Title 1 - Provisions of General Application

Chapter 1 - Construction of Statutes

Section 1-1 - Words and phrases. Construction of statutes.

(a) In the construction of the statutes, words and phrases shall be construed according to the commonly approved usage of the language; and technical words and phrases, and such as have acquired a peculiar and appropriate meaning in the law, shall be construed and understood accordingly.

(b) The phrase “railroad company” shall be construed to mean and include all corporations, trustees, receivers or other persons, that lay out, construct, maintain or operate a railroad, unless such meaning would be repugnant to the context or to the manifest intention of the General Assembly.

(c) The term “banks” shall include all incorporated banks.

(d) The term “savings banks” shall include savings banks, societies for savings and savings societies.

(e) The term “public buildings” shall include a statehouse, courthouse, townhouse, arsenal, magazine, prison, community correctional center, almshouse, market or other building belonging to the state, or to any town, city or borough in the state, and any church, chapel, meetinghouse or other building generally used for religious worship, and any college, academy, schoolhouse or other building generally used for literary instruction.

(f) Words importing the singular number may extend and be applied to several persons or things, and words importing the plural number may include the singular.

(g) Words importing the masculine gender may be applied to females and words importing the feminine gender may be applied to males.

(h) Words purporting to give a joint authority to several persons shall be construed as giving authority to a majority of them.

(i) The word “month” shall mean a calendar month, and the word “year” a calendar year, unless otherwise expressed.

(j) The word “oath” shall include affirmations in cases where by law an affirmation may be used for an oath, and, in like cases, the word “swear” shall include the word “affirm”.

(k) The words “person” and “another” may extend and be applied to communities, companies, corporations, public or private, limited liability companies, societies and associations.

(l) The words “preceding”, “following” and “succeeding”, when used by way of reference to any section or sections, shall mean the section or sections next preceding, next following or next succeeding, unless some other section is expressly designated in such reference.

(m) Except as provided in section 7-452, the words “legislative body”, as applied to unconsolidated towns, shall mean the town meeting; as applied to cities and consolidated towns and cities, shall mean the board of aldermen, council or other body charged with the duty of making annual appropriations; as applied to boroughs and consolidated towns and boroughs, shall mean the board of burgesses; as applied to all other districts and associations, shall mean the district committee or association committee or other body charged with the duty of making annual appropriations.

(n) “Ordinance” shall mean an enactment under the provisions of section 7-157.

(o) “Voters” shall mean those persons qualified to vote under the provisions of section 7-6.

(p) Repealed by P.A. 76-186.

(q) Except as otherwise specifically defined, the words “agriculture” and “farming” shall include cultivation of the soil, dairying, forestry, raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training and management of livestock, including horses, bees, poultry, fur-bearing animals and wildlife, and the raising or harvesting of oysters, clams, mussels, other molluscan shellfish or fish; the operation, management, conservation, improvement or maintenance of a farm and its buildings, tools and equipment, or salvaging timber or cleared land of brush or other debris left by a storm, as an incident to such farming operations; the production or harvesting of maple syrup or maple sugar, or any agricultural commodity, including lumber, as an incident to ordinary farming operations or the harvesting of mushrooms, the hatching of poultry, or the construction, operation or maintenance of ditches, canals, reservoirs or waterways used exclusively for farming purposes; handling, planting, drying, packing, packaging, processing, freezing, grading, storing or delivering to storage or to market, or to a carrier for transportation to market, or for direct sale any agricultural or horticultural commodity as an incident to ordinary farming operations, or, in the case of fruits and vegetables, as an incident to the preparation of such fruits or vegetables for market or for direct sale. The term “farm” includes farm buildings, and accessory buildings thereto, nurseries, orchards, ranges, greenhouses, hoophouses and other temporary structures or other structures used primarily for the raising and, as an incident to ordinary farming operations, the sale of agricultural or horticultural commodities. The term “aquaculture” means the farming of the waters of the state and tidal wetlands and the production of protein food, including fish, oysters, clams, mussels and other molluscan shellfish, on leased, franchised and public underwater farm lands. Nothing herein shall restrict the power of a local zoning authority under chapter 124.

(r) Definition of felony and misdemeanor repealed by 1969, P.A. 828, S. 214.

(s) When a statute repealing another is afterwards repealed, the first shall not be revived without express words to that effect.

(t) The repeal of an act shall not affect any punishment, penalty or forfeiture incurred before the repeal takes effect, or any suit, or prosecution, or proceeding pending at the time of the repeal, for an offense committed, or for the recovery of a penalty or forfeiture incurred under the act repealed.

(u) The passage or repeal of an act shall not affect any action then pending.

(v) All provisions of the statutes relating to annual town meetings or elections shall be applicable to biennial meetings or elections unless a contrary intent appears.

(w) “Correctional institution”, “state prison”, “community correctional center” or “jail” means a correctional facility administered by the Commissioner of Correction.

(x) Whenever a title which denotes gender is applied to an individual the title shall suit the gender of the individual.

(y) “Deposit account” includes a share account of a savings and loan association.

(z) If a statute refers to another statute of this state, the reference includes any amendments to the referenced statute unless a contrary intent is clearly expressed.

(1949 Rev., S. 3639, 8873, 8890; 1955, S. 1700d, 1701d; 1957, P.A. 13, S. 1; 1959, P.A. 28, S. 78; 152, S. 1; 1961, P.A. 130, S. 1; 1963, P.A. 642, S. 1; 1967, P.A. 152, S. 9, 10; 1969, P.A. 297; 828, S. 214; 1971, P.A. 154, S. 1; P.A. 73-436; P.A. 74-127; P.A. 75-366; P.A. 76-186; P.A. 78-121, S. 87, 113; P.A. 81-269; P.A. 86-186, S. 1; P.A. 87-282, S. 1; P.A. 90-24; P.A. 92-26; P.A. 95-79, S. 1, 189; P.A. 96-77, S. 15, 17; P.A. 01-20, S. 1; P.A. 09-57, S. 2.)

History: 1959 acts repealed definition of municipal courts and eliminated “county” from the definition of public buildings; 1961 act added definitions of “penal institutions” and “correctional institutions”; 1963 act eliminated “work house” from the definition of public buildings; 1967 act redefined “penal institutions” and “correctional institutions”; 1969 P.A. 297 redefined “correctional institutions” and P.A. 828 repealed the definition of “felonies” and “misdemeanors,” effective October 1, 1971; 1971 act redefined “correction institutions”; P.A. 73-436 added Subsec. (x); P.A. 74-127 amended Subsec. (g) to provide that words which imply feminine gender also apply to males; P.A. 75-366 expanded and clarified the definitions of “agriculture” and “farming”; P.A. 76-186 repealed Subsec. (p) defining “page”; P.A. 78-121 added definition of “deposit account”; P.A. 81-269 amended Subsec. (q) by expanding the definition of agriculture to include the raising or harvesting of shellfish and by defining aquaculture; P.A. 86-186 amended Subsec. (w) to reflect restructuring of Connecticut Correctional Institution, Enfield as Connecticut Correctional Institution, Enfield-Medium, and Connecticut Correctional Institution, Enfield-Minimum, to add the Connecticut Correctional Center, Cheshire and to change the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 87-282 amended Subsec. (w) to change the name of the Connecticut Correctional Institution, Enfield-Minimum to the Carl Robinson Correctional Institution, Enfield; P.A. 90-24 redefined “correctional institutions” in Subsec. (w) by deleting reference to “Connecticut Correctional Camp, Portland” and by adding reference to the Eddy/DWI Correctional Unit, Middletown; the Hartell/DWI Correctional Unit, Windsor Locks; the J.B. Gates Correctional Unit, Niantic; the Jennings Road Detention Center, Hartford; the Morgan Street Detention Center, Hartford; the Union Avenue Detention Center, New Haven; the Western Substance Abuse Treatment Unit, Newtown, and made certain other technical changes; P.A. 92-26 redefined “agriculture” and “aquaculture” to include the raising or harvesting of fish and expanded the definition of “farm” to include hoophouses and other temporary structures; P.A. 95-79 redefined “person” and “another” to include limited liability companies, effective May 31, 1995; P.A. 96-77 amended Subsec. (k) to reposition “limited liability companies”; P.A. 01-20 amended Subsec. (w) to replace provisions defining “correctional institutions” and listing by name the correctional institutions, youth institutions, correctional centers, community correctional centers, detention centers, correctional units and substance abuse treatment units included within that definition and provisions construing “State Prison”, “State Prison for Women”, “jail” or “jails”, “Connecticut Reformatory” and “The Connecticut State Farm for Women” with provision that “correctional institution”, “state prison”, “community correctional center” or “jail” means a correctional facility administered by the Commissioner of Correction; P.A. 09-57 added Subsec. (z) re construction of statutory references, effective May 20, 2009.

Cited. 2 CA 196; 3 CA 1; Id., 240; 4 CA 168; 8 CA 581; 10 CA 18; 15 CA 323; 35 CA 464; 40 CA 359; 43 CA 801. Section not intended to limit legislative power or to affect statutory construction when intent is clear. 47 CA 68.

Cited. 20 CS 84. Statutory construction involves consideration of terms of act as a whole and circumstances and conditions existing at the time which may have affected its intent and motivated its adoption. Id., 428; 26 CS 329. What is meant by “statutory construction”. 21 CS 144. Cited. 22 CS 10, 155, 440; 24 CS 149; 29 CS 344, 397. Library of a law office held to be a “private library” within Sec. 12-81(32) as the word “private” must be accorded its common meaning taken from the dictionary. 31 CS 359. Cited. 35 CS 555; Id., 617; 36 CS 141; Id., 578; Id., 583; 38 CS 689; 39 CS 195; 43 CS 46; 44 CS 34.

When language is plain and unambiguous it need not be construed. 3 Conn. Cir. Ct. 181; 4 Conn. Cir. Ct. 368. Cited. 3 Conn. Cir. Ct. 367. Penal statute to be strictly construed. Id., 674. Cited. 6 Conn. Cir. Ct. 678.

Subsec. (a):

Usual and natural meaning of words ordinarily followed. 61 C. 12; 63 C. 388; 82 C. 232; 84 C. 306; 85 C. 484; 90 C. 367; 92 C. 254; 99 C. 118; 133 C. 290; 144 C. 516; 152 C. 312; 153 C. 209; 154 C. 162; Id., 237; 155 C. 531; Id., 573; 156 C. 33. “May” may be construed to mean “shall”; 65 C. 487; 74 C. 60; 94 C. 292; 103 C. 607; or “must”; 84 C. 650; and “shall” may permit discretion. 75 C. 509; 76 C. 405. “Passage of act” means when it goes into effect. 68 C. 426. Meaning of “personal representatives” depends on context. 71 C. 290. Letter may yield to intent; 72 C. 148; comma may be disregarded; 93 C. 515; 95 C. 723; or its omission; 97 C. 601; Id., 735; 107 C. 605; or be departed from to avoid injustice. 87 C. 446. The technical meaning of words will not be permitted to defeat intent. 74 C. 60; 77 C. 31; 83 C. 141; 93 C. 515; 100 C. 324. Penalty of “fine and imprisonment” permits either. 75 C. 350. Words having technical meaning at common law are given the same in a statute. 79 C. 546; Id., 562; 80 C. 658. “Brother” may include half-brother. 79 C. 562. Exceptions may be implied. 81 C. 320; Id., 632. General words do not include state. 82 C. 392. General words may be limited by subject matter. 89 C. 583. Effect of title. 89 C. 196; 91 C. 135; Id., 472. Where general words follow an enumeration, they apply only to persons or those of same general class as those enumerated. 126 C. 430, 431. Technical terms of trade or business have meaning they have to informed practitioners thereof. 144 C. 346; 153 C. 465. Practice of law construed. 154 C. 129. Cited. 158 C. 452. Words used in statute are to be given their commonly approved usage. Id., 461; their plain ordinary meaning. 159 C. 544. Definition of “farming” and “agriculture” includes nurseries. 160 C. 71. Cited re tax statutes. 164 C. 178. Cited. Id., 360. “Commence” defined. 165 C. 687. Webster’s Third New International Dictionary cited to define “government”, “policy” and “direct”. Id., 757. Cited. 166 C. 337; Id., 405; 170 C. 567; 175 C. 49; Id., 349; 179 C. 277; 181 C. 1; Id., 114; 183 C. 183; 185 C. 118; 186 C. 623; 187 C. 363; Id., 386; 188 C. 542; 189 C. 321; 190 C. 143; 191 C. 636; 192 C. 571; 194 C. 129; Id., 165; 196 C. 53; 198 C. 185; 200 C. 713; 203 C. 45; 205 C. 386; 206 C. 337; 208 C. 267; Id., 709; 209 C. 429; 211 C. 339; 212 C. 100; Id., 661; 213 C. 66; Id., 354; 214 C. 209; Id., 321; 216 C. 40; Id., 402; 219 C. 314; Id., 520; 221 C. 751; 222 C. 361; 223 C. 573; 224 C. 44; 225 C. 297; Id., 566; 226 C. 191; 227 C. 505; 228 C. 158; Id., 795; 230 C. 24; 234 C. 301; Id., 401; Id., 783; 235 C. 778; Id., 850; 237 C. 490; 238 C. 784; 240 C. 317; Id., 590; 242 C. 17. Term “hearing” leaves room for flexibility as required for due process. 247 C. 732. “Access” defined; to ascertain the commonly approved usage of a word, it is appropriate to look to its dictionary definition. 250 C. 188. Common meaning rule applied to Workers’ Compensation Act provisions. 285 C. 348.

Cited. 1 CA 22; 2 CA 49; 3 CA 16; Id., 230; Id., 343; 4 CA 111; Id., 200; Id., 307; 8 CA 528; Id., 607; Id., 673; 12 CA 138; Id., 196; 14 CA 322; 15 CA 205; 17 CA 344; 20 CA 302; 26 CA 490; 27 CA 800; 31 CA 47; 34 CA 352; 35 CA 173; Id., 714; 36 CA 98; 37 CA 72; Id., 619; Id., 764; 38 CA 360; Id., 815; 39 CA 441; 40 CA 705; judgment reversed, see 240 C. 590; 44 CA 162; 46 CA 661.

Cited. 31 CS 216; 36 CS 59; Id., 586; 37 CS 506; Id., 596; Id., 654; 38 CS 54; 39 CS 449; 40 CS 77; Id., 194; 45 CS 33.

Cited. 4 Conn. Cir. Ct. 600; 6 Conn. Cir. Ct. 372.

Subsec. (b):

“Railroad” held to include street railway; 78 C. 295; to exclude it. 80 C. 40.

Subsec. (c):

“Banks” held to include industrial bank. 125 C. 319.

Subsec. (f):

Cited. 57 C. 57; 150 C. 241; 166 C. 325. Statute cannot be logically invoked for words importing plural to include the singular to make “employees” singular as it appears after the words “to insure a clear and identifiable community of interest among ...” in Sec. 7-471(3). Statute is directory but not mandatory. 175 C. 349. Cited. Id.; 187 C. 386; 214 C. 407; 218 C. 438; 223 C. 610; 239 C. 708.

Cited. 35 CS 587.

Subsec. (g):

Cited. 57 C. 57; but “widow” will not be construed to include widower. 91 C. 77. Cited. 212 C. 661; 226 C. 618.

Subsec. (h):

Cited. 211 C. 508; 220 C. 584.

Cited. 15 CA 205.

Subsec. (i):

Cited. 157 C. 126.

Cited. 29 CA 465; 40 CA 483; 42 CA 480. “Month” and “year” not construed to change intent of statutory rape legislation. 47 CA 68.

Subsec. (k):

Cited. 81 C. 149. Not construed to make state suable without its consent. 82 C. 392; 133 C. 64; 150 C. 308. Cited. 168 C. 26; 212 C. 661.

Applied to corporations. 18 CS 272.

Subsec. (m):

Cited. 175 C. 545; Id., 576; 200 C. 38.

Subsec. (q):

Regular, commercially-operated slaughtering of animals unrelated to the farm itself is not included within definition of farming. 188 C. 724. Cited. 199 C. 294; 239 C. 124.

Cited. 3 CA 53; 24 CA 163.

“Farm land” defined for tax purposes. 26 CS 160.

Subsec. (s):

Applies only to a valid repeal. 11 CS 489.

Subsec. (t):

Cited. 67 C. 289; 68 C. 515; 78 C. 425; 97 C. 14; 121 C. 199; 152 C. 85. When a saving provision exists, a crime committed prior to the effective date of the repealing act remains punishable under the terms of the prior statute. 169 C. 13. Cited. 171 C. 278. Repeal of act shall not affect any suit, prosecution or proceeding pending at time of repeal for offense committed under repealed act. 172 C. 242. Cited. 237 C. 364.

Rule of construction. 3 CS 12. Applied. 16 CS 446.

Subsec. (u):

Cited. 59 C. 367; 67 C. 48; Id., 469; 70 C. 565. Intent to affect pending action, clearly shown, will be given effect; 75 C. 447; 86 C. 425; 127 C. 420; also, where an act concerning procedure is made general in its terms. 89 C. 46. Cited. 134 C. 342. Passage of an act does not affect pending action for divorce on ground of habitual intemperance. 136 C. 191. Cited. 137 C. 343; 142 C. 29, 329. Amendment to dram shop act limiting liability did not affect pending action. 149 C. 396. “Long-arm” statute is procedural and applies to action on rights matured before its passage. 157 C. 92. Court session date changes did not affect pending action. Id., 434. Cited. 174 C. 366. Statutes should be construed retroactively only when the mandate of the legislature is imperative. 177 C. 93. Cited. 187 C. 451; 201 C. 16; 202 C. 541; 203 C. 34; Id., 455; Id., 484; 204 C. 17; 217 C. 612; 235 C. 850; 237 C. 364; 239 C. 676; 247 C. 638.

Cited. 6 CA 194; 9 CA 327.

Unless intent is plain that public act or general statute repeals a special act, latter will continue in effect. 26 CS 260. Cited. 34 CS 31; 38 CS 689; 44 CS 34; Id., 297.

Subsec. (w):

Cited. 166 C. 178; 185 C. 517; 196 C. 309; 240 C. 97.



Section 1-1a - Terms relating to security in personal property.

Unless the context of any statute requires a different interpretation, all words and terms appearing in any statute and relating to security in personal property shall be construed to mean their counterparts in subdivision (35) of subsection (b) of section 42a-1-201 and chapter 748. In particular “chattel mortgage”, “conditional sale contract” or “lien” on personal property, except a lien of the type to which chapter 748 does not apply under subdivision (2) of subsection (d) of section 42a-9-109, shall be construed to mean “security interest”; “mortgagor” and “conditional vendee” shall be construed to mean “debtor”; “mortgagee” and “conditional vendor” shall be construed to mean “secured party”.

(1959, P.A. 574, S. 9; P.A. 01-132, S. 152; P.A. 05-109, S. 40.)

History: P.A. 01-132 replaced reference to Sec. 42a-9-104(c) with Sec. 42a-9-109(d)(2); P.A. 05-109 replaced reference to Sec. 42a-1-201(37) with reference to Sec. 42a-1-201(b)(35).



Section 1-1b - Payment by bank treasurer’s or cashier’s check in lieu of certified check.

(a) Any payment which is required by any state statute or municipal ordinance or by any regulation of any state, municipal or other public authority to be made by certified check may be made by bank treasurer’s or cashier’s check with the same effect as though a certified check had been used.

(b) When the terms of any contract entered into in this state require payment by certified check, unless the contrary is expressly stated, “certified check” shall be construed to include any bank treasurer’s or cashier’s check.

(February, 1965, P.A. 103, S. 1, 2.)



Section 1-1c - “Elector” defined. “Special election warned and held or called for that purpose”, means “referendum”, when.

(a) Whenever the term “elector” or “electors” occurs in the general statutes or in any special act, it shall be construed to mean an elector or electors who have attained the age of twenty-one years, except where said term is used with reference to admission to, or exercise of, the privilege of voting in an election, or in a primary or caucus of a political party and except where said term is used as a qualification for elective or appointive municipal office.

(b) Whenever the term “special election warned and held or called for that purpose”, or words of similar import, is used in the general statutes, unless the context clearly indicates otherwise, it means a referendum, as defined in subdivision (2) of subsection (n) of section 9-1.

(1969, P.A. 675; 1972, P.A. 263, S. 1; P.A. 77-68, S. 1, 2.)

History: 1972 act excludes from definition of “elector” use of term as qualification for municipal office; P.A. 77-68 added Subsec. (b) defining “special election”.



Section 1-1d - “Minor”, “infant”, “infancy”, “age of majority”, defined.

Except as otherwise provided by statute, on and after October 1, 1972, the terms “minor”, “infant” and “infancy” shall be deemed to refer to a person under the age of eighteen years and any person eighteen years of age or over shall be an adult for all purposes whatsoever and have the same legal capacity, rights, powers, privileges, duties, liabilities and responsibilities as persons heretofore had at twenty-one years of age, and “age of majority” shall be deemed to be eighteen years.

(1972, P.A. 127, S. 1.)

Cited. 1 CA 578; 8 CA 76; Id., 607; 10 CA 147; 19 CA 146.



Section 1-1e - Savings clause.

Nothing in sections 1-1d, 3-94b to 3-94e, inclusive, 7-6, 7-51, 7-53, 7-54, 7-172, 9-12, 10a-207, 14-14, 14-36, 14-40a, 14-41, 14-44, 14-61, 14-73, 14-214, 14-276, 17a-1, 17a-152, 17b-75, 17b-81, 17b-223, 17b-745, 18-73, 18-87, 19a-512, 20-10, 20-130, 20-146, 20-188, 20-213, 20-217, 20-236, 20-250, 20-252, 20-270, 20-291, 20-316, 20-361, 20-590, 20-592, 26-38, 29-156a, 30-1, 30-45, 30-86a, 31-222, 38a-482, 38a-609, 38a-633, 38a-786, 45a-263, 45a-502, 45a-504, 45a-606, 45a-754, 46b-129, 46b-215, 52-572, 53-304, 53-330, 53a-70 or 53a-87 shall impair or affect any act done, offense committed or right accruing, accrued or acquired, or an obligation, liability, penalty, forfeiture or punishment incurred prior to October 1, 1972, and the same may be enjoyed, asserted and enforced, as fully and to the same extent and in the same manner as they might under the laws existing prior to said date, and all matters civil or criminal pending on said date or instituted thereafter for any act done, offense committed, right accruing, accrued or acquired, or obligation, liability, penalty, forfeiture or punishment incurred prior to said date may be continued or instituted under and in accordance with the provisions of the law in force at the time of the commission of such act done, offense committed, right accruing, accrued or acquired, or obligation, liability, penalty, forfeiture or punishment incurred.

(1972, P.A. 127, S. 83; P.A. 81-472, S. 113, 159; P.A. 85-613, S. 1, 154; P.A. 87-421, S. 8, 13; P.A. 90-154, S. 20; P.A. 92-212, S. 19; P.A. 93-181, S. 2, 4; P.A. 95-264, S. 45; P.A. 99-102, S. 51; P.A. 01-163, S. 1; P.A. 02-89, S. 1; P.A. 04-257, S. 1.)

History: P.A. 81-472 deleted reference to Sec. 30-88; P.A. 85-613 made technical changes, deleting references to Secs. 7-147l, 31-20, 46-5g and 53a-77; P.A. 87-421 deleted reference to Sec. 17-295a which was repealed by the same act; P.A. 90-154 deleted reference to Sec. 3-91 and added reference to Secs. 3-94b to 3-94e, inclusive; P.A. 92-212 deleted reference to repealed Sec. 20-283; (Revisor’s note: In 1993 obsolete references to repealed Secs. 20-282 and 53a-74 were deleted editorially by the Revisors); P.A. 93-181 deleted reference to Sec. 14-38 which was repealed by the same act, effective June 23, 1993; P.A. 95-264 added reference to Sec. 20-592 (Revisor’s note: References to Secs. 45a-546, 45a-549, 45a-552 and 45a-555, repealed by P.A. 95-117, were deleted editorially by the Revisors); P.A. 99-102 repealed Sec. 20-17 and authorized deletion of reference to said section in this section; P.A. 01-163 deleted reference to Sec. 7-56 which was repealed by the same act; P.A. 02-89 deleted reference to Sec. 27-140g which was repealed by the same public act; P.A. 04-257 made technical changes, effective June 14, 2004.



Section 1-1f - “Blind”, “physically disabled”, defined.

For purposes of sections 3-10e, 4a-60, subdivision (12) of section 38a-816 and sections 46a-58, 46a-60, 46a-64, 46a-70 to 46a-73, inclusive, 46a-75, 46a-76 and 52-175a:

(a) An individual is blind if his central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or if his visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees;

(b) An individual is physically disabled if he has any chronic physical handicap, infirmity or impairment, whether congenital or resulting from bodily injury, organic processes or changes or from illness, including, but not limited to, epilepsy, deafness or hearing impairment or reliance on a wheelchair or other remedial appliance or device.

(P.A. 73-279, S. 1; P.A. 74-346; P.A. 75-346; P.A. 79-631, S. 41, 111; P.A. 80-259, S. 2.)

History: P.A. 74-346 added Subsec. (b) defining “physically disabled”; P.A. 75-346 clarified definition of “physically disabled”; P.A. 79-631 deleted reference to Sec. 53-34a, substituting Sec. 53-34 (later transferred to Sec. 46a-58); P.A. 80-259 added reference to Sec. 38-61(12).



Section 1-1g - “Mental retardation”, “intellectual disability”, defined.

(a) For the purposes of sections 17a-210b and 38a-816, “mental retardation” means a significant limitation in intellectual functioning and deficits in adaptive behavior that originated during the developmental period before eighteen years of age.

(b) For the purposes of sections 4a-60, 4b-28, 4b-31, 8-2g, 8-3e, 8-119t, 9-159s, 10-91f, 12-81, 17a-210, 17a-210b, 17a-215c, 17a-217 to 17a-218a, inclusive, 17a-220, 17a-226 to 17a-227a, inclusive, 17a-228, 17a-231 to 17a-233, inclusive, 17a-247 to 17a-247b, inclusive, 17a-270, 17a-272 to 17a-274, inclusive, 17a-276, 17a-277, 17a-281, 17a-282, 17a-580, 17a-593, 17a-594, 17a-596, 17b-226, 19a-638, 45a-598, 45a-669, 45a-670, 45a-672, 45a-674, 45a-676, 45a-677, 45a-678, 45a-679, 45a-680, 45a-681, 45a-682, 45a-683, 46a-11a to 46a-11g, inclusive, 46a-51, 46a-60, 46a-64, 46a-64b, 46a-66, 46a-70, 46a-71, 46a-72, 46a-73, 46a-75, 46a-76, 46b-84, 52-146o, 53a-46a, 53a-59a, 53a-60b, 53a-60c, 53a-61a, 53a-181i, 53a-320, 53a-321, 53a-322, 53a-323, 54-56d and 54-250, “intellectual disability” has the same meaning as “mental retardation” as defined in subsection (a) of this section.

(c) As used in subsection (a) of this section, “significant limitation in intellectual functioning” means an intelligence quotient more than two standard deviations below the mean as measured by tests of general intellectual functioning that are individualized, standardized and clinically and culturally appropriate to the individual; and “adaptive behavior” means the effectiveness or degree with which an individual meets the standards of personal independence and social responsibility expected for the individual’s age and cultural group as measured by tests that are individualized, standardized and clinically and culturally appropriate to the individual.

(P.A. 78-148, S. 1; P.A. 80-259, S. 3; P.A. 82-51, S. 1; P.A. 83-587, S. 1, 96; P.A. 99-122, S. 5; P.A. 05-288, S. 1; P.A. 11-16, S. 1; 11-129, S. 2; P.A. 12-136, S. 1; 12-143, S. 4.)

History: P.A. 80-259 added reference to Sec. 38-61(12); P.A. 82-51 clarified terms used in the statutory definition in new Subsec. (b) and updated list of applicable sections in prior provisions, now Subsec. (a); P.A. 83-587 made a technical amendment; P.A. 99-122 amended Subsec. (a) to make definition applicable to Secs. 53a-59a, 53a-60b, 53a-60c and 53a-61a; (Revisor’s note: In 2005, a reference to Sec. “45a-668” was changed editorially by the Revisors to Sec. “45a-669” since Sec. 45a-668 was repealed by P.A. 04-54); P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; P.A. 11-16 amended Subsec. (a) by making definition applicable to Secs. 17a-210b, 17a-580, 46a-11a to 46a-11g, 46a-64b, 46b-84, 53a-46a, 53a-320 and 54-56d and by removing references to Secs. 17a-274 and 17a-281, added new Subsec. (b) defining “intellectual disability” and setting forth sections to which the definition applies and redesignated existing Subsec. (b) as Subsec. (c), effective May 24, 2011; P.A. 11-129 deleted references to Secs. 46a-11a to 46a-11g in Subsec. (a), transferred various section references from Subsec. (a) to Subsec. (b) and added section references in Subsec. (b); P.A. 12-136 amended Subsec. (a) by redefining “mental retardation” and amended Subsec. (c) by deleting definitions of “general intellectual functioning”, “significantly subaverage” and “developmental period”, adding definition of “significant limitation in intellectual functioning” and redefining “adaptive behavior”; P.A. 12-143 amended Subsec. (b) to delete reference to Sec. 2c-2b and to make a technical change, effective July 1, 2012.



Section 1-1h - Identity cards.

(a) Any person who does not possess a valid motor vehicle operator’s license may apply to the Department of Motor Vehicles for an identity card. The application for an identity card shall be accompanied by the birth certificate of the applicant or a certificate of identification of the applicant issued and authorized for such use by the Department of Correction. Such application shall include: (1) The applicant’s name; (2) the applicant’s address; (3) whether the address is permanent or temporary; (4) the applicant’s date of birth; (5) notice to the applicant that false statements on such application are punishable under section 53a-157b; and (6) such other pertinent information as the Commissioner of Motor Vehicles deems necessary. A fee of twenty-two dollars and fifty cents shall be paid to the department upon issuance to the applicant of an identity card which contains a picture of the applicant and specifies the applicant’s height, sex and eye color. The applicant shall sign the application in the presence of an official of the department. The commissioner may waive the fee for any applicant (A) who has voluntarily surrendered such applicant’s motor vehicle operator’s license, (B) whose license has been refused by the commissioner pursuant to subdivision (4) of subsection (e) of section 14-36, (C) who is both a veteran, as defined in subsection (a) of section 27-103, and blind, as defined in subsection (a) of section 1-1f, or (D) who is a resident of a homeless shelter or other facility for homeless persons. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish the procedure and qualifications for the issuance of an identity card to any such homeless applicant.

(b) An identity card shall expire within a period not exceeding six years from the date of issuance of such card. Each such card shall indicate its date of expiration. Any person who holds an identity card may be notified by the commissioner before its expiration and may renew such card in such manner as the commissioner shall prescribe upon payment of a fee of twenty-two dollars and fifty cents. The commissioner shall not provide notification by mail to the holder of an identity card if the United States Postal Service has determined that mail is undeliverable to such person at the address for such person that is in the records of the department.

(c) A distinctive identity card shall be issued to any applicant less than twenty-one years of age. The identity card shall contain a statement that it is issued subject to the same verification of the applicant’s identity as required for the issuance of a motor vehicle operator’s license. The card may thereafter be exhibited to establish the age and identity of the person to whom it was issued.

(d) The Commissioner of Motor Vehicles, in consultation with the Liquor Control Commission, shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section and section 30-86.

(e) Any person who misrepresents his age or practices any other deceit in the procurement of an identity card, or uses or exhibits an identity card belonging to any other person, shall be guilty of a class D misdemeanor.

(P.A. 84-478, S. 1, 5; P.A. 85-613, S. 2, 154; P.A. 87-479, S. 1, 3; P.A. 91-215, S. 3; P.A. 95-260, S. 1; P.A. 99-181, S. 36; 99-268, S. 9; P.A. 00-169, S. 22; P.A. 01-63; June 30 Sp. Sess. P.A. 03-4, S. 27; P.A. 05-218, S. 1; P.A. 08-150, S. 30; P.A. 11-197, S. 1; 11-213, S. 1; P.A. 12-80, S. 51.)

History: P.A. 84-478, S. 1, effective July 1, 1985; P.A. 85-613 made technical changes; P.A. 87-479 permitted persons who are 16 to 20 years of age, inclusive, to apply for an identity card and required the issuance of a distinctive identity card to applicants under 21; P.A. 91-215 deleted requirement that photographs submitted along with applications for identity cards be validated by the office of vital statistics of the town where the applicant resides, increased the fee for such application from $4 to $10, required that such cards specify the holder’s height, sex and eye color and required that such card contain a statement re verification of holders’ identity; P.A. 95-260 divided section into Subsecs., permitted any person who does not have a valid operator’s license, regardless of age, to apply for an identity card, eliminated requirement that application be accompanied by a photograph of applicant, made technical changes in Subsec. (a) and inserted as Subsec. (b) a requirement that identity card expire not later than 4 years from its date of issuance and that each card indicate its expiration date and provisions re renewal of card; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 99-181 amended Subsec. (a) by allowing an application for an identity card to be accompanied by a certificate of identification issued by the Department of Correction and by making technical changes re gender neutrality; P.A. 99-268 amended Subsec. (a) by adding a provision allowing for the commissioner to waive $10 fee for an applicant who has voluntarily surrendered such operator’s license or whose license has been refused pursuant to Sec. 14-36(e)(4), making a technical change and making changes re gender neutrality; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 01-63 amended Subsec. (a) to provide that a certificate of identification issued by the Department of Correction may be used to obtain an identity card if it is “authorized for such use” by said department; June 30 Sp. Sess. P.A. 03-4 amended Subsecs. (a) and (b) to increase fee for issuance and renewal of identity card to $15, effective January 1, 2005; P.A. 05-218 amended Subsec. (b) by adding “shall be notified by the commissioner before its expiration and”, effective July 1, 2005; P.A. 08-150 amended Subsec. (a) to replace “birthdate” with “date of birth”, increase issuance fee from $15 to $22.50 and add provision authorizing commissioner to waive fee for applicant who is a homeless person and requiring commissioner to adopt regulations re procedure and qualifications for issuance of card to homeless applicant and amended Subsec. (b) to increase maximum expiration period from 4 to 6 years from date of issuance of card and increase renewal fee from $15 to $22.50, effective January 1, 2009; P.A. 11-197 amended Subsec. (a) by inserting Subpara. (A), (B) and (D) designators in existing provisions re fee waivers and adding Subpara. (C) re fee waiver for blind veterans; P.A. 11-213 amended Subsec. (b) to change “shall” to “may” re notification and prohibit notification by mail if determined to be undeliverable, effective July 1, 2011; P.A. 12-80 amended Subsec. (e) to replace penalty of a fine of not more than $50 or imprisonment of not more than 30 days or both with a class D misdemeanor.

See Sec. 14-36h re contents and features of identity card.



Section 1-1i - Use of fees collected from issuance of identity cards.

The fees payable to the Commissioner of Motor Vehicles upon the issuance of certain identity cards in accordance with section 1-1h shall be deposited to the credit of the General Fund and in the fiscal year commencing July 1, 1985, such fees, in an amount not exceeding a total of sixty thousand dollars, shall be deemed to be appropriated for use by said commissioner for purposes of implementing the program in said section 1-1h.

(P.A. 85-413, S. 7, 8.)



Section 1-1j - Methods of payment for licenses, fees, costs or fines.

(a) Each state agency, as defined in section 4-166, shall accept payment in cash or by check, draft or money order for any license issued by such agency pursuant to the provisions of the general statutes.

(b) Except as otherwise provided by the general statutes, the Secretary of the Office of Policy and Management may authorize any state agency (1) to accept payment of any fee, cost or fine payable to such agency by means of a credit card, charge card or debit card, or an electronic payment service, and (2) to charge a service fee for any such payment made by credit card, charge card or debit card or an electronic payment service. Such service fee shall be (A) related to the cost of service, (B) uniform for all credit cards, charge cards and debit cards accepted, and (C) applied only when allowed by the operating rules and regulations of the credit card, charge card or debit card issuer or processor involved or when authorized in writing by such issuer or processor. Payments by credit card, charge card, debit card or an electronic payment service shall be made at such times and under such conditions as the secretary may prescribe in regulations adopted in accordance with the provisions of chapter 54. Payment of a fee, cost or fine by credit card, charge card, debit card or an electronic payment service shall constitute full payment of such fee, regardless of any discount applied by a credit card company.

(May Sp. Sess. P.A. 92-6, S. 86, 117; June Sp. Sess. P.A. 99-1, S. 2, 51; Sept. Sp. Sess. P.A. 09-7, S. 55.)

History: June Sp. Sess. P.A. 99-1 added provisions concerning payment of license fees with a credit card, charge card or debit card, effective July 1, 1999; Sept. Sp. Sess. P.A. 09-7 designated existing provisions as Subsecs. (a) and (b) and amended Subsec. (b) to authorize state agencies to accept payment of any fee, cost or fine by credit card, charge card, debit card or electronic payment service, effective October 5, 2009.



Section 1-1k - “Victim of crime”, “crime victim”, defined.

Except as otherwise provided by the general statutes, “victim of crime” or “crime victim” means an individual who suffers direct or threatened physical, emotional or financial harm as a result of a crime and includes immediate family members of a minor, incompetent individual or homicide victim and a person designated by a homicide victim in accordance with section 1-56r.

(P.A. 97-257, S. 6, 13; P.A. 02-105, S. 11.)

History: P.A. 97-257 effective July 1, 1997; P.A. 02-105 added a person designated by a homicide victim to definition.



Section 1-1l - Holocaust victims’ settlement payments excluded from income for purposes of needs-based programs.

Any Holocaust victims’ settlement payment, as defined in subdivision (35) of section 12-701, to a Holocaust victim, as defined in subdivision (36) of section 12-701, shall be excluded from any calculation of income for purposes of determining the eligibility for, or the benefit level of, such individual in any needs-based program under the general statutes or determining the ability of such individual to repay benefits to the state as a legally liable relative of a recipient of assistance under such program.

(P.A. 00-82, S. 5, 6.)

History: P.A. 00-82 effective May 26, 2000, and applicable to applications for state assistance pending on or after said date.



Section 1-1m - Applicability of marriage terms.

Wherever in the general statutes or the public acts the term “husband”, “wife”, “groom”, “bride”, “widower” or “widow” is used, such term shall be deemed to include one party to a marriage between two persons of the same sex.

(P.A. 09-13, S. 8.)

History: P.A. 09-13 effective April 23, 2009.



Section 1-1n - “Gender identity or expression” defined.

As used in sections 4a-60, 8-169s, 8-265c, 8-294, 8-315, 10-15c, 10-153, 10a-6, 11-24b, 16-245r, 16-247r, 28-15, 31-22p, 31-57e, 32-277, 38a-358, 42-125a, 42-125b, 46a-81aa, 52-571d and 53-37a, “gender identity or expression” means a person’s gender-related identity, appearance or behavior, whether or not that gender-related identity, appearance or behavior is different from that traditionally associated with the person’s physiology or assigned sex at birth, which gender-related identity can be shown by providing evidence including, but not limited to, medical history, care or treatment of the gender-related identity, consistent and uniform assertion of the gender-related identity or any other evidence that the gender-related identity is sincerely held, part of a person’s core identity or not being asserted for an improper purpose.

(P.A. 11-55, S. 2; P.A. 13-299, S. 1.)

History: P.A. 13-299 deleted reference to repealed Sec. 32-204, effective July 1, 2013.



Section 1-2 - Legal notices.

Each provision of the general statutes, the special acts or the charter of any town, city or borough which requires the insertion of an advertisement of a legal notice in a daily newspaper shall be construed to permit such advertisement to be inserted in a weekly newspaper; but this section shall not be construed to reduce or otherwise affect the time required by law for giving such notice. Whenever notice of any action or other proceeding is required to be given by publication in a newspaper, either by statute or order of court, the newspaper selected for that purpose, unless otherwise expressly prescribed, shall be one having a substantial circulation in the town in which at least one of the parties, for whose benefit such notice is given, resides.

(1949 Rev., S. 8890, 8892; P.A. 79-375.)

History: P.A. 79-375 rephrased provisions but made no substantive changes.



Section 1-2a - Construction of term “postmark”.

(a) For purposes of sections 1-206, 3-114e, 3-114f, 3-114i, 4-147, 9-23g, 9-65, 9-153b, 9-311, 9-608, 10-183g, 12-146, 20-429, 31-241, 31-248, 31-249a, 33-603, 33-663, 33-929, 33-1003, 33-1053, 33-1219, 38a-716 and 42-243 (1) any reference to the United States mail or a postmark shall be treated as including a reference to any delivery service designated by the Secretary of the Treasury of the United States pursuant to Section 7502 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (2) any reference to a postmark made by the United States Postal Service shall be treated as including a reference to any date recorded or marked in the manner described in said Section 7502 of said Internal Revenue Code by a designated delivery service, and (3) any equivalent of registered or certified mail designated by the Secretary of the Treasury of the United States pursuant to said Section 7502 of said Internal Revenue Code shall be included within the meaning of registered or certified mail.

(b) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes and statutory placements and classifications, including, but not limited to, the addition of newly enacted material to the sections listed in subsection (a) of this section as are necessary to carry out the purposes of this section.

(P.A. 99-121, S. 27, 28.)

History: P.A. 99-121 effective June 3, 1999.



Section 1-2b - Construction of term “certified mail, return receipt requested”.

(a) For purposes of sections 1-100oo, 1-206, 2-71r, 4-176, 4-180, 4-183, 4a-52a, 4a-60q, 4a-63, 4a-100, 4e-34, 4e-35, 7-65, 7-148w, 7-247a, 7-473c, 7-478e, 8-3b, 8-3i, 8-7d, 8-26b, 8-169r, 8-293, 9-388, 9-608, 9-623, 10a-22c, 10a-22i, 10a-34a, 10a-109n, 12-35, 12-157, 12-242ii, 12-242jj, 13a-80, 13a-123, 15-11a, 16-41, 16-50c, 16-50d, 17a-103b, 19a-87, 19a-87c, 19a-209c, 19a-332e, 19a-343a, 19a-486a, 19a-486c, 19a-486d, 19a-497, 19a-507b, 20-205a, 20-325a, 21-63, 21-80, 22-7, 22a-6b, 22a-6u, 22a-30, 22a-42d, 22a-42f, 22a-66d, 22a-137, 22a-178, 22a-225, 22a-228, 22a-250, 22a-285b, 22a-354p, 22a-354s, 22a-354t, 22a-361, 22a-371, 22a-401, 22a-403, 22a-433, 22a-436, 22a-449f, 22a-449l, 22a-449n, 22a-504, 22a-626, 23-46, 23-65j, 23-651, 23-65p, 25-32, 25-32e, 25-331, 25-34, 25-204, 25-234, 29-108d, 31-57c, 31-57d, 31-355, 32-613, 33-663, 33-929, 33-1053, 33-1219, 34-521, 35-42, 36a-50, 36a-51, 36a-52, 36a-53, 36a-82, 36a-184, 36a-493, 36b-62, 36b-72, 38-323a, 38a-344, 38a-676, 38a-724, 38a-788, 42-158j, 42-161, 42-181, 42-182, 42-186, 42-271, 45a-716, 46b-115w, 46b-128, 47-42d, 47-74f, 47-88b, 47-236, 47-284, 47a-11b, 47a-11d, 47a-13a, 47a-14h, 47a-56b, 49-2, 49-4a, 49-8, 49-8a, 49-10b, 49-31b, 49-51, 49-70, 51-90e, 52-57, 52-59b, 52-63, 52-64, 52-195c, 52-350e, 52-351b, 52-361a, 52-362, 52-565a, 52-605, 52-606, 53-401, 53a-128, 53a-128d, 53a-207 and 54-82c and chapter 965, any reference to certified mail, return receipt requested, shall include mail, electronic, and digital methods of receiving the return receipt, including all methods of receiving the return receipt identified by the Mailing Standards of the United States Postal Service in Chapter 500 of the Domestic Mail Manual or any subsequent corresponding document of the United States Postal Service.

(b) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes and statutory placements and classifications, including, but not listed in subsection (a) of this section as are necessary to carry out the purposes of this section.

(P.A. 10-179, S. 40; P.A. 11-137, S. 2; 11-237, S. 1; P.A. 13-277, S. 21.)

History: P.A. 10-179 effective May 7, 2010; P.A. 11-137 amended Subsec. (a) by adding references to Secs. 4-176 and 4-180, effective July 8, 2011; P.A. 11-237 amended Subsec. (a) by deleting reference to Sec. 46a-82e; P.A. 13-277 amended Subsec. (a) to delete reference to Sec. 13a-85c, effective July 1, 2013.



Section 1-2c - Construction of term “electronic mail”.

Wherever in the general statutes or public acts the term “electronic mail” is used, such term shall be deemed to include an electronic delivery service that delivers communications to their intended recipients by matching an electronic mail address to a person’s United States Postal Service physical address and uses security methods such as passwords or encryption.

(P.A. 12-185, S. 1.)



Section 1-2z - Plain meaning rule.

The meaning of a statute shall, in the first instance, be ascertained from the text of the statute itself and its relationship to other statutes. If, after examining such text and considering such relationship, the meaning of such text is plain and unambiguous and does not yield absurd or unworkable results, extratextual evidence of the meaning of the statute shall not be considered.

(P.A. 03-154, S. 1.)

When application of alternative minimum tax credit statute resulted in double taxation and a mathematical impossibility that an individual would ever be eligible to recoup a credit, which was an absurd or unworkable result, court looked to extratextual evidence to determine statute’s meaning. 98 CA 439. Under section, cannot look beyond text of statutory language if that language, as applied to facts of the case, is plain and unambiguous and does not yield a bizarre or unworkable result. 105 CA 124.

Cited. 49 CS 43.



Section 1-3 - Validity of separate provisions of acts.

If any provision of any act passed by the General Assembly or its application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of such act.

(1949 Rev., S. 8893.)

Cited. 32 CA 656; judgment reversed in part, see 232 C. 345.

Cited. 30 CS 87.



Section 1-3a - License or permit fee due on Saturday, Sunday or holiday.

Any state or municipal license or permit fee which is due and payable on a date certain which falls on a Saturday, Sunday or legal holiday shall be payable on the next business day thereafter.

(P.A. 75-196.)



Section 1-3b - Enforcement of subpoena powers.

Whenever any section of the general statutes or any section of any special act authorizes any person, committee, board, officer, commission, council or agency to issue any subpoena, and such section does not specifically provide for the enforcement of such subpoena, if the person to whom such subpoena is issued fails to appear or if having appeared refuses to testify or produce the evidence required by such subpoena, the Superior Court, upon application of such person, committee, board, officer, commission, council or agency, shall have jurisdiction to order such person to appear or to give testimony or produce such evidence, as the case may be.

(P.A. 78-143.)






Chapter 2 - Legal Holidays and Standard of Time

Section 1-4 - Days designated as legal holidays.

In each year the first day of January (known as New Year’s Day), the fifteenth day of January of each year prior to 1986, and commencing on the twentieth day of January in 1986, the first Monday occurring on or after January fifteenth (known as Martin Luther King, Jr. Day), the twelfth day of February (known as Lincoln Day), the third Monday in February (known as Washington’s Birthday), the last Monday in May (known as Memorial Day or Decoration Day), the fourth day of July (known as Independence Day), the first Monday in September (known as Labor Day), the second Monday in October (known as Columbus Day), the eleventh day of November (known as Veterans’ Day) and the twenty-fifth day of December (known as Christmas) and any day appointed or recommended by the Governor of this state or the President of the United States as a day of thanksgiving, fasting or religious observance, shall each be a legal holiday, except that whenever any of such days which are not designated to occur on Monday, occurs upon a Sunday, the Monday next following such day shall be a legal holiday and whenever any of such days occurs upon a Saturday, the Friday immediately preceding such day shall be a legal holiday. When any such holiday, except holidays in January and December, occurs on a school day, each local and regional board of education may close the public schools under its jurisdiction for such day or hold a session of the public schools on such day, provided, if a session is held, the board shall require each school to hold a suitable nonsectarian educational program in observance of such holiday. If a holiday in January or December occurs on a school day, there shall be no session of the public schools on such day.

(1949, Rev., S. 8880; 1955, S. 3354d; 1969, P.A. 11, S. 1; P.A. 73-3, S. 1; 73-648, S. 1; P.A. 76-267, S. 1; P.A. 83-523; 83-587, S. 2, 96; P.A. 84-56, S. 2; P.A. 91-220, S. 2, 8; P.A. 95-182, S. 1, 11; 95-259, S. 31, 32; June 12 Sp. Sess. P.A. 12-2, S. 30.)

History: 1969 act provided for closing schools on legal holidays; P.A. 73-3 changed Veterans’ Day from the fourth Monday in October to November eleventh; P.A. 73-648 included Martin Luther King Day as a legal holiday with exception for provisions of Sec. 5-254; P.A. 76-267 repealed the exception; P.A. 83-523 rewrote section to require that holidays occurring on Saturdays be observed on Fridays; P.A. 83-587 made technical change which was overridden by earlier 1983 act; P.A. 84-56 changed date for observance of Martin Luther King Day to coincide with date established by federal law; P.A. 91-220 added the provision concerning the observance of Presidents’ Day by public schools; P.A. 95-182 added provision allowing public schools to close or remain open provided if a session is held each school shall hold suitable nonsectarian educational program in observance of such holiday and deleted authorization for third Monday in February to be observed as Presidents’ Day in lieu of observing Lincoln Day and Washington’s Birthday, effective June 28, 1995; P.A. 95-259 added provision prohibiting school sessions on holidays in January and December which occur on school days, effective July 6, 1995; June 12 Sp. Sess. P.A. 12-2 added “, Jr.” after reference to Martin Luther King.

Cited. 10 CS 205.



Section 1-5 - Independence Day celebration.

As a part of the official observance of Independence Day, appropriate ceremonies shall be held in the hall of flags of the State Capitol on July fourth in each year. The Governor shall issue a proclamation recalling to the citizens of the state the historic significance of Independence Day. The Governor shall designate a state official of a patriotic society or a state official of a veterans organization to plan and have charge of such ceremonies, in such manner that the conduct of such ceremonies shall be alternated from year to year between an official of a patriotic society and an official of a veterans organization. The necessary expense of such ceremony, not exceeding seven hundred and fifty dollars each year, shall be paid to the society or organization conducting the ceremonies.

(1949 Rev., S. 8881; 1949, S. 3355d; 1963, P.A. 287.)

History: 1963 act added requirement of governor’s proclamation.



Section 1-6 - Standard of time.

The standard of time for the seventy-fifth meridian west of Greenwich shall be the standard of time for this state, except that the standard of time of this state shall be one hour in advance of such established time from two o’clock ante meridian on the second Sunday in March until two o’clock ante meridian on the first Sunday in November.

(1949 Rev., S. 8882; 1955, S. 3356d; 1967, P.A. 334; P.A. 87-53, S. 2, 3; June 12 Sp. Sess. P.A. 12-2, S. 31.)

History: 1967 act changed beginning hour of daylight saving time from one o’clock a.m. to two o’clock a.m. on last Sunday in April and repealed provision for imposing or extending daylight saving time by governor’s proclamation; P.A. 87-53 changed the beginning of daylight savings time from the last Sunday in April to the first Sunday in April; June 12 Sp. Sess. P.A. 12-2 changed beginning of daylight savings time from first Sunday in April to second Sunday in March and changed end of daylight savings time from last Sunday in October to first Sunday in November.






Chapter 3 - Public Records: General Provisions

Section 1-7 - Recording or copying by photographic, micrographic, electronic imaging or other process.

When any officer, office, court, commission, board, institution, department, agent or employee of the state, or of any political subdivision thereof, is required or authorized by law or has the duty to record or copy any document, plat, paper or instrument of writing, such recording or copying may be done by any photographic, micrographic, electronic imaging or other process, which clearly and accurately copies, photographs or otherwise reproduces the original document, plat, paper or instrument of writing. Each such photographic, micrographic, electronic imaging or other process shall be subject to the approval of the Public Records Administrator. Properly certified reproductions of any record made under the provisions of this section shall be admissible in evidence in the same manner and entitled to the same weight as copies made and certified from the original.

(1949 Rev., S. 8883; P.A. 97-89, S. 1.)

History: P.A. 97-89 authorized recording or copying by micrographic, electronic imaging or other process and changed the reference to “Properly certified photographic copies” to “Properly certified reproductions”.

See Sec. 3-98 re copies of books, records, papers or documents filed, as required by law, for record in the office of the Secretary of the State.

See Sec. 11-8(b) re appointment of Public Records Administrator.



Section 1-8 - “Recorded” defined.

When books, records, papers or documents are required to be recorded by law, the word “recorded” shall be construed to include, and such recording may be made by, photographic, micrographic, electronic imaging or any other process with the reproduced image proportional in size to the original. Each such photographic, micrographic, electronic imaging or other process shall be subject to the approval of the Public Records Administrator.

(1949 Rev., S. 8884; P.A. 97-89, S. 2.)

History: P.A. 97-89 amended definition of “recorded” by deleting provisions describing photographic reproduction, adding “micrographic, electronic imaging or any other process” and substituting “reproduced image proportional” for “reproduced image in such ratio”.

See Sec. 11-8(b) re appointment of Public Records Administrator.



Section 1-9 - Alkaline paper for permanent records.

No person having custody of any permanent record or register in any department or office of the state, or of any political subdivision thereof, or of any probate district, shall use or permit to be used for recording purposes any paper other than alkaline paper that meets or exceeds the American National Standards Institute standards for permanent paper and meets such additional specifications as may be issued by the Public Records Administrator, unless such paper is not available. Said administrator shall furnish to each person having custody of any such permanent record a list of such papers. Any person who violates any provision of this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 1638; 1959, P.A. 152, S. 83; 1967, P.A. 468; P.A. 89-167, S. 3; P.A. 91-144, S. 1.)

History: 1959 act deleted “county”; 1967 act changed “book of record” to “permanent record”, “registry” to “register” and “town, city, borough” to “political subdivision” and required paper used to consist of 100% rag content; P.A. 89-167 substituted alkaline paper for 100% rag content paper; P.A. 91-144 substituted “paper that meets or exceeds the American National Standards Institute standards for permanent paper and meets such additional specifications as may be issued by the public records administrator, unless such paper is not available” for “papers that conform to American National Standards Institute for permanent paper for printed library materials (ANSI Z3948) approved by the public records administrator”.

See Sec. 11-8 re appointment of Public Records Administrator.



Section 1-9a - Alkaline paper for executive branch photocopies.

All photocopies made by each state officer or agency of the executive branch shall be made using paper that meets or exceeds the American National Standards Institute standards for permanent paper, unless such paper is not available.

(P.A. 91-144, S. 6.)



Section 1-9b - Applicability of alkaline paper requirements.

Section 1-9b is repealed, effective October 1, 2002.

(P.A. 91-144, S. 8; P.A. 96-88, S. 1, 9; S.A. 02-12, S. 1.)



Section 1-10 - Standard ink for public records.

No person having the care or custody of any book of record or registry in any department or office of this state, or of any town, city, borough or probate district, shall use or permit to be used upon such book any ink, including ink used on typewriters and typewriter ribbons, other than such as is approved by the Public Records Administrator. Before the administrator approves of any ink, he shall cause a number of distinct and separate brands to be examined as to quality by a state chemist, and give his approval of not less than four different brands or manufacturers, and the inks so approved shall be standard inks for use in this state. Such approval may be revoked at any time by the administrator when he finds the ink furnished to be inferior to that approved. The administrator shall furnish to each department and office of the state, and to each custodian of public records and each recording office, a list of the brands or manufacturers of ink which have received his approval. Any custodian of records who uses, or causes or permits to be used, thereon any ink not so approved shall be fined not more than one hundred dollars.

(1949 Rev., S. 1639; 1959, P.A. 152, S. 84.)

History: 1959 act deleted “county”.

See Sec. 11-8(b) re appointment of Public Records Administrator.



Section 1-11 - Loose-leaf binders for public records.

The Public Records Administrator shall furnish to each person having custody of any book of record or register in any department or office of the state or of any town, city, borough or probate district a list of approved loose-leaf binders for use for recording purposes and may revoke such approval at any time when he finds any such binder inferior to those approved. Any person having custody of any such book who uses or permits to be used for recording purposes any loose-leaf binder which has not been so approved shall be fined not more than one hundred dollars.

(1949 Rev., S. 1640; 1959, P.A. 152, S. 85.)

History: 1959 act deleted “county”.

See Sec. 11-8(b) re appointment of Public Records Administrator.



Section 1-12 - Typewriting and printing. Legal force.

All typewriting or printing executed or done on public records, and in any instrument, and for any other purpose, shall have the same legal force, meaning and effect as writing, and “writing” shall be held to include typewriting or printing; provided this section shall not be so construed as in any manner to affect or change the law regarding signatures.

(1949 Rev., S. 1641.)



Section 1-13 - Making of reproductions.

Any original books, records, papers or documents may be delivered by any recording agency to any department of the state, or to any political subdivision of the state, for the purpose of having such reproductions made, and, upon such reproduction, such original books, records, papers or documents shall be returned promptly to such delivering agency. Whenever provision is made by statute for the return of any original books, records, papers or documents to any person, such return shall be delayed until after the delivery back to such recording agency of the reproduced image or images properly fixed. Any reproduced image or images may be released for fixation to any processor approved by the Public Records Administrator.

(1949 Rev., S. 8885.)

See Sec. 11-8(b) re appointment of Public Records Administrator.



Section 1-14 - “Certified copy” defined. Evidence.

When the term “certified copy” is used in any statute relating to any recording agency, such term shall be construed to include a certified reproduction of the image or images of such books, records, papers or documents, which is proportional in size to the original. Each process used for such reproductions shall be subject to the approval of the Public Records Administrator. Any such reproduced record or any such certified copy may be admitted in evidence with the same effect as the original thereof, and shall be prima facie evidence of the facts set forth therein.

(1949 Rev., S. 8886; February, 1965, P.A. 29; P.A. 97-89, S. 3.)

History: 1965 act allowed reproduction to vary in size from original; P.A. 97-89 redefined “certified copy” to delete provisions limiting definition to photographic reproductions.

See Sec. 11-8(b) re appointment of Public Records Administrator.



Section 1-16 - Reproductions.

Any officer of the state or any political subdivision thereof, any judge of probate and any person, corporation or association required to keep records, papers or documents may cause any or all such records, papers or documents to be photographed, microphotographed or otherwise reproduced by electronic imaging or any other process approved by the Public Records Administrator. Such reproductions shall conform to standards specified in sections 1-7 and 1-8, and the device used to reproduce such records shall be one which accurately reproduces the original thereof in all details.

(1949 Rev., S. 8887; 1963, P.A. 152, S. 1; P.A. 97-89, S. 4.)

History: 1963 act added judge of probate; P.A. 97-89 substituted “otherwise reproduced by electronic imaging or any other process approved by the Public Records Administrator” for “reproduced on film”.



Section 1-17 - Reproductions to serve purposes of originals.

Such photographs, microphotographs, electronic images or other reproductions shall for all purposes be considered the same as the original records, papers or documents. A transcript, exemplification or certified copy thereof shall for all purposes be deemed to be a transcript, exemplification or certified copy of the original.

(1949 Rev., S. 8888; P.A. 97-89, S. 5.)

History: P.A. 97-89 substituted “electronic images or other reproductions” for “or photographic film”.



Section 1-17a - Photographs and computerized images of individuals. State agencies prohibited from disclosing without express consent of individuals. Exceptions.

(a) As used in this section:

(1) “Disclose” means to engage in any practice or conduct to make available and make known, by any means of communication, information pertaining to an individual to any other individual, organization or entity;

(2) “Express consent” means an affirmative agreement given by the individual who is the subject of a photograph or computerized image that specifically grants permission to a state agency to release such photograph or image to the requesting party. Such agreement shall (A) be in writing or such other form as the state agency may determine in regulations adopted in accordance with the provisions of chapter 54, and (B) specify a procedure for the individual to withdraw such consent, as provided in regulations adopted in accordance with the provisions of chapter 54; and

(3) “Requesting party” means a legitimate business or an agent, employee or contractor of a legitimate business.

(b) No state agency may disclose to the public an individual’s photograph or computerized image in connection with the issuance of an identification card or other document by such state agency, unless such individual has provided his or her express consent for such disclosure. Such consent shall not be required for disclosure in connection with any civil, criminal, administrative or arbitral proceeding in any court or government agency or before any self-regulatory body, including the service of process, an investigation in anticipation of litigation, a law enforcement investigation, and the execution or enforcement of judgments and orders, pursuant to an order of any court provided the requesting party is a party in interest to such proceeding or pursuant to chapter 969. A requesting party that receives personal information under this section shall not redisclose such personal information, except to an agent, employee or contractor of the requesting party. Section 14-10 shall apply in lieu of the provisions of this section to photographs or images in connection with documents issued by the Department of Motor Vehicles.

(P.A. 00-139, S. 1, 2.)

History: P.A. 00-139 effective July 1, 2000.



Section 1-18 - Disposition of original documents.

The original records, papers or documents reproduced pursuant to this chapter may be disposed of in such manner as approved by (1) the head of the political subdivision in charge thereof, and (2) the Public Records Administrator. All other original records, papers or documents so reproduced may be disposed of at the option of the keeper thereof.

(1949 Rev., S. 8889; 1955, S. 3357d; 1963, P.A. 152, S. 2; P.A. 76-18; 76-126; P.A. 12-66, S. 18.)

History: 1963 act added provision relative to probate judge; P.A. 76-18 changed “judge of probate” to “probate court administrator”; P.A. 76-126 deleted provision for approval by the attorney general; P.A. 12-66 substituted “reproduced pursuant to this chapter” for “so reproduced”, deleted reference to Probate Court Administrator in the case of probate records, inserted Subdiv. designators (1) and (2) and made a technical change.

See Sec. 11-8(b) re appointment of Public Records Administrator.



Section 1-20 - Refusal of access. Appeal.

Section 1-20 is repealed.

(1957, P.A. 428, S. 2, 3; 1961, P.A. 521; 1969, P.A. 311; P.A. 74-183, S. 160, 291; P.A. 75-342, S. 17.)



Section 1-20d - Alteration of records of law enforcement agencies prior to disclosure.

Section 1-20d is repealed.

(P.A. 88-227, S. 3, 4; P.A. 90-335, S. 2.)






Chapter 4 - Oaths

Section 1-22 - Ceremony.

The ceremony to be used, by persons to whom an oath is administered, shall be the holding up of the right hand; but when any person, by reason of scruples of conscience, objects to such ceremony or when the court or authority by whom the oath is to be administered has reason to believe that any other ceremony will be more binding upon the conscience of the witness, such court or authority may permit or require any other ceremony to be used.

(1949 Rev., S. 3573.)

Cited. 9 CA 1.



Section 1-23 - When affirmation may be used.

When any person, required to take an oath, from scruples of conscience declines to take it in the usual form or when the court is satisfied that any person called as a witness does not believe in the existence of a Supreme Being, a solemn affirmation may be administered to him in the form of the oath prescribed, except that instead of the word “swear” the words “solemnly and sincerely affirm and declare” shall be used and instead of the words “so help you God” the words “upon the pains and penalties of perjury or false statement” shall be used.

(1949 Rev., S. 3574; 1971, P.A. 871, S. 57.)

History: 1971 act added the words “or false statement” to wording of affirmation.

Cited. 9 CA 1.



Section 1-24 - Who may administer oaths.

The following officers may administer oaths: (1) The clerks of the Senate, the clerks of the House of Representatives and the chairpersons of committees of the General Assembly or of either branch thereof, during its session; (2) state officers, as defined in subsection (t) of section 9-1, judges and clerks of any court, family support magistrates, judge trial referees, justices of the peace, commissioners of the Superior Court, notaries public, town clerks and assistant town clerks, in all cases where an oath may be administered, except in a case where the law otherwise requires; (3) commissioners on insolvent estates, auditors, arbitrators and committees, to parties and witnesses, in all cases tried before them; (4) assessors and boards of assessment appeals, in cases coming before them; (5) commissioners appointed by governors of other states to take the acknowledgment of deeds, in the discharge of their official duty; (6) the moderator of a school district meeting, in such meeting, to the clerk of such district, as required by law; (7) the first selectman, in any matter before the board of selectmen; (8) the Chief Medical Examiner, Deputy Medical Examiner and assistant medical examiners of the Office of the Medical Examiner, in any matter before them; (9) registrars of vital statistics, in any matter before them; (10) any chief inspector or inspector appointed pursuant to section 51-286; (11) registrars of voters, deputy registrars, assistant registrars, and moderators, in any matter before them; (12) special assistant registrars, in matters provided for in subsections (b) and (c) of section 9-19b and section 9-19c; (13) the Commissioner of Emergency Services and Public Protection and any sworn member of any local police department or the Division of State Police within the Department of Emergency Services and Public Protection, in all affidavits, statements, depositions, complaints or reports made to or by any member of any local police department or said Division of State Police or any constable who is under the supervision of said commissioner or any of such officers of said Division of State Police and who is certified under the provisions of sections 7-294a to 7-294e, inclusive, and performs criminal law enforcement duties; (14) judge advocates of the United States Army, Navy, Air Force and Marine Corps, law specialists of the United States Coast Guard, adjutants, assistant adjutants, acting adjutants and personnel adjutants, commanding officers, executive officers and officers whose rank is lieutenant commander or major, or above, of the armed forces, as defined in section 27-103, to persons serving with or in the armed forces, as defined in said section, or their spouses; (15) investigators, deputy investigators, investigative aides, secretaries, clerical assistants, social workers, social worker trainees, paralegals and certified legal interns employed by or assigned to the Public Defender Services Commission in the performance of their assigned duties; (16) bail commissioners and intake, assessment and referral specialists employed by the Judicial Department in the performance of their assigned duties; (17) juvenile matter investigators employed by the Division of Criminal Justice in the performance of their assigned duties; (18) the chairperson of the Connecticut Siting Council or the chairperson’s designee; (19) the presiding officer at an agency hearing under section 4-177b; (20) family relations counselors employed by the Judicial Department and support enforcement officers and investigators employed by the Department of Social Services Bureau of Child Support Enforcement and the Judicial Department, in the performance of their assigned duties; (21) the chairperson, vice-chairperson, members and employees of the Board of Pardons and Paroles, in the performance of their assigned duties; (22) the Commissioner of Correction or the commissioner’s designee; (23) sworn law enforcement officers, appointed under section 26-5, within the Department of Energy and Environmental Protection, in all affidavits, statements, depositions, complaints or reports made to or by any such sworn law enforcement officer; and (24) sworn motor vehicle inspectors acting under the authority of section 14-8.

(1949 Rev., S. 3575; 1955, S. 1958d; 1959, P.A. 152, S. 2; 1961, P.A. 165; 1967, P.A. 66, S. 1; 1969, P.A. 699, S. 17; 1971, P.A. 412, S. 9; 752; P.A. 73-185; P.A. 74-170; 74-186, S. 3, 12; P.A. 75-567, S. 19, 80; P.A. 76-111, S. 2; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-143, S. 3; 79-181; P.A. 80-174; 80-190, S. 1; 80-281, S. 1, 31; P.A. 82-104; 82-298, S. 6; P.A. 86-180; 86-187, S. 1, 10; P.A. 87-316, S. 1; P.A. 88-132; 88-317, S. 35, 107; P.A. 90-57; P.A. 91-24, S. 1, 8; P.A. 93-262, S. 1, 87; 93-329, S. 7; 93-435, S. 59, 95; P.A. 95-283, S. 22, 68; P.A. 96-58, S. 1, 2; P.A. 97-256, S. 2; P.A. 01-7; 01-84, S. 1, 26; P.A. 02-71, S. 1; 02-132, S. 1; P.A. 03-278, S. 1; P.A. 04-234, S. 2; 04-257, S. 113; P.A. 05-108, S. 1; P.A. 11-51, S. 134; 11-74, S. 6; 11-80, S. 1; P.A. 12-133, S. 43; P.A. 13-271, S. 1.)

History: 1959 act deleted county commissioners; 1961 act included assistant town clerks; 1967 act added lieutenant governor and commissioner of state police and state and local police officers; 1969 act included chief, deputy and assistant medical examiners of the office of medicolegal investigations, effective July 1, 1970; 1971 acts changed “medicolegal investigations” to “medical examiner” and included county detectives; P.A. 73-185 included deputy and assistant registrars and moderators; P.A. 74-170 included various officers of the armed services; P.A. 74-186 replaced county detectives with chief or appointed detectives; P.A. 75-567 made technical changes; P.A. 76-111 changed “detective” to “inspector”; P.A. 77-614 and P.A. 78-303 changed commissioner and department of state police to commissioner and department of public safety, effective January 1, 1979; P.A. 79-143 included special assistant registrars under certain conditions; P.A. 79-181 included restitution specialists in court-ordered investigations and reports; P.A. 80-174 replaced “governor, lieutenant governor” with “state officers ...”; P.A. 80-190 deleted coroners; P.A. 80-281 broadened powers of special assistant registrars to administer oaths; P.A. 82-104 inserted Subdiv. indicators and added a subdivision authorizing certain employees in the public defender services commission to administer oaths; P.A. 82-298 deleted reference to restitution specialists; P.A. 86-180 added Subdiv. (16) authorizing the administration of oaths by bail commissioners, assistant bail commissioners and certain employees of the office of the bail commission; P.A. 86-187 added Subdiv. (17) authorizing chairman of Connecticut siting council or his designee to administer oaths; P.A. 87-316 authorized family support magistrates to administer oaths; P.A. 88-132 amended Subdiv. (13) to authorize the commissioner of public safety and certain state and local police officials to administer oaths to any constable who is under the supervision of said commissioner or any of such officers of the division of state police and who is certified under Secs. 7-294a to 7-294e, inclusive, and performs criminal law enforcement duties; P.A. 88-317 added Subdiv. (18) authorizing presiding officer at an agency hearing under Sec. 4-177b to administer oaths, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-57 amended Subdiv. (13) to authorize police department and state police corporals to administer oaths; P.A. 91-24 authorized juvenile matter investigators to administer oaths; P.A. 93-262 and 93-435 substituted commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-329 added Subdiv. (20) permitting family relations counselors of the family division of the superior court and support enforcement officers and investigators to administer oaths in the performance of their assigned duties; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 96-58 amended Subdiv. (13) to replace “the chief, acting chief, superintendent of police, major, captain, lieutenant, sergeant and corporal” with “any sworn member” of any local police department and amended Subdiv. (15) to include “social workers, social worker trainees, paralegals and certified legal interns” among personnel of the Public Defender Services Commission authorized to administer oaths, effective May 7, 1996; P.A. 97-256 added Subdiv. (21) authorizing the chairman, vice-chairman and members of the Board of Parole and parole officers and parole supervisors to administer oaths in the performance of their assigned duties; P.A. 01-7 added Subdiv. (22) authorizing the Commissioner of Correction or the commissioner’s designee to administer oaths and made technical changes for the purposes of gender neutrality; P.A. 01-84 amended Subdiv. (17) to specify that juvenile matter investigators are employed by the Division of Criminal Justice rather than the Judicial Department and made technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 02-71 amended Subdiv. (2) to make a technical change and add “judge trial referees”; P.A. 02-132 replaced provision re bail commissioners, assistant bail commissioners, secretaries and clerical assistants employed in the office of the Bail Commission with provision re bail commissioners employed by the Judicial Department in Subdiv. (16), replaced provision re family relations counselors of the Family Division of the Superior Court with provision re family relations counselors employed by the Judicial Department in Subdiv. (20) and made technical changes in Subdivs. (2), (14) and (20); P.A. 03-278 made a technical change in Subdiv. (2), effective July 9, 2003; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subdiv. (21), effective July 1, 2004; P.A. 04-257 amended Subdiv. (21) to delete “parole officers and parole supervisors”, effective June 14, 2004; P.A. 05-108 amended Subdiv. (21) to include “employees” of the Board of Pardons and Paroles, effective June 7, 2005; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 11-74 added Subdiv. (23) re sworn law enforcement officers within the Department of Environmental Protection; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-133 amended Subdiv. (16) to add reference to intake, assessment and referral specialists; P.A. 13-271 added Subdiv. (24) re sworn motor vehicle inspectors, effective July 1, 2013.



Section 1-24a - Affiant may swear truth of document or other writing before proper officer, when.

In any matter in which a document or other writing is to be submitted under penalty of false statement, the affiant may, in lieu thereof, swear to the truth of the document or writing before any proper officer.

(P.A. 99-84, S. 32.)



Section 1-25 - Forms of oaths.

The forms of oaths shall be as follows, to wit:

FOR MEMBERS OF THE GENERAL ASSEMBLY, EXECUTIVE
AND JUDICIAL OFFICERS.

You do solemnly swear (or affirm, as the case may be) that you will support the Constitution of the United States, and the Constitution of the state of Connecticut, so long as you continue a citizen thereof; and that you will faithfully discharge, according to law, the duties of the office of .... to the best of your abilities; so help you God.

FOR NOTARIES PUBLIC.

You do solemnly swear (or affirm, as the case may be) that you will support the Constitution of the United States, and the Constitution of the state of Connecticut; and that you will faithfully discharge, according to law, the duties of the office of notary public to the best of your abilities; so help you God.

FOR ELECTORS.

You solemnly swear (or affirm, as the case may be) that you will be true and faithful to the constitutions and governments of the State of Connecticut and the United States of America; that the statements made in your application for admission as an elector are true and complete; and that your privileges as an elector are not forfeited by reason of conviction of a felony; so help you God.

FOR ATTORNEYS.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will do nothing dishonest, and will not knowingly allow anything dishonest to be done in court, and that you will inform the court of any dishonesty of which you have knowledge; that you will not knowingly maintain or assist in maintaining any cause of action that is false or unlawful; that you will not obstruct any cause of action for personal gain or malice; but that you will exercise the office of attorney, in any court in which you may practice, according to the best of your learning and judgment, faithfully, to both your client and the court; so help you God or upon penalty of perjury.

FOR PETIT JURORS IN CRIMINAL CAUSES.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will, without respect of any persons or favor of any person, decide this case between the state of Connecticut and the defendant (or defendants) based on the evidence given in court and on the laws of this state, as explained by the judge; that you will not talk to each other about this case until instructed to do so; that you will listen to and consider what the other jurors have to say in deliberations about this case; that you will not speak to anyone else, or allow anyone else to speak to you, about this case until you have been discharged by the court; and that when you reach a decision, you will not disclose the decision until it is announced in court; so help you God or upon penalty of perjury.

FOR ALTERNATE JURORS IN CRIMINAL CAUSES.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that, if you become a member of the jury for this case, you will, without respect of any persons or favor of any person, decide this case between the state of Connecticut and the defendant (or defendants) based on the evidence given in court and on the laws of this state, as explained by the judge; that you will not talk to each other about this case until instructed to do so; that you will listen to and consider what the other jurors have to say in deliberations about this case; that you will not speak to anyone else, or allow anyone else to speak to you about this case until you have been discharged by the court; and that when you reach a decision, you will not disclose the decision until it is announced in court; so help you God or upon penalty of perjury.

FOR JURORS IN CIVIL CAUSES.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will decide this case between the plaintiff and the defendant (or plaintiffs and defendants) based on the evidence given in court and on the laws of this state as explained by the judge; that you will not talk to each other about this case until instructed to do so; that you will listen to and consider what the other jurors have to say in deliberations about this case; that you will not speak to anyone else, or allow anyone else to speak to you, about this case; and that when you reach a decision, you will not disclose the decision until it is announced in court; so help you God or upon penalty of perjury.

FOR ALTERNATE JURORS IN CIVIL CAUSES.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that, if you become a member of the jury for this case, you will decide this case between the plaintiff and the defendant (or plaintiffs and defendants) based on the evidence given in court and on the laws of this state as explained by the judge; that you will not talk to each other about this case until instructed to do so; that you will listen to and consider what the other jurors have to say in deliberations about this case; that you will not speak to anyone else, or allow anyone else to speak to you, about this case; and that when you reach a decision, you will not disclose the decision until it is announced in court; so help you God or upon penalty of perjury.

VOIR DIRE.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will answer truthfully all questions that you are asked, none of which will be about the merits of the case for which the jury is being selected; so help you God or upon penalty of perjury.

FOR WITNESSES.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that the evidence you shall give concerning this case shall be the truth, the whole truth and nothing but the truth; so help you God or upon penalty of perjury.

FOR INVESTIGATORY GRAND JURY WITNESSES.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that the evidence you shall give concerning this investigation into the commission of a crime or crimes, shall be the truth, the whole truth and nothing but the truth; so help you God or upon penalty of perjury.

FOR WITNESSES TWELVE YEARS OF AGE OR YOUNGER.

You promise that you will tell the truth.

FOR AN INTERPRETER IN A CRIMINAL CASE.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will interpret accurately the information (or indictment) that charges the accused with a crime and all questions that the accused may be asked under the direction of the court in a language the accused can understand and speak; that you will interpret accurately the pleas of the accused to the information (or indictment) and the answers of the accused to the court (or to the court and jury) in English; and that you will make all interpretations to the best of your skill and judgment; so help you God or upon penalty of perjury.

FOR AN INTERPRETER IN COURT.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will interpret accurately the oath to be administered to the witness and all questions that the witness may be asked under direction of the court in a language the witness can understand and speak; that you will interpret accurately the answers of the witness to the court (or to the court and jury) in English; and that you will make all interpretations to the best of your skill and judgment; so help you God or upon penalty of perjury.

FOR AN INTERPRETER FOR A DEAF
OR HEARING IMPAIRED JUROR.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will interpret accurately to a deaf or hearing impaired juror the juror orientation program, any oath to be administered to the juror, all testimony and other relevant conversation, and all questions that the juror may be asked under the direction of the court; that you will interpret accurately the answers of the juror to the court in English; that you will not participate in any manner in the deliberations of the jury other than making an accurate interpretation of the remarks of the jurors during deliberations; that you will make all interpretations to the best of your skill and judgment; and that you will not communicate with anyone outside the jury concerning the business or matters before the jury; so help you God or upon penalty of perjury.

FOR ASSESSORS, TO SUBSCRIBE UPON ABSTRACT.

I, ...., assessor of the town of ...., do solemnly swear or solemnly and sincerely affirm, as the case may be, that I believe that all the lists, and the abstract of said town for the year 20.., are made up and perfected according to law; so help me God or upon penalty of perjury.

FOR PLAINTIFF, WHEN INDIFFERENT PERSON IS
AUTHORIZED TO SERVE WRIT.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you believe the plaintiff is (or plaintiffs are) in danger of losing the debt (damage or other thing) in this writ, unless an indifferent person is authorized to immediately serve this writ; so help you God or upon penalty of perjury.

FOR MEMBERS OF A COURT-MARTIAL.

You solemnly swear (or affirm, as the case may be) that you will truly try and determine, according to the evidence given in court, the matters depending between this state and the officer (or officers) now to be tried; that you will not divulge the sentence of the court until the same shall have been approved or disapproved, according to law; neither will you, at any time, disclose the vote or opinion of any member of the court, unless required by due course of law; so help you God.

FOR THE JUDGE-ADVOCATE OF A COURT-MARTIAL.

You solemnly swear (or affirm, as the case may be) that you will not, at any time whatever, disclose the vote or opinion of any member of any court-martial in which you may be called to act, unless required by due course of law, nor divulge the sentence of any such court, unless the same shall have been approved or disapproved, according to law; and that you will faithfully and impartially do the duty of judge-advocate, according to your best ability; so help you God.

FOR OFFICIALS APPOINTED TO SERVE IN ANY POLLING
PLACE IN ANY ELECTION OR PRIMARY.

You solemnly swear (or affirm, as the case may be) that you will faithfully discharge, according to law, your duties as ...., to the best of your ability; and that you will serve in this election or primary as the case may be, as an official, completely impartial with respect to any candidate or any political party; so help you God.

FOR ALL OTHER PERSONS OF WHOM AN OATH IS REQUIRED.

You solemnly swear or solemnly and sincerely affirm, as the case may be, that you will faithfully discharge, according to law, your duties as .... to the best of your abilities; so help you God or upon penalty of perjury.

(1949 Rev., S. 3576, 7911(b); March, 1958, P.A. 27, S. 40, 41; 1961, P.A. 207; 1967, P.A. 901, S. 10; 1969, P.A. 235, S. 1; P.A. 81-350, S. 3, 17; P.A. 83-2; 83-475, S. 2, 43; P.A. 85-613, S. 4, 154; P.A. 86-131, S. 1, 2; 86-184, S. 1, 2; P.A. 89-177, S. 2; May Sp. Sess. P.A. 92-1, S. 5, 7; P.A. 93-167; P.A. 02-71, S. 2.)

History: 1961 act added oath for election and primary officials; 1967 act repealed oath for jury of inquest; 1969 act revised the oath for electors; P.A. 81-350 substituted word “person” for “man” in electors’ oath; P.A. 83-2 replaced the word “prisoner at the bar” with “defendant” in the oath of petit and alternate jurors in criminal causes; P.A. 83-475 amended form of electors’ oath to include reference to application for admission and forfeiture of electors’ privileges; P.A. 85-613 made technical changes to restore language inadvertently lost through computer error; P.A. 86-131 added oath for an interpreter for a deaf or hearing impaired juror; P.A. 86-184 added new oath for notaries public; P.A. 89-177 added oath for witnesses 12 years of age or younger; May Sp. Sess. P.A. 92-1 shortened the elector’s oath; P.A. 93-167 made technical changes to forms, changing “man” to “person”, “he” to “the witness”, “his” to “the” and added phrase “or affirm, as the case may be” to some forms for uniformity; P.A. 02-71 revised oaths for attorneys, jurors, voir dire, witnesses, interpreters, assessors, plaintiffs when indifferent person is authorized to serve writ, and other persons, deleted oath for grand jurors impaneled in court and added oath for investigatory grand jury witnesses.

Cited. 13 CA 330; 19 CA 95; 25 CA 21; Id., 543; judgment reversed, see 222 C. 541; 34 CA 58; judgment reversed, see 232 C. 537.

Suspension from practice for misrepresentation to a judge in chambers. 2 CS 122. Slight deviation from the strictly proper form of oath does not render appraisal defective. 4 CS 427. Cited. 29 CS 305; 34 CS 147.






Chapter 5 - Bonds

Section 1-26 - Construction of bond requirement.

Except as otherwise provided by the general statutes, whenever any person is by law required to give a bond, such requirement shall mean a bond with surety.

(1949 Rev., S. 3577; 1967, P.A. 549, S. 6.)

History: 1967 act added “except as otherwise provided by the general statutes”.



Section 1-27 - Joint control of money and assets by principal and surety.

Any person of whom a bond, undertaking or other obligation is required may agree with his surety or sureties concerning the deposit of any money or assets for which he and his surety or sureties are held responsible with a bank, savings bank or safe-deposit or trust company authorized by law to do business as such, or with any other depository approved by the court requiring such obligation or by a judge thereof, if such deposit is otherwise legal, for the safekeeping thereof. Such deposit shall be made in such manner as to prevent the withdrawal of such money or assets or any part thereof without the written consent of such surety or sureties or an order of such court or judge made on such notice to such surety or sureties as such court or judge directs; provided such agreement shall not release from or change the liability of the principal or sureties as established by the terms of such bond.

(1949 Rev., S. 3578.)






Chapter 6 - Uniform Acknowledgment Act

Section 1-28 - Permissible forms of acknowledgment.

Any instrument may be acknowledged in the manner and form now provided by other laws of this state, or as provided by this chapter.

(1961, P.A. 65, S. 1.)



Section 1-29 - Acknowledgments within state.

The acknowledgment of any instrument may be made in this state before: (1) A judge of a court of record or a family support magistrate; (2) a clerk or deputy clerk of a court having a seal; (3) a town clerk; (4) a notary public; (5) a justice of the peace; or (6) an attorney admitted to the bar of this state.

(1961, P.A. 65, S. 2; P.A. 87-316, S. 2; P.A. 03-278, S. 2.)

History: P.A. 87-316 authorized family support magistrates to take acknowledgments; P.A. 03-278 made a technical change in Subdiv. (3), effective July 9, 2003.



Section 1-30 - Acknowledgments in other states, territories or possessions.

The acknowledgment of any instrument may be made without the state but within the United States or a territory or insular possession of the United States and within the jurisdiction of the officer, before: (1) A clerk or deputy clerk of any federal court; (2) a clerk or deputy clerk of any court of record of any state or other jurisdiction; (3) a notary public; (4) a commissioner of deeds; (5) any person authorized by the laws of such other jurisdiction to take acknowledgments; (6) any attorney admitted to the bar in this state as provided in section 1-31a.

(1961, P.A. 65, S. 3; P.A. 91-110, S. 6, 9.)

History: P.A. 91-110 added Subdiv. (6) permitting acknowledgment of instrument as provided in Sec. 1-31a without the state before attorney admitted to bar in this state.



Section 1-31 - Acknowledgments without United States.

The acknowledgment of any instrument may be made without the United States before: (1) An ambassador, minister, charge d’affaires, counselor to or secretary of a legation, consul general, consul, vice-consul, commercial attache, or consular agent of the United States accredited to the country where the acknowledgment is made; (2) a notary public of the country where the acknowledgment is made; (3) a judge or clerk of a court of record of the country where the acknowledgment is made; (4) any attorney admitted to the bar in this state as provided in section 1-31a.

(1961, P.A. 65, S. 4; P.A. 91-110, S. 7, 9.)

History: P.A. 91-110 added Subdiv. (4) permitting acknowledgment of instrument as provided in Sec. 1-31a without the United States before attorney admitted to bar in this state.



Section 1-31a - Acknowledgments by attorney outside state.

An acknowledgment of any instrument pertaining to real property located in this state or a power of attorney may be made outside the state before an attorney admitted to the bar in this state.

(P.A. 91-110, S. 8, 9.)



Section 1-32 - Identification of person making acknowledgment.

The officer taking the acknowledgment shall know or have satisfactory evidence that the person making the acknowledgment is the person described in and who executed the instrument.

(1961, P.A. 65, S. 5.)



Section 1-33 - Married women.

An acknowledgment of a married woman may be made in the same form as though she were unmarried.

(1961, P.A. 65, S. 6.)



Section 1-34 - Certificate of officer.

An officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in one of the following forms:

(1) By individuals:

State of ....

County of ....

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared ...., known to me (or satisfactorily proven) to be the person whose name .... subscribed to the within instrument and acknowledged that .... he .... executed the same for the purposes therein contained.

In witness whereof I hereunto set my hand.

....

....

Title of Officer.

(2) By a corporation:

State of ....

County of ....

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared .... who acknowledged himself to be the .... of ...., a corporation, and that he, as such ...., being authorized so to do, executed the foregoing instrument for the purposes therein contained, by signing the name of the corporation by himself as ....

In witness whereof I hereunto set my hand.

....

....

Title of Officer.

(3) By an attorney in fact:

State of ....

County of ....

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared ...., known to me (or satisfactorily proven) to be the person whose name is subscribed as attorney in fact for ...., and acknowledged that he executed the same as the act of his principal for the purposes therein contained.

In witness whereof I hereunto set my hand.

....

....

Title of Officer.

(4) By any public officer or deputy thereof, or by any trustee, administrator, guardian, or executor:

State of ....

County of ....

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared ...., of the State (County or City as the case may be) of ...., known to me (or satisfactorily proven) to be the person described in the foregoing instrument, and acknowledged that he executed the same in the capacity therein stated and for the purposes therein contained.

In witness whereof I hereunto set my hand.

....

....

Title of Officer.

(5) By a limited liability company:

State of ....

County of ....

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared .... who acknowledged himself to be the .... of ...., a (member managed or manager managed) limited liability company, and that he, as such ...., being authorized so to do, executed the foregoing instrument for the purposes therein contained, by signing the name of the limited liability company by himself as ....

In witness whereof I hereunto set my hand.

....

....

Title of Officer.

(6) By a registered limited liability partnership:

State of ....

County of ....

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared .... who acknowledged himself to be the .... of ...., a registered limited liability partnership, and that he, as such ...., being authorized so to do, executed the foregoing instrument for the purposes therein contained, by signing the name of the registered limited liability partnership by himself as ....

In witness whereof I hereunto set my hand.

....

....

Title of Officer.

(1961, P.A. 65, S. 7; February, 1965, P.A. 226; P.A. 04-132, S. 2.)

History: 1965 act removed requirement officer affix seal; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 04-132 added Subdivs. (5) and (6) re forms for limited liability company and registered limited liability partnership, respectively.

See Sec. 52-262 re fee for taking of acknowledgment.



Section 1-35 - Identification of acknowledging officer.

The certificate of the acknowledging officer shall be completed by his signature, his official seal if he has one, the title of his office and, if he is a notary public, the date his commission expires.

(1961, P.A. 65, S. 8.)



Section 1-36 - Authentication.

(1) If the acknowledgment is taken within this state or is made without the United States by an officer of the United States no authentication shall be necessary.

(2) If the acknowledgment is taken without this state, but in the United States, or a territory or insular possession of the United States, the certificate shall be authenticated by a certificate as to the official character of such officer, executed, if the acknowledgment is taken by a clerk or deputy clerk of a court, by the presiding judge of the court or, if the acknowledgment is taken by a notary public, or any other person authorized to take acknowledgments, by a clerk of a court of record of the county, parish or district, or the clerk of the town, in which the acknowledgment is taken. The signature to such authenticating certificate may be a facsimile printed, stamped, photographed or engraved thereon when the certificate bears the seal of the authenticating officer. A judge or clerk authenticating an acknowledgment shall endorse thereon or attach thereto a certificate in substantially the following form:

State of ....

County of ....

I .... (judge or clerk) of the .... in and for said county, which court is a court of record, having a seal, (or I, clerk of the town of .... in said county,) do hereby certify that .... by and before whom the foregoing (or annexed) acknowledgment was taken, was at the time of taking the same a notary public (or other officer) residing (or authorized to act) in said county, and was authorized by the laws of said state to take and certify acknowledgments in said state, and, further, that I am acquainted with his handwriting and that I believe that the signature to the certificate of acknowledgment is genuine.

In testimony whereof I have hereunto set my hand and affixed the seal of the court this .... day of ...., 20...

(3) If the acknowledgment is taken without the United States and by a notary public or a judge or clerk of a court of record of the country or the clerk of the town where the acknowledgment is taken, the certificate shall be authenticated by a certificate under the great seal of state of the country, affixed by the custodian of such seal, or by a certificate of a diplomatic, consular or commercial officer of the United States accredited to that country, certifying as to the official character of such officer. The officer authenticating an acknowledgment shall endorse thereon or attach thereto a certificate in substantially the form prescribed in subsection (2) of this section.

(1961, P.A. 65, S. 9; 1971, P.A. 387, S. 2.)

History: 1971 act included town clerks; (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).

See Sec. 47-7 re validity of acknowledgments taken in other state or U.S. territory.



Section 1-37 - Acknowledgment in compliance with law of other jurisdiction.

Notwithstanding any provision in this chapter, the acknowledgment of any instrument without this state in compliance with the manner and form prescribed by the laws of the place of its execution, if in a state, a territory or insular possession of the United States, or in the District of Columbia, verified by the official seal of the officer before whom it is acknowledged, and authenticated in the manner provided by subsection (2) of section 1-36, shall have the same effect as an acknowledgment in the manner and form prescribed by the laws of this state for instruments executed within the state.

(1961, P.A. 65, S. 10.)



Section 1-38 - Acknowledgment of person in armed forces.

In addition to the acknowledgment of instruments in the manner and form and as otherwise authorized by this chapter, persons serving in or with the armed forces of the United States or their dependents, wherever located, may acknowledge the same before any commissioned officer in active service of the armed forces of the United States with the rank of second lieutenant or higher in the Army, Air Force or Marine Corps, or ensign or higher in the Navy or Coast Guard. The instrument shall not be rendered invalid by the failure to state therein the place of execution or acknowledgment. No authentication of the officer’s certificate of acknowledgment shall be required but the officer taking the acknowledgment shall endorse thereon or attach thereto a certificate substantially in the following form:

On this the .... day of ...., 20.., before me, ...., the undersigned officer, personally appeared .... (Serial No.) (if any) ...., known to me (or satisfactorily proven) to be (serving in or with the armed forces of the United States) (a dependent of ...., (Serial No.) (if any) ...., a person serving in or with the armed forces of the United States) and to be the person whose name is subscribed to the within instrument and acknowledged that .... he .... executed the same for the purposes therein contained. And the undersigned does further certify that he is at the date of this certificate a commissioned officer of the rank stated below and is in the active service of the armed forces of the United States.

....

Signature of the Officer

....

Rank and Serial No. of Officer

and Command to which attached.

(1961, P.A. 65, S. 11.)

History: (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).

See Sec. 27-137 re acknowledgments by persons serving in armed forces and their spouses.



Section 1-39 - Prior acknowledgments unaffected.

No acknowledgment taken prior to October 1, 1961, shall be affected by anything contained in this chapter.

(1961, P.A. 65, S. 12.)



Section 1-40 - Interpretation of chapter.

This chapter shall be so interpreted as to make uniform the laws of those states which enact it.

(1961, P.A. 65, S. 13.)



Section 1-41 - Short title: Uniform Acknowledgment Act.

This chapter may be cited as the “Uniform Acknowledgment Act”.

(1961, P.A. 65, S. 14.)






Chapter 7 - Statutory Short Form Power of Attorney

Section 1-42 - Short title: Connecticut Statutory Short Form Power of Attorney Act.

This chapter may be cited as the “Connecticut Statutory Short Form Power of Attorney Act”.

(February, 1965, P.A. 573, S. 1.)



Section 1-43 - Form.

(a) The use of the following form in the creation of a power of attorney is authorized, and, when used, it shall be construed in accordance with the provisions of this chapter:

“Notice: The powers granted by this document are broad and sweeping. They are defined in Connecticut Statutory Short Form Power of Attorney Act, sections 1-42 to 1-56, inclusive, of the general statutes, which expressly permits the use of any other or different form of power of attorney desired by the parties concerned. The grantor of any power of attorney or the attorney-in-fact may make application to a court of probate for an accounting as provided in subsection (b) of section 45a-175.

Know All Men by These Presents, which are intended to constitute a GENERAL POWER OF ATTORNEY pursuant to Connecticut Statutory Short Form Power of Attorney Act:

That I .... (insert name and address of the principal) do hereby appoint .... (insert name and address of the agent, or each agent, if more than one is designated) my attorney(s)-in-fact TO ACT .....

If more than one agent is designated and the principal wishes each agent alone to be able to exercise the power conferred, insert in this blank the word ‘severally’. Failure to make any insertion or the insertion of the word ‘jointly’ shall require the agents to act jointly.

First: In my name, place and stead in any way which I myself could do, if I were personally present, with respect to the following matters as each of them is defined in the Connecticut Statutory Short Form Power of Attorney Act to the extent that I am permitted by law to act through an agent:

(Strike out and initial in the opposite box any one or more of the subdivisions as to which the principal does NOT desire to give the agent authority. Such elimination of any one or more of subdivisions (A) to (K), inclusive, shall automatically constitute an elimination also of subdivision (L).)

To strike out any subdivision the principal must draw a line through the text of that subdivision AND write his initials in the box opposite.

(A)

real estate transactions;

( )

(B)

chattel and goods transactions;

( )

(C)

bond, share and commodity transactions;

( )

(D)

banking transactions;

( )

(E)

business operating transactions;

( )

(F)

insurance transactions;

( )

(G)

estate transactions;

( )

(H)

claims and litigation;

( )

(I)

personal relationships and affairs;

( )

(J)

benefits from military service;

( )

(K)

records, reports and statements;

( )

(L)

all other matters;

( )

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

(Special provisions and limitations may be included in the statutory short form power of attorney only if they conform to the requirements of the Connecticut Statutory Short Form Power of Attorney Act.)

Second: With full and unqualified authority to delegate any or all of the foregoing powers to any person or persons whom my attorney(s)-in-fact shall select;

Third: Hereby ratifying and confirming all that said attorney(s) or substitute(s) do or cause to be done.

In Witness Whereof I have hereunto signed my name and affixed my seal this .... day of ...., 20...

.... (Signature of Principal) (Seal)

(ACKNOWLEDGMENT)”

The execution of this statutory short form power of attorney shall be duly acknowledged by the principal in the manner prescribed for the acknowledgment of a conveyance of real property.

No provision of this chapter shall be construed to bar the use of any other or different form of power of attorney desired by the parties concerned.

Every statutory short form power of attorney shall contain, in boldface type or a reasonable equivalent thereof, the “Notice” at the beginning of this section.

(b) A power of attorney is a “statutory short form power of attorney”, as this phrase is used in this chapter, when it is in writing, has been duly acknowledged by the principal and contains the exact wording of clause First set forth in subsection (a) of this section, except that any one or more of subdivisions (A) to (K) may be stricken out and initialed by the principal, in which case the subdivisions so stricken out and initialed and also subdivision (L) shall be deemed eliminated. A statutory short form power of attorney may contain modifications or additions of the types described in section 1-56.

(c) If more than one agent is designated by the principal, such agents, in the exercise of the powers conferred, shall act jointly unless the principal specifically provides in such statutory short form power of attorney that they are to act severally.

(d) (1) The principal may indicate that a power of attorney duly acknowledged in accordance with this section shall take effect upon the occurrence of a specified contingency, including a date certain or the occurrence of an event, provided that an agent designated by the principal executes a written affidavit in accordance with section 1-56h that such contingency has occurred.

(2) The principal may indicate the circumstance or date certain upon which the power of attorney shall cease to be effective.

(February, 1965, P.A. 573, S. 2; P.A. 90-71, S. 1; P.A. 93-203, S. 5; P.A. 95-316, S. 1; P.A. 07-252, S. 1.)

History: P.A. 90-71 amended form by adding health care decisions; P.A. 93-203 added Subsec. (d) re indication by principal that power of attorney shall be effective upon occurrence of specified contingency, provided designated agent executes affidavit that contingency has occurred, and that power may be of limited duration; P.A. 95-316 amended notice form in Subsec. (a) by adding provision re application to probate court for accounting; (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 07-252 removed references to health care decisions in the short form power of attorney.



Section 1-44 - Real estate transactions.

In a statutory short form power of attorney, the language conferring general authority with respect to real estate transactions shall be construed to mean that the principal authorizes the agent: (1) To accept as a gift, or as security for a loan, to reject, to demand, to buy, to lease, to receive, or otherwise to acquire either ownership or possession of any estate or interest in land; (2) to sell, to exchange, to convey either with or without covenants, to quit claim, to release, to surrender, to mortgage, to encumber, to partition or to consent to the partitioning, to revoke, create or modify a trust, to grant options concerning, to lease or to sublet, or otherwise to dispose of, any estate or interest in land; (3) to release in whole or in part, to assign the whole or a part of, to satisfy in whole or in part, and to enforce by action, proceeding or otherwise, any mortgage, encumbrance, lien or other claim to land which exists, or is claimed to exist, in favor of the principal; (4) to do any act of management or of conservation with respect to any estate or interest in land owned, or claimed to be owned, by the principal, including, but not limited to, power to insure against any casualty, liability or loss, to obtain or to regain possession or to protect such estate or interest by action, proceeding or otherwise, to pay, to compromise or to contest taxes or assessments, to apply for refunds in connection therewith, to purchase supplies, to hire assistance or labor and to make repairs or alterations in the structures or lands; (5) to utilize in any way, to develop, to modify, to alter, to replace, to remove, to erect or to install structures or other improvements upon any land in which the principal has, or claims to have, any estate or interest; (6) to demand, to receive, to obtain by action, proceeding or otherwise, any money or other thing of value to which the principal is, or may become, or may claim to be, entitled as the proceeds of an interest in land or of one or more of the transactions enumerated in this section, to conserve, to invest, to disburse or to utilize anything so received for purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him in the execution of the powers conferred on him by the statutory short form power of attorney; (7) to participate in any reorganization with respect to real property and to receive and to hold any shares of stock or instrument of similar character received in accordance with such plan of reorganization, and to act with respect thereto, including, but not limited to, power to sell or otherwise to dispose of such shares, or any of them, to exercise or to sell any option, conversion or similar right with respect thereto, and to vote thereon in person or by the granting of a proxy; (8) to agree and to contract, in any manner, and with any person and on any terms, which the agent may select, for the accomplishment of any of the purposes enumerated in this section, and to perform, to rescind, to reform, to release or to modify any such agreement or contract or any other similar agreement or contract made by or on behalf of the principal; (9) to execute, to acknowledge, to seal and to deliver any deed, revocation, declaration or modification of trust, mortgage, lease, notice, check or other instrument which the agent may think useful for the accomplishment of any of the purposes enumerated in this section; (10) to prosecute, to defend, to submit to arbitration, to settle, and to propose or to accept a compromise with respect to, any claim existing in favor of, or against, the principal based on or involving any real estate transaction or to intervene in any action or proceeding relating thereto; (11) to hire, to discharge, and to compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems such action to be desirable for the proper execution by him of any of the powers described in this section, and for the keeping of needed records thereof; and (12) in general, and in addition to all the specific acts in this section enumerated, to do any other act or acts, which the principal can do through an agent, with respect to any estate or interest in land. All powers described in this section shall be exercisable equally with respect to any estate or interest in land owned by the principal at the giving of the power of attorney or thereafter acquired, and whether located in the state of Connecticut or elsewhere.

(February, 1965, P.A. 573, S. 3.)



Section 1-45 - Chattel and goods transactions.

In a statutory short form power of attorney, the language conferring general authority with respect to chattel and goods transactions shall be construed to mean that the principal authorizes the agent: (1) To accept as a gift, or as security for a loan, to reject, to demand, to buy, to receive, or otherwise to acquire either ownership or possession of, any chattel or goods or any interest in any chattel or goods; (2) to sell, to exchange, to convey either with or without covenants, to release, to surrender, to mortgage, to encumber, to pledge, to hypothecate, to pawn, to revoke, create or modify a trust, to grant options concerning, to lease or to sublet to others, or otherwise to dispose of any chattel or goods or any interest in any chattel or goods; (3) to release in whole or in part, to assign the whole or a part of, to satisfy in whole or in part, and to enforce by action, proceeding or otherwise, any mortgage, encumbrance, lien or other claim, which exists, or is claimed to exist, in favor of the principal, with respect to any chattel or goods or any interest in any chattel or goods; (4) to do any act of management or of conservation, with respect to any chattel or goods or to any interest in any chattel or goods owned, or claimed to be owned, by the principal, including, but not limited to, power to insure against any casualty, liability or loss, to obtain or to regain possession, or to protect such chattel or goods or interest in any chattel or goods, by action, proceeding or otherwise, to pay, to compromise or to contest taxes or assessments, to apply for refunds in connection therewith, to move from place to place, to store for hire or on a gratuitous bailment, to use, to alter and to make repairs or alterations of any such chattel or goods, or interest in any chattel or goods; (5) to demand, to receive, to obtain by action, proceeding or otherwise, any money or other thing of value to which the principal is, or may become, or may claim to be, entitled as the proceeds of a chattel or goods or of any interest in any chattel or goods, or of one or more of the transactions enumerated in this section, to conserve, to invest, to disburse or to utilize anything so received for purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him in the execution of the powers conferred on him by the statutory short form power of attorney; (6) to agree and to contract, in any manner, and with any person and on any terms, which the agent may select, for the accomplishment of any of the purposes enumerated in this section, and to perform, to rescind, to reform, to release or to modify any such agreement or contract or any other similar agreement or contract made by or on behalf of the principal; (7) to execute, to acknowledge, to seal and to deliver any conveyance, revocation, declaration or modification of trust, mortgage, lease, notice, check or other instrument which the agent may think useful for the accomplishment of any of the purposes enumerated in this section; (8) to prosecute, to defend, to submit to arbitration, to settle, and to propose or to accept a compromise with respect to, any claim existing in favor of, or against, the principal based on or involving any chattel or goods transaction or to intervene in any action or proceeding relating thereto; (9) to hire, to discharge and to compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems such action to be desirable for the proper execution by him of any of the powers described in this section, and for the keeping of needed records thereof; and (10) in general, and in addition to all the specific acts in this section enumerated, to do any other act or acts, which the principal can do through an agent, with respect to any chattel or goods or interest in any chattel or goods. All powers described in this section shall be exercisable equally with respect to any chattel or goods or interest in any chattel or goods owned by the principal at the giving of the power of attorney or thereafter acquired, and whether located in the state of Connecticut or elsewhere.

(February, 1965, P.A. 573, S. 4.)



Section 1-46 - Bond, share and commodity transactions.

In a statutory short form power of attorney, the language conferring general authority with respect to bond, share and commodity transactions shall be construed to mean that the principal authorizes the agent: (1) To accept as a gift, or as security for a loan, to reject, to demand, to buy, to receive, or otherwise to acquire either ownership or possession of, any bond, share, instrument of similar character, commodity interest or any instrument with respect thereto, together with the interest, dividends, proceeds or other distributions connected therewith; (2) to sell, including short sales, exchange, transfer either with or without a guaranty, release, surrender, hypothecate, pledge, revoke, create or modify a trust, grant options concerning, loan, trade in, or otherwise dispose of any bond, share, instrument of similar character, commodity interest or any instrument with respect thereto; (3) to release in whole or in part, assign the whole or a part of, satisfy in whole or in part, and enforce by action, proceeding or otherwise, any pledge, encumbrance, lien or other claim as to any bond, share, instrument of similar character, commodity interest or any interest with respect thereto, when such pledge, encumbrance, lien or other claim is owned, or claimed to be owned, by the principal; (4) to do any act of management or of conservation with respect to any bond, share, instrument of similar character, commodity interest or any instrument with respect thereto, owned or claimed to be owned by the principal or in which the principal has or claims to have an interest, including, but not limited to, power to insure against any casualty, liability or loss; to obtain or regain possession or protect the principal’s interest therein by action, proceeding or otherwise; to pay, compromise or contest taxes or assessments; to apply for refunds in connection therewith; to consent to and participate in any reorganization, recapitalization, liquidation, merger, consolidation, sale or lease, or other change in or revival of a corporation or other association, or in the financial structure of any corporation or other association, or in the priorities, voting rights or other special rights with respect thereto; to become a depositor with any protective, reorganization or similar committee of the bond, share, other instrument of similar character, commodity interest or any instrument with respect thereto, belonging to the principal; to make any payments reasonably incident to the foregoing; to exercise or sell any option, conversion or similar right; to vote in person or by the granting of a proxy, with or without the power of substitution, either discretionary, general or otherwise, for the accomplishment of any of the purposes enumerated in this section; (5) to carry in the name of a nominee selected by the agent any evidence of the ownership of any bond, share, other instrument of similar character, commodity interest or instrument with respect thereto, belonging to the principal; (6) to employ, in any way believed to be desirable by the agent, any bond, share, other instrument of similar character, commodity interest or any instrument with respect thereto, in which the principal has or claims to have any interest, for the protection or continued operation of any speculative or margin transaction personally begun or personally guaranteed, in whole or in part, by the principal; (7) to demand, receive or obtain by action, proceeding or otherwise, any money or other thing of value to which the principal is, or may become, or may claim to be, entitled as the proceeds of any interest in a bond, share, other instrument of similar character, commodity interest or any instrument with respect thereto, or of one or more of the transactions enumerated in this section; to conserve, invest, disburse or utilize anything so received for purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him in the execution of the powers conferred on him by the statutory short form power of attorney; (8) to agree and contract, in any manner, and with any broker or other person, and on any terms, which the agent may select, for the accomplishment of any of the purposes enumerated in this section, and to perform, rescind, reform, release or modify any such agreement or contract or any other similar agreement made by or on behalf of the principal; (9) to execute, acknowledge and deliver any consent, agreement, authorization, assignment, revocation, declaration or modification of trust, notice, waiver of notice, check or other instrument which the agent deems useful for the accomplishment of any of the purposes enumerated in this section; (10) to execute, acknowledge and file any report or certificate required by law or governmental regulation; (11) to prosecute, defend, submit to arbitration, settle and propose or accept a compromise with respect to any claim existing in favor of, or against, the principal based on or involving any bond, share or commodity transaction or to intervene in any action or proceeding relating thereto; (12) to hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems such action to be desirable for the proper execution by him of any of the powers described in this section, and for the keeping of needed records thereof; and (13) in general, and in addition to all the specific acts enumerated in this section, to do any other act or acts, which the principal can do through an agent, with respect to any interest in any bond, share or other instrument of similar character, commodity, or instrument with respect to a commodity. All powers described in this section shall be exercisable equally with respect to any interest in any bond, share or other instrument of similar character, commodity, or instrument with respect to a commodity owned by the principal at the giving of the power of attorney or thereafter acquired, whether located in the state of Connecticut or elsewhere.

(February, 1965, P.A. 573, S. 5.)



Section 1-47 - Banking transactions.

In a statutory short form power of attorney, the language conferring general authority with respect to banking transactions shall be construed to mean that the principal authorizes the agent: (1) To continue, modify and terminate any deposit account or other banking arrangement made by or on behalf of the principal prior to the creation of the agency; (2) to open, either in the name of the agent alone, or in the name of the principal alone, or in both their names jointly or otherwise, a deposit account of any type with any banker or in any banking institution selected by the agent; to hire such safe deposit box or vault space and to make such other contracts for the procuring of other services made available by any such banker or banking institution as the agent deems desirable; (3) to make, sign and deliver checks or drafts for any purpose; to withdraw by check, order or otherwise any funds or property of the principal deposited with, or left in the custody of, any banker or banking institution, wherever located, either before or after the creation of the agency; (4) to prepare from time to time financial statements concerning the assets and liabilities or income and expenses of the principal, and to deliver statements so prepared to any banker, banking institution or other person, whom the agent reasonably believes to be entitled thereto; (5) to receive statements, vouchers, notices or other documents from any banker or banking institution and to act with respect thereto; (6) to have such access to any safe deposit box or vault as the principal might have, if personally present; (7) to borrow money by bank overdraft, or by promissory note of the principal given for such period and at such interest rate as the agent may select; to give such security out of the assets of the principal as the agent deems desirable or necessary for any such borrowing; to pay, renew or extend the time of payment of any note so given or given by or on behalf of the principal, and to procure for the principal a loan from any banker or banking institution by any other procedure made available by such banker or institution; (8) to make, assign, endorse, discount, guarantee and negotiate, for any and all purposes, all promissory notes, bills of exchange, checks, drafts or other negotiable or nonnegotiable paper of the principal, or payable to the principal or to his order; to receive the cash or other proceeds of any such transactions; to accept any bill of exchange or draft drawn by any person upon the principal, and to pay it when due; (9) to receive for the principal and deal in and deal with any trust receipt, warehouse receipt or other negotiable or nonnegotiable instrument in which the principal has or claims to have an interest; (10) to apply for and receive letters of credit or travelers checks from any banker or banking institution selected by the agent and to give such indemnity or other agreements in connection therewith as the agent deems desirable or necessary; (11) to consent to an extension in the time of payment with respect to any commercial paper or any banking transaction in which the principal has an interest or by which the principal is, or might be, affected in any way; (12) to pay, compromise or contest taxes or assessments and to apply for refunds in connection therewith; (13) to demand, receive, obtain by action, proceeding or otherwise any money or other thing of value to which the principal is, or may become, or may claim to be, entitled as the proceeds of any banking transaction conducted by the principal himself, or by the agent in the execution of any of the powers described in this section, or partly by the principal and partly by the agent so acting; to conserve, invest, disburse or utilize anything so received for the purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him in the execution of the powers conferred upon him by the statutory short form power of attorney; (14) to execute, acknowledge, seal and deliver any instrument of any kind, in the name of the principal or otherwise, which the agent deems useful for the accomplishment of any of the purposes enumerated in this section; (15) to prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, any claim existing in favor of, or against, the principal based on or involving any banking transaction, or to intervene in any action or proceeding relating thereto; (16) to hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems such action to be desirable for the proper execution by him of any of the powers described in this section, and for the keeping of needed records thereof; and (17) in general, and in addition to all the specific acts in this section enumerated, to do any other act or acts, which the principal can do through an agent, in connection with any banking transaction which does or might in any way affect the financial or other interests of the principal. All powers described in this section shall be exercisable equally with respect to any banking transaction engaged in by the principal at the giving of the power of attorney or thereafter engaged in, and whether conducted in the state of Connecticut or elsewhere.

(February, 1965, P.A. 573, S. 6.)



Section 1-48 - Business operating transactions.

In a statutory short form power of attorney, the language conferring general authority with respect to business operating transactions shall be construed to mean that the principal authorizes the agent: (1) To the extent that an agent is permitted by law thus to act for a principal, to discharge and perform any duty or liability and also to exercise any right, power, privilege or option which the principal has, or claims to have, under any contract of partnership whether the principal is a general or special partner thereunder; to enforce the terms of any such partnership agreement for the protection of the principal, by action, proceeding or otherwise, as the agent deems desirable or necessary, and to defend, submit to arbitration, settle or compromise any action or other legal proceeding to which the principal is a party because of his membership in said partnership; (2) to exercise in person or by proxy or enforce by action, proceeding or otherwise any right, power, privilege or option which the principal has as the holder of any bond, share or other instrument of similar character, and to defend, submit to arbitration, settle or compromise any action or other legal proceeding to which the principal is a party because of any such bond, share or other instrument of similar character; (3) with respect to any business enterprise which is owned solely by the principal (A) to continue, modify, renegotiate, extend and terminate any contractual arrangements made with any person, firm, association or corporation by or on behalf of the principal with respect thereto prior to the creation of the agency; (B) to determine the policy of such enterprise as to the location of the site or sites to be utilized for its operation, as to the nature and extent of the business to be undertaken by it, as to methods of manufacturing, selling, merchandising, financing, accounting and advertising to be employed in its operation, as to the amount and types of insurance to be carried, as to the mode of securing, compensating and dealing with accountants, attorneys, servants and other agents and employees required for its operation; to agree and contract, in any manner, and with any person and on any terms which the agent deems desirable or necessary for effectuating any or all of such decisions of the agent as to policy, and to perform, rescind, reform, release or modify any such agreement or contract or any other similar agreement or contract made by or on behalf of the principal; (C) to change the name or form of organization under which such business is operated and enter into such partnership agreement with other persons or organize such corporation to take over the operation of such business, or any part thereof, as the agent deems desirable or necessary; (D) to demand and to receive all moneys which are, or may become, due to the principal, or which may be claimed by the principal or on his behalf, in the operation of such enterprise, and to control and disburse such funds in the operation of such enterprise in any way which the agent deems desirable or necessary; to engage in any banking transactions which the agent deems desirable or necessary for effectuating the execution of any of the powers of the agent described in this subdivision; (4) to prepare, sign, file and deliver all reports, compilations of information, returns or other papers with respect to any business operating transaction of the principal, which are required by any governmental agency, department or instrumentality or which the agent deems desirable or necessary for any purpose, and to make any payments with respect thereto; (5) to pay, compromise or contest taxes or assessments and to do any act or acts which the agent deems desirable or necessary to protect the principal from illegal or unnecessary taxation, fines, penalties or assessments in connection with his business operations, including power to attempt to recover, in any manner permitted by law, sums paid before or after the creation of the agency as taxes, fines, penalties or assessments; (6) to demand, receive or obtain by action, proceeding or otherwise any money, or other thing of value to which the principal is, or may become, or may claim to be entitled as the proceeds of any business operation of such principal; to conserve, invest, disburse or utilize anything so received for the purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him in the execution of the powers conferred upon him by the statutory short form power of attorney; (7) to execute, acknowledge, seal and deliver any deed, assignment, mortgage, lease, notice, consent, agreement, authorization, check or other instrument which the agent deems useful for the accomplishment of any of the purposes enumerated in this section; (8) to prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, any claim existing in favor of, or against, the principal based on or involving any business operating transaction or to intervene in any action or proceeding relating thereto; (9) to hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems such action to be desirable for the proper execution by him of any of the powers described in this section, and for the keeping of needed records thereof; and (10) in general, and in addition to all the specific acts in this section enumerated, to do any other act or acts, which the principal can do through an agent, in connection with any business operated by the principal, which the agent deems desirable or necessary for the furtherance or protection of the interests of the principal. All powers described in this section shall be exercisable equally with respect to any business in which the principal is interested at the creation of the agency or in which the principal shall thereafter become interested, and whether operated in the state of Connecticut or elsewhere.

(February, 1965, P.A. 573, S. 7.)



Section 1-49 - Insurance transactions.

In a statutory short form power of attorney, the language conferring general authority with respect to insurance transactions shall be construed to mean that the principal authorizes the agent: (1) To continue, pay the premium or assessment on, modify, rescind, release or terminate any contract of life, accident, health, disability or liability insurance or any combination of such insurance procured by or on behalf of the principal prior to the creation of the agency which insures either the principal or any other person, without regard to whether the principal is or is not a beneficiary thereunder; (2) to procure new, different or additional contracts of insurance on the life of the principal or protecting the principal with respect to ill-health, disability, accident or liability of any sort; to select the amount, the type of insurance contract and the mode of payment under each such policy; to pay the premium or assessment on, modify, rescind, release or terminate any contract so procured by the agent, and to designate the beneficiary of any such contract of insurance, provided no agent shall be such beneficiary unless such agent is the spouse, child, grandchild, parent, brother or sister of the principal; (3) to apply for and receive any available loan on the security of the contract of insurance, whether for the payment of a premium or for the procuring of cash; to surrender and thereupon receive the cash surrender value; to exercise any election as to beneficiary or mode of payment; to change the manner of paying premiums; to change or to convert the type of insurance contract, with respect to any contract of life, accident, health, disability or liability insurance as to which the principal has, or claims to have, any one or more of the powers described in this section, and to change the beneficiary of any such contract of insurance, provided no agent shall be such new beneficiary unless such agent is the spouse, child, grandchild, parent, brother or sister of the principal; (4) to demand, receive or obtain by action, proceeding or otherwise any money, dividend or other thing of value to which the principal is, or may become, or may claim to be, entitled as the proceeds of any contract of insurance or of one or more of the transactions enumerated in this section; to conserve, invest, disburse or utilize anything so received for purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him in the execution of the powers conferred on him by the statutory short form power of attorney; (5) to apply for and procure any available governmental aid in the guaranteeing or paying of premiums of any contract of insurance on the life of the principal; (6) to sell, assign, hypothecate, borrow upon or pledge the interest of the principal in any contract of insurance; (7) to pay, from such proceeds or otherwise, compromise or contest, and apply for refunds in connection with, any tax or assessment levied by a taxing authority with respect to any contract of insurance or the proceeds thereof or liability accruing by reason of such tax or assessment; (8) to agree and contract, in any manner, and with any person and on any terms, which the agent may select for the accomplishment of any of the purposes enumerated in this section, and to perform, rescind, reform, release or modify any such agreement or contract; (9) to execute, acknowledge, seal and deliver any consent, demand, request, application, agreement, indemnity, authorization, assignment, pledge, notice, check, receipt, waiver or other instrument which the agent deems useful for the accomplishment of any of the purposes enumerated in this section; (10) to continue, procure, pay the premium or assessment on, modify, rescind, release, terminate or otherwise deal with any contract of insurance, other than those enumerated in subdivisions (1) and (2) of this section, whether fire, marine, burglary, compensation, disability, liability, hurricane, casualty, or other type, or any combination of insurance; to do any act or acts with respect to any such contract or with respect to its proceeds or enforcement which the agent deems to be desirable or necessary for the promotion or protection of the interests of the principal; (11) to prosecute, defend, submit to arbitration, settle and propose or accept a compromise with respect to any claim existing in favor of, or against, the principal based on or involving any insurance transaction or to intervene in any action or proceeding relating thereto; (12) to hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems such action to be desirable for the proper execution by him of any of the powers described in this section and for the keeping of needed records thereof; and (13) in general, and in addition to all the specific acts in this section enumerated, to do any other act or acts, which the principal can do through an agent, in connection with procuring, supervising, managing, modifying, enforcing and terminating contracts of insurance in which the principal is the insured or is otherwise in any way interested. All powers described in this section shall be exercisable with respect to any contract of insurance in which the principal is in any way interested, whether made in the state of Connecticut or elsewhere.

(February, 1965, P.A. 573, S. 8.)



Section 1-50 - Estate transactions.

In a statutory short form power of attorney, the language conferring general authority with respect to “estate transactions” shall be construed to mean that the principal authorizes the agent: (1) To the extent that an agent is permitted by law thus to act for a principal, to apply for and procure, in the name of the principal, letters of administration, letters testamentary, letters of trusteeship, or any other type of authority, either judicial or administrative; to act as a fiduciary of any sort; (2) to the extent that an agent is permitted by law thus to act for a principal, to represent and act for the principal in all ways and in all matters affecting any estate of a decedent, absentee, infant or incompetent, or any trust or other fund, out of which the principal is entitled, or claims to be entitled, to some share or payment, or with respect to which the principal is a fiduciary; (3) to accept, reject, receive, receipt for, sell, assign, release, pledge, exchange or consent to a reduction in a modification of, any share in or payment from any estate, trust or other fund; (4) to demand, obtain by action, proceeding or otherwise any money, or other thing of value to which the principal is, or may become, or may claim to be, entitled by reason of the death testate or intestate of any person or of any testamentary disposition or of any trust or by reason of the administration of the estate of a decedent or absentee or of the guardianship of an infant or incompetent or the administration of any trust or other fund; to initiate, participate in and oppose any proceeding, judicial or otherwise, for the ascertainment of the meaning, validity or effect of any deed, will, declaration of trust or other transaction affecting in any way the interest of the principal; to initiate, participate in and oppose any proceeding, judicial or otherwise, for the removal, substitution or surcharge of a fiduciary; to conserve, invest, disburse or utilize anything so received for the purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him in the execution of the powers conferred on him by the statutory short form power of attorney; (5) to prepare, sign, file and deliver all reports, compilations of information, returns or papers with respect to any interest had or claimed by or on behalf of the principal in any estate, trust or other fund; to pay, compromise or contest, and apply for refunds in connection with, any tax or assessment, with respect to any interest had or claimed by or on behalf of the principal in any estate, trust or other fund or by reason of the death of any person, or with respect to any property in which such interest is had or claimed; (6) to agree and contract, in any manner, and with any person and on any terms, which the agent may select, for the accomplishment of the purposes enumerated in this section, and to perform, rescind, reform, release or modify any such agreement or contract or any other similar agreement or contract made by or on behalf of the principal; (7) to execute, acknowledge, verify, seal, file and deliver any consent, designation, pleading, notice, demand, election, conveyance, release, assignment, check, pledge, waiver, admission of service, notice of appearance or other instrument which the agent deems useful for the accomplishment of any of the purposes enumerated in this section; (8) to submit to arbitration or settle, and to propose or accept a compromise with respect to, any controversy or claim which affects the estate of a decedent, absentee, infant or incompetent, or the administration of a trust or other fund, in any one of which the principal has, or claims to have, an interest, and to do any and all acts which the agent deems desirable or necessary in effectuating such compromise; (9) to hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants, when the agent deems such action to be desirable for the proper execution by him of any of the powers described in this section, and for the keeping of needed records thereof; and (10) in general, and in addition to all the specific acts in this section enumerated, to do any other act or acts, which the principal can do through an agent, with respect to the estate of a decedent, absentee, infant or incompetent, or the administration of a trust or other fund, in any one of which the principal has, or claims to have, an interest, or with respect to which the principal is a fiduciary. All powers described in this section shall be exercisable equally with respect to any estate of a decedent, absentee, infant or incompetent, or the administration of any trust or other fund, in which the principal is interested at the giving of the power of attorney or may thereafter become interested, and whether located in the state of Connecticut or elsewhere.

(February, 1965, P.A. 573, S. 9.)



Section 1-51 - Claims and litigation.

In a statutory short form power of attorney, the language conferring general authority with respect to claims and litigation shall be construed to mean that the principal authorizes the agent: (1) To assert and prosecute before any court, administrative board, department, commissioner or other tribunal any cause of action, claim, counterclaim, offset or defense, which the principal has, or claims to have, against any individual, partnership, association, corporation, limited liability company, government, or other person or instrumentality, including, but not limited to, power to sue for the recovery of land or of any other thing of value, for the recovery of damages sustained by the principal in any manner, for the elimination or modification of tax liability, for an injunction, for specific performance, or for any other relief; (2) to bring an action of interpleader or other action to determine adverse claims; to intervene or interplead in any action or proceeding, and to act in any litigation as amicus curiae; (3) in connection with any action or proceeding or controversy, at law or otherwise, to apply for and, if possible, procure a libel, an attachment, a garnishment, an order of arrest or other preliminary, provisional or intermediate relief and to resort to and utilize in all ways permitted by law any available procedure for the effectuation or satisfaction of the judgment, order or decree obtained; (4) in connection with any action or proceeding, at law or otherwise, to perform any act which the principal might perform, including, but not limited to, acceptance of tender, offer of judgment, admission of any facts, submission of any controversy on an agreed statement of facts, consent to examination before trial, and generally to bind the principal in the conduct of any litigation or controversy as seems desirable to the agent; (5) to submit to arbitration, settle, and propose or accept a compromise with respect to, any claim existing in favor of or against the principal, or any litigation to which the principal is or may become or be designated a party; (6) to waive the issuance and service of a summons, citation or other process upon the principal; to accept service of process; to appear for the principal; to designate persons upon whom process directed to the principal may be served; to execute and file or deliver stipulations on the principal’s behalf; to verify pleadings; to appeal to appellate tribunals; to procure and give surety and indemnity bonds at such times and to such extent as the agent deems desirable or necessary; to contract and pay for the preparation and printing of records and briefs; to receive and execute and file or deliver any consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement or other instrument which the agent deems desirable or necessary in connection with the prosecution, settlement or defense of any claim by or against the principal or of any litigation to which the principal is or may become or be designated a party; (7) to appear for, represent and act for the principal with respect to bankruptcy or insolvency proceedings, whether voluntary or involuntary, whether of the principal or of some other person, with respect to any reorganization proceeding, or with respect to any receivership or application for the appointment of a receiver or trustee which, in any way, affects any interest of the principal in any land, chattel, bond, share, commodity interest, chose in action or other thing of value; (8) to hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems such action to be desirable for the proper execution by him of any of the powers described in this section; (9) to pay, from funds in his control or for the account of the principal, any judgment against the principal or any settlement which may be made in connection with any transaction enumerated in this section, and to receive and conserve any moneys or other things of value paid in settlement of or as proceeds of one or more of the transactions enumerated in this section, and to receive and endorse checks and to deposit the same; and (10) in general, and in addition to all the specific acts in this section enumerated, to do any other act or acts, which the principal can do through an agent, in connection with any claim by or against the principal or with litigation to which the principal is or may become or be designated a party. All powers described in this section shall be exercisable equally with respect to any claim or litigation existing at the giving of the power of attorney or thereafter arising, and whether arising in the state of Connecticut or elsewhere.

(February, 1965, P.A. 573, S. 10; P.A. 95-79, S. 185, 189.)

History: P.A. 95-79 amended Subdiv. (1) to include a limited liability company as an entity against which the agent is authorized to assert and prosecute a claim, effective May 31, 1995.



Section 1-52 - Personal relationships.

In a statutory short form power of attorney, the language conferring general authority with respect to personal relationships shall be construed to mean that the principal authorizes the agent: (1) To do all acts necessary for maintaining the customary standard of living of the spouse and children and other dependents of the principal, including, but not limited to, power to provide living quarters by purchase, lease or by other contract, or by payment of the operating costs, including interest, amortization payments, repairs and taxes, of premises owned by the principal and occupied by his family or dependents, to provide normal domestic help for the operation of the household; to provide usual vacations and usual travel expenses; to provide usual educational facilities, and to provide funds for all the current living costs of such spouse, children and other dependents, including, among other things, shelter, clothing, food and incidentals; (2) to provide, whenever necessary, medical, dental and surgical care, hospitalization and custodial care for the spouse, children and other dependents of the principal; (3) to continue whatever provision has been made by the principal, prior to the creation of the agency or thereafter, for his spouse, children and other dependents, with respect to automobiles, or other means of transportation, including, but not limited to, power to license, insure and replace any automobiles owned by the principal and customarily used by the spouse, children or other dependents of the principal; (4) to continue whatever charge accounts have been operated by the principal, prior to the creation of the agency or thereafter, for the convenience of his spouse, children or other dependents; to open such new accounts as the agent deems desirable for the accomplishment of any of the purposes enumerated in this section, and to pay the items charged on such accounts by any person authorized or permitted by the principal to make such charges prior to the creation of the agency; (5) to continue the discharge of any services or duties assumed by the principal, prior to the creation of the agency or thereafter, to any parent, relative or friend of the principal; (6) to supervise and enforce, defend or settle any claim by or against the principal arising out of property damages or personal injuries suffered by or caused by the principal, or under such circumstances that the loss resulting therefrom will, or may, fall on the principal; (7) to continue payments incidental to the membership or affiliation of the principal in any church, club, society, order or other organization or to continue contributions thereto; (8) to demand, receive or obtain by action, proceeding or otherwise any money or other thing of value to which the principal is, or may become, or may claim to be, entitled as salary, wages, commission or other remuneration for services performed, or as a dividend or distribution upon any stock, or as interest or principal upon any indebtedness, or any periodic distribution of profits from any partnership or business in which the principal has or claims an interest, and to endorse, collect or otherwise realize upon any instrument for the payment so received; (9) to prepare, execute and file all tax, Social Security, unemployment insurance and information returns required by the laws of the United States or of any state or subdivision thereof, or of any foreign government; to prepare, execute and file all other papers and instruments which the agent deems desirable or necessary for the safeguarding of the principal against excess or illegal taxation or against penalties imposed for claimed violation of any law or other governmental regulation, and to pay, to compromise, to contest or to apply for refunds in connection with any taxes or assessments for which the principal is or may be liable; (10) to utilize any asset of the principal for the performance of the powers enumerated in this section, including, but not limited to, power to draw money by check or otherwise from any bank deposit of the principal; sell any land, chattel, bond, share, commodity interest, chose in action or other asset of the principal; borrow money and pledge as security for such loan, any asset, including insurance, which belongs to the principal; (11) to execute, acknowledge, verify, seal, file and deliver any application, consent, petition, notice, release, waiver, agreement or other instrument which the agent deems useful for the accomplishment of any of the purposes enumerated in this section; (12) to prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, any claim existing in favor of, or against, the principal based on or involving any transaction enumerated in this section or to intervene in any action or proceeding relating thereto; (13) to hire, discharge and compensate any attorney, accountant, expert witness or other assistant or assistants when the agent deems such action to be desirable for the proper execution by him of any of the powers described in this section, and for the keeping of needed records thereof; and (14) in general, and in addition to all the specific acts in this section enumerated, to do any other act or acts, which the principal can do through an agent, for the welfare of the spouse, children or dependents of the principal or for the preservation and maintenance of the other personal relationships of the principal to parents, relatives, friends and organizations. All powers described in this section shall be exercisable equally whether the acts required for their execution relate to real or personal property owned by the principal at the giving of the power of attorney or thereafter acquired and whether such acts are performable in the state of Connecticut or elsewhere.

(February, 1965, P.A. 573, S. 11.)



Section 1-53 - Benefits from military service.

In a statutory short form power of attorney, the language conferring general authority with respect to benefits from military service shall be construed to mean that the principal authorizes the agent: (1) To execute vouchers in the name of the principal for any allowances and reimbursements payable by the United States, or by any state or subdivision thereof, to the principal, including, but not limited to, all allowances and reimbursements for transportation of the principal and of his dependents, and for shipment of household effects; to receive, endorse and collect the proceeds of any check payable to the order of the principal drawn on the treasurer or other fiscal officer or depositary of the United States or of any state or subdivision thereof; (2) to take possession and order the removal and shipment of any property of the principal from any post, warehouse, depot, dock or other place of storage or safekeeping, either governmental or private; to execute and deliver any release, voucher, receipt, bill of lading, shipping ticket, certificate or other instrument which the agent deems to be desirable or necessary for such purpose; (3) to prepare, file and prosecute the claim of the principal to any benefit or assistance, financial or otherwise, to which the principal is, or claims to be, entitled, under the provisions of any statute or regulation existing at the creation of the agency or thereafter enacted by the United States or by any state or by any subdivision thereof, or by any foreign government, which benefit or assistance arises from or is based upon military service performed prior to or after the creation of the agency by the principal or by any person related by blood or by marriage to the principal; to execute any receipt or other instrument which the agent deems desirable or necessary for the enforcement or for the collection of such claim; (4) to receive the financial proceeds of any claim of the type described in this section; to conserve, invest, disburse or utilize any proceeds so received for purposes enumerated in this section, and to be reimbursed for any expenditures properly made by him in the execution of the powers conferred on him by the statutory short form power of attorney; (5) to prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, any claim existing in favor of, or against, the principal based on or involving any benefits from military service, or to intervene in any action or proceeding relating thereto; (6) to hire, discharge and compensate any attorney, accountant, expert witness, or other assistant or assistants when the agent deems such action to be desirable for the proper execution by him of any of the powers described in this section; and (7) in general, and in addition to all the specific acts in this section enumerated, to do any other act or acts, which the principal can do through an agent, and which the agent deems desirable or necessary, to assure to the principal, and to the dependents of the principal, the maximum possible benefit from the military service performed prior to or after the creation of the agency by the principal or by any person related by blood or marriage to the principal. All powers described in this section shall be exercisable equally with respect to any benefits from military service existing at the giving of the power of attorney or thereafter accruing, and whether accruing in the state of Connecticut or elsewhere.

(February, 1965, P.A. 573, S. 12.)



Section 1-54 - Records, reports and statements.

In a statutory short form power of attorney, the language conferring general authority with respect to records, reports and statements shall be construed to mean that the principal authorizes the agent: (1) To keep records of all cash received and disbursed for or on account of the principal, of all credits and debits to the account of the principal and of all transactions affecting in any way the assets and liabilities of the principal; (2) to prepare, execute and file all tax, Social Security, unemployment insurance and information returns, required by the laws of the United States, of any state or of any subdivision thereof or of any foreign government; to prepare, execute and file all other papers and instruments which the agent deems desirable or necessary for the safeguarding of the principal against excess or illegal taxation or against penalties imposed for claimed violation of any law or other governmental regulation; (3) to prepare, execute and file any record, report or statement, which the agent deems desirable or necessary for the safeguarding or maintenance of the principal’s interest, with respect to price, rent, wage or rationing control, or other governmental activity; (4) to hire, discharge and compensate any attorney, accountant, or other assistant or assistants when the agent deems such action to be desirable for the proper execution by him of any of the powers described in this section; and (5) in general, and in addition to all the specific acts in this section enumerated, to do any other act or acts, which the principal can do through an agent, in connection with the preparation, execution, filing, storage or other utilization of any records, reports or statements of or concerning the principal’s affairs. All powers described in this section shall be exercisable equally with respect to any records, reports or statements of or concerning the affairs of the principal existing at the giving of the power of attorney or thereafter arising, and whether arising in the state of Connecticut or elsewhere.

(February, 1965, P.A. 573, S. 13.)



Section 1-54a - Health care decisions.

Section 1-54a is repealed, effective October 1, 2006.

(P.A. 90-71, S. 2; P.A. 91-382; P.A. 93-407, S. 4; P.A. 06-195, S. 87.)



Section 1-55 - General authority of agent.

In a statutory short form power of attorney, the language conferring general authority with respect to all other matters shall be construed to mean that the principal authorizes the agent to act as an alter ego of the principal with respect to any matters and affairs not enumerated in sections 1-44 to 1-54, inclusive, except health care decisions, and which the principal can do through an agent.

(February, 1965, P.A. 573, S. 14; P.A. 91-406, S. 1, 29; P.A. 06-195, S. 59; P.A. 07-252, S. 2.)

History: P.A. 91-406 made a technical change, substituting reference to Sec. 1-54a for reference to Sec. 1-54; P.A. 06-195 substituted reference to Sec. 1-54 for reference to Sec. 1-54a; P.A. 07-252 removed health care decisions from the general authority conferred to an agent in a statutory short form power of attorney.



Section 1-56 - Additional provisions authorized in form.

A power of attorney which satisfies the requirements of subsection (b) of section 1-43 is not prevented from being a statutory short form power of attorney, as that phrase is used in the sections of this chapter, by the fact that it also contains additional language which: (1) Eliminates from the power of attorney one or more of the powers enumerated in one or more of the constructional sections of this chapter with respect to a subdivision of the statutory short form power of attorney not eliminated therefrom by the principal; (2) supplements one or more of the powers enumerated in one or more of the constructional sections in this chapter with respect to a subdivision of the statutory short form power of attorney not eliminated therefrom by the principal, by specifically listing additional powers of the agent; or (3) makes some additional provision which is not inconsistent with the other provisions of the statutory short form power of attorney.

(February, 1965, P.A. 573, S. 15.)






Chapter 7a - Durable Power of Attorney Bank Accounts

Section 1-56a - Definitions.

For the purposes of this section and section 1-56b:

(1) “Account” means any account at a financial institution which is in the name of one or more natural persons and into which deposits may be made;

(2) “Power of attorney account” means an account in the name of a natural person as principal and with respect to which one or more other natural persons have been designated as agents with the right to make deposits to and to withdraw funds from or draw checks on such account;

(3) “Financial institution” means any state bank and trust company, national banking association, state or federally chartered savings bank, state or federally chartered savings and loan association or state or federally chartered credit union.

(P.A. 89-67, S. 1.)



Section 1-56b - Form. Authority. Liability of financial institution.

(a) The use of the following form in the creation of a power of attorney account is authorized and, when used, shall be construed in accordance with the provisions of this section:

CONNECTICUT STATUTORY DURABLE POWER OF
ATTORNEY ACCOUNT

I, (Insert name and address of principal), do hereby appoint (Insert name and address of the agent, or each agent, if more than one is designated. If more than one agent is designated and the principal wishes each agent alone to be able to exercise the power conferred, insert in this blank the word “severally”. Failure to make any insertion or the insertion of the word “jointly” shall require the agents to act jointly.) my attorney-in-fact to deposit to my credit in account No. (Insert account number) in (Insert name of financial institution) moneys, negotiable instruments or credits acceptable by said financial institution for deposit, to withdraw from said account, either personally or by order payable either to said agent individually or to another payee, all moneys now and hereafter deposited in my name and to my credit in said account, and to sign in my name any and all required receipts, orders, drafts and withdrawal slips therefor, giving said agent full power and authority to do and perform anything whatsoever requisite and necessary to be done with respect to said account as fully as I might or could do if personally present, hereby ratifying and confirming all that said agents shall do or cause to be done by virtue hereof.

This power of attorney shall not be affected by my subsequent disability or incompetence.

Signed this .…day of …., 20…

Witnessed by:

(Acknowledgment)

(b) No provisions of section 1-56a and this section shall be construed to bar the use of any other form of power of attorney desired by the parties concerned or to require a financial institution to offer the power of attorney account created under this section.

(c) If more than one agent is designated by the principal, such agents, in the exercise of the powers conferred, shall act jointly unless the principal specifically provides that they are to act severally.

(d) The authority granted by the execution of a power of attorney in the form set forth in subsection (a) of this section shall survive the subsequent disability or incompetence of the principal.

(e) If a conservator of the estate of the principal is appointed, the power of attorney shall cease at the time of the appointment, and the person acting under the power of attorney shall account to the conservator rather than to the principal. If the principal dies, the power of attorney shall cease at the time of the principal’s death, and the person acting under the power of attorney shall account to the fiduciary of the principal’s estate.

(f) Payment by a financial institution of funds held in a power of attorney account in accordance with powers authorized pursuant to a power of attorney in the form set forth in subsection (a) of this section shall be a valid and sufficient release and discharge of said financial institution from all liability for all claims for payments so made, unless and until actual written notice of termination of said power of attorney, including termination by death of the principal or by reason of the appointment of a conservator of the principal’s estate, is received by an officer of said financial institution at its main office, during the regular banking hours and in such time and manner as to afford the financial institution a reasonable opportunity to act, but in no event less than two business days.

(P.A. 89-67, S. 2; P.A. 98-52, S. 12.)

History: P.A. 98-52 amended Subsec. (e) by deleting “after the occurrence of the disability or incompetence of the principal”; (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).






Chapter 7b - Springing Power of Attorney

Section 1-56h - Springing power of attorney. Effective upon written affidavit re occurrence of specified contingency.

(a) A power of attorney executed pursuant to sections 1-43 and 1-56h to 1-56k, inclusive, shall be known as a springing power of attorney.

(b) A power of attorney duly acknowledged in accordance with section 1-43 may take effect upon the occurrence of a specified contingency, including a date certain or the occurrence of an event, provided the instrument requires that a person named in the instrument execute a written affidavit that such contingency has occurred. A power of attorney limited as provided in this subsection shall be a springing power of attorney and shall take effect upon the written affidavit of the person named in the instrument that the specified contingency has occurred.

(P.A. 93-203, S. 1.)



Section 1-56i - Form of written affidavit re occurrence of specified contingency.

The written affidavit referred to in section 1-56h may be in substantially the following form:

AFFIDAVIT THAT POWER OF ATTORNEY
IS IN FULL FORCE AND EFFECT

STATE OF

}

} SS:

COUNTY OF

}

I, .... of ...., being duly sworn, depose and say:

THAT ...., of ...., as principal, did on ...., 20.., appoint me in a power of attorney dated ...., 20.., to execute an affidavit that a specified contingency had occurred;

THAT specified contingency was: ....

THAT specified contingency has occurred.

IN WITNESS WHEREOF, I have hereunto set my hand and seal.

.... L.S.

....

Witness

....

Witness

Subscribed and sworn to before me this .... day of ...., 20...

....

Commissioner of the Superior Court

Notary Public

My commission expires: ....

(P.A. 93-203, S. 4.)

History: (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 1-56j - Power of attorney to cease if conservator of estate is appointed.

If a conservator of the estate of the principal is appointed, the power of attorney shall cease at the time of the appointment and the person acting under the power of attorney shall account to the conservator rather than to the principal.

(P.A. 93-203, S. 3; P.A. 98-52, S. 13.)

History: P.A. 98-52 deleted “after the occurrence of the disability or incapacity”.



Section 1-56k - Probate court to resolve disputes re provisions concerning springing power of attorney.

The probate court for the district in which the principal is domiciled or is located at the time of the dispute shall have jurisdiction over any dispute concerning the meaning or application of any provision of sections 1-43 and 1-56h to 1-56j, inclusive.

(P.A. 93-203, S. 2.)






Chapter 7c - Designation of Person for Decision-Making and Certain Rights and Obligations

Section 1-56r - Designation of person for decision-making and certain rights and obligations.

(a) Any person eighteen years of age or older may execute a document that designates another person eighteen years of age or older to make certain decisions on behalf of the maker of such document and have certain rights and obligations with respect to the maker of such document under section 1-1k, subsection (b) of section 14-16, subsection (b) of section 17a-543, subsection (a) of section 19a-289h, section 19a-550, subsection (a) of section 19a-571, section 19a-580, subsection (b) of section 19a-578, section 31-51jj, section 54-85d, section 54-91c, section 54-126a or chapter 968.

(b) Such document shall be signed, dated and acknowledged by the maker before a notary public or other person authorized to take acknowledgments, and be witnessed by at least two persons. Such document may be revoked at any time by the maker, or by a person in the maker’s presence and at the maker’s direction, burning, canceling, tearing or obliterating such document or by the execution of a subsequent document by the maker in accordance with subsection (a) of this section.

(c) Any person who is presented with a document executed in accordance with this section shall honor and give effect to such document for the purposes therein indicated.

(P.A. 02-105, S. 3; P.A. 03-278, S. 3; P.A. 10-123, S. 25.)

History: P.A. 03-278 made a technical change in Subsec. (a), effective July 9, 2003; P.A. 10-123 amended Subsec. (a) by replacing reference to Sec. 19a-279c(a) with reference to Sec. 19a-289h(a).






Chapter 8 - Uniform Recognition of Acknowledgments Act

Section 1-57 - Definitions. Authorized officers.

For the purposes of this chapter, “notarial acts” means acts which the laws and regulations of this state authorize notaries public of this state to perform, including the administering of oaths and affirmations, taking proof of execution and acknowledgments of instruments, and attesting documents. Notarial acts may be performed outside this state for use in this state with the same effect as if performed by a notary public of this state by the following persons authorized pursuant to the laws and regulations of other governments in addition to any other person authorized by the laws and regulations of this state: (1) A notary public authorized to perform notarial acts in the place in which the act is performed; (2) a judge, clerk, or deputy clerk of any court of record in the place in which the notarial act is performed; (3) an officer of the foreign service of the United States, a consular agent, or any other person authorized by regulation of the United States Department of State to perform notarial acts in the place in which the act is performed; (4) a commissioned officer in active service with the armed forces of the United States and any other person authorized by regulation of the armed forces to perform notarial acts if the notarial act is performed for one of the following or his dependents: A merchant seaman of the United States, a member of the armed forces of the United States, or any other person serving with or accompanying the armed forces of the United States; or (5) any other person authorized to perform notarial acts in the place in which the act is performed.

(1969, P.A. 270, S. 1.)



Section 1-58 - Proof of authority to perform notarial act.

(a) If the notarial act is performed by any of the persons described in subdivisions (1) to (4), inclusive, of section 1-57, other than a person authorized to perform notarial acts by the laws or regulations of a foreign country, the signature, rank or title and serial number, if any, of the person are sufficient proof of the authority of a holder of that rank or title to perform the act. Further proof of his authority is not required.

(b) If the notarial act is performed by a person authorized by the laws or regulations of a foreign country to perform the act, there is sufficient proof of the authority of that person to act if: (1) A foreign service officer of the United States resident in the country in which the act is performed or a diplomatic or consular officer of the foreign country resident in the United States certifies that a person holding that office is authorized to perform the act; or (2) the official seal of the person performing the notarial act is affixed to the document; or (3) the title and indication of authority to perform notarial acts of the person appears either in a digest of foreign law or in a list customarily used as a source of such information.

(c) If the notarial act is performed by a person other than one described in subsections (a) and (b) of this section, there is sufficient proof of the authority of that person to act if the clerk of a court of record in the place in which the notarial act is performed certifies to the official character of that person and to his authority to perform the notarial act.

(d) The signature and title of the person performing the act are prima facie evidence that he is a person with the designated title and that the signature is genuine.

(1969, P.A. 270, S. 2; P.A. 05-288, S. 2.)

History: P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005.



Section 1-59 - Certification by person taking acknowledgment.

The person taking an acknowledgment shall certify that: (1) The person acknowledging appeared before him and acknowledged he executed the instrument; and (2) the person acknowledging was known to the person taking the acknowledgment or that the person taking the acknowledgment had satisfactory evidence that the person acknowledging was the person described in and who executed the instrument.

(1969, P.A. 270, S. 3.)



Section 1-60 - Form of certificate.

The form of a certificate of acknowledgment used by a person whose authority is recognized under section 1-57 shall be accepted in this state if: (1) The certificate is in a form prescribed by the laws or regulations of this state; (2) the certificate is in a form prescribed by the laws or regulations applicable in the place in which the acknowledgment is taken; or (3) the certificate contains the words “acknowledged before me”, or their substantial equivalent.

(1969, P.A. 270, S. 4.)



Section 1-61 - “Acknowledged before me” defined.

The words “acknowledged before me” mean: (1) That the person acknowledging appeared before the person taking the acknowledgment; (2) that he acknowledged he executed the instrument; (3) that, in the case of: (A) A natural person, he executed the instrument for the purposes therein stated, (B) a corporation, the officer or agent acknowledged he held the position or title set forth in the instrument and certificate, he signed the instrument on behalf of the corporation by proper authority, and the instrument was the act of the corporation for the purpose therein stated, (C) a partnership, the partner or agent acknowledged he signed the instrument on behalf of the partnership by proper authority and he executed the instrument as the act of the partnership for the purposes therein stated, (D) a person acknowledging as principal by an attorney in fact, he executed the instrument by proper authority as the act of the principal for the purposes therein stated and (E) a person acknowledging as a public officer, trustee, administrator, guardian, or other representative, he signed the instrument by proper authority and he executed the instrument in the capacity and for the purposes therein stated; and (4) that the person taking the acknowledgment either knew or had satisfactory evidence that the person acknowledging was the person named in the instrument or certificate.

(1969, P.A. 270, S. 5.)

History: (Revisor’s note: In 1995 the Revisors substituted editorially the letters (A), (B), (C), (D) and (E) for (i), (ii), (iii), (iv) and (v) in Subdiv. (3) for consistency with statutory usage).



Section 1-62 - Statutory short forms of acknowledgment.

The forms of acknowledgment set forth in this section may be used and are sufficient for their respective purposes under any law of this state. The forms shall be known as “Statutory Short Forms of Acknowledgment” and may be referred to by that name. The authorization of the forms in this section does not preclude the use of other forms.

(1) For an individual acting in his own right:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name of person acknowledged).

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(2) For a corporation:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name of officer or agent, title of officer or agent) of (name of corporation acknowledging) a (state or place of incorporation) corporation, on behalf of the corporation.

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(3) For a partnership:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name of acknowledging partner or agent), partner (or agent) on behalf of (name of partnership), a partnership.

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(4) For an individual acting as principal by an attorney in fact:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name of attorney in fact) as attorney in fact on behalf of (name of principal).

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(5) By any public officer, trustee, or personal representative:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name and title of position).

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(6) For a limited liability company:

State of ....

County of ....

The foregoing instrument was acknowledged before me this (date) by (name and capacity of acknowledging member or manager) on behalf of (name of limited liability company) a (member managed or manager managed) (state of organization) limited liability company, on behalf of the company.

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(7) For a registered limited liability partnership:

State of ….

County of ….

The foregoing instrument was acknowledged before me this (date) by (name of acknowledging partner), partner (or agent) on behalf of (name of registered limited liability partnership) a (state or place of filing of certificate of registered limited liability partnership) registered limited liability partnership, on behalf of the registered limited liability partnership.

(Signature of person taking acknowledgment)

(Title or rank)

(Serial number, if any)

(1969, P.A. 270, S. 6; P.A. 04-132, S. 3.)

History: P.A. 04-132 added Subdivs. (6) and (7) re forms for limited liability company and registered limited liability partnership, respectively.



Section 1-63 - Prior acts unaffected. Method additional.

A notarial act performed prior to October 1, 1969, is not affected by this chapter. This chapter provides an additional method of proving notarial acts. Nothing in this chapter diminishes or invalidates the recognition accorded to notarial acts by other laws or regulations of this state.

(1969, P.A. 270, S. 7.)



Section 1-64 - Uniform interpretation.

This chapter shall be so interpreted as to make uniform the laws of those states which enact it.

(1969, P.A. 270, S. 8.)



Section 1-65 - Short title: Uniform Recognition of Acknowledgments Act.

This chapter may be cited as the “Uniform Recognition of Acknowledgments Act”.

(1969, P.A. 270, S. 9.)






Chapter 8b - Uniform Unsworn Foreign Declarations Act

Section 1-65aa - Short title: Uniform Unsworn Foreign Declarations Act.

Sections 1-65aa to 1-65hh, inclusive, may be cited as the “Uniform Unsworn Foreign Declarations Act”.

(P.A. 10-33, S. 1.)



Section 1-65bb - Definitions.

As used in sections 1-65aa to 1-65hh, inclusive, and section 53a-156:

(1) “Boundaries of the United States” means the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands and any territory or insular possession subject to the jurisdiction of the United States.

(2) “Law” includes the United States Constitution or a state constitution, a federal or state statute, a judicial decision or order, a rule of court, an executive order or an administrative rule, regulation or order.

(3) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(4) “Sign” means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound or process.

(5) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(6) “Sworn declaration” means a declaration in a signed record given under oath. “Sworn declaration” includes a sworn statement, verification, certificate or affidavit.

(7) “Unsworn declaration” means a declaration in a signed record that is not given under oath, but is given under penalty of perjury.

(P.A. 10-33, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 32.)

History: June 12 Sp. Sess. P.A. 12-2 made technical changes.



Section 1-65cc - Applicability.

Sections 1-65aa to 1-65hh, inclusive, apply to an unsworn declaration by a declarant who at the time of making the declaration is physically located outside the boundaries of the United States whether or not the location is subject to the jurisdiction of the United States. Sections 1-65aa to 1-65hh, inclusive, do not apply to a declaration by a declarant who is physically located on property that is within the boundaries of the United States and subject to the jurisdiction of another country or a federally recognized Indian tribe.

(P.A. 10-33, S. 3.)



Section 1-65dd - Effect of unsworn declaration.

If a law of this state requires or permits use of a sworn declaration, an unsworn declaration meeting the requirements of sections 1-65aa to 1-65hh, inclusive, has the same effect as a sworn declaration.

(P.A. 10-33, S. 4.)



Section 1-65ee - Required medium for unsworn declaration.

If a law of this state requires that a sworn declaration be presented in a particular medium, an unsworn declaration must be presented in that medium.

(P.A. 10-33, S. 5.)



Section 1-65ff - Form of unsworn declaration.

An unsworn declaration under sections 1-65aa to 1-65hh, inclusive, shall be in substantially the following form:

I declare under penalty of perjury under the law of Connecticut that the foregoing is true and correct, and that I am physically located outside the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

Executed on this .... day of .... (month), .... (year),

at .... (city or other location, state), .... (country).

.... (printed name)

.... (signature)

(P.A. 10-33, S. 6.)



Section 1-65gg - Uniformity of application and construction.

In applying and construing the provisions of sections 1-65aa to 1-65hh, inclusive, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact such uniform provisions.

(P.A. 10-33, S. 7.)



Section 1-65hh - Relation of act to Electronic Signatures in Global and National Commerce Act.

Sections 1-65aa to 1-65hh, inclusive, modify, limit and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 USC Section 7001, et seq., except that nothing in sections 1-65aa to 1-65hh, inclusive, modifies, limits or supersedes Section 101(c) of said act, 15 USC Section 7001(c), or authorizes electronic delivery of any of the notices described in Section 103(b) of said act, 15 USC Section 7003(b).

(P.A. 10-33, S. 8.)






Chapter 9 - Code of Ethics (See Chapter 10)

Section 1-67 - General Assembly member not to act on legislation in which he has interest.

Section 1-67 is repealed.

(1971, P.A. 822, S. 2; P.A. 77-600, S. 13, 15.)



Section 1-69 to 1-78 - Joint legislative ethics committee.

Sections 1-69 to 1-78, inclusive, are repealed.

(1971, P.A. 822, S. 4–13; P.A. 77-600, S. 13, 15; 77-605, S. 20, 21.)






Chapter 10 - Codes of Ethics

Section 1-79 - Definitions.

The following terms, when used in this part, have the following meanings unless the context otherwise requires:

(1) “Blind trust” means a trust established by a public official or state employee or member of his or her immediate family for the purpose of divestiture of all control and knowledge of assets.

(2) “Business with which he is associated” means any sole proprietorship, partnership, firm, corporation, trust or other entity through which business for profit or not for profit is conducted in which the public official or state employee or member of his or her immediate family is a director, officer, owner, limited or general partner, beneficiary of a trust or holder of stock constituting five per cent or more of the total outstanding stock of any class, provided, a public official or state employee, or member of his or her immediate family, shall not be deemed to be associated with a not for profit entity solely by virtue of the fact that the public official or state employee or member of his or her immediate family is an unpaid director or officer of the not for profit entity. “Officer” refers only to the president, executive or senior vice president or treasurer of such business.

(3) “Candidate for public office” means any individual who has filed a declaration of candidacy or a petition to appear on the ballot for election as a public official, or who has raised or expended money in furtherance of such candidacy, or who has been nominated for appointment to serve as a public official, but does not include a candidate for the office of senator or representative in Congress.

(4) “Board” means the Citizen’s Ethics Advisory Board established in section 1-80.

(5) “Gift” means anything of value, which is directly and personally received, unless consideration of equal or greater value is given in return. “Gift” does not include:

(A) A political contribution otherwise reported as required by law or a donation or payment as described in subdivision (9) or (10) of subsection (b) of section 9-601a;

(B) Services provided by persons volunteering their time, if provided to aid or promote the success or defeat of any political party, any candidate or candidates for public office or the position of convention delegate or town committee member or any referendum question;

(C) A commercially reasonable loan made on terms not more favorable than loans made in the ordinary course of business;

(D) A gift received from (i) an individual’s spouse, fiancé or fiancée, (ii) the parent, brother or sister of such spouse or such individual, or (iii) the child of such individual or the spouse of such child;

(E) Goods or services (i) that are provided to a state agency or quasi-public agency (I) for use on state or quasi-public agency property, or (II) that support an event or the participation by a public official or state employee at an event, and (ii) that facilitate state or quasi-public agency action or functions. As used in this subparagraph, “state property” means property owned by the state or a quasi-public agency or property leased to a state agency or quasi-public agency;

(F) A certificate, plaque or other ceremonial award costing less than one hundred dollars;

(G) A rebate, discount or promotional item available to the general public;

(H) Printed or recorded informational material germane to state action or functions;

(I) Food or beverage or both, costing less than fifty dollars in the aggregate per recipient in a calendar year, and consumed on an occasion or occasions at which the person paying, directly or indirectly, for the food or beverage, or his representative, is in attendance;

(J) Food or beverage or both, costing less than fifty dollars per person and consumed at a publicly noticed legislative reception to which all members of the General Assembly are invited and which is hosted not more than once in any calendar year by a lobbyist or business organization. For the purposes of such limit, (i) a reception hosted by a lobbyist who is an individual shall be deemed to have also been hosted by the business organization which such lobbyist owns or is employed by, and (ii) a reception hosted by a business organization shall be deemed to have also been hosted by all owners and employees of the business organization who are lobbyists. In making the calculation for the purposes of such fifty-dollar limit, the donor shall divide the amount spent on food and beverage by the number of persons whom the donor reasonably expects to attend the reception;

(K) Food or beverage or both, costing less than fifty dollars per person and consumed at a publicly noticed reception to which all members of the General Assembly from a region of the state are invited and which is hosted not more than once in any calendar year by a lobbyist or business organization. For the purposes of such limit, (i) a reception hosted by a lobbyist who is an individual shall be deemed to have also been hosted by the business organization which such lobbyist owns or is employed by, and (ii) a reception hosted by a business organization shall be deemed to have also been hosted by all owners and employees of the business organization who are lobbyists. In making the calculation for the purposes of such fifty-dollar limit, the donor shall divide the amount spent on food and beverage by the number of persons whom the donor reasonably expects to attend the reception. As used in this subparagraph, “region of the state” means the established geographic service area of the organization hosting the reception;

(L) A gift, including, but not limited to, food or beverage or both, provided by an individual for the celebration of a major life event, provided any such gift provided by an individual who is not a member of the family of the recipient does not exceed one thousand dollars in value;

(M) Gifts costing less than one hundred dollars in the aggregate or food or beverage provided at a hospitality suite at a meeting or conference of an interstate legislative association, by a person who is not a registrant or is not doing business with the state of Connecticut;

(N) Admission to a charitable or civic event, including food and beverage provided at such event, but excluding lodging or travel expenses, at which a public official or state employee participates in his or her official capacity, provided such admission is provided by the primary sponsoring entity;

(O) Anything of value provided by an employer of (i) a public official, (ii) a state employee, or (iii) a spouse of a public official or state employee, to such official, employee or spouse, provided such benefits are customarily and ordinarily provided to others in similar circumstances;

(P) Anything having a value of not more than ten dollars, provided the aggregate value of all things provided by a donor to a recipient under this subdivision in any calendar year does not exceed fifty dollars;

(Q) Training that is provided by a vendor for a product purchased by a state or quasi-public agency that is offered to all customers of such vendor;

(R) Travel expenses, lodging, food, beverage and other benefits customarily provided by a prospective employer, when provided to a student at a public institution of higher education whose employment is derived from such student’s status as a student at such institution, in connection with bona fide employment discussions; or

(S) Expenses of a public official, paid by the party committee of which party such official is a member, for the purpose of accomplishing the lawful purposes of the committee. As used in this subdivision, “party committee” has the same meaning as provided in subdivision (2) of section 9-601 and “lawful purposes of the committee” has the same meaning as provided in subsection (g) of section 9-607.

(6) “Immediate family” means any spouse, children or dependent relatives who reside in the individual’s household.

(7) “Individual” means a natural person.

(8) “Member of an advisory board” means any individual (A) appointed by a public official as an advisor or consultant or member of a committee, commission or council established to advise, recommend or consult with a public official or branch of government or committee thereof, (B) who receives no public funds other than per diem payments or reimbursement for his or her actual and necessary expenses incurred in the performance of his or her official duties, and (C) who has no authority to expend any public funds or to exercise the power of the state.

(9) “Person” means an individual, sole proprietorship, trust, corporation, limited liability company, union, association, firm, partnership, committee, club or other organization or group of persons.

(10) “Political contribution” has the same meaning as in section 9-601a except that for purposes of this part, the provisions of subsection (b) of said section shall not apply.

(11) “Public official” means any state-wide elected officer, any member or member-elect of the General Assembly, any person appointed to any office of the legislative, judicial or executive branch of state government by the Governor or an appointee of the Governor, with or without the advice and consent of the General Assembly, any public member or representative of the teachers’ unions or state employees’ unions appointed to the Investment Advisory Council pursuant to subsection (a) of section 3-13b, any person appointed or elected by the General Assembly or by any member of either house thereof, any member or director of a quasi-public agency and the spouse of the Governor, but does not include a member of an advisory board, a judge of any court either elected or appointed or a senator or representative in Congress.

(12) “Quasi-public agency” means Connecticut Innovations, Incorporated, and the Connecticut Health and Education Facilities Authority, Connecticut Higher Education Supplemental Loan Authority, Connecticut Housing Finance Authority, State Housing Authority, Connecticut Resources Recovery Authority, Capital Region Development Authority, Connecticut Lottery Corporation, Connecticut Airport Authority, Health Information Technology Exchange of Connecticut, Connecticut Health Insurance Exchange and Clean Energy Finance and Investment Authority.

(13) “State employee” means any employee in the executive, legislative or judicial branch of state government, whether in the classified or unclassified service and whether full or part-time, and any employee of a quasi-public agency, but does not include a judge of any court, either elected or appointed.

(14) “Trust” means a trust in which any public official or state employee or member of his immediate family has a present or future interest which exceeds ten per cent of the value of the trust or exceeds fifty thousand dollars, whichever is less, but does not include blind trusts.

(15) “Business organization” means a sole proprietorship, corporation, limited liability company, association, firm or partnership, other than a client lobbyist, that is owned by, or employs, one or more individual lobbyists.

(16) “Client lobbyist” means a lobbyist on behalf of whom lobbying takes place and who makes expenditures for lobbying and in furtherance of lobbying.

(17) “Necessary expenses” means a public official’s or state employee’s expenses for an article, appearance or speech or for participation at an event, in his official capacity, which shall be limited to necessary travel expenses, lodging for the nights before, of and after the appearance, speech or event, meals and any related conference or seminar registration fees.

(18) “Lobbyist” and “registrant” shall be construed as defined in section 1-91.

(19) “Legal defense fund” means a fund established for the payment of legal expenses of a public official or state employee incurred as a result of defending himself or herself in an administrative, civil, criminal or constitutional proceeding concerning matters related to the official’s or employee’s service or employment with the state or a quasi-public agency.

(20) “State agency” means any office, department, board, council, commission, institution, constituent unit of the state system of higher education, technical high school or other agency in the executive, legislative or judicial branch of state government.

(P.A. 77-600, S. 1, 15; 77-605, S. 14, 21; P.A. 79-493, S. 1, 9; P.A. 81-395, S. 6, 9; P.A. 82-423, S. 1, 8; P.A. 83-249, S. 1, 14; P.A. 84-335, S. 1, 4; P.A. 86-99, S. 29, 34; P.A. 88-139, S. 1; 88-225, S. 1, 14; P.A. 89-245, S. 1; 89-360, S. 8, 45; 89-369, S. 1; June Sp. Sess. P.A. 91-8, S. 54, 63; June 12 Sp. Sess. P.A. 91-1, S. 1, 20, 22; P.A. 92-149, S. 7, 12; P.A. 93-413, S. 13, 16; P.A. 95-79, S. 3, 4, 189; June 18 Sp. Sess. P.A. 97-5, S. 17, 19; June 18 Sp. Sess. P.A. 97-6, S. 1, 14; P.A. 98-179, S. 13, 30; P.A. 99-56; P.A. 00-43, S. 16, 19; 00-99, S. 13, 154; P.A. 01-143, S. 4, 8; P.A. 04-143, S. 23; 04-198, S. 2, 6; P.A. 05-183, S. 1; 05-287, S. 38; P.A. 06-76, S. 3; P.A. 07-1, S. 5; June 11 Sp. Sess. P.A. 08-3, S. 9, 13; P.A. 10-101, S. 1; 10-117, S. 87; P.A. 11-53, S. 15; 11-84, S. 16; P.A. 12-116, S. 87; 12-147, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 183; June 12 Sp. Sess. P.A. 12-2, S. 163; P.A. 13-180, S. 36; 13-244, S. 1; 13-299, S. 2.)

History: P.A. 77-605 redefined “political contribution”; P.A. 79-493 redefined “candidate for public office”, “gift”, “immediate family”, “member of an advisory board” and “public official” and included treasurers as officers of businesses in Subdiv. (a); P.A. 81-395 substituted reference to Sec. 9-335(18) for reference to Sec. 9-348q(a) in Subdiv. (i); P.A. 82-423 amended Subdiv. (d) to change food and beverage exception from under $25 to under $50; P.A. 83-249 amended Subdiv. (i) to broaden the definition of “political contribution”; P.A. 84-335 amended Subdiv. (j) to include sheriffs and deputy sheriffs in definition of “public official”; P.A. 86-99 amended definition of “political contribution” to reflect technical changes made in chapter 150; P.A. 88-139 added definitions of “blind trust” and “trust”, redefined “business with which he is associated” to include references to sole proprietorships, firms, corporations, trusts and other profit or nonprofit entities, and redefined “person” to include sole proprietorships and trusts, relettering Subdivs. as necessary; P.A. 88-225 included “any member or director of a quasi-public agency” in definition of “public official”, included “any employee of a quasi-public agency” in definition of “state employee” and inserted new Subdiv. defining “quasi-public agency”, relettering former Subdivs. as necessary; P.A. 89-245 amended the definition of “quasi-public agency” in Subdiv. (l) to rename Connecticut Product Development Corporation as Connecticut Innovations, Incorporated; P.A. 89-360 redefined “quasi-public agency” to include the New Haven Family Alliance; P.A. 89-369 limited exception in definition of “gift” for food or beverage costing less than $50 per person and consumed on a single occasion to an occasion “at which the person paying, directly or indirectly, for the food or beverage, or his representative, is in attendance”; June Sp. Sess. P.A. 91-8 deleted reference to New Haven Family Alliance in definition of “quasi-public agency”; June 12 Sp. Sess. P.A. 91-1 added exception to definition of “business with which he is associated” in Subdiv. (b), substantially amended definition of “gift” and exceptions to “gift” in Subdiv. (e), redefined “quasi-public agency” in Subdiv. (l) by adding Lower Fairfield County Convention Center Authority and Connecticut Convention Center Authority, and added Subdivs. (o) to (r), inclusive, defining “business organization”, “client lobbyist”, “necessary expenses” and “lobbyist” and “registrant”; P.A. 92-149 redefined “client lobbyist”; P.A. 93-413 included Connecticut Coastline Port Authority in definition of “quasi-public agency” in Subdiv. (l), effective July 1, 1993; P.A. 95-79 redefined “person” and “business organization” to include a limited liability company, effective May 31, 1995; June 18 Sp. Sess. P.A. 97-5 amended Subsec. (e)(1) by changing Sec. 9-333b(b) Subdiv. reference from (11) to (10), effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; June 18 Sp. Sess. P.A. 97-6 amended Subsec. (e) by expanding Subdiv. (5), by changing limit to $50 in Subdiv. (9), inserting new Subdiv. (11) re food or beverage consumed at a publicly noticed reception, adding new Subdiv. (14) re admission to charitable or civic event, adding new Subdiv. (15) re anything of value provided by employer and adding new Subdiv. (16) re anything of value of not more than $10, effective January 1, 1998 (Revisor’s note: In Subdiv. (11) of Subsec. (e) a hyphen between “publicly” and “noticed” was deleted editorially by the Revisors for consistency with customary statutory usage); P.A. 98-179 amended Subsec. (l), defining “quasi-public agency”, by deleting the Connecticut Convention Center Authority and adding the Capital City Economic Development Authority, effective June 1, 1998; P.A. 99-56 amended Subsec. (k) by adding an appointee of the Governor to the definition of “public official”; P.A. 00-43 amended Subsec. (k) to include members of the Investment Advisory Council as “public officials”, effective May 3, 2000; P.A. 00-99 deleted reference to sheriff and deputy sheriff in Subsec. (k), effective December 1, 2000; P.A. 01-143 amended Subsec. (l) by changing Connecticut Coastline Port Authority to Connecticut Port Authority, effective July 6, 2001; P.A. 04-143 redefined “quasi-public agency” in Subsec. (l) to eliminate Connecticut Port Authority from definition, effective July 1, 2004; P.A. 04-198 applied provisions to Sec. 1-86d, made technical changes in Subsecs. (e)(10) and (h) and defined “legal defense fund” in Subsec. (s), effective June 3, 2004, and redefined “quasi-public agency” in Subsec. (l) to include Connecticut Lottery Corporation; P.A. 05-183 replaced definition of “commission” with definition of “board”, effective July 1, 2005; P.A. 05-287 amended Subsec. (e)(2) to provide that excepted services are those services provided to aid or promote the success or defeat of any political party, any candidate or the position of convention delegate or town committee member or any referendum question, effective July 1, 2005; P.A. 06-76 amended Subsec. (l) to delete reference to Connecticut Hazardous Waste Management Service; P.A. 07-1 amended Subsec. (e)(5) to include reference to a state or quasi-public agency, added Subsec. (e)(17) re training provided by a vendor and added Subsec. (t) defining “state agency”, effective February 8, 2007; June 11 Sp. Sess. P.A. 08-3 amended Subsec. (e)(12) to add requirement that gift provided by an individual who is not a family member of recipient shall not exceed $1,000 in value and amended Subsec. (k) to include spouse of the Governor; P.A. 10-101 amended Subsec. (e) by making a technical change in Subdiv. (12) and adding Subdiv. (18) re exclusion of certain benefits provided by prospective employer to student of public institution of higher education from definition of “gift”; P.A. 10-117 redefined “quasi-public agency” to include Health Information Technology Exchange of Connecticut in Subsec. (l), effective June 8, 2010; P.A. 11-53 redefined “quasi-public agency” in Subsec. (l) to include Connecticut Health Insurance Exchange, effective July 1, 2011; P.A. 11-84 redefined “quasi-public agency” in Subsec. (l) to include Connecticut Airport Authority, effective July 1, 2011; pursuant to P.A. 12-116, “vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subdiv. (t), effective July 1, 2012; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority” in Subdiv. (l), effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 deleted “the Connecticut Development Authority” and made a technical change in Subdiv. (l), effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 added “and Clean Energy Finance and Investment Authority” and made a technical change in Subdiv. (l), effective July 1, 2012; P.A. 13-180 added provisions, codified by the Revisors as Subdiv. (5)(S), re expenses paid by a party committee, effective June 18, 2013; P.A. 13-244 redesignated existing Subdivs. (a) to (t) as Subdivs. (1) to (20) and made technical and conforming changes, redefined “gift” in redesignated Subdiv. (5)(E)(i)(II) to add exclusion for participation by public official or state employee at an event, redefined “quasi-public agency” in redesignated Subdiv. (12) to change Connecticut Housing Authority to State Housing Authority and redefined “client lobbyist” in redesignated Subdiv. (16) to substitute “lobbyist” for “person”; P.A. 13-299 redefined “quasi-public agency” to delete reference to Lower Fairfield County Convention Center Authority, effective July 1, 2013.



Section 1-79a - Calculation of dollar limit on gifts.

For purposes of calculating the dollar limits under the exceptions to the term “gift” under sections 1-79 and 1-91 any expenditure provided by a lobbyist who is an individual shall be deemed to have also been provided by the business organization which he owns or by which he is employed, and any expenditure provided by a business organization shall be deemed to have also been provided by all owners and employees of the business organization who are lobbyists.

(P.A. 92-149, S. 6, 12; June 18 Sp. Sess. P.A. 97-6, S. 9, 14.)

History: June 18 Sp. Sess. P.A. 97-6 deleted provision that, for purposes of calculating dollar limit, gifts costing less than $10 per occasion or transaction are not considered and added provision that, for purposes of calculating dollar limit, expenditures provided by a lobbyist shall be considered to be provided by the business organization by which he is employed and vice versa, effective January 1, 1998.



Section 1-80 - Office of State Ethics. Citizen’s Ethics Advisory Board. Members; appointment; qualifications; vacancies; compensation; restrictions. Hearings.

(a) There shall be established, within the Office of Governmental Accountability established under section 1-300, an Office of State Ethics. Said office shall consist of an executive director, general counsel, ethics enforcement officer and such other staff as hired by the executive director. Within the Office of State Ethics, there shall be the Citizen’s Ethics Advisory Board that shall consist of nine members, appointed as follows: One member shall be appointed by the speaker of the House of Representatives, one member by the president pro tempore of the Senate, one member by the majority leader of the Senate, one member by the minority leader of the Senate, one member by the majority leader of the House of Representatives, one member by the minority leader of the House of Representatives, and three members by the Governor. Members of the board first appointed for a term commencing October 1, 2005, shall have the following terms: The Governor shall appoint two members for a term of three years and one member for a term of four years; the majority leader of the House of Representatives, minority leader of the House of Representatives and the speaker of the House of Representatives shall each appoint one member for a term of two years; and the president pro tempore of the Senate, the majority leader of the Senate and the minority leader of the Senate shall each appoint one member for a term of four years. The term commencing October 1, 2009, for the member appointed by the Governor and the member appointed by the president pro tempore of the Senate shall be five years. Upon the expiration of such members’ five-year terms, such members may not be reappointed. Any member appointed for a term commencing on or after October 1, 2014, shall serve for a term of four years. No individual shall be appointed to more than one four-year or five-year term as a member of the board, provided, members may not continue in office after their term has expired and members first appointed may not be reappointed. No more than five members shall be members of the same political party. The members appointed by the majority leader of the Senate and the majority leader of the House of Representatives shall be selected from a list of nominees proposed by a citizen group having an interest in ethical government. The majority leader of the Senate and the majority leader of the House of Representatives shall each determine the citizen group from which each will accept such nominations. One member appointed by the Governor shall be selected from a list of nominees proposed by a citizen group having an interest in ethical government. The Governor shall determine the citizen group from which the Governor will accept such nominations.

(b) All members shall be electors of the state. No member shall be a state employee. No member or employee of said board shall (1) hold or campaign for any public office; (2) have held public office or have been a candidate for public office for a three-year period prior to appointment; (3) hold office in any political party or political committee or be a member of any organization or association organized primarily for the purpose of influencing legislation or decisions of public agencies; or (4) be an individual who is a registrant as defined in subdivision (17) of section 1-91. For purposes of this subsection, “public office” does not include the offices of justice of the peace or notary public.

(c) Any vacancy on the board shall be filled by the appointing authority having the power to make the original appointment. An individual selected by the appointing authority to fill a vacancy shall be eligible for appointment to one full four-year term thereafter. Any vacancy occurring on the board shall be filled within thirty days.

(d) The board shall elect a chairperson who shall, except as provided in subsection (b) of section 1-82 and subsection (b) of section 1-93, preside at meetings of the board and a vice-chairperson to preside in the absence of the chairperson. Six members of the board shall constitute a quorum. Except as provided in subdivision (3) of subsection (a) of section 1-81, subsections (a) and (b) of section 1-82, subsection (b) of section 1-88, subsection (e) of section 1-92, subsections (a) and (b) of section 1-93 and subsection (b) of section 1-99, a majority vote of the members shall be required for action of the board. The chairperson or any three members may call a meeting.

(e) Any matter before the board, except hearings held pursuant to the provisions of subsection (b) of section 1-82 or subsection (b) of section 1-93, may be assigned by the board to two of its members to conduct an investigation or hearing, as the case may be, to ascertain the facts and report thereon to the board with a recommendation for action.

(f) Members of the board shall be compensated at the rate of two hundred dollars per day for each day they attend a meeting or hearing and shall receive reimbursement for their necessary expenses incurred in the discharge of their official duties.

(g) The board shall not be construed to be a board or commission within the meaning of section 4-9a.

(h) The members and employees of the Citizen’s Ethics Advisory Board and the Office of State Ethics shall adhere to the following code of ethics under which the members and employees shall: (1) Observe high standards of conduct so that the integrity and independence of the Citizen’s Ethics Advisory Board and the Office of State Ethics may be preserved; (2) respect and comply with the law and conduct themselves at all times in a manner which promotes public confidence in the integrity and impartiality of the board and the Office of State Ethics; (3) be faithful to the law and maintain professional competence in the law; (4) be unswayed by partisan interests, public clamor or fear of criticism; (5) maintain order and decorum in proceedings of the board and Office of State Ethics; (6) be patient, dignified and courteous to all persons who appear in board or Office of State Ethics proceedings and with other persons with whom the members and employees deal in their official capacities; (7) refrain from making any statement outside of a board or Office of State Ethics proceeding, which would have a likelihood of prejudicing a board or Office of State Ethics proceeding; (8) refrain from making any statement outside of a board or Office of State Ethics proceeding that a reasonable person would expect to be disseminated by means of public communication if the member or employee should know that such statement would have a likelihood of materially prejudicing or embarrassing a complainant or a respondent; (9) preserve confidences of complainants and respondents; (10) exercise independent professional judgment on behalf of the board and Office of State Ethics; and (11) represent the board and Office of State Ethics competently.

(i) No member or employee of the board or Office of State Ethics may make a contribution, as defined in section 9-601a, to any person subject to the provisions of this part.

(j) Members of the board shall recuse themselves from participating in any proceeding or matter undertaken pursuant to this chapter that involves the person who appointed such member to the board.

(k) No former member of the board may represent any business or person, other than himself or herself, before the board for a period of one year following the end of such former member’s service on the board. No business or person that appears before the board shall employ or otherwise engage the services of a former member of the board for a period of one year following the end of such former member’s service on the board.

(l) No member of the board may hold any other position in state employment for a period of one year following the end of such member’s service on the board, including, but not limited to, service as a member on a state board or commission, service as a judge of the Superior Court or service as a state agency commissioner.

(m) Upon request of any aggrieved party, the board shall delay the effect of any decision rendered by the board for a period not to exceed more than seven days following the rendering of such decision.

(P.A. 77-600, S. 2, 15; 77-605, S. 2, 21; P.A. 79-493, S. 2, 9; P.A. 83-249, S. 2, 3, 14; 83-586, S. 1, 14; P.A. 84-52, S. 5; 84-334, S. 1, 3; P.A. 86-390, S. 3, 4; 86-403, S. 93, 132; P.A. 88-139, S. 4; P.A. 92-149, S. 9, 12; P.A. 03-19, S. 1; P.A. 04-204, S. 1, 2; P.A. 05-183, S. 2; P.A. 06-187, S. 68; 06-196, S. 1–3; P.A. 11-48, S. 61; P.A. 13-244, S. 2–5.)

History: P.A. 77-605 changed method for making initial appointments and qualifications for members and placed commission in the office of secretary of the state for administrative purposes only; P.A. 79-493 changed provisions concerning quorum, introduced provisions for fact-finding investigations and hearings and excluded commission from Sec. 4-9a; P.A. 83-249 amended Subsec. (a) to clarify that terms commence on October first and that members may continue in office until successors are appointed and qualify and made technical changes in Subsec. (d); P.A. 83-586 added Subsec. (h) allowing appointment of executive director and general counsel upon concurring vote of five members and dismissal upon concurring vote of four members; P.A. 84-52 made technical changes in Subsecs. (d) and (e) to reflect relettering of subsections in Secs. 1-82 and 1-93; P.A. 84-334 increased members’ compensation from $25 to $50 per day; P.A. 86-390 deleted provision in Subsec. (a) placing commission within the office of the secretary of the state for administrative purposes only; P.A. 86-403 made technical change in Subsec. (d); P.A. 88-139, S. 4 which was codified as Subsec. (i) established a code of ethics for members and employees of the ethics commission; P.A. 92-149 amended Subsec. (d) to make technical corrections, deleted Subsec. (h) re appointment of executive director and general counsel, and relettered remaining Subsec. accordingly; P.A. 03-19 made a technical change in Subsec. (d), effective May 12, 2003; P.A. 04-204 amended Subsec. (a) to increase members from seven to nine, one appointed each by majority leaders of House and Senate, specify terms of initial appointees, add method of selection for such additional members, add method of selection for one member appointed by Governor on and after October 1, 2004, and increase limit on members from same political party from four to five, and amended Subsec. (d) to increase quorum from five to six members and number of members necessary to call a meeting from four to five, effective June 3, 2004; P.A. 05-183 amended Subsec. (a) to replace State Ethics Commission with Office of State Ethics and Citizen’s Ethics Advisory Board, amended Subsec. (b) to prohibit any member from being a state employee, made technical changes in Subsec. (c), amended Subsec. (d) to make technical changes, authorize a majority vote of members, rather than quorum, to conduct business and enable any three members, rather than any five members, to call a meeting, amended Subsecs. (e) to (h) to make technical changes, added Subsec. (i) re prohibited contributions by members of the board or employees of the Office of State Ethics, added Subsec. (j) re recusal in certain matters by members of the board, added Subsec. (k) re representation before the board by any member of the board within one year of the end of such member’s service on the board, added Subsec. (l) re member prohibition on holding any other position in state employment for a period of one year from the end of such member’s service on the board and added Subsec. (m) re request for delay of the effect of any decision rendered by the board, effective July 1, 2005; P.A. 06-187 amended Subsec. (f) to change rate of compensation for board members from $50 to $200 per day for attending a meeting or hearing, effective May 26, 2006; P.A. 06-196 made technical changes in Subsecs. (a), (k) and (m), effective June 7, 2006; P.A. 11-48 amended Subsec. (a) by adding language re Office of Governmental Accountability and by deleting language re independent and successor agency, effective July 1, 2011; P.A. 13-244 amended Subsec. (a) to apply 4-year term to members with term commencing October 1, 2005, to add provisions giving 5-year term for members appointed by president pro tempore and by Governor for term commencing October 1, 2009, and prohibiting such members’ reappointment, to add provision re 4-year term for members appointed on or after October 1, 2014, and to make technical and conforming changes, effective July 2, 2013, and amended Subsec. (b) to make technical and conforming changes and add exclusion to term “public office”, amended Subsec. (d) to make technical changes and amended Subsec. (k) to add “former” re “member”, effective October 1, 2013.



Section 1-80a - Statements filed with commission. Restrictions on use.

Section 1-80a is repealed, effective October 1, 2002.

(P.A. 78-169, S. 1, 2; S.A. 02-12, S. 1.)



Section 1-80b - State Ethics Commission member serving as Citizen’s Ethics Advisory Board member. Citizen’s Ethics Advisory Board member appointment by Governor.

(a) Any person who is a member of the State Ethics Commission on June 30, 2005, may serve as a member of the Citizen’s Ethics Advisory Board, created pursuant to subsection (a) of section 1-80, from July 1, 2005, until September 30, 2005. Any such member who serves from July 1, 2005, until September 30, 2005, shall be considered to be filling a vacancy as provided in subsection (c) of section 1-80 and shall be eligible for appointment to one full four-year term thereafter. In the event that a vacancy occurs on the board during the period commencing July 1, 2005, until September 30, 2005, such position on the board shall remain vacant until October 1, 2005, unless an appointment is made pursuant to subsection (b) of this section.

(b) From July 1, 2005, until September 30, 2005, in the event the Citizen’s Ethics Advisory Board does not have enough members to constitute a quorum, the Governor may appoint members to serve until and including September 30, 2005, provided the president pro tempore of the Senate and the speaker of the House of Representatives approve such appointments. Any such member who serves from July 1, 2005, until September 30, 2005, shall be considered to be filling a vacancy as provided in subsection (c) of section 1-80 and shall be eligible for appointment to one full four-year term thereafter.

(June Sp. Sess. P.A. 05-3, S. 105.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005.



Section 1-80c - Appointment of interim executive director.

There shall be an interim executive director of the Office of State Ethics appointed jointly by the Governor, the speaker of the House of Representatives and the president pro tempore of the Senate. Such interim executive director shall be responsible for overseeing the transfer of the responsibilities and duties of the State Ethics Commission to the Office of State Ethics and shall have those duties and powers described in section 1-81. Such interim executive director shall serve until the executive director of the Office of State Ethics is appointed by the members of the Citizen’s Ethics Advisory Board.

(P.A. 05-183, S. 35.)

History: P.A. 05-183 effective June 20, 2005.



Section 1-80d - Transfer of State Ethics Commission staff.

Notwithstanding the provisions of section 4-38d, not later than July 1, 2005, the Commissioner of Administrative Services shall transfer all staff members of the State Ethics Commission in their current position, with existing funds allocated for such positions, to other agencies of the state. The commissioner shall not require the Office of State Ethics, as established in section 1-80, to employ any former employee of the State Ethics Commission. In transferring each such staff member, the commissioner shall: (1) Transfer each staff member to a position located not further than twenty miles from Hartford, and (2) retain such staff member’s title, grade, benefits and union membership, as such staff member had while employed with the State Ethics Commission. No other state employee shall be laid off as a result of such transfers.

(P.A. 05-183, S. 36; P.A. 06-196, S. 4.)

History: P.A. 05-183 effective June 20, 2005; P.A. 06-196 made a technical change, effective June 7, 2006.



Section 1-80e - Designation of judge trial referees.

The Chief Court Administrator shall designate ten judge trial referees who shall be available to the Office of State Ethics to: (1) Preside over and rule at any hearing of the Office of State Ethics; and (2) make findings as to probable cause following any investigation conducted by the ethics enforcement officer of the Office of State Ethics.

(P.A. 05-183, S. 34.)

History: P.A. 05-183 effective July 1, 2005.



Section 1-81 - Duties of the board, Office of State Ethics. Employment of executive director, general counsel, ethics enforcement officer. Legal and enforcement divisions of the Office of State Ethics. Regulations. State personnel training in ethics.

(a) The board and general counsel and staff of the Office of State Ethics shall:

(1) Compile and maintain an index of all reports, advisory opinions, informal staff letters, memoranda issued in accordance with subsection (b) of section 1-82 and statements filed by and with the Office of State Ethics to facilitate public access to such reports and advisory opinions, informal staff letters, memoranda statements as provided by this part;

(2) Preserve advisory opinions and informal staff letters, permanently; preserve memoranda issued in accordance with subsection (b) of section 1-82 and statements and reports filed by and with the board for a period of five years from the date of receipt;

(3) Upon the concurring vote of a majority of the board present and voting, issue advisory opinions with regard to the requirements of this part or part IV of this chapter, upon the request of any person subject to the provisions of this part or part IV of this chapter, and publish such advisory opinions in the Connecticut Law Journal. Advisory opinions rendered by the board, until amended or revoked, shall be binding on the board and shall be deemed to be final decisions of the board for purposes of appeal to the superior court, in accordance with the provisions of section 4-175 or 4-183. Any advisory opinion concerning the person who requested the opinion and who acted in reliance thereon, in good faith, shall be binding upon the board, and it shall be an absolute defense in any criminal action brought under the provisions of this part or part IV of this chapter, that the accused acted in reliance upon such advisory opinion;

(4) Respond to inquiries and provide advice regarding the code of ethics either verbally or through informal letters;

(5) Provide yearly training to all state employees regarding the code of ethics;

(6) Make legislative recommendations to the General Assembly and report annually, not later than February fifteenth, to the Governor summarizing the activities of the Office of State Ethics; and

(7) Meet not less than once per month with the office’s executive director and ethics enforcement officer.

(b) The Office of State Ethics may enter into such contractual agreements as may be necessary for the discharge of its duties, within the limits of its appropriated funds and in accordance with established procedures.

(c) The Office of State Ethics shall employ an executive director, general counsel and ethics enforcement officer, each of whom shall be exempt from classified state service. The salary for the executive director, general counsel and the ethics enforcement officer shall be determined by the Commissioner of Administrative Services in accordance with accepted personnel practices. No one person may serve in more than one of the positions described in this subsection. The Office of State Ethics may employ necessary staff within available appropriations. Such necessary staff of the Office of State Ethics shall be in classified state service.

(d) The executive director, described in subsection (c) of this section, shall be appointed by the Citizen’s Ethics Advisory Board for an open-ended term. Such appointment shall not be made until all the initial board members appointed to terms commencing on October 1, 2005, are appointed by their respective appointing authorities, pursuant to subsection (a) of section 1-80. The board shall annually evaluate the performance of the executive director, in writing, and may remove the executive director, in accordance with the provisions of chapter 67.

(e) The general counsel and ethics enforcement officer described in subsection (c) of this section, and other staff of the Office of State Ethics shall be appointed by the executive director of the Office of State Ethics. The executive director shall annually evaluate the performance of the general counsel, ethics enforcement officer and such other staff, in writing, and may remove the general counsel or ethics enforcement officer, in accordance with the provisions of chapter 67, or such other staff, in accordance with any applicable collective bargaining agreement.

(f) There shall be a legal division within the Office of State Ethics. The legal division shall provide the board with legal advice on matters before said board and shall represent the board in all matters in which the board is a party, without the assistance of the Attorney General unless the board requests such assistance. The legal division shall, under the direction of the general counsel, provide information and written and verbal opinions to persons subject to the code and to the general public. The general counsel, described in subsection (c) of this section, shall supervise such division. The investigation or instigation of a complaint may not occur solely because of information received by the legal division.

(g) There shall be an enforcement division within the Office of State Ethics. The enforcement division shall be responsible for investigating complaints brought to or by the board. The ethics enforcement officer, described in subsection (c) of this section, shall supervise the enforcement division. The enforcement division shall employ such attorneys and investigators, as necessary, within available appropriations, and may refer matters to the office of the Chief State’s Attorney, as appropriate.

(h) The Citizen’s Ethics Advisory Board shall adopt regulations in accordance with chapter 54 to carry out the purposes of this part. Such regulations shall not be deemed to govern the conduct of any judge trial referee in the performance of such judge trial referee’s duties pursuant to this chapter.

(i) The general counsel shall, in consultation with the executive director of the Office of State Ethics, oversee yearly training of all state personnel in the code of ethics, provide training on the code of ethics to other individuals or entities subject to the code and shall make recommendations as to public education regarding ethics.

(P.A. 77-600, S. 3, 15; 77-605, S. 15, 21; P.A. 79-493, S. 3, 9; P.A. 83-249, S. 4, 14; 83-493, S. 1, 5; P.A. 84-52, S. 6; P.A. 86-403, S. 94, 132; P.A. 89-97, S. 1, 7; 89-369, S. 2; P.A. 92-149, S. 10, 12; P.A. 94-172; P.A. 95-291; P.A. 99-55; P.A. 02-89, S. 2; P.A. 04-204, S. 3; P.A. 05-183, S. 3; 05-287, S. 31; 05-288, S. 211; June Sp. Sess. P.A. 05-3, S. 106, 108; P.A. 06-196, S. 5, 6; P.A. 13-244, S. 6; 13-264, S. 2.)

History: P.A. 77-605 specifically provided that advisory opinions be published in the Connecticut Law Journal; P.A. 79-493 limited the issuance of advisory opinions to those in which at least four members concur; P.A. 83-249 deleted the words “subject to the provisions of this part” modifying “public official or state employee” in Subsec. (a)(3); P.A. 83-493 amended Subsec. (a) to provide that advisory opinions shall be deemed to be final decisions of the commission for purposes of Sec. 1-87; P.A. 84-52 made technical changes to reflect relettering of subsections in Sec. 1-82; P.A. 86-403 made technical changes in Subsec. (a); P.A. 89-97 added Subdiv. (5) requiring commission to adopt regulations; P.A. 89-369 amended Subsec. (a)(3) to authorize any “person subject to the provisions of this part”, instead of any “public official or state employee”, to request an advisory opinion; P.A. 92-149 amended Subsec. (b) to authorize employment of an executive director and general counsel; P.A. 94-172 inserted new Subdivs. (5) and (6) re model codes of ethics and renumbered former Subdiv. (5) as (7); P.A. 95-291 amended Subsec. (a)(5) and (6) by repealing requirement that the commission enforce model codes for municipalities and districts (Revisor’s note: In Subdiv. (6) the word “and” was added editorially by the Revisors before “provide” to correspond with technical change enacted in Subdiv. (5)); P.A. 99-55 amended Subsec. (a)(4) by changing reporting date from February to April; P.A. 02-89 amended Subsec. (a) by deleting as obsolete former Subdivs. (5) and (6) re development by July 1, 1995, of a model code of ethics for officials and officers of municipalities and for officers of districts, respectively, and redesignating existing Subdiv. (7) as Subdiv. (5); P.A. 04-204 amended Subsec. (a)(3) to increase vote required to issue advisory opinions from four to five members, effective June 3, 2004; P.A. 05-183 amended Subsec. (a) to change references from the commission to the board and Office of State Ethics, include the duty to maintain informal staff letters, require a majority of board members present and voting for the issuance of advisory opinions, rather than a concurring vote of five members, and add Subdiv. (5) re yearly training of state employees re the code of ethics, Subdiv. (6) re the making of legislative recommendations and Subdiv. (7) re monthly meetings with the office’s executive director and ethics enforcement officer, amended Subsec. (b) to provide for the employment of a separate general counsel and ethics enforcement officer, and added Subsec. (c) re appointment and yearly evaluation of the executive director, Subsec. (d) re appointment of the general counsel and ethics enforcement officer, Subsec. (e) re the legal division of the Office of State Ethics, Subsec. (f) re the enforcement division of the Office of State Ethics, Subsec. (g) re authority of the board to adopt regulations and Subsec. (h) re yearly training of state personnel in the code of ethics, effective July 1, 2005; P.A. 05-287 added Subsec. (a)(6) re the commission’s authority to enter into contractual agreements necessary for the discharge of its duties and deleted Subsec. (b) re authority to employ an executive director, general counsel and staff, effective July 13, 2005; P.A. 05-288 amended Subsec. (a)(1) and (2) by replacing provision re memoranda filed under Sec. 1-82a(f) with provision re memoranda issued in accordance with Sec. 1-82(b), effective July 13, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (c) to require that appointment of executive director not be made until all the initial board members appointed to terms commencing on October 1, 2005, are appointed by their respective authorities and amended Subsec. (g) to provide that regulations shall not be deemed to govern the conduct of any judge trial referee, effective July 1, 2005; P.A. 06-196 made technical changes in Subsecs. (c) and (f), effective June 7, 2006; P.A. 13-244 amended Subsec. (a)(3) to add references to “part IV of this chapter”, amended Subsec. (a)(6) to change the report due date from April to February 15 and to substitute “Office of State Ethics” for “commission”, redesignated existing Subsec. (a)(8) as new Subsec. (b) and redesignated existing Subsecs. (b) to (h) as Subsecs. (c) to (i), amended redesignated Subsec. (b) to substitute “Office of State Ethics” for “commission” and made technical and conforming changes; P.A. 13-264 redesignated existing Subsec. (a)(8) as Subsec. (b), redesignated existing Subsecs. (b) to (h) as Subsecs. (c) to (i), replaced “commission” with “Office of State Ethics” in Subsec. (a)(6) and redesignated Subsec. (b) and made technical and conforming changes.



Section 1-81a - Recommended appropriations. Allotments.

(a) Notwithstanding any provision of the general statutes, the appropriations recommended for the division of the Office of State Ethics within the Office of Governmental Accountability established under section 1-300, which division shall have a separate line item within the budget for the Office of Governmental Accountability, shall be the estimates of expenditure requirements transmitted to the Secretary of the Office of Policy and Management by the executive administrator of the Office of Governmental Accountability and the recommended adjustments and revisions of such estimates shall be the recommended adjustments and revisions, if any, transmitted by said executive administrator to the Office of Policy and Management.

(b) Notwithstanding any provision of the general statutes, the Governor shall not reduce allotment requisitions or allotments in force concerning the Office of State Ethics.

(P.A. 04-204, S. 9; P.A. 05-183, S. 4; P.A. 11-48, S. 74.)

History: P.A. 04-204 effective July 1, 2004; P.A. 05-183 changed references from the State Ethics Commission to the Office of State Ethics, effective July 1, 2005; P.A. 11-48 amended Subsec. (a) by adding language re separate line item within budget for Office of Governmental Accountability, by replacing language re director of Office of State Ethics with language re administrator of Office of Governmental Accountability and by making technical changes, effective July 1, 2011.



Section 1-81b - Summary of ethics laws re bidders, proposers and state contractors.

The Office of State Ethics shall develop a plain language summary of state ethics laws concerning (1) persons, firms and corporations submitting bids or proposals for state contracts, and (2) state contractors. The Office of State Ethics shall publish said summary on the Office of State Ethics’ web site.

(P.A. 04-245, S. 7; P.A. 05-183, S. 5.)

History: P.A. 04-245 effective June 1, 2004; P.A. 05-183 changed references from the State Ethics Commission to the Office of State Ethics, effective July 1, 2005.



Section 1-81c - Mandatory ethics training for public officials. Frequency. Exception.

Not later than December 31, 2010, the Office of State Ethics shall establish and administer a program of mandatory training on the code of ethics for public officials as set forth in chapter 10. Such program shall provide such training to members of the General Assembly upon first election to the General Assembly, and for all members of the General Assembly every four years beginning in 2011, except that, in the event there is a significant revision of the code of ethics for public officials, as determined by the Joint Committee on Legislative Management, said committee shall request that the Office of State Ethics conduct a training for all members of the General Assembly before the date of the next regularly scheduled training.

(June 11 Sp. Sess. P.A. 08-3, S. 8.)



Section 1-82 - Complaints. Procedure. Time limits. Investigation; notice; hearings. Attorneys’ fees. Damages for complaints without foundation.

(a)(1) Upon the complaint of any person on a form prescribed by the board, signed under penalty of false statement, or upon its own complaint, the ethics enforcement officer of the Office of State Ethics shall investigate any alleged violation of this part or section 1-101nn. Not later than five days after the receipt or issuance of such complaint, the board shall provide notice of such receipt or issuance and a copy of the complaint by registered or certified mail to any respondent against whom such complaint is filed and shall provide notice of the receipt of such complaint to the complainant. When the ethics enforcement officer of the Office of State Ethics undertakes an evaluation of a possible violation of this part or section 1-101nn prior to the filing of a complaint, the subject of the evaluation shall be notified not later than five business days after an Office of State Ethics staff member’s first contact with a third party concerning the matter.

(2) In the conduct of its investigation of an alleged violation of this part or section 1-101nn, the Office of State Ethics shall have the power to hold hearings, administer oaths, examine witnesses and receive oral and documentary evidence. The Office of State Ethics may subpoena witnesses under procedural rules adopted by the Citizen’s Ethics Advisory Board as regulations in accordance with the provisions of chapter 54 to compel attendance before the Office of State Ethics and to require the production for examination by the ethics enforcement officer of the Office of State Ethics of any books and papers which the Office of State Ethics deems relevant in any matter under investigation or in question, provided any such subpoena is issued either pursuant to a majority vote of the Citizen’s Ethics Advisory Board or pursuant to the signature of the chairperson of such board. The vice-chairperson of such board may sign any such subpoena if the chairperson of such board is unavailable. In the exercise of such powers, the Office of State Ethics may use the services of the state police, who shall provide the same upon the office’s request. The Office of State Ethics shall make a record of all proceedings conducted pursuant to this subsection. The ethics enforcement officer of the Office of State Ethics may bring any alleged violation of this part before a judge trial referee assigned by the Chief Court Administrator for such purpose for a probable cause hearing. Such judge trial referee shall be compensated in accordance with the provisions of section 52-434 from such funds as may be available to the Office of State Ethics. Any witness summoned before the Office of State Ethics or a judge trial referee pursuant to this subsection shall receive the witness fee paid to witnesses in the courts of this state. During any investigation conducted pursuant to this subsection or any probable cause hearing conducted pursuant to this subsection, the respondent shall have the right to appear and be heard and to offer any information which may tend to clear the respondent of probable cause to believe the respondent has violated any provision of this part or section 1-101nn. The respondent shall also have the right to be represented by legal counsel and to examine and cross-examine witnesses. Not later than ten days prior to the commencement of any hearing conducted pursuant to this subsection, the Office of State Ethics shall provide the respondent with a list of its intended witnesses. Any finding of probable cause to believe the respondent is in violation of any provisions of this part shall be made by a judge trial referee not later than thirty days after the ethics enforcement officer brings such alleged violation before such judge trial referee, except that such thirty-day limitation period shall not apply if the judge trial referee determines that good cause exists for extending such limitation period.

(b) If a judge trial referee determines that probable cause exists for the violation of a provision of this part or section 1-101nn, the board shall initiate hearings to determine whether there has been a violation of this part or section 1-101nn. Any such hearing shall be initiated by the board not later than thirty days after the finding of probable cause by a judge trial referee and shall be concluded not later than ninety days after its initiation, except that such thirty or ninety-day limitation period shall not apply if the judge trial referee determines that good cause exists for extending such limitation period. A judge trial referee, who has not taken part in the probable cause determination on the matter shall be assigned by the Chief Court Administrator and shall be compensated in accordance with section 52-434 out of funds available to the Office of State Ethics and shall preside over such hearing and rule on all issues concerning the application of the rules of evidence, which shall be the same as in judicial proceedings. The trial referee shall have no vote in any decision of the board. All hearings of the board held pursuant to this subsection shall be open. At such hearing the board shall have the same powers as the Office of State Ethics under subsection (a) of this section and the respondent shall have the right to be represented by legal counsel, the right to compel attendance of witnesses and the production of books, documents, records and papers and to examine and cross-examine witnesses. Not later than ten days prior to the commencement of any hearing conducted pursuant to this subsection, the Office of State Ethics shall provide the respondent with a list of its intended witnesses. The judge trial referee shall, while engaged in the discharge of the duties as provided in this subsection, have the same authority as is provided in section 51-35 over witnesses who refuse to obey a subpoena or to testify with respect to any matter upon which such witness may be lawfully interrogated, and may commit any such witness for contempt for a period no longer than thirty days. The Office of State Ethics shall make a record of all proceedings pursuant to this subsection. During the course of any such hearing, no ex-parte communication shall occur between the board, or any of its members, and: (1) The judge trial referee, or (2) any staff member of the Enforcement Division of the Office of State Ethics, concerning the complaint or the respondent. The board shall find no person in violation of any provision of this part or section 1-101nn except upon the concurring vote of six of its members present and voting. No member of the board shall vote on the question of whether a violation of any provision of this part has occurred unless such member was physically present for the duration of any hearing held pursuant to this subsection. Not later than fifteen days after the public hearing conducted in accordance with this subsection, the board shall publish its finding and a memorandum of the reasons therefor. Such finding and memorandum shall be deemed to be the final decision of the board on the matter for the purposes of chapter 54. The respondent, if aggrieved by the finding and memorandum, may appeal therefrom to the Superior Court in accordance with the provisions of section 4-183.

(c) If a judge trial referee finds, after a hearing pursuant to this section, that there is no probable cause to believe that a public official or state employee has violated a provision of this part or section 1-101nn, or if the board determines that a public official or state employee has not violated any such provision, or if a court of competent jurisdiction overturns a finding by the board of a violation by such a respondent, the state shall pay the reasonable legal expenses of the respondent as determined by the Attorney General or by the court if appropriate. If any complaint brought under the provisions of this part or section 1-101nn is made with the knowledge that it is made without foundation in fact, the respondent shall have a cause of action against the complainant for double the amount of damage caused thereby and if the respondent prevails in such action, he may be awarded by the court the costs of such action together with reasonable attorneys’ fees.

(d) No complaint may be made under this section later than five years after the violation alleged in the complaint has been committed.

(e) No person shall take or threaten to take official action against an individual for such individual’s disclosure of information to the board or the general counsel, ethics enforcement officer or staff of the Office of State Ethics under the provisions of this part or section 1-101nn. After receipt of information from an individual under the provisions of this part or section 1-101nn, the Office of State Ethics shall not disclose the identity of such individual without such individual’s consent unless the Office of State Ethics determines that such disclosure is unavoidable during the course of an investigation. No person shall be subject to civil liability for any good faith disclosure that such person makes to the Office of State Ethics.

(P.A. 77-600, S. 4, 15; 77-605, S. 16, 21; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-493, S. 4, 9; P.A. 81-296, S. 1; P.A. 83-249, S. 5, 14; 83-586, S. 2, 14; June Sp. Sess. P.A. 83-15, S. 1, 2; P.A. 84-52, S. 1; 84-519, S. 1; P.A. 85-290, S. 1; June 12 Sp. Sess. P.A. 91-1, S. 14; P.A. 92-29, S. 1; P.A. 94-132, S. 1; P.A. 96-37, S. 1; P.A. 04-38, S. 1; 04-198, S. 3; 04-204, S. 4; P.A. 05-183, S. 6; 05-287, S. 39; June 11 Sp. Sess. P.A. 08-3, S. 16; P.A. 13-244, S. 7; 13-264, S. 3.)

History: P.A. 77-605 removed subpoena power and permission to use services of state police from investigation process in Subsec. (a) and placed these provisions in Subsec. (c) under the hearing process; P.A. 77-614 and P.A. 78-303 placed the state police within the department of public safety, effective January 1, 1979; P.A. 79-493 required concurring vote of four members for finding of probable cause; P.A. 81-296 added Subsec. (e) establishing a three-year time limit for complaints; P.A. 83-249 made technical change in Subsec. (a); P.A. 83-586 amended Subsec. (b) by adding provisions concerning publication of commission findings and confidentiality of record; June Sp. Sess. P.A. 83-15 amended Subsec. (d) to provide for state reimbursement of legal expenses of respondent in some instances; P.A. 84-52 eliminated provisions re confidentiality of investigations and publication of findings; P.A. 84-519 amended section to grant subpoena power to commission at all stages of investigation, to require commission to meet prior to commencing investigation and to exempt such meetings from the freedom of information act, and deleted provision authorizing commission witnesses to be paid witness fees awarded court witnesses; P.A. 85-290 amended Subsec. (a) to require that commission notify persons under evaluation within 5 business days after a commission staff member’s first contact with a third party concerning the matter; June 12 Sp. Sess. P.A. 91-1 amended Subsecs. (b) and (c) to require trial referee or senior judge, instead of commission, to make determinations re violations; P.A. 92-29 amended Subsecs. (b) and (c) by eliminating references to senior judges; P.A. 94-132 amended Subsec. (a)(1) by deleting provisions re meeting to determine whether sufficient evidence exists to warrant inquiry, changing notice deadline from 5 days after meeting to 5 days after receipt or issuance of complaint, and making technical grammatical changes, amended Subsec. (a)(2) by adding “of an alleged violation of this part” after “investigation”, deleting provision re deadline for adoption of regulations, and adding provisions re record of proceedings and list of intended witnesses, amended Subsec. (b) by specifying trial referee has no vote in commission decision, adding “of the commission held” after “all hearings” giving commission, rather than trial referee, the same powers as under Subsec. (a), adding provisions re list of intended witnesses and vote required for finding of violation, changing publisher of finding and memorandum from trial referee to commission, and deleting provision re commission aggrieved by finding and memorandum, amended Subsec. (c) by deleting provision re trial referee overturning finding by commission, changing finding that may be overturned by court from one of trial referee to one of commission, and making technical changes, and added new Subsec. (e) re individuals who disclose information to commission; P.A. 96-37 amended Subsec. (b) by changing “state trial referee” to “judge trial referee”; P.A. 04-38 amended Subsec. (d) to increase the time limit for complaints from three to five years, effective July 1, 2004; P.A. 04-198 applied provisions to Sec. 1-86d, effective June 3, 2004; P.A. 04-204 amended Subsec. (a)(2) to increase vote required to find probable cause of violation of part from four to five members, and amended Subsec. (b) to increase vote required to find violation of part from five to seven members, effective June 3, 2004; P.A. 05-183 amended Subsec. (a) to change references from the State Ethics Commission to the Office of State Ethics and the Citizen’s Ethics Advisory Board, authorize the ethics enforcement officer to bring alleged violations of the code of ethics to a judge trial referee for a probable cause hearing, provide 30 days for a judge trial referee to make any such probable cause finding and make conforming and technical changes, amended Subsec. (b) to provide for the timing of a hearing by the board on a violation, make technical changes, and change the requirement for a finding of a violation from a vote of seven members to a vote of two-thirds of those members present and voting, and amended Subsecs. (c) and (e) to make conforming and technical changes, effective July 1, 2005; P.A. 05-287 made technical changes and included references to Sec. 1-101nn throughout the section, amended Subsec. (b) to require a vote of six members, rather than seven, for a finding of a violation and amended Subsec. (e) to provide that persons who make good faith disclosures to the commission shall not be subject to civil liability for such disclosures, effective July 1, 2005; June 11 Sp. Sess. P.A. 08-3 amended Subsec. (a)(2) to provide that Office of State Ethics may subpoena witnesses provided subpoena is issued either pursuant to majority vote of board or pursuant to signature of chairperson, or vice-chairperson of board if chairperson unavailable, and amended Subsec. (b) to provide prohibition re ex-parte communications during course of hearings between board or its members and judge trial referee or any staff member of Enforcement Division of the Office of State Ethics and to prohibit a board member from voting on question of whether violation had occurred if such member was not physically present for duration of any hearing; P.A. 13-244 changed “commission” to “Office of State Ethics” in Subsec. (e), effective July 2, 2013; P.A. 13-264 made identical change in Subsec. (e) as P.A. 13-244, effective July 11, 2013.



Section 1-82a - Confidentiality of complaints, evaluations of possible violations and investigations. Publication of findings.

(a) Unless a judge trial referee makes a finding of probable cause, a complaint alleging a violation of this part or section 1-101nn shall be confidential except upon the request of the respondent. An evaluation of a possible violation of this part or section 1-101nn by the Office of State Ethics prior to the filing of a complaint shall be confidential except upon the request of the subject of the evaluation. If the evaluation is confidential, any information supplied to or received from the Office of State Ethics shall not be disclosed to any third party by a subject of the evaluation, a person contacted for the purpose of obtaining information or by the ethics enforcement officer or staff of the Office of State Ethics. No provision of this subsection shall prevent the Office of State Ethics from reporting the possible commission of a crime to the Chief State’s Attorney or other prosecutorial authority.

(b) An investigation conducted prior to a probable cause finding shall be confidential except upon the request of the respondent. If the investigation is confidential, the allegations in the complaint and any information supplied to or received from the Office of State Ethics shall not be disclosed during the investigation to any third party by a complainant, respondent, witness, designated party, or board or staff member of the Office of State Ethics.

(c) Not later than three business days after the termination of the investigation, the Office of State Ethics shall inform the complainant and the respondent of its finding and provide them a summary of its reasons for making that finding. The Office of State Ethics shall publish its finding upon the respondent’s request and may also publish a summary of its reasons for making such finding.

(d) If a judge trial referee makes a finding of no probable cause, the complaint and the record of the Office of State Ethics’ investigation shall remain confidential, except upon the request of the respondent and except that some or all of the record may be used in subsequent proceedings. No complainant, respondent, witness, designated party, or board or staff member of the Office of State Ethics shall disclose to any third party any information learned from the investigation, including knowledge of the existence of a complaint, which the disclosing party would not otherwise have known. If such a disclosure is made, the judge trial referee may, after consultation with the respondent if the respondent is not the source of the disclosure, publish the judge trial referee’s finding and a summary of the judge trial referee’s reasons therefor.

(e) The judge trial referee shall make public a finding of probable cause not later than five business days after any such finding. At such time the entire record of the investigation shall become public, except that the Office of State Ethics may postpone examination or release of such public records for a period not to exceed fourteen days for the purpose of reaching a stipulation agreement pursuant to subsection (c) of section 4-177. Any such stipulation agreement or settlement shall be approved by a majority of those members present and voting.

(P.A. 84-52, S. 2; P.A. 85-290, S. 2; P.A. 88-317, S. 40, 107; June 12 Sp. Sess. P.A. 91-1, S. 15; P.A. 94-132, S. 2; P.A. 05-183, S. 7; 05-287, S. 40; P.A. 06-196, S. 7.)

History: P.A. 85-290 amended Subsec. (a) to add provisions re confidentiality of a commission evaluation prior to the filing of a complaint; P.A. 88-317 substituted “subsection (c)” for “subsection (d)” in reference to Sec. 4-177, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June 12 Sp. Sess. P.A. 91-1 repealed former Subsec. (f) re publication of commission finding and memorandum under Sec. 1-82(b); P.A. 94-132 amended Subsec. (a) to authorize reports to prosecutorial authority other than chief state’s attorney; P.A. 05-183 replaced “commission” with “judge trial referee” or “Office of State Ethics” and made conforming changes throughout the section and amended Subsec. (e) to require approval of a stipulation or settlement agreement by a majority of those members present and voting, effective July 1, 2005; P.A. 05-287 amended Subsec. (a) to include references to Sec. 1-101nn, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (d), effective June 7, 2006.



Section 1-82b - Continuation of certain probable cause hearings.

Any probable cause hearing initiated pursuant to this chapter on or before June 30, 2005, that is not concluded by such date shall be continued on or after July 1, 2005.

(June Sp. Sess. P.A. 05-3, S. 107.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005.



Section 1-83 - Statements of financial interests. Filing requirements. Ethics statements.

(a)(1) All state-wide elected officers, members of the General Assembly, department heads and their deputies, members or directors of each quasi-public agency, members of the Investment Advisory Council, state marshals and such members of the Executive Department and such employees of quasi-public agencies as the Governor shall require, shall file, under penalty of false statement, a statement of financial interests for the preceding calendar year with the Office of State Ethics on or before the May first next in any year in which they hold such an office or position. If, in any year, May first falls on a weekend or legal holiday, such statement shall be filed not later than the next business day. Any such individual who leaves his or her office or position shall file a statement of financial interests covering that portion of the year during which such individual held his or her office or position. The Office of State Ethics shall notify such individuals of the requirements of this subsection not later than thirty days after their departure from such office or position. Such individuals shall file such statement not later than sixty days after receipt of the notification.

(2) Each state agency, department, board and commission shall develop and implement, in cooperation with the Office of State Ethics, an ethics statement as it relates to the mission of the agency, department, board or commission. The executive head of each such agency, department, board or commission shall be directly responsible for the development and enforcement of such ethics statement and shall file a copy of such ethics statement with the Department of Administrative Services and the Office of State Ethics.

(b) (1) The statement of financial interests, except as provided in subdivision (2) of this subsection, shall include the following information for the preceding calendar year in regard to the individual required to file the statement and the individual’s spouse and dependent children residing in the individual’s household: (A) The names of all businesses with which associated; (B) all sources of income, including the name of each employer, with a description of each source, in excess of one thousand dollars, without specifying amounts of income; (C) the name of securities in excess of five thousand dollars at fair market value owned by such individual, spouse or dependent children or held in the name of a corporation, partnership or trust for the benefit of such individual, spouse or dependent children; (D) the existence of any known blind trust and the names of the trustees; (E) all real property and its location, whether owned by such individual, spouse or dependent children or held in the name of a corporation, partnership or trust for the benefit of such individual, spouse or dependent children; (F) the names and addresses of creditors to whom the individual, the individual’s spouse or dependent children, individually, owed debts of more than ten thousand dollars; (G) any leases or contracts with the state held or entered into by the individual or a business with which he or she was associated; and (H) a description of any partnership, joint ownership or similar business affiliation between (i) a business included under subparagraph (A) of this subdivision with which the individual filing the statement, the individual’s spouse or a dependent child of the individual is associated, and (ii) a lobbyist, a person that the individual filing the statement knows or has reason to know is doing business with or seeking to do business with the state or is engaged in activities that are directly regulated by the department or agency in which the individual is employed, or a business with which such lobbyist or person is associated.

(2) The statement of financial interests filed by state marshals shall include only amounts and sources of income earned in their capacity as state marshals.

(c) The statement of financial interests filed pursuant to this section shall be a matter of public information, except the list of names, filed in accordance with subparagraph (F) of subdivision (1) of subsection (b) of this section shall be sealed and confidential and for the use of the Office of State Ethics only after a complaint has been filed under section 1-82 and such complaint has been determined by a vote of the board to be of sufficient merit and gravity to justify the unsealing of such list or lists and not open to public inspection unless the respondent requests otherwise. If the board reports its findings to the Chief State’s Attorney in accordance with subsection (c) of section 1-88, the board shall turn over to the Chief State’s Attorney such relevant information contained in the statement as may be germane to the specific violation or violations or a prosecutorial official may subpoena such statement in a criminal action. Unless otherwise a matter of public record, the Office of State Ethics shall not disclose to the public any such subpoena which would be exempt from disclosure by the issuing agency.

(d) Any individual who is unable to provide information required under the provisions of subdivision (1) of subsection (b) of this section by reason of impossibility may petition the board for a waiver of the requirements.

(P.A. 77-600, S. 5, 15; P.A. 79-549; P.A. 80-482, S. 342, 343, 345, 348; P.A. 83-249, S. 6, 14; 83-270, S. 3; 83-586, S. 3, 14; P.A. 84-21, S. 1, 5; 84-335, S. 2, 4; 84-546, S. 141, 173; P.A. 87-524, S. 5, 7; P.A. 88-139, S. 2; 88-225, S. 2, 14; P.A. 89-97, S. 2, 7; 89-145; June 12 Sp. Sess. P.A. 91-1, S. 8; P.A. 94-126, S. 1; 94-132, S. 3; June 18 Sp. Sess. P.A. 97-6, S. 12, 14; P.A. 00-43, S. 17, 19; 00-66, S. 1; 00-99, S. 14, 154; P.A. 01-195, S. 1, 2, 181; P.A. 04-245, S. 1; P.A. 05-183, S. 8; P.A. 07-201, S. 2; P.A. 11-51, S. 183; P.A. 13-244, S. 8; 13-299, S. 47.)

History: P.A. 79-549 included members of gaming policy board, executive director of division of special revenue within the department of business regulation under filing requirements; P.A. 80-482 changed “business regulation” to “revenue services”, expanded provisions regarding the executive director and limited revenue services’ control to administrative purposes only; P.A. 83-249 changed “commissioners and deputy commissioners” to “department heads and their deputies” and made technical amendments; P.A. 83-270 amended Subsec. (a) to include members of the board of directors of the Connecticut resources recovery authority under filing requirements; P.A. 83-586 amended Subsec. (a) to require post-termination filing of financial statement, amended Subsec. (b) to allow for nondisclosure of privileged information, to clarify that reporting threshold figure of $5,000 refers to net income and to require disclosure of clients providing more than $5,000 of net income to any business with which the individual was associated, names of creditors and state leases and contracts, amended Subsec. (c) to allow commission access to list of names if commission determines that a complaint is of sufficient merit and gravity to justify its unsealing and added Subsec. (d) allowing waiver in cases in which it is impossible to comply with information requirements; P.A. 84-21 made technical correction in Subsec. (c) to refer to list of names of creditors as sealed and confidential; P.A. 84-335 added requirement that sheriffs and deputy sheriffs file limited financial statements; P.A. 84-546 made technical changes in Subsec. (b); P.A. 87-524 amended Subsec. (b) to specify that Subdiv. (2) shall not permit elected official to receive gift, honorarium or compensation prohibited under Sec. 9-333i(h); P.A. 88-139 amended Subsec. (a) by changing the filing deadline for statements of financial interests from April fifteenth to May first, amended Subsec. (b)(1)(C) by deleting the exception for blind trusts; added Subsec. (b)(1)(D) re blind trusts; added the language in Subsec. (b)(1)(E) re real property held for the benefit of an individual, spouse or dependent children and relettered Subparas. (E) and (F) accordingly; P.A. 88-225 amended Subsec. (a) to require that members or directors of each quasi-public agency, instead of only members of board of directors of Connecticut resources recovery authority, and such employees of quasi-public agencies as governor requires, file statement of financial interests; P.A. 89-97 added definition of “fee” and “honorarium” in Subsec. (b)(2) and required filing of such a fee or honorarium in an amount of $100 or more received in capacity as public official or state employee instead of fee or honorarium received for appearance or delivery of address to any meeting of an organization; P.A. 89-145 increased threshold in Subsec. (b)(1)(B) for reporting names and addresses of clients, patients and customers providing income to individual, from $5,000 to $10,000; June 12 Sp. Sess. P.A. 91-1 deleted former Subsec. (b)(2) re disclosure of fees and honoraria and renumbered Subdiv. (3) as Subdiv. (2); P.A. 94-126 added Subsec. (a)(2) re ethics statements and clarified that Subsecs. (b) and (c) apply to statements of financial interests; P.A. 94-132 amended Subsec. (c) by adding provision re disclosure of subpoenas; June 18 Sp. Sess. P.A. 97-6 amended Subsec. (b)(1) to delete requirement that statement of financial interests include names and addresses of clients, patients and customers who provide more than $10,000 of net income, effective January 1, 1998; P.A. 00-43 amended Subsec. (a) to extend provisions of section to members of the Investment Advisory Council and to make technical changes for purposes of gender neutrality, effective May 3, 2000; P.A. 00-66 made technical changes in Subsec. (b); P.A. 00-99 changed reference to sheriffs and deputy sheriffs to state marshals in Subsecs. (a) and (b), effective December 1, 2000; P.A. 01-195 substituted “marshals” for “marshal” in Subsec. (a)(1) and made a technical change in Subsec. (b)(1)(G) for purposes of gender neutrality, effective July 11, 2001; P.A. 04-245 added Subsec. (b)(1)(H) re disclosure of business affiliations with lobbyists, persons doing business with or seeking to do business with the state or persons engaged in regulated activities or associated businesses; P.A. 05-183 replaced “commission” and “Ethics Commission” with “Office of State Ethics” or “board” throughout the section and made a technical change in Subsec. (a)(1), effective July 1, 2005; P.A. 07-201 amended Subsec. (b)(1)(B) to require the disclosure of the name of each employer and a description of each source of income, effective July 5, 2007; P.A. 11-51 removed reference to executive director of Division of Special Revenue in Subsec. (a)(1), effective July 1, 2011; P.A. 13-244 amended Subsec. (a)(1) to add provision re when filing deadline falls on weekend or holiday and to make technical changes; P.A. 13-299 amended Subsec. (a)(1) to delete reference to members of Gaming Policy Board, effective July 1, 2013.



Section 1-84 - (Formerly Sec. 1-66). Prohibited activities.

(a) No public official or state employee shall, while serving as such, have any financial interest in, or engage in, any business, employment, transaction or professional activity, which is in substantial conflict with the proper discharge of his duties or employment in the public interest and of his responsibilities as prescribed in the laws of this state, as defined in section 1-85.

(b) No public official or state employee shall accept other employment which will either impair his independence of judgment as to his official duties or employment or require him, or induce him, to disclose confidential information acquired by him in the course of and by reason of his official duties.

(c) No public official or state employee shall wilfully and knowingly disclose, for financial gain, to any other person, confidential information acquired by him in the course of and by reason of his official duties or employment and no public official or state employee shall use his public office or position or any confidential information received through his holding such public office or position to obtain financial gain for himself, his spouse, child, child’s spouse, parent, brother or sister or a business with which he is associated.

(d) No public official or state employee or employee of such public official or state employee shall agree to accept, or be a member or employee of a partnership, association, professional corporation or sole proprietorship which partnership, association, professional corporation or sole proprietorship agrees to accept any employment, fee or other thing of value, or portion thereof, for appearing, agreeing to appear, or taking any other action on behalf of another person before the Department of Banking, the Claims Commissioner, the Office of Health Care Access division within the Department of Public Health, the Insurance Department, the Department of Consumer Protection, the Department of Motor Vehicles, the State Insurance and Risk Management Board, the Department of Energy and Environmental Protection, the Public Utilities Regulatory Authority, the Connecticut Siting Council or the Connecticut Real Estate Commission; provided this shall not prohibit any such person from making inquiry for information on behalf of another before any of said commissions or commissioners if no fee or reward is given or promised in consequence thereof. For the purpose of this subsection, partnerships, associations, professional corporations or sole proprietorships refer only to such partnerships, associations, professional corporations or sole proprietorships which have been formed to carry on the business or profession directly relating to the employment, appearing, agreeing to appear or taking of action provided for in this subsection. Nothing in this subsection shall prohibit any employment, appearing, agreeing to appear or taking action before any municipal board, commission or council. Nothing in this subsection shall be construed as applying (1) to the actions of any teaching or research professional employee of a public institution of higher education if such actions are not in violation of any other provision of this chapter, (2) to the actions of any other professional employee of a public institution of higher education if such actions are not compensated and are not in violation of any other provision of this chapter, (3) to any member of a board or commission who receives no compensation other than per diem payments or reimbursement for actual or necessary expenses, or both, incurred in the performance of the member’s duties, or (4) to any member or director of a quasi-public agency. Notwithstanding the provisions of this subsection to the contrary, a legislator, an officer of the General Assembly or part-time legislative employee may be or become a member or employee of a firm, partnership, association or professional corporation which represents clients for compensation before agencies listed in this subsection, provided the legislator, officer of the General Assembly or part-time legislative employee shall take no part in any matter involving the agency listed in this subsection and shall not receive compensation from any such matter. Receipt of a previously established salary, not based on the current or anticipated business of the firm, partnership, association or professional corporation involving the agencies listed in this subsection, shall be permitted.

(e) No legislative commissioner or his partners, employees or associates shall represent any person subject to the provisions of part II concerning the promotion of or opposition to legislation before the General Assembly, or accept any employment which includes an agreement or understanding to influence, or which is inconsistent with, the performance of his official duties.

(f) No person shall offer or give to a public official or state employee or candidate for public office or his spouse, his parent, brother, sister or child or spouse of such child or a business with which he is associated, anything of value, including, but not limited to, a gift, loan, political contribution, reward or promise of future employment based on any understanding that the vote, official action or judgment of the public official, state employee or candidate for public office would be or had been influenced thereby.

(g) No public official or state employee or candidate for public office shall solicit or accept anything of value, including but not limited to, a gift, loan, political contribution, reward or promise of future employment based on any understanding that the vote, official action or judgment of the public official or state employee or candidate for public office would be or had been influenced thereby.

(h) Nothing in subsection (f) or (g) of this section shall be construed (1) to apply to any promise made in violation of subdivision (6) of section 9-622, or (2) to permit any activity otherwise prohibited in section 53a-147 or 53a-148.

(i) (1) No public official or state employee or member of the official or employee’s immediate family or a business with which he is associated shall enter into any contract with the state, valued at one hundred dollars or more, other than a contract (A) of employment as a state employee, (B) with the technical high school system for students enrolled in a school in the system to perform services in conjunction with vocational, technical or technological education and training any such student is receiving at a school in the system, subject to the review process under subdivision (2) of this subsection, (C) with a public institution of higher education to support a collaboration with such institution to develop and commercialize any invention or discovery, or (D) pursuant to a court appointment, unless the contract has been awarded through an open and public process, including prior public offer and subsequent public disclosure of all proposals considered and the contract awarded. In no event shall an executive head of an agency, as defined in section 4-166, including a commissioner of a department, or an executive head of a quasi-public agency, as defined in section 1-79, or the executive head’s immediate family or a business with which he is associated enter into any contract with that agency or quasi-public agency. Nothing in this subsection shall be construed as applying to any public official who is appointed as a member of the executive branch or as a member or director of a quasi-public agency and who receives no compensation other than per diem payments or reimbursement for actual or necessary expenses, or both, incurred in the performance of the public official’s duties unless such public official has authority or control over the subject matter of the contract. Any contract made in violation of this subsection shall be voidable by a court of competent jurisdiction if the suit is commenced not later than one hundred eighty days after the making of the contract.

(2) The superintendent of the technical high school system shall establish an open and transparent process to review any contract entered into under subparagraph (B) of subdivision (1) of this subsection.

(j) No public official, state employee or candidate for public office, or a member of any such person’s staff or immediate family shall knowingly accept any gift, as defined in subdivision (5) of section 1-79, from a person known to be a registrant or anyone known to be acting on behalf of a registrant.

(k) No public official, spouse of the Governor or state employee shall accept a fee or honorarium for an article, appearance or speech, or for participation at an event, in the public official’s, spouse’s or state employee’s official capacity, provided a public official, Governor’s spouse or state employee may receive payment or reimbursement for necessary expenses for any such activity in his or her official capacity. If a public official, Governor’s spouse or state employee receives such a payment or reimbursement for lodging or out-of-state travel, or both, the public official, Governor’s spouse or state employee shall, not later than thirty days thereafter, file a report of the payment or reimbursement with the Office of State Ethics, unless the payment or reimbursement is provided by the federal government or another state government. If a public official, Governor’s spouse or state employee does not file such report within such period, either intentionally or due to gross negligence on the public official’s, Governor’s spouse’s or state employee’s part, the public official, Governor’s spouse or state employee shall return the payment or reimbursement. If any failure to file such report is not intentional or due to gross negligence on the part of the public official, Governor’s spouse or state employee, the public official, Governor’s spouse or state employee shall not be subject to any penalty under this chapter. When a public official, Governor’s spouse or state employee attends an event in this state in the public official’s, Governor’s spouse’s or state employee’s official capacity and as a principal speaker at such event and receives admission to or food or beverage at such event from the sponsor of the event, such admission or food or beverage shall not be considered a gift and no report shall be required from such public official, spouse or state employee or from the sponsor of the event.

(l) No public official or state employee, or any person acting on behalf of a public official or state employee, shall wilfully and knowingly interfere with, influence, direct or solicit existing or new lobbying contracts, agreements or business relationships for or on behalf of any person.

(m) No public official or state employee shall knowingly accept, directly or indirectly, any gift, as defined in subdivision (5) of section 1-79, from any person the public official or state employee knows or has reason to know: (1) Is doing business with or seeking to do business with the department or agency in which the public official or state employee is employed; (2) is engaged in activities which are directly regulated by such department or agency; or (3) is prequalified under section 4a-100. No person shall knowingly give, directly or indirectly, any gift or gifts in violation of this provision. For the purposes of this subsection, the exclusion to the term “gift” in subparagraph (L) of subdivision (5) of section 1-79 for a gift for the celebration of a major life event shall not apply. Any person prohibited from making a gift under this subsection shall report to the Office of State Ethics any solicitation of a gift from such person by a state employee or public official.

(n) (1) As used in this subsection, (A) “investment services” means investment legal services, investment banking services, investment advisory services, underwriting services, financial advisory services or brokerage firm services, and (B) “principal of an investment services firm” means (i) an individual who is a director of or has an ownership interest in an investment services firm, except for an individual who owns less than five per cent of the shares of an investment services firm which is a publicly traded corporation, (ii) an individual who is employed by an investment services firm as president, treasurer, or executive or senior vice president, (iii) an employee of such an investment services firm who has managerial or discretionary responsibilities with respect to any investment services, (iv) the spouse or dependent child of an individual described in this subparagraph, or (v) a political committee established by or on behalf of an individual described in this subparagraph.

(2) The State Treasurer shall not pay any compensation, expenses or fees or issue any contract to any firm which provides investment services when (A) a political committee, as defined in section 9-601, established by such firm, or (B) a principal of the investment services firm has made a contribution, as defined in section 9-601a, to, or solicited contributions on behalf of, any exploratory committee or candidate committee, as defined in section 9-601, established by the State Treasurer as a candidate for nomination or election to the office of State Treasurer. The State Treasurer shall not pay any compensation, expenses or fees or issue any contract to such firms or principals during the term of office as State Treasurer, including, for an incumbent State Treasurer seeking reelection, any remainder of the current term of office.

(o) If (1) any person (A) is doing business with or seeking to do business with the department or agency in which a public official or state employee is employed, or (B) is engaged in activities which are directly regulated by such department or agency, and (2) such person or a representative of such person gives to such public official or state employee anything of value which is subject to the reporting requirements pursuant to subsection (e) of section 1-96, such person or representative shall, not later than ten days thereafter, give such recipient and the executive head of the recipient’s department or agency a written report stating the name of the donor, a description of the item or items given, the value of such items and the cumulative value of all items given to such recipient during that calendar year. The provisions of this subsection shall not apply to a political contribution otherwise reported as required by law.

(p) (1) No public official or state employee or member of the immediate family of a public official or state employee shall knowingly accept, directly or indirectly, any gift costing one hundred dollars or more from a public official or state employee who is under the supervision of such public official or state employee.

(2) No public official or state employee or member of the immediate family of a public official or state employee shall knowingly accept, directly or indirectly, any gift costing one hundred dollars or more from a public official or state employee who is a supervisor of such public official or state employee.

(3) No public official or state employee shall knowingly give, directly or indirectly, any gift in violation of subdivision (1) or (2) of this subsection.

(q) No public official or state employee shall intentionally counsel, authorize or otherwise sanction action that violates any provision of this part.

(r) (1) Notwithstanding the provisions of subsections (b) and (c) of this section, a member of the faculty or a member of a faculty bargaining unit of a constituent unit of the state system of higher education may enter into a consulting agreement or engage in a research project with a public or private entity, provided such agreement or project does not conflict with the member’s employment with the constituent unit, as determined by policies established by the board of trustees for such constituent unit.

(2) The board of trustees for each constituent unit of the state system of higher education shall establish policies to ensure that any such member who enters such a consulting agreement or engages in such a research project (A) is not inappropriately using university proprietary information in connection with such agreement or project, (B) does not have an interest in such agreement or project that interferes with the proper discharge of his or her employment with the constituent unit, and (C) is not inappropriately using such member’s association with the constituent unit in connection with such agreement or project. Such policies shall (i) establish procedures for the disclosure, review and management of conflicts of interest relating to any such agreement or project, (ii) require the approval by the chief academic officer of the constituent unit, or his or her designee, prior to any such member entering into any such agreement or engaging in any such project, and (iii) include procedures that impose sanctions and penalties on any member for failing to comply with the provisions of the policies. Annually, the internal audit office of each constituent unit shall audit the constituent unit’s compliance with such policies and report its findings to the committee of the constituent unit established pursuant to subdivision (3) of this subsection. For purposes of this subsection, “consulting” means the provision of services for compensation to a public or private entity by a member of the faculty or member of a faculty bargaining unit of a constituent unit of the state system of higher education: (I) When the request to provide such services is based on such member’s expertise in a field or prominence in such field, and (II) while such member is not acting in the capacity of a state employee, and “research” means a systematic investigation, including, but not limited to, research development, testing and evaluation, designed to develop or contribute to general knowledge in the applicable field of study.

(3) There is established a committee for each constituent unit of the state system of higher education to monitor the constituent unit’s compliance with the policies and procedures described in subdivision (2) of this subsection governing consulting agreements and research projects with public or private entities by a member of the faculty or a member of a faculty bargaining unit of such constituent unit. Each committee shall consist of nine members as follows: (A) Three members, appointed jointly by the Governor, the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives and the minority leader of the Senate, who shall serve as members for each such committee; (B) one member appointed by the chairperson of the constituent unit’s board of trustees from the membership of such board; (C) the chief academic officer of the constituent unit, or his or her designee; (D) three members appointed by the chief executive officer of the constituent unit; and (E) one member appointed by the chairperson of the Citizen’s Ethics Advisory Board from the membership of such board. Members shall serve for a term of two years. Any vacancies shall be filled by the appointing authority. Each committee shall (i) review the annual reports submitted by the internal audit office for the constituent unit, pursuant to subdivision (2) of this subsection, (ii) make recommendations, annually, to the board of trustees of the constituent unit concerning the policies and procedures of the constituent unit established pursuant to subdivision (2) of this subsection, including any changes to such policies and procedures, and (iii) send a copy of such recommendations, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and government administration.

(4) The provisions of subsections (b) and (c) of this section shall apply to any member of the faculty or member of a faculty bargaining unit of a constituent unit of the state system of higher education who enters such a consulting agreement or engages in such a research project without prior approval, as described in subdivision (2) of this subsection.

(1971, P.A. 822, S. 1; P.A. 75-605, S. 20, 27; P.A. 76-302, S. 1, 3; P.A. 77-600, S. 6, 15; 77-604, S. 68, 84; 77-605, S. 13, 21; 77-614, S. 165, 610; P.A. 78-303, S. 37, 136; P.A. 79-404, S. 1, 45; 79-493, S. 5, 7, 9; P.A. 80-482, S. 1, 4, 170, 191, 345, 348; 80-483, S. 2, 186; P.A. 82-423, S. 6, 8; P.A. 83-249, S. 7, 14; 83-586, S. 4, 14; P.A. 87-9, S. 2, 3; 87-234; 87-524, S. 6, 7; P.A. 88-225, S. 3, 14; P.A. 89-369, S. 3; June 12 Sp. Sess. P.A. 91-1, S. 2, 6, 22; P.A. 92-149, S. 1, 12; P.A. 94-69, S. 2, 3; P.A. 95-188, S. 1; 95-195, S. 4, 83; 95-257, S. 39, 58; P.A. 96-11, S. 1, 5; June 18 Sp. Sess. P.A. 97-6, S. 2–5, 14; P.A. 99-51, S. 1, 9; 99-145, S. 14, 23; P.A. 00-66, S. 2; P.A. 02-130, S. 13; P.A. 03-215, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-38, S. 2; 04-169, S. 17; 04-189, S. 1; 04-245, S. 5, 6; P.A. 05-287, S. 41; P.A. 06-137, S. 32; 06-196, S. 8–10; P.A. 07-1, S. 6; 07-166, S. 11, 12; Sept. Sp. Sess. P.A. 09-3, S. 20; Sept. Sp. Sess. P.A. 09-7, S. 169; P.A. 11-51, S. 184; 11-80, S. 1; P.A. 12-129, S. 2; 12-206, S. 1; P.A. 13-244, S. 9–11; 13-299, S. 48.)

History: P.A. 75-605 changed “commission on claims” to “claims commissioner”; P.A. 76-302 added Subsec. (e); P.A. 77-600 broadened scope of section regarding prohibited activities and those who are affected by the prohibitions and added Subsecs. (f) to (i), effective January 1, 1978; P.A. 77-604 changed sections referred to in Subsec. (h), effective January 1, 1978; P.A. 77-605 expanded scope of prohibitions in Subsec. (e); in Subsec. (d) P.A. 77-614 changed “liquor control commission” to “division of liquor control within the department of business regulation”; in Subsec. (d) P.A. 78-303 changed “state banking commission” to “banking commissioner”, effective January 1, 1979; in 1979 Sec. 1-66 transferred to Sec. 1-84; P.A. 79-404 changed “commission on special revenue” to “division of special revenue” and added the gaming policy board in Subsec. (d); P.A. 79-493 clarified prohibited conduct in Subsec. (d) and excluded members of advisory boards and commissions receiving per diem or reimbursement for expenses from provisions and excluded executive branch officials from provisions of Subsec. (i) except in certain cases; P.A. 80-482 deleted references to business regulation and reflected changes placing special revenue and the gaming policy board within the department of revenue services and creating the banking, insurance, liquor control and public utility control departments; P.A. 80-483 made technical changes; P.A. 82-423 added Subsec. (j) which placed $50 limit on gifts accepted by public officials; P.A. 83-249 limited prohibition to financial interest or gains; P.A. 83-586 amended Subsec. (d) to include appearance or action before commission on hospitals and health care, insurance department, department of public utility control or Connecticut siting council, effective January 9, 1985; (Revisor’s note: Pursuant to P.A. 87-9, “banking department” was changed editorially by the Revisors to “department of banking”); P.A. 87-234 amended Subsec. (d) to exempt from provisions of Subsec. (d) actions of teaching or research professional employees of public institutions of higher education, regardless of whether such actions are compensated; P.A. 87-524 added provision in Subsec. (h) that Subsecs. (f) and (g) shall not apply to promise violating Sec. 9-333x(6); P.A. 88-225 added Subsec. (d)(4), exempting members and directors of quasi-public agencies from application of Subsec. (d) and amended Subsec. (i) to exempt certain members and directors of quasi-public agencies from application of Subsec. (i); P.A. 89-369 applied section to sole proprietorships; June 12 Sp. Sess. P.A. 91-1 amended Subsec. (j) by inserting “knowingly” and making a technical change and added Subsec. (k) re fees and honoraria and Subsec. (l) re influence with lobbying contracts, agreements or business relationships; P.A. 92-149 amended Subsec. (d) to allow firms employing legislators or legislative employees to represent clients before specific agencies provided such employee derives no compensation from such representation, amended Subsec. (k) to allow public officials or state employees to receive payment or reimbursements for necessary expenses for lodging, out-of-state travel or both provided a report is filed with the commission and added new Subsec. (m) re acceptance of gifts in excess of $50; P.A. 94-69 amended Subsec. (m) by deleting “serving in the executive branch or a quasi-public agency” after “state employee”, effective January 1, 1994; P.A. 95-188 added Subsec. (n) re contributions to candidates for Treasurer by “investment services” firms or individuals associated with such firms; P.A. 95-195 amended Subsec. (d) to replace reference to Department of Liquor Control with reference to office within the Department of Consumer Protection carrying out the duties of Secs. 30-2 to 30-68m, inclusive, effective July 1, 1995; P.A. 95-257 amended Subsec. (d) to replace Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-11 amended Subsec. (i) to prohibit an executive head of an agency or his immediate family or a business with which he is associated from entering into a contract with that agency, effective January 1, 1997; June 18 Sp. Sess. P.A. 97-6 amended Subsec. (j) to delete reference to gifts of $50 or more in value, amended Subsec. (k) to provide that admission to, and food and beverage consumed at, an event are not considered a gift if consumed at the event, if official or employee attends in official capacity or as principal speaker, amended Subsec. (m) to delete reference to gifts of $50 or more in value and to delete Subdiv. (3) re financial interests that may be substantially affected by performance or nonperformance of duties and added new Subsec. (o) re written reports by person who is doing business with agency and who gives something of value to a public official or employee of that agency, effective January 1, 1998; P.A. 99-51 amended Subsec. (d) to substitute “State Insurance and Risk Management Board” for “State Insurance Purchasing Board” and to make existing provisions gender neutral, effective May 27, 1999; P.A. 99-145 amended Subsec. (d) to substitute “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”, effective June 8, 1999; P.A. 00-66 made technical changes in Subsec. (k); P.A. 02-130 amended Subsec. (n) by designating definitions as Subdiv. (1) and remaining provisions as Subdiv. (2), designating definition of “investment services” in Subdiv. (1) as Subpara. (A) and replacing “legal services” with “investment legal services” therein, adding Subdiv. (1)(B) defining “principal of an investment services firm” and revising Subdiv. (2) to replace former provisions re individual who is owner of firm or employed by firm as manager, officer, director, partner or employee having managerial or discretionary investment responsibilities with “a principal of the investment services firm” and to make conforming and technical changes, effective May 10, 2002; P.A. 03-215 added Subsec. (m)(3) re gifts from a prequalified contractor, effective October 1, 2004; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-38 amended Subsec. (i) to increase the number of days by which a lawsuit to void a contract in violation of said Subsec. may be brought from 90 days to 180 days and to make technical changes, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-245 amended Subsec. (m) to provide that, for purposes of said Subsec., exclusion to term “gift” in Sec. 1-79(e)(12) for major life event shall not apply, effective June 1, 2004; P.A. 05-287 made technical changes throughout the section, amended Subsec. (m) to require any person who is prohibited from making a gift under the subsection to report any solicitation of a gift by a state employee or public official, amended Subsec. (o) to include references to representatives and the executive head of the recipient’s department or agency and added Subsec. (p) re a public official’s or state employee’s acceptance of a gift costing $100 or more from a person under supervision or a supervisor, Subsec. (q) re acceptance of gifts to the state from persons prohibited from making gifts to public officials and state employees and Subsec. (r) re the sanctioning of violations, effective July 1, 2005; P.A. 06-137 amended Subsec. (k) to include references to the spouse of the Governor, effective June 6, 2006; P.A. 06-196 made technical changes in Subsecs. (k), (m) and (o), effective June 7, 2006; P.A. 07-1 deleted former Subsec. (q) re knowing acceptance of goods or services provided under Sec. 1-79(e)(5) and redesignated existing Subsec. (r) as Subsec. (q), effective February 8, 2007; P.A. 07-166 amended Subsec. (i) to exempt contracts with public institutions of higher education to support a collaboration with such institutions to develop and commercialize any invention or discovery from prohibition in said Subsec. re entering into contracts and added new Subsec. (r) to exempt from the provisions of Subsecs. (b) and (c) a member of the faculty or faculty bargaining unit of a constituent unit of the state system of higher education who enters into a consulting agreement or engages in a research project, to have the board of trustees of each constituent unit establish policies to govern such activities of such faculty members, and to establish a separate committee for each constituent unit to monitor compliance with such policies, effective June 19, 2007; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (d) by adding “division within the Department of Public Health” re Office of Health Care Access, effective October 6, 2009; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (d) to replace “Department of Revenue Services” with “Division of Special Revenue” re Gaming Policy Board, effective October 5, 2009; P.A. 11-51 amended Subsec. (d) to remove provision re office that carries out duties and responsibilities of Secs. 30-2 to 30-68m, remove references to Division of Special Revenue and insert “Department of Consumer Protection” re the Gaming Policy Board, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” and “Department of Public Utility Control” were changed editorially by the Revisors to “Department of Energy and Environmental Protection” and “Public Utilities Regulatory Authority”, respectively, in Subsec. (d), effective July 1, 2011; P.A. 12-129 amended Subsec. (r) by making audits and corresponding reports annual rather than semiannual in Subdivs. (2) and (3) and by making a technical change in Subdiv. (3), effective July 1, 2012; P.A. 12-206 amended Subsec. (i) by designating existing language as Subdiv. (1) and adding Subpara. designators (A), (C) and (D), by adding Subpara. (B) re regional vocational-technical school system and by adding Subdiv. (2) re establishment of a review process for any contract entered into with the regional vocational-technical school system, effective July 1, 2012 (Revisor’s note: In 2013, references to “regional vocational-technical school” in Subsec. (i) were changed editorially by the Revisors to “technical high school” to conform with changes made by P.A. 12-116, S. 87; P.A. 13-244 amended Subsec. (q) to add “intentionally”, effective July 2, 2013, and amended Subsecs. (j) and (m) to replace references to Sec. 1-79(e) with references to Sec. 1-79(5), effective October 1, 2013; P.A. 13-299 amended Subsec. (d) to delete reference to Gaming Policy Board, effective July 1, 2013.



Section 1-84a - Disclosure or use of confidential information by former official or employee.

No former executive or legislative branch or quasi-public agency public official or state employee shall disclose or use confidential information acquired in the course of and by reason of his official duties, for financial gain for himself or another person.

(P.A. 83-586, S. 5; P.A. 88-225, S. 4, 14.)

History: P.A. 88-225 applied provisions of section to quasi-public agency public officials and state employees.



Section 1-84b - Certain activities restricted after leaving public office or employment.

(a) No former executive branch or quasi-public agency public official or state employee shall represent anyone other than the state, concerning any particular matter (1) in which he participated personally and substantially while in state service, and (2) in which the state has a substantial interest.

(b) No former executive branch or quasi-public agency public official or state employee shall, for one year after leaving state service, represent anyone, other than the state, for compensation before the department, agency, board, commission, council or office in which he served at the time of his termination of service, concerning any matter in which the state has a substantial interest. The provisions of this subsection shall not apply to an attorney who is a former employee of the Division of Criminal Justice, with respect to any representation in a matter under the jurisdiction of a court.

(c) The provisions of this subsection apply to present or former executive branch public officials or state employees who hold or formerly held positions which involve significant decision-making or supervisory responsibility and are designated as such by the Office of State Ethics in consultation with the agency concerned except that such provisions shall not apply to members or former members of the boards or commissions who serve ex officio, who are required by statute to represent the regulated industry or who are permitted by statute to have a past or present affiliation with the regulated industry. Designation of positions subject to the provisions of this subsection shall be by regulations adopted by the Citizen’s Ethics Advisory Board in accordance with chapter 54. As used in this subsection, “agency” means the Office of Health Care Access division within the Department of Public Health, the Connecticut Siting Council, the Department of Banking, the Insurance Department, the Department of Emergency Services and Public Protection, the office within the Department of Consumer Protection that carries out the duties and responsibilities of sections 30-2 to 30-68m, inclusive, the Public Utilities Regulatory Authority, including the Office of Consumer Counsel and the Department of Consumer Protection and the term “employment” means professional services or other services rendered as an employee or as an independent contractor.

(1) No public official or state employee in an executive branch position designated by the Office of State Ethics shall negotiate for, seek or accept employment with any business subject to regulation by his agency.

(2) No former public official or state employee who held such a position in the executive branch shall within one year after leaving an agency, accept employment with a business subject to regulation by that agency.

(3) No business shall employ a present or former public official or state employee in violation of this subsection.

(d) The provisions of subsection (e) of this section apply to (1) present or former Department of Consumer Protection public officials or state employees who hold or formerly held positions which involve significant decision-making or supervisory responsibility and are designated as such by the Office of State Ethics, in consultation with the agency concerned, and (2) present or former public officials or state employees of other agencies who hold or formerly held positions which involve significant decision-making or supervisory responsibility concerning the regulation or investigation of (A) any business entity (i) engaged in Indian gaming operations in the state, and (ii) in which a federally-recognized Indian tribe in the state owns a controlling interest, or (B) a governmental agency of a federally-recognized Indian tribe engaged in Indian gaming operations in the state, which positions are designated as such by the Office of State Ethics, in consultation with the agency concerned. Designation of positions subject to the provisions of this subsection shall be by regulations adopted by the Citizen’s Ethics Advisory Board in accordance with chapter 54. As used in subsection (e) of this section, the term “employment” means professional services or other services rendered as an employee or as an independent contractor.

(e) (1) No Department of Consumer Protection public official or state employee or other public official or state employee described in subdivision (2) of subsection (d) of this section, in a position designated by the Office of State Ethics, shall negotiate for, seek or accept employment with (A) a business entity (i) engaged in Indian gaming operations in the state, and (ii) in which a federally-recognized Indian tribe in the state owns a controlling interest, or (B) a governmental agency of a federally-recognized Indian tribe engaged in Indian gaming operations in the state.

(2) No former Department of Consumer Protection public official or state employee or other former public official or state employee described in subdivision (2) of subsection (d) of this section, who held such a position shall, within two years after leaving such agency, accept employment with (A) a business entity (i) engaged in Indian gaming operations in the state, and (ii) in which a federally-recognized Indian tribe in the state owns a controlling interest, or (B) a governmental agency of a federally-recognized Indian tribe engaged in Indian gaming operations in the state.

(f) No former public official or state employee (1) who participated substantially in the negotiation or award of (A) a state contract valued at an amount of fifty thousand dollars or more, or (B) a written agreement for the approval of a payroll deduction slot described in section 3-123g, or (2) who supervised the negotiation or award of such a contract or agreement, shall accept employment with a party to the contract or agreement other than the state for a period of one year after his resignation from his state office or position if his resignation occurs less than one year after the contract or agreement is signed. No party to such a contract or agreement other than the state shall employ any such former public official or state employee in violation of this subsection.

(g) No member or director of a quasi-public agency who participates substantially in the negotiation or award of a contract valued at an amount of fifty thousand dollars or more, or who supervised the negotiation or award of such a contract, shall seek, accept, or hold employment with a party to the contract for a period of one year after the signing of the contract.

(h) The provisions of subsections (a), (b) and (f) of this section shall not apply to any employee of a quasi-public agency who leaves such agency before July 1, 1989. The provisions of subsections (b) and (f) of this section shall not apply to a former state employee of a public institution of higher education whose employment was derived from such employee’s status as a student at such institution.

(i) No Treasurer who authorizes, negotiates or renegotiates a contract for investment services valued at an amount of fifty thousand dollars or more shall negotiate for, seek or accept employment with a party to the contract prior to one year after the end of the Treasurer’s term of office within which such contract for investment services was authorized, negotiated or renegotiated by such Treasurer.

(j) No former executive, judicial or legislative branch or quasi-public agency official or state employee convicted of any felony involving corrupt practices, abuse of office or breach of the public trust shall seek or accept employment as a lobbyist or act as a registrant pursuant to this chapter.

(k) No former Governor shall accept employment or act as a registrant pursuant to the provisions of this chapter, for one year after leaving state service, on behalf of any business that received a contract with any department or agency of the state during such Governor’s term. No business shall employ a former Governor in violation of this subsection.

(P.A. 83-586, S. 6, 14; P.A. 86-250, S. 3, 4; P.A. 87-9, S. 2, 3; P.A. 88-22, S. 1; 88-225, S. 5, 14; Nov. Sp. Sess. P.A. 94-1, S. 1, 2; P.A. 95-144, S. 10, 11; 95-195, S. 6, 83; 95-257, S. 39, 58; P.A. 96-156, S. 5; June 18 Sp. Sess. P.A. 97-6, S. 13, 14; June Sp. Sess. P.A. 98-1, S. 80, 121; P.A. 00-43, S. 15, 19; 00-66, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-183, S. 9; 05-287, S. 52; P.A. 06-137, S. 31; June 11 Sp. Sess. P.A. 08-3, S. 15; Sept. Sp. Sess. P.A. 09-3, S. 21; P.A. 10-18, S. 1; 10-101, S. 2; P.A. 11-51, S. 134, 182; 11-80, S. 1; P.A. 13-299, S. 49.)

History: P.A. 83-586, S. 6, effective January 7, 1987; P.A. 86-250 added Subsec. (e) permitting adoption of regulations to implement provisions of Subsec. (c) prior to January 7, 1987; (Revisor’s note: Pursuant to P.A. 87-9, “banking department” was changed editorially by the Revisors to “department of banking”); P.A. 88-22 substituted in Subsec. (c) the office of consumer counsel for the division of consumer counsel; P.A. 88-225 applied provisions of Subsec. (b) to quasi-public agency public officials and state employees, inserted new Subsec. (e) re employment prohibition for certain members and directors of quasi-public agencies, relettered former Subsec. (e) as Subsec. (f) and added Subsec. (g) providing that Subsecs. (a), (b) and (d) shall not apply to any quasi-public agency employee leaving agency before July 1, 1989; Nov. Sp. Sess. P.A. 94-1 amended Subsec. (b) to exempt from the prohibition of this subsection attorneys who are former employees of the division of criminal justice, “with respect to any representation of a criminal defendant in a matter under the jurisdiction of a court”, effective December 13, 1994; P.A. 95-144 amended Subsec. (b) by applying exception from its provisions for attorneys to any representation in a court matter, instead of to any representation “of a criminal defendant” in a court matter, effective July 1, 1995; P.A. 95-195 amended Subsec. (b) to substitute Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 95-257 amended Subsec. (c) to replace Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-156 inserted Subdiv. and Subpara. designations in Subsec. (d) and applied its provisions to persons participating in the approval of a payroll deduction slot; June 18 Sp. Sess. P.A. 97-6 amended Subsec. (c) to add the Department of Public Safety, inserted new Subsec. (d) re applicability of Subsec. (e) and inserted new Subsec. (e) to prohibit certain public officials and state employees from employment with entities engaged in Indian gaming operations and to prohibit such employment for a period of two years after leaving certain state agencies, relettering prior Subsecs. accordingly, effective July 1, 1997; June Sp. Sess. P.A. 98-1 amended Subsec. (f) by substituting “3-123g” for “3-123”, effective June 24, 1998; P.A. 00-43 added Subsec. (j) re Treasurer’s employment with parties to certain investment services contracts, effective May 3, 2000; P.A. 00-66 changed a subsection reference in Subsec. (d); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-183 replaced “commission” and “State Ethics Commission” with “Office of State Ethics” and “Citizen’s Ethics Advisory Board” and made technical changes throughout the section, deleted former Subsec. (h) re regulations required to implement provisions of Subsec. (c) and redesignated existing Subsecs. (i) and (j) as Subsecs. (h) and (i), effective July 1, 2005; P.A. 05-287 added new Subsec. (j) re employment as lobbyist by former state employee or public official convicted of a felony involving corrupt practices, effective July 13, 2005; P.A. 06-137 added Subsec. (k) re prohibition on lobbying by former Governor on behalf of any business that received a state contract during such Governor’s term, effective July 1, 2006; June 11 Sp. Sess. P.A. 08-3 amended Subsec. (f) to provide that no contract party, other than the state, shall employ any former public official or state employee in violation of subsection; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (c) by adding “division within the Department of Public Health” re Office of Health Care Access, effective October 6, 2009; P.A. 10-18 made a technical change in Subsec. (c)(1); P.A. 10-101 amended Subsec. (h) by exempting former state employee of public institution of higher education whose employment was derived from student status from provisions of Subsecs. (b) and (f); pursuant to P.A. 11-51, “Department of Public Safety” and “Division of Special Revenue” were changed editorially by the Revisors to “Department of Emergency Services and Public Protection” and “Department of Consumer Protection”, respectively, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (c), effective July 1, 2011; P.A. 13-299 amended Subsec. (c) to delete Gaming Policy Board from definition of “agency” and amended Subsecs. (d) and (e) to delete references to Gaming Policy Board, effective July 1, 2013.



Section 1-84c - Donation of goods or services to state or quasi-public agencies.

Nothing in this chapter shall prohibit the donation of goods or services, as described in subparagraph (E) of subdivision (5) of section 1-79, to a state agency or quasi-public agency, the donation of the use of facilities to facilitate state agency or quasi-public agency action or functions or the donation of real property to a state agency or quasi-public agency. As used in this section, “state agency” and “quasi-public agency” have the same meanings as provided in section 1-79.

(P.A. 07-1, S. 7; June Sp. Sess. P.A. 07-4, S. 21; P.A. 13-244, S. 12.)

History: P.A. 07-1 effective February 8, 2007; June Sp. Sess. P.A. 07-4 excluded donation of real property to state agency or quasi-public agency from prohibition of chapter, effective June 29, 2007; P.A. 13-244 replaced reference to Sec. 1-79(e)(5) with reference to Sec. 1-79(5)(E).



Section 1-84d - Foundations or alumni associations established for the benefit of a constituent unit of public higher education or technical high school.

Notwithstanding any provision of the general statutes, for purposes of this chapter, no foundation or alumni association established for the benefit of a constituent unit of public higher education or technical high school shall be deemed to be doing business with or seeking to do business with such constituent unit of public higher education or technical high school.

(P.A. 07-1, S. 10; P.A. 12-116, S. 87.)

History: P.A. 07-1 effective February 8, 2007; pursuant to P.A. 12-116, “vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.



Section 1-85 - (Formerly Sec. 1-68). Interest in conflict with discharge of duties.

A public official, including an elected state official, or state employee has an interest which is in substantial conflict with the proper discharge of his duties or employment in the public interest and of his responsibilities as prescribed in the laws of this state, if he has reason to believe or expect that he, his spouse, a dependent child, or a business with which he is associated will derive a direct monetary gain or suffer a direct monetary loss, as the case may be, by reason of his official activity. A public official, including an elected state official, or state employee does not have an interest which is in substantial conflict with the proper discharge of his duties in the public interest and of his responsibilities as prescribed by the laws of this state, if any benefit or detriment accrues to him, his spouse, a dependent child, or a business with which he, his spouse or such dependent child is associated as a member of a profession, occupation or group to no greater extent than any other member of such profession, occupation or group. A public official, including an elected state official or state employee who has a substantial conflict may not take official action on the matter.

(1971, P.A. 822, S. 3; P.A. 77-600, S. 7, 15; P.A. 84-546, S. 142, 173; P.A. 89-97, S. 5, 7.)

History: P.A. 77-600 changed “person subject to this chapter” to “public official or state employee”; in 1979 Sec. 1-68 transferred to Sec. 1-85; P.A. 84-546 made technical change; P.A. 89-97 amended section to specify applicability to elected state officials, state employees, their spouses and dependent children and businesses with which they are associated and to prohibit an official or employee who has substantial conflict from taking official action on the matter.



Section 1-86 - Procedure when discharge of duty affects official’s or state employee’s financial interests. Lobbyists prohibited from accepting employment with General Assembly and General Assembly members forbidden to be lobbyists.

(a) Any public official or state employee, other than an elected state official, who, in the discharge of such official’s or employee’s official duties, would be required to take an action that would affect a financial interest of such official or employee, such official’s or employee’s spouse, parent, brother, sister, child or the spouse of a child or a business with which such official or employee is associated, other than an interest of a de minimis nature, an interest that is not distinct from that of a substantial segment of the general public or an interest in substantial conflict with the performance of official duties as defined in section 1-85 has a potential conflict of interest. Under such circumstances, such official or employee shall, if such official or employee is a member of a state regulatory agency, either excuse himself or herself from the matter or prepare a written statement signed under penalty of false statement describing the matter requiring action and the nature of the potential conflict and explaining why despite the potential conflict, such official or employee is able to vote and otherwise participate fairly, objectively and in the public interest. Such public official or state employee shall deliver a copy of the statement to the Office of State Ethics and enter a copy of the statement in the journal or minutes of the agency. If such official or employee is not a member of a state regulatory agency, such official or employee shall, in the case of either a substantial or potential conflict, prepare a written statement signed under penalty of false statement describing the matter requiring action and the nature of the conflict and deliver a copy of the statement to such official’s or employee’s immediate superior, if any, who shall assign the matter to another employee, or if such official or employee has no immediate superior, such official or employee shall take such steps as the Office of State Ethics shall prescribe or advise.

(b) No elected state official shall be affected by subsection (a) of this section.

(c) No person required to register with the Office of State Ethics under section 1-94 shall accept employment with the General Assembly or with any member of the General Assembly in connection with legislative action, as defined in section 1-91. No member of the General Assembly shall be a lobbyist.

(P.A. 77-600, S. 8, 15; 77-604, S. 67, 84; P.A. 81-53, S. 1, 3; 81-472, S. 114, 159; P.A. 83-249, S. 8, 14; 83-586, S. 7, 14; P.A. 85-369; P.A. 89-97, S. 6, 7; P.A. 05-183, S. 10.)

History: P.A. 77-604 made technical changes; P.A. 81-53 amended this section to exempt public officials and state employees from compliance with its terms with respect to actions affecting a financial interest of theirs if such interest is not distinct from that of a substantial segment of the public where prior law provided an exemption only where the interest affected was the same as that of the public in general; P.A. 81-472 made technical correction; P.A. 83-249 made technical amendments; P.A. 83-586 eliminated requirement that official or employee refrain from action or decision in all instances in which a potential conflict exists; P.A. 85-369 added Subsec. (b) which prohibits persons required to register with the state ethics commission from accepting employment with the general assembly or a member thereof in connection with legislative action, and prohibits members of the general assembly from being lobbyists; P.A. 89-97 amended Subsec. (a) to limit applicability to public officials or state employees who are not elected state officials, to specify applicability in cases of both substantial and potential conflicts of interest and to rephrase provision re voluntary withdrawal from consideration of such matters, inserted new Subsec. (b) stating that Subsec. (a) does not apply to elected state officials, and relettered the former Subsec. (b) as Subsec. (c); P.A. 05-183 replaced “commission” and “State Ethics Commission” with “Office of State Ethics” throughout the section and in Subsec. (a) made technical changes for the purpose of gender neutrality, effective July 1, 2005.



Section 1-86d - Legal defense fund established by or for a public official or state employee. Reports. Contributions.

(a) Any public official or state employee who establishes a legal defense fund, or for whom a legal defense fund has been established, shall file a report on said fund with the Office of State Ethics not later than the tenth day of January, April, July and October. Each such report shall include the following information for the preceding calendar quarter: (1) The names of the directors and officers of the fund, (2) the name of the depository institution for the fund, (3) an itemized accounting of each contribution to the fund, including the full name and complete address of each contributor and the amount of the contribution, and (4) an itemized accounting of each expenditure, including the full name and complete address of each payee and the amount and purpose of the expenditure. The public official or state employee shall sign each such report under penalty of false statement. The provisions of this subsection shall not apply to any person who has made a contribution to a legal defense fund before June 3, 2004.

(b) (1) In addition to the prohibitions on gifts under subsections (j) and (m) of section 1-84 and subsection (a) of section 1-97, no public official or state employee shall accept, directly or indirectly, any contribution to a legal defense fund established by or for the public official or state employee, from (A) a member of the immediate family of any person who is prohibited from giving a gift under subsection (j) or (m) of section 1-84 or subsection (a) of section 1-97, or (B) a person who is appointed by said public official or state employee to serve on a paid, full-time basis. No person described in subparagraph (A) or (B) of this subdivision shall make a contribution to such a legal defense fund, and no such person or any person prohibited from making a gift under subsection (j) or (m) of section 1-84 or subsection (a) of section 1-97 shall solicit a contribution for such a legal defense fund.

(2) A public official or state employee may accept a contribution or contributions to a legal defense fund established by or for the public official or state employee from any other person, provided the total amount of such contributions from any such person in any calendar year shall not exceed one thousand dollars. No such person shall make a contribution or contributions to said legal defense fund exceeding one thousand dollars in any calendar year. The provisions of this subdivision shall not apply in 2004, to any person who has made a contribution or contributions to a legal defense fund exceeding one thousand dollars in 2004, before June 3, 2004, provided said legal defense fund shall not accept any additional contributions from such person in 2004, and such person shall not make any additional contributions to said fund in 2004.

(3) Notwithstanding the provisions of subdivision (2) of this subsection, a public official or state employee may accept a contribution or contributions, in any amount, to a legal defense fund established by or for the public official or state employee from a relative of the public official or state employee or a person whose relationship with the public official or state employee is not dependent on the official’s or employee’s status as a public official or state employee. The factors that the board shall consider in determining whether a person’s relationship is so dependent shall include, but not be limited to, whether the person may be able to benefit from the exercise of official authority of the public official or state employee and whether the person made gifts to the public official or state employee before the official or employee began serving in such office or position.

(P.A. 04-198, S. 1; P.A. 05-183, S. 11.)

History: P.A. 04-198 effective June 3, 2004; P.A. 05-183 replaced “State Ethics Commission” with “Office of State Ethics” and “board” throughout the section, effective July 1, 2005.



Section 1-86e - Consultants and independent contractors. Prohibited activities.

(a) No person hired by the state as a consultant or independent contractor shall:

(1) Use the authority provided to the person under the contract, or any confidential information acquired in the performance of the contract, to obtain financial gain for the person, an employee of the person or a member of the immediate family of any such person or employee;

(2) Accept another state contract which would impair the independent judgment of the person in the performance of the existing contract; or

(3) Accept anything of value based on an understanding that the actions of the person on behalf of the state would be influenced.

(b) No person shall give anything of value to a person hired by the state as a consultant or independent contractor based on an understanding that the actions of the consultant or independent contractor on behalf of the state would be influenced.

(June 12 Sp. Sess. P.A. 91-1, S. 7.)



Section 1-87 - Aggrieved persons. Appeals.

Any person aggrieved by any final decision of the board, made pursuant to this part, may appeal such decision in accordance with the provisions of section 4-175 or section 4-183.

(P.A. 77-600, S. 9, 15; P.A. 83-586, S. 8, 14; P.A. 05-183, S. 12.)

History: P.A. 83-586 added reference to appeals under Sec. 4-175; P.A. 05-183 replaced “commission” with “board”, effective July 1, 2005.



Section 1-88 - Authority of board after finding violation.

(a) The board, upon a finding made pursuant to section 1-82 that there has been a violation of any provision of this part or section 1-101nn, shall have the authority to order the violator to do any or all of the following: (1) Cease and desist the violation of this part or section 1-101nn; (2) file any report, statement or other information as required by this part or section 1-101nn; and (3) pay a civil penalty of not more than ten thousand dollars for each violation of this part or section 1-101nn.

(b) Notwithstanding the provisions of subsection (a) of this section, the board may, after a hearing conducted in accordance with sections 4-176e to 4-184, inclusive, upon the concurring vote of six of its members, present and voting impose a civil penalty not to exceed ten dollars per day upon any individual who fails to file any report, statement or other information as required by this part or section 1-101nn. Each distinct violation of this subsection shall be a separate offense and in case of a continued violation, each day thereof shall be deemed a separate offense. In no event shall the aggregate penalty imposed for such failure to file exceed ten thousand dollars.

(c) The board may also report its finding to the Chief State’s Attorney for any action deemed necessary. The board, upon a finding made pursuant to section 1-82 that a member or member-elect of the General Assembly has violated any provision of this part or section 1-101nn, shall notify the appropriate house of the General Assembly, in writing, of such finding and the basis for such finding.

(d) Any person who knowingly acts in such person’s financial interest in violation of section 1-84, 1-85, 1-86, 1-86d, 1-86e or 1-101nn or any person who knowingly receives a financial advantage resulting from a violation of any of said sections shall be liable for damages in the amount of such advantage. If the board determines that any person may be so liable, it shall immediately inform the Attorney General of that possibility.

(e) Any employee of the Office of State Ethics or member of the Citizen’s Ethics Advisory Board who, in violation of this part or section 1-101nn, discloses information filed in accordance with subparagraph (F) of subdivision (1) of subsection (b) of section 1-83, shall be dismissed, if an employee, or removed from the board, if a member.

(P.A. 77-600, S. 10, 15; P.A. 79-493, S. 6, 9; P.A. 80-483, S. 3, 186; P.A. 81-53, S. 2, 3; P.A. 83-249, S. 9, 14; 83-493, S. 2, 5; 83-586, S. 9, 14; P.A. 84-21, S. 2, 5; 84-546, S. 143, 173; P.A. 88-139, S. 3; 88-317, S. 41, 107; P.A. 94-132, S. 4; P.A. 04-38, S. 3; 04-198, S. 4; 04-204, S. 5; P.A. 05-183, S. 13; 05-287, S. 30, 42; P.A. 13-244, S. 13.)

History: P.A. 79-493 provided for civil penalty for failure to file required information; P.A. 80-483 made technical changes; P.A. 81-53 amended Subsec. (c) to require the commission to notify the general assembly of its findings and their basis in the event of a violation by a member of the general assembly; P.A. 83-249 amended Subsec. (b) to require concurring vote of five members; P.A. 83-493 added Subsec. (d) creating liability for damages on the part of any person who knowingly acts in his pecuniary interest in violation of certain code provisions or knowingly receives a pecuniary advantage resulting from a violation of those sections; P.A. 83-586 added Subsec. (e) establishing penalties for disclosure of confidential information contained in financial statements; P.A. 84-21 changed “pecuniary” interest to “financial” interest and made technical changes in Subsecs. (d) and (e); P.A. 84-546 made technical change in Subsec. (a); P.A. 88-139 made technical change in Subsec. (e); P.A. 88-317 substituted “4-176e” for “4-177” in Subsec. (b), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 94-132 amended Subsecs. (a) and (b) by changing maximum penalty from $1,000 to $2,000; P.A. 04-38 amended Subsec. (a) to increase the civil penalty from $2,000 to $10,000 and amended Subsec. (b) to make a technical change and increase the maximum aggregate penalty from $2,000 to $10,000, effective July 1, 2004; P.A. 04-198 applied provisions to Sec. 1-86d, effective June 3, 2004 (Revisor’s note: In Subsec. (c) a reference to “part I of chapter 10” was changed editorially by the Revisors to “this part” for consistency with customary statutory usage); P.A. 04-204 amended Subsec. (b) to increase vote required for imposition of civil penalty from five to seven members and to make a technical change, effective June 3, 2004; P.A. 05-183 replaced “commission” with “board” throughout the section and amended Subsec. (b) to change the requirement to impose a civil penalty from a concurring vote of seven members to a vote of two-thirds of the members present and voting, Subsecs. (c) and (d) to make technical changes and Subsec. (e) to replace reference to employees or members of the commission with reference to employees of the Office of State Ethics or members of the Citizen’s Ethics Advisory Board, effective July 1, 2005; P.A. 05-287 added references to Sec. 1-101nn throughout the section and amended Subsec. (b) to change the number of member votes required to impose a civil penalty from seven to six, effective July 1, 2005, and amended Subsec. (e) to delete reference to Sec. 1-83(b)(1)(B), effective July 13, 2005; P.A. 13-244 amended Subsec. (d) to apply provisions to Secs. 1-86e and 1-101nn.



Section 1-89 - Violations; penalties. Disciplinary powers of the legislature, agencies and commissions. Civil action for damages.

(a) Any person who intentionally violates any provision of this part or section 1-101nn shall (1) for a first violation, be guilty of a class A misdemeanor, except that, if such person derives a financial benefit of one thousand dollars or more as a result of such violation, such person shall be guilty of a class D felony, and (2) for a second or subsequent violation, be guilty of a class D felony, provided no person may be found guilty of a violation of subsection (f) or (g) of section 1-84 and bribery or bribe receiving under section 53a-147 or 53a-148 upon the same incident, but such person may be charged and prosecuted for all or any of such offenses upon the same information.

(b) The penalties prescribed in this part or section 1-101nn shall not limit the power of either house of the legislature to discipline its own members or impeach a public official, and shall not limit the power of agencies or commissions to discipline their officials or employees.

(c) The Attorney General may bring a civil action against any person who knowingly acts in the person’s financial interest in, or knowingly receives a financial advantage resulting from, a violation of section 1-84, 1-85, 1-86 or 1-101nn. In any such action, the Attorney General may, in the discretion of the court, recover any financial benefit that accrued to the person as a result of such violation and additional damages in an amount not exceeding twice the amount of the actual damages.

(d) Any fines, penalties or damages paid, collected or recovered under section 1-88 or this section for a violation of any provision of this part or section 1-101nn applying to the office of the Treasurer shall be deposited on a pro rata basis in any trust funds, as defined in section 3-13c, affected by such violation.

(P.A. 77-600, S. 11, 15; 77-604, S. 69, 84; 77-605, S. 12, 21; P.A. 83-493, S. 3, 5; P.A. 94-132, S. 5; P.A. 00-43, S. 8, 19; P.A. 04-38, S. 4; 04-198, S. 5, 7; P.A. 05-287, S. 43.)

History: P.A. 77-604 made technical changes; P.A. 77-605 repealed specific provisions regarding penalties for false swearing for obtaining financial gain through prohibited acts; P.A. 83-493 added Subsec. (c) allowing attorney general to bring a civil action against persons liable under Sec. 1-88(d) and, in the discretion of the court, to recover double damages; P.A. 94-132 amended Subsec. (a) by changing maximum fine from $1,000 to $2,000; P.A. 00-43 added Subsec. (d) re penalties for violations involving Treasurer’s office, effective May 3, 2000; P.A. 04-38 amended Subsec. (a) to change the penalty for an intentional violation from a term of imprisonment not to exceed one year or a fine not to exceed $2,000, or both, to a class D felony, effective July 1, 2004; P.A. 04-198 applied provisions to Sec. 1-86d, effective June 3, 2004, and, effective July 1, 2004, amended Subsec. (a) by making first violation a class A misdemeanor and by designating second or subsequent violations and deriving financial benefit of $1,000 or more as result of first violation a class D felony; P.A. 05-287 added references to Sec. 1-101nn throughout the section and amended Subsec. (c) to delete provision re liability under Sec. 1-88(d) and authorize the Attorney General to bring a civil suit against a person who knowingly acts in the person’s financial interest in, or knowingly receives a financial advantage from, a violation of Sec. 1-84, 1-85, 1-86 or 1-101nn and to recover any resulting financial benefit, effective July 1, 2005.



Section 1-89a - Conferences on ethical issues.

(a) In each odd-numbered calendar year, the Office of State Ethics, the Connecticut Humanities Council and the Joint Committee on Legislative Management shall conduct a conference on ethical issues affecting members of the General Assembly and lobbyists.

(b) In each even-numbered calendar year, the Office of State Ethics shall conduct a conference on ethical issues affecting executive branch and quasi-public agency public officials and state employees.

(June 12 Sp. Sess. P.A. 91-1, S. 21; P.A. 05-183, S. 14.)

History: P.A. 05-183 replaced “State Ethics Commission” with “Office of State Ethics” throughout the section, effective July 1, 2005.



Section 1-90 - Commission to review oath of office for members of General Assembly.

Section 1-90 is repealed.

(P.A. 77-600, S. 12, 15; P.A. 82-472, S. 182, 183.)



Section 1-90a - Exemption re student state employee of a public institution of higher education. Policies and procedures re standards of student conduct.

(a) Notwithstanding the provisions of sections 1-84, 1-84a, 1-85 and 1-86, a state employee of a public institution of higher education whose employment is derived from such employee’s status as a student at such institution shall not be subject to the provisions of said sections, if (1) such institution has adopted written policies and procedures to regulate student conduct concerning conflicts of interest relating to student state employment, and (2) such policies and procedures have been approved by the Citizen’s Ethics Advisory Board in accordance with subsection (b) of this section.

(b) Each public institution of higher education shall submit a written copy of its policies and procedures concerning standards of student conduct to the Citizen’s Ethics Advisory Board for approval. Such policies and procedures shall be submitted triennially, except that, in the event there is a significant revision of such standards of student conduct, the public institution of higher education shall submit such revision to the board not later than thirty days after adopting such revision.

(P.A. 10-101, S. 3; P.A. 11-70, S. 2.)

History: P.A. 11-70 made a technical change in Subsec. (b).



Section 1-91 - Definitions.

When used in this part, unless the context otherwise requires:

(1) “Administrative action” means any action or nonaction of any executive agency of the state with respect to the proposal, drafting, development, consideration, amendment, adoption or repeal of any rule, regulation or utility rate, and any action or nonaction of any executive agency or quasi-public agency, as defined in section 1-79, regarding a contract, grant, award, purchasing agreement, loan, bond, certificate, license, permit or any other matter which is within the official jurisdiction or cognizance of such an agency.

(2) “Candidate for public office” means any person who has filed a declaration of candidacy or a petition to appear on the ballot for election as a public official, or who has raised or expended money in furtherance of such candidacy, or who has been nominated for appointment to serve as a public official; but does not include a candidate for the office of senator or representative in Congress.

(3) “Board” means the Citizen’s Ethics Advisory Board established under section 1-80.

(4) “Compensation” means any value received or to be received by a person acting as a lobbyist, whether in the form of a fee, salary or forbearance.

(5) “Executive agency” means a commission, board, agency, or other body or official in the executive branch of the state government and any independent body of the state government that is not a part of the legislative or judicial branch.

(6) “Expenditure” means any advance, conveyance, deposit, distribution, transfer of funds, loan, payment, unless expressly excluded; any payments for telephone, mailing, postage, printing and other clerical or office services and materials; any paid communications, costing fifty dollars or more in any calendar year, disseminated by means of any printing, broadcasting or other medium, provided such communications refer to pending administrative or legislative action; any contract, agreement, promise or other obligation; any solicitation or solicitations, costing fifty dollars or more in the aggregate for any calendar year, of other persons to communicate with a public official or state employee for the purpose of influencing any legislative or administrative act and any pledge, subscription of money or anything of value. “Expenditure” does not include the payment of a registrant’s fee pursuant to section 1-95, any expenditure made by any club, committee, partnership, organization, business, union, association or corporation for the purpose of publishing a newsletter or other release to its members, shareholders or employees, or contributions, membership dues or other fees paid to associations, nonstock corporations or tax-exempt organizations under Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(7) “Gift” means anything of value, which is directly and personally received, unless consideration of equal or greater value is given in return. “Gift” does not include:

(A) A political contribution otherwise reported as required by law or a donation or payment described in subdivision (9) or (10) of subsection (b) of section 9-601a;

(B) Services provided by persons volunteering their time, if provided to aid or promote the success or defeat of any political party, any candidate or candidates for public office or the position of convention delegate or town committee member or any referendum question;

(C) A commercially reasonable loan made on terms not more favorable than loans made in the ordinary course of business;

(D) A gift received from (i) the individual’s spouse, fiancé or fiancée, (ii) the parent, brother or sister of such spouse or such individual, or (iii) the child of such individual or the spouse of such child;

(E) Goods or services (i) that are provided to a state agency or quasi-public agency (I) for use on state or quasi-public agency property, or (II) that support an event or the participation by a public official or state employee at an event, and (ii) that facilitate state or quasi-public agency action or functions. As used in this subparagraph, “state property” means property owned by the state or a quasi-public agency or property leased to a state or quasi-public agency;

(F) A certificate, plaque or other ceremonial award costing less than one hundred dollars;

(G) A rebate, discount or promotional item available to the general public;

(H) Printed or recorded informational material germane to state action or functions;

(I) Food or beverage or both, costing less than fifty dollars in the aggregate per recipient in a calendar year, and consumed on an occasion or occasions at which the person paying, directly or indirectly, for the food or beverage, or his representative, is in attendance;

(J) Food or beverage or both, costing less than fifty dollars per person and consumed at a publicly noticed legislative reception to which all members of the General Assembly are invited and which is hosted not more than once in any calendar year by a lobbyist or business organization. For the purposes of such limit, (i) a reception hosted by a lobbyist who is an individual shall be deemed to have also been hosted by the business organization which he owns or is employed by, and (ii) a reception hosted by a business organization shall be deemed to have also been hosted by all owners and employees of the business organization who are lobbyists. In making the calculation for the purposes of such fifty-dollar limit, the donor shall divide the amount spent on food and beverage by the number of persons whom the donor reasonably expects to attend the reception;

(K) Food or beverage or both, costing less than fifty dollars per person and consumed at a publicly noticed reception to which all members of the General Assembly from a region of the state are invited and which is hosted not more than once in any calendar year by a lobbyist or business organization. For the purposes of such limit, (i) a reception hosted by a lobbyist who is an individual shall be deemed to have also been hosted by the business organization which he owns or is employed by, and (ii) a reception hosted by a business organization shall be deemed to have also been hosted by all owners and employees of the business organization who are lobbyists. In making the calculation for the purposes of such fifty-dollar limit, the donor shall divide the amount spent on food and beverage by the number of persons whom the donor reasonably expects to attend the reception. As used in this subparagraph, “region of the state” means the established geographic service area of the organization hosting the reception;

(L) A gift, including, but not limited to, food or beverage or both, provided by an individual for the celebration of a major life event, provided any such gift provided by an individual who is not a member of the family of the recipient does not exceed one thousand dollars in value;

(M) Gifts costing less than one hundred dollars in the aggregate or food or beverage provided at a hospitality suite at a meeting or conference of an interstate legislative association, by a person who is not a registrant or is not doing business with the state of Connecticut;

(N) Admission to a charitable or civic event, including food and beverage provided at such event, but excluding lodging or travel expenses, at which a public official or state employee participates in his or her official capacity, provided such admission is provided by the primary sponsoring entity;

(O) Anything of value provided by an employer of (i) a public official, (ii) a state employee, or (iii) a spouse of a public official or state employee, to such official, employee or spouse, provided such benefits are customarily and ordinarily provided to others in similar circumstances;

(P) Anything having a value of not more than ten dollars, provided the aggregate value of all things provided by a donor to a recipient under this subdivision in any calendar year does not exceed fifty dollars; or

(Q) Training that is provided by a vendor for a product purchased by a state or quasi-public agency that is offered to all customers of such vendor.

(8) “Immediate family” means any spouse, dependent children or dependent relatives who reside in the individual’s household.

(9) “Individual” means a natural person.

(10) “Legislative action” means introduction, sponsorship, consideration, debate, amendment, passage, defeat, approval, veto, overriding of a veto or any other official action or nonaction with regard to any bill, resolution, amendment, nomination, appointment, report, or any other matter pending or proposed in a committee or in either house of the legislature, or any matter that is within the official jurisdiction or cognizance of the legislature.

(11) “Lobbying” means communicating directly or soliciting others to communicate with any official or his staff in the legislative or executive branch of government or in a quasi-public agency, for the purpose of influencing any legislative or administrative action except that the term “lobbying” does not include (A) communications by or on behalf of a party to, or an intervenor in, a contested case, as described in regulations adopted by the Office of State Ethics in accordance with the provisions of chapter 54, before an executive agency or a quasi-public agency, as defined in section 1-79, (B) communications by a representative of a vendor or by an employee of the registered client lobbyist which representative or employee acts as a salesperson and does not otherwise engage in lobbying regarding any administrative action, (C) communications by an attorney made while engaging in the practice of law and regarding any matter other than legislative action as defined in subdivision (10) of this section or the proposal, drafting, development, consideration, amendment, adoption or repeal of any rule or regulation, or (D) other communications exempted by regulations adopted by the Office of State Ethics in accordance with the provisions of chapter 54.

(12) “Lobbyist” means a person who in lobbying and in furtherance of lobbying makes or agrees to make expenditures, or receives or agrees to receive compensation, reimbursement, or both, and such compensation, reimbursement or expenditures are two thousand dollars or more in any calendar year or the combined amount thereof is two thousand dollars or more in any such calendar year. “Lobbyist” does not include:

(A) A public official, employee of a branch of state government or a subdivision thereof, or elected or appointed official of a municipality or his or her designee other than an independent contractor, who is acting within the scope of his or her authority or employment;

(B) A publisher, owner or an employee of the press, radio or television while disseminating news or editorial comment to the general public in the ordinary course of business;

(C) An individual representing himself or herself or another person before the legislature or a state agency other than for the purpose of influencing legislative or administrative action;

(D) Any individual or employee who receives no compensation or reimbursement specifically for lobbying and who limits his activities solely to formal appearances to give testimony before public sessions of committees of the General Assembly or public hearings of state agencies and who, if he or she testifies, registers his or her appearance in the records of such committees or agencies;

(E) A member of an advisory board acting within the scope of his or her appointment;

(F) A senator or representative in Congress acting within the scope of his or her office;

(G) Any person who receives no compensation or reimbursement specifically for lobbying and who spends no more than five hours in furtherance of lobbying unless such person (i) exclusive of salary, receives compensation or makes expenditures, or both, of two thousand dollars or more in any calendar year for lobbying or the combined amount thereof is two thousand dollars or more in any such calendar year, or (ii) expends fifty dollars or more for the benefit of a public official in the legislative or executive branch, a member of his or her staff or immediate family;

(H) A communicator lobbyist who receives or agrees to receive compensation, reimbursement, or both, the aggregate amount of which is less than two thousand dollars from each client in any calendar year.

(13) “Member of an advisory board” means any person appointed by a public official as an advisor or consultant or member of a committee, commission or council established to advise, recommend or consult with a public official or branch of government or committee thereof and who receives no public funds other than per diem payments or reimbursement for his or her actual and necessary expenses incurred in the performance of his or her official duties and who has no authority to expend any public funds or to exercise the power of the state.

(14) “Person” means an individual, a business, corporation, limited liability company, union, association, firm, partnership, committee, club or other organization or group of persons.

(15) “Political contribution” has the same meaning as in section 9-601a except that for purposes of this part, the provisions of subsection (b) of said section shall not apply.

(16) “Public official” means any state-wide elected state officer, any member or member-elect of the General Assembly, any person appointed to any office of the legislative, judicial or executive branch of state government by the Governor, with or without the advice and consent of the General Assembly, the spouse of the Governor and any person appointed or elected by the General Assembly or any member of either house thereof; but does not include a member of an advisory board or a senator or representative in Congress.

(17) “Registrant” means a person who is required to register pursuant to section 1-94.

(18) “Reimbursement” means any money or thing of value received or to be received in the form of payment for expenses as a lobbyist, not including compensation.

(19) “State employee” means any employee in the executive, judicial or legislative branch of state government, whether in the classified or unclassified service and whether full or part-time.

(20) “Business organization” means a sole proprietorship, corporation, limited liability company, association, firm or partnership, other than a client lobbyist, that is owned by, or employs one or more individual lobbyists.

(21) “Client lobbyist” means a lobbyist on behalf of whom lobbying takes place and who makes expenditures for lobbying and in furtherance of lobbying.

(22) “Communicator lobbyist” means a lobbyist who communicates directly or solicits others to communicate with an official or the official’s staff in the legislative or executive branch of government or in a quasi-public agency for the purpose of influencing legislative or administrative action.

(23) “State agency” means any office, department, board, council, commission, institution, constituent unit of the state system of higher education, technical high school or other agency in the executive, legislative or judicial branch of state government.

(24) “Quasi-public agency” means quasi-public agency, as defined in section 1-79.

(P.A. 77-605, S. 1, 21; P.A. 79-615, S. 1, 10; P.A. 81-339, S. 1, 7; 81-395, S. 7, 9; P.A. 82-120, S. 1, 2; 82-423, S. 2, 8; P.A. 83-249, S. 10–12, 14; P.A. 84-546, S. 144, 173; P.A. 85-290, S. 3, 4; P.A. 86-99, S. 30, 34; P.A. 89-211, S. 1; 89-369, S. 4; June 12 Sp. Sess. P.A. 91-1, S. 3, 22; P.A. 92-149, S. 8, 12; P.A. 94-69, S. 1, 3; P.A. 95-79, S. 5, 6, 189; 95-144, S. 2, 11; P.A. 96-11, S. 2, 5; June 18 Sp. Sess. P.A. 97-5, S. 18, 19; June 18 Sp. Sess. P.A. 97-6, S. 6, 14; P.A. 05-183, S. 15; 05-287, S. 44; P.A. 07-1, S. 8; June 11 Sp. Sess. P.A. 08-3, S. 10, 14; P.A. 12-116, S. 87; P.A. 13-244, S. 14; 13-264, S. 4.)

History: P.A. 79-615 redefined “administrative action”, “candidate for public office”, “expenditure”, “gift”, “immediate family”, “legislative action”, “lobbying”, “lobbyist”, “member of an advisory board” and “public official”; P.A. 81-339 increased amounts requiring reporting and threshold expenditure and compensation levels from the previous levels of “in excess of” $25 and $300 to $35 or more and $500; P.A. 81-395 substituted reference to Sec. 9-335(18) for reference to Sec. 9-348q(a) in Subdiv. (o); P.A. 82-120 amended Subdiv. (k) to except communications by or on behalf of public service companies in connection with rate cases; P.A. 82-423 amended Subdivs. (f) and (g) to increase amounts from $35 to $50; P.A. 83-249 amended Subdiv. (j) to refer to “cognizance” of legislature, included an independent contractor employed by a municipality within the definition of lobbyist in Subdiv. (l) and amended Subdiv. (o) to expand definition of “political contribution”; P.A. 84-546 made technical change in Subdiv. (f); P.A. 85-290 redefined “gift” to include “anything of value” and amended definition of “member of an advisory board” to refer to “per diem payments” rather than to “a flat per diem rate”; P.A. 86-99 amended definition of “political contribution” to reflect technical changes made in chapter 150; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-369 limited exception from definition of “gift” in Subdiv. (g) for food or beverage costing less than $50 per person and consumed on a single occasion to an occasion “at which the person paying, directly or indirectly, for the food or beverage, or his representative, is in attendance”; June 12 Sp. Sess. P.A. 91-1 substantially amended definition of “gift” and exceptions to “gift” in Subdiv. (g), substituted “one thousand” for “five hundred” in definition of “lobbyist” in Subdiv. (l), and added Subdivs. (t) and (u), defining “business organization” and “client lobbyist”; P.A. 92-149 redefined “client lobbyist”; P.A. 94-69 expanded definition of “administrative action” in Subdiv. (a) by adding provision re contract, grant, award, purchasing agreement, loan, bond certificate, license, permit or any other matter within the official jurisdiction or cognizance of the agency, and amended definition of “lobbying” in Subdiv. (k) by adding “or in a quasi-public agency”, deleting provision re public service companies, adding provision re contested cases and adding provision re representatives of a manufacturer or employees of the registered client lobbyist, effective January 1, 1995; P.A. 95-79 redefined “person” and “business organization” to include a limited liability company, effective May 31, 1995; P.A. 95-144 amended Subdiv. (k), defining “lobbying”, by numbering Subparas., inserting “or an intervenor in” and changing source of definition of “contested case” in Subpara. (1), changing “manufacturer” to “vendor” and inserting “representative” in Subpara. (2) and adding Subpara. (3) re communications by attorneys and Subpara. (4) re communications exempted by regulations, amended Subdiv. (l), defining “lobbyist”, by adding Subpara. (8) re communicator lobbyists, amended Subdiv. (u), defining “client lobbyist”, by changing “person” to “lobbyist” and added Subdiv. (v) defining “communicator lobbyist”, effective June 28, 1995; P.A. 96-11 amended Subdiv. (l) to change the threshold for meeting the definition of “lobbyist” for purposes of part II of chapter 10 from $1,000 to $2,000, effective January 1, 1997; June 18 Sp. Sess. P.A. 97-5 amended Subdiv. (g)(1) by changing Sec. 9-333b(b) Subdiv. reference from (11) to (10), effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; June 18 Sp. Sess. P.A. 97-6 amended Subdiv. (g) by expanding Subpara. (5), by changing limit to $50 in Subpara. (9), inserting new Subpara. (11) re food or beverage consumed at a publicly noticed reception, adding new Subpara. (14) re admission to charitable or civic event, adding new Subpara. (15) re anything of value provided by employer and adding new Subpara. (16) re anything of value of not more than $10, effective January 1, 1998; P.A. 05-183 amended Subdiv. (c) to replace definition of “commission” with definition of “board”, effective July 1, 2005; P.A. 05-287 amended Subdiv. (g)(2) to provide that services must be provided to aid or promote the success or defeat of any political party, any candidate or candidates for public office or the position of convention delegate or town committee member or any referendum question and made a technical change in Subdiv. (g)(10), effective July 1, 2005; P.A. 07-1 amended Subdiv. (g)(5) to include references to a state or quasi-public agency, added Subdiv. (g)(17) re training provided by a vendor and added Subdivs. (w) and (x) defining “state agency” and “quasi-public agency”, effective February 8, 2007; June 11 Sp. Sess. P.A. 08-3 amended Subsec. (g)(12) to add requirement that gift provided by an individual who is not a family member of recipient shall not exceed $1,000 in value and amended Subsec. (p) to include spouse of the Governor; pursuant to P.A. 12-116, “vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subdiv. (w), effective July 1, 2012; P.A. 13-244 redesignated existing Subdivs. (a) to (x) as Subdivs. (1) to (24) and made technical and conforming changes, redefined “gift” in redesignated Subdiv. (7)(E)(i)(II) to add exclusion for participation by public official or state employee at an event and changed “commission” to “Office of State Ethics” in redesignated Subdiv. (11); P.A. 13-264 changed “commission” to “Office of State Ethics” in definition of “lobbying”, effective July 11, 2013.



Section 1-92 - Duties of board and Office of State Ethics. Regulations. Advisory opinions.

(a) The Citizen’s Ethics Advisory Board shall adopt regulations, in accordance with chapter 54, to carry out the purposes of this part. Such regulations shall not be deemed to govern the conduct of any judge trial referee in the performance of such judge trial referee’s duties pursuant to this chapter. Not later than January 1, 1992, the board shall adopt regulations which further clarify the meaning of the terms “directly and personally received” and “major life event”, as used in subdivision (5) of section 1-79 and subdivision (7) of section 1-91.

(b) The general counsel and staff of the Office of State Ethics shall compile and maintain an index of all reports and statements filed with the Office of State Ethics under the provisions of this part and advisory opinions and informal staff letters issued by the board with regard to the requirements of this part, to facilitate public access to such reports, statements, letters and advisory opinions promptly upon the filing or issuance thereof.

(c) The general counsel and staff of the Office of State Ethics shall prepare quarterly and annual summaries of statements and reports filed with the Office of State Ethics and advisory opinions and informal staff letters issued by the Office of State Ethics.

(d) The general counsel and staff of the Office of State Ethics shall preserve advisory opinions and informal staff letters permanently and shall preserve memoranda, statements and reports filed by and with the Office of State Ethics for a period of five years from the date of receipt.

(e) Upon the concurring vote of a majority of its members present and voting, the board shall issue advisory opinions with regard to the requirements of this part or part III of this chapter, upon the request of any person, subject to the provisions of this part or part III of this chapter, and publish such advisory opinions in the Connecticut Law Journal. Advisory opinions rendered by the board, until amended or revoked, shall be binding on the board and shall be deemed to be final decisions of the board for purposes of appeal to the Superior Court, in accordance with the provisions of section 4-175 or 4-183. Any advisory opinion concerning any person subject to the provisions of this part or part III of this chapter who requested the opinion and who acted in reliance thereon, in good faith, shall be binding upon the board, and it shall be an absolute defense in any criminal action brought under the provisions of this part that the accused acted in reliance upon such advisory opinion.

(f) The Office of State Ethics shall report annually, prior to February fifteenth, to the Governor summarizing the activities of the Office of State Ethics.

(g) The Office of State Ethics shall employ necessary staff within available appropriations.

(P.A. 77-605, S. 3, 21; P.A. 79-615, S. 2, 10; P.A. 83-493, S. 4, 5; P.A. 84-52, S. 7; P.A. 86-403, S. 95, 132: P.A. 89-97, S. 3, 7; June 12 Sp. Sess. P.A. 91-1, S. 5; June 18 Sp. Sess. P.A. 97-6, S. 10, 14; P.A. 04-204, S. 6; P.A. 05-183, S. 16; June Sp. Sess. P.A. 05-3, S. 109; P.A. 06-196, S. 11; P.A. 13-244, S. 15, 16.)

History: P.A. 79-615 required concurring vote of four members for issuance of advisory opinion; P.A. 83-493 amended section to provide that advisory opinions shall be deemed to be final decisions of the commission for purposes of Sec. 1-98; P.A. 84-52 made technical amendment to reflect relettering of subsections in Sec. 1-93; P.A. 86-403 made technical changes; P.A. 89-97 amended Subdiv. (1) by deleting language specifying regulations as those necessary to establish procedures and forms; June 12 Sp. Sess. P.A. 91-1 amended Subdiv. (1) to require regulations clarifying “directly and personally received” and “major life event”; June 18 Sp. Sess. P.A. 97-6 amended Subdivs. (2) and (3) to add to the list of items the commission must compile and maintain and prepare summaries of, advisory opinions issued by the commission, effective January 1, 1998; P.A. 04-204 amended Subdiv. (5) to increase vote required for issuance of advisory opinion from four to five members, effective June 3, 2004; P.A. 05-183 replaced “commission” with “Citizen’s Ethics Advisory Board”, “board” or “Office of State Ethics” and made conforming changes throughout the section, replaced Subdiv. designators with Subsec. designators throughout the section and amended Subsec. (b) to require maintenance of informal staff letters, Subsec. (d) to require preservation of advisory opinions and informal staff letters, and Subsec. (e) to change the requirement for issuance of advisory opinions from a concurring vote of five members to a majority vote of the members present and voting and to replace reference to Sec. 1-98 with provision re appeal in accordance with Sec. 4-175 or 4-183, effective July 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (a) to provide that regulations shall not be deemed to govern the conduct of any judge trial referee, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 13-244 amended Subsec. (a) to replace references to Secs. 1-79(e) and 1-91(g) with references to Secs. 1-79(5) and 1-91(7), respectively, and amended Subsec. (e) to make a technical change and to apply provisions to part III of Ch. 10.



Section 1-93 - Complaints. Procedure. Time limits. Investigation; notice; hearings. Damages for complaints without foundation.

(a)(1) Upon the complaint of any person on a form prescribed by the Office of State Ethics, signed under penalty of false statement, or upon its own complaint, the ethics enforcement officer of the Office of State Ethics shall investigate any alleged violation of this part. Not later than five days after the receipt or issuance of such complaint, the Office of State Ethics shall provide notice of such receipt or issuance and a copy of the complaint by registered or certified mail to any respondent against whom such complaint is filed and shall provide notice of the receipt of such complaint to the complainant. When the Office of State Ethics undertakes an evaluation of a possible violation of this part prior to the filing of a complaint, the subject of the evaluation shall be notified not later than five business days after a staff member of the Office of State Ethics undertakes the first contact with a third party concerning the matter.

(2) In the conduct of its investigation of an alleged violation of this part, the Office of State Ethics shall have the power to hold hearings, administer oaths, examine witnesses and receive oral and documentary evidence. The Office of State Ethics may subpoena witnesses under procedural rules adopted by the Citizen’s Ethics Advisory Board as regulations in accordance with the provisions of chapter 54 to compel attendance before the Office of State Ethics and to require the production for examination by the ethics enforcement officer of the Office of State Ethics of any books and papers which the ethics enforcement officer of the Office of State Ethics deems relevant in any matter under investigation or in question, provided any such subpoena is issued either pursuant to a majority vote of the Citizen’s Ethics Advisory Board or pursuant to the signature of the chairperson of such board. The vice-chairperson of such board may sign any such subpoena if the chairperson of such board is unavailable. In the exercise of such powers, the Office of State Ethics may use the services of the state police, who shall provide the same upon the office’s request. The Office of State Ethics shall make a record of all proceedings conducted pursuant to this subsection. Any witness summoned before the Office of State Ethics or a judge trial referee pursuant to this subsection shall receive the witness fee paid to witnesses in the courts of this state. The ethics enforcement officer of the Office of State Ethics may bring any alleged violation of this part before a judge trial referee assigned by the Chief Court Administrator for such purpose for a probable cause hearing. Such judge trial referee shall be compensated in accordance with the provisions of section 52-434 from such funds as may be available to the Office of State Ethics. The respondent shall have the right to appear at any hearing held pursuant to this subsection and be heard and to offer any information which may tend to clear the respondent of probable cause to believe the respondent has violated any provision of this part. The respondent shall also have the right to be represented by legal counsel and to examine and cross-examine witnesses. Not later than ten days prior to the commencement of any hearing conducted pursuant to this subsection, the Office of State Ethics shall provide the respondent with a list of its intended witnesses. Any finding of probable cause to believe the respondent is in violation of any provision of this part shall be made by a judge trial referee not later than thirty days after the ethics enforcement officer brings such alleged violation before such judge trail referee, except that such thirty-day limitation period shall not apply if the judge trial referee determines that good cause exists for extending such limitation period.

(b) If a judge trial referee indicates that probable cause exists for the violation of a provision of this part, the board shall initiate hearings to determine whether there has been a violation of this part. Any such hearing shall be initiated by the board not later than thirty days after the finding of probable cause by a judge trial referee and shall be concluded not later than ninety days after its initiation, except that such thirty-day or ninety-day limitation period shall not apply if the judge trial referee determines that good cause exists for extending such limitation period. A judge trial referee, who has not taken part in the probable cause determination on the matter shall be assigned by the Chief Court Administrator and shall be compensated in accordance with section 52-434 out of funds available to the board and shall preside over such hearing and rule on all issues concerning the application of the rules of evidence, which shall be the same as in judicial proceedings. The trial referee shall have no vote in any decision of the board. All hearings of the board held pursuant to this subsection shall be open. At such hearing the board shall have the same powers as the Office of State Ethics under subsection (a) of this section and the respondent shall have the right to be represented by legal counsel, the right to compel attendance of witnesses and the production of books, documents, records and papers and to examine and cross-examine witnesses. Not later than ten days prior to the commencement of any hearing conducted pursuant to this subsection, the Office of State Ethics shall provide the respondent with a list of its intended witnesses. The judge trial referee shall, while engaged in the discharge of the duties as provided in this subsection, have the same authority as is provided in section 51-35 over witnesses who refuse to obey a subpoena or to testify with respect to any matter upon which such witness may be lawfully interrogated, and may commit any such witness for contempt for a period no longer than thirty days. The Office of State Ethics shall make a record of all proceedings pursuant to this subsection. During the course of any such hearing, no ex-parte communication shall occur between the board, or any of its members, and: (1) The judge trial referee, or (2) any staff member of the Enforcement Division of the Office of State Ethics, concerning the complaint or the respondent. The board shall find no person in violation of any provision of this part except upon the concurring vote of six of its members present and voting. No member of the board shall vote on the question of whether a violation of any provision of this part has occurred unless such member was physically present for the duration of any hearing held pursuant to this subsection. Not later than fifteen days after the public hearing conducted in accordance with this subsection, the board shall publish its finding and a memorandum of the reasons therefor. Such finding and memorandum shall be deemed to be the final decision of the board on the matter for the purposes of chapter 54. The respondent, if aggrieved by the finding and memorandum, may appeal therefrom to the Superior Court in accordance with the provisions of section 4-183.

(c) If any complaint brought under the provisions of this part is made with the knowledge that it is made without foundation in fact, the respondent shall have a cause of action against the complainant for double the amount of damage caused thereby and if the respondent prevails in such action, the respondent may be awarded by the court the costs of such action together with reasonable attorneys’ fees.

(d) No complaint may be made under this section except within five years next after the violation alleged in the complaint has been committed.

(e) No person shall take or threaten to take official action against an individual for such individual’s disclosure of information to the board or the general counsel, ethics enforcement officer or staff of the Office of State Ethics under the provisions of this part. After receipt of information from an individual under the provisions of this part, the Office of State Ethics shall not disclose the identity of such individual without such person’s consent unless the Office of State Ethics determines that such disclosure is unavoidable during the course of an investigation.

(P.A. 77-605, S. 4, 21; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-615, S. 3, 10; P.A. 81-296, S. 2; P.A. 83-586, S. 10, 14; P.A. 84-52, S. 3; 84-519, S. 2; 84-546, S. 145, 173; P.A. 85-290, S. 5; June 12 Sp. Sess. P.A. 91-1, S. 16; P.A. 92-29, S. 2; P.A. 94-132, S. 6; P.A. 95-144, S. 3; P.A. 96-37, S. 2; P.A. 04-38, S. 5; 04-204, S. 7; P.A. 05-183, S. 17; June 11 Sp. Sess. P.A. 08-3, S. 17.)

History: P.A. 77-614 and P.A. 78-303 placed state police within the department of public safety, effective January 1, 1979; P.A. 79-615 required concurring vote of four members for finding of probable cause; P.A. 81-296 added Subsec. (e) establishing a three-year time limit for complaints; P.A. 83-586 amended Subsec. (a) to apply nondisclosure requirement to all persons having knowledge of investigation and amended Subsec. (b) concerning publication of finding and confidentiality of the record of any investigation; P.A. 84-52 eliminated provisions re confidentiality of investigations and publication of findings; P.A. 84-519 amended section to grant subpoena power to commission at all stages of investigation, to require commission to meet prior to commencing investigation and to exempt such meetings from the freedom of information act and deleted provision authorizing commission witnesses to be paid witness fees awarded court witnesses; P.A. 84-546 made technical change in Subsec. (a); P.A. 85-290 amended Subsec. (a) to require that commission notify persons under evaluation within 5 business days after a commission staff member’s first contact with a third party concerning the matter; June 12 Sp. Sess. P.A. 91-1 amended Subsec. (b) to require trial referee or senior judge, instead of commission, to make determinations re violations; P.A. 92-29 amended Subsec. (b) by eliminating references to senior judges; P.A. 94-132 amended Subsec. (a)(1) by deleting provisions re meeting to determine whether sufficient evidence exists to warrant inquiry, changing notice deadline from 5 days after meeting to 5 days after receipt or issuance of complaint, and making technical grammatical changes, amended Subsec. (a)(2) by adding “of an alleged violation of this part” after “investigation”, deleting provision re deadline for adoption of regulations, and adding provisions re record of proceedings and list of intended witnesses, amended Subsec. (b) by specifying trial referee has no vote in commission decision, giving commission, rather than trial referee, the same powers as under Subsec. (a), adding provisions re list of intended witnesses and vote required for finding of violation, changing publisher of finding and memorandum from trial referee to commission, and deleting provision re commission aggrieved by finding and memorandum, and added new Subsec. (e) re individuals who disclose information to commission; P.A. 95-144 amended Subsec. (b) by specifying hearings as those of the commission; P.A. 96-37 amended Subsec. (b) by changing “state trial referee” to “judge trial referee”; P.A. 04-38 amended Subsec. (d) to increase the time limit for a complaint from three to five years, effective July 1, 2004; P.A. 04-204 amended Subsec. (a)(2) to increase vote required to find probable cause of violation of part from four to five members and amended Subsec. (b) to increase vote required to find violation of part from five to six members, effective June 3, 2004; P.A. 05-183 replaced “commission” with “Office of State Ethics”, “ethics enforcement officer” “Citizen’s Ethics Advisory Board” or “board” throughout the section, amended Subsec. (a) to authorize the ethics enforcement officer to investigate alleged violations of the ethics code and bring an alleged violation before a judge trial referee for a probable cause hearing, and to require such judge trial referee to make any such finding of probable cause within 30 days of presentment of such alleged violation except for good cause, amended Subsec. (b) to require a board hearing re a violation to be initiated not later than 90 days after a finding of probable cause, to change the requirement for a finding of a violation from a vote of six members to a vote of two-thirds of its members present and voting, and to make technical changes for the purpose of gender neutrality, and amended Subsecs. (c) and (e) to make technical changes for the purpose of gender neutrality, effective July 1, 2005; June 11 Sp. Sess. P.A. 08-3 amended Subsec. (a)(2) to provide that Office of State Ethics may subpoena witnesses provided subpoena is issued either pursuant to majority vote of board or pursuant to signature of chairperson, or vice-chairperson of board if chairperson unavailable, and amended Subsec. (b) to provide prohibition re ex-parte communications during course of hearings between board or its members and judge trial referee or any staff member of Enforcement Division of the Office of State Ethics, to change reference from concurring vote of two-thirds of members present and voting to concurring vote of 6 members present and voting and to prohibit a board member from voting on question of whether violation had occurred if such member was not physically present for duration of any hearing.



Section 1-93a - Confidentiality of complaints, evaluations of possible violations and investigations. Publication of findings.

(a) Unless a judge trial referee makes a finding of probable cause, a complaint alleging a violation of this part shall be confidential except upon the request of the respondent. An Office of State Ethics evaluation of a possible violation of this part undertaken prior to a complaint being filed shall be confidential except upon the request of the subject of the evaluation. If the evaluation is confidential, any information supplied to or received from the Office of State Ethics shall not be disclosed to any third party by a subject of the evaluation, a person contacted for the purpose of obtaining information or by a board or staff member of the Office of State Ethics. No provision of this subsection shall prevent the board or the Office of State Ethics from reporting the possible commission of a crime to the Chief State’s Attorney or other prosecutorial authority.

(b) An investigation conducted prior to a probable cause finding shall be confidential except upon the request of the respondent. If the investigation is confidential, the allegations in the complaint and any information supplied to or received from the Office of State Ethics shall not be disclosed during the investigation to any third party by a complainant, respondent, witness, designated party, or Office of State Ethics or staff member.

(c) Not later than three business days after the termination of the investigation, the Office of State Ethics shall inform the complainant and the respondent of its finding and provide them a summary of its reasons for making that finding. The Office of State Ethics shall publish its finding upon the respondent’s request and may also publish a summary of its reasons for making such finding.

(d) If a judge trial referee makes a finding of no probable cause, the complaint and the record of its investigation shall remain confidential, except upon the request of the respondent and except that some or all of the record may be used in subsequent proceedings. No complainant, respondent, witness, designated party, or Office of State Ethics or staff member shall disclose to any third party any information learned from the investigation, including knowledge of the existence of a complaint, which the disclosing party would not otherwise have known. If such a disclosure is made, the judge trial referee may, after consultation with the respondent if the respondent is not the source of the disclosure, publish its finding and a summary of its reasons therefor.

(e) The judge trial referee shall make public a finding of probable cause not later than five business days after any such finding. At such time, the entire record of the investigation shall become public, except that the Office of State Ethics may postpone examination or release of such public records for a period not to exceed fourteen days for the purpose of reaching a stipulation agreement pursuant to subsection (c) of section 4-177. Any stipulation agreement or settlement entered into for a violation of this part shall be approved by a majority of its members present and voting.

(P.A. 84-52, S. 4; P.A. 85-290, S. 6; P.A. 88-317, S. 42, 107; June 12 Sp. Sess. P.A. 91-1, S. 17; P.A. 94-132, S. 7; P.A. 05-183, S. 18; P.A. 06-196, S. 12, 13.)

History: P.A. 85-290 amended Subsec. (a) to add provisions re confidentiality of a commission evaluation prior to the filing of a complaint; P.A. 88-317 substituted “subsection (c) of section 4-177” for “subsection (d) of section 4-177” in Subsec. (e), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June 12 Sp. Sess. P.A. 91-1 repealed former Subsec. (f) re publication of commission finding and memorandum under Sec. 1-93(b); P.A. 94-132 amended Subsec. (a) by changing “an evaluation” to “a commission evaluation” and authorizing reports to prosecutorial authority other than chief state’s attorney; P.A. 05-183 replaced “commission” with “judge trial referee”, “Office of State Ethics” or “board” throughout the section and amended Subsec. (e) to add requirement that any stipulation agreement or settlement be approved by a majority of members present and voting, effective July 1, 2005; P.A. 06-196 made technical changes in Subsecs. (a) and (e), effective June 7, 2006.



Section 1-94 - Lobbyist registration with the Office of State Ethics.

A lobbyist shall register with the Office of State Ethics pursuant to this part if it or he:

(1) Receives or agrees to receive compensation or reimbursement for actual expenses, or both, in a combined amount of two thousand dollars or more in a calendar year for lobbying, whether that receipt of compensation or reimbursement or agreement to receive such compensation or reimbursement is solely for lobbying or the lobbying is incidental to that person’s regular employment; or

(2) Makes or incurs an obligation to make expenditures of two thousand dollars or more in a calendar year for lobbying.

(P.A. 77-605, S. 5, 21; P.A. 79-615, S. 4, 10; P.A. 81-339, S. 2, 7; June 12 Sp. Sess. P.A. 91-1, S. 10, 22; P.A. 96-11, S. 3, 5; P.A. 05-183, S. 19.)

History: P.A. 79-615 changed emphasis of section to require registration as lobbyist prior to actually serving as such; P.A. 81-339 increased monetary thresholds from $300 to $500; June 12 Sp. Sess. P.A. 91-1 substituted $1,000 for $500 and numbered the Subdivs. instead of lettering them; P.A. 96-11 changed registration threshold from $1,000 to $2,000, effective January 1, 1997; P.A. 05-183 replaced “commission” with “Office of State Ethics”, effective July 1, 2005.



Section 1-95 - Registration procedure. Fees.

(a) Each registrant shall file every two years with the Office of State Ethics on a registration form signed under penalty of false statement on or before January fifteenth of odd-numbered years or prior to the commencement of lobbying whichever is later. If the registrant is not an individual, an authorized officer or agent of the registrant shall sign the form. Such registration shall be on a form prescribed by the board and shall include:

(1) If the registrant is an individual, the registrant’s name, permanent address and temporary address while lobbying and the name, address and nature of business of any person who compensates or reimburses, or agrees to compensate or reimburse the registrant and the terms of the compensation, reimbursement or agreement, but shall not include the compensation paid to an employee for his involvement in activities other than lobbying;

(2) If the registrant is a corporation, the name, address, place of incorporation and the principal place of business of the corporation;

(3) If the registrant is an association, group of persons or an organization, the name and address of the principal officers and directors of such association, group of persons or organization. If the registrant is formed primarily for the purpose of lobbying, it shall disclose the name and address of any person contributing two thousand dollars or more to the registrant’s lobbying activities in any calendar year;

(4) If the registrant is not an individual, the name and address of each individual who will lobby on the registrant’s behalf; and

(5) The identification, with reasonable particularity, of areas of legislative or administrative action on which the registrant expects to lobby, including the names of executive agencies and quasi-public agencies and, where applicable, solicitations for state contracts and procurements.

(b) Each registrant shall pay a reasonable fee not in excess of the cost of administering the registration form provided for in subsection (a) of this section plus the cost of collecting, filing, copying and distributing the information filed by registrants under section 1-96, but not less than twenty-five dollars. A registrant who commences lobbying in an even-numbered year shall file with the Office of State Ethics, on or before January fifteenth of such even-numbered year or prior to the commencement of lobbying, whichever is later, a registration form signed under penalty of false statement and shall pay one-half of the biennial registration fee established by the board.

(c) Each registrant shall file a notice of termination within thirty days after he ceases the activity that required his registration, provided the registrant does not intend to resume the activity during the biennial period for which he is registered; but termination shall not relieve him of the reporting requirements of section 1-96 for the period preceding the date his notice of termination is received by the Office of State Ethics or for the period commencing on such date and ending on December thirty-first of the year in which termination occurs.

(d) In addition to the requirements of subsections (a) to (c), inclusive, of this section, the registration of a: (1) Client lobbyist, as defined in section 1-91, shall include: (A) The name of such company or association, (B) the nature of such company or association, (C) the primary business address of such company or association, (D) the name of the person responsible for oversight of such client lobbyist’s lobbying activities, (E) the job title of such person and any applicable contact information for such person, including, but not limited to, phone number, facsimile number, electronic mail address and business mailing address; and (2) communicator lobbyist, as defined in section 1-91, shall include the name of the person with whom such communicator lobbyist has primary contact for each client of such communicator lobbyist and any applicable contact information for such person, including, but not limited to, phone number, facsimile number, electronic mail address and business mailing address.

(P.A. 77-605, S. 6, 21; P.A. 79-615, S. 5, 10; P.A. 81-339, S. 3, 7; P.A. 83-463, S. 1, 2; 83-586, S. 11, 14; P.A. 84-546, S. 146, 173; P.A. 89-251, S. 58, 203; June 12 Sp. Sess. P.A. 91-1, S. 11, 22; P.A. 92-149, S. 2, 12; P.A. 95-144, S. 9, 11; P.A. 96-11, S. 4, 5; P.A. 05-183, S. 20; 05-287, S. 45, 50; P.A. 06-196, S. 14.)

History: P.A. 79-615 required, as part of registration, the filing of information regarding lobbyist’s employer and terms of his compensation for lobbying activities and changed provisions regarding notice of termination; P.A. 81-339 amended Subsec. (a) to raise monetary thresholds from $300 to $500; P.A. 83-463 amended Subsec. (b) by allowing the registration fee to be determined by the cost of collecting, filing, copying and distributing information filed by registrants, as well as by the cost of administering the registration form; P.A. 83-586 amended Subsec. (c) to extend reporting requirements to the period beginning on the date of termination of registration and ending on the December thirty-first following termination; P.A. 84-546 made technical change to Subsec. (a); P.A. 89-251 set the fee for administration at not less than $25; June 12 Sp. Sess. P.A. 91-1 substituted “one thousand” for “five hundred” in Subsec. (a); P.A. 92-149 amended Subsec. (a) to require disclosure of name and address of persons contributing in excess of $1,000 in any calendar year and made technical corrections for statutory consistency; P.A. 95-144 deleted provision in Subsec. (a) re individual registrants who receive $1,000 or more for lobbying, effective June 28, 1995; P.A. 96-11 changed the lobbyist registration period from one to two years and increased contribution amount requiring disclosure from $1,000 to $2,000 in Subsec. (a) and amended Subsec. (b) to provide for even-year registrations, effective January 1, 1997; P.A. 05-183 replaced “commission” with “Office of State Ethics” or “board” throughout the section, effective July 1, 2005; P.A. 05-287 amended Subsec. (a)(5) to require inclusion of the names of executive agencies and quasi-public agencies and, where applicable, solicitations for state contracts and procurements, effective July 1, 2005, and added Subsec. (d) re additional registration requirements for client lobbyists and communicator lobbyists, effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (d), effective June 7, 2006.



Section 1-96 - Financial reports of registrants. Requirements.

(a) Each client lobbyist registrant shall file with the Office of State Ethics between the first and tenth day of April, July and January a financial report, signed under penalty of false statement. The April and July reports shall cover its lobbying activities during the previous calendar quarter and the January report shall cover its lobbying activities during the previous two calendar quarters. In addition to such reports, each client lobbyist registrant which attempts to influence legislative action shall file, under penalty of false statement, interim monthly reports of its lobbying activities for each month the General Assembly is in regular session, except that no monthly report shall be required for any month in which it neither expends nor agrees to expend one hundred dollars or more in furtherance of lobbying. Such interim monthly reports shall be filed with the Office of State Ethics no later than the tenth day of the month following the last day of the month reported. If the client lobbyist registrant is not an individual, an authorized officer or agent of the client lobbyist registrant shall sign the form. A communicator lobbyist for a municipality or any subdivision of a municipality, a branch of state government or any subdivision of state government or a quasi-public agency shall file the reports described in this subsection utilizing the client lobbyist reporting schedule.

(b) Each individual communicator lobbyist registrant and each business organization communicator lobbyist registrant shall file with the Office of State Ethics between the first and tenth day of January a report or reports, signed under penalty of false statement, reporting the amounts of compensation and reimbursement received from each of his clients during the previous year. In addition, each individual communicator lobbyist registrant and each business organization communicator lobbyist registrant shall: (1) Report the fundamental terms of contracts, agreements or promises to pay or receive compensation or reimbursement or to make expenditures in furtherance of lobbying, including the categories of work to be performed and the dollar value or compensation rate of the contract, at the time of registration; (2) report, in accordance with the schedule set forth in subsection (a) of this section, any amendments to these fundamental terms, including any agreements to subcontract lobbying work; and (3) report, in accordance with the provisions of subsection (a) of this section, any expenditures for the benefit of a public official in the legislative or executive branch or a member of the staff or immediate family of such official which are unreimbursed and required to be itemized. Such report shall not include the disclosure of food and beverage provided by a communicator lobbyist registrant to a public official in the legislative or executive branch or a member of his staff or immediate family at a major life event, as defined by the Citizen’s Ethics Advisory Board, of the registrant. All such information shall be reported under penalty of false statement.

(c) An individual communicator lobbyist registrant shall file a separate report for each person from whom he received compensation or reimbursement. Notwithstanding any provision of this subsection to the contrary, a business organization to which one or more individual communicator lobbyist registrants belong may file a single report for each client lobbyist in lieu of any separate reports that individual registrants are required to file pursuant to this subsection.

(d) Each registrant who files a notice of termination under subsection (c) of section 1-95 shall file with the Office of State Ethics a financial report, under penalty of false statement, between the first and tenth day of January of the year following termination.

(e) Each client lobbyist registrant financial report shall be on a form prescribed by the board and shall state expenditures made and the fundamental terms of contracts, agreements or promises to pay compensation or reimbursement or to make expenditures in furtherance of lobbying. Any such fundamental terms shall be reported once in the monthly, quarterly or post-termination report next following the entering into of such contract. Such financial report shall include an itemized statement of each expenditure of ten dollars or more per person for each occasion made by the reporting registrant or a group of registrants which includes the reporting registrant for the benefit of a public official in the legislative or executive branch, a member of his staff or immediate family, itemized by date, beneficiary, amount and circumstances of the transaction. The requirement of an itemized statement shall not apply to an expenditure made by a reporting registrant or a group of registrants which includes the reporting registrant for (1) the benefit of the members of the General Assembly at an event that is a reception to which all such members are invited or all members of a region of the state, as such term is used in subparagraph (K) of subdivision (7) of section 1-91, are invited, unless the expenditure is thirty dollars or more per person, or (2) benefits personally and directly received by a public official or state employee at a charitable or civic event at which the public official or state employee participates in his official capacity, unless the expenditure is thirty dollars or more per person, per event. If the compensation is required to be reported for an individual whose lobbying is incidental to his or her regular employment, it shall be sufficient to report a prorated amount based on the value of the time devoted to lobbying. On the first financial report following registration each client lobbyist registrant shall include any expenditures incident to lobbying activities that were received or expended prior to registration and not previously reported to the Office of State Ethics.

(f) The Citizen’s Ethics Advisory Board shall, by regulations adopted in accordance with chapter 54, establish minimum amounts for each item required to be reported, below which reporting may be made in the aggregate. The provisions of this subsection shall not apply to expenditures made for the benefit of a public official or a member of such person’s staff or immediate family.

(g) Each former registrant shall (1) report receipts or expenditures incident to lobbying activities during his period of registration which are received or expended following termination of registration and (2) report each expenditure of ten dollars or more per person for each occasion made by him for the benefit of a public official or a member of such official’s immediate family or staff which occurs within six months after termination of registration.

(h) The Office of State Ethics shall, within thirty days after receipt of a financial report which contains the name of a public official in the legislative or executive branch or a member of such official’s staff or immediate family, send a written notice to such public official, of the filing of the report and the name of the person who filed it.

(P.A. 77-605, S. 7, 21; P.A. 79-615, S. 6, 10; P.A. 81-339, S. 4, 7; P.A. 82-423, S. 3, 8; P.A. 83-586, S. 12, 14; P.A. 84-21, S. 3; 84-425; P.A. 85-290, S. 7; June 12 Sp. Sess. P.A. 91-1, S. 12, 22; P.A. 92-149, S. 3, 12; June 18 Sp. Sess. P.A. 97-6, S. 7, 14; P.A. 05-183, S. 21; P.A. 13-244, S. 17.)

History: P.A. 79-615 required interim monthly reports of lobbying activities during general assembly sessions, added detail to financial report requirements and provided that minimum amounts be established for items required to be reported; P.A. 81-339 raised level of expenditures requiring itemized reporting in Subsec. (b) from $25 to $35; P.A. 82-423 increased amount in Subsec. (b) from $35 to $50 and authorized waiver of reporting requirement where expenditures are less than $50; P.A. 83-586 amended Subsec. (a) to require post-termination reports, amended Subsec. (b) to delete notarization requirement and add reporting requirement for preregistration receipts and expenditures and added Subsec. (d) specifying certain post-termination receipts and expenditures required to be reported; P.A. 84-21 added exception in Subsec. (a) to monthly reporting requirement for months in which receipts or expenditures or agreements relating thereto are less than $50; P.A. 84-425 amended section to permit filing of a single financial report on behalf of all registrants in a business organization for each client, to clarify $50 per occasion reporting requirement and added Subsec. (e) to require the commission to notify public officials of financial reports which contain the name of the official, a member of his staff or a member of his family; P.A. 85-290 amended Subsecs. (b) and (d) to require reporting of expenditures of $15 or more per person for each occasion rather than of expenditures of $50 or more per occasion and in Subsec. (b) exempted registrants from reporting expenditures in certain cases involving a reception for all members of the general assembly; June 12 Sp. Sess. P.A. 91-1 amended Subsec. (a) by repealing requirement for October report, limiting monthly reports to each month general assembly is in regular session, increasing threshold for monthly report from $50 to $100, and allowing business organization to which one or more registrants belong to file single financial report in lieu of separate reports for individual registrants, amended Subsecs. (b) and (d) by decreasing threshold for itemized statement of each expenditure per person for each occasion from $15 to $10 and in Subsec. (b) repealed commission authority to waive reporting of expenditures less than $50, and added sentence to Subsec. (c) re exemptions from requirements of Subsec. (c); P.A. 92-149 amended Subsec. (a) to add “client lobbyist” reference, added reporting requirement for communicator lobbyist, added new Subsec. (b) re reporting requirements of individual communicator lobbyist registrant and business organization communicator lobbyist, created a new Subsec. (c) with language taken from the old Subsec. (a) re filing separate reports for each person in a firm receiving compensation or reimbursement, added “individual communicator lobbyist” and “client lobbyist” references, relettered the remaining Subsecs. as necessary and made technical corrections for statutory consistency; June 18 Sp. Sess. P.A. 97-6 amended Subsec. (e) by expanding the exception to the requirement to submit itemized statements and by changing limit to $30, effective January 1, 1998; P.A. 05-183 replaced “commission” with “Office of State Ethics”, “Citizen’s Ethics Advisory Board” or “board” throughout the section, effective July 1, 2005; P.A. 13-244 amended Subsec. (e) to make technical changes and replace reference to Sec. 1-91(g)(11) with reference to Sec. 1-91(7)(K).



Section 1-96a - Maintenance of substantiating documents. Random audits of registrants.

(a) Each registrant shall obtain and preserve all accounts, bills, receipts and other documents necessary to substantiate the financial reports required by section 1-96 for a period of three years from the date of the filing of the report referring to such financial matters, provided this section shall apply to each expenditure for the benefit of a public official of ten dollars or more and all other expenditures of fifty dollars or more.

(b) The Office of State Ethics may require, on a random basis, any registrant to make all such documents substantiating financial reports concerning lobbying activities on and after October 1, 1991, available for inspection and copying by the Office of State Ethics for the purpose of verifying such financial reports, provided no registrant shall be subject to such requirement more than one time during any three consecutive years. The Office of State Ethics shall select registrants to be audited by lot in a ceremony which shall be open to the public. Nothing in this subsection shall require a registrant to make any documents concerning nonlobbying activities available to the Office of State Ethics for inspection and copying.

(P.A. 79-615, S. 7, 10; P.A. 81-339, S. 5, 7; P.A. 82-423, S. 4, 8; June 12 Sp. Sess. P.A. 91-1, S. 13; P.A. 92-149, S. 4, 12; P.A. 05-183, S. 22.)

History: P.A. 81-339 increased amount of expenditures for which receipts must be kept from $25 to $35 or more; P.A. 82-423 increased amount from $35 to $50; June 12 Sp. Sess. P.A. 91-1 added Subsec. (b) re commission authority to require registrant to make documents available for inspection and copying; P.A. 92-149 amended Subsec. (a) to specify applicability to expenditures for benefit of public official of $10 or more; P.A. 05-183 amended Subsec. (b) to replace “commission” with “Office of State Ethics” throughout the subsection, effective July 1, 2005.



Section 1-96b - Filing of registrants’ financial reports in electronic form.

Each registrant required to file any financial reports under section 1-96 shall do so in electronic form using the software created by the Office of State Ethics for that purpose or another software program which meets specifications prescribed by the Office of State Ethics.

(June 18 Sp. Sess. P.A. 97-5, S. 5, 19; P.A. 02-89, S. 3; P.A. 05-183, S. 23.)

History: June 18 Sp. Sess. P.A. 97-5 effective July 1, 1997; P.A. 02-89 deleted as obsolete former Subsec. (a) requiring the State Ethics Commission by July 1, 1998, to create a software program for the preparation of financial reports required by Sec. 1-96, and provide training in its use, and to prescribe specifications for other software programs created by vendors for such purpose, and made technical changes in the remaining provision; P.A. 05-183 replaced “commission” with “Office of State Ethics” throughout the section, effective July 1, 2005.



Section 1-96c - Public access to computerized data from financial reports.

On and after January 1, 1999, the Office of State Ethics shall make all computerized data from financial reports required by section 1-96 available to the public through (1) a computer terminal in the office of the Office of State Ethics, and (2) the Internet or any other generally available on-line computer network.

(June 18 Sp. Sess. P.A. 97-5, S. 6, 19; P.A. 05-183, S. 27.)

History: June 18 Sp. Sess. P.A. 97-5 effective July 1, 1997; P.A. 05-183 replaced “State Ethics Commission” and “commission” with “Office of State Ethics”, effective July 1, 2005.



Section 1-96d - Statement whether expenditures for legislative reception are reportable.

Each registrant or business organization that hosts a legislative reception to which all members are invited, or all members of a region in the state, as such term is used in subparagraph (K) of subdivision (7) of section 1-91, are invited, shall include in its invitation or any published notice of such reception whether the registrant or business organization reasonably expects such expenditures to be reportable pursuant to subsection (e) of section 1-96.

(June 18 Sp. Sess. P.A. 97-6, S. 11, 14; P.A. 13-244, S. 29.)

History: June 18 Sp. Sess. P.A. 97-6 effective January 1, 1998; P.A. 13-244 replaced reference to Sec. 1-91(g)(11) with reference to Sec. 1-91(7)(K).



Section 1-96e - Statements of necessary expenses paid or reimbursed by registrants.

Each registrant who pays or reimburses a public official or state employee ten dollars or more for necessary expenses, as defined in section 1-79, shall, within thirty days, file a statement with the Office of State Ethics indicating the name of such individual and the amount of the expenses.

(P.A. 89-97, S. 4; June 12 Sp. Sess. P.A. 91-1, S. 9; P.A. 92-149, S. 5, 12; P.A. 05-183, S. 28.)

History: June 12 Sp. Sess. P.A. 91-1 applied section to registrant paying or reimbursing a public official or state employee for necessary expenses instead of giving a fee or honorarium; P.A. 92-149 amended section to require registrants who pay or reimburse public officials or state employees $10 or more for necessary expenses to file a statement with the commission; P.A. 05-183 replaced “State Ethics Commission” with “Office of State Ethics”, effective July 1, 2005.



Section 1-97 - Restrictions on activities of registrants and lobbyists. Report to recipient required.

(a) No registrant or anyone acting on behalf of a registrant shall knowingly give a gift, as defined in subdivision (7) of section 1-91, to any state employee, public official, candidate for public office or a member of any such person’s staff or immediate family. Nothing in this section shall be construed to permit any activity prohibited under section 53a-147 or 53a-148.

(b) No person shall be employed as a lobbyist for compensation which is contingent upon the outcome of any administrative or legislative action.

(c) No lobbyist may: (1) Do anything with the purpose of placing any public official under personal obligation; (2) attempt to influence any legislative or administrative action for the purpose of thereafter being employed to secure its defeat; (3) cause any communication to be sent to any public official in the name of any other individual except with the consent of such individual.

(d) Any person who gives to a public official, state employee or candidate for public office, or a member of any such person’s staff or immediate family anything of value which is subject to the reporting requirements pursuant to subsection (e) of section 1-96 shall, not later than ten days thereafter, give such recipient a written report stating the name of the donor, a description of the item or items given, the value of such items and the cumulative value of all items given to such recipient during that calendar year. The provisions of this subsection shall not apply to a political contribution otherwise reported as required by law.

(P.A. 77-605, S. 8, 21; P.A. 81-339, S. 6, 7; P.A. 82-423, S. 5, 8; June 12 Sp. Sess. P.A. 91-1, S. 4, 22; June 18 Sp. Sess. P.A. 97-6, S. 8, 14; P.A. 13-244, S. 18.)

History: P.A. 81-339 increased aggregate gift limitation from $25 to $35; P.A. 82-423 amended Subsec. (a) to increase amount from $35 to $50; June 12 Sp. Sess. P.A. 91-1 amended Subsec. (a) by inserting “knowingly” and making technical changes; June 18 Sp. Sess. P.A. 97-6 amended Subsec. (a) to delete reference to gifts of $50 or more in value and added new Subsec. (d) re written reports by person who gives to a public official, state employee or candidate or a member of person’s staff or family anything of value, effective January 1, 1998; P.A. 13-244 replaced reference to Sec. 1-91(g) with reference to Sec. 1-91(7) in Subsec. (a).



Section 1-98 - Appeal from board decision.

Any person aggrieved by any final decision of the board, made pursuant to this part, may appeal such decision in accordance with the provisions of section 4-175 or section 4-183.

(P.A. 77-605, S. 9, 21; P.A. 84-21, S. 4, 5; P.A. 05-183, S. 24.)

History: P.A. 84-21 added reference to Sec. 4-175; P.A. 05-183 replaced “commission” with “board”, effective July 1, 2005.



Section 1-99 - Authority of board after finding violation.

(a) The board, upon a finding made pursuant to section 1-93 that there has been a violation of any provision of this part, shall have the authority to order the violator to do any or all of the following: (1) Cease and desist the violation of this part; (2) file any report, statement or other information as required by this part; or (3) pay a civil penalty of not more than ten thousand dollars for each violation of this part. The board may prohibit any person who intentionally violates any provision of this part from engaging in the profession of lobbyist for a period of not more than two years. The board may impose a civil penalty on any person who knowingly enters into a contingent fee agreement in violation of subsection (b) of section 1-97 or terminates a lobbying contract as the result of the outcome of an administrative or legislative action. The civil penalty shall be equal to the amount of compensation which the registrant was required to be paid under the agreement.

(b) Notwithstanding the provisions of subsection (a) of this section, the board may, after a hearing conducted in accordance with sections 4-176e to 4-184, inclusive, upon the concurring vote of two-thirds of its members, impose a civil penalty not to exceed ten dollars per day upon any registrant who fails to file any report, statement or other information as required by this part. Each distinct violation of this subsection shall be a separate offense and, in case of a continued violation, each day thereof shall be deemed a separate offense. In no event shall the aggregate penalty imposed for such failure to file exceed ten thousand dollars.

(c) The board may also report its finding to the Chief State’s Attorney for any action deemed necessary.

(P.A. 77-605, S. 10, 21; P.A. 79-615, S. 8, 10; P.A. 80-483, S. 4, 186; P.A. 83-249, S. 13, 14; 83-586, S. 13, 14; P.A. 84-546, S. 147, 173; P.A. 88-317, S. 43, 107; June 12 Sp. Sess. P.A. 91-1, S. 18; P.A. 94-132, S. 8; P.A. 04-38, S. 6; 04-204, S. 8; P.A. 05-183, S. 25, 29.)

History: P.A. 79-615 provided for civil penalty for failure to file required information; P.A. 80-483 made technical changes; P.A. 83-249 amended Subsec. (b) to require concurring vote of five members; P.A. 83-586 allowed commission to prohibit any person who intentionally violates code from engaging in the profession of lobbyist for up to two years; P.A. 84-546 made technical change to Subsec. (a); P.A. 88-317 substituted “4-176e” for “4-177” in Subsec. (b), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June 12 Sp. Sess. P.A. 91-1 amended Subsec. (a) to authorize commission to impose civil penalties re contingent fee agreements and termination of contract due to administrative or legislative action; P.A. 94-132 amended Subsecs. (a) and (b) by changing maximum penalty from $1,000 to $2,000; P.A. 04-38 amended Subsec. (a) to increase the maximum penalty from $2,000 to $10,000 and amended Subsec. (b) to make a technical change and increase the maximum aggregate penalty from $2,000 to $10,000, effective July 1, 2004; P.A. 04-204 amended Subsec. (b) to increase vote required for imposition of civil penalty from five to six members and to make a technical change, effective June 3, 2004; P.A. 05-183 replaced “commission” with “board” throughout the section and amended Subsec. (b) to change the requirement for a finding of a violation from a vote of six members to a vote of two-thirds of the members, effective July 1, 2005.



Section 1-100 - Violations; penalties.

(a) Any person who intentionally violates any provision of this part shall (1) for a first violation, be guilty of a class A misdemeanor, except that, if such person derives a financial benefit of one thousand dollars or more as a result of such violation, such person shall be guilty of a class D felony, and (2) for a second or subsequent violation, be guilty of a class D felony.

(b) Any fines, penalties or damages paid, collected or recovered under section 1-99 or this section for a violation of any provision of this part applying to the office of the Treasurer shall be deposited on a pro rata basis in any trust funds, as defined in section 3-13c, affected by such violation.

(P.A. 77-605, S. 11, 21; P.A. 79-615, S. 9, 10; P.A. 94-132, S. 9; P.A. 00-43, S. 9, 19; P.A. 04-38, S. 7; 04-198, S. 8.)

History: P.A. 79-615 made no substantive changes; P.A. 94-132 changed maximum fine from $1,000 to $2,000; P.A. 00-43 designated existing provisions as Subsec. (a) and added Subsec. (b) re penalties for violations involving the Treasurer’s office, effective May 3, 2000; P.A. 04-38 amended Subsec. (a) to change the penalty for an intentional violation from a term of imprisonment not to exceed one year or a fine not to exceed $2,000, or both, to a class D felony, effective July 1, 2004; P.A. 04-198 amended Subsec. (a) by making first violation a class A misdemeanor and by designating second or subsequent violations and deriving financial benefit of $1,000 or more as result of first violation a class D felony, effective July 1, 2004.



Section 1-100b - Suspension or revocation of communicator lobbyist’s registration. Finding by Office of State Ethics.

(a) The Office of State Ethics, upon a finding that a communicator lobbyist has violated the provisions of subsection (h) of section 9-610, may suspend such lobbyist’s registration for a period of not more than the remainder of the term of such registration and may prohibit such lobbyist from engaging in the profession of lobbyist for a period of not more than three years.

(b) The Office of State Ethics may revoke the registration of a communicator lobbyist upon a finding that the lobbyist has been convicted of a crime involving bribery, theft or moral turpitude, which the lobbyist committed in the course of lobbying.

(c) The Office of State Ethics shall make any finding under subsection (a) or (b) of this section in accordance with the same procedure set forth in section 1-93 for a finding by the board of a violation of part II of chapter 10.

(d) As used in this section, “communicator lobbyist”, “lobbyist” and “lobbying” have the same meanings as provided in section 1-91.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 47; P.A. 13-244, S. 19, 20; 13-264, S. 5, 6.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 13-244 amended Subsec. (a) to change “subsection (i)” to “subsection (h)” re Sec. 9-610 and make technical changes and amended Subsec. (c) to change “commission” to “board”; P.A. 13-264 changed “commission” to “board” in Subsec. (c), effective July 11, 2013, and changed “subsection (i)” to “subsection (h)” re Sec. 9-610 and made technical changes in Subsec. (a), effective October 1, 2013.



Section 1-101 - Lobbyists to wear badges. Regulations.

Each individual who is a lobbyist shall, while engaged in lobbying, wear a distinguishing badge which shall identify him as a lobbyist. The size, color, material and other requirements of such badge shall be prescribed by regulation of the Citizen’s Ethics Advisory Board.

(P.A. 77-605, S. 17, 21; P.A. 84-546, S. 148, 173; P.A. 05-183, S. 26.)

History: P.A. 84-546 made technical change; P.A. 05-183 replaced “commission” with “Citizen’s Ethics Advisory Board”, effective July 1, 2005.



Section 1-101a - Prohibition re employment as lobbyist by public official or state employee convicted of a crime related to state or quasi-public agency office.

(a) As used in this section:

(1) “Crime related to state or quasi-public agency office” means larceny by state embezzlement, or theft, as defined in subdivision (18) of section 53a-119, bribery under section 53a-147 or bribe receiving under section 53a-148, committed by a person while serving as a public official or state employee;

(2) “Public official” means public official as defined in section 1-79; and

(3) “State employee” means state employee as defined in section 1-79.

(b) Notwithstanding any provision of the general statutes, no public official or state employee that is convicted of or pleads guilty or nolo contendere to a crime related to state or quasi-public agency office, shall seek or accept employment as a lobbyist or otherwise act as a registrant pursuant to this chapter.

(P.A. 05-287, S. 53.)

History: P.A. 05-287 effective July 1, 2005.



Section 1-101aa - Provider participation in informal committees, task forces and work groups of certain state agencies not deemed to be lobbying.

(a) As used in this section, “department” means the Department of Developmental Services, the Department of Mental Health and Addiction Services or the Department of Public Health, and “provider” means any independent contractor or private agency under contract with the department to provide services.

(b) Notwithstanding any provision of part II of this chapter or any regulation adopted or advisory opinion issued under said part, the department may invite a provider to participate in any informal policy-making committee, task force, work group or other ad hoc committee established by the department, and such participation shall not be deemed to be lobbying for purposes of said part.

(P.A. 00-135, S. 15, 21; P.A. 07-73, S. 2(a); Sept. Sp. Sess. P.A. 09-3, S. 22.)

History: P.A. 00-135 effective May 26, 2000; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) by deleting reference to Office of Health Care Access and making technical changes, effective October 6, 2009.



Section 1-101bb - Quasi-public agencies and state agencies prohibited from retaining lobbyists.

No quasi-public agency, as defined in section 1-120, or state agency may retain a lobbyist, as defined in section 1-91. The provisions of this chapter shall not be construed to prohibit a director, officer or employee of a quasi-public agency or state agency from lobbying, as defined in section 1-91, on behalf of the quasi-public agency or state agency.

(P.A. 02-46, S. 8.)

History: P.A. 02-46 effective January 1, 2003.



Section 1-101mm - Definitions.

As used in this section and sections 1-101nn to 1-101rr, inclusive:

(1) “Business with which the person is associated” means any sole proprietorship, partnership, firm, corporation, trust or other entity through which business for-profit or not-for-profit is conducted in which the person or member of the immediate family of any person who is an individual is a director, officer, owner, limited or general partner, beneficiary of a trust or holder of stock constituting five per cent or more of the total outstanding stock of any class, provided, a person who is an individual or a member of the immediate family of such individual shall not be deemed to be associated with a not-for-profit entity solely by virtue of the fact that such individual or immediate family member is an unpaid director or officer of the not-for-profit entity. “Officer” refers only to the president, executive or senior vice president or treasurer of such business.

(2) “Immediate family” means any spouse, children or dependent relatives who reside in an individual’s household.

(3) “Large state construction or procurement contract” means any contract, having a cost of more than five hundred thousand dollars, for (A) the remodeling, alteration, repair or enlargement of any real asset, (B) the construction, alteration, reconstruction, improvement, relocation, widening or changing of the grade of a section of a state highway or a bridge, (C) the purchase or lease of supplies, materials or equipment, as defined in section 4a-50, or (D) the construction, reconstruction, alteration, remodeling, repair or demolition of any public building.

(4) “Person” has the same meaning as provided in section 1-79.

(5) “Public official” has the same meaning as provided in section 1-79.

(6) “Quasi-public agency” has the same meaning as provided in section 1-79.

(7) “State employee” has the same meaning as provided in section 1-79.

(P.A. 05-287, S. 32; P.A. 06-196, S. 15.)

History: P.A. 05-287 effective July 1, 2005; P.A. 06-196 made a technical change, effective June 7, 2006.



Section 1-101nn - Solicitation of information not available to other bidders from public official or state employee by contract bidder or contractor. Charging agency for work not performed. Information concerning donation of goods and services to state or quasi-public agencies. Prohibition re consultant to agency serving as consultant to bidder. Nonresponsible bidder.

(a) Notwithstanding any provision of the general statutes, no person who (1) is, or is seeking to be, prequalified under section 4a-100, (2) is a party to a large state construction or procurement contract or seeking to enter into such a contract with a state agency, board, commission or institution or a quasi-public agency, or (3) is a party to a consultant services contract or seeking to enter into such a contract with a state agency, board, commission or institution or a quasi-public agency, shall:

(A) With the intent to obtain a competitive advantage over other bidders, solicit any information from a public official or state employee that the contractor knows is not and will not be available to other bidders for a large state construction or procurement contract that the contractor is seeking;

(B) Intentionally, wilfully or with reckless disregard for the truth, charge a state agency, board, commission or institution or quasi-public agency for work not performed or goods not provided, including submitting meritless change orders in bad faith with the sole intention of increasing the contract price without authorization and, falsifying invoices or bills or charging unreasonable and unsubstantiated rates for services or unreasonable and unsubstantiated prices for goods to a state agency, board, commission or institution or quasi-public agency;

(C) Intentionally or wilfully violate or attempt to circumvent state competitive bidding and ethics laws; or

(D) With the intent to unduly influence the award of a state contract, provide or direct another person to provide information concerning the donation of goods and services to a state agency or quasi-public agency, to the procurement staff of any state agency or quasi-public agency or a member of a bid selection committee.

(b) No person with whom a state agency, board, commission or institution or quasi-public agency has contracted to provide consulting services to plan specifications for any contract and no business with which the person is associated may serve as a consultant to any person seeking to obtain such contract, serve as a contractor for such contract or serve as a subcontractor or consultant to the person awarded such contract.

(c) Any person who is found in violation of any provision of this section by the Office of State Ethics pursuant to section 1-82 may be deemed a nonresponsible bidder by a state agency, board, commission or institution or quasi-public agency.

(P.A. 05-287, S. 33; P.A. 07-1, S. 9; P.A. 11-149, S. 3.)

History: P.A. 05-287 effective July 1, 2005; P.A. 07-1 added Subsec. (a)(D) re donation of goods and services, effective February 8, 2007; P.A. 11-149 amended Subsec. (c) to make provisions applicable to a person found in violation of section by Office of State Ethics pursuant to Sec. 1-82.



Section 1-101oo - Jurisdiction over nonresidents. Secretary of the State as process agent. Service of process.

(a) In addition to its jurisdiction over persons who are residents of this state, the Office of State Ethics may exercise personal jurisdiction over any nonresident person, or the agent of such nonresident person, who makes a payment of money or gives anything of value to a public official or state employee in violation of section 1-101nn, or who is, or is seeking to be, prequalified under section 4a-100.

(b) Where personal jurisdiction is based solely upon this section, an appearance does not confer personal jurisdiction with respect to causes of action not arising from an act enumerated in this section.

(c) Any nonresident person or the agent of such person over whom the Office of State Ethics may exercise personal jurisdiction, as provided in subsection (a) of this section, who does not otherwise have a registered agent in this state for service of process, shall be deemed to have appointed the Secretary of the State as the person’s or agent’s attorney and to have agreed that any process in any complaint, investigation or other matter conducted pursuant to section 1-82 or 1-82a, concerning an alleged violation of section 1-101nn and brought against the nonresident person, or such person’s agent, may be served upon the Secretary of the State and shall have the same validity as if served upon such nonresident person or agent personally. The process shall be served upon the Secretary of the State by the officer to whom the same is directed by leaving with or at the office of the Secretary of the State, at least twelve days before any required appearance day of such process, a true and attested copy of such process, and by sending to the nonresident person or agent so served, at the person’s or agent’s last-known address, by registered or certified mail, postage prepaid, return receipt requested, a like and attested copy with an endorsement thereon of the service upon the Secretary of the State. The Secretary of the State shall keep a record of each such process and the day and hour of service.

(P.A. 05-287, S. 34; P.A. 06-196, S. 16.)

History: P.A. 05-287 effective July 1, 2005; P.A. 06-196 made technical changes in Subsecs. (a) and (c), effective June 7, 2006.



Section 1-101pp - Reporting of ethics violations by agency commissioners and persons in charge of state agency procurement and contracting.

Any commissioner, deputy commissioner, state agency or quasi-public agency head or deputy, or person in charge of state agency procurement and contracting who has reasonable cause to believe that a person has violated the provisions of the Code of Ethics for Public Officials set forth in part I of this chapter or any law or regulation concerning ethics in state contracting shall report such belief to the Office of State Ethics, which may further report such information to the Auditor of Public Accounts, the Chief State’s Attorney or the Attorney General.

(P.A. 05-287, S. 36; P.A. 06-196, S. 17.)

History: P.A. 05-287 effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 1-101qq - State ethics law summary provided to persons seeking large state construction or procurement contract. Affirmation of receipt. Summary and affirmation re subcontractors and consultants. Failure to submit affirmation. Incorporation of summary in contract terms.

(a) A state agency or institution or quasi-public agency that is seeking a contractor for a large state construction or procurement contract shall provide the summary of state ethics laws developed by the Office of State Ethics pursuant to section 1-81b to any person seeking a large state construction or procurement contract. Such person shall affirm to the agency or institution, in writing or electronically, (1) receipt of such summary, and (2) that key employees of such person have read and understand the summary and agree to comply with the provisions of state ethics law. After the initial submission of such affirmation, such person shall not be required to resubmit such affirmation unless there is a change in the information contained in the affirmation. If there is any change in the information contained in the most recently filed affirmation, such person shall submit an updated affirmation either (A) not later than thirty days after the effective date of any such change, or (B) upon the submittal of any new bid or proposal, whichever is earlier. No state agency or institution or quasi-public agency shall accept a bid or proposal for a large state construction or procurement contract without such affirmation.

(b) Prior to entering into a contract with any subcontractors or consultants, each large state construction or procurement contractor shall (1) provide the summary of state ethics laws described in subsection (a) of this section to all subcontractors and consultants, and (2) obtain an affirmation from each subcontractor and consultant that such subcontractor and consultant has received such summary and key employees of such subcontractor and consultant have read and understand the summary and agree to comply with its provisions. The contractor shall provide such affirmations to the state agency, institution or quasi-public agency not later than fifteen days after the request of such agency, institution or quasi-public agency for such affirmation. Failure to submit such affirmations in a timely manner shall be cause for termination of the large state construction or procurement contract.

(c) Each contract with a contractor, subcontractor or consultant described in subsection (a) or (b) of this section shall incorporate such summary by reference as a part of the contract terms.

(P.A. 05-287, S. 37; P.A. 06-196, S. 18; P.A. 11-229, S. 1.)

History: P.A. 05-287 effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 11-229 amended Subsec. (a) to delete “promptly” re affirmation, add “or electronically”, add provisions re resubmission of affirmation not required until 30 days after a change or upon submittal of new bid or proposal and add reference to “proposal” and amended Subsec. (b) to add “Prior to entering into a contract with any subcontractors or consultants”, add Subdiv. (1) and (2) designators, specify affirmation be provided to institution or quasi-public agency and require affirmation to be provided not later than 15 days after requested.



Section 1-101rr - State agency ethics compliance officers. Duties. Liaisons.

(a) Each state agency and quasi-public agency that is a party to a large state construction or procurement contract or is planning such a contract shall appoint an ethics compliance officer. Such officer shall be responsible for the development of the ethics policies of such agency, coordination of ethics training programs for such agency and monitoring of programs of such agency for compliance with the ethics policies of the agency and the Code of Ethics for Public Officials set forth in part I of this chapter. At least annually, each ethics compliance officer shall provide ethics training to agency personnel involved in contractor selection, evaluation and supervision. Such training shall include a review of current ethics laws and regulations and discussion of ethics issues concerning contracting. Any contractor and employee of such agency shall provide any requested information to such ethics compliance officer.

(b) Each other state agency and quasi-public agency shall designate an agency officer or employee as a liaison to the Office of State Ethics. The liaison shall coordinate the development of ethics policies for the agency and work with the Office of State Ethics on training on ethical issues for agency personnel involved in contracting.

(P.A. 05-287, S. 35; P.A. 06-196, S. 19.)

History: P.A. 05-287 effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006.






Chapter 11 - Unlawful Conduct with Respect to Legislative Action

Section 1-102 - (Formerly Sec. 53-151). Unlawful employment of state officers or persons paid by the state to influence legislative action.

No person, committee, association, organization or corporation shall employ any salaried commissioner or deputy commissioner of this state, or any person receiving a salary or pay from the state for services rendered and performed at Hartford, or shall give to any such person any advantage, aid, emolument, entertainment, money or other valuable thing for appearing for, on behalf of or in opposition to, any measure, bill, resolution or petition pending before the General Assembly or any committee thereof, or for advancing, supporting, advocating, or seeking to secure the passage, defeat or amendment of any such measure, bill, resolution or petition pending in or before the General Assembly or any committee thereof; nor shall any such salaried commissioner, deputy commissioner or other person described in this section accept any such employment or perform any such service for another, or accept aid, emolument, entertainment, money, advantage or other valuable thing for or in consideration of any such service. Any person, committee, association, organization or corporation, or any such salaried commissioner, deputy commissioner or person receiving a salary or pay from the state for services rendered and performed at Hartford, who violates any of the provisions of this section, shall be fined not less than one hundred or more than one thousand dollars. All complaints for the violation of this section shall be made to the state’s attorney for the judicial district of New Britain, and said state’s attorney shall, upon proof of probable guilt being shown, cause the arrest of any such offender and present such offender or cause such offender to be presented for trial before the superior court for the judicial district of New Britain.

(1949 Rev., S. 8598; 1961, P.A. 517, S. 112; P.A. 78-280, S. 112, 127; P.A. 88-230, S. 2, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 00-99, S. 15, 154; P.A. 01-195, S. 3, 181; P.A. 03-19, S. 2; P.A. 10-32, S. 1.)

History: 1961 act deleted obsolete references to county commissioner; P.A. 78-280 changed “Hartford county” to “the judicial district of Hartford-New Britain”; in 1979 Sec. 53-151 transferred to Sec. 1-102; P.A. 88-230 replaced references to “the judicial district of Hartford-New Britain” and “the judicial district of Hartford-New Britain at New Britain” with “the judicial district of New Britain”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 00-99 deleted references to the sheriff of any county, effective December 1, 2000; P.A. 01-195 made technical changes for the purposes of gender neutrality, effective July 11, 2001; P.A. 03-19 made a technical change, effective May 12, 2003; P.A. 10-32 made a technical change, effective May 10, 2010.



Section 1-103 - (Formerly Sec. 53-152). Threats to hinder legislation.

Any person who approaches the officers or agents of any corporation or any individual interested in the passage or defeat of any bill for a public or private act, pending before the General Assembly, or any committee thereof, and proposes or offers for any reward or compensation to aid or furnish assistance to such officers, agents or person, in the passage or defeat of any such bill, or threatens to oppose or hinder the passage thereof unless rewarded, compensated or employed, shall be guilty of a class D felony.

(1949 Rev., S. 8489; P.A. 13-258, S. 32.)

History: In 1979 Sec. 53-152 transferred to Sec. 1-103; P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.






Chapter 11a - Pension Revocation or Reduction for Public Officials and State or Municipal Employees

Section 1-110 - Definitions.

As used in sections 1-110 to 1-110d, inclusive:

(1) “Public official” means public official, as defined in section 1-79, a judge of any court either elected or appointed, and any elected or appointed municipal official;

(2) “State or municipal employee” means state employee, as defined in section 5-154, and includes an employee of any quasi-public agency, as defined in section 1-120, or any person, whether appointed or under contract, who provides services for a city, town or other political subdivision of the state for which a pension is provided; and

(3) “Crime related to state or municipal office” means any of the following criminal offenses committed by a person while serving as a public official or state or municipal employee:

(A) The committing, aiding or abetting of an embezzlement of public funds from the state, a municipality or a quasi-public agency;

(B) The committing, aiding or abetting of any felonious theft from the state, a municipality or a quasi-public agency;

(C) Bribery in connection with service as a public official or state or municipal employee; or

(D) The committing of any felony by such person who, wilfully and with the intent to defraud, realizes or obtains, or attempts to realize or obtain, a profit, gain or advantage for himself or herself or for some other person, through the use or attempted use of the power, rights, privileges or duties of his or her position as a public official or state or municipal employee.

(June 11 Sp. Sess. P.A. 08-3, S. 1.)



Section 1-110a - Pension revocation or reduction for public officials and state or municipal employees convicted of crimes related to state or municipal office. Factors. Voluntary provision of information. Innocent spouse, dependents and beneficiaries. Notification to prosecutor. Severability of provisions.

(a) Notwithstanding any provision of the general statutes, on or after October 1, 2008, if any public official or state or municipal employee is convicted of or pleads guilty or nolo contendere to any crime related to state or municipal office in state criminal or federal criminal court, the Attorney General shall apply to the Superior Court for an order to revoke or reduce the pension of any kind to which such public official or state or municipal employee is otherwise entitled under the general statutes for service as a public official or state or municipal employee.

(b) In determining whether the pension shall be revoked or reduced, the Superior Court shall consider and make findings on the following factors:

(1) The severity of the crime related to state or municipal office for which the public official or state or municipal employee has been convicted or to which the public official or state or municipal employee has pled guilty or nolo contendere;

(2) The amount of monetary loss suffered by the state, a municipality or a quasi-public agency or by any other person as a result of the crime related to state or municipal office;

(3) The degree of public trust reposed in the public official or state or municipal employee by virtue of the person’s position as a public official or state or municipal employee;

(4) If the crime related to state or municipal office was part of a fraudulent scheme against the state or a municipality, the role of the public official or state or municipal employee in the fraudulent scheme against the state or a municipality; and

(5) Any such other factors as, in the judgment of the Superior Court, justice may require.

(c) If the court determines, or the Attorney General certifies, that a public official or state or municipal employee, who was convicted of or pled guilty or nolo contendere to a crime related to state or municipal office, voluntarily provided information to the Attorney General, the Auditors of Public Accounts or any state, federal or local law enforcement official concerning the commission of such crime related to state or municipal office by another public official or state or municipal employee who had a greater degree of culpability for such crime than the public official or state or municipal employee providing such information, the court shall not reduce or revoke the pension of such public official or state or municipal employee, provided such public official or state or municipal employee voluntarily provided such information prior to learning of a criminal investigation into such crime related to state or municipal office.

(d) If the Superior Court determines that the pension of a public official or state or municipal employee should be reduced, it may, after taking into consideration the financial needs and resources of any innocent spouse, dependents and designated beneficiaries of the public official or state or municipal employee, order that some or all of the reduced pension be paid to any such innocent spouse, dependent or beneficiary as justice may require.

(e) If the Superior Court determines that the pension of such public official or state or municipal employee should not be revoked or reduced, it shall order that the retirement or other benefit or payment be made to such public official or state or municipal employee.

(f) In all criminal proceedings in state or federal court in which the defendant is a public official or a state or municipal employee who is charged with a crime related to state or municipal office, the Attorney General shall notify the prosecutor of the existence of the pension revocation statute and the possibility that any fine, restitution or other monetary order made by the court may be paid from such official’s or employee’s pension.

(g) If any provision, clause or phrase of this section or of any order or any action of the Attorney General hereunder is adjudged by any court of competent jurisdiction to be invalid, or if the applicability thereof to any person or circumstance is held invalid, such judgment shall not invalidate the remainder of this section or such order or action, and the applicability thereof to other persons and circumstances shall not be affected thereby.

(June 11 Sp. Sess. P.A. 08-3, S. 2.)



Section 1-110b - Return of contributions. Exceptions. Qualified domestic relations orders. Effect on state or municipal government retirement plans.

(a) Any public official or state or municipal employee whose pension is revoked pursuant to section 1-110a shall be entitled to a return of his or her contribution paid into the relevant pension fund, without interest.

(b) Notwithstanding the provisions of subsection (a) of this section, no payments in return of contributions shall be made or ordered unless and until the Superior Court determines that the public official or state or municipal employee whose pension has been revoked pursuant to section 1-110a has satisfied in full any judgments or orders rendered by any court of competent jurisdiction for the payment of restitution to the state or a municipality for losses incurred as a result of the crime related to state or municipal office. If the Superior Court determines that the public official or state or municipal employee whose pension has been revoked under section 1-110a has failed to satisfy any outstanding judgment or order of restitution rendered by any court of competent jurisdiction, it may order that any funds otherwise due to such public official or state or municipal employee as a return of contribution, or any portion thereof, be paid in satisfaction of the judgment or order.

(c) No provision of section 1-110a or this section shall be construed to prohibit or limit any payment made pursuant to a qualified domestic relations order issued prior to any such conviction or plea by: (1) Any public official or state or municipal employee who is convicted of or pleads guilty or nolo contendere to any crime related to state or municipal office; or (2) any state or municipal agency responsible for the administration of such payment on behalf of such public official or state or municipal employee.

(d) Notwithstanding the provisions of section 1-110a, no pension shall be reduced or revoked if the Internal Revenue Service determines that such reduction or revocation will negatively affect or invalidate the status of the state’s government retirement plans or a municipality’s government retirement plans under Section 401(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(June 11 Sp. Sess. P.A. 08-3, S. 3.)



Section 1-110c - Determination re effect on collective bargaining agreement.

If the Superior Court determines that the revocation of the pension of a state or municipal employee pursuant to section 1-110a constitutes the unilateral breach of a collective bargaining agreement, the Superior Court shall not issue an order for the revocation of such pension. Upon such determination, the Superior Court may issue an order for the reduction of such pension provided any such reduction ordered by the Superior Court shall not exceed the amount necessary to satisfy any fine, restitution or other monetary order made by the criminal court in addition to the amount necessary to pay the cost of such state or municipal employee’s incarceration, as determined pursuant to section 18-85a.

(June 11 Sp. Sess. P.A. 08-3, S. 4.)



Section 1-110d - Collective bargaining agreements and provisions re pension revocation or reduction.

No collective bargaining agreement entered into on or after October 1, 2008, shall contain any provision that limits the application of the provisions of section 1-110a to any state or municipal employee.

(June 11 Sp. Sess. P.A. 08-3, S. 5.)






Chapter 12 - Quasi-Public Agencies

Section 1-120 - Definitions.

As used in sections 1-120 to 1-123, inclusive:

(1) “Quasi-public agency” means Connecticut Innovations, Incorporated, and the Connecticut Health and Educational Facilities Authority, Connecticut Higher Education Supplemental Loan Authority, Connecticut Housing Finance Authority, Connecticut Housing Authority, Connecticut Resources Recovery Authority, Capital Region Development Authority, Connecticut Lottery Corporation, Connecticut Airport Authority, Health Information Technology Exchange of Connecticut, Connecticut Health Insurance Exchange and Clean Energy Finance and Investment Authority.

(2) “Procedure” means each statement, by a quasi-public agency, of general applicability, without regard to its designation, that implements, interprets or prescribes law or policy, or describes the organization or procedure of any such agency. The term includes the amendment or repeal of a prior regulation, but does not include, unless otherwise provided by any provision of the general statutes, (A) statements concerning only the internal management of any agency and not affecting procedures available to the public, and (B) intra-agency memoranda.

(3) “Proposed procedure” means a proposal by a quasi-public agency under the provisions of section 1-121 for a new procedure or for a change in, addition to or repeal of an existing procedure.

(P.A. 88-266, S. 39, 46; P.A. 89-245, S. 2; P.A. 93-413, S. 11, 16; P.A. 96-212, S. 20, 32; P.A. 98-179, S. 14, 30; P.A. 01-143, S. 5, 8; P.A. 04-143, S. 24; P.A. 06-76, S. 4; P.A. 10-117, S. 88; P.A. 11-53, S. 16; 11-84, S. 17; P.A. 12-147, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 184; June 12 Sp. Sess. P.A. 12-2, S. 164.)

History: P.A. 89-245 amended the definition of “quasi-public agency” in Subdiv. (1) to rename Connecticut Product Development Corporation as Connecticut Innovations, Incorporated; P.A. 93-413 included Connecticut Coastline Port Authority in definition of “quasi-public agency” in Subdiv. (1), effective July 1, 1993; P.A. 96-212 redefined “quasi-public agency” to include Connecticut Lottery Corporation, effective July 1, 1996; P.A. 98-179 redefined “quasi-public agency” to add Capital City Economic Development Authority, effective June 1, 1998; P.A. 01-143 amended Subdiv. (1) by changing Connecticut Coastline Port Authority to Connecticut Port Authority, effective July 6, 2001; P.A. 04-143 redefined “quasi-public agency” in Subdiv. (1) to eliminate Connecticut Port Authority from definition, effective July 1, 2004; P.A. 06-76 amended Subdiv. (1) to delete reference to Connecticut Hazardous Waste Management Service; P.A. 10-117 redefined “quasi-public agency” to include Health Information Technology Exchange of Connecticut in Subdiv. (1), effective June 8, 2010; P.A. 11-53 redefined “quasi-public agency” in Subdiv. (1) to include Connecticut Health Insurance Exchange, effective July 1, 2011; P.A. 11-84 redefined “quasi-public agency” in Subdiv. (1) to include Connecticut Airport Authority, effective July 1, 2011; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority” in Subdiv. (1), effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 deleted “the Connecticut Development Authority” and made a technical change in Subdiv. (1), effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 added “and Clean Energy Finance and Investment Authority” and made a technical change in Subdiv. (1), effective July 1, 2012.



Section 1-121 - Notice prior to action on procedures. Adoption procedure. Emergency procedures.

(a) A quasi-public agency, before adopting a proposed procedure, shall give at least thirty days’ notice by publication in the Connecticut Law Journal of its intended action. The notice shall include (1) either a statement of the terms or of the substance of the proposed procedure or a description sufficiently detailed so as to apprise persons likely to be affected of the issues and subjects involved in the proposed procedure, (2) a statement of the purposes for which the procedure is proposed and (3) when, where and how interested persons may present their views on the proposed procedure. A quasi-public agency may only adopt a proposed procedure by a two-thirds vote of the full membership of the board of directors of the quasi-public agency.

(b) If a quasi-public agency finds that an imminent peril to the public health, safety or welfare requires adoption of a proposed procedure upon fewer than thirty days’ notice, states in writing its reasons for such finding and the agency’s board of directors, by a three-fourths vote of the statutory membership, approves the finding in writing, the agency may proceed, without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, to adopt an emergency proposed procedure not later than ten days, excluding Saturdays, Sundays and holidays, prior to the proposed effective date of the proposed procedure. An approved emergency procedure may be effective for a period of not more than one hundred twenty days and renewable once for a period of not more than sixty days. If the necessary steps to adopt a permanent procedure, including publication of notice of intent to adopt, are not completed prior to the expiration date of an emergency procedure, the emergency procedure shall cease to be effective on that date.

(c) The provisions of subsections (a) and (b) of this section shall not apply to the Connecticut Lottery Corporation, established pursuant to section 12-802, prior to July 1, 1997.

(P.A. 88-266, S. 40, 46; P.A. 96-212, S. 21, 32.)

History: P.A. 96-212 added Subsec. (c) re application of section to Connecticut Lottery Corporation, effective July 1, 1996.



Section 1-122 - Compliance audit.

The Auditors of Public Accounts shall biennially conduct a compliance audit of each quasi-public agency’s activities during the agency’s two fiscal years preceding each such audit or contract with a person, firm or corporation for any such audit or audits. Each such audit shall determine whether the quasi-public agency has complied with its regulations concerning affirmative action, personnel practices, the purchase of goods and services, the use of surplus funds and the distribution of loans, grants and other financial assistance. Each audit shall include a review of all or a representative sample of the agency’s activities in such areas during the relevant fiscal years. The Auditors of Public Accounts shall submit each audit report to the Governor and two copies of the audit report to the Legislative Program Review and Investigations Committee. Not later than thirty days after receiving copies of an audit report from the Auditors of Public Accounts, the Legislative Program Review and Investigations Committee shall prepare an assessment of whether the audit report complies with the requirements of this section and shall submit the assessment and a copy of the audit report to the joint standing committee of the General Assembly having cognizance of matters relating to the quasi-public agency. Each quasi-public agency shall pay the cost of conducting such biennial compliance audit of the agency.

(P.A. 88-266, S. 41, 46; P.A. 03-133, S. 2; P.A. 10-172, S. 1.)

History: P.A. 03-133 required Auditors of Public Accounts to conduct or contract for audit, instead of requiring quasi-public agency board of directors to contract for audit, required Auditors of Public Accounts to submit copies of audit report to Legislative Program Review and Investigations Committee, said committee to prepare and submit assessment of audit report and copy of audit report to General Assembly, and required quasi-public agencies to pay for audits, effective July 1, 2004; P.A. 10-172 changed annual audit to biennial audit, effective July 1, 2010.



Section 1-123 - Reports.

(a) The board of directors of each quasi-public agency shall annually submit a report to the Governor and the Auditors of Public Accounts and two copies of such report to the Legislative Program Review and Investigations Committee. Such report shall include, but not be limited to, the following: (1) A list of all bond issues for the preceding fiscal year, including, for each such issue, the financial advisor and underwriters, whether the issue was competitive, negotiated or privately placed, and the issue’s face value and net proceeds; (2) a list of all projects other than those pertaining to owner-occupied housing or student loans receiving financial assistance during the preceding fiscal year, including each project’s purpose, location, and the amount of funds provided by the agency; (3) a list of all outside individuals and firms receiving in excess of five thousand dollars in the form of loans, grants or payments for services, except for individuals receiving loans for owner-occupied housing and education; (4) a balance sheet showing all revenues and expenditures; (5) the cumulative value of all bonds issued, the value of outstanding bonds, and the amount of the state’s contingent liability; (6) the affirmative action policy statement, a description of the composition of the agency’s work force by race, sex, and occupation and a description of the agency’s affirmative action efforts; and (7) a description of planned activities for the current fiscal year. Not later than thirty days after receiving copies of such report from the board of a quasi-public agency, the Legislative Program Review and Investigations Committee shall prepare an assessment of whether the report complies with the requirements of this section and shall submit the assessment and a copy of the report to the joint standing committee of the General Assembly having cognizance of matters relating to the quasi-public agency.

(b) For the quarter commencing July 1, 2010, and for each quarter thereafter, the board of directors of each quasi-public agency shall submit a report to the Office of Fiscal Analysis. Such report shall include, but not be limited to, for each fund and account of the agency: (1) The beginning fiscal year balance; (2) all funds expended and all revenue collected by the end of the quarter; and (3) total expenditures and revenues estimated at the end of the fiscal year. For the purposes of this subsection, “expenditures” and “revenues” have the same meaning as provided in section 4-69.

(c) For the quarter commencing July 1, 2010, and for each quarter thereafter, the board of directors of each quasi-public agency shall submit a personnel status report to the Office of Fiscal Analysis. Such report shall include, but not be limited to: (1) The total number of employees by the end of the quarter; (2) the positions vacated and the positions filled by the end of the quarter; and (3) the positions estimated to be vacant and the positions estimated to be filled at the end of the fiscal year.

(P.A. 88-266, S. 42, 46; P.A. 03-133, S. 3; Sept. Sp. Sess. P.A. 09-7, S. 7; P.A. 10-143, S. 1.)

History: P.A. 03-133 required board to submit two copies of report to Legislative Program Review and Investigations Committee, instead of submitting report to General Assembly committee of cognizance, and required said committee to prepare and submit assessment of report and copy of report to General Assembly, effective July 1, 2004; Sept. Sp. Sess. P.A. 09-7 designated existing provisions as Subsec. (a) and added Subsec. (b) re quarterly reports to Office of Fiscal Analysis re moneys received or held by agencies, effective October 5, 2009; P.A. 10-143 amended Subsec. (b) by changing commencement date from July 1, 2009, to July 1, 2010, and requiring report to include, for each account and fund of agency, the beginning fiscal year balance, quarterly expenditures and revenues collected and total expenditures and revenues estimated at end of fiscal year and added Subsec. (c) re quarterly personnel status report, effective July 1, 2010.



Section 1-124 - Treasurer’s approval required for state contribution to or guarantee of bonds, notes, borrowed money.

(a) Connecticut Innovations, Incorporated, the Connecticut Health and Educational Facilities Authority, the Connecticut Higher Education Supplemental Loan Authority, the Connecticut Housing Finance Authority, the Connecticut Housing Authority, the Connecticut Resources Recovery Authority, the Health Information Technology Exchange of Connecticut, the Connecticut Airport Authority, the Capital Region Development Authority, the Connecticut Health Insurance Exchange and the Clean Energy Finance and Investment Authority shall not borrow any money or issue any bonds or notes which are guaranteed by the state of Connecticut or for which there is a capital reserve fund of any kind which is in any way contributed to or guaranteed by the state of Connecticut until and unless such borrowing or issuance is approved by the State Treasurer or the Deputy State Treasurer appointed pursuant to section 3-12. The approval of the State Treasurer or said deputy shall be based on documentation provided by the authority that it has sufficient revenues to (1) pay the principal of and interest on the bonds and notes issued, (2) establish, increase and maintain any reserves deemed by the authority to be advisable to secure the payment of the principal of and interest on such bonds and notes, (3) pay the cost of maintaining, servicing and properly insuring the purpose for which the proceeds of the bonds and notes have been issued, if applicable, and (4) pay such other costs as may be required.

(b) To the extent Connecticut Innovations, Incorporated, and the Connecticut Higher Education Supplemental Loan Authority, Connecticut Housing Finance Authority, Connecticut Housing Authority, Connecticut Resources Recovery Authority, Connecticut Health and Educational Facilities Authority, the Health Information Technology Exchange of Connecticut, the Connecticut Airport Authority, the Capital Region Development Authority, the Connecticut Health Insurance Exchange or the Clean Energy Finance and Investment Authority is permitted by statute and determines to exercise any power to moderate interest rate fluctuations or enter into any investment or program of investment or contract respecting interest rates, currency, cash flow or other similar agreement, including, but not limited to, interest rate or currency swap agreements, the effect of which is to subject a capital reserve fund which is in any way contributed to or guaranteed by the state of Connecticut, to potential liability, such determination shall not be effective until and unless the State Treasurer or his or her deputy appointed pursuant to section 3-12 has approved such agreement or agreements. The approval of the State Treasurer or his or her deputy shall be based on documentation provided by the authority that it has sufficient revenues to meet the financial obligations associated with the agreement or agreements.

(P.A. 88-266, S. 43, 46; P.A. 93-33, S. 3, 4; P.A. 02-46, S. 16; May Sp. Sess. P.A. 04-1, S. 21; P.A. 10-117, S. 89; P.A. 11-53, S. 17; 11-84, S. 18; P.A. 12-147, S. 3; June 12 Sp. Sess. P.A. 12-1, S. 185; June 12 Sp. Sess. P.A. 12-2, S. 165.)

History: P.A. 93-33 made existing section Subsec. (a) and added a new Subsec. (b) to provide authority for quasi-public agencies to moderate interest rate fluctuations, effective April 20, 1993; P.A. 02-46 amended Subsec. (a) to add “the Connecticut Resources Recovery Authority” and make technical changes, effective April 30, 2002; May Sp. Sess. P.A. 04-1 added the Capital City Economic Development Authority to the list of agencies whose borrowing or bonding requires approval under this section and made technical changes, effective July 1, 2004; P.A. 10-117 added “the Health Information Technology Exchange of Connecticut” in Subsecs. (a) and (b), effective June 8, 2010; P.A. 11-53 added “Connecticut Health Insurance Exchange” in Subsecs. (a) and (b), effective July 1, 2011; P.A. 11-84 added “Connecticut Airport Authority” in Subsecs. (a) and (b), effective July 1, 2011; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 deleted “The Connecticut Development Authority”, added “Connecticut Innovations, Incorporated” in Subsec. (a) and made a technical change in Subsec. (b), effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 added “Clean Energy Finance and Investment Authority” and made technical changes, effective July 1, 2012.

See Sec. 3-20e re provision of and indemnification for provision of secondary market disclosure information.



Section 1-125 - Directors, officers and employees not personally liable. Indemnification.

The directors, officers and employees of Connecticut Innovations, Incorporated, and the Connecticut Higher Education Supplemental Loan Authority, Connecticut Housing Finance Authority, Connecticut Housing Authority, Connecticut Resources Recovery Authority, including ad hoc members of the Connecticut Resources Recovery Authority, Connecticut Health and Educational Facilities Authority, Capital Region Development Authority, the Health Information Technology Exchange of Connecticut, Connecticut Airport Authority, Connecticut Lottery Corporation, Connecticut Health Insurance Exchange and the Clean Energy Finance and Investment Authority and any person executing the bonds or notes of the agency shall not be liable personally on such bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof, nor shall any director or employee of the agency, including ad hoc members of the Connecticut Resources Recovery Authority, be personally liable for damage or injury, not wanton, reckless, wilful or malicious, caused in the performance of his or her duties and within the scope of his or her employment or appointment as such director, officer or employee, including ad hoc members of the Connecticut Resources Recovery Authority. The agency shall protect, save harmless and indemnify its directors, officers or employees, including ad hoc members of the Connecticut Resources Recovery Authority, from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or alleged deprivation of any person’s civil rights or any other act or omission resulting in damage or injury, if the director, officer or employee, including ad hoc members of the Connecticut Resources Recovery Authority, is found to have been acting in the discharge of his or her duties or within the scope of his or her employment and such act or omission is found not to have been wanton, reckless, wilful or malicious.

(P.A. 88-266, S. 44, 46; P.A. 89-245, S. 3; P.A. 93-413, S. 12, 16; P.A. 96-212, S. 22, 32; P.A. 98-179, S. 15, 30; P.A. 01-143, S. 6, 8; P.A. 04-143, S. 25; May Sp. Sess. P.A. 04-2, S. 70; P.A. 10-117, S. 90; P.A. 11-53, S. 18; 11-84, S. 19; P.A. 12-147, S. 4; June 12 Sp. Sess. P.A. 12-1, S. 186; June 12 Sp. Sess. P.A. 12-2, S. 166.)

History: P.A. 89-245 renamed Connecticut Product Development Corporation as Connecticut Innovations, Incorporated; P.A. 93-413 applied provisions of the section to directors, officers and employees of Connecticut Coastline Port Authority, effective July 1, 1993; P.A. 96-212 applied section to directors, officers and employees of Connecticut Lottery Corporation, effective, July 1, 1996; P.A. 98-179 added Capital City Economic Development Authority, effective June 1, 1998 (Revisor’s note: The new reference to “Capital City Economic Development Authority” was moved editorially by the Revisors to follow the existing reference to “Connecticut Health and Educational Facilities Authority” to correct a technical placement error); P.A. 01-143 changed Connecticut Coastline Port Authority to Connecticut Port Authority, effective July 6, 2001; P.A. 04-143 eliminated reference to Connecticut Port Authority, effective July 1, 2004; May Sp. Sess. P.A. 04-2 added provisions re ad hoc members of the Connecticut Resources Recovery Authority, effective May 12, 2004; P.A. 10-117 added “the Health Information Technology Exchange of Connecticut”, effective June 8, 2010; P.A. 11-53 added “Connecticut Health Insurance Exchange”, effective July 1, 2011; P.A. 11-84 added “Connecticut Airport Authority”, effective July 1, 2011; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 deleted “the Connecticut Development Authority” and made a technical change, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 added “and the Clean Energy Finance and Investment Authority” and made a technical change, effective July 1, 2012.



Section 1-126 - Penalty for false statements.

Any quasi-public agency, as defined in section 1-120, shall require any application, agreement, financial statement, certificate or other writing submitted to such quasi-public agency with respect to any loan, mortgage, guarantee, investment, grant, lease, tax relief, bond financing or other extension of credit or financial assistance made or provided by such quasi-public agency and that provides information on which the decision of such quasi-public agency was based, to be signed under penalty of false statement as provided in section 53a-157b.

(P.A. 01-184.)



Section 1-127 - Restriction on entities conducting financial audits.

No quasi-public agency, as defined in section 1-120, shall contract with the same person, firm or corporation to conduct financial audits of such agency for more than six consecutive fiscal years of the agency. The provisions of this section shall apply to fiscal years of quasi-public agencies beginning on or after July 1, 2003.

(P.A. 03-133, S. 4.)

History: P.A. 03-133 effective July 1, 2003.






Chapter 13 - Connecticut Institute for Municipal Studies

Section 1-135 to 1-139 - Connecticut Institute for Municipal Studies; established. Board of directors. Meetings; agenda; staff. Consortium of public and private institutions of higher education. Pilot demonstration projects; funding.

Sections 1-135 to 1-139, inclusive, are repealed, effective July 1, 2002.

(May Sp. Sess. P.A. 92-16, S. 78–82, 89; P.A. 96-256, S. 167, 209; P.A. 02-140, S. 9.)



Section 1-139a - Connecticut Institute for Municipal Studies: Transfer of assets and records.

The financial assets of the Connecticut Institute for Municipal Studies are transferred to the Connecticut State University System for the purposes of the Institute for Municipal and Regional Policy at Central Connecticut State University. The records, files, intellectual property rights and copyright rights of the Connecticut Institute for Municipal Studies are transferred to the Institute for Municipal and Regional Policy at Central Connecticut State University.

(P.A. 02-140, S. 8; P.A. 13-247, S. 61.)

History: P.A. 02-140 effective July 1, 2002; P.A. 13-247 deleted references to Center for Public Policy and Practical Politics, effective July 1, 2013.






Chapter 13a - Treatment of Federal Payments Under State or Local Programs

Section 1-141 - Treatment of payments made under Economic Stimulus Act of 2008 to applicants for or recipients of state or local benefits, services or tax relief.

(a) Any payment made pursuant to Public Law 110-185, the Economic Stimulus Act of 2008, to an individual who is an applicant for or recipient of benefits or services under any state or local program financed in whole or in part with state funds, that provides such benefits or services based on need, shall not be counted as income, nor shall any such payment be counted as resources for the month of receipt or the following two months, for the purpose of determining the individual’s or any other individual’s eligibility for such benefits or services or the amount of such benefits or services.

(b) Any such payment shall not be counted as income for purposes of determining the eligibility for, or the benefit level of, such individual under any property tax exemption, property tax credit or rental rebate program financed in whole or in part with state funds, nor shall such payment be counted as income for purposes of any property tax relief program that a municipality may, at its option, offer.

(P.A. 09-1, S. 28.)

History: P.A. 09-1 effective January 15, 2009.



Section 1-141a - Treatment of payments made under American Recovery and Reinvestment Act of 2009 to applicants for or recipients of state or local benefits, services or tax relief.

(a) Any payment made pursuant to the American Recovery and Reinvestment Act of 2009, P.L. 111-5, to an individual who is an applicant for or recipient of benefits or services under any state or local program financed in whole or in part with state funds that provides such benefits or services based on need shall not be counted as income, nor shall any such payment be counted as resources for the month of receipt or the following two months, for the purpose of determining the individual’s or any other individual’s eligibility for such benefits or services or the amount of such benefits or services.

(b) Any such payment shall not be counted as income for purposes of determining the eligibility for, or the benefit level of, such individual under any property tax exemption, property tax credit or rental rebate program financed in whole or in part with state funds, nor shall such payment be counted as income for purposes of any property tax relief program that a municipality may, at its option, offer.

(P.A. 09-3, S. 4.)

History: P.A. 09-3 effective April 15, 2009.



Section 1-141b - Treatment of payments made under Patient Protection and Affordable Care Act to applicants for or recipients of state or local benefits, services or tax relief.

(a) Any payment made pursuant to the Patient Protection and Affordable Care Act, P.L. 111-148, to an individual who is an applicant for or recipient of benefits or services under any state or local program financed in whole or in part with state funds that provides such benefits or services based on need shall not be counted as income, nor shall any such payment be counted as resources for the month of receipt or the following two months, for the purpose of determining the individual’s or any other individual’s eligibility for such benefits or services or the amount of such benefits or services.

(b) Any such payment shall not be counted as income for purposes of determining the eligibility for, or the benefit level of, such individual under any property tax exemption, property tax credit or rental rebate program financed in whole or in part with state funds, nor shall such payment be counted as income for purposes of any property tax relief program that a municipality may, at its option, offer.

(P.A. 10-179, S. 36.)

History: P.A. 10-179 effective May 7, 2010.






Chapter 14 - Freedom of Information Act

Section 1-200 - (Formerly Sec. 1-18a). Definitions.

As used in this chapter, the following words and phrases shall have the following meanings, except where such terms are used in a context which clearly indicates the contrary:

(1) “Public agency” or “agency” means:

(A) Any executive, administrative or legislative office of the state or any political subdivision of the state and any state or town agency, any department, institution, bureau, board, commission, authority or official of the state or of any city, town, borough, municipal corporation, school district, regional district or other district or other political subdivision of the state, including any committee of, or created by, any such office, subdivision, agency, department, institution, bureau, board, commission, authority or official, and also includes any judicial office, official, or body or committee thereof but only with respect to its or their administrative functions, and for purposes of this subparagraph, “judicial office” includes, but is not limited to, the Division of Public Defender Services;

(B) Any person to the extent such person is deemed to be the functional equivalent of a public agency pursuant to law; or

(C) Any “implementing agency”, as defined in section 32-222.

(2) “Meeting” means any hearing or other proceeding of a public agency, any convening or assembly of a quorum of a multimember public agency, and any communication by or to a quorum of a multimember public agency, whether in person or by means of electronic equipment, to discuss or act upon a matter over which the public agency has supervision, control, jurisdiction or advisory power. “Meeting” does not include: Any meeting of a personnel search committee for executive level employment candidates; any chance meeting, or a social meeting neither planned nor intended for the purpose of discussing matters relating to official business; strategy or negotiations with respect to collective bargaining; a caucus of members of a single political party notwithstanding that such members also constitute a quorum of a public agency; an administrative or staff meeting of a single-member public agency; and communication limited to notice of meetings of any public agency or the agendas thereof. A quorum of the members of a public agency who are present at any event which has been noticed and conducted as a meeting of another public agency under the provisions of the Freedom of Information Act shall not be deemed to be holding a meeting of the public agency of which they are members as a result of their presence at such event.

(3) “Caucus” means (A) a convening or assembly of the enrolled members of a single political party who are members of a public agency within the state or a political subdivision, or (B) the members of a multimember public agency, which members constitute a majority of the membership of the agency, or the other members of the agency who constitute a minority of the membership of the agency, who register their intention to be considered a majority caucus or minority caucus, as the case may be, for the purposes of the Freedom of Information Act, provided (i) the registration is made with the office of the Secretary of the State for any such public agency of the state, in the office of the clerk of a political subdivision of the state for any public agency of a political subdivision of the state, or in the office of the clerk of each municipal member of any multitown district or agency, (ii) no member is registered in more than one caucus at any one time, (iii) no such member’s registration is rescinded during the member’s remaining term of office, and (iv) a member may remain a registered member of the majority caucus or minority caucus regardless of whether the member changes his or her party affiliation under chapter 143.

(4) “Person” means natural person, partnership, corporation, limited liability company, association or society.

(5) “Public records or files” means any recorded data or information relating to the conduct of the public’s business prepared, owned, used, received or retained by a public agency, or to which a public agency is entitled to receive a copy by law or contract under section 1-218, whether such data or information be handwritten, typed, tape-recorded, printed, photostated, photographed or recorded by any other method.

(6) “Executive sessions” means a meeting of a public agency at which the public is excluded for one or more of the following purposes: (A) Discussion concerning the appointment, employment, performance, evaluation, health or dismissal of a public officer or employee, provided that such individual may require that discussion be held at an open meeting; (B) strategy and negotiations with respect to pending claims or pending litigation to which the public agency or a member thereof, because of the member’s conduct as a member of such agency, is a party until such litigation or claim has been finally adjudicated or otherwise settled; (C) matters concerning security strategy or the deployment of security personnel, or devices affecting public security; (D) discussion of the selection of a site or the lease, sale or purchase of real estate by the state or a political subdivision of the state when publicity regarding such site, lease, sale, purchase or construction would adversely impact the price of such site, lease, sale, purchase or construction until such time as all of the property has been acquired or all proceedings or transactions concerning same have been terminated or abandoned; and (E) discussion of any matter which would result in the disclosure of public records or the information contained therein described in subsection (b) of section 1-210.

(7) “Personnel search committee” means a body appointed by a public agency, whose sole purpose is to recommend to the appointing agency a candidate or candidates for an executive-level employment position. Members of a “personnel search committee” shall not be considered in determining whether there is a quorum of the appointing or any other public agency.

(8) “Pending claim” means a written notice to an agency which sets forth a demand for legal relief or which asserts a legal right stating the intention to institute an action in an appropriate forum if such relief or right is not granted.

(9) “Pending litigation” means (A) a written notice to an agency which sets forth a demand for legal relief or which asserts a legal right stating the intention to institute an action before a court if such relief or right is not granted by the agency; (B) the service of a complaint against an agency returnable to a court which seeks to enforce or implement legal relief or a legal right; or (C) the agency’s consideration of action to enforce or implement legal relief or a legal right.

(10) “Freedom of Information Act” means this chapter.

(11) “Governmental function” means the administration or management of a program of a public agency, which program has been authorized by law to be administered or managed by a person, where (A) the person receives funding from the public agency for administering or managing the program, (B) the public agency is involved in or regulates to a significant extent such person’s administration or management of the program, whether or not such involvement or regulation is direct, pervasive, continuous or day-to-day, and (C) the person participates in the formulation of governmental policies or decisions in connection with the administration or management of the program and such policies or decisions bind the public agency. “Governmental function” shall not include the mere provision of goods or services to a public agency without the delegated responsibility to administer or manage a program of a public agency.

(P.A. 75-342, S. 1; P.A. 77-421; 77-609, S. 1, 8; P.A. 83-67, S. 1; 83-372; P.A. 84-546, S. 3, 173; P.A. 87-568, S. 1, 2; P.A. 90-307, S. 2, 5; P.A. 91-140, S. 1, 3; P.A. 93-195, S. 1; P.A. 95-79, S. 2, 189; P.A. 97-47, S. 1; P.A. 00-136, S. 1; P.A. 01-169, S. 1; P.A. 02-130, S. 17; P.A. 11-220, S. 1; P.A. 13-263, S. 7.)

History: P.A. 77-421 deleted reference to court of common pleas, probate court and juvenile court in Subsec. (a); P.A. 77-609 redefined “meeting” and “executive sessions”; P.A. 83-67 amended Subsec. (a) by including any state, municipal or district authority within the meaning of “agency” or “public agency”; P.A. 83-372 included within the definition of “agency” or “public agency” any committee formed by a body previously defined as an agency or public agency; P.A. 84-546 included committees of authorities in definition of “public agency”; P.A. 87-568 excluded from definition of “meeting” any “meeting of a personnel search committee for executive level employment candidates” and added Subsec. (f), defining “personnel search committee”; P.A. 90-307 added Subsec. (g) re exception to meeting provisions; P.A. 91-140 inserted new Subsecs. (g) and (h), defining “pending claim” and “pending litigation”, and relettered former Subsec. (g) as Subsec. (i); P.A. 93-195 inserted “, or created by,” in definition of “public agency” or “agency” in Subsec. (a); P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 97-47 replaced alphabetic Subdiv. indicators with numbers, transferred quorum provisions (formerly Subdiv. (i)) to Subdiv. (2), defining “meeting”, and added Subdiv. (10) defining “Freedom of Information Act”; Sec. 1-18a transferred to Sec. 1-200 in 1999; P.A. 00-136 redefined “public agency” in Subdiv. (1) to include implementing agencies, as defined in Sec. 32-222; P.A. 01-169 amended definition of “public agency” in Subdiv. (1) by making technical changes, dividing Subdiv. into Subparas. and adding Subpara. (B) to include any person to extent such person is deemed the functional equivalent of a public agency, amended definition of “public records or files” in Subdiv. (5) by adding “or to which a public agency is entitled to receive a copy by law or contract under section 1-218”, made a technical change for the purposes of gender neutrality in Subdiv. (6) and added Subdiv. (11) defining “governmental function”; P.A. 02-130 made a technical change in Subdiv. (1)(C), substituted “does not” for “shall not” in Subdiv. (2) and amended definition of “caucus” in Subdiv. (3) to designate existing provisions as Subpara. (A) and add Subpara. (B) re members of a multimember public agency, effective May 10, 2002; P.A. 11-220 amended Subdiv. (1)(A) to define “judicial office”; P.A. 13-263 redefined “executive sessions” in Subdiv. (6)(D), effective July 11, 2013.



Section 1-201 - (Formerly Sec. 1-19c). Division of Criminal Justice deemed not to be public agency, when.

For the purposes of subdivision (1) of section 1-200, the Division of Criminal Justice shall not be deemed to be a public agency except in respect to its administrative functions.

(P.A. 84-406, S. 12, 13; P.A. 00-66, S. 4.)

History: P.A. 84-406 effective November 28, 1984, upon certification by secretary of the state of vote on constitutional amendment re appointment of state’s attorneys; Sec. 1-19c transferred to Sec. 1-201 in 1999; P.A. 00-66 changed the reference to Sec. 1-200(1).

Freedom of Information Act cited. 206 C. 449; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217. Cited. Id., 300. Freedom of Information Act cited. Id.; Id., 393; Id., 482; Id., 549; 222 C. 621. Cited. 227 C. 641. Freedom of Information Act cited. 228 C. 158; Id., 271.

Freedom of Information Act cited. 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 42 CS 84; Id., 129. Cited. Id., 291. Freedom of Information Act cited. Id.



Section 1-202 - (Formerly Sec. 1-20e). Application of freedom of information provisions to agency committee composed entirely of individuals who are not members of the agency.

Any public agency may petition the Freedom of Information Commission before establishing a committee of the public agency which is to be composed entirely of individuals who are not members of the agency, to determine whether such committee may be exempted from the application of any provision of the Freedom of Information Act. If the commission, in its judgment, finds by reliable, probative and substantial evidence that the public interest in exempting the committee from the application of any such provision clearly outweighs the public interest in applying the provision to the committee, the commission shall issue an order, on appropriate terms, exempting the committee from the application of the provision.

(P.A. 93-195, S. 2; P.A. 97-47, S. 7.)

History: P.A. 97-47 substituted “the Freedom of Information Act” for list of sections; Sec. 1-20e transferred to Sec. 1-202 in 1999.

Freedom of Information Act cited. 37 CA 589; 42 CA 402; 43 CA 133.



Section 1-205 - (Formerly Sec. 1-21j). Freedom of Information Commission.

(a) There shall be established, within the Office of Governmental Accountability established under section 1-300, a Freedom of Information Commission consisting of nine members. (1) Five of such members shall be appointed by the Governor, with the advice and consent of either house of the General Assembly. Such members shall serve for terms of four years from July first of the year of their appointment, except that of the members appointed prior to and serving on July 1, 1977, one shall serve for a period of six years from July 1, 1975, one shall serve for a period of four years from July 1, 1975, and one shall serve for a period of six years from July 1, 1977. Of the two new members first appointed by the Governor after July 1, 1977, one shall serve from the date of such appointment until June 30, 1980, and one shall serve from the date of such appointment until June 30, 1982. (2) On and after July 1, 2011, four members of the commission shall be appointed as follows: One by the president pro tempore of the Senate, one by the minority leader of the Senate, one by the speaker of the House of Representatives and one by the minority leader of the House of Representatives. Such members shall serve for terms of two years from July first of the year of their appointment. (3) No more than five members of the commission shall be members of the same political party. Any vacancy in the membership of the commission shall be filled by the appointing authority for the unexpired portion of the term.

(b) Each member shall receive two hundred dollars per day for each day such member is present at a commission hearing or meeting, and shall be entitled to reimbursement for actual and necessary expenses incurred in connection therewith, in accordance with the provisions of section 4-1.

(c) The Governor shall select one of its members as a chairman. The commission shall maintain a permanent office at Hartford in such suitable space as the Commissioner of Administrative Services provides. All papers required to be filed with the commission shall be delivered to such office.

(d) The commission shall, subject to the provisions of the Freedom of Information Act promptly review the alleged violation of said Freedom of Information Act and issue an order pertaining to the same. Said commission shall have the power to investigate all alleged violations of said Freedom of Information Act and may for the purpose of investigating any violation hold a hearing, administer oaths, examine witnesses, receive oral and documentary evidence, have the power to subpoena witnesses under procedural rules adopted by the commission to compel attendance and to require the production for examination of any books and papers which the commission deems relevant in any matter under investigation or in question. In case of a refusal to comply with any such subpoena or to testify with respect to any matter upon which that person may be lawfully interrogated, the superior court for the judicial district of Hartford, on application of the commission, may issue an order requiring such person to comply with such subpoena and to testify; failure to obey any such order of the court may be punished by the court as a contempt thereof.

(e) The Freedom of Information Commission, and the Department of Administrative Services with respect to access to and disclosure of computer-stored public records, shall conduct training sessions, at least annually, for members of public agencies for the purpose of educating such members as to the requirements of sections 1-7 to 1-14, inclusive, 1-16 to 1-18, inclusive, 1-200 to 1-202, inclusive, 1-205, 1-206, 1-210 to 1-217, inclusive, 1-225 to 1-232, inclusive, 1-240, 1-241 and 19a-342.

(f) Not later than December 31, 2001, the Freedom of Information Commission shall create, publish and provide to the chief elected official of each municipality a model ordinance concerning the establishment by any municipality of a municipal freedom of information advisory board to facilitate the informed and efficient exchange of information between the commission and such municipality. The commission may amend the model ordinance from time to time.

(g) When the General Assembly is in session, the Governor shall have the authority to fill any vacancy on the commission, with the advice and consent of either house of the General Assembly. When the General Assembly is not in session any vacancy shall be filled pursuant to the provisions of section 4-19. A vacancy in the commission shall not impair the right of the remaining members to exercise all the powers of the commission and three members of the commission shall constitute a quorum.

(h) The commission shall, subject to the provisions of chapter 67, employ such employees as may be necessary to carry out the provisions of this chapter. The commission may enter into such contractual agreements as may be necessary for the discharge of its duties, within the limits of its appropriated funds and in accordance with established procedures.

(i) The Freedom of Information Commission shall not be construed to be a commission or board within the meaning of section 4-9a.

(P.A. 75-342, S. 15, 19; P.A. 77-609, S. 7, 8; 77-614, S. 73, 610; P.A. 78-280, S. 8, 127; 78-315, S. 3, 4; P.A. 79-560, S. 1, 39; 79-575, S. 1, 4; P.A. 86-390, S. 1, 2, 4; P.A. 87-496, S. 5, 110; P.A. 88-230, S. 1, 12; P.A. 89-251, S. 57, 203; P.A. 90-98, S. 1, 2; P.A. 91-347, S. 3, 5; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 97-47, S. 13; June 18 Sp. Sess. P.A. 97-9, S. 27, 50; P.A. 00-136, S. 8, 10; P.A. 06-187, S. 69; P.A. 07-202, S. 13; P.A. 11-48, S. 62; 11-51, S. 44, 76.)

History: P.A. 77-609 increased the number of commission members to five, changed the terms of members to four years, provided that not more than three members belong to the same political party and added Subsecs. (e) and (f); P.A. 77-614 changed “public works commissioner” to “commissioner of administrative services”; P.A. 78-280 changed “court of common pleas for the county of Hartford” to “superior court for the judicial district of Hartford-New Britain”; P.A. 78-315 added Subsec. (i); P.A. 79-560 changed “fiscal and budgetary” purposes to “administrative” purposes; P.A. 79-575 changed per diem to $50, allowed for reimbursement for expenses and added Subsecs. (g) and (h); P.A. 86-390 deleted provision in Subsec. (a) placing commission within the office of the secretary of the state for administrative purposes only and deleted provision in Subsec. (c) requiring secretary of the state to provide secretarial assistance to the commission; P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (c); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-251 set the fee for documents at not less than $28 per item; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-347 inserted “and the office of information and technology with respect to access to and disclosure of computer-stored public records” in Subsec. (e), effective July 1, 1992; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-47 amended Subsec. (d) by substituting “the Freedom of Information Act” for list of sections; June 18 Sp. Sess. P.A. 97-9 amended Subsec. (e) by substituting “Department of Information Technology” for “Office of Information and Technology”, effective July 1, 1997; Sec. 1-21j transferred to Sec. 1-205 in 1999; P.A. 00-136 inserted new Subsec. (f) re a model ordinance for a municipal freedom of information advisory board, and redesignated former Subsecs. (f) to (i), inclusive, as (g) to (j), respectively, effective July 1, 2000; P.A. 06-187 amended Subsec. (b) to change rate of compensation for members from $50 to $200 per day for attendance at commission meetings or hearings, effective May 26, 2006; P.A. 07-202 deleted former Subsec. (i) which had required commission to make printed reports of its decisions available to the public and redesignated existing Subsec. (j) as Subsec. (i), effective July 10, 2007; P.A. 11-48 amended Subsec. (a) by adding language re Office of Governmental Accountability, by changing number of members from 5 to 9 and designating language re commission prior to July 1, 2011, as Subdiv. (1), by adding Subdiv. (2) re legislative appointments, by designating prohibition re members of same party as Subdiv. (3), by adding language re vacancies and by making technical changes, effective July 1, 2011; pursuant to P.A. 11-51, “Department of Information Technology” and “Commissioner of Public Works” were changed editorially by the Revisors to “Department of Administrative Services” and “Commissioner of Administrative Services”, respectively, effective July 1, 2011.

Cited. 174 C. 308; 181 C. 324; 182 C. 140; 184 C. 102; 190 C. 235; 192 C. 310. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312. Cited. 216 C. 253. Freedom of Information Act cited. Id.; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621. Cited. 228 C. 158. Freedom of Information Act cited. Id. Cited. Id., 271. Freedom of Information Act cited. Id.

Cited. 2 CA 600. Freedom of Information Act cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.

Subsec. (d):

Subsec. specifies sections of general statutes to which Freedom of Information Commission is subject. 181 C. 324. Cited. 192 C. 183; 208 C. 453.



Section 1-205a - Recommended appropriations. Allotments.

(a) Notwithstanding any provision of the general statutes, the appropriations recommended for the division of the Freedom of Information Commission within the Office of Governmental Accountability established under section 1-300, which division shall have a separate line item within the budget for the Office of Governmental Accountability, shall be the estimates of expenditure requirements transmitted to the Secretary of the Office of Policy and Management by the executive administrator of the Office of Governmental Accountability and the recommended adjustments and revisions of such estimates shall be the recommended adjustments and revisions, if any, transmitted by said executive administrator to the Office of Policy and Management.

(b) Notwithstanding any provision of the general statutes, the Governor shall not reduce allotment requisitions or allotments in force concerning the Freedom of Information Commission.

(P.A. 04-204, S. 11; P.A. 11-48, S. 75.)

History: P.A. 04-204 effective July 1, 2004; P.A. 11-48 amended Subsec. (a) by adding language re separate line item within budget for Office of Governmental Accountability, by replacing language re director of commission with language re administrator of Office of Governmental Accountability and by making technical changes, effective July 1, 2011.



Section 1-206 - (Formerly Sec. 1-21i). Denial of access to public records or meetings. Appeals. Notice. Orders. Civil penalty. Service of process upon commission. Frivolous appeals.

(a) Any denial of the right to inspect or copy records provided for under section 1-210 shall be made to the person requesting such right by the public agency official who has custody or control of the public record, in writing, within four business days of such request, except when the request is determined to be subject to subsections (b) and (c) of section 1-214, in which case such denial shall be made, in writing, within ten business days of such request. Failure to comply with a request to so inspect or copy such public record within the applicable number of business days shall be deemed to be a denial.

(b) (1) Any person denied the right to inspect or copy records under section 1-210 or wrongfully denied the right to attend any meeting of a public agency or denied any other right conferred by the Freedom of Information Act may appeal therefrom to the Freedom of Information Commission, by filing a notice of appeal with said commission. A notice of appeal shall be filed not later than thirty days after such denial, except in the case of an unnoticed or secret meeting, in which case the appeal shall be filed not later than thirty days after the person filing the appeal receives notice in fact that such meeting was held. For purposes of this subsection, such notice of appeal shall be deemed to be filed on the date it is received by said commission or on the date it is postmarked, if received more than thirty days after the date of the denial from which such appeal is taken. Upon receipt of such notice, the commission shall serve upon all parties, by certified or registered mail, a copy of such notice together with any other notice or order of such commission. In the case of the denial of a request to inspect or copy records contained in a public employee’s personnel or medical file or similar file under subsection (c) of section 1-214, the commission shall include with its notice or order an order requiring the public agency to notify any employee whose records are the subject of an appeal, and the employee’s collective bargaining representative, if any, of the commission’s proceedings and, if any such employee or collective bargaining representative has filed an objection under said subsection (c), the agency shall provide the required notice to such employee and collective bargaining representative by certified mail, return receipt requested or by hand delivery with a signed receipt. A public employee whose personnel or medical file or similar file is the subject of an appeal under this subsection may intervene as a party in the proceedings on the matter before the commission. Said commission shall, after due notice to the parties, hear and decide the appeal within one year after the filing of the notice of appeal. The commission shall adopt regulations in accordance with chapter 54, establishing criteria for those appeals which shall be privileged in their assignment for hearing. Any such appeal shall be heard not later than thirty days after receipt of a notice of appeal and decided not later than sixty days after the hearing. If a notice of appeal concerns an announced agency decision to meet in executive session or an ongoing agency practice of meeting in executive sessions, for a stated purpose, the commission or a member or members of the commission designated by its chairperson shall serve notice upon the parties in accordance with this section and hold a preliminary hearing on the appeal not later than seventy-two hours after receipt of the notice, provided such notice shall be given to the parties at least forty-eight hours prior to such hearing. During such preliminary hearing, the commission shall take evidence and receive testimony from the parties. If after the preliminary hearing the commission finds probable cause to believe that the agency decision or practice is in violation of sections 1-200 and 1-225, the agency shall not meet in executive session for such purpose until the commission decides the appeal. If probable cause is found by the commission, it shall conduct a final hearing on the appeal and render its decision not later than five days after the completion of the preliminary hearing. Such decision shall specify the commission’s findings of fact and conclusions of law.

(2) In any appeal to the Freedom of Information Commission under subdivision (1) of this subsection or subsection (c) of this section, the commission may confirm the action of the agency or order the agency to provide relief that the commission, in its discretion, believes appropriate to rectify the denial of any right conferred by the Freedom of Information Act. The commission may declare null and void any action taken at any meeting which a person was denied the right to attend and may require the production or copying of any public record. In addition, upon the finding that a denial of any right created by the Freedom of Information Act was without reasonable grounds and after the custodian or other official directly responsible for the denial has been given an opportunity to be heard at a hearing conducted in accordance with sections 4-176e to 4-184, inclusive, the commission may, in its discretion, impose against the custodian or other official a civil penalty of not less than twenty dollars nor more than one thousand dollars. If the commission finds that a person has taken an appeal under this subsection frivolously, without reasonable grounds and solely for the purpose of harassing the agency from which the appeal has been taken, after such person has been given an opportunity to be heard at a hearing conducted in accordance with sections 4-176e to 4-184, inclusive, the commission may, in its discretion, impose against that person a civil penalty of not less than twenty dollars nor more than one thousand dollars. The commission shall notify a person of a penalty levied against him pursuant to this subsection by written notice sent by certified or registered mail. If a person fails to pay the penalty within thirty days of receiving such notice, the superior court for the judicial district of Hartford shall, on application of the commission, issue an order requiring the person to pay the penalty imposed. If the executive director of the commission has reason to believe an appeal under subdivision (1) of this subsection or subsection (c) of this section (A) presents a claim beyond the commission’s jurisdiction; (B) would perpetrate an injustice; or (C) would constitute an abuse of the commission’s administrative process, the executive director shall not schedule the appeal for hearing without first seeking and obtaining leave of the commission. The commission shall provide due notice to the parties and review affidavits and written argument that the parties may submit and grant or deny such leave summarily at its next regular meeting. The commission shall grant such leave unless it finds that the appeal: (i) Does not present a claim within the commission’s jurisdiction; (ii) would perpetrate an injustice; or (iii) would constitute an abuse of the commission’s administrative process. Any party aggrieved by the commission’s denial of such leave may apply to the superior court for the judicial district of Hartford, within fifteen days of the commission meeting at which such leave was denied, for an order requiring the commission to hear such appeal.

(3) In making the findings and determination under subdivision (2) of this subsection the commission shall consider the nature of any injustice or abuse of administrative process, including but not limited to: (A) The nature, content, language or subject matter of the request or the appeal; (B) the nature, content, language or subject matter of prior or contemporaneous requests or appeals by the person making the request or taking the appeal; and (C) the nature, content, language or subject matter of other verbal and written communications to any agency or any official of any agency from the person making the request or taking the appeal.

(4) Notwithstanding any provision of this subsection to the contrary, in the case of an appeal to the commission of a denial by a public agency, the commission may, upon motion of such agency, confirm the action of the agency and dismiss the appeal without a hearing if it finds, after examining the notice of appeal and construing all allegations most favorably to the appellant, that (A) the agency has not violated the Freedom of Information Act, or (B) the agency has committed a technical violation of the Freedom of Information Act that constitutes a harmless error that does not infringe the appellant’s rights under said act.

(c) Any person who does not receive proper notice of any meeting of a public agency in accordance with the provisions of the Freedom of Information Act may appeal under the provisions of subsection (b) of this section. A public agency of the state shall be presumed to have given timely and proper notice of any meeting as provided for in said Freedom of Information Act if notice is given in the Connecticut Law Journal or a Legislative Bulletin. A public agency of a political subdivision shall be presumed to have given proper notice of any meeting, if a notice is timely sent under the provisions of said Freedom of Information Act by first-class mail to the address indicated in the request of the person requesting the same. If such commission determines that notice was improper, it may, in its sound discretion, declare any or all actions taken at such meeting null and void.

(d) Any party aggrieved by the decision of said commission may appeal therefrom, in accordance with the provisions of section 4-183. Notwithstanding the provisions of section 4-183, in any such appeal of a decision of the commission, the court may conduct an in camera review of the original or a certified copy of the records which are at issue in the appeal but were not included in the record of the commission’s proceedings, admit the records into evidence and order the records to be sealed or inspected on such terms as the court deems fair and appropriate, during the appeal. The commission shall have standing to defend, prosecute or otherwise participate in any appeal of any of its decisions and to take an appeal from any judicial decision overturning or modifying a decision of the commission. If aggrievement is a jurisdictional prerequisite to the commission taking any such appeal, the commission shall be deemed to be aggrieved. Notwithstanding the provisions of section 3-125, legal counsel employed or retained by said commission shall represent said commission in all such appeals and in any other litigation affecting said commission. Notwithstanding the provisions of subsection (c) of section 4-183 and section 52-64, all process shall be served upon said commission at its office. Any appeal taken pursuant to this section shall be privileged in respect to its assignment for trial over all other actions except writs of habeas corpus and actions brought by or on behalf of the state, including informations on the relation of private individuals. Nothing in this section shall deprive any party of any rights he may have had at common law prior to January 1, 1958. If the court finds that any appeal taken pursuant to this section or section 4-183 is frivolous or taken solely for the purpose of delay, it shall order the party responsible therefor to pay to the party injured by such frivolous or dilatory appeal costs or attorney’s fees of not more than one thousand dollars. Such order shall be in addition to any other remedy or disciplinary action required or permitted by statute or by rules of court.

(e) Within sixty days after the filing of a notice of appeal alleging violation of any right conferred by the Freedom of Information Act concerning records of the Department of Energy and Environmental Protection relating to the state’s hazardous waste program under sections 22a-448 to 22a-454, inclusive, the Freedom of Information Commission shall, after notice to the parties, hear and decide the appeal. Failure by the commission to hear and decide the appeal within such sixty-day period shall constitute a final decision denying such appeal for purposes of this section and section 4-183. On appeal, the court may, in addition to any other powers conferred by law, order the disclosure of any such records withheld in violation of the Freedom of Information Act and may assess against the state reasonable attorney’s fees and other litigation costs reasonably incurred in an appeal in which the complainant has prevailed against the Department of Energy and Environmental Protection.

(P.A. 75-342, S. 14; P.A. 76-435, S. 25, 82; P.A. 77-403; 77-603, S. 2, 125; 77-609, S. 6, 8; P.A. 78-331, S. 57, 58; P.A. 81-431, S. 2, 3; P.A. 83-129, S. 1, 2; 83-587, S. 69, 96; June Sp. Sess. P.A. 83-31, S. 1, 2; P.A. 84-112, S. 2, 3; 84-136; 84-311, S. 1, 3; P.A. 86-408, S. 1, 4; P.A. 87-285, S. 2; 87-526, S. 4; P.A. 88-230, S. 1, 12; 88-317, S. 39, 107; 88-353, S. 2, 4; P.A. 90-98, S. 1, 2; 90-307, S. 1, 5; P.A. 92-207, S. 2; P.A. 93-142, S. 4, 7, 8; 93-191, S. 1, 4; P.A. 95-220, S. 4–6; P.A. 97-47, S. 10–12; P.A. 00-136, S. 6; P.A. 07-202, S. 11; P.A. 11-80, S. 1.)

History: P.A. 76-435 made technical changes; P.A. 77-403 changed “person” to “party”; P.A. 77-603 required that court appeals be made in accordance with Sec. 4-183; P.A. 77-609 changed provisions for appeals to freedom of information commission and provided that legal counsel represent the commission in court appeals; P.A. 78-331 made technical changes, reiterating amendments of P.A. 77-603; P.A. 81-431 added provisions in Subsec. (b) clarifying time of filing of notice of appeal and authorizing imposition of civil penalties for unreasonable denials, added a provision in Subsec. (d) re service of process upon the commission and deleted reference to commission’s authority to impose fines for wilful and unreasonable denials; P.A. 83-129 amended Subsec. (b) to allow the commission to penalize those who bring frivolous appeals and amended Subsec. (d) by allowing the court to order those engaged in dilatory or frivolous appeals to pay the injured party’s costs or attorney’s fees; P.A. 83-587 made technical change in Subsec. (c); June Sp. Sess. P.A. 83-31 established an expedited hearing procedure for appeals involving executive sessions, effective July 1, 1984; P.A. 84-112 increased civil penalty for denial of right of access to records from $500 to $1,000; P.A. 84-136 provided for extended appeal period in the case of an unnoticed or secret meeting; P.A. 84-311 added provision re commission standing in appeals in Subsec. (d); P.A. 86-408 changed time limit for hearing and decision on appeal to one year after filing of notice and required that commission adopt regulations establishing criteria for privileged assignment for hearing for certain appeals which must be decided within 90 days after filing; P.A. 87-285 amended Subsec. (b) to require notice to the employee of any appeal to the commission regarding denial of access to his personnel or medical files, and to allow the employee to intervene as a party in the proceedings; P.A. 87-526 amended Subsec. (d) to allow court to conduct in camera review of records which are at issue in appeal but not included in record of commission’s proceedings; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended references to Ch. 54 and Secs. 4-177 to 4-184 in Subsec. (b) to include new sections added to Ch. 54 and substituted “subsection (c) of section 4-183” for “subsection (b) of section 4-183” in Subsec. (d), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 88-353 added requirement in Subsec. (b) re notice to collective bargaining representative; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-307, S. 1, re appeals re records of environmental protection department relating to state hazardous waste program, was added editorially by the Revisors as Subsec. (e) in 1991; P.A. 92-207 amended Subsec. (a) to allow 10 days for the denial of the right to inspect and copy records and to require that denial be made in writing pursuant to Subsecs. (b) and (c) of Sec. 1-20a; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-191 amended Subsec. (b) by adding Subdiv. designations, adding Subdiv. (2) provision regarding appeals which present a claim beyond the commission’s jurisdiction, would perpetrate an injustice or would constitute an abuse of the commission’s administrative process, adding Subdiv. (3) regarding considerations in determining injustice or abuse of administrative process, and adding Subdiv. (4) regarding dismissal without hearing, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-47 amended Subsecs. (b), (c) and (e) by substituting “the Freedom of Information Act” for list of sections; Sec. 1-21i transferred to Sec. 1-206 in 1999; P.A. 00-136 amended Subdiv. (b)(4) to insert Subpara. (A) designator and to add new language as Subpara. (B) re technical violations that constitute harmless error; P.A. 07-202 amended Subsec. (b)(1) to require commission to take evidence and receive testimony during the preliminary hearing, to require the decision to specify commission’s findings of fact and conclusions of law and to make technical changes, effective July 10, 2007; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (e), effective July 1, 2011.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.

Cited. 181 C. 324; 182 C. 142; 184 C. 102; 190 C. 235; 192 C. 310; 198 C. 498. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193. Cited. 218 C. 256. Freedom of Information Act cited. Id.; Id., 757; 220 C. 225; 221 C. 217. Cited. Id., 300. Freedom of Information Act cited. Id.; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271. Cited. 240 C. 835.

Cited. 2 CA 600; 4 CA 216. Freedom of Information Act cited. Id., 468; 14 CA 380; judgment reversed, see 210 C. 646. Board of pardons not an aggrieved party. Id. Freedom of Information Act cited. 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402. Cited. Id., 700; judgment reversed, see 240 C. 835. Freedom of Information Act cited. 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.

Subsec. (a):

Cited. 204 C. 609.

Subsec. (b):

Cited. 182 C. 138. Time requirements are mandatory. 198 C. 498. Time limits mandatory. 199 C. 451. Cited. 201 C. 421; Id., 448; 204 C. 609; 205 C. 767. Where successive requests made for records are denied, appeals may be made within thirty days of any denial. 208 C. 442. Cited. 209 C. 204. “... affords a right to appeal to the FOIC any denial, whether written or statutory, of a request for disclosure of public records”. 218 C. 256. Cited. 221 C. 217. Subdiv. (1) cited. 233 C. 28. Subdiv. (2) cited. Id. Cited. 234 C. 704. Subdiv. (1) cited. 240 C. 1.

Cited. 16 CA 49; 35 CA 111. Subdiv. (2): Fines were valid when ordered after plaintiff refused to disclose records as ordered. 54 CA 373. Commission must ensure that employee whose records are the subject of an appeal has received notice of proceedings where the employer has failed to give required notice. 60 CA 584. Order of disclosure may not be issued until employee whose records are the subject of an appeal has been given proper notice and opportunity for a hearing to assert the personal privacy exemption. Id.

Failure of commission to hold a hearing and issue a decision on complaint within time periods prescribed by this subsection did not void its jurisdiction, those time limits being directory, not mandatory. 36 CS 117. Cited. 39 CS 56. A finding that commission violated the law is equivalent to a finding that commission individually and collectively violated the law and therefore were the individuals “directly responsible for such denial”. 40 CS 233.

Subsec. (c):

An appeal to superior court under statute is the route to test whether Freedom of Information Commission acted erroneously in failing to order a public hearing. 2 CA 600.

Subsec. (d):

Cited. 174 C. 308; 177 C. 584; 201 C. 421; 204 C. 609; 205 C. 767. Judgment in 14 CA 380 reversed on issue of aggrievement. Id., 646. Cited. 213 C. 126; Id., 216; 217 C. 153; 218 C. 335. Party status not necessary to standing for appeal of FOIC decision, only aggrievement by the decision must be shown. 221 C. 217. Cited. 222 C. 621; 227 C. 848; 234 C. 624; 240 C. 1; Id., 824; 242 C. 79.

Plaintiff as intervenor, not party, without standing to appeal pursuant to section. 13 CA 315. Cited. 14 CA 380; judgment reversed, see 210 C. 646; 19 CA 489; 36 CA 155; 41 CA 641; judgment reversed, see 240 C. 824; 42 CA 39; judgment reversed, see 241 C. 310.

Cited. 35 CS 186; 39 CS 176; Id., 257; 41 CS 267; 42 CS 84; Id., 129; Id., 291; 43 CS 246; 44 CS 230.

Annotations to present section:

Subsec. (a):

Agency’s obligation to reduce to writing its denial of oral requests to inspect or copy records was never triggered because requests did not comply with Sec. 1-210(a). 130 CA 448.

Subsec. (b):

Legislature intended that the civil penalty provided by Subdiv. (2) would be the exclusive remedy for violation of a right conferred by Freedom of Information Act. 267 C. 669. Subsec. does not authorize commission to impose an obligation that the Freedom of Information Act itself does not demand and that bears no direct remedial effect on the violation established in the complaint; the phrase “rectify the denial” in Subdiv. (2) appears to mean corrective measures to make right a past wrong; trial court improperly concluded that commission had authority to order plaintiff to make and to maintain audio recordings of its executive or closed sessions for the next 3 years since the order did not rectify the denial of any right conferred by the Freedom of Information Act. 302 C. 1.

Subdiv. (2): Fines were valid when ordered after plaintiff refused to disclose records as ordered. 54 CA 373. Commission must ensure that employee whose records are the subject of an appeal has received notice of proceedings where the employer has failed to give required notice. 60 CA 584. Order of disclosure may not be issued until employee whose records are the subject of an appeal has been given proper notice and opportunity for a hearing to assert the personal privacy exemption. Id.



Section 1-210 - (Formerly Sec. 1-19). Access to public records. Exempt records.

(a) Except as otherwise provided by any federal law or state statute, all records maintained or kept on file by any public agency, whether or not such records are required by any law or by any rule or regulation, shall be public records and every person shall have the right to (1) inspect such records promptly during regular office or business hours, (2) copy such records in accordance with subsection (g) of section 1-212, or (3) receive a copy of such records in accordance with section 1-212. Any agency rule or regulation, or part thereof, that conflicts with the provisions of this subsection or diminishes or curtails in any way the rights granted by this subsection shall be void. Each such agency shall keep and maintain all public records in its custody at its regular office or place of business in an accessible place and, if there is no such office or place of business, the public records pertaining to such agency shall be kept in the office of the clerk of the political subdivision in which such public agency is located or of the Secretary of the State, as the case may be. Any certified record hereunder attested as a true copy by the clerk, chief or deputy of such agency or by such other person designated or empowered by law to so act, shall be competent evidence in any court of this state of the facts contained therein.

(b) Nothing in the Freedom of Information Act shall be construed to require disclosure of:

(1) Preliminary drafts or notes provided the public agency has determined that the public interest in withholding such documents clearly outweighs the public interest in disclosure;

(2) Personnel or medical files and similar files the disclosure of which would constitute an invasion of personal privacy;

(3) Records of law enforcement agencies not otherwise available to the public which records were compiled in connection with the detection or investigation of crime, if the disclosure of said records would not be in the public interest because it would result in the disclosure of (A) the identity of informants not otherwise known or the identity of witnesses not otherwise known whose safety would be endangered or who would be subject to threat or intimidation if their identity was made known, (B) the identity of minor witnesses, (C) signed statements of witnesses, (D) information to be used in a prospective law enforcement action if prejudicial to such action, (E) investigatory techniques not otherwise known to the general public, (F) arrest records of a juvenile, which shall also include any investigatory files, concerning the arrest of such juvenile, compiled for law enforcement purposes, (G) the name and address of the victim of a sexual assault under section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a, or injury or risk of injury, or impairing of morals under section 53-21, or of an attempt thereof, or (H) uncorroborated allegations subject to destruction pursuant to section 1-216;

(4) Records pertaining to strategy and negotiations with respect to pending claims or pending litigation to which the public agency is a party until such litigation or claim has been finally adjudicated or otherwise settled;

(5) (A) Trade secrets, which for purposes of the Freedom of Information Act, are defined as information, including formulas, patterns, compilations, programs, devices, methods, techniques, processes, drawings, cost data, customer lists, film or television scripts or detailed production budgets that (i) derive independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from their disclosure or use, and (ii) are the subject of efforts that are reasonable under the circumstances to maintain secrecy; and

(B) Commercial or financial information given in confidence, not required by statute;

(6) Test questions, scoring keys and other examination data used to administer a licensing examination, examination for employment or academic examinations;

(7) The contents of real estate appraisals, engineering or feasibility estimates and evaluations made for or by an agency relative to the acquisition of property or to prospective public supply and construction contracts, until such time as all of the property has been acquired or all proceedings or transactions have been terminated or abandoned, provided the law of eminent domain shall not be affected by this provision;

(8) Statements of personal worth or personal financial data required by a licensing agency and filed by an applicant with such licensing agency to establish the applicant’s personal qualification for the license, certificate or permit applied for;

(9) Records, reports and statements of strategy or negotiations with respect to collective bargaining;

(10) Records, tax returns, reports and statements exempted by federal law or the general statutes or communications privileged by the attorney-client relationship, marital relationship, clergy-penitent relationship, doctor-patient relationship, therapist-patient relationship or any other privilege established by the common law or the general statutes, including any such records, tax returns, reports or communications that were created or made prior to the establishment of the applicable privilege under the common law or the general statutes;

(11) Names or addresses of students enrolled in any public school or college without the consent of each student whose name or address is to be disclosed who is eighteen years of age or older and a parent or guardian of each such student who is younger than eighteen years of age, provided this subdivision shall not be construed as prohibiting the disclosure of the names or addresses of students enrolled in any public school in a regional school district to the board of selectmen or town board of finance, as the case may be, of the town wherein the student resides for the purpose of verifying tuition payments made to such school;

(12) Any information obtained by the use of illegal means;

(13) Records of an investigation or the name of an employee providing information under the provisions of section 4-61dd or sections 17b-301c to 17b-301g, inclusive;

(14) Adoption records and information provided for in sections 45a-746, 45a-750 and 45a-751;

(15) Any page of a primary petition, nominating petition, referendum petition or petition for a town meeting submitted under any provision of the general statutes or of any special act, municipal charter or ordinance, until the required processing and certification of such page has been completed by the official or officials charged with such duty after which time disclosure of such page shall be required;

(16) Records of complaints, including information compiled in the investigation thereof, brought to a municipal health authority pursuant to chapter 368e or a district department of health pursuant to chapter 368f, until such time as the investigation is concluded or thirty days from the date of receipt of the complaint, whichever occurs first;

(17) Educational records which are not subject to disclosure under the Family Educational Rights and Privacy Act, 20 USC 1232g;

(18) Records, the disclosure of which the Commissioner of Correction, or as it applies to Whiting Forensic Division facilities of the Connecticut Valley Hospital, the Commissioner of Mental Health and Addiction Services, has reasonable grounds to believe may result in a safety risk, including the risk of harm to any person or the risk of an escape from, or a disorder in, a correctional institution or facility under the supervision of the Department of Correction or Whiting Forensic Division facilities. Such records shall include, but are not limited to:

(A) Security manuals, including emergency plans contained or referred to in such security manuals;

(B) Engineering and architectural drawings of correctional institutions or facilities or Whiting Forensic Division facilities;

(C) Operational specifications of security systems utilized by the Department of Correction at any correctional institution or facility or Whiting Forensic Division facilities, except that a general description of any such security system and the cost and quality of such system may be disclosed;

(D) Training manuals prepared for correctional institutions and facilities or Whiting Forensic Division facilities that describe, in any manner, security procedures, emergency plans or security equipment;

(E) Internal security audits of correctional institutions and facilities or Whiting Forensic Division facilities;

(F) Minutes or recordings of staff meetings of the Department of Correction or Whiting Forensic Division facilities, or portions of such minutes or recordings, that contain or reveal information relating to security or other records otherwise exempt from disclosure under this subdivision;

(G) Logs or other documents that contain information on the movement or assignment of inmates or staff at correctional institutions or facilities; and

(H) Records that contain information on contacts between inmates, as defined in section 18-84, and law enforcement officers;

(19) Records when there are reasonable grounds to believe disclosure may result in a safety risk, including the risk of harm to any person, any government-owned or leased institution or facility or any fixture or appurtenance and equipment attached to, or contained in, such institution or facility, except that such records shall be disclosed to a law enforcement agency upon the request of the law enforcement agency. Such reasonable grounds shall be determined (A) (i) by the Commissioner of Administrative Services, after consultation with the chief executive officer of an executive branch state agency, with respect to records concerning such agency; and (ii) by the Commissioner of Emergency Services and Public Protection, after consultation with the chief executive officer of a municipal, district or regional agency, with respect to records concerning such agency; (B) by the Chief Court Administrator with respect to records concerning the Judicial Department; and (C) by the executive director of the Joint Committee on Legislative Management, with respect to records concerning the Legislative Department. As used in this section, “government-owned or leased institution or facility” includes, but is not limited to, an institution or facility owned or leased by a public service company, as defined in section 16-1, a certified telecommunications provider, as defined in section 16-1, a water company, as defined in section 25-32a, or a municipal utility that furnishes electric, gas or water service, but does not include an institution or facility owned or leased by the federal government, and “chief executive officer” includes, but is not limited to, an agency head, department head, executive director or chief executive officer. Such records include, but are not limited to:

(i) Security manuals or reports;

(ii) Engineering and architectural drawings of government-owned or leased institutions or facilities;

(iii) Operational specifications of security systems utilized at any government-owned or leased institution or facility, except that a general description of any such security system and the cost and quality of such system, may be disclosed;

(iv) Training manuals prepared for government-owned or leased institutions or facilities that describe, in any manner, security procedures, emergency plans or security equipment;

(v) Internal security audits of government-owned or leased institutions or facilities;

(vi) Minutes or records of meetings, or portions of such minutes or records, that contain or reveal information relating to security or other records otherwise exempt from disclosure under this subdivision;

(vii) Logs or other documents that contain information on the movement or assignment of security personnel;

(viii) Emergency plans and emergency preparedness, response, recovery and mitigation plans, including plans provided by a person to a state agency or a local emergency management agency or official; and

(ix) With respect to a water company, as defined in section 25-32a, that provides water service: Vulnerability assessments and risk management plans, operational plans, portions of water supply plans submitted pursuant to section 25-32d that contain or reveal information the disclosure of which may result in a security risk to a water company, inspection reports, technical specifications and other materials that depict or specifically describe critical water company operating facilities, collection and distribution systems or sources of supply;

(20) Records of standards, procedures, processes, software and codes, not otherwise available to the public, the disclosure of which would compromise the security or integrity of an information technology system;

(21) The residential, work or school address of any participant in the address confidentiality program established pursuant to sections 54-240 to 54-240o, inclusive;

(22) The electronic mail address of any person that is obtained by the Department of Transportation in connection with the implementation or administration of any plan to inform individuals about significant highway or railway incidents;

(23) The name or address of any minor enrolled in any parks and recreation program administered or sponsored by any public agency;

(24) Responses to any request for proposals or bid solicitation issued by a public agency or any record or file made by a public agency in connection with the contract award process, until such contract is executed or negotiations for the award of such contract have ended, whichever occurs earlier, provided the chief executive officer of such public agency certifies that the public interest in the disclosure of such responses, record or file is outweighed by the public interest in the confidentiality of such responses, record or file;

(25) The name, address, telephone number or electronic mail address of any person enrolled in any senior center program or any member of a senior center administered or sponsored by any public agency;

(26) All records obtained during the course of inspection, investigation, examination and audit activities of an institution, as defined in section 19a-490, that are confidential pursuant to a contract between the Department of Public Health and the United States Department of Health and Human Services relating to the Medicare and Medicaid programs;

(27) Any record created by a law enforcement agency or other federal, state, or municipal governmental agency consisting of a photograph, film, video or digital or other visual image depicting the victim of a homicide, to the extent that such record could reasonably be expected to constitute an unwarranted invasion of the personal privacy of the victim or the victim’s surviving family members.

(c) Whenever a public agency receives a request from any person confined in a correctional institution or facility or a Whiting Forensic Division facility, for disclosure of any public record under the Freedom of Information Act, the public agency shall promptly notify the Commissioner of Correction or the Commissioner of Mental Health and Addiction Services in the case of a person confined in a Whiting Forensic Division facility of such request, in the manner prescribed by the commissioner, before complying with the request as required by the Freedom of Information Act. If the commissioner believes the requested record is exempt from disclosure pursuant to subdivision (18) of subsection (b) of this section, the commissioner may withhold such record from such person when the record is delivered to the person’s correctional institution or facility or Whiting Forensic Division facility.

(d) Whenever a public agency, except the Judicial Department or Legislative Department, receives a request from any person for disclosure of any records described in subdivision (19) of subsection (b) of this section under the Freedom of Information Act, the public agency shall promptly notify the Commissioner of Administrative Services or the Commissioner of Emergency Services and Public Protection, as applicable, of such request, in the manner prescribed by such commissioner, before complying with the request as required by the Freedom of Information Act and for information related to a water company, as defined in section 25-32a, the public agency shall promptly notify the water company before complying with the request as required by the Freedom of Information Act. If the commissioner, after consultation with the chief executive officer of the applicable agency or after consultation with the chief executive officer of the applicable water company for information related to a water company, as defined in section 25-32a, believes the requested record is exempt from disclosure pursuant to subdivision (19) of subsection (b) of this section, the commissioner may direct the agency to withhold such record from such person. In any appeal brought under the provisions of section 1-206 of the Freedom of Information Act for denial of access to records for any of the reasons described in subdivision (19) of subsection (b) of this section, such appeal shall be against the chief executive officer of the executive branch state agency or the municipal, district or regional agency that issued the directive to withhold such record pursuant to subdivision (19) of subsection (b) of this section, exclusively, or, in the case of records concerning Judicial Department facilities, the Chief Court Administrator or, in the case of records concerning the Legislative Department, the executive director of the Joint Committee on Legislative Management.

(e) Notwithstanding the provisions of subdivisions (1) and (16) of subsection (b) of this section, disclosure shall be required of:

(1) Interagency or intra-agency memoranda or letters, advisory opinions, recommendations or any report comprising part of the process by which governmental decisions and policies are formulated, except disclosure shall not be required of a preliminary draft of a memorandum, prepared by a member of the staff of a public agency, which is subject to revision prior to submission to or discussion among the members of such agency;

(2) All records of investigation conducted with respect to any tenement house, lodging house or boarding house as defined in section 19a-355, or any nursing home, residential care home or rest home, as defined in section 19a-490, by any municipal building department or housing code inspection department, any local or district health department, or any other department charged with the enforcement of ordinances or laws regulating the erection, construction, alteration, maintenance, sanitation, ventilation or occupancy of such buildings; and

(3) The names of firms obtaining bid documents from any state agency.

(1957, P.A. 428, S. 1; 1963, P.A. 260; 1967, P.A. 723, S. 1; 1969, P.A. 193; 1971, P.A. 193; P.A. 75-342, S. 2; P.A. 76-294; P.A. 77-609, S. 2, 8; P.A. 79-119; 79-324; 79-575, S. 2, 4; 79-599, S. 3; P.A. 80-483, S. 1, 186; P.A. 81-40, S. 2; 81-431, S. 1; 81-448, S. 2; P.A. 83-436; P.A. 84-112, S. 1; 84-311, S. 2, 3; P.A. 85-577, S. 22; P.A. 90-335, S. 1; P.A. 91-140, S. 2, 3; P.A. 94-246, S. 14; P.A. 95-233; P.A. 96-130, S. 37; P.A. 97-47, S. 4; 97-112, S. 2; 97-293, S. 14, 26; P.A. 99-156, S. 1; P.A. 00-66, S. 5; 00-69, S. 3, 4; 00-134, S. 1; 00-136, S. 2; June Sp. Sess. P.A. 00-1, S. 20, 46; P.A. 01-26, S. 1; P.A. 02-133, S. 1, 2; 02-137, S. 2; P.A. 03-200, S. 17; June 30 Sp. Sess. P.A. 03-6, S. 104; P.A. 05-287, S. 26; P.A. 07-202, S. 12; 07-213, S. 22; 07-236, S. 5; P.A. 08-18, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 17; P.A. 10-17, S. 1; P.A. 11-51, S. 44, 134; 11-242, S. 37, 38; P.A. 13-311, S. 1, 2.)

History: 1963 act required that public records be kept in accessible place at regular office and at office of town clerk or secretary of the state if no regular office exists; 1967 act excluded certain records from definition of “public record” for disclosure purposes and required public agencies to keep records of proceedings; 1969 act provided that certified copies would be admitted as evidence in court proceedings; 1971 act required disclosure of records of investigations re tenement, lodging or boarding houses; P.A. 75-342 changed “town clerk” to “clerk of any political subdivision,” rewrote provisions regarding exclusion of certain records from consideration as public records for disclosure purposes and specifically required disclosure of records of investigations re nursing or rest homes or homes for the aged; P.A. 76-294 clarified meaning of “arrest records of a juvenile”; P.A. 77-609 prohibited requiring disclosure of names and addresses of public school or college students; P.A. 79-119 replaced provision in Subsec. (a) which had allowed inspection or copying of records at reasonable time determined by their custodian with provision allowing inspection during office or business hours and copying as provided in Sec. 1-15; P.A. 79-324 clarified Subsec. (c); P.A. 79-575 provided exception to disclosure of students’ names and addresses for use by towns in verifying tuition payments and prohibited requiring disclosure of information obtained illegally; P.A. 79-599 prohibited requiring disclosure of records or name of state employee providing information for “whistle blowing” investigation; P.A. 80-483 made technical changes; P.A. 81-40 amended Subsec. (b) to exclude adoption records and information provided for in Secs. 45-68e and 45-68i from disclosure requirements; P.A. 81-431 amended Subsec. (c) to specifically require disclosure of memoranda and other documents which constitute part of the process by which governmental decisions and policies are formulated with a limited exception for preliminary drafts of memoranda, rather than of “all records of investigation...” as previously provided; P.A. 81-448 protected from disclosure name and address of victim of sexual assault, injury or risk of injury or impairing or attempting to impair morals; P.A. 83-436 amended Subsec. (c) to require disclosure of names of firms obtaining bid documents from any state agency; P.A. 84-112 amended Subsec. (a) to provide that agency rules or regulations that conflict with that subsection or diminish rights granted by that subsection are void; P.A. 84-311 amended disclosure exemption for trade secrets in Subsec. (b) by eliminating limitation to information obtained from the public; P.A. 85-577 added Subsec. (b)(15) regarding pages of a primary petition, a nominating petition, a referendum petition or a petition for a town meeting; P.A. 90-335 added Subsec. (b)(3)(F) re uncorroborated allegations subject to destruction pursuant to Sec. 1-20; P.A. 91-140 substituted “pending claims or pending litigation” for “pending claims and litigation” in Subsec. (b); P.A. 94-246 amended Subsec. (b)(3)(A) to add provision re disclosure of “the identity of witnesses not otherwise known whose safety would be endangered or who would be subject to threat or intimidation if their identity was made known” and insert a new Subpara. (B) re disclosure of “signed statements of witnesses”, relettering the remaining Subparas. accordingly; P.A. 95-233 added Subsec. (b)(16) re records of municipal health authorities and district departments of health complaints; P.A. 96-130 amended Subsec. (b)(14) by adding reference to Sec. 45a-751; P.A. 97-47 amended Subsec. (b) by substituting “the Freedom of Information Act” for list of sections; P.A. 97-112 substituted “residential care home” for “home for the aged” in Subsec. (c); P.A. 97-293 added Subsec. (b)(17) re educational records, effective July 1, 1997; Sec. 1-19 transferred to Sec. 1-210 in 1999; P.A. 99-156 added Subsec. (b)(18) re records that Commissioner of Correction believes may result in safety risk if disclosed and added new Subsec. (c) re requests for disclosure by persons confined in correctional institutions or facilities, relettering former Subsec. (c) as Subsec. (d); P.A. 00-66 made a technical change in Subsec. (b)(18); P.A. 00-69 added Subsec. (b)(19) re certain records that may result in a safety risk, inserted new Subsec. (d) re requests under Subdiv. (b)(19) made to a public agency other than the Judicial Department, and redesignated former Subsec. (d) as Subsec. (e), effective May 16, 2000; P.A. 00-134 amended Subsec. (b)(8) to substitute “the applicant’s” for “his” and to add new Subdiv. (20) re records not otherwise available to the public, the disclosure of which would compromise the security or integrity of an information technology system; P.A. 00-136 redefined trade secrets in Subsec. (b)(5) and added Subpara. and clause designators in Subsec. (b)(5); June Sp. Sess. P.A. 00-1 amended Subsec. (b)(18) and Subsec. (c) to add references to Whiting Forensic Division facilities of Connecticut Valley Hospital and to Commissioner of Mental Health and Addiction Services, effective June 21, 2000; P.A. 01-26 made a technical change in Subsec. (b)(5)(A)(i); P.A. 02-133 amended Subsec. (b)(19) to provide that records be disclosed to a law enforcement agency upon request, substitute “government-owned” for “state-owned” re facilities, provide that reasonable grounds shall be determined by the Commissioner of Public Works after consultation with the chief executive officer of the agency, the Chief Court Administrator or the executive director of the Joint Committee on Legislative Management, insert new Subpara. designators “(A)” to “(C)”, define “government-owned or leased institution or facility” and “chief executive officer”, substitute “records include” for “records shall include” and “records” for “recordings”, substitute clause designators “(i)” to “(vii)” for Subpara. designators “(A)” to “(G)”, respectively, delete reference to emergency plans in clause (i) and add new clause (viii) re emergency plans and emergency recovery or response plans and amended Subsec. (d) to add provisions re the Legislative Department and to add “after consultation with the chief executive officer of the applicable agency” re the determination by the Commissioner of Public Works that a requested record is exempt from disclosure; P.A. 02-137 amended Subsec. (a) to designate existing provisions re right to inspect and receive copy as Subdivs. (1) and (3), add Subdiv. (2) re copying of records in accordance with Sec. 1-212(g), and delete “the provisions of” in Subdiv. (3); P.A. 03-200 added Subsec. (b)(21) re address of participant in address confidentiality program, effective January 1, 2004; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b)(19) by inserting “a water company, as defined in section 25-32a,” in definition of “government-owned or leased institution or facility” and adding new clause (ix) re water company materials and amended Subsec. (d) by adding provisions re information related to a water company, effective August 20, 2003; P.A. 05-287 added Subsec. (b)(22) re electronic mail addresses obtained by the Department of Transportation in connection with the administration of any plan to inform individuals about significant highway or railway incidents, effective July 13, 2005; P.A. 07-202 amended Subsec. (b)(19) to require Commissioner of Public Works to make reasonable grounds determinations concerning executive branch agencies and Commissioner of Emergency Management and Homeland Security to make such determinations concerning municipal, district or regional agencies, to delete provision re government-owned or leased institutions or facilities in clause (vii), to add provision re emergency preparedness and mitigation plans in clause (viii) and to make technical changes, and made conforming changes in Subsec. (d); P.A. 07-213 added Subsec. (b)(23) re name or address or minor enrolled in parks and recreation program and (24) re request for proposals or bid solicitation responses and contract award record or file; P.A. 07-236 amended Subsec. (b)(5)(A) to exclude from requirements of disclosure film or television scripts or detailed production budgets, effective July 6, 2007; P.A. 08-18 amended Subsec. (a) to eliminate requirement re making, keeping and maintaining a record of proceedings of agency meetings, effective April 29, 2008; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (b)(13) to add reference to Secs. 17b-301c to 17b-301g, effective October 5, 2009; P.A. 10-17 added Subsec. (b)(25) exempting contact information for senior center program enrollees and members from disclosure; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Commissioner of Emergency Management and Homeland Security” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Commissioner of Emergency Services and Public Protection”, respectively, in Subsecs. (a)(19) and (d), effective July 1, 2011; P.A. 11-242 amended Subsec. (b)(10) by exempting records relating to marital, clergy-penitent, doctor-patient or therapist-patient relationship or any other privilege established by common law or the general statutes from disclosure and by making a technical change and added Subsec. (b)(26) exempting certain records obtained during inspection, investigation, examination and audit of an institution, as defined in Sec. 19a-490, from disclosure; P.A. 13-311 amended Subsec. (b) to add new Subpara. (B) re identity of minor witnesses and redesignate existing Subparas. (B) to (G) as Subparas. (C) to (H) in Subdiv. (3) and add Subdiv. (27) re visual images of victim of a homicide, effective June 5, 2013, and applicable to all requests for records under chapter 14 pending on or made on or after that date.



Section 1-211 - (Formerly Sec. 1-19a). Disclosure of computer-stored public records. Contracts. Acquisition of system, equipment, software to store or retrieve nonexempt public records.

(a) Any public agency which maintains public records in a computer storage system shall provide, to any person making a request pursuant to the Freedom of Information Act, a copy of any nonexempt data contained in such records, properly identified, on paper, disk, tape or any other electronic storage device or medium requested by the person, including an electronic copy sent to the electronic mail address of the person making such request, if the agency can reasonably make any such copy or have any such copy made. Except as otherwise provided by state statute, the cost for providing a copy of such data shall be in accordance with the provisions of section 1-212.

(b) Except as otherwise provided by state statute, no public agency shall enter into a contract with, or otherwise obligate itself to, any person if such contract or obligation impairs the right of the public under the Freedom of Information Act to inspect or copy the agency’s nonexempt public records existing on-line in, or stored on a device or medium used in connection with, a computer system owned, leased or otherwise used by the agency in the course of its governmental functions.

(c) On and after July 1, 1992, before any public agency acquires any computer system, equipment or software to store or retrieve nonexempt public records, it shall consider whether such proposed system, equipment or software adequately provides for the rights of the public under the Freedom of Information Act at the least cost possible to the agency and to persons entitled to access to nonexempt public records under the Freedom of Information Act. In meeting its obligations under this subsection, each state public agency shall consult with the Department of Administrative Services as part of the agency’s design analysis prior to acquiring any such computer system, equipment or software. The Department of Administrative Services shall adopt written guidelines to assist municipal agencies in carrying out the purposes of this subsection. Nothing in this subsection shall require an agency to consult with said department prior to acquiring a system, equipment or software or modifying software, if such acquisition or modification is consistent with a design analysis for which such agency has previously consulted with said department. The Department of Administrative Services shall consult with the Freedom of Information Commission on matters relating to access to and disclosure of public records for the purposes of this subsection. The provisions of this subsection shall not apply to software modifications which would not affect the rights of the public under the Freedom of Information Act.

(P.A. 75-342, S. 4; P.A. 90-307, S. 3, 5; P.A. 91-347, S. 1, 5; P.A. 97-47, S. 5; June 18 Sp. Sess. P.A. 97-9, S. 26, 50; P.A. 11-51, S. 76; 11-150, S. 21.)

History: P.A. 90-307 added Subsec. (b) re disclosure of copy of voter registration data maintained in a computer storage system; P.A. 91-347 repealed former Subsec. (a) which had required agencies to provide printouts of data, relettered former Subsec. (b) as Subsec. (a), amending provisions to apply to “public records” instead of “voter registration records”, to substitute “nonexempt data contained in such records” for “voter registration data”, to add clause “if the agency can reasonably make such copy or have such copy made” and to add a sentence re cost for a copy, added new Subsec. (b) re prohibition on contracts and obligations impairing public’s right to inspect or copy computerized nonexempt public records, and added Subsec. (c) re agency requirements before acquiring computer system, equipment or software to store or retrieve nonexempt public records, effective July 1, 1992; P.A. 97-47 substituted “the Freedom of Information Act” for “this chapter”; June 18 Sp. Sess. P.A. 97-9 amended Subsec. (c) by substituting “Department of Information Technology” for “Office of Information and Technology”, effective July 1, 1997; Sec. 1-19a transferred to Sec. 1-211 in 1999; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011; P.A. 11-150 amended Subsec. (a) to add reference to electronic copy sent via electronic mail and make technical changes, effective July 1, 2011.

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 234; Id., 310. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Freedom of Information Act cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671. Printout copies, not computer diskettes, are appropriate responses to information requests. 22 CA 316. Freedom of Information Act cited. Id.; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84. Cited. Id., 129. Freedom of Information Act cited. Id. Cited. Id., 291. Freedom of Information Act cited. Id.

Annotation to present section:

Subsec. (a):

Applicable to request for digital copy of all fields of information typically produced for every adult within Department of Correction database. 261 C. 86.



Section 1-212 - (Formerly Sec. 1-15). Copies and scanning of public records. Fees.

(a) Any person applying in writing shall receive, promptly upon request, a plain, facsimile, electronic or certified copy of any public record. The type of copy provided shall be within the discretion of the public agency, except (1) the agency shall provide a certified copy whenever requested, and (2) if the applicant does not have access to a computer or facsimile machine, the public agency shall not send the applicant an electronic or facsimile copy. The fee for any copy provided in accordance with the Freedom of Information Act:

(A) By an executive, administrative or legislative office of the state, a state agency or a department, institution, bureau, board, commission, authority or official of the state, including a committee of, or created by, such an office, agency, department, institution, bureau, board, commission, authority or official, and also including any judicial office, official or body or committee thereof but only in respect to its or their administrative functions, shall not exceed twenty-five cents per page; and

(B) By all other public agencies, as defined in section 1-200, shall not exceed fifty cents per page. If any copy provided in accordance with said Freedom of Information Act requires a transcription, or if any person applies for a transcription of a public record, the fee for such transcription shall not exceed the cost thereof to the public agency.

(b) The fee for any copy provided in accordance with subsection (a) of section 1-211 shall not exceed the cost thereof to the public agency. In determining such costs for a copy, other than for a printout which exists at the time that the agency responds to the request for such copy, an agency may include only:

(1) An amount equal to the hourly salary attributed to all agency employees engaged in providing the requested computer-stored public record, including their time performing the formatting or programming functions necessary to provide the copy as requested, but not including search or retrieval costs except as provided in subdivision (4) of this subsection;

(2) An amount equal to the cost to the agency of engaging an outside professional electronic copying service to provide such copying services, if such service is necessary to provide the copying as requested;

(3) The actual cost of the storage devices or media provided to the person making the request in complying with such request; and

(4) The computer time charges incurred by the agency in providing the requested computer-stored public record where another agency or contractor provides the agency with computer storage and retrieval services. Notwithstanding any other provision of this section, the fee for any copy of the names of registered voters shall not exceed three cents per name delivered or the cost thereof to the public agency, as determined pursuant to this subsection, whichever is less. The Department of Administrative Services shall provide guidelines to agencies regarding the calculation of the fees charged for copies of computer-stored public records to ensure that such fees are reasonable and consistent among agencies.

(c) A public agency may require the prepayment of any fee required or permitted under the Freedom of Information Act if such fee is estimated to be ten dollars or more. The sales tax provided in chapter 219 shall not be imposed upon any transaction for which a fee is required or permissible under this section or section 1-227.

(d) The public agency shall waive any fee provided for in this section when:

(1) The person requesting the records is an indigent individual;

(2) The records located are determined by the public agency to be exempt from disclosure under subsection (b) of section 1-210;

(3) In its judgment, compliance with the applicant’s request benefits the general welfare;

(4) The person requesting the record is an elected official of a political subdivision of the state and the official (A) obtains the record from an agency of the political subdivision in which the official serves, and (B) certifies that the record pertains to the official’s duties; or

(5) The person requesting the records is a member of the Division of Public Defender Services or an attorney appointed by the court as a Division of Public Defender Services assigned counsel under section 51-296 and such member or attorney certifies that the record pertains to the member’s or attorney’s duties.

(e) Except as otherwise provided by law, the fee for any person who has the custody of any public records or files for certifying any copy of such records or files, or certifying to any fact appearing therefrom, shall be for the first page of such certificate, or copy and certificate, one dollar; and for each additional page, fifty cents. For the purpose of computing such fee, such copy and certificate shall be deemed to be one continuous instrument.

(f) The Secretary of the State, after consulting with the chairperson of the Freedom of Information Commission, the Commissioner of Correction and a representative of the Judicial Department, shall propose a fee structure for copies of public records provided to an inmate, as defined in section 18-84, in accordance with subsection (a) of this section. The Secretary of the State shall submit such proposed fee structure to the joint standing committee of the General Assembly having cognizance of matters relating to government administration, not later than January 15, 2000.

(g) Any individual may copy a public record through the use of a hand-held scanner. A public agency may establish a fee structure not to exceed twenty dollars for an individual to pay each time the individual copies records at the agency with a hand-held scanner. As used in this section, “hand-held scanner” means a battery operated electronic scanning device the use of which (1) leaves no mark or impression on the public record, and (2) does not unreasonably interfere with the operation of the public agency.

(1949 Rev., S. 3625; 1959, P.A. 352, S. 1; P.A. 75-342, S. 5; P.A. 77-609, S. 3, 8; P.A. 89-251, S. 56, 203; P.A. 90-307, S. 4, 5; P.A. 91-347, S. 2, 5; P.A. 93-188, S. 1, 2; P.A. 94-112, S. 1; P.A. 95-144, S. 1; P.A. 97-47, S. 2, 3; June 18 Sp. Sess. P.A. 97-9, S. 25, 50; P.A. 99-71, S. 2; 99-156, S. 2; P.A. 00-66, S. 6; P.A. 02-137, S. 3; June Sp. Sess. P.A. 09-3, S. 140; P.A. 11-51, S. 19, 76; 11-150, S. 22; 11-220, S. 3; P.A. 12-205, S. 1.)

History: 1959 act doubled fees for certifying copies of records; P.A. 75-342 provided that copies of public records be provided upon written request, that fees for copies, printouts or transcriptions of public records not exceed their cost and that fees be waived in certain cases; P.A. 77-609 differentiated between fees charged for copies and fees charged for printouts or transcriptions, allowed agencies to require prepayment of fees and prohibited charging sales tax for fees estimated to be $10.00 or more; P.A. 89-251 increased the maximum fee for copies from $0.25 per page to $0.50 per page; P.A. 90-307 deleted provisions re maximum fee for a “printout” and added sentence re maximum fees for copies provided under Sec. 1-19a(b); P.A. 91-347 divided section into Subsecs., deleted reference to Subsec. (a) of Sec. 1-19a in Subsec. (a) and added provisions in Subsec. (b) re costs for a copy other than a printout, effective July 1, 1992; P.A. 93-188 amended Subsec. (b) to apply provisions re agency determination of costs to printout which does not exist at time agency responds to request for a copy and delete provisions giving secretary of office of policy and management jurisdiction over fee disputes re computer-stored records, effective June 23, 1993; P.A. 94-112 amended Subsec. (a) by deleting reference to Sec. 1-21j, adding reference to Sec. 1-21l, adding Subdiv. (1) re offices for which the fee for providing copies shall not exceed $0.25 per page and adding reference to “all other public agencies” in Subdiv. (2), and added new Subsec. (f) re fee structure proposal; P.A. 95-144 added implied reference to “1-21j” and deleted “1-21l” in Subsec. (a); P.A. 97-47 amended Subsecs. (a) and (c) by substituting “the Freedom of Information Act” for list of sections and for “this chapter”, respectively; June 18 Sp. Sess. P.A. 97-9 amended Subsec. (b) by substituting “Department of Information Technology” for “Office of Information and Technology”, effective July 1, 1997; Sec. 1-15 transferred to Sec. 1-212 in 1999; P.A. 99-71 deleted former Subsec. (f) which had required Secretary of the State to propose fee structure for copies of public records; P.A. 99-156 added Subsec. (g), codified by the Revisors as Subsec. (f), re proposed fee structure for copies provided to inmates; P.A. 00-66 made a technical change in Subsec. (f); P.A. 02-137 added new Subsec. (d)(4) re records provided to an elected official of a political subdivision and added new Subsec. (g) re the use of a hand-held scanner; June Sp. Sess. P.A. 09-3 amended Subsec. (g) to increase maximum fee for hand-held scanner copy from $10 to $20; pursuant to P.A. 11-51, “Department of Information Technology” and “special assistant public defender” were changed editorially by the Revisors to “Department of Administrative Services” and “Division of Public Defender Services assigned counsel”, respectively, effective July 1, 2011; P.A. 11-150 amended Subsec. (a) to add reference to facsimile and electronic copies, to add provision giving agency discretion re type of copy except as limited by new Subdivs. (1) and (2) and to designate existing Subdivs. (1) and (2) as Subparas. (A) and (B), effective July 1, 2011; P.A. 11-220 amended Subsec. (d) to add Subdiv. (5) re records requested by member of Division of Public Defender Services or special assistant public defender; P.A. 12-205 amended Subsec. (b)(4) to require Department of Administrative Services to provide guidelines rather than monitor calculation of fees, effective July 1, 2012.

Cited. 174 C. 308; 181 C. 324; 182 C. 138; Id., 142; 190 C. 235; 192 C. 310. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312. Cited. 216 C. 253. Freedom of Information Act cited. Id.; 217 C. 153; 217 C. 193; 218 C. 256; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621. Cited. 227 C. 641; 228 C. 158. Freedom of Information Act cited. Id.; Id., 271. Cited. 240 C. 1.

Freedom of Information Act cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671. Cited. 22 CA 316. Printout copies, not computer diskettes, are appropriate responses to information requests. Id. Freedom of Information Act cited. Id. Cited. 29 CA 547. Freedom of Information Act cited. Id., 821; 35 CA 111. Cited. 36 CA 155. Freedom of Information Act cited. 37 CA 589. Cited. 41 CA 67. Freedom of Information Act cited. 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84. Cited. Id., 129. Freedom of Information Act cited. Id. Cited. Id., 291; 43 CS 246.

Subsec. (a):

Cited. 241 C. 310.

Annotations to present section:

To meet the requirements of the term “certified”, document needs to be attested to as a true copy of the original, in writing, by an official with the authority to do so. 108 CA 471.

Subsec. (a):

Time limitation of two weeks set by commission to provide “prompt” access to requested public records, without any explanation or reason, was an arbitrary limitation and thus an abuse of discretion. 116 CA 171. Subsec. requires individual seeking copy of public record to reduce request to writing for request to be enforceable by Freedom of Information Commission; agency did not violate promptness requirement by failing to comply with oral requests for copies of documents. 130 CA 448.

Subsec. (e):

The term “page” means one side of a piece of printed matter. 108 CA 471.

Subsec. (g):

In light of plain and unambiguous text of statute, trial court did not improperly interpret language to require “hand-held scanners” to be “hand-held”, thus excluding use of flatbed scanner. 135 CA 202.



Section 1-213 - (Formerly Sec. 1-19b). Agency administration. Disclosure of personnel, birth and tax records. Disclosure of voice mails by public agencies. Judicial records and proceedings.

(a) The Freedom of Information Act shall be:

(1) Construed as requiring each public agency to open its records concerning the administration of such agency to public inspection; and

(2) Construed as requiring each public agency to disclose information in its personnel files, birth records or confidential tax records to the individual who is the subject of such information.

(b) Nothing in the Freedom of Information Act shall be deemed in any manner to:

(1) Affect the status of judicial records as they existed prior to October 1, 1975, nor to limit the rights of litigants, including parties to administrative proceedings, under the laws of discovery of this state;

(2) Require disclosure of any record of a personnel search committee which, because of name or other identifying information, would reveal the identity of an executive level employment candidate without the consent of such candidate; or

(3) Require any public agency to transcribe the content of any voice mail message and retain such record for any period of time. As used in this subdivision, “voice mail” means all information transmitted by voice for the sole purpose of its electronic receipt, storage and playback by a public agency.

(P.A. 75-342, S. 3; P.A. 79-118; P.A. 87-568, S. 3; P.A. 94-246, S. 15; P.A. 97-47, S. 6; P.A. 04-171, S. 1.)

History: P.A. 79-118 provided that Secs. 1-15, 1-18a, 1-19 to 1-19b and 1-21 to 1-21k be construed to require public agencies to open records concerning their administration and to disclose personnel, birth and tax records to individuals; P.A. 87-568 added Subsec. (b)(2), specifying when disclosure of any record of a personnel search committee not required; P.A. 94-246 amended Subsec. (b)(1) to replace “affect the rights of litigants” with “limit the rights of litigants”; P.A. 97-47 substituted “the Freedom of Information Act” for list of sections; Sec. 1-19b transferred to Sec. 1-213 in 1999; P.A. 04-171 added Subsec. (b)(3) re voice mail messages, effective June 1, 2004.

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312. Cited. 216 C. 253. Freedom of Information Act cited. Id.; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621. Cited. 227 C. 641. Freedom of Information Act cited. 228 C. 158; Id., 271.

Freedom of Information Act cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.

Subsec. (b):

Cited. 213 C. 126; 221 C. 300; 233 C. 28. Subdiv. (1) cited. 241 C. 310.

Subdiv. (1) cited. 42 CA 39; judgment reversed, see 241 C. 310.

Cited. 42 CS 291.

Annotations to present section:

Subsec. (b):

That nothing in the act shall “limit the rights of litigant ... under the laws of discovery of this state ...” means requests for records under the act are to be determined by reference to provisions of the act, irrespective of whether they are or otherwise would be disclosable under the rules of state discovery, whether civil or criminal. 252 C. 377.



Section 1-214 - (Formerly Sec. 1-20a). Public employment contracts as public record. Objection to disclosure of personnel or medical files.

(a) Any contract of employment to which the state or a political subdivision of the state is a party shall be deemed to be a public record for the purposes of section 1-210.

(b) Whenever a public agency receives a request to inspect or copy records contained in any of its employees’ personnel or medical files and similar files and the agency reasonably believes that the disclosure of such records would legally constitute an invasion of privacy, the agency shall immediately notify in writing (1) each employee concerned, provided such notice shall not be required to be in writing where impractical due to the large number of employees concerned and (2) the collective bargaining representative, if any, of each employee concerned. Nothing herein shall require an agency to withhold from disclosure the contents of personnel or medical files and similar files when it does not reasonably believe that such disclosure would legally constitute an invasion of personal privacy.

(c) A public agency which has provided notice under subsection (b) of this section shall disclose the records requested unless it receives a written objection from the employee concerned or the employee’s collective bargaining representative, if any, within seven business days from the receipt by the employee or such collective bargaining representative of the notice or, if there is no evidence of receipt of written notice, not later than nine business days from the date the notice is actually mailed, sent, posted or otherwise given. Each objection filed under this subsection shall be on a form prescribed by the public agency, which shall consist of a statement to be signed by the employee or the employee’s collective bargaining representative, under the penalties of false statement, that to the best of his knowledge, information and belief there is good ground to support it and that the objection is not interposed for delay. Upon the filing of an objection as provided in this subsection, the agency shall not disclose the requested records unless ordered to do so by the Freedom of Information Commission pursuant to section 1-206. Failure to comply with a request to inspect or copy records under this section shall constitute a denial for the purposes of section 1-206. Notwithstanding any provision of this subsection or subsection (b) of section 1-206 to the contrary, if an employee’s collective bargaining representative files a written objection under this subsection, the employee may subsequently approve the disclosure of the records requested by submitting a written notice to the public agency.

(P.A. 73-271; P.A. 78-331, S. 1, 58; P.A. 87-285, S. 1; P.A. 88-353, S. 1, 4; P.A. 92-207, S. 1.)

History: P.A. 78-331 deleted reference to repealed Sec. 1-20; P.A. 87-285 added Subsecs. (b) and (c), granting employees the right to object to the disclosure of their personnel or medical files and establishing standards and procedures for such objections; P.A. 88-353 added Subsec. (b)(2) re notice to collective bargaining representative, and amended Subsec. (c) to allow collective bargaining representative to object to disclosure of records, to require objection to be on agency form signed under penalties of false statement and to allow employee to approve disclosure if collective bargaining representative objects; P.A. 92-207 amended Subsec. (c) by increasing the number of days for receiving a written objection from an employee or collective bargaining representative re disclosure of records from four to seven and increasing the time limit re the nonreceipt of the written notice from seven to nine; Sec. 1-20a transferred to Sec. 1-214 in 1999.

Freedom of Information Act cited. 206 C. 449; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621. Cited. 227 C. 751. Freedom of Information Act cited. 228 C. 158. Cited. Id., 271. Freedom of Information Act cited. Id. Cited. 233 C. 28.

Freedom of Information Act cited. 16 CA 49; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 42 CS 84; Id., 129; Id., 291.

Subsec. (b):

Cited. 228 C. 158.

Annotation to present section:

Subsec. (b):

Commission must ensure that employee whose records are the subject of an appeal has received notice of proceedings where employer has failed to give required notice. 60 CA 584.



Section 1-214a - Disclosure of public agency termination, suspension or separation agreement containing confidentiality provision.

Any agreement entered into by any public agency, as defined in section 1-200, with an employee or personal services contractor providing for the termination, suspension or separation from employment of such employee or the termination or suspension of the provision of personal services by such contractor, as the case may be, that contains a confidentiality provision that prohibits or restricts such public agency from disclosing the existence of the agreement or the cause or causes for such termination, suspension or separation including, but not limited to, alleged or substantiated sexual abuse, sexual harassment, sexual exploitation or sexual assault by such employee or contractor, shall be subject to public disclosure under this chapter.

(P.A. 06-132, S. 1.)



Section 1-215 - (Formerly Sec. 1-20b). Record of an arrest as public record. Exception.

(a) Notwithstanding any provision of the general statutes to the contrary, and except as otherwise provided in this section, any record of the arrest of any person, other than a juvenile, except a record erased pursuant to chapter 961a, shall be a public record from the time of such arrest and shall be disclosed in accordance with the provisions of section 1-212 and subsection (a) of section 1-210, except that disclosure of data or information other than that set forth in subdivision (1) of subsection (b) of this section shall be subject to the provisions of subdivision (3) of subsection (b) of section 1-210. Any personal possessions or effects found on a person at the time of such person’s arrest shall not be disclosed unless such possessions or effects are relevant to the crime for which such person was arrested.

(b) For the purposes of this section, “record of the arrest” means (1) the name and address of the person arrested, the date, time and place of the arrest and the offense for which the person was arrested, and (2) at least one of the following, designated by the law enforcement agency: The arrest report, incident report, news release or other similar report of the arrest of a person.

(P.A. 83-272, S. 1; P.A. 94-117, S. 4; 94-246, S. 13.)

History: P.A. 94-117 added provision prohibiting disclosure of personal possessions or effects found on person at time of arrest unless such possessions or effects are relevant to the crime; P.A. 94-246 divided Sec. into Subsecs., amended Subsec. (a) to add exception that disclosure of data or information other than that set forth in Subsec. (b)(1) is subject to Sec. 1-19(b)(3) and added Subsec. (b)(2) re arrest report, incident report, news release or other similar report of the arrest of a person; Sec. 1-20b transferred to Sec. 1-215 in 1999.

Freedom of Information Act cited. 206 C. 449; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621. Section provides for both a requirement of disclosure and a limit on the extent of that disclosure. It does not require full disclosure of arrest reports during pendency of a criminal prosecution. 227 C. 641. Freedom of Information Act cited. 228 C. 158; Id., 271.

Freedom of Information Act cited. 16 CA 49; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 42 CS 84; Id., 129. Cited. Id., 291. Freedom of Information Act cited. Id.

Annotation to present section:

Police blotter information described in Subsec. (b)(1) must be publicly available at the time of the arrest and may not be redacted under Sec. 1-210(b)(3), but the additional information required by Subsec. (b)(2) may be exempted or redacted under Sec. 1-210(b)(3); agency was only required to disclose police blotter and one additional piece of information contained in Subsec. (b)(2). 137 CA 307.



Section 1-216 - (Formerly Sec. 1-20c). Review and destruction of records consisting of uncorroborated allegations of criminal activity.

Except for records the retention of which is otherwise controlled by law or regulation, records of law enforcement agencies consisting of uncorroborated allegations that an individual has engaged in criminal activity shall be reviewed by the law enforcement agency one year after the creation of such records. If the existence of the alleged criminal activity cannot be corroborated within ninety days of the commencement of such review, the law enforcement agency shall destroy such records.

(P.A. 88-227, S. 2, 4.)

History: P.A. 88-227 effective July 1, 1989; Sec. 1-20c transferred to Sec. 1-216 in 1999.

Freedom of Information Act cited. 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; 222 C. 621; 228 C. 158; Id., 271.

Freedom of Information Act cited. 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133. Nothing in public act establishing section suggests that it was to apply only to allegations of criminal activity made by police rather than allegations made to police. 44 CA 622. P.A. 88-227 cited. Id.

Freedom of Information Act cited. 42 CS 84; Id., 129; Id., 291.



Section 1-217 - (Formerly Sec. 1-20f). Nondisclosure of residential addresses of certain individuals. Written request for nondisclosure. Redaction. Exceptions. Liability of public agency, public official or employee for violation. Hearing. Penalty.

(a) No public agency may disclose, under the Freedom of Information Act, from its personnel, medical or similar files, the residential address of any of the following persons employed by such public agency:

(1) A federal court judge, federal court magistrate, judge of the Superior Court, Appellate Court or Supreme Court of the state, or family support magistrate;

(2) A sworn member of a municipal police department, a sworn member of the Division of State Police within the Department of Emergency Services and Public Protection or a sworn law enforcement officer within the Department of Energy and Environmental Protection;

(3) An employee of the Department of Correction;

(4) An attorney-at-law who represents or has represented the state in a criminal prosecution;

(5) An attorney-at-law who is or has been employed by the Division of Public Defender Services or a social worker who is employed by the Division of Public Defender Services;

(6) An inspector employed by the Division of Criminal Justice;

(7) A firefighter;

(8) An employee of the Department of Children and Families;

(9) A member or employee of the Board of Pardons and Paroles;

(10) An employee of the judicial branch;

(11) An employee of the Department of Mental Health and Addiction Services who provides direct care to patients; or

(12) A member or employee of the Commission on Human Rights and Opportunities.

(b) The business address of any person described in this section shall be subject to disclosure under section 1-210. The provisions of this section shall not apply to Department of Motor Vehicles records described in section 14-10.

(c) (1) Except as provided in subsections (a) and (d) of this section, no public agency may disclose the residential address of any person listed in subsection (a) of this section from any record described in subdivision (2) of this subsection that is requested in accordance with the provisions of said subdivision, regardless of whether such person is an employee of the public agency, provided such person has (A) submitted a written request for the nondisclosure of the person’s residential address to the public agency, and (B) furnished his or her business address to the public agency.

(2) Any public agency that receives a request for a record subject to disclosure under this chapter where such request (A) specifically names a person who has requested that his or her address be kept confidential under subdivision (1) of this subsection, shall make a copy of the record requested to be disclosed and shall redact the copy to remove such person’s residential address prior to disclosing such record, (B) is for an existing list that is derived from a readily accessible electronic database, shall make a reasonable effort to redact the residential address of any person who has requested that his or her address be kept confidential under subdivision (1) of this subsection prior to the release of such list, or (C) is for any list that the public agency voluntarily creates in response to a request for disclosure, shall make a reasonable effort to redact the residential address of any person who has requested that his or her address be kept confidential under subdivision (1) of this subsection prior to the release of such list.

(3) Except as provided in subsection (a) of this section, an agency shall not be prohibited from disclosing the residential address of any person listed in subsection (a) of this section from any record other than the records described in subparagraphs (A) to (C), inclusive, of subdivision (2) of this subsection.

(d) The provisions of this section shall not be construed to prohibit the disclosure without redaction of any document, as defined in section 7-35bb, any list prepared under title 9, or any list published under section 12-55.

(e) No public agency or public official or employee of a public agency shall be penalized for violating a provision of this section, unless such violation is wilful and knowing. Any complaint of such a violation shall be made to the Freedom of Information Commission. Upon receipt of such a complaint, the commission shall serve upon the public agency, official or employee, as the case may be, by certified or registered mail, a copy of the complaint. The commission shall provide the public agency, official or employee with an opportunity to be heard at a hearing conducted in accordance with the provisions of chapter 54, unless the commission, upon motion of the public agency, official or employee or upon motion of the commission, dismisses the complaint without a hearing if it finds, after examining the complaint and construing all allegations most favorably to the complainant, that the public agency, official or employee has not wilfully and knowingly violated a provision of this section. If the commission finds that the public agency, official or employee wilfully and knowingly violated a provision of this section, the commission may impose against such public agency, official or employee a civil penalty of not less than twenty dollars nor more than one thousand dollars. Nothing in this section shall be construed to allow a private right of action against a public agency, public official or employee of a public agency.

(P.A. 95-163; P.A. 96-83, S. 1, 3; P.A. 97-219, S. 2; P.A. 99-26, S. 27, 39; 99-77, S. 1; 99-156, S. 3; P.A. 01-186, S. 17; P.A. 02-53, S. 1; P.A. 04-234, S. 2; 04-257, S. 114; P.A. 05-108, S. 2; P.A. 08-120, S. 1; 08-186, S. 1; P.A. 11-51, S. 134; 11-80, S. 1; P.A. 12-3, S. 1, 2.)

History: P.A. 96-83 added Subdiv. (6) re nondisclosure of residential address of inspector employed by Division of Criminal Justice (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 97-219 added Subdiv. (7) re nondisclosure of residential address of a firefighter; Sec. 1-20f transferred to Sec. 1-217 in 1999; P.A. 99-26 added Subdiv. (8) re nondisclosure of residential address of an employee of the Department of Children and Families, effective May 7, 1999; P.A. 99-77 inserted Subsec. indicators and added Subsec. (a)(9) re nondisclosure of residential address of a member or employee of the Board of Parole and delete provision requiring any of the enumerated persons who seeks nondisclosure of such person’s residential address to submit a written request for such nondisclosure and furnish his business address to the executive head of the department, agency, board, council, commission or institution; P.A. 99-156 substituted “public agency” for “state department, agency, board, council, commission or institution” in introductory provision; P.A. 01-186 amended Subsec. (a)(5) by including social workers employed by Public Defender Services Division and by added Subdiv. (10) re employees of judicial branch; P.A. 02-53 added Subsec. (a)(11) re members and employees of the Commission on Human Rights and Opportunities; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subsec. (a)(9), effective July 1, 2004; P.A. 04-257 amended Subsec. (a)(9) to delete reference to an employee of the Board of Parole, effective June 14, 2004; P.A. 05-108 amended Subsec. (a)(9) to restore reference to an “employee” of the Board of Pardons and Paroles, effective June 7, 2005; P.A. 08-120 added new Subsec. (a)(11) re employees of Department of Mental Health and Addiction Services who provide direct care to patients and redesignated existing Subsec. (a)(11) as Subsec. (a)(12), effective May 27, 2008; P.A. 08-186 amended Subsec. (a)(2) to add sworn law enforcement officer within Department of Environmental Protection, effective June 12, 2008; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a)(2), effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a)(2), effective July 1, 2011; P.A. 12-3 added Subsec. (c) re permitting the disclosure without redaction of certain documents, effective March 6, 2012, and amended Subsec. (a) to add references to “personnel, medical or similar files” and “employed by such public agency”, added new Subsec. (c) re written requests for nondisclosure, redesignated existing Subsec. (c) as Subsec. (d) and added Subsec. (e) re public agency, public official or public agency employee liability, and civil penalty, for violations, effective June 1, 2012.



Section 1-218 - Certain contracts for performance of governmental functions. Records and files subject to Freedom of Information Act.

Each contract in excess of two million five hundred thousand dollars between a public agency and a person for the performance of a governmental function shall (1) provide that the public agency is entitled to receive a copy of records and files related to the performance of the governmental function, and (2) indicate that such records and files are subject to the Freedom of Information Act and may be disclosed by the public agency pursuant to the Freedom of Information Act. No request to inspect or copy such records or files shall be valid unless the request is made to the public agency in accordance with the Freedom of Information Act. Any complaint by a person who is denied the right to inspect or copy such records or files shall be brought to the Freedom of Information Commission in accordance with the provisions of sections 1-205 and 1-206.

(P.A. 01-169, S. 2.)



Section 1-219 - Veterans’ military records.

(a) As used in this section: (1) “Armed forces” means the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States; (2) “veteran” means any person honorably discharged from, or released under honorable conditions from active service or reserve status in the armed forces; (3) “military discharge document” means a United States Department of Defense form, including, but not limited to, a DD 214 form, or any valid paper that evidences the service, discharge or retirement of a veteran from the armed forces that contains personal information such as a service number or Social Security number; (4) “person” means any individual or entity, including, but not limited to, a relative of a veteran, a licensed funeral director or embalmer, an attorney-at-law, an attorney-in-fact, an insurance company or a veterans’ advocate; and (5) “public agency” or “agency” means a public agency, as defined in section 1-200.

(b) A veteran or designee may file a military discharge document with the town clerk of the town in which the veteran resides or with any other public agency if the military discharge document is related to the business of the town or other agency, and the town or agency shall maintain and record the military discharge document in accordance with this section.

(c) Notwithstanding any provision of chapter 55, or any provision of section 11-8 or 11-8a, any military discharge document filed by or on behalf of a veteran with a public agency before, on or after October 1, 2002, except a military discharge document recorded before October 1, 2002, on the land records of a town, shall be retained by the agency separate and apart from the other records of the agency. The contents of such document shall be confidential for at least seventy-five years from the date the document is filed with the public agency, except that:

(1) The information contained in the document shall be available to the veteran, or a conservator of the person of the veteran or a conservator of the estate of the veteran, at all times;

(2) Any information contained in such military discharge document which is necessary to establish, or that aids in establishing, eligibility for any local, state or federal benefit or program applied for by, or on behalf of, the veteran, including, but not limited to, the name of the veteran, the veteran’s residential address, dates of qualifying active or reserve military service, or military discharge status, shall be available to the public at all times; and

(3) In addition to the information available under subdivision (2) of this subsection, any other information contained in the document shall be available to (A) any person who may provide a benefit to, or acquire a benefit for, the veteran or the estate of the veteran, provided the person needs the information to provide the benefit and submits satisfactory evidence of such need to the agency, (B) the State Librarian as required for the performance of his or her duties, and (C) a genealogical society incorporated or authorized by the Secretary of the State to do business or conduct affairs in this state or a member of such genealogical society.

(d) The provisions of this section concerning the maintenance and recording of Department of Defense documents shall not apply to the State Library Board or the State Librarian.

(P.A. 02-137, S. 1.)



Section 1-225 - (Formerly Sec. 1-21). Meetings of government agencies to be public. Recording of votes. Schedule and agenda of certain meetings to be filed and posted on web sites. Notice of special meetings. Executive sessions.

(a) The meetings of all public agencies, except executive sessions, as defined in subdivision (6) of section 1-200, shall be open to the public. The votes of each member of any such public agency upon any issue before such public agency shall be reduced to writing and made available for public inspection within forty-eight hours and shall also be recorded in the minutes of the session at which taken. Not later than seven days after the date of the session to which such minutes refer, such minutes shall be available for public inspection and posted on such public agency’s Internet web site, if available, except that no public agency of a political subdivision of the state shall be required to post such minutes on an Internet web site. Each public agency shall make, keep and maintain a record of the proceedings of its meetings.

(b) Each such public agency of the state shall file not later than January thirty-first of each year in the office of the Secretary of the State the schedule of the regular meetings of such public agency for the ensuing year and shall post such schedule on such public agency’s Internet web site, if available, except that such requirements shall not apply to the General Assembly, either house thereof or to any committee thereof. Any other provision of the Freedom of Information Act notwithstanding, the General Assembly at the commencement of each regular session in the odd-numbered years, shall adopt, as part of its joint rules, rules to provide notice to the public of its regular, special, emergency or interim committee meetings. The chairperson or secretary of any such public agency of any political subdivision of the state shall file, not later than January thirty-first of each year, with the clerk of such subdivision the schedule of regular meetings of such public agency for the ensuing year, and no such meeting of any such public agency shall be held sooner than thirty days after such schedule has been filed. The chief executive officer of any multitown district or agency shall file, not later than January thirty-first of each year, with the clerk of each municipal member of such district or agency, the schedule of regular meetings of such public agency for the ensuing year, and no such meeting of any such public agency shall be held sooner than thirty days after such schedule has been filed.

(c) The agenda of the regular meetings of every public agency, except for the General Assembly, shall be available to the public and shall be filed, not less than twenty-four hours before the meetings to which they refer, (1) in such agency’s regular office or place of business, and (2) in the office of the Secretary of the State for any such public agency of the state, in the office of the clerk of such subdivision for any public agency of a political subdivision of the state or in the office of the clerk of each municipal member of any multitown district or agency. For any such public agency of the state, such agenda shall be posted on the public agency’s and the Secretary of the State’s web sites. Upon the affirmative vote of two-thirds of the members of a public agency present and voting, any subsequent business not included in such filed agendas may be considered and acted upon at such meetings.

(d) Notice of each special meeting of every public agency, except for the General Assembly, either house thereof or any committee thereof, shall be posted not less than twenty-four hours before the meeting to which such notice refers on the public agency’s Internet web site, if available, and given not less than twenty-four hours prior to the time of such meeting by filing a notice of the time and place thereof in the office of the Secretary of the State for any such public agency of the state, in the office of the clerk of such subdivision for any public agency of a political subdivision of the state and in the office of the clerk of each municipal member for any multitown district or agency. The secretary or clerk shall cause any notice received under this section to be posted in his office. Such notice shall be given not less than twenty-four hours prior to the time of the special meeting; provided, in case of emergency, except for the General Assembly, either house thereof or any committee thereof, any such special meeting may be held without complying with the foregoing requirement for the filing of notice but a copy of the minutes of every such emergency special meeting adequately setting forth the nature of the emergency and the proceedings occurring at such meeting shall be filed with the Secretary of the State, the clerk of such political subdivision, or the clerk of each municipal member of such multitown district or agency, as the case may be, not later than seventy-two hours following the holding of such meeting. The notice shall specify the time and place of the special meeting and the business to be transacted. No other business shall be considered at such meetings by such public agency. In addition, such written notice shall be delivered to the usual place of abode of each member of the public agency so that the same is received prior to such special meeting. The requirement of delivery of such written notice may be dispensed with as to any member who at or prior to the time the meeting convenes files with the clerk or secretary of the public agency a written waiver of delivery of such notice. Such waiver may be given by telegram. The requirement of delivery of such written notice may also be dispensed with as to any member who is actually present at the meeting at the time it convenes. Nothing in this section shall be construed to prohibit any agency from adopting more stringent notice requirements.

(e) No member of the public shall be required, as a condition to attendance at a meeting of any such body, to register the member’s name, or furnish other information, or complete a questionnaire or otherwise fulfill any condition precedent to the member’s attendance.

(f) A public agency may hold an executive session, as defined in subdivision (6) of section 1-200, upon an affirmative vote of two-thirds of the members of such body present and voting, taken at a public meeting and stating the reasons for such executive session, as defined in section 1-200.

(g) In determining the time within which or by when a notice, agenda, record of votes or minutes of a special meeting or an emergency special meeting are required to be filed under this section, Saturdays, Sundays, legal holidays and any day on which the office of the agency, the Secretary of the State or the clerk of the applicable political subdivision or the clerk of each municipal member of any multitown district or agency, as the case may be, is closed, shall be excluded.

(1957, P.A. 468, S. 1; 1967, P.A. 723, S. 2; 1971, P.A. 499; P.A. 75-342, S. 6; P.A. 76-435, S. 63, 82; P.A. 77-609, S. 4, 8; P.A. 83-67, S. 2; 83-148; P.A. 84-546, S. 4, 173; P.A. 85-613, S. 3, 154; P.A. 97-47, S. 8; P.A. 99-71, S. 1; P.A. 00-66, S. 7; P.A. 07-213, S. 23; P.A. 08-18, S. 2; June 11 Sp. Sess. P.A. 08-3, S. 11; P.A. 10-171, S. 4.)

History: 1967 act required filing schedules for meetings of public bodies with secretary of the state or clerks in political subdivisions of the state and made provisions regarding special meetings; 1971 act required that votes taken in closed executive sessions be available for public inspection and recorded in the minutes; P.A. 75-342 excluded the general assembly and its committees from provision requiring that schedule of meetings be filed, expanded provisions re special meetings and changed vote margin required to hold closed executive session from simple majority to two-thirds majority; P.A. 76-435 made technical changes; P.A. 77-609 required that the general assembly provide in its joint rules for giving notice of meetings, made provisions regarding agendas for regular public meetings and required that written notice of special meetings be sent to agency members; P.A. 83-67 required multitown districts and agencies to notify their member towns of the schedule of regular and special meetings and to file minutes of such meetings; P.A. 83-148 added a new Subsec. (b) which clarifies the method to be used in determining the time in which a notice or agenda is required to be given, deleting provisions in former language, now Subsec. (a), made redundant by its inclusion and adding provisions in Subsec. (a) requiring secretary or clerk to post notice in his office and requiring that notice be given at least 24 hours before time of special meeting; P.A. 84-546 amended Subsec. (b) to apply provisions to “offices of the clerk of each municipal member of any multitown district or agency”; P.A. 85-613 made technical changes, deleting reference to Sec. 2-45; P.A. 97-47 substituted “the Freedom of Information Act” for list of sections; Sec. 1-21 transferred to Sec. 1-225 in 1999; P.A. 99-71 amended Subsec. (b) by substituting “record of votes or minutes of a special meeting or an emergency special meeting are” for “or other information is” and repealing “given, made available, posted or” before “filed”; P.A. 00-66 divided former Subsec. (a) into multiple subsections, relettered former Subsec. (b) as Subsec. (g) and made technical changes; P.A. 07-213 amended Subsec. (c) to revise agenda filing requirement and require the posting of agendas on the public agency’s and the Secretary of the State’s web sites for agencies of the state; P.A. 08-18 amended Subsec. (a) to add provision requiring each agency to make, keep and maintain a record of proceedings of its meetings, effective April 29, 2008; June 11 Sp. Sess. P.A. 08-3 amended Subsec. (a) to require that within seven days of session to which minutes refer, they be available for public inspection and posted on agency’s web site, if available, amended Subsec. (b) to require that schedule be posted on agency’s web site, if available, and amended Subsec. (d) to require that notice be posted not less than 24 hours before meeting to which notice refers on agency’s web site, if available; P.A. 10-171 amended Subsec. (a) to exempt public agencies of political subdivisions of state from requirement that minutes be posted on agency’s web site and make technical changes.

See Secs. 1-227 to 1-231, inclusive, for requirements applicable with respect to public meetings, hearings and executive sessions of public agencies.

Where statute requires vote of each board member be recorded, absence of record of dissenting vote indicated affirmative vote. 148 C. 622. Cited. 170 C. 588; 174 C. 308; 181 C. 324; 182 C. 138; Id., 142; 184 C. 102; 190 C. 235; 192 C. 183; Id., 234; Id., 310; 198 C. 498. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312. Cited. 216 C. 253. Freedom of Information Act cited. Id.; 217 C. 153; Id., 193; 218 C. 256; Id., 757. Cited. 219 C. 685. Freedom of Information Act cited. 220 C. 225. Cited. 221 C. 217. Freedom of Information Act cited. Id.; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271. Cited. 234 C. 704; 240 C. 835. Notice under Freedom of Information Act was adequate for a site inspection under the Inland Wetlands Act. 243 C. 266.

Cited. 2 CA 600; 4 CA 216. Freedom of Information Act cited. Id., 468; 14 CA 380; judgment reversed, see 210 C. 646. Cited. Id. Freedom of Information Act cited. 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821. Cited. 31 CA 690; 35 CA 111. Freedom of Information Act cited. Id.; 37 CA 589; 42 CA 402. Cited. Id., 700; judgment reversed, see 240 C. 835. Freedom of Information Act cited. 43 CA 133. Cited. Id., 227.

Plaintiff newspaper reporter as a member of the public has standing to challenge the closing of a town council meeting without required vote. Provision of the Enfield charter that all meetings of the town council be open to the public must yield to state statutes. Where council is exercising its administrative and executive powers, it may close its sessions. 31 CS 329. The commission’s interpretation that an emergency meeting may be held only when there is no time for a special meeting notice to be posted twenty-four hours in advance was considered reasonable. 39 CS 56. Cited. 40 CS 233. Freedom of Information Act cited. 41 CS 31; Id., 267. Cited. Id.; 42 CS 84. Freedom of Information Act cited. Id.; Id., 129; Id., 291.

Presumed legislature, by insertion of exception clause in Sec. 1-19, intended to exclude from operation of “right to know” statutes exclusive power over admission to bar vested in superior court by Sec. 51-80. 4 Conn. Cir. Ct. 313.

Subsec. (a):

Cited. 213 C. 216; 217 C. 153; 218 C. 757; 221 C. 393; 230 C. 441.

Cited. 19 CA 352–354; Id., 539; 42 CA 402; 43 CA 133.

Annotations to present section:

Subsec. (a):

Section’s open meeting requirements inapplicable to grievance arbitration proceedings. 244 C. 487.

Subsec. (c):

Plain language of Subsec. requires that new agenda item, not previously published, may be added to agenda only after an affirmative vote to add that item by two-thirds of the members present and voting. 66 CA 279.

Subsec. (d):

Exception to twenty-four-hour prior notice requirement in case of emergency not unconstitutionally void for vagueness, and commission properly determined that circumstances at issue constituted an emergency; commission’s long-standing interpretation that an emergency meeting may be held only when there is no time for a special meeting notice to be posted twenty-four hours in advance is reasonable and entitled to deference. 294 C. 438.



Section 1-226 - (Formerly Sec. 1-21a). Recording, broadcasting or photographing meetings.

(a) At any meeting of a public agency which is open to the public, pursuant to the provisions of section 1-225, proceedings of such public agency may be recorded, photographed, broadcast or recorded for broadcast, subject to such rules as such public agency may have prescribed prior to such meeting, by any person or by any newspaper, radio broadcasting company or television broadcasting company. Any recording, radio, television or photographic equipment may be so located within the meeting room as to permit the recording, broadcasting either by radio, or by television, or by both, or the photographing of the proceedings of such public agency. The photographer or broadcaster and its personnel, or the person recording the proceedings, shall be required to handle the photographing, broadcast or recording as inconspicuously as possible and in such manner as not to disturb the proceedings of the public agency. As used herein the term television shall include the transmission of visual and audible signals by cable.

(b) Any such public agency may adopt rules governing such recording, photography or the use of such broadcasting equipment for radio and television stations but, in the absence of the adoption of such rules and regulations by such public agency prior to the meeting, such recording, photography or the use of such radio and television equipment shall be permitted as provided in subsection (a) of this section.

(c) Whenever there is a violation or the probability of a violation of subsections (a) and (b) of this section the superior court, or a judge thereof, for the judicial district in which such meeting is taking place shall, upon application made by affidavit that such violation is taking place or that there is reasonable probability that such violation will take place, issue a temporary injunction against any such violation without notice to the adverse party to show cause why such injunction should not be granted and without the plaintiff’s giving bond. Any person or public agency so enjoined may immediately appear and be heard by the court or judge granting such injunction with regard to dissolving or modifying the same and, after hearing the parties and upon a determination that such meeting should not be open to the public, said court or judge may dissolve or modify the injunction. Any action taken by a judge upon any such application shall be immediately certified to the court to which such proceedings are returnable.

(1967, P.A. 851, S. 1, 2; 1969, P.A. 706; P.A. 74-183, S. 161, 291; P.A. 75-342, S. 12; P.A. 76-435, S. 24, 82; 76-436, S. 562, 681; P.A. 77-609, S. 5, 8; P.A. 78-280, S. 1, 127; P.A. 05-288, S. 3.)

History: 1969 act added Subsec. (c); P.A. 74-183 changed “circuit court” to “court of common pleas” and “circuit” to “county or judicial district”; P.A. 75-342 amended section to specifically include photography and newspaper coverage of open meetings and cable transmissions; P.A. 76-435 made technical changes; P.A. 76-436 changed “court of common pleas” to “superior court”, effective July 1, 1978; P.A. 77-609 allowed recording equipment at open meetings; P.A. 78-280 deleted “county”; Sec. 1-21a transferred to Sec. 1-226 in 1999; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.

Cited. 174 C. 308; 181 C. 324; 182 C. 142; 184 C. 102; 190 C. 235; 192 C. 310. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312. Cited. 216 C. 253. Freedom of Information Act cited. Id.; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600. Freedom of Information Act cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.

Subsec. (a):

Cited. 42 CA 402. Parties to a grievance arbitration hearing do not have right pursuant to the section to tape record the proceedings. 43 CA 133.

Annotations to present section:

Subsec. (a):

Section’s recording provisions inapplicable to grievance arbitration proceedings. 244 C. 487.



Section 1-227 - (Formerly Sec. 1-21c). Mailing of notice of meetings to persons filing written request. Fees.

The public agency shall, where practicable, give notice by mail of each regular meeting, and of any special meeting which is called, at least one week prior to the date set for the meeting, to any person who has filed a written request for such notice with such body, except that such body may give such notice as it deems practical of special meetings called less than seven days prior to the date set for the meeting. Such notice requirement shall not apply to the General Assembly, either house thereof or to any committee thereof. Any request for notice filed pursuant to this section shall be valid for one year from the date on which it is filed unless a renewal request is filed. Renewal requests for notice shall be filed within thirty days after January first of each year. Such public agency may establish a reasonable charge for sending such notice based on the estimated cost of providing such service.

(P.A. 75-342, S. 7.)

History: Sec. 1-21c transferred to Sec. 1-227 in 1999.

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 234; Id., 310. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256. Cited. Id., 757. Freedom of Information Act cited. Id.; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600. Freedom of Information Act cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.



Section 1-228 - (Formerly Sec. 1-21d). Adjournment of meetings. Notice.

The public agency may adjourn any regular or special meeting to a time and place specified in the order of adjournment. Less than a quorum may so adjourn from time to time. If all members are absent from any regular meeting the clerk or the secretary of such body may declare the meeting adjourned to a stated time and place and shall cause a written notice of the adjournment to be given in the same manner as provided in section 1-225, for special meetings, unless such notice is waived as provided for special meetings. A copy of the order or notice of adjournment shall be conspicuously posted on or near the door of the place where the regular or special meeting was held, within twenty-four hours after the time of the adjournment. When an order of adjournment of any meeting fails to state the hour at which the adjourned meeting is to be held, it shall be held at the hour specified for regular meetings, by ordinance, resolution, by law or other rule.

(P.A. 75-342, S. 8.)

History: Sec. 1-21d transferred to Sec. 1-228 in 1999.

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600. Freedom of Information Act cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.



Section 1-229 - (Formerly Sec. 1-21e). Continued hearings. Notice.

Any hearing being held, or noticed or ordered to be held, by the public agency at any meeting may by order or notice of continuance be continued or recontinued to any subsequent meeting of such agency in the same manner and to the same extent set forth in section 1-228, for the adjournment of meeting, provided, that if the hearing is continued to a time less than twenty-four hours after the time specified in the order or notice of hearing, a copy of the order or notice of continuance of hearing shall be posted on or near the door of the place where the hearing was held immediately following the meeting at which the order or declaration of continuance was adopted or made.

(P.A. 75-342, S. 9.)

History: Sec. 1-21e transferred to Sec. 1-229 in 1999.

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600. Freedom of Information Act cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.



Section 1-230 - (Formerly Sec. 1-21f). Regular meetings to be held pursuant to regulation, ordinance or resolution.

The public agency shall provide by regulation, in the case of a state agency, or by ordinance or resolution in the case of an agency of a political subdivision, the place for holding its regular meetings. If at any time any regular meeting falls on a holiday, such regular meeting shall be held on the next business day. If it shall be unsafe to meet in the place designated, the meetings may be held at such place as is designated by the presiding officer of the public agency; provided a copy of the minutes of any such meeting adequately setting forth the nature of the emergency and the proceedings occurring at such meeting shall be filed with the Secretary of the State or the clerk of the political subdivision, as the case may be, not later than seventy-two hours following the holding of such meeting.

(P.A. 75-342, S. 10.)

History: Sec. 1-21f transferred to Sec. 1-230 in 1999.

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600. Freedom of Information Act cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.



Section 1-231 - (Formerly Sec. 1-21g). Executive sessions.

(a) At an executive session of a public agency, attendance shall be limited to members of said body and persons invited by said body to present testimony or opinion pertinent to matters before said body provided that such persons’ attendance shall be limited to the period for which their presence is necessary to present such testimony or opinion and, provided further, that the minutes of such executive session shall disclose all persons who are in attendance except job applicants who attend for the purpose of being interviewed by such agency.

(b) An executive session may not be convened to receive or discuss oral communications that would otherwise be privileged by the attorney-client relationship if the agency were a nongovernmental entity, unless the executive session is for a purpose explicitly permitted pursuant to subdivision (6) of section 1-200.

(P.A. 75-342, S. 11; P.A. 81-431, S. 5; P.A. 86-226; P.A. 97-47, S. 9.)

History: P.A. 81-431 exempted names of job applicants interviewed during executive session from disclosure; P.A. 86-226 added Subsec. (b) prohibiting convening of executive session to receive or discuss oral communications that would otherwise be privileged by the attorney-client privilege unless session is for a purpose explicitly permitted under Sec. 1-18a(e); P.A. 97-47 made a technical change in Subsec. (b); Sec. 1-21g transferred to Sec. 1-231 in 1999.

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600. Freedom of Information Act cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.

Subsec. (a):

Cited. 34 CA 772. Freedom of Information Act cited. Id.



Section 1-232 - (Formerly Sec. 1-21h). Conduct of meetings.

In the event that any meeting of a public agency is interrupted by any person or group of persons so as to render the orderly conduct of such meeting unfeasible and order cannot be restored by the removal of individuals who are wilfully interrupting the meetings, the members of the agency conducting the meeting may order the meeting room cleared and continue in session. Only matters appearing on the agenda may be considered in such a session. Duly accredited representatives of the press or other news media, except those participating in the disturbance, shall be allowed to attend any session held pursuant to this section. Nothing in this section shall prohibit such public agency from establishing a procedure for readmitting an individual or individuals not responsible for wilfully disturbing the meeting.

(P.A. 75-342, S. 13.)

History: Sec. 1-21h transferred to Sec. 1-232 in 1999.

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312; 216 C. 253; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600. Freedom of Information Act cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 16 CA 49; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.



Section 1-240 - (Formerly Sec. 1-21k). Penalties.

(a) Any person who wilfully, knowingly and with intent to do so, destroys, mutilates or otherwise disposes of any public record without the approval required under section 1-18 or unless pursuant to chapter 47 or 871, or who alters any public record, shall be guilty of a class A misdemeanor and each such occurrence shall constitute a separate offense.

(b) Any member of any public agency who fails to comply with an order of the Freedom of Information Commission shall be guilty of a class B misdemeanor and each occurrence of failure to comply with such order shall constitute a separate offense.

(P.A. 75-342, S. 16; P.A. 79-631, S. 24, 111; P.A. 82-188, S. 2, 3.)

History: P.A. 79-631 made technical changes; P.A. 82-188 amended Subsec. (a) by adding the exception of records destroyed pursuant to chapter 871; Sec. 1-21k transferred to Sec. 1-240 in 1999.

Cited. 174 C. 308; 181 C. 324; 184 C. 102; 190 C. 235; 192 C. 310. Freedom of Information Act cited. 204 C. 609; 205 C. 767; 206 C. 449; 207 C. 698. Cited. 208 C. 442; 210 C. 590; 212 C. 100. Freedom of Information Act cited. 208 C. 442; 209 C. 204; 210 C. 590; Id., 646; 212 C. 100; 213 C. 126; Id., 216; 214 C. 312. Cited. 216 C. 253. Freedom of Information Act cited. Id.; 217 C. 153; Id., 193; 218 C. 256; Id., 757; 220 C. 225; 221 C. 217; Id., 300; Id., 393; Id., 482; Id., 549; 222 C. 621; 228 C. 158; Id., 271.

Cited. 2 CA 600. Freedom of Information Act cited. 4 CA 468; 14 CA 380; judgment reversed, see 210 C. 646; 19 CA 352; Id., 539; 20 CA 671; 22 CA 316; 29 CA 821; 35 CA 111; 37 CA 589; 42 CA 402; 43 CA 133.

Freedom of Information Act cited. 41 CS 31; Id., 267; 42 CS 84; Id., 129; Id., 291.

Subsec. (b):

Cited. 198 C. 498; 210 C. 646.



Section 1-241 - (Formerly Sec. 1-21l). Injunctive relief from frivolous, unreasonable or harassing freedom of information appeals.

A public agency, as defined in subdivision (1) of section 1-200, may bring an action to the Superior Court against any person who was denied leave by the Freedom of Information Commission to have his appeal heard by the commission under subsection (b) of section 1-206 because the commission determined and found that such appeal or the underlying request would perpetrate an injustice or would constitute an abuse of the commission’s administrative process. The action authorized under this section shall be limited to an injunction prohibiting such person from bringing any further appeal to the commission which would perpetrate an injustice or would constitute an abuse of the commission’s administrative process. If, after such an injunction is ordered, the person subject to the injunction brings a further appeal to the Freedom of Information Commission and the commission determines that such appeal would perpetrate an injustice or would constitute an abuse of the commission’s administrative process, such person shall be conclusively deemed to have violated the injunction and such agency may seek further injunctive and equitable relief, damages, attorney’s fees and costs, as the court may order.

(P.A. 93-191, S. 2, 4; P.A. 97-47, S. 14.)

History: P.A. 93-191 effective July 1, 1993; P.A. 97-47 made a technical change; Sec. 1-21l transferred to Sec. 1-241 in 1999.

Freedom of Information Act cited. 37 CA 589; 42 CA 402; 43 CA 133.



Section 1-242 - Actions involving provisions of the Freedom of Information Act. Notice of litigation to the Freedom of Information Commission. Intervention by commission.

(a) In any action involving the assertion that a provision of the Freedom of Information Act has been violated or constitutes a defense, the court to which such action is brought shall make an order requiring the party asserting such violation or defense, as applicable, to provide the Freedom of Information Commission with notice of the action and a copy of the complaint and all pleadings in the action by first-class mail or personal service to the address of the commission’s office.

(b) Upon the filing of a verified pleading by the commission, the court to which an action described in subsection (a) of this section is brought may grant the commission’s motion to intervene in the action for purposes of participating in any issue involving a provision of the Freedom of Information Act.

(P.A. 04-206, S. 1.)

History: P.A. 04-206 effective June 3, 2004.






Chapter 15 - Connecticut Uniform Electronic Transactions Act

Section 1-260 to 1-265 - Definitions. Exemptions. Electronic records. Electronic signatures. Regulations. Reports.

Sections 1-260 to 1-265, inclusive, are repealed, effective October 1, 2002.

(P.A. 99-155, S. 1–6; P.A. 00-66, S. 8; 00-134, S. 2–4; P.A. 02-68, S. 22.)



Section 1-266 - Short title: Connecticut Uniform Electronic Transactions Act.

Sections 1-266 to 1-286, inclusive, shall be known and may be cited as the “Connecticut Uniform Electronic Transactions Act”.

(P.A. 02-68, S. 1.)

History: (Revisor’s note: Quotation marks were inserted editorially by the Revisors for consistency and proper form).

See Secs. 7-35aa to 7-35gg, inclusive, re Uniform Real Property Electronic Recording Act.



Section 1-267 - Definitions.

As used in sections 1-266 to 1-286, inclusive:

(1) “Agreement” means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2) “Automated transaction” means a transaction conducted or performed, in whole or in part, by electronic means or electronic records in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course of forming a contract, performing under an existing contract or fulfilling an obligation required by the transaction.

(3) “Computer program” means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4) “Contract” means the total legal obligation resulting from the parties’ agreement as affected by sections 1-266 to 1-286, inclusive, and other applicable law.

(5) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical or electromagnetic capabilities or similar capabilities.

(6) “Electronic agent” means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances, in whole or in part, without review or action by an individual.

(7) “Electronic record” means a record created, generated, sent, communicated, received or stored by electronic means, including, but not limited to, facsimiles, electronic mail, telexes, Internet messaging and an electronic delivery service that delivers communications to their intended recipients while using a security procedure.

(8) “Electronic signature” means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(9) “Governmental agency” means an executive, legislative or judicial agency, department, board, commission, authority, institution or instrumentality of a state or of a county, municipality or other political subdivision of a state.

(10) “Information” means data, text, images, sounds, codes, computer programs, software, databases or the like.

(11) “Information processing system” means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

(12) “Person” has the same meaning as provided in subsection (k) of section 1-1.

(13) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) “Security procedure” means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record, including a method that matches an electronic mail address to a person’s United States Postal Service physical address and a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption or callback or other acknowledgment procedures.

(15) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States, including an Indian tribe or band, or an Alaskan native village, that is recognized by federal law or formally acknowledged by a state.

(16) “Transaction” means an action or set of actions occurring between two or more persons relating to the conduct of business, consumer, commercial, charitable or governmental affairs.

(P.A. 02-68, S. 2; P.A. 12-185, S. 2.)

History: P.A. 12-185 redefined “electronic record” in Subdiv. (7) and “security procedure” in Subdiv. (14).



Section 1-268 - Scope.

(a) Except as otherwise provided in subsection (b) or (c) of this section, sections 1-266 to 1-286, inclusive, apply to electronic records and electronic signatures relating to a transaction.

(b) Sections 1-266 to 1-286, inclusive, do not apply to a transaction to the extent it is governed by:

(1) A law governing the creation and execution of wills, codicils or testamentary trusts; or

(2) Except to the extent provided in section 1-281, the Uniform Commercial Code, other than section 42a-1-306 and articles 2 and 2A of title 42a.

(c) (1) Sections 1-266 to 1-286, inclusive, apply to a transaction governed by the Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., but are not intended to limit, modify or supersede the provisions of 15 USC 7001(c); and

(2) Unless a notice is subject to the Electronic Signatures in Global and National Commerce Act, 15 USC 7003, sections 1-266 to 1-286, inclusive, do not apply to a notice to the extent that it is governed by a law requiring the furnishing of:

(A) Notice of the cancellation or termination of utility services, including water, heat, gas, cable television or other services, oil, telephone and electric power;

(B) Notice of default, acceleration, repossession, foreclosure or eviction, or the right to cure, under a credit agreement secured by, or a rental agreement for, a primary residence of an individual;

(C) Notice of the cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities;

(D) Notice of the recall of a product, or the material failure of a product, that risks endangering health or safety; or

(E) Any document required to accompany any transportation or handling of hazardous materials, pesticides or other toxic or dangerous materials.

(d) Sections 1-266 to 1-286, inclusive, do not apply to any of the rules of court practice and procedure under the Connecticut Practice Book.

(e) Sections 1-266 to 1-286, inclusive, apply to an electronic record or electronic signature otherwise excluded from the application of sections 1-266 to 1-286, inclusive, under subsection (b), (c) or (d) of this section to the extent that the electronic record or electronic signature is governed by a law other than those specified in subsection (b), (c) or (d) of this section.

(f) A transaction subject to sections 1-266 to 1-286, inclusive, is also subject to other applicable substantive law.

(P.A. 02-68, S. 3; P.A. 03-278, S. 4; P.A. 05-109, S. 41; P.A. 08-56, S. 8.)

History: P.A. 03-278 added reference to article 2A in Subsec. (b)(2), effective July 9, 2003; P.A. 05-109 amended Subsec. (b)(2) by replacing reference to Secs. 42a-1-107 and 42a-1-206 with reference to Sec. 42a-1-306; P.A. 08-56 deleted Subsec. (b)(3) re certain conveyance documents, effective October 1, 2009.



Section 1-269 - Prospective application.

Sections 1-266 to 1-286, inclusive, apply to any electronic record or electronic signature created, generated, sent, communicated, received or stored on or after October 1, 2002.

(P.A. 02-68, S. 4.)



Section 1-270 - Use of electronic records and electronic signatures. Variation by agreement.

(a) Sections 1-266 to 1-286, inclusive, do not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

(b) Sections 1-266 to 1-286, inclusive, apply only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context of the transaction and surrounding circumstances, including the parties’ conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in sections 1-266 to 1-286, inclusive, the effect of any provision of sections 1-266 to 1-286, inclusive, may be varied by agreement. The presence in certain provisions of sections 1-266 to 1-286, inclusive, of the words “unless otherwise agreed”, or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by sections 1-266 to 1-286, inclusive, and other applicable law.

(P.A. 02-68, S. 5.)



Section 1-271 - Construction and application.

Sections 1-266 to 1-286, inclusive, shall be construed and applied:

(1) To facilitate electronic transactions consistent with other applicable law;

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of such practices; and

(3) To effectuate their general purpose to make uniform the law with respect to the subject of sections 1-266 to 1-286, inclusive, among states enacting such law.

(P.A. 02-68, S. 6.)



Section 1-272 - Legal recognition of electronic records, electronic signatures and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because the record or signature is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in the formation of the contract.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

(P.A. 02-68, S. 7.)



Section 1-273 - Provision of information in writing. Presentation of records.

(a) If the parties to a transaction have agreed to conduct the transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or the sender’s information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than sections 1-266 to 1-286, inclusive, requires a record to (1) be posted or displayed in a certain manner, (2) be sent, communicated or transmitted by a specified method, or (3) contain information that is formatted in a certain manner, the following rules apply:

(A) The record shall be posted or displayed in the manner specified in the other law.

(B) Except as otherwise provided in subdivision (2) of subsection (d) of this section, the record shall be sent, communicated or transmitted by the method specified in the other law.

(C) The record shall contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, except that:

(1) To the extent a law other than sections 1-266 to 1-286, inclusive, requires information to be provided, sent or delivered in writing but permits such requirement to be varied by agreement, the requirement under subsection (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2) A requirement under a law other than sections 1-266 to 1-286, inclusive, to send, communicate or transmit a record by a specified means of delivery may be varied by agreement to the extent permitted by the other law.

(P.A. 02-68, S. 8.)



Section 1-274 - Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution or adoption, including the parties’ agreement, if any, and otherwise as provided by law.

(P.A. 02-68, S. 9.)



Section 1-275 - Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(A) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(B) Takes reasonable steps, including steps that conform to the other person’s reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(C) Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3) If neither subdivision (1) nor (2) of this section applies, the change or error shall have the effect provided by other applicable law, including the law of mistake, and the parties’ contract, if any.

(4) Subdivisions (2) and (3) of this section may not be varied by agreement.

(P.A. 02-68, S. 10.)



Section 1-276 - Notorization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform such acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

(P.A. 02-68, S. 11.)



Section 1-277 - Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record that:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) of this section by using the services of another person if the requirements of said subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, such law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e) If a law requires retention of a check, the requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f) A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit or like purposes, unless a law enacted after October 1, 2002, specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency in this state from specifying additional requirements for the retention of a record subject to the agency’s jurisdiction, except as otherwise required by the State Librarian or the Public Records Administrator in accordance with sections 11-8 and 11-8a.

(P.A. 02-68, S. 12.)



Section 1-278 - Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because such record or signature is in electronic form.

(P.A. 02-68, S. 13.)



Section 1-279 - Automated transaction.

In an automated transaction, the following rules apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents’ actions or the resulting terms and agreements.

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual’s own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3) The terms of the contract are determined by the substantive law applicable to the contract.

(P.A. 02-68, S. 14.)



Section 1-280 - Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) Is in a form capable of being processed by such system; and

(3) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient that is under the control of the recipient.

(b) Unless otherwise agreed between the sender and the recipient, an electronic record is received when it:

(1) Enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) Is in a form capable of being processed by such system.

(c) Subsection (b) of this section applies even if the place where the information processing system is located is different from the place where the electronic record is deemed to be received under subsection (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender’s place of business and to be received at the recipient’s place of business. For the purposes of this subsection, the following rules apply:

(1) If the sender or the recipient has more than one place of business, the place of business of the sender or the recipient, as the case may be, is the sender’s or recipient’s place of business having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business of the sender or the recipient, as the case may be, is the sender’s or recipient’s residence.

(e) An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that an electronic record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

(P.A. 02-68, S. 15.)



Section 1-281 - Transferable records.

(a) As used in this section, “transferable record” means an electronic record that:

(1) Would be a note under article 3 of title 42a, or other similar law, or a document under article 7 of title 42a, or other similar law, if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes such person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists that is unique, identifiable and, except as otherwise provided in subdivisions (4), (5) and (6) of this subsection, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or such person’s designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy, and any copy of a copy, is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in subdivision (21) of subsection (b) of section 42a-1-201, or other similar law, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, or other similar law, including, if the applicable statutory requirements under subsection (a) of section 42a-3-302 or section 42a-7-501 or 42a-9-308, or other similar law, are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated or a purchaser, respectively. Delivery, possession and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code, or other similar law.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person seeking enforcement is in control of the transferable record. Such proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

(P.A. 02-68, S. 16; P.A. 05-109, S. 42.)

History: P.A. 05-109 amended Subsec. (d) by replacing reference to Sec. 42a-1-201(20) with reference to Sec. 42a-1-201(b)(21).



Section 1-282 - Creation and retention of electronic records and conversion of written records by governmental agencies.

Except as otherwise required by the State Librarian or the Public Records Administrator in accordance with sections 11-8 and 11-8a, each governmental agency in this state shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records.

(P.A. 02-68, S. 17.)



Section 1-283 - Acceptance and distribution of electronic records by governmental agencies. Interoperability. Regulations.

(a) Except as otherwise provided in subsection (f) of section 1-277, each governmental agency in this state shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use and rely upon electronic records and electronic signatures.

(b) Except as provided in subsection (d) of this section, to the extent that an executive branch governmental agency of this state uses electronic records and electronic signatures under subsection (a) of this section, the Department of Administrative Services, giving due consideration to the security of such electronic records and electronic signatures, may adopt regulations, in accordance with the provisions of chapter 54, specifying:

(1) The manner and format in which such electronic records shall be created, generated, sent, communicated, received and stored and the systems established for such purposes;

(2) If such electronic records may be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature shall be affixed to the electronic record and the identity of, or criteria that shall be met by, any third party used by a person filing a document to facilitate the electronic signature and filing process;

(3) Processes and procedures as appropriate to ensure adequate control, preservation, disposition, integrity, security and confidentiality of such electronic records and adequate ability to audit such electronic records; and

(4) Any other required attributes for such electronic records that are specified for corresponding nonelectronic records or reasonably necessary under specific circumstances.

(c) Any regulations adopted by the Department of Administrative Services pursuant to subsection (b) of this section may promote consistency and interoperability with any similar requirements adopted by governmental agencies in this state, of other states and of the federal government, and by nongovernmental persons, interacting with executive branch governmental agencies of this state. If appropriate, such regulations may specify differing levels of standards from which executive branch governmental agencies of this state may choose in implementing the most appropriate standard for a particular application.

(d) Any regulations adopted by the Department of Administrative Services pursuant to subsection (b) of this section shall not apply to the offices of the State Treasurer, Comptroller, Secretary of the State and Attorney General. Each of said offices may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of subsections (b) and (c) of this section with regard to said office.

(e) Except as otherwise provided in subsection (f) of section 1-277, section 17b-242 and section 19a-25b, sections 1-266 to 1-286, inclusive, do not require a governmental agency in this state to use or permit the use of electronic records or electronic signatures.

(f) This section is subject to any requirements established by the State Librarian or the Public Records Administrator in accordance with sections 11-8 and 11-8a.

(P.A. 02-68, S. 18; P.A. 05-118, S. 2; 05-168, S. 2; P.A. 11-51, S. 76.)

History: P.A. 05-118 amended Subsec. (e) by adding reference to Sec. 17b-242; P.A. 05-168 amended Subsec. (e) by adding reference to Sec. 19a-25b; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 1-284 - Electronic record presumed not sent to or received by a consumer.

(a) As used in this section, “consumer” means (1) an individual who obtains, through a transaction, products or services that are used primarily for personal, family or household purposes, and (2) the legal representative of such an individual.

(b) For the purposes of sections 1-266 to 1-286, inclusive, it is presumed that an electronic record is not sent to or received by a consumer if the sender of the electronic record is aware that the consumer (1) did not receive the electronic record, or (2) did not receive the electronic record in a manner allowing the record to be opened and read by the consumer. The provisions of this section may not be varied by agreement.

(P.A. 02-68, S. 19.)



Section 1-285 - Severability clause.

If any provision of sections 1-266 to 1-286, inclusive, or its application to any person or circumstance is held invalid or inconsistent with the Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., as from time to time amended, such invalidity or inconsistency does not affect other provisions or applications of sections 1-266 to 1-286, inclusive, which can be given effect without the invalid or inconsistent provision or application, and to this end the provisions of sections 1-266 to 1-286, inclusive, are severable.

(P.A. 02-68, S. 20.)



Section 1-286 - Operation of Connecticut Uniform Electronic Transactions Act with respect to federal act.

The provisions of sections 1-266 to 1-286, inclusive, governing the legal effect, validity or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of the Electronic Signatures in Global and National Commerce Act, 15 USC 7002, and supersede, modify and limit said federal act as provided in 15 USC 7002, except that sections 1-266 to 1-286, inclusive, shall not supersede, modify or limit the provisions of 15 USC 7001(c).

(P.A. 02-68, S. 21.)






Chapter 15a - Office of Governmental Accountability

Section 1-300 - Office of Governmental Accountability. Independent decision making authority of offices, commissions, council and boards.

(a) There is established the Office of Governmental Accountability. The executive administrator of the office shall serve as the administrative head of the office, who shall be appointed in accordance with the provisions of section 1-301.

(b) The Office of Governmental Accountability shall provide personnel, payroll, affirmative action and administrative and business office functions and information technology associated with such functions for the following: The Office of State Ethics established under section 1-80, State Elections Enforcement Commission established under section 9-7a, Freedom of Information Commission established under section 1-205, Judicial Review Council established under section 51-51k, Judicial Selection Commission established under section 51-44a, Board of Firearms Permit Examiners established under section 29-32b, Office of the Child Advocate established under section 46a-13k, Office of the Victim Advocate established under section 46a-13b and State Contracting Standards Board established under section 4e-2. The personnel, payroll, affirmative action and administrative and business office functions of said offices, commissions, council and boards shall be merged and consolidated within the Office of Governmental Accountability pursuant to the plan developed and implemented under the provisions of section 1-302.

(c) The executive administrator may employ necessary staff to carry out the administrative functions of the Office of Governmental Accountability, within available appropriations. Such necessary staff of the Office of Governmental Accountability shall be in classified service.

(d) Nothing in this section shall be construed to affect or limit the independent decision-making authority of the Office of State Ethics, State Elections Enforcement Commission, the Freedom of Information Commission, Judicial Review Council, Judicial Selection Commission, Board of Firearms Permit Examiners, Office of the Child Advocate, Office of the Victim Advocate or the State Contracting Standards Board. Such decision-making authority includes, but is not limited to, decisions concerning budgetary issues and concerning the employment of necessary staff to carry out the statutory duties of each such office, commission, council or board.

(P.A. 11-48, S. 58.)

History: P.A. 11-48 effective July 1, 2011.



Section 1-301 - Governmental Accountability Commission. Executive administrator.

(a)(1) There shall be a Governmental Accountability Commission, within the Office of Governmental Accountability established under section 1-300, that shall consist of nine members as follows: (A) The chairperson of the Citizen’s Ethics Advisory Board established under section 1-80, or the chairperson’s designee; (B) the chairperson of the State Elections Enforcement Commission established under section 9-7a, or the chairperson’s designee; (C) the chairperson of the Freedom of Information Commission established under section 1-205, or the chairperson’s designee; (D) the executive director of the Judicial Review Council established under section 51-51k, or the executive director’s designee; (E) the chairperson of the Judicial Selection Commission established under section 51-44a, or the chairperson’s designee; (F) the chairperson of the Board of Firearms Permit Examiners established under section 29-32b, or the chairperson’s designee; (G) the Child Advocate appointed under section 46a-13k, or the advocate’s designee; (H) the Victim Advocate appointed under section 46a-13b, or the advocate’s designee; and (I) the chairperson of the State Contracting Standards Board established under section 4e-2, or the chairperson’s designee, provided no person serving as a designee under this subsection may be a state employee. The Governmental Accountability Commission shall select a chairperson who shall preside at meetings of the commission. Said commission shall meet for the purpose of making recommendations to the Governor for candidates for the executive administrator of the Office of Governmental Accountability pursuant to the provisions of subsection (b) of this section, or for the purpose of terminating the employment of the executive administrator.

(2) The commission established under subdivision (1) of this subsection shall not be construed to be a board or commission within the meaning of section 4-9a.

(b) (1) Notwithstanding the provisions of subdivisions (2) and (3) of this subsection concerning deadlines for recommendations for and appointment of an executive administrator of the Office of Governmental Accountability, not later than September 1, 2011, the Governor, with the approval of the General Assembly pursuant to subdivision (3) of this subsection, shall appoint a person as the executive administrator of the Office of Governmental Accountability established under section 1-300. Such person shall be qualified by training and experience to perform the administrative duties of the office. The initial appointment shall be made from a list prepared by the Governmental Accountability Commission pursuant to subdivision (2) of this subsection, except in the case of such initial appointment, such list shall be of not fewer than three persons. Not later than August 1, 2011, the commission shall submit such list to the Governor. If the Governmental Accountability Commission has not submitted such list to the Governor on or before August 1, 2011, then on or after August 2, 2011, the Governor shall appoint an acting executive administrator who shall serve until a successor is appointed and confirmed in accordance with the provisions of this section.

(2) Upon any vacancy in the position of executive administrator of the Office of Governmental Accountability, the commission shall meet to consider and interview successor candidates and shall submit to the Governor a list of not fewer than five and not more than seven of the most outstanding candidates, not later than sixty days after the occurrence of said vacancy. Such list shall rank the candidates in the order of commission preference. Upon receipt of the list of candidates from the commission, the Governor shall designate a candidate for the executive administrator of the Office of Governmental Accountability from among the choices not later than eight weeks after receiving such list. If at any time any candidate withdraws from consideration prior to confirmation by the General Assembly pursuant to subdivision (3) of this subsection, the Governor shall designate a candidate from the remaining candidates on the list.

(3) The candidate designated by the Governor, or if, not later than eight weeks after receiving such list, the Governor fails to designate a candidate on the list, the candidate ranked first on the list, shall be referred to either house of the General Assembly for confirmation. If such house of the General Assembly is not in session, the referred candidate shall serve as acting executive administrator and be entitled to the compensation and shall carry out the duties of the executive administrator until such house meets to take action on said appointment. The person appointed executive administrator shall serve for a term of four years and may be reappointed or shall continue to hold office until such person’s successor is appointed and qualified. The Governmental Accountability Commission may terminate the term of an executive administrator in accordance with the provisions of this section.

(P.A. 11-48, S. 59; P.A. 13-247, S. 44.)

History: P.A. 11-48 effective July 1, 2011; P.A. 13-247 amended Subsec. (a)(1) to prohibit a state employee from serving as a designee, effective July 1, 2013.



Section 1-302 - Plan for Office of Governmental Accountability merger. Recommendations for further action.

(a) Not later than November 1, 2011, the executive administrator appointed under section 1-301 shall develop and implement a plan for the Office of Governmental Accountability to merge and provide for personnel, payroll, affirmative action and administrative and business office functions and information technology associated with such functions for the Office of State Ethics established under section 1-80, State Elections Enforcement Commission established under section 9-7a, Freedom of Information Commission established under section 1-205, Judicial Review Council established under section 51-51k, Judicial Selection Commission established under section 51-44a, Board of Firearms Permit Examiners established under section 29-32b, Office of the Child Advocate established under section 46a-13k, Office of the Victim Advocate established under section 46a-13b and State Contracting Standards Board established under section 4e-2.

(b) Not later than January 2, 2012, the executive administrator of the Office of Governmental Accountability, in conjunction with (1) the executive director, or the executive director’s designee, of each of the following: The Office of State Ethics, the Freedom of Information Commission, the State Elections Enforcement Commission and the Judicial Review Council, (2) the chairperson or the chairperson’s designee of each of the following: The Judicial Selection Commission, the Board of Firearms Permit Examiners, and the State Contracting Standards Board, (3) the Child Advocate or the advocate’s designee, and (4) the Victim Advocate or the advocate’s designee shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, government administration, the judiciary, children, public safety and human services concerning (A) the status of the merger described in subsection (a) of this section, and (B) any recommendations for further legislative action concerning such merger, including, but not limited to, recommendations to further consolidate and merge functions performed by the offices, commissions, boards and council within the Office of Governmental Accountability such as those concerning best use of staff, elimination of redundancies and cross-training of staff for the purpose of using staff to perform functions across such offices, commissions, boards and council.

(P.A. 11-48, S. 60.)

History: P.A. 11-48 effective July 1, 2011.






Chapter 15b - Uniform Electronic Legal Material Act

Section 1-330 - (Note: This section is effective October 1, 2014.) Short title: Uniform Electronic Legal Material Act.

Sections 1-330 to 1-340, inclusive, may be cited as the “Uniform Electronic Legal Material Act”.

(P.A. 13-17, S. 1.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-331 - (Note: This section is effective October 1, 2014.) Definitions.

As used in sections 1-330 to 1-340, inclusive:

(1) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities;

(2) “Legal material” means, whether or not in effect:

(A) The Constitution of the state of Connecticut;

(B) The general statutes of the state of Connecticut;

(C) The regulations of Connecticut state agencies; and

(D) The reported decisions of the following state courts: The Supreme Court, the Appellate Court and the Superior Court;

(3) “Official publisher” means:

(A) For the Constitution of the state of Connecticut, the Secretary of the State;

(B) For the general statutes of the state of Connecticut, the Joint Committee on Legislative Management;

(C) For the regulations of Connecticut state agencies, the Secretary of the State; and

(D) For the reported decisions of the Supreme Court, the Appellate Court and the Superior Court, the Commission on Official Legal Publications;

(4) “Official record” means the version of legal material designated by an official publisher as the official version of such material;

(5) “Publish” means to display, present or release to the public, or cause to be displayed, presented or released to the public by the official publisher;

(6) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(7) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(P.A. 13-17, S. 2.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-332 - (Note: This section is effective October 1, 2014.) Prospective application.

Sections 1-330 to 1-340, inclusive, shall apply to all legal material in an electronic record that is designated as official under section 1-333 and first published electronically on or after October 1, 2014.

(P.A. 13-17, S. 3.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-333 - (Note: This section is effective October 1, 2014.) Designation of official record by official publisher.

(a) If an official publisher publishes legal material only in an electronic record, the publisher shall: (1) Designate the electronic record as the official record; and (2) comply with sections 1-334, 1-336 and 1-337.

(b) An official publisher that publishes legal material in an electronic record and also publishes the material in a record other than an electronic record may designate the electronic record as the official record if the publisher complies with sections 1-334, 1-336 and 1-337.

(P.A. 13-17, S. 4.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-334 - (Note: This section is effective October 1, 2014.) Authentication of electronic record as official record by official publisher.

An official publisher of legal material in an electronic record that is designated as official under section 1-333 shall authenticate the electronic record. To authenticate an electronic record, the official publisher shall provide a method for a user to determine that the electronic record received by the user from the official publisher is unaltered from the official record published by the official publisher.

(P.A. 13-17, S. 5.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-335 - (Note: This section is effective October 1, 2014.) Presumptions re authenticity of legal material in an electronic record.

(a) Legal material in an electronic record that is authenticated under section 1-334 is presumed to be an accurate copy of the legal material.

(b) If another state has adopted a law substantially similar to the provisions of sections 1-330 to 1-340, inclusive, legal material in an electronic record that is designated as official and authenticated by the official publisher in that state is presumed to be an accurate copy of the legal material.

(c) A party contesting the authentication of legal material in an electronic record authenticated under section 1-334 has the burden of proving by a preponderance of the evidence that the record is not authentic.

(P.A. 13-17, S. 6.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-336 - (Note: This section is effective October 1, 2014.) Preservation of legal material in an electronic record.

(a) An official publisher of legal material in an electronic record that is or was designated as official under section 1-333 shall provide for the preservation and security of the record in an electronic form or a form that is not electronic.

(b) If legal material is preserved in an electronic record under subsection (a) of this section, the official publisher shall: (1) Ensure the integrity of the electronic record; (2) provide for backup and disaster recovery of the electronic record; and (3) ensure the continuing usability of the legal material.

(P.A. 13-17, S. 7.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-337 - (Note: This section is effective October 1, 2014.) Public availability of legal material in an electronic record.

An official publisher of legal material in an electronic record that is required to be preserved under section 1-336 shall ensure that the material is reasonably available for use by the public on a permanent basis.

(P.A. 13-17, S. 8.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-338 - (Note: This section is effective October 1, 2014.) Implementation standards and practices.

In implementing the provisions of sections 1-330 to 1-340, inclusive, an official publisher of legal material in an electronic record shall consider:

(1) Standards and practices of other jurisdictions;

(2) The most recent standards regarding authentication of, preservation and security of, and public access to, legal material in an electronic record and other electronic records, as promulgated by national standard-setting bodies and any standards or guidelines established by the State Librarian or the Public Records Administrator in accordance with sections 11-8 and 11-8a;

(3) The needs of users of legal material in an electronic record;

(4) The views of governmental officials and entities and other interested persons; and

(5) To the extent practicable, methods and technologies for the authentication of, preservation and security of, and public access to, legal material which are compatible with the methods and technologies used by other official publishers in this state and in other states that have adopted a law substantially similar to the provisions of sections 1-330 to 1-340, inclusive.

(P.A. 13-17, S. 9.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-339 - (Note: This section is effective October 1, 2014.) Uniformity of application and construction.

In applying and construing the provisions of the Uniform Electronic Legal Material Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact such uniform provisions.

(P.A. 13-17, S. 10.)

History: P.A. 13-17 effective October 1, 2014.



Section 1-340 - (Note: This section is effective October 1, 2014.) Operation of Uniform Electronic Legal Material Act with respect to federal act.

The provisions of sections 1-330 to 1-339, inclusive, modify, limit and supersede the Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., but do not modify, limit or supersede Section 101(c) of said act, 15 USC 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of said act, 15 USC 7003(b).

(P.A. 13-17, S. 11.)

History: P.A. 13-17 effective October 1, 2014.






Chapter 15e - Miscellaneous Provisions

Section 1-500 - Homeless Person’s Bill of Rights.

(a) There is created a Homeless Person’s Bill of Rights to guarantee that the rights, privacy and property of homeless persons are adequately safeguarded and protected under the laws of this state. The rights afforded homeless persons to ensure that their person, privacy and property are safeguarded and protected, as set forth in subsection (b) of this section, are available only insofar as they are implemented in accordance with other parts of the general statutes, state rules and regulations, federal law, the state Constitution and the United States Constitution. For purposes of this section, “homeless person” shall have the same meaning as in 42 USC 11302, as amended from time to time.

(b) Each homeless person in this state has the right to:

(1) Move freely in public spaces, including on public sidewalks, in public parks, on public transportation and in public buildings without harassment or intimidation from law enforcement officers in the same manner as other persons;

(2) Have equal opportunities for employment;

(3) Receive emergency medical care;

(4) Register to vote and to vote;

(5) Have personal information protected;

(6) Have a reasonable expectation of privacy in his or her personal property; and

(7) Receive equal treatment by state and municipal agencies.

(c) Each municipality may post in the usual location for municipal notices a notice entitled “HOMELESS PERSON’S BILL OF RIGHTS” that contains the text set forth in subsection (b) of this section.

(P.A. 13-251, S. 1.)









Title 2 - General Assembly and Legislative Agencies

Chapter 16 - General Assembly

Section 2-1 - Regular sessions; organization.

There shall be a regular session of the General Assembly held at Hartford in each year. In the odd-numbered years, such session shall commence on the Wednesday following the first Monday of January. The Senate and House of Representatives, when any such session is to be held, shall convene at their respective chambers in the Capitol on the day named, at ten o’clock in the forenoon, when the secretary shall call the Senate to order and administer the official oath to the senators present. The speaker of the preceding House of Representatives shall, at the same hour, call the House of Representatives to order and administer the official oath to the members present. In the absence of such speaker, the House of Representatives shall be called to order and said oath administered by the member present who was the senior member of any previous House of Representatives. The secretary, and the person calling the House of Representatives to order, shall have the powers of the president of the Senate and speaker of the House of Representatives, respectively, until said officers have been elected. In the even-numbered years, such session shall commence on the Wednesday following the first Monday of February on which day the Senate and House of Representatives shall convene at their respective chambers in the Capitol at ten o’clock in the forenoon.

(1949 Rev., S. 1; 1972, P.A. 76.)

History: 1972 act provided for annual sessions of general assembly and established opening dates for odd and even-year sessions.



Section 2-1a - Adoption of rules and regulations.

(a) Each house of the General Assembly shall have the power to adopt rules for the orderly conduct of its affairs and to preserve and protect the health, safety and welfare of its members, officers and employees in the performance of their official duties, as well as that of the general public in connection therewith, and to preserve and protect property and records under the jurisdiction of the General Assembly, consistent with public convenience and the public’s rights of freedom of expression, to peaceably assemble and petition government.

(b) In lieu of or in addition to the adoption of such rules each house may authorize its presiding officer to promulgate regulations for any or all such purposes.

(c) Rules or regulations may be adopted with respect to the following matters, among others, without limitation by reason of such specification: (1) Regulating admission to the legislative chambers, galleries, lobbies, offices and other areas of the buildings wherein they are located which provide access thereto; (2) limiting the size of groups of persons permitted within such areas, for reasons of health and safety and in case of fire or other emergency; (3) prohibiting or restricting the bringing of signs, banners, placards or other display materials into any such areas, or possessing them therein, without proper authorization; (4) prohibiting or restricting the bringing of radio or television equipment, recording equipment, sound-making or amplifying equipment and photographic equipment into any such areas, or possessing them therein, without proper authorization; (5) prohibiting or restricting the bringing of packages, bags, baggage or briefcases into any such areas, or possessing them therein, without proper authorization; (6) establishing rules of conduct for visitors to the galleries; (7) authorizing the clearing of the public from the chambers, lobbies and galleries, or from any room in which a public legislative hearing or meeting is being conducted, in the event of any disturbance therein which disrupts legislative proceedings or endangers any member, officer or employee of the General Assembly or the general public, except that duly accredited representatives of the news media not participating in any such disturbance shall be permitted to remain therein. The closing of such areas to the public shall continue only as long as necessary to avoid disruption of the legislative proceedings or to preserve and protect the safety of the members, officers or employees of the General Assembly or the general public; (8) authorizing the construction of safety barriers and other protective measures for the galleries and other areas under the jurisdiction of the General Assembly and the acquisition of security equipment, all from the funds made available therefor; (9) protecting the records and property of the General Assembly from unlawful damage or destruction; and (10) any and all other matters which may be necessary or appropriate to the orderly conduct of the affairs of the General Assembly and the protection of the health, safety and welfare of the members, officers and employees of the General Assembly and the general public in connection therewith.

(d) In lieu of or in addition to the adoption of separate rules each house may adopt joint rules applicable to both houses.

(e) In lieu of or in addition to the promulgation of separate regulations the presiding officers of each house may promulgate joint regulations applicable to both houses.

(f) All such rules of the General Assembly or either house and regulations of the presiding officer of each house shall be filed in the offices of the clerks thereof and a copy of such rules and regulations shall be made available to any person upon request, without charge.

(g) Such rules and regulations shall have the force and effect of law and the violation of any such rule or regulation shall constitute an offense punishable by imprisonment for not more than thirty days, a fine of not more than one hundred dollars, or both.

(P.A. 73-516, S. 5; P.A. 06-196, S. 20.)

History: P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006.

Subsec. (a):

Cited. 232 C. 345.



Section 2-1b - Unlawful interference with the General Assembly; injunctive relief.

(a) If the presiding officer of either house of the General Assembly has reasonable grounds to believe that any person or persons are then committing an unlawful act or are about to do so, which act is interfering, or will interfere, with any proceedings or other business of the General Assembly, either house thereof or any committee of the General Assembly or either house thereof, he may petition any court of competent jurisdiction for an order directing any person or persons to cease and desist from the commission of such unlawful act or restraining such person or persons from committing such an act in the future.

(b) Such petition shall be verified and shall set forth the facts upon which it is based. Either house may empower the presiding officer thereof to designate one or more members or officers of such house to make such a petition on his behalf. Any such designation shall be filed with the clerk of such house and, if a petition is made by any person named in such designation, a certified copy of such designation shall be submitted to the court, together with the petition.

(c) If a court to which such a petition is presented is satisfied that the petition sets forth a prima facie case for the granting of the relief requested and that interference with the proceedings or other business of the General Assembly may occur unless such relief is granted, the court may forthwith grant a temporary injunction granting the relief requested, in whole or in part, pending the ultimate determination of the matter after due notice and hearing. A copy of such temporary order and of the petition upon which it is based, together with notice of the date and place of a hearing to be held thereon, shall be given to such persons within such time and in such manner as the court shall direct.

(d) Such temporary injunction and any preliminary or permanent injunction which thereafter may be granted on the petition following a hearing thereon shall be enforceable by contempt proceedings, or other enforcement proceedings, in the same manner as other orders of such court.

(e) Except as otherwise specified herein, all of the provisions of law applicable to the granting of injunctive relief by the court to which a petition hereunder is presented shall apply to proceedings instituted under this section.

(P.A. 73-516, S. 6.)



Section 2-1c - Contempt of the General Assembly; penalty.

Either house of the General Assembly may determine by majority vote that a person is guilty of contempt of the General Assembly, after a hearing before an appropriate committee appointed by the presiding officer at which the person shall be entitled to give evidence and be represented by counsel. Said house may refer such matter to the Chief State’s Attorney. Contempt of the General Assembly shall be punishable by a fine of not more than one hundred dollars or imprisonment for not more than six months or both.

(P.A. 73-516, S. 7.)



Section 2-1d - Interference with the General Assembly; misdemeanor.

(a) A person is guilty of interfering with the legislative process when he:

(1) Alone or in concert with others, either by force, physical interference, fraud, intimidation or by means of any unlawful act, with intent to do so, prevents or attempts to prevent the General Assembly, either house thereof, or any committee of the General Assembly or either house thereof, from meeting;

(2) Alone or in concert with others, with intent to do so, disturbs, disrupts or interferes with, or attempts to disturb, disrupt or interfere with, any session, meeting or proceeding of the General Assembly or either house thereof or any committee of the General Assembly or either house thereof, whether within or outside the presence of said General Assembly, either house thereof or any such committee by (A) engaging in violent, tumultuous or threatening behavior; or (B) using abusive or obscene language or making an obscene gesture; or (C) making unreasonable noise; or (D) refusing to comply with a lawful order of the police or a member of the Office of State Capitol Police to disperse; or (E) performing any other act which disturbs, disrupts or interferes with any such session, meeting or proceeding;

(3) Alone or in concert with others, without legal authority takes, obtains, withholds, destroys, defaces or alters any official document or record of the General Assembly, either house thereof or any committee of the General Assembly, or either house thereof, which disrupts or interferes with the functioning of said General Assembly or committee or either house thereof;

(4) Alone or in concert with others, and without legal authority, takes, obtains, withholds, destroys or defaces any real or personal property owned or used by the General Assembly, either house thereof or any committee or agency of the General Assembly or either house thereof;

(5) Alone or in concert with others, and without legal authority or proper authorization, refuses to leave any part of the chamber, galleries or offices of the General Assembly or either house thereof, or the building in which such chamber, galleries or any such office is located, or within or upon any office or residence of any member of the General Assembly, or within or upon any room or building in which a legislative hearing or meeting is being conducted, upon a lawful order of the police or a member of the Office of State Capitol Police to disperse, leave or move to an area he designates;

(6) Alone or in concert with others, pickets inside any building in which the chamber, galleries or offices of the General Assembly or either house thereof is located, or in which the office or residence of any member of the General Assembly is located, or in which a legislative hearing or meeting is being conducted.

(b) Interference with the legislative process under the provisions of this section is a class A misdemeanor.

(P.A. 73-516, S. 1; P.A. 83-13, S. 1; P.A. 96-219, S. 3.)

History: P.A. 83-13 changed references to security officers to members of the office of state capitol security throughout the section; P.A. 96-219 amended Subsecs. (a)(2) and (a)(5) by changing the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”.

Subsec. (a):

Subdiv. (2)(E): Section held constitutional; judgment of appellate court in 32 CA 656 reversed in part pertaining to section. 232 C. 345.

Cited. 32 CA 656; judgment reversed in part, see 232 C. 345. Subdiv (2)(E): Section void for overbreadth; overbreadth and vagueness discussed. Id. Subdiv. (2)(C): Does not involve protected speech; overbreadth and vagueness discussed. Id.



Section 2-1e - Interference with the legislative process; firearms; dangerous or deadly weapons; explosives; felony.

(a) A person is guilty of interfering with the legislative process when he, alone or in concert with others, either by force, physical interference, fraud, intimidation or by means of any independently unlawful act, prevents or attempts to prevent any member, officer or employee of the General Assembly, either house thereof or any committee of the General Assembly or either house thereof, from performing any of his official functions, powers or duties.

(b) A person is guilty of coercing performance when he, alone or in concert with others, either by force, physical interference, fraud, intimidation or by means of any unlawful act, compels or induces any member, officer or employee of the General Assembly, either house thereof or any committee of the General Assembly or either house thereof to perform any acts as a member, officer or employee against his will.

(c) Notwithstanding the provisions of sections 29-35 and 53-206, (1) a person, other than a state or local police officer, a member of the Office of State Capitol Police or a police officer of any other state or of the federal government, who is carrying out official duties in this state, or any person summoned by any such officer to assist in making arrests or preserving the peace while he is actually engaged in assisting such officer, while such officer is in the performance of his official duties or any member of the armed forces of the United States, as defined by section 27-103, or of this state, as defined by section 27-2, in the performance of official duties, or any veteran, as defined by section 27-103, performing in uniform as a member of an official ceremonial unit, is guilty of interfering with the legislative process when he, alone or in concert with others, brings into, or possesses within, any building in which the chamber of either house of the General Assembly is located or in which the official office of any member, officer or employee of the General Assembly or the office of any committee of the General Assembly or either house thereof is located or any building in which a committee of the General Assembly is holding a public hearing, any weapon, whether loaded or unloaded, from which a shot may be discharged, or a billy; and (2) any person is guilty of interfering with the legislative process when he, alone or in concert with others, brings into, or possesses within, any such building, a switchblade, gravity knife, blackjack, bludgeon, metal knuckles or any other dangerous or deadly weapon or instrument, or any explosive or incendiary or other dangerous device.

(d) The violation of any provision of this section is a class D felony.

(P.A. 73-516, S. 2; P.A. 82-264; P.A. 83-13, S. 2; P.A. 93-435, S. 25, 95; P.A. 96-219, S. 4.)

History: P.A. 82-264 expanded prohibition against firearms to include any weapon from which a shot may be discharged, a billy, switchblade, gravity knife, blackjack, bludgeon, metal knuckles or other dangerous weapon, or any explosive or incendiary device, included as exempt persons members of armed forces performing duties and veterans performing ceremonies and included as buildings subject to provisions those where general assembly committee is holding public hearing; P.A. 83-13 changed a reference to “security officer” in Subsec. (c) to “member of the office of the state capitol security”; P.A. 93-435 made a technical change in Subsec. (c), effective June 28, 1993; P.A. 96-219 amended Subsec. (c) by changing the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”.



Section 2-1f - Office of State Capitol Police.

(a) There is established an Office of State Capitol Police within the Legislative Department which shall ensure the orderly operation of the House and Senate, the joint standing committees thereof and the security of the State Capitol building and grounds, the Legislative Office Building and parking garage and related structures, grounds and parking facilities and other buildings, facilities and areas under the supervision and control of the Joint Committee on Legislative Management.

(b) State Capitol police officers shall be certified as provided in section 7-294d, shall have the same duties, responsibilities and authority under sections 7-281, 14-8 and 54-1f, and title 53a as members of a duly organized local police department and shall have jurisdiction to act in the performance of their duties anywhere within the state.

(c) The joint committee may adopt rules regarding the organization, supervision and operations of the Office of State Capitol Police, prescribing the qualifications, training and duties of the State Capitol police officers and all other matters relating to the performance of their responsibilities.

(d) State Capitol police officers shall be subject to the provisions of chapter 67. The provisions of part V of chapter 104 and section 7-433c shall not apply to such officers.

(e) The Office of State Capitol Police shall have access to, and use of, the Connecticut on-line law enforcement communications teleprocessing system without charge.

(P.A. 73-516, S. 3; P.A. 83-13, S. 3; P.A. 89-82, S. 1, 11; P.A. 96-219, S. 1.)

History: P.A. 83-13 created an office of state capitol security under the aegis of the joint committee on legislative management, replacing provisions whereby house speaker and senate president pro tempore appointed security officers; P.A. 89-82 amended Subsec. (a) to provide that areas to be secured include legislative office building and parking garage and related structures, grounds and parking facilities and other buildings and facilities under supervision and control of joint committee; P.A. 96-219 amended Subsec. (a) by changing the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”, placing the office under the sole control of the Joint Committee on Legislative Management and deleting reference to the chief security officer, amended Subsec. (b) by adding the provision that State Capitol police officers shall have the same duties, responsibilities and authority under Secs. 7-281, 14-8 and 54-1f and title 53a as members of local police departments, amended Subsec. (c) by deleting reference to the Commissioner of Public Safety, deleted former Subsec. (d) re the submission of names of state police officers qualified to be chief security officer, added new Subsec. (d) making State Capitol police officers subject to chapter 67 and providing that part V of chapter 104 shall not apply to such officers and added new Subsec. (e) giving the office access to, and use of, the Connecticut on-line law enforcement communications teleprocessing system without charge (Revisor’s note: A reference in Subsec. (c) to the “Office of State Capitol Security” was changed editorially by the Revisors to “Office of State Capitol Police” for consistency with customary statutory usage).



Section 2-1g - Indemnification of legislative personnel.

(a) The state shall save harmless and indemnify all members, officers and employees of the General Assembly, either house thereof or committees of the General Assembly or either house thereof from financial loss arising out of any claim, demand, suit or judgment by reason of alleged negligence or other act by such member, officer or employee, provided such member, officer or employee, at the time damages were sustained, was performing duties relating to the maintenance of order in connection with the operation of the General Assembly, either house thereof or any committee of the General Assembly or either house thereof, or involving the security, health or safety of any member, officer or employee of the General Assembly, either house thereof, or committee, or the general public, and provided such damage did not result from the wilful and wrongful act or gross negligence of such member, officer or employee and provided such member, officer or employee shall, within five days of the time he is served with any summons, complaint, process, notice, demand or pleading, deliver the original or a copy thereof to the Attorney General.

(b) Upon such delivery the Attorney General may assume control of the representation of such member, officer or employee. Such member, officer or employee shall cooperate fully with the Attorney General’s defense.

(c) This section shall not in any way impair, limit or modify the rights or obligations of any insurer under any policy of insurance.

(d) The benefits of this section shall inure only to such members, officers and employees and shall not enlarge or diminish the rights of any other party.

(e) The Joint Committee on Legislative Management may insure against the liability of the state imposed by subsection (a) of this section utilizing funds in the General Assembly budget therefor.

(P.A. 73-516, S. 4.)



Section 2-1h - Compensatory time for permanent full-time employees.

Section 2-1h is repealed, effective May 26, 2006.

(P.A. 00-231, S. 7, 10; P.A. 06-187, S. 97.)



Section 2-1i - Compensatory time for permanent full-time employees.

To the extent that a permanent full-time employee of the Joint Committee on Legislative Management received one hour of compensatory time for each two hours of overtime worked by such employee prior to May 26, 2006, such employee shall receive, on and after January 1, 2006, one hour of compensatory time for each one hour of overtime worked by such employee after January 1, 2006. On and after May 26, 2006, each such permanent full-time employee shall receive one hour of compensatory time for each one hour of overtime worked.

(P.A. 06-187, S. 72.)

History: P.A. 06-187 effective May 26, 2006.



Section 2-2 - Election by illegal practices.

Each person elected to either house of the General Assembly by any illegal practice shall be incapable of holding his seat unless he can show to the satisfaction of such house that he was not directly or indirectly concerned in such illegal practice.

(1949 Rev., S. 47; 1953, S. 4d.)



Section 2-3 - Allowance to contestants.

No contestants for seats in either house of the General Assembly shall be allowed more than one hundred dollars for attorney fees and expenses, together with the legal fees of witnesses summoned with the approval of the committee on contested elections.

(1949 Rev., S. 46.)



Section 2-3a - Employer not to discriminate against candidate for, member-elect of or member of the General Assembly. Employee permitted choice of shifts.

(a) No employer of twenty-five or more persons shall discriminate against, discipline or discharge any employee because such employee (1) is a candidate for the office of representative or senator in the General Assembly, (2) holds such office, (3) is a member-elect to such office, or (4) loses time from work in order to perform duties as such representative, senator or member-elect, provided the failure of such employer to pay wages or salaries for any such time lost shall not be considered a violation of this section. Such employee shall solely determine the activities which constitute duties as such representative, senator or member-elect, as applicable, as provided in this section. No employee under this section shall lose any seniority status which may have accrued to him. Where the function of such employee is performed in work shifts, such employee shall be given a choice of shifts, provided such choice of shifts shall be given at a time that reasonably allows adjustment of the schedules of the employee and employer to accommodate both the duties of such employee as a representative, senator or member-elect and the proper functioning of the employer’s operations, taking into account the timeframes within which meetings and hearings of the General Assembly are scheduled. During any regular legislative session, the employee shall not be required to choose a shift more than two weeks in advance of the time such shift is to be worked and, during any special legislative session, the employee shall not be required to choose a shift more than one week in advance of the time such shift is to be worked.

(b) Any employer violating the provisions of this section shall reinstate any employee so discriminated against, disciplined or discharged to his full status as an employee as of the date of such violation and shall pay him any wages withheld or diminished retroactive to the date of such violation. In addition, such employee may recover costs and a reasonable attorney’s fee in any action brought under this section. Any employee nominated to such office shall, within thirty days following his nomination, give written notice thereof to his employer.

(1959, P.A. 234, S. 1; 1971, P.A. 671, S. 1; P.A. 91-194; P.A. 97-74; P.A. 06-102, S. 11.)

History: 1971 act protected employee from loss of seniority and allowed him choice of work shifts when running for general assembly seat or serving term as representative or senator; P.A. 91-194 added provision authorizing recovery of costs and reasonable attorney’s fee in any action brought under section; P.A. 97-74 divided section into Subsecs. (a) and (b), clarified that members-elect are included within scope of statute, added provisions re employee determination of activities which constitute duties as representative, senator or member-elect, and made technical changes; P.A. 06-102 amended Subsec. (a) to require choice of shifts to be given at time that reasonably allows adjustment of schedules and provide that shift selection shall not be required more than two weeks in advance during a regular legislative session, and one week in advance during a special legislative session.



Section 2-3b - Members not eligible for unemployment compensation during regular session.

No member of the General Assembly shall, during the regular session of the General Assembly, be deemed to be available for work within the meaning of subdivision (2) of section 31-235.

(1967, P.A. 245, S. 1.)



Section 2-4 - Joint convention to elect state officers.

When the Senate and House of Representatives join in convention for the election of any state officer, the roll of each house shall, before any ballot is taken, be called by its clerk, and each member shall rise and answer to his name; and the names of those absent shall be entered on the journal of the house to which they belong. If, on any ballot, the whole number of votes exceeds the number of persons who have answered to their names, the president shall, before declaring the ballot, cause the names of absentees to be called and, if any answer, shall inquire if they have voted; and if the number of votes still exceeds the number of persons who have answered to their names, and if such excess of votes, subtracted from the highest number given for either candidate, is sufficient to change the result, the convention shall order another ballot.

(1949 Rev., S. 3.)



Section 2-5 - Holding of office by members of the General Assembly.

No member of the General Assembly shall, during the term for which he is elected, be nominated or appointed by the Governor, the General Assembly or any other appointing authority of this state or serve or be elected to any position in the Judicial, Legislative or Executive Department of the state government including any commission established by any special or public act of the General Assembly, except that the provisions of this section shall not apply where it is expressly provided by law that a member of the General Assembly as such shall be nominated or appointed to any board, commission, council or other agency in the legislative department, and except that the provisions of this section shall not apply to a member-elect.

(1953, S. 2d; 1959, P.A. 28, S. 162; 152, S. 3; 1963, P.A. 452; P.A. 78-331, S. 52, 58; P.A. 85-489, S. 4.)

History: 1959 acts eliminated references to positions in county government, trial justices and prosecuting grand jurors and limited exception to positions in legislative department; 1963 act removed restrictions on candidacy for, or service as, judge of probate; P.A. 78-331 included commissions established by the general assembly in general prohibition of section; P.A. 85-489 exempted members-elect from provisions of section.



Section 2-6 - Convening of sessions by action of members.

After the adjournment sine die of a regular or a special session of the General Assembly, if the members judge it necessary to meet again, as provided in article third of the amendments to the Constitution of Connecticut, they may so notify the Secretary of the State in writing. No such notice shall be valid as to any member for more than thirty days after its execution by such member. Said secretary, upon receiving valid notices from a majority of the members of each house, shall forthwith notify all members of said assembly to meet in their respective chambers in the Capitol at ten o’clock in the forenoon on a date not less than ten nor more than fifteen days thereafter. Said secretary shall give notice in the manner customarily followed by the Governor in calling special sessions. When so assembled, if a majority of the members of the Senate and the House of Representatives, respectively, judge, by vote taken by yeas and nays and recorded in the journals, that the convening of the General Assembly is necessary, specifying in such vote the facts constituting such necessity, the two houses shall then complete their organization and proceed to the consideration of matters proper for legislative action. Nothing herein shall limit the power of the General Assembly to convene in any other constitutional manner when it judges necessary.

(1953, S. 5d; P.A. 84-546, S. 1, 173; P.A. 89-349, S. 2, 4; May 25 Sp. Sess. P.A. 94-1, S. 1, 130.)

History: P.A. 84-546 made technical change; P.A. 89-349 provided for the exception in Sec. 5-278(b); May 25 Sp. Sess. P.A. 94-1 eliminated obsolete reference to Subsec. (b) of Sec. 5-278, effective July 1, 1994.



Section 2-7 - Notice of special and reconvened sessions.

(a) Whenever the Governor, the members of the General Assembly or the president pro tempore of the Senate and the speaker of the House of Representatives call a special session of the General Assembly, the Secretary of the State shall give notice thereof by mailing a true copy of the call of such special session, by first class mail, evidenced by a certificate of mailing, to each member of the House of Representatives and of the Senate at his or her address as it appears upon the records of said secretary not less than ten nor more than fifteen days prior to the date of convening of such special session or by causing a true copy of the call to be delivered to each member by a state marshal, constable, state policeman or indifferent person at least twenty-four hours prior to the time of convening of such special session.

(b) Whenever the Secretary of the State is required to reconvene the General Assembly pursuant to article third of the amendments to the Constitution of Connecticut, said secretary shall give notice thereof by mailing a true copy of the call of such reconvened session, by first class mail, evidenced by a certificate of mailing, to each member of the House of Representatives and of the Senate at his or her address as it appears upon the records of said secretary not less than five days prior to the date of convening of such reconvened session or by causing a true copy of the call to be delivered to each member by a state marshal, constable, state policeman or indifferent person at least twenty-four hours prior to the time of convening of such reconvened session.

(June, 1955, S. 6d; 1967, P.A. 361; 1971, P.A. 236, S. 1; P.A. 84-186, S. 1, 2; 84-546, S. 2, 173; P.A. 89-349, S. 3, 4; May 25 Sp. Sess. P.A. 94-1, S. 2, 130; P.A. 00-99, S. 16, 154.)

History: 1967 act added Subsec. (b) containing provisions for notice of reconvened session of general assembly; 1971 act changed “first class mail” to “registered or certified mail, return receipt requested”; P.A. 84-186 provided that a copy of the call shall be mailed by first class mail, evidenced by a certificate of mailing, rather than by registered or certified mail; P.A. 84-546 made technical change to Subsec. (b); P.A. 89-349 provided for the calling of a special session by the president of the senate and the speaker of the house of representatives; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by eliminating obsolete reference to Subsec. (b) of Sec. 5-278, effective July 1, 1994; P.A. 00-99 changed references to sheriff and deputy sheriff to state marshal, effective December 1, 2000.



Section 2-8 - Salary and expenses of members and officers of the General Assembly.

(a) Each member of the General Assembly shall receive twenty-eight thousand dollars for each year of the term for which such member is elected, to be paid as follows: In each year of the term, one-fifth within the first ten days of February and thereafter one-fifth within the first ten days of each succeeding month until total compensation for the year is paid. Any member may elect to receive one-twelfth of the total compensation to which such member is entitled under the provisions of this section in any year, payable in equal monthly installments during such year commencing in the month of January. If any such member resigns for reasons of health or dies before receiving the full compensation to which such member is entitled for such year, the balance of such compensation shall be immediately payable to such member or to such member’s estate.

(b) Each member shall receive, in addition to the compensation payable under subsection (a) of this section and the transportation allowance payable under section 2-15, the sum of four thousand five hundred dollars if a member of the House of Representatives or the sum of five thousand five hundred dollars if a member of the Senate for each year of the term for which such member is elected as reimbursement for expenses, payable as follows: One-half within the first ten days of February and one-half within ten days after final adjournment of the regular session in each year of the term. If any member resigns for reasons of health or dies before receiving the full amount to which such member is entitled for the year of such member resignation or death, the balance of the amount shall be immediately payable to such member or to such member’s estate.

(c) In lieu of the compensation payable under subsection (a) of this section, the speaker of the House of Representatives and the president pro tempore of the Senate shall each receive thirty-eight thousand six hundred eighty-nine dollars for each year of the term for which said officer so serves, the majority and minority leaders of the House of Representatives and of the Senate shall each receive thirty-six thousand eight hundred thirty-five dollars for each year of the term for which said officer so serves, the deputy speaker and the deputy majority and minority leaders of the House of Representatives and of the Senate shall each receive thirty-four thousand four hundred forty-six dollars for each year of the term in which said officer so serves, each assistant majority and minority leader and majority and minority whip of the House and Senate and the chairpersons of each joint standing committee, except the Joint Committee on Legislative Management, shall each receive thirty-two thousand two hundred forty-one dollars for each year of the term in which said chairperson so serves and the ranking members of each joint standing committee, except the Joint Committee on Legislative Management, shall each receive thirty thousand four hundred three dollars for each year of the term in which said officer so serves to be paid as provided in subsection (a) of this section. Each of said officers shall receive as reimbursement for expenses for each year of the term for which the officer is elected five thousand five hundred dollars if the officer is a senator and four thousand five hundred dollars if the officer is a representative, payable as provided in subsection (b) of this section. Each of said officers shall have the same option to elect payment of one-twelfth of the officer’s compensation for each year of the term for which the officer is elected payable in equal monthly installments in such year as is provided for other members under the provisions of subsection (a) of this section.

(d) In lieu of the compensation provided by subsections (a) and (b) of this section, any member elected to fill any unexpired term shall receive the following: (1) For less than a full year of a term, a pro rata amount of the compensation payable under said subsection (a) and, in addition to the transportation allowance payable under section 2-15, a pro rata amount of the sum payable under subsection (b) as reimbursement for expenses, both payable upon certification of such member’s election; (2) for a full year of a term, the compensation and expenses provided in subsections (a) and (b), both payable upon certification of such member’s election.

(e) No person who is elected to serve in one house of the General Assembly and is thereafter elected to fill a vacancy in the other house for the unexpired portion of the same term shall receive total compensation or total reimbursement for expenses for such term in an amount greater than that to which such person was entitled on such person’s election to the first house.

(f) Any member who resigns for reasons other than health or election to the other house prior to the expiration of any year of the term for which such member was elected, and who has received the total compensation and reimbursement for expenses provided under subsections (a) and (b) of this section for that year, shall reimburse the state in an amount equal to that portion of such total compensation and expense reimbursement attributable to the remainder of the year in which such member resigns.

(1949 Rev., S. 3594; 1959, P.A. 552; 1961, P.A. 195; 247; 328; 1963, P.A. 138, S. 1; February, 1965, P.A. 458, S. 1; 1972, P.A. 22; 281, S. 1; P.A. 77-576, S. 57, 65; P.A. 79-432, S. 1, 2, 4; 79-608, S. 5–7, 10; P.A. 80-483, S. 5, 186; P.A. 82-365, S. 1, 8; 82-472, S. 177, 183; P.A. 84-114, S. 2; 84-345, S. 1, 3; P.A. 86-375, S. 7, 9; P.A. 88-349, S. 1, 5; P.A. 91-56, S. 1, 2; P.A. 98-227, S. 7, 9; P.A. 00-231, S. 6, 10; June 12 Sp. Sess. P.A. 12-2, S. 33.)

History: 1959 act increased salary payable from $600 to $2,000, authorized payment either in year of session or one-half that year and balance next year in equal installments and added expense allowance; 1961 acts authorized split payment of expense allowance of $500 and added a Subsec. (c), now Subsec. (d); 1963 act clarified in Subsec. (a) that unpaid balance is payable on final adjournment of regular session and authorized second payment in lump sum under optional provisions; 1965 act raised members’ salaries and expense allowances, provided for salaries in event of annual or special sessions and added present subsection (c); 1972 P.A. 22 replaced “ceases to hold such office” with “resigns for reasons of health or dies”, changed terms of compensation for members elected to fill unexpired terms, created Subsec. (e) from part of Subsec. (d) and added Subsecs. (f) and (g) concerning members’ switching from one house to the other during a term and reimbursements of compensation and expenses required because of resignation for other than health reasons or election to other house, effective with respect to members elected to unexpired terms after June 9, 1971; 1972 P.A. 281 raised compensation and expense allowances of general assembly members and repealed Subsec. (e), renumbering remaining Subsecs. accordingly, effective January 3, 1973; P.A. 77-576 raised compensation of members, effective January 1, 1979; P.A. 79-432 specified time within which payments for expenses of assembly members are to be paid and increased amount of such payments, effective January 7, 1981; P.A. 79-608 increased compensation for members, effective January 7, 1981; P.A. 80-483 made technical changes; P.A. 82-365 increased compensation of members from $9,500 for first year of term and $7,500 for second year to $10,500 for each year of term; increased yearly expenses of members and officers from $2,000 to $2,500; increased compensation of speaker and senate president from $12,000 for first year of term and $9,000 for second year to $15,500 for each year of term; increased compensation of leaders from $11,500 for first year of term and $8,500 for second year to $14,500 for each year; increased compensation of deputy speaker from $11,500 for first year of term and $8,500 for second year to $13,500 for each year; increased compensation of deputy leaders from $11,000 for first year and $8,000 for second year to $13,500 for each year; increased compensation of assistant leaders from $10,500 for first year and $7,500 for second year to $12,500 for each year; increased compensation of committee chairmen from $9,500 for first year and $7,500 for second year to $11,500 for each year; prorated compensation and expenses payable to members elected to fill unexpired terms; P.A. 82-472 deleted references to certification of election “to the comptroller” in Subsec. (d); P.A. 84-114 amended Subsec. (a) to provide that the method of payment of each member’s compensation shall be the same in both odd and even-numbered years and amended Subsec. (b) to provide that each member shall receive one-half of his expense payments in February of each year rather than in the second month of each regular session; P.A. 84-345 increased each member’s annual compensation from $10,500 to $13,000; increased annual expense payments from $2,500 to $3,500; increased compensation of the speaker and president pro tempore from $15,500 to $18,000; increased compensation of the leaders from $14,500 to $17,000; increased compensation of the deputy speaker and deputy leaders from $13,500 to $16,000; increased compensation for committee chairmen from $11,500 to $15,000; increased compensation of ranking members of each committee to $14,000; increased prorated compensation for members filling an unexpired term from a pro rata amount of $1,250 to a pro rata amount of $1,750; P.A. 86-375 amended Subsec. (a) to increase each member’s annual compensation from $13,000 to $15,200; amended Subsec. (b) to increase annual expense payments for members of the senate from $3,500 to $4,500 and amended Subsec. (c) to increase compensation of: The speaker and president pro tempore from $18,000 to $21,000; the leaders from $17,000 to $20,000; the deputy speakers and deputy leaders from $16,000 to $18,700; committee chairmen from $15,000 to $17,500, and ranking members from $14,000 to $16,500; P.A. 88-349 amended Subsec. (a) to increase each member’s annual compensation from $15,200 to $15,960, beginning January 4, 1989, and from $15,960 to $16,760, beginning January 1, 1990, and amended Subsec. (c) to increase compensation of: The speaker and president pro tempore from $21,000 to $22,050, beginning January 4, 1989, and from $22,050 to $23,160, beginning January 1, 1990; the leaders from $20,000 to $21,000, beginning January 4, 1989, and from $21,000 to $22,050, beginning January 1, 1990; the deputy speakers and deputy leaders from $18,700 to $19,635, beginning January 4, 1989, and from $19,635 to $20,620, beginning January 1, 1990; assistant leaders and committee chairmen from $17,500 to $18,375, beginning January 4, 1989, and from $18,375 to $19,300, beginning January 1, 1990, and ranking members from $16,500 to $17,325, beginning January 4, 1989, and from $17,325 to $18,200, beginning January 1, 1990; P.A. 91-56 amended Subsec. (d) to change amount of reimbursement for expenses, for less than a full year of a term, from a pro rata amount of $1,750 to a pro rata amount of the sum payable under Subsec. (b); P.A. 98-227 amended Subsec. (a) to increase each member’s annual compensation from $16,760 to $21,788, amended Subsec. (b) to increase annual expense payments for members of the House from $3,500 to $4,500 and to increase annual expense payments for members of the Senate from $4,500 to $5,500, amended Subsec. (c) to increase annual compensation of: The speaker and president pro tempore from $23,160 to $30,108, the leaders from $22,050 to $28,665, the deputy speaker and deputy leaders from $20,620 to $26,806, assistant leaders and joint standing committee chairmen from $19,300 to $25,090, joint standing committee ranking members from $18,200 to $23,260, to add provision that whips receive annual compensation of $25,090, and to increase annual expense payments for each of said officers from $3,500 to $5,500 for senators and from $3,500 to $4,500 for representatives, effective January 6, 1999; P.A. 00-231 increased each member’s annual compensation from $21,788 to $28,000, increased compensation of speaker and president pro tempore from $30,108 to $38,689, increased compensation of leaders from $28,665 to $36,835, increased compensation of deputy speaker and deputy leaders from $26,806 to $34,446, increased compensation of assistant leaders, whips and committee chairpersons from $25,090 to $32,241, increased compensation of ranking members from $23,660 to $30,403 and made technical changes for the purposes of gender neutrality, effective January 3, 2001; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (c) to delete “Standing” re Joint Committee on Legislative Management.

See Sec. 2-15 re transportation allowance.



Section 2-8a - Compensation for interim committees and study commissions.

Section 2-8a is repealed.

(1967, P.A. 719, S. 1; June, 1972, P.A. 1, S. 16.)



Section 2-8b to 2-8p - General Assembly pension system.

Sections 2-8b to 2-8p, inclusive, are repealed.

(1972, P.A. 281, S. 4–18; P.A. 75-37; 75-628, S. 2–5; P.A. 76-238; 76-407, S. 1–3; P.A. 77-238; P.A. 79-106, S. 1–3; 79-631, S. 42, 111; P.A. 81-343, S. 1, 7; 81-456, S. 1, 2, 6–8; P.A. 84-546, S. 6, 173; P.A. 85-502, S. 8, 9.)



Section 2-8q - General Assembly Pension Fund abolished. Moneys transferred to State Employees Retirement Fund.

The General Assembly Pension Fund, established under section 2-8o of the general statutes, revised to 1985, is abolished and all moneys in said fund on July 1, 1985, shall be transferred to the State Employees Retirement Fund, except that a reserve, to be determined on an actuarial basis, shall be retained for payments to participants in the General Assembly Pension Fund who are no longer members but are receiving retirement benefits under the General Assembly pension system as defined in section 2-8c of the general statutes, revised to 1985.

(P.A. 85-502, S. 1, 9.)



Section 2-8r - Options of General Assembly members and former members re participation in state employees retirement system.

(a) Any participant in the General Assembly pension system on July 1, 1985, may elect to (1) transfer to membership in tier I of the state employees retirement system, part A or part B, and receive a refund of the difference between his contributions to the General Assembly Pension Fund and the contributions required for the tier I plan selected by such participant, or (2) receive a lump-sum payment of his total contributions to the General Assembly Pension Fund, plus accumulated interest at six per cent per annum, and transfer to membership in tier II of the state employees retirement system. Such election shall be made not later than December 31, 1985. Any participant electing to transfer to tier I of the state employees retirement system shall receive credit for each year of credited service accrued as a member of the General Assembly pension system as of the date of such transfer. Any participant who elects to receive a lump-sum payment of his total contributions, plus accumulated interest, shall forfeit permanently his accrued rights and accrued credited service under tier I of the state employees retirement system, but such accrued credited service shall be considered as vesting service in tier II of the state employees retirement system.

(b) Any member of the General Assembly on July 1, 1985, who is not a participant in the General Assembly pension system may elect to become a member of tier I in the state employees retirement system, part A or part B, provided the member makes application to the State Employees Retirement Commission not later than December 31, 1985. Any such member may obtain credit for any credited past service for which such member would have been eligible as a member of the General Assembly pension system provided such member makes the required contributions to the State Employees Retirement Fund in accordance with section 5-181. Failure to make such application by December 31, 1985, shall result in forfeiture of the member’s right to participate in tier I of the state employees retirement system, and the member shall become a member of tier II of the state employees retirement system and eligible for vesting service as provided in subsection (a) of this section.

(c) Members of the General Assembly who take office on or after July 1, 1985, and who were members of the General Assembly and the General Assembly pension system prior to that date, shall be eligible to become members of tier I in the state employees retirement system, and may obtain credit for past service in the General Assembly as provided in section 5-181, provided application is made to the State Employees Retirement Commission not later than December 31, 1990, or in accordance with subsection (a) of section 5-192e.

(d) Members of the General Assembly who take office on or after July 1, 1985, and who were not members of the General Assembly prior to that date or who were members but elected not to become members of tier I, shall become members of tier II in the state employees retirement system.

(e) Former members of the General Assembly who elected Option 1 under section 2-8l or 2-8m of the general statutes, revised to 1985, shall not be eligible to become members of the state employees retirement system, unless reelected to serve on or after July 1, 1985, in which case they shall be eligible to become members as provided in subsection (c) of this section.

(f) Former members of the General Assembly who elected Option 2 under section 2-8l or 2-8m of the general statutes, as revised to 1985, and, on July 1, 1985, are receiving the benefits provided under sections 2-8g to 2-8k, inclusive, of the general statutes, revised to 1985, shall continue to receive those benefits.

(g) Former members of the General Assembly who elected Option 2 under section 2-8l or 2-8m of the general statutes, as revised to 1985, and who, on July 1, 1985, are not receiving the benefits provided under section 2-8g to 2-8k, inclusive, of the general statutes, revised to 1985, shall receive the benefits provided in chapter 66 upon meeting the eligibility requirements under that chapter.

(h) Any member of the General Assembly who was a member of both the General Assembly pension system and the teachers’ retirement system on July 1, 1985, and who was not eligible to transfer to membership in the state employees retirement system pursuant to this section, shall be refunded from the State Employees Retirement Fund his total contributions to the General Assembly Pension Fund plus accumulated interest.

(i) Any member of the General Assembly who, prior to such membership, had completed service requirements for eligibility for retirement benefits from the state employees retirement system, may, upon attaining the necessary age for commencement of benefits, make a one-time election to receive retirement benefits. Upon making such election, such member may no longer accrue additional service credit for service in the General Assembly. The amount of such retirement benefits shall be determined in accordance with section 5-162.

(P.A. 85-502, S. 2, 9; P.A. 87-484, S. 7, 10; P.A. 90-308, S. 8, 15; P.A. 07-217, S. 1.)

History: P.A. 87-484 added Subsecs. (h) and (i); P.A. 90-308 amended Subsec. (c) to add membership in the general assembly pension system prior to July 1, 1985, as a requirement for tier I membership, and to extend application deadline from December 31, 1985, to December 31, 1990; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.



Section 2-9 - Salary and transportation allowance for General Assembly officers and employees.

The clerk of the Senate shall receive a salary of twenty-five thousand dollars for each regular session of the General Assembly and sixty dollars per day for each day the General Assembly is convened in special session; the assistant clerk of the Senate, twenty-three thousand three hundred fifty dollars for each regular session of the General Assembly and forty-eight dollars per day for each day the General Assembly is convened in special session; the clerk of the House of Representatives, twenty-five thousand dollars for each regular session of the General Assembly and sixty dollars per day for each day the General Assembly is convened in special session; the assistant clerk of the House of Representatives, twenty-three thousand three hundred fifty dollars for each regular session of the General Assembly and forty-eight dollars per day for each day the General Assembly is convened in special session; the chaplains of the Senate and the House of Representatives, ten thousand dollars each for each regular session of the General Assembly and thirty dollars per day for each day the General Assembly is convened in special session; the messengers of the Senate and of the House of Representatives, five thousand four hundred twenty-five dollars each for each regular session and twenty-four dollars per day for each day the General Assembly is convened in special session; which salaries shall be full payment for the performance of all services required of said officers in the discharge of their duties, and for all assistance and all expenses and disbursements not otherwise provided for. The Comptroller shall draw his order on the Treasurer for transportation for said officers, and for the messengers assigned to the speaker of the House, the president pro tempore of the Senate and the minority and majority leaders of the House and Senate and the sergeants-at-arms and assistant sergeants-at-arms of the House and the Senate, between their respective homes and Hartford during the session of the General Assembly at such sum per mile as shall from time to time be determined by the Joint Committee on Legislative Management. The clerk of the Senate and the clerk of the House of Representatives shall, with the approval and consent of the Joint Committee on Legislative Management, obtain such suitable offices and, with the approval of said committee, such office fixtures and supplies, including telephone, as may be necessary to the performance of their respective duties. The Comptroller is directed to draw his order on the Treasurer in payment for the same. The salaries of the clerks and employees of the General Assembly for a regular session shall be paid as follows: In each year, one-fifth of such compensation in the month of February and thereafter one-fifth of such compensation within each succeeding month until such compensation is paid in full or such employee may elect in each year to receive the compensation for such year in twelve monthly installments of substantially equal amount. Compensation for any special session shall be payable monthly during such session.

(1949 Rev., S. 3595; 1949, S. 1964d; November, 1955, S. N193; 1957, P.A. 1, S. 17; 9, S. 1; 1963, P.A. 138, S. 2; 370; 1969, P.A. 158, S. 1; 749, S. 3; 1972, P.A. 281, S. 40; P.A. 77-576, S. 58, 65; P.A. 78-299, S. 1, 2; P.A. 82-365, S. 2, 8; P.A. 84-345, S. 2, 3; P.A. 85-470, S. 1, 4; 85-613, S. 5, 154; P.A. 86-375, S. 8, 9; P.A. 88-349, S. 2, 5; P.A. 98-227, S. 8, 9; P.A. 06-187, S. 71.)

History: 1963 acts increased salaries of clerks and assistant clerks and changed method of payment of salaries of clerks and employees; 1969 P.A. 158 raised compensation for house and senate chaplains to $1,000 for each regular session, effective retroactive to January 8, 1969; 1969 P.A. 749 provided that the treasurer be responsible for travel reimbursement and that the joint committee on legislative management be the approving agency for offices and office fixtures and supplies rather than the public works commissioner and the comptroller; 1972 act increased salaries of clerks and assistant clerks of senate and house and revised schedule of payment, effective January 3, 1973; P.A. 77-576 increased salaries for clerks and assistant clerks, chaplains, doorkeepers and messengers of general assembly, effective January 1, 1979; P.A. 78-299 increased salaries for clerks and assistant clerks of house and senate, effective January 1, 1979; P.A. 82-365 increased salary of senate and house clerks from $9,500 for session in odd-numbered year and $7,500 for session in even-numbered year to $9,500 for each session; increased salary of assistant clerks from $8,500 for session in odd-numbered year and $6,500 in even-numbered year to $8,500 for each session; increased salary of chaplains from $2,000 per session to $3,000; increased salary of messengers and doorkeepers from $1,000 per session to $2,000; P.A. 84-345 increased the salaries of the clerks of the senate and house from $9,500 to $12,000 and the salaries of the assistant clerks of the house and senate from $8,500 to $11,000; increased the salaries for the chaplains of the senate and house from $3,000 to $4,000 per regular session, plus $25, instead of $15, per day of each special session; increased salaries of messengers and doorkeepers from $2,000 to $2,500 per regular session, plus $20 per day, instead of $15, for any special session day and standardized the payment of salaries for clerks and employees during a regular session for both odd and even-numbered years; P.A. 85-470 deleted provision re salaries of doorkeepers, added provision requiring payment of transportation allowance for messengers assigned to speaker, president pro tempore and minority and majority leaders and sergeants-at-arms, and added provision that amount of transportation allowance for officers, such messengers and sergeants-at-arms shall be determined by legislative management committee; P.A. 85-613 made technical change; P.A. 86-375 increased salaries: Of the clerks of the senate and house from $12,000 to $13,500; of the assistant clerks of the senate and house from $11,000 to $12,500; of the chaplains of the senate and house from $4,000 to $5,500, and of the messengers of the senate and house from $2,500 to $3,000; P.A. 88-349 increased salaries of: The clerks of the senate and house from $13,500 to $15,000; the assistant clerks of the senate and house from $12,500 to $14,000; the chaplains of the senate and house from $5,500 to $6,000, and the messengers of the senate and house from $3,000 to $3,250; P.A. 98-227 increased salaries: Of the clerks of the Senate and House from $15,000 to $18,000 per regular session and from $50 to $60 per each day of special session, of the assistant clerks of the Senate and House from $14,000 to $16,800 per regular session and from $40 to $48 per each day of special session, of the chaplains of the Senate and House from $6,000 to $7,200 per regular session and from $25 to $30 per each day of special session, and of the messengers of the Senate and House from $3,250 to $3,900 per regular session and from $20 to $24 per each day of special session, effective January 6, 1999; P.A. 06-187 increased salaries of clerks of Senate and House of Representatives from $18,000 to $25,000, of assistant clerks of Senate and House of Representatives from $16,800 to $23,350, of chaplains of Senate and House of Representatives from $7,200 to $10,000 and of messengers of Senate and House of Representatives from $3,900 to $5,425 for each regular session of the General Assembly, effective January 3, 2007.

See Sec. 2-12 re prohibition against payment of bonuses.

See Sec. 2-15 re transportation allowance.



Section 2-9a - Compensation Commission for elected state officers and General Assembly members.

(a)(1) There is created a Compensation Commission consisting of eleven members, three of whom shall be appointed by the Governor, two of whom shall be appointed by the president pro tempore of the Senate, two of whom shall be appointed by the speaker of the House of Representatives, two of whom shall be appointed by the minority leader of the Senate and two of whom shall be appointed by the minority leader of the House of Representatives. All members of said commission shall be appointed on or before July 1, 1971, and quadrennially thereafter, to serve for a term of four years. No person shall be appointed to said commission who is an official or employee of the state of Connecticut or any department, agency or political subdivision thereof, or who is an official or employee of any agency or institution more than ten per cent of the gross annual income of which is from state funds. Members shall not be compensated for their services as such but shall be reimbursed for all necessary expenses incurred in the performance of their duties.

(2) On or before July 15, 1971, and biennially thereafter, the commission shall elect a chairman from its members. A majority of the members of said commission shall constitute a quorum for the transaction of any business. Any action taken by said commission shall be by majority vote of those present.

(b) The Compensation Commission shall recommend to the General Assembly, on or before February fifteenth, in odd-numbered years, legislative proposals for salary, expenses, pension, workers’ compensation and any other benefits to be paid to the Governor, Lieutenant Governor, Secretary of the State, Attorney General, Treasurer, Comptroller and members of the General Assembly. In its discretion, the commission also may submit its recommendation for such legislative proposals, on or before February fifteenth in even-numbered years. The General Assembly shall take action on such proposals at the session to which they are submitted. No proposals for legislative salary, if enacted by the General Assembly, shall become effective until the first Wednesday following the first Monday of the January succeeding the next election of members of the General Assembly. No proposals for salaries shall be effective as to the Governor, Lieutenant Governor, Secretary of the State, Attorney General, Treasurer and Comptroller until the first Wednesday following the first Monday of the January succeeding the next election of said officers. Any other proposals of benefits, if enacted, shall be applicable with respect to the incumbents in the offices covered. Said commission may recommend different rates of salary, expenses and allowances for members of the General Assembly for session and interim periods and may recommend rates of salary, expenses and allowances for members of the General Assembly who are officers which are different from that established for other members.

(1971, P.A. 636, S. 1–3; P.A. 79-376, S. 1; P.A. 84-546, S. 7, 173; P.A. 88-349, S. 4, 5; P.A. 12-93, S. 3.)

History: P.A. 79-376 changed “workmen’s” to “workers’” compensation; P.A. 84-546 repealed obsolete former Subsec. (c) re appropriation to carry out the purposes of the section; P.A. 88-349 required commission to recommend legislative proposals in odd-numbered years, provided for discretionary rather than mandatory submittal of recommendation for proposals in even-numbered years and made technical change re effective date of legislative salary proposals; P.A. 12-93 amended Subsec. (b) to delete provision re judges, effective July 1, 2012.



Section 2-9b - Compensation increases to be approved by Federal Pay Board.

Section 2-9b is repealed.

(1972, P.A. 281, S. 42; P.A. 73-1, S. 1, 2; P.A. 90-271, S. 23, 24.)



Section 2-10 - Clerks’ office; assistants; records; duties.

The House and Senate clerks shall continue in office during the term of the General Assembly by which they were appointed. The Joint Committee on Legislative Management shall provide space in a building under the supervision and control of said committee for the clerks’ office. In addition to such assistants as the clerks require for the performance of their duties during sessions of the General Assembly, each clerk may, subject to the approval of said committee, appoint and fix the compensation of a permanent full-time assistant, whose term of office shall not be limited by that of the clerk first appointing him. Records and indexes of the proceedings of the current or last-preceding regular session and of any special sessions held following such regular session and before the convening of the next regular session shall be kept in the clerks’ office, which shall be open at regular hours on all business days, whether or not the General Assembly is in session. When the General Assembly is not in session, the services of the full-time assistants may, with the approval of the clerks, be made available to said committee and to any committee of the General Assembly functioning between sessions.

(1957, P.A. 1, S. 18; 29, S. 1; March, 1958, P.A. 15, S. 1; 1969, P.A. 749, S. 4; P.A. 84-48, S. 3, 17.)

History: 1969 act replaced references to public works commissioner and the legislative council with references to the joint committee on legislative management; P.A. 84-48 provided that offices be in a building under the supervision and control of joint committee on legislative management rather than in state capitol.



Section 2-11 - Stenographers for General Assembly committees.

The Joint Committee on Legislative Management shall employ all stenographers required by the joint standing and joint special committees of the General Assembly. It shall provide for and furnish to the State Library one original copy of all such reports of committee hearings as any of the several committees shall require to be made and transcribed by the stenographer of such committee for its use.

(1949 Rev., S. 193; P.A. 82-472, S. 149, 183; June 12 Sp. Sess. P.A. 12-2, S. 34.)

History: P.A. 82-472 provided that the legislative management committee, rather than the comptroller, shall employ all necessary stenographers for general assembly committees and removed all references to the joint and house committees on constitutional amendments; June 12 Sp. Sess. P.A. 12-2 deleted “Standing” re Joint Committee on Legislative Management.



Section 2-12 - Bonus to employees of General Assembly prohibited. Overtime and meritorious service payments permitted.

No bonus, gratuity or extra payment of any sort over and above the amount agreed upon as the salary or wage for each employee at the time of hiring or thereafter shall be voted or paid to any employee of the General Assembly or of either house thereof from public funds. Nothing in this section shall be deemed to prohibit (1) the payment of extra or overtime pay for extra or overtime work in accordance with a regularly established policy of any department, or (2) the award of specified annual lump sum payments for meritorious service, in accordance with an incentive plan established by the Joint Committee on Legislative Management or any subcommittee of said committee having cognizance of matters relating to personnel policies and based on annual performance appraisals made by office directors, or their designees, to nonpartisan employees of the General Assembly whose salaries equal the maximum salary for their job classification under the compensation plan for nonpartisan employees of the General Assembly. The amount of any such lump sum payment shall not be deemed an increase in salary.

(June, 1955, S. 17d; June Sp. Sess. P.A. 07-5, S. 18.)

History: June Sp. Sess. P.A. 07-5 made a technical change and inserted Subdiv. (1) designator and new Subdiv. (2) re award of specified annual lump sum payments for meritorious service, effective October 6, 2007.



Section 2-12a - Temporary legislative employees, reduction of salary for absence.

Legislative employees hired on a temporary basis for a fixed salary shall have such salary reduced by a per diem amount for those days on which their job would normally require them to be present, but for which they are absent.

(S.A. 74-31, S. 20, 22.)



Section 2-13 - Records of legislative proceedings. Legislative record index.

(a) The clerk of either house may employ such number of qualified persons as are necessary to make a record of the proceedings in the Senate and the House of Representatives and to transcribe the same without unnecessary delay. A copy of such record of each day’s proceedings shall be filed in the State Library not later than two days after the transcript has been completed and shall be available to the public.

(b) The clerks of the Senate and House shall, during sessions of the General Assembly, publish at such times during the session, as may be determined by said clerks, a legislative record index which shall report the status of each bill and resolution pending in or acted upon by the General Assembly. Said clerks shall make not more than twenty-five printed copies of the legislative record index and shall make the legislative record index available electronically to representatives of the press, the State Library, the Governor, the Secretary of the State, the Attorney General and such other persons as the speaker of the House or the president of the Senate may designate.

(1949 Rev., S. 19, 36; March, 1950, 1951, 1955, S. 8d; 1961, P.A. 2; P.A. 76-188, S. 1, 2; P.A. 11-150, S. 1.)

History: 1961 act eliminated requirement of weekly publication of legislative record and added requirement publication include status of bills and resolutions acted upon as well as pending; P.A. 76-188 changed “legislative record” to “legislative record index” and gave clerks power to publish it “at such times” as they determine during a session, deleting requirement that it be published at least nine but no more than twelve times; P.A. 11-150 made a technical change in Subsec. (a) and amended Subsec. (b) to require not more than 25 printed copies of the index and that the index be made available electronically, effective July 1, 2011.



Section 2-14 - Initiation of local legislation in General Assembly.

The General Assembly shall enact no special legislation relative to the powers, organization and form of government of any town, city, borough or other unit of local government unless requested by a town, city, borough or other unit of local government, in the manner hereinafter prescribed, to enact such special legislation. A resolution requesting the General Assembly to enact special legislation and specifying the purpose of such legislation shall be adopted: (1) By a two-thirds vote of the council or board of directors in any town having such a body; of the board of aldermen, council or body charged with the duty of making annual appropriations in any city or consolidated town and city; of the board of burgesses in any borough or consolidated town and borough; or of the board of directors or district committee in any district; or (2) by the board of selectmen or by a majority vote of the town meeting or representative town meeting in any town not having a council or board of directors. A request for the enactment of special legislation by the General Assembly may also be initiated by a petition specifying the purpose of such legislation and signed by not less than ten per cent of the electors of the town, city, borough or other unit of local government as determined by the last-completed registry list and filed with the clerk of such town, city, borough or other unit of local government. Upon the filing of such petition, such clerk shall proceed forthwith to determine its sufficiency by comparing the names thereon with those contained in such registry list and shall certify its sufficiency or insufficiency. Such clerk shall file with the Secretary of the State, not later than ten days prior to the convening of any session of the General Assembly in which such proposed legislation is to be introduced, a certified copy of the resolution as adopted or the text of the petition as signed.

(1957, P.A. 465, S. 19.)

History: (Revisor’s note: In 1995 the Revisors editorially substituted Subdiv. indicators (1) and (2) for (a) and (b) for consistency with statutory usage).

See Conn. Const. Art. X and chapter 99.

Cited. 43 CS 470.



Section 2-14a - Legislation affecting municipal retirement systems.

The General Assembly shall enact no legislation which diminishes or eliminates the rights or benefits granted to any individual under any municipal retirement or pension system. Nothing contained herein shall prevent any municipality, covered under the Connecticut Municipal Employees Retirement Act, from becoming a member of the Old Age and Survivors Insurance System under Title 2 of the Social Security Act.

(1963, P.A. 619.)



Section 2-15 - Transportation allowance for General Assembly members and members-elect.

The Comptroller shall draw his order on the Treasurer for a transportation allowance for each member or member-elect of the General Assembly, and the Treasurer shall pay to such member as an allowance for transportation, such rate per mile as shall from time to time be determined by the Joint Committee on Legislative Management. The allowance shall be paid for each mile on each day that such member is required to travel: (1) From his home to the State Capitol and return therefrom to attend a session of the General Assembly or a meeting of a committee of the General Assembly or a public hearing held by any such committee or for other official legislative business, or (2) from his home to such other location within the state at which any such committee meeting or public hearing is held and return therefrom.

(1949 Rev., S. 198; 1949, S. 68d; 1957, P.A. 3, S. 1; 1969, P.A. 749, S. 5; P.A. 74-242, S. 2, 4; P.A. 79-102, S. 1, 2; P.A. 85-470, S. 2, 4; P.A. 86-304, S. 1, 2; June 12 Sp. Sess. P.A. 12-2, S. 35.)

History: 1969 act made the treasurer responsible for payment of transportation allowances rather than the comptroller; P.A. 74-242 raised transportation allowance to $0.12 per mile, effective January 8, 1975; P.A. 79-102 provided that amount of transportation allowance be determined by legislative management committee; P.A. 85-470 deleted provision requiring payment of transportation allowance for clerks and assistant clerks of senate and house of representatives and deleted provision prohibiting payment of other transportation allowance to clerk pursuant to Sec. 2-9; P.A. 86-304 rephrased section and added provisions re allowance for travel from home to state capitol and return therefrom to attend “public hearing” or for “other official legislative business” and allowance for travel from “home to such other location within the state at which any such committee meeting or public hearing is held and return therefrom”; June 12 Sp. Sess. P.A. 12-2 deleted “Standing” re Joint Committee on Legislative Management.



Section 2-15a - Annual informational mailing by General Assembly members.

(a) Each member of the General Assembly shall be entitled to send an annual mailing to each household in such member’s district, for informational purposes. The mailing shall be conducted under the supervision of the Joint Committee on Legislative Management and in accordance with rules adopted by the committee.

(b) In even-numbered years, no such mailing may be sent after July fifteenth. A member shall be deemed in compliance with this subsection if the member delivers the mailing to the offices of the Joint Committee on Legislative Management no later than said July fifteenth.

(P.A. 87-583, S. 1, 4; P.A. 99-43.)

History: P.A. 99-43 divided existing section into Subsecs. (a) and (b), and amended Subsec. (b) to provide that a member shall be deemed in compliance if the member delivers the mailing to the offices of the Joint Committee on Legislative Management no later than July fifteenth.



Section 2-16 - Members as attorneys before the General Assembly.

No member of the General Assembly shall appear as an attorney before it, or before any committee thereof, or of either house, unless in his own cause, or that of the town which he represents or of some public corporation therein, or where there is so near a relation between such member and either of the parties as between parent and child, brothers, sisters, brother and sister, uncle and nephew or niece, aunt and nephew or niece, by nature or marriage, or landlord and tenant.

(1949 Rev., S. 15; September, 1957, P.A. 11, S. 1.)



Section 2-16a - Restriction on former members becoming lobbyists.

No state representative or state senator who is elected at the 1994 state election or any election thereafter shall engage in the profession of lobbyist, as that term is defined in subdivision (12) of section 1-91, until one year after the expiration of the term for which such state representative or state senator was elected.

(P.A. 80-462, S. 3; P.A. 93-156; P.A. 02-89, S. 4; P.A. 13-244, S. 21.)

History: P.A. 93-156 extended period during which former legislators are prohibited from engaging in profession of lobbyist, applicable to legislators elected at 1994 state election or thereafter; P.A. 02-89 deleted as obsolete former Subsec. (a) prohibiting a state representative or state senator whose term expires on January 4, 1995, and who resigns before the expiration of such term, from engaging in the profession of lobbyist until the expiration of the term, deleted Subsec. (b) designator and made a technical change for purposes of gender neutrality; P.A. 13-244 replaced reference to Sec. 1-91(l) with reference to Sec. 1-91(12).



Section 2-17 - Presession introduction of bills.

Any member-elect of either house of the General Assembly, prior to the beginning of the regular session in the January following such member’s election, may introduce any bill for a public or special act by filing the same with the clerk of the House or Senate, who shall assign to each such bill a House or Senate serial number and shall cause to be made a sufficient number of photo-offset copies of such bill. Each such bill shall be filed in triplicate and shall be typewritten or printed, without interlineation or erasure, on paper eight and one-half by thirteen inches or eight and one-half by fourteen inches in size, the second and third copies to be on yellow-colored and blue-colored paper, respectively, of the same size and format as the original. Any member-elect offering such bill shall endorse by signing thereon such member-elect’s name in some conspicuous place and shall attach thereto a statement of its purpose in not more than one hundred and fifty words, which are to be typewritten or printed at the end of the bill under the caption “statement of purpose”. The head of each state department, board, commission or other state agency shall file such head’s requests for legislative enactment in the form of bills, appended to each a summary and a fiscal note containing the information required pursuant to section 2-24a, with the clerk of the House or Senate on or before January fifteenth of the odd-numbered year and on or before February eighth in the even-numbered year. Such head of each state department, board, commission or other state agency requiring assistance from the Legislative Commissioners’ Office in the preparation of such bills shall submit requests for such assistance on or before December first of each year.

(1949 Rev., S. 17; 1957, P.A. 1, S. 2; 1959, P.A. 1, S. 1; February, 1965, P.A. 80; 1971, P.A. 167; 709; P.A. 05-262, S. 3.)

History: 1959 act made presession filing actual introduction of bill, required duplicate on yellow paper, same size and format as original, and required endorsement of name by actual signature; 1965 act required bills to be in triplicate; 1971 acts removed from comptroller the responsibility to make photo-offset copies of bills and permitted use of paper 8 1/2 by 14 inches for bills and added provisions re deadlines for submission of bill requests and requests for assistance in preparing bills; P.A. 05-262 added requirement that state agency attach summary and fiscal note to bill request and made technical changes for gender neutrality.



Section 2-18 - Form of bills amending statutes and resolutions amending Constitution; ballot designation of proposed constitutional amendments.

Each bill for a public act amending any statute, each special act amending any special act and each resolution proposing an amendment to any provision of the Constitution shall set forth in full the act or constitutional provision, or the section or subsection thereof, to be amended. Matter to be omitted or repealed shall be surrounded by brackets and new matter shall be indicated by underscoring or, where an electric magnetic tape typewriter or other electronic equipment or device is used, by capitalization or underscoring of all words in the manuscript bill and by underscoring, capitalization or italics in its printed form. Each resolution proposing an amendment to any provision of the Constitution shall also include the designation of such proposed amendment to be used on the voting tabulator ballots and absentee ballots in the event such amendment is approved by the General Assembly. Such designation shall be a question, commencing with the words “shall the Constitution of the state be amended to” and ending with a statement of the intended objective addressed by the amendment. Nothing in this section shall preclude the General Assembly from adopting rules authorizing the introduction by members of bills, special acts or resolutions which set forth only a statement of purpose or of intent and do not set forth the statute or constitutional provision to be amended.

(1949 Rev., S. 34; 1957, P.A. 1, S. 9; February, 1965, P.A. 1, S. 1; 1967, P.A. 274; 1969, P.A. 156, S. 1; 1971, P.A. 175, S. 1; 610, S. 1; P.A. 83-335, S. 1; P.A. 11-20, S. 1.)

History: 1965 act authorized use of capitalization to indicate new material; 1967 act amended to include resolutions proposing constitutional amendments; 1969 act authorized assembly to adopt rules allowing bills or resolutions containing statement of purpose which do not fully set out statute or constitutional provision to be amended; 1971 acts amended section to include special acts, to permit use of any electronic equipment and to permit use of underscoring in manuscript bill and underscoring and capitalization in printed bill to indicate new material and provided that resolutions for constitutional amendments include designation to be used on voting ballots; P.A. 83-335 set forth the form in which proposed amendments to the constitution are designated on voting machine labels and absentee ballots; pursuant to P.A. 11-20, “machine” and “ballot labels” were changed editorially by the Revisors to “tabulator” and “ballots”, respectively, effective May 24, 2011.



Section 2-19 - Preliminary printing and franchise fees for special charters. Engrossing fees.

Section 2-19 is repealed.

(1949 Rev., S. 9; 1957, P.A. 1, S. 1; 1961, P.A. 350, S. 1.)



Section 2-20 - Certain charters granted only on petition.

No act of incorporation or alteration thereof shall be granted by the General Assembly, except upon a petition therefor, when the law requires that notice of such petition shall be given by advertisement. Each charter of any railroad company shall confine the road within the limits indicated by such notice, specify the towns through which it may pass, and otherwise designate the route on which the respective roads may be authorized to be made.

(1949 Rev., S. 12; P.A. 85-246, S. 1.)

History: P.A. 85-246 deleted reference to street railway company charters.



Section 2-20a - Bills seeking incorporation and franchise for water companies.

No bill for the incorporation and franchise of a water company shall be heard by the General Assembly, or any committee thereof, unless the applicant has filed with the bill written reports from each of the following: The Public Utilities Regulatory Authority, the Department of Public Health and the Department of Energy and Environmental Protection. Such report of the Public Utilities Regulatory Authority shall set forth the results of investigation by said authority with respect to the financial condition of the proposed company, the nature of the system and the adequacy of the water supply, together with its recommendations and such other information as it deems pertinent. The report of the Department of Public Health shall set forth the results of investigation by said department with respect to the potability of the water supply and such other information as it deems pertinent. The report of the Department of Energy and Environmental Protection shall set forth the result of investigation by said department with respect to the adequacy of the water supply to serve present and future customers, the effect on water supplies of other systems and such other information as it deems pertinent. Each request for a report required by this section shall be accompanied by a fee of fifty dollars. The General Assembly shall enact no legislation granting a franchise to a water company unless a public hearing is held by a committee of the General Assembly on the proposed bill, and unless at least five days before such hearing, proponents of the bill publish notice of such proposed bill and the hearing to be held thereon in a newspaper having general circulation in the area affected.

(February, 1965, P.A. 336; 1971, P.A. 872, S. 155; P.A. 75-486, S. 22, 69; P.A. 77-614, S. 162, 323, 610; P.A. 80-482, S. 2, 348; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: 1971 act replaced references to “water resources commission” with “department of environmental protection”; P.A. 75-486 changed “public utilities commission” to “public utilities control authority”; P.A. 77-614 changed “public utility(ies) control authority” to “division of public utility control within the department of business regulation” and “department of health” to “department of health services”, effective January 1, 1979; P.A. 80-482 abolished the department of business regulation and its divisions and created the department of public utility control; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Department of Public Health and Addiction Services with Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Department of Public Utility Control” and “Department of Environmental Protection” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

See Sec. 25-33 re Public Health Department’s oversight of water companies.



Section 2-21 - Notice of claims against the state.

Section 2-21 is repealed.

(1949 Rev., S. 13; 1959, P.A. 685, S. 26.)



Section 2-22 - Numbering of bills and joint resolutions.

Each bill and joint resolution shall be numbered by the clerk of the house in which it was presented, in the order of presentation, and shall be designated in the journal as “Senate Bill”, “House Bill”, “Senate Joint Resolution” or “House Joint Resolution”, as the case may be, with the addition of its proper number; and each bill or resolution reported as a substitute for another shall be endorsed with the number of the original bill or resolution.

(1949 Rev., S. 20.)



Section 2-23 - Copies of bills, resolutions, calendars, journals and other legislative publications. Furnishing of publications to public and municipalities.

The Joint Committee on Legislative Management shall provide for the printed and electronic reproduction of copies of each bill and each resolution proposing an amendment to the Constitution and other substantive resolutions introduced in both houses, the calendars and journals of both houses on regular session days and other legislative publications, in number sufficient to supply the needs of the legislature and the public. Such reproduction shall be under the supervision of the clerks of the Senate and the House. To carry out the provisions of this section, said committee is authorized to hire necessary personnel and acquire supplies and equipment. The Joint Committee on Legislative Management shall set aside in a building under the supervision and control of the Joint Committee on Legislative Management a room for use as a legislative bill room for distribution of printed and electronic copies under the supervision of the clerks of the Senate and House. The clerks of the Senate and House shall, during each session of the General Assembly, keep copies of all bills and resolutions reproduced as above provided, in such room, for the convenience of the members of the legislature and the public. A file of such bills and resolutions and the records of hearings of committees and the proceedings of each house, suitably indexed, shall be kept in the State Library for public inspection, and the clerks of the Senate and House shall furnish copies of such bills and resolutions for this purpose. The State Librarian is authorized to hire not more than two additional employees and to secure supplies and equipment necessary to make said index. Copies of bills and resolutions printed after favorable report by a committee or the amendment on the third reading, i.e., files, not needed by members of the General Assembly or for other official use shall be delivered to the legislative bill room for distribution. After adjournment of the General Assembly, distribution of such bills, resolutions and files shall be made from the office of the clerks. To carry out the provisions of this section, said clerks are authorized to hire additional employees for distribution of such copies. The public may obtain printed or electronic copies of bills, resolutions, journals, bulletins, legislative indexes and other legislative publications by calling for the same at the State Capitol or the Legislative Office Building, provided the clerks may, in their discretion, limit the number of printed copies to be furnished to any one person and may, with the approval of the committee, fix reasonable charges for furnishing printed copies in quantities which the clerks believe cannot be furnished free of charge without undue expense to the state. The clerks shall, at the request of the chief executive officer of any town, city or borough, send an electronic copy of each legislative bulletin and of the legislative record index to such office of such municipality as such chief executive officer shall designate. A limited number of printed copies of engrossed bills and resolutions shall be distributed from the Legislative Commissioners’ Office.

(1949 Rev., S. 18; 1953, 1955, S. 7d; November, 1955, S. N1; 1957, P.A. 1, S. 3; 1959, P.A. 1, S. 4; 4, S. 1; 1961, P.A. 113; P.A. 73-394; P.A. 78-237, S. 1, 5; P.A. 79-631, S. 25, 111; P.A. 84-48, S. 4, 17; P.A. 89-82, S. 2, 11; P.A. 90-17, S. 1, 4; P.A. 11-150, S. 2.)

History: 1959 acts added provision specifying method by which the public may obtain copies of bills, resolutions journals, etc.; 1961 act provided for distribution of engrossed bills and resolutions by legislative commissioners rather than from legislative bill room during session and from clerks’ office thereafter; P.A. 73-394 replaced reference to public works commissioner with “joint committee on legislative management” and required clerks to send copies of bulletin and legislative record index to town offices upon request; P.A. 78-237 transferred duties of comptroller under section to the joint committee on legislative management; P.A. 79-631 amended section to include resolutions proposing constitutional amendments and other substantive resolutions and provided that required reproduction of bills and resolutions be supervised by house and senate clerks; P.A. 84-48 provided the bill room shall be in a building under the supervision and control of the joint committee on legislative management rather than in state capitol; P.A. 89-82 provided for furnishing of legislative publications at legislative office building; P.A. 90-17 deleted provision requiring bill and resolution reproduction process to be by photo-offset and added provision requiring legislative management committee to provide process for reproduction of copies of calendars, journals and other legislative publications; (Revisor’s note: In 1995 the phrase “office of the legislative commissioners” was replaced editorially by the Revisors with “Legislative Commissioners’ Office” to conform section with Sec. 2-54); P.A. 11-150 deleted language requiring a contract, purchase or lease for reproduction of copies of each bill and resolution, required printed and electronic reproduction of such copies, limited printing of calendars and journals to regular session days, added references to printed or electronic copies throughout, required clerks to send an electronic copy of bulletin or index to a municipality, rather than a copy by first class mail, and required a limited number of printed copies of engrossed bills to be available from the Legislative Commissioners’ Office, effective July 1, 2011.



Section 2-23a - Alkaline paper for legislative documents.

All bills and joint resolutions, the calendar and journal of each house of the General Assembly, including the journal printed in accordance with the provisions of section 2-49, the legislative record index published in accordance with the provisions of section 2-13, the public and special acts published in accordance with the provisions of section 2-58, all stationery and all other publications, reports, records and documents of the General Assembly and its committees, commissions, task forces and offices, shall be printed on paper that meets or exceeds the American National Standards Institute standards for permanent paper. All photocopies made by the General Assembly and its committees, commissions, task forces and offices shall be made using paper that meets or exceeds such standards. The provisions of this section shall not apply if such paper is not available.

(P.A. 91-144, S. 2.)



Section 2-24 - Style of printing bills; endorsements; file number; fiscal note.

The words “State of Connecticut” shall be printed at the head of each bill and document printed by order of the General Assembly, or either house thereof, and on its title page or cover, if any. Before printed, electronic or photographic copies of an original bill are made, the bill shall be endorsed with (1) the date of its introduction; (2) its number; (3) the name of the member or committee introducing it; and (4) the name of the committee to which it was referred. Copies of bills or resolutions printed or produced electronically after favorable report by a committee or reprinted or produced electronically after amendment on the third reading, i.e., files, shall bear the file number of such bill or resolution, placed conspicuously at the head of the same, which file number shall be assigned by the Legislative Commissioners’ Office in the order printed or produced, the number and title of the bill, the name of the committee to which it was referred, the date and nature of the committee’s report, and, in any case where the bill, if passed, would require the expenditure of state or municipal funds or affect state or municipal revenue, a fiscal note, including an estimate of the cost or of the revenue impact shall be appended thereto. When a bill or resolution is accompanied with a report of a committee, other than a recommendation that it ought or ought not to pass, it shall then have an additional endorsement, as follows: “Accompanied by special report, No.-”. Bills shall be designated in the calendar of each house by their file numbers, as well as by the titles and numbers of the bills.

(1949 Rev., S. 21, 22; 1953, S. 9d; 1957, P.A. 1, S. 4; P.A. 74-108, S. 1; P.A. 78-176, S. 1, 4; P.A. 11-150, S. 3.)

History: P.A. 74-108 required fiscal notes on bills affecting state revenue; P.A. 78-176 further required fiscal notes on bills affecting municipal revenue; P.A. 11-150 added references to electronic production of bills or resolutions, replaced reference to “printer” with “Legislative Commissioners’ Office” re assigning of file number and deleted “printed” re calendar of each house, effective July 1, 2011.



Section 2-24a - Fiscal note required for action upon bill.

No bill without a fiscal note appended thereto which, if passed, would require the expenditure of state or municipal funds or affect state or municipal revenue in the current fiscal year or any of the next ensuing five fiscal years shall be acted upon by either house of the General Assembly unless said requirement of a fiscal note is dispensed with by a vote of at least two-thirds of such house. Such fiscal note shall clearly identify the cost and revenue impact to the state and municipalities in the current fiscal year and in each of the next ensuing five fiscal years.

(P.A. 78-176, S. 2, 4; P.A. 05-262, S. 2.)

History: P.A. 05-262 added requirement that fiscal note include costs and revenues for five fiscal years, effective July 1, 2005.



Section 2-24b - Racial and ethnic impact statement required for certain bills and amendments.

(a) Beginning with the session of the General Assembly commencing on January 7, 2009, a racial and ethnic impact statement shall be prepared with respect to certain bills and amendments that could, if passed, increase or decrease the pretrial or sentenced population of the correctional facilities in this state.

(b) Not later than January 1, 2009, the joint standing committee of the General Assembly on judiciary shall make recommendations for a provision to be included in the joint rules of the House of Representatives and the Senate concerning the procedure for the preparation of such racial and ethnic impact statements, the content of such statements and the types of bills and amendments with respect to which such statements should be prepared.

(P.A. 08-143, S. 5.)

History: P.A. 08-143 effective June 5, 2008.



Section 2-25 - Printing to be done at one establishment.

Section 2-25 is repealed.

(1949 Rev., S. 23; February, 1965, P.A. 382, S. 1; P.A. 78-237, S. 2, 5; P.A. 90-17, S. 3, 4.)



Section 2-26 - Printing and electronic availability of bills prior to passage.

At each regular or special session of the General Assembly no bill shall be passed or become a law unless it has been printed in its final form, as prescribed by section 2-24, with the exception of germane amendments, and made available in electronic version on the Internet web site of the General Assembly at least two legislative days prior to its final passage, unless the president pro tempore of the Senate and the speaker of the House of Representatives have certified, in writing, the facts which in their opinion necessitate an immediate vote on such bill, in which case it shall nevertheless be upon the desks of the members or available electronically to the members in final form, accompanied by the fiscal note required by section 2-24 when applicable, with the exception of germane amendments, but not necessarily printed, before its final passage.

(1955, June, 1955, S. 10d; P.A. 74-108, S. 2; P.A. 11-150, S. 4.)

History: P.A. 74-108 amended section to include fiscal notes where applicable; P.A. 11-150 replaced requirement that bills be upon desks of the members prior to passage with requirement that bills be available electronically on the Internet prior to passage and added provision re bills available electronically to members, effective July 1, 2011.



Section 2-27 - Printing and distribution of file bills.

Copies of each bill for an act reported favorably by a committee shall be made available electronically on the Internet web site of the General Assembly and shall be printed in sufficient numbers, as determined by the clerks of the House and Senate, for use by the General Assembly. A greater number of copies of any bill shall be printed upon order of either legislative commissioner. Two copies of each printed bill shall be reserved for the use of the Secretary of the State who shall distribute one copy to the State Library and one to the law library of The University of Connecticut.

(1949 Rev., S. 32; 1957, P.A. 368; 627; 1959, P.A. 478, S. 1; 1961, P.A. 285; P.A. 93-180; P.A. 11-150, S. 5.)

History: 1959 act made technical change required by appointment of two legislative commissioners instead of one; 1961 act removed mandatory quantities of file copies to be printed and left the number within the discretion of the clerks and reduced from 20 to 7 the number of copies to be given the secretary; P.A. 93-180 deleted provision requiring that private-nature bills be printed at the expense of the party applying therefor before being finally considered and substituted reference to “Quinnipiac College” for reference to “the University of Bridgeport”; P.A. 11-150 required copies of bills to be available electronically on the Internet, reduced number of copies distributed and deleted requirements that Secretary bind bills in volumes and that copies be distributed to certain libraries, effective July 1, 2011.



Section 2-27a - Fiscal review of bills.

(a) The speaker of the House, the president pro tempore of the Senate, the minority leader of the House or Senate, the House or Senate chairman or ranking minority member of any committee or the director of the Office of Fiscal Analysis may request the Secretary of the Office of Policy and Management to review any bill to provide the General Assembly with information as to its fiscal effect. The secretary, after consultation with any state agency affected by such bill or having special knowledge or information as to its fiscal effect, shall report his estimate of the change in revenue, the amount required to provide for increased liability or the amount of decrease of liability, as the case may be. Such report shall be made to the General Assembly within seven days after the request for review is received.

(b) This section shall not apply to (1) any appropriation or revenue bill included in the budget document as provided by section 4-74 or (2) any bill making supplemental appropriations as provided by section 4-82.

(1963, P.A. 561; February, 1965, P.A. 166; P.A. 74-108, S. 3; P.A. 77-614, S. 19, 610.)

History: 1965 act authorized minority leaders and ranking minority committee members to request fiscal review; P.A. 74-108 included director of office of fiscal analysis among those empowered to request review of bill; P.A. 77-614 changed “commissioner of finance and control” to “secretary of the office of policy and management”.



Section 2-27b - Review of bond acts.

(a) Each bond act, as defined in section 3-20, shall be reviewed by the joint standing committee of the General Assembly having cognizance of matters relating to state finance, revenue and bonding no later than five years following the effective date of such act. Such review shall include, but not be limited to, consideration of the amount expended prior to such review on any project provided for in such act and the total cost for completion of such project. Said committee may request whatever information is required to conduct such review from any state official, board, commission or department and such information shall be provided to said committee within fourteen days following receipt of such request. Upon completion of its review, said committee shall recommend to the General Assembly whatever legislation it shall deem necessary with respect to such project.

(b) The Treasurer shall compute the aggregate amount of indebtedness in accordance with section 3-21 as of January first and July first each year and shall certify the results of such computation to the Governor and the General Assembly. If the aggregate amount of indebtedness so computed reaches ninety per cent of the limit set forth in said section, the Governor shall review each bond act, as defined in section 3-20, for which, at the time of such certification, no bonds, notes or other evidences of indebtedness have been issued, and recommend to the General Assembly priorities for repealing authorizations for remaining projects. Such review shall include, but not be limited to, consideration of the amount expended prior to such review on any such project and the total cost for completion of such project. Such recommendations shall be referred to the joint standing committee of the General Assembly having cognizance of matters relating to capital bonding, which shall consider such recommendations. Said committee may request whatever information is required to conduct such review from any state official, board, commission or department and such information shall be provided to the committee within fourteen days following receipt of such request. Upon completion of its review, the committee shall propose whatever legislation it shall deem necessary with respect to such project.

(P.A. 76-349, S. 2, 3; P.A. 79-31, S. 1, 17; June Sp. Sess. P.A. 91-3, S. 128, 168.)

History: P.A. 79-31 changed formal designation of finance committee; June Sp. Sess. P.A. 91-3 added Subsec. (b), concerning times of computation, review by the governor if 90% of limit is reached and consideration of such review by the general assembly.



Section 2-28 - Time limit on favorable reports of bills. Submission to Legislative Commissioners’ Office. Action upon bills not in the files.

Section 2-28 is repealed.

(June, 1955, S. 11d; 1957, P.A. 1, S. 6; 1959, P.A. 1, S. 2; 478, S. 2; P.A. 78-139, S. 1, 2.)



Section 2-29 - Engrossing of bills and amendments; correction of errors after passage. Presentation to the Governor.

Immediately upon the passage of any bill, the clerk of the house last taking action thereon shall cause a copy thereof to be sent to the Governor. All bills and proposed amendments to the Constitution shall be engrossed in print as soon as passed, under the direction of the legislative commissioners, on suitable paper of uniform size, with wide margins; and the commissioners shall carefully compare all engrossed bills and amendments with the bills and amendments as finally passed and one of them shall certify by his signature to the correctness of the engrossed copies. As soon as engrossed and certified, as herein provided, such bills and amendments shall be presented to the House and Senate clerks, who shall sign such engrossed and certified copies. The house last taking action on any bill may, before engrossing, order its immediate presentation to the Governor for his approval. If either commissioner or the clerk of the House or Senate, after the final passage of any bill or proposed amendment and prior to its certification, finds that an error of form has been made in its text, he shall deliver the bill or proposed amendment to the Joint Committee on Legislative Management with a written statement as to the error. If the committee believes that no correction should be made, it shall so inform the commissioner or the clerk. If the committee believes that a correction should be made, it shall, within five calendar days, Sundays and holidays excepted, after its passage, report the bill or proposed amendment with the proposed correction in the form of an amendment to the house which last took action thereon. Each such bill and proposed amendment, with the engrossed copy thereof, shall be transmitted by the clerks of the House and Senate to the secretary as soon as it has been signed, as herein provided, and not later than the twelfth day after the expiration of the time allowed for reconsideration under the rules of the General Assembly, Sundays and legal holidays excepted; and the secretary shall forthwith present the engrossed copy of each such bill to the Governor for his approval. The secretary shall give the clerks a receipt for each such bill and proposed amendment and shall notify them of the date and hour at which each bill was presented to the Governor. The secretary shall give the Governor a receipt showing the date and hour at which the Governor approved it or returned it to the secretary with a statement of his objections and shall notify the clerks of such dates and hours. The clerks shall record such dates and hours of presentation and approval or return in the journals of the House and Senate.

(1949 Rev., S. 41; 1957, P.A. 1, S. 10; 1959, P.A. 478, S. 3; 1961, P.A. 350, S. 2; 1967, P.A. 254, S. 1; P.A. 76-198, S. 1, 2.)

History: 1959 act made technical changes necessary because of appointment of two legislative commissioners instead of one; 1961 act extended, from five to twelve days after time for reconsideration, mandatory date for transmittal of engrossed bills to secretary; 1967 act replaced “resolution” with “proposed amendment” and removed language providing that constitutional amendments proposed by house be signed only by the house clerk; P.A. 76-198 changed reference to “committee on rules” to “committee on legislative management” and time limit for making correction before engrossing; (Revisor’s note: In 1995 the word “Joint” was added editorially by the Revisors in the phrase “Committee on Legislative Management” to conform section with Sec. 2-71a).

See Conn. Const. Art. IV, Sec. 15; Conn. Const. Amdts. Art. III.



Section 2-30 - Engrossing bills after adjournment. Vetoed bills.

Each bill for an act passed by the General Assembly, but not engrossed prior to the final adjournment thereof, shall be engrossed, signed and presented to the Governor in the same manner as during the session of the General Assembly, such presentation to be not later than the twenty-fifth calendar day after its passage by the General Assembly. The Governor shall, within fifteen days from its receipt by him, either sign the same, endorsing his approval thereon, and transmit it to the Secretary of the State or transmit the same without his signature to said secretary. If any such unsigned bill is accompanied by a statement of the Governor’s objections thereto, it shall not become a law unless such bill is reconsidered and repassed by the General Assembly by at least a two-thirds vote of the members of each house of the General Assembly at the time of its reconvening; if not accompanied by such a statement, it shall, at the expiration of the constitutional limit of fifteen days after receipt by the Governor, become a law.

(1949 Rev., S. 43; 1957, P.A. 1, S. 12; 1961, P.A. 350, S. 3; 1967, P.A. 222, S. 1.)

History: 1961 act extended period for presentation to governor from 15 to 25 days after passage; 1967 act added provisions for passing bill over governor’s veto.

See Conn. Const. Art. IV, Sec. 15; Conn. Const. Amdts. Art. III.



Section 2-30a - Explanatory texts concerning proposed constitutional amendments; preparation, approval, printing, distribution, posting at polls.

(a) At such time as a proposed constitutional amendment and its concomitant ballot question are approved by the General Assembly for presentation to the electors of the state for their consideration at a general election, the Office of Legislative Research shall prepare a concise explanatory text as to the content and purpose of the proposed constitutional amendment subject to the approval of the joint standing committee of the General Assembly having cognizance of constitutional amendments. Upon such approval, the Secretary of the State shall cause such proposed amendment and such explanatory text to be printed and transmitted to the town clerk, and to the registrars of voters in each town in the state in sufficient supply for public distribution.

(b) The Secretary of the State shall print the explanations of proposed constitutional amendments, as required by subsection (a) of this section, on posters of a size to be determined by said Secretary and shall mail at least three such posters for every polling place within a town, to the registrars of voters. Said registrars shall cause at least three such posters to be posted at each polling place at which electors shall be voting on such proposed constitutional amendments. Any posters received by the registrars in excess of the number required by this subsection to be so posted may be displayed by said registrars at their discretion at locations which are frequented by the public. No expenditure of state funds shall be made to influence electors to vote for or against any such proposed constitutional amendment.

(1967, P.A. 303, S. 1; 1971, P.A. 610, S. 2; P.A. 73-404; P.A. 79-31, S. 8, 17; P.A. 82-314, S. 7, 63; P.A. 83-335, S. 2; P.A. 84-94, S. 1; P.A. 11-173, S. 53.)

History: 1971 act deleted reference to the committee on constitutional amendments, giving the secretary of the state responsibility for preparing explanation of amendment, subject to approval of committee on government administration and policy; P.A. 73-404 added Subsec. (b) concerning poster-sized copies of the explanations for display at polling places; P.A. 79-31 changed committee name to committee on government administration and elections; P.A. 82-314 transferred responsibility for approval of constitutional amendments from government administration and elections committee to committee having cognizance of constitutional amendments; P.A. 83-335 transferred the responsibility for preparing an explanatory text for proposed constitutional amendments from the office of the secretary of state to the office of legislative research; P.A. 84-94 prohibited expenditure of state funds to influence vote on constitutional amendments; P.A. 11-173 added language re concomitant ballot question and registrars in Subsec. (a) and replaced references to clerks with references to registrars in Subsec. (b), effective July 13, 2011.



Section 2-30b - Construction of multiple amendments.

(a) When two or more acts passed at the same session of the General Assembly amend the same section of the general statutes, or the same section of a public or special act, and reference to the earlier adopted act is not made in the act passed later, each amendment shall be effective except in the case of irreconcilable conflict, in which case the act which was passed last in the second house of the General Assembly shall be deemed to have repealed the irreconcilable provision contained in the earlier act, except as provided in subsection (b) of this section.

(b) In the case of an irreconcilable conflict between an act adopted earlier in the same session and an amendment in the legislative commissioners’ revisor’s bill to a section of the general statutes or to a section of any public or special act made solely for the purposes of correcting a clerical defect or imperfection such as, but not limited to, a grammatical, spelling or computer or data processing error or mistake as to form, and which amendment does not alter the substance of the section, such amendment shall not be deemed to have repealed the irreconcilable provision in the earlier act, and the conflicting provision in the legislative commissioners’ revisor’s bill shall not be effective.

(P.A. 74-15, S. 1, 2; P.A. 86-403, S. 109, 132.)

History: P.A. 86-403 added “except as provided in subsection (b) of this section” and added Subsec. (b) concerning irreconcilable conflict between act adopted earlier in same session and amendment in legislative commissioners’ revisor’s bill.



Section 2-31 - Numbering of public and special acts.

The numbers of the public and special acts of the General Assembly shall be designated by Arabic numerals.

(1949 Rev., S. 35.)



Section 2-32 - Effective date of public and special acts.

All public acts, except when otherwise therein specified, shall take effect on the first day of October following the session of the General Assembly at which they are passed, and special acts, unless otherwise therein provided, from the date of their approval.

(1949 Rev., S. 8891.)

Cited. 3 CA 201.

Cited. 18 CS 162. Provision that special act shall take effect upon approval at annual town meeting in 1935, held to be directory only and not mandatory where act was approved a year later. 19 CS 250. Unless there is a plain indication of an intent that a general statute will supersede a special act, the special act will continue in effect. 26 CS 262. Cited. 44 CS 207.

Cited. 4 Conn. Cir. Ct. 471; 6 Conn. Cir. Ct. 462.



Section 2-32a - Effective date of public acts imposing state mandate.

No public act which imposes a state mandate on any political subdivision of this state which requires the appropriation of funds for the budget of such political subdivision in order to comply with the provisions of such act shall be effective as to such political subdivision earlier than the first fiscal year of such political subdivision beginning after five months following the date of passage of such act.

(1972, P.A. 234, S. 1; P.A. 93-434, S. 15, 20.)

History: P.A. 93-434 changed the term “duty” to “state mandate”, effective June 30, 1993.



Section 2-32b - State mandates to local governments. Definitions. Cost estimate required. Procedures re bills creating or enlarging mandates.

(a) As used in this section:

(1) “Local government” means any political subdivision of the state having power to make appropriations or to levy taxes, including any town, city or borough, consolidated town and city or consolidated town and borough, any village, any school, sewer, fire, water or lighting district, metropolitan district, any municipal district, any beach or improvement association, and any other district or association created by any special act or pursuant to chapter 105, or any other municipal corporation having the power to issue bonds;

(2) “State mandate” means any constitutional, statutory or executive action that requires a local government to establish, expand or modify its activities in such a way as to necessitate additional expenditures from local revenues, excluding any order issued by a state court and any legislation necessary to comply with a federal mandate;

(3) “Local government organization and structure mandate” means a state mandate concerning such matters as: (A) The form of local government and the adoption and revision of statutes on the organization of local government; (B) the establishment of districts, councils of governments, or other forms and structures for interlocal cooperation and coordination; (C) the holding of local elections; (D) the designation of public officers, and their duties, powers and responsibilities; and (E) the prescription of administrative practices and procedures for local governing bodies;

(4) “Due process mandate” means a state mandate concerning such matters as: (A) The administration of justice; (B) notification and conduct of public hearings; (C) procedures for administrative and judicial review of actions taken by local governing bodies; and (D) protection of the public from malfeasance, misfeasance, or nonfeasance by local government officials;

(5) “Benefit spillover” means the process of accrual of social or other benefits from a governmental service to jurisdictions adjacent to or beyond the jurisdiction providing the service;

(6) “Service mandate” means a state mandate as to creation or expansion of governmental services or delivery standards therefor and those applicable to services having substantial benefit spillover and consequently being wider than local concern. For purposes of this section, applicable services include but are not limited to elementary and secondary education, community colleges, public health, hospitals, public assistance, air pollution control, water pollution control and solid waste treatment and disposal. A state mandate that expands the duties of a public official by requiring the provision of additional services is a “service mandate” rather than a “local government organization and structure mandate”;

(7) “Interlocal equity mandate” means a state mandate requiring local governments to act so as to benefit other local governments or to refrain from acting to avoid injury to, or conflict with neighboring jurisdictions, including such matters as land use regulations, tax assessment procedures for equalization purposes and environmental standards;

(8) “Tax exemption mandate” means a state mandate that exempts privately owned property or other specified items from the local tax base;

(9) “Personnel mandate” means a state mandate concerning or affecting local government: (A) Salaries and wages; (B) employee qualifications and training except when any civil service commission, professional licensing board, or personnel board or agency established by state law sets and administers standards relative to merit-based recruitment or candidates for employment or conducts and grades examinations and rates candidates in order of their relative excellence for purposes of making appointments or promotions to positions in the competitive division of the classified service of the public employer served by such commission, board or agency; (C) hours, location of employment, and other working conditions; and (D) fringe benefits including insurance, health, medical care, retirement and other benefits.

(b) The Office of Fiscal Analysis shall append to any bill before either house of the General Assembly for final action which has the effect of creating or enlarging a state mandate to local governments, an estimate of the cost to such local governments which would result from the passage of such bill. Any amendment offered to any bill before either house of the General Assembly which has the effect of creating or enlarging a state mandate to local governments shall have appended thereto an estimate of the cost to such local governments which would result from the adoption of such amendment.

(c) The estimate required by subsection (b) of this section shall be the estimated cost to local governments for the first fiscal year in which the bill takes effect. If such bill does not take effect on the first day of the fiscal year, the estimate shall also indicate the estimated cost to local governments for the next following fiscal year. If a bill is amended by the report of a committee on conference in such a manner as to result in a cost to local governments, the Office of Fiscal Analysis shall append an estimate of such cost to the report before the report is made to either house of the General Assembly.

(d) On and after January 1, 1985, (1) any bill reported by a joint standing committee of the General Assembly which may create or enlarge a state mandate to local governments, as defined in subsection (a) of this section, shall be referred by such committee to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, unless such reference is dispensed with by a vote of at least two-thirds of each house of the General Assembly, and (2) any bill amended by either house of the General Assembly or by the report of a committee on conference in such a manner as to create or enlarge a state mandate shall be referred to said committee, unless such reference is dispensed with by a vote of at least two-thirds of each house of the General Assembly. Any such bill which is favorably reported by said committee shall contain a determination by said committee concerning the following: (A) Whether or not such bill creates or enlarges a state mandate, and, if so, which type of mandate is created or enlarged; (B) whether or not the state shall reimburse local governments for costs resulting from such new or enlarged mandate, and, if so, which costs are eligible for reimbursement, the level of reimbursement, the timetable for reimbursement and the duration of reimbursement.

(June Sp. Sess. P.A. 83-12, S. 1, 2, 5; P.A. 84-124; 84-546, S. 149, 173; P.A. 93-434, S. 16, 20; P.A. 05-288, S. 4.)

History: P.A. 84-124 amended Subsec. (d) to delete requirement that estimate appended to each bill shall indicate type of mandate contained in bill and whether mandate results in no new governmental duties, provides clarifying, nonsubstantive changes, imposes duties which can be accomplished without appreciable cost increase, provides savings which offset costs, imposes cost recoverable from financial aid sources or imposes cost less than $1,000 for a single local government or less than $50,000 state-wide, inserting new provisions to require that on and after January 1, 1985, any bill reported by a joint standing committee or amended by either house, which may create mandate, shall be referred to committee with cognizance of appropriations and state agency budgets unless reference is dispensed with by a two-thirds vote of each house, and that any such bill reported by said committee shall contain determination re type of mandate, if any, created, and whether or not state shall reimburse for resulting costs, and, if so, the level, timetable and duration of reimbursement for eligible costs; P.A. 84-546 made technical changes in Subsec. (d), substituting “house” for “branch” in references to general assembly; P.A. 93-434 amended Subsec. (a)(2), defining “state mandate”, to delete “state-initiated” before “constitutional”, effective June 30, 1993; (Revisor’s note: In 1995 the Revisors substituted editorially the Subdiv. designators (A) and (B) for (1) and (2) in Subsec. (d) for consistency with statutory usage); P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005.



Section 2-32c - Submission to General Assembly of list of state mandates.

Not more than ninety days after adjournment of any regular or special session of the General Assembly or September first immediately following adjournment of a regular session, whichever is sooner, the Connecticut Advisory Commission on Intergovernmental Relations, established pursuant to section 2-79a, shall submit to the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives and the minority leader of the Senate a report which lists each state mandate enacted during said regular or special session of the General Assembly. Within five days of receipt of the report, the speaker and the president pro tempore shall submit the report to the Secretary of the Office of Policy and Management and refer each state mandate to the joint standing committee or select committee of the General Assembly having cognizance of the subject matter of the mandate. The secretary shall provide notice of the report to the chief elected official of each municipality.

(P.A. 93-434, S. 17, 20; P.A. 97-243, S. 64, 67.)

History: P.A. 93-434 effective June 30, 1993; P.A. 97-243 deleted requirement for committee public hearing and report to speaker and president pro tempore, effective June 24, 1997.



Section 2-33 - Specific appropriations. Recurring appropriations.

The General Assembly shall make appropriations of specific sums of money for purposes for which appropriations are authorized by law to be made by the state, and shall specify the amount thereof to be made available for expenditure in each fiscal year. No statutory provision requiring a recurring appropriation for aid to or in support of a state institution or agency shall specify the amount to be appropriated.

(1949 Rev., S. 25, 28; 1971, P.A. 1, S. 1.)

History: 1971 act changed “biennial” to “recurring”.



Section 2-33a - Limitation on expenditures authorized by General Assembly.

The General Assembly shall not authorize an increase in general budget expenditures for any fiscal year above the amount of general budget expenditures authorized for the previous fiscal year by a percentage which exceeds the greater of the percentage increase in personal income or the percentage increase in inflation, unless the Governor declares an emergency or the existence of extraordinary circumstances and at least three-fifths of the members of each house of the General Assembly vote to exceed such limit for the purposes of such emergency or extraordinary circumstances. Any such declaration shall specify the nature of such emergency or circumstances and may provide that such proposed additional expenditures shall not be considered general budget expenditures for the current fiscal year for the purposes of determining general budget expenditures for the ensuing fiscal year and any act of the General Assembly authorizing such expenditures may contain such provision. As used in this section, “increase in personal income” means the average of the annual increase in personal income in the state for each of the preceding five years, according to United States Bureau of Economic Analysis data; “increase in inflation” means the increase in the consumer price index for urban consumers during the preceding twelve-month period, according to United States Bureau of Labor Statistics data; and “general budget expenditures” means expenditures from appropriated funds authorized by public or special act of the General Assembly, provided (1) general budget expenditures shall not include expenditures for payment of the principal of and interest on bonds, notes or other evidences of indebtedness, expenditures pursuant to section 4-30a, or current or increased expenditures for statutory grants to distressed municipalities, provided such grants are in effect on July 1, 1991, and (2) expenditures for the implementation of federal mandates or court orders shall not be considered general budget expenditures for the first fiscal year in which such expenditures are authorized, but shall be considered general budget expenditures for such year for the purposes of determining general budget expenditures for the ensuing fiscal year. As used in this section, “federal mandates” means those programs or services in which the state must participate, or in which the state participated on July 1, 1991, and in which the state must meet federal entitlement and eligibility criteria in order to receive federal reimbursement, provided expenditures for program or service components which are optional under federal law or regulation shall be considered general budget expenditures.

(June Sp. Sess. P.A. 91-3, S. 30, 168.)



Section 2-34 - Title of appropriation bills.

The title of the biennial budget bill shall be “An Act Concerning the State Budget for the Biennium Ending June Thirtieth”, (here insert the calendar year) “and Making Appropriations Therefor”. The title of the deficiency bill shall be “An Act Making Deficiency Appropriations for the Fiscal Year Ending June Thirtieth”, (here insert the calendar year). The title of all other bills making appropriations from the treasury shall be “An Act Concerning” (here insert the purpose) “and Making an Appropriation Therefor”.

(1949 Rev., S. 26; 1971, P.A. 1, S. 2; June Sp. Sess. P.A. 91-3, S. 31, 168; June Sp. Sess. P.A. 91-14, S. 29, 30.)

History: 1971 act deleted language concerning appropriations bills spanning more than one year; June Sp. Sess. P.A. 91-3 deleted requirements re title of “each bill for an act making appropriations from the treasury” and substituted requirements re title of biennial budget bill, deficiency bill and all other bills making appropriations; June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. P.A. 91-3, S. 31 from August 22, 1991, to July 1, 1992, and first applicable to biennium commencing July 1, 1993.



Section 2-35 - Requirements for appropriation bills and acts. Requirements for revenue estimates. State budget act to specify budgeted reductions by branch of government.

(a) All bills carrying or requiring appropriations and favorably reported by any other committee, except for payment of claims against the state, shall, before passage, be referred to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, unless such reference is dispensed with by a vote of at least two-thirds of each house of the General Assembly. Resolutions paying the contingent expenses of the Senate and House of Representatives shall be referred to said committee. Said committee may originate and report any bill which it deems necessary and shall, in each odd-numbered year, report such appropriation bills as it deems necessary for carrying on the departments of the state government and for providing for such institutions or persons as are proper subjects for state aid under the provisions of the statutes, for the ensuing biennium. In each even-numbered year, the committee shall originate and report at least one bill which adjusts expenditures for the ensuing fiscal year in such manner as it deems appropriate. Each appropriation bill shall specify the particular purpose for which appropriation is made and shall be itemized as far as practicable. The state budget act may contain any legislation necessary to implement its appropriations provisions, provided no other general legislation shall be made a part of such act.

(b) The state budget act passed by the legislature for funding the expenses of operations of the state government in the ensuing biennium shall contain a statement of estimated revenue, based upon the most recent consensus revenue estimate or the revised consensus revenue estimate issued pursuant to section 2-36c, itemized by major source, for each appropriated fund. The statement of estimated revenue applicable to each such fund shall include, for any fiscal year, an estimate of total revenue with respect to such fund, which amount shall be reduced by (1) an estimate of total refunds of taxes to be paid from such revenue in accordance with the authorization in section 12-39f, and (2) an estimate of total refunds of payments to be paid from such revenue in accordance with the provisions of sections 3-70a and 4-37. Such statement of estimated revenue, including the estimated refunds of taxes to be offset against such revenue, shall be supplied by the joint standing committee of the General Assembly having cognizance of matters relating to state finance, revenue and bonding. The total estimated revenue for each fund, as adjusted in accordance with this section, shall not be less than the total net appropriations made from each fund plus, for the fiscal year ending June 30, 2014, and each fiscal year thereafter, the amount necessary to extinguish any unassigned negative balance in each fund as reported in the most recently audited comprehensive annual financial report issued by the Comptroller prior to the start of the fiscal year, reduced, in the case of the General Fund, by (A) the negative unassigned fund balance, as reported by the Comptroller for the fiscal year ending June 30, 2013, then unamortized pursuant to section 3-115b, and (B) any funds from other resources deposited in the General Fund for the purpose of reducing the negative unassigned balance of the fund. On or before July first of each fiscal year said committee shall, if any revisions in such estimates are required by virtue of legislative amendments to the revenue measures proposed by said committee, changes in conditions or receipt of new information since the original estimate was supplied, meet and revise such estimates and, through its cochairpersons, report to the Comptroller any such revisions.

(c) If the state budget act passed by the legislature for funding the expenses of operations of the state government in the ensuing biennium or making adjustments to a previously adopted biennial budget contains state-wide budgeted reductions not allocated by a budgeted agency, such act shall specify the amount of such budgeted reductions to be achieved in each branch of state government.

(1949 Rev., S. 27; 1955, S. 12d; 1957, P.A. 1, S. 8; 1971, P.A. 1, S. 3; P.A. 74-174; P.A. 79-31, S. 2, 17; P.A. 82-227, S. 2, 3; 82-314, S. 1, 63; 82-470, S. 1, 2; P.A. 84-546, S. 150, 173; P.A. 85-356, S. 2, 9; June Sp. Sess. P.A. 91-3, S. 32, 168; June Sp. Sess. P.A. 91-14, S. 29, 30; May Sp. Sess. P.A. 92-17, S. 47, 48, 59; June Sp. Sess. P.A. 01-6, S. 7, 85; P.A. 09-214, S. 4; P.A. 10-179, S. 32; P.A. 11-6, S. 122; 11-48, S. 43; P.A. 13-247, S. 234.)

History: 1971 act limited appropriation bill to one year; P.A. 74-174 required that appropriations act for funding state government contain statements of estimated revenue for appropriated funds and that appropriations not exceed estimated revenue; P.A. 79-31 changed formal designation of finance committee; P.A. 82-227 replaced provision that no general legislation shall be made a part of the appropriation bill with provision that such bill may contain any legislation necessary to implement its appropriations provisions; P.A. 82-314 deleted specific reference to appointment of appropriations committee and changed formal committee name; P.A. 82-470 added provision requiring chairpersons of committee having cognizance of finance, revenue and bonding to report to comptroller any revisions in the committee’s revenue estimates due to amendments to committee’s proposed revenue measures; P.A. 84-546 made technical change, substituting “house” for “branch” in reference to general assembly; P.A. 85-356 added provision requiring that the estimate of total revenue applicable to each fund be reduced by an estimate of total refunds of taxes to be paid from such revenue; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, required committee to report budget bill in odd-numbered year and to report at least one bill adjusting expenditures in even-numbered year and replaced reference to “appropriations act” with reference to “state budget act”; June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. P.A. 91-3, S. 32 from August 22, 1991, to July 1, 1992, and first applicable to biennium commencing July 1, 1993; May Sp. Sess. P.A. 92-17 included changes in conditions or receipt of new information as reasons for a revision and clarified that the committee must meet in order to make such a revision; June Sp. Sess. P.A. 01-6 made a technical change and provided that revenue estimates in the budget act be reduced by an estimate of total refunds of payments to be paid in accordance with Sec. 4-37, effective July 1, 2001; P.A. 09-214 divided existing provisions into Subsecs. (a) and (b) and added requirement in Subsec. (b) that estimated revenue be based upon consensus revenue estimate, effective July 20, 2009; P.A. 10-179 added Subsec. (c) re budgeted reductions, effective July 1, 2010; P.A. 11-6 amended Subsec. (b) to provide that revenue estimates in budget be reduced by claims for abandoned property in accordance with Sec. 3-70a, effective July 1, 2011; P.A. 11-48 amended Subsec. (b) by requiring that, for fiscal year ending June 30, 2014, and each fiscal year thereafter, the amount necessary to extinguish unreserved negative balances, plus appropriations, not exceed estimated revenue, effective July 1, 2011; P.A. 13-247 amended Subsec. (b) to replace “unreserved negative balance” with “unassigned negative balance” and to add Subparas. (A) and (B) re calculation for reducing unassigned negative balance in General Fund, effective June 19, 2013.



Section 2-35a - Government organization and reorganization.

The joint standing committee of the General Assembly having cognizance of matters relating to government administration, organization and reorganization shall be charged with the duty and responsibility of overseeing all government organization and reorganization and in particular any transfer, allocation or consolidation of any state department or agency. The committee shall have responsibility for continuing review of the organization and reorganization of state departments and agencies and may from time to time make recommendations to the General Assembly with regard to government organization and reorganization.

(P.A. 77-614, S. 15, 584, 587, 610; P.A. 79-31, S. 9, 17; P.A. 82-314, S. 6, 63.)

History: P.A. 79-31 changed committee name from “committee on government administration and policy” to “committee on government administration and elections”; P.A. 82-314 changed formal designation of committee.



Section 2-35b - Legislative involvement in Job Training Partnership Act. Recommendations. Reports from Governor.

(a) Any proposed plan to implement the provisions of the Job Training Partnership Act (P.L. 97-300) in this state which shall be made available to the General Assembly for comment, as required in Section 105 of the act, shall be referred to the joint standing committee or committees of the General Assembly having cognizance of matters relating to labor, economic development and job training. Such committee or committees shall make recommendations, in writing, which shall be submitted to the Governor within thirty days of such referral, concerning the purpose and content of any such plan.

(b) The committee or committees shall provide the Governor with written recommendations concerning possible procedures to be used to identify “dislocated workers” for purposes of applying for employment and training assistance for such workers under the provisions of Section 301 of the act.

(c) The Governor shall forward, to such committee or committees on a timely basis, a copy of each report submitted to him pursuant to the requirements of the Job Training Partnership Act.

(P.A. 83-19, S. 1, 3.)



Section 2-35c - Funds appropriated to Judicial Department for specified purposes included in current expense account.

Funds appropriated to the Judicial Department for purposes of implementing subsection (a) of section 17a-77, subsection (c) of section 17a-78, subsection (d) of section 17a-274, subsection (b) of section 17a-498, subsection (b) of section 45a-716, sections 45a-717, 46b-172a and 45a-654, subsection (h) of section 19a-265, subsection (g) of section 17a-498, subsection (c) of section 17a-502, section 17a-510, subsection (c) of section 45a-111, sections 45a-132a and 45a-620, subsection (b) of section 45a-649, subsection (c) of section 45a-660, section 45a-673, subsection (a) of section 45a-681 and section 45a-708 shall be appropriated to a specific “other current expense” account.

(P.A. 96-170, S. 22, 23; P.A. 97-90, S. 5, 6.)

History: P.A. 96-170 effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section.



Section 2-36 - Deficiency bills.

(a) On or before the twenty-fifth day of each month, the Secretary of the Office of Policy and Management shall submit to the Governor, the Comptroller and the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the Legislative Office of Fiscal Analysis, a list of appropriation accounts in which a potential deficiency exists. Such list shall be accompanied by a statement which explains the reasons for each such potential deficiency.

(b) On the day the Governor submits a budget document to the General Assembly, or a report on the status of the budget enacted in the previous year, pursuant to section 4-71, the Secretary of the Office of Policy and Management shall submit to the Treasurer and said joint standing committee, through the Office of Fiscal Analysis, any items to be included in a deficiency bill, which may be passed by the General Assembly to pay expenses of the current fiscal year of the biennium. Each such item shall be accompanied by a statement which explains the need for a deficiency appropriation. Any agency which has an item to be included in the deficiency bill shall, on such day, submit a report to said joint standing committee, through the Office of Fiscal Analysis, concerning any steps taken by the agency to reduce or eliminate the deficiency.

(1949 Rev., S. 30; 1971, P.A. 1, S. 4; P.A. 82-314, S. 2, 63; P.A. 83-488, S. 1, 2; June Sp. Sess. P.A. 91-3, S. 33, 168; June Sp. Sess. P.A. 91-14, S. 29, 30.)

History: 1971 act changed deficiency appropriations to cover one year instead of two; P.A. 82-314 changed formal designation of appropriations committee; P.A. 83-488 repealed prior provisions that (1) the general assembly may pass deficiency bills for current year expenses provided estimates are referred to committee having cognizance of appropriations and state agency budgets on or before opening of fifth week of session; (2) any person authorized to make estimates for appropriations for next fiscal year may, any time prior to opening of such fifth week, furnish treasurer with estimate of amount needed for a deficiency in the appropriation for the current fiscal year; (3) no deficiency bill other than for expenses connected with general assembly session shall be passed unless based on an estimate as herein provided, substituting new Subsecs. (a) and (b); June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget; June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. P.A. 91-3, S. 33 from August 22, 1991, to July 1, 1992, and first applicable to biennium commencing July 1, 1993.



Section 2-36a - Legislative committee to meet re potential deficiency in state agency appropriated account.

On or before November 15, 1991, and annually thereafter, the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies shall hold a public hearing and shall meet concerning any state agency which has a potential deficiency in an appropriated account included on the list submitted to said committee pursuant to section 2-36.

(June Sp. Sess. P.A. 91-3, S. 45, 168; June Sp. Sess. P.A. 91-14, S. 29, 30.)

History: June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. 91-3, S. 45 from July 1, 1992, and applicable to biennium commencing July 1, 1993, to August 22, 1991.



Section 2-36b - Legislative committees to meet with Secretary of Office of Policy and Management re report on various state revenue and expenditure issues. Report on nonappropriated moneys held by budgeted state agencies.

(a) No later than November thirtieth each year, the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and finance, revenue and bonding shall meet with the Secretary of the Office of Policy and Management, the director of the legislative Office of Fiscal Analysis, and such other persons as they deem appropriate, to consider the items submitted pursuant to subsection (b) of this section.

(b) On or before November fifteenth, annually, the Secretary of the Office of Policy and Management and the director of the legislative Office of Fiscal Analysis shall each submit the following to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and finance, revenue and bonding: (1) A consensus estimate of state revenues developed in accordance with subsection (a) of section 2-36c, an estimate of expenditures and ending balance for each fund, for the current biennium and the next ensuing three fiscal years, and the assumptions on which such estimates are based; (2) the projected tax credits to be used in the current biennium and the next ensuing three fiscal years, and the assumptions on which such projections are based; (3) a summary of any estimated deficiencies in the current fiscal year, the reasons for such deficiencies, and the assumptions upon which such estimates are based; (4) the projected balance in the Budget Reserve Fund at the end of each uncompleted fiscal year of the current biennium and the next ensuing three fiscal years; (5) the projected bond authorizations, allocations and issuances in each of the next ensuing five fiscal years and their impact on the debt service of the major funds of the state; (6) an analysis of revenue and expenditure trends and of the major cost drivers affecting state spending, including identification of any areas of concern and efforts undertaken to address such areas, including, but not limited to, efforts to obtain federal funds; and (7) an analysis of possible uses of surplus funds, including, but not limited to, the Budget Reserve Fund, debt retirement and funding of pension liabilities.

(c) On or before November 15, 2010, and annually thereafter, the Secretary of the Office of Policy and Management shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and finance, revenue and bonding for the biennium commencing July 1, 2011, and each biennium thereafter, a summary in electronic database format of all nonappropriated moneys held by each budgeted agency, which shall be an accounting of moneys received or held by the agency that are authorized or received by any manner other than as an appropriation, at the end of the last-completed fiscal year in a form consistent with accepted accounting practice.

(P.A. 05-262, S. 1; P.A. 09-214, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 9.)

History: P.A. 05-262 effective July 1, 2005; P.A. 09-214 amended Subsec. (b)(1) to add reference to consensus revenue estimate, effective July 20, 2009; Sept. Sp. Sess. P.A. 09-7 added Subsec. (c) requiring annual report by Secretary of Office of Policy and Management re nonappropriated moneys held by agency, effective October 5, 2009.



Section 2-36c - Consensus revenue estimates.

(a) Not later than November tenth annually, the Secretary of the Office of Policy and Management and the director of the legislative Office of Fiscal Analysis shall issue the consensus revenue estimate for the current biennium and the next ensuing three fiscal years. If no agreement on a revenue estimate is reached by November tenth, (1) the Secretary of the Office of Policy and Management and the director of the Office of Fiscal Analysis shall each issue an estimate of state revenues for the current biennium and the next ensuing three fiscal years, and (2) the Comptroller shall, not later than November twentieth, issue the consensus revenue estimate for the current biennium and the next ensuing three fiscal years. In issuing the consensus revenue estimate required by this subsection, the Comptroller shall consider such revenue estimates provided by the Office of Policy and Management and the legislative Office of Fiscal Analysis, and shall issue the consensus revenue estimate based on such revenue estimates, in an amount that is equal to or between such revenue estimates.

(b) Not later than January fifteenth annually and April thirtieth annually, the Secretary of the Office of Policy and Management and the director of the legislative Office of Fiscal Analysis shall issue revisions to the consensus revenue estimate developed pursuant to subsection (a) of this section, or a statement that no revisions are necessary. If no agreement on revisions to the consensus revenue estimate revenue estimate is reached by the required date, (1) the Secretary of the Office of Policy and Management and the director of the Office of Fiscal Analysis shall each issue a revised estimate of state revenues for the current biennium and the next ensuing three fiscal years, and (2) the Comptroller shall, not later than five days after the failure to issue revisions to the consensus revenue estimate, issue the revised consensus revenue estimate. In issuing the revised consensus revenue estimate required by this subsection, the Comptroller shall consider such revised revenue estimates provided by the Office of Policy and Management and the legislative Office of Fiscal Analysis, and shall issue the revised consensus revenue estimate based on such revised revenue estimates, in an amount that is equal to or between such revised revenue estimates.

(c) If (1) a revised consensus revenue estimate pursuant to subsection (b) of this section is issued in January or April of any fiscal year, (2) such revised consensus revenue estimate has changed from the previous consensus revenue estimate or revised consensus revenue estimate to forecast a deficit or an increase in a deficit either of which is greater than one per cent of the total of General Fund appropriations for the current year, (3) a budget for the prospective fiscal year has not become law, and (4) the General Assembly is in session, then the General Assembly and the Governor shall take such action as provided in subsection (d) of this section.

(d) (1) The joint standing committees of the General Assembly having cognizance of matters relating to appropriations and finance, revenue and bonding shall, on or before the tenth business day after a revised consensus revenue estimate is issued in April pursuant to subsection (c) of this section, prepare and vote on adjusted appropriation and revenue plans, if necessary to address such revised consensus revenue estimate.

(2) The Governor shall provide the General Assembly with a budget document, prepared in accordance with the requirements of section 4-74, if necessary to address the most recent consensus revenue estimate or revised consensus revenue estimate issued pursuant to subsection (b) or (c) of this section. The budget document required by this subdivision shall be issued not later than twenty-five calendar days after a revised consensus revenue estimate is issued in January, and not later than ten calendar days after a revised consensus revenue estimate is issued in April.

(e) Notwithstanding the provisions of subsections (a) to (d), inclusive, of this section, if any deadline imposed pursuant to said subsections (a) to (d), inclusive, falls on a Saturday, Sunday or legal holiday, such deadline shall be extended to the next business day.

(P.A. 09-214, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 2.)

History: P.A. 09-214 effective July 20, 2009; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to change estimate due date from October 15 to November 10 and issuance date from October 25 to November 20, and added Subsec. (e) re deadline extension after weekends and holidays, effective June 15, 2012.



Section 2-37 - Contingent expenses of General Assembly.

The Comptroller shall draw his order on the Treasurer in payment of the contingent expenses of each house of the General Assembly upon certification to him by the Joint Committee on Legislative Management.

(1949 Rev., S. 31, 197; 1969, P.A. 749, S. 6.)

History: 1969 act made legislative management committee responsible for certifying contingent expense payments.



Section 2-38 - Bill re person’s service as teacher or public employee.

When any bill is introduced in the General Assembly on behalf of any person by reason of such person’s service as a teacher or as an employee of the state or any political subdivision thereof, the Teachers’ Retirement Board, if such service was as a teacher, or the State Employees Retirement Commission, if such service was as an employee of the state or such subdivision, shall prepare a record of pertinent facts regarding such person and such person’s service, including any action previously taken by the General Assembly, and shall transmit such record to the chairman of the committee to which such bill has been referred.

(1949 Rev., S. 37; P.A. 10-32, S. 2.)

History: P.A. 10-32 made technical changes, effective May 10, 2010.



Section 2-39 - Time within which Senate shall act on nominations.

Except as provided in sections 4-5 to 4-8, inclusive, pertaining to department heads, including the State Board of Education, the Senate shall act finally upon each nomination or appointment made by the Governor and requiring the advice or consent of the Senate, within fifteen session days from the date on which such nomination or appointment has been communicated to it by the Governor, or before adjournment of the General Assembly sine die, whichever is sooner. If the Senate fails to act finally upon any such nomination or appointment within the time herein limited, the Governor may fill such office without Senate confirmation until the sixth Wednesday of the next session of the General Assembly and until a successor is elected or appointed and has qualified.

(1949 Rev., S. 4; P.A. 92-262, S. 1, 42.)

History: P.A. 92-262 added the description of the subject matter of Secs. 4-5 to 4-8, inclusive.

See Sec. 4-2 re time for making nominations.



Section 2-40 - Nomination of judges. Action by the judiciary committee.

(a) Each nomination made by the Governor to the General Assembly for the Chief Justice or a judge of the Supreme Court, Appellate Court or Superior Court shall be referred, without debate, to the committee on the judiciary, which shall report thereon within thirty legislative days from the time of reference, but no later than seven legislative days before the adjourning of the General Assembly.

(b) Notwithstanding the provisions of section 4-19, no vacancy in the position of Chief Justice or judge of the Supreme Court, Appellate Court or Superior Court shall be filled by the Governor when the General Assembly is not in session unless, prior to such filling, the Governor submits the name of the proposed vacancy appointee to the committee on the judiciary. Within forty-five days, the committee on the judiciary may, upon the call of either chairman, hold a special meeting for the purpose of approving or disapproving such proposed vacancy appointee by majority vote. The Governor shall not administer the oath of office to such proposed vacancy appointee until the committee has approved such proposed vacancy appointee. If the committee determines that it cannot complete its investigation and act on such proposed vacancy appointee within such forty-five-day period, it may extend such period by an additional fifteen days. The committee shall notify the Governor in writing of any such extension. Failure of the committee to act on such proposed vacancy appointee within such forty-five-day period or any fifteen-day extension period shall be deemed to be an approval.

(c) Prior to a public hearing on a judicial nomination, the judiciary committee may employ a person to investigate, at the request of the cochairpersons of said committee, any judicial nominee with respect to the suitability of such nominee for judicial office. Such investigator shall report his findings to said committee and any such report shall be confidential and shall not be subject to public disclosure. Such person shall receive such compensation as may be fixed by the Joint Committee on Legislative Management for each day he is engaged in his duties as an investigator.

(1949 Rev., S. 71; September, 1950, S. 21d; 1959, P.A. 28, S. 45; 1969, P.A. 403, S. 1; 1971, P.A. 280; P.A. 74-183, S. 3, 291; P.A. 76-436, S. 352, 681; P.A. 83-353, S. 1; June Sp. Sess. P.A. 83-29, S. 63, 82; P.A. 85-503, S. 1, 3; P.A. 88-84.)

History: 1959 act added circuit court judges to section; 1969 act changed provisions for judiciary committee’s reporting on nominations; 1971 act deleted tabling and printing requirement for nominations; P.A. 74-183 included nominations for chief justice and chief court administrator, deleted reference to circuit court and added juvenile court; P.A. 76-436 deleted references to the chief court administrator, court of common pleas and juvenile court, effective July 1, 1978; P.A. 83-353 added Subsec. (b) re the procedure for the nomination and appointment of judges while the general assembly is not in session; June Sp. Sess. P.A. 83-29 included reference to appellate court in Subsec. (a); P.A. 85-503 added Subsec. (c) re investigation of judicial nominee by judiciary committee, employment and compensation of investigator and confidential report to committee; P.A. 88-84 amended Subsec. (b) to increase from 10 to 45 days the time limitation on the judiciary committee to approve or disapprove a proposed vacancy appointee, to authorize the committee to extend such 45-day period by an additional 15 days when it cannot complete its investigation and act within such period, to require the committee to notify the governor in writing of any such extension, to provide that failure of the committee to act within any extension period shall be deemed to be an approval, and to prohibit the governor administering the oath of office to a proposed vacancy appointee until approval by the committee.

See Sec. 4-2 re referral of judicial nominations to committee on the judiciary.



Section 2-40a - Disclosure of performance evaluations of judges and judge trial referees.

Notwithstanding the provisions of subsection (b) of section 1-210 and chapter 55, (1) any performance evaluation of any judge or judge trial referee made by the Judicial Department shall be made available to the members of the joint standing committee on judiciary prior to any public hearing on the nomination of any such judge or judge trial referee, and (2) any performance evaluation of any judge by the Judicial Department shall be made available to the members of the Judicial Selection Commission in the performance of their duties as set forth in section 51-44a. Any information disclosed to such members shall be used by such members only for the purpose for which it was given and shall not be disclosed to any other person.

(P.A. 86-211; P.A. 89-238, S. 3, 4; P.A. 12-133, S. 1.)

History: P.A. 89-238 required judicial department to make performance evaluation of judges available to members of judicial selection commission; P.A. 12-133 added Subdiv. (1) and (2) designators, required that performance appraisal of a judge trial referee be made available to joint standing committee on judiciary prior to any public hearing on the nomination of such judge trial referee in Subdiv. (1) and made a technical change in Subdiv. (2), effective July 1, 2012.



Section 2-41 - Nomination of judges of municipal courts.

Section 2-41 is repealed.

(1949 Rev., S. 72; 1953, S. 22d; 1959, P.A. 28, S. 204.)



Section 2-42 - Appointment of judges.

Each appointment of the Chief Justice or a judge of the Supreme Court, Appellate Court or Superior Court shall be by concurrent resolution. The action on the passage of each such resolution in the House and in the Senate shall be by vote taken on the electrical roll-call device. No resolution shall contain the name of more than one nominee.

(1949 Rev., S. 73; 1953, S. 24d; 1963, P.A. 383; February, 1965, P.A. 5, S. 1; P.A. 74-183, S. 4, 291; P.A. 76-435, S. 69, 82; 76-436, S. 161, 681; P.A. 77-331; June Sp. Sess. P.A. 83-29, S. 64, 82.)

History: 1963 act substituted “circuit court” for “town, city, borough or police court”; 1965 act added separate provision for votes taken in the house; P.A. 74-183 included nominations for chief justice and chief court administrator, deleted reference to circuit court and added juvenile court; P.A. 76-435 deleted special balloting for action on nominations in the senate; P.A. 76-436 deleted references to the chief court administrator, court of common pleas and juvenile court, effective July 1, 1978; P.A. 77-331 deleted provisions for balloting other than by roll call machine; June Sp. Sess. P.A. 83-29 included reference to appellate court.



Section 2-43 - When further nomination required.

The Governor shall, within five days after he has notice that any judicial nomination made by him has failed to be approved by the affirmative concurrent action of both houses of the General Assembly, make another nomination to such office.

(1949 Rev., S. 74; P.A. 84-546, S. 151, 173.)

History: P.A. 84-546 made technical change, substituting “houses” for “branches” of general assembly.



Section 2-44 - Withdrawal of nomination by Governor.

The Governor may withdraw any nomination made by him for appointment by the General Assembly to any office at any time before a vote thereon has been taken in either house of the General Assembly.

(1949 Rev., S. 75; 1969, P.A. 375, S. 1; P.A. 84-546, S. 152, 173.)

History: 1969 act expanded section to apply to appointments to any office, removing previous limitation to judicial appointments; P.A. 84-546 made technical change, substituting “house” for “branch” of general assembly.



Section 2-44a - Notice of appointments by president pro tempore, speaker or minority leaders. Vacancies; notice by chairman.

(a) Whenever the president pro tempore of the Senate or the speaker of the House of Representatives, or a minority leader of the Senate or House of Representatives, in accordance with the provisions of any public or special act or resolution of the General Assembly, makes an appointment other than to a standing committee of the General Assembly, he shall forthwith, in writing, notify the appointee of such appointment and of his term of office and shall forward a copy thereof to the Governor and the Secretary of the State, together with a statement of the authority under which such appointment was made. Each such officer shall fill any vacancy occurring in any office for which he has the original power of appointment.

(b) Whenever a vacancy occurs in the office of any such appointee, the chairman or acting chairman of the committee or commission of which he was a member shall forthwith notify, in writing, the Governor, the Secretary of the State, and the appointing officer, as the case may be.

(1967, P.A. 63, S. 1, 2; P.A. 73-616, S. 45.)

History: P.A. 73-616 included minority leaders of house and senate among those with power to make appointments.



Section 2-45 - Legislative appearances.

Section 2-45 is repealed.

(1949 Rev., S. 40; 1955, S. 14d; 1969, P.A. 197; P.A. 75-272; P.A. 77-605, S. 20, 21.)



Section 2-46 - Investigations by the General Assembly and Legislative Program Review and Investigations Committee; procedure. Witness’ rights.

(a) The president of the Senate, the speaker of the House of Representatives, or a chairman of the whole, or of any committee of either house, of the General Assembly, or either of the chairmen of the Legislative Program Review and Investigations Committee shall have the power to compel the attendance and testimony of witnesses by subpoena and capias issued by any of them, require the production of any necessary books, papers or other documents and administer oaths to witnesses in any case under their examination including any program review or investigation, as defined in section 2-53d. Any person, summoned as a witness by the authority of either house of the General Assembly or said Legislative Program Review and Investigations Committee to give testimony or to produce books, papers or other documents upon any matter under inquiry before either house, or any committee of either house, of the General Assembly, or a joint committee of both houses, who wilfully makes default or, having appeared, refuses to be sworn or to answer any question pertinent to the question under inquiry, shall be guilty of a class A misdemeanor.

(b) Any individual who is subpoenaed to appear and testify before a committee of the General Assembly or the Legislative Program Review and Investigations Committee shall have the right to review a copy of the transcript of his or her testimony and a reasonable amount of time to question its accuracy prior to the public release of said transcript or its permanent filing.

(1949 Rev., S. 51; 1957, P.A. 231; P.A. 73-397; P.A. 75-388, S. 8; P.A. 93-250, S. 2, 5; P.A. 12-80, S. 159.)

History: P.A. 73-397 added Subsec. (b) giving those who testify before committees in executive session the right to review testimony; P.A. 75-388 included the chairmen of the legislative program review and investigations committee among those with subpoena power; P.A. 93-250 amended Subsec. (a) to extend the power to compel the attendance and testimony of witnesses by subpoena and capias to include any program review or investigation, as defined in Sec. 2-53d, effective June 23, 1993; P.A. 12-80 amended Subsec. (a) to change penalty from a fine of not less than $100 nor more than $1,000 and imprisonment of not less than 1 month nor more than 12 months to a class A misdemeanor.



Section 2-46a - Investigations and inquiries pursuant to Article Ninth of the Constitution commenced after January 1, 2004. Disclosure of information obtained during investigation or inquiry.

(a) Notwithstanding any provision of the general statutes, during any inquiry, investigation, impeachment or other proceeding conducted pursuant to Article Ninth of the Connecticut Constitution that is commenced on or after January 1, 2004, by the House of Representatives, all information, records of interviews, reports, statements, depositions, notes, memoranda or other data in the custody of or obtained or prepared by the House of Representatives, any committee established by the House of Representatives in furtherance of the purposes of said Article Ninth, the staff of the House of Representatives or the staff of any such committee shall not be subject to the provisions of section 1-210 until such committee transmits its final report to the House of Representatives, provided the committee shall have discretion to disclose any such information prior to the transmittal of the final report. Information provided to the committee by a public agency that is otherwise disclosable by the public agency pursuant to the provisions of section 1-210 shall at all times be disclosable by the originating public agency. Nothing in this section shall be construed to mean that any individual waives any privilege provided by law when providing a document or any other information to any such committee.

(b) Not later than ninety days after the conclusion of the last occurring inquiry, investigation, impeachment, trial or other proceeding conducted pursuant to Article Ninth of the Connecticut Constitution that is commenced on or after January 1, 2004, by the House of Representatives or the Senate, any document, recorded data, information or other tangible materials of any kind prepared, received, owned, used or retained in the course of said inquiry, investigation, impeachment, trial or other proceeding, except those items that have been exempted from disclosure pursuant to state or federal law, shall be delivered to the State Library for preservation and archiving, provided an electronic version of such materials shall be provided to the clerks of the House of Representatives and the Senate.

(P.A. 04-37, S. 2.)

History: P.A. 04-37 effective April 20, 2004.



Section 2-47 - Witness not privileged.

No witness shall be privileged to refuse to testify to any fact, or to produce any paper, respecting which he is examined by either house of the General Assembly, or by any committee of either house or any joint committee of both houses, or by the Legislative Program Review and Investigations Committee in any program review or investigation, as defined in section 2-53d, upon the ground that his testimony to such fact or his production of such paper may tend to disgrace him or otherwise render him infamous.

(1949 Rev., S. 52; P.A. 75-388, S. 9; P.A. 93-250, S. 3, 5.)

History: P.A. 75-388 included the legislative program review and investigations committee among examining bodies listed; P.A. 93-250 amended section to provide that witnesses are not privileged when they are being examined by the legislative program review and investigations committee “in any program review or investigation, as defined in section 2-53d”, effective June 23, 1993.



Section 2-48 - Prosecution of witness.

Whenever a witness summoned fails to testify and the fact is reported to either house, the president of the Senate or the speaker of the House, as the case may be, shall certify to the fact under the seal of the state to the state’s attorney for the judicial district of Hartford, who shall prosecute therefor.

(1949 Rev., S. 53; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 changed “Hartford county” to “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 2-49 - Preparation, printing and distribution of assembly journals.

Not later than three months after the adjournment of each General Assembly, the clerk of the Senate and the clerk of the House of Representatives shall prepare a full and accurate alphabetical subject-index to the journals, and shall cause to be printed copies of each of said journals with the index, in sufficient numbers, as determined by the Joint Committee on Legislative Management, in consultation with the clerks of the Senate and the House. One copy of each journal so indexed shall be certified by the clerk of the Senate or the clerk of the House, as the case may be, to be a true record of the proceedings of such house and shall be deposited in the office of the Secretary as the official journal thereof. They shall cause to be transmitted directly to the Secretary and to the State Library copies of each journal, in sufficient numbers, as determined by the Joint Committee on Legislative Management, in consultation with the clerks of the Senate and the House, to each incorporated or associated library in the state, to each county bar library, to each state officer and to each member of the General Assembly requesting the same, one copy and to each town, at the request of the town clerk of such town, one copy, and the remainder shall be deposited with the Secretary, who, upon receiving the certified copies as above provided, shall certify to the Comptroller that said journals have been indexed and distributed in accordance with this section; and the Comptroller shall thereupon draw an order on the Treasurer in favor of the persons whose duty it is to index and distribute the same, for the sum of three hundred dollars each for their services and expenses.

(1949 Rev., S. 48; September, 1957, P.A. 11, S. 2; P.A. 76-306, S. 1, 2; P.A. 11-150, S. 6.)

History: P.A. 76-306 changed number of copies to be printed and to be distributed to state library and provided that journals be provided to towns at request of town clerk; P.A. 11-150 made technical changes, deleted requirements for a specific number of copies to be printed or distributed, required Joint Committee on Legislative Management, in consultation with clerks, to determine number of copies made and distributed to the State Library and provided that copies be distributed upon request, effective July 1, 2011.

See Sec. 3-86 re distribution of legislative documents to free public libraries.

See Sec. 7-35 re requirement that town clerks preserve certain legislative documents.



Section 2-50 - Legislative identification plates.

Section 2-50 is repealed.

(1955, S. 16d; 1957, P.A. 1, S. 13; 1959, P.A. 68, S. 2.)



Section 2-50a - Motor vehicle number plates for legislators.

The Commissioner of Motor Vehicles shall issue, in respect to not more than two motor vehicles owned or regularly used by each member of the General Assembly, on application by such member, on or before January fifteenth in the odd-numbered years, number plates bearing the assembly district number or the senatorial district number, as the case may be, of the member, and a distinguishing mark indicating his or her membership in either house of the General Assembly; and the commissioner shall issue a certificate of registration, as provided in section 14-12, in connection therewith. Such registration shall be valid, subject to renewal, as long as the member remains a member of the General Assembly, and thereafter the registration number and number plates, if any, which were assigned to such motor vehicle before a registration and number plates were issued under this section, shall be in effect. The provisions of this section shall apply to not more than two motor vehicles regularly used by a member who is the president or a vice president of a person, firm or corporation to which a license was issued in accordance with section 14-52, even if such member does not own a motor vehicle that is registered with the Commissioner of Motor Vehicles in accordance with section 14-12.

(1959, P.A. 68, S. 1; 1967, P.A. 58; 1971, P.A. 649, S. 6; P.A. 84-429, S. 47; P.A. 93-341, S. 37, 38; P.A. 06-196, S. 21.)

History: 1967 act replaced “seat” with “assembly district” number and deleted the words “in the house of representatives”; 1971 act limited the number of cars allowed special number plates to two per member; P.A. 84-429 substituted reference to Sec. 14-12 for reference to Sec. 14-13; P.A. 93-341 amended section by adding provision limiting applicability to not more than two motor vehicles regularly used by a member of the general assembly even if the member does not own the motor vehicles, provided the member is the president or vice president of a person, firm or corporation to which a license was issued in accordance with Sec. 14-52, effective July 1, 1993; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 2-51 - Admittance to floor of House and Senate.

No persons, except members of the General Assembly, its officers and employees, authorized members of the press and radio, and such other persons as either house of the General Assembly may authorize from time to time, shall be allowed upon the floor of either house of the General Assembly while such house is in session.

(June, 1955, S. 18d.)



Section 2-52 - Display of United States and state flags at sessions of the General Assembly.

The United States flag and the state flag shall be displayed in the Senate chamber and in the hall of the House during each daily session of the General Assembly. The Joint Committee on Legislative Management shall provide for the installation of flagstaffs in said chamber and in said house for the display of said flags and defray the expense thereof from the appropriation for expenses of the General Assembly.

(1949 Rev., S. 2; March, 1950, S. 1d; P.A. 77-614, S. 73, 610; P.A. 82-472, S. 1, 183.)

History: P.A. 77-614 changed “public works commissioner” to “commissioner of administrative services”; P.A. 82-472 required joint committee on legislative management instead of commissioner of administrative services to provide for installation of flagstaffs.



Section 2-53 - Faith and credit of acts passed by General Assembly.

The official record of the acts passed by the General Assembly on file in the office of the secretary shall be presumptive evidence that all constitutional requirements essential to the valid enactment of the several acts therein contained have been complied with; and the faith and credit of such record shall not be attacked save by an action of mandamus against the secretary to compel him to correct the record.

(1949 Rev., S. 45.)



Section 2-53a to 2-53c - Legislative Commission on Human Rights and Opportunities.

Sections 2-53a to 2-53c, inclusive, are repealed.

(1967, P.A. 636, S. 1–3; P.A. 78-3; 78-280, S. 2, 127.)



Section 2-53d - “Program review” and “investigation” defined.

As used in sections 2-53e to 2-53j, inclusive:

(1) “Program review” means an examination of state government programs and their administration to ascertain whether such programs are effective, continue to serve their intended purposes, are conducted in an efficient and effective manner, or require modification or elimination; and

(2) “Investigation” means the investigation of any matter which is referred to the Legislative Program Review and Investigations Committee as provided in section 2-53g.

(1972, P.A. 90, S. 2; P.A. 75-388, S. 1.)

History: P.A. 75-388 defined “investigation”.



Section 2-53e - Legislative Program Review and Investigations Committee.

There is hereby created a Legislative Program Review and Investigations Committee which shall be a permanent standing committee of the General Assembly, consisting of six members of the Senate, three appointed by the president pro tempore and three appointed by the minority leader, and six members of the House of Representatives, three appointed by the speaker of the House and three appointed by the minority leader. Members shall serve for a term of two years from date of appointment. The appointments shall be made at the beginning of each regular session of the General Assembly in the odd-numbered year. The terms of all members appointed to the committee shall end with the termination of each member’s term or holding of office, whichever occurs first. Vacancies shall be filled in the same manner as the original appointments. The committee shall select cochairpersons and such other officers as it may deem necessary from among its membership. A majority of the membership shall constitute a quorum and all actions of the committee shall require the affirmative vote of a majority of the full committee membership. The cochairpersons and ranking minority members of the joint standing committee requesting an investigation shall serve as nonvoting, ex-officio members of the Legislative Program Review and Investigations Committee during the course of such investigation.

(1972, P.A. 90, S. 1; P.A. 75-388, S. 2; P.A. 79-31, S. 10, 17; P.A. 82-314, S. 3, 63; P.A. 89-142, S. 1.)

History: P.A. 75-388 added words “and investigations” to committee name, deleted obsolete provisions for initial appointments and provided for ex-officio members; P.A. 79-31 replaced the word “policy” with “elections” in the committee name and changed “co-chairmen” to “cochairpersons”; P.A. 82-314 changed formal designations of committees; P.A. 89-142 deleted provision requiring appointment by each appointing authority of member from committees having cognizance of appropriations and government administration.



Section 2-53f - Meetings of committee.

The Legislative Program Review and Investigations Committee shall meet as often as may be necessary, during legislative sessions and during the periods between sessions, to perform its duties and functions.

(1972, P.A. 90, S. 3; P.A. 75-388, S. 3.)

History: P.A. 75-388 included the words “and investigations” in the committee name.



Section 2-53g - Duties. Confidentiality of information.

(a) The Legislative Program Review and Investigations Committee shall: (1) Direct its staff and other legislative staff available to the committee to conduct program reviews and investigations to assist the General Assembly in the proper discharge of its duties; (2) produce its reports electronically and post such reports on the Internet web site of the committee; (3) review staff reports submitted to the committee and, when necessary, confer with representatives of the state departments and agencies reviewed in order to obtain full and complete information in regard to programs, other activities and operations of the state, and may request and shall be given access to and copies of, by all public officers, departments, agencies and authorities of the state and its political subdivisions, such public records, data and other information and given such assistance as the committee determines it needs to fulfill its duties. Any statutory requirements of confidentiality regarding such records, data and other information, including penalties for violating such requirements, shall apply to the committee, its staff and its other authorized representatives in the same manner and to the same extent as such requirements and penalties apply to any public officer, department, agency or authority of the state or its political subdivisions. The committee shall act on staff reports and recommend in its report, or propose, in the form of a raised committee bill, such legislation as may be necessary to modify current operations and agency practices; (4) consider and act on requests by legislators, legislative committees, elected officials of state government and state department and agency heads for program reviews. The request shall be submitted in writing to the Legislative Program Review and Investigations Committee and shall state reasons to support the request. The decision of the committee to grant or deny such a request shall be final; (5) conduct investigations requested by joint resolution of the General Assembly, or, when the General Assembly is not in session, (A) requested by a joint standing committee of the General Assembly or initiated by a majority vote of the Legislative Program Review and Investigations Committee and approved by the Joint Committee on Legislative Management, or (B) requested by the Joint Committee on Legislative Management. In the event two or more investigations are requested, the order of priority shall be determined by the Legislative Program Review and Investigations Committee; (6) retain, within available appropriations, the services of consultants, technical assistants, research and other personnel necessary to assist in the conduct of program reviews and investigations; (7) originate, and report to the General Assembly, any bill it deems necessary concerning a program, department or other matter under review or investigation by the committee, in the same manner as is prescribed by rule for joint standing committees of the General Assembly; and (8) review audit reports after issuance by the Auditors of Public Accounts, evaluate and sponsor new or revised legislation based on audit findings, provide means to determine compliance with audit recommendations and receive facts concerning any unauthorized, illegal, irregular or unsafe handling or expenditures of state funds under the provisions of section 2-90.

(b) The identity of a public employee providing information to the committee shall not be disclosed. In the course of an investigation, all information, records of interviews, reports, statements, notes, memoranda or other data in the custody of or obtained or prepared by the Legislative Program Review and Investigations Committee or its staff shall not be subject to the provisions of section 1-210 until the investigation is completed.

(1972, P.A. 90, S. 4; P.A. 75-388, S. 4; P.A. 82-472, S. 2, 183; P.A. 85-559, S. 7; P.A. 93-250, S. 1, 5; P.A. 11-150, S. 7; June 12 Sp. Sess. P.A. 12-2, S. 36.)

History: P.A. 75-388 included “and investigations” in committee name and added conducting investigations to committee’s duties accordingly; P.A. 82-472 corrected a reference to program review and investigations committee; P.A. 85-559 designated prior provisions as Subsec. (a), authorized committee to propose, in the form of a raised committee bill, agency modifications, added Subdivs. (7) and (8) regarding programs, departments or other matters under investigation and audits and added Subsec. (b) concerning confidentiality of information; P.A. 93-250 amended Subsec. (a)(3) to provide that committee be given access to and copies of public records and other information and given such assistance as it determines it needs to fulfill its duties, and also provided that the committee, its staff and its other authorized agents are subject to any statutory requirements of confidentiality re records, data and other information, including penalties for violating such requirements in the same manner and to the same extent as any public officer, department, agency or authority of the state or its political subdivisions, effective June 23, 1993; P.A. 11-150 amended Subsec. (a)(2) to replace requirement for establishing procedures re printing and distribution of reports with requirement for committee to produce electronic reports and to post them on the Internet, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to add “Legislative” re Program Review and Investigations Committee in Subdivs. (4) and (5)(A) and delete “Standing” re Joint Committee on Legislative Management in Subdiv. (5)(B).



Section 2-53h - Corrective action by agency officials. Report to General Assembly.

(a) In any instance in which a program review cites inadequate operating or administrative system controls or procedures, inaccuracies, waste, extravagance, unauthorized or unintended activities or programs, or other deficiencies, the head of the state department or agency or the appropriate program officer or official to which the report pertained shall take the necessary corrective actions and when the committee deems the action taken to be not suitable, the committee shall report the matter to the General Assembly together with its recommendations.

(b) The committee shall report electronically the results of each investigation together with its recommendations for any further action to the General Assembly.

(1972, P.A. 90, S. 5; P.A. 75-388, S. 5; P.A. 11-150, S. 8.)

History: P.A. 75-388 added Subsec. (b) requiring report to general assembly; P.A. 11-150 amended Subsec. (b) to require report to be electronic, effective July 1, 2011.



Section 2-53i - Studies by committee.

The Legislative Program Review and Investigations Committee may, at any time, take under study any matter within the scope of a completed or partially completed staff report then being conducted or may at its discretion study and consider any matter relative to program activities of state departments and agencies.

(1972, P.A. 90, S. 6; P.A. 75-388, S. 6.)

History: P.A. 75-388 added “and investigations” to committee name.



Section 2-53j - Reports.

The Legislative Program Review and Investigations Committee shall report electronically annually to the General Assembly on or before February fifteenth and may, from time to time, make additional electronic reports.

(1972, P.A. 90, S. 7; P.A. 75-388, S. 7; P.A. 11-150, S. 9.)

History: P.A. 75-388 added “and investigations” to committee name; P.A. 11-150 required reports to be electronic, effective July 1, 2011.



Section 2-53k - Energy management program compliance review; report and recommendations.

Section 2-53k is repealed, effective October 1, 2002.

(P.A. 81-376, S. 9, 11; S.A. 02-12, S. 1.)



Section 2-53l - Electronic databases showing state expenditures.

(a) On or before July 1, 2011, the legislative Office of Fiscal Analysis shall establish and maintain searchable electronic databases on the Internet and located on said office’s Internet web site for purposes of posting state expenditures, including state contracts and grants.

(b) Each budgeted agency, as defined in section 4-69, shall submit, in a timely manner, any information requested by the legislative Office of Fiscal Analysis for the purpose of establishing and maintaining the electronic databases.

(c) On or before January 15, 2013, and annually thereafter, the legislative Office of Fiscal Analysis shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies on the establishment and maintenance of the electronic databases, with any recommendations for improving or expanding the operation or capacity of such databases.

(d) Following the establishment of the electronic databases, the Auditors of Public Accounts shall review the procedures and security used to develop the electronic databases and report, in accordance with section 11-4a, any findings or recommendations based on such review to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies.

(e) Nothing in this section shall be construed to require a state agency to: (1) Create unavailable financial or management data or an information technology system that does not exist, or (2) disclose consumer, client, patient or student information otherwise protected by law from disclosure.

(P.A. 10-155, S. 1; June Sp. Sess. P.A. 10-1, S. 71; June 12 Sp. Sess. P.A. 12-1, S. 97.)

History: P.A. 10-155 effective June 5, 2010; June Sp. Sess. P.A. 10-1 made a technical change in Subsec. (b), effective June 22, 2010; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (c) by changing reporting date from November 1, 2010, and quarterly thereafter to January 15, 2013, and annually thereafter, effective June 15, 2012.



Section 2-53m - Annual report card on policies and programs affecting children.

(a) The select committee of the General Assembly having cognizance of matters relating to children, in consultation with the Office of Fiscal Analysis, the Office of Legislative Research and the Commission on Children, shall maintain an annual report card that evaluates the progress of state policies and programs in promoting the result that all Connecticut children grow up in a stable living environment, safe, healthy and ready to lead successful lives. Progress shall be measured by primary indicators of progress, including, but not limited to, indicators established in the final report of the Legislative Program Review and Investigations Committee prepared pursuant to the provisions of section 1 of public act 09-166*, of state-wide rates of child abuse, child poverty, low birth weight, third grade reading proficiency, and the annual social health index developed pursuant to section 46a-131a. For each indicator, the data shall also be presented according to ethnicity or race, gender, geography and, where appropriate, age and other relevant characteristics. Said committee shall prepare the report card on or before January 15, 2012, and annually thereafter. On or before January 15, 2012, and annually thereafter, said committee shall make the report card available to the public on the Internet and on the web site of the General Assembly and shall transmit the report card electronically to (1) members of the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services, (2) the Commissioners of Children and Families, Education and Public Health, (3) the Child Advocate, (4) the Secretary of the Office of Policy and Management, and (5) the Chief Court Administrator.

(b) On or before January 15, 2012, the select committee of the General Assembly having cognizance of matters relating to children, in consultation with a working group of representatives of state agencies and departments, community organizations, private provider agencies operating programs that impact the well-being of children and families, parents and other caretakers of children, child advocacy organizations, health care professionals that serve children and families, schools, and child care providers, shall identify or develop (1) an indicator for measuring whether children are living with their families and have stability in their living environments, (2) secondary indicators for measuring progress within each area of children’s well-being related to measuring progress in their health, safety, stability, education and future success, including, but not limited to, food security, and (3) key measures of performance of the state child welfare system, including, but not limited to, (A) rates of repeat maltreatment among victims of child abuse and neglect; (B) placement in out-of-home care among children at risk of abuse and neglect; (C) child fatalities involving child abuse or neglect; (D) rates of reunification and permanency for children removed from their homes; and (E) the developmental and health status and educational progress of children served by the child welfare system and other appropriate measures of well-being and preparation for success in life. Not less than annually, said committee shall: (i) With the assistance of the working group, review the adequacy of primary and secondary indicators, system-level performance measures, and related data resources for such indicators and measures, and determine whether there are more appropriate alternatives to monitoring progress in achieving the result that all Connecticut children grow up in a stable living environment, safe, healthy and ready to lead successful lives, and (ii) in consultation with the results-based accountability subcommittee of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, identify programs within the child welfare system that make a significant contribution to achieving such result and require the entities administering such programs to prepare annual report cards employing the results-based format developed by said subcommittee.

(P.A. 11-109, S. 1.)

*Note: Section 1 of public act 09-166 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 11-109 effective July 1, 2011.






Chapter 17 - Legislative Commissioners’ Office

Section 2-54 - Appointment, qualifications, and salary of legislative commissioners.

There shall be maintained a Legislative Commissioners’ Office for the use and information especially of the members of the General Assembly, the officers of the several state agencies and the public. Said office shall be under the general direction of two legislative commissioners. Biennially one commissioner shall be appointed by the General Assembly to hold office for four years from the first day in July in the year of his appointment and until his successor has been appointed and has qualified. Said commissioners shall not be of the same political party. Each commissioner shall be an attorney at law and shall have been admitted to practice before the courts of the state of Connecticut for at least six years prior to his appointment. The salary of each commissioner shall be established by the Joint Committee on Legislative Management.

(1949 Rev., S. 3523; September, 1957, P.A. 11, S. 9; 1959, P.A. 478, S. 4; February, 1965, P.A. 331, S. 37; 1967, P.A. 657, S. 9a; P.A. 77-614, S. 68, 610; June 12 Sp. Sess. P.A. 12-2, S. 37.)

History: 1959 act provided for two commissioners, one from each political party, in lieu of one commissioner, reduced the qualifying period since admission to law practice from 10 to 6 years and provided a fixed salary rather than a salary to be determined by the personnel board; 1965 act changed name of office from “legislative research department,” raised the commissioners’ salaries from $7,500 and deleted obsolete provisions regarding their terms of office; 1967 act changed commissioners’ salaries from specific dollar amount to amounts established by personnel board or its successor personnel policy board; P.A. 77-614 made legislative management committee responsible for establishing salaries; June 12 Sp. Sess. P.A. 12-2 deleted “Standing” re Joint Committee on Legislative Management.

See Sec. 1-84(e) re prohibited activities.



Section 2-54a - Interim appointment of legislative commissioner.

When the General Assembly is not in session and there is a vacancy in the position of legislative commissioner, such vacancy may be filled by the Joint Committee on Legislative Management until the sixth Wednesday of the next session of the General Assembly and until a successor is appointed and has qualified pursuant to section 2-54.

(P.A. 76-302, S. 2, 3; June 12 Sp. Sess. P.A. 12-2, S. 38.)

History: June 12 Sp. Sess. P.A. 12-2 deleted “Standing” re Joint Committee on Legislative Management.



Section 2-55 - Employees.

The legislative commissioners, with the approval of the Joint Committee on Legislative Management, may employ and fix the compensation of such assistants as are required to carry out the duties of their office; and the Legislative Commissioners’ Office shall be considered a branch of the Legislative Department of the state government within the meaning of subdivision (2) of section 5-198. No such employee shall be demoted or dismissed by reason of economy, change in departmental administration or organization or abolition of position if any other employee with less service in the office is to be retained, or another employee engaged, to perform comparable duties. When the General Assembly is not in session, said committee may, with the approval of the commissioners, designate one or more employees of the Legislative Commissioners’ Office to assist in the performance of the duties of said committee, legislative commissions and legislative interim committees. This section shall not apply to temporary employees engaged by the General Assembly to assist the legislative commissioners in connection with any session of the General Assembly.

(1949 Rev., S. 3525; 1957, P.A. 1, S. 15; 1959, P.A. 478, S. 5; February, 1965, P.A. 331, S. 38; 1969, P.A. 749, S. 7; P.A. 12-205, S. 18.)

History: 1959 act made technical changes consistent with change from one to two commissioners; 1965 act changed department name from “legislative research department” to “legislative commissioners’ office”; 1969 act replaced references to legislative council with references to legislative management committee, deleted reference to repealed Sec. 5-3 and included legislative commissions and interim committees as recipients of assistance from legislative commissioners’ office; P.A. 12-205 made a technical change, effective July 1, 2012.



Section 2-55a - Employment of noncitizens.

Section 2-55a is repealed.

(1969, P.A. 155, S. 1; P.A. 80-483, S. 184, 186.)



Section 2-56 - Duties of commissioners.

The legislative commissioners shall:

(a) Collect and compare the laws of this and other states pertaining to any subject upon which they are requested to report by the Governor or any committee or member of the General Assembly;

(b) Collect upon request of the General Assembly all available information relating to any matter which is the subject of proposed legislation by the General Assembly;

(c) Prepare or advise in the preparation of any bill or resolution when requested to do so by the Governor or any member of the General Assembly;

(d) Upon request of the Governor, advise the Governor concerning any bill which has been passed by the General Assembly and has been or is to be presented to the Governor for his approval or disapproval;

(e) Before any bill is favorably reported to either branch of the General Assembly, either commissioner shall approve its form and note his certification to such effect on such bill. If such commissioner disapproves of the form of any bill submitted to him, he shall return such bill to the committee from which it was received with his disapproval and the reasons therefor noted thereon. Either commissioner shall, on request of the member introducing an amendment, examine the same as to form and return it to the member with his approval, or with his disapproval with the reasons therefor noted thereon. After all amendments to any bill have been adopted by either house of the General Assembly before final passage, such bill and the amendments shall be immediately turned over to either commissioner by the clerk of such house. Such commissioner shall examine such bill, as amended, as to its form, shall cause the amended sections of it to be reprinted as amended, unless reprinting is waived by the majority and minority leaders of such house, and shall return it to such clerk with his approval or disapproval, with the reasons therefor, noted thereon. If such bill, as amended, is disapproved as to form, such clerk shall call such disapproval to the attention of the General Assembly. If any bill is amended during the last five session days, it shall be so submitted to either commissioner but the amended sections of it need not be reprinted. This subsection shall not apply to any amendment adopted solely for the correction of clerical errors or errors as to form or dates, except that a copy of any such amendment shall be immediately transmitted to either commissioner by the clerk of the house in which it is first adopted;

(f) Render such research and advisory services to the Joint Committee on Legislative Management as said committee requests;

(g) Consolidate and codify all the statutes and public acts of the state, and arrange and codify the same under chapter and sections with headnotes, annotations and references to original text and to any decisions of the Supreme Court interpreting the same, and revise such volumes thereof as have become obsolete by reason of the number of amendments thereto or related legislation subsequently enacted. One copy of such consolidation and codification and of each revised volume shall be filed in the office of the Secretary of the State.

(1949 Rev., S. 3524; 1957, P.A. 1, S. 14; S.A. 605, S. 2; 1959, P.A. 109, S. 1; 478, S. 6; 1961, P.A. 108; 1972, P.A. 9, S. 1; 294, S. 1.)

History: 1959 acts made technical changes consistent with change from one to two commissioners, confined reprinting of amended bills to amended section only and authorized waiver of reprinting by majority and minority leaders; 1961 act authorized approval of amendment on request of member introducing it; 1972 acts required that amendments correcting clerical errors, form or dates be sent to legislative commissioners’ office immediately after adoption and replaced references to legislative council with references to legislative management committee.

See Sec. 2-29 re commissioners’ direction of bill engrossing process.

Cited. 195 C. 598.

Codification of public acts is administrative duty of legislative commissioners. It is within their discretion to arrange and codify public acts; they are not lawmakers. Public acts and statutes are synonymous. Important since case law always speaks of “statutes” rather than “public acts” when dealing with construction. Statute must not be interpreted in any way to thwart its purpose. Statute (act) shall be construed so as to give effect to legislative intent. Parts of P.A. 75-637 were codified in different titles but all sections are properly construed as a single comprehensive act. 35 CS 177.



Section 2-56a - Codification of public act 77-614* and other public acts of 1977 and 1978. Statutory placements.

(a) The Legislative Commissioners’ Office in consultation with the joint legislative committee on government administration and elections shall, in codifying the provisions of public act 77-614 and the public acts of 1977 and 1978, make name and title and such technical, grammatical and punctuation changes and statutory placements and classifications, including but not limited to the addition of newly enacted material to existing statute sections and the reclassification of entire existing statute sections or parts of such sections as are necessary to carry out the purposes of public act 77-614. The Legislative Commissioners’ Office, in editing public act 77-614, shall treat an internal reference to any part of the general statutes in any section of public act 77-614 as a reference to that part of the general statutes as it was amended by any section of public act 77-614 when such a reading is required to accomplish the purposes of public act 77-614.

(b) Wherever in public act 77-614, the words “either house of” are bracketed following the words “the Governor shall with the advice and consent of” or other words giving the Governor the authority to make an appointment, such brackets shall be removed.

(P.A. 77-614, S. 587, 595, 610; P.A. 78-303, S. 85, 136; P.A. 79-31, S. 11, 17.)

*Note: Public act 77-614 is entitled “An Act Concerning the Reorganization of the Executive Branch of State Government”. (See Reference Table captioned “Public Acts of 1977” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 78-303 extended scope of legislative commissioners’ powers in codifying P.A. 77-614 to include name and title changes and statutory placements with regard to that act and 1977 and 1978 acts generally to effect the reorganization of the executive branch; P.A. 79-31 replaced the word “policy” with “elections” in committee’s name.



Section 2-56b - Codification of certain sections in public act 77-614* concerning appeal procedure from administrative boards or commissions.

Whenever any section of the general statutes which contains provisions concerning appeal procedures from administrative boards or commissions to the Court of Common Pleas or the Superior Court is amended by any section of public act 77-614 so as to enclose in brackets any words in such sections of the general statutes, giving such appeals precedence over nonprivileged cases in respect to order of trial, the brackets shall be removed.

(P.A. 78-303, S. 88, 136.)

*Note: Public act 77-614 is entitled “An Act Concerning the Reorganization of the Executive Branch of State Government”. (See Reference Table captioned “Public Acts of 1977” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 2-56c - Codification of public act 80-482* and other public acts of 1979 and 1980.

The Legislative Commissioners’ Office shall, in codifying the provisions of public act 80-482 and the public acts of 1979 and 1980, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of public act 80-482.

(P.A. 80-482, S. 345, 348.)

*Note: Public act 80-482 is entitled “An Act to Eliminate the Department of Business Regulation and Reorganize the Divisions of said Department”. (See Reference Table captioned “Public Acts of 1980” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 2-56d - Codification of public act 80-484*.

The Legislative Commissioners’ Office in codifying the provisions of public act 80-484 may make such additions and deletions, or corrections in structure or form, as are necessary to carry out the purposes of public act 80-484 and which in no way alter the meaning or intent of public act 80-484.

(P.A. 80-484, S. 174, 176.)

*Note: Public act 80-484 is entitled “An Act Concerning the Functions of Licensing Boards and Commissions”. (See Reference Table captioned “Public Acts of 1980” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 2-56e - Codification of public acts 93-262* and 93-381* and other public acts of 1993 and 1994. Statutory placements.

The Legislative Commissioners’ Office shall, in codifying the provisions of public act 93-262 and public act 93-381 and the public acts of 1993 and 1994, make name and title and such technical, grammatical and punctuation changes and statutory placements and classifications, including, but not limited to, the addition of newly enacted material to existing statute sections and the reclassification of existing statute sections or parts of such sections as are necessary to carry out the purposes of said public act 93-262 and public act 93-381. The Legislative Commissioners’ Office, in editing said public act 93-262 and public act 93-381, shall treat an internal reference to any part of the general statutes in any section of said public act 93-262 and public act 93-381 as a reference to that part of the general statutes as it was amended by any section of said public act 93-262 and public act 93-381 when such a reading is required to accomplish the purposes of said public act 93-262 and 93-381.

(P.A. 93-435, S. 59, 95.)

*Note: Public act 93-262 is entitled “An Act Concerning the Establishment of the Department of Social Services” and public act 93-381 is entitled “An Act Concerning the Establishment of the Department of Public Health and Addiction Services”. (See Reference Table captioned “Public Acts of 1993” in Volume 16 which lists the sections amended, created or repealed by these acts.)

History: P.A. 93-435 effective June 28, 1993.



Section 2-57 - Printing of file bills and engrossed acts.

The legislative commissioners shall supervise the printing of bills reported favorably and of engrossed bills under the provisions of sections 2-27, 2-29 and 2-30.

(1949 Rev., S. 42; 1957, P.A. 1, S. 11; 1959, P.A. 478, S. 7.)

History: 1959 act made technical change consistent with change from one to two commissioners.



Section 2-58 - Preparation and publication of public and special acts.

The legislative commissioners shall prepare as soon as possible after the adjournment of each regular session of the General Assembly an edition of the public and special acts passed at such regular session in the form of engrossed bills, in numerical order and with a suitable index. The Joint Committee on Legislative Management shall cause to be published such number of copies of such edition of engrossed bills as said committee deems adequate and shall fix the price at which the same shall be sold. The publication shall be under the supervision of said commissioners, who shall affix thereto their certificate that said public and special acts are correct copies of those engrossed and on file in the office of the Secretary of the State.

(1949 Rev., S. 3530; 1959, P.A. 478, S. 8; February, 1965, P.A. 382, S. 2; 1969, P.A. 562, S. 1; P.A. 76-328, S. 1, 3; P.A. 78-237, S. 3, 5; P.A. 90-17, S. 2, 4.)

History: 1959 act made technical change consistent with change from one to two commissioners; 1965 act provided comptroller rather than director of purchases cause acts to be published; 1969 act deleted sentence requiring that one copy be given to each legislator free of charge; P.A. 76-328 included special acts in publication requirements; P.A. 78-237 gave comptroller’s duties under section to legislative management committee; P.A. 90-17 deleted requirement that public and special acts be published “as provided in section 2-25” to reflect repeal of Sec. 2-25 by said public act.

See Sec. 3-82 re requirement that Secretary of the State file statement of legislative action on resolutions for constitutional amendments and statements showing bills for acts vetoed by Governor.



Section 2-59 - Supplements to the general statutes.

The legislative commissioners may prepare, after the adjournment of any regular session of the General Assembly, supplements to the revision of the general statutes, containing the public acts passed at such session, arranged substantially in the form of supplements to the United States Code Annotated, together with a suitable index. Said commissioners shall affix thereto their certificate that such supplements correctly embody the public acts and proposed amendments to the Constitution engrossed and on file in the office of the Secretary of the State.

(1949 Rev., S. 3526; 3527; 1957, S.A. 605, S. 1; 1959, P.A. 478, S. 9; P.A. 76-435, S. 29, 82.)

History: 1959 act made technical changes consistent with change from one to two commissioners; P.A. 76-435 made technical changes.

See Sec. 3-82 re requirement that Secretary of the State file statement of legislative action on resolutions for constitutional amendments and statements showing bills for acts vetoed by Governor.



Section 2-60 - Publication and sale of revision and supplements.

The Joint Committee on Legislative Management is directed from time to time to contract for the publication of such additional copies of the revision of the general statutes as said committee deems necessary, and to so contract for the publication of supplements to and revised volumes of said revision prepared under the provisions of sections 2-56 and 2-59 from time to time. Each revision of the general statutes and any supplements to and revised volumes of the revision shall be printed on paper that meets or exceeds the American National Standards Institute standards for permanent paper, unless such paper is not available. The Secretary of the State shall sell said revision and supplements and may provide for the sale thereof, through some agent or agents, including wholesale and retail book sellers, at a stated price to such agent or agents and to the public at a price fixed by the Joint Committee on Legislative Management, but in no case shall such price for sale of any current volumes or supplements to any person be less than the cost of production of such volumes or supplements, as the case may be.

(1957, P.A. 664, S. 1; 1961, P.A. 517, S. 1; P.A. 76-435, S. 62, 76, 82; P.A. 77-614, S. 135, 610; P.A. 78-237, S. 4, 5; P.A. 89-251, S. 59, 203; P.A. 91-60, S. 1, 2; 91-144, S. 3.)

History: 1961 act substituted director of purchases for comptroller in first sentence; P.A. 76-435 deleted reference to special acts and gave duties formerly performed by legislative council to legislative management committee; P.A. 77-614 changed “director of purchases” to “commissioner of administrative services”; P.A. 78-237 disregarded change dictated by P.A. 77-614 and changed reference to director of purchases to “joint committee on legislative management”; P.A. 89-251 specified minimum charges for the general statutes, for individual volumes of the statutes and for the public and special acts; P.A. 91-60 removed references to specific prices and required the fixing of prices to the public at no less than production cost; P.A. 91-144 added provision requiring general statutes to be printed on paper meeting or exceeding American National Standards Institute standards for permanent paper; (Revisor’s note: In 1995 the phrase “legislative management committee” was replaced editorially by the Revisors with “Joint Committee on Legislative Management” to conform section with Sec. 2-71a).



Section 2-61 - Distribution of revised statutes and supplements, public and special acts.

(a) The Secretary of the State shall deliver copies of the revised statutes, of each supplement to the general statutes and of each revised volume thereof and of each volume of the public acts and special acts to the State Library for its general purposes and for exchange with other states and libraries, and copies of the revised statutes, of each supplement, of each revised volume and of each volume of the public acts, and such additional number of each as the executive secretary of the Judicial Department certifies as necessary, for the use of any of the state-maintained courts, and copies of each volume of the special acts to said executive secretary for distribution to state-maintained courts, and, to the several departments, agencies and institutions of the executive branch of the state government, as many copies of the revised statutes, of each supplement, of each revised volume and of each of the volumes of public acts and special acts as they require for the performance of their duties.

(b) The Secretary shall send free of charge one copy of the revised statutes, of each supplement to the general statutes, of each revised volume thereof and of each of the volumes of public acts and special acts to the Governor, Lieutenant Governor, Treasurer, Secretary of the State, Attorney General, Comptroller, Adjutant General, each town clerk, and, upon request, to each probate court, the police department of each municipality having a regularly organized police force, each assistant to the Attorney General, and each county law library; and the Secretary shall, upon the member’s request, supply free of charge (1) one copy of the revised statutes to each member of the General Assembly at the first session in which such member serves as a member, and (2) at each session in which such member serves, one copy of each revised volume thereof and of each supplement not previously supplied to such member, such distribution of the statutes and supplements to be made not later than thirty days after the election or reelection of such member, and (3) following each session at which such member serves, one volume of each of the public acts and special acts passed at such session. The Secretary shall supply free of charge to the clerks of the House and Senate, each, one copy of the revised statutes, of each revised volume thereof, of each supplement and one volume of each of the public acts and special acts for use in the clerks’ office.

(1957, P.A. 664, S. 2; 1959, P.A. 2, S. 1; 28, S. 163; 197, S. 1; 1963, P.A. 284; February, 1965, P.A. 574, S. 1; 1967, P.A. 49; 1969, P.A. 544; 562, S. 2; P.A. 73-679, S. 4, 43; P.A. 75-537, S. 14, 55; P.A. 77-614, S. 19, 610; P.A. 80-232; P.A. 00-99, S. 17, 154; P.A. 11-61, S. 131; 11-150, S. 10.)

History: 1959 acts eliminated distribution to municipal and trial justice courts which were abolished and provided for distribution to circuit courts, state departments, agencies and institutions and municipal police departments; 1963 act specified time for distribution to members of the general assembly; 1965 act provided for distribution of revised statutes to governor, lieutenant governor, etc. and of revised volumes to members of general assembly and clerks thereof; 1967 act replaced “circuit court” with reference to “any state-maintained court” thereby broadening distribution of statutes to the judiciary; 1969 acts made changes to include public and special acts consistently throughout section; P.A. 73-679 substituted managing director, planning and budgeting division, department of finance and control or his designee for budget director; P.A. 75-537 deleted reference to designee and substituted “budget and management” for “planning and budgeting” in division name; P.A. 77-614 replaced “budget director ...” with “secretary of the office of policy and management”; P.A. 80-232 deleted reference to secretary of the office of policy and management; P.A. 00-99 deleted reference to sheriff, effective December 1, 2000; P.A. 11-61 amended Subsec. (a) by deleting provision re determination of number of copies by Joint Committee on Legislative Management, effective July 1, 2011; P.A. 11-150 added Subsec. (a) and (b) designators, amended Subsec. (a) to delete specific numbers of copies required to be delivered and to require Joint Committee on Legislative Management to determine number of copies, and amended Subsec. (b) to provide for delivery of volumes to each entity upon request and to add Subdiv. (1) to (3) designators, effective July 1, 2011.

See Sec. 27-134 re requirement that Secretary of the State furnish veterans’ organizations with copies of statutes.



Section 2-62 - Secretary to allow use of engrossed acts.

The Secretary of the State shall allow said legislative commissioners, during regular office hours, to make such use as will best expedite the performance of the duties required by this chapter of the bound volumes of engrossed public acts provided for by section 3-85.

(1949 Rev., S. 3528; 1959, P.A. 478, S. 10.)

History: 1959 act made technical change to conform with change from one to two commissioners.






Chapter 18 - Legislative Council (Repealed)

Section 2-63 to 2-71 - Legislative Council.

Sections 2-63 to 2-71, inclusive, are repealed.

(1949 Rev., S. 54–62; 1953, 1955, S. 1963d; 1955, S. 19d; 1957, P.A. 493, S. 1; 655, S. 1; 1959, P.A. 561, S. 1; 1967, P.A. 152, S. 6; 705, S. 1; 1969, P.A. 749, S. 20.)






Chapter 18a - Joint Committee on Legislative Management

Section 2-71a - Joint Committee on Legislative Management.

At each regular session of the General Assembly, there shall be a Joint Committee on Legislative Management to conduct the business affairs of the General Assembly. The membership of the committee shall be as provided in the joint rules of the House of Representatives and the Senate. A majority of the membership shall constitute a quorum and all actions shall require the affirmative vote of a majority.

(1969, P.A. 749, S. 1; P.A. 73-329, S. 1, 4; P.A. 89-142, S. 2.)

History: P.A. 73-329 changed number of committee members from six to eight from each house, the additional members to be selected by speaker, president pro tempore and minority leaders; P.A. 89-142 deleted detailed provisions re membership of committee and substituted provision re establishment of membership as provided in the joint rules of the house and senate.



Section 2-71b - Duties and powers of committee.

Said committee shall function during the periods when the General Assembly is not in session as well as during any session and shall be responsible for the business and fiscal affairs of the General Assembly including the coordination and management of legislative affairs and the supervision and approval of any and all legislative expenditures from all appropriations to the General Assembly, legislative commissions and legislative interim committees. Notwithstanding any act or resolution to the contrary, it shall review and approve the budgetary requests of such commissions, committees and agencies of the Legislative Department and shall establish personnel policies, guidelines and regulations and salary schedules for the employees of such commissions, committees and agencies of the Legislative Department. It shall coordinate the work of the joint standing committees of the General Assembly during the session and of such commissions and committees which function during the interim. The Joint Committee on Legislative Management shall assess ways and means to improve the legislative operation and shall make improvements in the legislative organization, procedures, facilities and working conditions and may from time to time make such reports to the regular session of the General Assembly of its operations and activities. Such committee may employ personnel and research staffs, clerical assistance and other personnel it may require for the discharge of its duties.

(1969, P. A. 749, S. 2; P.A. 86-18, S. 1, 2.)

History: P.A. 86-18 added provision re establishment of “personnel policies, guidelines and regulations” for employees of “agencies of the legislative” department.



Section 2-71c - Offices of Legislative Research and Fiscal Analysis. Executive director and directors and functions of offices. Assistance from municipalities and state agencies.

(a) The Joint Committee on Legislative Management shall create a legislative Office of Legislative Research and a legislative Office of Fiscal Analysis.

(b) The legislative Office of Legislative Research shall assist the General Assembly and the Legislative Department, legislative commissions and legislative committees in a research and advisory capacity as follows: (1) Assisting the development of legislative programs; (2) analyzing the long-range implications of the several alternative programs; (3) preparing abstracts, summaries, explanations of state executive agency and federal government reports; (4) informing the legislative leaders of action taken by the federal government with regard to problems of their particular concern and federal law; (5) assisting in the research and writing of interim reports; (6) preparing bill analyses and summaries; (7) assisting in hearings by preparing agendas, contacting potential witnesses, scheduling their appearances and analyzing testimonies; and (8) performing such other research and analysis services as may be determined by the Joint Committee on Legislative Management.

(c) The legislative Office of Fiscal Analysis shall assist the General Assembly and the Legislative Department, legislative commissions and legislative committees in a research and advisory capacity as follows: (1) Reviewing department and program operating budget requests; (2) analyzing and helping to establish priorities with regard to capital programs; (3) checking executive revenue estimates for accuracy; (4) recommending potential untapped sources of revenue; (5) assisting in legislative hearings and helping to schedule and prepare the agenda of such hearings; (6) assisting in the development of means by which budgeted programs can be periodically reviewed; (7) preparing short analyses of the costs and long-range projections of executive programs and proposed agency regulations; (8) keeping track of federal aid programs to make sure that Connecticut is taking full advantage of opportunities for assistance; (9) reviewing, on a continuous basis, departmental budgets and programs; (10) analyzing and preparing critiques of the Governor’s proposed budget; (11) studying, in depth, selected executive programs during the interim; (12) performing such other services in the field of finance as may be requested by the Joint Committee on Legislative Management; (13) preparing the fiscal notes, required under section 2-24, upon favorably reported bills which require expenditure of state or municipal funds or affect state or municipal revenue; and (14) preparing at the end of each fiscal year a compilation of all fiscal notes on legislation and agency regulations taking effect in the next fiscal year, including the total costs, savings and revenue effects estimated in such notes. The governing body of any municipality, if requested, shall provide the Office of Fiscal Analysis, within two working days, with any information that may be necessary for analysis in preparation of such fiscal notes. Each officer, board, commission or department of the state government shall assist the Office of Fiscal Analysis in carrying out its duties and, if requested, shall make its records and accounts available to the office in a timely manner, except that where there are statutory requirements of confidentiality with regard to such records and accounts, the identity of any person to whom such records or accounts relate shall not be disclosed.

(d) Such legislative offices shall undertake research assignments as they may be assigned and in accordance with procedures established by the Joint Committee on Legislative Management.

(e) The Joint Committee on Legislative Management shall appoint an executive director of the Joint Committee on Legislative Management, a director of the legislative Office of Legislative Research and a director of the legislative Office of Fiscal Analysis and may employ professional and research staff, clerical assistants and other personnel as may be required to staff such offices, and the Comptroller is directed to draw his order on the Treasurer in payment of any sum approved by such committee from the appropriation to the Joint Committee on Legislative Management and legislative appropriations for the current and subsequent fiscal year.

(1969, P.A. 749, S. 15; P.A. 73-329, S. 2, 4; P.A. 74-108, S. 4; P.A. 78-176, S. 3, 4; P.A. 79-623, S. 3, 8; P.A. 80-483, S. 6, 186; P.A. 91-261, S. 1, 2; P.A. 93-435, S. 21, 95; P.A. 01-195, S. 73, 181; P.A. 05-262, S. 4; P.A. 13-247, S. 58.)

History: P.A. 73-329 substituted office of legislative research and office of fiscal analysis for office of policy research and office of fiscal research respectively, required a single director for each office rather than two as formerly and made change to reflect switch to annual sessions; P.A. 74-108 provided that state agencies should assist office of fiscal analysis; P.A. 78-176 required municipal governments to supply office of fiscal analysis with needed information; P.A. 79-623 substituted analyses for critiques in (7) and included proposed regulations as subjects for analysis and added (14) providing for a compilation of fiscal notes; P.A. 80-483 made technical changes; P.A. 91-261 added provision to Subsec. (b) requiring state agencies to make records and accounts available to office of fiscal analysis, if requested; P.A. 93-435 reorganized subsections and made technical changes, effective June 28, 1993; (Revisor’s note: In 1995 the phrase “joint legislative management committee” in Subsec. (b) was changed editorially by the Revisors to “Joint Committee on Legislative Management” to conform section to Sec. 2-71a); P.A. 01-195 made a technical change in Subsec. (b)(1), effective July 11, 2001; P.A. 05-262 added Subsec. (c)(15) re periodic review of fiscal notes; P.A. 13-247 amended Subsec. (c) by deleting former Subdiv. (15) requiring legislative Office of Fiscal Analysis to periodically review the fiscal note of each enacted bill to compare it to the fiscal note prepared at the time of enactment of the bill, effective July 1, 2013.



Section 2-71d - Executive director of legislative management committee to administer other commissions.

The executive director of the Joint Committee on Legislative Management, at the direction of the Joint Committee on Legislative Management, shall act as administrator of the Atlantic States Marine Fisheries Commission established by section 26-295 and the Commission on Uniform Legislation established by section 2-80.

(1969, P.A. 749, S. 18; P.A. 85-613, S. 6, 154; P.A. 88-248, S. 5.)

History: P.A. 85-613 made technical change, substituting reference to Sec. 26-295 for reference to Sec. 26-195; P.A. 88-248 repealed provision requiring executive director to act as administrator of Connecticut Commission on Intergovernmental Cooperation established by Sec. 2-75.



Section 2-71e - Staff for legislative commissions and interim committees.

Legislative commissions and legislative interim committees, with the approval of the Joint Committee on Legislative Management, may employ such professional and research staff, clerical assistants and other personnel as they may require for the discharge of their duties. After recommendation by such commission or committee, the Joint Committee on Legislative Management shall fix the compensation to be paid for such services. The Comptroller is directed to draw his order on the Treasurer in payment for any sum approved or expended by the Joint Committee on Legislative Management from the legislative appropriation for the current or subsequent fiscal year upon certification to him by such committee.

(1969, P.A. 749, S. 16; P.A. 73-329, S. 3, 4; P.A. 74-338, S. 25, 94.)

History: P.A. 73-329 substituted “fiscal year” for “biennium”; P.A. 74-338 made technical changes.



Section 2-71f - Employment of staffs to assist legislative leaders.

The Joint Committee on Legislative Management shall employ staffs to assist the speaker of the House of Representatives, the president pro tempore and the majority and minority leaders of the House and Senate. Such staffs shall serve such leaders during the periods when the General Assembly is not in session as well as during any session. The speaker of the House of Representatives and the majority leader of the House shall be entitled to appoint five persons as staff to assist them. The president pro tempore and the majority leader of the Senate shall be entitled to appoint five persons as staff to assist them. The minority leaders of the House and Senate shall be entitled to appoint two persons, each, as staff to assist them. In addition to such staff, the clerk and assistant clerk of the Senate and the clerk and assistant clerk of the House shall assist the Joint Committee on Legislative Management and such leaders when the General Assembly is not in session. Salary schedules for such staff, such clerks and assistant clerks when there is no regular or special session of the General Assembly, shall be set by the Joint Committee on Legislative Management upon recommendation of such leaders.

(1969, P.A. 749, S. 13.)



Section 2-71g - Supplies and equipment for General Assembly.

The Joint Committee on Legislative Management shall provide reasonable furniture, stationery and other necessary articles for the General Assembly including typewriters, file cabinets and other equipment necessary for its use. No sums may be expended for such use unless such committee has approved the expenditures. The Comptroller is directed to draw his order on the Treasurer in payment for the same from the legislative appropriation for the current or subsequent fiscal year.

(1969, P.A. 749, S. 11; 1972, P.A. 294, S. 2.)

History: 1972 act substituted “fiscal year” for “biennium”.



Section 2-71h - Supervision, control and maintenance of State Capitol and Legislative Office Building, parking garage, grounds and other facilities and areas. Provision of press room. Display of flags.

(a) The supervision, security, utilization and control of the State Capitol building, the State Capitol grounds and parking facilities, exclusive of the present offices and parking facilities of the Governor, Lieutenant Governor, Secretary of the State and Secretary of the Office of Policy and Management and their respective staffs, the Legislative Office Building and parking garage and related structures and the grounds and parking facilities thereon, and other facilities and areas made available to or used by the committee shall be as determined by the Joint Committee on Legislative Management. The Joint Committee on Legislative Management shall maintain such buildings, related structures, grounds and parking facilities. The Joint Committee on Legislative Management shall adopt regulations (1) for the maintenance of order within such buildings and related structures and on such grounds and on those grounds, buildings and facilities made available for the use of said committee and (2) establishing the regular business hours for such buildings and all offices housed within such buildings. Any person violating any such regulations shall be fined not more than one hundred dollars, except that any person who parks a motor vehicle in violation of such regulations shall have committed an infraction and shall be fined not more than ninety dollars. The enforcement of such regulations shall be by the Office of State Capitol Police. Notwithstanding the provisions of this subsection, the Commissioner of Administrative Services may provide for additional parking on land under the control of the Joint Committee on Legislative Management with the approval of said committee.

(b) The Joint Committee on Legislative Management shall assign permanent office space in a room in a building under its control for the use of authorized representatives of newspapers and press associations.

(c) The Joint Committee on Legislative Management shall cause the national and state flags to be displayed on the State Capitol and at the Legislative Office Building from sunrise to sunset of each day.

(1969, P.A. 749, S. 12; P.A. 76-192, S. 1; P.A. 77-614, S. 20, 610; P.A. 78-303, S. 2, 136; P.A. 81-364, S. 1, 4; P.A. 82-268; 82-472, S. 3, 183; P.A. 83-13, S. 4; P.A. 84-48, S. 5, 17; P.A. 85-301, S. 2, 13; P.A. 86-396, S. 2, 25; P.A. 87-496, S. 6, 110; P.A. 89-82, S. 3, 11; P.A. 96-219, S. 5; P.A. 97-28; P.A. 11-51, S. 44.)

History: P.A. 76-192 specifically included capitol grounds under provisions of section, required the legislative management committee to establish regulations for maintaining order etc.; P.A. 77-614 substituted commissioner of administrative services for public works commissioner and added Subsec. (b) concerning transfer of offices and parking facilities of finance and control department to office of policy and management; P.A. 78-303 deleted Subsec. (b); P.A. 81-364 transferred responsibility for maintenance of state capitol building, grounds and parking facilities from commissioner of administrative services to legislative management committee; P.A. 82-268 amended section by placing comptroller’s facilities at capitol under the control of the legislative management committee; P.A. 82-472 added Subsecs. (b) and (c), requiring joint committee on legislative management to assign permanent space in capitol for media representatives and cause flags to be displayed on capitol daily from sunrise to sunset; P.A. 83-13 deleted reference to a special policeman appointed to enforce regulations under Sec. 29-18 in Subsec. (a) and clarified that the security of the state capitol and its grounds are the responsibility of the joint committee on legislative management; P.A. 84-48 included references to legislative office building and required that press facilities be in building under control of legislative management committee rather than in state capitol; P.A. 85-301 amended Subsec. (a) to include supervision and control of temporary legislative office buildings and, during and after construction, the legislative office building and grounds and related parking facilities; P.A. 86-396 amended Subsec. (a) to provide for additional parking, on land under the control of legislative management, by the commissioner of administrative services; P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (a); P.A. 89-82 amended provisions in Subsec. (a) re supervision, control and maintenance to include legislative parking garage, related structures and other facilities and areas made available to or used by committee and to delete obsolete references to temporary legislative office buildings, parking facility or city of Hartford property and national guard garage, and amended Subsec. (c) to provide for display of flags at legislative office building; P.A. 96-219 amended Subsec. (a) by changing the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”; P.A. 97-28 amended Subsec. (a) to establish a $90 fine for parking a motor vehicle in violation of regulations; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2011.

See Sec. 4b-54(b) for powers and duties re paintings, portraits, statues or tablets to be hung or placed at the State Capitol.

See Sec. 5-142(a) re injuries sustained by State Capitol Police.

See Sec. 5-145a re disability or death resulting from hypertension or heart disease suffered by State Capitol Police.

See Secs. 29-8a and 53-39a re indemnification of State Capitol Police.



Section 2-71i - Leaders as members of legislative commissions and interim committees. Naming of designees to serve on certain committees, task forces, boards and commissions.

(a) Notwithstanding any act or resolution to the contrary, the membership on any legislative commission or legislative interim committee shall include, in addition to membership specified, the speaker of the House of Representatives, the president pro tempore of the Senate, and the majority and minority leaders of the House and Senate as full members.

(b) Notwithstanding the provisions of any special act enacted prior to May 16, 1989, which names the speaker of the House of Representatives, the president pro tempore of the Senate, or the majority leader or the minority leader of either house as a member of a committee, task force, board or commission, any such member may name a designee to serve in his place with full authority to deliberate and vote.

(1969, P.A. 749, S. 14; P.A. 89-87, S. 1, 5.)

History: P.A. 89-87 designated existing provision Subsec. (a) and added Subsec. (b) authorizing leaders to name designees to serve on certain committees, task forces, boards and commissions.



Section 2-71j and 2-71k - Transfer of Legislative Council employees. Appropriation.

Obsolete.

(1969, P.A. 749, S. 17, 19.)



Section 2-71l - Provision of general statutes and agency regulations to legislative committees.

(a) The Joint Committee on Legislative Management shall provide in each room in any building under the supervision and control of said committee regularly used by any joint committee of the General Assembly for its deliberations (1) a complete and up-to-date set of the general statutes with the latest supplement thereto, (2) an up-to-date set of the regulations of state agencies and (3) such cabinets or shelves as may be required to keep said statutes and regulations together for safekeeping and in a condition in which they may be readily used at all times by members of said committees or their staffs.

(b) Said joint committee shall ensure that at all times all such sets of the general statutes and regulations are complete and in their latest form.

(1971, P.A. 656, S. 1, 2; P.A. 84-48, S. 6, 17.)

History: P.A. 84-48 deleted reference to the capitol building and inserted reference to rooms in any building under the supervision and control of the joint committee on legislative management.



Section 2-71m - Legislative audit review subcommittee.

Section 2-71m is repealed.

(1971, P.A. 493; P.A. 85-559, S. 9.)



Section 2-71n - Staff for joint standing committees having cognizance of matters relating to appropriations, finance, revenue and bonding.

The Joint Committee on Legislative Management shall employ one full-time, nonpartisan staff member to assist the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and one full-time, nonpartisan staff member to assist the joint standing committee of the General Assembly having cognizance of matters relating to state finance, revenue and bonding. Such staff members shall serve such committees during the period when the General Assembly is not in session, as well as during any session. Salary schedules for such staff shall be set by the Joint Committee on Legislative Management.

(P.A. 76-352, S. 1, 3; P.A. 79-31, S. 3, 17; P.A. 82-314, S. 4, 63.)

History: P.A. 79-31 changed formal designation of finance committee; P.A. 82-314 changed formal designation of appropriations committee.



Section 2-71o - Group health insurance for temporary sessional employees. Payment. Regulations.

(a) Any person employed as a temporary sessional employee by the Joint Committee on Legislative Management may elect to participate in any group hospitalization and medical and surgical insurance plan offered to full-time permanent employees of the Legislative Department, provided such participation shall be at the employee’s own expense.

(b) On or after July 1, 1984, any such temporary sessional employee who (1) is employed during both the sessional and interim periods, (2) was so employed for at least two hundred days during the previous twelve-month period and (3) elects to participate in any such plan, shall be eligible to have payment for the cost of such participation made in the same manner and to the same extent as in the case of full-time permanent employees of the Legislative Department. The Joint Committee on Legislative Management shall adopt regulations to implement the provisions of this subsection.

(P.A. 83-447; P.A. 84-356, S. 1, 3.)

History: P.A. 84-356 amended Subsec. (a) making it applicable to “temporary” sessional employees and added Subsec. (b), providing that the state shall pay for such sessional employees’ coverage as if they were full-time permanent employees if certain requirements are met and granting the legislative management committee regulatory authority.



Section 2-71p - Purchases and contracts for supplies, materials, equipment and contractual services; sale of obsolete, unserviceable or unusable personal property; competitive bidding or competitive negotiation; emergencies; award of orders and contracts.

(a) As used in this section, unless the context indicates a different meaning, “supplies”, “materials” and “equipment” mean any and all articles of personal property furnished to or used by the Legislative Department, including all printing, binding, publication of laws, stationery, forms and reports; “contractual services” means any and all laundry and cleaning service, pest control service, janitorial service, security service, the rental and repair, or maintenance, of equipment, machinery and other state-owned personal property, advertising and photostating, mimeographing, data entry, data processing and other similar service arrangements where the services are provided by persons other than state employees; “competitive bidding” means the submission of prices by persons, firms or corporations competing for a contract to provide supplies, materials, equipment or contractual services, under a procedure in which the contracting authority does not negotiate prices; “competitive negotiation” means a procedure for contracting for supplies, materials, equipment or contractual services, in which (1) proposals are solicited from qualified suppliers by a request for proposals and (2) changes may be negotiated in proposals and prices after being submitted; “bidder” means a person, firm or corporation submitting a competitive bid in response to a solicitation; and “proposer” means a person, firm or corporation submitting a proposal in response to a request for proposals.

(b) (1) All purchases of, and contracts for, supplies, materials, equipment and contractual services required by the Legislative Department, except purchases made pursuant to subsection (c) of this section and public utility services as provided in subsection (e) of this section and (2) all sales by said department of such personal property which has become obsolete, unserviceable or unusable, shall be based, when possible, on competitive bids or competitive negotiation, provided in the case of such sales, the Joint Committee on Legislative Management may, in its discretion, sell the property at public auction. The committee shall solicit competitive bids or proposals by sending notices to prospective suppliers and by posting notice on a public bulletin board in a building under the supervision and control of the Joint Committee on Legislative Management. Each bid and proposal shall be kept sealed or secured until opened publicly at the time stated in the notice soliciting such bid. If the amount of the expenditure or sale is estimated to exceed fifty thousand dollars, competitive bids or proposals shall be solicited by public notice, inserted at least once in not fewer than three daily newspapers published in the state, and at least five calendar days before the final date for submitting bids. All purchases or sales of ten thousand dollars or less in amount shall be made in the open market, but shall be based, when possible, on at least three competitive quotations.

(c) The committee may waive the requirement of competitive bidding or competitive negotiation in the case of minor nonrecurring and emergency purchases of ten thousand dollars or less in amount. The committee shall adopt guidelines establishing (1) standards and procedures for using competitive negotiation for purchases and contracts, including but not limited to, criteria which shall be considered in making purchases by competitive negotiation and the weight which shall be assigned to each such criterion and (2) standards and procedures under which additional purchases may be made under existing contracts.

(d) Whenever an emergency exists by reason of extraordinary conditions or contingencies that could not reasonably be foreseen and guarded against, or because of unusual trade or market conditions, the committee may, if it is for the best interest of the state, waive the requirement that purchases be based on competitive bids or competitive negotiation as provided in this section. A statement of all such purchases and sales made under the provisions of this subsection shall be set forth in the annual report of the committee.

(e) The purchase of or contract for the following public utility services shall not be subject to competitive bidding or competitive negotiation: (A) Electric distribution services; (B) water services; (C) gas distribution services; (D) electric generation services until the date such services are competitive pursuant to the schedule set forth in section 16-244b, provided electric generation services shall be exempt from competitive bidding and competitive negotiation after said date if such services are provided by an electric municipal utility other than by a participating electric municipal utility, as defined in section 16-1, in the service area of said electric municipal utility; and (E) gas supply services until the date such services are competitive pursuant to legislative act or order of the Public Utilities Regulatory Authority, provided gas supply services shall be exempt from competitive bidding and competitive negotiation after said date if such services are provided by a gas municipal utility in the service area of said gas municipal utility.

(f) As used in this section, (1) “lowest responsible qualified bidder” means the bidder whose bid is the lowest of those bidders possessing the skill, ability and integrity necessary to faithful performance of the work based on objective criteria considering past performance and financial responsibility, and (2) “highest scoring bidder in a multiple criteria bid” means the bidder whose bid receives the highest score for a combination of attributes, including, but not limited to, price, skill, ability and integrity necessary for the faithful performance of the work, based on multiple criteria considering quality of product, warranty, life-cycle cost, past performance, financial responsibility and other objective criteria that are established in the bid solicitation for the contract. Bidders shall submit with their bids essential information concerning their qualifications, in such form as the committee may require by specification in the bid documents. The committee may waive minor irregularities in bids and proposals if it determines that such a waiver would be in the best interest of the state. As used in this subsection, the term “minor irregularities” shall not include variations in the quality, unit price or date of delivery or completion of supplies, materials, equipment or contractual services, or exceptions to programs required under the general statutes. The committee shall state the reasons for any such waiver in writing and include such statement in the contract file.

(g) All open market orders or contracts shall be awarded to (1) the lowest responsible qualified bidder, the qualities of the articles to be supplied, their conformity with the specifications, their suitability to the requirements of the state government and the delivery terms being taken into consideration and, at the discretion of the committee, life-cycle costs and trade-in or resale value of the articles may be considered where it appears to be in the best interest of the department, (2) the highest scoring bidder in a multiple criteria bid, in accordance with the criteria set forth in the bid solicitation, or (3) the proposer whose proposal is deemed by the committee to be the most advantageous to the department, in accordance with the criteria set forth in the request for proposals, including price and evaluation factors. In considering past performance of a bidder for the purpose of determining the “lowest responsible qualified bidder” or the “highest scoring bidder in a multiple criteria bid”, the committee shall evaluate the skill, ability and integrity of the bidder in terms of the bidder’s fulfillment of past contract obligations and the bidder’s experience or lack of experience in delivering supplies, materials, equipment or contractual services of the size or amount for which bids have been solicited. If any such bidder refuses to accept, within ten days, a contract awarded to such bidder, such contract may be awarded to the next lowest responsible qualified bidder or the next highest scoring bidder in a multiple criteria bid, whichever is applicable, and so on until such contract is awarded and accepted. If any such proposer refuses to accept, within ten days, a contract awarded to such proposer, such contract shall be awarded to the next most advantageous proposer, and so on until the contract is awarded and accepted. There shall be a written evaluation made of each bid. This evaluation shall: Identify the vendors and their respective costs and prices; document the reason why any vendor is deemed to be nonresponsive; and recommend a vendor for award. The committee shall submit to the Auditors of Public Accounts an annual report of all awards made pursuant to the provisions of this section.

(h) When, in the opinion of the committee, the best interest of the state will be served thereby, it may order that any or all bids or proposals may be rejected. If all bids or proposals are so rejected, the committee shall advertise again for bids or proposals and such bids or proposals shall be opened, awarded and approved in like manner as provided in this section. If all bids or proposals received on a pending contract are for the same unit price or total amount, the committee may order the rejection of all bids or proposals and purchase of the required supplies, materials, equipment or contractual services in the open market, provided the price paid in the open market shall not exceed the bid price. Each bid or proposal, with the name of the bidder or proposer, shall be entered on a record, and each record, with the successful bid or proposal indicated thereon, shall, after the award of the order or contract, be open to public inspection.

(i) Any purchase or contract for supplies, materials, equipment or contractual services contrary to the provisions of this section shall be void and of no effect.

(P.A. 83-12, S. 1; P.A. 84-48, S. 2, 17; P.A. 87-589, S. 29, 87; P.A. 88-297, S. 9; P.A. 90-252, S. 6, 10; P.A. 95-52; 95-54, S. 3; P.A. 97-235, S. 2, 4; P.A. 99-161, S. 6, 11; P.A. 01-106, S. 4, 6; P.A. 11-80, S. 1.)

History: P.A. 84-48 required posting of notice in building under control of legislative management committee rather than at state capitol; P.A. 87-589 amended Subsec. (a) to increase amount of expenditure requiring bids from $6,000 to $7,500 and amended Subsec. (b) to authorize waiving bids for nonrecurring purchases of $400, rather than $300, or less; P.A. 88-297 inserted new Subsec. (a) defining applicable terms, relettered remaining Subsecs. accordingly, amended Subsec. (b) to repeal exception from competitive bidding requirement for purchases and contracts made pursuant to Sec. 4-132(c), to substitute “competitive bids” for “sealed bids” and to increase threshold for competitive bidding requirement from $7,500 to $10,000, amended Subsec. (c) to increase threshold for waiver of bidding requirement in case of minor nonrecurring and emergency purchases from $400 to $600, to authorize competitive negotiation for purchase or contract for data processing equipment, programs or services costing $20,000 or less or advertising space or time and to require adoption of guidelines re competitive negotiation and standards and procedures under which additional purchases may be made on limited basis under existing contracts, added reference to competitive negotiation in Subsec. (d), amended Subsec. (e) to add provisions re proposals and proposers, authorized life-cycle costs to be considered in determining lowest responsible qualified bidder, and made technical changes; P.A. 90-252 amended Subsec. (e) by defining “lowest responsible qualified bidder”, requiring bidders to submit essential information re qualifications, allowing committee to waive minor irregularities, listing exclusions from term “minor irregularities” and specifying procedure for considering past performance in determining “lowest responsible qualified bidder”; P.A. 95-52 amended Subsec. (c) to authorize waiver of competitive bidding requirement in case of minor nonrecurring and emergency purchases of $1,000 or less, rather than $600 or less, divided Subsec. (e) into Subsecs. (e), (f) and (g) and redesignated existing Subsec. (f) as Subsec. (h), amended provision in redesignated Subsec. (f) re award of open market orders or contracts to proposer whose proposal is deemed most advantageous to department, in accordance with criteria set forth in request for proposals, to include “price and evaluation factors” and added provisions in redesignated Subsec. (f) requiring written evaluation of each bid specifying contents of evaluation and requiring committee to submit to Auditors of Public Accounts an overall report of all awards made pursuant to provisions of section; P.A. 95-54 amended definition of “contractual services” in Subsec. (a) by changing references to “other service arrangements” provided by persons other than state employees to “other similar service arrangements” provided by persons other than state employees; P.A. 97-235 amended Subsec. (c) to delete qualification that competitive negotiation may be used only for equipment having a cost of $20,000 or less, effective June 24, 1997; P.A. 99-161 added competitive negotiation as a permissible method for purchases and contracts, revised the exemption for certain public utility services and moved the exemption from Subsec. (b) to a new Subsec. (e), amended Subsec. (b) by increasing the threshold for publication of notices of planned purchases from $10,000 to $50,000, amended Subsec. (c) by increasing the maximum amount of purchases that can be waived from $1,000 to $10,000, by rewriting the requirements of the guidelines in Subdiv. (1) and (2) into a new Subdiv. (1) and renumbering Subdiv. (3) as Subdiv. (2), and by relettering Subsec. (e) to (h), inclusive, as (f) to (i), inclusive, effective July 1, 1999; P.A. 01-106 amended Subsec. (f) by designating definition of “lowest responsible qualified bidder” as Subdiv. (1) and adding Subdiv. (2) defining “highest scoring bidder in a multiple criteria bid” and amended Subsec. (g) by making technical changes for the purpose of gender neutrality, adding new Subdiv. (2) re multiple criteria bidding, renumbering former Subdiv. (2) as Subdiv. (3) and applying other provisions to multiple criteria bidding, effective July 1, 2001; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (e), effective July 1, 2011.



Section 2-71q - Procedures for selection of design professional services or construction manager.

Whenever a design professional or design professional services or a construction manager are required by the Joint Committee on Legislative Management for any purpose other than in fulfilling its obligation under section 4b-60, the following procedures shall be followed:

(1) The committee shall invite responses from design professionals or construction managers by advertisements inserted at least once in one or more newspapers having a general circulation in the state. The responses received shall be considered by the committee which shall select from among those responding the five professionals or managers which in its opinion are most qualified to perform the required design professional or management services.

(2) The committee may negotiate a contract with the most qualified design professional or construction manager on the list, in its judgment, at compensation which it determines is both fair and reasonable. If the committee is unable to conclude a contract with any of the design professionals or construction managers selected, it shall issue a finding giving the reasons for such inability and may negotiate with any design professional or construction manager which it determines to be most qualified to perform the services at fair and reasonable compensation. In determining fair and reasonable compensation, the committee shall consider, in the following order of importance, the professional competence of the design professional or construction manager, the technical merits of the proposal, the ability of the firm to perform the required services within the time and budgetary limits of the contract and the price for which the services are to be rendered.

(3) As used in this section, “design professional” means any architect, professional engineer, landscape architect, land surveyor or interior designer who is registered to practice his profession in accordance with the applicable provisions of the general statutes; and “design professional services” means those professional services rendered by architects, professional engineers, landscape architects, land surveyors or interior designers, as well as incidental services that members of such professions and those in their employ are authorized to perform.

(P.A. 84-48, S. 7, 17; P.A. 98-235, S. 7.)

History: P.A. 98-235 redefined “design professional” to include interior designers and redefined “design professional services” to include services rendered by interior designers.



Section 2-71r - Disqualification from bidding on contracts. Suspension.

(a) The Joint Committee on Legislative Management may disqualify any person, firm or corporation, for up to two years, from bidding on contracts with the Legislative Department, pursuant to section 2-71p, for supplies, materials, equipment and contractual services required by the Legislative Department, for one or more causes set forth under subsection (c) of this section. The committee shall provide notice and an opportunity to be heard to the person, firm or corporation which is the subject of the proceeding. The committee shall issue a written decision within ninety days of the last date of such hearing and state in the decision the reasons for the action taken and, if the person, firm or corporation is being disqualified, the period of such disqualification. The committee shall send the decision to such person, firm or corporation by certified mail, return receipt requested. The written decision shall be a final decision for the purposes of sections 4-180 and 4-183.

(b) Before initiating such a proceeding or during the proceeding, the committee may suspend the person, firm or corporation from being considered for the awarding of such a contract for such supplies, materials, equipment or contractual services, if the committee determines that there is probable cause for disqualification under subsection (a) of this section. No such suspension shall exceed three months. The committee may suspend such a person, firm or corporation only by issuing a written decision setting forth the reasons for, and the period of, the suspension. The committee shall send the decision to such person, firm or corporation by certified mail, return receipt requested.

(c) Causes for disqualification or suspension from bidding on contracts shall include the following:

(1) Conviction or entry of a plea of guilty for commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract;

(2) Conviction or entry of a plea of guilty under state or federal law for embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which affects responsibility as a state contractor;

(3) Conviction or entry of a plea of guilty under state or federal antitrust, collusion or conspiracy statutes arising out of the submission of bids or proposals;

(4) Noncompliance with contract provisions, of a character regarded by the committee to be of such gravity as to indicate a lack of responsibility to perform as a state contractor, including deliberate failure, without good cause, to perform in accordance with specifications or time limits provided in a contract;

(5) A recent record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts, unless such failure to perform or unsatisfactory performance was caused by acts beyond the control of the contractor or supplier; or

(6) Any other cause the committee determines to be so serious or compelling as to affect responsibility as a state contractor, including disqualification by another governmental entity, having caused financial loss to the state or having caused a serious delay or inability of state officials to carry out their duties on a past contract or contracts.

(P.A. 88-297, S. 10.)



Section 2-71s - Restrictions on contract extensions.

The Joint Committee on Legislative Management may extend a contract for the purchase of supplies, materials, equipment or contractual services which expires on or after October 1, 1990, and is subject to the competitive bidding requirements of subsection (a) of section 2-71p, without complying with such requirements, if (1) the committee makes a written determination, supported by documentation, that (A) soliciting competitive bids for such purchase would cause a hardship for the state, (B) such solicitation would result in a major increase in the cost of such supplies, materials, equipment or contractual services or (C) the contractor is the sole source for such supplies, materials, equipment or contractual services, (2) the committee solicits at least three competitive quotations in addition to the contractor’s quotation and (3) the committee makes a written determination that no such competitive quotation which complies with the existing specifications for the contract is lower than or equal to the contractor’s quotation. Any such contract extension shall be based on the contractor’s quotation. No contract may be extended more than two times under this section.

(P.A. 90-252, S. 7, 10.)



Section 2-71t - Retention of personal service contractors; personal service agreements.

(a) As used in subsection (a) of section 2-71p, this section and section 2-71u:

(1) “Competitive negotiation” means a procedure for contracting for services in which (A) proposals are solicited from qualified persons, firms or corporations by a request for proposals and (B) changes may be negotiated in proposals and prices after being submitted.

(2) “Committee” means the Joint Committee on Legislative Management.

(3) “Personal service contractor” means any person, firm or corporation not employed by the state, who is hired by the committee for a fee to provide services to the General Assembly. The term “personal service contractor” does not include (A) a person, firm or corporation providing “contractual services”, as defined in section 2-71p, to the committee, (B) a “design professional”, as defined in section 2-71q, or (C) an agency of the federal government, of the state or of a political subdivision of the state.

(4) “Personal service agreement” means a written agreement defining the services or end product to be delivered by a personal service contractor to the committee.

(b) The committee shall not hire a personal service contractor without executing a personal service agreement with such contractor.

(c) (1) Each personal service agreement having a cost of not more than twenty thousand dollars and a term of not more than one year shall be based, when possible, on competitive negotiation or competitive quotations.

(2) Each personal service agreement having a cost of more than twenty thousand dollars or a term of more than one year shall be based on competitive negotiation or competitive quotations, unless the committee waives such requirement based on its determination that a sole source purchase is required. Not later than October 1, 1995, the committee shall adopt guidelines for determining the types of services that may qualify for such waiver. The qualifying services shall include, but not be limited to, (A) services for which the cost to the state of a competitive selection procedure would outweigh the benefits of such procedure, as documented by the committee, (B) proprietary services, (C) services to be provided by a contractor mandated by the general statutes or a public or special act, and (D) emergency services, including services needed for the protection of life or health.

(d) Prior to determining whether to hire a personal service contractor for a contract having a cost of more than twenty thousand dollars or a term of more than one year, the committee shall consider the following information: (1) A description of the services to be purchased and the need for such services; (2) an estimate of the cost of the services and the term of the agreement; (3) whether the services are to be ongoing; (4) whether the committee has contracted out for such services during the preceding two years and, if so, the name of the contractor, term of the agreement with such contractor and the amount paid to the contractor; and (5) whether the committee intends to purchase the services by competitive negotiation and, if not, why.

(e) (1) A request for proposals issued under subsection (c) of this section shall include, but not be limited to, an outline of the work to be performed, the required minimum qualifications for the personal service contractor, criteria for review of proposals by the committee, the format for proposals and the deadline for submitting proposals.

(2) The committee shall evaluate the proposals submitted in response to the request for proposals and shall select the personal service contractor in accordance with the criteria set forth in the request for proposals.

(f) Subject to the provisions of section 2-71u, the committee may approve the execution of an amendment to a personal service agreement.

(P.A. 95-54, S. 1.)



Section 2-71u - Extension of personal service agreements; extension of contracts based on competitive negotiation.

The committee may extend a personal service agreement, as defined in subsection (a) of section 2-71t, or a contract based on competitive negotiation, as defined in subsection (a) of section 2-71p, without complying with the requirements of said sections, if the committee finds that an extension is in the best interests of the state. Such finding shall be based on a written determination that: (1) Issuing a request for proposals would cause a hardship for the state; (2) issuing a request for proposals would result in a major increase in the cost of such service; (3) the contractor is the sole source for such service; (4) the expiring contract is for a specific project, rather than an ongoing need for a service, which is still in progress; or (5) the expiring contract is for no more than three years and a change in contractors would entail substantial cost or disruption. No agreement or contract may be extended more than one time under this section.

(P.A. 95-54, S. 2.)



Section 2-71v - Cooperative purchasing plans.

The Joint Committee on Legislative Management may join with federal agencies, other state governments, political subdivisions of this state or nonprofit organizations in cooperative purchasing plans when the best interests of the state would be served thereby.

(P.A. 97-235, S. 3, 4.)

History: P.A. 97-235 effective June 24, 1997.



Section 2-71w - Multiple criteria bids or proposals. Pilot program.

Section 2-71w is repealed, effective July 1, 2001.

(P.A. 99-161, S. 9, 11; P.A. 01-106, S. 5, 6.)



Section 2-71x - Television coverage of state government deliberations.

For the fiscal year ending June 30, 2007, and each fiscal year thereafter, the Comptroller shall segregate two million five hundred thousand dollars of the amount of the funds received by the state from the tax imposed under chapter 211 on public service companies providing community antenna television service in this state. The moneys segregated by the Comptroller shall be deposited with the Treasurer and made available to the Office of Legislative Management to defray the cost of providing the citizens of this state with Connecticut Television Network coverage of state government deliberations and public policy events.

(June 30 Sp. Sess. P.A. 03-1, S. 106; P.A. 06-187, S. 77.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003; P.A. 06-187 required Comptroller, rather than Commissioner of Revenue Services, to segregate funds from tax on public service companies providing community antenna television service and increased amount segregated from $2,000,000 to $2,500,000, effective July 1, 2006.






Chapter 19 - Committees on Intergovernmental Cooperation

Section 2-72 to 2-78 - Senate and House committee; compensation. Governor’s Committee on Intergovernmental Cooperation. Duties and terms of committees. Connecticut Commission. Duties of commission. Delegations, committees and advisory boards of commission. Report.

Sections 2-72 to 2-78, inclusive, are repealed.

(1949 Rev., S. 63–69; 1955, S. 20d; 1957, P.A. 460, S. 1–4; 1961, P.A. 39, S. 1; February, 1965, P.A. 521; 1967, P.A. 704, S. 1; P.A. 73-679, S. 5, 43; P.A. 75-537, S. 15, 55; P.A. 77-563, S. 4, 5; 77-614, S. 19, 610; P.A. 88-248, S. 7.)



Section 2-79 - Council of State Governments to be joint agency of states.

The Council of State Governments is declared to be a joint governmental agency of this state and of the other states which cooperate through it.

(1949 Rev., S. 70.)






Chapter 19a - Advisory Commission on Intergovernmental Relations

Section 2-79a - *(See end of section for amended version of subsection (a) and effective date.) Commission on Intergovernmental Relations. Appointments. Powers and duties. Reports.

*(a) There shall be a Connecticut Advisory Commission on Intergovernmental Relations. The purpose of the commission shall be to enhance coordination and cooperation between the state and local governments. The commission shall consist of the president pro tempore of the Senate, the speaker of the House of Representatives, the minority leader of the Senate, the minority leader of the House of Representatives, the Secretary of the Office of Policy and Management, the Commissioners of Education, Energy and Environmental Protection, Economic and Community Development, or their designees, and sixteen additional members as follows: (1) Six municipal officials appointed by the Governor, four of whom shall be selected from a list of nominees submitted to him by the Connecticut Conference of Municipalities and two of whom shall be selected from a list submitted by the Council of Small Towns. Two of such six officials shall be from towns having populations of twenty thousand or less persons, two shall be from towns having populations of more than twenty thousand but less than sixty thousand persons and two shall be from towns having populations of sixty thousand or more persons; (2) two local public education officials appointed by the Governor, one of whom shall be selected from a list of nominees submitted to him by the Connecticut Association of Boards of Education and one of whom shall be selected from a list submitted by the Connecticut Association of School Administrators; (3) one representative of a regional council of governments or a regional planning agency appointed by the Governor from a list of nominees submitted to him by the Regional Planning Association of Connecticut; (4) five persons who do not hold elected or appointed office in state or local government, one of whom shall be appointed by the Governor, one of whom shall be appointed by the president pro tempore of the Senate, one of whom shall be appointed by the speaker of the House of Representatives, one of whom shall be appointed by the minority leader of the Senate and one of whom shall be appointed by the minority leader of the House of Representatives; (5) one representative of the Connecticut Conference of Municipalities appointed by said conference; and (6) one representative of the Council of Small Towns appointed by said council. Each member of the commission appointed pursuant to subdivisions (1) to (6), inclusive, shall serve for a term of two years. All other members shall serve for terms which are coterminous with their terms of office. The Governor shall appoint a chairperson and a vice-chairperson from among the commission members. Members of the General Assembly may serve as gubernatorial appointees to the commission. Members of the commission shall not be compensated for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(b) The commission shall: (1) Serve as a forum for consultation among state and local government officials; (2) conduct research on intergovernmental issues; (3) encourage and coordinate studies of intergovernmental issues by universities, research and consulting organizations and others; (4) initiate policy development and make recommendations for consideration by all levels and branches of government. The commission shall issue, from time to time, public reports of its findings and recommendations and shall issue, annually, a public report on its activities.

(c) On or before the second Wednesday after the convening of the 1998 regular session of the General Assembly, and every four years thereafter, the commission shall submit to the General Assembly a report which lists each existing state mandate, as defined in subsection (a) of section 2-32b, and which (1) categorizes each mandate as constitutional, statutory or executive, (2) provides the date of original enactment or issuance along with a brief description of the history of the mandate, and (3) analyzes the costs incurred by local governments in implementing the mandate. In each report the commission may also make recommendations on state mandates for consideration by the commission. On and after October 1, 1996, the report shall be submitted to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and budgets of state agencies, to any other joint standing committee of the General Assembly having cognizance and, upon request, to any member of the General Assembly. A summary of the report shall be submitted to each member of the General Assembly if the summary is two pages or less and a notification of the report shall be submitted to each member if the summary is more than two pages. Submission shall be by mailing the report, summary or notification to the legislative address of each member of the committees or the General Assembly, as applicable. The provisions of this subsection shall not be construed to prevent the commission from making more frequent recommendations on state mandates.

(d) Commencing on or before the second Wednesday after the convening of the 1997 regular session of the General Assembly, and every year thereafter except a year in which a report is filed pursuant to subsection (c) of this section, the commission shall submit to the General Assembly a supplement to the report required in said subsection (c) identifying any new mandates adopted and any mandates changed in the previous year.

(e) The Office of Policy and Management shall provide such staff as is necessary for the performance of the functions and duties of the Connecticut Advisory Commission on Intergovernmental Relations. Such persons may be exempt from the classified service.

(P.A. 84-523, S. 1, 5; P.A. 89-87, S. 2, 5; June Sp. Sess. P.A. 91-10, S. 1, 20; May Sp. Sess. P.A. 92-11, S. 67, 70; P.A. 93-434, S. 14, 20; P.A. 95-250, S. 12, 42; 95-309, S. 11, 12; P.A. 96-251, S. 1; P.A. 97-50, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 56.)

*Note: On and after January 1, 2015, subsection (a) of this section, as amended by section 252 of public act 13-247, is to read as follows:

“(a) There shall be a Connecticut Advisory Commission on Intergovernmental Relations. The purpose of the commission shall be to enhance coordination and cooperation between the state and local governments. The commission shall consist of the president pro tempore of the Senate, the speaker of the House of Representatives, the minority leader of the Senate, the minority leader of the House of Representatives, the Secretary of the Office of Policy and Management, the Commissioners of Education, Energy and Environmental Protection, Economic and Community Development, or their designees, and sixteen additional members as follows: (1) Six municipal officials appointed by the Governor, four of whom shall be selected from a list of nominees submitted to him by the Connecticut Conference of Municipalities and two of whom shall be selected from a list submitted by the Council of Small Towns. Two of such six officials shall be from towns having populations of twenty thousand or less persons, two shall be from towns having populations of more than twenty thousand but less than sixty thousand persons and two shall be from towns having populations of sixty thousand or more persons; (2) two local public education officials appointed by the Governor, one of whom shall be selected from a list of nominees submitted to him by the Connecticut Association of Boards of Education and one of whom shall be selected from a list submitted by the Connecticut Association of School Administrators; (3) one representative of a regional council of governments appointed by the Governor from a list of nominees submitted to him by the Regional Planning Association of Connecticut; (4) five persons who do not hold elected or appointed office in state or local government, one of whom shall be appointed by the Governor, one of whom shall be appointed by the president pro tempore of the Senate, one of whom shall be appointed by the speaker of the House of Representatives, one of whom shall be appointed by the minority leader of the Senate and one of whom shall be appointed by the minority leader of the House of Representatives; (5) one representative of the Connecticut Conference of Municipalities appointed by said conference; and (6) one representative of the Council of Small Towns appointed by said council. Each member of the commission appointed pursuant to subdivisions (1) to (6), inclusive, of this subsection shall serve for a term of two years. All other members shall serve for terms which are coterminous with their terms of office. The Governor shall appoint a chairperson and a vice-chairperson from among the commission members. Members of the General Assembly may serve as gubernatorial appointees to the commission. Members of the commission shall not be compensated for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties.”

(P.A. 84-523, S. 1, 5; P.A. 89-87, S. 2, 5; June Sp. Sess. P.A. 91-10, S. 1, 20; May Sp. Sess. P.A. 92-11, S. 67, 70; P.A. 93-434, S. 14, 20; P.A. 95-250, S. 12, 42; 95-309, S. 11, 12; P.A. 96-251, S. 1; P.A. 97-50, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 56; P.A. 13-247, S. 252.)

History: P.A. 89-87 amended Subsec. (a) to authorize legislative leaders and secretary of office of policy and management to name designees to serve on commission; June Sp. Sess. P.A. 91-10 changed membership by adding commissioners of education, environmental protection, housing and economic development and removing two members of the executive branch appointed by the governor, one member of the senate appointed by the president pro tempore and one member of the house of representatives appointed by the speaker, deleted requirement that commission elect chairperson and vice-chairperson and substituted appointment by governor, changed scope of forum for consultation by deleting reference to state officials, administrators and legislators, deleted requirement that commission employ executive director and other necessary staff and substituted provision of necessary staff by office of policy and management and deleted Subsec. (d) re power of commission to receive and expend funds from any public or private source; May Sp. Sess. P.A. 92-11 amended Subsec. (c) by substituting Connecticut Advisory Commission on Intergovernmental Relations for “commission” and adding provision that staff may be exempt from the classified service; P.A. 93-434 inserted new Subsec. (c) re annual reports on state mandates and relettered the former Subsec. (c) as (d), effective June 30, 1993; P.A. 95-250 amended Subsec. (a) by replacing the Commissioners of Housing and Economic Development with the Commissioner of Economic and Community Development; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section (Revisor’s note: In Subsec. (a) the phrase “Commissioners of the Departments of Education ...” was replaced editorially by the Revisors with “Commissioners of Education ...” for consistency with customary statutory usage); P.A. 96-251 amended Subsec. (c) by requiring that on and after October 1, 1996, reports be submitted to the appropriations committee and any other legislative committee of cognizance and to General Assembly members upon request and by adding provisions re submission of report summaries to legislators; P.A. 97-50 amended Subsec. (c) to require that after 1998 the report be submitted quadrennially, inserted new Subsec. (d) requiring after 1997 submission of supplement to the report under Subsec. (c) in any year a report is not filed and relettered remaining Subsec. accordingly, effective May 14, 1997; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to authorize the Governor to appoint members of the General Assembly to the commission, effective August 20, 2003; P.A. 13-247 amended Subsec. (a) by deleting “or a regional planning agency” in Subdiv. (3) and making a technical change, effective January 1, 2015 (Revisor’s note: In Subsec. (a), a reference to Commissioner of Environmental Protection was changed editorially by the Revisors to Commissioner of Energy and Environmental Protection for accuracy).






Chapter 20 - Commission on Uniform Legislation

Section 2-80 - Commission. Appointment, duties and expenses of members.

There shall continue to be a Commission on Uniform Legislation which shall consist of eight members appointed by the Governor, in accordance with the provisions of section 4-9a. Said commission shall examine the subject of marriage and divorce, insolvency, the form of notarial certificates, descent and distribution of property, acknowledgment of deeds, execution and probate of wills and other subjects, on which uniformity is desirable; ascertain the best means to effect uniformity in the laws of the states; represent the state in conventions of like commissions of other states for the consideration and recommendation of uniform laws to be submitted to the several state legislatures for their action and recommend such other course of action as shall best accomplish the purpose of this section. Members shall receive no compensation for their services but their necessary and actual traveling and other expenses incurred in effectuating the object of this section and an annual contribution to the National Conference of Commissioners on Uniform State Laws shall be paid by the state.

(1949 Rev., S. 3504; 1951, S. 1888d; P.A. 80-252, S. 1, 2; P.A. 81-302, S. 1, 2; June 18 Sp. Sess. P.A. 97-11, S. 48, 65.)

History: P.A. 80-252 established appointments and terms of commission members in accordance with Sec. 4-9a, replacing previous provisions concerning commissioners for the promotion of uniformity of legislation in the United States; P.A. 81-302 deleted obsolete provision for staggered initial appointments; June 18 Sp. Sess. P.A. 97-11 increased membership from seven to eight, effective July 1, 1997.

See Sec. 2-71d re designation of executive director of legislative management committee as administrator of commission.






Chapter 21 - Legislative Intern Program

Section 2-81 - Committee for Legislative Staff Internships. Appointment of cochairpersons.

There is created a Committee for Legislative Staff Internships which shall consist of six representatives appointed at the time of appointment of the joint standing committees of the General Assembly by the speaker of the House of Representatives, and six senators appointed by the president pro tempore of the Senate to serve for the terms for which they were elected. Not more than one-half of the members of said committee from each house shall be members of the same political party. Members of said committee shall receive no compensation for their services as such but shall be reimbursed for necessary expenses in performance of their duties. There shall be two cochairpersons, one of whom shall be a member of the Senate and one of whom shall be a member of the House of Representatives, each appointed by the applicable appointing authority, provided the cochairpersons shall not be members of the same political party and shall be from alternate parties in the respective houses in each successive term. For purposes of this section, “appointing authority” means the speaker or minority leader of the House of Representatives and the president pro tempore or minority leader of the Senate, as appropriate according to the respective house and party of the member to be appointed.

(1969, P.A. 769, S. 1, 2; P.A. 79-111, S. 1, 2; P.A. 11-208, S. 1.)

History: P.A. 79-111 increased from four to six the number of members from each house and provided for election of cochairpersons; P.A. 11-208 replaced provision re election of cochairpersons with provision re appointment of cochairpersons by the appointing authority, and defined “appointing authority”, effective July 1, 2011.



Section 2-82 - Duties and powers of committee.

The agencies of the Legislative Department and the State Librarian shall assist the committee on request. Said committee shall recruit, select, supervise and appoint interns and assign them to members of the General Assembly to assist in the performance of their duties. Said committee shall coordinate the legislative intern program with the public and private institutions of higher education in Connecticut. Said committee shall have the authority to make application for and receive grants from any governmental agency and any charitable foundation. Said committee shall have such other powers as may be necessary to carry out the purposes of this chapter.

(1969, P.A. 769, S. 3, 4; P.A. 11-208, S. 2.)

History: P.A. 11-208 deleted provisions re appointment of a secretary and assignment of interns to legislative committees or legislative agencies, effective July 1, 2011.



Section 2-83 - Interns: Term of appointment and stipend, and appointment of program coordinator.

Such interns shall be appointed for the duration of the spring semester of such interns’ institution of higher education, and may continue to serve for the duration of the regular session of the General Assembly or any subsequent special sessions of the General Assembly. The committee shall (1) appoint a program coordinator, (2) authorize the expenses of administration of the program, and (3) pay at least one-half of the stipend awarded to such interns, the remainder of such stipend to be paid out of appropriations to the committee therefor.

(1969, P.A. 769, S. 5; P.A. 11-208, S. 3.)

History: P.A. 11-208 replaced provision re 9 to 12-month terms with provision re appointment for duration of spring semester and service through regular or special sessions, effective July 1, 2011.



Section 2-84 - Report to General Assembly.

At a time prior to the last day of each regular session, said committee shall report to each house of the General Assembly concerning the operation of the internship program.

(1969, P.A. 769, S. 6; P.A. 11-208, S. 4.)

History: P.A. 11-208 deleted “on or before the second day of January of the odd-numbered years” and inserted “At a time prior to the last day of each regular session”, effective July 1, 2011.






Chapter 22 - Connecticut Law Revision Commission

Section 2-85 - Law Revision Commission established in Legislative Department.

There is hereby established the Connecticut Law Revision Commission, hereinafter referred to as the “commission”, which shall be a part of the Legislative Department.

(P.A. 74-132, S. 1; 74-338, S. 87, 94.)

History: P.A. 74-338 changed effective date of P.A. 74-132 from October 1, 1974, to May 8, 1974.



Section 2-86 - Members of the commission.

(a) The commission shall be composed of the president pro tempore of the Senate, the minority leader of the Senate, the speaker of the House of Representatives and the minority leader of the House of Representatives, or their designees, the cochairpersons and ranking members of the joint standing committee on judiciary or their designees chosen from among the members of the committee, and nine members appointed as follows: The president pro tempore shall appoint two members and the speaker of the House shall appoint two members; and the Governor shall appoint five members, three of whom shall be members of the bar of this state, one of whom shall be a judge of the Superior or Supreme Court of the state, and one of whom may or may not be a member of the bar of this state but shall be a member of a law faculty of an accredited law school within the state. The commission shall elect one of its members to serve as chairman.

(b) The appointments of the members appointed by the president pro tempore of the Senate and the speaker of the House to replace those members whose terms expire on June 30, 1978, shall be as follows: The president pro tempore and the speaker shall each appoint one member to serve for two years and one member to serve for four years from July 1, 1978, or until their successors are appointed. If any member so appointed vacates his office prior to the expiration of his term, the appointing authority shall designate a successor for the unexpired term. The appointments by the Governor of members to replace those whose terms expire on June 30, 1978, shall be as follows: One shall be appointed for a term of one year from July 1, 1978, and two for a term of three years from July 1, 1978, or until their successors are appointed. If any member appointed by the Governor vacates his office before the expiration of the term, the Governor shall appoint a successor for the unexpired term. Thereafter all appointments by the president pro tempore of the Senate, the speaker of the House and the Governor shall be for four years or until a successor is appointed. Any member of the commission may serve successive terms.

(P.A. 74-132, S. 2, 3; 74-338, S. 87, 94; P.A. 77-229; P.A. 78-131, S. 1, 2; P.A. 87-293, S. 1, 2.)

History: P.A. 74-338 changed effective date of P.A. 74-132 from October 1, 1974, to May 8, 1974; P.A. 77-229 removed requirement that designees serving as commission members be general assembly members; P.A. 78-131 amended section to allow reorganization of appointment procedure and make future terms four years; P.A. 87-293 increased membership to include the minority leader of the senate and the minority leader of the house, or their designees, and the cochairpersons and ranking members of the judiciary committee or their designees chosen from among the members of the committee.



Section 2-87 - Duties of the commission.

The commission shall:

(1) Receive, consider and prepare comments and recommendations on proposed changes in the law recommended by the American Law Institute, the National Conference of Commissioners on Uniform State Laws, bar associations, judges, lawyers, public officials, or other learned bodies or qualified individuals;

(2) Recommend, from time to time, such changes in the law as it deems necessary to modify or eliminate antiquated and inequitable rules of law, and to bring the law of this state, civil and criminal, into harmony with modern conditions;

(3) Recommend the express repeal of all statutes repealed by implication or held unconstitutional by the Supreme Court of the state or the Supreme Court of the United States;

(4) Assist the joint standing committee on judiciary and other commissions and groups appointed by the Governor or General Assembly to study law within the state;

(5) Educate the public as to the need for law revision through public hearings, giving the public an opportunity to be heard;

(6) Organize and conduct meetings within the state for scholarly discussion of current problems in state law, bringing together representatives of the legislature, practicing attorneys, members of the bench and bar, and representatives of the law teaching profession;

(7) Submit an annual report to the General Assembly. The report shall include proposed legislative drafts, a description of the research and projects initiated, pending, or completed during the preceding year with recommendations and comments, and an itemized list of expenditures made by the commission during the preceding year. The commission may also whenever it considers it appropriate submit other recommendations and legislative proposals to the General Assembly and its committees.

(P.A. 74-132, S. 4; 74-338, S. 87, 94; P.A. 81-459, S. 2, 3.)

History: P.A. 74-338 changed effective date of P.A. 74-132 from October 1, 1974, to May 8, 1974; P.A. 81-459 eliminated the commission’s duty to examine the common law constitution and statutes of the state and current judicial decisions for the purpose of discovering defects and anachronisms in the law and recommending needed reform, and added the duty of assisting the general assembly’s judiciary committee in studying state law.



Section 2-88 - Public and private assistance.

The commission may apply for and receive assistance from any source, including grants of money and services from national and state bodies and foundations. The commission may procure information, advice, and assistance from any agency, department, legislative committee, or other instrumentality of the state, with the consent of the head thereof. All state agencies, other official state organizations and all persons connected with them shall give the commission all relevant information and reasonable assistance on any matters of research requiring recourse to them or to data within their knowledge or control. The commission may request assistance in the performance of its responsibilities by the Legislative Commissioners’ Office, and the legislative commissioners may assign attorneys in their office to provide such assistance. The commission shall have the power to adopt such regulations, in accordance with the provisions of chapter 54, for the conduct of its business as are necessary to carry out the purposes of this chapter.

(P.A. 74-132, S. 5, 6; 74-338, S. 87, 94; P.A. 77-557, S. 1, 3; May 9 Sp. Sess. P.A. 02-7, S. 63.)

History: P.A. 74-338 changed effective date of P.A. 74-132 from October 1, 1974, to May 8, 1974; P.A. 77-557 deleted Subsec. (b) which had prohibited expenditure of state funds; May 9 Sp. Sess. P.A. 02-7 added provision re assistance by Legislative Commissioners’ Office, effective August 15, 2002.






Chapter 23 - Auditors of Public Accounts

Section 2-89 - (Formerly Sec. 4-62). Appointment and term. Vacancies.

There shall be two Auditors of Public Accounts, who, being sworn, shall each hold office for four years and until his successor has qualified. One of said auditors shall be appointed by the General Assembly at each regular session. Said auditors shall not be of the same political party. Any vacancy occurring in the office of auditor when the General Assembly is not in session shall be filled, until the sixth Wednesday after the convening of the next session of the General Assembly, by appointment, by those members of the Joint Committee on Legislative Management who are of the same political party as that of the auditor whose office has become vacant.

(1949 Rev., S. 257; 1971, P.A. 554.)

History: 1971 act provided for filling vacancies when general assembly is not in session; in 1975 Sec. 4-62 transferred to Sec. 2-89.

See Sec. 4-14 re transportation allowance.



Section 2-90 - (Formerly Sec. 4-63). Duties. Powers. Applicability of Freedom of Information Act to certain information.

(a) The Auditors of Public Accounts shall organize the work of their office in such manner as they deem most economical and efficient and shall determine the scope and frequency of any audit they conduct.

(b) Said auditors, with the Comptroller, shall, at least annually and as frequently as they deem necessary, audit the books and accounts of the Treasurer, including, but not limited to, trust funds, as defined in section 3-13c, and certify the results to the Governor. The auditors shall, at least annually and as frequently as they deem necessary, audit the books and accounts of the Comptroller and certify the results to the Governor. They shall examine and prepare certificates of audit with respect to the financial statements contained in the annual reports of the Treasurer and Comptroller, which certificates shall be made part of such annual reports. In carrying out their responsibilities under this section, said auditors may retain independent auditors to assist them.

(c) Said auditors shall audit, on a biennial basis if deemed most economical and efficient, or as frequently as they deem necessary, the books and accounts of each officer, department, commission, board and court of the state government, all institutions supported by the state and all public and quasi-public bodies, politic and corporate, created by public or special act of the General Assembly and not required to be audited or subject to reporting requirements, under the provisions of chapter 111. Each such audit may include an examination of performance in order to determine effectiveness in achieving expressed legislative purposes. The auditors shall report their findings and recommendations to the Governor, the State Comptroller, the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and the Legislative Program Review and Investigations Committee.

(d) The Auditors of Public Accounts may enter into such contractual agreements as may be necessary for the discharge of their duties. Any audit or report which is prepared by a person, firm or corporation pursuant to any contract with the Auditors of Public Accounts shall bear the signature of the person primarily responsible for the preparation of such audit or report. As used in this subsection, the term “person” means a natural person.

(e) If the Auditors of Public Accounts discover, or if it should come to their knowledge, that any unauthorized, illegal, irregular or unsafe handling or expenditure of state funds or any breakdown in the safekeeping of any resources of the state has occurred or is contemplated, they shall forthwith present the facts to the Governor, the State Comptroller, the clerk of each house of the General Assembly, the Legislative Program Review and Investigations Committee and the Attorney General. Any Auditor of Public Accounts neglecting to make such a report, or any agent of the auditors neglecting to report to the Auditors of Public Accounts any such matter discovered by him or coming to his knowledge shall be fined not more than one hundred dollars or imprisoned not more than six months or both.

(f) All reports issued or made pursuant to this section shall be retained in the offices of the Auditors of Public Accounts for a period of not less than five years. The auditors shall file one copy of each such report with the State Librarian.

(g) Each state agency shall keep its accounts in such form and by such methods as to exhibit the facts required by said auditors and, the provisions of any other general statute notwithstanding, shall make all records and accounts available to them or their agents, upon demand.

(h) Where there are statutory requirements of confidentiality with regard to such records and accounts or examinations of nongovernmental entities which are maintained by a state agency, such requirements of confidentiality and the penalties for the violation thereof shall apply to the auditors and to their authorized representatives in the same manner and to the same extent as such requirements of confidentiality and penalties apply to such state agency. In addition, the portion of (1) any audit or report prepared by the Auditors of Public Accounts that concerns the internal control structure of a state information system or the identity of an employee who provides information regarding alleged fraud or weaknesses in the control structure of a state agency that may lead to fraud, or (2) any document that may reveal the identity of such employee, shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200.

(1949 Rev., S. 258; 1959, P.A. 152, S. 5; 1967, P.A. 363, S. 2; 1971, P.A. 778; P.A. 75-245; 75-425, S. 10, 57; P.A. 82-175; 82-314, S. 5, 63; P.A. 83-140, S. 1; 83-302, S. 1, 2; P.A. 85-348, S. 1, 2; 85-559, S. 6; P.A. 87-442, S. 2, 8; P.A. 89-81, S. 1; P.A. 00-43, S. 12, 19; 00-136, S. 5, 10; June 30 Sp. Sess. P.A. 03-6, S. 232; P.A. 04-20, S. 1; P.A. 13-292, S. 1.)

History: 1959 act deleted reference to county accounts, effective October 1, 1960; 1967 act deleted distinction previously made between temporary and permanent employees in provision re audit of payrolls (distinction was unnecessary since payrolls of both types of employees were audited); 1971 act required reporting of unauthorized expenditures to legislative management committee as well as governor; P.A. 75-245 left scope and frequency of audits at discretion of auditors, required that routine audit reports be made to governor, legislative management committee and appropriations committee and that findings concerning efficiency be disclosed to legislative program review committee; P.A. 75-425 required that studies be made re performance of legislative purposes by state agencies and allowed auditors to hire consultants and other personnel; in 1975 Sec. 4-63 transferred to Sec. 2-90; P.A. 82-175 amended section to require that certificate of audit be issued with respect to balance sheet and related statements contained in annual report; P.A. 82-314 changed committees’ formal designations; P.A. 83-140 required auditors of public accounts to report any knowledge of mishandling or contemplated misuse of state funds to the state comptroller; P.A. 83-302 specified that statutory requirements of confidentiality re records of nongovernment entities maintained by a state agency, and penalties for violation thereof, apply to auditors in the same manner as they apply to such state agency; P.A. 85-348 added provision authorizing audits on a biennial basis, if deemed most economical and efficient, with respect to accounts of each officer, department, commission, board and court of state government authorized to expend state appropriations and any accounts, inventories, records and books of each agency handling state funds; P.A. 85-559 deleted requirement that auditors report to joint standing committee on legislative management, requiring instead that reports be made to inspector general and legislative program review and investigations committee; P.A. 87-442 amended section to delete references to reports made to inspector general, that office having been abolished; P.A. 89-81 divided section into Subsecs., amended provisions re audit procedures and purposes, frequency of audits and reporting of audit results, repealed obsolete and redundant text and made other technical changes, included in Subsec. (c) a provision transferred from Sec. 7-396a re audits of certain public and quasi-public bodies, added Subsec. (d) authorizing auditors to enter into contractual agreements, and added Subsec. (f) requiring retention of reports for five years and filing copies with state librarian; P.A. 00-43 amended Subsec. (b) to specify that the auditors’ duties include audit of state trust funds and that the auditors may retain independent auditors to carry out duties under this section, effective May 3, 2000; P.A. 00-136 amended Subsec. (h) to add provision that the portion of an audit or report that concerns the internal control structure of a state information system shall not be subject to disclosure under the Freedom of Information Act, effective July 1, 2000; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c) to specifically include Connecticut Commission on Arts, Tourism, Culture, History and Film as commission to be audited, effective August 20, 2003; P.A. 04-20 made technical changes, effective April 16, 2004; P.A. 13-292 amended Subsec. (h) by designating provision re nondisclosure of report concerning internal control structure as Subdiv. (1) and adding provision re employee who provides fraud information therein, and by adding Subdiv. (2) re document that may reveal employee’s identity.



Section 2-90a - Audit of trust accounts maintained by state marshals.

The Auditors of Public Accounts shall have the authority to audit the trust accounts maintained by state marshals.

(P.A. 06-186, S. 31.)

History: P.A. 06-186 effective July 1, 2006.



Section 2-90b - Audit of Bradley Enterprise Fund.

The Auditors of Public Accounts shall annually conduct an audit of reimbursements made from the Bradley Enterprise Fund to the Department of Emergency Services and Public Protection to cover the cost of Troop W operations carried out in accordance with the memorandum of understanding between the Department of Emergency Services and Public Protection and the Department of Transportation.

(P.A. 10-179, S. 41; P.A. 11-51, S. 134.)

History: P.A. 10-179 effective July 1, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 2-91 - (Formerly Sec. 4-63a). Classification and compensation of personnel.

Determinations made under the provisions of section 4-40 or chapter 67 with respect to classification or compensation of personnel of the Office of Auditors of Public Accounts shall, upon request of said auditors, be examined by the Joint Committee on Legislative Management. If said committee finds that modifications of such determinations are required to facilitate the orderly fulfillment of the responsibility of the Office of Auditors to the General Assembly, it shall recommend such required modifications to the Commissioner of Administrative Services. The Commissioner of Administrative Services shall thereupon implement such recommended modifications and incorporate them into the state compensation and classification plan without the necessity of further recourse to the approval or certification procedures specified in sections 4-40, 5-200, 5-206 and 5-214. No modification shall be recommended by the committee which will cause the expenditures of the Office of Auditors of Public Accounts to exceed appropriations made to said office by the General Assembly; provided such appropriations shall not be subject to allotment restriction under the provisions of section 4-85.

(February, 1965, P.A. 405, S. 1; 1969, P.A. 749, S. 9; P.A. 77-614, S. 66, 610; P.A. 81-457, S. 10.)

History: 1969 act replaced references to legislative council and personnel director with references to legislative management committee and personnel commissioner, respectively, and substituted chapter 67 and Secs. 5-200, 5-206, 5-211 and 5-214 for references to repealed chapter 63 and sections within it; in 1975 Sec. 4-63a transferred to Sec. 2-91; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 81-457 removed the reference to Sec. 5-211, which was repealed by the same public act.



Section 2-92 - (Formerly Sec. 4-64). Reports to the General Assembly.

The Auditors of Public Accounts shall present a report of the operations of their office to the General Assembly, not later than February first, annually, which report shall contain such recommendations as they deem desirable.

(1949 Rev., S. 259; P.A. 98-143, S. 1, 24.)

History: In 1975 Sec. 4-64 transferred to Sec. 2-92; P.A. 98-143 changed report deadline from the fourth week of each regular session to February first, annually, effective July 1, 1998.






Chapter 23a - Commission on Local Government in Connecticut (Repealed)

Section 2-100 - Commission on Local Government in Connecticut.

Section 2-100 is repealed.

(P.A. 80-474, S. 2, 4; P.A. 82-376, S. 1, 2; P.A. 87-589, S. 18, 87.)






Chapter 23b - Office of the Inspector General (Repealed)

Section 2-101 to 2-104 - Office of the Inspector General.

Sections 2-101 to 2-104, inclusive, are repealed.

(P.A. 85-559, S. 1–4; P.A. 87-442, S. 7, 8.)



Section 2-105 - Permanent employees and records of Inspector General transferred to Attorney General.

Section 2-105 is repealed, effective October 1, 2002.

(P.A. 87-442, S. 4, 8; S.A. 02-12, S. 1.)






Chapter 23c - Commission on Innovation and Productivity. Results First Policy Oversight Committee

Section 2-110 - Commission on Innovation and Productivity. Membership. Duties.

Section 2-110 is repealed, effective July 1, 2013.

(P.A. 93-351, S. 1, 3; P.A. 96-251, S. 2; P.A. 13-299, S. 95.)



Section 2-111 - Results First Policy Oversight Committee.

(a) There is established a Results First Policy Oversight Committee. The committee shall advise on the development and implementation of the Pew-MacArthur Results First cost-benefit analysis model, with the overall goal of promoting cost effective policies and programming by the state.

(b) The committee shall consist of the following members:

(1) Four members of the General Assembly, one of whom shall be appointed by the speaker of the House of Representatives, one of whom shall be appointed by the president pro tempore of the Senate, one of whom shall be appointed by the minority leader of the House of Representatives, and one of who shall be appointed by the minority leader of the Senate;

(2) The Chief Court Administrator, or the Chief Court Administrator’s designee;

(3) The Comptroller, or the Comptroller’s designee;

(4) The director of the Office of Fiscal Analysis;

(5) The director of the Office of Program Review and Investigations;

(6) The director of the Office of Legislative Research;

(7) The director of the Institute for Municipal and Regional Policy at Central Connecticut State University;

(8) The executive director of the Commission on Children;

(9) A representative of private higher education, appointed by the Connecticut Conference of Independent Colleges;

(10) Two representatives of the Connecticut business community, one of whom shall be appointed by the majority leader of the House of Representatives, and one who shall be appointed by the majority leader of the Senate; and

(11) Such other members as the committee may prescribe.

(c) All appointments to the committee under subdivisions (1) to (11), inclusive, of subsection (b) of this section shall be made not later than thirty days after June 19, 2013. Any vacancy shall be filled by the appointing authority.

(d) A member of the General Assembly selected jointly by the speaker of the House of Representatives and the president pro tempore of the Senate shall be the chairperson of the committee. Such chairperson shall schedule the first meeting of the committee, which shall be held not later than sixty days after June 19, 2013.

(e) Members of the committee shall serve without compensation, except for necessary expenses incurred in the performance of their duties.

(f) Not later than October 1, 2013, and annually thereafter, the committee shall submit a report to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, in accordance with section 11-4a, recommending measures to implement the Pew-MacArthur Results First cost-benefit analysis model.

(P.A. 13-247, S. 42.)

History: P.A. 13-247 effective June 19, 2013.






Chapter 23d - Latino and Puerto Rican Affairs Commission

Section 2-120 - Latino and Puerto Rican Affairs Commission. Membership. Vacancies. Duties. Annual report. Staff. Authority.

(a) There is established a Latino and Puerto Rican Affairs Commission.

(b) On and after October 5, 2009, the commission shall consist of twenty-one members.

(1) With respect to members appointed prior to October 5, 2009, upon the occurrence of a vacancy or the expiration of the term of a member, whichever occurs first, such vacancy shall be filled as follows: (A) If the Governor appointed the member, such vacancy shall be filled by a joint appointment of the president pro tempore of the Senate and the speaker of the House of Representatives; (B) if the president pro tempore of the Senate appointed the member, such vacancy shall be filled by an appointment of the president pro tempore of the Senate; (C) if the majority leader of the Senate appointed the member, such vacancy shall be filled by an appointment of the majority leader of the Senate; (D) if the minority leader of the Senate appointed the member, such vacancy shall be filled by an appointment of the minority leader of the Senate; (E) if the speaker of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the speaker of the House of Representatives; (F) if the majority leader of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the majority leader of the House of Representatives; and (G) if the minority leader of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the minority leader of the House of Representatives.

(2) On or after October 5, 2009, eight additional members shall be appointed as follows: (A) The president pro tempore of the Senate shall appoint one member from Windham County; (B) the majority leader of the Senate shall appoint two members, one from New Haven County and one from Litchfield County; (C) the minority leader of the Senate shall appoint one member from Fairfield County; (D) the speaker of the House of Representatives shall appoint one member from Middlesex County; (E) the majority leader of the House of Representatives shall appoint two members, one from Tolland County and one from Hartford County; and (F) the minority leader of the House of Representatives shall appoint one member from New London County. In the event of a vacancy for any member appointed pursuant to this subdivision, such vacancy shall be filled by the appointing authority and such appointed member shall be from the respective county.

(3) Any member appointed on or after October 5, 2009, shall have experience in the field of Latino and Puerto Rican affairs by virtue of such person’s status as an advocate or an academic, civic or cultural leader.

(4) Any member appointed pursuant to this subsection shall serve for a term of two years from February first in the year of his or her appointment. The commission shall elect a chairperson and a vice-chairperson from among its members who shall each serve in such capacity for a period of two years. Any person absent from (A) three consecutive meetings of the commission, or (B) fifty per cent of such meetings during any calendar year shall be deemed to have resigned from the commission, effective immediately.

(5) Vacancies on the commission shall be filled by the appointing authority. Members of the commission shall serve without compensation but shall, within the limits of available funds, be reimbursed for expenses necessarily incurred in the performance of their duties. The commission shall meet as often as deemed necessary by the chairperson or a majority of the commission.

(c) The commission shall:

(1) Focus its efforts on the following quality of life desired results for the Latino and Puerto Rican population of the state: (A) That all members of the Latino and Puerto Rican population of the state are healthy; (B) that all members of the Latino and Puerto Rican population are safe; (C) that all members of the Latino and Puerto Rican population of the state achieve educational success; (D) that all members of the Latino and Puerto Rican population of the state are economically self-sufficient; and (E) that all members of the Latino and Puerto Rican population of the state are free from discrimination. The commission shall meet regularly to review matters pertaining to the achievement of the desired results described in subparagraphs (A) to (E), inclusive, of this subdivision and, not later than January first, annually, shall submit a status report concerning such desired results to the joint standing committee of the General Assembly having cognizance of appropriations. The commission shall develop (i) appropriate population-level indicators of the state’s progress in achieving such desired results, and (ii) strategies that are intended to improve progress on such indicators through a process that is inclusive of all relevant partners, including, but not limited to, state and local government agencies, the faith community, the business sector, nonprofit organizations, advocacy groups and philanthropic organizations;

(2) Make recommendations to the General Assembly and the Governor for new or enhanced policies, programs and services that will foster progress in achieving the desired results described in subdivision (1) of this subsection;

(3) Review and comment on any proposed state legislation or recommendations that may affect the Latino and Puerto Rican population of the state and provide copies of any such comments to members of the General Assembly;

(4) Advise the General Assembly and Governor concerning the coordination and administration of state programs that affect the Latino and Puerto Rican population of the state;

(5) Gather and maintain current information regarding the Latino and Puerto Rican population of the state that can be used to better understand the status, condition and contributions of such Latino and Puerto Rican population. Such information shall be included in the annual report described in subsection (d) of this section and shall be made available to legislators and other interested parties upon request;

(6) Maintain a liaison between the Latino and Puerto Rican population of the state and government agencies, including the General Assembly; and

(7) Conduct educational and outreach activities intended to raise awareness of critical issues for the Latino and Puerto Rican population of the state.

(d) Not later than January first, annually, in accordance with section 11-4a, the commission shall submit a report to the General Assembly that: (1) Identifies the quality of life desired results described in subdivision (1) of subsection (c) of this section, (2) displays current trend data for the indicators related to each such desired result area, (3) identifies barriers to progress on such indicators, (4) identifies strategies developed pursuant to subdivision (1) of subsection (c) of this section, and (5) describes performance measures for the commission, including measures of research, education and outreach, and partnership development.

(e) In carrying out its responsibility to make recommendations to the General Assembly and the Governor on the need for legislation, policies, programs or services to improve the quality of life for members of the Latino and Puerto Rican population of the state, the commission shall have the assistance of staff, as described in subsection (g) of this section. Any such recommendations shall be provided solely with the approval of a majority of the members of the commission. A majority of the members of the commission shall be required to approve any specific advocacy before the General Assembly or any state agency.

(f) The commission may: (1) Request, and shall receive, from any state agency such information and assistance as the commission may require; (2) use such funds as may be available from federal, state or other sources and may enter into contracts to carry out the purposes of this section; (3) utilize voluntary and uncompensated services of individuals, state or federal agencies and organizations as may, from time to time, be offered and needed; (4) recommend policies to federal agencies and political subdivisions of the state relative to the Latino and Puerto Rican population of the state; (5) accept any gift, donation or bequest for the purpose of performing the duties described in subsection (c) of this section; (6) hold public hearings; (7) establish task forces, as necessary, to perform the duties described in subsection (c) of this section; (8) adopt regulations, in accordance with chapter 54, as it may deem necessary to carry out the duties described in subsection (c) of this section; and (9) inform leaders of business, education, state and local governments and the communications media of the nature and scope of the problems faced by the Latino and Puerto Rican population of the state, with a view to enlisting such persons’ support in working toward solving such problems.

(g) There shall be an executive director of the Latino and Puerto Rican Affairs Commission. The executive director and any necessary staff shall be employed by the Joint Committee on Legislative Management. The commission shall have no authority over staffing or personnel matters.

(h) The commission shall be part of the Legislative Department.

(i) The commission may enter into any agreement with a state agency for the purpose of maximizing the receipt of federal funds by such state agency, provided such state agency shall utilize any federal funds received as a result of such agreement to perform those statutory duties of such agency that relate to such commission’s duties. The commission may accept that portion of federal funds received by any such state agency as a result of any such agreement which federal law otherwise permits to be received by such commission.

(P.A. 94-152, S. 1, 3; P.A. 03-229, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 143; P.A. 10-1, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 39.)

History: P.A. 94-152 effective July 1, 1994; P.A. 03-229 inserted a comma in Subsec. (b), amended Subsec. (c)(1) to (4), inclusive, to reference the General Assembly, amended Subsec. (c)(5) re accessible list of prospective appointees, inserted new Subsec. (c)(7) re work in consultation with the General Assembly re short-term and long-term initiatives, renumbered former Subsec. (c)(7) as Subsec. (c)(8) and amended Subsec. (c)(8) to require a copy of the report to be submitted to the legislative management committee and be distributed to each member of the General Assembly, inserted new Subsec. (d) re reports submitted to the General Assembly, and relettered former Subsecs. (d), (e) and (f) as Subsecs. (f), (g) and (h), respectively; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to delete reference to initial appointees of commission, amended Subsec. (b) to increase number of members of commission after October 5, 2009, from 13 to 21 and replace former provisions with new Subdivs. (1) re filling of vacancies after expiration of terms of members appointed prior to October 5, 2009, (2) re appointment of eight additional members on or after October 5, 2009, (3) re requisite experience for members appointed on or after October 5, 2009, (4) re term for members, selection of chairperson and vice-chairperson, and absence of members from 3 consecutive meetings of commission or 50% of such meetings during any calendar year, and (5) re vacancies on commission, compensation and number of meetings of commission, amended Subsec. (c) to replace former provisions with new Subdivs. (1) re duties focusing on quality of life results, meeting regularly concerning achievement of desired results, submitting annual status report concerning desired results, developing appropriate population-level indicators of state’s progress in achieving desired results and strategies to improve progress on indicators, (2) re making recommendations for new programs to achieve desired results, (3) re reviewing and commenting on proposed legislation, (4) re advising General Assembly and Governor concerning administration of programs, (5) re gathering and maintaining population specific information, (6) re maintaining liaison between population served and government agencies, and (7) re conducting educational and outreach activities, amended Subsec. (d) to add provisions re content of annual report to General Assembly, added new Subsec. (e) re assistance of staff, making of recommendations to General Assembly and advocacy before General Assembly, redesignated existing Subsec. (e) as Subsec. (f) and amended same to add Subdivs. (1) re authority of commission to request and receive information from state agencies, (3) re authority to utilize voluntary and uncompensated services, (4) re authority to recommend policies to federal agencies and political subdivisions of state, (5) re authority to accept gifts, donations or bequests, (6) re authority to hold public hearings, (7) re authority to establish task forces, (8) re authority to adopt regulations, and (9) re authority to inform leaders of nature and scope of problems faced by the population served, deleted former Subsec. (f), added new Subsec. (g) re executive director of commission and commission’s authority over staffing or personnel matters, redesignated existing Subsec. (g) as Subsec. (h) and added Subsec. (i) re authority to enter agreements with state agencies for purpose of maximizing receipt of federal funds by agency, effective October 5, 2009; P.A. 10-1 made technical changes in Subsec. (b), effective February 4, 2010; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (g) to delete “Standing” re Joint Committee on Legislative Management.






Chapter 23e - African-American Affairs Commission

Section 2-121 - African-American Affairs Commission. Membership. Vacancies. Duties. Annual report. Staff. Authority.

(a) There is established an African-American Affairs Commission. On and after October 5, 2009, the commission shall consist of twenty-one members.

(1) With respect to members appointed prior to October 5, 2009, upon the occurrence of a vacancy or the expiration of the term of a member, whichever occurs first, such vacancy shall be filled as follows: (A) If the Governor appointed the member, such vacancy shall be filled by a joint appointment of the president pro tempore of the Senate and the speaker of the House of Representatives; (B) if the president pro tempore of the Senate appointed the member, such vacancy shall be filled by an appointment of the president pro tempore of the Senate; (C) if the majority leader of the Senate appointed the member, such vacancy shall be filled by an appointment of the majority leader of the Senate; (D) if the minority leader of the Senate appointed the member, such vacancy shall be filled by an appointment of the minority leader of the Senate; (E) if the speaker of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the speaker of the House of Representatives; (F) if the majority leader of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the majority leader of the House of Representatives; and (G) if the minority leader of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the minority leader of the House of Representatives.

(2) On or after October 5, 2009, eight additional members shall be appointed as follows: (A) The president pro tempore of the Senate shall appoint one member from Windham County; (B) the majority leader of the Senate shall appoint two members, one from New Haven County and one from Litchfield County; (C) the minority leader of the Senate shall appoint one member from Fairfield County; (D) the speaker of the House of Representatives shall appoint one member from Middlesex County; (E) the majority leader of the House of Representatives shall appoint two members, one from Tolland County and one from Hartford County; and (F) the minority leader of the House of Representatives shall appoint one member from New London County. In the event of a vacancy for any member appointed pursuant to this subdivision, such vacancy shall be filled by the appointing authority and such appointed member shall be from the respective county.

(3) Any member appointed on or after October 5, 2009, shall have experience in the field of African-American affairs by virtue of such person’s status as an advocate or an academic, civic or cultural leader.

(4) Any member appointed pursuant to this subsection shall serve for a term of two years from July first in the year of his or her appointment, except that the term of any member appointed pursuant to this subsection during the period from January 1, 2010, to June 30, 2010, inclusive, shall begin on the date of appointment and shall expire on June 30, 2012. The commission shall elect a chairperson and a vice-chairperson from among its members who shall each serve in such capacity for a period of two years. Any person absent from (A) three consecutive meetings of the commission, or (B) fifty per cent of such meetings during any calendar year shall be deemed to have resigned from the commission, effective immediately.

(5) Vacancies on the commission shall be filled by the appointing authority. Members of the commission shall serve without compensation but shall, within the limits of available funds, be reimbursed for expenses necessarily incurred in the performance of their duties. The commission shall meet as often as deemed necessary by the chairperson or a majority of the commission.

(b) The commission shall:

(1) Focus its efforts on the following quality of life desired results for the African-American population of the state: (A) That all members of the African-American population of the state are healthy; (B) that all members of the African-American population are safe; (C) that all members of the African-American population of the state achieve educational success; (D) that all members of the African-American population of the state are economically self-sufficient; and (E) that all members of the African-American population of the state are free from discrimination. The commission shall meet regularly to review matters pertaining to the achievement of the desired results described in subparagraphs (A) to (E), inclusive, of this subdivision and, not later than January first, annually, shall submit a status report concerning such desired results to the joint standing committee of the General Assembly having cognizance of appropriations. The commission shall develop (i) appropriate population-level indicators of the state’s progress in achieving such desired results, and (ii) strategies that are intended to improve progress on such indicators through a process that is inclusive of all relevant partners, including, but not limited to, state and local government agencies, the faith community, the business sector, nonprofit organizations, advocacy groups and philanthropic organizations;

(2) Make recommendations to the General Assembly and the Governor for new or enhanced policies, programs and services that will foster progress in achieving the desired results described in subdivision (1) of this subsection;

(3) Review and comment on any proposed state legislation or recommendations that may affect the African-American population of the state and provide copies of any such comments to members of the General Assembly;

(4) Advise the General Assembly and Governor concerning the coordination and administration of state programs that affect the African-American population of the state;

(5) Gather and maintain current information regarding the African-American population of the state that can be used to better understand the status, condition and contributions of such African-American population. Such information shall be included in the annual report described in subsection (c) of this section and shall be made available to legislators and other interested parties upon request;

(6) Maintain a liaison between the African-American population of the state and government agencies, including the General Assembly; and

(7) Conduct educational and outreach activities intended to raise awareness of critical issues for the African-American population of the state.

(c) Not later than January first, annually, in accordance with section 11-4a, the commission shall submit a report to the General Assembly that: (1) Identifies the quality of life desired results described in subdivision (1) of subsection (b) of this section, (2) displays current trend data for the indicators related to each such desired result area, (3) identifies barriers to progress on such indicators, (4) identifies strategies developed pursuant to subdivision (1) of subsection (b) of this section, and (5) describes performance measures for the commission, including measures of research, education and outreach, and partnership development.

(d) In carrying out its responsibility to make recommendations to the General Assembly and the Governor on the need for legislation, policies, programs or services to improve the quality of life for members of the African-American population of the state, the commission shall have the assistance of staff, as described in subsection (f) of this section. Any such recommendations shall be provided solely with the approval of a majority of the members of the commission. A majority of the members of the commission shall be required to approve any specific advocacy before the General Assembly or any state agency.

(e) The commission may: (1) Request, and shall receive, from any state agency such information and assistance as the commission may require; (2) use such funds as may be available from federal, state or other sources and may enter into contracts to carry out the purposes of this section; (3) utilize voluntary and uncompensated services of private individuals, state or federal agencies and organizations as may, from time to time, be offered and needed; (4) recommend policies to federal agencies and political subdivisions of the state relative to the African-American population of the state; (5) accept any gift, donation or bequest for the purpose of performing the duties described in subsection (b) of this section; (6) hold public hearings; (7) establish task forces, as necessary, to perform the duties described in subsection (b) of this section; (8) adopt regulations, in accordance with chapter 54, as it may deem necessary to carry out the duties described in subsection (b) of this section; and (9) inform leaders of business, education, state and local governments and the communications media of the nature and scope of the problems faced by the African-American population of the state, with a view to enlisting such persons’ support in working toward solving such problems.

(f) There shall be an executive director of the African-American Affairs Commission. The executive director and any necessary staff shall be employed by the Joint Committee on Legislative Management. The commission shall have no authority over staffing or personnel matters.

(g) The commission shall be part of the Legislative Department.

(h) The commission may enter into any agreement with a state agency for the purpose of maximizing the receipt of federal funds by such state agency, provided such state agency shall utilize any federal funds received as a result of such agreement to perform those statutory duties of such agency that relate to such commission’s duties. The commission may accept that portion of federal funds received by any such state agency as a result of any such agreement which federal law otherwise permits to be received by such commission.

(June 18 Sp. Sess. P.A. 97-11, S. 24, 65; Sept. Sp. Sess. P.A. 09-7, S. 144; P.A. 10-1, S. 3; June 12 Sp. Sess. P.A. 12-2, S. 40.)

History: June 18 Sp. Sess. P.A. 97-11, effective July 1, 1997; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to increase number of members of commission after October 5, 2009, from 13 to 21 and replace former provisions with new Subdivs. (1) re filling of vacancies on commission after expiration of terms of members appointed prior to October 5, 2009, (2) re appointment of eight additional members on or after October 5, 2009, (3) re requisite experience for members appointed on or after October 5, 2009, (4) re term for members, selection of chairperson and vice-chairperson, and absence of members from 3 consecutive meetings of commission or 50% of such meetings during any calendar year, and (5) re vacancies on commission, compensation and number of meetings of commission, amended Subsec. (b) to replace former provisions with new Subdivs. (1) re duties focusing on quality of life results, meeting regularly concerning achievement of desired results, submitting annual status report concerning desired results, developing appropriate population-level indicators of state’s progress in achieving desired results and strategies to improve progress on indicators, (2) re making recommendations for new programs to achieve desired results, (3) re reviewing and commenting on proposed legislation, (4) re advising General Assembly and Governor concerning administration of programs, (5) re gathering and maintaining population specific information, (6) re maintaining liaison between population served and government agencies, and (7) re conducting educational and outreach activities, added new Subsec. (c) re content of annual report to General Assembly, added new Subsec. (d) re assistance of staff, making of recommendations to General Assembly and advocacy before General Assembly, redesignated existing Subsec. (c) as Subsec. (e) and amended same to add Subdivs. (1) re authority of commission to request and receive information from state agencies, (3) re authority to utilize voluntary and uncompensated services, (4) re authority to recommend policies to federal agencies and political subdivisions of state, (5) re authority to accept gifts, donations or bequests, (6) re authority to hold public hearings, (7) re authority to establish task forces, (8) re authority to adopt regulations, and (9) re authority to inform leaders of nature and scope of problems faced by population served, deleted former Subsec. (d), added Subsec. (f) re executive director of commission and commission’s authority over staffing or personnel matters, redesignated existing Subsec. (e) as Subsec. (g) and added Subsec. (h) re authority to enter agreements with state agencies for purpose of maximizing receipt of federal funds by agency, effective October 5, 2009; P.A. 10-1 amended Subsec. (a) to make a technical change in Subdiv. (2) and to add exception to standard 2-year term of members for appointments made from January 1, 2010, to June 30, 2010, in Subdiv. (4), effective February 4, 2010; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (f) to delete “Standing” re Joint Committee on Legislative Management.






Chapter 23f - Asian Pacific American Affairs Commission

Section 2-122 - Asian Pacific American Affairs Commission. Membership. Vacancies. Duties. Annual report. Staff. Authority.

(a) There is established an Asian Pacific American Affairs Commission. The commission shall consist of twenty-one members.

(1) With respect to members appointed prior to October 5, 2009, upon the occurrence of a vacancy or the expiration of the term of a member, whichever occurs first, such vacancy shall be filled as follows: (A) If the Governor appointed the member, such vacancy shall be filled by a joint appointment of the president pro tempore of the Senate and the speaker of the House of Representatives; (B) if the president pro tempore of the Senate appointed the member, such vacancy shall be filled by an appointment of the president pro tempore of the Senate; (C) if the majority leader of the Senate appointed the member, such vacancy shall be filled by an appointment of the majority leader of the Senate; (D) if the minority leader of the Senate appointed the member, such vacancy shall be filled by an appointment of the minority leader of the Senate; (E) if the speaker of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the speaker of the House of Representatives; (F) if the majority leader of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the majority leader of the House of Representatives; and (G) if the minority leader of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the minority leader of the House of Representatives.

(2) On or after October 5, 2009, eight additional members shall be appointed as follows: (A) The president pro tempore of the Senate shall appoint one member from Windham County; (B) the majority leader of the Senate shall appoint two members, one from New Haven County and one from Litchfield County; (C) the minority leader of the Senate shall appoint one member from Fairfield County; (D) the speaker of the House of Representatives shall appoint one member from Middlesex County; (E) the majority leader of the House of Representatives shall appoint two members, one from Tolland County and one from Hartford County; and (F) the minority leader of the House of Representatives shall appoint one member from New London County. In the event of a vacancy for any member appointed pursuant to this subdivision, such vacancy shall be filled by the appointing authority and such appointed member shall be from the respective county.

(3) Any member appointed on or after October 5, 2009, shall have experience in the field of Asian Pacific American affairs by virtue of such person’s status as an advocate or an academic, civic or cultural leader.

(4) Any member appointed pursuant to this subsection shall serve for a term of two years from July first in the year of his or her appointment, except that the term of any member appointed pursuant to this subsection during the period from January 1, 2010, to June 30, 2010, inclusive, shall begin on the date of appointment and shall expire on June 30, 2012. The commission shall elect a chairperson and a vice-chairperson from among its members who shall each serve in such capacity for a period of two years. Any person absent from (A) three consecutive meetings of the commission, or (B) fifty per cent of such meetings during any calendar year shall be deemed to have resigned from the commission, effective immediately.

(5) Vacancies on the commission shall be filled by the appointing authority. Members of the commission shall serve without compensation but shall, within the limits of available funds, be reimbursed for expenses necessarily incurred in the performance of their duties. The commission shall meet as often as deemed necessary by the chairperson or a majority of the commission.

(b) The commission shall:

(1) Focus its efforts on the following quality of life desired results for the Asian Pacific American population of the state: (A) That all members of the Asian Pacific American population of the state are healthy; (B) that all members of the Asian Pacific American population are safe; (C) that all members of the Asian Pacific American population of the state achieve educational success; (D) that all members of the Asian Pacific American population of the state are economically self-sufficient; and (E) that all members of the Asian Pacific American population of the state are free from discrimination. The commission shall meet regularly to review matters pertaining to the achievement of the desired results described in subparagraphs (A) to (E), inclusive, of this subdivision and, not later than January first, annually, shall submit a status report concerning such desired results to the joint standing committee of the General Assembly having cognizance of appropriations. The commission shall develop (i) appropriate population-level indicators of the state’s progress in achieving such desired results, and (ii) strategies that are intended to improve progress on such indicators through a process that is inclusive of all relevant partners, including, but not limited to, state and local government agencies, the faith community, the business sector, nonprofit organizations, advocacy groups and philanthropic organizations;

(2) Make recommendations to the General Assembly and the Governor for new or enhanced policies, programs and services that will foster progress in achieving the desired results described in subdivision (1) of this subsection;

(3) Review and comment on any proposed state legislation or recommendations that may affect the Asian Pacific American population of the state and provide copies of any such comments to members of the General Assembly;

(4) Advise the General Assembly and Governor concerning the coordination and administration of state programs that affect the Asian Pacific American population of the state;

(5) Gather and maintain current information regarding the Asian Pacific American population of the state that can be used to better understand the status, condition and contributions of such Asian Pacific American population. Such information shall be included in the annual report described in subsection (c) of this section and shall be made available to legislators and other interested parties upon request;

(6) Maintain a liaison between the Asian Pacific American population of the state and government agencies, including the General Assembly; and

(7) Conduct educational and outreach activities intended to raise awareness of critical issues for the Asian Pacific American population of the state.

(c) Not later than January first, annually, in accordance with section 11-4a, the commission shall submit a report to the General Assembly that: (1) Identifies the quality of life desired results described in subdivision (1) of subsection (b) of this section, (2) displays current trend data for the indicators related to each such desired result area, (3) identifies barriers to progress on such indicators, (4) identifies strategies developed pursuant to subdivision (1) of subsection (b) of this section, and (5) describes performance measures for the commission, including measures of research, education and outreach, and partnership development.

(d) In carrying out its responsibility to make recommendations to the General Assembly and the Governor on the need for legislation, policies, programs or services to improve the quality of life for members of the Asian Pacific American population of the state, the commission shall have the assistance of staff, as described in subsection (f) of this section. Any such recommendations shall be provided solely with the approval of a majority of the members of the commission. A majority of the members of the commission shall be required to approve any specific advocacy before the General Assembly or any state agency.

(e) The commission may: (1) Request, and shall receive, from any state agency such information and assistance as the commission may require; (2) use such funds as may be available from federal, state or other sources and may enter into contracts to carry out the purposes of this section; (3) utilize voluntary and uncompensated services of private individuals, state or federal agencies and organizations as may, from time to time, be offered and needed; (4) recommend policies to federal agencies and political subdivisions of the state relative to the Asian Pacific American population of the state; (5) accept any gift, donation or bequest for the purpose of performing the duties described in subsection (b) of this section; (6) hold public hearings; (7) establish task forces, as necessary, to perform the duties described in subsection (b) of this section; (8) adopt regulations, in accordance with chapter 54, as it may deem necessary to carry out the duties described in subsection (b) of this section; and (9) inform leaders of business, education, state and local governments and the communications media of the nature and scope of the problems faced by the Asian Pacific American population of the state, with a view to enlisting such persons’ support in working toward solving such problems.

(f) There shall be an executive director of the Asian Pacific American Affairs Commission. The executive director and any necessary staff shall be employed by the Joint Committee on Legislative Management. The commission shall have no authority over staffing or personnel matters.

(g) The commission shall be part of the Legislative Department.

(h) The commission may enter into any agreement with a state agency for the purpose of maximizing the receipt of federal funds by such state agency, provided such state agency shall utilize any federal funds received as a result of such agreement to perform those statutory duties of such agency that relate to such commission’s duties. The commission may accept that portion of federal funds received by any such state agency as a result of any such agreement which federal law otherwise permits to be received by such commission.

(P.A. 08-166, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 145; P.A. 10-1, S. 4; June 12 Sp. Sess. P.A. 12-2, S. 41.)

History: P.A. 08-166 effective July 1, 2009; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to increase number of members of commission from 13 to 21 and replace former provisions with new Subdivs. (1) re filling of vacancies on commission after expiration of terms of members appointed prior to October 5, 2009, (2) re appointment of eight additional members on or after October 5, 2009, (3) re requisite experience for members appointed on or after October 5, 2009, (4) re term for members, selection of chairperson and vice-chairperson, and absence of members from 3 consecutive meetings of commission or 50% of such meetings during any calendar year, and (5) re vacancies on commission, compensation and number of meetings of commission, amended Subsec. (b) to replace former provisions with new Subdivs. (1) re duties focusing on quality of life results, meeting regularly concerning achievement of desired results, submitting annual status report concerning desired results, developing appropriate population-level indicators of state’s progress in achieving desired results and strategies to improve progress on indicators, (2) re making recommendations for new programs to achieve desired results, (3) re reviewing and commenting on proposed legislation, (4) re advising General Assembly and Governor concerning administration of programs, (5) re gathering and maintaining population specific information, (6) re maintaining liaison between population served and government agencies, and (7) re conducting educational and outreach activities, added new Subsec. (c) re content of the annual report to General Assembly, added new Subsec. (d) re assistance of staff, making of recommendations to General Assembly and advocacy before General Assembly, redesignated existing Subsec. (c) as Subsec. (e) and amended same to add Subdivs. (1) re authority of commission to request and receive information from state agencies, (3) re authority to utilize voluntary and uncompensated services, (4) re authority to recommend policies to federal agencies and political subdivisions of state, (5) re authority to accept gifts, donations or bequests, (6) re authority to hold public hearings, (7) re authority to establish task forces, (8) re authority to adopt regulations, and (9) re authority to inform leaders of nature and scope of problems faced by population served, deleted former Subsec. (d), added Subsec. (f) re executive director of commission and commission’s authority over staffing or personnel matters, redesignated existing Subsec. (e) as Subsec. (g) and added Subsec. (h) re authority to enter agreements with state agencies for purpose of maximizing receipt of federal funds by agency, effective October 5, 2009; P.A. 10-1 amended Subsec. (a) to make a technical change in Subdiv. (2) and to add exception to standard 2-year term of members for appointments made from January 1, 2010, to June 30, 2010, in Subdiv. (4), effective February 4, 2010; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (f) to delete “Standing” re Joint Committee on Legislative Management.









Title 2c - Review and Termination of Governmental Entities and Programs

Chapter 28 - Connecticut Sunset Law

Section 2c-1 - Legislative finding.

The General Assembly finds that there has been a proliferation of governmental entities and programs, and that this proliferation has occurred without sufficient legislative oversight or regulatory accountability. The General Assembly further finds that there is a need for periodic comprehensive review of certain entities and programs, and for the termination or modification of those which do not significantly benefit the public health, safety or welfare.

(P.A. 77-614, S. 572, 610.)



Section 2c-2 and 2c-2a - Governmental entities and programs terminated on July 1, 1981; July 1, 1982; July 1, 1983; July 1, 1984; July 1, 1985; July 1, 1986; July 1, 1987, and July 1, 1988. Termination of ombudsmen office under sunset law.

Sections 2c-2 and 2c-2a are repealed.

(P.A. 77-575, S. 20, 23; 77-614, S. 573, 587, 610; P.A. 78-232, S. 9, 11; 78-303, S. 82, 83, 84, 85, 136; 78-315, S. 2, 4; 78-319, S. 12, 15; P.A. 79-519; 79-535, S. 22, 25; 79-560, S. 22, 39; 79-598, S. 26, 27; P.A. 80-349, S. 1, 4, 5; 80-482, S. 190, 346, 348; 80-483, S. 140, 186; 80-484, S. 140, 175, 176; P.A. 81-321, S. 6; 81-389, S. 5, 7; 81-437, S. 8, 12; 81-459, S. 1, 3; 81-463, S. 9, 10; 81-465, S. 13, 17, 18; 81-471, S. 67, 71; 81-473, S. 1, 42, 43; P.A. 82-201, S. 3, 4; 82-206, S. 1–3; 82-231, S. 6, 8; 82-241, S. 9–11; 82-279, S. 3, 4; 82-316, S. 4, 6; 82-332, S. 10, 12, 13; 82-346, S. 6, 7; 82-357, S. 6–8; 82-370, S. 14–16; 82-404, S. 1, 3, 4; 82-419, S. 44, 46, 47; 82-422, S. 12–14; 82-431, S. 4–6; 82-432, S. 17–19; 82-451, S. 6, 8, 9; 82-472, S. 150, 169, 170, 182, 183; P.A. 83-160, S. 4; 83-192, S. 7; 83-321, S. 1–3; 83-441, S. 8, 10; 83-446, S. 4, 5; 83-487, S. 1, 32, 33; 83-497, S. 5, 7; 83-569, S. 1, 16, 17; 83-570, S. 1, 16, 17; 83-574, S. 1, 19, 20; 83-587, S. 91, 96; P.A. 84-256, S. 16, 17; 84-361, S. 6, 7; 84-381, S. 11, 12; 84-414, S. 13, 14; 84-512, S. 29, 30.)



Section 2c-2b - Governmental entities and programs terminated on July 1, 2013; July 1, 2014; July 1, 2015; July 1, 2016; and July 1, 2017.

Section 2c-2b is repealed, effective July 1, 2012.

(P.A. 83-446, S. 1, 5; 83-487, S. 32, 33; P.A. 84-361, S. 6, 7; P.A. 85-559, S. 8; 85-582, S. 5, 8; 85-584, S. 7, 9; 85-613, S. 118, 153, 154; P.A. 86-123, S. 10; 86-382, S. 5, 6; 86-403, S. 1, 132; P.A. 87-544, S. 12, 13; P.A. 88-165, S. 1; 88-285, S. 34, 35; P.A. 89-142, S. 3; 89-336, S. 3, 6; 89-362, S. 4, 5; 89-364, S. 6, 7; P.A. 90-230, S. 1, 100, 101; 90-271, S. 1, 24; June Sp. Sess. P.A. 91-12, S. 31, 55; June Sp. Sess. P.A. 91-14, S. 28, 30; May Sp. Sess. P.A. 92-2, S. 1, 6; May Sp. Sess. P.A. 92-4, S. 3, 5; P.A. 93-91, S. 1, 2; 93-250, S. 4, 5; 93-262, S. 25, 86, 87; 93-423, S. 7; P.A. 94-245, S. 45, 46; May Sp. Sess. P.A. 94-3, S. 24, 28; P.A. 95-108, S. 1; 95-250, S. 1; 95-257, S. 13, 57, 58; P.A. 96-211, S. 1, 5, 6; 96-268, S. 3, 34; June 18 Sp. Sess. P.A. 97-2, S. 161, 165; June 18 Sp. Sess. P.A. 97-11, S. 22, 65; P.A. 98-30, S. 1; P.A. 99-51, S. 2, 9; 99-73, S. 1; 99-102, S. 51; 99-145, S. 15, 23; P.A. 01-109, S. 1; 01-141, S. 15, 16; 01-160; June Sp. Sess. P.A. 01-5, S. 5, 17, 18; June 30 Sp. Sess. P.A. 03-6, S. 248; P.A. 07-33, S. 1; P.A. 09-166, S. 2; 09-232, S. 78; 09-234, S. 15; P.A. 10-93, S. 12; 10-106, S. 16; 10-165, S. 1; P.A. 11-61, S. 188; 11-80, S. 2; 11-129, S. 20; 11-131, S. 5; P.A. 12-143, S. 11.)



Section 2c-2c to 2c-2g - Termination under sunset law of: Mobile and Manufactured Home Advisory Council; Human Resources Advisory Council and human services area advisory councils; Child Day Care Council; Advisory Commission on Intergovernmental Relations; Dental Commission.

Sections 2c-2c to 2c-2g, inclusive, are repealed.

(P.A. 83-323, S. 2; P.A. 84-237, S. 2; 84-361, S. 5, 7; 84-523, S. 2, 5; P.A. 85-559, S. 9; P.A. 86-417, S. 13, 15; P.A. 88-165, S. 2; 88-364, S. 1, 123; P.A. 89-142, S. 4.)



Section 2c-2h - Schedule for review of governmental entities and programs by committees of cognizance.

(a) Not later than July 1, 2014, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Connecticut Examining Board for Barbers and Hairdressers and Cosmeticians, established under section 20-235a;

(2) Board of Chiropractic Examiners, established under section 20-25;

(3) Board of Examiners of Electrologists, established under section 20-268;

(4) Liquor Control Commission, established under section 30-2;

(5) State Insurance and Risk Management Board, established under section 4a-19;

(6) State Milk Regulation Board, established under section 22-131; and

(7) State Codes and Standards Committee, established under section 29-251.

(b) Not later than July 1, 2015, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Board of Examiners of Embalmers and Funeral Directors, established under section 20-208;

(2) Board of Examiners in Podiatry, established under section 20-51;

(3) Mobile Manufactured Home Advisory Council, established under section 21-84a;

(4) Family support grant program of the Department of Social Services, established under section 17b-616;

(5) State Commission on Capitol Preservation and Restoration, established under section 4b-60;

(6) Council on Environmental Quality, established under section 22a-11; and

(7) Police Officer Standards and Training Council, established under section 7-294b.

(c) Not later than July 1, 2016, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Medical Examining Board, established under section 20-8a;

(2) Program of regulation of bedding and upholstered furniture, established under sections 21a-231 to 21a-236, inclusive;

(3) Board of Education and Services for the Blind, established under section 10-293;

(4) Connecticut Advisory Commission on Intergovernmental Relations, established under section 2-79a;

(5) State Properties Review Board, established under subsection (a) of section 4b-3;

(6) Employment Security Board of Review, established under section 31-237c;

(7) State Board of Natureopathic Examiners, established under section 20-35;

(8) Coastal management program, established under chapter 444; and

(9) Examining Board for Crane Operators, established under section 29-222.

(d) Not later than July 1, 2017, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Connecticut State Board of Examiners for Nursing, established under section 20-88;

(2) Advisory and planning councils for regional centers for persons with intellectual disability, established under section 17a-273;

(3) Automotive Glass Work and Flat Glass Work Board, established under section 20-331;

(4) Electrical Work Board, established under section 20-331;

(5) Commission on the Deaf and Hearing Impaired, established under section 46a-27;

(6) Occupational Safety and Health Review Commission, established under section 31-376; and

(7) Connecticut Marketing Authority, established under section 22-63.

(e) Not later than July 1, 2018, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Board of Examiners for Opticians, established under section 20-139a;

(2) Connecticut State Board of Examiners for Optometrists, established under section 20-128a;

(3) Connecticut Board of Veterinary Medicine, established under section 20-196;

(4) State Board of Landscape Architects, established under section 20-368;

(5) Elevator Installation, Repair and Maintenance Board, established under section 20-331;

(6) Regional advisory councils for children and youth center facilities, established under section 17a-30; and

(7) State Library Board, established under section 11-1.

(f) Not later than July 1, 2019, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Board of Examiners of Psychologists, established under section 20-186;

(2) State Dental Commission, established under section 20-103a;

(3) State Board of Examiners for Professional Engineers and Land Surveyors, established under section 20-300;

(4) Heating, Piping, Cooling and Sheet Metal Work Board, established under section 20-331;

(5) Advisory Council on Children and Families, established under section 17a-4;

(6) Regulation of speech and language pathologists pursuant to chapter 399;

(7) Connecticut Siting Council, established under section 16-50j; and

(8) Advisory Council for Special Education, established under section 10-76i.

(g) Not later than July 1, 2020, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Office of Long Term Care Ombudsman, established under section 17a-400;

(2) Regulation of nursing home administrators pursuant to chapter 368v;

(3) Regulation of hearing aid dealers pursuant to chapter 398;

(4) Plumbing and Piping Work Board, established under section 20-331;

(5) Commission on Children, established under section 46a-126; and

(6) Connecticut Public Transportation Commission, established under section 13b-11c.

(h) Not later than July 1, 2021, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) State Board of Examiners for Physical Therapists, established under section 20-67;

(2) Commission on Medicolegal Investigations, established under subsection (a) of section 19a-401;

(3) Program of regulation of occupational therapists, established under chapter 376a;

(4) Commission of Pharmacy, established under section 20-572;

(5) Architectural Licensing Board, established under section 20-289; and

(6) Board of Firearms Permit Examiners, established under section 29-32b.

(i) Not later than July 1, 2022, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Program of regulation of sanitarians, established under chapter 395;

(2) Program of regulation of subsurface sewage disposal system installers and cleaners, established under chapter 393a;

(3) Regulation of audiologists under sections 20-395a to 20-395g, inclusive;

(4) Connecticut Real Estate Commission, established under section 20-311a;

(5) State Board of Accountancy, established under section 20-280;

(6) Agricultural lands preservation program, established under section 22-26cc; and

(7) Commission on Fire Prevention and Control, established under section 7-323k.

(j) Not later than July 1, 2023, and not later than every ten years thereafter, the joint standing committee of the General Assembly having cognizance of any of the following governmental entities or programs shall conduct a review of the applicable entity or program in accordance with the provisions of section 2c-3:

(1) Board of Mental Health and Addiction Services, established under section 17a-456;

(2) Advisory boards for state hospitals and facilities, established under section 17a-470;

(3) Regional mental health boards, established under section 17a-484;

(4) Investment Advisory Council, established under section 3-13b;

(5) Commission on Human Rights and Opportunities, established under section 46a-52;

(6) Criminal Justice Policy Advisory Commission, established under section 18-87;

(7) Connecticut Food Policy Council, established under section 22-456; and

(8) Program of regulation of building demolition, established under section 29-401.

(P.A. 12-143, S. 1; P.A. 13-208, S. 18; 13-264, S. 7; 13-277, S. 73; 13-298, S. 33; 13-299, S. 38, 39.)

History: P.A. 12-143 effective July 1, 2012; P.A. 13-208 amended Subsec. (b) by deleting former Subdiv. (2) re Connecticut Homeopathic Medical Examining Board and redesignating existing Subdivs. (3) to (8) as Subdivs. (2) to (7); P.A. 13-264 made a technical change in Subsec. (g)(5), effective July 11, 2013; P.A. 13-277 amended Subsec. (g) by adding new Subdiv. (6) re Connecticut Public Transportation Commission, effective July 1, 2013; P.A. 13-298 amended Subsec. (h) to delete former Subdiv. (6) re Connecticut Energy Advisory Board, to redesignate existing Subdiv. (7) as Subdiv. (6) and to make a conforming change, effective July 8, 2013; P.A. 13-299 amended Subsec. (a) to delete former Subdiv. (5) re Child Day Care Council and redesignate existing Subdivs. (6) to (8) as Subdivs. (5) to (7) and amended Subsec. (g) to delete former Subdiv. (6) re Connecticut Public Transportation Commission, effective July 1, 2013.



Section 2c-3 - Data collection form provided by Legislative Program Review and Investigations Committee. Public hearing. Report. Request for further review.

The Legislative Program Review and Investigations Committee, established by the provisions of section 2-53e, shall, not later than March fifteenth of the year preceding the year in which a governmental entity or program is scheduled for review under section 2c-2h, provide each joint standing committee of the General Assembly having cognizance of any such entity or program with a form for collecting data using results-based measures, including, but not limited to, the criteria set forth in sections 2c-7 and 2c-8. Not later than July first of the year preceding the year in which the applicable entity or program is scheduled for review, the applicable joint standing committee of the General Assembly shall provide such form to the state agency with oversight over such entity or program. Not later than January fifteenth of the year in which the applicable entity or program is scheduled for review, such state agency shall submit such completed form to such joint standing committee. Each such committee shall hold a public hearing on such completed form during the regular legislative session of such year. The entities enumerated in section 2c-2h shall cooperate with such committee in carrying out the purposes of this chapter and shall provide such information, books, records and documents as such committee may require. After holding a public hearing, such committee shall submit a report to the General Assembly in accordance with the provisions of section 11-4a containing the committee’s recommendations on the termination, modification or consolidation of the entity or program. If the committee determines that further review is needed, it may request the Legislative Program Review and Investigations Committee to review such entity or program or entity further, and said committee may grant or deny such request.

(P.A. 77-614, S. 574, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-613, S. 7, 154; P.A. 86-403, S. 2, 132; P.A. 12-143, S. 2.)

History: P.A. 85-613 made technical changes; P.A. 86-403 made technical changes; P.A. 12-143 replaced reference to Sec. 2c-2b with reference to Sec. 2c-2h, replaced provisions requiring Legislative Program Review and Investigations Committee to conduct a performance audit with requirements that it provide a form for committees of cognizance to review the entity or program, that the state agency complete the form and that the committee hold a public hearing on the form and report its recommendation, and added provision authorizing committee to request further review, effective July 1, 2012.



Section 2c-4 and 2c-5 - Report to General Assembly. Committee to hold hearing prior to termination or reestablishment of governmental entity.

Sections 2c-4 and 2c-5 are repealed, effective July 1, 2012.

(P.A. 77-614, S. 575, 576, 610; P.A. 79-31, S. 12, 17; P.A. 82-314, S. 8, 63; P.A. 96-251, S. 3; P.A. 12-143, S. 11.)



Section 2c-6 - Governmental entity to demonstrate public need for continuation.

Each governmental entity enumerated in section 2c-2h shall have the burden of demonstrating a public need for the continuation of the entity or program. Each such entity shall also have the burden of demonstrating that it has served the public interest and not merely the interests of the persons regulated.

(P.A. 77-614, S. 577, 610; P.A. 79-31, S. 13, 17; P.A. 82-314, S. 9, 63; P.A. 85-613, S. 8, 154; P.A. 86-403, S. 3, 132; P.A. 12-143, S. 3.)

History: P.A. 79-31 replaced the word “policy” with “elections” in committee name; P.A. 82-314 changed formal designation of government administration and elections committee; P.A. 85-613 made technical changes; P.A. 86-403 made technical changes; P.A. 12-143 replaced reference to Sec. 2c-2b with reference to Sec. 2c-2h, replaced “reestablishment” with “continuation” re public need demonstration and deleted provision re recommendation by committee having cognizance over government administration for consolidation or reestablishment of the entity, effective July 1, 2012.



Section 2c-7 - Criteria for determining public need.

In determining whether there is a public need for the continued existence of an entity or program, the General Assembly shall consider, among other things:

(a) Whether termination of the entity or program would significantly endanger the public health, safety or welfare;

(b) Whether the public could be adequately protected by another statute, entity or program, or by a less restrictive method of regulation;

(c) Whether the governmental entity or program produces any direct or indirect increase in the cost of goods or services, and if it does, whether the public benefits attributable to the entity or program outweigh the public burden of the increase in cost, and

(d) Whether the effective operation of the governmental entity or program is impeded by existing statutes, regulations or policies, including budgetary and personnel policies.

(P.A. 77-614, S. 578, 610.)



Section 2c-8 - Criteria for determining whether a regulatory entity or program has served the general public.

In determining whether a regulatory entity or program has served the general public, and not merely the persons regulated, the General Assembly shall consider, among other things:

(a) The extent to which qualified applicants have been permitted to engage in any profession, occupation, trade or activity regulated by the entity or program;

(b) The extent to which the governmental entity involved has complied with federal and state affirmative action requirements;

(c) The extent to which the governmental entity involved has recommended statutory changes which would benefit the public as opposed to the persons regulated;

(d) The extent to which the governmental entity involved has encouraged public participation in the formulation of its regulations and policies, and

(e) The manner in which the governmental entity involved has processed and resolved public complaints concerning persons subject to regulation.

(P.A. 77-614, S. 579, 610.)



Section 2c-9 to 2c-12 - Terminated entity or program to continue for one year for purpose of concluding its affairs. Reestablishment of entity or program by General Assembly. Termination of entity not to affect any claim, right or cause of action. Early termination of entity or program, other legislation, not prohibited.

Sections 2c-9 to 2c-12, inclusive, are repealed, effective July 1, 2012.

(P.A. 77-614, S. 580–583, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-613, S. 9, 10, 154; P.A. 86-403, S. 4, 5, 132; P.A. 90-230, S. 2, 101; P.A. 03-278, S. 5; P.A. 12-143, S. 11.)






Chapter 28a - Terminations

Section 2c-21 - Repeal of laws creating reporting bodies.

Unless otherwise provided by law, a provision of the general statutes or of a special act which creates, empowers or establishes a board, commission, council, authority, task force or other body on or after January 4, 1995, the primary purpose of which body is to submit a report, findings or recommendations, shall be deemed to be repealed one hundred twenty days after the date on which such body is required to submit its report, findings or recommendations.

(P.A. 95-38, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 42.)

History: June 12 Sp. Sess. P.A. 12-2 made a technical change.









Title 3 - State Elective Officers

Chapter 31 - Governor

Section 3-1 - General powers and duties.

The supreme executive power of the state shall be vested in the Governor. He may, personally or through any authorized agent, investigate into, and take any proper action concerning, any matter involving the enforcement of the laws of the state and the protection of its citizens. He may appoint any officer of the state whose office is provided for by law but for whose appointment no other provision is made by the Constitution or the statutes. He may demand in writing from any officer, department, board, commission, council or other agency of the state a report on any matter relating to the official duties of such agency.

(1949 Rev., S. 78.)



Section 3-1a - Council on Gubernatorial Incapacity. Composition. Duties.

(a) There is established a Council on Gubernatorial Incapacity consisting of the Chief Justice of the Supreme Court, the president pro tempore of the Senate, the speaker of the House of Representatives, the minority leader of the Senate, the minority leader of the House of Representatives, and four persons appointed by the Governor. The term of each appointed member of the council shall be coterminous with the term of the Governor. The Chief Justice shall be chairman of the council. Members of the council shall receive no compensation for their services but shall be reimbursed for any necessary expenses incurred in the performance of their duties.

(b) The Council on Gubernatorial Incapacity shall determine if the Governor is unable to exercise the powers and perform the duties of his office. Upon receipt of a written declaration of the Lieutenant-Governor or of a majority of the members of the council that the Governor is unable to exercise the powers and perform the duties of his office the council shall convene within forty-eight hours. In an emergency, upon receipt of a written declaration of the Lieutenant-Governor that the Governor is unable to exercise the powers and perform the duties of his office, the council shall convene or otherwise communicate with each other collectively within twenty-four hours. The Governor shall have the right to appear and be heard and offer any information or evidence which may tend to show his ability to exercise the powers and discharge the duties of his office. A determination that the Governor is unable to exercise the powers and perform the duties of his office shall be made by a two-thirds vote of the membership of the council and shall be made within fourteen days after the council is required to convene. If the council fails to make such a determination the Governor shall continue to exercise, or resume, as the case may be, the powers and duties of his office. If the council determines that the Governor is unable to exercise the powers and perform the duties of his office it shall transmit a written declaration to that effect to the president pro tempore of the Senate, the speaker of the House of Representatives and the Lieutenant-Governor.

(P.A. 84-351, S. 1, 2.)

History: P.A. 84-351 effective November 28, 1984, upon certification by the secretary of the state of the vote approving the constitutional amendment concerning gubernatorial succession.



Section 3-2 - Salaries of Governor and Lieutenant Governor. Office of Governor full time.

The Governor shall receive an annual salary of one hundred fifty thousand dollars and the Lieutenant Governor shall receive an annual salary of one hundred ten thousand dollars. The Governor shall devote full time to the duties of the office.

(1949 Rev., S. 3586, subs. (1), (2); 1951, S. 1960d, subs. (1), (2); February, 1965, P.A. 331, S. 39; 1972, P.A. 281, S. 34; P.A. 77-576, S. 52, 65; P.A. 82-365, S. 3, 8; P.A. 86-375, S. 1, 9; P.A. 98-227, S. 1, 9; P.A. 00-231, S. 1, 10.)

History: 1965 act increased governor’s salary from $15,000 to $35,000 and lieutenant governor’s salary from $5,000 to $10,000, effective with respect to officers elected at the state election held on November 8, 1966; 1972 act increased governor’s salary to $42,000 and lieutenant governor’s salary to $18,000, effective January 8, 1975; P.A. 77-576 increased lieutenant governor’s salary to $25,000, effective January 1, 1979; P.A. 82-365 increased governor’s annual salary to $65,000, increased lieutenant governor’s annual salary to $40,000 and added provision requiring governor to devote full time to duties of office; P.A. 86-375 increased governor’s annual salary to $78,000 and increased lieutenant governor’s salary to $55,000; P.A. 98-227 increased Lieutenant Governor’s annual salary to $71,500, effective January 6, 1999; P.A. 00-231 increased Governor’s salary to $150,000 and Lieutenant Governor’s salary to $110,000, effective January 8, 2003.



Section 3-2a - Pensions for Governors and their spouses.

(a) Any person who has served as Governor of this state, having been elected to said office or having exercised the powers and authority of said office on the death or resignation of the Governor, and who has attained the age of fifty-five, shall receive an annual pension equal to five thousand dollars for each year or fraction thereof he so served, payable in equal monthly installments for the remainder of his life, provided no such pension shall be payable for any period during which such person serves as, or exercises the powers and authority of, Governor or any other salaried office in the state government. The state shall provide compensation to the surviving spouse of any Governor or former Governor at the rate of one-half the pension to which he was entitled under the provisions of this section or would have been entitled had he survived to the age of fifty-five, payable monthly in equal installments for the remainder of such surviving spouse’s life. If any former Governor or surviving spouse of a former Governor is eligible for a pension under any other provision of state law, the amount of such pension shall be deducted from the pension payable under this section.

(b) Notwithstanding the provisions of subsection (a) of this section, the increase in the annual pension for Governors and in the compensation to surviving spouses of Governors, effective on January 1, 1979, shall not apply to the Governor in office on July 7, 1977, or to such Governor’s spouse.

(c) On July 1, 1998, and on July first of each subsequent year, any person who has served as Governor of this state on and after January 6, 1999, having been elected to said office or having exercised the powers and authority of said office on the death or resignation of the Governor, and who has attained the age of fifty-five, shall be entitled, in addition to the annual pension to which such Governor is entitled under subsection (a) of this section, to an annual cost of living allowance which reflects the increase, if any, in the national consumer price index for urban wage earners and clerical workers for the previous twelve-month period, provided such cost of living allowance shall not exceed three per cent. Such cost of living allowance shall be computed on the basis of the combined retirement salary and cost of living allowances, if any, to which such person was entitled as of the June thirtieth immediately preceding.

(1959, P.A. 119, S. 1; February, 1965, P.A. 331, S. 40; 1972, P.A. 281, S. 39; P.A. 77-576, S. 59, 65; P.A. 78-331, S. 2, 58; P.A. 86-375, S. 2, 9; P.A. 98-227, S. 2, 9; P.A. 07-217, S. 2.)

History: 1965 act provided for payment of pension to governor and changed the amount of the pension payable to widows from one-half of salary he received as governor; 1972 act changed age for receiving pension from 65 to 55 and raised base amount for determining pension from $2,500 to $3,750 not to exceed $15,000 a year, effective January 3, 1973; P.A. 77-576 raised base amount for determining pension to $5,000 not to exceed $20,000 a year, changed references to widow to “surviving spouse” and added Subsec. (b) excluding governor at time of passage from provisions of Subsec. (a), effective January 1, 1979; P.A. 78-331 made technical changes; P.A. 86-375 deleted $20,000 limit on annual pension for governor and deleted provision that surviving spouse of any governor first elected to said office prior to November 8, 1966, shall receive as pension one-half the salary the spouse of such survivor first received as governor; P.A. 98-227 added Subsec. (c) re annual cost of living allowance, effective January 6, 1999 (Revisor’s note: In new Subsec. (c) the words “Such cost of a living allowance ...” were changed editorially by the Revisors to “Such cost of living allowance ...” to correct a technical error); P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.



Section 3-2b - Footstones, flags and funeral honor guards for deceased Governors, certain other state officers and members of the General Assembly.

The Commissioner of Veterans’ Affairs shall cause to be erected at the grave of any person who has served as Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller, Attorney General or member of the General Assembly of this state and who died or dies subsequent to January 1, 1971, a footstone, marked with the seal of the state, the name of the deceased, the date of his death and the office or offices in which he served and the dates such service was rendered. The commissioner shall also provide for such grave a flag holder and a Connecticut state flag. At the request of the next of kin of any such Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, the Commissioner of Emergency Services and Public Protection shall provide an honor guard of six state policemen to attend the funeral and burial of such officer. At the request of the next of kin of any such member of the General Assembly, the executive director of the Joint Committee on Legislative Management shall direct the chief of police of the Office of State Capitol Police to provide an honor guard of State Capitol police officers to attend the funeral and burial of such member.

(1971, P.A. 626, S. 1; P.A. 77-614, S. 486, 610; P.A. 88-285, S. 28, 35; P.A. 91-173, S. 3; P.A. 09-90, S. 2; P.A. 11-51, S. 134.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 88-285 replaced veterans’ home and hospital commission with commissioner of veterans’ affairs; P.A. 91-173 included the attorney general in the list of officers; P.A. 09-90 provided state police honor guard for Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller and Attorney General, and State Capitol police honor guard for members of General Assembly, effective June 2, 2009; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 3-3 - Governor’s cabinet.

The Governor’s cabinet shall consist of not more than fourteen of the administrative heads of the state government as appointed by the Governor. Said cabinet shall meet at the request of the Governor, to advise and confer concerning matters of state interest which the Governor may submit to it.

(1949 Rev., S. 79; February, 1965, P.A. 191, S. 1.)

History: 1965 act increased membership from 11 to 14 and removed requirement cabinet meet at least quarterly.



Section 3-4 - Executive secretary and clerk; executive journal.

Section 3-4 is repealed, effective October 1, 2002.

(1949 Rev., S. 80, 3586, subs. (7); S.A. 02-12, S. 1.)



Section 3-5 - Governor to institute lawsuits for state.

The Governor is authorized to cause any suit or action at law to be brought in the name of the state, when in his judgment the interests of the state demand that such suit or action at law be brought.

(1949 Rev., S. 82.)

See Sec. 3-125 re duties of Attorney General.



Section 3-6 - Investigatory authority of Governor.

The Governor shall have such investigatory authority as is conferred or imposed upon the Secretary of the Office of Policy and Management in section 4-67. He may, from time to time, investigate duplication of work and the efficiency of the organization and administration of budgeted agencies. He may formulate plans for the better coordination of the work of the budgeted agencies. He may direct such action by the several budgeted agencies as will, in his judgment, effect efficiency and economy in the conduct of the affairs of the state government.

(1949 Rev., S. 243; P.A. 77-614, S. 19, 610.)

History: P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control.



Section 3-6a - Power of Governor to restrict use of streets and highways during extreme weather conditions.

(a) Whenever an emergency situation exists because of extreme weather conditions or other acts of nature, other than as is provided in section 28-9, requiring the restriction of movement of persons and vehicles upon the streets and highways of the state, the Governor may issue an order pursuant to section 3-1 designating the persons and vehicles which shall be permitted to move and the routes which they shall follow.

(b) Violation of an order issued pursuant to subsection (a) of this section shall be an infraction.

(P.A. 78-133.)



Section 3-6b - Transportation emergencies: Powers of Governor and joint legislative committee; publication requirements; penalty for violation of emergency order or interference with emergency activities.

(a) In the event of a state-wide or regional transportation emergency, the Governor may proclaim that the emergency exists and is authorized to: (1) Establish programs, controls, standards or practices in meeting transportation needs; (2) adopt measures affecting the hours, days and locations of the operation of public or private modes of transportation; (3) apply for and receive federal assistance; (4) establish and implement regional programs and agreements to coordinate state transportation resources with those of the federal, other state and local governments; and (5) notwithstanding any provision of the law to the contrary, enter into or authorize the Commissioner of Transportation to enter into any contract or agreement necessary to maintain or restore transportation services. As used in this section, “transportation emergency” means a substantial disruption in the operation of a major transportation facility or service which endangers the public health, safety or welfare.

(b) Any proclamation or order issued pursuant to this section shall become effective upon its filing in the office of the Secretary of the State. Unless disapproved in accordance with the provisions of subsection (c) of this section, any proclamation or order shall remain in effect until the Governor proclaims an end to the transportation emergency or until sixty days after the date of the proclamation of the transportation emergency, whichever occurs first.

(c) Any proclamation or order issued pursuant to this section may be disapproved by a majority vote of a joint legislative committee consisting of the president pro tempore of the Senate, the speaker of the House of Representatives, the majority and minority leaders of both houses of the General Assembly and the cochairpersons and the ranking members of the committee of the General Assembly having cognizance of matters relating to transportation, provided that at least one of the minority members of the committee votes for disapproval. Any such disapproval shall become effective after filing such action with the office of the Secretary of the State.

(d) Any proclamation or order issued pursuant to the provisions of this section shall be published in full at least once in a newspaper having general circulation in each county but failure to publish shall not impair the validity of such proclamation or order.

(e) Any person who during the course of a transportation emergency proclaimed under subsections (a) to (d), inclusive, of this section violates the provisions of any order issued pursuant to said subsections or who impedes, interferes with or obstructs any lawful transportation emergency activities pursuant to said subsections shall be fined not more than one thousand dollars or imprisoned not more than one year, or both, for each offense.

(P.A. 81-454, S. 1–3.)



Section 3-6c - Compacts between Connecticut and other states or Indian tribes. Amendments. General Assembly approval or rejection.

Within ten days after the date of execution of any compact or amendment to a compact between the state of Connecticut and another state or an Indian tribe, the Governor shall file such compact or amendment with the clerks of the House of Representatives and the Senate. The General Assembly may approve such compact or amendment, in whole, by a majority vote of each house or may reject such compact or amendment, in whole, by a majority vote of either house. If rejected, the compact or amendment shall not be valid and shall not be implemented. The compact or amendment shall be deemed rejected if the General Assembly fails to vote to approve or reject the compact or amendment (1) prior to the adjournment of the regular session of the General Assembly during which such compact or amendment is filed, (2) prior to the adjournment of the regular session of the General Assembly first following the date on which such compact or amendment is filed if the General Assembly is not in regular session on such date or (3) prior to the adjournment of a special session convened before the next regular session of the General Assembly for the purpose of considering such compact or amendment if the General Assembly is not in regular session on the date on which such compact or amendment is filed, provided, if the compact or amendment is filed less than thirty days before the end of a regular session, the General Assembly may vote to approve or reject the compact or amendment (A) within thirty days after the first day of a special session convened before the next regular session of the General Assembly for the purpose of considering such compact or amendment, or (B) within thirty days after the first day of the next regular session of the General Assembly.

(P.A. 94-244, S. 1, 2.)

History: P.A. 94-244 effective June 20, 1994.



Section 3-6d - Highway safety programs. Securing of federal funds. Regulations.

(a) The Governor shall do all things necessary or convenient, on behalf of the state, to secure all benefits available to the state under the federal Highway Safety Act of 1966, as amended from time to time. The Governor shall designate the Department of Transportation to administer the highway safety program and coordinate highway safety activities within the state. The Governor shall communicate with the federal government with respect to the state highway safety program.

(b) The Governor, or a person within the Department of Transportation designated by the Governor, is authorized to establish standards and procedures for the content, coordination, submission and approval of highway safety programs, including, but not limited to, highway safety education and the integration and coordination of safety efforts at the state and local levels, with the goal of reducing highway deaths and injuries. The Department of Transportation, with the approval of the Governor, may adopt regulations in accordance with the provisions of chapter 54 to implement such highway safety programs.

(P.A. 11-256, S. 1.)

History: P.A. 11-256 effective July 13, 2011.



Section 3-7 - Cancellation of uncollectible claims. Compromise of disputed claims.

(a) Except as otherwise provided in this subsection, any uncollectible claim for an amount of one thousand dollars or less may be cancelled upon the books of any state department or agency upon the authorization of the head of such department or agency. Any uncollectible costs in an amount less than five thousand dollars incurred by the Commissioner of Energy and Environmental Protection pursuant to section 22a-451, for investigating, containing, removing, monitoring or mitigating pollution and contamination, emergency or hazardous waste may be cancelled by the commissioner, in accordance with procedures approved by the State Comptroller.

(b) The Secretary of the Office of Policy and Management may authorize the cancellation upon the books of any state department or agency of any uncollectible claim for an amount greater than one thousand dollars due to such department or agency.

(c) Upon the recommendation of the Attorney General, the Governor may authorize the compromise of any disputed claim by or against the state or any department or agency thereof, and shall certify to the proper officer or department or agency of the state the amount to be received or paid under such compromise. Such certificate shall constitute sufficient authority to such officer or department or agency to pay or receive the amount therein specified in full settlement of such claim. The record of any compromise effected pursuant to the provisions of this section shall be open to public inspection in accordance with section 1-210.

(1949 Rev., S. 103; P.A. 73-333; P.A. 81-232; 81-374, S. 1, 4; P.A. 82-412, S. 1, 2; P.A. 85-613, S. 11, 154; P.A. 87-299, S. 1, 2; P.A. 91-120; P.A. 97-203, S. 14, 20; 97-241, S. 2, 5; P.A. 98-204, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 73-333 required records of compromise decisions be open to public inspection; P.A. 81-232 permitted cancellation of uncollectible claims due to state departments and agencies by the department or agency head if the amount of the claim is less than $20 where previously all cancellations were authorized by governor and included references to state agencies in addition to departments; P.A. 81-374, effective July 1, 1981, added Subsec. (b) authorizing cancellation of uncollectible patient claims, not exceeding $400, owed to The University of Connecticut health center; P.A. 82-412 amended section to allow cancellation of claims of $50 or less, rather than $20 or less, by agency or department head; P.A. 85-613 made technical change, deleting reference to Sec. 1-20 in Subsec. (a); P.A. 87-299 amended Subsec. (a) by increasing the amount of uncollectible claim due any state department or agency which may be cancelled by the head of such department or agency from $50 or less to $200 or less, except for the department of revenue services where the maximum amount which may be so cancelled was continued at $50; P.A. 91-120 increased the level of uncollectible claims which can be cancelled by the department of revenue services from $50 to $200 and rewrote the section for clarity; P.A. 97-203 amended Subsec. (b) to replace Attorney General with the Secretary of the Office of Policy and Management re recommendation to the Governor, effective July 1, 1997; P.A. 97-241 amended Subsec. (a) to provide that the Commissioner of Environmental Protection may cancel uncollectible claims of less than $5,000 incurred by him under Sec. 22a-451, effective June 24, 1997; P.A. 98-204 amended Subsec. (a) by increasing the amount of uncollectible claim due any state department or agency which may be cancelled by the head of such department or agency from $200 or less to $1,000 or less and deleting provision that uncollectible patient claim due The University of Connecticut Health Center of $400 or less may be cancelled upon the authorization of the Board of Trustees of The University of Connecticut, amended Subsec. (b) by providing that the Secretary of the Office of Policy and Management, rather than the Governor, upon the recommendation of said secretary, may authorize cancellation of uncollectible claim for $1,000, rather than $200, and deleting provision concerning cancellation of uncollectible patient claims greater than $400 due The University of Connecticut Health Center, effective July 1, 1998; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

Arbitration clause in state contract not invalidated by section. 28 CS 173.



Section 3-8 - Restoration and repair of state boundary marks.

The Governor shall, in 1975 and decennially thereafter, or whenever any monument or other boundary mark between this state and an adjoining state has become damaged, displaced or destroyed, appoint an agent authorized to act with a duly appointed agent of such adjoining state to examine any or all of such monuments and boundary marks and restore or repair any that are injured or have been removed; and a reasonable portion of the expense thereof, together with the cost of the services of such agent, when approved by the Governor, shall be paid from the State Treasury. Such agent or his representative may, upon giving reasonable written notice to the owner, enter upon private property for the purpose of surveying, establishing, maintaining or restoring any state boundary mark or monument and shall use care so that no unnecessary damage shall result to such private property, and the state shall pay damages to the owner of any such property, from appropriations made to the Department of Transportation for any damage or injury such agent or his representative causes such owner by such entry and activity.

(1949 Rev., S. 90; 1967, P.A. 46, S. 1; 1971, P.A. 550, S. 1.)

History: 1967 act changed “1970” and “quinquennially” to “1975” and “decennially”, respectively; 1971 act made provisions concerning entry on private property and reimbursement for any damage to private property.



Section 3-9 - Automobile for use of the Governor.

An automobile shall be provided for the use of the Governor, to be purchased, maintained and operated at the expense of the state from moneys appropriated for expenses of the Governor.

(1949 Rev., S. 81.)



Section 3-10 - Maintenance of the Governor’s residence. Foundations established re Governor’s residence. Disclosure of income, expenditures, contributions, officers and state employees.

(a) The land, buildings, furnishings and improvements of the Governor’s official residence shall be maintained by the Commissioner of Administrative Services and food, supplies and staff for such residence shall be provided by the commissioner at the expense of the state.

(b) Notwithstanding any provision of the general statutes, for any foundation, as defined in section 4-37e, and established for the purpose of assisting the Commissioner of Administrative Services in performing the duties described in subsection (a) of this section, the following information shall be subject to disclosure in accordance with the provisions of chapter 14: (1) The annual income and individual expenditures and contributions in excess of two hundred dollars of such foundation, (2) the names of the officers of any such foundation, and (3) the names of any state employees acting on behalf of, or working for such foundation.

(1949 Rev., S. 104; March, 1950, S. 33d; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 7, 110; P.A. 88-1, S. 2, 13; P.A. 04-37, S. 1; P.A. 11-51, S. 44.)

History: P.A. 77-614 replaced “public works commissioner” with “commissioner of administrative services”; P.A. 87-496 substituted “public works commissioner” for “administrative services commissioner”; P.A. 88-1 required food, supplies and staff for the residence to be provided by the commissioner at state expense; P.A. 04-37 designated existing section as Subsec. (a), and added new Subsec. (b) re disclosure of income, expenses, contributions, officers and certain state employee names by foundations established to assist the Commissioner of Public Works in maintaining the Governor’s residence, effective April 20, 2004; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 3-10a - Governor to take steps to assure federal aid for higher education.

Section 3-10a is repealed.

(1961, P.A. 534; 1967, P.A. 585, S. 5.)



Section 3-10b - Governor may request waiver of certain federal-aid program requirements re administration of aid.

(a) The Governor is authorized to request the head of any federal department administering a grant-in-aid program under any federal law which requires that a single state agency or multimember board or commission be established or designated to administer or supervise the administration of the program, that such federal department waive the single state agency or multimember board or commission provision of such federal law in accordance with section 204 of the Intergovernmental Cooperation Act of 1968.

(b) Notwithstanding the provisions of any other general statute, upon the waiver by the head of a federal department pursuant to subsection (a) of this section, the Governor may authorize and direct that the program for which such waiver has been obtained be administered by more than one state agency, board or commission.

(1969, P.A. 588, S. 1, 2.)



Section 3-10c - Appropriation to be used by or on behalf of former Governor.

(a) The Comptroller shall make available during the period of one year from the date a former Governor shall leave office, upon submission of proper vouchers, the sum of not more than ten thousand dollars, which is to be used by or on behalf of such former Governor, as he or, in the event he is unable to do so because of illness or death, the Comptroller deems proper and necessary, to meet the expenses applicable to the performance of public responsibilities related to his having held the office of Governor.

(b) To be eligible for the benefits of this section, a former Governor shall not, during the term for which he was elected, have been removed from office or have left office during the term for which he was elected for any reason other than physical or mental disability.

(c) Repealed by P.A. 75-567, S. 56, 80.

(1971, P.A. 28, S. 1–3; P.A. 75-567, S. 56, 80; P.A. 81-371, S. 1, 2.)

History: P.A. 75-567 repealed Subsec. (c) which had provided an appropriation; P.A. 81-371, effective June 23, 1981, added provision authorizing the comptroller to determine the proper and necessary use of fund, on behalf of a former governor, if the former governor is unable to do so because of illness or death.



Section 3-10d - Reactivation of military units for parades, celebrations or other ceremonies.

The Governor may reactivate any military unit of the state or of the colony of Connecticut for participation in any parade, celebration or other ceremony taking place within or outside the state. No state funds shall be expended for reactivation of any such units and no person shall be involuntarily activated under the authority of this section.

(P.A. 73-220, S. 1, 2; P.A. 87-278, S. 4, 5.)

History: P.A. 87-278 removed restrictions limiting reactivation of military units to bicentennial celebrations and permitted reactivation for any parade, celebration or other ceremony.



Section 3-10f - Flying flags at half-staff.

(a) In the event of the death of a present or former principal figure of state government or of a member of the armed forces, as defined in section 27-103, who is from Connecticut and dies in the line of duty, the Governor may proclaim that the national flag be flown at half-staff. When such proclamation is issued, all state government buildings, offices, public schools and military bases shall fly the national flag and the state flag at half-staff.

(b) In the event of the death of a state official or prominent citizen, the Governor may proclaim that the state flag be flown at half-staff. When such proclamation is issued, all state government buildings, offices, public schools and military bases shall fly the state flag at half-staff.

(P.A. 06-138, S. 1; P.A. 13-44, S. 1.)

History: P.A. 13-44 replaced former provisions with Subsec. (a) re national flag at half-staff upon death of principal government figure or member of armed forces and Subsec. (b) re state flag at half-staff upon death of official or prominent citizen, effective May 24, 2013.






Chapter 32 - Treasurer

Section 3-11 - Salary and bond of Treasurer. Office of Treasurer full time.

The Treasurer shall receive an annual salary of one hundred ten thousand dollars. Before entering upon the execution of the duties of the office, the Treasurer shall give a bond to the state, with sufficient surety, in the sum of two hundred thousand dollars, for the term for which the Treasurer has been elected, which bond shall be conditioned for the faithful performance of such duties other than in connection with the School Fund. The Treasurer shall devote full time to the duties of the office.

(1949 Rev., S. 105, 3586, subs. (4); 1951, S. 1960d, subs. (4); February, 1965, P.A. 331, S. 41; 1972, P.A. 281, S. 35; P.A. 77-576, S. 53, 65; P.A. 82-365, S. 4, 8; P.A. 86-375, S. 3, 9; P.A. 98-227, S. 3, 9; P.A. 00-231, S. 2, 10.)

History: 1965 act increased salary from $8,000 to $15,000 effective with respect to treasurer elected November 8, 1966; 1972 act increased salary to $20,000, effective January 8, 1975; P.A. 77-576 increased treasurer’s salary to $25,000, effective January 1, 1979; P.A. 82-365 increased treasurer’s annual salary to $35,000 and added provision requiring treasurer to devote full time to duties of office; P.A. 86-375 increased treasurer’s annual salary to $50,000; P.A. 98-227 increased Treasurer’s annual salary to $70,000, effective January 6, 1999; P.A. 00-231 increased Treasurer’s salary to $110,000 and made technical changes for the purposes of gender neutrality, effective January 8, 2003.

See Sec. 3-40 re Treasurer’s duties with respect to School Fund and Agricultural College Fund.

See Sec. 4-14 re transportation allowance.



Section 3-11a - Authority to enter into contractual agreements.

In accordance with established procedures, the Treasurer may enter into such contractual agreements as may be necessary and proper for the discharge of his duties.

(P.A. 88-282.)



Section 3-12 - Deputy Treasurer.

The Treasurer shall appoint a deputy, who shall be sworn to the faithful discharge of his duties and shall perform all the duties of the Treasurer in case of the sickness or absence of the Treasurer. In case of the death of the Treasurer, the Deputy Treasurer shall possess the powers and perform the duties belonging to such office until a successor to the deceased Treasurer is elected or appointed and has qualified.

(1949 Rev., S. 106; June, 1955, S. 34d.)

See Sec. 9-213 re procedure for filling vacancy in Treasurer’s office.



Section 3-12a - Appointment of officers and investment-related personnel.

In addition to the appointments authorized under section 3-13a, the Treasurer may appoint, as the Treasurer determines is necessary, officers and other investment-related personnel in other divisions of the office of the Treasurer, with the approval of the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management. Such officers and investment-related personnel shall serve at the pleasure of the Treasurer.

(P.A. 11-82, S. 1.)



Section 3-13 - Assistant treasurer for debt management. Additional assistant treasurer.

The Treasurer shall appoint an assistant treasurer for debt management. Such assistant shall be sworn to the faithful discharge of his duties. He shall, under the direction of the Treasurer oversee the general financing procedure in the borrowing of money by the state and perform such other duties as the Treasurer may direct. The Treasurer may appoint an additional assistant treasurer as necessary for the efficient conduct of the business of the Treasurer. Such assistant treasurers shall be in the unclassified service and may be removed by the Treasurer.

(1953, June, 1955, S. 36d; P.A. 73-594, S. 10, 12; P.A. 74-324, S. 1, 2; P.A. 87-518, S. 3, 5.)

History: P.A. 73-594 replaced reference to repealed chapter 63 with reference to chapter 67 and removed language referring to deputy treasurer’s duties as investment officer, adding general language concerning duties; P.A. 74-324 created deputy treasurer for debt management, thereby distinguishing between this section and Sec. 3-12; P.A. 87-518 authorized treasurer to appoint an assistant treasurer, instead of a deputy treasurer, for debt management, repealed provision that such appointment be subject to provisions of chapter 67 and authorized appointment of an additional assistant treasurer.



Section 3-13a - Investment department. Chief investment officer, deputy chief investment officer and other personnel. Investment counsel. Costs of department.

(a) The Treasurer, with the advice and consent of the Investment Advisory Council, shall appoint a chief investment officer and may appoint a deputy chief investment officer to assist the chief investment officer, for the Connecticut retirement pension and trust funds, who shall serve at the pleasure of the Treasurer and whose compensation shall be determined by the Treasurer within salary ranges established by the Treasurer in consultation with the Investment Advisory Council. The provisions of section 4-40 shall not apply to the compensation of said officers. The chief investment officer shall be sworn to the faithful discharge of duties under law and shall, under the direction of the Treasurer and subject to the provisions of sections 3-13 to 3-13d, inclusive, and 3-31b, advise the Treasurer on investing the trust funds of the state. Said officer shall also perform such other duties as the Treasurer may direct. In addition to said officers, the Treasurer may appoint principal investment officers, investment officers and other personnel to assist said chief investment officer, which officers and other personnel shall serve at the pleasure of the Treasurer.

(b) The Treasurer may retain professional investment counsel to evaluate and recommend to the Treasurer changes in the portfolio of the state’s trust and other funds. Said counsel shall inform the Treasurer of suitable investment opportunities and shall investigate the investment merit of any security or group of securities.

(c) The cost of operating the investment department including the cost of personnel and professional investment counsel retained under sections 3-13 to 3-13d, inclusive, and 3-31b shall be paid by the Treasurer charging the income derived from the trust funds.

(P.A. 73-594, S. 5, 6, 8, 12; P.A. 87-518, S. 4, 5; P.A. 00-43, S. 13, 19; Sept. Sp. Sess. P.A. 09-7, S. 11; P.A. 11-82, S. 2.)

History: P.A. 87-518 substituted “assistant” treasurer for “deputy” treasurer in Subsec. (a); P.A. 00-43 amended Subsec. (a) to change the title of assistant treasurer for investments to chief investment officer and to provide for the compensation of said officer and amended Subsec. (b) to make a technical change for purposes of gender neutrality, effective May 3, 2000; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to permit Treasurer to appoint deputy chief investment officer and principal investment officers, effective October 5, 2009; P.A. 11-82 amended Subsec. (a) to replace former provisions re appointment of deputy chief investment officer with provision re appointment of deputy to assist chief investment officer, to eliminate requirement for advice and consent of Investment Advisory Council in appointment of investment-related personnel and to make conforming changes, effective July 8, 2011.



Section 3-13b - Investment Advisory Council established. Duties and powers. State Treasurer’s investment policy statement.

(a) There is created an Investment Advisory Council which shall consist of the following: (1) The Secretary of the Office of Policy and Management who shall serve as an ex-officio member of said council; (2) the State Treasurer who shall serve as an ex-officio member of said council; (3) five public members all of whom shall be experienced in matters relating to investments. The Governor, the president pro tempore of the Senate, the Senate minority leader, the speaker of the House of Representatives and the minority leader of the House of Representatives shall each appoint one such public member to serve for a term of four years. No such public member or such member’s business organization or affiliate shall directly or indirectly contract with or provide any services for the investment of trust funds of the state of Connecticut during the time of such member’s service on said council and for one year thereafter. The term of each public member in office on June 30, 1983, shall end on July 1, 1983. The appointing authority shall fill all vacancies of the public members; (4) three representatives of the teachers’ unions, and two representatives of the state employees’ unions. On or before July 15, 1983, the teachers’ unions shall jointly submit to the State Treasurer a list of three nominees, and the state employees’ unions or a majority thereof who represent a majority of state employees shall jointly submit to the Treasurer a list of two nominees. On or before July 30, 1983, the Governor shall appoint five members of the council from such lists, for terms of two years. Any person appointed to fill a vacancy or to be a new member at the expiration of a given term, whose predecessor in that position was either a representative of one of the teachers’ unions or one of the state employees’ unions, shall also be a representative of such respective union group. Any such appointee shall be appointed by the Governor from a list of nominees submitted to the Treasurer by the teachers’ unions or state employees’ unions or such majority thereof, as the case may be, within thirty days of notification by the Treasurer of the existence of a vacancy or a prospective vacancy, or the expiration or prospective expiration of a term. All members of the council shall serve until their respective successors are appointed and have qualified. No public member of the council shall serve more than two consecutive terms which commence on or after July 1, 1983.

(b) The Governor shall designate one of the members to be chairperson of the council to serve as such at the Governor’s pleasure. The Treasurer shall serve as secretary of said council. A majority of the members of the council then in office shall constitute a quorum for the transaction of any business, and action shall be by the vote of a majority of the members present at a meeting. Votes by members on investment policies shall be recorded in the minutes of each meeting. Members of said council shall not be compensated for their services but shall be reimbursed for all necessary expenses incurred in the performance of their duties as members of said council. The council shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary or upon the request of a majority of the members in office. Special meetings shall be held at the request of such majority after notice in accordance with the provisions of section 1-225. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office.

(c) (1) The Treasurer shall recommend to the Investment Advisory Council an investment policy statement which shall set forth the standards governing investment of trust funds by the Treasurer. Such statement shall include, with respect to each trust fund, without limitation, (A) investment objectives; (B) asset allocation policy and risk tolerance; (C) asset class definitions, including specific types of permissible investments within each asset class and any specific limitations or other considerations governing the investment of any funds; (D) investment manager guidelines; (E) investment performance evaluation guidelines; (F) guidelines for the selection and termination of providers of investment-related services who shall include, but not be limited to, investment advisors, external money managers, investment consultants, custodians, broker-dealers, legal counsel, and similar investment industry professionals; and (G) proxy voting guidelines. A draft of the statement shall be submitted to the Investment Advisory Council at a meeting of said council and shall be made available to the public. Notice of such availability shall be published in at least one newspaper having a general circulation in each municipality in the state which publication shall be not less than two weeks prior to such meeting. Said council shall review the draft statement and shall publish any recommendations it may have for changes to such statement in the manner provided for publication of the statement by the Treasurer. The Treasurer shall thereafter adopt the statement, including any such changes the Treasurer deems appropriate, with the approval of a majority of the members appointed to said council. If a majority of the members appointed to said council fail to approve such statement, said majority shall provide the reasons for its failure to approve to the Treasurer who may submit an amended proposed statement at a subsequent regular or special meeting of said council. Such revised proposed statement shall be made available to the public in accordance with the provisions of the Freedom of Information Act, as defined in section 1-200. Any revisions or additions to the investment policy statement shall be made in accordance with the procedures set forth in this subdivision for the adoption of the statement. The Treasurer shall annually review the investment policy statement and shall consult with the Investment Advisory Council regarding possible revisions to such statement.

(2) All trust fund investments by the State Treasurer shall be reviewed by said Investment Advisory Council. The Treasurer shall provide to the council all information regarding such investments which the Treasurer deems relevant to the council’s review and such other information as may be requested by the council. The Treasurer shall provide a report at each regularly scheduled meeting of the Investment Advisory Council as to the status of the trust funds and any significant changes which may have occurred or which may be pending with regard to the funds. The council shall promptly notify the Auditors of Public Accounts and the Comptroller of any unauthorized, illegal, irregular or unsafe handling or expenditure of trust funds or breakdowns in the safekeeping of trust funds or contemplated action to do the same within their knowledge. The Governor may direct the Treasurer to change any investments made by the Treasurer when in the judgment of said council such action is for the best interest of the state. Said council shall, at the close of the fiscal year, make a complete examination of the security investments of the state and determine as of June thirtieth, the value of such investments in the custody of the Treasurer and report thereon to the Governor, the General Assembly and beneficiaries of trust funds administered, held or invested by the Treasurer. With the approval of the Treasurer and the council, said report may be included in the Treasurer’s annual report.

(d) The Investment Advisory Council shall be within the office of the State Treasurer for administrative purposes only.

(e) For the purposes of this section, “teachers’ union” means a representative organization for certified professional employees, as defined in section 10-153b, and “state employees’ union” means an organization certified to represent state employees, pursuant to section 5-275.

(P.A. 73-594, S. 1–3, 12; P.A. 77-614, S. 19, 55, 610; P.A. 78-208, S. 26, 35; P.A. 80-318, S. 1, 2; P.A. 82-381, S. 1, 2; P.A. 83-533, S. 1, 54; 83-574, S. 2, 20; P.A. 00-43, S. 1, 19; P.A. 02-103, S. 41.)

History: P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and placed the investment advisory council within the office of policy and management for administrative purposes only; P.A. 78-208 substituted reference to Sec. 10-183b for reference to Sec. 10-160; P.A. 80-318 deleted references to successors in Subsec. (a) and placed investment advisory council within the office of the state treasurer rather than the office of policy and management; P.A. 82-381 increased membership from nine to eleven members by adding representatives of teachers’ unions and state employees’ unions, limited participation of those members to matters affecting the teachers’ retirement fund and state employees’ retirement fund, respectively, and defined teachers’ union and state employees’ union; P.A. 83-533 amended section to provide for three members representing teachers’ unions and two members representing state employees’ unions, deleting provisions re representatives for teachers’ retirement board and state employees’ retirement commission, and to allow full participation in all council decisions; P.A. 83-574 amended Subsec. (a) to provide for legislative appointments, and, concurring with P.A. 83-533, to eliminate representatives of teachers’ retirement board and state employees’ retirement commission and add three representatives of the teachers’ union and two representatives of the state employees’ unions, amended Subsec. (b) to establish procedural and attendance requirements, amended Subsec. (c) to eliminate provision limiting participation of teacher and state employee representatives and to require reports to the general assembly and trust fund beneficiaries and amended Subsec. (e) to reword definition of “state employees’ union”; P.A. 00-43 made a technical change in Subsec. (b) and amended Subsec. (c) to provide for an investment policy statement by the Treasurer and to modify the responsibilities of the Investment Advisory Council, effective May 3, 2000; P.A. 02-103 made a technical change in Subsec. (b).

See Sec. 4-9a for definition of “public member”.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 3-13c - Trust funds defined.

Trust funds as used in sections 3-13 to 3-13e, inclusive, and 3-31b shall be construed to include Connecticut Municipal Employees’ Retirement Fund A, Connecticut Municipal Employees’ Retirement Fund B, Soldiers, Sailors and Marines Fund, State’s Attorneys’ Retirement Fund, Teachers’ Annuity Fund, Teachers’ Pension Fund, Teachers’ Survivorship and Dependency Fund, School Fund, State Employees Retirement Fund, the Hospital Insurance Fund, Policemen and Firemen Survivor’s Benefit Fund and all other trust funds administered, held or invested by the Treasurer.

(P.A. 73-594, S. 4, 12; P.A. 78-236, S. 17, 20; P.A. 87-458, S. 15, 18; P.A. 99-70, S. 1, 3; P.A. 05-288, S. 5.)

History: P.A. 78-236 substituted “3-13e” for “3-13d”; P.A. 87-458 included hospital insurance fund as trust fund; P.A. 99-70 added Policemen and Firemen Survivor’s Benefit Fund, effective May 27, 1999; P.A. 05-288 made a technical change, effective July 13, 2005.



Section 3-13d - Trust funds: Investment, restrictions, sale of call options. Consideration of political implications of particular investments in relation to U.S. foreign policy and national interests. Connecticut mortgage pass-through certificates. Certain contracts with life insurance companies.

(a) Notwithstanding any other provision in the general statutes, the Treasurer shall invest as much of the state’s trust funds as are not required for current disbursements in accordance with the provisions of section 45a-203 or the provisions of this part. Notwithstanding the provisions of this section or any other provision in the general statutes, the Treasurer shall not invest more than sixty per cent of the market value of each such trust fund in common stock, except in the event of a stock market fluctuation that causes the common stock percentage to increase and the Treasurer deems it in the best interest of such trust fund to maintain a higher percentage of equities, provided the Treasurer shall not allow the market value of each such trust fund in common stock to exceed sixty-five per cent for more than six months after such fluctuation occurs. On and after January 1, 2001, or on and after the first adoption of an investment policy statement under section 3-13b, whichever is later, all trust fund investments shall be made in accordance with the investment policy statement adopted under section 3-13b. In order to increase the income for each such combined investment fund established pursuant to section 3-31b, the Treasurer may enter into repurchase agreements or lend securities from each such fund, provided that at the time of the execution of the repurchase agreement or the loan at least one hundred per cent of the market value of the security sold or lent shall be received as consideration in the form of cash or securities guaranteed by (1) the United States government or any agency of the United States government, or (2) a sovereign country that is a participant in the General Arrangements to Borrow, known generally as the Group of Ten, or G10, and is rated “AA” or better by at least one nationally recognized statistical rating organization. At all times during the term of each such repurchase agreement or the term of each such loan the consideration received or the collateral shall be equal to not less than ninety-five per cent of the full market value of the security and said consideration received or said collateral shall not be more than one hundred thousand dollars less than the full market value of the security. The Treasurer may sell call options which would give the holders of such options the right to purchase securities held by the Treasurer at the date the call is sold for investment purposes, under such terms and conditions as the Treasurer may determine. Among the factors to be considered by the Treasurer with respect to all securities may be the social, economic and environmental implications of investments of trust funds in particular securities or types of securities. In the investment of the state’s trust funds the Treasurer shall consider the implications of any particular investment in relation to the foreign policy and national interests of the United States.

(b) Notwithstanding any other provision in the general statutes or elsewhere to the contrary, the Treasurer may invest as much of the state’s trust funds as are not required for current disbursements in Connecticut mortgage pass-through certificates. As used in this section, “Connecticut mortgage pass-through certificate” means (1) a certificate evidencing ownership of an undivided interest in a pool of mortgage loans, each of which is secured by a first mortgage on real property located in this state improved by one-to-four-family residential dwellings or units, where such mortgage loans are assigned to a trust company or bank having the powers of a trust company within or without the state, as trustee for the benefit of the holders of such certificates, or (2) any Federal Home Loan Mortgage Corporation pass-through certificate or Federal National Mortgage Association securities backed by mortgage loans, each of which is secured by a first mortgage on real property located in this state improved by one-to-four-family residential dwellings or units; provided such mortgage loans are originated by any bank, trust company, national banking association, savings bank, federal mutual savings bank, savings and loan association, federal savings and loan association, credit union, or federal credit union authorized to do business in this state or by any lender authorized to do business in this state and approved by the federal Secretary of Housing and Urban Development for participation in any mortgage insurance program under the National Housing Act. In exercising his discretion to invest the state’s trust funds in Connecticut mortgage pass-through certificates and in considering the yield on such investments, the Treasurer shall give preference to pools of mortgage loans which contain loans to persons who at the time of mortgage application are contributors to state pension and retirement funds included among the trust funds defined in section 3-13c or who have been past contributors to such funds and who continue to maintain a financial interest therein, and may consider furtherance of the public policy of increasing the amount of reasonably priced mortgage loans available to state residents. Nothing in this section shall prevent the Treasurer from investing state trust funds in mortgage pass-through certificates other than Connecticut mortgage pass-through certificates.

(c) Except in the event of an express repeal of this subsection, no pool of mortgage loans, the ownership of which is evidenced by Connecticut mortgage pass-through certificates, shall be subject to any tax imposed by the state if all of the outstanding Connecticut mortgage pass-through certificates respecting such pool were at any time owned by or on behalf of any one or more of the state’s trust funds.

(d) Notwithstanding any other provision in the general statutes or elsewhere to the contrary, the Treasurer may enter into contracts with any life insurance company authorized to do business in Connecticut under which any amounts held in the state’s trust funds may be used to purchase pension funding contracts and contracts providing for participation in separate accounts or under which funds become a part of the general account of any such life insurance company.

(e) Notwithstanding any provision of the general statutes, neither the Treasurer, the Deputy Treasurer nor any acting Treasurer shall make a private equity or real estate investment without the approval of the Investment Advisory Council, for the balance of the Treasurer’s term of office, on or after any of the following events: (1) The defeat of the Treasurer (A) in a ballot for the party nomination for Treasurer at a convention where said Treasurer was a candidate for nomination, (B) in a primary for nomination for said office where said Treasurer was a candidate for nomination, or (C) upon the completion of a recanvass of the returns from such primary under section 9-445 or 9-446, whichever is later, (2) the defeat of the Treasurer (A) in the election for said office or (B) upon the completion of a recanvass of the returns from such election under section 9-311, 9-311a or 9-311b, or (3) the resignation of the Treasurer.

(P.A. 73-594, S. 7, 12; P.A. 74-49, S. 1, 2; P.A. 80-431, S. 2, 4; P.A. 81-343, S. 2, 7; P.A. 86-29, S. 1, 3; P.A. 92-69, S. 4, 5; P.A. 95-120, S. 1, 2; June 18 Sp. Sess. P.A. 97-4, S. 8, 11; June 18 Sp. Sess. P.A. 97-11, S. 63, 65; P.A. 98-86; P.A. 00-43, S. 2, 4, 19; P.A. 02-34, S. 1; P.A. 10-150, S. 1.)

History: P.A. 74-49 provided that market value of loans from investment funds could be guaranteed by U.S. government or its agencies; P.A. 80-431 required treasurer to consider foreign policy and national interest in making investments of state trust funds; P.A. 81-343 added Subsecs. (b) to (d) re mortgage pass-through certificates and contracts with life insurance companies to purchase pension funding contracts; P.A. 86-29 amended Subsec. (a) to provide specifically that the treasurer may enter into repurchase agreements for purposes of investing the trust funds of the state; P.A. 92-69 amended Subsec. (b) to include certain Federal Home Loan Mortgage Corporation pass-through certificates and Federal National Mortgage Association securities backed by mortgage loans in the definition of “Connecticut mortgage pass-through certificate”; P.A. 95-120 amended Subsec. (a) to permit Treasurer to invest no more than 55%, instead of 50% of a trust fund in common stock, except under specified conditions, for a six-month period of time, effective July 1, 1995; (Revisor’s note: Section 8 of June 18 Sp. Sess. P.A. 97-4 is void and was therefore not codified because it attempts to amend section 1 of vetoed public act 97-260 by restoring language which was deleted in the vetoed act and leaving in place new language added in the vetoed act, effective June 30, 1997. June 18 Sp. Sess. 97-11 changed the effective date of June 18 Sp. Sess. P.A. 97-4 but without affecting section 8 of the act); P.A. 98-86 amended Subsec. (a) to replace book value with market value and add REITS as alternative investments; P.A. 00-43 amended Subsec. (a) to increase the limit on investment in common stock and to provide that all investments be made in accordance with the investment policy statement adopted under Sec. 3-13b, effective January 1, 2001, and added Subsec. (e) re restrictions on investment of trust funds in private equity or real estate during “lame duck” phase of Treasurer’s term, effective May 3, 2000; P.A. 02-34 amended Subsec. (a) to delete provision which designated real estate investment trusts as alternative investments and not common stock investments, effective May 6, 2002; P.A. 10-150 amended Subsec. (a) by deleting “or elsewhere to the contrary”, adding Subdiv. (1) designator, making a conforming change and adding Subdiv. (2) allowing Group of Ten securities as collateral for securities lending, effective July 1, 2010.

See Sec. 3-13g re investment policies re corporations doing business in Iran.

See Sec. 3-13h re state funds invested in certain companies doing business in Northern Ireland.

See Sec. 3-13i re contracts for services related to investment of trust funds.



Section 3-13e - Investment of trust funds in loans to mortgage lenders.

(a) The following terms, when used in this section shall have the following meanings, unless the context otherwise requires: “Trust fund” means any of the funds listed in section 3-13c; “mortgage lender” means any bank and trust company, savings bank or savings and loan association chartered under the laws of the state, national banking association, federal savings and loan association, insurance company authorized to transact business in the state or other firm or corporation subject to the banking laws of Connecticut and approved by the Treasurer; and “pension and retirement fund contributor” means any person who at the time of receiving a mortgage-secured loan from a mortgage lender as provided in subsection (b) of this section is, and has been during the three years immediately preceding such loan, a contributor to any pension or retirement fund included among the trust funds listed in this subsection.

(b) Notwithstanding any provision of the general statutes to the contrary, the Treasurer may invest as much of the funds of any trust fund as are not required for current disbursements, in loans to mortgage lenders, subject to the following conditions: (1) Any such investment shall be secured as to payment of both principal and interest by a pledge of and lien upon collateral security of such nature, in such amounts and under such terms as the Treasurer shall determine; (2) any such mortgage lender shall within a reasonable period of time, as determined by the Treasurer, following receipt by such mortgage lender of the loan proceeds, enter into written commitments to make and shall thereafter proceed as promptly as practicable to make and disburse loans from such loan proceeds, in an aggregate principal amount not less than the amount of such loan proceeds, and each such loan shall be secured by a mortgage of residential real property containing not more than four dwelling units and situated within the state, provided no more than twenty million dollars in such loans to mortgage lenders shall be outstanding at any one time and no more than ten million dollars in such loans shall be made in any one fiscal year, and further provided, the aggregate of such loans outstanding to any single mortgage lender shall not exceed the greater of one million dollars or one per cent of the deposits of such mortgage lender. Pension and retirement fund contributors shall be afforded a preference with respect to receipt of loans made under the provisions of this section, subject to such procedures as the Treasurer may prescribe.

(P.A. 75-347, S. 1, 2; P.A. 78-121, S. 1, 113; 78-236, S. 18, 20.)

History: P.A. 78-121 deleted words “building or” in phrase “building or savings and loan association”, effective January 1, 1979; P.A. 78-236 redefined “trust fund”.



Section 3-13f - State investment policy in relation to corporations doing business in South Africa.

Section 3-13f is repealed, effective November 12, 1993.

(P.A. 80-431, S. 1, 4; P.A. 82-324, S. 1, 2; P.A. 87-170, S. 1, 2; Oct. Sp. Sess. P.A. 93-2, S. 1, 2.)



Section 3-13g - Divestment of state funds invested in companies doing business in Iran.

(a) For the purposes of this section:

(1) “Company” means any corporation, utility, partnership, joint venture, franchisor, franchisee, trust, entity investment vehicle, financial institution or other entity or business association, including all wholly-owned subsidiaries, majority-owned subsidiaries, parent companies or affiliates of such entities or business associations that exist for the purpose of making profit;

(2) “Doing business in Iran” means engaging in commerce in any form in Iran, including maintaining equipment, facilities, personnel or other apparatus of business or commerce in Iran, including, but not limited to, the lease or ownership of real or personal property in Iran or engaging in any business activity with the government of Iran;

(3) “Invest” means the commitment of funds or other assets to a company, including, but not limited to, the ownership or control of a share or interest in the company, and the ownership or control of a bond or other debt instrument by the company;

(4) “Iran” means the Islamic Republic of Iran, including its government and any of its agencies, instrumentalities or political subdivisions;

(5) “Mineral extraction activities” include (A) activities such as exploring, extracting, processing, transporting, or wholesale selling or trading of elemental minerals or associated metal alloys or oxides (ore), including gold, copper, chromium, chromite, diamonds, iron, silver, tungsten, uranium and zinc, and (B) facilitating such activities, including providing supplies or services in support of such activities;

(6) “Oil-related activities” include, but are not limited to, activities such as (A) owning rights to oil blocks, (B) exporting, extracting, producing, refining, processing, exploring for, transporting, selling or trading of oil, (C) constructing, maintaining or operating a pipeline, refinery or other oil field infrastructure, and (D) facilitating such activities, including providing supplies and services in support of such activities, but does not include the selling of retail gasoline and related consumer products; and

(7) “Petroleum resources” means petroleum, petroleum byproducts and natural gas.

(b) The State Treasurer shall review the major investment holdings of the state for the purpose of determining the extent to which state funds are invested in companies doing business in Iran. Whenever feasible and consistent with the fiduciary duties of the State Treasurer, the State Treasurer shall encourage companies in which state funds are invested and that are doing business in Iran, as identified by the United States Department of Treasury’s Office of Foreign Assets Control or the State Treasurer, to act responsibly and not take actions that promote or otherwise enable Iran’s development of nuclear weaponry or its support of terrorism.

(c) The State Treasurer (1) may divest, decide to not further invest state funds or not enter into any future investment in any company doing business in Iran; and (2) shall divest and not further invest in any security or instrument issued by Iran. In determining whether to divest state funds in accordance with the provisions of subdivision (1) of this subsection, the factors that the Treasurer shall consider shall include, but not be limited to, the following: (A) Revenues paid by such company directly to the government of Iran; (B) whether the company is doing business in Iran that involves contracts with or provision of supplies or services to (i) the government of Iran, (ii) companies in which the government of Iran has any direct or indirect equity share, (iii) consortia or projects commissioned by the government of Iran, or (iv) companies involved in consortia or projects commissioned by the government of Iran where such business involves oil-related activities, mineral extraction activities, investments that directly and significantly contribute to the development of Iran’s petroleum resources or any other business activity that has been made the subject of economic sanctions imposed by the United States government; (C) whether the company has demonstrated complicity with an Iranian organization that has been identified as a terrorist organization by the United States government; (D) whether such company knowingly obstructs lawful inquiries into its operations and investments in Iran; (E) whether such company attempts to circumvent any applicable sanctions of the United States; (F) the extent of any humanitarian activities undertaken by such company in Iran; (G) whether such company is authorized by the federal government of the United States to do business in Iran; and (H) any other factor that the Treasurer deems prudent. In the event that the Treasurer determines that divestment of state funds is warranted from a company in which state funds are invested due to such company doing business in Iran, the Treasurer shall give notice to such company that such funds shall be divested from such company for as long as such company does business in Iran.

(d) The State Treasurer shall, at least once per fiscal year, provide a report to the Investment Advisory Council on actions taken by the Treasurer pursuant to the provisions of this section.

(e) The provisions of this section shall no longer be effective if both of the following occur: (1) Iran is no longer designated by the United States Department of State as a country that is a state sponsor of terrorism due to said department’s determination that the country repeatedly provides support for acts of international terrorism; and (2) the President of the United States certifies to the appropriate committee of Congress, pursuant to P.L. 104-172, as amended from time to time, that Iran has ceased its efforts to design, develop, manufacture or acquire a nuclear explosive device or related materials and technology.

(P.A. 80-431, S. 3, 4; P.A. 11-82, S. 3.)

History: P.A. 11-82 added Subsec. (a) re definitions, designated existing provisions as Subsec. (b) and amended same to substitute “holdings” for “policies”, delete language re purpose of reviewing investments contrary to national interests and add language re Treasurer’s encouragement of companies to not assist Iran’s development of nuclear weaponry and support of terrorism, and added Subsec. (c) re factors Treasurer shall consider for divesture, Subsec. (d) re report and Subsec. (e) re conditions when provisions are no longer effective, effective July 8, 2011.



Section 3-13h - Investments in companies doing business in Northern Ireland which have not implemented the MacBride principles.

(a) The State Treasurer shall review the major investment holdings of the state for the purpose of determining the extent to which state funds are invested in companies doing business in Northern Ireland which have not adopted the MacBride principles. Whenever feasible and consistent with the fiduciary duties of the State Treasurer, companies in which the state has invested assets and which have operations in Northern Ireland shall be urged to adopt and implement the MacBride principles with respect to such operations and where necessary and appropriate to initiate or support shareholder initiatives requiring such corporate action.

(b) The State Treasurer may divest, decide not to further invest state funds or not enter into any future investment in any company unless such company has implemented the MacBride principles, which are as follows: (1) Increasing the representation of individuals from underrepresented religious groups in the workforce, including managerial, supervisory, administrative, clerical and technical jobs; (2) providing adequate security for the protection of minority employees at the workplace and while traveling to and from work; (3) banning provocative religious or political emblems from the workplace; (4) publicly advertising all job openings and making special recruitment efforts to attract applicants from underrepresented religious groups; (5) layoff, recall and termination procedures which do not in practice favor particular religious groupings; (6) abolishing job reservations, apprenticeship restrictions and differential employment criteria, which discriminate on the basis of religion or ethnic origin; (7) developing training programs that will prepare substantial numbers of current minority employees for skilled jobs, including the expansion of existing programs and the creation of new programs to train, upgrade and improve the skills of minority employees; (8) establishing procedures to assess, identify and actively recruit minority employees with potential for further advancement; and (9) appointing a senior management staff member to oversee the company’s affirmative action efforts and the setting up of timetables to carry out affirmative action principles.

(c) The State Treasurer shall, at least once per fiscal year, provide a report to the Investment Advisory Council on actions taken by the Treasurer pursuant to the provisions of this section.

(d) The provisions of this section shall no longer be effective on and after January 1, 2020.

(P.A. 87-199, S. 1, 2; P.A. 95-345, S. 1, 2; P.A. 96-180, S. 136, 166; P.A. 12-203, S. 1.)

History: P.A. 95-345 amended Subsec. (b) by deleting the words “adopted and” from the phrase “such corporation has adopted and implemented the MacBride principles”, effective July 1, 1995; P.A. 96-180 amended Subsec. (b) to make technical grammatical corrections, effective June 3, 1996; P.A. 12-203 amended Subsec. (a) by changing “policies” to “holdings”, “moneys” to “state funds”, “corporations” to “companies” and “In whatever manner may be deemed appropriate by” to “Whenever feasible and consistent with the fiduciary duties of”, amended Subsec. (b) by deleting “In carrying out his fiduciary responsibility”, deleting requirement that State Treasurer disinvest state funds within 3 years following May 18, 1987, and invest no new state funds in any corporation doing business in Northern Ireland not implementing MacBride principles, deleting requirement that State Treasurer invest state funds available for future investment in corporations doing business in Northern Ireland in accordance with MacBride principles, adding “may divest, decide not to further invest state funds or not enter into any future investment in any company” and changing “corporation” to “company”, and added Subsecs. (c) re required report and (d) re effectiveness of provisions, effective July 1, 2012.



Section 3-13i - Contracts for services related to investment of trust funds.

On and after January 1, 2001, or on and after the first adoption of an investment policy statement under section 3-13b, whichever is later, any contract for services related to the investment of trust funds, as defined in section 3-13c, shall be subject to the investment policy statement adopted under section 3-13b. No contract for services related to the investment of such funds shall be awarded to a provider of such services until the Treasurer’s recommendation of a provider is reviewed by the Investment Advisory Council. The Treasurer shall provide notice of such recommendation at a meeting of the council. Not later than forty-five days after such meeting, the council may file a written review of the Treasurer’s recommendation concerning the selection of such provider with the Office of the Treasurer where it shall be available for public inspection. The Treasurer may proceed to award the contract after such forty-five-day period.

(P.A. 00-43, S. 3, 19.)

History: P.A. 00-43 effective May 3, 2000.



Section 3-13j - Third party fees in investments by Treasurer or quasi-public agencies.

(a) Prior to the Treasurer entering into a contract for investment services, as defined in section 9-612, any person or entity who would be a party to that contract shall disclose to the Treasurer, in writing, all third party fees attributable to such contract. Such disclosure shall be made by firms providing such services and shall be in a sworn affidavit in a manner and form prescribed in regulations which shall be adopted by the Treasurer, in accordance with the provisions of chapter 54, not later than three months after May 3, 2000. Information disclosed under this subsection shall be made available for public inspection in accordance with the Freedom of Information Act, as defined in section 1-200.

(b) Prior to any quasi-public agency, as defined in section 1-120, entering into a contract for investment services, as defined in section 9-612, any person or entity who would be a party to that contract shall disclose to the quasi-public agency entering into the contract, in writing, all third party fees attributable to such contract. Such disclosure shall be made by firms providing such services and shall be in a sworn affidavit in a manner and form as prescribed in procedures which shall be adopted by each such agency, in accordance with the provisions of chapter 12, not later than three months after May 3, 2000. Information disclosed under this subsection shall be made available for public inspection in accordance with the Freedom of Information Act, as defined in section 1-200.

(c) For purposes of this section and section 3-13k, “third party fees” includes, but is not limited to, management fees, placement agent fees, solicitation fees, referral fees, promotion fees, introduction or matchmaker fees, and due diligence fees.

(d) Any person who violates any provision of this section shall be liable for a civil penalty not to exceed two thousand dollars for each violation.

(1) The Attorney General, upon complaint of the Treasurer, may bring an action in the superior court for the judicial district of Hartford to recover such penalty for a violation of this section which affects a fund of the state. Any penalty imposed under this section for a violation which affects any such fund shall be paid to the Treasurer who shall deposit such moneys in such fund.

(2) Any quasi-public agency, as defined in section 1-120, may bring an action in the superior court to recover such penalty for a violation of this section which affects any fund under the control of such agency. Any penalty imposed under this section for a violation which affects any such fund shall be paid to such agency which shall deposit such moneys in such fund.

(P.A. 00-43, S. 5, 19.)

History: P.A. 00-43 effective May 3, 2000.



Section 3-13k - Direction of third party fees by Treasurer prohibited. Personal use by Treasurer of broker’s credits prohibited.

(a) The Treasurer shall not direct the payment of any third party fees to any person other than third party fees paid in connection with state bond sales or fees permitted by the Internal Revenue Code in connection with guaranteed investment contracts related to debt issuance.

(b) Neither the Treasurer, nor any agent or employee of the Treasurer, shall make personal use of any credit or thing of value given by a broker or firm in connection with the investment of trust funds.

(P.A. 00-43, S. 6, 19.)

History: P.A. 00-43 effective May 3, 2000.



Section 3-13l - Finder’s fees in connection with state investments prohibited. Definitions. Penalties.

(a) No person may, directly or indirectly, pay a finder’s fee to any person in connection with any investment transaction involving the state, any quasi-public agency, as defined in section 1-120, or any political subdivision of the state. No person may, directly or indirectly, receive a finder’s fee in connection with any investment transaction involving the state, any quasi-public agency, as defined in section 1-120, or any political subdivision of the state.

(b) For purposes of this section:

(1) “Finder’s fee” means compensation in the form of cash, cash equivalents or other things of value paid to or received by a third party in connection with an investment transaction to which the state, any political subdivision of the state or any quasi-public agency, as defined in section 1-120, is a party for any services, and includes, but is not limited to, any fee paid for lobbying, as defined in subdivision (11) of section 1-91, and as defined by the Citizen’s Ethics Advisory Board, in consultation with the Treasurer, in the regulations adopted under subparagraph (C)(ii) of subdivision (3) of this subsection or as prescribed by the Treasurer until such regulations are adopted.

(2) “Finder’s fee” does not mean (A)(i) compensation earned for the rendering of investment services, as defined in subsection (e) of section 9-612, or for acting as a licensed real estate broker or real estate sales person under the provisions of section 20-312, or under a comparable statute of the jurisdiction in which the subject property is located, or (ii) marketing fees or due diligence fees earned by the payee in connection with the offer, sale or purchase of any security or investment interest, in accordance with criteria prescribed under subparagraph (C)(ii) of subdivision (3) of this subsection, (B) compensation paid to (i) persons who are investment professionals engaged in the ongoing business of representing investment services providers, or (ii) third parties for services connected to the issuance of debt by the state, any political subdivision of the state or any quasi-public agency, as defined in section 1-120, and (C) any compensation which is so defined by the regulations adopted under subparagraph (C)(ii) of subdivision (3) of this subsection, or any compensation which meets criteria prescribed by the Treasurer until such regulations are adopted. As used in this section, “offer” and “sale” have the same meaning as provided in section 36b-3.

(3) “Investment professional” means an individual or firm whose primary business is bringing together institutional funds and investment opportunities and who (A) is a broker-dealer or investment adviser agent licensed or registered (i) under the Connecticut Uniform Securities Act; (ii) in the case of an investment adviser agent, with the Securities and Exchange Commission, in accordance with the Investment Advisors’ Act of 1940; or (iii) in the case of a broker-dealer, with the National Association of Securities Dealers in accordance with the Securities Exchange Act of 1934, or (B) is licensed under section 20-312, or under a comparable statute of the jurisdiction in which the subject property is located, or (C) (i) furnishes an investment manager with marketing services including, but not limited to, developing an overall marketing strategy focusing on more than one institutional fund, designing or publishing marketing brochures or other presentation material such as logos and brands for investment products, responding to requests for proposals, completing due diligence questionnaires, identifying a range of potential investors, or such other services as may be identified in regulations adopted under clause (ii) of this subparagraph; and (ii) meets criteria prescribed (I) by the Treasurer until regulations are adopted under this subparagraph, or (II) by the Citizen’s Ethics Advisory Board, in consultation with the Treasurer, in regulations adopted in accordance with the provisions of chapter 54. Prior to adopting such regulations, the Citizen’s Ethics Advisory Board shall transmit the proposed regulations to the Treasurer not later than one hundred twenty days before any period for public comment on such regulations commences and shall consider any comments or recommendations the Treasurer may have regarding such regulations. In developing such regulations, the Citizen’s Ethics Advisory Board shall ensure that the state will not be competitively disadvantaged by such regulations relative to any legitimate financial market.

(c) Any person who violates any provision of this section shall be liable for a civil penalty of not less than the amount of the fee paid or received in violation of this section and not more than three times said amount.

(1) The Attorney General, upon complaint of the Treasurer or the Citizen’s Ethics Advisory Board, may bring an action in the superior court for the judicial district of Hartford to recover such penalty for a violation of this section which affects a fund of the state. Any penalty imposed under this section for a violation which affects any such fund shall be paid to the Treasurer who shall deposit such moneys in such fund.

(2) Any political subdivision of the state may bring an action in the superior court to recover such penalty for a violation of this section which affects any fund under the control of such subdivision. Any penalty imposed under this section for a violation which affects any such fund shall be paid to such subdivision which shall deposit such moneys in such fund.

(3) Any quasi-public agency, as defined in section 1-120, may bring an action in the superior court to recover such penalty for a violation of this section which affects any fund under the control of such agency. Any penalty imposed under this section for a violation which affects any such fund shall be paid to such agency which shall deposit such moneys in such fund.

(P.A. 00-43, S. 7, 19; P.A. 02-103, S. 42; P.A. 05-183, S. 33; P.A. 06-196, S. 22; P.A. 13-180, S. 34; 13-244, S. 22.)

History: P.A. 00-43 effective May 3, 2000; P.A. 02-103 made technical changes in Subsec. (b)(2); P.A. 05-183 amended Subsecs. (b) and (c) to replace “Ethics Commission” with “Citizen’s Ethics Advisory Board” and make technical changes, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (b)(3), effective June 7, 2006; P.A. 13-180 replaced reference to Sec. 9-612(f) with reference to Sec. 9-612(e) in Subsec. (b)(2), effective June 18, 2013; P.A. 13-244 amended Subsec. (b) to replace reference to Sec. 1-91(k) with reference to Sec. 1-91(11) in Subdiv. (1) and make a technical change in Subdiv. (2).



Section 3-14 - Management and sales of state property.

The Treasurer may appoint agents to manage all property to which the state becomes legally entitled and to sell any such property not necessary for the use of the state, at public or private sale, for cash or on credit, on such terms as the Treasurer approves. The Treasurer shall execute any conveyances thereof and shall render an account of his proceedings to the General Assembly if in session or to the Governor during the recess of the General Assembly; but, if any owner of such property appears, he shall be entitled to it, or, if sold, to the avails thereof, after deducting the necessary expenses.

(1949 Rev., S. 108.)

See Secs. 3-47 and 4b-21 re real estate transactions.

See Sec. 47-8 re Treasurer’s authority to release mortgages to, or liens in favor of, state.



Section 3-14a - Treasurer to administer trusts for counties.

Unless otherwise provided by the trust instrument, the State Treasurer shall succeed to the administration of any trust created for the benefit of any county and shall continue to administer the same in accordance with the terms of the trust.

(1959, P.A. 152, S. 94.)

See Sec. 6-2a re state succession to property and liabilities of counties.



Section 3-14b - Option of municipality to purchase state-owned land prior to sale. Waiver of rights. Exceptions.

Prior to the sale of any parcel of land, or a portion thereof owned by the state, except a transfer or conveyance to the party against whom foreclosure was taken or who conveyed to the state in lieu of foreclosure under the provisions of section 17b-138, or as provided in subsection (g) of this section, the state agency, department or institution responsible for the sale of such land shall first notify, in writing, the chief executive officer or officers of the municipality in which such land is situated and the affected state representative and state senator for such municipality of the state’s intention to sell such land, and no agreement to sell such land may be entered into or sale may be made by the state except as follows:

(a) Not later than forty-five days after such notice has been so given, such chief executive officer or officers may give written notice to the state of the municipality’s desire to purchase such land and shall have the right to purchase the interest in the land which the state has declared its intent to sell, subject to conditions of sale acceptable to the state.

(b) If the chief executive officer or officers of the municipality fail to give notice, as provided in subsection (a) of this section, or give notice to the state of the municipality’s desire not to purchase such land, such municipality shall have waived its right to purchase the land in accordance with the terms of this section.

(c) Not later than sixty days after notice has been given by the municipality of its desire to purchase such land, as provided in subsection (a) of this section, the state acting through the state agency, department or institution shall sell such land to the municipality, provided the state and the municipality agree upon the conditions of sale and the amount to be paid therefor.

(d) If the municipality fails to purchase such land not later than sixty days after notice has been given by the municipality of its desire to purchase the land, as provided in subsection (a) of this section, such municipality shall have waived rights to purchase the land in accordance with the terms of this section, subject to the provisions of subsection (e) of this section.

(e) Notwithstanding the provisions of subsections (b) and (d) of this section, if the state thereafter proposes to sell such land to any person upon terms different from those offered to the municipality, the state shall first notify the municipality of such proposal, in the manner provided in subsection (a) of this section, and of the terms of such proposed sale, and such municipality shall have the option to purchase such land upon such terms and may thereupon, in the same manner and within the same time limitations as are provided in subsections (a) and (c) of this section, proceed to purchase such land.

(f) Notwithstanding the provisions of subsection (d) of this section, the towns of Preston and Norwich shall retain any right provided for by this section with regard to the property known as the Norwich State Hospital property, provided the Commissioner of Administrative Services determines that such towns continue to make good faith efforts to purchase such property and have otherwise complied with the provisions of this section.

(g) The provisions of this section shall not apply to the sale or transfer of land, an interest in land or an improvement to land under the provisions of section 4b-21.

(P.A. 74-203, S. 1, 2; P.A. 75-332; P.A. 96-222, S. 1, 41; P.A. 05-287, S. 28; P.A. 06-196, S. 23; P.A. 11-51, S. 44; P.A. 13-263, S. 2.)

History: P.A. 75-332 excepted transfers and conveyances of land where foreclosure was involved from provisions of section; P.A. 96-222 substituted “state agency, department or institution responsible for the sale of such land” for “State Treasurer”, effective July 1, 1996; P.A. 05-287 made technical changes throughout the section, added requirement that notice of sale be provided to the affected state representative and state senator for the municipality and added Subsec. (f) re the sale of the Norwich State Hospital property to the towns of Preston and Norwich, effective July 13, 2005; P.A. 06-196 made a technical change in Subsec. (e), effective June 7, 2006; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (f), effective July 1, 2011; P.A. 13-263 amended Subsec. (a) to add reference to Subsec. (g) and added Subsec. (g) re sale or transfer under Sec. 4b-21, effective July 1, 2013.



Section 3-15 - Sites for beacon lights and other buildings.

The Treasurer is authorized to execute on behalf of the state and deliver, with the approval of the Governor, to the United States of America, a deed of any parcel of land belonging to the state, for the purpose of the erection and maintenance thereon of beacon lights and other buildings and apparatus to be used in aid of navigation. Any such deed shall contain a provision that, if such lights, buildings and apparatus are not erected thereon within five years from the date of such deed, or if the government of the United States of America abandons the use of such land for such purposes, title to such land shall revert to the state. Jurisdiction of the state over any land deeded to the United States under the provisions of this section shall be ceded to the United States, provided the state shall retain concurrent jurisdiction with the United States for the sole purpose of serving and executing thereon civil and criminal process issued under any provision of the statutes.

(1949 Rev., S. 130.)



Section 3-16 - Temporary borrowing. Approval by Governor. Notice to committees of General Assembly.

(a) The Treasurer is authorized, subject to the approval of the Governor, to borrow such funds, from time to time, as may be necessary, and to issue the obligations of the state therefor, signed by him or her as Treasurer, which obligations shall be binding on the state and shall be redeemed by the Treasurer whenever, in his or her opinion, there are funds in the Treasury available for such purpose or not later than two years from the date of issuance, whichever is earlier.

(b) The Governor shall specify, in his or her approval of temporary borrowing undertaken pursuant to subsection (a) of this section, the dollar amount of such borrowing.

(c) Concurrently with the Governor’s notice to the Treasurer of approval of such borrowing, the Governor shall provide notice of approval of such borrowing to the chairs and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations.

(1949 Rev., S. 109; P.A. 11-82, S. 6.)

History: P.A. 11-82 designated existing provisions as Subsec. (a) and amended same to make technical changes and require obligations to be redeemed not later than 2 years from the date of issuance, and added Subsec. (b) re dollar amount of borrowing specified in Governor’s approval and Subsec. (c) re notice to committees of General Assembly.



Section 3-17 - Collection of state revenue. Issuance of bonds.

The Treasurer shall receive all moneys belonging to the state and disburse the same only as he is directed by law. The Treasurer shall superintend the collection of the state taxes and revenue, receive all such revenue and make proper entries and credits for the same. He may issue, from time to time, registered or coupon bonds of this state in such sums as he finds expedient, deliver the same to the retirement fund provided for in section 10-183r and issue the same in exchange for or in lieu of any registered or coupon bonds previously authorized to be issued; and such bonds so issued shall be payable at the same time and bear interest at the same rate as the bonds received in exchange; and any bonds so received in exchange for new bonds shall be cancelled by the Treasurer.

(1949 Rev., S. 111; 1969, P.A. 629, S. 2; P.A. 78-208, S. 23, 35.)

History: 1969 act provided for delivery bonds to teachers’ pension fund; P.A. 78-208 substituted “retirement” for “pension” and changed reference to repealed Sec. 10-165 to reflect reorganization of teachers’ retirement system.



Section 3-17a - Payments to the state from certain financing litigation settlements.

Section 3-17a is repealed, effective May 26, 2009.

(June Sp. Sess. P.A. 01-7, S. 14, 28; P.A. 09-111, S. 5.)



Section 3-18 - Use of facsimile of state seal on bonds.

The use of a facsimile of the great seal of the state on all bonds of the state is authorized, and the same shall have the same effect as an impression thereof.

(1949 Rev., S. 122.)



Section 3-19 - Place of payment of state bonds.

The principal and interest of all bonds of the state issued after June 13, 1947, shall be made payable at such place or places as the Treasurer may determine.

(1949 Rev., S. 123.)



Section 3-20 - Short title: State General Obligation Bond Procedure Act. State Bond Commission.

(a) This section shall be known as and may be cited as, and its short title shall be, the “State General Obligation Bond Procedure Act”.

(b) The following terms, when used in this section, shall have the following meanings, unless the context otherwise requires: “Bonds” means general obligations of the state for the payment of the principal of and interest on which, as the same become due, the full faith and credit of the state are pledged; “bond act” means a general statute, public act or special act of the General Assembly empowering the State Bond Commission or the State Treasurer to authorize bonds heretofore enacted or hereafter enacted; “refunding bonds” means bonds authorized to be issued and sold pursuant to subsection (i) hereof and hereunder; “resolution” means a resolution adopted by a majority of the members of the State Bond Commission. The adoption of a resolution is hereby deemed to satisfy and supersede the requirement of any bond act for a written determination signed by the majority of the members of the State Bond Commission and filed in the office of the Secretary of the State; “State Bond Commission” or “commission” means the State Bond Commission as established herein.

(c) There is established the State Bond Commission, which shall consist of the Governor, the Treasurer, the Comptroller, the Attorney General, the Secretary of the Office of Policy and Management and the Commissioner of Construction Services, each of whom may designate a deputy to represent him as a member at meetings of the State Bond Commission with full powers to act and vote in his behalf, and the cochairpersons and the ranking minority members of the joint standing committee of the General Assembly having cognizance of matters relating to state finance, revenue and bonding, each of whom may designate another member of said joint standing committee, who is not a member of the State Bond Commission, to represent him as a member at meetings of the State Bond Commission with full powers to act and vote in his behalf. The members of said commission shall serve without compensation.

(d) All bonds of the state, authorized by the State Bond Commission acting prior to July 1, 1972, pursuant to any bond act taking effect prior to such date, shall be issued in accordance with such bond act or this section. All bonds of the state authorized to be issued by the State Bond Commission acting on or after July 1, 1972, pursuant to any bond act taking effect before, on or after such date shall be authorized and shall be issued in accordance with this section.

(e) The principal and interest of bonds, refunding bonds, other obligations or borrowings in anticipation thereof, their transfer and the income therefrom, including any profit on the sale or transfer thereof, shall at all times be exempt from any taxation by the state of Connecticut or under its authority, except for estate or succession taxes.

(f) With the exception of refunding bonds, the proceeds of the sale of the bonds and any moneys held or otherwise set aside for the repayment of the bonds shall be deposited with the Treasurer or, at the direction of the Treasurer, with a commercial bank or trust company, in trust for the benefit of the state, pending the use or application thereof, for the purpose and projects specified in the bond act empowering the State Bond Commission to authorize such bonds. Any expense incurred in connection with the carrying out of the provisions of this section, including the issuance of refunding bonds, shall be paid from the accrued interest and premiums or from the proceeds of the sale of such bonds or refunding bonds and in the same manner as other obligations of the state, except that expenses incurred in connection with the preparation, issuance and delivery of general obligation bonds issued in accordance with sections 3-17 and 10-183m, and delivered to the retirement fund provided for in section 10-183r shall be paid out of the General Fund if sufficient accrued interest and premiums are not available to pay such expenses. With the exception of the proceeds of refunding bonds deposited in a defeasance escrow fund, pending the use or application of any such bond proceeds or any such funds, such proceeds or funds may be deposited with the Treasurer in such fund or funds of the state as appropriate or at the direction of the Treasurer in a commercial bank or trust company with or without security to the credit of such fund or funds, or may be invested by, or at the direction of, the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States, or agencies or instrumentalities of the United States, in certificates of deposit, commercial paper, savings accounts and bank acceptances, in the obligations of any state of the United States or any political subdivision thereof or the obligations of any instrumentality, authority or agency of any state or political subdivision thereof, provided that at the time of investment such obligations are rated within one of the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, and applicable to such obligations, in the obligations of any regional school district in this state, of any municipality in this state or any metropolitan district in this state, provided that at the time of investment such obligations of such government entity are rated within one of the top three rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, and applicable to such obligations, or in any fund in which a trustee may invest pursuant to section 36a-353, or in investment agreements with financial institutions whose long-term obligations are rated within the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner or whose short-term obligations are rated within the top rating category of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, or investment agreements fully secured by obligations of, or guaranteed by, the United States or agencies or instrumentalities of the United States. Except as may be provided herein or in any other public or special act, net earnings of investments of proceeds of bonds and such funds, and accrued interest and premiums on the issuance of such bonds shall, after payment of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, if any, be deposited to the credit of the General Fund.

(g) (1) With the exception of refunding bonds, whenever a bond act empowers the State Bond Commission to authorize bonds for any project or purpose or projects or purposes, and whenever the State Bond Commission finds that the authorization of such bonds will be in the best interests of the state, it shall authorize such bonds by resolution adopted by the approving vote of at least a majority of said commission. No such resolution shall be so adopted by the State Bond Commission unless it finds that there has been filed with it (A) any human services facility colocation statement to be filed with the Secretary of the Office of Policy and Management, if so requested by the secretary, pursuant to section 4b-23; (B) a statement from the Commissioner of Agriculture pursuant to section 22-6, for projects which would convert twenty-five or more acres of prime farmland to a nonagricultural use; (C) prior to the meeting at which such resolution is to be considered, any capital development impact statement required to be filed with the Secretary of the Office of Policy and Management; (D) a statement as to the full cost of the project or purpose when completed and the estimated operating cost for any structure, equipment or facility to be constructed or acquired; and (E) such requests and such other documents as it or said bond act requires, provided no resolution with respect to any school building project financed pursuant to section 10-287d or any interest subsidy financed pursuant to section 10-292k shall require the filing of any statements pursuant to subparagraph (A), (B), (C), (D) or (E) of this subdivision and provided further any resolution requiring a capital impact statement shall be deemed not properly before the State Bond Commission until such capital development impact statement is filed. Any such resolution so adopted by the State Bond Commission shall recite the bond act under which said commission is empowered to authorize such bonds and the filing of all requests and other documents, if any, required by it or such bond act, and shall state the principal amount of the bonds authorized and a description of the purpose or project for which such bonds are authorized. Such description shall be sufficient if made merely by reference to a numbered subsection, subdivision or other applicable section of such bond act.

(2) The agenda of each meeting shall be made available to the members of the commission not later than five business days prior to the meeting at which such agenda is to be considered. The day of the meeting shall count as one of the business days. The agenda of each meeting, or any supporting documents included with such agenda, shall include a reference to the statute or public or special act which is the source of any funds to be used for any project on such agenda, including any contingency funds and any reuse or reallocation of funds previously approved for any other use or project, and a notation of the outside source from which any funds for any such project were received, if any.

(3) Upon adoption of a resolution, the principal amount of the bonds authorized therein for such purpose or project shall be deemed to be an appropriation and allocation of such amount for such purpose or project, respectively, and subject to approval by the Governor of allotment thereof and to any authorization for such project or purpose that may otherwise be required, contracts may be awarded and obligations incurred with respect to any such project or purpose in amounts not in the aggregate exceeding such authorized principal amount, notwithstanding that such contracts and obligations may at a particular time exceed the amount of the proceeds from the sale of such bonds theretofore received by the state. In any such resolution so adopted, the State Bond Commission may include provision for the date or dates of such bonds, the maturity of such bonds and, notwithstanding the provisions of any bond act taking effect prior to July 1, 1973, provision for either serial or term, sinking fund or other reserve fund requirements, if any, due dates of the interest thereon, the form of such bonds, the denominations and designation of such bonds, registration, conversion and transfer privileges and the terms of redemption with or without premium and the date and manner of sale of such bonds, provisions for the consolidation of such bonds with other bonds including refunding bonds for the purpose of sale as provided in subsection (h) of this section, limitations with respect to the interest rate or rates on such bonds, provisions for receipt and deposit or investment of the good faith deposit pending delivery of such bonds and such other terms and conditions of such bonds and of the issuance and sale thereof as the State Bond Commission may determine to be in the best interest of the state, provided the State Bond Commission may delegate to the Treasurer all or any part of the foregoing powers in which event the Treasurer shall exercise such powers until the State Bond Commission, by adoption of a resolution prior to exercise of such powers by the Treasurer shall elect to reassume the same. Such powers shall be exercised from time to time in such manner as the Treasurer shall determine to be in the best interests of the state and the Treasurer shall file a certificate of determination setting forth the details thereof with the secretary of the State Bond Commission on or before the date of delivery of such bonds, the details of which were determined by the Treasurer in accordance with such delegation.

(4) The State Bond Commission may authorize the Commissioner of Economic and Community Development to defer payments of interest or principal, or a portion thereof, in the case of a troubled loan, as defined in subdivision (1) of subsection (e) of section 8-37x, made by the commissioner under any provision of the general statutes.

(h) Notwithstanding any general statute, public act or special act of the General Assembly enacted prior to or after March 20, 1973, bonds or portions thereof, including refunding bonds authorized by any general statute, public act or special act of the General Assembly enacted prior to or after said date to be issued by the commission or by the Treasurer may be consolidated for the purpose of sale and issued, sold, printed and delivered as a single bond issue, provided, if bonds authorized under two or more bond acts are issued as a single bond issue or if bonds authorized under one or more bond acts together with refunding bonds are issued as a single bond issue, a separate maturity schedule or sinking fund requirements, if any, for such bonds or portions thereof authorized under each bond act and for the refunding bonds shall be established and filed with the secretary of the State Bond Commission on or before the date of delivery of such bonds.

(i) Notwithstanding any other provision of this section or of any general statute, public act or special act of the General Assembly enacted prior to or after March 20, 1973, whenever the Treasurer finds that it is in the best interests of the state to refund bonds issued pursuant to this section or pursuant to any other general statute, public act or special act of the General Assembly enacted prior to or after said date the maturity date of which has not yet occurred, and whether such bonds to be refunded are or are not subject to redemption prior to maturity, refunding bonds of the state may be issued for the purpose of purchasing, paying, funding or refunding such bonds and the interest payable thereon in advance of their maturity, or, if subject to redemption, at such redemption date or dates as provided in such bonds, at maturity or on such date or dates as determined by the Treasurer. No such refunding bonds shall be issued unless they are part of an issue described in a bond determination made and signed by the Treasurer in accordance with and pursuant to this subsection of which a copy has been filed with the secretary of the Bond Commission prior to delivery of such refunding bonds and such determination (A) sets forth the maturities of the bonds, including any refunding bonds, and the interest installments thereof, to be paid from the proceeds of the refunding bonds and (B) includes a certification of the Treasurer that the state reasonably expects as of the date of the certification to achieve, as a result of the sale of such refunding bonds and the investment and application of the proceeds of such sale, net debt service savings. Upon the issuance of any refunding bonds the proceeds from the sale thereof shall be deemed to have been appropriated and pledged for and shall be used and applied to the purchase, redemption or payment of the bonds to be so refunded including the payment of any redemption premium thereon and any interest accrued or to accrue thereon to the date of purchase, redemption or payment of such bonds at or prior to the maturity of such bonds as set forth in the bond determination, the refunding bonds authorized and issued pursuant to this subsection shall be general obligations of the state and the full faith and credit of the state are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal, including any amount of a mandatory sinking fund requirement as provided in such contract, and interest is hereby made, and the Treasurer shall pay such amounts as the same become due. Pending such use or application of the proceeds of refunding bonds issued pursuant to this subsection, such proceeds may be invested in accordance with and subject to the provisions of such bond determination, in obligations of, or guaranteed by, the state or the United States or any agency or instrumentality of the United States or in certificates of deposit or time deposits secured by such obligations, or without limiting the foregoing in bonds, debentures, notes or participation certificates or other obligations issued by federal land banks, the Federal National Mortgage Agency, the federal home loan bank system, the Export Import Bank, the Government National Mortgage Association, the federal intermediate credit banks, the Tennessee Valley Authority, public housing authorities and fully secured by payment of both principal and interest by a pledge of annual contributions under contracts with the United States of America, the United States Postal Service, banks for cooperatives and the Farmers Home Administration and shall be held in trust by the Treasurer in trust for use, application and investment as aforesaid separate and apart from other funds of the state or may be deposited with a trustee in trust for such use, application and investment, upon the execution of the bond determination the Treasurer is authorized to execute contracts for such holding, deposit, use, application and investment of such proceeds. Except as may be provided in the bond determination authorizing refunding bonds pursuant to this subsection, net earnings of investments of proceeds of such refunding bonds not needed for the purpose for which such refunding bonds were authorized shall be deposited in the General Fund. In any such bond determination of the Treasurer authorizing refunding bonds pursuant to this subsection, said Treasurer may include provision for the date or dates of such refunding bonds, the principal amount of such refunding bonds, the maturity date or dates of such refunding bonds and provision relating to serial or term bonds and sinking or other reserve fund requirements, if any, the establishment and terms of any trust or trusts held by a trustee or by the Treasurer pursuant to this subsection, due dates of the interest on such refunding bonds, the form thereof, including execution and issuance to the purchasers, pending preparation of definitive refunding bonds, of temporary bonds without coupons exchangeable for the definitive bonds when prepared, executed and ready for delivery, the denominations and designation of such refunding bonds, registration, conversion and transfer privileges and the terms of redemption with or without premium, the date and manner of sale of such refunding bonds, either public or private, at such price or prices as the Treasurer may determine, provisions for the consolidation of such refunding bonds with other bonds for the purpose of sale as provided in subsection (h) hereof, limitations with respect to the interest rate or rates of such refunding bonds, provisions for receipt and deposit or investment of the good faith deposit pending delivery of such refunding bonds and such other terms and conditions of such refunding bonds and of the issuance and sale thereof and the investment of the proceeds thereof as the Treasurer may determine to be in the best interests of the state. For the purposes of this subsection, “refunding bonds” means bonds, notes or other evidences of indebtedness including commercial paper and shall be deemed to include any of those agreements authorized by section 3-20a, to the extent that the Treasurer determines that the execution thereof is appropriate or necessary to satisfy the refunding requirements of this subsection.

(j) The Secretary of the Office of Policy and Management shall be the secretary of the State Bond Commission and shall be responsible for keeping complete records of the commission, including minutes certified by him of any meeting showing the adoption of any resolution by the commission and other actions taken by and documents filed with the commission, and such records shall be the official records of the proceedings of said commission and shall be maintained in the office of the Secretary of the Office of Policy and Management and open for public inspection. Meetings of the State Bond Commission shall be called upon such notice as may be determined by the State Bond Commission and may be open to the public.

(k) Bonds and refunding bonds shall be signed in the name of the state by the manual or facsimile signatures of at least two of the following: (1) The Governor, (2) the Treasurer or the Deputy Treasurer appointed pursuant to section 3-12, and (3) the Comptroller. At least one of such signatures or the signature of an authenticating agent, certifying agent, registrar or transfer agent shall be a manual signature. Such bonds and refunding bonds may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the bonds has ceased to hold office at the time of such issue or at the time of the delivery of such bonds and refunding bonds to the purchaser.

(l) Notwithstanding any other provision of this section or of any bond act, bonds issued under this section may be sold at public sale on sealed proposals or, subject to the approval of the State Bond Commission, by negotiation, in such manner, at such price or prices, at such time or times and on such other terms and conditions as the Treasurer shall determine to be in the best interests of the state. The provisions of this subsection shall not apply to general obligation bonds issued in accordance with sections 3-17 and 10-183m and delivered to the retirement fund provided for in section 10-183r or to refunding bonds sold at private sale pursuant to subsection (i) hereof.

(m) With the exception of refunding bonds, whenever the State Bond Commission has adopted a resolution authorizing bonds, the Treasurer may, pending the issuing of such bonds, issue, in the name of the state, temporary notes and any renewals thereof in anticipation of the proceeds from the sale of such bonds, which notes and any renewals thereof shall be designated “Anticipation Notes”. The proceeds from the sale of such notes shall be used only for those purposes for which may be used the proceeds of the sale of bonds in anticipation whereof such anticipation notes were issued. Such portion of the proceeds from the sale of such bonds as may be required for such purposes shall be applied to the payment of the principal of and interest on any such anticipation notes which have been issued.

(n) The provisions of this section shall not apply to any bonds sold under section 13a-208 or, except to the extent provided for in this section, to any bonds issued before or after July 1, 1953, pursuant to any bond act which took effect prior to said date.

(o) Any bond act may adopt the provisions of this section by reference to this section or its short title and such reference shall serve to incorporate the provisions of this section in said bond act as though set out in full therein. Notwithstanding such adoption by reference, said bond act may contain provisions applicable to the bonds issued thereunder, and, in case of conflict, the provisions in such bond act shall prevail.

(p) Bonds issued in accordance with the provisions of this section pursuant to any bond act are secured by the full faith and credit of the state, and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of principal of and interest on such bonds is hereby made and the Treasurer shall pay such principal and interest as the same become due.

(q) The State Bond Commission shall have power from time to time to transfer funds from any project or purpose under any act to the contingency reserve of such act provided said commission shall have authorized such transfer upon a finding that there has been filed with it a request for such transfer which is signed by or on behalf of the Secretary of the Office of Policy and Management stating that such projects or purposes have been completed and that such funds are excess moneys not needed for such project or purpose.

(r) The State Bond Commission may make representations and agreements which are necessary or appropriate to ensure the exemption from taxation of interest on bonds, notes or other obligations of the state, eligibility of such bonds, notes or other obligations for tax credits or payments from the federal government, or any other desired federal income tax treatment of such bonds, notes or other obligations, in each case under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, including agreements to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, notes or other obligations issued on or after January 1, 1986, or may delegate to the Treasurer the authority to make such representations and agreements on behalf of the state. Any such agreement may include (1) a covenant to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, notes or other obligations issued on or after January 1, 1986, (2) a covenant that the state will not limit or alter its rebate obligations until its obligations to the holders or owners of such bonds, notes or other obligations are finally met and discharged, and (3) provisions to (A) establish trust and other accounts which may be appropriate to carry out such representations and agreements, (B) retain fiscal agents as depositories for such funds and accounts, and (C) provide that such fiscal agents may act as trustee of such funds and accounts.

(s) The State Bond Commission may authorize, by vote of a majority of the members of said commission, bonds, refunding bonds, other obligations or borrowings in anticipation thereof in such form and manner that the interest on such bonds, refunding bonds, other obligations or borrowings in anticipation thereof may be includable under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holders or owners of such bonds, refunding bonds, other obligations or borrowings in anticipation thereof upon the finding by said commission that the issuance of such taxable bonds, refunding bonds, other obligations or borrowings in anticipation thereof is in the public interest.

(t) The State Bond Commission may establish the interest rate or rates payable upon any loans originated on or after July 1, 1987, under any state loan programs and funded by bonds issued under this section if no rate of interest is specified or required by the general statutes or the public or special act authorizing such loans. The State Bond Commission shall establish such rate or rates in order to achieve the goals and purposes of such loan programs, to achieve the best interests of the state and, to the extent deemed necessary or desirable by the State Bond Commission, to comply with the requirements of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and regulations promulgated thereunder.

(u) Notwithstanding any other provision of this section or of any bond act, bonds, refunding bonds, notes or other obligations in anticipation thereof authorized and issued under this section may include contract provisions for (1) the payment of interest either (A) at certain rates in the event such interest is excludable from the gross income of the holders or owners thereof under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or (B) at certain other rates in the event such interest is includable in the gross income of the holders or owners thereof under the Internal Revenue Service Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (2) the payment by the state of such costs and expenses as may be incurred by the holders or owners of such obligations pursuant to the contract with the state as a result thereof, and (3) other terms as the Treasurer shall determine to be in the best interests of the state. As part of the contract of the state with the holders or owners of such obligations, appropriation of all such amounts necessary for the punctual payment of any amounts required to be paid pursuant to any such contract provisions is hereby made and the Treasurer shall pay such amounts as aforesaid as the same becomes due.

(v) The State Bond Commission may make representations and agreements for the benefit of the holders of bonds, notes or other obligations of the state, or with respect to which the state is an obligated person, including bonds sold under section 13a-208, to provide secondary market disclosure information, or may delegate to the Treasurer the authority to make such representations and agreements on behalf of the state. Any such agreement may include: (1) Covenants to provide secondary market disclosure information, (2) arrangements for such information to be provided with the assistance of a paying agent, trustee or other agent, and (3) remedies for breach of such agreement, which remedies may be limited to specific performance. All such agreements entered into and all such actions taken prior to June 22, 1995, are hereby validated.

(w) The state shall protect and save harmless any official or former official of the state from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such official, while acting in the discharge of his official duties, in providing secondary market disclosure information or performing any other duties set forth in any agreement to provide secondary market disclosure information. Nothing in this section shall be construed to preclude the defense of governmental immunity to any such claim, demand or suit. For purposes of this subsection “official” means any person elected or appointed to office or any state employee. This subsection shall not apply to cases of wilful and wanton fraud.

(x) Notwithstanding any provision of the general statutes, public acts or special acts, upon any sale, lease or other disposition to or use by a nongovernmental entity of all or a portion of any project financed with proceeds of bonds of the state the interest on which is not included in gross income pursuant to Section 103 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, that would otherwise cause such bonds to be treated as private activity bonds within the meaning of Section 141 of said internal revenue code, the Treasurer is authorized to transfer all or a portion of the proceeds received with respect to and at the time of such disposition or use, in an amount not less than the amount required by said internal revenue code to preserve the exclusion from gross income of interest on such bonds, (1) to the General Fund to pay debt service on, including redemption, defeasance or purchase of, outstanding bonds of the state the interest on which is not included in gross income pursuant to Section 103 of said internal revenue code, (2) with the approval of the State Bond Commission, in lieu of the issuance of bonds, to the appropriate account or fund for any projects or purposes authorized by the State Bond Commission pursuant to a bond act and with the same force and effect as bond proceeds, thereby reducing the authority to issue bonds by such dollar amount, provided in any event that any such transfer does not cause the interest on the subject bonds to become included in gross income pursuant to Section 103 of said internal revenue code.

(y) For the purposes of this subsection, “state moneys” means the proceeds of the sale of bonds authorized pursuant to this section, or of temporary notes issued in anticipation of the moneys to be derived from the sale of such bonds. Each request filed for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and, in addition to any terms and conditions required pursuant to this section, shall include the recommendation of the person signing such request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available for such project. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, such amount of such federal, private or other moneys then available, or thereafter to be made available for costs in connection with such project, may be added to any state moneys available or becoming available for such project and shall be used for such project. Any other federal, private or other moneys then available or to be made available for costs in connection with such project shall, upon receipt, be used by the State Treasurer, in conformity with applicable federal and state law, to meet the principal of outstanding bonds issued pursuant to this section, or to meet the principal of temporary notes issued in anticipation of the money to be derived from the sale of bonds authorized pursuant to this section, for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes, or by payment of such notes at maturity. Whenever any of the federal, private or other moneys so received with respect to such project are used to meet the principal of such temporary notes or whenever principal of any such temporary notes is retired by application of such federal, private or other moneys, the amounts of bonds authorized in anticipation of which such temporary notes were issued, and the aggregate amount of bonds which may be authorized, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal, private or other moneys so received to meet principal as directed in this subsection, the amount of such moneys may be invested by the State Treasurer in bonds or obligation of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the moneys so invested.

(1953, 1955, June, 1955, S. 108d; 1959, P.A. 132, S. 13; 660, S. 1; 1961, P.A. 69; 1969, P.A. 629, S. 3; 1972, P.A. 85, S. 1; 243, S. 1; P.A. 73-4, S. 1, 2; P.A. 75-496, S. 1, 2; P.A. 76-349, S. 1, 3; P.A. 77-383, S. 1, 2; 77-614, S. 19, 73, 610; P.A. 78-208, S. 24, 25, 35; 78-331, S. 42, 58; 78-366, S. 1, 4; P.A. 79-31, S. 4, 17; 79-239, S. 8; 79-607, S. 4; 79-631, S. 49, 111; S.A. 80-41, S. 59, 68; P.A. 83-102, S. 1; June Sp. Sess. P.A. 83-33, S. 15, 17; P.A. 85-383, S. 1, 2; P.A. 86-92; 86-334, S. 1–4; P.A. 87-9, S. 2, 3; 87-416, S. 1, 24; 87-496, S. 8, 110; P.A. 88-319, S. 1–3, 7; 88-343, S. 1, 32; P.A. 89-211, S. 2; P.A. 90-317, S. 1–3, 8; June Sp. Sess. P.A. 91-4, S. 1, 25; P.A. 93-165, S. 2, 7; May Sp. Sess. P.A. 94-2, S. 1, 203; P.A. 95-250, S. 1; 95-270, S. 8, 11; P.A. 96-181, S. 103, 121; 96-211, S. 1, 5, 6; June 5 Sp. Sess. P.A. 97-1, S. 1, 20; June 18 Sp. Sess. P.A. 97-11, S. 43, 65; P.A. 98-124, S. 1, 12; P.A. 99-241, S. 1, 66; P.A. 03-84, S. 3; 03-278, S. 6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-262, S. 5; P.A. 06-194, S. 1; P.A. 08-117, S. 1; June Sp. Sess. P.A. 09-3, S. 129; P.A. 11-51, S. 90; P.A. 12-189, S. 46.)

History: 1959 acts revised sale procedure, authorizing commission to determine manner, and amended Subsec. (b) to add reference to bonds authorized by commission pursuant to statutes or acts taking effect on or after July 1, 1953; 1961 act amended Subsec. (g) to reduce advertising period from ten to five days before sale; 1969 act provided that expenses incurred with regard to general obligation bonds be paid out of general fund if need be; 1972 P.A. 85 removed reference to chairman of state building program commission and P.A. 243 substantially rewrote section adding short title, definitions and clarifying procedures for issuing bonds; P.A. 73-4 included provisions concerning “refunding bonds” and defined the term; P.A. 75-496 added Subsec. (p) providing for review of bonds by finance committee; P.A. 76-349 replaced text of Subsec. (p) with provisions securing bonds by full faith and credit of state; P.A. 77-383 redefined “bond act” to include treasurer’s authorization to issue bonds; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and commissioner of administrative services for public works commissioner; P.A. 78-208 and 78-331 updated internal section references; P.A. 78-366 included cochairpersons and ranking minority members of finance committee as commissioner members; P.A. 79-31 changed formal designation of finance committee; P.A. 79-239 required commission to consider colocation policy with regard to human services facilities; P.A. 79-607 required filing of capital development impact statement before adoption of resolution in Subsec. (g); P.A. 79-631 made technical changes; S.A. 80-41 worded provisions concerning colocation more forcefully; P.A. 83-102 amended Subsec. (g) to require the commissioner of agriculture to file a statement with the bond commission prior to bonding authorization for projects which would convert twenty-five or more acres from an agricultural to a nonagricultural use; June Sp. Sess. P.A. 83-33 added Subsec. (q); P.A. 85-383 amended Subsec. (c) to allow alternates for legislative members of state bond commission; P.A. 86-92 amended Subsec. (g) to provide for the identification of the source of funds for projects on the commission agenda; P.A. 86-334 amended Subsec. (e) to include a reference to obligations other than bonds, amended Subsec. (f) to allow investment in certain state and municipal bonds and in funds in which a trustee may invest pursuant to Sec. 32-9w, amended Subsec. (i) to delete the maximum principal amount on refunding bonds and added Subsec. (r) concerning procedures to ensure exemption of bonds from federal taxation and Subsec. (s) concerning issuance of bonds which are not exempt from federal taxation; (Revisor’s note: Pursuant to P.A. 87-9, “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 87-416 added Subsec. (t) concerning the setting of the interest rate on certain state loans by the state bond commission; P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (c); P.A. 88-319 amended Subsec. (f) to clarify the power of the treasurer to deposit and invest proceeds, amended Subsec. (l) to allow for negotiated sales and added Subsec. (u) re variable interest payments; P.A. 88-343 amended Subsec. (g) to exclude school construction projects from the capital development impact statement, human services facility colocation statement and agricultural statement requirements; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 90-317 amended Subsec. (f) to remove the requirement that all bond funds be invested in federally tax-exempt instruments, amended Subsec. (h) to provide that maturity schedules or sinking fund requirements must be set on or before the date of delivery of the bonds rather than prior to sale, and amended Subsec. (k) to provide for the manual or facsimile signature of two state officials and for at least one manual signature on all bonds which are transferred; June Sp. Sess. P.A. 91-4 added a provision for the deposit of “any moneys held or otherwise set aside for the repayment of the bonds” and made appropriate references to such moneys throughout the section and added a provision to permit such funds to be invested in or guaranteed by investment agreements with financial institutions whose short-term obligations are rated within the top two rating categories of any nationally recognized rating service or of any rating service recognized by the state commissioner of banking, or investment agreements fully secured by obligations of, or guaranteed by, the United States or agencies or instrumentalities of the United States; P.A. 93-165 amended Subsec. (g) to authorize the commissioner of housing to defer payments of interest or principal in the case of troubled loans, effective June 23, 1993; May Sp. Sess. P.A. 94-2 in Subsec. (i) added definition of “refunding bond”, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner of Housing with Commissioner of Economic and Community Development; P.A. 95-270 added Subsecs. (v) and (w) re provision of secondary market disclosure information and indemnification, respectively, effective June 22, 1995; P.A. 96-181 added new Subsec. (x) re sale, release or other disposition to or use by a nongovernmental entity of a project financed with state bonds which are tax exempt, effective July 1, 1996; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (f) to allow investment of proceeds in AA or AAA rated obligations of an instrumentality agency or authority of any municipal government and Subsec. (g) to require filing of capital development statements and colocation statements only at the discretion of the Secretary of Policy and Management, effective July 31, 1997; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (g) to add reference to any interest subsidy financed pursuant to Sec. 10-292k, effective July 1, 1997; P.A. 98-124 amended Subsec. (f) to include as an investment option for bond proceeds the bonds of political subdivisions of any state, effective May 27, 1998; P.A. 99-241 added Subsec. (g)(3) re filing of capital development impact statement, to add proviso re resolution requiring a capital impact statement, and to make technical changes, effective July 1, 1999; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (f), effective June 3, 2003; P.A. 03-278 made technical changes in Subsec. (f), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection in Subsec. (g), effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-262 amended Subsec. (g) by dividing provisions into Subdivs. (1) to (4), making technical changes and adding in Subdiv. (2) the requirement that agendas shall be available to members not later than four business days prior to a meeting; P.A. 06-194 amended Subsec. (g)(1) to add new Subpara. (D) requiring statement re full cost of project and estimated operating cost and to redesignate existing Subpara. (D) as Subpara. (E), amended Subsec. (g)(2) to require that agenda be available five, rather than four, business days prior to meeting, added new Subsec. (g)(4) re report updating cost of project and operating cost, and redesignated existing Subsec. (g)(4) as Subsec. (g)(5), effective June 9, 2006; P.A. 08-117 deleted former Subsec. (g)(4) re annual report on outstanding bond allocations, redesignated existing Subsec. (g)(5) as Subsec. (g)(4) and made a technical change in Subsec. (g)(1)(E), effective July 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (r) to specify that State Bond Commission may make representations and agreements to ensure eligibility of bonds, notes or other obligations for federal tax credits or payments, or other desired federal income tax treatment, effective September 9, 2009; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (c), effective July 1, 2011; P.A. 12-189 added Subsec. (y) re use of federal, private or other moneys, effective June 15, 2012.



Section 3-20a - Redemption or repurchase of bonds. Additional security.

(a) Provisions of this section shall apply to general obligation bonds or notes issued pursuant to section 3-20, special tax obligation bonds or notes issued pursuant to sections 13b-74 to 13b-77, inclusive, abandoned property fund bonds issued pursuant to section 3-62h, Clean Water Fund bonds or notes issued pursuant to section 22a-483, Bradley International Airport bonds or notes issued pursuant to sections 15-101k to 15-101p, inclusive, unemployment compensation bonds or notes issued pursuant to sections 31-264a and 31-264b, UConn 2000 bonds or notes issued pursuant to sections 10a-109a to 10a-109y, inclusive, Second Injury Fund bonds or notes issued pursuant to section 31-354b and sections 8 and 9 of public act 96-242*, revenue anticipation bonds issued pursuant to section 13b-79r and municipal pension solvency account bonds issued pursuant to section 7-406o.

(b) The State Treasurer may obtain from a commercial bank or insurance company authorized to do business within or without this state a letter of credit, line of credit or other liquidity facility or credit facility for the purpose of providing funds for the payments in respect of bonds, notes or other obligations required by the holder thereof to be redeemed or repurchased prior to maturity or for providing additional security for such bonds, notes or other obligations. In connection therewith, with the authorization of the State Bond Commission, the State Treasurer may enter into reimbursement agreements, remarketing agreements, standby bond purchase agreements and any other necessary or appropriate agreements on behalf of the state. The State Bond Commission may, at its discretion, authorize the State Treasurer to pledge the full faith and credit of the state, to the extent the full faith and credit of the state is pledged to secure the bonds or notes for which the liquidity or credit facility is obtained, or to pledge the collateral that secures the applicable bonds or notes, to the state’s payment obligations under any agreement entered into pursuant to this section. As part of the contract of the state with the other parties to any agreement entered into pursuant to this section for which the full faith and credit of the state is pledged to the state’s payment obligations under such agreement, appropriation of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the State Treasurer shall pay such amounts as the same become due. The initial costs of such agreements may be paid from the accrued interest and premium received on the sale of such bonds.

(c) In connection with or incidental to the carrying of bonds or notes or in connection with or incidental to the sale and issuance of bonds or notes, the State Treasurer, with the authorization of the State Bond Commission, may enter into such contracts as the State Treasurer may determine to be necessary or appropriate to place the obligation of the state, as represented by the bonds or notes, in whole or in part, on such interest rate or cash flow basis as the State Treasurer may determine, including without limitation, interest rate swap agreements, insurance agreements, forward payment conversion agreements, futures contracts, contracts providing for payments based on levels of, or changes in, interest rates or market indices, contracts to manage interest rate risk, including without limitation interest rate floors or caps, options, puts, calls and similar arrangements. Such contracts shall contain such payment, security, default, remedy and other terms and conditions as the State Treasurer may deem appropriate and shall be entered into with such party or parties as the State Treasurer may select, after giving due consideration, where applicable, for the creditworthiness of the counter party or counter parties, including any rating by a nationally recognized rating agency, the impact on any rating on outstanding bonds or notes or any other criteria as the State Treasurer may deem appropriate, provided the unsecured long-term obligations of the counter party is rated the same or higher than the underlying rating of the state on the applicable bonds or notes by at least one nationally recognized rating agency. The State Bond Commission may, at its discretion, authorize the State Treasurer to pledge the full faith and credit of the state, to the extent the full faith and credit of the state is pledged to secure the applicable bonds or notes, or to pledge all of any part of the collateral that secures the applicable bonds or notes, to the state’s payment obligations under any contract entered into pursuant to this section. As part of the contract of the state with the other parties to any agreement entered into pursuant to this section for which the full faith and credit of the state is pledged to the state’s payment obligations under such agreement, appropriation of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the State Treasurer shall pay such amounts as the same become due. The initial costs of such contracts may be paid from the accrued interest and premium received on the sale of such bonds.

(P.A. 88-319, S. 4, 7; June Sp. Sess. P.A. 91-4, S. 2, 25; P.A. 98-124, S. 2, 12; P.A. 04-216, S. 61; P.A. 06-136, S. 11; P.A. 07-204, S. 1; P.A. 10-32, S. 3.)

*Note: Sections 8 and 9 of public act 96-242 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: June Sp. Sess. P.A. 91-4 deleted language referring to a single payment and replaced it with language referring to “payments in respect” of “notes or other obligations” in addition to bonds and further deleted “If the state is required to draw upon any such credit facility to redeem bonds prior to maturity, the state shall repay the amount of each loan made pursuant to such credit facility within one year from the date it is incurred from the proceeds of refunding bonds, notes or other obligations or from any other available funds.”, substituting “As part of the contract of the state with the other parties to any agreement entered into pursuant to this section, appropriations of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the treasurer shall pay such amounts as the same become due; P.A. 98-124 added new Subsec. (a) to list provisions to which section shall apply, designated existing text as Subsec. (b) and added new Subsec. (c) to authorize interest rate swap agreements by the State Treasurer with the approval of the State Bond Commission, effective May 27, 1998; P.A. 04-216 amended Subsec. (a) to make section applicable to abandoned property fund bonds, effective May 6, 2004; P.A. 06-136 amended Subsec. (a) by making section applicable to bonds issued pursuant to Sec. 13b-79r, effective July 1, 2006; P.A. 07-204 amended Subsec. (a) by adding reference to bonds issued pursuant to Sec. 7-406o, effective July 1, 2007; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010.



Section 3-20b - Trusteeships.

The Treasurer may enter into an agreement or an indenture of trust with a commercial bank or trust company authorized to do business within or without the state to act as trustee for the benefit of the holders or owners of bonds, notes or other obligations of the state, to provide for the timely payment of principal and interest on or repurchase of such bonds, notes or other obligations, and for payments under any agreement entered into pursuant to section 3-20a, from funds deposited at the direction of the Treasurer with such trustee, subject to the approval of such agreement or indenture of trust by the State Bond Commission. Such agreement or indenture of trust may include provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the State Bond Commission in such amount as may be established by the State Bond Commission, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from and not be commingled with other funds of the state and to deposit therein any moneys appropriated for the payment of such principal and interest. Any moneys in such fund or funds which remain unexpended at the end of any fiscal year shall be carried forward to the next fiscal year.

(P.A. 88-319, S. 5, 7; June Sp. Sess. P.A. 91-4, S. 3, 25.)

History: June Sp. Sess. P.A. 91-4 permitted the treasurer to enter agreements for the repurchase of bonds and to enter agreements for payments under any agreement entered into pursuant to Sec. 3-20a.



Section 3-20c - Certain appropriations not to lapse.

The provisions of section 4-89 shall not apply to any appropriations for debt service on bonds, notes or other obligations of the state not expended during the fiscal year used to fund an account established to moderate the effect of interest rate fluctuations on variable rate debt of the state issued under section 3-20 or to place the obligation of the state, as represented by any bonds or notes, on an interest rate or cash flow basis as provided by subsection (c) of section 3-20a. Such appropriations shall not lapse except pursuant to the provisions of any trust instrument or other agreement established in connection with such variable rate debt, or such different interest rate or cash flow basis.

(P.A. 88-319, S. 6, 7; June Sp. Sess. P.A. 91-4, S. 4, 25; P.A. 98-124, S. 3, 12.)

History: June Sp. Sess. P.A. 91-4 modified “appropriations for debt service” with “used to fund an account”; P.A. 98-124 added provision re different interest rate or cash flow basis as provided in Sec. 3-20a(c), effective May 27, 1998.



Section 3-20d - Requirements for issuance of tax-exempt obligations by agents of state government.

No state officer, employee, agency, board or commission, or any agent thereof, shall incur, for any purpose, any obligation, by order, contract, lease purchase, installment purchase or any other means, which anticipates that any gain therefrom or interest payable thereon by the state or such officer, employee, agency, board or commission, or agent thereof, shall be excludable from the taxable income of the recipient of such payments for the purposes of federal or state income taxation unless, prior to the execution of any such obligation by or on behalf of the state or such officer, employee, agency, board, commission or agent, (1) such officer, employee, agency, board or commission, or the agent thereof, has filed with the Treasurer, and the Treasurer has approved, documents relating to the transaction which support the availability of such tax exclusion and which set forth such monitoring procedures as may be necessary to ensure compliance with any requirements of the Internal Revenue Code of 1986, as from time to time amended, or any subsequent corresponding internal revenue code of the United States, related to the tax-exempt status of such obligation, and (2) such obligation contains a certificate from the Treasurer to the effect that the documents required to be filed with and approved by the Treasurer pursuant to this section have been so filed and approved and that any monitoring procedures which may be necessary to ensure compliance with any requirements of the Internal Revenue Code of 1986, as from time to time amended, or any subsequent corresponding internal revenue code of the United States, related to the tax-exempt status of such obligation, have been implemented. Any such obligation which does not contain such a certificate shall not be considered an obligation of the state of Connecticut or of any officer, employee, agency, board or commission thereof, or any agent thereof, for any purpose relating to the exclusion of such obligation, or any gain therefrom or interest thereon, from the taxable income of the recipient for the purposes of federal or state income taxation. For the purposes of this section, “state officer, employee, agency, board or commission, or any agent thereof”, shall include the John Dempsey Hospital Finance Corporation or any similar organization.

(P.A. 92-241, S. 1, 2.)



Section 3-20e - Provision of secondary market disclosure information by political subdivisions of the state, municipalities and quasi-public agencies. Indemnification.

(a) Any political subdivision of the state, any municipality, any quasi-public agency, as defined in section 1-120, and any instrumentality of the state or of any such governmental entity which is empowered by the general statutes or by special act to issue bonds, notes or other obligations or to become an obligated person with respect to the bonds, notes or other obligations of the state or any such governmental entity or instrumentality, may make representations and agreements for the benefit of the holders of such bonds, notes or other obligations to provide secondary market disclosure information. The officer or body authorized to issue such bonds, notes or obligations, or to bind such governmental entity or instrumentality as an obligated person, may make such representations and agreements on behalf of the governmental entity or instrumentality or such officer or body may delegate such authority to any other officer or board of the governmental entity or instrumentality. Any such agreement may include (1) covenants to provide secondary market disclosure information, (2) arrangements for such information to be provided with the assistance of a paying agent, trustee or other agent, and (3) remedies for breach of such agreement, which remedies may be limited to specific performance. All such agreements entered into and all such actions taken prior to June 22, 1995, are hereby validated. The costs of complying with any such agreement shall be deemed to be an appropriation from the general funds of the governmental entity or instrumentality entering into such agreement to the extent necessary. As used in this section, “municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, any metropolitan district, any regional school district, any district as defined in section 7-324, and any other municipal corporation or authority authorized to issue bonds, notes, or other obligations under the provisions of the general statutes or any special act.

(b) Any political subdivision of the state, any municipality, any quasi-public agency, as defined in section 1-120, and any instrumentality of the state or of any such governmental entity which is empowered by the general statutes or by special act to issue bonds, notes or other obligations or to become an obligated person with respect to the bonds, notes or other obligations of the state or any such governmental entity or instrumentality, shall protect and save harmless any official or former official of such governmental entity or instrumentality from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such official, while acting in the discharge of his official duties, in providing secondary market disclosure information or performing any other duties set forth in any agreement to provide secondary market disclosure information. Nothing in this subsection shall be construed to preclude the defense of governmental immunity to any such claim, demand or suit. For purposes of this subsection “official” means any person elected or appointed to office or employed by any such governmental entity or instrumentality. Each such governmental entity or instrumentality may insure against liability imposed by this subsection in any insurance company organized in this state or in any insurance company of another state authorized to write such insurance in this state or may elect to act as self-insurer of such liability. This subsection shall not apply to cases of wilful and wanton fraud.

(P.A. 95-270, S. 6, 7, 11.)

History: P.A. 95-270, S. 6, 7, effective June 22, 1995.



Section 3-20f - State Bond Commission vote to authorize issuance of agricultural land preservation program bonds and bonds for general maintenance and trade and capital equipment for technical high schools.

(a) Notwithstanding section 3-20, to the extent there is a sufficient balance of bonds approved by the General Assembly pursuant to any bond act for the purposes of agricultural land preservation programs established pursuant to section 22-26cc or 22-26jj, but not allocated by the State Bond Commission, said commission shall vote on whether to authorize the issuance of at least five million dollars of such bonds for the purposes described in said sections at each of said commission’s regularly scheduled meetings occurring in August and February of each year. If no meeting is held in said months, said commission shall vote on whether to authorize the issuance of such bonds at its next regularly scheduled meeting. To the extent there is a sufficient balance of bonds so approved by the General Assembly and there are pending agricultural land preservation transactions in excess of five million dollars, the Commissioner of Agriculture may request, and the State Bond Commission shall vote on whether to authorize the issuance of, bonds in excess of five million dollars. To the extent the balance of bonds so approved by the General Assembly is below five million dollars at the time of said commission’s August or February meeting, said commission shall vote on whether to authorize the issuance of the remaining balance of such bonds.

(b) Notwithstanding section 3-20, to the extent there is a sufficient balance of bonds approved by the General Assembly pursuant to any bond act for the purposes of general maintenance and trade and capital equipment for any school in the technical high school system, but not allocated by the State Bond Commission, said commission shall vote on whether to authorize the issuance of at least two million dollars of such bonds for such maintenance and equipment at each of said commission’s regularly scheduled meetings occurring in August and February of each year. If no meeting is held in said months, said commission shall vote on whether to authorize the issuance of such bonds at its next regularly scheduled meeting. To the extent there is a sufficient balance of bonds so approved by the General Assembly and there are pending general maintenance and trade and capital equipment transactions in excess of two million dollars, the chairperson of the technical high school system board may request, and the State Bond Commission shall vote on whether to authorize the issuance of, bonds in excess of two million dollars. To the extent the balance of bonds so approved by the General Assembly is below two million dollars at the time of said commission’s August or February meeting, said commission shall vote on whether to authorize the issuance of the remaining balance of such bonds.

(P.A. 07-162, S. 2; P.A. 10-76, S. 4; P.A. 11-28, S. 1; P.A. 12-116, S. 75.)

History: P.A. 07-162 effective July 1, 2007; P.A. 10-76 designated existing provisions as Subsec. (a), replaced “legislature” with “General Assembly” therein and added Subsec. (b) re vote to authorize issuance of bonds for general maintenance and trade and capital equipment for regional vocational-technical schools, effective July 1, 2010; P.A. 11-28 made a technical change in Subsecs. (a) and (b), effective June 3, 2011; P.A. 12-116 amended Subsec. (b) by replacing “regional vocational-technical school system” with “technical high school system” and replacing “superintendent of the regional vocational-technical school system” with “chairperson of the technical high school system board”, effective July 1, 2012.



Section 3-20g - Economic recovery notes to finance deficit in fiscal year 2009.

(a) For the purpose of funding the deficit in the General Fund arising from the operations of the General Fund for the fiscal year ending June 30, 2009, as reported by the Comptroller to the Governor in accordance with section 3-115, the Treasurer is authorized to issue notes of the state from time to time in an amount not to exceed the amount of such deficit, and to deposit the proceeds thereof in the General Fund. The Comptroller is hereby authorized and directed to certify to the Treasurer the estimated amount of such deficit and the amount so certified shall be conclusive evidence for the purpose of determining at the time of issuance the amount of notes which the Treasurer is authorized to issue pursuant to this section to fund the deficit. The Comptroller shall make such certification promptly upon passage of this section, and may base such certification on the most recent of the Comptroller’s monthly reports on the fiscal condition of the state. When the actual amount of the accumulated deficit in the General Fund as of June 30, 2009, is known, the Comptroller is hereby authorized and directed to certify to the Treasurer such amount. In the event that the actual amount of the General Fund deficit is more than the amount initially estimated by the Comptroller, the Treasurer is authorized to issue additional notes of the state therefor and to deposit the proceeds thereof in the General Fund. The Treasurer is authorized to issue notes in an amount sufficient to refund any notes previously issued pursuant to this section. Notwithstanding the provisions of subparagraph (B) of subsection (i) of section 3-20, no such refunding shall require a certification of the Treasurer that the state reasonably expects as of the date of the certification to achieve, as a result of the sale of such refunding notes and the investment and application of the proceeds of such sale, net debt service savings. In addition to the notes authorized by this section to fund the deficit, including any refunding notes, the Treasurer is authorized to issue notes in such additional amounts as the Treasurer shall determine to pay the costs of issuance of any notes issued pursuant to this section and interest payable or accrued on such notes through June 30, 2011.

(b) Any notes issued pursuant to this section shall be designated economic recovery notes and shall be issued on or after September 1, 2009.

(c) All such notes shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such notes as the same shall become due, and accordingly and as part of the contract of the state with the holders of such notes, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. All such notes shall be sold at not less than par and accrued interest in such manner and on such terms as the Treasurer may determine is in the best interest of the state, and shall be signed in the name of the state and on its behalf by the Treasurer. All such notes shall mature before July 1, 2018, in such principal amounts and at such times, bear such date or dates, be payable at such place or places, bear interest at such rate or different or varying rates, payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment, be subject to such terms of redemption with or without premium and have such additional security, covenant or contract provisions, as appropriate or necessary to improve their marketability, as the Treasurer shall determine prior to their issuance. In connection with such notes, the Treasurer may enter into such paying agent agreements, indentures of trust, escrow agreements or other agreements, with such parties and with such provisions as the Treasurer determines are appropriate or necessary.

(d) The Treasurer may obtain from a commercial bank or insurance company authorized to do business within or without this state a letter of credit, line of credit or other liquidity facility or credit facility for the purpose of providing funds for the payments in respect of notes required by the holder thereof to be redeemed or repurchased prior to maturity or for providing additional security for such notes. In connection with any such liquidity facility or credit facility, the Treasurer may enter into any reimbursement agreements, remarketing agreements, standby purchase agreements or any other necessary or appropriate agreements on behalf of the state in connection with securing or insuring or remarketing such notes, on such terms and conditions as the Treasurer determines to be in the best interest of the state. The Treasurer is authorized to pledge the full faith and credit of the state to the state’s payment obligations under any such agreement and the Treasurer is authorized to include such pledge in any such agreement as part of the contract with the provider of such liquidity facility or credit facility. The Treasurer shall apply any appropriation for the payment of such notes to such reimbursement repayment if such liquidity facility or credit facility is drawn upon. As part of the contract of the state with the other parties to any agreement entered into pursuant to this subsection for which the full faith and credit of the state is pledged to the state’s payment obligations under such agreement, appropriation of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the Treasurer shall pay such amounts as the same become due.

(e) In connection with or incidental to the carrying of such notes, or in connection with or incidental to the sale and issuance of such notes, the Treasurer may enter into such contracts as the Treasurer may determine to be necessary or appropriate to place the obligation of the state, as represented by the notes, in whole or in part, on such interest rate or cash flow basis as the Treasurer may determine, including without limitation, interest rate swap agreements, insurance agreements, forward payment conversion agreements, futures contracts, contracts providing for payments based on levels of, or changes in, interest rates or market indices, contracts to manage interest rate risk, including without limitation, interest rate floors or caps, options, puts, calls and similar arrangements. Such contracts shall contain such payment, security, default, remedy and other terms and conditions as the Treasurer may deem appropriate and shall be entered into with such party or parties as the Treasurer may select, after giving due consideration, where applicable, for the creditworthiness of the counter party or counter parties, including any rating by a nationally recognized rating agency, the impact on any rating on outstanding bonds or notes or any other criteria as the Treasurer may deem appropriate, provided the unsecured long-term obligations of the counter party is rated the same or higher than the underlying rating of the state on the applicable notes by at least one nationally recognized rating agency. The Treasurer is authorized to pledge the full faith and credit of the state to the state’s payment obligations under any contract entered into pursuant to this subsection. As part of the contract of the state with the other parties to any agreement entered into pursuant to this subsection for which the full faith and credit of the state is pledged to the state’s payment obligations under such agreement, appropriation of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the Treasurer shall pay such amounts as the same become due.

(f) The Superior Court shall have jurisdiction to enter judgment against the state founded (1) upon any express contract between the state and the purchasers and subsequent owners and transferees of any economic recovery notes issued or contracted to be issued by the state, and (2) upon any agreement entered into pursuant to subsection (d) or (e) of this section. Any action brought under this subsection shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this subsection includes any set-off, claim or demand whatever on the part of the state against any plaintiff commencing an action under this subsection. Such action shall be tried to the court without a jury. All legal defenses, except governmental immunity, shall be reserved to the state. Any action brought under this subsection shall be privileged in respect to assignment for trial upon motion of either party.

(g) Any expense incurred in connection with the issuance or renewal of the economic recovery notes shall be paid from the accrued interest and premiums on such notes, from the proceeds of the sale of such notes or otherwise from the General Fund. The Treasurer may make representations and agreements for the benefit of the holders of any such notes which are necessary or appropriate to ensure the inclusion or exclusion of interest on such notes of the state from taxation under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, including agreements to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of notes. The Treasurer may make representations and agreements for the benefit of the holders of such notes on behalf of the state to provide secondary market disclosure information. Any such agreement may include: (1) Covenants to provide secondary market disclosure information, (2) arrangements for such information to be provided with the assistance of a paying agent, trustee or other agent, and (3) remedies for breach of such agreement, which remedies may be limited to specific performance. The state shall protect and save harmless any official or former official of the state from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such official, while acting in the discharge of his or her official duties, in providing secondary market disclosure information or performing any other duties set forth in any agreement to provide secondary market disclosure information. Nothing in this section shall be construed to preclude the defense of governmental immunity to any such claim, demand or suit. For purposes of this subsection “official” means any person elected or appointed to office or any state employee. This indemnity provision shall not apply to cases of wilful and wanton fraud.

(h) All such notes, their transfer and the income therefrom, including any profit on the sale or transfer thereof, shall at all times be exempt from all taxation by the state or under its authority, except for estate or succession taxes, but the interest on such notes shall be included in the computation of any excise or franchise tax. Such notes are hereby made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons whatsoever who are or may be authorized to invest in notes of the state, may properly and legally invest funds, including capital in their control or belonging to them, and (3) securities which may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of notes of the state is or may be authorized.

(i) Notwithstanding any provision of the general statutes, for the purpose of determining at any time or times the position of the General Fund as of June 30, 2010, the Comptroller is authorized and directed to give effect to and to show the funding of the General Fund deficit as of June 30, 2009, as certified and provided for in this section in an amount equal to the principal amount of the notes issued and deposited in the General Fund, provided the notes authorized in this section have been so issued prior to such time or times of determination, it being hereby declared to be the intent and purpose of this section to provide for the General Fund deficit as of June 30, 2009, by the funding thereof through the issuance of such notes.

(June Sp. Sess. P.A. 09-2, S. 2; P.A. 13-184, S. 90, 91.)

History: June Sp. Sess. P.A. 09-2 effective September 1, 2009; P.A. 13-184 amended Subsec. (a) to provide that no certification of net debt service savings upon refunding is required, and amended Subsec. (c) to extend maturity date from July 1, 2016, to July 1, 2018, effective June 18, 2013.



Section 3-20h - Bond authorization for accumulated deficit as determined using generally accepted accounting principles.

(a) The Treasurer is authorized to issue bonds, notes or other obligations of the state from time to time in one or more series in an aggregate principal amount sufficient to generate net proceeds of not more than seven hundred fifty million dollars, and to apply the net proceeds of such issuance to the reduction of the accumulated deficit of the state in the General Fund reported in the audited financial statements of the state for the fiscal year ending June 30, 2013, as determined using generally accepted accounting principles prescribed by the Governmental Accounting Standards Board. The Treasurer is authorized to issue bonds, notes or other obligations in an amount sufficient to refund such bonds, notes or other obligations previously issued pursuant to this section. In addition to the bonds, notes or other obligations authorized by this section to eliminate a portion of such deficit, the Treasurer is authorized to issue bonds, notes or other obligations in such additional amounts as the Treasurer shall determine to pay the costs of issuance of such bonds, notes or other obligations issued pursuant to this section, and up to two years of interest payable or accrued on such bonds, notes or other obligations.

(b) All such bonds, notes or other obligations shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds, notes or other obligations as the same shall become due, and accordingly and as part of the contract of the state with the holders of such bonds, notes or other obligations, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. All such bonds, notes or other obligations shall be sold at not less than par and accrued interest in such manner and on such terms as the Treasurer may determine is in the best interest of the state, and shall be signed in the name of the state and on its behalf by the Treasurer. All such bonds, notes or other obligations shall mature at such time or times not later than June 30, 2028, in such principal amounts and at such times, bear such date or dates, be payable at such place or places, bear interest at such rate or different or varying rates, payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment, be subject to such terms of redemption with or without premium and have such additional security, covenant or contract provisions, as appropriate or necessary to improve their marketability, as the Treasurer shall determine prior to their issuance. In connection with such bonds, notes or other obligations, the Treasurer may enter into such paying agent agreements, indentures of trust, escrow agreements or other agreements, with such parties and with such provisions as the Treasurer determines are appropriate or necessary.

(c) The Treasurer may obtain from a commercial bank or insurance company authorized to do business within or without this state a letter of credit, line of credit or other liquidity facility or credit facility for the purpose of providing funds for the payments in respect of bonds, notes or other obligations required by the holder thereof to be redeemed or repurchased prior to maturity or for providing additional security for such bonds, notes or other obligations. In connection with any such liquidity facility or credit facility, the Treasurer may enter into any reimbursement agreements, remarketing agreements, standby purchase agreements or any other necessary or appropriate agreements on behalf of the state in connection with securing, insuring or remarketing such bonds, notes or other obligations, on such terms and conditions as the Treasurer determines to be in the best interest of the state. The Treasurer is authorized to pledge the full faith and credit of the state to the state’s payment obligations under any such agreement and the Treasurer is authorized to include such pledge in any such agreement as part of the contract with the provider of such liquidity facility or credit facility. The Treasurer shall apply any appropriation for the payment of such bonds, notes or other obligations to such reimbursement repayment if such liquidity facility or credit facility is drawn upon. As part of the contract of the state with the other parties to any agreement entered into pursuant to this subsection for which the full faith and credit of the state is pledged to the state’s payment obligations under such agreement, appropriation of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the Treasurer shall pay such amounts as the same become due.

(d) In connection with or incidental to the carrying of such bonds, notes or other obligations, or in connection with or incidental to the sale and issuance of such bonds, notes or other obligations, the Treasurer may enter into such contracts as the Treasurer may determine to be necessary or appropriate to place the obligation of the state, as represented by the bonds, notes or other obligations, in whole or in part, on such interest rate or cash flow basis as the Treasurer may determine, including without limitation, interest rate swap agreements, insurance agreements, forward payment conversion agreements, futures contracts, contracts providing for payments based on levels of, or changes in, interest rates or market indices, contracts to manage interest rate risk, including without limitation, interest rate floors or caps, options, puts, calls and similar arrangements. Such contracts shall contain such payment, security, default, remedy and other terms and conditions as the Treasurer may deem appropriate and shall be entered into with such party or parties as the Treasurer may select, after giving due consideration, where applicable, for the creditworthiness of the counter party or counter parties, including any rating by a nationally recognized rating agency, the impact on any rating on outstanding bonds, notes or other obligations or any other criteria as the Treasurer may deem appropriate, provided the unsecured long-term obligations of the counter party or counter parties are rated the same or higher than the underlying rating of the state on the applicable bonds, notes or other obligations by at least one nationally recognized rating agency. The Treasurer is authorized to pledge the full faith and credit of the state to the state’s payment obligations under any contract entered into pursuant to this subsection. As part of the contract of the state with the other parties to any agreement entered into pursuant to this subsection for which the full faith and credit of the state is pledged to the state’s payment obligations under such agreement, appropriation of all amounts necessary for the punctual payment of the obligations of the state under any such agreement is hereby made and the Treasurer shall pay such amounts as the same become due.

(e) The Superior Court shall have jurisdiction to enter judgment against the state founded (1) upon any express contract between the state and the purchasers and subsequent owners and transferees of any bonds, notes or other obligations issued or contracted to be issued by the state pursuant to this section, and (2) upon any agreement entered into pursuant to subsection (c) or (d) of this section. Any action brought under this subsection shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this subsection includes any set-off, claim or demand on the part of the state against any plaintiff commencing an action under this subsection. Such action shall be tried to the court without a jury. All legal defenses, except governmental immunity, shall be reserved to the state. Any action brought under this subsection shall be privileged in respect to assignment for trial upon motion of either party.

(f) Any expense incurred in connection with the issuance or renewal of the bonds, notes or other obligations issued pursuant to this section shall be paid from the accrued interest and premiums on such bonds, notes or other obligations, from the proceeds of the sale of such bonds, notes or other obligations or otherwise from the General Fund. The Treasurer is authorized to issue such bonds, notes or other obligations in such form and manner that the interest on such bonds, notes or other obligations may be includable or excludable under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holders or owners of such bonds, notes or other obligations. The Treasurer may make representations and agreements for the benefit of the holders or owners of any such bonds, notes or other obligations which are necessary or appropriate to ensure the inclusion or exclusion of interest on such bonds, notes or other obligations of the state from taxation under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, including agreements to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, notes or other obligations. The Treasurer may make representations and agreements for the benefit of the holders or owners of such bonds, notes or other obligations on behalf of the state to provide secondary market disclosure information. Any such agreement may include: (1) Covenants to provide secondary market disclosure information, (2) arrangements for such information to be provided with the assistance of a paying agent, trustee or other agent, and (3) remedies for breach of such agreement, which remedies may be limited to specific performance. The state shall protect and save harmless any official or former official of the state from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such official, while acting in the discharge of his or her official duties, in providing secondary market disclosure information or performing any other duties set forth in any agreement to provide secondary market disclosure information. Nothing in this section shall be construed to preclude the defense of governmental immunity to any such claim, demand or suit. For purposes of this subsection “official” means any person elected or appointed to office or any state employee. This indemnity provision shall not apply to cases of wilful and wanton fraud.

(g) All such bonds, notes or other obligations, their transfer and the income therefrom, including any profit on the sale or transfer thereof, shall at all times be exempt from all taxation by the state or under its authority, except for estate or succession taxes, but the interest on such bonds, notes or other obligations shall be included in the computation of any excise or franchise tax. Such bonds, notes or other obligations are hereby made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons who are or may be authorized to invest in bonds, notes or other obligations of the state, may properly and legally invest funds, including capital in their control or belonging to them, and (3) securities that may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of bonds, notes or other obligations of the state is or may be authorized.

(P.A. 13-239, S. 68.)

History: P.A. 13-239 effective July 1, 2013.



Section 3-20i - Disposition of bond proceeds.

(a) From the fiscal year ending June 30, 2016, to the fiscal year ending June 30, 2028, inclusive, there shall be deemed appropriated from the General Fund of the state in each fiscal year an amount, to be distributed over said fiscal years, equal to the difference between the accumulated deficit of the state in the General Fund, as determined using generally accepted accounting principles prescribed by the Governmental Accounting Standards Board as of June 30, 2013, as estimated by the Secretary of the Office of Policy and Management, and the amounts authorized in section 3-20h. Such appropriation shall be deemed appropriated in the fiscal year ending June 30, 2016, and each fiscal year thereafter that any bonds, notes or other obligations issued pursuant to section 3-20h are outstanding for the purpose of eliminating the accumulated General Fund deficit determined in accordance with generally accepted accounting principles as prescribed by the Governmental Accounting Standards Board. If the annual financial report for any fiscal year, delivered by the Comptroller to the Governor in accordance with section 3-115, and presented in accordance with generally accepted accounting principles as prescribed by the Governmental Accounting Standards Board, states that there is no accumulated deficit of the General Fund for such fiscal year, then no amounts shall be deemed appropriated pursuant to this section in each of the fiscal years succeeding the year for which such financial statements were delivered. The state of Connecticut does hereby pledge to and agree with the holders of any bonds, notes and other obligations issued pursuant to section 3-20h, that no public or special act of the General Assembly shall diminish any appropriation hereunder until such bonds, notes or other obligations, together with the interest thereon, are fully met and discharged, provided nothing herein contained shall preclude such diminishment if and when adequate provision shall be made by law for the protection of the holders of such bonds, or if and when the Governor declares an emergency or the existence of extraordinary circumstances, in which the provisions of section 4-85 are invoked, and at least three-fifths of the members of each chamber of the General Assembly vote to diminish such required appropriation during the fiscal year for which the emergency or existence of extraordinary circumstances are determined, or in such other circumstances as may be permitted by the terms of the bonds, notes or other obligations issued pursuant to section 3-20h.

(b) The State of Connecticut does hereby pledge to and agree with the holders of any bonds, notes and other obligations issued pursuant to section 3-20h, that the state shall not treat the proceeds of any such bonds, notes or other obligations as constituting revenue of the General Fund, nor shall such proceeds be available for any current or future budget appropriation.

(c) The State Treasurer is authorized to include these pledges and undertakings for the state in such bonds, notes or other obligations.

(P.A. 13-239, S. 69.)

History: P.A. 13-239 effective July 1, 2013.



Section 3-21 - Bond limitation.

(a) No bonds, notes or other evidences of indebtedness for borrowed money payable from General Fund tax receipts of the state shall be authorized by the General Assembly or issued except such as shall not cause the aggregate amount of the total amount of bonds, notes or other evidences of indebtedness payable from General Fund tax receipts authorized by the General Assembly but which have not been issued and the total amount of such indebtedness which has been issued and remains outstanding to exceed one and six-tenths times the total General Fund tax receipts of the state for the fiscal year in which any such authorization will become effective or in which such indebtedness is issued, as estimated for such fiscal year by the joint standing committee of the General Assembly having cognizance of finance, revenue and bonding in accordance with section 2-35. In computing such aggregate amount of indebtedness at any time, there shall be excluded or deducted, as the case may be, (1) the principal amount of all such obligations as may be certified by the Treasurer (A) as issued in anticipation of revenues to be received by the state during the period of twelve calendar months next following their issuance and to be paid by application of such revenue, or (B) as having been refunded or replaced by other indebtedness the proceeds and projected earnings on which or other funds are held in escrow to pay and are sufficient to pay the principal, interest and any redemption premium until maturity or earlier planned redemption of such indebtedness, or (C) as issued and outstanding in anticipation of particular bonds then unissued but fully authorized to be issued in the manner provided by law for such authorization, provided, as long as any of such obligations are outstanding, the entire principal amount of such particular bonds thus authorized shall be deemed to be outstanding and be included in such aggregate amount of indebtedness, or (D) as payable solely from revenues of particular public improvements, (2) the amount which may be certified by the Treasurer as the aggregate value of cash and securities in debt retirement funds of the state to be used to meet principal of outstanding obligations included in such aggregate amount of indebtedness, (3) every such amount as may be certified by the Secretary of the Office of Policy and Management as the estimated payments on account of the costs of any public work or improvement thereafter to be received by the state from the United States or agencies thereof and to be used, in conformity with applicable federal law, to meet principal of obligations included in such aggregate amount of indebtedness, (4) all authorized and issued indebtedness to fund any budget deficits of the state for any fiscal year ending on or before June 30, 1991, (5) all authorized indebtedness to fund the program created pursuant to section 32-285, (6) all authorized and issued indebtedness to fund any budget deficits of the state for any fiscal year ending on or before June 30, 2002, (7) all indebtedness authorized and issued pursuant to section 1 of public act 03-1 of the September 8 special session*, (8) all authorized indebtedness issued pursuant to section 3-62h, (9) any indebtedness represented by any agreement entered into pursuant to subsection (b) or (c) of section 3-20a as certified by the Treasurer, provided the indebtedness in connection with which such agreements were entered into shall be included in such aggregate amount of indebtedness, and (10) all indebtedness authorized and issued pursuant to section 3-20g. In computing the amount of outstanding indebtedness, only the accreted value of any capital appreciation obligation or any zero coupon obligation which has accreted and been added to the stated initial value of such obligation as of the date of any computation shall be included.

(b) The foregoing limitation on the aggregate amount of indebtedness of the state shall not prevent the issuance of (1) obligations to refund or replace any such indebtedness existing at any time in an amount not exceeding such existing indebtedness, or (2) obligations in anticipation of revenues to be received by the state during the period of twelve calendar months next following their issuance, or (3) obligations payable solely from revenues of particular public improvements.

(c) For the purposes of this section, but subject to the exclusions or deductions herein provided for, the state shall be deemed to be indebted upon, and to issue, all bonds and notes issued or guaranteed by it and payable from General Fund tax receipts. To the extent necessary because of the debt limitation herein provided, priorities with respect to the issuance or guaranteeing of bonds or notes by the state shall be determined by the State Bond Commission.

(d) The General Assembly shall not approve any bill which authorizes the issuance of any bonds, notes or other evidences of indebtedness unless such bill has attached to it a certification by the Treasurer that the amount of authorizations within the bill will not cause the total amount of indebtedness calculated in accordance with this section to exceed the limit for indebtedness set forth in this section.

(e) The State Bond Commission shall not adopt any resolution which authorizes the issuance of any bonds, notes or other evidences of indebtedness unless such resolution has attached to it a certification by the Treasurer that the amount of such authorization will not cause the total amount of indebtedness calculated in accordance with this section to exceed the limit for indebtedness set forth in this section.

(f) The provisions of this section shall not apply to any bonds, notes or other evidences of indebtedness for borrowed money which are issued for the purpose of: (1) Meeting cash flow needs; or (2) covering emergency needs in times of natural disaster.

(1957, P.A. 640; 1959, P.A. 132, S. 14; P.A. 77-614, S. 19, 610; P.A. 78-366, S. 2, 4; June Sp. Sess. P.A. 91-3, S. 129, 168; P.A. 92-236, S. 47, 48; P.A. 98-124, S. 4, 12; May 9 Sp. Sess. P.A. 02-5, S. 25; P.A. 04-3, S. 8; 04-216, S. 62; P.A. 06-196, S. 24; June Sp. Sess. P.A. 09-2, S. 3.)

*Note: Section 1 of public act 03-1 of the September 8 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1959 act substituted reference to “bonds, notes or other evidences of indebtedness” from references to term “indebtedness”; in Subsec. (a), specified that fiscal year as to which limitation applies be that which ended not less than three nor more than 15 months prior to issuance, provided, in Subdivs. (1) and (2) that indebtedness be certified by treasurer, deleted requirement in Subdiv. (2) that cash and security be “required by agreement of the state with its creditors” to be so used, and added Subdiv. (1)(D) and Subdiv. (3); changed technical language of Subparas. (A) to (C) of Subsec. (a)(1), of Subsec. (a)(2) and of Subsec. (c); and added Subsec. (b); P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 78-366 specified general fund tax receipts as determinator of bond limitation; June Sp. Sess. P.A. 91-3 amended Subsec. (a) to reduce the multiplier from four and one-half times tax receipts to one and six-tenths times, to change the basis from debt issued to debt authorized by the general assembly, to change the measure of such receipts from actual receipts from a prior year to the current estimates under Sec. 2-35, to add Subdiv. (4) to exclude debt for budget deficits prior to July 1, 1991, and to set a valuation method for capital appreciation obligations and zero coupon obligations, amended Subsecs. (a) and (c) to clarify that the section is applicable only to obligations payable from general fund receipts, and added Subsecs. (d), limiting authorizations of the general assembly, (e), limiting authorizations of the state bond commission, and (f), exempting obligations issued for cash flow needs or emergency needs in times of natural disaster; P.A. 92-236 added Subsec. (a)(5) excluding indebtedness to fund program created pursuant to Sec. 32-285; P.A. 98-124 added Subdiv. (6) re agreements pursuant to Sec. 3-20a(b) or (c) and made technical changes, effective May 27, 1998; May 9 Sp. Sess. P.A. 02-5 made technical changes and added provision excluding deficit funding bonds for the fiscal year ending June 30, 2002, from the limitations of section, effective August 15, 2002; P.A. 04-3 amended Subsec. (a) to add exclusion for certain deficit-financing notes issued for 2003 fiscal year, effective March 11, 2004; P.A. 04-216 amended Subsec. (a) to exempt abandoned property fund bonds from the bond cap, effective May 6, 2004; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; June Sp. Sess. P.A. 09-2 amended Subsec. (a) by adding Subdiv. (10) re indebtedness authorized and issued pursuant to Sec. 3-20g, effective September 1, 2009.



Section 3-21a - Jurisdiction of Superior Court in actions re bonds and notes. Defenses reserved to the state.

The Superior Court shall have jurisdiction to enter judgment against the state founded (1) upon any express contract between the state and the purchasers and subsequent owners and transferees of bonds and notes issued or contracted to be issued by the state, (2) between the state and any other parties to any agreement entered into prior to May 27, 1998, pursuant to section 3-20a, section 31-264b or any agreement entered into in connection with special tax obligation bonds or notes issued under chapter 243, or (3) upon any agreement entered into pursuant to said section 3-20a. Any action brought under this section shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this section includes any set-off, claim or demand whatever on the part of the state against any plaintiff commencing an action under this section. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to the state. Any action brought under this section shall be privileged in respect to assignment for trial upon motion of either party.

(P.A. 84-254, S. 60, 62; P.A. 88-230, S. 1, 12; 88-364, S. 2, 123; P.A. 90-98, S. 1, 2; 90-317, S. 4, 8; June Sp. Sess. P.A. 91-4, S. 5, 25; P.A. 93-142, S. 4, 7, 8; 93-243, S. 1, 15; P.A. 95-220, S. 4–6; P.A. 98-124, S. 5, 12.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made technical change; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-317 added reference to bonds or notes contracted to be issued; June Sp. Sess. P.A. 91-4 expanded the superior court’s jurisdiction to include any contract “between the state and any other parties to any agreement entered into pursuant to section 3-20a or any agreement entered into in connection with special tax obligation bonds or notes issued under chapter 243”; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-243 expanded the jurisdiction of the superior court in actions re bonds and notes to include bonds issued pursuant to Sec. 31-264b, effective June 23, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-124 added Subdiv. (3) re agreements entered into pursuant to Sec. 3-20a and made technical changes, effective May 27, 1998.



Section 3-21b - Transfer to General Fund of bond proceeds from general obligation bonds of the state which are no longer required for designated purposes or projects. Report by Office of Policy and Management.

(a) Notwithstanding the provisions of any general statute, public act or special act, upon a determination by the Treasurer and approval by the State Bond Commission that unexpended proceeds of general obligation bonds of the state issued pursuant to section 3-20 and accounted for in a general obligation bond fund of the state established by the Treasurer are no longer required for any of the purposes or projects funded or remaining to be funded from amounts in such bond fund, the Treasurer is authorized to transfer all or any portion of said unexpended bond proceeds from such bond fund for further credit to the General Fund, provided the Treasurer shall further determine that such transfer shall not adversely affect the exclusion from gross income of the interest on the bonds from which such unexpended proceeds were derived pursuant to Section 103 of the Internal Revenue Code of 1986 or any corresponding internal revenue code of the United States, as from time to time amended.

(b) Commencing January 1, 2010, and annually thereafter, the Office of Policy and Management, in consultation with the Treasurer, shall submit a report, in accordance with section 11-4a, to the State Bond Commission, the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, and to the legislative Office of Fiscal Analysis, identifying (1) all fully-issued general obligation bond funds, with (A) a description of the projects that may be eligible for funding under each such bond fund, (B) an identification of which such bond funds are encumbered, and (C) an account of expenditures from each such fund for the past five years or, if such bond fund is less than five years old, since its inception, and (2) any fully-issued and unencumbered general obligation bond funds from which no expenditures have been made for at least five years, and that have been determined by the Treasurer to be fully eligible for transfer pursuant to subsection (a) of this section.

(c) The provisions of subsection (a) of this section shall not apply to any consolidated amounts, as defined in section 8-37rr.

(June Sp. Sess. P.A. 93-1, S. 37, 45; P.A. 94-173, S. 3, 5; P.A. 05-288, S. 6; Sept. Sp. Sess. P.A. 09-7, S. 8.)

History: June Sp. Sess. P.A. 93-1 effective July 1, 1993; P.A. 94-173 made existing section Subsec. (a) and added a new Subsec. (b) re exemption of housing funds consolidation, effective July 1, 1994; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; Sept. Sp. Sess. P.A. 09-7 added new Subsec. (b) requiring annual report by Office of Policy and Management re bond funds and projects, and redesignated existing Subsec. (b) as Subsec. (c), effective October 5, 2009.



Section 3-21c - Transfer of unexpended proceeds from transportation related general obligation bonds that are no longer required for designated purposes or projects.

Notwithstanding any general statute, public act or special act, upon a determination by the Treasurer and approval by the State Bond Commission that unexpended proceeds of transportation related general obligation bonds of the state issued pursuant to section 3-20 and accounted for in a general obligation bond fund of the state established by the Treasurer are no longer required for any of the purposes or projects funded or remaining to be funded from amounts in such bond fund, the Treasurer is authorized to transfer all or any portion of said unexpended bond proceeds from such bond fund for further credit to (1) the Special Transportation Fund of the state established pursuant to section 13b-68, provided the debt service on the bonds from which such unexpended proceeds were derived is otherwise payable from the Special Transportation Fund as permitted by section 13b-69, or (2) the General Fund. For transfers to either fund, the Treasurer shall determine that such transfer shall not adversely affect the exclusion from gross income of the interest on the bonds from which such unexpended proceeds are derived, pursuant to Section 103 of the Internal Revenue Code of 1986 or any corresponding internal revenue code of the United States, as from time to time amended.

(June Sp. Sess. P.A. 93-1, S. 38, 45; June 5 Sp. Sess. P.A. 97-2, S. 23, 25; P.A. 09-111, S. 4.)

History: June Sp. Sess. P.A. 93-1 effective July 1, 1993; June 5 Sp. Sess. P.A. 97-2 replaced Infrastructure Improvement Fund with Special Transportation Fund and made conforming and technical changes, effective July 23, 1997; P.A. 09-111 designated existing provisions re Special Transportation Fund as Subdiv. (1) and added Subdiv. (2) permitting unexpended bond proceeds to be transferred to General Fund, effective May 26, 2009.



Section 3-21d - Report required for unexpended bond proceeds. Disposition.

The chief administrative officer of the department, institution or agency of the state responsible for any public works construction project administered by the Department of Construction Services under section 4b-1 with an estimated cost of more than ten thousand dollars and receiving any portion of its funding from the proceeds of bonds issued under the State General Obligation Bond Procedure Act shall file a report with the secretary of the State Bond Commission forthwith upon completion or acceptance of any such construction project, and in no event later than ninety days thereafter, which report shall provide the following information: (1) The estimated total cost of the construction project, or the actual amount of the project, if ascertainable; (2) the amount, if any, required to be held in retainage and the reason for such retainage; and (3) the amount of any bonds authorized by the State Bond Commission and allotted by the Governor to such project which remains unexpended. Such report may contain a recommendation to the secretary as to the further use of any portion of such unexpended bond proceeds, which recommendation may, in the discretion of the secretary and the Governor, be referred to the next regular session of the General Assembly. Absent such recommendation and referral to the General Assembly, the State Bond Commission may authorize an unexpended amount to be transferred in accordance with the provisions of subsection (q) of section 3-20 or section 3-21b or the secretary may, prior to any such transfer, authorize the expenditure of such amount for any emergency purpose approved in accordance with the provisions of subsection (c) of section 4b-52. The chief administrative officer of the department, institution or agency of the state shall also file a report with the cochairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding on or before January 1, 2002, and each year thereafter, on any such projects which have been reported to the secretary of the State Bond Commission.

(June Sp. Sess. P.A. 01-7, S. 18, 28; P.A. 11-51, S. 90.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011.



Section 3-21e - Divestment of state funds invested in companies doing business in Sudan.

(a) For the purposes of this section and subsection (a) of section 3-37:

(1) “Company” means any corporation, utility, partnership, joint venture, franchisor, franchisee, trust, entity investment vehicle, financial institution or other entity or business association, including all wholly-owned subsidiaries, majority-owned subsidiaries, parent companies or affiliates of such entities or business associations, that exist for the purpose of making profit;

(2) “Doing business in Sudan” means engaging in commerce in any form in Sudan, including maintaining equipment, facilities, personnel or other apparatus of business or commerce in Sudan, including, but not limited to, the lease or ownership of real or personal property in Sudan, or engaging in any business activity with the government of Sudan;

(3) “Invest” means the commitment of funds or other assets to a company, including, but not limited to, the ownership or control of a share or interest in the company, and the ownership or control of a bond or other debt instrument by the company; and

(4) “Sudan” means the Republic of Sudan, including its government, and any of its agencies, instrumentalities or political subdivisions.

(b) The State Treasurer shall review the major investment holdings of the state for the purpose of determining the extent to which state funds are invested in companies doing business in Sudan. Whenever feasible and consistent with the fiduciary duties of the Treasurer, the Treasurer shall encourage companies in which state funds are invested and that are doing business in Sudan, as identified by the United States Department of Treasury’s Office of Foreign Assets Control or the Treasurer, to act responsibly and not take actions that promote or otherwise enable human rights violations in Sudan.

(c) The State Treasurer (1) may divest, decide to not further invest state funds or not enter into any future investment in any company doing business in Sudan, and (2) shall divest and not further invest in any security or instrument issued by Sudan. In determining whether to divest state funds in accordance with the provisions of subdivision (1) of this subsection, the factors which the Treasurer shall consider shall include, but not be limited to, the following: (A) Revenues paid by such company directly to the government of Sudan, (B) whether such company supplies infrastructure or resources used by the government of Sudan to implement its policies of genocide in Darfur or other regions of Sudan, (C) whether such company knowingly obstructs lawful inquiries into its operations and investments in Sudan, (D) whether such company attempts to circumvent any applicable sanctions of the United States, (E) the extent of any humanitarian activities undertaken by such company in Sudan, (F) whether such company is engaged solely in the provision of goods and services intended to relieve human suffering, or to promote welfare, health, education, religious or spiritual activities, (G) whether such company is authorized by the federal government of the United States to do business in Sudan, (H) evidence that such company has engaged the government of Sudan to cease its abuses in Darfur or other regions in Sudan, (I) whether such company is engaged solely in journalistic activities, and (J) any other factor that the Treasurer deems prudent. In the event that the Treasurer determines that divestment of state funds is warranted from a company in which state funds are invested due to such company doing business in Sudan, the Treasurer shall give notice to such company that such funds shall be divested from such company for as long as such company does business in Sudan.

(d) The State Treasurer shall, at least once per fiscal year, provide reports to the Investment Advisory Council on actions taken by the Treasurer pursuant to the provisions of this section.

(e) In the event that the President of the United States rescinds or repeals Executive Order 13067 the provisions of this section shall no longer be effective.

(P.A. 06-51, S. 1, 2; P.A. 11-82, S. 4.)

History: P.A. 06-51 effective May 8, 2006; P.A. 11-82 amended Subsec. (a)(1) to redefine “company”, and amended Subsec. (a)(2) to change defined term from “doing business” to “doing business in Sudan” and to redefine same, effective July 8, 2011.



Section 3-22 - Bond Retirement Fund.

Section 3-22 is repealed.

(1957, P.A. 590, S. 1; September, 1957, P.A. 21; 1967, P.A. 36; 1969, P.A. 648; 1971, P.A. 1, S. 16; P.A. 78-366, S. 3, 4.)



Section 3-22a - Definitions: College savings bonds.

For the purposes of this section and sections 3-22b to 3-22e, inclusive:

(1) “College savings bonds” means general obligation bonds of the state issued pursuant to the provisions of section 3-20 or special tax obligation bonds issued pursuant to the provisions of sections 13b-74 to 13b-77, inclusive, and designated college savings bonds; and

(2) “Institution of higher education in the state” means a constituent unit of the state system of higher education, as defined in section 10a-1, or an independent college or university, as defined in subsection (d) of section 10a-37.

(P.A. 88-299, S. 1, 6; P.A. 94-180, S. 7, 17.)

History: P.A. 94-180 made no changes, effective July 1, 1994; (Revisor’s note: In 2013, a reference to “3-22d” in the introductory clause was changed editorially by the Revisors to “3-22e” in order to accurately reflect the original provisions of P.A. 88-299, S. 1, and the codification of P.A. 88-299, S. 5, as Sec. 3-22e in 1991).



Section 3-22b - Designation of bonds as college savings bonds.

Bonds issued pursuant to section 3-20 or sections 13b-74 to 13b-77, inclusive, may be designated by the Treasurer as college savings bonds. Bonds so designated, and any interest accruing thereon, shall be payable in one payment at maturity on a fixed date. Such college savings bonds shall mature not less than five years nor more than twenty years from the date of issuance, unless the State Treasurer determines otherwise, and shall be subject to such financial incentives as may be otherwise provided.

(P.A. 88-299, S. 2, 6.)



Section 3-22c - Negotiated sales of college savings bonds.

No college savings bonds shall be sold at a negotiated sale unless the underwriter or underwriters to which such bonds are sold (1) are organized, incorporated or have their principal place of business in the state or (2) in the judgment of the State Treasurer, have sufficient capability to make a broad distribution of such bonds to investors residing in the state.

(P.A. 88-299, S. 3, 6.)



Section 3-22d - Terms of issuance of college savings bonds.

In the proceedings authorizing the issuance of college savings bonds, the State Bond Commission may covenant on behalf of the state with or for the benefit of the holders of such bonds as to all matters deemed advisable by said commission, including the terms and conditions for creating and maintaining sinking funds, reserve funds and such other special funds as may be created in such proceedings, separate and apart from all other funds and accounts of the state, and such officials may make such other covenants as may be deemed necessary or desirable to assure the prompt payment of the principal of and interest on such bonds.

(P.A. 88-299, S. 4, 6.)



Section 3-22e - Connecticut Higher Education Trust Advisory Committee.

(a) There is established a Connecticut Higher Education Trust Advisory Committee which shall consist of the State Treasurer, the executive director of the Office of Higher Education, the Secretary of the Office of Policy and Management and the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to education and finance, revenue and bonding, or their designees, and one student financial aid officer and one finance officer at a public institution of higher education in the state, each appointed by the Board of Regents for Higher Education, and one student financial aid officer and one finance officer at an independent institution of higher education in the state, each appointed by the Connecticut Conference of Independent Colleges. The advisory committee shall meet at least annually. The State Treasurer shall convene the meetings of the committee.

(b) Within six months from the date of the trust’s annual report, the State Treasurer and the executive director of the Office of Higher Education shall jointly report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to education and finance, revenue and bonding on an evaluation of the Connecticut Higher Education Trust and recommendations, if any, for improvements in the program.

(P.A. 88-299, S. 5, 6; 89-237, S. 1, 11; P.A. 97-224, S. 11, 12; P.A. 11-48, S. 285; P.A. 12-156, S. 1.)

History: P.A. 89-237 amended Sec. 5 of P.A. 88-299 which was special in nature and therefore not codified to replace a temporary committee with a permanent committee, thereby necessitating its codification, deleted obsolete provisions re the convening of the committee and the submission of an implementation plan for the initial issue and sale of college savings bonds and relettered Subsec. (c) as Subsec. (b); P.A. 97-224 changed the committee from an advisory committee to the Family College Savings Plan to an advisory committee to the Connecticut Higher Education Trust and changed the report in Subsec. (b) to correspond to the change in duties, in Subsec. (a) increased the membership by adding the finance officers, changed the appointing authority for the student financial aid officer from an independent institution from the Board of Governors of Higher Education to the Connecticut Conference of Independent Colleges, required the committee to meet at least annually and specified that the State Treasurer convene the meetings, effective July 1, 1997; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 12-156 amended Subsec. (a) by replacing “president of the Board of Regents for Higher Education” with “executive director of the Office of Higher Education” and amended Subsec. (b) by replacing “Board of Regents for Higher Education” with “executive director of the Office of Higher Education”, effective June 15, 2012.



Section 3-22f - Connecticut Higher Education Trust: Definitions.

As used in sections 3-22f to 3-22o, inclusive:

(1) “Depositor” means any person making a deposit, payment, contribution, gift or otherwise to the trust pursuant to a participation agreement;

(2) “Designated beneficiary” means (A) any individual (i) state resident originally designated in the participation agreement, (ii) subsequently designated who is a family member as defined in Section 2032A(e)(2) of the Internal Revenue Code or (iii) receiving a scholarship from interests in the trust purchased by a state or local government or an organization described in Section 501(c)(3) of the Internal Revenue Code and qualified under Section 529 of the Internal Revenue Code or (B) any other designated beneficiary qualifying under said Section 529 enrolled in the trust;

(3) “Eligible educational institution” means an institution of higher education qualifying under Section 529 of the Internal Revenue Code as an eligible educational institution;

(4) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(5) “Participation agreements” means agreements between the trust and depositors for participation in a savings plan for a designated beneficiary;

(6) “Qualified higher education expenses” means tuition, fees, books, supplies and equipment required for the enrollment or attendance of a designated beneficiary at an eligible educational institution, including undergraduate and graduate schools and any other higher education expenses that may be permitted by Section 529 of the Internal Revenue Code; and

(7) “Trust” means the Connecticut Higher Education Trust.

(P.A. 97-224, S. 1, 12.)

History: P.A. 97-224 effective July 1, 1997.



Section 3-22g - Connecticut Higher Education Trust: Established.

(a) There is established the Connecticut Higher Education Trust to promote and enhance the affordability and accessibility of higher education for residents of the state. The trust shall constitute an instrumentality of the state and shall perform essential governmental functions, as provided in sections 3-22f to 3-22o, inclusive. The trust shall receive and hold all payments and deposits or contributions intended for the trust, as well as gifts, bequests, endowments or federal, state or local grants and any other funds from any public or private source and all earnings until disbursed in accordance with sections 3-22f to 3-22o, inclusive.

(b) The amounts on deposit in the trust shall not constitute property of the state and the trust shall not be construed to be a department, institution or agency of the state. Amounts on deposit in the trust shall not be commingled with state funds and the state shall have no claim to or against, or interest in, such funds. Any contract entered into by or any obligation of the trust shall not constitute a debt or obligation of the state and the state shall have no obligation to any designated beneficiary or any other person on account of the trust and all amounts obligated to be paid from the trust shall be limited to amounts available for such obligation on deposit in the trust. The amounts on deposit in the trust may only be disbursed in accordance with the provisions of sections 3-22f to 3-22o, inclusive. The trust shall continue in existence as long as it holds any deposits or has any obligations and until its existence is terminated by law and upon termination any unclaimed assets shall return to the state. Property of the trust shall be governed by section 3-61a.

(c) The Treasurer shall be responsible for the receipt, maintenance, administration, investing and disbursements of amounts from the trust. The trust shall not receive deposits in any form other than cash. No depositor or designated beneficiary may direct the investment of any contributions or amounts held in the trust other than in the specific fund options provided for by the trust.

(P.A. 97-224, S. 2, 12; P.A. 98-252, S. 1, 80.)

History: P.A. 97-224 effective July 1, 1997; P.A. 98-252 made technical changes, effective July 1, 1998.



Section 3-22h - Trust authority of the Treasurer.

The Treasurer, on behalf of the trust and for purposes of the trust, may:

(1) Receive and invest moneys in the trust in any instruments, obligations, securities or property in accordance with section 3-22i;

(2) Establish consistent terms for each participation agreement, bulk deposit, coupon or installment payments, including, but not limited to, (A) the method of payment into the trust by payroll deduction, transfer from bank accounts or otherwise, (B) the termination, withdrawal or transfer of payments under the trust, including transfers to or from a qualified tuition program established by another state pursuant to Section 529 of the Internal Revenue Code, (C) penalties for distributions not used or made in accordance with Section 529(b)(3) of the Internal Revenue Code, (D) changing of the identity of the designated beneficiary and (E) any charges or fees in connection with the administration of the trust;

(3) Enter into one or more contractual agreements, including contracts for legal, actuarial, accounting, custodial, advisory, management, administrative, advertising, marketing and consulting services for the trust and pay for such services from the gains and earnings of the trust;

(4) Procure insurance in connection with the trust’s property, assets, activities, or deposits or contributions to the trust;

(5) Apply for, accept and expend gifts, grants, or donations from public or private sources to enable the trust to carry out its objectives;

(6) Adopt regulations in accordance with chapter 54 for purposes of sections 3-22f to 3-22o, inclusive;

(7) Sue and be sued;

(8) Establish one or more funds within the trust and maintain separate accounts for each designated beneficiary; and

(9) Take any other action necessary to carry out the purposes of sections 3-22f to 3-22o, inclusive, and incidental to the duties imposed on the Treasurer pursuant to said sections.

(P.A. 97-224, S. 3, 12.)

History: P.A. 97-224 effective July 1, 1997.



Section 3-22i - Investment of funds in the trust.

Notwithstanding sections 3-13 to 3-13h, inclusive, the Treasurer shall invest the amounts on deposit in the trust in a manner reasonable and appropriate to achieve the objectives of the trust, exercising the discretion and care of a prudent person in similar circumstances with similar objectives. The Treasurer shall give due consideration to rate of return, risk, term or maturity, diversification of the total portfolio within the trust, liquidity, the projected disbursements and expenditures, and the expected payments, deposits, contributions and gifts to be received. The Treasurer shall not require the trust to invest directly in obligations of the state or any political subdivision of the state or in any investment or other fund administered by the Treasurer. The assets of the trust shall be continuously invested and reinvested in a manner consistent with the objectives of the trust until disbursed for qualified educational expenses, expended on expenses incurred by the operations of the trust, or refunded to the depositor or designated beneficiary on the conditions provided in the participation agreement.

(P.A. 97-224, S. 4, 12.)

History: P.A. 97-224 effective July 1, 1997.



Section 3-22j - Participation in and the offering and solicitation of the trust exempt from sections 36b-16 and 36b-22. Evidence of exemption from federal securities laws.

Participation in the trust and the offering and solicitation of the trust are exempt from sections 36b-16 and 36b-22. The Treasurer shall obtain written advice of counsel or written advice from the Securities Exchange Commission, or both, that the trust and the offering of participation in the trust are not subject to federal securities laws.

(P.A. 97-224, S. 5, 12.)

History: P.A. 97-224 effective July 1, 1997.



Section 3-22k - Trust financial report.

On or before December thirty-first, annually, the Treasurer shall submit a financial report, pursuant to section 3-37, to the Governor on the operations of the trust including the receipts, disbursements, assets, investments, and liabilities and administrative costs of the trust for the prior fiscal year. The Treasurer shall also submit such report to the Connecticut Higher Education Trust Advisory Committee established pursuant to section 3-22e, and make the report available to each depositor and designated beneficiary.

(P.A. 97-224, S. 6, 12; June Sp. Sess. P.A. 07-5, S. 57.)

History: P.A. 97-224 effective July 1, 1997; June Sp. Sess. P.A. 07-5 substituted “December thirty-first” for “October fifteenth”, effective October 6, 2007.



Section 3-22l - Exemption from taxation.

The property of the trust and the earnings on the trust shall be exempt from all taxation by the state and all political subdivisions of the state.

(P.A. 97-224, S. 7, 12.)

History: P.A. 97-224 effective July 1, 1997.



Section 3-22m - State pledge for purposes of the trust.

The state pledges to depositors, designated beneficiaries and with any party who enters into contracts with the trust, pursuant to the provisions of sections 3-22f to 3-22o, inclusive, that the state will not limit or alter the rights under said sections vested in the trust or contract with the trust until such obligations are fully met and discharged and such contracts are fully performed on the part of the trust, provided nothing contained in this section shall preclude such limitation or alteration if adequate provision is made by law for the protection of such depositors and designated beneficiaries pursuant to the obligations of the trust or parties who entered into such contracts with the trust. The trust, on behalf of the state, may include this pledge and undertaking for the state in participation agreements and such other obligations or contracts.

(P.A. 97-224, S. 8, 12.)

History: P.A. 97-224 effective July 1, 1997.



Section 3-22n - Nothing in trust or in any participation agreement deemed to guarantee admission to or continued enrollment in educational institution.

Nothing in sections 3-22f to 2-33o, inclusive, or in any participation agreement shall constitute nor be deemed to constitute an agreement, pledge, promise, or guarantee of admission or continued enrollment of any designated beneficiary or any other person to any eligible educational institution in the state or any other institution of higher education.

(P.A. 97-224, S. 9, 12.)

History: P.A. 97-224 effective July 1, 1997.



Section 3-22o - Compliance with provisions necessary for trust to constitute state tuition program and be tax exempt.

The Treasurer shall take any action necessary to ensure that the trust complies with all applicable requirements of federal and state laws, rules and regulations to the extent necessary for the trust to constitute a qualified state tuition program and be exempt from taxation under Section 529 of the Internal Revenue Code.

(P.A. 97-224, S. 10, 12.)

History: P.A. 97-224 effective July 1, 1997 (Revisor’s note: The words “is exempt” were replaced editorially by the Revisors with “be exempt” for grammatical accuracy).



Section 3-23 - Destruction of matured bonds.

(a) The Treasurer is authorized to destroy any bonds of the state as the same mature and are paid and any coupons issued by the state after the same have been paid and cancelled. A certificate containing a description of such bonds or coupons so destroyed, duly witnessed and signed by the Treasurer or his deputy and the Auditors of Public Accounts, shall be kept on file in the office of the Treasurer.

(b) The Treasurer may designate one or more national banking associations, state banks, trust companies, or state bank and trust companies in this state or in the state of New York, to destroy any such paid bonds and coupons and accept their certificate as proof of such destruction. In such case, any such certificate issued by a national banking association, state bank, trust company or state bank and trust company, shall contain a description of such bonds or coupons so destroyed, be duly sworn to by an officer thereof, and shall be kept on file in the office of the Treasurer.

(1949 Rev., S. 127; P.A. 73-626, S. 1, 2.)

History: P.A. 73-626 added Subsec. (b) allowing destruction of bonds by various banks and trust companies.



Section 3-23a - Replacement of mutilated, destroyed, stolen or lost state obligations.

If any obligation of the state, which shall include bonds, notes, coupons or other evidence of state indebtedness, becomes mutilated, defaced, destroyed, stolen or lost, the State Treasurer may cause to be executed and delivered to the owner or his authorized attorney or agent a new obligation of like tenor, amount, date, interest rate and maturity as the obligation so mutilated, defaced, destroyed, stolen or lost, in exchange and substitution for such mutilated or defaced obligation, or in lieu of and substitution for the obligation destroyed, stolen or lost upon the filing with said Treasurer of proof of ownership, and proof of theft or destruction or loss satisfactory to said Treasurer, and upon the furnishing said Treasurer with indemnity or surety satisfactory to him and compliance with such other reasonable regulations as said Treasurer may prescribe and payment of such expenses as the state and the Treasurer may incur in connection therewith. The Treasurer shall cancel all obligations surrendered in accordance with section 3-23. The new obligations shall be signed in the name of the state by such officials as are in office at the time of the issuance or the authorization thereof, and new coupons, if any, shall be authenticated by the signature or facsimile signature of the Treasurer or by such former Treasurer as the Treasurer may designate. Such obligations may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the obligations or coupons has ceased to hold office at the time of such issue or at the time of delivery of such obligations. The Treasurer shall report the number and amount of all obligations so issued in his annual report.

(1971, P.A. 701, S. 1.)



Section 3-24 - Deposit of funds.

In addition to the depositories provided for by section 4-33, the Treasurer is authorized to deposit any funds or moneys in his hands belonging to the state (1) in any national banking association, state bank, trust company or state bank and trust company in the state of New Jersey, the state of Rhode Island, the state of New York, the commonwealth of Massachusetts, or in the state of Pennsylvania, which is a member of the Federal Reserve System and whose capital, surplus and undivided profits in the aggregate is not less than fifty million dollars or (2) in any bank, trust company or state bank and trust company in any state or the District of Columbia, or in a bank in a foreign country with correspondent relationship with any national banking association, state bank, trust company or state bank and trust company up to the amount of the Federal Deposit Insurance Corporation insurance limit. In no case shall the deposit by the Treasurer in any one association or bank or trust company or bank and trust company, and made under the provisions of this section, exceed in the aggregate at any one time thirty per cent of the capital, surplus and undivided profits of such association, bank, trust company or bank and trust company.

(1949 Rev., S. 110; 1963, P.A. 76; P.A. 94-7, S. 1; 94-190, S. 3; P.A. 95-282, S. 9, 11; P.A. 96-244, S. 38, 63.)

History: 1963 act removed requirement depository banks be members of the clearing house association of designated cities in the respective states and added requirement of membership in the federal reserve system and minimum aggregate capital, surplus and undivided profits; P.A. 94-7 amended section by making a Subdiv. (1) of existing language and adding a new Subdiv. (2) allowing deposit of any state moneys or funds in out-of-state or foreign banks, trust companies or state bank and trust companies; P.A. 94-190 added New Jersey and Rhode Island to the list of states and made technical changes; P.A. 95-282 made technical changes, effective July 6, 1995; P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section.



Section 3-24a - Tax-Exempt Proceeds Fund created.

The Treasurer is hereby authorized to incorporate a fund for the purpose of providing for the investment of the proceeds of state bonds, notes or other obligations, and to take all measures necessary to qualify such fund as a regulated investment company under Section 851(a) of the Internal Revenue Code of 1986, as amended. Such fund shall be known as the Tax-Exempt Proceeds Fund. The Treasurer may enter into such contracts as may be necessary or useful to the organization, establishment, operation and administration of the Tax-Exempt Proceeds Fund under all applicable state and federal laws and may contract with any person to provide such services to the Tax-Exempt Proceeds Fund as, in the discretion of the Treasurer, are necessary for the proper operation and administration of said fund. The Treasurer shall publish a notice in a newspaper published and of general circulation in Hartford when the Tax-Exempt Proceeds Fund has been effectively established as a regulated investment company under all such state and federal laws and shall mail a copy of such notice to the chief executive officer of each town, city and borough in the state. All costs of operating the Tax-Exempt Proceeds Fund, including the cost of personnel and contractual services, shall be paid by the Treasurer from said fund. All costs related to the organization and establishment of the Tax-Exempt Proceeds Fund, to the extent not payable from income of said fund, may be paid from other moneys of the state to be made available for such purpose.

(P.A. 88-258, S. 1, 9; P.A. 94-8, S. 1.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund.



Section 3-24b - Deposit of money in Tax-Exempt Proceeds Fund.

No later than thirty days from the date of the publication of notice required under section 3-24a all recipients of any grant or loan moneys under all nonreimbursement grant or loan programs of the state funded from the proceeds of bonds the interest on which is exempt from federal income taxation shall invest such moneys in the Tax-Exempt Proceeds Fund. The Treasurer may waive this investment requirement in any case where the Treasurer determines that such waiver would not adversely affect the exemption of state bonds, notes or other evidences of indebtedness from federal income taxation. Moneys deposited in the Tax-Exempt Proceeds Fund attributable to such loans or grants shall be held and invested for the sole and exclusive benefit of the recipient of the grants or loans, shall be evidenced by book entry notations for the account of the recipient and may be withdrawn from the Tax-Exempt Proceeds Fund only upon the requisition of such recipient when moneys are needed to meet an expenditure for the project for which the loans or grants were provided by the state, provided no such withdrawal shall be permitted by the Treasurer unless each such requisition contains a certification of the recipient, satisfactory to the Treasurer, specifying the project for which the funds are requested. All state agencies making grants or loans required to be invested in the Tax-Exempt Proceeds Fund shall provide all such information and records as the Treasurer shall, from time to time, require to reconcile the accounts of the Tax-Exempt Proceeds Fund.

(P.A. 88-258, S. 2, 9; P.A. 94-8, S. 2.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund and allowed treasurer to waive investment requirement.



Section 3-24c - Investment in Tax-Exempt Proceeds Fund by other state funds.

Notwithstanding any other provisions of the general statutes to the contrary, the Treasurer may sell participation certificates or securities of the Tax-Exempt Proceeds Fund for investment to the General Fund, bond funds, the Special Transportation Fund, the Local Bridge Revolving Fund, the Special Abandoned Property Fund, the Educational Excellence Trust Fund, the Rental Housing Assistance Trust Fund, trust funds administered by the Treasurer, and all such other funds the moneys of which by law the Treasurer is responsible for investing. Said participation certificates or securities shall bear and pay such interest and be issued subject to such terms and conditions as shall be determined and established by the Treasurer.

(P.A. 88-258, S. 3, 9; P.A. 94-8, S. 3; P.A. 04-216, S. 63.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund; P.A. 04-216 added the Special Abandoned Property Fund to the list of funds to which the Treasurer may sell participation certificates, effective May 6, 2004.



Section 3-24d - Sale of investments in Tax-Exempt Proceeds Fund to other state instrumentalities.

The Treasurer may also sell participation certificates or securities of the Tax-Exempt Proceeds Fund to the Connecticut Housing Finance Authority, the Connecticut Resources Recovery Authority, Connecticut Innovations, Incorporated, the Connecticut Health and Educational Facilities Authority, the Connecticut Student Loan Foundation, any municipalities within the state and any other authorities, agencies, instrumentalities and political subdivisions of the state or of any municipality within the state. The participation certificates or securities shall bear and pay such interest and be issued subject to such terms and conditions as shall be determined and established by the Treasurer.

(P.A. 88-258, S. 4, 9; P.A. 94-8, S. 4; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 3-24e - Investment of Tax-Exempt Proceeds Fund by the Treasurer.

The Treasurer is authorized in his discretion to invest and reinvest such funds of the Tax-Exempt Proceeds Fund in any investment which qualifies investments in the Tax-Exempt Proceeds Fund, under the Internal Revenue Code of 1986, as amended, as not an investment in investment property for purposes of the arbitrage restrictions and rebate requirements of the Internal Revenue Code of 1986, as amended. The Treasurer may sell such investments from time to time as he shall determine to be in the best interest of the fund.

(P.A. 88-258, S. 5, 9; P.A. 94-8, S. 5.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund.



Section 3-24f - Purchase of investments in Tax-Exempt Proceeds Fund by other state instrumentalities.

Participation certificates or securities of the Tax-Exempt Proceeds Fund issued by the Treasurer under the provisions of sections 3-24a to 3-24h, inclusive, are hereby made legal investments for the Connecticut Housing Finance Authority, the Connecticut Resources Recovery Authority, Connecticut Innovations, Incorporated, the Connecticut Health and Educational Facilities Authority, the Connecticut Student Loan Foundation, all municipalities within the state, and all other authorities, agencies, instrumentalities and political subdivisions of the state or of any municipality within the state.

(P.A. 88-258, S. 6, 9; P.A. 94-8, S. 6; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 3-24g - Borrowing for purposes of the Tax-Exempt Proceeds Fund. Issuance of notes.

The Treasurer is authorized to borrow funds for the purposes of the Tax-Exempt Proceeds Fund and to issue and sell notes of the state on such terms and conditions as the Treasurer shall determine. Such notes shall be signed by the Treasurer and the full faith and credit of the state may be pledged by the Treasurer to payment of the principal of and interest on such notes which shall be repaid by the Treasurer first from funds, to the extent available, from the Tax-Exempt Proceeds Fund and secondly from the state’s General Fund. As part of the contract with the holders of such notes the Treasurer may make such covenants as the Treasurer shall determine will make the notes more marketable or will tend to insure that the moneys payable to the Tax-Exempt Proceeds Fund will be sufficient to pay the principal of and interest on the notes as the same become due and payable, including such covenants with respect to interest exemption on the notes in the hands of the holders thereof as he determines is necessary. In case it becomes necessary to pay from the General Fund all or any portion of the principal or interest, or both, the Treasurer shall reimburse the General Fund from the first moneys which become available for that purpose in the Tax-Exempt Proceeds Fund. The proceeds of such borrowings shall be paid over to the Tax-Exempt Proceeds Fund, providing any expense incurred in connection with the sale of said notes shall be paid from the accrued interest and premiums or from the proceeds of the sale of such notes.

(P.A. 88-258, S. 7, 9; P.A. 94-8, S. 7.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund.



Section 3-24h - Borrowing from the Tax-Exempt Proceeds Fund for state capital projects.

The Treasurer is authorized to borrow moneys from the Tax-Exempt Proceeds Fund to fund temporarily the costs of capital projects of the state for which bonds have been authorized to be issued by the State Bond Commission. Such borrowings shall be evidenced by the issuance of temporary obligations of the state payable to the Tax-Exempt Proceeds Fund. The state’s obligations shall be issued on such terms and conditions as shall be determined and established by the Treasurer and shall bear such rate of interest as the Treasurer shall determine by reference to such open market indices for obligations having similar terms and characteristics nature as the Treasurer shall determine relevant to arrive at a tax-exempt rate of interest on the obligations of the state issued and sold to the Tax-Exempt Proceeds Fund.

(P.A. 88-258, S. 8, 9; P.A. 94-8, S. 8.)

History: P.A. 94-8 changed fund name to Tax-Exempt Proceeds Fund from Tax-Exempt Fund.



Section 3-24i - Notice to joint standing committee on finance, revenue and bonding of opening of bank accounts in certain other states.

The Treasurer shall notify the Governor and the joint standing committee of the General Assembly having cognizance of all matters relating to finance, revenue and bonding when he establishes a bank account pursuant to sections 3-24 and 4-33. Such notice shall identify the location of the bank account and the purposes for which it was established.

(P.A. 94-7, S. 5.)



Section 3-24j - Definitions.

As used in this section and sections 3-24k and 3-24l:

(1) “Community bank” means a bank that is domiciled in this state and has assets of not more than five hundred million dollars;

(2) “Community credit union” means a federal credit union, as defined in section 36a-2, the membership of which is limited to persons or organizations within a well-defined local community, neighborhood or rural district as provided in the Federal Credit Union Act, 12 USC Section 1759(b)(3), as from time to time amended, that has assets of not more than five hundred million dollars or a state credit union that has assets of not more than five hundred million dollars; and

(3) “State credit union” means a cooperative, nonprofit financial institution that (A) is organized under chapter 667 and the membership of which is limited to persons within a well-defined community, neighborhood or rural district as provided in section 36a-438a, (B) operates for the benefit and general welfare of its members with the earnings, benefits or services offered being distributed to or retained for its members, and (C) is governed by a volunteer board of directors elected by and from its membership.

(P.A. 03-226, S. 1; P.A. 07-55, S. 1.)

History: P.A. 07- P.A. 07-55 redefined “community credit union” in Subdiv. (2), defined “state credit union” in Subdiv. (3) and made technical changes, effective May 21, 2007.



Section 3-24k - Investments with community banks and community credit unions.

(a) The State Treasurer may establish a program under which the State Treasurer may, based on cash availability, make available a pool of funds not exceeding one hundred million dollars for investment with community banks and community credit unions. Such funds shall be obtained from the state’s operating cash managed by the State Treasurer.

(b) The State Treasurer shall establish a schedule for making such investments with such banks and credit unions.

(c) The State Treasurer shall establish a competitive bidding procedure under which such banks and credit unions may compete for investment-related services under said program.

(d) The State Treasurer may establish capital standards for such banks and credit unions wishing to participate in said program.

(P.A. 03-226, S. 2.)



Section 3-24l - Regulations.

The State Treasurer may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of sections 3-24j and 3-24k.

(P.A. 03-226, S. 3.)



Section 3-25 - Payment of public moneys. Designation of authority for certain payments to constituent units of the state system of higher education. Authorization for certain payments to be made by the assistant treasurer for investments.

(a) Except as provided in subsections (b) and (c) of this section, the Treasurer shall pay out the public moneys only upon the order of the General Assembly, of the Senate, of the House of Representatives, of the several courts when legally authorized or of the Comptroller for accounts legally adjusted by him or when he is authorized to order for the payment of money from the Treasury. He shall pay no warrant or order for the disbursement of public money until the same has been registered in the office of the Comptroller. The Comptroller shall not issue any warrant, draft or order except upon (1) an adequate expenditure voucher which shall be retained in his office for the period provided by law, (2) certification by an expending agency which retains an adequate expenditure voucher in accordance with such procedures as the Comptroller may prescribe, or (3) upon certification by the chief executive officer of a constituent unit of the state system of higher education, provided, in the case of the Connecticut State University System, the certification may be made by the chief executive officer of a state university, as provided in subsection (b) of section 3-117.

(b) Subject to the approval of the Comptroller and in accordance with such procedures as he may specify, the chief executive officer of a constituent unit of the state system of higher education or, in the case of the Connecticut State University System, the chief executive officer of a state university, may make payment of any claim against the constituent unit or institution, as appropriate, other than a payment for payroll, debt service payable on state bonds to bondholders, paying agents or trustees, or any payment the source of which includes the proceeds of a state bond issue. Upon receipt of a request to make such payment, the Treasurer shall delegate such authority to such chief executive officer and shall approve such banking arrangements as are necessary for such unit or institution to make such payments. Payments for payroll, debt services payable on state bonds to bondholders, paying agents or trustees, or payments from the proceeds of state bonds shall be made solely by the Treasurer in accordance with the provisions of subsection (a) of this section.

(c) The State Treasurer may authorize the assistant treasurer for investments, or any successor therefor with the approval of the Comptroller and in accordance with the procedure prescribed by the Comptroller, to certify to the Comptroller that the services for which claims against the Connecticut retirement and trust funds are made have been properly received or performed or, if not yet received or performed, are covered (1) by contracts properly drawn and executed or (2) under procedures approved by said assistant treasurer for investments, and that such claims are supported by vouchers or receipts for the payment of any money exceeding twenty-five dollars at one time, and by an accurate account, showing the items of such claims, and a detailed account of expenses, when expenses constitute a portion of them, specifying the purpose for which they were incurred; and the original vouchers or receipts shall be filed with the assistant treasurer for investments, or any successor therefor, as support for the direct disbursement of funds from income derived from the trust funds. Copies of such documentation shall be provided to the Comptroller upon request.

(1949 Rev., S. 112; P.A. 91-256, S. 1, 69; 91-407, S. 26, 42; P.A. 92-154, S. 1, 23; P.A. 93-285, S. 1; P.A. 96-61, S. 1, 2; P.A. 97-212, S. 1, 5; P.A. 05-288, S. 7.)

History: P.A. 91-256 made the existing section Subsec. (a), added the language in Subsec. (a) concerning payments made upon certification by chief executive officers of the constituent units of the state system of higher education and added Subsec. (b); P.A. 91-407 amended Subsec. (b) to make payment of claims subject to comptroller’s approval; P.A. 92-154 amended Subsec. (b) to add the language concerning the withholding or reduction in state payments; P.A. 93-285 amended Subsec. (a) by adding Subdiv. designations and adding new Subdiv. (2) authorizing comptroller to act upon certification by an expending agency retaining an adequate expenditure voucher; P.A. 96-61 amended Subsec. (b) by deleting exemption to requirement that bills paid directly by constituent units of higher education be reduced or withheld to offset debts owed to state, effective May 1, 1997; P.A. 97-212 added Subsec. (c) re authorization for the assistant treasurer for investments to certify for payment of manager fees for the Connecticut retirement and trust funds, effective June 24, 1997; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005.

Not the function of the highway commissioner to pay out money for construction. 5 CS 114.



Section 3-26 - Civil list funds; limitation.

No money shall be paid or drawn out of the civil list funds in the Treasury except for the payment of the principal or interest of any bonds of this state, or for the payment of the interest on any funds held by the Treasurer on which he is by law directed to pay interest, unless such money is paid or drawn under a specific appropriation.

(1949 Rev., S. 113.)



Section 3-27 - Investment committee.

Section 3-27 is repealed.

(1949 Rev., S. 114; 1969, P.A. 629, S. 4; P.A. 73-594, S. 11, 12.)



Section 3-27a - Short Term Investment Fund. Payment of certain interest to board or boards of trustees. Participation certificates.

There is hereby created a Short Term Investment Fund to be administered by the State Treasurer. The State Treasurer may sell participation certificates of the Short Term Investment Fund for investment to the General Fund, bond funds, the Special Transportation Fund, the Local Bridge Revolving Fund, the Educational Excellence Trust Fund, the Residential Property Tax Revaluation Relief Fund, the Municipal Abandoned Vehicle Trust Fund, the Special Abandoned Property Fund, trust funds administered by the Treasurer and all such other funds the moneys of which by law the Treasurer is responsible for investing. Said participation certificates shall bear and pay such interest and be issued subject to such terms and conditions as shall be determined and established by the State Treasurer. The interest derived from the investment or reinvestment of funds of The University of Connecticut Operating Fund and The University of Connecticut Health Center Operating Fund, The University of Connecticut Research Foundation, The University of Connecticut Health Center Research Foundation, the Connecticut State University System Operating Fund, the Connecticut State University System Research Foundation, and the Regional Community-Technical Colleges Operating Fund, as authorized by sections 10a-105, 10a-110a, 10a-130, 10a-99 and 10a-77, respectively, and the Board for State Academic Awards educational services account, as authorized by section 10a-143, shall be paid to each board or board of trustees respectively.

(1972, P.A. 236, S. 1; P.A. 74-342, S. 9, 43; P.A. 75-568, S. 1, 45; P.A. 78-236, S. 8, 20; 78-257, S. 1, 2; P.A. 80-377, S. 1, 2; P.A. 81-468, S. 4, 11; P.A. 82-218, S. 39, 46; June Sp. Sess. P.A. 83-30, S. 5, 8; P.A. 84-254, S. 14, 62; 84-365, S. 6, 12; P.A. 85-554, S. 3, 6; P.A. 86-395, S. 3, 10; P.A. 87-377, S. 2, 5; July Sp. Sess. P.A. 87-1, S. 7, 9; P.A. 88-270, S. 2, 8; P.A. 89-260, S. 1, 41; P.A. 90-147, S. 16, 20; 90-230, S. 3, 101; P.A. 91-256, S. 2, 69; P.A. 92-126, S. 12, 48; P.A. 04-216, S. 59.)

History: P.A. 74-342 changed highway fund to transportation fund; P.A. 75-568 deleted reference to transportation fund which was merged with general fund; P.A. 78-236 replaced “combined investment pool” with “short term investment fund”; P.A. 78-257 provided that interest from investments of auxiliary services and extension funds be paid to applicable boards of trustees; P.A. 80-377 included the board for state academic awards educational services fund among those entitled to interest payments; P.A. 81-468 included interest derived from investment of the resources of the tuition funds of The University of Connecticut and The University of Connecticut Health Center; P.A. 82-218 replaced “state colleges” with “Connecticut State University”, effective March 1, 1983, pursuant to reorganization of higher education system; June Sp. Sess. P.A. 83-30 authorized treasurer to sell participation certificates of short term investment fund for investment to special transportation fund; P.A. 84-254 authorized treasurer to sell participation certificates of the short term investment fund for investment to the local bridge revolving fund; P.A. 84-365 amended section to include reference to tuition funds established for the regional community colleges, state technical colleges and Connecticut State University; P.A. 85-554 amended section to add a reference to the educational excellence trust fund; P.A. 86-395 authorized treasurer to sell participation certificates of short term investment fund for investment to rental housing assistance trust fund, effective June 9, 1986, and applicable to income years of business firms commencing on or after January 1, 1986, but not later than January 1, 1988; P.A. 87-377 removed reference to repealed rental housing assistance trust fund; July Sp. Sess. P.A. 87-1 added the residential property tax revaluation relief fund to list of state funds to which treasurer may sell participation certificates of the short term investment fund; P.A. 88-270 added a reference to the municipal abandoned vehicle trust fund; P.A. 89-260 substituted “regional technical colleges” for “state technical colleges”; P.A. 90-147 and P.A. 90-230 substituted the board for state academic awards educational services account for the board for state academic awards educational services fund; P.A. 91-256 made technical changes concerning the names of the funds at the different constituent units of the state system of higher education; P.A. 92-126 replaced references to community college operating fund and technical college operating fund with reference to community-technical college operating fund; P.A. 04-216 added the Special Abandoned Property Fund to the list of funds to which participation certificates may be sold, effective May 6, 2004.



Section 3-27b - Sale of certificates to state agencies.

The State Treasurer may also sell participation certificates for the Short Term Investment Fund to the Connecticut Housing Finance Authority, the Connecticut Student Loan Foundation and all agencies, instrumentalities and political subdivisions of the state. The participation certificates shall bear and pay such interest and be issued subject to such terms and conditions that shall be determined and established by the State Treasurer.

(1972, P.A. 236, S. 2; P.A. 78-236, S. 9, 20.)

History: P.A. 78-236 replaced combined investment pool with short term investment fund.



Section 3-27c - Use of fund for student loans.

The funds of the Short Term Investment Fund may be used by the State Treasurer to lend funds to be secured by, and to purchase, invest and reinvest in, loans for educational purposes guaranteed by the Connecticut Student Loan Foundation. Student loans purchased by the State Treasurer for the Short Term Investment Fund may be sold by the State Treasurer with the proceeds of the sale added to the Short Term Investment Fund. Such loans secured by student loans shall be made under such terms and conditions as determined by the Treasurer.

(1972, P.A. 236, S. 3; P.A. 73-569, S. 1, 5; 73-575, S. 13, 15; P.A. 78-187, S. 1, 10; 78-236, S. 10, 20.)

History: P.A. 73-569 authorized loans secured by student loans; P.A. 73-575 added Subsec. (b) authorizing loans to Connecticut foundation for the arts; P.A. 78-187 and P.A. 78-236 both replaced combined investment pool with short term investment fund and P.A. 78-187 deleted Subsec. (b).



Section 3-27d - Investment of funds of the Short Term Investment Fund.

The Treasurer is also authorized to invest and reinvest such funds of the Short Term Investment Fund in accordance with the provisions of the general statutes relating to the investment of savings banks, or in the United States government obligations, United States agency obligations, United States postal service obligations, certificates of deposit, commercial paper, corporate bonds, saving accounts and bank acceptances, including in such investment or reinvestment the sale or acquisition of securities or obligations, which the Treasurer is authorized to sell or acquire for purposes of said Short Term Investment Fund, subject to repurchase agreements in the manner in which such agreements are negotiated in sales of such securities or obligations in the marketplace.

(1972, P.A. 236, S. 4; P.A. 73-569, S. 2, 5; P.A. 78-236, S. 11, 20; P.A. 81-181, S. 1, 2.)

History: P.A. 73-569 deleted provision limiting investments to funds not necessary for student loans, replacing it with provision allowing investment in accordance with provisions governing investments of saving banks and included corporate bonds as permitted investments; P.A. 78-236 replaced combined investment pool with short term investment fund; P.A. 81-181 provided statutory authority for the treasurer to sell or acquire securities for the short term investment fund subject to repurchase agreements.



Section 3-27e - Report of grants, interest, etc. Payment of expenses and state banking service fees.

(a) The State Treasurer is authorized to receive grants, interest, interest subsidies and contributions from the United States or from any other source pertaining to student loans, and he shall add the same to the Short Term Investment Fund. All expenses for operating the Short Term Investment Fund, including but not limited to the cost of servicing student loans shall be paid by the State Treasurer out of the funds of the Short Term Investment Fund.

(b) The State Treasurer is authorized to: (1) Pay state banking service fees from the Short Term Investment Fund earnings of the General Fund and (2) deduct bank service fees directly attributable to individual funds, other than the General Fund, from the earnings credited to such other funds.

(1972, P.A. 236, S. 5; P.A. 78-236, S. 12, 20; P.A. 94-95, S. 22.)

History: P.A. 78-236 replaced combined investment pool with short term investment fund; P.A. 94-95 made existing section a Subsec. (a) and added a new Subsec. (b) authorizing treasurer to pay state banking fees for the Short Term Investment Fund and to deduct such fees from the appropriate funds.



Section 3-27f - Investment by Treasurer in participation certificates. Legal investments.

Notwithstanding any other provisions of the general statutes or elsewhere to the contrary, the Treasurer may invest in participation certificates of the Short Term Investment Fund for the General Fund, any bond funds, the Special Transportation Fund, the Local Bridge Revolving Fund, the Municipal Abandoned Vehicle Trust Fund, the Special Abandoned Property Fund, any trust funds administered by the Treasurer, and all such other funds which by law the Treasurer is responsible for investing. Participation certificates of the Short Term Investment Fund issued by the Treasurer under the provisions of sections 3-27a to 3-27i, inclusive, are hereby made legal investments for the Connecticut Housing Finance Authority, Connecticut Student Loan Foundation and all agencies, instrumentalities and political subdivisions of the state.

(1972, P.A. 236, S. 6; P.A. 74-342, S. 10, 43; P.A. 75-568, S. 2, 45; P.A. 78-236, S. 13, 20; June Sp. Sess. P.A. 83-30, S. 6, 8; P.A. 84-254, S. 15, 62; P.A. 86-395, S. 4, 10; P.A. 87-377, S. 3, 5; P.A. 88-270, S. 3, 8; P.A. 04-216, S. 60.)

History: P.A. 74-342 replaced highway fund with transportation fund; P.A. 75-568 deleted reference to transportation fund which was merged with general fund; P.A. 78-236 replaced combined investment pool with Short Term Investment Fund; June Sp. Sess. P.A. 83-30 authorized treasurer to invest in participation certificates of Short Term Investment Fund for Special Transportation Fund; P.A. 84-254 authorized treasurer to invest in participation certificates of the Short Term Investment Fund for the Local Bridge Revolving Fund; P.A. 86-395 authorized treasurer to invest in participation certificates of Short Term Investment Fund for Rental Housing Assistance Trust Fund, effective June 9, 1986, and applicable to income years of business firms commencing on or after January 1, 1986, but not later than January 1, 1988; P.A. 87-377 removed reference to repealed Rental Housing Assistance Trust Fund; P.A. 88-270 authorized treasurer to invest in participation certificates of the Short Term Investment Fund for the Municipal Abandoned Vehicle Trust Fund; P.A. 04-216 added the Special Abandoned Property Fund to the list of funds in whose participation certificates the Treasurer may invest, effective May 6, 2004.



Section 3-27g - Bond issue.

Section 3-27g is repealed.

(1972, P.A. 236, S. 7; P.A. 73-569, S. 3, 5; P.A. 78-236, S. 14, 20; S.A. 79-95, S. 105, 109; S.A. 80-41, S. 60, 68; S.A. 81-71, S. 127, 130.)



Section 3-27h - Notes.

The Treasurer is authorized to borrow funds, by the issuance of notes as he may determine to be necessary for the purposes of the Short Term Investment Fund and to issue and sell such notes, signed by the Treasurer as said official for the payment of the principal of and interest on which the full faith and credit of the state is hereby pledged and which notes shall be redeemed by the Treasurer first from funds to the extent available from the Short Term Investment Fund and secondly from the state’s General Fund. As part of the contract with the holders of such notes the Treasurer may make such covenants as the Treasurer shall determine will make the notes more marketable or will tend to insure that the moneys payable to the Short Term Investment Fund will be sufficient to pay the principal of and interest on the bonds as the same become due and payable, including such covenants with respect to interest exemptions on the notes in the hands of the holders thereof as he determines is necessary. In case it becomes necessary to pay from the General Fund all or any portion of the principal or interest, or both, the Treasurer shall reimburse the General Fund from the first moneys which become available for that purpose in the Short Term Investment Fund. The proceeds of such borrowings shall be paid over to the Short Term Investment Fund, providing any expense incurred in connection with selling of said notes shall be paid from the accrued interest and premiums or from the proceeds of the sale of such notes.

(1972, P.A. 236, S. 8; P.A. 73-569, S. 4, 5; 73-575, S. 14, 15; P.A. 78-236, S. 15, 20.)

History: P.A. 73-569 authorized issuance of one-year notes for purposes of combined investment pool; P.A. 73-575 deleted provision limiting bonds to one-year maturity date; P.A. 78-236 replaced combined investment pool with Short Term Investment Fund.



Section 3-27i - Bonds and notes as legal investments.

The bonds and notes issued pursuant to sections 3-27a to 3-27i, inclusive, are made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons whatsoever who are or may be authorized to invest in bonds of the state, may properly and legally invest funds including capital in their control or belonging to them, and (3) securities which may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of bonds of the state is or may be authorized. All such bonds and notes, their transfer and the income therefrom including any profit on the sale or transfer thereof, shall at all times be exempt from all taxation by the state or under its authority.

(1972, P.A. 236, S. 9; P.A. 80-483, S. 7, 186.)

History: P.A. 80-483 deleted “building and loan associations”; (Revisor’s note: In 1995 the Revisors substituted editorially the numeric indicators (1), (2) and (3) for the alphabetic indicators (a), (b) and (c) for consistency with statutory usage).



Section 3-28 - Investment of sinking fund.

Section 3-28 is repealed.

(1949 Rev., S. 115; P.A. 78-236, S. 19, 20.)



Section 3-28a - Medium-Term Investment Fund.

(a) There is created a Medium-Term Investment Fund to be administered by the State Treasurer. The State Treasurer may purchase participation units of the fund for all trusts and other funds for which the State Treasurer is responsible for investing. The State Treasurer may sell participation units in the Medium-Term Investment Fund to all agencies, authorities, instrumentalities and political subdivisions of the state. Such participation units are hereby made legal investments for all agencies, authorities, instrumentalities and political subdivisions of the state.

(b) All costs of operating the Medium-Term Investment Fund, including the cost of personnel and contractual services, shall be paid from interest earnings of the fund.

(c) The State Treasurer is authorized to invest and reinvest funds of the Medium-Term Investment Fund in obligations of the United States government and its agencies and instrumentalities, certificates of deposit, commercial paper, corporate debt securities, savings accounts and bankers’ acceptances, repurchase agreements collateralized by such securities, and investment funds or pools comprised of securities in which the Medium-Term Investment Fund may directly invest.

(d) The State Treasurer may adopt regulations in accordance with chapter 54 specifying the terms and conditions of the purchase and sale of participation units, the payment of interest, investment policies, and accounting practices.

(P.A. 97-212, S. 3, 5.)

History: P.A. 97-212 effective June 24, 1997.



Section 3-29 to 3-31 - Investment of surplus of General Fund. Investment of cash balance of Transportation Fund. Investment of excess cash in General Fund.

Sections 3-29 to 3-31, inclusive, are repealed.

(1949 Rev., S. 116, 117; 1949, S. 37d, 38d; 1969, P.A. 563; 647; 768, S. 55; P.A. 73-675, S. 2, 44; P.A. 74-342, S. 11, 43; P.A. 75-568, S. 3, 44, 45; P.A. 77-614, S. 19, 610; P.A. 78-236, S. 19, 20.)



Section 3-31a - Authorized investments.

The Treasurer is authorized to invest or reinvest the civil list funds and all other funds under the Treasurer’s control in United States government obligations, United States agency obligations, shares or interests in an investment company or investment trust registered under the Investment Company Act of 1940, whose portfolio is limited to obligations of the United States, its agencies or instrumentalities, or repurchase agreements fully collateralized by such obligations, United States postal service obligations, certificates of deposit, commercial paper, savings accounts and bank acceptances. The Treasurer may also invest or reinvest such funds exclusive of civil list funds in the sale or acquisition of securities or obligations which the Treasurer is authorized to sell or acquire for purposes of any combined investment fund established pursuant to section 3-31b, subject to repurchase agreements in the manner in which such agreements are negotiated in sales of such securities or obligations in the marketplace, provided the Treasurer shall not enter into such an agreement with any securities dealer or bank acting as a securities dealer unless such dealer or bank is included in the list of primary dealers, effective at the time of such agreement, as prepared by the Federal Reserve Bank of New York. The Treasurer is authorized to invest all or any part of any sinking fund in any bonds in which savings banks may legally invest, provided that the provisions of subsection (n) of section 36-96 shall not be applicable to any investment in such bonds, and provided such bonds mature prior to the maturity of such bonds of the state which are outstanding.

(1971, P.A. 623, S. 1; P.A. 78-236, S. 1, 20; P.A. 79-233, S. 5; P.A. 80-483, S. 8, 186; P.A. 86-29, S. 2, 3; P.A. 92-12, S. 108; P.A. 94-7, S. 4.)

History: P.A. 78-236 deleted reference to powers under section being additional to investment authority granted under Secs. 3-28 to 3-31 and added provision empowering treasurer to invest sinking fund moneys in bonds in which savings banks may legally invest; P.A. 79-233 specified that Sec. 36-96(14b) is inapplicable to investments in bonds; P.A. 80-483 corrected faulty reference to Subsec. “14b” of Sec. 39-96; P.A. 86-29 added provision that treasurer may use repurchase agreements when investing state funds in any securities the treasurer is authorized to use for combined investment funds under Sec. 3-31b, provided such agreements may only be entered into with dealers or banks included in the list of primary dealers prepared by the Federal Reserve Bank of New York; P.A. 92-12 made a technical change; P.A. 94-7 amended section to allow the treasurer to invest or reinvest funds in certain shares or interests in an investment company or investment trust registered under the Investment Company Act of 1940.



Section 3-31b - Combined investment funds. Sale of participation units. Costs charged to income.

(a) Notwithstanding any contrary provision of law, the State Treasurer may establish one or more combined investment funds for the purpose of investing funds for which the Treasurer is custodian or trustee, or funds which the Boards of Trustees of The University of Connecticut, the Connecticut State University System or the Regional Community-Technical Colleges request the Treasurer to invest pursuant to this section, provided the Treasurer shall adopt appropriate accounting procedures from which the exact interest of such funds so combined for investment can be determined. The State Treasurer is authorized to sell to all agencies, instrumentalities and political subdivisions of the state, participation units in any such combined investment fund established by him pursuant to this section. Such participation units issued by the Treasurer under the provisions of this section are made legal investments for all the funds of, held by or administered by all agencies, instrumentalities and political subdivisions of the state. The Treasurer may adopt such rules and regulations as may be necessary to administer the provisions of this section.

(b) All costs of operating each such combined investment fund, including the cost of personnel and contractual services shall be paid by the Treasurer charging the income derived from said fund.

(1972, P.A. 229, S. 1; P.A. 73-85; 73-594, S. 9, 12; P.A. 98-252, S. 59, 80; 98-255, S. 4, 24.)

History: P.A. 73-85 opened combined investment fund to agencies, instrumentalities and political subdivisions of state; P.A. 73-594 added Subsec. (b) providing for payment of operating cost of fund; P.A. 98-252 and P.A. 98-255 both amended Subsec. (a) to add funds which boards of trustees request the Treasurer to invest, effective July 1, 1998.



Section 3-32 - Acceptance of gifts and bequests by Treasurer.

The Treasurer may accept any gift or bequest to the state of cash or securities and may deposit the same in the General Fund or in any other fund as required or made advisable by the terms of such gift or bequest. In any case in which the terms of such gift or bequest are, in the opinion of the Treasurer, so difficult to administer or otherwise so unsuitable as to make it of doubtful value to the state, the Treasurer may refer the question of the acceptance thereof to the next session of the General Assembly.

(1955, S. 39d.)

See Sec. 10-9 re Treasurer’s authority to receive bequests for educational purposes.



Section 3-33 - Acceptance of land for military purposes.

The state, acting by the Treasurer, is authorized to accept gifts or devises of land to be used by the Military Department, provided said land is free and clear of all encumbrances and is not charged with any trust or condition. The Military Department may construct thereon armories, facilities, accessories or other installations required for its use.

(1949, S. 40d.)



Section 3-34 - Vote on stock of state bank owned by state or School Fund.

The Treasurer may vote upon the stock of any state bank or trust company which belongs to the School Fund or to the state.

(1949 Rev., S. 118.)



Section 3-35 - No execution against Treasurer.

No execution shall be issued on any judgment rendered against the Treasurer as such, but the Comptroller shall draw an order on him for its payment.

(1949 Rev., S. 120.)



Section 3-36 - Repayment of Town Deposit Fund.

Section 3-36 is repealed.

(1949 Rev., S. 121; P.A. 82-239, S. 6, 7.)



Section 3-37 - Annual report of Treasurer. Monthly report of Treasurer.

(a) The Treasurer shall, annually, on or before December thirty-first, submit a final audited report to the Governor and a copy of such report to the Investment Advisory Council, which shall include the following information concerning the activities of the office of the State Treasurer for the immediately preceding fiscal year ending June thirtieth: (1) Complete financial statements and accompanying footnotes for the combined investment funds prepared in accordance with generally accepted accounting principles, which financial statements shall be audited in accordance with generally accepted auditing standards and supplementary schedules depicting the interests of the component retirement plans and trust funds; (2) complete financial statements and accompanying footnotes for the Short Term Investment Fund prepared in accordance with generally accepted accounting principles and supplementary schedules listing all assets held by the Short Term Investment Fund; (3) a discussion and review of the performance of the combined investment funds and Short Term Investment Fund for such fiscal year in accordance with recognized and appropriate performance presentation and disclosure, including an analysis of the return earned by the portfolio and each combined investment fund as well as the risk profile of the portfolio and each combined investment fund according to investment industry standards; (4) the activities and transactions in such reasonable detail as is appropriate of the cash management division including information on the state’s cash receipts and disbursements for the fiscal year, and the debt management division including the financial statements of the tax-exempt proceeds fund prepared in accordance with generally accepted accounting principles; (5) financial statements and accompanying footnotes as well as a summary of operating results for the Second Injury Fund for such fiscal year; (6) a financial summary and report on the activities of the state’s unclaimed property program for such fiscal year; (7) a listing of the companies from which state funds were divested based upon such companies’ business in Sudan, pursuant to the provisions of section 3-21e, and any companies identified by the Treasurer as companies from which investment of state funds has been declared impermissible by the Treasurer, pursuant to the provisions of section 3-21e; and (8) such other information as the Treasurer deems of interest to the public.

(b) Commencing October 1, 2010, and monthly thereafter, the Treasurer shall submit a report to the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations and the budgets of state agencies, and to the legislative Office of Fiscal Analysis. Such report shall include the following information for the month two months prior to the month in which the report is submitted: (1) A weekly list of the cash balance, with amount and percentage of sources, such as the common cash pool, bond fund investments and Special Transportation Fund investments, with accompanying footnotes; (2) a year-to-date total, on an ongoing basis, of authorized but unissued bonds, including assumptions in bond issuance, and any changes from month to month in such assumptions; (3) any other debt instruments or commercial paper issued, the types and amounts, with accompanying footnotes; and (4) the amounts in the common cash fund, with all components, such as bank and different investment accounts, and the amounts thereof separately listed.

(c) The reports required pursuant to this section shall be made available to the public in hard copy and accessible electronically by means of the Internet or other media or systems available to the public.

(1949 Rev., S. 128; P.A. 89-10, S. 1, 2; P.A. 97-212, S. 2, 5; P.A. 06-51, S. 3; P.A. 10-95, S. 1.)

History: P.A. 89-10 changed the submittal date from September fifteenth to October fifteenth; P.A. 97-212 added list of information required re activities of office of Treasurer and requirement that a copy of report be sent to Investment Advisory Council, effective June 24, 1997; P.A. 06-51 amended Subsec. (a) to change the submission date for report from October fifteenth to December thirty-first, add new Subdiv. (7) re listing of companies from which state funds were divested based upon such companies’ business in Sudan and redesignate existing Subdiv. (7) as Subdiv. (8), effective May 8, 2006; P.A. 10-95 added new Subsec. (b) re monthly report requirements and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 2010.

See Secs. 3-40 and 3-51 re Treasurer’s reports concerning School Fund and Agricultural College Fund.



Section 3-38 - Posthumous fund of Fitch’s Home for the Soldiers. Fitch Fund. Use of income, and payment of claims from principal.

(a) Prior to July 1, 2005, the Treasurer is directed to hold the fund known as the posthumous fund of Fitch’s Home for the Soldiers in trust, to credit the income from said fund to the Department of Veterans’ Affairs to be used for the welfare and entertainment of the patients of the Veterans’ Home or any other home established by the state for the care of veterans and to pay from the principal thereof any claim which may be lawfully established against the same.

(b) Effective July 1, 2005, the Treasurer shall consolidate the posthumous fund of Fitch’s Home for the Soldiers and the Fitch Fund. The name of the consolidated fund shall be the Fitch Fund. On and after July 1, 2005, the Treasurer shall hold the Fitch Fund in trust, to credit the income from said fund to the Department of Veterans’ Affairs to be used for the welfare and entertainment of the residents of the Veterans’ Home or any other home established by the state for the care of veterans and to pay from the principal thereof any claim that may be lawfully established against said fund.

(1949 Rev., S. 129; 1971, P.A. 105, S. 1; P.A. 88-285, S. 29, 35; P.A. 04-169, S. 1; P.A. 05-51, S. 1; P.A. 06-196, S. 25.)

History: 1971 act substituted “patients” for “inmates”; P.A. 88-285 required the income from the fund to be credited to the department of veterans’ affairs, where formerly income was paid to the veterans’ home and hospital commission; P.A. 04-169 made a technical change and changed the name of the Veterans’ Home and Hospital to the Veterans’ Home, effective June 1, 2004; P.A. 05-51 designated existing section as Subsec. (a) and made it applicable prior to July 1, 2005, and added new Subsec. (b) providing for the consolidation of the posthumous fund of Fitch’s Home for the Soldiers with the Fitch Fund, named the fund the Fitch Fund, and provided that the income from the fund be credited to the Department of Veterans’ Affairs for the welfare and entertainment of the residents of the Veterans’ Home or other home established by the state for the care of veterans, and further provided that claims against the fund be paid from the principal, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 3-39 - Flood Fund.

Obsolete.

(November, 1955, S. N3; 1959, P.A. 235, S. 1; 1961, P.A. 331.)



Section 3-39a - Funds to be paid state recorded as receivables.

Notwithstanding or limiting the provisions of section 13a-166, the State Comptroller, with the approval of the Secretary of the Office of Policy and Management for any amount over one hundred thousand dollars, shall record as receivable in the appropriate fund or funds of the state any sums of money which, by written commitment in a form acceptable to the State Comptroller, the federal government, any other state, any subdivision or agency of this state or any other state, any corporation or any person becomes obligated to pay to the state in connection with any programs federally supported in whole or in part, or any works of improvement undertaken or to be undertaken by the state and which are expendable by the state for such programs or works of improvement. Such receivables when so recorded shall be deemed to be appropriated for the purpose or purposes designated in such commitments and shall be subject to allotment according to law, except that no gift, contribution, income from trust funds, or other aid from any private source or from the federal government that is recorded as a receivable shall require allotment, unless there is a notice by the Secretary of the Office of Policy and Management that the state agency receiving such funding has failed to consistently provide the notifications required in subsection (e) of section 4-66a.

(1963, P.A. 59, S. 1; February, 1965, P.A. 398; 1967, P.A. 31; P.A. 77-462, S. 1, 2; 77-614, S. 19, 610; P.A. 97-131, S. 1, 5.)

History: 1965 act added provision re sums receivable from the federal departments of labor and health, education and welfare; 1967 act deleted reference to specific federal departments, replacing it with more general reference to federally supported programs; P.A. 77-462 replaced references to “agreements” with references to “commitments” acceptable to comptroller; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 97-131 added exception re receivables of gifts, contributions, income from trust funds and other aid from private sources and the federal government to require allotment unless notice by Secretary of the Office of Policy and Management, effective June 13, 1997.



Section 3-39b - Interest earnings on funds.

Any state funds invested by the Treasurer shall be for the benefit of the General Fund and all interest earned on such funds shall be credited to the General Fund unless: (1) Otherwise provided by a state statute or bond indenture, (2) a written application is made by the head of any state department, institution, board, commission or other state agency citing a court order, federal regulation, terms of a grant or donation or other unusual circumstance, provided the Treasurer may file with the State Comptroller and the Auditors of Public Accounts any exception to such application, or (3) the Treasurer deems that it is in the best interest of the state that the investment of such funds and any earning therefrom be for the benefit of and credited to another fund.

(P.A. 94-95, S. 23.)



Section 3-39c - Interest earnings credited to certain funds and accounts.

The Treasurer shall continue to provide investment earnings to any fund or account which, as of October 1, 1994, receives any such earnings. The investment earnings credited to the fund or account shall be equal to the amount of such earnings earned by the account or fund.

(P.A. 94-130, S. 11.)



Section 3-40 - Treasurer to have care and management.

The Treasurer shall have the care and management of the School Fund and the Agricultural College Fund, loan and invest the principal thereof and have the care of the income from the same; but no loans from the School Fund shall be made outside of the state. He shall give a bond in the sum of one hundred thousand dollars, with surety to the state, conditioned for the faithful performance of his duties in the care and management of said funds, and shall report annually to the Governor, as provided by section 4-60, with such suggestions as he deems important.

(1949 Rev., S. 131; September, 1957, P.A. 11, S. 13.)

See Sec. 3-34 re Treasurer’s authority to vote on bank stock owned by School Fund.

See Sec. 3-37 re Treasurer’s report re School and Agricultural College Funds.

See Sec. 10a-115 re Agricultural College Fund generally.

See Sec. 12-178 re precedence of School or Agricultural College Fund mortgage over lien consisting of assessed taxes.



Section 3-41 - School Fund interest.

On the fifteenth day of April of each year, the Treasurer shall cover the interest of the School Fund in the Treasury on the last day of February into the civil list funds of the state and shall notify the Comptroller, in writing, of the amount of the interest so covered or transferred.

(1949 Rev., S. 132; P.A. 74-58, S. 1, 2.)

History: P.A. 74-58 changed date of transfer from March first to April fifteenth.



Section 3-42 - Rate of interest on loans from the School Fund and Agricultural College Fund.

The rate of interest on all loans of the School Fund and the Agricultural College Fund in this state shall be established by the State Treasurer, payable semiannually.

(1949 Rev., S. 133; 1967, P.A. 6; P.A. 78-236, S. 2, 20.)

History: 1967 act included agricultural college fund under provisions of section and made interest rates subject to decision of state treasurer with a minimum rate of 4% rather than the previous 6%; P.A. 78-236 deleted language requiring minimum rate of 4%.

See Sec. 3-27a re investments in Short Term Investment Fund.



Section 3-43 - Loan expenses. Foreclosure costs.

The Treasurer shall collect from the borrower of loans from the School Fund and the Agricultural College Fund all expenses incurred by him or his clerks in making examinations and appraisals of real estate required by law, and for the examination of titles and abstracts thereof, including a fee for preparing and executing the necessary papers, together with the legal charges for recording the same. In all actions for foreclosure of mortgages held for the benefit of the School Fund and the Agricultural College Fund all expenses incurred by the state in prosecuting the same may be taxed and collected with the taxable costs, as provided by law.

(1949 Rev., S. 135; 1957, P.A. 506, S. 1; 1967, P.A. 7.)

History: 1967 act deleted provision for reappraisals and substituted “real estate” for “securities”.



Section 3-44 - Interest on overdue loans.

When the semiannual interest due on any bond or note given for moneys loaned from the School Fund or the Agricultural College Fund remains unpaid fifteen days or more after it has become due, the Treasurer is authorized to charge interest thereon from the time the same became due and, if the semiannual interest remains unpaid six months after it becomes due, the interest charged shall be at the rate of nine per cent per annum until the same is paid. The Treasurer is authorized to waive interest due or to become due on unpaid interest.

(1949 Rev., S. 134, 136; 1957, P.A. 506, S. 2.)



Section 3-45 - Loans and appraisals.

No loan shall be made from the School Fund or the Agricultural College Fund on a mortgage of real estate, unless the security is unencumbered and worth double the amount loaned, except that loans may be made on residential property in any case where the security is worth at least fifty per cent more than the amount loaned. No loan shall be made from said funds upon real estate security until after the security has been appraised by at least two qualified appraisers appointed by the Treasurer, one of whom shall be a resident of the town where such real estate is situated, and the Treasurer or his clerk has made a personal examination of the same. The appraisers shall take the oath hereinafter provided, and their appraisal, in the form prescribed by the Treasurer, shall be placed on file in his office. The Treasurer or his clerk shall certify upon every deed taken by him as security for any loan that he has made a personal examination and that in his opinion the same is worth at least double the amount loaned or, in the case of residential property, at least fifty per cent more than the amount loaned. Before entering upon the performance of their duties as appraisers, all persons selected to appraise real estate to be mortgaged to the state shall be sworn to the faithful performance of their duties.

(1949 Rev., S. 137; 1957, P.A. 506, S. 3.)

See Sec. 12-178 re precedence of mortgage over lien consisting of assessed taxes.



Section 3-46 - Reappraisal of securities.

The Treasurer shall cause to be examined and reappraised all the real estate securities held by him at least once in five years, and for such purpose may appoint such persons as he chooses to make such examination and reappraisal; and, when in any instance it is found that there has been a depreciation in the value of any security, the Treasurer shall call in such an amount as will leave the security worth double the amount of the loan or, in the case of residential property, fifty per cent more than the amount of the outstanding principal balance; provided, if such appraisal is not of double value or fifty per cent more, as the case may be, but sufficiently exceeds the principal balance of the loan and the property is well maintained as determined by the Treasurer and the interest upon the same has been promptly paid, the Treasurer may consider the security upon such loan to be ample. The Treasurer shall keep a record of such reappraisals.

(1949 Rev., S. 138; 1957, P.A. 506, S. 4.)



Section 3-47 - Sale of real estate.

The Treasurer may sell the real estate belonging to said funds; and he may sell at private or public sale, from time to time, all or any part of the real estate belonging to the state, acquired by deed or foreclosure of mortgage for the School Fund or the Agricultural College Fund, if he deems it advisable and for the interest of said fund. The loss, if any, that occurs from the sale of such property, either at public or private sale, shall be deducted from the principal of said funds. The Treasurer shall execute, under the seal of his department, all necessary deeds of conveyance of real estate and releases of mortgages or judgment liens relating to said funds. The Secretary may take the acknowledgment of all conveyances of real estate situated out of the state, belonging to said funds, and affix the seal of the state to his certificate thereof.

(1949 Rev., S. 139; 1957, P.A. 506, S. 5.)

See Sec. 3-14 re real estate transactions.



Section 3-48 - National bank stock; Treasurer attorney for state.

The Treasurer is appointed as the attorney of the state, with power of substitution, to consent upon its behalf that the articles of association of any national bank, in whose stock any portion of the School Fund or Agricultural College Fund is invested, be amended so as to authorize the extension of the corporate existence of such bank, and, on behalf of the state, to consent to the reduction of the capital stock of any such bank, sign all necessary papers and do all other acts to carry out the powers herein granted.

(1949 Rev., S. 140; 1957, P.A. 506, S. 6.)



Section 3-49 - Debtor accounts.

The Treasurer shall cause all debts due to the School Fund or the Agricultural College Fund, and all other property belonging to either of them, to be registered in books kept in his office, in which shall be opened an account with each debtor, showing the place of his residence, the amount of his debt, the security therefor and its estimated value.

(1949 Rev., S. 141.)



Section 3-50 - Agents to give certified copies of bonds.

The Treasurer shall require all agents having bonds of said funds in their hands for collection to give him certified copies of the same.

(1949 Rev., S. 142.)



Section 3-51 - Annual schedule of assets.

The Treasurer shall, annually, before the first day of December, prepare a complete schedule of all property and securities belonging to said funds on June thirtieth preceding and also an abstract thereof; and the Auditors of Public Accounts shall audit, examine and certify to the same, which certified abstract shall be annexed to the next report of the Treasurer to the Governor.

(1949 Rev., S. 143.)

See Sec. 3-37 re Treasurer’s reports concerning School and Agricultural College Funds.



Section 3-52 - Moneys paid on account.

The Treasurer shall receive all moneys paid on account of said funds and give a receipt to each debtor making payment of principal or interest and keep separate accounts of the principal and interest so received. He shall pay over the same according to law, and shall deliver to the Comptroller, on the first day of March in each year, a statement of the net amount of the income so received.

(1949 Rev., S. 144.)



Section 3-53 - Exhibition of claims against estates.

When any person who has mortgaged property to the state for the benefit of either of said funds dies or becomes insolvent and a time is legally limited for the exhibition of claims against his estate, the executor, administrator or trustee shall give notice of such death or insolvency and limitation and of the names and addresses of the commissioners on such estate, if such commissioners have been appointed, by letter deposited in the post office, addressed to the Treasurer, who, on receiving it, shall transmit in the same manner, to such executor, administrator or trustee, or to either commissioner on such estate, a copy of the contract secured by such mortgage, certifying thereon the sum due to the state, which shall be a sufficient exhibition and notice of the claim against such estate; and, until such notice is given by the executor, administrator or trustee, the record of the mortgage deed shall be sufficient notice to him of the existence and validity of such claim and shall be considered as a sufficient exhibition thereof to the executor or administrator or commissioners on such estate.

(1949 Rev., S. 145.)



Section 3-54 - Mortgagor’s affidavit of title.

When any person mortgages any real estate to this state for the benefit of either of said funds, he shall make and lodge with the Treasurer an affidavit that he is the absolute owner thereof and that it is free of all encumbrances within his knowledge, except such as are stated therein.

(1949 Rev., S. 146.)



Section 3-55 - Waste on mortgaged premises.

If any person removes or injures any building or fixture on any land mortgaged to the state for the benefit of either of said funds or cuts or carries away any wood or timber from such land, except for necessary firewood for use on the premises or for the erection or repair of fences or buildings on such land, without the written consent of the Treasurer, such person shall pay to the state the value of the property so removed or the amount of such injury, which, after paying the expense of its recovery, shall be applied on such mortgage debt; and, for a wilful violation of this section, such person shall be fined not more than five hundred dollars or imprisoned not more than one year or both.

(1949 Rev., S. 147.)



Section 3-55i - Mashantucket Pequot and Mohegan Fund.

There is established the “Mashantucket Pequot and Mohegan Fund” which shall be a separate nonlapsing fund. All funds received by the state of Connecticut from the Mashantucket Pequot Tribe pursuant to the joint memorandum of understanding entered into by and between the state and the tribe on January 13, 1993, as amended on April 30, 1993, and any successor thereto, shall be deposited in the General Fund. During the fiscal year ending June 30, 2000, and each fiscal year thereafter, one hundred thirty-five million dollars, received by the state from the tribe pursuant to said joint memorandum of understanding, as amended, and any successor thereto, shall be transferred to the Mashantucket Pequot and Mohegan Fund and shall be distributed by the Office of Policy and Management, during said fiscal year, in accordance with the provisions of section 3-55j. The amount of the grant payable to each municipality during any fiscal year, in accordance with said section, shall be reduced proportionately if the total of such grants exceeds the amount of funds available for such year. The grant shall be paid in three installments as follows: The Secretary of the Office of Policy and Management shall, annually, not later than the fifteenth day of December, the fifteenth day of March and the fifteenth day of June certify to the Comptroller the amount due each municipality under the provisions of section 3-55j and the Comptroller shall draw an order on the Treasurer on or before the fifth business day following the fifteenth day of December, the fifth business day following the fifteenth day of March and the fifth business day following the fifteenth day of June and the Treasurer shall pay the amount thereof to such municipality on or before the first day of January, the first day of April and the thirtieth day of June.

(P.A. 93-388, S. 1, 12; May Sp. Sess. P.A. 94-1, S. 33, 53; P.A. 97-274, S. 1, 7; June Sp. Sess. P.A. 99-1, S. 3, 51; P.A. 05-287, S. 19.)

History: P.A. 93-388 effective July 1, 1993; May Sp. Sess. P.A. 94-1 provided for transfer of $85,000,000 received by the state from the tribe to Mashantucket Pequot Fund and distribution in accordance with Sec. 3-55j during fiscal year ending June 30, 1995, and each fiscal year thereafter and provided for proportionate reduction of municipal grant during any fiscal year if total of grants exceeds available funds, effective July 1, 1994; P.A. 97-274 added “Mohegan” to fund name, removed outdated fiscal year references and realigned certification dates, effective June 26, 1997; June Sp. Sess. P.A. 99-1 deleted provision re transfers during fiscal year ending June 30, 1994, deleted provision re transfer of $85,000,000 to the Fund during fiscal year ending June 30, 1995, and each fiscal year thereafter, and added provision re transfer of $135,000,000 to the Fund during fiscal year ending June 30, 2000, and each fiscal year thereafter, effective July 1, 1999; P.A. 05-287 changed references from the “first” day of December, March and June to the “fifteenth” day of each such month and changed the timing for the Comptroller to draw an order on the Treasurer from on or before the fifteenth day of December, March and June to on or before the fifth business day following the fifteenth day of each such month, effective July 13, 2005.



Section 3-55j - Payments from fund.

(a) Twenty million dollars of the moneys available in the Mashantucket Pequot and Mohegan Fund established by section 3-55i shall be paid to municipalities eligible for a state grant in lieu of taxes pursuant to section 12-19a in addition to the grants payable to such municipalities pursuant to section 12-19a, subject to the provisions of subsection (b) of this section. Such grant shall be calculated under the provisions of section 12-19a and shall equal one-third of the additional amount which such municipalities would be eligible to receive if the total amount available for distribution were eighty-five million two hundred five thousand eighty-five dollars and the percentage of reimbursement set forth in section 12-19a were increased to reflect such amount. Any eligible special services district shall receive a portion of the grant payable under this subsection to the town in which such district is located. The portion payable to any such district under this subsection shall be the amount of the grant to the town under this subsection which results from application of the district mill rate to exempt property in the district. As used in this subsection and subsection (c) of this section, “eligible special services district” means any special services district created by a town charter, having its own governing body and for the assessment year commencing October 1, 1996, containing fifty per cent or more of the value of total taxable property within the town in which such district is located.

(b) No municipality shall receive a grant pursuant to subsection (a) of this section which, when added to the amount of the grant payable to such municipality pursuant to section 12-19a, would exceed one hundred per cent of the property taxes which would have been paid with respect to all state-owned real property, except for the exemption applicable to such property, on the assessment list in such municipality for the assessment date two years prior to the commencement of the state fiscal year in which such grants are payable, except that, notwithstanding the provisions of said subsection (a), no municipality shall receive a grant pursuant to said subsection which is less than one thousand six hundred sixty-seven dollars.

(c) Twenty million one hundred twenty-three thousand nine hundred sixteen dollars of the moneys available in the Mashantucket Pequot and Mohegan Fund established by section 3-55i shall be paid to municipalities eligible for a state grant in lieu of taxes pursuant to section 12-20a, in addition to and in the same proportion as the grants payable to such municipalities pursuant to section 12-20a, subject to the provisions of subsection (d) of this section. Any eligible special services district shall receive a portion of the grant payable under this subsection to the town in which such district is located. The portion payable to any such district under this subsection shall be the amount of the grant to the town under this subsection which results from application of the district mill rate to exempt property in the district.

(d) Notwithstanding the provisions of subsection (c) of this section, no municipality shall receive a grant pursuant to said subsection which, when added to the amount of the grant payable to such municipality pursuant to section 12-20a, would exceed one hundred per cent of the property taxes which, except for any exemption applicable to any private nonprofit institution of higher education, nonprofit general hospital facility or free standing chronic disease hospital under the provisions of section 12-81, would have been paid with respect to such exempt real property on the assessment list in such municipality for the assessment date two years prior to the commencement of the state fiscal year in which such grants are payable.

(e) Thirty-five million dollars of the moneys available in the Mashantucket Pequot and Mohegan Fund established by section 3-55i shall be paid to municipalities in accordance with the provisions of section 7-528, except that for the purposes of section 7-528, “adjusted equalized net grand list per capita” means the equalized net grand list divided by the total population of a town, as defined in subdivision (7) of subsection (a) of section 10-261, multiplied by the ratio of the per capita income of the town to the per capita income of the town at the one hundredth percentile among all towns in the state ranked from lowest to highest in per capita income, and “equalized net grand list” means the net grand list of such town upon which taxes were levied for the general expenses of such town two years prior to the fiscal year in which a grant is to be paid, equalized in accordance with section 10-261a.

(f) Five million four hundred seventy-five thousand dollars of the moneys available in the Mashantucket Pequot and Mohegan Fund established by section 3-55i shall be paid to the following municipalities in accordance with the provisions of section 7-528, except that for the purposes of said section 7-528, “adjusted equalized net grand list per capita” means the equalized net grand list divided by the total population of a town, as defined in subdivision (7) of subsection (a) of section 10-261, multiplied by the ratio of the per capita income of the town to the per capita income of the town at the one hundredth percentile among all towns in the state ranked from lowest to highest in per capita income, and “equalized net grand list” means the net grand list of such town upon which taxes were levied for the general expenses of such town two years prior to the fiscal year in which a grant is to be paid, equalized in accordance with section 10-261a: Bridgeport, Hamden, Hartford, Meriden, New Britain, New Haven, New London, Norwalk, Norwich, Waterbury and Windham.

(g) Notwithstanding the provisions of subsections (a) to (f), inclusive, of this section, the total grants paid to the following municipalities from the moneys available in the Mashantucket Pequot and Mohegan Fund established by section 3-55i shall be as follows:

Bloomfield

$  267,489

Bridgeport

10,506,506

Bristol

1,004,050

Chaplin

141,725

Danbury

1,612,564

Derby

432,162

East Hartford

522,421

East Lyme

488,160

Groton

2,037,088

Hamden

1,592,270

Manchester

1,014,244

Meriden

1,537,900

Middletown

2,124,960

Milford

676,535

New Britain

3,897,434

New London

2,649,363

North Haven

268,582

Norwalk

1,451,367

Norwich

1,662,147

Preston

461,939

Rocky Hill

477,950

Stamford

1,570,767

Union

38,101

Voluntown

156,902

Waterbury

5,179,655

Wethersfield

371,629

Windham

1,307,974

Windsor Locks

754,833

(h) For the fiscal year ending June 30, 1999, and each fiscal year thereafter, if the amount of grant payable to a municipality in accordance with this section is increased as the result of an appropriation to the Mashantucket Pequot and Mohegan Fund for such fiscal year which exceeds eighty-five million dollars, the portion of the grant payable to each eligible service district, in accordance with subsections (a) and (c) of this section shall be increased by the same proportion as the grant payable to such municipality under this section as a result of said increased appropriation.

(i) For the fiscal year ending June 30, 2003, to the fiscal year ending June 30, 2006, inclusive, the municipalities of Ledyard, Montville, Norwich, North Stonington and Preston shall each receive a grant of five hundred thousand dollars which shall be paid from the Mashantucket Pequot and Mohegan Fund established by section 3-55i and which shall be in addition to the grants paid to said municipalities pursuant to subsections (a) to (g), inclusive, of this section.

(j) For the fiscal years ending June 30, 2000, June 30, 2001, and June 30, 2002, the sum of forty-nine million seven hundred fifty thousand dollars shall be paid to municipalities, and for the fiscal year ending June 30, 2003, and each fiscal year thereafter, the sum of forty-seven million five hundred thousand dollars shall be paid to municipalities, in accordance with this subsection, from the Mashantucket Pequot and Mohegan Fund established by section 3-55i. The grants payable under this subsection shall be used to proportionately increase the amount of the grants payable to each municipality in accordance with subsections (a) to (i), inclusive, of this section and shall be in addition to the grants payable under subsections (a) to (g), inclusive, of this section.

(k) The amount of the grant payable to each municipality in accordance with subsection (j) of this section shall be reduced proportionately in the event that the total of the grants payable to each municipality pursuant to this section exceeds the amount appropriated for such grants with respect to such year.

(P.A. 93-388, S. 2–7, 12; 93-435, S. 91, 95; P.A. 97-274, S. 2, 7; June 18 Sp. Sess. P.A. 97-11, S. 2, 65; P.A. 98-244, S. 34, 35; 98-263, S. 14, 21; June Sp. Sess. P.A. 99-1, S. 4, 51; May 9 Sp. Sess. P.A. 02-7, S. 75; P.A. 03-278, S. 7; June Sp. Sess. P.A. 05-3, S. 43.)

History: P.A. 93-388 effective July 1, 1993; P.A. 93-435 amended Subsec. (a) to delete provision that additional grant shall be in the same proportion as grant payable pursuant to Sec. 12-19a and to substitute provision that grant shall be calculated under Sec. 12-19a and shall equal one-third of additional amount which municipality would be eligible to receive if total amount available for distribution were $85,205,085 and the percentage of reimbursement set forth in Sec. 12-19a were increased to reflect such amount, effective July 1, 1993; P.A. 97-274 added “Mohegan” to fund name, removed outdated fiscal year references and added payment requirement for eligible special service districts, effective June 26, 1997; June 18 Sp. Sess. 97-11 amended Subsec. (h) to increase grant to Ledyard, North Stonington and Preston from $25,000 to $175,000 and to provide a grant of $150,000 to Montville, effective July 1, 1997; P.A. 98-244, effective June 8, 1998, and P.A. 98-263, effective July 1, 1998, both added identical provisions as Subsec. (i) re payments to eligible service districts; June Sp. Sess. P.A. 99-1 added Subsec. (i), codified by the Revisors as (j), re grant to Ledyard and Subsec. (j), codified by the Revisors as (k), re payment of $49,750,000 to municipalities, effective July 1, 1999 (Revisor’s note: Since this section, revised to January 1, 1999, already includes Subsecs.(a) to (i), inclusive, the Revisors editorially designated the two new Subsecs. added by this act as Subsecs. (j) and (k) respectively, and editorially changed a reference in Subsec. (k) from “... in accordance with subsections (a) to (i), inclusive, of this section ...” to “... in accordance with subsections (a) to (j), inclusive, of this section ...” to reflect the relettering of the new Subsecs.); May 9 Sp. Sess. P.A. 02-7 deleted former Subsec. (h) re additional grant to Ledyard, North Stonington, Preston and Montville, redesignated existing Subsec. (i) as Subsec. (h), deleted former Subsec. (j) re additional grant to Ledyard, added new Subsec. (i) re additional grant to Ledyard, Montville, Norwich, North Stonington and Preston, redesignated existing Subsec. (k) as Subsec. (j) and amended said Subsec. (j) to limit provisions re payment amount to three fiscal years, add new provision re payment amount for succeeding fiscal years and make technical changes, and added new Subsec. (k) re proportionate reduction, effective August 15, 2002; P.A. 03-278 made a technical change in Subsec. (j), effective July 9, 2003; June Sp. Sess. P.A. 05-3 amended Subsec. (i) to limit its provisions to three fiscal years, effective July 1, 2005.



Section 3-55k - Municipality defined.

As used in sections 3-55i and 3-55j, “municipality” means any town, consolidated town and city or consolidated town and borough.

(May Sp. Sess. P.A. 94-1, S. 34, 53.)

History: May Sp. Sess. P.A. 94-1 effective July 1, 1994.



Section 3-55l - Additional payments from fund to Ledyard, Montville, Norwich, North Stonington and Preston.

(a) For the fiscal year ending June 30, 2006, the municipalities of Ledyard, Montville, Norwich, North Stonington and Preston shall each receive a grant of two hundred fifty thousand dollars which shall be paid from the Mashantucket Pequot and Mohegan Fund established by section 3-55i and which shall be in addition to the grants paid to said municipalities pursuant to section 3-55j.

(b) For the fiscal year ending June 30, 2007, and each fiscal year thereafter, the municipalities of Ledyard, Montville, Norwich, North Stonington and Preston shall each receive a grant of seven hundred fifty thousand dollars which shall be paid from said fund and which shall be in addition to the grants paid to said municipalities pursuant to section 3-55j.

(c) The grants payable in accordance with this section shall be determined prior to the determination of grants pursuant to said section 3-55j and shall not be reduced proportionately if the total of the grants payable to each municipality pursuant to said section exceeds the amount appropriated for grants pursuant to section 3-55i with respect to each such year.

(June Sp. Sess. P.A. 05-3, S. 42.)

History: June Sp. Sess. P.A. 05-3 effective July 1, 2005.



Section 3-55m - Additional payments from fund to certain member municipalities of Southeastern, Northeastern and Windham Area Councils of Governments.

For the fiscal year ending June 30, 2008, and each fiscal year thereafter, one million six hundred thousand dollars of the appropriation to the Mashantucket Pequot and Mohegan Fund, for Grants to Towns, shall be distributed to municipalities that are members of the Southeastern Connecticut Council of Governments and to any distressed municipality that is a member of the Northeastern Connecticut Council of Governments or the Windham Area Council of Governments. Said amount shall be distributed proportionately to each such municipality based on the total amount of payments received by all such municipalities from said fund in the preceding fiscal year, determined in accordance with section 3-55j. The grants payable in accordance with this section shall be determined prior to the determination of grants pursuant to said section 3-55j and shall not be reduced proportionately if the total of the grants payable to each municipality pursuant to said section exceeds the amount appropriated for such grants with respect to such year. The payments to municipalities authorized by this section shall be made in accordance with the schedule set forth in section 3-55i.

(P.A. 06-187, S. 96.)

History: P.A. 06-187 effective July 1, 2006 (Revisor’s note: This section was codified subsequent to the publication of the general statutes, revised to January 1, 2007).



Section 3-56 - Definitions.

Section 3-56 is repealed.

(1949 Rev., S. 148; 1949, S. 41d; 1961, P.A. 540, S. 31.)



Section 3-56a - Definitions.

As used in this part, unless the context otherwise requires:

(1) “Apparent owner” means the person whose name appears on the records of the holder as the person entitled to the property held, issued or owing by the holder;

(2) “Banking organization” means any state bank and trust company, national banking association or savings bank engaged in business in this state;

(3) “Business association” means a corporation, joint stock company, partnership, unincorporated association, joint venture, limited liability company, business trust, trust company, safe deposit company, financial organization, insurance company, person engaged in the business of operating or controlling a mutual fund, utility or other business entity consisting of one or more persons, whether or not for profit;

(4) “Financial organization” means any savings and loan association, credit union or investment company;

(5) “Gift certificate” means a record evidencing a promise, made for consideration, by the seller or issuer of the record that goods or services will be provided to the owner of the record to the value shown in the record and includes, but is not limited to, a record that contains a microprocessor chip, magnetic stripe or other means for the storage of information that is prefunded and for which the value is decremented upon each use, a gift card, an electronic gift card, stored-value card or certificate, a store card, or a similar record or card, but “gift certificate” does not include prepaid calling cards regulated under section 42-370, prepaid commercial mobile radio services, as defined in 47 CFR 20.3 or general-use prepaid cards, as defined in section 42-460a;

(6) “Holder” means any person in possession of property subject to this part which belongs to another, or who is trustee in case of a trust, or who is indebted to another on an obligation subject to this part;

(7) “Insurance company” means an association, corporation or fraternal or mutual benefit organization, whether or not for profit, engaged in the business of providing life endowments, annuities or insurance, including accident, burial, casualty, credit life, contract performance, dental, disability, fidelity, fire, health, hospitalization, illness, life, malpractice, marine, mortgage, surety, wage protection and workers’ compensation insurance;

(8) “Last-known address” means a description of the location of the apparent owner sufficient for the purpose of delivery of mail;

(9) “Mineral” means gas; oil; other gaseous, liquid, and solid hydrocarbons; oil shale; cement material; sand and gravel; road material; building stone; chemical raw material; gemstone; fissionable and nonfissionable ores; colloidal and other clay; steam and other geothermal resource; or any other substance defined as a mineral by the law of this state;

(10) “Mineral proceeds” means amounts payable for the extraction, production or sale of minerals, or, upon the abandonment of those payments, all payments that become payable thereafter, and “mineral proceeds” includes amounts payable: (A) For the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties and delay rentals; (B) for the extraction, production or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments and production payments; and (C) under an agreement or option, including a joint operating agreement, unit agreement, pooling agreement and farm-out agreement;

(11) “Owner” means a depositor in case of a deposit, a beneficiary in case of a trust, a creditor, claimant or payee in case of other choses in action, or any person having a legal or equitable interest in property subject to this part, or such person’s legal representative;

(12) “Person” means any individual, business association, estate, trust, government, governmental subdivision, agency or instrumentality, or any other legal or commercial entity;

(13) “Property” means realty or personalty, tangible or intangible;

(14) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(15) “Treasurer” means the Treasurer of the state of Connecticut; and

(16) “Utility” means a person who owns or operates for public use any plant, equipment, real property, franchise or license for the transmission of communications or the production, storage, transmission, sale, delivery or furnishing of electricity, water, steam or gas.

(1961, P.A. 540, S. 1; P.A. 78-121, S. 2, 113; P.A. 84-456, S. 2, 12; P.A. 88-65, S. 1; P.A. 95-79, S. 7, 189; June 30 Sp. Sess. P.A. 03-1, S. 66; P.A. 11-201, S. 10.)

History: P.A. 78-121 excluded private banker from definition of banking organization and excluded building or savings and loan associations while retaining savings and loan associations under definition of financial organization; P.A. 84-456 added definitions for “apparent owner” and “last-known address”; P.A. 88-65 deleted the reference to industrial bank in definition of “banking organization”; P.A. 95-79 redefined “business association” and “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-1 inserted subdivision designators, redefined “business association” and “person”, deleted definition of “life insurance corporation”, defined “gift certificate”, “insurance company”, “mineral”, “mineral proceeds”, “record” and “utility”, and made technical changes, effective August 16, 2003; P.A. 11-201 amended Subdiv. (5) to redefine “gift certificate” to exclude general-use prepaid cards and make a technical change.



Section 3-57 - Escheat of property unclaimed or unused for seven years.

Section 3-57 is repealed.

(1949 Rev., S. 149; September, 1957, P.A. 11, S. 3; 1961, P.A. 540, S. 31.)



Section 3-57a - Property held by banking or financial organization presumed abandoned, when.

(a) The following property held or owing by a banking or financial organization is presumed abandoned unless the owner thereof is known to be living by an officer of such organization:

(1) Any demand or savings deposit made in this state with a banking organization, together with any interest or dividend thereon, excluding any charges that lawfully may be withheld, unless the owner has, within three years: (A) Increased or decreased the amount of the deposit, or presented the passbook or other similar evidence of the deposit for the crediting of interest; or (B) corresponded in writing with the banking organization concerning the deposit; or (C) otherwise indicated an interest in the deposit as evidenced by (i) a memorandum on file with the banking organization or (ii) the fact that the Internal Revenue Service Form 1099 sent from the banking organization to the owner is not returned to the banking organization by the United States Postal Service.

(2) Any matured time deposit made in this state with a banking organization, together with any interest or dividend thereon, excluding any charges that lawfully may be withheld, unless, within three years or, if the terms of the deposit account contract provide that the time deposit will be renewed unless the banking institution receives instructions to the contrary from the owner, within three years plus such additional time as is necessary to allow the renewed time deposit to reach maturity, the owner has: (A) Increased or decreased the amount of the deposit, or presented the passbook or other similar evidence of the deposit for the crediting of interest, or (B) corresponded in writing with the banking organization concerning the deposit, or (C) otherwise indicated an interest in the deposit as evidenced by (i) a memorandum on file with the banking organization or (ii) the fact that the Internal Revenue Service Form 1099 sent from the banking organization to the owner is not returned to the banking organization by the United States Postal Service.

(3) Any funds paid in this state toward the purchase of shares or other interest in a financial organization or any deposit made therewith, and any interest or dividends thereon, excluding any charges that lawfully may be withheld, unless the owner has within three years: (A) Increased or decreased the amount of the investment or deposit, or presented an appropriate record for the crediting of interest or dividends thereon; or (B) corresponded in writing with the financial organization concerning the investment or deposit; or (C) otherwise indicated an interest in the funds as evidenced by (i) a memorandum on file with the financial organization or (ii) the fact that the Internal Revenue Service Form 1099 sent from the financial organization to the owner is not returned to the financial organization by the United States Postal Service.

(4) Any sum payable on checks certified in this state or on written instruments issued in this state on which a banking or financial organization is directly liable, including, but not limited to, money orders, drafts and traveler’s checks, which has been outstanding for more than three years from the date payable, or from the date of its issuance if payable on demand, unless the owner has within such three years corresponded in writing with the banking or financial organization concerning it, or otherwise indicated an interest as evidenced by (i) a memorandum on file with the banking or financial organization or (ii) the fact that the Internal Revenue Service Form 1099 sent from the banking or financial organization to the owner is not returned to the banking or financial organization by the United States Postal Service.

(5) Any funds or other personal property reposing in or removed from a safe deposit box or any other safekeeping repository in this state on which the lease or rental period has expired owing to nonpayment of rent or other reason, which have been unclaimed by the owner for more than five years from the date on which the lease or rental period expired.

(b) With respect to any funds subject to the provisions of subdivisions (1), (2) and (3) of subsection (a) of this section which are held or owing for purposes of a self-employed retirement plan or an individual retirement account, established in accordance with the applicable provisions of the Internal Revenue Code and federal regulations related thereto, such funds shall be presumed abandoned in accordance with said subdivisions (1), (2) and (3), provided in no event shall such presumption of abandonment be applicable to such funds prior to the end of a period of six months immediately following the date on which distribution of funds under any such plan, to the person for whose benefit such funds have been contributed, is required to commence under said provisions of the Internal Revenue Code and related regulations.

(1961, P.A. 540, S. 2; 1963, P.A. 125; P.A. 75-89, S. 1, 3; Nov. Sp. Sess. P.A. 81-1, S. 1, 10; P.A. 89-358, S. 1; P.A. 90-212, S. 1, 4; June 30 Sp. Sess. P.A. 03-1, S. 67.)

History: 1963 act increased time period in Subdiv. (2) from 10 to 20 years; P.A. 75-89 made traveler’s checks presumed abandoned after 15 years from date of issuance rather than after 10 years in Subdiv. (3); Nov. Sp. Sess. P.A. 81-1 reduced time period after which property presumed abandoned in Subdivs. (1) and (2) from 20 to 10 years and time period after which sums payable on checks other than traveler’s checks are presumed abandoned in Subdiv. (3) from 10 to 5 years; P.A. 89-358 decreased the period for presumed abandonment in Subdivs. (1) and (2) of Subsec. (a) from 10 years to 5 years, removed the 15-year presumption for travelers’ checks and added Subsec. (b) concerning self-employed retirement plans and individual retirement accounts; P.A. 90-212 amended Subsec. (a) by adding provisions re owner’s interest in property evidenced by the fact that the IRS Form 1099 sent from the banking or financial institution to the owner is not returned to the institution by the Postal Service, deleting matured time deposit from Subdiv. (1), adding new Subdiv. (2) re matured time deposits, and renumbering former Subdivs. (2), (3) and (4) as Subdivs. (3), (4) and (5), and amended the subdivision references in Subsec. (b); June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) by decreasing period for presumed abandonment from 5 to 3 years in Subdivs. (1) to (4), deleting reference to certificates of deposit in Subdiv. (4), and deleting provision re surplus amounts arising from sale pursuant to law and decreasing period for presumed abandonment from 10 to 5 years in Subdiv. (5), effective August 16, 2003.



Section 3-58 - Sale of escheated property.

Section 3-58 is repealed.

(1949 Rev., S. 150; 1961, P.A. 540, S. 31.)



Section 3-58a - Funds held by insurance company presumed abandoned, when.

(a) Unclaimed funds held and owing by an insurance company shall be presumed abandoned if a person other than the insured or annuitant is entitled to the funds and no address of such person is known to the company. If it is not definite and certain from the records of the company what person is entitled to the funds, it is presumed that the last-known address of the person entitled to the funds is the same as the last-known address of the insured or annuitant according to the records of the company.

(b) As used in this section, “unclaimed funds” means all moneys held and owing by any insurance company unclaimed and unpaid for more than three years after the moneys became due and payable as established from the records of a life insurance company under any life or endowment insurance policy or annuity contract which has matured or terminated or after the moneys became due and payable as established from the records of any other insurance company. A life insurance policy not matured by actual proof of the death of the insured is deemed to be matured and the proceeds thereof are deemed to be due and payable if such policy was in force when the insured attained the limiting age under the mortality table on which the reserve is based, unless the person appearing entitled thereto has within the preceding three years (1) assigned, readjusted or paid premiums on the policy, or subjected the policy to loan, or (2) corresponded in writing with the insurance company concerning the policy. Moneys otherwise payable according to the records of the company are deemed due and payable although the policy or contract has not been surrendered as required.

(1961, P.A. 540, S. 3; Nov. Sp. Sess. P.A. 81-1, S. 2, 10; P.A. 84-456, S. 3, 12; June 30 Sp. Sess. P.A. 03-1, S. 68.)

History: Nov. Sp. Sess. P.A. 81-1 redefined “unclaimed funds” in Subsec. (b) as those moneys unclaimed and unpaid for 5 rather than 10 years after they became due and payable and changed period during which insured may take action from 10 to 5 years; P.A. 84-456 amended Subsec. (a) concerning the presumption of abandonment for unclaimed funds held by a life insurance company so that such presumption is established if a person other than the insured or annuitant is entitled to the funds and no address for such person is known; June 30 Sp. Sess. P.A. 03-1 replaced references to “life insurance corporation” and “corporation” with references to “insurance company” and “company” throughout and, in Subsec. (b), decreased period for presumed abandonment from 5 to 3 years, added reference to “life insurance company” and added provision re moneys due and payable as established from the records of any other insurance company, effective August 16, 2003.



Section 3-59 - Petition in case of interest in escheated property. Appeal.

Section 3-59 is repealed.

(1949 Rev., S. 151; 1949, S. 42d; 1961, P.A. 540, S. 31.)



Section 3-59a - Property held by a business association or payable in the course of demutualization of an insurance company presumed abandoned, when.

(a) Any stock or other certificate of ownership, or any dividend, profit, distribution, interest, payment on principal, mineral proceeds or other sum held or owing by a business association for or to a shareholder, certificate holder, member, bondholder or other security holder, or a participating patron of a cooperative, who has not claimed it or corresponded in writing with the business association concerning it within three years after the date prescribed for payment or delivery, is presumed abandoned.

(b) Any sum payable on a traveler’s check issued or sold in this state on which a business association is directly liable, which has been outstanding for more than fifteen years from the date of its issuance is presumed abandoned, unless the owner has within fifteen years corresponded in writing with the business association concerning it, or otherwise indicated an interest as evidenced by a memorandum on file with such business association.

(c) Any sum payable on a money order issued or sold in this state on which a business association is directly liable, which money order has been outstanding for more than seven years from the date of its issuance, is presumed abandoned.

(d) Any property payable or distributable in the course of a demutualization of an insurance company is presumed abandoned if the property is unclaimed and unpaid three years after the date the property became payable or distributable.

(1961, P.A. 540, S. 4; P.A. 75-89, S. 2, 3; Nov. Sp. Sess. P.A. 81-1, S. 3, 10; P.A. 84-456, S. 4, 12; P.A. 93-38, S. 1; June 30 Sp. Sess. P.A. 03-1, S. 69; P.A. 06-127, S. 1.)

History: P.A. 75-89 added Subsec. (b) concerning presumption of abandonment re traveler’s checks; Nov. Sp. Sess. P.A. 81-1 changed time period after which property is presumed abandoned from 10 to 7 years; P.A. 84-456 amended Subsec. (a) by deleting certain conditions concerning the presumption of abandonment, which conditions required that the holder be organized under the laws of Connecticut and that the records of the holder indicate that the last-known address of the person entitled to the property is in this state; P.A. 93-38 changed time period after which property is presumed abandoned from 7 to 5 years; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) by adding reference to “mineral proceeds” and decreasing period for presumed abandonment from 5 to 3 years, and added Subsec. (c) re property payable or distributable in the course of demutualization of an insurance company presumed abandoned, effective August 16, 2003; P.A. 06-127 inserted new Subsec. (c) re presumption of abandonment re money orders and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2007.



Section 3-59b - Ownership interest in business association presumed abandoned, when.

Any ownership interest in a business association, as defined in section 3-56a, as evidenced by the stock records or membership records of the business association, owned by a person who for more than three years has neither claimed a dividend or other sum referred to in section 3-59a, nor corresponded in writing with the association, nor otherwise indicated an interest in such ownership interest as evidenced by a memorandum or other record on file with the association, is presumed abandoned.

(1971, P.A. 831, S. 1; Nov. Sp. Sess. P.A. 81-1, S. 4, 10; P.A. 84-456, S. 5, 12; P.A. 93-38, S. 2; Jun 30 Sp. Sess. P.A. 03-1, S. 70.)

History: Nov. Sp. Sess. P.A. 81-1 changed time period which must elapse before property may be presumed abandoned from 10 to 7 years; P.A. 84-456 deleted certain conditions concerning the presumption of abandonment, which conditions required that the holder be organized under the laws of Connecticut and that the records of the holder indicate that the last-known address of the person entitled to the property is in this state; P.A. 93-38 changed time period after which property is presumed abandoned from 7 to 5 years; June 30 Sp. Sess. P.A. 03-1 decreased period for presumed abandonment from 5 to 3 years, effective August 16, 2003.



Section 3-59c - Duties of holder of abandoned interests in business associations.

When the property to be delivered to the Treasurer pursuant to the provisions of section 3-65a is an ownership interest in a business association presumed abandoned under section 3-59b, the holder shall deliver a duplicate certificate of such interest, registered in the name of the Treasurer, to the Treasurer if such a certificate is the customary evidence of such interest and, if the ownership interest is not customarily evidenced by a certificate, the holder shall deliver such evidence of such ownership interest as the Treasurer may by regulation require.

(1971, P.A. 831, S. 2.)



Section 3-59d - Delivery of duplicate certificate to Treasurer. Holder relieved of liability to others upon such delivery.

Upon delivery of a duplicate certificate, the holder and any transfer agent, registrar or other person acting for or on behalf of a holder in executing or delivering the duplicate certificate shall be relieved of all liability of every kind in accordance with the provisions of subsection (c) of section 3-67a to every person, including any person acquiring the original certificate or the duplicate of the certificate issued to the transferee, for any losses or damages resulting to any person by the issuance and delivery to the Treasurer of the duplicate certificate.

(1971, P.A. 831, S. 3; P.A. 84-456, S. 6, 12.)

History: P.A. 84-456 amended provisions concerning liability of the holder when a duplicate certificate is issued to the treasurer, with a specific reference to relief from such liability in accordance with Sec. 3-67a.



Section 3-60 - Examination of witnesses.

Section 3-60 is repealed.

(1949 Rev., S. 152; 1961, P.A. 540, S. 31.)



Section 3-60a - Property distributable on dissolution of business presumed abandoned, when. Notice to shareholder of corporate dissolution or liquidation.

(a) All property distributable in the course of a voluntary or involuntary dissolution or liquidation of an unincorporated business, banking or financial organization created under the laws of this state which is unclaimed by the owner at the date of final dissolution or liquidation is presumed abandoned.

(b) All property distributable in the course of a voluntary or involuntary dissolution or liquidation of a corporation pursuant to the provisions of title 33 which is unclaimed by the owner at the date of final dissolution or liquidation is presumed abandoned.

(c) Notice given by certified or registered mail to any shareholder of a corporation voluntarily or involuntarily dissolved or liquidated during the course of such dissolution or liquidation shall be deemed to be sufficient notice under the provisions of this part.

(1961, P.A. 540, S. 5; 1969, P.A. 405.)

History: 1969 act added Subsec. (c) re notice requirement.



Section 3-60b - Wages, salary or other compensation for personal services presumed abandoned, when.

Except for wages collected by the Labor Commissioner pursuant to subsection (b) of section 31-68, any sum payable for wages, salary or other compensation for personal services that has remained unclaimed by the owner for more than one year after it becomes due, payable or distributable, is presumed abandoned.

(June 30 Sp. Sess. P.A. 03-1, S. 71.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003.



Section 3-60c - Deposit, refund or other sum owed by utility presumed abandoned, when.

Any deposit, refund or other sum owed to a customer or subscriber by a utility that has remained unclaimed by the customer or subscriber for more than one year after it becomes due, payable or distributable is presumed abandoned.

(June 30 Sp. Sess. P.A. 03-1, S. 73.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003.



Section 3-60d - Value of gift certificate presumed abandoned, when.

Section 3-60d is repealed, effective October 1, 2005.

(June 30 Sp. Sess. P.A. 03-1, S. 74; P.A. 05-189, S. 4.)



Section 3-61 - Action against custodian of property.

Section 3-61 is repealed.

(1949 Rev., S. 153; 1961, P.A. 540, S. 31.)



Section 3-61a - Property held by fiduciary presumed abandoned, when.

All property and any income or increment thereon held in a fiduciary capacity for the benefit of another person is presumed abandoned unless the owner has, within seven years after it became payable or distributable, increased or decreased the principal, accepted payment of principal or income, corresponded in writing with the fiduciary concerning the property or otherwise indicated an interest as evidenced by a memorandum on file with the fiduciary.

(1961, P.A. 540, S. 6; Nov. Sp. Sess. P.A. 81-1, S. 5, 10; P.A. 84-456, S. 7, 12.)

History: Nov. Sp. Sess. P.A. 81-1 changed time period after which property is presumed abandoned from 10 to 7 years; P.A. 84-456 deleted all references, as included under Subdivs. (1) to (3), inclusive, to the type of organization or any person acting as fiduciary.



Section 3-62 - Application of provisions.

Section 3-62 is repealed.

(1949 Rev., S. 154; 1961, P.A. 540, S. 31.)



Section 3-62a - Property held by public body or officer presumed abandoned, when.

All property held for the owner by any court, public corporation, public authority or public officer of this state, or a political subdivision thereof, which has remained unclaimed by the owner for more than three years is presumed abandoned, except that any claim granted pursuant to chapter 53 in an amount less than three thousand dollars which has remained unclaimed by the owner for more than one year from the date such claim was granted is presumed abandoned.

(1961, P.A. 540, S. 7; Nov. Sp. Sess. P.A. 81-1, S. 6, 10; P.A. 84-407, S. 3, 5; June 30 Sp. Sess. P.A. 03-1, S. 75.)

History: Nov. Sp. Sess. P.A. 81-1 changed time period after which property is presumed abandoned from 10 to 5 years; P.A. 84-407 added exception re claims granted pursuant to chapter 53 in amount less than $3,000; June 30 Sp. Sess. P.A. 03-1 decreased period for presumed abandonment from 5 to 3 years, effective August 16, 2003.



Section 3-62b - Property held by federal court or agency presumed abandoned, when.

All property within the provisions of subdivisions (1), (2), (3), (4) and (5) of this section are declared to have escheated, or to escheat, including all principal and interest accruing thereon, and to be the property of the state.

(1) All money or other property which has remained in, or has been deposited in the custody of, or under the control of, any court of the United States, in and for any district within this state, or which has been deposited with and is in the custody of any depository, registry, clerk or other officer of such court, or the United States Treasury, the rightful owner or owners of which either: (A) Have been unknown for a period of five or more consecutive years; or (B) have died, without having disposed thereof, and without having left heirs, next of kin or distributees; or (C) have made no demand for such money or other property for five years; is declared to have escheated, or to escheat, together with all interest thereon, and to be the property of the state.

(2) After October 1, 1969, all money or other property which has remained in, or has been deposited in the custody of, or under the control of, any court of the United States, in and for any district within this state, for a period of four years, the rightful owner or owners of which, either: (A) Have been unknown for a period of four years; or (B) have died without having disposed thereof, and without having left heirs, next of kin or distributees; or (C) have failed within four years to demand the payment or delivery of such funds or other property; is declared to have escheated, or to escheat, together with all interest accrued thereon, and to be the property of the state.

(3) All money or other property which has remained in, or has been deposited in the custody of, or under the control of any officer, department or agency of the United States for five or more consecutive years, which money or other property had its situs or source in this state, except as hereinafter provided in subdivision (4) of this section, the sender of which is unknown, or who sent the money or other property for an unknown purpose, or money which is credited as “unknown”, and which such government office, department or agency is unable to credit to any particular account, or the sender of which has been unknown for a period of five or more consecutive years, or, if known, has died without having disposed thereof, and without leaving heirs, next of kin or distributees, or which for any reason is unclaimed from such governmental agency, is declared to have escheated, or to escheat, together with all interest accrued thereon, and to be the property of the state.

(4) If any money is due to any resident of this state as a refund, rebate or tax rebate from the United States Commissioner of Internal Revenue, the United States Treasurer or any other federal agency or department and the rights of such resident to apply for and secure such refund or rebate will or may be barred by any statute of limitations or, in any event, if such resident has failed to apply for such refund or rebate for a period of one year after he could have so applied, the State Treasurer is appointed agent of such resident to apply for such refund or rebate, and may do any act which a natural person could do to recover such money, and when the Treasurer files such application or institutes any other proceeding to secure such refund or rebate, his agency is coupled with an interest in the money sought and money recovered.

(5) Sections 3-62b to 3-62g, inclusive, are applicable to all funds or other property in the possession of the government of the United States, and of its departments, officers and agencies, which property has its situs in this state or which belonged or belongs to a resident of this state or which belonged or belongs to a person whose last-known address was within this state, and is not limited to any named federal agency. Said sections are applicable to all funds held in the Veterans’ Administration, Comptroller of Currency, United States Treasury, Department of Internal Revenue, Post Office Department, federal courts and registry of federal courts, and to such evidences of indebtedness as adjusted service bonds, matured debts issued prior to 1917, together with interest thereon, postal savings bonds, liberty bonds, victory notes, Treasury bonds, Treasury notes, certificates of indebtedness, Treasury bills, Treasurer’s savings certificates, bonuses and adjusted compensation, allotments, postal savings certificates, Farmers Home Administration notes, and all unclaimed refunds or rebates of whatever kind or nature, which are subjects of escheat, under the terms of said sections; provided nothing in said sections shall be construed to mean that any funds held or controlled by the United States on October 1, 1969, under order of any court of the United States shall become property of the state.

(1969, P.A. 94, S. 1.)



Section 3-62c - Proceedings to recover property.

(a) When there exists, or may exist escheated funds or property under sections 3-62b to 3-62g, inclusive, the Treasurer shall make demand therefor or request the Attorney General to institute proceedings in the name of the state for an adjudication that an escheat to the state of such funds or property has occurred; and shall take appropriate action to recover such funds or property.

(b) Where there exists, or may exist, escheated funds or property under said sections, the Treasurer may request that any officer, department or agency of the United States voluntarily report such information as may be necessary to claim such funds or property under said sections. Forms for so reporting may be prescribed by the Treasurer. If any officer, department or agency of the United States fails or refuses to provide the voluntary report so requested, the Treasurer shall request that the Attorney General institute proceedings in the name of the state to obtain the required information.

(1969, P.A. 94, S. 2.)



Section 3-62d - Action to obtain decree of escheat.

Whenever the Treasurer is of the opinion that an escheat has occurred, or shall occur, of any money or other property deposited in the custody of, or under the control of, any court of the United States, in and for any district within the state, or in the custody of any depository, registry or clerk or other officer of such court, or the Treasury of the United States, he may request that the Attorney General cause a complaint to be filed in the superior court for the judicial district of Hartford, or in any other court of competent jurisdiction, to ascertain if any escheat has occurred, and to cause said court to enter a judgment or decree of escheat in favor of the state, with costs, disbursements and attorneys’ fees. Notice of the filing of any such action may be given to interested persons by publication of a notice to be published at least once a week for two successive weeks in a newspaper of general circulation in the county in which is located the last-known address of any such interested person or, if unknown, in a newspaper of general circulation in the judicial district of Hartford.

(1969, P.A. 94, S. 3; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; 88-364, S. 3, 123; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 substituted the judicial district of Hartford-New Britain for Hartford county; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made technical change; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 3-62e - Treasurer to pay costs and deposit funds into General Fund.

When any funds or property which have escheated under sections 3-62b to 3-62g, inclusive, have been recovered by the Treasurer, except as otherwise provided in section 3-62h, he or she shall pay all costs incident to the collection and recovery of such funds and property which have not been paid from the Special Abandoned Property Fund created under section 3-62h and shall promptly deposit the balance of such funds or property into the General Fund for the use of the state.

(1969, P.A. 94, S. 4; P.A. 04-216, S. 57.)

History: P.A. 04-216 added references to Sec. 3-62h, effective May 6, 2004.



Section 3-62f - Claim for return of escheated property.

Section 3-62f is repealed.

(1969, P.A. 94, S. 5; 1971, P.A. 870, S. 10; P.A. 75-605, S. 21, 27; P.A. 76-435, S. 15, 82; 76-436, S. 381, 681; P.A. 77-603, S. 3, 125; 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 89-358, S. 5.)



Section 3-62g - Liability of state.

Upon the payment or delivery of money or other property to the Treasurer under sections 3-62b to 3-62g, inclusive, the state shall assume custody and shall be responsible for all claims thereto. If, after payment or delivery to the Treasurer, any officer, department or agency of the federal government is compelled by a court of competent jurisdiction to make a second payment, the Treasurer, upon proof thereof, shall refund the amount of such second payment not in excess of the amount paid over to him under said sections, provided the federal government shall give notice to the Treasurer of the pendency of any such proceeding seeking payment of funds already turned over to the Treasurer.

(1969, P.A. 94, S. 6.)



Section 3-62h - Special Abandoned Property Fund. Deposit of abandoned property receipts. Special obligation bond authorization. Disbursement of resources of fund.

(a) As used in this section, the following terms shall have the following meanings, unless the context clearly indicates a different meaning or intent:

(1) “Abandoned property receipts” means the cash portion of all funds received under sections 3-56a to 3-76, inclusive.

(2) “Abandoned property fund bond or bonds” means one or more Special Abandoned Property Fund obligation bonds authorized to be issued pursuant to this section and, unless otherwise indicated, any bonds issued to refund such abandoned property fund bonds.

(3) “Debt service requirements” means, for any period, and subject to the provisions of this section and the proceedings authorizing the issuance of abandoned property fund bonds, the sum of (A) the principal and interest accruing during such period with respect to abandoned property fund bonds, (B) the amounts, if any, required during such period to establish or maintain reserves, sinking funds or other funds or accounts at the respective levels required to be established or maintained therein, (C) expenses of issuance and administration with respect to abandoned property fund bonds as determined by the Treasurer, (D) the amounts, if any, becoming due and payable under a reimbursement agreement, a swap agreement or similar agreement entered into in connection with the abandoned property fund bonds, and (E) any other costs or expenses deemed by the Treasurer to be necessary or proper to be paid in connection with the abandoned property fund bonds, including, without limitation, the cost of any credit facility, including but not limited to a letter of credit or policy of bond insurance or any cost incurred under section 3-20a.

(4) “Pledged revenues” means all receipts of the state credited to and held in the Special Abandoned Property Fund pursuant to the provisions of this section, as amended from time to time.

(5) “Proceedings” means the proceedings of the State Bond Commission authorizing or relating to the issuance of abandoned property fund bonds, the provisions of any indenture of trust securing abandoned property fund bonds, which provisions are incorporated into such proceedings and the provisions of any other documents or agreements which are incorporated into such proceedings and to extent applicable the determination of the Treasurer.

(6) “Special Abandoned Property Fund” means the Special Abandoned Property Fund created under this section.

(7) “Special Abandoned Property Fund financing costs” includes (A) amounts necessary to create and maintain reserves for the payment of the principal of and interest on any such abandoned property fund bonds, and (B) payment of costs, fees and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale, issuance and administration of abandoned property fund bonds including but not limited to, underwriters’ discount.

(8) “State Bond Commission” means the commission established under section 3-20.

(9) “Treasurer” means the State Treasurer and includes each successor in office or authority.

(b) There is established a fund to be known as the “Special Abandoned Property Fund”. The fund may contain any moneys required or permitted by the proceedings to be deposited in the fund and shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of said fund shall become part of the assets of said fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding.

(c) As provided in the proceedings, the Treasurer shall deposit all abandoned property receipts in the Special Abandoned Property Fund to pay and secure the abandoned property fund bonds and the debt service requirements.

(d) The Treasurer shall apply the resources in the Special Abandoned Property Fund, upon their receipt, first, to pay or provide for the payment of debt service requirements, as defined in this section, at such time or times, in such amount or amounts and in such manner, as provided by the proceedings authorizing the issuance of abandoned property fund bonds; second, to pay Special Abandoned Property Fund financing costs; third, to pay all costs incident to the collection and recovery of such abandoned property receipts and any other property collected and recovered under sections 3-56a to 3-76, inclusive; and fourth, to deposit in the General Fund.

(e) The State Bond Commission may, prior to June 30, 2005, authorize the issuance of abandoned property fund bonds in one or more series and in principal amounts not to exceed sixty million dollars plus such additional amount of abandoned property fund bonds required to fund Special Abandoned Property Fund financing costs in accordance with the proceedings authorizing the abandoned property fund bonds for the purpose of disbursing funds to the General Fund in support of state programs. Such abandoned property fund bonds are hereby determined to be issued for valid public proposes in the exercise of essential government functions.

(f) The debt service requirements with respect to any abandoned property fund bonds shall be secured by (1) a first call upon the pledged revenues as they are deposited to the Special Abandoned Property Fund; and (2) a lien upon any and all amounts held in and to the credit of the Special Abandoned Property Fund from time to time.

(g) Such abandoned property fund bonds shall be special obligations of the state and shall not be payable from or charged upon any funds other than the pledged revenues or other receipts, funds or moneys pledged therefor and deposited in the Special Abandoned Property Fund and the state or any political subdivision thereof shall not be subject to any liability thereon, except to the extent of such pledged revenues or other receipts, funds or moneys pledged therefor as provided in this section. The issuance of abandoned property fund bonds shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor, or to make any additional appropriation for their payment. Such abandoned property fund bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof other than the pledged receipts, funds or moneys pledged therefor and deposited in the Special Abandoned Property Fund and the substance of such limitation shall be plainly stated on each such abandoned property fund bond. Notwithstanding any other provision of the general statutes, abandoned property fund bonds shall not be subject to any statutory limitation on the indebtedness of the state, and, when issued, shall not be included in computing the aggregate indebtedness of the state in respect of and to the extent of any such limitation. As part of the contract of the state with the owners of the abandoned property fund bonds, all amounts necessary for the punctual payment of the debt service requirements with respect to the abandoned property fund bonds shall be deemed appropriated, but only from the sources pledged pursuant to this section.

(h) The abandoned property fund bonds may be issued if after authorization the Treasurer and the Secretary of the Office of Policy and Management find that such issuance is necessary to disburse funds to the General Fund in support of state programs.

(i) The abandoned property fund bonds may be executed and delivered at the time or times, shall be dated, shall bear interest at the rate or rates, shall mature at the time or times not exceeding seven years from their date, have the rank or priority, be payable in the medium of payment, be issued in coupon or in registered form, or both, carry the registration and transfer privileges and be made redeemable before maturity at the price or prices and under the terms and conditions, all as may be provided by the proceedings and the Treasurer shall continue to deposit all abandoned property receipts in the Special Abandoned Property Fund to pay the abandoned property fund bonds until such bonds are fully discharged.

(j) All of the provisions of section 3-20 with the exception of subsections (i) and (p) of said section 3-20 and the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section, are hereby adopted and may be invoked in respect to the abandoned property fund bonds authorized pursuant to this section.

(k) Any abandoned property fund bonds may be sold at public sale on sealed proposals or by negotiation in such manner, at such price or prices, at such time or times and on such other terms and conditions of such abandoned property fund bonds and the issuance and sale thereof as the Treasurer may determine to be in the best interests of the state.

(l) The proceedings under which abandoned property fund bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (1) Provisions respecting custody of the proceeds from the sale of the abandoned property fund bonds, including any requirements that such proceeds be held separate from or not be commingled with other funds of the state; (2) provisions for the investment and reinvestment of abandoned property fund bond proceeds until used to pay Special Abandoned Property Fund financing costs and for the disposition of any excess bond proceeds or investment earnings thereon; (3) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, and of such other agreements entered into pursuant to section 3-20a; (4) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged therefor and deposited in the Special Abandoned Property Fund; (5) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the Treasurer in such amounts as may be established by the Treasurer, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the state; (6) covenants for the establishment of pledged revenue coverage requirements for the abandoned property fund bonds; (7) provisions for the issuance of additional abandoned property fund bonds on a parity with abandoned property fund bonds theretofore issued, including establishment of coverage requirements with respect thereto as provided in this subsection; (8) provisions regarding the rights and remedies available in case of a default to the bondowners, or any trustee under any contract, document, instrument or indenture of trust, including the right to appoint a trustee to represent their interests upon occurrence of an event of default, as defined in said proceedings, provided if any abandoned property fund bonds shall be secured by an indenture of trust, the respective owners of such abandoned property fund bonds shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; and (9) provisions or covenants of like or different character from the foregoing which are determined in such proceedings are necessary, convenient or desirable in order to better secure the abandoned property fund bonds, or will tend to make the abandoned property fund bonds more marketable, and which are in the best interests of the state.

(m) Any pledge made by the state pursuant to this section is and shall be deemed a statutory lien. Such lien shall be valid and binding from the time when the pledge is made. The lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state, including but not limited to a claim pursuant to sections 3-56a to 3-76, inclusive, irrespective of whether the parties have notice of the claims. Notwithstanding any provision of the Uniform Commercial Code, neither this section, the indenture of trust, the proceedings nor any other instrument by which a pledge is created need be recorded. Any revenues or other receipts, funds or moneys so pledged and thereafter credited to and held in the Special Abandoned Property Fund shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act and such lien shall have priority over all other liens.

(n) Abandoned property fund bonds may be secured by an indenture of trust by and between the state and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such indenture of trust may contain such provisions for protecting and enforcing the rights and remedies of the bondowners as may be reasonable and proper and not in violation of law, including covenants setting forth the custody, safeguarding and application of all moneys. The state may provide by such indenture of trust for the payment of the pledged revenues or other receipts, funds or moneys to the trustee under such indenture of trust or to any other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such indenture of trust may be treated as Special Abandoned Property Fund financing costs.

(o) The Treasurer shall have power to purchase abandoned property fund bonds issued pursuant to this section out of any funds available therefor. The Treasurer may hold, pledge, cancel or resell such abandoned property fund bonds subject to and in accordance with agreements with bondowners.

(p) Whether or not any abandoned property fund bonds issued pursuant to this section are of the form and character to qualify as negotiable instruments under the terms of title 42a, the abandoned property fund bonds are hereby made negotiable instruments within the meaning of and for all purposes of said title 42a, subject only to the provisions of the abandoned property fund bonds.

(q) Any moneys held by the Treasurer or by a trustee pursuant to an indenture of trust with respect to abandoned property fund bonds including pledged revenues, other pledged receipts, funds or moneys and proceeds from the sale of such abandoned property fund bonds, may, pending the use or application of the proceeds thereof for an authorized purpose, be (1) invested and reinvested in such obligations, securities and investments as are set forth in subsection (f) of section 3-20, in participation certificates in the Short Term Investment Funds created under sections 3-27a and 3-27f and in participation certificates or securities of the Tax-Exempt Proceeds Fund created under section 3-24a or (2) deposited or redeposited in such bank or banks as shall be provided in the proceedings. Unless the proceedings provide otherwise, proceeds from investments authorized by this subsection, less amounts required under the proceedings authorizing the issuance of abandoned property fund bonds for the payment of Special Abandoned Property Fund financing costs relating to such abandoned property fund bonds, shall be credited to the Special Abandoned Property Fund.

(r) Any abandoned property fund bonds at any time outstanding may, at any time and from time to time, be refunded by the state by the issuance of its refunding abandoned property fund bonds in such amounts as the Treasurer may deem necessary, but not to exceed an amount sufficient to refund the principal of the abandoned property fund bonds to be so refunded, to pay any unpaid interest on such abandoned property fund bonds and any premiums and commissions necessary to be paid in connection with such abandoned property fund bonds and to pay costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding abandoned property fund bonds. Any such refunding may be effected whether the abandoned property fund bonds to be refunded shall have matured or shall thereafter mature. All refunding abandoned property fund bonds issued under this subsection shall be payable solely from the revenues or other receipts, funds or moneys out of which the abandoned property fund bonds to be refunded thereby are payable and shall be subject to and may be secured in accordance with the provisions of this section.

(s) The state covenants with the purchasers and all subsequent owners and transferees of abandoned property fund bonds, in consideration of the acceptance of and payment for the abandoned property fund bonds, that the principal and interest of such abandoned property fund bonds shall be free from taxation at all times, except for estate and gift, franchise and excise taxes, imposed by the state or any political subdivision thereof. The Treasurer is authorized to include this covenant of the state in any agreement with the owner of any such abandoned property fund bonds.

(t) Abandoned property fund bonds issued pursuant to this section are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such abandoned property fund bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(u) The state covenants with the purchasers and all subsequent owners and transferees of abandoned property fund bonds issued by the state pursuant to this section in consideration of the acceptance of the payment for the abandoned property fund bonds, until such abandoned property fund bonds, together with the interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding on behalf of such owners, are fully met and discharged, or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the state with or for the benefit of such owners, that the state will apply the pledged revenues and other receipts, funds or moneys pledged for the payment of debt service requirements as provided in this section, in such amounts as may be necessary to pay such debt service requirements in each year in which such abandoned property fund bonds are outstanding and further, that the state (1) will not limit or alter the duties imposed on the Treasurer and other officers of the state by this section, and by the proceedings authorizing the issuance of abandoned property fund bonds with respect to application of pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements as provided in this section; (2) will not issue any bonds, notes or other evidences of indebtedness, other than the abandoned property fund bonds, having any rights arising out of this section or secured by any pledge of or other lien or charge on the pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements as provided in this section; (3) will not create or cause to be created any lien or charge on such pledged amounts, other than a lien or pledge created thereon pursuant to this section, provided nothing in this subsection shall prevent the state from issuing evidences of indebtedness (A) which are secured by a pledge or lien which is and shall on the face thereof be expressly subordinate and junior in all respects to every lien and pledge created by or pursuant to this section; or (B) for which the full faith and credit of the state is pledged and which are not expressly secured by any specific lien or charge on such pledged amounts; or (C) which are secured by a pledge of or lien on moneys or funds derived on or after such date as every pledge or lien thereon created by or pursuant to this section shall be discharged and satisfied; (4) will carry out and perform, or cause to be carried out and performed, each and every promise, covenant, agreement or contract made or entered into by the state or on its behalf with the owners of any abandoned property fund bonds; (5) will not in any way impair the rights, exemptions or remedies of the owners of abandoned property fund bonds; and (6) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the appropriate officers of the state to collect the funds and other receipts constituting the pledged revenues as may be necessary to produce sufficient revenues to fulfill the terms of the proceedings authorizing the issuance of the abandoned property fund bonds, including pledged revenue coverage requirements, and provided, however, nothing in this subsection shall preclude the state from exercising its power to limit, modify, rescind, repeal or otherwise alter the character or amount of such pledged revenues, if and when adequate provisions shall be made by law for the protection of the owners of the outstanding abandoned property fund bonds. The Treasurer is authorized to include this covenant of the state in any agreement with the owners of any such abandoned property tax bonds.

(P.A. 04-216, S. 56.)

History: P.A. 04-216 effective May 6, 2004.



Section 3-63 - Notice of inactive bank accounts. Index. Interest. Escheat.

Section 3-63 is repealed.

(1949 Rev., S. 155; 1955, S. 43d; 1961, P.A. 540, S. 31.)



Section 3-63a - Property in decedent’s estate presumed abandoned, when.

Any property of a deceased person ordered distributed pursuant to section 45a-452 shall be presumed abandoned on the date of the Probate Court order and delivered by the fiduciary of the estate of the deceased person to the State Treasurer in accordance with section 3-65a.

(1961, P.A. 540, S. 8; 1971, P.A. 269; P.A. 95-316, S. 13.)

History: 1971 act reduced the period for presumption of abandonment from 10 years to 5 years; P.A. 95-316 replaced former provisions with procedure re presumption of abandonment on date of probate order and delivery by fiduciary to State Treasurer.



Section 3-64 - Escheating of trust funds held by the Treasurer.

Section 3-64 is repealed.

(1949 Rev., S. 156; 1955, S. 44d; 1961, P.A. 540, S. 31.)



Section 3-64a - Property presumed abandoned generally.

All property not otherwise provided for or excluded from this part, including any income, interest or other increment thereto and deducting any lawful charges, which is held or owing in this state and has remained unclaimed by the owner for more than three years after it became due, payable or distributable, is presumed abandoned.

(1961, P.A. 540, S. 9; Nov. Sp. Sess. P.A. 81-1, S. 7, 10.)

History: Nov. Sp. Sess. P.A. 81-1 changed time period after which property is presumed abandoned from 7 to 3 years.



Section 3-65 - Conversion of escheated property into cash.

Section 3-65 is repealed.

(1953, S. 45d; 1961, P.A. 540, S. 31.)



Section 3-65a - Duties of holder of abandoned property.

(a) Within one hundred eighty days before a presumption of abandonment is to take effect in respect to property subject to section 3-60b or 3-60c and within one year before a presumption of abandonment is to take effect in respect to all other property subject to this part, and if the owner’s claim is not barred by law, the holder shall notify the owner thereof, by first class mail directed to the owner’s last-known address, that evidence of interest must be indicated as required by this part or such property will be transferred to the Treasurer and will be subject to escheat to the state.

(b) Within ninety days after the close of the calendar year in which property is presumed abandoned, the holder shall pay or deliver such property to the Treasurer and file, on forms which the Treasurer shall provide, a report of unclaimed property. Each report shall be verified and shall include: (1) The name, if known, and last-known address, if any, of each person appearing to be the owner of such property; (2) in case of unclaimed funds of an insurance company, the full name of the insured or annuitant and beneficiary and his or her last-known address appearing on the insurance company’s records; (3) the nature and identifying number, if any, or description of the property and the amount appearing from the records to be due except that the holder shall report in the aggregate items having a value of less than fifty dollars; (4) the date when the property became payable, demandable or returnable and the date of the last transaction with the owner with respect to the property; (5) if the holder is a successor to other holders, or if the holder has changed the holder’s name, all prior known names and addresses of each holder of the property; and (6) such other information as the Treasurer may require.

(c) Verification, if made by a partnership, shall be executed by a partner; if made by an unincorporated association or private corporation, by an officer; and if made by a public corporation, by its chief fiscal officer.

(d) The Treasurer shall keep a permanent record of all reports submitted to the Treasurer.

(e) Except for claims paid under section 3-67a and except as provided in subsection (e) of section 3-70a, no owner shall be entitled to any interest, income or other increment which may accrue to property presumed abandoned from and after the date of payment or delivery to the Treasurer.

(f) The Treasurer may decline to receive any property the value of which is less than the cost of giving notice or holding sale, or may postpone taking possession until a sufficient sum accumulates.

(g) The Treasurer, or any officer or agency designated by the Treasurer, may examine any person on oath or affirmation, or the records of any person or any agent of the person including, but not limited to, a dividend disbursement agent or transfer agent of a business association, banking organization or insurance company that is the holder of property presumed abandoned to determine whether the person or agent has complied with this part. The Treasurer may conduct the examination even if the person or agent believes the person or agent is not in possession of any property that must be paid, delivered or reported under this part. The Treasurer may bring an action in a court of appropriate jurisdiction to enforce the provisions of this part.

(h) Upon request of the holder, the Treasurer may approve the aggregate reporting on an estimated basis of two hundred or more items in each of one or more categories of unclaimed funds whenever it appears to the Treasurer that each of the items in any such category has a value of more than ten dollars but less than fifty dollars and the cost of reporting such items would be disproportionate to the amounts involved. Any holder electing to so report any such category in the aggregate shall assume responsibility for any valid claim presented within twenty years after the year in which the items in such category are presumed abandoned.

(i) A record of the issuance of a check, draft or similar instrument is prima facie evidence of the obligation represented by the check, draft or similar instrument. In claiming property from a holder who is also the issuer, the Treasurer’s burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge and want of consideration are affirmative defenses that shall be established by the holder.

(j) Notwithstanding the provisions of subsection (b) of this section, the holder of personal property presumed abandoned pursuant to subdivision (5) of subsection (a) of section 3-57a shall sell such property and pay the proceeds arising from such sale, excluding any charges that may lawfully be withheld, to the Treasurer. A holder of such property may contract with a third party to store and sell such property and to pay the proceeds arising from such sale, excluding any charges that may be lawfully withheld, to the Treasurer, provided the third party holds a surety bond or other form of insurance coverage with respect to such activities. Any holder who sells such property and remits the excess proceeds to the Treasurer or who transmits such property to a bonded or insured third party for such purposes, shall not be responsible for any claims related to the sale or transmission of the property or proceeds to the Treasurer. If the Treasurer exempts any such property from being remitted or sold pursuant to this subsection, whether by regulations or guidelines, the holder of such property may dispose of such property in any manner such holder deems appropriate and such holder shall not be responsible for any claims related to the disposition of such property or any claims to the property itself. For purposes of this subsection, charges that may lawfully be withheld include costs of storage, appraisal, advertising and sales commissions as well as lawful charges owing under the contract governing the safe deposit box rental.

(1961, P.A. 540, S. 10; 1963, P.A. 114, S. 1; 1972, P.A. 209, S. 1, 2; Nov. Sp. Sess. P.A. 81-1, S. 8, 10; P.A. 89-358, S. 2; P.A. 90-212, S. 2, 4; P.A. 91-114, S. 1; June 30 Sp. Sess. P.A. 03-1, S. 76; May Sp. Sess. P.A. 04-2, S. 47.)

History: 1963 act added Subsec. (h); 1972 act allowed aggregate reporting of items valued at $10 or less in Subsec. (b) and allowed aggregate reporting of items valued at more than $10 but less than $25 with approval of treasurer; Nov. Sp. Sess. P.A. 81-1 amended Subsec. (b)(3) to require report for items having value of $25 or less rather than $10 or less as was previously the case; P.A. 89-358 added the exception to Subsec. (e) for claims paid under Sec. 3-67a; P.A. 90-212 amended Subsec. (e) by adding exception for the provisions of Sec. 3-70a(d); P.A. 91-114 amended Subsecs. (b) and (h) to increase the level for aggregate reporting from a value of $25 to a value of $50; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) by adding provisions re 180-day notice period in respect to property subject to Sec. 3-60b or 3-60c and making conforming changes re notice period in respect to all other property subject to part, amended Subsec. (b) by replacing references to life insurance corporation with references to insurance company and making technical changes, amended Subsecs. (d), (e), (f) and (h) by making technical changes, amended Subsec. (g) by replacing provision re examination of person who Treasurer has reason to believe has knowledge of or has failed to report or transmit property presumed abandoned with provision re examination of person or agent that is the holder of property presumed abandoned to determine whether person or agent complied with part, adding provision re examination when person or agent believes the person or agent is not in possession of property that must be paid, delivered or reported under part and making a technical change, added Subsec. (i) re holder who is issuer of instrument, and added Subsec. (j) re holder of personal property presumed abandoned pursuant to Sec. 3-57a(a)(5), effective August 16, 2003; May Sp. Sess. P.A. 04-2 amended Subsec. (j) to add provisions re contracts with third parties to store and sell abandoned property, the responsibility of holders in connection with sale or transmission of proceeds to the Treasurer, disposal of property by holders in certain circumstances and charges that may be lawfully withheld from proceeds, effective May 12, 2004.

Cited. 43 CS 278.



Section 3-65b - Assessment of interest penalty for failure to report or deliver abandoned property as required. Exceptions.

(a) Any person who fails to report or deliver abandoned property within the time prescribed by this part shall pay interest to the Treasurer on such property or the value thereof at the rate of fifteen per cent per annum from the date such property should have been reported or delivered or December 22, 1981, whichever is later. The Treasurer upon a showing of a good faith effort to comply with this part, may waive the interest prescribed in this section.

(b) Notwithstanding the provisions of subsection (a) of this section, any person who, prior to August 16, 2003, failed to report or deliver abandoned gift certificates to the Treasurer shall not be liable to the Treasurer for interest or any other penalty relating to such failure.

(Nov. Sp. Sess. P.A. 81-1, S. 9, 10; P.A. 05-189, S. 3.)

History: P.A. 05-189 designated existing provisions as Subsec. (a) and added Subsec. (b) re failure to report or deliver abandoned gift certificates prior to August 16, 2003.



Section 3-65c - Charge, fee or penalty for inactivity prohibited.

A holder of property subject to this part, or of a gift certificate, as defined in section 3-56a, or a general-use prepaid card, as defined in section 42-460a, may not impose on the property a dormancy charge or fee, abandoned property charge or fee, unclaimed property charge or fee, escheat charge or fee, inactivity charge or fee, or any similar charge, fee or penalty for inactivity with respect to the property. Neither the property nor an agreement with respect to the property may contain language suggesting that the property may be subject to such a charge, fee or penalty for inactivity. The provisions of this section shall not apply to property subject to subdivision (1), (2), (3) or (5) of subsection (a) of section 3-57a, provided a holder of any such property may not impose an escheat charge or fee with respect to such property.

(June 30 Sp. Sess. P.A. 03-1, S. 83; May Sp. Sess. P.A. 04-2, S. 46; P.A. 05-273, S. 1; P.A. 11-201, S. 11.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003; May Sp. Sess. P.A. 04-2 provided that section shall not apply to property subject to certain provisions of Sec. 3-57a, effective May 12, 2004; P.A. 05-273 amended section to include holders of gift certificates, effective July 13, 2005; P.A. 11-201 added reference to general-use prepaid card.



Section 3-66 - Escheat of unclaimed life insurance company funds. Definitions.

Section 3-66 is repealed.

(1949, S. 46d; 1961, P.A. 540, S. 31.)



Section 3-66a - Notice by Treasurer.

(a) During the 1998 calendar year and every second year thereafter, the Treasurer shall cause notice to be published of all property having a value of fifty dollars or more reported and transferred to the Treasurer which was presumed abandoned during preceding calendar years and notice of which was not previously published. Such notice shall be published at least once in a newspaper having general circulation in each county in which is located the last-known address of each person appearing to be the owner of such property. In addition to such published notice, the Treasurer may make such notice accessible to the public electronically by means of the Internet’s world wide web or through additional telecommunications methods as the Treasurer deems cost effective and appropriate.

(b) Such published notice shall contain: (1) The names, in alphabetical order, and the last-known addresses, if any, of all persons reported as the apparent owners of unclaimed property, and (2) a statement that any person possessing an interest in such property may obtain from the Treasurer information concerning the amount and description of such property and the name and address of the holder thereof free of charge. The Treasurer may cause to be published at any time, in the manner prescribed in subsection (a) of this section, an additional notice stating that such list may be obtained from other specified sources.

(c) The Treasurer may insert in any such notice such additional information as the Treasurer deems necessary for the proper administration of this part.

(d) The provisions of this section shall not apply to items reported in the aggregate pursuant to subsection (h) of section 3-65a.

(1961, P.A. 540, S. 11; 1963, P.A. 114, S. 2; P.A. 91-114, S. 2; P.A. 97-212, S. 4, 5; June 30 Sp. Sess. P.A. 03-1, S. 77.)

History: 1963 act added Subsec. (d); P.A. 91-114 amended Subsec. (a) to increase the level for publication from a value of $25 to a value of $50; P.A. 97-212 amended Subsec. (a) to change publication requirement from one year to every two years, added permission to make notice electronically available to public and Subsec. (b) to permit additional notice re sources of list, effective June 24, 1997; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) by replacing “the preceding two calendar years” with “preceding calendar years”, adding provision re notice not previously published and making technical changes and amended Subsecs. (b) and (c) by making technical changes, effective August 16, 2003.



Section 3-66b - Unclaimed intangible property. Conditions raising presumption of abandonment.

Intangible property is subject to the custody of the state as unclaimed property if the conditions raising a presumption of abandonment under this part are satisfied and:

(1) The last-known address of the apparent owner, as shown on the records of the holder, is in this state;

(2) The records of the holder do not include the name of the person entitled to the property and it is established that the last-known address of such person is in this state;

(3) The records of the holder do not reflect the last-known address of the apparent owner, and it is established that (A) the last-known address of the person entitled to the property is in this state, or (B) the holder is a domiciliary or a governmental subdivision or agency of this state and has not previously paid or delivered the property to the state of the last-known address of the apparent owner or other person entitled to the property;

(4) The last-known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide by law for the escheat or custodial taking of the property or the escheat or unclaimed property law of which is not applicable to the property and the holder is a domiciliary or a governmental subdivision or agency of this state;

(5) The last-known address of the apparent owner, as shown on the records of the holder, is in a foreign nation and the holder is a domiciliary or a governmental subdivision or agency of this state; or

(6) The transaction out of which the property arose occurred in this state and (A) (i) the last-known address of the apparent owner or other person entitled to the property is unknown, or (ii) the last-known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property or the escheat or unclaimed property law of which is not applicable to the property, and (B) the holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or the escheat or unclaimed property law of which is not applicable to the property.

(P.A. 84-456, S. 1, 12; P.A. 85-613, S. 12, 154; June 30 Sp. Sess. P.A. 03-1, S. 78.)

History: P.A. 85-613 made technical change, substituting reference to Sec. 3-59a for reference to Sec. 3-59; June 30 Sp. Sess. P.A. 03-1 replaced statutory references with reference to “this part”, effective August 16, 2003.



Section 3-66c - Recovery of funds or property.

Whenever there exists or may exist escheated funds or property under this part, the Treasurer shall make demand therefor or request the Attorney General to institute proceedings in the name of the state for an adjudication that an escheat to the state of such funds or property has occurred, and shall take appropriate action to recover such funds or property.

(June 30 Sp. Sess. P.A. 03-1, S. 82.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003.



Section 3-67 - When funds escheat.

Section 3-67 is repealed.

(1949, S. 47d; 1961, P.A. 540, S. 31.)



Section 3-67a - State responsibility for property. Reimbursement of prior holder for payment to holder. Reimbursement of holder compelled to register transfer of original certificate.

(a) Upon payment or delivery of property presumed abandoned to the Treasurer, the state shall assume custody and, except as otherwise provided in subsection (h) of section 3-65a, shall be responsible for all claims thereto. If, after payment or delivery to the Treasurer, any holder is compelled by authority of another jurisdiction to make a second payment, the Treasurer, upon proof thereof, shall refund to the holder the amount of such second payment not in excess of the amount paid or realized under the provisions of this part.

(b) Any holder who, having transmitted unclaimed property to the Treasurer, makes payment therefor within the time limited by subsection (a) of section 3-70a to any person appearing to be the owner shall be reimbursed by the Treasurer upon proof of payment and upon proof that the payee was entitled thereto.

(c) Whenever any property other than money is paid or delivered to the Treasurer under this part, the Treasurer upon receipt shall credit to the owner’s account any dividends, interest or other increments realized or accruing on the property at or before liquidation or conversion thereof into money.

(d) Any person who pays or delivers to the Treasurer, in good faith, property presumed abandoned pursuant to section 3-59b shall be relieved of liability, to the extent of the value of the property so paid or delivered, for any claim then existing or which thereafter may arise or be made in respect to the property. For the purposes of this section “good faith” means that payment or delivery was made in a reasonable attempt to comply with this part, that the person making payment or delivery of the property had a reasonable basis for believing, based on the facts as they were known to him, that the property was abandoned for the purposes of this part; and there is no showing that the records pursuant to which the payment or delivery was made did not meet reasonable standards of practice in the industry.

(e) If such person pays or delivers property to the Treasurer, in good faith, property presumed abandoned pursuant to section 3-59b and thereafter any other person claims the property from the person so paying or delivering or another state claims the property under its laws relating to escheat or abandoned or unclaimed property, the Treasurer, upon written notice of the claim, shall defend the person who paid or delivered such property against the claim and indemnify him against any liability on the claim.

(1961, P.A. 540, S. 12; 1963, P.A. 114, S. 3; 1971, P.A. 831, S. 4; P.A. 84-456, S. 8, 12.)

History: 1963 act added exception of Sec. 3-65a(h) in Subsec. (a); 1971 act added Subsec. (c); P.A. 84-456 replaced former Subsec. (c) with new provisions and added Subsecs. (d) and (e) concerning the liability of any person delivering to the treasurer, in good faith, any property presumed to be abandoned.



Section 3-68 - Report of unclaimed funds.

Section 3-68 is repealed.

(1949, S. 48d; 1961, P.A. 540, S. 31.)



Section 3-68a - Sale of property by Treasurer.

(a) All unclaimed property, other than money, delivered to the Treasurer under this part shall, at his discretion, be sold by him to the highest bidder at public sale in whatever locality of the state in his judgment affords the most favorable market. The Treasurer may decline the highest bid at any such sale and reoffer the property at a later sale if he considers the bid insufficient. He may dispose of any such property by private sale if, in his opinion, the probable cost of public sale will exceed the value of the property. The provisions of this subsection shall not apply to securities for which there is an established market and the Treasurer shall sell such securities in the manner customary in that market.

(b) Any ownership interest in a business association for which there is no established market shall be sold at not less than its fair value. The business association shall have the first right to purchase such interest. Such business association may require the Treasurer to appoint not more than three independent appraisers to determine the fair value of such interest. The cost of such appraisal shall be borne by the business association requesting the same. The Treasurer shall not be obligated to appoint the appraisers unless such business association requesting the appraisal deposits with the Treasurer an amount equivalent to the cost of the appraisal as estimated by the Treasurer. After transfer to the Treasurer in accordance with the provisions of this section and sections 3-59c, 3-59d, 3-67a and 3-73a, the ownership interest so transferred shall remain subject to all limitations on transfer however imposed. Nothing herein shall alter or affect any other provisions limiting the purchase by a business association of its own ownership interests.

(c) Each sale held under this section other than a sale of a security in an established market shall be upon notice published once, at least two weeks in advance of the sale, in a newspaper of general circulation in the town at which the property is to be sold.

(d) Purchasers at such sales shall receive title to the property purchased, free from all claims of owners or prior holders and of all persons claiming through or under them. The Treasurer shall execute all documents necessary to complete transfer of title. The Treasurer may proceed with the liquidation of property upon receipt. A person making a claim under this part is entitled to receive either the securities delivered to the Treasurer by the holder, if they still remain in the possession of the Treasurer, or the proceeds received from sale, but no person has any claim under this part against the state, the holder, any transfer agent, registrar or other person acting for or on behalf of a holder for any appreciation in the value of the property occurring after the delivery by the holder to the Treasurer. The Treasurer may liquidate all unclaimed securities currently held in custody in accordance with the provisions of this section.

(1961, P.A. 540, S. 13; 1967, P.A. 179; 1971, P.A. 831, S. 5; P.A. 84-456, S. 9, 12; P.A. 04-216, S. 53.)

History: 1967 act deleted requirement that unclaimed property be sold within a year, leaving sale at treasurer’s discretion; 1971 act exempted securities with established market from provisions of Subsec. (a), created new Subsec. (b) governing sale of ownership interest in business association, made former Subsec. (b) new Subsec. (c), exempting securities with established markets from notice requirement and labeled former Subsec. (c) as Subsec. (d); P.A. 84-456 amended Subsec. (d) by adding provisions concerning the minimum period of time that must elapse between the date of delivery of property to the treasurer and liquidation of such property by the treasurer; P.A. 04-216 amended Subsec. (d) to eliminate time period for liquidation of property by the Treasurer, to allow the Treasurer to liquidate such property upon receipt and to allow liquidation of all property currently in custody, effective May 6, 2004.



Section 3-69 - Notice.

Section 3-69 is repealed.

(1949, S. 49d; 1961, P.A. 540, S. 31.)



Section 3-69a - Deposit of funds in General Fund and Citizens’ Election Fund.

(a)(1) For the fiscal year ending June 30, 2005, the funds received under this part, excluding the proceeds from the sale of property deposited in the Special Abandoned Property Fund in accordance with section 3-62h, shall be deposited in the General Fund.

(2) For the fiscal year ending June 30, 2006, and each fiscal year thereafter, a portion of the funds received under this part shall, upon deposit in the General Fund, be credited to the Citizens’ Election Fund established in section 9-701 as follows: (A) For the fiscal year ending June 30, 2006, seventeen million dollars, (B) for the fiscal year ending June 30, 2007, sixteen million dollars, (C) for the fiscal year ending June 30, 2008, seventeen million three hundred thousand dollars, and (D) for the fiscal year ending June 30, 2009, and each fiscal year thereafter, the amount deposited for the preceding fiscal year, adjusted in accordance with any change in the consumer price index for all urban consumers for such preceding fiscal year, as published by the United States Department of Labor, Bureau of Labor Statistics. The State Treasurer shall determine such adjusted amount not later than thirty days after the end of such preceding fiscal year.

(b) All costs incurred in the administration of this part, except as provided in section 3-62h and subsection (a) of this section, and all claims allowed under this part shall be paid from the General Fund.

(1961, P.A. 540, S. 14; 1963, P.A. 164; February, 1965, P.A. 45; P.A. 92-200, S. 1, 5; P.A. 04-216, S. 58; Oct. 25 Sp. Sess. P.A. 05-5, S. 51; June Sp. Sess. P.A. 07-1, S. 96.)

History: 1963 act increased from $10,000 to $25,000 or 7% of gross receipts amount to be held in separate fund; 1965 act clarified amount to be retained in separate fund as 7% of gross receipts of “previous fiscal year”; P.A. 92-200 deleted provisions directing treasurer to retain the greater of $25,000 or 7% of gross receipts of previous fiscal year in a separate fund for the payment of all allowed claims and authorizing governor, with consent of finance advisory committee, to add to fund from unappropriated general fund surplus additional amounts needed and added provision requiring treasurer to deposit sufficient funds in separate account, to pay costs incurred in administration of this part of chapter 32 from such account and to pay allowed claims from unappropriated general fund surplus; P.A. 04-216 made changes and added references to conform the provisions of section with those of Sec. 3-62h, effective May 6, 2004; Oct. 25 Sp. Sess. P.A. 05-5 divided existing section into Subsecs. (a)(1) and (b), amending Subsec. (a)(1) to require that cash portion of funds be deposited in General Fund for “each fiscal year until the fiscal year ending June 30, 2005,” and deleting “, including the proceeds from the sale of property,” from said requirement, and adding Subsec. (a)(2) to require that an amount of cash portion of funds be deposited in Citizens’ Election Fund for fiscal year ending June 30, 2006, and each fiscal year thereafter, effective December 7, 2005; June Sp. Sess. P.A. 07-1 amended Subsec. (a) to clarify that proceeds from the sale of property deposited in the Special Abandoned Property Fund are excluded from requirement that all funds received under part shall be deposited in the General Fund, to replace provision requiring funds to be deposited in election fund with provision that funds be deposited in the General Fund and credited to election fund, to require deposit in election fund of $17,300,000 for the fiscal year ending June 30, 2008, and to require, for the fiscal year ending June 30, 2009, and each fiscal year thereafter, that amount deposited in said fund shall be the amount deposited for the previous fiscal year adjusted in accordance with any change in the consumer price index for such preceding fiscal year and amended Subsec. (b) to make technical changes re payment of administrative expenses and claims costs, effective June 26, 2007.



Section 3-70 - Payment to Treasurer.

Section 3-70 is repealed.

(1949, S. 50d; 1961, P.A. 540, S. 31.)



Section 3-70a - Claims for abandoned property.

(a) Any person claiming an interest in property surrendered to the Treasurer under the provisions of this part may claim such property, or the proceeds from the sale thereof, at any time thereafter. Any person claiming an interest in such property shall file a certified claim with the Treasurer, setting forth the facts upon which such party claims to be entitled to recover such money or property. The Treasurer shall prescribe the form that such a verified claim shall take.

(b) The Treasurer shall consider each claim not later than ninety days after it is filed. The Treasurer may hold hearings on any claim and may refer any claim to the Claims Commissioner, who shall hold hearings thereon and promptly return the Claims Commissioner’s recommendations for the payment or rejection thereof. The Treasurer shall deliver the Treasurer’s decision in writing on each claim heard, with a finding of fact and a statement of the reasons for the Treasurer’s decision. Any person aggrieved by a decision of the Treasurer may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(c) No agreement to locate property shall be valid if: (1) Such agreement is entered into (A) within two years after the date a report of unclaimed property is required to be filed under section 3-65a or (B) between the date such a report is required to be filed under said section and the date it is filed under said section, whichever period is longer, (2) such agreement is entered into within two years after the date of publication of the notice required by section 3-66a, or (3) pursuant to such agreement, any person undertakes to locate property included in a report of unclaimed property that is required to be filed under section 3-65a for a fee or other compensation exceeding ten per cent of the value of the recoverable property. An agreement to locate property shall be valid only if it is in writing, signed by the owner, and discloses the nature and value of the property, and the owner’s share after the fee or compensation has been subtracted is clearly stipulated. Nothing in this section shall be construed to prevent an owner from asserting, at any time, that any agreement to locate property is based upon excessive or unjust consideration.

(d) The Treasurer shall pay each claim allowed without deduction for costs of notices or sale or for service charges. The Treasurer shall notify the Commissioner of Revenue Services of the payment of claims of five hundred dollars or more to the domiciliary administrator or executor of a deceased owner.

(e) In the case of any claim allowed under this section for property, funds or money delivered to the Treasurer pursuant to subdivision (1) or (2) of subsection (a) of section 3-57a, the Treasurer shall pay such claim with interest as follows: For each calendar year or portion thereof that the property, funds or money has been paid or delivered to the Treasurer, the Treasurer shall pay interest at the deposit index rate determined and published by the Banking Commissioner not later than December fifteenth of the preceding calendar year pursuant to subdivision (2) of subsection (i) of section 47a-21. Such interest shall accrue from the date of payment or delivery of the property, funds or money to the Treasurer until the date of payment or delivery of the property, funds or money to the claimant.

(1961, P.A. 540, S. 15; 1972, P.A. 209, S. 3; P.A. 75-605, S. 22, 27; P.A. 76-435, S. 16, 82; P.A. 77-614, S. 139, 610; P.A. 82-336, S. 1, 3; P.A. 84-456, S. 10, 12; P.A. 88-230, S. 1, 12; P.A. 89-358, S. 3; P.A. 90-98, S. 1, 2; P.A. 90-212, S. 3, 4; P.A. 92-200, S. 2, 5; P.A. 93-142, S. 4, 7, 8; P.A. 95-127, S. 6, 7; 95-220, S. 4–6; P.A. 99-215, S. 24, 29; June 30 Sp. Sess. P.A. 03-1, S. 79.)

History: 1972 act specified that claims may be made only on property worth more than $10 and provided for reimbursement of payments made by holders of travelers checks; P.A. 75-605 substituted claims commissioner for commission on claims; P.A. 76-435 made technical changes; P.A. 77-614 changed tax commissioner to commissioner of revenue services, effective January 1, 1979; P.A. 82-336 deleted Subsec. (a) in its entirety and substituted a provision that anyone claiming an interest in property surrendered to the state in accordance with escheat procedures may claim such property at any time where formerly such claim could only be made within 20 years from the end of the year in which such property is presumed abandoned; P.A. 84-456 added provisions to Subsec. (b) concerning agreements to locate property and conditions under which any such agreement is valid; P.A. 89-358 amended Subsec. (a) to require the filing of a certified claim, amended Subsec. (b) to provide an appeals procedure and repealed the former Subsec. (c) requiring attorney general’s approval in claims to property presumed abandoned under Secs. 3-61a and 3-62a and relettered the former Subsec. (d) as Subsec. (c) (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in the public and special acts of 1989, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-212 added Subsec. (d) re interest on certain claims; P.A. 92-200 amended Subsec. (d) to lower interest rate paid on claim from 5.25% to 4%; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-127 amended Subsec. (b) by substituting a prohibition on agreements to locate property during the longer of the periods described in Subdivs. (1) and (2) and a limit on compensation under agreements thereafter to 10% of value of recoverable property, for provisions limiting compensation to 20% of such value pursuant to an agreement to locate property entered into within 2 years after report of unclaimed property is filed and to 50% thereafter, effective June 1, 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (b), effective June 29, 1999; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (b) by replacing “within ninety days” with “not later than ninety days” and making technical changes, designated provisions in Subsec. (b) re agreement to locate property as new Subsec. (c), adding provisions re agreement entered into within 2 years after date of publication required by Sec. 3-66a and re report required to be filed under Sec. 3-65a and making conforming and technical changes therein, redesignated existing Subsec. (c) as new Subsec. (d), making a technical change therein, redesignated existing Subsec. (d) as Subsec. (e) and amended said Subsec. by replacing reference to Sec. 3-57a(a)(1) to (4), inclusive, with reference to Sec. 3-57a(a)(1) or (2) and replacing provision re 4% interest rate accruing from date of payment or delivery to Treasurer with provisions re payment and accrual of interest at deposit index rate determined and published pursuant to Sec. 47a-21(i)(2), effective August 16, 2003 (Revisor’s note: In Subsec. (e), a reference to “Commissioner of Banking” was changed editorially by the Revisors to “Banking Commissioner” for consistency with P.A. 03-84).



Section 3-71 - State to assume custody and liability.

Section 3-71 is repealed.

(1949, S. 51d; 1961, P.A. 540, S. 31.)



Section 3-71a - Appeals.

Any person aggrieved by a decision of the State Treasurer may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain. If an appeal is taken without probable cause, the court may tax double or triple costs against the appellant, as the case demands.

(1961, P.A. 540, S. 16; 1971, P.A. 870, S. 11; P.A. 76-436, S. 246, 681; P.A. 77-603, S. 4, 125; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, with the exception of nontransferable matters pending before any court on that date; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 provided that appeals be made in accordance with Sec. 4-183 with venue in Hartford county; P.A. 78-280 replaced Hartford county with the judicial district of Hartford-New Britain; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 3-72, 3-72a and 3-73 - Funds to be paid to General Fund and special trust fund. Escheat proceedings. Claim; appeal; bond.

Sections 3-72, 3-72a and 3-73 are repealed.

(1949, S. 52d, 53d; 1961, P.A. 540, S. 17, 31; 1963, P.A. 114, S. 4; P.A. 78-280, S. 6, 127; P.A. 82-336, S. 2, 3; P.A. 88-230, S. 1, 12; P.A. 89-358, S. 4; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-184, S. 3.)



Section 3-73a - Excepted property.

(a) The provisions of this part shall not apply to property covered by chapter 66 or section 15-76.

(b) No property shall be presumed abandoned if any person has had uninterrupted adverse use or enjoyment of it under claim of right for a period of fifteen years prior to January 1, 1962.

(c) The provisions of this part shall not apply to any specific property otherwise subject to the provisions of sections 3-57a, 3-59a, 3-59b, 3-60a, 3-61a, 3-62a or 3-65a held for or owing or distributable to or owned by an owner whose last-known address is in another state if such property is subject to escheat under the laws of such other state.

(d) The provisions of this part shall not apply to any property presumed abandoned or escheated under the laws of another state prior to January 1, 1962.

(e) The provisions of this part shall not apply to gift certificates, as defined in section 3-56a, or general-use prepaid cards, as defined in section 42-460a.

(1961, P.A. 540, S. 18–21; 1971, P.A. 831, S. 6; P.A. 05-189, S. 1; P.A. 11-201, S. 12.)

History: 1971 act included Sec. 3-59b in exception provision; P.A. 05-189 added Subsec. (e) re gift certificates; P.A. 11-201 amended Subsec. (e) to add reference to general-use prepaid cards.



Section 3-73b - Effect of expiration of limitation period or period specified in contract.

The expiration, before or after August 16, 2003, of any period of time specified by the general statutes or any court order, during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or recovery of property, or the expiration, before or after August 16, 2003, of any period of time specified in a contract during which an owner has the right to receive or recover money or property, shall not prevent the money or property from being presumed abandoned property or affect any duty to file a report required by subsection (b) of section 3-65a or to pay or deliver abandoned property to the Treasurer.

(1969, P.A. 83; June 30 Sp. Sess. P.A. 03-1, S. 80.)

History: June 30 Sp. Sess. P.A. 03-1 added provisions re expiration before or after August 16, 2003, added provision re expiration of time period specified in contract during which owner has right to receive or recover money or property and made a technical change, effective August 16, 2003.



Section 3-74 - Payment of claim.

Section 3-74 is repealed.

(1949, S. 54d; 1961, P.A. 540, S. 31.)



Section 3-74a - Regulations. Agreements and enforcement with other states.

(a) The Treasurer may, in accordance with chapter 54, adopt such regulations as are necessary to administer and enforce the provisions of this part.

(b) The Treasurer may enter into agreements with other states to exchange information needed to enable this state or another state to audit or otherwise determine unclaimed property that it or another state may be entitled to subject to a claim of custody. The Treasurer may require the reporting of information needed to enable compliance with agreements made pursuant to this section and prescribe the form.

(c) The Treasurer may enter into agreements with other states providing for the exchange of property in any case in which the provisions of section 3-66b apply.

(d) The Treasurer may join with other states to seek enforcement of this part against any person who is or may be holding property reportable under this part.

(e) At the request of another state, the Attorney General of this state may bring an action in the name of the treasurer of the other state in any court of competent jurisdiction to enforce the unclaimed property laws of the other state against a holder in this state of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the Attorney General in bringing the action.

(f) The Treasurer may request that the attorney general of another state or any person in another state bring an action in the name of the treasurer in such other state. This state shall pay all expenses including attorney’s fees in any action under this subsection. Payment of such attorney’s fees may be based in whole or in part on a percentage of the value of any property recovered in the action. Expenses paid pursuant to this subsection shall not be deducted from the amount that is subject to the claim by the owner under this part.

(1961, P.A. 540, S. 23; P.A. 84-456, S. 11, 12; June 30 Sp. Sess. P.A. 03-1, S. 81.)

History: P.A. 84-456 added Subsecs. (b) to (f), inclusive, enabling the treasurer to enter into agreements with other states related to exchange of information concerning unclaimed property, exchange of property and cooperation with other states for purposes of enforcement of unclaimed property laws; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) by replacing provision re making rules and regulations with provision re adopting regulations in accordance with chapter 54, effective August 16, 2003.



Section 3-75 and 3-76 - Record to be kept by Treasurer. Application of other statutes.

Sections 3-75 and 3-76 are repealed.

(1949, S. 55d, 56d; 1961, P.A. 540, S. 31.)



Section 3-76a - Short title: Municipal Bond Refunding Trust Act.

This part shall be known as and may be cited as, and its short title shall be, the “Municipal Bond Refunding Trust Act”.

(P.A. 73-591, S. 1, 21.)



Section 3-76b - Statement of purpose and policy.

It is hereby found and declared that there are municipalities in the state that have issued bonds for the purpose of financing public improvements, the interest rates on which are in excess of the rates of interest that are generally prevailing under current market conditions and that refunding any or all of such indebtedness should assist in reducing the cost of such indebtedness to the taxpayers and residents of the state. It is further found and declared to be in the public interest and to be the policy of the state to assist those municipalities in reducing such cost without discouraging continued investor interest in the purchase of bonds of the municipalities and the state as sound and preferred securities for investment and to encourage such municipalities in refunding such bonds in an orderly manner. It is further found and declared that the state should exercise its powers in the interest of the municipalities and the taxpayers and residents of the state to implement those policies by borrowing money and issuing its bonds to make funds available for the purchase by the state of refunding bonds of the municipalities, and by authorizing the municipalities to refund their bonds to effectuate an interest savings and that the issuance of such bonds by the state and the municipalities pursuant to this part is for a public purpose for which public funds may be expended. The necessity in the public interest and for the public benefit and good for the provisions of this part is hereby declared as a matter of legislative determination.

(P.A. 73-591, S. 2, 21.)



Section 3-76c - Definitions.

The following terms, when used in this part, shall have the following meanings, unless the context otherwise requires:

(a) “Governing body” as applied to towns, cities or boroughs means the legislative body as defined in section 1-1 except that in towns having the town meeting form of government, it means the board of finance or, if none, the board of selectmen; as applied to metropolitan districts, independent school, sewer, fire and lighting districts, beach and improvement associations, and all other tax districts and associations, it means the district committee or association committee or similar body; as applied to any other municipality it means the body, board, committee or similar body charged under the general statutes, special acts or its charter with the power to issue bonds;

(b) “Municipal refunding bonds” means obligations of a municipality issued pursuant to this part provided such obligations, unless paid from other sources, are payable as to both principal and interest from assessments or from ad valorem taxes which may be levied without limitation as to rate or amount upon all the taxable property in the municipality except certain classes of property, taxes on which are subject to limitations prescribed by law;

(c) “Municipality” means any political subdivision of the state having the power to make appropriations or to levy taxes, including any town, city or borough, whether consolidated or unconsolidated, any village, school, sewer, fire or lighting, metropolitan district, beach or improvement association, and any other metropolitan tax district or association, or other municipal corporation having the power to issue bonds;

(d) “Municipal Refunding Trust Fund” means the fund created and established by section 3-76m;

(e) “Municipal Refunded Bond Escrow Fund” means the fund created and established by section 3-76l;

(f) “Municipal reserve account or accounts” means the reserve account or accounts that are established pursuant to section 3-76m;

(g) “Trust receipts” means all payments of principal of and premiums, if any, and interest on municipal refunding bonds and fees, charges, moneys, and other investments, gifts, grants, contributions, appropriations and all other income derived or to be derived by the operation of the Municipal Refunding Trust Fund or payable thereto pursuant to this part;

(h) “Special obligation bonds” or “state of Connecticut municipal refunding bonds” means the special obligations of the state issued pursuant to this part;

(i) “State Bond Commission” or “commission” means the State Bond Commission as established by section 3-20;

(j) “State” means the state of Connecticut;

(k) “Treasurer” means the Treasurer of the state and includes each and all of his successors in office or authority.

(P.A. 73-591, S. 3, 21.)



Section 3-76d - Issuance of state special obligation bonds authorized to finance purchase of municipal refunding bonds; bond determination requisites.

(a) Special obligation bonds of the state may be issued pursuant to and subject to the terms, conditions and limitations provided in this part for the purpose of financing the cost of purchasing municipal refunding bonds and the funding or increasing reserves to secure or to pay such bonds and all other costs or expenses of the state incident to or necessary or convenient to carry out the purposes of this part, or of paying, refunding or retiring at maturity or prior to maturity upon redemption or otherwise, any such special obligation bonds issued pursuant to this part and interest thereon. Such bonds shall be special obligations of the state and, unless paid from the proceeds of other such bonds, all such bonds and the interest thereon shall be payable solely from moneys in the Municipal Refunding Trust Fund and payable thereto pursuant to this part.

(b) No such bonds shall be issued pursuant to subsection (a) of this section unless they are part of an issue described in a bond determination made and signed by the Treasurer of which a copy has been filed with the secretary of the State Bond Commission, and (1) such determination sets forth the principal amount and maturities of, and sets forth or otherwise determines the maximum rate or rates of interest to be borne by, the bonds of such issue, and (2) unless such bonds are authorized or issued only for the purpose of paying or refunding or retiring any such bonds, or interest thereon, such bond determination includes an estimate, signed by the Treasurer, (A) that the proceeds of the bonds of such issue or other funds to be available therefor under the terms of said determination, will be at least adequate to pay the cost of purchasing the municipal refunding bonds set forth in such determination and establishing required reserves, and that, from and after the date of purchase of such municipal refunding bonds, the trust receipts, with no expectation of any appropriation from the General Fund, to be derived from the operation of the Municipal Refunding Trust Fund, including income from investments thereon or of proceeds of such bonds deposited therein, will be at least adequate to pay the principal of and interest on such bonds of said issue as the same become due, and (B) that each municipality which is selling such municipal refunding bonds to the state should achieve a total debt service savings as a result of such sale.

(P.A. 73-591, S. 4, 21.)

History: (Revisor’s note: In 1995 the indicators in Subsec. (b) were changed editorially by the Revisors from (a) to (1), (b) to (2), (i) to (A) and (ii) to (B) for consistency with statutory usage).



Section 3-76e - Effect of filing of bond determination. Limits on Treasurer’s contracts.

By the filing of a bond determination made, signed and filed as provided in subsection (b) of section 3-76d describing an issue of special obligation bonds to be issued for the purposes set forth therein, the principal amount of such bonds shall be deemed to have been appropriated for such purposes, and the Treasurer may proceed in the name and on behalf of the state, to make and enter into contracts with municipalities for the loaning of money through the purchase of municipal refunding bonds of such municipalities for the purpose of achieving a total debt service saving to each such municipality by the use as provided herein of the proceeds of such municipal refunding bonds to pay, fund or refund all or any part of any outstanding bonds plus the interest thereon, of each such municipality. The Treasurer may execute such contracts and incur obligations with respect to such purpose in amounts not in the aggregate exceeding the principal amount of such special obligation bonds, notwithstanding that such contracts and obligations may at any particular date exceed the amount of the proceeds of such bonds theretofore received by the state.

(P.A. 73-591, S. 5, 21.)



Section 3-76f - Terms of special obligation bonds determined by State Treasurer.

Special obligation bonds shall be issued from time to time in accordance with and as described in a bond determination or determinations made, signed and filed prior to their issuance by the Treasurer as provided in subsection (a) of section 3-76d and shall bear such date or dates, mature at such time or times not exceeding forty years from their respective dates, bear interest payable at such rate or rates, be in such denominations, be in such form, be either serial or term bonds or any combination thereof, either coupon or registered, carry such registration, conversion and transfer privileges, be payable in such medium of payment and at such place or places, be subject to such terms of redemption with or without premium by operation of a sinking fund or otherwise and be sold at public or private sale at such price or prices and delivered at such times and on such terms, as such determination or determinations may provide and as the Treasurer shall determine shall be in the best interest of the state.

(P.A. 73-591, S. 6, 21.)



Section 3-76g - Optional provisions to secure payment of special obligation bonds.

In order to secure the payment of the special obligation bonds issued pursuant to this part, the Treasurer may, on behalf and in the name of the state, include in any bond determination or determinations describing or relating to such bonds, provisions, which shall constitute a part of the contract of the state with the holders thereof, as to:

(a) The pledging, or the application, use and disposition, of all or any part of the trust receipts, the municipal refunding bonds, and the moneys derived therefrom, of all or any part or account of the Municipal Refunding Trust Fund, including provisions for payments therefrom on account of special obligation bonds in priority to payments on account of other such bonds or for payments therefrom on account of the state to repay appropriations thereto or for payments therefrom on account of municipalities in proportion to the principal amount of municipal refunding bonds sold to the state, and the proceeds of the special obligation bonds, and the moneys then or thereafter payable into any municipal reserve account established by the Treasurer, the Municipal Refunded Bond Escrow Fund or into any other fund or account established or created under authority of this part;

(b) Covenants against pledging all or any part of its trust receipts, municipal refunding bonds or other investments or property, or against permitting or suffering any lien on those trust receipts, municipal refunding bonds or the Municipal Refunding Trust Fund or the Municipal Refunded Bond Escrow Fund;

(c) Covenants as to the use and disposition of any payments of principal or interest received by the state with respect to municipal refunding bonds or other investments held in the Municipal Refunding Trust Fund or the Municipal Refunded Bond Escrow Fund;

(d) Covenants as to establishment of municipal reserve accounts, other reserve accounts or sinking funds, the making of provision for them, and the regulation, maintenance, and disposition thereof;

(e) Covenants with respect to limitations on any right to sell or otherwise dispose of its municipal refunding bonds or other investments or any of its property in the Municipal Refunding Trust Fund or Municipal Refunded Bond Escrow Fund;

(f) Covenants as to any special obligation bonds to be issued and their limitations and their terms and conditions and as to the custody, application and disposition of their proceeds;

(g) Covenants as to the issuance of additional special obligation bonds or as to limitations on the issuance of additional special obligation bonds and on the incurring of other debts;

(h) Covenants as to payment of the principal of or interest on the special obligation bonds, as to the sources and methods of payment, as to the rank or priority of any such bonds with respect to any lien or security or as to the acceleration of the maturity of any such bonds;

(i) The replacement of lost, stolen, destroyed or mutilated bonds;

(j) Covenants against extending the time for the payment of such bonds or interest thereon;

(k) Covenants as to the redemption of such bonds and privileges of exchange thereof for other special obligation bonds of the state to be issued pursuant to this part;

(l) Covenants as to any fees or charges to be established, charged, and collected, the amount to be raised each year or other period of time by charges or other revenues and as to the use and disposition to be made thereof;

(m) Covenants to create or authorize the creation of special funds or moneys to be held in pledge or otherwise for operating expenses, payment or redemption of such bonds, reserves or other purposes and as to the use and disposition of the moneys held in those funds;

(n) Establishment of the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of such bonds may be amended or abrogated, the amount of such bonds the holders of which must consent thereto, and the manner in which the consent may be given;

(o) Covenants as to the custody of any of its properties or investment, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(p) Covenants as to the time or manner of enforcement or restraint from enforcement of any rights of the state arising by reason of or with respect to nonpayment of any principal or interest or any municipal refunding bonds;

(q) The rights and liabilities, powers and duties arising upon the breach of any covenant, condition or obligation and the events of default and the terms and conditions upon which any or all of such bonds or other special obligations of the state issued pursuant to this part shall become or may be declared due and payable before maturity and the terms and conditions upon which the declaration and its consequences may be waived;

(r) The vesting in a trustee or trustees within or without the state such property, rights, powers and duties in trust as the Treasurer may determine, which may include any of the rights, powers and duties of any trustee appointed by the holders of any such bonds and power to limit or abrogate the right of the holders of any such bonds to appoint a trustee under this part or limitations on the rights, powers and duties of the trustee;

(s) Payment of the costs or expenses incident to the enforcement of such bonds or of the resolution or of any covenant or agreement of the state with the holders of its special obligation bonds;

(t) Agreement with any corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, concerning the pledging or assigning of any trust receipts, funds, municipal refunding bonds or other investments to which the state has any rights or interest pursuant to this part and provisions for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any special obligation bonds of the state and not otherwise in violation of law, and which agreement may provide for the restriction of the rights of any individual holders of such bonds of the state;

(u) Appointment, and provisions for the duties and obligations of, a paying agent or paying agents, or such other fiduciaries as the determination may provide within or without the state;

(v) Limits upon the rights of the holders of any such bonds to enforce any pledge or covenant securing such bonds;

(w) The sale by the trustee of the municipal refunding bonds or other investments pledged as security for the payment of the principal of and interest on such bonds of the state upon default in the payment of such principal or interest; and

(x) Covenants other than and in addition to the covenants herein expressly authorized, of like or different character, and covenants to do or refrain from doing such things as may be necessary or convenient and desirable, in order to better secure bonds or which, in the absolute discretion of the Treasurer, on behalf of the state, will tend to make bonds more marketable, notwithstanding that the covenants or things may not be enumerated herein.

(P.A. 73-591, S. 7, 21; P.A. 81-472, S. 115, 159.)

History: P.A. 81-472 made technical changes.



Section 3-76h - Additional powers of State Treasurer.

In addition to the powers and authority conferred upon the Treasurer by this part and any other general statutes, public act or special act of the General Assembly, the Treasurer may:

(a) Employ such officers, agents and employees as may be necessary to carry out the provisions of this part and retain and employ consultants and assistants on a contract or other basis for rendering legal, financial, professional, technical or other assistance and advice;

(b) Make and enter into all contracts or agreements with municipalities concerning the collection of fees and charges and other provisions necessary or convenient or desirable for the purposes of this part or pertaining to any loan to a municipality or any purchase or sale of municipal refunding bonds or other investments or to the performance of his duties and execution or carrying out of any of his powers under this part;

(c) Fix and prescribe any form of application or procedure to be required of a municipality for the purpose of any loan or the purchase of its municipal refunding bonds, and fix the terms and conditions of any such loan or purchase and enter into agreements with municipalities with respect to any such loan or purchase;

(d) Except as otherwise permitted or provided by this part, invest any funds or moneys or funds received by the state pursuant to the provisions of this part in the same manner as permitted for investments as provided in section 3-31a;

(e) Borrow money and issue the special obligation bonds as provided herein and provide for and secure the payment thereof and provide for the rights of the holders thereof, and purchase, hold and dispose of any of such special obligation bonds;

(f) Fix and revise from time to time and charge and collect fees and charges for the use of the services of the state hereunder, and for the establishment or provision of reserves to secure the special obligation bonds;

(g) Accept gifts or grants of property, funds, money, materials, labor, supplies or services from the United States of America or from any governmental unit or any person, firm or corporation, and carry out the terms or provisions or make agreements with respect to, any gifts or grants, and do any and all things necessary, useful, desirable or convenient in connection with procuring, acceptance or disposition of gifts or grants;

(h) Enforce all contracts necessary, convenient or desirable for the purposes of this part or pertaining to any loan to a municipality or any purchase or sale of municipal refunding bonds or other investments or to the performance of his duties and execution or carrying out of any of his powers under this part;

(i) Purchase or hold municipal refunding bonds at such prices and in such manner as he deems advisable consistent with the purposes of this part and sell municipal refunding bonds acquired or held in the Municipal Refunding Trust Fund at such prices without relation to cost and in such manner as he deems advisable or necessary to assure the payment of the special obligation bonds;

(j) Establish any terms and provisions with respect to any purchase of municipal refunding bonds, including the date or dates of such bonds, the rate or rates and maturities of such bonds, provisions as to redemption or payment prior to maturity, and any other matters which are necessary, desirable or advisable in the judgment of the Treasurer;

(k) To the extent permitted under its contracts with the holders of the special obligation bonds, consent to any modification of the rate of interest, time and payment of any installment of principal or interest, security or any other term of bond, contract or agreement of any kind to which the state is a party;

(l) Do all things necessary, convenient or desirable to carry out the powers expressly granted or necessarily implied in this part.

(P.A. 73-591, S. 8, 21; P.A. 78-236, S. 3, 20; P.A. 81-472, S. 116, 159.)

History: P.A. 78-236 deleted provision regarding investments which require approval of the investment committee; P.A. 81-472 made technical changes.



Section 3-76i - Form of special obligation bonds.

All special obligation bonds shall be signed in the name of the state and on its behalf by the Treasurer, or his deputy, by his manual signature, and be sealed with the seal of the state or a facsimile thereof, attested by the manual or facsimile signature of the Secretary of the State, or his deputy, and any coupons appurtenant thereto shall be signed by the facsimile signature of the Treasurer, and such bonds and coupons may be issued, notwithstanding that any of the officials signing them or whose facsimile signatures appear thereon have ceased to hold office at the time of delivery thereof. All such bonds, whether or not of such form and character as to be negotiable instruments under the terms of the Article 8 of the Uniform Commercial Code, shall be negotiable instruments within the meaning of and for all the purposes of said article, subject only to the provisions thereof for registration. The Treasurer, out of the proceeds of bonds, may pay or provide for the payment of all costs and expenses incident to the issuance of such bonds, including any expense in connection with any refunding of special obligation bonds. The provisions of section 3-20 shall not apply to any bonds authorized or issued pursuant to this part.

(P.A. 73-591, S. 9, 21.)



Section 3-76j - Special obligation bonds not general obligations of the state.

Bonds issued pursuant to this part shall not be general obligations of the state for which its full faith and credit is pledged, nor shall they be payable out of any funds other than the funds herein provided therefor.

(P.A. 73-591, S. 10, 21.)



Section 3-76k - Special obligation bonds as legal investments: Tax exemptions.

(a) Bonds issued pursuant to this part are made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons whatsoever who are or may be authorized to invest in bonds of the state, may properly and legally invest funds including capital in their control or belonging to them, and (3) securities which may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of bonds of the state is or may be authorized.

(b) All special obligation bonds, issued pursuant to this part, their transfer and the income therefrom including any profit on the sale or transfer thereof shall at all times be exempt from all taxation by the state or under its authority.

(P.A. 73-591, S. 11, 21; P.A. 80-483, S. 9, 186.)

History: P.A. 80-483 deleted building and loan associations from (a)(2).



Section 3-76l - Municipal Refunded Bond Escrow Fund. State Treasurer’s contracts re municipal accounts in fund.

There is created a fund to be known as the “Municipal Refunded Bond Escrow Fund” which shall be held in trust by the Treasurer separate and apart from all other moneys and funds of the state or held in trust by a bank or banks or trust company or companies located within and without the state. The amount of proceeds from the sale of municipal refunding bonds or the investments thereof to be deposited in such fund shall be determined by, and shall be deposited in accordance with and in the manner provided in, the contracts between the Treasurer or the municipalities authorized to be made and entered into pursuant to section 3-76e and section 3-76r. Pursuant to such contracts, one or more accounts may be established in such fund and all or any part of any moneys or investments of such moneys may be credited to such account or accounts. The moneys in said fund shall be held only for and shall be applied in accordance with such contracts and may be pledged to the redemption or payment or purchase and cancellation of the bonds and the interest thereon of municipalities for which such municipalities have issued municipal refunding bonds pursuant to this part. Pending such application, moneys in said fund may be invested or reinvested, but only in obligations of, or guaranteed by, the state or the United States or any agency or instrumentality of the United States or in time deposits or certificates of deposits secured by such obligations. The Treasurer, as agent for the municipalities is authorized to execute such agreement or such agreements with banks or trust companies as may be necessary with respect to such application and investment of such moneys.

(P.A. 73-591, S. 12, 21.)



Section 3-76m - Municipal Refunding Trust Fund. Required reserve. General Fund appropriations.

(a) There is hereby created a fund to be known as the “Municipal Refunding Trust Fund” and the Treasurer may establish and create in such fund such account or accounts and such municipal reserve account or accounts as he may determine. Said fund and said account or accounts or municipal reserve account or accounts may each contain proceeds of bonds and other moneys and shall each be held, separate and apart from all other moneys and funds, in such manner as may be determined by a bond determination made and signed and filed with the secretary of the State Bond Commission by the Treasurer.

(b) Pending the use or application of moneys in said fund as hereinbelow directed, such moneys shall be invested by the Treasurer subject to the limitations of this part and such limitations, if any, as provided in the contract or contracts with the holders of the special obligation bonds. Obligations purchased as such investment of moneys in said fund shall be held at all times as part of said fund, and the interest thereon and any profit arising on the sale thereof shall be credited to said fund and any loss resulting on the sale thereof shall be charged to said fund, and for all purposes of this part, said obligations shall be valued at the amortized cost thereof.

(c) Except as may be otherwise required by the terms of any lien or pledge created by or pursuant to this part, the moneys in such fund shall be held only for and applied to the payment, subject to and in accordance with the terms of any covenant or principal of, and redemption premium if any and interest on, such bonds as such principal, premium and interest shall become due; provided, if at any time there is in said fund moneys which may be withdrawn therefrom by the terms of any such contract or covenant and are not otherwise required to be retained therein as determined by the Treasurer to assure the payment of all special obligation bonds theretofore issued or to be issued pursuant to this part, the Treasurer shall transfer or cause to be transferred therefrom such moneys which may be so withdrawn and which are not so required, first to the General Fund of the state in repayment of any sums theretofore appropriated by this part, and not previously repaid and second to the municipalities in proportion to the amount of municipal refunding bonds sold to the state in accordance with the contracts executed therewith.

(d) The moneys required by the contract with the holders of special obligation bonds to be held in or credited to any municipal reserve account established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of special obligation bonds secured by such municipal reserve account as the same become due, the purchase of such bonds, the payment of interest on such bonds or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, the Treasurer, on behalf of the state, as part of the contract with the holders of special obligation bonds shall have power to provide that moneys in any such account shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the “required reserve” as defined in this section, except for the purpose of paying such principal of, redemption premium and interest on such bonds secured by such municipal reserve account becoming due and for the payment of which other moneys in the Municipal Refunding Trust Fund in accordance with the terms of any contract with the holders of special obligation bonds are not available. As used in this subsection, “required reserve” means, as of any date of computation, the amount or amounts required to be on deposit in the municipal reserve account or accounts as provided in the contract with the holders of the special obligation bonds. The Treasurer in the bond determination may provide that it shall not issue bonds at any time if the required reserve on the special obligation bonds outstanding and the special obligation bonds then to be issued and secured by a municipal reserve account will exceed the amount of such municipal reserve account at the time of issuance of such bonds, unless there shall be deposited in such municipal reserve account from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such municipal reserve account, will be not less than the required reserve. On or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the Treasurer to the Secretary of the Office of Policy and Management and Comptroller of the state, as necessary to restore each such municipal reserve account to the amount equal to the required reserve of such account, and such sum shall be allotted, paid and deposited into such account in the Municipal Refunding Trust Fund during the then current state fiscal year. Nothing contained in this section shall preclude the Treasurer, on behalf of the state, as part of the contract with the holders of special obligation bonds, from establishing and creating other debt service reserve accounts or funds in connection with the issuance of such bonds.

(P.A. 73-591, S. 13, 21; P.A. 77-614, S. 19, 610.)

History: P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control.



Section 3-76n - Validity of pledges.

Any pledge made by or pursuant to this part shall be valid and binding from the time when the pledge is made. Moneys pledged pursuant to this part and thereafter received shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state or the Treasurer or the municipalities irrespective of whether such parties have notice thereof. Neither the bond determination nor any other instrument by which a pledge is created need be recorded. Any such pledge made with respect to the moneys and investments in the Municipal Refunding Bond Escrow Fund for the benefit of the holders of the bonds for which the municipal refunding bonds are issued, except with the consent of the holders of such bonds, may be made irrevocable notwithstanding the discharge of the lien of any pledge and rights of the holders of special obligation bonds.

(P.A. 73-591, S. 14, 21.)



Section 3-76o - State pledges to holders of special obligation bonds.

The state pledges to and agrees with the holders of the special obligation bonds issued pursuant to this part, that, until such bonds, together with interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged, or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the state with or for the benefit of such holders, the state (a) will not limit or restrict the rights hereby vested in the Treasurer to purchase, acquire, hold, sell or dispose of municipal refunding bonds or other investments or to make loans to municipalities, or to collect, receive and enforce payment of the principal of and interest on such municipal refunding bonds, or such other investments or loans, or to establish and collect such fees or other charges as may be convenient or necessary to produce sufficient trust receipts to meet the expenses of operation of the Municipal Refunding Trust Fund, and to establish or provide reserves to secure such bonds, and to fulfill the terms of any agreement made with the holders of such bonds or in any way impair the rights or remedies of the holders of those bonds; (b) will not limit or alter the duties hereby imposed on the Treasurer and other officers of the state and with respect to the operation of the Municipal Refunding Bond Escrow Fund and the Municipal Refunding Trust Fund; (c) will carry out and perform, or cause to be carried out and performed, each and every promise, covenant, agreement or contract made or entered into by the state or on its behalf by or pursuant to this part and on its behalf to be performed and (d) will not in any way impair the rights, exemptions or remedies of such holders.

(P.A. 73-591, S. 15, 21.)



Section 3-76p - Principal amounts of special obligation bonds not part of state indebtedness.

Notwithstanding the provisions of section 3-21, in computing the aggregate amount of indebtedness of the state, there shall be excluded the principal amount of all special obligation bonds of the state as may be certified by the Treasurer as issued and outstanding pursuant to the provisions of this part.

(P.A. 73-591, S. 16, 21.)



Section 3-76q - Default by state, remedies of municipalities, holders.

(a) If the state defaults in the payment of principal or interest on any issue of special obligation bonds after they become due, whether at maturity or upon call for redemption, and the default continues for thirty days, or if the state fails or refuses to comply with this part or defaults in any agreement made with a municipality or with the holders of any issue of bonds, and such failure or refusal continues thirty days after written notice thereof, the holders of twenty-five per centum in aggregate principal amount of the outstanding bonds of that issue, by instrument filed in the office of the Secretary of the State and executed in the same manner as a deed to be recorded, subject to the provisions of subsection (r) of section 3-76g, may appoint a trustee to represent the holders of those bonds for the purposes herein provided and the municipality may proceed by mandamus or other appropriate suit, action or proceeding at law or in equity to enforce its rights.

(b) A trustee appointed under this section may, and shall in his or its name, upon written request of the holders of twenty-five per centum in principal amount of outstanding special obligation bonds: (1) By mandamus or other suit, action or proceeding at law or in equity, enforce all rights of bondholders, including the right to require the state to collect the trust receipts, and to collect interest and amortization payments on municipal refunding bonds held by it adequate to carry out any agreement as to, or pledge of, the trust receipts and of the interest and amortization payments, and to require the state to carry out any other agreements with the holders of such bonds and to perform its duties under this part; (2) bring suit upon all or any part of the bonds or interest coupons appertaining thereto; (3) by action or suit, require the state to account as if it were the trustee of any express trust for the holders of the bonds; (4) by action or suit in equity enjoin anything which may be unlawful or in violation of the rights of the holders of the bonds; (5) declare all the bonds due and payable, and if all defaults are made good, then with the consent of the holders of twenty-five per centum of the principal amount of the outstanding bonds, annul the declaration and its consequences; (6) the trustee shall in addition to the foregoing have all the powers necessary for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders in the enforcement and protection of their rights.

(c) Before declaring the principal of bonds due and payable, the trustee must first give thirty days’ notice in writing to the Governor, the State Treasurer and the Attorney General of the state.

(P.A. 73-591, S. 17, 21; P.A. 10-32, S. 4.)

History: P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 3-76r - Municipal refunding bonds. Requisites. Proceeds. Excluded from aggregate municipal indebtedness. Presumption re authorization.

(a) Notwithstanding the provisions of any other general statute, public act or special act of the General Assembly and notwithstanding the provisions of any charter or other organic law, ordinance or resolution of any municipality, for the purpose of paying, funding or refunding all or any part of its existing and outstanding bonds and the interest thereon, which are, unless paid from other sources, payable from assessments or from ad valorem taxes which may be levied without limitations as to rate or amount upon all the taxable real property in the municipality except certain classes of property, taxes on which are subject to limitations prescribed by law, the governing body of any municipality is empowered, when in legal meeting assembled, by vote of the majority of the members of said body present and voting, to authorize the issuance, sale and delivery at one time and from time to time under the corporate name and seal and upon the credit of said municipality, municipal refunding bonds pursuant to the provisions of this part and to authorize the officer of the municipality authorized to execute such bonds, to execute a contract on behalf of said municipality with the Treasurer, acting on behalf of the state, for the sale and delivery of such municipal refunding bonds to the state at such rate or rates of interest and in such principal amount and containing such provisions, including deposit and the investment of the proceeds thereof and the payment of fees and charges, if any, as shall effectuate and not be inconsistent with the provisions of this part, and except for such vote of the governing body of such municipality, the authorization, issuance and delivery of municipal refunding bonds by a municipality shall not require a public hearing thereon or approval by vote of the freemen, electors or other legislative body of such municipality. The authorization of municipal refunding bonds shall be deemed to be and shall be treated as an appropriation of the municipality for the purpose of paying, funding or refunding all or any part of the bonds and the interest thereon referred to in such authorization; such authorization of the municipal refunding bonds and such municipal refunding bonds shall provide that the same and the interest thereon are payable, unless paid from other sources, from assessments or from ad valorem taxes which may be levied without limitation as to rate or amount upon all the taxable real property in the municipality except the certain classes of property taxes on which are subject to limitations prescribed by law, which assessments or taxes are hereby authorized to be budgeted, levied and assessed and otherwise raised in the same manner, time and pursuant to the same procedure as would otherwise obtain with respect to such bonds being paid, funded or refunded. Municipal refunding bonds authorized and issued pursuant to this section shall be sold without public advertisement and delivered to the Treasurer pursuant to such contract provided, however, the Treasurer shall not purchase such bonds nor accept delivery of such bonds unless and until at or prior to such purchase and delivery there is delivered to the Treasurer a record of proceedings with respect to such bonds and a copy of the opinion of counsel approving the legality of the particular issue of bonds being paid, funded or refunded by such municipal refunding bonds.

(b) In accordance with the provisions of such contract with the Treasurer relating to such municipal refunding bonds, in any proceeding of the governing body of a municipality authorizing the issuance of municipal refunding bonds, such governing body shall include provision for the date or dates of such bonds, the maturity date or dates of such bonds, provided such municipal refunding bonds shall not mature later than the maturity date of the bonds paid, funded or refunded by such bonds, provision for either serial or term bonds or any combination thereof, provision for sinking fund or other reserve fund requirements, the designation of such bonds, the form of such bonds and, except as otherwise provided in this section, registration, conversion and transfer privileges and such other terms and conditions of such bonds, not inconsistent with this part, as such governing body may provide. Municipal refunding bonds and, if coupon bonds, the coupons appertaining thereto, shall be executed, sealed and attested in the manner provided for other bonds of the municipality, shall be printed or typed, shall be in denominations of one thousand dollars or any full multiple thereof, shall be issued in the form of fully registered bonds for each maturity date convertible at the option of the holder thereof into coupon bonds with coupons attached, shall bear and state such terms of redemption, with or without premium, as the contract with the state relating to such municipal refunding bonds may provide and shall set forth the amount, maturity, interest rate, date thereof, and dates of payment of principal of and interest thereon and the place or places at which same are payable and other appropriate provisions identifying the issue.

(c) Municipal refunding bonds authorized pursuant to this section shall bear such rate or rates of interest, and shall be issued in such principal amount, not exceeding by ten per centum the principal amount of the bonds being paid, funded or refunded by such municipal refunding bonds, as the contract with the Treasurer shall provide, provided, the total amount of principal and interest for which the municipality is indebted by the terms of such municipal refunding bonds to their maturity shall not exceed the total amount of the principal and interest for which the municipality is indebted on the outstanding bonds being paid, funded or refunded by such municipal refunding bonds.

(d) The provisions of this part relating to the authorization, issuance, sale and delivery of the municipal refunding bonds, the terms of such bonds and deposit of the proceeds of such bonds shall be considered full and complete authorization for the borrowing of money and incurring of indebtedness by the municipality for the purposes of this part and for its governing body and authorized officers to do or execute such acts or instruments as may be necessary or desirable in connection therewith notwithstanding any other general statute, public act or special act or charter, organic law, ordinance or resolution, to the contrary, inconsistent or otherwise requiring, limiting or making additional provisions in connection with the authorization, issuance, sale, certification, delivery and terms, and deposit of the proceeds, of bonds of a municipality.

(e) Upon the issuance, sale and delivery of municipal refunding bonds as provided in this section, the proceeds of said bonds shall be deposited in the municipal refunded bond escrow account and shall be held and applied in the manner provided in section 3-76l. Such municipal refunding bonds when issued and delivered as provided in this section, shall be obligatory on the municipality issuing such bonds and the inhabitants thereof according to the tenor and purpose thereof. Said municipality shall provide for the payment of the interest on such municipality refunding bonds as it shall become due and shall also provide for the payment of those municipal refunding bonds which in any year are required to be paid.

(f) Notwithstanding the provisions of section 7-374 or any special act or charter, in computing the aggregate indebtedness of any municipality, there shall be excluded municipal refunding bonds issued and delivered by such municipality pursuant to this part, provided the principal amount of such municipal refunding bonds issued and delivered in excess of the principal amount of the bonds paid, funded or refunded by such municipal refunding bonds shall not be excluded, unless the bonds so paid, funded or refunded are excluded from such computation by any other general statute, public act or special act of the General Assembly.

(g) After issuance and delivery, all municipal refunding bonds of a municipality shall be conclusively presumed to be fully authorized, issued and delivered in accordance with this part and all laws of this state, and any person or governmental unit shall be estopped from questioning their authorization, sale, issuance, execution or delivery by such municipality.

(P.A. 73-591, S. 18, 21; P.A. 74-338, S. 63, 94.)

History: P.A. 74-338 made technical changes.



Section 3-76s - Defaults in principal or interest payments on municipal refunding bonds; remedies.

(a) Upon the issuance and delivery of any municipal refunding bonds to the state by any municipality, that municipality is deemed to agree that on the failure of that municipality to pay interest or principal on any of the municipal refunding bonds owed or held by the state when payable, all defenses to nonpayment are waived.

(b) If at any time a municipality is in default on the payment of the principal of or interest on any municipal refunding bonds of such municipality then held or owned by the state, upon demand by the Treasurer, the officer of such defaulting municipality empowered by law to receive revenues or tax receipts shall set apart from the first revenues or tax receipts not pledged or otherwise required by law to be applied to another purpose thereafter received by such municipality an amount sufficient to pay the principal and interest due and owing on such bonds and shall immediately apply such amount to cure such default.

(c) Notwithstanding any other law as to time or duration of default or percentage of holders or owners of bonds or notes entitled to exercise rights of holders or owners of bonds or notes in default, or to invoke any remedies or powers thereof or of any trustee in connection therewith or of any board, body, agency or commission of the state having jurisdiction in the matter of circumstance, the Treasurer, acting on behalf of the state, may thereupon avail himself of all other remedies, rights and provisions of law applicable in that circumstance, and the failure to exercise or exert any rights or remedies within any time or period provided by law may not be raised as a defense by the defaulting municipality. The Treasurer may carry out the provisions of this section and exercise all of the rights and remedies and provisions of law herein provided or referred to.

(d) To the extent that the Treasurer or any other officer of the state is the custodian of any moneys made available by reason of any grant, allocation or appropriation by the state or agencies thereof payable to a municipality at any time subsequent to the failure of such municipality to pay the principal of or interest on municipal refunding bonds of such municipality then owned or held by the state, the Treasurer or such officer shall withhold the payment of that money from that municipality until the amount of the principal or interest then due and unpaid has been paid to the state, or until the Treasurer or such officer shall determine that arrangements, satisfactory to the Treasurer, have been made for the payment of such principal and interest provided, however, that such moneys shall not be withheld from such defaulting municipality if such withholding will adversely affect the receipt of any federal grant or aid in connection with such moneys.

(P.A. 73-591, S. 19, 21.)



Section 3-76t - Transfer of interest subsidy under section 10-292m.

Any municipality entitled to receive an interest subsidy pursuant to subsection (b) of section 10-292m on bonds refunded pursuant to this part shall cease to receive such interest subsidy on the refunded bonds and shall be entitled to receive such interest subsidy on the refunding bonds in the amount permitted by subsection (b) of section 10-292m.

(P.A. 73-591, S. 20, 21; June 18 Sp. Sess. P.A. 97-11, S. 44, 65.)

History: (Revisor’s note: In 1997 the words “of the general statutes” following reference to Sec. 10-287g were deleted editorially by the Revisors for consistency with customary statutory usage); June 18 Sp. Sess. P.A. 97-11 changed reference from Sec. 10-287g to Sec. 10-292m(b), effective July 1, 1997.






Chapter 33 - Secretary

Section 3-77 - General duties; salary. Office of Secretary full time.

The Secretary shall keep all the public records and documents and record all acts, orders, grants and resolutions of the General Assembly, including all resolutions of appointment and resolutions directing orders to be drawn on the Treasurer, and give true copies thereof when required. The Secretary shall keep the records and files of the Superior Court previous to May, 1798, and the original books and papers of the late Connecticut Land Company; provided the Secretary may turn over any such records, documents or papers to the State Library in accordance with the provisions of section 11-4c. The Secretary may give certified copies of any entries in such records, files, books or other papers and of the files and records of said Superior Court and of the Supreme Court, remaining in the office, which copies shall be legal evidence. The Secretary shall be the keeper of the seal of the state, which shall not be altered, and shall affix the same to acts, laws, orders, commissions, instruments and certificates, when requested or required by law. In accordance with established procedures, the Secretary may enter into such contractual agreements as may be necessary for the discharge of the Secretary’s duties. The Secretary shall receive an annual salary of one hundred ten thousand dollars and shall devote full time to the duties of the office.

(1949 Rev., S. 157, 3586, subs. (3); 1951, S. 1960d, subs. (3); February, 1965, P.A. 331, S. 42; 1972, P.A. 281, S. 36; P.A. 77-576, S. 54, 65; P.A. 82-365, S. 5, 8; P.A. 84-414, S. 12, 14; P.A. 85-613, S. 13, 154; P.A. 86-375, S. 4, 9; P.A. 87-174; P.A. 98-227, S. 4, 9; P.A. 00-231, S. 3, 10.)

History: 1965 act increased salary from $8,000 to $15,000 effective with respect to secretary elected November 8, 1966; 1972 act increased salary to $20,000, effective January 8, 1975; P.A. 77-576 increased secretary’s salary to $25,000, effective January 1, 1979; P.A. 82-365 increased secretary’s annual salary to $35,000 and added provision requiring secretary to devote full time to duties of office; P.A. 84-414 substituted reference to Sec. 11-4c for reference to Sec. 11-4; P.A. 85-613 made technical change; P.A. 86-375 increased secretary’s annual salary to $50,000; P.A. 87-174 added provision permitting secretary to enter into contractual agreements necessary for discharge of duties; P.A. 98-227 increased Secretary’s annual salary to $65,000, effective January 6, 1999; P.A. 00-231 increased Secretary’s salary to $110,000, effective January 8, 2003.

See Sec. 4-14 re transportation allowance.

See Sec. 4-20 re bond requirement.

See Secs. 9-3 and 9-4 re Secretary’s duties as Commissioner of Elections.

See Sec. 9-213 re procedure for filling vacancy in office of Secretary.

See chapter 968a (Sec. 54-240 et seq.) re address confidentiality program.



Section 3-78 - Deputy Secretary.

The Secretary shall appoint a deputy, who shall be sworn to the faithful discharge of his duties and who shall perform all the duties of the Secretary in case of his sickness or absence and such other duties as may be prescribed.

(1949 Rev., S. 158.)

See Sec. 9-213 re procedure for filling vacancy in office of secretary.



Section 3-79 - Roll of members of General Assembly.

The Secretary shall, before the convening of each General Assembly, prepare a roll of the senators whose election has been declared by the Board of Canvassers and a roll of the members of the House of Representatives, from the returns or certificates received by him from the moderators of the state election. The Secretary shall deliver to the persons who are to preside at the organization of said houses, respectively, certified copies of such rolls for the use of each house.

(1949 Rev., S. 159; 1953, S. 57d; 1967, P.A. 220.)

History: 1967 act deleted provision regarding excess number of representatives elected by town.



Section 3-80 - Manual and roll.

Section 3-80 is repealed.

(1949 Rev., S. 174; 1959, P.A. 1, S. 3; P.A. 76-366, S. 2.)



Section 3-80a - List of members-elect and “Pocket Manual” to be sent to members-elect, when.

On or before December fifteenth in the even-numbered years, the Secretary of the State shall transmit to each senator and representative elect a complete list of the names and addresses of each such member-elect and shall transmit a copy of the “Pocket Manual” of the previous General Assembly to each such member-elect who was not a member of such previous General Assembly.

(P.A. 76-366, S. 1.)



Section 3-81 - Appropriations to be certified.

The Secretary shall immediately certify to the Treasurer and Comptroller the amount and purpose of each appropriation made by the General Assembly.

(1949 Rev., S. 160.)



Section 3-82 - Statement of legislative action.

The Secretary shall file with the legislative commissioners within one week following the adjournment of the General Assembly a statement showing the action of the General Assembly on all resolutions concerning amendments to the Constitution and, as soon as practicable, a like statement showing the bills for acts that have been vetoed by the Governor.

(1949 Rev., S. 44.)



Section 3-83 - Publication of special acts. Index.

Section 3-83 is repealed.

(1949 Rev., S. 161; February, 1965, P.A. 382, S. 3; P.A. 76-328, S. 2, 3.)



Section 3-84 - Distribution of public acts taking effect from passage.

Section 3-84 is repealed, effective July 8, 2011.

(1949 Rev., S. 165; 1959, P.A. 28, S. 164; P.A. 74-183, S. 162, 291; P.A. 76-350; 76-436, S. 149, 681; P.A. 11-150, S. 29.)



Section 3-85 - Engrossed bills.

After the adjournment of each General Assembly, the Secretary shall cause all the engrossed bills which have become laws to be bound, together with any engrossed amendments to the Constitution proposed by the General Assembly at such session and continued to the next assembly, in suitable volumes, and shall also record such bills by the title and number in the public records of the state; and such volumes shall be the official record of the acts passed by the General Assembly at such session and of the amendments to the Constitution proposed at such session by said General Assembly.

(1949 Rev., S. 171; 1967, P.A. 254, S. 2; P.A. 07-194, S. 14.)

History: 1967 act substituted general assembly for house of representatives; P.A. 07-194 changed “one volume” to “suitable volumes” and “volume” to “volumes”, effective July 5, 2007.

See Sec. 2-62 re legislative commissioners’ authority to make use of bound volumes of engrossed acts.



Section 3-86 - Legislative acts and documents to each free public library.

The Secretary may send a copy of the laws passed by the General Assembly at each session, together with the legislative documents and journals, to each free public library which desires them.

(1949 Rev., S. 1677.)

See Sec. 2-49 re distribution of indexed House and Senate journals.



Section 3-87 - Publication of election laws.

As soon as possible after the adjournment of each regular session of the General Assembly, the Secretary shall codify and publish in pamphlet form all laws concerning elections in this state and shall send a copy thereof to each election official in each town. The Secretary shall prepare and cause to be included in such pamphlet a brief statement concerning hours of voting, absentee voting, qualifications of electors and the duties of election officials.

(1949 Rev., S. 166.)



Section 3-88 and 3-89 - Distribution of reports of state officers. Digest of compensation decisions.

Sections 3-88 and 3-89 are repealed.

(1949 Rev., S. 167, 168; February, 1965, P.A. 238; 334.)



Section 3-90 - Register and Manual. Regulations.

(a) The Secretary shall, annually, prepare and publish a Register and Manual that shall give a complete list of the state, county and town officers, of the judges of all courts and of the officials attending thereon. The population, railroad and postal facilities and other items of general interest concerning each town shall also be given in such book and such other information in relation to state departments, state institutions and other matters of public concern as the Secretary deems desirable. The number of copies of the State Register and Manual published each year shall be determined at the discretion of the Secretary. The Secretary shall determine, by regulations adopted in accordance with chapter 54, the agencies and officers of the federal, state and municipal governments to whom the State Register and Manual shall be distributed without charge and the number of copies of such manual to be distributed to each such agency and officer. The price to be charged for any additional copies distributed or sold, except for copies sold pursuant to subsection (b) of this section, shall be twenty dollars per copy for soft-bound copies and thirty-eight dollars per copy for hard-bound special edition copies. Any copies not distributed or sold by July first of the year following publication may be distributed, at no cost, except the cost of mailing if mailed, to any person making a request to the Secretary. Any remaining copies may be disposed of at the time of the next annual publication.

(b) The Secretary shall adopt regulations in accordance with chapter 54, providing for the sale of copies of the Register and Manual through an agent or agents, including, but not limited to, wholesale and retail booksellers according to a discount schedule similar to one that would be available to such agents from commercial book publishers and generally in keeping with standard book industry practices, provided the price of the Register and Manual under such schedule shall be not less than the cost of producing the Register and Manual.

(1949 Rev., S. 173; 1955, S. 60d; 1959, P.A. 152, S. 4; 615, S. 16; 1963, P.A. 351; 1969, P.A. 543; P.A. 76-434, S. 1, 12; Nov. Sp. Sess. P.A. 81-11, S. 4, 19; P.A. 83-260, S. 1, 2; P.A. 84-149, S. 1, 2; P.A. 89-251, S. 60, 203; May Sp. Sess. P.A. 92-1, S. 6, 7; June Sp. Sess. P.A. 09-3, S. 141.)

History: 1959 acts deleted distribution to municipal court officials and county commissioners; 1963 act increased maximum number of books to be published each year; 1969 act increased number of books to be published to 30,000 and changed language as necessary to reflect change from biennial to annual sessions of legislature; P.A. 76-434 decreased number of books to be published to 28,324 and decreased the number of books sent to senators from 15 to 2 and to representatives from 10 to 2; Nov. Sp. Sess. P.A. 81-11 deleted detailed provisions re number of copies to be published and number to be distributed to schools, libraries, government agencies, etc. and provision which had empowered secretary to reduce the number published and to vary (but not increase) the number distributed as required and inserted new provisions authorizing secretary to determine number to be published, recipients of free copies and the number of copies such recipients are to receive and established $10 charge for any additional copies; P.A. 83-260 changed the price from $10 per copy to $8 for soft-bound copies and $15 for hard-bound copies; P.A. 84-149 provided that copies not distributed by April first of year following publication may be lower in price, copies not distributed by July first in the year following may be distributed without cost and remaining copies may be disposed of at next annual publication; P.A. 89-251 increased fee for soft-bound copies from $8 to $10 and increased fee for hard-bound copies from $15 to $19; May Sp. Sess. P.A. 92-1 designated existing section as Subsec. (a), amended Subsec. (a) by specifying free distribution to officers and agencies “of the federal, state and municipal governments” and deleting provision re price reduction for copies not distributed by April first of following year, and added Subsec. (b) re regulations providing for sale of register and manual through agents; June Sp. Sess. P.A. 09-3 increased fee for soft-bound copies from $10 to $20 and for hard-bound copies from $19 to $38 in Subsec. (a).



Section 3-91 to 3-94 - Notaries public; appointment, term and qualifications; waiver of fees. Record of certificate and oath of notary. Notice of revocation of appointment. Change of name of notary.

Sections 3-91 to 3-94, inclusive, are repealed.

(1949 Rev., S. 84–86; 1957, P.A. 63, S. 1, 2; 178, S. 1; 1959, P.A. 463, S. 1, 2; February, 1965, P.A. 93; 1972, P.A. 127, S. 2; P.A. 76-220; 76-436, S. 247, 681; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-195, S. 1, 2; P.A. 81-34, S. 2–4, 9; P.A. 86-32; P.A. 89-251, S. 61, 62, 203; P.A. 90-154, S. 21.)



Section 3-94a - Notaries public. Definitions.

The following terms, when used in sections 3-94a to 3-95, inclusive, shall have the following meanings unless the context otherwise requires:

(1) “Acknowledgment” means a notarial act in which a notary public certifies that a signatory, whose identity is personally known to the notary public or proven on the basis of satisfactory evidence, has admitted, in the notary public’s presence, to having voluntarily signed a document for its stated purpose.

(2) “Copy certification” means a notarial act in which a notary public: (A) Is presented with an original document, (B) copies or supervises the copying of such document using a photographic or electronic copying process, (C) compares the original document presented to the copy, and (D) certifies that the copy is an accurate and complete reproduction of the original document presented, except that a notary public may not complete a copy certification if the original document presented is: (i) A vital record, as defined in section 7-36, (ii) a document that is required to be recorded by an agent or employee of the state or any political subdivision thereof, or (iii) issued by a federal agency and federal law prohibits the copying of such document.

(3) “Jurat” means a notarial act in which a notary public certifies that a signatory, whose identity is personally known to the notary public or proven on the basis of satisfactory evidence, has made, in the notary public’s presence, a voluntary signature and taken an oath or affirmation vouching for the truthfulness of the signed document.

(4) “Notarial act” or “notarization” means any act that a notary public is empowered to perform under the general statutes and includes taking an acknowledgment, administering an oath or affirmation, witnessing or attesting a signature and completing a copy certification.

(5) “Notarial certificate” or “certificate” means the part of, or attachment to, a notarized document to be completed and signed by the notary public.

(6) “Notary public” or “notary” means any person appointed by the Secretary of the State to perform notarial acts.

(7) “Oath” or “affirmation” means a notarial act or part thereof in which a notary public certifies that a person has made a vow in the presence of the notary public on penalty of perjury. In the case of an oath, the vow shall include reference to a Supreme Being unless an affirmation is administered as provided by section 1-23.

(8) “Official misconduct” means (A) a notary public’s performance of an act prohibited by the general statutes or failure to perform an act mandated by the general statutes, or (B) a notary public’s performance of a notarial act in a manner found to be negligent, illegal or against the public interest.

(9) “Personal knowledge of identity” means familiarity with an individual resulting from interaction with that individual over a period of time sufficient to eliminate any reasonable doubt that the individual has the identity claimed.

(10) “Satisfactory evidence of identity” means identification of an individual based on (A) at least two current documents, one issued by a federal or state government and containing the individual’s signature and either a photograph or physical description, and the other by an institution, business entity or state government or the federal government and containing at least the individual’s signature, or (B) the oath or affirmation of a credible person who is personally known to the notary public and who personally knows the individual.

(11) “Secretary” means the Secretary of the State.

(P.A. 90-154, S. 1; P.A. 91-110, S. 1, 9; P.A. 12-29, S. 1.)

History: P.A. 91-110 amended Subdiv. (6) by adding “unless an affirmation is administered as provided by section 1-23”; P.A. 12-29 added new Subdiv. (2) defining “copy certification”, redesignated existing Subdivs. (2) to (10) as Subdivs. (3) to (11), redefined “notarial act” in redesignated Subdiv. (4) and made technical changes.

Subdiv. (2):

Cited. 32 CA 402, 403; judgment reversed, see 230 C. 24.



Section 3-94b - Appointment and qualifications of notary. Application fee. Certificate of appointment.

(a) Except as provided in subsection (c) of this section, the Secretary of the State may appoint as a notary public any qualified person who submits an application in accordance with this section.

(b) In order to qualify for appointment as a notary public, a person shall:

(1) Be eighteen years of age or older at the time of application;

(2) (A) Be a resident of the state of Connecticut at the time of application and appointment, or (B) have one’s principal place of business in the state at the time of application and appointment;

(3) Pass a written examination approved or administered by the Secretary;

(4) Submit an application, on a form prescribed and provided by the Secretary, which the applicant shall complete in the applicant’s handwriting without misstatement or omission of fact. The application shall be accompanied by (A) a nonrefundable application fee of one hundred twenty dollars, and (B) the recommendation of an individual who has personally known the applicant for at least one year and is not legally related to the applicant.

(c) The Secretary may deny an application based on:

(1) The applicant’s conviction of a felony or a crime involving dishonesty or moral turpitude;

(2) Revocation, suspension or restriction of a notary public appointment or professional license issued to the applicant by this state or any other state; or

(3) The applicant’s official misconduct, whether or not any disciplinary action has resulted.

(d) Upon approval of an application for appointment as a notary public, the Secretary shall cause a certificate of appointment bearing a facsimile of the Secretary’s signature and countersigned by the Secretary’s executive assistant or an employee designated by the Secretary to be issued to such appointee.

(e) A notary public may obtain a replacement certificate of appointment by filing a written request with the Secretary, accompanied by a nonrefundable fee of five dollars.

(P.A. 90-154, S. 2; P.A. 95-76, S. 1; June Sp. Sess. P.A. 09-3, S. 142.)

History: P.A. 95-76 added Subdiv. (2)(B) in Subsec. (b) re option of having principal place of business in the state; June Sp. Sess. P.A. 09-3 amended Subsec. (b)(4)(A) to increase application fee from $60 to $120.



Section 3-94c - Term of office of notary. Recording of certificate and oath.

(a) A person appointed as a notary public by the Secretary of the State may exercise the functions of the office of notary public at any place within the state beginning on the date of such person’s appointment and ending five years later on the last day of the month of appointment, unless (1) such appointment as a notary is suspended or terminated by the Secretary before the end of such term, (2) the notary resigns such appointment, or (3) the notary ceases to either be a resident of the state or have one’s principal place of business in the state.

(b) The Secretary may, pursuant to regulations adopted in accordance with the provisions of chapter 54, extend or reduce, by not more than one year, the term of any person serving as a notary public on October 1, 1990, who seeks reappointment after such date, in order for the new term for each such notary to begin on the effective date of the notary’s reappointment.

(c) Within thirty days after receiving a certificate of appointment from the Secretary, a notary public shall record, with the town clerk of the municipality in the state in which the notary resides, or, if the notary is not a resident of the state, with the town clerk of the municipality in the state in which the notary’s principal place of business is located, such certificate and such notary’s oath of office taken and subscribed to by the notary before some proper authority. Any notary public who is a resident of the state and whose principal place of business is in a municipality within the state other than the municipality in which the notary resides, may also record the notary’s certificate of appointment and oath of office with the town clerk of such other municipality. Town clerks or assistant town clerks may certify to the authority and official acts of any notary public whose certificate of appointment and oath of office have been recorded in the books in their charge. The failure of a notary public to so record such certificate of appointment and oath of office shall not invalidate any notarial act performed by the notary after the date of such person’s appointment as a notary public.

(P.A. 90-154, S. 3; P.A. 95-76, S. 2.)

History: P.A. 95-76 amended Subsec. (a) to add provision re notaries having principal place of business in the state and amended Subsec. (b) to add provision requiring recording of certificate of nonresident notaries with town clerk where notary’s principal place of business is located.



Section 3-94d - Reappointment of notary.

A notary public may apply for reappointment on a form prescribed and provided by the Secretary, accompanied by a nonrefundable application fee of sixty dollars, and shall otherwise comply with all requirements for being appointed and serving as a notary public. Not later than ninety days before the expiration of the term of a notary public, the Secretary shall send the notary a notice of the expiration and a reappointment application form.

(P.A. 90-154, S. 4.)



Section 3-94e - Appointment of certain state police officers as notaries.

(a) The Secretary of the State may appoint as notaries public, in accordance with the provisions of sections 3-94a to 3-95, inclusive, any number of state police majors, captains, lieutenants and sergeants. The Secretary shall not charge any such person an application fee.

(b) A notary public appointed under this section shall exercise his authority as a notary public only in the administration of oaths and affirmations and the taking of acknowledgments as pertain to official police matters. In such cases the seal of the state police shall be the notarial seal and such notary public shall not charge a fee for such notary’s services as a notary public.

(c) Upon terminating employment with the state police, a notary public appointed under this section shall immediately resign as a notary public, in writing. Such resignation shall be effective on the date of such termination of employment.

(P.A. 90-154, S. 5; P.A. 91-110, S. 2, 9.)

History: P.A. 91-110 made technical change in Subsec. (b).



Section 3-94f - Prohibitions re lawful transactions.

A notary public shall not unreasonably refuse to perform notarial acts in lawful transactions for any requesting person who tenders payment of the statutory fee.

(P.A. 90-154, S. 6; P.A. 91-110, S. 5, 9.)

History: P.A. 91-110 deleted former Subsec. (a) prohibiting notary from influencing person to enter into or refrain from lawful transaction that involves notarial act and removed obsolete Subsec. (b) designator.



Section 3-94g - Disqualification of notary.

A notary public is disqualified from performing a notarial act if the notary is a signatory of the document that is to be notarized.

(P.A. 90-154, S. 7; P.A. 91-110, S. 3, 9.)

History: P.A. 91-110 deleted language disqualifying notary public from performing notarial act if notary is named in document to be notarized, will receive fee or commission which exceeds permitted statutory fee for notarial act or is legally related to person for whom notarial act is performed.



Section 3-94h - Prohibited acts.

A notary public shall not (1) perform any official action with intent to deceive or defraud or (2) use the notary’s title or seal in an endorsement or promotional statement for any product, service, contest or other offering.

(P.A. 90-154, S. 8; P.A. 91-110, S. 4, 9.)

History: P.A. 91-110 deleted prohibition that a notary shall not notarize document containing statement known by notary to be false or notarize a blank document.



Section 3-94i - Notary’s signature.

In completing a notarial act, a notary public shall sign on the notarial certificate only the notary’s own name, as it appears on the notary’s certificate of appointment.

(P.A. 90-154, S. 9.)



Section 3-94j - Official notarial seal.

(a) A notary public, except a state police major, captain, lieutenant or sergeant appointed as a notary public pursuant to section 3-94e, may keep and use an official notarial seal. Such seal shall not be used by any other person or surrendered to any employer upon termination of the notary’s employment.

(b) A notary shall immediately destroy the notary’s notarial seal upon resigning as a notary or upon the revocation, lapse or expiration of such person’s appointment as a notary.

(P.A. 90-154, S. 10.)



Section 3-94k - Notarial certificate. Notarial seal. Stamp.

If a notary public utilizes a notarial seal, the notary shall, near the notary’s official signature on a notarial certificate, affix an impression of the notarial seal, which shall include: (1) The notary’s name exactly as it appears on the notary’s certificate of appointment, (2) the words “Notary Public” and “Connecticut” and (3) the words “My commission expires (commission expiration date)”, provided the notary may elect to have the words in subdivision (3) appear on a stamp instead of such seal. If the notary does not utilize a notarial seal or stamp, the words “Notary Public” and “My commission expires (commission expiration date)” shall be typed or printed legibly by the notary near the notary’s official signature on a notarial certificate.

(P.A. 90-154, S. 11.)



Section 3-94l - Liability.

(a) A notary public shall be liable to any person for all damages proximately caused to that person by the notary’s official misconduct.

(b) An employer of a notary shall be liable to any person for any damages proximately caused to that person by the notary’s official misconduct related to the employer’s business, if the employer directed, encouraged, consented to, ratified or approved the notary’s official misconduct, either in the particular transaction or, implicitly, by previous actions in at least one similar transaction.

(c) An employer of a notary shall be liable to the notary for all damages recovered from the notary as a result of official misconduct that was coerced by threat of the employer, if the threat, such as a threat of demotion or dismissal, was made in reference to a particular notarial act, or, implicitly, by the employer’s previous actions in at least one similar transaction. The employer shall also be liable to the notary for damages caused to the notary by demotion, dismissal or other action resulting from the notary’s refusal to commit official misconduct.

(P.A. 90-154, S. 12.)



Section 3-94m - Warning, reprimand, revocation, suspension, resignation.

(a) The Secretary may deliver a written, official warning and reprimand to a notary, or may revoke or suspend a notary’s appointment, as a result of such notary’s official misconduct or on any ground for which an application for appointment as a notary may be denied, or for a violation of any provision of the general statutes.

(b) The termination or lapse of an appointment as a notary, regardless of reason, shall not stop or preclude any investigation into such notary’s conduct by the Secretary, who may pursue any such investigation to a conclusion and issue any finding.

(c) Within thirty days after the resignation, revocation or suspension of a notary’s certificate of appointment, the Secretary shall notify all town clerks within the state, in such manner as the Secretary shall determine, of such resignation, revocation or suspension. The town clerk of any municipality in which such notary’s certificate of appointment or replacement certificate of appointment has been recorded shall note the resignation, revocation or suspension, and the effective date thereof, on the original record of such certificate or replacement certificate.

(P.A. 90-154, S. 13.)



Section 3-94n - Change of address of notary. Fee.

Within thirty days after a change of residence address, a notary public who is a resident of the state shall file with the Secretary a signed, written notice which shall include both the old and new addresses. Within thirty days after a change of address of one’s principal place of business, a notary public who is not a resident of the state shall file with the Secretary a signed, written notice which shall include both the old and new addresses. Such notice shall be accompanied by a nonrefundable fee of fifteen dollars. If the change of address is to a different municipality, the notary shall, within thirty days after issuance of a replacement certificate of appointment by the Secretary, record such certificate with the town clerk of the municipality in which the new address is located. The failure of a notary to so record such replacement certificate shall not invalidate any notarial act performed by the notary.

(P.A. 90-154, S. 14; P.A. 95-76, S. 3; June Sp. Sess. P.A. 09-3, S. 143.)

History: P.A. 95-76 added provision re notice of change of address of principal place of business in the state for nonresident notaries; June Sp. Sess. P.A. 09-3 increased fee from $5 to $15.



Section 3-94o - Change of name of notary. Fees.

(a) Within thirty days after a change in the name of a notary public, the notary shall file a notice of the change with the Secretary, on a form prescribed and provided by the Secretary. The notice shall state the notary’s old and new names and the effective date of the new name, include such proof of the change of name as the Secretary shall require, be signed by the notary and be accompanied by a nonrefundable fee of fifteen dollars. The notary shall, within thirty days after the issuance of a replacement certificate of appointment by the Secretary, record such certificate with the town clerk of the municipality wherein the notary recorded the notary’s original certificate of appointment and oath of office. The failure of a notary to so record such replacement certificate shall not invalidate any notarial act performed by the notary. Any town clerk who is required by statute to make a record of the certificate of appointment and oath of office of a notary shall record the replacement certificate of appointment containing the change of name of the notary upon payment of a fee of fifteen dollars by such notary to the town clerk.

(b) Beginning on the date of issuance of such replacement certificate of appointment by the Secretary, the notary public shall (1) sign the notary’s new name on all notarial certificates, and (2) if the notary uses a notarial seal, use only a notarial seal that contains the notary’s new name.

(P.A. 90-154, S. 15; June Sp. Sess. P.A. 09-3, S. 144.)

History: June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee for name change from $5 to $15 and to increase fee for recording replacement certificate from $1 to $15.



Section 3-94p - Procedure for resignation of notary.

(a) A notary public may resign as a notary by filing with the Secretary a signed, written notice of resignation which shall indicate the effective date of such resignation.

(b) A notary public who ceases to either reside within the state or have one’s principal place of business in the state shall immediately resign as a notary in the manner provided in subsection (a) of this section.

(P.A. 90-154, S. 16; P.A. 95-76, S. 4.)

History: P.A. 95-76 added provision in Subsec. (b) re notaries having principal place of business in the state.



Section 3-94q - Death of notary.

As soon as possible after the death of a notary public, the notary’s personal representative shall destroy the notary’s official notarial seal, if any, and file a signed, written notice, with the Secretary of the State, indicating that the notary public has died and the date of death.

(P.A. 90-154, S. 17.)



Section 3-95 - Fees of notary.

The fee for any act performed by a notary public in accordance with the provisions of the general statutes shall not exceed five dollars plus an additional thirty-five cents for each mile of travel.

(1949 Rev., S. 3638; P.A. 79-284; P.A. 90-154, S. 18; P.A. 00-138, S. 1, 2.)

History: P.A. 79-284 replaced varying fees for different types of notarization with single fee of $1.00 and raised travel charges from $0.10 to $0.15 per mile; P.A. 90-154 increased fee to $2.00 plus $0.25 a mile; P.A. 00-138 increased to $5.00 plus $0.35 a mile, effective July 1, 2000.

See Sec. 52-259 re court fees.



Section 3-95a - Prohibition re notary offering or providing legal advice in immigration matters. Use of title of notario or notario publico.

(a) A notary public shall not offer or provide legal advice to any person in immigration matters or represent any person in immigration proceedings unless such notary public (1) has been admitted as an attorney under the provisions of section 51-80, or (2) is authorized pursuant to 8 CFR 292.2 to practice immigration law or represent persons in immigration proceedings.

(b) A notary public shall not assume, use or advertise the title of notario or notario publico, unless such notary public (1) has been admitted as an attorney under the provisions of section 51-80, or (2) indicates in any advertisement or otherwise provides written notice that such notary public is not licensed as an attorney in this state.

(c) Any notary public who violates any provision of this section shall have committed a violation of subsection (a) of section 51-88 and be subject to the penalties set forth in subsection (b) of section 51-88.

(P.A. 13-127, S. 1.)



Section 3-96 - List of Superior Court judges and officials.

The Secretary shall keep in his office, for public inspection, a copy of the list of the judges and clerks of the Superior Court, and of the state’s attorneys and state marshals, with the date of their respective appointments and terms of service and shall, from time to time, add to said list the names of persons thereafter appointed or elected to the offices named. The Chief Court Administrator shall furnish the Secretary a certified list of the chief clerks, deputy chief clerks, clerks, deputy clerks and assistant clerks appointed by the judges of the Superior Court at their annual meeting, and any judge making an appointment to fill a vacancy shall, in like manner, certify to such appointment; and the chief clerk of the Superior Court in each judicial district shall notify the Secretary whenever a new appointment is made for the office of state’s attorney for his judicial district. The Secretary shall, when requested, certify to the official character of the officers whose appointment is recorded as herein provided.

(1949 Rev., S. 175; 1967, P.A. 656, S. 2; P.A. 76-436, S. 389, 681; P.A. 78-280, S. 1, 127; P.A. 00-99, S. 18, 154.)

History: 1967 act substituted chief court administrator for chief justice of the supreme court; P.A. 76-436 substituted chief administrative judge for chief court administrator, clarified that clerks to be included in list and included judicial districts, effective July 1, 1978; P.A. 78-280 deleted references to county; P.A. 00-99 changed reference to sheriffs to state marshals, effective December 1, 2000.



Section 3-97 - Records of the colony of New Haven.

The Secretary is authorized to issue certified copies of any instrument contained in the volumes of the records of the “Colony or Jurisdiction of New Haven”, deposited in the State Library, which certified copies shall be admissible in evidence in the same manner and entitled to the same weight as copies made and certified by the official from whom such records were received; and the town clerk of the town of New Haven is authorized to issue certified copies from the photostat copies of such records, deposited in the office of said town clerk by the State Librarian, which certified copies shall be admissible in evidence in the same manner and entitled to the same weight as copies made and certified from original copies.

(1949 Rev., S. 176.)



Section 3-98 - Photographic or electronic records and copies.

Copies of any books, records, papers or documents filed, as required by law, for record in the office of the Secretary shall, when authenticated under the seal of the state and over a facsimile of the signature of the Secretary, be admitted in evidence equally with the originals thereof and shall be prima facie evidence of the facts set forth therein. When certified copies of any certificate or report filed by any corporation for record in the office of the Secretary are required by law to be furnished by said Secretary for use in this state, it shall be sufficient if the Secretary furnishes such copies over a facsimile of his signature and authenticated under the seal of the state. When the term “recorded” is used under provisions of law relating to a record in the office of the Secretary, such term shall be construed to include a photographic or electronic record. When the term “certified copy” is used under provisions of law relating to a certified copy to be furnished by the Secretary, such term shall be construed to include photographic or electronic copy. Any limitation contained in section 1-12 upon the use of signatures shall have no application to the provisions of this section.

(1949 Rev., S. 177; P.A. 89-243, S. 1, 4.)

History: P.A. 89-243 changed “photostat record” to “photographic or electronic record”, and added provision that “certified copy” shall be construed to include photographic or electronic copy.

See Sec. 1-7 re authority to reproduce documents by photographic processes.



Section 3-99 - Fees for filing and recording in Secretary’s office.

Section 3-99 is repealed.

(1949 Rev., S. 3637; 1951, S. 1984d; 1959, P.A. 530, S. 1; February, 1965, P.A. 364, S. 2.)



Section 3-99a - Fees for filing, recording and copying documents. Expedited services. Filing by electronic means. Unique identification numbers. Remittance by credit account.

(a) Except as provided in subsection (b) of this section, the Secretary of the State shall receive, for filing or recording any document, instrument or paper required to be filed or recorded regardless of the number of pages, when fees are not otherwise specially provided for, fifty dollars. The Secretary shall receive, for preparing and furnishing a copy of any document, instrument or paper filed or recorded: For each copy of each such document, regardless of the number of pages, forty dollars, for affixing the Secretary’s certificate and the state seal thereto, fifteen dollars; for the Secretary’s certificate with the state seal imprinted or affixed, fifty dollars; for a certificate, with the seal of the state imprinted or affixed thereon, of any fact or record for which no special provision is made, fifty dollars; for certifying the incumbency of a judge of probate, notary public or other official, forty dollars, except that for certifying the incumbency of an official in connection with an adoption of a child, such fee shall be fifteen dollars.

(b) No fee shall be charged for filing any document required to be filed pursuant to the provisions of titles 4, 7 and 9, and the fee for furnishing copies of such documents shall be such as will, in the judgment of said Secretary, cover the costs of such copies, except that the fee for furnishing copies of documents filed pursuant to title 9 shall not exceed twenty-five cents per page. No fee shall be charged for filing resolutions relating to payment from the Treasury and statements of receipts and expenditures of judges of probate.

(c) No fee shall be charged for any copy required by any state officer, department, board or commission, the fee for which would be payable from the State Treasury. For other services for which fees are not provided by the general statutes, the Secretary may charge such fees as will in his judgment cover the cost of the services provided. The tax imposed under chapter 219 shall not be imposed upon any transaction for which a fee may be charged under the provisions of this section. Overpayments made to the Records and Legislative Services Division or to the Commercial Recording Division of the office of the Secretary of the State, whether for documents or for fees, in an amount not to exceed five dollars shall not be refunded but shall be placed in the General Fund. No overpayment claim shall be presented under this section but within one year after it accrues.

(d) In the performance of their functions, the Commercial Recording Division and the Records and Legislative Services Division of the office of the Secretary of the State may, in the discretion of the Secretary, provide expedited services. The Secretary shall provide for the establishment and administration of a system of payment for such expedited services and may include in such system prepaid deposit accounts. The Secretary shall charge, in addition to the filing fees provided for by law, the sum of fifty dollars for each expedited service provided. The filing fee and the expediting fee shall be paid by the person requesting the information and documents, in such manner as required by the Secretary. The Secretary may promulgate rules and regulations necessary to establish guidelines for the use of expedited services and shall establish fees, in addition to the expediting fee, for expedited electronic data processing services which cover the cost of such services.

(e) The Secretary of the State may accept the filing of documents by telecopier or other electronic media and employ new technology, as it is developed, to aid in the performance of all duties required by the law. The Secretary of the State may establish rules, fee schedules and regulations, not inconsistent with the law, for filing documents by telecopier or other electronic media, for the adoption, employment and use of new technology in the performance of the duties of the office and for providing electronic access and other related products or services that result from the employment of such new technology.

(f) The Secretary of the State may require that a unique identification number be provided on documents or requests processed by the office.

(g) The Secretary of the State may allow remittances to be in the form of a credit account number and an authorization to draw upon a specified credit account, at such time and under such conditions as the Secretary may prescribe. Remittances in the form of an authorization to draw upon a specified credit account shall include an amount for purposes of paying the discount rate associated with drawing upon the credit account, unless the remittances are drawn on an account with a financial institution that agrees to add the number to the credit card holder’s billing, in which event the remittances drawn shall not include an amount for purposes of paying the discount rate associated with the drawing upon the credit account.

(February, 1965, P.A. 364, S. 1; 1967, P.A. 61; 1972, P.A. 30, S. 1; P.A. 76-230, S. 3, 4; P.A. 77-184, S. 3, 4; 77-604, S. 1, 84; P.A. 79-341; 79-356, S. 11; P.A. 82-374, S. 5, 6; P.A. 85-486, S. 1, 2; P.A. 89-251, S. 63, 203; 89-252, S. 1, 11; P.A. 90-100, S. 1, 2; May Sp. Sess. P.A. 92-6, S. 87, 117; P.A. 93-363, S. 1; P.A. 94-112, S. 2; P.A. 95-252, S. 14; P.A. 07-217, S. 3; June Sp. Sess. P.A. 09-3, S. 145.)

History: 1967 act prohibited fees for filing party rules or furnishing copies of rules; 1972 act allowed charge of $0.10 per page for furnishing copies; P.A. 76-230 increased fee for certifying various documents from $3.00 to $5.00 and deleted provision concerning comparing copies; P.A. 77-184 added Subsec. (c) providing sales tax exemption; P.A. 77-604 made technical changes; P.A. 79-341 made fee exemption extend to all documents pertaining to elections for filing purposes and allowed a charge for copying to cover costs, deleting the set fee of $0.10 per page; P.A. 79-356 provided that overpayments to corporations divisions not exceeding $5.00 be paid into general fund; P.A. 82-374 amended Subsec. (c) by adding provision that overpayments to uniform commercial code division in an amount not to exceed $3.00 shall not be refunded but shall be placed in general fund; P.A. 85-486 added Subsec. (d) re establishment and administration of expedited services, including expediting fee of $20.00 and regulatory authority to establish guidelines for use of system; P.A. 89-251 increased the fee for two pages or less from $4.00 to $6.00, for additional pages from $1.50 to $2.00, for certifying the incumbency of a judge of probate from $5.00 to $20.00, and created a fee for certifying the incumbency of other public officials of $20.00, set the fee for copies of title 9 documents at not less than $0.30 per copy for the first fifty copies and $0.50 each for subsequent copies, set the fee for services in Subsec. (c) and increased the fees for expedited service in Subsec. (d) from $20.00 to $25.00; P.A. 89-252 amended Subsec. (a) by increasing standard fee for copies from $1.50 for each page of a document, with a minimum charge of $4.00 to $15.00 for each document, regardless of the number of pages, amended Subsec. (b) by exempting documents filed pursuant to titles 4 and 7 from fee, amended Subsec. (c) by changing “corporations division” to “records and legislative services division or to the commercial recording division, except the uniform commercial code unit” and amended Subsec. (d) by providing that the commercial recording division and the records and legislative services division may provide expedited services; P.A. 90-100 added in Subsec. (a) the reduced fee for certifying the incumbency of an official in connection with the adoption of a child; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to increase fees and to make fees applicable regardless of number of pages and amended Subsec. (c) to delete specific fees formerly enumerated in Subdivs. (1) to (12), inclusive, and to place one-year time limit on presenting overpayment claim; P.A. 93-363 increased fees for certificate from $5.00 to $25.00, deleted provisions in Subsec. (c) re overpayments made to uniform commercial code unit and added Subsec. (e) re acceptance of filing of documents by telecopier or other electronic media, Subsec. (f) re requirement of unique identification number on documents or requests and Subsec. (g) re permitting remittances to be in form of credit account number; P.A. 94-112 amended Subsec. (b) by changing the fee from not less than $0.30 per copy for the first fifty copies and $0.50 per copy for each copy thereafter to not more than $0.25 per page; P.A. 95-252 amended Subsec. (b) to provide that the maximum fee of $0.25 per page for furnishing copies of documents only applies to copies of documents filed pursuant to title 9 and amended Subsec. (e) to authorize the Secretary of the State to establish rules, fee schedules and regulations “for providing electronic access and other related products or services that result from the employment of such new technology”; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (d) to increase fees.

See Secs. 33-617 and 33-1013 re fees payable to Secretary by stock and nonstock corporations, respectively.



Section 3-99b - Forms of documents filed in Secretary’s office.

The Secretary of the State may (a) except when such forms are otherwise prescribed by the general statutes, prescribe and require the use of forms for any reports, documents, certificates, instruments or other papers required to be filed in his office, and (b) prescribe the size of all documents filed in his office and require all documents submitted for filing to be such prescribed size.

(P.A. 83-138.)



Section 3-99c - Deposit of fees.

All fees received by the Secretary of the State shall be deposited in the General Fund.

(P.A. 92-200, S. 3, 5; June Sp. Sess. P.A. 09-3, S. 87.)

History: June Sp. Sess. P.A. 09-3 eliminated commercial recording account established within General Fund for payment of administrative costs of Commercial Recording Division, effective September 9, 2009.



Section 3-99d - Electronic business portal. Establishment and purpose.

The Commercial Recording Division of the office of the Secretary of the State shall establish an electronic business portal as a single point of entry for business entities for purposes of business registration pursuant to title 33 or 34. Such portal shall provide explanatory information and electronic links provided by state agencies and quasi-public agencies, including, but not limited to, the Labor Department, the Workers’ Compensation Commission, the Departments of Economic and Community Development, Administrative Services, Consumer Protection, Energy and Environmental Protection and Revenue Services, Connecticut Innovations, Incorporated, Connecticut Licensing Info Center, The United States Small Business Administration, the Connecticut Small Business Development Center, the Connecticut Economic Resource Center and the Connecticut Center for Advanced Technology, for the purposes of assisting such business entities in determining permitting and licensure requirements, identifying state revenue responsibilities and benefits, and finding available state financial incentives and programs related to such entities’ businesses. The information provided for purposes of business registration with the office of the Secretary of the State may be made available to state agencies and quasi-public agencies for economic development, state revenue collection and statistical purposes as provided by law.

(P.A. 11-48, S. 29; 11-61, S. 102; 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 11-48 effective January 1, 2012; P.A. 11-61 added reference to Connecticut Center for Advanced Technology, effective January 1, 2012; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; pursuant to June 12 Sp. Sess. P.A. 12-1, “the Connecticut Development Authority, Connecticut Innovations, Incorporated” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 3-100 - Names of streams.

The Commissioner of Transportation and the Commissioner of Energy and Environmental Protection are directed to prepare and file in the office of the Secretary a list of the names of all brooks, rivers, ponds, lakes and other bodies of water in this state, and, when such list is so filed, the names thereon shall be the official names of said bodies of water, provided additions to, and corrections of, said list may be certified at any time.

(1949 Rev., S. 181; 1969, P.A. 768, S. 56; P.A. 11-80, S. 1.)

History: 1969 act substituted commissioner of transportation for highway commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 3-101 to 3-104 - Division of Professional and Vocational Licensing. Professional and vocational licensing boards, generally.

Sections 3-101 to 3-104, inclusive, are repealed.

(1949 Rev., S. 182–185; September, 1957, P.A. 11, S. 4; 1971, P.A. 410, S. 1; P.A. 75-268, S. 1; P.A. 76-86.)



Section 3-105 - Arms of the state.

The following-described arms shall be the official arms of the state: A shield of rococo design of white field, having in the center three grape vines, supported and bearing fruit. The vine located in the center of the shield and the vine located on the right side of the shield shall ascend in a counterclockwise manner. The vine located on the left side of the shield shall ascend in a clockwise manner. The bordure to the shield shall consist of two bands bordered by fine lines adorned with clusters of white oak leaves (Quercus alba) bearing acorns. Below the shield shall be a white streamer, cleft at each end, bordered with two fine lines, and upon the streamer shall be in block letters the motto “QUI TRANSTULIT SUSTINET”. A drawing of said arms, made in conformity herewith and filed in the office of the Secretary, shall be the official drawing of the arms of the state.

(1949 Rev., S. 178; 1953, S. 61d; 1959, P.A. 328, S. 1; 1961, P.A. 76, S. 1; P.A. 90-156, S. 1.)

History: 1959 act added provision re approval of certain reproductions by secretary; 1961 act deleted references to use of arms other than on official business; P.A. 90-156 added provisions re location of the vines and description of bordure to the shield and amended description of letters on the streamer.



Section 3-106 - Seal.

The great seal of the state shall conform to the following description: It shall be a perfect ellipse with its major axis two and one-half inches in length and its minor axis two inches in length, the major axis being vertical. Within such ellipse shall appear another ellipse with its major axis one and fifteen-sixteenths inches in length and its minor axis one and one-half inches in length. The inner ellipse is separated from the outer ellipse only by a line two points one-thirty-sixth of an inch in width and with the space between the two ellipses, being seven-thirty-seconds of an inch, forming a border. In said space shall appear, letter spaced and in letters one-eighth of an inch in height and of twelve point century Roman, the words “SIGILLUM REIPUBLICAE CONNECTICUTENSIS”, beginning and ending one and one-sixteenth inches apart in the lower space along such border. In the center of the inner ellipse shall be three grape vines, two above and one below, each with four leaves and three clusters of grapes intertwined around a support nine-sixteenths of an inch high, and the base of the supports of the two upper vines one inch from the base of the inner ellipse and eleven-sixteenths of an inch apart. The base of the lower support shall be nine-sixteenths of an inch from the base of the inner ellipse and halfway between said bases shall appear the motto “QUI TRANSTULIT SUSTINET”, in number three, six point card Roman letters, or engraver’s Roman letters, on a ribbon gracefully formed, with the ends of the ribbon turned upward and inward and cleft. A drawing of said seal shall be filed in the office of the Secretary and shall be its official drawing.

(1949 Rev., S. 179, 8490; 1953, S. 3280d; 1959, P.A. 328, S. 2; 1961, P.A. 76, S. 2.)

History: 1959 act deleted provision confining use of seal to use under direction of secretary and stated reproductions could only be for purposes related directly or indirectly to state business; 1961 act deleted all provisions re reproductions.



Section 3-106a - Reproduction of arms and seal.

The official arms and seal of the state of Connecticut, or imitation thereof, whether as a reproduction, imprint or facsimile, shall be made and used only under the direction and with the approval of the Secretary of the State for purposes specifically authorized by the Constitution and laws of the state or related directly or indirectly to the official business of the state, provided the Secretary may in his judgment approve other reproductions of said arms or seal of the state for memorials and for purposes he considers educational.

(1961, P.A. 76, S. 3; February, 1965, P.A. 396, S. 1.)

History: 1965 act specified section applies to imitations of the official arms and seal of state.



Section 3-107 - State flag.

The following-described flag is the official flag of the state. The dimensions of the flag shall be five feet and six inches in length, four feet and four inches in width. The flag shall be azure blue, charged with an argent white shield of rococo design, having in the center three grape vines, supported and bearing fruit in natural colors. The bordure to the shield shall be in two colors, gold on the interior and silver on the exterior, adorned with natural-colored clusters of white oak leaves (Quercus alba) bearing acorns. Below the shield shall be a white streamer, cleft at each end, bordered by a band of gold within fine brown lines, and upon the streamer in dark blue block letters shall be the motto “QUI TRANSTULIT SUSTINET”; the whole design being the arms of the state.

(1949 Rev., S. 3581; P.A. 90-156, S. 2.)

History: P.A. 90-156 amended description of the state flag.



Section 3-108 - State flower.

The mountain laurel, Kalmia latifolia, shall be the state flower.

(1949 Rev., S. 3582.)



Section 3-109 - State bird.

The American robin, Turdus migratorius, shall be the state bird.

(1949 Rev., S. 3583.)



Section 3-109a - State animal.

The sperm whale, Physeter macrocephalus, shall be the state animal.

(P.A. 75-165; P.A. 86-403, S. 6, 132.)

History: P.A. 86-403 made technical change re scientific name of sperm whale.



Section 3-109b - State insect.

The praying mantis, Mantis religiosa, shall be the state insect.

(P.A. 77-243.)



Section 3-109c - State shellfish.

The Eastern oyster, Crassostrea virginica, shall be the state shellfish.

(P.A. 89-321, S. 10, 12.)



Section 3-109d - State fish.

The American shad, Alosa sapidissima, shall be the state fish.

(P.A. 03-41, S. 1.)



Section 3-110 - State tree.

The white oak, Quercus alba, shall be the state tree.

(1949 Rev., S. 3584.)



Section 3-110a - State to be known as “Constitution State”.

The state of Connecticut shall be known as “The Constitution State”.

(1959, P.A. 121.)



Section 3-110b - State mineral.

The garnet shall be the state mineral.

(P.A. 77-293.)



Section 3-110c - State song.

The song entitled “Yankee Doodle”, composer unknown, shall be the state song. The form in which this song shall be sung as the state song shall be as follows:

WORDS

Yankee Doodle went to town,

Riding on a pony,

Stuck a feather in his hat,

And called it macaroni.

CHORUS

Yankee Doodle keep it up,

Yankee Doodle dandy,

Mind the music and the step,

And with the folks be handy.

MUSIC

(P.A. 78-4.)



Section 3-110d - State ship.

The submarine, USS Nautilus, shall be the state ship.

(P.A. 83-313.)



Section 3-110e - State hero and state heroine.

(a) Nathan Hale shall be the state hero.

(b) Prudence Crandall shall be the state heroine.

(P.A. 85-311; P.A. 95-20.)

History: P.A. 95-20 designated existing provision as Subsec. (a) and added Subsec. (b), naming Prudence Crandall as the state heroine.



Section 3-110f - State poet laureate.

The Department of Economic and Community Development, with recommendations of the Culture and Tourism Advisory Committee, may appoint a state poet laureate.

(P.A. 85-221; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 128.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced State Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development, with recommendations of the Culture and Tourism Advisory Committee”, effective July 1, 2011.



Section 3-110g - State fossil.

The dinosaur footprints of Eubrontes shall be the state fossil.

(P.A. 91-70.)



Section 3-110h - State troubadour.

There shall be an official state troubadour. The Department of Economic and Community Development shall biennially designate a troubadour to serve in the position.

(P.A. 91-157; June Sp. Sess. P.A. 99-1, S. 49, 51; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 129.)

History: June Sp. Sess. P.A. 99-1 required troubadour to be designated biennially, rather than annually, effective July 1, 1999; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced state Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 3-110i - State composer. Charles Edward Ives Memorial Composer Laureate.

Charles Edward Ives is designated as the composer of the state of Connecticut. There shall be a “Charles Edward Ives Memorial Composer Laureate of the state of Connecticut”. The board of directors of the Charles Ives Center for the Arts, in consultation with the panel established under this section, may designate from time to time a composer who was born or is living in Connecticut to serve in the position of composer laureate. There is established a panel that shall meet from time to time to advise said board of directors on the designation of the composer laureate. The panel shall be comprised of eight members, one of whom shall be a representative of the Department of Economic and Community Development, one of whom shall be a representative of the New Haven Symphony Orchestra, one of whom shall be a representative of the Hartford Symphony Orchestra, one of whom shall be a representative of the Yale University School of Music, one of whom shall be a representative of the Hartt School of Music of The University of Hartford, one of whom shall be a representative of The Charles Ives Society, Inc., one of whom shall be a representative of The University of Connecticut through its music department, and one of whom shall be a representative of the Connecticut State University System through the music department of Western Connecticut State University. Each member of the panel shall be selected by the entity that the member represents.

(P.A. 91-318; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 130.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced Connecticut Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 made a technical change and replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 3-110j - State tartan.

The following-described tartan shall be the official tartan of the state: A plaid, with large blue stripes representing Long Island Sound, large green stripes representing forest, medium gray stripes representing granite, red and yellow pin stripes representing autumn leaves and white pin stripes representing snow. The white pin stripes shall be located within every other gray stripe and shall be offset from the center. The thread ratio for the tartan shall be: Blue-10, gray-2, white-1, gray-5, green-8, yellow-1, green-2, red-1, green-8, gray-8 and blue-10.

(P.A. 95-47.)



Section 3-110k - State folk dance.

The square dance shall be the state folk dance.

(P.A. 95-107.)



Section 3-110l - State cantata.

The cantata entitled “Nutmeg” composed by Stanley L. Ralph shall be the state cantata.

(P.A. 03-63, S. 1.)



Section 3-110m - State flagship and tall ship ambassador.

The Freedom Schooner Amistad shall be the official state flagship and tall ship ambassador of the state.

(P.A. 03-20, S. 1.)



Section 3-110n - State aircraft.

The F4U Corsair shall be the state aircraft.

(P.A. 05-49, S. 1.)

History: P.A. 05-49 effective May 9, 2005.



Section 3-110o - State polka.

The ballroom polka shall be the state polka.

(P.A. 13-210, S. 1.)

History: P.A. 13-210 effective June 25, 2013.



Section 3-110p - Second state song.

The song entitled “Beautiful Connecticut Waltz”, composed by Joseph Leggo of Newington, shall be the second state song.

(P.A. 13-210, S. 2.)

History: P.A. 13-210 effective June 25, 2013.






Chapter 34 - Comptroller

Section 3-111 - Salary and bond. Office of Comptroller full time.

The Comptroller shall receive an annual salary of one hundred ten thousand dollars and shall devote full time to the duties of the office. The Comptroller shall give bond in the sum of twenty-five thousand dollars.

(1949 Rev., S. 3586, subs. (5); 1951, S. 1960d, subs. (5); June, 1955, S. 63d; February, 1965, P.A. 331, S. 43; 1972, P.A. 281, S. 37; P.A. 77-576, S. 55, 65; P.A. 82-365, S. 6, 8; P.A. 86-375, S. 5, 9; P.A. 98-227, S. 5, 9; P.A. 00-231, S. 4, 10.)

History: 1965 act increased salary from $8,000 to $15,000 effective with respect to comptroller elected November 8, 1966; 1972 act increased salary to $20,000, effective January 8, 1975; P.A. 77-576 increased comptroller’s salary to $25,000, effective January 1, 1979; P.A. 82-365 increased comptroller’s annual salary to $35,000 and added provision requiring comptroller to devote full time to duties of office; P.A. 86-375 increased comptroller’s annual salary to $50,000; P.A. 98-227 increased Comptroller’s annual salary to $65,000, effective January 6, 1999; P.A. 00-231 increased Comptroller’s salary to $110,000 and made a technical change for the purpose of gender neutrality, effective January 8, 2003.

See Sec. 4-14 re transportation allowance.



Section 3-112 - Powers and duties.

The word “adjust” as used in this section shall mean to determine the amount equitably due in respect to each item of each claim or demand. The Comptroller shall: (1) Establish and maintain the accounts of the state government and shall perform such other duties as are prescribed by the Constitution of the state; (2) register all warrants or orders for the disbursement of the public money; (3) adjust and settle all demands against the state not first adjusted and settled by the General Assembly and give orders on the Treasurer for the balance found and allowed; (4) prescribe the mode of keeping and rendering all public accounts of departments or agencies of the state and of institutions supported by the state or receiving state aid by appropriation from the General Assembly; (5) prepare and issue effective accounting and payroll manuals for use by the various agencies of the state; and (6) from time to time, examine and state the amount of all debts and credits of the state; present all claims in favor of the state against any bankrupt, insolvent debtor or deceased person; and institute and maintain suits, in the name of the state, against all persons who have received money or property belonging to the state and have not accounted for it. All moneys recovered, procured or received for the state by the authority of the Comptroller shall be paid to the Treasurer, who shall file a duplicate receipt therefor with the Comptroller. The Comptroller may require reports from any department, agency or institution as aforesaid upon any matter of property or finance at any time and under such regulations as the Comptroller prescribes and shall require special reports upon request of the Governor, and the information contained in such special reports shall be transmitted by him to the Governor. All records, books and papers in any public office shall at all reasonable times be open to inspection by the Comptroller. The Comptroller may draw his order on the Treasurer for a petty cash fund for any budgeted agency. Expenditures from such petty cash funds shall be subject to such procedures as the Comptroller establishes. In accordance with established procedures, the Comptroller may enter into such contractual agreements as may be necessary for the discharge of his duties.

(1949 Rev., S. 187; 1971, P.A. 495; P.A. 78-302, S. 1, 11; P.A. 82-77; 82-472, S. 151, 183; P.A. 85-426, S. 1, 2.)

History: 1971 act required comptroller to prepare and issue accounting and payroll manuals; P.A. 78-302 gave comptroller power to require reports at his discretion and special reports upon governor’s request and to establish petty cash funds; P.A. 82-77 authorized comptroller to enter into contractual agreements; P.A. 82-472 made technical change substituting “comptroller” for “controller”; P.A. 85-426 deleted former Subdiv. (4) requiring comptroller to furnish blank forms necessary to be used in presenting claims or demands for liquidation and renumbered remaining Subdivs.



Section 3-112a - Substitution of securities for retainages on state contracts and subcontracts.

(a) Under any contract made or awarded by the state, or by any public department or official thereof, or under any subcontract made directly thereunder with the contractor, the contractor and any subcontractor may, from time to time, withdraw the whole or any portion of the amount retained for payments to the contractor or subcontractors, as the case may be, pursuant to the terms of the contract or subcontracts, upon depositing with the Comptroller (1) United States Treasury bonds, United States Treasury notes, United States Treasury certificates of indebtedness or United States Treasury bills, or (2) bonds or notes of the state of Connecticut or (3) bonds of any political subdivision in the state of Connecticut. No amount shall be withdrawn in excess of the market value of the securities at the time of deposit or of the par value of such securities, whichever is lower.

(b) The Comptroller shall, on a regular basis, collect all interest or income on the obligations so deposited and shall pay the same, when and as collected, to the contractor and the subcontractors who deposited the obligations. If the deposit is in the form of coupon bonds, the Comptroller shall deliver each coupon as it matures to the contractor and the subcontractors.

(c) Any amount deducted by the state, or by any public department or official thereof, pursuant to the terms of the contract, and subcontracts made directly thereunder with the contractor, from the retainages due the contractor and said subcontractors, shall be deducted, first from that portion of the retainages for which no security has been substituted, then from the proceeds of any deposited security. In the latter case, the contractor and the subcontractors shall be entitled to receive interest, coupons or income only from those securities which remain after such amount has been deducted.

(February, 1965, P.A. 437; 1971, P.A. 824.)

History: 1971 act included subcontracts and subcontractors under provisions of section.



Section 3-113 - Deputy Comptroller.

The Comptroller shall appoint a deputy, who shall be sworn to the faithful discharge of his duties and shall perform all the duties of the Comptroller in case of his sickness or absence and such other duties as may be prescribed.

(1949 Rev., S. 188.)



Section 3-113a - Assistant comptrollers.

Notwithstanding any provision of the general statutes, the Comptroller may appoint such assistant comptrollers as necessary for the efficient conduct of the business of the Comptroller. Such assistant comptrollers shall be in the unclassified service and may be removed by the Comptroller.

(P.A. 07-213, S. 13.)

History: P.A. 07-213 effective July 10, 2007.



Section 3-114 - Accounting for receipts.

The Comptroller shall be notified of the payment of all moneys into the Treasury and shall establish an accounting procedure applicable to all receipts at the source of their collection.

(1949 Rev., S. 189.)



Section 3-114a - Recording of revenue received after end of fiscal year.

Section 3-114a is repealed.

(February, 1965, P.A. 418, S. 1; 1967, P.A. 363, S. 3.)



Section 3-114b - Recording of estimated sales and use tax to be received after close of fiscal year.

At the close of each fiscal year the Comptroller is authorized to record as revenue of such year, the amount of sales and use taxes to be received for the calendar quarter ending at the close of such fiscal year as estimated by the Secretary of the Office of Policy and Management.

(1967, P.A. 363, S. 4; P.A. 73-679, S. 6, 43; P.A. 75-537, S. 16, 55; P.A. 77-614, S. 19, 610; P.A. 78-302, S. 2, 11.)

History: P.A. 73-679 substituted managing director, planning and budgeting division, department of finance and control or his designee for managing director of the budget; P.A. 75-537 changed division name to budget and management division and omitted reference to designee; P.A. 77-614 replaced budget director with secretary of the office of policy and management; P.A. 78-302 replaced education, welfare and public health taxes with sales and use taxes.



Section 3-114c - Recording of cigarette tax revenue received at end of fiscal year.

At the end of each fiscal year, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax revenue received by the Commissioner of Revenue Services under the provisions of chapter 214 as payment for the sale of Connecticut cigarette tax stamps or heat-applied decals sold by said commissioner as provided under section 12-298 prior to the end of such fiscal year, provided payment for such stamps or decals is received by said commissioner not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 76-114, S. 3, 21; P.A. 77-614, S. 139, 610; P.A. 96-221, S. 1, 25; P.A. 05-145, S. 1.)

History: P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996; (Revisor’s note: In 1999 the words “or 12-299” in the phrase “as provided under section 12-298 or 12-299” were deleted editorially by the Revisors since Sec. 12-299 was repealed by public act 98-262); P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114d - Recording of alcoholic beverage tax revenue received at end of fiscal year.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 1976, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of chapter 220 on all sales of alcoholic beverages occurring in such fiscal year, provided payment of such tax is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 76-114, S. 4, 21; P.A. 77-614, S. 139, 610; P.A. 96-221, S. 2, 25; P.A. 05-145, S. 2.)

History: P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996; P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114e - Recording of gasoline tax revenue received at end of fiscal year.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 1987, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of chapters 221 and 222 on all fuel sold or used prior to the end of such fiscal year and which tax is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 76-114, S. 7, 21; P.A. 85-613, S. 83, 154; P.A. 87-49, S. 1, 2; P.A. 96-221, S. 3, 25; P.A. 05-145, S. 3.)

History: P.A. 85-613 made technical change, deleting reference to taxes levied under Sec. 12-466, that section having been repealed; P.A. 87-49 provided that the date of receipt shall be determined by the date of the postmark of the letter; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996; P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114f - Recording of utility company tax revenue received at end of fiscal year.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 1996, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of chapters 212 and 227 on gross earnings in such fiscal year and which tax is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 76-114, S. 16, 21; P.A. 86-17, S. 1, 3; P.A. 96-221, S. 4, 25; P.A. 05-145, S. 4.)

History: P.A. 86-17 provided that date of receipt shall be determined by the date of the postmark of the letter, beginning with FY 1985-86; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996; P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114g - Recording of corporation business tax revenue received at end of fiscal year.

At the end of each fiscal year, commencing with the fiscal year ending on June 30, 1990, the Comptroller is authorized to record as revenue for such fiscal year, the amount of revenue related to the tax imposed under chapter 208 for such fiscal year which is received by the Commissioner of Revenue Services not later than five business days after the August fifteenth immediately following the end of such fiscal year.

(P.A. 90-148, S. 6, 34; P.A. 96-221, S. 5, 25; P.A. 99-173, S. 56, 65; P.A. 03-2, S. 37; P.A. 05-145, S. 5.)

History: P.A. 96-221 authorized accrual of tax payments postmarked by August fifteenth and made provision for accrual if August fifteenth is a Saturday, Sunday or legal holiday, effective June 4, 1996; P.A. 99-173 changed the accrual date from “the fifteenth day of August” to “the last day of July”, effective July 1, 1999; P.A. 03-2 changed the accrual date from “the last day of July” to “the fifteenth day of August”, effective February 28, 2003; P.A. 05-145 changed date of receipt of payment to not later than five business days after the fifteenth day of August, effective June 24, 2005.



Section 3-114h - Recording of income tax revenue received at end of fiscal year.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 1992, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax that is required to be paid to the Commissioner of Revenue Services under chapter 229 and that is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(June Sp. Sess. P.A. 91-3, S. 94, 168; May Sp. Sess. P.A. 92-5, S. 25, 37; P.A. 96-221, S. 6, 25; P.A. 03-2, S. 38; P.A. 05-145, S. 6.)

History: May Sp. Sess. P.A. 92-5 made a technical change; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996; P.A. 03-2 replaced “deducted and withheld from employee wages and to be paid over” with “paid” and provided for accrual of all revenue received under chapter 229, effective February 28, 2003; P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114i - Recording of hospital taxes received each year by letter postmarked in July.

At the close of each fiscal year commencing with the fiscal year ending on June 30, 1994, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of chapter 211a which is received by the Commissioner of Revenue Services or is delivered by United States mail to said commissioner in an envelope bearing a United States post office cancellation mark no later than (1) the last day of July immediately following the end of such fiscal year, or (2) if such last day of July is a Saturday, Sunday or legal holiday, as defined in section 12-39a, the next succeeding day which is not a Saturday, Sunday or legal holiday.

(P.A. 94-9, S. 35, 41; P.A. 96-221, S. 7, 25.)

History: P.A. 94-9 effective April 1, 1994; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.



Section 3-114j - Recording of payments from Indian tribes received each year in July.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 1995, the Comptroller is authorized to record as revenue for such fiscal year the amount of any payments which are received by the Treasurer from any Indian tribe, pursuant to a memorandum of understanding, or are delivered by United States mail to the Treasurer in an envelope bearing a United States post office cancellation mark no later than (1) the last day of July immediately following the end of such fiscal year, or (2) if such last day of July is a Saturday, Sunday or legal holiday, as defined in section 12-39a, the next succeeding day which is not a Saturday, Sunday or legal holiday.

(May Sp. Sess. P.A. 94-4, S. 77, 85; P.A. 95-160, S. 64, 69; P.A. 96-221, S. 8, 25.)

History: May Sp. Sess. P.A. 94-4 effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-221 authorized accrual of tax payments postmarked by July thirty-first and made provision for accrual if July thirty-first is a Saturday, Sunday or legal holiday, effective June 4, 1996.



Section 3-114k - Recording of revenue for the fiscal year ending June 30, 1995.

Section 3-114k is repealed, effective October 1, 2002.

(P.A. 95-160, S. 52, 69; P.A. 96-139, S. 12, 13; P.A. 02-103, S. 26; S.A. 02-12, S. 1.)



Section 3-114l - Recording of payments from the Energy Conservation and Load Management Funds.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 2003, the Comptroller is authorized to record as revenue for such fiscal year the amount of any payments from the Energy Conservation and Load Management Funds which are deposited into the General Fund pursuant to section 20 of public act 03-2* no later than (1) the last day of July immediately following the end of such fiscal year, or (2) if such last day of July is a Saturday, Sunday or legal holiday, as defined in section 12-39a, the next succeeding day which is not a Saturday, Sunday or legal holiday.

(P.A. 03-2, S. 21.)

*Note: Section 20 of public act 03-2 was repealed effective August 20, 2003, by section 248 of public act 03-6 of the June 30 special session.

History: P.A. 03-2 effective February 28, 2003.



Section 3-114m - Recording of real estate conveyance tax revenue received at end of fiscal year.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 2003, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax that is required to be paid to the Commissioner of Revenue Services under section 12-494 and that is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 03-2, S. 39; P.A. 05-145, S. 7.)

History: P.A. 03-2 effective February 28, 2003; P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114n - Recording of revenue from gross earnings tax on cable and satellite television systems received at end of fiscal year.

At the end of each fiscal year commencing with the fiscal year ending June 30, 2003, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of chapter 211 on gross earnings in such fiscal year applicable to operating a community antenna television system under chapter 289 or to any person operating a business that provides one-way transmission to subscribers of video programming by satellite and which tax is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 03-2, S. 55; June 30 Sp. Sess. P.A. 03-1, S. 119; P.A. 05-145, S. 8.)

History: P.A. 03-2 effective February 28, 2003; June 30 Sp. Sess. P.A. 03-1 added provision re tax on satellite television businesses, effective August 16, 2003; P.A. 05-145 changed date of receipt of payment to not later than five business days after the last day of July, effective June 24, 2005.



Section 3-114o - Recording of revenue from deposit initiator special account balances paid to the state.

At the end of each fiscal year commencing with the fiscal year ending on June 30, 2009, the Comptroller is authorized to record as revenue for such fiscal year the amount of outstanding balances required to be paid to the state under section 22a-245a and that is received by the state not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 09-1, S. 16.)

History: P.A. 09-1 effective April 1, 2009.



Section 3-114p - Recording of hospitals tax revenue received at end of fiscal year.

At the close of each fiscal year commencing with the fiscal year ending June 30, 2012, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of section 12-263b that is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 11-6, S. 149.)

History: P.A. 11-6 effective July 1, 2011, and applicable to calendar quarters commencing on or after that date.



Section 3-114q - (Formerly Sec. 17b-322). Recording of revenue from resident day user fee in nursing homes.

At the close of each fiscal year commencing with the fiscal year ending on June 30, 2006, the Comptroller is authorized to record as revenue for such fiscal year the amount of tax imposed under the provisions of section 17b-320 that is received by the Commissioner of Revenue Services not later than five business days from the last day of July immediately following the end of such fiscal year.

(P.A. 05-251, S. 80.)

History: P.A. 05-251 effective July 1, 2005; Sec. 17b-322 transferred to Sec. 3-114q in 2013.



Section 3-114r - Recording of revenue from resident day user fee in intermediate care facility.

At the close of each fiscal year commencing with the fiscal year ending June 30, 2012, the Comptroller is authorized to record as revenue for such fiscal year the amount of the user fee imposed under the provisions of section 17b-340a that is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of such fiscal year.

(P.A. 11-6, S. 153.)

History: P.A. 11-6 effective July 1, 2011.



Section 3-115 - *(See end of section for amended version and effective date.) Preparation of accounting statements; monthly cumulative financial statements; annual report to the Governor.

The Comptroller shall prepare all accounting statements relating to the financial condition of the state as a whole, the condition and operation of state funds, appropriations, reserves and costs of operations; shall furnish such statements when they are required for administrative purposes; and shall issue cumulative monthly financial statements concerning the state’s General Fund which shall include a statement of revenues and expenditures to the end of the last-completed month together with the statement of estimated revenue by source to the end of the fiscal year and the statement of appropriation requirements of the state’s General Fund to the end of the fiscal year furnished pursuant to section 4-66 and itemized as far as practicable for each budgeted agency, including estimates of lapsing appropriations, unallocated lapsing balances and unallocated appropriation requirements. The Comptroller shall provide such statements, in the same form and in the same categories as appears in the budget act enacted by the General Assembly, on or before the first day of the following month. The Comptroller shall submit a copy of the monthly trial balance and monthly analysis of expenditure run to the Office of Fiscal Analysis. On or before September first, annually, he shall submit a report to the Governor which shall include (1) a statement of all appropriations and expenditures of the public funds during the fiscal year next preceding itemized by each appropriation account of each budgeted agency; (2) a statement of the revenues of the state classified as far as practicable as to budgeted agencies, sources and funds during such year; (3) a statement setting forth the total tax receipts of the state during such year; (4) a balance sheet setting forth, as of the close of such year, the financial condition of the state as to its funds; and such other information as will, in his opinion, be of interest to the public or as will convey to the General Assembly and the Governor the essential facts as to the financial condition and operations of the state government. The annual report of the Comptroller shall be published and made available to the public on or before the thirty-first day of December.

(1949 Rev., S. 190; 1959, P.A. 132, S. 15; 1967, P.A. 363, S. 5; 1971, P.A. 435, S. 1; 1972, P.A. 147, S. 1; P.A. 74-313, S. 2, 3; P.A. 75-62, S. 1, 2; P.A. 78-302, S. 3, 11; P.A. 82-465, S. 1, 5; June Sp. Sess. P.A. 91-14, S. 1, 30; P.A. 99-3.)

*Note: On and after July 1, 2013, this section, as amended by section 44 of public act 11-48, is to read as follows:

“Sec. 3-115. Preparation of accounting statements; monthly cumulative financial statements; annual report to the Governor. The Comptroller shall prepare all accounting statements relating to the financial condition of the state as a whole, the condition and operation of state funds, appropriations, reserves and costs of operations; shall furnish such statements when they are required for administrative purposes; and shall issue cumulative monthly financial statements concerning the state’s General Fund which shall include a statement of revenues and expenditures to the end of the last-completed month together with the statement of estimated revenue by source to the end of the fiscal year and the statement of appropriation requirements of the state’s General Fund to the end of the fiscal year furnished pursuant to section 4-66 and itemized as far as practicable for each budgeted agency, including estimates of lapsing appropriations, unallocated lapsing balances and unallocated appropriation requirements. The Comptroller shall provide such statements, in the same form and in the same categories as appears in the budget act enacted by the General Assembly, on or before the first day of the following month. The Comptroller shall submit a copy of the monthly trial balance and monthly analysis of expenditure run to the Office of Fiscal Analysis. On or before September thirtieth, annually, the Comptroller shall submit a report, prepared in accordance with generally accepted accounting principles, to the Governor which shall include (1) a statement of all appropriations and expenditures of the public funds during the fiscal year next preceding itemized by each appropriation account of each budgeted agency; (2) a statement of the revenues of the state classified as far as practicable as to budgeted agencies, sources and funds during such year; (3) a statement setting forth the total tax receipts of the state during such year; (4) a balance sheet setting forth, as of the close of such year, the financial condition of the state as to its funds; and such other information as will, in the Comptroller’s opinion, be of interest to the public or as will convey to the General Assembly and the Governor the essential facts as to the financial condition and operations of the state government. The annual report of the Comptroller shall be published and made available to the public on or before the thirty-first day of December.”

(1949 Rev., S. 190; 1959, P.A. 132, S. 15; 1967, P.A. 363, S. 5; 1971, P.A. 435, S. 1; 1972, P.A. 147, S. 1; P.A. 74-313, S. 2, 3; P.A. 75-62, S. 1, 2; P.A. 78-302, S. 3, 11; P.A. 82-465, S. 1, 5; June Sp. Sess. P.A. 91-14, S. 1, 30; P.A. 99-3; P.A. 11-48, S. 44.)

History: 1959 act required inclusion in annual report to governor of statement of total tax receipts; 1967 act changed report deadline from September fifteenth to August fifteenth and included appropriations and encumbrances against preceding year’s appropriations; 1971 act changed report deadline to September first; 1972 act deleted provision requiring inclusion of encumbrances against preceding appropriations; P.A. 74-313 added provision concerning cumulative monthly financial statements; P.A. 75-62 changed date of issuance from twenty-fifth of each month to first of following month; P.A. 78-302 deleted reference to transportation fund, called for itemization of appropriations information by agency in monthly statements and annual report and required availability of annual report to public by December first each year; P.A. 82-465 required comptroller to submit copy of monthly trial balance and monthly analysis of expenditure run to office of fiscal analysis; P.A. 91-14 required the comptroller to include, in the cumulative monthly financial statements, the statement of estimated revenue and the statement of appropriation requirements to the end of the fiscal year “furnished pursuant to section 4-66” rather than an “analysis” of such statements; (Revisor’s note: In 1993 the word “before” was inserted editorially by the Revisors in the last sentence before the words “the first day of December”); P.A. 99-3 changed publication date of annual report from December first to December thirty-first; P.A. 11-48 changed report deadline to September 30th, required report to be prepared in accordance with generally accepted accounting principles and made technical changes, effective July 1, 2013.



Section 3-115a - Providing for budgetary and financial reporting needs of the executive branch.

The Comptroller, in carrying out accounting processes and financial reporting that meet constitutional needs, shall provide for the budgetary and financial reporting needs of the executive branch as may be necessary through the CORE-CT system.

(P.A. 92-135, S. 5; P.A. 04-87, S. 2.)

History: P.A. 04-87 deleted former Subsec. (a) re definitions, deleted Subsec. (b) designator and replaced reference to CAS, BOSS, SAAAS, ABS and APS systems with reference to the CORE-CT system.



Section 3-115b - Generally accepted accounting principles. Implementation.

(a) Commencing with the fiscal year ending June 30, 2014, the Comptroller, in the Comptroller’s sole discretion, may initiate a process intended to result in the implementation of the use of generally accepted accounting principles, as prescribed by the Governmental Accounting Standards Board, with respect to the preparation and maintenance of the annual financial statements of the state pursuant to section 3-115.

(b) Commencing with the fiscal year ending June 30, 2014, the Secretary of the Office of Policy and Management shall initiate a process intended to result in the implementation of generally accepted accounting principles, as prescribed by the Governmental Accounting Standards Board, with respect to the preparation of the biennial budget of the state.

(c) The Comptroller shall establish an opening combined balance sheet for each appropriated fund as of July 1, 2013, on the basis of generally accepted accounting principles. The accumulated deficit in the General Fund on June 30, 2013, as determined on the basis of generally accepted accounting principles and identified in the comprehensive annual financial report of the state as the unassigned negative balance of the General Fund on said date, reduced by any funds deposited in the General Fund from other resources for the purpose of reducing the negative unassigned balance of the fund, shall be amortized in equal increments in each fiscal year of each biennial budget, commencing with the fiscal year ending June 30, 2016, and for the succeeding twelve fiscal years. The Comptroller shall, to the extent necessary to report the fiscal position of the state in accordance with generally accepted accounting principles, reconcile the unassigned balance in the General Fund at the end of each fiscal year to the unassigned balance in the General Fund on June 30, 2013, the portion already amortized and any unassigned balance created after June 30, 2013.

(P.A. 93-402, S. 1–3; P.A. 95-178, S. 1, 2; P.A. 97-305, S. 1, 2; June Sp. Sess. P.A. 99-1, S. 5, 51; June 30 Sp. Sess. P.A. 03-1, S. 58; P.A. 05-251, S. 92; June Sp. Sess. P.A. 07-1, S. 95; P.A. 08-111, S. 1; P.A. 11-48, S. 45; P.A. 13-184, S. 92; 13-247, S. 235.)

History: P.A. 95-178 amended Subsec. (a) to postpone use of generally accepted accounting principles with respect to preparation of annual financial statements and budget from fiscal year commencing July 1, 1995, to fiscal year commencing July 1, 1997, and amended Subsec. (c) to postpone establishment of balance sheet on the basis of generally accepted accounting principles from July 1, 1995, to July 1, 1997, and to postpone commencement date for amortization of deferred charges from fiscal year ending June 30, 1997, to fiscal year ending June 30, 1999, effective July 1, 1995; P.A. 97-305 amended Subsec. (a) to postpone use of generally accepted accounting principles with respect to preparation of annual financial statements and budget from fiscal year commencing July 1, 1997, to fiscal year commencing July 1, 1999, and amended Subsec. (c) to postpone establishment of balance sheet on the basis of generally accepted accounting principles from July 1, 1997, to July 1, 1999, and to postpone commencement date for amortization of deferred charges from fiscal year ending June 30, 1999, to fiscal year ending June 30, 2001, effective July 1, 1997; June Sp. Sess. P.A. 99-1 amended Subsec. (a) to postpone use of generally accepted accounting principles with respect to preparation of annual financial statements and budget from fiscal year commencing July 1, 1999, to fiscal year commencing July 1, 2003, and amended Subsec. (c) to postpone establishment of balance sheet on the basis of generally accepted accounting principles from July 1, 1999, to July 1, 2003, and to postpone commencement date for amortization of deferred charges from fiscal year ending June 30, 2001, to fiscal year ending June 30, 2005, effective July 1, 1999; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) by substituting “July 1, 2005” for “July 1, 2003”, amended Subsec. (b) by substituting “February 1, 2005” for “February 1, 1994”, and amended Subsec. (c) by substituting “July 1, 2005” for “July 1, 2003”, “June 30, 2005” for “June 30, 2003”, and “June 30, 2007” for “June 30, 2005”, effective August 16, 2003; P.A. 05-251 postponed date of implementation from July 1, 2005, to July 1, 2007, and adjusted corresponding dates accordingly, effective June 30, 2005; June Sp. Sess. P.A. 07-1 postponed date of implementation from July 1, 2007, to July 1, 2009, and adjusted corresponding dates accordingly, effective July 1, 2007; P.A. 08-111 divided existing Subsec. (a) into new Subsecs. (a) and (b), amended new Subsec. (a) to permit Comptroller to initiate process intended to result in implementation of use of generally accepted accounting principles and make incremental changes in preparation of annual state financial statements consistent with such principles, amended new Subsec. (b) to permit Secretary of the Office of Policy and Management to initiate process intended to result in implementation of use of generally accepted accounting principles, redesignated existing Subsec. (b) as new Subsec. (c) and amended same to permit Comptroller and secretary to prepare annual conversion plans, to be submitted by date prescribed for transmission of budget document, deleted former Subsec. (c) re preparation of combined balance sheet for appropriated funds on the basis of generally accepted accounting principles and made technical changes throughout, effective July 1, 2008; P.A. 11-48 amended Subsec. (a) by changing date Comptroller may initiate process from fiscal year commencing July 1, 2008, to fiscal year ending June 30, 2014, and by deleting reference to incremental changes consistent with generally accepted accounting principles, amended Subsec. (b) to require Secretary of Office of Policy and Management to initiate process intended to result in implementation of generally accepted accounting principles beginning in fiscal year ending June 30, 2014, and by changing “annual” to “biennial” re budget of the state, and amended Subsec. (c) by replacing former provisions re conversion plans with provisions re combined balance sheet, effective July 1, 2011; P.A. 13-184 amended Subsec. (c) to delay beginning date of incremental payments from fiscal year ending June 30, 2014, to fiscal year ending June 30, 2016, and change term of payments from 14 years to 12 years, effective July 1, 2013; P.A. 13-247 amended Subsec. (c) to make a technical change, to replace provision re adjustments set up as a deferred charge with provision re determination of accumulated deficit in General Fund, to extend commencement date of incremental payments from June 30, 2014, to June 30, 2016, and change term of payments from 14 years to 12 years, and to add provision re Comptroller reconciliation of unassigned balance and report of fiscal position of state, effective June 19, 2013.



Section 3-115c - Report to the Governor for the fiscal year ending June 30, 1995.

Section 3-115c is repealed, effective October 1, 2002.

(P.A. 95-160, S. 53, 69; P.A. 96-139, S. 12, 13; S.A. 02-12, S. 1.)



Section 3-115d - CORE-CT policy board.

(a) There is established a CORE-CT policy board which shall be within the office of the State Comptroller for administrative purposes only. The policy board shall be composed of the State Comptroller, who shall serve as chairperson, the Chief Justice of the Supreme Court, the Secretary of the Office of Policy and Management, the speaker of the House of Representatives and the president pro tempore of the Senate, or their designees.

(b) The CORE-CT policy board shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary. A majority of the members shall constitute a quorum for the transaction of business.

(c) The policy board’s primary responsibility shall be to ensure and maintain the constitutional and statutory independence of the three branches of state government with respect to the implementation and operation of the CORE-CT system. In no event shall any interagency or interdepartmental policy, procedure or protocol be deemed to authorize the policy board to infringe or diminish the constitutional or statutory authority of any constitutional officer or branch of government.

(d) The policy board shall: (1) Establish, implement and oversee interagency and interdepartmental policies, procedures and protocols and enter into written agreements that assure that appropriate controls are in place within the CORE-CT system with respect to data access, data sharing and data security; (2) resolve any interagency or interdepartmental conflicts and concerns that arise with respect to the operation or sharing of data within the CORE-CT system; and (3) advise the State Comptroller on the operation and administration of the CORE-CT system.

(e) Each member of the policy board, member of a permanent or an ad hoc committee established by the policy board, or person operating or administering the CORE-CT system shall be deemed to be a state officer or employee for the purposes of chapter 53 and section 5-141d.

(June 30 Sp. Sess. P.A. 03-6, S. 107.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 3-115e - CORE-CT annual reports.

The State Comptroller shall report, on an annual basis, to the Governor and the General Assembly, on the CORE-CT system. Such reports shall include, but not be limited to, the status of the implementation of the system, the anticipated completion date, the total cost to date and projected costs for the next three fiscal years, other required software or hardware necessary for successful implementation and any associated costs, the date and costs of future upgrades, the level of cooperation from vendors and state agencies, any administrative or legislative obstacles to implementation, and any other issues surrounding the CORE-CT system.

(P.A. 05-287, S. 7.)

History: P.A. 05-287 effective July 1, 2005.



Section 3-117 - Claims against the state. Process for constituent units of the state system of higher education. Recoupment by the state system of higher education. Recoupment by the state of agency expenses for basic telephone, toll telephone, teletypewriter or computer exchange services.

(a) Except as provided in subsection (b) of this section, upon the settlement of any claim against the state, the Comptroller shall draw an order on the Treasurer for its payment; but each such claim shall be submitted directly to the agency which ordered or received the articles or service for which such claim was made. The agency shall certify that such articles or services have been received or performed or, if not yet received or performed, are covered (1) by contracts properly drawn and executed, or (2) under procedures adopted by the Comptroller. Each claim against the state shall be supported by vouchers or receipts for the payment of any money exceeding twenty-five dollars at any one time, and an accurate account, showing the items of such claim, and a detailed account of expenses, when expenses constitute a portion of it, specifying the day when and purpose for which they were incurred. The original vouchers or receipts shall be filed in the Comptroller’s office or retained by such agency in accordance with such procedures as the Comptroller may prescribe.

(b) The board of trustees of a constituent unit of the state system of higher education may authorize the chief executive officer of the unit or in the case of the Connecticut State University System, the chief executive officer of a state university requesting such authority, with the approval of the Comptroller and in accordance with the procedure prescribed by the Comptroller, to certify to the Comptroller that the articles or services for which claims against the constituent unit or institution are made have been properly received or performed or, if not yet received or performed, are covered (1) by contracts properly drawn and executed or (2) under procedures approved by such chief executive officer, and that such claims are supported by vouchers or receipts for the payment of any money exceeding twenty-five dollars at one time, and by an accurate account, showing the items of such claims, and a detailed account of expenses, when expenses constitute a portion of them, specifying the day when and purpose for which they were incurred; and the original vouchers or receipts shall be filed at the constituent unit or institution, as appropriate. Upon receipt of such certification of a claim from the chief executive officer, the Comptroller shall draw an order for its payment pursuant to section 3-25.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, the Commissioner of Administrative Services shall charge the appropriations of any state agency, without certification by such agency, for expenses incurred by such agency for basic telephone service, toll telephone service and teletypewriter or computer exchange service. Not later than thirty days following notification of such charge, such agency shall certify to the Commissioner of Administrative Services that such services were provided to such agency. As used in this subsection, (1) “telecommunications service” means and includes: The transmission of any interactive electromagnetic communications including but not limited to voice, image, data and any other information, by means of but not limited to wire, cable, including fiber optical cable, microwave, radio wave or any combinations of such media, and the resale or leasing of any such service. “Telecommunications service” includes but is not limited to basic telephone service, toll telephone service and teletypewriter or computer exchange service, including but not limited to, residential and business service, directory assistance, two-way cable television service, cellular mobile telephone or telecommunication service, specialized mobile radio and pagers and paging service, including any form of mobile two-way communication. “Telecommunications service” does not include (A) nonvoice services in which computer processing applications are used to act on the information to be transmitted, (B) any services or transactions subject to the sales and use tax under chapter 219, (C) any one-way radio or television broadcasting transmission, (D) any telecommunications service rendered by a company in control of such service when rendered for private use within its organization, or (E) any such service rendered by a company controlling such service when such company and the company for which such service is rendered are affiliated companies as defined in section 33-840 or are eligible to file a combined tax return for purposes of the state corporation business tax under chapter 208. (2) “Basic telephone service” means (A) telephone service allowing a telecommunications transmission station to be connected to points within a designated local calling area or (B) any facility or service provided in connection with a service described in subdivision (1) of this subsection but exclusive of any service which is a toll telephone service, teletypewriter or computer exchange service. (3) “Toll telephone service” means and includes the transmission of any interactive electromagnetic communication to points outside the designated local calling area in which the transmission originated for which there is a toll charge which varies in amount with the distance and elapsed transmission time of each individual communication, or a telecommunication service which entitles the subscriber or user, upon the payment of a periodic charge which is determined as a flat amount or upon the basis of total elapsed transmission time, to the privilege of an unlimited number of telephonic or interactive electromagnetic communications to or from all or a substantial portion of the persons having telephone or radio telephone stations in a specified area which is outside the basic telephone system area in which the station provided with this service is located. (4) “Teletypewriter or computer exchange service” means and includes the access from a teletypewriter, telephone, computer or other data station of which such transmission facility is a part, and the privilege of intercommunications by such station with substantially all persons having teletypewriter, telephone, computer or other data stations constituting a part of the same teletypewriter or computer exchange system, to which the subscriber or user is entitled upon payment of a charge or charges, whether such charge or charges are determined as a flat periodic amount on the basis of distance and elapsed transmission time or some other method.

(1949 Rev., S. 194; 1953, S. 65d; 1971, P.A. 634; P.A. 75-514, S. 1, 2; P.A. 77-280, S. 1, 2; P.A. 78-302, S. 4, 11; P.A. 91-256, S. 3, 69; 91-407, S. 27, 42; May Sp. Sess. P.A. 92-8, S. 1, 5; P.A. 93-285, S. 2; P.A. 96-271, S. 149, 254; P.A. 07-217, S. 4; P.A. 08-19, S. 2; P.A. 11-51, S. 76; 11-61, S. 132.)

History: 1971 act added provision for submission of claims to agencies which ordered or received articles of service subject of claim; P.A. 75-514 deleted language requiring signed statement of party presenting claim; P.A. 77-280 increased payments requiring vouchers or receipts from $5 to $25; P.A. 78-302 provided for cases involving articles or services not yet received or performed; P.A. 91-256 made the existing section Subsec. (a) and added Subsec. (b) concerning the constituent units of the state system of higher education; P.A. 91-407 made technical changes in Subsec. (b) to correct internal section references; May Sp. Sess. P.A. 92-8 added Subsec. (c) to allow the commissioner of administrative services to charge the appropriations of any agency for the expenses incurred re basic telephone, toll telephone, teletypewriter or computer exchange services; P.A. 93-285 amended Subsec. (a) by authorizing agency retention of vouchers and receipts; P.A. 96-271 amended Subsec. (c) to replace reference to Sec. 33-374a with Sec. 33-840, effective January 1, 1997; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; P.A. 08-19 amended Subsec. (c) to change “Commissioner of Administrative Services” to “Chief Information Officer”, effective April 29, 2008; pursuant to P.A. 11-51 and P.A. 11-61, “Chief Information Officer” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 3-117a - Management of state employee unemployment compensation claims.

(a) The Comptroller shall manage all claims for unemployment compensation filed by state employees against all state agencies, maintain adequate records of all such claims and assist state agencies with all unemployment compensation claim procedures. The Comptroller shall, in managing unemployment compensation claims of state employees, receive all notices of separation, file objections, represent the state in all administrative, court and appeal proceedings and perform any other functions of an employer provided in chapter 567.

(b) The Comptroller may enter into any contracts and agreements as may be necessary to carry out the provisions of subsection (a) of this section.

(P.A. 95-212, S. 1, 7.)

History: P.A. 95-212, S. 1 effective June 28, 1995.



Section 3-118 - Insurance.

Section 3-118 is repealed.

(1949 Rev., S. 2183; 1963, P.A. 348, S. 4.)



Section 3-119 - Payment of salaries and other payments; statement of officers. Electronic system for personnel data.

(a) The Comptroller shall pay all salaries and wages not less than ten calendar days or more than fifteen calendar days after the close of the payroll period in which the services were rendered, except as provided in subsections (b) and (c) of this section, but shall draw no order in payment for any service of which the payroll officer of the state has official knowledge without the signed statement of the latter that all employees listed on the payroll of each agency have been duly appointed to authorized positions and have rendered the services for which payment is to be made. The Comptroller is authorized to develop, install and operate a comprehensive fully documented electronic system for effective personnel data, for payment of compensation to all state employees and officers and for maintenance of a chronological and permanent record of compensation paid to each employee and officer for the state employees retirement system and other purposes. The Comptroller is authorized to establish an accounting procedure to implement this section.

(b) Salaries of full-time permanent employees who are employed on a less than twelve-month basis shall be prorated and paid biweekly on a twelve-month basis.

(c) The Comptroller shall make payment of all compensation for overtime work as provided in sections 5-245 and 5-246, shift differential bonus and any other incentive or bonus benefits required or permitted by statute or regulations not less than ten calendar days nor more then twenty-five calendar days after the close of the payroll period in which the related services were rendered.

(1949 Rev., S. 195; 1953, S. 66d; 1967, P.A. 363, S. 1; P.A. 73-677, S. 7; P.A. 75-510, S. 1, 2; P.A. 78-302, S. 5, 11; P.A. 79-631, S. 18, 111; P.A. 05-288, S. 8.)

History: 1967 act changed time for payment of salaries from within two weeks to more than 10 but less than 15 days after end of payroll period and authorized institution of electronic payroll system; P.A. 73-677 deleted provision for payment adjustments delayed because of initiation of electronic system; P.A. 75-510 added Subsec. (b) regarding permanent employees employed on less than 12-month basis; P.A. 78-302 added Subsec. (c) regarding overtime and other special payments and specified calendar days in payment provisions of Subsec. (a); P.A. 79-631 made technical changes; P.A. 05-288 made technical changes in Subsec.(a), effective July 13, 2005.



Section 3-119a - Retirement data base system; time and attendance system.

(a) The Comptroller shall develop, implement and maintain a comprehensive retirement data base system and shall regularly consult and inform the State Employees Retirement Commission concerning the system.

(b) The Comptroller, in conjunction with the Commissioner of Administrative Services, shall develop, implement and maintain a state-wide time and attendance system. The system shall be integrated with the central payroll system and compatible with the development of the comprehensive retirement data base system.

(P.A. 91-328, S. 3, 5; P.A. 95-212, S. 2, 7.)

History: P.A. 95-212 amended Subsec. (b) by inserting reference to Commissioner of Administrative Services and repealed January 1, 1994, deadline for time and attendance system to be fully operational and repealed Subsec. (c) re quarterly status reports on such system, effective July 1, 1995.



Section 3-120 - Wages of persons employed about State Capitol and grounds.

Section 3-120 is repealed.

(1949 Rev., S. 196; March, 1950, S. 67d; 1967, P.A. 363, S. 8.)



Section 3-121 - Comptroller’s Service Fund.

There shall continue to be a revolving fund known as the “Comptroller’s Service Fund”. Said fund shall be allocated by the Comptroller as the financing of interdepartmental and other transactions of his office requires.

(1949 Rev., S. 208; P.A. 73-476, S. 1, 3; P.A. 76-208, S. 1, 4; P.A. 77-614, S. 136, 610; P.A. 78-302, S. 8, 11.)

History: P.A. 73-476 required working capital balance of $400,000 in data processing revolving fund; P.A. 76-208 excluded data processing fund from comptroller’s service fund; P.A. 77-614 transferred fund to department of administrative services; P.A. 78-302 transferred fund to comptroller’s control once again.



Section 3-121a - GAAP salary reserve account.

Section 3-121a is repealed, effective May 4, 2011.

(P.A. 10-173, S. 1; P.A. 11-6, S. 165.)



Section 3-122 - Relief payments under bylaws of Police Association of Connecticut.

When any person, under the provisions of the constitution and bylaws of the Police Association of Connecticut, is entitled to relief from said association as a police officer injured in the line of duty, or rendered sick by disease contracted while in the line of duty, or as the widow, child or dependent mother of a police officer killed in the line of duty, the Commissioner of Emergency Services and Public Protection shall, upon the delivery to said commissioner of adequate proof from said association of the right of such person to such relief as aforesaid, process payment for such person or persons entitled to such relief, or their legal representatives, for the amount to which such person or persons may be entitled as relief as aforesaid, provided such orders shall be limited to available appropriations.

(1949 Rev., S. 209; 1967, P.A. 672; 1969, P.A. 475; P.A. 93-80, S. 41, 67; P.A. 98-263, S. 6, 21; P.A. 11-51, S. 138.)

History: 1967 act included sickness contracted in the line of duty as grounds for eligibility for relief; 1969 act required order for relief to be limited to available appropriations and deleted proviso prohibiting changes in allowances or benefits or changes in determinations of those eligible to receive them as of August 3, 1943; P.A. 93-80 deleted provision re relief payments to policemen injured in the line of duty or rendered sick by disease contracted in the line of duty, effective July 1, 1993; P.A. 98-263 changed name from Connecticut State Police Association to Police Association of Connecticut and added provision re relief payments to police officers injured in the line of duty or rendered sick by disease contracted in the line of duty, effective July 1, 1998 (Revisor’s note: In 1999 the phrase “... police officer killed in the line of his duty, ...” was changed editorially by the Revisors to “... police officer killed in the line of duty, ...” for consistency); P.A. 11-51 changed “Comptroller” to “Commissioner of Emergency Services and Public Protection”, authorized commissioner to process payments rather than drawing order upon Treasurer and made technical changes, effective July 1, 2011.



Section 3-123 - Relief payments under bylaws of Connecticut State Firefighters Association.

Whenever a person, under the provisions of the constitution and bylaws of The Connecticut State Firefighters Association, is entitled to relief from said association, as a firefighter injured in the line of duty, or rendered sick by disease contracted while in the line of duty, or as the widow or child of a firefighter killed in the line of duty, the Commissioner of Emergency Services and Public Protection shall, upon the delivery to said commissioner of proper proofs from said association of the right of such person to relief as aforesaid, process payment for such person or persons entitled to such relief, or their legal representative, for the amount to which such person or persons are entitled as relief as aforesaid, provided such orders shall be limited to available appropriations.

(1949 Rev., S. 210; February, 1965, P.A. 104; P.A. 93-80, S. 42, 67; P.A. 98-263, S. 7, 21; P.A. 11-51, S. 139.)

History: 1965 act removed proviso that total amount of orders drawn not exceed amount appropriated for any fiscal period; P.A. 93-80 deleted provision re relief payments to firemen injured in the line of duty or rendered sick by disease contracted in the line of duty and added provision limiting comptroller’s orders to available appropriations, effective July 1, 1993; P.A. 98-263 changed name from Connecticut State Firemen’s Association to Connecticut State Firefighters Association and added provision re relief payments to firefighters injured in the line of duty or rendered sick by disease contracted in the line of duty, effective July 1, 1998 (Revisor’s note: In 1999 the phrase “... firefighter killed in the line of his duty, ...” was changed editorially by the Revisors to “... firefighter killed in the line of duty, ...” for consistency); P.A. 11-51 changed “Comptroller” to “Commissioner of Emergency Services and Public Protection”, authorized commissioner to process payments rather than drawing order upon Treasurer and made technical changes, effective July 1, 2011.



Section 3-123a - Preretirement counseling of state and municipal employees.

The Comptroller shall provide preretirement counseling services to employees of the state and to the members of the Municipal Employees’ Retirement Fund and for this purpose shall, subject to the provisions of chapter 67, appoint a retirement counselor.

(1963, P.A. 380.)



Section 3-123aa - Connecticut Homecare Option Program for the Elderly. Connecticut Home Care Trust Fund. Advisory committee.

(a) For purposes of sections 3-123aa to 3-123ff, inclusive:

(1) “Depositor” means any person making a deposit, payment, contribution, gift or other deposit to the trust pursuant to a participation agreement.

(2) “Designated beneficiary” means any individual who has been designated as a beneficiary in the participation agreement, and may include any individual who enters into a participation agreement or is subsequently designated as a spouse or the partner to a civil union of the designated beneficiary.

(3) “Eligible home care provider” means (A) a provider licensed in Connecticut to perform home care services, (B) a homemaker or companion service that is registered with the Department of Consumer Protection, (C) licensed transportation services, or (D) a personal care assistant.

(4) “Instrumental activities of daily living” means activities related to independent living necessary to maintain an individual in their home or other noninstitutional setting, and includes, but is not limited to, adult day care, chore services, companion services, meal preparation or home-delivered meals, or transportation or homemaker services.

(5) “Participation agreement” means the agreement between the trust and depositors for participation in a savings plan for a designated beneficiary.

(6) “Qualified home care expenses” means the cost of services performed by an eligible home care provider for the instrumental activities of daily living, and the cost of any other service recommended by a physician and provided by an eligible home care provider.

(7) “Trust” means the Connecticut Home Care Trust Fund.

(b) There is established the Connecticut Homecare Option Program for the Elderly, to allow individuals to plan for the cost of services that will allow them to remain in their homes or in a noninstitutional setting as they age. The Comptroller shall establish the Connecticut Home Care Trust Fund, which shall be comprised of individual savings accounts for those qualified home care expenses not covered by a long-term care insurance policy and for those qualified home care expenses that supplement the coverage provided by a long-term care policy or Medicare. Withdrawals from the fund may be used for qualified home care expenses, upon receipt by the fund of a physician’s certification that the designated beneficiary is in need of services for the instrumental activities of daily living. Upon the death of a designated beneficiary, any available funds in such beneficiary’s account shall be an asset of the estate of such beneficiary.

(c) There is established an advisory committee to the Connecticut Homecare Option Program for the Elderly, which shall consist of the State Treasurer, the State Comptroller, the Commissioner of Social Services, the Commissioner on Aging, the director of the long-term care partnership policy program within the Office of Policy and Management, and the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to aging, human services and finance, revenue and bonding, or their designees. The Governor shall appoint one provider of home care services for the elderly and a physician specializing in geriatric care. The advisory committee shall meet at least annually. The State Comptroller shall convene the meetings of the committee.

(P.A. 07-130, S. 1; P.A. 08-140, S. 2; P.A. 13-97, S. 1; 13-125, S. 23.)

History: P.A. 08-140 amended Subsec. (a)(2) by adding provision re individual “designated as a beneficiary in the participation agreement”, effective July 1, 2008; P.A. 13-97 amended Subsec. (c) to replace reference to select committee on aging with reference to joint standing committee having cognizance of matters relating to aging, effective June 6, 2013; P.A. 13-125 amended Subsec. (c) to replace Commission on Aging representative with Commissioner on Aging as advisory committee member and replace reference to select committee on aging with reference to joint standing committee having cognizance of matters relating to aging, effective July 1, 2013.



Section 3-123aaa - Definitions.

As used in this section and sections 3-123bbb to 3-123hhh, inclusive:

(1) “Health Care Cost Containment Committee” means the committee established in accordance with the ratified agreement between the state and the State Employees Bargaining Agent Coalition pursuant to subsection (f) of section 5-278.

(2) “Nonprofit employee” means any employee of a nonprofit employer.

(3) “Nonprofit employer” means (A) a nonprofit corporation, organized under 26 USC 501, as amended from time to time, that (i) has a purchase of service contract, as defined in section 4-70b, or (ii) receives fifty per cent or more of its gross annual revenue from grants or funding from the state, the federal government or a municipality or any combination thereof, or (B) an organization that is tax exempt pursuant to 26 USC 501(c)(5), as amended from time to time.

(4) “Nonstate public employee” means any employee or elected officer of a nonstate public employer.

(5) “Nonstate public employer” means a municipality or other political subdivision of the state, including a board of education, quasi-public agency or public library. A municipality and a board of education may be considered separate employers.

(6) “Partnership plan” means a health care benefit plan offered by the Comptroller to nonstate public employers or nonprofit employers under section 3-123bbb.

(7) “State employee plan” means a self-insured group health care benefits plan established under subsection (m) of section 5-259.

(P.A. 11-58, S. 1.)

History: P.A. 11-58 effective July 1, 2011.



Section 3-123b - Payroll deductions for retired and pensioned employees.

The Comptroller shall provide the same payroll deduction privileges to retired state employees and other persons receiving salary, pension or similar payments from the state as is provided for state employees.

(1963, P.A. 381; P.A. 97-302, S. 2.)

History: P.A. 97-302 deleted qualifying phrase “under the provisions of title 5” in reference to salaries, pensions or similar payments provided for state employees.



Section 3-123bb - Powers of Comptroller re Connecticut Home Care Trust Fund.

The Comptroller, on behalf of the trust and for purposes of the trust, may:

(1) Receive and invest moneys in the trust in any instruments, obligations, securities or property in accordance with section 3-123cc;

(2) Procure insurance in connection with the trust’s property, assets, activities, or deposits or contributions to the trust;

(3) Establish one or more funds within the trust and maintain separate accounts for each designated beneficiary; and

(4) Take any other actions necessary to carry out the purposes of sections 3-123aa to 3-123ff, inclusive, and incidental to the duties imposed on the Comptroller pursuant to said sections.

(P.A. 07-130, S. 2.)



Section 3-123bbb - Enrollment procedures and requirements. Comptroller duties.

(a)(1) Notwithstanding the provisions of title 38a, the Comptroller shall offer to nonstate public employers and nonprofit employers, and their respective retirees, if applicable, coverage under a partnership plan or plans. Such plan or plans may be offered on a fully-insured or risk-pooled basis at the discretion of the Comptroller. Any health insurer, health care center or other entity that contracts with the Comptroller for the purposes of this section and any fully-insured plan offered by the Comptroller under such contract shall be subject to title 38a. Eligible employers shall submit an application to the Comptroller for coverage under any such plan or plans.

(2) Beginning January 1, 2012, the Comptroller shall offer coverage under such plan or plans to nonstate public employers. Beginning January 1, 2013, the Comptroller shall offer coverage under such plan or plans to nonprofit employers.

(b) (1) The Comptroller shall require nonstate public employers and nonprofit employers that elect to obtain coverage under a partnership plan to participate in such plan for not less than two-year intervals. An employer may apply for renewal prior to the expiration of each interval.

(2) The Comptroller shall develop procedures by which:

(A) Such employers may apply to obtain coverage under a partnership plan, including procedures for nonstate public employers that are currently fully insured and procedures for nonstate public employers that are currently self-insured;

(B) Employers receiving coverage for their employees pursuant to a partnership plan may (i) apply for renewal, or (ii) withdraw from such coverage, including, but not limited to, the terms and conditions under which such employers may withdraw prior to the expiration of the interval and the procedure by which any premium payments such employers may be entitled to or premium equivalent payments made in excess of incurred claims shall be refunded to such employer. Any such procedures shall provide that nonstate public employees covered by collective bargaining shall withdraw from such coverage in accordance with chapters 113 and 166; and

(C) The Comptroller may collect payments and fees for unreported claims and expenses.

(c) (1) The initial open enrollment for nonstate public employers shall be for coverage beginning July 1, 2012. Thereafter, open enrollment for nonstate public employers shall be for coverage periods beginning July first.

(2) The initial open enrollment for nonprofit employers shall be for coverage beginning January 1, 2013. Thereafter, open enrollment for nonprofit employers shall be for coverage periods beginning January first and July first.

(d) Nothing in this section or sections 3-123ccc and 3-123ddd shall require the Comptroller to offer coverage to every employer seeking coverage under sections 3-123ccc and 3-123ddd from every partnership plan offered by the Comptroller.

(e) The Comptroller shall create applications for coverage for the purposes of sections 3-123ccc and 3-123ddd and for renewal of a partnership plan. Such applications shall require an employer to disclose whether the employer will offer any other health care benefits plan to the employees who are offered a partnership plan.

(f) No employee shall be enrolled in a partnership plan if such employee is covered through such employee’s employer by health insurance plans or insurance arrangements issued to or in accordance with a trust established pursuant to collective bargaining subject to the federal Labor Management Relations Act.

(g) (1) The Comptroller shall take such actions as are necessary to ensure that granting coverage to an employer under sections 3-123ccc and 3-123ddd will not affect the status of the state employee plan as a governmental plan under the Employee Retirement Income Security Act of 1974, as amended from time to time. Such actions may include, but are not limited to, cancelling coverage, with notice, to such employer and discontinuing the acceptance of applications for coverage from nonprofit employers. The Comptroller shall establish the form and time frame for the notice of cancellation to be provided to such employer.

(2) The Comptroller shall resume providing coverage for, or accepting applications for coverage from, nonprofit employers if the Comptroller determines that granting coverage to such employers will not affect the state employee plan’s status as a governmental plan under the Employee Retirement Income Security Act of 1974, as amended from time to time.

(3) The Comptroller shall make a public announcement of the Comptroller’s decision to discontinue or resume coverage or the acceptance of applications for coverage under a partnership plan or plans.

(h) The Comptroller, in consultation with the Health Care Cost Containment Committee, shall:

(1) Develop and implement patient-centered medical homes for the state employee plan and partnership plans offered under this section, in a manner that will reduce the costs of such plans; and

(2) Review claims data of the state employee plan and partnership plans offered under this section, to target high-cost health care providers and medical conditions and monitor costly trends.

(P.A. 11-58, S. 2.)

History: P.A. 11-58 effective July 1, 2011.



Section 3-123c - Annual appropriation for Loyalty Day parades.

Section 3-123c is repealed.

(1971, P.A. 689; June Sp. Sess. 91-14, S. 28, 30.)



Section 3-123cc - Investment of amounts on deposit in Connecticut Home Care Trust Fund.

The Comptroller shall invest the amounts on deposit in the trust in a manner reasonable and appropriate to achieve the objectives of the trust, exercising the discretion and care of a prudent person in similar circumstances with similar objectives. The Comptroller shall give due consideration to rate of return, risk, term or maturity, diversification of the total portfolio within the trust, liquidity, the projected disbursements and expenditures, and the expected payments, deposits, contributions and gifts to be received. The Comptroller shall not require the trust to invest directly in obligations of the state or any political subdivision of the state or in any investment or other fund administered by the Comptroller. The assets of the trust shall be continuously invested and reinvested in a manner consistent with the objectives of the trust until disbursed for qualified home care expenses, expended on expenses incurred by the operations of the trust, or refunded to the depositor or designated beneficiary on the conditions provided in the participation agreement.

(P.A. 07-130, S. 3.)



Section 3-123ccc - Applications. Regulations.

(a) Nonstate public employers and nonprofit employers may apply for coverage under a partnership plan in accordance with this section.

(1) Notwithstanding any provision of the general statutes, initial and continuing participation in a partnership plan by a nonstate public employer shall be a permissive subject of collective bargaining and shall be subject to binding interest arbitration only if the collective bargaining agent and the employer mutually agree to bargain over such participation.

(2) If a nonstate public employer or a nonprofit employer submits an application for coverage for all of its respective employees, the Comptroller shall accept such application upon the terms and conditions applicable to the partnership plan, for the next open enrollment. The Comptroller shall provide written notification to such employer of such acceptance and the date on which such coverage shall begin, pending acceptance by such employer of the terms and conditions of such plan.

(3) (A) Except as specified in subparagraph (D) of this subdivision, if a nonstate public employer or a nonprofit employer submits an application for coverage for less than all of its respective employees, or indicates in the application the employer will offer other health plans to employees who are offered a partnership plan, the Comptroller shall forward such application to a health care actuary not later than five business days after receiving such application. Not later than sixty days after receiving such application, such actuary shall notify the Comptroller whether, as a result of the employees included in such application or other factors, the application will shift a significant part of such employer’s employees’ medical risks to the partnership plan. Such actuary shall provide, in writing, to the Comptroller the specific reasons for such actuary’s finding, including a summary of all information relied upon in making such a finding.

(B) If the Comptroller determines that, based on such finding, the application will shift a significant part of such employer’s employees’ medical risks to the partnership plan, the Comptroller shall not provide coverage to such employer and shall provide written notification and the specific reasons for such denial to such employer and the Health Care Cost Containment Committee.

(C) If the Comptroller determines that, based on such finding, the application will not shift a significant part of such employer’s employees’ medical risks to the partnership plan, the Comptroller shall accept such application for the next open enrollment. The Comptroller shall provide written notification to such employer of such acceptance and the date on which such coverage shall begin, pending acceptance by such employer of the terms and conditions of such plan.

(D) If an employer included less than all of its employees in its application for coverage because of (i) the decision by individual employees to decline coverage from their employer for themselves or their dependents, or (ii) the employer’s decision not to offer coverage to temporary, part-time or durational employees, the Comptroller shall not forward such employer’s application to a health care actuary.

(b) The Comptroller shall consult with a health care actuary who shall develop:

(1) Actuarial standards to assess the shift in medical risks of an employer’s employees to a partnership plan. The Comptroller shall present such standards to the Health Care Cost Containment Committee for its review, evaluation and approval prior to the use of such standards; and

(2) Actuarial standards to determine the administrative fees and fluctuating reserves fees set forth in section 3-123eee and the amount of premiums or premium equivalent payments to cover anticipated claims and claim reserves. The Comptroller shall present such standards to the Health Care Cost Containment Committee for its review, evaluation and approval prior to the use of such standards.

(c) The Comptroller may adopt regulations, in accordance with chapter 54, to establish the procedures and criteria for any reviews or evaluations performed by the Health Care Cost Containment Committee pursuant to subsection (b) of this section or subsection (c) of section 3-123ddd.

(P.A. 11-58, S. 3.)

History: P.A. 11-58 effective July 1, 2011.



Section 3-123d - Unrestricted use grants-in-aid to towns.

Section 3-123d is repealed.

(P.A. 76-214, S. 1, 2; P.A. 78-185, S. 2, 3.)



Section 3-123dd - Additional powers of Comptroller re Connecticut Home Care Trust Fund.

The Comptroller, on behalf of the trust and for purposes of the trust, may:

(1) Establish consistent terms for each participation agreement, bulk deposit, coupon or installment payments, including, but not limited to, (A) the method of payment into the trust by payroll deduction, transfer from bank accounts or otherwise, (B) the termination, withdrawal or transfer of payments under the trust, including transfers to an eligible home care provider, (C) penalties for distributions not used or made in accordance with this section, (D) changing the identity of the designated beneficiary, and (E) any charges or fees in connection with the administration of the trust;

(2) Enter into one or more contractual agreements, including contracts for legal, actuarial, accounting, custodial, advisory, management, administrative, advertising, marketing and consulting services for the trust and pay for such services from the gains and earnings of the trust;

(3) Apply for, accept and expend gifts, grants or donations from public or private sources to enable the trust to carry out its objectives;

(4) Adopt regulations, in accordance with chapter 54, to implement the purposes of sections 3-123aa to 3-123ff, inclusive;

(5) Sue and be sued; and

(6) Take any other action necessary to carry out the purposes of sections 3-123aa to 3-123ff, inclusive, and incidental to the duties imposed on the Comptroller pursuant to said sections.

(P.A. 07-130, S. 4.)



Section 3-123ddd - Coverage for retirees.

(a) Employers whose applications for coverage for their employees under a partnership plan, pursuant to section 3-123ccc, have been accepted may seek such coverage for their retirees in accordance with this section. Premium payments for such coverage shall be remitted by the employer to the Comptroller in accordance with section 3-123eee.

(b) (1) If an employer seeks coverage for all of such employer’s retirees in accordance with this section and all of such employer’s employees in accordance with section 3-123ccc, the Comptroller shall accept such application upon the terms and conditions applicable to the partnership plan, for the next open enrollment. The Comptroller shall provide written notification to such employer of such acceptance and the date on which such coverage shall begin, pending acceptance by such employer of the terms and conditions of such plan.

(2) Except as specified in subdivision (5) of this subsection, if a nonstate public employer or a nonprofit employer seeks coverage for less than all of its respective retirees, regardless of whether the employer is seeking coverage for all of such employer’s active employees, the Comptroller shall forward such application to a health care actuary not later than five business days after receiving such application. Not later than sixty days after receiving such application, such actuary shall notify the Comptroller whether, as a result of the retirees included in such application or other factors, the application will shift a significant part of such employer’s retirees’ medical risks to the partnership plan. Such actuary shall provide, in writing, to the Comptroller the specific reasons for such actuary’s finding, including a summary of all information relied upon in making such a finding.

(3) If the Comptroller determines that, based on such finding, the application will shift a significant part of such employer’s retirees’ medical risks to the partnership plan, the Comptroller shall not provide coverage to such employer and shall provide written notification and the specific reasons for such denial to such employer and the Health Care Cost Containment Committee.

(4) If the Comptroller determines that, based on such finding, the application will not shift a significant part of such employer’s retirees’ medical risks to the partnership plan, the Comptroller shall accept such application for the next open enrollment. The Comptroller shall provide written notification to such employer of such acceptance and the date on which such coverage shall begin, pending acceptance by such employer of the terms and conditions of such plan.

(5) If an employer included less than all of its retirees in its application for coverage because of (A) the decision by individual retirees to decline health benefits or health insurance coverage from their employer for themselves or their dependents, or (B) the retiree’s enrollment in Medicare, the Comptroller shall not forward such employer’s application to a health care actuary.

(c) The Comptroller shall consult with a health care actuary who shall develop actuarial standards to be used to assess the shift in medical risks of an employer’s retirees to a partnership plan. The Comptroller shall present such standards to the Health Care Cost Containment Committee for its review, evaluation and approval prior to the use of such standards.

(d) Nothing in sections 3-123aaa to 3-123hhh, inclusive, 19a-654, 19a-725, 38a-513f, 38a-513g or 38a-1091 shall diminish any right to retiree health insurance pursuant to a collective bargaining agreement or any other provision of the general statutes.

(P.A. 11-58, S. 4; P.A. 13-247, S. 147.)

History: P.A. 11-58 effective July 1, 2011; P.A. 13-247 amended Subsec. (d) by deleting references to Secs. 19a-724 and 19a-724a and inserting reference to Sec. 38a-1091, effective June 19, 2013.



Section 3-123e - Disbursement of funds appropriated for regional fire schools, regional emergency dispatch centers or state or county-wide fire radio base networks. Annual report.

The Commissioner of Emergency Services and Public Protection shall disburse to any regional fire school, regional emergency dispatch center or any state or county-wide fire radio base network, in the form of a grant, such funds as may be appropriated to the Department of Emergency Services and Public Protection for the purposes of such fire school, emergency dispatch center or fire radio base network. Each such grant shall be disbursed in equal quarterly amounts at the beginning of each quarter of the state fiscal year. After the close of each fiscal year, each such fire school, emergency dispatch center or fire radio base network shall submit to the Commissioner of Emergency Services and Public Protection, through the Connecticut State Firemen’s Association, an audited report concerning the disbursement of such grant funds.

(P.A. 81-353, S. 3, 5; P.A. 84-129, S. 1, 2; P.A. 11-51, S. 140.)

History: P.A. 84-129 repealed provision requiring comptroller, upon delivery of proofs from Connecticut State Firemen’s Association that amounts are due to person or agency for goods or services sold or provided to regional fire school, emergency dispatch center or fire radio base network, to draw order upon treasurer in favor of such person or agency from budgeted account of such school, center or network, substituting provisions re disbursement of appropriated funds and submission of annual reports; P.A. 11-51 changed “Comptroller” to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 3-123ee - Treatment of Connecticut Home Care Trust Fund participation, offering and solicitation under securities laws.

Participation in the trust and the offering and solicitation of the trust are exempt from sections 36b-16 and 36b-22. The Comptroller shall obtain written advice of counsel or written advice from the Securities Exchange Commission, or both, that the trust and the offering of participation in the trust are not subject to federal securities laws.

(P.A. 07-130, S. 5.)



Section 3-123eee - Partnership plan premium account. Nonpayment of premium or premium equivalent.

(a) There is established an account to be known as the “partnership plan premium account”, which shall be a separate, nonlapsing account within the General Fund. All premiums paid by employers and their respective employees and retirees for coverage under a partnership plan pursuant to sections 3-123bbb to 3-123ddd, inclusive, shall be deposited into said account. The account shall be administered by the Comptroller for payment of claims and administrative fees to entities providing coverage or services under partnership plans.

(b) The Comptroller may charge each employer participating in a partnership plan an administrative fee calculated on a per member per month basis, in accordance with the actuarial standards developed under subsection (b) of section 3-123ccc and subsection (c) of section 3-123ddd. In addition, the Comptroller may charge a fluctuating reserves fee the Comptroller deems necessary and in accordance with the actuarial standards developed under subsection (b) of section 3-123ccc and subsection (c) of section 3-123ddd to ensure adequate claims reserves.

(c) Each employer shall pay monthly the amount determined by the Comptroller, pursuant to this section, for coverage of its employees or its employees and retirees, as appropriate, under a partnership plan. An employer may require each covered employee to contribute a portion of the cost of such employee’s coverage under the plan, subject to any collective bargaining obligation applicable to such employer.

(d) If any payment due by an employer under this section is not submitted to the Comptroller by the tenth day after the date such payment is due, interest to be paid by such employer shall be added, retroactive to the date such payment was due, at the prevailing rate of interest as determined by the Comptroller.

(1) The Comptroller may terminate participation in the partnership plan by a nonprofit employer on the basis of nonpayment of premium or premium equivalent, provided at least ten days’ advance notice is given to such employer, which may continue the coverage and avoid the effect of the termination by remitting payment in full at any time prior to the effective date of termination.

(2) (A) If a nonstate public employer fails to make premium payments or premium equivalent payments as required by this section, the Comptroller may direct the State Treasurer, or any other officer of the state who is the custodian of any moneys made available by grant, allocation or appropriation payable to such nonstate public employer, to withhold the payment of such moneys until the amount of the premium or premium equivalent or interest due has been paid to the Comptroller, or until the State Treasurer or such custodial officer determines that arrangements have been made, to the satisfaction of the State Treasurer, for the payment of such premium or premium equivalent and interest. Such moneys shall not be withheld if such withholding will adversely affect the receipt of any federal grant or aid in connection with such moneys.

(B) If no grant, allocation or appropriation is payable to such nonstate public employer or is not withheld, pursuant to subparagraph (A) of this subdivision, the Comptroller may terminate participation in a partnership plan by a nonstate public employer on the basis of nonpayment of premium or premium equivalent, provided at least ten days’ advance notice is given to such employer, which may continue the coverage and avoid the effect of the termination by remitting payment in full at any time prior to the effective date of termination.

(3) The Comptroller may request the Attorney General to bring an action in the superior court for the judicial district of Hartford to recover any premium or premium equivalent, interest costs, paid claim expenses or equitable relief from a terminated employer.

(P.A. 11-58, S. 5.)

History: P.A. 11-58 effective July 1, 2011.



Section 3-123f - Capital reserve accounts for the constituent units of the state system of higher education.

The State Comptroller shall establish a separate nonlapsing capital reserve account within the General Fund for each constituent unit of the state system of higher education. The proceeds of the sale, pursuant to section 4b-21, of any surplus land or interest in land of any constituent unit of the state system of higher education shall upon deposit in the General Fund be credited to the capital reserve account of the appropriate constituent unit for the purpose of capital projects authorized by the constituent unit.

(P.A. 91-230, S. 14, 17.)



Section 3-123ff - Pledge of state re Connecticut Home Care Trust Fund rights and obligations.

The state pledges to depositors, designated beneficiaries and with any party who enters into contracts with the trust, pursuant to the provisions of sections 3-123aa to 3-123ff, inclusive, that the state will not limit or alter the rights under said sections vested in the trust or contract with the trust until such obligations are fully met and discharged and such contracts are fully performed on the part of the trust, provided nothing contained in this section shall preclude such limitation or alteration if adequate provision is made by law for the protection of such depositors and designated beneficiaries pursuant to the obligations of the trust or parties who entered into such contracts with the trust. The trust, on behalf of the state, may include this pledge and undertaking for the state in participation agreements and such other obligations or contracts.

(P.A. 07-130, S. 6.)



Section 3-123fff - Nonstate Public Health Care Advisory Committee. Nonprofit Health Care Advisory Committee.

(a) There is established a Nonstate Public Health Care Advisory Committee. The committee shall make advisory recommendations to the Health Care Cost Containment Committee concerning health care coverage for nonstate public employees. The advisory committee shall consist of nonstate public employers and employees participating in a partnership plan and shall include the following members appointed by the Comptroller: (1) Three municipal employer representatives, one of whom represents towns with populations of one hundred thousand or more, one of whom represents towns with populations of at least twenty thousand but under one hundred thousand, and one of whom represents towns with populations under twenty thousand; (2) three municipal employee representatives, one of whom represents employees in towns with populations of one hundred thousand or more, one of whom represents employees in towns with populations of at least twenty thousand but under one hundred thousand, and one of whom represents employees in towns with populations under twenty thousand; (3) three board of education employers, one of whom represents towns with populations of one hundred thousand or more, one of whom represents towns with populations of at least twenty thousand but under one hundred thousand, and one of whom represents towns with populations under twenty thousand; and (4) three board of education employee representatives, one of whom represents towns with populations of one hundred thousand or more, one of whom represents towns with populations of at least twenty thousand but under one hundred thousand, and one of whom represents towns with populations under twenty thousand.

(b) There is established a Nonprofit Health Care Advisory Committee. The committee shall make advisory recommendations to the Health Care Cost Containment Committee concerning health care coverage for nonprofit employees. The advisory committee shall consist of nonprofit employers and their respective employees participating in a partnership plan and shall include the following members appointed by the Comptroller: (1) Three nonprofit employer representatives; and (2) three nonprofit employee representatives.

(P.A. 11-58, S. 6.)

History: P.A. 11-58 effective July 1, 2011.



Section 3-123g - Payroll deduction slot. Solicitation of proposals. Vendor Advisory Committee. Report to General Assembly.

(a) The Comptroller shall publish in a newspaper, having a substantial circulation in the state, a notice of intent to issue a payroll deduction slot. For the purposes of this section, “payroll deduction slot” means an automatic periodic deduction from a state payroll check. Any person interested in submitting proposals in response to such notice shall submit, within thirty days of such notice, the following information, in writing, to the Comptroller: (1) The name and mailing address of the applicant; (2) a detailed description of the product or service which the applicant intends to market to state employees; (3) the name, address and telephone number of any agent of the applicant from whom interested persons may obtain copies of the application; (4) detailed information on the financial ability of the applicant; (5) detailed information on past performance; and (6) such additional information as the Comptroller deems necessary. For the purposes of this section, “applicant” means any person who requests to establish or renew a payroll deduction slot under this section.

(b) Upon the receipt of such proposals, the Comptroller shall submit any such proposals to the Vendor Advisory Committee for review. The Vendor Advisory Committee shall consist of a designee of the Comptroller, the Labor Commissioner or his designee, the Insurance Commissioner or his designee, and three representatives of labor unions representing state employees appointed by the Comptroller in consultation with the state employee unions. Such representatives of labor unions shall serve five-year terms and shall not serve successive terms. The Vendor Advisory Committee shall review such proposals and make recommendations to the Comptroller whether to approve or disapprove such proposals. Prior to approving any payroll deduction slot under this section, the Comptroller shall consider the following criteria: (1) The benefit to state employees of the product or service; (2) the price or rate of the product or service; (3) the skill, ability and integrity of the applicant to deliver such product or service; (4) the past performance of the applicant; (5) the recommendations of the Vendor Advisory Committee; and (6) any other information which the Comptroller deems necessary. In considering the past performance of the applicant, the Comptroller shall evaluate the skill, ability and integrity of the applicant in terms of the applicant’s fulfillment of past contract obligations and his experience or lack of experience in delivering the same or similar products or services.

(c) Any payroll deduction slot approved by the Comptroller shall be in the form of a written agreement, approved by the Attorney General, specifying the terms and conditions for the use of such slot, and shall be for a fixed term, not to exceed five years.

(d) The Comptroller may issue a payroll deduction slot in accordance with the procedures of this section. The Comptroller may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(e) On July 1, 1997, and every two years thereafter, the Comptroller shall submit to the General Assembly a report on the number and type of products and services offered through payroll deduction slots and the number of state employees who are utilizing such products and services.

(P.A. 96-156, S. 1.)



Section 3-123gg - Connecticut Home Care Trust Fund constitutes an instrumentality of the state. Treatment of amounts on deposit in funds.

(a) The Connecticut Home Care Trust Fund shall constitute an instrumentality of the state and shall perform essential governmental functions, as provided in this section and sections 3-123aa to 3-123ff, inclusive. The trust shall receive and hold all payments and deposits or contributions intended for the trust, as well as gifts, bequests, endowments or federal, state or local grants and any other funds from any public or private source and all earnings until disbursed in accordance with section 3-123aa.

(b) The amounts on deposit in the trust as individual savings accounts shall not constitute property of the state and such amounts shall not be construed to be a department, institution or agency of the state. Amounts on deposit in the trust shall not be commingled with state funds and the state shall have no claim to or against, or interest in, such funds. Any contract entered into by or any obligation of the trust shall not constitute a debt or obligation of the state and the state shall have no obligation to any designated beneficiary or any other person on account of the trust and all amounts obligated to be paid from the trust shall be limited to amounts available for such obligation on deposit in the trust. The amounts on deposit in the trust may only be disbursed in accordance with the provisions of this section and sections 3-123aa to 3-123ff, inclusive. The trust shall continue in existence as long as it holds any deposits or has any obligations and until its existence is terminated by law. Upon termination any unclaimed assets shall return to the state.

(c) The Comptroller shall be responsible for the receipt, maintenance, administration, investing and disbursements of amounts from the trust. The trust shall not receive deposits in any form other than cash. No depositor or designated beneficiary may direct the investment of any contributions or amounts held in the trust other than in the specific fund options provided for by the trust.

(P.A. 08-140, S. 3.)

History: P.A. 08-140 effective July 1, 2008.



Section 3-123ggg - Regulations.

The Comptroller may adopt regulations, in accordance with chapter 54, to implement and administer partnership plans and the provisions of sections 3-123aaa to 3-123fff, inclusive. The Comptroller may implement policies and procedures necessary to administer the provisions of sections 3-123aaa to 3-123fff, inclusive, while in the process of adopting such policies and procedures as regulation, provided the Comptroller prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 11-58, S. 7.)

History: P.A. 11-58 effective July 1, 2011.



Section 3-123h - Restrictive grant fund account for payment of costs of flexible spending account programs. Transfer of funds to account. Report on status of programs.

(a) The State Comptroller may transfer from the Employers Social Security Tax account the amount or any portion of the amount of actual or projected savings in said account resulting from employee participation in the flexible spending account programs, established in sections 5-264b to 5-264e, inclusive, to a restrictive grant fund account for payment of administrative and program costs of the flexible spending account programs. The total amount transferred for administrative costs pursuant to this subsection shall not exceed two hundred fifty thousand dollars per year.

(b) The State Comptroller may transfer from the Employers Social Security Tax account an amount equal to an employee’s yearly contribution to the restrictive grant fund account described in subsection (a) of this section, provided such amount is reimbursed to the Employers Social Security Tax account from said restrictive grant fund account not later than eighteen months after such transfer.

(c) On or before March 30, 2012, and annually thereafter, the State Comptroller shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and the Secretary of the Office of Policy and Management on the status of the flexible spending account programs. Each such report shall include, but not be limited to: (1) The number of employees enrolled in such programs, (2) the administrative costs of such programs, (3) the amount of forfeitures in such programs, and (4) the effect of the transfers permitted under subsections (a) and (b) of this section on the Employers Social Security Tax account.

(P.A. 10-179, S. 38; June 12 Sp. Sess. P.A. 12-2, S. 43.)

History: P.A. 10-179 effective July 1, 2010; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsec. (a).



Section 3-123hhh - Health Care Cost Containment Committee and State Employees Bargaining Agent Coalition approval.

(a) The Comptroller shall not offer coverage under a partnership plan pursuant to sections 3-123bbb to 3-123eee, inclusive, until the Health Care Cost Containment Committee has provided, in writing, its approval of sections 3-123aaa to 3-123fff, inclusive, to the Comptroller and until the State Employees Bargaining Agent Coalition has provided its written consent to the clerks of both houses of the General Assembly to incorporate the terms of sections 3-123aaa to 3-123fff, inclusive, into its collective bargaining agreement.

(b) Nothing in this section or sections 3-123aaa to 3-123ggg, inclusive, 19a-654, 19a-725, 38a-513f, 38a-513g or 38a-1091 shall modify the state employee plan in any way without the written consent of the State Employees Bargaining Agent Coalition and the Secretary of the Office of Policy and Management.

(P.A. 11-58, S. 8; 11-61, S. 141; P.A. 13-247, S. 148.)

History: P.A. 11-58 effective July 2, 2011; P.A. 11-61 amended Subsec. (b) to insert cites to Secs. 19a-654, 19a-724, 19a-724a, 19a-725, 38a-513f and 38a-513g, effective June 21, 2011; P.A. 13-247 amended Subsec. (b) by deleting references to Secs. 19a-724 and 19a-724a and inserting reference to Sec. 38a-1091, effective June 19, 2013.



Section 3-123i - Funding for fringe benefit cost differential re The University of Connecticut Health Center employees.

For the fiscal year ending June 30, 2014, and for each fiscal year thereafter, the Comptroller shall fund the fringe benefit cost differential between the average rate for fringe benefits for employees of private hospitals in the state and the fringe benefit rate for employees of The University of Connecticut Health Center from the resources appropriated for State Comptroller-Fringe Benefits in an amount not to exceed $13,500,000. For purposes of this section, the “fringe benefit cost differential” means the difference between the state fringe benefit rate calculated on The University of Connecticut Health Center payroll and the average member fringe benefit rate of all Connecticut acute care hospitals as contained in the annual reports submitted to the Office of Health Care Access pursuant to section 19a-644.

(June 12 Sp. Sess. P.A. 12-1, S. 115.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 3-123j - Plan re participation of nonstate public employees in Health Enhancement program.

The Comptroller may develop and implement a plan to allow nonstate public employees, as defined in section 3-123aaa, to participate in the Health Enhancement program established in accordance with the provisions of the Revised SEBAC Agreement, approved by the General Assembly on August 22, 2011, for state employees. The Comptroller may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 13-247, S. 77.)

History: P.A. 13-247 effective July 1, 2013.






Chapter 35 - Attorney General

Section 3-124 - Election; qualifications; salary; bond. Office of Attorney General full time.

There shall be an Attorney General to be elected in the same manner as other state officers in accordance with the provisions of section 9-181. The Attorney General shall be an elector of this state and an attorney at law of at least ten years’ active practice at the bar of this state. The office of the Attorney General shall be at the Capitol. The Attorney General shall receive an annual salary of one hundred ten thousand dollars. The Attorney General shall devote full time to the duties of the office and shall give bond in the sum of ten thousand dollars.

(1949 Rev., S. 211, 3586, subs. (6); 1951, S. 1960d, subs. (6); 1953, June, 1955, S. 71d; February, 1965, P.A. 331, S. 44; 1972, P.A. 281, S. 38; P.A. 77-576, S. 56, 65; P.A. 82-365, S. 7, 8; P.A. 86-375, S. 6, 9; P.A. 98-227, S. 6, 9; P.A. 00-231, S. 5, 10.)

History: 1965 act increased salary from $12,500 to $20,000 effective with respect to attorney general elected November 8, 1966; 1972 act increased salary to $30,000, effective January 8, 1975; P.A. 77-576 increased attorney general’s salary to $38,500, effective January 1, 1979; P.A. 82-365 increased attorney general’s annual salary to $50,000 and added provision requiring attorney general to devote full time to duties of office; P.A. 86-375 increased attorney general’s annual salary to $60,000; P.A. 98-227 increased Attorney General’s annual salary to $75,000, effective January 6, 1999; P.A. 00-231 increased Attorney General’s salary to $110,000 and made technical changes for the purposes of gender neutrality, effective January 8, 2003.

See Sec. 4-14 re transportation allowance.

See Sec. 9-1 for definition of “elector”.

See Sec. 9-213 re procedure for filling vacancy in office of Attorney General.



Section 3-125 - Duties of Attorney General; deputy; assistants; associate attorneys general.

The Attorney General shall appoint a deputy, who shall be sworn to the faithful discharge of his duties and shall perform all the duties of the Attorney General in case of his sickness or absence. He shall appoint such other assistants as he deems necessary, subject to the approval of the Governor. The Attorney General may also appoint not more than four associate attorneys general who will serve at the pleasure of the Attorney General and will be exempt from the classified service. The Attorney General shall have general supervision over all legal matters in which the state is an interested party, except those legal matters over which prosecuting officers have direction. He shall appear for the state, the Governor, the Lieutenant Governor, the Secretary, the Treasurer and the Comptroller, and for all heads of departments and state boards, commissioners, agents, inspectors, committees, auditors, chemists, directors, harbor masters, and institutions and for the State Librarian in all suits and other civil proceedings, except upon criminal recognizances and bail bonds, in which the state is a party or is interested, or in which the official acts and doings of said officers are called in question, and for all members of the state House of Representatives and the state Senate in all suits and other civil proceedings brought against them involving their official acts and doings in the discharge of their duties as legislators, in any court or other tribunal, as the duties of his office require; and all such suits shall be conducted by him or under his direction. When any measure affecting the State Treasury is pending before any committee of the General Assembly, such committee shall give him reasonable notice of the pendency of such measure, and he shall appear and take such action as he deems to be for the best interests of the state, and he shall represent the public interest in the protection of any gifts, legacies or devises intended for public or charitable purposes. All legal services required by such officers and boards in matters relating to their official duties shall be performed by the Attorney General or under his direction. All writs, summonses or other processes served upon such officers and legislators shall, forthwith, be transmitted by them to the Attorney General. All suits or other proceedings by such officers shall be brought by the Attorney General or under his direction. He shall, when required by either house of the General Assembly or when requested by the president pro tempore of the Senate, the speaker of the House of Representatives, or the majority leader or the minority leader of the Senate or House of Representatives, give his opinion upon questions of law submitted to him by either of said houses or any of said leaders. He shall advise or give his opinion to the head of any executive department or any state board or commission upon any question of law submitted to him. He may procure such assistance as he may require. Whenever a trustee, under the provisions of any charitable trust described in section 45a-514, is required by statute to give a bond for the performance of his duties as trustee, the Attorney General may cause a petition to be lodged with the probate court of the district in which such trust property is situated, or where any of the trustees reside, for the fixing, accepting and approving of a bond to the state, conditioned for the proper discharge of the duties of such trust, which bond shall be filed in the office of such probate court. The Attorney General shall prepare a topical and chronological cross-index of all legal opinions issued by the office of the Attorney General and shall, from time to time, update the same.

(1949 Rev., S. 212; 1971, P.A. 829; P.A. 76-291; P.A. 83-464, S. 4, 5; 83-548, S. 1, 3; P.A. 84-546, S. 153, 173; P.A. 88-312; P.A. 00-99, S. 19, 154.)

History: 1971 act required attorney general to issue and update cross-index of legal opinions; P.A. 76-291 required attorney general to represent general assembly members in proceedings brought against them concerning their official acts as legislators; P.A. 83-464 provided the attorney general shall appear for the high sheriffs or their chief deputies except in matters for which they are insured or required to be insured by statute; P.A. 83-548 added provision re appointment of four associate attorneys general; P.A. 84-546 made technical change, referring to divisions of general assembly as “houses” rather than “branches”; P.A. 88-312 required attorney general to give an opinion on questions of law when requested by president pro tempore of senate, speaker of house of representatives or majority or minority leader of senate or house; P.A. 00-99 deleted references to high sheriffs or their chief deputies, effective December 1, 2000.

Cited. 41 CA 790; 43 CA 365.

Attorney general properly a party in an action seeking injunction against demolition of memorial bridges built with charitable gifts. 16 CS 229. Cited. 17 CS 320. Attorney general may file motion for contempt for failure to obey a court order for support of children and motion for order increasing amount where state has paid substantial sums in aid to dependent children. 19 CS 214. Cited. 26 CS 384. Attorney general is representative of public interest in protection of trusts for charitable uses. Id., 394. Cited. 27 CS 484; 28 CS 244; Id., 469; 30 CS 87; 37 CS 50; 39 CS 80; 40 CS 116.



Section 3-125a - Certain agreements or stipulations required to be approved by General Assembly.

(a) Notwithstanding the provisions of subsection (h) of section 4-160, the Attorney General shall not enter into any agreement or stipulation in connection with a lawsuit to which the state is a party that contains any provision which requires an expenditure from the General Fund budget in an amount in excess of two million five hundred thousand dollars over the term of the agreement or stipulation, unless the General Assembly, by resolution, accepts the terms of such provision. The General Assembly may reject such provision by a three-fifths vote of each house. Such provision shall be deemed approved if the General Assembly fails to vote to approve or reject such provision within thirty days of the date of submittal pursuant to subsection (b) of this section.

(b) Each such agreement or stipulation shall be submitted to the General Assembly by the Attorney General and shall be referred to the committees of cognizance which shall report thereon by resolution.

(June Sp. Sess. P.A. 91-3, S. 165, 168; P.A. 98-76, S. 2.)

History: June Sp. Sess. P.A. 91-3, S. 165 effective June 1, 1992; P.A. 98-76 amended Subsec. (a) to make a technical change in a statutory reference.



Section 3-125b - Delegation of labor relations matters to the Secretary of the Office of Policy and Management.

The Attorney General may delegate to the Secretary of the Office of Policy and Management the authority to appoint an attorney employed by said office to represent the state of Connecticut in matters relating to certain appeals to the Superior Court from an arbitration, decision or determination or any other labor relations issue involving the Office of Labor Relations. The Attorney General may enter into a memorandum of understanding with the Secretary of the Office of Policy and Management which shall list the types of appeals which are the subject of such delegation.

(May Sp. Sess. P.A. 04-2, S. 101.)

History: May Sp. Sess. P.A. 04-2 effective May 12, 2004.



Section 3-126 - Protection of interstate watercourses.

The Attorney General is authorized to investigate and, with the approval of the Governor, to take such action as is deemed necessary to protect the state from damage by diversion or other interference with water from streams without the state which enter or are tributary to streams flowing within the state. Any expenses incurred by the Attorney General in instituting or maintaining proceedings incident to such action shall be paid from the Treasury on the approval of the Comptroller.

(1949 Rev., S. 214.)



Section 3-127 - Negotiations concerning interstate watercourses.

The Attorney General is authorized, with the approval of the Governor, to negotiate and contract, in the name of the state, with any commission appointed by another state, or with any authorized agent thereof, concerning the use, allocation or diversion of any waters from streams or tributaries without the state of streams which in their natural course flow through, into or across the state.

(1949 Rev., S. 215.)



Section 3-128 - Signature machines.

The Attorney General may authorize the use of a signature machine by any officer or department of the state for the purpose of attaching signatures to any warrant, order or check in connection with the disbursement of money on behalf of the state.

(1949 Rev., S. 216; P.A. 10-32, S. 5.)

History: P.A. 10-32 made a technical change, effective May 10, 2010.



Section 3-129 - To proceed against healing arts practitioners accused of obtaining licenses through misrepresentation.

The Attorney General may, upon his own motion or upon the sworn complaint of any two electors within the county in which any person holding a certificate of registration to practice any of the healing arts resides, prefer charges to the superior court of such county against such person, alleging that he procured such certificate through fraud, and said court shall, within fourteen days thereafter, summon such person to appear before it at a given time and place to show cause why his certificate of registration should not be revoked. Such summons may be served by any proper officer by leaving a copy thereof with the accused or at his usual place of abode at least six days before the same is returnable. If such court, upon hearing, finds such charges to be sustained, it shall certify such finding to the Commissioner of Public Health, who shall thereupon revoke such certificate. The procedure authorized in this section shall be in addition to any procedure authorized by any other statutory provision.

(1949 Rev., S. 217; 1957, P.A. 13, S. 2; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 substituted commissioner of health services for commissioner of health, effective January 1, 1979; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner of Public Health and Addiction Services with Commissioner of Public Health, effective July 1, 1995.



Section 3-129a - Suppression of criminally operated corporations.

(a) The Attorney General is authorized to institute civil proceedings in the Superior Court to forfeit the charter of any corporation organized under the laws of this state and to revoke the certificate of authority of any foreign corporation to carry on business in this state, when: (1) Any of the corporation officers or any other person controlling the management or operation of such corporation, with the knowledge of the president and a majority of the board of directors or under such circumstances that the president and a majority of the directors should have knowledge, is a person engaged in organized gambling, organized traffic in narcotics, organized extortion, organized bribery, organized embezzlement or organized prostitution, or who is connected directly or indirectly with organizations, syndicates or criminal societies engaging in such; or (2) a director, officer, employee, agent or stockholder acting for, through or on behalf of such corporation has, in conducting the corporation’s affairs, purposely engaged in a persistent course of gambling, unlawful traffic in narcotics, extortion, embezzlement, intimidation and coercion, bribery, prostitution, or other such criminal conduct with the knowledge of the president and a majority of the board of directors or under such circumstances that the president and a majority of the directors should have such knowledge, with the intent to compel or induce other persons, firms or corporations to deal with such corporation or to engage in any such criminal conduct; and (3) for the prevention of future illegal conduct of the same character, the public interest requires the charter of the corporation to be forfeited and the corporation to be dissolved or the certificate of authority to be revoked.

(b) The proceedings authorized by subsection (a) of this section may be instituted against a corporation in the superior court for any county in which it is doing business and the proceedings shall be conducted in accordance with the rules of civil procedure and the applicable rules of court. Such proceedings shall be deemed additional to any other proceeding authorized by law for the purpose of forfeiting the charter of a corporation or revoking the certificate of authority of a foreign corporation.

(1971, P.A. 308, S. 1, 3 (a).)



Section 3-129b - Suppression of criminally operated businesses other than corporations.

(a) The Attorney General is authorized to institute civil proceedings in the Superior Court to enjoin the operation of any business other than a corporation, including a partnership, limited partnership, unincorporated association, joint venture or sole proprietorship, when: (1) Any person in control of any such business, who may be a partner in a partnership, a participant in a joint venture, the owner of a sole proprietorship, an employee or agent of any such business, or a person who, in fact, exercises control over the operations of any such business, has, in conducting its business affairs, purposely engaged in a persistent course of gambling, unlawful traffic in narcotics, extortion, embezzlement, intimidation, bribery, prostitution, or other such illegal conduct with the intent to compel or induce other persons, firms or corporations to deal with such business or engage in any such illegal conduct, and (2) for the prevention of future illegal conduct of the same character, the public interest requires the operation of the business to be enjoined.

(b) The proceedings authorized by subsection (a) of this section may be instituted against a business other than a corporation in the superior court for any judicial district in which it is doing business and the proceedings shall be conducted in accordance with rules of civil procedure and the applicable rules of court.

(1971, P.A. 308, S. 2, 3 (b); P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 deleted reference to county.



Section 3-129c - Actions re imposition of income tax on state residents by New York City.

The Attorney General may bring an action, or intervene in an action, including a class action, as attorney for any persons residing in this state, or in the name of the state as parens patriae for persons residing in this state, with respect to the imposition of the New York City personal income tax on individuals who are residents of the state of Connecticut who earn income in New York City, which tax is not imposed on individuals who are residents of the state of New York who do not reside in New York City.

(P.A. 99-215, S. 28, 29.)

History: P.A. 99-215 effective June 29, 1999.



Section 3-129d - Action to enforce the provisions of the No Child Left Behind Act.

The Attorney General may bring an action in a court of competent jurisdiction on behalf of the General Assembly and the state of Connecticut against the federal government to enforce the provisions of the No Child Left Behind Act, P.L. 107-110, as may be amended from time to time.

(June Sp. Sess. P.A. 05-2, S. 1.)

History: June Sp. Sess. P.A. 05-2 effective July 1, 2005.



Section 3-129e - Action to enforce provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

The Attorney General may bring a civil action in any court of competent jurisdiction to enforce any provision of the Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203, that a state attorney general is authorized by said act to enforce and to seek any relief that a state attorney general is authorized by said act to seek.

(P.A. 11-119, S. 1.)

History: P.A. 11-119 effective July 1, 2011.



Section 3-130 - Proceedings to obtain reasonable transportation rates.

The Attorney General is authorized, when directed by the Governor, to institute legal proceedings in any court or before any commission or committee of any state or of the United States to obtain the establishment and maintenance of just and reasonable rates for transportation of fuel and other articles and commodities by railroad and by vessels and to compel common carriers to establish, apply and observe just and reasonable rules, classifications and practices in connection with such transportation.

(1949 Rev., S. 218.)



Section 3-131 - Annual reports.

The Attorney General shall prepare and submit to the Governor a report of the doings of his office in accordance with the provisions of section 4-60 and shall account to the State Treasurer for all fees, bills of costs and moneys received and expended by him by virtue of his office.

(1949 Rev., S. 219; September, 1957, P.A. 11, S. 13.)









Title 4 - Management of State Agencies

Chapter 46 - State Appointive Officers

Section 4-1 - Appointed officers; term; compensation and expenses.

Unless otherwise specifically provided by law, each person appointed or nominated for appointment by the Governor, with or without the advice and consent of the General Assembly or either house thereof, and each person appointed or elected by the General Assembly or either house thereof, shall be sworn and shall hold office for the term prescribed by law and until his successor is appointed and has qualified. Such persons shall receive no compensation for services unless the same is prescribed by law, but shall receive their actual and necessary expenses incurred in the performance of their official duties.

(1949 Rev., S. 260.)

See Sec. 4-16 re payment of expenses by state.

See Sec. 4-40 re determination of salaries not prescribed by law.

Declaratory judgment not appropriate to try title to office. 13 CS 430. Where general assembly did not appoint a county commissioner, the incumbent held over and an interim appointment was invalid. 14 CS 225.



Section 4-1a - Appointed officers, unspecified terms.

Unless otherwise provided by law, any appointed official of the state, including any person appointed to a board, commission, council, authority, task force, committee or other body, shall serve at the pleasure of the person or body authorized to make the appointment but no longer than the term of office of such appointing authority or until such official’s successor is appointed and qualified, whichever is longer.

(P.A. 73-659; P.A. 89-87, S. 3, 5.)

History: P.A. 89-87 added provision to include, as an appointed official of the state, any person appointed to a board, commission, council, authority, task force, committee or other body.



Section 4-2 - When nominations are to be made.

Except as otherwise provided by law, all nominations to be made by the Governor for appointment to office by the General Assembly or either branch thereof, and all appointments to office to be made by the Governor which require the advice and consent of the General Assembly or either branch thereof, shall be made on or before May first of the year in which the General Assembly is in session, except that, in any case where a vacancy results from death occurring on or after said May first but prior to the adjournment of such session, the Governor may make a nomination or appointment to fill such vacancy as soon as possible thereafter and prior to such adjournment and if such vacancy is in the office of a judge, the nomination shall, notwithstanding the provisions of section 2-40, be referred to the committee on the judiciary immediately on receipt thereof from the Governor.

(1949 Rev., S. 96; 1967, P.A. 164, S. 1.)

History: 1967 act clarified procedure for filling vacancies in appointed offices to allow appointments after May first and before general assembly adjourns.

See Sec. 2-39 re time limit for senate action on nominations.

See Sec. 4-7 re procedure for confirmation or rejection of nominations.



Section 4-3 - Term of office of legislative appointees.

The term of office of each officer appointed by the General Assembly or Senate, unless otherwise specially provided by law, shall commence on the first day of July following his appointment.

(1949 Rev., S. 50.)



Section 4-4 - Term of office of executive appointees.

The term of office of each officer appointed by the Governor or by the Governor by and with the advice and consent of the General Assembly or either branch thereof, unless otherwise provided by law, shall commence on the first day of July following his appointment, except that the term of office of the Governor’s staff, executive secretary and clerk shall commence from the date of their respective appointments.

(1949 Rev., S. 98.)

See Sec. 4-6 re appointment and terms of department heads.



Section 4-5 - “Department head” defined.

As used in sections 4-6, 4-7 and 4-8, the term “department head” means Secretary of the Office of Policy and Management, Commissioner of Administrative Services, Commissioner on Aging, Commissioner of Revenue Services, Banking Commissioner, Commissioner of Children and Families, Commissioner of Consumer Protection, Commissioner of Correction, Commissioner of Economic and Community Development, State Board of Education, Commissioner of Emergency Services and Public Protection, Commissioner of Energy and Environmental Protection, Commissioner of Agriculture, Commissioner of Public Health, Insurance Commissioner, Labor Commissioner, Liquor Control Commission, Commissioner of Mental Health and Addiction Services, Commissioner of Social Services, Commissioner of Developmental Services, Commissioner of Motor Vehicles, Commissioner of Transportation, Commissioner of Veterans’ Affairs, Commissioner of Housing, Commissioner of Rehabilitation Services and the executive director of the Office of Military Affairs. As used in sections 4-6 and 4-7, “department head” also means the Commissioner of Education.

(March, 1950, 1953, S. 27d; 1959, P.A. 412, S. 3; 637, S. 1; 1967, P.A. 152, S. 4; 522, S. 4; 657, S. 80; 1969, P.A. 664, S. 17; 768, S. 57; 814, S. 7; 1971, P.A. 872, S. 3; P.A. 73-599, S. 7; 73-677, S. 2; P.A. 75-519, S. 2, 12; 75-537, S. 17, 55; 75-638, S. 8, 23; P.A. 77-614, S. 4, 610; P.A. 79-598, S. 2, 27; P.A. 80-482, S. 3, 345, 348; P.A. 84-342, S. 2, 13; P.A. 86-175, S. 2, 4; P.A. 87-9, S. 2, 3; 87-496, S. 1, 110; P.A. 93-91, S. 1, 2; 93-262, S. 26, 87; 93-381, S. 9, 39; P.A. 95-250, S. 13, 42; 95-257, S. 11, 12, 21, 40, 58; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; June 18 Sp. Sess. P.A. 97-9, S. 14, 50; P.A. 03-84, S. 4; 03-217, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (e), 147, 241; P.A. 04-189, S. 1; 04-205, S. 5; 04-219, S. 1; May Sp. Sess. P.A. 04-2, S. 30; P.A. 06-187, S. 11; P.A. 07-73, S. 2(b); 07-114, S. 2; 07-205, S. 2; Sept. Sp. Sess. P.A. 09-3, S. 23; Sept. Sp. Sess. P.A. 09-7, S. 156; P.A. 11-44, S. 31; 11-48, S. 131; 11-51, S. 46, 141; 11-80, S. 1, 3; June 12 Sp. Sess. P.A. 12-1, S. 29, 121; P.A. 13-4, S. 2; 13-125, S. 27; 13-247, S. 198.)

History: 1959 acts deleted milk administrator and athletic commissioner and changed titles of commissioner of agriculture to commissioner of agriculture and natural resources and commissioner of food and drugs to commissioner of consumer protection; 1967 acts included commissioner of correction, commissioner of community affairs and personnel commissioner in definition; 1969 acts included commissioner of children and youth services and commissioner on aging in definition and substituted commissioner of transportation for highway commissioner; 1971 act removed responsibility for natural resources from commissioner of agriculture and included commissioner of environmental protection; P.A. 73-599 included commissioner of the department of commerce; P.A. 73-677 replaced personnel commissioner with commissioner of personnel and administration; P.A. 75-519 replaced commissioner of personnel and administration with personnel commissioner; P.A. 75-537 included commissioner of planning and energy policy; P.A. 75-638 included commissioner of mental retardation; P.A. 77-614 rewrote section to reflect changes mandated by reorganization of executive branch, deleting finance and control, banking, social services, insurance, health, public works, tax, community affairs, personnel, commerce and planning and energy commissioners and including secretaries of the office of policy and management and of business regulation, the state board of education and administrative services, revenue services, economic development, health services, public safety, income maintenance and human resources commissioners; P.A. 79-598 included commissioner of housing; P.A. 80-482 replaced secretary of business regulation with commissioner of banking and included the commissioner of insurance, the liquor control commission and the public utilities control authority; P.A. 84-342 replaced public utilities control authority with chairperson of the authority; P.A. 86-175 added commissioner of veterans’ affairs; (Revisor’s note: Pursuant to P.A. 87-9, “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 87-496 added commissioner of public works to definition of “department head”; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 removed reference to the commissioner on aging, department of income maintenance and department of human resources, substituting reference to department of social services, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioners of Economic Development and Housing with Commissioner of Economic and Community Development; P.A. 95-257 added the Commissioner of Health Care Access, replaced Commissioner of Public Health and Addiction Services with Commissioner of Public Health and replaced Commissioner of Mental Health with Commissioner of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; June 18 Sp. Sess. P.A. 97-9 included “Chief Information Officer” in definition of “department head”, effective July 1, 1997; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner”, effective June 3, 2003; P.A. 03-217 added “executive director of the Board of Education and Services for the Blind” to definition of “department head”, effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 added “executive director of the Connecticut Commission on Arts, Tourism, Culture, History and Film” to definition of “department head”, effective August 20, 2003, and changed “Commissioner of Consumer Protection” to “Commissioner of Agriculture and Consumer Protection” and removed reference to “Commissioner of Agriculture”, effective July 1, 2004; P.A. 04-189 repealed Secs. 146 and 147 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 04-219 added Commissioner of Emergency Management and Homeland Security, effective January 1, 2005; P.A. 06-187 added the Ombudsman for Property Rights, effective July 1, 2006; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-114 added language re Commissioner of Education; P.A. 07-205 added the executive director of the Office of Military Affairs; Sept. Sp. Sess. P.A. 09-3 deleted reference to Commissioner of Health Care Access, effective October 6, 2009; Sept. Sp. Sess. P.A. 09-7 deleted reference to the Ombudsman for Property Rights, effective October 5, 2009; P.A. 11-44 replaced “the executive director of the Board of Education and Services for the Blind” with “the director of the Bureau of Rehabilitative Services”, effective July 1, 2011; P.A. 11-48 deleted “the executive director of the Connecticut Commission on Culture and Tourism” and added “the president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-51 replaced “Commissioner of Public Safety” and “Commissioner of Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection”, added “Commissioner of Construction Services” and deleted “Commissioner of Public Works” and “Chief Information Officer”, effective July 1, 2011; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and deleted “the chairperson of the Public Utilities Control Authority”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 added “Commissioner of Housing”, effective June 15, 2012, and replaced “the director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012; P.A. 13-4 deleted “the president of the Board of Regents for Higher Education”, effective April 22, 2013; P.A. 13-125 added Commissioner on Aging to list of officials defined as department heads, effective June 18, 2013; P.A. 13-247 deleted “Commissioner of Construction Services”, effective July 1, 2013.



Section 4-6 - Appointment and term of department heads.

Except as otherwise provided by statute, on or before March 1, 1975, and quadrennially thereafter, the Governor shall, with the advice and consent of either house of the General Assembly, appoint each department head in the manner prescribed by section 4-7 and section 4-8, to serve at the pleasure of the Governor but no longer than four years from the first day of March in the year of his appointment, unless reappointed under the provisions of said sections. In the event a department head is not appointed or an incumbent reappointed in the manner prescribed in section 4-8 prior to the first day of March in the year of the appointment, the incumbent may serve beyond that date but not later than the tenth day of March in that year.

(March, 1950, S. 28d; 1969, P.A. 481, S. 1; P.A. 77-614, S. 5, 595, 610; P.A. 80-482, S. 347, 348; P.A. 87-159, S. 1.)

History: 1969 act made provision for governor’s dismissal of department heads; P.A. 77-614 made no change, Sec. 595 of the act cancelling amendment called for in Sec. 5; P.A. 80-482 provided exception to statute; P.A. 87-159 added provision re service by incumbent beyond March first, but not beyond March tenth, in the event a department head is not appointed or an incumbent reappointed as prescribed in Sec. 4-8.



Section 4-7 - Confirmation or rejection of nominations by house of General Assembly. Vacancy appointment.

(a) On or before February 1, 1975, and quadrennially thereafter, the Governor shall submit each nomination for a department head to either house of the General Assembly. Such house shall immediately refer the nominations to its committee on executive nominations, which shall report thereon by resolution within fifteen calendar days from the date of reference. Such house, by resolution, shall confirm or reject the nomination. If confirmed, the nominee shall take office on the first day of March in the year in which the appointment is submitted, except as provided in section 4-6. If such house rejects the nomination before the first day of March in the year in which it is submitted, the procedure prescribed in subsection (b) of this section shall be followed.

(b) (1) Except as provided in subdivision (2) of this subsection, if a vacancy occurs in the office of any department head while the General Assembly is in regular session, the Governor shall, within thirty calendar days of the occurrence of the vacancy, submit his nomination to fill the vacancy to either house of the General Assembly. The house to which the nomination is submitted shall immediately refer the nomination to its committee on executive nominations, which shall report thereon by resolution within ten legislative days from the date of reference. Such house shall confirm or reject said nomination. If such house, by resolution, confirms the nomination within thirty calendar days after it is submitted, the nominee shall forthwith take office to serve at the pleasure of the Governor but no longer than the original appointee could have served under his appointment. If such house rejects the nomination within thirty calendar days after it is submitted, the Governor shall, within thirty calendar days, submit another nomination to either house of the General Assembly, provided, if any nomination is submitted less than thirty calendar days before the date established by the Constitution for adjournment of the General Assembly, and the house to which it is submitted fails to confirm or reject the nomination before its adjournment on said date, the procedure prescribed in subsection (c) of this section shall be followed.

(2) If a vacancy occurs in the office of any department head prior to the first day of March during the first regular session of the General Assembly following the election of a new Governor, the nominee of the newly elected Governor may exercise the powers and duties of the office as provided in section 4-8, as designate, until the nomination is confirmed or rejected pursuant to subdivision (1) of this subsection.

(c) If a vacancy occurs in the office of any department head while the General Assembly is not in regular session, it shall be filled by the Governor until the sixth Wednesday of the next session of the General Assembly. At the beginning of the next regular session of the General Assembly, the Governor shall submit the name of the vacancy appointee to either house of the General Assembly as he elects and the procedure prescribed in subsection (b) of this section shall be followed.

(d) No person who has been rejected by resolution of the house to which his name has been submitted by the Governor shall serve in the office for which he was nominated during the term of the house which rejected him.

(March, 1950, 1953, S. 29d; February, 1965, P.A. 574, S. 48; 1967, P.A. 656, S. 1; 1969, P.A. 481, S. 2; 1972, P.A. 294, S. 19; P.A. 87-159, S. 2; P.A. 91-1, S. 1, 2; P.A. 05-288, S. 9; P.A. 07-250, S. 17.)

History: 1965 act specified in Subsec. (c) the vacancy in office of department head be filled until sixth Wednesday of next session of general assembly; 1967 act changed deadline from 30 days before adjournment to 30 days before the first Wednesday after the first Monday in June; 1969 act made term of service “at the pleasure of the governor” but no longer than expiration of original appointees term; 1972 act changed deadline to constitutional date for adjournment; P.A. 87-159 amended Subsec. (a) to change reporting deadline for executive nominations committee from 10 legislative days from date of reference to 15 calendar days from date of reference, to change deadline for confirmation or rejection by house from “before the first day of March” to “within ten calendar days of the committee’s report”, and to change date on which nominee takes office from day of confirmation to March first, except as provided in Sec. 4-6; P.A. 91-1 added Subsec. (b)(2) re powers of nominee filling vacancy occurring prior to March first during first regular session following election of new governor; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; P.A. 07-250 amended Subsec. (a) by deleting requirement that nomination be confirmed or rejected within 10 calendar days of the committee’s report, effective June 14, 2007.



Section 4-8 - Qualifications, powers and duties of department heads.

Each department head shall be qualified by training and experience for the duties of his office. Each department head shall act as the executive officer of the Governor for accomplishing the purposes of his department. He shall conduct comprehensive planning with respect to the functions of his department and coordinate the activities and programs of the state agencies therein. He shall cause the administrative organization of said department to be examined with a view to promoting economy and efficiency. He shall organize the department and any agency therein into such divisions, bureaus or other units as he deems necessary for the efficient conduct of the business of the department and may from time to time abolish, transfer or consolidate within the department or any agency therein any division, bureau or other unit as may be necessary for the efficient conduct of the business of the department, provided such organization shall include any division, bureau or other unit which is specifically required by the general statutes. Each department head may appoint such deputies as may be necessary for the efficient conduct of the business of the department. Each department head shall designate one deputy who shall in the absence or disqualification of the department head or on his death, exercise the powers and duties of the department head until he resumes his duties or the vacancy is filled. Such deputies shall serve at the pleasure of the department head. Such appointees shall devote their full time to their duties with the department or agency and shall engage in no other gainful employment. Subject to the provisions of chapter 67, each department head shall appoint such other employees as may be necessary for the discharge of his duties. He is empowered to make regulations for the conduct of his department. Each department head may enter into such contractual agreements, in accordance with established procedures, as may be necessary for the discharge of his duties. Subject to the provisions of section 4-32, and unless otherwise provided by law, each department head is authorized to receive any money, revenue or services from the federal government, corporations, associations or individuals, including payments from the sale of printed matter or any other material or services. Each department head may create such advisory boards as he deems necessary.

(March, 1950, S. 30d; February, 1965, P.A. 434; 1969, P.A. 481, S. 3; P.A. 76-239, S. 1, 2; P.A. 77-614, S. 6, 610.)

History: 1965 act specified deputy to act in case of death of department head and that his duties are to terminate when department head resumes his duties or vacancy is filled; 1969 act made deputy department heads subject to provision limiting terms of service to four years at governor’s pleasure; P.A. 76-239 gave department and agency heads power to enter into contracts; P.A. 77-614 rewrote provisions regarding deputy, personal secretary and departmental organization, deleted references to agencies and empowered department heads to create advisory boards.

Cited. 36 CS 586.



Section 4-9 - Governor to commission officers.

The Governor shall commission all officers appointed by him or elected by the General Assembly or by any other authority when a commission is necessary; and shall, when necessary, give certificates of appointment under the seal of the state.

(1949 Rev., S. 97.)



Section 4-9a - Appointment of chairpersons and executive directors of boards and commissions. Public members; proportion; definitions; exception. Members; terms.

(a) The Governor shall appoint the chairperson and executive director, if any, of all boards and commissions within the Executive Department, except the State Properties Review Board, the State Elections Enforcement Commission, the Commission on Human Rights and Opportunities, the Commission on Fire Prevention and Control and the Citizen’s Ethics Advisory Board.

(b) Public members shall constitute not less than one-third of the members of each board and commission within the Executive Department, except the Commission on Human Rights and Opportunities. Public member means an elector of the state who has no substantial financial interest in, is not employed in or by, and is not professionally affiliated with, any industry, profession, occupation, trade or institution regulated or licensed by the relevant board or commission, and who has had no professional affiliation with any such industry, profession, occupation, trade or institution for three years preceding his appointment to the board or commission. Except as otherwise specifically provided by the general statutes, this section shall not apply to the Commission on Fire Prevention and Control, boards and commissions the membership of which is entirely composed of state department heads, elected officials or deputies appointed by such department heads or where the membership of such board or commission is determined in accordance with the provisions of any federal law.

(c) Notwithstanding any provision of law, the term of each member of each board and commission within the executive branch, except the State Board of Education, the Board of Regents for Higher Education, the Commission on Human Rights and Opportunities, the State Elections Enforcement Commission, the State Properties Review Board, the Citizen’s Ethics Advisory Board, the Commission on Medicolegal Investigations, the Psychiatric Security Review Board, the Commission on Fire Prevention and Control, the E 9-1-1 Commission, the Culture and Tourism Advisory Committee, and the board of trustees of each constituent unit of the state system of higher education, commencing on or after July 1, 1979, shall be coterminous with the term of the Governor or until a successor is chosen, whichever is later.

(d) Each member of each board and commission within the executive branch shall serve at the pleasure of the appointing authority except where otherwise specifically provided by any provision of the general statutes.

(P.A. 77-614, S. 13, 587, 610; P.A. 79-404, S. 2, 45; 79-493, S. 8, 9; 79-560, S. 36, 39; P.A. 81-473, S. 2, 43; P.A. 82-218, S. 34, 46; P.A. 84-241, S. 2, 5; 84-416, S. 14, 15; 84-511, S. 1, 15; 84-546, S. 8, 173; P.A. 85-300, S. 2, 3; 85-506, S. 26, 32; P.A. 86-403, S. 7, 132; P.A. 93-219, S. 4, 14; 93-262, S. 27, 87; 93-435, S. 56, 95; May 25 Sp. Sess. P.A. 94-1, S. 3, 130; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; 04-234, S. 2; May Sp. Sess. P.A. 04-2, S. 30; P.A. 05-183, S. 30; P.A. 06-196, S. 188; Sept. Sp. Sess. P.A. 09-7, S. 142; P.A. 11-48, S. 132; 11-61, S. 78; 11-233, S. 3; P.A. 13-299, S. 50.)

History: P.A. 79-404 deleted references to commission on special revenue in Subsecs. (a) and (c) and substituted gaming policy board for commission in Subsecs. (b) and (d); P.A. 79-493 included state ethics commission in Subsecs. (a), (c) and (d); P.A. 79-560 included state elections commission in Subsecs. (a), (c) and (d); P.A. 81-473 exempted the commission on medicolegal investigations from the general requirement that terms of members of boards and commissions be coterminous with that of the governor in Subsec. (d); P.A. 82-218 amended section to replace board of higher education with board of governors, to provide for appointment of initial chairman to board of governors by the governor and to establish staggered terms of office for the board of governors and the constituent unit boards of trustees, effective March 1, 1983; P.A. 84-241 added “of higher education” to board’s title; P.A. 84-416 exempted E 9-1-1 commission from provision requiring terms of members be coterminous with governor’s; P.A. 84-511 changed name of state elections commission to state elections enforcement commission; P.A. 84-546 repealed formed Subsec. (c) re termination of the terms of members on July 1, 1979, relettering former Subsecs. (d) and (e) accordingly; P.A. 85-300 amended Subsec. (c) to exempt the state commission on the arts from the requirement that members’ terms be coterminous with that of the governor; P.A. 85-506 amended Subsec. (c) to exempt the psychiatric security review board from provision requiring terms of members to be coterminous with governor’s; P.A. 86-403 made technical change in Subsec. (b); P.A. 93-219 amended Subsec. (c) to exempt the Board of Parole from the requirement that members’ terms be coterminous with that of the governor, effective July 1, 1994; P.A. 93-262 added commission on aging to the lists in Subsecs. (a) and (c) added the words “executive director of” before the words “state ethics commission”, effective July 1, 1993; P.A. 93-435 made technical change re placement of phrase “executive director of” added by P.A. 93-262, effective June 28, 1993; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by eliminating reference to the executive director of the Commission on Aging, effective July 1, 1994; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced State Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 05-183 amended Subsecs. (a) and (c) to replace “State Ethics Commission” with “Citizen’s Ethics Advisory Board”, effective July 1, 2005; P.A. 06-196 eliminated reference to Board of Pardons and Paroles and made technical changes in Subsec. (c), effective June 7, 2006; Sept. Sp. Sess. P.A. 09-7 amended Subsecs. (a) and (c) to delete references to Commission on Aging, effective October 5, 2009; P.A. 11-48 amended Subsec. (a) to delete reference to Board of Governors of Higher Education and amended Subsec. (c) to make a technical change, replace “Governors of” with “Regents for”, delete “Connecticut Commission on”, and add “Advisory Committee”, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by eliminating Commission on Fire Prevention and Control from boards and commissions excepted from Governor’s appointment authority, effective July 1, 2011; P.A. 11-233 amended Subsec. (a) by adding Commission on Fire Prevention and Control to boards and commissions excepted from Governor’s appointment authority, effective July 1, 2011; P.A. 13-299 amended Subsecs. (b) and (c) to delete references to Gaming Policy Board, effective July 1, 2013.



Section 4-9b - Membership of boards, commissions, committees and councils: Qualifications, gender and racial diversity required considerations. Report. Right of action.

(a) Appointing authorities, in cooperation with one another, shall make a good faith effort to ensure that, to the extent possible, the membership, except the ex-officio membership, of each state appointive board, commission, committee and council having members appointed by the Governor or appointed by members of the General Assembly is qualified and closely reflects the gender and racial diversity of the state. If there are multiple appointing authorities for a board, commission, committee or council, the appointing authorities shall inform each other of their appointees or planned appointees in order to facilitate compliance with this section.

(b) The executive officer or chairperson of each state appointive board, commission, committee and council having members appointed by the Governor or appointed by members of the General Assembly, except committees whose membership consists solely of members of the General Assembly, shall report in writing to the Secretary of the State on or after September first, but not later than October 1, 1993, and biennially thereafter, (1) the number of members of such body and (2) the composition of the body according to the term “race/sex”, as defined in the regulations of the Commission on Human Rights and Opportunities. Such report shall not include the names of the individual members of the board, commission, committee or council. The Secretary of the State shall receive and maintain the reports submitted pursuant to this subsection as public records.

(c) No provision of this section shall (1) prohibit an individual from completing a term as a member of a state appointive board, commission, committee or council being served on July 2, 1993, or (2) create a private right of action.

(P.A. 93-424, S. 1, 2; P.A. 05-288, S. 212.)

History: P.A. 93-424 effective July 2, 1993; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005.



Section 4-9c - Confirmation process for appointments to Board of Trustees of The University of Connecticut and Board of Regents for Higher Education.

Appointments made by the Governor to the Board of Trustees of The University of Connecticut and the Board of Regents for Higher Education shall be subject to the confirmation process described in section 4-7.

(P.A. 94-97, S. 3, 4; P.A. 11-48, S. 270.)

History: P.A. 94-97 effective May 25, 1994; P.A. 11-48 replaced “boards of trustees of the constituent units of the state system of higher education and to the Board for State Academic Awards” with “Board of Trustees of The University of Connecticut and the Board of Regents for Higher Education”, effective July 1, 2011.



Section 4-9d - Designation of replacement members on governmental bodies. When required officials unable or choose not to serve.

(a) Unless otherwise provided by law, an elected or appointed officer of the executive or judicial branch who, as such officer, is required to serve on a board, commission, council, authority, task force or other body, and is unable or chooses not to so serve, may designate a person to serve on such body in his place, provided (1) an officer may only designate another officer of his agency and (2) an officer who is required by law to serve as a chairperson or presiding officer of such body shall not designate a person to serve on such body in his place.

(b) As used in this subsection, “legislative leader” means: (1) For members of the majority party of the Senate, the president pro tempore of the Senate; (2) for members of the minority party of the Senate, the minority leader of the Senate; (3) for members of the majority party of the House of Representatives, the speaker of the House of Representatives; (4) for members of the minority party of the House of Representatives, the minority leader of the House of Representatives. Unless otherwise provided by law, when a member of the General Assembly who, as such member, is required to serve on a board, commission, council, authority, task force or other body, and is unable or chooses not to so serve, the legislative leader of such member may designate another member of the General Assembly to serve on such body in the place of such member, except that if such member is required by law to serve as a chairperson or presiding officer of such body, the legislative leader of such member shall not designate another member to serve on such body in the place of such member.

(P.A. 95-38, S. 2.)



Section 4-10 - Appointments to state boards and commissions; lists.

In the appointment of any member or members of any board or commission, which member or members are required by statute to be appointed by the Governor, any list from which any nominee may be selected, required to be presented to the Governor, shall continue to be submitted to him; but, in making any such appointment, the Governor may select the nominee from such list or otherwise as he deems for the best interests of the state.

(1949 Rev., S. 93.)

See Sec. 9-167a re minority representation.



Section 4-11 - Suspension of administrative officers.

When the Governor has reason to believe that any officer or commissioner of the Executive Department who is appointed or nominated by the Governor, with or without confirmation of the General Assembly or either house thereof, or any duly authorized deputy of such officer, is guilty of misconduct, material neglect of duty or incompetence in the conduct of his office, he shall serve upon such officer, commissioner or deputy a notice of the charges preferred against him, of the time, within ten days of the service of such notice, when such officer, commissioner or deputy will be given a hearing by him on such charges and of the place where such hearing will be held. The Governor may suspend any such officer, commissioner or deputy from office pending his decision on such charges upon including in the notice required herein his order of such suspension.

(1949 Rev., S. 83; 1969, P.A. 481, S. 4.)

History: 1969 act deleted reference to deputy commissioners.



Section 4-12 - Removal of officer, commissioner or deputy.

Whenever the Governor is of the opinion that any such officer, commissioner or deputy has been or is guilty of misconduct, material neglect of duty or incompetence in the conduct of his office, he shall transmit all facts and information in his possession relating thereto to the Attorney General, who shall thereupon make such investigation as he deems proper, and shall prepare a statement in writing of the charges against such officer, commissioner or deputy, together with a citation, in the name of the state, commanding him to appear before the Governor at a date named therein and show cause, if any there be, why he should not be removed from office as provided in this section. The Attorney General shall cause a copy of such statement and citation to be served, by some proper officer or indifferent person, upon such officer, commissioner or deputy and shall cause a copy thereof, together with a return of the service by the officer or indifferent person making the same endorsed thereon, to be filed in the office of the Secretary. Such officer, commissioner or deputy shall have the right to appear with counsel and witnesses and be fully heard. To carry into effect the proceedings authorized by this section, the Attorney General shall have power to summon witnesses, require the production of any necessary books, papers or other documents and administer oaths to witnesses, and, upon the date named in such citation for the appearance of such officer, commissioner or deputy or at any adjourned date fixed by the Governor, shall appear and conduct the hearing on behalf of the state. He shall cause all oral evidence submitted at such hearing to be reported by a competent stenographer and for such purpose may employ such stenographer at the expense of the state, and, within fifteen days after the close of any such hearing, he shall cause a certified copy of such evidence to be filed with the Secretary. After a full hearing of all the evidence offered by the Attorney General and by or on behalf of any such officer, commissioner or deputy, the Governor shall make a written statement of the facts which he finds to have been proven, and shall, within a reasonable time, file a copy of such finding, duly attested by him, with the Secretary. If the Governor finds that the evidence warrants the removal of such officer, commissioner or deputy from office, he shall make a written order to that effect, and shall cause a copy thereof to be left with or at the usual place of abode of such officer, commissioner or deputy and shall also file a copy thereof with the Secretary. Upon the filing of such copy with the Secretary, the office held by such officer, commissioner or deputy shall become vacant, and the Governor shall thereupon proceed to fill or cause to be filled such vacancy in the manner provided by law. Any witness summoned and any officer or indifferent person making service under the provisions of this section shall be allowed and paid by the state the same fees as are allowed by law in criminal prosecutions.

(1949 Rev., S. 94; 1961, P.A. 517, S. 84; 1969, P.A. 481, S. 5; P.A. 10-32, S. 6.)

History: 1961 act deleted county commissioners; 1969 act replaced specific references to deputy commissioner with more general “deputy”; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 4-12a - Governor’s powers of suspension or removal under sections 4-11 and 4-12 not applicable to deputies appointed by department heads.

Sections 4-11 and 4-12 shall not apply to department heads or deputies appointed by such department heads.

(1969, P.A. 481, S. 6; P.A. 77-614, S. 7, 610.)

History: P.A. 77-614 included deputies in exemption.



Section 4-13 - Subpoenas.

In case of contumacy by any person or his refusal to obey a subpoena issued to him under section 4-12, any court of this state, within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which such person guilty of contumacy or of refusal to obey is found or resides or transacts business, upon application by the Attorney General, shall have jurisdiction to issue to such person an order requiring him to appear before the Governor, there to produce evidence if so ordered or there to give testimony concerning the matter under investigation or in question; and any person failing to obey such order of the court may be punished by such court as for contempt thereof. Any person who, without just cause, fails to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda or other records, if it is in his power so to do, in obedience to any such subpoena, shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 95.)



Section 4-13a - Appearance of assistant on subpoena of state officer.

Whenever any elective state officer or his deputy or any state commissioner or his deputy is subpoenaed to appear before any court in any matter involving the state, he may delegate any assistant having knowledge of the facts in issue to appear for him, unless such summons is issued by a judge of the court before which such matter is pending, requiring the personal appearance of said commissioner.

(P.A. 73-366.)



Section 4-14 - Transportation allowance for state officers, auditors and Governor’s executive secretary.

Upon request by any elected state officer, by either auditor of public accounts or by the Governor’s executive secretary, the Comptroller shall pay to such officer, auditor or secretary, for transportation for each day’s attendance at his office in the Capitol, an allowance per mile on the same basis as provided for members of the General Assembly under the provisions of section 2-15, which shall be charged by the Comptroller against the amount allotted for the expenses of such officer when an allowance for expenses is made.

(1949 Rev., S. 198; 1949, S. 68d; 1957, P.A. 3, S. 1.)

See Sec. 3-9 re provision of automobile for Governor’s use.



Section 4-15 - Expenses of state officers and employees.

Except as provided in sections 2-15 and 4-14, the Comptroller shall not draw any order on the Treasurer for any sum to cover any charge for expense for travel to and from his home and the Capitol, or any personal expense while at the Capitol, of any officer or employee of the state having an office in the Capitol; or for any sum charged for clerical services rendered such officer or employee other than services rendered at the office of such officer or employee at the Capitol, except for clerical or special services approved by the Commissioner of Administrative Services.

(1949 Rev., S. 199; P.A. 77-614, S. 79, 610.)

History: P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services.



Section 4-16 - Expenses paid by the state.

Expenses incurred in the discharge of their official duties by directors of state institutions, members of state boards, commissioners, deputy commissioners and executive heads of state departments and by their subordinates under their direction shall be paid by the state.

(1949 Rev., S. 274.)



Section 4-16a - Indemnification of commissioners.

The state shall protect, save harmless and indemnify all department heads as defined in section 4-5, and the Adjutant General from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or other act, resulting in accidental bodily injury to or death of any person, or in accidental danger to or destruction of property, or any other acts resulting in any injury, which acts are not wanton, reckless, or malicious, provided such person at the time of the acts resulting in such injury, damage or destruction, was acting in the discharge of his duties or within the scope of his employment.

(P.A. 74-236, S. 1, 2; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 77-614 and P.A. 78-303 changed state police commissioner to commissioner of public safety but separate reference to the commissioner was dropped as no longer necessary.



Section 4-17 - Meeting attendance of trustees or directors of state-aided institutions.

The office of any trustee or director of any institution receiving state aid, appointed by the Governor or the General Assembly, who, for a period of two successive years, has failed to attend any of the meetings of the board of trustees or directors of which he is a member, shall be vacant, provided such trustee or director shall have had notice of each of such meetings; and, unless otherwise provided by statute, regulation or bylaw governing such board of trustees or directors, such board shall fill such vacancy.

(1949 Rev., S. 288.)



Section 4-18 - Resignations of state officers.

The Governor may accept the resignation of any officer whose successor, in case of vacancy in office, he has power to nominate or appoint.

(1949 Rev., S. 91.)



Section 4-19 - Appointments to fill vacancies.

When the General Assembly is not in session and when no other provision has been made for filling any vacancy in an office, appointment to which is made by the General Assembly or either branch thereof, whether or not on nomination by the Governor, or appointment to which is made by the Governor with the advice and consent of the General Assembly or either branch thereof, the Governor may fill the same until the sixth Wednesday of the next regular session of the General Assembly, and until a successor is elected or appointed and has qualified. The Governor may fill any vacancy in any office to which he has power of appointment, provided the Governor may not appoint a person who was nominated for an appointment subject to the advice and consent of the General Assembly or either branch thereof and whose nomination was rejected by the General Assembly or either branch thereof during the last preceding regular session of the General Assembly to the same or similar vacancy unless the General Assembly is in regular session.

(1949 Rev., S. 92; 1967, P.A. 165, S. 1; P.A. 77-604, S. 2, 84; P.A. 93-154, S. 4, 5.)

History: 1967 act restated provisions clarifying applicability to vacancies in offices filled by general assembly appointment “whether or not on nomination by the governor”; P.A. 77-604 made no changes; P.A. 93-154 specified that applicable ending date of gubernatorial appointments occurs during regular general assembly sessions and prohibited governor from filling vacancy with person rejected by general assembly unless general assembly in regular session, effective July 1, 1993.

See Sec. 4-7(c) re vacancies in offices of department head.

Governor’s authority to fill a vacancy in the civil service. 8 CS 172.



Section 4-20 - Bonding of state officers and employees.

(a) The State Insurance and Risk Management Board shall, not later than October 1, 1974, and quadrennially thereafter, set the penalties of the bonds of the following officers, having due regard for the duties and responsibilities of said officers, for four-year terms concurrent with their respective terms of office: The Secretary of the State and those department heads listed in section 4-5. Said officers shall, before entering upon the performance of the duties of their office, give their official bonds in the penalty fixed by the board. The premium for said bonds shall be paid by the state.

(b) All state officers, state employees and other persons, other than those listed in subsection (a) of this section, who in the opinion of the board should be bonded, shall be bonded, the amount, condition and form to be determined by the board. Bonds taken pursuant to this subsection shall be purchased by the board, at the request of the Comptroller at state expense from a company or companies authorized to issue such bonds and having an office and licensed to do business in this state. The Comptroller may, at any time, request that any such bond be cancelled or terminated and any rebate of premium thereon shall be returned to the Comptroller for deposit in the General Fund.

(c) All bonds required by this section shall be approved as to form by the Attorney General and shall be filed in the office of the Secretary of the State, except that bonds of the Secretary of the State and his deputy and subordinates shall be kept by the Treasurer. A record shall be made in the office of the Secretary of the State, giving the name of the officer, employee, agency or person for whom each bond is issued, the name of the company issuing the same and the number, date and time of expiration thereof, and of any certificate renewing such bond.

(June, 1955, S. 102d; 1972, P.A. 241, S. 1; P.A. 77-563, S. 1, 5; P.A. 99-51, S. 3, 9; 99-145, S. 16, 23; P.A. 05-288, S. 10.)

History: 1972 act deleted former Subsec. (a), relettered remaining Subsecs. accordingly, replaced committee on bonding of state officers and employees with state insurance purchasing board and changed deadline from October 1, 1966, to October 1, 1974; P.A. 77-563 made board rather than comptroller responsible for purchasing bonds and made provision for placing refunds of cancelled bonds in general fund; P.A. 99-51, effective May 27, 1999, and P.A. 99-145, effective June 8, 1999, both amended Subsec. (a) to substitute “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.

See Sec. 4-54 re bond requirement for persons acting as treasurers of activity funds.



Section 4-21 - Commissioners empowered to take acknowledgment of deeds and other instruments for Connecticut.

Prior to October 1, 1995, the Governor may appoint and commission a convenient number of commissioners in each of the other states of the United States, in any territory thereof and in the District of Columbia, for the term of five years, commencing with the date of their respective commissions, unless the appointments and commissions are sooner revoked. Each commissioner so appointed and commissioned shall have power to take the acknowledgment of deeds and of any instruments required by the laws of this state to be acknowledged, to administer oaths or affirmations, examine witnesses and take depositions relating to any cause pending, or to be brought, in any of the courts of this state; but no commissioner shall act as such until he has filed with the Secretary an affidavit, signed and sworn to by him before proper authority, that he will faithfully perform his duties as such commissioner. Each commissioner so appointed and commissioned who has filed such an affidavit prior to October 1, 1995, and whose commission has not been revoked, shall continue to serve as such commissioner until the expiration of said commission or until said commission is revoked, whichever is earlier.

(1949 Rev., S. 87, 88; P.A. 95-76, S. 5.)

History: P.A. 95-76 authorized appointments only “Prior to October 1, 1995,” and added provision re service by commissioners filing affidavits prior to said date.



Section 4-22 - State chemists.

The Governor shall appoint one or more state chemists, who shall be sworn and shall hold office for two years, unless sooner removed by him, and who shall perform such duties as are or may be prescribed by law. The Governor, within ten days after such appointment, and the officer who administers the oath of office to any such state chemist, within ten days thereafter, shall each certify his action to the Secretary, who shall make a record thereof and may thereupon certify that such person has been appointed and sworn as a state chemist.

(1949 Rev., S. 89.)



Section 4-23 - Fees of state chemist.

A state chemist shall receive, for each analysis made and recorded, ten dollars, and for copies of record, the same fees as clerks of courts; provided, when any analysis is made by order of court, the fees therefor and for a copy of record shall be taxed as a part of the costs; but any analysis made for private parties shall be paid for by them at such rate as is agreed upon.

(1949 Rev., S. 3590.)






Chapter 46a - Department of Administrative Services (See Chapter 57)

Section 4-23d to 4-23i - Successor to personnel department. Terms “Personnel Department” or “Personnel Commissioner” deemed to mean Department or Commissioner of Administrative Services, exception. Term “Personnel Policy Board” deemed to mean Commissioner of Administrative Services. Terms “Department of Finance and Control” and “Commissioner of Finance and Control” deemed to mean Department or Commissioner of Administrative Services, when. Terms “Central Collections Division” etc., and “Director of the Central Collections Division of the Department of Finance and Control” deemed to mean Department or Commissioner of Administrative Services. Term “Director of Purchases” deemed to mean Commissioner of Administrative Services.

Sections 4-23d to 4-23i, inclusive, are repealed.

(P.A. 77-614, S. 65–67, 69–72, 135, 610; P.A. 78-303, S. 124, 136; P.A. 80-91, S. 1; P.A. 85-613, S. 14, 154; P.A. 88-116, S. 11.)



Section 4-23k - Commissioner to provide furniture, stationery, etc. Records. Typewriters, filing cabinets, etc. Cost of stationery or supplies.

Section 4-23k is repealed.

(P.A. 77-614, S. 76, 610; P.A. 79-631, S. 26, 111; P.A. 81-379, S. 1, 2; P.A. 88-297, S. 16.)



Section 4-23m - State-wide emergency telecommunications policy established.

Section 4-23m is repealed.

(P.A. 80-360, S. 1, 3; 80-482, S. 4, 40, 345, 348; P.A. 81-458, S. 3, 4.)






Chapter 47 - State Property and Funds

Section 4-24a and 4-24b - Capitol Center Commission. Director and staff; contracts; federal aid.

Sections 4-24a and 4-24b are repealed.

(1967, P.A. 589, S. 1, 2; 1971, P.A. 10, S. 1; 1972, P.A. 85, S. 2; P.A. 73-599, S. 37; P.A. 77-614, S. 80, 284, 610; P.A. 84-512, S. 29, 30.)



Section 4-28 - Federal funds; Governor’s responsibilities. Copy of applications and notice of awards to be submitted to committee having cognizance of appropriations and budgets of state agencies. Waste treatment management planning areas.

(a) The Governor is designated, as administrative agent of the state, to apply for any funds or other aid for new construction, reconstruction and equipment for state institutions, for The University of Connecticut and for any other purpose which the Congress of the United States has authorized or may authorize the federal government to grant to the several states. The Governor, or any other officer of the state designated in any Act passed by the Congress of the United States, is authorized, in the name of the state, to make all applications and sign all documents necessary to obtain such aid from the United States or any agency thereof. The Treasurer is directed to receive all funds granted by the United States, or by any agency thereof, and to hold the same separate from all other funds of the state. Such funds shall be disbursed by said Treasurer, upon voucher of the Comptroller, under the direction of, and subject to regulations of, the Governor.

(b) The Governor may designate any commissioner, officer or agency of the state or any group or committee of commissioners or officers of the state as the sole agency of the state, (1) to apply for, accept and expend funds allocated or payable to the state for state, local and other expenditures under any Act of Congress or administrative ruling pursuant thereto, (2) to establish and administer or supervise the administration of any state-wide plan which is now or may hereafter be required as a condition for receipt of federal funds, and (3) to take such other action as may be reasonable and necessary to fulfill the purposes of the federal requirements. Such agency may comply with all administrative requirements, not inconsistent with the laws of the state, imposed as a condition for receipt of said federal funds.

(c) A copy of any application made by a state agency under the provisions of this section or under the authority of any other section of the general statutes, or a detailed summary thereof, except applications for research grants by educational institutions, shall be submitted, through the Office of Fiscal Analysis, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, together with any plans or amendments, prior to submission of such application to the federal government. Notice of grant awards, except awards for research grants to educational institutions, which the state receives shall be sent to the committee, through the Office of Fiscal Analysis upon notification to the state of such award by the federal government.

(d) For the purposes of encouraging and facilitating the development and implementation of area-wide waste treatment management plans pursuant to the federal Water Pollution Control Act, the Governor may designate (1) the boundaries of one or more waste treatment management planning areas within the state and (2) a single representative organization, including but not limited to appointed and elected officials from state, regional or local governments, or their designees, capable of developing effective area-wide waste treatment management plans for such areas. Upon the designation of that organization, notice thereof shall be given to the Legislative Committee on State Planning and Development established pursuant to section 4-60d, and the organization shall every six months thereafter submit a report on its activities to the Governor and to that committee.

(1949 Rev., S. 264; 1967, P.A. 601, S. 1; P.A. 75-322, S. 1, 2; P.A. 79-557, S. 2; P.A. 82-314, S. 12, 63; P.A. 07-217, S. 5.)

History: 1967 act added Subsec. (b); P.A. 75-322 added Subsec. (c); P.A. 79-557 moved former Subsec. (c) to Subsec. (d) and created new Subsec. (c); P.A. 82-314 changed formal designation of appropriations committee; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.



Section 4-28a - Advisory commission.

The Governor may designate and establish such advisory commission or commissions as may be required as a condition of eligibility for benefits under any federal law, to consult with the agency designated pursuant to the provisions of subsection (b) of section 4-28 in carrying out its purposes. The Governor shall designate the chairman of any such commission and each member of the commission shall serve at the pleasure of the Governor. Members shall receive no compensation but shall receive necessary expenses while engaged in commission matters.

(1967, P.A. 601, S. 2.)



Section 4-28b - Federal block grant funds. Hearing. Approval or modification of Governor’s recommended allocations. Transfer of allocations. Reduction of federal reimbursements.

Notwithstanding any provision of the general statutes: (1) If, during any fiscal year, the state receives federal block grant funds, the Governor shall submit recommended allocations of such funds to the speaker of the House of Representatives and the president pro tempore of the Senate. Within five days of receipt of the recommendations, the speaker and the president pro tempore shall submit the recommended allocations to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and to the joint standing committee or committees of the General Assembly having cognizance of the subject matter relating to such recommended allocations, as determined by the speaker and the president pro tempore. Within thirty days of their receipt of the Governor’s recommended allocations, the committee having cognizance of matters relating to appropriations and the budgets of state agencies, in concurrence with the committee or committees of cognizance, shall advise the Governor of their approval or modifications, if any, of such recommended allocations. If the joint standing committees do not concur, the committee chairpersons shall appoint a committee on conference which shall be comprised of three members from each joint standing committee. At least one member appointed from each committee shall be a member of the minority party. The report of the committee on conference shall be made to each committee, which shall vote to accept or reject the report. The report of the committee on conference may not be amended. If a joint standing committee rejects the report of the committee on conference, the Governor’s recommended allocations shall be deemed approved. If the joint standing committees accept the report, the committee having cognizance of matters relating to appropriations and the budgets of state agencies shall advise the Governor of their approval or modifications, if any, of such recommended allocations, provided if the committees do not act within thirty days, the recommended allocations shall be deemed approved. Disbursement of such funds shall be in accordance with the Governor’s recommended allocations as approved or modified by the committees. After such recommended allocations have been so approved or modified, any proposed transfer to or from any specific allocation of a sum or sums of over fifty thousand dollars or ten per cent of any such specific allocation, whichever is less, shall be submitted by the Governor to the speaker and the president pro tempore and approved, modified or rejected by the committees in accordance with the procedures set forth in this subdivision. Notification of all transfers made shall be sent to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and to the committee or committees of cognizance, through the Office of Fiscal Analysis; (2) if, during any fiscal year, federal funding for programs financed by state appropriations with federal reimbursements is reduced below the amounts estimated under the provisions of section 2-35, the Governor shall submit recommendations to the joint standing committee having cognizance of matters relating to appropriations and the budgets of state agencies and to the committee of cognizance, for legislation necessary to modify funding for such programs consistent with such reductions in federal funding.

(P.A. 81-449, S. 9, 11; Nov. Sp. Sess. P.A. 81-2, S. 1, 2; P.A. 82-242, S. 1, 2; P.A. 83-376, S. 1, 2; P.A. 84-73, S. 1, 2; P.A. 86-355, S. 1, 3; June Sp. Sess. P.A. 01-9, S. 28, 131; June Sp. Sess. P.A. 05-3, S. 1.)

History: Nov. Sp. Sess. P.A. 81-2 specified applicability re education block grants; P.A. 82-242 made provisions applicable to any fiscal year where previously limited in applicability to 1981-1982 fiscal year generally and to 1982-1983 fiscal year in case of education block grants; P.A. 83-376 amended Subdiv. (2) to make provisions applicable to all block grants where previously limited in applicability to block grants received in lieu of categorical grants, established 5-day limit for speaker and president pro tempore to submit governor’s recommendations to committees and 30-day limit for committees to advise governor, established conference committee procedure and added provision that any proposed amendments to recommendations after their approval or modification shall be submitted and approved, modified, or rejected in accordance with procedures in Subdiv. (2); P.A. 84-73 amended Subdiv. (2) to repeal requirement that proposed amendments to governor’s recommendations, after approval, are subject to procedures in Subdiv. (2), substituting requirement that after governor’s recommended allocations have been approved, any proposed transfer to or from any specific allocation of more than $50,000 or 10% of such allocation, whichever is less, shall be subject to procedures in Subdiv. (2) and adding provision that notice of all transfers shall be sent to certain joint standing committees through office of fiscal analysis; P.A. 86-355 repealed former Subdiv. (1) which had authorized governor, with approval of finance advisory committee, to authorize expenditure of state funds to replace reduced or eliminated federal grant for not more than 60 days following reduction or elimination of such grant, and renumbered remaining subdivisions; June Sp. Sess. P.A. 01-9 added requirement for a hearing on recommended allocations within 15 days of receipt of the recommendations by the committee and made technical changes for the purpose of gender neutrality, effective July 1, 2001; June Sp. Sess. P.A. 05-3 deleted provision requiring that committees hold a public hearing on recommended allocations within 15 days of committees’ receipt, effective June 30, 2005.



Section 4-28c - Federal oil pricing and allocation settlement funds. Approval or modification of Governor’s recommended allocations.

Notwithstanding the provisions of sections 4-28, 4-30a, 16a-4a and 16a-14, on July 1, 1987, and every six months thereafter, the Governor shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to energy planning and activities his recommended allocations of any funds resulting from any settlement resolving oil pricing and allocation regulatory violations under the Emergency Petroleum Allocation Act, as amended, except that if such funds (1) amount to less than one hundred thousand dollars in any six-month period, or (2) are received within sixty days prior to the end of any such six-month period, the recommended allocation of such funds may be submitted at the end of the next six-month period. Not later than sixty calendar days after receipt of the Governor’s recommended allocations, such committee, in concurrence with the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, shall advise the Governor of their approval or modifications, if any, of the recommended allocations. If the joint standing committees do not concur, the committee chairmen shall appoint a committee on conference which shall be comprised of three members from each such joint standing committee. At least one member appointed from each such joint standing committee shall be a member of the minority party. The report of the committee on conference shall be made to each such joint standing committee, which shall vote to accept or reject the report. The report of the committee on conference may not be amended. If a joint standing committee rejects the report of the committee on conference, the Governor’s recommended allocations shall be deemed approved. If the joint standing committees accept the report, the committee having cognizance of matters relating to appropriations and the budgets of state agencies shall advise the Governor of the joint standing committees’ approval or modifications, if any, of the Governor’s recommended allocations, provided if the joint standing committees do not act within sixty calendar days, the recommendations shall be deemed approved. Disbursement of such funds shall be in accordance with the Governor’s recommendations as approved or modified by the committees. After such recommended allocations have been so approved or modified, any proposed transfer to or from any specific allocation of a sum or sums of more than twenty-five thousand dollars or five per cent of any such specific allocation, whichever is less, shall be submitted by the Governor to the joint standing committee of the General Assembly having cognizance of matters relating to energy planning and activities and approved, modified or rejected by the committees in accordance with the procedures set forth in this section. The Governor shall submit a notice of any other transfer to or from any specific allocation to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the Office of Fiscal Analysis, and to the joint standing committee of the General Assembly having cognizance of matters relating to energy planning and activities.

(P.A. 83-55, S. 2, 3; P.A. 86-198, S. 1, 3; P.A. 87-57, S. 1, 2.)

History: P.A. 86-198 established deadlines for submission of governor’s recommended allocations to general assembly committee having cognizance of energy matters, extended from 30 days to 60 days period for both general assembly committees to advise governor of approval or modification of allocations and authorized conference committee and transfers to or from specific allocations after recommended allocations are approved or modified; P.A. 87-57 revised the deadline for submission of the governor’s recommended allocations from 60 days after receipt of funds to every six months, established exceptions to the requirement for submission of recommended allocations in the case of funds less than $100,000 and funds received within 60 days of the deadline, and changed “sixty days” to “sixty calendar days”.



Section 4-28e - Tobacco Settlement Fund. Disbursements and grants.

(a) There is created a Tobacco Settlement Fund which shall be a separate nonlapsing fund. Any funds received by the state from the Master Settlement Agreement executed November 23, 1998, shall be deposited into the fund.

(b) (1) The Treasurer is authorized to invest all or any part of the Tobacco Settlement Fund, all or any part of the Tobacco and Health Trust Fund created in section 4-28f and all or any part of the Biomedical Research Trust Fund created in section 19a-32c. The interest derived from any such investment shall be credited to the resources of the fund from which the investment was made.

(2) Notwithstanding sections 3-13 to 3-13h, inclusive, the Treasurer shall invest the amounts on deposit in the Tobacco Settlement Fund, the Tobacco and Health Trust Fund and the Biomedical Research Trust Fund in a manner reasonable and appropriate to achieve the objectives of such funds, exercising the discretion and care of a prudent person in similar circumstances with similar objectives. The Treasurer shall give due consideration to rate of return, risk, term or maturity, diversification of the total portfolio within such funds, liquidity, the projected disbursements and expenditures, and the expected payments, deposits, contributions and gifts to be received. The Treasurer shall not be required to invest such funds directly in obligations of the state or any political subdivision of the state or in any investment or other fund administered by the Treasurer. The assets of such funds shall be continuously invested and reinvested in a manner consistent with the objectives of such funds until disbursed in accordance with this section, section 4-28f or section 19a-32c.

(c) (1) For the fiscal year ending June 30, 2001, disbursements from the Tobacco Settlement Fund shall be made as follows: (A) To the General Fund in the amount identified as “Transfer from Tobacco Settlement Fund” in the General Fund revenue schedule adopted by the General Assembly; (B) to the Department of Mental Health and Addiction Services for a grant to the regional action councils in the amount of five hundred thousand dollars; and (C) to the Tobacco and Health Trust Fund in an amount equal to nineteen million five hundred thousand dollars.

(2) For the fiscal year ending June 30, 2002, and each fiscal year thereafter, disbursements from the Tobacco Settlement Fund shall be made as follows: (A) To the Tobacco and Health Trust Fund in an amount equal to twelve million dollars, except in the fiscal years ending June 30, 2014, and June 30, 2015, said disbursement shall be in an amount equal to six million dollars; (B) to the Biomedical Research Trust Fund in an amount equal to four million dollars; (C) to the General Fund in the amount identified as “Transfer from Tobacco Settlement Fund” in the General Fund revenue schedule adopted by the General Assembly; and (D) any remainder to the Tobacco and Health Trust Fund.

(3) For each of the fiscal years ending June 30, 2008, to June 30, 2012, inclusive, the sum of ten million dollars shall be disbursed from the Tobacco Settlement Fund to the Stem Cell Research Fund established by section 19a-32e for grants-in-aid to eligible institutions for the purpose of conducting embryonic or human adult stem cell research.

(d) For the fiscal year ending June 30, 2000, five million dollars shall be disbursed from the Tobacco Settlement Fund to a tobacco grant account to be established in the Office of Policy and Management. Such funds shall not lapse on June 30, 2000, and shall continue to be available for expenditure during the fiscal year ending June 30, 2001.

(e) Tobacco grants shall be made from the account established pursuant to subsection (d) of this section by the Secretary of the Office of Policy and Management in consultation with the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives, the minority leader of the Senate, and the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies, or their designees. Such grants shall be used to reduce tobacco abuse through prevention, education, cessation, treatment, enforcement and health needs programs.

(f) For the fiscal year ending June 30, 2005, and each fiscal year thereafter, the sum of one hundred thousand dollars is appropriated to the Department of Revenue Services and the sum of twenty-five thousand dollars is appropriated to the office of the Attorney General for the enforcement of the provisions of sections 4-28h to 4-28q, inclusive.

(June Sp. Sess. P.A. 99-2, S. 26, 72; P.A. 00-170, S. 40, 42; 00-216, S. 14, 28; P.A. 04-218, S. 11; P.A. 05-149, S. 5; P.A. 13-184, S. 71.)

History: June Sp. Sess. P.A. 99-2 effective July 1, 1999; P.A. 00-170 amended Subsec. (c) to provide for $500,000 from the Tobacco Settlement Fund to the Department of Mental Health and Addiction Services for regional action councils for the fiscal year ending June 30, 2001, effective July 1, 2000; P.A. 00-216 added provisions re Biomedical Research Trust Fund, designated existing Subsec. (b) as Subsec. (b)(1), added Subsec. (b)(2) re investment by the Treasurer, designated existing Subsec. (c) as Subsec. (c)(1), inserting Subpara. designators therein, added Subsec. (c)(2) re disbursements, and made technical changes, effective June 1, 2000 (Revisor’s note: In Subsec. (c)(1), “and (3) third” added by P.A. 00-170 was changed editorially by the Revisors to “and (C)” for consistency with changes made by P.A. 00-216); P.A. 04-218 added new Subsec. (f) re appropriation of funds for enforcement of tobacco settlement provisions, effective July 1, 2004; P.A. 05-149 added Subsec. (c)(3) re disbursements to Stem Cell Research Fund, effective June 15, 2005; P.A. 13-184 amended Subsec. (c)(2)(A) by limiting disbursements in fiscal years ending June 30, 2014, and June 30, 2015, to $6,000,000, and amended Subsec. (c)(3) to change end date of disbursements to Stem Cell Research Fund from June 30, 2015, to June 30, 2012, effective July 1, 2013.



Section 4-28f - Tobacco and Health Trust Fund. Transfers from Tobacco Settlement Fund. Board of trustees. Disbursements.

(a) There is created a Tobacco and Health Trust Fund which shall be a separate nonlapsing fund. The purpose of the trust fund shall be to create a continuing significant source of funds to (1) support and encourage development of programs to reduce tobacco abuse through prevention, education and cessation programs, (2) support and encourage development of programs to reduce substance abuse, and (3) develop and implement programs to meet the unmet physical and mental health needs in the state.

(b) The trust fund may accept transfers from the Tobacco Settlement Fund and may apply for and accept gifts, grants or donations from public or private sources to enable the trust fund to carry out its objectives.

(c) The trust fund shall be administered by a board of trustees, except that the board shall suspend its operations from July 1, 2003, to June 30, 2005, inclusive, and from July 1, 2015, to June 30, 2016, inclusive. The board shall consist of seventeen trustees. The appointment of the initial trustees shall be as follows: (1) The Governor shall appoint four trustees, one of whom shall serve for a term of one year from July 1, 2000, two of whom shall serve for a term of two years from July 1, 2000, and one of whom shall serve for a term of three years from July 1, 2000; (2) the speaker of the House of Representatives and the president pro tempore of the Senate each shall appoint two trustees, one of whom shall serve for a term of two years from July 1, 2000, and one of whom shall serve for a term of three years from July 1, 2000; (3) the majority leader of the House of Representatives and the majority leader of the Senate each shall appoint two trustees, one of whom shall serve for a term of one year from July 1, 2000, and one of whom shall serve for a term of three years from July 1, 2000; (4) the minority leader of the House of Representatives and the minority leader of the Senate each shall appoint two trustees, one of whom shall serve for a term of one year from July 1, 2000, and one of whom shall serve for a term of two years from July 1, 2000; and (5) the Secretary of the Office of Policy and Management, or the secretary’s designee, shall serve as an ex-officio voting member. Following the expiration of such initial terms, subsequent trustees shall serve for a term of three years. The period of suspension of the board’s operations from July 1, 2003, to June 30, 2005, inclusive, and from July 1, 2015, to June 30, 2016, inclusive, shall not be included in the term of any trustee serving on July 1, 2003, or July 1, 2015. The trustees shall serve without compensation except for reimbursement for necessary expenses incurred in performing their duties. The board of trustees shall establish rules of procedure for the conduct of its business which shall include, but not be limited to, criteria, processes and procedures to be used in selecting programs to receive money from the trust fund. The trust fund shall be within the Office of Policy and Management for administrative purposes only. The board of trustees shall meet not less than biannually, except during the fiscal years ending June 30, 2004, June 30, 2005, and June 30, 2016, and, not later than January first of each year, except during the fiscal years ending June 30, 2004, June 30, 2005, and June 30, 2016, shall submit a report of its activities and accomplishments to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies, in accordance with section 11-4a.

(d) (1) During the period commencing July 1, 2000, and ending June 30, 2003, the board of trustees, by majority vote, may recommend authorization of disbursement from the trust fund for the purposes described in subsection (a) of this section and section 19a-6c, provided the board may not recommend authorization of disbursement of more than fifty per cent of net earnings from the principal of the trust fund for such purposes. For the fiscal year commencing July 1, 2005, and each fiscal year thereafter, the board may recommend authorization of the net earnings from the principal of the trust fund for such purposes. For the fiscal year ending June 30, 2009, and each fiscal year thereafter, the board may recommend authorization of disbursement for such purposes of (A) up to one-half of the annual disbursement from the Tobacco Settlement Fund to the Tobacco and Health Trust Fund from the previous fiscal year, pursuant to section 4-28e, up to a maximum of six million dollars per fiscal year, and (B) the net earnings from the principal of the trust fund from the previous fiscal year. For the fiscal years ending June 30, 2014, and June 30, 2015, the board may recommend authorization of disbursement of up to three million dollars per fiscal year from the trust fund for such purposes. For the fiscal year ending June 30, 2017, and each fiscal year thereafter, the board may recommend authorization of disbursement for such purposes of (A) up to one-half of the annual disbursement from the Tobacco Settlement Fund to the Tobacco and Health Trust Fund from the previous fiscal year, pursuant to section 4-28e, up to a maximum of six million dollars per fiscal year, and (B) the net earnings from the principal of the trust fund from the previous fiscal year. The board’s recommendations shall give (i) priority to programs that address tobacco and substance abuse and serve minors, pregnant women and parents of young children, and (ii) consideration to the availability of private matching funds. Recommended disbursements from the trust fund shall be in addition to any resources that would otherwise be appropriated by the state for such purposes and programs.

(2) Except during the fiscal years ending June 30, 2004, June 30, 2005, and June 30, 2016, the board of trustees shall submit such recommendations for the authorization of disbursement from the trust fund to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies. Not later than thirty days after receipt of such recommendations, said committees shall advise the board of their approval, modifications, if any, or rejection of the board’s recommendations. If said joint standing committees do not concur, the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives and the minority leader of the Senate each shall appoint one member from each of said joint standing committees to serve as a committee on conference. The committee on conference shall submit its report to both committees, which shall vote to accept or reject the report. The report of the committee on conference may not be amended. If a joint standing committee rejects the report of the committee on conference, the board’s recommendations shall be deemed approved. If the joint standing committees accept the report of the committee on conference, the joint standing committee having cognizance of matters relating to appropriations and the budgets of state agencies shall advise the board of said joint standing committees’ approval or modifications, if any, of the board’s recommended disbursement. If said joint standing committees do not act within thirty days after receipt of the board’s recommendations for the authorization of disbursement, such recommendations shall be deemed approved. Disbursement from the trust fund shall be in accordance with the board’s recommendations as approved or modified by said joint standing committees.

(3) After such recommendations for the authorization of disbursement have been approved or modified pursuant to subdivision (2) of this subsection, any modification in the amount of an authorized disbursement in excess of fifty thousand dollars or ten per cent of the authorized amount, whichever is less, shall be submitted to said joint standing committees and approved, modified or rejected in accordance with the procedure set forth in subdivision (2) of this subsection. Notification of all disbursements from the trust fund made pursuant to this section shall be sent to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies, through the Office of Fiscal Analysis.

(4) The board of trustees shall, not later than February first of each year, except during the fiscal years ending June 30, 2004, June 30, 2005, and June 30, 2016, submit a report to the General Assembly, in accordance with the provisions of section 11-4a, that includes all disbursements and other expenditures from the trust fund and an evaluation of the performance and impact of each program receiving funds from the trust fund. Such report shall also include the criteria and application process used to select programs to receive such funds.

(June Sp. Sess. P.A. 99-2, S. 27, 72; P.A. 00-216, S. 15, 28; June Sp. Sess. P.A. 01-4, S. 40, 58; P.A. 03-19, S. 3; June 30 Sp. Sess. P.A. 03-3, S. 10; June Sp. Sess. P.A. 07-4, S. 24; P.A. 08-145, S. 1; P.A. 13-234, S. 151.)

History: June Sp. Sess. P.A. 99-2 effective July 1, 1999; P.A. 00-216 designated existing provisions as Subsecs. (a) and (b), added provisions in Subsec. (a) re purposes of trust fund and added Subsecs. (c) re board of trustees and (d) re disbursements, effective June 1, 2000; June Sp. Sess. P.A. 01-4 amended Subsec. (c) by adding provisions re bimonthly meeting and annual report of the board of trustees, effective July 1, 2001; P.A. 03-19 made technical changes in Subsec. (c), effective May 12, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsecs. (c) and (d) by adding provisions re suspension of the board’s operations from July 1, 2003, to June 30, 2005, effective August 20, 2003; June Sp. Sess. P.A. 07-4 amended Subsec. (c) to require board to meet biannually instead of bimonthly, effective July 1, 2007; P.A. 08-145 amended Subsec. (c) by deleting requirement that each trustee approve annual report of board and amended Subsec. (d)(1) by adding new Subparas. (A) and (B), permitting board to authorize disbursement of funds for fiscal year ending June 30, 2009, and each fiscal year thereafter, and redesignating existing Subparas. (A) and (B) as clauses (i) and (ii), effective July 1, 2008; P.A. 13-234 amended Subsec. (c) by adding provisions re suspension of board operations from July 1, 2015, to June 30, 2016, and making technical and conforming changes, and amended Subsec. (d) by adding provisions re recommendation by board for authorization of disbursement for fiscal years ending June 30, 2014, June 30, 2015, and June 30, 2017, in Subdiv. (1), by adding exception for fiscal year ending June 30, 2016, in Subdivs. (2) and (4) and making technical changes, effective June 19, 2013.



Section 4-28g - Receipt of funds for tobacco education, reduction or prevention of use. Department of Public Health approval.

Any governmental entity or Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended or Section 501(c)(4) of said Internal Revenue Code organization, including, but not limited to, local health districts and regional action councils, which receives state dollars for tobacco education or reduction or prevention of tobacco use, shall submit a plan to the Department of Public Health identifying the target population, the methods for choosing the target population, and the evaluation component for the effectiveness of the program. Such plan shall be approved by the Department of Health prior to the release of funds.

(June Sp. Sess. P.A. 99-2, S. 45.)



Section 4-28h - Regulation of certain cigarette manufacturers under tobacco settlement agreement: Definitions.

As used in sections 4-28h to 4-28j, inclusive:

(1) “Adjusted for inflation” means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement;

(2) “Affiliate” means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. The terms “owns”, “is owned” and “ownership” mean ownership of an equity interest, or the equivalent thereof, of ten per cent or more. The term “person” means an individual, partnership, committee, association, corporation or any other organization or group of persons;

(3) “Allocable share” means allocable share as that term is defined in the Master Settlement Agreement;

(4) “Cigarette” means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (A) any roll of tobacco wrapped in paper or in any substance not containing tobacco; or (B) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; and (C) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subparagraph (A) of this subdivision. The term “cigarette” includes roll-your-own tobacco, meaning any tobacco which, because of its appearance, type, packaging or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of this definition of “cigarette”, 0.09 ounces of roll-your-own tobacco shall constitute one individual “cigarette”;

(5) “Master Settlement Agreement” means the settlement agreement executed November 23, 1998, by the state of Connecticut and leading tobacco product manufacturers, entitled “State of Connecticut v. Philip Morris, et al.”;

(6) “Qualified escrow fund” means an escrow arrangement with a federally or state-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars where such arrangement requires that such financial institution hold the escrowed funds’ principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds’ principal except as consistent with the provisions of subsection (b) of section 4-28i;

(7) “Released claims” means released claims as that term is defined in the Master Settlement Agreement;

(8) “Releasing parties” means releasing parties as that term is defined in the Master Settlement Agreement;

(9) “Tobacco product manufacturer” means an entity, or its successor, that, after July 1, 2000, directly and not exclusively through an affiliate (A) manufactures cigarettes anywhere which the manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer, provided that an entity that manufactures cigarettes that it intends to be sold in the United States shall not be considered to be a tobacco product manufacturer under this subparagraph (A) if (i) such cigarettes are sold in the United States exclusively through an importer that is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, that will be responsible for payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II (mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II (z) of the Master Settlement Agreement, and (ii) the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States; or (B) is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States. A tobacco product manufacturer shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself meets the criteria specified in subparagraph (A) or (B) of this subdivision;

(10) “Units sold” means the number of individual cigarettes sold in this state by the applicable tobacco product manufacturer, whether directly or through a distributor, dealer or similar intermediary or intermediaries during the year in question, as measured by excise taxes collected by this state on packs, or on “roll-your-own” tobacco containers, bearing the excise tax stamp of the state. The Department of Revenue Services shall adopt such regulations, in accordance with the provisions of chapter 54, as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.

(P.A. 00-208, S. 1, 4; P.A. 01-2, S. 3, 4.)

History: P.A. 00-208 effective July 1, 2000; P.A. 01-2 amended Subdiv. (9) to make a technical change, effective March 30, 2001.



Section 4-28i - Regulation of certain cigarette manufacturers under tobacco settlement agreement: Escrow funds.

(a) Any tobacco product manufacturer selling cigarettes to consumers within this state, whether directly or through a distributor, dealer or similar intermediary or intermediaries, after July 1, 2000, shall (1) become a participating manufacturer, as the term is defined in section II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement; or (2) place into a qualified escrow fund not later than April fifteenth of the year following the year in question the following amounts, as adjusted for inflation: For calendar year 2000, $.0104712 per unit sold after July 1, 2000; for each of calendar years 2001 and 2002, $.0136125 per unit sold; for each of calendar years 2003 through 2006, $.0167539 per unit sold; for calendar year 2007 and for each calendar year thereafter, $.0188482 per unit sold.

(b) A tobacco product manufacturer that places funds into escrow pursuant to subsection (a) of this section shall receive the interest, or other appreciation on such funds, as earned. Such funds shall be released from escrow only (1) to pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this subdivision in the order in which the funds were placed into escrow and only to the extent and at such time as is necessary to make payments required under such judgment or settlement; (2) to the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in this state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of said agreement including after final determinations of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or (3) to the extent not released from escrow under subdivision (1) or (2) of this subsection, funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which such funds were placed into escrow.

(P.A. 00-208, S. 2, 4; P.A. 01-2, S. 1, 4; P.A. 04-218, S. 9.)

History: P.A. 00-208 effective July 1, 2000; P.A. 01-2 amended Subsec. (a) to provide for deposit into the escrow fund not later than April fifteenth of the year following the year in question, effective March 30, 2001; P.A. 04-218 amended Subsec. (b) to add provisions re release of escrow funds if manufacturer establishes that amount placed in escrow on account of units sold in this state exceeds the Master Settlement Agreement payments, effective July 1, 2004.



Section 4-28j - Cigarette manufacturers: Compliance with escrow requirements. Penalties.

(a) Each tobacco product manufacturer that elects to place funds into escrow pursuant to section 4-28i shall annually certify to the Attorney General that it is in compliance with said section 4-28i.

(b) The Attorney General may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under section 4-28i. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under section 4-28i shall (1) be required within fifteen days to place such funds into escrow as shall bring it into compliance with section 4-28i. The court, upon a finding of a violation of this subsection, may impose a civil penalty in an amount not to exceed five per cent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred per cent of the original amount improperly withheld from escrow; (2) in the case of a knowing violation, be required within fifteen days to place such funds into escrow as shall bring it into compliance with section 4-28i. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty in an amount not to exceed fifteen per cent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred per cent of the original amount improperly withheld from escrow; and (3) in the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state, whether directly or through a distributor, dealer or similar intermediary, for a period not to exceed two years. All costs, fees and expenses in connection with such action shall be assessed as damages against the tobacco product manufacturer together with reasonable attorney’s fees.

(c) Each failure to make an annual deposit required under section 4-28i shall constitute a separate violation.

(P.A. 00-208, S. 3, 4; May 9 Sp. Sess. P.A. 02-7, S. 101.)

History: P.A. 00-208 effective July 1, 2000; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (b) to provide that costs and fees may be assessed as damages in actions brought under section.



Section 4-28k - Cigarette manufacturers: Enforcement. Definitions.

As used in sections 4-28k to 4-28r, inclusive:

(1) “Brand family” means all styles of cigarettes sold under the same trade mark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, menthol, lights, kings and 100’s, and includes any use of a brand name, alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes;

(2) “Cigarette” has the same meaning as provided in section 4-28h;

(3) “Commissioner” means the Commissioner of Revenue Services;

(4) “Nonparticipating manufacturer” means any tobacco product manufacturer that is not a participating manufacturer;

(5) “Participating manufacturer” has the meaning as provided in section II(jj) of the Master Settlement Agreement, as defined in section 4-28h, and all amendments thereto;

(6) “Qualified escrow fund” has the same meaning as provided in section 4-28h;

(7) “Stamper” means, in the case of cigarettes other than roll-your-own tobacco, a person that under chapter 214 may lawfully purchase unstamped packages of cigarettes and affix Connecticut cigarette tax stamps to such packages, and, in the case of roll-your-own tobacco, a person licensed as a distributor under chapter 214a and required to pay the tax due on such tobacco under said chapter 214a;

(8) “Tobacco product manufacturer” has the same meaning as provided in section 4-28h; and

(9) “Units sold” has the same meaning as provided in section 4-28h.

(P.A. 04-218, S. 1.)



Section 4-28l - Cigarette manufacturers: Enforcement. Certification.

(a) Any tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer or similar intermediary or intermediaries, shall execute a certification annually on a form prescribed by the commissioner, certifying under penalty of law for false statement that, as of the date of such certification, such tobacco product manufacturer is either a participating manufacturer or is in full compliance with the provisions of sections 4-28h to 4-28j, inclusive. Such tobacco product manufacturer shall deliver such certificate to the commissioner and Attorney General no later than April thirtieth of each year. Each tobacco product manufacturer shall maintain all invoices and documentation of sales and other such information relied upon for such certification for a period of five years unless otherwise required by law to maintain them for a longer period of time.

(b) If a tobacco product manufacturer is a participating manufacturer, such manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update such list thirty days prior to any addition to, or modification of, its brand families by executing and delivering a supplemental certification to the Attorney General and the commissioner.

(c) If the tobacco product manufacturer is a nonparticipating manufacturer, such manufacturer shall include in its certification: (1) A list of all of its brand families and the number of units of each brand family that were sold in the state during the preceding calendar year; (2) a list of all of its brand families that have been sold in the state at any time during the current calendar year; (3) an indication, by an asterisk, of any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of such certification; and (4) the name and address of any other manufacturer of such brand families in the preceding or current calendar year. Each nonparticipating manufacturer shall update such list thirty days prior to any addition to, or modification of, its brand families by executing and delivering a supplemental certification to the Attorney General and the commissioner.

(d) If the tobacco product manufacturer is a nonparticipating manufacturer, such manufacturer shall further (1) certify that such nonparticipating manufacturer is registered to do business in this state pursuant to title 33 or 34 as a foreign corporation or business entity or has appointed an agent for service of process and provided notice thereof as required by section 4-28n, (2) certify that such nonparticipating manufacturer has established and continues to maintain a qualified escrow fund and has executed a qualified escrow agreement that governs the qualified escrow fund, (3) certify that such nonparticipating manufacturer is in full compliance with the provisions of sections 4-28h to 4-28r, inclusive, and any regulations adopted under sections 4-28h to 4-28r, inclusive, and (4) provide (A) the name, address and telephone number of the financial institution where the nonparticipating manufacturer has established such qualified escrow fund required pursuant to the provisions of sections 4-28h to 4-28j, inclusive, and all regulations adopted under sections 4-28h to 4-28j, inclusive; (B) the account number of such qualified escrow fund and subaccount number for the state of Connecticut; (C) the amount that such nonparticipating manufacturer placed in such fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each such deposit, and such evidence or verification as may be deemed necessary by the commissioner or the Attorney General, to confirm the foregoing; and (D) the amounts of and dates of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from such fund or from any other qualified escrow fund into which it ever made escrow payments pursuant to the provisions of sections 4-28h to 4-28j, inclusive, and all regulations adopted under sections 4-28h to 4-28j, inclusive.

(e) A tobacco product manufacturer may not include in its certification a brand family unless (1) in the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement; and (2) in the case of a nonparticipating manufacturer, such nonparticipating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of sections 4-28h to 4-28j, inclusive. Nothing in this section shall be construed as limiting or otherwise affecting the state’s right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of sections 4-28h to 4-28j, inclusive.

(P.A. 04-218, S. 2.)



Section 4-28m - Cigarette manufacturers: Directory. Violations of law. Review.

(a)(1) Not later than July 1, 2005, the commissioner shall develop and make available for public inspection, on the Department of Revenue Services’ web site and in such other forms as the commissioner deems appropriate, a directory listing of all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of section 4-28l and all brand families that are listed in such certifications. The commissioner shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory current and in conformity with the requirements of sections 4-28k to 4-28r, inclusive.

(2) The commissioner shall not include or retain in such directory the name or brand families of any manufacturer that has failed to provide the required certification or whose certification the commissioner determines is not in compliance with the provisions of section 4-28l, unless such violation has been remedied to the satisfaction of the commissioner.

(3) The commissioner shall not include or retain in the directory any brand family of a nonparticipating manufacturer if the commissioner concludes: (A) All escrow payments required pursuant to the provisions of sections 4-28h to 4-28j, inclusive, for any period for any brand family, whether or not listed by such nonparticipating manufacturer, have not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General, or (B) any outstanding final judgment, including interest thereon, for a violation of sections 4-28h to 4-28j, inclusive, has not been fully satisfied for such brand family and such manufacturer.

(b) It shall be unlawful for any person:

(1) To affix a tax stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory; and

(2) To sell, offer, possess for sale or distribute in this state, cigarettes of a tobacco product manufacturer or brand family not included in the directory.

(c) A violation of subsection (b) of this section shall be a class A misdemeanor.

(d) Any person who violates subsection (b) of this section engages in an unfair and deceptive trade practice in violation of section 42-110b.

(e) A determination by the commissioner not to include a brand family or tobacco product manufacturer in the directory maintained pursuant to this section or to remove such brand family or manufacturer from the directory shall be subject to review in the manner prescribed by section 12-311.

(P.A. 04-218, S. 3; P.A. 10-32, S. 7.)

History: P.A. 10-32 made a technical change in Subsec. (a)(1), effective May 10, 2010.



Section 4-28n - Cigarette manufacturers: Agents for service of process.

(a) Any nonparticipating manufacturer that has not registered to do business in this state, pursuant to title 33 or 34, as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory maintained pursuant to section 4-28m, appoint and continually engage without interruption the services of an agent in this state to act as agent for the service of process on whom all process and any action or proceeding against it concerning or arising out of the enforcement of the provisions of sections 4-28h to 4-28r, inclusive, may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, telephone number and proof of the appointment and availability of such agent to, and to the satisfaction of, the commissioner and the Attorney General.

(b) A nonparticipating manufacturer shall provide notice to the commissioner and the Attorney General at least thirty calendar days prior to termination of the authority of an agent and shall further provide proof, to the satisfaction of the commissioner and the Attorney General, of the appointment of a new agent no less than five calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency, the nonparticipating manufacturer shall notify the commissioner and the Attorney General of such termination not later than five calendar days after such termination and shall include proof, to the satisfaction of the commissioner and the Attorney General, of the appointment of a new agent.

(c) Any nonparticipating manufacturer whose products are sold in this state without appointing or designating an agent as required in this section shall be deemed to have appointed the Secretary of the State as such agent and may be proceeded against in courts of this state by service of process upon the Secretary of the State, except that the appointment of the Secretary of the State as such agent shall not satisfy the condition precedent to having the brand families of the nonparticipating manufacturer listed or retained in the directory.

(P.A. 04-218, S. 4.)



Section 4-28o - Cigarette manufacturers: Reporting requirements. Regulations.

(a) Not later than twenty-five days after the end of each month, and more frequently if so directed by the commissioner, each stamper shall submit such information as the commissioner requires to facilitate compliance with sections 4-28k to 4-28r, inclusive, including, but not limited to, a list by brand family of the total number of cigarettes, or in the case of roll-your-own tobacco, the equivalent stick count, for which the stamper affixed stamps during the previous month. The stamper shall maintain, and make available to the commissioner for a period of five years, all invoices and documentation of purchases and sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the commissioner. Each stamper shall provide and update as necessary an electronic mail address to the commissioner.

(b) (1) The commissioner may disclose to the Attorney General any information received under sections 4-28k to 4-28r, inclusive, and requested by the Attorney General for purposes of determining compliance with and enforcing the provisions of sections 4-28k to 4-28r, inclusive. The commissioner and the Attorney General shall share with each other the information received under sections 4-28k to 4-28r, inclusive, and may share such information with other federal, state or local agencies only for purposes of enforcement of the provisions of sections 4-28h to 4-28r, inclusive, or corresponding laws of other states.

(2) Notwithstanding the provisions of section 12-15, the commissioner may disclose to the Attorney General any returns or return information, as defined in section 12-15, received pursuant to this chapter or chapter 214 or 214a, when such returns or return information is relevant to any arbitration or other dispute resolution proceeding to which the state is a party, created or authorized under the terms of the Master Settlement Agreement, as defined in section 4-28h, or any amendments to said agreement. The Attorney General may further disclose such returns or return information in such arbitration or other dispute resolution proceeding.

(c) The Attorney General may require at any time from a nonparticipating manufacturer proof of the amount of money in the qualified escrow fund maintained by such manufacturer for the purpose of compliance with provisions of sections 4-28h to 4-28j, inclusive. Such proof shall be provided to such manufacturer by the financial institution in which such manufacturer has established such fund. Such proof shall include the amount of money in such fund, exclusive of interest, the amount and date of each deposit to such fund and the amount and date of each withdrawal from such fund.

(d) In addition to the information requested to be submitted pursuant to subsection (a) of this section and section 4-28l, the commissioner may require a stamper or tobacco product manufacturer to submit any additional information including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with the provisions of sections 4-28k to 4-28r, inclusive.

(e) To promote compliance with the provisions of sections 4-28k to 4-28r, inclusive, the commissioner may adopt regulations, in accordance with the provisions of chapter 54, requiring a tobacco product manufacturer subject to the requirements of subsection (c) of section 4-28l to make the escrow deposits required in quarterly installments during the year in which the sales covered by such deposits are made. The commissioner may require production of information sufficient to enable the commissioner to determine the adequacy of the amount of the installment deposit.

(P.A. 04-218, S. 5; P.A. 11-30, S. 1.)

History: P.A. 04-218 effective January 1, 2005; P.A. 11-30 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re disclosure of tax return information, effective June 3, 2011.



Section 4-28p - Cigarette manufacturers: Violations by stampers. Penalties. Seizure of contraband. Injunctions.

(a) In addition to any other civil or criminal remedy provided by law, upon a determination that a stamper has violated subsection (b) of section 4-28m or any regulation adopted under sections 4-28k to 4-28r, inclusive, the commissioner, after a hearing, may revoke or suspend the license of such stamper in the manner provided by section 12-295. Each stamp affixed and each offer to sell cigarettes in violation of subsection (b) of section 4-28m shall constitute a separate violation. The commissioner may also assess such stamper a civil penalty in an amount not to exceed the greater of five hundred per cent of the retail value of the cigarettes, or five thousand dollars, upon a determination of violation of subsection (b) of section 4-28m.

(b) Any cigarettes that have been sold, offered for sale or possessed for sale in this state, in violation of subsection (b) of section 4-28m shall be deemed contraband goods under section 12-305 and such cigarettes shall be subject to seizure as provided in section 12-305. All such cigarettes so seized shall be destroyed and not resold.

(c) The Attorney General, on behalf of the commissioner, may seek an injunction to restrain a threatened or actual violation of subsection (b) of section 4-28m or subsections (a) or (d) of section 4-28o by a stamper and to compel the stamper to comply with said subsections. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to effect the purposes of this section.

(P.A. 04-218, S. 6.)



Section 4-28q - Cigarette manufacturers: State to recover enforcement costs. Certification of stampers.

(a) In any action brought by the state to enforce the provisions of sections 4-28k to 4-28p, inclusive, the state shall be entitled to recover, when it is the prevailing party, the costs of investigation, expert witness fees, costs of the action and reasonable attorneys’ fees.

(b) If a court determines that a person has violated the provisions of sections 4-28k to 4-28p, inclusive, the court shall order any profits, gains, gross receipts or other benefits from the violation to be paid to the state. Unless otherwise expressly provided in sections 4-28k to 4-28p, inclusive, the remedies or penalties provided by sections 4-28k to 4-28p, inclusive, are cumulative to each other and to the remedies or penalties available under all other laws of this state.

(c) No person shall be issued a license or granted a renewal of a license to act as a stamper unless such person has certified in writing, under penalty for false statements, that such person will comply with sections 4-28k to 4-28p, inclusive.

(P.A. 04-218, S. 7.)



Section 4-28r - Cigarette manufacturers: Severability of provisions.

If a court of competent jurisdiction finds that the provisions of sections 4-28h to 4-28r, inclusive, conflict and cannot be reconciled, then sections 4-28h to 4-28j, inclusive, shall supersede the provisions of sections 4-28k to 4-28r, inclusive. If any section, subsection, subdivision, subparagraph, sentence, clause or phrase of sections 4-28k to 4-28r, inclusive, causes sections 4-28h to 4-28j, inclusive, to no longer constitute a qualifying or model statute, as those terms are defined in the Master Settlement Agreement, then that portion of sections 4-28k to 4-28r, inclusive, shall not be valid. If any section, subsection, subdivision, subparagraph, sentence, clause or phrase of sections 4-28k to 4-28r, inclusive, is for any reason held to be invalid, unlawful or unconstitutional, such decision shall not affect the validity of the remaining portions of sections 4-28k to 4-28r, inclusive, or any part thereof.

(P.A. 04-218, S. 8.)



Section 4-29 - Use of appropriations in conjunction with federal funds.

Any state appropriation or the proceeds of any bond issue authorized by the General Assembly for the purpose of erecting a building or buildings for the use of any state institution, any institution under the jurisdiction of the Board of Trustees of the Connecticut State University System enumerated in section 10a-87, any state technical high school or The University of Connecticut, for the development of aviation and for other purposes, may be used in whole or in part as the state’s share of the cost of the work involved in conjunction with any funds made available by any branch of the federal government if the Governor so determines and directs.

(1949 Rev., S. 265; P.A. 83-587, S. 3, 96; P.A. 91-256, S. 38, 69; P.A. 12-116, S. 87.)

History: P.A. 83-587 replaced “state college” with “institution under the jurisdiction of the board of trustees of the Connecticut State University”; P.A. 91-256 made a technical change; pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.



Section 4-29a - Revenue sharing funds.

Funds due to the state under the federal revenue sharing program in each fiscal year ending June 30, beginning with fiscal year 1978-79, and the balance in the Revenue Sharing Trust Fund of the state as of June thirtieth of each fiscal year shall be treated as General Fund revenues and shall be available for General Fund purposes.

(P.A. 79-425, S. 1, 2.)



Section 4-29b - Use of indirect cost recoveries.

Any state agency which receives indirect cost recoveries from federal grant funds or other sources, when such recoveries apply to costs originally paid from the General Fund, shall deposit such cost recoveries with the Treasurer, to the credit of General Fund revenues, unless such deposit is waived by the Secretary of the Office of Policy and Management. This section does not apply to any applicable surcharges on assessments recovered by the state pursuant to sections 12-586g and 12-586f. For purposes of this section “state agency” does not include any constituent unit of the state system of higher education or any state institution of higher education.

(P.A. 00-192, S. 28, 102; June Sp. Sess. P.A. 01-6, S. 15, 85; June Sp. Sess. P.A. 01-9, S. 41, 131.)

History: P.A. 00-192 effective July 1, 2000; June Sp. Sess. P.A. 01-6 provided that section does not apply to certain recoveries under Secs. 12-586g and 12-586f, effective July 1, 2001; June Sp. Sess. P.A. 01-9 changed “overhead charges” to “surcharges” re Secs. 12-586g and 12-586f, effective July 1, 2001.



Section 4-29c - Certain securities-related funds.

For the fiscal year ending June 30, 2013, and each fiscal year thereafter, any moneys collected for the registration of securities, notice filing and exemption filing under chapter 672a shall be deposited in the General Fund.

(P.A. 12-104, S. 19.)

History: P.A. 12-104 effective July 1, 2012.



Section 4-30 - Borrowing money for the Transportation Department.

Section 4-30 is repealed.

(1949 Rev., S. 102; November, 1955, S. N2; 1969, P.A. 768, S. 58; P.A. 78-298, S. 13, 14.)



Section 4-30a - Transfer of surplus to Budget Reserve Fund and State Employees Retirement Fund. Reduction of outstanding state indebtedness.

(a) After the accounts for the General Fund have been closed for each fiscal year and the Comptroller has determined the amount of unappropriated surplus in said fund, after any amounts required by provision of law to be transferred for other purposes have been deducted, the amount of such surplus shall be transferred by the State Treasurer to a special fund to be known as the Budget Reserve Fund. When the amount in said fund equals ten per cent of the net General Fund appropriations for the fiscal year in progress, no further transfers shall be made by the Treasurer to said fund and the amount of such surplus in excess of that transferred to said fund shall be deemed to be appropriated to the State Employees Retirement Fund, in addition to the contributions required pursuant to section 5-156a, but not exceeding five per cent of the unfunded past service liability of the system as set forth in the most recent actuarial valuation certified by the Retirement Commission. Such surplus in excess of the amounts transferred to the Budget Reserve Fund and the state employees retirement system shall be deemed to be appropriated for: (1) Redeeming prior to maturity any outstanding indebtedness of the state selected by the Treasurer in the best interests of the state; (2) purchasing outstanding indebtedness of the state in the open market at such prices and on such terms and conditions as the Treasurer shall determine to be in the best interests of the state for the purpose of extinguishing or defeasing such debt; (3) providing for the defeasance of any outstanding indebtedness of the state selected by the Treasurer in the best interests of the state by irrevocably placing with an escrow agent in trust an amount to be used solely for, and sufficient to satisfy, scheduled payments of both interest and principal on such indebtedness; or (4) any combination of these methods. Pending the use or application of such amount for the payment of interest and principal, such amount may be invested in (A) direct obligations of the United States government, including state and local government treasury securities that the United States Treasury issues specifically to provide state and local governments with required cash flows at yields that do not exceed Internal Revenue Service arbitrage limits, (B) obligations guaranteed by the United States government, and (C) securities backed by United States government obligations as collateral and for which interest and principal payments on the collateral generally flow immediately through to the security holder.

(b) Moneys in said Budget Reserve Fund shall be expended only as provided in this subsection. When in any fiscal year the Comptroller has determined the amount of a deficit applicable with respect to the immediately preceding fiscal year, to the extent necessary, the amount of funds credited to said Budget Reserve Fund shall be deemed to be appropriated for purposes of funding such deficit.

(c) The Treasurer is authorized to invest all or any part of said fund in accordance with the provisions of section 3-31a. The interest derived from the investment of said fund shall be credited to the General Fund.

(P.A. 79-623, S. 6, 8; P.A. 82-443, S. 1, 3; June Sp. Sess. P.A. 83-37, S. 1, 3; P.A. 85-516, S. 1, 8; P.A. 86-403, S. 8, 132; June 23, Sp. Sess. II P.A. 86-1, S. 7, 10; P.A. 92-205, S. 6, 12; May Sp. Sess. P.A. 92-14, S. 1, 11; P.A. 02-118, S. 1; P.A. 03-2, S. 56.)

History: P.A. 82-443 amended Subsec. (a) to repeal provision that not less than 10% of any surplus, when determined, be transferred to the budget reserve fund, and to provide that the entire amount of any surplus, when determined, be transferred to said fund, added provision to Subsec. (a) that the amount of any surplus which may not be transferred to the budget reserve fund because of the maximum size of said fund, shall be deemed to be appropriated to retire state indebtedness and amended Subsec. (b) to provide that when a deficit has been determined for the immediately preceding fiscal year, funds credited to the budget reserve fund shall be deemed to be appropriated to fund such deficit; June Sp. Sess. P.A. 83-37 amended Subsec. (a) to provide that the portion of the state’s total indebtedness to be retired by the amount of surplus in excess of that transferred to the budget reserve fund is the portion of indebtedness “in excess of the state’s normal debt retirement schedule” and amended Subsec. (b) to repeal provision authorizing expenditure of moneys in budget reserve fund upon request of governor and approval of two-thirds of each house of the general assembly; P.A. 85-516 amended Subsec. (c) by adding provision that the interest derived from the investment of the fund shall be credited to the general fund; P.A. 86-403 made technical change in Subsec. (a); June 23 Sp. Sess. II P.A. 86-1 amended Subsec. (a) to clarify that “the amount in said fund” and “general fund appropriations” are “for the fiscal year in progress” and to replace purposes for which amount of surplus in excess of that transferred to budget reserve fund shall be deemed to be appropriated with purposes in Subdivs. (1) to (4), inclusive, and added provision re investment of amount pending application of such amount for payment of interest and principal; P.A. 92-205 amended Subsec. (a) to add provision re appropriation of surplus to state employees retirement fund, but not exceeding 5% of unfunded past service liability of the system; May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205 but did not affect the date applicable to this section; P.A. 02-118 amended Subsec. (a) to increase amount of surplus transferred to fund from 5% to 7.5% of net General Fund appropriations for fiscal year in progress, effective July 1, 2002; P.A. 03-2 amended Subsec. (a) to increase amount of surplus transferred to fund from 7.5% to 10% of net General Fund appropriations for the fiscal year in progress, effective February 28, 2003.



Section 4-30b - Use of unappropriated surplus in fiscal years ending June 30, 2010, to June 30, 2017.

Notwithstanding the provisions of section 4-30a, after the accounts for the fiscal year ending June 30, 2010, and each fiscal year thereafter, until and including the fiscal year ending June 30, 2017, are closed, if the Comptroller determines there exists an unappropriated surplus in the General Fund, the amount of any such surplus shall first be used for redeeming prior to maturity any outstanding notes issued under section 3-20g, and any amount beyond that required to redeem such notes shall be used to reduce the obligations of the state under the financing plan authorized under section 88 of public act 09-3 of the June special session*.

(June Sp. Sess. P.A. 09-3, S. 511.)

*Note: Section 88 of public act 09-3 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009.



Section 4-30b and 4-30c - and 4-30c. Use of unappropriated surplus in fiscal years ending June 30, 2010, to June 30, 2017. Use of unappropriated surplus for unreserved negative General Fund balance in fiscal years ending June 30, 2012, and June 30, 2013; use of unappropriated surplus as reserve beginning in fiscal year ending June 30, 2014.

Sections 4-30b and 4-30c are repealed, effective July 1, 2013.

(June Sp. Sess. P.A. 09-3, S. 511; P.A. 11-48, S. 46; P.A. 13-239, S. 135.)



Section 4-30c - Use of unappropriated surplus for unreserved negative General Fund balance in fiscal years ending June 30, 2012, and June 30, 2013. Use of unappropriated surplus as reserve beginning in fiscal year ending June 30, 2014.

(a) Notwithstanding the provisions of sections 4-30a and 4-30b, after the accounts for the fiscal years ending June 30, 2012, and June 30, 2013, are closed, if the Comptroller determines that an unappropriated surplus exists in the General Fund, the Comptroller shall reserve an amount, not to exceed seventy-five million dollars for the fiscal year ending June 30, 2012, and fifty million dollars for the fiscal year ending June 30, 2013, to be applied to any net increase in unreserved negative General Fund balance beyond the amount reported by the Comptroller as of June 30, 2011, before any other reserve required by any provision of the general statutes is determined.

(b) Notwithstanding the provisions of sections 4-30a and 4-30b, after the accounts for the fiscal year ending June 30, 2014, and each fiscal year thereafter are closed, if the Comptroller determines that an unappropriated surplus exists in the General Fund, the Comptroller shall reserve an amount equal to the increment of the deferred charge, determined under section 3-115b, for such fiscal year, before any other reserve required by any provision of the general statutes is determined.

(P.A. 11-48, S. 46.)

History: P.A. 11-48 effective June 13, 2011.



Section 4-31 - Disposition of insurance funds.

The Governor may authorize the use of any moneys received by the state in payment of insurance claims upon property of the state for the purpose of rebuilding, repairing or replacing such property.

(1949 Rev., S. 272; P.A. 75-450; P.A. 77-614, S. 19, 610; P.A. 78-298, S. 5, 14; P.A. 82-314, S. 13, 63; P.A. 86-162, S. 1, 2.)

History: P.A. 75-450 required finance and control commissioner to notify appropriations committee of insurance claims received; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 78-298 deleted provisions for use of funds from private sources etc. for rebuilding, repairing or replacing property; P.A. 82-314 changed committee names; P.A. 86-162 deleted requirement that secretary of the office of policy and management notify general assembly committees having cognizance of matters relating to appropriations and budgets of state agencies, and state finance, revenue and bonding, within 90 days of receipt of such insurance payment and whether the state plans to rebuild, repair or replace such property.



Section 4-31a - Disposition of gifts, contributions, trust income or other aid from private source or federal government.

(a) Any gift, contribution, income from trust funds, or other aid from any private source or from the federal government, except federal aid for highway and bridge purposes or federal funds in the possession of the Board of Control of the Connecticut Agricultural Experiment Station, the Board of Trustees of The University of Connecticut, the Board of Trustees of the Connecticut State University System, the Board of Trustees of the Community-Technical Colleges, or the Employment Security Division of the Labor Department, or any other gift, grant or trust fund in the possession of any of said boards, shall be entered upon the records of the General Fund in the manner prescribed by the Secretary of the Office of Policy and Management. When so recorded, such amounts shall be deemed to be appropriated to the purposes of such gift, contribution or other aid and shall be allotted in accordance with law. No gift, contribution, income from trust funds, or other aid from any private source or from the federal government that is subject to this subsection shall require allotment, except upon a notice by the Secretary of the Office of Policy and Management that the state agency receiving such funding has failed to consistently provide the notifications required in subsection (e) of section 4-66a.

(b) Notwithstanding the provisions of subsection (a) of this section, any funds that are donated or contributed by any private source with the intent that such gift or contribution be used to support coordinated emergency recovery, as defined in section 4-37e, shall not be entered upon the records of the General Fund and such amounts shall not be deemed to be appropriated to the purposes of such gift or contribution.

(c) No fund shall be created and set up on the books of the state except by act of the General Assembly or upon the approval of the Governor.

(1959, P.A. 337, S. 1; 1971, P.A. 502, S. 1; P.A. 77-614, S. 19, 610; P.A. 82-218, S. 39, 46; P.A. 86-205, S. 1; P.A. 89-260, S. 2, 41; P.A. 91-256, S. 39, 69; P.A. 97-131, S. 2, 5; P.A. 13-275, S. 3.)

History: 1971 act included federal funds of boards of trustees for state colleges, community colleges and technical colleges in funds exempt from inclusion in general fund; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 86-205 amended Subsec. (a) to include federal funds in the possession of the employment security division of the labor department within funds exempt from inclusion in general fund; P.A. 89-260 in Subsec. (a) substituted “board of trustees of the community-technical colleges” for the board of trustees for regional community colleges and the board of trustees of the state technical colleges; P.A. 91-256 made a technical change; P.A. 97-131 added provision that gifts, contributions, income from trust funds and other aid from private sources and the federal government do not require allotment except upon notice by the Secretary of the Office of Policy and Management that the state agency receiving the funding has consistently failed to provide the notification required by Sec. 4-66a(e), effective June 13, 1997; P.A. 13-275 added new Subsec. (b) re treatment of funds donated or contributed by private source to support coordinated emergency recovery and redesignated existing Subsec. (b) as Subsec. (c), effective July 11, 2013.



Section 4-31b - Annual statement re internal service fund operations.

The custodian or administrator of each internal service fund of the state shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the legislative Office of Fiscal Analysis, not later than October first of each year, a statement showing in detail the operations of such fund for the preceding fiscal year. Such statement shall include an accounting, by item, for all revenues and expenditures of such fund for such year.

(P.A. 83-403, S. 1, 2.)



Section 4-31c - Grants and Restricted Accounts Fund.

There is established a fund to be known as the “Grants and Restricted Accounts Fund”. Upon certification by the Comptroller and the Secretary of the Office of Policy and Management that the CORE-CT project for financial services is operational, the fund shall contain all moneys that are restricted, not available for general use and previously accounted for in the General Fund as “Federal and Other Grants”. The Comptroller is authorized to make such transfers as are necessary to provide that, notwithstanding any provision of the general statutes, all moneys that are restricted and not available for general use are in the Grants and Restricted Accounts Fund.

(May Sp. Sess. P.A. 04-2, S. 81.)

History: May Sp. Sess. P.A. 04-2 effective July 1, 2004.



Section 4-31d - System to track federal and alternative grant funding. Liaisons. Report.

(a) The Office of Policy and Management shall, within available resources, (1) develop a system to track the state’s federal and alternative grant funding; and (2) work in consultation with other state agencies to pursue specific federal revenue maximization efforts.

(b) The Secretary of the Office of Policy and Management shall identify for which state agencies it is appropriate to have an employee designated to serve as the liaison with the office regarding federal and alternative funding. Each agency so identified shall designate such a liaison. Each such liaison shall ensure that the office has access to information regarding all grant applications that have been submitted by the agency of such liaison that the office requires to maintain the tracking system developed pursuant to subsection (a) of this section.

(c) The Office of Policy and Management shall, on or before November 15, 2014, and annually thereafter, submit to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations and the budgets of state agencies in accordance with the provisions of section 11-4a, and post on said office’s Internet web site, a report on the office’s efforts to maximize alternative revenues. The office shall also submit such report to the Legislative Program Review and Investigations Committee.

(P.A. 13-294, S. 1.)

History: P.A. 13-294 effective July 1, 2013.



Section 4-32 - State revenue accounting.

Each state department, institution, board, commission or other state agency and each official and employee thereof, including the clerks of the Superior Court, receiving any money or revenue for the state, shall, within twenty-four hours of its receipt, account for and, if the total of the sums received amounts to five hundred dollars or more, pay the same to the Treasurer or deposit the same in the name of the state in depositories designated by the Treasurer under such regulations as the Treasurer prescribes. Total daily receipts of less than five hundred dollars may be held until the total receipts to date amount to five hundred dollars, but not for a period of more than seven calendar days. The Treasurer is authorized to make exceptions to the limitations herein prescribed upon written application from the head of any state department, institution, board, commission or other state agency stating that compliance would be impracticable and giving the reasons therefor. The Treasurer shall make a written statement of any such exception and shall file copies thereof with the Comptroller and the Auditors of Public Accounts.

(1949 Rev., S. 273; 1953, S. 101d; February, 1965, P.A. 247; P.A. 75-530, S. 2, 35; P.A. 77-452, S. 45, 72; P.A. 78-302, S. 6, 11; P.A. 97-65, S. 1, 2.)

History: 1965 act made provisions for common pleas and superior court clerks; P.A. 75-530 included common pleas and superior court clerks under provisions of section, deleting prior language excepting them from provisions in certain cases; P.A. 77-452 deleted reference to court of common pleas, effective July 1, 1978; P.A. 78-302 deleted provisions concerning petty cash funds for agencies; P.A. 97-65 increased from $100 to $500 the amount to be paid over to Treasurer within 24 hours of receipt, effective July 1, 1997.



Section 4-33 - Deposit of public money and trust funds.

(a) Any person, with the approval of the Treasurer and the Comptroller, may deposit any funds or moneys in such person’s hands belonging to the state or held by such person as a custodian or trustee or in an official capacity, in any qualified public depository, as defined in section 36a-330, or any bank authorized pursuant to section 3-24, provided such deposit shall only be made in such person’s name as an official of the state, custodian or trustee or in the name of the state. In no case shall the deposit by such person in any one such qualified public depository or bank exceed in the aggregate at any one time seventy-five per cent of the total capital of such depository or bank, as determined in accordance with applicable federal regulations and regulations adopted by the Banking Commissioner under section 36a-332, provided: (1) Any such qualified public depository or bank is required to disclose such information relating to public deposits as the Banking Commissioner may require by regulations which the Banking Commissioner shall adopt in accordance with the provisions of chapter 54. The regulations shall include, but not be limited to, disclosure of the most current quarterly statement of condition and statement of income; and (2) whatever interest or other pecuniary consideration such depository or bank allows for or upon such deposit or payment shall belong to and accrue to the benefit of the state.

(b) On or before September first of each year, each person who deposits funds or moneys in an account under subsection (a) of this section shall submit to the Treasurer and the Comptroller, on a form provided by the Treasurer, a list of all such accounts, as of the preceding June thirtieth.

(c) If the laws of this state have, in all other respects, been complied with, any person acting on behalf of, or as custodian or trustee for, the state, who deposits public funds in any depository, shall, because of failure, insolvency, receivership, forced closing or restricted operation of such depository, or a bank and credit union holiday or banking emergency proclaimed under the provisions of the laws of the United States or of this state, be relieved of personal responsibility for public funds so deposited and the surety or sureties upon the bond of such person shall be likewise relieved to the same extent as such person. The provisions of this section shall not be construed to relieve any such person or such person’s surety or sureties from the obligation to account for the whole or such part of public funds so deposited as and when the same may be obtained by such person from such depository.

(1949 Rev., S. 832; 1955, S. 370d; 1957, P.A. 240; 1967, P.A. 517, S. 12; P.A. 73-609, S. 1, 4; P.A. 75-256, S. 1, 5; P.A. 78-121, S. 3, 113; 78-236, S. 7, 20; P.A. 80-183, S. 2, 3; P.A. 81-193, S. 13, 16; P.A. 83-140, S. 2; 83-438, S. 1, 8; P.A. 87-9, S. 2, 3; P.A. 89-73, S. 1, 2; P.A. 91-245, S. 9; P.A. 94-7, S. 2; 94-190, S. 4; P.A. 95-282, S. 1, 11; P.A. 96-244, S. 38, 63; P.A. 00-6, S. 2; P.A. 03-84, S. 5.)

History: 1967 act changed bank deposit limit from 50% to 75% of bank’s total funds; P.A. 73-609 changed building and loan association deposit limit to $75,000 and added provision concerning public officials acting as fiduciary; P.A. 75-256 deleted provision limiting investments in mutual saving banks as subject to provisions of Sec. 36-104 and changed building and loan association deposit limit to $100,000; P.A. 78-121 removed references to share accounts and to building or savings and loan associations, referring instead to accounts generally and savings and loan associations; P.A. 78-236 required approval of treasurer; P.A. 80-183 included federal savings and loan associations under provisions of section and required investments exceeding amount insured by Federal Savings and Loan Insurance Corporation to be fully collateralized; P.A. 81-193 replaced references to a mutual savings bank, national or state bank and trust company, savings and loan association or federal savings and loan association with “any qualified public depository, as defined in Sec. 36-382” and deleted the limitation of $100,000 on deposits except for a deposit in a savings bank; P.A. 83-140 required the state comptroller to approve the deposit by a public official of the state of any funds or moneys belonging to the state; P.A. 83-438 eliminated the $100,000 maximum on public funds which may be deposited in a savings bank, added disclosure requirements for all qualified public depositories accepting public deposits and precluded any depository whose ratio of net worth to assets falls below 3% from accepting additional public deposits; (Revisor’s note: Pursuant to P.A. 87-9, “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 89-73 revised Subsec. and Subdiv. designations and added Subsec. (b) requiring each public official who deposits funds to submit a list of such accounts; P.A. 91-245 substituted total capital as determined in accordance with applicable regulations for capital, general loss reserve, surplus and undivided profits, and deleted prohibition on acceptance of additional public deposits by depositories whose ratio of net worth to assets falls below 3%; P.A. 94-7 amended Subsec. (a) to allow deposit of funds in an out-of-state bank, trust company or state trust company; P.A. 94-190 changed “depository” to “depository or bank” for consistency and deleted the reference to Sec. 3-24(2); P.A. 95-282 added Subsec. (c) re liability of persons acting on behalf of the state who deposit public funds in any depository and made technical changes, effective July 6, 1995, provided “any designation of a depository of public funds of the state or any municipality or regional school district, and any prescription of the method of supervision of the investment and reinvestment of trust funds of a municipality, made in accordance with the applicable provisions of sections 4-33, 7-401, 7-402, 7-403, subsection (c) of section 10-52 or subsection (d) of section 10-56 in effect on or before July 6, 1995, shall remain in effect until rescinded or otherwise modified in accordance with the provisions of public act 95-282” (Revisor’s note: (1) The reference to “section 10-52” appears to be a clerical error since Subsec. (c) of Sec. 10-51 was amended by Sec. 5 of P.A. 95-282; (2) the Revisors changed the reference in Subsec. (c) from “any person acting in behalf of,” to “any person acting on behalf of,” for consistency with statutory usage); P.A. 96-244 revised effective date of P.A. 95-282 but without affecting this section; P.A. 00-6 replaced “bank holiday” with “bank and credit union holiday” and made technical changes for the purposes of gender neutrality in Subsec. (c); P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” and made a technical change in Subsec. (a), effective June 3, 2003.

See Sec. 3-24 re additional powers of Treasurer to deposit state funds.

See Sec. 7-401 et seq. re municipal power to designate depositories and make deposits.



Section 4-33a - Illegal, irregular or unsafe handling of state or quasi-public agency funds.

All boards of trustees of state institutions, state department heads, boards, commissions, other state agencies responsible for state property and funds and quasi-public agencies, as defined in section 1-120, shall promptly notify the Auditors of Public Accounts and the Comptroller of any unauthorized, illegal, irregular or unsafe handling or expenditure of state or quasi-public agency funds or breakdowns in the safekeeping of any other resources of the state or quasi-public agencies or contemplated action to do the same within their knowledge.

(1971, P.A. 557; P.A. 97-197.)

History: P.A. 97-197 applied section to quasi-public agencies.



Section 4-35 - Fiscal year.

The fiscal year for all departments of the state government shall end on the thirtieth day of June.

(1949 Rev., S. 266.)



Section 4-36 - Inventory and list of state property.

Each state agency shall establish and keep an inventory account in the form prescribed by the Comptroller, and shall, annually, on or before October first, transmit to the Comptroller a detailed inventory, as of June thirtieth, of all of the following property owned by the state and in the custody of such agency: (1) Real property, and (2) personal property having a value of one thousand dollars or more. For audit purposes, each state agency shall establish and keep a list of personal property having a value of less than one thousand dollars and defined as “controllable property” in the property control manual published by the Comptroller.

(1949 Rev., S. 275; P.A. 98-42, S. 1, 8; P.A. 00-25, S. 1.)

History: P.A. 98-42 substituted “agency” for “department and state institution” and exempted noncontrollable personal property having a value of less than $1,000 from inventory requirement, effective July 1, 1998; P.A. 00-25 substituted “October first” for “August first”, made a technical change for the purpose of gender neutrality and required state agencies to list, rather than inventory, controllable personal property having value of less than $1,000.



Section 4-37 - Payment to persons entitled to refund of money paid to state.

The Comptroller, upon application of any state department or commission, may draw an order upon the Treasurer in favor of any person equitably entitled to the refund of any money paid to the state, for the amount of such refund. The State Treasurer shall pay the amount of such refund from the fund to which such payment is credited.

(1949 Rev., S. 276; P.A. 78-302, S. 7, 11; P.A. 85-138; P.A. 93-285, S. 4; June Sp. Sess. P.A. 01-6, S. 8, 85.)

History: P.A. 78-302 required payments to be made from funds specifically appropriated for the purpose; P.A. 85-138 added provision that the approval of the attorney general is not required for refunds of $100 or less; P.A. 93-285 deleted requirement that attorney general approve refunds greater than $100; June Sp. Sess. P.A. 01-6 deleted former provision providing for refunds of payments to be paid out of appropriations to the Comptroller and provided for refunds to be paid by the Treasurer from the fund to which the payment is credited, effective July 1, 2001.



Section 4-37d - Financial management task force.

No member who served or is serving on the Governor’s financial management task force shall receive any remuneration for such service by the state of Connecticut, and no corporation, partnership or limited partnership doing business within the state or any professional corporation which has within its employ a member of said task force shall be eligible for any state contracts created as a result of said task force’s report.

(P.A. 77-572, S. 2, 3.)



Section 4-37e - Definitions.

As used in this section and sections 4-37f to 4-37j, inclusive:

(1) “State agency” means each state board, authority, commission, department, office, institution, council or other agency of the state including, but not limited to, each constituent unit and each public institution of higher education.

(2) “Foundation” means an organization, fund or any other legal entity which is (A) exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and (B) established for the principal purpose of receiving or using private funds for charitable, scientific, cultural, educational or related purposes that support or improve a state agency or for coordinated emergency recovery purposes. Such an organization, fund or other legal entity shall not be deemed to be a state agency or a public agency, as defined in section 1-200.

(3) “Executive authority” means (A) a department head, as defined in section 4-5, (B) the executive secretary or president of a constituent unit, (C) the chief executive officer of a public institution of higher education, and (D) the chief executive officer of any other state agency.

(4) “Constituent unit” means a constituent unit as defined in section 10a-1.

(5) “Public institution of higher education” means a public college or university in the state system of higher education or The University of Connecticut School of Law.

(6) “Coordinated emergency recovery” means the support and improvement of state services affected by a natural disaster, act of domestic terrorism, catastrophic event or other unforeseen emergency, including, but not limited to, services provided by the Department of Emergency Services and Public Protection and the Office of Victim Services.

(P.A. 89-267, S. 1; P.A. 98-68, S. 1, 3; P.A. 01-141, S. 14; P.A. 13-275, S. 1.)

History: P.A. 98-68 applied section to Sec. 4-37j, effective July 1, 1998; P.A. 01-141 redefined “foundation” to provide that such organization, fund or other legal entity not be deemed a public agency as defined in Sec. 1-200; P.A. 13-275 amended Subdiv. (2) by redefining “foundation” to clarify reference to Internal Revenue Code of 1986 and include an entity established “for coordinated emergency recovery purposes” and added Subdiv. (6) defining “coordinated emergency recovery”, effective July 11, 2013.



Section 4-37f - Requirements for foundations established for principal purpose of supporting or improving state agencies or for coordinated emergency recovery purposes.

The executive authority of each state agency for which a foundation is established shall, in accordance with a policy adopted by the board of trustees of the constituent unit for each state agency which is a constituent unit or which is a public institution of higher education under the jurisdiction of the constituent unit, ensure that, or the executive authority of each state agency for which a foundation is established for the principal purpose of coordinated emergency recovery shall ensure that:

(1) The foundation shall have a governing board to oversee its operation;

(2) If the state agency is a constituent unit, the following persons shall serve as nonvoting members of the governing board of the foundation unless the bylaws of the foundation provide that they be voting members: The executive authority of the constituent unit, or his designee, a student enrolled at an institution under the jurisdiction of the constituent unit, who shall be elected by the students enrolled at the institutions under the jurisdiction of the constituent unit, and a member of the faculty of any such institution, who shall be elected by the faculty of the institutions under the jurisdiction of the constituent unit. Elections pursuant to this subdivision shall be conducted in accordance with procedures for such elections established by the board of trustees of the constituent unit;

(3) If the constituent unit is the Board of Trustees of the Community-Technical Colleges or the Board of Trustees of the Connecticut State University System, the purposes of the foundation shall be limited to providing funding for (A) scholarships or other direct student financial aid, and (B) programs, services or activities at one or more of the institutions within its jurisdiction;

(4) If the state agency is a public institution of higher education, the following persons shall serve as nonvoting members of the governing board of the foundation unless the bylaws of the foundation provide that they be voting members: The executive authority of the institution, or his designee, a student enrolled at the institution, who shall be elected by the students enrolled in the institution and a member of the faculty of the institution, who shall be elected by the faculty of the institution. Elections pursuant to this subdivision shall be conducted in accordance with procedures for such elections established by the board of trustees of the constituent unit which has jurisdiction over the institution;

(5) The governing board of the foundation shall annually file with the state agency an updated list of the members and officers of such board;

(6) The salaries, benefits and expenses of officers and employees of the foundation shall be paid solely by the foundation;

(7) The foundation shall use generally accepted accounting principles in its financial record-keeping and reporting;

(8) A foundation which has in any of its fiscal years receipts and earnings from investments totaling one hundred thousand dollars per year or more, or a foundation established for the principal purpose of coordinated emergency recovery that operated in response to an eligible incident, as defined in section 4-37r, during the fiscal year or with funds that exceeded one hundred thousand dollars in the aggregate, shall have completed on its behalf for such fiscal year a full audit of the books and accounts of the foundation. A foundation which has receipts and earnings from investments totaling less than one hundred thousand dollars in each fiscal year during any three of its consecutive fiscal years beginning October 1, 1986, shall have completed on its behalf for the third fiscal year in any such three-year period a full audit of the books and accounts of the foundation, unless such foundation was established for the principal purpose of coordinated emergency recovery and had completed on its behalf such an audit for any year in any such three-year period. For each fiscal year in which an audit is not required pursuant to this subdivision financial statements shall be provided by the foundation to the executive authority of the state agency. Each audit under this subdivision shall be conducted (A) by an independent certified public accountant or, if requested by the state agency with the consent of the foundation, the Auditors of Public Accounts, and (B) in accordance with generally accepted auditing standards. The audit report shall include financial statements, a management letter and an audit opinion which address the conformance of the operating procedures of the foundation with the provisions of sections 4-37e to 4-37i, inclusive, and recommend any corrective actions needed to ensure such conformance. Each audit report shall disclose the receipt or use by the foundation of any public funds in violation of said sections or any other provision of the general statutes. The foundation shall provide a copy of each audit report completed pursuant to this subdivision to the executive authority of the state agency and the Attorney General. Each financial statement required under this subdivision shall include, for the fiscal year to which the statement applies, the total receipts and earnings from investments of the foundation and the amount and purpose of each receipt of funds by the state agency from the foundation. As used in this subdivision, “fiscal year” means any twelve-month period adopted by a foundation as its accounting year;

(9) There shall be a written agreement between the state agency and the foundation which (A) addresses any use by the foundation of the agency’s facilities and resources including, but not limited to, office space, storage space, office furniture and equipment, utilities, photocopying services, computer systems and the maintenance by the state agency of the books and records of the foundation, provided any such books and records maintained by the state agency shall not be deemed to be public records and shall not be subject to disclosure pursuant to the provisions of section 1-210, (B) provides that the state agency shall have no liability for the obligations, acts or omissions of the foundation, (C) requires the foundation to reimburse the state agency for expenses the agency incurs as a result of foundation operations, if the agency would not have otherwise incurred such expenses, (D) in the case of foundations established for a constituent unit of the state system of higher education or for a public institution of higher education, requires the foundation to establish and adhere to an investment policy and a spending policy that are consistent with sections 45a-535 to 45a-535i, inclusive, and (E) provides that if the foundation ceases to exist or ceases to be a foundation, as defined in section 4-37e, (i) the foundation shall be prohibited from using the name of the state agency, (ii) the records of the foundation, or copies of such records, shall be made available to and may be retained by the state agency, provided any such records or copies which are retained by the state agency shall not be deemed to be public records and shall not be subject to disclosure pursuant to the provisions of section 1-210, and (iii) there are procedures for the disposition of the financial and other assets of the foundation. If the state agency is a constituent unit, the board of trustees of the constituent unit shall approve such agreement. If the state agency is a public institution of higher education, the board of trustees of the constituent unit which has jurisdiction over the institution shall approve such agreement; and

(10) If the foundation is established for the principal purpose of coordinated emergency recovery, the Department of Emergency Services and Public Protection shall be deemed the state agency for purposes of this section, and the deputy commissioner of said department with jurisdiction over the Division of Emergency Management and Homeland Security shall be deemed the executive authority for purposes of this section.

(P.A. 89-267, S. 2; P.A. 94-180, S. 13, 17; P.A. 95-259, S. 1, 32; P.A. 96-244, S. 40, 63; P.A. 99-285, S. 9, 12; P.A. 08-6, S. 1; P.A. 13-275, S. 2.)

History: P.A. 94-180 added Subdiv. (3) limiting the purposes of foundations established by the boards of trustees of the community-technical colleges and the Connecticut State University system and renumbered the remaining Subdivs., effective July 1, 1994; P.A. 95-259 amended Subdivs. (2) and (4) concerning the bylaws and voting members, effective July 6, 1995; P.A. 96-244 amended Subdiv. (8) to allow the audit to be conducted by the Auditors of Public Accounts, if requested by the state agency, effective June 6, 1996; P.A. 99-285 amended Subdiv. (9) to designate the existing Subpara. (D) as Subpara. (E) and to add a new Subpara. (D) re investment and spending policy for foundations established for constituent units of the state system of higher education or for public institutions of higher education, effective July 1, 1999; P.A. 08-6 amended Subdiv. (9)(D) to replace references to repealed sections with references to Secs. 45a-535 to 45a-535i, effective April 29, 2008; P.A. 13-275 added provision re obligations of executive authority of each state agency for which a foundation is established for principal purpose of coordinated emergency recovery, made a technical change in Subdiv. (3), amended Subdiv. (8) to make full audit requirement applicable to foundation established for principal purpose of coordinated emergency recovery that operated in response to an eligible incident during the fiscal year or with funds that exceeded $100,000 in the aggregate, to exempt such foundation from requirement of full audit for third fiscal year in three-year period for foundations having receipts and earnings of less than $100,000 in each fiscal year if such foundation had completed on its behalf such an audit for any year in any such three-year period, and to require foundation to provide copy of audit report to the Attorney General, and added Subdiv. (10) re which department is deemed the state agency and which official is deemed the executive authority for purposes of section when foundation is established for principal purpose of coordinated emergency recovery, effective July 11, 2013.



Section 4-37g - Review of foundation audit reports. Auditors of Public Accounts.

(a) As used in this section, the term “funds for deposit and retention in state accounts” means (1) all funds or other things of value received through proposals or other means with an obligation for service primarily to the donor by the state agency including, but not limited to, research, training, education or public service activities, except for such funds or other things of value given to a foundation by a charitable trust which, on or before October 1, 1989, does not permit the giving of its funds or other things of value to a state agency, (2) gifts and donations, including cash, endowments, stock, real estate, personal property or other property of value, made to the state agency and (3) foundation funds received by the state agency.

(b) In the case of an audit required pursuant to section 4-37f, that was not conducted by the Auditors of Public Accounts, the executive authority and chief financial official of the state agency shall review the audit report received pursuant to said section and, upon such review, the executive authority shall sign a letter indicating that he has reviewed the audit report and transmit a copy of the letter and report to the Auditors of Public Accounts. If such audit report indicates that (1) funds for deposit and retention in state accounts have been deposited and retained in foundation accounts or (2) state funds, personnel, services or facilities may have been used in violation of sections 4-37e to 4-37i, inclusive, or any other provision of the general statutes, the Auditors of Public Accounts may conduct a full audit of the books and accounts of the foundation pertaining to such funds, personnel, services or facilities, in accordance with the provisions of section 2-90. For the purposes of such audit, the Auditors of Public Accounts shall have access to the working papers compiled by the certified public accountant in the preparation of the audit conducted pursuant to section 4-37f which are relevant to such use of state funds, personnel, services or facilities in violation of the provisions of sections 4-37e to 4-37i, inclusive, or any other provision of the general statutes.

(P.A. 89-267, S. 3; P.A. 96-244, S. 41, 63.)

History: P.A. 96-244 limited the applicability of Subsec. (b) to audits not conducted by the Auditors of Public Accounts, effective June 6, 1996.



Section 4-37h - Procedures for foundation solicitations.

Any person soliciting funds or any other thing of value for donation to a foundation by a person, firm, corporation or other entity shall, at the time of such solicitation or in any receipt for or other written confirmation of such donation, clearly and conspicuously disclose to the person, firm, corporation or other entity that the funds or other things of value donated are to be provided to the foundation and that the person, firm, corporation or other entity may request in writing that its identity be confidential, and upon such request, the identity of the person, firm, corporation or other entity shall not be publicly disclosed.

(P.A. 89-267, S. 4; P.A. 01-173, S. 1, 67.)

History: P.A. 01-173 made a technical change, effective July 1, 2001.



Section 4-37i - Prohibition on compensation or funds from foundation to state officer or employee without approval.

No officer or employee of a state agency shall receive a salary, fee or loan, or any compensation or other thing of value from the foundation or withdraw funds from a foundation account for any purpose, without the written approval of the executive authority, except that (1) if the officer or employee is the executive authority of a constituent unit, the written approval shall be that of the chairman of the board of trustees of the constituent unit in accordance with a policy adopted by such board of trustees, and (2) if the officer or employee is the executive authority of a public institution of higher education, the written approval shall be that of the executive authority of the constituent unit.

(P.A. 89-267, S. 5.)



Section 4-37j - Foundation policy for investigation of certain matters. Whistle-blower protection for foundation employees.

Each foundation shall develop, in conjunction with the Auditors of Public Accounts, and implement a written policy (1) for the investigation of any matter involving corruption, unethical practices, violation of state laws or regulations, mismanagement, gross waste of funds, abuse of authority or danger to the public safety occurring in such foundation, (2) prohibiting any officer or employee of the foundation from taking or threatening to take any personnel action against any foundation employee who transmits information concerning any such matter, (3) providing that any foundation employee who is found to have knowingly and maliciously made false charges concerning any such matter under subdivision (1) of this section shall be subject to disciplinary action by the employee’s appointing authority, up to and including dismissal, and (4) requiring the foundation to provide a copy of such policy to its employees and to periodically notify the employees of the existence of the policy.

(P.A. 98-68, S. 2, 3.)

History: P.A. 98-68 effective July 1, 1998.



Section 4-37k - Agreements between state agencies and foundations not deemed contracts for performance of governmental functions.

Notwithstanding any other provision of the general statutes, an agreement between a state agency and a foundation, as defined in section 4-37e, shall not be deemed to be a contract for the performance of a governmental function within the meaning of section 1-218.

(P.A. 01-169, S. 3.)



Section 4-37l - State agency consideration of smart growth principles re certain grant applications.

When considering any grant application submitted in connection with a proposed development, rehabilitation or other construction project, a state agency shall consider whether such proposal complies with some or all of the principles of smart growth provided in section 1 of public act 09-230*.

(P.A. 10-138, S. 6.)

*Note: Section 1 of public act 09-230 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.



Section 4-37r - Coordinated emergency recovery. Definitions.

As used in this section and sections 4-37s to 4-37u, inclusive:

(1) “Eligible incident” means any emergency declared by a political subdivision of the state, declared by the Governor in accordance with section 28-9 or declared by two-thirds vote of the board following a request of the Governor;

(2) “CT CARE” means the Connecticut Coordinated Assistance and Recovery Endowment foundation established under section 4-37s;

(3) “Board” means the governing board of CT CARE;

(4) “Victims’ relief” means direct financial payments to those individuals determined by the board to be most affected by an eligible incident;

(5) “Assistance” means moneys payable by CT CARE in furtherance of coordinated emergency recovery, as defined in section 4-37e, other than victims’ relief, to assist eligible recipients affected by an eligible incident including individuals, municipalities and nonprofit organizations; and

(6) “Endowment fund eligible gift” means a gift from a private source to or for the benefit of CT CARE that the donor has specifically designated for deposit in an endowment fund or that, by the terms of the gift, CT CARE may and does deposit or permit to be deposited in an endowment fund.

(P.A. 13-275, S. 4.)

History: P.A. 13-275 effective July 11, 2013.



Section 4-37s - Coordinated emergency recovery. CT CARE foundation. Governing board. Distribution committee.

(a) There is established, in accordance with the provisions of section 4-37f, a foundation that shall be known as the Connecticut Coordinated Assistance and Recovery Endowment or CT CARE. The purpose of the foundation is to support coordinated emergency recovery, as defined in section 4-37e. The foundation may accept disbursements from the Coordinated Emergency Recovery Fund pursuant to section 4-37t and may accept gifts, grants or donations from private sources to enable the foundation to carry out its purposes.

(b) (1) CT CARE shall be administered by a governing board. The board shall include the following voting members: (A) Seven members appointed by the Governor who shall have experience in finance or accounting or with the operation of a nonprofit or other corporation, each of whom shall serve at the pleasure of the Governor; (B) the Secretary of the Office of Policy and Management, or the secretary’s designee; (C) the Deputy Commissioner of Emergency Services and Public Protection with jurisdiction over the Division of Emergency Management and Homeland Security, or the deputy commissioner’s designee; (D) an employee of the Office of Victim Services within the Judicial Department appointed by the Chief Court Administrator; (E) the chairperson of each regional emergency planning team established by the Division of Emergency Management and Homeland Security within the Department of Emergency Services and Public Protection; and (F) two members, appointed by the Connecticut Council for Philanthropy, each of whose term shall be coterminous with that of the Governor, provided such member’s term shall extend through the duration of an eligible incident and, after expiration of such member’s term, through any period in which a new appointment to replace such member has yet to be made.

(2) The following persons shall serve on the governing board as nonvoting members in an advisory capacity, in a manner determined by the executive committee pursuant to subsection (g) of this section: (A) The State Emergency Management Director, or the director’s designee; (B) the Commissioner of Social Services, or the commissioner’s designee; (C) the Insurance Commissioner, or the commissioner’s designee; (D) (i) the executive director of the Connecticut Conference of Municipalities or the executive director’s designee, and (ii) the executive director of the Connecticut Council of Small Towns or the executive director’s designee, each of whose term shall be coterminous with that of the Governor, provided such member’s term shall extend through the duration of an eligible incident; and (E) such other persons as determined by the executive committee established pursuant to subsection (g) of this section.

(3) All appointments to the governing board shall be made not later than thirty days after July 11, 2013. Any vacancy shall be filled by the appointing authority. The Governor shall select the chairperson of the governing board and the chairperson shall call the first meeting of the board, which shall be held not later than sixty days after July 11, 2013.

(c) The governing board shall: (1) Adopt policies, bylaws and governing documents and undertake other measures to (A) ensure that the foundation receives and maintains its status as a legal entity exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and (B) receive and distribute funds donated in response to an eligible incident; (2) register CT CARE with applicable state or federal agencies; (3) establish best practices for operating and administering CT CARE to provide coordinated emergency recovery; (4) in anticipation of eligible incidents, create objective guidelines, protocols, scenarios or bases tailored to respond to foreseeable eligible incidents; (5) take actions necessary to ensure financial independence and sustainability, which may include engaging in solicitation of private donations including for the purpose of funding its operations with restricted or endowment funds; (6) for each eligible incident, certify to the Governor and the State Treasurer that the foundation is ready, willing and able to receive private donations and carry out coordinated emergency recovery, as defined in section 4-37e; (7) establish a distribution committee pursuant to the provisions of subsection (f) of this section, receive recommendations from such distribution committee and formally adopt any proposed formula to distribute victims’ relief funds; and (8) fund its operations and pay its expenses from sources of funding designated for that purpose.

(d) The board may: (1) Sue and be sued; (2) employ fiscal agents, accountants, legal counsel or other professionals to carry out the purposes of CT CARE, including, but not limited to, an executive director or such other staff as the board may deem necessary; (3) negotiate for services with state agencies or qualified nonprofit entities; (4) delegate decision-making authority on the distribution of funds, except as provided in subdivision (7) of subsection (c) of this section concerning adoption of any proposed formula to distribute victims’ relief funds; and (5) consider and promote the concepts and best practices associated with coordinated emergency recovery.

(e) Any person employed by the board pursuant to the provisions of subdivision (2) of subsection (d) of this section shall not be considered a state employee.

(f) For each eligible incident, the board shall establish a distribution committee. The distribution committee shall include: (1) The regional coordinator for the Division of Emergency Management and Homeland Security within the Department of Emergency Services and Public Protection of any region affected, as determined by the board or as otherwise provided for in a declaration of emergency causing an incident to become eligible; (2) the chief executive officer for each affected municipality, as determined by the board or as otherwise provided for in a declaration of emergency causing an incident to become eligible; (3) the chairperson of each regional emergency planning team established by the Division of Emergency Management and Homeland Security within the Department of Emergency Services and Public Protection affected, as determined by the board or as otherwise provided for in a declaration of emergency causing an incident to become eligible; and (4) not more than two residents of an affected municipality or municipalities who shall be appointed by the chairperson of the board. The distribution committee shall assist the board in determining eligibility requirements for recipients of distributions from any fund established by CT CARE, provided no distribution shall be made except by action of the board.

(g) The board shall establish an executive committee with membership determined by the board. The executive committee shall inform nonvoting members of the board of their roles as advisors and attend to any other duties prescribed to the executive committee by the board.

(P.A. 13-275, S. 5.)

History: P.A. 13-275 effective July 11, 2013.



Section 4-37t - Coordinated emergency recovery. Fund. Disbursements to CT CARE.

(a) There is established a fund to be known as the Coordinated Emergency Recovery Fund. The State Treasurer shall be the custodian of said fund and is authorized to accept gifts, grants or donations from private sources to be held in the fund and disbursed in accordance with subsection (b) of this section and sections 45a-514 and 47-2. The sums received by the fund shall be accounted for separately and apart from all other state moneys, and the full faith and credit of the state of Connecticut is pledged for their safekeeping.

(b) Disbursements from the fund shall be made by the State Treasurer or the State Treasurer’s designee to CT CARE upon (1) the declaration of an eligible incident, and (2) receipt of the certification required in subdivision (6) of subsection (c) of section 4-37s.

(c) On or before January 1, 2014, and monthly thereafter, the State Treasurer shall submit to the Governor and the Attorney General a report on the financial condition of the Coordinated Emergency Recovery Fund. Such report shall include (1) an estimate of the fund’s value as of the date of the report; (2) the effect of disbursements and scheduled disbursements on the fund’s value; and (3) an estimate of the monthly administrative costs necessary to operate the fund.

(P.A. 13-275, S. 6.)

History: P.A. 13-275 effective July 11, 2013.



Section 4-37u - Coordinated emergency recovery. Victims’ relief and assistance to eligible recipients.

(a) CT CARE shall provide victims’ relief and assistance to individuals, municipalities, nonprofit organizations and other eligible recipients affected by an eligible incident. Upon the declaration of each eligible incident, the board shall establish the following funds to provide victims’ relief and assistance as indicated: (1) A victims’ relief fund to provide victims’ relief in accordance with the formula adopted by the board pursuant to subdivision (7) of subsection (c) of section 4-37s; (2) an individual assistance fund to provide needs-based assistance to affected individuals; and (3) a public assistance fund to provide local emergency funding to affected municipalities, nonprofit organizations and other eligible recipients. Such funds shall contain moneys disbursed to CT CARE by the State Treasurer pursuant to section 4-37t. For each eligible incident, the board may establish such other funds as it deems necessary or desirable to provide coordinated emergency recovery with respect to each eligible incident.

(b) In the event the moneys in any of the funds established pursuant to subsection (a) of this section, other than the victims’ relief fund, are insufficient to provide full and complete assistance, such assistance shall be provided on a pro rata basis at the discretion of the board. Victims’ relief or assistance provided under this section shall be deemed unavailable for repayment of assistance given by the Federal Emergency Management Agency.

(c) The board may establish permanent endowment funds, including, but not limited to, a permanently unrestricted fund to pay for the operating expenses of CT CARE. Any such endowment funds shall be administered by the board and shall be held in a trust fund with a bank or trust company separate and apart from all other funds and accounts of CT CARE. There shall be deposited into any such endowment fund: (1) Endowment fund eligible gifts, and (2) interest or other income earned on the investment of moneys in such endowment fund pending application or transfer or use of earnings on the principal thereof for the purposes for which such fund was established.

(P.A. 13-275, S. 7.)

History: P.A. 13-275 effective July 11, 2013.






Chapter 48 - Organization of State Agencies

Section 4-38c - Departments within the executive branch.

There shall be within the executive branch of state government the following departments: Office of Policy and Management, Department of Administrative Services, Department on Aging, Department of Revenue Services, Department of Banking, Department of Agriculture, Department of Children and Families, Department of Consumer Protection, Department of Correction, Department of Economic and Community Development, State Board of Education, Department of Emergency Services and Public Protection, Department of Energy and Environmental Protection, Department of Public Health, Board of Regents for Higher Education, Insurance Department, Labor Department, Department of Mental Health and Addiction Services, Department of Developmental Services, Department of Social Services, Department of Transportation, Department of Motor Vehicles and Department of Veterans’ Affairs.

(P.A. 77-614, S. 3, 610; P.A. 79-598, S. 1, 27; P.A. 80-482, S. 4, 345, 348; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 86-175, S. 3, 4; P.A. 87-9, S. 2, 3; 87-496, S. 3, 110; P.A. 93-91, S. 1, 2; 93-262, S. 28, 87; 93-381, S. 9, 39; P.A. 95-195, S. 7, 83; 95-250, S. 14, 42; 95-257, S. 11, 12, 21, 58; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(d), (f), 148; P.A. 04-169, S. 17; 04-189, S. 1; 04-219, S. 2; P.A. 07-73, S. 2(a); P.A. 11-48, S. 285; 11-51, S. 47, 142; 11-80, S. 1, 4; P.A. 13-125, S. 28; 13-247, S. 199.)

History: P.A. 79-598 included department of housing; P.A. 80-482 deleted reference to department of business regulation and added departments of banking, insurance, liquor control, and public utility control; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors for clarity; P.A. 86-175 added department of veterans’ affairs; P.A. 87-9 amended the section by replacing “banking department” with “department of banking”; P.A. 87-496 added department of public works; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 removed references to department on aging, department of income maintenance and department of human resources and added reference to department of social services, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-195 deleted reference to Department of Liquor Control, effective July 1, 1995; P.A. 95-250 and P.A. 96-211 replaced Departments of Economic Development and Housing with the Department of Economic and Community Development; P.A. 95-257 replaced Department of Public Health and Addiction Services with Department of Public Health and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 removed reference to Department of Agriculture and changed “Department of Consumer Protection” to “Department of Agriculture and Consumer Protection”, effective July 1, 2004; P.A. 04-189 repealed Secs. 146 and 148 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-219 added Department of Emergency Management and Homeland Security, effective January 1, 2005; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-51 deleted “Department of Emergency Management and Homeland Security” and “Department of Public Safety” and added “Department of Emergency Services and Public Protection” and replaced “Department of Public Works” with “Department of Construction Services”, effective July 1, 2011; P.A. 11-80 changed “Department of Environmental Protection” to “Department of Energy and Environmental Protection” and deleted “Department of Public Utility Control”, effective July 1, 2011; P.A. 13-125 added Department on Aging to executive branch departments, effective June 18, 2013; P.A. 13-247 deleted “Department of Construction Services”, effective July 1, 2013.



Section 4-38d - (Formerly Sec. 4-38). Transfer or assignment of functions, powers, duties of department, institution, or agency to successor department, institution, agency or authority.

(a) Continuity of authority. A department, institution, agency or authority to which functions, powers or duties are assigned or transferred under the provisions of any act of the General Assembly shall constitute a successor as to such matters and not a grant of new authority.

(b) Continuance of orders and regulations. Any order or regulation of a department, institution or agency, or of a division thereof, the functions, powers or duties of which are so assigned or transferred, which is in force at the time of such assignment or transfer, shall continue in force and effect as an order or regulation of the department, institution, agency or authority to which such assignment or transfer is made until amended, repealed or superseded pursuant to law.

(c) Pending actions and proceedings. The assignment or transfer of any of the functions, powers or duties of a department, institution or agency, or any division thereof, under the provisions of any act of the General Assembly shall not affect any action or proceeding, civil or criminal, pending at the time of such assignment or transfer, and the proper party shall be deemed substituted in such action by operation of this section without motion or order.

(d) Completion of unfinished business. Any contract, right of action or matter undertaken or commenced by any department, institution or agency, or any division thereof, the functions, powers or duties of which are so assigned or transferred, may be conducted and completed by its successor in the same manner and under the same terms and conditions and with the same effect as if undertaken or commenced and conducted and completed by the department, institution or agency, the functions, powers and duties of which are so assigned or transferred.

(e) Officers and employees; general transfer. Officers and employees of any department, institution or agency, or any division thereof, the functions, powers or duties of which are so assigned or transferred, shall be assigned or transferred to the department or authority to which such assignment or transfer is made, subject to any statutes or regulations governing the employment of state employees. If the duties of any such officer or employee pertain to functions which are divided and assigned to two or more departments, institutions, agencies or authorities, the heads thereof shall determine the department, institution, agency or authority to which such officer or employee shall be transferred and, if they are unable to agree, such determination shall be made by the Governor.

(f) Records and property; general transfer. Unless otherwise expressly provided by law, the head of a department, institution or agency, the functions, powers or duties of which are so assigned or transferred, shall deliver to the department, institution, agency or authority to which such assignment or transfer is made all contracts, books, maps, plans, papers, records and property pertaining to or used in connection with the functions, powers or duties so assigned or transferred.

(1949 Rev., S. 278; P.A. 77-614, S. 9, 610; P.A. 86-281, S. 10.)

History: P.A. 77-614 added word “contract” in Subsec. (d); section transferred from Sec. 4-38 to Sec. 4-38d in 1979; P.A. 86-281 added references to “authority” throughout section.

Subsec. (a):

Supervision of trusts and appointment of trustees is judicial function and not a legislative power. Transfer under section of duties of commission on fine arts to public works commissioner carried with it only the power to act as trustee. 140 C. 124.



Section 4-38e - Receipt of federal aid by successor agency or authority.

Wherever any agency or function of any agency is transferred, the agency or authority performing the transferred function shall be construed as a continuation of the original agency for the purpose of federal aid, and may continue to receive any such funds to carry out or perform such functions.

(P.A. 77-614, S. 14, 610; P.A. 86-281, S. 11.)

History: P.A. 86-281 added reference to “authority”.



Section 4-38f - “Administrative purposes only”, defined. Agencies assigned to departments for administrative purposes only; agencies’ powers; departments’ duties.

(a) An agency assigned to a department for administrative purposes only shall: (1) Exercise any quasi-judicial, rule-making or regulatory authority, licensing and policy-making functions which it may have independent of such department and without approval or control of the department; (2) prepare its budget, if any, and submit its budgetary requests through the department; and (3) hire its own personnel or enter into contracts, if authorized by law, or if the general assembly provides or authorizes the expenditure of funds therefor.

(b) The department to which an agency is assigned for administrative purposes only shall: (1) Provide record keeping, reporting, and related administrative and clerical functions for the agency to the extent deemed necessary by the department head; (2) disseminate for the agency any required notices, rules or orders adopted, amended or repealed by the agency; (3) provide staff for the agency subject to the provisions of subdivision (3) of subsection (a) of this section; and (4) include in the departmental budget the agency’s budgetary request, if any, as a separate part of said budget and exactly as prepared and submitted to the department by the agency.

(P.A. 77-614, S. 8, 610.)

Cited. 3 CA 464.



Section 4-38g - Departments, agencies and their personnel to cooperate in the implementation of public act 77-614.

Section 4-38g is repealed.

(P.A. 77-614, S. 16, 610; P.A. 88-116, S. 11.)



Section 4-38h - Rights of state employees unaffected by public act 77-614*.

Each state employee affected by the reorganization of the executive branch of state government under public act 77-614 shall be entitled to all rights which he possessed as a state employee before the effective date of the applicable provision of public act 77-614, including all rights to a position in the classified service, all rights of rank or grade, rights to vacation, sick pay and leave, rights under any retirement or personnel plan and any other rights under any law or administrative policy. This section shall not be construed to create any new rights for any state employee, but to continue only those rights in effect before the effective date of public act 77-614.

(P.A. 77-614, S. 11, 610.)

*Note: Public act 77-614 is entitled “An Act Concerning the Reorganization of the Executive Branch of State Government”. (See Reference Table captioned “Public Acts of 1977” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 4-38i - Collective bargaining rights of state employees unaffected by public act 77-614.

Section 4-38i is repealed, effective October 1, 2002.

(P.A. 77-614, S. 12, 610; S.A. 02-12, S. 1.)



Section 4-38j - Reports to General Assembly on program and implementation of reorganization.

The Secretary of the Office of Policy and Management and each department head, as defined by section 4-5, shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to government administration, organization and reorganization a report upon request, on the progress and implementation of reorganization and upon request shall also furnish to the committee any information concerning reorganization or appear before the committee to provide such information as may be determined by the chairpersons of said committee.

(P.A. 77-614, S. 17, 586, 610; P.A. 78-303, S. 130, 136; P.A. 79-31, S. 14, 17; P.A. 81-258; P.A. 82-314, S. 14, 63.)

History: P.A. 78-303 repealed provisions introduced by Sec. 586 of P.A. 77-614; P.A. 79-31 changed committee on government administration and policy to committee on government administration and elections; P.A. 81-258 eliminated requirement of annual reports and required that reports be made upon request; P.A. 82-314 changed name of government administration and elections committee and deleted requirement for “annual” reports upon request.



Section 4-39 - Transfer of appropriations upon transfer of functions or deinstitutionalization of clients.

(a) The Governor shall determine the amount of any appropriation or appropriations granted by the General Assembly to any department, institution or agency for the financing of functions, powers or duties which are transferred or assigned under the provisions of any act of the General Assembly and shall have full authority, with the approval of the Finance Advisory Committee, to transfer any such amount to the department, institution, agency or authority to which any such function, power or duty is transferred or assigned.

(b) Where a state agency plans to move or moves clients from a state-operated or contracted-for facility or institution into the community and such move increases the costs of another state agency, the Governor, with the approval of the Finance Advisory Committee, may transfer sufficient funds to cover such increased costs from the appropriations of the agency which moved the clients to the appropriations of the agency which incurred the additional costs.

(1949 Rev., S. 279; P.A. 86-281, S. 12; P.A. 93-247, S. 1, 2.)

History: P.A. 86-281 added reference to “authority”; P.A. 93-247 made existing provisions Subsec. (a) and added Subsec. (b) re transfer of funds to cover additional costs incurred by an agency because of another agency’s action, effective July 1, 1993.



Section 4-40 - Determination of salaries not prescribed by law.

The salaries, compensation and wages of all state officers, boards, commissions, deputies and employees, except in the Legislative and Judicial Departments of the state government, not prescribed by statute or special act, shall be determined, subject to the approval of the Secretary of the Office of Policy and Management, by the Commissioner of Administrative Services. The salaries of the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management shall be determined by the Governor. Salaries, compensation and wages in the legislative department shall be determined by the General Assembly and, in the Judicial Department, when not prescribed by statute or special act, shall be determined by the judges of the Supreme Court in accordance with the applicable provisions of section 51-12, unless the appointing authority is empowered to fix, approve, or otherwise determine, such salaries, compensation or wages in which case the salaries, compensation or wages so fixed, approved or otherwise determined shall not exceed the salaries, compensation or wages fixed for comparable positions in the compensation plan referred to in section 51-12.

(1949 Rev., S. 3593; 1957, P.A. 651, S. 18; February, 1965, P.A. 331, S. 9; P.A. 77-614, S. 10, 610.)

History: 1965 act added exception where appointing authority in judicial department is empowered to determine salaries; P.A. 77-614 transferred power to establish salaries from personnel policy board to commissioner of administrative services, required approval of secretary of the office of policy and management and provided that the secretary’s and commissioner’s salaries be established by the governor.

See Secs. 2-10, 2-55 and 4-1 re compensation of House and Senate clerks and assistant clerks, of employees of Legislative Commissioners’ Office and of appointed officers, respectively.



Section 4-40a - Compensation and expenses of licensing boards and commissions.

Members of the examining and licensing boards and commissions acting under title 20 shall be compensated for their services at rates established by the Commissioner of Administrative Services, subject to the provisions of section 4-40, and such compensation and the expenses of each such board or commission shall be charged against appropriations of the General Fund.

(1959, P.A. 616, S. 76; P.A. 77-614, S. 85, 610.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services.



Section 4-41 to 4-50 - Regulations of state agencies.

Sections 4-41 to 4-50, inclusive, and other provisions of the general statutes which are inconsistent with the provisions of chapter 54 are repealed.

(1949 Rev., S. 280–286; 1955, S. 105d–107d; 1957, P.A. 11; 176, S. 1–3; 1959, P.A. 330, S. 1, 2; 1961, P.A. 516; 1963, P.A. 26; 281; 559, S. 1–3; 1967, P.A. 285, S. 1, 2; 713, S. 1; 1969, P.A. 787, S. 1; 1971, P.A. 111; 854, S. 20.)



Section 4-51 - Seals for state departments.

Each state department, commission, board and institution shall provide for its use an official seal of a uniform general design approved by the Secretary.

(1949 Rev., S. 180.)

See Sec. 51-58 re court seals.



Section 4-52 - Trustee account defined.

As used in sections 4-53 to 4-55, inclusive, trustee account means any account operated in any state educational institution or welfare or medical agency for the benefit of the employees or students of such institution or agency, including so-called clients’ funds in state hospitals, the revenue of which is derived from the operation of canteens, vending machines, dramatics, recitals, student activity fees, membership fees, deposits, gifts, donations, bequests or any other legal source compatible with the good government of such institution or agency.

(1949 Rev., S. 297; P.A. 78-298, S. 2, 14; P.A. 91-217, S. 1; P.A. 98-42, S. 2, 8; P.A. 02-107, S. 1.)

History: P.A. 78-298 removed exception for auxiliary services fund from definition of activity fund and specified student activity fees as included in definition; P.A. 91-217 removed references to “correctional” institutions and “inmates”; P.A. 98-42 substituted “state educational institution or welfare or medical agency” for “state educational, welfare or medical institution” and substituted “clients’ funds” for “patients’ funds”, effective July 1, 1998; P.A. 02-107 renamed activity fund as trustee account and added “gifts, donations, bequests”, effective July 1, 2002.



Section 4-53 - Establishment of trustee accounts.

The administrative head of any such institution or agency may, with the approval of the Comptroller and in accordance with procedures prescribed by the Comptroller, establish one or more trustee accounts. The Governor may allot from the funds appropriated to any such institution or agency any amount needed in the Governor’s judgment for the establishment of any such trustee account, and the Comptroller shall provide in such procedures for the reimbursement of such appropriation. The use of such state facilities as space, fixtures, heat and light to obtain revenue from the sources designated in section 4-52 is authorized.

(1949 Rev., S. 298; 1959, P.A. 318; 1967, P.A. 29, S. 1; P.A. 77-614, S. 19, 610; P.A. 84-130, S. 1, 3; P.A. 98-42, S. 3, 8; P.A. 02-107, S. 2.)

History: 1959 act deleted provision for financing cost of employee’s time and cost of bonding from fund and authorized commissioner of finance and control to establish or approve allocation of salaries and wages; 1967 act changed wording slightly; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 84-130 replaced references to secretary of office of policy and management with references to comptroller and repealed provision authorizing secretary to establish or approve allocation of salaries of personnel connected with activity funds; P.A. 98-42 inserted “or agency” after “institution” and substituted “general welfare fund” for “institutional general welfare fund”, effective July 1, 1998; P.A. 02-107 renamed activity fund as trustee account, made technical changes for purposes of gender neutrality and deleted provision re transfer of excess balance at end of fiscal year, effective July 1, 2002.



Section 4-54 - Management of trustee accounts.

(a) The management of such accounts may be under the control of students or employees other than those adjudged mentally ill but shall be under the supervision of the administrative head of the institution or agency, except that such accounts shall be under the total control of students under conditions hereinafter provided. The person acting as treasurer of any such account shall be bonded in an amount determined by the State Insurance and Risk Management Board.

(b) Where the duly constituted student government at any public institution of higher education or where by petition five per cent of the students enrolled at such institution and paying activity fees seeks to establish total control and administration of the student trustee account at such institution, a referendum shall be held on the question. Such referendum shall be conducted by secret ballot and notice of such referendum shall be given to the students at such institution at least fourteen days prior to such referendum. Upon approval by a majority of at least forty per cent of all students enrolled in the institution and paying activity fees, the duly constituted student government of such institution shall become responsible for the control and administration of such account. Pursuant to this subsection any student government controlling student trustee accounts shall establish a finance committee whose duty it shall be to hold hearings on budget requests and expenditures of such accounts and to recommend the allocation of such accounts to the student government. Such student government shall have as one of its officers a duly elected treasurer who shall be accountable for such accounts and be bonded in accordance with the provisions of subsection (a) of this section.

(c) A referendum on whether to continue student control of such account shall be held upon the petition by five per cent of the students enrolled at such institution and paying activity fees. Such referendum shall be held in accordance with the provisions of subsection (b) of this section. Where a majority of those voting in such referendum disapprove of the continuation of student control over such accounts, supervision of such accounts shall be vested in the administrative head of the institution in accordance with subsection (a) of this section.

(d) Notwithstanding any provisions of this section, a referendum on whether to continue student control of such account shall be held at least every four years in accordance with the provisions of subsection (b) of this section. Such referendum shall require approval by a majority of at least forty per cent of all students enrolled in the institution and paying activity fees.

(1949 Rev., S. 299; June, 1955, S. 112d; 1972, P.A. 241, S. 2; P.A. 77-414, S. 1; P.A. 91-217, S. 2; P.A. 98-42, S. 4, 8; P.A. 99-51, S. 4, 9; 99-145, S. 17, 23; P.A. 02-107, S. 3.)

History: 1972 act replaced committee on bonding of state officers with state insurance purchasing board; P.A. 77-414 added Subsecs. (b) to (d), inclusive, setting out conditions for total student control of student activity funds; P.A. 91-217 amended Subsec. (a) by deleting reference to inmates; P.A. 98-42 amended Subsec. (a) by inserting “or agency” after “institution”, effective July 1, 1998; P.A. 99-51, effective May 27, 1999, and P.A. 99-145, effective June 8, 1999, both amended Subsec. (a) to substitute “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”; P.A. 02-107 renamed activity fund as trustee account and made technical changes, effective July 1, 2002.



Section 4-55 - Statement of trustee account operations.

The administrative head of any institution or agency operating a trustee account, the Commissioner of Correction operating a trustee account in accordance with the provisions of section 4-57a or the treasurer of a student government organization at a public institution of higher education in control of a trustee account, in accordance with the provisions of subsection (b) of section 4-54, shall file, or cause to be filed, a balance sheet and statement of operations with the Secretary of the Office of Policy and Management at such times as said secretary orders. A copy of such statements shall be retained for auditing purposes.

(1949 Rev., S. 300; P.A. 77-414, S. 2; 77-614, S. 19, 610; P.A. 78-298, S. 3, 14; P.A. 91-217, S. 6; P.A. 98-42, S. 5, 8; P.A. 02-107, S. 4.)

History: P.A. 77-414 included the treasurer of a student government organization controlling activity fund under filing requirements; P.A. 77-614 replaced commissioner of finance and control with secretary of office of policy and management; P.A. 78-298 replaced requirement for annual audit with audits at the discretion of auditors of public accounts; P.A. 91-217 specified applicability to commissioner of correction operating an activity fund in accordance with provisions of Sec. 4-57a; P.A. 98-42 inserted “or agency” after “institution” and required a copy of statements to be retained for auditing purposes instead of filed with the Auditors of Public Accounts, effective July 1, 1998; P.A. 02-107 renamed activity fund as trustee account, effective July 1, 2002.



Section 4-56 - Separate account for student or client funds.

Unless otherwise provided by the donor, all gifts, donations or bequests made to the students or clients of any state educational institution or medical or welfare agency as a group, unclaimed funds accumulated from money deposited for the use of students or clients in any such state institution or agency, and the interest on any such money, shall be placed in a separate account at such institution or agency and shall be used in accordance with procedures prescribed by the Comptroller, for the benefit of the students or clients of such institution or agency in any manner which the governing board of such institution or agency deems suitable.

(1949 Rev., S. 301; 1967, P.A. 29, S. 2; P.A. 77-614, S. 19, 610; P.A. 84-130, S. 2, 3; P.A. 91-217, S. 3; P.A. 98-42, S. 6, 8; P.A. 02-107, S. 5.)

History: 1967 act changed wording slightly; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 84-130 replaced reference to secretary of office of policy and management with reference to comptroller; P.A. 91-217 removed references to “inmates” and “correctional institutions”; P.A. 98-42 substituted “clients” for “patients”, “state educational institution or medical or welfare agency” for “state educational, medical or welfare institution” and “general welfare fund” for “institutional general welfare fund”, effective July 1, 1998; P.A. 02-107 replaced “fund” with “account” and deleted provisions re general welfare fund, effective July 1, 2002.



Section 4-56a - Procedures re activity and institutional welfare funds not to constitute regulations.

Procedures prescribed pursuant to sections 4-53, 4-56 and 4-57a shall not be deemed to constitute state regulations within the meaning of subsection (13) of section 4-166.

(1967, P.A. 29, S. 3; P.A. 78-298, S. 1, 14; P.A. 88-317, S. 44, 107; P.A. 91-217, S. 5.)

History: P.A. 78-298 replaced reference to Sec. 4-41 with “subsection (7) of section 4-166”; P.A. 88-317 substituted “subsection (13)” for “subsection (7)”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 91-217 added reference to Sec. 4-57a.



Section 4-57 - Financial reports on general welfare funds.

Section 4-57 is repealed, effective July 1, 2002.

(1949 Rev., S. 302; P.A. 77-614, S. 19, 610; P.A. 78-298, S. 4, 14; P.A. 91-217, S. 7; P.A. 98-42, S. 7, 8; P.A. 02-107, S. 6.)



Section 4-57a - Activity fund for inmates. Management of fund. Correctional General Welfare Fund.

(a) As used in this section, “activity fund” means any fund operated by the Commissioner of Correction for the benefit of the inmates, the revenue of which is derived from any legal source compatible with the good government of any institution.

(b) The Commissioner of Correction may, with the approval of the Comptroller and in accordance with procedures prescribed by the Comptroller, establish one or more activity funds. The Governor may allot from the funds appropriated to the Department of Correction any amount needed in his judgment for the establishment of any such activity fund, and the Comptroller shall provide in such procedures for the reimbursement of such appropriation. The use of such state facilities as space, fixtures, heat and light to obtain revenue from the sources designated in subsection (a) of this section, is authorized. At the end of each quarter any cash balance in such fund not needed for the maintenance and continuance of its activities may, with the approval of the Comptroller, be transferred to the “Correctional General Welfare Fund” if such a fund has been established and, if not, shall remain in such activity fund.

(c) The management of such funds shall be under the supervision of the Commissioner of Correction. The person acting as treasurer of any such fund shall be bonded in an amount determined by the State Insurance and Risk Management Board.

(d) Unless otherwise provided by the donor, all gifts, donations or bequests made to the inmates of any correctional institution, unclaimed funds accumulated from money deposited for the use of inmates in any institution, and the interest on any such money, shall be placed in a separate fund which may be known as the “Correctional General Welfare Fund” and shall be used in accordance with procedures prescribed by the Comptroller, for the benefit of the inmates of any institution in any manner which the Commissioner of Correction deems suitable.

(P.A. 91-217, S. 4; P.A. 99-51, S. 5, 9; 99-145, S. 18, 23.)

History: P.A. 99-51, effective May 27, 1999, and P.A. 99-145, effective June 8, 1999, both amended Subsec. (c) to substitute “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”.



Section 4-58 - Disposition of unclaimed property in custody of heads of state institutions.

(a) Notwithstanding the provisions of chapter 859 and except as provided in subsection (b) of this section, any unclaimed article of jewelry or any accumulation of such articles or valuables in the custody of the administrative head of any state institution shall be retained by such administrative head for a period of three years, during which period he shall make every reasonable effort to return each such article to its owner. At the end of said period such administrative head may sell or otherwise dispose of such article with the approval of the governing board of such institution. Any revenue derived from the sale of any such articles shall be credited to the “institutional general welfare fund” of the institution in which they were found and, if from any institution not having such a fund, shall be paid to the State Treasurer and credited to the General Fund of the state.

(b) The Commissioner of Correction shall adopt regulations in accordance with the provisions of chapter 54 to set forth the manner in which the department shall sell or otherwise dispose of any unclaimed inmate property, clothing or jewelry after reasonable efforts have been made to return the same to the rightful owner. All proceeds from any such sale shall be deposited in the General Fund and credited to the Criminal Injuries Compensation Fund established by section 54-215.

(1949 Rev., S. 303, 304; P.A. 97-26.)

History: P.A. 97-26 designated existing provisions as Subsec. (a) and added Subsec. (b) re the disposition by the Department of Correction of unclaimed inmate property.



Section 4-58a - Mutual aid fire pacts between state institutions and municipalities.

(a) The superintendent of any state institution shall have the power to enter into agreements with any town, city, borough, fire district or other governmental subdivision having the duty to extinguish fires within its limits or any volunteer fire department respecting mutual fire protection, including, but not limited to, arrangements respecting use of fire fighting equipment and the services of such personnel of such institution who are members of an institutional fire brigade.

(b) Any employee of a state institution who is a member of its regular or volunteer fire department or institutional fire brigade who is injured or dies as a result of responding to, working at or returning from a fire outside of such institution, in accordance with an agreement entered into under subsection (a) of this section with the municipality in which the fire occurred, shall be deemed to have been injured in the course of his employment and he and his estate shall be entitled to all the benefits of title 5 and chapter 568, provided the superintendent of such institution shall have authorized his service at such fire.

(c) The superintendent of any such institution may withhold the services of any member of the regular, volunteer or institutional fire brigade for fire fighting duty outside of such institution by reason of his assignment to regular or special duties at such institution.

(1961, P.A. 288; P.A. 05-288, S. 11.)

History: P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.



Section 4-59 - Forms of reports to state officers.

Section 4-59 is repealed.

(1949 Rev., S. 305; P.A. 78-302, S. 10, 11.)



Section 4-60 - Annual reports of budgeted agencies.

The executive head of each budgeted agency shall, on or before September first, annually, deliver to the Governor a report of the activities of such agency during the fiscal year ended the preceding June thirtieth. The Governor shall immediately file such reports with the Commissioner of Administrative Services, who shall edit the same with regard to contents, arrangement and brevity and cause them to be published in convenient form for distribution not later than December first. Copies of such document shall be distributed to each elected state officer and each member of the General Assembly or, in the even-numbered years, to each such officer and member elected to take office the following January.

(1949 Rev., S. 307; P.A. 88-297, S. 12; P.A. 90-252, S. 8, 10; P.A. 96-88, S. 2, 9.)

History: P.A. 88-297 substituted reference to Sec. 4-117 (transferred to Sec. 4a-68) for Sec. 4-119 and repealed requirement that edited reports be published as a public document; P.A. 90-252 substituted “commissioner of administrative services” for “supervisor of state publications”; P.A. 96-88 deleted requirement that reports be printed in accordance with repealed Sec. 4a-68, effective July 1, 1996.

See Sec. 46a-78 re reports concerning equal employment opportunity measures.



Section 4-60a to 4-60c - State Planning Council.

Sections 4-60a to 4-60c, inclusive, are repealed.

(1967, P.A. 697, S. 1–3; 1969, P.A. 628, S. 2; 768, S. 59; P.A. 73-33, S. 1, 2; 73-599, S. 33; P.A. 75-537, S. 18, 19, 54, 55; P.A. 77-614, S. 19, 70, 73, 609, 610.)



Section 4-60d - Legislative Committee on State Planning and Development.

(a) There is established a Continuing Legislative Committee on State Planning and Development, to consist of ten members, five to be members of the Senate, one of whom shall be the senate chairperson of the joint standing committee having cognizance of matters relating to state development, two of whom shall be appointed by the president pro tempore of the Senate, one of whom shall be appointed by the majority leader of the Senate and one of whom shall be appointed by the minority leader of the Senate, and five to be members of the House of Representatives, one of whom shall be the house chairperson of the joint standing committee having cognizance of matters relating to state development, two of whom shall be appointed by the speaker of the House of Representatives, one of whom shall be appointed by the majority leader of the House of Representatives and one of whom shall be appointed by the minority leader of the House of Representatives.

(b) Said committee shall establish broad goals and objectives for the physical and economic development of the state and shall transmit such goals and objectives to the Secretary of the Office of Policy and Management.

(c) Said committee shall receive from the Secretary of the Office of Policy and Management any plan or plans or portion thereof and shall consider the effect of such plans on state goals and objectives and determine the need for legislative action thereon.

(1967, P.A. 697, S. 4, 5; P.A. 77-614, S. 21, 610; P.A. 79-31, S. 7, 17; P.A. 93-196, S. 2, 3.)

History: P.A. 77-614 replaced state planning council with secretary of the office of policy and management; P.A. 79-31 replaced separate references to senate and house committee on state development with references to senate chairman and house chairman of joint standing committee having cognizance of matters relating to state development; P.A. 93-196 reduced number of appointments by president pro tempore and speaker from three to two and added members appointed by majority and minority leaders of senate and house to committee, effective June 23, 1993.



Section 4-60e - Existing rights and duties of state agencies not affected.

Nothing in section 4-60d shall be construed to limit, restrict or derogate from any power, right, authority, duty or responsibility of any existing state agency or department head contained in any other statute.

(1967, P.A. 697, S. 6; P.A. 77-614, S. 22, 610.)

History: P.A. 77-614 deleted reference to repealed Secs. 4-60a to 4-60c.



Section 4-60f to 4-60h - Interagency Committee on Health and Safety Codes. Legislative finding re provisions of human services. Council on Human Services.

Sections 4-60f to 4-60h, inclusive, are repealed.

(1969, P.A. 546, S. 1, 2; P.A. 73-155, S. 1, 2, 10; P.A. 74-322, S. 1, 2, 6; P.A. 75-126, S. 1, 2; 75-479, S. 15, 25; 75-638, S. 16, 23; P.A. 76-434, S. 7, 9, 12; P.A. 77-511, S. 3; 77-614, S. 609, 610.)



Section 4-60i - Commissioner of Social Services to develop uniform information, terminology and regulations for certain agencies. Duties.

The Commissioner of Social Services shall (1) develop, throughout the Departments of Developmental Services, Public Health, Correction, Children and Families and Mental Health and Addiction Services, uniform management information, uniform statistical information, uniform terminology for similar facilities and uniform regulations for the licensing of human services facilities, (2) plan for increased participation of the private sector in the delivery of human services, (3) provide direction and coordination to federally funded programs in the human services agencies and recommend uniform system improvements and reallocation of physical resources and designation of a single responsibility across human services agencies lines to eliminate duplication.

(P.A. 73-155, S. 3, 10; P.A. 75-638, S. 17, 23; P.A. 76-434, S. 8, 12; P.A. 77-511, S. 3; 77-614, S. 323, 521, 526, 587, 609, 610; P.A. 78-303, S. 119, 136; P.A. 86-279, S. 2; P.A. 93-91, S. 1, 2; 93-262, S. 29, 87; 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; P.A. 07-73, S. 2(a).)

History: P.A. 75-638 changed office of mental retardation to department of mental retardation; P.A. 76-434 gave council power to recommend system improvements, reallocation of physical resources and single responsibility for human services agencies; P.A. 77-511 and P.A. 77-614 repealed section but P.A. 78-303 deleted provision calling for section’s repeal and changes called for in P.A. 77-614 were enacted, i.e. department of health became department of health services, department of social services became department of human resources, commissioner of human resources replaced council and references to vocational rehabilitation division of the state department of education and to department of community affairs were deleted, effective January 1, 1979; P.A. 86-279 deleted requirement that commissioner of human resources coordinate planning functions and resource utilization programs of certain agencies; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 replaced commissioner of human resources with commissioner of social services and removed reference to department on aging, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; (Revisor’s note: In 1995 the Revisors substituted editorially the numeric indicators (1), (2) and (3) for the alphabetic indicators (a), (b) and (c) for consistency with statutory usage); P.A. 95-257 replaced Department of Public Health and Addiction Services with Department of Public Health and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 4-60j - Commissioner to consider advice of advisory boards and councils.

In fulfilling his responsibilities under sections 4-60i and 4-60l, the commissioner shall take into consideration such advice as may be provided to the commissioner by advisory boards and councils in the human services areas.

(P.A. 73-155, S. 4, 10; P.A. 77-511, S. 3; 77-614, S. 523, 609, 610; P.A. 78-303, S. 4, 119, 136.)

History: P.A. 77-511 and P.A. 77-614 repealed section but P.A. 78-303 deleted provision calling for repeal and other changes called for by P.A. 77-614 and P.A. 78-303 were enacted; P.A. 77-614 changed council to commissioner, effective January 1, 1979 and P.A. 78-303 changed sections referred to from 4-60g to 4-60n, inclusive, to 4-60i and 4-60l.



Section 4-60k - Demonstration programs.

Section 4-60k is repealed.

(P.A. 73-155, S. 5, 10; P.A. 74-322, S. 3, 6; P.A. 76-434, S. 9, 12.)



Section 4-60l - Commissioner to approve certain agency policies and programs.

(a) Matters of policy involving more than one of the agencies designated in section 4-60i shall be presented to the commissioner for his approval prior to implementation.

(b) Matters of program development involving more than one of the agencies designated in section 4-60i shall be presented to the commissioner for his approval prior to implementation.

(c) Any plan of any agency designated in section 4-60i for the future use or development of property or other resources shall be submitted to the commissioner for his approval prior to implementation.

(P.A. 73-155, S. 6, 10; P.A. 77-511, S. 3; 77-614, S. 524, 609, 610; P.A. 78-303, S. 119, 136.)

History: P.A. 77-511 and P.A. 77-614 repealed section but P.A. 78-303 deleted provision calling for repeal and other changes called for in P.A. 77-614 were enacted, i.e. references to commissioner replaced “council”.



Section 4-60m and 4-60n - Direction of agency improvements and changes. Plan and report.

Sections 4-60m and 4-60n are repealed.

(P.A. 73-155, S. 7–10; P.A. 74-322, S. 4, 6; P.A. 76-434, S. 9, 12.)



Section 4-60o - Office of Child Day Care.

Section 4-60o is repealed.

(P.A. 75-527, S. 1, 2, 5; P.A. 76-37, S. 1, 2; P.A. 77-85; 77-614, S. 525, 610; P.A. 78-78, S. 1, 2; 78-303, S. 55, 129, 136; P.A. 85-495, S. 6, 7.)



Section 4-60p - State agencies as members of public-private consortia.

(a) Any state agency, institution or board of the state represented by its department head, officer, commissioner or deputy commissioner as defined in section 4-5 and 4-8, is authorized to sit as a member of the board of a consortium organized as a nonstock, nonprofit corporation pursuant to chapter 602 or any predecessor statutes thereto, for the purpose of coordinating public and private sector health and social service delivery systems to provide: (1) The highest possible quality of health and social services at the lowest practicable cost to all persons needing such services; (2) the most advanced coordinated programs possible in health and social service delivery areas; (3) the coordination of members’ services to eliminate to the greatest possible degree both unnecessary duplication and incomplete coverage in the providing of such services and facilities; (4) the greatest possible state-wide integration of health and social service programs; and (5) the education of the public as to the health and social service needs of the state and the goals of the consortium with regard thereto.

(b) Any state agency, institution or board may enter into such long-term contracts and other agreements as will further the purposes of each consortium organized in accordance with subsection (a) of this section, and as contained in each consortium’s certificate of incorporation, provided the certificate of incorporation of each such consortium shall include a provision that no state agency, institution or board of the state sitting as a member of the board of the consortium shall be obligated to undertake or participate in any activity, which the representative of the state agency, institution or board, acting in his sole discretion, determines to be in violation of the primary responsibility of his agency, board or institution as provided in the general statutes.

(P.A. 75-526, S. 1, 2, 3; P.A. 96-256, S. 168, 209.)

History: P.A. 96-256 amended Subsec. (a) to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997.



Section 4-60q - Toll-free telephone access to state agencies.

Not later than January 1, 1996, each state agency shall provide the public with toll-free telephone access to the agency.

(P.A. 94-131, S. 3, 4.)

History: P.A. 94-131 effective July 1, 1994.



Section 4-60r - Use of electronic notification and correspondence with clients of state agencies.

Each state agency of the Executive Department of the state government shall review its existing policies concerning the mailing of notifications or other documents to clients of such agency and shall use electronic notification and correspondence with such clients where deemed appropriate by such agency and where not in conflict with any provision of the general statutes.

(P.A. 11-150, S. 23; P.A. 12-185, S. 3.)

History: P.A. 11-150 effective July 1, 2011; P.A. 12-185 added reference to other documents and deleted provision permitting an agency to request legislative authorization for electronic transmission of notification or correspondence required by statute to be sent by first class mail.



Section 4-60s - Conversion of forms to electronic format. Inventory.

Each agency of the Executive Department of the state government shall explore the feasibility of converting all applications and forms used by the public to electronic format and create an inventory of all forms used by such agency.

(P.A. 11-150, S. 25.)

History: P.A. 11-150 effective July 8, 2011.



Section 4-60t - Posting of manuals and guidance documents on Internet web site.

Section 4-60t is repealed, effective June 19, 2013.

(P.A. 12-92, S. 12; P.A. 13-247, S. 388; 13-274, S. 12.)



Section 4-60u - Agreements re public utilization of government services and programs electronically.

(a) Notwithstanding any other provision of the general statutes, the Secretary of the Office of Policy and Management may authorize any state agency to enter into agreements with private and nonprofit entities to facilitate the public’s utilization of government services and programs electronically. Any agency seeking authorization to enter into such an agreement shall select entities to participate in such agreements on the basis of competitive bidding or competitive negotiation prior to seeking such authorization. Each such agency shall provide notice of such solicitation for competitive bids or request for proposals in a form and manner that the secretary determines will maximize public participation in the competitive bidding or competitive negotiation process. Under such agreements, the state may allow entities to collect any applicable statutory or regulatory fees owed to the state and to remit such amounts as defined in statute. The agreement also may allow an entity to charge an administrative fee, provided any administrative fee to utilize a government service or program electronically is approved by the Finance Advisory Committee before it is imposed.

(b) Any such agreement authorized under this section shall comply with the provisions of chapter 14 and shall ensure the public retains the ability to access government services and programs using nonelectronic means. The secretary shall not authorize any agreement that adversely affects the ability of individuals to apply for or receive assistance or benefits from the Department of Social Services.

(June 12 Sp. Sess. P.A. 12-2, S. 152; P.A. 13-225, S. 1.)

History: June 12 Sp. Sess. P.A. 12-2 effective July 1, 2012; P.A. 13-225 amended Subsec. (a) to delete requirement that administrative fee be deposited in the General Fund, effective June 24, 2013.



Section 4-60v - Action concerning business activity or use of private property. Citation of authority upon request.

(a) For purposes of this section, “state agency” means any department, board, council, commission, institution or other executive branch agency of state government and “business entity” means a corporation, association, partnership, limited liability company or any other similar form of business organization.

(b) Notwithstanding any provision of the general statutes, whenever any state agency (1) acts on any application, petition or request by an individual or business entity for a permit, license, approval or other permission to conduct any business activity or use of private property, (2) restricts or imposes a condition on any business activity or use of private property, or (3) brings an enforcement action, issues a cease and desist order or otherwise requests an individual or business entity to modify or stop any business activity or use of private property, such state agency shall provide to any such affected individual or business entity, upon request, the specific provision of the general statutes, regulations adopted by such agency or general permit that authorizes such state agency’s action.

(P.A. 13-279, S. 4.)



Section 4-61 - Actions against the state on highway and public works contracts. Arbitration.

(a) Any person, firm or corporation which has entered into a contract with the state, acting through any of its departments, commissions or other agencies, for the design, construction, construction management, repair or alteration of any highway, bridge, building or other public works of the state or any political subdivision of the state may, in the event of any disputed claims under such contract or claims arising out of the awarding of a contract by the Commissioner of Construction Services, bring an action against the state to the superior court for the judicial district of Hartford for the purpose of having such claims determined, provided notice of each such claim under such contract and the factual bases for each such claim shall have been given in writing to the agency head of the department administering the contract within the period which commences with the execution of the contract or the authorized commencement of work on the contract project, whichever is earlier, and which ends two years after the acceptance of the work by the agency head evidenced by a certificate of acceptance issued to the contractor or two years after the termination of the contract, whichever is earlier. No action on a claim under such contract shall be brought except within the period which commences with the execution of the contract or the authorized commencement of work on the contract project, whichever is earlier, and which ends three years after the acceptance of the work by the agency head of the department administering the contract evidenced by a certificate of acceptance issued to the contractor or three years after the termination of the contract, whichever is earlier. Issuance of such certificate of acceptance shall not be a condition precedent to the commencement of any action. Acceptance of an amount offered as final payment shall not preclude any person, firm or corporation from bringing a claim under this section. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to the state. In no event shall interest be awarded under section 13a-96 and section 37-3a by a court or an arbitrator to the claimant for the same debt for the same period of time. Interest under section 37-3a shall not begin to accrue to a claimant under this section until at least thirty days after the claimant submits a bill or claim to the agency for the unpaid debt upon which such interest is to be based, along with appropriate documentation of the debt when applicable. Any action brought under this subsection shall be privileged in respect to assignment for trial upon motion of either party.

(b) As an alternative to the procedure provided in subsection (a) of this section, any such person, firm or corporation having a claim under said subsection (a) may submit a demand for arbitration of such claim or claims for determination under (1) the rules of any dispute resolution entity, approved by such person, firm or corporation and the agency head and (2) the provisions of subsections (b) to (e), inclusive, of this section, except that if the parties cannot agree upon a dispute resolution entity, the rules of the American Arbitration Association and the provisions of said subsections shall apply. The provisions of this subsection shall not apply to claims under a contract unless notice of each such claim and the factual bases of each claim has been given in writing to the agency head of the department administering the contract within the time period which commences with the execution of the contract or the authorized commencement of work on the contract project, whichever is earlier, and which ends two years after the acceptance of the work by the agency head evidenced by a certificate of acceptance issued to the contractor or two years after the termination of the contract, whichever is earlier. A demand for arbitration of any such claim shall include the amount of damages and the alleged facts and contractual or statutory provisions which form the basis of the claim. No action on a claim under such contract shall be brought under this subsection except within the period which commences with the execution of the contract or the authorized commencement of work on the contract project, whichever is earlier, and which ends three years after the acceptance of the work by the agency head of the department administering the contract evidenced by a certificate of acceptance issued to the contractor or three years after the termination of the contract, whichever is earlier. Issuance of such certificate of acceptance shall not be a condition precedent to the commencement of any action.

(c) Once a notice of claim is given to the agency head as required by subsection (b) of this section, each party shall allow the other to examine and copy any nonprivileged documents which may be relevant either to the claimant’s claims or to the state’s defenses to such claims. Requests to examine and copy documents which have been prepared by the contractor in order to submit a bid shall be subject to a claim of privilege and grounds for an application to any court or judge pursuant to section 52-415 for a decision on whether such documents constitute trade secrets or other confidential research, development or commercial information and whether such documents shall not be disclosed to the state or shall be disclosed to the state only in a designated way. Any such documents for which no decision is sought or privilege obtained shall not be subject to disclosure under section 1-210 and shall not be disclosed by the agency to any person or agency that is not a party to the arbitration. Such documents shall be used only for settlement or litigation of the parties’ claims. The arbitrators shall determine any issue of relevance of such documents after an in camera inspection. The arbitrators shall seal such documents during arbitration and shall return such documents to the claimant after final disposition of the claim.

(d) Hearings shall be scheduled for arbitration in a manner that shall ensure that each party shall have reasonable time and opportunity to prepare and present its case, taking into consideration the size and complexity of the claims presented. Unless the parties agree otherwise, no evidentiary hearing on the merits of the claim may be held less than six months after the demand for arbitration is filed with the dispute resolution entity.

(e) The arbitrators shall conduct the hearing and shall hear evidence as to the facts, and arguments as to the interpretation and application of contractual provisions. After the hearing, the arbitrators shall issue in writing: (1) Findings of fact, (2) a decision in which the arbitrators interpret the contract and apply it to the facts found and (3) an award. The arbitrators’ findings of fact and decision shall be final and conclusive and not subject to review by any forum, tribunal, court or government agency, for errors of fact or law. Awards shall be final and binding and subject to confirmation, modification or vacation pursuant to chapter 909.

(f) Claims brought pursuant to this section may be submitted for mediation under the mediation rules of such dispute resolution entity as the parties may agree upon.

(g) This section shall apply to claims brought on or after July 1, 1991. The provisions of sections 4-61, 4b-97, 13b-57a, 13b-57b and 13b-57c of the general statutes, revised to January 1, 1991, shall apply to claims brought before July 1, 1991.

(1957, P.A. 229; 1961, P.A. 555; 1969, P.A. 429; 768, S. 60; 1971, P.A. 112; P.A. 80-483, S. 158, 186; P.A. 85-113, S. 1, 2; P.A. 86-253; P.A. 88-230, S. 1, 12; P.A. 90-95, S. 1; 90-98, S. 1, 2; P.A. 91-284, S. 1, 4; P.A. 92-228, S. 8; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-51, S. 90.)

History: 1961 act expanded section to include all public works, added notice provision, limitation provision and provision allowing claim after acceptance of amount offered as final payment and deleted provision precluding inclusion of interest or costs in judgment against state; 1969 acts replaced specific reference to highway and public works departments with reference to any department, commission or agency, included design contracts under provisions of section and provided for privileged actions upon motion of either party–P.A. 768 calling for change of state highway department to commissioner of transportation was disregarded; 1971 act replaced references to “acceptance of contract” with references to “acceptance of work” done by contract and supported by certificate of acceptance issued by agency head to contractor, thus clarifying section; P.A. 80-483 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 85-113 added reference to construction management; P.A. 86-253 amended Subsec. (a) to extend applicability to any highway, bridge, building or other public works of “any political subdivision of the state” and added Subsec. (b) providing for arbitration of disputes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-95 expanded section by allowing contract disputes to be settled by any dispute resolution entity not solely by the American Arbitration Association and added requirement that notice include amount of damages and alleged facts forming basis of claim; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-284 amended Subsec. (a) to authorize action against state in superior court for claims arising out of awarding of contract by commissioner of public works, require as prerequisite to bringing any action against state in superior court under Subsec. (a) that the “factual bases” for claims be given to “agency head” of department administering contract, prohibit awarding of interest under Secs. 13a-96 and 37-3a to claimant for same debt for same period and prohibit accrual of interest until at least 30 days after claimant submits bill or claim for unpaid debt, amended Subsec. (b) by substituting “agency head” for “commissioner of transportation” in Subdiv. (1), adding Subdiv. (2), making changes for consistency with Subsec. (a) and requiring that a demand for arbitration include “contractual or statutory provisions” which form basis of claim, and added Subsecs. (c) to (g), inclusive, re examination and copying of documents, arbitration procedure, mediation and the application of this section; P.A. 92-228 amended Subsecs. (a) and (b) to change the time period within which notice of a claim shall be given and action on a claim shall be brought; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011.

Cited. 28 CA 175. P.A. 91-284 cited. Id. Cited. 29 CA 292. Arbitration proceeding under section is not an action under Sec. 52-592. 87 CA 367. Since the stated basis of the unjust enrichment claim was that plaintiff performed services and provided materials that were not contemplated by the contract itself, the claim does not fall directly under the contract as required by the statute and therefore sovereign immunity bars the claim. 130 CA 211.

Parties may agree to arbitrate as alternative to proceeding by suit. 28 CS 173. Action for breach of contract for highway design made in 1966 cannot be maintained as amendment extending section to design contracts was passed in 1969. 31 CS 313. Cited. 37 CS 50.

Subsec. (a):

Cited. 211 C. 370; 221 C. 346. Notice under Subsec. does not require explicit statement of intent to bring an action, but only factually adequate written notice by a contractor to a department head asserting a right to payment of money believed to be owed, and plaintiff’s letter constituted sufficient notice of claim. 299 C. 167.

Subsec. (e):

Because statute governs form of an arbitrator’s findings, decision and award and contains no well-defined, explicit or clear requirement that arbitration award be consistent with findings of fact, plaintiff could not establish the elements necessary to vacate arbitration award on the ground that arbitration panel manifestly disregarded the law. 273 C. 746.



Section 4-61a - Inventions and discoveries by state employees.

As used in this section, “invention” shall mean any invention or discovery and shall be divided into the following categories: (1) Any invention conceived by one state employee solely, or by state employees jointly; (2) any invention conceived by one or more state employees jointly with one or more other persons; (3) any invention conceived by one or more persons not state employees. The state shall be entitled to own, or to participate in the ownership of, and to place in the custody of the state to the extent of such ownership, any invention on the following conditions: (a) The state shall be entitled to own the entire right, title and interest in and to any invention in category (1), in any instance in which such invention is conceived in the course of performance of customary or assigned duties of the employee inventor or inventors, or in which the invention emerges from any research, development or other program of the state, or is conceived or developed wholly or partly at the expense of the state, or with the aid of its equipment, facilities or personnel. In each such instance, the employee inventor shall be deemed to be obligated, by reason of his employment by the state, to disclose his invention fully and promptly to an authorized executive of the state; to assign to the state the entire right, title and interest in and to each invention in category (1); to execute instruments of assignment to that effect; to execute such proper patent applications on such invention as may be requested by an authorized executive of the state, and to give all reasonable aid in the prosecution of such patent applications and the procurement of patents thereon; (b) the state shall have the rights defined in subsection (a) of this section with respect to inventions in category (2), to the extent to which an employee has or employees have disposable interest therein; and to the same extent the employee or employees shall be obligated as defined in said subsection (a); (c) the state shall have no right to inventions in category (3), except as may be otherwise provided in contracts, express or implied, between the state and those entitled to the control of inventions in category (3). This section shall not apply to employees or inventions covered by sections 10a-110 to 10a-110g, inclusive, or section 22-82a.

(1959, P.A. 515; P.A. 10-96, S. 1.)

History: P.A. 10-96 exempted employees or inventions covered by Sec. 22-82a.



Section 4-61aa - Committee to advise state Americans with Disabilities Act coordinator.

(a) For purposes of this section, “state Americans with Disabilities Act coordinator” means the person appointed by the Governor to coordinate state compliance with the federal Americans with Disabilities Act of 1990. There is established a committee to advise the state Americans with Disabilities Act coordinator. The state Americans with Disabilities Act coordinator shall appoint the members of the committee, which shall be chaired by said coordinator, or his designee, and include at least one representative of each of the following:

(1) The Board of Education and Services to the Blind;

(2) The Commission on the Deaf and Hearing Impaired;

(3) The Department of Rehabilitation Services;

(4) The Office of Protection and Advocacy for Persons with Disabilities;

(5) The Department of Mental Health and Addiction Services;

(6) The Department of Developmental Services;

(7) The Labor Department;

(8) The Department of Administrative Services; and

(9) The Commission on Human Rights and Opportunities.

(b) The committee shall, upon request of the state Americans with Disabilities Act coordinator, advise said coordinator regarding the employment by the state of individuals with disabilities and on measures the state may take to fulfill its other obligations under the Americans with Disabilities Act, including, but not limited to, the state’s obligations as a provider of public services and a place of accommodation.

(P.A. 98-205, S. 4; P.A. 07-73, S. 2(a); June 12 Sp. Sess. P.A. 12-1, S. 30; P.A. 13-225, S. 5; 13-247, S. 200.)

History: Pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(3) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-225 amended Subsec. (a) to define “state Americans with Disabilities Act coordinator”, replace provision re committee to encourage employment by state of persons with disabilities with provision re committee to advise the coordinator, substitute coordinator for Commissioner of Administrative Services, and add Subdivs. (8) and (9) re Department of Construction Services and Commission on Human Rights and Opportunities, deleted former Subsec. (b) re duties of the committee and added new Subsec. (b) re advising the coordinator, effective July 1, 2013; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (a)(8), effective July 1, 2013.



Section 4-61cc - Renewal of license, certificate, permit or registration that expires while holder is on active duty with armed forces of the United States or ordered out with the National Guard. Exceptions.

(a) Notwithstanding any provision of the general statutes, each executive branch agency, department, board, commission or official, other than the Department of Public Health or the State Board of Education, responsible for the issuance of a license, certificate, permit or registration required by the general statutes for the practice of a profession shall renew the license, certificate, permit or registration issued to an individual which expires while the individual is (1) on active duty in the armed forces of the United States, or (2) a member of the National Guard when ordered out by the Governor for military service. Such renewal shall be valid for a period of one year from the date of such individual’s discharge from active duty or ordered military service, or until the date the individual successfully renews the license in accordance with this section and the general statutes, whichever occurs first. Such individual applying for renewal of a license, certificate, permit or registration shall submit to the agency, department, board, commission or official such documentation as may be required by such agency, department, board, commission or official.

(b) The provisions of this section shall not apply to reservists or National Guard members on active duty for annual training that is a regularly scheduled obligation for reservists or members of the National Guard for training which is not a part of mobilization.

(P.A. 07-157, S. 2.)

History: P.A. 07-157 effective July 1, 2007.



Section 4-61dd - Whistle-blowing. Disclosure of information to Auditors of Public Accounts. Investigation by Attorney General. Rejection of complaint. Complaints re retaliatory personnel actions. Report to General Assembly. Large state contractors. Posting of notice. Definitions.

(a) Any person having knowledge of any matter involving corruption, unethical practices, violation of state laws or regulations, mismanagement, gross waste of funds, abuse of authority or danger to the public safety occurring in any state department or agency or any quasi-public agency, as defined in section 1-120, or any person having knowledge of any matter involving corruption, violation of state or federal laws or regulations, gross waste of funds, abuse of authority or danger to the public safety occurring in any large state contract, may transmit all facts and information in such person’s possession concerning such matter to the Auditors of Public Accounts. The Auditors of Public Accounts shall review such matter and report their findings and any recommendations to the Attorney General. Upon receiving such a report, the Attorney General shall make such investigation as the Attorney General deems proper regarding such report and any other information that may be reasonably derived from such report. Prior to conducting an investigation of any information that may be reasonably derived from such report, the Attorney General shall consult with the Auditors of Public Accounts concerning the relationship of such additional information to the report that has been issued pursuant to this subsection. Any such subsequent investigation deemed appropriate by the Attorney General shall only be conducted with the concurrence and assistance of the Auditors of Public Accounts. At the request of the Attorney General or on their own initiative, the auditors shall assist in the investigation.

(b) (1) The Auditors of Public Accounts may reject any complaint received pursuant to subsection (a) of this section if the Auditors of Public Accounts determine one or more of the following:

(A) There are other available remedies that the complainant can reasonably be expected to pursue;

(B) The complaint is better suited for investigation or enforcement by another state agency;

(C) The complaint is trivial, frivolous, vexatious or not made in good faith;

(D) Other complaints have greater priority in terms of serving the public good;

(E) The complaint is not timely or is too long delayed to justify further investigation; or

(F) The complaint could be handled more appropriately as part of an ongoing or scheduled regular audit.

(2) If the Auditors of Public Accounts reject a complaint pursuant to subdivision (1) of this subsection, the Auditors of Public Accounts shall provide a report to the Attorney General setting out the basis for the rejection.

(3) If at any time the Auditors of Public Accounts determine that a complaint is more appropriately investigated by another state agency, the Auditors of Public Accounts shall refer the complaint to such agency. The investigating agency shall provide a status report regarding the referred complaint to the Auditors of Public Accounts upon request.

(c) The Attorney General may summon witnesses, require the production of any necessary books, papers or other documents and administer oaths to witnesses, where necessary, for the purpose of an investigation pursuant to this section or for the purpose of investigating a suspected violation of subsection (a) of section 17b-301b until such time as the Attorney General files a civil action pursuant to section 17b-301c. Upon the conclusion of the investigation, the Attorney General shall where necessary, report any findings to the Governor, or in matters involving criminal activity, to the Chief State’s Attorney. In addition to the exempt records provision of section 1-210, the Auditors of Public Accounts and the Attorney General shall not, after receipt of any information from a person under the provisions of this section or sections 17b-301c to 17b-301g, inclusive, disclose the identity of such person without such person’s consent unless the Auditors of Public Accounts or the Attorney General determines that such disclosure is unavoidable, and may withhold records of such investigation, during the pendency of the investigation.

(d) (1) No state officer or employee, as defined in section 4-141, no quasi-public agency officer or employee, no officer or employee of a large state contractor and no appointing authority shall take or threaten to take any personnel action against any state or quasi-public agency employee or any employee of a large state contractor in retaliation for (A) such employee’s or contractor’s disclosure of information to (i) an employee of the Auditors of Public Accounts or the Attorney General under the provisions of subsection (a) of this section; (ii) an employee of the state agency or quasi-public agency where such state officer or employee is employed; (iii) an employee of a state agency pursuant to a mandated reporter statute or pursuant to subsection (b) of section 17a-28; or (iv) in the case of a large state contractor, an employee of the contracting state agency concerning information involving the large state contract; or (B) such employee’s testimony or assistance in any proceeding under this section.

(2) (A) Not later than ninety days after learning of the specific incident giving rise to a claim that a personnel action has been threatened or has occurred in violation of subdivision (1) of this subsection, a state or quasi-public agency employee, an employee of a large state contractor or the employee’s attorney may file a complaint against the state agency, quasi-public agency, large state contractor or appointing authority concerning such personnel action with the Chief Human Rights Referee designated under section 46a-57. Such complaint may be amended if an additional incident giving rise to a claim under this subdivision occurs subsequent to the filing of the original complaint. The Chief Human Rights Referee shall assign the complaint to a human rights referee appointed under section 46a-57, who shall conduct a hearing and issue a decision concerning whether the officer or employee taking or threatening to take the personnel action violated any provision of this section. The human rights referee may order a state agency or quasi-public agency to produce (i) an employee of such agency or quasi-public agency to testify as a witness in any proceeding under this subdivision, or (ii) books, papers or other documents relevant to the complaint, without issuing a subpoena. If such agency or quasi-public agency fails to produce such witness, books, papers or documents, not later than thirty days after such order, the human rights referee may consider such failure as supporting evidence for the complainant. If, after the hearing, the human rights referee finds a violation, the referee may award the aggrieved employee reinstatement to the employee’s former position, back pay and reestablishment of any employee benefits for which the employee would otherwise have been eligible if such violation had not occurred, reasonable attorneys’ fees, and any other damages. For the purposes of this subsection, such human rights referee shall act as an independent hearing officer. The decision of a human rights referee under this subsection may be appealed by any person who was a party at such hearing, in accordance with the provisions of section 4-183.

(B) The Chief Human Rights Referee shall adopt regulations, in accordance with the provisions of chapter 54, establishing the procedure for filing complaints and noticing and conducting hearings under subparagraph (A) of this subdivision.

(3) As an alternative to the provisions of subdivision (2) of this subsection: (A) A state or quasi-public agency employee who alleges that a personnel action has been threatened or taken may file an appeal not later than ninety days after learning of the specific incident giving rise to such claim with the Employees’ Review Board under section 5-202, or, in the case of a state or quasi-public agency employee covered by a collective bargaining contract, in accordance with the procedure provided by such contract; or (B) an employee of a large state contractor alleging that such action has been threatened or taken may, after exhausting all available administrative remedies, bring a civil action in accordance with the provisions of subsection (c) of section 31-51m.

(4) In any proceeding under subdivision (2) or (3) of this subsection concerning a personnel action taken or threatened against any state or quasi-public agency employee or any employee of a large state contractor, which personnel action occurs not later than two years after the employee first transmits facts and information concerning a matter under subsection (a) of this section or discloses information under subdivision (1) of this subsection to the Auditors of Public Accounts, the Attorney General or an employee of a state agency or quasi-public agency, as applicable, there shall be a rebuttable presumption that the personnel action is in retaliation for the action taken by the employee under subsection (a) of this section or subdivision (1) of this subsection.

(5) If a state officer or employee, as defined in section 4-141, a quasi-public agency officer or employee, an officer or employee of a large state contractor or an appointing authority takes or threatens to take any action to impede, fail to renew or cancel a contract between a state agency and a large state contractor, or between a large state contractor and its subcontractor, in retaliation for the disclosure of information pursuant to subsection (a) of this section or subdivision (1) of this subsection to any agency listed in subdivision (1) of this subsection, such affected agency, contractor or subcontractor may, not later than ninety days after learning of such action, threat or failure to renew, bring a civil action in the superior court for the judicial district of Hartford to recover damages, attorney’s fees and costs.

(e) Any employee of a state or quasi-public agency or large state contractor, who is found by the Auditors of Public Accounts, the Attorney General, a human rights referee or the Employees’ Review Board to have knowingly and maliciously made false charges under subsection (a) of this section, shall be subject to disciplinary action by such employee’s appointing authority up to and including dismissal. In the case of a state or quasi-public agency employee, such action shall be subject to appeal to the Employees’ Review Board in accordance with section 5-202, or in the case of state or quasi-public agency employees included in collective bargaining contracts, the procedure provided by such contracts.

(f) On or before September first, annually, the Auditors of Public Accounts shall submit, in accordance with the provisions of section 11-4a, to the clerk of each house of the General Assembly a report indicating the number of matters for which facts and information were transmitted to the auditors pursuant to this section during the preceding state fiscal year and the disposition of each such matter.

(g) Each contract between a state or quasi-public agency and a large state contractor shall provide that, if an officer, employee or appointing authority of a large state contractor takes or threatens to take any personnel action against any employee of the contractor in retaliation for such employee’s disclosure of information to any employee of the contracting state or quasi-public agency or the Auditors of Public Accounts or the Attorney General under the provisions of subsection (a) or subdivision (1) of subsection (d) of this section, the contractor shall be liable for a civil penalty of not more than five thousand dollars for each offense, up to a maximum of twenty per cent of the value of the contract. Each violation shall be a separate and distinct offense and in the case of a continuing violation each calendar day’s continuance of the violation shall be deemed to be a separate and distinct offense. The executive head of the state or quasi-public agency may request the Attorney General to bring a civil action in the superior court for the judicial district of Hartford to seek imposition and recovery of such civil penalty.

(h) Each state agency or quasi-public agency shall post a notice of the provisions of this section relating to state employees and quasi-public agency employees in a conspicuous place that is readily available for viewing by employees of such agency or quasi-public agency. Each large state contractor shall post a notice of the provisions of this section relating to large state contractors in a conspicuous place which is readily available for viewing by the employees of the contractor.

(i) No person who, in good faith, discloses information in accordance with the provisions of this section shall be liable for any civil damages resulting from such good faith disclosure.

(j) As used in this section:

(1) “Large state contract” means a contract between an entity and a state or quasi-public agency, having a value of five million dollars or more; and

(2) “Large state contractor” means an entity that has entered into a large state contract with a state or quasi-public agency.

(P.A. 79-599, S. 1, 2; P.A. 83-232; P.A. 85-559, S. 5; P.A. 87-442, S. 1, 8; P.A. 89-81, S. 3; P.A. 97-55; P.A. 98-191, S. 1, 2; P.A. 02-91, S. 1; P.A. 04-58, S. 1, 2; P.A. 05-287, S. 47; P.A. 06-196, S. 26; P.A. 09-185, S. 2; Sept. Sp. Sess. P.A. 09-5, S. 16; P.A. 11-48, S. 17.)

History: P.A. 83-232 amended Subsec. (a) to authorize a former state employee or state employee bargaining representative to disclose information and to require the attorney general to report to the complainant his findings and any actions taken, amended Subsec. (b) to prohibit retaliatory action by “any state officer or employee” and to provide that an employee may file an appeal if retaliatory action is threatened or taken, and added Subsec. (c) re sanctions for an employee who makes false charges; P.A. 85-559 required that state employees report to inspector general rather than to attorney general and that findings be reported in accordance with Sec. 2-104(b) rather than to governor or chief state’s attorney as was previously the case; P.A. 87-442, in Subsec. (a), substituted “person” for “state employee, former state employee or state employee bargaining representative acting on behalf of any state employee or former state employee or on his own behalf”, authorized any such person to transmit facts and information to auditors of public accounts, instead of to inspector general, required auditors to review matter and report to attorney general, required attorney general to make investigation and auditors to assist at his request, required attorney general, instead of inspector general, to report findings to governor or chief state’s attorney, instead of to complainant, and applied provisions re nondisclosure of identity of person to auditors and attorney general instead of to inspector general and limited applicability of such provisions to receipt of information under this section, instead of this section or Sec. 1-19(b) and, in Subsec. (b), substituted “auditors of public accounts or attorney general” for “inspector general” and limited applicability of provisions of Subsec. to disclosure of information under provisions of this section instead of this section and Sec. 1-19(b); P.A. 89-81 added Subsec. (d) requiring annual report by auditors to general assembly on matters transmitted to them under this section; P.A. 97-55 applied section to quasi-public agencies; P.A. 98-191 applied section to large state contractors, effective July 1, 1998 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1998 session of the General Assembly, effective September 1, 1998); P.A. 02-91 substantially revised Subsec. (b) procedures re alleged retaliatory personnel actions by designating existing provisions as Subdivs. (1) and (4), adding Subdivs. (2) and (3) re investigation by Attorney General and complaints to Chief Human Rights Referee, adding provision in Subdiv. (4) re existing procedure for employee appeals and civil actions as alternative to provisions of Subdivs. (2) and (3), adding Subdiv. (5) providing, in proceedings under Subdivs. (2), (3) and (4), for a rebuttable presumption that certain personnel actions are retaliatory and making conforming and technical changes, and made technical change in Subsec. (e), effective June 3, 2002; P.A. 04-58 made technical changes in Subsecs. (a) and (c); P.A. 05-287 made technical and conforming changes throughout the section, amended Subsec. (a) to authorize the Attorney General to conduct any investigation deemed proper based on any other information that may be reasonably derived from the report, require the Attorney General to consult with the Auditors of Public Accounts re the relationship of such other information to the report and authorize the withholding of records from such investigation during the pendency of such investigation, amended Subsec. (b) to insert clause designators, include contractors in the list of protected persons and provide protection for disclosure to state agencies in Subdiv. (1), designate new Subdiv. (3)(A) re complaints by state or quasi-public agency employees and employees of large state contractors, redesignate existing Subdiv. (3) as Subdiv. (3)(B) and add Subdiv. (6) re action by a state officer or employee, quasi-public agency officer or employee, or employee or officer of a large state construction contractor to impede, fail to renew or cancel a contract, amended Subsec. (e) re disclosure to any employee of the contracting state or quasi-public agency, added new Subsec. (g) re good faith disclosures to the Auditors of Public Accounts or the Attorney General, redesignated existing Subsec. (g) as Subsec. (h) and amended same by redefining “large state contract” in Subdiv. (1), effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; P.A. 09-185 amended Subsec. (b)(1)(C) by adding reference to Sec. 17a-28(b); Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by adding provisions re Attorney General’s investigation under Sec. 17b-301b(a) and receipt of information under Secs. 17b-301c to 17b-301g, effective October 5, 2009; P.A. 11-48 added new Subsec. (b) re rejection of complaints, redesignated part of existing Subsec. (a) as Subsec. (c), redesignated existing Subsecs. (b) to (h) as Subsecs. (d) to (j), amended Subsec. (d) to add provision re employee’s testimony or assistance in Subdiv. (1), to delete former Subdiv. (2) re employee notice to Attorney General, to redesignate existing Subdivs. (3) to (6) as Subdivs. (2) to (5), to change deadline from 30 to 90 days, specify that complaint be against the state agency, quasi-public agency, large state contractor or appointing authority, permit complaint to be amended and authorize human rights referee to order production of certain evidence in Subdiv. (2), to change deadline from 30 to 90 days in Subdiv. (3), to change deadline from 1 year to 2 years and add provisions re disclosure of information under Subdiv. (1) and re disclosure to a state agency or quasi-public agency employee in Subdiv. (4), and to add reference to disclosure under Subdiv. (1) in Subdiv. (5), amended Subsec. (e) to specify that finding be by the Auditors, Attorney General, human rights referee or Employees’ Review Board, amended Subsec. (f) to add reference to Sec. 11-4a, amended Subsec. (g) to add reference to Subsec. (d)(1), amended Subsec. (h) to require state and quasi-public agencies to post notice, amended Subsec. (i) to delete reference to disclosure to the Auditors and Attorney General, and made technical and conforming changes.

Plain language reading of section includes “sheriffs” and “deputy sheriffs” among those who could be investigated because of legislature’s use of the words “state department or agency” within the statute. 47 CS 447. Requirement that Attorney General forward information to Chief State’s Attorney if warranted does not make section a criminal statute. Id. Power granted to Attorney General under section is not an impermissible intrusion upon powers granted to another department of government. Id.



Section 4-61hh - Volunteers in state government. Definitions.

As used in sections 4-61hh to 4-61mm, inclusive:

(1) “Volunteer” means any individual who provides goods or services to any state agency without compensation therefor;

(2) “Regular service volunteer” means any volunteer engaged in specific service activities on an ongoing or continuous basis;

(3) “State agency” shall include any agency, authority, board, commission, council, department, institution or other instrumentality of the state.

(P.A. 79-385, S. 1.)



Section 4-61ii - Volunteer programs within state agencies.

Any state agency utilizing or contemplating the utilization of volunteers shall be responsible for the development, continuation or expansion of volunteer programs within the agency. Each state agency may, for the purposes of fulfilling its responsibilities under sections 4-61hh to 4-61mm, inclusive, do any or all of the following: (1) Utilize qualified salaried professional staff to develop meaningful opportunities for volunteers involved in carrying out the functions of the agency; (2) develop written rules governing the recruitment, screening, training, responsibility, utilization, supervision and evaluation of its volunteers, but such rules shall not be deemed to be regulations as defined in subsection (13) of section 4-166; (3) take such actions as are necessary to ensure that volunteers and paid employees understand their respective duties and responsibilities toward one another and their respective roles in fulfilling the functions of the agency; (4) develop and implement orientation and training programs for volunteers; and (5) contract with other state agencies, as it deems necessary.

(P.A. 79-385, S. 2; P.A. 88-317, S. 45, 107; June Sp. Sess. P.A. 91-14, S. 21, 30.)

History: P.A. 88-317 amended Subdiv. (3) by substituting “subsection (13)” for “subsection (7)”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June Sp. Sess. P.A. 91-14 deleted authority of state agencies to consult with and enlist assistance of council on voluntary action to reflect elimination of council by said public act.



Section 4-61jj - Incidental benefits. Fulfillment of experience or training requirements.

(a) Each state agency, with the approval of the Commissioner of Administrative Services, may (1) provide for the recognition of volunteers who have served the agency and paid employees who have worked with the volunteers, and (2) provide volunteers with such incidental benefits or reimbursements as are consistent with section 4-61ll.

(b) The Commissioner of Administrative Services shall adopt regulations in accordance with chapter 54 to provide for the recognition of volunteer service as partial fulfillment of state employment requirements of training or experience.

(P.A. 79-385, S. 3.)



Section 4-61kk - Exemption from title 5. Compliance with regulations.

(a) Any volunteer recruited, trained or utilized by any state agency shall, to the extent of his voluntary services, be exempt from the provisions of title 5, except as provided in section 4-61ll.

(b) Volunteers shall comply with applicable agency rules and regulations. No volunteer shall displace a paid employee of this state.

(P.A. 79-385, S. 4.)



Section 4-61ll - Benefits or reimbursements to volunteers.

Each state agency may provide benefits or reimbursements to volunteers, within the limits of its available appropriations, as follows: (1) Meals may be furnished without charge; (2) lodging may be furnished temporarily to regular service volunteers without charge; (3) transportation reimbursements, including parking fees, automobile mileage, bus and taxi fares, may be furnished. Such reimbursements, when provided, shall be furnished at the same rate as provided for state employees in accordance with section 5-141c; (4) use of state vehicles for the performance of official state agency duties; (5) liability insurance, purchased through the State Insurance and Risk Management Board, to cover all volunteers to the same extent as may be provided for its salaried employees; and (6) optional staff development training to enhance individual skills.

(P.A. 79-385, S. 5; P.A. 99-51, S. 6, 9; 99-145, S. 19, 23.)

History: (Revisor’s note: In 1993 an obsolete reference to repealed Sec. 5-141a was deleted editorially by the Revisors); P.A. 99-51, effective May 27, 1999, and P.A. 99-145, effective June 8, 1999, both changed Subsec. designators to Subdiv. designators and substituted “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”.



Section 4-61m - Council on Voluntary Action. Director. Duties.

Section 4-61m is repealed.

(1971, P.A. 661, S. 1, 2; P.A. 77-614, S. 61, 610; P.A. 84-512, S. 13, 30; P.A. 88-35, S. 1, 2; June Sp. Sess. P.A. 91-14, S. 28, 30.)



Section 4-61mm - Evaluation of volunteer program to be included in annual report.

Each state agency, as part of its annual report to the General Assembly and the Governor, shall include an evaluation of its volunteer program which details the following information: (1) The total number, location and duties of all volunteers; and (2) the total number of annual hours of service provided by all volunteers.

(P.A. 79-385, S. 6; P.A. 88-317, S. 46, 107; P.A. 09-224, S. 3.)

History: P.A. 88-317 amended Subsec. (a) by substituting “subsection (13)” for “subsection (7)”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 09-224 deleted former Subsecs. (a)(3) and (b) and made conforming changes, effective July 8, 2009.

See Sec. 5-219a re recognition of volunteer experience in state employment practices and reporting of same to Governor.



Section 4-61nn - Adaptation of administration of tests to needs of persons with disabilities.

Not later than July 1, 1992, the commissioner of each state agency and each professional examining board which tests individuals shall develop and implement a procedure to adapt the administration of such tests to the needs of persons with disabilities, provided any such adaptation shall not interfere with the validity of the test or with the assessment of bona fide occupational qualifications. Such procedure shall include a method of informing persons with disabilities of the opportunity to request such an adaptation.

(P.A. 91-87.)



Section 4-61oo - State agencies to give preference to foster children seeking internship opportunities.

(a) For purposes of subsection (b) of this section, “preference” means priority over similarly qualified applicants.

(b) Each state agency shall give preference in hiring for or placement in an internship at such state agency to any individual up to twenty-four years of age who is or was, at the age of majority, in the custody of the Commissioner of Children and Families and placed in foster care.

(c) Notwithstanding any provisions of this section, nothing shall require any hiree to request foster child status or any applicant to disclose his or her status as a foster child.

(d) Nothing in this subsection or subsection (c) of this section shall be construed to give a hiree or an applicant the right to pursue a cause of action in a court of competent jurisdiction for the violation of any provision of this subsection or subsection (c) of this section.

(P.A. 13-124, S. 1, 2.)

History: P.A. 13-124 effective July 1, 2013.



Section 4-61p and 4-61q - Law enforcement agencies excepted. Complaint to Human Rights and Opportunities Commission.

Sections 4-61p and 4-61q are repealed.

(P.A. 73-347, S. 4, 5, 7; P.A. 74-265, S. 1, 2; P.A. 80-422, S. 50.)



Section 4-61t - Committee on Career Entry and Mobility. Members. Duties.

Section 4-61t is repealed, effective July 1, 2013.

(P.A. 77-250, S. 1, 5; 77-614, S. 66, 587, 610; P.A. 78-303, S. 85, 136; P.A. 88-116, S. 7; P.A. 92-165, S. 2, 32; P.A. 96-168, S. 27, 34; P.A. 98-205, S. 1; P.A. 13-225, S. 9; 13-299, S. 95.)



Section 4-61u - State departments and agencies required to establish programs of career mobility and accommodation and entry level training of persons with disabilities.

(a) Under the supervision of the Commissioner of Administrative Services, all departments and agencies of state government shall establish an effective program of career mobility as part of their affirmative action program, as required by section 46a-68, for occupational groups, which shall include, but not be limited to, secretarial, clerical, supervisory clerical, semiskilled, crafts and trades, supervisory crafts and trades, custodial, supervisory custodial and laborers. All departments and agencies of state government shall provide, or make provision for, career counseling for such occupational groups. All departments and agencies shall make available to state employees a range of training opportunities. In geographically remote areas where programs are not generally available, departments and agencies shall enter into cooperative arrangements or take other appropriate actions to assure that training opportunities are provided to employees in those areas. All departments and agencies shall, consistent with the requirements of the State Personnel Act, initiate classification requests that would result in the development of career ladders and lattices providing career mobility within and between occupational groupings, and from subprofessional jobs to professional and managerial jobs. All departments and agencies of state government shall establish as part of their affirmative action plans, specific annual goals and timetables on the number of classes in entry level professional, managerial and administrative positions, which shall include, but are not limited to, law enforcement, field representation, administrative staff, professional, subprofessional or technical jobs that are to be filled through career mobility.

(b) Under the supervision of the Commissioner of Administrative Services, each department and agency of state government shall establish an effective program of accommodation and entry level training of persons with disabilities. Such programs shall be part of department and agency affirmative action programs required by section 46a-68. All departments and agencies shall make a range of training opportunities available to such persons. In geographically remote areas where programs are not generally available, departments and agencies shall enter into cooperative arrangements or take other appropriate actions to assure that training opportunities are provided to such persons in those areas. All departments and agencies of state government shall establish, as part of their affirmative action plans, specific annual goals and timetables on (1) the number of jobs that are to be filled through the accommodation of persons with disabilities and (2) entry level training for such persons.

(P.A. 77-250, S. 2, 5; 77-614, S. 66, 587, 610; P.A. 78-303, S. 85, 136; P.A. 96-168, S. 28, 34; P.A. 98-205, S. 2; P.A. 13-225, S. 3; 13-299, S. 3.)

History: P.A. 77-614 and P.A. 78-303 replaced personnel commissioner with commissioner of administrative services; P.A. 96-168 changed references to “upward mobility” to “career mobility”, effective July 1, 1996; P.A. 98-205 designated existing provisions as Subsec. (a), amended Subsec. (a) by substituting “Committee on Career Entry and Mobility” for “committee” and added new Subsec. (b), requiring state departments and agencies to establish programs of accommodation and entry level training of persons with disabilities; P.A. 13-225 deleted references to Committee on Career Entry and Mobility, effective July 1, 2013; P.A. 13-299 made identical changes as P.A. 13-225, effective July 1, 2013.



Section 4-61v - Report to General Assembly by Commissioner of Administrative Services and Committee on Upward Mobility.

Section 4-61v is repealed.

(P.A. 77-250, S. 3, 5; 77-614, S. 66, 587, 610; P.A. 78-303, S. 85, 136; P.A. 88-116, S. 11.)



Section 4-61w - Composition of employees in career mobility program.

In implementing the provisions of section 4-61u and this section, each department or agency shall insure that the ethnic and sex composition of employees participating in the career mobility program shall be consistent with the regulations for affirmative action of the Commission on Human Rights and Opportunities.

(P.A. 77-250, S. 4, 5; 77-614, S. 66, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-161; P.A. 88-116, S. 8; P.A. 96-168, S. 29, 34; P.A. 13-225, S. 4; 13-299, S. 4.)

History: P.A. 77-614 and P.A. 78-303 replaced personnel department with department of administrative services; P.A. 85-161 required that composition of employees participating in program be consistent with affirmative action “regulations” of human rights and opportunities commission rather than with affirmative action “guidelines” of administrative services department; P.A. 88-116 deleted obsolete reference to Sec. 4-61v; P.A. 96-168 changed reference to “upward mobility” to “career mobility”, effective July 1, 1996; P.A. 13-225 deleted reference to Sec. 4-61t, effective July 1, 2013; P.A. 13-299 made identical changes as P.A. 13-225, effective July 1, 2013.






Chapter 49 - Auditors of Public Accounts (See Chapter 23)



Chapter 50 - Office of Policy and Management: General Provisions; Budget and Appropriations; State Planning

Section 4-65 - Commissioner.

Section 4-65 is repealed.

(1949 Rev., S. 220; June, 1955, S. 72d; P.A. 77-614, S. 609, 610; P.A. 78-303, S. 120, 136.)



Section 4-65a - Office of Policy and Management.

(a) There shall be an Office of Policy and Management which shall be responsible for all aspects of state staff planning and analysis in the areas of budgeting, management, planning, energy policy determination and evaluation, intergovernmental policy, criminal and juvenile justice planning and program evaluation. The department head shall be the Secretary of the Office of Policy and Management, who shall be appointed by the Governor in accordance with the provisions of sections 4-5, 4-6, 4-7 and 4-8, with all the powers and duties therein prescribed. The Secretary of the Office of Policy and Management shall be the employer representative (1) in collective bargaining negotiations concerning changes to the state employees retirement system and health and welfare benefits, and (2) in all other matters involving collective bargaining, including negotiation and administration of all collective bargaining agreements and supplemental understandings between the state and the state employee unions concerning all executive branch employees except (A) employees of the Division of Criminal Justice, and (B) faculty and professional employees of boards of trustees of constituent units of the state system of higher education. The secretary may designate a member of the secretary’s staff to act as the employer representative in the secretary’s place.

(b) There shall be such undersecretaries as may be necessary for the efficient conduct of the business of the office. Each such undersecretary shall be appointed by the secretary and shall be qualified and experienced in the functions to be performed by him. The positions of each such undersecretary shall be exempt from the classified service.

(c) The secretary may delegate to the deputy secretary all or part of the authority, powers and duties of the secretary.

(P.A. 77-614, S. 18, 610; P.A. 79-610, S. 1; P.A. 82-346, S. 1, 7; 82-472, S. 170, 183; P.A. 83-19, S. 2, 3; P.A. 88-116, S. 6; P.A. 91-343, S. 1, 11; P.A. 00-77, S. 1, 7; May Sp. Sess. P.A. 04-2, S. 100.)

History: P.A. 79-610 added coordination of employment and training programs to office of policy and management responsibilities; P.A. 82-346 amended Subsec. (a) by adding criminal and juvenile justice planning as one of the areas of responsibility; P.A. 82-472 changed effective date of P.A. 82-346 from July 1, 1982, to January 1, 1983; P.A. 83-19 removed from the office of policy and management’s list of duties in Subsec. (a) the responsibility for the coordination of employment and training programs; P.A. 88-116 deleted former Subsec. (b), making office a successor department to department of planning and energy policy, and former Subsec. (c), making office a successor to budget and management division; P.A. 91-343 substituted “intergovernmental policy” for “intergovernmental relations” in Subsec. (a); P.A. 00-77 amended Subsec. (a) by adding provisions re secretary’s duties as employer representative for collective bargaining, effective May 16, 2000; May Sp. Sess. P.A. 04-2 added Subsec. (c) authorizing secretary to delegate authority, powers and duties to deputy secretary, effective May 12, 2004.



Section 4-65b - Transfer of certain powers and duties to secretary from Commissioner and Department of Planning and Energy Policy, Commissioner of Finance and Control, managing director, Budget and Management Division, Tax Commissioner under chapters 111 and 112 and State Planning Council.

Section 4-65b is repealed.

(P.A. 77-614, S. 19, 610; P.A. 78-303, S. 74, 136; P.A. 82-135, S. 1, 3; P.A. 83-487, S. 6, 33; P.A. 84-512, S. 14, 30; P.A. 85-613, S. 15, 154; P.A. 88-116, S. 11.)



Section 4-66 - Powers and duties of Secretary of Office of Policy and Management.

The Secretary of the Office of Policy and Management shall have the following functions and powers: To keep on file information concerning the state’s general accounts; to furnish all accounting statements relating to the financial condition of the state as a whole, to the condition and operation of state funds, to appropriations, to reserves and to costs of operations; to furnish such statements as and when they are required for administrative purposes and, at the end of each fiscal period, to prepare and publish such financial statements and data as will convey to the General Assembly the essential facts as to the financial condition, the revenues and expenditures and the costs of operations of the state government; to furnish to the State Comptroller on or before the twentieth day of each month cumulative monthly statements of revenues and expenditures to the end of the last-completed month together with (1) a statement of estimated revenue by source to the end of the fiscal year, at least in the same detail as appears in the budget act, and (2) a statement of appropriation requirements of the state’s General Fund to the end of the fiscal year itemized as far as practicable for each budgeted agency, including estimates of lapsing appropriations, unallocated lapsing balances and unallocated appropriation requirements; to transmit to the Office of Fiscal Analysis a copy of monthly position data and monthly bond project run; to inquire into the operation of, and make or recommend improvement in, the methods employed in the preparation of the budget and the procedure followed in determining whether the funds expended by the departments, boards, commissions and institutions supported in whole or in part by the state are wisely, judiciously and economically expended and to submit such findings and recommendations to the General Assembly at each regular session, together with drafts of proposed legislation, if any; to examine each department, state college, state hospital, state-aided hospital, reformatory and prison and each other institution or other agency supported in whole or in part by the state, except public schools, for the purpose of determining the effectiveness of its policies, management, internal organization and operating procedures and the character, amount, quality and cost of the service rendered by each such department, institution or agency; to recommend, and to assist any such department, institution or agency to effect, improvements in organization, management methods and procedures and to report its findings and recommendations and submit drafts of proposed legislation, if any, to the General Assembly at each regular session; to consider and devise ways and means whereby comprehensive plans and designs to meet the needs of the several departments and institutions with respect to physical plant and equipment and whereby financial plans and programs for the capital expenditures involved may be made in advance and to make or assist in making such plans; to devise and prescribe the form of operating reports that shall be periodically required from the several departments, boards, commissions, institutions and agencies supported in whole or in part by the state; to require the several departments, boards, commissions, institutions and agencies to make such reports for such periods as said secretary may determine; to verify the correctness of, and to analyze, all such reports and to take such action as may be deemed necessary to remedy unsatisfactory conditions disclosed by such reports.

(1949 Rev., S. 221; 1961, P.A. 517, S. 85; P.A. 74-313, S. 1, 3; P.A. 77-614, S. 23, 610; P.A. 78-298, S. 6, 14; 78-303, S. 5, 136; P.A. 82-465, S. 2, 5; P.A. 87-589, S. 1, 87.)

History: 1961 act changed “teachers college” to “state college”; P.A. 74-313 required department to furnish comptroller cumulative monthly statements of revenues and expenditures and accounts of estimated revenue and appropriation requirements; P.A. 77-614 substituted secretary of the office of policy and management for department and commissioner of finance and control; P.A. 78-298 required that estimated revenue be listed by source and that estimated appropriation requirements be itemized by agency; P.A. 78-303 deleted requirement regarding unused, improperly used or neglected equipment; P.A. 82-465 required secretary to transmit copy of monthly position data and bond project run to office of fiscal analysis; P.A. 87-589 made technical change, restoring language inadvertently deleted through computer processing error.



Section 4-66a - Secretary to advise Governor and General Assembly on matters concerning local government and matters affecting the state. Planning, management and technical assistance for local governments. Federal financial assistance and funds, and financial assistance and aid from private sources.

(a) The Secretary of the Office of Policy and Management shall advise the Governor on matters concerning local government including state laws relating to local government, the impact of federal actions or proposed federal actions on local government, the financial needs and resources of local government and the allocation of program and financial responsibility between local government and the state.

(b) The secretary shall advise the Governor regarding potential federal actions affecting state government and the citizens of the state and shall advise the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and relating to the subject area of each federal policy initiative, including the allocation of resources in the federal budget, federal public assistance policy, federal economic policy and the distribution of federal assistance and facilities among regions and states.

(c) The secretary may provide planning and management assistance to local governments utilizing such state and federal funds as may be appropriated for such purpose.

(d) The secretary shall encourage each department of state government which deals with local governments to provide technical assistance in their areas of specialization. The secretary shall advise local officials on programs of state and federal assistance for which local governments are eligible and provide assistance, when requested, in applying for such assistance.

(e) The secretary shall require that notice be given to him of all applications for federal financial assistance or for any gift, contribution, income from trust funds, or other aid from any private source submitted by the state, or any agency thereof, authorities and development agencies. The secretary may require that notice be given him of all applications for federal financial assistance submitted by municipalities or any agency thereof. The secretary may require that any notice of application for federal financial assistance be accompanied by an urban impact statement, on a form furnished by said secretary, indicating that the project or program for which such application is being made has been reviewed in accordance with the goals set forth in section 4-66b. Ongoing fund-raising from any private source by an institution of higher education shall not constitute an application under the terms of this section.

(f) The Secretary of the Office of Policy and Management is authorized to do all things necessary to apply for and accept federal funds allotted or available to the state under any federal act or program which could support activities which the secretary is authorized to undertake. He shall administer such funds in accordance with state and federal law. The secretary, in consultation with the executive director of Connecticut Innovations, Incorporated, or the Commissioner of Economic and Community Development, when applicable, may apply for all federal funds available to the state for defense conversion projects and other projects consistent with a defense conversion strategy.

(P.A. 77-614, S. 25, 610; P.A. 79-607, S. 5; P.A. 91-343, S. 2, 11; P.A. 93-221, S. 1; P.A. 94-65, S. 1, 4; P.A. 95-78, S. 1, 5; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-131, S. 3, 5.)

History: P.A. 79-607 amended notice requirement in Subsec. (e) to include provision regarding urban impact statement; P.A. 91-343 amended Subsec. (c) to allow secretary to provide assistance to local governments instead of requiring him to devise and administer program of assistance, and repealed requirement in Subsec. (d) that secretary provide technical assistance to local governments; P.A. 93-221 amended Subsec. (b) by requiring the secretary to advise the appropriations committee and any other affected committee concerning potential federal actions affecting state government, adding specific reference to federal public assistance policy; P.A. 94-65 amended Subsec. (e) to authorize the secretary of the office of policy and management to require notice by municipalities of applications for federal financial assistance and deleted provision mandating such notice, effective May 19, 1994; P.A. 95-78 amended Subsec. (f) to authorize secretary to apply for federal defense conversion funds, effective July 1, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner of Economic Development with Commissioner of Economic and Community Development; P.A. 97-131 amended Subsec. (e) to add gift, contribution, income from trust funds and other aid from private sources, changed requirement of notice from mandatory to permissive by the secretary and provided that ongoing fund-raising by an institution of higher education shall not constitute an application under this section, effective June 13, 1997.

See Sec. 7-148dd re secretary’s duties re problems of municipalities’ fiscal disparities.



Section 4-66aa - Community investment account. Distribution of funds.

(a) There is established, within the General Fund, a separate, nonlapsing account to be known as the “community investment account”. The account shall contain any moneys required by law to be deposited in the account. The funds in the account shall be distributed every three months as follows: (1) Ten dollars of each fee credited to said account shall be deposited into the agriculture sustainability account established pursuant to section 4-66cc and, then, of the remaining funds, (2) twenty-five per cent to the Department of Economic and Community Development to use as follows: (A) Two hundred thousand dollars, annually, to supplement the technical assistance and preservation activities of the Connecticut Trust for Historic Preservation, established pursuant to special act 75-93, and (B) the remainder to supplement historic preservation activities as provided in sections 10-409 to 10-415, inclusive; (3) twenty-five per cent to the Connecticut Housing Finance Authority to supplement new or existing affordable housing programs; (4) twenty-five per cent to the Department of Energy and Environmental Protection for municipal open space grants; and (5) twenty-five per cent to the Department of Agriculture to use as follows: (A) Five hundred thousand dollars annually for the agricultural viability grant program established pursuant to section 22-26j; (B) five hundred thousand dollars annually for the farm transition program established pursuant to section 22-26k; (C) one hundred thousand dollars annually to encourage the sale of Connecticut Grown food to schools, restaurants, retailers and other institutions and businesses in the state; (D) seventy-five thousand dollars annually for the Connecticut farm link program established pursuant to section 22-26l; (E) forty-seven thousand five hundred dollars annually for the Seafood Advisory Council established pursuant to section 22-455; (F) forty-seven thousand five hundred dollars annually for the Connecticut Farm Wine Development Council established pursuant to section 22-26c; (G) twenty-five thousand dollars annually to the Connecticut Food Policy Council established pursuant to section 22-456; and (H) the remainder for farmland preservation programs pursuant to chapter 422. Each agency receiving funds under this section may use not more than ten per cent of such funds for administration of the programs for which the funds were provided.

(b) Notwithstanding the provisions of subsection (a) of this section, from July 1, 2009, until July 1, 2011, the funds in the community investment account established pursuant to said subsection shall be distributed every three months as follows: (1) Twenty per cent to the Department of Economic and Community Development to use as follows: (A) Two hundred thousand dollars, annually, to supplement the technical assistance and preservation activities of the Connecticut Trust for Historic Preservation, established pursuant to special act 75-93, and (B) the remainder to supplement historic preservation activities as provided in sections 10-409 to 10-415, inclusive; (2) twenty per cent to the Connecticut Housing Finance Authority to supplement new or existing affordable housing programs; (3) twenty per cent to the Department of Energy and Environmental Protection for municipal open space grants; and (4) forty per cent to the Department of Agriculture to use as follows: (A) One hundred twenty-five thousand dollars, quarterly, for the agricultural viability grant program established pursuant to section 22-26j; (B) one hundred twenty-five thousand dollars, quarterly, for the farm transition program established pursuant to section 22-26k; (C) twenty-five thousand dollars, quarterly, to encourage the sale of Connecticut Grown food to schools, restaurants, retailers, and other institutions and businesses in the state; (D) eighteen thousand seven hundred fifty dollars, quarterly, for the Connecticut farm link program established pursuant to section 22-26l; (E) twelve thousand five hundred dollars, quarterly, for Urban Oaks Organic Farm; (F) eleven thousand eight hundred seventy-five dollars, quarterly, for the Seafood Advisory Council established pursuant to section 22-455; (G) eleven thousand eight hundred seventy-five dollars, quarterly, to the Connecticut Farm Wine Development Council established pursuant to section 22-26c; (H) six thousand two hundred fifty dollars, quarterly, to the Connecticut Food Policy Council established pursuant to section 22-456; and (I) the remainder each quarter to the agricultural sustainability account established pursuant to section 4-66c. Each agency receiving funds under this section may use not more than ten per cent of such funds for administration of the programs for which the funds were provided, except the Department of Agriculture may also use such funds for the administration of farmland preservation programs pursuant to chapter 422.

(P.A. 05-228, S. 6; June Sp. Sess. P.A. 05-3, S. 113; P.A. 09-229, S. 28; June Sp. Sess. P.A. 09-3, S. 69; P.A. 11-48, S. 133; 11-80, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 44.)

History: P.A. 05-228 effective July 1, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-228 to October 1, 2005, effective June 30, 2005; P.A. 09-229 designated existing provisions as Subsec. (a), renamed account the “community investment account” and added Subsec. (b) re distribution of funds from July 1, 2009, until July 1, 2011, effective July 1, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (b)(4) to require quarterly distribution of funds and add new Subparas. (E) to (H) re distribution of funds to certain organizations, effective September 9, 2009; P.A. 11-48 amended Subsec. (a) by requiring that $10 of each fee be deposited in agriculture sustainability account, replacing “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and requiring that $47,500 annually be used for Seafood Advisory Council, $47,500 annually be used for Connecticut Farm Wine Development Council and $25,000 annually be used for Connecticut Food Policy Council, effective July 1, 2011 (Revisor’s note: “Connecticut Commission on Culture and Tourism” was changed editorially by the Revisors to “Department of Economic and Community Development” in Subsec. (b) to conform with changes made by P.A. 11-48, S. 78); pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsec. (a).



Section 4-66b - Capital development impact statements.

The Secretary of the Office of Policy and Management shall develop a form for capital development impact statements on which state agencies shall indicate the manner in which a planned or requested capital project or program addresses the following goals: (1) Revitalization of the economic base of urban areas by rebuilding older commercial and industrial areas, and encouraging new industries to locate in the central cities in order to protect existing jobs and create new job opportunities needed to provide meaningful economic opportunity for inner city residents; (2) revitalization of urban neighborhoods to reduce the isolation of various income, age and minority groups through the promotion of fair and balanced housing opportunities for low and moderate income residents; (3) revitalization of the quality of life for the residents of urban areas by insuring quality education, comprehensive health care, access to balanced transportation, adequate recreation facilities, responsive public safety, coordinated effective human service programs, decent housing and employment and clean water and by insuring full and equal rights and opportunities for all people to reap the economic and social benefits of society; (4) coordination of the conservation and growth of all areas of the state to insure that each area preserves its unique character and sense of community and further insure a balanced growth and prudent use of the state’s resources.

(P.A. 79-607, S. 1, 22; P.A. 89-294, S. 2, 3.)

History: P.A. 89-294 deleted provision which had required secretary to establish criteria for projects and programs for which statements required to be filed with secretary and bond commission.

See Secs. 3-20, 4-66a, 4-66c, 4-71a, 4-71b and 4b-23 re urban action goals.



Section 4-66bb - Administrative costs to be paid from land protection, affordable housing and historic preservation account.

Any costs associated with administering the provisions of public act 05-228*, including fringe benefit costs, shall be paid from the account established by section 4-66aa.

(June Sp. Sess. P.A. 05-3, S. 63.)

*Note: Public act 05-228 is entitled “An Act Concerning Farm Land Preservation, Land Protection, Affordable Housing and Historic Preservation”. (See Reference Table captioned “Public Acts of 2005” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 05-3 effective July 1, 2005.



Section 4-66c - Urban action bonds.

(a) For the purposes of subsection (b) of this section, the State Bond Commission shall have power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one billion three hundred fifty-nine million four hundred eighty-seven thousand five hundred forty-four dollars, provided fifty million dollars of said authorization shall be effective July 1, 2014. All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission in its discretion may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(b) (1) The proceeds of the sale of said bonds, to the extent hereinafter stated, shall be used, subject to the provisions of subsections (c) and (d) of this section, for the purpose of redirecting, improving and expanding state activities which promote community conservation and development and improve the quality of life for urban residents of the state as hereinafter stated: (A) For the Department of Economic and Community Development: Economic and community development projects, including administrative costs incurred by the Department of Economic and Community Development, not exceeding sixty-seven million five hundred ninety-one thousand six hundred forty-two dollars, one million dollars of which shall be used for a grant to the development center program and the nonprofit business consortium deployment center approved pursuant to section 32-411; (B) for the Department of Transportation: Urban mass transit, not exceeding two million dollars; (C) for the Department of Energy and Environmental Protection: Recreation development and solid waste disposal projects, not exceeding one million nine hundred ninety-five thousand nine hundred two dollars; (D) for the Department of Social Services: Child day care projects, elderly centers, shelter facilities for victims of domestic violence, emergency shelters and related facilities for the homeless, multipurpose human resource centers and food distribution facilities, not exceeding thirty-nine million one hundred thousand dollars, provided four million dollars of said authorization shall be effective July 1, 1994; (E) for the Department of Economic and Community Development: Housing projects, not exceeding three million dollars; (F) for the Office of Policy and Management: (i) Grants-in-aid to municipalities for a pilot demonstration program to leverage private contributions for redevelopment of designated historic preservation areas, not exceeding one million dollars; (ii) grants-in-aid for urban development projects including economic and community development, transportation, environmental protection, public safety, children and families and social services projects and programs, including, in the case of economic and community development projects administered on behalf of the Office of Policy and Management by the Department of Economic and Community Development, administrative costs incurred by the Department of Economic and Community Development, not exceeding one billion two hundred forty-four million eight hundred thousand dollars, provided fifty million dollars of said authorization shall be effective July 1, 2014.

(2) (A) Five million dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection may be made available to private nonprofit organizations for the purposes described in said subparagraph (F)(ii). (B) Twelve million dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection may be made available for necessary renovations and improvements of libraries. (C) Five million dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection shall be made available for small business gap financing. (D) Ten million dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection may be made available for regional economic development revolving loan funds. (E) One million four hundred thousand dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection shall be made available for rehabilitation and renovation of the Black Rock Library in Bridgeport. (F) Two million five hundred thousand dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection shall be made available for site acquisition, renovation and rehabilitation for the Institute for the Hispanic Family in Hartford. (G) Three million dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection shall be made available for the acquisition of land and the development of commercial or retail property in New Haven. (H) Seven hundred fifty thousand dollars of the grants-in-aid authorized in subparagraph (F)(ii) of subdivision (1) of this subsection shall be made available for repairs and replacement of the fishing pier at Cummings Park in Stamford.

(c) Any proceeds from the sale of bonds authorized pursuant to subsections (a) and (b) of this section or of temporary notes issued in anticipation of the moneys to be derived from the sale of such bonds may be used to fund grants-in-aid to municipalities or the grant-in-aid programs of said departments, including, but not limited to, financial assistance and expenses authorized under chapters 128, 129, 130, 133, 136 and 298, and section 16a-40a, provided any such program shall be implemented in an eligible municipality or is for projects in other municipalities which the State Bond Commission determines will help to meet the goals set forth in section 4-66b. For the purposes of this section, “eligible municipality” means a municipality which is economically distressed within the meaning of subsection (b) of section 32-9p, which is classified as an urban center in any plan adopted by the General Assembly pursuant to section 16a-30, which is classified as a public investment community within the meaning of subdivision (9) of subsection (a) of section 7-545, or in which the State Bond Commission determines that the project in question will help meet the goals set forth in section 4-66b. Notwithstanding the provisions of this subsection, proceeds from the sale of bonds pursuant to this section may, with the approval of the State Bond Commission, be used for transit-oriented development projects, as defined in section 13b-79o, in any municipality.

(d) Any economic development project eligible for assistance under this section may include but not be limited to: (1) The construction or rehabilitation of commercial, industrial and mixed use structures; and (2) the construction, reconstruction or repair of roads, accessways and other site improvements. The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract for state financial assistance for any eligible economic or community development project in the form of a grant-in-aid. Any grant-in-aid shall be in an amount not in excess of the cost of the project for which the grant is made as determined and approved by the Commissioner of Economic and Community Development. Before entering into a grant-in-aid contract the Commissioner of Economic and Community Development shall have approved an application submitted on forms provided by the commissioner. No project shall be undertaken until the Commissioner of Economic and Community Development approves the plans, specifications and estimated costs. The commissioner may adopt such regulations, in accordance with chapter 54, as are necessary for the implementation of this section.

(e) Notwithstanding any provision of the general statutes to the contrary, whenever the Department of Economic and Community Development or the Office of Policy and Management is authorized by the general statutes to assess, collect or fund administrative expenses or service charges or otherwise recover costs or expenses incurred by the state in carrying out the provisions of any economic or community development project or program administered by the Department of Economic and Community Development, except in the case of administrative oversight charges described in section 8-37tt amounts so assessed, collected or funded by the state may be used to pay any administrative expenses of the Department of Economic and Community Development and shall not be required to be used to pay expenses related to a particular project or program.

(P.A. 79-607, S. 21; P.A. 80-21, S. 1, 5; 80-411, S. 2, 3; 80-483, S. 11, 186; P.A. 81-472, S. 1, 159; P.A. 83-365; June Sp. Sess. P.A. 83-33, S. 2, 17; P.A. 84-443, S. 1, 20; P.A. 85-558, S. 2, 17; 85-613, S. 16, 154; P.A. 86-396, S. 3, 25; P.A. 87-405, S. 1, 26; P.A. 88-343, S. 3, 32; P.A. 89-211, S. 3; 89-331, S. 4, 30; P.A. 90-297, S. 1, 24; June Sp. Sess. P.A. 91-4, S. 6, 25; May Sp. Sess. P.A. 92-7, S. 1, 36; P.A. 93-262, S. 1, 87; 93-382, S. 53, 69; June Sp. Sess. P.A. 93-1, S. 1, 45; P.A. 95-250, S. 1; 95-272, S. 1, 29; P.A. 96-181, S. 104, 121; 96-211, S. 1, 5, 6; 96-256, S. 169, 209; June 5 Sp. Sess. P.A. 97-1, S. 2, 20; P.A. 98-259, S. 1, 17; P.A. 99-241, S. 2, 66; 99-242, S. 88, 90; P.A. 00-167, S. 57, 69; June Sp. Sess. P.A. 01-7, S. 1, 28; May 9 Sp. Sess. P.A. 02-5, S. 1; May Sp. Sess. P.A. 04-1, S. 1; May Sp. Sess. P.A. 04-2, S. 110; June Sp. Sess. P.A. 05-5, S. 1; P.A. 06-136, S. 12; June Sp. Sess. P.A. 07-7, S. 40; P.A. 10-44, S. 26; P.A. 11-57, S. 61; 11-80, S. 1; P.A. 13-239, S. 51.)

History: P.A. 80-21 removed housing projects from control of economic development department and gave control to housing department under Subsec. (b); P.A. 80-411 included shelter facilities for victims of household abuse under control of human resources department in Subsec. (b); P.A. 80-483 and P.A. 81-472 made technical changes; P.A. 83-365 added Subsec. (d) concerning economic development projects; June Sp. Sess. P.A. 83-33 increased total authorization from $12,000,000 to $13,000,000 and economic development project segment from $2,000,000 to $3,000,000; P.A. 84-443 increased general authorization limit to $15,000,000, including an increase for the departments of economic development and human resources to $4,000,000 each, delayed the deadline for authorization by the state bond commission to October 1, 1986, and incorrectly showed Subsec. (d) as new language whereas it had already been added by P.A. 83-365; P.A. 85-558 increased the bond authorization limit to $17,300,000, increasing economic development segment to $5,300,000 and human resources segment to $5,000,000; P.A. 85-613 made technical change; P.A. 86-396 amended Subsec. (a) to increase bond authorization from $17,300,000 to $20,050,000 and amended Subsec. (b) to increase bond authorization in Subdiv. (1) from $5,300,000 five to 6,300,000, to increase bond authorization in Subdiv. (4) from $5,000,000 to $5,750,000 and to add Subdiv. (6) re historic preservation areas; P.A. 87-405 amended Subsec. (a) to increase the bond authorization from $20,050,000 to $59,050,000 and amended Subsec. (b) to increase the bond authorization in Subdiv. (1) from $6,300,000 to $7,300,000, to increase the bond authorization in Subdiv. (4) from $5,750,000 to $8,750,000 and to include emergency shelters for the homeless and multipurpose human resource centers within that authorization and to add Subdiv. (6)(B) re grants-in-aid to municipalities, municipal entities and certain nonprofit organizations; P.A. 88-343 amended Subsec. (a) to increase the bond authorization from $59,050,000 to $68,050,000 and amended Subsec. (b)(1) to increase the bond authorization from $7,300,000 to $9,300,000 and (b)(4) from $8,750,000 to $15,750,000 and added “related facilities” in Subsec. (b)(4); P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-331 increased the total bond authorization from $68,050,000 to $72,550,000 and increased the bond authorization for the department of human resources from $15,750,000 to $20,250,000; P.A. 90-297 amended Subsec. (a) to increase the bond authorization from $72,550,000 to $79,645,902 and amended Subsec. (b)(1) to increase the bond authorization from $9,300,000 to $9,800,000,(b)(2) to decrease the bond authorization from $2,000,000 to $1,995,902 and (b)(4) to increase the bond authorization from $20,250,000 to $26,850,000; June Sp. Sess. P.A. 91-4 increased the bond authorization in Subsec. (a) from $79,645,902 to $92,345,902, in Subsec. (b)(1) the amount of the proceeds from the sale of said bonds to be used for economic development was increased from $9,800,000 to $17,500,000 and in Subsec. (b)(4) the amount to be used for the department of human resources was increased from $26,850,000 to $31,850,000; May Sp. Sess. P.A. 92-7 amended Subsec. (a) to increase the bond authorization from $92,345,902 to $106,595,902 and amended Subsec. (b)(1) to increase the bond authorization from $17,500,000 to $18,500,000, Subsec. (b)(4) to increase the bond authorization from $31,850,000 to $35,100,000 and to include in such authorization food distribution facilities and Subsec. (b)(6)(B)to increase the bond authorization from $35,000,000 to $45,000,000 and to include in such authorization public safety programs; P.A. 93-262 authorized substitution of department of social services for department of human resources, effective July 1, 1993; P.A. 93-382 added definition of “applicant” in Subsec. (d), extending eligibility for grants-in-aid to nonmunicipal entities, effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsec. (a) to increase bond authorization from $106,595,902 to $173,895,902, effective July 1, 1993, provided $30,500,000 of said authorization shall be effective July 1, 1994, and amended Subsec. (b)(1) to increase bond authorization from $18,500,000 to $48,500,000, effective July 1, 1993, provided $10,000,000 of the authorization shall be effective July 1, 1994, (b)(4) from $35,100,000 to $39,100,000, effective July 1, 1993, provided $4,000,000 of said authorization shall be effective July 1, 1994, and (b)(6) from $45,000,000 to $78,300,000, effective July 1, 1993, provided $16,500,000 of the authorization shall be effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-272 amended Subsec. (a) to increase authorization from $173,895,902 to $197,895,902 provided $12,000,000 of the authorization shall be effective July 1, 1996, Subsec. (b) to increase authorization for the Department of Economic and Community Development from $48,500,000 to $58,500,000 provided $5,000,000 of the authorization shall be effective July 1, 1996, and the authorization for grants-in-aid for urban development projects from $78,300,000 to $92,300,000 provided $7,000,000 of the authorization shall be effective July 1, 1996, effective July 1, 1995; P.A. 96-181 amended Subsec. (a) to increase authorization from $197,895,000 to $275,895,000 and the amount available for July 1, 1996, from $12,000,000 to $90,000,000, Subsec. (b) to include administrative costs incurred by the Department of Economic and Community Development, to provide that $2,000,000 be used for the Technology-Based Revolving Loan Fund program, to add the Department of Children and Families and to increase the amounts available for grants-in-aid under Subdiv. (6)(B) from $92,300,000 to $170,300,000 and the amount available for July 1, 1996, from $7,000,000 to $85,000,000, Subsec. (c) to add to the definition of “eligible municipality” reference to determination by Bond Commission that projects meet goal of Sec. 4-66b, and Subsec. (d) to delete definition of “applicant” and make technical changes, effective July 1, 1996; P.A. 96-256 amended Subsec. (d) to replace reference to Sec. 33-421 with Sec. 33-1002, effective January 1, 1997; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (a) to increase bond authorization from $275,895,902 to $384,695,902 provided $54,400,000 is effective July 1, 1998, and amended Subsec. (b) to increase bond authorization from $58,500,000 to $67,300,000 provided $4,400,000 is effective July 1, 1998, and to delete reference to the Technology-Based Revolving Loan Fund program, effective July 31, 1997; P.A. 98-259, effective July 1, 1998, amended Subsec. (a) to increase authorization from $384,695,902 to $409,695,902 provided $79,400,000 of said authorization was effective July 1, 1998, and amended Subsec. (b) to increase authorization in Subdiv. (2) from $1,995,902 to $2,000,000, to decrease the authorization in Subdiv. (3) from $2,000,000 to $1,995,902, and to increase the authorization in Subdiv. (6) from $270,300,000 to $295,300,000 provided $75,000,000 of said authorization was effective July 1, 1998; P.A. 99-241 amended Subsec. (a) to increase authorization from $409,695,902 to $596,695,902 provided $93,000,000 is effective July 1, 2000, and Subsec. (b) to increase authorization from $67,300,000 to $77,300,000, one million to be used for a grant to the deployment center program provided $5,000,000 is effective July 1, 2000, effective July 1, 1999; P.A. 99-242 amended Subsec. (a) to increase authorization from $596,695,902 to $669,695,902 provided $130,000,000 is effective July 1, 2000, effective July 1, 1999; P.A. 00-167 amended Subsec. (b) to provide that $5,000,000 of the grants authorized under Subdiv. (6)(B) may be made to private nonprofit organizations and that $5,000,000 of the grants authorized under Subdiv. (6)(B) may be made for necessary renovations and improvements of libraries, and amended Subsec. (c) to include public investment communities as eligible municipalities, effective July 1, 2000; June Sp. Sess. P.A. 01-7 amended Subsec. (a) to increase the authorization from $669,695,902 to $953,695,902 provided $142,000,000 is effective July 1, 2002, and amended Subsec. (b) to increase authorization to the Department of Economic and Community Development for economic and community development projects from $77,300,000 to $81,300,000 provided $2,000,000 is effective July 1, 2002, and to increase authorization to Office of Policy and Management for various projects from $545,300,000 to $825,300,000 provided $140,000,000 is effective July 1, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a) to decrease authorization from $953,695,902 to $906,987,544 and to provide that $107,000,000 of such authorization shall be effective July 1, 2003, and amended Subsec. (b)(1) to decrease amount authorized for the Department of Economic and Community Development from $81,300,000 to $74,591,642 and to provide that $7,000,000 of such authorization shall be effective July 1, 2003, Subsec. (b)(6)(B) to decrease the amount authorized for the Office of Policy and Management from $825,300,000 to $785,300,000 and to provide that $100,000,000 of such authorization shall be effective July 1, 2003, and to add provision that $5,000,000 be made available for small business gap financing, effective July 1, 2002; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to increase the aggregate authorization to $982,487,544 and to provide that $75,500,000 of said authorization is effective July 1, 2004, and amended Subsec. (b) to decrease authorization to the Department of Economic and Community Development in Subdiv. (1) to $67,591,642, to delete provision re part of said authorization which was effective July 1, 2003, to increase authorization to the Department of Economic and Community Development in Subdiv. (6)(B) to $867,800,000, of which $82,500,000 is effective July 1, 2004, to increase authorization for renovations and improvements of libraries to $10,000,000 and to add provision making a portion of authorized funds available for regional economic development revolving loan funds, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (b) to increase an authorization for renovations and improvements of libraries to $12,000,000, effective May 12, 2004; June Sp. Sess. P.A. 05-5 amended Subsec. (a) to increase the aggregate authorization from $982,487,541 to $1,132,487,544, of which $65,000,000 is effective July 1, 2006, and amended Subsec. (b) by dividing it into Subdivs. (1) and (2), making conforming changes therein, increasing the amount authorized for the Department of Economic and Community Development from $867,800,000 to $1,017,800,000, of which $65,000,000 is effective July 1, 2006, and providing that $1,400,000 be made available for Black Rock Library and $2,500,000 be made available for the Institute for the Hispanic Family, effective July 1, 2005; P.A. 06-136 amended Subsec. (c) to provide that bonds may be used for transit-oriented development projects, effective July 1, 2006; June Sp. Sess. P.A. 07-7 amended Subsec. (a) to increase aggregate authorization from $1,132,487,544 to $1,172,487,544, of which $20,000,000 is effective July 1, 2008, and amended Subsec. (b)(1)(F)(ii) to increase amount authorized from $1,017,800,000 to $1,057,800,000, of which $20,000,000 is effective July 1, 2008, effective November 2, 2007; P.A. 10-44 amended Subsec. (a) to decrease aggregate authorization from $1,172,487,544 to $1,159,487,544 and to delete provision re authorization amount effective on July 1, 2008, amended Subsec. (b)(1)(F)(ii) to decrease amount authorized from $1,057,800,000 to $1,044,800,000 and to delete provision re authorization amount effective on July 1, 2008, and amended Subsec. (b)(2) by adding Subpara. (G) providing that $3,000,000 be made available for land acquisition and development in New Haven and Subpara. (H) providing that $750,000 be made available for Cummings Park in Stamford, effective July 1, 2010; P.A. 11-57 amended Subsec. (a) to increase aggregate authorization from $1,159,487,544 to $1,259,487,544, of which $50,000,000 is effective July 1, 2012, and amended Subsec. (b)(1)(F)(ii) to increase amount authorized from $1,044,800,000 to $1,144,800,000, of which $50,000,000 is effective July 1, 2012, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-239 amended Subsec. (a) to increase aggregate authorization from $1,259,487,544 to $1,359,487,544 and change date that $50,000,000 of authorization is effective from July 1, 2012, to July 1, 2014, and amended Subsec. (b)(1)(F)(ii) to increase amount authorized from $1,144,800,000 to $1,244,800,000 and change date that $50,000,000 of authorization is effective from July 1, 2012, to July 1, 2014, effective July 1, 2013.



Section 4-66cc - Agricultural sustainability account.

There is established an account to be known as the “agricultural sustainability account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Commissioner of Agriculture for the purpose of providing agricultural assistance pursuant to section 22-265b.

(P.A. 09-229, S. 29.)

History: P.A. 09-229 effective July 1, 2009.



Section 4-66d - Standardized form for notification of possible reimbursement liability.

(a) The Secretary of the Office of Policy and Management shall develop a standardized form of notice for the Departments of Social Services, Children and Families, Developmental Services and Mental Health and Addiction Services for the purpose of disclosing to an applicant or recipient of care or support, or the legally liable relative, as defined in subsection (c) of section 4a-12, of a person receiving care or support, the possibility of liability for reimbursement of any amount paid by the state on behalf of the care or support of an applicant, recipient or child. Said form shall include the following: (1) Whether payments required are full or partial payment of moneys owed to the department; (2) that the applicant or recipient of care or support, or the legally liable relative may be liable for the entire cost of care or support; and (3) that upon request, at the end of care or support, itemization of costs and list of services provided. Said form may be included in an application for care or support.

(b) The Departments of Social Services, Children and Families, Developmental Services and Mental Health and Addiction Services shall provide the form of notice established pursuant to subsection (a) of this section to all applicants or recipients of care or support or the legally liable relatives, as defined in subsection (c) of section 4a-12, of a child receiving care or support, if the whereabouts of such relatives are known.

(P.A. 97-312, S. 1; P.A. 07-73, S. 2(a).)

History: Pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 4-66e - Development of interagency self-sufficiency measurement standards. Required updating.

(a) For purposes of this section, “self-sufficiency measurement” means a calculation of the income an employed adult may need to meet family needs, including, but not limited to, housing, food, day care, transportation and medical costs.

(b) Not later than January 1, 1999, the Office of Policy and Management shall contract with a private vendor to develop a self-sufficiency measurement by October 1, 1999. This measurement shall take into account geographical variations in costs and the age and number of children in the family. The value of any state or federal public assistance benefit received by a recipient of temporary family assistance shall be calculated into such recipient’s self-sufficiency measurement.

(c) Not later than October 31, 1999, the Office of Policy and Management shall distribute the self-sufficiency measurement to all state agencies that counsel individuals who are seeking education, training or employment. Effective October 31, 1999, the Office of Policy and Management may also distribute the self-sufficiency measurement to any other entity that requests such measurement. Such state agencies and other entities may use the self-sufficiency measurement to assist and guide individuals who are seeking education, training or employment in establishing personal financial goals and estimating the amount of income such individuals may need to support their families.

(d) Not later than January 1, 2003, and every three years thereafter, the Office of Workforce Competitiveness, in consultation with the Office of Policy and Management, and within existing budgetary resources, shall update the self-sufficiency measurement developed pursuant to subsection (b) of this section, and shall distribute the updated self-sufficiency measurement to all state agencies that counsel individuals who are seeking education, training or employment. Effective January 1, 2003, the Office of Workforce Competitiveness may also distribute the updated self-sufficiency measurement to any other entity that requests such measurement. Such state agencies and other entities may use the updated self-sufficiency measurement to assist and guide individuals who are seeking education, training or employment in establishing personal financial goals and estimating the amount of income such individuals may need to support their families.

(e) The self-sufficiency measurement shall not be used to: (1) Analyze the success or failure of any program; (2) determine or establish eligibility or benefit levels for any state or federal public assistance program, including, but not limited to, temporary family assistance, child care assistance, medical assistance, state administered general assistance, supplemental nutrition assistance or eligibility for the HUSKY plan; (3) determine whether a person subject to time-limited benefits under the temporary family assistance program qualifies for an extension of benefits under such program; or (4) supplement the amount of benefits awarded under the temporary family assistance program.

(P.A. 98-169, S. 1, 8; P.A. 02-54, S. 1; P.A. 09-9, S. 1.)

History: P.A. 98-169 effective July 1, 1998; P.A. 02-54 made a technical change in Subsec. (a), added new Subsec. (d) to require that the self-sufficiency measurement be updated not later than January 1, 2003, and every three years thereafter, and redesignated existing Subsec. (d) as Subsec. (e), effective May 9, 2002; P.A. 09-9 amended Subsec. (e)(2) by replacing “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 4-66f - Maintenance of funds received from the Federal Emergency Management Agency.

Notwithstanding any provision of the general statutes or the regulations adopted thereunder, disaster assistance funds received by the Department of Emergency Services and Public Protection from the Federal Emergency Management Agency for administration may be maintained in a separate fund or separate account within the General Fund and used for any administrative functions. The balance of any such funds remaining at the end of each fiscal year shall be carried forward for the fiscal year next succeeding.

(P.A. 99-97, S. 5, 6; May Sp. Sess. P.A. 04-2, S. 82; P.A. 11-51, S. 134.)

History: P.A. 99-97 effective June 3, 1999; May Sp. Sess. P.A. 04-2 changed state agency receiving federal disaster assistance funds from Office of Policy and Management to Office of Emergency Management, effective May 12, 2004 (Revisor’s note: Pursuant to P.A. 04-219, the reference to “Office of Emergency Management” was changed editorially by the Revisors to “Department of Emergency Management and Homeland Security”); pursuant to P.A. 11-51, “Department of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 4-66g - Small town economic assistance program. Bond authorization. Certain sewer projects eligible.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate two hundred sixty million dollars, provided twenty million dollars of said authorization shall be effective July 1, 2014.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Office of Policy and Management for a small town economic assistance program the purpose of which shall be to provide grants-in-aid to any municipality or group of municipalities, provided the municipality and each municipality that is part of a group of municipalities is not economically distressed within the meaning of subsection (b) of section 32-9p, does not have an urban center in any plan adopted by the General Assembly pursuant to section 16a-30 and is not a public investment community within the meaning of subdivision (9) of subsection (a) of section 7-545. Such grants shall be used for purposes for which funds would be available under section 4-66c. No group of municipalities may receive an amount exceeding in the aggregate five hundred thousand dollars per municipality in such group in any one fiscal year under said program. No individual municipality may receive more than five hundred thousand dollars in any one fiscal year under said program, except that any municipality that receives a grant under said program as a member of a group of municipalities shall continue to be eligible to receive an amount equal to five hundred thousand dollars less the amount of such municipality’s proportionate share of such grant. Notwithstanding the provisions of this subsection and section 4-66c, a municipality that is (1) a distressed municipality within the meaning of subsection (b) of section 32-9p or a public investment community within the meaning of subdivision (9) of subsection (a) of section 7-545, and (2) otherwise eligible under this subsection for the small town economic assistance program may elect to be eligible for said program individually or as part of a group of municipalities in lieu of being eligible for financial assistance under section 4-66c, by a vote of its legislative body or, in the case of a municipality in which the legislative body is a town meeting, its board of selectmen, and submitting a written notice of such vote to the Secretary of the Office of Policy and Management. Any such election shall be for the four-year period following submission of such notice to the secretary and may be extended for additional four-year periods in accordance with the same procedure for the initial election.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(d) Any grant-in-aid allowed under the small town economic assistance program under this section may be administered on behalf of the Office of Policy and Management by another state agency as determined by the Secretary of the Office of Policy and Management.

(e) Notwithstanding the provisions of section 16a-31, no municipality that has a population of less than fifteen thousand as determined by the most recent decennial census and in which at least five thousand five hundred acres of land but not more than six thousand acres of land is owned by a regional water authority shall be denied a grant pursuant to subsections (a) to (d), inclusive, of this section for a sewer project solely because such project is not consistent with the locational guide map accompanying the state plan of conservation and development adopted under chapter 297.

(June Sp. Sess. P.A. 01-7, S. 19, 28; May 9 Sp. Sess. P.A. 02-5, S. 21; May Sp. Sess. P.A. 04-1, S. 2; P.A. 05-194, S. 1; 05-247, S. 10; June Sp. Sess. P.A. 05-5, S. 2; June Sp. Sess. P.A. 07-7, S. 41; Sept. Sp. Sess. P.A. 09-2, S. 1; P.A. 11-57, S. 62; 11-123, S. 1; P.A. 13-239, S. 52.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 added Subsec. (d) re administration of grant-in-aid, effective August 15, 2002; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to increase the aggregate authorization to $60,000,000, make $20,000,000 of said authorization effective July 1, 2004, and delete provision re funds authorized in 2002, effective July 1, 2004; P.A. 05-194 amended Subsec. (b) to authorize certain distressed municipalities and public investment communities to elect to be eligible for the small town economic assistance program in lieu of being eligible for financial assistance under Sec. 4-66c, effective July 1, 2005; P.A. 05-247, designated editorially by the Revisors as Subsec. (e), provided that certain municipalities shall not be denied a grant for a sewer project solely because the project is not consistent with the locational guide map, effective July 8, 2005; June Sp. Sess. P.A. 05-5 amended Subsec. (a) to increase the aggregate authorization from $60,000,000 to $100,000,000, of which $20,000,000 is effective July 1, 2006, and amended Subsec. (b) to remove requirement that to receive grant, municipality must have a population under thirty thousand, effective July 1, 2005; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing aggregate authorization from $100,000,000 to $140,000,000, of which $20,000,000 is effective July 1, 2008, effective November 2, 2007; Sept. Sp. Sess. P.A. 09-2 amended Subsec. (a) to increase aggregate authorization from $140,000,000 to $180,000,000, of which $20,000,000 is effective July 1, 2010, effective September 25, 2009; P.A. 11-57 amended Subsec. (a) to increase aggregate authorization from $180,000,000 to $220,000,000, of which $20,000,000 is effective July 1, 2012, effective July 1, 2011; P.A. 11-123 amended Subsec. (b) to allow groups of municipalities to apply for grants, to limit the amount of any such grant and to make conforming changes, effective July 8, 2011; P.A. 13-239 amended Subsec. (a) to increase aggregate authorization from $220,000,000 to $260,000,000, and change date that $20,000,000 of authorization is effective from July 1, 2012, to July 1, 2014, effective July 1, 2013.



Section 4-66h - Main Street Investment Fund account. Distribution of funds.

(a) There is established an account to be known as the “Main Street Investment Fund account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Department of Housing for the purposes of providing grants not to exceed five hundred thousand dollars to municipalities with populations of not more than thirty thousand or municipalities eligible for the small town economic assistance program pursuant to section 4-66g for eligible projects as defined in subsection (d) of this section. Municipalities shall apply for such grants in a manner to be determined by the Commissioner of Housing. Said commissioner may contract with a nonprofit entity to administer the provisions of this section.

(b) In awarding such grants, the commissioner shall determine that an eligible project advances the municipality’s approved plan pursuant to subdivision (2) of subsection (d) of this section. Such advancements may include, but need not be limited to, facade or awning improvements; sidewalk improvements or construction; street lighting; building renovations, including mixed use of residential and commercial; landscaping and development of recreational areas and greenspace; bicycle paths; and other improvements or renovations deemed by the commissioner to contribute to the economic success of the municipality.

(c) A grant received pursuant to this section shall be used for improvements to property owned by the municipality, except the municipality may use a portion of the proceeds of such grant to provide a one-time reimbursement to owners of commercial private property for eligible expenditures that directly support and enhance an eligible project. The maximum allowable reimbursement for such eligible expenditures to any such owner shall be fifty thousand dollars, to be provided at the following rates: (1) Expenditures equal to or less than fifty thousand dollars shall be reimbursed at a rate of fifty per cent, and (2) any additional expenditures greater than fifty thousand dollars but less than or equal to one hundred fifty thousand dollars shall be reimbursed at a rate of twenty-five per cent.

(d) For the purposes of this section:

(1) “Eligible expenditures” include expenses for cosmetic and structural exterior building improvements, signage, lighting and landscaping that is visible from the street, including, but not limited to, exterior painting or surface treatment, decorative awnings, window and door replacements or modifications, storefront enhancements, irrigation, streetscape, outdoor patios and decks, exterior wall lighting, decorative post lighting and architectural features, but do not include (A) any renovations that are solely the result of ordinary repair and maintenance, (B) improvements that are required to remedy a health, housing or safety code violation, or (C) nonpermanent structures, furnishings, movable equipment or other nonpermanent amenities. Eligible expenditures also include reasonable administrative expenses incurred by a nonprofit entity contracted with by the Department of Housing to implement the provisions of this section.

(2) “Eligible projects” means projects that are part of a plan previously approved by the governing body of the municipality to develop or improve town commercial centers to attract small businesses, promote commercial viability, and improve aesthetics and pedestrian access.

(Oct. Sp. Sess. P.A. 11-1, S. 78; June 12 Sp. Sess. P.A. 12-1, S. 208; P.A. 13-234, S. 2; 13-239, S. 90.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by authorizing secretary to contract with a nonprofit entity to administer section and amended Subsec. (d)(1) by redefining “eligible expenditures”, effective June 15, 2012; P.A. 13-239 replaced “Office of Policy and Management”, “Secretary of the Office of Policy and Management” and “secretary” with “Department of Housing”, “Commissioner of Housing” and “commissioner”, respectively, effective July 1, 2013.



Section 4-66k - Regional planning incentive account.

(a) There is established an account to be known as the “regional planning incentive account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Secretary of the Office of Policy and Management in accordance with subsection (b) of this section for the purposes of first providing funding to regional planning organizations in accordance with the provisions of subsections (b) and (c) of this section and then to providing grants under the regional performance incentive program established pursuant to section 4-124s.

(b) For the fiscal year ending June 30, 2014, funds from the regional planning incentive account shall be distributed to each regional planning organization, as defined in section 4-124i, revision of 1958, revised to January 1, 2013, in the amount of one hundred twenty-five thousand dollars. Any regional council of governments that is comprised of any two or more regional planning organizations that voluntarily consolidate on or before December 31, 2013, shall receive an additional payment in an amount equal to the amount the regional planning organizations would have received if such regional planning organizations had not voluntarily consolidated.

(c) Beginning in the fiscal year ending June 30, 2015, and annually thereafter, funds from the regional planning incentive account shall be distributed to each regional council of governments formed pursuant to section 4-124j, in the amount of one hundred twenty-five thousand dollars plus fifty cents per capita, using population information from the most recent federal decennial census. Any regional council of governments that is comprised of any two or more regional planning organizations, as defined in section 4-124i, revision of 1958, revised to January 1, 2013, that voluntarily consolidated on or before December 31, 2013, shall receive a payment in the amount of one hundred twenty-five thousand dollars for each such regional planning organization that voluntarily consolidated on or before said date.

(P.A. 11-6, S. 95; June 12 Sp. Sess. P.A. 12-1, S. 190; P.A. 13-247, S. 251.)

History: P.A. 11-6 effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 designated existing provision re grants as Subdiv. (1) and added Subdiv. (2) re providing funding to Voluntary Regional Consolidation Bonus Pool, effective July 1, 2012; P.A. 13-247 designated existing provisions as Subsec. (a) and amended same by changing name of account to regional planning incentive account, specifying that moneys be expended “in accordance with subsection (b) of this section”, adding “first providing funding to regional planning organizations in accordance with the provisions of subsections (b) and (c) of this section and then to”, deleting former Subdiv. (2) re funding to Voluntary Regional Consolidation Bonus Pool and making a conforming change, and added Subsecs. (b) and (c) re distribution of funds in account in fiscal years ending June 30, 2014, and June 30, 2015, effective June 19, 2013.



Section 4-66l - Municipal revenue sharing account. Manufacturing transition grants.

(a) There is established an account to be known as the “municipal revenue sharing account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Secretary of the Office of Policy and Management for the purposes of grants established pursuant to subsections (b) and (c) of this section.

(b) (1) The secretary shall provide manufacturing transition grants to municipalities in an amount equal to the amount each municipality received from the state as payments in lieu of taxes pursuant to sections 12-94b, 12-94c, 12-94f and 12-94g of the general statutes, revision of 1958, revised to January 1, 2011, for the fiscal year ending June 30, 2011. Such grant payments shall be made in quarterly allotments, payable on November fifteenth, February fifteenth, May fifteenth and August fifteenth. The total amount of the grant payment is as follows:

Municipality

Grant Amounts

Andover

$2,929

Ansonia

70,732

Ashford

2,843

Avon

213,211

Barkhamsted

33,100

Beacon Falls

38,585

Berlin

646,080

Bethany

54,901

Bethel

229,948

Bethlehem

6,305

Bloomfield

1,446,585

Bolton

19,812

Bozrah

110,715

Branford

304,496

Bridgeport

839,881

Bridgewater

491

Bristol

2,066,321

Brookfield

97,245

Brooklyn

8,509

Burlington

14,368

Canaan

17,075

Canterbury

1,610

Canton

6,344

Chaplin

554

Cheshire

598,668

Chester

71,130

Clinton

168,444

Colchester

31,069

Colebrook

436

Columbia

21,534

Cornwall

0

Coventry

8,359

Cromwell

27,780

Danbury

1,534,876

Darien

0

Deep River

86,478

Derby

12,218

Durham

122,637

Eastford

43,436

East Granby

430,285

East Haddam

1,392

East Hampton

15,087

East Hartford

3,576,349

East Haven

62,435

East Lyme

17,837

Easton

2,111

East Windsor

237,311

Ellington

181,426

Enfield

219,004

Essex

80,826

Fairfield

82,908

Farmington

440,541

Franklin

18,317

Glastonbury

202,935

Goshen

2,101

Granby

28,727

Greenwich

70,905

Griswold

35,790

Groton

1,373,459

Guilford

55,611

Haddam

2,840

Hamden

230,771

Hampton

0

Hartford

1,184,209

Hartland

758

Harwinton

17,272

Hebron

1,793

Kent

0

Killingly

567,638

Killingworth

4,149

Lebanon

24,520

Ledyard

296,297

Lisbon

2,923

Litchfield

2,771

Lyme

0

Madison

6,880

Manchester

861,979

Mansfield

5,502

Marlborough

5,890

Meriden

721,037

Middlebury

67,184

Middlefield

198,671

Middletown

1,594,059

Milford

1,110,891

Monroe

151,649

Montville

356,761

Morris

2,926

Naugatuck

274,100

New Britain

1,182,061

New Canaan

159

New Fairfield

912

New Hartford

110,586

New Haven

1,175,481

Newington

758,790

New London

30,182

New Milford

628,728

Newtown

192,643

Norfolk

5,854

North Branford

243,540

North Canaan

304,560

North Haven

1,194,569

North Stonington

0

Norwalk

328,472

Norwich

161,111

Old Lyme

1,528

Old Saybrook

38,321

Orange

85,980

Oxford

72,596

Plainfield

120,563

Plainville

443,937

Plymouth

124,508

Pomfret

22,677

Portland

73,590

Preston

0

Prospect

56,300

Putnam

139,075

Redding

1,055

Ridgefield

452,270

Rocky Hill

192,142

Roxbury

478

Salem

3,740

Salisbury

66

Scotland

6,096

Seymour

255,384

Sharon

0

Shelton

483,928

Sherman

0

Simsbury

62,846

Somers

72,769

Southbury

16,678

Southington

658,809

South Windsor

1,084,232

Sprague

334,376

Stafford

355,770

Stamford

407,895

Sterling

19,506

Stonington

80,628

Stratford

2,838,621

Suffield

152,561

Thomaston

315,229

Thompson

62,329

Tolland

75,056

Torrington

486,957

Trumbull

163,740

Union

0

Vernon

121,917

Voluntown

1,589

Wallingford

1,589,756

Warren

235

Washington

231

Waterbury

2,076,795

Waterford

27,197

Watertown

521,334

Westbrook

214,436

West Hartford

648,560

West Haven

137,765

Weston

366

Westport

0

Wethersfield

17,343

Willington

15,891

Wilton

247,801

Winchester

249,336

Windham

369,559

Windsor

1,078,969

Windsor Locks

1,567,628

Wolcott

189,485

Woodbridge

27,108

Woodbury

45,172

Woodstock

55,097

Borough of Danielson

0

Borough Jewett City

3,329

Borough Stonington

0

Barkhamsted F.D.

1,996

Berlin - Kensington F.D.

9,430

Berlin - Worthington F.D.

747

Bloomfield Center Fire

3,371

Bloomfield Blue Hills

88,142

Canaan F.D. (no fire district)

0

Cromwell F.D.

1,662

Enfield F.D. (1)

12,688

Enfield Thompsonville (2)

2,814

Enfield Haz’dv’l F.D. (3)

1,089

Enfield N.Thmps’nv’l F.D. (4)

55

Enfield Shaker Pines (5)

5,096

Groton - City

241,680

Groton Sewer

1,388

Groton Mystic F.D. #3

19

Groton Noank F.D. #4

0

Groton Old Mystic F.D. #5

1,610

Groton Poquonnock Br. #2

17,967

Groton W. Pleasant Valley

0

Killingly Attawaugan F.D.

1,457

Killingly Dayville F.D.

33,885

Killingly Dyer Manor

1,157

E. Killingly F.D.

75

So. Killingly F.D.

150

Killingly Williamsville F.D.

5,325

Manchester Eighth Util.

55,013

Middletown South F.D.

165,713

Middletown Westfield F.D.

8,805

Middletown City Fire

27,038

New Htfd. Village F.D. #1

5,664

New Htfd Pine Meadow #3

104

New Htfd South End F.D.

8

Plainfield Central Village F.D.

1,167

Plainfield Moosup F.D.

1,752

Plainfield F.D. #255

1,658

Plainfield Wauregan F.D.

4,360

Pomfret F.D.

841

Putnam E. Putnam F.D.

8,196

Putnam W. Putnam F.D.

0

Simsbury F.D.

2,135

Stafford Springs Service Dist.

12,400

Sterling F.D.

1,034

Stonington Mystic F.D.

478

Stonington Old Mystic F.D.

1,999

Stonington Pawcatuck F.D.

4,424

Stonington Quiambaug F.D.

65

Stonington F.D.

0

Stonington Wequetequock F.D.

58

Trumbull Center

461

Trumbull Long Hill F.D.

889

Trumbull Nichols F.D.

3,102

Watertown F.D.

0

West Haven Allingtown F.D. (3)

17,230

W. Haven First Ctr Fire Taxn (1)

7,410

West Haven West Shore F.D. (2)

29,445

Windsor Wilson F.D.

170

Windsor F.D.

38

Windham First

7,096

GRAND TOTAL

$49,875,871

(2) The amount of the grant payable to each municipality in any year in accordance with this subsection shall be reduced proportionately in the event that the total of such grants in such year exceeds the amount available in the municipal revenue sharing account established pursuant to subsection (a) of this section with respect to such year.

(3) Notwithstanding any provision of the general statutes, any municipality that, prior to June 30, 2011, was overpaid under the program set forth in section 12-94b of the general statutes, revision of 1958, revised to January 1, 2011, shall have such overpayments deducted from any grant payable pursuant to this section.

(4) Notwithstanding any provision of the general statutes, not later than August 15, 2012, a payment shall be made to the town of Ledyard in the amount of $39,411 and to the town of Montville in the amount of $62,954. Such payments shall be in addition to any other payments said towns may receive from the municipal revenue sharing account pursuant to this subsection.

(c) If there are moneys available in the municipal revenue sharing account after all grants are made pursuant to subsection (b) of this section, the secretary shall distribute the remaining funds as follows: (1) Fifty per cent of such funds shall be distributed to municipalities on a per capita basis, as determined by the most recent federal decennial census, and (2) fifty per cent shall be distributed in accordance with the formula in subsection (e) of section 3-55j using population information from the most recent federal decennial census, the 2007 equalized net grand list and 1999 per capita income.

(P.A. 11-6, S. 96; 11-61, S. 44; 11-239, S. 17; P.A. 12-104, S. 10.)

History: P.A. 11-6 effective July 1, 2011; P.A. 11-61 designated existing Subsec. (b) as Subsec. (b)(1) and amended same by removing reference to Sec. 32-9s and replacing general provision re grants with list of grant amounts to each municipality, added Subsec. (b)(2) re reduction of grant amounts, added Subsec. (b)(3) re treatment of overpayments and amended Subsec. (c) to specify sources of numbers to be used in the formula under Sec. 3-55j(e), effective July 1, 2011; P.A. 11-239 amended Subsec. (b)(3) to change reference to Sec. 12-94b to the revision of 1958, revised to January 1, 2011, effective July 1, 2011; P.A. 12-104 amended Subsec. (b) to change grant payment to Franklin from $413,545 to $18,317 and grand total from $50,271,099 to $49,875,871 in Subdiv. (1) and to add Subdiv. (4) re additional payments to Ledyard and Montville, effective June 8, 2012.



Section 4-66m - Intertown capital equipment purchase incentive program. Bond authorization.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate twenty million dollars, provided ten million dollars of said authorization shall be effective July 1, 2012.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Secretary of the Office of Policy and Management for the purpose of providing grants-in-aid under the intertown capital equipment purchase incentive program established pursuant to subsection (c) of this section.

(c) (1) There is established an intertown capital equipment purchase incentive program to provide grants to municipalities to jointly acquire, on and after October 1, 2011, by purchase or by lease, equipment and vehicles necessary to the performance or delivery of a required governmental function or service.

(2) Grant funds may be used for acquisition costs of (A) equipment with an anticipated remaining useful life of not less than five years from the date of purchase or entry into a lease, including, but not limited to, data processing equipment that has a unit price of less than one thousand dollars, that a municipality uses in the performance or delivery of a required governmental function or service, and (B) a maintenance vehicle, pick-up truck, tractor, truck tractor or utility trailer, as each said term is defined in section 14-1, or any other similar type of vehicle that a municipality uses in the performance or delivery of a required governmental function or service. Each grant shall be not more than fifty per cent of the total acquisition cost of such equipment or vehicle, or two hundred fifty thousand dollars, whichever is less.

(3) Not later than September 1, 2011, the Secretary of the Office of Policy and Management shall develop guidelines to establish (A) the procedures to apply for and the administration of the intertown capital equipment purchase incentive program, (B) criteria for the expenditure of grant funds and the method of allocation of a grant among the municipalities that jointly acquire or lease equipment or a vehicle set forth in subdivision (2) of this subsection, and (C) prioritization for the awarding of grants pursuant to this section, including, but not limited to, any limits in a given time frame on (i) the number of times a municipality may apply, or (ii) the dollar amount of grant funds a municipality may receive, pursuant to this section.

(4) Not later than October 1, 2011, and annually thereafter, the Secretary of the Office of Policy and Management shall publish a notice of grant availability and solicit proposals for funding under the intertown capital equipment purchase incentive program. Municipalities eligible for such funding pursuant to the guidelines developed under subdivision (3) of this subsection may file applications for such funding at such times and in such manner as the secretary prescribes. The secretary shall review all grant applications and make determinations as to which acquisitions to fund and the amount of grants to be awarded in accordance with the guidelines developed under subdivision (3) of this subsection.

(d) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 11-57, S. 75.)

History: P.A. 11-57 effective July 1, 2011.



Section 4-67 - Secretary may require reports. Examination of agencies. Annual report to Governor. Medical records of state employees.

The Secretary of the Office of Policy and Management may require reports from any department, agency or institution, supported in whole or in part by the state, upon any matter of property or finance at any time and under such regulations as he may prescribe and shall require special reports upon the request of the Governor. The information contained in such special reports shall be submitted by him to the Governor. Said secretary, or any agent of the Office of Policy and Management designated by him for such purpose, may enter any property of any department, board, institution or agency of the state and may examine any of its property and any of its books, papers, plans and records, investigate its service, the effectiveness of its policies, management, internal organization and operating procedure and the character, amount, quality and cost of the service rendered; may recommend to any such department, institution or agency, and assist it to effect, improvements in organization, management, methods and procedure and report his findings and recommendations to the Governor. Each officer and employee of any such department, institution, board or other agency shall assist said secretary or his agent in carrying out the provisions of this chapter. Said secretary shall submit an annual report to the Governor, as provided by section 4-60, which shall include such information concerning the operations of the office and the financial condition and operations of the state as he deems advisable and also any recommendations for changes in the organization or activities of the office. This section shall not apply to the medical records of state employees unless the employee gives his consent or unless the information sought is necessary to assure adjudication of any responsibility on the part of the state or unless medical interpretations of preemployment and other examinations are requested by the Commissioner of Administrative Services.

(1949 Rev., S. 222; 1955, S. 73d; 1957, P.A. 658, S. 1; September, 1957, P.A. 11, S. 14; P.A. 73-677, S. 8; 73-679, S. 7, 43; P.A. 75-519, S. 5, 12; 75-537, S. 20, 55; P.A. 77-614, S. 24, 610; P.A. 78-303, S. 6, 136.)

History: P.A. 73-677 changed remaining reference to personnel director to commissioner of personnel and administration; P.A. 73-679 changed director of the budget to managing director, planning and budgeting division; P.A. 75-519 changed commissioner of personnel and administration to personnel commissioner; P.A. 75-537 changed planning and budgeting division to budget and management division; P.A. 77-614 and P.A. 78-303 changed references to commissioner and department of finance and control to refer to office of policy and management and its secretary and replaced personnel commissioner with commissioner of administrative services.



Section 4-67a - Medical Affairs Reference Committee.

Section 4-67a is repealed.

(1963, P.A. 517; 1967, P.A. 548, S. 5.)



Section 4-67b - Appraisal fee schedule established.

The Secretary of the Office of Policy and Management shall establish a uniform fee schedule to equitably apply to independent professional appraisers for services chargeable to the state. In establishing said schedule he may consult with any state agency requiring appraisal services and such other advisors as he deems necessary.

(February, 1965, P.A. 44; P.A. 77-614, S. 26, 610.)

History: P.A. 77-614 replaced old text concerning appraisal fee reference committee entirely, instituting new provisions for uniform fee schedule established by the secretary of the office of policy and management.



Section 4-67c - Fee schedule for health services established by Commissioner of Social Services.

The Commissioner of Social Services shall establish a uniform fee schedule to equitably apply to practitioners of the healing arts and allied professions or callings set forth in chapters 370 to 383, inclusive, and vendors of sickroom supplies, for their services to needy persons chargeable to the state and to those persons included in medical assistance programs under Title XIX of the Social Security Amendments of 1965, as amended, entitled “Grants to States for Medical Assistance Programs”. Said fee schedule shall be based on moderate and reasonable rates prevailing in the respective communities wherein the service is rendered.

(1967, P.A. 548, S. 1; 1971, P.A. 250, S. 1; P.A. 77-614, S. 27, 610; P.A. 78-303, S. 7, 85, 136; P.A. 82-395, S. 1, 2; P.A. 93-262, S. 1, 87.)

History: 1971 act changed reference to chapter 380 to chapter 383, included vendors of sickroom supplies under uniform fee schedule and deleted temporary exception for practitioners licensed under chapter 370; P.A. 77-614 and P.A. 78-303 transferred duties of professional policy committee to the secretary of the office of policy and management with advice and assistance of income maintenance commissioner; P.A. 82-395 transferred responsibility for establishment of fee schedule from secretary of office of policy and management to commissioner of income maintenance who had formerly served in advisory role; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of income maintenance, effective July 1, 1993.



Section 4-67d - Professional Advisory Committee.

Section 4-67d is repealed.

(1967, P.A. 548, S. 2; 1971, P.A. 250, S. 2; P.A. 76-64; P.A. 77-614, S. 609, 610; P.A. 78-303, S. 120, 136.)



Section 4-67e - Coordination of water resources policy. Memorandum of understanding. Review of regulatory authority and memoranda of understanding.

The Secretary of the Office of Policy and Management shall coordinate the activity of the Commissioner of Public Health and the Commissioner of Energy and Environmental Protection in the following: (1) The review of the authority of each agency for consistency with the policies established by section 22a-380, (2) the preparation of a memorandum of understanding, not more than six months after October 1, 1991, intended to avoid inconsistency, overlap and redundancy in requirements and authority of each agency in water conservation issues, emergency contingency plans and regulatory authority under chapters 283, 446i, 446j and 474, (3) the review of exercise of regulatory authority over water companies, as defined in section 25-32a, to determine whether inconsistency, overlap or redundancy exist in the statutory requirements or regulatory authority of such agencies under chapters 283, 446i, 446j, and 474, (4) the assessment of the necessity of a memorandum of understanding to avoid such inconsistency, overlap or redundancy, and, if determined to be necessary, the preparation of such a memorandum by July 1, 1995, and (5) the development of recommendations for legislation and amendments to regulations to implement the provisions of a memorandum of understanding prepared pursuant to this section, or for consistency with the policies established by section 22a-380. There shall be a period of public review and comment on a memorandum of understanding prior to final agreement. On or before January 1, 1995, the secretary shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to public health, energy and public utilities and the environment, written findings, and any recommendations, concerning the review and assessment conducted pursuant to subdivisions (3) and (4) of this section.

(P.A. 89-327, S. 2, 7; P.A. 91-310, S. 1; P.A. 93-381, S. 9, 39; P.A. 94-219, S. 1; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 5.)

History: P.A. 91-310 allowed regulatory authority under chapters 283, 446i, 446j and 474 to be included in the memorandum of understanding; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-219 added Subdivs. (3) and (4) re review of exercise of regulatory authority and the assessment of the necessity of a memorandum of understanding, respectively, and required submittal of any findings and recommendations relative to Subdivs. (3) and (4) to the joint standing committees of the general assembly having cognizance of matters relating to public health, environment and energy and public utilities; P.A. 95-257 replaced Commissioner of Public Health and Addiction Services with Commissioner of Public Health, effective July 1, 1995; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and deleted reference to chairperson of the Public Utilities Control Authority, effective July 1, 2011.



Section 4-67f - State agency projects to reduce costs and increase efficiencies. Employee awards. Innovations review panel. Savings realized.

(a) The Secretary of the Office of Policy and Management shall establish a program for the purpose of financing state agency projects to reduce costs and increase efficiencies through capital investment, including, but not limited to, projects to use new technologies, improved equipment and energy efficiency measures. Any state agency may submit a request for such funding to the secretary.

(b) The secretary shall establish a program for the purpose of allocation of awards to individual state employees or groups of state employees who present ideas for innovations within their agencies which improve the delivery of services or reduce agency costs.

(c) There is established an innovations review panel consisting of the Secretary of the Office of Policy and Management or his designee, two representatives of state agencies selected by the secretary, two representatives of collective bargaining units representing state employees selected by the State Employees Bargaining Agent Coalition and five public members, including at least two representatives of the business community. The Governor, president pro tempore of the Senate, minority leader of the Senate, speaker of the House of Representatives and minority leader of the House of Representatives shall each appoint one such public member. Said panel shall review and evaluate requests for funding for projects and awards pursuant to subsections (a) and (b) of this section and recommend projects and awards to the secretary.

(d) Not later than June 30, 1995, and annually thereafter, the innovations review panel shall identify and quantify the savings realized through the implementation of employee recommendations sponsored by the panel, and the Secretary of the Office of Policy and Management shall certify the accuracy of such quantification. On July 1, 1995, and annually thereafter, fifty per cent of the unexpended savings realized during the preceding fiscal year through the implementation of an employee recommendation sponsored by the innovations review panel shall accrue to the agency which implemented the recommendation, provided such savings (1) shall so accrue only for the first year of the project, and (2) shall not exceed two million dollars in the aggregate for any one agency in any year.

(May Sp. Sess. P.A. 92-7, S. 2, 36; P.A. 94-70.)

History: P.A. 94-70 added Subsec. (d) re savings realized through implementation of employee recommendations sponsored by the panel.

See Sec. 5-263a re state employees’ suggestion awards program.



Section 4-67g - State real property: Long-range planning, efficiency and appropriateness of use and inventories. Secretary approval re ownership and use.

(a) The Office of Policy and Management shall be responsible for: (1) Long-range planning with regard to the use of all state real property; (2) determining the level of efficiency of each and every state agency’s use of any and all real property under its control; (3) maintaining an inventory of state real property; (4) maintaining an inventory of real property leased by state agencies; and (5) determining the appropriate use of state real property.

(b) In creating and maintaining such inventories, the secretary shall make recommendations concerning the reuse or disposition of state real property and identify in such inventories existing buildings that (1) are of historic, architectural or cultural significance, including buildings listed or eligible to be listed in the national register established under the National Historic Preservation Act of 1966, 80 Stat. 915 (1966), 16 USC 470a, and (2) would be suitable, whether or not in need of repair, alteration or addition, to meet the public building needs of the state or to meet the needs of the public in accordance with the provisions of subsection (m) of section 4b-23. At the request of the secretary, the Commissioner of Economic and Community Development shall advise the secretary as to whether such buildings are of historic, architectural or cultural significance.

(c) All state agencies shall provide the secretary, in the manner and form prescribed by the secretary, with any information requested by said secretary for purposes of maintaining the inventories required by this section.

(d) The secretary shall update such inventories not less than annually and shall provide the Commissioner of Administrative Services with a copy of such inventories whenever the inventories are updated.

(e) Not later than March 15, 2013, and annually thereafter, the Secretary of the Office of Policy and Management shall submit a copy of such inventories, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to government administration and appropriations and the budgets of state agencies.

(f) Each state agency shall request and obtain the written approval of the secretary or his or her designee prior to any (1) change in ownership of state real property, (2) change in use of state real property, (3) use of state real property by an entity other than a state agency, or (4) use of state real property by a state agency other than the state agency with custody and control over such state real property. For purposes of this subsection, “state agency” does not include a constituent unit of the state system of higher education, a technical high school or an agency in the legislative or judicial branch of state government.

(g) Except as otherwise provided, for the purposes of this section, “state real property” means any improved or unimproved real property owned by a state agency, and “state agency” means any office, department, board, council, commission, institution, constituent unit of the state system of higher education, technical high school or other agency in the executive, legislative or judicial branch of state government.

(May Sp. Sess. P.A. 92-7, S. 28, 36; P.A. 11-51, S. 96; P.A. 12-116, S. 87; 12-205, S. 2.)

History: P.A. 11-51 designated existing provisions as Subsec. (a) and amended same to delete reference to Bureau of Real Property Management, require Office of Policy and Management to maintain rather than review inventory and delete reference to Commissioner of Public Works and Sec. 4b-1(6), and added Subsecs. (b) to (d) re inventory, updating of inventory and definitions, effective July 1, 2011; pursuant to P.A. 12-116, “vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012; P.A. 12-205 amended Subsec. (a) to add “real” re property in Subdiv. (3) and add Subdiv. (4) re inventory of leased property and Subdiv. (5) re appropriate use determination, amended Subsec. (b) to add “and maintaining” re inventories and add provision re Commissioner of Economic and Community Development to advise secretary re buildings’ significance, amended Subsec. (c) to add “in the manner and form prescribed by the secretary” and reposition provision re update of inventories to new Subsec. (d) and provision re copy of inventories sent to certain committees to Subsec. (e), added Subsec. (f) re approval of secretary, redesignated existing Subsec. (d) as Subsec. (g) and made conforming changes, effective July 1, 2012.



Section 4-67h - Bond issue.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate seven hundred fifty thousand dollars, provided two hundred fifty thousand dollars of said authorization shall be effective July 1, 1994.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Office of Policy and Management for the purpose of funding of the Bureau of Real Property Management.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(May Sp. Sess. P.A. 92-7, S. 29, 36; June Sp. Sess. P.A. 93-1, S. 2, 45.)

History: June Sp. Sess. P.A. 93-1 amended Subsec. (a) to increase bond authorization from $250,000 to $750,000, effective July 1, 1993, provided $250,000 of said authorization shall be effective July 1, 1994.



Section 4-67m - Development of goals, objectives and measures; implementation and revision; report.

(a) The Office of Policy and Management, in consultation with each budgeted state agency, shall develop, for state budgeting purposes, specific biennial goals and objectives and quantifiable outcome measures, which shall not be limited to measures of activities, for each program, service and state grant administered or provided by such agency. The Secretary of the Office of Policy and Management shall submit an annual report concerning such goals, objectives and measures to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the joint standing committee of the General Assembly having cognizance of matters relating to the agency. For the biennium beginning July 1, 1995, and for each biennium thereafter, the annual report shall include an evaluation of the impact of each program, service and state contract on the family.

(b) The goals, objectives and measures developed for each such agency pursuant to subsection (a) of this section shall be implemented for the biennium beginning July 1, 1993. The Office of Policy and Management, in consultation with each such agency, shall review and revise such goals, objectives and measures for each biennium thereafter.

(May Sp. Sess. P.A. 92-8, S. 3, 5; P.A. 93-387, S. 2, 3; P.A. 97-288, S. 4, 6; P.A. 05-288, S. 12; P.A. 13-299, S. 5.)

History: P.A. 93-387 added Subsec. (c) re evaluation of progress in achieving benchmarks, effective June 30, 1993; P.A. 97-288 amended Subsec. (a) to require that for the biennium beginning July 1, 1995, and for each biennium thereafter the report include an evaluation of the impact of each program, service and state contract on the family, effective July 1, 1997; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; P.A. 13-299 made a technical change in Subsec. (a) and deleted former Subsec. (c) re reporting on benchmarks established under Sec. 4-67r, effective July 1, 2013.



Section 4-67q - Licensing agreements re posting online of codes and standards incorporated by reference into regulations.

The Secretary of the Office of Policy and Management shall seek to obtain one or more licensing agreements with the International Code Council, American Society of Mechanical Engineers, National Safety Council, National Fire Protection Association or other entity, as applicable, to permit the posting online in accordance with the provisions of chapter 54 of all codes or other standards incorporated by reference into regulations adopted in accordance with the provisions of chapter 54 by state agencies, including, but not limited to, the State Building Code, State Fire Safety Code, State Fire Prevention Code, Connecticut Safety Code for Elevators and Escalators, Safety Code for Passenger Tramways, Safety Code for Operation and Maintenance of Cranes, Oil Burning Equipment Code, Flammable and Combustible Liquids Code, Gas Equipment and Piping Code, Liquefied Petroleum Gas and Liquefied Natural Gas Code, Hazardous Chemicals Code and Model Rocketry Code.

(P.A. 12-92, S. 8.)

History: P.A. 12-92 effective June 8, 2012.



Section 4-67r - Connecticut Progress Council. Development of long-range vision. Benchmarks. Report on use of benchmarks in budgeting.

Section 4-67r is repealed, effective July 1, 2013.

(P.A. 93-262, S. 1, 87; 93-387, S. 1, 3; 93-435, S. 59, 95; P.A. 95-232, S. 1, 2; 95-250, S. 1; P.A. 96-211, S. 1, 5; P.A. 13-299, S. 95.)



Section 4-67s - Child Poverty and Prevention Council: Definitions.

As used in sections 4-67s to 4-67x, inclusive:

(1) “Prevention” means policies and programs that promote healthy, safe and productive lives and reduce the likelihood of crime, violence, substance abuse, illness, academic failure and other socially destructive behaviors.

(2) “Research-based prevention” means those prevention programs as defined in this section that have been rigorously evaluated and are found to be effective or represent best practices.

(P.A. 01-121, S. 1, 6; P.A. 06-179, S. 2.)

History: P.A. 01-121 effective July 1, 2001; P.A. 06-179 substituted “4-67x” for “4-67v”.



Section 4-67t and 4-67u - State Prevention Council: Comprehensive state-wide prevention plan; fiscal accountability; report and recommendations; plan to include coordination and identification of prevention services and findings re effectiveness of programs; plan for goals, strategies and outcome measures.

Sections 4-67t and 4-67u are repealed, effective October 1, 2006.

(P.A. 01-121, S. 2, 3, 6; P.A. 03-145, S. 1; P.A. 04-257, S. 90; P.A. 06-179, S. 5.)



Section 4-67v - Governor’s budget document re prevention goals.

For each biennial budget for the fiscal years ending June 30, 2008, to June 30, 2021, inclusive, the Governor’s budget document shall, within available appropriations, include a prevention report that corresponds with the prevention goals established in section 4-67x. The prevention report shall:

(1) Present in detail for each fiscal year of the biennium the Governor’s recommendation for appropriations for prevention services classified by those budgeted agencies that provide prevention services to children, youths and families;

(2) Indicate the state’s progress toward meeting the goal that, by the year 2020, at least ten per cent of total recommended appropriations for each such budgeted agency be allocated for prevention services; and

(3) Include, for each applicable budgeted agency and any division, bureau or other unit of the agency, (A) a list of agency programs that provide prevention services, (B) the actual prevention services expenditures for the fiscal year preceding the biennium, by program, (C) the estimated prevention services expenditures for the first fiscal year of the biennium, (D) an identification of research-based prevention services programs, and (E) a summary of all prevention services by each applicable budgeted agency identifying the total for prevention services included in the budget.

(P.A. 01-121, S. 4, 6; P.A. 06-179, S. 1; P.A. 07-47, S. 2.)

History: P.A. 01-121 effective July 1, 2001; P.A. 06-179 inserted Subdiv. (1), (2) and (3) designators and made technical changes, amended introductory provisions to substitute “July 1, 2007, and July 1, 2008” for 2003 and 2005 dates and insert “within available appropriations” and requirement that prevention report correspond with the prevention goals in Sec. 4-67x, inserted as Subdiv. (2) requirement that report indicate state’s progress toward year 2020 goal that 10% of appropriations be allocated for prevention services, and amended Subdiv. (3) to insert Subpara. designators and substitute references to the biennium for references to fiscal years based on 2003 dates (Revisor’s note: In Subdiv. (1), a reference to “youth” was changed editorially by the Revisors to “youths” for consistency with P.A. 06-196); P.A. 07-47 amended introductory provision to require Governor’s budget document to include a prevention report for “each biennial budget for the fiscal years ending June 30, 2008, to June 30, 2021, inclusive”, substituting “ending June 30, 2008, to June 30, 2021, inclusive” for “commencing July 1, 2007, and July 1, 2008”.



Section 4-67w - State Prevention Council: Submission of recommendations re expansion, including benchmarks, or termination.

Section 4-67w is repealed, effective October 1, 2006.

(P.A. 01-121, S. 5, 6; P.A. 03-19, S. 4; P.A. 06-179, S. 5.)



Section 4-67x - Child Poverty and Prevention Council established. Duties. Ten-year plan. Prevention goals, recommendations and outcome measures. Protocol for state contracts. Agency reports. Council report to General Assembly. Termination of council.

(a) There shall be a Child Poverty and Prevention Council consisting of the following members or their designees: The Secretary of the Office of Policy and Management, the president pro tempore of the Senate, the speaker of the House of Representatives, the minority leader of the Senate and the minority leader of the House of Representatives, the Commissioners of Children and Families, Social Services, Correction, Developmental Services, Mental Health and Addiction Services, Transportation, Public Health, Education and Economic and Community Development, the Labor Commissioner, the Chief Court Administrator, the chairperson of the Board of Regents for Higher Education, the Child Advocate and the executive directors of the Commission on Children and the Commission on Human Rights and Opportunities. The Secretary of the Office of Policy and Management, or the secretary’s designee, shall be the chairperson of the council. The council shall (1) develop and promote the implementation of a ten-year plan, to begin June 8, 2004, to reduce the number of children living in poverty in the state by fifty per cent, and (2) within available appropriations, establish prevention goals and recommendations and measure prevention service outcomes in accordance with this section in order to promote the health and well-being of children and families.

(b) The ten-year plan shall contain: (1) An identification and analysis of the occurrence of child poverty in the state, (2) an analysis of the long-term effects of child poverty on children, their families and their communities, (3) an analysis of costs of child poverty to municipalities and the state, (4) an inventory of state-wide public and private programs that address child poverty, (5) the percentage of the target population served by such programs and the current state funding levels, if any, for such programs, (6) an identification and analysis of any deficiencies or inefficiencies of such programs, and (7) procedures and priorities for implementing strategies to achieve a fifty per cent reduction in child poverty in the state by June 30, 2014. Such procedures and priorities shall include, but not be limited to, (A) vocational training and placement to promote career progression for parents of children living in poverty, (B) educational opportunities, including higher education opportunities, and advancement for such parents and children, including, but not limited to, preliteracy, literacy and family literacy programs, (C) housing for such parents and children, (D) day care and after-school programs and mentoring programs for such children and for single parents, (E) health care access for such parents and children, including access to mental health services and family planning, (F) treatment programs and services, including substance abuse programs and services, for such parents and children, and (G) accessible childhood nutrition programs.

(c) In developing the ten-year plan, the council shall consult with experts and providers of services to children living in poverty and parents of such children. The council shall hold at least one public hearing on the plan. After the public hearing, the council may make any modifications that the members deem necessary based on testimony given at the public hearing.

(d) Funds from private and public sources may be accepted and utilized by the council to develop and implement the plan and the provisions of this section.

(e) Not later than January 1, 2005, the council shall submit the plan, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and human services and to the select committee of the General Assembly having cognizance of matters relating to children, along with any recommendations for legislation and funding necessary to implement the plan.

(f) (1) On or before January first of each year from 2006 to 2015, inclusive, the council shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and human services and to the select committee of the General Assembly having cognizance of matters relating to children on the implementation of the plan, progress made toward meeting the child poverty reduction goal specified in subsection (a) of this section and the extent to which state actions are in conformity with the plan. The council shall meet at least two times annually for the purposes set forth in this section.

(2) On or before January first of each year from 2007 to 2015, inclusive, the council shall, within available appropriations, report, in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, education, human services and public health and to the select committee of the General Assembly having cognizance of matters relating to children, on the state’s progress in prioritizing expenditures in budgeted state agencies with membership on the council in order to fund prevention services. The report shall include (A) a summary of measurable gains made toward the child poverty and prevention goals established in this section; (B) a copy of each such agency’s report on prevention services submitted to the council pursuant to subsection (g) of this section; (C) examples of successful interagency collaborations to meet the child poverty and prevention goals established in this section; and (D) recommendations for prevention investment and budget priorities. In developing such recommendations, the council shall consult with experts and providers of services to children and families.

(g) (1) On or before November first of each year from 2006 to 2014, inclusive, each budgeted state agency with membership on the council that provides prevention services to children shall, within available appropriations, report to the council in accordance with this subsection.

(2) Each agency report shall include at least two prevention services not to exceed the actual number of prevention services provided by the agency. For each prevention service reported by the agency, the agency report shall include (A) a statement of the number of children and families served, (B) a description of the preventive purposes of the service, (C) for reports due after November 1, 2006, a description of performance-based standards and outcomes included in relevant contracts pursuant to subsection (h) of this section, and (D) any performance-based vendor accountability protocols.

(3) Each agency report shall also include (A) long-term agency goals, strategies and outcomes to promote the health and well-being of children and families, (B) overall findings on the effectiveness of prevention within such agency, (C) a statement of whether there are methods used by such agency to reduce disparities in child performance and outcomes by race, income level and gender, and a description of such methods, if any, and (D) other information the agency head deems relevant to demonstrate the preventive value of services provided by the agency. Long-term agency goals, strategies and outcomes reported under this subdivision may include, but need not be limited to, the following:

(i) With respect to health goals, increasing (I) the number of healthy pregnant women and newborns, (II) the number of youths who adopt healthy behaviors, and (III) access to health care for children and families;

(ii) With respect to education goals, increasing the number of children who (I) are ready for school at an appropriate age, (II) learn to read by third grade, (III) succeed in school, (IV) graduate from high school, and (V) successfully obtain and maintain employment as adults;

(iii) With respect to safety goals, decreasing (I) the rate of child neglect and abuse, (II) the number of children who are unsupervised after school, (III) the incidence of child and youth suicide, and (IV) the incidence of juvenile crime; and

(iv) With respect to housing goals, increasing access to stable and adequate housing.

(h) Not later than July 1, 2006, the Office of Policy and Management shall, within available appropriations, develop a protocol requiring state contracts for programs aimed at reducing poverty for children and families to include performance-based standards and outcome measures related to the child poverty reduction goal specified in subsection (a) of this section. Not later than July 1, 2007, the Office of Policy and Management shall, within available appropriations, require such state contracts to include such performance-based standards and outcome measures. The Secretary of the Office of Policy and Management may consult with the Commission on Children to identify academic, private and other available funding sources and may accept and utilize funds from private and public sources to implement the provisions of this section.

(i) For purposes of this section, the Secretary of the Office of Policy and Management, or the secretary’s designee, shall be responsible for coordinating all necessary activities, including, but not limited to, scheduling and presiding over meetings and public hearings.

(j) The council shall terminate on June 30, 2015.

(P.A. 04-238, S. 1; P.A. 05-244, S. 1; P.A. 06-179, S. 3; 06-196, S. 27; P.A. 07-47, S. 1; 07-73, S. 2(b); 07-166, S. 1; 07-217, S. 6; Sept. Sp. Sess. P.A. 09-5, S. 29; P.A. 10-179, S. 94; P.A. 11-48, S. 285; P.A. 13-247, S. 46.)

History: P.A. 04-238 effective June 8, 2004; P.A. 05-244 made technical changes, added executive director of Commission on Human Rights and Opportunities as council member in Subsec. (a), specified mandatory minimum number of meeting times and reporting requirements in Subsec. (f) and required development and implementation of state contract protocol in new Subsec. (g), redesignating existing Subsecs. (g) and (h) as Subsecs. (h) and (i), respectively, effective July 11, 2005; P.A. 06-179 amended Subsec. (a) to insert Subdiv. designators and substitute “Child Poverty and Prevention Council” for “Child Poverty Council”, to add the Chief Court Administrator, to delete the chairperson of the State Prevention Council, to add “promote the implementation of” re ten-year plan, and to add Subdiv. (2) re establishing prevention goals and recommendations and measuring outcomes, amended Subsecs. (b) and (c) to add “ten-year” re plan, amended Subsec. (f) to insert Subdiv. (1) designator and provide that meetings held at least twice annually shall be for the purposes set forth in the section, inserted new Subsecs. (f)(2) and (g) re council and agency reports, and redesignated existing Subsecs. (g) to (i) as Subsecs. (h) to (j) (Revisor’s note: In Subsec. (f)(2) the word “this” in the phrase “this subsection (g) of this section” was deleted editorially by the Revisor’s for accuracy); P.A. 06-196 made a technical change in Subsec. (g), effective June 7, 2006; P.A. 07-47 amended Subsec. (f)(2) to extend the council’s annual reporting requirement re funding of prevention services to the Governor and the General Assembly to January 1, 2015, amended Subsec. (g)(1) to extend the annual reporting requirement of budgeted agencies to the council to November 1, 2014, and made technical and conforming changes in Subsecs. (f) and (g); pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-166 amended Subsec. (a) to make technical changes, effective June 19, 2007; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) to change “Children’s Trust Fund” to “Children’s Trust Fund Council”, effective October 5, 2009; P.A. 10-179 amended Subsec. (a) by deleting reference to Commissioner of Health Care Access and by making technical changes; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 13-247 deleted reference to chairperson of the Children’s Trust Fund Council in Subsec. (a), effective July 1, 2013.



Section 4-67y - Child Poverty and Prevention Council to constitute the children in the recession leadership team. Duties. Report.

(a) The Child Poverty and Prevention Council, established pursuant to section 4-67x, shall constitute the children in the recession leadership team to make recommendations for the state’s emergency response to children affected by the recession. The council may establish a subcommittee to act for it under this section. For purposes of this section, the council or a subcommittee established under this subsection shall meet quarterly if the unemployment rate of the state, as reported by the Labor Commissioner, is eight per cent or greater for the preceding three months.

(b) The council shall work in consultation with other government agencies to develop and promote policies, practices and procedures, within available appropriations, that (1) mitigate the long-term impact of economic recessions on children; (2) provide appropriate assistance and resources to families to minimize the number of children who enter poverty as a result of the recession; and (3) reduce human and fiscal costs of recessions, including foreclosures, child hunger, family violence, school failure, youth runaways, homelessness, child abuse and neglect.

(c) For purposes of this section, the council, within available appropriations, shall utilize strategies to mitigate the impact of the recession on children that include, but are not limited to, the following: (1) Resource information sharing and strategic planning to address emergency response to children in the recession; (2) training of pertinent personnel on the availability of services, access points and interventions across agencies, including child trauma treatment; (3) development of linkages between job training and education programs and services; (4) development and implementation of efforts to coordinate outreach and improve access to services, including the establishment of multiple enrollment sites where feasible; (5) reduction of current response times to clients for safety net programs, including, but not limited to, the federal Supplemental Nutrition Assistance Program, the federal Special Supplemental Food Program for Women, Infants and Children, the National School Lunch Program and other federal child nutrition programs, the temporary family assistance program, the child care subsidy program, heating and rental assistance, eviction prevention services and free and reduced preschool meal programs; (6) identification of appropriate revisions to regulations and procedures to be streamlined to increase program access; (7) maximization of availability of targeted case management and intervention services; (8) assessment of the unique needs of children of soldiers serving or returning from war or other military service; and (9) maximization of all federal funding opportunities.

(d) Not later than January 1, 2011, the council shall prepare a report on (1) the progress in implementing the provisions of this section; and (2) other government actions taken to reduce the impact of the recession on children and families. Such report shall be submitted to the select committee of the General Assembly having cognizance of matters relating to children and to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services.

(P.A. 10-133, S. 1.)

History: P.A. 10-133 effective June 8, 2010.

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 4-68 - Records and services of office to be available in connection with the preparation, legislation and execution of the budget.

In the exercise of any function relating to the preparation, legislation and execution of the budget, the records and services of the Office of Policy and Management shall be available to the General Assembly, the Governor and any division of the office. The several divisions of said office shall cooperate to effect the purposes of this chapter.

(1949 Rev., S. 245; P.A. 77-614, S. 28, 610.)

History: P.A. 77-614 substituted office of policy and management for department of finance and control.



Section 4-68aa - Social innovation investment enterprise. Social innovation account.

(a) As used in this section:

(1) “Secretary” means the Secretary of the Office of Policy and Management, or the secretary’s designee;

(2) “Social innovation investment enterprise” means an entity created to coordinate the delivery of preventive social programs by nonprofit service providers, which has the capability of creating a social investment vehicle, entering into outcome-based performance contracts and contracting with service providers;

(3) “Social investment vehicle” means an investment product established by a social innovation investment enterprise to raise private investment capital; and

(4) “Outcome-based performance contract” means a contract entered into between the secretary and a social innovation investment enterprise that establishes outcome-based performance standards for preventive social programs delivered by nonprofit service providers and provides that investors in any social investment vehicle shall receive a return of their investment and earnings thereon only if outcome-based performance standards are met by the social innovation investment enterprise.

(b) The secretary may enter into an outcome-based performance contract with a social innovation investment enterprise for the purpose of accepting a United States Department of Justice fiscal year 2012 Second Chance Act Adult Offender Reentry Program Demonstration Category 2 Implementation grant. The outcome-based performance contract between the secretary and a social innovation investment enterprise may provide for payments from the social innovation account, established pursuant to subsection (d) of this section, to the social innovation investment enterprise or to investors or to both.

(c) The secretary shall comply with the provisions of section 4e-16 relating to privatization contracts when entering into an outcome-based performance contract with a social innovation investment enterprise pursuant to this section.

(d) There is established an account to be known as the “social innovation account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Any interest accruing to the account shall be credited to the account. Moneys may be transferred to the account from the General Fund. Moneys in the account shall be expended by the Secretary of the Office of Policy and Management for the purposes of facilitating the reentry of moderate and high-risk offenders into the community. The secretary may apply for and accept gifts, grants or donations from public or private sources to enable the account to be a source of payments to investors purchasing interests in a social investment vehicle.

(June 12 Sp. Sess. P.A. 12-2, S. 128.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 4-68bb - Project Longevity Initiative. Definitions. Implementation.

(a) For purposes of this section, “Project Longevity Initiative” means a comprehensive community-based initiative that is designed to reduce gun violence in the state’s cities and “secretary” means the Secretary of the Office of Policy and Management.

(b) Pursuant to the provisions of section 4-66a, the secretary shall (1) provide planning and management assistance to municipal officials in the city of New Haven in order to ensure the continued implementation of the Project Longevity Initiative in said city and the secretary may utilize state and federal funds as may be appropriated for such purpose; and (2) do all things necessary to apply for and accept federal funds allotted to or available to the state under any federal act or program which support the continued implementation of the Project Longevity Initiative in the city of New Haven.

(c) The secretary, or the secretary’s designee, in consultation with the United States Attorney for the district of Connecticut, the Chief State’s Attorney, the Commissioner of Correction, the executive director of the Court Support Services Division of the Judicial Branch, the mayors of the cities of Hartford and Bridgeport, and clergy members, nonprofit service providers and community leaders from the cities of Hartford and Bridgeport, shall implement the Project Longevity Initiative in the cities of Hartford and Bridgeport.

(d) Pursuant to the provisions of section 4-66a, the secretary shall (1) provide planning and management assistance to municipal officials in the cities of Hartford and Bridgeport in order to ensure implementation of the Project Longevity Initiative in said cities and the secretary may utilize state and federal funds as may be appropriated for such purpose; and (2) do all things necessary to apply for and accept federal funds allotted to or available to the state under any federal act or program which will support implementation of the Project Longevity Initiative in the cities of Hartford and Bridgeport.

(e) The Secretary of the Office of Policy and Management may accept and receive on behalf of the office, subject to the provisions of section 4b-22, any bequest, devise or grant made to the Office of Policy and Management to further the objectives of the Project Longevity Initiative and may hold and use such property for the purpose specified, if any, in such bequest, devise or gift.

(f) The secretary in consultation with the federal and state officials described in subsection (c) of this section shall create a plan for implementation of the Project Longevity Initiative on a state-wide basis.

(P.A. 13-247, S. 25.)

History: P.A. 13-247 effective July 1, 2013.



Section 4-68d - Collection of sums due state for public assistance.

Section 4-68d is repealed.

(1967, P.A. 314, S. 17; P.A. 78-298, S. 13, 14.)



Section 4-68g - (Formerly Sec. 17-21). Conservators for mentally ill or mentally retarded persons.

Section 4-68g is repealed.

(1949 Rev., S. 2665; 1953, 1955, S. 1502d; 1957, P.A. 266; 1959, P.A. 182; 1963, P.A. 539, S. 1; 1967, P.A. 314, S. 16; 1969, P.A. 453, S. 2; P.A. 75-416, S. 2, 3.)



Section 4-68j - Disapproval of requests by any state agency or official may be in writing.

The Secretary of the Office of Policy and Management or said secretary’s designee shall state the reasons in writing, if requested, the Office of Policy and Management disapproves any request of any state agency or official thereof.

(P.A. 75-238; P.A. 77-614, S. 19, 29, 610; P.A. 78-298, S. 8, 14.)

History: P.A. 77-614 replaced commissioner and department of finance and control with office of policy and management and its secretary; P.A. 78-298 required that written reasons for disapproval need be given only upon request.



Section 4-68k - Data processing division, established. Deputy commissioner of data processing; responsibilities; qualifications.

Section 4-68k is repealed.

(P.A. 75-519, S. 9, 10, 12; P.A. 77-614, S. 609, 610; P.A. 78-303, S. 120, 136.)



Section 4-68l - Grants to towns to supplement reimbursement under the general assistance program.

Section 4-68l is repealed, effective June 26, 1997.

(May Sp. Sess. P.A. 92-16, S. 75, 89; P.A. 97-274, S. 6, 7.)



Section 4-68m - Criminal Justice Policy and Planning Division. Duties. Collaboration with other agencies. Access to information and data. Reports.

(a) There is established a Criminal Justice Policy and Planning Division within the Office of Policy and Management. The division shall be under the direction of an undersecretary.

(b) The division shall develop a plan to promote a more effective and cohesive state criminal justice system and, to accomplish such plan, shall:

(1) Conduct an in-depth analysis of the criminal justice system;

(2) Determine the long-range needs of the criminal justice system and recommend policy priorities for the system;

(3) Identify critical problems in the criminal justice system and recommend strategies to solve those problems;

(4) Assess the cost-effectiveness of the use of state and local funds in the criminal justice system;

(5) Recommend means to improve the deterrent and rehabilitative capabilities of the criminal justice system;

(6) Advise and assist the General Assembly in developing plans, programs and proposed legislation for improving the effectiveness of the criminal justice system;

(7) Make computations of daily costs and compare interagency costs on services provided by agencies that are a part of the criminal justice system;

(8) Make population computations for use in planning for the long-range needs of the criminal justice system;

(9) Determine long-range information needs of the criminal justice system and acquire that information;

(10) Cooperate with the Office of the Victim Advocate by providing information and assistance to the office relating to the improvement of crime victims’ services;

(11) Serve as the liaison for the state to the United States Department of Justice on criminal justice issues of interest to the state and federal government relating to data, information systems and research;

(12) Measure the success of community-based services and programs in reducing recidivism;

(13) Develop and implement a comprehensive reentry strategy as provided in section 18-81w; and

(14) Engage in other activities consistent with the responsibilities of the division.

(c) In addition to the division’s other duties under this section, the division may perform any function described in subsection (b) of this section to promote an effective and cohesive juvenile justice system.

(d) In the performance of its duties under this section, the division shall collaborate with the Department of Correction, the Board of Pardons and Paroles, the Department of Mental Health and Addiction Services and the Department of Emergency Services and Public Protection and consult with the Chief Court Administrator, the executive director of the Court Support Services Division of the Judicial Branch, the Chief State’s Attorney and the Chief Public Defender.

(e) (1) At the request of the division, the Department of Correction, the Board of Pardons and Paroles, the Department of Mental Health and Addiction Services, the Department of Emergency Services and Public Protection, the Chief Court Administrator, the executive director of the Court Support Services Division of the Judicial Branch, the Chief State’s Attorney and the Chief Public Defender shall provide the division with information and data needed by the division to perform its duties under subsection (b) of this section.

(2) The division shall have access to individualized records maintained by the Judicial Branch and the agencies specified in subdivision (1) of this subsection as needed for research purposes. The division, in collaboration with the Judicial Branch and the agencies specified in subdivision (1) of this subsection, shall develop protocols to protect the privacy of such individualized records consistent with state and federal law. The division shall use such individualized records for statistical analyses only and shall not use such records in any other manner that would disclose the identity of individuals to whom the records pertain.

(3) Any information or data provided to the division pursuant to this subsection that is confidential in accordance with state or federal law shall remain confidential while in the custody of the division and shall not be disclosed.

(f) Not later than January 15, 2007, the division shall submit the plan developed pursuant to subsection (b) of this section to the Governor and, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to criminal justice, public safety and appropriations and the budgets of state agencies. Not later than February 15, 2009, and biennially thereafter, the division shall update such plan and submit such updated plan to the Governor and said legislative committees.

(P.A. 05-249, S. 1; P.A. 06-193, S. 2; P.A. 07-217, S. 197; P.A. 11-51, S. 134.)

History: P.A. 05-249 effective July 1, 2006; P.A. 06-193 amended Subsec. (b) to add new Subdiv. (13) requiring division to develop and implement a comprehensive reentry strategy as provided in Sec. 18-81w and redesignate existing Subdiv. (13) as Subdiv. (14) and added new Subsec. (f) requiring division to submit the plan developed pursuant to Subsec. (b) to the Governor and certain legislative committees not later than January 15, 2007, and to update such plan and submit it to the Governor and said legislative committees not later than January 15, 2009, and biennially thereafter, effective July 1, 2006; P.A. 07-217 amended Subsec. (f) to change the deadline for updating and submitting the updated plan to the Governor and legislative committees from “January 15, 2009, and biennially thereafter” to “February 15, 2009, and biennially thereafter”, effective July 12, 2007; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsecs. (d) and (e), effective July 1, 2011.



Section 4-68n - Correctional system population projections.

The Criminal Justice Policy and Planning Division within the Office of Policy and Management shall development population projections for the correctional system for planning purposes and issue a report on such projections not later than February fifteenth of each year.

(P.A. 05-249, S. 2; P.A. 07-217, S. 198.)

History: P.A. 05-249 effective July 1, 2006; P.A. 07-217 changed the annual reporting deadline from November first to February fifteenth, effective July 12, 2007.



Section 4-68o - Reporting system to track criminal justice system trends and outcomes.

(a) The Criminal Justice Policy and Planning Division within the Office of Policy and Management shall develop a reporting system that is able to track trends and outcomes related to policies designed to reduce prison overcrowding, improve rehabilitation efforts and enhance reentry strategies for offenders released from prison.

(b) The reporting system shall, at a minimum, track on a monthly basis: (1) The number of admissions to prison (A) directly from courts, (B) on account of parole revocation, and (C) on account of probation revocation, (2) the number of releases on parole and to other forms of community supervision and facilities, (3) the rate of granting parole, (4) the number of probation placements and placements to probation facilities, (5) the prison population, and (6) the projected prison population.

(c) The reporting system shall, at a minimum, track on an annual basis: (1) Recidivism of offenders released from prison, (2) recidivism of offenders on probation, and (3) recidivism of offenders participating in programs designed to reduce prison overcrowding, improve rehabilitation efforts and enhance reentry strategies for offenders released from prison. The division shall measure recidivism in accordance with a nationally-accepted methodology.

(d) The reporting system shall define outcomes for major programs and annually report these outcomes and delineate strategies to measure outcomes when information is not yet available to measure the effectiveness of particular programs.

(e) The division shall publish the first monthly report not later than November 1, 2006.

(f) The division shall publish the first annual outcome report not later than January 1, 2007, and shall publish an annual outcome report not later than February fifteenth of each year thereafter. Such report may be included as part of the report submitted under section 4-68p.

(P.A. 05-249, S. 3; P.A. 07-217, S. 199; P.A. 10-32, S. 8.)

History: P.A. 05-249 effective July 1, 2006; P.A. 07-217 amended Subsec. (f) to provide that subsequent annual outcome reports be published “not later than February fifteenth of each year”, effective July 12, 2007; P.A. 10-32 amended Subsec. (f) to add “shall publish an annual outcome report”, effective May 10, 2010.



Section 4-68p - Report and presentation.

Not later than February fifteenth of each year, the Criminal Justice Policy and Planning Division within the Office of Policy and Management shall submit a report, in accordance with section 11-4a, and make a presentation to the joint standing committees of the General Assembly having cognizance of matters relating to criminal justice and appropriations and the budgets of state agencies concerning its activities and recommendations under section 4-68m and specifying the actions necessary to promote an effective and cohesive criminal justice system. The report shall estimate the amount of savings inuring to the benefit of the state on account of the actual prison population being less than projected prior to the adoption of prison overcrowding reduction policies and make recommendations as to the manner in which a portion of such cost savings may be reinvested in community-based services and programs and community supervision by probation and parole officers in order to maintain that reduction in projected prison population. Beginning with the report to be submitted and the presentation to be made not later than February 15, 2008, the division shall include an assessment of the status of the development and implementation of the reentry strategy under section 18-81w.

(P.A. 05-249, S. 4; P.A. 06-193, S. 3; P.A. 07-217, S. 200.)

History: P.A. 05-249 effective July 1, 2006; P.A. 06-193 required that division report and presentation to be made not later than January 1, 2008, include assessment of the status of development and implementation of the reentry strategy under Sec. 18-81w, effective July 1, 2006; P.A. 07-217 changed the annual deadline for submitting a report and making a presentation from January first to February fifteenth and changed the deadline for beginning to include an assessment of the status of the reentry strategy from January 1, 2008, to February 15, 2008, effective July 12, 2007.



Section 4-68q - Notification of outstanding rearrest warrants and arrest warrants for probation violations.

Not later than the fifteenth day of the first month after the Office of Policy and Management obtains access to data on outstanding rearrest warrants and arrest warrants for violation of probation, and not later than the fifteenth day of each month thereafter, the undersecretary of the Criminal Justice Policy and Planning Division within said office shall notify the chief elected official of each municipality of the number of rearrest warrants and arrest warrants for violation of probation that have been issued for persons residing in that municipality and are still outstanding.

(P.A. 06-99, S. 1.)

See Sec. 54-2d re actions by law enforcement agencies to execute warrants.



Section 4-68x - Urban violence reduction grant program.

(a) As used in this section:

(1) “Grant” means an urban violence reduction grant;

(2) “Eligible agency” means a nonprofit agency authorized by a municipality to apply for and administer a grant on behalf of such municipality;

(3) “Program” means the urban violence reduction grant program; and

(4) “Secretary” means the Secretary of the Office of Policy and Management.

(b) There is established an urban violence reduction grant program for the purpose of reducing urban youth violence by providing grants for programs and services for youth in urban centers within the state. The program shall be administered by the Office of Policy and Management.

(c) The secretary shall, within available appropriations, award grants under the program based on competitive proposals submitted and evaluated as provided in this section. Such grants may be made to a municipality or to one or more eligible agencies acting on behalf of a municipality.

(d) Grants made under this section shall be used to provide eligible programs and services for youth between twelve and eighteen years of age. Such programs and services shall include, but not be limited to: (1) Mentoring; (2) tutoring and enrichment activities; (3) social and cultural activities; (4) athletic and recreational opportunities; (5) training in problem-solving, decision-making, peer counseling and conflict mediation; (6) the implementation of strategies to address imminent violence, collaborate to reduce violence on the street and improve relations between the police and the communities they serve. Grant recipients shall provide for parental and youth involvement, on an ongoing basis, in the planning and operation of such programs.

(e) The Office of Policy and Management shall publish a notice of grant availability and solicit competitive proposals under the program for the fiscal year ending June 30, 2008, and each fiscal year thereafter. Municipalities and eligible agencies acting on behalf of a municipality may file a grant application with the Office of Policy and Management on such forms and at such times as the secretary prescribes. Applications filed by eligible agencies acting on behalf of a municipality shall include the endorsement of the chief elected official of such municipality.

(f) The Office of Policy and Management shall review all grant applications received under the program and determine which grant applications shall be funded and at what funding levels. Criteria for such determinations shall be established by the secretary and included in the notice of grant availability.

(g) The secretary may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(June Sp. Sess. P.A. 07-4, S. 9.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 4-68y - Disproportionate minority contact: Definitions, reports.

Not later than September 30, 2011, and biennially thereafter, the Commissioner of Children and Families, the Commissioner of Emergency Services and Public Protection, the Chief State’s Attorney, the Chief Public Defender, the Chief Court Administrator and the Police Officer Standards and Training Council shall submit a report, on behalf of the respective department, division, office or council, to the Secretary of the Office of Policy and Management on the plans established by the department, division, office or council to address disproportionate minority contact in the juvenile justice system and the steps taken to implement those plans during the previous two fiscal years. Any reports submitted by the Commissioner of Children and Families and the Chief Court Administrator, or on behalf of any other such department, division, office or council that has responsibility for providing child welfare services, including services in abuse and neglect cases, shall (1) indicate efforts undertaken in the previous two fiscal years to address disproportionate minority contact in the child welfare system, and (2) include an evaluation of the relationship between the child welfare system and disproportionate minority contact in the juvenile justice system. The Secretary of the Office of Policy and Management shall compile the submissions and shall submit a report on such submissions, in accordance with section 11-4a, to the Governor and the General Assembly not later than December thirty-first biennially. For the purposes of this section, “disproportionate minority contact” means that a disproportionate number of juvenile members of minority groups come into contact with the juvenile justice system.

(P.A. 11-154, S. 2.)

History: P.A. 11-154 effective July 8, 2011 (Revisor’s note: “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51, S. 134).



Section 4-68z - Contract for LEAN practices applied to certain agency permitting and enforcement processes. Licensure procedures for commercial bus drivers.

The Office of Policy and Management, within available appropriations, shall enter into an agreement for consultant services to apply LEAN practices and principles to the permitting and enforcement processes of the Departments of Energy and Environmental Protection, Economic and Community Development, Administrative Services and Transportation that are most frequently utilized by business entities. Such agreement shall also require the consultant to apply LEAN practices and principles to the licensure procedures for commercial bus drivers that are currently performed by the Departments of Consumer Protection, Emergency Services and Public Protection, and Children and Families. Such consultant shall develop recommendations for the implementation of a prepermitting system for commercial bus drivers that enables businesses to utilize commercial bus drivers who await the applicable licensing authority’s performance of a criminal background check.

(Oct. Sp. Sess. P.A. 11-1, S. 10.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-69 - Definitions.

Wherever used in this chapter, unless the context otherwise requires:

(1) “Accrual basis” means the basis upon which, in transactions thereon, revenues are accounted for when earned or due, even though not collected, and expenditures are accounted for as soon as liabilities are incurred, whether paid or not;

(2) “Agency fund” means a fund consisting of resources received or held by the state as an agent for certain individuals or governmental units;

(3) “Allotment” means a portion of an appropriation or special fund set aside to cover expenditures and encumbrances for a certain period or purpose;

(4) “Appropriation” means an authorization by the General Assembly to make expenditures and incur liabilities for specific purposes;

(5) “Assets” means the entire property of all kinds of the state, including both current assets and fixed assets;

(6) “Audit” means, in the absence of any expression defining the extent to which it has been limited, an examination of the subject matter of the accounting in all its financial aspects, including, so far as the several classifications of accounts may be involved, the verification of assets, liabilities, receipts, disbursements, revenues, expenditures, reserves and surplus in such detail as may be necessary to permit certification of the statements rendered and of the accountability of the fiduciary parties;

(7) “Auditors’ certificate” means a statement signed by the auditors stating that they have examined the accounting records and expressing their opinion, based on such examination, regarding the financial condition of the state or any of its enterprises, the results from operations and any facts which the auditors in their professional capacity have investigated;

(8) “Balance sheet” means a statement showing the financial condition of a fund or government at a specified date;

(9) “Budget” means an estimate of proposed expenditures for a given period or purpose and the means of financing them, determined for the fiscal year ending June 30, 2014, and each fiscal year thereafter on the basis of generally accepted accounting principles, as administered by the Governmental Accounting Standards Board, as expressed in appropriation and revenue acts;

(10) “Budget document” means the instrument used by the Governor to present a comprehensive financial program to the General Assembly;

(11) “Budgeted agency” means (A) every department, board, council, commission, institution or other agency of the Executive Department of the state government, provided each board, council, commission, institution or other agency included by law within any given department shall be deemed a division of that department; (B) every court, council, division and other agency of the judicial branch of the state government financed in whole or in part by the state, including those agencies, officers, employees and services for which, or for the payment of whose salaries, appropriations are made to be expended on the direction, taxation or approval of any state court or judge thereof; and all of said courts, councils, divisions, agencies, officers, employees and services shall be one or more budgeted agency or agencies as the Secretary of the Office of Policy and Management may prescribe; (C) every full-time permanent department or agency of the legislative branch of the state government; and (D) every public and private institution, organization, association or other agency receiving financial aid from the state;

(12) “Capital budget” means that portion of the budget which deals with the estimates of proposed expenditures for land, nonstructural improvements to land, structural replacements and major improvements and the means of financing them;

(13) “Capital outlay” means expenditures which result in the acquisition of additions to fixed assets;

(14) “Cash basis” means the basis upon which, in transactions thereon, revenues are accounted for when received in cash and expenditures are accounted for when paid;

(15) “Current assets” means those assets owned by the state which are available to meet the cost of operations or to pay current liabilities of the state;

(16) “Current liabilities” means liabilities which are payable immediately or in the near future out of current resources, as distinguished from long-term liabilities to be met out of future resources;

(17) “Deficit” means the excess of the liabilities and reserves of a fund over its assets, or the excess of the obligations, reserves and unencumbered appropriations of a fund over its resources;

(18) “Disbursements” means payments in cash regardless of the purpose;

(19) “Encumbrances” means obligations in the form of purchase orders or contracts which are to be met from an appropriation and for which a part of the appropriation is reserved;

(20) “Expenditures” means amounts paid or liabilities incurred for all purposes, including expenses, provisions for retirement of debt and capital outlay;

(21) “Expenses” means expenditures for operation, maintenance, interest and other current expenditures for which no permanent or subsequently convertible value is received;

(22) “Fiscal period” means any period at the end of which the state closes its books in order to determine its financial condition and the results of its operations;

(23) “Fixed assets” means assets of a permanent character having a continuing value, such as land, buildings, machinery and furniture and other equipment;

(24) “General Fund” means the fund that is unrestricted as to use and available for general purposes;

(25) “Liabilities” means debts or other legal obligations arising out of transactions in the past which are to be liquidated or renewed or refunded upon some future date;

(26) “Modified accrual” means a basis of accounting where revenues are recognized when earned only so long as they are collectible within the period or soon enough afterward to be used to pay liabilities of that period and expenditures are recognized in the period in which they were incurred and would normally be liquidated;

(27) “Overdraft” means (A) the amount by which checks, drafts or other demands for payment on the Treasury or on a bank exceed the amount of the credit against which they are drawn or (B) the amount by which requisitions or audited vouchers exceed the appropriations or other credit to which they are chargeable;

(28) “Petty cash” means a sum of money, either in the form of currency or a special bank deposit, set aside for the purpose of making change or immediate payments of comparatively small amounts for which it is subsequently reimbursed from the cash of a fund;

(29) “Receipts” means sums actually received in cash from all sources unless otherwise described;

(30) “Refund” means an amount paid back or credit allowed on account of an overcollection;

(31) “Reimbursements” means cash or other assets received as a repayment of the cost of work or services performed, or of other expenditures made for or on behalf of another governmental unit, fund or department;

(32) “Revenue” means additions to cash or other current assets which neither increase any liability or reserve nor represent the recovery of an expenditure;

(33) “Special fund” means any fund which is to be used only in accordance with specific regulations or restrictions, including any fund created by a law authorizing and requiring the receipts of specific taxes or other revenues to be used to finance particular activities;

(34) “Trust fund” means any fund consisting of resources received and held by the state as trustee to be expended or invested in accordance with the conditions of the trust;

(35) “Unencumbered balance” means that portion of an appropriation or allotment not expended or encumbered;

(36) “Unexpended balance” means that portion of an appropriation or allotment which has not been expended;

(37) “Unliquidated encumbrances” means encumbrances which have not yet been paid or approved for payment;

(38) “Voucher” means a document certifying a certain transaction, especially a written form attesting the propriety of the payment of money;

(39) “Warrant” means a draft upon the treasurer for the payment of money.

(1949 Rev., S. 223; June, 1955, S. 74d; P.A. 81-466, S. 2, 4; P.A. 96-180, S. 1, 166; P.A. 11-48, S. 47.)

History: P.A. 81-466 deleted definition of “program budget” formerly found in Subdiv. (28) and renumbered remaining subsections accordingly, effective March 1, 1982; (Revisor’s note: In 1995 the Revisors editorially changed the lower case alphabetic indicators in Subdivs. (11) and (26) to upper case for consistency with statutory usage); P.A. 96-180 amended Subdiv. (11) by substituting “Secretary of the Office of Policy and Management” for “director of the budget”, effective June 3, 1996; P.A. 11-48 redefined “budget” in Subdiv. (9), redefined “expenditures” in Subdiv. (20), added new Subdiv. (26) defining “modified accrual” and redesignated existing Subdivs. (26) to (38) as Subdivs. (27) to (39), effective July 1, 2011.

Subdiv. (3):

Cited. 148 C. 623.

Subdiv. (4):

Cited. 41 CS 90, 99.

Subdiv. (11):

Towns not agencies within section meaning. 163 C. 537. Cited. 193 C. 670.



Section 4-70 and 4-70a - Director of the Budget; general duties. Budget and Management Division established.

Sections 4-70 and 4-70a are repealed.

(1949 Rev., S. 224; P.A. 73-679, S. 1, 42, 43; P.A. 75-537, S. 21, 55; P.A. 77-614, S. 609, 610.)



Section 4-70b - Definitions. Secretary’s budget, finance and management duties. Report to the General Assembly. Secretary’s authority to waive competitive procurement requirements re purchase of service contracts.

(a) For purposes of this section:

(1) “Purchase of service contract” (A) means a contract between a state agency and a private provider organization or municipality for the purpose of obtaining direct health and human services for agency clients and generally not for administrative or clerical services, material goods, training or consulting services, and (B) does not include a contract with an individual;

(2) “Secretary” means the Secretary of the Office of Policy and Management;

(3) “State agency” means any department, board, council, commission, institution or other executive branch agency of state government;

(4) “Municipality” means a town or any other political subdivision of the state, including any local or regional board of education or health district that is created or designated by the town to act on behalf of the town; and

(5) “Private provider organization” means a nonstate entity that is either a nonprofit or proprietary corporation or partnership which receives funds from the state, and may receive federal or other funds, to provide direct health or human services to agency clients.

(b) The Secretary of the Office of Policy and Management shall establish an Office of Finance under the direction of an executive financial officer. The secretary shall assist the Governor in his duties respecting the formulation of the budget and the correlating and revising of estimates and requests for appropriations of all budgeted agencies and shall also assist the Governor in his duties respecting the investigation, supervision and coordination of the expenditures and other fiscal operations of such budgeted agencies.

(c) Said secretary shall direct internal management consultant services to state agencies in such areas as administrative management, facility planning and review, management systems and program evaluation and such other special studies and analyses as he deems necessary. The secretary shall annually report, in accordance with the provisions of section 11-4a, to the General Assembly concerning the state’s purchase of service contracting activity. Such report shall include, but not be limited to, an assessment of the aggregate financial condition of nonprofit, community-based health and human services agencies that enter into purchase of service contracts.

(d) The secretary shall establish uniform policies and procedures for obtaining, managing and evaluating the quality and cost effectiveness of direct health and human services purchased from a private provider organization or municipality. The secretary shall require all state agencies which purchase direct health and human services to comply with such policies and procedures.

(e) Purchase of service contracts shall be subject to the competitive procurement provisions of sections 4-212 to 4-219, inclusive. The secretary may waive the competitive procurement requirements set forth in chapter 55a with respect to any purchase of service contract between a state agency and a private provider of human services.

(f) No state agency may hire a private provider organization or municipality to provide direct health or human services to agency clients without executing a purchase of service contract with such private provider organization or municipality.

(P.A. 73-679, S. 2, 43; P.A. 75-537, S. 22, 55; P.A. 77-614, S. 30, 610; P.A. 78-303, S. 8, 136; P.A. 92-123, S. 1; 92-135, S. 3; P.A. 07-195, S. 1; P.A. 09-210, S. 6; P.A. 11-238, S. 1.)

History: P.A. 75-537 changed planning and budgeting division to budget and management division, left appointment of managing director and designee to discretion of commissioner of finance and control with provision that if one is not appointed, duties fall upon commissioner, deleted reference to state planning council and amended provision concerning projects financed by federal funds; P.A. 77-614 deleted former provision re appointment of director, replaced managing director with secretary of the office of policy and management, deleted former Subsecs. (b) and (c) re federal funds and contracts and made former Subsec. (d) new Subsec. (b) adding authorization for special studies and analyses; P.A. 78-303 deleted reference to forms management in Subsec. (b); P.A. 92-123 added Subsec. (c) re the purchase of human services from private providers; P.A. 92-135 amended Subsec. (a) to require secretary to establish an office of finance under direction of an executive financial officer; P.A. 07-195 amended Subsec. (c) by changing “human services” to “health and human services”, by changing January 1, 1994, to January 1, 2008, re due date of biennial report to General Assembly on purchase of services and by making technical changes, added Subsec. (d) defining “purchase of service contract” and permitting secretary to waive competitive procurement requirements re purchase of service contract between a state agency and a private provider of human services, and added Subsec. (e) re development, submission and implementation of plan for the competitive procurement of health and human services, effective July 1, 2007; P.A. 09-210 added new Subsec. (a) defining “purchase of service contract”, “secretary”, “state agency”, “municipality” and “private provider organization”, redesignated existing Subsecs. (a) to (e) as Subsecs. (b) to (f), amended redesignated Subsec. (d) by replacing “private providers” with “a private provider organization or municipality”, making technical changes and deleting provision requiring report on system for purchase of services, amended redesignated Subsec. (e) by adding provision re purchase of service contracts subject to competitive procurement provisions of Secs. 4-212 to 4-219 and deleting definition of “purchase of service contract”, and added Subsec. (g) prohibiting state agency from hiring private provider or municipality to provide direct health or human services without executing a purchase of service contract, effective July 8, 2009; P.A. 11-238 amended Subsec. (c) by adding provision re report to General Assembly, deleted former Subsec. (f) re development of plan and redesignated existing Subsec. (g) as Subsec. (f), effective July 1, 2011.



Section 4-70c - Transfer of budget director’s powers to managing director, Planning and Budgeting Division.

Section 4-70c is repealed.

(P.A. 73-679, S. 3, 43; P.A. 75-537, S. 54, 55.)



Section 4-70e - Office of Finance. Executive financial officer.

(a) There is established an Office of Finance which shall be within the Office of Policy and Management and shall report directly to the Secretary of the Office of Policy and Management. The Office of Finance shall be administered by an executive financial officer.

(b) The executive financial officer of the Office of Finance shall, subject to the approval of the secretary: (1) Establish state agency financial policies, (2) review and approve, amend or reject all budget requests of state agencies for financial systems and operations and take actions to remedy any deficiencies in such systems and operations, (3) review and advise the executive heads of state agencies concerning agency financial staff needs, (4) in cooperation with the Department of Administrative Services, review the performance evaluations of state agency financial management personnel made by the executive heads of such agencies, recommend career development programs for higher level managers, coordinate interagency transfers of financial managers and advise state agencies concerning personnel policies and salary scales for financial managers, (5) monitor financial reports of all state agencies and (6) organize and implement programs for the exchange of information and technology concerning financial systems among state agencies and other state financial personnel.

(P.A. 92-135, S. 4.)



Section 4-71 - Transmission to General Assembly of budget document in odd-numbered year and status report in even-numbered year. Report re three fiscal years immediately following biennium.

Not later than the first session day following the third day of February in each odd-numbered year, the Governor shall transmit to the General Assembly a budget document setting forth his financial program for the ensuing biennium with a separate budget for each of the two fiscal years and having the character and scope hereinafter set forth, and a report which sets forth estimated revenues and expenditures for the three fiscal years next ensuing the biennium to which the budget document relates. If the Governor has been elected or succeeded to the office of Governor since the submission of the last-preceding budget document, he shall transmit such document and report to the General Assembly not later than the first session day following the fourteenth day of February. In the even-numbered years, on the day on which the General Assembly first convenes, the Governor shall transmit a report on the status of the budget enacted in the previous year with any recommendations for adjustments and revisions, and a report, with revisions, if any, which sets forth estimated revenues and expenditures for the three fiscal years next ensuing the biennium in progress. The budget document shall consist of four parts, the nature and contents of which are set forth in sections 4-72, 4-73, 4-74 and 4-74a and shall be accompanied by the statement of grants to towns compiled pursuant to the provisions of section 4-71a and by the computation of the cost of an indexed increase in assistance payments made pursuant to section 4-71c. The report which sets forth estimated revenues and expenditures for the three fiscal years next ensuing the biennium shall contain, for each such year, estimated revenues, itemized by major source, and estimated expenditures for each budgeted agency for personal services, other expenses, other current expenses, equipment, payments to local governments, and other than payments to local governments. Such report transmitted in the even-numbered years shall contain the assumptions on which the estimated revenues and expenditures for the fiscal year next ensuing are based and shall set forth estimated revenues and expenditures in the same detail contained in the budget document.

(1949 Rev., S. 225; 1951, S. 75d; 1971, P.A. 1, S. 5; 113; 1972, P.A. 221, S. 8; P.A. 79-607, S. 16; P.A. 85-505, S. 16, 21; June Sp. Sess. P.A. 91-3, S. 34, 168; June Sp. Sess. P.A. 91-14, S. 29, 30.)

History: 1971 acts made changes to reflect the switch from biennial to annual sessions, changed date for budget document submission to first session day following third day of February in odd-numbered years except for new governors it remained first session day following February 14 and made provision for submission in even-numbered years on first day assembly is convened; 1972 act required four-part rather than three-part budget; P.A. 79-607 required that budget be accompanied by statement of grants to towns; P.A. 85-505 required that a computation of the cost of an indexed increase in assistance payments accompany the budget document; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, required governor to transmit, in each odd-numbered year, a budget document for the ensuing biennium with a separate budget for each of the two fiscal years, and a report which sets forth estimated expenditures and revenues for the three fiscal years next ensuing biennium to which budget document relates, and in each even-numbered year, a report on the status of the budget enacted in the previous year with any recommendations for adjustments and revisions and a report, with revisions, if any, which sets forth estimated revenues and expenditures for the three years next ensuing the biennium in progress; June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. P.A. 91-3, S. 34 from August 22, 1991, to July 1, 1992, and first applicable to biennium commencing July 1, 1993.



Section 4-71a - Estimates of recommended state grants-in-aid to towns under the budget document.

The Secretary of the Office of Policy and Management shall compile, for each state grant-in-aid program which is determined by statutory formula, the estimated amount of funds each town in the state would receive under each such program from the appropriations recommended by the Governor in the budget document.

(P.A. 79-607, S. 17.)

See Sec. 4-66b re urban action goals.



Section 4-71b - Estimates of state grants-in-aid under state budget act.

Not later than August fifteenth or sixty days after the adjournment of the regular session of the General Assembly, whichever is later, the Secretary of the Office of Policy and Management shall compile, for each state grant-in-aid program which is determined by statutory formula, the estimated amount of funds each town in the state can expect to receive for each fiscal year of the biennium under each such program from funds appropriated for each such fiscal year.

(P.A. 79-607, S. 18; June Sp. Sess. P.A. 91-3, S. 35, 168; June Sp. Sess. P.A. 91-14, S. 29, 30; P.A. 96-224, S. 2.)

History: June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget; June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. P.A. 91-3, S. 35 from August 22, 1991, to July 1, 1992, and first applicable to biennium commencing July 1, 1993; P.A. 96-224 provided that estimated grant amounts be compiled 60 days after adjournment of a regular legislative session or August fifteenth, whichever is later, rather than 60 days after signing of the budget act.

See Sec. 4-66b re urban action goals.



Section 4-71c - Computation of the cost of an indexed increase in assistance payments.

The Secretary of the Office of Policy and Management shall annually compute the cost of an increase in assistance payments under the state-administered general assistance program, state supplement program, medical assistance program, temporary family assistance program and supplemental nutrition assistance program based on the percentage increase, if any, in the most recent calendar year average in the consumer price index for urban consumers provided if the increase in such index exceeds five per cent, the computation shall be based on a five per cent increase.

(P.A. 85-505, S. 15, 21; June 18 Sp. Sess. P.A. 97-2, S. 7, 165; P.A. 04-76, S. 1; P.A. 09-9, S. 2.)

History: June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 04-76 replaced reference to “general assistance program” with “state-administered general assistance program”; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 4-72 - Governor’s budget message.

The budget document shall consist of the Governor’s budget message in which he or she shall set forth as follows: (1) The Governor’s program for meeting all the expenditure needs of the government for each fiscal year of the biennium to which the budget relates, indicating the classes of funds, general or special, from which such appropriations are to be made and the means through which such expenditure shall be financed; and (2) financial statements giving in summary form: (A) The financial position of all major state operating funds including revolving funds at the end of the last-completed fiscal year in a form consistent with accepted accounting practice. The Governor shall also set forth in similar form the estimated position of each such fund at the end of the year in progress and the estimated position of each such fund at the end of each fiscal year of the biennium to which the budget relates if the Governor’s proposals are put into effect; (B) a statement showing as of the close of the last-completed fiscal year, a year by year summary of all outstanding general obligation and special tax obligation debt of the state and a statement showing the yearly interest requirements on such outstanding debt; (C) a summary of appropriations recommended for each fiscal year of the biennium to which the budget relates for each budgeted agency and for the state as a whole in comparison with actual expenditures of the last-completed fiscal year and appropriations and estimated expenditures for the year in progress; (D) for the biennium commencing July 1, 1999, and each biennium thereafter, a summary of estimated expenditures for certain fringe benefits for each fiscal year of the biennium to which the budget relates for each budgeted agency; (E) a summary of permanent full-time positions setting forth the number filled and the number vacant as of the end of the last-completed fiscal year, the total number intended to be funded by appropriations without reduction for turnover for the fiscal year in progress, the total number requested and the total number recommended for each fiscal year of the biennium to which the budget relates; (F) a statement of expenditures for the last-completed and current fiscal years, the agency request and the Governor’s recommendation for each fiscal year of the ensuing biennium and, for any new or expanded program, estimated expenditure requirements for the fiscal year next succeeding the biennium to which the budget relates; (G) an explanation of any significant program changes requested by the agency or recommended by the Governor; (H) a summary of the revenue estimated to be received by the state during each fiscal year of the biennium to which the budget relates classified according to sources in comparison with the actual revenue received by the state during the last-completed fiscal year and estimated revenue during the year in progress; and (I) such other financial statements, data and comments as in the Governor’s opinion are necessary or desirable in order to make known in all practicable detail the financial condition and operations of the government and the effect that the budget as proposed by the Governor will have on such condition and operations. If the estimated revenue of the state for the ensuing biennium as set forth in the budget on the basis of existing statutes is less than the sum of net appropriations recommended for the ensuing biennium as contained in the budget, plus, for the fiscal year ending June 30, 2014, and each fiscal year thereafter, the projected amount necessary to extinguish any unreserved negative balance in such fund as reported in the most recently audited comprehensive annual financial report issued by the Comptroller prior to the start of the biennium, the Governor shall make recommendations to the General Assembly in respect to the manner in which such deficit shall be met, whether by an increase in the indebtedness of the state, by the imposition of new taxes, by increased rates on existing taxes or otherwise. If the aggregate of such estimated revenue is greater than the sum of such recommended appropriations for the ensuing biennium plus, for the fiscal year ending June 30, 2014, and each fiscal year thereafter, the projected amount necessary to extinguish any unreserved negative balance in such fund as reported in the most recently audited comprehensive annual financial report issued by the Comptroller prior to the start of the biennium, the Governor shall make such recommendations for the use of such surplus for the reduction of indebtedness, for the reduction in taxation or for other purposes as in the Governor’s opinion are in the best interest of the public welfare.

(1949 Rev., S. 226; 1951, S. 76d; 1971, P.A. 1, S. 6; 490; P.A. 79-446, S. 1; P.A. 86-305, S. 1; June Sp. Sess. P.A. 91-3, S. 36, 168; P.A. 98-263, S. 12, 21; P.A. 11-48, S. 48.)

History: 1971 acts made changes reflecting switch from biennial to annual sessions and required inclusion of revolving funds’ status in budget document; P.A. 79-446 required inclusion of estimated interest and debt redemption information for year to which budget relates and additionally required summary of permanent full-time positions; P.A. 86-305 deleted requirement that budget message set forth “statements showing as of the close of the last-completed fiscal year and as of January first of the fiscal year in progress the bonded indebtedness of the state, the debt authorized and unissued, the debt temporarily incurred and the condition of the sinking funds and statements showing for the last-completed fiscal year the actual interest requirements on state indebtedness and any debt redemption and, for the year in progress and for the year to which the budget relates, the estimated interest requirements and debt redemption” and substituted requirement that message set forth “a statement showing as of the close of the last-completed fiscal year, a year by year summary of all outstanding general obligation and special tax obligation debt of the state and a statement showing the yearly interest requirements on such outstanding debt”; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and applicable to biennium commencing July 1, 1993; (Revisor’s note: In 1995 the lower case alphabetic indicators in Subdiv. (2) were changed editorially by the Revisors to upper case for consistency with statutory usage); P.A. 98-263 added new Subpara. (D) to Subdiv. (2), requiring document to set forth, for the biennium commencing July 1, 1999, and each biennium thereafter, a summary of estimated expenditures for certain fringe benefits for each budgeted agency, and redesignated existing Subparas. (D) to (F) as Subparas. (E) to (G), effective July 1, 1998; P.A. 11-48 deleted reference to “Part I” of the budget document, made technical changes, added new Subpara. (F) re statement of expenditures, agency requests and Governor’s recommendations, added new Subpara. (G) re explanation of significant program changes, redesignated existing Subparas. (F) to (G) as Subparas. (H) to (I), deleted references to estimated unappropriated surplus, replaced “aggregate” with “sum of net” re appropriations recommended, added provision re projected amount necessary to extinguish any unreserved negative balance re Governor’s recommendations for meeting a deficit, added “sum of” re recommended appropriations and added provision re projected amount necessary to extinguish any unreserved negative balance re Governor’s recommendations for use of surplus, effective July 1, 2011.



Section 4-73 - Recommended appropriations.

(a) The budget document shall present in detail for each fiscal year of the ensuing biennium the Governor’s recommendation for appropriations to meet the expenditure needs of the state from the General Fund and from all special and agency funds classified by budgeted agencies and showing for each budgeted agency and its subdivisions: (1) A narrative summary describing the agency, the Governor’s recommendations for appropriations for the agency, and a list of agency programs, the actual expenditure for the last-completed fiscal year, the estimated expenditure for the current fiscal year, the amount requested by the agency and the Governor’s recommendations for appropriations for each fiscal year of the ensuing biennium; (2) a summary of permanent full-time positions by fund, setting forth the number filled and the number vacant as of the end of the last-completed fiscal year, the total number intended to be funded by appropriations without reduction for turnover for the fiscal year in progress, the total number requested and the total number recommended for each fiscal year of the biennium to which the budget relates.

(b) In addition, programs shall be supported by: (1) The statutory authorization for the program; (2) a statement of program objectives; (3) a description of the program, including a statement of need, eligibility requirements and any intergovernmental participation in the program; (4) a statement of performance measures by which the accomplishments toward the program objectives can be assessed, which shall include, but not be limited to, an analysis of the workload, quality or level of service and effectiveness of the program; (5) program budget data broken down by major object of expenditure, showing additional federal and private funds; (6) a summary of permanent full-time positions by fund, setting forth the number filled and the number vacant as of the end of the last-completed fiscal year, the total number intended to be funded by appropriations without reduction for turnover for the fiscal year in progress, the total number requested and the total number recommended for each fiscal year of the biennium to which the budget relates; (7) a statement of expenditures for the last-completed and current fiscal years, the agency request and the Governor’s recommendation for each fiscal year of the ensuing biennium and, for any new or expanded program, estimated expenditure requirements for the fiscal year next succeeding the biennium to which the budget relates; and (8) an explanation of any significant program changes requested by the agency or recommended by the Governor.

(c) There shall be a supporting schedule of total agency expenditures including a line-item, minor object breakdown of personal services, energy costs, contractual services and commodities and a total of state aid grants and equipment, showing the actual expenditures for the last-completed fiscal year, estimated expenditures for the current fiscal year and requested and recommended appropriations for each fiscal year of the ensuing biennium, classified by objects according to a standard plan of classification.

(d) All federal funds expended or anticipated for any purpose shall be accounted for in the budget. The document shall set forth a listing of federal programs, showing the actual expenditures for the last-completed fiscal year, estimated expenditures for the current fiscal year and anticipated funds available for expenditure for each fiscal year of the ensuing biennium. Such federal funds shall be classified by each budgeted agency but shall not include research grants made to educational institutions.

(e) The budget document shall also set forth the budget recommendations for the capital program, to be supported by statements listing the agency’s requests and the Governor’s recommendations with the statements required by section 4-78.

(f) The appropriations recommended for the legislative branch of the state government shall be the estimates of expenditure requirements transmitted to the Secretary of the Office of Policy and Management by the Joint Committee on Legislative Management pursuant to section 4-77 and the recommended adjustments and revisions of such estimates shall be the recommended adjustments and revisions, if any, transmitted by said committee pursuant to said section 4-77.

(g) (1) The appropriations recommended for the Judicial Department shall be the estimates of expenditure requirements transmitted to the Secretary of the Office of Policy and Management by the Chief Court Administrator pursuant to section 4-77 plus the estimates of expenditure requirements for the biennium transmitted by said administrator pursuant to section 51-47c, and the recommended adjustments and revisions of such estimates shall be the recommended adjustments and revisions, if any, transmitted by said administrator pursuant to section 4-77.

(2) The appropriations recommended for the Division of Public Defender Services shall be the estimates of expenditure requirements transmitted to the Secretary of the Office of Policy and Management by the Chief Public Defender pursuant to section 4-77 and the recommended adjustments and revisions of such estimates shall be the recommended adjustments and revisions, if any, transmitted by said administrator pursuant to section 4-77.

(1949 Rev., S. 227; 1951, 1953, June, 1955, S. 77d; 1971, P.A. 1, S. 7; 1972, P.A. 85, S. 3; P.A. 78-298, S. 9, 14; P.A. 79-446, S. 2; 79-557, S. 1; P.A. 81-364, S. 3, 4; 81-376, S. 6, 11; 81-466, S. 1, 4; Nov. Sp. Sess. P.A. 81-13, S. 2, 3; P.A. 82-386, S. 2, 3; P.A. 85-526, S. 4, 5; P.A. 86-305, S. 2; P.A. 87-1, S. 2, 7; 87-539, S. 4, 5; P.A. 91-256, S. 4, 69; June Sp. Sess. P.A. 91-3, S. 37, 168; P.A. 92-126, S. 41, 42, 48; 92-154, S. 5, 6, 23; P.A. 03-132, S. 2; P.A. 10-179, S. 145; P.A. 11-48, S. 31; 11-61, S. 74; P.A. 12-93, S. 2.)

History: 1971 act changed language to reflect switch from biennial to annual sessions; 1972 act deleted reference to recommendations of state building program commission; P.A. 78-298 added reference to requirements enumerated in Sec. 4-78; P.A. 79-446 required inclusion of summaries of permanent full-time positions; P.A. 79-557 added requirement of document setting out federal programs and funds by agency, exclusive of research grants to educational institutions; P.A. 81-364 added provision requiring the governor’s recommended appropriation for the legislative branch of government to be the same as the estimated expenditure requirements transmitted to the office of policy and management by the legislative management committee under Sec. 4-77; P.A. 81-376 required information gathered under Subdiv. (5) of Subsec. (a) of Sec. 16a-47 to be included in budget document; P.A. 81-466 reorganized provisions and expanded required information in budget document, effective March 1, 1982; Nov. Sp. Sess. P.A. 81-13 added Subsec. (g) re reduction in funds for energy use for budgeted agencies not cooperating in conducting energy audits and implementing required energy conservation measures; P.A. 82-386 added requirements in Subsec. (b) concerning the program evaluation procedure, including the statement of need and the statement by which performance may be measured and schedule concerning the number of budgeted agencies to be subject to the requirements re evaluation of programs and measurement of program effectiveness in 1983 and 1984; P.A. 85-526 added Subsec. (h) re recommendations for modifications to private activity bond allocations; P.A. 86-305 amended Subsec. (d) to require that all federal funds “expended or anticipated” rather than “received” be accounted for in budget, and to delete provision that document, or subsidiary document shall set forth a description citing federal program, amount and purpose for which such federal funds shall be received classified by function or grant program and substitute provisions that document shall set forth listing of federal programs, showing actual expenditures for last-completed fiscal year, estimated expenditures for current fiscal year and anticipated funds available for expenditure for ensuing fiscal year and repealed former Subsec. (g) which provided that document shall set forth a proposed reduction in funds for energy use requested by any budgeted agency occupying a state-owned or leased building and not cooperating with administrative services commissioner and secretary of the office of policy and management in conducting energy audits of such building and implementing audit recommendations or other energy conservation measures required by the secretary (Revisor’s note: Subsec. (h), enacted by P.A. 85-526, was relettered editorially as Subsec. (g) by the Revisors); P.A. 87-1 made technical correction; P.A. 87-539 deleted Subsec. (g); P.A. 91-256 in Subsec. (a) added provisions concerning the constituent units of the state system of higher education; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, and deleted obsolete language in Subsec. (b) which phased in, between March 1, 1982, and March 1, 1984, the number of budgeted agencies to which the provisions of said subsection were applicable, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993; P.A. 92-126 amended Subdiv. (1) of Subsec. (a) to remove language concerning fringe benefits for the constituent units of the state system of higher education, which had been added by P.A. 91-256; P.A. 92-154 attempted to amend language in Subsec. (a) which was deleted by P.A. 92-126; P.A. 03-132 amended Subsec. (c) to designate existing provisions as Subdiv. (1), inserting “energy costs” in schedule of expenditures therein, and to insert new Subdiv. (2) re statement of agency’s plans for energy conservation and progress made in the last-completed fiscal year; P.A. 10-179 added Subsec. (g) re recommended judicial branch appropriations, effective July 1, 2010; P.A. 11-48 amended Subsec. (a) by deleting “Part II” designation re budget document and deleting “and a list of agency programs”, deleted former Subsec. (b) re program budgeting, redesignated existing Subsecs. (c) to (g) as Subsecs. (b) to (f), deleted former Subsec. (c)(2) re inclusion of supporting schedule of agency energy costs, amended Subsec. (c) by deleting “program in”, amended Subsec. (d) by deleting “Part II” designation and amended Subsec. (f) by replacing “judicial branch of the state government” with “Judicial Department”, effective July 1, 2011; P.A. 11-61 amended Subsec. (a)(1) by restoring “and a list of agency programs”, restored former Subsec. (b) re program budgeting, restored former Subsecs. (c) to (g) designations and amended Subsec. (g) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re recommended appropriations for Division of Public Defender Services, effective July 1, 2011; P.A. 12-93 amended Subsec. (g)(1) to include estimates of expenditure requirements transmitted pursuant to Sec. 51-47c in recommended Judicial Department appropriations, effective July 1, 2012.



Section 4-73a - Determination of actual rate of fringe benefits for funds of the constituent units of the state system of higher education.

For the fiscal year ending June 30, 1994, and each fiscal year thereafter, the Comptroller shall determine the actual rate for fringe benefits for the funds of the constituent units of the state system of higher education, established pursuant to subsection (b) of section 10a-77, section 10a-98a, subsection (b) of section 10a-99, subsections (b) and (c) of section 10a-105, section 10a-110a and section 10a-130, and shall report such information to the Office of Policy and Management by September 1, 1992, and annually by said date thereafter.

(P.A. 92-154, S. 7, 23.)

History: (Revisor’s note: In 1993 reference to “subsection (b) of section 10a-83” was deleted editorially since that section was repealed by P.A. 92-126).



Section 4-74 - Appropriation and revenue bills.

The budget document shall be based upon the consensus revenue estimate or revised consensus revenue estimate issued pursuant to section 2-36c, and shall include a draft or drafts of appropriation and revenue bills to carry out the recommendations of the Governor. Such appropriation bills shall indicate the funds, general or special, from which such appropriations shall be paid, but such appropriations need not be in greater detail than to indicate the total appropriation to be made to each budgeted agency and each independently organized division thereof for each major function or program, equipment, land and buildings and improvements.

(1949 Rev., S. 228; 1953, June, 1955, S. 78d; P.A. 09-214, S. 5; P.A. 11-48, S. 32; 11-61, S. 75.)

History: P.A. 09-214 added requirement that Part III of budget document be based upon consensus revenue estimate, effective July 20, 2009; P.A. 11-48 eliminated “Part III” designation re budget document, substituted “include” for “consist of” re draft or drafts, eliminated reference to parts I and II of budget document and eliminated “or program”, effective July 1, 2011; P.A. 11-61 restored “or program”, effective July 1, 2011.



Section 4-74a - Recommendations concerning the economy.

The budget document shall include the recommendations of the Governor concerning the economy and shall include an analysis of the impact of both proposed spending and proposed revenue programs on the employment, production and purchasing power of the people and industries within the state.

(1972, P.A. 221, S. 9; P.A. 11-48, S. 33.)

History: P.A. 11-48 eliminated “Part IV” designation re budget document and changed “document shall consist of” to “document shall include”, effective July 1, 2011.



Section 4-75 - Publication of the budget document.

The Secretary of the Office of Policy and Management, shall compile the requested appropriations, the appropriations as recommended by the Governor, the Governor’s budget message and other data as presented in the budget document and shall have such compiled document published and distributed in the same manner as public documents.

(1949 Rev., S. 229; P.A. 73-679, S. 8, 43; P.A. 75-537, S. 23, 55; P.A. 77-614, S. 19, 610.)

History: P.A. 73-679 replaced director of the budget with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted reference to designee; P.A. 77-614 replaced director with secretary of the office of policy and management.



Section 4-76 - Governor to explain budget document and reports to legislative committees.

The Governor or his authorized representative or agent shall appear before the appropriate committees of the General Assembly to explain the details of the budget document and report transmitted by the Governor in the odd-numbered years and the reports transmitted by the Governor in the even-numbered years pursuant to section 4-71, to answer questions and to give information as to the items included therein.

(1949 Rev., S. 230; June Sp. Sess. P.A. 91-3, S. 38, 168.)

History: June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993.



Section 4-77 - Submission of estimates of expenditures by budgeted agencies. Guidelines for standard economic and planning factors and for unit costs for utilities. Statement of revenue and estimated revenue. Financial, personnel and nonappropriated moneys status reports.

(a) The administrative head of each budgeted agency shall transmit, on or before September first of each even-numbered year, to the Secretary of the Office of Policy and Management, on blanks to be furnished by him not later than the preceding August first, and to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the Office of Fiscal Analysis, and the standing committee having cognizance of matters relating to such budgeted agency, estimates of expenditure requirements for each fiscal year of the next biennium. On or before September first of each odd-numbered year, said agency head shall transmit recommended adjustments and revisions, if any, of such estimates. The secretary shall set guidelines for standard economic and planning factors and for unit costs, based on source of supply, for fuel oil, electricity, gas and water usage by state agencies, which shall be used by all agencies in the preparation of their estimates of expenditure requirements. The expenditure requirements shall be classified to show expenditures estimated for each major function and activity, project or program of the budgeted agency and its subdivisions, grants or aids to governmental units and capital outlay, and shall include details setting forth the estimated expenditures classified by objects according to a standard plan of classification, with citations of the statutes, if any, relating thereto. Each expenditure requirement for any purpose other than capital outlay involving an increase in or addition to any appropriation of the current fiscal year shall be accompanied by an explanation of the increase or addition. Each expenditure requirement involving a capital outlay shall be accompanied by such supporting schedules of data and explanations as may be required by the secretary.

(b) The administrative head of each budgeted agency shall transmit, on or before September first of each year, to the secretary, in the form required by him, and, on or before November fifteenth of each year, to the joint committee of the General Assembly having cognizance of matters relating to state finance, revenue and bonding, through the Office of Fiscal Analysis, a statement showing in detail the revenue and estimated revenue of the agency for the current fiscal year, an estimate of the revenue from the same or any additional sources for the next fiscal year and, in the even-numbered year, for the next biennium. Said agency head shall include in such statement recommendations as to any changes in the management, practices, regulations or laws governing his budgeted agency affecting the amount of revenue from operations, fees, taxes or other sources or the collection thereof, and any other information required by the secretary.

(c) The administrative head of each budgeted agency shall transmit, to the Office of Fiscal Analysis, copies of the agency’s monthly (1) financial status report, (2) personnel status report, and (3) nonappropriated moneys status report which shall be an accounting of moneys received or held by the agency that are authorized or received by any manner other than as an appropriation. Such accounting of nonappropriated moneys shall include, at a minimum, an assessment of the status of any agency fund or account of such agency receiving or holding such moneys. Such assessments of such funds and accounts shall, at a minimum, account for all expenditures, encumbrances, liabilities, reimbursements and revenues.

(d) If any budgeted agency fails to submit estimates required pursuant to this section within the time specified, the Secretary of the Office of Policy and Management shall cause such estimates to be prepared for the budgeted agency.

(1949 Rev., S. 231; 1953, June, 1955, S. 79d; 1971, P.A. 1, S. 8; P.A. 73-679, S. 9, 43; P.A. 74-264, S. 1, 2; P.A. 75-537, S. 24, 55; P.A. 77-614, S. 31, 610; P.A. 79-31, S. 5, 17; P.A. 82-195; 82-314, S. 15, 63; 82-465, S. 3, 5; June Sp. Sess. P.A. 91-3, S. 39, 168; Sept. Sp. Sess. P.A. 09-7, S. 10.)

History: 1971 act changed language to reflect switch from biennial to annual sessions; P.A. 73-679 replaced director of the budget with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 74-264 required submission of estimated expenditures to appropriations committee and to committee concerned with matters relating to agency and submission of estimated revenue to finance committee; P.A. 75-537 changed division name to budget and management division and deleted reference to designee; P.A. 77-614 replaced director with secretary of the office of policy and management and required secretary to set guidelines for economic and planning factors for agencies’ use; P.A. 79-31 changed formal designation of finance committee; P.A. 82-195 required secretary to set guidelines for unit costs for utilities used by state agencies and divided section into subsections; P.A. 82-314 changed formal designation of appropriations committee and made other technical changes; P.A. 82-465 changed date for submission of expenditure estimates to committees from November fifteenth to September first and required agency heads to transmit copy of monthly financial status report and personnel status report to office of fiscal analysis; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993; Sept. Sp. Sess. P.A. 09-7 added new Subsec. (c) requiring administrative head of each budgeted agency to transmit monthly financial, personnel and nonappropriated moneys status reports to Office of Fiscal Analysis, redesignated existing Subsec. (c) as Subsec. (d) and amended same by deleting provision re financial and personnel status reports and making technical changes, effective October 5, 2009.



Section 4-77a - Submission of estimates of expenditures for payment of workers’ compensation claims.

The estimates of expenditure requirements transmitted by the administrative head of each budgeted agency to the Secretary of the Office of Policy and Management, pursuant to section 4-77, shall include an estimate of the amount required by such agency for the payment of the workers’ compensation claims of the employees of each such agency. Appropriations which are recommended in the budget document transmitted by the Governor in the odd-numbered years or the status report transmitted by the Governor in the even-numbered years to the General Assembly pursuant to section 4-71 or contained in the state budget act or any deficiency bill, as provided in section 2-36, for the payment of such claims shall be made as follows: (1) For the Departments of Developmental Services, Mental Health and Addiction Services, Correction, Transportation, Emergency Services and Public Protection and Children and Families, directly to said agencies; (2) for all other budgeted state agencies, to the Department of Administrative Services which shall maintain an account for payment of workers’ compensation claims.

(P.A. 89-279, S. 1, 3; P.A. 90-327, S. 1, 3; June Sp. Sess. P.A. 91-3, S. 40, 168; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 58; P.A. 07-73, S. 2(a); June 12 Sp. Sess. P.A. 12-2, S. 104.)

History: P.A. 90-327 provided that direct appropriations shall be made only to the departments of mental retardation, mental health, correction, transportation, public safety and children and youth services and that all other appropriations shall be through the department of administrative services; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-257 replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; June 12 Sp. Sess. P.A. 12-2 replaced reference to Department of Public Safety with reference to Department of Emergency Services and Public Protection, effective June 15, 2012.



Section 4-77b - Estimate of expenditure requirement by Department of Administrative Services to include leasing and maintenance costs.

The estimates of expenditure requirements transmitted by the Commissioner of Administrative Services to the Secretary of the Office of Policy and Management pursuant to section 4-77 and the appropriations recommended in the budget document transmitted by the Governor to the General Assembly pursuant to section 4-71 shall include an estimate of the amount required by the Department of Administrative Services for the leasing of additional facilities and an estimate of the amount required for the maintenance, including preventive maintenance, of facilities under the supervision, care and control of the department.

(June Sp. Sess. P.A. 91-12, S. 1, 55; P.A. 11-51, S. 97.)

History: P.A. 11-51 changed “Commissioner of Public Works” and “Department of Public Works” to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011.



Section 4-78 - Information contained in budget recommendations.

The budget recommendations for the capital program to be paid from appropriated funds, proceeds of authorized bond issues or any federal or other funds available for capital projects shall be supported by statements indicating recommended priorities for projects and setting forth for each project: (a) The total estimated cost at completion; (b) appropriations, bond authorizations and federal or other funds received to date; (c) additional appropriations or bond authorizations required for completion; (d) the amount available for expenditure from bond authorizations, appropriations or federal or other funds of prior years; (e) the bond authorization or appropriation recommended for each fiscal year of the ensuing biennium; (f) the amount available for each fiscal year of the ensuing biennium if the budget recommendation is approved; (g) bond authorizations or appropriations estimated to be required for subsequent fiscal years for completion; and (h) the estimated addition to the operating budget when completed. All capital projects authorized, begun or completed in prior years shall be reviewed annually in terms of requirement for continuation of appropriations made to date and, where appropriation balances remain at completion or no imminent forwarding of the project is contemplated or where the project has been abandoned, recommendation shall be made for the reduction of such authorized bond issues or the lapsing of such appropriation balances.

(1951, S. 81d; 1971, P.A. 1, S. 9; P.A. 78-298, S. 10, 14; June Sp. Sess. P.A. 91-3, S. 41, 168.)

History: 1971 act changed language to reflect switch from biennial to annual sessions; P.A. 78-298 amended section to include bond authorizations and federal and other funds in consideration of project priorities; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993.



Section 4-79 - Tentative budget.

In any year in which there is a Governor-elect, the Secretary of the Office of Policy and Management shall cause to be prepared, not later than the fifteenth of November next succeeding the receipt by said secretary of the estimates of expenditure requirements and of revenue as provided in section 4-77, a tentative budget conforming as to scope, contents and character to the requirements of sections 4-72, 4-73 and 4-74 and containing the estimates of expenditures and revenue called for by section 4-77. Such tentative budget shall be transmitted to the Governor-elect.

(1949 Rev., S. 232; 1951, S. 82d; P.A. 73-679, S. 10, 43; P.A. 75-537, S. 25, 55; P.A. 77-614, S. 19, 610; P.A. 85-400, S. 1.)

History: P.A. 73-679 replaced director with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted reference to designee; P.A. 77-614 replaced managing director with secretary of the office of policy and management; P.A. 85-400 deleted requirement that a tentative budget be prepared annually and substituted requirement that a tentative budget be prepared in any year in which there is a governor-elect.



Section 4-80 - Hearings on tentative budget.

Upon the receipt by a Governor-elect of the tentative budget provided for by section 4-79, he shall hold such hearings thereon as may be requested by budgeted agencies or may be considered by him desirable. He may require the attendance at such hearings of the heads and other officers of all budgeted agencies and the giving by them of such explanations and suggestions as they are called upon to give or as they desire to offer in respect to items of requested appropriations or estimated revenue in which they are interested. The Secretary of the Office of Policy and Management shall arrange a schedule of the time and place of such hearings to suit the convenience of the Governor-elect and shall give notice thereof to the respective budgeted agencies interested in such hearings. The secretary or his representative shall attend all such hearings and shall give such advice and assistance to the Governor-elect as that officer requests. The sum of twenty-five thousand dollars shall be made available by the Comptroller from the unappropriated resources of the state General Fund to the Governor-elect upon his request to the Comptroller. This sum may be used by him as he deems proper and necessary to meet the expenses of transition prior to his inauguration.

(1949 Rev., S. 233; 1951, S. 83d; 1971, P.A. 102; P.A. 73-679, S. 11, 43; P.A. 75-537, S. 26, 55; P.A. 77-614, S. 32, 610; P.A. 85-400, S. 2.)

History: 1971 act replaced provision for funding budget preparation with provision for appropriation for transition expenses generally; P.A. 73-679 replaced director of budget with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted references to designee; P.A. 77-614 replaced managing director with secretary of the office of policy and management; P.A. 85-400 deleted references to governor to reflect change in Sec. 4-79 to require preparation of a tentative budget only in a year in which there is a governor-elect.



Section 4-81 - Formulation of the budget.

Section 4-81 is repealed.

(1949 Rev., S. 234; 1951, S. 84d; P.A. 78-298, S. 13, 14.)



Section 4-82 - Supplemental estimates.

The Governor shall transmit to the General Assembly supplemental estimates for such appropriations as in his judgment may be necessary by reason of laws enacted after the transmission of the budget document, or as he deems to be in the public interest for other reasons. He shall accompany such estimates with a statement of the reasons therefor, including the reasons for their omission from the budget.

(1949 Rev., S. 235.)



Section 4-82a - Governor to report to General Assembly re projected deficit.

Section 4-82a is repealed, effective July 12, 2013.

(June Sp. Sess. P.A. 91-3, S. 47, 168; June Sp. Sess. P.A. 91-14, S. 29, 30; P.A. 13-291, S. 2.)



Section 4-83 - Prohibited estimates or requests.

Section 4-83 is repealed.

(1949 Rev., S. 236; P.A. 78-298, S. 13, 14.)



Section 4-84 - Contingency appropriation.

The budget as submitted by the Governor to the General Assembly shall include a recommended appropriation for contingencies not to exceed one hundred thousand dollars for each fiscal year of the ensuing biennium. Wherever an emergency exists and the Governor is of the opinion that the necessities of a budgeted agency warrant an increased appropriation or it is necessary to provide for emergency expenditures, he may approve such expenditures as he deems necessary and for the best interest of the public from such contingency appropriation, provided the total amount of individual allotments from such appropriation shall not exceed the total amount of the contingency appropriation as established by the General Assembly. Additions to specific appropriations for current expenses of any state court or for current expenses of state institutions or for maintenance of inmates therein or for the reimbursement of towns for relief, support and hospitalization furnished state paupers or for forest fire suppression shall not be considered as within the total appropriation for such contingencies. The Governor shall report to the General Assembly, not later than the first session day following the third day of February in each odd-numbered year, all increases made by him under authority of this section and the reasons therefor. In the even-numbered years, the Governor shall submit such report on the day on which the General Assembly first convenes.

(1949 Rev., S. 237; 1951, S. 85d; 1957, P.A. 396, S. 1; 1971, P.A. 1, S. 10; June Sp. Sess. P.A. 91-3, S. 42, 168.)

History: 1971 act changed language to reflect switch from biennial to annual sessions; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993.



Section 4-85 - Quarterly requisitions for allotments; exceptions; modifications. Procedure for reductions to allotment requisitions and allotments in force for legislative and judicial branches.

(a) Before an appropriation becomes available for expenditure, each budgeted agency shall submit to the Governor through the Secretary of the Office of Policy and Management, not less than twenty days before the beginning of the fiscal year for which such appropriation was made, a requisition for the allotment of the amount estimated to be necessary to carry out the purposes of such appropriation during each quarter of such fiscal year. Commencing with the fiscal year ending June 30, 2011, the initial allotment requisition for each line item appropriated to the legislative branch and to the judicial branch for any fiscal year shall be based upon the amount appropriated to such line item for such fiscal year minus any amount of budgeted reductions to be achieved by such branch for such fiscal year pursuant to subsection (c) of section 2-35. Appropriations for capital outlays may be allotted in any manner the Governor deems advisable. Such requisition shall contain any further information required by the Secretary of the Office of Policy and Management. The Governor shall approve such requisitions, subject to the provisions of subsection (b) of this section.

(b) Any allotment requisition and any allotment in force shall be subject to the following: (1) If the Governor determines that due to a change in circumstances since the budget was adopted certain reductions should be made in allotment requisitions or allotments in force or that estimated budget resources during the fiscal year will be insufficient to finance all appropriations in full, the Governor may modify such allotment requisitions or allotments in force to the extent the Governor deems necessary. Before such modifications are effected the Governor shall file a report with the joint standing committee having cognizance of matters relating to appropriations and the budgets of state agencies and the joint standing committee having cognizance of matters relating to state finance, revenue and bonding describing the change in circumstances which makes it necessary that certain reductions should be made or the basis for his determination that estimated budget resources will be insufficient to finance all appropriations in full. (2) If the cumulative monthly financial statement issued by the Comptroller pursuant to section 3-115 includes a projected General Fund deficit greater than one per cent of the total of General Fund appropriations, the Governor, within thirty days following the issuance of such statement, shall file a report with such joint standing committees, including a plan which he shall implement to modify such allotments to the extent necessary to prevent a deficit. No modification of an allotment requisition or an allotment in force made by the Governor pursuant to this subsection shall result in a reduction of more than three per cent of the total appropriation from any fund or more than five per cent of any appropriation, except such limitations shall not apply in time of war, invasion or emergency caused by natural disaster.

(c) If a plan submitted in accordance with subsection (b) of this section indicates that a reduction of more than three per cent of the total appropriation from any fund or more than five per cent of any appropriation is required to prevent a deficit, the Governor may request that the Finance Advisory Committee approve any such reduction, provided any modification which would result in a reduction of more than five per cent of total appropriations shall require the approval of the General Assembly.

(d) The secretary shall submit copies of allotment requisitions thus approved or modified or allotments in force thus modified, with the reasons for any modifications, to the administrative heads of the budgeted agencies concerned, to the Comptroller and to the joint standing committee of the General Assembly having cognizance of appropriations and matters relating to the budgets of state agencies, through the Office of Fiscal Analysis. The Comptroller shall set up such allotments on the Comptroller’s books and be governed thereby in the control of expenditures of budgeted agencies.

(e) The provisions of this section shall not be construed to authorize the Governor to reduce allotment requisitions or allotments in force concerning (1) aid to municipalities; or (2) any budgeted agency of the legislative or judicial branch, except that the Governor may propose an aggregate allotment reduction of a specified amount in accordance with this section for the legislative or judicial branch. If the Governor proposes to reduce allotment requisitions or allotments in force for any budgeted agency of the legislative or judicial branch, the Secretary of the Office of Policy and Management shall, at least five days before the effective date of such proposed reductions, notify the president pro tempore of the Senate and the speaker of the House of Representatives of any such proposal affecting the legislative branch and the Chief Justice of any such proposal affecting the judicial branch. Such notification shall include the amounts, effective dates and reasons necessitating the proposed reductions. Not later than three days after receipt of such notification, the president pro tempore or the speaker, or both, or the Chief Justice, as appropriate, may notify the Secretary of the Office of Policy and Management and the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, in writing, of any objection to the proposed reductions. The committee may hold a public hearing on such proposed reductions. Such proposed reductions shall become effective unless they are rejected by a two-thirds vote of the members of the committee not later than fifteen days after receipt of the notification of objection to the proposed reductions. If the committee rejects such proposed reductions, the Secretary of the Office of Policy and Management shall present an alternative plan to achieve such reductions to the president pro tempore and the speaker for any such proposal affecting the legislative branch or to the Chief Justice for any such proposal affecting the judicial branch. If proposed reductions in allotment requisitions or allotments in force for any budgeted agency of the legislative or judicial branch are not rejected, such reductions shall be achieved as determined by the Joint Committee on Legislative Management or the Chief Justice, as appropriate. The Joint Committee on Legislative Management or the Chief Justice, as appropriate, shall submit such reductions to the Governor through the Secretary of the Office of Policy and Management not later than ten days after the proposed reductions become effective.

(1949 Rev., S. 238; P.A. 73-679, S. 12, 43; P.A. 75-537, S. 27, 55; P.A. 77-614, S. 33, 610; P.A. 79-623, S. 1, 8; P.A. 81-2, S. 2, 3; P.A. 82-314, S. 16, 63; P.A. 83-587, S. 4, 96; June Sp. Sess. P.A. 91-3, S. 46, 168; June Sp. Sess. P.A. 91-14, S. 29, 30; P.A. 05-288, S. 13, 14; June Sp. Sess. P.A. 09-3, S. 57; P.A. 10-179, S. 31.)

History: P.A. 73-679 replaced director of budget with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted references to designee; P.A. 77-614 replaced managing director with secretary of the office of policy and management; P.A. 79-623 divided section into subsections, clarified procedure by which governor may change appropriations and to what degree and included appropriations committee in provisions concerning notice of changes; P.A. 81-2 added Subsec. (g) authorizing governor, during fiscal year 1980–1981, to reduce allotments for appropriated accounts by 10% of the amount appropriated for that fiscal year; P.A. 82-314 changed committee names; P.A. 83-587 made a technical amendment, deleting obsolete Subsec. (g) concerning fiscal year 1980–1981; June Sp. Sess. P.A. 91-3 deleted language in Subsec. (a) which limited appropriations subject to provisions of section to appropriations “for administration, operation and maintenance of any budgeted agency”, deleted requirement that each budgeted agency collecting revenue which is added to or which supplements its appropriations shall attach to its requisitions a statement showing how much of proposed allotments are to be financed from appropriations, reimbursements and any other revenue, added provision that appropriations for capital outlays may be allotted in any manner the governor deems advisable, deleted Subsecs. (b), (c), (e) and (f) and substituted new Subsecs. (b) and (c) re procedures for modification of allotment requisitions or allotments in force, and added new Subsec. (e) re aid to municipalities; June Sp. Sess. P.A. 91-14 changed effective date of June Sp. Sess. P.A. 91-3, S. 46 from July 1, 1992, and applicable to biennium commencing July 1, 1993, to August 22, 1991; P.A. 05-288 made a technical change in Subsecs. (a) and (c), effective July 13, 2005; June Sp. Sess. P.A. 09-3 added Subsec. (e)(2) re Governor’s authority to reduce allotments for legislative and judicial branches and made a conforming change, effective September 9, 2009; P.A. 10-179 amended Subsec. (a) by requiring initial allotment requisition for each line item appropriated to legislative and judicial branches for any fiscal year to be based on amount appropriated for each such line item minus amount of budgeted reductions to be achieved by such branch for such fiscal year, and amended Subsec. (e) by establishing procedure for reduction of allotment requisitions and allotments in force for legislative and judicial branches, effective July 1, 2010.

Subsec. (b):

Section “does not unconstitutionally confer veto powers ... in circumvention of Connecticut Constitution Article IV Section 15”; “does not confer legislative power ... in violation of the separation of powers doctrine contained in Article II of our constitution.” 200 C. 386. Cited. 224 C. 168.



Section 4-85a - Reductions of appropriations for the fiscal year 1971-1972.

Section 4-85a is repealed.

(June, 1971, P.A. 8, S. 96; P.A. 78-185, S. 2, 3; 78-298, S. 13, 14.)



Section 4-85b and 4-85c - Preparation of a human services annual agenda. Human services annual agenda: Contents, schedule and cycle.

Sections 4-85b and 4-85c are repealed.

(P.A. 79-211, S. 1, 2; P.A. 80-92; P.A. 83-181, S. 2, 3.)



Section 4-85d - Submission of accounting of federal energy funds.

The Secretary of the Office of Policy and Management shall annually submit to the joint standing committee of the General Assembly having cognizance of matters relating to energy planning and activities, at the same time that the budget document is transmitted by the Governor in the odd-numbered years and the status report is transmitted by the Governor in the even-numbered years to the General Assembly under section 4-71, an estimated accounting of all federal funds for energy programs that will be carried over into the following fiscal year and an estimated accounting of federal energy funds which the state anticipates receiving in such fiscal year, accompanied by a detailed description of how such carried over and anticipated funds will be expended. The provisions of this section shall not apply to energy assistance programs and funds.

(P.A. 82-222, S. 4, 7; June Sp. Sess. P.A. 91-3, S. 43, 168.)

History: June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993.



Section 4-86 - Monthly notification re refunds. Warrants to be specific; not to exceed appropriations. Transfer of appropriations.

(a) The Office of Policy and Management shall be notified monthly of all refunds of current year expenditures applied to budgeted appropriation accounts for expenditures.

(b) Each warrant, draft or order upon the State Treasurer shall specify the particular appropriation against which it is drawn, and no money shall be paid by the Treasurer unless the warrant, draft or order contains such a specification. The Treasurer shall honor all warrants, drafts or orders of the Comptroller drawn in accordance with the provisions of this section.

(c) The Comptroller shall keep an account in connection with each appropriation and shall not issue any warrant, draft or order on the Treasurer in payment of any obligation in excess of the available balance of the appropriation for the purpose or purposes for which such obligation was incurred, until the General Assembly has passed a deficiency bill for the purpose and allotments have been made by the Governor, or such appropriation has been increased as provided in sections 4-84 and 4-87.

(d) Except as provided in section 4-87, no money shall be transferred or appropriated from one specific appropriation to another, otherwise than by authority of the General Assembly.

(1949 Rev., S. 29; 1971, P.A. 562; P.A. 73-679, S. 13, 43; P.A. 75-537, S. 28, 55; P.A. 76-435, S. 41, 82; P.A. 77-614, S. 34, 610; P.A. 78-298, S. 11, 14; P.A. 83-310, S. 2, 3.)

History: 1971 act required surplus funds to be subject to budgetary control by budget division before being made available for future expenditures; P.A. 73-679 changed division name to planning and budgeting division; P.A. 75-537 changed name to budget and management division; P.A. 76-435 made technical changes; P.A. 77-614 replaced budget and management division with the office of policy and management; P.A. 78-298 divided section into subsections and required treasurer to honor all drafts etc. of comptroller; P.A. 83-310 amended Subsec. (a) to repeal provision that all refunds applied to appropriations accounts are subject to budgetary control by office of policy and management before accounts are made available for future expenditures and to substitute provision that said office shall be notified monthly of all refunds applied to budgeted appropriations accounts for expenditures.



Section 4-87 - Transfer and revision of appropriations. Relocation expenses.

(a) Whenever any specific appropriation of a budgeted agency proves insufficient to pay the expenditures required for the statutory purposes for which such appropriation was made, the Governor may, at the request of the budgeted agency, transfer from any other specific appropriation of such budgeted agency such amount as the Governor deems necessary to meet such expenditures, except that transfers made from appropriations for fringe benefits to the operating funds of any constituent unit of the state system of higher education may be made only at the close of the fiscal year. No transfer to or from any specific appropriation of a sum or sums of over fifty thousand dollars or ten per cent of any such specific appropriation, whichever is less, shall be made under this section in any one fiscal year without the consent of the Finance Advisory Committee except for transfer made from appropriations for fringe benefits to the operating funds of any constituent unit of the state system of higher education. Notification of all transfers made shall be sent to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the Office of Fiscal Analysis.

(b) When the work, procedures or organization of any budgeted agency is modified in any respect by reason of statutory changes or management studies, the Secretary of the Office of Policy and Management, may prepare and submit to the Governor his recommendations to increase or decrease the number of appropriation functions of such budgeted agency and the amounts therefor. The Governor shall have full authority, with the approval of the Finance Advisory Committee, to make such revision and to certify the same to the Secretary of the State and the Comptroller. Appropriation revisions approved by the Governor for any specific agency shall not exceed in total the amount originally appropriated for that agency.

(c) Whenever any appropriation of a budgeted agency located within the city of Hartford proves insufficient to pay the expenditures required for such agency to relocate outside the city of Hartford, the Governor, at the request of such agency, and with the consent of the Finance Advisory Committee, may transfer to such agency, from appropriations made to the Department of Administrative Services for rents and moving, such amount as the Governor deems necessary to meet such expenditures. Whenever the appropriations made to the Department of Administrative Services prove insufficient to pay the expenditures necessary to relocate a budgeted agency within the city of Hartford, the Governor, at the request of the department and the agency, and with the consent of the Finance Advisory Committee, may transfer to the department from appropriations made to the agency for relocation expenditures, such amount as the Governor deems necessary to meet such expenditures.

(1949 Rev., S. 239; 1959, P.A. 254; 1971, P.A. 1, S. 11; P.A. 73-679, S. 14, 43; P.A. 75-537, S. 29, 55; P.A. 76-260, S. 1, 2; P.A. 77-614, S. 19, 610; P.A. 82-227, S. 1, 3; 82-314, S. 17, 63; P.A. 87-326, S. 1, 2; 87-589, S. 67, 87; P.A. 88-189, S. 1, 2; 88-364, S. 5, 123; P.A. 91-256, S. 5, 69; P.A. 11-51, S. 44.)

History: 1959 act added Subsec. (b); 1971 act made changes to reflect switch from biennial to annual sessions; P.A. 73-679 replaced director of budget with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted reference to designee; P.A. 76-260 changed limit on funds transferable without finance advisory committee’s consent from $1,000 to $10,000 and required notification of appropriations committee; P.A. 77-614 replaced managing director with secretary of the office of policy and management; P.A. 82-227 replaced provision limiting transfer to any specific appropriation to $10,000 with provision limiting transfer to or from any specific appropriation to $50,000 or 10% of any such specific appropriation, whichever is less; P.A. 82-314 changed formal designation of appropriations committee; P.A. 87-326 added Subsec. (c) re relocation expenditures; P.A. 87-589 made technical change, substituting public works commissioner for administrative services commissioner; P.A. 88-189 added provision in Subsec. (c), re transfer of relocation funds from budgeted agency to department of public works, for relocation of agency within Hartford; P.A. 88-364 made technical change in Subsec. (b); P.A. 91-256 in Subsec. (a) added the language concerning the constituent units of the state system of higher education; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (c), effective July 1, 2011.



Section 4-88 - Reversion of unencumbered balances.

Section 4-88 is repealed.

(1949 Rev., S. 240; 1951, S. 86d; February, 1965, P.A. 126, S. 1; P.A. 78-268, S. 4, 5.)



Section 4-89 - Appropriations; treatment of unexpended balances at close of fiscal year.

(a) No officer, department, board, commission, institution or other agency of the state shall, after the close of any fiscal year, incur, or vote or order or approve the incurring of, any obligation or expenditure under any appropriation made by the General Assembly for any fiscal year that had expired at the time the obligation for such expenditure was incurred. The Comptroller is authorized to draw warrants or process interdepartmental transactions against the available appropriations made for the current fiscal year for the payment of expenditures incurred during the prior fiscal year for which appropriations were made or in fulfillment of contracts properly made during such prior year, and the Treasurer is authorized to pay such warrants or record such interdepartmental transactions. The balances of certain appropriations which otherwise would lapse at the close of any fiscal year and for which no appropriation is made in the following year shall be extended into the succeeding fiscal year to permit liquidation of obligations of the prior fiscal year.

(b) Except as provided in this section, all unexpended balances of appropriations made by the General Assembly in the state budget act shall lapse at the end of the period for which they have been made and shall revert to the unappropriated surplus of the fund from which such appropriation or appropriations were made, except that any appropriation for the improvement of or maintenance work by contract on public roads, for the purchase of land or the erection of buildings or new construction or for specific projects for capital improvements and repairs, provided in the case of such specific projects allotments shall have been made by the Governor for design and construction, shall continue to be available until the attainment of the object or the completion of the work for which such appropriation was made, but in no case for more than six years unless renewed by act of the General Assembly.

(c) All unexpended balances of special appropriations made by the General Assembly for special programs, projects or studies shall lapse at the end of the period for which they have been made, except that if satisfied that the work of any such program, project or study is not completed and will continue during the following fiscal year, the Secretary of the Office of Policy and Management shall order any unexpended balance remaining in the special appropriation to be continued to the ensuing fiscal year.

(d) Any appropriation made by the General Assembly for no specific period, or any unexpended balance thereof, shall lapse on June thirtieth in the fourth year after such appropriation was made, provided when the purpose for which any such appropriation was made has been accomplished or there is no further need for funds thereunder, the unexpended balance thereof, upon the written consent of the head of the department, board, commission, institution or other agency to which such appropriation was made, shall lapse and shall revert to the unappropriated surplus of the fund from which such appropriation was made.

(e) The provisions of this section shall not apply to appropriations for Department of Transportation equipment, the highway and planning research program administered by the Department of Transportation, Department of Energy and Environmental Protection equipment or the purchase of public transportation equipment, the minor capital improvement account in the Department of Administrative Services, the litigation/settlement account in the Office of Policy and Management, library or educational equipment for the constituent units of the state system of higher education, or library or educational materials for the State Library, or the state-wide tourism marketing account of the Department of Economic and Community Development. Such appropriations shall not lapse until the end of the fiscal year succeeding the fiscal year of the appropriation, provided an obligation to spend such funds has been incurred in the next preceding fiscal year, except that for the purposes of library or educational equipment or materials, such funds shall not exceed twenty-five per cent of the amount of the appropriation for such purposes.

(f) The provisions of this section shall not apply to appropriations to the Office of Higher Education for student financial assistance for the Governor’s Scholarship program established under section 10a-173, or to the Board of Regents for Higher Education for Connecticut higher education centers of excellence established under section 10a-25h, to the Office of Higher Education for the minority advancement program established under subsection (b) of section 10a-11, or to the operating funds of the constituent units of the state system of higher education established pursuant to sections 10a-105, 10a-99 and 10a-77. Such appropriations shall not lapse until the end of the fiscal year succeeding the fiscal year of the appropriation except that centers of excellence appropriations deposited by the Board of Regents for Higher Education in the Endowed Chair Investment Fund, established under section 10a-20a, shall not lapse but shall be held permanently in the Endowed Chair Investment Fund and any moneys remaining in higher education operating funds of the constituent units of the state system of higher education shall not lapse but shall be held permanently in such funds. On or before September first, annually, the Office of Higher Education and Board of Regents for Higher Education shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the Office of Fiscal Analysis, concerning the amount of each such appropriation carried over from the preceding fiscal year.

(g) The provisions of this section shall not apply to appropriations to the Department of Rehabilitation Services in an amount not greater than the amount of reimbursements of prior year expenditures for the services of interpreters received by the department during the fiscal year pursuant to section 46a-33b and such appropriations shall not lapse until the end of the fiscal year succeeding the fiscal year of the appropriation.

(h) The provisions of this section shall not apply to appropriations to the Labor Department, from the General Fund, for the federal Workforce Investment Act. Such appropriations shall not lapse.

(1949 Rev., S. 267; 1967, P.A. 363, S. 6; 605, S. 1; P.A. 78-268, S. 1, 5; 78-356, S. 1, 5; P.A. 80-322, S. 1, 2; P.A. 81-408, S. 1, 3; P.A. 83-310, S. 1, 3; 83-550, S. 1, 2; 83-587, S. 5, 96; June Sp. Sess. P.A. 83-6, S. 5, 6; P.A. 84-270, S. 1, 2; 84-368, S. 4, 5; 84-450, S. 1, 2; 84-465, S. 1–3; P.A. 85-565, S. 2, 3; P.A. 86-283, S. 4; P.A. 87-336, S. 1, 3; 87-408, S. 4, 5; P.A. 88-231, S. 11, 19; P.A. 89-351, S. 3, 11; P.A. 91-256, S. 6, 69; June Sp. Sess. P.A. 91-3, S. 161, 168; June Sp. Sess. P.A. 91-13, S. 20, 21; P.A. 92-126, S. 33, 48; P.A. 98-252, S. 75, 80; June Sp. Sess. P.A. 99-1, S. 6, 51; P.A. 00-192, S. 26, 102; P.A. 06-187, S. 15, 74; P.A. 08-72, S. 1; June Sp. Sess. P.A. 09-3, S. 475; P.A. 11-44, S. 34; 11-48, S. 49, 136, 285; 11-51, S. 90; 11-80, S. 1; P.A. 12-156, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 31; P.A. 13-240, S. 7; 13-247, S. 179, 200.)

History: 1967 acts made provision for extension of appropriations to permit liquidation of prior obligations and for date on which balances of appropriations lapse and included contracted maintenance work on roads in exception to provisions of section; P.A. 78-268 transferred governor’s powers under section to secretary of the office of policy and management, allowed comptroller to process interdepartmental transactions against current appropriations for expenditures of previous year for one month and added Subsecs. (b) to (d), inclusive, clarifying times when appropriations lapse and exceptions to provisions; P.A. 78-356 introduced new material which excluded appropriations for transportation department and public transportation equipment from provisions of section and which was codified as Subsec. (e); P.A. 80-322 included environmental protection department in exclusion provision of Subsec. (e); P.A. 81-408 added Subsec. (f) to prevent lapse of certain amount of appropriations for student financial assistance; P.A. 83-310 amended Subsec. (a) to repeal provision limiting comptroller’s authority to draw warrants or process transactions to a one-month period after close of prior fiscal year without authorization of secretary of office of policy and management and to repeal provision that after said one-month period, the secretary, in his discretion, may authorize payment of a claim for an expenditure incurred before the appropriation for such purpose has lapsed; P.A. 83-550 amended Subsec. (e) to allow for the carry-over of unexpended balances for the purchase of library or educational equipment for higher education, provided the funds shall not exceed 25% of the amount appropriated for such purchases; P.A. 83-587 amended Subsec. (f) to make the exemption from the provisions of this section applicable for appropriations to the board of governors; June Sp. Sess. P.A. 83-6 amended Subsec. (f) to exempt appropriations for the high technology graduate scholarship program from the provisions of the section and to delete obsolete reference to appropriations made to board of higher education; P.A. 84-270 amended Subsec. (e) to specify that section does not apply to appropriations for highway and planning research program; P.A. 84-368 amended Subsec. (f) to include appropriations to the Connecticut higher education fund for excellence established pursuant to Sec. 10a-25h; P.A. 84-450 added Subsec. (g) concerning appropriations to the commission on the deaf and hearing impaired; P.A. 84-465 amended Subsec. (e) adding provision re “library or educational materials for the state library” and amended Subsec. (f) to refer to appropriations for higher education department rather than for board of governors, to delete provision that student financial assistance appropriations may be carried over in an amount not greater than “the amount of any unanticipated federal funds received for that purpose during the second half of the state fiscal year”, substituting provision that carry-over would equal 5% of the annual “state student financial assistance appropriation”, and to add provision requiring board of governors to submit annual report re carried over appropriation; P.A. 85-565 specified that fund for excellence appropriations deposited in the endowed chair investment fund do not lapse; P.A. 86-283 substituted “centers of” for “fund for” excellence in Subsec. (f); P.A. 87-336 amended Subsec. (f) to provide that appropriations for the minority advancement program not lapse; P.A. 87-408 in Subsec. (f) specified that appropriations for the high technology doctoral fellowship program do not lapse; P.A. 88-231 added Subsec. (h) concerning appropriations from the municipal solid waste recycling trust fund; P.A. 89-351 amended Subsec. (h) to replace provision that appropriations from trust fund shall not lapse until end of fiscal year succeeding fiscal year of appropriation with provision that such appropriations shall not lapse; P.A. 91-256 in Subsec. (f) added provisions concerning the operating funds of the constituent units of the state system of higher education; June Sp. Sess. P.A. 91-3 added Subsec. (i), concerning appropriations to the local transportation infrastructure account; June Sp. Sess. P.A. 91-13 deleted all changes made by P.A. 91-3 of the June session; P.A. 92-126 in Subsec. (f) removed a reference to repealed Sec. 10a-83; (Revisor’s note: In 1997 the word “fund” in the phrase “municipal solid waste recycling trust fund” in Subsec. (h) was replaced editorially by the Revisors with the word “account” to conform with Sec. 22a-241 and incorrect reference to Subsec. (f) of that section was changed to “(d)”); P.A. 98-252 amended Subsec. (g) to make a technical change, effective July 1, 1998; (Revisor’s note: In codifying section 75 of public act 98-252, an incorrect reference to “section 69 of this act” was deemed by the Revisors to be a reference to “section 74 of this act” and therefore cited as “section 46a-33b”); June Sp. Sess. P.A. 99-1 amended Subsec. (e) to add appropriations for the minor capital improvement account in the Department of Public Works, effective July 1, 1999; P.A. 00-192 amended Subsec. (e) to include appropriations for the litigation/settlement account in the Office of Policy and Management, effective July 1, 2000; P.A. 06-187 amended Subsec. (e) to add appropriations for the state-wide tourism marketing account of the Commission on Culture and Tourism and added Subsec. (i) re nonlapsing of funds appropriated for the federal Workforce Investment Act, effective July 1, 2006; P.A. 08-91 amended Subsec. (f) to eliminate 5% cap re appropriations for student financial assistance and add scholarship program established under Sec. 10a-169 to exceptions, effective July 1, 2008; June Sp. Sess. P.A. 09-3 deleted former Subsec. (h) re appropriations from municipal solid waste recycling trust account and redesignated existing Subsec. (i) as Subsec. (h); P.A. 11-44 replaced “Commission on the Deaf and Hearing Impaired” with “Bureau of Rehabilitative Services” in Subsec. (g), effective July 1, 2011; P.A. 11-48 amended Subsec. (a) by deleting “for the period of one month” re extension of certain appropriations that would otherwise lapse into succeeding fiscal year and amended Subsec. (e) to replace “Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (f), effective July 1, 2011; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services” in Subsec. (e), effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (e), effective July 1, 2011; P.A. 12-156 amended Subsec. (f) by replacing reference to Board of Regents for Higher Education with reference to Office of Higher Education re programs established under Secs. 10a-169 and 10a-170a and adding references to Board of Regents for Higher Education and Office of Higher Education, effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (g) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services” and making a conforming change, effective July 1, 2012; P.A. 13-240 amended Subsec. (f) to remove reference to high technology doctoral fellowship program established under Sec. 10a-25n, effective July 1, 2013; P.A. 13-247 amended Subsec. (f) to delete references to scholarship programs established under Secs. 10a-169 and 10a-170a and add reference to Governor’s Scholarship program established under Sec. 10a-173, effective July 1, 2013; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (e), effective July 1, 2013.



Section 4-90 to 4-92 - Transfer of unexpended balances. Report of unexpended balance of special commissions; transfer to General Fund. Unused balances of appropriations.

Sections 4-90 to 4-92, inclusive, are repealed.

(1949 Rev., S. 119, 241, 242; 1951, S. 87d, 88d; 1967, P.A. 363, S. 8; 1969, P.A. 768, S. 61; 1971, P.A. 1, S. 12; P.A. 73-679, S. 15, 43; P.A. 75-537, S. 30, 55; P.A. 77-614, S. 35, 610; P.A. 78-268, S. 4, 5.)



Section 4-93 - Finance Advisory Committee; appointment and term. Meeting agenda.

The Finance Advisory Committee shall consist of the Governor, the Lieutenant Governor, the Treasurer, the Comptroller, two Senate members of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies appointed by the president pro tempore of the Senate, not more than one of whom shall be of the same political party, and three House members of said committee appointed by the speaker of the House of Representatives, not more than two of whom shall be of the same political party. In addition, the president pro tempore shall appoint two Senate members of said joint standing committee, not more than one of whom shall be of the same political party, and the speaker shall appoint three House members of said committee, not more than two of whom shall be of the same political party, to serve as alternate members of the Finance Advisory Committee. An alternate member shall serve on the Finance Advisory Committee in the absence of a regular member of the same political party and house of the General Assembly. The president pro tempore and the speaker shall make their respective appointments to the Finance Advisory Committee upon the convening of the General Assembly in each odd-numbered year. The legislative members of said committee shall serve until the convening of the next regular session of the General Assembly in an odd-numbered year. The committee shall meet regularly on the first Thursday of each month and at such other times as the Governor designates. The committee shall furnish an agenda for each meeting to its legislative members and to the Office of Fiscal Analysis at least seven calendar days prior to the meeting.

(1949 Rev., S. 38; P.A. 76-434, S. 2, 12; P.A. 77-604, S. 42, 84; P.A. 82-314, S. 43, 63; 82-465, S. 4, 5; P.A. 88-1, S. 1, 13; P.A. 90-199, S. 1, 2; P.A. 96-93.)

History: P.A. 76-434 and P.A. 77-604 both deleted provision for payment of per diem and travel allowance; P.A. 82-314 changed official name of appropriations committee; P.A. 82-465 required committee to furnish legislative members and office of fiscal analysis with agenda not less than seven days before meeting; P.A. 88-1 changed regular meeting date of the committee from the first Wednesday of each month to the first Thursday; P.A. 90-199 added provision re appointment of alternate members to serve in the absence of a regular member of the same political party and house of the general assembly; P.A. 96-93 changed the terms of legislative members from one year to two years, changed date of appointment from “before the sixth Wednesday after the convening of the General Assembly” to “upon the convening of the General Assembly in each odd-numbered year” and changed ending date of term from “the sixth Wednesday after the convening of the next regular session of the General Assembly” to “the convening of the next regular session of the General Assembly in an odd-numbered year”.



Section 4-94 - Finance Advisory Committee to approve transfers of funds.

No transfer of funds shall be made from the General Fund to any budgeted agency in excess of the regular appropriations therefor, except upon recommendation of the Governor and after approval of the Finance Advisory Committee.

(1949 Rev., S. 39.)



Section 4-95 - Appropriation for social services assistance and care.

Section 4-95 is repealed.

(June, 1949, S. 13d; 1969, P.A. 730, S. 4; 1971, P.A. 1, S. 13; P.A. 78-298, S. 13, 14.)



Section 4-95a - Finance Advisory Committee; appropriation of state funds to secure federal funds or offset loss of federal funds. Appropriation of funds from the Insurance Fund resources, when.

(a) When the General Assembly is not in session, the Finance Advisory Committee may appropriate from the resources of the appropriate fund or funds amounts required as state matching funds to secure federal grants on projects or programs, the participation in which said committee deems to be in the best interest of the state. Any request for such appropriation shall include the certification of the Secretary of the Office of Policy and Management that the required funds have not been appropriated for the purpose of the request and federal funds would be lost unless state funds for matching purposes are made available.

(b) When the General Assembly is not in session, the Finance Advisory Committee may appropriate from the resources of the appropriate fund or funds amounts required to offset the loss of federal funds for projects or programs, the participation in which said committee deems to be in the best interest of the state. Any request for such appropriation shall include the certification of the Secretary of the Office of Policy and Management that the required funds have not been appropriated for the purpose of the request and federal funds have been reduced or eliminated. Funds appropriated to offset the loss of federal funds shall be authorized for a period not to exceed forty-five days after the General Assembly next convenes.

(c) When the General Assembly is not in session, the Finance Advisory Committee may appropriate from the resources of the Insurance Fund established by section 38a-52a amounts required by the Insurance Department to implement the provisions of any public or special act enacted without appropriation by the General Assembly. Any request for such appropriation shall include the certification of the Secretary of the Office of Policy and Management that the required funds have not been appropriated for the purpose of the request.

(d) No appropriation may be made under subsection (a) of this section unless authority exists in the general statutes for the programs contemplated.

(1967, P.A. 734, S. 1, 2; P.A. 73-679, S. 16, 43; P.A. 75-537, S. 31, 55; P.A. 77-614, S. 19, 610; P.A. 86-355, S. 2, 3; P.A. 93-430, S. 8; P.A. 07-217, S. 7.)

History: P.A. 73-679 replaced budget director with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted reference to designee; P.A. 77-614 replaced managing director with secretary of the office of policy and management; P.A. 86-355 inserted new Subsec. (b) authorizing finance advisory committee to appropriate state funds to offset loss of federal funds, relettering former Subsec. (b) as (c); P.A. 93-430 inserted new Subsec. (c) allowing the finance advisory committee to appropriate from the insurance fund resources any amount required by the department to implement the provisions of any public or special act which was enacted without appropriation by the general assembly provided the secretary of the office of policy and management certifies that the required funds have not been appropriated for the purpose of the request and relettered former Subsec. (c) accordingly; P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007.



Section 4-95b - Transfer of funds to implement improvements to fiscal and related reporting procedures.

Funds appropriated to the Finance Advisory Committee under section 1 of special act 77-46, in the account entitled “FAC–Automated Accounting, Budget, Auditing and Personnel System Revisions”, may be transferred upon the recommendation of the Governor, with the approval of the Finance Advisory Committee, to the various state agencies as required to implement improvements to fiscal and related reporting procedures of the state.

(P.A. 77-572, S. 1, 3.)



Section 4-96 - Additions to specific appropriations.

Whenever expenditures from any special fund are authorized by specific appropriations, the Governor, if he finds that the available cash resources of such fund for any given fiscal year exceed the total amount of such appropriations and if he deems it to be in the best interests of the state, may add to such specific appropriations an amount not exceeding such excess available cash resources.

(1949 Rev., S. 268.)



Section 4-97 - Use of appropriations.

No appropriation or part thereof shall be used for any other purpose than that for which it was made unless transferred or revised as provided in section 4-87. Any board member, commissioner, director, manager or other officer or any person connected with any budgeted agency to which an appropriation has been made, who wilfully expends any moneys belonging to the state for any purpose other than that for which the money was appropriated, budgeted or allotted or who consents thereto, shall be liable to the state for such sum so spent, and the sum so spent, together with interest and costs, shall be recoverable in an action to be instituted by the Attorney General.

(1949 Rev., S. 244; P.A. 78-298, S. 12, 14.)

History: P.A. 78-298 replaced requirement for governor’s authorization with general reference “transferred or revised” as provided in Sec. 4-87.



Section 4-97a - Moneys received for specific statutory purpose.

Section 4-97a is repealed.

(June, 1971, S.A. 1, S. 6; P.A. 78-298, S. 13, 14.)



Section 4-98 - Appropriations encumbered by purchase order; current and capital expenditures. Delegation to agency. Purchasing cards.

(a) Except for such emergency purchases as are made by a budgeted agency under regulations adopted by the Commissioner of Administrative Services, no budgeted agency or any agent thereof shall incur any obligation, by order, contract or otherwise, except by the issue of a purchase order or any other documentation approved by the Comptroller, necessary to process the transaction transmitted by the budgeted agency or its agents to the commissioner and the Comptroller, provided the amount to be charged against the appropriation for a budgeted agency in any year for a purchase order for a current expenditure shall be the amount anticipated to be spent in such year. The amount to be charged against the appropriation for any budgeted agency in any year for a capital expenditure, including an installment purchase, shall be the state’s total cost for such capital expenditure unless otherwise authorized by the General Assembly or approved by the Finance Advisory Committee. Upon the receipt of any such purchase order or any other documentation approved by the Comptroller necessary to process the transaction, the Comptroller shall immediately charge the same to the specific appropriation of the budgeted agency issuing the same and certify on the face of the purchase order or approve such other documentation that the purchase is approved and recorded, if the proposed purchase is within the applicable specific appropriation and the budgeted agency has unencumbered funds sufficient to defray such expenditure. In transactions requiring purchase orders, the Comptroller shall promptly transmit such certified purchase order to the vendor named in the purchase order.

(b) Notwithstanding the provisions of subsection (a) of this section, the Comptroller may delegate to any budgeted agency the certification and transmission requirements of purchase orders using authorized electronic methods, provided such agency transmits the information contained in such purchase orders to the Comptroller. Upon receipt of any such electronic transmission, the Comptroller shall immediately charge the same to the specific appropriation of the budgeted agency issuing the same and shall electronically certify that the purchase is approved and recorded, if the proposed purchase is within the applicable specific appropriation and the budgeted agency has unencumbered funds sufficient to defray such expenditure. Upon receipt of the Comptroller’s certification, the budgeted agency shall transmit the purchase order to the vendor named in the purchase order.

(c) Notwithstanding the provisions of subsection (a) or (b) of this section, the Comptroller may allow budgeted agencies to use purchasing cards for purchases not exceeding two hundred fifty thousand dollars, unless such agency receives written approval from the Comptroller and the Commissioner of Administrative Services to exceed such amount. No budgeted agency, or any official, employee or agent of a budgeted agency, shall incur any obligation using such a card, except in accordance with procedures established by the Comptroller.

(1949 Rev., S. 269; March, 1950, S. 93d; P.A. 74-238; P.A. 77-614, S. 87, 610; P.A. 80-286; P.A. 93-285, S. 3; P.A. 96-156, S. 4; P.A. 98-16, S. 1, 2; P.A. 99-1, S. 1, 2; P.A. 00-25, S. 2; P.A. 01-26, S. 2; P.A. 04-87, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 249.)

History: P.A. 74-238 made specific provisions for charging purchase orders against appropriations; P.A. 77-614 replaced commissioner of finance and control and director of purchases with commissioner of administrative services; P.A. 80-286 replaced reference to “full obligation” with words “total cost” with regard to capital expenditures and included approval by finance advisory committee as part of exception to capital expenditures provision; P.A. 93-285 designated existing provisions Subsec. (a) and added new Subsec. (b) regarding comptroller’s delegation of powers to agencies and regulatory authority; P.A. 96-156 added Subsec. (c) permitting Comptroller to allow budgeted agencies to use purchasing cards for specified purchases; P.A. 98-16 amended Subsec. (a) by deleting provision that voided nonemergency purchase orders not stamped with Comptroller’s certificate, amended Subsec. (b) by substituting “agency copy of the” for “original”, inserted new Subsec. (c) re delegation of certification and transmission of purchase orders using electronic methods and redesignated former Subsec. (c) as Subsec. (d), effective July 1, 1998; P.A. 99-1 amended Subsec. (d) by increasing maximum purchases when using a purchasing card from $1,000 to $10,000, effective July 1, 1999; P.A. 00-25 amended Subsec. (a) by substituting “any other documentation necessary to process the transaction” for “commitment” and making related changes for consistency, deleted former Subsec. (b) re delegation to budgeted agencies of certification and transmission requirements of this section, relettered former Subsec. (c) as Subsec. (b), amending Subsec. (b) by inserting “requirements” and “authorized”, substituting “purchase orders” for “order and commitment” and adding provisions re Comptroller’s duties upon receipt of an electronic transmission and agency’s duties upon receipt of Comptroller’s certification, and relettered former Subsec. (d) as Subsec. (c); P.A. 01-26 made technical changes; P.A. 04-87 amended Subsec. (a) to add provisions re approval of purchase order or other documentation by the Comptroller; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (c) by changing amount of purchases using purchasing cards from $10,000 or less to not exceeding $250,000 and by adding provision re written approval to exceed such amount, effective July 1, 2012.



Section 4-99 - Commitment of appropriations prior to beginning of fiscal period.

Any appropriation for a fiscal year of a biennium shall be available for commitment fifteen days before the beginning of the fiscal period for which such appropriation was made, provided the Comptroller shall have on file an allotment covering such commitment, but no commitment thus effected shall be liquidated before the beginning of such fiscal period.

(1949 Rev., S. 270; 1961, P.A. 464; 1971, P.A. 1, S. 14; June Sp. Sess. P.A. 91-3, S. 44, 168.)

History: 1961 act added proviso comptroller have allotment on file; 1971 act deleted reference to biennial appropriation reflecting the change from biennial to annual sessions; June Sp. Sess. P.A. 91-3 amended language to reflect change from annual to biennial budget, effective July 1, 1992, and first applicable to biennium commencing July 1, 1993.



Section 4-100 - Penalty for exceeding appropriations; exceptions.

Whenever any specific appropriation of money has been made by the General Assembly or by any community or corporation as provided in section 7-121, each agent, commissioner or executive officer of the state, except as provided in sections 4-87 and 4-99, or of any town, city, borough or school district, who wilfully authorizes or contracts for the expenditure of any money or the creation of any debt for any purpose in excess of the amount specifically appropriated for such purpose by the General Assembly or the community or corporation of which he is agent, commissioner or executive officer, unless such expenditure is made or debt contracted for the necessary repair of roads or bridges, or the necessary support of schools or paupers, in cases arising after the proper appropriation has been exhausted, shall be fined not more than one thousand dollars or imprisoned in a community correctional center not more than one year or both.

(1949 Rev., S. 271; 1959, P.A. 152, S. 6; 1969, P.A. 297.)

History: 1959 act deleted references to county appropriations; 1969 act replaced jails with community correctional centers.



Section 4-101 - Appropriations to hospitals.

All appropriations to hospitals by the General Assembly shall be expended under the direction of the Governor and of the managers of such institutions, respectively, for the support of charity patients, and so used as to benefit the state as application is made from time to time, a report of which expenditures shall be made biennially to the General Assembly; but no part of such appropriations shall be paid to any of such hospitals unless the same is in actual operation, unless the purpose for which an appropriation is to be expended is for a building and is so specified in the act making such appropriation. Each such hospital receiving state aid shall be paid at a rate determined as provided by section 17b-239 for the care and treatment of any patient when such expense is to be paid from state funds either directly or through the agency of any town or organization.

(1949 Rev., S. 291; 1949, S. 110d.)



Section 4-101a - Office of Policy and Management. Grants, technical assistance or consultation services to nongovernmental acute care general hospitals.

(a) The Office of Policy and Management may provide grants, technical assistance or consultation services, or any combination thereof, to one or more nongovernmental acute care general hospitals as permitted by this section. Such grants, technical assistance or consultation services shall be consistent with applicable federal disproportionate share regulations, as from time to time amended.

(b) Grants, technical assistance or consultation services, or any combination thereof, provided under this section may be made to assist a nongovernmental acute care general hospital to develop and implement a plan to achieve financial stability and assure the delivery of appropriate health care services in the service area of such hospital, or to assist a nongovernmental acute care general hospital in determining strategies, goals and plans to ensure its financial viability or stability. Any such hospital seeking such grants, technical assistance or consultation services shall prepare and submit to the Office of Policy and Management and the Office of Health Care Access division of the Department of Public Health a plan that includes at least the following: (1) A statement of the hospital’s current projections of its finances for the current and the next three fiscal years; (2) identification of the major financial issues which effect the financial stability of the hospital; (3) the steps proposed to study or improve the financial status of the hospital and eliminate ongoing operating losses; (4) plans to study or change the mix of services provided by the hospital, which may include transition to an alternative licensure category; and (5) other related elements as determined by the Office of Policy and Management. Such plan shall clearly identify the amount, value or type of the grant, technical assistance or consultation services, or combination thereof, requested. Any grants, technical assistance or consultation services, or any combination thereof, provided under this section shall be determined by the Secretary of the Office of Policy and Management not to jeopardize the federal matching payments under the medical assistance program and the emergency assistance to families program as determined by the Office of Health Care Access division of the Department of Public Health or the Department of Social Services in consultation with the Office of Policy and Management.

(c) There is established a nonlapsing account, from which grants, purchases of services of any type or reimbursement of state costs for services deemed necessary by the Office of Policy and Management to assist one or more nongovernmental acute care general hospitals under this section shall be made.

(d) The submission of a proposed plan by the hospital under subsection (b) of this section may be considered an application for the purposes of any certificate of need which may be required to change the hospital’s service offering.

(e) Upon review and approval of the probable significant benefit of a hospital’s submitted plan, the Office of Policy and Management may recommend that a grant be awarded and issue such grant, or contract with one or more consultants to provide technical or other assistance or consultation services, or may provide any combination of such grant and assistance that the office deems necessary or advisable.

(June Sp. Sess. P.A. 99-2, S. 40, 72; June Sp. Sess. P.A. 00-2, S. 28, 53; P.A. 10-179, S. 107.)

History: June Sp. Sess. P.A. 99-2 effective July 1, 1999; June Sp. Sess. P.A. 00-2 transferred administration of the program to the Office of Policy and Management, limited the program to grants, technical assistance and consultation services to nongovernmental acute care general hospitals and made conforming and technical changes, effective July 1, 2000; P.A. 10-179 amended Subsec. (a) by making a technical change, amended Subsec. (b) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health” and amended Subsec. (d) by replacing “a letter of intent” with “an application”.



Section 4-101b - Certification of reasonable efforts of hospitals to provide uncompensated care.

Notwithstanding any provision of the general statutes or any public or special act, no uncompensated care or disproportionate share payment may be made to any hospital under any provision of the general statutes or any public or special act unless the Secretary of the Office of Policy and Management certifies that such hospital has made reasonable efforts to provide uncompensated care in this state.

(June Sp. Sess. P.A. 01-4, S. 8, 58.)

History: June Sp. Sess. P.A. 01-4 effective July 1, 2001.



Section 4-102 - Hospital societies’ reports.

All hospital societies receiving aid from the state shall, in July, annually, make report for the year ended on June thirtieth previous, and such report shall include an itemized statement of expenditures, with the name of each person receiving any salary or wages and the kind of service paid for, and the amount paid to each, and a statement of the different amounts paid for other separate purposes, and of the number of patients cared for, the average number for each year and the total number of weeks of care of all patients.

(1949 Rev., S. 292; 1971, P.A. 1, S. 15.)

History: 1971 act required annual rather than biennial reports, reflecting switch from biennial to annual sessions.



Section 4-103 - Uniform system of accounting for hospitals receiving state aid.

The uniform system of accounting recommended by the American Hospital Association shall be installed by all hospitals receiving state aid.

(1949 Rev., S. 293.)



Section 4-104 - Inspection and subpoena of hospital records.

Each private hospital, public hospital society or corporation receiving state aid shall, upon the demand of any patient who has been treated in such hospital and after his discharge therefrom, permit such patient or his physician or authorized attorney to examine the hospital record, including the history, bedside notes, charts, pictures and plates kept in connection with the treatment of such patient, and permit copies of such history, bedside notes and charts to be made by such patient, his physician or authorized attorney. If any such hospital, society or corporation is served with a subpoena issued by competent authority directing the production of such hospital record in connection with any proceedings in any court, the hospital, society or corporation upon which such subpoena is served may, except where such record pertains to a mentally ill patient, deliver such record or at its option a copy thereof to the clerk of such court. Such clerk shall give a receipt for the same, shall be responsible for the safekeeping thereof, shall not permit the same to be removed from the premises of the court and shall notify the hospital to call for the same when it is no longer needed for use in court. Any such record or copy so delivered to such clerk shall be sealed in an envelope which shall indicate the name of the patient, the name of the attorney subpoenaing the same and the title of the case referred to in the subpoena. No such record or copy shall be open to inspection by any person except upon the order of a judge of the court concerned, and any such record or copy shall at all times be subject to the order of such judge. Any and all parts of any such record or copy, if not otherwise inadmissible, shall be admitted in evidence without any preliminary testimony, if there is attached thereto the certification in affidavit form of the person in charge of the record room of the hospital or his authorized assistant indicating that such record or copy is the original record or a copy thereof, made in the regular course of the business of the hospital, and that it was the regular course of such business to make such record at the time of the transactions, occurrences or events recorded therein or within a reasonable time thereafter. A subpoena directing production of such hospital record shall be served not less than twenty-four hours before the time for production, provided such subpoena shall be valid if served less than twenty-four hours before the time of production if written notice of intent to serve such subpoena has been delivered to the person in charge of the record room of such hospital not less than twenty-four hours nor more than two weeks before such time for production.

(1949 Rev., S. 294; 1955, S. 111d.)

Cited. 3 CA 137; 5 CA 629; 9 CA 59; Id., 379; 17 CA 121; 20 CA 348; 21 CA 138; 28 CA 402; 31 CA 94. Section allows otherwise inadmissible hearsay to be admissible with certain limitations. 63 CA 72.

Cited. 30 CS 535.



Section 4-105 - Procedure where right to inspect records is denied.

If any patient who has received treatment in any such hospital, after his discharge from such hospital, has made written application to such hospital, hospital society or corporation for permission to examine his record as such patient in such hospital and has been refused permission to examine or copy the same, such patient may file a written motion addressed to any judge of the Superior Court, praying for a disclosure of the contents of such hospital record relating to such patient and for a production of the same before such judge. Upon such application being filed, the judge to whom the same has been presented shall cause reasonable notice to be given to such hospital, hospital society or corporation of the time when and place where such petition will be heard, and such judge, after due hearing and notice, may order the officer authorized to act in the capacity of manager of such hospital to produce before him and deliver into his custody the history, bedside notes, charts, pictures and plates of such patient for the purpose of being examined or copied by such patient, his physician or authorized attorney. Each officer of any hospital having custody of the history, bedside notes, charts, pictures or plates of any patient therein, who refuses to produce such record before such judge, pursuant to the provisions of this section, shall be fined not more than one hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 295.)



Section 4-106 - Treatment of venereal diseases in hospitals receiving state aid.

No hospital which receives appropriations made by the General Assembly and which has facilities reasonably suitable for the treatment of venereal diseases shall refuse to admit for treatment any patient suffering from any such disease.

(1949 Rev., S. 296.)



Section 4-107 - Institutions receiving state aid; visitation.

Each private institution receiving, directly or by way of contract, any money from the state for purposes including the support or board of beneficiaries of the state, which refuses access to the proper board or official authorized by the state to visit such institution, shall forfeit all unpaid moneys or appropriations which it would otherwise have been entitled to receive from the state. All contracts with any such private institution made by the state, or by any authority acting for the state, shall be made subject to the provisions of this section.

(1949 Rev., S. 289.)



Section 4-107a - Fire training schools and emergency communications centers to report re use of state funds.

(a) On or before November first, annually, each fire training school which received state funds for the current fiscal year shall submit a report, through the Connecticut State Firemen’s Association, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the legislative Office of Fiscal Analysis. The report shall set forth, in a form prescribed by said office, a detailed statement of (1) any expenditures of state funds during the previous fiscal year, (2) estimated expenditures of state funds during the current fiscal year and (3) state funds requested for the following fiscal year.

(b) On or before November first, annually, each emergency communications center which received state funds for the current fiscal year shall submit a report, through the Connecticut State Firemen’s Association, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the legislative Office of Fiscal Analysis. The report shall set forth, in a form prescribed by said office, a detailed statement of (1) any expenditures of state funds during the previous fiscal year, (2) estimated expenditures of state funds during the current fiscal year and (3) state funds requested for the following fiscal year.

(P.A. 83-517, S. 1, 3.)



Section 4-108 - Director of purchases; appointment.

Section 4-108 is repealed.

(1949 Rev., S. 249; 1959, P.A. 258, S. 1; P.A. 77-614, S. 609, 610.)



Section 4-112a - Sale of state highway equipment.

Section 4-112a is repealed.

(1959, P.A. 229; P.A. 77-614, S. 94, 610; P.A. 79-174; P.A. 87-145, S. 2.)



Section 4-118 to 4-120 - Reproduction of documents filed with certain agencies. Printing of public documents. Publication of documents.

Sections 4-118 to 4-120, inclusive, are repealed.

(1949 Rev., S. 200, 247; March, 1950, S. 89d, 97d; 1953, S. 99d; 1957, P.A. 578, S. 1; 622, S. 1; 641, S. 1; 1959, P.A. 258, S. 10, 11; 1963, P.A. 519, S. 2; P.A. 77-614, S. 99, 100, 323, 486, 610; P.A. 80-266, S. 1, 3; Nov. Sp. Sess. P.A. 81-11, S. 5, 19; P.A. 82-121; P.A. 83-531, S. 1, 2; 83-587, S. 6, 96; P.A. 88-297, S. 16.)



Section 4-121 - Supervisor of State Publications.

Section 4-121 is repealed.

(1949 Rev., S. 306; P.A. 77-614, S. 609, 610.)



Section 4-124aa - Information technology internship and work-study program. Guidelines. Report.

Section 4-124aa is repealed, effective July 1, 2011.

(P.A. 01-193, S. 7, 9; P.A. 03-19, S. 8; P.A. 11-48, S. 285, 303.)



Section 4-124a and 4-124b - Establishment. Director; powers and duties. Transfer of other state personnel.

Sections 4-124a and 4-124b are repealed.

(1969, P.A. 628, S. 1, 3, 20; 1971, P.A. 67, S. 3; 821, S. 9; P.A. 73-679, S. 42, 43.)



Section 4-124bb - Connecticut Career Ladder Advisory Committee. Establishment. Membership.

(a) The Labor Department, in consultation with the Permanent Commission on the Status of Women, shall, within available appropriations, establish a Connecticut Career Ladder Advisory Committee which shall promote the creation of new career ladder programs and the enhancement of existing career ladder programs for occupations in this state with a projected workforce shortage, as forecasted pursuant to section 4-124w.

(b) The Connecticut Career Ladder Advisory Committee shall be comprised of the following thirteen members: (1) The Commissioners of Education and Public Health and the president of the Board of Regents for Higher Education, or their designees; (2) the Labor Commissioner, or a designee; and (3) the following public members, all of whom shall be selected by the Labor Commissioner, with recommendation of the staff of the Office of Workforce Competitiveness, in conjunction with the Permanent Commission on the Status of Women, and knowledgeable about issues relative to career ladder programs or projected workforce shortage areas: (A) One member with expertise in the development of the early childhood education workforce; (B) one member with expertise in job training for women; (C) one member with expertise in the development of the health care workforce; (D) one member with expertise in labor market analysis; (E) one member representing health care employers; (F) one member representing early childhood education employers; and (G) three members with expertise in workforce development programs.

(c) All appointments to the advisory committee shall be made no later than October 1, 2003. Any vacancy shall be filled by the appointing authority. Members shall serve two-year terms and no public member shall serve for more than two consecutive terms.

(d) The advisory committee shall elect two cochairpersons from among its members. The advisory committee shall meet at least bimonthly. Members of the advisory committee shall serve without compensation, except for necessary expenses incurred in the performance of their duties.

(e) For purposes of this section, “career ladder” means any continuum of education and training that leads to a credential, certificate, license or degree and results in career advancement or the potential to earn higher wages in an occupation with a projected workforce shortage, as forecasted pursuant to section 4-124w.

(P.A. 03-142, S. 1; P.A. 11-48, S. 83, 285.)

History: P.A. 03-142 effective June 26, 2003; P.A. 11-48 amended Subsec. (a) by replacing “Office of Workforce Competitiveness” with “Labor Department” and removing existing reference to said office, amended Subsec. (b)(3) by requiring Labor Commissioner, with recommendation of Office of Workforce Competitiveness, to select public members rather than Office of Workforce Competitiveness and amended Subsec. (e) by deleting references to Sec. 4-124cc and Office of Workforce Competitiveness, effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011.



Section 4-124cc - Career ladder programs. Development of three-year plan.

Section 4-124cc is repealed, effective July 1, 2011.

(P.A. 03-142, S. 2; P.A. 11-48, S. 303.)



Section 4-124dd - Connecticut Allied Health Workforce Policy Board. Establishment, duties and membership.

(a) There is established a Connecticut Allied Health Workforce Policy Board which shall act in coordination with the Connecticut Career Ladder Advisory Committee established pursuant to section 4-124bb to: (1) Monitor data and trends in the allied health workforce, including, but not limited to, (A) the state’s current and future supply and demand for allied health professionals, and (B) the current and future capacity of the state system of higher education to educate and train students pursuing allied health professions; (2) develop recommendations for the formation and promotion of an economic cluster, as defined in section 32-4e, for allied health professions; (3) identify recruitment and retention strategies for public and independent institutions of higher education with allied health programs; (4) develop recommendations for promoting diversity in the allied health workforce, including, but not limited to, racial, ethnic and gender diversity and for enhancing the attractiveness of allied health professions; (5) develop recommendations regarding financial and other assistance to students enrolled in or considering enrolling in allied health programs offered at public or independent institutions of higher education; (6) identify recruitment and retention strategies for allied health employers; (7) develop recommendations about recruiting and utilizing retired nursing faculty members to teach or train students to become licensed practical nurses or registered nurses; and (8) examine nursing programs at public and independent institutions of higher education and develop recommendations about the possibility of streamlining the curricula offered in such programs to facilitate timely program completion. For purposes of this section, “allied health workforce” and “allied health professionals” means professionals or paraprofessionals who are qualified by special training, education, skills and experience in providing health care, treatment and diagnostic services, under the supervision of or in collaboration with a licensed practitioner, and includes, but is not limited to, physician assistants, registered nurses, licensed practical nurses, certified nurse assistants, home health aides, radiological technologists and technicians, medical therapists and other qualified technologists and technicians.

(b) The board shall consist of the following members:

(1) A member appointed by the speaker of the House of Representatives;

(2) A member appointed by the president pro tempore of the Senate;

(3) A member appointed by the minority leader of the House of Representatives;

(4) A member appointed by the minority leader of the Senate;

(5) The Commissioners of Public Health and Education, the president of the Board of Regents for Higher Education and the executive director of the Office of Higher Education, or their designees;

(6) The chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to public health and higher education and employment advancement, or their designees;

(7) A representative of the Connecticut State Board of Examiners for Nursing, established under section 20-88, who shall be appointed by said board; and

(8) A representative of the Connecticut Conference of Independent Colleges, who shall be appointed by said conference.

(c) Any member appointed pursuant to subsection (b) of this section shall be a recognized expert in the field of allied health, finance, economics or health facility management. All appointments to the board shall be made no later than thirty days after October 1, 2004. Any vacancy shall be filled by the appointing authority. The term of each appointed member of the board shall be three years from the date of appointment. The board shall select a chairperson from among its members. Members of the board shall serve without compensation but shall, within available appropriations, be reimbursed for expenses necessarily incurred in the performance of their duties. The board shall convene its first meeting not later than sixty days after October 1, 2004.

(d) Not later than January 1, 2006, and annually thereafter, the board shall submit a report on its findings and recommendations, including recommendations for legislation to address allied health workforce shortages in this state, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and higher education and employment advancement, in accordance with the provisions of section 11-4a.

(P.A. 04-220, S. 1; P.A. 13-261, S. 1.)

History: P.A. 13-261 amended Subsec. (b)(5) to change reference to Commissioner of Higher Education to “the president of the Board of Regents for Higher Education and the executive director of the Office of Higher Education”, effective July 11, 2013.



Section 4-124ee - Connecticut nursing faculty incentive program. Guidelines. Report.

Section 4-124ee is repealed, effective July 1, 2011.

(P.A. 04-196, S. 1; P.A. 11-48, S. 303.)



Section 4-124ff - Innovation Challenge Grant program. Council of Advisors on Strategies for the Knowledge Economy.

(a) There is established, within available appropriations and in consultation with the council established under subsection (b) of this section, a competitive Innovation Challenge Grant program to promote and encourage partnerships and collaborations involving technology-based business and industry with institutions of higher education and technical high schools for the development of educational programs in emerging and interdisciplinary technology fields and to address related issues.

(b) There is established a Council of Advisors on Strategies for the Knowledge Economy to promote the formation of university-industry partnerships, identify benchmarks for technology-based workforce innovation and competitiveness and advise the award process (1) for innovation challenge grants to public postsecondary schools and their business partners, and (2) grants under section 4-124hh. The council shall be chaired by the Secretary of the Office of Policy and Management and shall include the Commissioner of Economic and Community Development, the president of the Board of Regents for Higher Education, the Labor Commissioner, the chief executive officer of Connecticut Innovations, Incorporated and four representatives from the technology industry, one of whom shall be appointed by the president pro tempore of the Senate, one of whom shall be appointed by the speaker of the House of Representatives, one of whom shall be appointed by the minority leader of the Senate and one of whom shall be appointed by the minority leader of the House of Representatives.

(P.A. 04-212, S. 1; P.A. 05-198, S. 1; P.A. 11-48, S. 84, 285; P.A. 12-116, S. 87; June 12 Sp. Sess. P.A. 12-1, S. 145; P.A. 13-123, S. 1.)

History: P.A. 04-212 effective July 1, 2005; P.A. 05-198 amended Subsec. (b) by designating provisions re innovation challenge grants as Subdiv. (1), adding Subdiv. (2) re grants under Sec. 4-124hh and expanding the council to include the executive directors of Connecticut Innovations, Incorporated and the Connecticut Development Authority, effective July 1, 2005; P.A. 11-48 amended Subsec. (a) by removing Innovation Challenge Grant program from Office of Workforce Competitiveness and amended Subsec. (b) by making Commissioner of Economic and Community Development, rather than director of Office of Workforce Competitiveness, the chair of the council and by removing subsequent reference to Commissioner of Economic and Community Development, effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “regional vocational-technical schools” with “technical high schools” in Subsec. (a) and designated Secretary of the Office of Policy and Management as the chairperson and Commissioner of Economic and Community Development as a member of the council and replaced “executive directors” with “chief executive officer” in Subsec. (b), effective July 1, 2012; P.A. 13-123 deleted reference to Connecticut Development Authority in Subsec. (b), effective June 18, 2013.



Section 4-124g - Transitional provisions.

Section 4-124g is repealed.

(1969, P.A. 628, S. 4, 19; P.A. 73-679, S. 19, 20, 43; P.A. 75-537, S. 34, 55; P.A. 77-614, S. 19, 610; P.A. 88-116, S. 11.)



Section 4-124gg - Industry advisory committees for career clusters within the technical high school and regional community-technical college systems.

Not later than October 1, 2012, the Labor Commissioner, with the assistance of the Office of Workforce Competitiveness and in consultation with the chairperson of the technical high school system board and the superintendent of the technical high school system, shall create an integrated system of state-wide industry advisory committees for each career cluster offered as part of the technical high school and regional community-technical college systems. Said committees shall include industry representatives of the specific career cluster. Each committee for a career cluster shall, with support from the Labor Department, technical high school and regional community-technical college systems and the Department of Education, establish specific skills standards, corresponding curriculum and a career ladder for the cluster which shall be implemented as part of the schools’ core curriculum.

(P.A. 04-212, S. 5; P.A. 11-48, S. 85; P.A. 12-116, S. 73.)

History: P.A. 04-212 effective June 3, 2004; P.A. 11-48 changed deadline date from October 1, 2005, to October 1, 2012, and changed Office of Workforce Competitiveness to Labor Commissioner, with the assistance of Office of Workforce Competitiveness, re creation of system of committees and replaced Office of Workforce Competitiveness with Labor Department as the entity to provide support to each committee, effective July 1, 2011; P.A. 12-116 added “chairperson of the technical high school system board and the” and replaced references to regional vocational-technical school with references to technical high school, effective July 1, 2012.



Section 4-124hh - Grant program to generate talent in institutions of higher education and for student outreach and development.

(a) The Department of Economic and Community Development shall, within available appropriations, establish a grant program to provide a flexible source of funding for the creation and generation of talent in institutions of higher education and, with appropriate connections to technical high schools and other secondary schools, for student outreach and development. Grants pursuant to this subsection shall be awarded to institutions of higher education and may be used to:

(1) Upgrade instructional laboratories to meet specific industry-standard laboratory and instrumentation skill requirements;

(2) Develop new curriculum and certificate and degree programs at the associate, bachelor’s, master’s and doctorate levels, tied to industry identified needs;

(3) Develop seamlessly articulated career development programs in workforce shortage areas forecasted pursuant to subdivision (10) of subsection (b) of section 4-124w in collaboration with technical high schools and other secondary schools and institutions of higher education;

(4) Support undergraduate and graduate student research projects and experimental learning activities; and

(5) Establish a nanotechnology post-secondary education program and clearinghouse for curriculum development, scholarships and student outreach.

(b) The Department of Economic and Community Development shall, within available appropriations, establish a grant program to provide funding for the advancement of research capabilities and research opportunities. Grants pursuant to this subsection shall be awarded to institutions of higher education and technology focused organizations and may be used to:

(1) Recruit eminent faculty in basic and applied research;

(2) Leverage federal funding for research centers;

(3) Provide pilot funding for faculty to develop initial research data for the development of larger grant funding proposals and to nonstate granting entities, such as federal agencies; and

(4) Establish a Connecticut Nanotechnology Collaboration Initiative to foster industry-university relationships by providing:

(A) Discovery grants, not to exceed fifty thousand dollars, to support post-doctorate or graduate students working with industry on nanotechnology projects under the supervision of faculty members. Each discovery grant shall be matched with a direct or in-kind industry grant in the same amount;

(B) Collaborative grants, not to exceed one hundred fifty thousand dollars, to support university research teams working with industry on collaborative research projects focused on specific application development. Each collaborative grant shall be matched with an industry grant in the same amount;

(C) Prototype grants, not to exceed two hundred fifty thousand dollars, to enable universities and companies to demonstrate whether a prototype is manufacturable and functional and the cost effectiveness of nanotechnology-related applications. Each prototype grant shall be matched with an industry grant in an amount equal to two dollars for every one dollar of such prototype grant.

(c) The Department of Economic and Community Development shall, within available appropriations, establish a grant program to provide funding for the promotion of collaborative research applications between industry and institutions of higher education. Grants pursuant to this subsection shall be awarded to institutions of higher education, technology-focused organizations and business entities and may be used:

(1) To improve technology infrastructure by advancing the development of shared use between institutions of higher education and business entities of laboratories and equipment, including, but not limited to, technology purchase, lease and installation, operating and necessary support personnel and maintenance;

(2) As matching grants for joint projects between an industry, a technology-focused organization or a university. The Department of Economic and Community Development shall structure the matching grants to provide two rounds of funding annually and shall do outreach to companies. The matching grant part of the program shall include, but not be limited to, (A) one-to-one matching grants not to exceed one hundred thousand dollars, with in-kind match allowed for small and mid-sized companies, (B) involvement of a competitive process with outside reviewers using as key criteria (i) the demonstration of commercial relevance, and (ii) a clear path to the marketplace for any innovations developed in the course of the research, and (C) an aggressive marketing campaign through business organizations to raise industry awareness of resources from universities or technology-focused organizations; and

(3) To develop a Connecticut Center for Nanoscale Sciences and Development to provide a shared-use laboratory in one or more sites in the state to advance university research, industry application development and education involving the synthesis, characterization and fabrication of nanoscale materials, intermediates and devices and related program activities. The Department of Economic and Community Development shall conduct a feasibility study and business planning model leading to the establishment of such center, including strategies for securing investments from the federal government and private entities. On or before January 1, 2007, said department shall submit the results of such study, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to commerce and higher education and employment advancement.

(d) The Department of Economic and Community Development shall, within available appropriations, establish a grant program to provide funding for the promotion of commercialization of research done by institutions of higher education. Grants pursuant to this subsection shall be awarded to institutions of higher education and business entities and may be used:

(1) To provide funding to verify the technical and commercial feasibility of early stage discoveries by institutions of higher education that are disclosed or patented to accelerate and increase the likelihood that the technology will be successfully commercialized;

(2) To provide matching support for smaller institutions of higher education to allow for contracts with independent technology transfer organizations to provide specific service to support specific needs; and

(3) To provide specialized technical assistance to advance nanotechnology awards to Connecticut companies, including nanotechnology-related workshops and seminars, grant preparation assistance, marketing assistance, services related to matching grants and other technical assistance to assist companies with nanotechnology-related applications.

(P.A. 05-198, S. 2; P.A. 06-187, S. 27; 06-196, S. 29, 30; Sept. Sp. Sess. P.A. 09-7, S. 110; P.A. 10-32, S. 9; P.A. 11-48, S. 86; P.A. 12-116, S. 87.)

History: P.A. 05-198 effective July 1, 2005; P.A. 06-187 added Subsec. (a)(5) permitting grants to be awarded for establishing nanotechnology post-secondary education program and clearinghouse for curriculum development, scholarships and student outreach, added Subsec. (b)(4) permitting funding for establishing a Connecticut Nanotechnology Collaboration Initiative to provide grants as specified in Subparas. (A), (B) and (C), added Subsec. (c)(3) permitting grants to be used to develop Connecticut Center for Nanoscale Sciences and Development and amended Subsec. (d) to make technical changes and add Subdiv. (3) permitting grants to be used through the Connecticut Small Business Innovation Research Office to provide specialized assistance to advance nanotechnology awards to Connecticut companies and the small business innovation research program, effective July 1, 2006; P.A. 06-196 made technical changes in Subsecs. (a) and (c), effective June 7, 2006; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (d)(3) to delete references to Connecticut Small Business Innovation Research Office and small business innovation research program, effective October 5, 2009; P.A. 10-32 made a technical change in Subsec. (a)(3), effective May 10, 2010; P.A. 11-48 replaced “Office of Workforce Competitiveness” with “Department of Economic and Community Development” and made conforming changes, effective July 1, 2011; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (a), effective July 1, 2012.



Section 4-124i - *(See end of section for amended version and effective date.) Regional councils of governments. Definitions.

As used in sections 4-124i to 4-124p, inclusive:

(1) “Planning region” means a planning region of the state as defined or redefined by the Secretary of the Office of Policy and Management, or his designee under the provisions of section 16a-4a;

(2) “Regional council of elected officials” means any regional council of elected officials organized under the provisions of this chapter;

(3) “Regional planning agency” means any regional planning agency organized under the provisions of chapter 127;

(4) “Chief elected official” means the highest ranking elected governmental official of any town, city or borough within the state;

(5) “Elected official” means any selectman, mayor, alderman, or member of a common council or other similar legislative body of any town or city, or warden or burgess of any borough;

(6) “Council” means a regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive;

(7) “Member” means any town, city or borough within a planning region of the state having become a member of a regional council of governments in accordance with said sections;

(8) “Regional planning organization” means a regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive, a regional council of elected officials organized under the provisions of sections 4-124c to 4-124h, inclusive, or a regional planning agency organized under the provisions of chapter 127.

(1971, P.A. 821, S. 1; P.A. 73-679, S. 21, 43; P.A. 75-537, S. 35, 55; P.A. 76-435, S. 21, 82; P.A. 77-614, S. 19, 610; P.A. 08-182, S. 1.)

*Note: On and after January 1, 2015, this section, as amended by section 258 of public act 13-247, is to read as follows:

“Sec. 4-124i. Regional councils of governments. Definitions. As used in sections 4-124i to 4-124p, inclusive:

(1) “Planning region” means a planning region of the state as defined or redefined by the Secretary of the Office of Policy and Management, or his designee under the provisions of section 16a-4a;

(2) “Chief elected official” means the highest ranking elected governmental official of any town, city or borough within the state;

(3) “Elected official” means any selectman, mayor, alderman, or member of a common council or other similar legislative body of any town or city, or warden or burgess of any borough;

(4) “Council” means a regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive;

(5) “Member” means any town, city or borough within a planning region of the state having become a member of a regional council of governments in accordance with sections 4-124i to 4-124p, inclusive.”

(1971, P.A. 821, S. 1; P.A. 73-679, S. 21, 43; P.A. 75-537, S. 35, 55; P.A. 76-435, S. 21, 82; P.A. 77-614, S. 19, 610; P.A. 08-182, S. 1; P.A. 13-247, S. 258.)

History: P.A. 73-679 replaced director of state planning office with managing director, planning and budgeting, department of finance and control; P.A. 75-537 replaced managing director with commissioner of planning and energy policy; P.A. 76-435 made technical changes; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 08-182 redesignated Subsecs. (a) to (g) as Subdivs. (1) to (7) and added Subdiv. (8) defining “regional planning organization”; P.A. 13-247 deleted definitions of “regional council of elected officials”, “regional planning agency” and “regional planning organization” in former Subdivs. (2), (3) and (8), respectively, redesignated existing Subdivs. (4) to (7) as Subdivs. (2) to (5) and made technical changes, effective January 1, 2015.



Section 4-124ii - Awarding of grants to generate talent in institutions of higher education.

Grants under section 4-124hh shall be awarded based on the following order of priority:

(1) Grants that focus on key technology areas to give Connecticut a competitive advantage in the knowledge economy;

(2) Grants that create certificate and degree programs to encourage talent generation;

(3) Grants that promote multi-institutional collaboration across public and private institutions of higher education;

(4) Grants that involve multiple activities, enhance research capabilities, promote applied research collaborations and advance the commercialization of research of institutions of higher education; and

(5) Grants that include matching funds from institutions of higher education, technology-focused organizations or business entities.

(P.A. 05-198, S. 3.)

History: P.A. 05-198 effective July 1, 2005.



Section 4-124j - Creation. Membership. Withdrawal.

Within any planning region of the state a regional council of governments may be created by the adoption of sections 4-124i to 4-124p, inclusive, by ordinance of the legislative bodies of not less than sixty per cent of all towns, cities and boroughs within such planning region entitled to membership on such council as hereinafter provided. All towns, cities and boroughs within a planning region shall be entitled to membership on such council, including any city or borough with boundaries not coterminous with the boundaries of the town in which it is located. Any nonmember town, city or borough entitled to membership may join the council by the adoption of said sections by ordinance of its legislative body. Any member town, city or borough may withdraw from the council by adoption of an appropriate ordinance of its legislative body to become effective on the date of such adoption; provided, however, that any such withdrawing member shall be obligated to pay its pro rata share of expenses of operation and pro rata share of funds committed by the council to active programs as of such date of withdrawal.

(1971, P.A. 821, S. 2; P.A. 13-247, S. 259.)

History: P.A. 13-247 deleted provision re creation of regional council of governments where any regional council of elected officials or regional planning agency exists within a planning region, effective June 19, 2013.



Section 4-124k - Representatives of members.

Each member of a regional council of governments shall be entitled to one representative on the council who shall be the chief elected official of such member, or in the absence of any such chief elected official, an elected official appointed in the manner provided by ordinance of the legislative body of such member. Each representative of a member shall be entitled to one vote in the affairs of such council.

(1971, P.A. 821, S. 3.)



Section 4-124l - *(See end of section for amended version and effective date.) Certification of establishment of council. Transitional period. Reversion to regional council of elected officials.

(a) Upon the adoption of sections 4-124i to 4-124p, inclusive, or upon the ratification of a resolution adopting said sections, as provided in section 4-124j, by any town, city or borough entitled to membership on a regional council of governments, the clerk of such town, city or borough shall immediately prepare and file with the Secretary of the Office of Policy and Management, or his designee a certified copy of the adopting or ratifying ordinance, and, upon receipt of such certified ordinances from not less than sixty per cent of all such towns, cities and boroughs within a planning region, said secretary or his designee shall certify to such towns, cities and boroughs and all other eligible towns, cities and boroughs within the planning region, that a regional council of governments has been duly established within such planning region. Any subsequent ordinances adopting the provisions of said sections, or effecting the withdrawal from the council of a member shall be similarly filed. Except as hereinafter provided in this section, upon the establishment of a regional council of governments within a planning region in accordance with said sections, no regional council of elected officials nor regional planning agency shall be subsequently established within such planning region.

(b) If at the time of the adoption or ratification of the provisions of said sections by the requisite sixty per cent majority of all eligible towns, cities and boroughs within a planning region there exists within such planning region a regional council of elected officials, or regional planning agency, or both, the existence and activities of any such regional council of elected officials or regional planning agency shall continue uninterrupted for the duration of a transitional period commencing with the certification of the establishment of the council by the Secretary of the Office of Policy and Management, or his designee pursuant to subsection (a) of this section. The chief elected officials of each town, city or borough subsequently adopting said sections, or in the absence of a chief elected official, an elected official appointed by the legislative body of any such member, shall constitute a transitional executive committee of the regional council of governments during such transitional period. Any such transitional executive committee acting under this subsection shall have the following authority and responsibilities: (1) To draft and propose bylaws for adoption by the council; (2) to select and propose for election by the council, candidates for offices of the council which may include any one or more members of the transitional committee; (3) to propose staffing arrangements, for adoption by the council; (4) to prepare and propose, for adoption by the council, a program of planning and implementation activities, which shall provide for the assumption of such active programs of any such existing regional council of elected officials or regional planning agency, as such executive committee may deem appropriate and a budget for a period not to exceed one year following such transitional period; (5) to propose, for adoption by the council, the date upon which such transitional period shall terminate, which date shall not be later than one year from the date of certification by the secretary of the office of policy and management, or his designee of the establishment of the council.

(c) Upon the expiration of the transitional period provided for under subsection (b) of this section, the regional council of governments shall succeed to and be responsible for all of the rights, privileges and obligations, whether statutory or contractual, of any regional council of elected officials, or regional planning agency, or both, within the planning region, and no regional council of elected officials nor regional planning agency shall be subsequently created within such planning region, except as provided in subsection (d) of this section.

(d) If at any time after the establishment within a planning region of a regional council of governments the members of the council shall constitute less than forty per cent of all eligible towns, cities and boroughs within such planning region, the council shall thereafter be deemed a regional council of elected officials without the rights and duties of a regional planning agency for as long as and until the membership of the council shall again constitute not less than sixty per cent of all such eligible cities, towns and boroughs within the planning region. Whenever the members of the council shall constitute less than forty per cent of all such eligible towns, cities and boroughs within the planning region, a regional council of elected officials and a regional planning agency may be established within such region under the general statutes, as amended.

(1971, P.A. 821, S. 4; P.A. 73-679, S. 22, 23, 43; P.A. 75-537, S. 36, 55; P.A. 77-614, S. 19, 610; P.A. 06-196, S. 28.)

*Note: On and after January 1, 2015, this section, as amended by section 261 of public act 13-247, is to read as follows:

“Sec. 4-124l. Certification of establishment of council. Upon the adoption of sections 4-124i to 4-124p, inclusive, or upon the ratification of a resolution adopting said sections, as provided in section 4-124j, by any town, city or borough entitled to membership on a regional council of governments, the clerk of such town, city or borough shall immediately prepare and file with the Secretary of the Office of Policy and Management, or his or her designee a certified copy of the adopting or ratifying ordinance, and, upon receipt of such certified ordinances from not less than sixty per cent of all such towns, cities and boroughs within a planning region, said secretary or his or her designee shall certify to such towns, cities and boroughs and all other eligible towns, cities and boroughs within the planning region, that a regional council of governments has been duly established within such planning region. Any subsequent ordinances adopting the provisions of said sections, or effecting the withdrawal from the council of a member shall be similarly filed.”

(1971, P.A. 821, S. 4; P.A. 73-679, S. 22, 23, 43; P.A. 75-537, S. 36, 55; P.A. 77-614, S. 19, 610; P.A. 06-196, S. 28; P.A. 13-247, S. 261.)

History: P.A. 73-679 replaced director of state planning office with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 replaced managing director with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; (Revisor’s note: In 1995 the lower case Roman numeral indicators in Subsec. (b) were changed editorially by the Revisors to Arabic numerals for consistency with statutory usage); P.A. 06-196 made a technical change in Subsec. (d), effective June 7, 2006; P.A. 13-247 deleted Subsec. (a) designator, deleted provision prohibiting subsequent establishment of regional council of elected officials or regional planning agency within planning region where regional council of governments established, deleted former Subsecs. (b) to (d), and made technical changes, effective January 1, 2015.



Section 4-124n - Bylaws. Officers. Committees. Meetings.

A regional council of governments shall adopt bylaws for the conduct of its business and shall annually elect from among the representatives to the council a chairman, a vice-chairman, a secretary, a treasurer, who shall be bonded, and such other officers as may be designated or permitted in the bylaws. The bylaws may provide for alternate representatives of the council to attend and vote at any meeting in place of absent representatives and may provide for the organization of a regional planning commission. No representative shall be eligible to serve more than two consecutive terms in the same office. The bylaws shall provide for an executive committee of the council and an executive committee of the regional planning commission and may provide for additional committees including nonvoting advisory committees. Meetings of the council shall be called by the chairman or as the bylaws shall otherwise provide and minutes of all meetings of the council, its committees and other official actions shall be filed in the office of the council and shall be of public record.

(1971, P.A. 821, S. 7; P.A. 00-54, S. 2, 5.)

History: P.A. 00-54 restated provision authorizing adoption of bylaws re regional planning commission, effective May 16, 2000.



Section 4-124p - *(See end of section for amended version and effective date.) Receipt of funds. Dues. Contracts. Audits. Annual report.

Each regional council of governments established under the provisions of sections 4-124i to 4-124p, inclusive, is authorized to receive for its own use and purposes any funds from any source including the state and federal governments and including bequests, gifts and contributions made by any individual, corporation or association. Any town, city or borough participating in a regional council of governments shall annually appropriate funds for the expenses of such council in the performance of its purposes. Such funds shall be appropriated and paid in accordance with a dues formula established by the regional council of governments. Such council may withhold any services it deems advisable from any town, city or borough which has failed to pay such dues. Within the amount so received, a council may engage employees, and contract with professional consultants, municipalities, the state and the federal governments, other regional councils of governments, regional councils of elected officials, regional planning agencies and other intertown, regional or metropolitan agencies, or with any one or more of them, and may enter into contracts from time to time to carry out its purposes. Any such contract shall be approved by action of the regional council of governments in a manner prescribed by the council. Any regional council of governments may enter into a contract to carry out its purpose with any other regional council of governments, any regional council of elected officials, established under sections 4-124c to 4-124h, inclusive, or any regional planning agency formed under section 8-31a. The accounts of any regional council of governments shall be subject to an annual audit under the provisions of chapter 111 and such council shall file an annual report with the clerks of its member towns, cities or boroughs, with planning commissions, if any, of members, and with the Secretary of the Office of Policy and Management, or his designee.

(1971, P.A. 821, S. 8; P.A. 73-679, S. 24, 43; P.A. 75-537, S. 37, 55; P.A. 77-614, S. 19, 610; P.A. 83-256, S. 2; P.A. 91-96, S. 2; P.A. 97-185, S. 2, 3; P.A. 00-54, S. 3, 5.)

*Note: On and after January 1, 2015, this section, as amended by section 311 of public act 13-247, is to read as follows:

“Sec. 4-124p. Receipt of funds. Dues. Contracts. Audits. Annual report. Each regional council of governments established under the provisions of sections 4-124i to 4-124p, inclusive, is authorized to receive for its own use and purposes any funds from any source including the state and federal governments and including bequests, gifts and contributions made by any individual, corporation or association. Any town, city or borough participating in a regional council of governments shall annually appropriate funds for the expenses of such council in the performance of its purposes. Such funds shall be appropriated and paid in accordance with a dues formula established by the regional council of governments. Such council may withhold any services it deems advisable from any town, city or borough which has failed to pay such dues. Within the amount so received, a council may engage employees, and contract with professional consultants, municipalities, the state and the federal governments, other regional councils of governments and other intertown, regional or metropolitan agencies, or with any one or more of them, and may enter into contracts from time to time to carry out its purposes. Any such contract shall be approved by action of the regional council of governments in a manner prescribed by the council. The accounts of any regional council of governments shall be subject to an annual audit under the provisions of chapter 111 and such council shall file an annual report with the clerks of its member towns, cities or boroughs, with planning commissions, if any, of members, and with the Secretary of the Office of Policy and Management, or his designee.”

(1971, P.A. 821, S. 8; P.A. 73-679, S. 24, 43; P.A. 75-537, S. 37, 55; P.A. 77-614, S. 19, 610; P.A. 83-256, S. 2; P.A. 91-96, S. 2; P.A. 97-185, S. 2, 3; P.A. 00-54, S. 3, 5; P.A. 13-247, S. 311.)

History: P.A. 73-679 replaced director of state planning office with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 replaced managing director with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 83-256 provided for the establishment of a dues formula and the withholding of services for failure to pay; P.A. 91-96 expanded types of agencies regional councils of governments can contract with to include other regional councils of government and made technical changes; P.A. 97-185 added specific authorization for regional council of governments to contract with other regional agencies, effective July 1, 1997; P.A. 00-54 added provision re approval of contracts, effective May 16, 2000; P.A. 13-247 deleted “, regional councils of elected officials, regional planning agencies” and deleted provision allowing regional council of governments to enter into contract with other regional council of governments, regional council of elected officials or regional planning agency, effective January 1, 2015.



Section 4-124q - Grants-in-aid to regional agencies. Voluntary Regional Consolidation Bonus Pool. Supplemental payments.

Section 4-124q is repealed, effective June 19, 2013.

(P.A. 78-263, S. 1, 3; P.A. 82-411, S. 1, 6; P.A. 85-465, S. 1, 2; June Sp. Sess. P.A. 98-1, S. 1, 121; June Sp. Sess. P.A. 01-9, S. 65, 131; P.A. 11-48, S. 50; June 12 Sp. Sess. P.A. 12-1, S. 191; P.A. 13-247, S. 388.)



Section 4-124r - Purchase of real property.

Any regional council of governments established under the provisions of sections 4-124i to 4-124p, inclusive, may purchase real property for the purposes of providing administrative office space for such council.

(P.A. 00-54, S. 4, 5.)

History: P.A. 00-54 effective May 16, 2000.



Section 4-124s - *(See end of section for amended version and effective date.) Regional performance incentive program.

(a) For purposes of this section:

(1) “Regional council of governments” means any such council organized under the provisions of sections 4-124i to 4-124p, inclusive;

(2) “Regional council of elected officials” means any such council organized under the provisions of sections 4-124c to 4-124h, inclusive;

(3) “Regional planning agency” means an agency defined in chapter 127;

(4) “Municipality” means a town, city or consolidated town and borough;

(5) “Legislative body” means the board of selectmen, town council, city council, board of alderman, board of directors, board of representatives or board of the mayor and burgesses of a municipality; and

(6) “Secretary” means the Secretary of the Office of Policy and Management or the designee of the secretary.

(b) There is established a regional performance incentive program that shall be administered by the Secretary of the Office of Policy and Management. On or before December 31, 2011, and annually thereafter, any regional planning agency, any regional council of elected officials, any regional council of governments, any two or more municipalities acting through a regional planning agency, regional council of elected officials or regional council of governments, any economic development district or any combination thereof may submit a proposal to the secretary for: (1) The joint provision of any service that one or more participating municipalities of such council or agency currently provide but which is not provided on a regional basis, (2) a planning study regarding the joint provision of any service on a regional basis, or (3) shared information technology services. A copy of said proposal shall be sent to the legislators representing said participating municipalities.

(c) (1) An entity specified in subsection (a) of this section shall submit each proposal in the form and manner the secretary prescribes and shall, at a minimum, provide the following information for each proposal: (A) Service description; (B) the explanation of the need for such service; (C) the method of delivering such service on a regional basis; (D) the organization that would be responsible for regional service delivery; (E) a description of the population that would be served; (F) the manner in which regional service delivery will achieve economies of scale; (G) the amount by which participating municipalities will reduce their mill rates as a result of savings realized; (H) a cost benefit analysis for the provision of the service by each participating municipality and by the entity submitting the proposal; (I) a plan of implementation for delivery of the service on a regional basis; (J) a resolution endorsing such proposal approved by the legislative body of each participating municipality; and (K) an explanation of the potential legal obstacles, if any, to the regional provision of the service.

(2) The secretary shall review each proposal and shall award grants for proposals the secretary determines best meet the requirements of this section. In awarding such grants, the secretary shall give priority to a proposal submitted by (A) any entity specified in subsection (a) of this section that includes participation of all of the member municipalities of such entity, and which may increase the purchasing power of participating municipalities or provide a cost savings initiative resulting in a decrease in expenses of such municipalities, allowing such municipalities to lower property taxes, and (B) any economic development district.

(d) On or before December 31, 2013, and annually thereafter, in addition to any proposal submitted pursuant to this section, any municipality or regional council of governments may apply to the secretary for a grant to fund: (1) Operating costs associated with connecting to the state-wide high speed, flexible network developed pursuant to section 4d-80; and (2) capital cost associated with connecting to such network, including expenses associated with building out the internal fiber network connections required to connect to such network, provided the secretary shall make any such grant available in accordance with the two-year schedule by which the Bureau of Enterprise Systems and Technology recommends connecting each municipality and regional council of governments to such network. Any municipality or regional council of governments shall submit each application in the form and manner the secretary prescribes.

(e) The secretary shall submit to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding a report on the grants provided pursuant to this section. Each such report shall include information on the amount of each grant, and the potential of each grant for leveraging other public and private investments. The secretary shall submit a report for the fiscal year commencing July 1, 2011, not later than February 1, 2012, and shall submit a report for each subsequent fiscal year not later than the first day of March in such fiscal year. Such reports shall include the property tax reductions achieved by means of the program established pursuant to this section.

(P.A. 07-239, S. 8; P.A. 08-182, S. 11; P.A. 11-61, S. 5; P.A. 13-247, S. 253.)

*Note: On and after January 1, 2015, this section, as amended by section 254 of public act 13-247, is to read as follows:

“Sec. 4-124s. Regional performance incentive program. (a) For purposes of this section:

(1) “Regional council of governments” means any such council organized under the provisions of sections 4-124i to 4-124p, inclusive;

(2) “Municipality” means a town, city or consolidated town and borough;

(3) “Legislative body” means the board of selectmen, town council, city council, board of alderman, board of directors, board of representatives or board of the mayor and burgesses of a municipality; and

(4) “Secretary” means the Secretary of the Office of Policy and Management or the designee of the secretary.

(b) There is established a regional performance incentive program that shall be administered by the Secretary of the Office of Policy and Management. On or before December 31, 2011, and annually thereafter, any regional council of governments, any two or more municipalities acting through a regional council of governments, any economic development district or any combination thereof may submit a proposal to the secretary for: (1) The joint provision of any service that one or more participating municipalities of such council or agency currently provide but which is not provided on a regional basis, (2) a planning study regarding the joint provision of any service on a regional basis, or (3) shared information technology services. A copy of said proposal shall be sent to the legislators representing said participating municipalities.

(c) (1) A regional council of governments or an economic development district shall submit each proposal in the form and manner the secretary prescribes and shall, at a minimum, provide the following information for each proposal: (A) Service description; (B) the explanation of the need for such service; (C) the method of delivering such service on a regional basis; (D) the organization that would be responsible for regional service delivery; (E) a description of the population that would be served; (F) the manner in which regional service delivery will achieve economies of scale; (G) the amount by which participating municipalities will reduce their mill rates as a result of savings realized; (H) a cost benefit analysis for the provision of the service by each participating municipality and by the entity submitting the proposal; (I) a plan of implementation for delivery of the service on a regional basis; (J) a resolution endorsing such proposal approved by the legislative body of each participating municipality; and (K) an explanation of the potential legal obstacles, if any, to the regional provision of the service.

(2) The secretary shall review each proposal and shall award grants for proposals the secretary determines best meet the requirements of this section. In awarding such grants, the secretary shall give priority to a proposal submitted by (A) any entity specified in subsection (a) of this section that includes participation of all of the member municipalities of such entity, and which may increase the purchasing power of participating municipalities or provide a cost savings initiative resulting in a decrease in expenses of such municipalities, allowing such municipalities to lower property taxes, and (B) any economic development district.

(d) On or before December 31, 2013, and annually thereafter, in addition to any proposal submitted pursuant to this section, any municipality or regional council of governments may apply to the secretary for a grant to fund: (1) Operating costs associated with connecting to the state-wide high speed, flexible network developed pursuant to section 4d-80, including the costs to connect at the same rate as other government entities served by such network; and (2) capital cost associated with connecting to such network, including expenses associated with building out the internal fiber network connections required to connect to such network, provided the secretary shall make any such grant available in accordance with the two-year schedule by which the Bureau of Enterprise Systems and Technology recommends connecting each municipality and regional council of governments to such network. Any municipality or regional council of governments shall submit each application in the form and manner the secretary prescribes.

(e) The secretary shall submit to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding a report on the grants provided pursuant to this section. Each such report shall include information on the amount of each grant, and the potential of each grant for leveraging other public and private investments. The secretary shall submit a report for the fiscal year commencing July 1, 2011, not later than February 1, 2012, and shall submit a report for each subsequent fiscal year not later than the first day of March in such fiscal year. Such reports shall include the property tax reductions achieved by means of the program established pursuant to this section.”

(P.A. 07-239, S. 8; P.A. 08-182, S. 11; P.A. 11-61, S. 5; P.A. 13-247, S. 253, 254.)

History: P.A. 07-239 effective July 1, 2007; P.A. 08-182 amended Subsec. (a) by adding Subdivs. (4) to (6) defining “municipality”, “legislative body” and “secretary”, respectively, amended Subsec. (b) by adding provisions re submission of proposals for joint services or a planning study and deleting prior submittal requirements, replaced former Subsec. (c) with new Subsec. (c) re information to be submitted to secretary and criteria and priority for awarding grants, and amended Subsec. (d) by revising provisions re submittal deadlines and by adding provision requiring report to include information on property tax reductions, effective July 1, 2008; P.A. 11-61 amended Subsec. (b) to add as eligible entities any 2 or more municipalities and economic development districts and to change application dates from December 1, 2007, and December 31, 2008, to December 1, 2011, and December 31, 2011, respectively, amended Subsec. (c)(2) to replace “such member municipalities” with “participating municipalities” and add Subpara. (B) re economic development district, and amended Subsec. (d) to change reporting dates from July 1, 2007, and February 1, 2008, to July 1, 2011, and February 1, 2012, respectively, effective July 1, 2011; P.A. 13-247 amended Subsec. (b) by deleting provision re submission of proposal by specified entities for joint provision of service or services currently provided by municipalities within region of such an entity or contiguous thereto, but not provided on a regional basis, by authorizing specified entities to submit proposal for purposes described in Subdivs. (1) and (2) and by adding Subdiv. (3) re shared information technology services, added new Subsec. (d) re applying for a grant and redesignated existing Subsec. (d) as Subsec. (e), effective June 19, 2013, and amended Subsec. (a) by deleting former Subdivs. (2) and (3) re definitions of “regional council of elected officials” and “regional planning agency” and redesignating existing Subdivs. (4) to (6) as Subdivs. (2) to (4), amended Subsec. (b) by deleting references to regional planning agency and regional council of elected officials and making conforming changes, amended Subsec. (c)(1) by replacing “An entity specified in subsection (a) of this section” with “A regional council of governments or an economic development district” and amended Subsec. (d)(1) by adding provision re including costs to connect at same rate as other government entities, effective January 1, 2015.



Section 4-124t - Review by Secretary of the Office of Policy and Management of regional tax-based revenue sharing programs and regional asset districts. Report to General Assembly.

(a) The Secretary of the Office of Policy and Management shall, within available appropriations, conduct a review of (1) regional tax-based revenue sharing programs, and (2) the establishment of regional asset districts. The review under subdivision (1) of this subsection shall include, but not be limited to, a study of any available models of such revenue sharing programs, the adaptations that may be needed in such programs for use in this state, the effect on property taxes and on a town’s grand list, and other possible effects on both municipal and regional finances. The review under subdivision (2) of this subsection shall include, but not be limited to, a study of any available models of regional asset districts, the adaptations that may be needed in such programs for use in this state and other possible effects on both municipal and regional finances.

(b) Not later than July 1, 2009, the secretary shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to planning and development, and finance, revenue and bonding, with the results of the review undertaken pursuant to subsection (a) of this section, and with recommendations relating to the institution of revenue sharing programs and establishment of regional asset districts.

(P.A. 07-239, S. 7.)

History: P.A. 07-239 effective July 1, 2007.



Section 4-124tt - Pilot program for training re employment skills and credentials for certain individuals with minor dependents. Eligibility.

Within available appropriations, the Office of Workforce Competitiveness, within the Labor Department, may establish a pilot program to provide any eligible individual with a minor dependent access to training in order to obtain skills and credentials necessary to obtain and maintain employment. Such skills and credentials may include, but need not be limited to (1) a high school diploma or its equivalent; (2) an alternative degree; (3) English as a second language training; and (4) vocational training. For purposes of this section, an eligible individual is an individual who would qualify for benefits under the temporary assistance for needy families program pursuant to Title IV-A of the Social Security Act.

(P.A. 06-164, S. 1; P.A. 11-48, S. 87.)

History: P.A. 06-164 effective July 1, 2006; P.A. 11-48 removed reference to Sec. 4-124w and added “within the Labor Department”, effective July 1, 2011.



Section 4-124u - *(See end of section for amended version and effective date.) Process for voluntary review of projects of regional significance.

(a) As used in this section:

(1) “Regional planning organization” means (A) a regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive, (B) a regional council of elected officials organized under the provisions of sections 4-124c to 4-124h, inclusive, or (C) a regional planning agency organized under the provisions of chapter 127; and

(2) “Proposed project of regional significance” means a proposed project, to be built by a private developer, that is an open air theater, shopping center or other development that is planned to create more than (A) five hundred thousand square feet of indoor commercial or industrial space, (B) two hundred fifty residential housing units in structures under four stories, or (C) one thousand parking spaces.

(b) Each regional planning organization shall establish a voluntary process for applicants to any state or municipal agency, department or commission to request a preapplication review of proposed projects of regional significance. Such process shall determine the components of the review which shall include a procedure to assure that all relevant municipalities and regional and state agencies provide the applicant with (1) preliminary comment on the project, which shall be in a form determined by the agency, (2) summaries of the review process of each agency, and (3) an opportunity for the applicant to discuss the project with representatives of each relevant municipality or state agency at a meeting convened by the regional planning organization. At least one representative from each relevant municipality and each state agency, department or commission shall participate in a review of a proposed project of regional significance upon request of a regional planning organization at a meeting convened for such purpose, provided (A) the regional planning organization notifies each agency, department or commission of any such meeting no later than the date three weeks before the date of such meeting, and (B) no such organization shall convene more than one such meeting in any quarter of a calendar year. Nothing in this section shall be deemed to prevent two or more regional planning organizations from convening joint meetings to carry out the provisions of this section. The regional planning organization shall prepare a report of the comments of the agencies reviewing the proposal and provide a copy of such report to the applicant and each reviewing agency.

(c) No results or information obtained from the preapplication review established under this section shall be appealed under any provision of the general statutes and no such results or information shall be binding on the applicant or any authority, commission, department, agency or other official having jurisdiction to review the proposed project.

(P.A. 09-165, S. 1.)

*Note: On and after January 1, 2015, this section, as amended by section 262 of public act 13-247, is to read as follows:

“Sec. 4-124u. Process for voluntary review of projects of regional significance. (a) As used in this section, “proposed project of regional significance” means a proposed project, to be built by a private developer, that is an open air theater, shopping center or other development that is planned to create more than (1) five hundred thousand square feet of indoor commercial or industrial space, (2) two hundred fifty residential housing units in structures under four stories, or (3) one thousand parking spaces.

(b) Each regional council of governments shall establish a voluntary process for applicants to any state or municipal agency, department or commission to request a preapplication review of proposed projects of regional significance. Such process shall determine the components of the review which shall include a procedure to assure that all relevant municipalities and regional and state agencies provide the applicant with (1) preliminary comment on the project, which shall be in a form determined by the agency, (2) summaries of the review process of each agency, and (3) an opportunity for the applicant to discuss the project with representatives of each relevant municipality or state agency at a meeting convened by the regional council of governments. At least one representative from each relevant municipality and each state agency, department or commission shall participate in a review of a proposed project of regional significance upon request of a regional council of governments at a meeting convened for such purpose, provided (A) the regional council of governments notifies each agency, department or commission of any such meeting no later than the date three weeks before the date of such meeting, and (B) no such organization shall convene more than one such meeting in any quarter of a calendar year. Nothing in this section shall be deemed to prevent two or more regional councils of governments from convening joint meetings to carry out the provisions of this section. The regional council of governments shall prepare a report of the comments of the agencies reviewing the proposal and provide a copy of such report to the applicant and each reviewing agency.

(c) No results or information obtained from the preapplication review established under this section shall be appealed under any provision of the general statutes and no such results or information shall be binding on the applicant or any authority, commission, department, agency or other official having jurisdiction to review the proposed project.”

(P.A. 09-165, S. 1; P.A. 13-247, S. 262.)

History: P.A. 13-247 amended Subsec. (a) by deleting definition of “regional planning organization” and making technical changes, and amended Subsec. (b) by substituting “council of governments” for “planning organization” and “councils of governments” for “planning organizations”, effective January 1, 2015.



Section 4-124uu - Program re trained workforce for the film industry.

(a) The Office of Workforce Competitiveness, in conjunction with the Labor Commissioner and in consultation with the Commissioners of Education and Economic and Community Development, shall establish a program that is designed to develop a trained workforce for the film industry in the state. Such program shall have three components: (1) An unpaid intern training program for high school and college students; (2) a production assistant training program open to any state resident; and (3) a workforce training program that would include classroom training, on-set training and a mentor program.

(b) Not later than ninety days after July 1, 2012, the Office of Workforce Competitiveness, with the approval of the Labor Commissioner, shall establish written participation guidelines for the program authorized under this section.

(c) Not later than January 1, 2012, and annually thereafter, the Office of Workforce Competitiveness shall submit a status report, in accordance with the provisions of section 11-4a, on the establishment and operation of the program authorized under this section to the Labor Commissioner, the Connecticut Employment and Training Commission and the joint standing committees of the General Assembly having cognizance of matters relating to commerce and higher education and employment advancement.

(P.A. 07-236, S. 6; P.A. 11-48, S. 97.)

History: P.A. 07-236 effective July 1, 2007; P.A. 11-48 amended Subsec. (a) by requiring Office of Workforce Competitiveness to work in conjunction, rather than in consultation, with Labor Commissioner and by deleting Commission on Culture and Tourism from list of entities to be consulted with, amended Subsec. (b) by changing date from July 1, 2007, to July 1, 2012, and adding requirement for Labor Commissioner’s approval and amended Subsec. (c) by changing date from January 1, 2008, to January 1, 2012, and adding Labor Commissioner to list of report recipients, effective July 1, 2011.



Section 4-124v - Bond issue for nonprofit collaboration incentive grant program.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Secretary of the Office of Policy and Management for the purpose of providing grants-in-aid under the nonprofit collaboration incentive grant program established pursuant to subsection (c) of this section.

(c) (1) There is established the nonprofit collaboration incentive grant program to provide grants to nonprofit organizations for infrastructure costs related to the consolidation of programs and services resulting from the collaborative efforts of two or more such organizations. Grant funds may be used for: (A) The purchase of and improvements to facilities; (B) the refinancing of facility loans; (C) equipment purchases; (D) energy conservation, transportation and technology projects; (E) planning and administrative costs related to such purchases, improvements, refinancing or projects; and (F) any other purpose authorized in guidelines established under subdivision (2) of this subsection.

(2) Not later than February 1, 2010, the Secretary of the Office of Policy and Management shall, in consultation with the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to human services, and with representatives of nonprofit organizations that receive state funding, develop guidelines for (A) administration of the nonprofit collaboration incentive grant program, (B) eligibility criteria for participation by nonprofit organizations, and for the expenditure of grant funds, and (C) prioritization for the awarding of grants pursuant to this section.

(3) Not later than March 1, 2010, and annually thereafter, the Secretary of the Office of Policy and Management shall publish a notice of grant availability and solicit proposals for funding under the nonprofit collaboration incentive grant program. Nonprofit organizations eligible for such funding pursuant to the guidelines developed under subdivision (2) of this subsection may file applications for such funding at such times and in such manner as the secretary prescribes. The secretary shall review all grant applications and make determinations as to which projects to fund and the amount of grants to be awarded in accordance with the guidelines developed under subdivision (2) of this subsection.

(d) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(Sept. Sp. Sess. P.A. 09-2, S. 25.)

History: Sept. Sp. Sess. P.A. 09-2 effective September 25, 2009.



Section 4-124vv - Labor Department to fund Connecticut Career Choices.

The Labor Department, working with its Office of Workforce Competitiveness, shall, within available appropriations, fund Connecticut Career Choices.

(Sept. Sp. Sess. P.A. 09-7, S. 33; P.A. 11-48, S. 88.)

History: Sept. Sp. Sess. P.A. 09-7 effective October 5, 2009; P.A. 11-48 changed funding entity from Office of Workforce Competitiveness to Labor Department working with Office of Workforce Competitiveness, effective July 1, 2011.



Section 4-124w - Office of Workforce Competitiveness. Responsibilities.

(a) There shall be within the Labor Department an Office of Workforce Competitiveness.

(b) The Labor Commissioner shall, with the assistance of the Office of Workforce Competitiveness:

(1) Be the Governor’s principal workforce development policy advisor;

(2) Be the liaison between the Governor and any local, state or federal organizations and entities with respect to workforce development matters, including implementation of the Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended;

(3) Coordinate the workforce development activities of all state agencies;

(4) Coordinate the state’s implementation of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, and advise and assist the Governor with matters related to said act;

(5) Establish methods and procedures to ensure the maximum involvement of members of the public, the legislature and local officials in workforce development matters, including implementation of the Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended;

(6) Enter into such contractual agreements, in accordance with established procedures, as may be necessary to carry out the provisions of this section;

(7) Take any other action necessary to carry out the provisions of this section; and

(8) Not later than October 1, 2012, and annually thereafter, submit a report, with the assistance of the Labor Department, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to education, economic development, labor and higher education and employment advancement specifying a forecasted assessment by the Labor Department of workforce shortages in occupations in this state for the succeeding two and five-year periods. The report shall also include recommendations concerning (A) methods to generate a sufficient number of workers to meet identified workforce needs, including, but not limited to, scholarship, school-to-career and internship programs, and (B) methods secondary and higher education and private industry can use to address identified workforce needs.

(c) The Labor Department shall be the lead state agency for the development of employment and training strategies and initiatives required to support the state’s position in the knowledge economy. The Labor Commissioner, with the assistance of the Office of Workforce Competitiveness, may call upon any office, department, board, commission or other agency of the state to supply such reports, information and assistance as may be necessary or appropriate in order to carry out its duties and requirements. Each officer or employee of such office, department, board, commission or other agency of the state is authorized and directed to cooperate with the Labor Commissioner and to furnish such reports, information and assistance.

(P.A. 00-192, S. 19, 102; P.A. 01-170, S. 1; P.A. 03-19, S. 5; 03-278, S. 8; P.A. 04-212, S. 2; Sept. Sp. Sess. P.A. 09-7, S. 109; P.A. 11-48, S. 81.)

History: P.A. 00-192 effective July 1, 2000; P.A. 01-170 added Subsec. (b)(9) re annual reporting requirements; P.A. 03-19 made a technical change in Subsec. (a), effective May 12, 2003; P.A. 03-278 made technical changes in Subsec. (b)(9), effective July 9, 2003; P.A. 04-212 made technical changes in Subsec. (a) and, in Subsec. (b), inserted new Subdiv. (5) charging Office of Workforce Competitiveness with coordinating strategies re technology-based talent and innovation among state and quasi-public agencies, renumbering existing Subdivs. accordingly, revised internal references in renumbered Subdivs. (8) and (9), and added Subdiv. (10) making Office of Workforce Competitiveness the lead state agency for developing strategies and initiatives to support Connecticut’s position in the knowledge economy, effective July 1, 2004; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) by deleting former Subdiv. (5) re coordination of development and implementation of strategies re technology-based talent and innovation among state and quasi-public agencies and redesignating existing Subdivs. (6) to (11) as Subdivs. (5) to (10), effective October 5, 2009; P.A. 11-48 amended Subsec. (a) by placing Office of Workforce Competitiveness within Labor Department rather than within Office of Policy and Management for administrative purposes, amended Subsec. (b) by changing reference to the office to Labor Commissioner with assistance of the Office of Workforce Competitiveness, deleted former Subsec. (b)(6) re appointing officials and employees, redesignated existing Subsec. (b)(7) and (8) as Subsec. (b)(6) and (7), deleted former Subsec. (b)(9) re lead state agency for development of employment and training strategies, redesignated existing Subsec. (b)(10) as Subsec. (b)(8), and amended Subsec. (c) by designating Labor Department as lead state agency for development of employment and training strategies and by changing references to Office of Workforce Competitiveness to Labor Commissioner, effective July 1, 2011.



Section 4-124ww - Report identifying workforce shortage sectors and subsectors.

The Office of Workforce Competitiveness, in consultation with the Connecticut Employment and Training Commission, the Department of Education, the Department of Economic and Community Development and the Labor Department, shall biennially submit to the Board of Regents for Higher Education a report identifying the sectors or subsectors in which workforce shortages exist, the types of workforce skills needed in such sectors or subsectors to address workforce shortages and which career pathways should be established.

(P.A. 11-48, S. 285; 11-133, S. 2.)

History: Pursuant to P.A. 11-48, “Department of Higher Education” and “Board of Governors of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 4-124x and 4-124y - Technology assessment examination program; report. Information technology credential or degree program; guidelines; report.

Sections 4-124x and 4-124y are repealed, effective July 1, 2011.

(P.A. 01-193, S. 4, 5, 9; P.A. 03-19, S. 6, 7; P.A. 11-48, S. 285, 303.)



Section 4-124z - Review and evaluation of linkage between skill standards for education and training and employment needs of business and industry.

(a) The Labor Commissioner, the Commissioner of Economic and Community Development, working with the Office of Workforce Competitiveness, the Commissioners of Education and Social Services, the Secretary of the Office of Policy and Management and the president of the Board of Regents for Higher Education, in consultation with the superintendent of the technical high school system and one member of industry representing each of the economic clusters identified by the Commissioner of Economic and Community Development pursuant to section 32-1m shall (1) review, evaluate and, as necessary, recommend improvements for certification and degree programs offered by the technical high school system and the community-technical college system to ensure that such programs meet the employment needs of business and industry, and (2) develop strategies to strengthen the linkage between skill standards for education and training and the employment needs of business and industry.

(b) Not later than January 1, 2002, and annually thereafter, the Commissioner of Education shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to education, commerce, labor and higher education and employment advancement on (1) the implementation of any recommended programs or strategies within the technical high school system or the community-technical college system to strengthen the linkage between technical high school and community-technical college certification and degree programs and the employment needs of business and industry, and (2) any certification or degree programs offered by technical high schools or community-technical colleges that do not meet current industry standards.

(P.A. 01-193, S. 6, 9; P.A. 03-278, S. 9; P.A. 04-212, S. 3; P.A. 05-191, S. 10; P.A. 11-48, S. 82; P.A. 12-116, S. 87; P.A. 13-31, S. 1.)

History: P.A. 01-193 effective July 1, 2001; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; P.A. 04-212 amended Subsec. (b) to make a technical change, effective June 3, 2004; P.A. 05-191 substituted “32-1m” for “32-4g” in Subsec. (a); P.A. 11-48 amended Subsec. (a) by deleting reference to Office of Workforce Competitiveness, by requiring Commissioner of Economic and Community Development to work with Office of Workforce Competitiveness and by changing “Chancellor of the regional community-technical colleges” to “president of the Board of Regents for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-116, “vocational-technical school” and “vocational-technical schools” were changed editorially by the Revisors to “technical high school” and “technical high schools”, respectively, effective July 1, 2012; P.A. 13-31 made a technical change in Subsec. (b), effective May 28, 2013.






Chapter 51 - Department of Administrative Services: Public Works (See Chapters 59, 60)

Section 4-125 - “Public Works Department” or “Public Works Commissioner” construed as “Department of Administrative Services” or “Commissioner of Administrative Services”, when.

Section 4-125 is repealed.

(March, 1950, S. 1896d; P.A. 77-614, S. 73, 610; P.A. 82-451, S. 1, 9; P.A. 87-496, S. 109, 110.)



Section 4-126a - Janitors of courthouses.

Section 4-126a is repealed.

(1959, P.A. 152, S. 67; P.A. 77-614, S. 106, 610; P.A. 78-280, S. 2, 127; P.A. 84-436, S. 11, 12.)



Section 4-127 and 4-127a - Citizens’ Advisory Council on Public Works. Agencies to furnish information to commissioner; certification re availability of space as shown on inventory.

Sections 4-127 and 4-127a are repealed.

(March, 1950, S. 1898d; 1972, P.A. 247, S. 1; P.A. 73-149, S. 3, 5; P.A. 75-425, S. 21, 57.)



Section 4-129 - Office space for the press.

Section 4-129 is repealed.

(1949 Rev., S. 202; March, 1950, S. 69d; P.A. 82-472, S. 182, 183.)



Section 4-136 - Building to house Rex Brasher paintings.

Section 4-136 is repealed.

(March, 1950, S. 1904d; 1959, P.A. 615, S. 6.)



Section 4-137 - Reimbursement of fire districts or departments for 1955 flood losses.

Obsolete.

(November, 1955, S. N181.)






Chapter 51a - Public Building Contracts (See Chapter 60)

Section 4-137f - Sub-bids; relation to general bidders; procedure on rejection of bids.

Section 4-137f is repealed.

(P.A. 73-528, S. 6–8, 12; P.A. 74-246, S. 6, 7, 11; P.A. 79-349, S. 1, 2; 79-388; P.A. 82-447, S. 7.)



Section 4-137h - General bidder may submit sub-bid.

Section 4-137h is repealed.

(P.A. 73-528, S. 10, 12; P.A. 74-246, S. 9, 11; P.A. 79-441; P.A. 82-447, S. 7.)






Chapter 52 - State Building Program Commission (Repealed)

Section 4-138 to 4-140 - State Building Program Commission.

Sections 4-138 to 4-140, inclusive, are repealed.

(June, 1955, S. 1930d–1932d; September, 1957, P.A. 11, S. 16; 1972, P.A. 85, S. 4.)






Chapter 53 - Claims Against the State

Section 4-141 - Definitions.

As used in this chapter: “Claim” means a petition for the payment or refund of money by the state or for permission to sue the state; “just claim” means a claim which in equity and justice the state should pay, provided the state has caused damage or injury or has received a benefit; “person” means any individual, firm, partnership, corporation, limited liability company, association or other group, including political subdivisions of the state; “state agency” includes every department, division, board, office, commission, arm, agency and institution of the state government, whatever its title or function; and “state officers and employees” includes every person elected or appointed to or employed in any office, position or post in the state government, whatever such person’s title, classification or function and whether such person serves with or without remuneration or compensation, including judges of probate courts, employees of such courts and special limited conservators appointed by such courts pursuant to section 17a-543a. In addition to the foregoing, “state officers and employees” includes attorneys appointed as victim compensation commissioners, attorneys appointed by the Public Defender Services Commission as public defenders, assistant public defenders or deputy assistant public defenders and attorneys appointed by the court as Division of Public Defender Services assigned counsel, individuals appointed by the Public Defender Services Commission, or by the court, as a guardian ad litem or attorney for a party in a neglect, abuse, termination of parental rights, delinquency or family with service needs proceeding, the Attorney General, the Deputy Attorney General and any associate attorney general or assistant attorney general, any other attorneys employed by any state agency, any commissioner of the Superior Court hearing small claims matters or acting as a fact-finder, arbitrator or magistrate or acting in any other quasi-judicial position, any person appointed to a committee established by law for the purpose of rendering services to the Judicial Department, including, but not limited to, the Legal Specialization Screening Committee, the State-Wide Grievance Committee, the Client Security Fund Committee, the advisory committee appointed pursuant to section 51-81d and the State Bar Examining Committee, any member of a multidisciplinary team established by the Commissioner of Children and Families pursuant to section 17a-106a, and any physicians or psychologists employed by any state agency. “State officers and employees” shall not include any medical or dental intern, resident or fellow of The University of Connecticut when (1) the intern, resident or fellow is assigned to a hospital affiliated with the university through an integrated residency program, and (2) such hospital provides protection against professional liability claims in an amount and manner equivalent to that provided by the hospital to its full-time physician employees.

(1959, P.A. 685, S. 1; P.A. 76-371, S. 1, 5; P.A. 80-153, S. 1; 80-197, S. 1; P.A. 84-74, S. 1, 2; P.A. 85-152, S. 1; P.A. 86-110; P.A. 91-349, S. 1, 8; P.A. 93-310, S. 28, 32; P.A. 95-79, S. 8, 189; P.A. 96-246, S. 23; P.A. 99-215, S. 1; P.A. 04-160, S. 4; 04-257, S. 2; May Sp. Sess. P.A. 04-2, S. 19; P.A. 11-51, S. 9, 19; 11-152, S. 7.)

History: P.A. 76-371 included public defenders or assistant public defenders appointed by public defenders services commission, attorney general, deputy attorney general, assistant attorneys general and any other attorney appointed by state agency and physicians and psychologists employed by state agencies in definition of “state officers and employees”; P.A. 80-153 included commissioners of superior court hearing small claims matters in definition of “state officers and employees”; P.A. 80-197 included deputy assistant public defenders and special assistant public defenders as state officers and employees; P.A. 84-74 included any “associate attorney general” in the definition of state officers and employees; P.A. 85-152 included fact-finders, arbitrators, magistrates, persons in quasi-judicial positions and certain appointees rendering service to the judicial department in definition of “state officers and employees”; P.A. 86-110 included judges of probate court and employees of such courts in definition of “state officers and employees”; P.A. 91-349 added exception to the definition of state officers and employees for medical and dental interns, residents and fellows of The University of Connecticut; P.A. 93-310 added “attorneys appointed as victim compensation commissioners”, effective July 1, 1993; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 96-246 included members of multidisciplinary team established by Commissioner of Children and Families in definition of “state officers and employers”; P.A. 99-215 included the State-Wide Grievance Committee and the Client Security Fund Committee in the definition of “state officers and employees” and made technical changes; P.A. 04-160 added provision re special limited conservators appointed pursuant to Sec. 17a-543a; P.A. 04-257 made technical changes, effective June 14, 2004; May Sp. Sess. P.A. 04-2 added provision re advisory committee appointed pursuant to Sec. 51-81d and made technical changes; P.A. 11-51 substituted “Division of Public Defender Services assigned counsel” for “special assistant public defenders”, effective July 1, 2011; pursuant to P.A. 11-51, “Commission on Child Protection” was changed editorially by the Revisors to “Public Defender Services Commission”, effective July 1, 2011; P.A. 11-152 redefined “state officers and employees” to include individuals appointed by Public Defender Services Commission, or by the court, as guardian ad litem or attorney in a neglect, abuse, termination of parental rights, delinquency or family with service needs proceeding.

Cited. 40 CA 460.

Cited. 26 CS 24; 40 CS 251.



Section 4-142 - Claims Commissioner. Excepted claims.

There shall be a Claims Commissioner who shall hear and determine all claims against the state except: (1) Claims for the periodic payment of disability, pension, retirement or other employment benefits; (2) claims upon which suit otherwise is authorized by law including suits to recover similar relief arising from the same set of facts; (3) claims for which an administrative hearing procedure otherwise is established by law; (4) requests by political subdivisions of the state for the payment of grants in lieu of taxes; and (5) claims for the refund of taxes.

(1959, P.A. 685, S. 2; P.A. 75-605, S. 1, 27; P.A. 96-85.)

History: P.A. 75-605 replaced commission on claims with claims commissioner; P.A. 96-85 amended Subdiv. (2) to include suits to recover similar relief arising from the same set of facts.

See Sec. 3-70a(b) re Claims Commissioner’s duties with respect to claims for abandoned property.

Cited. 12 CA 449; 17 CA 130; 20 CA 676; 41 CA 61.

Cited. 26 CS 24.

Subdiv. (2):

Cited. 191 C. 222.



Section 4-142a - Appointment. Term. Qualifications. Compensation. Contractual agreements. Receipt of money, revenue or services.

(a) The Claims Commissioner shall be appointed by the Governor with the advice and consent of the General Assembly to serve for a term of four years from the first day in July in the year of his appointment and until his successor has been appointed and has qualified. The commissioner shall be an attorney-at-law and shall have been admitted to practice before the courts of the state of Connecticut for at least five years prior to his appointment. The commissioner shall receive such compensation as is fixed under the provisions of section 4-40. The commissioner may enter into such contractual agreements, in accordance with established procedures, as may be necessary for the discharge of his duties. Subject to the provisions of section 4-32, and unless otherwise provided by law, the commissioner is authorized to receive any money, revenue or services from the federal government, corporations, associations or individuals, including payments from the sale of printed matter or any other materials or services.

(b) The Office of the Claims Commissioner shall be within the Department of Administrative Services, provided the office shall have independent decision-making authority.

(P.A. 75-605, S. 2, 27; P.A. 82-297; P.A. 84-346, S. 1, 4; Sept. Sp. Sess. P.A. 09-7, S. 25.)

History: P.A. 82-297 amended section to allow commissioner to enter into contractual agreements and to receive money, revenue or services from certain entities and individuals; P.A. 84-346 added Subsec. (b), placing office of claims commissioner within comptroller’s office for administrative purposes; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to move office from office of the Comptroller to Department of Administrative Services, effective October 5, 2009.

Cited. 41 CA 61.



Section 4-142b - Staff. Office.

The Department of Administrative Services shall provide staff support for the Office of the Claims Commissioner. The Claims Commissioner shall maintain a permanent office in Hartford County in such suitable space as the Commissioner of Administrative Services provides. All papers required to be filed with the Claims Commissioner shall be delivered to such office.

(P.A. 75-605, S. 3, 27; P.A. 77-614, S. 73, 610; P.A. 82-167, S. 2, 7; P.A. 84-346, S. 2, 4; P.A. 87-496, S. 42, 110; Sept. Sp. Sess. P.A. 09-7, S. 26; P.A. 11-51, S. 98.)

History: P.A. 77-614 substituted commissioner of administrative services for public works commissioner; P.A. 82-167 changed required location of office from Hartford to Hartford county; P.A. 84-346 provided that the positions of clerk and assistant shall be in the unclassified service with compensation fixed pursuant to Sec. 4-40, rather than by the legislative management committee and deleted provision authorizing committee to approve appointment by the claims commissioner of such assistants; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sept. Sp. Sess. P.A. 09-7 deleted provisions re employment of clerk and other assistants and added provision requiring Department of Administrative Services to provide staff support, effective October 5, 2009; P.A. 11-51 changed “Commissioner of Public Works” to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4-143 to 4-145 - Appointment, removal, compensation of commission. Chairman; executive secretary; office. Quorum; all members to participate in claim disposition.

Sections 4-143 to 4-145, inclusive, are repealed.

(1959, P.A. 685, S. 3–5; 1961, P.A. 476, S. 1–3; 1969, P.A. 749, S. 10; 1972, P.A. 294, S. 3; P.A. 75-605, S. 26, 27.)



Section 4-146 - Notice of injury by claimant.

Any person who suffers damage or injury because of the defective condition of a building, park or ground owned or leased by the state shall, within a reasonable time after such damage or injury, notify the official having control of or the agency using such building, park or ground, stating the date, time, place and circumstances of such damage or injury. No claim shall be defeated because of a lack or failure of such notice except upon a showing by the state that it was substantially prejudiced thereby.

(1959, P.A. 685, S. 16.)

See Sec. 13a-144 re claims for injuries sustained on state highways or sidewalks.



Section 4-147 - Notice of claim. Filing fees.

Any person wishing to present a claim against the state shall file with the Office of the Claims Commissioner a notice of claim, in duplicate, containing the following information: (1) The name and address of the claimant; the name and address of his principal, if the claimant is acting in a representative capacity, and the name and address of his attorney, if the claimant is so represented; (2) a concise statement of the basis of the claim, including the date, time, place and circumstances of the act or event complained of; (3) a statement of the amount requested; and (4) a request for permission to sue the state, if such permission is sought. A notice of claim, if sent by mail, shall be deemed to have been filed with the Office of the Claims Commissioner on the date such notice of claim is postmarked. Claims in excess of five thousand dollars shall be accompanied by a check or money order in the sum of fifty dollars payable to the Treasurer, state of Connecticut. Claims for five thousand dollars or less shall be accompanied by a check or money order in the sum of twenty-five dollars payable to the Treasurer, state of Connecticut. Fees may be waived by the commissioner for good cause but such action by the commissioner shall not relieve the claimant from the obligation of filing his notice of claim in timely fashion within the statute of limitations under section 4-148. The Office of the Claims Commissioner shall promptly deliver a copy of the notice of claim to the Attorney General. Such notice shall be for informational purposes only and shall not be subject to any formal or technical requirements, except as may be necessary for clarity of presentation and facility of understanding.

(1959, P.A. 685, S. 6; P.A. 75-605, S. 4, 27; P.A. 82-167, S. 3, 7; P.A. 84-43, S. 2; May Sp. Sess. P.A. 92-6, S. 115, 117; Sept. Sp. Sess. P.A. 09-7, S. 29.)

History: P.A. 75-605 replaced clerk of commission with clerk of the office of the claims commissioner; P.A. 82-167 added provisions allowing imposition of filing fees of $10 or $25 depending upon the amount of the claim and allowing waiver of fees; P.A. 84-43 added provision that a notice of claim sent by mail is deemed to have been filed on the date it is postmarked; May Sp. Sess. P.A. 92-6 increased claims differential amount from $1,000 to $5,000 and fees from $25 to $50 and $10 to $25; Sept. Sp. Sess. P.A. 09-7 deleted references to clerk of the office, effective October 5, 2009.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.

Court held authorization to sue related to amount requested, and the plaintiff’s suit for more than that amount was abatable. 26 CS 24. Cited. 40 CS 251.



Section 4-148 - Limitation on presentation of claim. Exception.

(a) Except as provided in subsection (b) of this section, no claim shall be presented under this chapter but within one year after it accrues. Claims for injury to person or damage to property shall be deemed to accrue on the date when the damage or injury is sustained or discovered or in the exercise of reasonable care should have been discovered, provided no claim shall be presented more than three years from the date of the act or event complained of.

(b) The General Assembly may, by special act, authorize a person to present a claim to the Claims Commissioner after the time limitations set forth in subsection (a) of this section have expired if it deems such authorization to be just and equitable and makes an express finding that such authorization is supported by compelling equitable circumstances and would serve a public purpose. Such finding shall not be subject to review by the Superior Court.

(c) No claim cognizable by the Claims Commissioner shall be presented against the state except under the provisions of this chapter. Except as provided in section 4-156, no claim once considered by the Claims Commissioner, by the General Assembly or in a judicial proceeding shall again be presented against the state in any manner.

(1959, P.A. 685, S. 23; P.A. 75-605, S. 5, 27; P.A. 90-284, S. 3.)

History: P.A. 75-605 replaced commission on claims with claims commissioner; P.A. 90-284 inserted new Subsec. (b) re the authority of the general assembly to permit a person to present a claim after the expiration of the time limitations of Subsec. (a), and relettered former Subsec. (b) as Subsec. (c).

Cited. 36 CS 271; 45 CS 136.

Subsec. (a):

Cited. 189 C. 550; 213 C. 13. Correct legal standard by which to evaluate timeliness of causes of action in negligence restated. Limitation period for actions in negligence begins to run on date when injury is first discovered or in exercise of reasonable care should have been discovered. 268 C. 723.

Cited. 28 CA 175.

Cited. 36 CS 273.

Subsec. (b):

Cited. 204 C. 17; 212 C. 415, 421.



Section 4-149 - Representation by the Attorney General.

(a) The Attorney General shall review each claim delivered under section 4-147. If such review discloses to the satisfaction of the Attorney General that protection of the state’s interest does not reasonably require representation by the Attorney General before the Claims Commissioner, then such representation shall be provided by the state agency or department involved in the claim. In making such determination, the Attorney General shall consider (1) the sum of money involved; (2) the legal significance of the claim as a precedent; and (3) the complexity of the legal and factual issues presented.

(b) The Attorney General shall notify the Claims Commissioner and the agency or department involved within ninety days of receipt of a claim by the Attorney General in those instances when the Attorney General determines that protection of the state’s interest does not reasonably require representation by the Attorney General before the Claims Commissioner.

(c) When the representative for the state, which representative may in appropriate cases be the Attorney General, desires to oppose a claim, such representative shall file with the Office of the Claims Commissioner a notice of opposition, in duplicate, containing a concise statement of such representative’s objections. The Office of the Claims Commissioner shall promptly deliver a copy thereof to the claimant.

(1959, P.A. 685, S. 7; P.A. 75-605, S. 6, 27; P.A. 84-264, S. 1, 5; P.A. 02-89, S. 5; Sept. Sp. Sess. P.A. 09-7, S. 28.)

History: P.A. 75-605 deleted reference to attorney general as legal advisor to commission and elsewhere replaced commission with claims commissioner and executive secretary with clerk of the office of the claims commissioner; P.A. 84-264 divided section into Subsecs. and added provisions re: Review of claims by attorney general, determination by attorney general whether protection of state’s interest reasonably requires representation by attorney general before the claims commissioner, notification of claims commissioner of determination that representation by attorney general is not reasonably required within 90 days of receipt of claim, and referral of such claims to state agency or department involved in the claim; P.A. 02-89 deleted as obsolete former Subsec. (d) requiring the Attorney General to review claims in which he is representing the state before the Claims Commissioner on May 29, 1984, and, if he determines that protection of the state’s interest does not require such representation, to refer any such claims to the appropriate state agency or department for representation of the state before the Claims Commissioner, and made technical changes for purposes of gender neutrality in Subsecs. (b) and (c); Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c) to delete references to clerk of the office and make a conforming change, effective October 5, 2009.



Section 4-150 - Service on or delivery to commissioner of subpoenas and papers.

(a) Any subpoena or other paper required to be served upon or delivered to the Claims Commissioner or to any person or official may be served or delivered in person or by certified mail. Service or delivery by certified mail shall be deemed complete upon the certification and deposit of such subpoena or paper at a United States post office. Proof of deposit and the return receipt shall be sufficient proof of service or delivery.

(b) Any such service or delivery required between the Claims Commissioner and any state agency or any state officer or employee may be made through the interdepartmental mailing system of the state, provided reasonable means are taken to ascertain that the subpoena or paper was received by the addressee.

(1959, P.A. 685, S. 19; P.A. 75-605, S. 7, 27.)

History: P.A. 75-605 replaced commission with claims commissioner.

Application to notice of claim. 36 CS 273.



Section 4-151 - Hearings.

(a) Claims shall be heard as soon as practicable after they are filed. The following claims shall be privileged with respect to assignment for hearing: (1) Claims by persons who are sixty-five years or older or who reach such age during the pendency of the claim, (2) claims by persons who are terminally ill, as defined in section 52-191c, and (3) claims by executors or administrators of estates. Hearings may be held at the Office of the Claims Commissioner, at any available hearing facility in the State Capitol or Legislative Office Building, upon request at any courthouse serving a judicial district or geographical area or city or town hall in the state or at such other suitable place as the Claims Commissioner finds is convenient and just to the claimant and to the Attorney General.

(b) The Claims Commissioner may call witnesses, examine and cross-examine any witness, require information not offered by the claimant or the Attorney General and stipulate matters to be argued. The Claims Commissioner shall not be bound by any law or rule of evidence, except as he may provide by his rules.

(c) The Claims Commissioner may administer oaths, cause depositions to be taken, issue subpoenas and order inspection and disclosure of books, papers, records and documents. Upon good cause shown any such order or subpoena may be quashed by the Claims Commissioner.

(d) If any person fails to respond to a subpoena, the Claims Commissioner may issue a capias, directed to a state marshal to arrest such person and bring such person before the Claims Commissioner to testify.

(e) If any person refuses to testify or to produce any relevant, unprivileged book, paper, record or document, the Claims Commissioner shall certify such fact to the Attorney General, who shall apply to the superior court for the judicial district in which such person resides for an order compelling compliance. Further refusal of such person shall be punished as provided by section 2-46. If such person is the claimant, the Claims Commissioner shall summarily dismiss his claim and order it forfeited to the state.

(f) When subpoenaed by the Claims Commissioner, witnesses shall be offered the fees and mileage allowances authorized by section 52-260, provided no such fee or allowance shall be paid to any state officer or employee who appears on behalf of the state.

(1959, P.A. 685, S. 8; P.A. 75-605, S. 8, 27; P.A. 78-280, S. 9, 127; P.A. 89-82, S. 4, 11; P.A. 00-99, S. 21, 154; P.A. 01-167, S. 2; 01-195, S. 4, 181.)

History: P.A. 75-605 replaced references to claims commission and its members with references to claims commissioner; P.A. 78-280 replaced “county courthouse” in Subsec. (a) with “courthouse serving a judicial district or geographical area” and substituted judicial district for county in Subsec. (e); P.A. 89-82 amended Subsec. (a) to provide for hearing of claims in legislative office building; P.A. 00-99 changed reference to “sheriff of the county in which such person resides” to “state marshal” in Subsec. (d), effective December 1, 2000; P.A. 01-167 amended Subsec. (a) to specify types of claims that are privileged with respect to assignment for hearing; P.A. 01-195 made a technical change in Subsec. (d) for the purposes of gender neutrality, effective July 11, 2001.

Claims Commissioner may subpoena documents from a respondent that has not been named as a party to the suit that commissioner has been asked to authorize. 133 CA 479.



Section 4-151a - Waiver of hearings.

On his own motion or at the request of the claimant or the representative for the state, which representative may in appropriate cases be the Attorney General, the Claims Commissioner may waive the hearing of any claim for five thousand dollars or less and proceed upon affidavits filed by the claimant and the state agency concerned.

(1961, P.A. 476, S. 5; 559, S. 2; P.A. 75-605, S. 9, 27; P.A. 82-167, S. 4, 7; P.A. 84-264, S. 2, 5; P.A. 92-34, S. 1.)

History: P.A. 75-605 substituted claims commissioner for commission and changed waiver limit from $250 to $750; P.A. 82-167 amended section to allow waiver of hearing of any claim for $1,000 or less instead of the prior limit of $750 and allow waiver on motion of commissioner, claimant or the attorney general; P.A. 84-264 changed “attorney general” to “representative for the state, which representative may in appropriate cases be the attorney general”; P.A. 92-34 increased from $1,000 to $5,000 the monetary limit on claims for which the claims commissioner may waive the hearing.



Section 4-152 - Misbehavior at proceedings.

If in the course of any proceeding any person is guilty of misbehavior which obstructs such proceeding, he may be excluded from further participation therein. If the miscreant is the claimant or his attorney, the Claims Commissioner may summarily terminate the proceeding, dismiss the claim and order it forfeited to the state.

(1959, P.A. 685, S. 18; P.A. 75-605, S. 10, 27.)

History: P.A. 75-605 replaced commission with claims commissioner.



Section 4-153 - Records of claims.

The Claims Commissioner shall cause a record to be made of each claim. Such record shall be retained in the files of the Claims Commissioner until the sine die adjournment of the regular session of the General Assembly next succeeding the disposition of such claim, at which time it shall be disposed of as may be decided pursuant to section 11-8a. Copies of such record and of the hearing transcript, if any, shall be made available upon request to the claimant and to the Attorney General and as the Claims Commissioner otherwise may direct.

(1959, P.A. 685, S. 9; 1961, P.A. 476, S. 4; 559, S. 1; P.A. 75-605, S. 11, 27; P.A. 80-338, S. 7.)

History: 1961 acts required record of claim rather than just of hearing, required retention of record until regular session following disposition of, rather than hearing on, claim and required copies of hearing transcript as well as record to be made available; P.A. 75-605 replaced commission with claims commissioner; P.A. 80-338 replaced reference to Sec. 4-34 with Sec. 11-8a in provision concerning disposal of records.



Section 4-154 - Time limit for decision. Notice to claimant.

(a) Not later than ninety days after hearing a claim, the Claims Commissioner shall render a decision as provided in subsection (a) of section 4-158. The Claims Commissioner shall make a finding of fact for each claim and file such finding with the order, recommendation or authorization disposing of the claim. The Office of the Claims Commissioner shall deliver a copy of such finding and order, recommendation or authorization to the claimant and to the representative for the state, which representative may in appropriate cases be the Attorney General.

(b) If such claim will automatically be submitted to the General Assembly by the Claims Commissioner pursuant to the provisions of subdivision (1) of subsection (a) of section 4-159, the Office of the Claims Commissioner shall give written notice to the claimant that such claim will be so submitted and that the General Assembly may accept, modify or reject the recommendation of the Claims Commissioner or remand the claim to the Claims Commissioner.

(c) If the claimant has the right pursuant to subsection (b) of section 4-158 to request the General Assembly to review the decision of the Claims Commissioner, the Office of the Claims Commissioner shall give written notice to the claimant that the claimant may request the General Assembly to review the decision and that the General Assembly may confirm, modify or vacate the decision or remand the claim to the Claims Commissioner. The notice shall indicate the date by which such a request must be filed with the Office of the Claims Commissioner.

(1959, P.A. 685, S. 10; P.A. 75-605, S. 12, 27; P.A. 84-264, S. 3, 5; P.A. 01-167, S. 4; P.A. 05-170, S. 3; Sept. Sp. Sess. P.A. 09-7, S. 27.)

History: P.A. 75-605 replaced commission with claims commissioner and executive secretary with clerk of the office of the claims commissioner; P.A. 84-264 changed “attorney general” to “representative for the state, which representative may in appropriate cases be the attorney general”; P.A. 01-167 added provision that if the claim will be submitted to the General Assembly pursuant to Sec. 4-159, the clerk shall give notice to the claimant that the claim will be so submitted and that the General Assembly may accept, reject or alter the recommendation and made technical changes for purposes of gender neutrality; P.A. 05-170 designated existing provisions re finding and decision of Claims Commissioner as Subsec. (a) and amended said Subsec. to require the decision be rendered as provided in Sec. 4-158(a), add references to an “authorization” of the Claims Commissioner and make a technical change, designated existing provisions re notice to the claimant as Subsec. (b) and amended said Subsec. to require the notice be given if the claim will be “automatically” submitted pursuant to Sec. 4-159(a)(1), require the notice be written and indicate that the General Assembly may “modify” rather than “alter” the recommendation and may remand the claim to the Claims Commissioner and added new Subsec. (c) re notice to claimant when claimant has right to request General Assembly to review decision; Sept. Sp. Sess. P.A. 09-7 replaced references to clerk with references to Office of the Claims Commissioner, effective October 5, 2009.



Section 4-155 - Disqualification of commission member.

Section 4-155 is repealed.

(1959, P.A. 685, S. 17; P.A. 75-605, S. 26, 27.)



Section 4-156 - Rehearings.

Upon the discovery of new evidence, any claimant aggrieved by an order of the Claims Commissioner rejecting or recommending the rejection of his claim, in whole or in part, may apply for rehearing. The claimant shall file with the Claims Commissioner an application for such rehearing in duplicate, stating concisely in the application the matters which he desires to submit to the Claims Commissioner. The Office of the Claims Commissioner shall promptly deliver a copy of the application to the Attorney General. The Attorney General shall review the application in the manner specified in subsection (a) of section 4-149. If such review discloses to the satisfaction of the Attorney General that protection of the state’s interest does not reasonably require representation before the Claims Commissioner by the Attorney General, the Attorney General shall refer the application to the state agency or department involved in the claim for representation of the state before the Claims Commissioner within ninety days of receipt of the application by the Attorney General. Each such rehearing shall be subject to the provisions of this chapter and the rules made thereunder respecting the hearing and disposition of claims and reports to the General Assembly.

(1959, P.A. 685, S. 21; P.A. 75-605, S. 13, 27; P.A. 84-264, S. 4, 5; Sept. Sp. Sess. P.A. 09-7, S. 173.)

History: P.A. 75-605 replaced commission with claims commissioner and executive secretary with clerk of the office of the claims commissioner; P.A. 84-264 added provisions re review of application for rehearing by the attorney general, determination of whether representation by the attorney general is required and referral by the attorney general of application to state agency or department involved in the claim within 90 days of receipt of claim; Sept. Sp. Sess. P.A. 09-7 deleted reference to clerk of the office and made technical changes, effective October 5, 2009.



Section 4-157 - Rules of procedure.

The Claims Commissioner shall adopt regulations in accordance with the provisions of chapter 54, not inconsistent with the policy and provisions of this chapter, governing his proceedings. The regulations shall avoid formal and technical requirements, but shall provide a simple, uniform, expeditious and economical procedure for the presentation and disposition of claims.

(1959, P.A. 685, S. 20; P.A. 75-605, S. 14, 27; P.A. 82-167, S. 5, 7; 82-472, S. 7, 183.)

History: P.A. 75-605 replaced commission with claims commissioner; P.A. 82-167 deleted obsolete reference to Secs. 4-46 and 4-49, substituting reference to Ch. 54; P.A. 82-472 required commissioner to adopt regulations in accordance with Ch. 54 and deleted references to rules subject to repealed Secs. 4-46 and 4-49.



Section 4-158 - Decision by Claims Commissioner. Request for legislative review. Payment of smaller claims.

(a) The Claims Commissioner may (1) order that a claim be denied or dismissed, (2) order immediate payment of a just claim in an amount not exceeding twenty thousand dollars, (3) recommend to the General Assembly payment of a just claim in an amount exceeding twenty thousand dollars, or (4) authorize a claimant to sue the state, as provided in section 4-160.

(b) Any person who has filed a claim for more than twenty thousand dollars may request the General Assembly to review a decision of the Claims Commissioner (1) ordering the denial or dismissal of the claim pursuant to subdivision (1) of subsection (a) of this section, including denying or dismissing a claim that requests permission to sue the state, or (2) ordering immediate payment of a just claim in an amount not exceeding twenty thousand dollars pursuant to subdivision (2) of subsection (a) of this section. A request for review shall be in writing and filed with the Office of the Claims Commissioner not later than twenty days after the date the person requesting such review receives a copy of the decision. The filing of a request for review shall automatically stay the decision of the Claims Commissioner.

(c) The Claims Commissioner shall submit each claim for which a request for review is filed pursuant to this section to the General Assembly pursuant to section 4-159.

(d) If the Claims Commissioner orders immediate payment of a just claim in an amount not exceeding twenty thousand dollars pursuant to subdivision (2) of subsection (a) of this section and a request for review is not timely filed pursuant to subsection (b) of this section, the Office of the Claims Commissioner shall deliver to the Comptroller a certified copy of the Claims Commissioner’s order and the Comptroller shall make payment from such appropriation as the General Assembly may have made for the payment of claims or, in the case of contractual claims for goods or services furnished or for property leased, from the appropriation of the agency which received such goods or services or occupied such property.

(e) Whenever the Claims Commissioner deems it just and equitable, the Claims Commissioner may, at any time prior to the submission of a claim to the General Assembly pursuant to subsection (a) of section 4-159, vacate the decision made pursuant to subsection (a) of this section and undertake such further proceedings in accordance with this chapter as the Claims Commissioner may, in his or her discretion, deem appropriate.

(f) Not later than five days after the convening of each regular session, the Claims Commissioner shall report to the General Assembly on all claims decided pursuant to this section.

(1959, P.A. 685, S. 11; 1961, P.A. 476, S. 6; P.A. 75-605, S. 15, 27; P.A. 84-407, S. 1, 5; P.A. 05-170, S. 1; P.A. 09-44, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 174; P.A. 13-225, S. 6.)

History: 1961 act specified payments in case of contractual claims for goods or services be made from agency’s appropriation and added Subsec. (b); P.A. 75-605 replaced commission with claims commissioner and executive secretary with clerk of the office of the claims commissioner and raised limit for immediately payable claims and for those brought before the general assembly from $2,500 to $5,000; P.A. 84-407 amended section by increasing claim which commissioner may immediately approve from $5,000 to $7,500 and similarly amended corresponding provision re claims submitted to general assembly; P.A. 05-170 added Subsec. (a)(1) re authority to order that a claim be denied or dismissed, designating existing provision re authority to order immediate payment of a just claim in an amount not exceeding $7,500 as Subdiv. (2), added (a)(3) and (4) re authority to recommend payment of a just claim in an amount exceeding $7,500 and authority to authorize a claimant to sue the state, added new Subsec. (b) to authorize a person who has filed a claim for more than $7,500 to request the General Assembly to review a decision of the Claims Commissioner ordering the denial or dismissal of the claim or ordering immediate payment of the claim in an amount not exceeding $7,500, require the request be in writing and filed not later than 20 days after receipt of the decision and provide that the filing of the request automatically stays the decision, added new Subsec. (c) requiring the Claims Commissioner to submit each claim for which a request for review is filed to the General Assembly, designated existing provisions re delivery of a certified copy of the Claims Commissioner’s order and payment by the Comptroller when the immediate payment of a claim in an amount not exceeding $7,500 is ordered as Subsec. (d) and amended said Subsec. to make provisions applicable if a request for review is not timely filed pursuant to Subsec. (b), designated existing provisions requiring the Claims Commissioner to report to the General Assembly on all claims decided pursuant to this section as Subsec. (e) and deleted former Subsec. (b) re procedure when a person wishes to protest an award and waive immediate payment; P.A. 09-44 added new Subsec. (e) authorizing Claims Commissioner to vacate a decision and undertake further proceedings deemed appropriate and redesignated existing Subsec. (e) as Subsec. (f), effective May 20, 2009, and applicable to claims filed prior to, on or after that date; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (d) by deleting reference to clerk of the office, effective October 5, 2009; P.A. 13-225 amended Subsecs. (a), (b) and (d) to increase both the maximum amount for immediately payable just claims and the threshold amount for claims submitted to the General Assembly from $7,500 to $20,000, effective July 1, 2013.



Section 4-159 - Submission of certain claims to legislature. Review and disposition of claims by legislature.

(a) Not later than five days after the convening of each regular session and at such other times as the speaker of the House of Representatives and president pro tempore of the Senate may desire, the Claims Commissioner shall submit to the General Assembly (1) all claims for which the Claims Commissioner recommended payment of a just claim in an amount exceeding twenty thousand dollars pursuant to subdivision (3) of subsection (a) of section 4-158, and (2) all claims for which a request for review has been filed pursuant to subsection (b) of section 4-158, together with a copy of the Claims Commissioner’s findings and the hearing record of each claim so reported.

(b) The General Assembly shall:

(1) With respect to a decision of the Claims Commissioner ordering the denial or dismissal of a claim pursuant to subdivision (1) of subsection (a) of section 4-158:

(A) Confirm the decision; or

(B) Vacate the decision and, in lieu thereof, (i) order the payment of the claim in a specified amount, or (ii) authorize the claimant to sue the state;

(2) With respect to a decision of the Claims Commissioner ordering the immediate payment of a just claim in an amount not exceeding twenty thousand dollars pursuant to subdivision (2) of subsection (a) of section 4-158:

(A) Confirm the decision;

(B) Modify the decision by ordering that a different amount be paid; or

(C) Vacate the decision and, in lieu thereof, (i) order no payment be made, or (ii) authorize the claimant to sue the state;

(3) With respect to a decision of the Claims Commissioner recommending payment of a just claim in an amount exceeding twenty thousand dollars pursuant to subdivision (3) of subsection (a) of section 4-158:

(A) Accept the recommendation and order payment of the specified amount;

(B) Modify the recommendation by ordering that a different amount be paid; or

(C) Reject the recommendation and, in lieu thereof, (i) order no payment be made, or (ii) authorize the claimant to sue the state; or

(4) With respect to a decision of the Claims Commissioner pursuant to subdivision (1), (2) or (3) of subsection (a) of section 4-158, remand the claim to the Claims Commissioner for such further proceedings as the General Assembly may direct.

(c) The General Assembly may grant the claimant permission to sue the state under the provisions of this section when the General Assembly deems it just and equitable and believes the claim to present an issue of law or fact under which the state, were it a private person, could be liable.

(d) If the General Assembly orders the payment of a claim, the Office of the Claims Commissioner shall deliver to the Comptroller a notice of the order and the Comptroller shall make payment in the manner prescribed for payment of an order of the Claims Commissioner pursuant to section 4-158.

(e) The review by the General Assembly of claims submitted to it by the Claims Commissioner under this section shall be conducted in accordance with such procedures as the General Assembly may prescribe.

(1959, P.A. 685, S. 12; 1961, P.A. 476, S. 7; P.A. 75-605, S. 16, 27; P.A. 84-407, S. 4, 5; P.A. 89-208, S. 1, 2; P.A. 90-284, S. 1; P.A. 05-170, S. 2; P.A. 07-217, S. 8; Sept. Sp. Sess. P.A. 09-7, S. 175; P.A. 13-225, S. 7.)

History: 1961 act substituted “amounts exceeding” for “claims for more than” $2,500; P.A. 75-605 replaced commission with claims commissioner and raised amount of claims brought before the general assembly from $2,500 to $5,000; P.A. 84-407 amended section by increasing amount of claim to $7,500; P.A. 89-208 authorized the general assembly to grant or deny the claimant permission to sue the state when it rejects the recommendation of the claims commissioner and deleted the provision that stated the general assembly shall not be required to hold public hearings on the recommendations of the claims commissioner; P.A. 90-284 added provision specifying the standard for the general assembly to apply when granting permission to sue the state; P.A. 05-170 designated existing provisions re submission to the General Assembly of the recommendations of the Claims Commissioner, together with the findings and hearing record of each claim, and the timeframe therefor, as Subsec. (a) and amended said Subsec. to replace requirement that the Claims Commissioner, after hearing, make and submit his recommendations to the General Assembly for the payment or rejection of amounts exceeding $7,500 with the requirement that the Claims Commissioner submit all claims where payment in an amount exceeding $7,500 was recommended pursuant to Sec. 4-158(a)(3) and all claims for which a request for review has been filed pursuant to Sec. 4-158(b), replaced provision authorizing the General Assembly to accept or alter any such recommendation or reject any such recommendation and grant or deny the claimant permission to sue the state with new Subsec. (b) requiring the General Assembly to take action with respect to certain decisions of the Claims Commissioner and setting forth the dispositional options available to it for each type of decision, designated existing provision re authority of the General Assembly to grant the claimant permission to sue the state and the standard therefor as Subsec. (c), added new Subsec. (d) re procedure for payment by the Comptroller if the General Assembly orders payment and added new Subsec. (e) re procedure for the review of claims by the General Assembly; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (d) by deleting reference to clerk of the office, effective October 5, 2009; P.A. 13-225 amended Subsecs. (a) and (b) to increase both the maximum amount for immediately payable just claims and the threshold amount for claims submitted to the General Assembly from $7,500 to $20,000, effective July 1, 2013.



Section 4-159a - Report re claims not timely disposed of. Notice to claimants. Action by General Assembly.

(a)(1) Within five days after the convening of the 2002 regular session, the Claims Commissioner shall report to the General Assembly on all claims that have been filed with the Office of the Claims Commissioner pursuant to section 4-147 and have not been disposed of by the Claims Commissioner within three years of the date of filing, except claims in which the parties have stipulated to an extension of time for the Claims Commissioner to dispose of the claim.

(2) Within five days after the convening of the 2003 regular session, and each regular session thereafter, the Claims Commissioner shall report to the General Assembly on all claims that have been filed with the Office of the Claims Commissioner pursuant to section 4-147 and have not been disposed of by the Claims Commissioner within two years of the date of filing or within any extension thereof granted by the General Assembly pursuant to subsection (c) of this section, except claims in which the parties have stipulated to an extension of time for the Claims Commissioner to dispose of the claim.

(b) The Claims Commissioner shall give notice to all claimants whose claims are the subject of a report as provided in subsection (a) of this section that their claims will be considered at the next regular session of the General Assembly pursuant to subsection (c) of this section.

(c) With respect to any claim that is the subject of a report as provided in subsection (a) of this section, the General Assembly may (1) grant the Claims Commissioner an extension for a period specified by the General Assembly to dispose of such claim, (2) grant the claimant permission to sue the state, (3) grant an award to the claimant, or (4) deny the claim.

(P.A. 01-167, S. 1.)



Section 4-160 - Authorization of actions against the state.

(a) When the Claims Commissioner deems it just and equitable, the Claims Commissioner may authorize suit against the state on any claim which, in the opinion of the Claims Commissioner, presents an issue of law or fact under which the state, were it a private person, could be liable.

(b) In any claim alleging malpractice against the state, a state hospital or a sanitorium or against a physician, surgeon, dentist, podiatrist, chiropractor or other licensed health care provider employed by the state, the attorney or party filing the claim may submit a certificate of good faith to the Claims Commissioner in accordance with section 52-190a. If such a certificate is submitted, the Claims Commissioner shall authorize suit against the state on such claim.

(c) In each action authorized by the Claims Commissioner pursuant to subsection (a) or (b) of this section or by the General Assembly pursuant to section 4-159 or 4-159a, the claimant shall allege such authorization and the date on which it was granted, except that evidence of such authorization shall not be admissible in such action as evidence of the state’s liability. The state waives its immunity from liability and from suit in each such action and waives all defenses which might arise from the eleemosynary or governmental nature of the activity complained of. The rights and liability of the state in each such action shall be coextensive with and shall equal the rights and liability of private persons in like circumstances.

(d) No such action shall be brought but within one year from the date such authorization to sue is granted. With respect to any claim pending before the Claims Commissioner on October 1, 1992, or presented to the Claims Commissioner on or after said date for which authorization to sue is granted, any statute of limitation applicable to such action shall be tolled until the date such authorization to sue is granted. Action shall be brought against the state as party defendant in the judicial district in which the claimant resides or, if the claimant is not a resident of this state, in the judicial district of Hartford or in the judicial district in which the claim arose.

(e) Civil process directed against the state shall be served as provided by section 52-64.

(f) Issues arising in such actions shall be tried to the court without a jury.

(g) The laws and rules of practice governing disclosures in civil actions shall apply against state agencies and state officers and employees possessing books, papers, records, documents or information pertinent to the issues involved in any such action.

(h) The Attorney General, with the consent of the court, may compromise or settle any such action. The terms of every such compromise or settlement shall be expressed in a judgment of the court.

(i) Costs may be allowed against the state as the court deems just, consistent with the provisions of chapter 901.

(j) The clerk of the court in which judgment is entered against the state shall forward a certified copy of such judgment to the Comptroller. The Attorney General shall certify to the Comptroller when the time allowed by law for proceeding subsequent to final judgment has expired and the Attorney General shall designate the state agency involved in the action. Upon receipt of such judgment and certification the Comptroller shall make payment as follows: Amounts directed by law to be paid from a special fund shall be paid from such special fund; amounts awarded upon contractual claims for goods or services furnished or for property leased shall be paid from the appropriation of the agency which received such goods or services or occupied such property; all other amounts shall be paid from such appropriation as the General Assembly may have made for the payment of claims.

(k) Not later than five days after the convening of each regular session, the Attorney General shall report to the joint standing committee of the General Assembly on the judiciary on the status and disposition of all actions authorized pursuant to this section or section 4-159, or brought against the state under any other provision of law and in which the interests of the state are represented by the Attorney General. The report shall include: (1) The number of such actions pending in state and federal court, categorized by the alleged ground for the action, (2) the number of new actions brought in the preceding year in state and federal court, categorized by the alleged ground for the action, (3) the number of actions disposed of in the preceding year, categorized by the ground for the action that was disposed of and whether the action was disposed of by settlement or litigation to final judgment, and the amount paid for actions within the respective categories, and (4) such other information as may be requested, from time to time, by the joint standing committee of the General Assembly on the judiciary. The report shall identify each action disposed of by payment of an amount exceeding one hundred thousand dollars.

(1959, P.A. 685, S. 13; 1961, P.A. 476, S. 8; P.A. 75-605, S. 17, 27; P.A. 78-280, S. 2, 5, 6, 127; P.A. 84-407, S. 2, 5; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-284, S. 2; P.A. 92-34, S. 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-120; P.A. 95-220, S. 4–6; P.A. 98-76, S. 1; P.A. 01-167, S. 3; P.A. 05-170, S. 4.)

History: 1961 act added to Subsec. (h) provision that amounts awarded on contractual claims be paid from appropriation of agency receiving goods or services; P.A. 75-605 replaced commission with claims commissioner and deleted specific dollar amount for claims in suits against the state under Subsec. (a); P.A. 78-280 deleted words “county or” in the phrase “county or judicial district” and replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 84-407 amended Subsec. (b) to provide one-year statute of limitations on actions authorized by claims commissioner from the date such authorization to sue was granted; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-284 divided former Subsec. (a) into Subsecs. (a) and (b) and relettered remaining Subsecs. accordingly, and amended Subsecs. (b) and (j) to make provisions of section applicable to actions authorized by the general assembly pursuant to Sec. 4-159; P.A. 92-34 amended Subsec. (c) to provide that any statute of limitation applicable to such action shall be tolled until the date authorization to sue is granted; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-120 amended Subsec. (c) to make the provision re tolling of any statute of limitation applicable with respect to any claim pending before the claims commissioner on October 1, 1992, or presented to the claims commissioner on or after said date for which authorization to sue is granted; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-76 added new Subsec. (b) authorizing the submission of a certificate of good faith in medical malpractice claims and requiring the Claims Commissioner to authorize suit against the state if such a certificate is submitted, redesignating the remaining Subsecs. accordingly, and amended Subsec. (c) to add reference to Subsec. (b); P.A. 01-167 amended Subsec. (c) to include actions authorized by the General Assembly pursuant to Sec. 4-159a and to add exception that evidence of an authorization shall not be admissible in an action as evidence of the state’s liability; P.A. 05-170 amended Subsecs. (a) and (j) to make technical changes for purposes of gender neutrality and amended Subsec. (k) to require the Attorney General to report to the “joint standing committee of the General Assembly on the judiciary” rather than to the “General Assembly”, require the report to include actions “brought against the state under any other provision of law and in which the interests of the state are represented by the Attorney General”, add provision requiring the report to include information re the number of pending actions, the number of new actions brought in the preceding year, the number of actions disposed of in the preceding year and the amount paid for those actions, and such other information as requested by the judiciary committee of the General Assembly, and add provision requiring the report to identify each action disposed of by payment of an amount exceeding $100,000.

See Sec. 28-13 re immunity from liability granted with respect to civil preparedness activities.

Cited. 4 CA 535; 12 CA 449; 20 CA 676; 44 CA 651.

Court held that authorization to sue related to the amount requested under Sec. 4-147, and plaintiff’s suit for more than that amount was abatable. 26 CS 24. Because claims commissioner has authority to grant permission to sue for intentional torts, and since there is no dispute that claims commissioner can authorize suits alleging negligence, it necessarily follows that commissioner has the power to grant permission to sue for conduct that falls in between these two points on the possible spectrum of possible mental states. 50 CS 271.

Subsec. (a):

Cited. 185 C. 616; 189 C. 550; 211 C. 199; 213 C. 548; 216 C. 85; 222 C. 280; 238 C. 146. Subsec. pertains to claims for money damages and claims commissioner does not have jurisdiction to waive state’s sovereign immunity and grant claimant permission to file apportionment complaint, pursuant to Sec. 52-102b, against state because apportionment claims are not claims for monetary damages. 271 C. 96.

Cited. 17 CA 130; 40 CA 460; 41 CA 61.

Subsec. (b):

Effect of Subsec. was to deprive claims commissioner of broad discretionary decision-making power to authorize suit against state in cases where claimant has brought medical malpractice claim and filed certificate of good faith. Instead, Subsec. requires claims commissioner to authorize suit in all such cases. 273 C. 610.

Cited. 40 CA 460.

Subsec. (c):

Provision limits liability of state to acts of its employees arising out of employer-employee relationship. 265 C. 301.

Defendant, an entity of the state, may not assert the “public duty doctrine” as a defense because the doctrine is a governmental defense waived by the statute. 50 CS 72.

Subsec. (d):

Does not provide that any applicable statute of limitation will be terminated or begin anew, rather it provides that the statute of limitation will be tolled “until” authorization is granted. 50 CS 130.

Subsec. (e):

Cited. 221 C. 346.



Section 4-160a - Payments not recoverable under insurance policy.

No payment made by the state under sections 4-158, 4-159 and 4-160 shall be recoverable under any policy of insurance carried by the state.

(1961, P.A. 559, S. 3.)



Section 4-160b - Subrogated or assigned claims. Reduction by amount of third party payment.

(a) The Claims Commissioner shall not accept or pay any subrogated claim or any claim directly or indirectly paid by or assigned to a third party.

(b) Any payment of claim made by the Claims Commissioner shall be reduced by the amount received by the claimant from any other source for such claim.

(P.A. 75-605, S. 18, 27.)

Subsec. (a):

Cited. 195 C. 534.



Section 4-161 - Statement of claimant denying payment of commission or use of improper influence required.

Before payment of a judgment or order, the Comptroller shall require the claimant to certify on oath that no commission, discount, bonus, reward or present of any kind was promised or was given to or was received or is expected by any state officer or employee or any member of the General Assembly in respect to his claim and that to the best of his knowledge and belief no state officer or employee and no member of the General Assembly used, offered to use or attempted to use his office or position to influence the decision on such claim.

(1959, P.A. 685, S. 14.)



Section 4-162 - Deficiency appropriation to cover payments.

If any appropriation made by the General Assembly for the payment of claims is insufficient for such purpose, the Governor, with the advice and consent of the Finance Advisory Committee, may add to such appropriation from the unappropriated resources of the fund from which the appropriation was made, the amounts estimated to be required to make up the deficiency.

(1959, P.A. 685, S. 15; 1967, P.A. 466.)

History: 1967 act replaced “general fund” with “fund from which the appropriation was made”.



Section 4-163 - Fraud in presentation of claim.

(a) Any claimant who practices or attempts to practice fraud upon the state in the statement, proof or allowance of a claim shall forfeit such claim to the state. The tribunal before which such claim is pending shall specially find such fraud and it shall enter its judgment or order of forfeiture.

(b) Any person who knowingly presents or attempts to present and any person who knowingly participates in the preparation, presentation or allowance of a false or fraudulent claim shall be fined not more than two hundred dollars or imprisoned not more than six months or both. Any state officer or employee so convicted shall be subject to removal from his office or employment.

(1959, P.A. 685, S. 24.)



Section 4-164 - Appeal from forfeiture.

(a) Any claimant aggrieved by an order of forfeiture of the Claims Commissioner made pursuant to subsection (a) of section 4-163 may appeal such order to the superior court for the judicial district in which he resides or, if he is not a resident of this state, to the superior court for the judicial district of New Britain.

(b) The action of the Claims Commissioner in approving or rejecting payment of any claim or part thereof shall be final and conclusive on all questions of law and fact and shall not be subject to review except by the General Assembly.

(1959, P.A. 685, S. 22; 1961, P.A. 476, S. 9; P.A. 75-605, S. 19, 27; P.A. 76-436, S. 250, 681; P.A. 78-280, S. 1, 2, 5, 127; P.A. 82-167, S. 6, 7; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1961 act restated and clarified Subsec. (b); P.A. 75-605 replaced commission with claims commissioner; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 deleted the words “county or” in the phrase “county or judicial district” and replaced “Hartford county” with “the judicial district of Hartford-New Britain”; P.A. 82-167 amended Subsec. (b) to provide that only review is by the general assembly; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (a), effective June 29, 1999.

Cited. 44 CS 297.

Subsec. (b):

Not repealed by chapter 54 or Sec. 4-189; does not bar appeal from decision of claims commission in violation of constitutional or statutory provisions, in excess of statutory authority or made upon unlawful procedure, and such appeals are governed by chapter 54. 172 C. 603. Cited. 211 C. 199.



Section 4-164a - Commissioner exempt from certain provisions of Uniform Administrative Procedure Act.

The Claims Commissioner is exempt from the provisions of sections 4-176e to 4-183, inclusive.

(P.A. 82-167, S. 1, 7; P.A. 88-317, S. 47, 107.)

History: P.A. 88-317 amended reference to Secs. 4-177 to 4-183 to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.



Section 4-165 - Immunity of state officers and employees from personal liability.

(a) No state officer or employee shall be personally liable for damage or injury, not wanton, reckless or malicious, caused in the discharge of his or her duties or within the scope of his or her employment. Any person having a complaint for such damage or injury shall present it as a claim against the state under the provisions of this chapter.

(b) For the purposes of this section, (1) “scope of employment” includes but is not limited to, (A) representation by an attorney appointed by the Public Defender Services Commission as a public defender, assistant public defender or deputy assistant public defender or an attorney appointed by the court as Division of Public Defender Services assigned counsel of an indigent accused or of a child on a petition of delinquency, (B) representation by such other attorneys, referred to in section 4-141, of state officers and employees in actions brought against such officers and employees in their official and individual capacities, (C) the discharge of duties as a trustee of the state employees retirement system, (D) the discharge of duties of a commissioner of the Superior Court hearing small claims matters or acting as a fact-finder, arbitrator or magistrate or acting in any other quasi-judicial position, (E) the discharge of duties of a person appointed to a committee established by law for the purpose of rendering services to the Judicial Department, including, but not limited to, the Legal Specialization Screening Committee, the State-Wide Grievance Committee, the Client Security Fund Committee, the advisory committee appointed pursuant to section 51-81d and the State Bar Examining Committee, (F) military duty performed by the armed forces of the state while under state active duty, and (G) representation by an individual appointed by the Public Defender Services Commission, or by the court, as a guardian ad litem or attorney for a party in a neglect, abuse, termination of parental rights, delinquency or family with service needs proceeding; provided the actions described in subparagraphs (A) to (G), inclusive, of this subdivision arise out of the discharge of the duties or within the scope of employment of such officers or employees, and (2) “state employee” includes a member or employee of the soil and water district boards established pursuant to section 22a-315.

(1959, P.A. 685, S. 25; P.A. 76-371, S. 2, 5; P.A. 80-153, S. 2; 80-197, S. 2; 80-394, S. 6, 13; P.A. 83-464, S. 1, 5; 83-533, S. 45, 54; P.A. 84-45, S. 1, 2; 84-397, S. 2, 7; 84-546, S. 10, 173; P.A. 85-152, S. 2; P.A. 99-215, S. 2; P.A. 04-257, S. 3; May Sp. Sess. P.A. 04-2, S. 20; P.A. 05-79, S. 1; P.A. 11-51, S. 10, 19; 11-152, S. 8.)

History: P.A. 76-371 defined “scope of employment” for purposes of section; P.A. 80-153 added performance of duties of superior court commissioner in hearing small claims matter to definition of “scope of employment”; P.A. 80-197 included representation by assistant public defenders or court-appointed special assistant public defender in definition of “scope of employment”; P.A. 80-394 included court security officers as state employees for purposes of section; P.A. 83-464 replaced “performance of his duties” with “discharge of his duties” and replaced “wilful” with “reckless or malicious”; P.A. 83-533 amended section to include performance of duties as a trustee of the state employees’ retirement system; P.A. 84-45 included members or employees of the soil and water district boards as state employees for purposes of section; P.A. 84-397 deleted provision that included court security officers as state employees for purposes of section; P.A. 84-546 made technical change substituting “discharge” for “performance” of duties; P.A. 85-152 included discharge of duties of commissioner of superior court acting as fact-finder, arbitrator, magistrate or in other quasi-judicial position and discharge of certain appointees rendering services to judicial department in definition of “scope of employment”; P.A. 99-215 added phrase “including, but not limited to, the Legal Specialization Screening Committee, the State-Wide Grievance Committee, the Client Security Fund Committee and the State Bar Examining Committee”; P.A. 04-257 made technical changes, effective June 14, 2004; May Sp. Sess. P.A. 04-2 added provision re advisory committee appointed pursuant to Sec. 51-81d and made technical changes; P.A. 05-79 divided section into Subsecs. (a) and (b), making technical changes in Subsec. (a) for the purposes of gender neutrality, and in newly designated Subsec. (b) inserted Subdiv. indicators for each of the existing activities enumerated in the definition of “scope of employment”, and added new provision to said definition, designated as Subdiv. (F), concerning “military duty performed by the armed forces of the state while under state active duty”, and made technical changes, effective June 2, 2005; P.A. 11-51 substituted “Division of Public Defender Services assigned counsel” for “a special assistant public defender”, effective July 1, 2011; pursuant to P.A. 11-51, “Commission on Child Protection” was changed editorially by the Revisors to “Public Services Defender Commission” in Subsec. (b), effective July 1, 2011; P.A. 11-152 added Subsec. (b)(1)(G) to redefine “scope of employment” to include representation by individual appointed by Public Defender Services Commission, or by the court, as guardian ad litem or attorney in a neglect, abuse, termination of parental rights, delinquency or family with service needs proceeding and made a conforming change.

See Sec. 5-141d re indemnification of state officers and employees.

See Sec. 10-235 re indemnification of teachers and certain educational board members and employees.

See Sec. 19a-24 re indemnification of health-related personnel.

Cited. 12 CA 449; 40 CA 460. Where plaintiff’s suit against a state officer was dismissed due to immunity under section, the two-year statute of limitations in Sec. 52-584 applies in subsequent suit against state and the exception under Sec. 52-593 for failure to name the right person as defendant does not apply. 62 CA 545. If defendant has established a defense of sovereign immunity, it is not necessary to demonstrate compliance with section. 64 CA 433. Standard in statute is inapplicable because liability under statute only applies when defendant has not established a defense of sovereign immunity. 67 CA 613. Defendants cannot avail themselves of immunity under section when they acted intentionally to underreport plaintiff’s qualifications for tenure position at state university. 69 CA 106. Common law sovereign immunity does not bar claim against state agency where suit is brought under statute against state officers and employees in their personal capacity. 74 CA 264. Court’s denial of motion for summary judgment, as it relates to claim that statutory immunity is a protection against liability for actions in individual capacity, is an immediately appealable final judgment. 94 CA 103. In action brought against defendants in their official capacities, trial court improperly granted defendants’ motion to dismiss on the ground of statutory immunity, which applies when claims are brought against state employees acting in their individual capacities; only immunity defense available to defendants was sovereign immunity. 96 CA 123. Trial court properly dismissed plaintiff’s action against defendants, chief of habeas corpus services, director of special public defenders, and a special public defender, on the basis of sovereign immunity. 98 CA 333.

Cited. 33 CS 546.

Cited. 4 Conn. Cir. Ct. 119.



Section 4-165a - Transitional provisions.

Section 4-165a is repealed, effective October 1, 2002.

(P.A. 75-605, S. 24, 27; S.A. 02-12, S. 1.)



Section 4-165b - Claims against the state by inmates of state correctional and reformatory institutions.

Any inmate of any institution of the Department of Correction or the Department of Children and Families who suffers an injury which results in a fatality or in a permanent handicap may file a claim against the state. Such claim shall be heard and decided in accordance with the provisions of this chapter.

(P.A. 76-136, S. 1, 2, 4; P.A. 93-91, S. 1, 2.; P.A. 02-89, S. 6.)

History: P.A. 93-91 substituted department of children and families for department of children and youth services, effective July 1, 1993; P.A. 02-89 deleted as obsolete former Subsec. (b) requiring that all matters pending on May 3, 1976, before a committee established pursuant to Sec. 18-95 be construed as pending with the same status with the claims commissioner on said date, and made a technical change.



Section 4-165c - Immunity of the state and its officials, employees and agents from certain actions.

No cause of action or liability shall arise against the state, any of its agencies or subdivisions, or any state official, employee or agent, for failure to comply with the provisions of section 4-67y, 10-215h, 17b-4a, 17b-112i, 17b-112j, 17b-790b, 17b-800a or 19a-59g.

(P.A. 10-133, S. 12; P.A. 11-18, S. 2.)

History: P.A. 10-133 effective June 8, 2010; P.A. 11-18 deleted reference to Sec. 17b-749l, effective May 24, 2011.






Chapter 54 - Uniform Administrative Procedure Act

Section 4-166 - Definitions.

As used in this chapter:

(1) “Agency” means each state board, commission, department or officer authorized by law to make regulations or to determine contested cases, but does not include either house or any committee of the General Assembly, the courts, the Council on Probate Judicial Conduct, the Governor, Lieutenant Governor or Attorney General, or town or regional boards of education, or automobile dispute settlement panels established pursuant to section 42-181;

(2) “Contested case” means a proceeding, including but not restricted to rate-making, price fixing and licensing, in which the legal rights, duties or privileges of a party are required by state statute or regulation to be determined by an agency after an opportunity for hearing or in which a hearing is in fact held, but does not include proceedings on a petition for a declaratory ruling under section 4-176, hearings referred to in section 4-168 or hearings conducted by the Department of Correction or the Board of Pardons and Paroles;

(3) “Final decision” means (A) the agency determination in a contested case, (B) a declaratory ruling issued by an agency pursuant to section 4-176 or (C) an agency decision made after reconsideration. The term does not include a preliminary or intermediate ruling or order of an agency, or a ruling of an agency granting or denying a petition for reconsideration;

(4) “Hearing officer” means an individual appointed by an agency to conduct a hearing in an agency proceeding. Such individual may be a staff employee of the agency;

(5) “Intervenor” means a person, other than a party, granted status as an intervenor by an agency in accordance with the provisions of subsection (d) of section 4-176 or subsection (b) of section 4-177a;

(6) “License” includes the whole or part of any agency permit, certificate, approval, registration, charter or similar form of permission required by law, but does not include a license required solely for revenue purposes;

(7) “Licensing” includes the agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal or amendment of a license;

(8) “Party” means each person (A) whose legal rights, duties or privileges are required by statute to be determined by an agency proceeding and who is named or admitted as a party, (B) who is required by law to be a party in an agency proceeding or (C) who is granted status as a party under subsection (a) of section 4-177a;

(9) “Person” means any individual, partnership, corporation, limited liability company, association, governmental subdivision, agency or public or private organization of any character, but does not include the agency conducting the proceeding;

(10) “Presiding officer” means the member of an agency or the hearing officer designated by the head of the agency to preside at the hearing;

(11) “Proposed final decision” means a final decision proposed by an agency or a presiding officer under section 4-179;

(12) “Proposed regulation” means a proposal by an agency under the provisions of section 4-168 for a new regulation or for a change in, addition to or repeal of an existing regulation;

(13) “Regulation” means each agency statement of general applicability, without regard to its designation, that implements, interprets, or prescribes law or policy, or describes the organization, procedure, or practice requirements of any agency. The term includes the amendment or repeal of a prior regulation, but does not include (A) statements concerning only the internal management of any agency and not affecting private rights or procedures available to the public, (B) declaratory rulings issued pursuant to section 4-176 or (C) intra-agency or interagency memoranda;

(14) “Regulation-making” means the process for formulation and adoption of a regulation.

(1971, P.A. 854, S. 1; P.A. 73-620, S. 1–3, 19; P.A. 75-529, S. 2, 4; P.A. 78-379, S. 24, 27; P.A. 80-471, S. 1; P.A. 82-338, S. 7; P.A. 87-522, S. 1, 6; P.A. 88-317, S. 1, 107; P.A. 92-160, S. 16, 19; P.A. 95-79, S. 9, 189; P.A. 04-94, S. 1; 04-234, S. 2.)

History: P.A. 73-620 redefined “agency”, specifically excepting the governor, lieutenant governor and attorney general, redefined “contested case”, excluding cases involving hearings referred to in Sec. 4-168 and redefined “regulation”, specifically excluding interagency memoranda; P.A. 75-529 redefined “agency” to exclude town or regional boards of education; P.A. 78-379 redefined “agency” to exclude judicial review council; P.A. 80-471 redefined “regulation” in Subdiv. (7), changed numbered subdivisions to lettered subdivisions and added Subdiv. (8) defining “proposed regulation”; P.A. 82-338 redefined “agency” to specifically exclude council on probate judicial conduct; P.A. 87-522 redefined “agency” to exclude automobile dispute settlement panels; P.A. 88-317 rephrased definition of “agency” in Subdiv. (1), amended definition of “contested case” in Subdiv. (2) to exclude proceedings on declaratory ruling petition, added new Subdivs. (3), (4) and (5), defining “final decision”, “hearing officer” and “intervenor”, renumbered former Subdivs. (3) and (4), defining “license” and “licensing”, to (6) and (7), renumbered former Subdiv. (5), defining “party”, to Subdiv. (8) and substantially amended the definition, renumbered former Subdiv. (6), defining “person”, to Subdiv. (9) and excluded “the agency conducting the proceeding” from the definition in lieu of “an agency”, added new Subdivs. (10), (11) and (12), defining “presiding officer”, “proposed final decision” and “proposed regulation”, renumbered former Subdiv. (7), defining “regulation”, to Subdiv. (13), repealed former Subdiv. (8) defining “proposed regulation” and added new Subdiv. (14) defining “regulation-making”, effective July 1, 1989, and applicable to agency proceedings commenced on or after said date; P.A. 92-160 amended Subdiv. (1) by deleting reference to judicial review council; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 04-94 amended definition of “contested case” in Subdiv. (2) by replacing “required by statute” with “required by state statute or regulation” and adding exception for hearings conducted by Department of Correction or Board of Parole; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subdiv. (2), effective July 1, 2004.

Cited. 1 CA 1; 9 CA 622; 19 CA 713; 25 CA 555. Harmless error analysis is available in the administrative context. 57 CA 767. Plaintiff was not aggrieved by final decision because the hearing, which was not required by statute, did not constitute contested case within meaning of statute. 75 CA 215.

Question whether personnel policies of state colleges are “regulations” within meaning of chapter. 32 CS 153. Cited. 34 CS 225. Sec. 4-166 et seq. cited. 36 CS 1; Id., 18. Cited. 38 CS 24; 40 CS 365; 44 CS 21.

Subdiv. (1):

Berlin board of education held authorized by law to determine contested cases. 167 C. 368. Cited. 170 C. 668. Exclusions of governor, lieutenant governor and attorney general from definition of “agency” constitute exemptions from chapter. 172 C. 603. Cited. 176 C. 318; Id., 466. Indian affairs council is an “agency” within the meaning of statute. 180 C. 474. Cited. 181 C. 69; 183 C. 76; 193 C. 379; 195 C. 174; 207 C. 77; Id., 674; 208 C. 709; 217 C. 130; 228 C. 651; 231 C. 308; 235 C. 128. Adoption review board is an “agency”. 247 C. 474.

Cited. 3 CA 464; 6 CA 473; 13 CA 1; 17 CA 429; 18 CA 13; 22 CA 181; 35 CA 769.

Cited. 39 CS 443.

Subdiv. (2):

Hearing under Sec. 10-151(b) is a “contested case”. 167 C. 368. Cited. 171 C. 348; Id., 691; 183 C. 76; Id., 128; 191 C. 497; 193 C. 379; 214 C. 726; 221 C. 422; 224 C. 693; 226 C. 105. Court found legislative intent to limit contested case status to proceedings in which agency is required by statute to provide opportunity for hearing determining party’s legal rights or privileges. Id., 792. Cited. 231 C. 403; 234 C. 411; 235 C. 128; 239 C. 124. Proceeding of adoption review board constitutes a “contested case”. 247 C. 474. Decision, after hearing, terminating authorized vendor from participation in federal Special Supplemental Food Program for Women, Infants and Children (WIC) was not final decision in a contested case since hearing not required by state statute. 262 C. 222. Trial court properly determined that P.A. 04-94, which amended definition of contested case to include a hearing required by “state” statute “or regulation”, did not apply retroactively because that act implements a substantive change in the law. 283 C. 156.

Cited. 2 CA 196; 28 CA 674; 37 CA 653; judgment reversed, see 238 C. 361; Id., 777; 44 CA 143.

Cited. 30 CS 118; 39 CS 202; 42 CS 413; 43 CS 386.

Subdiv. (3):

Cited. 221 C. 422; 224 C. 693; 227 C. 545; 231 C. 391; 232 C. 181; 234 C. 411; Id., 424; 239 C. 124. Denial of petition to intervene pursuant to Sec. 22a-19 was not a final decision within meaning of statute because it is not the agency determination in a contested case because, in turn, it does not determine the legal rights, duties or privileges of a party and instead, it is more properly considered as a preliminary or intermediate ruling of the agency. 259 C. 131.

Cited. 37 CA 653; judgment reversed, see 238 C. 361; Id., 777; 44 CA 143. Commissioner’s decision denying plaintiff’s petition for reconsideration is not a final decision. 61 CA 137.

Subdiv. (5):

Cited. 205 C. 324; 207 C. 674; 212 C. 157.

Cited. 3 CA 416; 14 CA 376.

Parties admitted at a Blue Cross rate hearing, need only be served notice of an appeal, not necessarily made parties to the appeals. 31 CS 257.

Subdiv. (6):

Cited. 226 C. 792; 235 C. 128.

Subdiv. (7):

Former Sec. 4-41 defined “regulation” as “designed to implement, interpret or prescribe law or to establish the general policy of such department or agency”. 165 C. 559. Not mandatory that such regulations be adopted by motor vehicle department relative to hearings on suspension or revocation of dealers’ licenses, but hearings not to violate the fundamentals of natural justice. Id. Cited. 177 C. 356; 183 C. 76. Applicability of statute to regulations promulgated under Sec. 14-298 discussed. Id., 313. Cited. 187 C. 458; 191 C. 384; 200 C. 133; Id., 489; 204 C. 287.

Cited. 41 CS 271.

Subdiv. (8):

Cited. 30 CA 85.

Subdiv. (9):

Cited. 37 CA 653; judgment reversed, see 238 C. 361.



Section 4-167 - Organization description to be adopted. Rules of practice. Public inspection. Enforceability.

(a) In addition to other regulation-making requirements imposed by law, each agency shall: (1) Adopt as a regulation a description of its organization, stating the general course and method of its operations and the methods whereby the public may obtain information or make submissions or requests; (2) adopt as a regulation rules of practice setting forth the nature and requirements of all formal and informal procedures available provided such rules shall be in conformance with the provisions of this chapter; and (3) make available for public inspection, upon request, copies of all regulations and all other written statements of policy or interpretations formulated, adopted or used by the agency in the discharge of its functions, and all forms and instructions used by the agency.

(b) No agency regulation is enforceable against any person or party, nor may it be invoked by the agency for any purpose, until (1) it has been made available for public inspection as provided in this section, and (2) the regulation or a notice of the adoption of the regulation has been published in the Connecticut Law Journal if noticed prior to July 1, 2013, or posted on the eRegulations System pursuant to section 4-172 and section 4-173b, if noticed on or after July 1, 2013. This provision is not applicable in favor of any person or party who has actual notice or knowledge thereof. The burden of proving the notice or knowledge is on the agency.

(1971, P.A. 854, S. 2; P.A. 73-620, S. 4, 19; P.A. 76-297, S. 1; P.A. 88-317, S. 2, 107; P.A. 12-92, S. 1; P.A. 13-247, S. 27; 13-274, S. 2.)

History: P.A. 73-620 made technical changes; P.A. 76-297 required that rules of practice conform to provisions of chapter; P.A. 88-317 repealed former Subsec. (a)(4), which required final orders, decisions and opinions to be made available for public inspection, and amended Subsec. (b) to provide that no regulation, except an emergency regulation, is enforceable unless regulation or notice published in law journal and to place burden of proving notice on agency, effective July 1, 1989, and applicable to agency proceedings commenced on or after that date; P.A. 12-92 amended Subsec. (a)(3) to add reference to paper copies and amended Subsec. (b) to require publication if noticed prior to July 1, 2013, and posting online if noticed on or after July 1, 2013, and to delete exemption for regulations adopted under Sec. 4-168(f), effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 13-247 amended Subsec. (b) to replace reference to posting online with reference to posting on eRegulations System under Secs. 4-172 and 4-173b, effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective July 1, 2013, and applicable to regulations noticed on and after that date.



Section 4-168 - Notice prior to action on regulations. Fiscal notes. Hearing or public comment. Posting on eRegulations System. Adoption procedure. Emergency regulations. Technical amendments.

(a) Except as provided in subsections (f) and (g) of this section, an agency, not less than thirty days prior to adopting a proposed regulation, shall (1) give notice by posting a notice of its intended action on the eRegulations System. The notice shall include (A) either a statement of the terms or of the substance of the proposed regulation or a description sufficiently detailed so as to apprise persons likely to be affected of the issues and subjects involved in the proposed regulation, (B) a statement of the purposes for which the regulation is proposed, (C) a reference to the statutory authority for the proposed regulation, (D) when, where and how interested persons may obtain a copy of the small business impact and regulatory flexibility analyses required pursuant to section 4-168a, and (E) when, where and how interested persons may present their views on the proposed regulation; (2) give notice electronically to each joint standing committee of the General Assembly having cognizance of the subject matter of the proposed regulation; (3) give notice electronically or provide a paper copy to all persons who have made requests to the agency for advance notice of its regulation-making proceedings. The agency may charge a reasonable fee for such notice if not given electronically based on the estimated cost of providing the service; (4) provide a paper copy or electronic version of the proposed regulation to persons requesting it. The agency may charge a reasonable fee for paper copies in accordance with the provisions of section 1-212; and (5) prepare a fiscal note, including an estimate of the cost or of the revenue impact (A) on the state or any municipality of the state, and (B) on small businesses in the state, including an estimate of the number of small businesses subject to the proposed regulation and the projected costs, including but not limited to, reporting, recordkeeping and administrative, associated with compliance with the proposed regulation and, if applicable, the regulatory flexibility analysis prepared under section 4-168a. The governing body of any municipality, if requested, shall provide the agency, within twenty working days, with any information that may be necessary for analysis in preparation of such fiscal note. Except as provided in subsections (f) and (g) of this section, any such agency shall also: Afford all interested persons reasonable opportunity to submit data, views or arguments, orally at a hearing if granted under this subsection or in writing, and to inspect and copy or view online and print the fiscal note prepared pursuant to subdivision (5) of this subsection; grant an opportunity to present oral argument if requested by fifteen persons, by a governmental subdivision or agency or by an association having not less than fifteen members, if notice of the request is received by the agency not later than fourteen days after the date of posting of the notice by the agency on the eRegulations System; and consider fully all written and oral submissions respecting the proposed regulation and revise the fiscal note prepared in accordance with the provisions of subdivision (5) of this subsection to indicate any changes made in the proposed regulation. On and after October 1, 2014, each agency shall post all documents prepared by the agency pursuant to this subsection on the eRegulations System. Each agency shall electronically notify and, if requested, provide a paper copy of such notice to any person who requests to be notified of any regulation-making proceedings. No regulation shall be found invalid due to the failure of an agency to give notice to each committee of cognizance pursuant to subdivision (2) of this subsection, provided one such committee has been so notified.

(b) If an agency is required by a public act to adopt regulations, the agency, not later than five months after the effective date of the public act or by the time specified in the public act, shall post on the eRegulations System notice of its intent to adopt regulations. If the agency fails to post the notice within such five-month period or by the time specified in the public act, the agency shall submit an electronic statement of its reasons for failure to do so to the Governor, the joint standing committee having cognizance of the subject matter of the regulations and the standing legislative regulation review committee and on and after October 1, 2014, post such statement on the eRegulations System. The agency shall submit the required regulations to the standing legislative regulation review committee, as provided in subsection (b) of section 4-170, not later than one hundred eighty days after posting the notice of its intent to adopt regulations, or electronically submit a statement of its reasons for failure to do so to the committee.

(c) An agency may begin the regulation-making process under this chapter before the effective date of the public act requiring or permitting the agency to adopt regulations, but no regulation may take effect before the effective date of such act.

(d) Upon reaching a decision on whether to proceed with the proposed regulation or to alter its text from that initially proposed, the agency, at least twenty days before submitting the proposed regulation to the standing legislative regulation review committee, shall (1) post on the eRegulations System, and (2) send to all persons who have made submissions pursuant to subsection (a) of this section or who have made statements or oral arguments concerning the proposed regulation and who have requested notification, notice that it has decided to take action on the proposed regulation and has made available for copying and inspection pursuant to the Freedom of Information Act, as defined in section 1-200: (A) The final wording of the proposed regulation; (B) a statement of the principal reasons in support of its intended action; and (C) a statement of the principal considerations in opposition to its intended action as urged in written or oral comments on the proposed regulation and its reasons for rejecting such considerations.

(e) Except as provided in subsection (f) of this section, no regulation may be adopted, amended or repealed by any agency until it is (1) approved by the Attorney General as to legal sufficiency, as provided in section 4-169, (2) approved by the standing legislative regulation review committee, as provided in section 4-170, and (3) posted on the eRegulations System by the office of the Secretary of the State, as provided in section 4-172 and section 4-173b.

(f) (1) An agency may proceed to adopt an emergency regulation in accordance with this subsection without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable if (A) the agency finds that adoption of a regulation upon fewer than thirty days’ notice is required (i) due to an imminent peril to the public health, safety or welfare or (ii) by the Commissioner of Energy and Environmental Protection in order to comply with the provisions of interstate fishery management plans adopted by the Atlantic States Marine Fisheries Commission or to meet unforeseen circumstances or emergencies affecting marine resources, (B) the agency states in writing its reasons for that finding, and (C) the Governor approves such finding in writing.

(2) The original of such emergency regulation and an electronic copy shall be submitted to the standing legislative regulation review committee in the form prescribed in subsection (b) of section 4-170, together with a statement of the terms or substance of the intended action, the purpose of the action and a reference to the statutory authority under which the action is proposed, not later than ten days, excluding Saturdays, Sundays and holidays, prior to the proposed effective date of such regulation. The committee may approve or disapprove the regulation, in whole or in part, within such ten-day period at a regular meeting, if one is scheduled, or may upon the call of either chairman or any five or more members hold a special meeting for the purpose of approving or disapproving the regulation, in whole or in part. Failure of the committee to act on such regulation within such ten-day period shall be deemed an approval. If the committee disapproves such regulation, in whole or in part, it shall notify the agency of the reasons for its action. An approved regulation, posted on the eRegulations System by the office of the Secretary of the State, may be effective for a period of not longer than one hundred twenty days renewable once for a period of not exceeding sixty days, provided notification of such sixty-day renewal is posted on the eRegulations System by the office of the Secretary of the State and an electronic copy of such notice is sent to the committee, but the adoption of an identical regulation in accordance with the provisions of subsections (a), (b) and (d) of this section is not precluded. The sixty-day renewal period may be extended an additional sixty days for emergency regulations described in subparagraph (A)(ii) of subdivision (1) of this subsection, provided the Commissioner of Energy and Environmental Protection requests of the standing legislative regulation review committee an extension of the renewal period at the time such regulation is submitted or not less than ten days before the first sixty-day renewal period expires and said committee approves such extension. Failure of the committee to act on such request within ten days shall be deemed an approval of the extension.

(3) If the necessary steps to adopt a permanent regulation, including the posting of notice of intent to adopt, preparation and submission of a fiscal note in accordance with the provisions of subsection (b) of section 4-170 and approval by the Attorney General and the standing legislative regulation review committee, are not completed prior to the expiration date of an emergency regulation, the emergency regulation shall cease to be effective on that date.

(g) If an agency finds (1) that technical amendments to an existing regulation are necessary because of (A) the statutory transfer of functions, powers or duties from the agency named in the existing regulation to another agency, (B) a change in the name of the agency, (C) the renumbering of the section of the general statutes containing the statutory authority for the regulation, or (D) a correction in the numbering of the regulation, and no substantive changes are proposed, or (2) that the repeal of a regulation is necessary because the section of the general statutes under which the regulation has been adopted has been repealed and has not been transferred or reenacted, it may elect to comply with the requirements of subsection (a) of this section or may proceed without prior notice or hearing, provided the agency has posted such amendments to or repeal of a regulation on the eRegulations System. Any such amendments to or repeal of a regulation shall be submitted in the form and manner prescribed in subsection (b) of section 4-170, to the Attorney General, as provided in section 4-169, and to the standing legislative regulation review committee, as provided in section 4-170, for approval and upon approval shall be submitted to the office of the Secretary of the State for posting on the eRegulations System with, in the case of renumbering of sections only, a correlated table of the former and new section numbers.

(h) No regulation adopted after October 1, 1985, is valid unless adopted in substantial compliance with this section. A proceeding to contest any regulation on the ground of noncompliance with the procedural requirements of this section shall be commenced within two years from the effective date of the regulation.

(1971, P.A. 854, S. 3; P.A. 73-616, S. 3; 73-620, S. 5, 19; P.A. 77-604, S. 82, 84; P.A. 78-283, S. 1; P.A. 79-623, S. 4, 5, 8; P.A. 80-471, S. 2; P.A. 83-277, S. 1, 3; P.A. 84-132; P.A. 85-608, S. 1; P.A. 86-250, S. 1, 4; P.A. 88-317, S. 3, 107; P.A. 90-124, S. 1; P.A. 94-179, S. 2; P.A. 96-16; P.A. 97-47, S. 26; P.A. 99-90, S. 2–4; P.A. 00-62; P.A. 05-288, S. 15, 16; P.A. 07-217, S. 9; P.A. 09-19, S. 1; P.A. 11-80, S. 1; 11-81, S. 4; 11-150, S. 18; P.A. 12-92, S. 2; P.A. 13-247, S. 28; 13-274, S. 3.)

History: P.A. 73-616 made technical changes; P.A. 73-620 required that requests to present arguments be made within 10 days of proposed regulation’s publication and deleted provisions requiring publication of a defense of any regulation’s adoption; P.A. 77-604 clarified procedure for adopting emergency regulations by requiring notice to and approval or rejection by regulation review committee at regular or special meeting; P.A. 78-283 allowed disapproval of emergency regulations in whole or in part, required notice to review committee of regulation’s renewal and added provisions regarding adoption of emergency regulation as permanent regulation; P.A. 79-623 amended section to include provisions concerning fiscal notes, effective with respect to fiscal year ending June 30, 1980; P.A. 80-471 substantially amended section, in Subsec. (a), changing notice requirement from 20 to 30 days, clarifying contents of notice statement and providing for mailing to interested persons and in Subsec. (b) requiring governor’s approval of emergency regulations, changing date of notice to review committee from 5 to 10 days prior to regulation’s effective date and requiring regulations to be filed in secretary of the state’s office; P.A. 83-277 inserted new Subsec. (c) which sets forth the procedure governing the adoption of technical amendments to agency regulations, relettering former Subsec. (c) accordingly; P.A. 84-132 added requirement that agencies submit proposed regulations to committee within 180 days after publication of notice and permitted technical amendment of regulations without hearing when general statute under which regulations were adopted is repealed; P.A. 85-608 changed publication of notice requirement in Subsec. (a) from one year to five months or by the first day of November following the passage of the act, whichever is earlier; P.A. 86-250 made technical changes including relettering of subsections and deleted requirement that agencies publish notice of intent to adopt regulations by November first following passage of act requiring adoption; P.A. 88-317 relettered subsections and renumbered subdivisions, rearranged and rephrased provisions, made other technical revisions and amended Subsec. (c) to allow agency to begin regulation-making process before effective date of act requiring or authorizing regulations, effective July 1, 1989, and applicable to agency proceedings commenced on or after that date; P.A. 90-124 amended Subsec. (a) to require an agency, prior to adopting a regulation, to give notice of its intended action to each committee of the general assembly having cognizance of the subject of the regulation and provided that no regulation shall be found invalid due to an agency’s failure to give such notice to each such committee if one such committee has been so notified; (Revisor’s note: In 1993 the reference in Subsec. (d) to “subdivision (5) of subsection (a)” was changed editorially to “subdivision (6) of subsection (a)” to reflect renumbering of subdivisions in P.A. 90-124, S. 1); P.A. 94-179 amended Subsec. (a)(5) to require regulatory flexibility analysis to be included in fiscal note, if applicable (Revisor’s note: Language newly designated as Subparas. (1) and (2) within Subdiv. (5) was redesignated by the Revisors as Subparas. (A) and (B) for statutory conformity); P.A. 96-16 amended Subsec. (f) to authorize emergency regulations by the Commissioner of Environmental Protection re fishery management and to make technical changes; P.A. 97-47 amended Subsec. (d) by substituting “the Freedom of Information Act, as defined in section 1-18a” for “chapter 3”; P.A. 99-90 amended Subsec. (b) by inserting “as provided in subsection (b) of section 4-170”, amended Subsec. (f)(2) by requiring eighteen copies, instead of seventeen copies, to be submitted to regulation review committee and amended Subsec. (g) by inserting “or (D) a correction in the numbering of the regulation,”; P.A. 00-62 amended Subsec. (f)(2) by adding provision allowing additional 60 days for emergency fisheries regulations; P.A. 05-288 made technical changes in Subsecs. (a) and (g), effective July 13, 2005; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 09-19 amended Subsec. (a)(1) by adding new Subpara. (D) re small business impact and regulatory flexibility analyses and redesignating existing Subpara. (D) as Subpara. (E), and amended Subsec. (a)(5) by replacing “following” with “no later than the date of” and adding provision in Subpara. (B) re impact on small businesses; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (f), effective July 1, 2011; P.A. 11-81 amended Subsec. (a) by deleting requirement for notice “by mail” in Subdivs. (2) and (3) and by changing “copy” to “paper copy or electronic version” in Subdiv. (4); P.A. 11-150 amended Subsec. (f)(2) to replace reference to 18 copies with “an electronic copy”; P.A. 12-92 amended Subsecs. (a), (b), (d), (e) and (f) to replace references to publication in Connecticut Law Journal or filing with references to posting online by the Secretary, amended Subsec. (a) to apply 30-day notice requirement to Subdivs. (2) to (5), to add “electronically” re notice, to limit fee to paper copies, to delete Subdiv. designators (6) to (8), to add reference to viewing online, to make technical changes and to require the Secretary and agency to post the notice and documents online and the Secretary to electronically notify interested persons, amended Subsec. (b) to make technical changes and to replace references to written statement with references to electronic statement, amended Subsec. (d) to add new Subdivs. (1) to (3) re posting on agency’s web site, submitting to the Secretary for online posting and mailing an electronic or paper copy, and to redesignate existing Subdivs. (1) to (3) as Subparas. (A) to (C), and amended Subsec. (g) to require agency to post amendments or repeal online and to make a technical change, effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 13-247 replaced references to posting online with references to posting on eRegulations System, amended Subsecs. (a) and (b) to require agency rather than Secretary to post notice, to require on and after October 1, 2014, all documents including statement of failure to post notice of intent to adopt required regulations to be posted on eRegulations System, and to require provision of paper copy of notice if requested, and amended Subsec. (d) to delete reference to electronically mailing or mailing a paper copy of notice, effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective July 1, 2013, and applicable to regulations noticed on and after that date.



Section 4-168a - Regulations affecting small businesses.

(a) As used in this section:

(1) “Agency”, “proposed regulation” and “regulation” shall have the same meanings as provided in section 4-166; and

(2) “Small business” means a business entity, including its affiliates, that (A) is independently owned and operated and (B) employs fewer than seventy-five full-time employees or has gross annual sales of less than five million dollars, provided that an agency, in adopting regulations in accordance with the provisions of this chapter, may define “small business” to include a greater number of full-time employees, not to exceed applicable federal standards or five hundred, whichever is less, if necessary to meet the needs and address specific problems of small businesses.

(b) Prior to the adoption of any proposed regulation, each agency shall prepare a regulatory flexibility analysis in which the agency shall, to the extent appropriate, utilize regulatory methods that will accomplish the objectives of applicable statutes while minimizing adverse impact on small businesses. Such regulatory methods shall be consistent with public health, safety and welfare. The agency shall use, to the extent appropriate, each of the following methods of reducing the impact of the proposed regulation on small businesses:

(1) The establishment of less stringent compliance or reporting requirements for small businesses;

(2) The establishment of less stringent schedules or deadlines for compliance or reporting requirements for small businesses;

(3) The consolidation or simplification of compliance or reporting requirements for small businesses;

(4) The establishment of performance standards for small businesses to replace design or operational standards required in the proposed regulation; and

(5) The exemption of small businesses from all or any part of the requirements contained in the proposed regulation.

(c) Prior to the adoption of any proposed regulation that may have an adverse impact on small businesses, each agency shall notify the Department of Economic and Community Development and the joint standing committee of the General Assembly having cognizance of matters relating to commerce of its intent to adopt the proposed regulation. Said department and committee shall advise and assist agencies in complying with the provisions of this section.

(d) The requirements contained in this section shall not apply to emergency regulations issued pursuant to subsection (c) of section 4-168; regulations that do not affect small businesses directly, including, but not limited to, regulations concerning the administration of federal programs; regulations concerning costs and standards for service businesses such as nursing homes, long-term care facilities, medical care providers, day care facilities, water companies, nonprofit 501(c)(3) agencies, group homes and residential care facilities; and regulations adopted to implement the provisions of sections 4a-60g to 4a-60i, inclusive.

(P.A. 87-359, S. 1–3; P.A. 94-179, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 09-19, S. 2; P.A. 10-158, S. 10.)

History: P.A. 94-179 amended Subsec. (b) by requiring each agency to prepare regulatory flexibility analysis prior to adoption of any proposed regulation on and after October 1, 1994, and amended Subsec. (c) by substituting “department of economic development” for “office of small business affairs”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 09-19 amended Subsec. (a)(2)(B) to replace “fifty” with “seventy-five”, made technical changes in Subsec. (b) and amended Subsec. (c) by adding Commerce Committee as entity requiring notification and providing advice and assistance; P.A. 10-158 amended Subsec. (b) to change “consider utilizing” to “to the extent appropriate, utilize” and change “consider, without limitation” to “use, to the extent appropriate”.



Section 4-168b - *(See end of section for amended version and effective date.) Regulation-making record.

(a) Each agency shall maintain an official regulation-making record for the period required by law for each regulation it proposes in accordance with the provisions of section 4-168. The regulation-making record and materials incorporated by reference in the record shall be available for public inspection and copying and when required under any provision of this chapter, posted on the Internet web site of the agency.

(b) The agency regulation-making record shall contain: (1) Copies of all notices of the agency’s intent to adopt regulations submitted to the office of the Secretary of the State; (2) a copy of any written analysis prepared for the proceeding upon which the regulation is based, including the regulatory flexibility analyses required pursuant to section 4-168a; (3) all written petitions, requests, submissions, and comments received by the agency and considered by the agency in connection with the formulation, proposal or adoption of the regulation or the proceeding upon which the regulation is based; (4) the official transcript, if any, of proceedings upon which the regulation is based or, if not transcribed, any tape recording or stenographic record of such proceedings, and any memoranda prepared by any member or employee of the agency summarizing the contents of the proceedings; (5) a copy of all official documents relating to the regulation, including the regulation submitted to the office of the Secretary of the State in accordance with section 4-172, a statement of the principal considerations in opposition to the agency’s action, and the agency’s reasons for rejecting such considerations, as required pursuant to section 4-168 and the fiscal note prepared pursuant to subsection (a) of section 4-168 and section 4-170; (6) a copy of any petition for the regulation filed pursuant to section 4-174; and (7) copies of all comments or communications between the agency and the legislative regulation review committee.

(c) The agency regulation-making record need not constitute the exclusive basis for agency action on that regulation or for judicial review thereof.

(P.A. 88-317, S. 8, 107; P.A. 09-19, S. 3; P.A. 12-92, S. 3.)

*Note: On and after October 1, 2014, this section, as amended by section 29 of public act 13-247 and section 4 of public act 13-274, is to read as follows:

“Sec. 4-168b. Regulation-making record. (a) Each agency shall create an official electronic regulation-making record that shall be retained on the eRegulations System for the period required by law for each regulation proposed in accordance with the provisions of section 4-168. The regulation-making record and materials incorporated by reference in the record shall be available for public inspection and copying.

(b) The regulation-making record shall contain: (1) The agency’s notice of intent to adopt regulations; (2) any written analysis prepared for the proceeding upon which the regulation is based, including the regulatory flexibility analyses required pursuant to section 4-168a; (3) all written petitions, requests, submissions, and comments received by the agency and considered by the agency in connection with the formulation, proposal or adoption of the regulation or the proceeding upon which the regulation is based; (4) the official transcript, if any, of proceedings upon which the regulation is based or, if not transcribed, any tape recording or stenographic record of such proceedings, and any memoranda prepared by any member or employee of the agency summarizing the contents of the proceedings; (5) all official documents relating to the regulation, including the regulation submitted to the office of the Secretary of the State in accordance with section 4-172, a statement of the principal considerations in opposition to the agency’s action, and the agency’s reasons for rejecting such considerations, as required pursuant to section 4-168, and the fiscal note prepared pursuant to subsection (a) of section 4-168 and section 4-170; (6) any petition for the regulation filed pursuant to section 4-174; and (7) all comments or communications between the agency and the legislative regulation review committee. No audio recording of a hearing held pursuant to section 4-168 shall be posted on the eRegulations System unless the Secretary of the State confirms that such posting will not constitute a violation of any state or federal law regarding accessibility for persons with disabilities. Any audio recording of a hearing held pursuant to section 4-168 that is not posted on the eRegulations System shall be maintained by the agency and made available to the public upon request.

(c) The agency regulation-making record need not constitute the exclusive basis for agency action on that regulation or for judicial review thereof.”

(P.A. 88-317, S. 8, 107; P.A. 09-19, S. 3; P.A. 12-92, S. 3; P.A. 13-247, S. 29; 13-274, S. 4.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commenced on or after that date; P.A. 09-19 amended Subsec. (b)(2) to include regulatory flexibility analyses; P.A. 12-92 amended Subsec. (a) to add provision re posting on the agency web site, and amended Subsec. (b) to replace reference to publications in Connecticut Law Journal with reference to notices of intent submitted to Secretary, to replace “filed in” with “submitted to” and to add reference to Sec. 4-172, effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 13-247 amended Subsec. (a) to require record to be electronic and retained on eRegulations System and amended Subsec. (b) to delete references to “copy” of various documents, to delete reference to submission of notice to Secretary and to add provision re posting of audio recordings when not in violation of law, and made conforming changes, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective October 1, 2014, and applicable to regulations noticed on and after that date.



Section 4-169 - *(See end of section for amended version and effective date.) Approval of regulation by Attorney General.

No adoption, amendment or repeal of any regulation, except a regulation issued pursuant to subsection (f) of section 4-168, shall be effective until the original of the proposed regulation has been submitted to the Attorney General by the agency proposing such regulation and approved by the Attorney General or by some other person designated by the Attorney General for such purpose. The review of such regulations by the Attorney General shall be limited to a determination of the legal sufficiency of the proposed regulation. If the Attorney General or the Attorney General’s designated representative fails to give notice to the agency of any legal insufficiency within thirty days of the receipt of the proposed regulation, the Attorney General shall be deemed to have approved the proposed regulation for purposes of this section. The approval of the Attorney General shall be indicated on the original of the proposed regulation which shall be submitted to the standing legislative regulation review committee. As used in this section “legal sufficiency” means (1) the absence of conflict with any general statute or regulation, federal law or regulation or the Constitution of this state or of the United States, and (2) compliance with the notice and hearing requirements of section 4-168.

(1971, P.A. 854, S. 4; P.A. 80-471, S. 3; P.A. 87-589, S. 19, 87; P.A. 88-317, S. 4, 107; P.A. 01-195, S. 74, 181; P.A. 04-58, S. 3; P.A. 10-32, S. 153.)

*Note: On and after July 1, 2014, this section, as amended by section 30 of public act 13-247 and section 5 of public act 13-274, is to read as follows:

“Sec. 4-169. Approval of regulation by Attorney General. No adoption, amendment or repeal of any regulation, except a regulation issued pursuant to subsection (f) of section 4-168, shall be effective until the original of the proposed regulation and any revision of a regulation to be resubmitted to the standing legislative regulation review committee has been submitted electronically to the Attorney General by the agency proposing such regulation and approved by the Attorney General or by some other person designated by the Attorney General for such purpose. The review of such regulations by the Attorney General shall be limited to a determination of the legal sufficiency of the proposed regulation. If the Attorney General or the Attorney General’s designated representative fails to give notice to the agency of any legal insufficiency within thirty days of the receipt of the proposed regulation, the Attorney General shall be deemed to have approved the proposed regulation for purposes of this section. The approval of the Attorney General shall be provided to the agency electronically and shall be submitted electronically by the agency to the standing legislative regulation review committee. As used in this section “legal sufficiency” means (1) the absence of conflict with any general statute or regulation, federal law or regulation or the Constitution of this state or of the United States, and (2) compliance with the notice and hearing requirements of section 4-168.”

(1971, P.A. 854, S. 4; P.A. 80-471, S. 3; P.A. 87-589, S. 19, 87; P.A. 88-317, S. 4, 107; P.A. 01-195, S. 74, 181; P.A. 04-58, S. 3; P.A. 10-32, S. 153; P.A. 13-247, S. 30; 13-274, S. 5.)

History: P.A. 80-471 required that the original, rather than a copy, be submitted to attorney general for approval and then submitted to review committee and defined “legal sufficiency” for purposes of section; P.A. 87-589 substituted reference to Subsec. (e) for reference to Subsec. (b) of Sec. 4-168; P.A. 88-317 made technical changes, effective July 1, 1989, and applicable to agency proceedings commencing on or after that date; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 04-58 made technical changes; P.A. 10-32 made a technical change, effective May 10, 2010; P.A. 13-247 added provisions requiring electronic submission and approval of proposed regulations and revisions of regulations to be resubmitted, effective July 1, 2014, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective July 1, 2014, and applicable to regulations noticed on and after that date.



Section 4-170 - *(See end of section for amended version and effective date.) Legislative regulation review committee. Filing requirements for regulations. Fiscal notes required.

(a) There shall be a standing legislative committee to review all regulations of the several state departments and agencies following the proposal thereof, which shall consist of eight members of the House of Representatives, four from each major party, to be appointed on the first Wednesday after the first Monday in January in the odd-numbered years, by the speaker of said House, and six members of the Senate, three from each major party, to be appointed on or before said dates by the president pro tempore of the Senate. The members shall serve for the balance of the term for which they were elected. Vacancies shall be filled by appointment by the authority making the appointment. The members of the committee shall elect from among their members two cochairpersons, one of whom shall be a member of the Senate and one of whom shall be a member of the House of Representatives, and either of whom may call meetings of the committee for the performance of its duties.

(b) (1) No adoption, amendment or repeal of any regulation, except a regulation issued pursuant to subsection (f) of section 4-168, shall be effective until (A) the original of the proposed regulation approved by the Attorney General, as provided in section 4-169, the regulatory flexibility analyses as provided in section 4-168a and an electronic copy thereof are submitted to the standing legislative regulation review committee at the designated office of the committee, in a manner designated by the committee, by the agency proposing the regulation, (B) the regulation is approved by the committee, at a regular meeting or a special meeting called for the purpose, and (C) a certified copy of the regulation and an electronic copy are submitted to the office of the Secretary of the State by the agency, as provided in section 4-172 and the regulation is posted online by the Secretary. (2) The date of submission for purposes of subsection (c) of this section shall be the first Tuesday of each month. Any regulation received by the committee on or before the first Tuesday of a month shall be deemed to have been submitted on the first Tuesday of that month. Any regulation submitted after the first Tuesday of a month shall be deemed to be submitted on the first Tuesday of the next succeeding month. (3) The form of proposed regulations which are submitted to the committee shall be as follows: New language added to an existing regulation shall be in capital letters or underlining, as determined by the committee; language to be deleted shall be enclosed in brackets and a new regulation or new section of a regulation shall be preceded by the word “(NEW)” in capital letters. Each proposed regulation shall have a statement of its purpose following the final section of the regulation. (4) The committee may permit any proposed regulation, including, but not limited to, a proposed regulation which by reference incorporates in whole or in part, any other code, rule, regulation, standard or specification, to be submitted in summary form together with a statement of purpose for the proposed regulation. On and after October 1, 1994, if the committee finds that a federal statute requires, as a condition of the state exercising regulatory authority, that a Connecticut regulation at all times must be identical to a federal statute or regulation, then the committee may approve a Connecticut regulation that by reference specifically incorporates future amendments to such federal statute or regulation provided the agency that proposed the Connecticut regulation shall submit for approval amendments to such Connecticut regulations to the committee not later than thirty days after the effective date of such amendment, and provided further the committee may hold a public hearing on such Connecticut amendments. (5) The agency shall append a copy of the fiscal note, prepared pursuant to subsection (a) of section 4-168, to each copy of the proposed regulation. At the time of submission to the committee, the agency shall submit an electronic copy of the proposed regulation and the fiscal note to (A) the Office of Fiscal Analysis which, not later than seven days after receipt, shall submit an analysis of the fiscal note to the committee; and (B) each joint standing committee of the General Assembly having cognizance of the subject matter of the proposed regulation. No regulation shall be found invalid due to the failure of an agency to submit a copy of the proposed regulation and the fiscal note to each committee of cognizance, provided such regulation and fiscal note has been submitted to one such committee.

(c) The committee shall review all proposed regulations and, in its discretion, may hold public hearings thereon, and may approve, disapprove or reject without prejudice, in whole or in part, any such regulation. If the committee fails to so approve, disapprove or reject without prejudice a proposed regulation, within sixty-five days after the date of submission as provided in subsection (b) of this section, the committee shall be deemed to have approved the proposed regulation for purposes of this section.

(d) If the committee disapproves a proposed regulation in whole or in part, it shall give notice of the disapproval and the reasons for the disapproval to the agency, and no agency shall thereafter issue any regulation or directive or take other action to implement such disapproved regulation or part thereof, as the case may be, except that the agency may adopt a substantively new regulation in accordance with the provisions of this chapter, provided the General Assembly may reverse such disapproval under the provisions of section 4-171. If the committee disapproves any regulation proposed for the purpose of implementing a federally subsidized or assisted program, the General Assembly shall be required to either sustain or reverse the disapproval.

(e) If the committee rejects a proposed regulation without prejudice, in whole or in part, it shall notify the agency of the reasons for the rejection and the agency shall resubmit the regulation in revised form, if the adoption of such regulation is required by the general statutes or any public or special act, not later than the first Tuesday of the second month following such rejection without prejudice and may so resubmit any other regulation, in the same manner as provided in this section for the initial submission with a summary of revisions identified by paragraph. The committee shall review and take action on such revised regulation no later than thirty-five days after the date of submission, as provided in subsection (b) of this section. Posting of the notice online pursuant to the provisions of section 4-168 shall not be required in the case of such resubmission.

(f) If an agency fails to submit any regulation approved in whole or in part by the standing legislative regulation review committee to the office of the Secretary of the State as provided in section 4-172, not later than fourteen days after the date of approval, the agency shall notify the committee, not later than five days after such fourteen-day period, of its reasons for failing to submit such regulation. If any agency fails to comply with the time limits established under subsection (b) of section 4-168 or under subsection (e) of this section, the administrative head of such agency shall submit to the committee a written explanation of the reasons for such noncompliance. The committee, upon the affirmative vote of two-thirds of its members, may grant an extension of the time limits established under subsection (b) of section 4-168 and under subsection (e) of this section. If no such extension is granted, the administrative head of the agency shall personally appear before the standing legislative regulation review committee, at a time prescribed by the committee, to explain such failure to comply. After any such appearance, the committee may, upon the affirmative vote of two-thirds of its members, report such noncompliance to the Governor. Within fourteen days thereafter the Governor shall report to the committee concerning the action the Governor has taken to ensure compliance with the provisions of section 4-168 and with the provisions of this section.

(1971, P.A. 854, S. 5; 1972, P.A. 258, S. 2; P.A. 73-396, S. 1, 2; P.A. 76-297, S. 2; 76-434, S. 3, 12; P.A. 78-283, S. 2; P.A. 79-623, S. 2, 8; P.A. 80-471, S. 4; P.A. 83-322, S. 1, 2; P.A. 85-608, S. 2; P.A. 86-250, S. 2, 4; 86-403, S. 9, 132; P.A. 88-317, S. 5, 107; P.A. 90-124, S. 2; P.A. 94-76; P.A. 95-41; P.A. 99-90, S. 5; P.A. 01-195, S. 75, 181; P.A. 05-288, S. 17; P.A. 09-19, S. 4; P.A. 11-150, S. 19; P.A. 12-92, S. 4, 5.)

*Note: On and after July 1, 2014, this section, as amended by section 31 of public act 13-247 and section 6 of public act 13-274, is to read as follows:

“Sec. 4-170. Legislative regulation review committee. Submission requirements for regulations. Committee actions. (a) There shall be a standing legislative committee to review all regulations of the several state departments and agencies following the proposal thereof, which shall consist of eight members of the House of Representatives, four from each major party, to be appointed on the first Wednesday after the first Monday in January in the odd-numbered years, by the speaker of said House, and six members of the Senate, three from each major party, to be appointed on or before said dates by the president pro tempore of the Senate. The members shall serve for the balance of the term for which they were elected. Vacancies shall be filled by appointment by the authority making the appointment. There shall be two cochairpersons, one of whom shall be a member of the Senate and one of whom shall be a member of the House of Representatives, each appointed by the applicable appointing authority, provided the cochairpersons shall not be members of the same political party and shall be from alternate parties in the respective houses in each successive term. For purposes of this section, “appointing authority” means the speaker or minority leader of the House of Representatives and the president pro tempore or minority leader of the Senate, as appropriate according to the respective house and party of the member to be appointed. Each chairperson may call meetings of the committee for the performance of its duties.

(b) (1) No adoption, amendment or repeal of any regulation, except a regulation issued pursuant to subsection (f) of section 4-168, shall be effective until (A) the original and an electronic copy of the proposed regulation approved by the Attorney General, as provided in section 4-169, and an electronic copy of the regulatory flexibility analyses as provided in section 4-168a are submitted to the standing legislative regulation review committee in a manner designated by the committee, by the agency proposing the regulation, (B) the regulation is approved by the committee, at a regular meeting or a special meeting called for the purpose, and (C) a certified electronic copy of the regulation is submitted to the office of the Secretary of the State by the agency, as provided in section 4-172, and the regulation is posted on the eRegulations System by the Secretary. (2) The date of submission for purposes of subsection (c) of this section shall be the first Tuesday of each month. Any regulation received by the committee on or before the first Tuesday of a month shall be deemed to have been submitted on the first Tuesday of that month. Any regulation submitted after the first Tuesday of a month shall be deemed to be submitted on the first Tuesday of the next succeeding month. (3) The form of proposed regulations which are submitted to the committee shall be as follows: New language added to an existing regulation shall be underlined; language to be deleted shall be enclosed in brackets and a new regulation or new section of a regulation shall be preceded by the word “(NEW)” in capital letters. Each proposed regulation shall have a statement of its purpose following the final section of the regulation. (4) The committee may permit any proposed regulation, including, but not limited to, a proposed regulation which by reference incorporates in whole or in part, any other code, rule, regulation, standard or specification, to be submitted in summary form together with a statement of purpose for the proposed regulation. On and after October 1, 1994, if the committee finds that a federal statute requires, as a condition of the state exercising regulatory authority, that a Connecticut regulation at all times must be identical to a federal statute or regulation, then the committee may approve a Connecticut regulation that by reference specifically incorporates future amendments to such federal statute or regulation provided the agency that proposed the Connecticut regulation shall submit for approval amendments to such Connecticut regulations to the committee not later than thirty days after the effective date of such amendment, and provided further the committee may hold a public hearing on such Connecticut amendments. (5) The agency shall attach a copy of the fiscal note, prepared pursuant to subsection (a) of section 4-168, to each copy of the proposed regulation. At the time of submission to the committee, the agency shall submit an electronic copy of the proposed regulation and the fiscal note to (A) the Office of Fiscal Analysis which, not later than seven days after receipt, shall submit an analysis of the fiscal note to the committee; and (B) each joint standing committee of the General Assembly having cognizance of the subject matter of the proposed regulation. No regulation shall be found invalid due to the failure of an agency to submit an electronic copy of the proposed regulation and the fiscal note to each committee of cognizance, provided such regulation and fiscal note have been electronically submitted to one such committee.

(c) The committee shall review all proposed regulations and, in its discretion, may hold public hearings thereon, and may approve, disapprove or reject without prejudice, in whole or in part, any such regulation. If the committee fails to so approve, disapprove or reject without prejudice a proposed regulation, within sixty-five days after the date of submission as provided in subsection (b) of this section, the committee shall be deemed to have approved the proposed regulation for purposes of this section.

(d) If the committee disapproves a proposed regulation in whole or in part, it shall give notice of the disapproval and the reasons for the disapproval to the agency, and no agency shall thereafter issue any regulation or directive or take other action to implement such disapproved regulation or part thereof, as the case may be, except that the agency may adopt a substantively new regulation in accordance with the provisions of this chapter, provided the General Assembly may reverse such disapproval under the provisions of section 4-171. If the committee disapproves any regulation proposed for the purpose of implementing a federally subsidized or assisted program, the General Assembly shall be required to either sustain or reverse the disapproval.

(e) If the committee rejects a proposed regulation without prejudice, in whole or in part, it shall notify the agency of the reasons for the rejection and the agency shall resubmit the regulation in revised form, if the adoption of such regulation is required by the general statutes or any public or special act, not later than the first Tuesday of the second month following such rejection without prejudice and may so resubmit any other regulation, in the same manner as provided in this section for the initial submission with a summary of revisions identified by paragraph. The committee shall review and take action on such revised regulation no later than thirty-five days after the date of submission, as provided in subsection (b) of this section. Posting of the notice on the eRegulations System pursuant to the provisions of section 4-168 shall not be required in the case of such resubmission.

(f) If an agency fails to submit any regulation approved in whole or in part by the standing legislative regulation review committee to the office of the Secretary of the State as provided in section 4-172, not later than fourteen days after the date of approval, the agency shall notify the committee, not later than five days after such fourteen-day period, of its reasons for failing to submit such regulation. If any agency fails to comply with the time limits established under subsection (b) of section 4-168, or under subsection (e) of this section, the administrative head of such agency shall submit to the committee a written explanation of the reasons for such noncompliance. The committee, upon the affirmative vote of two-thirds of its members, may grant an extension of the time limits established under subsection (b) of section 4-168 and under subsection (e) of this section. If no such extension is granted, the administrative head of the agency shall personally appear before the standing legislative regulation review committee, at a time prescribed by the committee, to explain such failure to comply. After any such appearance, the committee may, upon the affirmative vote of two-thirds of its members, report such noncompliance to the Governor. Within fourteen days thereafter the Governor shall report to the committee concerning the action the Governor has taken to ensure compliance with the provisions of section 4-168 and with the provisions of this section.”

(1971, P.A. 854, S. 5; 1972, P.A. 258, S. 2; P.A. 73-396, S. 1, 2; P.A. 76-297, S. 2; 76-434, S. 3, 12; P.A. 78-283, S. 2; P.A. 79-623, S. 2, 8; P.A. 80-471, S. 4; P.A. 83-322, S. 1, 2; P.A. 85-608, S. 2; P.A. 86-250, S. 2, 4; 86-403, S. 9, 132; P.A. 88-317, S. 5, 107; P.A. 90-124, S. 2; P.A. 94-76; P.A. 95-41; P.A. 99-90, S. 5; P.A. 01-195, S. 75, 181; P.A. 05-288, S. 17; P.A. 09-19, S. 4; P.A. 11-150, S. 19; P.A. 12-92, S. 4, 5; P.A. 13-247, S. 31; 13-274, S. 6.)

History: 1972 act specified the form of proposed regulations to be presented to regulation review committee; P.A. 73-396 changed date of appointment from July 1 to the first Wednesday after the first Monday in January of odd-numbered years and required seventeen copies rather than one copy to be given the review committee; P.A. 76-297 allowed submission of regulations in summary form and included procedure for course of action if committee rejects resolution without prejudice; P.A. 76-434 deleted provision providing per diem and reimbursement for expenses; P.A. 78-283 required that regulations be filed in secretary of the state’s office and required notification of review committee if filing not performed; P.A. 79-623 added provisions concerning fiscal notes; P.A. 80-471 revised form of submitted regulations and permitted summary form; P.A. 83-322 specified the date of submission of proposed regulations for the purposes of Subsec. (c), and required that the proposed regulations be submitted at the designated office of the legislative regulation review committee; P.A. 85-608 upon disapproval of a proposed regulation, mandated adoption of a substantively new regulation, when required by public act and permitted adoption of any other regulation, mandated resubmission of revised regulation, if the adoption of such regulation is required by public act and permitted resubmission of any other regulation and provided procedures upon failure to comply with time limits imposed by Sec. 4-168; P.A. 86-250 made technical changes, deleted requirement that agency adopt a substantively new regulation in case of disapproval by committee and specified time for resubmittal of regulation rejected without prejudice; P.A. 86-403 made technical change; P.A. 88-317 made technical changes, effective July 1, 1989, and applicable to agency proceedings commencing on or after that date; P.A. 90-124 amended Subsec. (b) to require that agency, at the time of submission of a proposed regulation to the regulation review committee, submit such regulation to each committee of the general assembly having cognizance of the subject of the regulation and provided no regulation shall be found invalid due to an agency’s failure to submit such regulation to each such committee if such submission has been made to one such committee; P.A. 94-76 in Subsec. (b) authorized the approval of a Connecticut regulation which specifically incorporates future amendments to a federal statute or regulation; P.A. 95-41 amended Subsec. (e) to change date by which committees shall review and take action on revised regulation from “within” to “no later than” thirty-five days after date of submission; P.A. 99-90 amended Subsec. (b) by dividing the Subsec. into Subdivs. and Subparas., substituting “eighteen copies” for “seventeen copies” and inserting “, in a manner designated by the committee,” in Subdiv. (1), and allowing new language in a regulation to be underlined as an alternative to capital letters, as determined by the committee, in Subdiv. (2) and made technical changes; P.A. 01-195 made technical changes in Subsec. (f), effective July 11, 2001; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; P.A. 09-19 amended Subsec. (b)(1)(A) to include regulatory flexibility analyses and made technical changes in Subsec. (b)(5); P.A. 11-150 amended Subsec. (b) to substitute “an electronic copy” for “eighteen copies”, to require agency to submit an electronic copy of the regulation and fiscal note, and to make technical changes; P.A. 12-92 amended Subsec. (b)(1)(C) to add references to certified and electronic copy and to online posting of the regulation, effective July 1, 2013, and amended Subsec. (e) to replace reference to publication in Connecticut Law Journal with reference to posting online and amended Subsec. (f) to make technical changes, effective July 1, 2013, and applicable to regulations noticed on and after that date; P.A. 13-247 amended Subsec. (a) to replace provision re election of chairpersons with provision re appointment of chairpersons by appointing authority and to define “appointing authority”, amended Subsec. (b) to add references to electronic copy and posting of regulation on eRegulations System rather than online, to require new language to be underlined, to delete reference to capital letters for new language and to make technical changes, and amended Subsec. (e) to replace provision re posting online with provision re posting on eRegulations System, effective July 1, 2014, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective July 1, 2014, and applicable to regulations noticed on and after that date.



Section 4-170a - Review of old regulations.

Section 4-170a is repealed.

(P.A. 73-512; P.A. 88-317, S. 106, 107.)



Section 4-170b - Agency submission to legislative regulation review committee upon failure to submit or resubmit required regulations.

On or before December first of each year, each agency shall submit to the standing legislative regulation review committee:

(1) A list of every section of the general statutes that requires the agency to adopt regulations on or before January first of such year if the agency (A) has not submitted the proposed regulations to the committee as provided in section 4-170 by said December first, or (B) submitted proposed regulations which were rejected without prejudice by the committee and the agency has not resubmitted the proposed regulations to the committee as provided in section 4-170 by said December first;

(2) A date by which the agency proposes to submit or resubmit each of the proposed regulations; and

(3) An explanation in writing by the administrative head of the agency of the reasons each such proposed regulation was not submitted or resubmitted to the committee on or before the date by which the agency is required by the general statutes to adopt the regulation.

(P.A. 97-29, S. 1, 3.)

History: P.A. 97-29 effective July 1, 1997.



Section 4-171 - Submission to General Assembly of disapproved regulations and list of required regulations not submitted or resubmitted to legislative regulation review committee.

On or before February fifteenth of each regular session of the General Assembly, the cochairpersons of the standing legislative regulation review committee shall submit to the General Assembly for its study (1) a copy of all proposed regulations which have been disapproved by the standing committee under subsection (c) of section 4-170, and (2) a list by agency of each section of the general statutes that requires the agency to adopt regulations on or before January first of the preceding year which the agency did not submit or resubmit to the committee by December first of such year as provided in section 4-170b. Such regulations that were disapproved shall be referred by the speaker of the House or by the president pro tempore of the Senate to an appropriate committee for its consideration and the committee shall schedule hearings thereon. The General Assembly may, by resolution, either sustain or reverse a vote of disapproval of the standing committee under the provisions of said subsection (c), except that if the General Assembly fails during its regular session to reverse by resolution the disapproval of a regulation proposed for the purpose of implementing a federally subsidized or assisted program, the vote of disapproval shall be deemed sustained for purposes of this section and the proposed regulation shall not become effective. Any action of the General Assembly under the provisions of this section shall be effective as of the date of passage of the resolution in the second house of the General Assembly.

(1971, P.A. 854, S. 6; P.A. 76-297, S. 3; P.A. 80-471, S. 5; P.A. 88-317, S. 6, 107; P.A. 90-230, S. 4, 101; P.A. 97-29, S. 2, 3.)

History: P.A. 76-297 clarified officer of senate intended by making “president of the senate” “president pro tempore ...”; P.A. 80-471 replaced reference to Subsec. (b) of Sec. 4-170 with reference to Subsec. (c) and changed provisions regarding sustaining disapproval of regulations to provisions regarding reversal of disapproval of regulations; P.A. 88-317 made technical changes, effective July 1, 1989, and applicable to agency proceedings commencing on or after that date; P.A. 90-230 made a technical change; P.A. 97-29 added requirement for submission of list of required agency regulations not submitted or resubmitted as provided in Sec. 4-170b, effective July 1, 1997.

Cited. 1 CA 1.



Section 4-172 - *(See end of section for amended version and effective date.) Submittal of certified and electronic copies of regulations to Secretary of the State. Posting online. Effective date.

(a) After approval of a regulation as required by sections 4-169 and 4-170, or after reversal of a decision of the standing committee by the General Assembly pursuant to section 4-171, each agency shall submit to the office of the Secretary of the State a certified copy and an electronic copy of such regulation. The agency shall file with such electronic copy a statement from the department head of such agency certifying that such electronic copy is a true and accurate copy of the regulation approved in accordance with sections 4-169 and 4-170. Each regulation when so electronically submitted shall be in the form intended for posting online, and each section of the regulation shall include the appropriate regulation section number and a section heading. The Secretary of the State shall, not later than five calendar days after the electronic submission by the agency, post each such regulation online.

(b) Each regulation hereafter adopted is effective upon its posting online by the Secretary of the State in accordance with this section, except that: (1) If a later date is required by statute or specified in the regulation, the later date is the effective date; (2) a regulation may not be effective before the effective date of the public act requiring or permitting the regulation; and (3) subject to applicable constitutional or statutory provisions, an emergency regulation becomes effective immediately upon electronic submission to the Secretary of the State, or at a stated date less than twenty days thereafter, if the agency finds that this effective date is necessary because of imminent peril to the public health, safety, or welfare. The agency’s finding and a brief statement of the reasons therefor shall be submitted with the regulation. The agency shall take appropriate measures to make emergency regulations known to the persons who may be affected by them including, but not limited to, by posting such emergency regulations on the agency’s Internet web site.

(1971, P.A. 854, S. 7; P.A. 88-317, S. 7, 107; P.A. 12-92, S. 6.)

*Note: On and after October 1, 2014, this section, as amended by section 32 of public act 13-247 and section 7 of public act 13-274, is to read as follows:

“Sec. 4-172. Submittal of certified electronic copies of regulations to Secretary of the State. Posting on eRegulations System. Effective date. (a) After approval of a regulation as required by sections 4-169 and 4-170, or after reversal of a decision of the standing legislative regulation review committee by the General Assembly pursuant to section 4-171, each agency shall submit to the office of the Secretary of the State a certified electronic copy of such regulation. Concomitantly, the agency shall electronically file with the electronic copy of the regulation a statement from the department head of such agency certifying that the electronic copy of the regulation is a true and accurate copy of the regulation approved in accordance with sections 4-169 and 4-170. Each regulation when so electronically submitted shall be in the form prescribed by the Secretary of the State for posting on the eRegulations System, and each section of the regulation shall include the appropriate regulation section number and a section heading. The Secretary of the State shall, not later than five calendar days after the electronic submission by the agency, post each such regulation on the eRegulations System.

(b) Each regulation hereafter adopted is effective upon its posting on the eRegulations System by the Secretary of the State in accordance with this section, except that: (1) If a later date is required by statute or specified in the regulation, the later date is the effective date; (2) a regulation may not be effective before the effective date of the public act requiring or permitting the regulation; and (3) subject to applicable constitutional or statutory provisions, an emergency regulation becomes effective immediately upon electronic submission to the Secretary of the State, or at a stated date less than twenty days thereafter, if the agency finds that this effective date is necessary because of imminent peril to the public health, safety, or welfare. The agency’s finding and a brief statement of the reasons therefor shall be submitted with the regulation. The agency shall take appropriate measures to make emergency regulations known to the persons who may be affected by them including, but not limited to, by posting such emergency regulations on the eRegulations System.”

(1971, P.A. 854, S. 7; P.A. 88-317, S. 7, 107; P.A. 12-92, S. 6; P.A. 13-247, S. 32; 13-274, S. 7.)

History: P.A. 88-317 added new Subsec. (b)(2), providing that a regulation may not be effective before effective date of act requiring or permitting the regulation, and made technical changes, effective July 1, 1989, and applicable to agency proceedings commencing on or after that date; P.A. 12-92 amended Subsec. (a) to replace provision re 2 certified copies with provision re a certified copy and an electronic copy, to require filing of agency statement certifying accuracy re electronic copy, to make technical changes, to delete provision re permanent register of regulations and to require online posting of regulations by the Secretary, amended Subsec. (b) to make regulations effective upon posting online rather than upon filing and to require agency to post emergency regulations online and deleted former Subsec. (c) re forwarding a copy for publication, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to make technical changes, to replace “certified copy and an electronic copy” with “certified electronic copy”, to require certification be concomitant and electronic and to add reference to prescribing of form by the Secretary, and amended Subsecs. (a) and (b) to replace references to posting online with references to posting on eRegulations System, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective October 1, 2014, and applicable to regulations noticed on and after that date.



Section 4-173 - Omission of certain regulations from eRegulations System.

The Secretary of the State may omit from the eRegulations System (1) any regulation that is incorporated by reference into a Connecticut regulation and published by or otherwise available in printed or electronic form from a federal agency or a government agency of another state, and (2) any regulation that is incorporated by reference into a Connecticut regulation and to which a third party holds the intellectual property rights, until such time as the Secretary of the Office of Policy and Management obtains a licensing agreement in accordance with section 4-67q. On and after October 1, 2014, if the Secretary of the State omits a regulation from the eRegulations System, the Secretary shall post in the system a notice identifying the omitted regulation, stating the general subject matter of the regulation and stating an address, telephone number, web site link, if applicable, and any other information needed to obtain a copy of the regulation. The Secretary of the State shall also provide a web site link, if applicable, to any regulation that is incorporated by reference into a Connecticut regulation. Such information shall be kept current and updated not less than quarterly.

(1971, P.A. 854, S. 8; P.A. 76-297, S. 4; P.A. 80-471, S. 6; P.A. 83-277, S. 2, 3; P.A. 88-133; P.A. 05-288, S. 18; P.A. 12-92, S. 7; P.A. 13-247, S. 33; 13-274, S. 8.)

History: P.A. 76-297 deleted previous Subsec. (a) requiring publication of regulations and index by October 27, 1970, and relettered remaining Subsecs. accordingly, deleting provision for periodic publication of revised index by commission on official legal publications in current Subsec. (a) (formerly Subsec. (b)); P.A. 80-471 deleted reference to regulations adopted pursuant to Sec. 4-168(b) in Subsec. (b); P.A. 83-277 amended Subsec. (b) by allowing the publication of a correlated table of former and new section numbers for those regulations submitted with technical changes; P.A. 88-133 replaced exceptions to publication of regulations in Subsec. (c) with enumerated exceptions in Subsecs. (a) and (b), added a requirement in Subsecs. (a) and (b) for publication of notice of omitted regulations, inserted new Subsec. (c) requiring agencies to make regulations available for inspection and copying, added new Subsec. (e) requiring all regulations to be maintained in law libraries and made technical changes; P.A. 05-288 made technical changes in Subsecs. (a) and (b), effective July 13, 2005; P.A. 12-92 amended Subsec. (a) to delete provisions re Commission on Official Legal Publications publishing a compilation, add provisions re Secretary posting regulations online, delete reference to commercial publishing company in Subdiv. (1), delete former Subdivs. (2) and (3) re regulation too expensive or unduly cumbersome to publish, add new Subdiv. (2) re regulation incorporated by reference until licensing agreement is obtained and require that Secretary post web site links to incorporated or omitted regulations and that information be updated quarterly, deleted former Subsecs. (b) to (e) re publication by the commission in Connecticut Law Journal, public inspection of regulations, availability of published regulations at agencies and maintaining compilation in law libraries, and added new Subsec. (b) re online regulations being the official version and authorizing Secretary to adopt regulations, effective July 1, 2013; P.A. 13-247 replaced provisions re accessible and searchable online compilation of regulations with reference to eRegulations System, required Secretary, on and after October 1, 2014, to post notice of omitted regulation on system, deleted former Subsec. (b) re online compilation being official version and authorizing Secretary to adopt regulations re format of submitted regulations, and deleted Subsec. (a) designator, effective July 1, 2013; P.A. 13-274 made identical changes as P.A. 13-247, effective July 1, 2013.



Section 4-173a - Posting of implemented policies and procedures online.

Section 4-173a is repealed, effective June 19, 2013.

(P.A. 12-92, S. 11; P.A. 13-247, S. 388; 13-274, S. 12.)



Section 4-173b - eRegulations System. Certification by Secretary of the State. Official version of regulations. Plan to maintain paper copies.

(a) The Secretary of the State shall establish and maintain the eRegulations System, which shall consist of the regulations of Connecticut state agencies adopted by all state agencies subsequent to October 27, 1970. The Commission on Official Legal Publications shall, within available appropriations, provide any assistance requested by the Secretary of the State in the creation of the eRegulations System. On and after October 1, 2014, the eRegulations System shall also include the official electronic regulation-making record described in section 4-168b. On and after the date the Secretary of the State certifies the eRegulations System as sufficient pursuant to this section, the regulations of Connecticut state agencies maintained by the Secretary on said system shall be the official version of the regulations of Connecticut state agencies for all purposes, including all legal and administrative proceedings. The eRegulations System shall be easily accessible to and searchable by the public. The Secretary of the State may specify the format in which state agencies shall submit the final approved version of such regulations and all other documents required pursuant to this section and sections 4-167, 4-168, 4-170 and 4-172, and all state agencies shall follow the instructions of the Secretary of the State with respect to agency submissions to the Secretary. On and after July 1, 2013, the Secretary of the State shall post on the eRegulations System all effective regulations of Connecticut state agencies as provided by the Commission on Official Legal Publications. The Secretary of the State shall designate such posting as an unofficial version of the regulations of Connecticut state agencies until such time as the Secretary certifies in writing that the eRegulations System is technologically sufficient to serve as the official version of the regulations of Connecticut state agencies. Such certification shall be made on or before October 1, 2014, and shall be published on the Secretary’s Internet web site and in the Connecticut Law Journal. Until such time as the Secretary makes such certification: (1) The Secretary, upon receipt of the certified electronic copy of an approved regulation in accordance with section 4-172, shall forward an electronic copy of such regulation to the Commission on Official Legal Publications for publication in accordance with this section, (2) the Commission on Official Legal Publications shall continue to publish the regulations of Connecticut state agencies, and (3) such published version shall be the official version of said regulations.

(b) Each agency and quasi-public agency with regulatory authority shall post a conspicuous web site link to the eRegulations System on the agency’s or quasi-public agency’s Internet web site and shall, if practicable, link to the specific provisions of the regulations of Connecticut state agencies that concern the agency’s or quasi-public agency’s particular programs.

(c) Not later than January 1, 2014, the Secretary of the State shall develop and implement a plan to maintain a paper copy at the office of the Secretary of the State of all of the regulations of Connecticut state agencies posted on the eRegulations System.

(P.A. 13-247, S. 26; 13-274, S. 1.)

History: P.A. 13-247 and P.A. 13-274 effective July 1, 2013.



Section 4-174 - Petition for regulation.

Any interested person may petition an agency requesting the promulgation, amendment, or repeal of a regulation. Each agency shall prescribe by regulation the form for petitions and the procedure for their submission, consideration, and disposition. Within thirty days after submission of a petition, the agency either shall deny the petition in writing stating its reasons for the denials or shall initiate regulation-making proceedings in accordance with section 4-168.

(1971, P.A. 854, S. 9.)

Cited. 1 CA 1.

Cited. 32 CS 300.



Section 4-175 - Declaratory judgment action to determine validity of a regulation or applicability of a statute, regulation or final decision.

(a) If a provision of the general statutes, a regulation or a final decision, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the plaintiff and if an agency (1) does not take an action required by subdivision (1), (2) or (3) of subsection (e) of section 4-176, within sixty days of the filing of a petition for a declaratory ruling, (2) decides not to issue a declaratory ruling under subdivision (4) or (5) of subsection (e) of said section 4-176, or (3) is deemed to have decided not to issue a declaratory ruling under subsection (i) of said section 4-176, the petitioner may seek in the Superior Court a declaratory judgment as to the validity of the regulation in question or the applicability of the provision of the general statutes, the regulation or the final decision in question to specified circumstances. The agency shall be made a party to the action.

(b) When the action for declaratory judgment concerns the applicability or validity of a regulation, the agency shall, within thirty days after service of the complaint, transmit to the court the original or a certified copy of the regulation-making record relating to the regulation. The court may order the agency to transcribe any portion of the regulation-making record that has not been transcribed and transmit to the court the original or a certified copy of the transcription. By stipulation of all parties, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs.

(1971, P.A. 854, S. 10; P.A. 73-620, S. 7, 19; P.A. 76-436, S. 251, 681; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; 88-317, S. 9, 107.)

History: P.A. 73-620 included regulations and agency orders, deleting references to rules and changed basis for rendering declaratory judgments; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced “Hartford county” with “the judicial district of Hartford-New Britain”; P.A. 88-230 proposed to replace reference to “judicial district of Hartford-New Britain” with “judicial district of Hartford” effective September 1, 1991, but said reference was deleted by P.A. 88-317; P.A. 88-317 designated former provisions as Subsec. (a), amended Subsec. (a) to allow action re applicability of provision of general statutes and to substantially revise agency action or inaction required before declaratory judgment may be sought and added Subsec. (b) re transmission of regulation-making record to court, effective July 1, 1989, and applicable to agency proceedings commencing on or after that date.

Cited. 1 CA 1; 6 CA 723; 17 CA 17; judgment reversed, see 212 C. 570; 34 CA 123. Court found no requirement that prisoner have a liberty interest before he can seek a determination as to validity of agency regulation that he claims interferes with or impairs or threatens to interfere with or impair his legal rights or privileges. 64 CA 258. Owner of land abutting property on which Department of Public Health recommended installation of a subsurface sewage disposal system does not have standing to challenge recommendation since no statute, regulation or decision applied to the facts. 65 CA 201.

Procedure to challenge regulation. 32 CS 153. Cited. 33 CS 86; 35 CS 13; 39 CS 99; Id., 462.

Subsec. (a):

Cited. 219 C. 520; 222 C. 414. Subdiv. (3) cited. 239 C. 124.



Section 4-176 - Declaratory rulings. Petitions. Regulations.

(a) Any person may petition an agency, or an agency may on its own motion initiate a proceeding, for a declaratory ruling as to the validity of any regulation, or the applicability to specified circumstances of a provision of the general statutes, a regulation, or a final decision on a matter within the jurisdiction of the agency.

(b) Each agency shall adopt regulations, in accordance with the provisions of this chapter, that provide for (1) the form and content of petitions for declaratory rulings, (2) the filing procedure for such petitions and (3) the procedural rights of persons with respect to the petitions.

(c) Within thirty days after receipt of a petition for a declaratory ruling, an agency shall give notice of the petition to all persons to whom notice is required by any provision of law and to all persons who have requested notice of declaratory ruling petitions on the subject matter of the petition.

(d) If the agency finds that a timely petition to become a party or to intervene has been filed according to the regulations adopted under subsection (b) of this section, the agency: (1) May grant a person status as a party if the agency finds that the petition states facts demonstrating that the petitioner’s legal rights, duties or privileges shall be specifically affected by the agency proceeding; and (2) may grant a person status as an intervenor if the agency finds that the petition states facts demonstrating that the petitioner’s participation is in the interests of justice and will not impair the orderly conduct of the proceedings. The agency may define an intervenor’s participation in the manner set forth in subsection (d) of section 4-177a.

(e) Within sixty days after receipt of a petition for a declaratory ruling, an agency in writing shall: (1) Issue a ruling declaring the validity of a regulation or the applicability of the provision of the general statutes, the regulation, or the final decision in question to the specified circumstances, (2) order the matter set for specified proceedings, (3) agree to issue a declaratory ruling by a specified date, (4) decide not to issue a declaratory ruling and initiate regulation-making proceedings, under section 4-168, on the subject, or (5) decide not to issue a declaratory ruling, stating the reasons for its action.

(f) A copy of all rulings issued and any actions taken under subsection (e) of this section shall be promptly delivered to the petitioner and other parties personally or by United States mail, certified or registered, postage prepaid, return receipt requested.

(g) If the agency conducts a hearing in a proceeding for a declaratory ruling, the provisions of subsection (b) of section 4-177c, section 4-178 and section 4-179 shall apply to the hearing.

(h) A declaratory ruling shall be effective when personally delivered or mailed or on such later date specified by the agency in the ruling, shall have the same status and binding effect as an order issued in a contested case and shall be a final decision for purposes of appeal in accordance with the provisions of section 4-183. A declaratory ruling shall contain the names of all parties to the proceeding, the particular facts on which it is based and the reasons for its conclusion.

(i) If an agency does not issue a declaratory ruling within one hundred eighty days after the filing of a petition therefor, or within such longer period as may be agreed by the parties, the agency shall be deemed to have decided not to issue such ruling.

(j) The agency shall keep a record of the proceeding as provided in section 4-177.

(1971, P.A. 854, S. 11; P.A. 73-620, S. 8, 19; P.A. 82-349, S. 3, 4; 82-472, S. 178, 183; P.A. 88-317, S. 10, 107.)

History: P.A. 73-620 made issuance of declaratory rulings discretionary and made provision for procedure if agency fails to issue ruling if requested to do so; P.A. 82-349 added provision re appeals pursuant to Secs. 4-175 and 4-183; P.A. 82-472 made a technical change, replacing appeal with remedy consisting of action for declaratory judgment; P.A. 88-317 substituted new provisions for the entire former section, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 1 CA 1; 2 CA 68; 4 CA 117; 5 CA 253; 6 CA 723; 17 CA 17; judgment reversed, see 212 C. 570; 21 CA 629; Id., 678; 31 CA 400; judgment reversed, see 230 C. 459; 34 CA 123; 37 CA 653; judgment reversed, see 238 C. 361; 42 CA 631. In order to constitute a petition for declaratory judgment, plaintiff’s e-mail correspondence with department needed to set forth specific circumstances and seek to have department apply a regulation, statute or final decision, on a matter in its jurisdiction, to those specific circumstances. 128 CA 777.

Challenge to regulation should begin with petition under section. Adverse ruling is appealable under Sec. 4-183 and failure to issue ruling permits action under Sec. 4-175. 32 CS 153. Cited. 33 CS 86; 39 CS 99; Id., 462; 40 CS 381; 44 CS 1.

Subsec. (a):

Cited. 43 CA 133.

Subsec. (e):

Subdiv. (1) cited. 236 C. 681.

Subdiv. (2) cited. 41 CA 827. Subdiv. (5) cited. Id. Subdiv. (2) cited. 45 CA 83.

Subsec. (g):

Cited. 217 C. 130.

Cited. 45 CA 83.

Subsec. (h):

Cited. 236 C. 681. The expansive right to petition for a declaratory ruling under section does not confer an automatic right to appeal under Sec. 4-183 which requires that the person appealing demonstrate aggrievement. 286 C. 698.



Section 4-176e - Agency hearings.

Except as otherwise required by the general statutes, a hearing in an agency proceeding may be held before (1) one or more hearing officers, provided no individual who has personally carried out the function of an investigator in a contested case may serve as a hearing officer in that case, or (2) one or more of the members of the agency.

(P.A. 88-317, S. 11, 107.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.



Section 4-177 - Contested cases. Notice. Record.

(a) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice.

(b) The notice shall be in writing and shall include: (1) A statement of the time, place, and nature of the hearing; (2) a statement of the legal authority and jurisdiction under which the hearing is to be held; (3) a reference to the particular sections of the statutes and regulations involved; and (4) a short and plain statement of the matters asserted. If the agency or party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon application, a more definite and detailed statement shall be furnished.

(c) Unless precluded by law, a contested case may be resolved by stipulation, agreed settlement, or consent order or by the default of a party.

(d) The record in a contested case shall include: (1) Written notices related to the case; (2) all petitions, pleadings, motions and intermediate rulings; (3) evidence received or considered; (4) questions and offers of proof, objections and rulings thereon; (5) the official transcript, if any, of proceedings relating to the case, or, if not transcribed, any recording or stenographic record of the proceedings; (6) proposed final decisions and exceptions thereto; and (7) the final decision.

(e) Any recording or stenographic record of the proceedings shall be transcribed on request of any party. The requesting party shall pay the cost of such transcript. Nothing in this section shall relieve an agency of its responsibility under section 4-183 to transcribe the record for an appeal.

(1971, P.A. 854, S. 12; P.A. 73-620, S. 9, 10, 19; P.A. 88-317, S. 12, 107.)

History: P.A. 73-620 amended Subsec. (e) omitting statement of matters officially noticed, proposed findings and exceptions and staff memoranda or data submitted to hearing officer or agency members from record of contested case and amended Subsec. (f) to require party requesting transcript to pay its cost; P.A. 88-317 amended Subsec. (b) to require notice to be in writing, transferred provisions of former Subsec. (c) re opportunity to parties to respond and present evidence and argument to Sec. 4-177c, relettered former Subsec. (d) to Subsec. (c) and rephrased provisions of the subsection, relettered former Subsec. (e) to Subsec. (d) and amended Subsec. (e) to require notices, petitions, official transcript and proposed final decisions and exceptions and final decisions to be included in contested case record, relettered former Subsec. (f) to Subsec. (e) and amended Subsec. (e) by substituting “Any recording or stenographic record of the proceedings” for “Oral proceedings or any part thereof” and adding provision re agency responsibility to transcribe the record for an appeal, and transferred provisions of former Subsec. (g), which required findings of fact to be based exclusively on the evidence and on matters officially noticed, to Sec. 4-180, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 1 CA 1; 9 CA 622; 33 CA 727; 34 CA 123; 37 CA 653; judgment reversed, see 238 C. 361. Notification by letter from complainant that requested information has been received, which was the same manner in which complainant initially notified commission of the contested case, constitutes a formal withdrawal of the complaint and therefore terminates commission’s jurisdiction over the issue. 103 CA 571.

Administrative adjudication of no refund, not contested case. 30 CS 118. Cited. Id., 120; 34 CS 225; 39 CS 99; Id., 462; 41 CS 211.

Subsec. (a):

Notice of hearing under Sec. 10-151(b) which did not include two of the charges against the teacher held insufficient. 167 C. 368. Cited. 207 C. 77; 213 C. 184.

Subsec. (b):

Notice of hearing under Sec. 10-151(b) which did not include two of the charges against the teacher held insufficient. 167 C. 368. Subdiv. (4): Notice which failed to include several charges in “matters asserted” was prejudicial violation of Subsec. Id., 368. Cited. 174 C. 366. Subdiv. (2): Notice of hearing deemed legally sufficient where it cited statutory authorities of jurisdiction and under which violations claimed. 177 C. 515. Subdiv. (4) cited. 200 C. 489. Subdiv. (1) cited. 207 C. 77. Subdiv. (3) cited. Id. Subdiv. (4) cited. Id. Subdiv. (2) cited. Id. Cited. 220 C. 86; 232 C. 57.

Cited. 22 CA 181; 41 CA 866.

Cited. 40 CS 226; 43 CS 340.

Subsec. (c):

Cited. 176 C. 191; 183 C. 128.

Cited. 42 CS 1; Id., 599.

Subsec. (d):

Cited. 4 CA 117, 121.

Subsec. (e):

Cited. 228 C. 651.

Subsec. (f):

Cited. 228 C. 651.

Subsec. (g):

Findings of fact must be based on matters “officially noticed” as well as on the evidence. 167 C. 368. Cited. 183 C. 128.



Section 4-177a - Contested cases. Party, intervenor status.

(a) The presiding officer shall grant a person status as a party in a contested case if that officer finds that: (1) Such person has submitted a written petition to the agency and mailed copies to all parties, at least five days before the date of hearing; and (2) the petition states facts that demonstrate that the petitioner’s legal rights, duties or privileges shall be specifically affected by the agency’s decision in the contested case.

(b) The presiding officer may grant any person status as an intervenor in a contested case if that officer finds that: (1) Such person has submitted a written petition to the agency and mailed copies to all parties, at least five days before the date of hearing; and (2) the petition states facts that demonstrate that the petitioner’s participation is in the interests of justice and will not impair the orderly conduct of the proceedings.

(c) The five-day requirement in subsections (a) and (b) of this section may be waived at any time before or after commencement of the hearing by the presiding officer on a showing of good cause.

(d) If a petition is granted pursuant to subsection (b) of this section, the presiding officer may limit the intervenor’s participation to designated issues in which the intervenor has a particular interest as demonstrated by the petition and shall define the intervenor’s rights to inspect and copy records, physical evidence, papers and documents, to introduce evidence, and to argue and cross-examine on those issues. The presiding officer may further restrict the participation of an intervenor in the proceedings, including the rights to inspect and copy records, to introduce evidence and to cross-examine, so as to promote the orderly conduct of the proceedings.

(P.A. 88-317, S. 20, 107.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 30 CA 85; 35 CA 455.

Subsec. (a):

Cited. 234 C. 624.

Cited. 37 CA 653; judgment reversed, see 238 C. 361.



Section 4-177b - Contested cases. Presiding officer. Subpoenas and production of documents.

In a contested case, the presiding officer may administer oaths, take testimony under oath relative to the case, subpoena witnesses and require the production of records, physical evidence, papers and documents to any hearing held in the case. If any person disobeys the subpoena or, having appeared, refuses to answer any question put to him or to produce any records, physical evidence, papers and documents requested by the presiding officer, the agency may apply to the superior court for the judicial district of Hartford or for the judicial district in which the person resides, or to any judge of that court if it is not in session, setting forth the disobedience to the subpoena or refusal to answer or produce, and the court or judge shall cite the person to appear before the court or judge to show cause why the records, physical evidence, papers and documents should not be produced or why a question put to him should not be answered. Nothing in this section shall be construed to limit the authority of the agency or any party as otherwise allowed by law.

(P.A. 88-230, S. 1, 12; 88-317, S. 15, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-230 required substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1991; P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 37 CA 653; judgment reversed, see 238 C. 361.



Section 4-177c - Contested cases. Documents. Evidence. Arguments. Statements.

(a) In a contested case, each party and the agency conducting the proceeding shall be afforded the opportunity (1) to inspect and copy relevant and material records, papers and documents not in the possession of the party or such agency, except as otherwise provided by federal law or any other provision of the general statutes, and (2) at a hearing, to respond, to cross-examine other parties, intervenors, and witnesses, and to present evidence and argument on all issues involved.

(b) Persons not named as parties or intervenors may, in the discretion of the presiding officer, be given an opportunity to present oral or written statements. The presiding officer may require any such statement to be given under oath or affirmation.

(P.A. 88-317, S. 13, 107; P.A. 89-174, S. 1, 7.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-174 divided Subsec. (a) into Subdivs. and, in Subdiv. (1), added “except as otherwise provided by federal law or any other provision of the general statutes” and amended Subsec. (b) to allow, instead of require, presiding officer to require statements under Subsec. (b) to be given under oath or affirmation and to delete sentence re procedure for presiding officer to follow if he proposes to consider such statements as evidence.

Cited. 37 CA 653; judgment reversed, see 238 C. 361.

Cited. 44 CS 21.



Section 4-178 - Contested cases. Evidence.

In contested cases: (1) Any oral or documentary evidence may be received, but the agency shall, as a matter of policy, provide for the exclusion of irrelevant, immaterial or unduly repetitious evidence; (2) agencies shall give effect to the rules of privilege recognized by law; (3) when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form; (4) documentary evidence may be received in the form of copies or excerpts, if the original is not readily available, and upon request, parties and the agency conducting the proceeding shall be given an opportunity to compare the copy with the original; (5) a party and such agency may conduct cross-examinations required for a full and true disclosure of the facts; (6) notice may be taken of judicially cognizable facts and of generally recognized technical or scientific facts within the agency’s specialized knowledge; (7) parties shall be notified in a timely manner of any material noticed, including any agency memoranda or data, and they shall be afforded an opportunity to contest the material so noticed; and (8) the agency’s experience, technical competence, and specialized knowledge may be used in the evaluation of the evidence.

(1971, P.A. 854, S. 13; P.A. 73-620, S. 11, 19; P.A. 88-317, S. 14, 107.)

History: P.A. 73-620 deleted former provisions regarding rules of evidence and objections to evidentiary offers, replacing them with allowance for any oral or documentary evidence; P.A. 88-317 made minor and technical changes and renumbered the subdivisions, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 1 CA 1; 4 CA 307; 9 CA 622; 33 CA 727; 34 CA 123; 37 CA 653; judgment reversed, see 238 C. 361.

Cited. 34 CS 225; 36 CS 18; 39 CS 99; Id., 462; 42 CS 413; Id., 602.

Subdiv. (1):

Cited. 171 C. 705; 177 C. 344; 220 C. 86.

Cited. 4 CA 359; 10 CA 90.

Hearsay evidence may be admitted as long as it is reliable and probative. 47 CS 228.

Subdiv. (2):

Cited. 44 CS 21.

Subdiv. (3):

Cited. 211 C. 508; 215 C. 474.

Cited. 42 CS 1.

Subdiv. (4):

Cited. 211 C. 508.

Notice requirements are to protect parties from surprising and unexpected material or evidence. Previous findings of insurance commissioner in same matter not prejudicial. 32 CS 257.

Subdiv. (5):

Cited. 226 C. 105; 237 C. 209.

Cited. 24 CA 662; judgment reversed, see 223 C. 618.

Subdiv. (6):

Cited. 22 CA 181, 189; 27 CA 346, 352, 353.

Subdiv. (7):

Cited. 27 CA 346.

Subdiv. (8):

Cited. 22 CA 193. Although parties are entitled to notice of any nonrecord facts that will constitute proof in a case, the composition of an administrative board, as well as statute, put plaintiff on notice that the board would use its own expertise when determining whether plaintiff’s alleged acts conformed to the standard of care. 60 CA 775.



Section 4-178a - Contested cases and declaratory ruling proceedings. Review of preliminary, procedural or evidentiary rulings.

If a hearing in a contested case or in a declaratory ruling proceeding is held before a hearing officer or before less than a majority of the members of the agency who are authorized by law to render a final decision, a party, if permitted by regulation and before rendition of the final decision, may request a review by a majority of the members of the agency, of any preliminary, procedural or evidentiary ruling made at the hearing. The majority of the members may make an appropriate order, including the reconvening of the hearing.

(P.A. 88-317, S. 22, 107.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.



Section 4-179 - Agency proceedings. Proposed final decision.

(a) When, in an agency proceeding, a majority of the members of the agency who are to render the final decision have not heard the matter or read the record, the decision, if adverse to a party, shall not be rendered until a proposed final decision is served upon the parties, and an opportunity is afforded to each party adversely affected to file exceptions and present briefs and oral argument to the members of the agency who are to render the final decision.

(b) A proposed final decision made under this section shall be in writing and contain a statement of the reasons for the decision and a finding of facts and conclusion of law on each issue of fact or law necessary to the decision, including the specific provisions of the general statutes or of regulations adopted by the agency upon which the agency bases its findings.

(c) Except when authorized by law to render a final decision for an agency, a hearing officer shall, after hearing a matter, make a proposed final decision.

(d) The parties and the agency conducting the proceeding, by written stipulation, may waive compliance with this section.

(1971, P.A. 854, S. 14; P.A. 88-317, S. 16, 107; P.A. 13-279, S. 1.)

History: P.A. 88-317 divided former section into Subsecs. (a) and (d), amended Subsec. (a) to apply to agency proceedings instead of contested cases only, to substitute “members” for “officials” and “matter” for “case” and to clarify references to “decision”, added Subsec. (b) clarifying and rephrasing former provisions, added Subsec. (c) re proposed final decision by hearing officer, and amended Subsec. (d) by inserting “and the agency conducting the proceeding”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 13-279 amended Subsec. (b) by adding “, including the specific provisions of the general statutes or of regulations adopted by the agency upon which the agency bases its findings”.



Section 4-180 - Contested cases. Final decision. Application to court upon agency failure.

(a) Each agency shall proceed with reasonable dispatch to conclude any matter pending before it and, in all contested cases, shall render a final decision within ninety days following the close of evidence or the due date for the filing of briefs, whichever is later, in such proceedings.

(b) If any agency fails to comply with the provisions of subsection (a) of this section in any contested case, any party thereto may apply to the superior court for the judicial district of Hartford for an order requiring the agency to render a final decision forthwith. The court, after hearing, shall issue an appropriate order.

(c) A final decision in a contested case shall be in writing or orally stated on the record and, if adverse to a party, shall include the agency’s findings of fact and conclusions of law necessary to its decision, including the specific provisions of the general statutes or of regulations adopted by the agency upon which the agency bases its decision. Findings of fact shall be based exclusively on the evidence in the record and on matters noticed. The agency shall state in the final decision the name of each party and the most recent mailing address, provided to the agency, of the party or his authorized representative. The final decision shall be delivered promptly to each party or his authorized representative, personally or by United States mail, certified or registered, postage prepaid, return receipt requested. The final decision shall be effective when personally delivered or mailed or on a later date specified by the agency.

(1971, P.A. 854, S. 15; P.A. 73-620, S. 17, 19; P.A. 75-529, S. 3, 4; P.A. 77-452, S. 46, 72; P.A. 78-280, S. 5, 127; P.A. 79-631, S. 23, 111; P.A. 88-230, S. 1, 12; 88-317, S. 17, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 13-279, S. 2.)

History: P.A. 73-620 deleted detailed provisions for contents of final decision or order concerning findings of fact and conclusions of law; P.A. 75-529 added Subsecs. (a) and (b) and made former provisions Subsec. (c); P.A. 77-452 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced “Hartford county” with “the judicial district of Hartford-New Britain”; P.A. 79-631 made technical changes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended Subsec. (a) by inserting “or the due date for the” and “, whichever is later”, amended Subsec. (b) by repealing provisions allowing any interested person to apply to superior court and repealing exception to requirement for court order if agency establishes to satisfaction of the court reasonable cause for failure to comply with Subsec. (a) and substantially amended Subsec. (c) re form, content, basis, delivery and effective date of final decisions in contested cases, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 13-279 amended Subsec. (c) by adding “, including the specific provisions of the general statutes or of regulations adopted by the agency upon which the agency bases its decision”.



Section 4-180a - Indexing of written orders and final decisions.

(a) In addition to other requirements imposed by any provision of law, each agency shall index, by name and subject, all written orders and final decisions rendered on or after October 1, 1989, and shall make them available for public inspection and copying, to the extent required by the Freedom of Information Act, as defined in section 1-200.

(b) No written order or final decision may be relied on as precedent by an agency until it has been made available for public inspection and copying. On and after October 1, 1989, no written order or final decision, regardless of when rendered, may be relied on as precedent by an agency unless it also has been indexed by name and subject.

(P.A. 88-317, S. 18, 107; P.A. 89-174, S. 2, 7; P.A. 97-47, S. 27.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-174 amended Subsec. (a) by requiring indexing of only orders and decisions “rendered on or after October 1, 1989” and, in Subsec. (b), added “regardless of when rendered” and made a technical change; P.A. 97-47 amended Subsec. (a) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”.

Subsec. (b):

Cited. 233 C. 486.



Section 4-181 - Contested cases. Communications by or to hearing officers and members of an agency.

(a) Unless required for the disposition of ex parte matters authorized by law, no hearing officer or member of an agency who, in a contested case, is to render a final decision or to make a proposed final decision shall communicate, directly or indirectly, in connection with any issue of fact, with any person or party, or, in connection with any issue of law, with any party or the party’s representative, without notice and opportunity for all parties to participate.

(b) Notwithstanding the provisions of subsection (a) of this section, a member of a multimember agency may communicate with other members of the agency regarding a matter pending before the agency, and members of the agency or a hearing officer may receive the aid and advice of members, employees, or agents of the agency if those members, employees, or agents have not received communications prohibited by subsection (a) of this section.

(c) Unless required for the disposition of ex parte matters authorized by law, no party or intervenor in a contested case, no other agency, and no person who has a direct or indirect interest in the outcome of the case, shall communicate, directly or indirectly, in connection with any issue in that case, with a hearing officer or any member of the agency, or with any employee or agent of the agency assigned to assist the hearing officer or members of the agency in such case, without notice and opportunity for all parties to participate in the communication.

(d) The provisions of this section apply from the date the matter pending before the agency becomes a contested case to and including the effective date of the final decision. Except as may be otherwise provided by regulation, each contested case shall be deemed to have commenced on the date designated by the agency for that case, but in no event later than the date of hearing.

(1971, P.A. 854, S. 16; P.A. 88-317, S. 19, 107; P.A. 89-174, S. 3, 7.)

History: P.A. 88-317 designated former section as Subsec. (a) and amended Subsec. (a) to apply restriction on communications to a “hearing officer or member of any agency” instead of to “members or employees of an agency”, to insert “final”, to substitute “proposed final decision” for “findings of fact and conclusions of law in a contested case”, and to make technical changes, deleted provision authorizing agency members to communicate with each other and to have the aid and advice of personal assistants and substituted new Subsec. (b) re communications among members of multimember agency and receipt of aid and advice by members of an agency or a hearing officer and added new Subsec. (c) re communications involving parties, intervenors, other agencies and persons having an interest in the outcome and new Subsec. (d) re period when section applicable, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-174 deleted provision in Subsec. (b) which had required agency to disclose in case record identity of employees or agents communicating with an agency member or a hearing officer.

Cited. 1 CA 1. Court held that to be entitled to relief a plaintiff must show prejudice to his rights resulting from an ex parte communication in violation of statute. 4 CA 143. Cited. 9 CA 622; 27 CA 495; judgment reversed, see 225 C. 499; 36 CA 587; 37 CA 777; 44 CA 622. Investigator’s report cannot be construed as ex parte communication where other party has notice of report and opportunity to participate in presentation of allegations to the fact finder. 47 CA 325. Plaintiff was deprived of due process of law when commissioner engaged in ex parte communications with plaintiff’s former attorney and issued unilateral order awarding attorney’s fees without providing plaintiff with notice or opportunity to present evidence. Id., 391.

Subsec. (a):

Cited. 43 CA 512.

Subsec. (b):

Cited. 37 CA 653; judgment reversed, see 238 C. 361. It was not improper for zoning commission to consider memorandum after close of public hearing because it was sent from one commission member to another concerning commission’s deliberations and contained a summary of the member’s opinion. 112 CA 484.



Section 4-181a - Contested cases. Reconsideration. Modification.

(a)(1) Unless otherwise provided by law, a party in a contested case may, within fifteen days after the personal delivery or mailing of the final decision, file with the agency a petition for reconsideration of the decision on the ground that: (A) An error of fact or law should be corrected; (B) new evidence has been discovered which materially affects the merits of the case and which for good reasons was not presented in the agency proceeding; or (C) other good cause for reconsideration has been shown. Within twenty-five days of the filing of the petition, the agency shall decide whether to reconsider the final decision. The failure of the agency to make that determination within twenty-five days of such filing shall constitute a denial of the petition.

(2) Within forty days of the personal delivery or mailing of the final decision, the agency, regardless of whether a petition for reconsideration has been filed, may decide to reconsider the final decision.

(3) If the agency decides to reconsider a final decision, pursuant to subdivision (1) or (2) of this subsection, the agency shall proceed in a reasonable time to conduct such additional proceedings as may be necessary to render a decision modifying, affirming or reversing the final decision, provided such decision made after reconsideration shall be rendered not later than ninety days following the date on which the agency decides to reconsider the final decision. If the agency fails to render such decision made after reconsideration within such ninety-day period, the original final decision shall remain the final decision in the contested case for purposes of any appeal under the provisions of section 4-183.

(4) Except as otherwise provided in subdivision (3) of this subsection, an agency decision made after reconsideration pursuant to this subsection shall become the final decision in the contested case in lieu of the original final decision for purposes of any appeal under the provisions of section 4-183, including, but not limited to, an appeal of (A) any issue decided by the agency in its original final decision that was not the subject of any petition for reconsideration or the agency’s decision made after reconsideration, (B) any issue as to which reconsideration was requested but not granted, and (C) any issue that was reconsidered but not modified by the agency from the determination of such issue in the original final decision.

(b) On a showing of changed conditions, the agency may reverse or modify the final decision, at any time, at the request of any person or on the agency’s own motion. The procedure set forth in this chapter for contested cases shall be applicable to any proceeding in which such reversal or modification of any final decision is to be considered. The party or parties who were the subject of the original final decision, or their successors, if known, and intervenors in the original contested case, shall be notified of the proceeding and shall be given the opportunity to participate in the proceeding. Any decision to reverse or modify a final decision shall make provision for the rights or privileges of any person who has been shown to have relied on such final decision.

(c) The agency may, without further proceedings, modify a final decision to correct any clerical error. A person may appeal that modification under the provisions of section 4-183 or, if an appeal is pending when the modification is made, may amend the appeal.

(P.A. 88-317, S. 21, 107; P.A. 89-174, S. 4, 7; P.A. 06-32, S. 1.)

History: P.A. 88-317 effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-174 renumbered Subdivs. in Subsec. (a) to add Subdiv. (2) authorizing agency to reconsider final decision on its own initiative, amended Subsec. (b) by substituting “final decision” for “order” and made minor changes in wording throughout section; P.A. 06-32 amended Subsec. (a) by inserting provisions in Subdiv. (3) re ninety-day period for rendering a decision made after reconsideration and adding Subdiv. (4) re decision made after reconsideration to become the final decision for purposes of appeal.

Cited. 30 CA 738. Failure to file petition for reconsideration in timely manner resulted in dismissal of plaintiff’s appeal for lack of subject matter jurisdiction. 61 CA 137.

Subsec. (a):

Cited. 37 CA 653; judgment reversed, see 238 C. 361. Commissioner’s decision denying plaintiff’s petition for reconsideration does not fit within definition of “contested case” because it is not a final decision. 61 CA 137.

Subsec. (b):

Cited. 227 C. 545; 236 C. 722. Proceeding on plaintiff’s motions under section did not give rise to a contested case within meaning of Uniform Administrative Procedure Act; therefore denial of plaintiff’s motions was not appealable to the Superior Court; judgment of Appellate Court in 37 CA 653 reversed. 238 C. 361.



Section 4-182 - Matters involving licenses.

(a) When the grant, denial or renewal of a license is required to be preceded by notice and opportunity for hearing, the provisions of this chapter concerning contested cases apply.

(b) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license shall not expire until the application has been finally determined by the agency, and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.

(c) No revocation, suspension, annulment or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by mail to the licensee of facts or conduct which warrant the intended action and the specific provisions of the general statutes or of regulations adopted by the agency that authorize such intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

(d) (1) When an agency is authorized under the general statutes to issue a license, but is not specifically authorized to revoke or suspend such license, the agency may: (A) Revoke or suspend such license in accordance with the provisions of subsection (c) of this section; or (B) (i) adopt regulations, in accordance with the provisions of chapter 54, that provide a procedure for the revocation or suspension of such license consistent with the requirements of said subsection (c), and (ii) revoke or suspend such license in accordance with such regulations.

(2) Nothing in this subsection shall be construed to affect (A) the validity of any regulation adopted in accordance with this chapter and effective on or before October 1, 1999, or (B) any contested case in which a notice under section 4-177 is issued on or before October 1, 1999.

(1971, P.A. 854, S. 17; P.A. 99-90, S. 1; P.A. 13-279, S. 3.)

History: P.A. 99-90 added Subsec. (d) re agency authorization to revoke or suspend a license; P.A. 13-279 amended Subsec. (c) by adding “and the specific provisions of the general statutes or of regulations adopted by the agency that authorize such intended action”.



Section 4-183 - Appeal to Superior Court.

(a) A person who has exhausted all administrative remedies available within the agency and who is aggrieved by a final decision may appeal to the Superior Court as provided in this section. The filing of a petition for reconsideration is not a prerequisite to the filing of such an appeal.

(b) A person may appeal a preliminary, procedural or intermediate agency action or ruling to the Superior Court if (1) it appears likely that the person will otherwise qualify under this chapter to appeal from the final agency action or ruling and (2) postponement of the appeal would result in an inadequate remedy.

(c) (1) Within forty-five days after mailing of the final decision under section 4-180 or, if there is no mailing, within forty-five days after personal delivery of the final decision under said section, or (2) within forty-five days after the agency denies a petition for reconsideration of the final decision pursuant to subdivision (1) of subsection (a) of section 4-181a, or (3) within forty-five days after mailing of the final decision made after reconsideration pursuant to subdivisions (3) and (4) of subsection (a) of section 4-181a or, if there is no mailing, within forty-five days after personal delivery of the final decision made after reconsideration pursuant to said subdivisions, or (4) within forty-five days after the expiration of the ninety-day period required under subdivision (3) of subsection (a) of section 4-181a if the agency decides to reconsider the final decision and fails to render a decision made after reconsideration within such period, whichever is applicable and is later, a person appealing as provided in this section shall serve a copy of the appeal on the agency that rendered the final decision at its office or at the office of the Attorney General in Hartford and file the appeal with the clerk of the superior court for the judicial district of New Britain or for the judicial district wherein the person appealing resides or, if that person is not a resident of this state, with the clerk of the court for the judicial district of New Britain. Within that time, the person appealing shall also serve a copy of the appeal on each party listed in the final decision at the address shown in the decision, provided failure to make such service within forty-five days on parties other than the agency that rendered the final decision shall not deprive the court of jurisdiction over the appeal. Service of the appeal shall be made by United States mail, certified or registered, postage prepaid, return receipt requested, without the use of a state marshal or other officer, or by personal service by a proper officer or indifferent person making service in the same manner as complaints are served in ordinary civil actions. If service of the appeal is made by mail, service shall be effective upon deposit of the appeal in the mail.

(d) The person appealing, not later than fifteen days after filing the appeal, shall file or cause to be filed with the clerk of the court an affidavit, or the state marshal’s return, stating the date and manner in which a copy of the appeal was served on each party and on the agency that rendered the final decision, and, if service was not made on a party, the reason for failure to make service. If the failure to make service causes prejudice to any party to the appeal or to the agency, the court, after hearing, may dismiss the appeal.

(e) If service has not been made on a party, the court, on motion, shall make such orders of notice of the appeal as are reasonably calculated to notify each party not yet served.

(f) The filing of an appeal shall not, of itself, stay enforcement of an agency decision. An application for a stay may be made to the agency, to the court or to both. Filing of an application with the agency shall not preclude action by the court. A stay, if granted, shall be on appropriate terms.

(g) Within thirty days after the service of the appeal, or within such further time as may be allowed by the court, the agency shall transcribe any portion of the record that has not been transcribed and transmit to the reviewing court the original or a certified copy of the entire record of the proceeding appealed from, which shall include the agency’s findings of fact and conclusions of law, separately stated. By stipulation of all parties to such appeal proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

(h) If, before the date set for hearing on the merits of an appeal, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

(i) The appeal shall be conducted by the court without a jury and shall be confined to the record. If alleged irregularities in procedure before the agency are not shown in the record or if facts necessary to establish aggrievement are not shown in the record, proof limited thereto may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs.

(j) The court shall not substitute its judgment for that of the agency as to the weight of the evidence on questions of fact. The court shall affirm the decision of the agency unless the court finds that substantial rights of the person appealing have been prejudiced because the administrative findings, inferences, conclusions, or decisions are: (1) In violation of constitutional or statutory provisions; (2) in excess of the statutory authority of the agency; (3) made upon unlawful procedure; (4) affected by other error of law; (5) clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or (6) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion. If the court finds such prejudice, it shall sustain the appeal and, if appropriate, may render a judgment under subsection (k) of this section or remand the case for further proceedings. For purposes of this section, a remand is a final judgment.

(k) If a particular agency action is required by law, the court, on sustaining the appeal, may render a judgment that modifies the agency decision, orders the particular agency action, or orders the agency to take such action as may be necessary to effect the particular action.

(l) In all appeals taken under this section, costs may be taxed in favor of the prevailing party in the same manner, and to the same extent, that costs are allowed in judgments rendered by the Superior Court. No costs shall be taxed against the state, except as provided in section 4-184a.

(m) In any case in which a person appealing claims that he cannot pay the costs of an appeal under this section, he shall, within the time permitted for filing the appeal, file with the clerk of the court to which the appeal is to be taken an application for waiver of payment of such fees, costs and necessary expenses, including the requirements of bond, if any. The application shall conform to the requirements prescribed by rule of the judges of the Superior Court. After such hearing as the court determines is necessary, the court shall render its judgment on the application, which judgment shall contain a statement of the facts the court has found, with its conclusions thereon. The filing of the application for the waiver shall toll the time limits for the filing of an appeal until such time as a judgment on such application is rendered.

(1971, P.A. 854, S. 18; P.A. 73-620, S. 12–14, 18, 19; P.A. 76-436, S. 252, 681; P.A. 77-603, S. 1, 125; P.A. 78-280, S. 10, 127; P.A. 79-163; P.A. 84-43, S. 1; P.A. 88-230, S. 1, 12; 88-317, S. 23, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-39; 99-215, S. 24, 29; P.A. 00-99, S. 20, 154; P.A. 06-32, S. 2.)

History: P.A. 73-620 added proviso that in conflict between state and federal statutes or regulations, federal provisions prevail, required that record contain findings of fact and conclusions of law changed place for filing petition from Hartford county court of common pleas to court where aggrieved person resides and added Subsec. (h) re waiver of fees; P.A. 76-436 replaced court of common pleas with superior court and included judicial districts, effective July 1, 1978; P.A. 77-603 allowed party to file petition in Hartford county in certain instances, inserted new Subsec. (h) re costs and relettered former Subsec. (h) as Subsec. (i); P.A. 78-280 deleted references to court of common pleas and counties and replaced reference to Hartford county with “the judicial district of Hartford-New Britain”; P.A. 79-163 changed time for filing petition from 30 to 45 days after decision and provided for notifying agency of appeal; P.A. 84-43 amended Subsec. (b) by providing that if a rehearing is requested the time periods for filing a petition and serving copies of the petition runs from the “mailing of the notice” of the decision, and by providing that service may be made upon an agency by mail “without the use of a sheriff or other officer”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 substantially amended the section, repealing, adding, rephrasing and reordering provisions, adding new subsections and relettering existing subsections, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-39 amended Subsec. (c) by clarifying that service of appeal by mail is effective upon depositing appeal in mail; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (c), effective June 29, 1999; P.A. 00-99 changed reference to sheriff to state marshal in Subsecs. (c) and (d), effective December 1, 2000; P.A. 06-32 amended Subsec. (c) by designating existing provision re 45-day period after mailing or personal delivery of the final decision as new Subdiv. (1), adding new Subdivs. (2) to (4) re time periods applicable in the case of reconsideration of the final decision, specifying “whichever is applicable and is later” and deleting former subdiv. designators.

Cited. 1 CA 1; 2 CA 68; 3 CA 97; Id., 484; Id., 707; 4 CA 143; Id., 216; 5 CA 219; 6 CA 47; Id., 473; 7 CA 748; 12 CA 47; Id., 455; 13 CA 1; Id., 315; Id., 818; 14 CA 413; 17 CA 165; Id., 429; 18 CA 4; Id., 13; Id., 40; Id., 291; 19 CA 360; Id., 428; Id., 713; 21 CA 678; 23 CA 188; Id., 435; 24 CA 44; Id., 163; 25 CA 543; judgment reversed, see 222 C. 541; 27 CA 377; Id., 590; 28 CA 435; Id., 733. Uniform Administrative Procedure Act does not govern commission’s actions prior to appeal to superior court. 30 CA 85. Cited. Id., 463; Id., 720; Id., 738; 31 CA 155; 32 CA 335; 33 CA 247; Id., 541; Id., 775; 34 CA 123; Id., 567; 35 CA 474; 36 CA 155; 37 CA 423; Id., 653; judgment reversed, see 238 C. 361; Id., 777; 38 CA 506; 41 CA 1; Id., 641; judgment reversed, see 240 C. 824; Id., 827; 42 CA 39; judgment reversed, see 241 C. 310; Id., 519; Id., 631; 44 CA 143; Id., 611; Id., 702; 45 CA 225; Id., 476; Id., 577. Trial court properly dismissed plaintiff’s claims for failure to exhaust administrative remedies. 48 CA 102. Damage to professional reputation indirect result of agency hearing and not grounds for immediate judicial appeal. 52 CA 513. Substantial evidence standard is satisfied if the record provides a substantial basis of fact from which the fact in issue can be reasonably inferred; in order to determine whether there was substantial evidence, trier of fact must have conducted a complete and thorough investigation. 57 CA 767. Because commissioner did not give plaintiff opportunity to remedy application’s deficiencies or to request that application be deemed complete as submitted and have those deficiencies examined in the forum of a public hearing as required by Sec. 22a-374, plaintiff has met requirements for an appeal from a final decision in a contested case. 71 CA 395. General rule that an administrative agency may and must determine whether it has jurisdiction in particular situation is inapplicable where statutory framework governing appeals from administrative decisions does not afford mechanism for adequate judicial review of psychiatric security review board’s decision regarding its own jurisdiction. 105 CA 477. A remand to an agency is not necessarily governed by either Subsec. (h) or (j); the types of remands addressed herein do not constitute an exhaustive list and a remand order more properly characterized as a request for articulation is not within the scope of section. 138 CA 141.

Cited. 30 CS 118. Trial de novo on appeal, discretionary. Id., 262. Cited. Id., 309. Appeal from administrative agency not civil action. Id., 333. Cited. 31 CS 15. Exhaustion requirement was accepted rule before enactment of chapter. Id., 65. Secs. 16-35 and 16-39 are the “other means of review, redress, relief or trial de novo” as contained in Subsec. (a). Id. The time and method for an appeal pursuant to section from an administrative agency are mandatory and jurisdictional. Id., 186. Cited. Id., 212; 32 CS 104. Challenge to regulation should follow statutory procedure, commencing under Sec. 4-176. Court should not grant injunction in lieu of this procedure. Id., 153. Cited. Id., 300. “Failure to exhaust all administrative remedies” applied so as to deprive court of jurisdiction. 33 CS 86. Cited. 34 CS 199; Id., 225; 35 CS 186; 36 CS 1. Court has no authority to enter an interim enforcement order against appellant at appellee’s request. Sole interim action authorized is stay requested by nonprevailing party at administrative hearing. Id., 285. Common sense and federal case law indicate where record is incomplete for some reason, remand to agency to take additional evidence is only method to insure meaningful judicial review. Id., 297. Cited. Id., 305; 38 CS 460; Id., 712; 39 CS 56; Id., 99; Id., 176; Id., 257; Id., 443; Id., 462; 40 CS 505; Id., 520; Id., 554; 41 CS 267; 42 CS 57; Id., 84; Id., 129; Id., 157; Id., 217; Id., 291; Id., 306; Id., 558; Id., 599; Id., 602; 43 CS 1; Id., 175; Id., 246; Id., 340; Id., 386; Id., 457; 44 CS 21; Id., 223; Id., 230; 45 CS 57.

Subsec. (a):

Cited. 170 C. 668; 171 C. 348. Section is principally addressed to forms of relief which are available after relief has been sought through an agency. 173 C. 352. Cited. 175 C. 415; 177 C. 616; 178 C. 586; 189 C. 550; 191 C. 497. Same reasons that support the prohibition against appeals from interlocutory orders in trial court are equally pertinent in the administrative context. 202 C. 150. Cited. 205 C. 324; 207 C. 346; 208 C. 709; 210 C. 349; 214 C. 560; Id., 726; 224 C. 693; 226 C. 670; Id., 792; 229 C. 31; 233 C. 486; 234 C. 411; Id., 488; Id., 704; 235 C. 128; 237 C. 209; 238 C. 361; 239 C. 599; 240 C. 141; Id., 824; Id., 835; 242 C. 152. Trial court lacked jurisdiction because plaintiff had no statutory right to appeal from board’s refusal to hold commutation hearing. 272 C. 647. No explicit language in the environmental protection act that demonstrates the legislature’s intent to alter the aggrievement requirement if the appealing party happens to raise an environmental issue. The expansive right to petition for a declaratory ruling under Sec. 4-176 does not confer an automatic right to appeal under this section. 286 C. 698.

Cited. 3 CA 464; Id., 531; 21 CA 629; 33 CA 727; 34 CA 352; 35 CA 111; 41 CA 866; 42 CA 700; judgment reversed, see 240 C. 835. Plaintiff was not aggrieved by final decision because hearing, which was not required by statute, did not constitute a contested case within meaning of statute. 75 CA 215. There is no right to appeal from a disciplinary hearing decision by Department of Correction because such hearings are expressly excluded from the class of contested cases under Sec. 4-166(2) and are not final decisions under Subsec. 115 CA 671. Husband was not aggrieved by wife’s placement on child neglect and abuse registry under Sec. 17a-101k despite claim that wife’s hyphenated surname included husband’s name. 120 CA 376. Commission on Human Rights and Opportunities cannot obtain appellate review of its new claims because commission did not first seek review of them in the Superior Court. 129 CA 714.

Cited. 38 CS 24.

Subsec. (b):

Cited. 170 C. 3. Statutory right of appeal subject to strict compliance with time limitations. 177 C. 584. Cited. 181 C. 324. Discussion of venue provisions. 186 C. 198. Cited. 188 C. 90. Unnecessary to name and serve a hearing board as a defendant. A hearing board is not an agency for purposes of appeal under UAPA. 198 C. 445. Cited. 201 C. 350; 202 C. 150; 204 C. 60; 205 C. 324. Department of public health was a party of record required to be cited and served an appeal in addition to board of examiners in podiatry. Id., 674. Cited. 210 C. 597; 211 C. 78. Court lacked jurisdiction where plaintiffs failed to comply with service requirements. 212 C. 157. Cited. 215 C. 517; 216 C. 667; 217 C. 143.

Cited. 1 CA 1; 3 CA 416. Construction of “agency” as used in statute to mean “hearing officer” would contravene Sec. 4-166(1), consequently service on hearing officer not required. 3 CA 464. Cited. 5 CA 643; 6 CA 148. Time requirement determined by notice containing commissioner’s finding of fact, conclusion of law and the order of suspension. 7 CA 748. Cited. 10 CA 14; 14 CA 376; 15 CA 569; 16 CA 604; judgment reversed, see 212 C. 628; 18 CA 132; 21 CA 629; 22 CA 253; 34 CA 18; 35 CA 812; 37 CA 694.

Section requires only that a copy of the appeal be served on parties of record at a Blue Cross rate hearing before the insurance commissioner, not that they be made parties. 31 CS 257. Appeals under this section and Sec. 33-167 are heard and decided together. Id. Cited. Id., 456; 38 CS 538. Petitions filed must include citations and amendments thereto cannot cure defects in service of process. Id., 712.

Subsec. (c):

Cited. 186 C. 198; 200 C. 489; 204 C. 60; 207 C. 346; 216 C. 667; 217 C. 130. P.A. 88-317, S. 23(c) cited. Id.; Id., 143. Cited. Id.; 219 C. 204. Time within which appeals may be filed controlled by provisions in effect when underlying agency proceedings commenced. 221 C. 482. P.A. 88-317 cited. Id. Subdiv. (1) cited. Id., 922. Subdiv. (1): Service of process pursuant to section does not require a citation; judgment of appellate court in 26 CA 938 reversed. 225 C. 13. Failure to meet time limitation for filing appeal deprives trial court of subject matter jurisdiction over appeal. 227 C. 848. Cited. 233 C. 153; 235 C. 128; 237 C. 209; 239 C. 437. Service of process of appeals from administrative agencies is deemed perfected as of the date it is postmarked. 249 C. 503.

Cited. 24 CA 662; judgment reversed, see 223 C. 618; 31 CA 922; 37 CA 653; judgment reversed, see 238 C. 361; 45 CA 620. Service is not completed until the appeal is in possession of the subject agency or the attorney general’s office. 48 CA 711. Forty-five day filing requirement is a mandatory jurisdictional requirement. 61 CA 270. Service of process by a person who lacked statutory authority did not deprive trial court of subject matter jurisdiction for an administrative appeal when in every other respect service met requirements of statute. 69 CA 563. Court found service requirement of statute to be directory and not mandatory and, in the absence of a showing of prejudice, found service by a person who lacked statutory authority not to be the equivalent of a total failure of service of process. Id. Failure of party to file administrative appeal under the UAPA within the forty-five days required deprives trial court of subject matter jurisdiction over an appeal. Thus, upon landlord’s failure to file a timely appeal from Banking Commissioner’s order requiring defendant landlord to return a security deposit, commissioner’s findings and conclusions became final, binding and not subject to review. 76 CA 824.

Standards for granting stay. Application of balancing test. 35 CS 13. Singular nature of an appeal from freedom of information grant requires issuance of stay in order to preserve the statutory right of appeal under Sec. 1-21i(d). Release of information would render an appeal moot. Id., 186. Cited. 43 CS 10.

Subsec. (d):

Failure of board to follow form prescribed in statute not cause for reversal where conclusion supported by plaintiff’s own testimony. 177 C. 344. Cited. 202 C. 453; 217 C. 130; 219 C. 204.

Cited. 34 CA 343; 45 CA 620. A mere showing of untimely service is not grounds for dismissal, and actual prejudicial consequences from failure of service must be shown. 127 CA 170.

Subsec. (e):

Trial court has no power to take any evidence. It may only order evidence, if required, be taken by the agency. 174 C. 271. Cited. Id., 366; 200 C. 489; 201 C. 592; 202 C. 405; 219 C. 204.

Cited. 3 CA 531; 37 CA 653; judgment reversed, see 238 C. 361.

Subsec. (f):

Cited. 172 C. 292; 174 C. 258; Id., 366; 176 C. 82; 177 C. 78; 204 C. 507; 220 C. 307; 223 C. 573; 228 C. 651.

Cited. 3 CA 531; 5 CA 520; 15 CA 569; 18 CA 241; 29 CA 576; 38 CA 168.

It was impermissible for court to, in effect, try the matter de novo when parties inserted new facts at the appellate level. 39 CS 520. Cited. 40 CS 293.

Subsec. (g):

Hearing in which teacher did not have notice of all charges brought against her held in violation of chapter. 167 C. 368. The court cannot substitute its discretion for that legally vested in the commission, but determines on the record whether there is a logical and rational basis for the decision of the commission or whether, in the light of the evidence, it has acted illegally or in abuse of its discretion. 168 C. 294. Cited. Id., 504. Although the commissioner acts in a quasi-judicial capacity, his function is that of an administrative agency and conclusions reached by him are upheld if legally supported by evidence. Id., 587. Scope of judicial review in appeal from administrative agency. 170 C. 327. Cited. 171 C. 348; Id., 349; Id., 705. Evidence is sufficient to sustain agency finding if it affords “a substantial basis of fact for which fact in issue can be reasonably inferred”. Id. Cited. 172 C. 292; 174 C. 366; Id., 529; 175 C. 174; 176 C. 11; Id., 320; Id., 374; 177 C. 78; Id., 344; 179 C. 128. Lay commission acted without substantial evidence and arbitrarily when it relied on its own knowledge and experience concerning technically complex issue of pollution control. 180 C. 421. Cited. 181 C. 69; Id., 324. Decision of commission was affected by an “error of law”; it is for the courts, and not administrative agencies to expound and apply governing principles of law. Id. Cited. Id., 544; 182 C. 314; 196 C. 623; 197 C. 91; 200 C. 1; Id., 133; Id., 145; Id., 489; 202 C. 405; Id., 453; 207 C. 77; 208 C. 442; 210 C. 214; 212 C. 100; 218 C. 580; Id., 757; 222 C. 380; 232 C. 91.

Cited. 4 CA 307; Id., 468; 13 CA 477; judgment reversed, see 210 C. 214; Id., 477; judgment reversed, see 210 C. 214; 15 CA 569; 19 CA 334; Id., 539; 34 CA 352; 35 CA 191; 38 CA 73.

Court, on examining record of Blue Cross rate hearing, affirms insurance commissioner’s modification of rate schedules as there is sufficient evidence to support his judgment. 31 CS 257. Where the finding of facts and the record did not disclose evidence of sufficient probative force to establish violation of Sec. 14-222, the commissioner’s conclusion of law was erroneous. Id., 325. Motion for stay of administrative decision affecting amendment to rate schedules does not operate as authorization for original request. Id., 172. Cited. 35 CS 28; 36 CS 1; Id., 18; Id., 166. Appeal of agency decision permitted. Id., 271. Cited. 40 CS 233; Id., 512.

Subsec. (h):

Cited. 214 C. 505. Proof that one’s attorney provided incompetent representation during the course of department proceedings may constitute a showing of a “good reason” for failing to present evidence. 259 C. 288.

Cited re appeal under Sec. 5-248c. 57 CA 767. Remand orders issued pursuant to Subsec. are not final judgments. 138 CA 141.

Subsec. (i):

Cited. 214 C. 505; 218 C. 646; 219 C. 139. Proof of aggrievement requires evidentiary hearing only in absence of a sufficient administrative record; judgment of appellate court in 41 CA 641 reversed. 240 C. 824. Cited. 241 C. 310.

Cited. 10 CA 14; 20 CA 474; 43 CA 39; Id., 133.

Subsec. (j):

Cited. 215 C. 590; 216 C. 253. Subdiv. (4) cited. 217 C. 153. Cited. 218 C. 580; 219 C. 51. Subdiv. (2) cited. Id., 121. Cited. Id., 139; 222 C. 380; 226 C. 704; 228 C. 158; Id., 651; Id., 699. Subdiv. (5) cited. 229 C. 31; 231 C. 328. Cited. 232 C. 122; Id., 599; 233 C. 486. Subdiv. (5) cited. 234 C. 312. Subdiv. (6) cited. Id. Cited. 235 C. 778; 236 C. 96; Id., 250; 237 C. 209; 239 C. 207; Id., 599; 240 C. 119; Id., 141; 241 C. 310. Subdiv. (5) cited. 242 C. 79. Cited. Id., 599. Applies only to remands after rulings on the merits of an administrative appeal. 258 C. 529. Reaffirmed previous holdings that trial court order remanding administrative appeal under UAPA was final decision and further proceedings cannot affect parties’ rights. 262 C. 222.

Cited. 20 CA 474. Subdiv. (5) cited. 27 CA 346. Subdiv. (6) cited. Id.; 28 CA 262. Subdiv. (5) cited. Id., 500; 29 CA 576. Cited. 32 CA 56; Id., 501. Subdiv. (5) cited. Id., 727. Cited. 34 CA 352. Subdiv. (5): Judgment of trial court dismissing appeal is reversed. Id., see also 27 CA 614, 226 C. 418. Cited. Id., 510; Id., 620; 35 CA 111; Id., 384; 37 CA 303; Id., 694; 38 CA 322; Id., 506; 41 CA 67; 42 CA 402; 43 CA 133; Id., 636; 44 CA 611; 45 CA 83. Subdiv. (5) cited. Id., 225. It is not the role of the court to substitute its judgment for that of zoning board of appeals in case involving certificate of approval pursuant to Sec. 14-54 when there was substantial evidence on the record to support board’s decision. 48 CA 599. Subdiv. (5): Standard of review discussed. 49 CA 513. Substantial evidence rule governing judicial review of administrative fact-finding under Uniform Administrative Procedure Act discussed. 62 CA 45. Section sets forth a substantial evidence rule which governs judicial review of administrative fact-finding. 72 CA 452. A remand issued by a trial court pursuant to Subsec. constitutes a final judgment for the purpose of appeal irrespective of the nature of the remand and administrative proceedings that are expected to follow it. 138 CA 141.

Subdiv. (5) cited. 42 CS 413. Scope of judicial review. 45 CS 292.

Subsec. (k):

Cited. 234 C. 312; 235 C. 778; 236 C. 96; Id., 250; 237 C. 209.

Cited. 20 CA 474; 24 CA 662; judgment reversed, see 233 C. 618.



Section 4-184 - Appeal from final judgment of Superior Court.

An aggrieved party may obtain a review of any final judgment of the Superior Court under this chapter. The appeal shall be taken in accordance with section 51-197b.

(1971, P.A. 854, S. 19; P.A. 76-436, S. 475, 681.)

History: P.A. 76-436 replaced court of common pleas with superior court and made review subject Sec. 52-7, effective July 1, 1978.

Cited. 1 CA 1; 17 CA 429; 18 CA 13; 19 CA 489; 30 CA 720; 37 CA 694; 42 CA 519; 45 CA 476.



Section 4-184a - Award of reasonable fees and expenses to certain prevailing parties in appeals of agency decisions.

(a) For the purposes of this section:

(1) “Person” means a person as defined in section 4-166, but excludes (A) an individual with a net worth in excess of five hundred thousand dollars, (B) a business whose gross revenues for the most recently completed fiscal year exceeded one million five hundred thousand dollars, (C) a business with more than twenty-five employees and (D) an agency as defined in section 4-166.

(2) “Reasonable fees and expenses” means any expenses not in excess of seven thousand five hundred dollars which the court finds were reasonably incurred in opposing the agency action, including court costs, expenses incurred in administrative proceedings, attorney’s fees, witness fees of all necessary witnesses, and such other expenses as were reasonably incurred.

(b) In any appeal by an aggrieved person of an agency decision taken in accordance with section 4-183 and in any appeal of the final judgment of the Superior Court under said section taken in accordance with section 51-197b, the court may, in its discretion, award to the prevailing party, other than the agency, reasonable fees and expenses in addition to other costs if such prevailing party files a request for an award of reasonable fees and expenses within thirty days of the issuance of the court’s decision and the court determines that the action of the agency was undertaken without any substantial justification.

(P.A. 83-284; P.A. 88-317, S. 26, 107; P.A. 97-88.)

History: P.A. 88-317 added Subsec. (a)(1)(D), excluding an agency from definition of “person”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 97-88 amended Subsec. (b) to require a prevailing party seeking an award of reasonable fees and expenses to file a request therefor within 30 days of the issuance of the court’s decision.

Cited. 18 CA 13; 30 CA 720; 38 CA 506; 43 CA 39; 45 CA 543.

Subsec. (b):

Cited. 240 C. 141. Agency action must be entirely unreasonable or without any reasonable basis in law or fact. 249 C. 693. Department of Social Services’ actions were not entirely unreasonable where department made a good faith interpretation of the legislative mandate to minimize financial risk to Medicaid program. 258 C. 642.

Cited. 26 CA 326; 41 CA 866. Agency’s action must be entirely unreasonable or without any reasonable basis in law or fact to prevail. 51 CA 96. Trial court abused discretion in not awarding attorneys’ fees under section because agency had no fewer than three opportunities to take appropriate action and thus there was no substantial justification for its failure to act. 75 CA 142.



Section 4-185 - Application of chapter.

(a) This chapter applies to all agency proceedings commenced on or after July 1, 1989. Each agency proceeding commenced before July 1, 1989, is governed by the law in effect when the proceeding was commenced.

(b) Notwithstanding any other provision of the general statutes to the contrary in existence on July 1, 1989, this chapter shall apply to all agencies and agency proceedings not expressly exempted in this chapter.

(1971, P.A. 854, S. 21; P.A. 88-317, S. 24, 107.)

History: P.A. 88-317 repealed former section which stated that “Except as to proceedings pending on January 1, 1972, this chapter applies to all agencies and agency proceedings not expressly exempted” and substituted all new provisions, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 1 CA 1; 18 CA 13; 30 CA 720.

Subsec. (a):

P.A. 88-317, Secs. 24(a) and 107 cited. 217 C. 130; Id., 143. Cited. Id.; 220 C. 516.

Cited. 28 CA 435.

Subsec. (b):

The legislature did not intend to restrict judicial review of the Psychiatric Security Review Board’s declaratory rulings re the validity of its regulations. 291 C. 307.



Section 4-185a - Validation of certain actions.

Section 4-185a is repealed.

(P.A. 73-620, S. 16, 19; P.A. 88-317, S. 106, 107.)



Section 4-186 - Chapter 54 exemptions and conflicts.

(a) Appeals from the decisions of the administrator of the Unemployment Compensation Act, appeals from decisions of the employment security appeals referees to the board of review, and appeals from decisions of the Employment Security Board of Review to the courts, as is provided in chapter 567, and appeals from the Commissioner of Revenue Services to the courts, as provided in chapters 207 to 212a, inclusive, 214, 214a, 217, 218a, 219, 220, 221, 222, 223, 224, 225, 227, 228b, 228c, 228d, 228e and 229 and appeals from decisions of the Secretary of the Office of Policy and Management pursuant to sections 12-242hh, 12-242ii and 12-242kk, are excepted from the provisions of this chapter.

(b) In the case of conflict between the provisions of this chapter and the provisions of chapter 567 and provisions of the general statutes relating to limitations of periods of time, procedures for filing appeals, or jurisdiction or venue of any court or tribunal governing unemployment compensation, employment security or manpower appeals, the provisions of the law governing unemployment compensation, employment security and manpower appeals shall prevail.

(c) The Employment Security Division and the Board of Mediation and Arbitration of the state Labor Department, the Claims Commissioner, and the Workers’ Compensation Commissioner are exempt from the provisions of section 4-176e and sections 4-177 to 4-183, inclusive.

(d) The provisions of this chapter shall not apply: (1) To procedures followed or actions taken concerning the lower Connecticut River conservation zone described in chapter 477a and the upper Connecticut River conservation zone described in chapter 477c, (2) to the administrative determinations authorized by section 32-9r concerning manufacturing facilities in distressed municipalities, (3) to the rules made pursuant to section 9-436 for use of paper ballots and (4) to guidelines established under section 22a-227 for development of a municipal solid waste management plan.

(e) The provisions of this chapter shall apply to the Board of Regents for Higher Education in the manner described in section 10a-7 and to the Department of Correction in the manner described in section 18-78a.

(f) The provisions of section 4-183 shall apply to the Psychiatric Security Review Board in the manner described in section 17a-597, and to appeals from the condemnation of a herd by the Commissioner of Agriculture in the manner described in section 22-288a.

(g) The provisions of section 4-183 shall apply to special education appeals taken pursuant to subdivision (4) of subsection (d) of section 10-76h, in the manner described therein. The final decision rendered in the special education hearings pursuant to section 10-76h shall be exempt from the provisions of section 4-181a.

(h) The Higher Education Supplemental Loan Authority and the Municipal Liability Trust Fund Committee are not agencies for the purposes of this chapter.

(i) Guidelines, criteria and procedures adopted pursuant to section 10a-225 by the Connecticut Higher Education Supplemental Loan Authority and the state-wide solid waste management plan adopted under section 22a-227 shall not be construed as regulations under this chapter.

(j) The Judicial Review Council is exempt from the provisions of sections 4-175 to 4-185, inclusive.

(1972, P.A. 293, S. 1; P.A. 77-426, S. 8, 19; 77-603, S. 5, 125; 77-614, S. 139, 610; P.A. 88-317, S. 25, 107; P.A. 91-277, S. 5, 6; P.A. 92-262, S. 39, 42; P.A. 93-353, S. 36, 52; P.A. 95-2, S. 21, 37; 95-132, S. 3, 5; P.A. 97-132, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 11-48, S. 285.)

History: P.A. 77-426 deleted reference to unemployment commissioners and included appeals from decisions of employment security appeals referees to the board of review and from decisions of board of review under exception; P.A. 77-603 included appeals from decisions of tax commissioner to courts in exception; P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 88-317 designated former section as Subsec. (a) and added Subsecs. (b) to (h), inclusive, re applicability of chapter 54 to specific procedures, programs and agencies, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 91-277 amended Subsec. (f) to delete reference to special education appeals taken pursuant to Sec. 10-76h(e)(3) and inserted new Subsec. (g) on special education appeals, relettering the remaining Subsecs. accordingly; P.A. 92-262 amended Subsec. (g) to substitute 1993 for 1992; (Revisor’s note: In 1993 an obsolete reference in Subsec. (d)(3) to “the adoption review board established pursuant to section 45-68d” was deleted editorially by the Revisors since Sec. 45-68d is repealed, and Subdivs. (4) and (5) were renumbered accordingly as Subdivs. (3) and (4)); P.A. 93-353 amended Subsec. (g) to remove provision limiting the exemption from the provisions of Sec. 4-181a to the period from June 24, 1991, to September 30, 1993, effective July 1, 1993; P.A. 95-2 added appeals from decisions under Secs. 12-242hh, 12-242ii and 12-242kk, effective March 8, 1995; P.A. 95-132 amended Subsec. (a) to exclude appeals under chapters 214a, 217, 218a, 220, 223, 227, 228b, 228c, 228d, 228e and 229 from the chapter and deleted reference to chapter 215, effective June 7, 1995; P.A. 97-132 added Subsec. (j) exempting Judicial Review Council from provisions of Secs. 4-175 to 4-185, inclusive; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (e), effective July 1, 2011.

Cited. 1 CA 1; 18 CA 13; 30 CA 720.

Cited. 43 CS 10.

Subsec. (a):

Cited. 34 CA 620; 43 CA 779.

Subsec. (c):

Cited. 239 C. 32.

Subsec. (f):

The legislature did not intend to restrict judicial review of the Psychiatric Security Review Board’s declaratory rulings re the validity of its regulations. 291 C. 307.



Section 4-187 and 4-188 - Unemployment compensation, employment security and manpower appeals. Employment Security Division and the Board of Mediation and Arbitration exempt.

Sections 4-187 and 4-188 are repealed.

(1972, P.A. 293, S. 2, 3; P.A. 75-557; P.A. 88-317, S. 106, 107.)



Section 4-188a - Requirements for exemption of constituent units of state system of higher education.

The provisions of this chapter shall not apply to the constituent units of the state system of higher education, provided the board of trustees for each such constituent unit shall (1) after providing a reasonable opportunity for interested persons to present their views, promulgate written statements of policy concerning personnel policies and student discipline, which shall be made available to members of the public, and (2) in cases of dismissal of tenured, unclassified employees, dismissal of nontenured, unclassified employees prior to the end of their appointment, and proposed disciplinary action against a student, promulgate procedures which shall provide (A) written notice to affected persons of the reasons for the proposed action; (B) a statement that the affected person is entitled to a hearing if he so requests; and (C) a written decision following the hearing.

(P.A. 75-529, S. 1, 4; P.A. 80-471, S. 7; P.A. 88-317, S. 58, 107.)

History: P.A. 80-471 lettered subdivisions previously numbered and numbered those previously lettered and replaced reference to “dismissal or suspension of a student for disciplinary reasons” with “proposed disciplinary action against a student”; P.A. 88-317 made technical change to incorporate in reference to “this chapter” new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 1 CA 1; 2 CA 196; 18 CA 13; 30 CA 720.

State system of higher education exempted from chapter. 32 CS 153.



Section 4-189 - Repeal of inconsistent provisions.

Any provisions in the general statutes that are inconsistent with the provisions of this chapter are repealed, provided nothing contained in this chapter shall be deemed to repeal provisions in the general statutes that provide for the confidentiality of records.

(P.A. 73-620, S. 15, 19; P.A. 88-317, S. 96, 107.)

History: P.A. 88-317 substituted “chapter” for “section” in the “provided” clause, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Cited. 1 CA 1; 18 CA 13; 30 CA 720.

Secs. 16-35 to 16-39, inclusive, not repealed by this section. 31 CS 65. Cited. 38 CS 24; 41 CS 271.






Chapter 54a - Agency Regulations: General Provisions

Section 4-189h - Definitions.

As used in this section and section 4-189i:

(1) “Agency” shall have the same meaning as “agency”, as defined in section 4-166;

(2) “Regulation” shall have the same meaning as “regulation”, as defined in section 4-166;

(3) “Existing regulation” means a regulation that was adopted by an agency no later than one year prior to the scheduled date of review, as provided in subsection (b) of section 4-189i;

(4) “Regulation review committee” means the standing legislative regulation review committee established under section 4-170;

(5) “Committee of cognizance” means the legislative committee of the General Assembly having cognizance of the subject matter of a regulation.

(P.A. 95-83, S. 1.)



Section 4-189i - Existing agency regulations. Review. Reductions in number and length of agency regulations.

(a) Not later than July 1, 1996, and every five years thereafter, the regulation review committee in consultation with each agency, shall establish the date by which the agency shall submit a review of the existing regulations adopted by said agency. In establishing such date, or any extension of the date that may be requested by the agency, the committee shall consider the volume and complexity of such regulations and the personnel and other resources of the agency which would be available to undertake the review within the agency’s available appropriations.

(b) Not later than the date specified by the regulation review committee, each agency shall submit to the committee a review of its existing regulations, which shall include, but not be limited to: (1) The agency’s recommendations on how it may substantially reduce the number and length of its existing regulations; (2) the agency’s determination of whether each existing regulation (A) is obsolete, (B) has not been used within the preceding five years, (C) is inconsistent with any provision of the general statutes, federal law or any regulation adopted under the general statutes or federal law, (D) has been the subject of written complaints, (E) is otherwise no longer effective; and (3) the agency’s recommendation of any extraordinary circumstances in which waivers from existing regulations may be appropriate.

(c) Upon receipt of an agency’s review, the regulation review committee shall: (1) Send a copy of the review to the committee of cognizance and (2) schedule a public hearing jointly with the committee of cognizance, which shall be held within thirty days following such receipt. The regulation review committee shall have copies of the review available to the public at least five days prior to the hearing.

(d) Following the public hearing: (1) The regulation review committee may request the agency to initiate the process under chapter 54 to carry out a recommendation of the agency under subsection (b) of this section to amend or repeal an existing regulation which, in the determination of the regulation review committee, does not require the enactment of authorizing legislation and (2) the committee of cognizance shall consider any recommendation by the agency under subsection (b) of this section which, in the determination of the committee of cognizance or the regulation review committee, would require the enactment of authorizing legislation.

(e) If an agency fails to submit to the regulation review committee a review of the agency’s regulations as required by subsections (a) and (b) of this section or if the regulation review committee determines that the agency has not conducted a satisfactory review of the agency’s regulations as required by said subsections, the regulation review committee may: (1) Conduct a review of the existing regulations of the agency, as described in subsection (b) of this section, (2) request the agency to initiate the process under chapter 54 to carry out a recommendation of the regulation review committee pursuant to such review to amend or repeal an existing regulation which, in the determination of the regulation review committee, does not require the enactment of authorizing legislation and (3) request the committee of cognizance to consider any recommendation by the regulation review committee pursuant to such review which, in the determination of the regulation review committee, would require the enactment of authorizing legislation. If the agency fails to initiate the process to amend or repeal an existing regulation pursuant to subdivision (2) of this subsection, the regulation review committee may request the committee of cognizance to introduce legislation requiring the agency to initiate such process.

(P.A. 95-83, S. 2.)



Section 4-189j - Increases in fees set in regulations.

Notwithstanding any provision of the general statutes or any regulation of Connecticut state agencies to the contrary, on and after October 1, 2009, each fee in effect pursuant to regulations adopted pursuant to any section of the general statutes that is (1) one thousand dollars or more shall be increased by two hundred fifty dollars, (2) one hundred fifty dollars or more, but less than one thousand dollars, shall be increased by twenty-five per cent and rounded up to the next whole five-dollar increment, and (3) less than one hundred fifty dollars shall be doubled.

(June Sp. Sess. P.A. 09-3, S. 391.)






Chapter 55 - Personal Data

Section 4-190 - Definitions.

As used in this chapter:

(1) “Agency” means each state or municipal board, commission, department or officer, other than the legislature, courts, Governor, Lieutenant Governor, Attorney General or town or regional boards of education, which maintains a personal data system.

(2) “Attorney” means an attorney at law empowered by a person to assert the confidentiality of or right of access to personal data under this chapter.

(3) “Authorized representative” means a parent, or a guardian or conservator, other than an attorney, appointed to act on behalf of a person and empowered by such person to assert the confidentiality of or right of access to personal data under this chapter.

(4) “Automated personal data system” means a personal data system in which data is stored, in whole or part, in a computer or in computer accessible files.

(5) “Computer accessible files” means any personal data which is stored on-line or off-line, which can be identified by use of electronic means, including but not limited to microfilm and microfilm devices, which includes but is not limited to magnetic tape, magnetic film, magnetic disks, magnetic drums, internal memory utilized by any processing device, including computers or telecommunications control units, punched cards, optically scanable paper or film.

(6) “Maintain” means collect, maintain, use or disseminate.

(7) “Manual personal data system” means a personal data system other than an automated personal data system.

(8) “Person” means an individual of any age concerning whom personal data is maintained in a personal data system, or a person’s attorney or authorized representative.

(9) “Personal data” means any information about a person’s education, finances, medical or emotional condition or history, employment or business history, family or personal relationships, reputation or character which because of name, identifying number, mark or description can be readily associated with a particular person. “Personal data” shall not be construed to make available to a person any record described in subdivision (3) of subsection (b) of section 1-210.

(10) “Personal data system” means a collection of records containing personal data.

(11) “Record” means any collection of personal data, defined in subdivision (9), which is collected, maintained or disseminated.

(P.A. 76-421, S. 1, 9; P.A. 77-431, S. 1, 2, 5, 6; P.A. 78-200, S. 2; P.A. 79-631, S. 5, 111; P.A. 84-380, S. 1.)

History: P.A. 77-431 redefined “computer accessible files” and added Subsec. (k) defining “record”, effective January 1, 1978; P.A. 78-200 deleted criminal history from consideration as “personal data” in Subsec. (i); P.A. 79-631 changed reference to Sec. 1-19(b)(2) to Sec. 1-19(b)(3) in Subsec. (i); P.A. 84-380 amended definition of “agency” to make chapter applicable to municipal agencies.

Subdiv. (6):

Cited. 216 C. 253.



Section 4-191 and 4-192 - Disclosure of personal data prohibited. When personal data may be disclosed without permission.

Sections 4-191 and 4-192 are repealed.

(P.A. 76-421, S. 2, 3, 9; P.A. 77-431, S. 5, 6; P.A. 78-362, S. 2, 3; P.A. 79-538, S. 2.)



Section 4-193 - Agency’s duties re personal data.

Each agency shall:

(a) Inform each of its employees who operates or maintains a personal data system or who has access to personal data, of the provisions of (1) this chapter, (2) the agency’s regulations adopted pursuant to section 4-196, (3) the Freedom of Information Act, as defined in section 1-200, and (4) any other state or federal statute or regulation concerning maintenance or disclosure of personal data kept by the agency;

(b) Take reasonable precautions to protect personal data from the dangers of fire, theft, flood, natural disaster or other physical threats;

(c) Keep a complete record, concerning each person, of every individual, agency or organization who has obtained access to or to whom disclosure has been made of personal data and the reason for each such disclosure or access; and maintain such record for not less than five years from the date of obtaining such access or disclosure or maintain such record for the life of the record, whichever is longer;

(d) Make available to a person, upon written request, the record kept under subsection (c) of this section;

(e) Maintain only that information about a person which is relevant and necessary to accomplish the lawful purposes of the agency;

(f) Inform an individual in writing, upon written request, whether the agency maintains personal data concerning him;

(g) Except as otherwise provided in section 4-194, disclose to a person, upon written request, on a form understandable to such person, all personal data concerning him which is maintained by the agency. If disclosure of personal data is made under this subsection, the agency shall not disclose any personal data concerning persons other than the requesting person;

(h) Establish procedures which:

(1) Allow a person to contest the accuracy, completeness or relevancy of his personal data;

(2) Allow personal data to be corrected upon request of a person when the agency concurs in the proposed correction;

(3) Allow a person who believes that the agency maintains inaccurate or incomplete personal data concerning him to add a statement to the record setting forth what he believes to be an accurate or complete version of that personal data. Such a statement shall become a permanent part of the agency’s personal data system, and shall be disclosed to any individual, agency or organization to which the disputed personal data is disclosed.

(P.A. 76-421, S. 4, 9; P.A. 77-431, S. 3, 5, 6; 77-604, S. 3, 4, 84; P.A. 79-538, S. 1; P.A. 84-546, S. 11, 173; P.A. 97-47, S. 28.)

History: P.A. 77-431 substituted “adopted” for “promulgated” in Subdiv. (a), required maintenance of records of persons, organizations and agencies given access to personal data for five years or the life of the record and required written requests for information, effective January 1, 1978; P.A. 77-604 made technical changes; P.A. 79-538 required agencies to inform employees of provisions of chapter 3; P.A. 84-546 amended Subdiv. (c) by deleting internal reference to “subsections (b) and (c) of section 4-192”; P.A. 97-47 amended Subdiv. (a) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”.

Subsec. (e):

Cited. 216 C. 253.



Section 4-194 - Refusal to disclose. Medical doctor to review data. Judicial relief.

(a) If an agency determines that disclosure to a person of medical, psychiatric or psychological data concerning him would be detrimental to that person, or that nondisclosure to a person of personal data concerning him is otherwise permitted or required by law, the agency may refuse to disclose that personal data, and shall refuse disclosure where required by law. In either case, the agency shall advise that person of his right to seek judicial relief.

(b) If an agency refuses to disclose personal data to a person and the nondisclosure is not mandated by law, the agency shall, at the written request of such person, permit a qualified medical doctor to review the personal data contained in the person’s record to determine if the personal data should be disclosed. If disclosure is recommended by the person’s medical doctor, the agency shall disclose the personal data to such person; if nondisclosure is recommended by such person’s medical doctor, the agency shall not disclose the personal data and shall inform such person of the judicial relief provided under section 4-195.

(P.A. 76-421, S. 5, 9; P.A. 77-431, S. 4, 5, 6.)

History: P.A. 77-431 added Subsec. (b) regarding review of personal data by doctor in disclosure decisions, effective January 1, 1978.

Subsec. (b):

Cited. 30 CA 794.



Section 4-195 - Petition to court for failure to disclose.

If disclosure of personal data is refused by an agency under section 4-194, any person aggrieved thereby may, within thirty days of such refusal, petition the superior court for the judicial district in which he resides for an order requiring the agency to disclose the personal data. Such a proceeding shall be privileged with respect to assignment for trial. The court, after hearing and an in camera review of the personal data in question, shall issue the order requested unless it determines that such disclosure would be detrimental to the person or is otherwise prohibited by law.

(P.A. 76-421, S. 6, 9; P.A. 77-431, S. 5, 6; 77-452, S. 47, 72; P.A. 82-472, S. 8, 183.)

History: P.A. 77-431 changed effective date of section from July 1, 1977, to January 1, 1978; P.A. 77-452 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 82-472 deleted obsolete reference to county as venue for superior court.

Cited. 30 CA 794.



Section 4-196 - Agencies to adopt regulations conforming to Attorney General’s standards.

(a) Each state agency shall, within six months of July 1, 1977, adopt regulations pursuant to chapter 54 which describe:

(1) The general nature and purpose of the agency’s personal data systems;

(2) The categories of personal and other data kept in the agency’s personal data systems;

(3) The agency’s procedures regarding the maintenance of personal data;

(4) The uses to be made of the personal data maintained by the agency.

(b) The Attorney General shall adopt uniform standards for regulations adopted pursuant to subsection (a) of this section. After such standards are adopted and distributed to state agencies by the Attorney General but not later than six months after October 1, 1984, each state agency shall review such regulations to determine whether they conform to such standards. Regulations which do not so conform shall be amended in accordance with the provisions of chapter 54. Notwithstanding the provisions of section 4-169, the Attorney General may disapprove any regulation submitted for his approval under said section, which fails to conform to such standards.

(P.A. 76-421, S. 7, 9; 77-431, S. 5, 6; P.A. 84-380, S. 2.)

History: P.A. 77-431 changed effective date of section from July 1, 1977, to June 14, 1977; P.A. 84-380 added requirement that attorney general adopt standards for regulations and review state agency regulations for conformity as Subsec. (b) and applied previous provisions to state agencies only.



Section 4-197 - Action against agency for violation of chapter.

Any agency which violates any provision of this chapter shall be subject to an action by any aggrieved person for injunction, declaratory judgment, mandamus or a civil action for damages. Such action may be brought in the superior court for the judicial district of Hartford, or for the judicial district in which the person resides. Actions for injunction, declaratory judgment or mandamus under this section may be prosecuted by any aggrieved person or by the Attorney General in the name of the state upon his own complaint or upon the complaint of any individual. Any aggrieved person who prevails in an action under this section shall be entitled to recover court costs and reasonable attorney’s fees. An action under this section shall be privileged with respect to assignment for trial.

(P.A. 76-421, S. 8, 9; 77-431, S. 5, 6; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 77-431 changed effective date of section from July 1, 1977, to January 1, 1978; P.A. 78-280 replaced “Hartford county” with “the judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.






Chapter 55a - Consultants and Personal Service Agreements

Section 4-205 - Definitions.

Section 4-205 is repealed, effective October 1, 2000.

(P.A. 89-122, S. 1, 8; P.A. 96-235, S. 6, 19; P.A. 00-66, S. 32.)



Section 4-206 to 4-209 - Secretary of Office of Policy and Management to establish standards. Written procedures by state agencies for implementing standards. Requests for proposals; screening committee; selection of consultant; waiver required for noncompetitive procurement.

Sections 4-206 to 4-209, inclusive, are repealed, effective July 1, 1994.

(P.A. 89-122, S. 2–5, 8; P.A. 93-336, S. 12, 13.)



Section 4-210 and 4-211 - State agency reports on awarded contracts and needs for consultant services; coordination by secretary. State agency reports on completed contracts; compilation; performance evaluations.

Sections 4-210 and 4-211 are repealed, effective October 1, 2000.

(P.A. 89-122, S. 6–8; P.A. 93-336, S. 10, 11, 13; P.A. 97-47, S. 42; P.A. 00-66, S. 32.)



Section 4-212 - Definitions.

As used in sections 4-212 to 4-219, inclusive:

(1) “Competitive negotiation” means a procedure for contracting for services in which (A) proposals are solicited from qualified persons, firms or corporations by a request for proposals, and (B) changes may be negotiated in proposals and prices after being submitted.

(2) “Personal service contractor” means any person, firm or corporation not employed by the state, who is hired by a state agency for a fee to provide services to the agency. The term “personal service contractor” shall not include (A) a person, firm or corporation providing “contractual services”, as defined in section 4a-50, to the state, (B) a “consultant”, as defined in section 4b-55, (C) a “consultant”, as defined in section 13b-20b, (D) an agency of the federal government, of the state or of a political subdivision of the state, or (E) a person, firm or corporation providing consultant services for information and telecommunications systems authorized under subdivision (3) of subsection (b) of section 4d-2.

(3) “Personal service agreement” means a written agreement defining the services or end product to be delivered by a personal service contractor to a state agency, excluding any agreement with a personal service contractor that the state accounting manual does not require to be submitted to the Comptroller.

(4) “Secretary” means the Secretary of the Office of Policy and Management.

(5) “State agency” means a department, board, council, commission, institution or other executive branch agency.

(P.A. 93-336, S. 1, 13; P.A. 96-235, S. 7, 19; May 9 Sp. Sess. P.A. 02-7, S. 97; P.A. 04-58, S. 4; P.A. 09-210, S. 1; P.A. 11-51, S. 113.)

History: P.A. 93-336 effective June 29, 1993; P.A. 96-235 substituted “consultant” for “design professional” in Subdiv. (2)(B), effective June 6, 1996; May 9 Sp. Sess. P.A. 02-7 added Subdiv. (2)(E) re exclusion for certain consultant services, effective August 15, 2002; P.A. 04-58 amended Subdiv. (2)(E) by adding “a person, firm or corporation providing”; P.A. 09-210 amended Subdiv. (2)(C) by deleting “providing services to the Department of Transportation” and made technical changes in Subdivs. (1) and (5), effective July 8, 2009; P.A. 11-51 amended Subdiv. (2) to change “subdivision (5) of subsection (c)” to “subdivision (3) of subsection (b)” re reference to Sec. 4d-2, effective July 1, 2011.



Section 4-213 - Personal service agreement required when hiring personal service contractor.

On and after July 1, 1994, no state agency may hire a personal service contractor without executing a personal service agreement with such contractor.

(P.A. 93-336, S. 2, 13.)

History: P.A. 93-336 effective June 29, 1993.



Section 4-214 - Personal service agreements having cost of not more than twenty thousand dollars and term of not more than one year.

Each personal service agreement executed on or after July 1, 1994, and having a cost of not more than twenty thousand dollars and a term of not more than one year shall be based, when possible, on competitive negotiation or competitive quotations.

(P.A. 93-336, S. 3, 13; P.A. 94-188, S. 19; P.A. 09-210, S. 2.)

History: P.A. 93-336 effective June 29, 1993; P.A. 94-188 changed the applicable amount of the personal service agreement from $10,000 to $20,000; P.A. 09-210 deleted former Subsec. (b) re state agency reports and made a conforming change, effective July 8, 2009.



Section 4-215 - Personal service agreements having cost of more than twenty thousand dollars but not more than fifty thousand dollars and term of not more than one year.

Each personal service agreement executed on or after July 1, 1994, and having a cost of more than twenty thousand dollars but not more than fifty thousand dollars and a term of not more than one year shall be based on competitive negotiation or competitive quotations, unless the state agency purchasing the personal services determines that a sole source purchase is required and applies to the secretary for a waiver from such requirement and the secretary grants the waiver. Not later than March 1, 1994, the secretary shall adopt guidelines for determining the types of services that may qualify for such waivers. The qualifying services shall include, but not be limited to, (1) services for which the cost to the state of a competitive selection procedure would outweigh the benefits of such procedure, as documented by the state agency, (2) proprietary services, (3) services to be provided by a contractor mandated by the general statutes or a public or special act, and (4) emergency services, including services needed for the protection of life or health.

(P.A. 93-336, S. 4, 13; 93-435, S. 82, 95; P.A. 94-188, S. 20; P.A. 09-210, S. 3.)

History: P.A. 93-336 effective June 29, 1993; P.A. 93-435 amended Subsec. (a) to make a technical grammatical change, effective June 28, 1993; P.A. 94-188 amended Subsec. (a) to change the applicable agreement amount from more than $10,000 to more than $20,000; P.A. 09-210 deleted former Subsec. (b) re state agency submission of information to secretary and made a conforming change, effective July 8, 2009.



Section 4-216 - Personal service agreements having cost of more than fifty thousand dollars or term of more than one year.

(a) No state agency may execute a personal service agreement having a cost of more than fifty thousand dollars or a term of more than one year, without the approval of the secretary. A state agency may apply for an approval by submitting the following information to the secretary: (1) A description of the services to be purchased and the need for such services; (2) an estimate of the cost of the services and the term of the agreement; (3) whether the services are to be on-going; (4) whether the state agency has contracted out for such services during the preceding two years and, if so, the name of the contractor, term of the agreement with such contractor and the amount paid to the contractor; (5) whether any other state agency has the resources to provide the services; (6) whether the agency intends to purchase the services by competitive negotiation and, if not, why; and (7) whether it is possible to purchase the services on a cooperative basis with other state agencies. The secretary shall approve or disapprove an application within fifteen business days after receiving it and any necessary supporting information, provided if the secretary does not act within such fifteen-day period the application shall be deemed to have been approved. The secretary shall immediately notify the Auditors of Public Accounts of any application which the secretary receives for approval of a personal services agreement for audit services and give said auditors an opportunity to review the application during such fifteen-day period and advise the secretary as to whether such audit services are necessary and, if so, could be provided by said auditors.

(b) Each personal service agreement having a cost of more than fifty thousand dollars or a term of more than one year shall be based on competitive negotiation or competitive quotations, unless the state agency purchasing the personal services applies to the secretary for a waiver from such requirement and the secretary grants the waiver in accordance with the guidelines adopted under section 4-215.

(P.A. 93-336, S. 5, 13; 93-435, S. 83, 95; P.A. 96-268, S. 18, 34; P.A. 99-44, S. 1, 2; P.A. 09-210, S. 4.)

History: P.A. 93-336 effective June 29, 1993; P.A. 93-435 amended Subsec. (a) by adding “and any necessary supporting information” to Subdiv. (7), effective June 28, 1993; P.A. 96-268 amended Subsec. (a) to replace “ten” with “fifteen” and “ten-day” with “fifteen-day” re time limit for action on applications, amended Subsec. (b) to add “or competitive quotations” and made a technical correction, effective July 1, 1996; P.A. 99-44 amended Subsec. (a) to require secretary to give Auditors of Public Accounts opportunity to review personal services agreement applications for audit services, effective July 1, 1999; P.A. 09-210 made a technical change in Subsec. (b), effective July 8, 2009.



Section 4-217 - Standards. Written procedures. Requests for proposals.

(a) Not later than March 1, 1994, the Secretary of the Office of Policy and Management shall establish standards for state agencies to follow in entering into personal service agreements. The standards shall include, but not be limited to, provisions for: (1) Evaluating the need to use a personal service agreement, (2) developing a request for proposals, (3) advertising for personal service contractors, (4) evaluating submitted proposals, (5) selecting a personal service contractor, including compliance with section 4a-60g, (6) systematically monitoring and evaluating personal service contractor performance, (7) documenting the entire process for selecting and managing personal service contractors and (8) carrying out any other aspect of such process.

(b) Not later than May 1, 1994, each state agency shall: (1) Establish written procedures for implementing the standards established by the secretary under subsection (a) of this section, and (2) submit such procedures to the secretary for his approval. If the secretary disapproves an agency’s procedures he shall return the procedures to the agency with recommendations for revisions. On and after July 1, 1994, no state agency may execute a personal service agreement unless the secretary has approved procedures established by the agency under this section.

(c) A request for proposals issued under section 4-214, 4-215 or 4-216 shall include, but not be limited to, an outline of the work to be performed, the required minimum qualifications for the personal service contractor, criteria for review of proposals by the state agency, the format for proposals and the deadline for submitting proposals. Each state agency which prepares a request for proposals shall establish a screening committee to evaluate the proposals submitted in response to the request for proposals. The screening committee shall rank all proposals in accordance with the criteria set forth in the request for proposals and shall submit the names of the top three proposers to the executive head of the agency, who shall select the personal service contractor from among such names.

(P.A. 93-336, S. 6, 13.)

History: P.A. 93-336 effective June 29, 1993.



Section 4-218 - Reports to the General Assembly concerning personal service agreements.

(a) Not later than October 1, 2009, and annually thereafter, the secretary shall submit a report to the General Assembly indicating (1) for each personal service agreement, pursuant to sections 4-214 to 4-216, inclusive, and executed during the preceding fiscal year, (A) the name of the personal service contractor, (B) a description of the services provided, (C) the term and cost of the agreement, and (D) the method of selecting the personal service contractor; and (2) for each such agreement either executed or otherwise in effect during the preceding fiscal year, (A) the amount of all payments made during the preceding fiscal year to the personal service contractor, and (B) the amount of any federal or private funds allocated for such payments.

(b) Not later than October 1, 2009, and annually thereafter, the secretary shall submit a report to the General Assembly indicating (1) for each agreement executed during the preceding fiscal year with a person, firm or corporation providing contractual services, as defined in section 4a-50, a consultant, as defined in section 4b-55, a “consultant”, as defined in section 13b-20b, or an agency of the federal government, of the state or of a political subdivision of the state, (A) the name of the person, firm or corporation, (B) a description of the services provided, (C) the term and cost of the agreement, and (D) the method of selecting the person, firm or corporation; and (2) for each such agreement either executed or otherwise in effect during the preceding fiscal year, (A) the amount of all payments made during the preceding fiscal year to the person, firm or corporation, and (B) the amount of any federal or private funds allocated for such payments.

(P.A. 93-336, S. 7, 13; 93-435, S. 84, 95; P.A. 94-188, S. 21; P.A. 96-235, S. 8, 19; P.A. 09-210, S. 5.)

History: P.A. 93-336 effective June 29, 1993; P.A. 93-435 amended Subsec. (c) by specifying information to be included in report, effective June 28, 1993; P.A. 94-188 amended Subsec. (a)(1) by specifying that the type of agreement involved was a “personal service” agreement and by exempting state agencies utilizing contractual services hired by using a purchase order approved and committed by the state comptroller from the report requirement; P.A. 96-235 amended Subsec. (a) by substituting “consultant” for “design professional”, effective June 6, 1996; P.A. 09-210 amended Subsec. (a) by replacing provision requiring state agencies to submit reports with provision requiring secretary to submit reports annually to General Assembly pursuant to Secs. 4-214 to 4-216, replacing references to “person, firm or corporation” with references to “personal service contractor”, replacing references to 6-month period with references to preceding fiscal year and making a technical change, amended Subsec. (b) by replacing provision requiring Department of Transportation to submit reports with provision requiring secretary to submit reports annually to General Assembly, including reports re agreements providing contractual services as defined in Sec. 4a-50 and agreements with a consultant as defined in Sec. 4b-55, replacing references to 6-month period with references to preceding fiscal year, deleting reference to report “by fund” and making technical changes and deleted former Subsec. (c) re secretary’s annual reports to General Assembly.



Section 4-219 - Amendments to personal service agreements.

No state agency may, without the approval of the secretary, execute (1) an amendment to a personal service agreement, which agreement has an original cost of more than fifty thousand dollars, or (2) an amendment to any other personal service agreement, which amendment (A) has a cost of one hundred per cent or more of the cost of the original agreement, (B) increases the cost of the agreement to more than fifty thousand dollars, (C) extends the terms of the agreement beyond a one-year period or (D) is the second or subsequent amendment to the agreement. The secretary shall approve or disapprove a proposed amendment within fifteen business days after receiving it and any necessary supporting information, provided if the secretary does not act within such fifteen-day period the application shall be deemed to have been approved.

(P.A. 93-336, S. 8, 13; 93-435, S. 85, 95; P.A. 96-268, S. 19, 34.)

History: P.A. 93-336 effective June 29, 1993; P.A. 93-435 amended the section by adding “any and necessary supporting information” to Subdiv. (2), effective June 28, 1993; P.A. 96-268 added provisions re expansion of the secretary’s authority to review amendments, replaced “ten” with “fifteen” and “ten-day” with “fifteen-day” re time limit for approval or disapproval of agreement amendments and made a technical correction, effective July 1, 1996.






Chapter 55b - Single Audits and Program-Specific Audits for Recipients of State Financial Assistance

Section 4-230 - *(See end of section for amended version of subdivision (10) and effective date.) Definitions.

As used in sections 4-230 to 4-236, inclusive:

(1) “Cognizant agency” means a state agency which is assigned by the secretary the responsibility for implementing the requirements of sections 4-230 to 4-236, inclusive;

(2) “Secretary” means the Secretary of the Office of Policy and Management;

(3) “State financial assistance” means assistance that a nonstate entity receives or administers which is provided by a state agency or pass-through entity in the form of grants, contracts, loans, loan guarantees, property, cooperative agreements, interest subsidies, insurance or direct appropriations, but does not include direct state cash assistance to individuals or payments to a vendor;

(4) “State agency” means any department, board, commission, institution or other agency of the state;

(5) “Generally accepted accounting principles” has the meaning specified in the generally accepted auditing standards issued by the American Institute of Certified Public Accountants (AICPA);

(6) “Generally accepted government auditing standards” (GAGAS) means the generally accepted government auditing standards issued by the Comptroller General of the United States that are applicable to financial audits;

(7) “Independent auditor” means a public accountant who is licensed to practice in the state and meets the independence standards included in generally accepted government auditing standards;

(8) “Internal controls” means a process, effected by an entity’s board of directors, management and other personnel, designed to provide reasonable assurance regarding the achievement of objectives in: (A) Reliability of financial reporting, (B) effectiveness and efficiency of operations, and (C) compliance with applicable laws and regulations;

(9) “Municipality” means a town, consolidated town and city, consolidated town and borough, city or borough, including a local board of education as described in subsection (c) of section 7-392;

*(10) “Audited agency” means a district, as defined in section 7-324, the Metropolitan District of Hartford County, a regional board of education, a regional planning agency, any other political subdivision of similar character which is created or any other agency created or designated by a municipality to act for such municipality whose annual receipts from all sources exceed one million dollars or any tourism district established under section 10-397;

(11) “Nonprofit agency” means any organization that is not a for-profit business and provides services contracted for by (A) the state or (B) a nonstate entity. It also means private institutions of higher learning which receive state financial assistance;

(12) “Major state program” means any program, excluding an exempt program, determined to be a major state program by the independent auditor pursuant to the requirements of the risk-based approach, provided such requirements shall (A) encompass factors consistent with requirements established by the United States Office of Management and Budget, and (B) include, but not be limited to, current and prior audit experience, oversight by state agencies and pass-through entities and the risk inherent in state programs;

(13) “Public accountant” means an individual who meets the standards included in generally accepted government auditing standards for personnel performing government audits and the licensing requirements of the State Board of Accountancy;

(14) “Subrecipient” means a nonstate entity that receives state financial assistance from a pass-through entity, but does not include an individual who receives such assistance;

(15) “Tourism district” means a district established under section 10-397;

(16) “Nonstate entity” means a municipality, tourism district, audited agency or nonprofit agency;

(17) “Pass-through entity” means a nonstate entity that provides state financial assistance to a subrecipient;

(18) “Program-specific audit” means an audit of a single state program conducted in accordance with the regulations adopted under section 4-236;

(19) “Expended” and “expenditures” have the meanings attributed to those terms in generally accepted accounting principles, except that (A) state financial assistance received which does not specify a required use shall be assumed to be fully expended in the fiscal year of receipt, and (B) exempt programs shall be assumed to be expended in the fiscal year that the state financial assistance is received;

(20) “Exempt program” means any state program designated to be exempt by the secretary after consultation with the Auditors of Public Accounts and the commissioner of the state agency that awarded the state financial assistance;

(21) “Vendor” means a dealer, distributor, merchant or other seller providing goods or services that are required for the conduct of a state program. Such goods or services may be for an organization’s own use or for the use of beneficiaries of the state program; and

(22) “Single audit” means an audit, as provided in section 4-235, that encompasses an entity’s financial statements and state financial assistance.

(P.A. 91-401, S. 1, 20; P.A. 97-238, S. 5; P.A. 98-143, S. 17, 24; P.A. 00-66, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 233, 234; Sept. Sp. Sess. P.A. 09-7, S. 44.)

*Note: On and after January 1, 2015, subdivision (10) of this section, as amended by section 263 of public act 13-247, is to read as follows:

“(10) “Audited agency” means a district, as defined in section 7-324, the Metropolitan District of Hartford County, a regional board of education, a regional council of governments, any other political subdivision of similar character which is created or any other agency created or designated by a municipality to act for such municipality whose annual receipts from all sources exceed one million dollars or any tourism district established under section 10-397.”

(P.A. 91-401, S. 1, 20; P.A. 97-238, S. 5; P.A. 98-143, S. 17, 24; P.A. 00-66, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 233, 234; Sept. Sp. Sess. P.A. 09-7, S. 44; P.A. 13-247, S. 263.)

History: P.A. 97-238 redefined “audited agency” to include tourism districts; P.A. 98-143 revised definitions in Subdivs. (3), (5) to (8), inclusive, and (11) to (14), inclusive, and added new Subdivs. (15) to (21), inclusive, defining “tourism district”, “nonstate entity”, “pass-through entity”, “program-specific audit”, “expended” and “expenditures”, “exempt program” and “vendor”, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998; P.A. 00-66 made a technical change in Subdiv. (19); June 30 Sp. Sess. P.A. 03-6 amended Subdivs. (10) and (15) to change section reference for “tourism district”, effective August 20, 2003; Sept. Sp. Sess. P.A. 09-7 redefined “audited agency” in Subdiv. (10), “major state program” in Subdiv. (12) and “exempt program” in Subdiv. (20) and added Subdiv. (22) defining “single audit”, effective October 5, 2009; P.A. 13-247 amended Subdiv. (10) to redefine “audited agency” by substituting “council of governments” for “planning agency”, effective January 1, 2015.



Section 4-231 - Single audit or program-specific audit requirements. Exemption. Records.

(a)(1) Each nonstate entity which expends a total amount of state financial assistance equal to or in excess of three hundred thousand dollars in any fiscal year of such nonstate entity beginning on or after July 1, 2009, shall have either a single audit or a program-specific audit made for such fiscal year, in accordance with the provisions of subdivision (2) or (3) of this subsection and the requirements of regulations adopted pursuant to section 4-236.

(2) If the total amount of state financial assistance expended in any such fiscal year is for a single program, such nonstate entity may elect to have a program-specific audit made in lieu of a single audit, provided a grant agreement or a statutory or regulatory provision governing the program of state financial assistance does not require a financial statement audit of such nonstate entity.

(3) If the total amount of state financial assistance expended in any such fiscal year is for more than one program, such entity shall have a single audit made for such fiscal year.

(b) Notwithstanding any provision of the general statutes or any regulation adopted under any provision of the general statutes, each nonstate entity that expends total state financial assistance of less than three hundred thousand dollars in any fiscal year of such nonstate entity beginning on or after July 1, 2009, shall be exempt with respect to such year from complying with any statutory or regulatory requirements concerning financial or financial and compliance audits that would otherwise be applicable.

(c) No provision of this section shall be deemed to exempt a nonstate entity from complying with any statutory or regulatory provision requiring the entity to (1) maintain records concerning state financial assistance or (2) provide access to such records to a state agency.

(P.A. 91-401, S. 2, 20; P.A. 92-121, S. 1, 3; May 25 Sp. Sess. P.A. 94-1, S. 43, 130; P.A. 98-143, S. 18, 24; Sept. Sp. Sess. P.A. 09-7, S. 45.)

History: P.A. 92-121 amended Subsec. (a) by requiring each municipality and audited agency subject to the federal Single Audit Act to have a comprehensive audit each fiscal year and delaying the compliance of the single comprehensive audit for certain nonprofit agencies for one year; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a)(1) by making technical changes, effective July 1, 1994; P.A. 98-143 deleted all former provisions and substituted new provisions re auditing requirements, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to increase total state financial assistance from $100,000 to $300,000, delete provision re biennial audit and make a conforming change in Subdiv. (1) and add proviso re financial statement audit in Subdiv. (2), and amended Subsec. (b) to increase total state financial assistance from $100,000 to $300,000 and make a conforming change, effective October 5, 2009.



Section 4-232 - Designation of independent auditor to conduct audit. Audit report filing.

(a) Each nonstate entity which is required to be audited pursuant to sections 4-230 to 4-236, inclusive, shall designate an independent auditor to conduct such audit. Not later than thirty days before the end of the fiscal period for which the audit is required, the nonstate entity shall file the name of such auditor with the cognizant agency. If a nonstate entity fails to make such filing, the cognizant agency may designate an independent auditor to conduct the audit. A nonstate entity shall be responsible for paying the costs of any audit conducted by an independent auditor designated by a cognizant agency.

(b) (1) Upon the completion of the audit, pursuant to sections 4-230 to 4-236, inclusive, the nonstate entity shall file a copy of the audit report with the cognizant agency and, if applicable, state grantor agencies and pass-through entities. Once filed, such report shall be made available by the nonstate entity for public inspection. Copies of the report shall be filed not later than thirty days after completion of such report, if possible, but not later than six months after the end of the audit period. The cognizant agency may grant an extension of not more than thirty days, if the auditor conducting the audit and the chief executive officer of the nonstate entity jointly submit a request in writing to the cognizant agency that includes the reasons for such extension and an estimate of the time needed for completion of such audit, at least thirty days prior to the end of such six-month period. If the reason for the extension relates to deficiencies in the accounting system of the nonstate entity, the request shall be accompanied by a corrective action plan. The auditor or chief executive officer shall promptly provide any additional information the cognizant agency may require. Before determining whether to grant an extension request, the cognizant agency may require the auditor and officials of the nonstate entity to meet with representatives of the cognizant agency.

(2) Any nonstate entity, or auditor of such nonstate entity, which fails to have the audit report filed on its behalf within six months after the end of the fiscal year or within the time granted by the cognizant agency may be assessed, by the Secretary of the Office of Policy and Management, a civil penalty of not less than one thousand dollars but not more than ten thousand dollars. In addition to, or in lieu of such penalty, the cognizant agency may assign an auditor to perform the audit of such nonstate entity. In such case, the nonstate entity shall be responsible for the costs related to the audit. The secretary may, upon receipt of a written request from an official of the nonstate entity or its auditor, waive all such penalties if the secretary determines that there appears to be reasonable cause for the entity not having completed or provided the required audit report.

(P.A. 91-401, S. 3, 20; P.A. 98-143, S. 19, 24; Sept. Sp. Sess. P.A. 09-7, S. 46.)

History: P.A. 98-143 designated existing provisions as Subsec. (a), amended Subsec. (a) by substituting “nonstate entity” for “municipality, audited agency and nonprofit agency” and deleting requirement that auditor be subject to approval of cognizant agency and added new Subsec. (b) re filing of audit report, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to add provision requiring nonstate entity to pay costs of any audit conducted by designated independent auditor and amended Subsec. (b)(1) to require that request to extend time for filing copies of audit with state agencies include estimate of the time needed to complete the audit, eliminate provision re hearing on the request, add provisions requiring auditor or chief executive officer to provide additional information and requiring auditor and officials of nonstate entity to meet with representatives of cognizant agency and make conforming and technical changes, effective October 5, 2009.



Section 4-233 - Conduct and scope of audits. When corrective action required.

(a) Each audit required by sections 4-230 to 4-236, inclusive, shall:

(1) Be conducted in accordance with generally accepted government auditing standards, except that, for the purposes of said sections such standards shall not be construed to require economy and efficiency audits, program results audits, or program evaluations; and

(2) Except in the case of program-specific audits, cover the entire operations, including financial operations, of the nonstate entity, except that such audit may exclude public hospitals.

(b) Each such audit shall determine and report whether: (1) The financial statements of the nonstate entity are presented fairly in all material respects in conformity with generally accepted accounting principles; (2) the schedule of expenditures of state financial assistance of the nonstate entity is presented fairly in all material respects in relation to the financial statements taken as a whole; (3) in addition to the requirements of generally accepted government auditing standards, the auditor has performed procedures to obtain an understanding of internal control over state programs sufficient to (A) plan the audit to support a low assessed level of control risk for major state programs, (B) plan the testing of internal control over major state programs to support a low assessed level of control risk for the assertions relevant to the compliance requirement for each major state program, and (C) perform testing of internal controls; and (4) the nonstate entity has complied with laws, regulations and grant or contract provisions that may have a material effect upon individual compliance requirements for each major state program. In complying with the requirements of subdivision (4) of this subsection, the independent auditor shall select and test a representative number of transactions from each major state program to provide the auditor sufficient evidence to support an opinion of compliance. Each audit report shall identify which programs were tested for compliance.

(c) When the total expenditures of a nonstate entity’s major state programs are less than fifty per cent of such nonstate entity’s total expenditures of state financial assistance, excluding exempt program expenditures, the independent auditor shall select and test additional programs as major state programs as may be necessary to achieve audit coverage of at least fifty per cent of the nonstate entity’s total expenditures of state financial assistance, excluding exempt program expenditures.

(d) If an audit conducted pursuant to this section finds any material or reportable noncompliance by a nonstate entity with applicable laws, regulations and grant or contract provisions, or finds any significant deficiency or material weakness with respect to the internal controls of the nonstate entity concerning the matters described in subsection (b) of this section, the nonstate entity shall submit to appropriate state officials a plan for corrective action to eliminate such material or reportable noncompliance, significant deficiency or material weakness.

(P.A. 91-401, S. 4, 20; P.A. 98-143, S. 20, 24; Sept. Sp. Sess. P.A. 09-7, S. 47.)

History: P.A. 98-143 substituted “nonstate entity” for “municipality, audited agency or nonprofit agency” throughout the section, amended Subsec. (a)(2) by inserting exception for program-specific audits, substantially amended the audit determination and report requirements of Subsec. (b) and deleted former Subsecs. (c) to (g), inclusive, substituting new Subsec. (c) re audit coverage of expenditures of state financial assistance and new Subsec. (d) re corrective action to eliminate material noncompliance, reportable condition or material weakness, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to require independent auditor to select and test transactions sufficient to support an opinion of compliance, amended Subsec. (c) to delete provision re implementation in accordance with regulations and provision requiring no more than 2 programs having total financial assistance expenditures between $25,000 and $100,000 to be tested to achieve audit coverage and to make a conforming change, and amended Subsec. (d) to replace “noncompliance” with “reportable noncompliance” and replace “reportable condition” with “significant deficiency”, effective October 5, 2009.



Section 4-234 - Audits in lieu of financial or financial and compliance audits. Additional audits.

(a) An audit conducted in accordance with sections 4-230 to 4-236, inclusive, shall be in lieu of any financial or financial and compliance audit of state financial assistance programs which a nonstate entity is required to conduct under any other state law or regulation. To the extent that such audit provides a state agency with the information it requires to carry out its responsibilities under state law or regulations, a state agency shall rely upon and use such information and plan and conduct its own audits accordingly in order to avoid a duplication of effort.

(b) Notwithstanding the provisions of subsection (a) of this section, a state agency shall conduct any additional audits which it deems necessary to carry out its responsibilities, upon a written determination by the executive authority of the agency, based on evidence of fiscal irregularities or noncompliance with applicable laws and regulations, and after consulting with the cognizant agency. The provisions of sections 4-230 to 4-236, inclusive, do not authorize a cognizant agency or any nonstate entity, or any subrecipient thereof, to constrain, in any manner, such state agency from carrying out such additional audits. As used in this subsection and subsection (d) of this section, “executive authority” shall be construed as defined in section 4-37e.

(c) The provisions of sections 4-230 to 4-236, inclusive, do not (1) limit the authority of state agencies to conduct, or enter into contracts for the conduct of, audits and evaluations of state financial assistance programs or (2) limit the authority of any state agency auditor or other state audit official.

(d) A state agency that performs or contracts for audits in addition to the audits conducted for recipients of state financial assistance pursuant to sections 4-230 to 4-236, inclusive, shall, consistent with other applicable law, pay for the cost of such additional audits. Such additional audits may include, but shall not be limited to, economy and efficiency audits, program results audits and program evaluations. The state agency shall use the results of the single audit as a basis for any additional requirements, and shall not duplicate the single audit unless the executive authority of such agency determines in writing that such duplication is necessary.

(P.A. 91-401, S. 5, 20; P.A. 98-143, S. 21, 24.)

History: P.A. 98-143 substituted “nonstate entity” for “municipality, audited agency or nonprofit agency” in Subsecs. (a) and (b), amended Subsec. (a) by substituting “state financial assistance programs” for “an individual state assistance program” and deleted former Subsec. (e) re requirement that audits be conducted in conjunction with federal Single Audit Act, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998.



Section 4-235 - Designation of cognizant agencies. Issuance of compliance supplement. Pass-through entities and subrecipients.

(a) The secretary shall designate cognizant agencies for audits conducted pursuant to sections 4-230 to 4-236, inclusive, and shall periodically issue a state single audit compliance supplement containing information to assist independent auditors in conducting state single audits. Such information shall include, but is not limited to, identification of state financial assistance programs and their significant compliance requirements, suggested audit procedures for determining compliance, exempt programs and information relevant to the risk-based approach for use in determining major state programs.

(b) A cognizant agency shall: (1) Ensure through coordination with state agencies, that audits are made in a timely manner and in accordance with the requirements of sections 4-230 to 4-236, inclusive; (2) ensure that corrective action plans made pursuant to section 4-233 are transmitted to the appropriate state officials; and (3)(A) coordinate, to the extent practicable, audits done by or under contract with state agencies that are in addition to the audits conducted pursuant to sections 4-230 to 4-236, inclusive; and (B) ensure that such additional audits build upon the audits conducted pursuant to said sections.

(c) (1) Each pass-through entity which is subject to the audit requirements of sections 4-230 to 4-236, inclusive, shall:

(A) Advise subrecipients of requirements imposed on them by state laws, regulations, and the provisions of contracts or grant agreements, and any supplemental requirements imposed by the pass-through entity;

(B) If the subrecipient is subject to an audit in accordance with the requirements of said sections 4-230 to 4-236, inclusive, review such audit and ensure that prompt and appropriate corrective action is taken with respect to material or reportable findings of noncompliance with individual compliance requirements or significant deficiencies or material weaknesses in internal controls pertaining to state financial assistance provided to the subrecipient by the pass-through entity; or

(C) If the subrecipient is not subject to an audit in accordance with the requirements of said sections 4-230 to 4-236, inclusive, monitor the activities of subrecipients as necessary to ensure that state financial assistance is used for authorized purposes in compliance with laws, regulations, and the provisions of contracts or grant agreements.

(2) Each pass-through entity, as a condition of receiving state financial assistance, shall require each of its subrecipients to permit the independent auditor of the pass-through entity to have such access to the subrecipient’s records and financial statements as may be necessary for the pass-through entity to comply with sections 4-230 to 4-236, inclusive.

(P.A. 91-401, S. 6, 20; P.A. 98-143, S. 22, 24; Sept. Sp. Sess. P.A. 09-7, S. 48.)

History: (Revisor’s note: In 1997 the Revisors changed Subsec. (b)(3)(B) from “ensure that such additional audits build upon the audits conducted pursuant said sections” to “ensure that such additional audits build upon the audits conducted pursuant to said sections”, thereby correcting a clerical error made during the codification of P.A. 91-401); P.A. 98-143 amended Subsec. (b) by deleting provision requiring cognizant agency to act in conjunction with federal cognizant agency designated pursuant to federal Single Audit Act, inserting “through coordination with state agencies,” in Subdiv. (1) and deleting “the audit reports and” following “ensure that” in Subdiv. (2), and added new Subsec. (c) re requirements for pass-through entities, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to require secretary to periodically issue compliance supplement with information to assist auditors in conducting state single audits and amended Subsec. (c)(B) to insert “or reportable” and replace “reportable conditions” with “significant deficiencies”, effective October 5, 2009.



Section 4-236 - Regulations.

(a) The secretary shall, in consultation with the Auditors of Public Accounts, appropriate state officials and representatives of nonstate entities, adopt regulations pursuant to the provisions of chapter 54 to implement the provisions of sections 4-230 to 4-235, inclusive.

(b) The secretary shall also adopt regulations, in accordance with the provisions of chapter 54, (1) concerning the recovery of grant funds based on audit findings, as the secretary deems appropriate for any grantee which is found as a result of an audit to not be in compliance with the standards established pursuant to section 4-233, and (2) establishing uniform standards which prescribe the cost accounting principles to be used in the administration of state financial assistance by the recipients of such assistance.

(P.A. 91-401, S. 7, 20; P.A. 98-143, S. 23, 24; P.A. 00-125, S. 1, 2.)

History: P.A. 98-143 amended Subsec. (a) by substituting “state officials and representatives of nonstate entities” for “state, municipal and audited agency officials and representatives of nonprofit agencies” and deleting criteria required to be included in regulations, effective June 4, 1998, and applicable to audits conducted for fiscal years commencing on and after July 1, 1998; P.A. 00-125 amended Subsec. (a) to make a technical change, and amended Subsec. (b) to make existing language re regulations Subdiv. (1) and to add Subdiv. (2) re cost accounting principles, effective May 26, 2000.






Chapter 55c - Large State Contracts: Certifications

Section 4-250 - Definitions.

As used in sections 4-250 to 4-252, inclusive:

(1) “Gift” has the same meaning as provided in section 1-79, except that the exclusion in subparagraph (L) of subdivision (5) of section 1-79 for a gift for the celebration of a major life event does not apply;

(2) “Quasi-public agency”, “public official” and “state employee” have the same meanings as provided in section 1-79;

(3) “State agency” means any office, department, board, council, commission, institution or other agency in the executive, legislative or judicial branch of state government;

(4) “Large state contract” means an agreement or a combination or series of agreements between a state agency or a quasi-public agency and a person, firm or corporation, having a total value of more than five hundred thousand dollars in a calendar or fiscal year, for (A) a project for the construction, alteration or repair of any public building or public work, (B) services, including, but not limited to, consulting and professional services, (C) the procurement of supplies, materials or equipment, (D) a lease, or (E) a licensing arrangement. The term “large state contract” does not include a contract between a state agency or a quasi-public agency and a political subdivision of the state;

(5) “Principals and key personnel” means officers, directors, shareholders, members, partners and managerial employees; and

(6) “Participated substantially” means participation that is direct, extensive and substantive, and not peripheral, clerical or ministerial.

(P.A. 04-245, S. 2; P.A. 07-213, S. 2; P.A. 13-244, S. 23.)

History: P.A. 04-245 effective June 1, 2004; P.A. 07-213 amended Subdiv. (4) to redefine “large state contract” by replacing “having a total cost to such state agency or quasi-public agency” with “having a total value”, effective July 10, 2007; P.A. 13-244 replaced reference to Sec. 1-79(e)(12) with reference to Sec. 1-79(5)(L) in Subdiv. (1) and made technical changes.



Section 4-251 - Gift affidavits.

Section 4-251 is repealed, effective July 13, 2011.

(P.A. 04-245, S. 3; P.A. 11-229, S. 10.)



Section 4-252 - Certifications.

(a) On and after July 1, 2006, no state agency or quasi-public agency shall execute a large state contract unless the state agency or quasi-public agency obtains the written or electronic certification described in this section. Each such certification shall be sworn as true to the best knowledge and belief of the person signing the certification, subject to the penalties of false statement. If there is any change in the information contained in the most recently filed certification, such person shall submit an updated certification either (1) not later than thirty days after the effective date of any such change, or (2) upon the submittal of any new bid or proposal for a large state contract, whichever is earlier. Such person shall also submit to the state agency or quasi-public agency an accurate, updated certification not later than fourteen days after the twelve-month anniversary of the most recently filed certification or updated certification.

(b) The official or employee of such state agency or quasi-public agency who is authorized to execute state contracts shall certify that the selection of the most qualified or highest ranked person, firm or corporation was not the result of collusion, the giving of a gift or the promise of a gift, compensation, fraud or inappropriate influence from any person.

(c) Any principal or key personnel of the person, firm or corporation submitting a bid or proposal for a large state contract shall certify:

(1) That no gifts were made by (A) such person, firm, corporation, (B) any principals and key personnel of the person, firm or corporation, who participate substantially in preparing bids, proposals or negotiating state contracts, or (C) any agent of such person, firm, corporation or principals and key personnel, who participates substantially in preparing bids, proposals or negotiating state contracts, to (i) any public official or state employee of the state agency or quasi-public agency soliciting bids or proposals for state contracts, who participates substantially in the preparation of bid solicitations or requests for proposals for state contracts or the negotiation or award of state contracts, or (ii) any public official or state employee of any other state agency, who has supervisory or appointing authority over such state agency or quasi-public agency;

(2) That no such principals and key personnel of the person, firm or corporation, or agent of such person, firm or corporation or principals and key personnel, knows of any action by the person, firm or corporation to circumvent such prohibition on gifts by providing for any other principals and key personnel, official, employee or agent of the person, firm or corporation to provide a gift to any such public official or state employee; and

(3) That the person, firm or corporation is submitting bids or proposals without fraud or collusion with any person.

(d) Any bidder or proposer that does not make the certification required under this section shall be disqualified and the state agency or quasi-public agency shall award the contract to the next highest ranked proposer or the next lowest responsible qualified bidder or seek new bids or proposals.

(e) Each state agency and quasi-public agency shall include in the bid specifications or request for proposals for a large state contract a notice of the certification requirements of this section.

(P.A. 04-245, S. 4; P.A. 11-229, S. 2.)

History: P.A. 04-245 effective June 1, 2004; P.A. 11-229 amended Subsec. (a) to add reference to electronic certification and add provisions re updated certification, amended Subsec. (b) to substitute “state contracts” for “said contract”, amended Subsec. (c) to substitute “Any principal or key personnel” for “The official”, to substitute “submitting a bid or proposal for a large state contract” for “awarded the contract, who is authorized to execute the contract” and, in Subdiv. (1), to delete reference to date of planning by state or quasi-public agency and date of execution of contract, and to refer to bids, proposals, state contracts, solicitations or requests for proposals in general rather than bids, proposals, solicitations or requests for proposals pertaining to a specific state contract and, in Subdiv. (3), to substitute “is submitting bids or proposals” for “made the bid or proposal”, amended Subsec. (d) to substitute the singular “certification” for the plural and delete reference to Subsec. (c), and amended Subsec. (e) to delete former Subdiv. (1) re date of planning by state or quasi-public agency, to delete Subdiv. (2) designator and to delete references to Subsecs. (c) and (d).



Section 4-252a - Certification re whether making certain investments in Iran.

(a) For purposes of this section, “state agency” and “quasi-public agency” have the same meanings as provided in section 1-79, “large state contract” has the same meaning as provided in section 4-250 and “entity” means any corporation, general partnership, limited partnership, limited liability partnership, joint venture, nonprofit organization or other business organization whose principal place of business is located outside of the United States, but excludes any United States subsidiary of a foreign corporation.

(b) No state agency or quasi-public agency shall enter into any large state contract, or amend or renew any such contract with any entity who (1) has failed to submit a written certification indicating whether or not such entity has made a direct investment of twenty million dollars or more in the energy sector of Iran on or after October 1, 2013, as described in Section 202 of the Comprehensive Iran Sanctions, Accountability and Divestment Act of 2010, or has increased or renewed such investment on or after said date, or (2) has submitted a written certification indicating that such entity has made such an investment on or after October 1, 2013, or has increased or renewed such an investment on or after said date. Each such certification shall be sworn as true to the best knowledge and belief of the entity signing the certification, subject to the penalties of false statement.

(c) Each state agency and quasi-public agency shall include in the bid specifications or request for proposals for a large state contract a notice of the certification requirements of this section. Prior to submitting a bid or proposal for a large state contract, each bidder or proposer who is an entity shall submit a certification that such bidder or proposer has or has not made an investment as described in subsection (b) of this section.

(d) Any entity who makes a good faith effort to determine whether such entity has made an investment described in subsection (b) of this section shall not be subject to the penalties of false statement pursuant to this section. A “good faith effort” for purposes of this subsection includes a determination that such entity is not on the list of persons who engage in certain investment activities in Iran created by the Department of General Services of the state of California pursuant to Division 2, Chapter 2.7 of the California Public Contract Code. Nothing in this subsection shall be construed to impair the ability of the state agency or quasi-public agency to pursue a breach of contract action for any violation of the provisions of the contract.

(e) The provisions of this section shall not apply to any contract of the Treasurer as trustee of the Connecticut retirement plans and trust funds, as defined in section 3-13c, provided nothing in this subsection shall be construed to prevent the Treasurer from performing his or her fiduciary duties under section 3-13g.

(P.A. 13-162, S. 1.)






Chapter 55d - Public-Private Partnerships

Section 4-255 - Public-private partnerships. Definitions.

(a) As used in this section and sections 4-256 to 4-263, inclusive, unless the context indicates a different meaning:

(1) “State agency” or “agency” means any office, department, board, council, commission, institution or other agency in the executive branch of state government or a quasi-public agency as defined in section 1-120;

(2) “Private entity” means any individual, corporation, general partnership, limited partnership, limited liability partnership, joint venture, nonprofit organization or other business entity;

(3) “Public-private partnership” means the relationship established between a state agency and a private entity by contracting for the performance of any combination of specified functions or responsibilities to design, develop, finance, construct, operate or maintain one or more state facilities where the agency has estimated that the revenue generated by such facility or facilities, in combination with other previously identified funding sources, including any appropriated funds, will be sufficient to fund the cost to develop, maintain and operate such facility or facilities, provided state support of a partnership agreement shall not exceed twenty-five per cent of the cost of the project;

(4) “Partnership agreement” means an agreement executed between a state agency and a private entity to establish a public-private partnership;

(5) “Project” means a project that an agency has submitted to the Governor for approval as a public-private partnership;

(6) “Contractor” means a private entity that has entered into a public-private partnership agreement with a state agency;

(7) “Facility” means any public works or transportation project used as public infrastructure that generates revenue as a function of its operation; and

(8) “Proposer” means a private entity submitting a competitive bid in response to solicitation or a proposal in response to a request for proposals for an approved project for consideration.

(b) Notwithstanding the provisions of section 4b-51, once the project is approved by the Governor in accordance with section 4-256, any state agency may establish one or more public-private partnerships and execute a partnership agreement for a project in accordance with this section and sections 4-256 to 4-263, inclusive. A partnership agreement may not be established for the operation or maintenance of a facility unless such agreement also provides for the financing and development of such facility.

(c) The design, development, operation or maintenance of the following new or existing project types are eligible for consideration as a public-private partnership if approved as a project in accordance with section 4-256:

(1) Early childcare, educational, health or housing facilities;

(2) Transportation systems, including ports, transit-oriented development and related infrastructure; and

(3) Any other kind of facility that may from time to time be designated as such by an act of the General Assembly.

(Oct. Sp. Sess. P.A. 11-1, S. 80.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-256 - Approval of projects. Agency analysis. Submittal to committees. Report.

(a) On and after October 27, 2011, and prior to January 1, 2015, the Governor shall approve not more than five projects to be implemented as public-private partnership projects. The Governor shall not approve any such project unless the Governor finds that the project will result in job creation and economic growth. Any agency seeking to establish a public-private partnership shall, after consultation with the Commissioners of Economic and Community Development, Administrative Services and Transportation, the State Treasurer and the Secretary of the Office of Policy and Management, submit one or more projects to the Governor for approval.

(b) In determining whether a project is suitable for a public-private partnership agreement, the agency shall conduct an analysis of the feasibility, desirability and the convenience to the public of the project and whether the project furthers the public policy goals of section 4-255, this section and sections 4-257 to 4-263, inclusive, taking into consideration the following, when applicable:

(1) The essential characteristics of the proposed facility;

(2) The projected demand for use of the facility and its economic and social impact on the community and the state;

(3) The technical function and feasibility of the project and its conformity with the state plan of conservation and development adopted under chapter 297;

(4) The benefit to clients of the agency and the public as a whole;

(5) An analysis of the value provided for the cost of the project, that at a minimum includes a cost-benefit analysis, an assessment of opportunity costs and any nonfinancial benefits of the project;

(6) Any operational or technological risk associated with the proposed project;

(7) The cost of the investment to be made and the economic and financial feasibility of the project;

(8) An analysis of public versus private financing on a present value basis, and the eligibility of the project for other public funds from local or federal government sources;

(9) The impact to the state’s finances of undertaking the project by the agency; and

(10) The advantages and disadvantages of using a public-private partnership rather than having the state agency perform the function.

(c) An agency shall not include a project solely based upon the amount of potential revenue generated by such project.

(d) Any agency submitting a project in accordance with subsection (a) of this section shall at the same time transmit, in accordance with the provisions of section 11-4a, a copy of its submission to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations and the budgets of state agencies. Said committees shall hold public hearings on any such submission.

(e) The Governor shall notify the agency when a project has been approved as a public-private partnership project.

(f) On or before January 15, 2013, and annually thereafter, the Governor shall report, in accordance with the provisions of section 11-4a, to the General Assembly concerning the status of the public-private partnerships established under this section.

(Oct. Sp. Sess. P.A. 11-1, S. 81; P.A. 13-247, S. 201.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011; P.A. 13-247 amended Subsec. (a) to replace reference to Commissioner of Construction Services with reference to Commissioner of Administrative Services, effective July 1, 2013.



Section 4-257 - Prequalification and requirements for private entities.

(a) Notwithstanding the provisions of section 4b-91 and chapter 242, the agency shall, when it determines appropriate, provide for a process of prequalification for private entities. Any such process shall include public notice of the prequalification process and the requirements and the criteria the agency will use in determining whether the private entity qualifies for prequalification. Any agency that has determined that such a prequalification process is appropriate for the project shall allow only prequalified private entities to be a proposer. The agency may charge a reasonable application fee for prequalification.

(b) In addition to any requirements set forth in the request for proposals, request for qualifications or bid solicitation for a public-private partnership project, in order to be prequalified, a private entity shall:

(1) Have available such lawful sources of funding, capital, securities or other financial resources that, in the judgment of the agency in consultation with the Department of Economic and Community Development, are necessary to carry out the public-private partnership project if such private entity is selected as the contractor;

(2) Possess either through its staff, subcontractors, a consortium or joint venture agreement the managerial, organizational, technical capacity and experience in the type of project for which the proposer is submitting a bid proposal;

(3) Be qualified to lawfully conduct business in this state; and

(4) Certify that no director, officer, partner, owner or other individual with direct and significant control over the policy of the private entity has been convicted of corruption or fraud in any jurisdiction of the United States.

(Oct. Sp. Sess. P.A. 11-1, S. 82.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-258 - Competitive procurement process; requirements. Stipend for unsuccessful proposer. Agency authority to retain consultants.

(a) Any agency seeking to enter into a public-private partnership shall conduct a competitive procurement process for the selection of a contractor. The agency shall use, where appropriate, in accordance with the nature and scope of the project, (1) competitive bidding, as defined in section 4e-1, or (2) competitive negotiation, as defined in section 4a-250.

(b) Prior to beginning a competitive procurement process in accordance with subsection (a) of this section, an agency may issue a request for information to obtain information regarding potential public-private partnership projects.

(c) In conducting the competitive procurement process, the agency shall meet the following requirements in addition to the requirements set forth in subsection (a) of this section:

(1) Contain, within the bid specifications, a detailed description of the scope of the proposed public-private partnership project;

(2) Contain the material terms and conditions of the terms applicable to the procurement and any contract that results;

(3) Provide public notice of the invitation to bid, request for proposal or request for information not less than thirty days prior to the due date, unless the agency head makes a written determination that a lesser time period is appropriate and will preserve the competitive nature of the procurement; and

(4) Publish the evaluation and selection criteria and shall include a determination which proposals best serve the public purpose of sections 4-255 to 4-263, inclusive.

(d) The agency may pay a stipend to an unsuccessful proposer, in an amount and on the terms and conditions determined by the agency as reasonable, if (1) the agency cancels the procurement process less than thirty days prior to the date the bid or proposal is due, or (2) the unsuccessful proposer submits a proposal that is responsive and meets all the requirements established by the agency for the public-private partnership project. The agency may require the proposer to grant the agency the right to use any work product contained in any unsuccessful proposal, or in the event of a cancelled procurement as set forth in this section, any work product developed prior to cancellation, including designs, processes, technologies and information. All conditions for a stipend shall be clearly set forth in the request for information, bid solicitation, request for proposal or request for qualifications.

(e) The agency may retain financial, legal and other consultants and experts to assist in the procurement, evaluation and negotiation of public-private partnerships and for the development of eligible facilities in accordance with sections 4-255 to 4-263, inclusive. Such services may be procured through a contract with a private entity or with another state agency.

(Oct. Sp. Sess. P.A. 11-1, S. 83.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-259 - Terms and conditions of partnership agreement. Prohibitions. Liability of contractor.

(a) Any partnership agreement executed in accordance with the provisions of sections 4-255 to 4-263, inclusive, shall include, but not be limited to, the following terms and conditions:

(1) The term of the agreement, which shall be for a period not to exceed fifty years from the date of the full execution of the partnership agreement;

(2) A complete description of the facility to be developed and the functions to be performed;

(3) The terms of the financing, development, design, improvement, maintenance, operation and administration of the facility;

(4) The rights the state, the contractor, or both, have, if any, in revenue from the financing, development, design, improvement, maintenance, operation or administration of the facility;

(5) The minimum quality standards applicable to the project for development, design, improvement, maintenance, operation or administration of the facility, including performance criteria, incentives and disincentives;

(6) The compensation of the contractor, including the extent to which and the terms upon which a contractor may charge fees to individuals and entities for the use of the facility, but in no event shall such fee extend to the imposition of tolls on the highways of this state unless such tolls are specifically approved by the General Assembly;

(7) The furnishing of an annual independent audit report to the agency covering all aspects of the partnership agreement;

(8) Performance and payment bonds or other security deemed suitable by the agency;

(9) One or more policies of public liability insurance in such amounts determined by the agency to ensure coverage of tort liability for the public and employees of the contractor and to provide for the continued operation of the partnership project;

(10) A reverter of the project to the state upon the conclusion or termination of the partnership agreement;

(11) The rights and remedies available to the agency for a material breach of the partnership agreement by the contractor or private entity or if there is a material default;

(12) Identification of funding sources to be used to fully fund the capital, operation, maintenance or other expenses under the agreement; and

(13) Any other provision determined to be appropriate by the agency.

(b) No partnership agreement shall contain any noncompete provisions limiting the ability of the state to perform its functions.

(c) No user fees may be imposed by the contractor except as set forth in a partnership agreement.

(d) The partnership agreement shall not be construed as waiving the sovereign immunity of the state or as a grant of sovereign immunity to the contractor or any private entity.

(e) No contractor shall be liable for the debts or obligations of the state or the agency, unless the partnership agreement provides that such contractor is liable under such agreement.

(Oct. Sp. Sess. P.A. 11-1, S. 84.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-260 - Funding of public-private partnerships.

The state agency or the state may apply for and accept funds from local or federal government and other sources of financial aid to further the purposes of sections 4-255 to 4-263, inclusive, and to fund public-private partnerships entered into in accordance with said sections.

(Oct. Sp. Sess. P.A. 11-1, S. 85.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-261 - Prevailing wage requirements or project labor agreement. Compliance with state and local requirements. Agreements re operations or maintenance of state facilities.

(a) Each public-private partnership project shall either be subject to the prevailing wage requirements pursuant to section 31-53 or the rate established by the use of a project labor agreement. The agency shall provide notice of which requirement applies prior to soliciting bids or proposals for such public-private partnership.

(b) Each public-private partnership project shall comply with: (1) The state’s environmental policy requirements as set forth in sections 22a-1 and 22a-1a, (2) the requirements of the set-aside program for small contractors as set forth in section 4a-60g, and (3) any applicable permitting or inspection requirements for projects of a similar type, scope and size as set forth in the general statutes or the local ordinances of the municipality where the project is to be located.

(c) Any agency that is subject to section 4e-16 shall comply with the provisions of section 4e-16, provided, notwithstanding the provisions of subsection (a) of section 4e-16, any agency that enters into a partnership agreement concerning the operations or maintenance of a state facility that meets the definition of a privatization contract, as defined in section 4e-1, shall be subject to the requirements of section 4e-16 regardless of whether such services are currently privatized.

(Oct. Sp. Sess. P.A. 11-1, S. 86.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-262 - Remedies re material default by contractor. Agency authority.

(a) In addition to any other remedy available to the state, in the event of a material default by the contractor, the state may elect to assume the responsibilities and duties of the contractor of the public-private partnership project, and in such case, the state shall succeed to all of the rights, title and interest in such partnership project, subject to any liens on revenue previously granted by the contractor to any person providing financing thereof.

(b) Any state agency having the power of condemnation under state law may exercise such power of condemnation to acquire the public-private partnership project in the event of a material default by the contractor. Any person who has provided financing for the public-private partnership project, and the contractor, to the extent of its capital investment, may participate in the condemnation proceedings with the standing of a property owner.

(c) The agency may terminate, with cause, the partnership agreement and exercise any other rights and remedies that may be available to it at law or in equity.

(d) The state may make or cause to be made any appropriate claims under the maintenance, performance or payment bonds, or lines of credit, as set forth in the partnership agreement.

(e) In the event the state elects to assume the responsibility and duties of a partnership project pursuant to subsection (a) of this section, the agency may develop or operate the public-private partnership project, impose user fees, impose and collect lease payments for the use thereof and comply with any service contracts as if it were the contractor. Any revenue that is subject to a lien shall be collected for the benefit of and paid to secured parties, as their interests may appear, to the extent necessary to satisfy the contractor’s obligations to secured parties, including the maintenance of reserves. Such liens shall be correspondingly reduced and, when paid off, released. Before any payments to, or for the benefit of, secured parties, the agency may use revenue to pay current operation and maintenance costs of the qualifying project, including compensation to the agency for its services in operating and maintaining the public-private partnership project. The right to receive such payment, if any, shall be considered just compensation for the project. The full faith and credit of the agency shall not be pledged to secure any financing of the contractor by the election to take over such project. The assumption of the operation of the partnership project shall not obligate the agency to pay any obligation of the contractor from sources other than revenue.

(Oct. Sp. Sess. P.A. 11-1, S. 87.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 4-263 - Exemption from municipal property tax.

Any property developed, operated or held by a private entity pursuant to a partnership agreement shall be exempt from municipal property tax.

(Oct. Sp. Sess. P.A. 11-1, S. 88.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.









Title 4a - Administrative Services

Chapter 57 - Department of Administrative Services

Section 4a-1 - (Formerly Sec. 4-23a). Department of Administrative Services. Commissioner. Successor department authority.

(a) There shall be a Department of Administrative Services. The department head shall be the Commissioner of Administrative Services, who shall be appointed by the Governor in accordance with the provisions of sections 4-5, 4-6, 4-7 and 4-8, with the powers and the duties therein prescribed.

(b) The Department of Administrative Services shall constitute a successor department to the Department of Public Works, except those duties relating to construction and construction management, in accordance with the provisions of sections 4-38d, 4-38e and 4-39. Where any order or regulation of said departments conflict, the Commissioner of Administrative Services may implement policies or procedures consistent with the provisions of this title and title 4b while in the process of adopting such policies or procedures in regulation form, provided notice of intent to adopt such regulations is printed in the Connecticut Law Journal not later than twenty days after implementation. Any such policies or procedures shall be valid until the time final regulations are adopted.

(c) The Department of Administrative Services shall constitute a successor department to the Department of Information Technology in accordance with the provisions of sections 4-38d, 4-38e and 4-39. Where any order or regulation of said departments conflict, the Commissioner of Administrative Services may implement policies or procedures consistent with the provisions of title 4d while in the process of adopting such policies or procedures in regulation form, provided notice of intent to adopt such regulations is printed in the Connecticut Law Journal not later than twenty days after implementation. Any such policies or procedures shall be valid until the time final regulations are adopted.

(d) The Department of Administrative Services shall constitute a successor department to the Department of Construction Services in accordance with the provisions of sections 4-38d, 4-38e, 4-39 and 4b-1b. Where any order or regulation of said departments conflict, the Commissioner of Administrative Services may implement policies or procedures consistent with the provisions of title 4b while in the process of adopting such policies or procedures in regulation form, provided notice of intent to adopt such regulations is printed in the Connecticut Law Journal not later than twenty days after implementation. Any such policies or procedures shall be valid until the time final regulations are adopted.

(P.A. 77-614, S. 62, 610; P.A. 11-51, S. 42; P.A. 13-247, S. 196.)

History: Sec. 4-23a transferred to Sec. 4a-1 in 1989; P.A. 11-51 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re successor authority to Departments of Public Works and Information Technology, effective July 1, 2011; P.A. 13-247 added Subsec. (d) re successor authority to Department of Construction Services, effective July 1, 2013.



Section 4a-1a - Commissioner and Department of Administrative Services substituted for former commissioner and department.

(a)(1) Wherever the term “Commissioner of Public Works” or “Public Works Commissioner” is used in the following sections of the general statutes, the term “Commissioner of Administrative Services” shall be substituted in lieu thereof; and (2) wherever the term “Department of Public Works” is used in the following sections of the general statutes, the term “Department of Administrative Services” shall be substituted in lieu thereof: 1-205, 1-210, 2-71h, 3-10, 3-14b, 4-87, 4b-2, 4b-4, 4b-12, 4b-13, 4b-17, 4b-21, 4b-24a, 4b-25, 4b-27, 4b-29, 4b-30, 4b-30a, 4b-33, 4b-34, 4b-35, 4b-46, 4b-65, 4b-67, 4b-68, 4b-69, 4b-71, 4b-72, 4b-73, 4b-74, 4b-130, 4b-132, 8-37y, 10a-89, 10a-150, 13a-80i, 13b-42, 13b-55, 16a-38h, 17b-655, 18-31b, 20-68, 20-311b, 20-503, 22a-324, 31-250, 32-6, 32-228, 45a-80, 46a-29, 51-27a, 51-27c, 51-27d, 51-51k and 51-279.

(b) (1) Wherever the term “Commissioner of Construction Services” is used in the following sections of the general statutes, the term “Commissioner of Administrative Services” shall be substituted in lieu thereof; and (2) wherever the term “Department of Construction Services” is used in the following sections of the general statutes, the term “Department of Administrative Services” shall be substituted in lieu thereof: 3-20, 3-21d, 4-61, 4-89, 4b-1, 4b-1a, 4b-16, 4b-22a, 4b-24b, 4b-51, 4b-51a, 4b-53, 4b-54, 4b-55, 4b-55a, 4b-56, 4b-60, 4b-63, 4b-70, 4b-91, 4b-100, 4b-100a, 4b-102, 4b-103, 4b-133, 4b-134, 5-198, 7-323p, 10-220, 10-282, 10-283, 10-283b, 10-284, 10-285d, 10-285e, 10-285g, 10-286, 10-286d, 10-286e, 10-286g, 10-286h, 10-287, 10-287c, 10-287d, 10-287i, 10-289h, 10-290a, 10-290b, 10-290e, 10-290f, 10-291, 10-291a, 10-292q, 10a-90, 10a-91, 10a-91c, 10a-91d, 10a-109ff, 13b-20n, 15-120qq, 16a-37v, 16a-38, 16a-38a, 16a-38b, 16a-38d, 16a-38i, 16a-38j, 16a-38k, 16a-38l, 16a-39, 17a-27, 17a-27d, 17a-154, 17a-451b, 17b-739, 20-330, 21a-86f, 22-64, 22a-6, 22a-12, 22a-439a, 22a-459, 26-3, 27-45, 27-131, 29-109, 29-117, 29-127, 29-191, 29-192, 29-199, 29-200, 29-204, 29-221, 29-222, 29-224b, 29-234, 29-235, 29-236, 29-237, 29-238, 29-239, 29-240, 29-244, 29-250, 29-251, 29-251a, 29-251b, 29-251c, 29-252, 29-252a, 29-254b, 29-256, 29-256a, 29-256b, 29-258, 29-261, 29-262, 29-262a, 29-263, 29-269a, 29-291, 29-298a, 29-313, 29-315, 29-315c, 29-317, 29-319, 29-320, 29-321, 29-325, 29-331, 29-333, 29-337, 29-338, 29-344, 29-345, 29-346, 29-349, 29-355, 29-359, 29-367, 29-401, 29-402, 29-403, 31-57, 32-612, 32-613, 32-655a, 32-656 and 49-41b.

(c) Wherever the term “Department of Construction Services” is used or referred to in any public or special act of 2013, or in any section of the general statutes which is amended in 2013, “Department of Administrative Services” shall be substituted in lieu thereof.

(d) Wherever the term “Commissioner of Construction Services” is used or referred to in any public or special act of 2013, or in any section of the general statutes which is amended in 2013, “Commissioner of Administrative Services” shall be substituted in lieu thereof.

(e) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 11-51, S. 44; P.A. 13-247, S. 200.)

History: P.A. 11-51 effective July 1, 2011; P.A. 13-247 added new Subsecs. (b), (c) and (d) re substitutions for the terms Department of Construction Services or Commissioner of Construction Services and redesignated existing Subsec. (b) as Subsec. (e), effective July 1, 2013.



Section 4a-2 - (Formerly Sec. 4-23b). Commissioner’s general powers and responsibilities.

(a) The Commissioner of Administrative Services shall have the following general duties and responsibilities:

(1) The establishment of personnel policy and responsibility for the personnel administration of state employees;

(2) The purchase and provision of supplies, materials, equipment and contractual services, as defined in section 4a-50;

(3) The publishing, printing or purchasing of laws, stationery, forms and reports;

(4) The collection of sums due the state for public assistance;

(5) The purchase and contracting for information systems and telecommunication system facilities, equipment and services for state agencies, in accordance with chapter 61;

(6) The purchase, sale, lease, sublease and acquisition of property and space to house state agencies and the construction, maintenance and development of such property, in accordance with chapters 59 and 60;

(7) Subject to the provisions of section 4b-21, the sale or exchange of any land or interest in land belonging to the state;

(8) The supervision of the care and control of building and grounds owned or leased by the state in Hartford, except (A) the buildings and grounds of the State Capitol and the Legislative Office Building and parking garage and related structures and facilities and grounds, as provided in section 2-71h, (B) any property of the Connecticut Marketing Authority, and (C) property under the supervision of the Office of the Chief Court Administrator as provided in section 4b-11; and

(9) The establishing and maintaining of security standards for all facilities housing the offices and equipment of the state except (A) Department of Transportation mass transit, marine and aviation facilities, (B) the State Capitol and Legislative Office Building and related facilities, (C) facilities under the care and control of The University of Connecticut or other constituent units of the state system of higher education, (D) Judicial Department facilities, (E) Department of Emergency Services and Public Protection facilities, (F) Military Department facilities, (G) Department of Correction facilities, (H) Department of Children and Families client-occupied facilities, (I) facilities occupied by the Governor, Lieutenant Governor, Attorney General, Comptroller, Secretary of the State and Treasurer, and (J) facilities occupied by the Board of Pardons and Paroles. As used in this subdivision, “security” has the same meaning as provided in section 4b-30.

(b) Notwithstanding any other provision of the general statutes, the commissioner may supervise the care and control of (1) any state-owned or leased office building, and related buildings and grounds, outside the city of Hartford, used as district offices, except any state-owned or leased office building, and such buildings and grounds, used by the Judicial Department or The University of Connecticut, and (2) any other state-owned or leased property, other than property of The University of Connecticut, on a temporary or permanent basis, if the commissioner, the Secretary of the Office of Policy and Management and the executive head of the department or agency supervising the care and control of such property agree, in writing, to such supervision.

(c) Subject to the provisions of chapter 67, the Commissioner of Administrative Services may appoint such employees as are necessary for carrying out the duties prescribed to said commissioner by the general statutes.

(P.A. 77-614, S. 63, 610; P.A. 83-334, S. 1, 3; P.A. 84-546, S. 9, 173; P.A. 85-301, S. 3, 13; P.A. 87-496, S. 2, 110; P.A. 88-297, S. 1; P.A. 89-257, S. 11, 14; P.A. 90-213, S. 15, 56; P.A. 93-396, S. 13; May Sp. Sess. P.A. 94-5, S. 17, 30; June 18 Sp. Sess. P.A. 97-9, S. 15, 50; P.A. 11-51, S. 43; P.A. 12-116, S. 87; 12-205, S. 3; P.A. 13-247, S. 197.)

History: P.A. 83-334 replaced alphabetic Subdiv. indicators with numeric indicators and added reference to commissioner’s duties with respect to the sale or exchange of land or interest in land; P.A. 84-546 reworded Subdiv. (1) for grammatical consistency with other Subdivs; P.A. 85-301 amended Subdiv. (2) to exclude the planning and construction of the legislative office building from the commissioner’s functions; P.A. 87-496 designated existing section as Subsec. (a), added “of administrative services” in introductory language of Subsec. (a), repealed Subsec. (a)(2) and (3) re capital improvements and property and space to house state agencies, renumbered remaining Subdivs. accordingly and added Subsec. (b) re appointment of employees by commissioner of administrative services; P.A. 88-297 amended Subsec. (a)(2) to eliminate purchase and provision of furniture from commissioner’s duties and responsibilities and to reference Sec. 4a-50 and amended Subsec. (a)(3) by substituting “laws, stationery, forms and reports” for “public documents”; Sec. 4-23b transferred to Sec. 4a-2 in 1989; P.A. 89-257 added reference to certain sections in title 16a in Subdiv. (4); P.A. 90-213 added Subsec. (a)(6) providing the commissioner of administrative services with the responsibility for the receipt and processing of child support payments in certain IV-D cases; P.A. 93-396 made a technical change in Subsec. (a)(6); May Sp. Sess. P.A. 94-5 deleted Subsec. (a)(6) re receipt and processing of child support payments in IV-D support cases from the responsibilities of the commissioner of administrative services, effective July 1, 1994; June 18 Sp. Sess. P.A. 97-9 deleted former Subsec. (a)(4) re control and direction of data processing and telecommunication equipment and installations and renumbered remaining Subdiv., effective July 1, 1997; P.A. 11-51 amended Subsec. (a) to add Subdivs. (5) to (10) re successor duties, added new Subsec. (b) re commissioner’s supervision and Subsec. (c) re inventory and redesignated existing Subsec. (b) as Subsec. (d), effective July 1, 2011; P.A. 12-205 amended Subsec. (a) to delete former Subdiv. (8) re inventory of leased property and redesignate existing Subdivs. (9) and (10) as Subdivs. (8) and (9), deleted former Subsec. (c) re update and submission of copy of the leased property inventory and redesignated existing Subsec. (d) as Subsec. (c), effective July 1, 2012; P.A. 13-247 amended Subsec. (a)(6) to add reference to construction, maintenance and development of property, effective July 1, 2013.



Section 4a-2a - Workplace stress awareness and prevention program. Workplace violence awareness, prevention and preparedness program.

(a) For the fiscal year ending June 30, 1999, and each fiscal year thereafter, the Commissioner of Administrative Services, in consultation with the Commissioner of Mental Health and Addiction Services and the Commissioner of Emergency Services and Public Protection, shall, within the limits of available appropriations, provide an appropriate program of workplace stress awareness and prevention for state employees.

(b) On or before January 1, 2012, the Commissioner of Administrative Services shall develop an employee training program to instruct state employees on workplace violence awareness, prevention and preparedness. Any full-time employee, as defined in section 5-196, employed by the state prior to January 1, 2012, shall be required to attend the training described in this subsection. Any full-time employee employed by the state on or after January 1, 2012, shall be required, not later than six months from the date of hire, to attend the training described in this subsection as a condition of his or her employment.

(P.A. 98-136, S. 2, 3; P.A. 11-33, S. 1; 11-51, S. 134.)

History: P.A. 98-136 effective May 6, 1998; P.A. 11-33 designated existing provisions as Subsec. (a) and amended same to delete “and violence” and “and preparedness” and added Subsec. (b) re development of state employee training program on workplace violence awareness, prevention and preparedness; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 4a-2b - Master insurance program.

Notwithstanding any other statute to the contrary, the Department of Administrative Services may administer a master property and casualty insurance program for state funded and federally funded housing units operating under the jurisdiction of local housing authorities. The department may charge the housing authorities a reasonable fee to provide for the administrative costs of the program.

(P.A. 98-176, S. 2, 4.)

History: P.A. 98-176 effective July 1, 1998.



Section 4a-2c - Diversity training program.

On or before February 1, 2000, the Commissioner of Administrative Services, with the advice and assistance of the Commission on Human Rights and Opportunities shall, within available appropriations, develop a standardized diversity training program which shall be used by each state agency in completing the diversity training required under section 46a-54. Such program shall include, but shall not be limited to, training and education concerning the federal and state statutory provisions concerning discrimination and hate crimes directed at protected classes and remedies available to victims of discrimination and hate crimes, standards for working with and serving persons from diverse populations and strategies for addressing differences that may arise from diverse work environments.

(P.A. 99-180, S. 2.)



Section 4a-3 - (Formerly Sec. 4-23c). Deputy commissioners; appointment and qualifications. Director of Personnel and Labor Relations.

Section 4a-3 is repealed, effective July 1, 1996.

(P.A. 77-614, S. 64, 610; P.A. 96-168, S. 33, 34.)



Section 4a-4 - (Formerly Sec. 4-23j). Control of state property and equipment.

(a) Except as provided in subsections (b) and (c) of this section, the Commissioner of Administrative Services shall consider and devise ways and means of establishing and maintaining proper control of state property and equipment, including vehicles and office equipment; shall require the establishment of proper permanent inventory records and the taking of physical inventories of both stores and equipment; shall discover unused and improperly used or neglected equipment and shall authorize the transfer, use or disposal of such equipment.

(b) The Office of the Chief Court Administrator shall consider and devise ways and means of establishing and maintaining proper control of Judicial Department property and equipment, including vehicles and office equipment, require the establishment of proper permanent inventory records and the taking of physical inventories of Judicial Department equipment, and authorize the transfer, use or disposal of unused and improperly used or neglected Judicial Department equipment. For the purposes of this subsection, the term “Judicial Department” does not include the courts of probate, the Division of Criminal Justice and the Public Defender Services Commission, except where they share facilities in state-maintained courts.

(c) The chief executive officer of each constituent unit of the state system of higher education may consider and devise ways and means of and The University of Connecticut shall be responsible for establishing and maintaining proper control of equipment, including all vehicles and office equipment of such unit, require the establishment of proper permanent inventory records and the taking of physical inventories of the equipment of such constituent unit, and may authorize the transfer, use or disposal of unused and improperly used or neglected equipment of such unit.

(P.A. 77-614, S. 74, 610; P.A. 84-436, S. 1, 12; P.A. 91-256, S. 7, 69; P.A. 95-230, S. 31, 45; P.A. 07-217, S. 10.)

History: P.A. 84-436 added Subsec. (b) re the control, inventory, transfer, use and disposal of judicial department property and equipment by the office of the chief court administrator and a definition of “judicial department”, effective July 1, 1985; Sec. 4-23j transferred to Sec. 4a-4 in 1989; P.A. 91-256 added Subsec. (c) concerning constituent units of the state system of higher education; P.A. 95-230 amended Subsec. (c) to add that The University of Connecticut shall be responsible for control of property and equipment, effective June 7, 1995; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007.



Section 4a-5 - (Formerly Sec. 4-23l). State motor pool.

There shall be a state interagency motor pool within the Department of Administrative Services. Said motor pool shall provide motor vehicles to state agencies on a rental basis. Proceeds from rentals of such motor vehicles by said motor pool shall be deposited in the purchasing revolving fund maintained by said department and all direct expenses incurred by said motor pool shall be charged against said fund on order of the State Comptroller. The Commissioner of Administrative Services shall adopt rules regarding the rental and use of motor vehicles provided by the motor pool.

(P.A. 78-173, S. 1, 2.)

History: Sec. 4-23l transferred to Sec. 4a-5 in 1989.



Section 4a-5a - State agency use of services provided by the Department of Administrative Services.

Notwithstanding any provision of the general statutes, each state agency, except (1) the agencies within the Legislative Department, (2) the Judicial Department, and (3) the constituent units of the state system of higher education, shall use the services of the Department of Administrative Services if the Department of Administrative Services can: (A) Provide the particular goods or services requested by such state agency, (B) comply with the delivery schedule set forth by such state agency, and (C) provide such goods or services at a cost which is not more than three per cent greater than the price quoted to such state agency by any private vendor.

(P.A. 93-80, S. 40, 67; P.A. 05-287, S. 8.)

History: P.A. 93-80 effective July 1, 1993; (Revisor’s note: In 1995 numeric Subdiv. indicators in Subdiv. (2) were changed editorially by the Revisors to alphabetic indicators to conform to customary statutory style); P.A. 05-287 replaced requirement that state agencies utilize the services of the state regional laundry system, the facilities of the Central State Warehouse, the State Data Center and the Office of Administrative Support with requirement that state agencies use the services of the Department of Administrative Services, effective July 13, 2005.



Section 4a-5b - Memorandum of understanding with state agencies re provision of certain services. Report.

(a) The Department of Administrative Services shall enter into a memorandum of understanding with each state agency for which the department provides the following services: (1) Personnel, (2) payroll, (3) affirmative action, and (4) business office functions, establishing said department’s and such agency’s responsibilities regarding the services provided. Said department and each such agency shall enter into such a memorandum of understanding not later than October 1, 2012, or three months after the department begins providing such services to such agency, whichever is later.

(b) Not later than October 1, 2012, or three months after the Department of Administrative Services begins providing services to a state agency, whichever is later, the department shall submit a report on the status of each memorandum entered into pursuant to subsection (a) of this section to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies through the Office of Fiscal Analysis in accordance with the provisions of section 11-4a.

(June 12 Sp. Sess. P.A. 12-1, S. 248.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 4a-6 - (Formerly Sec. 4-23o). Leasing of personal property by state agencies; responsibilities of Commissioner of Administrative Services.

(a) No state agency shall enter into any agreement, whether oral or written, or renew any agreement for the leasing of any personal property, except upon approval of the Commissioner of Administrative Services and subject to such procedures as the commissioner may establish respecting the leasing of personal property. The commissioner shall cause to be kept a complete record of all personal property leased by state agencies, the location of each item of such property and a copy of all leasing agreements and renewals thereof.

(b) On or before the fourth Wednesday after the convening of each regular session of the General Assembly, the commissioner shall file with the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, a complete listing of all items of personal property leased by state agencies, indicating each item leased, the lessee agency, the lessor and the annual rental thereof.

(1967, P.A. 855; P.A. 77-614, S. 78, 610; P.A. 82-314, S. 10, 63.)

History: P.A. 77-614 transferred duties of comptroller under section to commissioner of administrative services; P.A. 82-314 changed formal designation of appropriations committee; Sec. 3-116b transferred to Sec. 4-23o in 1985; Sec. 4-23o transferred to Sec. 4a-6 in 1989.



Section 4a-7a - Personal service agreements.

(a) As used in this section, “personal service agreement” means a written agreement between the state and an individual for services rendered to the state which are infrequent or unique.

(b) A personal service agreement between a state agency and an individual shall have a term of not more than one year. Any such personal service agreement may be extended or renewed, for an unlimited term, provided the appropriate collective bargaining representative, the Commissioner of Administrative Services and the joint standing committee of the General Assembly having cognizance of matters relating to labor and public employees are notified of such extension or renewal.

(P.A. 88-77.)



Section 4a-9 - Capital Equipment Purchase Fund.

There is created a Capital Equipment Purchase Fund. The fund shall be administered by the Secretary of the Office of Policy and Management. The fund shall be used for the purpose of acquiring, by purchase or by exercise of prepayment or purchase options in existing capital leases entered into by the state, capital equipment with an anticipated remaining useful life of not less than five years from the date of purchase and (1) to the extent of not more than two million nine hundred thousand dollars, payment for projects under subsection (a) of section 4-67f, and (2) to the extent of not more than one hundred thousand dollars, payment for awards under subsection (b) of said section. Notwithstanding the provisions of this section, or any regulations adopted under the general statutes, a state agency may purchase necessary data processing equipment that has a unit price of less than one thousand dollars from the Capital Equipment Purchase Fund authorized under section 4a-10, provided such equipment has a useful life of not less than five years.

(P.A. 87-361, S. 1, 3; P.A. 88-276, S. 1, 2; May Sp. Sess. P.A. 92-7, S. 3, 36; May Sp. Sess. P.A. 94-2, S. 2, 203; P.A. 96-27, S. 1, 2; P.A. 00-167, S. 56, 69; June Sp. Sess. P.A. 01-7, S. 24, 28.)

History: P.A. 88-276 removed former Subsecs. (b) and (c) concerning the Capital Equipment Debt Service Fund and certain transitional provisions concerning the start-up of the Capital Equipment Purchase Fund; May Sp. Sess. P.A. 92-7 added provision regarding allocations for Sec. 4-67f; May Sp. Sess. P.A. 94-2 made technical change re application for funds, effective July 1, 1994; P.A. 96-27 substituted requirement that fund be administered by Secretary of the Office of Policy and Management for requirement that secretary submit written request to Commissioner of Administrative Services for use of fund, effective July 1, 1996; P.A. 00-167 extended the requirement for useful life of equipment purchased under this section from three to five years, effective July 1, 2000; June Sp. Sess. P.A. 01-7 added provision authorizing agencies to purchase data processing equipment with a useful life of not less than five years and having unit price of less than $1,000 from the Capital Equipment Purchase Fund, effective July 1, 2001.



Section 4a-10 - Bond issue for Capital Equipment Purchase Fund.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate four hundred sixty-four million one hundred thousand dollars, provided thirty-five million dollars of said authorization shall be effective July 1, 2014.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be deposited in the Capital Equipment Purchase Fund created by section 4a-9.

(c) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of section 4a-9 and this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to section 4a-9 and this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding five years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to section 4a-9 and this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 87-361, S. 2, 3; P.A. 88-343, S. 22, 32; P.A. 89-331, S. 2, 30; P.A. 90-230, S. 5, 101; 90-297, S. 2, 24; June Sp. Sess. P.A. 91-4, S. 7, 25; June Sp. Sess. P.A. 93-1, S. 3, 45; P.A. 95-272, S. 2, 29; June 5 Sp. Sess. P.A. 97-1, S. 3, 20; P.A. 99-241, S. 3, 66; June Sp. Sess. P.A. 01-7, S. 2, 28; May 9 Sp. Sess. P.A. 02-5, S. 2; May Sp. Sess. P.A. 04-1, S. 3; June Sp. Sess. P.A. 05-5, S. 3; June Sp. Sess. P.A. 07-7, S. 42; P.A. 10-44, S. 27; P.A. 11-57, S. 63; P.A. 12-189, S. 34; P.A. 13-239, S. 53.)

History: P.A. 88-343 increased bond authorization from $20,000,000 to $28,900,000; P.A. 89-331 increased the bond authorization to $43,900,000; P.A. 90-230 made a technical correction in Subsec. (b); P.A. 90-297 increased the bond authorization to $58,900,000; June Sp. Sess. P.A. 91-4 increased the bond authorization to $73,900,000; June Sp. Sess. P.A. 93-1, effective July 1, 1993, amended Subsec. (a) to increase bond authorization to $85,200,000, effective July 1, 1993, provided $2,700,000 of said authorization shall be effective July 1, 1994; P.A. 95-272 amended Subsec. (a) to increase authorization to $114,500,000, effective July 1, 1995, provided $11,800,000 of the authorization shall be effective July 1, 1996; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (a) to increase bond authorization to $141,500,000 provided $10,800,000 is effective July 1, 1998, effective July 31, 1997; P.A. 99-241 amended Subsec. (a) to increase authorization to $189,500,000, effective July 1, 1999, provided $21,000,000 is effective July 1, 2000; June Sp. Sess. P.A. 01-7 amended Subsec. (a) to increase authorization to $227,500,000 provided $17,000,000 is effective July 1, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a) to increase authorization to $230,000,000 and to provide that $19,500,000 of such authorization shall be effective July 1, 2002; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to increase the aggregate authorization to $248,000,000 and to provide that $18,000,000 of said authorization be effective July 1, 2004, effective July 1, 2004; June Sp. Sess. P.A. 05-5 amended Subsec. (a) to increase the aggregate authorization to $300,550,000, of which $25,050,000 is effective July 1, 2006, effective July 1, 2005; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing aggregate authorization from $300,550,000 to $366,550,000, of which $26,000,000 is effective July 1, 2008, effective November 2, 2007; P.A. 10-44 amended Subsec. (a) by decreasing aggregate authorization from $366,550,000 to $364,200,000 and by deleting provision re authorization amount effective on July 1, 2008, effective July 1, 2010; P.A. 11-57 amended Subsec. (a) to increase aggregate authorization from $364,200,000 to $387,100,000, of which $22,900,000 is effective July 1, 2012, effective July 1, 2011; P.A. 12-189 amended Subsec. (a) to increase aggregate authorization from $387,100,000 to $389,100,000 and delete provision re authorization amount effective on July 1, 2012, effective July 1, 2012; P.A. 13-239 amended Subsec. (a) to increase aggregate authorization from $389,100,000 to $464,100,000, of which $35,000,000 is effective July 1, 2014, effective July 1, 2013.



Section 4a-10a - 2-1-1 Infoline program.

Notwithstanding the provisions of section 4a-9, the Department of Social Services may provide up to five hundred thousand dollars of the funds authorized under section 4a-10 to the United Way of Connecticut for the purchase of capital equipment for the 2-1-1 Infoline program.

(May Sp. Sess. P.A. 04-1, S. 18.)

History: May Sp. Sess. P.A. 04-1 effective June 8, 2004.



Section 4a-11 - Bond issue for higher education for Capital Equipment Purchase Fund.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate thirteen million six hundred fifty thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be deposited in the Capital Equipment Purchase Fund created by section 4a-9. Any such proceeds shall be allocated to the Board of Regents for Higher Education as follows: (1) For The University of Connecticut, not exceeding six million three hundred ninety-five thousand dollars; (2) for The University of Connecticut Health Center, not exceeding one million two hundred thirty-five thousand dollars; (3) for the Connecticut State University System, not exceeding two million five hundred forty thousand dollars; (4) for the regional community-technical colleges, not exceeding two million seven hundred fifty thousand dollars; (5) for the Board of Regents for Higher Education, not exceeding thirty thousand dollars.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding five years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 88-343, S. 23, 32; P.A. 89-331, S. 3, 30; P.A. 90-230, S. 6, 101; P.A. 91-256, S. 40, 69; P.A. 92-126, S. 13, 48; P.A. 93-293, S. 4, 11; P.A. 11-48, S. 285.)

History: P.A. 89-331 increased the aggregate bond authorization from $9,100,000 to $13,650,000 and increased The University of Connecticut authorization from $4,400,000 to $6,395,000, the University of Connecticut Health Center authorization from $800,000 to $1,235,000, the Connecticut State University from $700,000 to $2,540,000, the regional community colleges from $1,500,000 to $1,685,000 and the state technical colleges from $1,000,000 to $1,065,000, and added an authorization for the department of higher education of $30,000; P.A. 90-230 made a technical change in Subsec. (b); P.A. 91-256 made a technical change in Subsec. (b); P.A. 92-126 combined the amounts for community colleges and technical colleges and earmarked such sums for community-technical colleges; P.A. 93-293 deleted Subsec. (b)(5) pertaining to the Central Naugatuck Regional Higher Education Center and renumbered Subdiv. (6) accordingly, effective July 1, 1993; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011.



Section 4a-11a - Bond issue for technical high schools for Capital Equipment Purchase Fund.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be deposited in the Capital Equipment Purchase Fund created by section 4a-9. Any such proceeds shall be allocated to the Department of Education for state technical high schools and satellites of such schools.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding five years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(June Sp. Sess. P.A. 91-4, S. 8, 25; P.A. 12-116, S. 87.)

History: Pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b), effective July 1, 2012.



Section 4a-11b - Bond issue for Department of Children and Families for Capital Equipment Purchase Fund.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one million eight hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be deposited in the Capital Equipment Purchase Fund created by section 4a-9. Any such proceeds shall be allocated to the Department of Children and Families for capital equipment purchases.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding five years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(May Sp. Sess. P.A. 92-7, S. 4, 36; P.A. 93-91, S. 1, 2.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 4a-11c - Bond issue for Judicial Department for Capital Equipment Purchase Fund.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate two million four hundred ninety thousand dollars, provided one million six hundred thousand dollars of said authorization shall be effective July 1, 1994.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be deposited in the Capital Equipment Purchase Fund created by section 4a-9. Any such proceeds shall be allocated to the Judicial Department for capital equipment purchases.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20, and from time to time renewed. Such bonds shall mature at such time or times not exceeding five years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(June Sp. Sess. P.A. 93-1, S. 4, 45.)

History: June Sp. Sess. P.A. 93-1 effective July 1, 1993.



Section 4a-12 - (Formerly Sec. 4-68a). Collection services performed by Commissioner of Administrative Services. Referral of debt for collection. Liable relatives.

(a) The Commissioner of Administrative Services shall be responsible for the following: (1) Investigation, determination, billing and collection of all charges for support of persons aided, cared for or treated in a state humane institution, as defined in section 17b-222, and enforcement of support obligations of the liable relatives of such persons; (2) investigation, determination, billing and collection of all charges for services covered under the Medicaid or Medicare programs provided to persons aided, cared for or treated by the Department of Veterans’ Affairs; (3) billing and collection of any money due to the state in public assistance cases, and enforcement of support obligations of liable relatives in such cases; (4) collection of benefits and maintenance of trustee accounts therefor; and (5) such collection services for other state agencies and departments as shall be agreed to between said commissioner and the heads of such other agencies and departments.

(b) Any debt referred to the Department of Administrative Services by a state agency may be referred by the commissioner to a consumer collection agency, licensed under section 36a-801, or, with the approval of the Attorney General, to an attorney admitted under the provisions of section 51-80 who practices in the area of debt collection, for collection, provided the debtor has been given at least thirty days’ notice that the debt will be so referred.

(c) For purposes of this section, “liable relative” means the husband or wife of any person receiving public assistance or aided, cared for or treated in a state humane institution, as defined in said section 17b-222, and the father and mother of any such person under the age of eighteen years, but shall not include the parent or parents whose financial liability for a child is determined by the Bureau of Child Support Enforcement under subsection (b) of section 17b-179. The Commissioner of Administrative Services, in consultation with the Secretary of the Office of Policy and Management, shall adopt regulations in accordance with the provisions of chapter 54 establishing: (1) A uniform contribution scale for liable relatives based upon ability to pay and the administrative feasibility of collecting such contributions, provided no such liable relative shall contribute an amount in excess of twelve per cent of the remainder, if any, after the state median income, adjusted for family size, has been deducted from such liable relative’s taxable income for federal income tax purposes, or if such federal income tax information is unavailable, from such relative’s taxable income, as calculated from other sources, including, but not limited to, information pertaining to wages, salaries and commissions as provided by such relative’s employer; (2) the manner in which the Department of Administrative Services shall determine and periodically reinvestigate the ability of such liable relatives to pay; and (3) the manner in which the department shall waive such contributions upon determination that such contribution would pose a significant financial hardship upon such liable relatives.

(d) Notwithstanding the provisions of subsection (c) of this section, no liability shall be imposed upon a liable relative upon determination by the Department of Developmental Services, Social Services, Children and Families, Mental Health and Addiction Services or Public Health that the benefit of the assistance or service provided would be significantly impaired by the imposition of such liability. Each such department may waive all or part of any liability resulting from its delay in establishing such liability if it determines that imposition of such liability would pose a significant financial hardship upon a liable relative.

(1967, P.A. 314, S. 1; P.A. 73-450; P.A. 75-430; P.A. 77-614, S. 86, 323, 610; P.A. 78-298, S. 7, 14; P.A. 87-421, S. 1, 13; P.A. 90-213, S. 16, 56; P.A. 91-57, S. 1; P.A. 92-79, S. 1; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 9, 39; 93-396, S. 14; May Sp. Sess. P.A. 94-5, S. 18, 30; P.A. 95-257, S. 5, 11, 12, 21, 58; P.A. 98-250, S. 13, 39; P.A. 99-2, S. 1, 2; 99-193, S. 2, 16; P.A. 00-115; P.A. 07-73, S. 2(a); June 12 Sp. Sess. P.A. 12-1, S. 105.)

History: P.A. 73-450 replaced Sec. 17-21 with Sec. 4-68g in Subdiv. (3), added Subdiv. (4) concerning collection services for other state agencies and deleted temporary provision concerning transfer of welfare department personnel to division of central collections; P.A. 75-430 added Subsec. (b) concerning transfer of debt to consumer collection agency for collection; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and department of health with department of health services, the latter, effective January 1, 1979; P.A. 78-298 deleted reference to collection of resources under Sec. 4-68q from Subdiv. (3); P.A. 87-421 added Subsecs. (c) and (d) re relatives’ legal liability and amended Subsec. (a) by substituting “state humane institution, as defined in section 17-294” for “hospitals, institutions and facilities operated by the departments of health services and mental health” and by deleting a reference in Subsec. (a)(2) to “child welfare” cases; Sec. 4-68a transferred to Sec. 4a-12 in 1989; P.A. 90-213 inserted new Subdiv. (4) in Subsec. (a) providing the commissioner of administrative services with the responsibility for the billing and collection of child support payments in certain IV-D cases, renumbering former Subdiv. (4) as (5); P.A. 91-57 repealed provision in Subsec. (b) allowing commissioner to refer debt only to collection agency “maintaining an office in the country in which the debtor resides”; P.A. 92-79 amended Subsec. (c) to provide that a liable relative’s taxable income may be determined from other sources if federal income tax information is unavailable; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of department of social services for department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; P.A. 93-396 made a technical change in Subdiv. (4); May Sp. Sess. P.A. 94-5 deleted former Subsec. (a)(4) re billing and collection of any money due in IV-D cases and of any money due in non-IV-D spouse and child support cases made payable through the support enforcement division from the duties of the commissioner of administrative services, renumbering former Subdiv. (5) accordingly, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 98-250 amended Subsec. (c)(1) to change limit on amount liable relative shall contribute from an amount in excess of 12% rather than 25%, substituted “the state median income” for “two hundred per cent of the federal poverty income guidelines” and added waiver authority in Subsec. (d), effective July 1, 1998; P.A. 99-2 amended Subsec. (b) by repealing condition that Department of Administrative Services be unable to collect debt for six months after referral by state agency before referring to a consumer collection agency, effective July 1, 1999; P.A. 99-193 amended Subsec. (c) by adding exception for parents whose financial liability is determined by the Bureau of Child Support Enforcement, effective July 1, 1999; P.A. 00-115 amended Subsec. (b) by permitting, with the approval of the Attorney General, collection of debt to be referred to attorney who practices in the area of debt collection; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding new Subdiv. (2) re commissioner’s responsibilities for charges for Medicaid and Medicare covered services provided to persons aided, cared for or treated by Department of Veterans’ Affairs and redesignating existing Subdivs. (2) to (4) as Subdivs. (3) to (5), effective July 1, 2012.

See Sec. 38a-318a re information provided to commissioner re filed liability insurance claims.

Cited. 37 CS 825.



Section 4a-13 - (Formerly Sec. 4-68e). Commissioner may accept mortgage notes and deeds in payment of claims.

The Commissioner of Administrative Services may accept mortgage notes and mortgage deeds in payment of claims due for welfare assistance or institutional care, on such terms and conditions as the commissioner deems proper and reasonable, and such encumbrances may be foreclosed in an action brought in a court of competent jurisdiction by the commissioner on behalf of the state. Any such encumbrance shall be released by the commissioner upon payment of the amount by it secured.

(1959, P.A. 203; 1967, P.A. 314, S. 16; P.A. 77-614, S. 70, 610; P.A. 10-32, S. 10.)

History: 1967 act replaced welfare commissioner with commissioner of finance and control; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; Sec. 4-68e transferred to Sec. 4a-13 in 1989; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 4a-14 - (Formerly Sec. 4-68b). Estate administrator.

There shall be an estate administrator in the Department of Administrative Services, appointed by the Commissioner of Administrative Services under the provisions of chapter 67. In the case of a vacancy in such office and the filling of such vacancy by the commissioner, said commissioner shall file with the several probate courts a certificate attesting his appointment of a successor estate administrator and such successor shall be appointed by the Probate Court as the fiduciary in each case before it wherein the estate administrator was fiduciary without application, notice or hearing effective on the date of such vacancy. The Auditors of Public Accounts shall immediately make an audit of the accounts of the previous estate administrator and, if such accounts are found in order, they shall so certify to the Commissioner of Administrative Services. No final accounting of the previous estate administrator shall be required, provided the successor estate administrator shall include in his next accounting all the doings in each estate since the last previous accounting. Before entering upon the duties of his office the estate administrator shall take the oath provided by law for public officers.

(1967, P.A. 314, S. 19; P.A. 77-614, S. 70, 71, 610.)

History: P.A. 77-614 replaced division of central collections and commissioner of finance and control with department and commissioner of administrative services, respectively; Sec. 4-68b transferred to Sec. 4a-14 in 1989.



Section 4a-15 - (Formerly Sec. 4-68c). Powers and duties of administrator.

The estate administrator may act as guardian, conservator, administrator or trustee, or in any other fiduciary capacity under the jurisdiction and appointment of the probate courts of this state or like courts of any other state or of the United States, or any instrumentality of any other state or of the United States qualified to appoint fiduciaries, only in connection with property of any minor, incapable, incompetent or deceased person who is or has been receiving financial aid from the state. In the case of any person receiving public or medical assistance from the state, the estate administrator shall apply toward the cost of care of such person any assets exceeding limits on assets set by statute or regulations adopted by the Commissioner of Social Services. The estate administrator shall have the same rights and powers and be subject to the same duties and obligations as are possessed by and imposed upon guardians, conservators, administrators and other fiduciaries, and such courts or instrumentalities are authorized to appoint the estate administrator, trustee or other fiduciary in connection with property of any such minor, incapable, incompetent or deceased person. The authority of the estate administrator to act and of the court or instrumentality to appoint such estate administrator shall be limited to cases in which the estate consists of personal property only, and the amount of personal property involved, or the annual income other than state benefits, does not exceed fifty thousand dollars in value. The estate administrator shall be excused from giving any bond in any court proceeding, and shall not be allowed a fee for services.

(1967, P.A. 314, S. 20; 1969, P.A. 453, S. 1; P.A. 81-82, S. 4; 81-349, S. 1, 5; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 8, 165; P.A. 03-126, S. 1.)

History: 1969 act specified that estate administrators act only in cases in which estate consists entirely of personal property or of income other than state benefits not exceeding $5,000, replacing previous dollar limit of $3,500, and provided that administrators not be required to give bond and that they not receive a fee for services; P.A. 81-82 increased the limit on the amount of personal property involved from $5,000 to $10,000; P.A. 81-349 required that in the case of any person receiving public or medical assistance, the administrator shall apply any assets exceeding limits set by statute or regulation toward the cost of care of such person; Sec. 4-68c transferred to Sec. 4a-15 in 1989; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of income maintenance, effective July 1, 1993; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 03-126 substituted $50,000 for $10,000, effective July 1, 2003.



Section 4a-16 - (Formerly Sec. 4-68h). Disposition of estates of public assistance beneficiaries, state institution patients, inmates and certain children.

When any person supported or cared for by the state under a program of public assistance or in an institution maintained by the Department of Developmental Services or Department of Mental Health and Addiction Services, or when an inmate of the Department of Correction, or when any child committed to the Commissioner of Social Services or Commissioner of Children and Families dies leaving only personal estate, including personal assets owing and due the estate after death, not exceeding the aggregate value, as described in section 45a-273, the Commissioner of Administrative Services or the commissioner’s authorized representative shall, upon filing with the probate court having jurisdiction of such estate a certificate that the total estate is under the aggregate value, as described in section 45a-273, and the claim of the state, together with the expense of last illness not exceeding three hundred seventy-five dollars and funeral and burial expenses in accordance with section 17b-84, equals or exceeds the amount of such estate, be issued a certificate by said court that the commissioner is the legal representative of such estate only for the following purpose. The commissioner shall have authority to claim such estate, the commissioner’s receipt for the same to be a valid discharge of the liability of any person turning over the same, and to settle the same by payment of the expense of last illness not exceeding three hundred seventy-five dollars, expense of funeral and burial in accordance with section 17b-84 and the remainder as partial or full reimbursement of the claim of the state for care or assistance rendered to the decedent. The commissioner shall file with said probate court a statement of the settlement of such estate as herein provided.

(1961, P.A. 37, S. 1; 1963, P.A. 438, S. 2; February, 1965, P.A. 625, S. 2; 1967, P.A. 151, S. 2; 653, S. 2; 1969, P.A. 453, S. 3; 730, S. 36; P.A. 74-251, S. 3; P.A. 75-638, S. 20, 23; P.A. 77-614, S. 70, 323, 521, 610; P.A. 78-337, S. 1, 2, 11; P.A. 81-82, S. 3; P.A. 88-364, S. 4, 123; P.A. 90-86; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 5, 11, 12, 21, 58; P.A. 00-68, S. 2; P.A. 01-26, S. 3; P.A. 04-58, S. 5; P.A. 07-73, S. 2(a); P.A. 09-232, S. 15; Sept. Sp. Sess. P.A. 09-7, S. 157.)

History: 1963 act decreased amount allowed for burial expense from $600 to $400; 1965 act increased burial expense allotment to $450; 1967 acts increased amount to $500, applied provisions to children committed to welfare commissioner and raised limit on value of estate to $3,500; 1969 acts extended provisions to include persons in state institutions administered by health or mental health department, increased value limit of estate from $3,000 to $5,000, replaced welfare commissioner with commissioner of finance and control in provisions concerning estate settlement and increased burial allotment to $600; P.A. 74-251 included children committed to children and youth services commissioner under provisions of section; section was transferred from Sec. 17-83b to Sec. 4-68h in 1975; P.A. 75-638 included persons in institutions maintained by department of mental retardation; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services, department of health with department of health services and replaced remaining reference to welfare commissioner with commissioner of human resources, with the latter two changes, effective January 1, 1979; P.A. 78-337 included funeral expenses and made limit for funeral and burial expenses subject to Sec. 17-82q; P.A. 81-82 increased the limit on the value of the total estate from $5,000 to $10,000; P.A. 88-364 substituted references to Sec. 17-82i for references to Sec. 17-82g; Sec. 4-68h transferred to Sec. 4a-16 in 1989; P.A. 90-86 increased the limit on the value of the total estate to $20,000; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of human resources, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 00-68 applied provisions to inmates of the Department of Correction and made technical changes for the purpose of gender neutrality; P.A. 01-26 made technical changes; P.A. 04-58 made a technical change; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 09-232 deleted reference to institution maintained by Department of Public Health; Sept. Sp. Sess. P.A. 09-7 replaced references to $20,000 in value with references to the aggregate value, as described in Sec. 45a-273, effective October 5, 2009.



Section 4a-17 - (Formerly Sec. 4-68f). Service of process on mentally ill or mentally deficient persons.

In any action or proceeding in any court to which any person confined by order of any court, or as provided by section 17a-502 or 17a-506 in any institution for persons with psychiatric disabilities in this state is a party or which affects or relates to the property rights of any such person, a copy of all process, notices and documents required to be served upon such confined person either personally or at such confined person’s abode or by mail shall be sent by registered or certified mail to such confined person at the institution where such person is confined and to the Commissioner of Administrative Services at Hartford, another copy thereof shall be so mailed to the superintendent of the institution where such person is confined or left with the superintendent or the superintendent’s representative at his or her office, and another copy thereof so served upon the superintendent of such institution or the superintendent’s representative, for such confined person, which shall be equivalent to and constitute service thereof at the usual place of abode of such confined person whether he or she then has another usual place of abode or not; and as soon thereafter as practical and reasonable, such superintendent or such superintendent’s representative shall deliver such copy to such confined person. Whenever service or notice is required by publication only, two copies thereof shall be sent to the superintendent of the institution by registered or certified mail, and one copy shall also be so mailed to the Commissioner of Administrative Services at Hartford; and such superintendent or such superintendent’s representative shall deliver one copy thereof to the confined person as soon as practical and reasonable. No action or proceeding shall abate because of any failure to comply with the provisions of this section, but the court before whom any such action or proceeding is pending shall, upon finding noncompliance with any of said provisions, order immediate compliance with said provisions.

(1949, Rev., S. 2677; 1955, S. 1508d; 1957, P.A. 637; 1967, P.A. 314, S. 16; 897; P.A. 77-614, S. 70, 610; P.A. 07-148, S. 1.)

History: 1967 acts replaced welfare commissioner and department with commissioner of finance and control and added reference to confinement as provided by Sec. 17-183; section transferred from Sec. 17-20 to Sec. 4-68f in 1975; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; Sec. 4-68f transferred to Sec. 4a-17 in 1989; P.A. 07-148 made technical changes, added reference to Sec. 17a-506, replaced “institution for the mentally ill or mentally deficient” with “institution for persons with psychiatric disabilities” and required copies of all process, notices and documents that would otherwise be served personally on or mailed to the home of a person committed to such institution to be mailed directly to the person at the institution.



Section 4a-18 - (Formerly Sec. 4-68i). Location of deserting parents and liable relatives.

To assist in locating parents who have deserted their children and other persons liable for support of dependents, the Commissioner of Administrative Services, the Commissioner of Emergency Services and Public Protection, the Commissioner of Social Services or a support enforcement officer of the Superior Court may request and shall receive information from the records of all departments, boards, bureaus or other agencies, including law enforcement agencies of this state and the same are authorized and required to provide such information promptly as is necessary for this purpose, provided, only information directly bearing on the identity and whereabouts of a person owing or asserted to be owing an obligation of support shall be furnished by such departments, boards, bureaus or other agencies as requested and used or transmitted by the Commissioner of Administrative Services, the Commissioner of Emergency Services and Public Protection, the Commissioner of Social Services or a support enforcement officer of the Superior Court pursuant to the authority conferred by this section. The Commissioner of Social Services, acting by and through the IV-D agency, or a support enforcement officer of the Superior Court may make such information available only to federal agencies and public officials and agencies of this state, other states and the political subdivisions of this state and other states seeking to locate parents who have deserted their children and other persons liable for support of dependents for the purpose of enforcing their liability for support.

(1963, P.A. 63; 1969, P.A. 730, S. 14; P.A. 76-334, S. 2, 12; P.A. 77-594, S. 1, 7; 77-614, S. 70, 521, 587, 608, 610; P.A. 78-303, S. 85, 123, 136; P.A. 79-374, S. 1; P.A. 93-262, S. 30, 87; June 18 Sp. Sess. P.A. 97-7, S. 1, 38; P.A. 01-207, S. 1, 12; P.A. 11-51, S. 134.)

History: 1969 act replaced welfare department with commissioner of finance and control; section was transferred from Sec. 17-2e to Sec. 4-68i in 1975; P.A. 76-334 strengthened section by specifically requiring agencies to supply relevant information; P.A. 77-594 included commissioner of social services under provisions of section; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services, and also social services commissioner with commissioner of human resources and commissioner of income maintenance, effective January 1, 1979; P.A. 78-303 included commissioner of state police, later termed commissioner of public safety, effective January 1, 1979; P.A. 79-374 deleted reference to administrative services, public safety and income maintenance commissioners in provision regarding making information available, leaving commissioner of human resources responsible acting through Connecticut child support enforcement unit; Sec. 4-68i transferred to Sec. 4a-18 in 1989; P.A. 93-262 replaced references to commissioner of income maintenance and commissioner of human resources with references to commissioner of social services, effective July 1, 1993; June 18 Sp. Sess. P.A. 97-7 added “including law enforcement agencies”, substituted “and through the IV-D agency” for “the Connecticut child support enforcement unit of the Department of Social Services” and added reference to “federal agencies”, effective July 1, 1997; P.A. 01-207 included support enforcement officers of the Superior Court under provisions of section, effective July 1, 2001; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.






Chapter 57a - State Insurance and Risk Management Board

Section 4a-19 - (Formerly Sec. 4-37a). State Insurance and Risk Management Board.

There shall be a State Insurance and Risk Management Board consisting of eleven persons whom the Governor shall appoint subject to the provisions of section 4-9a. Four of such appointees shall be public members and seven shall be qualified by training and experience to carry out their duties under the provisions of sections 4a-20 and 4a-21. The Comptroller shall be an ex-officio voting member of said board and may designate another person to act in his place. Not more than six appointed members of said board shall, at any time, be members of the same political party. Said appointed members shall receive no compensation for the performance of their duties as such but shall be reimbursed for their necessary expenses. The Governor may fill any vacancy on said board for the unexpired portion of the term. The board shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. No member shall serve more than two full consecutive terms which commence on or after July 1, 1983. Said board shall be within the Department of Administrative Services, provided the board shall have independent decision-making authority. Said department shall provide staff support for the board.

(1963, P.A. 348, S. 1; February, 1965, P.A. 313, S. 1; 1967, P.A. 656, S. 67; P.A. 77-614, S. 84, 587, 610; P.A. 78-303, S. 3, 85, 136; P.A. 79-560, S. 2, 39; P.A. 83-570, S. 4, 17; P.A. 98-74, S. 1, 4; Sept. Sp. Sess. P.A. 09-7, S. 24.)

History: 1965 act changed name of board, formerly commission; 1967 act made provision for filling vacancy on board; P.A. 77-614 deleted language concerning gubernatorial appointments to fill expired terms and providing for election of chairman and placed board within department of administrative services for administrative purposes; P.A. 78-303 changed number of members from seven to eleven to be appointed by governor and required that four be public members, effective January 1, 1979; P.A. 79-560 changed number of members permitted to be of same political party from four to six; P.A. 83-570 amended section by adding reference to Sec. 4-9a, clarifying that comptroller is a voting member of the board and may designate another person to act in his place, adding procedural and attendance requirements for board meetings and limiting members’ terms; Sec. 4-37a transferred to Sec. 4a-19 in 1989; P.A. 98-74 changed name of board from “State Insurance Purchasing Board” to “State Insurance and Risk Management Board” and placed Board within the Office of the State Comptroller rather than within the Department of Administrative Services, effective July 1, 1998; Sept. Sp. Sess. P.A. 09-7 moved board from Office of the State Comptroller to Department of Administrative Services and required department to provide staff support, effective October 5, 2009.

See Sec. 4-9a for definition of “public member”.

Cited. 24 CS 423.

Annotation to present section:

Cited. 34 CA 863.



Section 4a-20 - (Formerly Sec. 4-37b). Duties.

The State Insurance and Risk Management Board shall determine the method by which the state shall insure itself against losses by the purchase of insurance governed by the provisions of title 38a to obtain the broadest coverage at the most reasonable cost. It shall direct the negotiations for purchase of such insurance and determine whether deductible or other risk retention provisions should be included in the insurance contract. Wherever appropriate it shall determine that the state shall act as a self-insurer and may request funds from the contingency fund to establish reserves and carry out such practices as are necessary to safeguard the self-insurance activity. Said board may develop and implement risk management and loss prevention programs related to insurance plans established pursuant to the provisions of sections 4a-19 to 4a-21, inclusive, and may recommend to the Governor and the General Assembly the enactment of policies designed to reduce risks and hazards that may result in state liability for tortious conduct. It shall designate the agent or agents of record and shall select the companies from whom insurance coverage and surety bonds shall be purchased. Notwithstanding any other provision of the general statutes, including without limitation sections 38a-707 and 38a-825, it shall have full authority to negotiate either a commission or fee structure to compensate the agent or agents of record for services performed. It shall also have full authority to retain consulting firms and to negotiate their fee compensation for services performed. Any refund, dividend or other payment from any insurance company in connection with insurance for the state shall be returned to the Comptroller for deposit in the General Fund. The board shall establish specifications for each contract of insurance and shall request bids for each such contract through the agent of record. Each such contract shall be for a specified period of time.

(1963, P.A. 348, S. 2; February, 1965, P.A. 313, S. 2; P.A. 77-563, S. 2, 5; P.A. 83-570, S. 5, 17; P.A. 84-346, S. 3, 4; P.A. 90-243, S. 173; P.A. 93-163, S. 1; P.A. 98-74, S. 2, 4; P.A. 05-170, S. 6.)

History: 1965 act changed “board” to “commission”; P.A. 77-563 included surety bonds under provisions of section; P.A. 83-570 amended section to require board to establish specifications for insurance contracts and request bids through the agent of record for each contract which shall be for a specified period of time; P.A. 84-346 changed the reference to chapter 682 to chapter 682a, correcting an outdated reference; Sec. 4-37b transferred to Sec. 4a-20 in 1989; P.A. 90-243 made technical changes for statutory consistency; P.A. 93-163 replaced provision relating to the board as authority to negotiate all elements of insurance and surety bond premiums and agent’s commissions with provision authorizing agents’ compensation on a commission or a structured fee basis and also empowering board to retain and negotiate fees with any consulting firm it employs; P.A. 98-74 substituted “The State Insurance and Risk Management Board” for “Said board”, inserted “or other risk retention” re provisions the board determines should be included in insurance contract, and authorized the board to develop and implement risk management and loss prevention programs, effective July 1, 1998; P.A. 05-170 authorized the board to recommend to the Governor and the General Assembly the enactment of policies designed to reduce risks and hazards that may result in state liability for tortious conduct.

Cited. 26 CS 423.

Annotation to present section:

Cited. 34 CA 863.



Section 4a-20a - Compensation of agents. Negotiations with an insurance company.

Notwithstanding the provisions of section 4a-20, the State Insurance and Risk Management Board may negotiate directly with an insurance company to avoid any commission or fee associated with the compensation of an agent or agents of record for any services performed.

(P.A. 93-163, S. 3; P.A. 98-74, S. 3, 4.)

History: P.A. 98-74 replaced “State Insurance Purchasing Board” with “State Insurance and Risk Management Board”, effective July 1, 1998.



Section 4a-21 - (Formerly Sec. 4-37c). Annual report.

The State Insurance and Risk Management Board shall, on or before September first, annually, make a report to the Governor and, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly on the judiciary of its activities during the year ending the preceding June thirtieth. Such report shall include (1) an evaluation of the state insurance program in terms of adequacy and reasonableness of cost, (2) a complete statement of the costs of said program enumerating lines of coverage, (3) an evaluation of the effectiveness of each portion of the program involving deductibles or partial self-insurance, (4) a statement of the agent or agents of record, or consultants, if any, (5) an evaluation of the agent or agents of record, or consultants, if any, (6) a breakdown of the actual commissions or fees paid, (7) any recommendations adopted by the board for the enactment of policies designed to reduce risks and hazards that may result in state liability for tortious conduct, (8) the status and disposition of claims administered through the state insurance program, and (9) such other matters as the board determines to be appropriate and necessary. The portion of the report concerning the status and disposition of claims shall include (A) the number of claims pending under the state insurance program, categorized by the alleged ground for the claim, (B) the number of new claims brought under the state insurance program in the preceding year, categorized by the alleged ground for the claim, (C) the number of claims disposed of in the preceding year, categorized by the ground for the claim that was disposed of and whether the claim was disposed of by settlement or litigation to final judgment, and the amount paid for claims within the respective categories, and (D) such other information within the cognizance of the board as may be requested, from time to time, by the joint standing committee of the General Assembly on the judiciary. The report shall identify each claim disposed of by payment of an amount exceeding one hundred thousand dollars. Each such report shall become a public record.

(1963, P.A. 348, S. 3; February, 1965, P.A. 313, S. 3; P.A. 83-570, S. 6, 17; P.A. 93-163, S. 2; P.A. 05-170, S. 7.)

History: 1965 act changed “board” to “commission”; P.A. 83-570 replaced alphabetic Subdiv. indicators with numeric indicators and required that evaluation of agent of record be included in annual report; Sec. 4-37c transferred to Sec. 4a-21 in 1989; P.A. 93-163 amended the section to require reporting re consultants to substitute breakdown of the actual fees or commissions paid for breakdown of commissions paid as “percentage of the total premium and in terms of dollars of commissions”; P.A. 05-170 replaced “Said board” with “The State Insurance and Risk Management Board”, required the board to make the report in accordance with Sec. 11-4a to the joint standing committee of the General Assembly on the judiciary, added new Subdiv. (7) re recommendations for the enactment of policies designed to reduce risks and hazards that may result in state liability for tortious conduct, added new Subdiv. (8) re status and disposition of claims administered through the state insurance program, redesignated existing Subdiv. (7) as Subdiv. (9), added provision requiring the portion of the report concerning the status and disposition of claims to include information re the number of pending claims, the number of new claims brought in the preceding year, the number of claims disposed of in the preceding year and the amount paid for those claims, and such other information as requested by the judiciary committee of the General Assembly, and added provision requiring the report to identify each claim disposed of by payment of an amount exceeding $100,000.

Cited. 26 CS 423.






Chapter 57b - Transfer of Liability for Certain State Workers’ Compensation Claims

Section 4a-25 - Findings.

It is found and declared that the state’s management of its workers’ compensation program can be improved by reducing the workers’ compensation program’s current administrative activities and support requirements and by improving the program’s current fiscal status, that a loss portfolio arrangement can be used to enhance the overall effectiveness of the state’s workers’ compensation program, and therefore, it is necessary and in the public interest and for the public good that the provisions of sections 4a-25a and 4a-25b are hereby declared a matter of legislative determination.

(June Sp. Sess. P.A. 01-7, S. 11, 28.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001.



Section 4a-25a - Loss portfolio arrangement. Transfer of liability.

The Commissioner of Administrative Services is authorized to enter into a loss portfolio arrangement program for the purpose of transferring a group of workers’ compensation claims to an independent third party. Claims that qualify for transfer to such program shall be approved state employees’ claims which require payment of future indemnity benefits and payment of medical benefits to certain disabled workers. Such program shall provide that the independent third party shall, as part of the assumption of liability, become responsible for the management and administration of the transferred liability and shall require such party to administer the individual workers’ compensation claims in accordance with the Connecticut general statutes.

(June Sp. Sess. P.A. 01-7, S. 12, 28.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001.



Section 4a-25b - Bond authorization.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time, to authorize the issuance and sale of bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding fifty-three million dollars.

(b) The proceeds of the sale of said bonds shall be used for the purposes of a loss portfolio arrangement program entered into by the Commissioner of Administrative Services pursuant to section 4a-25a.

(c) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding ten years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(d) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management and stating such terms and conditions as said commission, in its discretion, may require.

(e) For the purposes of this section “state moneys”, means the proceeds of the sale of bonds authorized pursuant to this section or of temporary notes issued in anticipation of the moneys to be derived from the sale of such bonds. Each request filed as provided in subsection (d) of this section for an authorization of bonds shall identify the purpose for which the proceeds of the sale of such bonds are to be used and expended.

(f) Any balance of proceeds from the sale of said bonds authorized for the purposes of subsection (b) of this section in excess of the aggregate costs of the purposes so authorized shall be deposited in the General Fund.

(g) Net earnings on investment of proceeds, accrued interest and premiums on the issuance of any such bonds authorized for the purposes of subsection (b) of this section, after payment of expenses incurred by the State Treasurer or State Bond Commission in connection with their issuance, if any, shall be used for the purposes described in said subsection (b).

(June Sp. Sess. P.A. 01-7, S. 13, 28.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001.






Chapter 58 - Purchases and Printing

Section 4a-50 - (Formerly Sec. 4-109). Definitions.

When used in this chapter, unless the context indicates a different meaning:

(1) “State agency” includes any officer, department, board, council, commission, institution or other agency of the Executive Department of the state government;

(2) “Supplies”, “materials” and “equipment” mean any and all articles of personal property furnished to or used by any state agency, including all printing, binding, publication of laws, stationery, forms, and reports;

(3) “Contractual services” means any and all laundry and cleaning service, pest control service, janitorial service, security service, the rental and repair, or maintenance, of equipment, machinery and other state-owned personal property, advertising and photostating, mimeographing, and other service arrangements where the services are provided by persons other than state employees;

(4) “Competitive bidding” means the submission of prices by persons, firms or corporations competing for a contract to provide supplies, materials, equipment or contractual services, under a procedure in which the contracting authority does not negotiate prices;

(5) “Competitive negotiation” means a procedure for contracting for supplies, materials, equipment or contractual services, in which (A) proposals are solicited from qualified suppliers by a request for proposals, and (B) changes may be negotiated in proposals and prices after being submitted;

(6) “Bidder” means a person, firm or corporation submitting a competitive bid in response to a solicitation; and

(7) “Proposer” means a person, firm or corporation submitting a proposal in response to a request for proposals.

(1949 Rev., S. 250; March, 1950, S. 90d; 1963, P.A. 66, S. 2; 1967, P.A. 257; P.A. 77-444, S. 1; P.A. 82-99, S. 1, 3; P.A. 88-297, S. 2; P.A. 90-252, S. 1, 10; P.A. 93-42, S. 2, 4; June 18 Sp. Sess. P.A. 97-9, S. 18, 50; P.A. 00-66, S. 10.)

History: 1963 act deleted telephone service from definition of contractual services; 1967 act redefined “contractual services” to include advertising photostating, mimeographing, key punching and other machine service arrangements not provided by state employees; P.A. 77-444 included janitorial and security services in definition of “contractual services”, excluded purchase of space or time from consideration as advertising contractual service and deleted gas, water, electric light and power services from definition; P.A. 82-99 removed former exception of advertising space or time from definition of contractual services; P.A. 88-297 substituted “data entry, data processing” for “keypunching” and added definitions for “competitive bidding”, “competitive negotiation”, “bidder” and “proposer”; Sec. 4-109 transferred to Sec. 4a-50 in 1989; P.A. 90-252 extended applicability of definitions in this section to Sec. 4a-59a; P.A. 93-42 redefined “supplies”, “materials” and “equipment” to include electronic data processing equipment and telecommunications equipment and added “telecommunications” to definition of contractual services, effective May 5, 1993; June 18 Sp. Sess. P.A. 97-9 redefined “supplies”, “materials” and “equipment” by deleting “electronic data processing equipment and telecommunications equipment” and redefined “contractual services” by deleting “data entry, data processing, telecommunications”, effective July 1, 1997; P.A. 00-66 divided section into Subdivs.

Cited. 190 C. 212.



Section 4a-51 - (Formerly Sec. 4-110). Duties of Administrative Services Commissioner re purchases.

(a) The Commissioner of Administrative Services shall: (1) Purchase, lease or contract for all supplies, materials, equipment and contractual services required by any state agency, except as provided in sections 4-98 and 4a-57; (2) enforce standard specifications established in accordance with section 4a-56; (3) establish and operate a central duplicating and mailing room for state agencies located in or near the city of Hartford and such other places as he deems practical; and (4) establish and operate or have supervisory control over other central supply services in such locations as may best serve the requirements of the state agencies.

(b) The Commissioner of Administrative Services, when purchasing or contracting for the purchase of dairy products, poultry, eggs, beef, pork, lamb, farm-raised fish, fruits or vegetables pursuant to subsection (a) of this section, shall give preference to dairy products, poultry, eggs, beef, pork, lamb, farm-raised fish, fruits or vegetables grown or produced in this state, when such products, poultry, eggs, beef, pork, lamb, farm-raised fish, fruits or vegetables are comparable in cost to other dairy products, poultry, eggs, beef, pork, lamb, farm-raised fish, fruits or vegetables being considered for purchase by the commissioner that have not been grown or produced in this state.

(March, 1950, 1951, S. 91d; 1959, P.A. 258, S. 2; 480; P.A. 77-614, S. 88, 323, 610; P.A. 83-143, S. 1, 2; P.A. 93-42, S. 1, 4; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-9, S. 19, 50; P.A. 04-222, S. 2; P.A. 05-287, S. 9; P.A. 13-72, S. 1.)

History: 1959 acts substituted “director of purchases” for “supervisor of purchases” and added Subdiv. (f); P.A. 77-614 replaced director of purchases with commissioner of administrative services and department of health with department of health services, the latter effective January 1, 1979; P.A. 83-143 replaced alphabetic Subdiv. indicators with numeric indicators, deleted provision whereby commissioner was granted “supervisory control” of all storage facilities of state property and reworded remaining provisions re commissioner’s duties concerning storerooms and warehouses; Sec. 4-110 transferred to Sec. 4a-51 in 1989; P.A. 93-42 added in Subdiv. (1) authorization for commissioner to lease and provision requiring consultation with executive director of office of information and technology re electronic data processing and telecommunication equipment and services, effective May 5, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-9 amended Subdiv. (1) by deleting proviso that data processing and telecommunications purchases, leases and contracts be made in consultation with the executive director of the Office of Information and Technology, effective July 1, 1997; P.A. 04-222 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring commissioner to give purchasing preference to certain dairy products, poultry, eggs, fruits and vegetables grown or produced in this state, effective July 1, 2004; P.A. 05-287 amended Subsec. (a) to delete former Subdiv. (3) re the establishment of store rooms and warehouses and former Subdiv. (4) re the operation of trucks and garages necessary to deliver supplies, redesignate existing Subdiv. (5) as new Subdiv. (3) and eliminate requirement therein that the State Library photostat and offset printing department and the duplicating facilities of the Department of Public Health remain as constituted, and redesignate existing Subdiv. (6) as new Subdiv. (4) and eliminate requirement therein to operate central or regional bakeries, meat cutting establishments and laundry supply services, effective July 13, 2005; P.A. 13-72 amended Subsec. (b) to include preference for beef, pork, lamb and farm-raised fish grown or produced in this state, effective June 5, 2013.



Section 4a-52 - (Formerly Sec. 4-111). Regulations.

Not later than January 1, 1995, the Commissioner of Administrative Services shall adopt regulations for the following purposes: (1) To authorize any agency to purchase directly specified supplies, materials, equipment and contractual services under prescribed conditions and procedure; (2) to authorize, in writing, any state agency to purchase, in the open market without filing a requisition or estimate, specified supplies, materials or equipment for immediate delivery to meet emergencies arising from unforeseen causes, including delays by contractors, delays in transportation and an unanticipated volume of work, provided a report of any such purchase, with a record of the competitive quotations upon which it was based and a full account of the circumstances of the emergency, shall be submitted at once to said commissioner by the administrative head of the agency concerned and provided such report shall be entered by him on a record and shall be open to public inspection; (3) to prescribe the manner in which supplies, materials and equipment shall be purchased, delivered, stored and distributed; (4) to prescribe the manner of making requisitions and estimates, the future periods which they are to cover, the form in which they shall be submitted and the manner of their authentication; (5) to prescribe the manner of inspecting all deliveries of supplies, materials and equipment and of making chemical and physical tests of samples submitted with bids or proposals and samples of deliveries to determine whether or not the specifications are being complied with; (6) to provide for the transfer to or between such state agencies of supplies, materials and equipment which are surplus with one such agency but which may be needed by another or others, and for the disposal by sale of supplies, materials and equipment which are obsolete or unusable; (7) to prescribe the amount of deposit or bond to be submitted with a bid or a contract and the amount of deposit or bond to be given for the faithful performance of a contract; (8) to carry out the provisions of section 4a-59a; (9) to specify the categories of purchases which are not subject to the competitive bidding requirements of section 4a-57; (10) to indicate the types of objective criteria that may be used by the commissioner in determining “lowest responsible qualified bidder” for the purposes of section 4a-59; (11) to define the term “minor irregularities” for the purposes of section 4a-59, provided such term shall not include (A) variations in the quality, unit price or date of delivery or completion of supplies, materials, equipment or contractual services or (B) exceptions to programs required under the general statutes; (12) to provide for any other matters necessary to effect the provisions of this chapter and the regulations promulgated in pursuance thereof; (13) to establish policies and procedures for use by agencies in preparing specifications which will ensure that such specifications shall not be unreasonably restrictive and shall encourage competition; (14) to determine when the commissioner or his designee may cancel a procurement; (15) to establish guidelines governing the use of “brand name or equal” specifications; (16) to establish procedures by which a bidder or proposer may request reconsideration of an award determination; (17) to establish guidelines governing the use of remanufactured goods and circumstances under which remanufactured goods must be used by requesting agencies; and (18) to determine when the commissioner or his designee may amend or reject a bid specification.

(1949 Rev., S. 251; 1959, P.A. 258, S. 3; P.A. 77-614, S. 92, 610; P.A. 88-297, S. 3; P.A. 90-252, S. 5, 10; P.A. 91-57, S. 2; P.A. 94-126, S. 2.)

History: 1959 act substituted “director of purchases” for “supervisor of purchases”; P.A. 77-614 replaced director of purchases with commissioner of administrative services; P.A. 88-297 substituted “quotations” for “bids” in Subdiv. (2) and added “or proposals” in Subdiv. (5); Sec. 4-111 transferred to Sec. 4a-52 in 1989; P.A. 90-252 imposed July 1, 1990, deadline for adoption of regulations and inserted Subdivs. (9) to (12), inclusive, re additional purposes for regulations, renumbering as necessary; P.A. 91-57 repealed former Subdiv. (6) re regulations requiring agency reports of supplies, materials and equipment on hand, and renumbered remaining Subdivs.; P.A. 94-126 changed deadline for adoption of regulations from July 1, 1990, to January 1, 1995, and added Subdivs. (13) to (18).



Section 4a-52a - Purchases by constituent units of the state system of higher education. Disqualification from bidding. Delegation of purchasing authority to state agencies.

(a) Notwithstanding the provisions of section 4a-51 or 4a-52, the chief executive officer of each constituent unit of the state system of higher education or, in the case of the Connecticut State University System, the chief executive officer of a state university, is authorized to purchase supplies, materials, equipment, contractual services, as defined in section 4a-50, execute personal service agreements as defined in section 4-212, lease personal property in accordance with section 10a-151b, and undertake printing, publishing and microfilming for such constituent unit or institution. The provisions of sections 4-212 to 4-219, inclusive, and section 9 of public act 93-336* shall not apply to personal service agreements executed pursuant to this section.

(b) The chief executive officer of each constituent unit of the state system of higher education or, in the case of the Connecticut State University System, the chief executive officer of a state university may disqualify any person, firm or corporation, for up to two years, from bidding on contracts with the constituent unit or institutions under its jurisdiction, pursuant to section 10a-151b, for supplies, materials, equipment and contractual services required by the constituent unit or institution, for one or more causes specified in subsection (d) of this section. The chief executive officer may initiate a disqualification proceeding only after consulting with the Attorney General and shall provide notice and an opportunity to be heard to the person, firm or corporation which is the subject of the proceeding. The chief executive officer shall issue a written decision within ninety days of the last date of such hearing and state in the decision the reasons for the action taken, and if the person, firm or corporation is being disqualified, the period of the disqualification. The chief executive officer shall send the decision to such person, firm or corporation by certified mail, return receipt requested, and a copy of the decision shall be sent to the Commissioner of Administrative Services. The written decision shall be a final decision for the purposes of sections 4-180 and 4-183.

(c) Before initiating such a proceeding or during the proceeding, the chief executive officer may, after consulting with the Attorney General, suspend the person, firm or corporation from being considered for the awarding of such a contract for such supplies, materials, equipment or contractual services, if the chief executive officer determines that there is probable cause for disqualification under subsection (b) of this section. No such suspension shall exceed three months. The chief executive officer may suspend such a person, firm or corporation only by issuing a written decision setting forth the reasons for, and the period of the suspension. The chief executive officer shall send the decision to such person, firm or corporation by certified mail, return receipt requested, and a copy of the decision shall be sent to the Commissioner of Administrative Services.

(d) Causes for disqualification or suspension from bidding on contracts shall include the following:

(1) Conviction or entry of a plea of guilty for commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract;

(2) Conviction or entry of a plea of guilty under state or federal law for embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which affects responsibility as a state contractor;

(3) Conviction or entry of a plea of guilty under state or federal antitrust, collusion or conspiracy statutes arising out of the submission of bids or proposals;

(4) Noncompliance with contract provisions, of a character regarded by the chief executive officer to be of such gravity as to indicate a lack of responsibility to perform as a contractor, including deliberate failure, without good cause, to perform in accordance with specifications or time limits provided in a contract;

(5) A recent record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts, unless such failure to perform or unsatisfactory performance was caused by acts beyond the control of the contractor or supplier; or

(6) Any other cause the chief executive officer determines to be so serious or compelling as to affect responsibility as a contractor, including disqualification by another government entity, having caused financial loss to the state or having caused a serious delay or inability of state officials to carry out their duties on a past contract.

(e) Notwithstanding the provisions of sections 4a-51 and 4a-52, the Commissioner of Administrative Services may delegate authority to any state agency to purchase supplies, materials, equipment and contractual services, consistent with section 4a-67c, if the commissioner determines, in writing, that (1) such delegation would reduce state purchasing costs or result in more efficient state purchasing, and (2) the agency has employees with experience and expertise in state purchasing statutes, regulations and procedures. In determining which agencies to delegate such purchasing authority to, the commissioner shall give preference to agencies which have exceeded the set-aside requirements of section 4a-60g. An agency to whom such authority is delegated shall comply with all such statutes, regulations and procedures and shall submit annual reports to the Commissioner of Administrative Services on its purchase orders, in a format prescribed by the commissioner. The Commissioner of Administrative Services or his or her designee shall periodically review each such delegation of purchasing authority and may revoke or modify a delegation upon determining that the agency has violated any provision of the delegation or that there is evidence of insufficient competition in the competitive bidding or competitive negotiation process.

(P.A. 88-192, S. 1, 2; P.A. 90-91; P.A. 91-256, S. 8, 69; P.A. 93-201, S. 2, 24; P.A. 95-285, S. 1, 9; P.A. 96-88, S. 3, 9; P.A. 00-66, S. 27; P.A. 12-205, S. 4.)

*Note: Section 9 of public act 93-336 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 90-91 added Subsec. (b) permitting commissioner of administrative services to authorize the department of correction to purchase supplies, materials, equipment and contractual services for industrial activities when amount of purchase is $20,000 or less; P.A. 91-256 in Subsec. (a) added references to Sec. 4a-51, 4a-68, 4a-69 and 4a-70, language concerning printing, publishing, and microfilming and language concerning the Connecticut State University system and removed language concerning delegation of authority by the commissioner of administrative services and a $20,000 limitation on purchases which could be delegated; P.A. 93-201 amended Subsec. (a) to add the language on personal service agreements and on the leasing of personal property, relettered Subsec. (b) as Subsec. (e), and inserted new Subsecs. (b) to (d), inclusive, on the disqualification of persons, firms or corporations from bidding on contracts with a constituent unit, effective July 1, 1993; P.A. 95-285 allowed Commissioner of Administrative Services to delegate purchasing authority to all state agencies, instead of to Department of Correction only, established procedures re delegations of authority, and required commissioner to report annually to General Assembly re such delegations, effective July 1, 1995; P.A. 96-88 deleted references to repealed Secs. 4a-68, 4a-69 and 4a-70 in Subsec. (a), effective July 1, 1996; P.A. 00-66 deleted reference to repealed Sec. 4-210 from Subsec. (a); P.A. 12-205 amended Subsec. (e) to make technical changes and delete annual report requirement, effective July 1, 2012.



Section 4a-52b - Circumstances in which constituent units authorized to purchase by negotiation.

Notwithstanding any provision of the general statutes to the contrary, a constituent unit of the state system of higher education or an institution of the Connecticut State University System, may purchase, by negotiation, supplies, materials, equipment and contractual services, as defined in section 4a-50, for the constituent unit or institution, as appropriate, when the supplies, materials, equipment or contractual services (1) are required to implement a grant, contract or financial agreement between the constituent unit or institution, as appropriate, and the donor of funds or other things of value which are given with an obligation for service primarily to the donor by the constituent unit or institution, as appropriate and (2) are specified in such grant, contract or financial agreement.

(P.A. 89-267, S. 6; P.A. 94-245, S. 22, 46.)

History: P.A. 94-245 deleted provision limiting the authority of the constituent units to purchase to cases in which the amount to be purchased is estimated to be $20,000 or less and applied the section to institutions of the Connecticut State University System, effective June 2, 1994.



Section 4a-53 - (Formerly Sec. 4-110c). Cooperative purchasing plans. Purchase from person having contract to sell to other governmental or nonprofit entities or public purchasing consortia.

(a) The Commissioner of Administrative Services may join with federal agencies, other state governments, political subdivisions of this state or nonprofit organizations in cooperative purchasing plans when the best interests of the state would be served thereby.

(b) The state, through the Commissioner of Administrative Services, may purchase equipment, supplies, materials and services from a person who has a contract to sell such property or services to other state governments, political subdivisions of this state, nonprofit organizations or public purchasing consortia, in accordance with the terms and conditions of such contract.

(c) The Commissioner of Administrative Services, in conjunction with the Department of Energy and Environmental Protection and within available appropriations, shall make known to the chief executive officer of each municipality the existence of cooperative plans for the purchase of recycled paper.

(1969, P.A. 433; P.A. 77-408; 77-614, S. 91, 610; P.A. 90-224, S. 10; P.A. 10-3, S. 14; P.A. 11-80, S. 1.)

History: P.A. 77-408 included nonprofit organizations under provisions of section; P.A. 77-614 substituted commissioner of administrative services for director of purchases; Sec. 4-110c transferred to Sec. 4a-53 in 1989; P.A. 90-224 added Subsec. (b) re notification of existence of cooperative plans for recycled paper; P.A. 10-3 added new Subsec. (b) allowing state to purchase equipment, supplies, materials and services from person with contract for sale of such property or services to other governmental or nonprofit entities or public purchasing consortia, in accordance with such contract, and redesignated existing Subsec. (b) as Subsec. (c), effective April 14, 2010; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 4a-53a - Contracting agent for group of municipalities.

The Commissioner of Administrative Services may serve as the contracting agent for a group of three or more municipalities that seek to purchase supplies, materials or equipment, upon the request of such group of municipalities, provided (1) the commissioner determines that the municipalities will achieve a cost savings through the commissioner serving as the contracting agent, and (2) such cost savings are greater than the administrative costs to the state for the commissioner serving as the contracting agent. As the contracting agent for such a group of municipalities, the Commissioner of Administrative Services may perform administrative functions in accordance with state procurement laws and regulations, including, but not limited to, the following: Issuing requests for bids or proposals, selecting the successful bidder based on competitive bidding or competitive negotiation and administering any contracts for such purchases. Nothing in this section shall be construed to require the state to be a party to any such contract entered into pursuant to this section.

(Nov. 24 Sp. Sess. P.A. 08-2, S. 1.)

History: Nov. 24 Sp. Sess. P.A. 08-2 effective November 25, 2008.



Section 4a-54 - (Formerly Sec. 4-110a). Purchasing by certain institutions through Administrative Services Commissioner.

Connecticut Children’s Medical Center, The American School at Hartford for the Deaf, The Connecticut Institute for the Blind, any other institution or agency which receives at least sixty per cent of its funding from the state or federal government, or both, and, by contract, any independent college or university, as defined in section 10a-37, may each purchase through the Commissioner of Administrative Services such supplies, materials, equipment or contractual services as such institutions require at the cost thereof to the state.

(February, 1965, P.A. 127; P.A. 77-301; 77-614, S. 89, 610; P.A. 84-214; P.A. 01-106, S. 2, 6.)

History: P.A. 77-301 included institutions or agencies with 75% or more state and/or federal government under provisions of section; P.A. 77-614 replaced purchasing division of department of finance and control with commissioner of administrative services; P.A. 84-214 decreased funding percentage required from 75% to 60% and added contractual services; Sec. 4-110a transferred to Sec. 4a-54 in 1989; P.A. 01-106 substituted “Connecticut Children’s Medical Center” for “Newington Children’s Hospital” and included independent colleges and universities under provisions of section, effective July 1, 2001.



Section 4a-55 - (Formerly Sec. 4-110b). Laundry service and supply contracts.

Section 4a-55 is repealed, effective July 1, 2013.

(1969, P.A. 741; P.A. 77-614, S. 90, 610; P.A. 13-225, S. 9.)



Section 4a-56 - (Formerly Sec. 4-123). Purchasing standards and specifications.

The Commissioner of Administrative Services or his designee may classify the requirements of the state government for supplies, materials and equipment which may be purchased by the state and may adopt as standards the minimum number of qualities, sizes and varieties of such supplies, materials and equipment consistent with the successful operation of the state government. If the commissioner adopts any such standards, the commissioner shall prepare, adopt and promulgate written specifications describing such standards, provided specifications shall not be required for any supplies, materials or equipment for which the commissioner determines that the cost of preparing specifications would outweigh the benefits. In the preparation and revision of any such standard specification, the commissioner or his designee may seek the advice, assistance and cooperation of the state agencies concerned in order to ascertain their precise requirements. Each specification adopted for any commodity shall satisfy the requirements of the state departments, agencies and institutions which are to make use of the same, unless the commissioner approves a waiver of the specification and states the reason for the waiver in writing. In developing specifications for the purchase of motor vehicles, the commissioner or his designee shall consider motor vehicles using alternative fuels. The commissioner may adopt the energy performance standards established pursuant to subsection (j) of section 16a-38.

(1949 Rev., S. 256; 1959, P.A. 258, S. 13; P.A. 77-614, S. 104, 610; P.A. 88-297, S. 8; P.A. 90-219, S. 1; P.A. 94-126, S. 3; P.A. 95-285, S. 2, 9; 95-346, S. 1, 4; P.A. 99-161, S. 1, 11.)

History: 1959 act substituted “director of purchases” for “supervisor of purchases”; P.A. 77-614 repealed director of purchases with commissioner of administrative services; P.A. 88-297 added exception to requirement of standards and specifications for supplies, materials or equipment for which commissioner determines that cost of preparing standards and specifications would outweigh benefits; Sec. 4-123 transferred to Sec. 4a-56 in 1989; P.A. 90-219 required the committee to consider motor vehicles using alternative fuels when developing specifications; P.A. 94-126 added the comptroller and treasurer or their designees to the committee, required commissioner’s determination re cost and benefits of preparing standards and specifications be in writing and added provision re waiver of specifications; P.A. 95-285 substituted the Commissioner of Administrative Services or his designee for the Standardization Committee, deleting provision describing members comprising committee, effective July 1, 1995; P.A. 95-346 added provision re energy performance standards, effective July 1, 1995 (Revisor’s note: The phrase “The committee may adopt the energy performance standards” was changed editorially by the Revisors to “The commissioner may adopt the energy performance standards” to reflect the provisions of P.A. 95-285 described above); P.A. 99-161 made standards permissive rather than mandatory and made technical changes, effective July 1, 1999.

See Sec. 4a-58 re Standardization Committee.



Section 4a-57 - (Formerly Sec. 4-112). Competitive bidding or competitive negotiation for purchases and contracts. Regulations. Waivers. Exceptions.

(a) All purchases of, and contracts for, supplies, materials, equipment and contractual services, except purchases and contracts made pursuant to the provisions of subsection (b) of this section and public utility services as provided in subsection (e) of this section shall be based, when possible, on competitive bids or competitive negotiation. The commissioner shall solicit competitive bids or proposals by providing notice of the planned purchase in a form and manner that the commissioner determines will maximize public participation in the competitive bidding or competitive negotiation process, including participation by small contractors, as defined in section 4a-60g, and promote competition. In the case of an expenditure that is estimated to exceed fifty thousand dollars, such notice shall be posted, not less than five calendar days before the final date of submitting bids or proposals, on the State Contracting Portal. Each notice of a planned purchase under this subsection shall indicate the type of goods and services to be purchased and the estimated value of the contract award. The notice shall also contain a notice of state contract requirements concerning nondiscrimination and affirmative action pursuant to section 4a-60 and, when applicable, requirements concerning the awarding of contracts to small contractors, minority business enterprises, individuals with a disability and nonprofit corporations pursuant to section 4a-60g. Each bid and proposal shall be kept sealed or secured until opened publicly at the time stated in the notice soliciting such bid or proposal.

(b) The commissioner may, at his discretion, waive the requirement of competitive bidding or competitive negotiation in the case of minor nonrecurring and emergency purchases of ten thousand dollars or less in amount.

(c) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing (1) standards and procedures for using competitive negotiation for purchases and contracts, including but not limited to, criteria which shall be considered in making purchases by competitive negotiation and the weight which shall be assigned to each such criterion, and (2) standards and procedures under which additional purchases may be made under existing contracts.

(d) The commissioner, in consultation with the Commissioner of Energy and Environmental Protection and with the approval of the Secretary of the Office of Policy and Management, may waive the requirement of competitive bidding or competitive negotiation in the case of a purchase of cars or light-duty trucks in order to comply with any provisions of the general statutes regarding the purchase of alternative fuel vehicles or any such requirement of federal law.

(e) (1) The purchase of or contract for the following public utility services shall not be subject to competitive bidding or competitive negotiation: (A) Electric distribution services; (B) water services; (C) gas distribution services; (D) electric generation services until the date such services are competitive pursuant to the schedule set forth in section 16-244b, provided electric generation services shall be exempt from competitive bidding and competitive negotiation after said date if such services are provided by an electric municipal utility other than by a participating electric municipal utility, as defined in section 16-1, in the service area of said electric municipal utility; and (E) gas supply services until the date such services are competitive pursuant to legislative act or order of the Public Utilities Regulatory Authority, provided gas supply services shall be exempt from competitive bidding and competitive negotiation after said date if such services are provided by a gas municipal utility in the service area of said gas municipal utility.

(2) Any purchase of or contract by the department for electric generation services that are subject to competitive bidding and competitive negotiations shall be conducted in cooperation with the Office of Policy and Management pursuant to section 16a-14e.

(f) Nothing in this section shall be construed to apply to the award of janitorial contracts pursuant to the provisions of subsections (b) to (d), inclusive, of section 4a-82.

(1949 Rev., S. 252; 1959, P.A. 258, S. 4; 1963, P.A. 208; 1967, P.A. 193; P.A. 77-291; 77-444, S. 2; 77-614, S. 93, 610; P.A. 80-208; P.A. 82-99, S. 2, 3; 82-285, S. 1, 3; P.A. 84-412, S. 2, 8; P.A. 86-256; 86-357, S. 2; P.A. 87-145, S. 1; P.A. 88-297, S. 4; P.A. 90-252, S. 2, 10; P.A. 94-72; 94-126, S. 4; P.A. 95-218, S. 14; 95-285, S. 3, 9; June 18 Sp. Sess. P.A. 97-9, S. 20, 50; P.A. 99-161, S. 2, 11; P.A. 06-129, S. 6; Sept. Sp. Sess. P.A. 09-7, S. 158; P.A. 11-80, S. 1; P.A. 13-227, S. 2.)

History: 1959 act substituted “director” for “supervisor”; 1963 act added proviso for auction sales; 1967 act deleted requirement for submission of duplicate bids, changed estimated amount from $1,000 to $2,000 for public notice requirement in three daily papers in the state rather than previous requirement for publication in one paper in each county and permitted waiver of bids for minor expenditures; P.A. 77-291 changed estimated amount from $2,000 to $4,000 and amount included in waiver provision from $100 to $200 limit; P.A. 77-444 excluded gas, water, and electric light and power services from competitive bidding requirement; P.A. 77-614 replaced director of purchases with commissioner of administrative services; P.A. 80-208 changed estimated amount to $6,000 and waiver limit to $300 and required regulations for purchases not subject to bid requirements; P.A. 82-99 divided section into Subsecs. and granted authority to commissioner to purchase or contract for advertising space or time by means other than competitive bidding; P.A. 82-285 amended section to exempt purchases and contracts made in connection with emergency repairs to state facilities; P.A. 84-412 inserted provision concerning notice of requirements pursuant to Sec. 4-114a; P.A. 86-256 increased threshold for sealed bidding requirement from $6,000 to $7,500 and increased threshold for waiver of bidding requirements in minor nonrecurring and emergency purchases from $300 to $400; P.A. 86-357 added reference to purchases and contracts made pursuant to Sec. 4-23n re data processing equipment, programs and services; P.A. 87-145 inserted new Subsec. (b) re sale of personal property to municipalities and transit districts, relettered previously existing Subsec. (b) as Subsec. (c) and made technical change in Subsec. (a); P.A. 88-297 amended Subsec. (a) to repeal exception from competitive bidding requirement for purchases and contracts made pursuant to Sec. 4-132(c) or 4-23n, to substitute “competitive bids” for “sealed bids” and to increase threshold for competitive bidding requirement from $7,500 to $10,000, amended Subsec. (c) to increase threshold for waiver of bidding requirement in case of minor nonrecurring and emergency purchases from $400 to $600, to authorize competitive negotiation for purchase or contract for data processing equipment, programs or services costing $20,000 or less or advertising space or time, and to require adoption of regulations re competitive negotiation and standards and procedures under which additional purchases may be made on limited basis under existing contracts and made technical changes; Sec. 4-112 transferred to Sec. 4a-57 in 1989; P.A. 90-252 amended Subsec. (a) to authorize obsolete, unserviceable or unusable personal property also to be sold at state-owned retail store and amended Subsec. (b) by allowing for rejection of all bids when property to be sold at public auction and by adding Subdiv. (2) re order of selling or disposing of property; P.A. 94-72 amended Subsec. (b)(1) by deleting provisions re competitive bids, offering property to municipalities, transit districts and the public at the same time, municipality or transit district which makes the highest bid and rejection of all bids, adding provision re price determined by commissioner or designee, changing reference from no municipality or transit district making a bid to no municipality or transit district purchasing property, and added Subsec. (d) re leasing of personal state property that has become obsolete, unserviceable or unusable; P.A. 94-126 amended Subsec. (c) by raising maximum amount of purchases for which competitive bidding may be waived from $600 to $1,000; P.A. 95-218 added Subsec. (e) re waiver of requirements of competitive bidding for alternative fuel vehicles; P.A. 95-285 amended Subsec. (a) by revising procedure for solicitation of competitive bids by commissioner and amended Subsec. (c) by repealing $20,000 limit on data processing equipment, programs or services that may be purchased by competitive negotiation, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-9 amended Subsec. (c) to repeal authority for commissioner to use competitive negotiation to purchase or contract for data processing equipment, programs or services, effective July 1, 1997; P.A. 99-161 added competitive negotiation as a permissible method for purchases and contracts, revised the exemption for certain public utility services and moved the exemption from Subsec. (a) to a new Subsec. (e), amended Subsec. (a) by deleting provision re personal property that has become obsolete, unserviceable or unusable, increasing the threshold for publication of notices of planned purchases from $10,000 to $50,000 and requiring posting of such notices on the Internet, deleted Subsec. (b) re sale, donation or disposal of certain personal property, relettered portion of former Subsec. (c) re waiver as Subsec. (b) and amended relettered Subsec. (b) by increasing the maximum amount of purchases that can be waived from $1,000 to $10,000, deleted Subsec. (c)(1) re standards and part of(c)(2) re procedures, rewriting them as new Subdiv. (1) re standards and procedures and renumbering Subdiv. (3) as Subdiv. (2) and deleting “on a limited basis” from renumbered Subdiv. (2), deleted Subsec. (d) re property that has become obsolete, unserviceable or unusable, and relettered former Subsec. (e) as Subsec. (d), effective July 1, 1999; P.A. 06-129 added Subsec. (f) re janitorial contracts awarded pursuant to Sec. 4a-82(b) to (e), inclusive; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to change notice requirement from inserting in 2 or more publications to posting on the State Contracting Portal and make technical changes, effective October 5, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (d) and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (e)(1), effective July 1, 2011; P.A. 13-227 amended Subsec. (f) to replace reference to Sec. 4a-82(e) with reference to Sec. 4a-82(d).



Section 4a-57a - Distribution of surplus state property. Lease of property to municipalities.

(a) The Commissioner of Administrative Services shall administer a property distribution program for the disposition of usable property that a state agency deems surplus to its operating needs. If any such property cannot be transferred between state agencies and there is not an immediate need to remove the property from a state facility, the commissioner shall offer the property for sale to municipalities and transit districts. If no municipality or transit district purchases the property, the commissioner shall offer the property for sale to the public. If the commissioner is unable to sell the property to a municipality or transit district or the public, the commissioner may donate the property to a nonprofit organization. The commissioner may dispose of any property that is not transferred, sold or donated. The commissioner shall establish a process for notifying municipalities and nonprofit organizations of their eligibility to receive surplus property under this subsection.

(b) No surplus motor vehicle owned by the state that has been declared to be a constructive total loss pursuant to section 38a-353 shall be offered for sale at an auction conducted under the provisions of subsection (a) of this section to anyone other than any person, firm or corporation licensed in accordance with the provisions of section 14-52 or 14-67l. No surplus motor vehicle owned by the state which has a certificate of title stamped “SALVAGE PARTS ONLY” or which has ten or more major component parts damaged beyond repair shall be offered for sale at an auction conducted under the provisions of subsection (a) of this section to anyone other than any person, firm or corporation licensed in accordance with the provisions of section 14-67l.

(c) The state may lease to a municipality any personal state property that has become obsolete, unserviceable or unusable if the Commissioner of Administrative Services determines that: (1) An emergency situation exists in the municipality that could not be reasonably foreseen; (2) the municipality has no feasible alternative means of obtaining such property within a reasonable time; and (3) the lease would have a minimal fiscal and administrative impact on the state. Such lease shall be for not more than three months, unless extended for an additional three months by the commissioner. The municipality shall be solely liable for any damage to, or any damage or injury resulting from use of, such property and shall indemnify the state against all claims arising out of the use of such property.

(P.A. 96-176, S. 1; P.A. 97-236, S. 21; P.A. 99-161, S. 3, 11; P.A. 00-66, S. 11.)

History: P.A. 97-236 designated previously existing section as Subsec. (a) and added new Subsec. (b) concerning restrictions on the sale at auction of surplus motor vehicles owned by the state; P.A. 99-161 substituted new Subsec. (a) re surplus property distribution program for former Subsec. (a) re pilot surplus property program and added Subsec. (c) authorizing state to lease certain property to a municipality, effective July 1, 1999; P.A. 00-66 made a technical change in Subsec. (b).

See Sec. 19a-124a re donation of vans to entities operating needle exchange programs.



Section 4a-57b - Program to encourage bidding on state contracts by businesses which trade with African countries.

The Commissioner of Administrative Services, in conjunction with the Commissioner of Economic and Community Development, may initiate a program under which they shall (1) identify Connecticut businesses which (A) trade with African countries with whom the United States has diplomatic relations and (B) provide goods or services which are required by the state and (2) encourage such Connecticut businesses to bid on such goods or services.

(P.A. 97-135, S. 3, 4.)

History: P.A. 97-135 effective July 1, 1997.



Section 4a-57c - Multiple criteria bids or proposals. Pilot program.

Section 4a-57c is repealed, effective July 1, 2001.

(P.A. 99-161, S. 8, 11; P.A. 00-66, S. 12; P.A. 01-106, S. 5, 6.)



Section 4a-57d - Report re resident bidders. Program to increase state contract awards to resident bidders.

(a) On or before January 1, 2012, the Commissioner of Administrative Services, in consultation with the Labor Commissioner, the president of The University of Connecticut and the Commissioner of Transportation, or their designees, shall submit a report, in accordance with the provisions of section 11-4a, to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to labor. Such report shall include (1) an analysis of any law or economic factor that results in a resident bidder being at a disadvantage to a nonresident bidder in submitting the lowest responsible qualified bid, (2) the reason any enacted law designed to give preference to state citizens for employment on public works projects is not being enforced, and (3) recommendations for administrative or legislative action, within the confines of clause 3 of section 8 of article 1 of the United States Constitution, to increase the number of state contracts awarded to resident bidders through an in-state contract preference or otherwise.

(b) On or before July 1, 2012, the Commissioner of Administrative Services shall develop and implement a program to increase the number of state contracts awarded to resident bidders through an in-state contract preference or other method selected by the commissioner, provided such program shall not violate clause 3 of section 8 of article 1 of the United States Constitution. In developing such program, the commissioner shall consider the findings contained in the report made in accordance with subsection (a) of this section.

(P.A. 11-229, S. 9; P.A. 13-247, S. 202.)

History: P.A. 11-229 effective July 13, 2011 (Revisor’s note: In Subsec. (a), “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” to conform with changes made by P.A. 11-51, S. 90); P.A. 13-247 amended Subsec. (a) to delete reference to Commissioner of Construction Services, effective July 1, 2013.



Section 4a-58 - (Formerly Sec. 4-113). Standardization Committee. Waiver of bid or proposal requirement.

(a) There shall continue to be a Standardization Committee, which shall consist of the Commissioner of Administrative Services, the Comptroller or his designee, the Treasurer or his designee, and such administrative heads of state departments or their authorized agents as are designated for that duty by the Governor.

(b) Whenever an emergency exists by reason of extraordinary conditions or contingencies that could not reasonably be foreseen and guarded against, or because of unusual trade or market conditions, the Commissioner of Administrative Services, or, in the case of purchases, leases and contracts for information systems, information technology personal property and telecommunication systems, the Chief Information Officer, may, if it is in the best interests of the state, waive the competitive bid or proposal requirements set forth in section 4a-57. If any such procurement is estimated to cost fifty thousand dollars or more, such waiver shall be subject to the approval of the Standardization Committee. A statement of all purchases made under the provisions of this section shall be posted on the Internet web site of the Department of Administrative Services.

(March, 1950, S. 96d; 1959, P.A. 258, S. 5; P.A. 77-614, S. 95, 610; P.A. 80-279; P.A. 88-297, S. 5; P.A. 95-285, S. 4, 9; P.A. 99-161, S. 4, 11; P.A. 12-205, S. 5.)

History: 1959 act substituted “director of purchases” for “supervisor of purchases”; P.A. 77-614 replaced director of purchases with commissioner of administrative services; P.A. 80-279 excluded purchases of perishable goods from bid requirements; P.A. 88-297 added reference to competitive negotiation; Sec. 4-113 transferred to Sec. 4a-58 in 1989; P.A. 95-285 inserted provisions formerly codified in Sec. 4a-56 as Subsec. (a) and designated prior provisions as Subsec. (b) continuing the Standardization Committee, effective July 1, 1995; P.A. 99-161 amended Subsec. (b) by transferring waiver authority re information systems, information technology personal property and telecommunication systems to the Chief Information Officer, repealing waiver authority re sales of perishable goods and repealing requirement of Standardization Committee approval for waivers for procurements of less than $50,000, effective July 1, 1999; P.A. 12-205 amended Subsec. (b) to require statement of purchases to be posted on department’s web site rather than in annual report, effective July 1, 2012.



Section 4a-59 - (Formerly Sec. 4-114). Award of contracts.

(a) As used in this section, (1) “lowest responsible qualified bidder” means the bidder whose bid is the lowest of those bidders possessing the skill, ability and integrity necessary to faithful performance of the work based on objective criteria considering past performance and financial responsibility, and (2) “highest scoring bidder in a multiple criteria bid” means the bidder whose bid receives the highest score for a combination of attributes, including, but not limited to, price, skill, ability and integrity necessary for the faithful performance of the work, based on multiple criteria considering quality of product, warranty, life-cycle cost, past performance, financial responsibility and other objective criteria that are established in the bid solicitation for the contract.

(b) All bids and proposals submitted as provided in section 4a-57 shall be based on such standard specifications as may be adopted by the Commissioner of Administrative Services or the commissioner’s designee. Bidders shall submit with their bids essential information concerning their qualifications, in such form as the commissioner may require by specification in the bid documents. The commissioner may, after adopting the regulations required by subdivision (11) of section 4a-52, waive minor irregularities in bids and proposals if the commissioner determines that such a waiver would be in the best interest of the state. The commissioner shall state the reasons for any such waiver in writing and include such statement in the contract file.

(c) All open market orders or contracts shall be awarded to (1) the lowest responsible qualified bidder, the qualities of the articles to be supplied, their conformity with the specifications, their suitability to the requirements of the state government and the delivery terms being taken into consideration and, at the discretion of the Commissioner of Administrative Services, life-cycle costs and trade-in or resale value of the articles may be considered where it appears to be in the best interest of the state, (2) the highest scoring bidder in a multiple criteria bid, in accordance with the criteria set forth in the bid solicitation for the contract, or (3) the proposer whose proposal is deemed by the awarding authority to be the most advantageous to the state, in accordance with the criteria set forth in the request for proposals, including price and evaluation factors. Notwithstanding any provision of the general statutes to the contrary, each state agency awarding a contract through competitive negotiation shall include price as an explicit factor in the criteria in the request for proposals and for the contract award. In considering past performance of a bidder for the purpose of determining the “lowest responsible qualified bidder” or the “highest scoring bidder in a multiple criteria bid”, the commissioner shall evaluate the skill, ability and integrity of the bidder in terms of the bidder’s fulfillment of past contract obligations and the bidder’s experience or lack of experience in delivering supplies, materials, equipment or contractual services of the size or amount for which bids have been solicited. In determining the lowest responsible qualified bidder for the purposes of this section, the commissioner may give a price preference of up to ten per cent for (A) the purchase of goods made with recycled materials or the purchase of recyclable or remanufactured products if the commissioner determines that such preference would promote recycling or remanufacturing. As used in this subsection, “recyclable” means able to be collected, separated or otherwise recovered from the solid waste stream for reuse, or for use in the manufacture or assembly of another package or product, by means of a recycling program which is reasonably available to at least seventy-five per cent of the state’s population, “remanufactured” means restored to its original function and thereby diverted from the solid waste stream by retaining the bulk of components that have been used at least once and by replacing consumable components and “remanufacturing” means any process by which a product is remanufactured; (B) the purchase of motor vehicles powered by a clean alternative fuel; (C) the purchase of motor vehicles powered by fuel other than a clean alternative fuel and conversion equipment to convert such motor vehicles allowing the vehicles to be powered by either the exclusive use of clean alternative fuel or dual use of a clean alternative fuel and a fuel other than a clean alternative fuel. As used in this subsection, “clean alternative fuel” means natural gas or electricity when used as a motor vehicle fuel; or (D) the purchase of goods or services from micro businesses. As used in this subsection, “micro business” means a business with gross revenues not exceeding three million dollars in the most recently completed fiscal year. All other factors being equal, preference shall be given to supplies, materials and equipment produced, assembled or manufactured in the state and services originating and provided in the state. If any such bidder refuses to accept, within ten days, a contract awarded to such bidder, such contract may be awarded to the next lowest responsible qualified bidder or the next highest scoring bidder in a multiple criteria bid, whichever is applicable, and so on until such contract is awarded and accepted. If any such proposer refuses to accept, within ten days, a contract awarded to such proposer, such contract shall be awarded to the next most advantageous proposer, and so on until the contract is awarded and accepted. There shall be a written evaluation made of each bid. This evaluation shall identify the vendors and their respective costs and prices, document the reason why any vendor is deemed to be nonresponsive and recommend a vendor for award. A contract valued at one million dollars or more shall be awarded to a bidder other than the lowest responsible qualified bidder or the highest scoring bidder in a multiple criteria bid, whichever is applicable, only with written approval signed by the Commissioner of Administrative Services and by the Comptroller. The commissioner shall post on the department’s Internet web site all awards made pursuant to the provisions of this section.

(d) When, in the opinion of the commissioner, the best interest of the state will be served thereby, the commissioner may order that any or all bids or proposals may be rejected. If all bids or proposals are so rejected, the commissioner shall advertise again for bids or proposals and such bids or proposals shall be opened, awarded and approved in like manner as provided in this section and section 4a-57. If all bids or proposals received on a pending contract are for the same unit price or total amount and no distinction can be made in favor of supplies, materials and equipment produced, assembled or manufactured in the state or services originating and provided in the state, the commissioner shall have authority to order the rejection of all bids or proposals and to order the purchase of the required supplies, materials, equipment or contractual services in the open market, provided the price paid in the open market shall not exceed the bid or proposal price.

(e) Each bid or proposal, with the name of the bidder, or proposer, shall be entered on a record, and each record, with the successful bid or proposal indicated thereon, shall, after the award of the order or contract, be open to public inspection. All contracts shall be approved as to form by the Attorney General and a copy of each contract shall be filed with the Comptroller.

(f) Not later than February 1, 2002, the Commissioner of Administrative Services shall adopt regulations, in accordance with the provisions of chapter 54, indicating the types of objective criteria that the commissioner may use in determining the highest scoring bidder in a multiple criteria bid under this section. Said commissioner shall submit a report on said date, concerning the status of the adoption of said regulations by the commissioner, to the joint standing committee of the General Assembly having cognizance of matters relating to government administration.

(1949 Rev., S. 253; 1959, P.A. 258, S. 6; 1967, P.A. 139; P.A. 77-614, S. 96, 610; P.A. 88-18; 88-231, S. 2; 88-297, S. 6; P.A. 90-252, S. 3, 10; P.A. 91-57, S. 3; 91-179, S. 4, 5; P.A. 92-188, S. 3, 4; P.A. 94-126, S. 5; P.A. 95-285, S. 5, 9; P.A. 96-156, S. 2; P.A. 99-213, S. 3; P.A. 01-106, S. 3, 6; P.A. 09-184, S. 3; P.A. 12-205, S. 6.)

History: 1959 act substituted “director of purchases” for “supervisor of purchases”; 1967 act allowed consideration of trade-in or resale value; P.A. 77-614 replaced director of purchases with commissioner of administrative services; P.A. 88-18 required preference to be given to in-state supplies, materials, equipment and services, if all other factors are equal; P.A. 88-231 added provision authorizing commissioner to give a price preference for goods made with recycled materials; P.A. 88-297 added provisions re proposals and proposers, authorized life-cycle costs to be considered in determining lowest responsible qualified bidder, and made technical changes; Sec. 4-114 transferred to Sec. 4a-59 in 1989; P.A. 90-252 divided section into Subsecs. adding provisions in Subsec. (a) defining “lowest responsible qualified bidder”, in Subsec. (b) requiring bidders to submit essential information re qualifications and authorizing commissioner to waive minor irregularities and in Subsec. (c) specifying procedure for considering past performance in determining “lowest responsible qualified bidder”; P.A. 91-57 made a technical change; P.A. 91-179 added new Subsecs. (C)(2) and (3) authorizing a price preference for the purchase of a motor vehicle powered by clean alternative fuel and authorizing a price preference for the purchase of conversion equipment; P.A. 92-188 amended Subsec. (c) authorizing a price preference for the purchase of a new motor vehicle or conversion equipment for a vehicle powered by electricity and replaced second set of numeric Subdiv. indicators with alphabetic indicators; P.A. 94-126 amended Subsec. (c) by specifying price and evaluation factors as criteria in Subdiv. (2) and adding provisions re written evaluation of each bid, award of contracts valued at $1,000,000 or more to bidder other than the lowest responsible qualified bidder and annual report of awards made; P.A. 95-285 substituted “Commissioner of Administrative Services or his designee” for “Standardization Committee” in Subsec. (b), effective July 1, 1995; P.A. 96-156 amended Subsec. (c) to require state agencies to include price as a factor in the criteria in the request for proposals; P.A. 99-213 amended Subsec. (c) to authorize the commissioner to give price preferences in determining the lowest responsible qualified bidder for the purchase of recyclable or remanufactured products and to define the terms “recyclable”, “remanufactured” and “remanufacturing” and made technical changes; P.A. 01-106 amended Subsec. (a) by designating definition of “lowest responsible qualified bidder” as Subdiv. (1) and adding Subdiv. (2) defining “highest scoring bidder in a multiple criteria bid”, made technical changes in Subsec. (b), amended Subsec. (c) by adding new Subdiv. (2) re multiple criteria bidding, renumbering former Subdiv. (2) as Subdiv. (3) and applying other provisions to multiple criteria bidding, made a technical change in Subsec. (d) and added Subsec. (f) requiring Commissioner of Administrative Services to adopt regulations re multiple criteria bidding, effective July 1, 2001; P.A. 09-184 added Subsec. (c)(3)(D) re purchase of goods or services from micro businesses, effective July 1, 2009; P.A. 12-205 amended Subsec. (c) to make a technical change and to require awards to be posted on department’s web site rather than in annual report, effective July 1, 2012.



Section 4a-59a - Restrictions on contract extensions. Exceptions.

(a) No state agency may extend a contract for the purchase of supplies, materials, equipment or contractual services which expires on or after October 1, 1990, and is subject to the competitive bidding requirements of subsection (a) of section 4a-57, without complying with such requirements, unless the Commissioner of Administrative Services makes a written determination, supported by documentation, that (1) soliciting competitive bids for such purchase would cause a hardship for the state, (2) such solicitation would result in a major increase in the cost of such supplies, materials, equipment or contractual services, or (3) the contractor is the sole source for such supplies, materials, equipment or contractual services. Except in the case where the contractor is the sole source as set forth in subdivision (3) of this subsection, the commissioner shall solicit at least three competitive quotations in addition to the contractor’s quotation, and shall make a written determination that no such competitive quotation which complies with the existing specifications for the contract is lower than or equal to the contractor’s quotation. Any such contract extension shall be based on the contractor’s quotation. No contract may be extended more than two times under this section.

(b) Notwithstanding the provisions of subsection (a) of this section, the Commissioner of Administrative Services may, for a period of up to one year from the date such contract would otherwise expire, (1) extend any contract in effect on May 1, 2005, with a value of fifty thousand dollars or more per year, to perform any of the following services for the state: Janitorial, building maintenance, security and food and beverage, provided any such extension shall include any applicable increase in the standard wage and the payroll burden to administer the standard wage, as established by the Labor Department, or (2) extend an existing contract if the commissioner certifies in writing that failure to provide such extension would compromise the continuity of state agency systems or operations.

(P.A. 90-252, S. 4, 10; May Sp. Sess. P.A. 04-2, S. 71; P.A. 05-287, S. 23; P.A. 06-196, S. 31; P.A. 11-51, S. 48; P.A. 13-225, S. 2.)

History: May Sp. Sess. P.A. 04-2 added Subsec. (b) re extension of certain janitorial, building maintenance, security and food and beverage contracts for one year from expiration date and designated existing provisions as Subsec. (a), making technical changes therein, effective May 12, 2004; P.A. 05-287 amended Subsec. (b) to enable both the Commissioner of Administrative Services and the Commissioner of Public Works to extend janitorial, building maintenance, security and food and beverage services contracts for a period of one year provided such contract was in effect as of May 1, 2005, has a value of $50,000 or more per year and any such extension includes applicable increases in the standard wage and the payroll burden to administer the standard wage, effective July 13, 2005; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 11-51 amended Subsec. (b) to delete reference to Commissioner of Public Works, effective July 1, 2011; P.A. 13-225 amended Subsec. (a) by deleting former Subdiv. (1), (2) and (3) designators, redesignating existing Subparas. (A), (B) and (C) as Subdivs. (1), (2) and (3) and adding exception to 3 competitive quotations requirement where contractor is the sole source, amended Subsec. (b) by changing period of extension from “one year” to “up to one year”, designating provision re extension of contract in effect on May 1, 2005, as Subdiv. (1) and adding Subdiv. (2) re written certification by commissioner, and made technical changes, effective July 1, 2013.



Section 4a-60 - (Formerly Sec. 4-114a). Nondiscrimination and affirmative action provisions in contracts of the state and political subdivisions other than municipalities.

(a) Every contract to which the state or any political subdivision of the state other than a municipality is a party shall contain the following provisions:

(1) The contractor agrees and warrants that in the performance of the contract such contractor will not discriminate or permit discrimination against any person or group of persons on the grounds of race, color, religious creed, age, marital status, national origin, ancestry, sex, gender identity or expression, intellectual disability, mental disability or physical disability, including, but not limited to, blindness, unless it is shown by such contractor that such disability prevents performance of the work involved, in any manner prohibited by the laws of the United States or of the state of Connecticut; and the contractor further agrees to take affirmative action to insure that applicants with job-related qualifications are employed and that employees are treated when employed without regard to their race, color, religious creed, age, marital status, national origin, ancestry, sex, gender identity or expression, intellectual disability, mental disability or physical disability, including, but not limited to, blindness, unless it is shown by such contractor that such disability prevents performance of the work involved;

(2) The contractor agrees, in all solicitations or advertisements for employees placed by or on behalf of the contractor, to state that it is an “affirmative action-equal opportunity employer” in accordance with regulations adopted by the commission;

(3) The contractor agrees to provide each labor union or representative of workers with which such contractor has a collective bargaining agreement or other contract or understanding and each vendor with which such contractor has a contract or understanding, a notice to be provided by the commission advising the labor union or workers’ representative of the contractor’s commitments under this section, and to post copies of the notice in conspicuous places available to employees and applicants for employment;

(4) The contractor agrees to comply with each provision of this section and sections 46a-68e and 46a-68f and with each regulation or relevant order issued by said commission pursuant to sections 46a-56, 46a-68e and 46a-68f; and

(5) The contractor agrees to provide the Commission on Human Rights and Opportunities with such information requested by the commission, and permit access to pertinent books, records and accounts, concerning the employment practices and procedures of the contractor as relate to the provisions of this section and section 46a-56.

(b) If the contract is a public works contract, the contractor agrees and warrants that he will make good faith efforts to employ minority business enterprises as subcontractors and suppliers of materials on such public works project.

(c) (1) Any contractor who has one or more contracts with the state or a political subdivision of the state that is valued at less than fifty thousand dollars for each year of the contract shall provide the state or such political subdivision of the state with a written or electronic representation that complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section, provided if there is any change in such representation, the contractor shall provide the updated representation to the state or such political subdivision not later than thirty days after such change.

(2) Any contractor who has one or more contracts with the state or a political subdivision of the state that is valued at fifty thousand dollars or more for any year of the contract shall provide the state or such political subdivision of the state with any one of the following:

(A) Documentation in the form of a company or corporate policy adopted by resolution of the board of directors, shareholders, managers, members or other governing body of such contractor that complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section;

(B) Documentation in the form of a company or corporate policy adopted by a prior resolution of the board of directors, shareholders, managers, members or other governing body of such contractor if (i) the prior resolution is certified by a duly authorized corporate officer of such contractor to be in effect on the date the documentation is submitted, and (ii) the head of the agency of the state or such political subdivision, or a designee, certifies that the prior resolution complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section; or

(C) Documentation in the form of an affidavit signed under penalty of false statement by a chief executive officer, president, chairperson or other corporate officer duly authorized to adopt company or corporate policy that certifies that the company or corporate policy of the contractor complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section and is in effect on the date the affidavit is signed.

(3) Neither the state nor any political subdivision shall award a contract to a contractor who has not provided the representation or documentation required under subdivisions (1) and (2) of this subsection, as applicable. After the initial submission of such representation or documentation, the contractor shall not be required to resubmit such representation or documentation unless there is a change in the information contained in such representation or documentation. If there is any change in the information contained in the most recently filed representation or updated documentation, the contractor shall submit an updated representation or documentation, as applicable, either (A) not later than thirty days after the effective date of such change, or (B) upon the execution of a new contract with the state or a political subdivision of the state, whichever is earlier. Such contractor shall also certify, in accordance with subparagraph (B) or (C) of subdivision (2) of this subsection, to the state or political subdivision, not later than fourteen days after the twelve-month anniversary of the most recently filed representation, documentation or updated representation or documentation, that the representation on file with the state or political subdivision is current and accurate.

(d) For the purposes of this section, “contract” includes any extension or modification of the contract, “contractor” includes any successors or assigns of the contractor, “marital status” means being single, married as recognized by the state of Connecticut, widowed, separated or divorced, and “mental disability” means one or more mental disorders, as defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, or a record of or regarding a person as having one or more such disorders. For the purposes of this section, “contract” does not include a contract where each contractor is (1) a political subdivision of the state, including, but not limited to, a municipality, (2) a quasi-public agency, as defined in section 1-120, (3) any other state, as defined in section 1-267, (4) the federal government, (5) a foreign government, or (6) an agency of a subdivision, agency, state or government described in subparagraph (1), (2), (3), (4) or (5) of this subsection.

(e) For the purposes of this section, “minority business enterprise” means any small contractor or supplier of materials fifty-one per cent or more of the capital stock, if any, or assets of which is owned by a person or persons: (1) Who are active in the daily affairs of the enterprise, (2) who have the power to direct the management and policies of the enterprise, and (3) who are members of a minority, as such term is defined in subsection (a) of section 32-9n; and “good faith” means that degree of diligence which a reasonable person would exercise in the performance of legal duties and obligations. “Good faith efforts” shall include, but not be limited to, those reasonable initial efforts necessary to comply with statutory or regulatory requirements and additional or substituted efforts when it is determined that such initial efforts will not be sufficient to comply with such requirements.

(f) Determination of the contractor’s good faith efforts shall include but shall not be limited to the following factors: The contractor’s employment and subcontracting policies, patterns and practices; affirmative advertising, recruitment and training; technical assistance activities and such other reasonable activities or efforts as the commission may prescribe that are designed to ensure the participation of minority business enterprises in public works projects.

(g) The contractor shall develop and maintain adequate documentation, in a manner prescribed by the commission, of its good faith efforts.

(h) The contractor shall include the provisions of subsections (a) and (b) of this section in every subcontract or purchase order entered into in order to fulfill any obligation of a contract with the state and such provisions shall be binding on a subcontractor, vendor or manufacturer unless exempted by regulations or orders of the commission. The contractor shall take such action with respect to any such subcontract or purchase order as the commission may direct as a means of enforcing such provisions including sanctions for noncompliance in accordance with section 46a-56; provided, if such contractor becomes involved in, or is threatened with, litigation with a subcontractor or vendor as a result of such direction by the commission, the contractor may request the state of Connecticut to enter into any such litigation or negotiation prior thereto to protect the interests of the state and the state may so enter.

(February, 1965, P.A. 366, S. 1; 1967, P.A. 284; P.A. 73-279, S. 13; P.A. 74-68; P.A. 76-8; P.A. 78-148, S. 8; P.A. 82-358, S. 7, 10; P.A. 83-569, S. 8, 17; P.A. 84-412, S. 3, 8; 84-418; P.A. 88-351, S. 2, 16; P.A. 89-253, S. 2, 7; P.A. 07-142, S. 9; P.A. 09-158, S. 1; P.A. 11-55, S. 3; 11-129, S. 20; 11-229, S. 3.)

History: 1967 act included contractor’s agreement to supply information to civil rights commission; P.A. 73-279 prohibited discrimination on grounds of physical disability; P.A. 74-68 prohibited discrimination on grounds of sex; P.A. 76-8 replaced “religion” with “religious creed” and prohibited discrimination on grounds of age and marital status; P.A. 78-148 prohibited discrimination on grounds of mental retardation; P.A. 82-358 required that contractors for public works projects make good faith effort to employ minority enterprises as subcontractors and materials suppliers; P.A. 83-569 amended section to refer to Sec. 46a-56; P.A. 84-412 applied provisions to political subdivisions of the state other than a municipality and defined “minority business enterprise”; P.A. 84-418 added Subsecs. (b) to (e), inclusive, concerning determination of good faith and adoption of regulations; P.A. 88-351 revised section, substituting “provisions” for “clause”, adding “ancestry” adding provisions re affirmative action requirements and deleting former Subsec. (e) re regulations and added new Subsec. (e) re applicability of affirmative action requirements to subcontractors, vendors or manufacturers and involvement of state in litigation or negotiation involving contractor, effective April 1, 1989; Sec. 4-114a transferred to Sec. 4a-60 in 1989; P.A. 89-253 amended Subsec. (a) by moving provision re public works contracts to end of subsection, and changed references to Secs. 4a-62, 32-9e, 46a-56 and 46a-68b to 46a-68k to Sec. 46a-68e and 46a-68f, and amended Subsec. (e) by changing references to this section and Secs. 4a-62, 32-9e, 46a-56 and 46a-68b to 46a-68k, inclusive, to Sec. 46a-56; P.A. 07-142 amended Subsec. (a) by adding provisions re contractor documentation supporting nondiscrimination agreement and warranty and defining “contract” and “contractor”, effective June 25, 2007; P.A. 09-158 inserted “mental disability” in Subsec. (a)(1), inserted Subsec. designators (b), (c) and (d) in existing Subsec. (a), amended said Subsec. (c) to insert Subdiv. designators (1) and (2), amended Subsec. (c)(1) to establish representations for contracts of less than $50,000 for each year, amended Subsec. (c)(2) requirements for documentation for contracts of $50,000 or more for any year, amended said Subsec. (d) to define “marital status” and “mental disability” and exclude certain contracts from applicability of section, redesignated existing Subsecs. (b) to (e) as Subsecs. (e) to (h), and made technical changes, effective June 30, 2009; P.A. 11-55 amended Subsec. (a)(1) to prohibit discrimination on grounds of gender identity or expression; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (a)(1); P.A. 11-229 amended Subsec. (c)(1) to substitute “Any contractor who has one or more contracts with the state or a political subdivision of the state that is” for “Prior to entering into a contract”, to add reference to electronic representation and to require an updated representation no later than 30 days after any change, amended Subsec. (c)(2) to substitute “Any contractor who has one or more contracts with the state or a political subdivision of the state that is” for “Prior to entering into a contract” and added Subsec. (c)(3) re submission of representation or documentation.

See Sec. 1-1f for definitions of “blind” and “physically disabled”.

See Sec. 1-1g for definition of “intellectual disability”.

See Sec. 46a-68b for definition of “public works contract”.



Section 4a-60a - Contracts of the state and political subdivisions, other than municipalities, to contain provisions re nondiscrimination on the basis of sexual orientation.

(a) Every contract to which the state or any political subdivision of the state other than a municipality is a party shall contain the following provisions:

(1) The contractor agrees and warrants that in the performance of the contract such contractor will not discriminate or permit discrimination against any person or group of persons on the grounds of sexual orientation, in any manner prohibited by the laws of the United States or of the state of Connecticut, and that employees are treated when employed without regard to their sexual orientation;

(2) The contractor agrees to provide each labor union or representative of workers with which such contractor has a collective bargaining agreement or other contract or understanding and each vendor with which such contractor has a contract or understanding, a notice to be provided by the Commission on Human Rights and Opportunities advising the labor union or workers’ representative of the contractor’s commitments under this section, and to post copies of the notice in conspicuous places available to employees and applicants for employment;

(3) The contractor agrees to comply with each provision of this section and with each regulation or relevant order issued by said commission pursuant to section 46a-56; and

(4) The contractor agrees to provide the Commission on Human Rights and Opportunities with such information requested by the commission, and permit access to pertinent books, records and accounts, concerning the employment practices and procedures of the contractor which relate to the provisions of this section and section 46a-56.

(b) (1) Any contractor who has one or more contracts with the state or a political subdivision of the state that is valued at less than fifty thousand dollars for each year of the contract shall provide the state or such political subdivision of the state with a written representation that complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section.

(2) Any contractor who has one or more contracts with the state or a political subdivision of the state that is valued at fifty thousand dollars or more for any year of the contract shall provide the state or such political subdivision of the state with any of the following:

(A) Documentation in the form of a company or corporate policy adopted by resolution of the board of directors, shareholders, managers, members or other governing body of such contractor that complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section;

(B) Documentation in the form of a company or corporate policy adopted by a prior resolution of the board of directors, shareholders, managers, members or other governing body of such contractor if (i) the prior resolution is certified by a duly authorized corporate officer of such contractor to be in effect on the date the documentation is submitted, and (ii) the head of the agency of the state or such political subdivision, or a designee, certifies that the prior resolution complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section; or

(C) Documentation in the form of an affidavit signed under penalty of false statement by a chief executive officer, president, chairperson or other corporate officer duly authorized to adopt company or corporate policy that certifies that the company or corporate policy of the contractor complies with the nondiscrimination agreement and warranty under subdivision (1) of subsection (a) of this section and is in effect on the date the affidavit is signed.

(3) Neither the state nor any political subdivision shall award a contract to a contractor who has not provided the representation or documentation required under subdivisions (1) and (2) of this subsection, as applicable. After the initial submission of such representation or documentation, the contractor shall not be required to resubmit such representation or documentation unless there is a change in the information contained in such representation or documentation. If there is any change in the information contained in the most recently filed representation or updated documentation, the contractor shall submit an updated representation or documentation, as applicable, either (A) not later than thirty days after the effective date of such change, or (B) upon the execution of a new contract with the state or a political subdivision of the state, whichever is earlier. Such contractor shall also certify, in accordance with subparagraph (B) or (C) of subdivision (2) of this subsection, to the state or political subdivision, not later than fourteen days after the twelve-month anniversary of the most recently filed representation, documentation or updated representation or documentation, that the representation on file with the state or political subdivision is current and accurate.

(4) For the purposes of this section, “contract” includes any extension or modification of the contract, and “contractor” includes any successors or assigns of the contractor. For the purposes of this section, “contract” does not include a contract where each contractor is (A) a political subdivision of the state, including, but not limited to, a municipality, (B) a quasi-public agency, as defined in section 1-120, (C) any other state, as defined in section 1-267, (D) the federal government, (E) a foreign government, or (F) an agency of a subdivision, agency, state or government described in subparagraph (A), (B), (C), (D) or (E) of this subdivision.

(c) The contractor shall include the provisions of subsection (a) of this section in every subcontract or purchase order entered into in order to fulfill any obligation of a contract with the state and such provisions shall be binding on a subcontractor, vendor or manufacturer unless exempted by regulations or orders of the commission. The contractor shall take such action with respect to any such subcontract or purchase order as the commission may direct as a means of enforcing such provisions including sanctions for noncompliance in accordance with section 46a-56; provided, if such contractor becomes involved in, or is threatened with, litigation with a subcontractor or vendor as a result of such direction by the commission, the contractor may request the state of Connecticut to enter into any such litigation or negotiation prior thereto to protect the interests of the state and the state may so enter.

(P.A. 91-58, S. 16; 91-407, S. 8, 42; P.A. 07-142, S. 10; P.A. 09-158, S. 2; P.A. 11-229, S. 4.)

History: P.A. 91-407 deleted references to Secs. 46a-68e and 46a-68f; P.A. 07-142 amended Subsec. (a) by adding provisions re contractor documentation supporting nondiscrimination agreement and warranty and defining “contract” and “contractor”, effective June 25, 2007; P.A. 09-158 divided existing Subsec. (a) into Subsecs. (a) and (b), amended said Subsec. (b) by inserting Subdiv. designators (1), (2) and (3), amended Subsec. (b)(1) to establish representations for contracts of less than $50,000 for each year, amended Subsec. (b)(2) requirements for documentation for contracts of $50,000 or more for any year, amended Subsec. (b)(3) to exclude certain contracts from applicability of section, redesignated existing Subsec. (b) as Subsec. (c), and made technical changes, effective June 30, 2009; P.A. 11-229 amended Subsecs. (b)(1) and (b)(2) to substitute “Any contractor who has one or more contracts with the state or a political subdivision of the state that is” for “Prior to entering into a contract”, added new Subsec. (b)(3) re requirements for representation or documentation and redesignated existing Subsec. (b)(3) as Subsec. (b)(4).

See Sec. 46a-68b for definition of “public works contract”.



Section 4a-60b - Reverse auctions. Use by contracting agencies authorized.

(a) For the purposes of this section:

(1) “Reverse auction” means an on-line bidding process in which qualified bidders or qualified proposers, anonymous to each other, submit bids or proposals to provide goods or supplies pursuant to an invitation to bid or request for proposals; and

(2) “Contracting agency” means a state agency with statutory authority to award contracts for goods or supplies, or a political subdivision of the state or school district.

(b) Notwithstanding any provision of the general statutes, whenever a contracting agency determines that the use of a reverse auction is advantageous to the contracting agency and will ensure a competitive contract award, the contracting agency may use a reverse auction to award a contract for goods or supplies, in accordance with any applicable requirement of the general statutes and policies of the contracting agency. The contracting agency may contract with a third party to prepare and manage any such reverse auction.

(P.A. 08-141, S. 1.)

History: P.A. 08-141 effective June 5, 2008.



Section 4a-60g - (Formerly Sec. 32-9e). Set-aside program for small contractors and minority business enterprises.

(a) As used in this section and sections 4a-60h to 4a-60j, inclusive, the following terms have the following meanings:

(1) “Small contractor” means any contractor, subcontractor, manufacturer, service company or nonprofit corporation (A) that maintains its principal place of business in the state, (B) that had gross revenues not exceeding fifteen million dollars in the most recently completed fiscal year prior to such application, and (C) that is independent. “Small contractor” does not include any person who is affiliated with another person if both persons considered together have a gross revenue exceeding fifteen million dollars.

(2) “Independent” means the viability of the enterprise of the small contractor does not depend upon another person, as determined by an analysis of the small contractor’s relationship with any other person in regards to the provision of personnel, facilities, equipment, other resources and financial support, including bonding.

(3) “State agency” means each state board, commission, department, office, institution, council or other agency with the power to contract for goods or services itself or through its head.

(4) “Minority business enterprise” means any small contractor (A) fifty-one per cent or more of the capital stock, if any, or assets of which are owned by a person or persons who (i) exercise operational authority over the daily affairs of the enterprise, (ii) have the power to direct the management and policies and receive the beneficial interest of the enterprise, (iii) possess managerial and technical competence and experience directly related to the principal business activities of the enterprise, and (iv) are members of a minority, as such term is defined in subsection (a) of section 32-9n, or are individuals with a disability, or (B) which is a nonprofit corporation in which fifty-one per cent or more of the persons who (i) exercise operational authority over the enterprise, (ii) possess managerial and technical competence and experience directly related to the principal business activities of the enterprise, (iii) have the power to direct the management and policies of the enterprise, and (iv) are members of a minority, as defined in this subsection, or are individuals with a disability.

(5) “Affiliated” means the relationship in which a person directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with another person.

(6) “Control” means the power to direct or cause the direction of the management and policies of any person, whether through the ownership of voting securities, by contract or through any other direct or indirect means. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, twenty per cent or more of any voting securities of another person.

(7) “Person” means any individual, corporation, limited liability company, partnership, association, joint stock company, business trust, unincorporated organization or other entity.

(8) “Individual with a disability” means an individual (A) having a physical or mental impairment that substantially limits one or more of the major life activities of the individual, which mental impairment may include, but is not limited to, having one or more mental disorders, as defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, or (B) having a record of such an impairment.

(9) “Nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto.

(b) It is found and determined that there is a serious need to help small contractors, minority business enterprises, nonprofit organizations and individuals with disabilities to be considered for and awarded state contracts for the construction, reconstruction or rehabilitation of public buildings, the construction and maintenance of highways and the purchase of goods and services. Accordingly, the necessity, in the public interest and for the public benefit and good, of the provisions of this section, sections 4a-60h to 4a-60j, inclusive, and sections 32-9i to 32-9p, inclusive, is declared as a matter of legislative determination. Notwithstanding any provisions of the general statutes to the contrary, and except as set forth herein, the head of each state agency and each political subdivision of the state other than a municipality shall set aside in each fiscal year, for award to small contractors, on the basis of competitive bidding procedures, contracts or portions of contracts for the construction, reconstruction or rehabilitation of public buildings, the construction and maintenance of highways and the purchase of goods and services. Eligibility of nonprofit corporations under the provisions of this section shall be limited to predevelopment contracts awarded by the Commissioner of Housing for housing projects. The total value of such contracts or portions thereof to be set aside by each such agency shall be at least twenty-five per cent of the total value of all contracts let by the head of such agency in each fiscal year, provided that neither: (1) A contract that may not be set aside due to a conflict with a federal law or regulation; or (2) a contract for any goods or services which have been determined by the Commissioner of Administrative Services to be not customarily available from or supplied by small contractors shall be included. Contracts or portions thereof having a value of not less than twenty-five per cent of the total value of all contracts or portions thereof to be set aside shall be reserved for awards to minority business enterprises.

(c) The head of any state agency or political subdivision of the state other than a municipality may, in lieu of setting aside any contract or portions thereof, require any general or trade contractor or any other entity authorized by such agency to award contracts, to set aside a portion of any contract for subcontractors who are eligible for set-aside contracts under this section. Nothing in this subsection shall be construed to diminish the total value of contracts which are required to be set aside by any state agency or political subdivision of the state other than a municipality pursuant to this section.

(d) The heads of all state agencies and of each political subdivision of the state other than a municipality shall notify the Commissioner of Administrative Services of all contracts to be set aside pursuant to subsection (b) or (c) of this section at the time that bid documents for such contracts are made available to potential contractors.

(e) The awarding authority shall require that a contractor or subcontractor awarded a contract or a portion of a contract under this section perform not less than thirty per cent of the work with the workforces of such contractor or subcontractor and shall require that not less than fifty per cent of the work be performed by contractors or subcontractors eligible for awards under this section. A contractor awarded a contract or a portion of a contract under this section shall not subcontract with any person with whom the contractor is affiliated. No person who is affiliated with another person shall be eligible for awards under this section if both affiliated persons considered together would not qualify as a small contractor or a minority business enterprise under subsection (a) of this section. The awarding authority shall require that a contractor awarded a contract pursuant to this section submit, in writing, an explanation of any subcontract to such contract that is entered into with any person that is not eligible for the award of a contract pursuant to this section, prior to the performance of any work pursuant to such subcontract.

(f) The awarding authority may require that a contractor or subcontractor awarded a contract or a portion of a contract under this section furnish the following documentation: (1) A copy of the certificate of incorporation, certificate of limited partnership, partnership agreement or other organizational documents of the contractor or subcontractor; (2) a copy of federal income tax returns filed by the contractor or subcontractor for the previous year; and (3) evidence of payment of fair market value for the purchase or lease by the contractor or subcontractor of property or equipment from another contractor who is not eligible for set-aside contracts under this section.

(g) The awarding authority or the Commissioner of Administrative Services or the Commission on Human Rights and Opportunities may conduct an audit of the financial, corporate and business records and conduct an investigation of any small contractor or minority business enterprise which applies for or is awarded a set-aside contract for the purpose of determining eligibility for awards or compliance with the requirements established under this section.

(h) The provisions of this section shall not apply to any state agency or political subdivision of the state other than a municipality for which the total value of all contracts or portions of contracts of the types enumerated in subsection (b) of this section is anticipated to be equal to ten thousand dollars or less.

(i) In lieu of a performance, bid, labor and materials or other required bond, a contractor or subcontractor awarded a contract under this section may provide to the awarding authority, and the awarding authority shall accept a letter of credit. Any such letter of credit shall be in an amount equal to ten per cent of the contract for any contract that is less than one hundred thousand dollars and in an amount equal to twenty-five per cent of the contract for any contract that exceeds one hundred thousand dollars.

(j) (1) Whenever the awarding authority has reason to believe that any contractor or subcontractor awarded a set-aside contract has wilfully violated any provision of this section, the awarding authority shall send a notice to such contractor or subcontractor by certified mail, return receipt requested. Such notice shall include: (A) A reference to the provision alleged to be violated; (B) a short and plain statement of the matter asserted; (C) the maximum civil penalty that may be imposed for such violation; and (D) the time and place for the hearing. Such hearing shall be fixed for a date not earlier than fourteen days after the notice is mailed. The awarding authority shall send a copy of such notice to the Commission on Human Rights and Opportunities.

(2) The awarding authority shall hold a hearing on the violation asserted unless such contractor or subcontractor fails to appear. The hearing shall be held in accordance with the provisions of chapter 54. If, after the hearing, the awarding authority finds that the contractor or subcontractor has wilfully violated any provision of this section, the awarding authority shall suspend all set-aside contract payments to the contractor or subcontractor and may, in its discretion, order that a civil penalty not exceeding ten thousand dollars per violation be imposed on the contractor or subcontractor. If such contractor or subcontractor fails to appear for the hearing, the awarding authority may, as the facts require, order that a civil penalty not exceeding ten thousand dollars per violation be imposed on the contractor or subcontractor. The awarding authority shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested, to the contractor or subcontractor named in such order. The awarding authority may cause proceedings to be instituted by the Attorney General for the enforcement of any order imposing a civil penalty issued under this subsection.

(k) (1) On or before January 1, 2000, the Commissioner of Administrative Services shall establish a process for certification of small contractors and minority business enterprises as eligible for set-aside contracts. Each certification shall be valid for a period not to exceed two years. Any paper application for certification shall be no longer than six pages. The Department of Administrative Services shall maintain on its web site an updated directory of small contractors and minority business enterprises certified under this section.

(2) The Commissioner of Administrative Services may revoke such certification for cause after notice and an opportunity for a hearing in accordance with the provisions of chapter 54. Any person aggrieved by the commissioner’s decision to revoke such certification may appeal such decision to the Superior Court, in accordance with the provisions of section 4-183.

(3) Whenever the Commissioner of Administrative Services has reason to believe that a small contractor or minority business enterprise who has applied for or received certification under this section has included a materially false statement in his or her application, the commissioner may impose a penalty not exceeding ten thousand dollars after notice and a hearing held in accordance with chapter 54. Such notice shall include (A) a reference to the statement or statements contained in the application alleged to be false, (B) the maximum civil penalty that may be imposed for such misrepresentation, and (C) the time and place of the hearing. Such hearing shall be fixed for a date not later than fourteen days from the date such notice is sent. The commissioner shall send a copy of such notice to the Commission on Human Rights and Opportunities.

(4) The commissioner shall hold a hearing prior to such revocation or denial or the imposition of a penalty, unless such contractor or subcontractor fails to appear. If, after the hearing, the commissioner finds that the contractor or subcontractor has wilfully included a materially false statement in his or her application for certification under this subsection, the commissioner shall revoke or deny the certification and may order that a civil penalty not exceeding ten thousand dollars be imposed on the contractor or subcontractor. If such contractor or subcontractor fails to appear for the hearing, the commissioner may, as the facts require, revoke or deny the certification and order that a civil penalty not exceeding ten thousand dollars be imposed on the contractor or subcontractor. The commissioner shall send a copy of any order issued pursuant to this subsection to the contractor or subcontractor named in such order. The commissioner may cause proceedings to be instituted by the Attorney General for the enforcement of any order imposing a civil penalty issued under this subsection.

(l) On or before August 30, 2007, and annually thereafter, each state agency and each political subdivision of the state other than a municipality setting aside contracts or portions of contracts shall prepare a report establishing small and minority business set-aside program goals for the twelve-month period beginning July first in the same year. Each such report shall be submitted to the Commissioner of Administrative Services, the Commission on Human Rights and Opportunities and the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to planning and development and government administration and elections.

(m) On or before November 1, 1995, and quarterly thereafter, each state agency and each political subdivision of the state other than a municipality setting aside contracts or portions of contracts shall prepare a status report on the implementation and results of its small business and minority business enterprise set-aside program goals during the three-month period ending one month before the due date for the report. Each report shall be submitted to the Commissioner of Administrative Services and the Commission on Human Rights and Opportunities. Any state agency or political subdivision of the state, other than a municipality, that achieves less than fifty per cent of its small contractor and minority business enterprise set-aside program goals by the end of the second reporting period in any twelve-month period beginning on July first shall provide a written explanation to the Commissioner of Administrative Services and the Commission on Human Rights and Opportunities detailing how the agency or political subdivision will achieve its goals in the final reporting period. The Commission on Human Rights and Opportunities shall: (1) Monitor the achievement of the annual goals established by each state agency and political subdivision of the state other than a municipality; and (2) prepare a quarterly report concerning such goal achievement. The report shall be submitted to each state agency that submitted a report, the Commissioner of Economic and Community Development, the Commissioner of Administrative Services and the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to planning and development and government administration and elections. Failure by any state agency or political subdivision of the state other than a municipality to submit any reports required by this section shall be a violation of section 46a-77.

(n) Nothing in this section shall be construed to apply to the janitorial contracts awarded pursuant to subsections (b) to (d), inclusive, of section 4a-82.

(o) The Commissioner of Administrative Services may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 76-185, S. 1; P.A. 77-425, S. 1; 77-614, S. 73, 135, 284, 587, 610; P.A. 79-631, S. 11, 111; P.A. 82-358, S. 3, 10; P.A. 83-390, S. 1; P.A. 84-412, S. 7, 8; P.A. 85-364; 85-370, S. 1, 2; P.A. 87-577, S. 1, 5; P.A. 88-351, S. 11, 16; P.A. 90-253, S. 1, 4; P.A. 92-189, S. 2; P.A. 93-359; 93-409, S. 1; P.A. 95-79, S. 119, 189; 95-250, S. 1; 95-334, S. 6–8, 13; P.A. 96-211, S. 1, 5, 6; 96-256, S. 187, 209; P.A. 99-233, S. 1, 7; P.A. 00-199, S. 1, 3; P.A. 01-195, S. 101–103, 181; P.A. 06-129, S. 7; June Sp. Sess. P.A. 07-4, S. 65, 66; P.A. 09-158, S. 3; P.A. 11-229, S. 7; P.A. 13-227, S. 3; 13-234, S. 10; 13-304, S. 1.)

History: P.A. 77-425 replaced references to “departments” with references to “commissioners” throughout section and included director of purchases, amended Subsec. (a) to add exception re conflict with federal law to make set-aside duty mandatory rather than optional, to include contracts for purchase of supplies, materials, equipment or contractual services, to specify minimum set-aside percentage of 15% and to clarify method of calculation and amended Subsec. (c) to change contract value limit from $250,000 to $500,000 and to substitute “fiscal” for “calendar” year; P.A. 77-614 replaced commissioner of public works and director of purchases with commissioner of administrative services and, effective January 1, 1979, replaced commissioner of commerce with commissioner of economic development; P.A. 79-631 substituted reference to Sec. 32-23o for reference to Sec. 8-168(e) in Subsec. (e); P.A. 82-358 amended Subsec. (b) to require that contracts or portions of them valued at 25% of the total contract value be reserved for minority business enterprises; P.A. 83-390 added new Subsec. (a) containing definitions and amended Subsecs. (b) to (d), inclusive, relative to procedures and limits of set aside program; P.A. 84-412 included political subdivisions of the state other than municipalities, amended Subsec. (b) to read “the head of each state agency” rather than “the heads of all state agencies,” inserted Subsec. (c) concerning set asides by general contractors and Subsec. (f) concerning an exemption for certain agencies and political subdivisions, relettering previously existing Subsecs. as necessary; P.A. 85-364 inserted new Subsec. (f) awarding authority to require a contractor or subcontractor to perform not less than 15% of the work with his own forces and requiring at least 25% of the work to be performed by contractors or subcontractors, relettering remaining Subsecs. accordingly; P.A. 85-370 amended Subsec. (b) to insert provision allowing set-aside based on current year if average presents an extremely high or low range; P.A. 87-577 amended Subsec. (a) by adding subparagraph lettering, substituting $3,000,000 for $1,500,000 and adding requirement that at least 51% ownership be held by persons active in the affairs of the business in the definition of “small contractor” and redefining “minority business enterprise” to delete requirements that majority holder of stock or assets be active in daily affairs of the enterprise and have power to direct management and policies of enterprise, amended Subsec. (e) by substituting $1,500,000 for $750,000, amended Subsec. (f) by making mandatory the requirement that party awarded contract perform not less than 15% of work with own forces and added prohibition on subcontracting with business having interlocking ownership, management or employees, redesignated existing Subsec. (g) as Subsec. (i) and added new Subsecs. (g), (h) and (j) re required documentation, audits and procedures and penalties when section provisions are violated; P.A. 88-351 redefined “minority business enterprise” to require minority owners to be active in daily affairs of enterprise and to have power to direct management and policies, required total value of set-aside contracts to be at least 25% of average of total value of all contracts, deleting prior minimum of 15% in Subsec. (b), amended Subsec. (c) to specify applicability to “trade” contractor “or other entity authorized by such agency to award contracts”, and amended Subsec. (b) to permit commission on human rights and opportunities to conduct audit of financial records; P.A. 90-253 amended Subsec. (a) by adding definitions of “affiliated”, “control” and “person”, amended Subsec. (f) by deleting provisions re interlocking ownership, management or employees and adding provisions re subcontracting with affiliates and eligibility of affiliated persons for contract awards, and amended Subsec. (h) by adding provisions re audit of corporate and business records and investigations; P.A. 92-189 amended Subsec. (a) by adding any small contractor “who is an individual with a disability” to definition of “minority business enterprise” in Subdiv. (3) and adding Subdiv. (7) defining “individual with a disability”; P.A. 93-359 amended Subsec. (a) to redefine “small contractor” and “minority business enterprise” to include certain nonprofit corporations and to add a definition of “nonprofit corporation” and amended Subsec. (b) to limit eligibility of nonprofit corporations to predevelopment contracts awarded by the commissioner of housing; P.A. 93-409 redefined “small contractor” to raise maximum gross revenues from $3,000,000 to $10,000,000, amended Subsec. (e) by increasing the maximum contract award from $1,500,000 to $10,000,000, inserted new Subsec. (j) concerning a letter of credit, relettering former Subsec. (j) as (k), and added new Subsecs. (l) to (n), inclusive, re establishment by economic development commissioner of a certification process, re annual reports and re status reports, respectively; P.A. 95-79 amended Subsec. (a) to redefine “person” to include a limited liability company, effective May 31, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development and Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-334 amended Subsec. (a) to redefine “small contractor” by inserting “under the same ownership and management” and “immediately”, amended Subsec. (j) by inserting reference to “bid, labor and materials or other required” bonds, amended Subsec. (m) by changing reporting deadline from July first to September thirtieth, annually, and amended Subsec. (n) by changing reporting deadline from October first to November first, quarterly, and requiring that reports be submitted to Commission on Human Rights and Opportunities, effective July 13, 1995; P.A. 96-256 amended definition of “nonprofit corporation” in Subsec. (a) by replacing reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; P.A. 99-233 amended Subsec. (a)(1) and (3) to revise the definition of “small contractor” and “minority business enterprise” to include a business where at least 51% is owned by persons with operational authority over daily affairs instead of owned by persons active in daily affairs, amended Subsec. (b) to add provisions re serious need, amended Subsecs. (d), (e) and (h) to transfer authority from the Department of Economic and Community Development to the Department of Administrative Services, amended Subsec. (l) to require the Department of Administrative Services to establish a process for certification and added new Subsec. (o) concerning a precertification list, effective June 29, 1999; P.A. 00-199 amended Subsecs. (b)(2), (m) and (n) by replacing references to Commissioner of Economic and Community Development with references to Commissioner of Administrative Services, and further amended Subsec. (m) by adding reference to the committee on government administration and elections, and further amended Subsec. (n) by requiring that the Commission on Human Rights and Opportunities monitor the achievement of the annual goals established by each state agency and political subdivision of the state other than municipalities and prepare a quarterly report concerning such goal achievement, and by requiring that the report be submitted to each agency submitting a report and to the Commissioners of Economic and Community Development and Administrative Services, and providing that failure to submit reports shall be a violation of Sec. 46a-77, effective June 1, 2000; Sec. 32-9e transferred to Sec. 4a-60g in 2001; P.A. 01-195 made technical changes in Subsecs. (a)(3), (a)(5) and (j), effective July 11, 2001; P.A. 06-129 added Subsec. (p) re janitorial contracts awarded pursuant to Sec. 4a-82(b) to (e), inclusive; June Sp. Sess. P.A. 07-4 redefined “small contractor” in Subsec. (a)(1) and “individual with a disability” in Subsec. (a)(7), amended Subsec. (b) to eliminate provision re ability of agency head to set aside an amount based on the amount of all contracts not excluded from the calculation which are anticipated to be let in any fiscal year, deleted former Subsec. (e) re limitation on total amount of contract recommended or awarded, redesignated existing Subsecs. (f) to (p) as Subsecs. (e) to (o), amended Subsec. (e) to require written explanation of any subcontract entered into with a person not eligible for award of a contract under section, amended Subsec. (j) re duties of awarding authority, amended Subsec. (k) to replace provisions re printed directory and quarterly update with provision re updated directory maintained on web site, amended Subsec. (l) to replace “September 30, 1995,” with “August 30, 2007,” amended Subsec. (m) to require written explanation of how an agency will achieve its goals in the final reporting period if not reached by the end of the second reporting period and made technical changes, effective July 1, 2007, and further redefined “small contractor” in Subsec. (a)(1) to increase gross revenues under Subpara. (B) from $10,000,000 to $15,000,000, effective January 1, 2008; P.A. 09-158 redefined “individual with a disability” in Subsec. (a)(7), effective June 30, 2009; P.A. 11-229 amended Subsec. (a)(1) to redefine “small contractor”, deleted former Subsec. (n) re precertification list and redesignated existing Subsec. (o) as Subsec. (n); P.A. 13-227 amended Subsec. (n) to delete “four” re janitorial contracts and replace reference to Sec. 4a-82(e) with reference to Sec. 4a-82(d); P.A. 13-234 amended Subsec. (b) to replace reference to Commissioner of Economic and Community Development with reference to Commissioner of Housing, effective July 1, 2013; P.A. 13-304 amended Subsec. (a) to redefine “small contractor” in Subdiv. (1), to add new Subdiv. (2) defining “independent”, to redesignate existing Subdivs. (2) to (8) as Subdivs. (3) to (9) and to redefine “minority business enterprise” in redesignated Subdiv. (4), amended Subsec. (e) to increase requirements for contract performance from 15 per cent to 30 per cent and from 25 per cent to 50 per cent, amended Subsec. (k) to designate existing provisions re process for certification as Subdiv. (1) and to add Subdivs. (2), (3) and (4) re revocation of certification, penalty for materially false statement, and hearing prior to revocation and denial or imposition of penalty, respectively, and added Subsec. (o) re regulations for implementation (Revisor’s note: In Subsec. (k)(3), a reference to “Commission on Human Rights” was changed editorially by the Revisors to “Commission on Human Rights and Opportunities” for accuracy).



Section 4a-60h - (Formerly Sec. 32-9f). Administration of set-aside program. Regulations. Access to competitive contracts outside of program guaranteed.

(a) The Commissioner of Administrative Services shall be responsible for the administration of the set-aside program. The commissioner shall conduct regular training sessions, as the commissioner deems necessary, for state agencies to explain the set-aside program and to specify the factors that must be addressed in calculating agency goals under the program. The commissioner shall conduct informational workshops to inform businesses of set-aside opportunities and responsibilities.

(b) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of sections 4a-60g to 4a-60j, inclusive. Such regulations shall include (1) provisions concerning the application of the program to individuals with a disability; (2) guidelines for a legally acceptable format for, and content of, letters of credit authorized under subsection (j) of section 4a-60g; (3) procedures for random site visits to the place of business of an applicant for certification at the time of application and at subsequent times, as necessary, to ensure the integrity of the application process; and (4) time limits for approval or disapproval of applications.

(c) On or before January 1, 1994, the Commissioner of Administrative Services shall, by regulations adopted in accordance with chapter 54, establish a process to ensure that small contractors, small businesses and minority business enterprises have fair access to all competitive contracts outside of the set-aside program.

(P.A. 76-185, S. 2; P.A. 77-425, S. 3; 77-614, S. 284, 610; P.A. 92-189, S. 3; P.A. 93-409, S. 2; P.A. 95-250, S. 1; 95-334, S. 9, 13; P.A. 96-211, S. 1, 5, 6; P.A. 99-233, S. 2, 7.)

History: P.A. 77-425 replaced department of commerce with commissioner of commerce; P.A. 77-614 replaced commissioner of commerce with commissioner of economic development, effective January 1, 1979; P.A. 92-189 added provision requiring regulations to address application of program to individuals with a disability; P.A. 93-409 designated existing provisions as Subsec. (a) and added new Subsec. (b) requiring the commissioner to adopt regulations assuring fair access to state contracts for small contractors, small businesses and minority business enterprises; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-334 inserted Subdiv. indicators in Subsec. (a) and added provision requiring that regulations include guidelines re letters of credit, effective July 13, 1995; P.A. 99-233 divided existing Subsec. (a) into (a) and (b), redesignating existing Subsec. (b) as (c), amended Subsecs. (a) and (c) by replacing Commissioner of Economic and Community Development with Commissioner of Administrative Services, added provisions re training and workshops in Subsec. (a) and amended Subsec. (b) to authorize regulations to implement Secs. 32-9e to 32-9g, inclusive, adding Subdiv. (3) re random site visits and Subdiv. (4) re time limits for approval of application, effective June 29, 1999; Sec. 32-9f transferred to Sec. 4a-60h in 2001.



Section 4a-60i - (Formerly Sec. 32-9g). Responsibilities of agency heads to negotiate and approve contracts not affected.

Nothing in sections 4a-60g to 4a-60i, inclusive, shall be construed to interfere with the responsibilities of the heads of all state agencies to directly negotiate and approve all such contracts.

(P.A. 76-185, S. 3; P.A. 77-425, S. 2; 77-614, S. 73, 135, 587, 610; P.A. 83-390, S. 2.)

History: P.A. 77-425 replaced “departments” with “commissioners” of public works and transportation and included director of purchases; P.A. 77-614 replaced public works commissioner and director of purchases with commissioner of administrative services; P.A. 83-390 expanded section to cover heads of all state agencies, where previously only administrative services and transportation commissioners were included; Sec. 32-9g transferred to Sec. 4a-60i in 2001.



Section 4a-60j - (Formerly Sec. 32-9h). Time for payment of contractors.

A small contractor shall receive payment on a contract awarded to him under the provisions of sections 4a-60g to 4a-60i, inclusive, no later than thirty days from the due date of any such payment on such contract.

(P.A. 77-425, S. 4.)

History: Sec. 32-9h transferred to Sec. 4a-60j in 2001.



Section 4a-61 - (Formerly Sec. 4-114b). Award of contracts concerning minority business enterprises.

The Commissioner of Administrative Services, with the advice of the Commissioner of Economic and Community Development, shall adopt regulations, in accordance with chapter 54, establishing procedures for the award of contracts concerning minority business enterprises by the state or any political subdivision of the state other than a municipality.

(P.A. 82-358, S. 1, 10; P.A. 83-580, S. 6, 8; P.A. 84-412, S. 4, 8; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 83-580 removed references to Secs. 32-9e, 32-9n, 32-53 and 32-23o(a); P.A. 84-412 included political subdivisions of the state other than municipalities and made certain technical changes; Sec. 4-114b transferred to Sec. 4a-61 in 1989; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 4a-62 - (Formerly Sec. 4-114c). Minority Business Enterprise Review Committee.

(a) There is established a Minority Business Enterprise Review Committee. The committee shall consist of two members of the House of Representatives appointed by the speaker of the House, two members of the House appointed by the minority leader of the House, two members of the Senate appointed by the president pro tempore of the Senate, and two members of the Senate appointed by the minority leader of the Senate. The committee shall conduct an ongoing study of contract awards, loans and bonds made or guaranteed by the state or any political subdivision of the state other than a municipality for the purpose of determining the extent of compliance with the provisions of the general statutes concerning contract awards, loans and bonds for minority business enterprises, including the set-aside program for such business enterprises.

(b) The committee may request any agency of the state authorized to award public works contracts or to enter into purchase of goods or services contracts to submit such information on compliance with sections 4a-60 and 4a-60g and at such times as the committee may require. The committee shall consult with the Departments of Administrative Services, Transportation and Economic and Community Development and the Commission on Human Rights and Opportunities concerning compliance with the state programs for minority business enterprises. The committee shall report annually on or before February first to the Joint Committee on Legislative Management on the results of its ongoing study and include its recommendations, if any, for legislation.

(P.A. 82-358, S. 2, 10; P.A. 83-580, S. 7, 8; P.A. 84-412, S. 5, 8; P.A. 88-351, S. 13, 16; P.A. 11-51, S. 49; June 12 Sp. Sess. P.A. 12-2, S. 45; P.A. 13-247, S. 203.)

History: P.A. 83-580 inserted Sec. 32-82 in the review list; P.A. 84-412 included political subdivisions of the state other than municipalities and made certain technical changes; P.A. 88-351 amended Subsec. (a) by deleting “a member” and substituting “two members”, deleting “review” and substituting “conduct an ongoing study of” and adding “including the set-aside program for such business enterprises”, and added Subsec. (b) re permitting committee to request information of state agencies, consultation with certain state agencies re compliance with state programs for minority business enterprises and annual report to legislative management; Sec. 4-114c transferred to Sec. 4a-62 in 1989; P.A. 11-51 amended Subsec. (b) to replace reference to Department of Public Works with reference to Departments of Administrative Services and Construction Services, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (b) to delete “Standing” re Joint Committee on Legislative Management; P.A. 13-247 amended Subsec. (b) to delete reference to Department of Construction Services, effective July 1, 2013.



Section 4a-63 - Disqualification from bidding on contracts. Suspension.

(a) The Commissioner of Administrative Services may disqualify any person, firm or corporation, for up to five years, from bidding on contracts with the Department of Administrative Services, pursuant to section 4a-57, for supplies, materials, equipment and contractual services required by any state agency, for one or more causes set forth under subsection (c) of this section. The commissioner may initiate a disqualification proceeding after consulting with the purchasing agency, if any, and the Attorney General and shall provide notice and an opportunity to be heard to the person, firm or corporation which is the subject of the proceeding. The commissioner shall issue a written decision within ninety days of the last date of such hearing and state in the decision the reasons for the action taken and, if the person, firm or corporation is being disqualified, the period of such disqualification. The commissioner shall send the decision to such person, firm or corporation by certified mail, return receipt requested. The written decision shall be a final decision for the purposes of sections 4-180 and 4-183.

(b) Before initiating such a proceeding or during the proceeding, the commissioner may, after consulting with any such purchasing agency and the Attorney General, suspend the person, firm or corporation from being considered for the awarding of such a contract for such supplies, materials, equipment or contractual services, if the commissioner determines that there is probable cause for disqualification under subsection (a) of this section. No such suspension shall exceed three months. The commissioner may suspend such a person, firm or corporation only by issuing a written decision setting forth the reasons for, and the period of, the suspension. The commissioner shall send the decision to such person, firm or corporation by certified mail, return receipt requested.

(c) Causes for disqualification or suspension from bidding on contracts shall include the following:

(1) Conviction or entry of a plea of guilty for commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract;

(2) Conviction or entry of a plea of guilty under state or federal law for embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which affects responsibility as a state contractor;

(3) Conviction or entry of a plea of guilty under state or federal antitrust, collusion or conspiracy statutes arising out of the submission of bids or proposals;

(4) Noncompliance with contract provisions, of a character regarded by the commissioner to be of such gravity as to indicate a lack of responsibility to perform as a state contractor, including deliberate failure, without good cause, to perform in accordance with specifications or time limits provided in a contract;

(5) A recent record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts, unless such failure to perform or unsatisfactory performance was caused by acts beyond the control of the contractor or supplier; or

(6) Any other cause the commissioner determines to be so serious or compelling as to affect responsibility as a state contractor, including disqualification by another governmental entity, having caused financial loss to the state or having caused a serious delay or inability of state officials to carry out their duties on a past contract or contracts.

(P.A. 87-258; P.A. 99-161, S. 5, 11; P.A. 07-202, S. 2.)

History: P.A. 99-161 amended Subsec. (a) re initiation of disqualification proceedings by deleting the word “only” before “after consulting with the purchasing agency, if any, and the Attorney General”, effective July 1, 1999; P.A. 07-202 amended Subsec. (a) to increase potential disqualification period from two years to five years, effective July 10, 2007.



Section 4a-64 - (Formerly Sec. 4-116). Persons not to be interested in contract.

Neither the Commissioner of Administrative Services, nor any member of his office staff, nor any member of the Standardization Committee nor the executive head of any state agency to whom purchasing authority has been delegated pursuant to section 4a-52a, nor any member of his office staff, nor the chief executive officer of a constituent unit of the state system of higher education or institution within such a constituent unit, nor any member of his office staff, shall be financially interested, or have any personal beneficial interest, either directly or indirectly, in any contract or purchase order for any supplies, materials, equipment or contractual services furnished to or used by any state agency or, in the case of the chief executive officer of such a constituent unit or such an institution or any member of his staff, by any such constituent unit or institution; nor shall such commissioner or member of his staff or member of the Standardization Committee or executive head or member of his staff or chief executive officer of such a constituent unit or institution or any member of his staff accept or receive, directly or indirectly, from any person, firm or corporation to which any contract or purchase order may be awarded by the Department of Administrative Services, any such state agency or any such constituent unit or institution, as the case may be, by rebate, gifts or otherwise, any money, or anything of value whatsoever, or any promise, obligation or contract for future reward or compensation. Any person who violates any provision of this section shall be fined not more than five hundred dollars or imprisoned not more than six months or be both fined and imprisoned.

(March, 1950, S. 94d; 1959, P.A. 258, S. 8; P.A. 77-614, S. 97, 610; P.A. 90-201, S. 5, 11; P.A. 95-285, S. 6, 9.)

History: 1959 act substituted “director” for “supervisor”; P.A. 77-614 substituted commissioner of administrative services for director of purchases; Sec. 4-116 transferred to Sec. 4a-64 in 1989; P.A. 90-201 added the chief executive officers of the constituent units of the state system of higher education and of the institutions within the constituent units, and members of their office staffs, as persons not to be interested in contracts; P.A. 95-285 applied section to executive heads of state agencies to whom purchasing authority is delegated pursuant to Sec. 4a-52 and any members of their office staff, effective July 1, 1995.



Section 4a-65 - (Formerly Sec. 4-115). Unlawful purchases.

When any state agency purchases or contracts for any supplies, materials, equipment or contractual services contrary to the provisions of this chapter or the regulations promulgated in pursuance thereof, such order or contract shall be void and of no effect. The administrative head of such agency shall be personally liable for the costs of such order or contract and, if already paid for out of state funds, the amount thereof may be recovered from such administrative head by the state in a civil action.

(1949 Rev., S. 254; 1959, P.A. 258, S. 7.)

History: 1959 act made no change in section; Sec. 4-115 transferred to Sec. 4a-65 in 1989.



Section 4a-66 - (Formerly Sec. 4-25). Acquisition of federal property. Contracts with federal agencies concerning health services. Exemption from statutes or municipal charter. Purchasing from federal contractors.

(a) The state, through the Commissioner of Administrative Services, or any political subdivision thereof, through the officer or agent legally authorized to make purchases on its behalf, may enter into any contract with the United States government or any federal agency for the purchase, lease or other acquisition of any equipment, supplies, materials or other property or for the purchase, sale or exchange of, or other cooperation concerning, services related to medicine or health. No provision of the statutes or of any municipal charter concerning the inviting of competitive bids, public advertising for bids or of expenditures, the delivery of purchases before payment, or any other provision which may result in disadvantage or loss of opportunity to such state agency or subdivision in such transactions with the federal government, shall apply to transactions made under the provisions of this subsection. Any municipality desiring to enter into any such contract may do so only after the acceptance of the applicable provisions of this section at a meeting of such municipality warned and held for the purpose.

(b) The state, through the Commissioner of Administrative Services and pursuant to Public Law 103-355, may purchase equipment, supplies, materials, information technology services or other property or services from a person who has a contract to sell such property to a department, agency or instrumentality of the United States government, in accordance with the terms and conditions of said contract.

(1949 Rev., S. 263; P.A. 77-111, S. 1, 2; 77-614, S. 135, 610; P.A. 96-176, S. 3; P.A. 08-19, S. 1.)

History: P.A. 77-111 allowed contracting with federal agencies for services related to medicine or health; P.A. 77-614 replaced director of purchases with commissioner of administrative services; Sec. 4-25 transferred to Sec. 4a-66 in 1989; P.A. 96-176 designated existing provisions as Subsec. (a), inserted “Government” in Subsec. (a) and added Subsec. (b) re purchasing from federal contractors; P.A. 08-19 amended Subsec. (b) to include references to information technology services and other services, effective April 29, 2008.



Section 4a-67 - (Formerly Sec. 4-120a). Acquisition of federal surplus property.

The Commissioner of Administrative Services is designated as the official agency of the state to acquire, warehouse and distribute surplus personal property of the federal government and to act on behalf of any state agencies or other donees eligible for such federal surplus personal property under federal legislation or regulations, and is authorized to execute, with the approval of the Attorney General, any certification or agreement required by the federal government and to take all other action necessary or appropriate to cooperate with the federal government in carrying out the purpose of any federal act or regulation in connection with such surplus personal property. All moneys or other assets derived from the sale of property acquired under the provisions of this section shall be credited to the revolving fund established by section 4a-75 and may be expended after allotment in accordance with law.

(1959, P.A. 136, S. 1; 1967, P.A. 482, S. 1; P.A. 77-614, S. 101, 610.)

History: 1967 act required proceeds of sales be credited to revolving fund; P.A. 77-614 replaced director of purchases with commissioner of administrative services; Sec. 4-120a transferred to Sec. 4a-67 in 1989.



Section 4a-67a - Efforts to increase state purchase of goods containing recyclable materials and goods capable of being recycled or remanufactured.

(a) The Commissioner of Administrative Services shall, whenever practicable, make efforts to increase state procurement of goods that contain recycled materials and products that are recyclable or remanufactured, as defined in subsection (c) of section 4a-59. Such efforts may include: (1) Requiring replies to state agency bid specifications to include a statement of postconsumer and secondary waste content; (2) establishing minimum goals for state purchase of white bond and other paper with specified postconsumer and secondary waste content and a schedule for the accomplishment of such goals; (3) requiring bids to be accompanied by statements assessing the ability of the materials to be recycled or products to be recycled or remanufactured and assessing the extent to which there are established recycling programs which would facilitate recycling or remanufacturing; (4) authorizing the Department of Administrative Services to substitute similar but different paper products to meet agency orders if the substitute has a higher postconsumer waste content; (5) requiring the Department of Administrative Services to revise a specification to eliminate requirements which favor virgin over recycled materials unless there is a compelling reason for the specification; (6) requiring the commissioner to investigate and report to the Municipal Solid Waste Recycling Advisory Council opportunities for purchase of materials containing postconsumer waste; and (7) requiring the state to utilize two-sided copies, whenever possible, to reduce paper waste.

(b) The Commissioner of Administrative Services shall post on the department’s Internet web site information regarding the department’s efforts to increase state procurement of goods that contain recycled materials and products that are recyclable or remanufactured.

(c) The Commissioner of Administrative Services shall revise the specifications for products and materials purchased by the state for which the United States Environmental Protection Agency has guidelines for minimum recycled content to incorporate such minimum guidelines. Such specifications shall favor recycled, recyclable or remanufactured products and materials where such products or materials are available.

(P.A. 88-231, S. 1; P.A. 93-367, S. 3; P.A. 94-153, S. 2; P.A. 99-213, S. 4; P.A. 12-205, S. 7.)

History: P.A. 93-367 amended Subsec. (b) to delete requirement that report be submitted to municipal solid waste recycling advisory council and added Subsec. (c) re revision of purchasing specifications; P.A. 94-153 amended Subsec. (c) to delete a provision regarding an aggregate price preference for any fiscal year; P.A. 99-213 amended Subsec. (a) to require preparation and updating of plan to increase state procurement of products that are recyclable or remanufactured and amended Subsec. (c) to require bid specifications for products and materials purchased by state to favor recyclable or remanufactured products; P.A. 12-205 amended Subsec. (a) to replace language requiring preparation of a plan with language requiring commissioner to make efforts to increase state purchase of recycled or recyclable goods, deleted former Subsec. (b) re submission of report re implementation of the plan and added new Subsec. (b) requiring commissioner to post information re department’s efforts on its web site, effective July 1, 2012.



Section 4a-67b - Elimination of use of disposable and single-use products in state government.

(a) As used in this section and section 4b-15, “disposable product” means any product with an essential part which cannot be replaced, refilled or renewed and for which a reusable product exists, and “single-use product” means any nonconsumable product designed to be discarded after one use or customarily used only once and for which a reusable substitute exists.

(b) The Commissioner of Administrative Services shall, whenever practicable, eliminate the use of disposable and single-use products in state government.

(c) The provisions of this section shall not be deemed to apply to disposable or single-use products directly related to health or veterinary care or medical or scientific research.

(d) On and after October 1, 1999, the Department of Administrative Services in the exercise of its procurement authority shall not procure any product for state use if the original manufacturer of the product prohibits the remanufacture or recycling of such product or requires any contract that forbids remanufacturing or recycling of the product. The provisions of this subsection shall not prohibit the department from procuring products from a manufacturer who has entered into a written contract with the department or a customer pursuant to which the department or a customer agrees to return a used product to the manufacturer for recycling or remanufacturing provided such manufacturer has established a recycling or remanufacturing program for such product.

(P.A. 89-385, S. 8; P.A. 99-213, S. 1; P.A. 12-205, S. 8.)

History: P.A. 99-213 added new Subsec. (d) to prohibit Department of Administrative Services from purchasing products from manufacturers that prohibit remanufacturing or recycling of such products, effective October 1, 1999; P.A. 12-205 amended Subsec. (b) to replace language re plan and schedule for elimination of disposable and single-use products with requirement that commissioner eliminate such products whenever practicable, effective July 1, 2012.



Section 4a-67c - Equipment and appliances for state use, energy standards.

The Department of Administrative Services and each other budgeted agency, as defined in section 4-69, exercising procurement authority shall procure equipment and appliances for state use that meet or exceed the federal energy conservation standards set forth in the Energy Policy and Conservation Act, 42 USC 6295, any federal regulations adopted thereunder, any applicable energy performance standards established in accordance with subsection (j) of section 16a-38 and meet or exceed the federal Energy Star standards. Purchases of equipment and appliances for which energy performance standards have been established pursuant to subsection (j) of section 16a-38 shall be (1) made from among those specific models of equipment and appliances which meet such standards, and (2) based, when possible, on competitive bids. Such bids shall be evaluated on the basis of the life-cycle cost standards, if any, established pursuant to subsection (b) of section 16a-38.

(P.A. 90-219, S. 12; P.A. 93-417, S. 3, 5; P.A. 94-67, S. 3; P.A. 95-346, S. 2, 4; P.A. 07-242, S. 16.)

History: P.A. 93-417 replaced requirement that department purchase energy-efficient appliances with requirement that department procure equipment and appliances which meet or exceed federal standards, effective October 1, 1993, and applicable to design proposals for major capital projects which are commenced after that date; P.A. 94-67 added provisions re energy performance and life-cycle cost standards; P.A. 95-346 applied section to budgeted agencies exercising procurement authority, added reference to federal regulations and made a technical change, effective July 1, 1995; P.A. 07-242 added requirement that equipment and appliances meet or exceed Energy Star standards and made a technical change.



Section 4a-67d - Purchase of cars and light duty trucks. Gasoline mileage ratings. Alternative-fueled, hybrid electric or plug-in electric vehicles. Requirements. Exemptions. Reports.

(a) The fleet average for cars or light duty trucks purchased by the state shall: (1) On and after October 1, 2001, have a United States Environmental Protection Agency estimated highway gasoline mileage rating of at least thirty-five miles per gallon and on and after January 1, 2003, have a United States Environmental Protection Agency estimated highway gasoline mileage rating of at least forty miles per gallon, (2) comply with the requirements set forth in 10 CFR 490 concerning the percentage of alternative-fueled vehicles required in the state motor vehicle fleet, and (3) obtain the best achievable mileage per pound of carbon dioxide emitted in its class. The alternative-fueled vehicles purchased by the state to comply with said requirements shall be capable of operating on natural gas or electricity or any other system acceptable to the United States Department of Energy that operates on fuel that is available in the state.

(b) Notwithstanding any other provisions of this section, (1) on and after January 1, 2008: (A) At least fifty per cent of all cars and light duty trucks purchased or leased by the state shall be alternative-fueled, hybrid electric or plug-in electric vehicles, (B) all alternative-fueled vehicles purchased or leased by the state shall be certified to the California Air Resources Board’s Low Emission Vehicle II Ultra Low Emission Vehicle Standard, (C) all gasoline-powered light duty and hybrid vehicles purchased or leased by the state shall, at a minimum, be certified to the California Air Resource Board’s Low Emission Vehicle II Ultra Low Emission Vehicle Standard, and (2) on and after January 1, 2012, one hundred per cent of such cars and light duty trucks shall be alternative-fueled, hybrid electric or plug-in electric vehicles. If the Commissioner of Administrative Services determines that the vehicles required by the provisions of this subsection are not available for purchase or lease, the Commissioner of Administrative Services shall include an explanation of such determination in the annual report described in subsection (f) of this section.

(c) The provisions of subsections (a) and (b) of this section shall not apply to any vehicle of the Department of Emergency Services and Public Protection that the Commissioner of Emergency Services and Public Protection designates as necessary for the Department of Emergency Services and Public Protection to carry out its mission, provided the Commissioner of Administrative Services approves of such designation and, in consultation with the Commissioner of Emergency Services and Public Protection, provides an explanation of why the provisions of subsections (a) and (b) of this section should not apply to such vehicles.

(d) As used in this section, the terms “car” and “light duty truck” shall be as defined in the United States Department of Energy Publication DOE/CE-0019/8, or any successor publication.

(e) Not later than October 1, 2007, the Commissioner of Administrative Services shall file a report with the joint standing committees of the General Assembly having cognizance of matters relating to government administration, the environment and energy that includes: (1) Details on the composition of the state fleet, including, but not limited to, a listing of all vehicles owned, leased or used by the Departments of Transportation and Emergency Services and Public Protection, the make, model and fuel type of vehicles that compose the state fleet and the amount of fuel, including alternative fuels, that each vehicle uses, and (2) a copy of the determination made by the Commissioner of Energy and Environmental Protection pursuant to subsection (a) of section 2 of public act 07-4 of the June special session. The Departments of Transportation and Emergency Services and Public Protection shall submit all data requested of such departments by the Department of Administrative Services in connection with the preparation of such report.

(f) On or before January 1, 2008, and annually thereafter, the Commissioner of Administrative Services shall file a report with the joint standing committees of the General Assembly having cognizance of matters relating to government administration, the environment and energy that includes: (1) Details on the composition of the state fleet, including, but not limited to, a listing of all vehicles owned, leased or used by the Departments of Transportation and Emergency Services and Public Protection, the make, model and fuel type of vehicles that compose the state fleet and the amount of fuel, including alternative fuels, that each vehicle uses, (2) any changes to the determination made by the Commissioner of Energy and Environmental Protection pursuant to subsection (a) of section 35 of public act 07-4 of the June special session* or any update concerning the waiver application submitted pursuant to subsection (a) of section 35 of public act 07-4 of the June special session*, as applicable, (3) a listing of any vehicle exempted pursuant to subsection (c) of this section along with the Commissioner of Administrative Services’ explanation for such exemption, (4) any changes or amendments to the plan required by subsection (b) of section 35 of public act 07-4 of the June special session*, and (5) any changes or amendments to the plan required by subsection (c) of section 35 of public act 07-4 of the June special session*. The Departments of Transportation and Emergency Services and Public Protection shall submit all data requested of such departments by the Department of Administrative Services in connection with the preparation of such report.

(g) The Commissioner of Administrative Services may enter into any agreement necessary to carry out the provisions of subsections (e) and (f) of this section.

(h) For purposes of this section, “hybrid” means a passenger car that draws acceleration energy from two on board sources of stored energy that consists of either an internal combustion or heat engine which uses combustible fuel and a rechargeable energy storage system, and, for any passenger car or light duty truck with a model year of 2004 or newer, that is certified to meet or exceed the California LEV (Low Emission Vehicle) II LEV Standard.

(i) In performing the requirements of this section, the Commissioners of Administrative Services and Energy and Environmental Protection shall, whenever possible, consider the use of and impact on Connecticut-based companies.

(P.A. 90-219, S. 5; P.A. 93-37, S. 1, 2; 93-199, S. 5, 6; P.A. 01-168, S. 2; P.A. 04-231, S. 2; P.A. 07-242, S. 122; June Sp. Sess. P.A. 07-4, S. 34; P.A. 11-51, S. 134; 11-80, S. 1.)

*Note: Section 35 of public act 07-4 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 93-37 amended Subsec. (a) to modify the gasoline mileage requirements and added Subsec. (d) re requirements for purchase of alternative fuel vehicles, effective April 22, 1993; P.A. 93-199 changed mileage rating in Subsec. (a) from 26 to 29 miles per gallon for cars and from 20 to 24 miles per gallon for light duty trucks and added exemption in Subsec. (b) for certain vehicles purchased by state and intended for conversion to alternative fuel use, effective July 1, 1993; P.A. 01-168 amended Subsec. (a) by redefining the highway gasoline mileage rating required in the state motor vehicle fleet, and deleted Subsec. (d) re requirements for the purchase of car and light duty trucks powered by combustion of natural gas or electricity in calendar years 1993 and 1994; P.A. 04-231 added Subsec. (a)(3) re best achievable mileage per pound of carbon dioxide and amended Subsec. (b) to delete exception for cars or trucks intended for conversion into natural gas or electric-powered vehicles; P.A. 07-242 added new Subsec. (b) re efficiency ratings, redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), and made exception in Subsec. (c) applicable to new Subsec. (b) as well as Subsec. (a), effective June 4, 2007; June Sp. Sess. P.A. 07-4 added new Subsec. (b) re requirements for alternative-fueled, hybrid electric or plug-in electric vehicles, amended Subsec. (c) by replacing provision re vehicles purchased for law enforcement or special use purposes with provision re vehicles of the Department of Public Safety, and added Subsecs. (e) to (i), effective June 29, 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (e), (f) and (i), effective July 1, 2011.



Section 4a-67e - Standards for purchase of recycled paper.

All recycled xerographic or copy paper purchased by the state for use in state offices shall meet the applicable minimum recycled content standards established in federal Executive Order No. 13101, and any regulations or guidelines promulgated by the United States Environmental Protection Agency to carry out the purposes of said order, for purchase of paper by the federal government, provided such paper shall have a composition such that at least ten per cent of the fiber material used to produce such paper is derived from postconsumer recovered paper. Any recycled white paper used for state lottery tickets and tax return forms shall meet the standards provided therein for xerographic copy paper, provided at least thirty per cent of the fiber material used to produce such paper is derived from postconsumer recovered paper, and further provided the recycled paper for lottery tickets meets lottery security requirements. All tax return booklets prepared by the Department of Revenue Services shall be printed on recycled paper which meets the minimum recycled content standards for white paper or newsprint, whichever is used in such booklets, established by the United States Environmental Protection Agency, provided at least ten per cent of the fiber material used to produce such white paper is derived from postconsumer recovered paper.

(P.A. 93-367, S. 1; P.A. 97-124, S. 11, 16; P.A. 01-168, S. 3; P.A. 06-196, S. 189.)

History: P.A. 97-124 changed the minimum recycled content standard for recycled xerographic or copy paper to that contained in federal Executive Order No. 12873, effective June 6, 1997; P.A. 01-168 made technical changes and replaced “ten per cent” with “thirty per cent”; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 4a-67f - Specifications for printing and writing paper.

(a) The Commissioner of Administrative Services shall revise the specifications for printing and writing paper purchased by the state to (1) incorporate the standards provided for in federal Executive Order No. 13101 and any regulations or guidelines promulgated by the United States Environmental Protection Agency to carry out the purposes of said order, and (2) provide for the purchase and use by state agencies of paper composed entirely of materials manufactured using processes (A) which do not involve the harvesting of trees or which are otherwise derived entirely from sources other than trees, and (B) which can be categorized as having less adverse impact on the environment than conventional processes.

(b) The commissioner may provide for alternative standards in such specifications if the commissioner determines that (1) a satisfactory level of competition does not exist with regard to the market for a particular paper item specified in such standards, (2) a particular paper item is not available within a reasonable time period, or (3) the available items fail to meet reasonable performance standards established by the agency for which such items are being procured.

(P.A. 94-153, S. 1; P.A. 98-99, S. 2; P.A. 06-196, S. 190.)

History: P.A. 98-99 amended Subsec. (a) to add provisions re purchase of paper produced by processes with less adverse environmental impact; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 4a-67g - Recycling and remanufacture of laser printer toner cartridges.

The Department of Administrative Services shall make available for recycling or remanufacture any spent laser printer toner cartridge purchased by such agency on and after October 1, 1999.

(P.A. 99-213, S. 2.)



Section 4a-67h - Procedures promoting the procurement and use of recycled products and environmentally preferable products and services by state agencies.

(a) As used in this section, “environmentally preferable” means, with regard to products, services or practices, that such products, services or practices have a lesser or reduced negative effect on human health and the environment when compared to competing products, services or practices that serve the same function. “Environmentally preferable products” includes both recycled and recyclable products.

(b) Within available appropriations, the Department of Administrative Services shall establish procedures that promote, to the greatest extent feasible, the procurement and use of recycled products and environmentally preferable products, services, and practices by state agencies. The department shall: (1) Designate environmentally preferable products, taking into consideration the raw materials acquisition, production, manufacturing, packaging, distribution, reuse, operation, maintenance or disposal aspects of such products, and establish minimum standards and specifications for their procurement and use; (2) when feasible, include the use of environmentally preferable products and services as a criteria in a multiple criteria bid or an evaluation factor in requests for proposals; and (3) consider the use of environmentally preferable business practices when reviewing the overall performance of a bidder or proposer’s business operation. Such procedures shall not be considered regulations, as defined in section 4-166.

(c) Not later than January 1, 2005, and annually thereafter, the department shall: (1) Develop and maintain information about environmentally preferable products, services and practices procured through the department, including, but not limited to, products, services and practices that minimize global warming impact and recycled products; (2) provide assistance with the implementation of the procedures developed pursuant to subsection (b) of this section and provide information to agencies about the use of environmentally preferable products and services; and (3) monitor the use of environmentally preferable products, services and practices and recycled products by state agencies. Such information compiled pursuant to this subsection shall designate those products, services or practices that cost the same as or less than other similar products, services or practices.

(P.A. 01-168, S. 1; P.A. 03-19, S. 9; P.A. 04-252, S. 4; P.A. 05-288, S. 19.)

History: P.A. 03-19 made technical changes in Subsec. (b), effective May 12, 2003; P.A. 04-252 amended Subsec. (b) to replace “products and services” with “products, services, and practices”, and amended Subsec. (c) to replace “Within available appropriations” with “Not later than January 1, 2005, and annually thereafter”, to add provisions re environmentally preferable practices, to add provision re products, services and practices procured through the department that minimize global warming impact, and to add provision re products, services or practices that cost the same or less than other similar products, services or practices (Revisor’s note: In 2005, the phrase “Such information compiled pursuant to subsection (c) of this section and this subsection shall ...”, which appeared in the last sentence of said Subsec. (c), as enacted, was changed editorially by the Revisors to “Such information compiled pursuant to this subsection shall ...”, for accuracy); P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005.



Section 4a-68 to 4a-70 - (Formerly Secs. 4-34, 4-117, 4-124). Commissioner to contract for state printing; exception; reproduction of documents filed with certain agencies. Commissioner of Administrative Services to approve requests for microcopying services. Forms used by state agencies; duties of Administrative Services Commissioner re forms.

Sections 4a-68 to 4a-70, inclusive, are repealed effective July 1, 1996.

(1949 Rev., S. 277; March, 1950, S. 95d; 1953, S. 92d, 98d; 1955, S. 103d, 1010d; 1957, P.A. 176, S. 13, 14; 537, S. 1; 1959, P.A. 258, S. 9; 1963, P.A. 519, S. 1; 1967, P.A. 495, S. 1; 1971, P.A. 566; P.A. 73-679, S. 17, 43; P.A. 74-23; P.A. 75-537, S. 32, 55; P.A. 77-614, S. 83, 98, 105, 610; P.A. 79-343; P.A. 80-388, S. 2; P.A. 88-297, S. 11; P.A. 90-230, S. 7, 101; P.A. 91-144, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-230, S. 32, 45; 95-257, S. 12, 21, 58; P.A. 96-88, S. 8, 9.)



Section 4a-70a - Prohibition on printing state stationery containing party symbol.

No public official or state employee, as defined in section 1-79, shall print or arrange for the printing of stationery for the state containing a generally recognized symbol of a major or minor party, as defined in section 9-372.

(P.A. 91-351, S. 27, 28.)



Section 4a-71 - (Formerly Sec. 4-121a). Prompt payment by state departments and agencies.

(a) Except as provided in section 4a-73, each state department and agency shall pay interest at a rate equal to the monthly effective yield for the Short Term Investment Fund administered by the Treasurer pursuant to sections 3-27a to 3-27f, inclusive, on amounts due on written contracts for public works, personal services, goods and services, equipment and travel, whenever such department or agency fails to make timely payment.

(b) For the purposes of this section, payment shall be timely if: (1) A check or warrant is mailed or delivered on the date specified for the amount specified in the applicable contract documents, or, if no date is specified, within forty-five days of receipt of a properly completed claim or receipt of goods and services, whichever is later; or (2) for any amount that is required to be withheld under state or federal law, a check or warrant is mailed or delivered in the proper amount on the date the amount may be released under the applicable law.

(P.A. 84-243, S. 4; P.A. 05-95, S. 1.)

History: Sec. 4-121a transferred to Sec. 4a-71 in 1989; P.A. 05-95 changed interest rate in Subsec. (a) from 1% per month to the monthly effective yield for the Short Term Investment Fund.



Section 4a-72 - (Formerly Sec. 4-121b). Prompt payment. Exceptions.

(a) Section 4a-71 shall not apply to the following: (1) Interagency or intergovernmental transactions; (2) amounts payable to employees or prospective employees of state departments or agencies as reimbursement for expenses; (3) claims subject to a good faith dispute, if before the date of timely payment, notice of the dispute is: (A) Sent by certified mail; (B) personally delivered; or (C) sent in accordance with any procedure in the contract; (4) contracts entered into before October 1, 1984; (5) contracts related to highway or road construction, reconstruction or maintenance; or (6) claims, contracts or projects that are to be paid for exclusively with federal funds.

(b) As used in subdivision (3) of subsection (a) of this section, “good faith dispute” means: (1) A contention by the state that goods delivered or services rendered were: (A) Of less quantity or quality than ordered or specified by contract; (B) faulty; or (C) installed improperly; or (2) any other reason giving cause for the withholding of payment by the state until such dispute is settled.

(P.A. 84-243, S. 5; P.A. 05-288, S. 20.)

History: Sec. 4-121b transferred to Sec. 4a-72 in 1989; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.



Section 4a-73 - (Formerly Sec. 4-121c). Administration of prompt payment provisions.

(a) Any state agency required to pay late payment penalties under section 4a-71 shall pay the penalties from funds designated for administrative costs of the agency receiving the public works, personal services, goods and services, equipment or travel. The penalties shall not be paid from other funds of the state.

(b) Any amount of an interest penalty which remains unpaid at the end of any thirty-day period shall be added to the principal amount of the debt and, thereafter, interest penalties shall accrue on that amount.

(c) In instances where a claim is filled out incorrectly or where there is any defect or impropriety in a claim submitted, the state department or agency shall contact the vendor within ten days. An error on the vendor’s claim, if corrected within five business days of his being so contacted and within the payment period as determined pursuant to section 4a-71, shall not result in the vendor being paid after the expiration of the period for timely payment.

(P.A. 84-243, S. 6.)

History: Sec. 4-121c transferred to Sec. 4a-73 in 1989.



Section 4a-74 - (Formerly Sec. 4-110d). Governmental exemption from public utility late payment charge.

Notwithstanding any regulation or order of the Public Utilities Regulatory Authority which permits the imposition of a late payment charge by a public service company on customer bills, the state and any political subdivision thereof: (1) Shall not be subject to such charge on any bill which accrued on or before June 5, 1975; and (2) shall not be subject to such charge on any bill which accrues after said date, for the first sixty days after the due date of such bill.

(P.A. 75-267; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 5, 348; P.A. 11-80, S. 1.)

History: P.A. 77-614 replaced public utility control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 replaced division of public utility control with department of public utility control and abolished department of business regulation; Sec. 4-110d transferred to Sec. 4a-74 in 1989; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 4a-75 - (Formerly Sec. 4-122). Payment of obligations. Department of Administrative Services Revolving Fund.

The Comptroller shall prescribe the manner in which claims for supplies, materials, equipment and contractual services purchased or contracted for shall be submitted, examined, approved and paid. There shall continue to be, from the appropriations of the state agencies, a Department of Administrative Services Revolving Fund of such amount as the Commissioner of Administrative Services, with the approval of the Governor, determines to be necessary to defray such current expenses for supplies, materials, equipment and contractual services as will be incurred by the commissioner in anticipation of the future requirements of state agencies or under other conditions necessitating the payment of such expense prior to the determination of the legal or equitable claims to be charged on account of such expenses to the appropriations of such agencies. Claims on account of such expenses shall be paid from said revolving fund. Any such expenses which cannot be specifically allocated to particular state agencies shall be apportioned monthly by the commissioner, with the approval of the Standardization Committee, among the state agencies for which they were incurred in such manner as the commissioner deems equitable. All funds received in payment of such claims shall be credited to said revolving fund.

(1949 Rev., S. 255; 1959, P.A. 258, S. 12; P.A. 77-614, S. 102, 610; P.A. 93-30, S. 2, 14; P.A. 00-68, S. 1.)

History: 1959 act substituted “director of purchases” for “supervisor of purchases”; P.A. 77-614 replaced director of purchases with commissioner of administrative services; Sec. 4-122 transferred to Sec. 4a-75 in 1989; P.A. 93-30 changed name of fund from “revolving or working capital fund” to “general services revolving fund”, effective July 1, 1993; P.A. 00-68 substituted “Department of Administrative Services Revolving Fund” for “General Services Revolving Fund”.



Section 4a-76 - (Formerly Sec. 4-122a). Recording of estimated requirements.

In July and December of each fiscal year the Comptroller shall record upon the records of the revolving fund established under section 4a-75, or adjust the records to reflect, as anticipated resources of the fund, such amount as the Commissioner of Administrative Services estimates to be the requirements of state agencies for the twelve months immediately succeeding. The amounts so estimated shall be deemed to be appropriated and subject to allotment according to law.

(1967, P.A. 467, S. 1; P.A. 77-614, S. 103, 610.)

History: P.A. 77-614 replaced director of purchases with commissioner of administrative services; Sec. 4-122a transferred to Sec. 4a-76 in 1989.



Section 4a-77 - Definitions.

As used in sections 4a-77 to 4a-80, inclusive:

(1) “License” means the whole or part of any public agency permit, certificate, approval, registration, charter or similar form of permission to engage in a profession, trade, business or occupation and any notification required to be made to any public agency that a profession, trade, business or occupation is being engaged in or is expected to be commenced.

(2) “Person” means an individual, partnership, society, association, joint stock company, corporation, limited liability company, estate, receiver, trustee, assignee, referee, or any other person acting in a fiduciary or representative capacity, whether appointed by a court or otherwise, or any combination of the foregoing.

(3) “Public agency” means any department within the executive branch of state government as listed in section 4-38c.

(4) “Commissioner” means the Commissioner of Revenue Services.

(5) “Issuing a license” includes the granting, renewing, amending or supplementing a license.

(P.A. 93-288, S. 1, 7; P.A. 95-79, S. 10, 189.)

History: P.A. 93-288 effective July 1, 1994; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 4a-78 - State policy with respect to providing Social Security numbers and federal employer identification numbers.

It is the policy of the state to require persons applying for a license, selling goods or services or leasing real or personal property to a public agency, to furnish a federal Social Security account number or federal employer identification number or both, if available, to establish the identification of persons affected by the tax laws of the state and for that purpose only to treat public agencies as having an administrative responsibility for the tax laws of the state.

(P.A. 93-288, S. 2, 7; P.A. 97-309, S. 18, 23; 97-322, S. 7, 9; P.A. 99-268, S. 19; P.A. 00-169, S. 22; P.A. 06-130, S. 1.)

History: P.A. 93-288 effective July 1, 1994; P.A. 97-309 added registering any motor vehicle with the Commissioner of Motor Vehicles, effective October 1, 1999; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 99-268 specified that provision regarding motor vehicle registrations applies “after October 1, 2001”; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 06-130 removed provision re registering any motor vehicle with the Commissioner of Motor Vehicles, effective June 2, 2006.



Section 4a-79 - Federal Social Security number or employer identification number required on each license issued by a public agency.

(a) Each public agency, as part of any procedure for issuing any license, shall require each person making application for a license to provide such person’s federal Social Security account number or federal employer identification number, or both, if available, to the licensing agency or where such number or numbers are unavailable, the reason or reasons for the unavailability. The numbers or reasons shall be obtained by the agency as part of the administration of taxes administered by the commissioner for the purpose of establishing the identification of persons affected by such taxes.

(b) Each public agency issuing any licenses shall on or before February 1, 1995, and February first annually thereafter furnish to the commissioner on a compatible magnetic tape file or in some other form which is acceptable to the commissioner, a list of all persons to whom licenses were issued by such agency during the preceding calendar year.

(c) Each list provided to the commissioner pursuant to this section shall contain the name, address and federal Social Security account number or federal employer identification number of each person named on such list, or both, if available to such agency or the reason or reasons for the unavailability.

(P.A. 93-288, S. 3, 7.)

History: P.A. 93-288 effective July 1, 1994.



Section 4a-80 - Federal Social Security number or employer identification number required of all contractors purchasing goods or services.

(a) Each public agency when contracting to purchase goods or services or when leasing real or personal property shall require each person contracting with the state to provide such person’s federal Social Security account number or federal employer identification number, or both, if available, to such agency or the reason or reasons for the unavailability. Such numbers or reasons shall be obtained by any agency as part of the administration of taxes administered by the commissioner for the purpose of establishing the identification of persons affected by such taxes.

(b) Each public agency shall, on or before August 1, 1995, and August first annually thereafter furnish to the commissioner, on a compatible magnetic tape file or in some other form which is acceptable to the commissioner, a list of all persons furnishing goods or services or leasing real or personal property to such agency, if any, during the preceding state fiscal year.

(c) Each list provided to the commissioner pursuant to this section shall contain the name, address, federal Social Security account number or federal employer identification number of each person named on such list, or both, if available to such agency or the reason or reasons for the unavailability.

(P.A. 93-288, S. 4, 7.)

History: P.A. 93-288 effective July 1, 1994.



Section 4a-81 - Contracts for goods and services over fifty thousand dollars. Affidavit by bidder or vendor re consulting agreements. Failure to submit. Disqualification.

(a) No state agency or quasi-public agency shall execute a contract for the purchase of goods or services, which contract has a total value to the state of fifty thousand dollars or more in any calendar or fiscal year, unless the state agency or quasi-public agency obtains the affidavit described in subsection (b) of this section.

(b) (1) Any principal or key personnel of a person, firm or corporation who submit bids or proposals for a contract described in subsection (a) of this section shall attest in an affidavit as to whether any consulting agreement has been entered into in connection with any such contract. Such affidavit shall be required if any duties of the consultant included communications concerning business of a state or quasi-public agency, whether or not direct contact with a state agency, state or public official or state employee was expected or made. As used in this section, “consulting agreement” means any written or oral agreement to retain the services, for a fee, of a consultant for the purposes of (A) providing counsel to a contractor, vendor, consultant or other entity seeking to conduct, or conducting, business with the state, (B) contacting, whether in writing or orally, any executive, judicial, or administrative office of the state, including any department, institution, bureau, board, commission, authority, official or employee for the purpose of solicitation, dispute resolution, introduction, requests for information, or (C) any other similar activity related to such contracts. “Consulting agreement” does not include any agreements entered into with a consultant who is registered under the provisions of chapter 10 as of the date such affidavit is submitted in accordance with the provisions of this section.

(2) Such affidavit shall be sworn as true to the best knowledge and belief of the person signing the certification on the affidavit and shall be subject to the penalties of false statement.

(3) Such affidavit shall include the following information for each consulting agreement listed: The name of the consultant, the consultant’s firm, the basic terms of the consulting agreement, a brief description of the services provided, and an indication as to whether the consultant is a former state employee or public official. If the consultant is a former state employee or public official, such affidavit shall indicate his or her former agency and the date such employment terminated.

(4) After the initial submission of such affidavit, the principal or key personnel of the person, firm or corporation shall not be required to resubmit such affidavit unless there is a change in the information contained in such affidavit. If there is any change in the information contained in the most recently filed affidavit required under this section, the principal or key personnel of a person, firm or corporation who submit bids or proposals for a contract described in subsection (a) of this section shall submit an updated affidavit either (A) not later than thirty days after the effective date of any such change, or (B) upon the submittal of any new bid or proposal, whichever is earlier.

(c) Each state agency and quasi-public agency shall include a notice of the affidavit requirements of this section in the bid specifications or request for proposals for any contract that is described in subsection (a) of this section.

(d) In the event that a bidder or vendor refuses to submit the affidavit required under subsection (b) of this section, such bidder or vendor shall be disqualified and the state agency or quasi-public agency shall award the contract to the next highest ranked vendor or the next lowest responsible qualified bidder or seek new bids or proposals.

(P.A. 05-287, S. 51; P.A. 11-229, S. 5.)

History: P.A. 05-287 effective July 13, 2005; P.A. 11-229 amended Subsec. (a) to delete reference to July 13, 2005, and delete “written” re affidavit, amended Subsec. (b)(1) to substitute “Any principal or key personnel of a person, firm or corporation who submit bids or proposals” for “The chief official of the bidder or vendor awarded”, delete reference to the individual awarded the contract, add reference to quasi-public agency and make technical changes, amended Subsec. (b)(3) to add “following information for each consulting agreement listed”, and amended Subsec. (b)(4) by replacing former provisions with provisions re updated affidavits.



Section 4a-82 - Janitorial work program for persons with a disability and persons with a disadvantage.

(a) For the purposes of this section:

(1) “Person with a disability” means any individual with a disability, excluding blindness, as such term is applied by the Department of Mental Health and Addiction Services, the Department of Developmental Services, the Department of Rehabilitation Services or the Veterans’ Administration and who is certified by the Department of Rehabilitation Services as qualified to participate in a qualified partnership, as described in subsections (e) to (l), inclusive, of this section;

(2) “Vocational rehabilitation service” means any goods and services necessary to render a person with a disability employable, in accordance with Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time;

(3) “Community rehabilitation program” means any entity or individual that provides directly for or facilitates the provision of vocational rehabilitation services to, or provides services in connection with, the recruiting, hiring or managing of the employment of persons with disabilities based on an individualized plan and budget for each worker with a disability;

(4) “Commercial janitorial contractor” means any for-profit proprietorship, partnership, joint venture, corporation, limited liability company, trust, association or other privately owned entity that employs persons to perform janitorial work, and that enters into contracts to provide janitorial services;

(5) “Janitorial work” means work performed in connection with the care or maintenance of buildings, including, but not limited to, work customarily performed by cleaners, porters, janitors and handypersons;

(6) “Janitorial contract” means a contract or subcontract to perform janitorial work for a department or agency of the state;

(7) “Person with a disadvantage” means any individual who is determined by the Labor Department, or its designee, to be eligible for employment services in accordance with the Workforce Investment Act or whose verified individual gross annual income during the previous calendar year was not greater than two hundred per cent of the federal poverty level for a family of four; and

(8) “Awarding authority” means the Commissioner of Administrative Services, Chief Court Administrator of the Judicial Branch and president of the Board of Regents for Higher Education, as applicable.

(b) The Commissioner of Administrative Services shall establish a program to create and expand janitorial work job opportunities for persons with a disability and persons with a disadvantage. The program shall create full-time jobs or full-time equivalents at standard wage rates for persons with disabilities and persons with disadvantages. The Judicial Branch and Board of Regents for Higher Education may participate in such program.

(c) Notwithstanding any other provision of the general statutes, under such program, the awarding authority may award janitorial contracts pursuant to the following procedures: (1) Upon receipt of a request for janitorial services by an agency or department of the state, the awarding authority shall notify each qualified partnership, as described in subsections (e) to (l), inclusive, of this section, of such request and invite each qualified partnership in good standing to submit a bid proposal for such janitorial contract to the awarding authority in a manner and form as prescribed by the awarding authority; (2) in the event that only one such qualified partnership submits a bid or proposal for such janitorial contract, the awarding authority shall award such contract to such qualified partnership, provided such bid or proposal does not exceed the fair market value for such contract, as determined by the awarding authority; (3) if more than one qualified partnership submits a bid or proposal, the awarding authority shall award the contract to the lowest responsible qualified bidder or most advantageous proposer, as described in section 4a-59; and (4) in the event that a qualified partnership does not submit a bid or proposal or is not awarded such contract, the awarding authority shall award such contract in accordance with the provisions of sections 4a-59, 17b-656, 4a-52a and 10a-151b or title 51, as applicable. No awarding authority shall award a contract under the provisions of this subsection at a site where employees are employed pursuant to an existing collective bargaining agreement or where a contract has been awarded pursuant to section 17b-656 unless a contract has been previously awarded to a qualified partnership pursuant to this section at such site.

(d) Notwithstanding any other provision of the general statutes, the responsibilities of the Commissioner of Administrative Services, Chief Court Administrator or president of the Board of Regents for Higher Education as established in subsections (b) and (c) of this section, may not be delegated to an outside vendor.

(e) The Connecticut Community Providers Association shall designate a commercial janitorial contractor and a community rehabilitation program as a “qualified partnership” whenever the following criteria have been established: (1) Such commercial janitorial contractor has entered into a binding agreement with such community rehabilitation program in which such contractor agrees to fill not less than one-third of the jobs from a successful bid for a janitorial contract under the program established in subsections (b) to (d), inclusive, of this section with persons with disabilities and not less than one-third of such jobs with persons with a disadvantage; (2) such contractor employs not less than two hundred persons who perform janitorial work in the state; and (3) such contractor certifies, in writing, that it will pay the standard wage to employees, including persons with disabilities, under such janitorial contract. Any partnership between a commercial janitorial contractor and a community rehabilitation program that has been denied designation as a qualified partnership may appeal such denial, in writing, to the Commissioner of Administrative Services and said commissioner may, after review of such appeal, designate such program as a qualified partnership.

(f) The requirement established in subsection (e) of this section to fill not less than one-third of the jobs from a successful bid for a janitorial contract with persons with disabilities and one-third with persons with a disadvantage shall be met whenever such janitorial contractor employs the requisite number of persons with disabilities and persons with a disadvantage throughout the entirety of its operations in the state provided any persons with disabilities employed by such janitorial contractor prior to the commencement date of any such contract shall not be counted for the purpose of determining the number of persons with disabilities employed by such janitorial contractor.

(g) The number of persons with disabilities and the number of persons with a disadvantage that such janitorial contractor is required to employ pursuant to the provisions of subsection (e) of this section shall be employed not later than six months after the commencement of janitorial work under the terms of any contract awarded pursuant to the provisions of subsections (b) to (d), inclusive, of this section, provided such contractor shall fill any vacancy for janitorial work that arises during the first six months of any such contract with persons with disabilities and persons with disadvantages.

(h) The Connecticut Community Providers Association shall develop an application process and submit a list of employees who have applied to participate in a partnership to the Department of Rehabilitation Services for certification. Such association shall maintain a list of certified employees who are persons with disabilities and community rehabilitation programs.

(i) Any qualified partnership awarded a janitorial contract pursuant to the provisions of subsections (b) to (d), inclusive, of this section shall provide to the Connecticut Community Providers Association, not later than six months after the commencement date of such contract and annually thereafter, a list of the persons with disabilities and persons with a disadvantage employed by such contractor that includes the date of hire and employment location for each such person. Such association shall certify annually to the Department of Administrative Services, the Judicial Branch or the Board of Regents for Higher Education, as applicable, in such manner and form as prescribed by the Commissioner of Administrative Services, Chief Court Administrator or the president of the Board of Regents for Higher Education, that the requisite number of persons with disabilities for such contract continue to be employed by such contractor in positions equivalent to those created under such janitorial contract and have been integrated into the general workforce of such contractor.

(j) Notwithstanding any other provision of the general statutes, the responsibilities of the Department of Rehabilitation Services, as established in subsections (e) to (l), inclusive, of this section, may not be delegated to an outside vendor.

(k) The Commissioner of Rehabilitation Services may adopt regulations, in accordance with the provisions of chapter 54, to undertake the certification requirements established pursuant to subsections (e) to (l), inclusive, of this section.

(l) Notwithstanding the provisions of subsection (e) of this section, the Commissioner of Administrative Services shall authorize certified small and minority businesses to participate in such program.

(m) The joint standing committee of the General Assembly having cognizance of matters relating to government administration shall study the effectiveness of such program, including, but not limited to, the effectiveness of such program to create integrated work settings for persons with disabilities. Additionally, said committee shall study ways to provide incentives for municipalities and businesses to utilize such program if such program is determined by the committee to be effective.

(n) Each exclusive contract awarded prior to October 1, 2013, pursuant to section 17b-656 shall remain in effect until such time as either party terminates the contract in such party’s own best interest, with not less than sixty days written notice. Each such contract may be amended to include updated terms and conditions, but shall not allow for any price increases except statutory or mandated increases to the minimum wage and standard wage. If either party exercises his or her right to terminate any such contract, the next contract solicitation may be awarded pursuant to this section or sections 4a-59 and 17b-656. Additionally, any new janitorial contract awarded pursuant to section 17b-656 shall be limited to not more than four full-time employees per contract.

(o) Any person employed under a janitorial contract let: (1) On or before October 1, 2006, or thereafter if such contract constitutes a successor contract to such janitorial contract let on or before October 1, 2006, and (2) pursuant to section 4a-57 or 10a-151b or by the judicial or legislative departments or pursuant to subsections (b) to (d), inclusive, of this section shall have the same rights conferred upon an employee by section 31-57g for the duration of the program described in subsections (b) to (d), inclusive, of this section. The provisions of this subsection shall not apply to any new janitorial contract with not more than four full-time employees per contract, as described in subsection (n) of this section.

(p) If a position is not available at a job site for a janitorial contract awarded pursuant to subsection (c) of this section and a person with a disability or a person with a disadvantage is placed at an alternate job site in the operations of the janitorial contractor pursuant to subsection (f) of this section, such person with a disability or person with a disadvantage shall be paid the wage applicable at such alternate site, provided when a position at the job site for a janitorial contract awarded pursuant to subsection (c) of this section becomes available, such person with a disability or person with a disadvantage shall be transferred to the job site for a janitorial contract awarded pursuant to subsection (c) of this section and shall be paid the applicable standard wage for such site.

(q) If a person with a disability or a person with a disadvantage is transferred pursuant to subsection (p) of this section and such person subsequently leaves such position, the position shall be filled with another person with a disability or person with a disadvantage.

(P.A. 06-129, S. 1–4; P.A. 07-73, S. 2(a); P.A. 10-189, S. 1, 2; P.A. 11-44, S. 51; P.A. 12-119, S. 6; June 12 Sp. Sess. P.A. 12-1, S. 32; P.A. 13-227, S. 1.)

History: Pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 10-189 amended Subsec. (b) to extend term of pilot program from 4 to 7 years and amended Subsec. (o) to add “exclusive” re contract awarded, effective June 8, 2010; P.A. 11-44 amended Subsecs. (a)(1), (i) and (k) to replace Bureau of Rehabilitation Services with Bureau of Rehabilitative Services and make conforming changes, amended Subsec. (b) by adding provision allowing Commissioner of Administrative Services to consult with director of Bureau of Rehabilitative Services and amended Subsec. (l) by replacing Commissioner of Social Services with director of Bureau of Rehabilitative Services, effective July 1, 2011; P.A. 12-119 made a technical change in Subsec. (m), effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsecs. (a)(1), (i) and (k) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services” and amended Subsecs. (b) and (l) by replacing “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012; P.A. 13-227 amended Subsec. (a) to add Subdiv. (8) defining “awarding authority”, amended Subsec. (b) to delete references to program being a pilot program with a term of 7 years involving 4 projects creating at least 60 jobs and having total market value of $3,000,000, to delete provision authorizing Commissioner of Administrative Services to consult with other commissioners and to add provision re participation by Judicial Branch and Board of Regents for Higher Education, amended Subsec. (c) to substitute “awarding authority” for references to Commissioner of Administrative Services, to add references to proposals and most advantageous proposer, to add reference to Secs. 4a-52a, 10a-151b and title 51, as applicable, and to add provision re prohibition for award at site subject to collective bargaining agreement or where contract awarded under Sec. 17b-656, amended Subsec. (d) to add reference to Chief Court Administrator and president of the Board of Regents for Higher Education, deleted former Subsec. (e) re regulations, redesignated existing Subsecs. (f) to (p) as Subsecs. (e) to (o), amended redesignated Subsec. (i) to add requirement for annual updating of list of persons employed by contractor and to add references to Judicial Branch, Chief Court Administrator, Board of Regents for Higher Education and president thereof, amended redesignated Subsec. (n) to replace provisions re exclusive contracts remaining in effect with no changes for fair market value with provisions re termination in party’s own best interest, amending contract and contract solicitation after termination, added new Subsec. (p) re placing person at alternate job site, added Subsec. (q) re filling position after transfer under Subsec. (p), and made technical and conforming changes.






Chapter 58a - Prequalification and Evaluation of Contractors

Section 4a-100 - Prequalification of contractors and substantial subcontractors. Fees. Application. Regulations. Renewal. Revocation. Notice re state contractors or substantial contractors. Appeal. Notice re bond guarantee program.

(a) As used in this section: (1) “Prequalification” means prequalification issued by the Commissioner of Administrative Services to bid on a contract or perform work pursuant to a contract for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building or any other public work by the state or a municipality, except a public highway or bridge project or any other construction project administered by the Department of Transportation, or to perform work under such a contract as a substantial subcontractor; (2) “subcontractor” means a person who performs work with a value in excess of twenty-five thousand dollars for a contractor pursuant to a contract for work for the state or a municipality which is estimated to cost more than five hundred thousand dollars; (3) “principals and key personnel” includes officers, directors, shareholders, members, partners and managerial employees; (4) “aggregate work capacity rating” means the maximum amount of work an applicant is capable of undertaking for any and all projects; (5) “single project limit” means the highest estimated cost of a single project that an applicant is capable of undertaking; (6) “contract” means an agreement for work for the state or a municipality that is estimated to cost more than five hundred thousand dollars and is funded, in whole or in part, by state funds; and (7) “substantial subcontractor” means a person who performs work with a value in excess of five hundred thousand dollars for a contractor pursuant to a contract for work for the state or a municipality which is estimated to cost more than five hundred thousand dollars.

(b) (1) Any person may apply for prequalification to the Department of Administrative Services. Such application shall be made on such form as the Commissioner of Administrative Services prescribes and shall be accompanied by a nonrefundable application fee as set forth in subdivision (2) of this subsection. The application shall be signed under penalty of false statement.

(2) The application fee shall be as follows:

Aggregate Work Capacity Rating

Fee

$5,000,000.00 or less

$600.00

$5,000,000.01 - $8,000,000.00

$750.00

$8,000,000.01 - $10,000,000.00

$850.00

$10,000,000.01 - $15,000,000.00

$1,000.00

$15,000,000.01 - $20,000,000.00

$1,500.00

$20,000,000.01 - $40,000,000.00

$2,000.00

$40,000,000.01 or more

$2,500.00

(c) The application form shall, at a minimum, require the applicant to supply information concerning:

(1) The applicant’s form of organization;

(2) The applicant’s principals and key personnel and any names under which the applicant, principals or key personnel conducted business during the past five years;

(3) Any legal or administrative proceedings pending or concluded adversely against the applicant or any of the applicant’s principals or key personnel within the past five years which relate to the procurement or performance of any public or private construction contract and whether the applicant is aware of any investigation pending against the applicant or any principal or key personnel;

(4) The nature of any financial, personal or familial relationship between the applicant and any public or private construction project owner listed on the application as constituting construction experience;

(5) A statement of whether (A) the applicant has been disqualified pursuant to section 4b-95, this section or section 31-57c or 31-57d, (B) the applicant is disqualified or prohibited from being awarded a contract pursuant to section 31-57b, (C) the applicant has been disqualified by another state, (D) the applicant has been disqualified by a federal agency or pursuant to federal law, (E) the applicant’s registration has been suspended or revoked by the Department of Consumer Protection pursuant to section 20-341gg, (F) the applicant has been disqualified by a municipality, and (G) the matters that gave rise to any such disqualification, suspension or revocation have been eliminated or remedied; and

(6) Other information as the commissioner deems relevant to the determination of the applicant’s qualifications and responsibilities.

(d) Each applicant shall include a statement of financial condition prepared by a certified public accountant that includes information concerning the applicant’s assets and liabilities, except if the applicant has been accepted into the bonding program of a certified community development financial institution, the applicant need only provide the financial documents required by such institution for the applicant to qualify for such program. Each applicant shall provide a bonding company letter stating the aggregate work capacity and single project limit bonding capacity of the applicant, and other information as the commissioner deems relevant to an evaluation of the applicant’s financial capacity and responsibility. For purposes of this subsection, “certified community development financial institution” means a community development bank, credit union or loan or venture capital fund that provides financial products and services in economically distressed markets and that is certified by the Certified Development Financial Institution Fund of the United States Department of the Treasury.

(e) Information contained in the application shall be current as of the time of filing except that the statement of financial condition shall pertain to the applicant’s most recently-completed fiscal year.

(f) The commissioner shall determine whether to prequalify an applicant on the basis of the application and on relevant past performance according to procedures and criteria set forth in regulations which the commissioner shall adopt on or before October 1, 2005, in accordance with chapter 54. Such criteria shall include, at a minimum, the record of the applicant’s performance, including, but not limited to, written evaluations of the applicant’s performance on public or private projects, the applicant’s past experience on projects of various size and type, the skill, ability and integrity of the applicant and any subcontractors used by the applicant, the experience and qualifications of supervisory personnel employed by the applicant, the maximum amount of work the applicant is capable of undertaking as demonstrated by the applicant’s financial condition, bonding capacity, size of past projects and present and anticipated work commitments, and any other relevant criteria that the commissioner prescribes. Such regulations shall also (1) provide that the criteria considered shall be assigned separate designated numerical values and weights and that the applicant shall be assigned an overall numerical rating on the basis of all criteria, and (2) establish prequalification classifications, aggregate work capacity ratings and single project limits. Such prequalification classifications shall be used to establish the types of work a contractor or substantial subcontractor is qualified to perform and the aggregate work capacity ratings shall be used to establish the maximum amount of work a contractor or substantial subcontractor is capable of undertaking.

(g) (1) The applicant shall indicate the prequalification classifications, aggregate work capacity ratings and single project limits that are sought. The commissioner may issue a certificate of prequalification to any applicant who meets the requirements of this section. Such certificate shall be effective for one year from the date issued and shall indicate the contractor’s or substantial subcontractor’s prequalification classifications, aggregate work capacity ratings and single project limits. The commissioner may cause the initial certificate of prequalification to be effective for a period not to exceed two years and may require the applicant to remit payment of the application fee, as set forth in subsection (b) of this section, for the first twelve months of certification as well as a prorated application fee, as described in subdivision (3) of this subsection, for any additional period of certification beyond the first twelve months.

(2) A prequalified contractor or substantial subcontractor may apply at any time for additional prequalification classifications, aggregate work capacity ratings or single project limits by submitting the applicable increase in fee, a completed update statement and other information the commissioner requires.

(3) The commissioner may renew a prequalification certificate upon receipt of a completed update statement, any other material the commissioner requires and a nonrefundable fee in an amount not less than one-half of the application fee for the applicable aggregate work capacity rating as set forth in subsection (b) of this section.

(h) Not later than sixty days after receiving a completed application, the commissioner shall mail or send by electronic mail a notice to the applicant concerning the commissioner’s preliminary determination regarding the conditions of the prequalification certification, a denial of certification, a reduction in the level of certification sought or nonrenewal of certification. Any applicant aggrieved by the commissioner’s preliminary determination may request copies of the information upon which the commissioner relied in making the preliminary determination, provided such request is made not later than ten days after the date the notice was mailed or sent by electronic mail to the applicant. Not later than twenty days after the date the notice was mailed or sent by electronic mail, the applicant may submit additional information to the commissioner with a request for reconsideration. The commissioner shall issue a final determination regarding the application not later than ninety days after the date the commissioner mailed or sent by electronic mail the notice of the preliminary determination, which ninety-day period may be extended for an additional period not to exceed ninety days if (1) the commissioner gives written notice to the applicant that the commissioner requires additional time, and (2) such notice is mailed or sent by electronic mail during the initial ninety-day period.

(i) The commissioner may not issue or renew a prequalification certificate to any contractor or substantial subcontractor (1) who is disqualified pursuant to section 31-57c or 31-57d, or (2) who has a principal or key personnel who, within the past five years, has a conviction or has entered a plea of guilty or nolo contendere for or has admitted to commission of an act or omission that reasonably could have resulted in disqualification pursuant to any provision of subdivisions (1) to (3), inclusive, of subsection (d) of section 31-57c or subdivisions (1) to (3), inclusive, of subsection (d) of section 31-57d, as determined by the commissioner.

(j) The commissioner may revoke a contractor’s or substantial subcontractor’s prequalification or reduce the contractor’s or substantial subcontractor’s prequalification classification or aggregate work capacity ratings, after an opportunity for a hearing, if the commissioner receives additional information that supports such revocation or reduction. During the course of such hearing process, the commissioner may suspend a contractor’s or substantial subcontractor’s prequalification certificate if the commissioner determines that there is probable cause to believe that such contractor or substantial subcontractor engaged in conduct that significantly undermines the skill, ability or integrity of such contractor or substantial subcontractor. Any such suspension shall not exceed a period of three months and shall be accompanied by a written decision of the commissioner that sets forth the reasons for and duration of such suspension. The commissioner shall send notification of any such suspension to such contractor or substantial subcontractor by certified mail, return receipt requested. Such contractor or substantial subcontractor may file a response, in writing, not later than thirty days after receipt of such notice. The commissioner shall review any such response submitted by a contractor or substantial subcontractor within such thirty-day period.

(k) (1) Any substantial evidence of fraud in obtaining or maintaining prequalification or any materially false statement in the application, update statement or update bid statement may, in the discretion of the awarding authority, result in termination of any contract awarded the contractor by the awarding authority. The awarding authority shall provide written notice to the commissioner of such false statement not later than thirty days after discovering such false statement. The commissioner shall provide written notice of such false statement to the Commissioner of Consumer Protection and the president of The University of Connecticut not later than thirty days after discovering such false statement or receiving such notice.

(2) The commissioner shall deny or revoke the prequalification of any contractor or substantial subcontractor if the commissioner finds that the contractor or substantial subcontractor, or a principal or key personnel of such contractor or substantial contractor, within the past five years (A) has included any materially false statement in a prequalification application, update statement or update bid statement, (B) has been convicted of, entered a plea of guilty or nolo contendere for, or admitted to, a crime related to the procurement or performance of any public or private construction contract, or (C) has otherwise engaged in fraud in obtaining or maintaining prequalification. Any revocation made pursuant to this subsection shall be made only after an opportunity for a hearing. Any contractor or substantial subcontractor whose prequalification has been revoked pursuant to this subsection shall be disqualified for a period of two years after which the contractor or substantial subcontractor may reapply for prequalification, except that a contractor or substantial subcontractor whose prequalification has been revoked on the basis of conviction of a crime or engaging in fraud shall be disqualified for a period of five years after which the contractor or substantial subcontractor may reapply for prequalification. The commissioner shall not prequalify a contractor or substantial subcontractor whose prequalification has been revoked pursuant to this subdivision until the expiration of said two-year, five-year, or other applicable disqualification period and the commissioner is satisfied that the matters that gave rise to the revocation have been eliminated or remedied.

(l) The commissioner shall provide written notice of any revocation, disqualification, reduction in classification or capacity rating or reinstated prequalification to the Commissioner of Consumer Protection and the president of The University of Connecticut not later than thirty days after any final determination.

(m) The provisions of this section and section 4a-101 shall not apply to subcontractors who are not substantial subcontractors.

(n) The commissioner shall establish an update statement for use by contractors and substantial subcontractors for purposes of renewing or upgrading a prequalification certificate and an update bid statement for purposes of submitting a bid pursuant to section 4b-91.

(o) Any contractor or substantial subcontractor aggrieved by the commissioner’s final determination concerning a preliminary determination, a denial of certification, a reduction in prequalification classification or aggregate work capacity rating or a revocation or nonrenewal of certification may appeal to the Superior Court in accordance with section 4-183.

(p) The commissioner shall provide written notice to each contractor and substantial subcontractor issued a prequalification certificate pursuant to this section about the bond guaranty program administered by the Department of Economic and Community Development.

(P.A. 03-215, S. 3; 03-278, S. 129; June 30 Sp. Sess. P.A. 03-6, S. 146(g), (h); P.A. 04-141, S. 2; 04-189, S. 1; P.A. 06-134, S. 16, 22; P.A. 07-202, S. 3, 4; Sept. Sp. Sess. P.A. 09-7, S. 159; P.A. 11-51, S. 50; 11-229, S. 6; P.A. 13-140, S. 5; 13-247, S. 204; 13-304, S. 2.)

History: P.A. 03-215 effective July 1, 2004; P.A. 03-278 amended Subsec. (a)(2) by redefining “subcontractor”, effective July 1, 2004; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-141 added Subsec. (a)(4) and (5) defining “aggregate work capacity rating” and “single project limit”, amended Subsec. (f) to establish October 1, 2005, deadline for adoption of regulations by the commissioner and add provision re single project limits, amended Subsec. (g) to include references to single project limits and add provisions enabling the commissioner to issue prequalification certificates for an effective period not to exceed two years, amended Subsec. (h) to allow for the sending of the commissioner’s preliminary determination by electronic mail, and made technical changes in Subsecs. (i) and (k)(2); P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-134 redefined “prequalification” in Subsec. (a) to include any other public work and except public highway or bridge projects, effective January 1, 2007, and further amended Subsec. (a) to redefine “prequalification” to include reference to work performed under such a contract as a substantial subcontractor and to define “substantial subcontractor”, amended Subsec. (c) to delete former Subdiv. (3) re applicant’s experience and redesignate existing Subdivs. (4) to (7) as Subdivs. (3) to (6), amended Subsec. (f) to change performance look back period from within the past five years to a period of not less than the past three years and add references to substantial subcontractors, amended Subsec. (g) to provide for fee of not less than one-half of application fee and eliminate minimum fee of $600 in Subdiv. (3) and add references to substantial subcontractors in Subdivs. (1) and (2), amended Subsecs. (i) to (n), inclusive, to include references to substantial subcontractors and make technical changes, and added Subsec. (p) re regulations to establish a schedule of application fees for substantial subcontractors, effective October 1, 2007; P.A. 07-202 redefined “prequalification” in Subsec. (a)(1), defined “contract” in Subsec. (a)(6), amended Subsec. (i) to insert “or renew”, amended Subsec. (j) to enable commissioner to suspend contractor’s prequalification certificate if commissioner determines there is probable cause to believe contractor engaged in conduct that significantly undermines contractor’s skill, ability or integrity, amended Subsec. (k) to require substantial evidence of fraud, include references to update bid statement, include President of The University of Connecticut in list of persons to receive notice of false statement and require opportunity for a hearing prior to any revocation, amended Subsec. (l) to include reference to President of The University of Connecticut, amended Subsec. (n) to include update bid statement and made technical changes, effective July 10, 2007, and amended Subsec. (f) to delete provision re performance for a period of not less than the past three years, redesignated existing Subsec. (a)(6) as Subsec. (a)(7) and deleted Subsec. (p) re adoption of regulations, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (j) to add references to substantial subcontractors, amended Subsec. (k) to make a technical change in Subdiv. (1), and replace references to person with references to contractor, substantial contractor, or principal or key personnel of such contractor or substantial contractor, add provision re entering plea of guilty or nolo contendere, or admitting to crime related to procurement or performance of any public or private construction contract, and eliminate provision re 5-year look back period in Subdiv. (2), amended Subsec. (n) to replace reference to bidders with reference to contractors and amended Subsec. (o) to replace reference to applicant with reference to contractor or substantial contractor, effective October 5, 2009; P.A. 11-51 amended Subsecs. (k)(1) and (l) to substitute “Commissioner of Construction Services” for “Commissioner of Public Works, effective July 1, 2011; P.A. 11-229 amended Subsec. (d) to make technical changes, to delete references to “plant and equipment” and “bank and credit references” re statement prepared, to add exception for applicants accepted into a certified community development financial institution bonding program, to replace “maximum” with “letter stating the aggregate work capacity and single project limit” re bonding capacity and to define “certified community development financial institution”; P.A. 13-140 amended Subsec. (c)(5) by deleting former Subpara. (B) re statement concerning whether applicant is on list distributed by Labor Commissioner pursuant to Sec. 31-57a and redesignating existing Subparas. (C) to (H) as Subparas. (B) to (G), effective June 18, 2013; P.A. 13-247 amended Subsecs. (k)(1) and (l) to delete references to Commissioner of Construction Services, effective July 1, 2013; P.A. 13-304 added Subsec. (p) re notice of bond guaranty program.



Section 4a-101 - Standard contractor evaluation form. Public agency to submit completed evaluation form. Contractor response. Definitions. Preliminary evaluation. Exemption from liability. Failure to submit form.

(a) On or before October 1, 2005, the Commissioner of Administrative Services shall adopt regulations, in accordance with chapter 54, to establish a standard contractor evaluation form. Such form shall include, at a minimum, the following evaluation criteria: (1) Timeliness of performance; (2) quality of performance; (3) cost containment, including, but not limited to, the contractor’s ability to work within the contract’s allotted cost, the accuracy of the contractor’s billing, and the number and cause of change orders and the manner in which the contractor determined the price on the change orders; (4) safety; (5) the quality of the contractor’s working relationship with the agency and the quality of the contractor’s supervision of the work area; (6) communication with the agency; (7) the quality of the contractor’s required documentation; (8) the performance of the contractor’s subcontractors and substantial subcontractors, to the extent known by the official who completes the evaluation; and (9) the contractor’s and any subcontractor’s compliance with part III of chapter 557, or chapter 558, or the provisions of the federal Davis-Bacon Act, 40 USC, Sections 276a to 276a-5, inclusive, as from time to time amended, to the extent known by the official who completes the evaluation.

(b) Each public agency shall compile evaluation information during the performance of the contract and complete and submit the evaluation form to the commissioner after completion of a building project under the agency’s control if the building project is funded, in whole or in part, by state funds. Such evaluation information shall be available to any public agency for purposes of assessing the responsibility of the contractor during a bid selection and evaluation process. The designated official from such agency shall certify that the information contained in the evaluation form represents, to the best of the certifying official’s knowledge, a true and accurate analysis of the contractor’s performance record on the contract. The commissioner shall include the evaluation in the contractor’s prequalification file. The official shall mail a copy of the completed evaluation form to the contractor. Any contractor who wishes to contest any information contained in the evaluation form may submit a written response to the commissioner not later than thirty days after the date the form was mailed as indicated by the postmark on the envelope. Such response shall set forth any additional information concerning the building project or the oversight of the contract by the public agency that may be relevant in the evaluation of the contractor’s performance on the project. The commissioner shall include any such response in the contractor’s prequalification file.

(c) As used in this section, “public agency” means a public agency, as defined in section 1-200, “contract” means an agreement for work for the state or a municipality that is estimated to cost more than five hundred thousand dollars and is funded, in whole or in part, by state funds, “subcontractor” means a person who performs work with a value in excess of twenty-five thousand dollars for a contractor pursuant to a contract and “substantial subcontractor” means a substantial subcontractor, as defined in section 4a-100.

(d) Upon fifty per cent completion of any building project under a public agency’s control, the agency shall advise the contractor in writing of the agency’s preliminary evaluation of the contractor’s performance on the project.

(e) No person, public agency, employee of a public agency or certifying official of a public agency shall be held liable to any contractor or subcontractor for any loss or injury sustained by such contractor or subcontractor as the result of the completion of an evaluation form, as required by this section or section 4a-100, unless such person, agency, employee or official is found by a court of competent jurisdiction to have acted in a wilful, wanton or reckless manner.

(f) Any public agency that fails to submit a completed evaluation form, as required by this section, not later than seventy days after the completion of a project, shall be ineligible for the receipt of any public funds disbursed by the state for the purposes of the construction, reconstruction, alteration, remodeling, repair or demolition of any public building or any public works project until such completed evaluation form is submitted.

(g) Notwithstanding the provisions of this section, any public agency of the state, when evaluating the performance of a contractor’s subcontractors or substantial subcontractors, to the extent known, may rely on an evaluation of such subcontractors or substantial subcontractors that is conducted by the contractor. No contractor shall be held liable to any subcontractor or substantial subcontractor for any loss or injury sustained by such subcontractor or substantial subcontractor as the result of such evaluation provided to a public agency, unless such contractor is found by a court of competent jurisdiction to have acted in a wilful, wanton or reckless manner.

(P.A. 03-215, S. 4; 03-278, S. 130; P.A. 04-141, S. 3; P.A. 06-134, S. 17, 23; P.A. 07-202, S. 5, 6; Sept. Sp. Sess. P.A. 09-7, S. 160; P.A. 11-229, S. 8.)

History: P.A. 03-215 effective October 1, 2004; P.A. 03-278 amended Subsec. (c) by redefining “subcontractor”, effective October 1, 2004; P.A. 04-141 amended Subsec. (a) to require adoption of regulations re contractor evaluation form by October 1, 2005, amended Subsec. (b) to add requirements that public agency compile evaluation information during performance of contract, that evaluation information be available to any public agency for purposes of assessing the contractor during a bid process and that the information in the evaluation form be certified by the agency, added Subsec. (e) re liability to contractor for loss or injury sustained by the contractor as a result of the evaluation form and added Subsec. (f) re penalty for failure of an agency to file evaluation forms; P.A. 06-134 amended Subsec. (c) to redefine “public agency” to eliminate exception for The University of Connecticut, effective January 1, 2007, and also amended Subsec. (a)(8) to include reference to the performance of substantial subcontractors, amended Subsec. (c) to define “substantial subcontractor”, and added Subsec. (g) re municipal reliance on evaluations of substantial subcontractors performed by contractors, effective October 1, 2007; P.A. 07-202 amended Subsec. (c) to define “contract” and redefine “subcontractor”, effective July 10, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (g) to delete reference to Subsec. (a), replace reference to political subdivision with reference to public agency and add provision re contractors not being liable to subcontractors and substantial subcontractors for loss or injury sustained as result of evaluation unless a court finds contractor to have acted in a wilful, wanton or reckless manner, effective October 5, 2009; P.A. 11-229 amended Subsec. (e) to add “person” to entities exempted from liability and to add references to “subcontractor” and reference to Sec. 4a-100.









Title 4b - State Real Property

Chapter 59 - State Real Property

Section 4b-1 - Duties of Commissioner of Construction Services.

The Commissioner of Construction Services shall (1) be responsible for the administrative functions of construction and planning of all capital improvements undertaken by the state, except (A) highway and bridge construction, the construction and planning of capital improvements related to mass transit, marine and aviation transportation, (B) the Connecticut Marketing Authority, (C) planning and construction of capital improvements to the State Capitol building or the Legislative Office Building and related facilities by the Joint Committee on Legislative Management, (D) any project as defined in subdivision (16) of section 10a-109c, undertaken by The University of Connecticut, and (E) construction and planning of capital improvements related to the Judicial Department if such construction and planning do not constitute a project within the meaning of subsection (g) of section 4b-55, including the preparation of preliminary plans, estimates of cost, development of designs, working plans and specifications, award of contracts and supervision and inspection. For the purposes of this subparagraph (E), the term “Judicial Department” does not include the courts of probate, the Division of Criminal Justice and the Public Defender Services Commission, except where such agencies share facilities in state-maintained courts; (2) select consultant firms in accordance with the provisions of sections 4b-56 to 4b-59, inclusive, to assist in the development of plans and specifications when in the commissioner’s judgment such assistance is desirable; (3) render technical advice and service to all state agencies in the preparation and correlation of plans for necessary improvement of their physical plants; and (4) cooperate with those charged with fiscal programming and budget formulation in the development of a capital program and a capital budget for the state.

(March, 1950, S. 1897d; P.A. 73-149, S. 2, 5; P.A. 75-425, S. 20, 57; P.A. 77-614, S. 73, 610; P.A. 79-450, S. 2, 8; P.A. 80-483, S. 12, 186; P.A. 81-421, S. 1, 5, 9; P.A. 82-438, S. 2, 6; 82-472, S. 4, 183; P.A. 83-487, S. 22, 33; P.A. 84-48, S. 8, 17; 84-436, S. 3, 12; P.A. 85-301, S. 9, 10, 13; P.A. 87-496, S. 4, 110; P.A. 89-82, S. 5, 11; P.A. 91-278, S. 7, 9; P.A. 95-230, S. 33, 45; P.A. 96-235, S. 1, 9, 19; P.A. 97-293, S. 18, 26; June Sp. Sess. P.A. 98-1, S. 81, 121; P.A. 99-75, S. 10; 99-220, S. 1; P.A. 04-141, S. 7; 04-234, S. 2; P.A. 11-51, S. 51, 134.)

History: P.A. 73-149 replaced “real assets” with clearer language specifically including both owned and leased property in Subdiv. (e); P.A. 75-425 made technical changes; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 79-450 replaced reference to engineering and architectural firms with design professional firms and switched from alphabetic Subdiv. indicators to numeric ones; P.A. 80-483 made technical changes; P.A. 81-421 deleted certain section references to reflect transfer of certain matters to jurisdiction of transportation commissioner and excluded administrative responsibility for the construction and planning of capital improvements related to mass transit, marine and aviation transportation from the powers of the commissioner; P.A. 82-438 amended section to except state capitol building and grounds from provisions of Subdivs. (1) and (6); P.A. 82-472 deleted reference to Sec. 2-52 for consistency with amendment of Sec. 2-52 in Sec. 1 of the act; P.A. 83-487 added exception for Connecticut marketing authority; P.A. 84-48 excepted all buildings under the supervision and control of the joint committee on legislative management from commissioner’s responsibility under Subdiv. (1) where previously state capitol was excepted; P.A. 84-436 excluded from the commissioner’s responsibility the construction and planning of certain capital improvements related to the judicial department, excluded from the supervision of the commissioner property under the supervision of the office of the chief court administrator under Sec. 4-24, added a definition of “judicial department” and deleted references to Secs. 10-325, 10-328, 10-328a and 51-27f, effective July 1, 1985; P.A. 85-301 excluded planning and construction of a legislative office building and related facilities, and capital improvements to such buildings or to the state capitol building from the commissioner’s responsibility under Subdiv. (1), deleting exclusion for any building under the supervision and control of the legislative management committee and excluded the legislative office building and related facilities and grounds from the commissioner’s responsibility under Subdiv. (6); P.A. 87-496 substituted “public works” for “administrative services” commissioner, added new Subdiv. (5) re responsibility for property and space to house state agencies and the sale or exchange of state land or interest in state land, renumbered remaining Subdivs. accordingly and deleted references to specific sections in referring to duties prescribed to commissioner; Sec. 4-126 transferred to Sec. 4b-1 in 1989; P.A. 89-82 made technical change in Subdiv. (1) re improvements to state capitol or legislative office buildings and amended Subdiv. (7) to except care and control of legislative parking garage and related structures from supervision by public works commissioner and to delete obsolete reference to construction of legislative office building; P.A. 91-278 added Subsec. (b) authorizing the commissioner to supervise the care and control of certain state-owned and related office buildings and other multiuse state-owned property; P.A. 95-230 added Subsec. (a)(1)(D) re projects under UCONN 2000 and relettered remaining subparagraph and amended Subsec. (b) to add exception for the property of The University of Connecticut, effective June 7, 1995; P.A. 96-235 amended Subsec. (a)(2) by substituting “consultant” for “design professional” and amended Subsec. (b) by authorizing commissioner to supervise care and control of leased buildings, repealing condition in Subdiv. (1) that buildings be used by two or more state departments and repealing condition in Subdiv. (2) that property be “multiuse”, effective June 6, 1996; P.A. 97-293 made a technical change in Subsec. (a), effective July 1, 1997; June Sp. Sess. P.A. 98-1 amended Subsec. (a)(1)(E) by substituting “subsection (h)” for “subsection (e)”, effective June 24, 1998; P.A. 99-75 made technical changes in Subsec. (a); P.A. 99-220 amended Subsec. (a) by adding the exclusions from “Judicial Department” and by adding Subdiv. (8) re commissioner’s responsibilities re security standards for state facilities; P.A. 04-141 amended Subsec. (a)(1) to make a technical change and add responsibility for the sale and sublease of property and space to the duties of the Commissioner of Public Works in (a)(5), and made a technical change in Subsec. (b); P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subsec. (a)(8)(J), effective July 1, 2004; P.A. 11-51 changed “Commissioner of Public Works” to “Commissioner of Construction Services”, deleted former Subsec. (a)(5) to (8) and reference to commissioner’s general power to appoint employees, deleted former Subsec. (b) re supervision by commissioner and deleted Subsec. (a) designator, effective July 1, 2011.

See Sec. 4b-101 re information on contractors and subcontractors to be provided to the Commissioner of Revenue Services.

See Secs. 49-41 to 49-43, inclusive, re bonds required with respect to public works contracts.

Cited. 140 C. 124.

Statute does not require public works commissioner to secure compliance with preference clause of contract entered into under Sec. 31-52. 26 CS 384. Cited. 37 CS 50.



Section 4b-1a - Public Works Capital Projects Revolving Fund.

(a) The Commissioner of Construction Services is authorized to establish and administer a fund to be known as the Public Works Capital Projects Revolving Fund, which shall be used for the financing of the costs of and associated with capital projects which are authorized to be financed with the proceeds of state bond issues. The commissioner is authorized to expend funds necessary for all reasonable direct expenses relating to the administration of said fund.

(b) The State Bond Commission shall have power from time to time to authorize the issuance of bonds of the state in one or more series in accordance with section 3-20 and in a principal amount necessary to carry out the purposes of this section, but not in excess of an aggregate amount of one million dollars. All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times, not exceeding five years from their respective dates, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith. The proceeds of the sale of such bonds shall be deposited in the Public Works Capital Projects Revolving Fund created by this section. Such bonds shall be general obligations of the state and full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due. Accordingly, and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made and the Treasurer shall pay such principal and interest as the same become due. Net earnings on investments or reinvestments of proceeds, accrued interest and premiums on the issuance of such bonds, after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, shall be deposited in the General Fund of the state.

(June Sp. Sess. P.A. 91-4, S. 24, 25; P.A. 11-51, S. 90.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011.



Section 4b-1b - Transfer of authority from former Department of Construction Services to Department of Administrative Services.

(a) The Department of Construction Services shall constitute a successor department to the Department of Public Works in accordance with the provisions of sections 4-38d, 4-38e and 4-39 with respect to those duties and functions of the Department of Public Works concerning construction and construction management pursuant to any provision of the general statutes.

(b) The Department of Construction Services shall constitute a successor department to the Department of Public Safety with respect to the Division of Fire, Emergency and Building Services within the Department of Public Safety, except the portion of said division concerning emergency services, in accordance with the provisions of sections 4-38d, 4-38e and 4-39.

(c) The Department of Construction Services shall constitute a successor department to the Department of Education in accordance with the provisions of sections 4-38d, 4-38e and 4-39 with respect to the issuance of school construction grants in accordance with chapter 173. On and after July 1, 2011, any regulation of the State Board of Education adopted pursuant to chapter 173 shall continue in force and effect until the Commissioner of Education, in consultation with the Commissioner of Construction Services, determines which regulations need to be transferred to the Department of Construction Services in accordance with chapter 54 and either the Department of Construction Services or the State Board of Education amends such regulations to effect such transfer. Where any order or regulation of said departments conflict, the Commissioner of Construction Services or the Commissioner of Education may implement policies or procedures consistent with the provisions of chapter 173 while in the process of adopting such policies or procedures in regulation form, provided notice of intent to adopt such regulations is printed in the Connecticut Law Journal not later than twenty days after implementation. Any such policies or procedures shall be valid until the time final regulations are adopted.

(d) All powers and duties transferred to the Department of Construction Services by this section are transferred to the Department of Administrative Services, in accordance with the provisions of section 4-38d, 4-38e and 4-39.

(P.A. 11-51, S. 45; P.A. 13-247, S. 195.)

History: P.A. 11-51 effective July 1, 2011; P.A. 13-247 deleted former Subsec. (a) re establishment of Department of Construction Services, redesignated existing Subsecs. (b) to (d) as Subsecs. (a) to (c), deleted former Subsecs. (e) to (h) re powers of Commissioner of Construction Services and added new Subsec. (d) re transfer of powers and duties to Department of Administrative Services, effective July 1, 2013.



Section 4b-1c - Commissioner and Department of Construction Services substituted for former commissioners and departments.

Section 4b-1c is repealed, effective July 1, 2013.

(P.A. 11-51, S. 90; P.A. 13-5, S. 29; 13-40, S. 7; 13-247, S. 389.)



Section 4b-2 - (Formerly Sec. 4-26e). Commissioner of Administrative Services’ reports and records of realty transactions; authorized consultations.

The Commissioner of Administrative Services shall:

(1) Submit to the board on September first of each year a report which shall include all pertinent data on his operations concerning realty acquisitions and the projected needs of the state. On or before October first of each year, the board shall submit such report with recommendations, comments, conclusions or other pertinent information to the Governor and the members of the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and to state finance, revenue and bonding.

(2) Consult and cooperate with professional bodies and groups concerning the purposes of sections 2-90, 4b-2 to 4b-5, inclusive, 4b-23, 4b-24, 4b-26, 4b-27 and 4b-32.

(3) Keep and maintain proper financial records with respect to real estate acquisition activities for use in calculating the costs of his operation.

(P.A. 75-425, S. 5, 57; P.A. 77-614, S. 73, 610; P.A. 82-314, S. 11, 63; P.A. 87-496, S. 23, 110; June 18 Sp. Sess. P.A. 97-11, S. 34, 65; P.A. 11-51, S. 44; P.A. 12-205, S. 9.)

History: P.A. 77-614 substituted commissioner of administrative services for public works commissioner; P.A. 82-314 changed committee names; P.A. 87-496 substituted public works commissioner for administrative services commissioner; Sec. 4-26e transferred to Sec. 4b-2 in 1989; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (a) by changing deadline for commissioner to submit annual report to board from August first to September first and changing deadline for board to submit report to Governor and General Assembly from September first to October first, effective July 1, 1997; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011; P.A. 12-205 redesignated existing Subdivs. (a) to (c) as Subdivs. (1) to (3) and amended Subdiv. (1) to delete requirement that report contain recommendations for statutory changes, effective July 1, 2012.



Section 4b-2a - Council to monitor construction management policies and practices of the Department of Public Works established. Advisory groups.

Section 4b-2a is repealed, effective October 1, 2000.

(P.A. 96-235, S. 17, 19; P.A. 00-66, S. 32.)



Section 4b-3 - (Formerly Sec. 4-26a). State Properties Review Board established. Commissioner of Administrative Services’ powers in state realty transactions. Review by board of transactions, contracts and acquisition of development rights. Appeals.

(a) There is established a State Properties Review Board which shall consist of six members appointed as follows: The speaker of the House and president pro tempore of the Senate shall jointly appoint three members, one of whom shall be experienced in matters relating to architecture, one experienced in building construction matters and one in matters relating to engineering; and the minority leader of the House and the minority leader of the Senate shall jointly appoint three members, one of whom shall be experienced in matters relating to the purchase, sale and lease of real estate and buildings, one experienced in business matters generally and one experienced in the management and operation of state institutions. No more than three of said six members shall be of the same political party. One of the members first appointed by the speaker and the president pro tempore shall serve a two-year term, one shall serve a three-year term and one shall serve a four-year term. One of the members first appointed by the minority leaders of the House and Senate shall serve a two-year term, one shall serve a three-year term and one shall serve a four-year term. All appointments of members to replace those whose terms expire shall be for a term of four years and until their successors have been appointed and qualified. If any vacancy occurs on the board, the appointing authorities having the power to make the initial appointment under the provisions of this section shall appoint a person for the unexpired term in accordance with the provisions hereof.

(b) The chairman of the board shall be compensated two hundred dollars per diem up to a maximum of thirty thousand dollars annually. Other members of the board shall be compensated two hundred dollars per diem up to a maximum of twenty-five thousand dollars annually. The members of the board shall choose their own chairman. No person shall serve on this board who holds another state or municipal governmental position and no person on the board shall be directly involved in any enterprise which does business with the state or directly or indirectly involved in any enterprise concerned with real estate acquisition or development.

(c) The board may adopt such rules as it deems necessary for the conduct of its internal affairs, in accordance with section 4-167.

(d) Notwithstanding any other statute or special act to the contrary, the Commissioner of Administrative Services shall be the sole person authorized to represent the state in its dealings with third parties for the construction, development, acquisition or leasing of real estate for housing the offices or equipment of all agencies of the state or for the state-owned public buildings or realty, as provided for in sections 2-90, 4b-1 to 4b-5, inclusive, 4b-21, 4b-23, 4b-24, 4b-26, 4b-27, 4b-30 and 4b-32, subsection (c) of section 4b-66 and sections 4b-67 to 4b-69, inclusive, 4b-71, 4b-72, 10-95, 10a-72, 10a-89, 10a-90, 10a-114, 10a-130, 10a-144, 17b-655, 22-64, 22a-324, 26-3, 27-45, 32-1c, 32-39, 48-9, 51-27d and 51-27f, except that (1) the Joint Committee on Legislative Management may represent the state in the planning and construction of the Legislative Office Building and related facilities, in Hartford; (2) the Chief Court Administrator may represent the state in providing for (A) space for the Court Support Services Division as part of a new or existing contract for an alternative incarceration program pursuant to section 54-103b or a program developed pursuant to section 46b-121i, 46b-121j, 46b-121k or 46b-121l, or (B) other real estate needs of the Judicial Branch when delegated authority to do so by the Commissioner of Administrative Services; (3) the board of trustees of a constituent unit of the state system of higher education may represent the state in the leasing of real estate for housing the offices or equipment of such constituent unit, provided no lease payments for such realty are made with funds generated from the general revenues of the state; (4) the Labor Commissioner may represent the state in the leasing of premises required for employment security operations as provided in subsection (c) of section 31-250; (5) the Commissioner of Developmental Services may represent the state in the leasing of residential property as part of the program developed pursuant to subsection (b) of section 17a-218, provided such residential property does not exceed two thousand five hundred square feet, for the community placement of persons eligible to receive residential services from the department; (6) the Commissioner of Mental Health and Addiction Services may represent the state in the leasing of residential units as part of a program developed pursuant to section 17a-455a, provided each such residential unit does not exceed two thousand five hundred square feet; and (7) the Connecticut Marketing Authority may represent the state in the leasing of land or markets under the control of the Connecticut Marketing Authority, and, except for the housing of offices or equipment in connection with the initial acquisition of an existing state mass transit system or the leasing of land by the Connecticut Marketing Authority for a term of one year or more in which cases the actions of the Department of Transportation and the Connecticut Marketing Authority shall be subject to the review and approval of the State Properties Review Board. The Commissioner of Administrative Services may establish and implement any procedures necessary for the commissioner to assume the commissioner’s responsibilities as said sole bargaining agent for state realty acquisitions and shall perform the duties necessary to carry out such procedures. The Commissioner of Administrative Services may appoint, within the department’s budget and subject to the provisions of chapter 67, such personnel deemed necessary by the commissioner to carry out the provisions of this section, including experts in real estate, construction operations, financing, banking, contracting, architecture and engineering. The Attorney General’s office, at the request of the Commissioner of Administrative Services, shall assist the commissioner in contract negotiations regarding the purchase, lease or construction of real estate.

(e) The State Properties Review Board shall be within the Department of Administrative Services and shall have independent decision-making authority.

(f) The State Properties Review Board shall review real estate acquisitions, sales, leases and subleases proposed by the Commissioner of Administrative Services or proposed by the Chief Court Administrator pursuant to the authority delegated to the Chief Court Administrator by the Commissioner of Administrative Services, the acquisition, other than by condemnation, or the sale or lease of any property by the Commissioner of Transportation under subdivision (11) of section 13b-4, subject to section 4b-23 and subsection (h) of section 13a-73 and review, for approval or disapproval, any contract for a project described in subsection (h) of section 4b-91. Such review shall consider all aspects of the proposed actions, including feasibility and method of acquisition and the prudence of the business method proposed. The board shall also cooperate with and advise and assist the Commissioner of Administrative Services and the Commissioner of Transportation in carrying out their duties. The board shall have access to all information, files and records, including financial records, of the Commissioner of Administrative Services and the Commissioner of Transportation, and shall, when necessary, be entitled to the use of personnel employed by said commissioners. The board shall approve or disapprove any acquisition of development rights of agricultural land by the Commissioner of Agriculture under section 22-26cc. The board shall hear any appeal under section 8-273a and shall render a final decision on the appeal within thirty days thereafter. The written decision of the board shall be a final decision for the purposes of sections 4-180 and 4-183. The provisions of this section shall not apply to any airport, airport site or any part thereof operated by the Connecticut Airport Authority established pursuant to section 15-120bb.

(P.A. 75-425, S. 1, 57; P.A. 76-116, S. 2; 76-253, S. 1, 6; P.A. 77-614, S. 73, 610; P.A. 80-349, S. 3, 5; P.A. 81-384, S. 9, 13; 81-421, S. 4, 9; P.A. 82-446, S. 1, 4; P.A. 83-570, S. 2, 17; P.A. 84-98, S. 1; P.A. 85-301, S. 7, 13; 85-567, S. 4, 6; 85-613, S. 84, 154; P.A. 87-496, S. 20, 110; P.A. 88-28, S. 5, 8; P.A. 89-260, S. 3, 41; P.A. 91-124, S. 1; 91-174, S. 2, 16; 91-256, S. 9, 69; P.A. 92-154, S. 3, 23; P.A. 93-262, S. 75, 87; 93-293, S. 5, 11; P.A. 97-247, S. 2, 27; P.A. 98-235, S. 9, 10; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-141, S. 8; 04-189, S. 1; P.A. 06-152, S. 1; P.A. 07-73, S. 2(b); 07-141, S. 19; Sept. Sp. Sess. P.A. 09-7, S. 93, 139; P.A. 11-51, S. 52; 11-84, S. 21; 11-242, S. 51; P.A. 12-168, S. 1, 2; P.A. 13-247, S. 205.)

History: P.A. 76-116 conditionally exempted labor commissioner from provisions of Subsec. (d) regarding real estate acquisition, construction or leasing; P.A. 76-253 conditionally exempted transportation department from provisions of Subsec. (d) regarding real estate, made attorney general’s participation in contract negotiations under Subsec. (d) conditional upon commissioner’s request and made state properties review board an independent body; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 80-349 gave properties review board power to approve or disapprove agriculture department’s acquisition of development rights of agricultural land; P.A. 81-384 removed reference to Sec. 32-23e from Subsec. (d); P.A. 81-421 amended Subsec. (d) by deleting some references to sections dealing with matters transferred to the jurisdiction of the commissioner of transportation; P.A. 82-446 required the state properties review board to review certain acquisitions and contracts by the department of transportation; P.A. 83-570 amended section to make reference to exemption for certain acquisitions and settlements by department of transportation under Sec. 13a-73; P.A. 84-98 amended Subsec. (d) to permit the Connecticut marketing authority to represent the state in the leasing of land or markets under the control of the authority; P.A. 85-301 amended Subsec. (d) by adding provision that the legislative management committee may represent the state in the planning and construction of the legislative office building and related facilities; P.A. 85-567 amended Subsec. (b) to increase maximum yearly amount of per diem fees for board members from $12,500 to $25,0000 and the daily rate from $100 to $150; P.A. 85-613 made technical changes, deleting reference to Secs. 10-325, 10-328 and 10-328a in Subsec. (d); P.A. 87-496 replaced administrative services commissioner with public works commissioner; P.A. 88-28 added the provision allowing the commissioner of mental retardation to represent the state in the leasing of certain property; Sec. 4-26a transferred to Sec. 4b-3 in 1989; P.A. 89-260 in Subsec. (d) deleted reference to Sec. 10a-81 which was repealed by Sec. 40 of the act; P.A. 91-124 in Subsec. (f) deleted the requirement that the properties review board review the selection and contract with any architect or engineer; P.A. 91-174 in Subsec. (d) added the provision concerning the leasing of real estate for the University of Connecticut Health Center; P.A. 91-256 deleted an obsolete reference to Sec. 10a-129; P.A. 92-154 amended Subsec. (d) to change a reference to the board of trustees of The University of Connecticut to the board of trustees of a constituent unit of the state system of higher education and to change a reference to The University of Connecticut Health Center to such constituent unit; P.A. 93-262 removed reference to Sec. 17-3 in Subsec. (d), effective July 1, 1993; P.A. 93-293 deleted reference to repealed Sec. 10a-145 in Subsec. (d), effective July 1, 1993; P.A. 97-247 made a technical change in Subsec. (d), effective July 1, 1997; P.A. 98-235 increased board members’ compensation from $150 per diem to $200 per diem and raised chairman’s maximum annual compensation from $25,000 to $30,000, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-141 amended Subsec. (f) to require the board to review sales, leases and subleases proposed by the Commissioner of Public Works and review for approval or disapproval any contract for a project described in Sec. 4b-91(h); P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-152 amended Subsec. (d) by authorizing Chief Court Administrator to represent the state in providing for space as part of contract for alternative incarceration program and by making technical changes, effective June 6, 2006; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-141 amended Subsec. (f) to add provisions re hearings and decisions on any appeal under Sec. 8-273a, effective June 25, 2007, and applicable to property acquired on or after that date; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c) to eliminate authority to employ secretary, clerk and such employees as board shall deem necessary, amended Subsec. (d) to expand Chief Court Administrator’s authority to represent state in providing space under new or existing contract for alternative incarceration program or program developed pursuant to Secs. 46b-121i to 46b-121l and amended Subsec. (e) to place the board within Department of Administrative Services with independent decision-making authority, effective October 5, 2009; P.A. 11-51 amended Subsec. (d) to replace Commissioner of Public Works with Commissioner of Administrative Services re acquisitions and leasing and Commissioner of Construction Services re construction and development and add Subdiv. (1) to (6) designators and amended Subsec. (f) to replace Commissioner of Public Works with Commissioner of Administrative Services, effective July 1, 2011; P.A. 11-84 amended Subsec. (f) to change reference to Sec. 13b-4(12) to reference to Sec. 13b-4(11) and to add exception re airport, airport site or part thereof operated by Connecticut Airport Authority, effective July 1, 2011; P.A. 11-242 amended Subsec. (d) by adding Subdiv. (1) to (7) designators and by permitting Commissioner of Mental Health and Addiction Services to represent the state in leasing of residential units as part of a program developed pursuant to Sec. 17a-455a; P.A. 12-168 amended Subsec. (d)(2) by designating existing provision re space for Court Support Services Division as Subpara. (A) and adding Subpara. (B) authorizing Chief Court Administrator to represent state in providing for other real estate needs of Judicial Branch when delegated authority to do so by Commissioner of Administrative Services, and amended Subsec. (f) by requiring board to review acquisitions, sales, leases and subleases proposed by Chief Court Administrator pursuant to authority delegated by Commissioner of Administrative Services, effective July 1, 2012; P.A. 13-247 amended Subsec. (d) by deleting provisions re authority of Commissioner of Construction Services, adding provisions re authority of Commissioner of Administrative Services re construction and development, and making technical and conforming changes, effective July 1, 2013.



Section 4b-4 - (Formerly Sec. 4-26f). Restrictions on Department of Administrative Services employees responsible for acquiring, leasing and selling real property. Filing of statement of financial interests.

(a) No nonclerical employee in the unit in the Department of Administrative Services that is responsible for acquiring, leasing and selling real property on behalf of the state shall be directly involved in any enterprise that does business with the state or be directly or indirectly involved in any enterprise concerned with real estate acquisition or development. Each member of the State Properties Review Board and each such employee of the Department of Administrative Services shall file, with the Office of State Ethics, a statement of financial interests pursuant to the provisions of section 1-83.

(b) The provisions of sections 1-82, 1-82a and 1-88 shall apply to any alleged violation of this section.

(P.A. 75-425, S. 6, 57; P.A. 87-570, S. 4, 5; 87-589, S. 75, 87; P.A. 88-109; P.A. 05-183, S. 31; Sept. Sp. Sess. P.A. 09-7, S. 140; P.A. 11-51, S. 44; P.A. 13-263, S. 8.)

History: P.A. 87-570 applied restrictions to “any person employed by the department of administrative services as a leasing agent or as an immediate supervisor of a leasing agent”, required such employees to file with department and state ethics commission, and required state properties review board members and employees to file with state ethics commission instead of secretary of the state’s office; P.A. 87-589 made technical change, substituting public works department for administrative services department; P.A. 88-109 deleted the references to leasing agents and substituted nonclerical employee, added requirements concerning the financial statement and added Subsec. (b) re violations of the section; Sec. 4-26f transferred to Sec. 4b-4 in 1989; P.A. 05-183 amended Subsec. (a) to replace “State Ethics Commission” with “Office of State Ethics”, effective July 1, 2005; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to eliminate references to employees of State Properties Review Board, make technical changes and replace provisions requiring filing of financial statement with provision requiring filing of statement of financial interests pursuant to Sec. 1-83, effective October 5, 2009; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011; P.A. 13-263 amended Subsec. (a) to delete requirements re board members to file statement with board and department employees to file statement with department, effective July 11, 2013.



Section 4b-5 - (Formerly Sec. 4-26g). Expenses of the Properties Review Board.

Reasonable expenses of the Properties Review Board shall be paid from the budget of the Department of Administrative Services.

(P.A. 75-425, S. 7, 57; Sept. Sp. Sess. P.A. 09-7, S. 141.)

History: Sec. 4-26g transferred to Sec. 4b-5 in 1989; Sept. Sp. Sess. P.A. 09-7 eliminated provision requiring reasonable expenses of board and its employees to be paid from budget of the board upon its approval and provided that reasonable expenses of board shall be paid from budget of Department of Administrative Services, effective October 5, 2009.



Section 4b-11 - (Formerly Sec. 4-24). Supervision of state property. Trespass upon state property. Penalty.

The board of trustees of each state institution shall have the supervision, care and control of all property used in connection with such institution; the Commissioner of Emergency Services and Public Protection shall have the supervision, care and control of all property used in connection with the Division of State Police within the Department of Emergency Services and Public Protection located outside the city of Hartford; the Joint Committee on Legislative Management of the General Assembly shall have the supervision, care and control of the State Capitol building and grounds, the Legislative Office Building and parking garage and grounds and related structures and facilities; the Office of the Chief Court Administrator shall have the supervision, care and control of all property where the Judicial Department is the primary occupant and of the building and grounds of the State Library and Supreme Court and shall establish policies and procedures governing such supervision, care and control. For the purposes of this section, the term “Judicial Department” does not include the courts of probate, the Division of Criminal Justice and the Public Defender Services Commission, except where they share facilities in state-maintained courts. Such board of trustees and said commissioner may make regulations for the maintenance of order on, and the safeguarding and use of, any such property, subject to the direction and supervision of the Commissioner of Administrative Services. Any person who trespasses upon such property shall be subject to the penalty for criminal trespass, as provided in sections 53a-107 to 53a-109, inclusive, or simple trespass, as provided in section 53a-110a. Any person who violates any regulation concerning the use of such property shall be fined not more than five hundred dollars or imprisoned not more than three months, or both.

(1949 Rev., S. 261; September, 1957, P.A. 11, S. 5; P.A. 75-316, S. 17; P.A. 77-614, S. 73, 486, 610; P.A. 84-109, S. 1; 84-436, S. 2, 12; P.A. 85-301, S. 4, 5, 13; P.A. 87-496, S. 9, 110; P.A. 89-82, S. 6, 11; P.A. 92-130, S. 1, 10; P.A. 93-206, S. 1, 16; P.A. 95-220, S. 1, 6; P.A. 04-62, S. 1; P.A. 11-51, S. 91.)

History: P.A. 75-316 replaced state library committee with state library board; P.A. 77-614 substituted commissioner of administrative services for public works commissioner and commissioner of public safety for commissioner of state police and made the department of state police the division of state police within the department of public safety, effective January 1, 1979; P.A. 84-109 provided that the state library board share the supervision, care and control of the building and grounds of the state library and supreme court with “the chief justice of the supreme court”, required that mutually agreeable policies and procedures governing such supervision, care and control be established, and provided that the commissioner of administrative services shall resolve disputed issues if the state library board and the chief justice are unable to establish mutually agreeable policies and procedures; P.A. 84-436 added provision that the office of the chief court administrator shall have the supervision, care and control of all property where the judicial department is the primary occupant and may make regulations in connection therewith, and added definition of “judicial department”, effective July 1, 1985; P.A. 85-301 added provision that the legislative management committee shall have the supervision, care and control of the state capitol building and grounds, temporary legislative office buildings and the legislative office building and grounds and related facilities, during and after construction; P.A. 87-496 substituted public works commissioner for administrative services commissioner; Sec. 4-24 transferred to Sec. 4b-11 in 1989; P.A. 89-82 made technical changes re buildings under supervision of legislative management committee and deleted obsolete references to temporary legislative office buildings and construction of legislative office building; P.A. 92-130 required public safety commissioner to have supervision, care and control of property used in connection with division of fire and building safety; P.A. 93-206 substituted division of fire, emergency and building services for division of fire and building safety, effective July 1, 1993; P.A. 95-220 transferred supervision care and control of building and grounds of State Library and Supreme Court from State Library Board and Chief Justice to Office of Chief Court Administrator and deleted reference to Office of Chief Court Administrator and board re making regulations for maintenance of order on property subject to supervision of Public Works Commissioner, effective July 1, 1995; P.A. 04-62 increased the penalty for trespass upon state property from a fine of not more than $100 or a term of imprisonment of not more than three months, or both, to the penalty for criminal trespass or simple trespass and increased the fine for violation of any regulation concerning the use of such property from not more than $100 to not more than $500, effective May 10, 2004; P.A. 11-51 deleted reference to Division of Fire, Emergency and Building Services, changed “within the Department of Public Safety” to “within the Department of Emergency Services and Public Protection” and changed “Commissioner of Public Works” to “Commissioner of Administrative Services”, effective July 1, 2011 (Revisor’s note: “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51, S. 134).



Section 4b-12 - (Formerly Sec. 4-133). Control of certain state property in Hartford. Control of leased state property outside Hartford.

The Commissioner of Administrative Services shall have the supervision, care and control of the State Office Building, the state police buildings located in the city of Hartford, any state-owned building designated by the Governor, except as otherwise provided by law, and the premises held under lease or rental by the state, except as otherwise provided by law, but shall make no permanent material change in the structure or ornamentation of said buildings affecting their symmetry or architecture unless authorized by an act of the General Assembly. All premises of property leased or rented by the state or by any officer, department, institution, board, commission or council of the state government and located outside the city of Hartford shall be under the control and management of the administrative head of the department or agency using or occupying such leased or rented premises, except as otherwise provided in subsection (b) of section 4a-2.

(1949 Rev., S. 204, 205; March, 1950, 1953, S. 1900d; 1963, P.A. 362; February, 1965, P.A. 438, S. 1; P.A. 76-192, S. 2; P.A. 77-614, S. 73, 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-364, S. 2, 4; P.A. 87-496, S. 35, 110; P.A. 88-116, S. 2; P.A. 96-235, S. 2, 19; P.A. 11-51, S. 44.)

History: 1963 act changed jurisdiction of commissioner to regulate parking from state capitol and state office building grounds to any property owned by the state under his supervision; 1965 act gave commissioner jurisdiction over any state-owned buildings designated by the governor; P.A. 76-192 enacted exception to provisions of Subsec. (a); P.A. 77-614 and P.A. 78-303 replaced public works commissioner with commissioner of administrative services and made department of state police a division within the department of public safety; P.A. 81-364 repealed provision making administrative services commissioner responsible for maintenance of state capitol building and grounds; P.A. 87-496 replaced commissioner of administrative services with commissioner of public works; P.A. 88-116 added provision transferred from Sec. 4-132 re control and management of property leased or rented by the state or a state entity, transferred remaining provisions of former Subsec. (a), re parking regulations, to Sec. 4-27a, and transferred former Subsec. (b), re height of buildings adjacent to Capitol, to new Sec. 4b-65; Sec. 4-133 transferred to Sec. 4b-12 in 1989; P.A. 96-235 added exception re Sec. 4b-1(b), effective June 6, 1996; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011 (Revisor’s note: A reference to “subsection (b) of section 4b-1” was changed editorially by the Revisors to “subsection (b) of section 4a-2” to conform with changes made by P.A. 11-51, S. 43, 51).

Former section cited. 124 C. 33. Cited. 140 C. 124.



Section 4b-13 - (Formerly Sec. 4-27a). Parking on state property. Programs to encourage state employees to use mass transportation. Regulations.

(a) The Commissioner of Administrative Services may make regulations for the maintenance of order on and the use of parking areas on any property owned by the state or under the supervision of said commissioner, except as provided in sections 2-71h, 10a-79, 10a-92 and 10a-139 and except for properties under the supervision, care and control of the Chief Court Administrator. Any person violating any such regulation shall be fined not more than seventy-five dollars and the vehicle in violation of such regulation may be towed. The enforcement of such regulations shall be by special policemen appointed under section 29-18 and by Department of Administrative Services buildings and grounds patrol officers, except that only such special policemen may tow, or cause the towing of, such vehicles.

(b) The Chief Court Administrator may establish policies and procedures for the maintenance of order and the use of parking areas on any property under the supervision, care and control of the Chief Court Administrator. Such policies and procedures may provide that any vehicle parked on such property in violation of such policies and procedures shall be towed.

(c) Each state agency shall develop a program to encourage its employees to use mass transportation. Such program shall address the feasibility of restricting the amount of free parking by at least ten per cent for those state employees who work in urban areas and for providing such employees with subsidies to ride mass transportation. Each state agency shall submit its program to the Department of Administrative Services. For the purposes of this subsection, “state agency” means each state department, office or other agency of the state; and “urban area” means any town or city having a population of seventy-five thousand or more or any town or city in which one hundred or more state employees are employed at the same site. The Secretary of the Office of Policy and Management, in consultation with the Commissioner of Administrative Services, shall adopt regulations, in accordance with the provisions of chapter 54, after receipt of and pursuant to each state agency’s plan to determine the amount and process by which a state employee may obtain a subsidy.

(1971, P.A. 458, S. 1, 2; P.A. 88-116, S. 3; P.A. 90-171; P.A. 91-148, S. 2, 3; P.A. 92-41, S. 1, 3; P.A. 93-123, S. 1, 2; 93-312, S. 6, 7; P.A. 94-169, S. 1, 20; May 25 Sp. Sess. P.A. 94-1, S. 4, 130; P.A. 95-220, S. 2, 6; P.A. 96-28, S. 1, 2; P.A. 03-202, S. 1; P.A. 11-51, S. 44.)

History: P.A. 88-116 inserted new Subsec. (a), re parking regulations, which was transferred from Sec. 4-133, relettering former Subsecs. accordingly; Sec. 4-27a transferred to Sec. 4b-13 in 1989; P.A. 90-171 added a new Subsec. (d) requiring each state agency to develop a program to encourage its employees to use mass transportation; P.A. 91-148 in Subsec. (d) added a requirement that each state agency consider the effect of charging their employees for parking, changed date of the report from January 1, 1991, to January 1, 1992, and changed definition of urban area to include a town or city where one hundred or more state employees are employed at the same site; P.A. 92-41 repealed Subsecs. (b) and (c) re state employee parking, relettering remaining Subsecs. accordingly, effective July 1, 1995; P.A. 93-123 amended Subsec. (a) by changing applicability from property owned by the state and under supervision of commissioner to property so owned or under such supervision, adding references to Secs. 10a-79, 10a-92 and 10a-139, excepting parking areas of public educational institutions and increasing fine from $50 to $75, effective June 14, 1993; P.A. 93-312 changed effective date of P.A. 92-41 applicable with respect to this section from July 1, 1995, to July 1, 1994, effective July 1, 1993; P.A. 94-169 amended Subsec. (a) to provide exception for properties under supervision of chief court administrator, state library board and the chief justice under Sec. 4b-11, effective July 1, 1994; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical changes, effective July 1, 1994; P.A. 95-220 removed reference to properties under supervision, care and control of State Library Board and Chief Justice, effective July 1, 1995; P.A. 96-28 amended Subsec. (a) to authorize towing of vehicles in violation of regulations and to authorize Department of Public Works buildings and grounds patrol officers to enforce such regulations, except for towing of such vehicles, effective April 30, 1996; P.A. 03-202 added new Subsec. (b) re maintenance of order and use of parking areas on property under supervision, care and control of the Chief Court Administrator and redesignated existing Subsec. (b) as Subsec. (c), making technical changes therein; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011.



Section 4b-14 - (Formerly Sec. 4-130). Flags on state buildings.

The Commissioner of Administrative Services shall cause the national and the state flags to be displayed on the State Armory, State Office Building, state police building and the State Library in Hartford, from sunrise to sunset of each day.

(1949 Rev., S. 191; March, 1950, S. 64d; P.A. 77-614, S. 73, 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-472, S. 5, 183; P.A. 11-51, S. 53.)

History: P.A. 77-614 and P.A. 78-303 replaced jurisdiction of public works commissioner with that of commissioner of administrative services, effective October 1, 1977, and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 82-472 eliminated requirement that commissioner cause flags to be displayed on state capitol; Sec. 4-130 transferred to Sec. 4b-14 in 1989; P.A. 11-51 replaced “commissioner” with “Commissioner of Administrative Services”, effective July 1, 2011.

See Sec. 2-71h(c) re display of flags on State Capitol.



Section 4b-14a - Display or use of certain United States or Connecticut state flags. Manufacturing requirement.

Any United States or Connecticut state flag (1) displayed on or in any public building owned or leased by the state, or used for the purposes of sections 3-2b, 4b-14, 9-237 or 51-27g, and (2) purchased after July 1, 2009, shall be manufactured in the United States.

(P.A. 09-224, S. 5.)

History: P.A. 09-224 effective July 1, 2009.



Section 4b-15 - Policy to reduce use of disposable and single-use products and to separate and collect recyclable items.

Each state agency having care, control and supervision of state property, including the Judicial Department and the Joint Committee on Legislative Management of the General Assembly, shall implement a policy for each facility under its care, control or supervision to (1) reduce the use of disposable and single-use products, and (2) separate and collect items designated as either suitable or required for recycling pursuant to section 22a-241b. Each such state agency shall post such policy on its Internet web site.

(P.A. 88-231, S. 4; P.A. 89-385, S. 9; P.A. 90-230, S. 8, 101; P.A. 96-163, S. 3; P.A. 11-51, S. 54; 11-80, S. 6; P.A. 12-205, S. 10; P.A. 13-264, S. 8.)

History: P.A. 89-385 amended Subsec. (a) by changing the deadline for report from January 1, 1991, to October 1, 1990, and further required the plan to provide for reduction of the use of disposable and single-use products; P.A. 90-230 corrected an internal reference in Subsec. (a); P.A. 96-163 amended Subsec. (b) to require submission of recycling plan to the Commissioner of Environmental Protection instead of the defunct Municipal Solid Waste Recycling Advisory Council; P.A. 11-51 amended Subsec. (a) to delete reference to October 1, 1990, and to replace “Commissioner of Public Works” with “Commissioner of Administrative Services”, effective July 1, 2011; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and changed “Department of Environmental Protection” to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-205 deleted former Subsec. (b) re submission of report on implementation of recycling plan and former Subsec. (c) re white paper recycling program, and amended remaining provisions to delete Subsec. (a) designator and replace requirements re plan with requirements re policy, effective July 1, 2012; P.A. 13-264 deleted reference to plan adopted under Sec. 4a-67b in Subdiv. (1), effective July 11, 2013.



Section 4b-15a - Cleaning products in state buildings.

On or after October 1, 2007, no person shall use a cleaning product inside a building owned by the state unless such cleaning product meets guidelines or environmental standards set by a national or international environmental certification program approved by the Department of Administrative Services, in consultation with the Commissioner of Energy and Environmental Protection. Such cleaning product shall, to the maximum extent possible, minimize the potential harmful impact on human health and the environment. For purposes of this section, “cleaning product” does not include any: (1) Disinfectant, disinfecting cleaner, sanitizer or any other antimicrobial product regulated by the federal Insecticide, Fungicide and Rodenticide Act, 7 USC 136 et seq., or (2) product for which no guideline or environmental standard has been established by any national or international certification program approved by the Department of Administrative Services, or which is outside the scope of or is otherwise excluded under guidelines or environmental standards established by such national or international certification program.

(P.A. 07-100, S. 1; P.A. 08-186, S. 2; P.A. 11-80, S. 1.)

History: P.A. 08-186 excluded from term “cleaning product” any product for which no guideline or environmental standard has been established or which is outside the scope of or otherwise excluded under certain guidelines or environmental standards, effective June 12, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 4b-15b - Indoor air quality in buildings purchased or leased by the state.

(a) Prior to acceptance of all or part of any building under a lease, lease renewal or purchase, where such premises are to be occupied by state employees or others, each state department shall provide for an inspection of the premises and shall develop a protocol for periodic assessment and remediation of indoor air quality issues in such facility. Such protocol shall include the best practices for commercial office space and shall include all applicable provisions of the Environmental Protection Agency’s Indoor Air Quality Tools for Schools Program.

(b) Each lease agreement entered into on and after July 1, 2007, by any state department to lease all or part of any building to be occupied by state employees or others shall contain a provision requiring the lessor to make all necessary efforts during the term of the lease agreement to maintain the structure and mechanical systems of the building as necessary to sustain the indoor air quality in the building to the levels in existence at the time the premises were accepted and to carry out the indoor air quality protocol established under subsection (a) of this section.

(c) The provisions of this section shall not apply to any building leased or owned by the Department of Transportation that the department does not use for office space.

(P.A. 07-124, S. 1; P.A. 08-101, S. 4.)

History: P.A. 07-124 effective July 1, 2007; P.A. 08-101 added Subsec. (c) re exemption for building leased or owned by Department of Transportation that is not used for office space.



Section 4b-16 - Outdoor luminaires on the grounds of state buildings or facilities.

(a) As used in this section:

(1) “Fixture” means the assembly that holds a lamp and may include an assembly housing, a mounting bracket or pole socket, a lamp holder, a ballast, a reflector or mirror and a refractor or lens;

(2) “Restricted uplight luminaire” means a luminaire that allows no direct light emissions above a horizontal plane through the luminaire’s lowest light-emitting part other than a 0.5 per cent maximum incidental uplight from reflection off mounting hardware;

(3) “Glare” means direct light emitting from a luminaire that causes reduced vision or momentary blindness;

(4) “Illuminance” means the level of light measured at a surface;

(5) “Lamp” means the component of a luminaire that produces the light;

(6) “Light trespass” means light emitted by a luminaire that shines beyond the boundaries of the property on which the luminaire is located;

(7) “Lumen” means a unit of measurement of luminous flux;

(8) “Luminaire” means the complete lighting unit, including the lamp and the fixture;

(9) “Permanent outdoor luminaire” means any luminaire or system of luminaires that is outdoors and intended to be used for seven days or longer; and

(10) “State funds” means any bond revenues or any money appropriated or allocated by the General Assembly.

(b) Except as provided in subsection (c) of this section, no state funds shall be used to install or replace a permanent outdoor luminaire for lighting on the grounds of any state building or facility unless (1) the luminaire is designed to maximize energy conservation and to minimize light pollution, glare and light trespass, (2) the luminaire’s illuminance is equal to the minimum illuminance adequate for the intended purpose of the lighting, and (3) for a luminaire with a rated output of more than one thousand eight hundred lumens, such luminaire is a restricted uplight luminaire.

(c) The provisions of subdivision (3) of subsection (b) of this section shall not apply to luminaires located on the grounds of any correctional institution or facility administered by the Commissioner of Correction, required by federal regulations, required for storm operation activities performed by the Department of Transportation, required to illuminate either the state flag or the flag of the United States or in a lighting plan for a Department of Transportation facility where less than twenty-five per cent of the luminaires are to be replaced. The Commissioner of Construction Services, or the commissioner’s designee, may waive the provisions of subdivision (3) of subsection (b) of this section with respect to luminaires on the grounds of any other state building or facility when, after a request for such a waiver has been made and reviewed, the commissioner or the commissioner’s designee determines that such a waiver is necessary for the lighting application. Requests for such a waiver shall be made to the commissioner or the commissioner’s designee in such form as the commissioner shall prescribe and shall include, without limitation, a description of the lighting plan, a description of the efforts that have been made to comply with the provisions of subdivision (3) of subsection (b) of this section and the reasons such a waiver is necessary. In reviewing a request for such a waiver, the commissioner or the commissioner’s designee shall consider design safety, costs and other factors deemed appropriate by the commissioner or the commissioner’s designee.

(d) The provisions of this section shall not apply to the installation or replacement of luminaires for which the Secretary of the Office of Policy and Management (1) conducts a life-cycle cost analysis of one or more luminaires that meet the requirements set forth in subsection (b) of this section and one or more luminaires that do not meet such requirements, and (2) certifies that a luminaire which meets such requirements is not cost effective and is not the most appropriate alternative based on the life-cycle cost analysis.

(P.A. 06-86, S. 1; P.A. 11-51, S. 90.)

History: P.A. 06-86 effective July 1, 2006; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (c), effective July 1, 2011.



Section 4b-17 - Capitol Area System. Purchase by state. Nonwaiver of sovereign immunity. Operation of system. Authority of Commissioner of Administrative Services. Public works heating and cooling energy revolving account. Invoice and collection of costs. Review of purchase. Resale to third party.

(a) The Commissioner of Administrative Services, on behalf of the state, may purchase from TEN Companies, Inc., in accordance with the Asset Purchase Agreement dated November 4, 2008, by and among the state, acting by and through the Commissioner of Administrative Services, and TEN Companies, Inc., which Asset Purchase Agreement is hereby ratified and approved, the district heating and cooling system that provides heating and cooling service to state facilities within the Capitol District and to other nonstate facilities, as listed in the Asset Purchase Agreement dated November 4, 2008, and which is known as the Capitol Area System, including all assets and property necessary for the operation of said system, as described in the Asset Purchase Agreement dated November 4, 2008. The commissioner may assume all vendor contracts, customer contracts, supplier agreements, and third-party contracts with regard to said system. The commissioner may undertake any obligation and enter into any agreement to accomplish any transaction that is necessary to carry out the provisions of this section or said Asset Purchase Agreement, including the grant or acceptance of any release set forth in said Asset Purchase Agreement.

(b) To the extent any provision in an agreement executed or assumed by the commissioner pursuant to subsection (a) of this section may be interpreted as waiving the sovereign immunity of the state, including, without limitation, indemnification provisions, such provision is effective and enforceable against the state solely in accordance with its specific terms. Nothing in this subsection shall be construed as a waiver of the sovereign immunity of the state in any other context.

(c) In order to operate the Capitol Area System, the commissioner may: (1) Furnish, from plants located in the city of Hartford, heat or air conditioning, or both, by means of steam, heated or chilled water or other medium; (2) lay and maintain mains, pipes or other conduits; (3) erect such other fixtures as are, or may be, necessary or convenient in and on the streets, highways and public grounds of said city, for the purpose of carrying steam, heated or chilled water or other medium from such plants to the location to be served and returning the same; and (4) lease to one or more corporations formed or specially chartered for the purpose of furnishing heat or air conditioning, or both, one or more of such plants or distribution systems owned by it and constructed or adapted for either or both such purposes.

(d) The Commissioner of Administrative Services may perform all obligations of the state relating to or arising from any agreement between the state and TEN Companies, Inc.

(e) The Commissioner of Administrative Services may (1) enter into contracts with third parties for the procurement of energy products and services or for the operation and maintenance of, and repairs and improvements to, the Capitol Area System; (2) provide energy products and services, as produced from said system or distributed by said system, to any buildings owned by, or leased to, the state or any instrumentality of the state; (3) sell energy products and services, as produced from said system or distributed by said system, to the owners or tenants of buildings not owned by the state; (4) occupy and use rights-of-way necessary to own, maintain, repair, improve and operate said system in and on the streets, highways and public grounds of the city of Hartford, on all property owned by the state and on property where the system is located, and to serve public and private end-use customers; (5) lay and maintain mains, pipes or other conduits, and erect such other fixtures as are, or may be, necessary or convenient in and on the streets, highways and public grounds of said city, for the purpose of carrying energy products to the location to be served and returning the same; and (6) enter into contracts with third parties for the procurement of other products and services, and provide or sell other products or services to the state or to the owners or tenants of buildings not owned by the state, that are being produced, provided or distributed through said system, or any part thereof, prior to, or as of, April 23, 2009.

(f) The Commissioner of Administrative Services may: (1) Grant easements with respect to land owned by the state in connection with the operation of the Capitol Area System, subject to the approval of the agency having supervision of the care and control of such land and the State Properties Review Board; (2) acquire easements with respect to land not owned by the state in connection with said system, subject to the approval of the State Properties Review Board; (3) enter into leases for any type of space or facility necessary to meet the needs of operating said system, subject to the approval of the State Properties Review Board; and (4) when the General Assembly is not in session, the commissioner may, subject to the provisions of section 4b-23, purchase or acquire for the state any land, or interest therein, if such action is necessary for the operation of said system. The commissioner shall provide notice of any easement granted pursuant to subdivision (1) of this subsection to the chief elected official of the municipality and the members of the General Assembly representing the municipality, in which such land is located.

(g) The Commissioner of Administrative Services may establish and administer an account to be known as the public works heating and cooling energy revolving account, which shall be used for: (1) The deposit of receipts from the sale of Capitol Area System energy products and services to state agencies or to the owners or tenants of buildings not owned by the state; and (2) for the payment of expenses related to the operation, maintenance, repair and improvement of the Capitol Area System. The commissioner may expend funds necessary for all reasonable direct expenses related to said account.

(h) For the provision of energy products and services, the Commissioner of Administrative Services shall periodically invoice and collect a pro rata share of the costs described in this subsection from each state agency and owner or tenant of the buildings on the Capitol Area System that are not owned by the state, to the extent not prohibited by contracts in effect as of November 4, 2008. The Commissioner of Administrative Services shall periodically submit proposed rate setting methods and proposed rates to the Secretary of the Office of Policy and Management for the secretary’s approval. No such method or rate shall be effective without the secretary’s approval. Rates shall be based on: (1) A pro rata share of all costs of acquiring the system, including all costs for legal and consultant services; (2) a pro rata share of the cost of such energy products or services, whether produced by the state or purchased from third parties; (3) a pro rata share of any and all costs of operating, maintaining and repairing said system, including the cost of services provided by vendors and the cost of equipment; (4) a pro rata share of an amount determined to be necessary for long-term capital improvements or replacement, which amount shall be specifically identified in the public works heating and cooling energy revolving account, and allocated for long-term capital improvements or replacement; (5) a pro rata share of the Department of Administrative Services’ personnel costs related to the operation, maintenance, repair and improvement of the Capitol Area System, provided not more than one full-time employee of the department shall be allocated to the system; and (6) a pro rata share of the cost of other products or services incurred and permitted by this section. Not more than forty-five days after receipt of a proposed rate setting method or a proposed rate from the commissioner, the Secretary of the Office of Policy and Management shall approve or disapprove such proposed method or rate. If the secretary fails to act on such proposed method or rate within such period, the commissioner’s proposal shall be deemed to have been approved. On a quarterly basis, the Commissioner of Administrative Services shall transmit to the General Fund any portion of the costs that are attributable to the provisions of subdivision (1) of this subsection.

(i) Nothing in this section shall be construed to limit the use of the Capitol Area System by the state to its use or functional capacity as of the date of its purchase by the state.

(j) Except as expressly required by the provisions of this section, the acquisition of the Capitol Area System by the Commissioner of Administrative Services, and any transaction necessary for such acquisition, shall not be subject to any other review, approval or authorization by any other state agency, board, department or instrumentality and shall not be subject to any otherwise applicable sales or conveyance tax or taxes.

(k) Nothing in this section shall be construed to prohibit the state from reselling the Capitol Area System to a third party if it is determined that such resale is in the best interest of the state.

(P.A. 09-15, S. 1; P.A. 11-51, S. 44.)

History: P.A. 09-15 effective April 23, 2009; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011.



Section 4b-21 - (Formerly Sec. 4-26). Purchase, sale or exchange of land for the state. Process for disposition of surplus state property.

(a) When the General Assembly is not in session, the trustees of any state institution, the State Board of Education or the Commissioner of Correction may, subject to the provisions of section 4b-23, purchase or acquire for the state, through the Commissioner of Administrative Services, any land or interest therein if such action seems advisable to protect the state’s interest or to effect a needed economy, and may, subject to the provisions of said section, contract through the Commissioner of Administrative Services for the sale or exchange of any land or interest therein belonging to the state except that The University of Connecticut may purchase or acquire for the state and may dispose of or exchange any land or interest therein directly. When the General Assembly is not in session, the Commissioner of Administrative Services, with the approval of the State Properties Review Board, may give or obtain an option upon any land or interest therein which is not under the control of the trustees of any state institution, the State Board of Education or the Commissioner of Correction when such action seems advisable, and such option shall remain in force until the fifteenth day of August following the next session of the General Assembly.

(b) Any state agency, department or institution having custody and control of land, an improvement to land or interest in land, belonging to the state, shall inform the Secretary of the Office of Policy and Management and the municipality where the land is located, in writing, not less than six months before the date when the agency, department or institution anticipates such land, improvement or interest or any part thereof is not needed by the agency, department or institution. Upon receipt of such notification, the secretary, at his or her discretion, shall determine whether the agency, department or institution shall retain custody and control of such land, improvement or interest, or whether such responsibility shall be transferred to the Department of Administrative Services, along with any available funds specifically related to the personnel and other operating expenses required for the maintenance of such land, improvement or interest, and shall notify all state agencies, departments and institutions that such land, improvement or interest is available.

(c) Not later than thirty days after receipt of such notification from the secretary, the following agencies shall determine and notify the secretary in writing if the land, improvement or interest serves the following needs: (1) The Commissioner of Housing, whether it can be used or adapted for economic development or exchanged for property that can be used for economic development, used as an emergency shelter or transitional living facility for homeless persons, or used for the construction, rehabilitation or renovation of housing for persons and families of low and moderate income; (2) the Commissioner of Transportation, whether it can be used for transportation purposes; (3) the Commissioner of Energy and Environmental Protection, whether it can be used for open space purposes or to otherwise support the department’s mission; (4) the Commissioner of Agriculture, whether it can be used for farming or agricultural purposes; (5) the Commissioner of Veterans’ Affairs, whether it can be used for veterans’ housing; (6) the Commissioner of Children and Families, whether it can be used to support the department’s mission; (7) the Commissioner of Developmental Services, whether it can be used to support the department’s mission; and (8) the Commissioner of Administrative Services, whether it can be used to house state agencies or can be leased. Not later than thirty days after receipt of such notification from the secretary, any state agency, department or institution that is interested in utilizing the land, improvement or interest shall submit a plan to the secretary that sets forth the proposed use for the land, improvement or interest and a budget and timetable for such use. If one or more agencies, departments or institutions submit a plan for such land, improvement or interest to the secretary within such thirty-day period, the secretary shall analyze such agency, department or institution plan or plans and determine whether custody and control of the land, improvement or interest shall be transferred to one of such agencies, departments or institutions, in which case the agency, department or institution having custody of the land, improvement or interest shall make such transfer.

(d) If the secretary determines that such land, improvement or interest or part thereof was purchased or improved with proceeds of tax exempt obligations issued or to be issued by the state, the secretary shall notify the Treasurer. If the secretary determines that such land, improvement, interest or part thereof may properly be treated as surplus, the secretary shall, upon the request of the municipality where the land, improvement or interest is located, hold an informational public meeting in such municipality to inform the public about the process for the disposition of surplus property, to provide a description of the land, improvement or interest at issue, to inform the public of its right to submit written comments under section 4b-47 and to allow members of the public the opportunity to comment at the meeting. After holding such meeting, the secretary shall notify the Commissioner of Administrative Services of the secretary’s determination regarding whether such land, improvement or interest may be treated as surplus.

(e) After receiving notification from the secretary that such land, improvement or interest may be treated as surplus, the Commissioner of Administrative Services shall offer to convey such land, improvement or interest to the municipality in which the land, improvement or interest is located, including, but not limited to, by selling, leasing, exchanging or entering into agreements concerning such land, improvement or interest, provided (1) prior to such conveyance, the municipality by vote of its legislative body accepts such conveyance, and (2) a resolution of such municipal action, verified by the clerk of the municipality, is delivered to the Commissioner of Administrative Services not more than one hundred twenty days after receiving notice from the commissioner regarding the proposed conveyance. If the municipality fails to deliver such resolution to the commissioner within such one-hundred-twenty-day period, the municipality shall be deemed to have declined the proposed conveyance, provided the commissioner may extend the one-hundred-twenty-day period deadline by not more than an additional sixty days. The municipality shall waive all rights to purchase the land, improvement, interest or part thereof if the municipality declines or is deemed to have declined the conveyance of such land, improvement, interest or part thereof.

(f) If the municipality declines or is deemed to have declined the conveyance of the property, the Commissioner of Administrative Services may sell, exchange or lease, or enter into agreements concerning, such land, improvement, interest or part thereof, after (1) notifying (A) the municipality or municipalities in which such land, improvement or interest is located, (B) the members of the General Assembly representing such municipality or municipalities, (C) the regional planning organization, as defined in section 4-124i, of the region where the land, improvement or interest is located, (D) the Connecticut Economic Resource Center, and (E) any potential developer of an incentive housing development, as defined in section 8-13m, who has registered with the Commissioner of Housing to be notified of any such state surplus land, and (2) obtaining the approval of (A) the Secretary of the Office of Policy and Management, (B) the State Properties Review Board, and (C) the joint standing committees of the General Assembly having cognizance of matters relating to (i) state revenue, and (ii) the purchase and sale of state property and facilities, and (3) if such land, improvement, interest or part thereof was purchased or improved with proceeds of tax-exempt obligations issued or to be issued by the state, obtaining the approval of the Treasurer. The Treasurer may disapprove such a transaction only if the transaction would affect the tax-exempt status of such obligations and could not be modified to maintain such tax-exempt status. If a proposed agreement for such a conveyance has not been submitted to the State Properties Review Board within one year after the Commissioner of Administrative Services provides such notice to such municipality and such members of the General Assembly, or if the board does not approve the proposed agreement within two years after such notice, the Commissioner of Administrative Services may not convey such land, improvement or interest without again so notifying such municipality and such members of the General Assembly.

(g) In the case of a proposed lease of land, an improvement to land or an interest in land, or any part thereof, with a person, firm or corporation in the private sector, for a term of six months or more, the Commissioner of Administrative Services shall comply with such notice requirement by notifying in writing the chief executive officer of the municipality in which the land, improvement or interest is located and the members of the General Assembly representing such municipality, not less than two weeks before seeking the approval of said secretary, board and committees, concerning the proposed lease and the manner in which the lessee proposes to use the land, improvement or interest.

(h) The Treasurer shall execute and deliver any deed or instrument necessary to convey the title to any property the sale or exchange of which or a contract for the sale or exchange of which is authorized by this section.

(i) Upon approval of the proposed action of the Commissioner of Administrative Services by said secretary and board, said commissioner shall request approval of such action by the joint standing committees of the General Assembly having cognizance of matters relating to state revenue and the purchase and sale of state property and facilities. Each committee shall have not more than thirty days from the date such request is received to convene a meeting to vote to approve or disapprove such action or to notify the Commissioner of Administrative Services, in writing, that it is waiving its right to convene a meeting. If such request is withdrawn, altered, amended or otherwise changed, said commissioner shall resubmit such request, and each committee shall have not more than thirty days from the date of such resubmittal to convene a meeting to vote to approve or disapprove such action or to notify the Commissioner of Administrative Services, in writing, that it is waiving its right to convene a meeting. If a committee does not act on a request or the resubmittal of a request, as the case may be, within such thirty-day period, the request shall be deemed to be approved by the committee.

(j) Except as provided in subsection (e) of this section, no provision of this section shall be construed to limit, supersede or repeal any other provision of law relating to the powers or duties of any state agency.

(k) The requirements of subsections (b) to (i), inclusive, of this section shall not apply to land which the Commissioner of Energy and Environmental Protection has acquired pursuant to 42 USC 9601 et seq., the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, (CERCLA).

(1949 Rev., S. 99; March, 1950, S. 31d; 1969, P.A. 356; 1971, P.A. 17; P.A. 75-425, S. 19, 57; P.A. 77-614, S. 277, 610; P.A. 79-360; P.A. 83-334, S. 2, 3; P.A. 86-414, S. 1, 3; P.A. 87-387, S. 1; 87-496, S. 19, 110; 87-589, S. 72, 87; P.A. 88-290, S. 1, 3; P.A. 89-85; P.A. 92-91, S. 2; P.A. 95-230, S. 34, 45; 95-250, S. 1; 95-354, S. 2, 3; P.A. 96-211, S. 1, 5, 6; 96-235, S. 3, 19; P.A. 97-71, S. 2, 4; June 5 Sp. Sess. P.A. 97-1, S. 4, 20; P.A. 06-189, S. 17; June Sp. Sess. P.A. 07-4, S. 50; P.A. 11-51, S. 44; 11-80, S. 1; P.A. 13-234, S. 2; 13-263, S. 1.)

History: 1969 act added provision for exchange of property; 1971 act included council of correction among those empowered to acquire and sell land; P.A. 75-425 made section subject to Sec. 4-26b, interposed public works commissioner as agent for acquisition and sale of land and gave public works commissioner and state properties review board rather than governor the power to obtain options on land when general assembly is not in session; P.A. 77-614 replaced council of correction with commissioner of correction and public works commissioner with commissioner of administrative services, effective January 1, 1979; P.A. 79-360 made option effective until August fifteenth following next session rather than until first Wednesday of March of next session; P.A. 83-334 established procedure for sale or exchange of state land by commissioner of administrative services subject to the approval of the secretary of the office of policy and management, properties review board and legislative committees; P.A. 86-414 added provisions in Subsec. (b) concerning use of property for emergency shelters or transitional living facilities; P.A. 87-387 added provisions in Subsec. (b) re compliance by commissioner of administrative services with municipal notice requirement; P.A. 87-496 substituted “public works” for “administrative services” commissioner; P.A. 87-589 made technical change in Subsec. (b); P.A. 88-290 added provisions in Subsec. (b) re transfer of land which can be utilized for low and moderate income housing to the department of housing; Sec. 4-26 transferred to Sec. 4b-21 in 1989; P.A. 89-85 amended Subsec. (b) to require commissioner of public works, before conveying or leasing state land, to notify general assembly members representing municipality or municipalities in which land is located and to require repeat notices to municipality and general assembly members if proposed conveyance not submitted to review board within three years of first notice or board does not approve within five years; P.A. 92-91 amended Subsec. (b) by specifying that real property can be exchanged for property that can be utilized for housing; P.A. 95-230 amended Subsec. (a) to add exception for The University of Connecticut, effective June 7, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-354 divided Subsec. (b) into Subsecs. (b) and (c), amended Subsec. (b) to require agencies to notify Secretary of the Office of Policy and Management, instead of Public Works and Housing Commissioners, of unneeded land, to require that custody of such land be transferred to Public Works Department, to provide for notification of all agencies of availability of such land, to modify procedure for Housing Commissioner to obtain custody of such land for housing purposes and to establish procedure for other agencies to obtain custody of such land, amended Subsec. (c) by inserting lettering and numbering, requiring Secretary of the Office of Policy and Management to notify Public Works Commissioner of surplus land and, if land purchased or improved with state tax exempt obligations, to notify Treasurer, adding Subdiv. (3) re approval by Treasurer, and making other changes for consistency with Subsec. (b), added Subsec. (e) re disposition of proceeds from sale of land, and relettered remaining Subsecs. accordingly, effective July 1, 1995; P.A. 96-235 amended Subsec. (b) by requiring that entity transferring custody and control of land, improvement or interest to Department of Public Works also transfer adequate funding for maintenance of the same, effective June 6, 1996; P.A. 97-71 added Subsec. (g) re an exemption from procedures under this section for the transfer of land acquired by the Commissioner of Environmental Protection under the Comprehensive Environmental Response, Compensation and Liability Act, effective May 27, 1997; June 5 Sp. Sess. P.A. 97-1 deleted Subsec. (e) re 20% allocation to state agencies of funds received from sale of or improvement to land and relettered existing Subsecs. (f) and (g) as Subsecs. (e) and (f), effective July 31, 1997; P.A. 06-189 amended Subsec. (d) to designate the joint standing committees of the General Assembly having authority to approve or disapprove proposed action, change the time for committee consideration from 15 days to 30 days, and provide additional time in case of resubmittal; June Sp. Sess. P.A. 07-4 amended Subsec. (c)(1) to add new Subpara. (C) re notice to potential developer of incentive housing development and made technical changes, effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (f), effective July 1, 2011; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing, effective June 19, 2013; P.A. 13-263 amended Subsec. (b) to add requirement for state agency, department or institution to notify municipality where land is located that land is not needed, replace provision requiring secretary to arrange transfer with provision giving discretion to secretary whether to transfer or retain custody of land and substitute “any available funds specifically related to the” for “adequate funding for”, redesignated provisions of Subsec. (b) re plan as new Subsec. (c) and amended same to add provision re notification to secretary by various agencies, decrease period for agency notification to secretary that land is needed from 90 to 30 days and delete provisions re determination and submission of plan by Commissioner of Economic and Community Development re certain housing purposes, redesignated existing Subsec. (c) as Subsecs. (d), (f), (g) and (h), amended redesignated Subsec. (d) to add provisions re informational public meeting in municipality where land is located, added new Subsec. (e) re offer to convey land to municipality, amended redesignated Subsec. (f) to add Subparas. (C) and (D) re regional planning organization and Connecticut Economic Resource Center in Subdiv. (1) and to decrease period for submittal to State Properties Review Board from 3 years to 1 year and time period for board approval from 5 years to 2 years before notification process begins again, amended redesignated Subsec. (g) to delete provision re agency, department or institution retaining responsibility for security and maintenance of property until transfer, redesignated existing Subsecs. (d), (e) and (f) as Subsecs. (i), (j) and (k), amended redesignated Subsec. (i) to add provision requiring committee notification of waiving its right to convene meeting, amended redesignated Subsec. (j) to add exception re Subsec. (e), and made technical and conforming changes, effective July 1, 2013.



Section 4b-21a - State properties improvement account.

There is established an account to be known as the “state properties improvement account” which shall be a separate nonlapsing account within the General Fund. The account may contain any moneys required by law to be deposited in the account. The moneys in said account shall be allocated by the State Bond Commission for capital improvements to, and the maintenance of, real property owned by the state.

(P.A. 95-354, S. 1, 3.)

History: P.A. 95-354 effective July 1, 1995.



Section 4b-22 - (Formerly Sec. 4-27). Land acquired by the state by gift.

Except as provided in section 3-33, no land shall be acquired by the state by gift except with the approval of the Governor and the Attorney General. When the Governor and the Attorney General accept land which has been given to the state for any purpose, proper acknowledgment of the gift shall be made to the donor.

(1949 Rev., S. 100.)

History: Sec. 4-27 transferred to Sec. 4b-22 in 1989.



Section 4b-22a - Easements. Grant and acquisition.

Notwithstanding any provision of the general statutes to the contrary, the Commissioner of Construction Services may (1) grant easements with respect to land owned by the state to a public service company, as defined in section 16-1, the owner of a district heating and cooling system, or a municipal water or sewer authority, in connection with a Department of Construction Services project, subject to the approval of the agency having supervision of the care and control of such land and the State Properties Review Board, and (2) acquire easements with respect to land not owned by the state in connection with a Department of Construction Services project, subject to the approval of the State Properties Review Board. No easement granted under subdivision (1) of this section shall be for the disposal or storage of radioactive or hazardous waste materials. The commissioner shall provide notice of any easement granted under said subdivision (1) to the chief executive official of the municipality, and the members of the General Assembly representing the municipality, in which the land is located.

(P.A. 92-105, S. 1, 3; P.A. 11-51, S. 90.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.



Section 4b-23 - (Formerly Sec. 4-26b). State facility plan. Responsibilities of Secretary of the Office of Policy and Management, Commissioner of Administrative Services and Properties Review Board. Regulations.

(a) As used in this section, “facility” means buildings and real property owned or leased by the state. The Secretary of the Office of Policy and Management shall establish guidelines which further define such term. All agencies and departments of the state shall notify the Secretary of the Office of Policy and Management of their facility needs including, but not limited to, the types of such facilities and the municipalities or general location for the facilities. Each agency and department shall continue long-range planning for facility needs, establish a plan for its long-range facility needs and submit such plan and related facility project requests to the Secretary of the Office of Policy and Management, and a copy thereof to the Commissioner of Administrative Services, on or before September first of each even-numbered year. Each such request shall be accompanied by a capital development impact statement, as required by section 4-66b, and a colocation statement, as required by section 4b-31, if the secretary so requires. Each agency and department shall base its long-term planning for facility needs on a program plan. The secretary shall establish a content guide and schedule for such plans. Each agency and department shall prepare its program plan in accordance with such guide and file it with the secretary pursuant to such schedule. Facility plans shall include, but not be limited to: Identification of (1) long-term and short-term facility needs, (2) opportunities for the substitution of state-owned space for leased space, (3) facilities proposed for demolition or abandonment which have potential for other uses, (4) space modifications or relocations that could result in cost or energy savings, and (5) facilities known to be brownfields. Each agency or department program plan and facility plan and its facility project requests shall cover a period of at least five years. The secretary shall provide agencies and departments with instructions for preparing program plans, long-term facility plans and facility project requests and shall provide appropriate programmatic planning assistance. The Commissioner of Administrative Services shall assist agencies and departments with long-term facilities planning and the preparation of cost estimates for such plans and requests. The Secretary of the Office of Policy and Management shall review such plans and prepare an integrated state facility plan which meets the aggregate facility needs of the state. The secretary shall review the cost effective retrofit measures recommended to the secretary by the Commissioner of Administrative Services under subsection (b) of section 16a-38a, and include in the plan those measures which would best attain the energy performance standards established under subdivision (1) of subsection (b) of section 16a-38.

(b) On or before December first of each even-numbered year, the Commissioner of Administrative Services shall provide the Secretary of the Office of Policy and Management with a review of the plans and requests submitted pursuant to subsection (a) of this section for consistency with realistic cost factors, space requirements, space standards, implementation schedules, priority needs, objectives of the Commissioner of Administrative Services in carrying out his or her responsibilities under section 4b-30 and the need for the maintenance, improvement and replacement of state facilities.

(c) The Secretary of the Office of Policy and Management shall present a proposed state facility plan to the Properties Review Board on or before February fifteenth of each odd-numbered year. Such plan shall be known as the recommended state facility plan and shall include all leases and capital projects and a statement of the degree to which it promotes the colocation goals addressed in subsection (e) of section 4b-31. The secretary shall establish guidelines defining “capital projects”. The Properties Review Board shall submit its recommendations to the secretary on or before March first of each odd-numbered year. The Properties Review Board recommendations shall address the goals described in subsection (e) of section 4b-31. The secretary shall present the recommended state facility plan to the General Assembly on or before March fifteenth of each odd-numbered year.

(d) Upon the approval by the General Assembly of the operating and capital budget appropriations, the Secretary of the Office of Policy and Management shall update and modify the recommended state facility plan, which shall then be known as the state facility plan. The state facility plan shall be used as an advisory document for the leasing of property for use by state agencies and departments and for related capital projects.

(e) Implementation of the state facility plan shall be the responsibility of the Commissioner of Administrative Services who shall conduct a study of each proposed facility in the plan to determine: (1) The method of choice for satisfying each such facility need, (2) the geographical areas best suited to such need, (3) the feasibility and cost of such acquisition using a life-cycle cost analysis as established by subdivision (2) of subsection (b) of section 16a-38, (4) the degree to which the plan promotes the goals addressed in subsection (e) of section 4b-31, and (5) any other relevant factors. Said commissioner shall review and approve each facility plan implementation action and shall submit to the Properties Review Board a list of each such action approved and the method and plan by which it shall be accomplished. Said commissioner shall endeavor to locate human services agencies in the same buildings as municipal and private agencies that provide human services. The results of said commissioner’s study along with all supportive materials shall be immediately sent to the Properties Review Board. The board shall meet to review the decision of the commissioner and may request the commissioner or any member of the commissioner’s department, and the head of the requesting agency or any of his or her employees to appear for the purpose of supplying pertinent information. Said board shall call a meeting not later than two weeks after the receipt of the commissioner’s decision, and may meet as often as necessary, to review said decision. The board, not later than ninety days after the receipt of the decision of the Commissioner of Administrative Services, shall either accept, reject or request modification of such decision, except that when more time is required, the board may have a ninety-day extension of time, provided the board shall advise the Commissioner of Administrative Services in writing as to the reasons for such extension of time. If such decision is disapproved by the board, it shall so inform the commissioner along with its reasons therefor, and the commissioner shall inform the head of the requesting agency and the Secretary of the Office of Policy and Management that its request has been rejected. If such decision is approved by the board it shall inform the commissioner of such approval and the commissioner shall immediately communicate his decision to the head or acting head of such governmental unit and to the Secretary of the Office of Policy and Management and shall set forth the procedures to be taken to accomplish the results of such decision. The decision to make public such decision shall rest solely with the Commissioner of Administrative Services both as to time and manner of disclosure, but in no event shall such period exceed one year. The commissioner shall, when he or she deems it to be in the public interest, authorize the disclosure of such information; however, in the absence of such authorization, any unauthorized disclosure shall be subject to the criminal provisions of section 4b-27. All decisions made by the commissioner under the provisions of this section shall require review by the board. Except as otherwise hereinafter provided, the approval or disapproval of the Properties Review Board shall be binding on the commissioner and the requesting agency with regard to the acquisition of any real estate by lease or otherwise, notwithstanding any other statute or special act to the contrary. A majority vote of the board shall be required to accept or reject a decision of the commissioner.

(f) Not later than forty-five days after the date of the board’s decision regarding the request of a governmental unit, the head or acting head of such unit shall notify the Commissioner of Administrative Services (1) that it accepts the commissioner’s decision, (2) that it rejects the commissioner’s decision and withdraws its request, or (3) that it does not approve such decision and requests that all or part of such decision be modified by the commissioner. When such modification is requested, the Commissioner of Administrative Services shall, not later than three weeks after receipt of such request, consider and act upon such request for modification and submit his or her decision to the Properties Review Board. If the commissioner and the board fail to agree to such modification in whole or in part, the governmental unit may, not later than ten days after the date of notification of such final decision, accept the commissioner’s final decision, reject such decision and withdraw its request, or appeal to the Governor. Upon such appeal, the Commissioner of Administrative Services shall submit a report to the Governor stating the board’s conclusions and supporting material therefor and the governmental agency shall submit a report to the Governor stating its objections to such decision and its supporting material therefor. The Governor shall, not later than thirty days after the receipt of such reports, make a decision which shall be binding on the parties involved. In the absence of any such appeal or withdrawal of request, the decision of the commissioner and the board shall be final and binding upon the governmental unit.

(g) After final action is taken approving any request or modification thereof, condemnation procedures shall continue to be prosecuted in the same manner as they were on July 1, 1975, by the agency involved, where such procedures are applicable and authorized by statute.

(h) Approval by the Properties Review Board shall not be required prior to State Bond Commission authorization of funds (1) for planning costs and other preliminary expenses for any construction or acquisition project, or (2) for any construction or acquisition project for which an architect was selected prior to July 1, 1975.

(i) As used in this subsection, (1) “project” means any state program, except the downtown Hartford higher education center project, as defined in subsection (l) of section 4b-55, requiring consultant services if the cost of such services is estimated to exceed one hundred thousand dollars or, in the case of a constituent unit of the state system of higher education, the cost of such services is estimated to exceed three hundred thousand dollars, or in the case of a building or premises under the supervision of the Office of the Chief Court Administrator or property where the Judicial Department is the primary occupant, the cost of such services is estimated to exceed three hundred thousand dollars; (2) “consultant” means “consultant” as defined in section 4b-55; and (3) “consultant services” means “consultant services” as defined in section 4b-55. Any contracts entered into by the Commissioner of Administrative Services with any consultants for employment (A) for any project under the provisions of this section, (B) in connection with a list established under subsection (d) of section 4b-51, or (C) by task letter issued by the Commissioner of Administrative Services to any consultant on such list pursuant to which the consultant will provide services valued in excess of one hundred thousand dollars, shall be subject to the approval of the Properties Review Board prior to the employment of such consultant or consultants by the commissioner. The Properties Review Board shall, not later than thirty days after receipt of such selection of or contract with any consultant, approve or disapprove the selection of or contract with any consultant made by the Commissioner of Construction Services pursuant to sections 4b-1 and 4b-55 to 4b-59, inclusive. If upon the expiration of the thirty-day period a decision has not been made, the Properties Review Board shall be deemed to have approved such selection or contract.

(j) The Properties Review Board shall, not later than thirty days after receipt, approve or disapprove the proposed acquisition by lease of any residential property by the Commissioner of Developmental Services pursuant to subsection (d) of section 4b-3. If upon the expiration of such thirty-day period a decision has not been made, the Properties Review Board shall be deemed to have approved such lease.

(k) Any agency or department of state government requiring additional facilities not included in the state facility plan may submit a request to the Secretary of the Office of Policy and Management outlining the justification for its request. The agency or department shall also provide (1) in the case of a request not previously submitted to the secretary pursuant to subsection (a) of this section, the reasons why it was not so submitted, and (2) in the case of a request so submitted, sufficient new information to warrant reconsideration. Such request shall include a statement of the degree to which the proposed state facility plan promotes the goals addressed in subsection (e) of section 4b-31, if the secretary so requires. Such request shall also be accompanied by a capital development impact statement as required under section 4-66b, if the secretary so requires. Subsections (b) to (d), inclusive, of this section shall not apply to the review of such requests. Any such request for additional facilities which are determined by the Secretary of the Office of Policy and Management to be of emergency nature or the lack of which may seriously hinder the efficient operation of the state, may be approved by the Properties Review Board and the Secretary of the Office of Policy and Management and shall be known as an approval made during the interim between state facility plans. No action may be taken by the state to lease or construct such additional facilities unless the secretary makes such a determination.

(l) The Commissioner of Administrative Services shall monitor the amount of leased space being requested and the costs of all proposed and approved facility project actions and, in the case of space or facility projects for which bond funds were authorized, shall advise the Secretary of the Office of Policy and Management and the Governor when the space to be leased or the forecast costs to complete the project exceed the square footage amount or the cost levels in the approved state facility plan by ten per cent or more. Approval of the Secretary of the Office of Policy and Management, the Properties Review Board, the State Bond Commission and the Governor shall be required to continue the project.

(m) (1) Plans to construct, renovate or modify state-owned or occupied buildings shall provide for a portion of the total planned floor area of newly constructed state buildings or buildings constructed specifically for use by the state to be served by renewable sources of energy, including solar, wind, water and biomass sources, for use in space heating and cooling, domestic hot water and other applications. For the plan due December 1, 1979, the portion to be served by renewable energy sources shall be not less than five per cent of total planned new floor area. For each succeeding state facilities plan submitted after December 1, 1979, the portion of the total planned floor area of any additional newly constructed state buildings or buildings constructed specifically for use by the state to be served by renewable energy sources shall be increased by at least five per cent per year until a goal of fifty per cent of total planned floor area of any additional newly constructed state buildings or buildings constructed specifically for use by the state is reached. For any facility served by renewable energy sources in accordance with this subsection, not less than thirty per cent of the total energy requirements of any specific energy application, including, but not limited to, space heating or cooling and providing domestic hot water, shall be provided by renewable energy sources. The installation in newly constructed state buildings or buildings constructed specifically for use by the state of systems using renewable energy sources in accordance with this subsection, shall be subject to the life-cycle cost analysis provided for in section 16a-38. (2) The state shall fulfill the obligations imposed by subdivision (1) of this subsection unless such action would cause an undue economic hardship to the state.

(n) The recommended state facility plan shall include policies for:

(1) The encouragement of the acquisition, transfer and utilization of space in suitable buildings of historic, architectural or cultural significance, unless use of such space would not prove feasible and prudent compared with available alternatives;

(2) The encouragement of the location of commercial, cultural, educational and recreational facilities and activities within public buildings;

(3) The provision and maintenance of space, facilities and activities to the extent practicable, which encourage public access to and stimulate public pedestrian traffic around, into and through public buildings, permitting cooperative improvements to and uses of the areas between the building and the street, so that such activities complement and supplement commercial, cultural, educational and recreational resources in the neighborhood of public buildings;

(4) The encouragement of the public use of public buildings for cultural, educational and recreational activities;

(5) The encouragement of the ownership or leasing of modern buildings to replace obsolete facilities, achieve cost and energy efficiencies, maximize delivery of services to the public, preserve existing infrastructure and provide a comfortable and space-efficient work environment; and

(6) The encouragement of the establishment of child day care facilities and child development centers including provisions for (A) full-day and year-round programs for children of working parents, (B) opportunities for parents to choose among accredited public or private programs, (C) open enrollment for children in child day care and school readiness programs, and (D) incentives for the colocation and service integration of child day care programs and school readiness programs pursuant to section 4b-31.

(o) The Commissioner of Administrative Services shall adopt regulations, in consultation with the Secretary of the Office of Policy and Management and the State Properties Review Board, and in accordance with the provisions of chapter 54, setting forth the procedures which the Department of Administrative Services and said office and board shall follow in carrying out their responsibilities concerning state leasing of offices, space or other facilities. Such regulations shall specify, for each step in the leasing process at which an approval is needed in order to proceed to the next step, what information shall be required, who shall provide the information and the criteria for granting the approval. Notwithstanding any other provision of the general statutes, such regulations shall provide that: (1) The Commissioner of Administrative Services shall (A) review all lease requests included in, and scheduled to begin during, the first year of each approved state-wide facility and capital plan and (B) provide the Secretary of the Office of Policy and Management with an estimate of the gross cost and total square footage need for each lease, (2) the secretary shall approve a gross cost and a total square footage for each such lease and transmit each decision to the requesting agency, the commissioner and the State Properties Review Board, (3) the commissioner shall submit all leases, lease renewals and hold over agreements to the secretary for approval, and (4) the secretary shall approve or disapprove any such lease request or agreement not more than ten working days after the secretary receives the request or agreement.

(P.A. 75-425, S. 2, 57; P.A. 76-253, S. 2, 6; P.A. 77-479, S. 1, 2, 3; 77-614, S. 82, 610; P.A. 79-239, S. 3–7; 79-450, S. 7, 8; 79-462, S. 1; 79-496, S. 3, 5; 79-558, S. 1, 2; 79-607, S. 2, 3; 79-631, S. 22, 111; P.A. 80-483, S. 173, 186; P.A. 81-376, S. 5, 11; P.A. 82-446, S. 2, 4; P.A. 84-489, S. 1, 5; P.A. 86-93, S. 1, 2; P.A. 87-496, S. 21, 110; 87-570, S. 1, 5; 87-589, S. 73, 87; P.A. 88-28, S. 6, 8; 88-343, S. 2, 32; P.A. 89-294, S. 1, 3; P.A. 91-124, S. 2; 91-174, S. 15, 16; P.A. 93-30, S. 3, 14; June Sp. Sess. P.A. 93-1, S. 5, 6, 45; P.A. 96-235, S. 10, 19; P.A. 97-247, S. 3, 27; 97-259, S. 18, 41; June 5 Sp. Sess. P.A. 97-1, S. 5, 6, 20; P.A. 98-235, S. 6; P.A. 99-75, S. 1; 99-241, S. 47, 66; P.A. 00-66, S. 13; P.A. 05-288, S. 21; P.A. 07-73, S. 2(b); 07-213, S. 21; P.A. 08-154, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 134; P.A. 11-51, S. 55; 11-61, S. 88; Oct. Sp. Sess. P.A. 11-1, S. 27; June 12 Sp. Sess. P.A. 12-2, S. 122; P.A. 13-247, S. 206.)

History: P.A. 76-253 enacted deadline for property review board’s decision under Subsec. (b) and made provision for deadline extension, under Subsec. (e) the act made contracts subject to property review board’s approval; P.A. 77-479 deleted provision regarding bonding procedures from Subsec. (d) and added Subsec. (f); P.A. 77-614 deleted former Subsec. (a) and inserted new subsec. requiring plans to be submitted to secretary of office of policy and management, created new Subsecs. (b), (c) and (d) (former Subsecs. (b) to (d), inclusive became Subsecs. (e) to (g), inclusive, (f), ignored by act, became (h) and former (h) became (i)) and added Subsecs. (i) and (j) which actually became (j) and (k) in the process duties formerly performed by public works commissioner were divided between the secretary of the office of policy and management and the commissioner of administrative services; P.A. 79-239 added provisions regarding colocation of agencies; P.A. 79-450 grouped architects, landscape architects, professional engineers and surveyors as “design professionals” and imposed deadline for approving or disapproving selection or contract of design professional in Subsec. (i); P.A. 79-462 added Subsec. (l); P.A. 79-496 required studies under Subsec. (e) to contain life-cycle cost analysis; P.A. 79-558 changed submission date of plans from September 1 to August 1, 1978, required secretary to prepare state-wide plan and changed projections from three to five years in Subsec. (a), removed plan provision from Subsec. (b), excluded certain leases from facility and capital plan and made provision for emergency acquisitions in Subsec. (j); P.A. 79-607 required capital development impact statements under provisions of Subsecs. (a) and (j); P.A. 79-631 and P.A. 80-483 made technical changes; P.A. 81-376 added provision in Subsec. (a) requiring secretary to review retrofit measures and include in plan those best attaining energy performance standards; P.A. 82-446 amended Subsec. (i) by requiring the state properties review board to approve the selection of and contract with any design professional made by the commissioner of transportation; P.A. 84-489 added Subsec. (m) requiring inclusion of policies re cooperative use and historic preservation of state buildings; P.A. 86-93 amended Subsec. (c) to change the following dates: Presentation to properties review board from January first to December fifteenth; submission of properties review board recommendations to the secretary of the office of policy and management from February fifteenth to January fifteenth, and presentation to the general assembly from March fifteenth to the same time as the budget and amended Subsec. (k) to include the state bond commission; P.A. 87-496 replaced administrative services commissioner with public works commissioner; P.A. 87-570 amended Subsec. (j) to prohibit any action by state to lease facilities or real estate not included in plan unless secretary makes determination under Subsec. (j) and added Subsec. (n) re adoption of regulations re procedures for department, office and board to follow in carrying out their leasing responsibilities; P.A. 87-589 made technical change; P.A. 88-28 inserted a new Subsec. (j) re approval or disapproval by properties review board of leasing of residential property by mental retardation commissioner, relettering former Subsecs. (j) to (n) accordingly; P.A. 88-343 amended Subsec. (k) (formerly (j)) to remove the governor and state bond commission from the approval process; Sec. 4-26b transferred to Sec. 4b-23 in 1989; P.A. 89-294 substantially revised Subsec. (a) by defining “facility”, requiring secretary of office of policy and management to establish guidelines further defining such term, requiring agencies and departments to notify said secretary of types of needed facilities and municipalities or general location for such facilities, requiring planning for facility needs to be based on program plans and said secretary to establish guidelines and schedule for such plans, established requirements for contents of facility plans, requiring said secretary and commissioner of public works to assist agencies and departments, requiring agencies and departments to submit plan and related project requests by September first instead of August first and changing name of plan, amended Subsec. (b) by specifying criteria for review of plans and requests, amended Subsec. (c) by deleting requirement that commissioner of public works also present plan to properties review board, requiring plan to include all leases and capital projects and requiring said secretary to establish guidelines defining “capital projects” and to submit plan to general assembly by March first instead of to governor, amended Subsec. (d) by requiring plan to be used as advisory document for leasing and related capital projects, amended Subsec. (k) by adding information that agency or department is required to provide in case of previously submitted or new requests and deleting provision that a request for additional facilities or real estate may be approved by commissioner of public works, amended Subsec. (l) by requiring commissioner of public works to monitor amount of leased space being requested and to advise said secretary and governor when space to be leased exceeds square footage amount or cost levels in facility plan, amended Subsec. (m) by applying Subsec. to “Plans to construct, renovate or modify state-owned or occupied buildings” instead of to annual proposed state-wide facility and capital plans beginning with plan due on December 1, 1979, and added Subsec. (n)(5) and (6), setting forth additional policies to be included in plan; P.A. 91-124 in Subsec. (i) deleted the requirement that the properties review board approve action by the commissioner of transportation re capital improvements; P.A. 91-174 added Subsec. (p) concerning the leasing of real estate for the University of Connecticut Health Center; P.A. 93-30 made a technical change in Subsec. (k), effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsecs. (a), (b) and (c) to change submittal of facilities report from an annual report to a report due each even-numbered year and amended Subsec. (k) to delete reference to annual reports, effective July 1, 1993; (Revisor’s note: In 1997 the Revisors editorially changed a reference in Subsec. (a) from “preparing programs plans, ...” to “preparing program plans, ...” thereby correcting a clerical error in June Sp. Sess. P.A. 93-1, S. 5); P.A. 96-235 amended Subsec. (i) by substituting “consultant” for “design professional”, effective June 6, 1996; P.A. 97-247 deleted Subsec. (p) re approval of leases of The University of Connecticut Health Center by the Properties Review Board, effective July 1, 1997; P.A. 97-259 amended Subsec. (n)(6) to delete specification that the child day care facilities be for the children of state employees, and added child development centers and Subparas. (A) to (D), inclusive, effective July 1, 1997; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (a) to require capital development impact statement and colocation statement, and amended Subsec. (k) to require statement of degree and capital impact statement, only at discretion of secretary, effective July 31, 1997; P.A. 98-235 amended Subsec. (i) by adding definitions of “project”, “consultant” and “consultant services”; P.A. 99-75 amended definition of “project” in Subsec. (i)(1) by substituting $50,000 for $25,000 and $500,000 for $250,000 and adding Subpara. (B)(ii) re cost of consultant services contract, including amendments, exceeding $20,000; P.A. 99-241 amended Subsec. (i) to add exception for downtown Hartford higher education center, effective June 28, 1999; P.A. 00-66 made a technical change in Subsec. (i); P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-213 amended Subsec. (i) to redefine “project” and require State Properties Review Board approval of any contract entered into by commissioner in connection with a list established pursuant to Sec. 4b-51(d) or by task letter issued by commissioner, effective July 10, 2007; P.A. 08-154 amended Subsec. (l) to include qualifying language re space or facility projects for which bond funds were authorized, effective June 13, 2008; Sept. Sp. Sess. P.A. 09-7 redefined “project” in Subsec. (i)(1) to include building or premises under supervision of Office of the Chief Court Administrator or property where Judicial Department is primary occupant, where cost of consultant services is estimated to exceed $300,000, effective October 5, 2009; P.A. 11-51 changed “Commissioner of Public Works” to “Commissioner of Administrative Services”, “Commissioners of Administrative Services and Construction Services” and “Commissioner of Construction Services”, as applicable, amended Subsec. (o) to delete reference to January 1, 1998, to require agency submittal of lease, lease renewal and hold over agreement to secretary, and to delete provision limiting approval to lease requests which exceeded approved cost or square footage, and made technical changes, effective July 1, 2011; P.A. 11-61 amended Subsec. (o)(3) by requiring commissioner to submit all leases, lease renewals and hold over agreements to secretary, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a) to add Subdiv. (5) re facilities known to be brownfields, effective October 27, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (m)(2); P.A. 13-247 amended Subsecs. (a) and (i) to replace references to Commissioner of Construction Services with references to Commissioner of Administrative Services and made technical and conforming changes, effective July 1, 2013.



Section 4b-23a - State Real Property Advisory Commission.

Section 4b-23a is repealed.

(P.A. 91-375, S. 1, 3; P.A. 95-38, S. 8.)



Section 4b-24 - (Formerly Sec. 4-26c). Commissioner of Administrative Services’ duties re state realty. Audits of projects.

In acting as the determining authority in fulfilling the needs of the various departments and agencies of state government, except the Legislative Department, and choosing the method of acquisition which shall be pursued in the open competitive market, the Commissioner of Administrative Services shall have the following duties:

(1) Whenever realty uses designed uniquely for state use and for periods over five years are concerned, the commissioner shall, whenever practicable, attempt to purchase or lease-purchase on state-owned land. In such cases leases shall be used only when other possibilities have been eliminated as not feasible, in the opinion of the commissioner.

(2) Whenever a bid is made to the commissioner for any purpose regarding the use of land or whenever any person proposes to sell or lease land to the state, the bidder or such person shall be the owner of the land, or the commissioner shall have the option to void any contract subsequently made with said bidder or third person.

(3) In all dealings with the commissioner the owner of record or beneficial owner shall be disclosed to the commissioner and the bid shall be revealed to the owner of record or beneficial owner or the commissioner shall have the option to void any contract subsequently made concerning any such dealing.

(4) After the authorization of a project under the provisions of section 4b-23, the Auditors of Public Accounts and the auditors or accountants of the Commissioner of Administrative Services shall have the right to audit the books of any contractor employed by the commissioner pursuant to such authorization, or of any party negotiating with the Commissioner of Administrative Services for the acquisition of land by lease or otherwise; provided any such audit shall be limited to the project authorized by the Commissioner of Administrative Services and the Properties Review Board, and provided further that in the case of a party negotiating with the Commissioner of Administrative Services, such audit may also be conducted after the negotiations have ended, if a contract is consummated with the commissioner.

(P.A. 75-425, S. 3, 57; P.A. 77-614, S. 19, 73, 610; P.A. 83-7; P.A. 84-489, S. 2, 5; P.A. 85-301, S. 8, 13; P.A. 86-251, S. 1, 2; P.A. 87-496, S. 22, 110; P.A. 98-235, S. 3; P.A. 99-75, S. 2; P.A. 01-172, S. 1; P.A. 03-215, S. 9; P.A. 11-51, S. 56; 11-61, S. 89; P.A. 12-205, S. 11; P.A. 13-247, S. 207.)

History: P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and commissioner of administrative services for public works commissioner; P.A. 83-7 replaced alphabetic Subdiv. indicators with numeric Subdiv. indicators and required the commissioner to prepare an annual inventory of improved, unimproved and underutilized land owned by the state; P.A. 84-489 added requirement that commissioner identify buildings of historic, architectural or cultural significance that would be suitable for state needs; P.A. 85-301 excluded the legislative department from the commissioner’s authority and made technical changes; P.A. 86-251 inserted new Subdiv. (4) concerning total cost basis projects, renumbering prior provisions as necessary; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-26c transferred to Sec. 4b-24 in 1989; (Revisor’s note: In 1997, the words “the Office of” were added editorially by the Revisors in a Subdiv. (1) reference to the Secretary of the Office of Policy and Management for consistency with customary statutory usage); P.A. 98-235 amended Subdiv. (4) to authorize commissioner to designate total cost basis projects for installation of mechanical or electrical systems in existing state facilities; P.A. 99-75 amended Subdiv. (3)(A) by substituting $500,000 for both references to $250,000; P.A. 01-172 added Subdiv. (4)(C) re demolitions, substitute “which may include such project elements” for “which includes such project elements”, “for the project” for “therefor” and “acceptable product” for “acceptable facility”, and insert and delete “if applicable” in various provisions; P.A. 03-215 amended Subdiv. (4) to require that private developers be selected and recommended by award panels and provide that no contract estimated to cost more than $500,000 may be awarded to a person who is not prequalified, effective October 1, 2004; P.A. 11-51 changed “commissioner” to “Commissioner of Administrative Services” and added “have the following duties”, amended Subdiv. (1) to replace “inventories” with “inventory”, to delete reference to inventory of owned properties, to replace “Commissioner of Public Works” with “Commissioner of Administrative Services”, to delete former Subpara. (B) re inventory of unused or underutilized property and to redesignate former Subpara. (C) as Subpara. (B), amended Subdiv. (2) to delete reference to construction, deleted former Subdivs. (3) and (4) and redesignated existing Subdivs. (5) to (7) as Subdivs. (3) to (5), and amended Subdiv. (5) to replace “Commissioner of Public Works” and “commissioner” with Commissioners of Administrative Services and Construction Services as applicable, effective July 1, 2011; P.A. 11-61 amended Subdiv. (1) by replacing “may” with “shall” and deleting “at the request of the commissioner” re handling of actual mechanical compilation of inventory, deleting requirement that inventory be shared with review board and Secretary of Office of Policy and Management, adding new Subpara. (B) re maintaining inventory of improved and unimproved real estate and submitting status report, and redesignating existing Subpara. (B) as Subpara. (C), effective July 1, 2011; P.A. 12-205 deleted former Subdiv. (1) re maintaining inventory of leased property, redesignated existing Subdivs. (2) to (5) as Subdivs. (1) to (4) and made technical changes, effective July 1, 2012; P.A. 13-247 amended Subdiv. (4) to delete references to Commissioner of Construction Services and make conforming changes, effective July 1, 2013.



Section 4b-24a - *(See end of section for amended version and effective date.) Commissioner of Administrative Services to consider proximity of state facility to railroads or motor bus routes when leasing or purchasing.

As used in this section, “state facility” means buildings and real property owned or leased by the state. The Commissioner of Administrative Services, when leasing, purchasing or contracting for the purchase of a state facility, shall consider the proximity of state facilities to railroads or motor bus routes. The Commissioner of Administrative Services shall consult with the Department of Transportation, transit districts or regional planning agencies on the current and future status of railroad and motor bus routes prior to leasing, purchasing or contracting for the purchase of a state facility.

(P.A. 07-70, S. 1; P.A. 11-51, S. 44.)

*Note: On and after January 1, 2015, this section, as amended by section 264 of public act 13-247, is to read as follows:

“Sec. 4b-24a. Commissioner of Administrative Services to consider proximity of state facility to railroads or motor bus routes when leasing or purchasing. As used in this section, “state facility” means buildings and real property owned or leased by the state. The Commissioner of Administrative Services, when leasing, purchasing or contracting for the purchase of a state facility, shall consider the proximity of state facilities to railroads or motor bus routes. The Commissioner of Administrative Services shall consult with the Department of Transportation, transit districts or regional councils of governments on the current and future status of railroad and motor bus routes prior to leasing, purchasing or contracting for the purchase of a state facility.”

(P.A. 07-70, S. 1; P.A. 11-51, S. 44; P.A. 13-247, S. 264.)

History: P.A. 07-70 effective May 30, 2007; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011; P.A. 13-247 substituted “councils of government” for “planning agencies”, effective January 1, 2015.



Section 4b-24b - Construction contracts. Total cost basis projects. Requirements.

(a) Whenever realty uses designed uniquely for state use and for periods over five years are concerned, the Commissioner of Construction Services shall, whenever practicable, attempt to construct on state-owned land. Whenever the Commissioner of Construction Services has established specific plans and specifications for new construction on state land or new construction for sale to the state: (1) If it appears to the commissioner that the cost of the project shall be less than five hundred thousand dollars, contracts shall be made, where practicable, through a process of sealed bidding as provided in section 4b-91 relating to projects in excess of five hundred thousand dollars; (2) if it appears to the commissioner that the space needs of the requesting agency are less than five thousand square feet, the commissioner shall, whenever practicable, carry on advertising, in accordance with the provisions of section 4b-34 relating to projects in excess of five thousand square feet, in order to allow an equal opportunity for third parties to do business with the state without regard to political affiliation, political contributions or relationships with persons in state, federal or local governmental positions.

(b) The commissioner may designate projects to be accomplished on a total cost basis for (1) new facilities to provide for the substantial space needs of a requesting agency, (2) the installation of mechanical or electrical equipment systems in existing state facilities, or (3) the demolition of any state facility that the commissioner is authorized to demolish under the general statutes. If the commissioner designates a project as a designated total cost basis project, the commissioner may enter into a single contract with a private developer which may include such project elements as site acquisition, architectural design and construction. The commissioner shall select a private developer from among the developers who are selected and recommended by the award panels established in this subdivision. All contracts for such designated projects shall be based on competitive proposals received by the commissioner, who shall give notice of such project, and specifications for the project, by advertising, at least once, in a newspaper having a substantial circulation in the area in which such project is to be located. No contract which includes the construction, reconstruction, alteration, remodeling, repair or demolition of any public building for work by the state for which the total cost is estimated to be more than five hundred thousand dollars may be awarded to a person who is not prequalified for the work in accordance with section 4a-100. The commissioner shall determine all other requirements and conditions for such proposals and awards and shall have sole responsibility for all other aspects of such contracts. Such contracts shall state clearly the responsibilities of the developer to deliver a completed and acceptable product on a date certain, the maximum cost of the project and, as a separate item, the cost of site acquisition, if applicable. No such contract may be entered into by the commissioner without the prior approval of the State Properties Review Board and unless funding has been authorized pursuant to the general statutes or a public or special act.

(P.A. 11-51, S. 57.)

History: P.A. 11-51 effective July 1, 2011.



Section 4b-25 - (Formerly Sec. 4-126b). Acceptance of title transfer on acquisition of property.

The Commissioner of Administrative Services, whenever authorized to acquire property, shall have the power, in acquiring property either for the Department of Administrative Services or for other state agencies, to accept a transfer of title from the owner whether the premises acquired are occupied by tenants or vacant.

(1967, P.A. 763; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 26, 110; P.A. 11-51, S. 44.)

History: P.A. 77-614 replaced public works department and commissioner with department and commissioner of administrative services; P.A. 87-496 replaced administrative services commissioner and department with public works commissioner and department; Sec. 4-126b transferred to Sec. 4b-25 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011.



Section 4b-26 - (Formerly Sec. 4-26d). State realty contracts, compliance and enforcement. Tax escalation clauses; Attorney General’s duties.

(a) The expert members of the staff of the Commissioner of Administrative Services shall be responsible for ensuring that sellers, lessors, and contractors strictly comply with all agreed plans, specifications, requirements and contractual terms.

(b) The Attorney General shall be responsible for determining the legal sufficiency of all contracts and leases, both as to substance and to form, and said Attorney General shall enforce all terms of all agreements, including, but not limited to, the obligations of all landlords to meet the terms of leases.

(c) In any lease containing a tax escalation clause, there shall be a provision that the state shall be relieved of all liability for increased taxes unless the landlord shall notify the Commissioner of Administrative Services of any pending increase in sufficient time to permit the state, on behalf of the landlord, to contest such increase if the commissioner determines it to be appropriate.

(d) The Attorney General shall determine when to take any such appeal and shall be responsible for perfecting and prosecuting such appeal.

(P.A. 75-425, S. 4, 57; P.A. 11-51, S. 58.)

History: Sec. 4-26d transferred to Sec. 4b-26 in 1989; P.A. 11-51 changed “commissioner” to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-27 - (Formerly Sec. 4-26i). Disclosure of state realty needs. Unauthorized disclosure class A misdemeanor.

No person affiliated with any requesting agency shall discuss outside of that agency its real estate needs or interests prior to formal notification to the commissioner, and in no event without the authorization and supervision of the Commissioner of Administrative Services, which authorization shall be filed with the review board; nor shall anyone with knowledge of said needs gained as a result of his employment by the state disclose any information regarding state real estate needs to anyone except as authorized by the commissioner. Anyone who discloses any such information without authority by the commissioner before said information is made public by the commissioner shall be guilty of a class A misdemeanor.

(P.A. 75-425, S. 9, 57; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 24, 110; P.A. 11-51, S. 44.)

History: P.A. 77-614 substituted commissioner of administrative services for public works commissioner; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-26i transferred to Sec. 4b-27 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-28 - (Formerly Sec. 4-36a). Notice of proposed change in use of state-supervised property. Notice of construction or enlargement of building or underground utility facility.

(a) Each state agency, commission or state department proposing any change in the use of any real property under the supervision of such agency, commission or department, within any town, city or borough shall notify the chief executive officer of such town, city or borough, and the municipal clerk, in writing, of such proposed change in the use of such real property not less than one hundred twenty days prior to the effective date of such change. Within fifteen days of receipt of such notice, the chief executive officer or legislative body may request the agency, commission or department to conduct an informational meeting in the town, city or borough on the proposed change.

(b) Each state agency, commission or department, except the Department of Transportation, that plans to construct or enlarge a building or underground utility facility, which project has an estimated cost of one hundred thousand dollars or more, shall give written notice to the chief executive officer of the town, city or borough in which such project is planned, and to the members of the General Assembly representing such town, city or borough, not later than sixty days before advertising for bids for such project. If a state agency, commission or department plans to do such construction or enlargement itself, it shall give such notice not later than sixty days before beginning the work. Notwithstanding the provisions of this subsection, if the executive authority of the agency, commission or department determines that an emergency exists or that compliance with the provisions of this subsection would increase the cost of the construction or enlargement project, such agency, commission or department shall give such notice as soon as practicable. As used in this section, “executive authority” shall be construed as defined in section 4-37e. The provisions of this section shall not apply to a community-based residential facility for individuals with intellectual disability or persons with psychiatric disabilities.

(P.A. 75-78; 75-567, S. 38, 80; P.A. 91-375, S. 2, 3; P.A. 93-82; P.A. 11-129, S. 3.)

History: P.A. 75-567 required notification “not less than” 60 days before change takes effect rather than “within” 60 days as originally stated; Sec. 4-36a transferred to Sec. 4b-28 in 1989; P.A. 91-375 added Subsec. (b) re notice to municipality of agency plans to construct or enlarge certain buildings or underground utility facilities; P.A. 93-82 amended Subsec. (a) to require notification of municipal clerks and extend the time for notice to a municipality of the change in use of state property from 60 to 120 days and to provide that the chief executive officer or legislative body of a municipality may request an informational meeting on the change; P.A. 11-129 amended Subsec. (b) to substitute “individuals with intellectual disability or persons with psychiatric disabilities” for “mentally retarded or mentally ill individuals”.



Section 4b-29 - (Formerly Sec. 4-133a). Allocation of facilities to state agencies.

The Commissioner of Administrative Services shall, subject to the approval of the State Properties Review Board, order the assignment and removal of state agencies, other than institutions and the Judicial Department, to and from real estate available to the state, through ownership or lease, when he deems it necessary to provide space, facilities and necessary accommodations to meet the needs of any of such agencies and when such assignment or removal will be in the best interests of the state. If any such agency fails to abide by an order of assignment or removal of the commissioner, the Commissioner of Administrative Services shall promptly inform the Governor of the reason for his order and of the failure of the agency to comply therewith. For the purposes of this section, the term “Judicial Department” does not include the courts of probate, the Division of Criminal Justice and the Public Defender Services Commission, except where they share facilities in state-maintained courts.

(P.A. 76-309, S. 1, 2; P.A. 77-614, S. 73, 610; P.A. 84-436, S. 6, 12; P.A. 87-496, S. 36, 110; P.A. 11-51, S. 44.)

History: P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-436 excluded the judicial department from among the agencies which the commissioner may assign to and remove from real estate available to the state, and added a definition of “judicial department,” effective July 1, 1985; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-133a transferred to Sec. 4b-29 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-30 - (Formerly Sec. 4-128). Offices for state agencies. Leases. Compliance.

(a) The Commissioner of Administrative Services shall assign office space and provide necessary accommodations in state-owned facilities for state agencies, other than institutions, the Legislative Branch and the Judicial Branch. Subject to the provisions of section 4b-23, the commissioner shall execute all leases for offices or any other type of space or facility necessary to meet the needs of all state agencies, the Judicial Branch, the Division of Criminal Justice, the Public Defender Services Commission and institutions. Any provisions of the general statutes to the contrary notwithstanding, the Commissioner of Administrative Services shall be the sole authority for negotiating such leases, provided any such leases, intending to provide for the needs of institutions, shall further be subject to the approval of the board of trustees of the institution involved and provided further, the Commissioner of Administrative Services shall expedite the handling of leases to meet emergency and short term needs. Subject to the provisions of section 4b-23, the commissioner may delegate authority to the Chief Court Administrator to negotiate and enter into leases for office, court or parking facilities for the Judicial Branch when the commissioner deems such delegation to be appropriate and such leases will be consistent with relevant real estate and contracting laws. For the purposes of this section, the term “Judicial Branch” does not include the courts of probate, the Division of Criminal Justice and the Public Defender Services Commission, except where they share facilities in state-maintained courts.

(b) The Commissioner of Administrative Services shall have the primary responsibility for ensuring that the lessor of the offices, space or other facilities which are covered by each such lease complies with the provisions of the lease. In carrying out such responsibility, the commissioner shall inspect such offices, space and other facilities at least once annually.

(1949 Rev., S. 201; March, 1950, S. 69d; 1971, P.A. 572, S. 1; P.A. 73-214, S. 1; P.A. 75-425, S. 22, 57; P.A. 77-573, S. 24, 30; 77-614, S. 73, 610; P.A. 80-220; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; 84-436, S. 4, 12; P.A. 85-301, S. 11–13; P.A. 87-496, S. 30, 110; 87-570, S. 3, 5; 87-589, S. 74, 87; P.A. 88-117, S. 2, 5; P.A. 91-230, S. 7, 17; June 18 Sp. Sess. P.A. 97-11, S. 31, 65; P.A. 99-75, S. 3; P.A. 11-51, S. 44; P.A. 12-168, S. 3.)

History: 1971 act clarified leasing procedure and required approval of commissioner of finance and control as well as of attorney general and approval of boards of trustees of institutions involved and of commission for higher education if higher education institution involved; P.A. 73-214 established public works commissioner as sole leasing authority and required him to expedite leases for emergency and short term needs; P.A. 75-425 omitted requirement for approval by attorney general and finance and control commissioner; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 80-220 specified that leases exceeding $1,000 a year involving higher education institutions require approval of board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board’s title; P.A. 84-436 excluded the judicial department from the agencies for which the commissioner assigns office space and provides necessary accommodations in state-owned facilities, included the judicial department, the division of criminal justice and the public defender services commission among the agencies for which the commissioner executes leases, and defined “judicial department,” effective July 1, 1985; P.A. 85-301 excluded the legislative department from the agencies for which the commissioner assigns office space and provides necessary accommodations in state-owned facilities; P.A. 87-496 substituted public works commissioner for administrative services commissioner; P.A. 87-570 designated existing section as Subsec. (a) and added Subsec. (b) requiring commissioner of administrative services to have primary responsibility for ensuring that lessor complies with lease provisions; P.A. 87-589 made technical changes, replacing administrative services commissioner and department with public works commissioner and department as needed to comply with P.A. 87-496; P.A. 88-117 in Subsec. (a) substituted “constituent units of the state system” for “institutions”; Sec. 4-128 transferred to Sec. 4b-30 in 1989; P.A. 91-230 amended Subsec. (a) to delete provision requiring that leases exceeding $1,000 per year which concern constituent units of higher education system be approved by board of governors; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (b) by repealing prohibition on Public Works Department lease negotiator being assigned commissioner’s duties under this section, effective July 1, 1997; P.A. 99-75 amended Subsec. (b) by repealing provision requiring commissioner to submit annual report to State Properties Review Board re lease inspections; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011; P.A. 12-168 amended Subsec. (a) by substituting “Branch” for “Department” and authorizing Commissioner of Administrative Services to delegate authority to Chief Court Administrator to negotiate and enter into leases for office, court or parking facilities for Judicial Branch, effective July 1, 2012.

Wording of statute does not explicitly or by necessary implication waive defense of governmental immunity in action on a lease. 35 CS 180.



Section 4b-30a - Sublease of land or buildings and facilities leased to the state.

(a) The Commissioner of Administrative Services may, subject to the approval of the State Properties Review Board, sublet land or buildings, or both, and facilities leased to the state to (1) municipalities for municipal use, or (2) private individuals or concerns for private use, when such sublet land or buildings, or both, and facilities are otherwise not used or needed for state use and such action seems desirable to produce income or is otherwise in the public interest. The term of such sublet agreement shall not be extended by the exercise of any option available to the state under the terms of the state’s lease.

(b) The commissioner shall deposit all payments received under this section in the General Fund and each such payment shall be credited to the appropriation made from such fund for the lease of such sublet land or buildings, or both, and facilities.

(June 30 Sp. Sess. P.A. 03-6, S. 105; P.A. 11-51, S. 44.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-31 - (Formerly Sec. 4-27b). Colocation and integration of human services.

For the purposes of this section and subsection (g) of section 3-20 and subsections (a), (b), (c), (e) and (j) of section 4b-23:

(a) “Human services” means adoption and foster care services; advocacy services; alcohol and drug abuse services; case management services; school readiness programs; Head Start programs; family resource centers; child and adult day care; community-based services; community organization services; counseling, guidance and appraisal services; day treatment services; employment, compensatory education, adult education and training; energy payment assistance; family planning services; health services; home care, management and maintenance services; housing services; human resource development services; income assistance; information and referral services; mental health services; intellectual disability services; nutrition services; parole supervision; protective services; residential treatment services; services to the blind, the deaf, the developmentally disabled, the disabled, the hearing impaired, the visually impaired, the handicapped, the non-English-speaking and the poor; social development services; social services; special transportation services; and planning, management and evaluation activities related to the services listed in this section.

(b) “Human services agencies” means any state agency, authority, board, commission, committee, council, department, institution or office providing or having cognizance of any human services.

(c) “Colocation” means that representatives of two or more agencies are located in the same building to facilitate consumer access.

(d) “Integration of services” means providing multiproblem consumers who are receiving more than one service with coordinated intake, referral, case management and other services.

(e) Human services shall be provided, wherever feasible, through colocated sites that promote accessibility and integration of services. Each human services agency shall develop a colocation statement indicating the manner in which any planned or requested capital project or program providing intake, referral and case management services addresses the following goals: (1) Accessibility to consumers of human services who rely on public transportation; (2) ability to provide opportunities for colocation of human services agencies with each other and with federal, municipal and private agencies providing human services; (3) ability to provide opportunities for integration of services for multiproblem consumers; and (4) ability to provide cost-effective services.

(P.A. 79-239, S. 1, 2; P.A. 97-259, S. 19, 41; P.A. 11-129, S. 20.)

History: Sec. 4-27b transferred to Sec. 4b-31 in 1989; P.A. 97-259 amended Subsec. (a) to include school readiness programs, Head Start programs and family resource centers, effective July 1, 1997; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability”.



Section 4b-31a - Plan for colocation of family resource centers and school-based health clinics.

The Commissioners of Education and Public Health shall develop a plan for the colocation, wherever feasible, of family resource centers pursuant to section 10-4o and school-based health clinics, established on or after July 1, 2002, in order to improve access, integrate services and reduce administrative expenses.

(P.A. 02-36, S. 1.)

History: P.A. 02-36 effective May 6, 2002.



Section 4b-32 - (Formerly Sec. 4-26h). Renewal of state leases.

All renewals of state leases existing on July 1, 1975, shall be subject to the approval of the commissioner and the State Properties Review Board under regulations to be adopted by said commissioner and said board.

(P.A. 75-425, S. 8, 57.)

History: Sec. 4-26h transferred to Sec. 4b-32 in 1989.



Section 4b-33 - (Formerly Sec. 4-127b). Disclosure of persons having financial interest in property leased by state.

(a) Any person, firm, partnership, association, corporation or other entity, seeking to enter into a lease or lease-purchase agreement with the state through the Commissioner of Administrative Services, shall file a sworn statement with said commissioner disclosing the names of any persons having a financial interest in the property or premises involved, including the beneficiary of any undisclosed trust or the equitable owner of such property or premises. Corporate applicants shall disclose the names and addresses of officers and stockholders, except that this requirement shall not apply to publicly held corporations.

(b) If, before the approval of any such lease, lease-purchase agreement or renewal of such lease or agreement, by the State Properties Review Board, there is a change in the persons or the stockholders of a corporation, having a financial interest in the property or premises involved, the applicant shall submit an affidavit to the Commissioner of Administrative Services indicating the change, not later than five business days after the change. The commissioner shall forward a copy of such affidavit to the State Properties Review Board upon receipt.

(c) Failure to make any disclosure required by this section to the Commissioner of Administrative Services shall be punishable by a civil penalty of not more than one thousand dollars, which may be imposed by such commissioner after notice and opportunity to be heard at a hearing conducted in accordance with sections 4-176e to 4-184, inclusive.

(P.A. 73-149, S. 1, 5; P.A. 77-614, S. 73, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-496, S. 28, 110; P.A. 91-166; P.A. 11-51, S. 44.)

History: P.A. 77-614 and P.A. 78-303 replaced public works commissioner with commissioner of administrative services; P.A. 87-496 substituted public works commissioner for administrative services commissioner; Sec. 4-127b transferred to Sec. 4b-33 in 1989; P.A. 91-166 divided section into Subsecs., added provision designated as Subsec. (b) re procedure for change in persons or stockholders of corporation having financial interest in property, and amended provision designated as Subsec. (c) to apply to any failure to disclose under this section and to change penalty from class A misdemeanor to civil penalty of not more than $1,000; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-34 - (Formerly Sec. 4-127c). Advertising for space. List of prospective lessors. Space inventory. Notice to Connecticut Association of Realtors. Leasing from political subdivisions.

(a) Except as provided under subsection (e) of this section, whenever it appears from the specifications of the requesting agency or institution that the space needs equal or exceed two thousand five hundred square feet and the Commissioner of Administrative Services has determined that such needs will be met by lease of space, the commissioner shall give public notice of such space needs and specifications by advertising, at least once, in a newspaper having a substantial circulation in the area in which such space is sought, no less than fifteen days prior to the date of final selection. A copy of such notice shall be sent to the regional chapter of the Connecticut Association of Realtors serving the area in which such space is sought. The provisions of this subsection shall not be construed to require the commissioner to lease space only from persons responding to such advertisements.

(b) The commissioner shall maintain a list of prospective lessors, which shall be updated at least annually after suitable notice to the public through the various media in the state.

(c) The commissioner shall maintain and continuously update an inventory of potential space to lease.

(d) Whenever space sufficient to meet the needs of a requesting agency or institution is owned by a political subdivision of the state and is available for lease, the commissioner may lease such space without complying with the requirements of subsection (a) of this section, if he has determined that the rent and other terms of the proposed lease are at least as favorable to the state as prevailing rental rates and terms for privately owned space.

(e) The provisions of subsection (a) of this section shall not apply in the case of (1) a terminating lease which the commissioner decides to renegotiate, if the commissioner submits his proposal to the State Properties Review Board not later than nine months before the expiration of such lease, (2) a lease (A) which is renegotiated or on holdover status, for a term of not more than eighteen months, and (B) which is for an agency that is scheduled to move into a state-owned building, or (3) the lease of new facilities following a declaration by the commissioner that (A) an emergency exists because a state facility has been damaged, destroyed or otherwise rendered unusable due to any cause, and (B) such emergency would adversely affect public safety or the proper conduct of essential state governmental operations. The State Properties Review Board shall approve or disapprove a lease proposal under subdivision (3) of this subsection within five days after receipt of the proposal.

(P.A. 73-149, S. 4, 5; P.A. 77-614, S. 73, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-332; P.A. 87-496, S. 29, 110; 87-570, S. 2, 5; P.A. 91-43, S. 1; P.A. 95-302, S. 1; P.A. 96-49, S. 1, 2; June 18 Sp. Sess. P.A. 97-11, S. 36, 65; P.A. 11-51, S. 44.)

History: P.A. 77-614 and P.A. 78-303 replaced public works commissioner with commissioner of administrative services; P.A. 81-332 amended Subsec. (a) to require advertising for space needs equal to or exceeding 2,500 square feet if space will be leased rather than for needs exceeding 5,000 square feet, to require advertising at least 30, rather than 60, days prior to selection, and to require that the Connecticut Association of Realtors be notified of space needs, amended Subsec. (b) to require that association be notified of the terms and conditions of any such lease agreement and added Subsec. (c) to exempt certain leases from the notice requirement of Subsec. (a); P.A. 87-496 substituted public works commissioner for administrative services commissioner; P.A. 87-570 amended Subsec. (a) by adding, at the beginning, “Except as provided under subsection (e) of this section,” and specifying that Subsec. (a) not to be construed to require commissioner to lease space only from persons responding to advertisements under Subsec., inserted new Subsecs. (c) and (e) requiring commissioner to maintain and update space inventory, and making Subsec. (a) inapplicable in cases of certain terminating leases, respectively, and renumbered previously existing Subsecs. accordingly; Sec. 4-127c transferred to Sec. 4b-34 in 1989; P.A. 91-43 required that copy of notice in Subsec. (a) be sent to “the regional chapter of” the Connecticut Association of Realtors “serving the area in which such space is sought”, repealed requirement in Subsec. (b) that commissioner inform said Association of final decision re lease of noticed property and amended Subsec. (e) by substituting “nine months” for “fifteen months”; P.A. 95-302 added Subsec. (e)(2) re exemption from advertising requirements for certain emergency leases; P.A. 96-49 amended Subsec. (e) by renumbering Subdiv. (2) as Subdiv. (3) and inserting a new Subdiv. (2) re short-term lease for agency scheduled to move into state-owned building, effective May 2, 1996; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (a) by replacing “thirty days” with “fifteen days”, effective July 1, 1997; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-34a - Exemption from approval process for emergency leases.

Notwithstanding the provisions of sections 4b-3 and 4b-23, the Commissioner of Administrative Services may enter into a lease having a term of not more than twelve months without obtaining the approval of the Office of Policy and Management and the State Properties Review Board, provided the Governor declares (1) an emergency exists because a state facility has been damaged, destroyed or otherwise rendered unusable due to any cause, (2) such emergency would adversely affect public safety or the proper conduct of essential state government operations, and (3) the state has an immediate need to acquire alternative space.

(P.A. 13-263, S. 6.)

History: P.A. 13-263 effective July 11, 2013.



Section 4b-35 - (Formerly Sec. 4-128a). Lease of state-owned land to private developers. Lease back with option to purchase.

Subject to the provisions of section 4b-30, the Commissioner of Administrative Services may lease state-owned land to private developers for construction of buildings and facilities to meet the needs of agencies and institutions, provided such developers shall agree to lease such buildings and facilities back to the state with options to purchase. Such options to purchase shall give the state the alternative of purchasing such building and facilities for a lump sum at a stated time, or times, during or at the end of the lease term; or to purchase the same by paying the purchase price in specified installments over a stated period of time.

(1971, P.A. 572, S. 2; P.A. 77-614, S. 73, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-496, S. 31, 110; P.A. 11-51, S. 44.)

History: P.A. 77-614 and P.A. 78-303 replaced public works commissioner with commissioner of administrative services; P.A. 87-496 substituted public works commissioner for administrative services commissioner; Sec. 4-128a transferred to Sec. 4b-35 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-36 - (Formerly Sec. 4-128b). Contracts for construction of buildings or facilities on state-owned land. Lease to state with provision to purchase.

Subject to the provisions of section 4b-30, the Commissioner of Administrative Services may enter into contracts for the construction upon state-owned land of buildings or facilities or both, and for the subsequent leasing of such building or facilities to the state to meet the needs of agencies and institutions, without first leasing the underlying state-owned land to the developer. Such contracts shall contain provisions providing for the state to buy the buildings and facilities for a lump sum at stated times during or at the end of the lease term or, at the state’s option, to buy the same by paying the purchase price in installments.

(1971, P.A. 572, S. 3; P.A. 11-51, S. 59; P.A. 13-247, S. 208.)

History: Sec. 4-128b transferred to Sec. 4b-36 in 1989; P.A. 11-51 changed “commissioner” to “Commissioner of Construction Services” re construction contracts and to “Commissioner of Administrative Services” re leasing contracts, effective July 1, 2011; P.A. 13-247 replaced reference to Commissioner of Construction Services with reference to Commissioner of Administrative Services and made a conforming change, effective July 1, 2013.



Section 4b-37 - (Formerly Sec. 4-128c). Terms of option to buy in lease agreement.

In any lease entered into pursuant to sections 4b-35 to 4b-39, inclusive, which grant the state an option to buy where the option price is to be paid in installments over a stated period of time, such installments shall be described in the lease so as to identify clearly those portions of the installments which represent interest, taxes or any other item the identification of which will promote the most economical and advantageous terms to the state.

(1971, P.A. 572, S. 4.)

History: Sec. 4-128c transferred to Sec. 4b-37 in 1989.



Section 4b-38 - (Formerly Sec. 4-128d). Lease of state-owned land or buildings for municipal or private use.

(a) Subject to the provisions of section 4b-30 the commissioner may lease state-owned land or buildings, or both, and facilities to (1) municipalities for municipal use, or (2) private individuals or concerns for private use, when such land, buildings and facilities are otherwise not used or needed for state use and such action seems desirable to produce income or is otherwise in the public interest, provided the Treasurer has determined that such action will not affect the status of any tax-exempt obligations issued or to be issued by the state of Connecticut.

(b) The commissioner may also lease any land or interest therein for the following purposes, provided the Treasurer has determined that such action will not affect the status of any tax-exempt obligations issued or to be issued by the state of Connecticut:

(1) To enter into leases of space on major pedestrian access levels and courtyards and rooftops of any public building with persons, firms or organizations engaged in commercial, cultural, educational or recreational activities. The commissioner shall establish a rental rate for such leased space equivalent to the prevailing commercial rate for comparable space devoted to a similar purpose in the vicinity of the public building. Such leases may be negotiated without competitive bids, but shall contain such terms and conditions and be negotiated pursuant to such procedures as the commissioner deems necessary to promote competition and to protect the public interest;

(2) To make available, on occasion, or to lease at such rates and on such other terms and conditions as the commissioner deems to be in the public interest, auditoriums, meeting rooms, courtyards, rooftops and lobbies of public buildings to persons, firms or organizations engaged in cultural, educational or passive recreational activities that will not disrupt the operation of the building.

(c) The commissioner shall deposit all payments received under leases or rentals executed pursuant to subdivisions (1) and (2) of subsection (b) of this section in the General Fund, and each such payment shall be credited to the appropriation made from such fund for the operation of such building.

(d) The commissioner may furnish utilities, maintenance, repair and other services to persons, firms or organizations leasing space pursuant to subdivisions (1) and (2) of subsection (b) of this section. Such services may be provided during and outside of regular working hours of state agencies.

(e) The commissioner shall, where practicable, give priority in the assignment of space on any major pedestrian access level not leased under the terms of subdivisions (1) and (2) of subsection (b) of this section, in such buildings, to state activities requiring regular contact with members of the public, including colocation requirements for human services agencies under section 4b-31. To the extent such space is unavailable, the commissioner shall provide space with maximum ease of access to building entrances.

(f) Not less than two weeks before executing a lease of land, a building or facility or an interest in land under subsection (a) or (b) of this section, with a person, firm or corporation in the private sector, for a term of six months or more, the commissioner shall notify in writing the chief executive officer of the municipality in which the land, building, facility or interest is located concerning the proposed lease and the manner in which the lessee proposes to use the land, building, facility or interest. Upon executing any such lease, the commissioner shall forward a copy to the assessor or board of assessors of the municipality in which the leased property is located.

(g) Notwithstanding the provisions of this section, the board of trustees of a constituent unit of the state system of higher education may lease land or buildings, or both, and facilities under the control and supervision of such board when such land, buildings or facilities are otherwise not used or needed for use by the constituent unit and such action seems desirable to produce income or is otherwise in the public interest, provided the Treasurer has determined that such action will not affect the status of any tax-exempt obligations issued or to be issued by the state of Connecticut. Upon executing any such lease, said board shall forward a copy to the assessor or board of assessors of the municipality in which the leased property is located. The proceeds from any lease or rental agreement pursuant to this subsection shall be retained by the constituent unit. Any land so leased for private use and the buildings and appurtenances thereon shall be subject to local assessment and taxation annually in the name of the lessee, assignee or sublessee, whichever has immediate right to occupancy of such land or building, by the town wherein situated as of the assessment day of such town next following the date of leasing. Such land and the buildings and appurtenances thereon shall not be included as property of the constituent unit for the purpose of computing a grant in lieu of taxes pursuant to section 12-19a provided, if such property is leased to an organization which, if the property were owned by or held in trust for such organization would not be liable for taxes with respect to such property under section 12-81, such organization shall be entitled to exemption from property taxes as the lessee under such lease, and the portion of such property exempted and leased to such organization shall be eligible for a grant in lieu of taxes pursuant to said section 12-19a.

(1971, P.A. 572, S. 5; P.A. 84-489, S. 3, 5; P.A. 87-387, S. 2; P.A. 93-201, S. 3, 24; P.A. 95-302, S. 2; P.A. 97-247, S. 4, 27; 97-282, S. 1, 6; P.A. 07-213, S. 3.)

History: P.A. 84-489 added Subsecs. (b) to (e) re leases for commercial, cultural, educational and recreational purposes; P.A. 87-387 added Subsec. (f) re notice of lease by commissioner to municipality; Sec. 4-128d transferred to Sec. 4b-38 in 1989; P.A. 93-201 amended Subsecs. (a) and (b) to add the proviso concerning tax-exempt obligations and added Subsec. (g) concerning the leasing of land by a constituent unit, effective July 1, 1993; P.A. 95-302 added Subsec. (a)(1) authorizing commissioner to lease state-owned land or buildings and facilities to municipalities for municipal use and limited the term of such leases to 20 years; P.A. 97-247 made a technical change in Subsec. (b), effective July 1, 1997; P.A. 97-282 amended Subsecs. (f) and (g) to require copy of any lease entered into by Commissioner of Public Works or board of trustees of constituent units of higher education to the assessor of town where property is located and to clarify that any such property leased to a nonprofit organization is eligible for grant under Sec. 12-19a, effective June 26, 1997; P.A. 07-213 amended Subsec. (a) to eliminate provision limiting length of lease to a municipality to not more than 20 years and to make a technical change, effective July 10, 2007.



Section 4b-39 - (Formerly Sec. 4-128e). Tax exemption.

Land, buildings or facilities leased pursuant to section 4b-35 and section 4b-36 shall be exempt from municipal taxation. The value of such land, buildings or facilities shall be used for computation of grants in lieu of taxes pursuant to section 12-19a.

(1971, P.A. 572, S. 6.)

History: Sec. 4-128e transferred to Sec. 4b-39 in 1989.



Section 4b-40 - (Formerly Sec. 4-128f). State lease of certain property for courthouse in Norwich. Conveyance to state at end of lease term. Exempt from property tax and included as if owned by state in computing grant in lieu of taxes on state real property.

Section 4b-40 is repealed, effective October 1, 2002.

(P.A. 82-410, S. 1, 4; S.A. 02-12, S. 1.)



Section 4b-41 - Lease-purchase agreement for development of courthouse in Vernon. Easement agreements. Courthouse exempt from property tax and included as if owned by state in computing grant in lieu of taxes on state real property.

Section 4b-41 is repealed, effective October 1, 2002.

(P.A. 92-105, S. 1, 2; P.A. 00-168, S. 3, 27; S.A. 02-12, S. 1.)



Section 4b-46 - Property subject to a long-term financing contract exempt from property tax.

On and after July 1, 1995, any property which is subject to an agreement entered into by the Commissioner of Administrative Services for the purchase of such property through a long-term financing contract shall be exempt from taxation by the municipality in which such property is located, during the term of such contract. The assessed valuation of such property shall be included with the assessed valuation of state-owned land and buildings for purposes of determining the state grant in lieu of taxes under the provisions of section 12-19a.

(P.A. 93-361, S. 13, 17; P.A. 11-51, S. 44.)

History: P.A. 93-361 effective July 1, 1993; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-47 - Sale or transfer of state land or interest in state land by state agency. Notice. Publication. Comment period. Duties of Commissioner of Energy and Environmental Protection. Exceptions.

(a) Prior to the sale or transfer of state land or any interest in state land by a state agency, department or institution, such agency, department or institution shall provide notice of such sale or transfer to the Council on Environmental Quality, the Secretary of the Office of Policy and Management and the Commissioner of Energy and Environmental Protection on a form approved by the Council on Environmental Quality. Such notice shall be published in the Environmental Monitor and shall provide for a written public comment period of thirty days following publication of such notice, during which the public and state agencies may submit comments to the Secretary of the Office of Policy and Management. Such comments may include, but shall not be limited to, significant natural and recreational resources on such land and recommend means to preserve such natural or recreational resources. The Secretary of the Office of Policy and Management, in consultation with the Commissioner of Energy and Environmental Protection, shall (1) respond to any written comments received during such thirty-day comment period, and (2) publish such written comments along with the Office of Policy and Management’s response to such written comments in the Environmental Monitor for a period of not less than fifteen days prior to the sale or transfer of the land.

(b) The Commissioner of Energy and Environmental Protection shall develop a policy for reviewing notices received from a state agency, department or institution, as described in subsection (a) of this section, and making a draft recommendation to the Secretary of the Office of Policy and Management as to whether all or a portion of the land or land interest referenced in such notice should be preserved by (1) transferring the land or land interest or granting a conservation easement therein to the Department of Energy and Environmental Protection, (2) imposing restrictions or conditions upon the transfer of the land or land interest, or (3) transferring all or a portion of the land or land interest, or granting a conservation easement interest therein, to an appropriate third party. Any such recommendations shall be accompanied by a report explaining the basis of the recommendations and shall include, where appropriate, a natural resource inventory. Such recommendations and report shall be published in the Environmental Monitor and shall provide for a written public comment period of thirty days following publication of such notice. The Commissioner of Energy and Environmental Protection shall (A) respond to any written comments received during such thirty-day comment period, (B) make a final recommendation to the Secretary of the Office of Policy and Management, and (C) publish such written comments along with the Department of Energy and Environmental Protection’s response to such written comments including the department’s final recommendation to the secretary in the Environmental Monitor. Following receipt of the final recommendation of the Commissioner of Energy and Environmental Protection, the Secretary of the Office of Policy and Management shall make the final determination as to the ultimate disposition of the land or interest. Such determination shall be published in the Environmental Monitor for a period of not less than fifteen days prior to the sale or transfer of such land or interest.

(c) Nothing in this section shall be construed to:

(1) Limit the applicability of sections 22a-1a to 22a-1i, inclusive, with respect to the sale or transfer of state land or any interest in state land, except that if an environmental impact evaluation was prepared pursuant to sections 22a-1b and 22a-1c or an environmental statement was prepared for such state land or interest in state land pursuant to any other state or federal law or regulation, as specified in section 22a-1f, such state agency, department or institution shall be exempt from the notice and public comment requirements set forth in subsections (a) and (b) of this section;

(2) Affect any purchase and sale agreement entered into between the state and any second party that was in effect prior to October 1, 2007, or any subsequent sale, transfer, easement, lease or other such agreement made pursuant to any such purchase and sale agreement;

(3) Apply to the conveyance of any parcel of state land or any interest in state land pursuant to an act of the General Assembly;

(4) Apply to the sale or transfer of state lands between state agencies;

(5) Apply to any easement that is granted to a municipality or a regulated utility or utilities that (A) primarily benefits the state or an agency or institution of the state, (B) is ordered as the result of a state or federal regulatory process or proceeding, or (C) is necessary as a result of the construction or reconstruction of any Department of Transportation highway or facility;

(6) Apply to the sale or transfer of state land or an interest in state land that was designated as surplus, pursuant to subsections (b) to (h), inclusive, of section 4b-21 prior to October 1, 2007, provided the provisions of this section were complied with at the time of such designation;

(7) Apply to the transfer of ten acres or less by the Department of Transportation or the Department of Education;

(8) Limit state agency or public comments to a particular subject matter area;

(9) Limit the publication of any public notifications, comments or reports that are required under this section solely to the Environmental Monitor; or

(10) Limit the solicitation of public comment solely to the Environmental Monitor.

(P.A. 07-213, S. 7; P.A. 11-80, S. 7; P.A. 13-263, S. 3.)

History: P.A. 11-80 amended Subsecs. (a) and (b) by changing “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and “Department of Environmental Protection” to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-263 amended Subsec. (c)(6) to replace reference to Sec. 4b-21(b) and (c) with reference to Sec. 4b-21 (b) to (h), effective July 1, 2013.






Chapter 60 - Construction and Alterations of State Buildings

Section 4b-51 - (Formerly Sec. 4-131). Alterations, repairs or additions to real assets. Selection of consultants for certain projects.

(a) The Commissioner of Construction Services shall have charge and supervision of the remodeling, alteration, repair or enlargement of any real asset, except any dam, flood or erosion control system, highway, bridge or any mass transit, marine or aviation transportation facility, a facility of the Connecticut Marketing Authority, an asset of the Department of Agriculture program established pursuant to section 26-237a, or any building under the supervision and control of the Joint Committee on Legislative Management, involving an expenditure in excess of five hundred thousand dollars, and except that (1) the Judicial Branch may have charge and supervision of the remodeling, alteration, repair, construction or enlargement of any real asset involving an expenditure of not more than one million two hundred fifty thousand dollars, (2) each constituent unit of the state system of higher education may have charge and supervision of the remodeling, alteration, repair, construction or enlargement of any real asset involving an expenditure of not more than two million dollars, and (3) The University of Connecticut shall have charge and supervision of the remodeling, alteration, repair, construction, or enlargement of any project, as defined in subdivision (16) of section 10a-109c, notwithstanding the amount of the expenditure involved. In any decision to remodel, alter, repair or enlarge any real asset, the commissioner shall consider the capability of the real asset to facilitate recycling programs.

(b) No officer, department, institution, board, commission or council of the state government, except the Commissioner of Construction Services, the Commissioner of Transportation, the Connecticut Marketing Authority, the Department of Agriculture for purposes of the program established pursuant to section 26-237a, the Joint Committee on Legislative Management, the Judicial Branch or a constituent unit of the state system of higher education as authorized in subsection (a) of this section, shall, unless otherwise specifically authorized by law, make or contract for the making of any alteration, repair or addition to any real asset involving an expenditure of more than five hundred thousand dollars.

(c) The plans necessary for any such remodeling, alteration, repair or enlargement of any state humane institution, as defined in section 17b-222, shall be subject to the approval of the administrative head of such humane institution.

(d) Notwithstanding any provision of the general statutes, the Commissioner of Construction Services may select consultants to be on a list established for the purpose of providing any consultant services. Such list shall be established as provided in sections 4b-56 and 4b-57. The commissioner may enter into a contract with any consultant on such list to perform a range of consultant services or to perform a range of tasks pursuant to a task letter detailing services to be performed under such contract. As used in this subsection, “consultant” means “consultant” as defined in section 4b-55, and “consultant services” means “consultant services” as defined in section 4b-55.

(e) Costs for projects authorized under subsection (b) of this section shall be charged to the bond fund account for the project for which such costs are incurred. The Department of Construction Services shall develop procedures for expediting the administration of projects for alterations, repairs or additions authorized under said subsection (b).

(f) Any state agency proposing to remodel, alter or enlarge any real asset shall submit a statement to the commissioner demonstrating the capability of the real asset to facilitate recycling programs.

(1949 Rev., S. 203; March, 1950, S. 1899d; 1957, P.A. 150, S. 2; 457, S. 2; P.A. 73-488; P.A. 75-326; 75-365, S. 1; P.A. 77-614, S. 73, 610; P.A. 81-421, S. 2, 9; P.A. 82-114, S. 1, 2; 82-369, S. 17, 28; 82-438, S. 3, 6; P.A. 83-487, S. 23, 33; P.A. 84-48, S. 9, 17; P.A. 85-567, S. 1, 6; P.A. 87-496, S. 32, 110; 87-529, S. 1; P.A. 88-117, S. 3, 5; 88-231, S. 3; 88-291, S. 3, 6; P.A. 91-200, S. 2, 3; 91-230, S. 8, 17; P.A. 93-201, S. 4, 24; P.A. 95-230, S. 35, 45; P.A. 97-293, S. 19, 26; P.A. 98-235, S. 5; P.A. 99-75, S. 4; P.A. 01-172, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 07-213, S. 17; Sept. Sp. Sess. P.A. 09-7, S. 67; P.A. 11-51, S. 90.)

History: P.A. 73-488 gave commissioner of transportation power to make or contract for real estate expenditures; P.A. 75-326 gave heads of humane institutions authority to approve or disapprove plans for changes to institutions under their control; P.A. 75-365 raised expenditures amount to $50,000, and required public works commissioner’s approval of all contracts; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 81-421 excluded the supervision of the alteration of mass transit, marine or aviation transportation facilities from the duties of the commissioner; P.A. 82-114 increased amount from $50,000 to $100,000; P.A. 82-369 also increased the amount of expenditure involved from $50,000 or more to $100,000 or more and added provision that amount of expenditure involved in such an alteration, repair or addition made or contracted for by any such officer, department, institution, board, commission or council, may, with prior approval of said commissioner, exceed $100,000 up to a maximum of $250,000; P.A. 82-438 amended section to provide that commissioner of administrative services does not have charge and supervision of remodeling, alteration, repair or enlargement of state capitol building and to authorize legislative management committee to make or contract for alterations, repairs or additions to the capitol; P.A. 83-487 added exception for Connecticut marketing authority and its facilities; P.A. 84-48 excepted any building under the supervision and control of the joint committee on legislative management, where previously exception was for state capitol building; P.A. 85-567 divided section into Subsecs., amended Subsec. (a) to permit departments and institutions to have charge and supervision over and to contract for alterations, repairs and additions involving expenditures of up to $250,000, where previously the limit was $100,000 and added a Subsec. (d) re selection of architects and engineers, maximum fees for technical services and expedited project administration; P.A. 87-496 replaced commissioner and department of administrative services with commissioner and department of public works; P.A. 87-529 amended Subsecs. (a) and (b) to provide that each constituent unit of the state system of higher education have charge and supervision of the remodeling, alteration, repair or enlargement of any real asset involving an expenditure of not more than $500,000; P.A. 88-117 added an exception to the fee limit in Subsec. (d) for projects of constituent units and made a technical change in Subsec. (e); P.A. 88-231 amended Subsec. (a) by requiring commissioner to consider capabilities of real assets to facilitate recycling programs and added Subsec. (e) requiring statements by agencies proposing to remodel, alter or enlarge real assets demonstrating the capability of such real assets to facilitate recycling; P.A. 88-291 amended Subsecs. (a) and (b) by adding the exception for the department of agriculture program established pursuant to Sec. 26-237a; Sec. 4-131 transferred to Sec. 4b-51 in 1989; P.A. 91-200 amended Subsec. (a) to exclude from commissioner’s authority the control of any “dam, flood or erosion control system”; P.A. 91-230 in Subsec. (a) added “construction” and changed $500,000 to $1,000,000 in the exception concerning the constituent units of the state system of higher education and in Subsec. (d) changed $50,000 to $150,000; P.A. 93-201 amended Subsec. (a) to increase the expenditure limit for a constituent unit from $1,000,000 to $2,000,000 and amended Subsec. (d) to increase the fee limit for projects of a constituent unit from $150,000 to $300,000, effective July 1, 1993; P.A. 95-230 amended Subsec. (a) to add exception for The University of Connecticut, effective June 7, 1995; P.A. 97-293 made a technical change in Subsec. (a), effective July 1, 1997; P.A. 98-235 amended Subsec. (d) by substituting “consultants” for “architects and engineers”, “consultant services” for “architectural and engineering technical services” and $50,000 for $25,000 and adding the definitions of “consultant” and “consultant services”; P.A. 99-75 substituted $500,000 for $250,000 in Subsecs. (a) and (b); P.A. 01-172 amended Subsec. (d) to designate existing provisions as Subdiv. (1), making a technical change therein, and add Subdiv. (2) re applications and advertisements for consultants; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-213 amended Subsec. (d) to authorize commissioner to select consultants in accordance with Secs. 4b-56 and 4b-57 and enter into a contract with any such consultant to perform a range of consultant services or tasks, make technical changes and delete former Subdiv. (2) re application process for inclusion on consultant list, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to add Subdiv. (1) re Judicial Branch supervision and insert Subdiv. designators (2) and (3) and amended Subsec. (b) to insert reference to Judicial Branch, effective October 5, 2009; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.

See Sec. 4a-60 re nondiscrimination clauses required in contracts.

See Sec. 4b-101 re information on contractors and subcontractors to be provided to Commissioner of Revenue Services.

See Sec. 13b-4 re certain transportation capital projects.

See chapter 557, part III re state contracts generally.

Under former statute, “real assets” do not include highways and bridges. 124 C. 33. Cited. 140 C. 124; 190 C. 212.



Section 4b-51a - Recycled content requirements for construction materials.

The Commissioner of Construction Services shall revise the specifications for products and materials purchased for construction projects administered by the department for which the United States Environmental Protection Agency has guidelines for minimum recycled content. Recycled products and materials shall be used in such projects where such products and materials are available and are within ten per cent of the cost of the virgin product or material and where use of the recycled product or material is consistent with public safety.

(P.A. 93-367, S. 4; P.A. 11-51, S. 90.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 4b-52 - (Formerly Sec. 4-132). Repairs or changes to state premises, contracts, bids, use of state employees or inmates. Emergency conditions and restoration of facilities. Governor’s written consent and certification to General Assembly required, when. Renegotiation of leases.

(a)(1) No repairs, alterations or additions involving expense to the state of five hundred thousand dollars or less or, in the case of repairs, alterations or additions to a building rented or occupied by the Judicial Branch, one million two hundred fifty thousand dollars or less or, in the case of repairs, alterations or additions to a building rented or occupied by a constituent unit of the state system of higher education, two million dollars or less, shall be made to any state building or premises occupied by any state officer, department, institution, board, commission or council of the state government and no contract for any construction, repairs, alteration or addition shall be entered into without the prior approval of the Commissioner of Administrative Services, except repairs, alterations or additions to a building under the supervision and control of the Joint Committee on Legislative Management and repairs, alterations or additions to a building under the supervision of The University of Connecticut. Repairs, alterations or additions which are made pursuant to such approval of the Commissioner of Administrative Services shall conform to all guidelines and procedures established by the Department of Administrative Services for agency-administered projects. (2) Notwithstanding the provisions of subdivision (1) of this subsection, repairs, alterations or additions involving expense to the state of five hundred thousand dollars or less may be made to any state building or premises under the supervision of the Office of the Chief Court Administrator or a constituent unit of the state system of higher education, under the terms of section 4b-11, and any contract for any such construction, repairs or alteration may be entered into by the Office of the Chief Court Administrator or a constituent unit of the state system of higher education without the approval of the Commissioner of Administrative Services.

(b) Except as provided in this section, no repairs, alterations or additions involving an expense to the state of more than five hundred thousand dollars or, in the case of repairs, alterations or additions to a building rented or occupied by the Judicial Branch, more than one million two hundred fifty thousand dollars, or, in the case of repairs, alterations or additions to a building rented or occupied by a constituent unit of the state system of higher education, more than two million dollars, shall be made to any state building or premises occupied by any state officer, department, institution, board, commission or council of the state government, nor shall any contract for any construction, repairs, alteration or addition be entered into, until the Commissioner of Administrative Services or, in the case of the construction or repairs, alterations or additions to a building under the supervision and control of the Joint Committee on Legislative Management of the General Assembly, said joint committee or, in the case of construction, repairs, alterations or additions to a building involving expenditures in excess of five hundred thousand dollars but not more than one million two hundred fifty thousand dollars under the supervision and control of the Judicial Branch, said Judicial Branch or, in the case of the construction, repairs, alterations or additions to a building involving expenditures in excess of five hundred thousand dollars but not more than two million dollars under the supervision and control of one of the constituent units of higher education, the constituent unit, has invited bids thereon and awarded a contract thereon, in accordance with the provisions of sections 4b-91 to 4b-96, inclusive. The Commissioner of Administrative Services, with the approval of the authority having the supervision of state employees or the custody of inmates of state institutions, without the necessity of bids, may employ such employees or inmates and purchase or furnish the necessary materials for the construction, erection, alteration, repair or enlargement of any such state building or premises occupied by any state officer, department, institution, board, commission or council of the state government.

(c) Whenever the Commissioner of Administrative Services declares that an emergency condition exists at any state facility, other than a building under the supervision and control of the Joint Committee on Legislative Management, and that the condition would adversely affect public safety or the proper conduct of essential state government operations, or said joint committee declares that such an emergency exists at a building under its supervision and control, the commissioner or the joint committee may employ such assistance as may be required to restore facilities under their control and management, or the commissioner may so act upon the request of a state agency, to restore facilities under the control and management of such agency, without inviting bids as required in subsection (b) of this section. The commissioner shall take no action requiring the expenditure of more than five hundred thousand dollars to restore any facility under this subsection (1) without the written consent of the Governor, and (2) until the commissioner has certified to the joint committee of the General Assembly having cognizance of matters relating to legislative management that the project is of such an emergency nature that an exception to subsection (b) of this section is required. Such certification shall include input from all affected agencies, detail the need for the exception and include any relevant documentation. The provisions of this subsection shall not apply if any person is obligated under the terms of an existing contract with the state to render such assistance. The annual report of the commissioner shall include a detailed statement of all expenditures made under this subsection.

(d) The Commissioner of Administrative Services may, during the term of a lease of a building or premises occupied by any state offices, department, institution, board, commission or council of the state government, (1) renegotiate the lease in order to enable the lessor to make necessary alterations or additions up to a maximum amount of five hundred thousand dollars, and subject to the approval of the State Properties Review Board, or (2) require that a security audit be conducted for such building or premises and, if necessary, renegotiate the lease in order to enable the lessor to make necessary alterations or additions to bring the building or premises into compliance with the security standards for state agencies established under section 4b-132. Alterations or additions under subdivision (2) of this subsection shall not be subject to the spending limit in subdivision (1) of this subsection, and a renegotiated lease under said subdivision (2) shall be subject to the approval of the State Properties Review Board, provided such approval requirement shall not compromise the security requirements of chapter 60a and this section. The commissioner shall determine the manner of submission, conditions and requirements of bids and awards made for alterations or additions under this subsection. No lease shall be renegotiated under this subsection for a term less than five years. As used in this subsection, “security” and “security audit” have the meanings assigned to such terms in section 4b-130.

(1949 Rev., S. 262; March, 1950, S. 100d; 1957, P.A. 150, S. 1; 457, S. 1; 1969, P.A. 708; P.A. 73-528, S. 11, 12; P.A. 74-246, S. 10, 11; P.A. 75-365, S. 2; P.A. 77-614, S. 73, 610; P.A. 82-285, S. 2, 3; P.A. 83-12, S. 2; 83-199; 83-329; 83-530, S. 1, 3; P.A. 84-48, S. 10, 17; 84-436, S. 5, 12; P.A. 85-225; 85-567, S. 2, 6; P.A. 87-496, S. 34, 110; 87-529, S. 2, 3; P.A. 88-116, S. 1; P.A. 91-230, S. 9, 17; P.A. 92-154, S. 4, 23; P.A. 93-201, S. 5, 24; P.A. 95-230, S. 36, 45; P.A. 96-235, S. 16, 19; P.A. 97-293, S. 13, 26; P.A. 99-75, S. 5; 99-220, S. 8; P.A. 03-215, S. 10; P.A. 05-288, S. 22; Sept. Sp. Sess. P.A. 09-7, S. 68; P.A. 11-51, S. 92; P.A. 13-247, S. 209.)

History: 1969 act required award of bid 60 days after bid opening rather than 30 days and provided for negotiation of contract if lowest bid exceeds funds available; P.A. 73-528 put upper limit on expenditures of $500,000, effective January 1, 1974; P.A. 74-246 clarified procedure for negotiation of contract if lowest bid exceeds available funds, specifying that bidders be negotiated with in ascending order of bid amounts; P.A. 75-365 divided section into Subsecs. (a) and (b), required approval of public works commissioner for all work and contracts for work and raised lower limit for expenditures requiring bids to $50,000; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 82-285 added Subsec. (c) establishing procedure for making emergency repairs to state facilities without competitive bidding; P.A. 83-12 amended Subsec. (a) by allowing repairs, alterations or additions to the state capitol without the prior approval of the commissioner of administrative services, amended Subsec. (b) by placing responsibility for bids on repairs, alterations or additions to the state capitol with the joint committee on legislative management rather than the department of administrative services and amended Subsec. (c) to provide that the joint committee on legislative management shall have the responsibility of declaring and managing any emergency situations which may arise at the state capitol building; P.A. 83-199 added Subsec. (d) giving the commissioner of administrative services the power to renegotiate the terms of a lease under certain circumstances; P.A. 83-329 added Subsec. (e) permitting expenditures in excess of $500,000 for repairs, alterations or additions to leased properties if leased from a municipality, remaining term is five years or more and properties review board approves; P.A. 83-530 raised limit on expenditures requiring administrative commissioner’s approval from $50,000 to $100,000 in Subsec. (a) and made corresponding change in Subsec. (b) re expenditures for which bids must be invited; P.A. 84-48 included references to building under the supervision and control of the joint committee on legislative management, replacing references to state capitol; P.A. 84-436 amended Subsec. (a) to authorize the office of the chief court administrator to contract for and make repairs, alterations or additions costing $50,000 or less to any state building or premises under its supervision without the commissioner’s approval, effective July 1, 1985; P.A. 85-225 increased the maximum expenditure amount in Subsec. (c) from $50,000 to $100,000; P.A. 85-567 increased dollar amounts of expenditures for projects which may be undertaken by departments and institutions from $100,000 to $250,000; P.A. 87-496 replaced commissioner of administrative services with commissioner of public works; P.A. 87-529 in Subsec. (a) raised limit on expenditures requiring administrative commissioner’s approval from $250,000 to $500,000 in the case of repairs, alterations or additions to a building rented or occupied by a constituent unit of the state system of higher education, and in Subsec. (b) placed responsibility for bids on construction, repairs, alterations or additions to buildings involving expenditures in excess of $250,000 but not more than $500,000 under the supervision and control of a constituent unit with the constituent unit; P.A. 88-116 transferred provision in Subsec. (a) re control and management of property leased or rented by the state or a state entity to Sec. 4-133, amended Subsec. (b) by requiring contract to be awarded “in accordance with the provisions of sections 4-137a to 4-137g, inclusive” in lieu of former procedure and deleted Subsec. (e) re applicability of $500,000 limit in Subsec. (b) on expenditure of funds for repairs, alterations or additions to buildings or premises occupied by the state; Sec. 4-132 transferred to Sec. 4b-52 in 1989; P.A. 91-230 in Subsecs. (a) and (b) changed $500,000 limit to $1,000,000; P.A. 92-154 amended Subsec. (a) to apply provisions of Subdiv. (2) to constituent units of the state system of higher education; P.A. 93-201 amended Subsecs. (a) and (b) to increase the limit for repairs, alterations or additions to a building rented or occupied by a constituent unit from $1,000,000 to $2,000,000, effective July 1, 1993; P.A. 95-230 amended Subsec. (a) to add exception for The University of Connecticut, effective June 7, 1995; P.A. 96-235 amended Subsec. (c) by repealing provision that required damage by fire or other disaster for declaration of emergency condition at state facility or building and substituting $250,000 for $100,000 as expenditure limit without Governor’s consent, effective June 6, 1996; P.A. 97-293 amended Subsec. (a)(2) to increase the amount from $50,000 to $100,000, effective July 1, 1997; P.A. 99-75 substituted “five hundred thousand dollars” for “two hundred fifty thousand dollars” in Subsecs. (a), (b) and (c), amended Subsec. (a)(1) by adding provision requiring conformity of certain repairs, alterations or additions to Department of Public Works guidelines and procedures, and amended Subsec. (c) by repealing requirement of Governor’s consent for emergency restorations by joint committee exceeding $250,000 and by deleting the joint committee from the annual report requirement; P.A. 99-220 added Subsec. (d)(2) re security audits and alterations or additions to leased buildings for compliance with security standards and defining the terms “security” and “security audit”; P.A. 03-215 amended Subsec. (c) to insert Subdiv. (1) designator and insert provisions re certification to General Assembly re emergency nature of project as Subdiv. (2), effective July 1, 2004; P.A. 05-288 made a technical change in Subsec. (a)(2), effective July 13, 2005; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to add provision re buildings rented or occupied by Judicial Branch in Subdiv. (1) and to substitute “five hundred thousand” for “one hundred thousand” re dollar limit in Subdiv. (2), and amended Subsec. (b) to add provisions re buildings rented or occupied by Judicial Branch or under supervision and control of Judicial Branch, effective October 5, 2009; P.A. 11-51 amended Subsecs. (a) to (c) to change “Commissioner of Public Works” to “Commissioner of Construction Services” and make a conforming change, and amended Subsec. (d) to change “Commissioner of Public Works” to “Commissioner of Administrative Services” and require consultation with Commissioner of Construction Services, effective July 1, 2011; P.A. 13-247 replaced references to Commissioner of Construction Services and Department of Construction Services with references to Commissioner of Administrative Services and Department of Administrative Services, respectively, and made a conforming change, effective July 1, 2013.



Section 4b-53 - (Formerly Sec. 4-131a). Allocation of bond proceeds for art work in construction or remodeling of state buildings. State building works of art account. Maintenance account. Regulations.

(a) For purposes of this section, the following terms have the following meanings: “State building” means any building or facility owned or leased by the state of Connecticut and open to the public or intended for such use, exclusive of any shed, warehouse, garage, building of a temporary nature or building located on the grounds of a correctional institution; “proposal development expenses” means the cost of preparing a detailed drawing, model or plan as determined by the Department of Economic and Community Development; and “work of art” means art work which is to be an integrated part of such state building, including but not limited to, fresco, mosaic, sculpture and other architectural embellishment or functional art created by a professional artist, artisan or craftsperson, and any work of visual art which is not to be an integrated part of such state building, including but not limited to, a drawing, painting, sculpture, mosaic, photograph, work of calligraphy or work of graphic art or mixed media. “Work of art” as used in this section shall not include landscape architecture or landscape gardening.

(b) The State Bond Commission, in the allocation of proceeds of state bonds for purposes of construction, reconstruction or remodeling of any state building, shall allocate for works of art, with respect to each such project and for the purposes of subsection (c) of this section, an amount from such proceeds not less than one per cent of the total estimated cost of such construction, reconstruction or remodeling, exclusive of (1) the cost of any land acquisition, (2) any nonconstruction costs including the cost of such work of art, and (3) any augmentations to such cost, provided any such allocation for work of art as provided in this section must be approved, prior to authorization of such allocation by the State Bond Commission, by the Commissioner of Construction Services in consultation with the Department of Economic and Community Development. Such allocation may be used to reimburse any artist, artisan, craftsperson or person who creates a work of art, for proposal development expenses when the Department of Economic and Community Development requests such proposal development or to compensate persons who, at the request of the Department of Economic and Community Development determine whether such works of art require proposal development.

(c) There is established within the General Fund a state building works of art account, which shall be a separate, nonlapsing account. The moneys within said account shall be used (1) for the purchase of works of art from distinguished Connecticut artists, which shall be placed on public view in state buildings, (2) to establish a bank of major works of art, from which individual works of art may be circulated among state buildings, public art museums and nonprofit galleries, and (3) for repair of all works acquired under this section. The Department of Economic and Community Development, in consultation with the Commissioner of Construction Services, shall adopt regulations in accordance with the provisions of chapter 54, which shall (A) indicate the portion of the one per cent allocation under subsection (b) of this section, up to one quarter of such allocation, which shall be deposited in the General Fund and credited to said account, (B) set forth the manner in which the moneys in said account shall be allocated and expended for the purposes of this subsection, and (C) establish procedures to ensure accountability in maintaining the integrity of such bank of works of art.

(d) There is established a subaccount within the state buildings works of art account, established pursuant to subsection (c) of this section, to be known as the “maintenance account” to be used solely for the conservation, repair and cleaning of artworks commissioned and purchased for state buildings pursuant to this section. The Department of Economic and Community Development shall determine what percentage of the one per cent allocation pursuant to subsection (b) of this section, up to ten per cent of such allocation, to credit to said subaccount.

(e) The Department of Economic and Community Development shall, with respect to a work of art in any project under subsection (b) of this section, be responsible for the selection of any artist, artisan or craftsperson, review of any design or plan, and execution, completion, acceptance and placement of such work of art, provided any work of art to be located in any building under the supervision, security, utilization and control of the Joint Committee on Legislative Management shall be approved by said committee. The Commissioner of Construction Services, in consultation with said department, (1) shall be responsible for the contractual arrangements with any such artist, artisan or craftsperson, and (2) shall adopt regulations concerning implementation of the purposes of subsection (b) of this section and this subsection.

(P.A. 78-215, S. 1, 2; P.A. 86-260; P.A. 87-368; 87-496, S. 33, 110; 87-589, S. 71, 87; P.A. 89-383, S. 14, 16; P.A. 90-230, S. 9, 101; P.A. 95-226, S. 9, 30; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 05-288, S. 23; P.A. 08-78, S. 1; P.A. 11-48, S. 137; 11-51, S. 90.)

History: P.A. 86-260 added definition of “proposal development expenses” and added provision allowing reimbursement for such expenses and allowing compensation to persons who determine whether proposal development is required; P.A. 87-368 amended Subsec. (b) by adding reference to Subsec. (c), added new Subsec. (c) re state building works of art account, relettered former Subsec. (c) as Subsec. (d) and amended Subsec. (d) to divide responsibilities under the Subsec. to state commission on the arts, commissioner of administrative services and joint committee on legislative management; P.A. 87-496 and P.A. 87-589 replaced commissioner of administrative services with commissioner of public works; Sec. 4-131a transferred to Sec. 4b-53 in 1989; P.A. 89-383 amended Subsec. (a) to exclude from definition of “state building” any building located on the grounds of a correctional institution; P.A. 90-230 made a technical correction in Subsec. (a); P.A. 95-226 amended Subsec. (c) to add circulation to public art museums and nonprofit galleries in Subdiv. (2) and to add Subdiv. (3) re repair of works of art, effective July 1, 1995 (Revisor’s note: The word “statute” in Subdiv. (3) was replaced editorially by the Revisors with “section” for consistency with customary statutory usage); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced State Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 05-288 made technical changes in Subsec. (d), effective July 13, 2005; P.A. 08-78 made a technical change in Subsecs. (b) and (c), added new Subsec. (d) re maintenance account and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2008; P.A. 11-48 amended Subsecs. (a) to (e) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and, in Subsec. (e) to replace “commission” with “department”, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 4b-54 - (Formerly Sec. 4-134). Designs of public structures to be submitted to Commissioner of Construction Services. Work of art for Capitol to be submitted to Legislative Management Committee.

(a) No public monument, memorial, building or other structure shall become the property of the state unless a design for the same and its proposed location has been submitted to the Commissioner of Construction Services for his advice. No construction or erection of any such structure shall be begun unless the design and proposed location has been so submitted to the commissioner.

(b) No painting, portrait, statue or tablet shall be accepted for placing in a building under the supervision and control of the Joint Committee on Legislative Management or on the grounds thereof until it has been submitted to said joint committee, which shall advise as to the hanging of paintings, portraits and pictures and the placement of statues and other works of art.

(1949 Rev., S. 3533; March, 1950, S. 1901d; P.A. 77-614, S. 73, 610; P.A. 82-472, S. 6, 183; P.A. 84-48, S. 11, 17; P.A. 87-496, S. 37, 110; P.A. 11-51, S. 90.)

History: P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 82-472 required works of art for capitol to be submitted to joint committee on legislative management instead of commissioner; P.A. 84-48 deleted reference to state capitol in Subsec. (b) and inserted reference to a building under the supervision and control of the joint committee on legislative management; P.A. 87-496 replaced administrative services commissioner with public works commissioner in Subsec. (a); Sec. 4-134 transferred to Sec. 4b-54 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011.

Cited. 140 C. 124.



Section 4b-55 - (Formerly Sec. 4-134a). State Construction Services Selection Panel; Connecticut Health and Education Facilities Authority Construction Services Panel. Definitions.

As used in this section, section 4b-1 and sections 4b-56 to 4b-59, inclusive, unless the context clearly requires otherwise:

(a) “Commissioner” means the Commissioner of Construction Services;

(b) “Consultant” means (1) any architect, professional engineer, landscape architect, land surveyor, accountant, interior designer, environmental professional or construction administrator, who is registered or licensed to practice such person’s profession in accordance with the applicable provisions of the general statutes, or (2) any planner or financial specialist;

(c) “Consultant services” shall include those professional services rendered by architects, professional engineers, landscape architects, land surveyors, accountants, interior designers, environmental professionals, construction administrators, planners or financial specialists, as well as incidental services that members of these professions and those in their employ are authorized to perform;

(d) “University of Connecticut library project” means a project to renovate and improve the Homer Babbidge Library at The University of Connecticut;

(e) “Firm” means any individual, partnership, corporation, joint venture, association or other legal entity (1) authorized by law to practice the profession of architecture, landscape architecture, engineering, land surveying, accounting, interior design, environmental or construction administration, or (2) practicing the profession of planning or financial specialization;

(f) “Priority higher education facility project” means any project which is part of a state program to repair, renovate, enlarge, equip, purchase or construct (1) instructional facilities, (2) academic core facilities, including library, research and laboratory facilities, (3) student residential or related student dining facilities, or (4) utility systems related to such projects, which are or will be operated under the jurisdiction of the board of trustees of any constituent unit of the state system of higher education, except The University of Connecticut provided the project is included in the comprehensive facilities master plan of the constituent unit in the most recent state facility plan of the Office of Policy and Management pursuant to section 4b-23;

(g) “Project” means any state program requiring consultant services if the cost of such services is estimated to exceed three hundred thousand dollars;

(h) “Selection panel” or “panel” means the State Construction Services Selection Panel established pursuant to subsection (a) of section 4b-56 or, in the case of a Connecticut Health and Education Facilities Authority project pursuant to section 10a-186a, means the Connecticut Health and Education Facilities Authority Construction Services Panel established pursuant to subsection (c) of section 4b-56;

(i) “User agency” means the state department or agency requesting the project or the agency for which such project is being undertaken pursuant to law;

(j) “Community court project” means (1) any project to renovate and improve a facility designated for the community court established pursuant to section 51-181c, and (2) the renovation and improvement of other state facilities required for the relocation of any state agency resulting from the placement of the community court;

(k) “Connecticut Juvenile Training School project” means a project (1) to develop on a designated site new facilities for a Connecticut Juvenile Training School in Middletown including, but not limited to, preparing a feasibility study for, designing, constructing, reconstructing, improving or equipping said facility for use by the Department of Children and Families, which is an emergency project because there is an immediate need for completion of said project to remedy overcrowding at Long Lane School; said school shall have an annual average daily population of not more than two hundred forty residents; or (2) to develop a separate facility for girls including, but not limited to, acquiring of land or buildings, designing, constructing, reconstructing, improving or equipping said facility for use by the Department of Children and Families;

(l) “Downtown Hartford higher education center project” means a project to develop a higher education center, as defined in subparagraph (B) of subdivision (2) of section 32-600, and as described in subsection (a) of section 32-612, for the regional community-technical college system;

(m) “Correctional facility project” means any project (1) which is part of a state program to repair, renovate, enlarge or construct facilities which are or will be operated by the Department of Correction, and (2) for which there is an immediate need for completion in order to remedy prison and jail overcrowding; and

(n) “Juvenile detention center project” means any project (1) which is part of a state program to repair, renovate, enlarge or construct juvenile detention centers which are or will be operated by the Judicial Department, and (2) for which there is an immediate need for completion in order to remedy overcrowding.

(P.A. 79-450, S. 1, 8; P.A. 82-369, S. 18, 28; P.A. 85-567, S. 3, 6; P.A. 87-496, S. 38, 110; 87-529, S. 4; P.A. 88-117, S. 4, 5; P.A. 89-353, S. 1, 8; P.A. 90-261, S. 1, 19; P.A. 91-230, S. 1, 17; June Sp. Sess. P.A. 91-9, S. 6, 10; P.A. 92-228, S. 4, 9; P.A. 93-201, S. 6, 24; May Sp. Sess. P.A. 94-2, S. 3, 203; P.A. 95-152, S. 1; 95-230, S. 37, 45; P.A. 96-235, S. 5, 19; P.A. 97-293, S. 11, 26; P.A. 98-21, S. 2; 98-59, S. 2, 3; 98-235, S. 4; P.A. 99-26, S. 2, 39; 99-75, S. 6; 99-241, S. 48, 66; P.A. 00-192, S. 15, 102; P.A. 01-26, S. 4; 01-172, S. 2; June Sp. Sess. P.A. 01-7, S. 15, 28; P.A. 03-215, S. 11; P.A. 05-287, S. 49; P.A. 07-213, S. 18; P.A. 11-51, S. 90; P.A. 12-133, S. 10; 12-156, S. 3.)

History: P.A. 82-369 redefined “project” by increasing the estimated cost of design professional services from $10,000 to $25,000; P.A. 85-567 amended definition of “project”, increasing dollar amount for construction costs from one hundred thousand to $250,000; P.A. 87-496 redefined “commissioner” as public works rather than administrative services commissioner; P.A. 87-529 redefined “project” by increasing dollar amount for construction costs in the case of a constituent unit of the state system of higher education from $250,000 to $500,000; P.A. 88-117 amended Subsec. (e)(1) to provide an exception for constituent units, of the state system of higher education; Sec. 4-134a transferred to Sec. 4b-55 in 1989; P.A. 89-353 added definition of “emergency correctional facility project” and relettered former Subsecs. (d) to (g), inclusive; P.A. 90-261 amended the definition of “emergency correctional facility project” to change the deadline for the commencement of the project from June 30, 1990, to December 31, 1991, and to increase the maximum estimated construction cost from $12,000,000 to $20,000,000; P.A. 91-230 inserted definition of “priority higher education facility project” as Subsec. (f), relettering former Subsecs. accordingly and in Subsec. (g) changed $50,000 to $150,000 in Subdiv. (1), and $500,000 to $1,000,000 in Subdiv. (2); June Sp. Sess. P.A. 91-9 amended Subsec. (d)(2) to substitute December 31, 1993, for December 31, 1991; P.A. 92-228 amended Subsec. (h) to change name of panel from “design professional services selection panel” to “state construction services selection panel”; P.A. 93-201 amended Subsec. (g) defining “project” to increase the limits for a constituent unit from $150,000 to $300,000 for design services and from $1,000,000 to $2,000,000 for construction costs for higher education projects, effective July 1, 1993; May Sp. Sess. P.A. 94-2 added definition of “University of Connecticut library project” and relettered former Subsecs. (f) to (j), inclusive, effective July 1, 1994; P.A. 95-152 amended Subsec. (d)(1) to delete provision that the immediate need for completion of such facility project “has been certified by the advisory commission pursuant to section 18-87f”, reflecting the repeal of said section by the same public act; P.A. 95-230 amended Subsecs. (g) and (h) to add exception for The University of Connecticut, effective June 7, 1995; P.A. 96-235 amended Subsec. (b) by changing defined term from “design professional” to “consultant” and including registered or licensed accountants, interior designers, environmental professionals and construction administrators and any planner, construction manager or financial specialist in such definition, amended Subsec. (c) by changing defined term from “design professional services” to “consultant services” and including services rendered by accountants, interior designers, environmental professionals, construction administrators, planners, construction managers and financial specialists in such definition, amended Subsec. (f) by adding entities authorized by law to practice profession of accounting, interior design, environmental or construction administration or practicing profession of planning, construction management or financial specialization to definition of “firm” and amended Subsec. (h) by substituting “consultant services” for “design professionals”, effective June 6, 1996; P.A. 97-293 redefined “selection panel” or “panel” to include the Connecticut Health and Education Facilities Authority Construction Services Panel, effective July 1, 1997; P.A. 98-21 added Subsec. (k) defining “community court project”; P.A. 98-59 changed effective date of P.A. 98-21 from October 1, 1998, to April 13, 1998; P.A. 98-235 deleted reference to Sec. 4b-23(i) in introductory text and amended Subsec. (h), defining “project”, by substituting $50,000 for $25,000 in Subdiv. (1) and $400,000 for $250,000 in Subdiv. (2); P.A. 99-26 added Subsec. (l), designated by the Revisors as Subsec. (k) defining the “Connecticut Juvenile Training School project” and made a technical change for purposes of gender neutrality, effective May 7, 1999; P.A. 99-75 repealed Subsec. (d) which defined “Emergency correctional facility project”, relettered former Subsecs. (e) to (k), inclusive, accordingly and substituted $500,000 for $400,000 in relettered Subsec. (g), defining “project”; P.A. 99-241 made a technical change in Subsec. (b) for purposes of gender neutrality and added new Subsec. (l) re downtown Hartford higher education center, effective June 28, 1999; P.A. 00-192 added Subsecs. (m) and (n) defining “correctional facility project” and “juvenile detention center project”, effective July 1, 2000; P.A. 01-26 made a technical change in Subsec. (b); P.A. 01-172 amended Subsec. (g) to substitute “and” for “or” between Subdivs. (1) and (2); June Sp. Sess. P.A. 01-7 amended Subsec. (k) to make technical changes and include in the definition of “Connecticut Juvenile Training School” a provision for a separate facility for girls, effective July 1, 2001; P.A. 03-215 redefined “consultant”, “consultant services” and “firm” by deleting references to “construction managers” and “construction management”, effective October 1, 2004; P.A. 05-287 amended Subsec. (i) to redefine “user agency” to include the agency for which the project is being undertaken pursuant to law, effective July 13, 2005; P.A. 07-213 amended Subsec. (g) to redefine “project”, effective July 10, 2007; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; P.A. 12-133 amended Subsec. (j)(1) to delete “pilot program”; P.A. 12-156 amended Subsec. (f) to delete reference to Sec. 10-4a, effective June 15, 2012.



Section 4b-55a - Contracting for environmental evaluations for priority higher education facility projects.

Notwithstanding any provisions of this chapter to the contrary, the Commissioner of Construction Services may select and interview at least three responsible and qualified environmental professionals, and may negotiate with any one of such professionals a contract which is both fair and reasonable to the state in order to conduct the evaluations required by section 22a-1b for a priority higher education facility project, as defined in subsection (f) of section 4b-55.

(P.A. 91-230, S. 4, 17; June Sp. Sess. P.A. 98-1, S. 82, 121; P.A. 99-75, S. 11; P.A. 11-51, S. 90.)

History: June Sp. Sess. P.A. 98-1 substituted “subsection (g)” for “subsection (f)”, effective June 24, 1998; P.A. 99-75 made a technical change; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 4b-56 - (Formerly Sec. 4-134b). State construction services selection panels, and Connecticut Health and Education Facilities Authority construction services panels, established. Membership.

(a) There shall be established within the Department of Administrative Services state construction services selection panels which (1) for projects valued at five million dollars or more, shall consist of five members, four of whom shall be current or retired employees of the Department of Administrative Services appointed by the commissioner and one of whom shall be appointed by the head or acting head of the user agency, and (2) for projects valued at less than five million dollars, shall consist of three members, two of whom shall be current or retired employees of the Department of Administrative Services appointed by the commissioner and one of whom shall be appointed by the head or acting head of the user agency. Each member of a section panel, regardless of the appointing authority, shall serve only for deliberations involving the project for which such member is appointed.

(b) A panel established pursuant to subsection (a), (c) or (e) of this section shall not be deemed to be a board or commission within the meaning of section 4-9a.

(c) There shall be established within the Department of Administrative Services Connecticut Health and Education Facilities Authority construction services panels which shall consist of five members. Three of such members shall be appointed by the Commissioner of Administrative Services, shall serve only for deliberations involving the project for which such members are appointed and shall be current employees of the Department of Administrative Services. The remaining members shall be appointed by the head or acting head of the user agency and shall serve only for deliberations involving the project for which such members are appointed.

(d) The panels established pursuant to subsection (c) of this section shall be the selection panels only for Connecticut Health and Education Facilities Authority projects pursuant to section 10a-89b.

(e) There shall be established, within the Department of Administrative Services, a State Construction Services Selection Panel that shall consist of three members. Such members shall be appointed by the commissioner, shall be current employees of the Department of Administrative Services or any agency for which consultant services may be contracted, and shall serve only for deliberations involving the selection of consultants under subsection (d) of section 4b-51 for which the employees are appointed.

(P.A. 79-450, S. 3, 8; P.A. 87-496, S. 39, 110; P.A. 91-43, S. 2; P.A. 92-228, S. 5, 9; P.A. 96-235, S. 15, 19; P.A. 97-47, S. 49; 97-293, S. 12, 26; P.A. 07-213, S. 15, 19; P.A. 11-51, S. 90; P.A. 13-51, S. 1; 13-247, S. 200.)

History: P.A. 87-496 substituted “public works” for “administrative services” department; Sec. 4-134b transferred to Sec. 4b-56 in 1989; P.A. 91-43 amended Subsec. (a) to allow either current or retired employees to be appointed by commissioner to panel; P.A. 92-228 amended Subsec. (a) by changing name of panel from “state design professional services selection panel” to “state construction services selection panel”; P.A. 96-235 amended Subsec. (a) by decreasing membership of panel from six to five and decreasing number of appointments by Commissioner of Public Works from five to four, effective June 6, 1996; P.A. 97-47 rearranged provisions in Subsec. (a); P.A. 97-293 added Subsecs. (c) and (d) re Connecticut Health and Education Facilities Authority Construction Services Panel, effective July 1, 1997; P.A. 07-213 amended Subsec. (a) to establish more than one panel, provide that members appointed by commissioner serve only for deliberations involving the project for which the member is appointed, eliminate one-year term for such members, and remove commissioner’s authority to fill vacancies on the panel, made a technical change in Subsec. (b), amended Subsec. (c) to establish more than one panel, provide that members appointed by commissioner serve only for deliberations involving the project for which the member is appointed, eliminate one-year term for such members, and remove commissioner’s authority to fill vacancies on the panel, made technical changes in Subsec. (d), and added Subsecs. (e) and (f) re State Construction Services Selection Panel for selection of consultants under Sec. 4b-51(d), effective July 10, 2007; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; P.A. 13-51 amended Subsec. (a) to designate existing provisions re members as Subdiv. (1) and amend same to add reference to projects valued at $5,000,000 or more and to add Subdiv. (2) re projects valued at less than $5,000,000, amended Subsec. (b) to add reference to panel established under Subsec. (a), (c) or (e), amended Subsec. (d) to delete provision re not being deemed a board or commission under Sec. 4-9a, amended Subsec. (e) to decrease number of members from 5 to 3, and deleted former Subsec. (f) re not being deemed a board or commission under Sec. 4-9a, effective July 1, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.



Section 4b-57 - (Formerly Sec. 4-134c). Invitation of responses. Consideration by selection panel.

(a) Whenever consultant services are required by the commissioner in fulfilling the responsibilities under section 4b-1, and in the case of each project, the commissioner shall invite responses from such firms by advertisements inserted at least once in one or more newspapers having a circulation in each county in the state except that the commissioner may receive consultant services under a contract entered into pursuant to subsection (d) of section 4b-51. The commissioner shall prescribe, by regulations adopted in accordance with chapter 54, the advance notice required for, the manner of submission, and conditions and requirements of, such responses.

(b) In the case of a project, the responses received shall be considered by the selection panel. The panel shall select from among those responding no fewer than three firms, which such panel determines in accordance with criteria established by the commissioner are most qualified to perform the required consultant services. In the case of any project that requires consultant services by an architect or professional engineer, additional criteria to be considered by such panel in selecting a list of the most qualified firms shall include: (1) Such firm’s knowledge of this state’s building and fire codes, and (2) the geographic location of such firm in relation to the geographic location of the proposed project. The selection panel shall submit a list of the most qualified firms to the commissioner for the commissioner’s consideration unless fewer than three responses for a particular project have been received, in which case the panel shall submit the names of all firms who have submitted responses.

(c) In the case of consultants selected under subsection (d) of section 4b-51, the responses received shall be considered by the selection panel. The panel shall select, from among those persons responding, a list of those persons most qualified to perform the consultant services. Knowledge of the state building and fire code and whether the consultant is a micro business, as defined in subsection (c) of section 4a-59, shall be considered in determining a consultant’s qualifications.

(P.A. 79-450, S. 4, 8; P.A. 80-483, S. 13, 186; P.A. 96-235, S. 11, 19; P.A. 05-287, S. 29; P.A. 06-196, S. 32; P.A. 07-213, S. 20; P.A. 10-190, S. 1.)

History: P.A. 80-483 made technical changes; Sec. 4-134c transferred to Sec. 4b-57 in 1989; P.A. 96-235 substituted “consultant” for “design professional”, effective June 6, 1996; P.A. 05-287 amended Subsec. (b) to provide additional criteria to be considered by the panel in the case of a project that requires consultant services by an architect or professional engineer, effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; P.A. 07-213 amended Subsec. (a) to make a technical change and create exception for consultant services under contract entered into pursuant to Sec. 4b-51(d) and added Subsec. (c) re consultants selected under Sec. 4b-51(d), effective July 10, 2007; P.A. 10-190 amended Subsec. (c) to include consideration of whether consultant is a micro business, effective July 1, 2010.



Section 4b-58 - (Formerly Sec. 4-134d). Contracting for consultant services.

(a)(1) Except in the case of a project, a priority higher education facility project, a project, as defined in subdivision (16) of section 10a-109c, undertaken by The University of Connecticut, a community court project, a correctional facility project, a juvenile detention center project, and the downtown Hartford higher education center project, the commissioner shall negotiate a contract for consultant services with the firm most qualified, in the commissioner’s judgment, at compensation which the commissioner determines is both fair and reasonable to the state. (2) In the case of a project, the commissioner shall negotiate a contract for such services with the most qualified firm from among the list of firms submitted by the panel at compensation which the commissioner determines in writing to be fair and reasonable to the state. If the commissioner is unable to conclude a contract with any of the firms recommended by the panel, the commissioner shall, after issuing written findings of fact documenting the reasons for such inability, negotiate with those firms which the commissioner determines to be most qualified, at fair and reasonable compensation, to render the particular consultant services under consideration. (3) Whenever consultant services are required for a priority higher education facility project, a project involving the construction, repair or alteration of a building or premises under the supervision of the Office of the Chief Court Administrator or property where the Judicial Department is the primary occupant, a community court project, a correctional facility project, a juvenile detention center project, or the downtown Hartford higher education center project, the commissioner shall select and interview at least three consultants or firms and shall negotiate a contract for consultant services with the firm most qualified, in the commissioner’s judgment, at compensation which the commissioner determines is both fair and reasonable to the state, except that if, in the opinion of the commissioner, the Connecticut Juvenile Training School project needs to be expedited in order to meet the needs of the Department of Children and Families, the commissioner may waive such selection requirement. Except for the downtown Hartford higher education center project, the commissioner shall notify the State Properties Review Board of the commissioner’s action not later than five business days after such action for its approval or disapproval in accordance with subsection (i) of section 4b-23, except that if, not later than fifteen days after such notice, a decision has not been made, the board shall be deemed to have approved such contract.

(b) In determining fair and reasonable compensation to be paid in accordance with subsection (a) of this section, the commissioner shall consider, in the following order of importance, the professional competence of the consultant, the technical merits of the proposal, the ability of the firm to perform the required services within the time and budgetary limits of the contract and the price for which the services are to be rendered.

(P.A. 79-450, S. 5, 8; P.A. 80-334; P.A. 89-353, S. 2, 8; P.A. 91-230, S. 2, 17; May Sp. Sess. P.A. 94-2, S. 4, 203; P.A. 95-230, S. 38, 45; P.A. 96-235, S. 12, 19; P.A. 97-293, S. 20, 26; P.A. 98-21, S. 3; 98-59, S. 2, 3; P.A. 99-26, S. 3, 39; 99-75, S. 7; 99-241, S. 49, 66; P.A. 00-192, S. 16, 102; P.A. 05-287, S. 12; 05-288, S. 24; Sept. Sp. Sess. P.A. 09-7, S. 133.)

History: P.A. 80-334 rewrote considerations for determining fair and reasonable compensation; Sec. 4-134d transferred to Sec. 4b-58 in 1989; P.A. 89-353 divided Subsec. (a) into Subdivs., exempted emergency correctional facility project from Subdiv. (1) and added Subdiv. (3) re procedure for contracting with design professionals or firms for such projects; P.A. 91-230 in Subsec. (a) added references to a priority higher education facility project and the exception for instances in which a decision has not been made within 15 days; May Sp. Sess. P.A. 94-2 exempted the University of Connecticut library project from Subdiv. (1) and included said project in provisions of Subdiv. (3), effective July 1, 1994; P.A. 95-230 amended Subsec. (a) to add exception for The University of Connecticut, effective June 7, 1995; P.A. 96-235 substituted “consultant” for “design professional”, effective June 6, 1996; P.A. 97-293 made a technical change in Subsec. (a), effective July 1, 1997; P.A. 98-21 amended Subsec. (a) to exempt a community court project from Subdiv. (1) and to include a community court project in Subdiv. (3); P.A. 98-59 changed effective date of P.A. 98-21 from October 1, 1998, to April 13, 1998; P.A. 99-26 amended Subsec. (a) to exempt the Connecticut Juvenile Training School project from Subdiv. (1), to include said project in Subdiv. (3), to add exception in Subdiv. (3) authorizing the commissioner to waive the selection requirement if said project needs to be expedited, to add provision exempting said project from the State Properties Review Board approval process and to make technical changes for purposes of gender neutrality, effective May 7, 1999; P.A. 99-75 amended Subsec. (a) by deleting references to “an emergency correctional facility project” and making technical changes; P.A. 99-241 amended Subsec. (a) to add downtown Hartford higher education center, effective June 28, 1999; P.A. 00-192 amended Subsec. (a)(1) and (3) to include correctional facility project and juvenile detention center project, effective July 1, 2000; P.A. 05-287 made technical changes throughout the section and amended Subsec. (a) to eliminate references to The University of Connecticut library project and the Connecticut Juvenile Training School project, effective July 13, 2005; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a)(3) to include project involving construction, repair or alteration of building or premises under supervision of Office of the Chief Court Administrator or property where Judicial Department is primary occupant, effective October 5, 2009.



Section 4b-59 - (Formerly Sec. 4-134e). Commissioner to adopt regulations.

The commissioner shall adopt regulations in accordance with chapter 54 to carry out the purposes of sections 4b-56 to 4b-59, inclusive.

(P.A. 79-450, S. 6, 8.)

History: Sec. 4-134e transferred to Sec. 4b-59 in 1989.



Section 4b-60 - State Commission on Capitol Preservation and Restoration.

(a) There shall be a State Commission on Capitol Preservation and Restoration to consist of twelve members to be appointed as follows: Two members shall be appointed by the Governor, two by the speaker of the House of Representatives, two by the president pro tempore of the Senate, one by the House minority leader, one by the Senate minority leader, two members of the Joint Committee on Legislative Management, one appointed by each of the chairmen of said committee, and one member of the Culture and Tourism Advisory Committee appointed by its chairperson. The Commissioner of Construction Services, or the commissioner’s designee, shall be an ex-officio member of the commission and shall attend its meetings. Vacancies on the commission shall be filled by the original appointing authority for the unexpired portion of the term. The members shall serve without compensation for their services but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties. The commission shall meet at least quarterly, and more often on the call of the chairman or on the written request of a majority of the members. The commission may designate subcommittees to carry out its functions. Any member who fails to attend three consecutive meetings or fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned.

(b) The commission: (1) Shall undertake a continuing review and study of the State Capitol building and grounds, with a view to developing a master plan for the preservation and restoration of the Capitol, including necessary structural changes, consistent with the original historical character of the building, with due regard being given to enhancing the interior and exterior beauty of the building, making better use of existing space and reducing public safety hazards; (2) may consult with state, federal or private agencies with respect thereto, and disseminate information on its activities; and (3) shall report on its activities to the Joint Committee on Legislative Management annually or as often as the committee shall direct. The Department of Administrative Services shall provide professional staff assistance to the commission when available. If such assistance cannot be provided within a reasonable time, the commission may, with the approval of the Joint Committee on Legislative Management, retain technical advisors to assist in reviewing project plans and work.

(c) The commission is authorized to accept gifts, donations and grants from the federal government or other public or private sources for the purpose of such preservation and restoration.

(d) The Joint Committee on Legislative Management may undertake capital expenditure programs for which capital funds are authorized, in connection with such preservation and restoration. Such programs shall be carried out by the committee, pursuant to plans and specifications approved by the commission and in accordance with the bidding procedures in part II of chapter 60. The commission shall adopt regulations establishing basic artistic standards in keeping with the original historical character of the Capitol to assist the committee in the preparation of plans and specifications.

(e) The commission shall be an independent body within the Legislative Department for administrative purposes only.

(P.A. 73-460, S. 1–4; P.A. 77-614, S. 73, 81, 610; P.A. 82-438, S. 1, 6; P.A. 84-512, S. 12, 30; P.A. 87-496, S. 18, 110; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; June Sp. Sess. P.A. 10-1, S. 40; P.A. 11-48, S. 138; 11-51, S. 90.)

History: P.A. 77-614 substituted commissioner of administrative services for public works commissioner, deleted obsolete language regarding first appointments, deleted provision for electing temporary chairman and vice-chairman and added Subsec. (e); P.A. 82-438 amended section to provide that the joint committee on legislative management, not the commission, may undertake capital expenditure programs and that the committee, not the department of administrative services, shall carry out such programs, including bidding procedures and to transfer commission from department of administrative services to legislative department for administrative purposes only; P.A. 84-512 authorized reimbursement of members for expenses, established attendance requirements for members and authorized commission to retain technical advisors when professional staff assistance is not available from department of administrative services; P.A. 87-496 replaced administrative services commissioner with public works commissioner in Subsec. (a); Sec. 4-24l transferred to Sec. 4b-60 in 1989; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; June Sp. Sess. P.A. 10-1 amended Subsec. (a) to replace “Commissioner of Public Works” with “Commissioner of Public Works, or the commissioner’s designee”, effective June 22, 2010; P.A. 11-48 amended Subsec. (a) to make a technical change and replace “Connecticut Commission on Culture and Tourism” with “Culture and Tourism Advisory Committee”, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 4b-61 - (Formerly Sec. 4-24m). Contracting for design professional services.

Whenever a design professional or design professional services are required by the Joint Committee on Legislative Management in fulfilling its obligations under section 4b-60 in connection with the preservation and restoration of the State Capitol, the following procedures shall be followed:

(1) The committee shall direct the State Commission on Capitol Preservation and Restoration to invite responses from design professionals by advertisements inserted at least once in one or more newspapers having a general circulation in the state. The responses received shall be considered by the commission which shall select from among those responding the three professionals, which in its opinion are most qualified to perform the required design professional services, and submit the names to the committee. If three or fewer responses are received, the commission shall submit the names of all those responding.

(2) The committee may negotiate a contract with the most qualified design professional on the list, in its judgment, at compensation which it determines is both fair and reasonable. If the committee is unable to conclude a contract with any of the design professionals recommended by the commission, it shall issue a finding giving the reasons for such inability and may negotiate with any design professional which it determines to be most qualified to perform the services at fair and reasonable compensation. In determining fair and reasonable compensation, the committee shall consider, in the following order of importance, the professional competence of the design professional, the technical merits of the proposal, the ability of the firm to perform the required services within the time and budgetary limits of the contract and the price for which the services are to be rendered.

(3) As used in this section, “design professional” means any architect, professional engineer, landscape architect, land surveyor or interior designer who is registered to practice his profession in accordance with the applicable provisions of the general statutes; and “design professional services” means those professional services rendered by architects, professional engineers, landscape architects, land surveyors or interior designers, as well as incidental services that members of such professions and those in their employ are authorized to perform.

(P.A. 82-438, S. 4, 6; P.A. 98-235, S. 8.)

History: Sec. 4-24m transferred to Sec. 4b-61 in 1989; P.A. 98-235 amended Subdiv. (3) to include interior designers in definition of “design professional” and professional services rendered by interior designers in definition of “design professional services”.



Section 4b-62 - (Formerly Sec. 4-135). Trusts for erecting and maintaining memorials.

The Commissioner of Administrative Services may accept and execute any trusts, testamentary or otherwise, created or established for the purpose of procuring, erecting and maintaining any memorial on public grounds or within public buildings of the state or any municipality therein, and the court of probate in which a will creating any such trust has been proved may appoint said commissioner as trustee to execute such trust without requiring said commissioner to furnish a probate bond as such trustee; but this section shall not be construed as empowering said commissioner to erect or maintain any such memorial upon the grounds or within or upon any public building belonging to the state without the consent of the General Assembly, nor upon any grounds nor within or upon any public building belonging to any city or town, without the consent of the common council of the city or the selectmen of the town, as the case may be. The commissioner shall not, without special authority from the General Assembly, make, erect or remove from its location any statue or sculpture upon the property of the state.

(1949 Rev., S. 3534; March, 1950, S. 1902d; 1959, P.A. 152, S. 7; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 40, 110; P.A. 11-51, S. 60; P.A. 13-247, S. 210.)

History: 1959 act removed references to county and county commissioners; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-135 transferred to Sec. 4b-62 in 1989; P.A. 11-51 replaced “Commissioner of Public Works” with “Commissioner of Administrative Services” and added requirement that commissioner consult with Commissioner of Construction Services, effective July 1, 2011; P.A. 13-247 deleted provision re consultation with Commissioner of Construction Services, effective July 1, 2013.



Section 4b-63 - (Formerly Sec. 4-36b). Demolition of state buildings. Notice to municipalities.

(a) Whenever the state plans demolition of a state building or structure, and the site upon which such building or structure is located is not to be used for a state project already authorized and funded, the Commissioner of Construction Services shall first notify the chief executive officer of the municipality wherein the building or structure to be demolished is located, by registered or certified mail, at least sixty days prior to the public advertisement of the bid for services necessary to accomplish such demolition.

(b) The municipality wherein the building or structure is to be demolished may, within the period prior to the public advertisement of such bid, submit a bid to said commissioner for the purchase of such state building or structure, and the commissioner may accept such bid provided the use which the municipality intends for the building or structure is compatible with state needs and programs. In the event the municipality intends to move the building, the costs thereof shall not be paid by the state.

(P.A. 79-95; P.A. 87-496, S. 25, 110; P.A. 11-51, S. 90.)

History: P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-36b transferred to Sec. 4b-63 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011.



Section 4b-64 - (Formerly Sec. 4-36c). Notice of intent to dispose of, demolish or transfer certain structures to be given to Department of Economic and Community Development and affected municipality.

Each state department, institution or agency intending to dispose of, demolish or transfer ownership of any structure more than fifty years old shall notify the Department of Economic and Community Development of such intent ninety days before the disposition, demolition or transfer. The department, institution or agency, not more than one hundred twenty days and not less than thirty days before such disposition, demolition or transfer, shall publish notice of its intent three times in a newspaper of general circulation in the municipality in which such structure is located and shall post a sign stating its intent in a conspicuous place on the property on which such structure is located not less than thirty days before the disposition, demolition or transfer.

(P.A. 85-203; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 139.)

History: Sec. 4-36c transferred to Sec. 4b-64 in 1989; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 4b-65 - Buildings adjacent to Capitol.

No building shall be erected, rebuilt or altered, upon any land abutting on Trinity Street between Elm Street and Capitol Avenue, or upon any land abutting on Capitol Avenue between its intersection with the east line of Trinity Street and Washington Street, in the city of Hartford, to a height of more than ninety feet; but nothing herein shall prevent the erection of any tower, spire, finial, skylight, cornice or other appurtenance upon any such building to a height of more than ninety feet, provided the design or plan of such tower, spire, finial, skylight, cornice or other appurtenance shall have been approved in writing by the Commissioner of Administrative Services.

(P.A. 88-116, S. 5; P.A. 11-51, S. 44.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-66 - (Formerly Sec. 4-24c). Connecticut Capitol Center. Master plan for development. Exceptions. Review of plan by Connecticut Capitol Center Commission. Reports.

(a) There shall continue to be a master plan for the development of the Connecticut Capitol Center in Hartford within the following-described area to be known as the Capitol Center District: All of the land within the city of Hartford bounded by Bushnell Park, Wells Street, Main Street, Buckingham Street, Wadsworth Street to Cedar Street following the rear property lines of property fronting on Buckingham Street, Cedar Street, a line extended east from Grand Street, Grand Street, Oak Street, the parcel at the southwest corner of Russ Street and Oak Street, Russ Street, Broad Street, and the right-of-way of the New Haven Railroad to Bushnell Park. The Capitol Center District shall, where feasible, be the location of the central offices, and their ancillary facilities, of the three branches of the state government. The district shall also contain those noncentral offices, and their ancillary facilities, which serve the Hartford area and which can feasibly fulfill their functions at this location, except that this shall not prohibit the construction or leasing by the state of courts and courthouses outside of the Capitol Center District. Nongovernmental uses, including, but not limited to, social, cultural, residential, and retail uses may be incorporated in the area as ancillary uses.

(b) The master plan shall include, but need not be limited to, the following: Land use, property acquisition, business and residential relocation, street system alignments and dimensions, internal circulation systems, parking facilities, utilities and services systems, landscaping, lighting and amenities, and building space use priorities, including programming, controls and restrictions, provided such master plan shall not provide for the acquisition of the property known as the Horace Bushnell Memorial without prior certification by the board of trustees of the Horace Bushnell Memorial Hall Corporation that the acquisition by the state of said property is in conformance with the plans of the corporation. As an integral part of the master plan, there shall be a capital improvements program, both short range and long range, indicating recommended scheduling of the various phases of construction and estimated costs therefor in order that the development of the Connecticut Capitol Center may be undertaken in an orderly and logical way and so that the needs of the central offices of state government can be met in a timely manner.

(c) Not later than January 1, 2003, and every five years thereafter, the Connecticut Capitol Center Commission established pursuant to section 4b-66a shall (1) review the master plan, and (2) submit a report on its findings and proposed changes to the master plan to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, government administration and finance, revenue and bonding.

(1967, P.A. 589, S. 3–5; 1969, P.A. 286, S. 3; 1971, P.A. 283; P.A. 75-425, S. 13, 57; P.A. 77-614, S. 73, 610; P.A. 83-111, S. 1, 2; P.A. 84-512, S. 3, 30; P.A. 01-172, S. 5.)

History: 1969 act clarified boundaries of Capitol Center District; 1971 act added exemption allowing courts to be located outside Capitol Center District; P.A. 75-425 required approval of public works commissioner for establishment of capital improvements program; P.A. 77-614 substituted commissioner of administrative services for public works commissioner; P.A. 83-111 amended Subsec. (a) to qualify requirement that the central offices be located in The Capitol Center District, by adding the words “where feasible”; P.A. 84-512 deleted references to Capitol Center commission, and deleted requirement that master plan accord with principles of State Capitol Government Center Planning Committee report of 1967; Sec. 4-24c transferred to Sec. 4b-66 in 1989; P.A. 01-172 amended Subsec. (a) to expand nongovernmental uses to those including, but not limited to, residential uses, and added Subsec. (c) re review of, and report on, the master plan by the Connecticut Capitol Center Commission.



Section 4b-66a - Connecticut Capitol Center Commission: Membership, duties.

(a) There is established a Connecticut Capitol Center Commission. The commission shall consist of (1) the Secretary of the Office of Policy and Management, or the secretary’s designee; (2) the Commissioner of Administrative Services, or the commissioner’s designee; (3) the Commissioner of Economic and Community Development, or the commissioner’s designee; (4) the chairperson of the Culture and Tourism Advisory Committee, or the chairperson’s designee; (5) one member appointed by the speaker of the House of Representatives; (6) one member appointed by the president pro tempore of the Senate; (7) one member appointed by the majority leader of the House of Representatives; (8) one member appointed by the majority leader of the Senate; (9) one member appointed by the minority leader of the House of Representatives; (10) one member appointed by the minority leader of the Senate; (11) the chairperson of the Hartford Commission on the City Plan; (12) one member appointed by the mayor of the city of Hartford; and (13) one member from the South Downtown Neighborhood Revitalization Committee.

(b) The Secretary of the Office of Policy and Management, or the secretary’s designee, shall serve as chairperson of the commission. The chairperson shall schedule the first meeting of the commission which shall be held no later than sixty days after October 1, 2001.

(c) The commission shall review the master plan for the development of the Connecticut Capitol Center in Hartford and make recommendations in accordance with section 4b-66.

(P.A. 01-172, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 140; 11-51, S. 61; P.A. 13-247, S. 211.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced State Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (a)(4) to make a technical change and replace “executive director of the Connecticut Commission on Culture and Tourism” with “chairperson of the Culture and Tourism Advisory Committee”, effective July 1, 2011; P.A. 11-51 amended Subsec. (a) to change “Commissioner of Public Works” to “Commissioner of Administrative Services” in Subdiv. (2), add Commissioner of Construction Services as a member in new Subdiv. (5) and redesignate existing Subdivs. (5) to (13) as Subdivs. (6) to (14), effective July 1, 2011; P.A. 13-247 amended Subsec. (a) to delete former Subdiv. (5) re Commissioner of Construction Services and redesignate existing Subdivs. (6) to (14) as Subdivs. (5) to (13), effective July 1, 2013.



Section 4b-67 - (Formerly Sec. 4-24d). Consultation with the Joint Committee on Legislative Management and other state agencies.

In undertaking its duties under section 4b-69, the Department of Administrative Services shall consult with the Joint Committee on Legislative Management and with the several state agencies and coordinate its work with the planning activities of state, city and federal agencies and private and semipublic organizations involved in or affected by the development of the district. The department shall provide coordinating services to assist other state, city and federal agencies in coordinating the implementation of the master plan.

(1967, P.A. 589, S. 6; P.A. 75-425, S. 14, 57; P.A. 77-604, S. 41, 84; 77-614, S. 73, 610; P.A. 84-512, S. 4, 30; P.A. 87-496, S. 10, 110; P.A. 11-51, S. 44.)

History: P.A. 75-425 added public works commissioner to list of those to be consulted; P.A. 77-604 replaced committee on rules with legislative management committee; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-512 replaced references to Capitol Center commission with references to department of administrative services; P.A. 87-496 substituted public works department for administrative services department; Sec. 4-24d transferred to Sec. 4b-67 in 1989; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 4b-68 - (Formerly Sec. 4-24e). Amendment of master plan.

The master plan shall serve as the guiding document in the development of the Capitol Center District and may be amended by the Commissioner of Administrative Services.

(1967, P.A. 589, S. 7; P.A. 75-425, S. 15, 57; P.A. 77-614, S. 73, 610; P.A. 84-512, S. 5, 30; P.A. 87-496, S. 11, 110; P.A. 11-51, S. 44.)

History: P.A. 75-425 required approval of public works commissioner for adoption of plan and amendments; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-512 deleted references to Capitol Center commission and obsolete provision re adoption of master plan; P.A. 87-496 substituted public works commissioner for administrative services commissioner; Sec. 4-24e transferred to Sec. 4b-68 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-69 - (Formerly Sec. 4-24f). Development of Connecticut Capitol Center except Legislative Office Building: Approval of preliminary plans.

In accordance with section 4b-1, the Department of Administrative Services shall have the responsibility of developing the Connecticut Capitol Center; provided, notwithstanding any other provisions of the general statutes, before detailed planning for any of the site development or structures within such Capitol Center District, except the planning of the Legislative Office Building and related facilities by the Joint Committee on Legislative Management, is commenced, preliminary plans for such construction shall have been approved by the State Properties Review Board.

(1967, P.A. 589, S. 8; P.A. 75-425, S. 16, 57; P.A. 77-614, S. 73, 610; P.A. 84-512, S. 6, 30; P.A. 85-301, S. 6, 13; P.A. 87-496, S. 12, 110; P.A. 11-51, S. 44.)

History: P.A. 75-425 required that preliminary plans be approved by public works commissioner and state properties review board as well as by commission; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-512 deleted requirement that preliminary construction plans be approved by capitol center commission as well as administrative services commissioner; P.A. 85-301 excluded the planning of the legislative office building and related facilities from the requirement that preliminary plans be approved by the board; P.A. 87-496 replaced administrative services department with public works department; Sec. 4-24f transferred to Sec. 4b-69 in 1989; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 4b-70 - (Formerly Sec. 4-24g). Commissioner of Construction Services to review construction.

The Commissioner of Construction Services may, from time to time, review detailed plans, drawings and specifications for the construction of the Capitol Center and may transmit comments thereon to the Governor.

(1967, P.A. 589, S. 9; P.A. 77-614, S. 73, 610; P.A. 84-512, S. 7, 30; P.A. 87-496, S. 13, 110; P.A. 11-51, S. 90.)

History: P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-512 replaced reference to the capitol center commission with reference to administrative services commissioner; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-24g transferred to Sec. 4b-70 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 4b-71 - (Formerly Sec. 4-24h). Approvals prerequisite to acquisition or development of property within Capitol Center District.

No state agency shall acquire any property or develop any property acquired within the Capitol Center District without the prior approval of the Commissioner of Administrative Services and the State Properties Review Board.

(1967, P.A. 589, S. 10; P.A. 75-425, S. 17, 57; P.A. 77-614, S. 73, 610; P.A. 84-512, S. 8, 30; P.A. 87-496, S. 14, 110; P.A. 11-51, S. 44.)

History: P.A. 75-425 required approval of public works commissioner and state properties review board as well as of commission; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-512 deleted reference to capitol center commission; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-24h transferred to Sec. 4b-71 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-72 - (Formerly Sec. 4-24i). Acquisition of property within district by Commissioner of Administrative Services.

Subject to the provisions of section 4b-23, the Commissioner of Administrative Services may acquire by purchase, lease or gift, or by eminent domain in the manner provided by part I of chapter 835, such land, easements or rights-of-way as shall be required for the development of the Connecticut Capitol Center in Hartford within the area described in subsection (a) of section 4b-66.

(1969, P.A. 286, S. 1; P.A. 75-425, S. 18, 57; P.A. 84-512, S. 9, 30; P.A. 87-496, S. 15, 110; P.A. 11-51, S. 44.)

History: P.A. 75-425 made section subject to Sec. 4-26b; P.A. 84-512 replaced reference to capitol center commission with reference to administrative services commissioner; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-24i transferred to Sec. 4b-72 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-73 - (Formerly Sec. 4-24j). Relocation of displaced persons.

The Commissioner of Administrative Services may enter into a contract with the city of Hartford for assistance in relocating individuals, families and business concerns not reimbursed for moving costs in a condemnation proceeding and who are not otherwise reimbursed or entitled to reimbursement by the federal government or the state, in accordance with the provisions of chapter 135.

(1969, P.A. 286, S. 2; P.A. 73-616, S. 2; P.A. 84-512, S. 10, 30; P.A. 87-496, S. 16, 110; P.A. 11-51, S. 44.)

History: P.A. 73-616 replaced reference to Sec. 8-219 with reference to chapter 135; P.A. 84-512 replaced references to capitol center commission with references to administrative services commissioner; P.A. 87-496 replaced administrative services commissioner with public works commissioner; Sec. 4-24j transferred to Sec. 4b-73 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-74 - (Formerly Sec. 4-24k). Approval of building or zoning permits for property within district.

For the purpose of preserving the integrity of the Capitol Center District as the central location of the three branches of state government, no building or zoning permit shall be issued by the city of Hartford for any land, building or structure, within the boundaries of the Capitol Center District for a period of ninety days from the date of notification by the city of Hartford to the Department of Administrative Services of such application for approval of a building or zoning permit without the written approval of the department, except building and zoning permits for any maintenance, improvements, rehabilitation or conversion of existing buildings or structures, whether required or not, not exceeding a gross cost of twenty-five thousand dollars and except permits issued to the city of Hartford itself. Notification of any such application for a building or zoning permit shall be made, on a form prepared and furnished by the department, by the director of licenses and inspections of the city to the Commissioner of Administrative Services within five days of receipt by the city of such application for a permit. If the department does not grant such written approval, or does not enter into a contract for purchase of the subject property, or does not institute condemnation proceedings leading to its acquisition within the prescribed ninety days, the applicant shall not be bound by the provisions of subsection (a) of section 4b-66 and sections 4b-72 to 4b-74, inclusive. Notification of any such action by the department shall be furnished to said director within five days after such action has been taken by the department and, if the department fails to take any of such actions within the ninety-day period, the department shall inform said director in writing of its failure to institute any of such actions within five days after the expiration of the ninety-day period.

(1969, P.A. 286, S. 4; P.A. 84-512, S. 11, 30; P.A. 87-496, S. 17, 110; P.A. 11-51, S. 44.)

History: P.A. 84-512 replaced references to capitol center commission with references to administrative services department and made minor changes in wording; P.A. 87-496 substituted “public works” for “administrative services” commissioner and department; Sec. 4-24k transferred to Sec. 4b-74 in 1989; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011.



Section 4b-75 - Status report on emergency correctional facility projects.

Section 4b-75 is repealed, effective October 1, 2002.

(P.A. 89-353, S. 6, 8; S.A. 02-12, S. 1.)



Section 4b-76 - Public or special act authorizations for acquisition of real property.

In the event that a public or special act authorizes the state acquisition of real property or the construction, improvement, repair or renovation of any facility, the Commissioner of Administrative Services, in accordance with the provisions of this title, may acquire such real property and provide design and construction services for any such construction, improvement, repair or renovation of such facility.

(P.A. 05-287, S. 48; P.A. 11-51, S. 99; P.A. 13-247, S. 212.)

History: P.A. 05-287 effective July 13, 2005; P.A. 11-51 changed “Commissioner of Public Works” to “Commissioner of Administrative Services”, added reference to Commissioner of Construction Services re design and construction services and deleted “or both if applicable”, effective July 1, 2011; P.A. 13-247 deleted provision allowing Commissioner of Construction Services to provide design and construction services, effective July 1, 2013.



Section 4b-91 - (Formerly Sec. 4-137a). Bidding for public building contracts. Prequalification requirements.

(a) Every contract for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building or any other public work by the state except a public highway or bridge project or any other construction project administered by the Department of Transportation, which is estimated to cost more than five hundred thousand dollars, except a contract awarded by the Commissioner of Construction Services for (1) a community court project, as defined in subsection (j) of section 4b-55, (2) the downtown Hartford higher education center project, as defined in subsection (l) of section 4b-55, (3) a correctional facility project, as defined in subsection (m) of section 4b-55, (4) a juvenile detention center project, as defined in subsection (n) of section 4b-55, or (5) a student residential facility for the Connecticut State University System that is a priority higher education facility project, as defined in subsection (f) of section 4b-55, shall be awarded to the lowest responsible and qualified general bidder who is prequalified pursuant to section 4a-100 on the basis of competitive bids in accordance with the procedures set forth in this chapter, after the Commissioner of Construction Services or, in the case of a contract for the construction of or work on a building or other public work under the supervision and control of the Joint Committee on Legislative Management of the General Assembly, the joint committee or, in the case of a contract for the construction of or work on a building or other public work under the supervision and control of one of the constituent units of the state system of higher education, the constituent unit, has invited such bids by notice posted on the State Contracting Portal. Every contract for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building or any other public work by a public agency that is paid for, in whole or in part, with state funds and that is estimated to cost more than five hundred thousand dollars, except a public highway or bridge project or any other construction project administered by the Department of Transportation, shall be awarded to a bidder that is prequalified pursuant to section 4a-100 after the public agency has invited such bids by notice posted on the State Contracting Portal. The Commissioner of Construction Services, the joint committee, the constituent unit or the public agency, as the case may be, shall indicate the prequalification classification required for the contract in such notice. As used in this section, “prequalification classification” means the prequalification classifications established by the Commissioner of Administrative Services pursuant to section 4a-100. As used in this section, “public agency” means public agency, as defined in section 1-200.

(b) The Commissioner of Construction Services, the joint committee or the constituent unit, as the case may be, shall determine the manner of submission and the conditions and requirements of such bids, and the time within which the bids shall be submitted, consistent with the provisions of sections 4b-91 to 4b-96, inclusive. Such award shall be made not later than ninety days after the opening of such bids. If the general bidder selected as the general contractor fails to perform the general contractor’s agreement to execute a contract in accordance with the terms of the general contractor’s general bid and furnish a performance bond and also a labor and materials or payment bond to the amount specified in the general bid form, an award shall be made to the next lowest responsible and qualified general bidder. No employee of the Department of Construction Services, the joint committee or a constituent unit with decision-making authority concerning the award of a contract and no public official, as defined in section 1-79, may communicate with any bidder prior to the award of the contract if the communication results in the bidder receiving information about the contract that is not available to other bidders, except that if the lowest responsible and qualified bidder’s price submitted is in excess of funds available to make an award, the Commissioner of Construction Services, the Joint Committee on Legislative Management or the constituent unit, as the case may be, may negotiate with such bidder and award the contract on the basis of the funds available, without change in the contract specifications, plans and other requirements. If the award of a contract on said basis is refused by such bidder, the Commissioner of Construction Services, the Joint Committee on Legislative Management or the constituent unit, as the case may be, may negotiate with other contractors who submitted bids in ascending order of bid prices without change in the contract, specifications, plans and other requirements. In the event of negotiation with general bidders as provided in this section, the general bidder involved may negotiate with subcontractors on the same basis, provided such general bidder shall negotiate only with subcontractors named on such general bidder’s general bid form.

(c) No person may bid on a contract or perform work pursuant to a contract that is subject to the provisions of subsection (a) of this section unless the person is prequalified in accordance with section 4a-100.

(d) Each bid submitted for a contract described in subsection (c) of this section shall include an update bid statement in such form as the Commissioner of Administrative Services prescribes and, if required by the public agency soliciting such bid, a copy of the prequalification certificate issued by the Commissioner of Administrative Services. The form for such update bid statement shall provide space for information regarding all projects completed by the bidder since the date the bidder’s prequalification certificate was issued or renewed, all projects the bidder currently has under contract, including the percentage of work on such projects not completed, the names and qualifications of the personnel who will have supervisory responsibility for the performance of the contract, any significant changes in the bidder’s financial position or corporate structure since the date the certificate was issued or renewed, any change in the contractor’s qualification status as determined by the provisions of subdivision (6) of subsection (c) of section 4a-100 and such other relevant information as the Commissioner of Administrative Services prescribes. Any bid submitted without a copy of the prequalification certificate, if required by the public agency soliciting such bid, and an update bid statement shall be deemed invalid. Any public agency that accepts a bid submitted without a copy of such prequalification certificate, if required by such public agency soliciting such bid, and an update bid statement may become ineligible for the receipt of funds related to such bid.

(e) Any person who bids on a contract described in subsection (c) of this section shall certify under penalty of false statement at the conclusion of the bidding process that the information in the bid is true, that there has been no substantial change in the bidder’s financial position or corporate structure since the bidder’s most recent prequalification certificate was issued or renewed, other than those changes noted in the update bid statement, and that the bid was made without fraud or collusion with any person.

(f) Any person who receives information from a state employee or public official that is not available to the general public concerning any construction, reconstruction, alteration, remodeling, repair or demolition project on a public building or any other public work prior to the date that a notice for bids on the project is posted shall be disqualified from bidding on the project.

(g) Notwithstanding the provisions of this chapter regarding competitive bidding procedures, the commissioner may select and interview at least three responsible and qualified general contractors who are prequalified pursuant to section 4a-100 and submit the three selected contractors to the construction services award panels process described in section 4b-100a and any regulation adopted by the commissioner. The commissioner may negotiate with the successful bidder a contract which is both fair and reasonable to the state for a community court project, as defined in subsection (j) of section 4b-55, the downtown Hartford higher education center project, as defined in subsection (l) of section 4b-55, a correctional facility project, as defined in subsection (m) of section 4b-55, a juvenile detention center project, as defined in subsection (n) of section 4b-55, or a student residential facility for the Connecticut State University System that is a priority higher education facility project, as defined in subsection (f) of section 4b-55. The Commissioner of Construction Services, prior to entering any such contract or performing any work on such project, shall submit such contract to the State Properties Review Board for review and approval or disapproval by the board, pursuant to subsection (i) of this section. Any general contractor awarded a contract pursuant to this subsection shall be subject to the same requirements concerning the furnishing of bonds as a contractor awarded a contract pursuant to subsection (b) of this section.

(h) Any agency that seeks to have a project awarded without being subject to competitive bidding procedures shall certify to the joint committee of the General Assembly having cognizance of matters relating to government administration and elections that the project is of such an emergency nature that an exception to the competitive bidding procedures of this section is required. Such certification shall include input from all affected agencies, detail the need for the exception and include any relevant documentation.

(i) In the event that the General Assembly approves legislation authorizing an exception to the competitive bidding process for a project, the State Properties Review Board shall complete a review of the contract for such project and approve or disapprove such contract no later than thirty days after the Commissioner of Construction Services submits such contract to the board. Such review shall be conducted in accordance with the provisions of section 4b-3. In the event that such review does not occur within the thirty-day period prescribed by this subsection, such contract shall be deemed to be approved.

(j) On and after October 5, 2009, no person whose subcontract exceeds five hundred thousand dollars in value may perform work as a subcontractor on a project for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building or any other public work by the state or a municipality, except a public highway or bridge project or any other construction project administered by the Department of Transportation, which project is estimated to cost more than five hundred thousand dollars and is paid for, in whole or in part, with state funds, unless the person is prequalified in accordance with section 4a-100. The provisions of this subsection shall not apply to a project described in subdivision (2) of subsection (a) of this section.

(P.A. 73-528, S. 1, 12; P.A. 74-246, S. 1, 11; P.A. 75-425, S. 23, 57; P.A. 77-614, S. 73, 610; P.A. 82-438, S. 5, 6; 82-447, S. 1; P.A. 84-48, S. 12, 17; P.A. 87-496, S. 41, 110; 87-529, S. 5; P.A. 88-116, S. 4; P.A. 89-353, S. 3, 8; P.A. 92-228, S. 6, 9; P.A. 93-30, S. 4, 14; May Sp. Sess. P.A. 94-2, S. 5, 203; P.A. 95-230, S. 39, 45; P.A. 96-235, S. 14, 19; P.A. 97-293, S. 21, 26; P.A. 98-21, S. 4; 98-59, S. 2, 3; P.A. 99-26, S. 4, 39; 99-75, S. 8; 99-241, S. 50, 66; P.A. 00-192, S. 17, 102; P.A. 02-140, S. 3; P.A. 03-215, S. 1; P.A. 04-141, S. 1; P.A. 05-287, S. 10, 11; P.A. 06-134, S. 18, 19, 24; P.A. 07-202, S. 7; 07-213, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 161; P.A. 11-51, S. 90.)

History: P.A. 74-246 required award of bid within 60 days of bid opening rather than previous 90 days and clarified procedure for negotiation of contract when bids exceed available funds and including provision for negotiations between bidders and sub-bidders; P.A. 75-425 required bidding on projects estimated to exceed $250,000 rather than $500,000 as previously; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 82-438 provided that legislative management committee is responsible for bidding procedures involving work on the state capitol building; P.A. 82-447 amended section to replace references to sub-bidders with references to subcontractors; P.A. 84-48 included any construction of or work on any building under the supervision and control of the joint committee on legislative management as being under the control of said committee where “state capitol building” was previously mentioned; P.A. 87-496 replaced administrative services commissioner with public works commissioner; P.A. 87-529 provided that a constituent unit of the state system of higher education is responsible for bidding procedures involving work on a building under the supervision of the constituent unit; P.A. 88-116 added provision re manner, conditions, requirements and time for bids; Sec. 4-137a transferred to Sec. 4b-91 in 1989; P.A. 89-353 designated existing section as Subsec. (a), exempted emergency correctional facility project from Subsec. (a) and added Subsec. (b) re procedure for award of contract for emergency correctional facility project to a general contractor; P.A. 92-228 amended Subsec. (a) by adding Subdivs. (2) and (3), exempting large public building project and construction management contracts from requirements of Subsec. (a); P.A. 93-30 made a technical change in Subsec. (a), effective July 1, 1993; May Sp. Sess. P.A. 94-2 exempted the University of Connecticut library project from Subsec. (a) and included said project in provisions of Subsec. (b), effective July 1, 1994; P.A. 95-230 amended Subsec. (a) to add exception for The University of Connecticut and made technical changes to the lettering and numbering, effective June 7, 1995; P.A. 96-235 amended Subsec. (a)(1) by repealing exemption from competitive bidding requirements for large public building projects and construction management, as defined in Sec. 4b-98, which was repealed elsewhere in the act, effective June 6, 1996; P.A. 97-293 made a technical change in Subsec. (a), effective July 1, 1997; P.A. 98-21 amended Subsec. (a) to exempt a community court project and amended Subsec. (b) to include a community court project; P.A. 98-59 changed effective date of P.A. 98-21 from October 1, 1998, to April 13, 1998; P.A. 99-26 amended Subsec. (a) to exempt the Connecticut Juvenile Training School project, amended Subsec. (b) to include said project and made technical changes, effective May 7, 1999; P.A. 99-75 substituted $500,000 for $250,000 in Subsec. (a), deleted references to “an emergency correctional facility project” and made technical changes; P.A. 99-241 added the downtown Hartford higher education center and made technical changes, effective June 28, 1999; P.A. 00-192 amended Subsecs. (a) and (b) to include correctional facility project and juvenile detention center project, effective July 1, 2000; P.A. 02-140 amended Subsecs. (a) and (b) by adding provisions re student residential facilities and made technical changes in Subsec. (b), effective July 1, 2002; P.A. 03-215 amended Subsec. (a) to reference prequalified contractors and require that advertisements indicate the prequalification and aggregate work capacity rating, designated part of Subsec. (a) as Subsec. (b), adding prohibition on communications with a bidder prior to the award of a contract and making technical changes therein, inserted new Subsec. (c) re prequalification, inserted new Subsec. (d) re update statement, inserted new Subsec. (e) re certification under penalty of false statement, inserted new Subsec. (f) re receipt of information not available to the general public and relettered former Subsec. (b) as Subsec. (g), referencing prequalification and selection by the award panel and requiring certification to legislative management committee re emergency nature of projects therein, effective October 1, 2004; P.A. 04-141 amended Subsec. (a) to delete reference to Sec. 4b-24(4), i.e. Sec. 9 of P.A. 03-215, eliminate requirement that the Commissioner of Public Works, the joint committee or the constituent unit indicate the aggregate work capacity rating required for the contract in the advertisement and delete definition of aggregate work capacity rating, amended Subsec. (b) to prohibit public official, as defined in Sec. 1-79, from communicating with any bidder prior to the award of the contract if the communication results in the bidder receiving information about the contract not available to other bidders, made technical changes in Subsec. (d), amended Subsec. (f) to include receipt of information from a state employee, made technical changes in Subsec. (g) and added requirement that the Commissioner of Public Works submit contract to the State Properties Review Board for review and approval or disapproval, designated provisions re agency seeking to have project awarded without being subject to competitive bidding procedures on and after October 1, 2004, as Subsec. (h) and amended said Subsec. to require certification for such project to the government administration and elections committee rather than the legislative management committee and made technical changes, and added Subsec. (i) re review of contract for approved project by the State Properties Review Board; P.A. 05-287 amended Subsec. (a)(1) to delete exceptions in former Subparas. (B) and (D) for the Connecticut Juvenile Training School project and The University of Connecticut library project and redesignate existing Subpara. (C) as new Subpara. (B), and existing Subparas. (E) to (G), inclusive, as new Subparas. (C) to (E), inclusive, and amended Subsec. (g) to remove The University of Connecticut library project and the Connecticut Juvenile Training School project from the list of projects for which the commissioner may negotiate a contract with the successful bidder, effective July 13, 2005; P.A. 06-134 amended Subsec. (a) to eliminate exception for certain projects undertaken and controlled by The University of Connecticut and made technical changes in both Subsec. (a) and Subsec. (c), effective January 1, 2007, and added new Subsec. (j) re requirement of certain subcontractors to be prequalified, effective October 1, 2007; P.A. 07-202 amended Subsec. (a) to include any other public work by the state and add exception for public highway or bridge projects or any other construction projects administered by Department of Transportation, amended Subsec. (c) to include work performed pursuant to a contract, amended Subsec. (d) to add provision re acceptance of bid without prequalification certificate and update bid statement, and made technical changes, effective July 10, 2007; P.A. 07-213 amended Subsec. (b) to change “within sixty days” to “not later than ninety days” re making of award, effective July 10, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to add references to other public work, replace requirement that invitation for bids be inserted in newspapers having circulation in each county with requirement that such invitation be posted on State Contracting Portal, add requirement that contracts be awarded to bidder that is prequalified pursuant to Sec. 4a-100 and define “public agency”, amended Subsec. (c) to make a conforming change, amended Subsec. (d) to make requirement of submitting copy of prequalification statement dependent upon discretion of the public agency, amended Subsec. (f) to add reference to any other public work and make technical changes, and amended Subsec. (j) to change October 1, 2007, to October 5, 2009, and add reference to any other public work by the state or municipality, except a public highway or bridge project or any other construction project administered by Department of Transportation, effective October 5, 2009; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.

Cited. 191 C. 497.



Section 4b-92 - (Formerly Sec. 4-137b). “Lowest responsible and qualified bidder” defined. Bid bonds, certified checks, when forfeited.

As used in this chapter and except as otherwise provided, the words “lowest responsible and qualified bidder” shall mean the bidder who is prequalified pursuant to section 4a-100, and whose bid is the lowest of those bidders possessing the skill, ability and integrity necessary to faithful performance of the work based on objective criteria considering past performance and information contained in the update bid statement submitted pursuant to section 4b-91. Essential information in regard to such qualifications shall be submitted with the bid in such form as the awarding authority may require by specification in the bid documents and on the bid form. Every general bid shall be accompanied by a bid bond or a certified check in an amount which shall be ten per cent of the bid, provided no such bid bond or certified check shall be required in relation to any general bid in which the total estimated cost of labor and materials under the contract with respect to which such general bid is submitted is less than fifty thousand dollars. Failure to execute a contract awarded as specified and bid shall result in the forfeiture of such bid bond or certified check. In considering past performance the awarding authority shall evaluate the skill, ability and integrity of bidders in terms of the bidders’ fulfillment of contract obligations and of the bidders’ experience or lack of experience with projects of the nature and scope of the project for which the bids are submitted.

(P.A. 73-528, S. 2, 12; P.A. 74-246, S. 2, 11; P.A. 79-490; P.A. 82-358, S. 8, 10; 82-447, S. 2; P.A. 99-75, S. 9; P.A. 03-215, S. 2; P.A. 07-202, S. 8.)

History: P.A. 74-246 deleted provision that bidder certify labor to be employed can work harmoniously with others, required objective criteria for judging bidders’ qualifications and raised bid bond from 5% to 10% of bid; P.A. 79-490 exempted sub-bidders bidding less than $10,000 in labor and materials costs from bid bond requirement; P.A. 82-358 provided that bid bond or certified check is not required for general bids with estimated cost of labor and materials of less than $10,000 and raised estimated cost relative to sub-bids from $10,000 to $20,000; P.A. 82-447 amended section to eliminate all reference to sub-bidding process and to specify factors for evaluation in considering a contractor’s past performance; Sec. 4-137b transferred to Sec. 4b-92 in 1989; P.A. 99-75 substituted $50,000 for $10,000; P.A. 03-215 redefined “lowest responsible and qualified bidder” and substituted “nature and scope” for “size” re projects, effective October 1, 2004; P.A. 07-202 made a technical change, effective July 10, 2007.

Cited. 191 C. 497.



Section 4b-93 - (Formerly Sec. 4-137c). Contract specifications; subtrades, subcontracts.

(a) Every contract subject to this chapter shall include plans and specifications detailing all labor and materials to be furnished thereunder. Such specifications shall have a separate section for each of the following classes of work if, in the estimate of the awarding authority, the class of work will exceed twenty-five thousand dollars: (1) Masonry work; (2) electrical work; (3) mechanical work other than heating, ventilating and air conditioning work; and (4) heating, ventilating and air conditioning work. Such specifications shall also have a separate section for each other class of work for which the awarding authority deems it necessary or convenient.

(b) Each separate section in the specifications provided for by this section shall specify by number each sheet of plans showing work to be done by the subcontractor under such section, and shall require the subcontractor to install all materials to be furnished by him under such section other than materials which, in the opinion of the awarding authority, it is not customary under current trade practices for such subcontractor to install and the installation of which is expressly required by another section of the specifications. Each class of work set forth in a separate section of the specifications pursuant to this section shall be a subtrade designated in the general bid form and shall be the matter of a subcontract made in accordance with the procedure set forth in this chapter.

(c) Whenever the awarding authority has designated a separate section for a class of work, under subsection (a) of this section, the general contractor shall, when applicable, state as part of its application for partial payment that it considers the work required to be done under any such separate section to be fully completed in accordance with the terms of the contract. The awarding authority shall thereupon conduct an inspection of the work in such class, and if it finds that such work has been fully completed in accordance with the terms of the contract, it shall issue a statement certifying that such work is accepted as fully completed, and shall pay the general contractor in full for such work.

(P.A. 73-528, S. 3, 12; P.A. 74-246, S. 3, 11; P.A. 79-345; P.A. 82-447, S. 3; P.A. 85-224; P.A. 89-367, S. 1; P.A. 93-30, S. 5, 14.)

History: P.A. 74-246 deleted architectural woodwork as a specific class of work; P.A. 79-345 divided section into Subsecs. (a), (b) and (c) and provided that structural steel, glass and glazing and miscellaneous metals be considered specific classes of work only if the cost of any of them exceeds $15,000; P.A. 82-447 deleted list of specific classes required to be set out in separate sections of contracts, giving the awarding authority discretionary power to determine which classes of work require separate sections within the contract; P.A. 85-224 added Subsec. (c) re procedures for general contractor to receive payment upon completion of subcontractor’s work; Sec. 4-137c transferred to Sec. 4b-93 in 1989; P.A. 89-367 amended Subsec. (a) to require separate section in specifications for any of four classes of work estimated to exceed $25,000; P.A. 93-30 made a technical change in Subsec. (b), effective July 1, 1993.

Cited. 191 C. 497.



Section 4b-94 - (Formerly Sec. 4-137d). Rejection of bids.

In inviting bids, the awarding authority shall reserve the right to reject any or all such general bids, if (1) the awarding authority determines that the general bidder or bidders involved are not competent to perform the work as specified, based on objective criteria established for making such determinations, including past performance and financial responsibility, (2) the low bid price exceeds the amount of money available for the project, (3) the awarding authority determines that the project shall not go forward or (4) the awarding authority finds cause to reject such bids. If the awarding authority rejects any or all bids pursuant to this section, it shall notify each affected bidder, in writing, of the reasons for such rejection.

(P.A. 73-528, S. 4, 12; P.A. 74-246, S. 4, 11; P.A. 82-447, S. 4; P.A. 87-254.)

History: P.A. 74-246 clarified circumstances under which bids may be rejected; P.A. 82-447 amended section to include past performance and financial responsibility among objective criteria and to eliminate references to sub-bids; P.A. 87-254 divided section into Subdivs. and added Subdiv. (4), re a finding of cause to reject bids, and the provision re notice to affected bidders of reasons for rejection; Sec. 4-137d transferred to Sec. 4b-94 in 1989.

Cited. 191 C. 497.



Section 4b-95 - (Formerly Sec. 4-137e). General bid form requirements. Selection by awarding authority. Subcontractors.

(a) The awarding authority shall furnish to every person applying therefor a form for general bid.

(b) Every general bid submitted for a contract subject to this chapter shall be submitted on a form furnished by the awarding authority. The form provided by the awarding authority shall provide a place for listing the names and prices of subcontractors for the four classes of work specified in subsection (a) of section 4b-93, and for each other class of work included by the awarding authority pursuant to said subsection and state that: (1) The undersigned agrees that if selected as general contractor, he shall, within five days, Saturdays, Sundays and legal holidays excluded, after presentation thereof by the awarding authority, execute a contract in accordance with the terms of the general bid; (2) the undersigned agrees and warrants that he has made good faith efforts to employ minority business enterprises as subcontractors and suppliers of materials under such contract and shall provide the Commission on Human Rights and Opportunities with such information as is requested by the commission concerning his employment practices and procedures as they relate to the provisions of the general statutes governing contract requirements; and (3) the undersigned agrees that each of the subcontractors listed on the bid form will be used for the work indicated at the amount stated, unless a substitution is permitted by the awarding authority. The awarding authority may require in the bid form that the general contractor agree to perform a stated, minimum percentage of work with his own forces.

(c) General bids shall be for the complete work as specified and shall include the names of any subcontractors for the four classes of work specified in subsection (a) of section 4b-93, and for each other class of work for which the awarding authority has required a separate section pursuant to said subsection and the dollar amounts of their subcontracts, and the general contractor shall be selected on the basis of such general bids. It shall be presumed that the general bidder intends to perform with its own employees all work in such four classes and such other classes, for which no subcontractor is named. The general bidder’s qualifications for performing such work shall be subject to review under section 4b-92. Every general bid which is conditional or obscure, or which contains any addition not called for, shall be invalid; and the awarding authority shall reject every such general bid. The awarding authority shall be authorized to waive minor irregularities which he considers in the best interest of the state, provided the reasons for any such waiver are stated in writing by the awarding authority and made a part of the contract file. No such general bid shall be rejected because of the failure to submit prices for, or information relating to, any item or items for which no specific space is provided in the general bid form furnished by the awarding authority, but this sentence shall not be applicable to any failure to furnish prices or information required by this section to be furnished in the form provided by the awarding authority. General bids shall be publicly opened and read by the awarding authority forthwith. The awarding authority shall not permit substitution of a subcontractor for one named in accordance with the provisions of this section or substitution of a subcontractor for any designated subtrade work bid to be performed by the general contractor’s own forces, except for good cause. The term “good cause” includes but is not limited to a subcontractor’s or, where appropriate, a general contractor’s: (1) Death or physical disability, if the listed subcontractor is an individual; (2) dissolution, if a corporation or partnership; (3) bankruptcy; (4) inability to furnish any performance and payment bond shown on the bid form; (5) inability to obtain, or loss of, a license necessary for the performance of the particular category of work; (6) failure or inability to comply with a requirement of law applicable to contractors, subcontractors, or construction, alteration, or repair projects; (7) failure to perform his agreement to execute a subcontract under section 4b-96.

(d) The general bid price shall be the price set forth in the space provided on the general bid form. No general bid shall be rejected (1) because of error in setting forth the name of a subcontractor as long as the subcontractor or subcontractors designated are clearly identifiable, or (2) because the plans and specifications do not accompany the bid or are not submitted with the bid. Failure to correctly state a subcontractor’s price shall be cause for rejection of the general bidder’s bid.

(e) Any general contractor who violates any provision of this section shall be disqualified from bidding on other contracts that are subject to the provisions of this chapter for a period not to exceed twenty-four months, commencing from the date on which the violation is discovered, for each violation. The awarding authority shall periodically review the general contractor’s subcontracts to insure compliance with such provisions, and shall after each such review prepare a written report setting forth its findings and conclusions.

(P.A. 73-528, S. 5, 12; P.A. 74-246, S. 5, 11; P.A. 80-202; P.A. 82-447, S. 5; P.A. 84-412, S. 6, 8; 84-434, S. 1, 2; 84-439; P.A. 85-299; P.A. 87-575, S. 1; P.A. 89-367, S. 2.)

History: P.A. 74-246 changed format of Item 2, deleted column for “bonds required–yes/no”, placed responsibility for payment of sub-bidders’ bonds on sub-bidders rather than on general contractor and deleted requirement for furnishing labor which can work harmoniously with others; P.A. 80-202 omitted second option under C. in Subsec. (e) “... may only be used by the following general bidders ...”; P.A. 82-447 amended section to eliminate references to sub-bids and the form for sub-bids, to require general bidders to list the names of subcontractors and their prices in general bids, to allow awarding authority to require general contractors to perform not less than 25% of the contract work with their own forces and to allow a general contractor to use a substitute subcontractor only under specified conditions; P.A. 84-412 added provision F to the form in Subsec. (b) relative to good faith efforts to employ minority business enterprises; P.A. 84-434 amended Subsec. (c) to prohibit substitution of a subcontractor for subtrade work bid to be performed by general contractor’s own forces and added Subsec. (e) permitting disqualification of general contractor for violation of section; P.A. 84-439 amended section to permit general contractor to list subcontract work comprising not more than 5% of the subcontract total without naming subcontractors; P.A. 85-299 amended Subsec. (e) to mandate disqualification for violations and to specify that disqualification period commences on the date when the violation is discovered; P.A. 87-575, in Subsec. (b) repealed general bid form and, in lieu thereof, set forth provisions which awarding authority required to include in form and authorized awarding authority to require in form that general contractor agree to perform stated, minimum percentage of work with own forces, in Subsec. (c) substituted 10% of the “total contract price” for 5% of the “total amount entered in Item 2 of the bid form”, authorized awarding authority to waive minor irregularities, and made other changes in Subsecs. (c) and (d) consistent with amendments to Subsec. (b); Sec. 4-137e transferred to Sec. 4b-95 in 1989; P.A. 89-367 amended Subsec. (b) to require form to provide place for listing names and prices of subcontractors for certain classes of work, amended Subsec. (c) to require general bids to include names of subcontractors for certain classes of work, to delete provision allowing general contractor to list subcontract work not in excess of 10% of contract price without naming subcontractor and to add presumption that general bidder intends to perform work in such classes of work for which no subcontractor named and to make general bidder’s qualifications for performing such work subject to review under Sec. 4b-92 and to substitute, in Subdiv. (4), “any performance and payment bond shown on the bid form” for “a reasonable performance and payment bond if so requested by the general bidder”, and added sentence at end of Subsec. (d) that failure to correctly state a subcontractor’s price shall be cause for rejection of general bidder’s bid.

Cited. 191 C. 497, 502.



Section 4b-95a - Listing of general bidder as a subcontractor on bid form.

If a general bidder customarily performs any of the four classes of work specified in subsection (a) of section 4b-93 or any other class of work included by the awarding authority pursuant to said subsection, the general bidder may list himself as a subcontractor together with his price in the space provided in the bid form. A listed sub-bid so submitted by the general bidder shall be considered on a par with other listed sub-bids, and no such sub-bid by a general bidder shall be considered unless the general bidder can show to the satisfaction of the awarding authority, based on objective criteria established for such purpose, that he customarily performs such subtrade work and is qualified to do the character of work required by the applicable section of the specifications.

(P.A. 89-367, S. 4.)



Section 4b-96 - (Formerly Sec. 4-137g). Subcontract, form. Procedure on failure of subcontractor to execute subcontract. General bidder’s responsibilities.

Within five days after being notified of the award of a general contract by the awarding authority, or, in the case of an approval of a substitute subcontractor by the awarding authority, within five days after being notified of such approval, the general bidder shall present to each listed or substitute subcontractor (1) a subcontract in the form set forth in this section and (2) a notice of the time limit under this section for executing a subcontract. If a listed subcontractor fails within five days, Saturdays, Sundays and legal holidays excluded, after presentation of a subcontract by the general bidder selected as a general contractor, to perform his agreement to execute a subcontract in the form hereinafter set forth with such general bidder, contingent upon the execution of the general contract, the general contractor shall select another subcontractor, with the approval of the awarding authority. When seeking approval for a substitute subcontractor, the general bidder shall provide the awarding authority with all documents showing (A) the general bidder’s proper presentation of a subcontract to the listed subcontractor and (B) communications to or from such subcontractor after such presentation. The awarding authority shall adjust the contract price to reflect the difference between the amount of the price of the new subcontractor and the amount of the price of the listed subcontractor if the new subcontractor’s price is lower and may adjust such contract price if the new subcontractor’s price is higher. The general bidder shall, with respect to each listed subcontractor or approved substitute subcontractor, file with the awarding authority a copy of each executed subcontract within ten days, Saturdays, Sundays and legal holidays excluded, of presentation of a subcontract to such subcontractor. The subcontract shall be in the following form:

SUBCONTRACT

THIS AGREEMENT made this .... of 20.., by and between .... a corporation organized and existing under the laws of .... a partnership consisting of .... an individual doing business as .... hereinafter called the “Contractor” and .... a corporation organized and existing under the laws of .... a partnership consisting of .... an individual doing business as .... hereinafter called the “Subcontractor”,

WITNESSETH that the Contractor and the Subcontractor for the considerations hereafter named, agree as follows:

1. The Subcontractor agrees to furnish all labor and materials required for the completion of all work specified in Section No. .... of the specifications for .... (Name of Subtrade) .... and the plans referred to therein and addenda No. ...., and .... for the (Complete title of project and the project number taken from the title page of the specifications) .... all as prepared by .... (Name of Architect or Engineer) .... for the sum of .... ($....) and the Contractor agrees to pay the Subcontractor said sum for said work. This price includes the following alternates:

Supplemental No. (s) ...., ...., ...., ...., ...., ...., ...., ....

(a) The Subcontractor agrees to be bound to the Contractor by the terms of the hereinbefore described plans, specifications (including all general conditions stated therein which apply to his trade) and addenda No. ...., ...., ...., and ...., and ...., and to assume to the Contractor all the obligations and responsibilities that the Contractor by those documents assumes to the .... (Awarding Authority) ...., hereinafter called the “Awarding Authority”, except to the extent that provisions contained therein are by their terms or by law applicable only to the Contractor.

(b) The Contractor agrees to be bound to the Subcontractor by the terms of the hereinbefore described documents and to assume to the Subcontractor all the obligations and responsibilities that the Awarding Authority by the terms of the hereinbefore described documents assumes to the Contractor, except to the extent that provisions contained therein are by their terms or by law applicable only to the Awarding Authority.

2. The Contractor agrees to begin, prosecute and complete the entire work specified by the Awarding Authority in an orderly manner so that the Subcontractor will be able to begin, prosecute and complete the work described in this subcontract; and, in consideration thereof, upon notice from the Contractor, either oral or in writing, the Subcontractor agrees to begin, prosecute and complete the work described in this Subcontract in an orderly manner in accordance with completion schedules prescribed by the general contractor for each subcontract work item, based on consideration to the date or time specified by the Awarding Authority for the completion of the entire work.

3. The Subcontractor agrees to furnish to the Contractor, within a reasonable time after the execution of this subcontract, evidence of workers’ compensation insurance as required by law and evidence of public liability and property damage insurance of the type and in limits required to be furnished to the Awarding Authority by the Contractor.

4. The Contractor agrees that no claim for services rendered or materials furnished by the Contractor to the Subcontractor shall be valid unless written notice thereof is given by the Contractor to the Subcontractor during the first forty (40) days following the calendar month in which the claim originated.

5. This agreement is contingent upon the execution of a general contract between the Contractor and the Awarding Authority for the complete work.

IN WITNESS WHEREOF, the parties hereto have executed this agreement the day and year first above-written.

SEAL

ATTEST

….

…. (Name of Subcontractor) ….

By: ….

SEAL

ATTEST

….

…. (Name of Subcontractor) ….

By: ….

(P.A. 73-528, S. 9, 12; P.A. 74-246, S. 8, 11; P.A. 79-376, S. 2; P.A. 80-483, S. 14, 186; P.A. 82-447, S. 6; P.A. 89-367, S. 3; P.A. 93-30, S. 6, 14.)

History: P.A. 74-246 included general contractor in selection process for sub-bidders upon failure of sub-bidder to meet any deadline, added provision for completion of subcontracts according to general contractor’s completion schedules in (b)2. and changed from 10 to 40 days the time period for notifying subcontractor of claims by contractor in (b)4.; P.A. 79-376 changed “workmen’s” compensation to “workers’” compensation; P.A. 80-483 made technical changes; P.A. 82-447 amended section to eliminate references to sub-bids and to include requirement of adjustment of contract price in case of substitution of subcontractor; Sec. 4-137g transferred to Sec. 4b-96 in 1989; P.A. 89-367 added provisions re presentation by general bidder of subcontract and notice to subcontractors, requiring general bidder to provide documents to awarding authority when seeking approval for substitute subcontractor and requiring general bidder to file copy of executed subcontract with awarding authority; P.A. 93-30 clarified reference to 40-day period in paragraph 4. of subcontract form, effective July 1, 1993; (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).

Cited. 191 C. 497.

Arbitrator’s award contravened statute and public policy behind it and was thus rendered in excess of arbitrator’s powers and was unenforceable. 6 CA 438.



Section 4b-97 - (Formerly Sec. 4-126c). Arbitration of public works contracts.

Section 4b-97 is repealed.

(P.A. 73-228; P.A. 75-567, S. 58, 80; P.A. 77-614, S. 73, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-140; 87-496, S. 27, 110; P.A. 90-95, S. 2; P.A. 91-284, S. 3, 4.)



Section 4b-98, 4b-98a and 4b-99 - Definitions. Large public building projects; bidding procedures, contracts and payrolls. Construction management services; invitation of responses and contracts for; regulations.

Sections 4b-98, 4b-98a and 4b-99 are repealed, effective June 6, 1996.

(P.A. 92-228, S. 1–3, 9; P.A. 96-235, S. 18, 19.)



Section 4b-100 - Regulations.

(a) The Commissioner of Construction Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of sections 4b-91 to 4b-100, inclusive. Such regulations shall include (1) objective criteria for evaluating the qualifications of bidders, (2) objective criteria for evaluating proposals, and (3) the procedures for evaluating bids after the prequalification status of the bidder has been verified.

(b) The Commissioner of Construction Services shall adopt regulations, in accordance with the provisions of chapter 54, establishing a procedure for promptly hearing and ruling on claims alleging a violation or violations of sections 4b-91 to 4b-100, inclusive. Such claims may be initiated by the Department of Construction Services or any party whose financial interests may be affected by the decision on such a claim.

(P.A. 89-367, S. 5; P.A. 03-215, S. 7; P.A. 04-141, S. 5; P.A. 11-51, S. 90.)

History: P.A. 03-215 designated existing provisions as Subsec. (b) and inserted Subsec. (a) re regulations to implement Secs. 4b-91 to 4b-100, effective October 1, 2004; P.A. 04-141 amended Subsec. (a) to add requirement that regulations include objective criteria for evaluating projects as new Subdiv. (2) and to redesignate existing Subdiv. (2) as Subdiv. (3); pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.

Neither the competitive bidding statutes nor the regulations promulgated by Department of Public Works require department to hold a hearing to address alleged violations of bidding process for public building contracts. 282 C. 764.



Section 4b-100a - Construction services award panels. Screening, interview and selection of contractors. Memoranda re selection. Regulations.

(a) The Department of Administrative Services shall establish construction services award panels which shall each consist of five members. Three of such members shall be appointed by the Commissioner of Administrative Services, shall be current employees of the Department of Administrative Services and shall serve only for deliberations involving the project for which such members are appointed. Two of such members shall be appointed by the department head of the user agency.

(b) A panel established pursuant to this section shall not be deemed to be a board or commission within the meaning of section 4-9a. Such panels shall be the award panels for any contract for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building for the state pursuant to subsection (g) of section 4b-91 and section 4b-24.

(c) For each applicable contract, the commissioner shall designate one panel to screen all submitted proposals and establish a list of bidders to be interviewed and shall designate a separate panel consisting of different members to interview bidders on the list and submit a list of recommended contractors to the commissioner ranked in order of preference with the most qualified bidder listed first.

(d) The commissioner shall designate one voting member on each panel to serve as chairperson. The chairperson shall moderate the committee, collect votes and compile the results.

(e) Each award panel shall prepare a memorandum on the selection process indicating (1) how the evaluation criteria were applied by each panel member to determine the most qualified firms, (2) the ranking of each bidder by each panel member which shall be available to the public after execution of the contract with the selected contractor, and (3) a certification by each panel member that the selection of the most qualified firm was not the result of collusion, the giving of a gift or the promise of a gift, compensation, fraud or inappropriate influence from any person.

(f) The commissioner shall select a contractor from among the list of firms submitted by the award panel that interviewed the contractors. After the commissioner has made a selection, the names of the contractor firms submitted to the commissioner shall be available to the public upon request. In the event the commissioner does not select the most qualified bidder listed by the awards panel, the commissioner shall prepare a written explanation of the commissioner’s decision. The commissioner shall also prepare a memorandum on the final phase of the selection process, indicating how the commissioner applied the evaluation criteria to determine the successful bidder. Such memorandum shall include a certification by the commissioner that the commissioner’s selection of the successful bidder was not the result of collusion, the giving of a gift or the promise of a gift, compensation, fraud or undue pressure from any person and shall be available to the public after execution of the contract with the selected contractor.

(g) The commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 03-215, S. 8; P.A. 04-141, S. 6; P.A. 07-213, S. 16; P.A. 11-51, S. 90; P.A. 13-51, S. 2; 13-247, S. 200.)

History: P.A. 03-215 effective October 1, 2004; P.A. 04-141 amended Subsec. (c) to require that list of contractors submitted to the commissioner be ranked in order of preference with the most qualified bidder listed first, amended Subsec. (e) to add Subdiv. designators, provisions re application of criteria and ranking of bidders by each panel member and provision re certification of no collusion or gift giving during the selection of the most qualified firm, designated provisions in Subsec. (e) re selection of contractor by commissioner as new Subsec. (f) and amended said Subsec. by adding provisions re written explanation of decision and certification by commissioner and replacing “most qualified firm” with “successful bidder”, and redesignated existing Subsec. (f) as Subsec. (g); P.A. 07-213 amended Subsec. (a) to provide that members appointed by commissioner serve only for deliberations involving the project for which the member is appointed, eliminate provisions re the term for such members and commissioner’s authority to fill vacancies on the panel and make technical changes, and made a technical change in Subsec. (b), effective July 10, 2007; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, in Subsec. (a), effective July 1, 2011; P.A. 13-51 amended Subsec. (a) to decrease membership of the panels from 6 to 5 members, to make a technical change and to delete provision re one member being a neutral party appointed by commissioner, effective July 1, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, in Subsec. (a), effective July 1, 2013.



Section 4b-101 - Information re contractors and subcontractors to be provided to Commissioner of Revenue Services.

The commissioner of each state agency authorized to contract for the construction or alteration of buildings under section 4b-1 or 4b-51 shall provide to the Commissioner of Revenue Services a complete list of all contractors and subcontractors doing work on any such construction or alteration project, if available, and the contractors’ and subcontractors’ (1) Connecticut tax registration numbers and (2) federal Social Security account numbers or federal employer identification numbers or both, if available, before making final payment on the project.

(June 18 Sp. Sess. P.A. 97-11, S. 30, 65.)

History: June 18 Sp. Sess. P.A. 97-11 effective July 1, 1997.



Section 4b-101a - Awarding authorities to prepare report on status of certain projects and property management contracts. When.

Section 4b-101a is repealed, effective July 1, 2012.

(P.A. 03-215, S. 6; P.A. 04-141, S. 4; P.A. 11-51, S. 100; P.A. 12-205, S. 25.)



Section 4b-102 - Bidding for certain construction contracts for the Connecticut State University System.

(a) With respect to any construction contract that is to be publicly let other than those projects administered under section 4b-52, the Department of Construction Services, on behalf of the Connecticut State University System, may identify a list of potentially responsible qualified bidders for the particular contract. The Commissioner of Construction Services shall give notice to those on the list of the work required and of the invitation to prequalify. The invitation to prequalify shall contain such information as the commissioner deems appropriate and a notice of the due date and address to send responses. Upon receipt of such responses, the Department of Construction Services shall select each bidder that demonstrated the ability to post surety bonds required by such contract and the financial, managerial and technical ability and integrity necessary, without conflict of interest, for faithful and efficient performance of the work provided for in the contract. The commissioner shall evaluate whether a bidder is responsible and qualified. “Responsible and qualified bidder” shall mean the bidder who possesses the skill, ability and integrity necessary to faithful performance of the work based on objective criteria considering past performance and financial responsibility. In considering past performance the commissioner shall evaluate the skill, ability and integrity of bidders in terms of the bidders’ fulfillment of contract obligations and the bidders’ experience or lack of experience with projects of the size of the project for which bids are submitted.

(b) The Commissioner of Construction Services shall give notice to bidders prequalified pursuant to subsection (a) of this section of the time and place where the public letting shall occur and shall include in the notice such information concerning the required work as appropriate. Each bid shall be kept sealed until opened publicly at the time and place as set forth in the notice soliciting such bid. The commissioner shall not award any construction contract after public letting, except to the responsible qualified bidder, submitting the lowest bid in compliance with the bid requirements. The commissioner may waive any minor irregularity in a bid, and may either reject all bids and again advertise for bids, or, if he deems it advisable, negotiate with other contractors who submitted bids in ascending order of bid prices without change in the contract, specifications, plans and other requirements.

(c) The invitation to bid on the construction contract awarded by the Commissioner of Construction Services pursuant to this section shall contain such other terms and conditions and such provisions for penalties, as the commissioner deems appropriate.

(d) The Commissioner of Construction Services shall require, for the protection of the state and the Connecticut State University System, such deposits, bonds and security in connection with the submission of bids, the awarding of construction contracts and the performance of work as the commissioner determines appropriate and in the public interest of the state.

(P.A. 97-293, S. 6, 26; P.A. 11-51, S. 90.)

History: P.A. 97-293 effective July 1, 1997; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.



Section 4b-103 - Construction manager at-risk project delivery contracts.

(a) In order to carry out any provision of this title for the construction, renovation or alteration of buildings or facilities, the Commissioner of Construction Services may enter into a construction manager at-risk project delivery contract.

(b) The Commissioner of Construction Services shall not enter into a construction manager at-risk project delivery contract that does not provide for a maximum guaranteed price for the cost of construction that shall be determined not later than the time of the receipt and approval by the commissioner of the trade contractor bids. Each construction manager at-risk shall invite bids and give notice of opportunities to bid on project elements, by advertising, at least once, in one or more newspapers having general circulation in the state. Each bid shall be kept sealed until opened publicly at the time and place as set forth in the notice soliciting such bid. The construction manager at-risk shall, after consultation with and approval by the commissioner, award any related contracts for project elements to the responsible qualified contractor submitting the lowest bid in compliance with the bid requirements, provided (1) the construction manager at-risk shall not be eligible to submit a bid for any such project element, and (2) construction shall not begin prior to the determination of the maximum guaranteed price, except for the project elements of site preparation and demolition that have been previously put out to bid and awarded.

(P.A. 06-134, S. 21; P.A. 11-51, S. 90.)

History: P.A. 06-134 effective July 1, 2006; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.






Chapter 60a - Security for State Facilities

Section 4b-130 - Definitions.

As used in this chapter:

(1) “Commissioner” means the Commissioner of Administrative Services;

(2) “Security” means reasonable measures required to: (A) Protect state employees from bodily harm in the workplace and state employee parking areas, and (B) protect the state’s physical assets;

(3) “Security audit” means: (A) Worksite analysis; (B) building risk classification; (C) identification of security exposures; (D) hazard prevention and control; and (E) recommendations for risk management procedures;

(4) “Security measure” means the level of qualifications and the deployment of security personnel, a security strategy or a security device; and

(5) “State agency” means any department, board, commission, institution, or other agency of the state, except (A) the mass transit, marine and aviation functions of the Department of Transportation, (B) The University of Connecticut and other constituent units of the state system of higher education, (C) the Judicial Department, (D) the Department of Emergency Services and Public Protection, (E) the Military Department, (F) the Department of Correction, (G) the functions of the Department of Children and Families concerning client-occupied facilities, (H) the offices of the Governor, Lieutenant Governor, Attorney General, Comptroller, Secretary of the State and Treasurer, (I) the General Assembly, and (J) the Board of Pardons and Paroles.

(P.A. 99-220, S. 2; P.A. 04-234, S. 2; P.A. 11-51, S. 44, 134.)

History: P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 4b-131 - Inventory of buildings and structures owned or leased by the state. Nondisclosure of security records.

(a) The commissioner may compile and maintain a computerized inventory of all buildings and structures owned or leased by the state. Such inventory may include, but not be limited to, the following information for each building and structure: Location, design plans, existing security measures, uses, and type of activity conducted by the occupants. The commissioner may update the inventory as security audit recommendations are made and implemented. The inventory may serve as a state-wide state facility security profile database.

(b) No provision of the Freedom of Information Act, as defined in section 1-200, shall be construed to require the disclosure of records in any form concerning (1) security measures in government-owned or leased facilities, (2) security audit recommendations for government-owned or leased facilities, or (3) future security measures to be implemented in government-owned or leased facilities.

(P.A. 99-220, S. 3; P.A. 00-69, S. 1, 4; P.A. 02-133, S. 3.)

History: P.A. 00-69 substituted “records” for “data” in Subsec. (b), effective May 16, 2000; P.A. 02-133 amended Subsec. (b) to substitute “government-owned” for “state-owned”.



Section 4b-132 - Security standards for state agencies.

The Commissioner of Administrative Services shall establish and publish security standards for all state agencies, as defined in section 4b-130. Such standards shall include, but not be limited to, provisions on: Physical plant security, agency staff accessibility to the public and other state personnel, levels of qualifications and deployment of security personnel, hazard prevention and control procedures, and requirements for employee assistance and training programs to establish and maintain a secure workplace. In establishing standards for levels of qualifications of security personnel for state agencies, the commissioner shall incorporate by reference chapter 534 and all regulations mandated or authorized by said chapter.

(P.A. 99-220, S. 4; P.A. 11-51, S. 44.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-133 - Security audits and recommendations.

(a) The Commissioner of Administrative Services may conduct or require a security audit of any building or structure owned or leased by a state agency, as defined in section 4b-130, to determine the security characteristics of such building or structure. Such security audit shall be conducted in cooperation with the state agency owning or occupying the building or structure.

(b) Any recommendations for security improvements in any such security audit shall be based on the audit’s findings and, at a minimum, shall bring the audited building or structure into compliance with the security standards established under section 4b-132.

(c) The Commissioner of Construction Services shall be the sole authority and have all oversight responsibility for implementing security audit recommendations for capital improvements made under subsections (a) and (b) of this section. Such responsibility shall include, but not be limited to, prioritizing facilities requiring security improvements.

(d) Notwithstanding subsection (a) of this section, the Commissioner of Administrative Services may waive the requirement for a security audit for any building or structure if an assessment of the facility’s security needs, comparable in the commissioner’s opinion to a Department of Administrative Services’ security audit, has been applied to the facility.

(P.A. 99-220, S. 5; P.A. 00-66, S. 14.; P.A. 11-51, S. 62.)

History: P.A. 00-66 made a technical change in Subsec. (a); P.A. 11-51 amended Subsecs. (a) and (d) to change “commissioner” to “Commissioner of Administrative Services”, amended Subsec. (c) to change “commissioner” to “Commissioner of Construction Services” and amended Subsec. (d) to change “Department of Public Works’” to “Department of Administrative Services’”, effective July 1, 2011.



Section 4b-134 - Preliminary designs for renovation and construction projects. Compliance with security standards.

(a) The Commissioner of Construction Services shall determine whether each renovation project for a state agency building or structure under this title would have a significant impact on the security characteristics of the building or structure. If the Commissioner of Construction Services determines that the project would have a significant impact on such security characteristics, said commissioner shall review the preliminary design for the project for compliance with the security standards established under section 4b-132. The Commissioner of Construction Services shall not approve any such preliminary design unless (1) the building or structure has had a security audit, and (2) the Commissioner of Construction Services determines, based on such review and audit, that such preliminary design meets or exceeds such security standards.

(b) The Commissioner of Construction Services shall review the preliminary design for each project for new construction for a state agency under this title for compliance with the security standards established under section 4b-132. The Commissioner of Construction Services shall not approve any such preliminary design unless the Commissioner of Construction Services determines, based on such review, that such preliminary design meets or exceeds such security standards.

(P.A. 99-220, S. 6; P.A. 00-69, S. 2, 4; P.A. 11-51, S. 63.)

History: P.A. 00-69 amended Subsec. (a) to substitute “would have a significant impact on the security” for “would impact the security”, effective May 16, 2000; P.A. 11-51 deleted references to October 1, 1999, and replaced references to “Commissioner of Public Works” and “commissioner” with “Commissioner of Construction Services”, effective July 1, 2011.



Section 4b-135 - Security requirements for new leases.

The Commissioner of Administrative Services may not execute a new lease for use by a state agency, as defined in section 4b-130, of any building or structure which is not occupied or possessed by the state at the time of execution of the lease unless (1) the owner or agent of the owner of the building or structure has had a security audit conducted for the building or structure, which in the commissioner’s opinion is comparable to security audits conducted under section 4b-133, (2) (A) the Commissioner of Administrative Services determines that the building or structure complies with the security standards established under section 4b-132, or (B) such owner or agent has implemented the recommendations of the security audit which bring the building or structure into compliance with such security standards, and (3) such owner or agent agrees in the lease to maintain the security standards.

(P.A. 99-220, S. 7; P.A. 11-51, S. 101.)

History: P.A. 11-51 deleted reference to July 1, 1999, and changed “Commissioner of Public Works” and “commissioner” to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 4b-136 - State-Wide Security Management Council. Duties. Reports.

(a) There is established a State-Wide Security Management Council. The council shall consist of the following members or their designees: The Commissioner of Emergency Services and Public Protection, the Commissioner of Administrative Services, the Commissioner of Mental Health and Addiction Services, the Secretary of the Office of Policy and Management, the Chief Court Administrator, the executive director of the Joint Committee on Legislative Management, a representative of the Governor, a representative of the State Employees Bargaining Agent Coalition, the president of the Connecticut State Police Union, the president of the Connecticut Police Chiefs Association and the president of the Uniformed Professional Fire Fighters Association. The Commissioner of Administrative Services shall serve as chairperson of the council. Each council member shall provide technical assistance in the member’s area of expertise, as required by the council.

(b) The council shall coordinate the activities of state agencies, as defined in section 4b-130, that relate to state-wide state facility security.

(c) Each state agency and each department, board, commission, institution or other agency of the state listed in the exceptions to the term “state agency” in section 4b-130 shall report biannually to the council on the frequency, character and resolution of workplace violence incidents.

(P.A. 99-220, S. 9; P.A. 06-21, S. 1; P.A. 11-51, S. 64, 143; 11-61, S. 153; P.A. 12-205, S. 12; P.A. 13-247, S. 213.)

History: P.A. 06-21 amended Subsec. (a) to add Commissioner of Emergency Management and Homeland Security as council member; P.A. 11-51 amended Subsec. (a) to add reference to the members’ designees, replace “Commissioner of Public Works” with “Commissioner of Construction Services”, delete “an attorney appointed by the Commissioner of Public Works”, add “the president of the Uniformed Professional Fire Fighters Association”, make the Commissioner of Administrative Services chairperson, replace “Commissioner of Public Safety” with “Commissioner of Emergency Services and Public Protection”, delete “Commissioner of Emergency Management and Homeland Security”, and delete language allowing for appointment of Connecticut State Police Union’s designee, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by adding “the president of the Connecticut Police Chiefs Association” to members of council, effective July 1, 2011; P.A. 12-205 amended Subsec. (c) to require biannual rather than quarterly reports and to delete requirement that reports contain all security-related expenditures, effective July 1, 2012; P.A. 13-247 amended Subsec. (a) to delete “the Commissioner of Construction Services”, effective July 1, 2013.









Title 4c - Business Regulation. Department of Business Regulation (All sections repealed or obsolete)

Section 4c-1 and 4c-2 - Department of Business Regulation. Secretary or department head; appointment and general responsibilities; divisions within department. Divisions of Banking, Insurance, Liquor Control, Public Utility Control and Consumer Counsel. Banking Commissioner, Insurance Commissioner; appointment, qualifications, exempt from classified service, deputy commissioners.

Sections 4c-1 and 4c-2 are repealed.

(P.A. 77-614, S. 149, 150, 610; P.A. 79-404, S. 3, 4, 45; P.A. 80-482, S. 346, 348.)



Section 4c-3 - Divisions to retain powers and functions of predecessor.

Obsolete.

(P.A. 77-614, S. 152, 610.)

Note: Sections 4c-1 to 4c-3, inclusive, were formerly published as chapter 58.






Title 4d - State Information and Telecommunication Systems

Chapter 61 - State Information and Telecommunication Systems Management and Contracts

Section 4d-1 - (Formerly Sec. 16a-109). Definitions.

As used in this chapter, unless the context indicates a different meaning:

(1) “Architecture” means the defined structure or orderly arrangement of information systems and telecommunication systems, based on accepted industry standards and guidelines, for the purpose of maximizing the interconnection and efficiency of such systems and the ability of users to share information resources.

(2) “Information systems” means the combination of data processing hardware and software in the collection, processing and distribution of data to and from interactive computer-based systems to meet informational needs.

(3) “State agency” means each department, board, council, commission, institution or other agency of the Executive Department of the state government, provided each board, council, commission, institution or other agency included by law within any given department shall be deemed a division of that department. The term “state agency” shall include (A) the offices of the Governor, Lieutenant Governor, Treasurer, Attorney General, Secretary of the State and Comptroller, and (B) all operations of an Executive Department agency which are funded by either the General Fund or a special fund.

(4) “Telecommunication systems” means telephone equipment and transmission facilities, either alone or in combination with information systems, for the electronic distribution of all forms of information, including voice, data and images.

(5) “Commissioner” means the Commissioner of Administrative Services.

(P.A. 89-257, S. 1, 14; P.A. 91-387; June 18 Sp. Sess. P.A. 97-9, S. 1, 50; P.A. 11-51, S. 77.)

History: P.A. 91-387 amended Subdiv. (3) to include in definition of “state agency” offices of certain state officials and all operations of an agency funded by either general fund or a special fund; June 18 Sp. Sess. P.A. 97-9 amended Subdiv. (3)(B) by inserting “executive department” and added Subdiv. (5) defining “Chief Information Officer”, effective July 1, 1997; Sec. 16a-109 transferred to Sec. 4d-1 in 1999; P.A. 11-51 added “unless the context indicates a different meaning” and replaced definition of “Chief Information Officer” with definition of “commissioner”, effective July 1, 2011.



Section 4d-1a - Commissioner and Department of Administrative Services substituted for former officer and department.

Section 4d-1a is repealed, effective July 1, 2013.

(P.A. 11-51, S. 76; 11-61, S. 132; P.A. 12-205, S. 24; P.A. 13-247, S. 325; 13-299, S. 95.)



Section 4d-2 - (Formerly Sec. 16a-110). Division of Information Technology within Department of Administrative Services. Chief Information Officer. Duties. Review of state agency contracts.

(a) There shall be a Division of Information Technology within the Department of Administrative Services. The Commissioner of Administrative Services shall appoint a Chief Information Officer to administer the division, who shall be exempt from the classified service. The Chief Information Officer shall be an individual knowledgeable with respect to information and telecommunication systems.

(b) The Commissioner of Administrative Services shall: (1) Identify and implement (A) optimal information and telecommunication systems to efficiently service the needs of state agencies, and (B) opportunities for reducing costs for such systems; (2) approve or disapprove, in accordance with guidelines established by the commissioner, each proposed state agency acquisition of hardware or software for an information or telecommunication system, except for (A) hardware or software having a cost of less than twenty thousand dollars, or (B) hardware or software having a cost of twenty thousand dollars or more, but less than one hundred thousand dollars, which is for a project that complies with the agency’s business systems plan; (3) approve or disapprove, in accordance with guidelines established by the commissioner, all state agency requests or proposed contracts for consultants for information and telecommunication systems; (4) be responsible for purchasing, leasing and contracting for all information system and telecommunication system facilities, equipment and services for state agencies, in accordance with the provisions of subsection (a) of section 4d-8, except for the offices of the Governor, Lieutenant Governor, Treasurer, Attorney General, Secretary of the State and Comptroller; (5) review existing and new information and telecommunication system technologies to ensure consistency with the strategic plan established under section 4d-7 and approved state agency architecture and make recommendations to the Standardization Committee established under section 4a-58 for review and appropriate action; (6) cooperate with the General Assembly, the Judicial Department and the constituent units of the state system of higher education in assessing opportunities for cost savings and greater sharing of information resources which could result if such entities acquire information and telecommunication systems similar to those of state agencies; and (7) ensure state-wide implementation of the 9-1-1 and E 9-1-1 systems.

(c) The Department of Administrative Services shall approve or disapprove a state agency request or proposed contract under subdivision (2) or (3) of subsection (b) of this section no later than seven business days after receipt of the request or proposed contract and any necessary supporting information. If the Department of Administrative Services does not approve or disapprove the request or proposed contract by the end of such seven-day period, the request or proposed contract shall be deemed to have been approved. The provisions of subdivision (3) of subsection (b) of this section shall not apply to telecommunication consultants retained by the Public Utilities Regulatory Authority or the Office of Consumer Counsel in connection with telecommunication proceedings of said authority.

(P.A. 86-292, S. 1, 5; P.A. 89-257, S. 2, 14; P.A. 95-38, S. 4; 95-285, S. 7, 9; P.A. 96-156, S. 3; June 18 Sp. Sess. P.A. 97-9, S. 2, 50; Sept. Sp. Sess. P.A. 09-7, S. 5; P.A. 11-51, S. 78; 11-80, S. 1; P.A. 12-205, S. 13.)

History: P.A. 89-257 amended Subsec. (a) by requiring office of information and technology to report directly to secretary of office of policy and management, changing “director” to “executive director”, requiring him to be knowledgeable with respect to “information and telecommunication systems” instead of “telecommunications” and adding provision re notice of his appointment, and repealed former Subsecs. (b), (c) and (d) and replaced them with new Subsec. (b) re duties and responsibilities of executive director; (Revisor’s note: In 1995 a reference to “division of consumer counsel” was replaced editorially by the Revisors with “Office of Consumer Counsel” to conform section with Sec. 16-2a, as amended by P.A. 88-22); P.A. 95-38 required notification of General Assembly rather than legislative committee on information and telecommunication systems in Subsec. (a); P.A. 95-285 substituted “4a-58” for “4a-56” in Subsec. (b), effective July 1, 1995; P.A. 96-156 amended Subsec. (b) to provide in the alternative that Office of Information and Technology rather than its executive director alone shall carry out responsibilities under Subdivs. (4) and (5), added Subparas. (A) and (B) under Subdiv. (4) of Subsec. (b) to qualify previous $20,000 limitation on amounts agencies could spend without approval of the office, designated latter part of Subsec. (b) as Subsec. (c), adding provision imposing three-day limit on time to approve or disapprove state agency requests or proposed contracts and made technical changes; June 18 Sp. Sess. P.A. 97-9 amended section by substituting “Department of Information Technology” for “Connecticut State Office of Information and Technology” and substituting “Chief Information Officer” for “executive director”, amended Subsec. (a) re appointment of Chief Information Officer, added new Subsec. (b) making Department of Information Technology a successor to Office of Information and Technology, relettered former Subsecs. (b) and (c) as (c) and (d), amended Subsec. (c) by inserting new Subdiv. (6) re responsibility for purchasing, leasing and contracting, renumbering remaining Subdivs. accordingly, substituting “constituent units of the state system of higher education” for “Labor Department” in Subdiv. (8) and adding Subdiv. (9) re 9-1-1 and E 9-1-1 systems, and amended Subsec. (d) by substituting “seven-day” for “three-day” and repealing an exemption for the Employment Security Division of the Labor Department, effective July 1, 1997; Sec. 16a-110 transferred to Sec. 4d-2 in 1999; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c) to add Subdiv. (10) re annual report to General Assembly re department’s technology projects and make technical changes, effective October 5, 2009; P.A. 11-51 amended Subsec. (a) to replace “Department of Information Technology” with “Division of Information Technology within the Department of Administrative Services”, to require commissioner’s appointment of Chief Information Officer and to delete provision re gubernatorial appointment, deleted former Subsec. (b) re successor authority to Office of Information and Technology, redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), amended Subsec. (b) to replace “Chief Information Officer” with “Commissioner of Administrative Services”, to delete former Subdivs. (1) and (2) re development of policies and architecture and standards and planning guidelines and to redesignate existing Subdivs. (4) to (10) as Subdivs. (2) to (8) and amended Subsec. (c) to replace “Department of Information Technology” with “Department of Administrative Services” and to make technical and conforming changes, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 12-205 amended Subsec. (b) to delete former Subdiv. (8) re annual report on technology projects and make a technical change, effective July 1, 2012.



Section 4d-3 - (Formerly Sec. 16a-120). Regulations.

The commissioner may adopt regulations to carry out the purposes of sections 4d-1 to 4d-5, inclusive, section 4d-7 and sections 4d-11 to 4d-14, inclusive.

(P.A. 89-257, S. 10, 14; June 18 Sp. Sess. P.A. 97-9, S. 13, 50; P.A. 99-71, S. 3; P.A. 11-51, S. 76.)

History: June 18 Sp. Sess. P.A. 97-9 substituted “Chief Information Officer” for “executive director of the Office of Information and Technology”, effective July 1, 1997; Sec. 16a-120 transferred to Sec. 4d-3 in 1999; P.A. 99-71 changed reference to “4d-15” to “4d-14”; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 4d-4 - (Formerly Sec. 16a-117). Information and telecommunication systems. Transfer and responsibility for.

Section 4d-4 is repealed, effective July 1, 2011.

(P.A. 89-257, S. 7, 14; June 18 Sp. Sess. P.A. 97-9, S. 9, 50; P.A. 11-51, S. 223.)



Section 4d-5 - (Formerly Sec. 16a-118). Telecommunication facilities, equipment, services and infrastructure.

(a) The commissioner shall be responsible for purchasing, leasing and contracting for all telecommunication facilities, equipment and services for the state-wide telecommunication infrastructure for the support of state agencies; implementing, or assisting state agencies in implementing, such facilities; processing bills for telecommunication services used by state agencies including telecommunication services provided at the request of state agencies to (1) private nonprofit or not-for-profit agencies whose telecommunication services are funded primarily by the state, and (2) political subdivisions of the state; and managing the operation of such infrastructure.

(b) The commissioner shall be responsible for planning for such telecommunication infrastructure and assisting state agencies in (1) planning for the acquisition of telecommunication systems and (2) implementing such systems.

(1949 Rev., S. 192; 1963, P.A. 66, S. 1; 1969, P.A. 749, S. 8; P.A. 77-614, S. 592, 610; P.A. 78-303, S. 1, 136; P.A. 89-257, S. 8, 14; P.A. 93-42, S. 3, 4; P.A. 95-273; June 18 Sp. Sess. P.A. 97-9, S. 10, 50; P.A. 11-51, S. 76.)

History: 1963 act required comptroller to provide telephone and telegraph service for state agencies; 1969 act removed from comptroller the responsibility for supplying office furniture etc. for the general assembly; P.A. 77-614 and P.A. 78-303 removed responsibility for supplying and accounting for office furniture etc. for state offices, effective January 1, 1979; P.A. 89-257 designated former provisions as Subsec. (a), limiting comptroller’s responsibilities to “On and before September 30, 1989” and substituting “telecommunication” for “telephone and telegraph”, and added Subsec. (b) re telecommunication responsibilities of commissioner of administrative services and executive director of office of information and technology and added Subsec. (c) re continuity of telecommunication services for state agencies; Sec. 3-116 transferred to Sec. 16a-118 in 1991; P.A. 93-42 replaced “the acquisition of” with “purchasing, leasing and contracting for all” and added “equipment and services” in Subsec. (b)(1), effective May 5, 1993; P.A. 95-273 amended Subsec. (b) by adding provision re telecommunication services provided at the request of state agencies; June 18 Sp. Sess. P.A. 97-9 repealed former Subsec. (a) re Comptroller’s telecommunications duties, divided Subsec. (a) into Subsecs. (a) and (b), amended Subsec. (a) by transferring duties from Commissioner of Administrative Services and executive director of Office of Information and Technology to Chief Information Officer, and repealed former Subsec. (c) re continuity of telecommunication services in 1989-90, effective July 1, 1997; Sec. 16a-118 transferred to Sec. 4d-5 in 1999; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.

See Sec. 14-42a re provision of Department of Motor Vehicles information to organ and tissue procurement organizations.

See Sec. 18-81x re transfer of revenue derived from contract for inmate pay telephone service.

See Sec. 27-62 re telephone and telegraph services for military units.



Section 4d-6 - Implementation plan.

Section 4d-6 is repealed, effective October 1, 2002.

(June 18 Sp. Sess. P.A. 97-9, S. 4, 50; S.A. 02-12, S. 1.)



Section 4d-7 - (Formerly Sec. 16a-113). Information and telecommunication systems strategic plan.

(a) The Commissioner of Administrative Services shall develop, publish and annually update an information and telecommunication systems strategic plan, in accordance with the policies established by the Office of Policy and Management, which shall have the following goals: (1) To provide a level of voice and data communications service among all state agencies that will ensure the effective and efficient completion of their respective functions; (2) to provide all necessary telecommunication services between state agencies and the public; (3) to provide, in the event of an emergency, immediate voice and data communications and critical application recovery capabilities which are necessary to support state agency functions; and (4) to provide necessary access to higher technology for state agencies.

(b) In order to facilitate the development of a fully integrated state-wide information services and telecommunication system which effectively and efficiently supports data processing and telecommunication requirements of all state agencies, the strategic plan shall include: (1) Establishment of guidelines and standards for the architecture for information and telecommunication systems which support state agencies; (2) plans for a cost-effective state-wide telecommunication network to support state agencies, which network may consist of different types of transmission media, including wire, fiber and radio, and shall be able to support voice, data, video and facsimile transmission requirements and any other form of information exchange which takes place via electromagnetic media; (3) a level of information systems and telecommunication planning for all state agencies and operations throughout the state that will ensure the effective and efficient utilization and access to the state’s information and telecommunication resources, including but not limited to, (A) an inventory of existing on-line public access arrangements for state agency data bases which contain information subject to disclosure under the Freedom of Information Act, as defined in section 1-200, (B) a list of data bases for which such access could be provided, including data bases containing consumer, business and health and human services program information, (C) provisions addressing the feasibility and cost of providing such access, (D) provisions for a public-private partnership in providing such on-line access, and (E) provisions to enable citizens to communicate with state agencies by electronic mail; and (4) identification of annual expenditures and major capital commitments for information and telecommunication systems. In carrying out the provisions of subparagraphs (A) to (E), inclusive, of subdivision (3) of this subsection, the Commissioner of Administrative Services shall consult with representatives of business associations, consumer organizations and nonprofit human services providers.

(c) Each state agency shall submit to the Commissioner of Administrative Services all plans, documents and other information requested by the commissioner for the development of such plan.

(d) The Commissioner of Administrative Services shall not implement a state agency proposal for information system hardware, software, maintenance service or consulting unless such proposal complies with the strategic plan and the agency’s approved business systems plan. The commissioner shall maintain a current inventory of information system components to facilitate asset management and procurement leverage.

(P.A. 89-257, S. 3, 14; June Sp. Sess. P.A. 91-12, S. 7, 55; P.A. 94-131, S. 1, 4; P.A. 97-47, S. 43; June 18 Sp. Sess. P.A. 97-9, S. 5, 50; P.A. 08-19, S. 3; P.A. 11-51, S. 79.)

History: June Sp. Sess. P.A. 91-12 added a new Subsec. (d) requiring the executive director to keep a current inventory of the state agency information system components and requiring information systems to comply with the office’s strategic plan; P.A. 94-131 added Subparas. (A) to (E), inclusive, in Subdiv. (3) of Subsec. (b), re on-line access to data bases, effective May 25, 1994; P.A. 97-47 amended Subsec. (b) by inserting reference to Sec. 1-18a; June 18 Sp. Sess. P.A. 97-9 substituted “Chief Information Officer” for “executive director of the Office of Information and Technology”, amended Subsec. (a) by repealing former Subdiv. (6) re 911 and E-911 systems and renumbered former Subdiv. (7) to Subdiv. (6), and amended Subsec. (d) by substituting “implement” for “approve”, effective July 1, 1997; Sec. 16a-113 transferred to Sec. 4d-7 in 1999; P.A. 08-19 amended Subsec. (a) to make a technical change in Subdiv. (3) and to include reference to critical application recovery in Subdiv. (5), effective April 29, 2008; P.A. 11-51 changed “Chief Information Officer” to “Commissioner of Administrative Services”, amended Subsec. (a) to add reference to policies established by Office of Policy and Management, to delete former Subdivs. (2) and (3) re collection and use of information and re comprehensive information policy and to redesignate existing Subdivs. (4) to (6) as Subdivs. (2) to (4) and amended Subsec. (b) to delete former Subdiv. (5) re policy planning, effective July 1, 2011.



Section 4d-8 - Information and telecommunication systems. Purchase, lease, contracts for, sale and disposal.

(a) The provisions of title 4a shall apply to the purchasing, leasing and contracting for information system and telecommunication system facilities, equipment and services.

(b) (1) As used in this subsection, “information technology personal property” includes, but is not limited to, electronic data processing equipment, other equipment necessary for the utilization of information systems, telecommunication equipment or installations, and other equipment necessary for the utilization of telecommunication systems.

(2) Notwithstanding any provision of the general statutes to the contrary, the Commissioner of Administrative Services may sell, lease or otherwise dispose of information technology personal property. The commissioner may execute personal service agreements or other contracts with outside vendors for such purposes. If any such information technology personal property was purchased or improved with the proceeds of tax-exempt obligations issued or to be issued by the state, the commissioner shall notify the State Treasurer and obtain the approval of the State Treasurer, before selling, leasing or disposing of the personal property or executing such an agreement or contract for such purpose. The State Treasurer may disapprove such sale, lease, disposition, agreement or contract only if it would affect the tax-exempt status of such obligations and could not be modified to maintain such tax-exempt status.

(June 18 Sp. Sess. P.A. 97-9, S. 3, 50; P.A. 11-51, S. 80.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 11-51 amended Subsec. (a) to delete provisions re powers of Chief Information Officer, re competitive negotiation and re adoption of regulations and amended Subsec. (b)(2) to change “Chief Information Officer” to “Commissioner of Administrative Services” and “commissioner”, effective July 1, 2011.



Section 4d-8a - Information and telecommunications systems for state agencies. Policies. Standards.

The Office of Policy and Management shall (1) develop and implement an integrated set of policies governing the use of information and telecommunications systems for state agencies, and (2) develop a series of comprehensive standards and planning guidelines pertaining to the development, acquisition, implementation, oversight and management of information and telecommunications systems for state agencies.

(P.A. 11-48, S. 14.)

History: P.A. 11-48 effective July 1, 2011.



Section 4d-9 - (Formerly Sec. 4a-7). Technical Services Revolving Fund.

There shall be a Technical Services Revolving Fund in the Department of Administrative Services for the purchase, installation and utilization of information systems, as defined in section 4d-1, for budgeted agencies of the state. The Commissioner of Administrative Services and the Secretary of the Office of Policy and Management shall jointly be responsible for the administration of said fund. Said commissioner and secretary shall develop appropriate review procedures and accountability standards for said fund and measures for determining the performance of the fund in carrying out the purposes of this part.

(February, 1965, P.A. 355, S. 1; P.A. 73-677, S. 6; P.A. 75-519, S. 4, 12; P.A. 76-208, S. 2, 4; P.A. 77-614, S. 77, 610; P.A. 83-175, S. 1, 2; P.A. 86-357, S. 1; P.A. 88-297, S. 7; P.A. 89-257, S. 12, 14; P.A. 92-135, S. 2; P.A. 93-30, S. 1, 14; June 18 Sp. Sess. P.A. 97-9, S. 16, 50; Sept. Sp. Sess. P.A. 09-7, S. 19; P.A. 11-51, S. 81.)

History: P.A. 73-677 transferred duties of comptroller under section to the commissioner of personnel and administration and removed funds for data processing system from comptroller’s service fund to revolving fund in department of personnel and administration; P.A. 75-519 substituted commissioner of finance and control for commissioner of personnel and administration; P.A. 76-208 established capital balance of data processing revolving fund at $1,100,000; P.A. 77-614 substituted commissioner of administrative services for commissioner of finance and control; P.A. 83-175 amended section to require development of five-year long-range data processing plan; Sec. 3-116a transferred to Sec. 4-23n in 1985; P.A. 86-357 added provision allowing commissioner to acquire or purchase data processing equipment, programs or services through use of bid proposals, requests for proposals or negotiation; P.A. 88-297 deleted provision re authority of commissioner to purchase or acquire data processing equipment, programs or services costing $20,000 or less; Sec. 4-23n transferred to Sec. 4a-7 in 1989; P.A. 89-257 repealed provisions requiring commissioner to assume operating control and direction of data processing in budgeted agencies and added reference to information systems; P.A. 92-135 added provisions re joint administration of fund by administrative services commissioner and secretary of policy and management office; P.A. 93-30 renamed “data processing fund” as “technical services revolving fund”, effective July 1, 1993; June 18 Sp. Sess. P.A. 97-9 repealed authority of Commissioner of Administrative Services to delegate data processing acquisition authority and transferred fund from Department of Administrative Services to Department of Information Technology, effective July 1, 1997; Sec. 4a-7 transferred to Sec. 4d-9 in 1999; (Revisor’s note: In 1999 a reference to chapter 298b, which included former sections 16a-109 to 16a-120, inclusive, was changed editorially by the Revisors to “part I of chapter 61” to reflect the transfer to said part of all sections in said chapter 298b and in 2003 the reference to “part I of chapter 61” was changed editorially by the Revisors to “this part”); Sept. Sp. Sess. P.A. 09-7 deleted provision re allocation of $1,100,000 working capital balance to fund, effective October 5, 2009; P.A. 11-51 changed “Department of Information Technology” to “Department of Administrative Services”, changed “Chief Information Officer” and “officer” to “Commissioner of Administrative Services” and “commissioner” and made technical changes, effective July 1, 2011.



Section 4d-10 - (Formerly Sec. 4a-8). Capital Equipment Data Processing Revolving Fund.

(a) The commissioner is authorized to establish and administer a fund to be known as the Capital Equipment Data Processing Revolving Fund which shall be used for the purchase of data processing equipment and related items necessary to maintain or improve the state’s data processing functions. The commissioner is authorized to expend funds necessary for all reasonable direct expenses relating to the administration of said fund.

(b) The State Bond Commission shall have power from time to time to authorize the issuance of bonds of the state in one or more series in accordance with section 3-20 and in a principal amount necessary to carry out the purposes of this section, but not in excess of an aggregate amount of ten million five hundred thousand dollars. All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times, not exceeding five years from their respective dates, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith. The proceeds of the sale of such bonds shall be deposited in the Capital Equipment Data Processing Revolving Fund created by this section. Such bonds shall be general obligations of the state and full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due. Accordingly, and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made and the Treasurer shall pay such principal and interest as the same become due. Net earnings on investments or reinvestments of proceeds, accrued interest and premiums on the issuance of such bonds, after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, shall be deposited in the General Fund of the state.

(June Sp. Sess. S.A. 83-17, S. 31, 213; S.A. 84-54, S. 168, 172; P.A. 85-558, S. 1, 17; P.A. 87-405, S. 23, 26; P.A. 89-331, S. 1, 30; June 18 Sp. Sess. P.A. 97-9, S. 17, 50; P.A. 00-66, S. 15; P.A. 11-51, S. 76.)

History: S.A. 84-54 deleted provision requiring any premium and interest on sale of bonds to be deposited in revolving fund; P.A. 85-558 increased bond authorization limit from $2,000,000 to $4,000,000, deleted provision requiring any premium and interest on sale of bonds to be deposited in revolving fund, and provided that net earnings on investments of proceeds, accrued interest and premiums on issuance of bonds be deposited in general fund, rather than revolving fund; P.A. 87-405 increased the bond authorization to $8,000,000; Sec. 4-23p transferred to Sec. 4a-8 in 1989; P.A. 89-331 increased the bond authorization to $10,500,000; June 18 Sp. Sess. P.A. 97-9 transferred administration of fund from Commissioner of Administrative Services to Chief Information Officer, effective July 1, 1997; Sec. 4a-8 transferred to Sec. 4d-10 in 1999; P.A. 00-66 made a technical change in Subsec. (a); pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 4d-11 - (Formerly Sec. 16a-114). State agency appropriations and expenditures for information and telecommunication systems.

The commissioner shall establish a procedure for the preparation by state agencies of plans and estimates of expenditure requirements for information and telecommunication systems, for consideration for inclusion in the Governor’s budget document.

(P.A. 89-257, S. 4, 14; June 18 Sp. Sess. P.A. 97-9, S. 6, 50; P.A. 09-143, S. 2; P.A. 11-51, S. 76; P.A. 12-205, S. 14.)

History: June 18 Sp. Sess. P.A. 97-9 required Chief Information Officer, instead of Secretary of the Office of Policy and Management, to establish procedure for agency preparation of plans and estimates of expenditure requirements, repealed provisions re schedule for agency preparation of such plans and estimates, required Chief Information Officer, instead of executive director of Office of Information and Technology, to submit reports to Secretary of the Office of Policy and Management, and updated reporting provisions, effective July 1, 1997; Sec. 16a-114 transferred to Sec. 4d-11 in 1999; P.A. 09-143 replaced provisions re February annual reporting requirement with provisions re August annual reporting requirement, effective July 1, 2009; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011; P.A. 12-205 deleted annual reporting requirement re state agency expenditures for information and telecommunication systems, effective July 1, 2012.



Section 4d-12 - (Formerly Sec. 16a-115). Advisory committees. Information and telecommunication systems executive steering committee.

(a) The Commissioner of Administrative Services may establish such committees as he deems necessary to advise the commissioner in carrying out the purposes of sections 4d-1 to 4d-5, inclusive, section 4d-7 and sections 4d-11 to 4d-14, inclusive.

(b) There is established an information and telecommunication systems executive steering committee consisting of the following members or their designees: The Commissioner of Administrative Services, the Secretary of the State and the Secretary of the Office of Policy and Management and not more than four other members who are commissioners of an executive branch state agency, appointed jointly by the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management. The Commissioner of Administrative Services, or a designee, shall serve as chairperson of the committee. The Department of Administrative Services shall serve as staff to the committee. The committee shall (1) review and approve or disapprove the annual information and telecommunication systems strategic plan developed under section 4d-7, state agency estimates of expenditure requirements for information and telecommunication systems established under section 4d-11, and major telecommunication initiatives, (2) review, in consultation with the Department of Administrative Services, and approve or disapprove variances to (A) the list of approved architectural components for information and telecommunication systems for state agencies, (B) the strategic plan, and (C) appropriations for information and telecommunication systems, and (3) advise the Department of Administrative Services on the organization and functions of the department in regards to information and telecommunication systems. The committee shall submit a report on each approved variance to the General Assembly, in accordance with the provisions of section 11-4a. Such report shall include the reasons for the variance and the results of a cost-benefit analysis on the variance.

(P.A. 89-257, S. 5, 14; P.A. 95-38, S. 5; June 18 Sp. Sess. P.A. 97-9, S. 7, 50; P.A. 99-71, S. 4; P.A. 11-51, S. 82; P.A. 13-91, S. 1.)

History: P.A. 95-38 required submission of report to General Assembly rather than legislative committee on information and telecommunication systems in Subsec. (b); June 18 Sp. Sess. P.A. 97-9 substituted “Chief Information Officer” for “executive director of the Office of Information and Technology” and “Department of Information Technology” for “Office of Information and Technology” and amended Subsection (b) by adding Chief Information Officer and chairperson of board of trustees of each constituent unit of state system of higher education to steering committee and making Chief Information Officer, instead of Secretary of the Office of Policy and Management, the steering committee chairman, effective July 1, 1997; Sec. 16a-115 transferred to Sec. 4d-12 in 1999; P.A. 99-71 changed reference to “4d-15” to “4d-14” in Subsec. (a); P.A. 11-51 changed “Chief Information Officer” to “Commissioner of Administrative Services”, changed “Department of Information Technology” to “Department of Administrative Services” and, in Subsec. (b)(3), added “in regards to information and telecommunication systems”, effective July 1, 2011; P.A. 13-91 amended Subsec. (b) to add, as member, Secretary of the State, to remove, as members, the Comptroller, Treasurer and chairperson of the board of trustees of each constituent unit of state system of higher education and to add, as members, four executive branch commissioners, to add requirement that report be submitted in accordance with Sec. 11-4a and to make a technical change.



Section 4d-13 - (Formerly Sec. 16a-116). Technology Advisory Committee established.

Section 4d-13 is repealed, effective July 1, 2012.

(P.A. 89-257, S. 6, 14; P.A. 95-38, S. 6; June 18 Sp. Sess. P.A. 97-9, S. 8, 50; P.A. 11-51, S. 76; P.A. 12-205, S. 25.)



Section 4d-14 - (Formerly Sec. 16a-119). Reports.

(a) Not later than October first, annually, the Secretary of the Office of Policy and Management shall submit to the Governor and the General Assembly, in accordance with the provisions of section 11-4a, (1) the updated strategic plan established under section 4d-7, and (2) a report on the activities of the Department of Administrative Services and cost savings and improvements in the efficiency of information and telecommunication systems of state agencies, which are attributable to the efforts of said department.

(b) Not later than October first, annually, the commissioner shall submit a report, in accordance with the provisions of section 11-4a, to the Secretary of the Office of Policy and Management, the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and government administration and the Legislative Program Review and Investigations Committee, (1) specifying the actual expenditures of each state agency for the last completed fiscal year for information and telecommunication systems, (2) identifying all technology projects on which the Division of Information Technology is working or that the division plans to undertake, (3) identifying the efforts of the Division of Information Technology and of executive branch state agencies to use e-government solutions to deliver state services and conduct state programs, including the feedback and demands of clients of such agencies received by such agencies and such agencies’ plans to address client concerns by using online solutions, when determined feasible by such agencies, (4) specifying potential opportunities for increasing the efficiency or reducing the costs of the state’s information and telecommunication systems, and (5) outlining a plan to realize such opportunities.

(c) Each state agency shall submit to the Commissioner of Administrative Services all plans, documents and other information requested by the commissioner for the development of the report described in subsection (b) of this section.

(P.A. 89-257, S. 9, 14; P.A. 95-38, S. 7; 95-285, S. 8, 9; June 18 Sp. Sess. P.A. 97-9, S. 11, 50; P.A. 11-51, S. 76; P.A. 12-205, S. 15; P.A. 13-91, S. 2.)

History: P.A. 95-38 repealed former Subsec. (a), re interim report by Secretary of Office of Policy and Management, relettered remaining Subsecs. accordingly, made technical changes and substituted “General Assembly” for “legislative committee on information and telecommunication systems”; P.A. 95-285 substituted “4a-58” for “4a-56” in Subsec. (b), effective July 1, 1995; June 18 Sp. Sess. P.A. 97-9 repealed former Subsec. (a) re variances, relettered former Subsecs. (b) and (c) as (a) and (b), substituted “Department of Information Technology” for “Office of Information and Technology” and “Chief Information Officer” for “executive director of the Office of Information and Technology” and amended Subsec. (b) to also provide for report to be submitted to the Governor, effective July 1, 1997; Sec. 16a-119 transferred to Sec. 4d-14 in 1999; pursuant to P.A. 11-51, “Department of Information Technology” and “Chief Information Officer” were changed editorially by the Revisors to “Department of Administrative Services” and “commissioner”, respectively, effective July 1, 2011; P.A. 12-205 amended Subsec. (b) to add new Subdivs. (1) and (2) re state agency expenditures and technology projects of the division and redesignated existing Subdivs. (1) and (2) as Subdivs. (3) and (4), effective July 1, 2012; P.A. 13-91 added reference to Sec. 11-4a in Subsecs. (a) and (b), added requirement that report be submitted to the appropriations, government administration and Legislative Program Review and Investigations committees in Subsec. (b), added new Subsec. (b)(3) re e-government solutions, redesignated existing Subsec. (b)(3) and (4) as Subsec. (b)(4) and (5), made a technical change in redesignated Subsec. (b)(5) and added Subsec. (c) re submittal of information for report.



Section 4d-15 - (Formerly Sec. 16a-119a). Reports on implementation of systems requirements re computer-stored public records.

Section 4d-15 is repealed, effective October 1, 1999.

(P.A. 91-347, S. 4, 5; June 18 Sp. Sess. P.A. 97-9, S. 12, 50; P.A. 99-71, S. 5.)



Section 4d-16 and 4d-16a - Century date change effect. Management of century date change effect by municipalities; municipal authority to contract for services; cooperative purchasing plans.

Sections 4d-16 and 4d-16a are repealed, effective October 1, 2002.

(June 18 Sp. Sess. P.A. 97-9, S. 24, 50; P.A. 99-66, S. 1, 4, 5; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 4d-17 - Professional development of information technology employees.

Section 4d-17 is repealed, effective July 1, 2011.

(June 18 Sp. Sess. P.A. 97-9, S. 29, 50; P.A. 11-51, S. 223.)



Section 4d-30 - Definitions.

As used in this section and sections 4d-31 to 4d-44, inclusive:

(1) “Contract” means a contract for state agency information system or telecommunication system facilities, equipment or services, which is awarded pursuant to this chapter or subsection (e) of section 1-205, subsection (c) of section 1-211, subsection (b) of section 1-212, section 4-5, subsection (a) of section 10a-151b, or subsection (a) of section 19a-110.

(2) “Contractor” means a business entity or individual who is awarded a contract or an amendment to a contract.

(3) “Subcontractor” means a subcontractor of a contractor for work under a contract or an amendment to a contract.

(June 18 Sp. Sess. P.A. 97-9, S. 30, 50; P.A. 00-187, S. 47, 75; P.A. 11-131, S. 1.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 00-187 made a technical change in Subdiv. (1), effective July 1, 2000; P.A. 11-131 removed reference to repealed Sec. 32-6i(b) in Subdiv. (1), effective July 1, 2011.



Section 4d-31 - Contracts, subcontracts, amendments to include State Comptroller’s specifications.

Each contract, subcontract or amendment to a contract or subcontract shall include any specifications established by the State Comptroller to ensure that all policies, procedures, processes and control systems, including hardware, software and protocols, which are established or provided by the contractor or subcontractor, shall be compatible with and support the state’s core financial systems, including but not limited to, accounting, payroll, time and attendance, and retirement systems.

(June 18 Sp. Sess. P.A. 97-9, S. 31, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-32 - Approval of subcontract awards.

(a) No contractor shall award a subcontract for work under a contract or for work under an amendment to a contract without the approval of the Commissioner of Administrative Services or a designee of (1) the selection of the subcontractor, and (2) the disclosure of the provisions of the subcontract.

(b) Each such contractor shall file a copy of each executed subcontract or amendment to the subcontract with the Commissioner of Administrative Services, who shall maintain the subcontract or amendment as a public record, as defined in section 1-200.

(June 18 Sp. Sess. P.A. 97-9, S. 32, 50; P.A. 11-51, S. 83.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 11-51 changed “Chief Information Officer” to “Commissioner of Administrative Services”, added “the disclosure of” in Subsec. (a)(2) and made technical changes, effective July 1, 2011.



Section 4d-33 - “Public record” defined.

For purposes of this section and sections 4d-34 to 4d-39, inclusive, “public record” means a public record, as defined in section 1-200, and also includes any recorded data or information relating to the conduct of the public’s business prepared, owned, used, received or retained by a contractor or subcontractor for work under a contract, subcontract or amendment to a contract or subcontract, whether such data or information be handwritten, typed, tape-recorded, printed, photostated, photographed or recorded by any other method.

(June 18 Sp. Sess. P.A. 97-9, S. 33, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-34 - Ownership rights and integrity of public records under a contract, subcontract or amendment.

(a) No contractor or subcontractor, or employee or agent of a contractor or subcontractor, shall have any ownership rights or interest in (1) any public records which the contractor, subcontractor, employee or agent possesses, modifies or creates pursuant to a contract, subcontract or amendment to a contract or subcontract, or (2) any modifications by such contractor, subcontractor, employee or agent to such public records.

(b) No contractor or subcontractor, or employee or agent of a contractor or subcontractor, shall impair the integrity of any public records which the contractor, subcontractor, employee or agent possesses or creates.

(c) Public records which a contractor, subcontractor, or employee or agent of a contractor or subcontractor, possesses, modifies or creates pursuant to a contract, subcontract or amendment to a contract or subcontract shall at all times and for all purposes remain the property of the state.

(June 18 Sp. Sess. P.A. 97-9, S. 34, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-35 - Application of Freedom of Information Act to public records provided to contractor or subcontractor.

(a) Any public record which a state agency provides to a contractor or subcontractor shall remain a public record for the purposes of subsection (a) of section 1-210.

(b) With regard to any public record, the state agency and the contractor or subcontractor shall have a joint and several obligation to comply with the obligations of the state agency under the Freedom of Information Act, as defined in section 1-200, provided the determination of whether or not to disclose a particular record or type of record shall be made by such state agency.

(June 18 Sp. Sess. P.A. 97-9, S. 35, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-36 - Nondisclosure of public records by contractor or subcontractor.

No contractor or subcontractor, or employee or agent of a contractor or subcontractor, shall disclose to the public any public records (1) which it possesses, modifies or creates pursuant to a contract, subcontract or amendment to a contract or subcontract and (2) which the state agency (A) is prohibited from disclosing pursuant to state or federal law in all cases, (B) may disclose pursuant to state or federal law only to certain entities or individuals or under certain conditions or (C) may withhold from disclosure pursuant to state or federal law. No provision of this section shall be construed to prohibit any such contractor from disclosing such public records to any of its subcontractors to carry out the purposes of its subcontract.

(June 18 Sp. Sess. P.A. 97-9, S. 36, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997 (Revisor’s note: The phrase “No provision of this subsection shall be” was changed editorially by the Revisors to “No provision of this section shall be” since this section is a section rather than a subsection).



Section 4d-37 - Prohibition on selling, marketing or otherwise profiting from public records.

No contractor or subcontractor, or employee or agent of a contractor or subcontractor, shall sell, market or otherwise profit from the disclosure or use of any public records which are in its possession pursuant to a contract, subcontract or amendment to a contract or subcontract, except as authorized in the contract, subcontract or amendment.

(June 18 Sp. Sess. P.A. 97-9, S. 37, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-38 - Notice to commissioner of violations.

Any contractor or subcontractor, or employee or agent of a contractor or subcontractor, which learns of any violation of the provisions of section 4d-36 or 4d-37 shall, no later than seven calendar days after learning of such violation, notify the commissioner of such violation.

(June 18 Sp. Sess. P.A. 97-9, S. 38, 50; P.A. 11-51, S. 76.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 4d-39 - Remedies and penalties for violations.

(a) If any person violates any provision of section 4d-36, 4d-37 or 4d-38, the Attorney General may bring an action against such person in the superior court for the judicial district of Hartford seeking (1) damages on behalf of the state for such violation, (2) restitution for damages suffered by any person as a result of the violation or (3) imposition and recovery of a civil penalty of not more than fifty thousand dollars for the violation.

(b) In addition to the remedies under subsection (a) of this section, any person aggrieved by a violation of any provision of section 4d-36, 4d-37 or 4d-38 may bring an action in Superior Court to recover any damages suffered as a result of such violation.

(c) In any action brought under subsection (a) or (b) of this section, the court may (1) order disgorgement of any profits or other benefits derived as a result of a violation of any provision of section 4d-36, 4d-37 or 4d-38, (2) award punitive damages, costs or reasonable attorneys fees, or (3) order injunctive or other equitable relief. Proof of public interest or public injury shall not be required in any action brought under subsection (a) or (b) of this section. No action may be brought under subsection (a) or (b) of this section more than three years after the occurrence of such violation.

(d) Any person who knowingly and wilfully violates any provision of section 4d-36, 4d-37 or 4d-38 shall, for each such violation, be guilty of a class D felony.

(P.A. 88-230, S. 11, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; June 18 Sp. Sess. P.A. 97-9, S. 39, 50; P.A. 07-217, S. 11; P.A. 13-258, S. 33.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1997 regular and special sessions of the General Assembly, effective September 1, 1998); P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007; P.A. 13-258 amended Subsec. (d) to change penalty from fine of not more than $5,000 or imprisonment of not less than 1 year or more than 5 years to a class D felony.



Section 4d-40 - General Assembly access to state agency records under contracts, subcontracts and amendments thereto.

Each contract, subcontract or amendment to a contract or subcontract shall include provisions ensuring that the Joint Committee on Legislative Management and each nonpartisan office of the General Assembly shall continue to have access to state agency records that is not less than the access that said committee and such offices have on July 1, 1997.

(June 18 Sp. Sess. P.A. 97-9, S. 40, 50.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-41 - Interagency agreement between Joint Committee on Legislative Management and commissioner.

The Joint Committee on Legislative Management and the commissioner may, by interagency agreement, provide for the General Assembly (1) to receive information system and telecommunication system facilities, equipment and services pursuant to contracts, subcontracts or amendments to contracts or subcontracts, and (2) to interconnect with state agency information systems and telecommunication systems.

(June 18 Sp. Sess. P.A. 97-9, S. 41, 50; P.A. 11-51, S. 76.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 4d-42 - Interagency agreement between Chief Court Administrator and commissioner.

The Chief Court Administrator and the commissioner may, by interagency agreement, provide for the Judicial Department (1) to receive information system and telecommunication system facilities, equipment and services pursuant to contracts, subcontracts or amendments to contracts or subcontracts, and (2) to interconnect with state agency information systems and telecommunication systems.

(June 18 Sp. Sess. P.A. 97-9, S. 42, 50; P.A. 11-51, S. 76.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 4d-43 - Interagency agreements between constitutional officers and commissioner.

The Office of the Governor, Lieutenant Governor, Treasurer, Attorney General, Secretary of the State or Comptroller and the commissioner may, by interagency agreement, provide for such office (1) to receive information system and telecommunication system facilities, equipment and services pursuant to contracts, subcontracts or amendments to contracts or subcontracts, and (2) to interconnect with other state agency information systems and telecommunication systems.

(June 18 Sp. Sess. P.A. 97-9, S. 43, 50; P.A. 11-51, S. 76.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; pursuant to P.A. 11-51, “Chief Information Officer” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 4d-44 - Continuity of systems in event of expiration or termination of contract, amendment or subcontract or default of contractor or subcontractor.

Each contract, subcontract or amendment to a contract or subcontract shall include provisions ensuring continuity of state agency information system and telecommunication system facilities, equipment and services, in the event that work under such contract, subcontract or amendment is transferred back to the state or transferred to a different contractor, upon the expiration or termination of the contract, subcontract or amendment or upon the default of the contractor or subcontractor. Such provisions shall include, but not be limited to, (1) procedures for the orderly transfer to the state of (A) such facilities and equipment, (B) all software created or modified pursuant to the contract, subcontract or amendment, and (C) all public records, as defined in section 4d-33, which the contractor or subcontractor possesses or creates pursuant to such contract, subcontract or amendment, and (2) procedures for granting former state employees who were hired by such contractor or subcontractor the opportunity for reemployment with the state.

(June 18 Sp. Sess. P.A. 97-9, S. 44, 50; P.A. 00-66, S. 16.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 00-66 revised references to amendments to subcontracts.



Section 4d-45 - Review of contracts and amendments entered into pursuant to Department of Administrative Services requests for proposals.

(a) No contracts or amendments to contracts for information system or telecommunication system facilities, equipment or services, which are entered into by any state agency (1) pursuant to the request for proposal issued by the Department of Administrative Services dated February 21, 1997, or (2) in the event such request for proposal is withdrawn, suspended or superseded, pursuant to any similar request for proposal issued by the Department of Administrative Services, shall be effective except as provided in this section and sections 4d-46 and 4d-47.

(b) Upon the execution of any such contract or amendment, and upon the execution of any subsequent contract or amendment, the state agency shall promptly file the contract or amendment with the State Auditors.

(c) Not later than seventy-five days after any such contract or amendment is filed with the State Auditors, such auditors (1) shall conduct an independent evaluation of the contract or amendment to determine whether the provisions of the contract or amendment serve the best interests of the state, including, but not limited to, (A) efficiency, (B) economy, (C) contractor qualifications, including, but not limited to, capacity for performance and accountability, and (D) effective delivery of services, and (2) shall submit a report on their findings and conclusions, and the contract or amendment, to the General Assembly, through the clerks of the House of Representatives and the Senate. The State Auditors may, at any time before or after receipt of any such contract or amendment, execute contracts with independent consultants for assistance in conducting such evaluation and preparing such report.

(d) Upon receipt of a report and a contract or amendment from the State Auditors under subsection (c) of this section, the speaker of the House of Representatives and the president pro tempore of the Senate shall refer the report and contract or amendment to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and government administration, for their review. Such contract or amendment shall take effect forty-five days after the State Auditors submit the report and contract or amendment to the General Assembly unless the General Assembly rejects such contract or amendment as a whole by a three-fifths vote of either house.

(S.A. 97-21, S. 83, 106; P.A. 97-322, S. 2, 9; June 18 Sp. Sess. P.A. 97-9, S. 45, 50; P.A. 11-51, S. 84.)

History: S.A. 97-21, P.A. 97-322 and June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 11-51 amended Subsec. (a) to delete reference to Department of Information Technology, effective July 1, 2011.



Section 4d-46 - Disqualification of potential contractors and subcontractors which participate in Department of Administrative Services requests for proposals process.

(a) No business entity or individual shall be awarded a contract or amendment to a contract which is subject to the provisions of section 4d-45, if the business entity or individual directly or indirectly participates in any of the following activities on behalf of the state concerning such contract or amendment or any other contract or amendment to a contract for state agency information system or telecommunication system facilities, equipment or services: Preparation of the request for information or request for proposals, development of bid specifications or proposal requirements, evaluation of bids or proposals, or negotiations with potential contractors.

(b) No business entity or individual who is awarded any such contract or amendment may award a subcontract for any work under such contract or amendment to any business entity or individual who has participated in any of such activities listed in subsection (a) of this section.

(S.A. 97-21, S. 84, 106; June 18 Sp. Sess. P.A. 97-9, S. 46, 50.)

History: S.A. 97-21 and June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997.



Section 4d-47 - Hiring of state employees by contractors and subcontractors.

With respect to any state employee whose position is eliminated or who is laid off as a result of any contract or amendment to a contract which is subject to the provisions of this chapter and subsection (e) of section 1-205, subsection (c) of section 1-211, subsection (b) of section 1-212, section 4-5, 4a-50, 4a-51, subsection (b) of section 4a-57, subsection (a) of section 10a-151b, or subsection (a) of section 19a-110, or any subcontract for work under such contract or amendment, (1) the contractor shall hire the employee, upon application by the employee, unless the employee is hired by a subcontractor of the contractor, or (2) the employee may transfer to any vacant position in state service for which such employee is qualified, to the extent allowed under the provisions of existing collectively bargained agreements and the general statutes. If the contractor or any such subcontractor hires any such state employee and does not provide the employee with fringe benefits which are equivalent to, or greater than, the fringe benefits that the employee would have received in state service, the state shall, for two years after the employee terminates from state service, provide to the employee either (A) the same benefits that such employee received from the state, or (B) compensation in an amount which represents the difference in the value of the fringe benefits that such employee received when in state service and the fringe benefits that such employee receives from the contractor or subcontractor.

(S.A. 97-21, S. 85, 106; June 18 Sp. Sess. P.A. 97-9, S. 47, 50; P.A. 99-161, S. 7, 11; P.A. 00-187, S. 48, 75; P.A. 01-173, S. 2, 67; P.A. 11-131, S. 2.)

History: S.A. 97-21 and June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 99-161 made a technical change, effective July 1, 1999; P.A. 00-187 made a technical change, effective July 1, 2000; P.A. 01-173 made technical changes for the purposes of gender neutrality, effective July 1, 2001; P.A. 11-131 removed reference to repealed Sec. 32-6i(b), effective July 1, 2011.



Section 4d-48 - Disqualification of potential contractors and subcontractors for past nonperformance.

No contract or subcontract for state agency information system or telecommunication system facilities, equipment or services may be awarded to any business entity or individual pursuant to this chapter or subsection (e) of section 1-205, subsection (c) of section 1-211, subsection (b) of section 1-212, section 4-5, subsection (a) of section 10a-151b, or subsection (a) of section 19a-110 if such business entity or individual previously had a contract with the state or a state agency to provide information system or telecommunication system facilities, equipment or services and such prior contract was finally terminated by the state or a state agency within the previous five years for the reason that such business entity or individual failed to perform or otherwise breached a material obligation of the contract related to information system or telecommunication system facilities, equipment or services. If the termination of any such previous contract is contested in an arbitration or judicial proceeding, the termination shall not be final until the conclusion of such arbitration or judicial proceeding. If the fact-finder determines, or a settlement stipulates, that the contractor failed to perform or otherwise breached a material obligation of the contract related to information system or telecommunication system facilities, equipment or services, any award of a contract pursuant to said chapter or sections during the pendency of such arbitration or proceeding shall be rescinded and the bar provided in this section shall apply to such business entity or individual.

(June 18 Sp. Sess. P.A. 97-9, S. 48, 50; P.A. 00-187, S. 49, 75; P.A. 11-131, S. 3.)

History: June 18 Sp. Sess. P.A. 97-9 effective July 1, 1997; P.A. 00-187 made a technical change, effective July 1, 2000; P.A. 11-131 removed reference to repealed Sec. 32-6i(b), effective July 1, 2011.






Chapter 61a - Educational Technology

Section 4d-80 - Commission for Educational Technology.

(a) There is established a Commission for Educational Technology within the Department of Administrative Services. The commission shall consist of the following members or their designees: (1) The Secretary of the Office of Policy and Management, the Commissioner of Administrative Services, the Commissioner of Education, the Commissioner of Economic and Community Development, the president of The University of Connecticut and the president of the Board of Regents for Higher Education, the State Librarian and the Consumer Counsel, (2) one member each representing the Connecticut Conference of Independent Colleges, the Connecticut Association of Boards of Education, the Connecticut Conference of Municipalities, the Connecticut Council of Small Towns and the Connecticut Library Association, (3) four members who represent business or have expertise in information technology, two of whom shall be appointed by the Governor, one of whom shall be appointed by the speaker of the House of Representatives and one of whom shall be appointed by the president pro tempore of the Senate, (4) one member who is a chief elected official of a municipality, who shall be appointed by the minority leader of the Senate, and (5) one member who is a representative of small business who shall be appointed by the minority leader of the House of Representatives. The commission shall convene a meeting at least once during each calendar quarter.

(b) The Governor shall appoint a chairperson from among the members of the commission or their designees. Subject to the provisions of chapter 67, and within available appropriations, the commission may appoint an executive director and such other employees as may be necessary for the discharge of the duties of the commission. Notwithstanding any provision of the general statutes, the executive director shall have the option to elect participation in the state employees retirement system, or the alternate retirement program established for eligible employees in higher education or the teachers’ retirement system.

(c) The commission shall:

(1) Be the principal educational technology policy advisor for state government;

(2) Develop, oversee and direct the attainment of state-wide technology goals including:

(A) Connecting all institutions of higher education, libraries, public elementary and secondary schools, regional educational service centers and other parties through a state-wide high speed, flexible network that will allow for video, voice and data transmission;

(B) Wiring all school classrooms and connecting them to the Internet and to the state-wide high speed network through wired, wireless, or any other digital transmission technology providing high speed connectivity;

(C) Providing access for all public schools, public libraries and libraries at institutions of higher education to a core set of on-line full text resources and to the ability to purchase collaboratively for other collections in order to maximize buying power;

(D) Ensuring, in cooperation with the State Board of Education, competency in computing skills by the sixth grade for all students;

(E) Ensuring competency in specific computing skills and the integration of technology into the curriculum for all public school teachers;

(F) Ensuring that institutions of higher education offer a wide range of course and degree programs via the Internet and through other synchronous and asynchronous methods;

(3) Coordinate the activities of all state agencies, educational institutions and other parties involved in the creation and management of a reliable and secure network that will offer connectivity and allow for the transmission of video, voice and data transmission to every library, school, regional educational service center and institution of higher education;

(4) Be the liaison between the Governor and the General Assembly and local, state and federal organizations and entities with respect to educational technology matters;

(5) Develop and maintain a long-range plan and make related recommendations for the coordination of educational technology. The plan shall (A) establish clear goals and a strategy for using telecommunications and information technology to improve education, (B) include a professional development strategy to ensure that teachers and faculty know how to use the new technologies to improve education, (C) include an assessment of the telecommunications, hardware, software and other services that will be needed to improve education, and (D) include an evaluation process that monitors progress towards the specified goals;

(6) Measure the availability and usage of Internet access sites available to the public, including, but not limited to, those maintained by state and local government agencies, libraries, schools, institutions of higher education, nonprofit organizations, businesses and other organizations and recommend strategies for reducing the disparities in Internet accessibility and usage across the state and among all potential users;

(7) Establish methods and procedures to ensure the maximum involvement of members of the public, educators, librarians, representatives of higher education, the legislature and local officials in educational technology matters and organize, as necessary, advisory boards consisting of individuals with expertise in a particular discipline significant to the work of the commission;

(8) On or before January 1, 2001, and annually thereafter, the commission shall report, in accordance with section 11-4a, on its activities, progress made in the attainment of the state-wide technology goals as outlined in the long-range plan and any recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to education and appropriations and the budgets of state agencies, the State Board of Education, and the Board of Regents for Higher Education. The report shall include recommendations for adjustments to the funding formula for grants pursuant to section 10-262n if there are school districts that are at a disadvantage in terms of wiring their schools and the use of technology in their schools;

(9) Enter into such contractual agreements, in accordance with established procedures, as may be necessary to carry out the provisions of this section;

(10) Take any other action necessary to carry out the provisions of this section.

(d) The Commission for Educational Technology may request any office, department, board, commission or other agency of the state to supply such reports, information and assistance as may be necessary or appropriate in order to carry out its duties and requirements.

(e) For purposes of this section, educational technology shall include, but not be limited to: (1) Computer-assisted instruction; (2) information retrieval and data transfer; (3) telecommunications related to voice, data and video transmission of instruction related materials and courses; (4) the development and acquisition of educational software; and (5) the instructional uses of the Internet and other technologies.

(P.A. 00-187, S. 33, 75; P.A. 01-173, S. 3, 4, 51, 67; P.A. 11-48, S. 285; 11-51, S. 85; 11-80, S. 1; P.A. 13-247, S. 255.)

History: P.A. 00-187 effective July 1, 2000 (Revisor’s note: In codifying this section the Revisors deemed an erroneous reference in Subsec. (c)(9) to “section 40 of this act” to be a reference to section 41 of the act since that section provides for information technology grants); P.A. 01-173 amended Subsec. (a) to make technical changes, amended Subsec. (b) to add provisions re executive director retirement options and amended Subsec. (c)(2)(C) to add public schools, effective July 1, 2001; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 11-51 amended Subsec. (a) to place commission within Department of Administrative Services and to change “Chief Information Officer of the Department of Information Technology” to “Commissioner of Administrative Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a)(1), effective July 1, 2011; P.A. 13-247 amended Subsec. (a)(1) by adding, as members, the Secretary of the Office of Policy and Management, Commissioner of Economic and Community Development, president of The University of Connecticut and Consumer Counsel and by removing, as members, the chairperson of the Public Utilities Regulatory Authority and chief executive officers of the constituent units of the state system of higher education, amended Subsec. (a)(2) by adding, as members, representatives of the Connecticut Conference of Municipalities and the Connecticut Council of Small Towns and by removing, as members, representatives of the Connecticut Association of Public School Superintendents and the Connecticut Educators Computer Association, deleted former Subsec. (a)(3) re secondary and elementary school teachers, redesignated existing Subsec. (a)(4) as Subsec. (a)(3) and amended same by changing “four members who represent business and have expertise in information technology” to “four members who represent business or have expertise in information technology” and changing appointing authorities for such members, added new Subsec. (a)(4) re chief elected official of a municipality, added new Subsec. (a)(5) re representative of small business, added provision re meeting once per quarter and deleted provision re Lieutenant Governor convening meeting on or before September 1, 2000, in Subsec. (a), amended Subsec. (b) by changing provision re election of chairperson by commission to appointment of chairperson by Governor and made technical changes, effective July 1, 2013.



Section 4d-81 - Educational technology account.

There is established an educational technology account. The Commission for Educational Technology shall deposit in said account any private donation, bequest or devise made to it to assist in the attainment of the state-wide technology goals established pursuant to subdivision (2) of subsection (c) of section 4d-80. Said account is intended to be in addition to those resources that are appropriated by the state for technology purposes. The commission shall use the resources of the account for activities related to the attainment of such goals.

(P.A. 00-187, S. 34, 75; June Sp. Sess. P.A. 01-9, S. 1, 131.)

History: P.A. 00-187 effective July 1, 2000 (Revisor’s note: A reference to “The Commission on Educational Technology” was changed editorially by the Revisors to “The Commission for Educational Technology” for consistency with Sec. 4d-80); June Sp. Sess. P.A. 01-9 changed the name of the Educational Technology Fund to the educational technology account, effective July 1, 2001.



Section 4d-81a - Grants to further the use of technology.

The Department of Administrative Services may make grants to further the use of technology, including education in technology.

(June Sp. Sess. P.A. 01-9, S. 79, 131; P.A. 11-51, S. 76.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 4d-82 - Connecticut Education Network. State-wide Universal Service Fund application.

(a) The Commission for Educational Technology shall develop, with the advice and assistance of the State Board of Education, the Board of Regents for Higher Education and the Department of Administrative Services, a five-year plan for the implementation of the Connecticut Education Network to provide state-of-the-art, high-speed, reliable Internet access and video, voice and data transmissions that electronically link all educational institutions in the state, including public and independent institutions of higher education, the state’s libraries and all elementary, middle and secondary schools and other institutions including businesses, job centers and community organizations. The plan shall include the establishment of a Connecticut Digital Library as a component of the Connecticut Education Network to ensure on-line access by all students and citizens to essential library and information resources. The State Library, in conjunction with the Board of Regents for Higher Education, shall administer the Connecticut Digital Library. The Connecticut Digital Library shall provide access to available on-line electronic full-text databases, a state-wide electronic catalog and interlibrary loan system and the electronic and physical delivery of library resources. The Connecticut Digital Library shall include elements specifically designed to meet the educational and research needs of the general public, higher education students and faculty and elementary and secondary school students and teachers.

(b) The commission shall oversee the preparation and submission of a state-wide application to the federal Universal Service Fund to enhance connectivity to the Connecticut Education Network, maximize participation and grant attainment rates, and reduce overly burdensome administrative requirements which discourage local involvement. No later than the annual federal funding deadline, and for every subsequent universal service funding cycle, the commission, or its designee, shall submit a state-wide application for universal service funds. Each local and regional board of education and public library that is designated by the commission for connection to the Connecticut Education Network shall be deemed to have authorized the commission or its designee to submit an application for such funds on its behalf.

(P.A. 00-187, S. 35, 75; P.A. 01-173, S. 5, 67; P.A. 03-76, S. 37; P.A. 06-192, S. 8; P.A. 11-48, S. 285.)

History: P.A. 00-187 effective July 1, 2000; P.A. 01-173 amended Subsec. (b) to make a technical change, effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (b), effective June 3, 2003; P.A. 06-192 amended Subsec. (b) by deleting language re feasibility report, by changing deadline from March 31, 2001, to the annual federal funding deadline, by inserting “or its designee” re commission and by adding language allowing commission to submit application for funds on behalf of boards of education and libraries, effective July 1, 2006; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011 (Revisor’s note: In Subsec. (a), “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services” to conform with changes made by P.A. 11-51, S. 76).



Section 4d-82a - Ed-Net account.

(a) There is established a separate nonlapsing account within the General Fund to be known as the Ed-Net account. Any reimbursements received by the Department of Administrative Services for costs associated with the Connecticut Education Network shall be deposited in the General Fund and credited to the Ed-Net account to be used by said department to support the costs of said network.

(b) The funds made available to the Department of Administrative Services in subsection (a) of this section, for Ed-Net, may be transferred by said department to state agencies requiring funds for such purpose.

(May 9 Sp. Sess. P.A. 02-7, S. 99; P.A. 11-51, S. 76.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 4d-83 - Technical assistance. Purchasing under state-wide contracts.

The Department of Administrative Services, in consultation with the Department of Education, shall provide (1) technical assistance to local and regional boards of education and technical high schools to expand their educational technology capabilities, including, but not limited to, wiring, Internet connectivity and technical support, and (2) opportunities for such boards of education and schools to purchase under state-wide contracts.

(P.A. 00-187, S. 36, 75; P.A. 09-143, S. 3; P.A. 11-51, S. 76; P.A. 12-116, S. 87.)

History: P.A. 00-187 effective July 1, 2000; P.A. 09-143 deleted former Subsec. (b) re annual report and made a conforming change; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 4d-84 - Technology standards.

The Department of Administrative Services, after consultation with the Commission for Educational Technology and the State Board of Education, shall develop minimum and model technology standards, including wiring, wireless and connectivity standards, for school construction projects under chapter 173 and for the grant program established pursuant to section 10-262n.

(P.A. 00-187, S. 38, 75; P.A. 11-51, S. 76.)

History: P.A. 00-187 effective July 1, 2000; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 4d-84 and 4d-85 - and 4d-85. Technology standards. State-wide standard for teacher and administrator competency in the use of technology for instructional purposes.

Sections 4d-84 and 4d-85 are repealed, effective July 1, 2013.

(P.A. 00-187, S. 38, 42, 75; P.A. 04-157, S. 3; P.A. 11-51, S. 76; P.A. 13-247, S. 389.)



Section 4d-85 - State-wide standard for teacher and administrator competency in the use of technology for instructional purposes.

The Department of Education, in cooperation with the Commission for Educational Technology, shall develop, by July 1, 2001, and shall update every two years thereafter: (1) A state-wide standard for teacher and administrator competency in the use of technology for instructional purposes, and (2) a state-wide plan to assist teachers and administrators to achieve the standard. The commission shall assess the resources necessary to achieve such goal. The commission shall submit the plan to the General Assembly.

(P.A. 00-187, S. 42, 75; P.A. 04-57, S. 3.)

History: P.A. 00-187 effective July 1, 2000; P.A. 04-57 switched Department of Education and Commission for Educational Technology in roles as cooperating agency and lead agency, effective July 1, 2004.






Chapter 61b - Geospatial Information Systems

Section 4d-90 - Geospatial information. Capacity, policies and standards. Grants. Assistance to municipalities and regional planning agencies. Report.

(a) The Office of Policy and Management shall constitute a successor department to the Geospatial Information Systems Council in accordance with the provisions of sections 4-38d and 4-39.

(b) The Secretary of the Office of Policy and Management shall coordinate geospatial information system capacity for municipalities, regional planning agencies and the state and establish policies for the collection, management and distribution of geospatial information. The secretary shall set standards for the acquisition, management and reporting of geospatial information and the acquisition, creation or use of applications employing such information by any executive branch agency. In establishing such capacity, policies or standards the secretary shall consult with municipalities, regional planning agencies, state agencies and other users of geospatial information system technology. The purpose of any such system shall be to facilitate communication and coordination regarding the use of geospatial information system technology, eliminate duplicative use of such technology and expand the use of geospatial information within the state.

(c) The secretary may apply for federal grants and may accept and expend such grants on behalf of the state.

(d) The secretary shall, within available appropriations, administer a program of technical assistance to municipalities and regional planning agencies to develop geospatial information systems and shall periodically recommend improvements to the geospatial information system provided for in subsection (b) of this section.

(e) On or before January 1, 2014, and annually thereafter, the secretary shall submit, in accordance with section 11-4a, a report on activities under this section to the joint standing committee of the General Assembly having cognizance of matters relating to planning and development.

(June Sp. Sess. P.A. 05-3, S. 84; P.A. 08-19, S. 4; P.A. 10-32, S. 154; P.A. 11-48, S. 271; 11-51, S. 65, 144; 11-80, S. 8; P.A. 13-247, S. 214; 13-299, S. 6.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005; P.A. 08-19 amended Subsec. (a) to change meeting requirement from one each month to one each calendar quarter, effective April 29, 2008; P.A. 10-32 made a technical change in Subsec. (a)(12), effective May 10, 2010; P.A. 11-48 amended Subsec. (a) to replace “Chancellor of the Connecticut State University System” with “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-51 amended Subsec. (a) to replace Commissioner of Public Works with Commissioners of Administrative Services and Construction Services, to replace Commissioners of Public Safety and Emergency Management and Homeland Security with Commissioner of Emergency Services and Public Protection, and to delete “Chief Information Officer of the Department of Information Technology”, effective July 1, 2011; P.A. 11-80 amended Subsec. (a) by changing “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and deleting references to Executive Director of the Connecticut Siting Council and chairperson of the Public Utilities Control Authority, effective July 1, 2011; P.A. 13-247 amended Subsec. (a) to delete “Commissioner of Construction Services”, effective July 1, 2013; P.A. 13-299 replaced former Subsec. (a) re Geospatial Information Systems Council with new Subsec. (a) re Office of Policy and Management as successor agency to said council, amended Subsec. (b) to delete “within available appropriations” and requirement that capacity be uniform, to replace provisions re duties in former Subdivs. (1) and (2) with provisions re requirements to establish policies and standards re geospatial information, to replace provision re purpose of system as providing guidance or assistance to municipal and state officials with provision re facilitation of communication, coordination and expansion re geospatial information, amended Subsec. (e) to change date of initial report from January 1, 2006, to January 1, 2014, and made technical and conforming changes, effective July 1, 2013 (Revisor’s note: In Subsec. (a), a reference to “Geospatial Systems Information Council” was changed editorially by the Revisors to “Geospatial Information Systems Council” for accuracy).






Chapter 61c - Broadband Internet and Communications Infrastructure (Repealed)

Section 4d-100 - Broadband Internet Coordinating Council. Membership. Duties.

Section 4d-100 is repealed, effective July 1, 2011.

(P.A. 07-254, S. 3; P.A. 11-80, S. 140.)









Title 4e - State Contracting

Chapter 62 - State Contracting Standards Board

Section 4e-1 - Definitions.

For the purposes of sections 4e-1 to 4e-47, inclusive:

(1) “Best value selection” means a contract selection process in which the award of a contract is based on a combination of quality, timeliness and cost factors;

(2) “Bid” means an offer, submitted in response to an invitation to bid, to furnish supplies, materials, equipment, construction or contractual services to a state contracting agency under prescribed conditions at a stated price;

(3) “Bidder” means a business submitting a bid in response to an invitation to bid by a state contracting agency;

(4) “Business” means any individual or sole proprietorship, partnership, firm, corporation, trust, limited liability company, limited liability partnership, joint stock company, joint venture, association or other legal entity through which business for profit or not-for-profit is conducted;

(5) “Competitive bidding” means the submission of prices by a business competing for a contract to provide supplies, materials, equipment or contractual services to a state contracting agency, under a procedure in which the contracting authority does not negotiate prices, as set forth in statutes and regulations concerning procurement;

(6) “Consultant” means (A) any architect, professional engineer, landscape architect, land surveyor, accountant, interior designer, environmental professional or construction administrator, who is registered or licensed to practice such person’s profession in accordance with the applicable provisions of the general statutes, (B) any planner or any environmental, management or financial specialist, or (C) any person who performs professional work in areas including, but not limited to, educational services, medical services, information technology and real estate appraisal;

(7) “Consultant services” means those professional services rendered by a consultant and any incidental services that a consultant and those in the consultant’s employ are authorized to perform;

(8) “Contract” or “state contract” means an agreement or a combination or series of agreements between a state contracting agency or quasi-public agency and a business for:

(A) A project for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building, public work, mass transit, rail station, parking garage, rail track or airport;

(B) Services, including, but not limited to, consultant and professional services;

(C) The acquisition or disposition of personal property;

(D) The provision of goods and services, including, but not limited to, the use of purchase of services contracts and personal service agreements;

(E) The provision of information technology, state agency information system or telecommunication system facilities, equipment or services;

(F) A lease; or

(G) A licensing agreement;

“Contract” or “state contract” does not include a contract between a state agency or a quasi-public agency and a political subdivision of the state;

(9) “Term contract” means the agreement reached when the state accepts a bid or proposal to furnish supplies, materials, equipment or contractual services at a stated price for a specific period of time in response to an invitation to bid;

(10) “Contract risk assessment” means (A) the identification and evaluation of loss exposures and risks, including, but not limited to, business and legal risks associated with the contracting process and the contracted goods and services, and (B) the identification, evaluation and implementation of measures available to minimize potential loss exposures and risks;

(11) “Contractor” means any business that is awarded, or is a subcontractor under, a contract or an amendment to a contract with a state contracting agency under statutes and regulations concerning procurement, including, but not limited to, a small contractor, minority business enterprise, an individual with a disability, as defined in section 4a-60, or an organization providing products and services by persons with disabilities;

(12) “Contractual services” means the furnishing of labor by a contractor, not involving the delivery of a specific end product other than reports, which are merely incidental to the required performance and includes any and all laundry and cleaning service, pest control service, janitorial service, security service, the rental and repair, or maintenance, of equipment, machinery and other state-owned personal property, advertising and photostating, mimeographing, human services and other service arrangements where the services are provided by persons other than state employees. “Contractual services” includes the design, development and implementation of technology, communications or telecommunications systems or the infrastructure pertaining thereto, including hardware and software and services for which a contractor is conferred a benefit by the state, whether or not compensated by the state. “Contractual services” does not include employment agreements or collective bargaining agreements;

(13) “Data” means recorded information, regardless of form or characteristic;

(14) “Vote of two-thirds of the members of the board present and voting” means a vote by the State Contracting Standards Board that is agreed upon by two-thirds of the members of the State Contracting Standards Board present and voting for a particular purpose and that includes the vote of one member of the board appointed by a legislative leader;

(15) “Electronic” means electrical, digital, magnetic, optical, electromagnetic, or any other similar technology;

(16) “Emergency procurement” means procurement by a state contracting agency, quasi-public agency, as defined in section 1-120, judicial department or constituent unit of higher education that is made necessary by a sudden, unexpected occurrence that poses a clear and imminent danger to public safety or requires immediate action to prevent or mitigate the loss or impairment of life, health, property or essential public services or in response to a court order, settlement agreement or other similar legal judgment;

(17) “Equipment” means personal property of a durable nature that retains its identity throughout its useful life;

(18) “Materials” means items required to perform a function or used in a manufacturing process, particularly those incorporated into an end product or consumed in its manufacture;

(19) “Nonprofit agency” means any organization that is not a for-profit business under 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, makes no distribution to its members, directors or officers and provides services contracted for by (A) the state, or (B) a nonstate entity;

(20) “Professional services” means any type of service to the public that requires that members of a profession rendering such service obtain a license or other legal authorization as a condition precedent to the rendition thereof, including, but not limited to, the professional services of architects, professional engineers, or jointly by architects and professional engineers, landscape architects, certified public accountants and public accountants, land surveyors, attorneys-at-law, psychologists, licensed marital and family therapists, licensed professional counselors and licensed clinical social workers as well as such other professional services described in section 33-182a;

(21) “Privatization contract” means an agreement or series of agreements between a state contracting agency and a person or entity in which such person or entity agrees to provide services that are substantially similar to and in lieu of services provided, in whole or in part, by state employees, other than contracts with a nonprofit agency, which are in effect as of January 1, 2009, and which through a renewal, modification, extension or rebidding of contracts continue to be provided by a nonprofit agency;

(22) “Procurement” means contracting for, buying, purchasing, renting, leasing or otherwise acquiring or disposing of, any supplies, services, including but not limited to, contracts for purchase of services and personal service agreements, interest in real property, or construction, and includes all government functions that relate to such activities, including best value selection and qualification based selection;

(23) “Proposer” means a business submitting a proposal to a state contracting agency in response to a request for proposals or other competitive sealed proposal;

(24) “Public record” means a public record, as defined in section 1-200;

(25) “Qualification based selection” means a contract selection process in which the award of a contract is primarily based on an assessment of contractor qualifications and on the negotiation of a fair and reasonable price;

(26) “Regulation” means regulation, as defined in section 4-166;

(27) “Request for proposals” means all documents, whether attached or incorporated by reference, utilized for soliciting proposals;

(28) “State contracting agency” means any executive branch agency, board, commission, department, office, institution or council. “State contracting agency” does not include the judicial branch, the legislative branch, the offices of the Secretary of the State, the State Comptroller, the Attorney General, the State Treasurer, with respect to their constitutional functions, any state agency with respect to contracts specific to the constitutional and statutory functions of the office of the State Treasurer. For the purposes of section 4e-16, “state contracting agency” includes any constituent unit of the state system of higher education and for the purposes of section 4e-19, “state contracting agency” includes the State Education Resource Center, established under section 10-4q;

(29) “Subcontractor” means a subcontractor of a contractor for work under a contract or an amendment to a contract;

(30) “Supplies” means any and all articles of personal property, including, but not limited to, equipment, materials, printing, insurance and leases of real property, excluding land or a permanent interest in land furnished to or used by any state agency;

(31) “Infrastructure facility” means a building, structure or network of buildings, structures, pipes, controls and equipment that provide transportation, utilities, public education or public safety services. Infrastructure facility includes government office buildings, public schools, jails, water treatment plants, distribution systems and pumping stations, wastewater treatment plants, collections systems and pumping stations, solid waste disposal plants, incinerators, landfills, and related facilities, public roads and streets, highways, public parking facilities, public transportation systems, terminals and rolling stock, rail, air and water port structures, terminals and equipment; and

(32) “State employee” means state employee, as defined in section 5-154 and, for purposes of section 4e-16, state employee includes an employee of any state contracting agency.

(Sept. Sp. Sess. P.A. 07-1, S. 1; P.A. 13-247, S. 190; 13-286, S. 1.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009; P.A. 13-247 amended Subdiv. (28) to redefine “state contracting agency” by deleting provision re regional educational service centers, effective July 1, 2013; P.A. 13-286 amended Subdiv. (28) to redefine “state contracting agency” by adding provision re State Education Resource Center and regional educational service centers and making a technical change, effective July 12, 2013.



Section 4e-2 - State Contracting Standards Board. Established. Members. Chairperson. Executive director. Chief Procurement Officer. Duties. Prohibited activities of employees. Rules of the board. Quorum.

(a) There is established a State Contracting Standards Board that shall consist of fourteen members appointed as follows: Eight members by the Governor, two members by the speaker of the House of Representatives, two members by the president pro tempore of the Senate, one member by the majority leader of the Senate and one member by the majority leader of the House of Representatives. In the event that the party of the Governor also controls both houses of the General Assembly, the board shall be appointed as follows: Eight members by the Governor, one member by the president pro tempore of the Senate, one member by the speaker of the House of Representatives, one member by the majority leader of the Senate, one member of the majority leader of the House of Representatives, one member by the minority leader of the Senate and one member by the minority leader of the House of Representatives.

(b) Each member shall have demonstrated sufficient knowledge by education, training or experience in one or more of the following enumerated areas: (1) Procurement; (2) contract negotiation, selection and drafting; (3) contract risk assessment; (4) competitive bidding and proposal procedures; (5) real estate transactions, including the purchase, sale and lease of real estate and buildings; (6) building construction and architecture; (7) business insurance and bonding; (8) ethics in public contracting; (9) federal and state statutes, procurement policies and regulations; (10) outsourcing and privatization analysis; (11) small and minority business enterprise development; (12) engineering and information technologies; (13) human services; and (14) personnel and labor relations, provided such education, training or experience was acquired over not less than a continuous five-year period within the ten-year period preceding such appointment.

(c) The chairperson of the board shall be appointed by the Governor. The terms of the members shall be coterminous with the terms of the appointing authority for each member and subject to the provisions of section 4-1a. If any vacancy occurs on the board, the appointing authority having the power to make the appointment under the provisions of this section shall appoint a person in accordance with the provisions of this section.

(d) The State Contracting Standards Board shall be within the Office of Governmental Accountability established under section 1-300.

(e) The chairperson of the board and other members of the board shall be compensated two hundred dollars per diem. No person shall serve on the board who is a state or municipal employee. No board member or any spouse, child, stepchild, parent or sibling of such board member shall be directly involved in any enterprise that does business with the state.

(f) The Governor shall appoint an executive director of the board who shall serve as an ex-officio, nonvoting member of the board. The executive director shall be appointed in accordance with the provisions of section 4-7 and may be removed from office for reasonable cause, in accordance with chapter 67. The board shall, annually, conduct a performance evaluation of such executive director. The executive director shall report to the chairperson of the board and, in consultation with the Chief Procurement Officer, (1) conduct comprehensive planning with respect to the administrative functions of the board; (2) coordinate the budget and personnel activities of the board; (3) cause the administrative organization of the board to be examined with a view to promoting economy and efficiency; (4) act as the external liaison for the board; and (5) execute such other duties as may be assigned by the chairperson of the board or the board, as applicable. The executive director may enter into such contractual agreements as may be necessary for the discharge of the director’s duties.

(g) The board shall appoint a Chief Procurement Officer for a term not to exceed six years, unless reappointed pursuant to the provisions of this subsection. The Chief Procurement Officer shall report to the board and annually be evaluated by, and serve at the pleasure of, the board. For administrative purposes only, the Chief Procurement Officer shall be supervised by the executive director.

(1) The Chief Procurement Officer shall be responsible for carrying out the policies of the board relating to procurement including, but not limited to, oversight, investigation, auditing, agency procurement certification and procurement and project management training and enforcement of said policies as well as the application of such policies to the screening and evaluation of current and prospective contractors. The Chief Procurement Officer may enter into such contractual agreements as may be necessary for the discharge of the duties as set forth in this subsection and by the board, including, but not limited to, recommending best practices and providing operational and administrative assistance to state agencies determined, by the board, to be in violation of sections 4e-16 to 4e-47, inclusive.

(2) In addition to the duties set forth by the board, the Chief Procurement Officer shall (A) oversee state contracting agency compliance with the provisions of statutes and regulations concerning procurement; (B) monitor and assess the performance of the procurement duties of each agency procurement officer; (C) administer the certification system and monitor the level of agency compliance with the requirements of statutes and regulations concerning procurement, including, but not limited to, the education and training, performance and qualifications of agency procurement officers; (D) review and monitor the procurement processes of each state contracting agency, quasi-public agencies and institutions of higher education; and (E) serve as chairperson of the Contracting Standards Advisory Council and an ex-officio member of the Vendor and Citizen Advisory Panel.

(h) The board may contract with consultants and professionals on a temporary or project by project basis and may employ, subject to the provisions of chapter 67, such employees as may be necessary to carry out the provisions of this section.

(i) The reasonable expenses of the State Contracting Standards Board and its employees shall be paid from the budget of the board, upon the approval of the board.

(j) No employee of the State Contracting Standards Board shall hold another state or municipal position. No nonclerical employee of the board or any spouse, child, stepchild, parent or sibling of such employee, shall be associated with an enterprise that does business with the state. For purposes of this subsection, “associated with” means “business with which he is associated”, as defined in section 1-79. Each member and employee of the State Contracting Standards Board shall file, with the board and with the Office of State Ethics, a statement of financial interests, as described in section 1-83. Such statement shall be a public record. Such statements for the preceding calendar year shall be filed with the Office of State Ethics, as required by law, if such employee or member held such a position during the preceding calendar year.

(k) Any violation of the provisions of subsection (j) of this section shall constitute a violation of part I of chapter 10 and may be the subject of a complaint and investigation filed and conducted in accordance with the provisions of section 1-82.

(l) The board shall adopt such rules as it deems necessary for the conduct of its internal affairs, in accordance with section 4-167, including, but not limited to, rules of procedure for any audit undertaken pursuant to section 4e-6.

(m) Eight members of the board, including not less than one member appointed by a legislative leader, shall constitute a quorum which shall be required for the transaction of business by the board.

(Sept. Sp. Sess. P.A. 07-1, S. 2; P.A. 11-48, S. 67.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009; P.A. 11-48 amended Subsec. (d) by replacing language re independent body within Executive Department with language re Office of Governmental Accountability, effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 4e-3 - Exercise of rights, powers, duties and authority relating to the procurement policies of the state by the board.

(a) All rights, powers, duties and authority relating to the procurement policies of the state, vested in, or exercised by, any state contracting agency may also be exercised by the board, provided such rights, powers, duties and authority may be exercised by the board as provided in this section and sections 4e-4 to 4e-47, inclusive, and absent any affirmative action by the board, pursuant to said sections, shall not be deemed to limit or restrict the exercise of such rights, powers, duties and authority by any such state contracting agency. Such rights, powers, duties and authority shall include the following:

(1) Acquisition of supplies, services, and construction, and the management, control, warehousing, sale, and disposal of supplies, services, and construction;

(2) Any state contracting and procurement processes, including, but not limited to, leasing and property transfers, purchasing or leasing of supplies, materials or equipment, consultant or consultant services, purchase of service agreements or privatization contracts; and

(3) Contracts for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building.

(b) Notwithstanding any provision of chapter 14 upon request by the board, each state contracting agency, including institutions of higher education, shall provide the board, in a timely manner, with such procurement information as the board deems necessary. The board shall have access to all information, files and records related to any state contracting agency in furtherance of the board’s duties, as described in this section and sections 4e-4 to 4e-47, inclusive. Nothing in this section shall be construed to require the board’s disclosure of documents that are exempt from disclosure pursuant to chapter 14.

(Sept. Sp. Sess. P.A. 07-1, S. 3.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-4 - Authority and responsibilities of the board with respect to procurements by state contracting agencies.

Except as otherwise provided in the general statutes, the board shall have the following authority and responsibilities with respect to procurements by state contracting agencies:

(a) Recommend the repeal of repetitive, conflicting or obsolete statutes concerning state procurement;

(b) Review and make recommendations concerning proposed legislation and regulations concerning procurement, management, control, and disposal of any and all supplies, services, and construction to be procured by the state, including, but not limited to:

(1) Conditions and procedures for delegation of procurement authority;

(2) Prequalification, suspension, debarment and reinstatement of prospective bidders and contractors;

(3) Small purchase procedures;

(4) Conditions and procedures for the procurement of perishables and items for resale;

(5) Conditions and procedures for the use of source selection methods authorized by statutes and regulations concerning procurement;

(6) Conditions and procedures for the use of emergency procurements;

(7) Conditions and procedures for the selection of contractors by processes or methods that restrict full and open competition;

(8) The opening or rejection of bids and offers, and waiver of errors in bids and offers;

(9) Confidentiality of technical data and trade secrets submitted by actual or prospective bidders;

(10) Partial, progressive and multiple awards;

(11) Supervision of storerooms and inventories, including determination of appropriate stock levels and the management, transfer, sale or other disposal of publicly-owned supplies;

(12) Definitions and classes of contractual services and procedures for acquiring such services;

(13) Regulations providing for conducting cost and price analysis;

(14) Use of payment and performance bonds;

(15) Guidelines for use of cost principles in negotiations, adjustments and settlements; and

(16) Identification of procurement best practices;

(c) Adopt regulations, pursuant to chapter 54, to carry out the provisions of statutes concerning procurement, in order to facilitate consistent application of the law and require the implementation of procurement best practices;

(d) Make recommendations with regard to information systems for state procurement including, but not limited to, data element and design and the State Contracting Portal;

(e) Develop a guide to state statutes and regulations concerning procurement, for use by all state contracting agencies;

(f) Assist state contracting agencies in complying with the statutes and regulations concerning procurement by providing guidance, models, advice and practical assistance to state contracting agency staff relating to: (1) Buying the best service at the best price, (2) properly selecting contractors, and (3) drafting contracts that achieve state goals of accountability, transparency and results based outcomes and to protect taxpayers’ interest;

(g) Train and oversee the agency procurement officer of each state contracting agency and any contracting officers thereunder;

(h) Review and certify, on or after January 1, 2009, that a state contracting agency’s procurement processes are in compliance with statutes and regulations concerning procurement by:

(1) Establishing procurement and project management education and training criteria and certification procedures for agency procurement officers and contracting officers. All agency procurement officers and contracting officers designated under this provision shall be required to maintain the certification in good standing at all times while performing procurement functions;

(2) Approving an ethics training course, in consultation with the Office of State Ethics, including, but not limited to, state employees involved in procurement and for state contractors and substantial subcontractors who are prequalified pursuant to chapter 58a. Such ethics training course may be developed and provided by the Office of State Ethics or by any person, firm or corporation provided such course is approved by the State Contracting Standards Board;

(i) Recertify each state contracting agency’s procurement processes, triennially, and provide agencies with notice of any certification deficiency and exercise those powers authorized by section 4e-34, 4e-39 or 4e-40, as applicable, if a determination of noncompliance is made;

(j) Define the contract data reporting requirements to the board for state agencies concerning information on: (1) The number and type of state contracts of each state contracting agency currently in effect state-wide; (2) the term and dollar value of such contracts; (3) a list of client agencies; (4) a description of services purchased under such contracts; (5) contractor names; (6) an evaluation of contractor performance, including, but not limited to records pertaining to the suspension or disqualification of contractors, and assuring such information is available on the State Contracting Portal; and (7) a list of contracts and contractors awarded without full and open competition stating the reasons for and identifying the approving authority; and

(k) Provide the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to government administration with recommendations concerning the statutes and regulations concerning procurement.

(Sept. Sp. Sess. P.A. 07-1, S. 4.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-5 - Appointment of agency procurement officers. Responsibilities. State procurement and project management education and training program. Regulations.

(a)(1) The head of each state contracting agency shall appoint an agency procurement officer. Such officer shall serve as the liaison between the agency and the Chief Procurement Officer on all matters relating to the agency’s procurement activity, including, but not limited to, implementation and compliance with the provisions of statutes and regulations concerning procurement and any policies or regulations adopted by the board, coordination of the training and education of agency procurement employees and any person serving on the Contracting Standards Advisory Council;

(2) The agency procurement officer shall be responsible for assuring that contractors are properly screened prior to the award of a contract, evaluating contractor performance during and at the conclusion of a contract, submitting written evaluations to a central data repository to be designated by the board and creating a project management plan for the agency with annual reports to the board pertaining to procurement projects within the agency.

(b) The State Contracting Standards Board, with the advice and assistance of the Commissioner of Administrative Services, shall develop a standardized state procurement and project management education and training program. Such education and training program shall develop education, training and professional development opportunities for employees of state contracting agencies charged with procurement responsibilities. The program shall educate such employees in general business acumen and on proper purchasing procedures as established in statutes and regulations concerning procurement with an emphasis on ethics, fairness, consistency and project management. Participation in the program shall be required of any supervisory and nonsupervisory state employees in state contracting agencies with responsibility for buying, purchasing, renting, leasing or otherwise acquiring any supplies, service or construction, including the preparation of the description of requirements, selection and solicitation of sources, preparation and award of contracts and all phases of contract administration.

(c) The program shall include, but shall not be limited to (1) training and education concerning federal, state and municipal procurement processes, including the statutes and regulations concerning procurement; (2) training and education courses developed in cooperation with the Office of State Ethics, the Freedom of Information Commission, the State Elections Enforcement Commission, the Commission on Human Rights and Opportunities, the office of the Attorney General and any other state agency the board determines is necessary in carrying out statutes and regulations concerning procurement; (3) providing technical assistance to state contracting agencies and municipalities for implementing statutes and regulations concerning procurement, regulations, policies and standards developed by the board; (4) training to current and prospective contractors and vendors and others seeking to do business with the state; and (5) training and education of state employees in the area of best procurement practices in state purchasing with the goal of achieving the level of acumen necessary to achieve the objectives of statutes and regulations concerning procurement.

(d) Any employee who completes the program established under subsection (b) of this section shall be issued documentation by the board acknowledging such employee’s participation in the program. The board shall submit an annual report to the Governor and the General Assembly on the status of such program in accordance with section 11-4a.

(e) The board shall adopt regulations, in accordance with the provisions of chapter 54, to develop and implement the training and education program established under subsection (b) of this section.

(Sept. Sp. Sess. P.A. 07-1, S. 5.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-6 - Triennial audits of state contracting agencies. Compliance report.

(a) The board shall conduct audits of state contracting agencies, triennially, to ensure compliance with statutes and regulations concerning procurement. In conducting each such audit, the board shall have access to all contracting and procurement records, may interview any and all personnel responsible for contracting, contract negotiations or procurement and may enter into an agreement with the Auditors of Public Accounts to effectuate such audit.

(b) Upon completion of any such audit, the board shall prepare and issue a compliance report for the state contracting agency. Such report shall identify any process or procedure that is inconsistent with statutes and regulations concerning procurement and indicate those corrective measures the board deems necessary to comply with statutes and regulations concerning procurement requirements. Such report shall be issued and delivered not later than thirty days after completion of such audit and shall be a public record.

(Sept. Sp. Sess. P.A. 07-1, S. 6.)

History: Sept. Sp. Sess. P.A. 07-1 effective October 1, 2011.



Section 4e-7 - Review, termination or recommendation to terminate contract or procurement agreement by the board. Requirements. Restriction or termination of state contracting agency authority to enter contracts or procurement agreements.

(a) For cause, the State Contracting Standards Board may review, terminate or recommend to a state contracting agency the termination of any contract or procurement agreement undertaken by any state contracting agency after providing fifteen days’ notice to the state contracting agency and the applicable contractor, and consulting with the Attorney General. Such termination of a contract or procurement agreement by the board may occur only after (1) the board has consulted with the contracting agency to determine the impact of an immediate termination of the contract, (2) a determination has been made jointly by the board and the contracting agency that an immediate termination of the contract will not create imminent peril to the public health, safety or welfare, (3) a vote of two-thirds of the members of the board present and voting for that purpose, and (4) the board has provided the state contracting agency and the contractor with opportunity for a hearing conducted pursuant to the provisions of chapter 54. Such action shall be accompanied by notice to the state contracting agency and any other affected party. For the purpose of this section, “for cause” means: (A) A violation of section 1-84 or 1-86e, as determined by the Citizen’s Ethics Advisory Board; (B) wanton or reckless disregard of any state contracting and procurement process by any person substantially involved in such contract or state contracting agency; or (C) notification from the Attorney General to the state contracting agency that an investigation pursuant to section 4-61dd has concluded that the process by which such contract was awarded was compromised by fraud, collusion or any other criminal violation. Nothing in this section shall be construed to limit the authority of the board as described in section 4e-6.

(b) Following consultation with the state contracting agency and upon providing fifteen days’ notice and the opportunity for a hearing, the State Contracting Standards Board may restrict or terminate the authority of any state contracting agency to enter into any contract or procurement agreement if: (1) The board, upon a vote of two-thirds of the members of the board present and voting for such purpose, determines that such state contracting agency failed to comply with statutory contracting and procurement requirements and evidenced a reckless disregard for applicable procedures and policy; and (2) such limitation, restriction or termination of authority is in the state’s best interest, provided the board has made arrangements for the exercise of the contracting power of such agency during the period of limitation, restriction or termination. Such limitation, restriction or termination of authority shall remain in effect until such time as the board determines that such state contracting agency has implemented corrective measures and demonstrated compliance with statutes and regulations concerning procurement.

(c) Following consultation with the state contracting agency, and thereafter upon providing fifteen days’ notice and the opportunity for a hearing, the State Contracting Standards Board may order a state contracting agency to take appropriate action to restrict or terminate the authority of an employee or agent to enter into any contract or procurement agreement if the board, upon a vote of two-thirds of the members of the board present and voting for such purpose, determines that such employee or agent failed to comply with statutory contracting and procurement requirements, and evidenced a reckless disregard for applicable procedures and policy. Such limitation, restriction or termination of authority shall remain in effect until such time as the board determines that such state contracting agency has implemented corrective measures and demonstrated compliance with statutes and regulations concerning procurement.

(Sept. Sp. Sess. P.A. 07-1, S. 7.)

History: Sept. Sp. Sess. P.A. 07-1 effective October 1, 2011.



Section 4e-8 - Contracting Standards Advisory Council. Duties.

There is established a Contracting Standards Advisory Council, which shall consist of representatives from the Office of Policy and Management, Departments of Administrative Services and Transportation and representatives of at least three additional contracting agencies, including at least one human services related state agency, to be designated by the Governor. The Chief Procurement Officer shall be a member of the council and serve as chairperson. The advisory council shall meet at least four times per year to discuss state procurement issues and to make recommendations for improvement of the procurement processes to the State Contracting Standards Board. The advisory council may conduct studies, research and analyses and make reports and recommendations with respect to subjects or matters within the jurisdiction of the State Contracting Standards Board.

(Sept. Sp. Sess. P.A. 07-1, S. 8; P.A. 11-51, S. 66; P.A. 13-247, S. 215.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009; P.A. 11-51 replaced Departments of Public Works and Information Technology with Department of Construction Services, effective July 1, 2011; P.A. 13-247 deleted reference to Department of Construction Services and made a technical change, effective July 1, 2013.



Section 4e-9 - Vendor and Citizen Advisory Panel. Established. Duties.

(a) There shall be a Vendor and Citizen Advisory Panel comprised of fifteen members appointed as follows: Three members by the Governor, two members by each of the following: The speaker of the House of Representatives, the majority and minority leaders of the House of Representatives, the president pro tempore of the Senate and the majority and minority leaders of the Senate. No more than six vendors with state procurement experience shall be on the panel and the remaining members shall have demonstrated sufficient knowledge by education, training or experience in one or more of the following areas: (1) Government procurement; (2) contract negotiation, drafting and management; (3) contract risk assessment; (4) preparing requests for proposals, invitations to bid and other procurement solicitations; (5) evaluating proposals, bids and quotations; (6) real property transactions; (7) business insurance and bonding; (8) the state code of ethics; (9) federal and state statutes, policies and regulations; (10) outsourcing and privatization proposal analysis; (11) governmental taxation and finance; (12) small and minority business enterprise development; (13) collective bargaining; and (14) human services, provided such education, training or experience shall have been acquired over not less than a continuous five-year period and within the ten-year period preceding such appointment. The chairperson of the panel shall be the Chief Procurement Officer, who shall be an ex-officio member.

(b) The panel shall make recommendations to the board regarding best practices in state procurement processes and project management as well as other issues pertaining to stakeholders in the system.

(Sept. Sp. Sess. P.A. 07-1, S. 9.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-10 - Submission of legislation by board to the Governor and General Assembly.

(a) On or before July 1, 2010, the board shall submit to the Governor and the General Assembly such legislation as is necessary to permit state contracting agencies, not including quasi-publics, institutions of higher education, and municipal procurement processes utilizing state funds, to carry out their functions under statutes and regulations concerning procurement.

(b) On or before July 1, 2011, the board shall submit to the Governor and the General Assembly such legislation as is necessary to apply the provisions of statutes concerning procurement to constituent units of the state system of higher education. Concomitantly, the board shall submit such additional legislation as is necessary to apply the provisions of statutes and regulations concerning privatization and procurement to quasi-public agencies.

(c) On or before July 1, 2012, the board shall submit to the Governor and the General Assembly such legislation as is necessary to apply the provisions of statutes and regulations concerning procurement to the municipal procurement processes utilizing state funds.

(Sept. Sp. Sess. P.A. 07-1, S. 10.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-11 - Adoption of procurement codes by constitutional officers. Deadline.

(a) The board shall provide assistance to the Secretary of the State, Comptroller, Treasurer and Attorney General to develop best procurement practices specific to the constitutional and statutory functions of each office and consistent with statutes and regulations concerning procurement.

(b) Each of the officers specified in subsection (a) of this section shall adopt a code of procurement practices on or before June 1, 2011.

(Sept. Sp. Sess. P.A. 07-1, S. 11.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-12 - Procurement codes for legislative and judicial branches. Requirements.

(a) On or before February 1, 2011, the judicial branch and the legislative branch shall each prepare a procurement code applicable to contracting expenditures, including, but not limited to, expenditures: (1) Involving contracting and procurement processes for purchasing or leasing of supplies, materials or equipment, consultant or consultant services, personal service agreements or purchase of service agreements; and (2) relating to contracts for the renovation, alteration or repair of any judicial branch or legislative branch facility in accordance with section 4b-1.

(b) The procurement codes described in subsection (a) of this section shall be designed to: (1) Establish uniform contracting standards and practices; (2) simplify and clarify contracting standards and procurement policies and practices, including, but not limited to, procedures for competitive sealed bids, competitive sealed proposals, small purchases, sole source procurements, emergency procurements and special procurements; (3) ensure the fair and equitable treatment of all businesses and persons who deal with the procurement system; (4) include a process to maximize the use of small contractors and minority business enterprises; (5) provide increased economy in procurement activities and maximize purchasing value to the fullest extent possible; (6) ensure that the procurement of supplies, materials, equipment, services, real property and construction is obtained in a cost-effective and responsive manner; (7) include a process to ensure contractor and judicial branch or legislative branch accountability; and (8) provide a process for competitive sealed bids, competitive sealed proposals, small purchases, sole source procurements, emergency procurements, special procurements, best value selection, qualification based selection and the conditions for their use.

(c) On or before February 1, 2011, the judicial branch shall submit such procurement code for review and approval to the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary.

(Sept. Sp. Sess. P.A. 07-1, S. 12.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-13 - State Contracting Portal. Requirements. Posting of bids, requests for proposals and resulting contracts on portal.

(a) The Department of Administrative Services, in consultation with the State Contracting Standards Board, shall establish and maintain a single electronic portal available on the Internet and located on the Department of Administrative Services’ web site for purposes of posting all contracting opportunities with state agencies in the executive branch, the constituent units of the state system of higher education and quasi-public agencies. Such electronic portal shall be known as the State Contracting Portal.

(b) The State Contracting Portal shall, among other things, include: (1) All requests for bids or proposals, and other solicitations regardless of the method of source selection, related materials and all resulting contracts and agreements by state agencies; (2) a searchable database for locating information; (3) personal services agreements and purchase of service agreements; (4) a state procurement and contract manual or other similar information designated by the Department of Administrative Services as describing approved contracting processes and procedures; and (5) prominent features to encourage the active recruitment and participation of small businesses and women and minority-owned enterprises in the state contracting process.

(c) All state agencies in the executive branch, the constituent units of the state system of higher education and quasi-public agencies shall post all bids, requests for proposals and all resulting contracts and agreements on the State Contracting Portal and shall, with the assistance of the Department of Administrative Services as needed, develop the infrastructure and capability to electronically communicate with the State Contracting Portal.

(d) All state agencies in the executive branch, the constituent units of the state system of higher education and quasi-public agencies shall develop written policies and procedures to ensure that information is posted to the State Contracting Portal in a timely, complete and accurate manner consistent with the highest legal and ethical standards of state government.

(e) The Department of Administrative Services shall periodically report to the Governor and the State Contracting Standards Board on the progress of all state agencies in the executive branch, the constituent units of the state system higher education and quasi-public agencies, in developing the capacity, infrastructure, policies and procedures to electronically communicate with the State Contracting Portal and the Department of Administrative Services’ progress toward establishment and maintenance of the State Contracting Portal.

(Sept. Sp. Sess. P.A. 07-1, S. 13; P.A. 11-51, S. 86.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009; P.A. 11-51 amended Subsec. (c) to delete reference to Department of Information Technology, effective July 1, 2011.



Section 4e-14 - Requirements for contracts taking effect on or after June 1, 2010.

On and after June 1, 2010, all state contracts of each state contracting agency that take effect on or after June 1, 2010, shall contain provisions to ensure accountability, transparency and results based outcomes, as prescribed by the State Contracting Standards Board. On and after June 1, 2010, all state contracts of the legislative branch and the judicial branch that take effect on or after June 1, 2010, shall contain provisions to ensure accountability, transparency and results based outcomes.

(Sept. Sp. Sess. P.A. 07-1, S. 14.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-15 - Requirements of janitorial work pilot program for persons with disability and persons with a disadvantage unaffected by certain state contracting provisions.

Nothing in sections 4e-1 to 4e-14, inclusive, and 4e-16 shall be construed to affect the requirements of subsection (f) of section 4a-57, subsection (p) of section 4a-60g, sections 4a-82 and 17b-656 and subsection (c) of section 31-57g.

(Sept. Sp. Sess. P.A. 07-1, S. 15.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-16 - Privatization contracts. Cost-benefit analysis. Business case. Privatization contract committee. Certain privatization contracts to be approved by the General Assembly. Motion for order to show cause. Exceptions.

(a) Prior to entering any privatization contract for the privatization of a state service that is not currently privatized, the state contracting agency shall develop a cost-benefit analysis in accordance with the provisions of subsection (b) of this section. Such requirement shall not apply to a privatization contract for a service currently provided, in whole or in part, by a non-state entity. Any affected party may petition the State Contracting Standards Board for review of such privatization contract, in accordance with the provisions of subsections (f) to (h), inclusive, of this section.

(b) The cost-benefit analysis conducted by a state contracting agency prior to entering a privatization contract shall document the direct and indirect costs, savings, and qualitative and quantitative benefits, that will result from the implementation of such privatization contract. Such cost-benefit analysis shall specify the schedule that, at a minimum, shall be adhered to in order to achieve any estimated savings. Any cost factor shall be clearly identified in such cost-benefit analysis and supported by all applicable records and reports. The department head of such state contracting agency shall certify that, based on the data and information, all projected costs, savings and benefits are valid and achievable. As used in this subsection, “costs” means all reasonable, relevant and verifiable expenses, including salary, materials, supplies, services, equipment, capital depreciation, rent, maintenance, repairs, utilities, insurance, travel, overhead, interim and final payments and the normal cost of fringe benefits, as calculated by the Comptroller. As used in this subsection, “savings” means the difference between the current annual direct and indirect costs of providing such service and the projected, annual direct and indirect costs of contracting to provide such services in any succeeding state fiscal year during the term of such proposed privatization contract.

(c) (1) If such cost-benefit analysis identifies a cost savings to the state of ten per cent or more, and such privatization contract will not diminish the quality of such service, the state contracting agency shall develop a business case, in accordance with the provisions of subsection (d) of this section, in order to evaluate the feasibility of entering any such contract and to identify the potential results, effectiveness and efficiency of such contract.

(2) If such cost-benefit analysis identifies a cost savings of less than ten per cent to the state and such privatization contract will not diminish the quality of such service, the state contracting agency may develop a business case, in accordance with the provisions of subsection (d) of this section, in order to evaluate the feasibility of entering any such contract and to identify the potential results, effectiveness and efficiency of such contract, provided there is a significant public policy reason to enter into such privatization contract. Any such business case shall be approved in accordance with the provisions of subdivision (4) of subsection (h) of this section.

(3) If any such proposed privatization contract would result in the layoff, transfer or reassignment of one hundred or more state agency employees, after consulting with the potentially affected bargaining units, if any, the state contracting agency shall notify the state employees of such bargaining unit, after such cost benefit analysis is completed. Such state contracting agency shall provide an opportunity for said employees to reduce the costs of conducting the operations to be privatized and provide reasonable resources for the purpose of encouraging and assisting such state employees to organize and submit a bid to provide the services that are the subject of the potential privatization contract. The state contracting agency shall retain sole discretion in determining whether to proceed with the privatization contract, provided the business case for such contract is approved by the board.

(d) Any business case developed by a state contracting agency for the purpose of complying with subsection (c) of this section shall include: (1) The cost benefit analysis as described in subsection (b) of this section, (2) a detailed description of the service or activity that is the subject of such business case, (3) a description and analysis of the state contracting agency’s current performance of such service or activity, (4) the goals to be achieved through the proposed privatization contract and the rationale for such goals, (5) a description of available options for achieving such goals, (6) an analysis of the advantages and disadvantages of each option, including, at a minimum, potential performance improvements and risks attendant to termination of the contract or rescission of such contract, (7) a description of the current market for the services or activities that are the subject of such business case, (8) an analysis of the quality of services as gauged by standardized measures and key performance requirements including compensation, turnover, and staffing ratios, (9) a description of the specific results-based performance standards that shall, at a minimum be met, to ensure adequate performance by any party performing such service or activity, (10) the projected time frame for key events from the beginning of the procurement process through the expiration of a contract, if applicable, (11) a specific and feasible contingency plan that addresses contractor nonperformance and a description of the tasks involved in and costs required for implementation of such plan, and (12) a transition plan, if appropriate, for addressing changes in the number of agency personnel, affected business processes, employee transition issues, and communications with affected stakeholders, such as agency clients and members of the public, if applicable. Such transition plan shall contain a reemployment and retraining assistance plan for employees who are not retained by the state or employed by the contractor. If the primary purpose of the proposed privatization contract is to provide a core governmental function, such business case shall also include information sufficient to rebut the presumption that such core governmental function should not be privatized. Such presumption shall not be construed to prohibit a state contracting agency from contracting for specialized technical expertise not available within such agency, provided such agency shall retain responsibility for such core governmental function. For the purposes of this section, “core governmental function” means a function for which the primary purpose is (A) the inspection for adherence to health and safety standards because public health or safety may be jeopardized if such inspection is not done or is not done in a timely or proper manner, (B) the establishment of statutory, regulatory or contractual standards to which a regulated person, entity or state contractor shall be held, (C) the enforcement of statutory, regulatory or contractual requirements governing public health or safety, or (D) criminal or civil law enforcement. If any part of such business case is based upon evidence that the state contracting agency is not sufficiently staffed to provide the core governmental function required by the privatization contract, the state contracting agency shall also include within such business case a plan for remediation of the understaffing to allow such services to be provided directly by the state contracting agency in the future.

(e) Upon the completion of such business case, the state contracting agency shall submit the business case to the State Contracting Standards Board. For any privatization contract with a projected cost that exceeds one hundred fifty million dollars annually or six hundred million dollars over the life of such contract, the state contracting agency shall also submit such business case to the Governor, the president pro tempore of the Senate, the speaker of the House of Representatives, and any collective bargaining unit affected by the proposed privatization contract.

(f) (1) There shall be a privatization contract committee of the State Contracting Standards Board that shall review, evaluate, issue advisory reports and make recommendations on business cases submitted to the board by any state contracting agency. Such privatization contract committee shall consist of five members of the State Contracting Standards Board. Such members shall be appointed by the chairperson of the board and consist of both gubernatorial and legislative appointments, have not more than three members from any one political party, and at least one member of such committee shall have expertise in the area that is the subject of such proposed contract. The chairperson of the board, or the chairperson’s designee shall serve as the chair of the privatization contract committee.

(2) Upon receipt of any such business case from a state contracting agency, the State Contracting Standards Board shall immediately refer such business case to such privatization contract committee. The privatization contract committee shall employ a standard process for reviewing, evaluating and approving any such business cases. Such process shall include due consideration of: (A) The cost-benefit analysis developed by the state contracting agency, (B) the business case developed by the state contracting agency, including any facts, documents or other materials that are relevant to such business case, (C) any adverse effect that such privatization contract may have on minority, small and women-owned businesses that do, or are attempting to do business with the state, and (D) the value of having services performed in the state and within the United States.

(3) The privatization committee shall evaluate the business case and submit the committee’s evaluation to the State Contracting Standards Board for review and approval. During the review or consideration of any such business case, no member of the board shall engage in any ex-parte communication with any lobbyist, contractor or union representative. Unless otherwise provided in this section, a majority vote of the board shall be required to approve any such business case.

(4) The business case for a privatization contract to provide a core governmental function may be approved by a two-thirds vote of the board, provided the state contracting agency has provided sufficient evidence to rebut the presumption contained in subsection (d) of this section and there is a significant policy reason to approve such business case. In no such case shall the insufficient staffing of a state contracting agency constitute a significant policy reason to approve a business case for a privatization contract to provide a core governmental function.

(g) Each state contracting agency that submits a business case to the board for review shall submit to the board all information, documents or other material required by the privatization contract committee to complete its review and evaluation of such business case.

(h) (1) Not later than sixty days after receipt of any business case, the State Contracting Standards Board shall transmit a report detailing its review, evaluation and disposition regarding such business case to the state contracting agency that submitted such business case and, in the case of a privatization contract with a projected cost of one hundred fifty million dollars or more annually, or six hundred million dollars or more over the life of the contract, concomitantly transmit such report to the Governor, the president pro tempore of the Senate, the speaker of the House of Representatives and any collective bargaining unit affected by the proposed privatization contract. Such sixty-day period may be extended for an additional thirty days upon a majority vote of the board or the privatization contract committee and for good cause shown.

(2) The board’s report shall include the business case prepared by the state contracting agency, the evaluation of the business case prepared by the privatization contract committee, the reasons for approval or disapproval, any recommendations of the board and sufficient information to assist the state contracting agency in determining if additional steps are necessary to move forward with a privatization contract.

(3) If the State Contracting Standards Board does not act on a business case submitted by a state contracting agency within sixty days of receipt of such business case, such business case shall be deemed approved, except that no business case may be approved for failure of the board to meet.

(4) In the case of a business case developed pursuant to subdivision (2) of subsection (c) of this section, a two-thirds vote of the board shall be required for approval of such privatization contract.

(5) Any state contracting agency may request an expedited review of a business case submitted to the board if there is a compelling public interest for such expedited review. If the board approves the agency’s request for such an expedited review, such review shall be completed not later than thirty days after receipt of such request. If the board fails to complete an expedited review within thirty days of receipt of a request that was approved by the board, such business case shall be deemed to be approved.

(i) A state contracting agency may publish notice soliciting bids for a privatization contract only after the board approves such business case, provided any privatization contract that is estimated to cost in excess of one hundred fifty million dollars annually or six hundred million dollars or more over the life of the contract shall also be approved by the General Assembly prior to the state contracting agency soliciting bids for such contract. The General Assembly may approve any such contract as a whole by a majority vote of each house or may reject such agreement as a whole by a majority vote of either house. If the General Assembly is in session, it shall vote to approve or reject such contract not later than thirty days after such state contracting agency files such contract with the General Assembly. If the General Assembly is not in session when such contract is filed, it shall be submitted to the General Assembly not later than ten days after the first day of the next regular session or special session called for such purpose. The contract shall be deemed approved if the General Assembly fails to vote to approve or reject such contract within thirty days after such filing. Such thirty-day period shall not begin or expire unless the General Assembly is in regular session. For the purpose of this subsection, any contract filed with the clerks within thirty days before the commencement of a regular session of the General Assembly shall be deemed to be filed on the first day of such session.

(j) Each state contracting agency shall submit, in writing, to the State Contracting Standards Board, any proposed amendment to a board-approved business case in order that the board may review and approve of such proposed amendment. The board may approve or disapprove of any such proposed amendment not later than thirty days after receipt of such proposed amendment by the same vote that was required for approval of the original business case. If the board fails to complete its review within thirty days of receipt of such proposed amendment, such amendment shall be deemed approved.

(k) Not later than thirty days after a decision of the board to approve a business case, any collective bargaining agent of any employee adversely affected by such proposed privatization contract may file a motion for an order to show cause in the superior court for the judicial district of Hartford on the grounds that such contract fails to comply with the substantive or procedural requirements of this section. A ruling on any such motion may: (1) Deny the motion; (2) grant the motion if the court finds that the proposed contract would substantively violate the provisions of this section; or (3) stay the effective date of the contract until any substantive or procedural defect found by the court has been corrected.

(l) (1) The board may review additional existing privatization contracts and shall review not less than one contracting area each year that is currently privatized. During the review of any such privatization contract, no member of the board shall engage in any ex-parte communication with any lobbyist, contractor or union representative. For each such privatization contract selected for review by the board, the appropriate state contracting agency shall develop a cost-benefit analysis in accordance with subsection (b) of this section. In addition, any affected party may petition the board for review of any existing privatization contract, in accordance with the provisions of subsections (f) to (h), inclusive, of this section.

(2) If such cost-benefit analysis identifies a ten per cent or more cost savings to the state from the use of such privatization contract and such contract does not diminish the quality of the service provided, such state contracting agency shall develop a business case for the renewal of such privatization contract in accordance with the provisions of subsections (d) and (e) of this section. The board shall review such contract in accordance with the provisions of subsections (f) to (h), inclusive, of this section and may approve such renewal by the applicable vote of the board, provided any such renewal that is estimated to cost in excess of one hundred fifty million dollars annually or six hundred million dollars or more over the life of the contract shall also be approved by the General Assembly prior to the state contracting agency renewing such contract. If such renewal is approved by the board and the General Assembly, if applicable, the provisions of subsection (j) of this section shall apply to any proposed amendment to such contract.

(3) If such cost-benefit analysis identifies a cost savings to the state of less than ten per cent, such state contracting agency shall prepare a plan to have such service provided by state employees and shall begin to implement such plan, provided: (A) While such plan is prepared, but prior to implementation of such plan, such state contracting agency may develop a business case for such privatization contract, in accordance with the provisions of subsection (d) of this section, that achieves a cost savings to the state of ten per cent or more. Any such business case shall be reviewed by the board in accordance with the provisions of subsections (f) to (h), inclusive, of this section, and may be approved by the applicable vote of the board; (B) such privatization contract shall not be renewed with the vendor currently providing such service unless: (i) There exists a significant public interest in renewing such contract, and (ii) such renewal is approved by a two-thirds vote of the board; (C) the state contracting agency may enter into a contract with a term of one year or less for the provision of such service until such state contracting agency implements such plan; and (D) the procedure for the transfer of funds from the General Fund, as described in section 4-94, may be utilized to allocate necessary resources for the implementation of the provisions of this subdivision.

(4) Notwithstanding the provisions of subdivision (3) of this subsection, the renewal of a privatization contract with a nonprofit organization shall not be denied if the cost of increasing compensation to employees performing the privatized service is the sole cause for such contract not achieving a cost savings to the state of ten per cent or more.

(m) The Office of Policy and Management, in consultation with the State Contracting Standards Board, shall: (1) Develop policies and procedures, including templates for use by state contracting agencies for the development of a cost-benefit analysis, as described in subsection (b) of this section, and (2) review with each state contracting agency the budgetary impact of any such privatization contract and the need to request budget adjustments in connection with any such privatization contract.

(n) The State Contracting Standards Board, in consultation with the Department of Administrative Services, shall: (1) Recommend and implement standards and procedures for state contracting agencies to develop business cases in connection with privatization contracts, including templates for use by state contracting agencies when submitting business cases to the board, and policies and procedures to guide state contracting agencies to complete such business cases, and (2) develop guidelines and procedures for assisting state employees whose jobs are affected by a privatization contract.

(o) Notwithstanding the provisions of subsections (a) and (i) of this section, a state contracting agency may enter into a privatization contract without development of a cost-benefit analysis or approval of a business case by the State Contracting Standards Board if (1) the state contracting agency finds that a privatization contract is required (A) due to an imminent peril to the public health, safety or welfare, and (B) the agency states, in writing, its reasons for such finding; and (2) the Governor approves such finding, in writing.

(p) Nothing in this section shall be construed to apply to procurements that involve the expenditure of federal assistance or federal contract funds, provided federal law provides applicable procurement procedures that are inconsistent with the requirements of this section.

(Sept. Sp. Sess. P.A. 07-1, S. 16.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2010.



Section 4e-17 - Application of privatization and contracting provisions, generally.

(a) Except as otherwise provided, the provisions of sections 4e-16 to 4e-47, inclusive, shall apply to all contracts solicited or entered into by state contracting agencies after June 1, 2010.

(b) Except as otherwise provided, the provisions of sections 4e-16 to 4e-47, inclusive, shall apply to every expenditure of public funds by any state contracting agency, irrespective of their source, involving any state contracting and procurement processes, including, but not limited to, leasing and property transfers, purchasing or leasing of supplies, materials or equipment, consultant or consultant services, personal service agreements, purchase of service agreements or privatization contracts, as defined in section 4e-1, and, relating to contracts for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building, bridge or road.

(c) Nothing in sections 4e-16 to 4e-47, inclusive, shall be construed to require the application of procurement statutes or regulations to a procurement that involves the expenditure of federal assistance or federal contract funds if federal law provides procurement procedures applicable to the expenditure of such funds, to the extent such federal procedures are inconsistent with state procurement statutes or regulations.

(Sept. Sp. Sess. P.A. 07-1, S. 17.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-18 - Acquisition of supplies, materials, equipment or contractual services. Requisition system.

For the purpose of obtaining supplies, materials, equipment or contractual services, except infrastructure facilities, the Commissioner of Administrative Services shall establish a requisition system to be used by state contracting agencies to initiate and authorize the procurement process. Such system shall be approved by the State Contracting Standards Board.

(Sept. Sp. Sess. P.A. 07-1, S. 18.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-19 - Methods for the award of contracts for supplies, materials, equipment and contractual services by state contracting agencies. Regulations.

(a) All purchases of, and contracts for, supplies, materials, equipment and contractual services by any state contracting agency, except purchases and contracts made pursuant to the provisions of section 4e-23, shall be awarded by one of the following methods, unless otherwise authorized by law:

(1) Competitive sealed bidding;

(2) Competitive sealed proposals;

(3) Small purchase procedure;

(4) Sole source procurement;

(5) Emergency procurements; or

(6) Waiver of bid or proposal requirement for extraordinary conditions.

(b) Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, to define each of the methods listed in subsection (a) of this section, establish the circumstances in which each such method shall be used by state contracting agencies, and establish the processes and criteria by which purchases and contracts shall be awarded in accordance with each such method.

(Sept. Sp. Sess. P.A. 07-1, S. 19.)

History: Sept. Sp. Sess. P.A. 07-1 effective October 1, 2009.



Section 4e-20 - Regulations for issuing invitations for bids. Regulations for award of certain contracts and purchase orders by a method of source selection other than competitive sealed bidding.

(a) Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, specifying the procedure for issuing invitations for bids which shall include the required elements of an invitation for bids, the process for opening of bids, and criteria for the evaluation and award of bids.

(b) Not later than June 1, 2010, the State Contracting Standards Board, in consultation with the Commissioner of Administrative Services, shall adopt regulations, in accordance with the provisions of chapter 54, specifying the circumstances in which contracts and purchase orders, in an amount in excess of fifty thousand dollars, may be awarded by a method of source selection other than competitive sealed bidding.

(Sept. Sp. Sess. P.A. 07-1, S. 20.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-21 - Regulations for small purchase procedures for procurements that do not exceed fifty thousand dollars. Artificial division of procurement requirements. Certain minor, nonrecurring or emergency purchases.

(a) Not later than January 1, 2010, the State Contracting Standards Board, in consultation with the Department of Administrative Services, shall adopt regulations to establish small purchase procedures for procurements that do not exceed fifty thousand dollars. Such regulations shall include a prohibition on the artificial division of a procurement in order to make use of such small procurement procedures.

(b) The State Contracting Standards Board, in consultation with the Commissioner of Administrative Services, may determine that a state contracting agency has artificially divided procurement requirements so as to constitute a small purchase under this section and, upon such determination shall prohibit the state contracting agency from utilizing such small purchase procedures.

(c) The State Contracting Standards Board, in consultation with the Commissioner of Administrative Services, may waive the requirement of competitive bidding or competitive negotiation in the case of minor, nonrecurring or emergency purchases of ten thousand dollars or less in amount.

(Sept. Sp. Sess. P.A. 07-1, S. 21.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-22 - Regulations for the award of a contract for a supply, service or construction item without competition.

Not later than June 1, 2010, the State Contracting Standards Board, in consultation with the Commissioner of Administrative Services, shall adopt regulations, in accordance with the provisions of chapter 54, specifying the circumstances in which a contract may be awarded for a supply, service or construction item without competition. Such regulations shall include, but not be limited to, situations in which an agency contracting officer states in writing that there is only one source for the required supply, service or construction item, provided sole source procurement is not permitted unless a requirement is available from only a single supplier.

(Sept. Sp. Sess. P.A. 07-1, S. 22.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-23 - Regulations for the waiver of competitive bid or proposal requirements.

Not later than June 1, 2010, the State Contracting Standards Board, in accordance with the provisions of chapter 54, shall adopt regulations establishing procedures for waiver of competitive bid or proposal requirements.

(Sept. Sp. Sess. P.A. 07-1, S. 23.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-24 - Regulations for emergency procurements when a threat to public health, welfare or safety exists.

Not later than June 1, 2010, the State Contracting Standards Board, in consultation with the Commissioner of Administrative Services and any other appropriate award authority, shall adopt regulations, in accordance with the provisions of chapter 54, permitting emergency procurements when there exists a threat to public health, welfare or safety. Such emergency procurements shall be made with competition, as is practicable under the circumstances. Said regulations shall require that a written determination of the basis for the emergency and for the selection of the particular contractor be included in the contract file and transmitted to the Governor, the president pro tempore of the Senate, the majority and minority leaders of the Senate, the speaker of the House of Representatives and the majority and minority leaders of the House of Representatives.

(Sept. Sp. Sess. P.A. 07-1, S. 24.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-25 - Request for factual information reasonably available to bidder or proposer.

A state contracting agency may request factual information reasonably available to the bidder or proposer to substantiate that the price or cost offered, or some portion of it, is reasonable.

(Sept. Sp. Sess. P.A. 07-1, S. 25.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-26 - Regulations for the establishment of standards for the preparation, maintenance and content of specifications for supplies, services and construction.

Not later than June 1, 2010, the State Contracting Standards Board, in consultation with the Commissioner of Administrative Services, shall adopt regulations, in accordance with the provisions of chapter 54, establishing standards for the preparation, maintenance, and content of specifications for supplies, services, and construction required by the state.

(Sept. Sp. Sess. P.A. 07-1, S. 26.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-27 - Regulations for the use of cost-reimbursement contracts.

Not later than June 1, 2010, the State Contracting Standards Board, in consultation with the Attorney General, shall adopt regulations, in accordance with the provisions of chapter 54, specifying the types of contracts that may be used by state contracting agencies. Such regulations shall specify that a cost-reimbursement contract may be used only when a determination is made in writing by the agency procurement officer that such contract is likely to be less costly to the state than any other type or that it is impracticable to obtain the supplies, services or construction required except under such a contract.

(Sept. Sp. Sess. P.A. 07-1, S. 27.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-28 - Regulations concerning the submission of accounting system documentation by contractors to state contracting agencies.

Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, requiring that contractors submit appropriate documentation to the appropriate state contracting agency, prior to the award of a contract, to confirm that the proposed contractor’s accounting system will permit timely development of all necessary cost data in the form required by the specific contract type.

(Sept. Sp. Sess. P.A. 07-1, S. 28.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-29 - Inspection of contractor’s or subcontractor’s plant or place of business by state contracting agency.

Each contract of a state contracting agency shall provide that a state contracting agency may, at reasonable times, inspect the part of the plant or place of business of a contractor or any subcontractor which is related to the performance of any contract awarded, or to be awarded by the state, to ensure compliance with the contract.

(Sept. Sp. Sess. P.A. 07-1, S. 29.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-30 - Audit of contractor’s or subcontractor’s books and records by state contracting agency.

A state contracting agency may audit the books and records of a contractor or any subcontractor under any negotiated contract or subcontract to the extent that such books and records relate to the performance of such contract or subcontract. Such books and records shall be maintained by the contractor for a period of three years from the date of final payment under the prime contract and by the subcontractor for a period of three years from the expiration of the subcontract.

(Sept. Sp. Sess. P.A. 07-1, S. 30.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-31 - Notice of suspected collusion or other anticompetitive practice to the Attorney General.

When, for any reason, collusion or other anticompetitive practices are suspected among any bidders or proposers for a state contract, a notice of the relevant facts shall be transmitted to the Attorney General by any affected party, including, but not limited to, the state contracting agency, a bidder or a proposer.

(Sept. Sp. Sess. P.A. 07-1, S. 31.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-32 - Retention and disposal of procurement records by state contracting agencies.

Each state contracting agency shall retain and dispose of all procurement records in accordance with records retention guidelines and schedules approved by the Public Records Administrator.

(Sept. Sp. Sess. P.A. 07-1, S. 32.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-33 - Record of contracts awarded for certain small purchases, minor, nonrecurring or emergency purchases and under waiver of competitive bid or proposal requirements.

The agency procurement officer of each state contracting agency shall maintain a record that lists all contracts awarded pursuant to section 4e-21 and the regulations adopted under section 4e-23 for a minimum of five years after the date of any such award. Such record shall contain:

(1) Each contractor’s name;

(2) The amount and type of each contract; and

(3) A listing of the supplies, services or construction procured under each contract.

(Sept. Sp. Sess. P.A. 07-1, S. 33.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-34 - Disqualification of contractor, bidder or proposer by State Contracting Standards Board. Causes for disqualification.

(a) After reasonable notice and hearing and consultation with the relevant state contracting agency and the Attorney General, the State Contracting Standards Board, acting through a subcommittee of three members, appointed by the chairperson, which subcommittee shall include not less than one legislative appointee, may disqualify any contractor, bidder or proposer, for a period of not more than five years, from bidding on, applying for or participating as a contractor or subcontractor under, contracts with the state. Such disqualification shall be upon the vote of two-thirds of the members of the subcommittee present and voting for that purpose. Such hearing shall be conducted in accordance with the provisions of chapter 54. The subcommittee shall issue a written recommendation not later than sixty days after the conclusion of such hearing, and shall state the reason for the recommended action and, if the disqualification is recommended, the period of time the contractor, bidder or proposer shall be disqualified. In determining whether to disqualify a contractor, bidder or proposer, the subcommittee shall consider the seriousness of the acts or omissions of the contractor, bidder or proposer and any mitigating factors. Such recommendation shall be submitted to the board for action and sent to the contractor by certified mail, return receipt requested. If disqualification is recommended, the contractor shall have thirty days to submit comments to the board. Upon receipt of the proposed recommendation by the subcommittee, the board shall issue a written decision either adopting, rejecting or modifying the subcommittee’s recommendation. Such decision shall be issued not later than thirty days after receipt by the board of the contractor’s comments, if any. The board shall send the decision to the contractor by certified mail, return receipt requested. The written decision shall be a final decision for purposes of sections 4-180 and 4-183.

(b) Causes for such disqualification shall include the following:

(1) Conviction of, or entry of a plea of guilty or nolo contendere or admission to, the commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract;

(2) Conviction of, or entry of a plea of guilty or nolo contendere or admission to, the violation of any state or federal law for embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which affects responsibility as a state contractor;

(3) Conviction of, or entry of a plea of guilty or nolo contendere or admission to, a violation of any state or federal antitrust, collusion or conspiracy law arising out of the submission of bids or proposals on a public or private contract or subcontract;

(4) Accumulation of two or more suspensions pursuant to section 4e-35 within a twenty-four-month period;

(5) A wilful, negligent or reckless failure to perform in accordance with the terms of one or more contracts or subcontracts, agreements or transactions with state contracting agencies;

(6) A history of failure to perform or of unsatisfactory performance on one or more public contracts, agreements or transactions with state contracting agencies;

(7) A wilful violation of a statutory or regulatory provision or requirement applicable to a contract, agreement or transaction with state contracting agencies;

(8) A wilful or egregious violation of the ethical standards set forth in sections 1-84, 1-86e and 1-101nn, as determined by the Citizen’s Ethics Advisory Board; or

(9) Any other cause or conduct the board determines to be so serious and compelling as to affect responsibility as a state contractor, including, but not limited to:

(A) Disqualification by another state for cause;

(B) The fraudulent or criminal conduct of any officer, director, shareholder, partner, employee or other individual associated with a contractor, bidder or proposer of such contractor, bidder or proposer, provided such conduct occurred in connection with the individual’s performance of duties for or on behalf of such contractor, bidder or proposer and such contractor, bidder or proposer knew or had reason to know of such conduct;

(C) The existence of an informal or formal business relationship with a contractor who has been disqualified from bidding or proposing on state contracts of any state contracting agency.

(c) Upon written request by the affected state contractor, bidder or proposer, the State Contracting Standards Board may reduce the period or extent of disqualification for a contractor, bidder or proposer if documentation supporting any of the following reasons for modification is provided to the board by the contractor, bidder or proposer:

(1) Newly discovered material evidence;

(2) Reversal of the conviction upon which the disqualification was based;

(3) Bona fide change in ownership or management; or

(4) Elimination of other causes for which the disqualification was imposed.

(Sept. Sp. Sess. P.A. 07-1, S. 34; P.A. 13-244, S. 24.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010; P.A. 13-244 amended Subsec. (b)(8) to apply provisions to Sec. 1-101nn.



Section 4e-35 - Suspension of contractor, bidder or proposer by department head of state contracting agency. Causes for suspension.

(a) After reasonable notice and a hearing, conducted in accordance with the provisions of chapter 54, the department head of any state contracting agency may suspend any contractor, bidder or proposer for a period of not more than six months from bidding on, applying for or performing work as a contractor or subcontractor under, contracts with the state. The department head shall issue a written decision not later than ninety days after the conclusion of such hearing and state in the decision the reasons for the action taken and, if the contractor, bidder or proposer is being suspended, the period of such suspension. In determining whether to suspend a contractor, bidder or proposer, the department head shall consider the seriousness of the acts or omissions of the contractor, bidder or proposer and any mitigating factors. The department head shall send such decision to the contractor and the State Contracting Standards Board by certified mail, return receipt requested. Such decision shall be a final decision for purposes of sections 4-180 and 4-183.

(b) Causes for such suspension shall include the following:

(1) Failure without good cause to perform in accordance with specifications or within the time limits provided in the contract;

(2) A record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts, provided failure to perform or unsatisfactory performance caused by acts beyond the control of the contractor shall not be considered to be a basis for suspension;

(3) Any cause the complainant state contracting agency determines to be so serious and compelling as to affect the responsibility of a state contractor, including suspension by another state contracting agency for cause; or

(4) A violation of the ethical standards set forth in section 1-84, 1-86e or 1-101nn, as determined by the Citizen’s Ethics Advisory Board.

(c) The State Contracting Standards Board may grant an exception permitting a suspended contractor to participate in a particular contract or subcontract upon a written determination by the board that there is good cause for such exception and that such exception is in the best interest of the state.

(d) The department head of each state contracting agency shall conduct reviews of contractors and shall file reports pertaining to any of the reasons set forth in this section that may be the basis for disqualification.

(Sept. Sp. Sess. P.A. 07-1, S. 35.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-36 - Contest of the solicitation or award of a contract by bidder or proposer.

(a) Any bidder or proposer on a state contract may contest the solicitation or award of a contract to a subcommittee of the State Contracting Standards Board which shall be appointed by the chairperson of the board and consist of three members, at least one of whom shall be a legislative appointee. Such contest shall be submitted, in writing, not later than fourteen days after such bidder or proposer knew or should have known of the facts giving rise to such contest and shall be limited to the procedural elements of the solicitation or award process, or claims of an unauthorized or unwarranted, noncompetitive selection process.

(b) The filing of a contest pursuant to this section shall not, alone, be deemed to prohibit the award or execution of any such contested contract.

(c) The assigned subcommittee of the State Contracting Standards Board may settle and resolve any such contest.

(d) In the event such contest is not resolved by mutual agreement, the assigned subcommittee of the State Contracting Standards Board shall issue a decision, in writing, not later than thirty days after receipt of any such contest. Such decision shall:

(1) Describe the procedure used by such agency in soliciting and awarding such contract;

(2) Indicate such agency’s finding as to the merits of such bidder or proposer’s contest; and

(3) Inform such bidder or proposer of the right to review.

(e) A copy of such decision shall be provided to such bidder or proposer.

(Sept. Sp. Sess. P.A. 07-1, S. 36.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-37 - Contractor’s, bidder’s or proposer’s appeal of suspension decision issued by department head.

(a) Any contractor, bidder or proposer may appeal a decision issued by a department head, pursuant to section 4e-35, to the State Contracting Standards Board.

(b) Any such appeal shall be filed with the board not later than fourteen days after such contractor, bidder or proposer receives a decision issued pursuant to section 4e-35. Such bidder or proposer shall set forth the facts supporting its claim in sufficient detail for the State Contracting Standards Board to determine whether the procedural elements of the solicitation or award failed to comply with the code or whether an unauthorized or unwarranted, noncompetitive selection process was utilized.

(c) Any appeal filed pursuant to subsection (b) of this section shall not be deemed to prohibit the award or execution of any such contested contract.

(d) The State Contracting Standards Board shall create a three-member appeals review subcommittee, one of whom shall be a legislative appointment, which shall review any request filed pursuant to subsection (b) of this section and decide whether such solicitation or award was in compliance with the statutes and regulations concerning procurement, and whether allegations of an unauthorized or unwarranted, noncompetitive selection process have been demonstrated. A unanimous vote of such subcommittee shall be dispositive of any such appeal. A split vote of such subcommittee shall result in a review of the appeal by the full membership of the board which, by a vote of two-thirds of its members present and voting for such purpose, shall decide whether the solicitation or award of such contract was in compliance with the statutes and regulations concerning procurement and whether allegations of an unauthorized or unwarranted, noncompetitive selection process have been demonstrated.

(e) Such appeals review subcommittee shall issue a written decision or take other appropriate action on each appeal not later than ninety days after the filing of such appeal. A written copy of any such decision shall be provided to such bidder.

(f) In the event of an appeal review by the full board, the board shall issue a written decision or take other appropriate action on such appeal not later than ninety days after receipt of the appeal from the appeals review subcommittee. A written copy of any such decision shall be provided to such bidder or proposer.

(g) In the event that the appeals review subcommittee or the board determines that a procedural violation occurred, or that allegations of an unauthorized or unwarranted, noncompetitive selection process have been substantiated, the board shall direct the state contracting agency to take corrective action not later than thirty days after the date of the subcommittee’s or board’s decision, as applicable.

(h) In the event such appeal is found to be frivolous by the appeals review subcommittee or the full board, such frivolous appeal may serve as a basis for disqualification pursuant to section 4e-34.

(i) Any three members of the board may request a full board review of any contract deliberation or award process of a state contracting agency.

(j) A decision issued by the board or appeals review subcommittee under this section shall be final and not subject to appeal under sections 4-180 and 4-183.

(Sept. Sp. Sess. P.A. 07-1, S. 37.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-38 - Issuance of decision on appeal by board.

The State Contracting Standards Board shall issue a decision in writing or take other appropriate action on each appeal submitted pursuant to section 4e-37. A copy of any decision shall be provided to all parties, the department head of the state contracting agency and the Chief Procurement Officer.

(Sept. Sp. Sess. P.A. 07-1, S. 38.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-39 - Determination by board of violation of law in solicitation or proposed award of a contract prior to award. Options.

If, prior to award, it is determined by the State Contracting Standards Board that a solicitation or proposed award of a contract by a state contracting agency is in violation of law, then the solicitation or proposed award shall be:

(1) Cancelled; or

(2) Revised to comply with the law.

(Sept. Sp. Sess. P.A. 07-1, S. 39.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-40 - Determination of violation of law in solicitation or award of contract after award. Options.

If, after an award, it is determined by the State Contracting Standards Board that a solicitation or award of a contract by a state contracting agency is in violation of law:

(1) If the person awarded the contract did not act in bad faith:

(A) The contract may be ratified and affirmed by the state contracting agency, provided it is determined by the board that doing so is in the best interests of the state; or

(B) The contract may be terminated and the person awarded the contract shall be compensated for the actual expenses reasonably incurred under the contract, plus a reasonable profit, prior to the termination.

(2) If the person awarded the contract acted in bad faith:

(A) The contract may be declared null and void; or

(B) The contract may be ratified and affirmed if such action is in the best interests of the state, as determined by the State Contracting Standards Board, in writing, without prejudice to the state’s right to such damages as may be appropriate.

(Sept. Sp. Sess. P.A. 07-1, S. 40.)

History: Sept. Sp. Sess. P.A. 07-1 effective June 1, 2010.



Section 4e-41 - Regulations concerning the procurement of architectural and engineering services.

Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, that specify the process that shall be used to procure architectural and engineering services in design-bid-build procurements, construction in design-bid-build procurements and construction management at-risk. Such regulations shall include a description of the project delivery methods.

(Sept. Sp. Sess. P.A. 07-1, S. 41.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-42 - Regulations concerning bid security for certain competitive sealed bidding.

Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, that require bid security for all competitive sealed bidding for construction contracts in a design-bid-build procurement when the price is estimated by the state contracting agency to exceed five hundred thousand dollars.

(Sept. Sp. Sess. P.A. 07-1, S. 42.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-43 - Regulations concerning errors and omissions insurance.

Not later than June 1, 2010, the State Insurance and Risk Management Board established pursuant to section 4a-19 shall adopt regulations, in accordance with the provisions of chapter 54, in consultation with the State Contracting Standards Board, that specify when a state contracting agency shall require proposers to provide appropriate errors and omissions insurance to cover architectural and engineering services under the project delivery methods established in regulations adopted pursuant to section 4e-41.

(Sept. Sp. Sess. P.A. 07-1, S. 43.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-44 - Regulations concerning the procurement of consultant services.

Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, to establish the process to be used to procure consultant services, and in consultation with the Attorney General, the type of contract to be used to procure such consultant services.

(Sept. Sp. Sess. P.A. 07-1, S. 44.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-45 - Regulations concerning infrastructure facilities.

With respect to infrastructure facilities, not later than June 1, 2010, the State Contracting Standards Board, in consultation with the state contracting agencies and the Attorney General, shall adopt regulations, in accordance with the provisions of chapter 54, requiring the inclusion in state contracts with any state contracting agency of clauses providing for adjustments in prices, time of performance, remedies, termination or other contract provisions necessary to protect the interests of the state.

(Sept. Sp. Sess. P.A. 07-1, S. 45.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-46 - Regulations for contract modifications, change orders and price adjustments for construction contracts in excess of fifty thousand dollars.

Not later than June 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, concerning the procedure and circumstances under which a state agency may allow contract modification, change order, or contract price adjustment under a construction contract with the state in excess of fifty thousand dollars. Such regulations shall require that every contract modification, change order or contract price adjustment under a construction contract with the state in excess of fifty thousand dollars shall be subject to prior written certification by the fiscal officer of the state contracting agency or other agency responsible for funding the project or the contract, or other official responsible for monitoring and reporting upon the status of the costs of the total project budget or contract budget, as to the effect of the contract modification, change order, or adjustment in contract price on the total project budget or the total contract budget. Such regulations shall further provide that in the event the certification of the fiscal officer or other responsible official discloses a resulting increase in the total project budget or the total contract budget, the agency procurement officer shall not execute or make such contract modification, change order, or adjustment in contract price unless sufficient funds are available or the scope of the project or contract is adjusted so as to permit the degree of completion that is feasible within the total project budget or total contract budget as it existed prior to the contract modification, change order, or adjustment in contract price under consideration provided, with respect to the validity, as to the contractor, of any executed contract modification, change order, or adjustment in contract price which the contractor has reasonably relied upon, it shall be presumed that there has been compliance with the provisions of this section.

(Sept. Sp. Sess. P.A. 07-1, S. 46.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-47 - Regulations concerning application of certain contracting statutes to each constituent unit of the state system of higher education.

On or after January 1, 2011, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, to apply the contracting procedures, as described in sections 4e-18 to 4e-45, inclusive, to each constituent unit of the state system of higher education. Such regulations shall take into consideration circumstances and factors that are unique to such constituent units.

(Sept. Sp. Sess. P.A. 07-1, S. 47.)

History: Sept. Sp. Sess. P.A. 07-1 effective January 1, 2009.



Section 4e-48 - Reciprocal preference provision in award of state contracts. Definitions. Application of provision. List of states with in-state preference published by the State Contracting Standards Board.

(a) For the purposes of this section, “nonresident bidder” means a business that is not a resident of the state that submits a bid in response to an invitation to bid by a state contracting agency, “resident bidder” means a business that submits a bid in response to an invitation to bid by a state contracting agency and that has paid unemployment taxes or income taxes in this state during the twelve calendar months immediately preceding submission of such bid, has a business address in the state and has affirmatively claimed such status in the bid submission, “contract” means “contract” as defined in section 4e-1 and “state contracting agency” means “state contracting agency”, as defined in section 4e-1.

(b) Notwithstanding any provision of law, in the award of a contract, after the original bids have been received and an original lowest responsible qualified bid is identified, a state contracting agency shall add a per cent increase to the original bid of a nonresident bidder equal to the per cent, if any, of the preference given to such nonresident bidder in the state in which such nonresident bidder resides. If, after application of such per cent increase, the bidder that submits the lowest responsible qualified bid is a resident bidder, the state contracting agency shall award such contract to such resident bidder provided such resident bidder agrees, in writing, to meet the original lowest responsible qualified bid. Any such agreement by such resident bidder to meet the original lowest responsible qualified bid shall be made not later than seventy-two hours after such resident bidder receives notice from such state contracting agency that such resident bidder may be awarded such contract if such resident bidder agrees to meet the original lowest responsible qualified bid.

(c) Not later than January 1, 2009, and each January thereafter, the State Contracting Standards Board shall publish a list of states that give preference to in-state bidders with the per cent increase applied in each state. Such list shall be made available to all state contracting agencies and may be relied upon by such agencies in determining the lowest responsible bidder.

(P.A. 08-154, S. 2.)

History: P.A. 08-154 effective October 1, 2009.



Section 4e-49 - Regulations concerning contracting procedures for the Metropolitan District of Hartford County.

On or after July 1, 2010, the State Contracting Standards Board shall adopt regulations, in accordance with the provisions of chapter 54, to apply the contracting procedures, as described in sections 4e-18 to 4e-45, inclusive, to the Metropolitan District of Hartford County. Such regulations shall take into consideration circumstances and factors that are unique to said metropolitan district.

(P.A. 09-87, S. 2.)

History: P.A. 09-87 effective January 1, 2010.



Section 4e-50 - Contracts for environmental remediation of brownfields.

Notwithstanding any other provisions of the general statutes, whenever a state agency or quasi-public agency, as defined in section 1-120, solicits bids, makes a request for proposals or negotiates a contract for the environmental remediation of a brownfield property, such bid, proposal or contract shall include a provision whereby the employment and utilization of green remediation technologies shall be accorded due consideration.

(P.A. 09-235, S. 11.)









Title 5 - State Employees

Chapter 63 - State Employment (Repealed)

Section 5-1 to 5-93b - State employment.

Sections 5-1 to 5-93b, inclusive, are repealed.

(1967, P.A. 657, S. 1.)






Chapter 64 - Retirement (Repealed)

Section 5-94 to 5-141 - Retirement.

Sections 5-94 to 5-141, inclusive, are repealed.

(1961, P.A. 234, S. 34.)






Chapter 64a - State Employees’ Benefits and Protections

Section 5-141a - Reimbursement for use of automobile.

Section 5-141a is repealed.

(P.A. 74-242, S. 1, 4; P.A. 85-134, S. 2.)



Section 5-141b - Comptroller may issue statement of benefits.

The Comptroller may issue a statement to all state employees which shall include a summary of medical benefits, survivors’ benefits and normal retirement benefits for each employee and a summary of general salary and other fringe benefit provisions.

(P.A. 74-336, S. 1; P.A. 75-519, S. 8, 12; P.A. 77-614, S. 66, 610; P.A. 13-247, S. 331.)

History: P.A. 75-519 substituted personnel commissioner for commissioner of personnel and administration and “may” for “shall”; P.A. 77-614 substituted commissioner of administrative services for personnel commissioner; P.A. 13-247 substituted “Comptroller” for “Commissioner of Administrative Services”, effective July 1, 2013.



Section 5-141c - Reimbursement of state employees for expenses incurred in the performance of their duties.

The Commissioner of Administrative Services, with the approval of the Secretary of the Office of Policy and Management, shall establish and implement regulations, in accordance with the provisions of chapter 54, for the reimbursement of state employees for expenses incurred in the performance of their duties, except to the extent that such reimbursement is otherwise provided in accordance with the provisions of chapter 67 or 68.

(P.A. 77-614, S. 75, 610; P.A. 85-134, S. 1; P.A. 13-247, S. 332.)

History: P.A. 85-134 provided that such regulations would not control whenever reimbursement is otherwise provided in accordance with chapter 67 or 68; P.A. 13-247 added reference to Ch. 54, effective July 1, 2013.



Section 5-141d - Indemnification of state officers and employees. Duties of Attorney General. Legal fees and costs. Enforcement action. Exceptions.

(a) The state shall save harmless and indemnify any state officer or employee, as defined in section 4-141, and any member of the Public Defender Services Commission from financial loss and expense arising out of any claim, demand, suit or judgment by reason of his alleged negligence or alleged deprivation of any person’s civil rights or other act or omission resulting in damage or injury, if the officer, employee or member is found to have been acting in the discharge of his duties or within the scope of his employment and such act or omission is found not to have been wanton, reckless or malicious.

(b) The state, through the Attorney General, shall provide for the defense of any such state officer, employee or member in any civil action or proceeding in any state or federal court arising out of any alleged act, omission or deprivation which occurred or is alleged to have occurred while the officer, employee or member was acting in the discharge of his duties or in the scope of his employment, except that the state shall not be required to provide for such a defense whenever the Attorney General, based on his investigation of the facts and circumstances of the case, determines that it would be inappropriate to do so and he so notifies the officer, employee or member in writing.

(c) Legal fees and costs incurred as a result of the retention by any such officer, employee or member of an attorney to defend his interests in any such civil action or proceeding shall be borne by the state only in those cases where (1) the Attorney General has stated in writing to the officer, employee or member, pursuant to subsection (b) of this section, that the state will not provide an attorney to defend the interests of the officer, employee or member, and (2) the officer, employee or member is thereafter found to have acted in the discharge of his duties or in the scope of his employment, and not to have acted wantonly, recklessly or maliciously. Such legal fees and costs incurred by such officer, employee or member shall be paid to such officer, employee or member only after the final disposition of the suit, claim or demand and only in such amounts as shall be determined by the Attorney General to be reasonable. In determining whether such amounts are reasonable, the Attorney General may consider whether it was appropriate for a group of officers, employees or members to be represented by the same counsel.

(d) Such officer, employee or member may bring an action in the Superior Court against the state to enforce the provisions of this section.

(e) The provisions of this section shall not be applicable to any such officer, employee or member to the extent he has a right to indemnification under any other section of the general statutes.

(P.A. 83-464, S. 3, 5; P.A. 05-114, S. 3.)

History: P.A. 05-114 made technical changes in Subsec. (c), added new Subsec. (d) re Superior Court action to enforce section, redesignated existing Subsec. (d) as Subsec. (e) and made technical changes therein.

Subsec. (d):

Because Subsec. affects substantive rights and imposes new obligations on the state by waiving state’s sovereign immunity and there is no indication of any legislative intent that it should be applied retroactively, it may be applied prospectively only. 100 CA 255.



Section 5-141e - Deduct-a-ride program for state employees.

The Comptroller may offer to qualified state employees the option to exclude from taxable wages and compensation, consistent with Section 132 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, employee commuting costs incurred through the use of (1) transportation in a commuter highway vehicle if such transportation is in connection with travel between the employee’s residence and place of employment, (2) any transit pass, or (3) qualified parking, in an amount not to exceed the maximum level allowed by 26 USC 132(f)(2), as from time to time amended, and regulations adopted pursuant to said section. The Comptroller may contract with an administrator for the management of this program. For purposes of this section, “state employees” includes members of the General Assembly.

(P.A. 02-123, S. 1.)

History: P.A. 02-123 effective June 7, 2002.






Chapter 65 - Disability Compensation and Death Benefits

Section 5-142 - Disability compensation.

(a) If any member of the Division of State Police within the Department of Emergency Services and Public Protection or of any correctional institution, or any institution or facility of the Department of Mental Health and Addiction Services giving care and treatment to persons afflicted with a mental disorder or disease, or any institution for the care and treatment of persons afflicted with any mental defect, or any full-time enforcement officer of the Department of Energy and Environmental Protection, the Department of Motor Vehicles, the Department of Consumer Protection who carries out the duties and responsibilities of sections 30-2 to 30-68m, inclusive, the Office of Adult Probation, the division within the Department of Administrative Services that carries out construction services or the Board of Pardons and Paroles, any probation officer for juveniles or any employee of any juvenile detention home, any member of the police or fire security force of The University of Connecticut, any member of the police or fire security force of Bradley International Airport, any member of the Office of State Capitol Police or any person appointed under section 29-18 as a special policeman for the State Capitol building and grounds and the Legislative Office Building and parking garage and related structures and facilities and other areas under the supervision and control of the Joint Committee on Legislative Management, the Chief State’s Attorney, the Chief Public Defender, the Deputy Chief State’s Attorney, the Deputy Chief Public Defender, any state’s attorney, any assistant state’s attorney or deputy assistant state’s attorney, any public defender, assistant public defender or deputy assistant public defender, any chief inspector or inspector appointed under section 51-286 or any staff member or employee of the Division of Criminal Justice or of the Division of Public Defender Services, or any Judicial Department employee sustains any injury (1) while making an arrest or in the actual performance of such police duties or guard duties or fire duties or inspection duties, or prosecution or public defender or courthouse duties, or while attending or restraining an inmate of any such institution or as a result of being assaulted in the performance of such person’s duty, or while responding to an emergency or code at a correctional institution, and (2) that is a direct result of the special hazards inherent in such duties, the state shall pay all necessary medical and hospital expenses resulting from such injury. If total incapacity results from such injury, such person shall be removed from the active payroll the first day of incapacity, exclusive of the day of injury, and placed on an inactive payroll. Such person shall continue to receive the full salary that such person was receiving at the time of injury subject to all salary benefits of active employees, including annual increments, and all salary adjustments, including salary deductions, required in the case of active employees, for a period of two hundred sixty weeks from the date of the beginning of such incapacity. Thereafter, such person shall be removed from the payroll and shall receive compensation at the rate of fifty per cent of the salary that such person was receiving at the expiration of said two hundred sixty weeks as long as such person remains so disabled, except that any such person who is a member of the Division of State Police within the Department of Emergency Services and Public Protection shall receive compensation at the rate of sixty-five per cent of such salary as long as such person remains so disabled. Such benefits shall be payable to a member of the Division of State Police after two hundred sixty weeks of disability only if the member elects in writing to receive such benefits in lieu of any benefits payable to the employee under the state employees retirement system. In the event that such disabled member of the Division of State Police elects the compensation provided under this subsection, no benefits shall be payable under chapter 568 or the state employees retirement system until the former of the employee’s death or recovery from such disability. The provisions of section 31-293 shall apply to any such payments, and the state of Connecticut is authorized to bring an action or join in an action as provided by said section for reimbursement of moneys paid and which it is obligated to pay under the terms of this subsection. All other provisions of the workers’ compensation law not inconsistent with this subsection, including the specific indemnities and provisions for hearing and appeal, shall be available to any such state employee or the dependents of such a deceased employee. All payments of compensation made to a state employee under this subsection shall be charged to the appropriation provided for compensation awards to state employees. On and after October 1, 1991, any full-time officer of the Department of Energy and Environmental Protection, the Department of Motor Vehicles, the Department of Consumer Protection who carries out the duties and responsibilities of sections 30-2 to 30-68m, inclusive, the Office of Adult Probation, the division within the Department of Administrative Services that carries out construction services or the Board of Pardons and Paroles, any probation officer for juveniles or any employee of any juvenile detention home, the Chief State’s Attorney, the Chief Public Defender, the Deputy Chief State’s Attorney, the Deputy Chief Public Defender, any state’s attorney, assistant state’s attorney or deputy assistant state’s attorney, any public defender, assistant public defender or deputy assistant public defender, any chief inspector or inspector appointed under section 51-286 or any staff member or employee of the Division of Criminal Justice or the Division of Public Defender Services, or any Judicial Department employee who sustains any injury in the course and scope of such person’s employment shall be paid compensation in accordance with the provisions of section 5-143 and chapter 568, except, if such injury is sustained as a result of being assaulted in the performance of such person’s duty, any such person shall be compensated pursuant to the provisions of this subsection.

(b) Each state employee who, during the performance of his duties, comes into contact with persons or animals afflicted with any communicable disease, or who comes into contact with any culture, collection or concentration of the organisms producing any communicable disease, or who is regularly exposed to the bacteria, germs, virus or other organisms, by whatever name called, producing any communicable disease, shall be given a physical examination semiannually by the state. If any such employee is found to be infected with any such disease, contracted while in the employ of the state and during the performance of such employee’s duties, the state shall pay for all necessary medical and hospital expenses resulting from such disease and, if incapacity results, such employee shall be removed from the payroll the first day of incapacity and shall receive compensation at the rate of one-half the salary he was receiving at the time of infection. Such state employee may elect to receive, in addition to the benefits due him under this subsection, an amount which will result in his receiving his full salary or wages for the period of any accumulated sick leave, computed on an hourly basis, due him. Upon the expiration of such period of sick leave, the provisions of this subsection shall apply. All provisions of the workers’ compensation law not inconsistent herewith, including the specific indemnities and provisions for hearing and appeal, shall be available to any such state employee or the dependents of such a deceased employee. All payments of compensation made to a state employee under this section shall be made from the fund designated “Compensation Awards to State Employees”. If a state employee has been disabled by tuberculosis at any time prior to his employment by the state or if on the first physical examination herein provided for he is found to have a tuberculous lesion, any subsequent disability from tuberculosis within five years of the commencement of such employment shall be presumed prima facie to be due to his previous infection and not to have been contracted in the course of such employment, even if such employment involved exposure to tuberculosis. In such case such state employee shall be removed from the payroll the first day of incapacity and the state shall not be liable for the payment of any resulting medical or hospital expenses or for the payment of compensation for loss of earnings of such disabled state employee.

(c) If a member of the Division of State Police within the Department of Emergency Services and Public Protection who is not subject to the federal Insurance Contributions Act for such employment becomes or became disabled on or after July 1, 1979, and (1) the disability is not compensable under the terms of subsection (a) of this section and he elects or elected to receive disability retirement benefits under the provisions of section 5-169 or 5-192p, or (2) he elects or elected to receive such disability retirement benefits in lieu of benefits otherwise available under subsection (a) of this section, the member shall be eligible to receive benefits under the provisions of subsection (d) of this section. Notwithstanding any provision of the general statutes, the benefits granted under subsection (d) of this section shall be deemed to be federal Social Security disability benefits for purposes of calculating the maximum benefits available under the provisions of section 5-169 or 5-192p. Any disability Social Security benefits payable to or on behalf of such member shall also be recognized for purposes of calculating such maximum benefits. For the purposes of this subsection, “disability” means any medically determinable injury or physical or mental impairment which permanently prevents the discharge of normal police functions by any member of the Division of State Police, provided the Commissioner of Emergency Services and Public Protection cannot find a suitable position within the agency for such member. The determination as to whether a member is so disabled shall be made by the board of physicians established under section 5-169. Notwithstanding any provisions to the contrary in section 5-169, the maximum benefit limitation as set forth in subdivisions (1) and (2) of subsection (g) of section 5-169 shall apply to any member receiving the new benefits provided by subsection (d) of this section.

(d) Commencing on May 8, 1984, or the date of disability, if later, each such disabled member of the Division of State Police within the Department of Emergency Services and Public Protection shall receive a monthly allowance payable by the state employees retirement system, as long as the member remains so disabled, as follows: (1) To a disabled member, a monthly allowance of three hundred dollars for such disabled member’s lifetime; (2) if such disabled member is married, an additional monthly allowance of two hundred fifty dollars payable to the member and payable for the member’s lifetime or until the spouse’s divorce from the member; (3) if there are less than three dependent children, a monthly allowance of two hundred fifty dollars payable to the member for each child until each such child reaches the age of eighteen or until the child’s marriage if such occurs earlier; (4) if there are three or more dependent children, a monthly allowance of five hundred and seventy-five dollars payable to the member but deemed to be divided equally among them. As each such dependent child reaches the age of eighteen years, or marries, if such occurs earlier, the child’s share shall be deemed divided equally among the remaining surviving children, provided each child’s share shall not exceed two hundred fifty dollars; when the shares payable on behalf of all but one of such dependent children have ceased, the disability benefit payable on behalf of the remaining child shall be two hundred fifty dollars. These benefits shall be integrated with the benefits of section 5-169 or 5-192p as if they were federal Social Security disability benefits in order to determine the maximum benefits payable to such disabled member. These benefits shall be subject to increases as provided in subsection (e) of this section. All benefits provided under this subsection shall be discontinued at the earlier of the member’s recovery from disability or the member’s death. If a disabled member dies, the survivor benefits provided under sections 5-146 to 5-150, inclusive, shall be payable.

(e) On January 1, 1985, and annually thereafter, up to and including January 1, 1988, the benefits then being provided under subsection (d) of this section to a disabled member of the Division of State Police within the Department of Emergency Services and Public Protection shall be increased by three per cent. Such increase shall not affect the initial level of benefits payable to a member who qualifies for such disability benefits under subsection (d) after the date of any increase under this subsection. Such benefits shall be deemed to be the cost-of-living provision of the federal Social Security disability law for purposes of calculating the maximum benefits available under the provisions of section 5-169 or 5-192p.

(1949 Rev., S. 419; 1949, 1951, 1953, 1955, S. 183d; 1949, 1953, S. 2131d; 1957, P.A. 251; March, 1958, P.A. 27, S. 35; 1959, P.A. 331; 1963, P.A. 298; February, 1965, P.A. 151; 1969, P.A. 175, S. 1; 730, S. 14; P.A. 73-122, S. 13, 27; 73-402; P.A. 76-111, S. 5; 76-436, S. 399, 681; P.A. 77-614, S. 69, 70, 165, 486, 610; P.A. 78-138, S. 1–3; 78-162, S. 1–3; P.A. 79-376, S. 3; P.A. 80-34, S. 1, 2; 80-482, S. 4, 6, 170, 191, 345, 348; P.A. 83-13, S. 5; P.A. 84-48, S. 13, 17; P.A. 85-510, S. 2, 35; P.A. 87-496, S. 43, 110; P.A. 89-82, S. 7, 11; P.A. 91-339, S. 40; P.A. 95-195, S. 5, 83; 95-257, S. 11, 58; P.A. 96-219, S. 6; P.A. 01-208, S. 1, 3; P.A. 03-19, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 146 (d); P.A. 04-169, S. 17; 04-189, S. 1; 04-234, S. 2; P.A. 05-288, S. 25; P.A. 06-196, S. 33; P.A. 11-51, S. 90, 134; 11-80, S. 1; P.A. 13-247, S. 216.)

History: 1959 act included employees at facilities of the mental health department; 1963 act amended Subsec. (b) to allow election to receive payments based on accumulated sick leave; 1965 act amended Subsec. (a) to specify members of both police and fire security force of university are included; 1969 acts substituted department of finance and control for state welfare department in Subsec. (a); P.A. 73-122 substituted department of environmental protection for state board of fisheries and game and division of criminal justice for any state’s attorney’s office and included the chief state’s attorney, deputy chief state’s attorney and prosecuting attorneys under provisions of section; P.A. 73-402 included members of Bradley airport police or fire security forces under provisions of section; P.A. 76-111 replaced “detective” with “chief inspector or inspector”; P.A. 76-436 deleted references to juvenile court and replaced reference to prosecuting attorneys with “assistant state’s attorney or deputy assistant state’s attorney”, effective July 1, 1978; P.A. 77-614 substituted department of administrative services for department of finance and control and, effective January 1, 1979, substituted division of liquor control within the department of business regulation for liquor control commission and division of state police within the department of public safety for state police department; P.A. 78-138 replaced adult probation commission with office of adult probation and included chief, deputy chief, assistant, deputy assistant and other public defenders and employees of the division of public defender services under provisions of section; P.A. 78-162 included judicial department employees and courthouse duties under provisions of section; P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 80-34 included members of the office of capitol security and special policemen for capitol building and grounds under provisions of section; P.A. 80-482 deleted reference to department of business regulation and gave division of liquor control departmental status; P.A. 83-13 amended Subsec. (a) by changing “capitol security” to “state capitol security”; P.A. 84-48 included reference to special policemen for other areas under the supervision and control of the joint committee on legislative management; P.A. 85-510 made technical changes in Subsec. (a) and added provisions re disability compensation for members of the division of state police within the department of public safety and added Subsecs. (c) to (e), inclusive, re disability compensation for such members; P.A. 87-496 amended Subsec. (a) to substitute public works commissioner for administrative services commissioner; P.A. 89-82 expanded reference in Subsec. (a) to state capitol building and grounds to include legislative office building and parking garage and related structures and facilities and other areas under the supervision and control of the joint committee on legislative management; P.A. 91-339 amended Subsec. (a) by adding requirement that the injury is a direct result of the special hazards inherent in the employee’s duties and provisions re compensation for certain injured state employees on and after October 1, 1991, and by deleting provisions re reimbursement for damaged personal property; P.A. 95-195 amended Subsec. (a) to replace member of the Department of Liquor Control with member of the Department of Consumer Protection who carries out the duties of Secs. 30-2 to 30-68m, inclusive, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-219 amended Subsec. (a) by changing the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”; P.A. 01-208 amended Subsec. (a) by adding “or while responding to an emergency or code at a correctional institution” in Subdiv. (1) and making technical changes for the purposes of gender neutrality; P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subsec. (a), effective July 1, 2004; P.A. 05-288 made technical changes in Subsecs. (c) and (d), effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (d), effective June 7, 2006; pursuant to P.A. 11-51, “Commissioner of Public Safety”, “Department of Public Safety” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, “Department of Emergency Services and Public Protection” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-247 amended Subsec. (a) to replace references to “Department of Construction Services” with references to “division within the Department of Administrative Services that carries out construction services”, effective July 1, 2013.



Section 5-142a - Injury or death of sheriff.

Any high sheriff, chief deputy sheriff, deputy sheriff or special deputy sheriff who suffers death, disability or injury, while in performance of any duty for which he is compensated by the state, shall, for the purposes of section 5-142 and chapter 568, be presumed to be an employee of the state and shall be compensated by the state in accordance with said section and chapter.

(1967, P.A. 660.)



Section 5-143 - Applicability of Workers’ Compensation Act. Additional sick leave compensation.

Each state employee who sustains an injury arising out of and in the course of his employment, except as provided in section 5-142, shall be paid compensation in accordance with the provisions of the Workers’ Compensation Act. The injured state employee may elect to receive, in addition to the benefits due him as workers’ compensation, an amount which will result in his receiving his full salary or wages for the period of any accumulated sick leave, computed on an hourly basis, due him. Upon expiration of such period of sick leave the provisions of the Workers’ Compensation Act shall apply.

(1949 Rev., S. 420; 1951, S. 185d; 1961, P.A. 243, S. 1; P.A. 79-376, S. 4; P.A. 91-339, S. 41.)

History: 1961 act added provisions re payment of accumulated sick leave; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 91-339 deleted provision that employee incapacitated by injury shall receive his full salary or wages for the first seven days of the incapacity.



Section 5-144 - Death benefits for state employees, state officers and members of General Assembly.

If any state employee, state officer or member of the General Assembly serving with compensation or remuneration sustains an injury while acting within the scope of his employment, which injury is not the result of his own wilful or wanton act, and dies as a result of such injury, and a spouse and a dependent child or children under eighteen years of age survive him, the Comptroller, upon the recommendation of the appointing authority, and with the approval of the Attorney General, shall draw his order on the Treasurer for the sum of one hundred thousand dollars, payable in equal monthly installments over a period of not less than ten years to such employee’s or officer’s or member’s spouse, provided any such payments shall terminate on the death or remarriage of such spouse within said ten-year period, and the Comptroller, upon the recommendation of the appointing authority and with the approval of the Attorney General, shall also draw an order on the Treasurer for monthly payments of fifty dollars for each dependent child under eighteen years of age, payable to such spouse or the guardian of such child or children until such child or children reach eighteen years of age. If such employee or officer or member leaves a spouse and no child or children under eighteen years of age, the Comptroller, upon the recommendation of the appointing authority and with the approval of the Attorney General, shall draw an order on the Treasurer for the sum of fifty thousand dollars payable in equal monthly installments over a period of not less than ten years, to such spouse, provided any such payments shall terminate on the death or remarriage of such spouse within such ten-year period. If such employee or officer or member leaves no spouse and no child or children under eighteen years of age but leaves a parent or parents dependent upon him, the Comptroller, upon recommendation of the appointing authority and with the approval of the Attorney General, shall draw an order on the Treasurer for the sum of fifty thousand dollars, payable to such employee’s or officer’s or member’s parent or parents in equal monthly installments over a period of not less than ten years, provided, on the death of one such parent, the surviving parent shall continue to receive the entire monthly payments under the provisions of this section and provided such payments shall cease on the death of both such parents during such ten-year period. As used in this section and section 5-145, the appointing authority for members of the General Assembly shall be the president pro tempore of the Senate and the speaker of the House of Representatives. The appointing authority for state officers shall be the Governor.

(1949 Rev., S. 421; 1953, 1955, S. 186d; November, 1955, S. N5; 1957, P.A., 122; February, 1965, P.A. 466; P.A. 98-263, S. 8, 21; June Sp. Sess. P.A. 99-2, S. 7, 72.)

History: 1965 act deleted requirement that parents be “solely” dependent on employees in order to be eligible to receive benefits; P.A. 98-263 expanded persons eligible for benefits to include survivors of state officers or members of the General Assembly, designated appointing authority for such officers or members and increased benefits payable to surviving spouse, dependent children and dependent parents over ten-year rather than five-year period, effective July 1, 1998, and applicable to any death occurring on or after January 1, 1998; June Sp. Sess. P.A. 99-2 added coverage for specified victims of homicide employed by a nonprofit organization contracting with the state and made technical changes, effective October 1, 1999, until October 1, 2000.

See Sec. 5-149 re cases where death benefits are not payable.



Section 5-145 - Notice of injury or death of state employee, state officer or member of General Assembly.

Each appointing authority shall notify the Commissioner of Administrative Services, who shall notify the Attorney General, of the injury, or death resulting from an injury, of any employee, state officer or member of the General Assembly serving with compensation or remuneration, which injury was incurred in the performance of his duties.

(1949 Rev., S. 360; P.A. 77-614, S. 66, 610; P.A. 98-263, S. 9, 21.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 98-263 expanded notification responsibilities of appointing authority to include injury or death of state officers or members of the General Assembly, effective July 1, 1998, and applicable to any death occurring on or after January 1, 1998.



Section 5-145a - Hypertension or heart disease in certain university, aeronautics, State Capitol police, correction, mental health, criminal justice or hazardous duty personnel.

Any condition of impairment of health caused by hypertension or heart disease resulting in total or partial disability or death to a member of the security force or fire department of The University of Connecticut or the aeronautics operations of the Department of Transportation, or to a member of the Office of State Capitol Police or any person appointed under section 29-18 as a special policeman for the State Capitol building and grounds, the Legislative Office Building and parking garage and related structures and facilities, and other areas under the supervision and control of the Joint Committee on Legislative Management, or to state personnel engaged in guard or instructional duties in the Connecticut Correctional Institution, Somers, Connecticut Correctional Institution, Enfield-Medium, the Carl Robinson Correctional Institution, Enfield, John R. Manson Youth Institution, Cheshire, the Connecticut Correctional Institution, Niantic, the Connecticut Correctional Center, Cheshire, or the community correctional centers, or to any employee of the Whiting Forensic Division with direct and substantial patient contact, or to any detective, chief inspector or inspector in the Division of Criminal Justice or chief detective, or to any state employee designated as a hazardous duty employee pursuant to an applicable collective bargaining agreement who successfully passed a physical examination on entry into such service, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in the performance of his duty and shall be compensable in accordance with the provisions of chapter 568, except that for the first three months of compensability the employee shall continue to receive the full salary which he was receiving at the time of injury in the manner provided by the provisions of section 5-142. Any such employee who began such service prior to June 28, 1985, and was not covered by the provisions of this section prior to said date shall not be required, for purposes of this section, to show proof that he successfully passed a physical examination on entry into such service.

(1963, P.A. 563; February, 1965, P.A. 189, S. 1; 1967, P.A. 803; 1969, P.A. 798; 1972, P.A. 71, S. 6; P.A. 77-614, S. 556, 610; P.A. 80-75, S. 1, 2; P.A. 83-13, S. 6; P.A. 84-48, S. 14, 17; P.A. 85-510, S. 14, 35; P.A. 86-186, S. 2; P.A. 87-282, S. 2; P.A. 89-82, S. 8, 11; P.A. 95-257, S. 20, 58; P.A. 96-219, S. 7.)

History: 1965 act added State Prison guards; 1967 act included Connecticut Reformatory guards; 1969 act included members of the aeronautics department and replaced “State Prison and Connecticut Reformatory” with references to Connecticut Correctional Institutions at Osborn and Cheshire and community correctional centers; 1972 act deleted reference to correctional institution at Osborn and included correctional institutions at Somers and Enfield; P.A. 77-614 deleted reference to separate aeronautics department, replacing it with reference to aeronautics operations of transportation department, effective January 1, 1979; P.A. 80-75 included members of office of capitol security and special policemen for capitol building and grounds; P.A. 83-13 changed reference to “capitol security” to “state capitol security”; P.A. 84-48 included reference to special policemen for other areas under the supervision and control of the joint committee on legislative management; P.A. 85-510 added personnel engaged in “instructional” duties in correctional facilities; added the Connecticut Correctional Institution, Niantic to such facilities; added employees of the Whiting Forensic Institute with direct and substantial patient contact, or any detective, chief inspector or inspector in the division of criminal justice or chief detective, or any state employee designated as a hazardous duty employee pursuant to a collective bargaining agreement; deleted provision that nothing herein shall be construed to affect the application of chapter 568 and substituted provision that disability or death shall be compensable in accordance with chapter 568, except that for the first three months of compensability the employee shall continue to receive the full salary he was receiving at the time of injury in the manner provided by Sec. 5-142 and added provision that any employee who began such service prior to June 28, 1985, and was not covered by this section prior to such date shall not be required to show proof that he passed a physical examination on entry into such service; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Enfield to the Connecticut Correctional Institution, Enfield-Medium, added the Connecticut Correctional Institution, Enfield-Minimum and the Connecticut Correctional Center, Cheshire and changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 87-282 changed the name of the Connecticut Correctional Institution, Enfield-Minimum to the Carl Robinson Correctional Institution, Enfield; P.A. 89-82 expanded reference to state capitol building and grounds to include legislative office building and parking garage and related structures and facilities; P.A. 95-257 replaced “Whiting Forensic Institute” with “Whiting Forensic Division”, effective July 1, 1995; P.A. 96-219 changed the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”.

See Sec. 29-4a re death or disability of member of Division of State Police resulting from heart disease or hypertension.

Cited. 37 CA 835. State police trooper employed by Department of Public Safety does not have an election of remedies as between this section and Sec. 29-4a; rather, trooper must proceed under Sec. 29-4a. 70 CA 321. Burden is on employer to demonstrate that plaintiff’s condition or disease was caused by factors outside plaintiff’s employment. Id.

Presumption of hypertension lies only where preemployment, physical examination fails to reveal any evidence of hypertension or heart disease. 31 CS 75.



Section 5-145b - Hypertension or heart disease in motor vehicle inspectors.

Any condition of impairment of health caused by hypertension or heart disease resulting in total or partial disability or death to an inspector of vehicles for the Department of Motor Vehicles who successfully passed a physical examination on entry into such service, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in the performance of his duty. Nothing herein shall be construed to affect the provisions of chapter 568.

(1967, P.A. 899, S. 2.)

History: (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage).



Section 5-145c - Hypertension or heart disease in chief inspectors or inspectors in the Division of Criminal Justice.

Any condition of impairment of health caused by hypertension or heart disease resulting in total or partial disability or death to any chief inspector or inspector in the Division of Criminal Justice who had successfully passed a physical examination on entry into prior service in any state or municipal police department, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in the performance of his duty as a chief inspector or inspector in the Division of Criminal Justice. Nothing herein shall be construed to affect the application of chapter 568 to such person.

(P.A. 73-275; P.A. 76-111, S. 6; P.A. 78-280, S. 11, 127.)

History: P.A. 76-111 and P.A. 78-280 replaced references to county detectives with “chief inspector or inspector” in the division of criminal justice.



Section 5-146 - Allowances for survivors of members of Division of State Police. Cost-of-living allowance. Effect of collective bargaining agreements. Valuation of fund by Retirement Commission.

(a) If any member of the Division of State Police within the Department of Emergency Services and Public Protection in employment on June 21, 1961, who has elected survivors’ benefits, or any state police officer who commenced employment subsequent to June 21, 1961, and who in either event was not subject to the federal Insurance Contributions Act for such employment, dies from any cause before retirement from state service, leaving a surviving spouse or dependent unmarried children under the age of eighteen years, there shall be paid survivors’ allowances from the State Employees Retirement Fund on and after July 1, 1982, on the following basis: (1) To the surviving spouse, a monthly allowance of five hundred fifty dollars commencing immediately upon the death of such member of the Division of State Police within the Department of Emergency Services and Public Protection payable for the surviving spouse’s lifetime; (2) if there are less than three surviving dependent children, a monthly allowance of two hundred fifty dollars per child payable to the surviving spouse or other guardian until each child reaches the age of eighteen or until the child’s marriage if such occurs earlier; (3) if there are three or more surviving dependent children, a monthly allowance of five hundred seventy-five dollars to be divided equally among all the dependent children; as each such dependent child reaches the age of eighteen years, or marries, if such occurs earlier, that child’s share shall be deemed divided equally among the remaining surviving children, provided each child’s share shall not exceed two hundred fifty dollars; when the shares of all but one of such surviving children have ceased, the pension to the remaining surviving child shall be two hundred fifty dollars.

(b) On July 1, 2001, and on July first of each subsequent year, any person who is eligible for the survivors’ allowance under subsection (a) of this section shall be entitled, in addition to such survivors’ allowance, to an annual cost-of-living allowance which reflects the increase, if any, in the national consumer price index for urban wage earners and clerical workers for the previous twelve-month period, provided such cost-of-living allowance shall not exceed three per cent. Such cost-of-living allowance shall be computed on the basis of the combined survivors’ allowance and cost-of-living allowances, if any, to which such person was entitled as of the June thirtieth immediately preceding.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, survivors’ allowances may be paid from the State Employees Retirement Fund in such amounts and commencing on such dates as may conform to the terms of any prevailing collective bargaining agreement effective on or after July 1, 1979, between the state and the employees’ representative for state police officers. If survivors’ allowances are paid in conformance with any such agreement, each person eligible for survivors’ benefits under the terms of this section shall be paid such allowances.

(d) The Retirement Commission shall, at least once every two years, prepare a valuation of the assets and liabilities of the fund with respect to the system of benefits provided by this section and sections 5-147 to 5-151, inclusive. Such valuation shall be prepared for the purpose of determining the cost of funding such system and the cost of funding such system on an actuarial reserve basis.

(1961, P.A. 537, S. 1; 1967, P.A. 532, S. 1; 643; 1972, P.A. 142, S. 1; P.A. 74-156, S. 1, 2; P.A. 78-361, S. 1, 2; P.A. 80-1, S. 1, 2; P.A. 82-273; P.A. 84-411, S. 1, 8; P.A. 85-510, S. 3, 35; P.A. 00-224; P.A. 08-64, S. 1; P.A. 11-51, S. 134.)

History: 1967 acts changed monthly allowance for widows from $100 to $150 and allowed payments to widows to resume upon their reaching age 55 only if they have not remarried, previous language implied that payments resumed at that age regardless of remarriage; 1972 act increased monthly allowance for widows to $175 and raised allowance for two or more dependent children from $150 to $175; P.A. 74-156 replaced “policeman” with “police officer” and “widow” with “spouse”, eliminated distinction between surviving spouse with children and one without and extended changed provisions to those receiving allowances under prior provisions; P.A. 78-361 increased allowance for surviving spouse to $275, changed lettered subdivisions to numbered ones and made new provisions effective with regard to those receiving allowances under prior provisions; P.A. 80-1 added Subsecs. (b) and (c); P.A. 82-273 amended Subsec. (b) to provide that changes in survivors’ allowances effected by collective bargaining agreements shall apply to all persons eligible for benefits under section; P.A. 84-411 amended Subsec. (a) to increase monthly allowance payable to surviving spouse from $275 to $325; P.A. 85-510 amended Subsec. (a) by replacing “state police officer” with “member of the division of state police within the department of public safety” who was not subject to the Federal Insurance Contributions Act, increasing survivors’ allowances for a surviving spouse and surviving dependent children, on and after July 1, 1982, deleting provision re allowance for a surviving spouse of a state police officer who died prior to July 1, 1977, and making technical changes; P.A. 00-224 inserted new Subsec. (b) to provide cost-of-living allowance and relettered former Subsecs. (b) and (c) as (c) and (d); P.A. 08-64 amended Subsec. (a)(1) by deleting “or until subsequent remarriage”; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 5-147 - Payment of allowances of children.

The allowances for surviving dependent children shall be payable to the surviving widow or to the legal guardian, as the case may be.

(1961, P.A. 537, S. 2.)



Section 5-148 - Contributions.

Section 5-148 is repealed.

(1961, P.A. 537, S. 3; 1963, P.A. 484; 1967, P.A. 405; 532, S. 2; 1972, P.A. 142, S. 2; P.A. 85-510, S. 34, 35.)



Section 5-149 - State employee death benefits not payable, when.

If the death of a member of the Division of the State Police within the Department of Emergency Services and Public Protection occurred prior to July 1, 1982, the benefits otherwise payable under section 5-144 shall not be paid if survivor benefits are payable under section 5-146. If the death occurs on or after July 1, 1982, the benefits under section 5-144 and section 5-146 shall both be payable if the applicable requirements of each section are satisfied.

(1961, P.A. 537, S. 4; P.A. 77-614, S. 486, 610; P.A. 85-510, S. 4, 35; P.A. 11-51, S. 134.)

History: P.A. 77-614 substituted division of state police within the department of public safety for state police department, effective January 1, 1979; P.A. 85-510 entirely replaced prior provisions stating that benefits payable under Sec. 5-144 shall not be payable in the case of the death of any uniformed member of the division of state police who leaves survivors entitled to benefits under Secs. 5-146 to 5-151, inclusive, and substituted provisions re benefits payable with respect to members dying prior to July 1, 1982, and members dying on or after July 1, 1982; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 5-150 - Survivorship benefits for beneficiaries of members of Division of State Police.

The survivorship benefits of sections 5-146 to 5-151, inclusive, shall continue to apply to the beneficiaries of a member of the Division of State Police within the Department of Emergency Services and Public Protection who retired prior to July 1, 1982, provided such beneficiaries would have been entitled to such benefits had the retired member died on June 30, 1982. If such member retires on or after July 1, 1982, the survivorship benefits of section 5-146 to 5-151, inclusive, shall continue to apply to the beneficiaries of a member of the Division of State Police within the Department of Emergency Services and Public Protection, provided the member was not subject to the federal Insurance Contributions Act for such employment. No further contribution shall be required to provide such coverage. No spouse’s benefits shall be payable unless the retired member was married to that spouse for at least one year prior to the member’s death.

(1961, P.A. 537, S. 5; 1963, P.A. 299; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-510, S. 5, 35; P.A. 11-51, S. 134.)

History: 1963 act allowed participation of former department members retired from any state service; P.A. 77-614 and P.A. 78-303 made the state police a division within the department of public safety rather than an independent department, effective January 1, 1979; P.A. 85-510 entirely replaced prior provisions stating that survivorship benefits of Secs. 5-146 to 5-151, inclusive, shall apply to beneficiaries of any uniformed member of the division of state police who has elected survivors’ benefits and who retires on or after June 21, 1961, without further contributions and that any member or former member retired with 25 years of state police service prior to said date may elect to accept survivorship benefits by contributing 1% of his monthly retirement allowance, not to exceed $48 annually; and substituted provisions re benefits payable with respect to a member who retired prior to July 1, 1982, and a member who retired on or after July 1, 1982, and required that no spouse’s benefits shall be payable unless the retired member was married to that spouse for at least one year prior to the member’s death; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 5-151 - Benefits for survivors of previously deceased police.

Any widow other than one who has received benefits under the provisions of section 5-144, and a dependent child or children of any state policeman or of a retired state policeman who would have been eligible for benefits under sections 5-146 to 5-151, inclusive, had said sections been in effect on June 1, 1944, or at any time subsequent thereto shall be entitled to such benefits on and after July 1, 1985, provided such eligibility still exists. The survivors’ benefits paid in accordance with this section shall be certified by the Retirement Commission to the Comptroller, who shall draw his order on the Treasurer for payment of such allowances.

(1961, P.A. 537, S. 6; P.A. 85-511, S. 1, 3.)

History: P.A. 85-511 changed the date of retroactive applicability of Secs. 5-146 to 5-151, inclusive, from July 1, 1945, to June 1, 1944, for widows and dependents.






Chapter 66 - State Employees Retirement Act

Section 5-152 - Short title: State Employees Retirement Act.

This chapter is known and shall be cited as the “State Employees Retirement Act”.

(1961, P.A. 234, S. 1.)



Section 5-153 - Continuance from prior law.

The State Employees Retirement Commission and the state employees retirement system, as existing on September 30, 1961, shall be continued in accordance with and subject to the provisions of this chapter. Each person who was a member of the system on said date shall continue to be a member. All retirement salaries being paid on said date from the General Fund or the Retirement Fund shall continue to be paid from the General Fund or Retirement Fund, as the case may be. All service and contributions credited to a member for retirement purposes on said date shall remain credited.

(1961, P.A. 234, S. 2.)



Section 5-154 - Definitions.

For the purposes of this chapter:

(a) “Covered under Social Security” means, with regard to a state employee, that the state is required to make contributions for the employee under the Social Security Agreement;

(b) “Federal Insurance Contributions Act” means the chapter of the federal Internal Revenue Code officially cited by that name, 26 USC (IRC 1939) § 1400 et seq., 26 USC (IRC 1986) § 3100 et seq., as originally enacted and as amended from time to time;

(c) “For retirement purposes” means for the purposes of the state employees retirement system;

(d) “Member” means a member of the state employees retirement system;

(e) “Retirement Commission” means the State Employees Retirement Commission;

(f) “Retirement contributions” means contributions made by, or deducted from the salary of, a member in accordance with part III or part IV of this chapter;

(g) “Retirement system” means the state employees retirement system;

(h) “Salary” means (1) any payment, including longevity payments and payments for accrued vacation time under section 5-252, for state service made from a payroll submitted to the Comptroller; and (2) the cash value of maintenance furnished by the state; and (3) fees received from the state in whole or in part in lieu of or in addition to item (1) above and established to the satisfaction of the Retirement Commission, to the extent that the employee has made retirement contributions on such fees; and (4) compensation paid by the United States to state employees who are employees of the United States Purchasing and Finance Office; and (5) compensation paid to employees of the Connecticut Institute for Municipal Studies. Notwithstanding the provisions of section 5-208a, any state employee who is employed by more than one state agency during any week shall, for compensation earned on and after January 1, 1983, have all such compensation recognized for all purposes of the retirement program;

(i) “Social Security” means the Old Age and Survivors Insurance System under Title II of the Social Security Act;

(j) “Social Security Act” means the federal act officially cited by that name, 42 USC § 301 et seq., as originally enacted and as amended from time to time;

(k) “Social Security Agreement” means the agreement between the state and the Secretary of Health and Human Services, as modified from time to time, entered into under the terms of Section 218 of the Social Security Act;

(l) “State employee” means a person in state service, either appointive or elective;

(m) “State service” is service with the state, either appointive or elective, for which a salary is paid, subject to the following rules: (1) “State service” includes time lost from state service because of a disability incurred in the performance of state service; (2) “state service” includes service before September 1, 1939, of a member who began to make such member’s retirement contributions before September 1, 1941, and has made contributions for all such member’s salary received from September 1, 1939, to such member’s retirement date; (3) “state service” includes service as a member of the General Assembly or as an employee of the General Assembly or either branch thereof, or of any officer or committee thereof; (4) “state service” excludes any month of otherwise eligible service on or after September 1, 1939, for which the full required retirement contribution, including any required interest thereon, has not been made by or for the member; (5) “state service” excludes all periods of otherwise eligible service before the date on which a member elects to receive a return of such member’s retirement contributions, unless the member has thereafter returned such contributions with interest, as provided in subsection (a) of section 5-167; (6) “state service” includes a period equivalent to accrued vacation time for which payment is made under section 5-252; (7) any teacher, as defined in section 10-183b, in state service who is employed for a full academic year, equivalent to ten months’ credited service, shall be deemed to be employed for the entire year. Any such teacher who has completed the work obligations of such teacher’s appointment period and who retires after May first, but before September first, shall receive, upon retirement, credit for the entire appointment year and the remaining biweekly payments due for the entire appointment year, together with any amounts held back previously; (8) “state service” includes service as an employee of a state-aided institution as defined in section 5-175 and service as a vending stand operator as defined in section 5-175a; (9) “state service” includes service as an employee of the Connecticut Institute for Municipal Studies; (10) “state service” includes service on and after January 1, 1999, and on or before June 15, 2012, as an employee of the Capital City Economic Development Authority established by section 32-601; (11) “state service” includes service as an employee of the Capital Region Development Authority;

(n) “Year of state service” means any period of twelve consecutive calendar months of state service, but no month shall be counted in more than one such year;

(o) “Actuarial reserve basis” means a basis under which the liabilities of the retirement system are determined using actuarial assumptions, tables and methods and under which assets are accumulated under a program designed to achieve a balance between the accumulated assets and the liabilities of the system;

(p) “Funding” means the accumulation of assets in advance of the payment of retirement allowances in accordance with a definite actuarial program;

(q) “Normal cost” means the amount of contribution which the state is required to make into the retirement fund in order to meet the actuarial cost of current service;

(r) “Unfunded liability” means the actuarially determined value of the liability for service before the date of the actuarial valuation less the accumulated assets in the retirement fund;

(s) “Amortization of unfunded liabilities” means a systematic program of payment for the unfunded liabilities over a period of years in lieu of a payment in one sum;

(t) “Current service” means service rendered in the current fiscal year;

(u) “Alternate retirement program” means any retirement program authorized by the State Employees’ Retirement Commission pursuant to subsection (c) of section 5-155a;

(v) “Participant” means eligible employees in higher education who elect to participate in an alternate retirement program.

A citation in this chapter to a specific provision of the Social Security Act or other federal law includes a citation, where appropriate, to the same or similar provision as appearing in prior or successor law.

(1957, P.A. 595, S. 1; 1958 Rev., S. 5-94; 1959, P.A. 131, S. 1; 615, S. 18; 1961, P.A. 234, S. 3; 1963, P.A. 483; 1967, P.A. 503; 657, S. 77; 1969, P.A. 658, S. 20, 21; 1971, P.A. 666, S. 1; P.A. 75-636, S. 2; P.A. 77-573, S. 20, 30; P.A. 82-218, S. 37, 46; P.A. 83-533, S. 2, 54; P.A. 84-411, S. 2, 8; 84-544, S. 2, 8; 84-546, S. 12, 173; P.A. 85-502, S. 5, 9; P.A. 87-484, S. 1, 10; P.A. 89-211, S. 4; P.A. 93-429, S. 4, 7; P.A. 99-241, S. 51, 66; P.A. 02-140, S. 4, 5; P.A. 12-147, S. 5.)

History: 1959 acts corrected reference to Social Security Act and provided effective date of coverage under social security for certain classes of employees; 1961 act restated provisions; 1963 act amended Subdiv. (m)(4) to substitute “month of ... service” for “period of ... service”; 1967 acts added Subsec. (n) defining “year of state service” and redefined “salary” to specifically include longevity payments; 1969 act redefined “salary” to include payments for accrued vacation time and added Subdiv. (6) under Subsec. (m) re accrued vacation time; 1971 act added Subsecs. (o) to (t), inclusive, defining “actuarial reserve basis”, “funding”, “normal cost”, “unfunded liability”, “amortization of unfunded liabilities” and “current service”; P.A. 75-636 added Subsecs. (u) and (v), defining “alternate retirement program” and “participant”; P.A. 77-573 replaced commission for higher education with board of higher education and replaced reference to repealed Sec. 10-324 with “subsection (d) of section 10-323e” in Subsec. (u); P.A. 82-218 substituted board of governors for board of higher education in Subdiv. (u) pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 83-533 amended Subsec. (h) to require recognition of compensation earned by state employee employed by two or more state agencies for purposes of the retirement program and added Subsec. (m)(7) re retirement credit for teachers employed during a full academic year; P.A. 84-411 added Subsec. (m)(8) re employees of state-aided institutions and vending stand operators; P.A. 84-544 amended Subsec. (u) to delete reference to program authorized by “the board of higher education ... subject to approval by” the state employees’ retirement commission; P.A. 84-546 essentially reiterated change enacted in P.A. 84-544 with slight difference in wording; P.A. 85-502 amended Subsec. (m)(3), defining “state service”, to include service as a member of the general assembly; P.A. 87-484 amended definition of “participant” to delete reference to persons employed on or after October 1, 1975; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 93-429 added Subsec. (h)(5) to include compensation paid to employees of the Connecticut Institute for Municipal Studies within the definition of “salary” and added Subsec. (m)(9) to include service as an employee of the institute within the definition of “state service”, effective July 1, 1993; P.A. 99-241 amended Subsec. (m) to make technical changes and to add employees of the Capital City Economic Development Authority, effective June 28, 1999, and applicable to calendar years commencing on or after January 1, 1999; P.A. 02-140 amended Subsecs. (h) and (m) by deleting reference to Sec. 1-135 and made a technical change in Subsec. (m), effective July 1, 2002; P.A. 12-147 amended Subsec. (m) to add service on or before June 15, 2012, in Subdiv. (10) and add Subdiv. (11) re service as employee of Capital Region Development Authority, effective June 15, 2012.

Cited. 34 CA 510; judgment reversed, see 234 C. 424.

Former statute cited. 17 CS 280.

Subsec. (l):

Cited. 238 C. 146.

Subsec. (m):

Appellate Court erred in adding dollar figure of plaintiffs’ unused vacation time to their respective salaries for their final year of state service. Subsec. makes no distinction between meaning of “state service” for purpose of calculating length of service under Sec. 5-162(a) and for purpose of calculating base salary under Sec. 5-162(b)(2). Had legislature intended for accrued vacation time to be treated as a credit to state service it would have expressed that intent explicitly. 284 C. 149.

Although by statute a period equivalent to accrued vacation time is included in definition of state service, that statute does not limit calculation of the salary that plaintiffs were entitled to have factored into their retirement income. 92 CA 712.



Section 5-155 - Retirement Commission.

Section 5-155 is repealed.

(1949 Rev., S. 381; September, 1957, P.A. 11, S. 13; 1958 Rev., S. 5-95; 1961, P.A. 234, S. 4; P.A. 73-346; P.A. 75-33; P.A. 77-236; P.A. 80-478, S. 1, 3; P.A. 83-533, S. 53, 54.)



Section 5-155a - Connecticut State Employees Retirement Commission. Membership. Powers and duties. Alternate retirement program. Regulations. Report by Treasurer. Claims process.

(a) Members. The general administration and responsibility for the proper operation of the state employees retirement system is vested in a single board of trustees to be known as the Connecticut State Employees Retirement Commission. Notwithstanding the provisions of section 4-9a, the Retirement Commission shall consist of the following: (1) The Treasurer or a designee, who shall be a nonvoting ex-officio member; (2) six trustees representing employees who shall be appointed by the bargaining agents in accordance with the provisions of applicable collective bargaining agreements. The trustees representing employees shall not be members of the same bargaining unit. The trustees representing employees shall serve three-year terms; (3) six management trustees who are members of the state employees retirement system, who shall serve three-year terms. The management trustees shall be appointed by the Governor; (4) two actuarial trustees who are enrolled actuaries and Fellows of the Society of Actuaries. One actuarial trustee shall be nominated by the management trustees and one shall be nominated by the trustees representing employees. The Governor shall appoint the actuarial trustees for three-year terms; and (5) one neutral trustee who shall be chairman of the State Employees Retirement Commission. Such neutral trustee shall be enrolled in the National Academy of Arbitrators and shall be nominated by the employee and management trustees and appointed by the Governor. The neutral trustee shall serve a two-year term. If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled. The trustees, with the exception of the chairman and the actuarial trustees, shall serve without compensation but shall be reimbursed in accordance with the standard travel regulations for all necessary expenses that they may incur through service on the commission. The chairman and the actuarial trustees shall be compensated at their normal and usual per diem fee, plus travel expenses, from the funds of the retirement system for each day of service to the commission. Each trustee shall, within ten days after appointment or election, take an oath of office that so far as it devolves upon the trustee, the trustee will diligently and honestly administer the affairs of the commission, and will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the state retirement system. Each trustee’s term shall begin from the date the trustee takes such an oath. The trustees shall appoint a representative from among the municipalities that have accepted the provisions of part II of chapter 113, who shall serve as a municipal liaison to the commission, at the commission’s pleasure and under such terms and conditions as the commission may prescribe. Each trustee shall be entitled to one vote on the commission. A majority of the commission shall constitute a quorum for the transaction of any business, the exercise of any power or the performance of any duty authorized or imposed by law. The Retirement Commission shall be within the Retirement Division of the office of the Comptroller for administrative purposes only. The Comptroller, ex officio, shall be the nonvoting secretary of the commission and shall provide secretariat support to the commission.

(b) Meetings. The Retirement Commission shall meet at least monthly and shall report to the Governor as provided in section 4-60.

(c) Powers and duties. The Retirement Commission shall administer this retirement system, the municipal employees’ retirement system established by part II of chapter 113 and all other state retirement and pension plans except the Teachers’ Retirement Fund. The Retirement Commission shall have general supervision of the operation of the retirement system, shall conduct the business and activities of the system, in accordance with this chapter and applicable law and each trustee shall be a fiduciary with respect to the retirement system and its members. The Retirement Commission shall authorize the participation in an alternate retirement program by the eligible unclassified employees of the constituent units of the state system of higher education and the central office staff of the Board of Regents for Higher Education. Such program may be underwritten by a life insurance company licensed to do business in this state. In conducting the business of the system, including its oversight functions, the Retirement Commission shall act: (1) With the care, skill, prudence and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims; (2) in accordance with strict fiduciary standards and responsibilities; and (3) in accordance with the provisions of the general statutes and applicable collective bargaining agreements.

(d) Social Security. The Retirement Commission shall act as agent for the state in all matters relating to the Social Security Agreement, except those matters set forth in parts four, nine and ten of said agreement. The Retirement Commission may make regulations as to maintaining membership under Social Security or conduct referenda as appropriate to secure Social Security coverage for state employees to the extent permitted by Section 218 of the Social Security Act.

(e) Regulations. The Retirement Commission may adopt such regulations, in accordance with the provisions of chapter 54, as are necessary to carry out the provisions of this chapter and may establish rules and regulations which it deems necessary or desirable to facilitate the proper administration of the retirement system. Rules and regulations established by the commission shall be binding upon all parties dealing with the Retirement Commission and all persons claiming any benefits from the system provided that no regulation, rule, action or determination made or adopted by the Retirement Commission shall in any manner conflict or be inconsistent with any provision of an applicable current collective bargaining agreement in effect between any state employer and the unions representing employees.

(f) Allocation and delegation of fiduciary responsibilities. The Retirement Commission may, by resolution or regulation, allocate fiduciary responsibilities and various administrative duties to committees or subcommittees of the Retirement Commission, and may delegate such responsibilities and duties to other individuals as it deems appropriate or necessary in its sole discretion and consistent with this section.

(g) Hearings. The commission may hold hearings when deemed necessary in the performance of its duty. The hearings shall be governed by rules and regulations of the commission and the commission shall not be bound by technical rules of evidence.

(h) General counsel. The commission may hire a general counsel who shall serve at the pleasure of the commission, have offices in the Retirement Division and perform duties as directed by the commission. The commission may obtain such additional legal advice and assistance as it deems advisable.

(i) Reporting and disclosure. (1) All plans, descriptions and reports and all legal, financial and actuarial documents dealing with the general operations of the pension plan shall be available for inspection and copying by members and their representatives. The cost of any copying shall be borne by the member or representative, but shall not exceed twenty-five cents per page.

(2) Each year the State Treasurer shall publish and forward to the commission a consolidated report showing the fiscal transactions of the system for the preceding fiscal year, including gain or loss by category of security, a reconciliation of assets showing the progression of the fund from one year to the next, the amount of the accumulated cash and securities of the system and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of its assets and liabilities. Assets shall be shown at book and market value and by type or term of investment. Gain or loss shall be reported by category of security type. This requirement shall be satisfied if an Internal Revenue Service form 5500 is completed and submitted to the commission provided that the information included therein is sufficient to allow the computation of the investment yield of the fund on an annual basis. Each member shall receive a summary plan description within ninety days of employment and at least once in every four years thereafter. The commission shall notify members of substantial statutory plan amendments, if any, within two hundred ten days after their effective date.

(3) Effective July 1, 1985, and annually thereafter, the commission shall provide each member with a statement that shows the individual’s vested benefits or the benefits the member may be entitled to on vesting and the date on which the member will be vested, shows the amount of the member’s accrued benefits, shows the name of the beneficiary, if any, of the member in case of death and shows the total amount of contributions paid by the member and the interest accrued, if any.

(j) Claims procedure. Any claim for a pension or any other benefit which may become available in accordance with the provisions of this chapter may be submitted to the commission provided it is submitted in writing. Any such claim will be reviewed and decided by the commission. The claimant shall be advised of the processing status of his claim upon reasonable request.

(k) Claims review and appeal procedure. If any claim is denied, a claimant may request that the decision be reviewed and reconsidered by the commission. Thereafter, any such case shall be decided as a contested case in accordance with chapter 54.

(P.A. 83-533, S. 3, 54; P.A. 84-544, S. 1, 8; 84-546, S. 128, 173; P.A. 85-510, S. 13, 35; 85-613, S. 17, 154; P.A. 86-348, S. 2, 8; P.A. 89-215, S. 1, 3; May 25 Sp. Sess. P.A. 94-1, S. 68, 130; P.A. 03-138, S. 1; P.A. 11-48, S. 285; 11-82, S. 5.)

History: P.A. 84-544 amended Subsec. (c) to replace provision allowing commission to authorize participation in an alternate retirement program with provision requiring commission to authorize participation in one of four alternate retirement programs, added provision requiring each such program to be structured to allow transfer of membership and funds to and from other such program, and added provision that no employee shall make more than one transfer between such programs; P.A. 84-546 substituted “department of higher education” for obsolete reference to “board of higher education” in Subsec. (c); P.A. 85-510 amended Subsec. (a) by deleting provisions for the nomination and election of two trustees representing employees and substituting provision for the appointment by bargaining agents in accordance with collective bargaining agreements of six trustees representing employees, by increasing the number of management trustees from two to six and made technical changes; P.A. 85-613 made technical changes in Subsec. (e); P.A. 86-348 amended Subsec. (c) to reduce number of alternate retirement programs from four to one and to delete provisions re transfer between such programs; P.A. 89-215 amended Subsec. (d) to clarify that retirement commission does not act as state’s agent in matters set forth in parts four, nine and ten of the Social Security agreement; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (k) by making technical change, effective July 1, 1994; P.A. 03-138 amended Subsec. (a) by adding provision requiring trustees to appoint a municipal liaison to the Retirement Commission and making technical changes for the purpose of gender neutrality, effective June 26, 2003; (Revisor’s note: In 2005 a reference in Subsec. (c) to “chapter 113, part II” was changed editorially by the Revisors to “part II of chapter 113”); pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (c), effective July 1, 2011; P.A. 11-82 amended Subsec. (a) to add new Subdiv. (1) re Treasurer as member of commission and to redesignate existing Subdivs. (1) to (4) as Subdivs. (2) to (5), effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.

Cited. 210 C. 531.

Subsec. (c):

Cited. 210 C. 531; 234 C. 424.

Cited. 34 CA 510; judgment reversed, see 234 C. 424.

Subsec. (d):

Cited. 210 C. 531.

Subsec. (g):

Cited. 234 C. 411.

Subsec. (j):

Cited. 234 C. 411; Id., 424.

Subsec. (k):

Cited. 210 C. 214; 234 C. 411.

Plaintiff has no substantive right to appeal denial by the State Employees Retirement Commission of his request to reconsider the calculation of his retirement benefits. 48 CA 482.



Section 5-155b - Regulations re claims and contested cases.

The State Employees Retirement Commission shall adopt regulations, in accordance with the provisions of chapter 54, which establish the standards and criteria used by the commission (1) to review and reconsider decisions to deny claims submitted to the commission and (2) to decide contested cases.

(P.A. 91-328, S. 2, 5.)



Section 5-156 - Retirement fund. Contribution of participants in alternate retirement program.

(a) All member contributions and state appropriations shall be held in a separate retirement fund by the Treasurer, who may invest and reinvest as much of the fund as is not required for current disbursements in accordance with the provisions of part I of chapter 32.

(b) All participant contributions and state appropriations therefor shall be held in a separate account by the Treasurer and upon certification by the Comptroller shall be forwarded to the company underwriting an alternate retirement program in equal monthly installments. Expenditures from this account may exceed the appropriation to such account if such deficiency is due to anticipated reimbursements to the account and if such reimbursements are anticipated to be made within six months of such expenditures.

(c) The contribution of participants in an alternate retirement program shall be five per cent of salary. The employer contribution for such participants shall be determined from the table below and shall be paid to the separate retirement fund for alternate retirement programs for higher education personnel.

Fiscal Year

Percentage To Be Paid

Beginning

On Contributing Salaries

7-1-75

4.0%

7-1-76

4.4

7-1-77

4.8

7-1-78

5.2

7-1-79

5.6

7-1-80

6.0

7-1-81

6.4

7-1-82

6.8

7-1-83

7.2

7-1-84

7.6

7-1-85 and each year thereafter

8.0

(d) Transfer of appropriated amounts from the General Fund and the applicable special funds to the separate retirement fund for alternate retirement programs for higher education personnel shall be made in the month following the employee contribution.

(e) Any employee who elects or has elected to participate in an alternate retirement program, as defined in subsection (u) of section 5-154, may elect to receive a refund of all contributions made by him into the state employees retirement system in lieu of any pension benefits under said retirement system.

(1949 Rev., S. 387; 1953, S. 176d; 1957, P.A. 315; 349; 595, S. 6; 1958 Rev., S. 5-109, 5-115; 1961, P.A. 234, S. 5; 1967, P.A. 581, S. 1; 1969, P.A. 191, S. 1; 1971, P.A. 51; 662, S. 1; 666, S. 3; P.A. 75-636, S. 3; P.A. 78-341; P.A. 81-343, S. 3, 7; P.A. 83-533, S. 49, 54; P.A. 84-544, S. 3, 8; June Sp. Sess. P.A. 91-10, S. 2, 20.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1967 act provided graduated reductions in payments from fund from 50% of all payments in 1967 to 25% for biennium ending June 30, 1975; 1969 act permitted investment of fund in accordance with law governing trust fund investments; 1971 acts replaced “biennium” with “fiscal year” to reflect change to annual sessions and reduced maximum surplus transferable to retirement fund from $1,500,000 to $750,000 in Subsec. (b), deleted provision concerning investments in accordance with law governing investment of savings bank funds, deleted provisions concerning limits on payments out of fund and deleted Subsec. (b) concerning transfer of surplus into fund; P.A. 75-636 added new Subsecs. (b) to (d), inclusive, re alternate retirement program for higher education personnel; P.A. 78-341 added provisions in Subsec. (a) concerning contracts with life insurance companies; P.A. 81-343 repealed provision authorizing treasurer to contract with life insurance companies doing business in state re use of retirement fund to purchase pension funding contracts and contracts providing for participation in separate accounts or under which funds become part of company’s general account; P.A. 83-533 added Subsec. (e) allowing refund of contributions to participants in alternate retirement programs; P.A. 84-544 amended section to refer to more than one alternate retirement program; June Sp. Sess. P.A. 91-10 added provision to Subsec. (b) authorizing expenditures from account to exceed appropriation if deficiency is due to reimbursements anticipated to be made within six months of such expenditures.

See Sec. 3-13c re definition of “trust fund”.



Section 5-156a - Funding of retirement system on actuarial reserve basis.

(a) The state employees retirement system shall be funded on an actuarial reserve basis. The Retirement Commission shall, on or before December first, annually certify to the General Assembly the amount necessary on the basis of an actuarial determination to gradually establish and subsequently maintain the retirement fund on such determined actuarial reserve basis, and make such other recommendations with regard to such fund and its administration as the commission deems appropriate. The Retirement Commission shall, at least once every two years, prepare a valuation of the assets and liabilities of the system. On the basis of each such valuation, it shall redetermine the normal rate of contribution and, until it is amortized, the unfunded past service liability. The General Assembly shall review the commission’s recommendations and certification and shall appropriate to the retirement fund the amount certified by the Retirement Commission as necessary provided said certification is in compliance with this section at the time of certification, and the amount so certified shall not be reduced or used for other than the purposes of this section.

(b) The Retirement Commission shall determine on an actuarial basis (1) a normal rate of contribution which the state shall be required to make into the retirement fund in order to meet the actuarial cost of current service and (2) the unfunded past service liability. For the first sixteen years, the funding program for the actuarial reserve basis shall consist of the following percentages of the sum of normal cost and the amount required for a forty-year amortization of unfunded liabilities:

Fiscal Year
Beginning

Percentage to be paid of normal cost
plus full 40-year amortization
from the beginning of such fiscal year

7-1-71

30

7-1-72

35

7-1-73

40

7-1-74

45

7-1-75

45

7-1-76

50

7-1-77

55

7-1-78

60

7-1-79

65

7-1-80

70

7-1-81

75

7-1-82

80

7-1-83

85

7-1-84

90

7-1-85

95

7-1-86

100

7-1-87

100

7-1-88

100

provided said state payments shall not be reduced or diverted to any purpose other than the payment into the retirement fund until the foregoing schedule of payments has been completed and said fund is determined to be actuarially sound.

(c) Transfer of appropriated amounts from the General Fund to the retirement fund shall be made in equal monthly payments during the fiscal year.

(d) No act liberalizing the benefits of the plan shall be enacted by the General Assembly until the assembly has requested and received from the Retirement Commission a certification of the cost of such change under the actuarial funding basis adopted by section 5-154 and this section using full normal cost plus forty-year amortization.

(e) There shall be a valuation of the assets and liabilities of the system as of December 31, 1983, June 30, 1985, and June 30, 1986. The valuation of the assets and liabilities of the system as of December 31, 1983, shall reflect, to the greatest extent possible, any transfers made pursuant to section 5-158h and any service credits purchased by the date of the valuation.

(f) The same actuarial cost method and assumptions as were employed in determining the certification for the fiscal year beginning July 1, 1982, shall be utilized for the annual Retirement Commission certification of the amount necessary to fund the system prior to the December 31, 1983, valuation, but shall reflect the increases in percentage indicated in subsection (b) of this section. The certification resulting from the December 31, 1982, valuation shall not estimate or otherwise reflect the effect of any contractual changes to the retirement system approved by the General Assembly on June 30, 1982, and effective on October 1, 1982.

(g) For any appropriation based on an actuarial valuation undertaken on or after December 31, 1983, the Retirement Commission shall separately indicate the actuarial cost of current service for the members of tier II. Such current service cost for tier II members shall be one hundred per cent funded. All other funding shall be in accordance with the provisions of subsections (a) and (b) of this section.

(1971, P.A. 666, S. 2; 1972, P.A. 71, S. 2; P.A. 75-581, S. 4, 6; P.A. 76-233, S. 1, 2; P.A. 77-390, S. 5, 8; P.A. 78-367, S. 1, 3; P.A. 83-533, S. 4, 54; P.A. 85-422, S. 1, 2.)

History: 1972 act added “applicable special funds” to Subsec. (c); P.A. 75-581 changed timetable in Subsec. (b) regarding funding on actuarial reserve basis from 15 to 16 years; P.A. 76-233 forbade diverting or reducing funds pledged to establishing retirement fund on actuarial reserve basis; P.A. 77-390 deleted reference to applicable special funds in Subsec. (c); P.A. 78-367 amended Subsec. (a) to require valuation of assets and liabilities of system every two years rather than every three years as previously; P.A. 83-533 added Subsecs. (e), (f) and (g) concerning annual valuation of the system; P.A. 85-422 amended Subsec. (a) to change date for certification to general assembly of amount necessary to maintain fund on an actuarial reserve basis from March first to December first and amended Subsec. (e) to change dates for valuation of assets and liabilities of system from “December 31, 1983 and annually thereafter until December 31, 1986” to “December 31, 1983, June 30, 1985, and June 30, 1986”.



Section 5-156b - Employment of actuaries.

The Retirement Commission shall employ the services of one or more actuaries, each of which shall be an individual or firm having on its staff a fellow of the society of actuaries, to carry out the actuarial duties of sections 5-156, 5-156a and subsection (b) of section 5-168 and for such related purposes as the Retirement Commission deems advisable. The cost of such services shall be charged to the retirement fund. The actuary shall make such investigations of the mortality, service and compensation experience of the members of the system as the commission shall recommend and authorize, and on the basis of the investigations he shall recommend for adoption by the commission such tables and rates as are required. Having regard to the investigations and recommendations, the commission shall adopt such tables as it deems necessary and shall certify the rates of contribution necessary to fund the system. At least once in each five-year period, the actuary shall make actuarial investigations into the mortality, service and compensation experience of the members and beneficiaries of the system and shall, at least once in each two-year period, make a valuation of the assets and liabilities of the funds of the system. The commission, taking into account the results of such investigations and valuations, shall adopt for the system mortality, service and other tables as it deems necessary and shall certify the rates of annual contribution payable under the applicable provisions of this chapter.

(1971, P.A. 666, S. 5; P.A. 83-533, S. 5, 54.)

History: P.A. 83-533 amended section to specify duties of actuary and commission with respect to investigations, recommendations and valuations and adoption of tables by commission.



Section 5-156c - Erroneous payments; adjustment; waiver of repayment; regulations.

(a) Should any change or error in records result in any member or beneficiary receiving from any retirement system administered by the State Employees Retirement Commission more or less than he would have been entitled to receive had the records been correct, then upon discovery of any such error the Retirement Commission shall notify the member or beneficiary affected and correct the same, and as far as practicable shall adjust the payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid, provided if such change or error results in any member or beneficiary receiving less than he would have been eligible to receive, such member or beneficiary may elect to have such benefit paid in a single payment.

(b) If a member or beneficiary has been overpaid through no fault of his own, and he could not reasonably have been expected to detect the error, the Retirement Commission may waive any repayment which it believes would cause hardship.

(c) The Retirement Commission shall adopt regulations in accordance with the provisions of chapter 54 establishing criteria for the waiver of repayment.

(P.A. 86-348, S. 1, 8.)



Section 5-156d - Mailing date for benefit checks.

The Retirement Division of the Comptroller’s office shall mail retirement benefit checks not later than three business days prior to the date on which such checks are payable.

(P.A. 87-381, S. 2; 87-589, S. 38, 87.)

History: P.A. 87-589 made technical change, substituting “mail” for “post”.



Section 5-156e - Lump sum payment after audit to include interest.

Any lump sum payment to a retired member of the state employees retirement system which represents the difference between the preaudit benefit received by the member and the actual benefit to which the member is entitled shall include interest at the rate of five per cent per year from six months following the date of retirement to the date of such lump sum payment. The payment of such interest shall be made from the State Employees Retirement Fund.

(P.A. 91-328, S. 1, 5.)



Section 5-156f - Study re funding of past service liability. Additional contributions.

Section 5-156f is repealed, effective October 1, 2002.

(P.A. 92-205, S. 4, 5, 12; May Sp. Sess. P.A. 92-14, S. 1, 11; S.A. 02-12, S. 1.)



Section 5-156g - Electronic direct deposit of pension payments.

Unless otherwise requested by the recipient, any pension payment made under (1) the retirement system administered by the Connecticut State Employees Retirement Commission pursuant to this chapter, or (2) an alternate retirement program authorized by said commission shall be made by electronic direct deposit to the recipient’s account in a bank, Connecticut credit union or federal credit union that has agreed to accept such payment.

(P.A. 11-48, S. 35.)

History: P.A. 11-48 effective July 1, 2011.



Section 5-157 - Retirement system–parts A and B.

(a) For purposes of the Social Security Agreement, the retirement system shall be divided into two parts, known as part A and part B. Part A shall consist of the positions of state employees, other than state police, who are members but who are not covered under Social Security. Part B shall consist of the positions of state employees who are members and who are covered under Social Security, in accordance with the Social Security Agreement.

(b) All state employees other than state police becoming members on and after October 1, 1961, shall be included under part B.

(c) The position of any part A member may, at his request, be transferred to part B, to the extent and in the manner permitted by Section 218 of the Social Security Act.

(d) The state police and employees of state-aided institutions are not covered under the Social Security Agreement and are not included under either part A or part B except as provided in section 5-158e.

(1957, P.A. 595, S. 2; September, 1957, P.A. 9, S. 1; 1958 Rev., S. 5-96; 1959, P.A. 131, S. 2; 1961, P.A. 234, S. 6; P.A. 80-407, S. 1, 4.)

History: 1959 act added Subsec. (c); 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; P.A. 80-407 amended Subsec. (d) modifying exclusion of state police and employees of state-aided institutions by providing exception in accordance with Sec. 5-158e.



Section 5-158 - Social Security–special coverage rules.

(a) The following services of state employees in positions not covered by the retirement system and in positions covered by the retirement system but who are ineligible to be members shall not be covered under Social Security: (1) All services in any class or classes of (A) elective positions, (B) positions the compensation for which is on a fee basis, or (C) part-time positions; (2) agricultural labor and student service, to the fullest extent such noncoverage is permitted under Section 218 of the Social Security Act.

(b) To the extent permitted by Section 218 of the Social Security Act and not prohibited above, services of state employees in positions not covered by the retirement system and in positions covered by the retirement system but who are ineligible to be members shall be covered under Social Security. The services of any such ineligible employee shall continue to be covered under Social Security if he thereafter becomes eligible to be a member.

(c) A member who is covered under Social Security shall not lose his coverage, and a member who is not covered under Social Security shall not be denied coverage, solely because his position is also covered under another retirement system of this state or any subdivision thereof.

(d) The members of the Teachers’ Retirement Association are not authorized to hold a referendum as described in Section 218(d)(3) or a vote as described in Section 318(d)(7) of the Social Security Act.

(e) An elective or other state employee, for whom membership in the retirement system is optional and who is not a member, shall be considered to be a member for the purpose of having him covered under Social Security, to the extent permitted by Section 218(d)(6)(E) and (F) of the Social Security Act.

(1957, P.A. 595, S. 4; September, 1957, P.A. 9, S. 4; March, 1958, P.A. 23, S. 1; 1958 Rev., S. 5-97; 1959, P.A. 131, S. 3; 1961, P.A. 234, S. 7; 442; P.A. 73-597, S. 2, 3.)

History: 1959 act added Subsec. (j); 1961 acts “restated” state employees retirement act “in a simpler, clearer and more orderly form” and deleted from Subsec. (a)(2) part-time positions; P.A. 73-597 deleted reference to service of emergency nature and included part-time positions under exclusion from social security coverage.

Subdiv. (1)(C) cited. 210 C. 531.



Section 5-158a - Part A and B members may elect to participate in part A and Social Security.

Each state employee who is a member of the state employees retirement system, part A, or who is a member of the state employees retirement system, part B, or who becomes a member of either of the above systems, shall be eligible, as provided in subsection (a) of section 5-158b, to contribute and be a member of part A and participate in Social Security without diminution of his state retirement salary; provided such state employees, who are members of part A, as provided for, or as may be provided for, by federal-enabling legislation, may elect to join the Social Security System.

(1967, P.A. 637, S. 1.)



Section 5-158b - Payment by part B member for such participation after transfer from part A.

(a) Each state employee who is a member of the state employees retirement system, part B, and who elected to become a part B member after having been a part A member, shall, upon payment to the state employees retirement system of a sum computed by the State Employees Retirement Commission to be the equivalent of the amount he would have had to his credit in the retirement system but for his election to join part B, upon retirement, be entitled to a retirement salary computed as if his membership in part A had been continuous until the time of his retirement, provided he shall, from the date of his election to make such payment, contribute the same percentage of his salary to the retirement system as is provided in section 5-161 for members of the state retirement system not covered under Social Security and shall pay his required employee’s Social Security contribution.

(b) The sum to be paid to the retirement system by a state employee under subsection (a) of this section shall be without interest and may be made in accordance with a payment schedule as may be established by the State Employees Retirement Commission.

(1967, P.A. 637, S. 2, 3; P.A. 05-288, S. 26.)

History: P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.



Section 5-158c - Payment by part B member, without prior part A membership, for such participation.

Each state employee who became a member of the state employees retirement system, part B, without having first become a member of such system, part A, shall, upon payment of such sum to the retirement system, within the time and in the manner prescribed by the State Retirement Commission, as such commission shall determine to be equitable, but not in excess of five per cent of all salaries or wages received upon which such employee’s retirement salary is to be based, be deemed a member of part A and receive upon retirement, in addition to any Social Security benefits, such retirement salary as said employee would be entitled to as a member of part A of the state employees retirement system.

(1967, P.A. 637, S. 6.)



Section 5-158d - Payment by part A member for such participation.

Each state employee who is a member of the state employees retirement system, part A, may, upon the enactment of and pursuant to federal-enabling legislation, elect to be covered by Social Security and, from the date of such election, he shall pay his required Social Security contribution. If the federal-enabling legislation shall allow such employee to be covered by Social Security retroactively, then, upon payment to the state employees retirement system by such employee of the amount required to be paid by him as an employee, the state shall take all the necessary steps and make all the necessary payments to the federal government to effectuate such Social Security coverage. The payment for retroactive coverage may be made in accordance with a payment schedule, without interest, as may be established by the State Employees Retirement Commission. Upon payment of all necessary contributions by such employee, upon retirement he shall be entitled to receive, in addition to any Social Security benefits, his full retirement salary as a member of part A of the state employees retirement system.

(1967, P.A. 637, S. 4.)



Section 5-158e - Transfer from part A to part B.

Each state employee who is a member of the state employees retirement system, part A, may, upon the enactment of and pursuant to federal-enabling legislation, elect to become a member of such retirement system, part B, and, from the date of such election, he shall pay his required Social Security contribution. If the federal-enabling legislation shall allow such employee to be covered by Social Security retroactively, such retroactive payment required to be paid by him as an employee shall be paid by the state to the federal government from the amount in the state employees retirement system standing to the credit of such employee and, if such amount is insufficient to make such payment, the deficiency shall be paid by such employee to the retirement system within the time and in the manner prescribed by the State Employees Retirement Commission. From the date of such election, provided any such deficiency has been paid, such employee shall be a part B member and be entitled, upon retirement, to the retirement benefits due to a member of the state employees retirement system, part B. Each member of the state employees retirement system who is employed by a state-aided institution, as defined in section 5-175, shall have an opportunity to elect to participate in part B of said system. Such election shall be made in the period between October 1, 1980, and December 31, 1980, in accordance with rules to be prescribed by the Retirement Commission.

(1967, P.A. 637, S. 5; P.A. 80-407, S. 2, 4.)

History: P.A. 80-407 provided opportunity for employees of state-aided institutions to participate in Part B of retirement system.

See Sec. 5-158h re transfers between parts A and B.



Section 5-158f - Election by new employees. Special option to nonmembers. Retirement system provisions not applicable to employees in federally funded positions.

Each new state employee who may be entitled to become eligible for membership in the state employees retirement system, part B, shall, at the time of commencement of his employment, elect (a) to become a member, when eligible, of the state employees retirement system, part B, integrated with Social Security, in which event he shall make all the payments required of such a part B employee and receive all the benefits of such a part B employee; or (b) to become a member, when eligible, of the state employees retirement system, part A, plus Social Security coverage, in which event he shall make all the payments required for Social Security and of such a part A employee and receive all the benefits of such part A and Social Security. Any such employee, who fails to make an election within six months after employment, shall be deemed to have elected to become a member of the state employees retirement system part B, pursuant to subdivision (a) of this section, unless such employee qualifies for, and has elected to become a member of, either the Teachers’ Retirement Association in accordance with the provisions of subsection (g) of section 5-160 or an alternate retirement program as authorized by subsections (u) and (v) of section 5-154, section 5-156, this section and subsection (g) of section 5-160. No such election shall be changed after six months’ employment except as provided in section 5-158b or 5-158c. Each employee not presently a member of the state employees retirement system shall have an opportunity to elect or reject membership in the period between October 1, 1973, and December 31, 1973, in accordance with rules to be prescribed by the State Employees Retirement Commission. The requirements of this section shall not apply to state employees in positions funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program.

(1967, P.A. 637, S. 7; 1971, P.A. 180, S. 1; P.A. 73-624; P.A. 75-636, S. 4; P.A. 77-390, S. 2, 8; P.A. 78-277, S. 1, 6; P.A. 85-613, S. 85, 154.)

History: 1971 act provided that employees who fail to elect a particular plan within six months of employment become members of Part B unless they become members of teachers’ retirement association and that changes in plan not take place after six months except as provided in Sec. 5-158b or 5-158c; P.A. 73-624 allowed employees not then members to elect or reject membership between October 1 and December 31, 1973; P.A. 75-636 included reference to alternate retirement program for higher education personnel; P.A. 77-390 made technical correction; P.A. 78-277 excluded employees in positions partly or wholly funded by federal government in employment, job-training or work-experience programs; P.A. 85-613 made technical changes, deleting reference to Sec. 10-324(e).



Section 5-158g - Effect on options.

Each state employee who elects, under the provisions of sections 5-158a to 5-158f, inclusive, to contribute to both Social Security and full part A of the state employees retirement system and who has, in effect, an option providing for his spouse, under the State Employees Retirement Act, shall be allowed, upon written application to the Retirement Commission, prior to January 1, 1970, to cancel or reduce or retain such option and such option, if cancelled, shall be of no force or effect or shall have such effect as the reduced option provides. Upon the retirement of a member who has cancelled or reduced such option under the provisions of this section, his retirement salary shall be reduced by such amount or amounts, if any, as the Retirement Commission shall determine as the actuarial equivalent of the value of the protection for the amount of the retirement salary which would have been payable to the spouse if the member had died between (1) the first date on which the spouse would have been entitled to a retirement salary if the member had died on such date and (2) the date of cancellation, or to the value of the excess of such protection over that under the reduced option, as the case may be.

(1967, P.A. 637, S. 8; 1969, P.A. 542.)

History: 1969 act imposed January 1, 1970, deadline for cancelling or reducing spouse payment option and provided means to calculate reduction of retirement salary necessitated by cancelling or reducing the option.



Section 5-158h - Transfers between parts A and B.

(a) Notwithstanding any provisions of part III of this chapter to the contrary, each state employee or member who is covered under the state employees retirement system and also under Social Security shall have the right to determine whether to be retroactively covered under the full part A provision commonly referred to as “Plan C” or under the part B provision until the first of the month following three months after June 28, 1985. After such date, no employee may transfer between part A and part B. If a member terminates and is reemployed after such date, such member shall automatically be covered under whichever part he was covered at the time of the prior termination.

(b) If a member covered under part B elects to transfer to full part A prior to such date, the member shall notify the Retirement Commission no later than the first of the month following three months after June 28, 1985, on the form provided by it and shall pay in a lump sum the extra contributions that would have been payable, without interest, had such part A election been made as of his date of entry into the system. If such employee is financially unable to make such lump sum payment, the employee and the Retirement Commission may enter into a contract for payment of such amount in not more than one hundred thirty-one equal biweekly installments. Such installments shall include interest at five per cent a year, and the transfer to part A shall not be effective until all such installments have been paid. If a member severs employment for any reason before all such installments are paid, the balance outstanding shall be payable in a lump sum within ninety days or a longer period if approved by the Retirement Commission. If such amount is not paid, the member shall be entitled to the refund of prior installments, but without any additional interest.

(c) If a member covered under full part A provisions elects to transfer to part B prior to such date, the member shall notify the Retirement Commission no later than the first of the month following three months after June 28, 1985, on the form provided by it. Such member shall receive as a refund from the retirement fund, the contributions that had been paid by him, including any interest paid by such member, but excluding any other interest adjustment, beyond those that would have been payable had such part B election been made as of his date of entry into the system or January 1, 1956, whichever is later.

(d) If a member does not wish to change his coverage, no action on his part shall be required.

(P.A. 83-533, S. 6, 54; P.A. 85-510, S. 19, 35.)

History: P.A. 85-510 amended Subsec. (a) to extend deadline for determination re coverage under part A or part B from January 2, 1984, to the first of the month following three months after June 28, 1985, and amended Subsecs. (b) and (c) to extend deadline for notification of retirement commission from January 1, 1984, to the first of the month following three months after June 28, 1985.

See Sec. 5-158e re transfers from part A to part B.



Section 5-159 - Social Security contributions.

The Comptroller shall deduct from the salary of each state employee who is covered under Social Security, and the state shall contribute, the amount required of each under the federal Insurance Contributions Act. The Comptroller shall verify them in accordance with applicable federal regulations and shall forward such contributions to a financial institution qualified as a depositary for federal taxes or to the federal reserve bank.

(1957, P.A. 595, S. 4; September, 1957, P.A. 9, S. 4; March, 1958, P.A. 23, S. 1; 1958 Rev., S. 5-97; 1961, P.A. 234, S. 8; P.A. 89-215, S. 2, 3.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; P.A. 89-215 made technical changes re handling of Social Security contributions and clarified that comptroller, rather than retirement commission, verifies contributions and forwards them to a qualified financial institution or to the federal reserve bank, rather than to the Secretary of the Treasury.



Section 5-159a - Social Security Agreement retroactive.

The Social Security Agreement as defined in section 5-154 shall be made retroactive to the extent permitted by the Social Security Act as defined in said section, but not prior to January 1, 1956. The state shall pay for its share of the retroactive Social Security contributions required therefor. Each employee shall be liable for his own share of the retroactive contributions. The share of each member shall be paid from his retirement account. Amounts paid on behalf of a member from his account for retroactive contributions shall be excluded in determining any amounts which may be refundable to such member, or to his beneficiary, in the event of his withdrawal from state service or death.

(1967, P.A. 504.)



Section 5-159b - Election of refunds by state employees in federally funded jobs.

State employees in positions funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program may elect to receive a refund of their accumulated retirement contributions without interest.

(P.A. 78-277, S. 5, 6.)



Section 5-160 - Eligibility.

(a) Each state employee appointed to the classified service shall become a member on the first day of the pay period following the date he receives a permanent appointment in the classified service except that membership shall not be required of such employees in positions funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program.

(b) Each officer elected by the people and each appointee of such officer exempt from the classified service may elect to become a member, effective on the first day of the pay period following the date his election is received by the Retirement Commission.

(c) Except for such members as elected to remain or be reinstated as members of the state employees retirement system under section 5-166a, members of the judiciary eligible for retirement under the provisions of section 51-50 or 51-50a and members of the Teachers’ Retirement Association not in state service are not eligible for membership in the state retirement system.

(d) Each other state employee appointed to a position exempt from the classified service, except positions funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program, shall become a member on the first day of the pay period following the date he has completed six months in such position, provided he has elected no other Connecticut retirement plan.

(e) Each person who has been in state service since September 1, 1939, and who is not a member may elect to become a member, effective on the first day of the pay period following the date his election is received by the Retirement Commission.

(f) A temporary, emergency or provisional employee may elect to become a member, effective on the first day of the pay period following the date his election is received by the Retirement Commission. At any time not later than the date six months after his membership becomes mandatory under subsection (a) or (d) of this section, such employee may elect to make retirement contributions for his salary received during the period, not in excess of twelve months, prior to the effective date of his membership, without interest. Such contributions shall be paid within six months after his membership becomes mandatory.

(g) Any teacher in state service required as a condition of his employment to hold an appropriate certificate of qualification issued by the State Board of Education under the provisions of section 10-145a and any teacher or professional staff member employed by the Board of Regents for Higher Education or any of the constituent units shall elect membership either in the retirement system or the teachers’ retirement system subject to the provisions of section 10-183p, provided on or after October 1, 1975, any such employee who is appointed to a position which makes him eligible for membership in an alternate retirement program as authorized by subsections (u) and (v) of section 5-154, sections 5-156 and 5-158f and this subsection, and who elects such membership, shall not be required to become a member of the state employees retirement system or the Teachers’ Retirement Association. Each such teacher shall be notified of the above option when he accepts his employment. If any such teacher shall not have made an election within one month after employment, he shall be deemed to have elected membership in the state employees retirement system. In the administration of this section, the board of trustees of the institution or unit employing the teacher and said board shall each perform, for the persons employed by it, the duties prescribed by chapter 167a for boards of education and the chief administrative officer of such institution, unit or board shall perform those prescribed in said chapter for the superintendent of schools.

(h) Transfers between the state employees and teachers’ retirement systems will continue to be permitted until the first of the month following three months after June 28, 1985. Notwithstanding any other provisions of this chapter to the contrary, no transfers between the state employees retirement system, and either the Teachers’ Retirement Association or an alternate retirement program shall be permitted after such date, except in the case of an employee who has had a bona fide change in employment. Such employee shall be eligible to transfer between systems only if such change is either (1) to a position where participation in the Teachers’ Retirement Association or an alternate retirement program is permitted and such employee had not previously made such an election or (2) to a position where participation in the Teachers’ Retirement Association or an alternate retirement program is not permitted and such employee was participating in one of those systems. Notwithstanding the provisions of section 5-175b, any such transferee shall receive credit for service rendered which is creditable in the system to which he is transferring as of June 28, 1985, upon payment of the required employee contributions plus required interest as provided in such system.

(i) Each state employee who first joins the state employees retirement system after January 1, 1984, shall have his eligibility and membership determined under part V of this chapter. A state employee who rejoins the state employees retirement system after January 1, 1984, shall become a member of tier II if section 5-192e so indicates; otherwise such employee shall become a member of tier I. Any state employee hired on or after July 1, 1982, and on or before July 1, 1984, shall be eligible to make a one-time election for membership in either the tier I or the tier II plan. Such election shall be made by January 2, 1984, or within ninety days after beginning such employment, or by the first of the month following three months after June 28, 1985, whichever is later. Any individual making such an election may receive credit for service on or after July 1, 1982, under terms utilized for other service credits.

(j) The provisions of this chapter shall apply to members of collective bargaining units subject to the terms of the collective bargaining pension agreement approved by the General Assembly on June 30, 1982, to members of collective bargaining units adopting such terms in other collective bargaining agreements and to members of the state employees retirement system who are excluded from collective bargaining and to whom such terms have been extended by administrative action. All other persons shall receive those benefits to which they are entitled under the provisions of this chapter, revision of 1958, revised to January 1, 1983.

(k) Notwithstanding the provisions of subsection (j) of this section, each state employee collective bargaining unit which has not accepted the terms of such pension agreement before July 7, 1983, shall have its dispute with the state employer over pension issues submitted to the American Arbitration Association for arbitration. The dispute shall be arbitrated by a single member of the association, selected in accordance with the standard procedures of the association. The arbitration proceeding shall be conducted in accordance with the standard procedures of the association which do not conflict with the provisions of this subsection. The arbitrator’s decision shall be final and binding on both parties, except that the decision shall be submitted to the legislature for approval or rejection pursuant to the provisions of section 5-278 in the same manner as agreements are submitted under said section. Nothing in this subsection shall be construed to prohibit the arbitrator from endeavoring to mediate the dispute for which he has been selected. The parties may continue to negotiate the disputed pension issues and may reach an agreement at any time prior to the issuance of the arbitrator’s decision. If such an agreement is reached, the arbitration proceedings shall terminate.

(1949 Rev., S. 389, 393; 1949, 1955, S. 157d; 1953, S. 160d; 1955, S. 159d; 1957, P.A. 602, S. 1; 1958 Rev., S. 5-110, 5-113, 5-114; 1961, P.A. 234, S. 9; 1963, P.A. 642, S. 88; 1967, P.A. 505; 786, S. 1; 1971, P.A. 297, S. 1; P.A. 73-538, S. 2, 3; P.A. 74-12, S. 2, 3; P.A. 75-636, S. 5; P.A. 77-390, S. 3, 8; 77-573, S. 21, 30; P.A. 78-208, S. 27, 35; 78-277, S. 2, 3, 6; P.A. 82-218, S. 37, 46; P.A. 83-533, S. 7, 54; P.A. 84-241, S. 2, 5; 84-544, S. 4, 8; 84-546, S. 129, 173; P.A. 85-510, S. 23, 35; P.A. 05-288, S. 27; P.A. 11-48, S. 272, 285.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act amended Subsec. (b) by deleting the words “of the state” after the words “Each officer”; 1967 acts changed provisions in Subsec. (f) for back contributions for period before attaining permanent statute so that election to claim credit and make payments for allowed period must be made within six months of time when membership becomes mandatory and included teachers and professional staff members employed by commission for higher education or its constituent units under provisions of Subsec. (g); 1971 act provided in Subsec. (g) that teachers not electing an option within one month of their employment automatically become members of state employees retirement system; P.A. 73-538 allowed members of judiciary and of teachers’ retirement association option of remaining members of state employees retirement system under Subsec. (c); P.A. 74-12 amended Subsec. (c) to allow members of judiciary and teachers’ retirement association to choose reinstatement in state employees retirement system; P.A. 75-636 amended Subsec. (g) to exempt members of alternate retirement program for higher education personnel from requirement of membership in state employees or teachers’ retirement programs; P.A. 77-390 added exception to Subsec. (d); P.A. 77-573 replaced commission for higher education with board of higher education and replaced reference to repealed Sec. 10-324 with “subsection (d) of section 10-323e” in Subsec. (g); P.A. 78-208 replaced teachers’ retirement association with teachers’ retirement system and replaced references to repealed Sec. 10-175 and repealed chapter 167 with “section 10-183p” and “chapter 167a”; P.A. 78-277 amended Subsecs. (a) and (d) exempting employees in positions funded wholly or partly by federal government in employment, job-training or work experience programs from membership in retirement system; P.A. 82-218 substituted board of governors for board of higher education in Subsec. (g) pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 83-533 added Subsecs. (h), (i), (j) and (k); P.A. 84-241 added “of higher education” to board’s title; P.A. 84-544 amended Subsec. (h) to replace “the alternate retirement program” with “an alternate retirement program”; P.A. 84-546 made technical change to Subsec. (g) deleting reference to repealed Subsec. (d) of Sec. 10a-6; P.A. 85-510 amended Subsec. (h) to extend deadline for transfers between the state employees and teachers’ retirement systems from October 1, 1984, to the first of the month following three months after June 28, 1985, and to add provision that notwithstanding Sec. 5-175b, any transferee shall receive credit for service rendered which is creditable in the system to which he is transferring as of June 28, 1985, upon payment of the required employee contributions plus interest and amended Subsec. (i) to extend hiring deadline for employees eligible to make a one-time election for membership in tier I or tier II from January 1, 1984, to July 1, 1984, and to extend deadline for making such election from January 2, 1984, or within 90 days after beginning such employment, to the first of the month following three months after June 28, 1985; P.A. 05-288 made a technical change in Subsec. (f), effective July 13, 2005; P.A. 11-48 amended Subsec. (g) to replace reference to Board of Governors of Higher Education or its constituent units with reference to Board of Regents for Higher Education or the constituent units, effective July 1, 2011.



Section 5-161 - Retirement contributions.

(a) Each member covered under Social Security shall make retirement contributions equal to: Two per cent on that portion of his salary on which the state is making contributions under the Social Security Agreement; plus five per cent on that portion of his salary in excess of the amount on which the state is making contributions.

(b) Each member not covered under Social Security shall make retirement contributions equal to five per cent of his salary, unless otherwise provided by the applicable collective bargaining agreement.

(c) A member’s retirement contributions shall be deducted from his salary by the Comptroller except that contributions by a participant in an alternate retirement program, at the election of the participant, shall be made on a salary reduction basis in accordance with Section 403(b) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(d) The Comptroller shall inform any member so requesting of the total amount of his retirement contributions up to the preceding July first.

(e) Except as provided in subsection (c) of section 5-180, a member absent from state service without pay shall make no contributions during his absence.

(f) The state shall make no retirement contributions for and no retirement contributions shall be due from a member receiving workers’ compensation or compensation under section 5-142, provided full retirement credit shall be allowed to such member for the period during which he is receiving such compensation.

(1949 Rev., S. 387, 390; 1957, P.A. 349; 595, S. 6; 1958 Rev., S. 5-109, 5-111; 1961, P.A. 234, S. 10; P.A. 77-234; P.A. 79-376, S. 5; P.A. 83-533, S. 52, 54; P.A. 85-510, S. 15, 35; P.A. 89-211, S. 5; P.A. 05-288, S. 28.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; P.A. 77-234 amended Subsec. (f) deleting provision for payment of retirement contributions for member receiving workmen’s compensation but granting retirement credit for period under workmen’s compensation; P.A. 79-376 changed “workmen’s” to “workers’” compensation; P.A. 83-533 amended Subsec. (c) to permit contributions of participant in an alternate retirement program to be made on a salary reduction basis; P.A. 85-510 amended Subsec. (b) requiring that each member not covered under Social Security shall make retirement contributions equal to 5% of his salary by adding “unless otherwise provided by the applicable collective bargaining agreement”; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 05-288 made a technical change in Subsec. (e), effective July 13, 2005.



Section 5-162 - Retirement date and retirement income.

(a) The retirement income for which a member is eligible shall be determined from his retirement date, years of state service and base salary, in accordance with the schedule in subsection (c) or (d) below, whichever is appropriate.

(b) As used in this section: (1) “Base salary” means the average annual regular salary, as defined in subsection (h) of section 5-154, received by a member for his three highest-paid years of state service, disregarding any general temporary reduction or any reduction or nonpayment for illness or other temporary absence; “retirement date” means the date on which a member is retired from state service; “Social Security earnings” means that portion of the member’s base salary up to and including the sum of forty-eight hundred dollars on which the state made contributions under the Social Security Agreement, or would have made contributions had the member been covered under Social Security by the state during the years used in determining his base salary; “excess earnings” means that portion of the member’s annual base salary in excess of his Social Security earnings, provided, if the member has no Social Security earnings because the state has made no Social Security contributions for him, his excess earnings shall equal his base salary. (2) Notwithstanding the provisions of subdivision (1) of this subsection, on and after January 1, 1984, “base salary” means the average covered earnings received by a member for his three highest-paid years of state service, disregarding any general temporary reduction or any reduction or nonpayment for illness or other absence which does not exceed ninety days; and “covered earnings” means the annual salary, as defined in subsection (h) of section 5-154, received by a member in a year, limited by one hundred thirty per cent of the average of the two previous years’ covered earnings. The limit does not apply to earnings for calendar years before 1984 or for the first three full or partial years of employment. The Retirement Commission may adopt regulations in accordance with chapter 54 determining the procedure to be followed for a member who was not employed on a full-time basis for the entire two previous years used to develop such limit.

(c) Schedule 1–Twenty-five or more years of state service.

(1) Except as provided in section 5-163a, each member who has completed twenty-five or more years of state service shall be retired on his own application on the first day of the month named in the application, and on or after the member’s fifty-fifth birthday.

(2) Each member who has completed twenty-five or more years of state service and has reached his seventieth birthday and who is in an appointive position shall continue in service and shall be retired on the first day of the month on or after his seventieth birthday, upon notice from the Retirement Commission to the member, to the executive head of his agency and the Comptroller.

(3) Each member referred to in subdivisions (1) and (2) of this subsection shall receive a monthly retirement income beginning on his retirement date equal to one-twelfth of (A) plus (B): (A) Twenty-five per cent of his Social Security earnings, plus fifty per cent of his excess earnings; (B) the number of years, if any, taken to completed months, of his state service in excess of twenty-five years multiplied by one per cent of his Social Security earnings, plus the number of such years multiplied by two per cent of his excess earnings.

(d) Schedule 2–Less than twenty-five years of state service.

(1) Except as provided in section 5-163a, each member who has completed less than twenty-five years of state service shall be retired on his own application, on the first day of the month following his application, if the member has completed ten years of state service and reached his fifty-fifth birthday.

(2) Each such member in an appointive position who has reached his seventieth birthday shall continue in service and shall be retired on the first day of the month on or after his seventieth birthday, upon notice from the Retirement Commission to the member, the executive head of his agency and the Comptroller.

(3) Each member referred to in subdivisions (1) and (2) of this subsection shall receive a monthly retirement income beginning on his retirement date equal to one-twelfth of (A) plus (B): (A) The number of years of his state service, taken to completed months, multiplied by the applicable percentage of his Social Security earnings determined from the table below for the appropriate age and years of state service; (B) the number of such years multiplied by the applicable percentage of his excess earnings determined from the table below for such age and years of service.

Age Of Member
On His
Retirement Date

Years
Of State
Service**

Percentage
Of Social Security
Earnings

Excess
Earnings

70 and over

5 and over*

1.25%

2.50%

65 to 70

10

1.00

2.00

64

10

.94

1.88

63

10

.88

1.76

62

10

.82

1.64

61

10

.76

1.52

60

10

.70

1.40

59

10

.65

1.30

58

10

.60

1.20

57

10

.56

1.12

56

10

.53

1.06

55

10

.50

1.00

*Not more than 20 years may be counted for this age and percentage group.

**Between the ages of fifty-five and sixty, the minimum service requirement is ten years of actual state service.

For each full year of service beyond ten, the percentage of Social Security earnings shall be increased by one-fifteenth of the difference between one and the percentage shown in the above table opposite the age of the retiring employee, and the percentage of excess earnings shall be increased by one-fifteenth of the difference between two and the percentage shown in the above table opposite the age of the retiring employee.

(e) Each retirement application shall be made to the Retirement Commission and, upon its approval, shall be forwarded to the Comptroller, who shall draw his orders upon the Treasurer for any amounts the applicant is entitled to receive.

(f) Pension contributions made by a member on any earnings excluded from his base salary when calculating the member’s retirement income, pursuant to the maximum limitations on covered earnings in subsection (b) of this section, shall be refunded to the member by the Retirement Commission at the time of his retirement.

(1949 Rev., S. 382, 386; 1951, S. 150d; 1951, 1955, S. 152d; 1957, P.A. 595, S. 7, 8; 670, S. 1; 1958 Rev., S. 5-101, 5-105, 5-108; 1959, P.A. 396, S. 1, 2; 1961, P.A. 234, S. 11; 437; February, 1965, P.A. 107, S. 1, 2; 243; 1967, P.A. 637, S. 9, 10; 657, S. 78; P.A. 75-531, S. 1, 2, 6; P.A. 77-90; 77-390, S. 7, 8; P.A. 80-294, S. 1, 7; P.A. 83-533, S. 8, 54; P.A. 84-411, S. 3, 8; P.A. 85-510, S. 11, 35.)

History: 1959 act increased mandatory retirement age for woman from 65 to 70 and added subparagraph (1)(A) to Subdiv. (d); 1961 acts “restated” state employees retirement act “in a simpler, clearer and more orderly form” and amended definition of social security earnings in Subsec. (b) by adding “up to and including” the sum of $4,800; 1965 acts amended Subsec. (b) to redefine “base salary” to mean the average received for the three rather than the 5 highest-paid years of state service and amended Subsecs. (c)(2) and (d)(2) to specify members to “continue in service” after their seventieth birthday and be retired on the first day of the following month; 1967 acts added provision for increasing percentage of social security and excess earnings in calculating benefits for employees with more than 10 years’ service and made provision retroactive in Subsec. (d) and amended Subsec. (b) to include longevity payments in definition of “base salary”; P.A. 75-531 amended Subsecs. (c) and (d) deleting all provisions making distinctions between men and women for retirement purposes; P.A. 77-90 omitted provision in Subsec. (c)(1) concerning retirement of member by virtue of application from agency head; P.A. 77-390 added note to table in Subsec. (d) allowing retirement between ages 55 and 60 with minimum of 10 years’ actual full-time service as described in Sec. 5-166; P.A. 80-294 changed note deleting words “full-time” and “as described in section 5-166”; P.A. 83-533 amended Subsec. (b) by adding definition of “base salary” to be used on and after January 1, 1984; P.A. 84-411 amended Subsec. (d)(1) to change retirement age from 60 to 55; P.A. 85-510 added Subsec. (f) re refund of certain pension contributions.

See Sec. 5-154(h) re definition of “salary”.

See Sec. 5-162f re minimum monthly retirement income.

See Sec. 5-164a re retirement credit afforded reemployed retired employees.

See Sec. 5-173 re special service retirement credit rules concerning state police, certain correctional employees, etc.

See Sec. 5-188 re retirement salary of detectives.

Cited. 2 CA 196; 34 CA 510; judgment reversed, see 234 C. 424. Full dollar value of accrued vacation and final longevity payments received by potential retiree in final year of state service should be added to “salary” received during such final year of state service for the purpose of calculating “base salary.” 92 CA 712.

Compensation has no bearing on right to retire. Nothing in Subsec. (e) requires the exercise of discretion. 10 CS 78; Id., 346. No bearing on whether or not one is in state service. Id. Public utilities commissioner is in state service. Id. Former statute cited. 16 CS 197; 22 CS 97.

Subsec. (b):

Cited. 234 C. 411; Id., 424. Appellate Court erred in determining that accrued vacation time is not treated as state service in calculation of base salary under Subsec. The dollar value of accrued vacation time benefits is not to be added directly to a retiree’s final year salary for purpose of calculating base salary. 284 C. 149.

Subsec. (c):

Subdiv. (1) cited. 170 C. 668.



Section 5-162a - Biennial adjustment of salary of retired employees.

Section 5-162a is repealed.

(1967, P.A. 637, S. 11, 12; 1969, P.A. 661, S. 10.)



Section 5-162b - Cost of living adjustment for employees retired on or before June 30, 1975.

On July 1, 1978, and on July first of each subsequent year, each employee and the spouse of each deceased employee who had elected the husband and wife retirement income option, retired under the State Employees Retirement Act on or before June 30, 1975, shall be entitled, in addition to his original monthly retirement salary plus cost of living allowances from date of original retirement, to an additional five per cent cost of living monthly allowance computed on the basis of his combined monthly retirement salary and cost of living allowances, if any, to which he was entitled as of the June thirtieth immediately preceding. If on any July first, the Retirement Commission determines that the National Consumer Price Index for urban wage earners and clerical workers for the previous twelve-month period has increased less than the cost of living allowance provided by this section, the cost of living allowance provided by this section shall be adjusted to reflect the change in such index provided such cost of living allowance shall not be less than three per cent.

(1969, P.A. 661, S. 5, 6, 8; P.A. 75-421, S. 1, 5; P.A. 78-228, S. 1, 8.)

History: P.A. 75-421 deleted Subsecs. (b) and (c) re cost of living allowance provisions commencing on July 1, 1969, and amended former Subsec. (a) to apply to July 1, 1975, and subsequent years, granting a 3% cost-of-living increase; P.A. 78-228 amended section to apply to July 1, 1978, and subsequent years, changed cost-of-living increase to 5% and provided for adjustments in increases geared to Consumer Price Index.



Section 5-162c - Annual adjustments in allowances to retired employees.

Section 5-162c is repealed.

(1969, P.A. 661, S. 7; P.A. 73-534, S. 1, 4; P.A. 75-421, S. 4, 5.)



Section 5-162d - Tier I cost of living allowance for members retiring on or after July 1, 1975.

(a) Each employee retiring on or after July 1, 1975, and prior to the effective date of the next collective bargaining agreement following July 1, 1978, which applies to such employee and the spouse of any such deceased employee who had elected the husband and wife retirement income option, shall be eligible for an annual five per cent cost of living allowance commencing on the first anniversary date following the completion of nine months in retirement. If on any subsequent applicable anniversary date, the Retirement Commission determines that the National Consumer Price Index for urban wage earners and clerical workers for the previous twelve-month period has increased less than the cost of living allowance provided by this subsection, the cost of living allowance provided by this subsection shall be adjusted to reflect the change in such index provided such cost of living allowance shall not be less than three per cent.

(b) Each employee retiring on or after the effective date of the next collective bargaining agreement following July 1, 1978, which applies to such employee, and the spouse or contingent annuitant of any such deceased employee who had elected an optional form of retirement income, shall be eligible for an annual three per cent cost of living allowance commencing on the first anniversary date following the completion of nine months in retirement and any additional cost of living allowance which may be obtained under the terms of a collective bargaining agreement.

(c) Each employee who is not included in any collective bargaining unit and who retires after July 1, 1980, and the spouse or contingent annuitant of any such deceased employee who had elected an optional form of retirement income, shall be eligible for an annual three per cent cost of living allowance commencing on the first anniversary date following the completion of nine months in retirement. Cost of living allowances provided under subsections (a), (b), and (c) of this section shall be computed on the basis of the retirement allowance to which the employee was entitled on the day preceding his latest anniversary date. Anniversary date means the first day of January or the first day of July following completion of nine months after the effective date of retirement.

(d) Each spouse or contingent annuitant of a deceased member who is receiving income under section 5-165 or section 5-165a shall be eligible for an annual three per cent cost of living allowance unless the spouse or contingent annuitant is receiving a six per cent cost of living allowance as provided in section 5-162h.

(1969, P.A. 661, S. 9; P.A. 73-534, S. 2, 4; P.A. 75-421, S. 2, 5; P.A. 78-228, S. 2, 8; P.A. 79-631, S. 27, 111; P.A. 80-129, S. 1, 2; P.A. 83-533, S. 46, 54.)

History: P.A. 73-534 changed eligibility for cost-of-living allowances to date of retirement, omitting 36-month waiting period and requirement that allowances commence on July first in the first-succeeding odd-numbered year, effective July 1, 1974; P.A. 75-421 made provisions of section applicable to retirements on or after July 1, 1975, changed eligibility to January first or July first after 9 months of retirement and specified rate to be 3% annually; P.A. 78-228 added qualifier concerning retirements before collective bargaining agreements which might exist after July 1, 1978, raised rate to 5% annually, made cost-of-living allowance subject to adjustment according to Consumer Price Index and added Subsec. (b) concerning retirements subject to collective bargaining agreements after July 1, 1978; P.A. 79-631 made technical changes; P.A. 80-129 added Subsec. (c) concerning cost-of-living allowances for retirees not covered by collective bargaining; P.A. 83-533 amended section to include reference to contingent annuitants and added Subsec. (d).



Section 5-162e - Cost of living adjustment.

Section 5-162e is repealed.

(S.A. 74-31, S. 15, 22; P.A. 74-338, S. 90, 94; P.A. 75-421, S. 4, 5.)



Section 5-162f - Minimum monthly retirement income.

On or after October 1, 1982, each retired member who (1) has completed twenty-five years of state service in accordance with subsection (c) of section 5-162, (2) has completed twenty years of hazardous duty service described in section 5-173, or (3) is receiving retirement income under section 5-173 or 5-188, shall receive a minimum monthly retirement income of eight hundred thirty-three dollars and thirty-four cents, less any reduction for any option under section 5-165, or any actuarial reduction under subsection (c) of section 5-163, or both. Such minimum monthly benefit, for members already retired, shall be determined after the application of any cost-of-living adjustments under sections 5-162b, 5-162d and 5-162h. Such minimum shall also apply to a member who has completed twenty-five years of state service who terminates prior to being eligible for immediate retirement benefits, but this provision shall not result in an earlier commencement of benefits than would otherwise apply.

(P.A. 77-592, S. 1, 2; P.A. 83-533, S. 10, 54; P.A. 00-192, S. 99, 102.)

History: P.A. 83-533 amended section to provide for redetermination of minimum monthly retirement income; P.A. 00-192 inserted Subdiv. (1) designator, added Subdiv. (2) re hazardous duty service, inserted Subdiv. (3) designator and increased minimum monthly retirement income from $300 to $833.34, effective May 26, 2000.



Section 5-162g - Part-time employees; eligibility; computation of benefits.

(a) For purposes of determining eligibility for retirement benefits for part-time employees under subsection (d) of section 5-162 and subsection (d) of section 5-163a, a member’s part-time service shall be treated as full-time service.

(b) For purposes of computing the retirement benefit payable to a member whose service consists solely of part-time service without variation in the number of hours worked during all periods of his state service, such member’s service shall be treated as full-time service.

(c) For purposes of computing the retirement benefit payable to a member whose service consists of part-time and full-time service or whose service consists of part-time service rendered in different proportions to a full-time schedule, such member’s years of service and average salary shall be proportionately adjusted to produce a retirement benefit equivalent to that payable if his service had been rendered at an unvarying rate.

(P.A. 80-294, S. 5, 7.)



Section 5-162h - Cost of living adjustment.

(a) Notwithstanding the provisions of sections 5-162b and 5-162d, on and after October 1, 1982, the cost-of-living allowance increase for members or their beneficiaries who are receiving benefits under the provisions of tier I shall be up to six per cent if and only if (1) the member was not covered by Social Security for at least half of the period of his state service and (2) the person receiving benefits, either the member, his spouse, or contingent annuitant, has attained age sixty-two provided any member who retired on or after October 1, 1982, and who exercised the option under an applicable collective bargaining agreement to transfer out of part A, without Social Security coverage, and to be covered retroactively under part B, without Social Security coverage, shall be eligible for the cost-of-living adjustment provided in section 5-162d. If on any applicable anniversary date, the Retirement Commission determines that the National Consumer Price Index for urban wage earners and clerical workers for the previous twelve-month period has increased less than such six per cent, the cost-of-living allowance increase shall be equal to the percentage change in such index, provided such cost-of-living allowance increase shall not be less than three per cent.

(b) (1) If an actuarial surplus exists for the system, the Retirement Commission may elect to increase benefits of some or all retired employees, provided the granting of such increase is consistent with the commission’s fiduciary obligation to the members of the system as specified in section 5-155a. The procedures in subdivisions (2) and (3) of this subsection shall be used to determine whether an actuarial surplus exists. Any such increase shall be in addition to any other cost-of-living increases automatically provided to retired employees. The lump sum actuarial value of any such increase shall in no event be greater than the difference between the actual unfunded past service liability as determined pursuant to subdivision (3) of this subsection on the appropriate June thirtieth and the expected unfunded past service liability as determined by the table developed pursuant to subdivision (2) of this subsection for that same June thirtieth.

(2) As part of the December 31, 1983, valuation of the system, the system’s actuary shall develop a table of the expected unfunded past service liability for the plan as of each June thirtieth, beginning with June 30, 1984, and ending with June 30, 2026. The table shall be based on the unfunded past service liability generated by the valuation and shall reflect the fact that less than one hundred per cent of the normal cost and full forty-year amortization will be paid into the system prior to July 1, 1986. Such table shall not be adjusted in future years, except to the extent necessary to reflect changes in actuarial assumptions or actuarial cost methods approved by the Retirement Commission. Such table shall be used to determine whether an actuarial surplus exists in the system.

(3) Within six months after each June thirtieth commencing with June 30, 1984, the Retirement Commission shall determine whether the retirement fund had an actuarial surplus for the completed year. Such surplus shall be deemed to exist if, and only if, the following three criteria are all met:

(A) The investment return on the fund has exceeded the interest rate assumption employed for regular valuation purposes by the fund. The investment return for the fund shall be calculated by the following formula:

2 I

——————

A + B – I

Where

A is the market value of the fund, including any due but unpaid contribution, as of the first day of the fiscal year;

B is the market value of the fund, including any due but unpaid contribution, as of the last day of the fiscal year; and

I is the market value return of the fund, which shall be equal to B reduced by A, but increased by the total amount of benefits and expenses paid from the fund during the year, and decreased by the total amount of employer and employee contributions for that year, whether or not paid;

(B) The market value of the system’s assets as of the appropriate June thirtieth was greater than fifty per cent of the sum of (i) the liability for retired members and their beneficiaries; (ii) the liability for former members entitled to a deferred vested benefit; and (iii) the then current value of employee contributions, plus interest, for active members. In determining such liabilities, the fund’s actuary shall recognize future cost-of-living adjustments provided under tier I and tier II and shall employ the actuarial assumptions utilized for regular valuation purposes. The actuary may utilize reasonable estimates to make such calculations; and

(C) The actual unfunded past service liability of the system as of the appropriate June thirtieth was less than the expected unfunded past service liability as indicated by the table developed pursuant to subdivision (2) of this subsection for the June thirtieth five years later. In determining the actual unfunded past service liability, the actuary shall employ the actuarial assumptions and procedures utilized for the last regular valuation. The actuary may utilize reasonable estimates to make such calculations.

(P.A. 83-533, S. 9, 54; P.A. 85-510, S. 6, 35.)

History: P.A. 85-510 amended Subsec. (a) to provide that the cost-of-living allowance under tier I shall be “up to” 6%, instead of 6%, and to provide that any member who retired on or after October 1, 1982, and who exercised the option under a collective bargaining agreement to transfer out of part A, without Social Security coverage, and to be covered retroactively under part B, without such coverage, shall be eligible for the cost-of-living adjustment provided in Sec. 5-162d.



Section 5-163 - Early retirement.

(a)(1) Each member who retires or who has been retired under the retirement system before attaining full retirement age under the Social Security Act, as amended from time to time, shall receive additional temporary monthly retirement income payable until such member reaches full retirement age under said Social Security Act or, if earlier, the date on which such member would be eligible for a Social Security disability insurance benefit. (2) The amount of such temporary income shall be determined by the Retirement Commission so that the total retirement income payable to the member during the temporary period shall equal that payable under the provisions of the retirement system in effect immediately before February 21, 1958, modified to the extent that the three highest-paid years rather than the five highest-paid years shall be used in determining the retirement income.

(b) If the Retirement Commission finds, for a member who became a state employee on or before February 21, 1958, that the total of his monthly retirement income and the Social Security benefit he is entitled to receive resulting from state service at retirement is less than the retirement salary he would have received under the provisions of the retirement system in effect immediately before February 21, 1958, modified to the extent that the three highest-paid years rather than the five highest-paid years shall be used in determining the retirement income, then the Retirement Commission shall increase his monthly retirement income accordingly during the period when such lower total applies.

(c) Except as provided in section 5-163a, a member whose state service is terminated because of economy, lack of work, abolition of his position or lack of reappointment to a position in the unclassified service, or who, being an Army or Air National Guard technician in the Military Department, is dismissed by reason of separation from the National Guard because of age, after he has completed twenty-five years of state service but before he has reached his fifty-fifth birthday, shall be entitled to a retirement income. The amount of each monthly payment shall be determined from subsection (c) of section 5-162, if the member elects the first day of the month on or after such birthday as his retirement date; and shall be the actuarial equivalent of such amount, as determined by the Retirement Commission, if the member elects the first day of the month on or after his termination date as his retirement date.

(1949 Rev., S. 392; 1951, S. 158d; 1957, P.A. 595, S. 9; 1958 Rev., S. 5-99, 5-112; 1961, P.A. 234, S. 12; 433; 456; 1963, P.A. 515; February, 1965, P.A. 318, S. 1; 1967, P.A. 603; P.A. 75-531, S. 3, 6; P.A. 92-226, S. 19, 28; P.A. 07-211, S. 1.)

History: 1961 acts “restated” state employees retirement act “in a simpler, clearer and more orderly form” and amended Subsec. (b) by changing “became a member” to “became a state employee” and added provisions re army and air national guard technicians in Subsec. (c); 1963 act amended Subsec. (a)(1) to provide that additional temporary benefits are payable until the member “reaches sixty-five years of age” instead of until “the earliest date at which he would be” eligible for old age benefits; 1965 act amended Subsec. (a)(1) to change qualification from retirement before the member “is eligible for an old age benefit under social security” to before he “has attained sixty-five years of age”; 1967 act changed basis for determining retirement income from five highest paid years to three highest paid years for those retiring under system provisions in effect before February 21, 1958; P.A. 75-531 amended Subsec. (c) to provide exception to provisions of Subsec. and deleted language making distinctions between men and women for retirement purposes; P.A. 92-226 amended Subsec. (c) to include termination of state service because of lack of reappointment to a position in the unclassified service; P.A. 07-211 amended Subsec. (a)(1) by changing date on which temporary monthly retirement income terminates from date on which member attains 65 years of age to date on which member attains full retirement age under Social Security Act and by making technical changes.

Subsec. (c):

Cited. 195 C. 405.



Section 5-163a - Eligibility for retirement prior to June 30, 1980. Retirement income.

(a) Any member who has completed twenty-five years of state service and has reached the age of fifty prior to June 30, 1980, may elect to be retired on the first day of the month following such application and receive retirement benefits in accordance with the provisions of subdivision (3) of subsection (c) of section 5-162, provided such member so elects prior to June 30, 1980.

(b) Any member who has completed at least ten but less than twenty-five years of state service and reached the age of fifty-five prior to June 30, 1980, may elect to be retired on the first day of the month following his application and receive retirement benefits in accordance with subsection (d) of this section, provided such member so elects prior to June 30, 1980.

(c) Any member who has completed at least five but less than ten years of state service and has reached the age of sixty-five prior to June 30, 1980, may elect to be retired on the first day of the month following such application and receive retirement benefits in accordance with the provisions of subsection (d) of this section, provided such member so elects prior to June 30, 1980.

(d) Each member referred to in subsections (b) and (c) of this section shall receive a monthly retirement income beginning on his retirement date equal to one-twelfth of (A) plus (B): (A) The number of years of state service taken to completed months, multiplied by the applicable percentage of his Social Security earnings determined from the table below for the appropriate age and years of state service; (B) the number of years multiplied by the applicable percentage of his excess earnings determined from the table below for such age and years of service.

Age Of Member
On His
Retirement Date

Years
Of State
Service**

Percentage
Of Social Security
Earnings

Excess
Earnings

65 and over

5 and over*

1.25%

2.50%

60 to 65

10

1.00

2.00

59

10

.94

1.88

58

10

.88

1.76

57

10

.82

1.64

56

10

.76

1.52

55

10

.70

1.40

54

10

.65

1.30

53

10

.60

1.20

52

10

.56

1.12

51

10

.53

1.06

50

10

.50

1.00

*Not more than 20 years may be counted for this age and percentage group.

**Between the ages of fifty and fifty-five, the minimum service requirement is ten years of actual state service.

For each full year of service beyond ten, the percentage of Social Security earnings shall be increased by one-fifteenth of the difference between one and the percentage shown in the above table opposite the age of the retiring employee, and the percentage of excess earnings shall be increased by one-fifteenth of the difference between two and the percentage shown in the above table opposite the age of the retiring employee.

(P.A. 75-531, S. 5, 6; P.A. 77-390, S. 6, 8; P.A. 80-294, S. 2, 7.)

History: P.A. 77-390 added note to table requiring 10 years of actual full-time service as described in Sec. 5-166 for those between 50 and 55 years old; P.A. 80-294 deleted “full-time” and “as described in section 5-166” from note.

See Sec. 5-162g re eligibility of part-time employees and computation of benefits.

Cited. 34 CA 510; judgment reversed, see 234 C. 424.



Section 5-163b - Supplemental retirement benefit for certain members eligible to retire on or before July 1, 1989.

Notwithstanding any provision of this chapter and subsection (f) of section 5-278 to the contrary, any member of the state employees retirement system (1) who is in active state service or receiving workers’ compensation payments, and who has ten or more years of credited state service and is eligible to retire on or before July 1, 1989, or (2) who is eligible for a disability retirement pursuant to section 5-169 or 5-192p on or before July 1, 1989, shall be eligible for a supplemental retirement benefit, provided such member submits a written application for retirement to the Retirement Division of the office of the Comptroller on or after June 1, 1989, but before October 1, 1989. Such retirement shall become effective the first day of the month following receipt of such application. No member whose application for retirement is received on or after October 1, 1989, shall be eligible for such benefit. The amount of the supplemental retirement benefit shall be equal to two per cent of such member’s annual base rate of pay, in accordance with any applicable compensation schedule, as of June 29, 1989, multiplied by the number of such member’s completed years of credited state service, taken to completed months, provided accrued vacation time shall not be considered credited state service for the purposes of such benefit, and provided further the amount of any such benefit shall not exceed twenty-one thousand six hundred dollars. The supplemental retirement benefit shall be paid to such member in thirty-six equal monthly installments, commencing with the month in which such member’s retirement becomes effective. If any such member dies before such payments are completed the remainder of the benefit payable to such member pursuant to this section shall be paid to such member’s estate in a single payment.

(P.A. 89-323, S. 1, 4.)



Section 5-164 - Continuance in office or position after retirement date.

(a) A department head, as defined in section 4-5, or any commissioner appointed to office in the executive branch by the Governor with or without the approval of the General Assembly or either branch thereof, who reaches his retirement date, namely, the first day of the month on or after his seventieth birthday, during the term for which he is appointed, may continue in office after such retirement date until the expiration of such term. Any such person who had reached such date prior to his reappointment as such commissioner may serve for the term for which he is so reappointed.

(b) A member who has reached the retirement age of seventy may be continued in his position in state service, if such continuation is approved by the Commissioner of Administrative Services. The appointing authority requesting such continuation shall certify in writing to the Commissioner of Administrative Services that the continuation is desirable for the efficient conduct of the state’s business and that the member is able and qualified to perform the work required. Approval by the Commissioner of Administrative Services of such continuation shall be for a period of one year, which may be renewed by said commissioner upon request by the appointing authority.

(c) A department head, head of an institution or administrator of a state fund may be continued as provided in subsection (b) of this section. A continuation of such employee beyond the age of seventy-three shall be requested by the appointing authority in writing and shall require the approval of the Governor.

(d) A duly appointed and acting messenger or assistant messenger of any constituent court of the Judicial Department who has reached his retirement date may be reemployed, pursuant to section 51-78, in the service of the court in which he has been a messenger at the salary paid him at the time of his retirement. Such reemployment shall continue until such time as the judges of said court terminate the same. Subsection (b) of this section does not apply to any such messenger.

(e) Except as provided in section 5-164a, the existing retirement rights of a member continued under this section after his retirement date shall not be affected by such continuation, and additional retirement rights shall accrue to him. Retirement contributions shall be deducted from his salary during the period of continued employment. The provisions of chapter 67 dealing with examinations, certifications and appointments to and separations from the service shall not apply to any such member.

(1949 Rev., S. 405; 1953, S. 171d, 173d; 1953, 1955, S. 172d; 1957, P.A. 477; 1958 Rev., S. 5-136 to 5-139; 1959, P.A. 28, S. 200; 1961, P.A. 234, S. 13; 1963, P.A. 462; 481, S. 1, 2; February, 1965, P.A. 504, S. 1; 1967, P.A. 600, S. 1; 659, S. 2, 3, 4; 771, S. 1; 814; P.A. 77-614, S. 66, 610; P.A. 80-35; P.A. 81-19, S. 1, 3; P.A. 05-288, S. 29.)

History: 1959 act amended Subsec. (d) to substitute “any constituent court of the judicial department” for “the superior court or the court of common pleas”; 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 acts amended Subsec. (b) to add employees of the judicial department to the proviso, amended Subsec. (e) to delete a provision that no such member should receive a retirement income during his reemployment and added that prohibition to Subsec. (f); 1965 act amended Subsec. (f) to substitute general assembly service for service in an elective office of the state; 1967 acts amended Subsec. (a) to include commissioners and provide for continuance in office and reappointment of department heads and commissioners reaching retirement age, amended Subsec. (b) to change termination date for reemployment from first day of month on or after member’s seventy-second birthday to seventy-third birthday and to change extension from end of “next” fiscal year to “current” fiscal year, amended Subsec. (e) to include exception to provisions, repealed Subsec. (f), changed references to reemployment throughout to continuation of employment, made reference to retirement date in Subsec. (b) to specific age of 70 and amended Subsec. (f) so that employees continued in employment gain additional retirement rights and pay additional contributions, previously they did not accrue further rights or make additional contributions; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 80-35 replaced previous provisions concerning period of continuation with provision calling for one-year continuations approved by commissioner of administrative services in Subsecs. (b) and (c) and further required that continuations for department and institution heads and fund administrator beyond age of 73 require governor’s approval rather than beyond age of 74 as previously; P.A. 81-19 amended Subsec. (d) to delete the prohibition on retired court messengers being reemployed after age 75; P.A. 05-288 made a technical change in Subsec. (d), effective July 13, 2005.

Subsec. (b):

Cited. 2 CA 196.



Section 5-164a - Retirement credit of retired employees who are reemployed or elected to serve in the General Assembly.

(a) Any person who has retired from the service of the state under any provision of this chapter and who is reemployed on a permanent basis may elect, upon completion of not less than six months of continuous service of reemployment or other state service, to make contributions to the retirement fund and resume membership in the retirement system. He may also elect to obtain credit for service for the period between the date of such reemployment or other state service and the date of such election, provided he shall contribute to the retirement fund for each month of such service a sum equal to the total contributions he would have paid if he had been a member of the retirement system during such period. Such payment shall be made within six months of the date on which his contributions to the retirement fund are resumed.

(b) Any person who has retired from the service of the state under any provision of this chapter and who is elected to serve in the General Assembly may elect, effective from the first day of his term of office, to make contributions to the retirement fund and resume membership in the retirement system.

(c) No member reemployed under this section or under section 5-164 or elected to serve in the General Assembly or otherwise reentering state service shall receive a retirement income during such member’s reemployment or other state service except (1) if such member’s services as an employee are rendered for not more than ninety working days in any one calendar year, provided that any member reemployed for a period of more than ninety working days in one calendar year shall reimburse the state retirement fund for retirement income payments received during such ninety working days; (2) if such member’s services are as a member of the General Assembly or as a sessional employee of the General Assembly during the regular legislative session, such member’s retirement income payments shall not be suspended; or (3) if such member’s preretirement services which counted towards retirement are other than as a special deputy sheriff pursuant to chapter 78, and if such member’s postretirement services are as a special deputy sheriff or, on and after December 1, 2000, as a judicial marshal and such member was employed as a special deputy sheriff on July 1, 1999.

(d) Upon the subsequent retirement of a member who has made an election under subsection (a) of this section, or upon the expiration of the term of office of a member of the General Assembly who has made an election under subsection (b) of this section, his retirement income shall be recomputed on the basis of his total period of credited state service, excluding any period for which a retirement salary was paid under subdivision (1) or (2) of subsection (c) of this section, and with his base salary recomputed on the basis of his three highest-paid years of his total state service.

(1963, P.A. 453; February, 1965, 307, S. 1; 504, S. 2; 1967, P.A. 659, S. 1; P.A. 77-390, S. 1, 8; P.A. 85-502, S. 4, 9; P.A. 89-323, S. 3, 4; P.A. 97-148, S. 4, 8; P.A. 00-99, S. 148, 154; P.A. 05-288, S. 30.)

History: 1965 acts provided persons may elect to obtain credit upon completion of “not less than” three years instead of on completion of three years and that such credit will be for period between date of reemployment and date of election instead of for the three years for which they have been ineligible to make contributions, and added provisions concerning continued benefit payments during period of reemployment; 1967 act divided previous text into Subsecs. (a) and (b) and added Subsec. (c) re recomputation of retirement benefits taking into consideration reemployment after original retirement, deleted qualifying phrase “less than seventy years old” with regard to persons covered under provisions of section, changed period from three years to six months for resumption of payments upon reemployment and simplified language allowing back payments to cover six-month period; P.A. 77-390 amended Subsec. (b) to require that if reemployed member who continues to receive benefits works more than 90 days, he must reimburse the state for benefits received during 90-day period; P.A. 85-502 inserted new Subsec. (b) authorizing any person who has retired from state service and who is elected to serve in the general assembly to elect to make contributions to the retirement fund and resume membership in the retirement system, and relettered remaining Subsecs. and made technical changes to Subsecs. (c) and (d) and added references to service in the general assembly to reflect provisions of Subsec. (b); P.A. 89-323 amended Subsec. (c) to provide that the retirement income payments of a member who serves as a sessional employee of the general assembly during the regular legislative session shall not be suspended; P.A. 97-148 amended Subsec. (c) to exclude special deputy sheriffs whose postretirement service is as special deputy sheriffs, effective July 1, 1999; P.A. 00-99 extended exclusion for service as special deputy sheriff to service as judicial marshal on and after December 1, 2000, and made technical changes in Subsec. (c), effective December 1, 2000; P.A. 05-288 made technical changes in Subsec. (d), effective July 13, 2005.

Cited. 34 CA 510; judgment reversed, see 234 C. 424.

Subsec. (c):

Cited. 216 C. 523.



Section 5-165 - Optional forms of retirement income.

(a) A member may elect one of the following optional forms for retirement income by filing with the Retirement Commission a written election on a form provided by the commission. A member who has been married at least one year shall be presumed to have elected the option provided in subdivision (1) of this subsection unless a contrary election is made by the member. All other members will be presumed to elect the option provided in subdivision (4) of this subsection unless a contrary election is made by the member. Any election or change of election must be filed before retirement income payments begin. No option shall be effective until a member has retired, and in the event a member dies prior to the effective date of commencement of benefits, any election of an option shall be deemed cancelled except as provided in subsection (c) of section 5-165a. The amount of income that will be paid under the options will be determined by multiplying the retirement income otherwise applicable by the actuarially equivalent option factors last adopted by the Retirement Commission. Beginning with October 1, 1982, but only with regard to benefits payable on behalf of members whose benefits have not yet commenced, such factors shall not differentiate by sex of the member, or the member’s spouse or contingent annuitant. The initial factors shall employ the interest rate and mortality table assumptions utilized for the December 31, 1980, valuation, with the factors assuming sixty per cent male and forty per cent female for members, and sixty per cent female and forty per cent male for spouses and contingent annuitants. The cost-of-living adjustment under section 5-162d shall be assumed to be three per cent. The factors shall not take into account the cost of providing the surviving spouse benefit under section 5-165a. The factors may be periodically adjusted upward or downward by the Retirement Commission to reflect changing interest, mortality or election of option patterns provided that they shall be reviewed and adjusted by January 1, 1985. Any such changes shall apply only to members whose benefits commence after the effective date of adoption of such factors. The retirement income options are as follows:

(1) A reduced amount payable to the member for his lifetime, with the provision that after his death his spouse, if surviving, shall be entitled to receive a lifetime income equal to fifty per cent of the reduced monthly amount payable to the member;

(2) A reduced amount payable to the member for his lifetime, with the provision that after his death, his contingent annuitant shall be entitled to receive a lifetime income equal to either fifty or one hundred per cent of the reduced amount payable to the member;

(3) A reduced amount payable to the member for his lifetime, with the provision that if he shall die within either a ten or twenty-year period following the date his retirement income commences, whichever is selected by the member, the reduced amount continues to his contingent annuitant for the balance of the ten or twenty-year period; or

(4) An amount payable to the member for his lifetime, with no payments continuing after the member’s death, except for a lump sum death benefit as provided in subsection (b) of section 5-168.

(b) Notwithstanding the provisions of subsection (a) of this section, a temporary minimum shall apply whenever the Retirement Commission adopts revised factors which could result in a smaller benefit to a member than would have been payable under the previously existing factors. Such minimum shall be determined as follows: (1) The benefit the member had earned as of the date of the change in factors shall be calculated, based on his final earnings and service as of that date; (2) any early retirement reduction in such benefit shall be based upon his age, as determined on the date benefits will commence, and his type of retirement; and (3) the option factor shall be determined utilizing the factors in effect prior to such change, but based on appropriate ages as of the date benefits will commence. If such minimum results in a larger benefit, the larger benefit shall be payable.

(1949 Rev., S. 384; 1951, S. 153d; 1958 Rev., S. 5-106; 1961, P.A. 234, S. 14; 1963, P.A. 487; 1969, P.A. 661, S. 1, 2; P.A. 83-533, S. 11, 54; P.A. 05-288, S. 31.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act added provision for annual notification to Subsec. (d); 1969 act deleted provision in Subsec. (b) re reduced payments to spouse if member dies before retirement payments begin and deleted provision in Subsec. (d) requiring annual notification of employees of right to choose husband and wife option; P.A. 83-533 deleted existing section in its entirety and replaced with four options enumerated in Subsec. (a); (Revisor’s note: In 1993 an obsolete reference in Subsec. (a) to repealed Sec. 5-162e was deleted editorially by the Revisors and the wording adjusted accordingly); P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005.



Section 5-165a - Benefit payable if member dies prior to retirement.

(a) If a member who is continuing to accrue state service or who is on a leave authorized by the state, or otherwise granted pursuant to the terms of the appropriate collective bargaining agreement, dies after July 1, 1982, and (1) after completion of the age and service requirements for retirement under section 5-162, 5-163a, 5-173 or 5-188, or (2) completing twenty-five years of service, his spouse, provided they have been lawfully married for at least the twelve months preceding his death, shall receive a lifetime income in an amount equal to fifty per cent of the average of the retirement income that the member would have been entitled to if he had retired the day he died had his benefits been paid under the option specified in subdivision (4) of subsection (a) of section 5-165 and the retirement income that the member would have been entitled to if he had retired the day he died and had his benefit been paid under the option specified in subdivision (1) of said subsection. The first payment shall be made as of the first day of the month coincident with or, otherwise, next following his date of death. If such member was not eligible to retire at the time of his death, such benefit shall be calculated as if he had reached age fifty-five, but based on his service and final average earnings at his date of death.

(b) If a member who has terminated with at least twenty-five years of service or retired pursuant to section 5-162, 5-163a, 5-173 or 5-188, but whose benefits in either event are not yet being paid, dies prior to the commencing date of his benefits, his spouse, provided they have been lawfully married for at least the twelve months preceding his death, shall receive a lifetime income equal to fifty per cent of the average of the retirement income that the member would have been entitled to if his benefits had commenced the date he died had his benefit been paid under the option specified in said subdivision (4) and the retirement income that the member would have been entitled to with such benefits being paid under the option specified in said subdivision (1). If such member was not eligible to retire at the time of his death, such benefit shall be calculated as if he had reached age fifty-five. The first payment shall be made as of the first day of the month coincident with or, otherwise, next following his date of death.

(c) If a member who has completed the age and service requirements for retirement under section 5-162, 5-163a, 5-173 or 5-188, and who has elected to receive his retirement benefits under subdivision (2) or (3) of subsection (a) of section 5-165, dies prior to the effective date of commencement of benefits but within ninety days after he first elects to receive his retirement benefits under subdivision (2) or (3) of said subsection (a), then his beneficiary or contingent annuitant shall receive an income in an amount equal to the benefit that would have been payable to the survivor had the member retired the day he died and had his benefit been paid under the option he had elected at the time of his death. This subsection shall not apply after ninety days after the date the member first elects to receive his benefit under subdivision (2) or (3) of subsection (a) of section 5-165. In the event that income payments to a surviving beneficiary or contingent annuitant are payable under this subsection, such payments shall be in lieu of payments under subsections (a) and (b) of this section.

(1969, P.A. 661, S. 3; P.A. 83-533, S. 12, 54.)

History: P.A. 83-533 deleted all of existing section and replaced with new Subsecs. (a), (b) and (c).



Section 5-165b - Options elected prior to July 1, 1969.

Section 5-165b is repealed, effective October 1, 2002.

(1969, P.A. 661, S. 4; S.A. 02-12, S. 1.)



Section 5-166 - Leaving state service before becoming eligible for retirement.

(a) Except as provided in section 5-163a, a member who leaves state service before he is eligible for retirement but after completing at least ten years of state service, of which at least five years shall have immediately preceded the date of his leaving state service, shall continue to be a member, and shall be eligible for a retirement income as provided in section 5-162, but on a reduced actuarial basis as determined by the Retirement Commission, upon reaching his fifty-fifth birthday. Such vested retirement income shall not be subject to divestiture by subsequent employment unless the member withdraws his retirement contribution.

(b) (1) A member who leaves state service before he is eligible for retirement may elect to withdraw all of his retirement contributions, without interest, in lieu of any other benefits under this chapter. (2) Notwithstanding the provisions of subdivision (1) of this subsection, if such departure from state service or withdrawal of contributions occurs on or after October 1, 1982, the withdrawal of contributions shall include interest credited from January 1, 1982, or the first July first following the date of actual contribution, whichever is later, to the July first coincident with or preceding the date the employee leaves state service or withdraws contributions, whichever is later. Such interest shall be credited at the rate of five per cent per year. In addition, for the partial year during which the employee leaves state service or withdraws contributions, interest shall be credited at the rate of five-twelfths of one per cent multiplied by the full number of months completed during that year, such interest rate to be applied to the value of contributions as of the first day of that year. A member who so leaves before completing the service requirements of subsection (a) of this section and without so electing shall be conclusively presumed to have made such an election if he is not reemployed by the state within five years; provided, if such member has not requested such withdrawal within ten years after he left state service, or if his contributions are less than ten dollars and such election is not made within six months after he leaves state service, his contributions shall revert to the retirement fund. At any time thereafter, upon application by the member, his contributions plus credited interest, if any, may be withdrawn and paid to him.

(c) Retroactive Social Security taxes deducted from contributions previously made by a member because of the retroactive effective date of the Social Security Agreement shall be excluded in determining the amount of any payment under subsection (b) of this section.

(d) A member who leaves state service before he is eligible for retirement and before completing the service requirement of subsection (a) of this section shall thereupon lose his status as a member.

(e) A member who is eligible for retirement when he leaves state service may not elect to withdraw his retirement contributions in lieu of receiving retirement income payments at such time as they are payable, provided any such member who is eligible to participate in or is a participating member of the Connecticut teachers’ retirement system may elect to have transferred to such system his contributions and earned interest in the state employees retirement system for credit pursuant to the requirements of the teachers’ retirement system.

(1949 Rev., S. 387; 1957, P.A. 349; 595, S. 5, 6; 1958 Rev., S. 5-98, 5-109; 1961, P.A. 234, S. 15; February, 1965, P.A. 497; 1967, P.A. 403; P.A. 73-171; P.A. 74-326, S. 1, 2; P.A. 75-531, S. 4, 6; P.A. 76-436, S. 414, 681; P.A. 77-242; P.A. 79-631, S. 93, 111; P.A. 80-294, S. 3, 7; P.A. 83-533, S. 13, 54; P.A. 84-411, S. 4, 8; P.A. 85-425; 85-510, S. 20, 35; P.A. 05-288, S. 32.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1965 act added Subsecs. (a) and (b), relettering the following subsections and restricted Subsecs. (c), (e) and (f) accordingly; 1967 act included service in state-aided institutions as state service in Subsec. (b) and amended Subsec. (c) to allow those who fulfill service requirements but are not of retirement age to withdraw contributions in lieu of future benefits upon leaving state service; P.A. 73-171 made clear in Subsec. (a) that retirement interests are vested unless member withdraws contributions from system; P.A. 74-326 added provisions concerning service credit for criminal justice division employees and public and assistant public defenders in superior court; P.A. 75-531 amended Subsec. (a) to include exception and deleted language making distinctions between men and women re retirement system; P.A. 76-436 added court of common pleas in Subsec. (b), effective July 1, 1978; P.A. 77-242 amended Subsec. (c) to provide that small retirement contributions revert to state after six months; P.A. 79-631 made technical changes; P.A. 80-294 deleted Subsec. (b) and relettered remaining Subsecs. accordingly; P.A. 83-533 amended Subsec. (b) to provide for payment of interest on withdrawn contributions credited from January 1, 1982; P.A. 84-411 amended Subsec. (b)(2) to include withdrawal of contributions, to change dates re credit of interest from first of the year to July first, to replace provision requiring that contributions of less than $5 escheat to the state with provision that contributions of less than $10 revert to retirement fund; P.A. 85-425 amended Subsec. (b)(2) by adding provision that contributions which previously reverted to fund, plus interest, may be withdrawn and paid to member upon his application; P.A. 85-510 amended provision in Subsec. (e) that a member who is eligible for retirement when he leaves state service may not withdraw contributions in lieu of receiving retirement income by adding provision that “any such member who is eligible to participate in or is a participating member of the Connecticut teachers’ retirement system may elect to have transferred to such system his contributions and earned interest in the state employees retirement system for credit pursuant to the requirements of the teachers’ retirement system”; P.A. 05-288 made a technical change in Subsecs. (b)(2), (c) and (d), effective July 13, 2005.

Subsec. (a):

Cited. 195 C. 405.



Section 5-166a - Election by judges.

Any person who is appointed a judge of the Supreme Court or Superior Court, or, prior to July 1, 1978, was appointed to the Common Pleas, Circuit or Juvenile Court and who has, at the time of appointment, at least ten years of state service to such person’s credit for purposes of the state employees retirement system may, at any time within twelve years after initial appointment as a judge to any of such courts, elect to remain, or, if such person has withdrawn from said system, to be reinstated upon payment of contributions as provided in section 5-167, as a member of the state employees retirement system in lieu of participation in the benefits of sections 51-49 to 51-50b, inclusive, and 51-51, and to make contributions to the State Employees Retirement Fund based upon such person’s salary as such judge and to receive credit for retirement purposes in said system for the period of service as such judge. Any contributions made under section 51-50b by any such judge prior to such election shall be transferred from the General Fund to the State Employees Retirement Fund and such judge shall be credited, for purposes of retirement under the state employees retirement system, with the period of such person’s service as a judge. The contributions to the state employees retirement system of any such person who does not elect to remain or be reinstated in the state employees retirement system during such twelve-year period or who, during such period, dies or indicates, in writing, an intention not to remain or be reinstated in such system shall be refunded to such person or to such person’s named beneficiary or, if none, such person’s estate, as the case may be. Any such refunds processed on or after January 1, 2001, shall include interest credited in accordance with the provisions of subsection (b) of section 5-166. Notwithstanding the provisions of this chapter or chapter 872, any retired state employee who is appointed a judge and who resigns prior to retirement as a judge shall not receive a reduction in the amount of retirement income or retirement benefits that such person would have received had such person remained a retired state employee, including any cost of living allowance granted to retired state employees.

(P.A. 73-538, S. 1, 3; P.A. 74-12, S. 1, 3; P.A. 76-436, S. 384, 681; P.A. 77-388, S. 1, 2; P.A. 78-103, S. 1, 3; P.A. 80-337, S. 10, 13; June Sp. Sess. P.A. 83-35, S. 4, 9; P.A. 84-198, S. 1, 7; P.A. 01-80, S. 1.)

History: P.A. 74-12 clarified provisions regarding judges’ option to remain or be reinstated in state employees system and added provisions for disposition of contributions if member chooses to leave system or dies within 5 years of appointment as judge; P.A. 76-436 substituted reference to Sec. “5-167” for “5-181”; P.A. 77-388 protected retirement benefits of retired employees who later become judges from reduction; P.A. 78-103 increased period for exercising option from 5 to 8 years; P.A. 80-337 increased period for exercising option to 10 years; June Sp. Sess. P.A. 83-35 increased time for election of option from 10 to 12 years; P.A. 84-198 made technical change; P.A. 01-80 added provision requiring any refunds processed on or after January 1, 2001, to include interest credited in accordance with Sec. 5-166(b) and made technical changes for the purposes of gender neutrality.



Section 5-167 - Contributions for prior years.

(a) A former member who withdrew his retirement contributions and who is reemployed in state service within five years after he left state service, or who is reemployed and due to such reemployment is covered by the provisions of the tier I plan as determined under subsection (a) of section 5-192e, may elect to return his withdrawn contributions and interest paid on such contributions to the state, with interest as provided in subsection (c) of this section. Service can be restored only if payments commence within two years after reemployment or on or before January 1, 1985, if later.

(b) A member who was in state service before September 1, 1939, but did not become a member before September 1, 1941, may elect to make retirement contributions in the amount which would have been due from him from September 1, 1939, to the date of his election, had he been a member throughout this period, with interest as provided in subsection (c) of this section.

(c) Retirement contributions payable under subsection (a) or (b) of this section may be paid by the member either by (1) a single lump sum payment of contributions plus interest paid on such contributions, with interest thereon at the rate of five per cent per year calculated from the date of withdrawal to the date of payment, or (2) payroll deductions of the total amount established in subdivision (1) of this subsection, as determined by the Retirement Commission over a period not to exceed thirty-six months, plus interest on such amount at the rate of five per cent per year to be paid over such period.

(1949 Rev., S. 396; 1957, P.A. 588, S. 1; 1958 Rev., S. 5-116; 1961, P.A. 234, S. 16; 1963, P.A. 399, S. 1; 1971, P.A. 126, S. 1; P.A. 83-533, S. 14, 54; P.A. 84-411, S. 5, 8; P.A. 87-484, S. 2, 10; P.A. 05-288, S. 33.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act deleted subsection prohibiting credit for prior service in connection with application for nonservice connected disability retirement within five years after payment in full for prior service credit; 1971 act replaced payments of twelve monthly installments with payroll deductions determined by retirement commission over a period of not more than three years; P.A. 83-533 amended Subsec. (a) to provide for restoration of prior service of former member whose reemployment renders him subject to tier II; P.A. 84-411 amended Subsec. (a) to require return to the state of interest paid on withdrawn contributions by former member who elects to return withdrawn contributions; P.A. 87-484 amended Subsec. (c) to clarify provisions re payment of retirement contributions; P.A. 05-288 made a technical change in Subsecs. (a) and (b), effective July 13, 2005.



Section 5-168 - Death benefit–beneficiaries.

(a) Upon the death of a member before his retirement date, the beneficiary named by the member shall receive a death benefit equal to the member’s retirement contributions, without interest.

(b) Upon the death of a member after his retirement date, provided such retirement date is prior to August 1, 1986, the beneficiary named by the member shall receive a death benefit equal to the excess of the member’s retirement contributions plus interest over the sum of: (1) The income payments made to the member from the State Employees Retirement Fund on or before June 30, 1971, and (2) thirty per cent of the income payments made to the member after June 30, 1971, but on or before June 30, 1973, from the State Employees Retirement Fund and (3) twenty-five per cent of the income payments made to the member after June 30, 1973, from the State Employees Retirement Fund. Upon the death of a member after his retirement date, provided such retirement date is on or after August 1, 1986, the beneficiary shall receive a death benefit equal to the member’s retirement contributions plus interest reduced by the federal tax exclusion ratio times the income payments made to the member from the State Employees Retirement Fund.

(c) A member may name a beneficiary to receive any death benefit which may become due on or after his death. If he names more than one person as beneficiary, all such persons living on the due date of a death benefit payment shall be considered cobeneficiaries and shall receive equal shares of the payment unless the member provides otherwise. Any named beneficiary may be changed by the member from time to time. No consent of any beneficiary is required for any change of beneficiary.

(d) A member may name or change his beneficiary by written request filed with the Retirement Commission. Such request shall be effective on the date it is signed by the member, whether or not the member is living when such request is received by the Retirement Commission, but without prejudice to the state because of any payments made by the state before receipt of such request by the Retirement Commission.

(e) A death benefit payment shall be made to the estate of a member if, on the date the death benefit payment is due, no beneficiary has been duly named by the member or no named beneficiary is alive; provided, if the death benefit is less than one thousand dollars, the Comptroller may, upon the advice of the Retirement Commission, pay such death benefit as provided in section 45a-273.

(f) Retroactive Social Security taxes deducted from contributions previously made by a member because of the retroactive effective date of the Social Security Agreement shall be excluded in determining the amount of any payment under this section.

(g) For the purposes of this section, if such death occurs on or after October 1, 1982, the value of the member’s retirement contribution shall include interest credited from January 1, 1982, or the first July first following the date of actual contribution, whichever is later, to the July first coincident with or preceding the date of death of the member or the date the employee left state service, whichever is earlier. Such interest shall be credited at the rate of five per cent per year. In addition, for the partial year during which the employee dies, interest shall be credited at the rate of five-twelfths of one per cent multiplied by the number of months completed during that year, such interest rate to be applied to the value of contributions including any prior interest credits as of the first day of that year.

(1949 Rev., S. 387; 1957, P.A. 349; 595, S. 6, 7; 1958 Rev., S. 5-98, 5-109; 1961, P.A. 234, S. 17; 1963, P.A. 382; 1971, P.A. 666, S. 4; P.A. 83-533, S. 15, 54; P.A. 87-484, S. 3, 10; P.A. 88-364, S. 112, 123.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act amended subsection (b) to provide for payment of death benefits if the member’s contributions exceed the “income payments made ... from the state employees retirement fund” instead of if they exceed the “total retirement income payments made to the member”; 1971 act replaced previous provisions for calculating death benefit in Subsec. (b) with provisions of Subdivs. (1) to (3), inclusive; P.A. 83-533 added Subsec. (g) concerning computation of credited interest on deceased member’s retirement contributions; P.A. 87-484 amended Subsec. (b) by adding death benefit provision re member who dies on or after August 1, 1986, and amended Subsec. (g) to change date for crediting of interest from January first to July first; P.A. 88-364 changed calculation of death benefit received by beneficiary upon death of member after retirement date, provided such retirement date is on or after August 1, 1986, from “benefit equal to the excess of the member’s retirement contributions plus interest over the sum of the deductible amounts, for federal tax purposes, of the income payments made to the member” to “benefit equal to the member’s retirement contributions plus interest reduced by the federal tax exclusion ratio times the income payments made to the member from the state employees retirement fund”.



Section 5-168a - Death benefit where member elected option.

If income payments are payable from the state employees retirement system under section 5-165 or section 5-165a to a beneficiary of a member, then the provisions of subsections (a) and (b) of section 5-168 shall not apply to the beneficiary as long as such income payments continue. If the member retired and died prior to August 1, 1986, after the income payments cease, a death benefit shall be payable to the beneficiary in an amount equal to the excess of the member’s retirement contributions and accrued interest over the sum of twenty-five per cent of such income payments made from the state employees retirement system. If the member retires and dies on or after August 1, 1986, after the income payments cease, a death benefit shall be payable to the beneficiary in an amount equal to the member’s retirement contributions and accrued interest reduced by the federal tax exclusion ratio times such income payments made from the state employees retirement system.

(1967, P.A. 665; P.A. 83-533, S. 47, 54; P.A. 87-484, S. 4, 10; P.A. 88-364, S. 113, 123.)

History: P.A. 83-533 deleted entire text of existing section replacing it with new material including procedure for payment of death benefit; P.A. 87-484 added death benefit provision re member who dies on or after August 1, 1986; P.A. 88-364 changed calculation of death benefit payable to beneficiary of a member who retires and dies on or after August 1, 1986, after the income payments cease, from “an amount equal to the excess of the member’s retirement contributions and accrued interest over the sum of the deductible amounts, for federal tax purposes, of the income payments made to the member” to “an amount equal to the member’s retirement contributions and accrued interest reduced by the federal tax exclusion ratio times such income payments made from the state employees retirement system”.



Section 5-169 - Disability retirement. Calculation. Board. Limitation of benefits. Offset and maximum benefit limitation. Cost of living adjustment. Alternative disability compensation. Board petition.

(a) If a member of the state employees retirement system, while in state service, becomes permanently disabled prior to the age of sixty from continuing to render the service in which he has been employed, and if he has then completed five years of state service, such member is eligible for disability retirement for twenty-four months. Thereafter, disability retirement continues only if such member is totally disabled for any suitable and comparable job. If the member’s disability occurs on or after October 1, 1982, such disability retirement income shall equal three per cent of the member’s base salary multiplied by years of service to date of disability, subject to a maximum of one and two-thirds per cent times years of service projected to age sixty-five and a minimum of one and two-thirds per cent times years of service to the date of disability, except that such income of state policemen shall be determined as provided by subsection (b) of section 5-173.

(b) If a member, while in state service, becomes permanently disabled from continuing to render the service in which he has been employed as a result of any injury received while in the performance of his duty as a state employee, such member is eligible for disability retirement regardless of his period of state service. If the member’s disability occurs on or after October 1, 1982, such disability retirement income shall equal one and two-thirds per cent times years of service projected to age sixty-five with a maximum based on not more than thirty years of such service and a minimum of one and two-thirds per cent times accrued service at the date of disability, except that such income of state policemen shall be determined as provided by subsection (b) of section 5-173, provided, for the purposes of the formulas in said subsection, his rate of salary at the time of his disability retirement shall be used if greater than his base salary. If such injury occurred on or after October 1, 1982, and such member has completed at least five years of state service, his disability retirement income shall in no event be less than that provided under subsection (a) of this section.

(c) The Governor shall appoint a board of seven physicians, each of whom is a current or retired state employee and two of whom shall be experienced in psychiatry, to serve at his pleasure as a medical examining board to determine whether each applicant for disability retirement is entitled thereto. Three of such members, one of whom shall be the elected chairman or the elected secretary of the board, shall constitute a quorum for the determination of any applicant’s entitlement. The chairman or the secretary shall report the findings of the board to the Retirement Commission from time to time as requested by the commission as to the entitlement of each applicant or the continuance of disability of members so retired. The Comptroller is authorized to pay for stenographic and professional services as requested and approved by the board.

(d) No reconsideration of a decision concerning eligibility for a disability retirement allowance or the discontinuance of such allowance shall be made by the board unless a member, upon application to the board for a redetermination, discloses additional facts concerning his condition at the date of termination of employment.

(e) Retirement income being paid for disability retirement shall end when and if the disability ends. In such event, such member shall receive credit for the years he was disabled, subject to a maximum total credit of twenty-five years or actual years of service to the date of disability, whichever is greater. Such member shall then (1) retire on normal or early retirement, if eligible, or (2) retain a vested right to a deferred pension, if eligible.

(f) No credit for a period of service of any kind prior to the months in which contribution therefor is made shall be given under this chapter or any special act in determining state service in connection with an application for disability retirement other than for injury received in performance of duty as a state employee, if such disability occurred within five years after payment of a single lump sum or commencement of payroll deductions pursuant to subsection (c) of section 5-167. The foregoing limitation shall not apply to credit obtained immediately after transfer from the teachers’ retirement system under section 10-183p for service previously credited in said system; but in that case no benefit for retirement on account of disability occurring within such five-year period, other than for injury received in performance of duty as a state employee, shall exceed the benefit which would have been payable by said system if transfer had not been made.

(g) Twenty per cent of all outside earned salary or wages shall be offset against the disability retirement payments by the state during the first two years of disability. On or after October 1, 1987, at the expiration of such period, if the total disability benefits and outside earnings exceed one hundred per cent of the pay of such member at the date of disability, adjusted annually by a percentage increase equal to the cost of living allowances applied to the member’s disability retirement benefits pursuant to this chapter, the disability payment will be reduced by the amount such total exceeds such adjusted earnings. Notwithstanding the foregoing provisions of this section, the following maximum benefit limitations shall apply if the member’s date of disability occurs on or after January 1, 1984. Such maximum benefit limitations shall apply coincident with the receipt of benefits under subsection (d) of section 5-142 by any member of the Division of State Police within the Department of Emergency Services and Public Protection. To verify the operation of the maximums, members shall authorize the Social Security Administration to provide the Retirement Commission, on an ongoing basis, any information with regard to covered earnings or Social Security benefits payable. In the event both of the maximums indicated below apply, the lesser disability benefit shall be payable. Such maximums shall be subject to reexamination annually, as indicated in subsection (h) of this section.

(1) The disability benefit provided under this section shall not exceed one hundred per cent of the member’s base salary or the rate of salary of the member on his date of disability, whichever is greater, less any periodic cash benefit payments being made to a member under the Workers’ Compensation Act, less any federal disability Social Security benefits, including primary and family, paid on account of the member’s Social Security earnings history, less all outside earned salary or wages, unless the Retirement Commission determines that such salary or wages are being paid as part of the rehabilitation of the disabled member. Any such determination that such earned salary or wages is for rehabilitation must be reapproved by the Retirement Commission no less frequently than every eighteen months, or the offset shall apply. The offset for workers’ compensation and federal Social Security disability benefits shall apply when such benefits commence even if such benefits initially commence after the member’s disability retirement date.

(2) The disability benefit provided under this section shall not exceed eighty per cent of the member’s base salary or the rate of salary of the member on the date of disability, whichever is greater, less any periodic cash benefit payments being made to a member under the Workers’ Compensation Act, less any federal disability Social Security benefits, including primary and family, being paid on account of the member’s Social Security earnings history. The offsets shall apply when such benefits commence even if such benefits initially commence after the member’s disability retirement date.

(3) The offsets for workers’ compensation and federal Social Security disability benefits shall be reduced by the amount of any attorney’s fees a member incurs to obtain such benefits.

(h) As of each anniversary date, as defined in section 5-162d, of such retired employee, the benefits provided under this section shall be subject to the following adjustments: (1) The benefits provided in subsections (a) and (b) of this section shall be subject to the increase provided in section 5-162d or 5-162h, whichever is appropriate; (2) the net maximum benefit provided in subdivision (2) of subsection (g) of this section shall be subject to the increase provided in section 5-162d or 5-162h, whichever is appropriate; (3) this subdivision shall apply only to the maximum benefit provided in subdivision (1) of subsection (g) of this section which shall only be considered if the member had outside earned salary or wages. The salary as described in subdivision (1) of subsection (g) of this section shall be increased by the percentage compensation increase that would have applied to an employee in the position and “step” of the member, at the date of disability had that employee continued to be employed and continued automatic progression to the maximum “step” for his classification. On the date of recomputation of benefits, the offsets for workers’ compensation and federal Social Security shall be increased by that same percentage or the percentage increase granted under the cost-of-living provision of the Workers’ Compensation Act and the Social Security Act respectively, whichever is less. This offset amount shall be adjusted to reflect any change in these benefits other than those resulting from the cost-of-living provisions of the Workers’ Compensation Act or the Social Security Act. In no case shall the offset be greater than the actual benefits paid. Outside earned salary or wages shall reflect actual amounts earned during the preceding calendar year. In no event shall the application of this subdivision and subdivision (1) of subsection (g) of this section result in an income from all sources that would be less than the income that would have been paid had the member remained in service and progressed to the maximum “step” for his classification; (4) except as specifically indicated in subdivision (3) of this subsection, the maximum disability income determined under subsection (g) of this section will not be affected, when the workers’ compensation benefits or the Social Security benefits are increased by cost-of-living provisions in the Workers’ Compensation Act or the Social Security Act; (5) the maximum disability income under subdivision (2) of subsection (g) of this section will be recalculated if either the workers’ compensation benefits or the Social Security benefits are decreased or discontinued. Any such recalculated maximum shall not reflect any increases arising after the initial application of the offset because of the cost-of-living provisions in the Workers’ Compensation Act or the Social Security Act, except as specifically indicated in subdivision (3) of this subsection.

(i) If a member qualifies for disability compensation under section 5-142, such member shall continue to be credited with service hereunder, and shall not be deemed to have retired until he elects to retire. While the member is receiving compensation under section 5-142, the disability retirement benefits under this section shall be payable only if greater than the compensation paid under section 5-142. In such event, the benefits under this section shall be temporarily reduced by the amount of benefits payable under section 5-142 for the period of receipt of benefits under section 5-142. If a member is granted disability compensation under section 5-142 retroactively for the same period of time such member received disability retirement benefits under this section, such disability compensation benefits shall be reduced by the amount of disability retirement benefits received during such period, except that if the disability retirement benefits received during such period were greater than the retroactive payment of disability compensation benefits for such period, no disability compensation payments shall be paid to the member for such period.

(j) A member whose date of disability occurs prior to January 1, 1984, shall have his benefits calculated in accordance with the provisions of law in effect at the time of such occurrence. A member’s date of disability shall be his last date of active employment by the state prior to such disability or the date as of which his benefits under this section are payable, whichever is earlier. A leave of absence for medical reasons shall not be deemed to be active employment.

(k) If after review of all testimony and documentary evidence, including medical reports, presented in connection with any determination or recommendation concerning entitlement to or continuation of disability retirement, any member of the board who believes that an individual was treated by a physician who is or may be unable to practice medicine with reasonable skill or safety, shall file a petition, pursuant to section 20-13d, with the Department of Public Health for investigation under section 20-13e. The record of the board concerning any such petition, and the proceedings of the board in connection therewith, shall remain confidential to the same extent as a record of the Department of Public Health under section 20-13e.

(1949 Rev., S. 382; 1951, S. 150d; 1957, P.A. 595, S. 7; 670, S. 1; 1958 Rev., S. 5-101; 1961, P.A. 234, S. 18; 1963, P.A. 399; 407; February, 1965, P.A. 509, S. 1; 1967, P.A. 798; 1971, P.A. 627, S. 1; 628, S. 1, 2; P.A. 75-628, S. 1, 5; P.A. 77-390, S. 4, 8; P.A. 78-208, S. 28, 35; 78-331, S. 32, 58; P.A. 79-376, S. 6; P.A. 80-301; P.A. 83-533, S. 16, 54; P.A. 85-510, S. 7, 10, 17, 35; P.A. 87-248; 87-317; P.A. 89-52; P.A. 90-308, S. 11, 15; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-208, S. 3; 05-288, S. 34; P.A. 11-51, S. 134; 11-82, S. 7.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 acts amended Subsecs. (a) and (b) to make separate provision for state policemen and added Subsec. (e); 1965 act amended Subsec. (b) to delete reference to the determination of social security earnings and excess earnings of state policemen and to provide that their salaries at the time of disability retirement are to be used “if greater than” rather than “instead of” their base salaries; 1967 act reduced from 15 to 10 the number of years of service needed for disability retirement in Subsec. (a); 1971 acts increased number of members of examining board from three to seven, two of whom should be psychiatrists and added provisions concerning quorum, chairman, and stenographic and professional services in Subsec. (c); P.A. 75-628 added to Subsecs. (a) and (b) provisions specifying disability occurring “prior to the age of sixty”, specifying maximum payment allowed for disability, and providing new basis for calculating benefits to replace former determination “in accordance with subsection (c)(3) of section 5-162”, act further reduced years of state service applicable to Subsec. (a) from 10 years to 5 and placed conditional 24-month limit on payments, added provisions in Subsec. (d) re credit for years of disability re other retirement benefits and added Subsecs. (f) and (g) re offsetting outside earning and applicability of section; P.A. 77-390 inserted new Subsec. (d) re reconsideration upon disclosure of additional information and relettered remaining Subsecs. accordingly; P.A. 78-208 substituted teachers’ retirement system for teachers’ retirement association in Subsec. (f); P.A. 78-331 replaced “prior law” with “the law in effect prior to July 1, 1975” in Subsec. (h); P.A. 79-376 replaced “workmen’s” compensation with “workers’” compensation in Subsecs. (a) and (b); P.A. 80-301 substituted “redetermination” for “rehearing” in Subsec. (d); P.A. 83-533 changed method of calculation of retirement income in cases of disability occurring on or after October 1, 1982, and on or after January 1, 1984; P.A. 85-510 amended Subsec. (b) to delete provision which restricted applicability of Subsec. to a member who becomes permanently disabled “prior to the age of sixty”, amended Subsec. (g) to provide that such maximum benefit limitations shall apply coincident with the receipt of benefits under Sec. 5-142(d) by any member of the division of state police and amended Subsec. (i) to delete provision that a member who qualifies for compensation under Sec. 5-142 shall continue to make employee contributions in order to continue to be credited with service and to delete provision that contributions shall be required only for the period during which the member receives full salary; P.A. 87-248 added Subsec. (k) re the reporting of unskilled or unsafe medical practice; P.A. 87-317 amended Subsec. (g) to change the method of calculation of the outside earnings offset against disability retirement payments in order to limit the amount of reduction of disability payments caused by the offset; P.A. 89-52 provided for a reduction in disability compensation benefits if a member receives both disability retirement benefits and retroactive disability compensation for the same period of time; P.A. 90-308 amended 5-year ineligibility period in Subsec. (f) re credit for prior service purchased by an applicant for disability retirement to provide that 5-year period begins after payment of a lump sum or commencement of payroll deductions, rather than after contributions are paid in full; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-208 amended Subsec. (g) by adding new Subdiv. (3) requiring offsets for workers’ compensation and Social Security benefits to be reduced by attorney’s fees incurred to obtain those benefits, effective July 1, 2005; P.A. 05-288 made technical changes in Subsec. (h), effective July 13, 2005; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (g), effective July 1, 2011; P.A. 11-82 amended Subsec. (c) to change “state employee” to “current or retired state employee” re membership of board, effective July 1, 2011.

See Sec. 18-101e re calculation of disability retirement income for correction officers upon designation of extraordinary circumstances.

Cited. 31 CS 75.

Subsec. (b):

Cited. 170 C. 410; 175 C. 424; 178 C. 438; 208 C. 801; 210 C. 214.

Cited. 13 CA 477; judgment reversed, see 210 C. 214.

Subsec. (c):

Cited. 170 C. 410; 178 C. 438; 210 C. 214.

Cited. 13 CA 477; judgment reversed, see 210 C. 214.

Subsec. (d):

Cited. 210 C. 214.

Subsec. (e):

Cited. 13 CA 477; judgment reversed, see 210 C. 214.

Subsec. (g):

Legislature has explicitly provided for an offset mechanism under statute and past practice of an agency, no matter how well-meaning, to disregard the clear mandate of such provisions cannot be allowed. 270 C. 1.



Section 5-170 - Effect of workers’ compensation and disability payments.

(a) Except as provided in subsection (i) of section 5-169, a member shall not be entitled to receive or retain retirement income payments made for any period for which the member has received or receives disability payments and necessary medical and hospital expenses because of injury incurred or disease contracted in the performance of certain duties, as provided in section 5-142. Unless the Retirement Commission has waived the overpayment in accordance with section 5-156c, in any case in which a member has received retirement income payments in excess of his entitlement under this subsection, the Comptroller shall act to recover such overpayments by any appropriate means, including (1) withholding such sums from future retirement income payments in accordance with regulations to be adopted by the Retirement Commission in accordance with the provisions of chapter 54, and (2) petitioning the workers’ compensation commissioner having jurisdiction of the member’s claim under section 5-142 for an order reducing the member’s award pursuant to said section by the amount of such overpayment. The commissioner may enter such order notwithstanding the provisions of section 31-320.

(b) Retirement income payments made to a member receiving disability payments and necessary medical and hospital expenses under the provisions of the Workers’ Compensation Act, as set forth in chapter 568, shall be reduced for any period for which such disability payments are being made or have been made, except as provided in subsection (c) of this section. The amount of each reduced retirement income payment shall be determined in accordance with section 5-169. Unless the Retirement Commission has waived the overpayment in accordance with section 5-156c, in any case in which a member has received retirement income payments in excess of his entitlement under this subsection, the Comptroller shall act to recover such overpayments by any appropriate means, including (1) withholding such sums from future retirement income payments in accordance with regulations to be adopted by the Retirement Commission in accordance with the provisions of chapter 54, and (2) petitioning the workers’ compensation commissioner having jurisdiction of the member’s workers’ compensation claim for an order reducing the member’s workers’ compensation award by the amount of such overpayment. The commissioner may enter such order notwithstanding the provisions of section 31-320.

(c) Retirement income payments shall not be reduced: (1) For a member receiving a specific indemnity award under section 31-307 or 31-308; (2) for a member who received a judgment for personal injuries and pain and suffering under the provisions of section 31-293, provided the member has reimbursed the state in full for all sums expended by it under chapter 568; or (3) by the amount of any attorney’s fees a member incurs to obtain benefits under the Workers’ Compensation Act or federal Social Security disability benefits.

(d) This section applies to claims for workers’ compensation and disability retirement from injuries sustained on and after January 1, 1947.

(1949 Rev., S. 385; 1951, S. 154d, 155d; 1958 Rev., S. 5-107; 1961, P.A. 234, S. 19; P.A. 79-376, S. 7; P.A. 83-533, S. 48, 54; P.A. 87-287, S. 1, 2; P.A. 05-208, S. 1; 05-288, S. 35.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; P.A. 79-376 replaced “workmen’s compensation” in Subsecs. (b) and (d) with “workers’ compensation”; P.A. 83-533 amended section to provide for reduction or suspension of benefits in accordance with Sec. 5-169; P.A. 87-287 amended Subsecs. (a) and (b) to require the comptroller to recover overpayments by any appropriate means unless the overpayment has been waived by the retirement commission; P.A. 05-208 amended Subsec. (c) by making a technical change and adding new Subdiv. (3) prohibiting retirement income payments from being reduced by certain attorney’s fees, effective July 1, 2005; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.

Former statute cited. 22 CS 97.



Section 5-171 - Assignments prohibited.

Any assignment by a member or beneficiary of any amount payable to either under the terms of this chapter shall be null and void. Each such payment shall be for the support of the member or beneficiary entitled thereto and shall be exempt from the claims of creditors of such member and beneficiary. If the provisions of this section are contrary to the law governing a particular circumstance, then, as to that circumstance, any payment shall be exempt to the maximum extent permitted by law.

(1961, P.A. 234, S. 20.)



Section 5-172 - Minor and incompetent payees.

If the payee for any payment under this chapter is a minor, or if the Retirement Commission finds that any payee is legally incapable of giving a valid receipt and discharge for any payment due him, the Comptroller may, upon the advice of the Retirement Commission, make the payment, or any part thereof, to the person or persons whom the Retirement Commission finds to be caring for and supporting the payee, unless the Retirement Commission has received due notice of claim from a duly appointed guardian or committee of the payee. A payment so made shall be a complete discharge of the obligations of the state to the extent of and as to that payment, and the state shall have no obligations regarding the application of the payment.

(1961, P.A. 234, S. 21.)



Section 5-172a - Health service insurance coverage for certain retired state employees.

Section 5-172a is repealed, effective October 1, 2002.

(1971, P.A. 625, S. 1; S.A. 02-12, S. 1.)



Section 5-173 - Hazardous duty service.

(a) A state policeman in the active service of the Division of State Police within the Department of Emergency Services and Public Protection, or any person who is engaged in guard or instructional duties at the Connecticut Correctional Institution, Somers, the Connecticut Correctional Institution, Enfield-Medium, the Carl Robinson Correctional Institution, Enfield, the John R. Manson Youth Institution, Cheshire, the Connecticut Correctional Institution, Niantic, the Connecticut Correctional Center, Cheshire and the community correctional centers, or any person exempt from collective bargaining who is engaged in custodial or instructional duties within the Department of Correction, or any person who is an employee of the Whiting Forensic Division with direct and substantial patient contact, or any person who is employed as a correctional counselor, correctional counselor supervisor, parole officer or parole supervisor or in a comparable job classification by the Board of Pardons and Paroles, or any member of tier I who has been designated as a hazardous duty member pursuant to an applicable collective bargaining agreement, who has reached his forty-seventh birthday and completed at least twenty years of hazardous duty service for the state or service as a state policeman or as guard or instructor at said correctional institutions or correctional centers, or service in a custodial or instructional position within the Department of Correction which is exempt from collective bargaining, or as an employee of the Whiting Forensic Division or its predecessor institutions, or as a correctional counselor, correctional counselor supervisor, parole officer or parole supervisor or in a comparable job classification as an employee of the Board of Pardons and Paroles, shall be retired on his own application or on the application of the Commissioner of Emergency Services and Public Protection or the Commissioner of Correction, as the case may be.

(b) On or after October 1, 1982, each such person shall receive a monthly retirement income equal to one-twelfth of (1) fifty per cent of his base salary, as defined in subsection (b) of section 5-162, for such twenty years of service, plus (2) two per cent of his base salary for each year, taken to completed months, of Connecticut state service in excess of twenty years, except that any such person who is both a member of the Division of State Police within the Department of Emergency Services and Public Protection and a member of part B shall receive a permanently reduced retirement income upon reaching the age of sixty-five or, if earlier, upon receipt of Social Security disability benefits or, for any such state policeman, upon receipt of benefits under subsection (d) of section 5-142. Any such state police member shall have his monthly retirement income reduced by an amount equal to one-twelfth of one per cent of four thousand eight hundred dollars multiplied by the number of years of state service, taken to completed months.

(c) Any such person who, while so employed, was granted military leave to enter the armed forces, as defined by section 27-103, and who, upon his discharge and within ninety days, returned to such service, shall be granted retirement credit for any period of service in time of war, as defined by said section, and for military service during a national emergency declared by the President of the United States on and after September 1, 1939, toward the required minimum of twenty years service; and any such person may be granted credit for any such war service prior to such employment upon payment of contributions and interest computed in accordance with subsection (b) of section 5-180, but such service shall not be counted toward the minimum service requirement of twenty years.

(d) Any such person who, after retiring from hazardous duty as designated pursuant to a collective bargaining agreement or from the Division of State Police or the employ of the Connecticut Correctional Institution, Somers, the Connecticut Correctional Institution, Enfield-Medium, the Carl Robinson Correctional Institution, Enfield, the John R. Manson Youth Institution, Cheshire, the Connecticut Correctional Institution, Niantic, the Connecticut Correctional Center, Cheshire or a community correctional center, the Whiting Forensic Division or the Board of Pardons and Paroles, as the case may be, is employed by any other state agency may elect to receive the retirement income to which he was entitled at the time of his retirement from such hazardous duty or as a state policeman or employee of the correctional institution or correctional center, forensic division or Board of Pardons and Paroles when his employment in such other agency ceases, but he shall not, in that case, be entitled to any retirement income by reason of service in such other agency except as provided in subsection (g) of this section.

(e) Notwithstanding the provisions of subsection (a) of this section, any state policeman who serves as Commissioner or Deputy Commissioner of Emergency Services and Public Protection and whose position as commissioner or deputy commissioner is terminated, abolished or eliminated for any reason or who otherwise leaves such position and who has completed twenty years of service as a state policeman but who has not reached his forty-seventh birthday, shall be entitled to a retirement income, in accordance with subsection (b) of this section.

(f) A member who has completed twenty years of hazardous duty service under this section, but who leaves such service on or after October 1, 1982, but prior to reaching his forty-seventh birthday shall, upon his own application be entitled to the benefits provided in subsection (b) of this section at any time after reaching his forty-seventh birthday.

(g) On and after October 1, 1982, an employee who has met the twenty-year minimum service requirement and is thus eligible for benefits under this section shall have any other Connecticut state employment recognized in calculating the amount of his benefits.

(1949 Rev., S. 383; 1951, S. 151d; 1957, P.A. 510; 1958 Rev., S. 5-103, 5-104; 1961, P.A. 234, S. 22; 414; 494; February, 1965, P.A. 505; 1967, P.A. 617, S. 1; 1969, P.A. 645, S. 1; 1972, P.A. 71, S. 5; P.A. 74-228, S. 1, 3; P.A. 77-614, S. 486, 610; P.A. 82-193, S. 2, 3; P.A. 83-533, S. 17, 54; P.A. 84-546, S. 13, 173; P.A. 85-510, S. 21, 35; P.A. 86-186, S. 3; P.A. 87-282, S. 3; P.A. 90-331, S. 2, 3; P.A. 95-257, S. 20, 58; P.A. 97-256, S. 3, 4; P.A. 04-234, S. 2; P.A. 11-51, S. 134.)

History: 1961 acts “restated” state employees retirement act “in a simpler, clearer and more orderly form” and added Subsecs. (c) and (d); 1965 act amended Subsec. (c) to provide credit for military service during a national emergency; 1967 act amended section to include persons employed as guards or instructors at State Prison; 1969 act replaced “State Prison” references with specific references to Connecticut Correctional Institutions at Osborn and Cheshire, replaced “warden of the state prison” with “commissioner of correction” and included community correctional centers; 1972 act replaced correctional institution at Osborn with state correctional institutions at Somers and Enfield; P.A. 74-228 included state correctional institution at Niantic; P.A. 77-614 replaced commissioner of state police with commissioner of public safety and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 82-193 added Subsec. (e) providing the exceptions for the commissioner and deputy commissioner of public safety; P.A. 83-533 amended section to include employees of the Whiting Forensic Institute with direct and substantial patient contact and added Subsecs. (f) and (g); P.A. 84-546 made technical grammatical change in Subsec. (e) clarifying reference to commissioner or deputy commissioner of public safety; P.A. 85-510 amended Subsec. (a) to include any member of tier I who has been designated as a hazardous duty member pursuant to an applicable collective bargaining agreement, who has reached his forty-seventh birthday and has completed at least 20 years of hazardous duty for the state; amended Subsec. (b) by adding provisions re reduced retirement income for a person who is both a member of the division of state police and a member of part B and amended Subsecs. (d) and (f) by adding references to hazardous duty and retirement from hazardous duty; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Enfield to the Connecticut Correctional Institution, Enfield-Medium, added the Connecticut Correctional Institution, Enfield-Minimum and the Connecticut Correctional Center, Cheshire and changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 87-282 changed the name of the Connecticut Correctional Institution, Enfield-Minimum to the Carl Robinson Correctional Institution, Enfield; P.A. 90-331 amended Subsec. (a) to include persons exempt from collective bargaining who are engaged in custodial or instructional duties within department of correction; P.A. 95-257 replaced “Whiting Forensic Institute” with “Whiting Forensic Division”, effective July 1, 1995; P.A. 97-256 amended Subsec. (a) to include any person employed as a correctional counselor, correctional counselor supervisor, parole officer or parole supervisor or in a comparable job classification by the Board of Parole and amended Subsec. (d) to include any person employed by the Board of Parole; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subsecs. (a) and (d), effective July 1, 2004; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.

“Connecticut state service”, as used in section, is limited to actual service for the state and does not include prior municipal service considered state service pursuant to Sec. 5-192b(b). 34 CA 510; judgment reversed, see 234 C. 424.

Subsec. (c):

Cited. 1 CA 454.



Section 5-174 - Educational leave.

A member who is or has been granted a leave of absence without pay to pursue a course of study which is connected with the work of the agency and which is for the purpose of increasing his proficiency in his position shall be entitled to credit towards retirement for the period of such leave if he makes his retirement contributions for each year of such leave in an amount equal to five per cent of his salary rate at the time he was granted leave, with interest at the rate of five per cent per year.

(1949 Rev., S. 387; 1957, P.A. 349; 595, S. 6; 1958 Rev., S. 5-109; 1961, P.A. 234, S. 23; 1963, P.A. 476.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act deleted leave “for educational purposes” and inserted leave “to pursue a course of study which is connected with the work of the agency and which is for the purpose of increasing his proficiency in his position.”



Section 5-174a - Sick leave.

A member of the state employees retirement system who is or has been granted a leave of absence without pay for the protection or improvement of his health shall be entitled to credit toward retirement for the period of such leave, but not to exceed twelve months within a five-year period, if he makes retirement contributions for each month of such leave in an amount equal to one-twelfth of five per cent of his salary rate at the time he was granted leave, with interest at the rate of five per cent per year from the date when any such contributions would have been due to the date of payment.

(1969, P.A. 164.)



Section 5-175 - State-aided institutions.

(a) Employees of each of the following-named private corporations, herein called state-aided institutions, shall be covered by the retirement system: The American School at Hartford for the Deaf, The Connecticut Institute for the Blind and Newington Children’s Hospital.

(b) Each person in the service of a state-aided institution shall become a member and shall make a monthly retirement contribution in the amount determined from section 5-161 as if he were a state employee. Such institution shall deduct his retirement contributions from his salary and pay them to the state.

(c) If the Retirement Commission finds that the rate of salary paid a member who is an employee of a state-aided institution, during the period of service upon which his base salary is determined for retirement purposes, exceeded the rate of salary paid by the state to its employees in a comparable category of service; or if the Retirement Commission finds that the aggregate salary increases of any such member during the last ten years of his service exceed the salary increases allowed by the state to its employees in a similar category of service; then, in either case, such excess shall be disregarded in determining the member’s base salary for the purposes of section 5-162. When such excess is so disregarded, the retirement contributions made by the member on such excess shall be returned to him by the state.

(d) No increase in the number of employees of a state-aided institution who may become members shall be made unless the Commissioner of Administrative Services approves such increase as to necessity and desirability.

(1949 Rev., S. 401–403; 1951, S. 170d; 1958 Rev., S. 5-132–5-134; 1961, P.A. 234, S. 24; P.A. 75-34; P.A. 77-614, S. 66, 587, 610.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; P.A. 75-34 deleted reference to approval of retirement commission in Subsec. (d); P.A. 77-614 replaced commissioner of personnel and administration with commissioner of administrative services.



Section 5-175a - Operators of vending stands in public buildings. Credit for prior years of service.

(a) Vending stand operators, operating stands under permits held by the Department of Rehabilitation Services pursuant to section 10-303, shall be members of the state employees retirement system, part A, exclusive of the Social Security option and benefits in the state employees’ retirement system dependent thereon. Each such person shall annually, on or before June thirtieth, pay five per cent of his adjusted gross income, arising out of the operation of such stand, as determined under the Internal Revenue Code, during the calendar year preceding to the Department of Rehabilitation Services which shall, as the state administering agency for such persons, certify such payment and pay it over to the State Retirement Commission, provided membership of such persons in said system shall be exclusive of disability retirement upon the grounds of defects of vision

(b) Any member of the state employees retirement system who operated vending stands under permits held by the State Board of Education and Services for the Blind pursuant to section 10-303, prior to October 1, 1971, may obtain credit for such period or periods of service for retirement purposes; provided he has been in the active full-time employment of the state continuously for twelve months next preceding his written request to the Retirement Commission for such credit, and by making retirement contributions of five per cent of his adjusted gross income arising out of the operation of such stands for each of such years with interest thereon at the rate of five per cent per year from the time of such operation to the date of payment, all as certified by the State Board of Education and Services for the Blind. Such payments may be made in twelve equal monthly installments but such service credit shall not be granted unless payment of installments is completed.

(1971, P.A. 847, S. 1, 2; 1972, P.A. 71, S. 4; 215; P.A. 11-44, S. 5; June 12 Sp. Sess. P.A. 12-1, S. 33.)

History: 1972 acts specified that 5% of gross income arising out of the operation of the stand be paid to retirement system, thereby excluding outside income and clarified provisions of Subsec. (b) re previous years of operation by specifying years prior to October 1, 1971; P.A. 11-44 amended Subsec. (a) by replacing “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 5-175b - Time limit for purchase of certain kinds of service credit.

Notwithstanding the provisions of sections 5-176, 5-177, 5-177a, 5-181, 5-184, 5-187a, 5-189, 5-190, 5-190a, 5-192a, subsection (b) of section 5-180 and subsections (b) and (d) of section 5-182, no member who is eligible for credit for such service but who has not yet purchased such credit shall receive credit for such service on or after the first of the month following three months after June 28, 1985. Prior to that date, any employee eligible to receive such credit and who desires to receive such credit shall so notify the Retirement Commission. If such employee is financially unable to complete the payment of the required contributions for such credit prior to such date, the Retirement Commission and the employee may enter into a contract for payment of such amount in not more than fifty-two equal biweekly installments. Such installments shall include interest at five per cent per year, and such service credit shall not be granted unless payment of installments is completed. The Retirement Commission shall liberally construe the provisions of sections 5-176, 5-177, 5-177a, 5-181, 5-184, 5-187a, 5-189, 5-190, 5-190a, 5-192a, subsection (b) of section 5-180 and subsections (b) and (d) of section 5-182 and this section in determining whether an employee is eligible to purchase such credit.

(P.A. 83-533, S. 18, 54; P.A. 84-411, S. 6, 8; P.A. 85-510, S. 22, 35.)

History: P.A. 84-411 added references to Secs. 5-187a and 5-191; P.A. 85-510 deleted references to purchase of credit for service under Sec. 5-191 and extended deadline for notification to retirement commission re purchase of credit for service from October 1, 1984, to the first of the month following three months after June 28, 1985.



Section 5-176 - Prior public school service.

A member with permanent status who was previously employed in the public schools of this state and who was a member of the Teachers’ Retirement Association, may receive credit for retirement purposes for all such service for which he paid assessments. Such member shall make retirement contributions equal to five per cent of salaries received for such service, with interest thereon at the rate of five per cent per year from September 1, 1917, or from the date of such employment thereafter, to the date of payment. If the member was in state service on or before June 30, 1967, such payment shall be made before June 30, 1971. If the member entered or reentered state service on or after July 1, 1967, such payment shall be made within five years from the date of employment or reemployment as a state employee with permanent status. No such member shall be eligible for retirement credit under this section until he has completed ten years of state service and, in the event of his retirement while ineligible for credit under this section, all contributions and interest thereon paid by him under this section shall be refunded. Notwithstanding the provisions of this section, any member with permanent status who was employed in the public schools of this state before July 1, 1980, shall receive retirement credit for his or her period of membership in said teacher’s retirement system upon payment of contributions equal to five per cent of his or her salary for such period plus an amount actuarially determined by the Retirement Commission as necessary to fund the increase in benefits payable by reason of such receipt of retirement credit by June 30, 1981.

(1959, P.A. 441; 1961, P.A. 234, S. 25; February, 1965, P.A. 343, S. 1; 1967, P.A. 648; 731; 1969, P.A. 345; P.A. 80-407, S. 3, 4.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1965 act updated statute to refer to members in state service on or after October 1, 1960, rather than October 1, 1959, and changed corresponding date for payment by such members to October 1, 1965, from October 1, 1964; 1967 acts included employees of commission for higher education and its constituent units (state colleges and community colleges) and teachers in state service under provisions of section, changed dates regarding service and payments and provided for refunds if person retires while ineligible for credit under section provisions; 1969 act deleted references to specific employing agencies, leaving section applicable to “A member with permanent status who was previously employed in the public schools ...” and changed dates regarding service and payments, advancing them by two years; P.A. 80-407 added provisions concerning retirement credit for people employed in public schools before July 1, 1980, who are members of teachers’ retirement system.



Section 5-177 - Credit for out-of-state or foreign service to educational institutions.

Any person in the unclassified service employed full time by the Board of Trustees of The University of Connecticut, the State Board of Education, the Board of Education and Services for the Blind, the Connecticut Agricultural Experiment Station, the American School for the Deaf, the Connecticut Institute for the Blind, the Newington Children’s Hospital, the Board of Trustees of the Connecticut State University System or the Board of Trustees of the Community-Technical Colleges, as a teacher or administrator in a position directly involved in educational activities in any state-operated institution or the Board of Regents for Higher Education, who served prior to his employment by the state in a full-time teaching, administrative or research position in an educational institution in or under the authority of a state department of education or a department of education for the blind in the United States approved by the Retirement Commission, or who was employed by such institution but served all or part of such service time in a foreign country, for which service he has received or will receive no retirement benefit or pension, may gain credit for such prior service, not to exceed ten years in the aggregate, by making retirement contributions for each year of such prior service equal to six per cent of his annual rate of compensation when he first became a full-time employee of this state; provided such payment shall be made within one year of his first full-time employment with the state, or before July 1, 1968, whichever is later, but for the Board of Higher Education and Technical Colleges, July 1, 1974. When a person who has gained credit for such prior service retires, not more than one year of such service may be counted for each two years of state service; provided, if such person has purchased more of such service than can be counted, refund on the amount paid on the extra years of service shall be made.

(1959, P.A. 517; 1961, P.A. 234, S. 26; 435; 1963, P.A. 534; 1967, P.A. 868; P.A. 73-526; P.A. 74-171, S. 1, 2; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 39, 46; P.A. 84-241, S. 2, 5; P.A. 85-510, S. 24, 35; P.A. 86-403, S. 10, 132; P.A. 89-260, S. 4, 41; P.A. 91-256, S. 41, 69; P.A. 11-48, S. 285.)

History: 1961 acts added employees of state board of education, Connecticut Agricultural Experiment Station, Mystic Oral School and American School at Hartford for Deaf to purview of section, included research as well as teaching and administrative positions for which credit could be given, included service in a foreign country and removed limitation that last sentence apply only to those retiring before reaching sixty-five and “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act added employees of board of education and services for the blind, gave credit for service to other such boards and increased the period during which payment could be made by present employees from July 1, 1962, to July 1, 1964; 1967 act included employees of state and community colleges and certified teachers in state-operated institutions under provisions of section and changed date for payment from July 1, 1964 to July 1, 1968; P.A. 73-526 included employees of commission for higher education and provided separate deadline for payments to gain credit; P.A. 74-171 included employees of technical colleges and made deadline same as for commission employees, i.e. July 1, 1974; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 82-218 replaced board of higher education with board of governors and “state colleges” with “Connecticut State University”, pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors title; P.A. 85-510 included any person in the unclassified service employed full time by the Connecticut Institute for the Blind or the Newington Children’s Hospital or as an administrator in a position directly involved in educational activities in any state-operated institution, and deleted requirement that teachers in state-operated institutions be “certified” for purposes of this section; P.A. 86-403 made technical changes; P.A. 89-260 provided that for constituent units of the state system of higher education the employer is the board of trustees of the unit rather than the unit itself, substituted the community-technical colleges for the community and state technical colleges, deleted obsolete reference to the Mystic Oral School and made a technical change; P.A. 91-256 made a technical change; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 5-177a - Credit for university employees with prior service as hospital pharmacist.

Any person in the unclassified service employed full time by The University of Connecticut, who served prior to his employment by the state in a teaching or administrative position as a hospital pharmacist in a teaching and research hospital affiliated with an educational institution in another state, for which service he has received, or will receive, no retirement benefit or pension, may, subject to the following condition, gain credit for such prior service, not to exceed ten years in the aggregate, on paying to the State Employees Retirement Fund, for each year of such prior service, six per cent of his annual rate of compensation when he first became a full-time employee of this state. Such payment shall be made before July 1, 1966, or within one year of his first full-time employment with the state, whichever is later. When a person who has gained credit for such prior service retires, not more than one year of such out-of-state service may be counted for each two years of state service, provided, if such person has purchased more of such out-of-state service than can be counted, refund of the amount paid on the extra years of service shall be made.

(February, 1965, P.A. 341.)



Section 5-178 - Probation officers.

Any municipal employee who has been taken into state service under the provisions of section N231 of the November, 1955, supplement to the general statutes shall be credited with his entire period of service as a municipal employee for retirement purposes; provided he has made retirement contributions for each year of his municipal service, based upon his salary for such year, equal to those he would have made had he been a member during such period.

(November, 1955, SN4; 1958 Rev., S. 5-128; 1961, P.A. 234, S. 27.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”.



Section 5-179 - Services paid for by federal grant.

The time during which any state employee performed services, the direction of which remained in the state agency to which such employee was attached although his compensation was paid directly by federal grant, shall be considered a part of his state service for retirement purposes, provided his retirement contributions have been continuous since September 1, 1939, or, if not continuous, have been made with interest thereon at the rate of five per cent per year.

(1949 Rev., S. 395; 1958 Rev., S. 5-118; 1961, P.A. 234, S. 28.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form.”



Section 5-180 - Military service.

(a) The war service before September 1, 1939, of a veteran, as defined in section 27-103 and section 5-196, shall be counted as state service if the member began to make his retirement contributions before September 1, 1941, and made retirement contributions on all salary received by him from September 1, 1939, until his retirement date.

(b) The war service before September 1, 1939, of a veteran who became a member after September 1, 1939, and the war service or military service during a national emergency declared by the President of the United States on and after September 1, 1939, of a veteran who became a member at any time, shall be counted as state service if the member makes retirement contributions for each month of war service as defined by section 27-103 and described in subdivision (28) of section 5-196, or for each month of such service during a national emergency, as the case may be. Any veteran who becomes a member on or after July 1, 1975, shall not receive credit for such war or military service if such member has received or is entitled to receive any retirement allowance for the same years of such service from the federal government. Any veteran who is a member and who has not made application for such credit prior to July 1, 1975, shall not receive credit for such service if such member has received or is entitled to receive any retirement allowance for the same years of such service from the federal government unless such member makes application for such credit to the Retirement Commission on or before October 1, 1975, and makes retirement contributions for each month of such service in accordance with the provisions of this subsection. The Comptroller of the state may notify each employee of this provision on or before September 1, 1975. Such contributions shall equal one-twelfth of four per cent of his first year’s salary as a state employee multiplied by the total number of months of such war service or national emergency service and, if such employee became a member after April 1, 1958, shall be accompanied by interest at four per cent per year from the time such war service was rendered or from September 1, 1939, whichever is later, until the date of payment or January 1, 1962, whichever is earlier. Such contributions may be paid by payroll deductions as determined by the Retirement Commission over a period not to exceed thirty-six months, interest thereon to be paid not later than the last day of the month following the payment of the last of such deductions. Service credit for retirement purposes shall not be granted unless payment of contributions and interest is completed. No credit shall be given hereunder for military service during a national emergency to any state employee who has served less than ten years as a permanent full-time state employee, nor for any such military service beyond a total period of his compulsory service, if any, plus three years.

(c) A member who leaves state service for the sole purpose of entering the armed forces of the United States may make his retirement contributions while in the armed forces in the monthly amount he was making immediately before he left state service. Such contributions shall be deducted from any salary payable to the member during his absence. Alternately, if no salary was payable to him, he may make such contributions after his return to state service, with interest thereon at five per cent per year from a date six months after he left the armed forces, provided he shall make application for return to state service within ninety days after he has received a certificate for satisfactory service from the armed forces. No contributions may be made, however, at any time for service in the armed forces beyond a total period of his compulsory service therein, if any, plus three years.

(1949 Rev., S. 387, 397; 1949, S. 161d; 1953, S. 163d; 1957, P.A. 163, S. 5; 349; 509, S. 1; 588, S. 2; 595, S. 6; 1958 Rev., S. 5-109, 5-119, 5-122; 1961, P.A. 234, S. 29; 317; 393, S. 3; 1963, P.A. 454; 566; February, 1965, P.A. 208; 1971, P.A. 126, S. 2; P.A. 75-340, S. 1, 2; P.A. 78-331, S. 43, 58; P.A. 82-472, S. 9, 183; P.A. 96-168, S. 23, 34; P.A. 13-247, S. 334.)

History: 1961 acts “restated” state employees retirement act “in a simpler, clearer and more orderly form”, amended Subsec. (b) to provide as cutoff date for payment of interest “the date of payment or January 1, 1962, whichever is earlier” and provided for the application of the definition of veteran in Sec. 5-29a rather than that in Sec. 27-103; 1963 acts amended Subsec. (b) to allow credit for service in a national emergency and provided interest be chargeable only to those becoming members after October 1, 1957; 1965 act amended Subsec. (b) to add references to contributions for military service during a national emergency, to change date after which interest becomes payable on contributions from October 1, 1957, to April 1, 1958, and to add conditions under which credit is not given for military service; 1971 act, in Subsec. (b), replaced twelve installments with payroll deduction system adopted by retirement commission, provided that credit be given only after completion of payments and changed reference for definition of war service from Sec. 5-29a to Sec. 27-103 and Sec. 5-196(aa); P.A. 75-340 introduced provisions governing retirement credit for veterans received from both federal and state government, i.e. “double-dipping”; P.A. 78-331 replaced reference to Sec. 5-196(aa) with Subsec. “(bb)” in Subsec. (b) of section; P.A. 82-472 corrected reference to sections containing definition of veteran; P.A. 96-168 amended Subsecs. (a) and (b) to change the reference to “subsection (bb)” to “subdivision (29)”, effective July 1, 1996; P.A. 13-247 made technical changes in Subsecs. (a) and (b), effective July 1, 2013.



Section 5-181 - Credit for prior state service. Credit for service in the General Assembly.

(a) A member who has been in state service for some past period or periods not otherwise credited for retirement purposes, and for which he cannot obtain credit for retirement purposes under any other section of this chapter, may obtain credit for such period or periods of service for retirement purposes; provided he has been in state service continuously for the twelve months next preceding his written request to the Retirement Commission for such service credit, and provided he pays to the retirement fund for each month of such service a sum based on his gross yearly rate of compensation as of the date such service was rendered, and equal to one-twelfth of two per cent of any part of such compensation on which the state made contributions under a Social Security Agreement, plus one-twelfth of five per cent of any part on which the state did not make such contributions, with interest thereon at the rate of five per cent per year from the time such service was rendered or from September 1, 1939, whichever is later, to the date of payment. Such payment may be made by payroll deductions as determined by the Retirement Commission over a period not to exceed thirty-six months, with interest on such contributions at the rate of five per cent per year to be paid not later than the last day of the month following the payment of the last of such deductions; but such service credit shall not be granted unless payment of contributions and interest is completed.

(b) Notwithstanding the provisions of section 5-175b, any member of the state employees retirement system who served as a member of the General Assembly prior to July 1, 1985, may obtain credit for such service in the General Assembly not otherwise credited for retirement purposes, provided application is made to the State Employees Retirement Commission not later than December 31, 1990, and provided further such member pays to the retirement fund for each month of such service in the General Assembly a sum based on his gross yearly rate of compensation as of the date such service was rendered and equal to one-twelfth of two per cent of any part of such compensation to the amount of the Social Security maximum wage plus one-twelfth of five per cent of the excess for part B members and one-twelfth of five per cent of such compensation for part A members, with interest thereon in both cases at the rate of five per cent per year from the time such service was rendered to the date of payment. Payment shall be made in accordance with the regulations concerning prior service as prescribed by the State Employees Retirement Commission.

(1951, 1955, S. 164d; 1957, P.A. 549, S. 1; 1958 Rev., S. 5-124; 1961, P.A. 234, S. 30; 1963, P.A. 474; 1971, P.A. 126, S. 3; P.A. 75-421, S. 3, 5; P.A. 80-294, S. 4, 7; P.A. 85-502, S. 3, 9; P.A. 90-308, S. 9, 15.)

History: 1961 act “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1963 act made provision for calculation of payments, taking into consideration contributions under the social security act, and increased the interest payable from 4% to 5%; 1971 act replaced twelve installments with payroll deduction system adopted by retirement commission; P.A. 75-421 added Subsec. (b) re credit for general assembly service; P.A. 80-294 replaced “active full-time employment of the state” with “state service” in Subsec. (a); P.A. 85-502 amended Subsec. (b) by deleting provision which had allowed general assembly members to obtain retirement credit for up to two years for retirement purposes and substituting provision that notwithstanding Sec. 5-175, any member of the state employees retirement system who served as a member of the general assembly prior to July 1, 1985, may obtain credit for such service not otherwise credited for retirement purposes, provided application is made to the state employees retirement commission not later than December 31, 1985, and by deleting provision prohibiting employee from receiving credit for general assembly service for purposes of both the state retirement system and the general assembly pension system; P.A. 90-308 amended Subsec. (b) to extend application deadline for retirement credit for service in the general assembly prior to July 1, 1985, from December 31, 1985, to December 31, 1990.

Cited. 1 CA 454.



Section 5-181a - Credit for service with United States federal government.

Notwithstanding the provisions of section 5-175b, a member of the state employees retirement system who has been in the active full-time employment of the United States federal government for some past period or periods for which he has received or will receive no retirement benefit or pension and for which he is not eligible to obtain credit for retirement purposes under any section of this chapter may receive credit for such period or periods, not to exceed ten years in the aggregate, by making contributions to the State Employees Retirement Fund, for each year of such prior service, equal to two, or five per cent of his federal salary, as appropriate for plan membership, for the period of such federal service, plus interest thereon at the rate of five per cent per year from the time such service was rendered to date of payment. Such payment may be made by payroll deductions as determined by the Retirement Commission over a period not to exceed twenty-four months, and such installments shall include interest at five per cent per year. No service credit shall be granted unless payment of all contributions and interest is completed, and then not more than one year of federal service shall be counted for each two years of Connecticut state service.

(P.A. 90-308, S. 10, 15.)



Section 5-181b - Continuation of membership during service as elected official.

(a) Any member of tier I of the state employees retirement system elected to serve as an official of the state or any political subdivision of the state during the 1988 calendar year or thereafter may elect, during the time he so serves, but no longer than ten years, to continue his membership in said system. Any such member shall continue to make contributions to said system and shall be ineligible for membership in any other state or municipal retirement system during such time.

(b) Any member of tier II of the state employees’ retirement system elected to serve as an official of the state or any political subdivision of the state during the 1988 calendar year or thereafter may elect, during the time he so serves, but no longer than ten years, to continue his membership in said system. Any such member shall be ineligible for membership in any other state or municipal retirement system during such time.

(P.A. 90-308, S. 12, 15.)



Section 5-182 - Miscellaneous service credits.

(a) A member who has made contributions on all his salary received from September 1, 1939, to his retirement date, and who began to make his retirement contributions before September 1, 1941, shall receive credit for his service before September 1, 1939, with the National Reemployment Service.

(b) A member who was an employee of the United States Employment Service in Connecticut shall receive credit for his service with the United States Employment Service if he complies with all the requirements for obtaining service credit in section 5-181.

(c) The retirement salary of any employee of the Department of Transportation who was employed by the state at the Charter Oak Bridge, transferred to employment with the Greater Hartford Bridge Authority and subsequently taken back into state service shall be computed as though such employee were a member of part A of the state employees retirement system, provided an amount equal to the percentage of any Social Security payments made to such employee, which percentage is attributable to his employment by the state, shall be deducted from such retirement salary.

(d) Any employee of the radiological maintenance and calibration facility shall be credited for retirement purposes under this chapter with such employee’s period of full-time service commencing with the date upon which such employee began work at said facility under individual contract with the Commissioner of Emergency Services and Public Protection upon payment into the State Employees Retirement Fund of such contributions as such employee would have paid if such employee had been a state employee during the period of such service and such employee’s salary for such service had been paid by the state, with five per cent interest on such contribution from the date of such employee’s entry into such service to the date of payment.

(e) Any former employee of the Connecticut Development Commission or the Connecticut interregional planning program who is an employee in the state classified service and who has had continuous state service since employment or reemployment in the state classified service shall be credited for retirement purposes under this chapter with his period of full-time service during the period commencing January 1, 1961, and ending December 31, 1966, including service under individual contract with the state and for the time period covering his transition between contract service and classified service. Such employee shall make payment into the State Employees Retirement Fund of such contributions as he would have paid if he had been a member of the state employees retirement system during the period of such service, with five per cent interest on such contributions from the date of his entry into such service to the date of payment.

(1949 Rev., S. 388; 1949, S. 156d; 1951, 1955, S. 164d; 1957, P.A. 549, S. 1; 1958 Rev., S. 5-102, 5-124; 1961, P.A. 234, S. 31; 422; 438; 1969, P.A. 768, S. 62; P.A. 78-240, S. 1; P.A. 90-230, S. 10, 101; P.A. 04-219, S. 3; P.A. 11-51, S. 145.)

History: 1961 acts removed limitation from Subsec. (b) that qualification for credit be state employment on December 31, 1941, added Subsec. (c) and “restated” state employees retirement act “in a simpler, clearer and more orderly form”; 1969 act substituted department of transportation for highway department in Subsec. (c); P.A. 78-240 added Subsecs. (d) and (e) re employees of radiological maintenance and calibration facility and of Connecticut development commission or interregional planning program; P.A. 90-230 corrected a reference to the director of emergency management in Subsec. (d); P.A. 04-219 amended Subsec. (d) to substitute Commissioner of Emergency Management and Homeland Security for Director of Emergency Management, effective January 1, 2005; P.A. 11-51 amended Subsec. (d) to replace “Commissioner of Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection” and make technical changes, effective July 1, 2011.



Section 5-184 - Credit for service with county or county agricultural extension office.

Any full-time state employee and any appointee of the General Assembly or either branch thereof, or of any officer or committee thereof, who served previously as a county employee or in a clerical capacity in a county agricultural extension office when such service was sponsored by the county farm bureau or county agricultural extension council and for which service he is not eligible to receive credit under any other section of this chapter shall be credited with the period or periods of such service, provided he shall pay to the retirement fund for each month of such service a sum equal to five per cent of the average of his last twelve months’ salary as a county employee or a county agricultural extension office employee multiplied by the whole number of months of such service with interest at five per cent per annum from July 1, 1961, to the date of payment.

(1961, P.A. 536, S. 1.)



Section 5-185 - County trust funds transferred to retirement fund.

Any trust fund established for retirement purposes by a county and which was on June 21, 1961, in the possession of the State Treasurer shall be transferred to the State Employees Retirement Fund. Each employee for whom such trust fund was established and who was employed by the state on said date shall be credited for as much county service computed in accordance with section 5-184 as his share in such fund will provide, provided such contributions shall not be refundable in the event of termination of service by such employee.

(1961, P.A. 536, S. 2.)



Section 5-186 - Transfer from Municipal Retirement Fund.

Except as provided in section 6-2b, there shall be no further liability of any county for payment into the Connecticut Municipal Employees’ Retirement Fund. There shall be transferred to the State Employees Retirement Fund from said municipal fund such amount as the State Retirement Commission determines to be equitable by reason of the taking of county employees into state service under the provisions of section 6-28c of the 1959 supplement to the general statutes, the reduction in liability of such county to said municipal fund as provided in this section, and any amount expended from said municipal fund by the State Retirement Commission as compensation for actuarial services in connection with the computation of such amount.

(1961, P.A. 536, S. 4.)



Section 5-187 - Sheriffs and chief deputies.

(a) For the purposes of this chapter, the sheriff of each county and the chief deputy sheriff of each county are employees of the state so far as salaries received by them from the state are concerned, including fees on a Judicial Department payroll but excluding other fees paid in lieu of or in addition to salary.

(b) The provisions of subsection (f) of section 5-168 shall apply to sheriffs and their chief deputies.

(c) The status of sheriffs and their chief deputies as stated in subsection (a) shall be retroactive to September 1, 1939.

(1961, P.A. 295; P.A. 80-294, S. 6, 7.)

History: P.A. 80-294 omitted reference to Subsec. (b) of Sec. 5-166 in Subsec. (b).



Section 5-187a - Credit for former service as deputy sheriff.

Any member of the state employees retirement system who as a former deputy sheriff served prior to 1952 as a court officer in the Supreme Court, the Superior Court or the Court of Common Pleas may elect to obtain credit under the state employees retirement system for the period of his service as such. Such election shall be made in writing to the Retirement Commission not later than January 1, 1968. Persons so electing shall, within sixty days after filing such election, pay to the State Employees Retirement Fund a sum equal to five per cent of their salaries for such service.

(February, 1965, P.A. 153, S. 1; 1967, P.A. 561, S. 1.)

History: 1967 act changed deadline from January 1, 1966, to January 1, 1968.



Section 5-187b - Special deputy sheriffs appointed before July 1, 1999: Membership and credit.

Notwithstanding any provision of this chapter, each special deputy sheriff, appointed pursuant to section 6-43 before July 1, 1999, shall become a member of the state employees retirement system on July 1, 1999, and vesting and credited service shall be calculated from said date. The provisions of this section shall apply to and include each such special deputy sheriff otherwise included under this section who becomes employed as a judicial marshal in accordance with section 6-38i, provided in no event shall an employee receiving payments pursuant to section 5-164a or section 5-192v receive vesting or credited service under this section.

(P.A. 97-148, S. 6, 8; P.A. 00-99, S. 131, 154.)

History: P.A. 97-148, Sec. 6 effective July 1, 1999; P.A. 00-99 made section applicable to special deputy sheriffs appointed before July 1, 1999, who become employed as judicial marshals, and provided that no employee receiving payments under Sec. 5-164a or Sec. 5-192v shall receive vesting or credits under this section, effective December 1, 2000.



Section 5-187c - Special deputy sheriffs appointed on or after July 1, 1999, and judicial marshals employed on or after December 1, 2000: Membership and credit.

(a) Notwithstanding any provision of this chapter, each special deputy sheriff, appointed pursuant to section 6-43 on or after July 1, 1999, shall become a member of the state employees retirement system on the date of the appointment to office of such special deputy sheriff and vesting and credited service shall be calculated from the date of such appointment. The provisions of this subsection shall apply to and include each such special deputy sheriff otherwise included under this section who becomes employed as a judicial marshal in accordance with section 6-38i, provided in no event shall an employee receiving payments pursuant to section 5-164a or section 5-192v receive vesting or credited service under this section.

(b) Notwithstanding any provision of this chapter, each person employed as a judicial marshal pursuant to section 6-32d or 6-32f, on or after December 1, 2000, shall become a member of the state employees retirement system on the date of such employment and vesting and credited service shall be calculated from the date of such employment, provided in no event shall an employee receiving payments pursuant to section 5-164a or section 5-192v receive vesting or credited service under this section.

(P.A. 97-148, S. 7, 8; P.A. 00-99, S. 132, 154.)

History: P.A. 97-148, Sec. 7 effective July 1, 1999; P.A. 00-99 designated existing provisions as Subsec. (a), made Subsec. (a) applicable to special deputy sheriffs appointed before July 1, 1999, who become employed as judicial marshals, added Subsec. (b) re persons employed as a judicial marshal on or after December 1, 2000, and provided that no employee receiving payments under Sec. 5-164a or Sec. 5-192v shall receive vesting or credits under this section, effective December 1, 2000.



Section 5-188 - Retirement salary of detectives.

(a) For the purposes of this section “detective” means any detective, chief inspector or inspector in the Division of Criminal Justice or chief detective.

(b) (1) Each detective who is forty-seven years of age or over and who has completed twenty years of service shall, at the time he retires or is retired in accordance with the provisions of this chapter, receive a retirement salary equal to fifty per cent of his base salary for twenty years of service as a detective, or combined service as a state policeman and a detective, and for each additional full month of service as a detective after twenty years of such service there shall be added to his retirement salary a sum equaling one-twelfth of two per cent, computed on his base salary. (2) Any detective who previously served as a state police officer and who transferred directly from the state police force to a position as a county detective or detective or chief inspector or inspector within the Division of Criminal Justice shall receive the same retirement benefits under this chapter as he would have received if he had remained a member of the state police force. (3) Retirement benefits payable under this section shall not be reduced at any time on account of a member’s eligibility for or receipt of federal Social Security benefits, unless the member has previously received a refund of contributions when transferring from part A to part B pursuant to section 5-158h.

(c) A member who has completed twenty years of service as a detective, or combined service as a state policeman and a detective, but who leaves such service on or after October 1, 1982, but prior to reaching his forty-seventh birthday, shall, upon his own application, be entitled to the benefits provided in subsection (b) of this section at any time after reaching his forty-seventh birthday.

(d) Notwithstanding the provisions of subsection (b) of this section, on and after October 1, 1982, a member who has completed twenty years of service as a detective or combined service as a policeman and a detective and is thus eligible for benefits under this section shall have any other Connecticut state employment recognized in calculating the amount of his benefit.

(e) Service of a member as a sworn member of an organized police department of a municipality within this state may be counted as service as a detective for the purposes of this section if the member makes retirement contributions to the State Employees Retirement Fund of either two or five per cent, as appropriate, of his municipal salary for the period of such municipal service, plus an amount determined by the Retirement Commission as necessary to fund the increased benefits payable by reason of such purchase with interest at the rate of six and one-half per cent, compounded annually, on such payment. No credit shall be granted under this subsection for any period of service for which a retirement benefit is being paid by any governmental unit or where such grant would result in multiple service credit for the same period of service. Service credit for retirement purposes shall not be granted unless payment of contributions and interest is completed.

(1961, P.A. 360; P.A. 74-327, S. 1, 2; P.A. 76-111, S. 7; P.A. 83-533, S. 19, 54; P.A. 85-510, S. 12, 35; P.A. 86-348, S. 6, 8.)

History: P.A. 74-327 added Subsec. (a) defining “detective” and made former text Subsec. (b), changing retirement age from 55 to 47 with 20 years’ service and adding Subdiv. (2) re detectives who were formerly state police officers; P.A. 76-111 redefined “detective” deleting county detectives and adding chief inspector or inspectors of division of criminal justice; P.A. 83-533 added Subsecs. (c) and (d); P.A. 85-510 amended Subsec. (b)(3) to provide that retirement benefits shall not be reduced on account of eligibility for or receipt of Social Security benefits by adding “unless the member has previously received a refund of contributions when transferring from part A to part B pursuant to section 5-158h”; P.A. 86-348 added Subsec. (e) re credit for service as a sworn member of an organized police department of a municipality within this state.

Cited. 234 C. 424.

Cited. 1 CA 454.

Subsec. (d):

Cited. 234 C. 424.



Section 5-189 - Credit to court employees for prior municipal service.

Each employee of the Superior Court shall be credited for retirement purposes for his entire period of full-time service as an employee of a municipal, city, police, justice or traffic court, provided he shall pay into the retirement fund the contributions he would have paid if he had been a state employee during the period of such court service and his salary for such service had been paid by the state, with five per cent interest on such contributions from July 1, 1961, to the date of payment.

(1959, P.A. 28, S. 20; 1961, P.A. 234, S. 33; 536, S. 3; February, 1965, P.A. 164; P.A. 74-183, S. 163, 291; P.A. 76-436, S. 563, 681.)

History: 1961 acts “restated” state employees retirement act “in a simpler, clearer and more orderly form” and added provision for contributions by employee; 1965 act limited coverage to period of full-time service and deleted requirement that a local retirement plan have been in effect with respect to such service; P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.



Section 5-190 - Court reporters to receive credit for service as municipal court stenographers.

Any person taken into state service as a court reporter who previously served as court stenographer in any municipal court shall be credited with his entire period of full-time service as a municipal employee for the purposes of this chapter upon payment into the State Employees Retirement Fund of such sum for each year of his municipal employment, based upon his salary for such year, as would have been due from him had he been an employee of the state during such period of such court service, with five per cent interest on such contributions from the date he was taken into state service to the date of payment.

(February, 1965, P.A. 183, S. 1.)



Section 5-190a - Retirement credit for employees of the Criminal Justice Division and public defenders.

(a) Except as provided in subsection (b) of this section, each employee of the Division of Criminal Justice and each public defender, assistant public defender and deputy assistant public defender in the Superior Court who is or becomes a member of the state employees retirement system shall receive full retirement credit and full credit for the vesting of pension rights for each year or portion thereof for which retirement contributions were or shall be paid while serving as a state’s attorney, an assistant state’s attorney, deputy assistant state’s attorney, prosecuting attorney, assistant prosecuting attorney, public defender or assistant public defender in the Superior Court, Circuit Court or Court of Common Pleas, irrespective of whether such service was on a part-time or full-time basis, provided he shall have made contributions to the State Employees Retirement Fund as provided by this chapter, for such service credit.

(b) Each such employee and each such public defender, assistant public defender and deputy assistant public defender who serves on a part-time basis, on and after July 1, 1985, shall receive retirement credit for such service on a percentage basis corresponding to the percentage that the amount of time spent in such service bears to full-time service in such position, as the percentage shall be determined by the commission, provided such individual shall have made contributions to the State Employees Retirement Fund as provided by this chapter, for such service credit.

(P.A. 73-122, S. 21, 27; P.A. 74-183, S. 168, 291; P.A. 76-436, S. 147, 681; P.A. 85-475, S. 1, 3.)

History: P.A. 74-183 replaced circuit court with court of common pleas except with reference to past employment where court of common pleas was added; P.A. 76-436 included deputy assistant state’s attorneys and deputy assistant public defenders under provisions of section and deleted reference to court of common pleas except where concerned with past employment, effective July 1, 1978; P.A. 85-475 added Subsec. (b) re exception to part-time service provisions of Subsec. (a); (Revisor’s note: In 1997 the Revisors editorially changed a reference in Subsec. (a) from “deputy assistant’s state’s attorney, ...” to “deputy assistant state’s attorney, ...” thereby correcting a clerical error in the codification of P.A. 76-436, S. 147).



Section 5-190b - Participation in retirement systems by certain teachers at E. O. Smith School; certain service treated as continuous employment by board of education.

Notwithstanding the provisions of any general statute, charter or special act to the contrary, affecting teacher tenure: (1) Service by teachers employed by The University of Connecticut to teach at the E. O. Smith School prior to the conveyance of the E. O. Smith School pursuant to section 2 of special act 84-42 shall be treated as continuous employment by a board of education within the meaning of section 10-151. Any such teacher who is subsequently employed to teach at the E. O. Smith School on or before September 1, 1987, by the board of education for a regional school district consisting of the towns of Mansfield and Ashford shall be deemed to have been continuously employed by such board of education for all previous years of continuous employment at the E. O. Smith School. No teacher employed by such board of education shall be deemed to have a break in employment within the meaning of section 10-151 by virtue of such conveyance; (2) teachers employed by The University of Connecticut on the date of such conveyance who are subsequently employed to teach at said school by the board of education for a regional school district consisting of the towns of Mansfield and Ashford and who are participants in the state employees retirement system on the date of such conveyance may continue to participate in said system. Participation pursuant to the provisions of this section shall terminate upon retirement or separation from employment by such board of education, whichever first occurs. The employer contribution for retirement benefits for such teachers shall continue to be included in amounts appropriated from the General Fund pursuant to section 5-192d; (3) such teachers who are participants in the federal Old Age and Survivors Insurance System on the date of such conveyance may continue to participate in said system provided such teachers make employee contributions determined by the State Employees Retirement Commission to be due under the federal-state agreement. The state shall continue to pay the employer’s share of contributions determined to be due by the State Employees Retirement Commission under the federal-state agreement for such teachers pursuant to section 5-192d.

(P.A. 86-377.)



Section 5-191 - Credit for service to other states.

A member of the state employees retirement system who has been in the active full-time employment of another state or states for some past period or periods for which he has received or will receive no retirement benefit or pension and for which he cannot obtain credit for retirement purposes under any section of this chapter may receive credit for such period or periods, not to exceed ten years in the aggregate, by making contributions to the State Employees Retirement Fund, for each year of such prior service, equal to six per cent of his annual rate of compensation when he first became a full-time employee of this state, provided the state or states in which such service was rendered make similar provision for former employees of this state and provided such payment into the state employees retirement system shall be made within one year of his entry into service in this state or on or before July 1, 1966, whichever is later. When a person who has gained credit for such prior service retires, not more than one year of such out-of-state service may be counted for each two years of state service; provided, if such person has purchased more of such service than can be counted, refund of the amount paid on the extra years of service shall be made.

(February, 1965, P.A. 370, S. 1.)



Section 5-191a - Reimbursement of certain retired employees for moneys deducted from retirement allowance.

Section 5-191a is repealed, effective October 1, 2002.

(1967, P.A. 710; S.A. 02-12, S. 1.)



Section 5-192 - Credit for transferred McCook Hospital employees.

(a) Each person who was transferred to state employment under the provisions of section 5-268d of the 1967 supplement to the general statutes shall be credited for retirement purposes for his entire period of full-time service as a city employee. Credit for less than full-time service shall be determined by the State Employees Retirement Commission.

(b) There shall be transferred to the State Employees Retirement Fund from the Municipal Employees Retirement Fund such amount, for each person transferred, as the State Retirement Commission and the city of Hartford determine to be equitable by reason of the transfer of city employees to the state under the provisions of said section 5-268d.

(c) All rights, benefits and privileges to which members of the state retirement system are entitled, as well as rights, benefits and privileges conferred on state employees which relate to retirement, shall be given to those persons who have transferred to state employment under the provisions of said section 5-268d. All those persons who have so transferred shall be entitled to such accrued vacation and sick time as they earned under city employment.

(1967, P.A. 424, S. 3, 4, 5; 606, S. 1.)



Section 5-192a - Credit for state college bookstore employees.

Each employee under section 5-268d of the 1969 supplement to the general statutes shall be credited for retirement purposes under this chapter with his period of full-time service as an employee of any such bookstore upon payment into the State Employees Retirement Fund of such contributions as he would have paid if he had been a state employee during the period of such service and his salary for such service had been paid by the state, with five per cent interest on such contributions from July 1, 1968, to the date of payment.

(1969, P.A. 282, S. 2.)



Section 5-192b - Credit for previous membership in a municipal retirement system.

(a) Any person who became a member of the state employees retirement system and who previously was a member of the Connecticut municipal employees’ retirement system shall receive credit for the purpose of retirement under the provisions of this chapter for the period of his service with such municipality, provided there shall be transferred to the State Employees Retirement Fund from the Connecticut Municipal Employees’ Retirement Fund, on application of a state employee who is a member of tier I, the entire amount paid into the Connecticut Municipal Employees’ Retirement Fund by the employee as a result of the service of such employee, plus interest at the rate being paid by the Connecticut Municipal Employees’ Retirement Fund from which such amount is transferred from the date of each payment into such fund to the date such employee became a member of the state employees retirement system, such amount to be computed by the State Retirement Commission. No transfer of municipal employee contributions and interest shall be required whenever a member of the tier II plan applies for such retirement credit.

(b) On or before the first of the month following three months after June 28, 1985, any member of the tier I plan in the state employees retirement system who was previously a member of the Connecticut municipal employees’ retirement system and who, pursuant to the terms of section 7-440, withdrew all his contributions in the Municipal Employees’ Retirement Fund upon leaving municipal employment shall be credited, for retirement purposes under this chapter, with such period of prior municipal service upon payment into the State Employees Retirement Fund of an amount equal to the total of all contributions refunded to him from the Municipal Employees’ Retirement Fund plus five per cent interest on such contributions from the effective date of his withdrawal from the municipal fund to the date of his application for credit under this subsection. Such municipal service shall be considered to be active state service for the purposes of this chapter.

(c) Any member of the state employees retirement system who has prior service in a municipality, or a department of a municipality, which has not accepted the provisions of part II of chapter 113 shall receive credit for the purpose of retirement under the provisions of this chapter for the period of such service, or any portion thereof, if he complies with the requirements of either subdivision (1) or subdivision (2) of this subsection. (1) Such member may purchase credit for such service upon payment to the State Employees Retirement Fund of either two or five per cent, as appropriate, of his municipal salary for the period of such service, plus an amount determined by the Retirement Commission as necessary to fund the increased benefits payable by reason of such purchase with interest at the rate of six and one-half per cent, compounded annually, on such payment. (2) Such member may obtain credit for such service upon transfer of the entire amount paid into a municipal retirement fund by the member and the municipality during the period of such service including any earned interest, and payment of an amount determined by the Retirement Commission as necessary to fund the increased benefits payable by reason of such credit, to the State Employees Retirement Fund. Where required by a municipal ordinance or charter provision, the Comptroller may enter into a reciprocal agreement with a municipality in order to effect a transfer of funds under this subdivision. No credit shall be granted under this subsection for any period of service for which a retirement benefit is being paid by any governmental unit or where such grant would result in multiple service credit for the same period of service.

(1971, P.A. 319, S. 2; P.A. 82-377, S. 1, 3; P.A. 83-533, S. 50, 54; P.A. 84-447, S. 1, 3; P.A. 85-510, S. 25, 35.)

History: P.A. 82-377 eliminated requirement that municipal share of contributions be transferred to state employees’ retirement fund upon transfer of employee to state system; P.A. 83-533 amended section to provide that transfer of contributions is required only in the case of employees who are members of tier I; P.A. 84-447 added Subsecs. (b) and (c) which allowed any tier I member, on or before October 1, 1984, to purchase credit for prior service as a member of the municipal employees retirement system for which all contributions had been previously withdrawn and allowed members who previously worked for a nonparticipating municipality to purchase credit for such service; P.A. 85-510 amended Subsec. (b) to extend deadline for purchase of credit for prior municipal service from October 1, 1984, to the first of the month following three months after June 28, 1985.

Cited. 1 CA 454; 34 CA 510; judgment reversed, see 234 C. 424.

Subsec. (b):

Cited. 230 C. 911.



Section 5-192c - Transfer from teachers’ retirement system to state employees retirement system.

No person who has creditable service as a member of the teachers’ retirement system and who transfers, on or after July 1, 1978, to the state employees retirement system shall be entitled to benefits from said state employees retirement system until such person has been a member of and contributed to said state employees retirement system for a period of one year. If such transferee dies or becomes disabled before completion of that one year, such transfer shall be deemed to be cancelled and such person shall be deemed to be a member of the teachers’ retirement system.

(P.A. 78-208, S. 32, 35; P.A. 83-533, S. 20, 54.)

History: P.A. 83-533 added provision re death or disability of transferee.



Section 5-192d - Administration of retirement funds for teachers at E. O. Smith School.

The employer contribution for retirement benefits for teachers at the E. O. Smith School who are members of the state employees retirement system shall be included in amounts appropriated from the General Fund to miscellaneous accounts administered by the Comptroller for the state employees retirement contributions and employers’ Social Security Tax.

(P.A. 77-559, S. 1, 2; P.A. 82-472, S. 10, 183.)

History: P.A. 82-472 changed “Edwin O. Smith” to “E. O. Smith”.

See chapter 167a re Teachers’ Retirement Fund.

See Sec. 10-183p re transfers between state employees’, teachers’ and alternate retirement programs.



Section 5-192e - Application.

(a) Notwithstanding any other provision of law, the provisions of sections 5-192e to 5-192x, inclusive, shall apply to all members who first join the state employees retirement system after July 1, 1984, and members of bargaining units which are party to a collective bargaining agreement granting the right to transfer from tier I to tier II or from tier II to tier I shall have the right to effect such transfers according to the terms of the agreement upon its approval by the General Assembly in accordance with the provisions of chapter 68. The provisions of said sections shall also apply to members who rejoin the system after January 1, 1984, unless (1) the employee remains entitled to either an immediate or a deferred monthly benefit, other than a benefit arising solely from his own contributions, due to earlier participation in the system, (2) the employee’s period of prior service, as defined for purposes of tier I, is longer than the period between his date of prior severance and his date of new membership, or (3) the employee returns to state service following a period during which he was receiving disability retirement benefits under section 5-169. In any such event, such former employee shall be subject to the provisions of the tier I retirement plan.

(b) If a member is absent from state service on January 1, 1984, due to service in the armed forces of the United States, and returns to state service within ninety days, after having become entitled to release from active duty in the armed forces or after hospitalization continuing after discharge for a period of not more than one year, he shall not be deemed to have severed service for purposes of subsection (a) of this section.

(c) If a member is absent from state service on January 1, 1984, due to a leave of absence and returns to state service immediately upon the expiration of such leave, he shall not be deemed to have severed service for purposes of subsection (a) of this section.

(d) In the event that there is a conflict between the provisions of sections 5-192e to 5-192x, inclusive, and the provisions of any other law, the provisions of said sections shall govern, provided any employee in state service who is a member of the teachers’ retirement system prior to October 1, 1982, and who transfers to the state employees retirement system in accordance with subsection (h) of section 5-160, shall join tier I.

(P.A. 83-533, S. 21, 54; P.A. 85-510, S. 27, 35; P.A. 87-484, S. 5, 10.)

History: P.A. 85-510 amended Subsec. (a) to change date after which Secs. 5-192e to 5-192x, inclusive, shall apply to all members joining the retirement system from January 1, 1985, to July 1, 1985, and to include reference to collective bargaining agreements granting the right to transfer from tier II to tier I and amended Subsec. (d) to replace reference to “teacher” in state service with reference to “employee” in state service; P.A. 87-484 made technical change in Subsec. (a)(2).



Section 5-192f - Definitions.

For purposes of this chapter, the following definitions shall apply:

(a) “Year’s breakpoint” means, with respect to the calendar year in which occurs a member’s last severance from service date, ten thousand seven hundred dollars increased by six per cent each year after 1982, rounded to the nearest multiple of one hundred dollars.

(b) “Final average earnings” means the average covered earnings of a member for his three years of credited service affording the highest such average, disregarding any general temporary reduction or any reduction or nonpayment for illness or other absence which does not exceed ninety days.

(c) “Covered earnings” means the annual salary, as defined in subsection (h) of section 5-154, received by a member in a year, limited by one hundred thirty per cent of the average of the two previous years’ covered earnings. The limit does not apply to earnings for calendar years before 1984, nor for the first three full or partial calendar years of employment. The Retirement Commission may adopt regulations in accordance with chapter 54 determining the procedures to be followed when the member was not employed on a full-time basis for the entire two previous years used to develop such limit.

(d) “Hazardous duty member” means a member who is a state policeman in the active service of the Division of State Police within the Department of Emergency Services and Public Protection, who is engaged in guard or instructional duties at the Connecticut Correctional Institution, Somers, the Connecticut Correctional Institution, Enfield-Medium, the Carl Robinson Correctional Institution, Enfield, the John R. Manson Youth Institution, Cheshire, the Connecticut Correctional Institution, Niantic, the Connecticut Correctional Center, Cheshire or the community correctional centers, who is an employee of the Whiting Forensic Division or its predecessor institutions with direct and substantial patient contact, who is a detective, chief inspector or inspector in the Division of Criminal Justice or chief detective, who is employed as a correctional counselor, correctional counselor supervisor, parole officer or parole supervisor or in a comparable job classification by the Board of Pardons and Paroles, or who has been designated as a hazardous duty member pursuant to the terms of a collective bargaining agreement.

(e) “Tier I plan” means the plan set out in sections 5-157 to 5-192d, inclusive.

(f) “Tier II plan” means the plan set out in sections 5-192e to 5-192x, inclusive.

(g) “State employment” means employment with state-aided institutions, any position in state government, including any position funded wholly or partially by the federal government, and any other employment which, prior to January 1, 1984, would have resulted in coverage under the tier I plan. All references to “state” shall include such positions and employment.

(h) “Severance from service date” means an employee’s date of retirement, death, resignation or termination for cause from the state, or except as otherwise provided in section 5-192i, the first anniversary of the first day of a period in which he remains absent from service, without pay, with the state, for any reason other than retirement, death, resignation or termination for cause, whichever is earlier.

(P.A. 83-533, S. 22, 54; P.A. 85-510, S. 28, 35; P.A. 86-186, S. 4; P.A. 87-282, S. 4; 87-484, S. 6, 10; P.A. 95-257, S. 20, 58; P.A. 97-256, S. 5; P.A. 01-80, S. 12; P.A. 04-234, S. 2; P.A. 11-51, S. 134.)

History: P.A. 85-510 redefined “hazardous duty member” to include any person who has been designated as a hazardous member pursuant to the terms of a collective bargaining agreement; P.A. 86-186 amended Subdiv. (d) to change the name of the Connecticut Correctional Institution, Enfield to the Connecticut Correctional Institution, Enfield-Medium, to add the Connecticut Correctional Institution, Enfield-Minimum and the Connecticut Correctional Center, Cheshire and to change the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 87-282 amended Subdiv. (d) to change the name of the Connecticut Correctional Institution, Enfield-Minimum to the Carl Robinson Correctional Institution, Enfield; P.A. 87-484 revised table in Subdiv. (a); P.A. 95-257 replaced “Whiting Forensic Institute” with “Whiting Forensic Division”, effective July 1, 1995; P.A. 97-256 amended Subdiv. (d) to include a member who is employed as a correctional counselor, correctional counselor supervisor, parole officer or parole supervisor or in a comparable job classification by the Board of Parole; P.A. 01-80 deleted specific breakpoints for years prior to the year 2000; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subdiv. (d), effective July 1, 2004; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subdiv. (d), effective July 1, 2011.



Section 5-192g - Eligibility and membership.

(a) Membership in the tier II plan shall be required for each state employee, whether or not exempt from the classified service, appointed after January 1, 1984, unless specifically excluded in this section or unless section 5-192e mandates coverage under the tier I plan. Except as indicated in subsection (d) of this section, membership commences on the later of the first day of employment or July 7, 1983.

(b) Membership in the tier II plan shall be required for each employee in state service on June 30, 1982, who had not previously been a member of the state employees retirement system, and who had not previously elected to become a member of the state employees retirement system or any other Connecticut retirement plan, unless specifically excluded in this section.

(c) Teachers not in state service are not eligible for membership in the tier II plan.

(d) Any teacher or professional staff member as described in subsection (g) of section 5-160, first employed on or after January 1, 1984, shall be covered under the tier II plan unless he is eligible for and elects membership within six months after employment in the teachers’ retirement system or an alternate retirement program. In the absence of such an election, membership hereunder shall be retroactive to the first day of employment. Any such individual shall be a member in only one of the three systems or programs.

(e) Members of the judiciary eligible for retirement under the provisions of section 51-50 or section 51-50a are not eligible for membership in the tier II plan unless they elect to remain or be reinstated as members of the state employees retirement system under section 5-192h.

(f) Membership in the tier II plan shall be required for each employee of the Connecticut Institute for Municipal Studies unless specifically excluded in this section or unless section 5-192e mandates coverage under the tier I plan.

(P.A. 83-533, S. 23, 54; P.A. 93-429, S. 5, 7; P.A. 02-140, S. 6.)

History: P.A. 93-429 added Subsec. (f) to extend membership in the state’s tier II retirement plan to employees of the Connecticut Institute for Municipal Studies, effective July 1, 1993; P.A. 02-140 amended Subsec. (f) by deleting reference to Sec. 1-135, effective July 1, 2002.



Section 5-192h - Election by judges.

(a) Any person who is appointed a judge of the Supreme Court or Superior Court and who has at the time of his appointment at least ten years of credited service under the tier II plan may, at any time within ten years after initial appointment as a judge to any such courts, elect to remain, or, if he has withdrawn from the tier II plan, to be reinstated as a member of the tier II plan in lieu of participation in the benefits of sections 51-49 to 51-50b, inclusive, and 51-51, and to receive credit for retirement purposes for the period of service as such a judge. Any contributions made under section 51-50b by any such judge prior to such election shall be paid from the judges and compensation commissioners’ retirement system to such judge. Such judge shall be credited, for purposes of retirement under the tier II plan with the period of his service as a judge. No election under this section or under section 5-166a may be made by a tier II member other than one with at least ten years of credited service under the tier II plan.

(b) Notwithstanding the provisions of subsection (a) of this section, any retired state employee who is appointed a judge and who resigns prior to retirement as a judge shall not receive a reduction in the amount of retirement income or retirement benefits that he would have received had he remained a retired state employee, including any cost of living allowances granted to retired state employees.

(P.A. 83-533, S. 24, 54.)



Section 5-192i - Vesting service.

(a) Except as otherwise provided in this section, vesting service is all service with the state commencing on the employee’s employment commencement date or reemployment commencement date and ending on his severance from service date. The employment commencement date is that date on which the employee first works an hour for which he is paid or entitled to payment by the state. An employee’s reemployment commencement date is that date after his severance from service date on which the employee first works an hour for which he is paid or entitled to payment by the state. If any employee resigns or is terminated for cause and he is subsequently reemployed within twelve months, the period between his severance from service date and the date of his reemployment shall be included in his vesting service, except that if he resigns or is terminated for cause during a period of absence from service for other reasons, as aforesaid, vesting service shall be recognized for the period from his severance from service date to the date of his reemployment only if he is reemployed within twelve months of the first day of such absence. A break in service shall occur if an employee is not reemployed within one year after a severance from service date. A permanent break in service occurs if there has been a break in service, the employee is not vested under section 5-192o, and the period from his severance from service date to his reemployment commencement date equals or exceeds his vesting service prior to his severance from service date. In the event of a permanent break in service, any period prior to the permanent break in service shall be excluded from the employee’s vesting service. In the event of a break in service which is not permanent, any period prior to such break in service shall be included in the employee’s vesting service.

(b) If an employee is absent from the service of the state because of service in the armed forces of the United States and if he returns to the service of the state within ninety days after becoming entitled to release from active duty in the armed forces or after hospitalization continuing after discharge for a period of not more than one year, such absence shall not count as a break in service. The period of any such absence shall be considered as vesting service.

(c) A period during which an employee is on a leave of absence approved by the state or otherwise granted pursuant to the terms of the appropriate collective bargaining agreement shall not be considered as a break in service. No vesting service shall be granted for such a period except as specifically indicated in this section.

(d) Any teacher, as defined in section 10-183b, in state service who is employed for a full academic year, equivalent to at least ten months credited service, shall be deemed to be employed for the entire year. Any such teacher who has completed the work obligations of his appointment period and who retires after May first, but before September first, shall receive, upon retirement, credit for the entire appointment year and the remaining biweekly payments due for the entire appointment year, together with any amounts held back previously.

(e) A member who is or has been granted a leave of absence without pay to pursue a course of study which is connected with the work of the agency and which is for the purpose of increasing his proficiency in his position may count up to four years of the period of the leave as vesting service and such leave shall in no event be treated as a severance from service.

(f) If an employee is absent from the service of the state due to a work-related injury or disease for which periodic workers’ compensation cash benefits are payable, the period of such absence shall not count as a break in service and shall be considered vesting service.

(g) In no event will more than one year of vesting service be granted for any twelve calendar months.

(h) Subject to the requirements indicated in this subsection, vesting service may include employment with another state or states. A member of the tier II plan who has been in the active full-time employment of another state or states for some past period or periods for which he has received and will receive no retirement benefit or pension shall receive vesting service for such period or periods, not to exceed ten years in the aggregate, provided the state or states in which such service was rendered make similar provision for former employees of this state. If such member had received a lump sum payment, other than his contributions and interest thereon, from such other state or states in lieu of a retirement benefit, he shall not be eligible to receive credit under this subsection. When a person who has gained credit for such prior service retires, not more than one year of such out-of-state service may be counted for each two years of state service.

(i) A member who served as a member of the General Assembly shall receive vesting service for such periods of service, subject to the provisions of subsections (a) and (g) of this section.

(j) Subject to the requirements of this subsection, vesting service shall also include service in time of war, as defined in section 27-103, and up to three years of national emergency service, as defined by law, for normal, hazardous duty and early retirements. A member of the tier II plan who has performed service in time of war or national emergency service may receive vesting service for the period of such service, provided the member who has performed such service has not received and will not receive a pension for such period or periods, and provided further that such vesting service shall not exceed ten years in the aggregate. To receive such service credit, a member shall apply to the Retirement Commission within one year of his commencement of state service or within one year of June 22, 1992, whichever is later.

(P.A. 83-533, S. 25, 54; P.A. 85-502, S. 6, 9; 85-510, S. 26, 35; P.A. 92-226, S. 2, 28.)

History: P.A. 85-502 added Subsec. (i) providing that a member who served as a member of the general assembly shall receive vesting service for such periods of service, subject to the provisions of Subsecs. (a) and (g); P.A. 85-510 amended Subsec. (a) by adding provision that in the event of a break in service which is not permanent, any period prior to such break in service shall be included in the employee’s vesting service; P.A. 92-226 added Subsec. (j) re vesting service for service in time of war and national emergency service.



Section 5-192j - Credited service.

(a) All vesting service rendered on or after October 1, 1982, by a member of the tier II plan shall be credited service under the plan. Any period of absence recognized as service under subsection (b) or (e) of section 5-192i, shall, however, be excluded from an employee’s credited service unless it is included under subsection (b) of this section. Any period between a severance from service date and a reemployment date which is recognized as vesting service under subsection (a) of section 5-192i shall be excluded from credited service.

(b) Credited service shall include any period of service in the armed forces of the United States which is included in a member’s vesting service pursuant to subsection (b) of section 5-192i, except that no credit shall be given hereunder for any military service beyond a total period of the employee’s compulsory service, if any, plus three years.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, any vesting service granted pursuant to subsections (h) and (i) of section 5-192i shall also be included as credited service, provided the requirements of the applicable subsection are met.

(d) Subject to the requirements of this subsection, credited service shall also include war service, as defined in section 27-103, and up to three years of national emergency service, as defined by law, for normal, hazardous duty and early retirements. A member of the tier II plan who has performed war service or national emergency service may receive credited service for the period of such service, provided the member who has performed such service has not received and will not receive a pension for such period or periods, and provided further that such credited service not exceed ten years in the aggregate. To receive such service credit, a member shall apply to the Retirement Commission within one year of his commencement of state service.

(e) Credited service shall include any period of municipal service while a member of the Connecticut municipal employees’ retirement system, provided the tier II member claiming credit for such service (1) has at least ten years of vesting service under the tier II plan, and (2) has not received and will not receive any retirement allowance from the municipal system for such years of municipal service.

(P.A. 83-533, S. 26, 54; P.A. 85-502, S. 7, 9; 85-510, S. 29, 35.)

History: P.A. 85-502 amended Subsec. (c) to provide that vesting service granted pursuant to Sec. 5-192i(i) shall be included as credited service and made technical change; P.A. 85-510 amended Subsec. (d) to provide that credited service shall also include “up to three years of national emergency service, as defined by law,” and to make technical changes and added Subsec. (e) re credit for municipal service while a member of the Connecticut municipal employees’ retirement system.



Section 5-192k - Part-time employees; eligibility; computation of benefits.

(a) For purposes of determining eligibility for benefits for part-time employees under sections 5-192l, 5-192m, 5-192o and 5-192p, a member’s part-time service shall be treated as full-time service.

(b) For purposes of computing the retirement benefit payable to a member whose service consists solely of part-time service without variation in the number of hours worked during all periods of his state service, such member’s service shall be treated as full-time service.

(c) For purposes of computing the retirement benefit payable to a member whose service consists of part-time and full-time service or whose service consists of part-time service rendered in different proportions to a full-time schedule, such member’s years of service and average salary shall be proportionately adjusted to produce a retirement benefit equivalent to that payable if his service had been rendered at an unvarying rate.

(P.A. 83-533, S. 27, 54.)



Section 5-192l - Normal retirement.

(a) Each member of tier II who has attained age sixty-five and has completed ten or more years of vesting service may retire on his own application on the first day of any future month named in the application. Benefits shall be payable from that date provided the member is no longer in state employment.

(b) Each member of tier II who has attained age seventy and has completed five or more years of vesting service shall be retired on the first day of the month coincident with or, otherwise, immediately following his seventieth birthday, except as provided in subsection (e) of this section.

(c) Each member of tier II referred to in subsections (a) and (b) of this section shall receive a monthly retirement income beginning on his retirement date equal to one-twelfth of one and one-third per cent of his final average earnings plus one-half of one per cent of his final average earnings in excess of the year’s breakpoint, the sum multiplied by the number of years of his credited service and fractions thereof. The year’s breakpoint for a member shall be conclusively determined based upon the calendar year in which occurred the last severance from service of the member. If a member has more than one severance from service date due to reemployment, such reemployment cannot result in a smaller benefit than would have been payable had he not been reemployed. Notwithstanding any other provision of sections 5-192e to 5-192x, inclusive, to the contrary, if a member’s date of retirement, disability, death or termination occurs in the first six months of any calendar year, his monthly retirement income shall in no event be less than that which would have been payable had his date of retirement, disability, death or termination occurred as of December thirty-first of the prior year, and had his final average earnings, credited service, and breakpoint been determined as of that date. No retroactive payments shall be paid because of such minimum, and his actual date of retirement, disability, death or termination shall be utilized for all other purposes of the tier II plan.

(d) For each member referred to in subsections (a) and (b) of this section who has completed twenty-five or more years of vesting service, the monthly retirement income shall be the greater of the amount calculated under subsection (c) of this section or (1) if retirement occurs before July 1, 1983, $200; (2) if retirement occurs on or after July 1, 1983, and on or before June 30, 1984, $220; (3) if retirement occurs on or after July 1, 1984, and on or before June 30, 1985, $240; (4) if retirement occurs on or after July 1, 1985, and on or before June 30, 1986, $260; (5) if retirement occurs on or after July 1, 1986, and on or before June 30, 1987, $280; (6) if on or after July 1, 1987, $300.

(e) Retirement on the first day of the month on or after the member’s seventieth birthday is mandatory regardless of whether he is eligible for a retirement income under this section except:

(1) A department head, as defined in section 4-5, or any commissioner appointed to office in the executive branch by the Governor with or without the approval of the General Assembly or either branch thereof, who reaches his retirement date, namely, the first day of the month on or after his seventieth birthday, during the term for which he is appointed, may continue in office after such retirement date until the expiration of such term. Any such person who had reached such date prior to his reappointment as such commissioner may serve for the term for which he is so reappointed.

(2) A member who has reached the retirement age of seventy may be continued in his position in state service, if such continuation is approved by the Commissioner of Administrative Services. The appointing authority requesting such continuation shall certify in writing to the Commissioner of Administrative Services that the continuation is desirable for the efficient conduct of the state’s business and that the member is able and qualified to perform the work required. Approval by the Commissioner of Administrative Services of such continuation shall be for a period of one year, which may be renewed by said commissioner upon request by the appointing authority.

(3) A member who is a teacher, instructor, principal, superintendent, or supervisor employed by the State Board of Education or any state institution, and who has reached the retirement age of seventy may be continued in his position of state service to the end of the fiscal year in which his seventieth birthday falls, without the approval of the Commissioner of Administrative Services.

(4) A department head, head of an institution, or administrator of a state fund may be continued as provided in subdivision (2) of this subsection. A continuation of such employee beyond the age of seventy-three shall be requested by the appointing authority in writing and shall require the approval of the Governor.

(5) A duly appointed and acting messenger or assistant messenger of any constituent court of the Judicial Department who has reached his retirement age of seventy may be reemployed, pursuant to section 51-78, in the service of the court in which he has been a messenger at the salary paid him at the time of his retirement. Such reemployment shall continue until such time as the judges of said court terminate the same. Subdivision (2) of this subsection does not apply to any such messenger.

(6) Except as provided in section 5-192v, the existing retirement rights of a member continued under this section after his retirement date shall not be affected by such continuation, and additional retirement rights shall accrue to him. The provisions of chapter 67 dealing with examinations, certifications, and appointments to and separations from the service shall not apply to any such member.

(P.A. 83-533, S. 28, 54.)



Section 5-192m - Early retirement.

(a) Each member of tier II who has attained age fifty-five and has completed ten or more years of vesting service, shall be retired on his own application on the first day of any future month named in the application. Benefits shall be payable from that date provided the member is no longer in state employment.

(b) Each member referred to in subsection (a) of this section shall receive a monthly retirement income beginning on his retirement date equal to the benefit provided in subsection (c) of section 5-192l based on his final average earnings and credited service at the member’s retirement date, but then permanently reduced by one-half of one per cent for each month his retirement precedes his attainment of age sixty-five.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, for each member referred to in subsection (a) of this section who has completed twenty-five or more years of vesting service, the monthly retirement income shall be the greater of the amount calculated under subsection (b) of this section or (1) if retirement occurs before July 1, 1983, $200; (2) if retirement occurs on or after July 1, 1983, and on or before June 30, 1984, $220; (3) if retirement occurs on or after July 1, 1984, and on or before June 30, 1985, $240; (4) if retirement occurs on or after July 1, 1985, and on or before June 30, 1986, $260; (5) if retirement occurs on or after July 1, 1986, and on or before June 30, 1987, $280; (6) if on or after July 1, 1987, $300.

(P.A. 83-533, S. 29, 54.)



Section 5-192n - Hazardous duty retirement.

(a) Each “hazardous duty member” who has completed twenty-five years of credited service while a hazardous duty member may be retired on his own application on the first day of any future month named in the application. For this purpose, leaves of absence, military service, and any other period of nonstate employment which is included as credited service shall be deemed credited service while a hazardous duty member only if state employment as a hazardous duty member immediately precedes and immediately succeeds such period of nonstate employment.

(b) Each member referred to in subsection (a) of this section shall receive a monthly retirement income beginning on his retirement date equal to the greater of one-twelfth of two per cent of his final average earnings multiplied by his years of credited service whether while a hazardous duty member or otherwise or (1) if retirement occurs before July 1, 1983, $200; (2) if retirement occurs on or after July 1, 1983, and on or before June 30, 1984, $220; (3) if retirement occurs on or after July 1, 1984, and on or before June 30, 1985, $240; (4) if retirement occurs on or after July 1, 1985, and on or before June 30, 1986, $260; (5) if retirement occurs on or after July 1, 1986, and on or before June 30, 1987, $280; (6) if on or after July 1, 1987, $300.

(P.A. 83-533, S. 30, 54.)



Section 5-192o - Deferred vested retirement.

(a) A member of tier II who terminates before he is eligible for retirement, but after completing ten years of vesting service, shall be eligible for a vested retirement income calculated as described in subsection (c) of section 5-192l commencing upon reaching his sixty-fifth birthday. Alternatively, the member can elect to receive a retirement income commencing any time after his fifty-fifth birthday which is equal to the income that would be paid at age sixty-five, reduced by one-half of one per cent for each month the benefit commencement date precedes the member’s sixty-fifth birthday.

(b) A member of tier II who has attained the age of seventy and completed at least five years of vesting service shall be vested in his retirement benefit under section 5-192l.

(c) A member of tier II who has completed twenty-five years of credited service while a hazardous duty member shall be vested in his retirement benefit under section 5-192n. For this purpose, leaves of absence, military service, and any other period of nonstate employment which is included as credited service shall be deemed credited service while a hazardous duty member only if state employment as a hazardous duty member immediately precedes and immediately succeeds such period of nonstate employment.

(d) Notwithstanding the provisions of subsections (a), (b) and (c) of this section, if the member had completed at least twenty-five years of vesting service at the time of termination, the retirement income actually payable at any time after the member’s fifty-fifth birthday shall in no event be less than: (1) If retirement occurs before July 1, 1983, $200; (2) if retirement occurs on or after July 1, 1983, and on or before June 30, 1984, $220; (3) if retirement occurs on or after July 1, 1984, and on or before June 30, 1985, $240; (4) if retirement occurs on or after July 1, 1985, and on or before June 30, 1986, $260; (5) if retirement occurs on or after July 1, 1986, and on or before June 30, 1987, $280; (6) if on or after July 1, 1987, $300.

(P.A. 83-533, S. 31, 54.)



Section 5-192p - Disability retirement.

(a) If a member of tier II, while in state service, becomes disabled as defined in subsection (b) of this section, prior to age sixty-five, he is eligible for disability retirement if the member has completed at least ten years of vested service. If a member of tier II, while in state service, becomes so disabled as a result of any injury received while in the performance of his duty as a state employee, he is eligible for disability retirement, regardless of his period of state service or his age.

(b) A member is disabled for the first twenty-four months if he is permanently unable to continue to render the service in which he has been employed. Disability retirement continues thereafter only if such member is totally disabled for any suitable and comparable job.

(c) The member who is eligible for disability retirement shall receive a monthly retirement income of one-twelfth of one and one-third per cent of final average earnings, plus one-half of one per cent of final average earnings in excess of the year’s breakpoint, the sum multiplied by the greater of the credited service he would have at age sixty-five if he continued to work until that age, but limited to a maximum of thirty years, or his credited service earned to date of disability retirement.

(d) Notwithstanding the provisions of subsection (c) of this section, the following maximum benefit limitation shall apply. In order to verify the operation of the maximums, it shall be a condition precedent to receipt of any disability benefits under this section that a member authorize the Social Security Administration to provide the Retirement Commission, on an ongoing basis, any information with regard to covered earnings or Social Security benefits payable. In the event both of the maximums indicated below apply, the lesser disability benefit shall be payable. Such maximums shall be subject to reexamination annually, as indicated in subsection (e) of this section.

(1) The disability benefit provided under this subsection shall not exceed (A) one hundred per cent of the member’s final average earnings or the rate of salary of the member on date of disability, whichever is greater, less (B) any periodic cash benefit payments being made to a member under the Workers’ Compensation Act, less (C) any federal disability Social Security benefits both primary and family paid on account of the member’s Social Security earnings history, less (D) all outside earned salary or wages unless the Retirement Commission determines that such salary or wages are being paid as part of the rehabilitation of the disabled member. Any such determination that such earned salary or wages is for rehabilitation must be reapproved by the Retirement Commission no less frequently than every eighteen months, or the offset shall apply. The offset for workers’ compensation and federal Social Security disability benefits shall apply when such benefits commence even if such benefits initially commence after the member’s disability retirement date.

(2) The disability benefit provided under this subsection shall not exceed (A) eighty per cent of the greater of the member’s final average earnings or the rate of salary of the member on the date of disability, less (B) any periodic cash benefit payments being made to a member under the Workers’ Compensation Act, less (C) any federal disability Social Security benefits, both primary and family being paid on account of the member’s Social Security earnings history. The offsets shall apply when such benefits commence even if such benefits initially commence after the member’s disability retirement date.

(3) The offsets for workers’ compensation and federal Social Security disability benefits shall be reduced by the amount of any attorney’s fees a member incurs to obtain such benefits.

(e) As of each anniversary date of such retired employee, as provided in section 5-192s, the benefits provided under this section shall be subject to the following adjustments:

(1) The benefits provided in subsection (c) of this section shall be subject to the increase provided in section 5-192s;

(2) The net maximum benefit provided in subdivision (2) of subsection (d) of this section shall be subject to the increase provided in section 5-192s;

(3) This subdivision shall apply only to the maximum benefit provided in subdivision (1) of subsection (d) of this section which shall only be considered if the member has outside earned salary or wages. The salary as described in subparagraph (A) of subdivision (1) of subsection (d) of this section shall be increased by the percentage compensation increase that would have applied to an employee in the position and “step” of the member at the date of disability had that employee continued to be employed and continued automatic progression to the maximum “step” for his classification. On the date of recomputation of the benefits, the offsets for workers’ compensation and federal Social Security shall be increased by the lesser of that same percentage or the percentage increase granted under the cost-of-living provision of the Workers’ Compensation Act and the Social Security Act respectively. This offset amount shall be adjusted to reflect any change in these benefits other than those resulting from the cost-of-living provisions of the Workers’ Compensation Act or the Social Security Act. In no case will the offset be greater than the actual benefits paid. Outside earned salary or wages shall reflect actual amounts earned during the preceding calendar year. In no event shall the application of this subdivision and subdivision (1) of subsection (d) of this section result in an income from all sources that would be less than the income that would have been paid had the member remained in state service and progressed to the maximum “step” for his classification;

(4) Except as specifically indicated in the preceding subdivision (3) of this subsection, the maximum disability income determined under subsection (d) of this section will not be affected, when the workers’ compensation benefits or the Social Security benefits are increased by cost-of-living provisions in the Workers’ Compensation Act or the Social Security Act; and

(5) The maximum disability income under subdivision (2) of subsection (d) of this section will be recalculated if either the workers’ compensation benefits or the Social Security benefits are decreased or discontinued. Any such recalculated maximum shall not reflect any increases arising after the initial application of the offset because of the cost-of-living provisions in the Workers’ Compensation Act or the Social Security Act except as specifically indicated in subdivision (3) of this subsection.

(f) The board of physicians appointed pursuant to section 5-169 shall be utilized for purposes of determination of any applicant’s entitlement.

(g) No reconsideration of a decision concerning eligibility for a disability retirement allowance or the prior discontinuance of such allowance shall be made by the board unless a member, upon application to the board for a redetermination, discloses additional facts concerning his condition at the date of termination of employment or at the time of discontinuance as appropriate.

(h) Retirement income being paid for disability retirement shall be discontinued if the member recovers from such disability prior to reaching what would have been his normal retirement date. In such event, such member shall receive credit for both vesting and credited service purposes for the years he was disabled, subject to a maximum total credit of thirty years or actual years of service to date of disability, whichever is greater. Unless such member has been reemployed, he shall then be deemed to have retired on normal or early retirement, if eligible, or retain a vested right to a deferred pension, if eligible.

(i) If a member is entitled to disability compensation under section 5-142 such member shall continue to earn vesting service and credited service, provided such member has not retired. After retirement, if benefits continue to be payable under section 5-142, the disability retirement benefits under this section shall be payable only if larger. In such event, the benefits under this section shall be temporarily reduced by the amount of benefits payable under section 5-142 for the period of receipt of benefits under section 5-142.

(P.A. 83-533, S. 32, 54; P.A. 84-411, S. 7, 8; P.A. 85-510, S. 18, 35; P.A. 05-208, S. 2.)

History: P.A. 84-411 amended Subsec. (c) to clarify that monthly income is based on “one-twelfth” of 1.33% of final average earnings; P.A. 85-510 amended Subsec. (a) by deleting provision that a member who becomes disabled prior to age 65 is eligible for disability retirement if the disability was a result of an injury received in the performance of his duty as a state employee, or the member has completed at least 10 years of vested service and substituting provisions that a member who becomes disabled prior to age 65 is eligible for disability retirement if the member has completed at least 10 years of state service, and a member who becomes disabled as a result of an injury received in the performance of his duty as a state employee is eligible for disability retirement, regardless of his period of state service or his age; P.A. 05-208 amended Subsec. (d) by making a technical change and adding new Subdiv. (3) requiring offsets for workers’ compensation and Social Security benefits to be reduced by attorney’s fees incurred to obtain those benefits, effective July 1, 2005.

See Sec. 18-101e re calculation of disability retirement income for correction officers upon designation of extraordinary circumstances.



Section 5-192q - Optional forms of retirement income.

(a) A member of tier II may elect one of the following optional forms for retirement income by filing with the Retirement Commission a written election on a form provided by the commission. A member who has been married at least one year will be presumed to elect the option offered under subdivision (1) of this subsection unless a contrary election is made by the member. All other members will be presumed to elect the option offered under subdivision (4) of this subsection unless a contrary election is made by the member. Any election or change of election must be filed before retirement income payments begin. No option shall be effective until a member has retired, and in the event a member dies prior to the date benefits would have commenced, any election of an option shall be deemed cancelled except as provided in subsection (c) of section 5-192r. The amount of income that will be paid under the options will be determined by multiplying the retirement income as determined under sections 5-192l to 5-192p, inclusive, as applicable, by the actuarially equivalent option factors last adopted by the Retirement Commission. Such factors shall be identical to those provided under section 5-165 unless the Retirement Commission shall determine otherwise. The factors may be periodically adjusted upward or downward by the Retirement Commission to reflect changing interest, mortality, or election of option patterns, provided that they shall be reviewed and adjusted by January 1, 1985. Any such changes shall apply only to members whose benefits commence after the effective date of adoption of such factors. The retirement options are as follows: (1) A reduced amount payable to the member for his lifetime, with the provision that after his death his spouse, if surviving, shall be entitled to receive a lifetime income equal to fifty per cent of the reduced monthly amount payable to the member; (2) a reduced amount payable to the member for his lifetime, with the provision that after his death, his contingent annuitant shall be entitled to receive a lifetime income equal to either fifty or one hundred per cent of the reduced amount payable to the member; (3) a reduced amount payable to the member for his lifetime, with the provision that if he shall die within either a ten or twenty-year period following the date his retirement income commences, whichever is selected by the member, the reduced amount continues to his contingent annuitant for the balance of the ten or twenty-year period, respectively; or (4) an amount payable to the member for his lifetime, with no payments continuing after the member’s death.

(b) Notwithstanding the provisions of subsection (a) of this section, a temporary minimum shall apply whenever the Retirement Commission adopts revised factors which could result in a smaller benefit to a member than would have been payable under the previously existing factors. Such minimum shall be determined as follows: (1) The benefit the member had earned as of the date of the change in factors shall be calculated, based on his final average earnings and credited service or based on his vesting service as of that date; (2) any early retirement reduction in such benefit shall be based upon his age as determined on the date benefits will commence, and his type of retirement; and (3) the option factor shall be determined utilizing the factors in effect prior to such change, but based on appropriate ages as of the date benefits will commence. If such minimum results in a larger benefit, the larger benefit shall be payable.

(P.A. 83-533, S. 33, 54.)



Section 5-192r - Spouse’s allowance; preretirement death benefits.

(a) If a member of tier II who is continuing to earn vesting service or who is on a leave authorized by the state or otherwise granted pursuant to the terms of the appropriate collective bargaining agreement, dies after either (1) completion of the age and service requirements for retirement under section 5-192l, 5-192m or 5-192n, or (2) completion of twenty-five years of vesting service, his spouse, provided they have been lawfully married for at least the twelve months preceding his death, shall receive a lifetime income in an amount equal to fifty per cent of the retirement income that the member would have been entitled to if he had retired the day he died, and had his benefit been paid under the option specified in subdivision (1) of subsection (a) of section 5-192q. If such member was not eligible to retire at the time of his death, such benefit shall be calculated as if he had reached age fifty-five, but based on his credited service and final average earnings at his date of death. The first payment shall be made as of the first day of the month coincident with or, otherwise, next following his date of death.

(b) If a member who has either terminated with at least twenty-five years of service or retired pursuant to section 5-192l, 5-192m or 5-192n, but whose benefits in either event are being deferred, dies prior to the commencement date of his benefits, his spouse, provided they have been lawfully married for at least the twelve months preceding his death, shall receive a lifetime income equal to fifty per cent of the retirement income that the member would have been entitled to if his benefits had commenced the day he died, with such benefits being paid under the option specified in subdivision (1) of subsection (a) of section 5-192q. If such member had not reached age fifty-five at the date of his death, such benefit shall be calculated as if he had reached age fifty-five. The first payment shall be made as of the first day of the month coincident with or, otherwise, next following his date of death.

(c) If a member who has completed the age and service requirements for retirement under section 5-192l, 5-192m or 5-192n and who has elected to receive his retirement benefits under subdivision (2) or (3) of subsection (a) of section 5-192q, dies prior to the effective date of commencement of benefits but within ninety days after he first elects to receive his retirement benefits under either of said subdivisions, then his beneficiary or contingent annuitant shall receive an income in an amount equal to the benefit that would have been payable to the survivor had the member retired the day he died and had his benefit been paid under the option he had elected at the time of his death. This subsection shall not apply after ninety days after the date the member first elects to receive his benefit under either of said subdivisions. In the event that income payments to a surviving beneficiary or contingent annuitant are payable under this subsection, such payments shall be in lieu of payments under subsections (a) and (b) of this section.

(P.A. 83-533, S. 34, 54.)



Section 5-192s - Tier II cost of living adjustment.

Each member who has retired under the tier II plan and who is receiving benefits, each spouse or contingent annuitant receiving income under an option specified in section 5-192q, and each spouse or contingent annuitant receiving benefits under section 5-192r, shall be eligible for an annual three per cent cost-of-living allowance increase commencing on the first anniversary date following the completion of nine months of retirement. Such cost-of-living allowance increase shall be computed on the basis of the retirement allowance to which such employee was entitled on the day preceding his latest anniversary date. The anniversary date of such employee shall be the first day of January or the first day of July following completion of nine months after the effective date of retirement. If the member was not covered by Social Security, for at least half of the period of his vesting service and the member, spouse, or contingent annuitant receiving benefits has attained age sixty-two, the cost-of-living allowance increase shall be six per cent. If on any applicable anniversary date, the Retirement Commission determines that the National Consumer Price Index for urban wage earners and clerical workers for the previous twelve-month period has increased less than the cost-of-living allowance increase provided by this section, the cost-of-living allowance increase shall be equal to the percentage change in such index, provided such cost-of-living allowance increase shall not be less than three per cent. In addition, a member’s benefit may be increased by the Retirement Commission as provided in subsection (b) of section 5-162h. If a member’s benefit under section 5-192p is changed under subsection (f) of said section, the new benefit will be increased by all the cost-of-living allowances that had applied to the member’s previous benefit.

(P.A. 83-533, S. 35, 54.)



Section 5-192t - Survivorship benefits.

(a) No member of the tier II plan, other than any member of the Division of State Police within the Department of Emergency Services and Public Protection, shall be entitled to benefits under section 5-144 or sections 5-146 to 5-151, inclusive. Survivorship benefits shall be paid only as provided in section 5-192r and in this section.

(b) If any member of tier II other than a state police officer sustains an injury while acting within the scope of his employment, which injury is not the result of his own wilful or wanton act, and dies as a result of such injury, and a spouse and a dependent child or children under eighteen years of age survive him, the sum of one hundred thousand dollars shall be paid in equal monthly installments over a period of not less than ten years to such employee’s spouse, provided any such payments shall terminate on the death or remarriage of such spouse within said ten-year period, and fifty dollars a month shall be paid for each dependent child under eighteen years of age, payable to such spouse or the guardian of such child or children until such child or children reach eighteen years of age. If such employee leaves a spouse and no child or children under eighteen years of age, the sum of fifty thousand dollars shall be paid in equal monthly installments over a period of not less than ten years, to such spouse, provided any such payments shall terminate on the death or remarriage of such spouse within such ten-year period. If such employee leaves no spouse and no child or children under eighteen years of age but leaves a parent or parents dependent upon him, the sum of fifty thousand dollars shall be paid to such employee’s parent or parents in equal monthly installments over a period of not less than ten years, provided, on the death of one such parent, the surviving parent shall continue to receive the entire monthly payments under the provisions of this section and provided such payments shall cease on the death of both such parents during such ten-year period.

(P.A. 83-533, S. 36, 54; P.A. 85-510, S. 9, 35; P.A. 98-263, S. 11, 21; P.A. 11-51, S. 134.)

History: P.A. 85-510 amended Subsec. (a) to except members of the division of state police from the provision that no member of tier II shall be entitled to benefits under Sec. 5-144 or Secs. 5-146 to 5-151, inclusive, and to delete phrase “nor shall any such member be required to contribute as provided in section 5-148” (repealed by P.A. 85-510); P.A. 98-263 amended Subsec. (b) to increase benefits payable to surviving spouse, dependent children and dependent parents over ten-year rather than five-year period, effective July 1, 1998, and applicable to any death occurring on or after January 1, 1998; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 5-192u - Tier II member contributions not required.

No contributions are required of members of the tier II plan for their retirement benefits.

(P.A. 83-533, S. 37, 54.)



Section 5-192v - Retirement credit of reemployed retired members.

(a) Any person who has retired from the service of the state under any provision of the tier II plan and who is reemployed on a permanent basis shall resume membership in the tier II plan and shall receive credit for service for the period of such reemployment.

(b) No member reemployed under this section or otherwise reentering state service shall receive a retirement income during such member’s reemployment or other state service except (1) if such member’s services are rendered for not more than ninety working days in any one calendar year, provided that any member reemployed for a period of more than ninety working days in one calendar year shall reimburse the state retirement fund for retirement income payments received during such ninety working days; (2) if such member’s services are as a member of the General Assembly, such member’s retirement income payments shall not be suspended; or (3) if such member’s preretirement services which counted towards such member’s retirement are other than as a special deputy sheriff pursuant to chapter 78, and if such member’s postretirement services are as a special deputy sheriff or, on and after December 1, 2000, as a judicial marshal, and such member was employed as a special deputy sheriff on July 1, 1999.

(c) Upon the subsequent retirement of a member who has been reemployed, his retirement income shall be recomputed on the basis of his total period of credited service, excluding any period for which a retirement income was paid under subdivision (1) or (2) of subsection (b) of this section, and with his final average earnings recomputed on the basis of his three highest-paid years of his total state service. Notwithstanding the above, his retirement income upon such subsequent retirement shall not be less than his original retirement income as increased by any cost-of-living adjustments which occurred or would have occurred but for his reemployment after such original retirement.

(P.A. 83-533, S. 38, 54; P.A. 97-148, S. 3, 8; P.A. 00-99, S. 147, 154.)

History: P.A. 97-148 amended Subsec. (b) to exclude special deputy sheriffs whose postretirement services are as a special deputy sheriff, effective July 1, 1999; P.A. 00-99 amended Subsec. (b) by extending exception for service as special deputy sheriff to service as a judicial marshal on and after December 1, 2000, and making technical changes, effective December 1, 2000.



Section 5-192w - Assignment prohibited.

Any assignment by a member or beneficiary of any amount payable to either under the terms of sections 5-192e to 5-192x, inclusive, shall be null and void. Each such payment shall be for the support of the member or beneficiary entitled thereto and shall be exempt from the claims of creditors of such member and beneficiary. If the provisions of this section are contrary to the law governing a particular circumstance, then, as to that circumstance, any payment shall be exempt to the maximum extent permitted by law.

(P.A. 83-533, S. 39, 54.)



Section 5-192x - Minor and incompetent payees.

If the payee for any payment under sections 5-192e to 5-192x, inclusive, is a minor or if the Retirement Commission finds that any payee is legally incapable of giving a valid receipt and discharge for any payment due him, the Comptroller may, upon the advice of the Retirement Commission, make the payment, or any part thereof, to the person or persons whom the Retirement Commission finds to be caring for and supporting the payee, unless the Retirement Commission has received due notice of claim from a duly appointed guardian or committee of the payee. A payment so made shall be a complete discharge of the obligations of the state to the extent of and as to that payment, and the state shall have no obligations regarding the application of the payment.

(P.A. 83-533, S. 40, 54.)






Chapter 66a - Newington Children's Hospital, American School for the Deaf, Connecticut Institute for the Blind

Section 5-192nn - Retirement provisions applicable to certain employees of state-aided institutions. Early retirement incentive program.

(a) No person employed or reemployed by Newington Children’s Hospital, the American School for the Deaf or the Connecticut Institute for the Blind on or after January 1, 1993, shall become a member of the state employees retirement system. Persons actively employed by Newington Children’s Hospital, the American School for the Deaf or the Connecticut Institute for the Blind on December 31, 1992, who were members of the state employees retirement system on that date, shall continue to be members of such system. Service with Newington Children’s Hospital, the American School for the Deaf or the Connecticut Institute for the Blind performed on and after January 1, 1993, shall be credited under the state employees retirement system for only those individuals who are both members of the state employees retirement system and employed on a continuous basis by each such institution on and after December 31, 1992.

(b) Any individual employed by Newington Children’s Hospital, the American School for the Deaf or the Connecticut School for the Blind on or before December 31, 1992, who subsequently retires and receives benefits from the state employees retirement system shall be eligible for coverage under the group hospitalization and medical and surgical insurance plans procured by the Comptroller pursuant to section 5-259. When an individual who qualifies for coverage under this subsection dies, his contingent annuitant and the dependents of his contingent annuitant shall each be entitled to coverage under the state’s group hospitalization and medical and surgical insurance plans, provided each was a dependent for health insurance purposes of the retiree on his date of death.

(c) Notwithstanding any provision of chapter 66 or subsection (f) of section 5-278, any member of the state employees retirement system who was a permanent full-time employee on April 1, 1992, of Newington Children’s Hospital, the American School for the Deaf or the Connecticut Institute for the Blind shall be eligible to receive the incentive years set forth in subsection (d) of this section, provided: (1) He retires on an early or normal retirement on July 1, 1992, following his submission of a retirement application to the Retirement Commission; and (2) he has completed at least ten years of service for retirement purposes, composed of employment at a state-aided institution specified in subsection (a) of section 5-175 or actual state service or any combination thereof, prior to the effective date of his retirement, exclusive of the incentive years described in subsection (b) of this section, and has attained age fifty-two on or before July 1, 1992. In no event shall the early retirement incentive program be available to: (A) Applicants for disability retirement; or (B) members whose employment at Newington Children’s Hospital, the American School for the Deaf or the Connecticut Institute for the Blind terminated earlier than June 30, 1992.

(d) A member who meets the eligibility requirements of subsection (c) of this section shall have three incentive years added to his service credit for retirement purposes, provided if the applicant on the date of either early or normal retirement has not attained age fifty-five, the portion of the three years necessary to reach age fifty-five will be added to the member’s age with the remainder applied to his service credit. The additional service credit shall be considered actual full-time state service for all purposes under chapter 66 except for the calculation of the salary used to compute the retirement benefit.

(June Sp. Sess. P.A. 91-10, S. 4, 20; P.A. 92-226, S. 22, 28.)

History: P.A. 92-226 amended Subsec. (a) to delete provision prohibiting membership in state employees retirement system for persons employed or reemployed by Newington Children’s Hospital on or after July 1, 1991, to delete provision that employees who were members on July 1, 1991, shall continue membership until establishment by hospital of qualified defined pension plan, but not later than September 1, 1991, to add provision prohibiting membership in system for persons employed or reemployed by Newington Children’s Hospital, American School for the Deaf or Connecticut Institute for the Blind on or after January 1, 1993, to add provision that persons employed by such institutions on December 31, 1992, who were members of retirement system on such date shall continue to be members and to add provision that service with such institutions performed on and after January 1, 1993, shall be credited under retirement system for only those individuals who are both members of system and employed on a continuous basis by such institution on and after December 31, 1992, deleted former Subsecs. (b) and (c) re state contribution to qualified plan, payout of accumulated benefit obligation and payment of accrued benefits and added new Subsec. (b) re insurance coverage and new Subsecs. (c) and (d) re early retirement incentive program.






Chapter 67 - State Personnel Act

Section 5-193 - Short title: State Personnel Act.

This chapter shall be known and may be cited as the “State Personnel Act”.

(1967, P.A. 657, S. 2.)



Section 5-194 - Construction and administration.

This chapter shall be so construed and administered as to provide a uniform and equitable system of personnel administration of employees in the state service. Recruitment, selection, appointment, development, promotion, transfer, layoff, classification, compensation, discipline, separation and provision for the welfare of state employees shall be performed in a manner to secure and retain well qualified employees to carry out state programs effectively and efficiently and to provide reasonable stability of employment in the state service.

(1967, P.A. 657, S. 3.)



Section 5-195 - Merit principles to be observed.

The system of personnel administration for employees in the state service shall be based on merit principles. All appointments and promotions, except as hereinafter specified, shall be made according to merit and fitness as ascertained by examinations given in accordance with provisions of this chapter.

(1967, P.A. 657, S. 4.)



Section 5-196 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Agency” means a department, board, institution or commission established by statute, not a part of any other department, board, institution or commission.

(2) “Allocation” means the official assignment of a position in the classified service to the appropriate standard class of the classification plan.

(3) “Appointing authority” means a board, commission, officer, commissioner, person or group of persons or the designee of such board, commission, officer, commissioner, person or group of persons having the power to make appointments by virtue of a statute or by lawfully delegated authority.

(4) “Candidate list” means a list of the names of persons based on merit as determined under the provisions of this chapter, which persons have been found qualified through suitable examinations for employment in positions allocated to a specified class, occupational group or career progression level.

(5) “Class”, “class of positions” or “position classification” means a position or group of positions in the state classified service established under this chapter that share general characteristics and are categorized under a single title for administrative purposes.

(6) “Classified service” means every office or position in the state service, whether full-time or part-time, for which compensation is paid, except those offices and positions specified in section 5-198 or otherwise expressly provided by statute.

(7) “Compensation” means the salary, wages, benefits and other forms of valuable consideration earned by and provided to an employee in remuneration for services rendered.

(8) “Compensation schedule” or “compensation plan” means a list or lists specifying a series of compensation steps and ranges.

(9) “Eligible” or “eligible person” means a person who has either (A) met the requirements of the class and been determined qualified by the Commissioner of Administrative Services, or (B) been placed on a candidate list by an examination administered by or at the direction of the Department of Administrative Services.

(10) “Employee” or “state employee” means any person holding a position in state service subject to appointment by an appointing authority.

(11) “Examination” means an assessment device or technique yielding scores or ratings designed to determine the fitness of candidates for positions allocated to a specified class, occupational group or career progression level.

(12) “Full-time employee” means an employee holding a position normally requiring thirty-five hours or more of service in each week.

(13) “Good standing” means the status of an employee whose employment in the state service has been terminated other than as a result of disciplinary action or during a period when disciplinary action was pending.

(14) “Grade” or “pay grade” means a relative level, numerically expressed, to which one or more classes may be assigned according to the degree of their complexity, importance and value, and which refers to a single pay range in the compensation schedule.

(15) “Minimum earned rating” means the lowest score or rating that entitles a candidate to pass the examination.

(16) “Officer” or “state officer” means any person appointed to a state office established by statute, including appointing authorities.

(17) “Part-time employee” means an employee holding a position normally requiring less than thirty-five hours of service in each week.

(18) “Permanent appointment” means appointment to a position in the classified service following successful completion of the required working test.

(19) “Permanent employee” means an employee holding a position in the classified service under a permanent appointment or an employee holding a position in unclassified service who has served in such a position for a period of more than six months, except employees in positions funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program.

(20) “Permanent position” means any position in the classified service which requires or which is expected to require the services of an incumbent without interruption for a period of more than six months, except positions funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program.

(21) “Position” means a group of duties and responsibilities currently assigned or designated by competent authority to require the services of one employee.

(22) “Public member” means a member of a board or commission who does not hold any office or position in the state service.

(23) “Reemployment list” means a list of names of persons arranged in the order prescribed by the provisions of this chapter and by regulations issued in accordance with this chapter, which persons have occupied positions allocated to any class in the classified service, and are no longer in such class and are entitled to have their names certified to appointing authorities when vacancies in such class are to be filled, in preference to those whose names are on the candidate list for such class.

(24) “State service” means occupancy of any office or position or employment in the service of the state, but not of local governmental subdivisions thereof, for which compensation is paid.

(25) “Temporary position” means a position in the state service which is expected to require the services of an incumbent for a period not in excess of six months.

(26) “Unclassified service” means any office or position in the state service which is not in the classified service.

(27) “Working test” means a trial working period made a part of the selective process under the provisions of this chapter and by regulations issued in accordance with this chapter, during which the work and conduct of the employee shall be noted by the appointing authority or his authorized agent and reported upon to determine whether such employee merits permanent appointment.

(28) “Veteran”, when used in this chapter and in section 5-180, means any person who has been honorably discharged from or released under honorable conditions from active service in the armed forces of the United States and who has performed such service in time of war, as such terms are defined in section 27-103, except that the final date for service in time of war during World War II shall be December 31, 1947.

(29) “Managerial employee” means any person presently covered by the existing managerial compensation plan pursuant to subsection (g) of section 5-270.

(30) “Career progression level” means the following career levels in which each class of positions shall be categorized as determined by the Commissioner of Administrative Services based on general job characteristics and minimum requirements for knowledge, skill and ability, including, but not limited to, education, employment history and special skills: (A) Entry, (B) working, (C) lead, (D) supervisor, and (E) manager.

(31) “Occupational group” means broad occupational areas in which each class of positions shall be categorized as determined by the Commissioner of Administrative Services.

(1967, P.A. 657, S. 5; P.A. 73-199; P.A. 74-338, S. 3, 94; P.A. 76-254, S. 1, 11; P.A. 78-231, S. 1, 10; 78-277, S. 4, 6; P.A. 79-621, S. 2, 24; P.A. 81-457, S. 1; P.A. 92-165, S. 3, 32; P.A. 96-168, S. 1, 34; P.A. 12-205, S. 16; P.A. 13-247, S. 333.)

History: P.A. 73-199 redefined “permanent employee” re employees in unclassified service; P.A. 74-338 made technical changes; P.A. 76-254 replaced existing Subsec. (k) with new (k) defining “examination” and relettered former (k) and subsequent Subsecs. accordingly; P.A. 78-231 added Subsec. (cc) defining “managerial employee”; P.A. 78-277 redefined “permanent employee” and “permanent position” in Subsecs. (s) and (t) to exclude employees and positions funded by federal government in employment, on-the-job training or work experience programs; P.A. 79-621 added Subsec. (dd) defining “senior civil service”; P.A. 81-457 amended Subsec. (dd) to define “senior executive service” rather than “senior civil service” and to require at least five years of classified service experience for such appointees; P.A. 92-165 redefined “class” in Subsec. (d) to mean a position or group of positions that share general characteristics and are categorized under a single title for administrative purposes, defined “candidate list” in Subsec. (j), added definitions of “career progression level” in Subsec. (ee) and “occupational group” in Subsec. (ff), and made technical changes; P.A. 96-168 changed definition indicators from letters to numbers, placed definition of “candidate list” in alphabetical order, broadened the definition of “examination”, added the definition of “generic job class” and linked the definition of “managerial employee” to Sec. 5-270, effective July 1, 1996; P.A. 12-205 deleted former Subdiv. (31) defining “senior executive service” and redesignated existing Subdivs. (32) and (33) as Subdivs. (31) and (32), effective July 1, 2012; P.A. 13-247 redefined “appointing authority” in Subdiv. (3), redefined “eligible” or “eligible person” in Subdiv. (9), deleted former Subdiv. (13) re definition of “generic job class” and redesignated existing Subdivs. (14) to (32) as Subdivs. (13) to (31), effective July 1, 2013.



Section 5-196a and 5-196b - “Commissioner” and “department” defined. “Personnel Commissioner” and “Personnel Department”, terminology change.

Sections 5-196a and 5-196b are repealed.

(P.A. 73-677, S. 1; P.A. 75-519, S. 1, 7, 12; P.A. 77-614, S. 66, 609, 610.)



Section 5-197 - Offices in state service to be classified; exceptions.

Any office or position in the state service, whether full-time or part-time, shall be a position in the classified service, except as hereinafter set forth in this chapter or otherwise specified by statute.

(1967, P.A. 657, S. 6.)



Section 5-198 - Positions exempt from classified service.

The offices and positions filled by the following-described incumbents shall be exempt from the classified service:

(1) All officers and employees of the Judicial Department;

(2) All officers and employees of the Legislative Department;

(3) All officers elected by popular vote;

(4) All agency heads, members of boards and commissions and other officers appointed by the Governor;

(5) All persons designated by name in any special act to hold any state office;

(6) All officers, noncommissioned officers and enlisted men in the military or naval service of the state and under military or naval discipline and control;

(7) (A) All correctional wardens, as provided in section 18-82, and (B) all superintendents of state institutions, the State Librarian, the president of The University of Connecticut and any other commissioner or administrative head of a state department or institution who is appointed by a board or commission responsible by statute for the administration of such department or institution;

(8) The State Historian appointed by the State Library Board;

(9) Deputies to the administrative head of each department or institution designated by statute to act for and perform all of the duties of such administrative head during such administrative head’s absence or incapacity;

(10) Executive assistants to each state elective officer and each department head, as defined in section 4-5, provided (A) each position of executive assistant shall have been created in accordance with section 5-214, and (B) in no event shall the Commissioner of Administrative Services or the Secretary of the Office of Policy and Management approve more than four executive assistants for a department head;

(11) One personal secretary to the administrative head and to each undersecretary or deputy to such head of each department or institution;

(12) All members of the professional and technical staffs of the constituent units of the state system of higher education, as defined in section 10a-1, of all other state institutions of learning, of the Board of Regents for Higher Education, and of the agricultural experiment station at New Haven, professional and managerial employees of the Department of Education and teachers certified by the State Board of Education and employed in teaching positions at state institutions;

(13) Physicians, dentists, student nurses in institutions and other professional specialists who are employed on a part-time basis;

(14) Persons employed to make or conduct a special inquiry, investigation, examination or installation;

(15) Students in educational institutions who are employed on a part-time basis;

(16) Forest fire wardens provided for by section 23-36;

(17) Patients or inmates of state institutions who receive compensation for services rendered therein;

(18) Employees of the Governor including employees working at the executive office, official executive residence at 990 Prospect Avenue, Hartford and the Washington D.C. office;

(19) Persons filling positions expressly exempted by statute from the classified service;

(20) Librarians employed by the State Board of Education or any constituent unit of the state system of higher education;

(21) All officers and employees of the Division of Criminal Justice;

(22) Professional employees in the education professions bargaining unit of the Department of Rehabilitation Services;

(23) Lieutenant colonels in the Division of State Police within the Department of Emergency Services and Public Protection;

(24) The Deputy State Fire Marshal within the Department of Administrative Services;

(25) The chief administrative officer of the Workers’ Compensation Commission;

(26) Employees in the education professions bargaining unit;

(27) Disability policy specialists employed by the Council on Developmental Disabilities; and

(28) The director for digital media and motion picture activities in the Department of Economic and Community Development.

(1967, P.A. 657, S. 7; 1969, P.A. 336; P.A. 75-316, S. 18; P.A. 76-254, S. 2, 11; P.A. 77-573, S. 22, 30; P.A. 79-621, S. 3–5, 24; P.A. 81-457, S. 2; P.A. 82-218, S. 38, 46; P.A. 85-353; P.A. 87-397, S. 1, 2; 87-518, S. 1, 5; P.A. 88-309, S. 3, 6; P.A. 89-354, S. 1, 21; P.A. 90-325, S. 12, 32; 90-337, S. 3, 8; P.A. 92-130, S. 2, 10; P.A. 93-206, S. 2, 16; 93-262, S. 1, 87; 93-429, S. 1, 7; 93-435, S. 89, 95; P.A. 95-257, S. 39, 58; P.A. 96-168, S. 2, 34; P.A. 97-148, S. 5, 8; P.A. 99-163, S. 2, 9; P.A. 01-195, S. 5, 181; P.A. 03-19, S. 11; P.A. 05-256, S. 6; P.A. 06-135, S. 13; 06-172, S. 4; P.A. 07-158, S. 6; Sept. Sp. Sess. P.A. 09-3, S. 24; P.A. 11-44, S. 53; 11-48, S. 141, 285; 11-51, S. 111, 134; 11-61, S. 105; P.A. 12-205, S. 17; June 12 Sp. Sess. P.A. 12-1, S. 34; P.A. 13-247, S. 200, 339, 340.)

History: 1969 act added Subdiv. (t) exempting state-employed librarians in education; P.A. 75-316 substituted state library board for state library committee; P.A. 76-254 amended Subdiv. (i) to allow department and institution heads more than one deputy as designated by statute, deleting provision for designation by the administrative head; P.A. 77-573 substituted “board of higher education” for “commission for higher education” and “10-322a” for reference to repealed Sec. 10-322 in Subdiv. (l); P.A. 79-621 amended Subdiv. (j) to provide exception to its provisions, amended Subdiv. (k) to provide personal secretaries for undersecretaries and deputies and added clause protecting classified employees affected by change, broadened scope of Subdiv. (r) to include executive office and Washington D.C. office employees and added Subdiv. (u); P.A. 81-457 amended Subdiv. (u) to exempt senior executive service employees rather than senior civil service employees from the classified service; P.A. 82-218 replaced board of higher education with department of higher education pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 85-353 added Subdiv. (v) exempting all officers and employees of the division of criminal justice from classified service; P.A. 87-397 added Subdiv. (w) exempting one executive assistant to the chairman of the commission on hospitals and health care from the classified service; P.A. 87-518 amended Subdiv. (j) to repeal limit on the number of executive assistants; P.A. 88-309 amended Subdiv. (l) to exempt professional employees of the vocational rehabilitation division from classified service; P.A. 89-354 deleted professional employees of the vocational rehabilitation division from Subdiv. (l) and added new Subdiv. (x) re exempting employees of the bureau of rehabilitation services from classified service, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; P.A. 90-337 added new Subdiv. concerning lieutenant colonels in division of state police; P.A. 92-130 added Subdiv. (z), exempting deputy state fire marshal from classified service; P.A. 93-206 amended Subdiv. (z) to substitute division of fire, emergency and building services for division of fire and building safety, effective July 1, 1993; P.A. 93-262 authorized substitution of department of social services for department of human resources in Subdiv. (x), effective July 1, 1993; P.A. 93-429 and P.A. 93-435 both added Subdiv. (aa) to exempt the chief administrative officer of the workers’ compensation commission from the classified service, effective July 1, 1993, and June 28, 1993, respectively; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-168 added Subdiv. (bb) concerning employees in the education professions bargaining unit, effective July 1, 1996; P.A. 97-148 added Subdiv. (cc) re special deputy sheriffs, effective July 1, 1999; P.A. 99-163 amended Subdiv. (y) by adding majors in the State Police, effective July 1, 1999; P.A. 01-195 made a technical change for the purposes of gender neutrality in Subdiv. (i) and deleted Subdiv. (cc) re special deputy sheriffs, effective July 11, 2001; P.A. 03-19 made a technical change in Subdiv. (l), effective May 12, 2003; P.A. 05-256 added new Subdiv. (cc) to exempt disability policy specialists employed by the Council on Developmental Disabilities from classified service, effective July 1, 2005; P.A. 06-135 amended Subdiv. (l) by replacing “State Board of Education” with “Department of Education” and including managerial employees of said department, effective June 6, 2006; P.A. 06-172 added Subdiv. (dd) re the director for digital media and motion picture activities in the Connecticut Commission on Culture and Tourism; P.A. 07-158 amended Subdiv. (g) by inserting Subpara. designators (1) and (2), inserting “correctional wardens, as provided in section 18-82,” in Subpara. (1) and designating existing provisions, except “wardens”, as Subpara. (2), effective July 1, 2007; Sept. Sp. Sess. P.A. 09-3 deleted former Subdiv. (w) re executive assistant to the chairman of Office of Health Care Access and redesignated existing Subdivs. (x) to (dd) as Subdivs. (w) to (cc), effective October 6, 2009; P.A. 11-44 amended Subdiv. (w) by replacing “Bureau of Rehabilitation Services in the Department of Social Services” with “Bureau of Rehabilitative Services” and adding “in the education professions bargaining unit”, effective July 1, 2011; P.A. 11-48 amended Subdiv. (cc) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subdiv. (l), effective July 1, 2011; P.A. 11-51 amended Subdiv. (y) to delete reference to Division of Fire, Emergency and Building Services and change “Department of Public Safety” to “Department of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subdiv. (x), effective July 1, 2011; P.A. 11-61 amended Subdiv. (x) to delete exemption from classified service for majors in Division of State Police, effective July 1, 2011; P.A. 12-205 deleted former Subdiv. (u) re employees in the senior executive service and redesignated existing Subdivs. (a) to (t) and (v) to (cc) as Subdivs. (1) to (28), effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subdiv. (22) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-247 amended Subdiv. (10) by designating existing provision re executive assistant creation as Subpara. (A) and adding Subpara. (B) re limit on number of executive assistants, amended Subdiv. (11) by deleting provision re retention of classified status and amended Subdiv. (23) by deleting provision re appointment on or after June 6, 1990, effective July 1, 2013; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services” in Subdiv. (24), effective July 1, 2013.



Section 5-199 - Personnel Division of Department of Administrative Services. Deputy commissioner.

Section 5-199 is repealed, effective July 1, 1996.

(1967, P.A. 657, S. 8; 1972, P.A. 123, S. 2; P.A. 73-497, S. 1, 2; 73-677, S. 3; P.A. 75-519, S. 3, 12; P.A. 77-614, S. 107, 610; P.A. 96-168, S. 33, 34.)



Section 5-199a and 5-199b - Bureaus established. Deputy commissioners; qualifications; appointment; powers. Exempt positions.

Sections 5-199a and 5-199b are repealed.

(P.A. 73-677, S. 4, 5; P.A. 75-519, S. 11, 12.)



Section 5-199c - Human resources strategic plan.

The Commissioner of Administrative Services shall develop a human resources strategic plan for anticipating and meeting the personnel requirements of the state service. The plan shall clearly define the missions, functions and responsibilities of the Department of Administrative Services, the Office of Policy and Management and each agency with respect to personnel management and administration, shall establish long-range personnel goals and short-term strategies designed to accomplish such goals, and shall include: (1) The projected personnel requirements of the state service for a minimum period of five years; (2) an analysis of how current employees will satisfy such requirements; (3) a determination of whether and what type of retraining will be necessary to carry out state programs and provide state services; (4) a determination of whether additional hiring will be necessary; (5) the nature and scope of personnel recruitment efforts that should be conducted; (6) approaches for improving the methods of performance evaluation for state employees; and (7) approaches for improving the image of state employment and state employees as perceived by the residents of this state, potential candidates for state employment and state employees.

(P.A. 92-165, S. 1, 32.)



Section 5-199d - Role of regional community-technical colleges in training for state employees.

The Department of Administrative Services or any other state agency which seeks to contract for training for their employees shall, prior to entering into a contract, contact the president of the Board of Regents for Higher Education, or said president’s designee, to determine if an appropriate training program exists or can be designed at a regional community-technical college. Nothing in this section shall preclude an agency from considering or choosing other providers to meet such training need.

(P.A. 96-190, S. 4, 8; P.A. 11-48, S. 273.)

History: P.A. 96-190 effective July 1, 1996; P.A. 11-48 replaced “chancellor of the regional community-technical colleges” with “president of the Board of Regents for Higher Education” and made a technical change, effective July 1, 2011.



Section 5-200 - State personnel and employment policies. Powers and duties of the Commissioner of Administrative Services. Regulations. Personnel administration services for municipalities or other political subdivisions of the state.

(a) The Commissioner of Administrative Services or his authorized agent shall administer centralized and decentralized selection programs that will identify those applicants most qualified for appointment to or promotion in the state classified service, and establish candidate and reemployment lists for the various classes of positions within occupational groups and career progression levels. Upon a request from any appointing authority or indication of the need for additional employees, as evidenced by the presence of a temporary or provisional employee or by a request for certification of a temporary employee in any class, the commissioner or his designee shall certify the names of persons eligible for employment or reemployment. The commissioner shall: (1) Install and administer service-rating systems; (2) devise plans for, and cooperate with, appointing authorities and other supervising officials in the conduct of employee training programs to the end that the quality of service rendered by persons in the classified service may be continually improved; (3) conduct research into methods of selection, service ratings and other problems of personnel administration; (4) arrange for and, in cooperation with appointing authorities, effect transfers; (5) cooperate with appointing authorities in employee recruitment programs; (6) administer annual sick and special leaves of absence and hours of work and attendance in accordance with the provisions of this chapter and any regulations relating thereto; (7) establish personnel standards, governing promotions, classifications, reclassifications and the creation of positions, that will provide guidance to all agencies in matters of personnel management and serve as a means to evaluate agency performance in conducting personnel management; and (8) see that all appointments, promotions, layoffs, demotions, suspensions, removals and retirements are made in accordance with the applicable provisions of the general statutes and regulations issued pursuant thereto. The commissioner may fully or partially delegate the responsibilities set forth in this subsection to the heads of state agencies or their authorized agents, subject to audit, in order to improve human resource management.

(b) The commissioner shall review position classifications in accordance with subsection (c) of section 5-206.

(c) The commissioner shall cause to be kept for the classified service suitable records of (1) regulations adopted under this chapter, (2) classifications of positions, occupational groups, career progression levels and schedules of compensation provided for under this chapter, (3) standards for examining qualifications and measuring service, (4) examinations conducted and candidate and reemployment lists established, and (5) provisional and temporary appointments and other official acts.

(d) The commissioner shall prescribe procedures for reports to be submitted to him.

(e) The commissioner shall establish and maintain a complete roster of the employees and officers in the state service, whether under the classified service or not, showing for each such employee the title of the position held, his departmental, agency or institution assignment, rate of compensation, date of appointment and each change in his status, including any increase and decrease in pay, change in title, transfers or other facts which the commissioner considers desirable and pertinent.

(f) The commissioner shall prescribe reasonable conditions and procedures under which the records of the Department of Administrative Services shall be open to public inspection during usual business hours, except as provided in section 5-225. He shall take all due precautions to prevent the securing in advance by any unauthorized person of any material to be used in any examination under this chapter, unless such material is available for all applicants. Statements of the former employers of applicants shall be considered confidential and shall not be open to inspection by any person.

(g) The commissioner and his agents shall have free access to premises and records under the control of all officers, appointing authorities and other state employees during usual business hours and shall be furnished such facilities, assistance and information as he and his agents require in carrying out their functions. This subsection shall not apply to the medical records of state employees, unless the employee gives his consent or unless the information sought is necessary to assure adjudication of any responsibility on the part of the state or unless medical interpretations of preemployment and other examinations are requested by the commissioner.

(h) (1) The commissioner shall, after completion of all established preliminary procedures necessary to prepare new and revised regulations, print and provide current and complete personnel regulations to all state agencies and to recognized state employee organizations. (2) New and revised regulations prepared as the result of legislative changes or development of new policies shall be processed in accordance with established procedures within a period of time not less than six months from their effective date and distributed in the same manner.

(i) The commissioner may designate any two or more of his staff to serve as a hearing panel with respect to any matter before the commissioner. The commissioner and any hearing panel shall have the power to make investigations, inquiries and hold hearings. Any such panel shall report and may submit recommendations to the commissioner but shall have no other power except as otherwise specified in this chapter.

(j) The commissioner shall adopt, in accordance with the provisions of chapter 54, such regulations as the commissioner may find necessary or appropriate for the administration of personnel pursuant to the provisions of this chapter.

(k) The commissioner shall, subject to the approval of the Secretary of the Office of Policy and Management, establish compensation schedules or plans pertaining to all state employees except employees of the Judicial and Legislative Departments and employees whose compensation is prescribed by statute. The commissioner shall prescribe higher compensation for work performed under less desirable conditions or at less desirable hours.

(l) The commissioner shall establish classes of positions, occupational groups and career progression levels for all state employees holding positions in the classified service.

(m) The commissioner shall maintain current compensation schedules pertaining to all employees specified in subsection (k) of this section and a comprehensive plan of position classifications pertaining to all employees specified in subsection (l) of this section.

(n) Any interested employee or his representative or any appointing authority may submit to the commissioner written data, views or arguments or a request for a hearing in regard to specified position classifications or allocation of a class of positions to the compensation schedule. Within two months after the commissioner shall have received such data, views or arguments or shall have held any requested hearing, he shall forward to such employee, representative or appointing authority his written decision thereon, together with all written materials submitted to him by the interested employee or his representative and such other information as he considers appropriate.

(o) The commissioner may at any time establish, abolish, divide or combine classes of positions and allocation of classes of positions to the compensation schedule. Any such action having a fiscal impact must be approved by the Secretary of the Office of Policy and Management. The commissioner may at any time, subject to the approval of the Secretary of the Office of Policy and Management, amend or repeal any portion of any compensation schedule. The commissioner need not conduct any investigation or hearing prior to any such action.

(p) When such authority is not otherwise conferred by statute, the commissioner may issue orders to provide that (1) executive or judicial department employees exempt from the classified service or not included in any prevailing bargaining unit contract, except unclassified employees of any board of trustees of the constituent units of higher education, be granted rights and benefits not less than those granted to employees in the classified service or covered under such contracts, or (2) retirement benefits for state employees exempt from the classified service or not included in any prevailing bargaining unit contract be adjusted to provide retirement benefits for such employees which are the same as those most frequently provided under the terms of approved bargaining unit contracts in effect at the time of such adjustment. When such authority is not otherwise conferred by statute, the board of trustees of any constituent unit of the state system of higher education may issue orders to provide that the unclassified employees of such board be granted rights and benefits not less than those granted to employees of the board who are covered under a prevailing bargaining unit contract. Where there is a conflict between an order granting such rights and benefits and any provision of the general statutes, such order shall prevail. Such orders shall be subject to the approval of the Secretary of the Office of Policy and Management. If the secretary approves such order, and such order is in conflict with any provision of the general statutes, the secretary shall forward a copy of such order to the joint committee of the General Assembly having cognizance of labor matters.

(q) Commencing November 1, 1989, elected officials and employees in the legislative department and elected officials in the executive department shall be granted rights and benefits equal to those granted to employees in the classified service covered under a prevailing collective bargaining agreement negotiated in accordance with subdivision (1) of subsection (f) of section 5-278.

(r) When requested by the appropriate appointing authority, the commissioner shall establish classes of positions for employees holding positions in the unclassified service and shall establish compensation schedules pertaining to employees of the Judicial and Legislative Departments, subject to the approval of the Secretary of the Office of Policy and Management.

(s) The commissioner and any municipality or other political subdivision of the state may enter into an agreement whereby the Department of Administrative Services shall provide such personnel administration services as may be requested by such municipality or political subdivision. Such agreement shall provide for the payment by such municipality or political subdivision, to the commissioner, of expenses incurred in the provision of such personnel services. All payments received by the commissioner pursuant to this section shall be deposited in the General Fund and credited to the appropriations of the Department of Administrative Services in accordance with the provisions of section 4-86.

(t) Any matters involving collective bargaining shall be the responsibility of the Secretary of the Office of Policy and Management.

(1967, P.A. 657, S. 9; S.A. 73-56, S. 11, 12; P.A. 76-254, S. 3, 11; P.A. 77-614, S. 108, 610; P.A. 79-621, S. 1, 24; P.A. 80-266, S. 2, 3; 80-456, S. 1, 2; P.A. 81-11, S. 1–3; 81-328; P.A. 83-418; P.A. 85-360, S. 2, 3; P.A. 92-165, S. 4, 32; P.A. 96-168, S. 3, 34; P.A. 00-77, S. 2, 7; May Sp. Sess. P.A. 04-2, S. 6; P.A. 05-288, S. 36; P.A. 13-247, S. 341–343.)

History: S.A. 73-56 added Subsec. (o) re pay increases for 1973-1974 fiscal year; P.A. 76-254 changed from 30 days to 2 months the time for commissioner to make recommendations in Subsec. (k); P.A. 77-614 extensively revised provisions, transferring duties for personnel administration from personnel policy board to commissioner of administrative services, deleting former Subsecs. (a) to (d), inclusive, and (o), inserting new Subsecs. (a) to (i), inclusive, and relettering remaining Subsecs. accordingly, and requiring approval of certain actions by the secretary of the office of policy and management; P.A. 79-621 amended Subsec. (r) clarified provisions regarding award of rights and benefits granted classified service employees and employees included in collective bargaining contract to those not in classified service or included in contracts; P.A. 80-266 repealed Subsec. (f); P.A. 80-456 included retirement benefits in Subsec. (r); P.A. 81-11 amended Subsec. (n) to require the commissioner of administrative services to maintain current compensation schedules rather than establishing a comprehensive compensation schedule, repealed Subsec. (o) and deleted reference to Subsec. (o) provisions as having bearing on amendment or repeal of compensation schedules in Subsec. (q); P.A. 81-328 added Subsec. (t) allowing the state to provide personnel testing services to municipalities; P.A. 83-418 amended Subsec. (r) to permit the board of trustees of any constituent unit of the state system of higher education to grant rights and benefits to its unclassified employees which are at least equal to those granted to employees in a bargaining unit; P.A. 85-360 amended Subsec. (a) to delete reference to employee suggestion award programs; P.A. 92-165 added provisions re occupational groups, career progression levels and candidate lists, provided that the commissioner, acting through the personnel division, shall certify the names of persons eligible for employment or reemployment, required the commissioner to establish personnel standards, deleted provisions requiring records of certifications of eligibles to appointing authorities, relettered Subdivs. and made technical changes; P.A. 96-168 amended Subsec. (a) to permit the commissioner to delegate to his authorized agent, designee or heads of state agencies and changed duties of commissioner from examining and passing upon applicants to administration of selection programs to identify qualified applicants and amended Subsec. (o) to require approval of the Secretary of the Office of Policy and Management for certain actions having a fiscal impact, effective July 1, 1996; P.A. 00-77 added new Subsec. (s) re responsibility of the Secretary of the Office of Policy and Management for collective bargaining, effective May 16, 2000; May Sp. Sess. P.A. 04-2 inserted new Subsec. (q) re rights and benefits of executive and legislative branch elected officials and legislative branch employees, redesignating existing Subsecs. (q) to (s), inclusive, as Subsecs. (r) to (t), inclusive, effective May 12, 2004; P.A. 05-288 made technical changes in Subsec. (n), effective July 13, 2005; P.A. 13-247 amended Subsec. (j) to replace “issue” with “adopt” and add reference to Ch. 54, amended Subsec. (p)(2) to delete reference to employees of state-aided institutions, amended Subsec. (t) to delete “Notwithstanding the provisions of this chapter” and made technical changes in Subsecs. (j), (p) and (q), effective July 1, 2013.



Section 5-200a - Job evaluations in classified and unclassified state service. Exclusion of certain unclassified positions.

(a) The Commissioner of Administrative Services shall evaluate classifications in state service on a periodic basis of not less than five years to determine if the classification is in the appropriate compensation plan based upon appropriate and reasonably objective job-related criteria, excluding classes covered by section 5-198. Said objective, job-related criteria shall include but not be limited to: (1) Knowledge and skill required to carry out the duties of the position, (2) effort, both mental and physical, and (3) accountability. Evaluation committees which are representative of management and employees in the occupations being evaluated shall be formed for the purposes of this section. Utilizing the job evaluation system, the commissioner shall determine ratings for jobs through assignment of factor values. No modification of compensation shall be required by such ratings. Ratings may be a consideration in setting salaries, subject to the provisions of chapter 68 for classes included under collective bargaining.

(b) The Commissioner of Administrative Services shall evaluate on a periodic basis of not less than five years classifications for all unclassified positions in state service, as described in section 5-198, currently held or to be held by employees in collective bargaining units, to determine if the classification is in the appropriate compensation plan based upon appropriate and reasonably objective job-related criteria. The commissioner shall conduct such evaluations in accordance with the provisions of subsection (a) of this section.

(c) Any unclassified position may be excluded from the study conducted pursuant to subsection (b) of this section if the commissioner and the exclusive bargaining representative mutually agree to exclude such position.

(P.A. 80-357, S. 1, 3; P.A. 81-380, S. 1, 3; P.A. 87-407, S. 2, 5; P.A. 13-247, S. 344.)

History: P.A. 81-380 restated requirements re objective evaluation of all jobs in state service specifically excluding positions listed in Sec. 5-198 as exempt from the classified service and requiring that up to 700 job classes be evaluated each fiscal year and that annual progress reports be given to the cognizant general assembly committee and deleted previous provisions describing in detail the two-phase recommendations which form basis of evaluation; P.A. 87-407 added Subsecs. (b), (c) and (d), establishing a study of unclassified positions and allowing for the exclusion of positions from the study; P.A. 13-247 amended Subsec. (a) by replacing provision re adoption and implementation of evaluation system with provision re evaluation of classifications on a periodic basis and by deleting provisions re revision of classification system based on recommendation of pilot study, re reports, re advisory committee, re raters and re number of classes to be evaluated, amended Subsec. (b) by replacing provision re adoption and implementation of system for classification and study of unclassified positions with provision re evaluation on a periodic basis of classifications for unclassified positions, deleted former Subsec. (c) re unclassified positions under collective bargaining agreements and redesignated existing Subsec. (d) as Subsec. (c) and amended same by deleting former Subdiv. (1) re feasibility study and deleting Subdiv. (2) designator, effective July 1, 2013.



Section 5-200b - Reclassification of state employees by Commissioner of Administrative Services.

Any state employee who is being reclassified upward to a competitive or noncompetitive class in state service may be allocated to the higher classification without examination by the Commissioner of Administrative Services if the reclassification results from a survey of all positions in a class, an occupational group or all classes of a bargaining unit and the employee possesses the minimum experience and training requirements for the new class and has permanent status in the present class.

(P.A. 87-253, S. 1, 5; P.A. 13-247, S. 345.)

History: P.A. 13-247 added “a class” re survey of positions and changed “occupational series” to “occupational group”, effective July 1, 2013.



Section 5-200c - Elimination of wage inequities in state service.

The Commissioner of Administrative Services shall take into account any further wage inequities identified as part of the five year review process in accordance with section 5-200a. In each fiscal year, upon the request of the commissioner with the approval of the Secretary of the Office of Policy and Management, the General Assembly shall appropriate sufficient funds to the reserve for salary adjustments account in the annual appropriations act for such fiscal year to be designated for use in modifications to the compensation plan for state service, as identified by the findings of (1) the objective job evaluation process conducted by the Commissioner of Administrative Services pursuant to section 5-200a, and (2) other studies negotiated under collective bargaining agreements. Inequities shall not be eliminated through the downgrading of any job classification or salaries.

(P.A. 87-407, S. 1, 5; P.A. 91-321, S. 1, 2; June Sp. Sess. P.A. 92-4, S. 1, 2; P.A. 93-12, S. 1, 3; P.A. 13-247, S. 346.)

History: P.A. 91-321 designated existing section as Subsec. (a), changed the date for the elimination of wage inequities from June 30, 1991, to June 30, 1993, and added Subsec. (b) re collective bargaining negotiations concerning wage changes as a result of objective job evaluations; June Sp. Sess. P.A. 92-4 extended the date by which wage inequities are required to be eliminated from June 30, 1993, to June 30, 1994, extended the date by which collective bargaining negotiations concerning wage changes are required to commence from July 1, 1992, to April 1, 1993, and extended the date by which results of such negotiations are required to be implemented from July 1, 1993, to July 1, 1994; P.A. 93-12, effective March 31, 1993, extended the date by which wage inequities are required to be eliminated from June 30, 1994, to July 1, 1995, and extended the date by which the results of negotiations concerning wage changes are required to be implemented from July 1, 1994, to July 1, 1995; P.A. 13-247 added provisions re Commissioner of Administrative Services to take further wage inequities into account and re appropriation of sufficient funds for modifications to compensation plan upon request of commissioner, with approval of Secretary of the Office of Policy and Management, deleted provisions re eliminating wage inequities within and between job families, re objective job evaluation studies of unclassified employees, re variations in compensation in relation to assigned point values and re distribution of funds, deleted former Subsec. (b) re collective bargaining negotiations concerning wage changes from objective job evaluations, and made conforming changes, effective July 1, 2013.



Section 5-200d - Automated personnel system.

Section 5-200d is repealed, effective July 13, 2005.

(P.A. 92-165, S. 5, 32; P.A. 05-287, S. 57.)



Section 5-201 - Employees’ Review Board.

(a) There shall be an Employees’ Review Board consisting of seven members, at least one of whom shall be an attorney with experience in administrative or labor law. Each member first appointed on or after July 1, 1987, shall have substantial current experience as an impartial arbitrator of labor-management disputes. On or after January 1, 1980, the Governor shall appoint five persons to serve as members of the board for terms of three years from January 1, 1980, or until their successors are appointed. On or after January 1, 1983, and quadrennially thereafter, the Governor shall appoint five persons to serve as members of the board for terms of four years from the first day of January preceding such appointment or until their successors are appointed. On or after July 1, 1987, and quadrennially thereafter, the Governor shall appoint two persons to serve as members of the board for terms of four years from the first day of July preceding such appointment or until their successors are appointed. No member shall serve more than two consecutive terms. No member of the board shall be an employee of the state. The Governor shall designate one member of the board to serve as chairperson. The Governor shall fill any vacancy in the membership of the board for the unexpired portion of a term and may remove any member as provided in section 4-12. Each member of the board shall be paid at the prevailing rate as approved by the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management for each day of service in lieu of expenses and shall hold office until a successor is appointed. A quorum of the board shall consist of three members. The board shall be within the Department of Administrative Services for administrative purposes only.

(b) The board shall hear and act upon appeals filed with it in accordance with section 5-202. The board, or any three of its members designated by the board, may serve as a hearing panel and render a decision. The board or hearing panel shall have the power to administer oaths and affirmations, certify to all official acts, issue subpoenas and compel the attendance and testimony of witnesses and the production of records, papers and documents and to make investigations and hold hearings concerning any appeal presented to the board in accordance with this chapter or regulations issued pursuant thereto. Hearings shall be open to the public except that a hearing panel may conduct a closed hearing upon request of the aggrieved employee. The board shall adopt as a regulation, in accordance with the provisions of chapter 54, rules of procedure for hearings.

(1967, P.A. 657, S. 10; P.A. 79-621, S. 6, 24; P.A. 87-456, S. 1, 6.)

History: P.A. 79-621 replaced personnel appeal board with employees’ review board, increased membership from five to nine, specified qualifications for members, revised appointment procedure, clarified powers and duties re hearings and placed board within department of administrative services for administrative purposes; P.A. 87-456 increased membership on the board from five to seven members, required members appointed after July 1, 1987, to have experience as an impartial arbitrator, limited members to no more than two consecutive terms, and provided that members shall be paid at the prevailing rate as determined by the commissioner of administrative services and the secretary of the office of policy and management.

See Sec. 4-38f for definition of “administrative purposes only”.

Subsec. (b):

Cited. 177 C. 344.



Section 5-201a - Relation of Personnel Appeal Board to the department.

Section 5-201a is repealed.

(P.A. 74-336, S. 2; P.A. 77-614, S. 109, 610; P.A. 81-472, S. 158, 159.)



Section 5-202 - Individual and group appeals.

(a) Any employee who is not included in any collective bargaining unit of state employees and who has achieved a permanent appointment as defined in section 5-196 may appeal to the Employees’ Review Board if such employee receives an unsatisfactory performance evaluation or is demoted, suspended or dismissed, or is aggrieved as a result of (1) alleged unlawful discrimination, unless a complaint is or has been filed by such employee with the Commission on Human Rights and Opportunities or the Equal Employment Opportunity Commission, (2) unsafe or unhealthy working conditions, unless a complaint is or has been filed by such employee with the state or federal Occupational Safety and Health Administration, or (3) violations involving the interpretation and application of a specific state personnel statute, regulation or rule. Such employee must have complied with preliminary review procedures, except as otherwise provided in subsection (l) of this section. Such an appeal shall be submitted to the board not later than thirty days from the completion of the final level of the preliminary review procedure, provided the first level of the procedure shall have been initiated no later than thirty calendar days from the date of the alleged violation, except that in cases of dismissal, demotion or suspension the grievance must be submitted directly to the third level of the procedure and shall have been initiated no later than thirty calendar days from the effective date of such action.

(b) Any group of employees that is not included in any collective bargaining unit of state employees may file an appeal as a group directly with the Employees’ Review Board if such group of employees is laid off or dismissed, or is aggrieved as a result of alleged unlawful discrimination, unless a complaint is or has been filed by such group of employees with the Commission on Human Rights and Opportunities or the Equal Employment Opportunities Commission, or unsafe or unhealthy working conditions, unless a complaint is or has been filed by such group of employees with the state or federal Occupational Safety and Health Administration, or violations involving the interpretation and application of a specific state personnel statute, regulation or rule, provided each member of such group (1) is appealing the same or a similar issue, as determined by the Employees’ Review Board, (2) is a permanent employee, as defined in section 5-196, and (3) has achieved a permanent appointment, as defined in section 5-196. Such an appeal shall be submitted to the board not later than thirty calendar days from the specific incident or effective date of action giving rise to such appeal.

(c) Upon receiving an appeal, the board shall assign a time and place for a hearing and shall give notice of such time and place to the parties concerned. The hearing panel shall not be bound by technical rules of evidence prevailing in the courts. If, after hearing, a majority of the hearing panel determines that the action appealed from was arbitrary or taken without reasonable cause, the appeal shall be sustained; otherwise, the appeal shall be denied. The hearing panel shall have the power to direct appropriate remedial action and shall do so after taking into consideration just and equitable relief to the employee or group of employees and the best interests and effectiveness of the state service. The hearing panel shall render a decision not later than sixty calendar days from the date of the conclusion of the hearing.

(d) The employee or group of employees in any such case shall be furnished, upon request, with a copy of the transcript of the proceedings before the board. The chairman of the board shall establish a fair and reasonable fee per page to be charged for such transcript which fee shall not exceed the fee per page for a transcript charged by court reporters for the judicial district of Hartford. Notwithstanding any provision of law to the contrary, such fee shall not be waived for any party.

(e) Not later than ten days from the issuance date of a decision by a hearing panel sustaining an appeal, the appointing authority of the employee shall take such measures as are necessary to comply with the remedial action directed by the hearing panel.

(f) An employee or group of employees laid off or dismissed by reason of economy, lack of work, insufficient appropriation, change in departmental organization or abolition of position may file an appeal with the board only on the grounds that the order of layoff or dismissal has not been determined in accordance with the provisions of section 5-241, provided (1) such employee has initiated the third level of the preliminary review procedure not later than thirty calendar days from the effective date of such layoff or dismissal, or (2) such group of employees submits such appeal to the board not later than thirty calendar days from the effective date of the layoff or dismissal.

(g) All matters involving examination, including application rejection, type of examination or results, compensation for class or classes, establishment of a new class or classes, classification of a position, occupational group or career progression level, compliance with health and safety standards and the Connecticut Occupational Safety and Health Act or alleged discrimination in cases where an appeal has been filed with the Commission on Human Rights and Opportunities, shall not be appealable under this section.

(h) The first level of the preliminary review procedure preparatory to the filing of an appeal from an alleged grievable action under subsection (a) of this section other than dismissal, demotion or suspension shall be the aggrieved employee’s supervisor or department chief or other employee as designated by the employee’s appointing authority. Such aggrieved employee shall present the employee’s grievance in writing on a form developed by the Secretary of the Office of Policy and Management and the Employee Review Board which form shall contain a statement of the date the alleged violation occurred and the relief sought in answer to the grievance. The first level designee shall give said designee’s answer to such employee not later than seven calendar days from the date the grievance is submitted to said designee or not later than seven days from the date of a meeting convened for the purpose of reviewing the grievance, in which case such meeting shall be convened not later than seven calendar days from the date the grievance is submitted.

(i) The second level of the preliminary review procedure preparatory to the filing of an appeal from an alleged grievable action under subsection (a) of this section other than dismissal, demotion or suspension shall be the aggrieved employee’s appointing authority or designated representative. Such employee, upon receiving a response at the first level which the employee deems to be unsatisfactory, may proceed to this level by presenting the same form containing the first level answers not later than seven calendar days from the date the answer was given at the first level. The appointing authority or designated representative shall answer such employee not later than seven calendar days from the date the grievance is received or not later than seven calendar days from the date of a meeting convened for the purpose of reviewing such grievance, in which case such meeting shall be convened not later than seven calendar days from the date such grievance is received.

(j) The third level of the preliminary review procedure preparatory to the filing of an appeal from an alleged grievable action under subsection (a) of this section including dismissal, demotion or suspension shall be the Secretary of the Office of Policy and Management or the secretary’s designated representative. The employee, upon receiving a response at the second level which the employee deems to be unsatisfactory, may proceed to this level by presenting the same form containing the first and second level answers not later than seven calendar days from the date the answer was given at the second level, except in the case of a dismissal, demotion or suspension in which case such employee must present the form, completed but without answers at lower levels not later than thirty calendar days from the effective date of such action. The Secretary of the Office of Policy and Management or the secretary’s designated representative shall reply to such employee not later than thirty calendar days from the date such grievance is received or not later than fifteen calendar days from the date of a meeting convened for the purpose of reviewing such grievance, in which case such meeting shall be convened not later than thirty calendar days from the date such grievance is received.

(k) Employees shall be entitled to have representation of their own choosing at any or all levels of the review or appeal procedure. No verbatim records shall be required in the preliminary procedure and no oaths or affirmations shall be administered.

(l) Any state officer or employee, as defined in section 4-141, or any appointing authority shall not take or threaten to take any personnel action against any state employee or group of state employees in retaliation for the filing of an appeal with the Employees’ Review Board or a grievance with any level of the preliminary review procedure pursuant to this section. An employee or group of employees alleging that such action has been threatened or taken may file an appeal directly with the board not later than thirty days from knowledge of the specific incident giving rise to such claim.

(m) Either the Secretary of the Office of Policy and Management or any employee or group of employees aggrieved by a decision of the Employees’ Review Board may appeal from such decision in accordance with section 4-183. The board may intervene as a party in any appeal of its decision. Any employee or group of employees who prevails in a decision of the Employees’ Review Board shall be entitled to recover court costs and reasonable attorney’s fees if such decision is appealed by the Secretary of the Office of Policy and Management and affirmed by the court in such appeal.

(n) Any time limit set forth in this section may be waived by mutual written agreement of the employee or group of employees, or the designated representative of the employee or group of employees, and the Secretary of the Office of Policy and Management or the secretary’s designee.

(1967, P.A. 657, S. 11; 1969, P.A. 658, S. 1, 2; 1971, P.A. 98; P.A. 77-614, S. 66, 67, 610; P.A. 78-280, S. 2, 5, 6, 127; P.A. 79-621, S. 7, 24; P.A. 80-57, S. 3; P.A. 86-51; P.A. 87-456, S. 2, 6; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-165, S. 6, 32; P.A. 93-142, S. 4, 7, 8; P.A. 94-194; P.A. 95-220, S. 4–6; June Sp. Sess. P.A. 98-1, S. 43, 121; P.A. 00-77, S. 3–5, 7; P.A. 04-118, S. 1; P.A. 13-247, S. 347.)

History: 1969 act amended Subsec. (a) by adding proviso that preliminary grievance procedures be initiated within 30 days of grievance occurrence and repealed Subsec. (g); 1971 act added new Subsec. (d) re transcripts and relettered remaining Subsecs. accordingly; P.A. 77-614 replaced personnel commissioner and personnel policy board with commissioner of administrative services; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 79-621 extensively revised appeal and preliminary procedures, providing for appeal to employees’ review board rather than personnel appeal board, omitting Subsec. (b) and relettering remaining Subsecs. accordingly and adding new Subsecs. (g) to (j), inclusive; P.A. 80-57 changed times for initiating third level of procedure in Subsec. (e) and for presenting completed form in Subsec. (i) from 10 to 21 days in both cases; P.A. 86-51 added Subsec. (k), protecting state employees and officers against retaliatory personnel action due to their filing of an appeal or grievance under this section; P.A. 87-456 amended Subsec. (a) to allow appeals to the board by an employee who receives an unsatisfactory performance evaluation, and added Subsec. (l) allowing aggrieved parties to appeal in accordance with Sec. 4-183 and providing for the recovery of court costs and attorney’s fees; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 92-165 added “occupational group or career progression level” to Subsec. (f); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-194 in Subsec. (a) added a reference to “rule”, to indicate a specific application to a statute or regulation, changed from “ten” to “thirty” the number of days of the completion of the final level of the preliminary review procedure, increased from “twenty-one” to “thirty” the times for initiating third level of procedure in Subsec. (e) and for presenting completed form in Subsec. (i), in Subsec. (f) made a reference to “classification of a position”, made a reference in Subsec. (l) to the “commissioner of administrative services” in lieu of “the state”, and allowed the board to intervene as a party in any appeal of its decisions (Revisor’s note: An obsolete reference in Subsec. (f) to “Human Rights Commission” was changed editorially by the Revisors to “Commission on Human Rights and Opportunities”); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a) by correcting a statutory reference, effective June 24, 1998; P.A. 00-77 amended Subsecs. (g), (i) and (l) by substituting the Secretary of the Office of Policy and Management for the Commissioner of Administrative Services and made technical changes in Subsecs. (g) and (i), effective May 16, 2000; P.A. 04-118 added new Subsec. (b) to allow group appeals by certain nonunionized state employees aggrieved by same or similar issue, redesignated existing Subsecs. (b) to (l), inclusive, as Subsecs. (c) to (m), inclusive, amended Subsecs. (c), (d), (f), (l) and (m) to make procedures for group appeals consistent with procedures for individual appeals and made technical changes throughout; P.A. 13-247 amended Subsecs. (a) and (b) to replace “alleged discrimination” with “alleged unlawful discrimination” and to disallow an appeal if complaint has been filed with Commission on Human Rights and Opportunities, Equal Employment Opportunity Commission, or state or federal Occupational Safety and Health Administration, amended Subsec. (d) to add provision re fee not to be waived for any party, added Subsec. (n) re waiver of time limit, and made technical changes, effective July 1, 2013.



Section 5-203 - Reports to Commissioner of Administrative Services of personnel changes.

Each appointment, transfer, promotion, demotion, dismissal, vacancy, change of salary rate, leave of absence, absence from duty or other temporary or permanent change in the status of any employee in the classified service shall be reported to the Commissioner of Administrative Services at such time, in such form and together with such supporting or other pertinent information as he prescribes.

(1967, P.A. 657, S. 12; P.A. 77-614, S. 66, 610.)

History: P.A. 77-614 substituted commissioner of administrative services for personnel commissioner.



Section 5-204 - Report to Governor.

The Commissioner of Administrative Services shall compile currently and submit a report to the Governor, as provided in section 4-60, giving information as to the number of state employees, the number of employees in the classified service, salary expenditures, employee turnover and any other matters pertinent to personnel administration.

(1967, P.A. 657, S. 13; P.A. 77-614, S. 110, 610.)

History: P.A. 77-614 substituted commissioner of administrative services for personnel commissioner and deleted sentence concerning filing report copy with personnel policy board.



Section 5-205 - Administration of oaths, issuance of subpoenas.

Section 5-205 is repealed.

(1967, P.A. 657, S. 14; P.A. 77-614, S. 67, 610; P.A. 79-621, S. 23, 24.)



Section 5-206 - Position classifications.

(a) Position classifications established by the Commissioner of Administrative Services shall be listed in the appropriate records and publications of the Department of Administrative Services in accordance with the following descriptive items: (1) The title and code given to the class; (2) the pay grade for the class; (3) a statement of the duties and responsibilities exercised by those employees holding positions allocated to the class, illustrated, when practicable, by examples of typical tasks; and (4) the minimum desirable qualifications required by an incumbent for the satisfactory performance of such duties and the satisfactory discharge of such responsibilities.

(b) In establishing new position classifications, the Commissioner of Administrative Services shall make a study of the schedules of compensation established for positions similar as to duties, responsibilities and qualifications in the state service, of the rates of compensation paid for similar services elsewhere and of any other pertinent information and data.

(c) The Commissioner of Administrative Services periodically shall review the work performed by employees in the classified service and shall issue such orders as are necessary to have such employees assigned to work in accordance with the classifications of their positions or to have their classifications changed to comply with their work, provided any employee, whose classification, status or compensation is affected, shall be given reasonable opportunity to be heard prior to the issuance of any such order.

(d) In no event shall the personnel classification of “auditor” be used in reference to personnel of any agency other than the Auditors of Public Accounts or the term “auditor’s report” be used in reference to the reports of such personnel except that employees performing auditing functions for agencies other than the Auditors of Public Accounts may be so designated if the personnel classifications to which they are assigned are clearly distinguished from those of the Auditors of Public Accounts.

(1967, P.A. 657, S. 15; 1971, P.A. 491; P.A. 77-614, S. 66, 67, 610; P.A. 78-206.)

History: 1971 act added Subsec. (d) re use of terms “auditor” and “auditor’s”; P.A. 77-614 replaced personnel commissioner and personnel policy board with commissioner of administrative services and personnel department with department of administrative services; P.A. 78-206 amended Subsec. (d) by adding exception to provisions.

Subsec. (c):

Cited. 239 C. 638.



Section 5-206a - Establishment of position classification series for marital and family therapists.

The Commissioner of Administrative Services shall establish a job classification series for marital and family therapists licensed under chapter 383a and professional counselors licensed under chapter 383c.

(P.A. 03-64, S. 1.)



Section 5-207 - Use of classification titles and codes.

The classification titles or codes of positions in the classified service shall be used in all records and communications of the Office of Policy and Management, the Department of Administrative Services, the State Comptroller and the State Treasurer, in all estimates submitted to the General Assembly or Office of Policy and Management requesting the appropriation of money to pay for personal services, in documents or accounts relating to allotments and in all vouchers or payrolls relating to obligations for personal services.

(1967, P.A. 657, S. 16; P.A. 73-679, S. 25, 43; P.A. 75-537, S. 38, 55; P.A. 77-614, S. 36, 610.)

History: P.A. 73-679 replaced budget division with planning and budgeting division of the department of finance and control; P.A. 75-537 changed division name to budget and management division; P.A. 77-614 replaced finance and control department and its budget and management division with the office of policy and management and replaced personnel department with department of administrative services.



Section 5-208 - Compensation schedules.

(a) The Commissioner of Administrative Services shall establish compensation schedules or plans. For employees who are not members of any collective bargaining unit, subject to the approval of the Secretary of the Office of Policy and Management such schedules or plans shall consist of sufficient salary grades to provide compensation rates determined to be necessary or desirable for all classes assigned to each compensation schedule.

(b) When the compensation of a class is raised, the salary of each incumbent in such class who is not a member of any collective bargaining unit shall be increased by an amount at least equal to one step or five per cent, whichever is less, in the higher salary grade, except managerial employees’ salaries shall be increased by an amount equal to five per cent, up to the maximum of the new salary grade.

(1967, P.A. 657, S. 17; P.A. 77-614, S. 67, 610; P.A. 78-231, S. 2, 10; P.A. 79-621, S. 8, 24; P.A. 13-247, S. 348.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 78-231 allowed minimum and maximum salaries for managerial employees in Subsec. (a) and provided for increases of at least 5% for managerial employees in Subsec. (b) and added Subsec. (c) re approval of compensation schedules; P.A. 79-621 revised Subsecs. (a) and (b) to apply to schedules for employees not covered under collective bargaining and omitted Subsec. (c), incorporating approval provisions in Subsec. (a); P.A. 13-247 made a technical change in Subsec. (a) and amended Subsec. (b) to limit increase in managerial employees’ salaries to maximum of new salary grade, effective July 1, 2013.



Section 5-208a - Compensation by more than one agency restricted. Multiple job assignments within same agency restricted.

No state employee shall be compensated for services rendered to more than one state agency during a biweekly pay period unless the appointing authority of each agency or such authority’s designee certifies that the duties performed are outside the responsibility of the agency of principal employment, that the hours worked at each agency are documented and reviewed to preclude duplicate payment and that no conflicts of interest exist between services performed. No state employee who holds multiple job assignments within the same state agency shall be compensated for services rendered to such agency during a biweekly pay period unless the appointing authority of such agency or his designee certifies that the duties performed are not in conflict with the employee’s primary responsibility to the agency, that the hours worked on each assignment are documented and reviewed to preclude duplicate payment, and that there is no conflict of interest between the services performed. Any dual employment arrangement that results in the necessity to pay overtime shall be approved in advance by the Commissioner of Administrative Services.

(P.A. 80-278; P.A. 87-253, S. 3; P.A. 13-247, S. 349.)

History: P.A. 87-253 established restrictions for state employees who hold more than one job assignment from the same state agency, and removed retirement credit restrictions on employees working for more than one state agency, in accordance with the provisions of the state employees retirement act; P.A. 13-247 added provision re advance approval of dual employment arrangements that necessitate overtime pay and made a technical change, effective July 1, 2013.



Section 5-209 - Compensation for performance of duties of higher job classification.

Any state employee, except an employee who has been designated managerial, who is assigned, by the employee’s appointing authority, duties and responsibilities of a job classification higher than the class in which the employee is placed, which assignment has been approved by the Commissioner of Administrative Services, and who works in such assignment on a continuous basis for a period of more than sixty working days, shall be compensated for such time in excess of sixty days at a rate in the higher class which shall not be less than one step in that class above the employee’s existing rate of pay. Service in a higher classification under this section shall not constitute permanent status in such class.

(1967, P.A. 657, S. 18; P.A. 73-225; P.A. 77-614, S. 66, 610; P.A. 78-231, S. 3, 10; P.A. 00-68, S. 7.)

History: P.A. 73-225 reworded section to require personnel commissioner’s approval for assignment rather than approval for payment at higher classification; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 78-231 excluded managerial employees from provisions of section and replaced commissioner with director of personnel and labor relations; P.A. 00-68 substituted “Commissioner of Administrative Services” for “Director of Personnel and Labor Relations” and made technical changes for the purpose of gender neutrality.



Section 5-209a - General worker. Work experience credit for out-of-class work.

(a) Any person who is employed in state service as a general worker for program support or technical services, as determined by the Department of Administrative Services at the time of such employment, shall be credited with work experience equal to any time such person worked out of class performing work relevant to any full-time position in the state service for which such person subsequently applies.

(b) Any person who contests the amount of work experience for which such person is credited by a state agency pursuant to subsection (a) of this section shall be entitled to a hearing before a hearing officer of such agency. Such person may appeal any determination made by the hearing officer to the commissioner or other head of such agency. This subsection shall be governed by the provisions of chapter 54.

(P.A. 05-17, S. 1.)

History: P.A. 05-17 effective May 4, 2005.



Section 5-210 - Annual salary increases; lump-sum payments; state incentive plans for managerial or confidential employees.

The Commissioner of Administrative Services may establish one or more state incentive plans for employees whose positions have been designated managerial or confidential. Annual salary increases or lump-sum payments for employees whose positions have been designated managerial or confidential may be based on annual performance appraisals made by agency heads or their designees in accordance with state incentive plans approved by the Commissioner of Administrative Services. Such salary increases shall be in accordance with the provisions of the compensation schedule then in effect. Such employees shall receive an increase for “good” performance up to the position rate.

(1967, P.A. 657, S. 19; P.A. 77-614, S. 66, 610; P.A. 78-231, S. 4, 10; P.A. 79-121, S. 1, 2; P.A. 81-457, S. 5; P.A. 85-510, S. 31, 35; P.A. 93-80, S. 55, 67.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 78-231 replaced commissioner of administrative services with director of personnel and labor relations and added Subsec. (d) re increases for managerial employees; P.A. 79-121 changed Subsec. (d) to include considerations of management incentive programs in determining managerial pay increases and permitting increases of 3.5% for “good” performance in absence of such program; P.A. 81-457 amended Subsec. (d) to permit annual increases in the form of lump sum payments, and to provide the commissioner of administrative services with greater controls over management incentive program plans; P.A. 85-510 amended Subsec. (d) to authorize the commissioner of administrative services to establish one or more state incentive plans for managerial or confidential employees; to delete provision that annual salary increases for managerial employees shall be based on annual performance appraisals made in accordance with state agency management incentive program plans, substituting provision that annual salary increases or lump-sum payments for managerial or confidential employees may be based on annual performance appraisals made in accordance with state incentive plans and to delete provisions specifying that employees eligible for annual increase July first who received annual increment January first shall be granted prorated increase effective July first, annual salary increase shall become effective on first day of payroll period which includes anniversary date of July first, increases greater than 3.5% up to position rate and any increases above position rate may take the form of lump-sum payments or salary increases, commissioner of administrative services may require reports and review administration of management incentive plans, disallow payments that do not conform to plans and withdraw approval of plans and, in the absence of a state agency plan approved by said commissioner, managerial employees shall receive annual increases of 3.5% up to the position rate for the salary range for such employees class for “good” performance; P.A. 93-80 repealed Subsec. (a) re annual one-step salary increase for a permanent employee in the classified service who has 9 months’ service or more, repealed Subsec. (b) re determination of anniversary dates for permanent employees; repealed Subsec. (c) which had prohibited employee from receiving annual salary increase if a service rating less than “good” was filed with director of personnel and labor relations by the employee’s appointing authority during any part of the 12-month period immediately preceding employee’s anniversary date, removed Subsec. (d) designator and made technical change to remaining provisions, effective January 1, 1994.

See Sec. 5-212 re maximum annual salary increases and lump-sum payments.



Section 5-210a, 5-210b and 5-211 - Employee anniversary dates for fiscal 1975-76. Payment of partial increments for fiscal 1975-76. Meritorious service award; exceptions.

Sections 5-210a, 5-210b and 5-211 are repealed.

(1967, P.A. 657, S. 20; 1969, P.A. 658, S. 4; 1971, P.A. 289; 1972, P.A. 93, S. 1; P.A. 73-616, S. 50, 67; 73-679, S. 26, 43; P.A. 75-537, S. 39, 55; 75-567, S. 20, 80; 75-581, S. 2, 6; P.A. 77-3, S. 1, 2; 77-614, S. 19, 67, 610; P.A. 78-231, S. 5, 10; P.A. 80-57, S. 4; P.A. 81-457, S. 13.)



Section 5-212 - Salary not to exceed salary range.

No portion of an annual salary increase under section 5-210 shall be given which will result in a salary in excess of the salary range established for the employee’s class of position. The amount of any lump-sum payments made in accordance with the provisions of section 5-210 shall not be deemed an increase in salary.

(1967, P.A. 657, S. 21; P.A. 81-457, S. 6; P.A. 03-19, S. 12.)

History: P.A. 81-457 required that no salary increase shall result in a salary which exceeds the established salary range, excluded lump sum payments made under Sec. 5-210(d) from consideration as salary increases and deleted reference to awards for outstandingly meritorious service; P.A. 03-19 made a technical change, effective May 12, 2003.



Section 5-212a - Compensation schedules adjustments.

Section 5-212a is repealed.

(1972, P.A. 226; September, 1972, P.A. 2, S. 1; P.A. 76-435, S. 65, 82.)



Section 5-213 - Termination of longevity payments to employees not included in any collective bargaining unit.

(a) Notwithstanding the provisions of section 5-212, each employee in the state service who has completed not less than ten years of state service and who is not included in any collective bargaining unit, except those employees whose compensation is prescribed by statute, shall receive a lump-sum longevity payment on the last regular pay day of April 2013, based on service completed as of the first day of September 2011, determined in accordance with the longevity rate schedule established for the employee’s class of position by the Commissioner of Administrative Services, except that a retired employee who retired between October 1, 2012, and March 31, 2013, inclusive, shall receive, in the month immediately following retirement, a prorated payment based on the proportion of the six-month period served prior to the effective date of the employee’s retirement.

(b) No longevity payment shall be made to any employee in the state service who is not included in any collective bargaining unit, except those employees whose compensation is prescribed by statute, for service completed on or after April 1, 2013.

(1967, P.A. 657, S. 22; 1969, P.A. 658, S. 5; P.A. 74-138, S. 1, 2; P.A. 78-231, S. 6, 10; 78-240, S. 2; 78-303, S. 85, 136; P.A. 79-621, S. 9, 24; P.A. 80-483, S. 15, 186; P.A. 81-457, S. 7; P.A. 82-388, S. 1, 3; P.A. 89-34, S. 1, 5; P.A. 90-230, S. 11, 101; P.A. 00-68, S. 8; P.A. 04-219, S. 4; P.A. 11-51, S. 134; Dec. Sp. Sess. P.A. 12-1, S. 32.)

History: 1969 act added Subsec. (c) re part-time, seasonal or intermittent service; P.A. 74-138 provided for prorated payment for recently retired employees in Subsec. (b) and removed similar provision from Subsec. (c); P.A. 78-231 included managerial employees in provision for longevity payments, effective October 1, 1983; P.A. 78-240 added Subsec. (d) re employees of radiological maintenance and calibration facility; P.A. 78-303 authorized substitution of commissioner of administrative services for commissioner of personnel and administration in Subsec. (d); P.A. 79-621 specified applicability of provisions to those not covered by collective bargaining in Subsec. (a), deleted references to determination of payment as percentage of salary increase in Subdivs. (1) to (4), inclusive, replacing such references with determination according to rate schedules established by administrative services commissioner or director of personnel and labor relations and including provisions for managerial employees; P.A. 80-483 made technical changes; P.A. 81-457 amended Subsec. (a) to allow for the continuance of longevity payments to managerial employees, which had been scheduled for termination as of October 1, 1983; P.A. 82-388 amended Subsec. (b) to specify that the longevity payments shall be made on the first regular payday following April 23 and October 24 of each year; P.A. 89-34 substituted “last regular pay day in April and October” for “April 23 and October 24” and provided that retired employees shall receive their payments in the month following retirement instead of on the first regular pay day following the twenty-fourth of such month; P.A. 90-230 corrected a reference to the director of emergency management in Subsec. (d); P.A. 00-68 amended Subsec. (a)(3) to substitute “Commissioner of Administrative Services” for “Director of Personnel and Labor Relations” and “the employee’s” for “his”; P.A. 04-219 amended Subsec. (d) to substitute Commissioner of Emergency Management and Homeland Security for Director of Emergency Management, effective January 1, 2005; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (d), effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 replaced former provisions with new Subsecs. (a) and (b) re termination of longevity payments to employees who are not included in any collective bargaining unit, effective December 21, 2012.



Section 5-213a and 5-213b - Salary increase for managerial employees in lieu of longevity payments. Conferring of benefits upon managerial or confidential employees and appointed officials not included in collective bargaining units.

Sections 5-213a and 5-213b are repealed.

(P.A. 78-231, S. 7, 10; 78-367, S. 2, 3; P.A. 79-621, S. 23, 24; P.A. 81-457, S. 13.)



Section 5-213c - Salary increase upon termination of longevity payments to employees not included in any collective bargaining unit.

Effective the first pay period after July 1, 2013, the annual salary of any employee in state service who is not included in any collective bargaining unit, except those employees whose compensation is prescribed by statute, who received a longevity payment in April 2011, shall be increased by the annualized amount of the longevity payment paid on the last regular pay day of April 2013.

(Dec. Sp. Sess. P.A. 12-1, S. 37.)

History: Dec. Sp. Sess. P.A. 12-1 effective December 21, 2012.



Section 5-214 - Creation of new positions and filling of vacancies subject to certification by Secretary of the Office of Policy and Management or designee.

Except in emergencies, natural disasters or for the purpose of qualifying for federal funding, no new position shall be created and no vacancies shall be filled in the classified service until the Secretary of the Office of Policy and Management has certified to the appointing authority that the position is necessary for carrying on the work of the state in an efficient and business-like manner and any necessary appropriation therefor has been made. The Secretary of the Office of Policy and Management may delegate his duties under this section to the Commissioner of Administrative Services.

(1967, P.A. 657, S. 23; P.A. 73-679, S. 27, 43; P.A. 75-537, S. 40, 55; P.A. 77-614, S. 37, 610.)

History: P.A. 73-679 replaced budget director with managing director of planning and budgeting division of department of finance and control and included deputy commissioner of finance and control and personnel commissioner as delegates of finance and control commissioner; P.A. 75-537 changed division name to budget and management division; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management, deleted reference to deputy commissioner of finance and control and managing director and replaced personnel commissioner with commissioner of administrative services, and provided exception concerning new positions sought in emergencies, natural disasters and qualifying for federal funds.



Section 5-215 - Study of need for existing positions.

The Secretary of the Office of Policy and Management shall study and investigate the need for existing positions in the classified service and may cancel unfilled positions which are not needed in carrying on the work of the state.

(1967, P.A. 657, S. 24; P.A. 73-679, S. 28, 43; P.A. 75-537, S. 41, 55; P.A. 77-614, S. 40, 610.)

History: P.A. 73-679 replaced budget director with managing director, planning and budgeting division, department of finance and control or his designee; P.A. 75-537 changed division name to budget and management division and deleted reference to designee; P.A. 77-614 replaced managing director with secretary of the office of policy and management, gave secretary power to cancel unfilled positions and deleted duties of personnel commissioner.



Section 5-215a - Filling of vacancies from candidate lists.

When the appointing authority receives approval to fill a vacancy in any permanent position in the classified service, the appointing authority shall request the Commissioner of Administrative Services to provide a candidate list. The candidate list certified by the commissioner shall contain the final earned rating of each candidate. The appointing authority shall fill the vacant position by selecting any candidate on the candidate list. In the event that fewer than five names are available on the candidate list to fill a position, the Commissioner of Administrative Services may authorize a new examination based on documented need. The appointing authority may fill the position from either the new or original candidate list in accordance with the provisions of this section.

(P.A. 92-165, S. 7, 32; P.A. 93-274, S. 1, 7; P.A. 96-168, S. 4, 34; P.A. 13-247, S. 350.)

History: P.A. 93-274 authorized commissioner to certify additional intervals of a candidate list when less than five names are available in the two highest intervals on a candidate list, to readminister an examination when fewer than five names are available on the candidate list, and for multiple phase examinations, to allow the candidate list certified to include the names of all candidates who have passed each phase of the examination, effective June 30, 1993; P.A. 96-168 deleted restrictions on the selection of candidates to fill vacant positions, effective July 1, 1996; P.A. 13-247 replaced provision re when vacancy is to be filled with provision re when appointing authority receives approval to fill vacancy, effective July 1, 2013.



Section 5-216 - Establishment of candidate lists. Continuous recruitment.

(a) The Commissioner of Administrative Services shall hold examinations for the purpose of establishing candidate lists for the various classes of positions in the classified service, except as provided in sections 5-227b and 5-233. Such examinations may be held on a continuous basis or at such time or times as the commissioner deems necessary to supply the needs of the state service. In establishing any candidate list following examinations, the commissioner shall place on the list, in the order of their ratings, the names of persons who show they possess the qualifications which entitle them to be considered eligible for appointment when a vacancy occurs in any position allocated to the class for which such examination is held or for which such candidate list is held to be appropriate. Such ratings may take such form as the commissioner deems appropriate to describe the performance of any candidate on any examination.

(b) Where the needs of the service indicate that continuous recruitment is justified, the commissioner may defer announcing a closing date for filing applications for the examination. Announcements of such examinations shall specify that recruitment is continuous and that applications may be filed until further notice. Such examination may be graded on a pass-fail basis in order to expedite certification and appointment.

(c) The commissioner may consolidate, continue or cancel candidate lists and may remove names from such lists for good cause. The commissioner may apply an examination score from one examination to the candidate list established for another examination, provided such examinations are the same or equivalent forms of the same examination, such provision is publicized on appropriate examination notices and the candidate satisfies all other statutory requirements.

(1967, P.A. 657, S. 25; 1969, P.A. 658, S. 6; P.A. 73-213; P.A. 77-614, S. 66, 111, 610; P.A. 79-621, S. 10, 24; P.A. 81-28, S. 1, 4; P.A. 92-165, S. 8, 32; P.A. 96-168, S. 5, 34; P.A. 13-247, S. 351.)

History: 1969 act amended Subsec. (b) to require approval of personnel policy board for deferral of closing date, deleted provision for consolidation of periodic employment lists and provided pass-fail basis for continuous recruitment examinations; P.A. 73-213 amended Subsec. (d) re twice failing to respond to notification of position opening; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services and removed from Subsec. (b) requirement that personnel policy board approve deferral of closing date; P.A. 79-621 left ratings format at commissioner’s discretion; P.A. 81-28 made grading of examination on pass-fail basis optional rather than mandatory and deleted provision which stated that all candidates who pass are immediately eligible for certification and appointment in Subsec. (b); P.A. 92-165 changed “employment lists” to “candidate lists”, provided that examinations may be held on a continuous basis or at such time or times as the commissioner deems necessary, changed “test” to “examination”, deleted Subsec. (d) re waiver of appointment and made technical changes; P.A. 96-168 amended Subsec. (c) to permit the commissioner to apply examination scores from one list to another examination under certain circumstances, effective July 1, 1996; P.A. 13-247 amended Subsec. (a) to add exception for Secs. 5-227b and 5-233, and amended Subsec. (b) to delete “necessary” re examination, effective July 1, 2013.



Section 5-217 - Effective period of candidate lists.

The Commissioner of Administrative Services shall specify, at the time any candidate list is promulgated, the period during which such list shall remain in force. In no case shall a candidate list remain in force for a period of less than three months or more than one year, provided such period may be extended not more than one year by the commissioner as appropriate based upon the needs of the state, except that extensions concerning candidate lists for continuous recruitment examinations shall be based on the needs of the service.

(1967, P.A. 657, S. 26; P.A. 77-614, S. 112, 610; P.A. 92-165, S. 9, 32; P.A. 96-168, S. 6, 34; P.A. 13-247, S. 352.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services and deleted requirement for personnel policy board approval to extend the time list is in effect; P.A. 92-165 changed “employment list” to “candidate list”; P.A. 96-168 permitted the commissioner to extend continuous recruitment examinations for a period not to exceed five years, effective July 1, 1996; P.A. 13-247 shortened minimum period for candidate list to remain in force from 6 months to 3 months, shortened extension period from 2 years to 1 year and changed maximum extension period for continuous recruitment from 5 years to as needed by service, effective July 1, 2013.



Section 5-218 - Examinations; notices.

(a) Except for an examination that has been waived pursuant to section 5-227b, the Commissioner of Administrative Services shall prepare lists of preliminary requirements and subjects of examination for positions in the classified service and publicize each such examination in such manner as the nature of the examination requires, including posting examination notices in state agencies in locations accessible to state employees at least two weeks prior to the application closing date. All competitive examinations shall be held at such times and places as in the judgment of the Commissioner of Administrative Services most nearly meet the convenience of applicants and needs of the service. In no event shall any other examination be given by an agency for a position subject to the examination procedure of the Department of Administrative Services.

(b) The Commissioner of Administrative Services shall give public notice of such examinations for positions in the classified service at least two weeks in advance by posting, or causing to be posted, an appropriate notice on the bulletin board maintained in or near the quarters of the Department of Administrative Services and on the Internet web site of the department and by submitting the notice to the director of the state employment service. Such notice shall set forth the time and place of the examination and shall be accompanied by a copy of the official description of the position, and provide the work location, salary and weights to be given for the weighted parts of the examination, if applicable, provided once such notice has been given, the weights established in the notice for the weighted parts of the examination shall not be altered in any manner.

(1967, P.A. 657, S. 27; 1969, P.A. 658, S. 7; P.A. 77-614, S. 66, 610; P.A. 82-212, S. 2; P.A. 96-168, S. 7, 34; Sept. Sp. Sess. P.A. 09-7, S. 162; P.A. 13-247, S. 353.)

History: 1969 act substituted “congressional district” for “county” in Subsec. (b); P.A. 77-614 substituted commissioner and department of administrative services for personnel commissioner and department; P.A. 82-212 amended Subsec. (b) to provide that once notice has been given as to the relative weights assigned to each part of the examination, the weights shall not be altered or adjusted; P.A. 96-168 amended Subsec. (a) by making technical changes and permitting the publicizing of examination notices by posting them in accessible locations in state agencies two weeks before the closing date, effective July 1, 1996; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to replace requirement that notice of examinations be advertised once in at least 1 newspaper published in each congressional district with requirement that notice of examinations be posted on the Internet web site of department, effective October 5, 2009; P.A. 13-247 amended Subsec. (a) to provide exception for examination waived pursuant to Sec. 5-227b and to prohibit any other examination for position subject to examination procedure, and amended Subsec. (b) to add requirement that position description be included with notice and to remove requirements re content of notice, effective July 1, 2013.



Section 5-219 - Form of examinations. Fees.

(a) Examinations shall be in such form and of such character and shall relate to such matters as will fairly test and determine the qualifications, fitness and ability of the persons tested to perform the duties of the class or position to which they seek appointment. Examinations shall be formulated in cooperation with agencies appointing specific classes of employees and shall be competitive and open to all persons who may be lawfully appointed to any position in the class for which examinations are held, with such limitations as to age, residence, health, habits, character, sex and qualifications as are considered desirable by the Commissioner of Administrative Services and as are specified in the public announcement of the examination, provided no such limitation shall be made as to age or sex except in the case of a bona fide occupational qualification or need. Formal education requirements may be considered as a condition for the taking of such examinations. Possession of a professional license or degree, or satisfactory completion of an accreditation, certificate or licensure program may serve as the sole basis for appointment, provided such credentials are a mandatory requirement for employment in a position. Examinations may take the form of written or oral tests, demonstration of skill or physical ability, experience and training evaluation, or in the case of promotional examinations, evaluation of prior performance, or any other assessment device or technique deemed appropriate to measure the knowledge, skills or abilities required to successfully perform the duties of the job. All persons competing for placement on any one candidate list shall be administered the same or equivalent forms of the same examination or examination phases, except as necessary to comply with the federal Americans with Disabilities Act and section 4-61nn, and be required to achieve passing scores on each successive phase and for the examination as a whole in order to remain in competition. The provisions of this section shall be the sole determinant for qualification and no other examination shall be permitted by any agency head to further qualify persons seeking appointment except as authorized by the commissioner.

(b) The commissioner may charge any person not employed by the state a reasonable fee for taking an examination, provided such fee shall not exceed the cost of developing and administering such examination. The commissioner may waive any such fee for any person who applies, in the form and manner prescribed by the commissioner, for a waiver of such fee and demonstrates that he or she is financially unable to pay such fee. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this subsection.

(1967, P.A. 657, S. 28; P.A. 73-184; P.A. 74-166, S. 1, 3; P.A. 77-614, S. 66, 521, 610; P.A. 79-183, S. 2; 79-560, S. 3, 39; 79-621, S. 11, 24; P.A. 83-57; P.A. 92-165, S. 10, 32; P.A. 93-274, S. 2, 7; P.A. 96-168, S. 8, 34; P.A. 98-205, S. 3; P.A. 13-247, S. 354.)

History: P.A. 73-184 forbade use of other examinations and devices to further qualify applicants for positions; P.A. 74-166 deleted citizenship requirement for examinations; P.A. 77-614 substituted commissioner of administrative services for personnel commissioner and, effective January 1, 1979, department of human resources for welfare department; P.A. 79-183 required consideration of volunteer service in establishing qualifications for test eligibility; P.A. 79-560 included income maintenance department in provision re commissioner’s establishment of educational requirements; P.A. 79-621 deleted proviso re requirements for positions in human resources and income maintenance departments and added provisions re form and contents of tests; P.A. 83-57 provided that positions subject to accreditation and professional requirements may have formal education requirements established as a prerequisite to taking an examination for any such position; P.A. 92-165 changed “test” to “examination” and “employment list” to “candidate list”, deleted language prohibiting establishment of formal education requirements, added provision allowing consideration of formal education requirements as a condition for taking examinations, and added provision re completion of accreditation, certificate or licensure program as the sole basis for appointment; P.A. 93-274 authorized the modification of state examinations to accommodate candidates with disabilities in order to comply with the federal Americans with Disabilities Act, effective June 30, 1993; P.A. 96-168 eliminated provision for consideration of volunteer experience and made technical changes in terminology, effective July 1, 1996; P.A. 98-205 added reference to Sec. 4-61nn; P.A. 13-247 designated existing provisions as Subsec. (a) and amended same by deleting provision re free examinations and added Subsec. (b) re fees, effective July 1, 2013.



Section 5-219a - Volunteer experience considered.

It shall be the policy of all state agencies to consider volunteer experience as partial fulfillment of training and experience requirements for state employment. The Commissioner of Administrative Services shall adopt regulations in accordance with the provisions of chapter 54 to implement such policy.

(P.A. 79-183, S. 1; P.A. 13-247, S. 355.)

History: P.A. 13-247 deleted former Subsec. (b) re analysis of personnel hirings and made a conforming change, effective July 1, 2013.



Section 5-220 - Conduct of examinations.

(a) Examinations shall be conducted by the Commissioner of Administrative Services or under his direction by an authorized agent. In giving examinations for positions in the classified service, the commissioner may obtain the assistance of persons not on the regular staff of the Department of Administrative Services, either within or without the classified service. When such persons are in the state service, it shall be deemed a part of their official duty to act as examiners without extra compensation.

(b) Notwithstanding any other provision of this chapter to the contrary, the Commissioner of Administrative Services may fully or partially delegate to the heads of state agencies the authority to administer promotional programs for positions in state service subject to post audit by the Department of Administrative Services. The delegation plan shall be approved by said commissioner, shall provide for consideration of all eligible persons and shall include adequate notice of the vacancy or vacancies to all potentially eligible employees, the procedures for application and methods to be used to evaluate the qualifications of eligible persons.

(1967, P.A. 657, S. 29; P.A. 77-614, S. 66, 610; P.A. 79-621, S. 12, 24; P.A. 81-288, S. 1, 2; P.A. 96-168, S. 9, 34.)

History: P.A. 77-614 substituted commissioner and department of administrative services for personnel commissioner and department; P.A. 79-621 added Subsec. (b) re administration of examinations by agency heads; P.A. 81-288 specified applicability of Subsec. (b) to promotional examinations “for positions in state service”; P.A. 96-168 amended Subsec. (b) to authorize the delegation of promotional programs rather than promotional examinations and changed the phrase to “determine the ratings” to “evaluate the qualifications”, effective July 1, 1996.



Section 5-221 - Rejection of applicants.

(a) The Commissioner of Administrative Services may reject the application of any person for admission to an examination for establishing a candidate list for the classified service, or refuse to examine any applicant for such service, who (1) has been found to lack any of the established qualifications for the position for which such applicant applies or for which such applicant has been examined, (2) is physically or medically unfit to perform effectively the duties of the position in which he or she seeks employment, (3) is addicted to the habitual use of drugs or intoxicating liquors, (4) has been dismissed from the public service for delinquency, incompetency, misconduct or neglect of duty, or (5) has made a false statement of any material fact or practiced or attempted to practice any deception or fraud in his or her application, in his or her examination or in securing his or her eligibility or appointment.

(b) The commissioner may establish reasonable procedures concerning investigation of the character, reputation, experience and training of applicants.

(1967, P.A. 657, S. 30; P.A. 73-347, S. 2, 7; P.A. 77-614, S. 66, 610; P.A. 92-165, S. 11, 32; P.A. 13-247, S. 356.)

History: P.A. 73-347 prohibited rejection of application or exclusion from test because person found guilty of crime, such ground for exclusion or rejection having been previously permissible; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 92-165 changed “test” to “examination” and “employment list” to “candidate list” and deleted language concerning refusal to certify the name of an eligible; P.A. 13-247 added Subdiv. designators and made technical changes in Subsec. (a), effective July 1, 2013.



Section 5-221a - Appeal from rejection of application for admission to examination.

An applicant for employment or an employee in the classified service may appeal the rejection of such applicant’s or employee’s application, in writing, to the Commissioner of Administrative Services not later than twelve days after the mailing of such rejection notice by providing supplementary information on qualifications as may be necessary. Such applicant or employee may request a review of such rejection by an independent human resource professional who shall render a final decision on the applicant’s or employee’s appeal within fifteen days thereafter.

(1969, P.A. 658, S. 3; P.A. 77-614, S. 66, 610; P.A. 92-165, S. 12, 32; P.A. 96-168, S. 10, 34; P.A. 13-247, S. 357.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 92-165 changed “employment list” to “candidate list” and made technical changes; P.A. 96-168 provided for appeal within ten days rather than seven days of receipt of rejection notice, required that appeals be in writing and specified the information the appellant should provide, permitted the appellant to request a hearing and eliminated the panel of personnel officers from state agencies, substituting an independent human resource professional as the decision-making body, effective July 1, 1996; P.A. 13-247 required that rejection be appealed not later than 12 days after mailing of notice, rather than within 10 days of receipt of notice, deleted reference to hearing to review rejection, shortened timing of final decision from 30 days to 15 days after review of rejection and made technical changes, effective July 1, 2013.



Section 5-222 - Unassembled examinations for certain professional positions. Regulations.

Section 5-222 is repealed.

(1967, P.A. 657, S. 31; 1969, P.A. 658, S. 8; P.A. 77-368, S. 1; 77-614, S. 67, 610; P.A. 79-621, S. 23, 24.)



Section 5-223 - Rating of examinations.

The final earned rating of each person who competes in and passes each phase of any examination shall be determined by the weighted average of the earned ratings on all phases of the examination, according to weights for each phase established by the Commissioner of Administrative Services in advance of the giving of the examination and published as a part of the announcement of the examination.

(1967, P.A. 657, S. 32; P.A. 77-614, S. 66, 610; P.A. 79-621, S. 13, 24; P.A. 92-165, S. 13, 32.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 79-621 replaced “competing in any test” with “who competes in and passes each phase of any test”; P.A. 92-165 changed “test” to “examination”.



Section 5-224 - Credit for military service on examinations held for original appointments.

Any veteran who served in time of war, if such veteran is not eligible for disability compensation or pension from the United States through the Veterans’ Administration, or the spouse of such veteran who by reason of such veteran’s disability is unable to pursue gainful employment, or the unmarried surviving spouse of such veteran, and if such person has attained at least the minimum earned rating on any examination held for an original appointment for the purpose of establishing a candidate list to fill a vacancy in accordance with subsection (d) of section 5-228, shall have five points added to his or her earned rating. Any such veteran, or the spouse of such veteran who by reason of such veteran’s disability is unable to pursue gainful employment, or the unmarried surviving spouse of such veteran, if such person is eligible for such disability compensation or pension and if he or she has attained at least the minimum earned rating on any such examination held for an original appointment for the purpose of establishing a candidate list to fill a vacancy in accordance with subsection (d) of section 5-228, shall have ten points added to his or her earned rating. Any person who has been honorably discharged from or released under honorable conditions from active service in the armed forces of the United States, and who has served in a military action for which such person received or was entitled to receive a campaign badge or expeditionary medal, shall have five points added to his or her earned rating if such person has attained at least the minimum earned rating on any such examination held for an original appointment for the purpose of establishing a candidate list to fill a vacancy in accordance with subsection (d) of section 5-228 and such person is not otherwise eligible to receive additional points pursuant to this section. Names of any such persons shall be placed upon the candidate lists in the order of such augmented ratings. Credits shall be based upon examinations with a possible rating of one hundred points.

(1967, P.A. 657, S. 33; P.A. 75-204; P.A. 87-155, S. 2; P.A. 92-165, S. 14, 32.)

History: P.A. 75-204 changed language to refer to both male and female veterans and replaced “wife” and “widow” with “spouse” and “surviving spouse”; P.A. 87-155 required the addition of five points to the earned rating of any person honorably discharged from active service in the U.S. armed forces who has received a campaign badge or expeditionary medal; P.A. 92-165 changed “employment list” to “candidate list”, added references to Sec. 5-228(d) and added language providing that credit applies to examinations held for original appointments.



Section 5-225 - Notice of final earned ratings on examinations. Right of inspection. Appeals.

All persons competing in any examination shall be given written notice of their final earned ratings and the minimum earned rating necessary to pass the examination. Not later than thirty days after the issuance of the final earned rating, a person who has not achieved a passing rating may inspect his or her papers, markings, background profiles and other items used in determining the final earned ratings, other than examination questions and other materials constituting the examination, subject to such regulations as may be issued by the Commissioner of Administrative Services. Not later than ten days after inspecting his or her papers, a person may, in writing, appeal to the Commissioner of Administrative Services the accuracy of his or her final earned rating, as based on the original examination paper or responses. The commissioner shall render a final decision on the person’s appeal within thirty days thereafter and correct candidate lists as appropriate.

(1967, P.A. 657, S. 34; P.A. 73-623, S. 2, 3; P.A. 77-94; 77-614, S. 67, 610; P.A. 92-165, S. 15, 32; P.A. 93-274, S. 6, 7; P.A. 96-168, S. 11, 34; P.A. 13-247, S. 358.)

History: P.A. 73-623 excluded test questions from provision re inspection rights of candidate; P.A. 77-94 added exception to requirement of notice of relative standing; P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 92-165 changed “test” to “examination” and “candidate” to “person” and added language re notice of failure to attain the required minimum passing score; P.A. 93-274 expanded the inspection rights of a candidate to include the inspection of background profiles, effective June 30, 1993; P.A. 96-168 eliminated the exception to the receipt of notice of final earned ratings and added the requirement of notice of the minimum rating necessary to pass the examination, permitted a person to inspect his papers, etc., within 30 days, authorized a person to appeal his rating to the commissioner and required the commissioner to make a final decision in 30 days, effective July 1, 1996; P.A. 13-247 changed time for inspection from within 30 days of receipt to not later than 30 days after issuance of final earned rating, changed time for appeal after inspection from 30 days to 10 days and made technical changes, effective July 1, 2013.



Section 5-226 - Corrupt practices in relation to applications, examinations and appointments.

No person, by himself or in cooperation with one or more persons, may (1) wilfully defeat, deceive or obstruct any person in respect to his right of taking any examination for or receiving an appointment to the classified service according to this chapter or according to any regulations adopted under this chapter; (2) wilfully, corruptly or falsely mark, rate, grade, estimate or report upon the application, examination, qualifications or standing of any person whose name has been placed upon any candidate list pursuant to the provisions of this chapter, or aid in so doing; (3) wilfully make any false representation concerning any application or examination or concerning the person applying or examined; (4) wilfully or corruptly furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person applying and competing for employment in the classified service; (5) impersonate any other person or permit or aid in any manner any other person to impersonate him in any application, examination or appointment or request to be examined or appointed; or (6) use, represent to use, promise or endeavor to use influence or official or political authority to secure for any person any appointment or prospect of appointment to any position in the classified service.

(1967, P.A. 657, S. 35; P.A. 92-165, S. 16, 32.)

History: P.A. 92-165 added language re applications, changed employment or reemployment list to candidate list, deleted language re being tested or certified and added language re applying and competing for employment in the classified service and made technical changes.



Section 5-226f - Pilot program concerning state classifications and examination system.

Notwithstanding the provisions of subsection (d) of section 5-272 the employer, as defined in subsection (a) of section 5-270, and an employee organization, as defined in subsection (d) of said section 5-270, as the exclusive representative of employees in an appropriate unit, may engage in a pilot program to discuss the state classifications and examination system. Neither party may negotiate pursuant to the provisions of section 5-276a. Any agreement reached by the parties shall be reduced to writing and submitted to the General Assembly pursuant to the provisions of subsection (b) of section 5-278.

(P.A. 96-168, S. 31, 34.)

History: P.A. 96-168 effective July 1, 1996.



Section 5-227 - Discrimination prohibited.

No person in the classified service or seeking admission thereto may be appointed, demoted or dismissed or be in any way favored or discriminated against because of his political opinions or affiliations or as the result of a discriminatory employment practice as defined in section 46a-51. No question in any application, questionnaire, examination or other evaluation form used in connection with carrying out the provisions of this chapter may relate to political or religious opinions or affiliations of any applicant or eligible person on any candidate or reemployment list established and maintained by the Commissioner of Administrative Services.

(1967, P.A. 657, S. 36; P.A. 77-614, S. 66, 610; P.A. 80-422, S. 49; P.A. 92-165, S. 17, 32.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 80-422 replaced “shall” with “may” and “an unfair employment practice as defined in section 31-126” with “a discriminatory employment practice as defined in section 31-122” (Secs. 31-126 and 31-122 later transferred to Secs. 46a-60 and 46a-51 respectively); P.A. 92-165 added language re application, questionnaire or other evaluation form, deleted reference to competitor and prospective competitor and added reference to applicant, and changed “employment list” to “candidate list”.



Section 5-227a - Promotion by reclassification of position. Examination for reclassified position not required.

Whenever an employee’s position in the classified service is reclassified, the promotion of the employee shall be made without examination provided: (1) The employee meets the minimum qualifications established by the Commissioner of Administrative Services for the career progression level of the reclassified position; (2) the employee has maintained an adequate performance record and has received a satisfactory appraisal on his two most recent consecutive performance evaluations; (3) the employee has worked at his existing level in his current position for a minimum period of six months; and (4) the reclassified position is approved by the Commissioner of Administrative Services.

(P.A. 92-165, S. 18, 32; P.A. 93-274, S. 3, 7; P.A. 96-168, S. 12, 34.)

History: P.A. 93-274 deleted former Subsec. (a)(5) which had required an employee to perform duties in the higher classification for 30 days before being eligible for a promotion by reclassification, renumbering the remaining Subdiv. accordingly, effective June 30, 1993; P.A. 96-168 deleted former Subsecs. (b) and (c) which had specified that examinations are not required in certain cases for reclassified positions and that vacancies must be filled from candidate lists at certain career levels, making the former Subsec. (a) the section and provided for conditions of promotion without examination of an employee whose position was reclassified, effective July 1, 1996.



Section 5-227b - Waiver of examinations. Delegation of authority to recruit. Audit of recruitments.

(a) Examinations for positions may be waived by the Commissioner of Administrative Services under any of the following conditions: (1) Where the possession of a professional license, degree or satisfactory completion of an accreditation, certificate or licensure program is a mandatory requirement for appointment or promotion to a position in state service; (2) where the appointment or promotion to a job classification that is utilized by a single state agency is limited in number and has few vacancies in the professional or managerial series; (3) when the qualifications for a position within the managerial class are so specialized or unique that an examination for a general job classification would not result in a list of candidates possessing such qualifications and would not be cost effective; or (4) when the number of applicants meeting the minimum qualifications for admission to an announced promotional examination is five or less.

(b) If the commissioner has granted a waiver of examination in accordance with subsection (a) of this section, the commissioner may delegate to a department head the authority to recruit for such position. A full or partial delegation may be granted to the department head under a delegation plan that shall be approved in advance by the commissioner. Any such delegation plan shall (1) include standards for the posting of positions with a minimum time period of not less than one week; (2) specify the manner in which such notice shall be posted; and (3) specify the procedures for accepting and rejecting applicants based upon the minimum required qualifications. Where the department head has identified a candidate suitable for appointment and prior to making a formal or informal offer of employment, such department head shall submit the application, any supporting documentation for such candidate and the applications of such additional candidates such department head deems eligible for appointment to the commissioner for certification that such preferred candidate has met the minimum qualifications of experience and training as set forth in the job specification. Once written certification is granted, the department head may make an offer of employment to the candidate certified by the commissioner.

(c) All recruitments performed by a department head pursuant to this section shall be subject to post audit by the commissioner.

(P.A. 92-165, S. 31, 32; P.A. 13-247, S. 359.)

History: P.A. 13-247 replaced former provisions with Subsec. (a) re waiver of examinations, Subsec. (b) re delegation of authority to recruit and Subsec. (c) re audit of recruitments, effective July 1, 2013.



Section 5-228 - Filling vacancies. Promotional and original appointments. Dismissal during working test period. Sex discrimination.

(a) When a vacancy in any permanent position in the classified service is to be filled, the appointing authority shall notify the Commissioner of Administrative Services of such fact, stating the title of the position to be filled. Vacancies in such positions shall be filled, so far as possible and for the best interest of the state, by reemployment, as provided in subsection (b) of section 5-241, promotional appointments from within the agency and service-wide promotional appointments or transfers in accordance with regulations issued by the commissioner. The appointing authority, with the approval of the commissioner, shall decide whether a vacancy shall be filled by promotion from within the agency, from a state-wide employment list, transfer or, if such is not possible, by original appointment.

(b) If a vacancy is to be filled by a promotional appointment from within the agency, the commissioner shall certify to the appointing authority the names of all candidates from the agency in accordance with the provisions of section 5-215a, or if an examination is waived, in accordance with the provisions of section 5-227b.

(c) If a vacancy is to be filled by promotion from a service-wide candidate list, the commissioner shall certify to the appointing authority the names of all candidates on that candidate list in accordance with the provisions of section 5-215a, or if an examination is waived, in accordance with the provisions of section 5-227b.

(d) If a vacancy is to be filled by an original appointment, the commissioner shall certify to the appointing authority the names of all candidates on that candidate list in accordance with the provisions of section 5-215a, or if an examination is waived, in accordance with the provisions of section 5-227b.

(e) Appointees to any position in the classified service shall be required to serve the working test period provided for in this chapter. Any promotional appointee from within the agency who is dismissed from the position to which he or she was promoted during such working test period, or at the conclusion thereof, shall be restored to a position in the same class in which he or she had been employed prior to his or her promotion. Any other appointee who was employed in the classified service prior to his or her appointment and who is dismissed from the position to which he or she was appointed during such working test period or at the conclusion thereof, shall be restored to a vacancy in the same class, or a vacancy in a comparable class or a vacancy in any other position the employee is qualified to fill, in the agency in which he or she had been employed prior to his or her appointment, or shall have his or her name placed on a reemployment list. No provision of this section shall be construed to prevent any employee in the unclassified service from competing for positions in the classified service if he or she possesses the minimum qualifications established by the commissioner. In the certification of names of persons eligible for appointment, sex shall be disregarded except when otherwise provided by statute or upon request of the appointing authority, subject to the approval of the commissioner.

(1967, P.A. 657, S. 37; P.A. 73-623, S. 1, 3; P.A. 77-614, S. 66, 67, 610; P.A. 79-621, S. 14, 24; P.A. 81-28, S. 2, 4; P.A. 87-322; P.A. 92-165, S. 19, 32; P.A. 93-274, S. 4, 7; P.A. 96-168, S. 13, 34; P.A. 13-210, S. 5; 13-247, S. 360, 387.)

History: P.A. 73-623 changed references to highest ratings on tests to persons having highest ratings, presumably to allow for tied scores and added requirement that at least three names be supplied for one vacancy and an additional name for each additional vacancy; P.A. 77-614 replaced personnel commissioner and personnel policy board with commissioner of administrative services; P.A. 79-621 amended Subsec. (a) deleting requirement that commissioner be notified of duties and compensation for positions to be filled, replacing “service-wide” with “state-wide” and including transfer as option for filling position, changed number of rating supplied from three highest to five highest in Subsecs. (b), (c) and (d) and required supply of extra rating rather than extra name for each additional vacancy, deleted former Subsecs. (e) and (f) re consideration of service ratings in promotional tests and conditions for supply of fourth and fifth highest ratings, and relettered former Subsec. (g) as (e), amending it to require restoration of dismissed promotional appointee to similar job rather than to same job he held before; P.A. 81-28 required conformance with federal merit system standards, if applicable when unclassified employees compete in classified service promotional examination under Subsec. (e); P.A. 87-322 inserted new Subsec. (e) permitting appointing authorities to request the commissioner of administrative services to certify certain protected class members for appointment when no such members would normally be certified, in order to facilitate meeting affirmative action goals and relettered previous Subsec. as (f); P.A. 92-165 added provisions concerning reemployment and transfers to Subsec. (a), changed “employment list” to “candidate list”, deleted former provisions re certification of names to the appointing authority, added language re certification of names of candidates in accordance with Sec. 5-215a and made technical changes; P.A. 93-274 added Subsec. (g) re filling of vacancies in managerial positions from generic job class selection process and defining “generic job class”, effective June 30, 1993; P.A. 96-168 deleted former Subsec. (e) re selection of protected class members, made former Subsec. (f) the new Subsec. (e), substituting requirement for previous permanent status for eligibility to compete in a promotional examination for exception re federal merit system standards and filing by four qualified applicants and deleted former Subsec. (g) re managerial positions, effective July 1, 1996; P.A. 13-210 amended Subsec. (a) to replace “practicable” with “possible” and amended Subsec. (e) to delete requirement that employee have previous permanent status in classified service to be eligible to compete in promotional examination and to make technical changes, effective June 25, 2013; P.A. 13-247 amended Subsec. (a) to replace “possible” with “practicable” and amended Subsec. (e) to restore requirement that employee have previous permanent status in classified service to be eligible to compete in promotional examination, effective June 19, 2013, and amended Subsec. (a) to replace “practicable” with “possible”, amended Subsecs. (b), (c) and (d) to add provisions re certification of candidate names in accordance with Sec. 5-227b if examination is waived, and amended Subsec. (e) to delete provision limiting appointing authority’s right of removal within 3 calendar months after an original removal, to delete requirement that employee have previous permanent status in classified service to be eligible to compete in promotional examination and to make technical changes, effective July 1, 2013.



Section 5-229 - Time for appointment. Effective date.

An appointing authority, upon receipt of a candidate list for any vacant position in the classified service or upon receiving the approval of the Commissioner of Administrative Services in accordance with the provisions of section 5-227b, shall appoint an eligible person from the list in accordance with the provisions of section 5-215a or 5-227b within a reasonable time fixed by the Commissioner of Administrative Services, except that appointment of such an eligible person need not be made if the commissioner, upon good cause shown, approves the request of an appointing authority that no appointment be made. Such appointment shall be effective on the date designated by the appointing authority.

(1967, P.A. 657, S. 38; P.A. 76-254, S. 4, 11; P.A. 77-614, S. 66, 610; P.A. 92-165, S. 20, 32; P.A. 13-247, S. 361.)

History: P.A. 76-254 deleted requirement that appointments be made within 15 days unless decision made not to make appointment at all; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 92-165 deleted provisions re certification of eligibles for appointment, added language re appointment of an eligible person from a candidate list in accordance with Sec. 5-215a, deleted provisions re inability of appointing authority to make arrangements with a person whose name has been certified to begin work within a reasonable time and made technical changes; P.A. 13-247 added provisions re approval and appointment in accordance with Sec. 5-227b, effective July 1, 2013.



Section 5-230 - Working test periods.

The Commissioner of Administrative Services shall establish appropriate working test periods of not less than three months nor more than one year for the various classes of positions. Within ten days preceding the termination of the working test period, and at such other times as the commissioner deems appropriate, the appointing authority shall report to the commissioner whether such employee is able and willing to perform his duties in a manner so as to merit permanent appointment. At any time during the working test period, after fair trial, the appointing authority may remove any employee if, in the opinion of such appointing authority, the working test indicates that such employee is unable or unwilling to perform his or her duties so as to merit continuance in such position and shall report such removal to the commissioner. The name of any employee so removed, but who is considered by the commissioner to be suitable for employment in some other department, agency or institution, may be restored to the candidate list if such list is active. For the purposes of this section, any employee who has served part of a working test period in a position in the classified service who is, pursuant to examination, appointed to, and serves part of a working test period in, a position in a higher classification in a field of work directly related to his or her prior position, from which new position he or she is dismissed, shall, at his or her option, be reappointed to the position which such employee first had and his or her service in the working test period for such first position shall be deemed to include the time spent in the working test period for the higher position.

(1967, P.A. 657, S. 39; P.A. 77-614, S. 66, 610; P.A. 92-165, S. 21, 32; P.A. 13-247, S. 362.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 92-165 changed “employment list” to “candidate list” and made technical changes; P.A. 13-247 replaced “requires” with “deems appropriate” re other times for report, deleted provision re waiver for reports on certain positions at institutions, added “if such list is active” re restoration of employee’s name to candidate list and made technical changes, effective July 1, 2013.



Section 5-231 - Residence not required, exceptions.

No person shall be required to be a resident of this state in order to be eligible to take any examination, or be eligible for appointment to the classified service, except that the Commissioner of Administrative Services may establish residence requirements for certain classes of positions when it is deemed to be in the best interests of the state.

(1967, P.A. 657, S. 40; P.A. 77-614, S. 113, 610; P.A. 92-165, S. 22, 32.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services and deleted reference to personnel policy board approval since board’s duties transferred to commissioner; P.A. 92-165 deleted “test or”.



Section 5-232 and 5-232a - Appointments of noncitizens. Citizenship requirement may be waived.

Sections 5-232 and 5-232a are repealed.

(1967, P.A. 233; 657, S. 41; 1969, P.A. 658, S. 9, 10; 768, S. 63; P.A. 74-166, S. 2, 3.)



Section 5-233 - Appointments to unskilled and semiskilled positions.

For positions involving unskilled and semiskilled labor or for positions involving domestic, attending or other housekeeping and custodial services at state institutions or agencies or for other similar classes where the character of the work, or the place of work, makes it impracticable to secure at stated times a sufficient number of applicants to supply the needs of the service, or where it is impracticable to examine and secure such persons from candidate lists with sufficient promptness to supply the needs of the service, the Commissioner of Administrative Services may establish procedures which will permit the registration and, in his discretion, the examination of applicants, singly or in groups, at such times and places as meet the convenience of applicants and needs of the service, without public notice as required in this chapter.

(1967, P.A. 657, S. 42; P.A. 77-614, S. 66, 610; P.A. 79-621, S. 15, 24; P.A. 92-165, S. 23, 32.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 79-621 included unskilled and semiskilled positions in state agencies and replaced specific places for testing various categories of labor with the more general statement “at such times and places as meet the convenience of applicants and needs of the service; P.A. 92-165 changed “test” to “examine” and “eligible lists” to “candidate lists”.



Section 5-234 - Appointments to training program and following completion of training program. Not applicable to veterans preference.

The Commissioner of Administrative Services may provide by regulation for the appointment, with or without examination, of qualified persons in a class in which the incumbent serves for not more than three years in the class as part of an established training program. Any person so appointed to a professional or preprofessional training class may, upon successful completion of the required minimum working test period and training program, be reclassified to a position in the next higher level class for which the training program is established. The provisions of this section shall not apply to sections 5-224 and 7-415 concerning the veterans preference.

(1967, P.A. 657, S. 43; 1969, P.A. 658, S. 11; P.A. 76-254, S. 5, 11; P.A. 77-248; 77-614, S. 67, 610; P.A. 92-19; 92-165, S. 24, 32; P.A. 96-168, S. 14, 34.)

History: 1969 act added provisions concerning preprofessional classes as entry classes for disadvantaged; P.A. 76-254 divided section into Subsecs. (a) and (b) and deleted provision regarding point credit and other credit for promotional exams in preprofessional classes; P.A. 77-248 amended Subsec. (a) re reassignment to next higher class of training program without examination; P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 92-19 amended Subsec. (a) to increase the service requirement from two years to three years; P.A. 92-165 changed “employment list” to “candidate list”, provided that appointments may be made on the basis of such form evaluation as the commissioner may require and made technical changes; P.A. 96-168 deleted former Subsec. (b) re establishment of preprofessional classes and amended former Subsec. (a) to make technical change concerning persons appointed to a professional or preprofessional training class and eliminated requirement of completion of working test period prior to reclassification, effective July 1, 1996.



Section 5-235 - Provisional, temporary, emergency and intermittent appointments.

(a) In order to facilitate the carrying on of public business or avoid inconvenience to the public, but not otherwise, the Commissioner of Administrative Services may authorize the filling of the position at once by provisional appointment, provided there are no individuals on the reemployment or candidate list. Any such provisional appointment shall continue only until an appropriate recruitment is made for the filling of such position. No person shall receive more than one provisional appointment or serve more than six months as a provisional appointee in any one fiscal year.

(b) When, by reason of the pressure of work, an appointing authority determines that an extra position in the classified service should be temporarily established for a period of not more than six months, such appointing authority shall so notify the commissioner, stating the cause therefor, the probable length of time the extra position will be required, the duties to be performed and the salary to be paid. When, in the judgment of the commissioner such an extra position should be established, the commissioner shall authorize the temporary appointment of a qualified person, with or without competitive examinations. Temporary appointments to extra positions shall, as far as practicable, be made from reemployment and candidate lists. No such appointments shall be authorized for a period of more than six months and such appointments shall not be renewed within any fiscal year.

(c) An appointing authority or any subordinate authorized by him, to facilitate the carrying on of public business or avoid loss or serious inconvenience to the public, when an emergency arises which will not permit the securing of eligible persons, may appoint any qualified person during such emergency for a period of not more than two months. Persons so appointed shall be known as emergency employees. Appointing authorities shall report to the commissioner all emergency appointments and such appointments shall not be renewed.

(d) The commissioner may establish unskilled and semiskilled positions, as described in section 5-233, or, by competitive examination, candidate lists of eligible persons who are available for employment on an intermittent basis and either the administrator of the Unemployment Compensation Act or the Commissioner of Revenue Services may appoint persons to such positions or from such lists to perform intermittent services as may be required. Persons so employed shall be known as intermittent employees and shall be compensated on an hourly rate basis as prescribed by the Commissioner of Administrative Services, subject to the approval of the Secretary of the Office of Policy and Management. Intermittent employees shall not be considered permanent employees and shall receive only such rights and benefits applicable to other state employees as may be expressly prescribed by the Commissioner of Administrative Services. Such intermittent employees who meet eligibility requirements shall be admitted to promotional examinations and be placed on candidate lists pursuant to this chapter.

(1967, P.A. 657, S. 44; P.A. 76-254, S. 6, 11; P.A. 77-368, S. 2; 77-614, S. 67, 114, 610; P.A. 81-28, S. 3, 4; P.A. 86-136; P.A. 87-253, S. 4; P.A. 92-165, S. 25, 32; P.A. 96-168, S. 15, 34; P.A. 13-247, S. 363.)

History: P.A. 76-254 changed period for emergency appointment from 60 days to 2 months; P.A. 77-368 added sentence to Subsec. (d) admitting eligible intermittent employees to promotional exams; P.A. 77-614 replaced personnel policy board, commissioner of finance and control and personnel commissioner with commissioner of administrative services and required approval of secretary of the office of policy and management for hourly rates of intermittent employees; P.A. 81-28 increased the maximum provisional appointment period from 4 to 6 months in Subsec. (a); P.A. 86-136 amended Subsec. (d) to include unskilled or semiskilled positions and allowed appointments by the commissioner of revenue services; P.A. 87-253 amended Subsec. (b) to increase the maximum period for temporary appointments from 3 to 6 months, and to delete the authority to renew such appointments in a fiscal year; P.A. 92-165 changed “employment list” and “promotional examination” list to “candidate list”, deleted provision re when there is a request for certification and three eligible candidates are not available, added provision re when a candidate list provided under Sec. 5-215a contains three or fewer candidates and made technical changes; P.A. 96-168 amended Subsec. (a) to change candidate list of three or fewer to list of fewer than five, effective July 1, 1996; P.A. 13-247 amended Subsec. (a) to change requirements for provisional appointments, and made technical changes in Subsecs. (b) and (d), effective July 1, 2013.



Section 5-236 - Appointments to unclassified service. Return to classified from unclassified service.

(a) An appointing authority, in his discretion, may request from the Commissioner of Administrative Services a list of eligible candidates for a position exempt from the classified service and may appoint an employee from such a list.

(b) Any employee in the classified service who has taken or takes a position in the unclassified service and who thereafter is ready to report for duty for a position in the classified service shall be placed on a reemployment list for the appropriate class in which he has attained permanent status for future reemployment when vacancies in the class occur. The order in which names shall be placed on the reemployment list for any class shall be by seniority in state service.

(1967, P.A. 657, S. 45; P.A. 77-614, S. 66, 610; P.A. 79-621, S. 16, 24; P.A. 81-457, S. 3, 4; P.A. 83-195; P.A. 88-9; P.A. 92-165, S. 26, 32; P.A. 12-205, S. 20.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 79-621 added Subsecs. (c) and (d) re senior civil service and senior civil service board; P.A. 81-457 amended Subsec. (d) to change all references to “senior civil service” to “senior executive service”, to provide each state agency with at least one senior executive service position and to specify that the appointment of an employee to such a position shall not increase the total number of agency positions, also amended Subsec. (c) to change all references to “senior civil service” to “senior executive service”, also amended Subsec. (b) to require that performance appraisals be used in determining compensation according to the provisions of Sec. 5-210(d) rather than “within the limits of approved salary schedules” and to delete provision requiring director of personnel and labor relations to report to various general assembly committees on the administration of the management incentive program; P.A. 83-195 amended Subsec. (d) to increase from five to six the number of members on the senior executive service board, requiring that three, instead of two, members shall be appointed by the state and that one shall be a managerial employee, and to allow the offices of the treasurer, secretary of the state, comptroller and attorney general to establish senior executive service positions; P.A. 88-9 amended Subsec. (c) to provide that participants in the senior executive service have the right to return to a classified position at their former level in any state agency and that if no such position is available, the employee shall return to his former agency and added Subsec. (d)(5) to provide for reassignment of unfilled positions; P.A. 92-165 made a technical change in Subsec. (b); P.A. 12-205 deleted former Subsec. (c) re appointment to senior executive service and former Subsec. (d) re Senior Executive Service Board, effective July 1, 2012.



Section 5-237 - Service ratings. Performance appraisals.

(a) The Commissioner of Administrative Services shall adopt, in accordance with the provisions of chapter 54, such regulations for the administration of such service rating system as the commissioner deems practicable. Such service ratings shall be used in determining salary and wage increases and decreases within the limits provided by statute and within the limits of the schedules of compensation, as a means of discovering employees in the classified service who, by reason of their unsatisfactory service, ought to be demoted or dismissed. Reports of service ratings or of information to be used as a basis for service ratings shall not be required for any employee or group of employees more often than once in three months without the consent of the appointing authorities. Any employee in the classified service shall have the right, at reasonable times during office hours, to inspect his service ratings, as shown by the records of the Department of Administrative Services or of the department, agency or institution in which such employee is employed.

(b) Notwithstanding the provisions of subsection (a) of this section, the Commissioner of Administrative Services shall provide for the administration of a performance appraisal system as the commissioner deems practical for employees whose positions have been designated as managerial, except in the Legislative and Judicial Departments. Such performance appraisals shall be used in determining managerial compensation in accordance with the provisions of subsection (d) of section 5-210, and shall be required periodically as determined by the Commissioner of Administrative Services.

(1967, P.A. 657, S. 46; P.A. 76-254, S. 7, 11; P.A. 77-614, S. 66, 67, 610; P.A. 78-231, S. 8, 10; P.A. 81-457, S. 8; P.A. 90-271, S. 2, 24; P.A. 92-165, S. 27, 32; P.A. 00-68, S. 9; P.A. 13-247, S. 364.)

History: P.A. 76-254 deleted provision for use of service ratings as factor in promotion tests; P.A. 77-614 replaced personnel policy board with commissioner of administrative services and personnel department with department of administrative services; P.A. 78-231 added Subsec. (b) re performance appraisal of managerial employees; P.A. 81-457 amended Subsec. (b) to require that compensation be in accordance with Sec. 5-210(d) rather than “within the limits of approved salary schedules” and to delete obsolete requirement that director of personnel and labor relations report to public personnel, military affairs and appropriations committees in January, 1981 re administration of management incentive program; P.A. 90-271 made a technical change in Subsec. (a); P.A. 92-165 made a technical change in Subsec. (a); P.A. 00-68 amended Subsec. (b) to substitute “Commissioner of Administrative Services” for “Director of Personnel and Labor Relations” and “as the commissioner deems” for “as he or she shall deem”; P.A. 13-247 amended Subsec. (a) to replace “issue” with “adopt”, add reference to Ch. 54 and make a technical change, effective July 1, 2013.



Section 5-237a - Salary Review Committee.

Section 5-237a is repealed.

(P.A. 78-231, S. 9, 10; P.A. 83-90; P.A. 85-510, S. 32, 35; P.A. 87-456, S. 5, 6.)



Section 5-237b - Quality Control Committee. Membership. Duties.

Section 5-237b is repealed, effective July 1, 2012.

(P.A. 84-480, S. 1, 2; P.A. 85-510, S. 33, 35; P.A. 86-188, S. 1, 2; P.A. 12-205, S. 25.)



Section 5-238 - Hours of work in Executive Department.

The Commissioner of Administrative Services shall adopt regulations, in accordance with the provisions of chapter 54, for establishing and maintaining uniform and equitable hours of work required of all employees in the Executive Department, which regulations shall be approved by the Secretary of the Office of Policy and Management. The number of hours any employee shall be required to be on duty each day or in any week or month shall be uniform for all whose positions are allocated to the same class unless specifically otherwise provided by action of the commissioner and recorded in his office, together with the reason for each such exception, but the hours for different classes may be different. A copy of such regulations, when issued, shall be furnished to each department, agency or institution for the guidance of appointing authorities and their employees. Where work requirements cannot be met by the establishment of regular work schedules, the commissioner may designate positions or classes as unscheduled, provided, over a period of not more than eight weeks, no employee serving in a position designated as unscheduled shall average more than five workdays and thirty-five hours per week per period.

(1967, P.A. 657, S. 47; 1969, P.A. 658, S. 12; 1971, P.A. 850, S. 1; P.A. 77-614, S. 115, 610; P.A. 13-247, S. 365.)

History: 1969 act added provisions governing unscheduled positions or classes to meet work requirements; 1971 act substituted “executive department” for “classified service”; P.A. 77-614 replaced personnel policy board and personnel commissioner with commissioner of administrative services and required that regulations be approved by secretary of the office of policy and management; P.A. 13-247 replaced “issue” with “adopt” and added reference to Ch. 54, effective July 1, 2013.



Section 5-238a - Hours of persons employed in state parks during summer months.

Notwithstanding any contrary provision of this chapter, or of any regulation promulgated thereunder, there shall be no limitation on the number of hours worked per week by persons temporarily employed by the Commissioner of Energy and Environmental Protection to work in state parks during the months of June to October and such persons shall be compensated for each hour of such service at a basic hourly rate.

(1969, P.A. 368, S. 1; 1971, P.A. 872, S. 201; P.A. 11-80, S. 1.)

History: 1971 act replaced state park and forest commission with commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 5-238b - Hours of meat and poultry inspectors.

Section 5-238b is repealed, effective July 1, 2013.

(P.A. 73-478, S. 1, 3; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 13-247, S. 391.)



Section 5-239 - Transfers.

The Commissioner of Administrative Services shall provide by regulations adopted in accordance with the provisions of chapter 54 for the transfer of employees from a position of a given class to another position in the same or a comparable class either within the same department, agency or institution or from one department, agency or institution to another. The commissioner shall also provide by regulation for the periodical or occasional transfer of employees for a period not exceeding six months, to bring about the better distribution of persons in the service, to effect economies, to make available extra stenographic, clerical, messenger or other service needed for short periods or to provide training sought by employees or required by appointing authorities. When any department, agency or institution needs additional employees for a short period, it shall notify the commissioner, who shall so far as possible arrange for the temporary assignment of such additional employees on the basis of a temporary transfer. No person shall be transferred from a position in the unclassified service to a position in the classified service unless the person is eligible for selection from a candidate list in accordance with the provisions of section 5-215a.

(1967, P.A. 657, S. 48; P.A. 77-614, S. 66, 67, 610; P.A. 87-253, S. 2; P.A. 92-165, S. 28, 32; P.A. 94-193, S. 3; P.A. 13-247, S. 366.)

History: P.A. 77-614 replaced personnel commissioner and personnel policy board with commissioner of administrative services; P.A. 87-253 allowed the transfer of employees by the commissioner of administrative services to positions in a comparable class rather than the same class or grade; P.A. 92-165 deleted prohibition on transfer without the consent of the appointing authorities, deleted requirement that a person transferred from the unclassified to the classified service must have obtained a position on the proper eligible list, added requirement that a person transferred from the unclassified to the classified service must be eligible for selection from a candidate list in accordance with Sec. 5-215a and made technical changes; P.A. 94-193 added “the same or” to a reference regarding comparable class of personnel eligible for transfer; P.A. 13-247 added reference to Ch. 54 re adoption of regulations, effective July 1, 2013.



Section 5-239a - Assignment of permanent state employees of the executive branch by the Commissioner of Administrative Services.

The Commissioner of Administrative Services may establish procedures for the assignment of permanent state employees of the executive branch, including institutions of higher education encompassing technical and junior colleges as well as four-year colleges and universities, to a federal agency, to the office of the court monitor at the Department of Children and Families established in accordance with the terms of the consent decree entered in the case of Juan F. v. O’Neill, United States District Court, Docket No. H-89-859 (D. Conn. January 7, 1991), to any municipality of the state or to institutions of higher education, including private as well as public institutions and technical and junior colleges as well as four-year colleges and universities, provided that the assignment meets with the written approval of the appointing authorities of the agencies and institutions involved in the assignment of the employee. State employees may only be assigned to such agencies and institutions with their personal consent. Assignments may be made for a period of up to two years and renewed once for an additional two years, provided any assignment of an employee to the court monitor at the Department of Children and Families shall not be subject to such durational time limits and may remain effective until December 31, 2007. An employee on such assignment may be deemed to be on detail to a regular work assignment of his or her agency or institution and entitled to full salary and benefits and all rights and privileges for his class or position. Employees of a federal agency or any municipality of the state or institutions of higher education, including private as well as public institutions and technical and junior colleges as well as four-year colleges and universities, on assignment with an agency of the executive branch of state government shall serve under appointment made without regard to provisions of the general statutes regarding appointment in the classified service. The cost of any salary and benefits may be shared by the jurisdiction or be paid entirely by one or the other and shall be subject to negotiation between the agencies or institutions cooperating on the assignment. Once the agencies or institutions have agreed upon the assignment and all terms and conditions for the assignment, it shall be put into effect by a written agreement and submitted to the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management for approval.

(P.A. 79-621, S. 17, 24; P.A. 04-63, S. 1; P.A. 06-188, S. 25.)

History: P.A. 04-63 added provisions permitting Commissioner of Administrative Services to assign permanent state employees of the executive branch to the office of the court monitor at the Department of Children and Families and making such assignments effective until December 31, 2006; P.A. 06-188 extended the period of time that a state employee may be assigned to the court monitor at the Department of Children and Families from December 31, 2006, to December 31, 2007, effective July 1, 2006.



Section 5-240 - Reprimand, suspension, demotion, dismissal. Layoffs. Notice period pay. Use of tax return information in certain proceedings.

(a) An appointing authority, subject to any regulations issued by the Secretary of the Office of Policy and Management, may reprimand or warn an employee in the classified service under the appointing authority’s jurisdiction or suspend such an employee without pay or with reduced pay for an aggregate period not exceeding sixty calendar days in any calendar year. For any employee not included in any collective bargaining unit of state employees, any written reprimand or warning shall be included in the employee’s personnel file and, if not merged in the next service rating, shall be expunged after twelve months from the date of reprimand or warning. Any such written reprimand or warning may be reviewed in accordance with the procedures established in subsections (h) and (i) of section 5-202.

(b) An appointing authority, subject to any regulations issued by the Secretary of the Office of Policy and Management, may demote an employee in the classified service under the appointing authority’s jurisdiction from a position in any given class or grade to a position in a lower class or grade. The appointing authority shall give the Secretary of the Office of Policy and Management or the secretary’s designated representative written notice of the authority’s intention to effect any such demotion not less than two weeks before the date it is intended to become effective. The Secretary of the Office of Policy and Management may transfer such an employee whose record is otherwise satisfactory to a position under the jurisdiction of another appointing authority, with the approval of such other appointing authority.

(c) An appointing authority may dismiss any employee in the classified service when the authority considers the good of the service will be served thereby. A permanent employee shall be given written notice of such dismissal at least two weeks in advance of the employee’s dismissal, except as hereinafter provided, and a copy of the same shall be filed with the Secretary of the Office of Policy and Management or the secretary’s designated representative. Such notice shall set forth the reasons for dismissal in sufficient detail to indicate whether the employee was discharged for misconduct, incompetence or other reasons relating to the effective performance of the employee’s duties and shall be prepared in such form and given in such manner as the Secretary of the Office of Policy and Management prescribes. The Secretary of the Office of Policy and Management may provide by regulation for the waiving of advance notice in cases of serious misconduct by an employee affecting the public, the welfare, health or safety of patients, inmates or state employees or the protection of state property. Such regulation shall provide for written notice to a permanent employee who has attained permanent status and shall not preclude whatever rights any employee may have to appeal. The name of any such employee dismissed for incompetence or other reasons relating to the effective performance of the employee’s duties shall be immediately removed from the eligible list in the office of the Commissioner of Administrative Services. No appointing authority shall pay any dismissed employee notice period pay or any other separation pay at a rate that exceeds the dismissed employee’s rate of compensation, at the time of dismissal, for two weeks, or the amount of notice period provided for in an applicable collective bargaining agreement.

(d) An appointing authority, subject to any regulations issued by the Secretary of the Office of Policy and Management, may lay off any employee in the classified service as provided in section 5-241.

(e) (1) As provided in subsection (b) of section 12-15, the Commissioner of Revenue Services may, subject to such terms and conditions as said commissioner may prescribe, disclose return or return information, as defined in said section 12-15, in connection with a personnel proceeding, including any administrative or judicial proceedings related thereto, involving an employee or former employee of the Department of Revenue Services, if said commissioner determines that such information is relevant and material to such proceeding. If such return or return information is relevant and material to such proceeding, the commissioner shall, upon request made by the employee or former employee who is the subject of such proceeding, disclose such return or return information to such employee or former employee, or the collective bargaining agent for such employee or former employee, regardless of whether the commissioner introduces or otherwise relies upon such return or return information during the course of the proceeding. Return and return information disclosed under this subsection shall be used only for purposes of and to the extent necessary in such proceeding and shall not be further disclosed by any person involved in such proceeding.

(2) Any person who violates any provision of this subsection shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(1967, P.A. 657, S. 49; P.A. 77-614, S. 66, 67, 610; P.A. 87-456, S. 3, 6; P.A. 00-77, S. 6, 7; P.A. 01-26, S. 5; P.A. 04-118, S. 2; P.A. 05-30, S. 1; P.A. 13-150, S. 3.)

History: P.A. 77-614 replaced personnel commissioner and personnel policy board with commissioner of administrative services; P.A. 87-456 amended Subsec. (a) to require that, for non-bargaining-unit employees, written reprimands or warnings shall be included in their personnel files and shall be expunged after 12 months if not merged in the next service rating; P.A. 00-77 substituted the Secretary of the Office of Policy and Management for the Commissioner of Administrative Services, made technical changes and added new Subsec. (d) re layoffs, effective May 16, 2000; P.A. 01-26 changed “commissioner” to “Secretary of the Office of Policy and Management” and made technical changes in Subsec. (c); P.A. 04-118 amended Subsec. (a) to make a technical change; P.A. 05-30 amended Subsec. (c) to prohibit payment of notice period pay at rate in excess of employee’s rate of compensation at time of dismissal or as provided in collective bargaining agreement; P.A. 13-150 added Subsec. (e) re use of return information in certain personnel proceedings, effective June 25, 2013.



Section 5-241 - Order of layoffs. Notice. Placement on reemployment list.

(a) No employee in the classified service who has been performing his duties in a satisfactory manner as shown by the records of the department, agency or institution in which he has been employed shall be dismissed or laid off from his position because of lack of work, economy, insufficient appropriation, change in departmental organization, abolition of position or any cause other than disability, delinquency, incompetency, misconduct or neglect of duty, if any other employee in the same classification performing comparable duties with less state service is to be retained in the same department, agency or institution. For the purposes of this section, the Employment Security Division may, at the discretion of the Labor Commissioner, be excluded from the remainder of the Labor Department and deemed to be a separate agency.

(b) An appointing authority desiring to lay off an employee shall give him not less than two weeks’ notice in writing, stating the reason for such action, except that in the case of an employee, as defined in section 5-196, who is not covered by a collective bargaining agreement and who has been in the classified service for (1) at least five but not more than ten years, the appointing authority shall provide at least four weeks’ notice, (2) more than ten but not more than fifteen years, the appointing authority shall provide at least six weeks’ notice, (3) more than fifteen years, the appointing authority shall provide at least eight weeks’ notice. A copy of such notice shall immediately be forwarded to the Commissioner of Administrative Services. The commissioner shall arrange to have the employee transferred to a vacancy in the same or a comparable class or in any other position the employee is qualified to fill in any department, agency or institution. If there is no vacancy available or the employee refuses to accept the transfer, the commissioner shall cause the name of such employee to be placed on the reemployment list for the appropriate class for which such employee has attained permanent status or has the ability to qualify, as determined by the commissioner. During the period any employee is entitled to remain on the reemployment list, such an employee shall be rehired in the classification from which he or she was laid off or for which he or she is qualified, as vacancies occur, in the reverse order of layoff. Any employee who is rehired from a reemployment or other employment list into a classification in which he or she had prior status shall not be required to complete a new working test period, as defined in subdivision (27) of section 5-196.

(1967, P.A. 657, S. 51; P.A. 73-128; P.A. 77-614, S. 66, 610; P.A. 92-165, S. 29, 32; P.A. 93-426, S. 1; P.A. 96-168, S. 30, 34; P.A. 13-247, S. 367.)

History: P.A. 73-128 substituted employment security division for unemployment compensation division; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 92-165 provided that an employee shall be rehired in the classification for which he is qualified and made technical changes in Subsec. (b); P.A. 93-426 amended Subsec. (b) to add provisions re layoff notice requirements for classified employees who are not covered by collective bargaining agreements; P.A. 96-168 amended Subsec. (b) to provide that employees rehired from reemployment lists do not have to complete a new working test period, effective July 1, 1996; P.A. 13-247 amended Subsec. (b) by adding provisions re rehiring from other employment list and re rehiring into a classification in which employee had prior status, and making technical changes, effective July 1, 2013.



Section 5-242 - Appointment and tenure of teachers in state institution schools.

(a) Any board of trustees of a state institution and any state agency other than the State Board of Education or the Board of Governors of Higher Education or its constituent units, hereinafter referred to as the “employer”, may authorize the superintendent or supervising agent to employ personnel for unclassified positions requiring a certificate under section 10-145 below the rank of superintendent. Any superintendent or supervising agent not authorized to employ such persons shall submit to such employer nominations for such positions under his jurisdiction and, from the persons so nominated, such employer may employ persons to fill such positions. Such employer shall accept or reject such nominations within one month from their submission. If such nominations are rejected, the superintendent or supervising agent shall submit to such employer other nominations, and such employer may employ persons from among those nominated to fill such positions and shall accept or reject such nominations within one month from their submission. The contract of employment of such unclassified personnel below the rank of superintendent shall be in writing and may be terminated at any time for any of the reasons enumerated in subdivisions (1) to (6), inclusive, of subsection (b) of this section, but otherwise it shall be renewed for a second, third or fourth year unless such employee has been notified in writing prior to March first in one school year that such contract will not be renewed for the following year, provided, upon the employee’s written request, such notice shall be supplemented within five days after receipt of such request by a statement of the reason or reasons for such failure to renew. Such employee may, upon written request filed with the employer within ten days after the receipt of such notice, be entitled to a hearing before the board to be held within fifteen days of such request. The employee shall have the right to appear with counsel of his choice at such hearing.

(b) Beginning with and subsequent to the fourth year of continuous employment of such an employee by such employer, the contract of employment of such employee shall be renewed from year to year, except that it may be terminated at any time for one or more of the following reasons: (1) Inefficiency or incompetence; (2) insubordination against reasonable rules of the employer; (3) moral misconduct; (4) disability, as shown by competent medical evidence; (5) elimination of the position to which the employee was appointed, if no other position exists to which he may be appointed if qualified; or (6) other due and sufficient cause; provided, prior to terminating a contract, an employer shall give the employee concerned a written notice that termination of his contract is under consideration and, upon written request filed by such employee with such employer within five days after receipt of such notice, shall within the next succeeding five days give such employee a statement in writing of its reasons therefor. Within twenty days after receipt from an employer of written notice that contract termination is under consideration, the employee concerned may file with such employer a written request for a hearing, which such employer shall hold within fifteen days after receipt of such request. Such hearing shall be public if the employee so requests or the employer so designates. The employee concerned shall have the right to appear with counsel of his choice at such hearing, whether public or private. An employer shall give the employee concerned its written decision within fifteen days after such hearing, together with a copy of a transcript of the proceedings, which shall be furnished without cost. Nothing herein contained shall deprive an employer of the power to suspend an employee from duty immediately when serious misconduct is charged without prejudice to the rights of the employee as otherwise provided in this section.

(c) The provisions of any special act regarding the dismissal or employment of employees covered by this section shall prevail over the provisions of this section when in conflict.

(d) After having had a contract of employment made in accordance with this section renewed for a fourth year in any one institution or agency, any such employee who is subsequently employed in any other institution or agency covered by this section or any school district subject to the provisions of section 10-151 shall become subject to the provisions of subsection (b) of this section or subsection (b) of section 10-151, as the case may be, after eighteen months of continuous employment, unless, prior to completion of the eighteenth month following commencement of the employment in such institution, agency or school district, such employee has been notified in writing prior to March first in accordance with the provisions of subsection (a) of this section that such contract will not be renewed for the following year irrespective of the duration of employment under the then existing contract beyond the date of said notification or unless, for a period of five or more years immediately prior to such subsequent employment, such employee has not been employed in any public school within this state.

(e) Any employee aggrieved by the decision of an employer after a hearing as provided in subsection (b) of this section may appeal therefrom in accordance with the provisions of section 4-183, except such appeal shall be in the judicial district in which such employer is located and costs may be allowed against such board if it appears to the court that such board acted with gross negligence or in bad faith or with malice in making the decision appealed from. Any such appeal shall be a privileged case with respect to assignment thereof.

(1967, P.A. 838; P.A. 76-436, S. 253, 681; P.A. 77-573, S. 24, 30; 77-603, S. 7, 125; P.A. 78-280, S. 1, 127; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5.)

History: P.A. 76-436 replaced court of common pleas with superior court in Subsec. (e), effective July 1, 1978; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 77-603 replaced former appeal provisions with requirements that appeals be in accordance with Sec. 4-183 except with respect to county or judicial district in which heard and that they be privileged in assignment; P.A. 78-280 deleted words “county or” from phrase “county or judicial district”; P.A. 82-218 replaced board of higher education with board of governors in Subsec. (a) pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title.

Subsec. (e):

Cited. 39 CS 462.



Section 5-243 - Resignations. Reemployment of retired employees.

Resignations from the classified service and reemployment of former state employees who have retired but who have not reached the mandatory retirement age shall be subject to regulations issued by the Commissioner of Administrative Services.

(1967, P.A. 657, S. 50; P.A. 77-614, S. 67, 610.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services.



Section 5-244 - Transfer or separation from service due to disability. Reinstatement of sick leave upon reemployment.

When an employee has become physically or mentally incapable of, or unfit for, the efficient performance of the duties of his or her position, by reason of infirmities due to advanced age or other disability, the appointing authority shall recommend to the Commissioner of Administrative Services that the employee be transferred to less arduous duties or separated from state service in good standing. Any employee who is separated from state service in good standing pursuant to the provisions of this section and is subsequently reemployed within one year from the date of such separation shall be eligible to reinstate any sick leave that was accrued as of the date of such employee’s separation by repaying the entire amount of compensation such employee received as payment for such sick leave when he or she separated from state service. Such repayment shall be made in a lump sum not later than thirty days after the date of such employee’s reemployment. If such payment is not received within thirty days of the date on which such employee was reemployed, such employee shall forfeit the right to reinstate his or her accrued sick leave.

(1967, P.A. 657, S. 52; P.A. 77-614, S. 66, 610; P.A. 13-247, S. 368.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 13-247 added provisions re reinstatement of sick leave and made a technical change, effective July 1, 2013.



Section 5-245 - Workweek. Overtime pay.

(a) Any state employee who performs work authorized by his appointing authority for a period in addition to the hours of the employee’s regular, established workweek shall receive compensation as follows: (1) For that portion of such additional time worked which when added to the employee’s regular, established workweek does not exceed forty hours, the employee shall be compensated at an hourly rate based on his annual salary; (2) for that portion of such additional time worked which when added to the employee’s regular, established workweek exceeds forty hours, the employee shall be compensated at a rate equal to one and one-half times an hourly rate based on his annual salary.

(b) The provisions of this section shall not be applied with respect to any employee employed in (1) an executive, administrative or professional capacity as such terms may be defined and delimited from time to time by the Commissioner of Administrative Services, or (2) a position or class which has been designated as unscheduled by the Commissioner of Administrative Services, or (3) a position the regular work schedule of which requires rotating shifts as approved by the Commissioner of Administrative Services and recorded in his office, which schedule shall not average more than five work days per week over a period of not more than eight weeks.

(c) Any person serving in a position referred to in subdivision (2) or (3) of subsection (b) of this section who performs work authorized by his appointing authority for a period in addition to his average workweek shall receive compensation as follows: (1) For those hours worked in any one workweek which are additional to his regularly scheduled hours for such week and which, when added to the employee’s average workweek, do not exceed forty hours, the employee shall be compensated at an hourly rate based on his annual salary; (2) for those hours worked in any one workweek which are additional to his regularly scheduled hours for such week and which, when added to the employee’s average workweek, exceed forty hours, the employee shall be compensated at a rate equal to one and one-half times an hourly rate based on his annual salary, provided nothing in this section in conflict with section 5-246 shall be construed to apply to any member of the state police.

(d) Any employee whose position is subject to the federal Fair Labor Standards Act shall receive any additional compensation for overtime which may be required by the provisions of said act.

(e) The Commissioner of Administrative Services shall disseminate such information and establish such procedure as may be necessary for the efficient administration of this section.

(1967, P.A. 657, S. 53; 1969, P.A. 658, S. 13; 1971, P.A. 850, S. 2; 1972, P.A. 269, S. 1; P.A. 77-614, S. 66, 67, 486, 587, 610; P.A. 78-303, S. 85, 136; June Sp. Sess. P.A. 91-3, S. 162, 168.)

History: 1969 act deleted Subsec. (a) containing provisions applicable prior to July 1, 1968, and relettered remaining Subsecs. accordingly, deleted phrase “On and after July 1, 1968” from former Subsec. (b), now Subsec. (a), and added to exception found in former Subsec. (c), now Subsec. (b) provisions regarding unscheduled positions or classes; 1971 act amended Subsec. (a) with reference to standard 35-hour workweek of state employees and changed previous references to 35 hours to 40 hours; 1972 act replaced reference to nonprofit corporations organized pursuant to chapter 600 with “to a person, firm or corporation” and allowed regulation of income as well as rents, charges etc.; P.A. 77-614 and P.A. 78-303 replaced personnel commissioner and personnel policy board with commissioner of administrative services and, effective January 1, 1979, made state police department a division within the department of public safety; June Sp. Sess. P.A. 91-3 deleted provisions re 35-hour standard work week.

Cited. 43 CS 1.



Section 5-246 - State police workweek. Work for highway contractors.

(a)(1) Notwithstanding the provisions of any regulation issued under this chapter, no state policeman shall be required to be on active duty as such more than five days in any consecutive seven-day period except in case of emergency as determined by the Commissioner of Emergency Services and Public Protection. Subject to the provisions of subsection (b) of section 5-245, compensation at a rate equal to one and one-half times an hourly rate based on his annual salary shall be made in the case of any member or officer of the state police force who performs work authorized by the Commissioner of Emergency Services and Public Protection in addition to the hours of his regular workweek as established by said commissioner, provided the Commissioner of Emergency Services and Public Protection shall establish no workweek which, including home-to-duty station and duty station-to-home time, exceeds an eight-week average of forty hours per week. (2) The Commissioner of Emergency Services and Public Protection may authorize any member or officer of the state police force to provide police services for private contractors at highway construction sites. Time spent in the performance of such police services shall be in addition to the assigned hours of the regular workweek and shall not be included in the total hours in an eight-week average of forty hours established under this subsection. Each such state policeman shall be compensated by the state for the performance of such services at a rate equal to one and one-half times an hourly rate based on his annual salary. Such private contractors shall reimburse the Division of State Police within the Department of Emergency Services and Public Protection for (A) the compensation of such policemen, and (B) the costs related to the performance of such services at a rate to be determined by the Commissioner of Emergency Services and Public Protection. Performance of such services under the provisions of this subsection shall not constitute state service for retirement purposes under the provisions of chapter 66.

(b) A state policeman employed in an executive, administrative or professional capacity as defined under the provisions of subsection (b) of section 5-245 who performs work authorized by the Commissioner of Emergency Services and Public Protection in addition to the hours of his regular workweek as established by the commissioner shall be granted equivalent time off with pay, except that the provisions of this subsection with respect to such work performed on and after August 3, 1983, shall not apply to the commissioner and the deputy commissioner. Equivalent time off with pay granted to a state police officer of the rank of lieutenant or above for work authorized on and after June 8, 1984, shall be taken in accordance with the provisions of the management personnel policy concerning compensatory time adopted by the Commissioner of Administrative Services.

(c) (1) Any state policeman who has prior to May 30, 1973, accumulated service time for which he has not been compensated shall have the option to receive for such time either equivalent time off with pay or monetary compensation at his current rate of pay or any combination of both options subject to the approval of the Commissioner of Emergency Services and Public Protection. Any such option as provided by this subdivision shall be exercised before December 31, 1974.

(2) Any state police officer of the rank of lieutenant or above who has, prior to June 8, 1984, earned equivalent time off with pay shall use such time within five years of said date. Failure of any such officer to do so shall result in loss of such time.

(1967, P.A. 657, S. 54; 1969, P.A. 658, S. 14; P.A. 73-432, S. 1, 2; P.A. 74-204, S. 1; P.A. 77-614, S. 19, 486, 610; June Sp. Sess. P.A. 83-23, S. 1, 3; P.A. 84-419, S. 1, 2; P.A. 88-1, S. 3, 13; P.A. 11-51, S. 134.)

History: 1969 act added overtime provisions to section and requirements re workweek; P.A. 73-432 added Subsecs. (b) and (c) re policemen in executive, administrative or professional capacity and compensation for service time accumulated before May 30, 1973; P.A. 74-204 added Subsec. (a)(2) re police service at road construction sites; P.A. 77-614 replaced commissioners of finance and control and state police with secretary of the office of policy and management and commissioner of public safety, respectively, and made state police department a division within the department of public safety with changes re state police becoming effective January 1, 1979; June Sp. Sess. P.A. 83-23 amended Subsec. (b), providing that the commissioner and deputy commissioner of public safety are ineligible for compensatory time; P.A. 84-419 amended Subsec. (b), requiring officers of the rank of lieutenant or above to take compensation time in accordance with the state management personnel policy and amended Subsec. (c), requiring lieutenants and above to use accumulated compensation time within five years of June 8, 1984, or lose such time; P.A. 88-1 eliminated involvement of secretary of the office of policy and management in determination of reimbursement rate paid to division of state police, by private contractors, for police services at highway construction sites; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 5-247 - Sick leave. Credit on reemployment. Collection of benefits while otherwise employed on full-time basis prohibited.

(a) Each appointing authority shall grant, on account of illness or injury, to each full-time employee in a permanent position in the state service who has furnished satisfactory proof of such illness or injury, such sick leave with pay as has accrued to his credit at the rate of one and one-quarter working days for each completed calendar month of continuous full-time service which may be computed on an hourly basis. Hourly computation of sick leave shall not diminish benefit entitlement. On or before October 1, 1980, the Commissioner of Administrative Services shall adopt regulations, in accordance with chapter 54, concerning the accrual, prorating and granting of sick leave with pay to other employees in the state service and extending sick leave with pay or with part pay for longer periods to full-time permanent employees disabled through illness or injury. A general worker employed in a position by the Department of Developmental Services as a self-advocate, not to exceed eleven such general workers, shall be eligible for prorated sick leave, in accordance with regulations adopted pursuant to this section. Each such employee who retires under the provisions of chapter 66 shall be compensated, effective as of the date of his retirement, at the rate of one-fourth of such employee’s salary for sick leave accrued to his credit as of his last day on the active payroll up to a maximum payment equivalent to sixty days’ pay. Such payment for accumulated sick leave shall not be included in computing retirement income and shall be charged by the State Comptroller to the department, agency or institution in which the employee worked.

(b) Any state employee who resigns from state service in good standing and who is reemployed within one year from the date of his resignation shall be credited with the amount of sick leave accrued to his credit on the effective date of his resignation.

(c) Sick leave accruals earned by employees in the unclassified service, in accordance with administrative practice or internal departmental regulations similar to those governing the classified service, prior to June 30, 1967, and which can be verified by written attendance records and which have not been used, remain to the credit of such employees for use for the purpose for which they were granted or for payment on retirement, as provided in subsection (a) of this section, as the case may be.

(d) Any state employee who is collecting sick leave benefits under the provisions of this section shall not be otherwise employed on a full-time basis during the sick leave period. Sick leave benefits shall be denied for any day, during such period, on which any such employee performs full-time employment for another employer. The Commissioner of Administrative Services shall adopt regulations, in accordance with the procedures of chapter 54, to enforce the requirements of this subsection.

(1967, P.A. 657, S. 55; 1969, P.A. 658, S. 15; P.A. 73-462, S. 1, 3; P.A. 74-217, S. 1, 4; P.A. 77-614, S. 67, 610; P.A. 79-529, S. 1; 79-621, S. 18, 24; P.A. 80-57, S. 1; 80-342, S. 1, 2; 80-483, S. 157, 186; P.A. 82-442, S. 1; P.A. 83-9; P.A. 96-168, S. 17, 34; P.A. 07-217, S. 12; P.A. 12-197, S. 50.)

History: 1969 act removed 120-day limit on sick leave accrual but limited payments based on sick leave accrual at retirement to maximum of 60 days’ pay and added Subsec. (c) re sick leave accrual by unclassified employees; P.A. 73-462 replaced “regulations ... prior to June 30, 1967” with reference to departmental policy included in terms of employment prior to July 1, 1972, in Subsec. (c); P.A. 74-217 restored language of 1969 act, thereby voiding 1973 amendment provided records of accruals can be verified; P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 79-529 excluded sick leave payments from wages subject to social security contributions; P.A. 79-621 replaced day basis for computation of sick leave with hourly basis provided benefit entitlement not diminished; P.A. 80-57 added reference to payments upon retirement equivalent to 60 days of sick leave in Subsec. (a); P.A. 80-342 amended Subsec. (a) to require that regulations be in accordance with chapter 54 on or after October 1, 1980; P.A. 80-483 made technical changes; P.A. 82-442 added Subsec. (d) to preclude state employees who are receiving sick pay from working another full-time job during the sick leave period; P.A. 83-9 amended Subsec. (a) to remove the provisions which had excluded sick leave payments from wages for which social security contributions are made, in accordance with changes in federal requirements; P.A. 96-168 amended Subsec. (a) to make technical change eliminating reference to 420 hours of maximum payment for sick leave, effective July 1, 1996; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007; P.A. 12-197 amended Subsec. (a) by adding provision re sick leave for general workers employed by Department of Developmental Services, effective June 15, 2012.

Cited. 179 C. 184. Hourly calculation of sick leave authorized by section may not operate to reduce the total number of days of sick leave that an employee has earned and consequently plaintiffs were entitled to the number of days of sick leave previously earned, despite an increase in the number of hours in their standard work day. 249 C. 693.



Section 5-247a - Payment for accumulated sick leave for retiring state teachers.

Any state employee who opted for membership in the teachers’ retirement system pursuant to chapter 167a and who retires under the provisions of said chapter shall be compensated, effective as of the date of his date of retirement, at the rate of one-fourth of such employee’s salary for sick leave accrued to his credit as of his last day on the active payroll, up to a maximum payment equivalent to sixty days’ pay. Such payment for accumulated sick leave shall not be included in computing retirement income and shall be charged by the State Comptroller to the department, agency or institution in which the employee worked.

(P.A. 87-467, S. 1, 2; P.A. 96-168, S. 18, 34.)

History: P.A. 87-467 effective July 1, 1988; P.A. 96-168 made technical change by deleting reference to a maximum of 420 hours of sick leave credit, effective July 1, 1996.



Section 5-247b - Sick leave. Use by blind or disabled employees for assistance dog training.

Each appointing authority shall grant to each full-time employee in a permanent position in the state service or full-time employee of a quasi-public agency who (1) is blind or physically disabled, and (2) has been employed for at least twelve consecutive months, the use of accumulated paid sick leave, not to exceed fifteen days, to participate in training conducted by a guide dog organization or assistance dog organization, provided such organization is a member of a professional association of guide dog or assistance dog schools, to prepare the employee to handle a guide dog or assistance dog for the employee’s own use. The appointing authority may require up to seven days’ advance notice of an employee’s intention to use such leave and may require the employee to provide reasonable documentation that such leave is being taken for the purpose permitted under this section.

(P.A. 08-4, S. 1.)



Section 5-248 - Leaves of absence. Reinstatement upon withdrawal of resignation.

(a) An appointing authority may, with the approval of the Commissioner of Administrative Services, grant a leave of absence with full pay, part pay or without pay, subject to the regulations issued by the Commissioner of Administrative Services, to any employee in the classified service for a period not exceeding one year. Such leave may be extended beyond one year by an appointing authority, provided such action shall be approved by the Commissioner of Administrative Services. In the granting of a leave of absence without pay, the appointing authority shall notify the employee and the Commissioner of Administrative Services whether the position will be held awaiting the employee’s return or whether reinstatement will be dependent upon whether or not a suitable vacancy is available. A leave of absence with full or part pay may be granted only for educational purposes in order to enable an employee to study or receive technical training which will increase his proficiency in his position or for such other purpose as may be specified by the Commissioner of Administrative Services to be in the best interests of the state.

(b) Any employee who shall enter the armed forces as specified in section 5-255 shall be entitled to a leave of absence without pay for the time served in such service, plus ninety additional days.

(c) Any full-time permanent employee in the state service who is a member of the armed forces of the state or of any reserve component of the armed forces of the United States and is required to undergo field training therein shall, for the period not exceeding three calendar weeks of such field training, be entitled to a leave of absence with pay in addition to his annual vacation. Nothing in this section shall be construed to prevent any such employee from attending ordered annual field training while on regularly scheduled vacation if he so desires.

(d) Any full-time permanent employee in the state service who qualifies to be a member of a team recognized by the United States Olympic Committee shall, upon written application and with the approval of his appointing authority, be entitled to a leave of absence with pay, and with his position held, for a period not exceeding ninety days after so qualifying in order to compete in Olympic games sponsored by the International Olympic Committee.

(e) When any employee has been on authorized leave of absence without his position being held and is ready to report for duty when a position is available, the Commissioner of Administrative Services shall refer the name of the employee to an appointing authority for possible reinstatement to a position in a class in which the employee has attained permanent status. The employee may be reinstated at the discretion of the appointing authority, provided no other employee has rights to the position pursuant to subsection (b) of section 5-241.

(f) Any agency may reinstate, without examination, any employee who has resigned in good standing and has withdrawn his or her resignation within one year to positions in classes in which he or she has attained permanent status. A classified employee with at least five years of state service appointed to an unclassified position may be granted a leave of absence without pay from the classified service by the Commissioner of Administrative Services for such length of time as he or she shall hold such appointive position, except that no such leave of absence shall exceed two consecutive years unless such classified employee requests and is granted a renewal of such leave of absence by the commissioner.

(1967, P.A. 657, S. 56; 1969, P.A. 658, S. 16; 1972, P.A. 231, S. 1; P.A. 76-254, S. 8, 11; P.A. 77-614, S. 66, 67, 610; P.A. 79-621, S. 19, 24; P.A. 92-165, S. 30, 32; P.A. 93-274, S. 5, 7; P.A. 96-168, S. 16, 32, 34; P.A. 13-247, S. 369.)

History: 1969 act replaced 15 days with three calendar weeks of field training for which pay is allowed in Subsec. (c); 1972 act deleted phrase concerning withdrawn resignations and placement on reemployment list in Subsec. (d); P.A. 76-254 added Subsec. (e) re withdrawn resignations and reappointment; P.A. 77-614 replaced personnel commissioner and personnel policy board with commissioner of administrative services; P.A. 79-621 amended Subsec. (e) re leaves of absence for classified employees appointed to unclassified position; P.A. 92-165 deleted reference to the provisions of Secs. 5-196(w) and 5-228(d) in Subsec. (e); P.A. 93-274 amended Subsec. (d) to clarify the reinstatement rights of an employee who has been on authorized leave of absence without his position being held and to specify that such employees’ rights are secondary to the rights of employees on the layoff list, effective June 30, 1993; P.A. 96-168 inserted new Subsec. (d) permitting full-time employees to take a leave of absence to compete in Olympic games and relettered former Subsecs. (d) and (e) as Subsecs. (e) and (f) respectively, effective June 4, 1996, and amended Subsec. (e) to rephrase the authority of an agency to reinstate a former employee who resigned in good standing, effective July 1, 1996; P.A. 13-247 amended Subsec. (f) to add reference to Commissioner of Administrative Services, add provision limiting leaves of absence to 2 consecutive years unless renewal granted and make technical changes, effective July 1, 2013.



Section 5-248a - Family and medical leave from employment.

(a) For purposes of this section, “child” means a biological, adopted or foster child, stepchild, child of whom a person has legal guardianship or custody, or, in the alternative, a child of a person standing in loco parentis, who is (1) under eighteen years of age, or (2) eighteen years of age or older and incapable of self-care because of a mental or physical disability. Each permanent employee, as defined in section 5-196, shall be entitled to a family leave of absence upon the birth or adoption of a child of such employee, or upon the serious illness of a child, spouse or parent of such employee; and a medical leave of absence upon the serious illness of such employee or in order for such employee to serve as an organ or bone marrow donor. The total amount of time that an employee is entitled to for leaves of absence pursuant to this section shall be twenty-four weeks within any two-year period. Any such leave of absence shall be without pay. Upon the expiration of any such leave of absence, the employee shall be entitled (A) to return to the employee’s original job from which the leave of absence was provided or, if not available, to an equivalent position with equivalent pay, except that in the case of a medical leave, if the employee is medically unable to perform the employee’s original job upon the expiration of such leave, the Department of Administrative Services shall endeavor to find other suitable work for such employee in state service, and (B) to all accumulated seniority, retirement, fringe benefit and other service credits the employee had at the commencement of such leave. Such service credits shall not accrue during the period of the leave of absence.

(b) The leave of absence benefits granted by this section shall be in addition to any other paid leave benefits and benefits provided under subdivision (7) of subsection (a) of section 46a-60 which are otherwise available to the employee.

(c) Any permanent employee who requests a medical leave of absence due to the employee’s serious illness or a family leave of absence due to the serious illness of a child, spouse or parent pursuant to subsection (a) of this section or a military caregiver leave of absence pursuant to subsection (g) of this section shall be required by the employee’s appointing authority, prior to the inception of such leave, to provide sufficient written certification from the physician of such employee, child, spouse, parent or next of kin of the employee, as appropriate, of the nature of such illness and its probable duration. For the purposes of this section, “serious illness” means an illness, injury, impairment or physical or mental condition that involves (1) inpatient care in a hospital, hospice or residential care facility, or (2) continuing treatment or continuing supervision by a health care provider.

(d) Any permanent employee who requests a medical leave of absence in order to serve as an organ or bone marrow donor pursuant to subsection (a) of this section shall be required by the employee’s appointing authority, prior to the inception of such leave, to provide sufficient written certification from the physician of such employee of the proposed organ or bone marrow donation and the probable duration of the employee’s recovery period from such donation.

(e) Any permanent employee who requests a family leave of absence pursuant to subsection (a) of this section or a military caregiver leave of absence pursuant to subsection (g) of this section shall submit to the employee’s appointing authority, prior to the inception of such leave, a signed statement of the employee’s intent to return to the employee’s position in state service upon the termination of such leave.

(f) Notwithstanding the provisions of subsection (b) of section 38a-554, the state shall pay for the continuation of health insurance benefits for the employee during any leave of absence taken pursuant to this section. In order to continue any other health insurance coverages during such leave, the employee shall contribute that portion of the premium the employee would have been required to contribute had the employee remained an active employee during the leave period.

(g) Each permanent employee, as defined in section 5-196, who is the spouse, son or daughter, parent or next of kin of a current member of the armed forces, as defined in section 27-103, who is undergoing medical treatment, recuperation or therapy, is otherwise in outpatient status or is on the temporary disability retired list for a serious injury or illness incurred in the line of duty, shall be entitled to a one-time benefit of twenty-six workweeks of leave within a single two-year period for each armed forces member per serious injury or illness incurred in the line of duty.

(h) For purposes of subsection (g) of this section, (1) “next of kin” means the armed forces member’s nearest blood relative, other than the covered armed forces member’s spouse, parent, son or daughter, in the following order of priority: Blood relatives who have been granted legal custody of the armed forces member by court decree or statutory provisions, brothers and sisters, grandparents, aunts and uncles, and first cousins, unless the covered armed forces member has specifically designated in writing another blood relative as his or her nearest blood relative for purposes of military caregiver leave, in which case the designated individual shall be deemed to be the covered armed forces member’s next of kin; and (2) “son or daughter” means a biological, adopted, foster child, stepchild, legal ward or a child for whom the eligible employee or armed forces member stood in loco parentis and who is any age.

(P.A. 87-291, S. 1, 3; P.A. 96-140, S. 8, 10; 96-168, S. 24, 34; P.A. 04-95, S. 1; P.A. 06-102, S. 1; 06-196, S. 34; P.A. 09-70, S. 3; P.A. 13-247, S. 335, 336.)

History: P.A. 87-291, S. 1 effective July 1, 1988; P.A. 96-140 deleted Subsec. (f) re annual report of use of leaves of absence, effective January 1, 1997; P.A. 96-168 made technical change in Subsec. (a) by changing reference to “subsection (s)” to “subdivision (21)”, effective July 1, 1996; P.A. 04-95 amended Subsec. (a)(2) to authorize medical leaves of absence from work for organ or bone marrow donation, added new Subsec. (d) to require physician certification of proposed organ or bone marrow donation and probable duration of recovery period from such donation, and redesignated existing Subsecs. (d) and (e) as new Subsecs. (e) and (f); P.A. 06-102 amended Subsec. (a) to define “child”, delete individual maximums re family leave and medical leave and provide that the maximum amount of leaves pursuant to section shall be 24 weeks within any two-year period, and make technical changes; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 09-70 added Subsec. (g) re additional leave for permanent employees in the case of armed forces members who were seriously injured or became ill in the line of duty and Subsec. (h) defining “next of kin” and “son or daughter” and made conforming changes in Subsecs. (c) and (e), effective May 27, 2009; P.A. 13-247 made technical changes in Subsecs. (a) and (g), effective July 1, 2013.



Section 5-248b - Regulations. Family and medical leave from employment.

The Commissioner of Administrative Services shall adopt regulations, in accordance with the provisions of chapter 54, which establish procedures and guidelines necessary to implement the provisions of section 5-248a, including but not limited to procedures for the periodic reporting by state agencies to the commissioner of their current experience with leaves of absence taken pursuant to said section.

(P.A. 87-291, S. 2, 3; P.A. 13-247, S. 370.)

History: P.A. 13-247 deleted obsolete references, effective July 1, 2013.



Section 5-248c - Voluntary schedule reduction program.

(a) The Commissioner of Administrative Services, in conjunction with the Secretary of the Office of Policy and Management, shall implement a voluntary schedule reduction program under which permanent state employees may, with the approval of their appointing authority, take unpaid leave consisting of individual prescheduled days or partial days off, without loss of seniority, benefits, longevity, retirement credit, sick leave, vacation or earned overtime accumulation.

(b) Any unpaid leave taken pursuant to this section shall not be construed to affect an employee’s qualifications for exemption under chapter 558.

(c) The Commissioner of Administrative Services, in conjunction with the Secretary of the Office of Policy and Management, may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 94-199, S. 1, 2.)

History: P.A. 94-199 effective June 9, 1994.



Section 5-248i - Telecommuting and work-at-home programs.

(a) The Commissioner of Administrative Services shall, within available appropriations, develop and implement guidelines, in cooperation with interested employee organizations, as defined in subsection (d) of section 5-270, authorizing telecommuting and work-at-home programs for state employees. Such guidelines shall be designed to achieve the following goals: (1) Increase worker efficiency and productivity; (2) benefit the environment; and (3) reduce traffic congestion. The guidelines of the telecommuting or work-at-home program and determination of whether an employment position is appropriate for such program shall not be subject to collective bargaining under the provisions of chapter 68.

(b) Any employee of a state agency may be authorized either by the head of such state agency or, for any employee of the legislative branch, by the executive director of the Joint Committee on Legislative Management, or his or her designated representative, to participate in a telecommuting or work-at-home assignment. Approval of such assignment may be granted only where it is determined to be in compliance with the guidelines developed pursuant to subsection (a) of this section. Any assignment shall be on a temporary basis only, and may be terminated as required by agency operating needs. Each state agency shall provide the Department of Administrative Services with a copy of any telecommuting or work-at-home program arrangement that it authorizes for any employee of such agency.

(c) The Commissioner of Administrative Services shall include in the annual report required under section 5-204 the extent of use by employees of the programs provided pursuant to subsections (a) and (b) of this section.

(P.A. 96-168, S. 20–22, 34; P.A. 10-169, S. 1; P.A. 12-205, S. 21.)

History: P.A. 96-168 effective July 1, 1996; P.A. 10-169 amended Subsec. (a) by requiring development and implementation of guidelines within available appropriations, replacing provision re cost effective arrangements with provisions re guideline goals and removing guidelines and determination of whether employee is appropriate for program from collective bargaining, amended Subsec. (b) by replacing provisions re approval of appointing authority and Commissioner of Administrative Services with provisions re who may authorize program participation, replacing provision re approval if determined to be cost effective with provision re approval if in compliance with guidelines, replacing provision re 6-month assignment period with provision re termination of assignment and adding requirement to provide copy of program arrangement, and amended Subsec. (c) by requiring report to committee having cognizance of matters relating to government administration, effective July 1, 2010; P.A. 12-205 amended Subsec. (c) to replace provision re annual report with provision requiring extent of use reporting to be included in report under Sec. 5-204 and add reference to “programs” re use by employees, effective July 1, 2012.



Section 5-248j - Participation in Big Brothers and Big Sisters program.

(a)(1) On and after June 1, 1998, each full-time employee in a permanent position in the state service, who is not represented by a collective bargaining representative, who worked at least one full calendar year, shall be granted one week of additional annual vacation, with pay, based upon such employee’s normal work schedule for each calendar year that such employee is a Big Brother or Big Sister in the Big Brothers and Big Sisters program. The first year period shall be measured annually from September, 1998. In no event shall an individual receive more than one week of vacation for the period from September, 1998, through December 31, 1999. (2) On and after January 1, 1999, each full-time employee in a permanent position in the state service, who is not represented by a collective bargaining representative, or who is in a participating collective bargaining unit, who worked at least one full year measured annually from the first full month of participation by such employee in the Big Brothers and Big Sisters program, shall be granted one week of additional annual vacation, with pay, based upon such employee’s normal work schedule for each full year that such employee is a Big Brother or Big Sister in the Big Brothers and Big Sisters program. In no event shall an employee receive more than one week of vacation for any one full year of participation in the program. (3) The Big Brothers and Big Sisters program shall provide a list to the state of the employees who are certified as eligible under this program within one month of full acceptance into the program and shall certify to the state the names of the employees who have completed a year of full participation in the program as a Big Brother or Big Sister. If such an employee does not participate for the full year or does not satisfy the expected regular time commitments, no additional vacation time shall be granted. The decision to grant the additional vacation time shall be subject to approval by the Office of Policy and Management and shall not be subject to appeal under section 5-202 or under any collectively bargained agreement. The regulations regarding the utilization of vacation shall govern the utilization of the additional time earned hereunder.

(b) Big Brothers and Big Sisters shall be totally responsible for all elements of their program. No activities performed by state employees with Big Brothers and Big Sisters shall be on state time and such activities shall be outside of the scope of their employment.

(c) Any collective bargaining representative of state employees may agree to have their members participate in the program. Such participation may commence upon execution of an agreement between state of Connecticut, acting through the Office of Labor Relations, and the collective bargaining representative indicating the representative’s acceptance of the terms and conditions of this section. No variation of the terms and conditions may be granted without legislative approval pursuant to section 5-278. Such matter is not subject to the grievance and arbitration procedure or interest arbitration.

(P.A. 98-257, S. 1, 2; June Sp. Sess. P.A. 99-1, S. 33, 51; P.A. 00-112, S. 1, 5.)

History: P.A. 98-257 effective June 11, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (a) to delete provision that the year period shall be measured annually from September first of each year and substitute provisions that the first year period shall be measured annually from September 1998, that effective January 1, 1999, the year period shall be measured annually from January first of each year and that in no event shall an individual receive more than one week of vacation for the period from September, 1998, through December 31, 1999, effective July 1, 1999; P.A. 00-112 amended Subsec. (a) to designate existing language as Subdivs. (1) and (3), delete provision re measurement of period from January first of each year, add Subdiv. (2) re participation in program and make technical changes, effective May 26, 2000.



Section 5-249 - Leave for volunteer fire, ambulance, specialized disaster relief and canine search and rescue services.

(a) Any state employee who is an active volunteer firefighter or member of a volunteer ambulance service or company (1) may, with the authorization of such employee’s appointing authority, be permitted to leave work in order to respond to fire calls or ambulance calls during such employee’s regular hours of employment without loss of pay, vacation time, sick leave or earned overtime accumulation, or (2) shall be permitted to respond to such calls prior to reporting for work without such prior authorization and without loss of pay, vacation time, sick leave or earned overtime accumulation, provided in either case, if requested by such employee’s appointing authority, such employee submits a written statement from the chief of the volunteer fire department or the medical director or chief administrator of the volunteer ambulance service or company verifying that such employee responded to a fire or ambulance call and specifying the date, time and duration of such response.

(b) Any state employee who is a certified disaster service volunteer of the American Red Cross may, with the authorization of such employee’s supervisor, be granted a leave not to exceed fifteen working days in each year to participate in specialized disaster relief services for the American Red Cross, upon the request of the American Red Cross, without loss of pay, vacation time, sick leave or earned overtime accumulation.

(c) Any state employee who is an active volunteer firefighter or member of a volunteer ambulance service or company may, with the authorization of such employee’s appointing authority, be allowed to attend training sessions or drills during such employee’s regular hours of employment without loss of pay, overtime accumulation or sick leave.

(d) Any state employee who is an active member of a volunteer canine search and rescue team (1) may, with the authorization of such employee’s supervisor, be permitted to leave work in order to respond to search or rescue calls during such employee’s regular hours of employment without loss of pay, vacation time, sick leave or earned overtime accumulation, or (2) shall be permitted to respond to such calls prior to reporting for work without such prior authorization and without loss of pay, vacation time, sick leave or earned overtime accumulation, provided in either case, if requested by such employee’s supervisor, such employee submits a written statement from the chief of the police or fire department verifying that such employee responded to a search or rescue call and specifying the date, time and duration of such response. As used in this subsection, “volunteer canine search and rescue team” means an individual and a dog (A) appropriately trained and certified to engage in search and rescue operations by a nonprofit canine search and rescue organization that is a member of the National Association of Search and Rescue, or its successor organization, and (B) who jointly engage in such operations at the request of a police or fire department and provide services without compensation.

(1967, P.A. 657, S. 57; 1969, P.A. 523; P.A. 89-379, S. 2; P.A. 95-243, S. 4; P.A. 03-249, S. 1; P.A. 04-241, S. 1; P.A. 07-3, S. 1.)

History: 1969 act deleted requirements that residency and employment location be in town where employee is volunteer in order for him to have leave to answer calls during work hours; P.A. 89-379 added Subsec. (b) allowing state employees a leave of absence to participate in specialized disaster relief services for the American Red Cross; P.A. 95-243 in Subsec. (a) deleted reference to “fireman” and substituted “firefighter” and added a new Subsec. (c) to allow firefighters to attend training sessions or drills without the loss of pay, overtime accumulation or sick leave; P.A. 03-249 amended Subsec. (a) by designating existing provisions as Subdiv. (1), adding “leave work in order to” and making technical changes for the purpose of gender neutrality therein, and adding new Subdiv. (2) authorizing volunteer firefighters and ambulance personnel to respond to emergency calls prior to reporting for work without prior authorization, and made technical changes for the purpose of gender neutrality in Subsecs. (b) and (c); P.A. 04-241 added Subsec. (d) re leave benefits and protections for state employees who are active members of volunteer canine search and rescue teams and defining “volunteer canine search and rescue team”; P.A. 07-3 amended Subsec. (b) by increasing leave period from 14 days to 15 working days.

See Sec. 4-58a re mutual aid fire pacts between state institutions and municipalities.



Section 5-250 - Vacations. Personal leave.

(a) Each appointing authority shall grant to each full-time employee in a permanent position in the state service, who has worked at least one full calendar year, an annual vacation with pay of twenty-one consecutive calendar days or its equivalent. Each such employee who has completed twenty years of service shall be entitled to one day for each additional year up to twenty-five years of service, and each such employee with twenty-five or more years of service shall be entitled to not more than twenty days’ vacation, subject to regulations issued by the Commissioner of Administrative Services. The Commissioner of Administrative Services may adopt regulations, in accordance with the provisions of chapter 54, concerning the accrual, prorating and granting of vacation leave with pay as required. Computation of such vacation leave may be made on an hourly basis. Hourly computation of vacation leave shall not diminish benefit entitlement.

(b) An appointing authority may permit a full-time permanent employee in the state service to accumulate vacation days with pay up to a maximum of one hundred twenty vacation days, subject to regulations issued by the Commissioner of Administrative Services.

(c) In addition to annual vacation, each appointing authority shall grant to each full-time permanent employee in the state service three days of personal leave of absence with pay in each calendar year. Personal leave of absence shall be for the purpose of conducting private affairs, including observance of religious holidays, and shall not be deducted from vacation or sick leave credits. Personal leave of absence days not taken in a calendar year shall not be accumulated.

(d) Vacation accruals earned by employees in the unclassified service, in accordance with administrative practice or internal departmental policy, which accrual practice or policy was included, by the appointing authority, in the terms of employment on the basis of which such employees were employed prior to July 1, 1972, and which accruals have not been used and which can be verified by written attendance records, remain to the credit of such employees for use as vacation time or for payment as provided in section 5-252, as the case may be.

(e) Notwithstanding the provisions of this section, a general worker employed in a position by the Department of Developmental Services as a self-advocate, not to exceed eleven such general workers, shall be eligible for prorated vacation and personal leave.

(1967, P.A. 657, S. 58; 1969, P.A. 658, S. 17; P.A. 73-462, S. 2, 3; P.A. 74-217, S. 2, 4; P.A. 76-254, S. 9, 11; P.A. 77-614, S. 67, 610; P.A. 79-621, S. 20, 24; P.A. 80-57, S. 2; P.A. 96-168, S. 19, 34; P.A. 12-197, S. 51.)

History: 1969 act substituted “vacation” days for “calendar” days in Subsec. (b) and added Subsec. (d) re vacation accruals of unclassified employees; P.A. 73-462 replaced “regulations ... prior to June 30, 1967” with reference to departmental policy included in terms of employment prior to July 1, 1972; P.A. 74-217 required verification of accruals by written attendance records; P.A. 76-254 included permanent part-time employees in provision for prorating vacation for less than full year’s service; P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 79-621 changed day basis for accrual to hourly basis provided there is no diminishment of entitlement; P.A. 80-57 amended Subsec. (a) to make computation of vacation leave on hourly basis optional rather than mandatory substituting “may” for “shall” and added day equivalencies accordingly; P.A. 96-168 amended Subsec. (a) to make a technical change deleting the reference to “seven additional hours” and “one hundred forty hours” in specifying the amount of extra time earned after 20 years of service, effective July 1, 1996; P.A. 12-197 added Subsec. (e) re general workers employed by Department of Developmental Services, effective June 15, 2012.

Hourly calculation of vacation leave authorized by section may not operate to reduce the total number of days of vacation leave that an employee has earned and consequently plaintiffs were entitled to the number of days of vacation leave previously earned, despite an increase in the number of hours in their standard work day. 249 C. 693.

Subsec. (c):

“Day” of personal leave represents an entire twenty-four-hour period for which a state employee elects not to work, but, nonetheless, is paid. 267 C. 255. Legislature’s use of terms “day” and “holiday” reflects its intent that employees shall be compensated for leave commensurate with their scheduled hours during the calendar day. Id.



Section 5-251 - Accrual of sick leave and vacation credits while receiving compensation.

Any state employee receiving compensation benefits in accordance with section 5-142 or 5-143 shall continue to accrue sick leave credits as provided in section 5-247 and vacation credits as provided in section 5-250 for the first twelve months of any such period of compensation in accordance with regulations issued by the Commissioner of Administrative Services.

(1967, P.A. 657, S. 59; P.A. 77-614, S. 67, 610.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services.



Section 5-252 - Payment for accrued vacation time on leaving state service.

Any state employee leaving state service shall receive a lump sum payment for accrued vacation time as prescribed under rules and regulations to be promulgated by the Commissioner of Administrative Services, which rules and regulations shall be approved by the Secretary of the Office of Policy and Management.

(1967, P.A. 363, S. 7; P.A. 77-614, S. 116, 610.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services and required that regulations be approved by secretary of the office of policy and management.



Section 5-253 - Payment for extra hours of work and accumulated vacation allowance on death.

Upon the death of any state employee, a lump sum payment shall be made (a) for equivalent time off due him for authorized extra hours of work credited to the employee in accordance with existing personnel regulations and (b) for all of the employee’s accumulated vacation allowance which shall be an amount equal to the salary which he would have received had he remained in the service until the expiration of such vacation period. Such payment shall be made upon the establishment of a valid claim therefor, in the following order of precedence: First, to the surviving beneficiary or beneficiaries, if any, lawfully designated by the employee under the state employees retirement system; second, if there is no such designated beneficiary, to the estate of the deceased.

(1967, P.A. 657, S. 61; P.A. 74-65, S. 1, 2.)

History: P.A. 74-65 specified that payment be lump sum payment.



Section 5-254 - Holidays.

(a) Each full-time permanent employee in the state service shall be granted time off with pay for any legal holiday. A general worker employed in a position by the Department of Developmental Services as a self-advocate, not to exceed eleven such general workers, shall be granted time off with pay for any legal holiday that falls on a day that the general worker is regularly scheduled to work and provided the pay shall be for the number of hours the general worker would have been scheduled to work. If a legal holiday falls on a Saturday, employees shall be granted equivalent time off on the Friday immediately preceding such Saturday or given another day off in lieu thereof. The Commissioner of Administrative Services may issue regulations governing the granting of holiday time to other employees in the state service, which regulations shall be approved by the Secretary of the Office of Policy and Management.

(b) Any employee in the state service compensated on an hourly or per diem basis shall be entitled to time off with pay commensurate with any time granted by order of the Governor to salaried employees with pay.

(c) No state employee whose duties are not directly concerned with the business of the General Assembly shall be required to work any legal holiday solely by reason of the convening of the General Assembly on such day.

(1967, P.A. 657, S. 60; P.A. 77-614, S. 117, 610; P.A. 12-197, S. 52.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services and required that regulations be approved by secretary of the office of policy and management; P.A. 12-197 amended Subsec. (a) by adding provision re general workers employed by Department of Developmental Services, effective June 15, 2012.

See Sec. 1-4 re designated legal holidays.

Legislature’s use of terms “day” and “holiday” reflects its intent that employees shall be compensated for leave commensurate with their scheduled hours during the calendar day. 267 C. 255.



Section 5-255 - Reinstatement of state employees after service in armed forces. Term of employment to include military service.

(a) Any employee who leaves or had left the state service for the purpose of entering the armed forces of the United States shall be reinstated in such employee’s former position and duties, provided, not later than ninety days after such employee has received a certificate of satisfactory service from the armed forces, such employee applies or has applied for return to the state service. The terms of employment in the service of the state shall be construed to include, in the case of such employee, the period of such employee’s leave from state service. The appointing authority of any state agency in which such employee is reinstated shall certify in writing to the Commissioner of Administrative Services that such employee is able and qualified to perform the work required and that there is work available for him or her. In considering the factor of availability of work, the state shall replace by the returning employee any employee, junior in service, who was employed for the purpose of filling the position vacated by such returning employee. This section shall not apply to any state employee who because of voluntary reenlistment has been absent from such state service for a period of more than three years in addition to war service or compulsory service and the ninety-day period provided for in this subsection.

(b) The term of employment in the service of the state shall be construed to include, in the case of a veteran, the term of war service of such veteran, and all records of the state which show the length of service in the employment of the state of any such veteran shall be maintained so as to show the length of such war service and the total of such employment service and war service.

(c) In no event shall the protections and benefits afforded under this section be less than those required under any applicable provision of federal law, including the Uniformed Services Employment and Reemployment Rights Act, 38 USC Sections 4301 to 4333, inclusive.

(1967, P.A. 657, S. 62; 1969, P.A. 658, S. 18; P.A. 73-675, S. 3, 44; P.A. 75-568, S. 4, 45; P.A. 77-614, S. 66, 610; P.A. 83-316, S. 1, 2; P.A. 13-247, S. 371.)

History: 1969 act amended Subsec. (c) to include leave for armed forces service as employment in state service; P.A. 73-675 replaced highway fund with transportation fund in Subsec. (b), effective July 1, 1974; P.A. 75-568 deleted reference in Subsec. (b) to payment from general or transportation fund, reflecting merger of the two; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 83-316 deleted former Subsecs. (a) and (b) which stated that in time of war, any permanent employee or person continuously employed by the state for not less than a year, who is employed by the state at the time of entry for more than 60 days into the U.S. armed forces or active state military or naval service, shall be paid $100 by the state after such 60 days, and which directed the comptroller to draw his order on the treasurer in payment of such amount, relettering remaining Subsecs. Accordingly; P.A. 13-247 added Subsec. (c) re protections and benefits not to be less than those required under federal law and made technical changes, effective July 1, 2013.



Section 5-256 - Service to counties, agricultural extension offices, state college bookstores, Hartford Bridge Authority and municipal courts included in term of state service.

(a) The term of employment in state service shall be construed to include, in the case of a county employee taken into state service pursuant to the express provisions of the general statutes, or in the case of a former county employee who subsequently was appointed to a position in the state service, or in the case of a former clerical employee in a county agricultural extension office when such service was sponsored by the county farm bureau or county agricultural extension council who subsequently was appointed in the state service, or in the case of a former employee of a bookstore at a state college or other state institution of higher education, the operation and management of which has been assumed by the state, and who subsequently was appointed to a position in the state service, the term of his county service or extension office service or state college bookstore service or bookstore service at any other state institution of higher education on an equivalent basis, upon receipt of data satisfactory to the Commissioner of Administrative Services showing the time such employee worked for such county or extension office or state college bookstore service or bookstore service at any other state institution of higher education. All records of the state which show the length of service in the employment of the state of any such former county or extension office or state college bookstore or bookstore of any other state institution of higher education employee shall be maintained to show the length of such county or extension office or state college bookstore service or bookstore service at any other state institution of higher education and the total of state service and county or extension office or state college bookstore service or bookstore service at any other state institution of higher education.

(b) The term of employment in state service shall be construed to include, in the case of a Hartford Bridge Authority employee taken into state service pursuant to the express provisions of the general statutes, the term of his service with the Hartford Bridge Authority on an equivalent basis, upon receipt of data satisfactory to the Commissioner of Administrative Services showing the time such employee worked for such bridge authority. All records of the state which show the length of service in the employment of the state of any such former bridge authority employee shall be maintained to show the length of such bridge authority service and the total of state service and bridge authority service.

(c) The term of employment in state service shall be construed to include, in the case of an employee or part-time or intermittent employee of a state, municipal, city, police, justice or traffic court taken into state service in the Circuit Court, the term of his service with such state, municipal, city, police, justice or traffic court on an equivalent basis, upon receipt of data satisfactory to the Commissioner of Administrative Services showing the time such employee worked for such state, municipal, city, police, justice or traffic court. All records of the state which show the length of service in the employment of the state of any such former state, municipal, city, police, justice or traffic court employee shall be maintained to show the length of such former service and the total of state service and state, municipal, city, police, justice or traffic court service.

(1967, P.A. 657, S. 63; 1969, P.A. 437, S. 1; 658, S. 19; P.A. 73-613; P.A. 77-614, S. 66, 610.)

History: 1969 acts added Subsec. (c) re state, municipal, city, police, justice and traffic court employees’ credit for service and amended Subsec. (a) to include former county extension service employees and former county employees not necessarily taken into state service by express provisions of statute; P.A. 73-613 amended Subsec. (a) to include various college bookstore employees entering state service by virtue of state’s assuming store management; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services.



Section 5-257 - Group life insurance.

(a)(1) The Comptroller, with the approval of the Attorney General and the Insurance Commissioner, may revise the group insurance plan for employees of the state by amendment of any existing group life insurance policy or policies or by procuring from one or more life insurance companies authorized to do business in Connecticut a policy or policies of group life insurance covering employees of the state. Each employee in active state service shall be eligible for insurance under this section, provided the employee has completed more than six months’ continuous state service, and each member of the General Assembly shall be eligible for insurance under this section six months after taking office. On and after July 1, 2005, no employee or member shall be eligible for a group life insurance policy under this section as both a retiree and an active employee or member, except that an employee, member or retiree may maintain any policy issued under this section, in such manner as may be provided in the policy, if the policy was in effect on June 30, 2005.

(2) Any such group policy may provide that each employee or member of the General Assembly eligible for insurance under the policy shall become insured on the date the employee or member becomes eligible unless the employee or member declines the insurance in such manner as may be provided in the policy.

(b) The amount of life insurance for any employee or member of the General Assembly insured under this section shall be based on the employee’s or member’s yearly gross compensation rate in accordance with the following schedule:

SCHEDULE OF GROUP LIFE INSURANCE

CLASS

Yearly Gross
Compensation

Base Amount
Of Life
Insurance

1

Less than

$ 4,500

$ 8,000

2

$ 4,500 but less than

$ 5,500

$ 9,000

3

$ 5,500 but less than

$ 6,500

$10,000

4

$ 6,500 but less than

$ 7,500

$11,000

5

$ 7,500 but less than

$ 8,500

$12,000

6

$ 8,500 but less than

$ 9,500

$13,000

7

$ 9,500 but less than

$10,500

$14,000

8

$10,500 but less than

$11,500

$15,000

9

$11,500 but less than

$12,500

$16,000

10

$12,500 but less than

$13,500

$17,000

11

$13,500 but less than

$14,500

$18,000

12

$14,500 but less than

$15,500

$19,000

13

$15,500 but less than

$16,500

$20,000

14

$16,500 but less than

$17,500

$21,000

15

$17,500 but less than

$18,500

$22,000

16

$18,500 but less than

$19,500

$23,000

17

$19,500 but less than

$20,500

$24,000

18

$20,500 but less than

$21,500

$25,000

19

$21,500 but less than

$22,500

$26,000

20

$22,500 but less than

$23,500

$27,000

21

$23,500 but less than

$24,500

$28,000

22

$24,500 but less than

$25,500

$29,000

23

$25,500 but less than

$26,500

$30,000

24

$26,500 but less than

$27,500

$31,000

25

$27,500 but less than

$28,500

$32,000

26

$28,500 but less than

$29,500

$33,000

27

$29,500 but less than

$30,500

$34,000

28

$30,500 but less than

$31,500

$35,000

29

$31,500 but less than

$32,500

$36,000

30

$32,500 but less than

$33,500

$37,000

31

$33,500 and over

$38,000

Notwithstanding the preceding schedule, the life insurance amounts for any employee who is not included in any prevailing bargaining unit contract and whose yearly gross compensation rate is $33,500 or more shall be based on the following schedule:

SCHEDULE OF GROUP LIFE INSURANCE

CLASS

Yearly Gross
Compensation

Base Amount
Of Life
Insurance

31

$33,500 but less than

$34,500

$38,000

32

$34,500 but less than

$35,500

$39,000

33

$35,500 but less than

$36,500

$40,000

34

$36,500 but less than

$37,500

$41,000

35

$37,500 but less than

$38,500

$42,000

36

$38,500 but less than

$39,500

$43,000

37

$39,500 but less than

$40,500

$44,000

38

$40,500 but less than

$41,500

$45,000

39

$41,500 but less than

$42,500

$46,000

40

$42,500 but less than

$43,500

$47,000

41

$43,500 but less than

$44,500

$48,000

42

$44,500 but less than

$45,500

$49,000

43

$45,500 but less than

$46,500

$50,000

44

$46,500 but less than

$47,500

$51,000

45

$47,500 but less than

$48,500

$52,000

46

$48,500 but less than

$49,500

$53,000

47

$49,500 but less than

$50,500

$54,000

48

$50,500 but less than

$51,500

$55,000

49

$51,500 but less than

$52,500

$56,000

50

$52,500 but less than

$53,500

$57,000

51

$53,500 but less than

$54,500

$58,000

52

$54,500 but less than

$55,500

$59,000

53

$55,500 but less than

$56,500

$60,000

54

$56,500 but less than

$57,500

$61,000

55

$57,500 but less than

$58,500

$62,000

56

$58,500 but less than

$59,500

$63,000

57

$59,500 but less than

$60,500

$64,000

58

$60,500 but less than

$61,500

$65,000

59

$61,500 but less than

$62,500

$66,000

60

$62,500 but less than

$63,500

$67,000

61

$63,500 but less than

$64,500

$68,000

62

$64,500 but less than

$65,500

$69,000

63

$65,500 but less than

$66,500

$70,000

64

$66,500 but less than

$67,500

$71,000

65

$67,500 but less than

$68,500

$72,000

66

$68,500 but less than

$69,500

$73,000

67

$69,500 but less than

$70,500

$74,000

68

$70,500 but less than

$71,500

$75,000

69

$71,500 but less than

$72,500

$76,000

70

$72,500 but less than

$73,500

$77,000

71

$73,500 but less than

$74,500

$78,000

72

$74,500 but less than

$75,500

$79,000

73

$75,500 but less than

$76,500

$80,000

74

$76,500 but less than

$77,500

$81,000

75

$77,500 but less than

$78,500

$82,000

76

$78,500 but less than

$79,500

$83,000

77

$79,500 but less than

$80,500

$84,000

78

$80,500 and over

$85,000

Any increase in the amount of life insurance arising from an increase in compensation shall take effect on the first day of April or the first day of October, whichever date first occurs following the day preceding the date on which the increase in compensation shall become effective, except that increases of life insurance arising from retroactive salary increases shall take effect on the first day of April or October subsequent to the approval date of such increases, but no reduction in the amount of life insurance shall be required on account of a reduction in compensation. For the purposes of this section, yearly gross compensation shall consist only of payments to an employee on the basis of allocation of his position to the compensation schedule and shall not include overtime payments, longevity payments pursuant to section 5-213, lump-sum payments for outstandingly meritorious service or one-time bonus payments pursuant to subsection (d) of section 5-210. In the case of hourly workers, yearly gross compensation shall be computed on the basis of scheduled required work hours. In the case of members of the General Assembly yearly gross compensation shall be the compensation established in section 2-8.

(c) Each employee and each member of the General Assembly insured under subsection (b) of this section shall contribute to the cost of the life insurance a sum equal to twenty cents biweekly for each thousand dollars of life insurance. The State Comptroller shall deduct such amount from the employees’ or members’ pay and shall pay the premiums on such policy or policies. Any dividends or other refunds or rate credits shall inure to the benefit of the state and shall be applied to the cost of such insurance.

(d) The insurance of any employee insured under this section shall cease on termination of employment, and of any member of the General Assembly at the end of such member’s term of office, subject to any conversion privilege provided in the group life insurance policy or policies. Notwithstanding any provision of this section, the amounts of life insurance of insured employees retired in accordance with any retirement plan for state employees shall be as follows: The amount of life insurance of an insured employee retired before, on or after July 1, 1998, with twenty-five or more years of state service, as defined in section 5-196, or a member of the General Assembly who is retired on or after July 1, 1988, with twenty-five or more years of service, shall be one-half of the amount of life insurance for which the employee was insured immediately before retirement, provided in no case shall the amount be less than ten thousand dollars, those with less than twenty-five years of service shall receive the proportionate amount that such years of service is to twenty-five years rounded off to the nearest hundred dollars of coverage, except that the amount of life insurance of an insured employee who is retired on or after July 1, 1982, under the provisions of section 5-173 shall be one-half of the amount of life insurance for which the employee was insured immediately before retirement, regardless of the number of years of service by such employee. In no case shall a retired employee be required to contribute to the cost of any such reduced insurance. For the purposes of this section, no employee shall be deemed to be retired as long as such employee’s employment continues under subsections (b) and (e) of section 5-164.

(e) In addition to any life insurance coverage available pursuant to subsection (b) of this section, optional group life insurance coverage up to a maximum of fifty thousand dollars may be purchased by any employee who is not included in any prevailing bargaining unit contract and whose yearly gross compensation is at least forty-five thousand five hundred dollars. The actual cost of such optional coverage shall be fully borne by the employee. The State Comptroller shall deduct the necessary amount from the employees’ pay and shall pay the premiums on such policy or policies. Any dividends or other refunds or rate credits shall inure to the benefit of the state and shall be applied to the cost of such insurance. Such optional coverage shall not be included when calculating the amount of reduced life insurance coverage due retired employees pursuant to subsection (d) of this section.

(f) Commencing November 1, 1989, as used in this section, “employee” includes an elected official in the executive branch.

(1967, P.A. 657, S. 64; 1969, P.A. 560, S. 1, 2; P.A. 77-614, S. 163, 610; P.A. 78-103, S. 2, 3; P.A. 79-621, S. 21, 24; P.A. 80-482, S. 7, 348; P.A. 81-457, S. 9; 81-472, S. 110, 159; June Sp. Sess. P.A. 83-27, S. 1; P.A. 85-510, S. 8, 35; P.A. 87-403, S. 1, 2; P.A. 88-349, S. 3, 5; P.A. 96-168, S. 25, 34; P.A. 98-106, S. 1, 2; May Sp. Sess. P.A. 04-2, S. 7; P.A. 05-63, S. 1; P.A. 06-196, S. 35; P.A. 13-247, S. 337.)

History: 1969 act amended table in Subsec. (b) by raising base amount of life insurance in each class by $2,000 starting at $8,000, changing class 20 to read “$22,500 but less than” rather than “$22,500 and over” and adding all data for classes 21 to 31, inclusive; P.A. 77-614 made insurance department a division within the department of business regulation, effective January 1, 1979; P.A. 78-103 replaced “section 5-154” with “subsection (x) of section 5-196” in Subsec. (d); P.A. 79-621 changed requirement regarding date for increase in life insurance from first days of January or July to first days of April or October in Subsec. (b); P.A. 80-482 deleted reference to abolished department of business regulation; P.A. 81-457 amended Subsec. (b) to require that gross compensation shall not include lump sum payments made under Sec. 5-210(d); P.A. 81-472 made technical changes; June Sp. Sess. P.A. 83-27 amended Subsec. (b) to establish a separate schedule of life insurance amounts for any state employee who is not included in any prevailing bargaining unit contract and who earns at least $33,500, to provide that life insurance amounts shall not be increased because of retroactive salary increases until the first day of April or October following approval of the increase; P.A. 85-510 amended Subsec. (d) by adding provision that the amount of life insurance of an insured employee who is retired on or after July 1, 1982, under the provisions of Sec. 5-173 shall be one-half of the amount of insurance for which the employee was insured immediately before retirement, regardless of the employee’s number of years of service; P.A. 87-403 amended Subsec. (b) to increase the life insurance maximum to $85,000 for certain employees not in collective bargaining, and added Subsec. (e) which established a supplemental life insurance plan for employees not in collective bargaining who earn at least $45,500 per year; P.A. 88-349 expanded eligibility for insurance under section to include each member of the general assembly, six months after taking office; P.A. 96-168 amended Subsec. (d) changing reference to “subsection (x)” to “subdivision (25)”, effective July 1, 1996; P.A. 98-106 amended Subsec. (d) to increase the life insurance minimum to $10,000 for certain employees retired before, on or after July 1, 1998, effective July 1, 1998; May Sp. Sess. P.A. 04-2 added Subsec. (f) defining “employee”, for purposes of section, to include an elected official in the executive branch, effective May 12, 2004; P.A. 05-63 amended Subsec. (a) to make technical changes, insert Subdiv. designators (1) and (2), and add provision in Subdiv. (1) that no employee or member shall be eligible for a policy as both a retiree and an active employee or member, but may maintain existing policies, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (d), effective June 7, 2006; P.A. 13-247 made a technical change in Subsec. (d), effective July 1, 2013.



Section 5-257a - Continuation of group life insurance for certain teachers at E. O. Smith School.

Notwithstanding the provisions of any general statute, charter or special act to the contrary, service by teachers who were employed by The University of Connecticut to teach at the E. O. Smith School on the date of the conveyance of the E. O. Smith School pursuant to section 2 of special act 84-42 and who are subsequently employed to teach at the E. O. Smith School on or before September 1, 1987, by the board of education for a regional school district consisting of the towns of Mansfield and Ashford shall be deemed to be state service for purposes of section 5-257. Eligibility for benefits pursuant to this section shall be treated in accordance with the provisions of said section 5-257. The state contribution for such benefits for such teachers shall continue in accordance with the provisions of said section 5-257.

(P.A. 87-484, S. 8, 10.)



Section 5-258 - Group Insurance Commission.

Section 5-258 is repealed.

(1967, P.A. 657, S. 65; P.A. 73-677, S. 9; P.A. 75-519, S. 6, 12; P.A. 77-614, S. 19, 66, 163, 610; P.A. 80-482, S. 8, 348; P.A. 92-254, S. 5, 6.)



Section 5-259 - *(See end of section for amended versions of subsections (a) and (i) and effective date.) Hospitalization and medical and surgical insurance plan. Eligibility. Coverage for other groups under plan. Municipal Employee Health Insurance Plan. Prescription drug purchasing by nonstate public employers.

*(a) The Comptroller, with the approval of the Attorney General and of the Insurance Commissioner, shall arrange and procure a group hospitalization and medical and surgical insurance plan or plans for (1) state employees, (2) members of the General Assembly who elect coverage under such plan or plans, (3) participants in an alternate retirement program who meet the service requirements of section 5-162 or subsection (a) of section 5-166, (4) anyone receiving benefits under section 5-144 or from any state-sponsored retirement system, except the teachers’ retirement system and the municipal employees retirement system, (5) judges of probate and Probate Court employees, (6) the surviving spouse, and any dependent children of a state police officer, a member of an organized local police department, a firefighter or a constable who performs criminal law enforcement duties who dies before, on or after June 26, 2003, as the result of injuries received while acting within the scope of such officer’s or firefighter’s or constable’s employment and not as the result of illness or natural causes, and whose surviving spouse and dependent children are not otherwise eligible for a group hospitalization and medical and surgical insurance plan. Coverage for a dependent child pursuant to this subdivision shall terminate no earlier than the policy anniversary date on or after whichever of the following occurs first, the date on which the child: Becomes covered under a group health plan through the dependent’s own employment; or attains the age of twenty-six, (7) employees of the Capital Region Development Authority established by section 32-601, and (8) the surviving spouse and dependent children of any employee of a municipality who dies on or after October 1, 2000, as the result of injuries received while acting within the scope of such employee’s employment and not as the result of illness or natural causes, and whose surviving spouse and dependent children are not otherwise eligible for a group hospitalization and medical and surgical insurance plan. For purposes of this subdivision, “employee” means any regular employee or elective officer receiving pay from a municipality, “municipality” means any town, city, borough, school district, taxing district, fire district, district department of health, probate district, housing authority, regional work force development board established under section 31-3k, flood commission or authority established by special act or regional planning agency. For purposes of subdivision (6) of this subsection, “firefighter” means any person who is regularly employed and paid by any municipality for the purpose of performing firefighting duties for a municipality on average of not less than thirty-five hours per week. The minimum benefits to be provided by such plan or plans shall be substantially equal in value to the benefits that each such employee or member of the General Assembly could secure in such plan or plans on an individual basis on the preceding first day of July. The state shall pay for each such employee and each member of the General Assembly covered by such plan or plans the portion of the premium charged for such member’s or employee’s individual coverage and seventy per cent of the additional cost of the form of coverage and such amount shall be credited to the total premiums owed by such employee or member of the General Assembly for the form of such member’s or employee’s coverage under such plan or plans. On and after January 1, 1989, the state shall pay for anyone receiving benefits from any such state-sponsored retirement system one hundred per cent of the portion of the premium charged for such member’s or employee’s individual coverage and one hundred per cent of any additional cost for the form of coverage. The balance of any premiums payable by an individual employee or by a member of the General Assembly for the form of coverage shall be deducted from the payroll by the State Comptroller. The total premiums payable shall be remitted by the Comptroller to the insurance company or companies or nonprofit organization or organizations providing the coverage. The amount of the state’s contribution per employee for a health maintenance organization option shall be equal, in terms of dollars and cents, to the largest amount of the contribution per employee paid for any other option that is available to all eligible state employees included in the health benefits plan, but shall not be required to exceed the amount of the health maintenance organization premium.

(b) The insurance coverage procured under subsection (a) of this section for active state employees, employees of the Connecticut Institute for Municipal Studies, anyone receiving benefits from any such state-sponsored retirement system and members of the General Assembly, who are over sixty-five years of age, may be modified to reflect benefits available to such employees or members pursuant to Social Security and medical benefits programs administered by the federal government, provided any payments required to secure such benefits administered by the federal government shall be paid by the Comptroller either directly to the employee or members or to the agency of the federal government authorized to collect such payments.

(c) On October 1, 1972, the Comptroller shall continue to afford payroll deduction services for employees participating in existing authorized plans covering state employees until such time as the employee elects in writing to be covered by the plan authorized by subsection (a) of this section.

(d) Notwithstanding the provisions of subsection (a) of this section, the state shall pay for a member of any such state-sponsored retirement system, or a participant in an alternate retirement program who meets the service requirements of section 5-162 or subsection (a) of section 5-166, and who begins receiving benefits from such system or program on or after November 1, 1989, eighty per cent of the portion of the premium charged for his individual coverage and eighty per cent of any additional cost for his form of coverage. Upon the death of any such member, any surviving spouse of such member who begins receiving benefits from such system shall be eligible for coverage under this section and the state shall pay for any such spouse eighty per cent of the portion of the premium charged for his individual coverage and eighty per cent of any additional cost for his form of coverage.

(e) Notwithstanding the provisions of subsection (a) of this section, (1) vending stand operators eligible for membership in the state employees’ retirement system pursuant to section 5-175a shall be eligible for coverage under the group hospitalization and medical and surgical insurance plans procured under this section, provided the cost for such operators’ insurance coverage shall be paid by the Department of Rehabilitation Services from vending machine income pursuant to section 10-303, and (2) blind persons employed in workshops, established pursuant to section 10-298a, on December 31, 2002, shall be eligible for coverage under the group hospitalization and medical and surgical insurance plans procured under this section, provided the cost for such persons’ insurance coverage shall be paid by the Department of Rehabilitation Services.

(f) The Comptroller, with the approval of the Attorney General and of the Insurance Commissioner, shall arrange and procure a group hospitalization and medical and surgical insurance plan or plans for any person who adopts a child from the state foster care system, any person who has been a foster parent for the Department of Children and Families for six months or more, and any dependent of such adoptive parent or foster parent who elects coverage under such plan or plans. The Comptroller may also arrange for inclusion of such person and any such dependent in an existing group hospitalization and medical and surgical insurance plan offered by the state. Any adoptive parent or foster parent and any dependent who elects coverage shall pay one hundred per cent of the premium charged for such coverage directly to the insurer, provided such adoptive parent or foster parent and all such dependents shall be included in such group hospitalization and medical and surgical insurance plan. A person and his dependents electing coverage pursuant to this subsection shall be eligible for such coverage until no longer an adoptive parent or a foster parent. An adoptive parent shall be eligible for such coverage until the coverage anniversary date on or after whichever of the following occurs first, the date on which the child: Becomes covered under a group health plan through the dependent’s own employment; or attains the age of twenty-six. As used in this section “dependent” means a spouse or natural or adopted child if such child is wholly or partially dependent for support upon the adoptive parent or foster parent.

(g) Notwithstanding the provisions of subsection (a) of this section, the Probate Court Administration Fund established in accordance with section 45a-82, shall pay for each probate judge and each probate court employee not more than one hundred per cent of the portion of the premium charged for the judge’s or employee’s individual coverage and not more than fifty per cent of any additional cost for the judge’s or employee’s form of coverage. The remainder of the premium for such coverage shall be paid by the probate judge or probate court employee to the State Treasurer. Payment shall be credited by the State Treasurer to the fund established by section 45a-82. The total premiums payable shall be remitted by the Probate Court Administrator directly to the insurance company or companies or nonprofit organization or organizations providing the coverage. The Probate Court Administrator shall issue regulations governing group hospitalization and medical and surgical insurance pursuant to subsection (b) of section 45a-77.

(h) For the purpose of subsection (g) of this section, “probate judge” or “judge” means a duly elected probate judge who works in such judge’s capacity as a probate judge at least twenty hours per week, on average, on a quarterly basis and certifies to that fact on forms provided by and filed with the Probate Court Administrator, on or before the fifteenth day of April, July, October and January, for the preceding calendar quarter; and “probate court employee” or “employee” means a person employed by a probate court for at least twenty hours per week.

*(i) The Comptroller may provide for coverage of employees of municipalities, nonprofit corporations, community action agencies and small employers and individuals eligible for a health coverage tax credit, retired members or members of an association for personal care assistants under the plan or plans procured under subsection (a) of this section, provided: (1) Participation by each municipality, nonprofit corporation, community action agency, small employer, eligible individual, retired member or association for personal care assistants shall be on a voluntary basis; (2) where an employee organization represents employees of a municipality, nonprofit corporation, community action agency or small employer, participation in a plan or plans to be procured under subsection (a) of this section shall be by mutual agreement of the municipality, nonprofit corporation, community action agency or small employer and the employee organization only and neither party may submit the issue of participation to binding arbitration except by mutual agreement if such binding arbitration is available; (3) no group of employees shall be refused entry into the plan by reason of past or future health care costs or claim experience; (4) rates paid by the state for its employees under subsection (a) of this section are not adversely affected by this subsection; (5) administrative costs to the plan or plans provided under this subsection shall not be paid by the state; (6) participation in the plan or plans in an amount determined by the state shall be for the duration of the period of the plan or plans, or for such other period as mutually agreed by the municipality, nonprofit corporation, community action agency, small employer, retired member or association for personal care assistants and the Comptroller; and (7) nothing in this section or section 12-202a, 38a-551, 38a-553 or 38a-556 shall be construed as requiring a participating insurer or health care center to issue individual policies to individuals eligible for a health coverage tax credit. The coverage provided under this section may be referred to as the “Municipal Employee Health Insurance Plan”. The Comptroller may arrange and procure for the employees and eligible individuals under this subsection health benefit plans that vary from the plan or plans procured under subsection (a) of this section. Notwithstanding any provision of part V of chapter 700c, the coverage provided under this subsection may be offered on either a fully underwritten or risk-pooled basis at the discretion of the Comptroller. For the purposes of this subsection, (A) “municipality” means any town, city, borough, school district, taxing district, fire district, district department of health, probate district, housing authority, regional work force development board established under section 31-3k, regional emergency telecommunications center, tourism district established under section 32-302, flood commission or authority established by special act, regional planning agency, transit district formed under chapter 103a, or the Children’s Center established by number 571 of the public acts of 1969; (B) “nonprofit corporation” means (i) a nonprofit corporation organized under 26 USC 501 that has a contract with the state or receives a portion of its funding from a municipality, the state or the federal government, or (ii) an organization that is tax exempt pursuant to 26 USC 501(c)(5); (C) “community action agency” means a community action agency, as defined in section 17b-885; (D) “small employer” means a small employer, as defined in subparagraph (A) of subdivision (4) of section 38a-564; (E) “eligible individuals” or “individuals eligible for a health coverage tax credit” means individuals who are eligible for the credit for health insurance costs under Section 35 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in accordance with the Pension Benefit Guaranty Corporation and Trade Adjustment Assistance programs of the Trade Act of 2002 (P.L. 107-210); (F) “association for personal care assistants” means an organization composed of personal care attendants who are employed by recipients of service (i) under the home-care program for the elderly under section 17b-342, (ii) under the personal care assistance program under section 17b-605a, (iii) in an independent living center pursuant to sections 17b-613 to 17b-615, inclusive, or (iv) under the program for individuals with acquired brain injury as described in section 17b-260a; and (G) “retired members” means individuals eligible for a retirement benefit from the Connecticut municipal employees’ retirement system.

(j) (1) Notwithstanding any provision of law to the contrary, the existing rights and obligations of state employee organizations and the state employer under current law and contract shall not be impaired by the provisions of this section. (2) Other conditions of entry for any group into the plan or plans procured under subsection (a) of this section shall be determined by the Comptroller upon the recommendation of a coalition committee established pursuant to subsection (f) of section 5-278, except for such conditions referenced in subsection (g) of this section. (3) Additional determinations by the Comptroller on (A) issues generated by any group’s actual or contemplated participation in the plan or plans, (B) modifications to the terms and conditions of any group’s continued participation, (C) related matters shall be made upon the recommendation of such committee. (4) Notwithstanding any provision of law to the contrary, a municipal employer and an employee organization may upon mutual agreement reopen a collective bargaining agreement for the exclusive purpose of negotiating on the participation by such municipal employer or employee organization in the plan or plans offered under the provisions of this section.

(k) The Comptroller shall submit annually to the General Assembly a review of the coverage of employees of municipalities, nonprofit corporations, community action agencies, small employers under subsection (i) of this section and eligible individuals under subsection (i) of this section beginning February 1, 2004.

(l) (1) Effective July 1, 1996, any deputies or special deputies appointed pursuant to section 6-37 of the general statutes, revision of 1958, revised to 1999, or section 6-43, shall be allowed to participate in the plan or plans procured by the Comptroller pursuant to subsection (a) of this section. Such participation shall be voluntary and the participant shall pay the full cost of the coverage under such plan.

(2) Effective December 1, 2000, any state marshal shall be allowed to participate in the plan or plans procured by the Comptroller pursuant to subsection (a) of this section. Such participation shall be voluntary and the participant shall pay the full cost of the coverage under such plan.

(3) Effective December 1, 2000, any judicial marshal shall be allowed to participate in the plan or plans procured by the Comptroller pursuant to subsection (a) of this section. Such participation shall be voluntary and the participant shall pay the full cost of the coverage under such plan unless and until the judicial marshals participate in the plan or plans procured by the Comptroller under this section through collective bargaining negotiations pursuant to subsection (f) of section 5-278.

(m) (1) Notwithstanding any provision of the general statutes, the Comptroller shall begin procedures to convert the group hospitalization and medical and surgical insurance plans set forth in subsection (a) of this section, including any prescription drug plan offered in connection with or in addition to such insurance plans, to self-insured plans, except that any dental plan offered in connection with or in addition to such self-insured plans may be fully insured.

(2) The Comptroller may enter into contracts with third-party administrators to provide administrative services only for the self-insured plans set forth in subdivision (1) of this subsection. Any such third-party administrator shall be required under such contract to charge such third-party administrator’s lowest available rate for such services.

(3) (A) (i) The Comptroller shall offer nonstate public employers the option to purchase prescription drugs for their employees, employees’ dependents and retirees under the purchasing authority of the state pursuant to section 1 of public act 09-206**, subject to the provisions of subparagraph (E) of this subdivision.

(ii) For purposes of this subdivision, “nonstate public employer” means (I) a municipality or other political subdivision of the state, including a board of education, quasi-public agency or public library, as defined in section 11-24a, or (II) the Teachers’ Retirement Board.

(B) The Comptroller shall establish procedures to determine (i) the eligibility requirements for, (ii) the enrollment procedures for, (iii) the duration of, (iv) requirements regarding payment for, and (v) the procedures for withdrawal from and termination of, the purchasing of prescription drugs for nonstate public employers under subparagraph (A) of this subdivision.

(C) The Comptroller may offer to nonstate public employers that choose to purchase prescription drugs pursuant to subparagraph (A) of this subdivision the option to purchase stop loss coverage from an insurer at a rate negotiated by the Comptroller.

(D) Two or more nonstate public employers may join together for the purpose of purchasing prescription drugs for their employees, employees’ dependents and retirees. Such arrangement shall not constitute a multiple employer welfare arrangement, as defined in Section 3 of the Employee Retirement Income Security Act of 1974, as amended from time to time.

(E) (i) The Comptroller shall offer nonstate public employers the option to purchase prescription drugs through the plan set forth in the State Employees’ Bargaining Agent Coalition’s collective bargaining agreement with the state only if the Health Care Cost Containment Committee, established in accordance with the ratified agreement between the state and said coalition pursuant to subsection (f) of section 5-278, has indicated in writing to the Comptroller that allowing such nonstate public employers such option is consistent with said coalition’s collective bargaining agreement.

(ii) Such writing shall not be required if the Comptroller establishes a separate prescription drugs purchasing plan for nonstate public employers.

(iii) Nonstate public employers that purchase prescription drugs pursuant to this subdivision shall pay the full cost of their own claims and prescription drugs.

(1967, P.A. 657, S. 66; 1969, P.A. 641, S. 1; 805, S. 1, 2; 1972, P.A. 161, S. 1, 2; P.A. 77-614, S. 163, 610; P.A. 78-163, S. 1, 2; 78-228, S. 4, 8; P.A. 79-555, S. 1, 3; P.A. 82-388, S. 2; P.A. 83-437; 83-533, S. 41, 54; P.A. 84-544, S. 5, 8; P.A. 85-510, S. 16, 35; P.A. 86-366, S. 1; P.A. 87-370, S. 1, 2; P.A. 88-164, S. 1, 2; P.A. 89-323, S. 2, 4; P.A. 90-109; 90-308, S. 6, 15; P.A. 91-66; P.A. 93-91, S. 1, 2; P.A. 93-429, S. 6, 7.; P.A. 94-216, S. 3, 4; P.A. 96-110, S. 1, 4; 96-234, S. 1, 2; June 18 Sp. Sess. P.A. 97-2, S. 137, 165; P.A. 98-263, S. 10, 21; June Sp. Sess. P.A. 98-1, S. 2, 121; P.A. 99-124, S. 2–4; 99-240, S. 25; 99-241, S. 52, 66; P.A. 00-99, S. 133, 154; 00-112, S. 2, 5; 00-187, S. 71, 75; 00-197; P.A. 01-30, S. 1, 4; 01-195, S. 6, 181; P.A. 02-140, S. 7; P.A. 03-149, S. 1; 03-181, S. 1; 03-254, S. 2; June 30 Sp. Sess. P.A. 03-3, S. 31; June 30 Sp. Sess. P.A. 03-6, S. 63, 64; P.A. 04-53, S. 1; P.A. 05-6, S. 1; 05-238, S. 1; 05-256, S. 1; P.A. 07-73, S. 2(a); 07-184, S. 18; P.A. 08-7, S. 9; P.A. 09-114, S. 7; Sept. Sp. Sess. P.A. 09-7, S. 18; P.A. 10-32, S. 155; 10-34, S. 4, 5; 10-131, S. 1; P.A. 11-44, S. 32; 11-58, S. 39, 40; P.A. 12-147, S. 6; 12-197, S. 49; June 12 Sp. Sess. P.A. 12-1, S. 35; P.A. 13-40, S. 13.)

*Note: On and after January 1, 2015, subsections (a) and (i) of this section, as amended by sections 265 and 266 of public act 13-247, are to read as follows:

“(a) The Comptroller, with the approval of the Attorney General and of the Insurance Commissioner, shall arrange and procure a group hospitalization and medical and surgical insurance plan or plans for (1) state employees, (2) members of the General Assembly who elect coverage under such plan or plans, (3) participants in an alternate retirement program who meet the service requirements of section 5-162 or subsection (a) of section 5-166, (4) anyone receiving benefits under section 5-144 or from any state-sponsored retirement system, except the teachers’ retirement system and the municipal employees retirement system, (5) judges of probate and Probate Court employees, (6) the surviving spouse, and any dependent children of a state police officer, a member of an organized local police department, a firefighter or a constable who performs criminal law enforcement duties who dies before, on or after June 26, 2003, as the result of injuries received while acting within the scope of such officer’s or firefighter’s or constable’s employment and not as the result of illness or natural causes, and whose surviving spouse and dependent children are not otherwise eligible for a group hospitalization and medical and surgical insurance plan. Coverage for a dependent child pursuant to this subdivision shall terminate no earlier than the policy anniversary date on or after whichever of the following occurs first, the date on which the child: Becomes covered under a group health plan through the dependent’s own employment; or attains the age of twenty-six, (7) employees of the Capital Region Development Authority established by section 32-601, and (8) the surviving spouse and dependent children of any employee of a municipality who dies on or after October 1, 2000, as the result of injuries received while acting within the scope of such employee’s employment and not as the result of illness or natural causes, and whose surviving spouse and dependent children are not otherwise eligible for a group hospitalization and medical and surgical insurance plan. For purposes of this subdivision, “employee” means any regular employee or elective officer receiving pay from a municipality, “municipality” means any town, city, borough, school district, taxing district, fire district, district department of health, probate district, housing authority, regional work force development board established under section 31-3k, flood commission or authority established by special act or regional council of governments. For purposes of subdivision (6) of this subsection, “firefighter” means any person who is regularly employed and paid by any municipality for the purpose of performing firefighting duties for a municipality on average of not less than thirty-five hours per week. The minimum benefits to be provided by such plan or plans shall be substantially equal in value to the benefits that each such employee or member of the General Assembly could secure in such plan or plans on an individual basis on the preceding first day of July. The state shall pay for each such employee and each member of the General Assembly covered by such plan or plans the portion of the premium charged for such member’s or employee’s individual coverage and seventy per cent of the additional cost of the form of coverage and such amount shall be credited to the total premiums owed by such employee or member of the General Assembly for the form of such member’s or employee’s coverage under such plan or plans. On and after January 1, 1989, the state shall pay for anyone receiving benefits from any such state-sponsored retirement system one hundred per cent of the portion of the premium charged for such member’s or employee’s individual coverage and one hundred per cent of any additional cost for the form of coverage. The balance of any premiums payable by an individual employee or by a member of the General Assembly for the form of coverage shall be deducted from the payroll by the State Comptroller. The total premiums payable shall be remitted by the Comptroller to the insurance company or companies or nonprofit organization or organizations providing the coverage. The amount of the state’s contribution per employee for a health maintenance organization option shall be equal, in terms of dollars and cents, to the largest amount of the contribution per employee paid for any other option that is available to all eligible state employees included in the health benefits plan, but shall not be required to exceed the amount of the health maintenance organization premium.”

“(i) The Comptroller may provide for coverage of employees of municipalities, nonprofit corporations, community action agencies and small employers and individuals eligible for a health coverage tax credit, retired members or members of an association for personal care assistants under the plan or plans procured under subsection (a) of this section, provided: (1) Participation by each municipality, nonprofit corporation, community action agency, small employer, eligible individual, retired member or association for personal care assistants shall be on a voluntary basis; (2) where an employee organization represents employees of a municipality, nonprofit corporation, community action agency or small employer, participation in a plan or plans to be procured under subsection (a) of this section shall be by mutual agreement of the municipality, nonprofit corporation, community action agency or small employer and the employee organization only and neither party may submit the issue of participation to binding arbitration except by mutual agreement if such binding arbitration is available; (3) no group of employees shall be refused entry into the plan by reason of past or future health care costs or claim experience; (4) rates paid by the state for its employees under subsection (a) of this section are not adversely affected by this subsection; (5) administrative costs to the plan or plans provided under this subsection shall not be paid by the state; (6) participation in the plan or plans in an amount determined by the state shall be for the duration of the period of the plan or plans, or for such other period as mutually agreed by the municipality, nonprofit corporation, community action agency, small employer, retired member or association for personal care assistants and the Comptroller; and (7) nothing in this section or section 12-202a, 38a-551, 38a-553 or 38a-556 shall be construed as requiring a participating insurer or health care center to issue individual policies to individuals eligible for a health coverage tax credit. The coverage provided under this section may be referred to as the “Municipal Employee Health Insurance Plan”. The Comptroller may arrange and procure for the employees and eligible individuals under this subsection health benefit plans that vary from the plan or plans procured under subsection (a) of this section. Notwithstanding any provision of part V of chapter 700c, the coverage provided under this subsection may be offered on either a fully underwritten or risk-pooled basis at the discretion of the Comptroller. For the purposes of this subsection, (A) “municipality” means any town, city, borough, school district, taxing district, fire district, district department of health, probate district, housing authority, regional work force development board established under section 31-3k, regional emergency telecommunications center, tourism district established under section 32-302, flood commission or authority established by special act, regional council of governments, transit district formed under chapter 103a, or the Children’s Center established by number 571 of the public acts of 1969; (B) “nonprofit corporation” means (i) a nonprofit corporation organized under 26 USC 501 that has a contract with the state or receives a portion of its funding from a municipality, the state or the federal government, or (ii) an organization that is tax exempt pursuant to 26 USC 501(c)(5); (C) “community action agency” means a community action agency, as defined in section 17b-885; (D) “small employer” means a small employer, as defined in subparagraph (A) of subdivision (4) of section 38a-564; (E) “eligible individuals” or “individuals eligible for a health coverage tax credit” means individuals who are eligible for the credit for health insurance costs under Section 35 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in accordance with the Pension Benefit Guaranty Corporation and Trade Adjustment Assistance programs of the Trade Act of 2002 (P.L. 107-210); (F) “association for personal care assistants” means an organization composed of personal care attendants who are employed by recipients of service (i) under the home-care program for the elderly under section 17b-342, (ii) under the personal care assistance program under section 17b-605a, (iii) in an independent living center pursuant to sections 17b-613 to 17b-615, inclusive, or (iv) under the program for individuals with acquired brain injury as described in section 17b-260a; and (G) “retired members” means individuals eligible for a retirement benefit from the Connecticut municipal employees’ retirement system.”

(1967, P.A. 657, S. 66; 1969, P.A. 641, S. 1; 805, S. 1, 2; 1972, P.A. 161, S. 1, 2; P.A. 77-614, S. 163, 610; P.A. 78-163, S. 1, 2; 78-228, S. 4, 8; P.A. 79-555, S. 1, 3; P.A. 82-388, S. 2; P.A. 83-437; 83-533, S. 41, 54; P.A. 84-544, S. 5, 8; P.A. 85-510, S. 16, 35; P.A. 86-366, S. 1; P.A. 87-370, S. 1, 2; P.A. 88-164, S. 1, 2; P.A. 89-323, S. 2, 4; P.A. 90-109; 90-308, S. 6, 15; P.A. 91-66; P.A. 93-91, S. 1, 2; P.A. 93-429, S. 6, 7.; P.A. 94-216, S. 3, 4; P.A. 96-110, S. 1, 4; 96-234, S. 1, 2; June 18 Sp. Sess. P.A. 97-2, S. 137, 165; P.A. 98-263, S. 10, 21; June Sp. Sess. P.A. 98-1, S. 2, 121; P.A. 99-124, S. 2–4; 99-240, S. 25; 99-241, S. 52, 66; P.A. 00-99, S. 133, 154; 00-112, S. 2, 5; 00-187, S. 71, 75; 00-197; P.A. 01-30, S. 1, 4; 01-195, S. 6, 181; P.A. 02-140, S. 7; P.A. 03-149, S. 1; 03-181, S. 1; 03-254, S. 2; June 30 Sp. Sess. P.A. 03-3, S. 31; June 30 Sp. Sess. P.A. 03-6, S. 63, 64; P.A. 04-53, S. 1; P.A. 05-6, S. 1; 05-238, S. 1; 05-256, S. 1; P.A. 07-73, S. 2(a); 07-184, S. 18; P.A. 08-7, S. 9; P.A. 09-114, S. 7; Sept. Sp. Sess. P.A. 09-7, S. 18; P.A. 10-32, S. 155; 10-34, S. 4, 5; 10-131, S. 1; P.A. 11-44, S. 32; 11-58, S. 39, 40; P.A. 12-147, S. 6; 12-197, S. 49; June 12 Sp. Sess. P.A. 12-1, S. 35; P.A. 13-40, S. 13; 13-247, S. 265, 266.)

**Note: Section 1 of public act 09-206 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1969 acts added to payment by state for each employee “one-half of the additional cost of his form of coverage”, previously employee paid total cost of additional coverage and provided for group of employees to seek alternate coverage similarly paid by state in Subsecs. (a) and (c); 1972 act repealed amendments enacted by 1969 act and all of Subsec. (c), leaving state as sole agent for its employees’ insurance; P.A. 77-614 made insurance department a division within the department of business regulation with insurance commissioner as its head, effective January 1, 1979; P.A. 78-163 allowed general assembly members to elect coverage under state plan with payment made by member to comptroller; P.A. 78-228 allowed retired state employees to elect coverage with 10% paid by state and payment as a whole by deduction from benefits check; P.A. 79-555 included in provisions for retirees anyone receiving benefits and included assembly members under provisions for state employees; P.A. 82-388 amended Subsec. (a) to provide that the dollar amount paid by the state for an employee’s health maintenance organization option shall equal the largest amount paid per employee for any other health insurance option which is available to all state employees, provided such amount does not exceed the health maintenance organization premium; P.A. 83-437 amended Subsecs. (a) and (b) to replace references to “state employees retirement system” with “any state-sponsored retirement system, except the municipal employees retirement system, the general assembly pension system and the probate judges and employees retirement system”; P.A. 83-533 changed state’s payment from 50% to 70% of cost of additional coverage for employees and from 10% to 30% of cost of coverage for retirees; P.A. 84-544 amended Subsec. (a) to include certain participants in an alternate retirement program and to exclude persons receiving benefits from the teachers’ retirement system; P.A. 85-510 amended Subsec. (a) to increase the state payment for premiums for anyone receiving benefits from state-sponsored retirement systems from 30% to 45% of such premiums, on and after January 1, 1984; P.A. 86-366 amended Subsec. (a) to increase, from 45% to 60%, the portion of health insurance premium costs paid by the state for retired state employees and their dependents, such increase to begin October 1, 1986; P.A. 87-370 amended Subsec. (a) to increase, from 60% to 80%, the portion of health insurance premium costs paid by the state for retired state employees and their dependents; P.A. 88-164 amended Subsec. (a) to increase the state payment for premiums for persons receiving benefits from certain state-sponsored retirement systems from 80% to 100% of such premiums, on and after January 1, 1989; P.A. 89-323 added Subsec. (d) re state’s payment of 80% of health insurance premiums on behalf of members who begin receiving benefits on or after November 1, 1989; P.A. 90-109 added Subsec. (e) re eligibility of vending stand operators and blind persons employed in workshops for insurance coverage; P.A. 90-308 amended Subsec. (a) to delete provision which excluded persons receiving benefits from the general assembly pension system from eligibility for insurance coverage under plan or plans procured by comptroller; P.A. 91-66 added Subsec. (f) re eligibility of foster parents and parents in permanent family residences for insurance coverage; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-429 inserted new Subsec. (a)(3) to require the comptroller to procure health insurance coverage for employees of the Connecticut Institute for Municipal Studies, redesignated existing Subdivs. (3) and (4) as (4) and (5), respectively, and amended Subsec. (b) to apply to employees of the Institute, effective July 1, 1993; P.A. 94-216 included dependents of foster parents or parents in a permanent family residence in the group hospitalization and medical and surgical insurance plan, required premiums to be paid directly to the insurer provided the parents and dependents shall be included in such plans and added definition of “dependent”, effective June 7, 1994; P.A. 96-110 amended Subsec. (a) by deleting the exception re the probate judges and employees retirement system and adding Subdiv. (6) re judges of probate and probate court employees and added Subsec. (g) re payment of premium by Probate Court Administration Fund and remainder by probate judge or employee, with total premiums remitted by Probate Court Administrator directly to insurance company and requiring Probate Court Administrator to establish regulations and added Subsec. (h) defining “probate court employee”, effective January 1, 1997; P.A. 96-234 added Subsecs. (g) to (j), inclusive, codified as Subsecs. (i) to (l), inclusive, to permit the Comptroller to provide for coverage of municipal employees under the plan or plans procured under Subsec. (a) of the section, effective July 1, 1996 (Revisor’s note: In codifying new Subsec. (j) the Revisors editorially changed the Subpara. indicators in Subdiv. (3) from “(i)”, “(ii)” and “(iii)” to “(A)”, “(B)” and “(C)” for consistency with customary statutory usage); June 18 Sp. Sess. P.A. 97-2 amended Subsec. (e) by providing that the cost of insurance coverage of a blind person employed in a workshop shall be paid by the Board of Education and Services for the Blind and not from such person’s earnings, effective July 1, 1997; P.A. 98-263 amended Subsec. (a)(5) to include anyone receiving benefits under Sec. 5-144, effective July 1, 1998, and applicable to any death occurring on or after January 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (h), effective June 24, 1998; P.A. 99-124 amended Subsec. (i) to redefine “municipality” and added new Subsec. (m) to allow the Comptroller to provide for coverage of employees of community action agencies under the plan or plans procured under Subsec. (a) of the section, effective July 1, 1999; P.A. 99-240 added Subsec. (a)(7) providing coverage for the spouse and dependent children of a local police officer or constable who dies in the line of duty; P.A. 99-241 amended Subsec. (a) to add a new Subdiv., designated as Subdiv. (8) by the Revisors, adding employees of the Capital City Economic Development Authority, effective June 28, 1999, and applicable to calendar years commencing on or after January 1, 1999; P.A. 00-99 amended Subsec. (l) by designating existing provisions as Subdiv. (1) and adding Subdivs. (2) and (3) re participation of state marshals and judicial marshals, effective December 1, 2000; P.A. 00-112 amended Subsec. (a) to make technical changes, effective May 26, 2000; P.A. 00-187 amended Subsec. (i) to add the Children’s Center, effective July 1, 2000 (Revisor’s note: A reference to the “Children’s Center established by public act 69-571” was changed editorially by the Revisors to “Children’s Center established by number 571 of the public acts of 1969”, for accuracy of reference, since the use of the year number prefix in the numbering of public and special acts was not adopted until 1973); P.A. 00-197 added Subsec. (a)(9) re the surviving spouse and dependent children of a municipal employee; P.A. 01-30 amended Subsec. (i) to include coverage for employees of nonprofit corporations and define “nonprofit corporations”, and to allow the Comptroller to offer alternate plans to municipal and nonprofit employees, effective July 1, 2001; P.A. 01-195 amended Subsec. (l)(1) by adding specific general statute revision reference for the appointment of deputies or special deputies, effective July 11, 2001; P.A. 02-140 deleted Subsec. (a)(3) re the Connecticut Institute for Municipal Studies and redesignated existing Subdivs. (4) to (9) as Subdivs. (3) to (8), effective July 1, 2002; P.A. 03-149 amended Subsec. (i) to provide that the Comptroller may provide coverage for employees of community action agencies and small employers, make conforming changes, add “if such binding arbitration is available” in Subdiv. (2), delete reference to approval of the Secretary of the Office of Policy and Management re plans that vary from those procured under Subsec. (a), rewrite provisions re plans being offered on a fully underwritten basis or a risk-pooled basis, provide that coverage offered to small employers be fully underwritten in accordance with part V of chapter 700c, and add Subparas. (C) and (D) defining “community action agency” and “small employer”, amended Subsec. (k) to require review to cover municipalities, nonprofit corporations, community action agencies and small employers beginning February 1, 2004, deleted Subsec. (m) re coverage of community action agencies, and made technical changes, effective June 26, 2003; P.A. 03-181 amended Subsec. (a) to eliminate provision re termination of coverage for surviving spouses and dependent children upon remarriage of the surviving spouse, add coverage for surviving spouses of state police officers and firefighters and add provision re surviving spouse and dependent children not otherwise eligible for group plan in Subdiv. (6), define “firefighter” for purposes of Subdiv. (6) and make technical changes, effective June 26, 2003; P.A. 03-254 amended Subsec. (i) by redefining “municipality” to include regional emergency telecommunications centers and tourism districts; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (i) by adding provisions re coverage for members of an association for personal care assistants and adding definition of such association, effective August 20, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (i) by adding provisions re coverage for individuals eligible for a health coverage tax credit, adding Subdiv. (7) re issuance of individual policies to health coverage tax credit eligible persons not construed as required and adding Subpara. (E) defining “individuals eligible for a health coverage tax credit”, and amended Subsec. (k) to add provision re eligible individuals under Subsec. (i), effective August 20, 2003; P.A. 04-53 amended Subsec. (f) to extend coverage to parents who adopt a child from the state foster care system and to make conforming and technical changes; P.A. 05-6 amended Subsec. (e) to make a technical change and specify that blind persons employed in workshops “on December 31, 2002,” are eligible for group hospitalization and medical and surgical plans procured under this section, effective April 6, 2005; P.A. 05-238 amended Subsec. (i) to add and define “retired members”, amend Subdiv. (7) to substitute specific statutory references for “public act 03-6 of the June 30 special session”, provide that the coverage under the section may be referred to as the “Municipal Employee Health Insurance Plan”, substitute “part V of chapter 700c” for “law”, delete requirement that coverage for small employers be fully underwritten, redefine “nonprofit corporation”, “small employer” and “individuals eligible for a health coverage tax credit”, add “or any subsequent corresponding internal revenue code of the United States, as from time to time amended” re the Internal Revenue Code, and make technical changes, effective July 8, 2005; P.A. 05-256 amended Subsec. (e) to provide that general workers employed by Department of Mental Retardation shall be eligible for specified leave and holidays, effective June 30, 2005; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-184 amended Subsec. (g) to substitute “issue regulations” for “establish regulations”, “pursuant to” for “in accordance with” and “his or her” for “his”, effective July 1, 2007; P.A. 08-7 amended Subsec. (e) by changing 10 to 11 re number of general workers employed as self-advocates who are eligible for sick leave, vacation, personal leave and holidays, effective April 29, 2008; P.A. 09-114 defined “probate judge” and redefined “probate court employee” in Subsec. (h) and made technical changes in Subsec. (g), effective January 5, 2011; Sept. Sp. Sess. P.A. 09-7 added Subsec. (m) requiring Comptroller to convert certain plans to self-insured plans for benefit periods beginning on or after July 1, 2010, effective October 5, 2009; P.A. 10-32 made a technical change in Subsec. (l)(3), effective May 10, 2010; P.A. 10-34 made a technical change in Subsec. (g); P.A. 10-131 added Subsec. (m)(3) re prescription drug purchasing by nonstate public employers, effective June 7, 2010; P.A. 11-44 amended Subsec. (e) by replacing “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and making a technical change, effective July 1, 2011; P.A. 11-58 amended Subsecs. (a) and (f) to add provision re termination of coverage for children, effective July 2, 2011; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority” in Subsec. (a)(7), effective June 15, 2012; P.A. 12-197 amended Subsec. (e) by deleting provision re general workers employed by Department of Developmental Services, effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (e) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-40 amended Subsec. (f) by deleting references to a parent in a permanent family residence and making technical changes; P.A. 13-247 amended Subsecs. (a) and (i) by substituting “council of governments” for “planning agency”, effective January 1, 2015.



Section 5-259a - Competitive selection.

Employee health and life insurance shall be subject to a competitive selection process. The process shall be in accordance with the provisions of the collectively bargained pension agreement approved by the General Assembly on June 30, 1982.

(P.A. 83-533, S. 42, 54.)



Section 5-259b - Continuation of health insurance for former members of General Assembly.

Notwithstanding the provisions of section 5-259, any member of the General Assembly, upon termination of his service with the General Assembly, may elect to continue participation in any group hospitalization and medical and surgical insurance plan in which he participated as a member at a premium equal to the group rate at which the State Comptroller procures such insurance coverage.

(P.A. 84-114, S. 1.)



Section 5-259c - Health insurance for employees of state system of public higher education.

Any part-time professional employee of the state system of public higher education may elect to participate in the group hospitalization and medical and surgical insurance plan established pursuant to subsection (a) of section 5-259. Each employee who elects such coverage shall pay the premium for the form of coverage elected under such plan.

(P.A. 88-143.)



Section 5-259d - Continuation of health insurance coverage and accrual and use of vacation and sick time, leave of absence and equivalent leave time for state employees called to active service in the armed forces.

(a) As used in this section, (1) “state employee” or “employee” means any elected official, officer or full-time employee of the Executive, Legislative or Judicial Department, and (2) “part pay” means the difference between the state employee’s base rate of pay, plus longevity, in the employee’s primary position on the date the employee is called to active service in the armed forces of any state or the United States and the total compensation the employee receives for such active service, as certified to the State Comptroller by the employing state agency in a manner acceptable to the State Comptroller.

(b) Notwithstanding any provision of the general statutes or any public or special act, the state shall continue to provide coverage, under a group hospitalization and medical and surgical insurance plan sponsored by the state under section 5-259, for the dependents of any state employee and the state employee who is a member of the armed forces of any state or of any reserve component of the armed forces of the United States and who has been called to active service in the armed forces of any state or the United States for a military operation, war or national emergency, for the duration of such call-up to active service, provided such state employee and dependents were covered by the insurance plan on the date the state employee was called to active service and the state employee continues to pay any amount that the employee was required to pay for coverage before being called to active service. Any payment required to be made by the employee for coverage under this subsection may be deducted from compensation provided under subsection (c) of this section. The state shall reimburse any state employee who has paid premiums for the continuation of any such group hospitalization and medical and surgical insurance plan between the date such state employee was called to active service and November 20, 2001. The reimbursement shall be in the amount of the state’s portion of the premiums so paid.

(c) Notwithstanding any provision of the general statutes or any public or special act, any state employee who is a member of the armed forces of any state or of any reserve component of the armed forces of the United States and who has been called to active service in the armed forces of any state or the United States for a military operation, war or national emergency, shall continue to accrue all vacation time, equivalent leave time and sick time to which the employee would be entitled if he or she had continued working in his or her state position during the time of such active service, and shall be credited with such accrued vacation time, equivalent leave time or sick time, except that if the accrual of such vacation time, equivalent leave time or sick time pursuant to this subsection while on active service would cause the employee to exceed any limit on leave time pursuant to any provision of the general statutes, the regulations of Connecticut state agencies or a collective bargaining agreement, the limit shall be temporarily waived to allow the employee to use the excess leave time before the later of the following: (1) From the date of the state employee’s discharge from active service until the state employee returns to state employment, (2) not later than one hundred twenty calendar days after the state employee returns to state employment, (3) not later than one hundred twenty calendar days after the state employee is credited with such excess leave time, or (4) for state employees in teaching or professional positions in Unified School District #1 established pursuant to section 18-99a within the Department of Correction who were credited with equivalent leave time pursuant to this section, not later than one year after the employee is credited with such excess leave time. The employee shall be entitled to a leave of absence with pay as provided in section 27-33 from the date on which the employee was called to active service. After the expiration of such leave of absence with pay, the state employee shall receive part pay for the duration of such call-up to active service if the compensation received by the state employee for such active service is less than the employee’s base rate of pay, plus longevity, in the employee’s primary position. The state employee shall not be required to exhaust accrued vacation time, equivalent leave time or sick time in order to be eligible for the paid leave of absence and part pay under this subsection. As used in this section, “equivalent leave time” means leave time classified as other than vacation time or sick time and includes, but is not limited to, leave time classified as recess rather than vacation time.

(d) No state employee shall be deemed ineligible for any benefit under this section or under any other provision of this chapter solely because such employee’s leave time is classified as recess or other equivalent leave time rather than vacation time pursuant to the provisions of a collective bargaining agreement, including a collective bargaining agreement covering a state employee in a teaching, instructional or professional position in Unified School District #1, #2 or #3.

(Nov. 13 Sp. Sess. S.A. 01-1; P.A. 03-3, S. 3; P.A. 06-146, S. 1; P.A. 07-112, S. 1; P.A. 08-15, S. 1; P.A. 10-32, S. 11; P.A. 13-25, S. 6.)

History: Nov. 13 Sp. Sess. S.A. 01-1 effective November 20, 2001; P.A. 03-3 amended Subsecs. (b), authorizing the continuation of health insurance, and (c), authorizing leave of absence with pay, by adding numeric Subdiv. indicators before the existing references to Operation Enduring Freedom, Operation Noble Eagle, and related emergency operation or a military operation, etc., and by adding new Subdiv. (4) that includes federal or state action in support of the federal Department of Homeland Security’s Operation Liberty Shield, military operations authorized by the President that entail military action in Iraq, and federal or state action to combat terrorism within the United States, effective March 27, 2003; P.A. 06-146 amended Subsec. (c) to require continuation of accrual of vacation and sick leave by state employees during active service, effective June 6, 2006; P.A. 07-112 amended Subsecs. (b) and (c) to add Subdiv. (5) re Operation Jump Start, amended Subsec. (c) re accrual and use of vacation time, equivalent leave time or sick time and to define “equivalent leave time”, and added Subsec. (d) re eligibility for benefits for those whose leave time is classified as recess or other equivalent leave time under a collective bargaining agreement, effective June 11, 2007; P.A. 08-15 amended Subsec. (c) by extending period to use excess leave time for state employees in teaching or professional positions in Unified School District #1 within Department of Correction, effective April 29, 2008; P.A. 10-32 made a technical change in Subsec. (d), effective May 10, 2010; P.A. 13-25 amended Subsecs. (b) and (c) to replace references to specific military actions with “a military operation, war or national emergency” and make technical changes.



Section 5-259e - Review of prescription claims data to increase utilization of generic prescriptions.

Members who represent the state on the Health Care Cost Containment Committee, defined in section 3-123aaa, in consultation with the Comptroller, shall propose that the committee review prescription claims data for the state employee and retiree plans established in accordance with section 5-259 to increase the utilization of generic prescriptions in accordance with the State Employees Bargaining Agent Coalition agreements.

(Dec. Sp. Sess. P.A. 12-1, S. 46.)

History: Dec. Sp. Sess. P.A. 12-1 effective December 21, 2012.



Section 5-260 - Deduction of organization dues.

Upon request of any state employee who is a member of any organization which includes among its members at least three hundred state employees and which functions at least in part to serve the economic or professional interest of such state employee members, the Comptroller shall deduct from such employee’s salary his dues as such a member and shall remit the amounts so deducted to the treasurer of the organization designated by the employee in such request. Such deduction may be discontinued upon written request thirty days in advance.

(1967, P.A. 657, S. 67.)



Section 5-260a - Deduction of contributions to nonprofit organizations.

The Comptroller shall, upon the written request of any state employee, deduct each month from the salary or wages of such employee the amount of money designated by such employee for payment to a nonprofit organization pursuant to the terms of an applicable collective bargaining agreement. The Comptroller shall remit amounts so deducted to the treasurer of the organization designated by the employee.

(P.A. 84-405.)



Section 5-261 - Deduction of credit union savings.

When, in the opinion of the Comptroller, a sufficient number of state employees who are members of a credit union organization of state employees desires to have payroll deductions for credit union savings, the Comptroller may deduct from each such employee’s salary such savings as such employee designates in accordance with the rules of such organization, and the Comptroller shall remit the amounts so deducted to the treasurers of such organizations.

(1967, P.A. 657, S. 68.)



Section 5-262 - State Employee Campaign. Deduction of contributions. Regulations.

(a) As used in this section:

(1) “Federation” means a community chest or other organization which is incorporated as a nonstock corporation, is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended and consists of not less than ten affiliated agencies conducting a single, annual, consolidated effort to secure funds for distribution to its member agencies engaged in charitable and public health, welfare, environmental, conservation or service purposes.

(2) “Agency” means an organization which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(3) “State Employee Campaign” means an annual campaign to raise funds from state employees for charitable and public health, welfare, environmental, conservation and service purposes.

(b) There is established a State Employee Campaign Committee consisting of: The Comptroller, or his designee; the Commissioner of Administrative Services, or his designee; the executive director of the Joint Committee on Legislative Management, or his designee; ten state employees appointed as follows: Four by the Governor, two of whom shall be a representative of organized labor, one by the speaker of the House of Representatives, one by the majority leader of the House of Representatives, one by the minority leader of the House of Representatives, one by the president pro tempore of the Senate, one by the majority leader of the Senate and one by the minority leader of the Senate; two retired state employees, one appointed by the Governor and one appointed by the Comptroller; one nonvoting representative from each participating federation; and one nonvoting representative from the principal combined fund-raising organization selected pursuant to subsection (c) of this section. Not more than one state employee from any state agency shall be appointed to the committee. All voting members of the state employee campaign committee and their successors shall serve in accordance with the provisions of section 4-1a. The committee shall select one of its voting members to serve as chairperson.

(c) The State Employee Campaign Committee shall select a federation which has participated in the State Employee Campaign and has workplace campaign experience to administer the State Employee Campaign and shall supervise the campaign activities of such federation. The federation selected shall be referred to as the “principal combined fund-raising organization”. If two or more federations request that the State Employee Campaign Committee select them to serve as the principal combined fund-raising organization, the State Employee Campaign Committee shall select a federation through a competitive process. During the fiscal year ending June 30, 1993, the committee shall also conduct a comprehensive review of the State Employee Campaign. Not later than July 1, 1993, and annually thereafter, the committee shall submit to the Governor and the General Assembly a report on the results of the most recently completed State Employee Campaign and recommendations for improvements in the upcoming campaign.

(d) (1) Each federation which did not participate in the most recently completed State Employee Campaign shall apply to the State Employee Campaign Committee not later than January fifteenth annually for approval to participate in the campaign. Such application shall contain information required by regulations adopted by the office of the Comptroller in accordance with chapter 54. The committee shall review such application and notify the federation of its decision not later than May fifteenth. A federation whose application is denied may appeal the decision of the committee in accordance with the procedures set forth in regulations adopted by the office of the Comptroller.

(2) On or before January fifteenth, each federation which participated in the most recently completed State Employee Campaign shall submit to the State Employee Campaign Committee a letter of intent to participate in the upcoming campaign. On or before April fifteenth, each such federation shall apply to the State Employee Campaign Committee for approval to participate in the campaign. Such application shall contain information required by regulations adopted by the office of the Comptroller in accordance with chapter 54. The committee shall review such application and notify the federation of its decision not later than May fifteenth. A federation whose application is denied may appeal the decision of the committee in accordance with the procedures set forth in regulations adopted by the office of the Comptroller.

(e) The Comptroller, upon written request of any state officer or employee, shall deduct, each pay period, from the salary or wages of such officer or employee the amount of money designated by such officer or employee for payment to the participating federation or federations indicated by the officer or employee. Upon collecting such deductions the Comptroller shall transmit them to the principal combined fund-raising organization selected pursuant to subsection (c) of this section, together with a list of officers and employees contributing to each federation or its member agencies, provided the identity of officers or employees who have communicated in writing that they desire to remain anonymous shall not be so transmitted. Such organization shall, each month after receiving funds from the Comptroller, distribute the funds among the other federations, for distribution to the member agencies of the federations.

(f) Prior to the state campaign, the principal combined fund-raising organization shall submit for the approval of the State Employee Campaign Committee an itemized budget of anticipated administrative expenses, which shall not include campaign expenses. Following the state campaign, the principal combined fund-raising organization shall recover an amount not to exceed one hundred ten per cent of its preapproved actual administrative expenses from the gross payroll deduction receipts of the campaign in accordance with procedures set forth in regulations adopted by the office of the Comptroller. Undesignated funds raised through the campaign shall be distributed among the participating federations in proportion to the amount of funds designated for each federation.

(g) The principal combined fund-raising organization shall submit to the Auditors of Public Accounts for audit, and a copy to the office of the Comptroller, by March first annually, a financial report of its activities relating to the State Employee Campaign payroll deductions made during the previous calendar year.

(h) The Comptroller shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section. The regulations shall set forth the competitive process by which the State Employee Campaign Committee shall select a federation to serve as the principal combined fund-raising organization and may include criteria for approval of federations applying under this section to participate in the State Employee Campaign.

(1967, P.A. 727, S. 1–4; P.A. 77-55; P.A. 88-212, S. 1, 2; P.A. 92-142, S. 1, 4; P.A. 93-182; P.A. 95-144, S. 4; P.A. 97-76.)

History: P.A. 77-55 changed number of agencies constituting “united fund” from 25 to 10; P.A. 88-212 amended Subsec. (b) to require deduction to be made each “biweekly pay period” instead of each “month”, to require comptroller to transmit deductions to single united fund “upon collecting” deductions instead of after accumulating deductions for three months, to substitute “officers and employees contributing to each united fund” for “employees and the name of the fund to which the officer or employee desires to contribute” in the second sentence and to substitute “for distribution to the participating organizations” for “in accordance with the instructions supplied by the comptroller” in the third sentence, and amended Subsec. (d) to require the distributing fund to furnish its audit within six months after close of its fiscal year instead of on or before September first and required audit to be for fund’s fiscal year instead of for fiscal year ending June thirtieth; P.A. 92-142 amended Subsec. (a) by substituting “federation” for “united fund”, adding “environmental” and “conservation” to the purposes for which member agencies may be engaged in order to receive funds and adding the definition of “state employee campaign”, added Subsec. (b) re establishment of state employee campaign committee, added Subsec. (c) re duties of the committee, added Subsec. (d) re application procedure for federations to participate in campaign, relettered former Subsecs. (b), (c) and (d) to (e), (f) and (g), for consistency with changes in the remainder of the section, amended Subsec. (f) to require, instead of authorize, participating federations to contract with principal combined fund-raising organization, and added Subsec. (h) requiring adoption of regulations; P.A. 93-182 amended Subsec. (a) by adding provision regarding nonstock corporation exempt from taxation to Subdiv. (1), adding new Subdiv. (2) defining “agency” and renumbering Subdiv. (2) as (3), amended Subsec. (b) by removing commissioner of consumer protection as committee member, changing nine state employees to ten, specifying four rather than three must be appointed by the governor, and requiring at least two rather than one be representatives of organized labor, amended Subsec. (c) by adding provision regarding selection of principal combined fund-raising organization where two or more federations request selection as such and making a report an annual requirement, amended Subsec. (d) by requiring each federation to apply, changing application deadline from December 31 to January 15, adding provisions regarding regulations for applications and appeals, and changing notification deadline from April 1 to April 15, amended Subsec. (e) by deleting “biweekly”, stating payment is made to the participating federations indicated by the officer or employer, and adding provision regarding anonymity of officers or employees, amended Subsec. (f) by requiring a budget of anticipated administrative expenses, limiting recovery to 110% of preapproved actual administrative expenses, requiring regulations regarding procedures for such recovery and requiring undesignated funds be distributed proportionately, amended Subsec. (g) by replacing audit report requirement with submission of financial report for audit with a copy to the comptroller by March 1 annually, and amended Subsec. (h) by requiring regulations concerning the competitive process for selecting principal combined fund-raising organization; P.A. 95-144 amended Subsec. (c) by deleting “annually” re selection of federation and amended Subsec. (d) by designating existing provisions as Subdiv. (1), amending Subdiv. (1) by specifying that federations which did not participate shall apply by January fifteenth and changing the notification date from April to May and adding Subdiv. (2) re federations which participated in most recent campaign; P.A. 97-76 amended Subsec. (b) to add two retired state employees to the committee, one appointed by the Governor and one by the Comptroller, and to delete obsolete provision re initial appointments.



Section 5-263 - Suggestion awards.

Section 5-263 is repealed.

(1967, P.A. 657, S. 69; 1972, P.A. 123, S. 1.)



Section 5-263a - Suggestion awards program.

(a) On or before September 1, 1993, the Secretary of the Office of Policy and Management shall establish guidelines under which each state agency shall administer a program for soliciting suggestions from its employees and receiving suggestions from retired state employees. Such guidelines shall specify permissible sources of funds for awards to such employees and retired state employees and the method of determining such awards.

(b) The executive head of each state agency may make awards to its employees and retired state employees, pursuant to the guidelines established in accordance with subsection (a) of this section, for suggestions which the agency implements.

(c) Any legislator may request and have access to all suggestions made to state agencies pursuant to this section.

(P.A. 85-360, S. 1, 3; P.A. 91-405, S. 1; May Sp. Sess. P.A. 92-8, S. 2, 5; P.A. 93-282, S. 1, 2; P.A. 12-205, S. 22.)

History: P.A. 91-405 amended Subsec. (b) by increasing number of public members on panel from two to four and changed method of appointment of members of senate and house selected as panel members; May Sp. Sess. P.A. 92-8 amended Subsec. (a) replacing the commissioner of administrative services with the secretary of the office of policy and management and including retired state employees in the suggestion awards program and added Subsec. (d) re legislative access to all suggestions made under this program; P.A. 93-282 transferred authority for implementing program and making awards from office of policy and management to state agencies under guidelines established by office of policy and management, eliminated review panel, required quarterly agency reports and deleted provision regarding protection against retaliatory action for disclosure of information, deleting former Subsecs. (a) to (c), inclusive, effective July 1, 1993; P.A. 12-205 deleted former Subsec. (c) re agency reports to Office of Policy and Management re employee suggestions and awards, redesignated existing Subsec. (d) as Subsec. (c) and amended same to delete reference to suggestions reported to the secretary, effective July 1, 2012.

See Sec. 4-67f(b) re awards to employees presenting innovative ideas for improvements in agency operations or reductions in agency costs.



Section 5-264 - Section 403(b) annuities for state employees. Purchase of shares of an investment company for state employees. Section 403(b) annuities for employees of political subdivisions.

(a) The Comptroller, on behalf of any employee who is eligible to participate in an annuity program that is authorized in accordance with the provisions of Section 403(b) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, may enter into a written agreement with such employee to purchase an individual or group retirement annuity contract that is approved by the Comptroller, which contract will qualify for income tax benefits provided for under Section 403(b) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; provided the annual salary or compensation of the employee shall be reduced by the amount of the premiums paid for the purchase of such annuity contract for the purposes of said Section 403(b). Such employee’s rights under such annuity contract shall be nonforfeitable. The Comptroller (1) shall thereafter make such premium payments while such annuity contract is in force and such employee is actively employed by the state and eligible to participate in such an annuity program and (2) upon written notice given by the employee shall make any changes in the manner or amount of premium payments required under the terms of any subsequent agreement entered into by such employee and the Comptroller shall stop such premium payments when so notified by such employee.

(b) The Comptroller, on behalf of an employee described in subsection (a) of this section, may enter into a written agreement with such employee for the purchase of shares of an investment company, registered under the Investment Company Act of 1940, which shares are registered under the Securities Act of 1933, including equity, fixed income, short-term or money market mutual funds. Notwithstanding any provision of the general statutes, the Comptroller may make deposits or payments to an investment company, registered under the Investment Company Act of 1940, for the purchase of shares of such investment company, which shares are registered under the Securities Act of 1933, including equity, fixed income, short-term or money market mutual funds. Such payments shall not be construed to be a prohibited use of the general assets of the state.

(c) Upon request of a political subdivision of the state, the State Comptroller shall make available to the employees of the political subdivision the annuity program authorized in accordance with the provisions of Section 403(b) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, provided to state employees under such additional terms and conditions as the State Comptroller may prescribe.

(1967, P.A. 657, S. 70; P.A. 73-255; P.A. 77-573, S. 24, 30; P.A. 78-31; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 89-211, S. 6; P.A. 92-126, S. 14, 48; P.A. 95-212, S. 3, 7; 95-344; P.A. 99-95, S. 1, 2; P.A. 07-211, S. 2.)

History: P.A. 73-255 included commission for higher education under Subsec. (a); P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 78-31 included group annuities as well as individual ones; P.A. 82-218 replaced board of higher education with board of governors in Subsec. (a) pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 92-126 replaced reference to community college board of trustees with reference to community-technical college board; P.A. 95-212 authorized Comptroller, instead of State Board of Education, to enter into agreements with employees to purchase annuity contracts, applied section to any employees eligible to participate in Section 403(b) annuity programs, instead of to specified education employees, required that such contracts be approved by Comptroller, made other administrative changes, and repealed former Subsec. (b) re similar annuity contracts for noneducation employees, effective July 1, 1995; P.A. 95-344 authorized the purchase of individual or group retirement annuity contracts for employees of unified school districts #1, #2 and #3, but the amendment was rendered obsolete by the provisions of P.A. 95-212; P.A. 99-95 designated existing section as Subsec. (a) and added Subsec. (b) re purchase of shares in an investment company, effective July 1, 1999; P.A. 07-211 added Subsec. (c) authorizing Comptroller, upon request of political subdivision, to make Section 403(b) annuity program provided to state employees available to employees of political subdivision under such additional terms and conditions as Comptroller may prescribe, effective July 5, 2007.



Section 5-264a - Deferred compensation plan for state employees or employees of political subdivisions of the state. Administration.

(a) The state or any political subdivision of the state may, by contract, agree with any employee to defer, in whole or in part, any portion of such employee’s compensation and may subsequently, with the consent of the employee, contract for, purchase or otherwise procure, for the purpose of funding a deferred compensation program for such employee, (1) an investment savings account, (2) a fixed or variable life insurance or annuity contract from any life underwriter licensed by this state who represents an insurance company licensed to contract business in this state, or (3) a beneficial interest in an investment trust established by an organization of public employers, the assets of which are managed by a not-for-profit organization registered as an investment advisor under applicable federal statutes and regulations, from an entity registered as a broker-dealer under statutes and regulations of the state governing the sale of securities, provided the employee shall be furnished prior to purchase with disclosures substantially comparable to the disclosures required under the Securities Act of 1933 and the Investment Company Act of 1940 for the sale of similar nonexempt products.

(b) The State Comptroller or the officer designated by the chief executive officer of any other political subdivision is authorized to enter into such contractual agreements with employees of the state or the political subdivision, as the case may be, on behalf of the state or the political subdivision to defer any portion of that employee’s compensation.

(c) The administration of the deferred compensation program shall be under the direction of the State Comptroller or the officer designated by the particular political subdivision. Payroll deductions shall be made, in each instance, by the appropriate payroll officer. The administrator of the deferred compensation program may contract with a private corporation or institution for providing consolidated billing and other administrative services with respect thereto.

(d) For the purposes of this section: “Employee” means any person, whether appointed, or elected, including members of the General Assembly, or under contract, providing services for the state or a political subdivision, for which compensation is paid; and “investment savings account” means a savings account in a state bank and trust company, national banking association, mutual savings bank, savings and loan association or federal savings and loan association or a share account in a credit union or federal credit union established to receive the deferred compensation of a state employee under the deferred compensation plan established by the State Comptroller or the officer designated by a political subdivision pursuant to this section.

(e) Notwithstanding any other provision of law to the contrary, those persons designated to administer the deferred compensation program are hereby authorized to make (1) deposits or payments to such investment savings accounts, (2) payment of premiums for the purchase of fixed or variable life insurance or annuity contracts, or (3) payments for interests in investment trusts established by an organization of public employers and managed by a not-for-profit organization registered as an investment advisor under applicable federal statutes and regulations under the deferred compensation program. Such payments shall not be construed to be a prohibited use of the general assets of the state or the other political subdivision.

(f) The state may, by contract, agree with any employee to defer, in whole or in part, any portion of such employee’s compensation and may subsequently, with the consent of the employee, contract for, purchase or otherwise procure, for the purpose of funding a deferred compensation program for such employee, shares of an investment company, registered under the Investment Company Act of 1940, which shares are registered under the Securities Act of 1933, including equity, fixed income, short-term or money market mutual funds. Notwithstanding any other provision of law to the contrary, those persons designated by the state to administer the deferred compensation program are hereby authorized to make deposits or payments to an investment company, registered under the Investment Company Act of 1940, for the purchase of shares of such investment company, which shares are registered under the Securities Act of 1933, including equity, fixed income, short-term or money market mutual funds. Such payments shall not be construed to be a prohibited use of the general assets of the state.

(g) Upon request of a political subdivision of the state, the State Comptroller shall make available to the employees of the political subdivision the deferred compensation program provided to state employees under such additional terms and conditions as the State Comptroller may prescribe.

(P.A. 73-578; P.A. 76-254, S. 10, 11; P.A. 80-22, S. 1; P.A. 90-208, S. 1; P.A. 91-72, S. 1; P.A. 97-103; P.A. 01-80, S. 10.)

History: P.A. 76-254 amended definition of “employee” in Subsec. (d) to include members of general assembly; P.A. 80-22 included purchase of investment savings accounts under Subsecs. (a) and (e) and defined “savings account” in Subsec. (d); P.A. 90-208 added Subsecs. (a)(3) and (e)(3) allowing investment in certain retirement fund and amended the section to apply only to the state and political subdivisions of the state; P.A. 91-72 amended Subsec. (a)(3) by replacing existing Subdiv. with new provisions re beneficial interest in certain investment trusts and amended Subsec. (e) by deleting provisions re retirement funds and adding provisions re investment trusts in Subdiv. (3); P.A. 97-103 added Subsec. (f) establishing a deferred compensation program funded by shares of a registered investment company; P.A. 01-80 made technical changes in Subsecs. (a) and (e) and added Subsec. (g) re availability of deferred compensation program provided to state employees to employees of a political subdivision of the state.



Section 5-264b - Dependent care spending account program.

The Comptroller shall maintain a dependent care spending account program for state employees in accordance with Section 129 of the Internal Revenue Code of 1986 and regulations adopted pursuant to such section. Under such program, the Comptroller or the program administrator, upon receipt of the written request of an employee, shall establish and maintain a dependent care spending account for such employee. The Comptroller shall reduce the salary of such employee by the amount designated in such request. Such amount shall be transferred to the employee’s dependent care spending account and shall be used to reimburse the employee for expenses incurred for dependent care which are eligible for reimbursement under the provisions of Section 129 of the Internal Revenue Code. The Comptroller may contract with an administrator for the management of this program. For the purposes of this section, “state employees” includes members of the General Assembly.

(P.A. 90-296, S. 1, 4; P.A. 95-212, S. 4, 7; P.A. 97-302, S. 1.)

History: P.A. 95-212 transferred administration of dependent care spending account program from Commissioner of Administrative Services to Comptroller, effective July 1, 1995; P.A. 97-302 redefined “state employees” to include members of the General Assembly.



Section 5-264c - Treatment of funds deposited in dependent care spending account program.

All funds deposited in this program pursuant to section 5-264b shall be held by the Comptroller or by a program administrator as agent for the participating employer. Such funds shall be separately accounted for and shall remain the property of the employer. All payments from such account shall be made in accordance with the applicable sections of the Internal Revenue Code of 1986 and the regulations adopted pursuant to said section. All funds deposited in this program shall be exempt from the provisions of chapter 66 concerning additional employee contributions under the tier I retirement plan and additional hazardous duty employee contributions.

(P.A. 90-296, S. 2, 4; P.A. 95-212, S. 5, 7.)

History: P.A. 95-212 substituted Comptroller for Department of Administrative Services, effective July 1, 1995.



Section 5-264d - Flexible health care spending account program.

The Comptroller shall maintain a flexible health care spending account program for state employees in accordance with Sections 105 and 125 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and regulations adopted pursuant to Sections 105 and 125 of said Internal Revenue Code. Under the program, the Comptroller or the program administrator, upon receipt of the written request of an employee, shall establish and maintain a flexible health care spending account for such employee. The Comptroller shall reduce the salary of such employee by the amount designated in such request. Such amount shall be transferred to the employee’s flexible health care spending account and shall be used to reimburse the employee for expenses incurred for medical care which are eligible for reimbursement under Section 213 of said Internal Revenue Code. The Comptroller may contract with a program administrator for the management of the program. For the purposes of this section, “state employees” includes members of the General Assembly.

(P.A. 04-98, S. 1.)

History: P.A. 04-98 effective July 1, 2004.



Section 5-264e - Treatment of funds deposited pursuant to the flexible health care spending account program.

All funds deposited pursuant to the flexible health care spending account program established in section 5-264d shall be held by the Comptroller or by a program administrator as agent for the participating employer. Such funds shall be separately accounted for and shall remain the property of the employer. The funds shall be maintained in accordance with Section 125 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and such funds shall be used to reimburse the employee for expenses incurred for medical care which are eligible for reimbursement under Section 213 of said Internal Revenue Code. The funds deposited pursuant to the program shall be exempt from the provisions of chapter 66 concerning additional employee contributions under the tier I retirement plan and additional hazardous duty employee contributions.

(P.A. 04-98, S. 2.)

History: P.A. 04-98 effective July 1, 2004.



Section 5-265 - Special training courses for state employees. Exchange of employees.

Departments, agencies and institutions, subject to regulations issued by the Commissioner of Administrative Services, may enter into agreements with educational institutions for special training courses for state employees and may enter into agreements with the federal government or other state governments for exchange of employees.

(1967, P.A. 657, S. 71; P.A. 77-614, S. 67, 610.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services.



Section 5-266 - Political activity.

Section 5-266 is repealed.

(1967, P.A. 657, S. 72; 1971, P.A. 103, S. 5.)



Section 5-266a - Political activities of classified state employees and Judicial Department employees. Candidacy for office. Leave of absence or resignation upon taking elective office.

(a) No person employed in the classified state service or in the Judicial Department may (1) use his official authority or influence for the purpose of interfering with or affecting the result of an election or a nomination for office; or (2) directly or indirectly coerce, attempt to coerce, command or advise a state or local officer or employee to pay, lend or contribute anything of value to a party, committee, organization, agency or person for political purposes.

(b) A person employed in said classified service or Judicial Department retains the right to vote as he chooses and to express his opinions on political subjects and candidates and shall be free to participate actively in political management and campaigns. Such activity may include but shall not be limited to, membership and holding of office in a political party, organization or club, campaigning for a candidate in a partisan election by making speeches, writing on behalf of the candidate or soliciting votes in support of or in opposition to a candidate and making contributions of time and money to political parties, committees or other agencies engaged in political action, except that no such employee shall engage in such activity while on duty or within any period of time during which such employee is expected to perform services for which he receives compensation from the state, and no such employee shall utilize state funds, supplies, vehicles, or facilities to secure support for or oppose any candidate, party, or issue in a political partisan election. Notwithstanding the provisions of this subsection, any person employed in the classified state service or in the Judicial Department may be a candidate for a state or municipal office, in any political partisan election. No person seeking or holding municipal office or seeking state office in accordance with the provisions of this subsection shall engage in political activity or in the performance of the duties of such office while on state duty or within any period of time during which such person is expected to perform services for which such person receives compensation from the state. The Citizen’s Ethics Advisory Board shall establish by regulation definitions of conflict of interest which shall preclude persons in the classified state service or in the Judicial Department from holding elective office.

(c) Any person employed in the classified state service or in the Judicial Department who leaves such service to accept a full-time elective municipal office shall be granted a personal leave of absence without pay from his state employment for not more than two consecutive terms of such office or for a period of four years, whichever is shorter. Upon reapplication for his original position at the expiration of such term or terms of office, such person shall be reinstated in his most recent state position or a similar position with equivalent pay or to a vacancy in any other position such person is qualified to fill. If no such positions are available, such person’s name shall be placed on all reemployment lists for classes in which he has attained permanent status. Any person employed in the classified state service or in the Judicial Department who accepts an elective state office shall resign from such employment upon taking such office. In either event, such person shall give notice in writing to his appointing authority that he is a candidate for a state elective office or a full-time elective municipal office within thirty days after nomination for that office.

(1971, P.A. 103, S. 1; P.A. 75-356, S. 1, 2; P.A. 76-424, S. 3, 4; P.A. 78-271; P.A. 79-275; P.A. 83-36; P.A. 84-532, S. 1, 3; P.A. 03-278, S. 10; P.A. 05-183, S. 32.)

History: P.A. 75-356 removed prohibition on taking active part in political management or campaigns in Subsec. (a) and amended Subsec. (b) to clarify permissible and impermissible political activity; P.A. 76-424 removed provision regarding candidacy in nonpartisan elections from Subsec. (b); P.A. 78-271 removed absolute prohibition on candidacy in partisan elections, allowing candidacy for municipal elections, setting forth appropriate conduct and providing for regulations concerning conflict of interest; P.A. 79-275 added Subsec. (c) re leave of absence to serve in municipal office; P.A. 83-36 permitted classified state employees to seek state elective office, provided upon accepting any such office the employee must resign from his position in the classified state service; P.A. 84-532 included judicial department employees within the provisions of the section and removed provision that a local charter or ordinance could supersede employees’ right to run for municipal office; P.A. 03-278 made a technical change in Subsec. (a), effective July 9, 2003; P.A. 05-183 amended Subsec. (b) to replace “State Ethics Commission” with “Citizen’s Ethics Advisory Board”, effective July 1, 2005.



Section 5-266b - Permitted activity.

Nothing contained in sections 5-266a to 5-266d, inclusive, prohibits political activity by such persons in the classified service in connection with (1) an election and the campaign preceding such election if none of the candidates is to be elected at that election as representing a party any of whose candidates for presidential elector received votes in the last-preceding election at which presidential electors were selected; or (2) a question which is not specifically identified with a national or state political party. For the purpose of this section, questions relating to constitutional amendments, referenda, approval of municipal ordinances, and others of a similar character, are deemed not specifically identified with a national or state political party.

(1971, P.A. 103, S. 2.)



Section 5-266c - Regulations.

The Commissioner of Administrative Services shall issue such regulations as are necessary and appropriate for administration of sections 5-266a to 5-266d, inclusive, in accordance with the provisions of chapter 54.

(1971, P.A. 103, S. 3; P.A. 77-614, S. 67, 610; P.A. 13-247, S. 372.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 13-247 added reference to Ch. 54, effective July 1, 2013.



Section 5-266d - Dismissal or suspension of employee. Appeal.

If, upon the complaint of any citizen of the state, the Commissioner of Administrative Services finds that any employee in the classified service has violated any provision of section 5-266a or regulations promulgated pursuant to section 5-266c, said commissioner may dismiss such employee from state service. If said commissioner finds that the violation does not warrant removal, the commissioner may impose a penalty on such employee of suspension from such employee’s position without pay for not less than thirty days or more than six months. Any employee aggrieved by any action of the commissioner under the provisions of this section may appeal as provided in section 5-202.

(1971, P.A. 103, S. 4; P.A. 77-614, S. 66, 610; P.A. 13-247, S. 373.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 13-247 replaced reference to violations under Secs. 5-266a to 5-266d with reference to violations under Sec. 5-266a or regulations promulgated pursuant to Sec. 5-266c, and made technical changes, effective July 1, 2013.



Section 5-267 - Officers, appointing authorities and employees to comply with law.

All officers, appointing authorities and other state employees shall conform to, comply with and aid in carrying into effect the provisions of this chapter and the regulations issued hereunder. When any order is made under the provisions of this chapter or in accordance with the regulations hereunder, any officer or other person to whom such order is directed shall forthwith comply with the terms and provisions thereof.

(1967, P.A. 657, S. 73.)



Section 5-268 - Penalty.

Any person who, wilfully or through culpable negligence, violates, or who conspires to violate, any provision of this chapter shall be fined not more than one thousand dollars or imprisoned not more than one year or both. Prosecutions for violations of this chapter may be instituted by the state’s attorney for the judicial district in which the offense is alleged to have been committed.

(1967, P.A. 657, S. 74; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 5-269 - Transfer of certain employees to Labor Department.

Section 5-269 is repealed, effective June 3, 1996.

(P.A. 73-449, S. 1; P.A. 96-180, S. 165, 166.)






Chapter 68 - Collective Bargaining for State Employees

Section 5-270 - Collective bargaining. Definitions.

When used in sections 5-270 to 5-280, inclusive:

(a) “Employer” means the state of Connecticut, its executive and judicial branches, including, without limitation, any board, department, commission, institution, or agency of such branches or any appropriate unit thereof and any board of trustees of a state-owned or supported college or university and branches thereof, public and quasi-public state corporation, or authority established by state law, or any person or persons designated by the employer to act in its interest in dealing with employees, but shall not include the State Board of Labor Relations or the State Board of Mediation and Arbitration.

(b) “Employee” means any employee of an employer, whether or not in the classified service of the employer, except elected or appointed officials other than special deputy sheriffs, board and commission members, disability policy specialists assigned to the Council on Developmental Disabilities, managerial employees and confidential employees.

(c) “Professional employee” means: (1) Any employee engaged in work (A) predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical or physical work; (B) involving the consistent exercise of discretion and judgment in its performance; (C) of such a character that the output produced or the result accomplished cannot be standardized in relation to a given time period; (D) requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual or physical processes; or (2) any employee who has completed the courses of specialized intellectual instruction and study described in subsection (c)(1)(D) and is performing related work under the supervision of a professional person to qualify himself to become a professional employee as defined in subsection (c)(1).

(d) “Employee organization” means any lawful association, labor organization, federation or council having as a primary purpose the improvement of wages, hours and other conditions of employment among state employees.

(e) “Confidential employee” means any public employee who would have access to confidential information used in collective bargaining.

(f) “Supervisory employee” means any individual in a position in which the principal functions are characterized by not fewer than two of the following: (1) Performing such management control duties as scheduling, assigning, overseeing and reviewing the work of subordinate employees; (2) performing such duties as are distinct and dissimilar from those performed by the employees supervised; (3) exercising judgment in adjusting grievances, applying other established personnel policies and procedures and in enforcing the provisions of a collective bargaining agreement; and (4) establishing or participating in the establishment of performance standards for subordinate employees and taking corrective measures to implement those standards, provided in connection with any of the foregoing the exercise of such authority is not merely of a routine or clerical nature, but requires the use of independent judgment, and such individuals shall be employees within the meaning of subsection (b) of this section. The above criteria for supervisory positions shall not necessarily apply to police or fire departments.

(g) “Managerial employee” means any individual in a position in which the principal functions are characterized by not fewer than two of the following, provided for any position in any unit of the system of higher education, one of such two functions shall be as specified in subdivision (4) of this subsection: (1) Responsibility for direction of a subunit or facility of a major division of an agency or assignment to an agency head’s staff; (2) development, implementation and evaluation of goals and objectives consistent with agency mission and policy; (3) participation in the formulation of agency policy; or (4) a major role in the administration of collective bargaining agreements or major personnel decisions, or both, including staffing, hiring, firing, evaluation, promotion and training of employees.

(P.A. 75-566, S. 1; P.A. 77-22, S. 1, 3; P.A. 81-457, S. 12; P.A. 82-454; P.A. 86-411, S. 5, 8; P.A. 97-148, S. 1, 8; P.A. 01-103, S. 1; P.A. 05-256, S. 5.)

History: P.A. 77-22 deleted legislative branch from definition of “employer” in Subsec. (a); P.A. 81-457 added Subdiv. (g), which defines “managerial employee”, and excluded them from collective bargaining by excepting them from the definition of “employee”, where previously they were specifically excluded if working less than 24 hours per week; P.A. 82-454 amended Subsec. (b) to include part-time employees within the definition of “employee”, where previously they were specifically excluded if working less than 24 hours per week; P.A. 86-411 amended Subsec. (g), removing the percentage cap on the number of managerial employees, and requiring the provisions of Subpara. (D) to be satisfied for any position in the system of higher education to be considered managerial, effective July 1, 1986, and applicable to negotiations then in progress; (Revisor’s note: In 1995 the Revisors editorially substituted in Subdiv. (c) the alphabetic indicators (A), (B), (C) and (D) for (i), (ii), (iii) and (iv) for consistency with statutory usage); P.A. 97-148 amended Subsec. (b) to include special deputy sheriffs, effective July 1, 1997; P.A. 01-103 deleted former Subdiv. (2) re certain Department of Correction employees, redesignated existing Subparas. (A) to (D) as Subdivs. (1) to (4), and made conforming technical changes; P.A. 05-256 redefined “employee” in Subsec. (b) to include disability policy specialists assigned to the Council on Developmental Disabilities, effective July 1, 2005.

Cited. 40 CS 381.

Subsec. (b):

Cited. 184 C. 578; 226 C. 670.

Subsec. (f):

Court held section not unconstitutionally vague. 204 C. 746.

Subsec. (g):

Court held section not unconstitutionally vague. 204 C. 746. Language plainly and unambiguously does not include requirement that managerial employees exercise independent judgment in carrying out principal functions listed in Subdivs. (2) and (3). 296 C. 594.

Classification of managerial employees and denial to them of collective bargaining rights survives challenge on equal protection grounds; statute repels vagueness challenge, is not offensive to due process requirements. 40 CS 381.



Section 5-271 - Rights of employees and representatives. Duty of fair representation.

(a) Employees shall have, and shall be protected in the exercise of the right of self-organization, to form, join or assist any employee organization, to bargain collectively through representatives of their own choosing on questions of wages, hours and other conditions of employment, except as provided in subsection (d) of section 5-272, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection, free from actual interference, restraint or coercion.

(b) When an employee organization has been designated by the State Board of Labor Relations as the representative of the majority of employees in an appropriate unit, that employee organization shall be recognized by the employer as the exclusive bargaining agent for the employees of such unit.

(c) When an employee organization has been designated in accordance with the provisions of this chapter as the exclusive representative of employees in an appropriate unit, it shall have the right to act for and to negotiate agreements covering all employees in the unit and shall be responsible for representing the interests of all such employees without discrimination and without regard to employee organization membership.

(d) When an employee organization has been designated, in accordance with the provisions of this chapter, as the exclusive representative of employees in an appropriate unit, it shall have a duty of fair representation to the members of that unit.

(e) An individual employee at any time may present a grievance to his employer and have the grievance adjusted, without intervention of an employee organization, provided the adjustment shall not be inconsistent with the terms of a collective bargaining agreement then in effect. The employee organization designated as the exclusive representative shall be given prior notice of the grievance and shall be informed of the terms of the settlement.

(f) The employer and such employee organization as has been designated as exclusive representative of employees in an appropriate unit, through appropriate officials or their representatives, shall have the duty to bargain collectively. This duty extends to the obligation to bargain collectively as set forth in subsection (c) of section 5-272.

(P.A. 75-566, S. 2.; P.A. 93-426, S. 2.)

History: P.A. 93-426 inserted new Subsec. (d) to impose a duty of fair representation on employee organizations representing state employees and redesignated existing Subsecs. (d) and (e) as (e) and (f), respectively.

Cited. 40 CS 381.

Subsec. (c):

Cited. 192 C. 539.



Section 5-272 - Prohibited acts of employers and employee organizations.

(a) Employers or their representatives or agents are prohibited from: (1) Interfering with, restraining or coercing employees in the exercise of the rights guaranteed in section 5-271 including a lockout; (2) dominating or interfering with the formation, existence or administration of any employee organization; (3) discharging or otherwise discriminating against an employee because he has signed or filed any affidavit, petition or complaint or given any information or testimony under sections 5-270 to 5-280, inclusive; (4) refusing to bargain collectively in good faith with an employee organization which has been designated in accordance with the provisions of said sections as the exclusive representative of employees in an appropriate unit; including but not limited to refusing to discuss grievances with such exclusive representative; (5) discriminating in regard to hiring or tenure of employment or any term or condition of employment to encourage or discourage membership in any employee organization; (6) refusing to reduce a collective bargaining agreement to writing and to sign such agreement; (7) violating any of the rules and regulations established by the board regulating the conduct of representation elections.

(b) Employee organizations or their agents are prohibited from: (1) Restraining or coercing employees in the exercise of the rights guaranteed in subsection (a) of section 5-271; (2) restraining or coercing an employer in the selection of his representative for purposes of collective bargaining or the adjustment of grievances; (3) refusing to bargain collectively in good faith, with an employer, if it has been designated in accordance with the provisions of sections 5-270 to 5-280, inclusive, as the exclusive representative of employees in an appropriate unit; (4) breaching their duty of fair representation pursuant to section 5-271; (5) violating any of the rules and regulations established by the board regulating the conduct of representation elections; or (6) refusing to reduce a collective bargaining agreement to writing and sign such agreement.

(c) For the purposes of sections 5-270 to 5-280, inclusive, to bargain collectively is the performance of the mutual obligation of the employer or his designated representatives and the representative of the employees to meet at reasonable times, including meetings appropriately related to the budget-making process, and bargain in good faith with respect to wages, hours and other conditions of employment, except as provided in subsection (d) of this section, or the negotiation of an agreement, or any question arising thereunder, and the execution of a written contract incorporating any agreement reached if requested by either party, but such obligation shall not compel either party to agree to a proposal or require the making of a concession.

(d) Nothing herein shall diminish the authority and power of the Employees’ Review Board, the Department of Administrative Services or any state agency established by statute, charter or special act to establish, conduct and grade merit examinations and to rate candidates in order of their relative excellence from which appointments or promotions may be made to positions in the competitive division of the classified service of the state served by the Department of Administrative Services. The establishment, conduct and grading of merit examinations, the rating of candidates and the establishment of lists from such examinations and the appointments from such lists shall not be subject to collective bargaining.

(P.A. 75-566, S. 3; P.A. 77-614, S. 118, 610; P.A. 80-483, S. 150, 186; P.A. 81-472, S. 2, 159; P.A. 93-426, S. 3; P.A. 03-278, S. 11.)

History: P.A. 77-614 replaced personnel department and personnel policy board with department of administrative services in Subsec. (d); P.A. 80-483 changed “appeals” to “appeal” in board’s name in Subsec. (d); P.A. 81-472 amended Subsec. (d) to refer to the employee’s review board, rather than the personnel appeal board; P.A. 93-426 inserted a new Subdiv. (4) in Subsec. (b) to prohibit an employee organization which represents state employees from breaching its duty of fair representation to its members and redesignated existing Subdivs. (4) and (5) as (5) and (6), respectively; P.A. 03-278 made a technical change in Subsec. (b), effective July 9, 2003.

See Sec. 5-226f re pilot program authorizing discussion between the state and union representatives concerning the state classifications and examination system.

Cited. 8 CA 197.

Subsec. (a):

Subdiv. (4) cited. 226 C. 670.

Subsec. (c):

Cited. 216 C. 253; 226 C. 670.



Section 5-273 - Powers of State Board of Labor Relations.

The State Board of Labor Relations shall administer sections 5-270 to 5-280, inclusive, as follows:

(a) The board shall exercise those powers and perform those duties which are specifically provided for in said sections. Those powers and duties shall be in addition to and exercised completely independent of any powers and duties specifically granted to it by statutory enactment.

(b) The board shall have authority, from time to time, to make, amend and rescind such rules and regulations as may be necessary to carry out the provisions of sections 5-270 to 5-280, inclusive. Such rules and regulations shall be effective upon passage, in conformance with the terms of chapter 54.

(P.A. 75-566, S. 4.)



Section 5-274 - Prohibited practice questions determined by State Board of Labor Relations.

Whenever a question arises as to whether a practice prohibited by sections 5-270 to 5-280, inclusive, has been committed by an employer or employee organization, the board shall consider that question in accordance with the following procedure:

(a) When a complaint has been made to the board in writing that a prohibited practice has been or is being committed, the board shall refer such complaint to its agent for investigation within ten calendar days of the date it was received. Upon receiving a report from the agent, the board may within ten days of such receipt issue an order dismissing the complaint or may order a further investigation or a hearing thereon. When an investigation is ordered the board shall set a time when the report must be made. When a hearing is ordered, the board shall set the time and place for the hearing, which time and place may be changed by the board at the request of one of the parties for cause shown. Any complaint may be amended with the permission of the board. The employer, the employee organization and the person so complained of shall have the right to file an answer to the original or amended complaint within five days after the service of such complaint or within such other time as the board may limit. Such employer, such employee organization and such person shall have the right to appear in person or otherwise to defend against such complaint. In the discretion of the board any person may be allowed to intervene in such proceeding. In any hearing the board shall not be bound by the technical rules of evidence prevailing in the courts. A transcript of the testimony taken at any hearing before the board shall be filed with the board.

(b) If, upon all the testimony, the board determines that a prohibited practice has been or is being committed, it shall state its findings of fact and shall issue and cause to be served on the party committing the prohibited practice an order requiring it or him to cease and desist from such prohibited practice, and shall take such further affirmative action as will effectuate the policies of sections 5-270 to 5-280, inclusive, including but not limited to: (1) Withdrawal of certification of an employee organization established or assisted by any action defined in said sections as a prohibited practice; (2) reinstatement of an employee discriminated against in violation of said sections, with or without back pay; or (3) if either party is found to have refused to bargain collectively in good faith, ordering arbitration and directing the party found to have refused to bargain to pay the full costs of arbitration under section 5-276a resulting from the negotiations in which the refusal to bargain occurred.

(c) If, upon all of the testimony, the board determines that a prohibited practice has not been or is not being committed, it shall state its finding of fact and shall issue an order dismissing the complaint.

(d) For the purposes of hearings and enforcement of orders under sections 5-270 to 5-280, inclusive, the board shall have the same power and authority as it has in sections 31-107, 31-108 and 31-109, and the employer and the employee organization shall have the right of appeal as provided therein.

(P.A. 75-566, S. 6; P.A. 78-111, S. 1, 2; P.A. 81-472, S. 117, 159; P.A. 86-411, S. 1, 8.)

History: P.A. 78-111 replaced reference to Sec. 31-103 in Subsec. (d) with reference to Sec. 31-108; P.A. 81-472 replaced reference to Sec. 5-278 with reference to Sec. 5-277; P.A. 86-411 removed all references to fact-finding and provided instead that the board may order arbitration when a party has failed to bargain in good faith, effective July 1, 1986, and applicable to negotiations then in progress.

Subsec. (d):

Cited. 8 CA 197.



Section 5-275 - Employee organization designated as exclusive representative. Bargaining unit determination. Petitions seeking clarification or modification of existing units.

(a)(1) On and after October 1, 1975, any interested organization may notify the State Board of Labor Relations that thirty per cent or more of the employees in a bargaining unit established under sections 5-270 to 5-280, inclusive, desire to be exclusively represented for the purposes of collective bargaining within the unit by the petitioning organization and request the designation of said organization as their exclusive representative; (2) if the board certifies that a majority of the employees in such bargaining unit desire to be so represented, said board shall agree to said designation, unless there is a challenge. To challenge, an intervening organization must show that at least ten per cent or more of the employees of the unit seek to be the exclusive representative. Any additional organization meeting said ten per cent prerequisite shall be treated, upon request, as an additional intervenor; (3) if there is a challenge, or if the board certifies that thirty per cent or more but less than a majority of employees in a bargaining unit desire to be exclusively represented by a particular organization, said board shall direct an election by secret ballot to determine whether and by which employee organization the employees desire to be represented and shall certify the results thereof. The board shall refer the petition to its agent who shall investigate the petition and issue a direction of election and conduct a secret ballot election to determine whether and by which employee organization the employees desire to be represented if he has reasonable cause to believe that a question of representation exists, or issue a recommendation to dismiss the petition if he finds that there is not such reasonable cause, or refer the petition to the board for a hearing without having conducted an election or issuing a recommendation of dismissal, in which event the board shall conduct an appropriate hearing upon due notice. The agent shall report his action to the board. The board shall issue an order confirming the agent’s direction of election and certifying the results of the election, or issue an order confirming the agent’s recommendation for dismissal, or order a further investigation, or provide for an appropriate hearing upon due notice. Before taking any of the aforesaid actions, the board shall provide the parties with an opportunity to file briefs on the questions at issue and shall fully consider any such briefs filed. After a hearing, the board shall order any of the aforesaid actions on the petition, or shall upon good cause order any other suitable method to determine whether and by which employee organization the employees desire to be represented. The board shall certify the results. No election shall be directed in any bargaining unit or any subdivision thereof within which in the preceding twelve-month period a valid election has been held. No election shall be directed by the board during the term of a written collective bargaining agreement, except for good cause. In any election where none of the choices on the ballot receives a majority, a runoff shall be conducted, the ballot providing for a selection between the two choices receiving the largest and second largest number of valid votes cast in the election. An employee organization which receives a majority of votes cast in an election shall be designated by the board as exclusive representative of the employees in the unit. No employee organization shall be eligible to petition for or participate in a recognition election until it has been in existence in state employment for at least six months.

(b) The board shall determine the appropriateness of a unit which shall be the public employer unit or a subdivision thereof. In determining the appropriateness of the unit, the board shall: (1) Take into consideration, but shall not limit consideration to, the following: (A) Public employees must have an identifiable community of interest, and (B) the effects of overfragmentation; (2) not decide that any unit is appropriate if (A) such unit includes both professional and nonprofessional employees, unless a majority of such professional employees vote for inclusion in such unit, or (B) such unit includes both Department of Correction employees at or above the level of lieutenant and Department of Correction employees below the level of lieutenant; (3) take into consideration that when the state is the employer, it will be bargaining on a state-wide basis unless issues involve working conditions peculiar to a given governmental employment locale; (4) permit the faculties of (A) The University of Connecticut, (B) the Connecticut State University System, and (C) the state technical high schools to each comprise a separate unit, which in each case shall have the right to bargain collectively with their respective boards of trustees or their designated representatives; and (5) permit the community college faculty and the technical college faculty as they existed prior to July 1, 1992, to continue to comprise separate units, which in each case shall have the right to bargain collectively with its board of trustees or its designated representative. Nonfaculty professional staff of the above institutions may by mutual agreement be included in such bargaining units, or they may form a separate bargaining unit of their own. This section shall not be deemed to prohibit multiunit bargaining.

(c) An employee organization or an employer may file a petition with the board seeking a clarification or modification of an existing unit. The power of the board to make such clarifications and modifications shall be limited to those times when a petition for clarification or modification is filed by either an employee organization or an employer. No petition seeking a clarification or modification of an existing unit shall be considered to be timely by the board during the term of a written collective bargaining agreement, except that a petition for clarification or modification filed by an employee organization concerning either (1) a newly created position or (2) any employee who is not represented by an employee organization, may be filed at any time.

(P.A. 75-566, S. 5; P.A. 81-29, S. 2; P.A. 82-218, S. 39, 46; P.A. 89-260, S. 5, 41; P.A. 91-255, S. 1; 91-256, S. 42, 69; P.A. 92-126, S. 15, 48; P.A. 01-103, S. 2; P.A. 03-19, S. 13; P.A. 12-116, S. 87.)

History: P.A. 81-29 amended Subsec. (a) to provide board’s agent with increased powers over petitions concerning the election of representatives, while resting final action with the board; P.A. 82-218 replaced “state colleges” with “Connecticut State University” in Subsec. (b) pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 89-260 in Subsec. (b)(4) substituted “regional community colleges” for “community colleges”, “regional technical colleges” for “state technical colleges” and “regional vocational-technical schools” for “vocational schools”; P.A. 91-255 added Subsec. (c) re petitions seeking clarification or modification of existing units; P.A. 91-256 made a technical change in Subsec. (b); P.A. 92-126 added Subsec. (b)(5) retaining rights of community college and technical college faculty to have separate bargaining units; (Revisor’s note: In 1995 the Revisors editorially substituted in Subdivs. (1) and (4) of Subsec. (b) the alphabetic indicators (A), (B) and (C) for (i), (ii) and (iii), as appropriate, for consistency with statutory usage); P.A. 01-103 amended Subsec. (b)(2) by designating a portion of existing provisions as Subpara. (A) and adding Subpara. (B) re appropriateness of unit if such unit includes Department of Correction employees both at or above the level of lieutenant and below the level of lieutenant; P.A. 03-19 made technical changes in Subsec. (b), effective May 12, 2003; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b), effective July 1, 2012.

Cited. 183 C. 235.



Section 5-276 - Mediation and arbitration services by State Board of Mediation and Arbitration.

(a) The services of the State Board of Mediation and Arbitration shall be available to employers or employee organizations designated as the exclusive bargaining representative for purposes of settlement of grievances arising out of the interpretation and application of the terms of a written agreement, for mediation of impasses in contract negotiations, for purposes of arbitration of disputes over the interpretation or application of the terms of a written agreement and for arbitration of impasses resulting from negotiations over unit contracts, unit reopeners and coalition bargaining matters as provided in subsection (f) of section 5-278.

(b) Nothing contained herein shall prevent the use of other arbitration tribunals in the resolution of disputes between employers and designated employee organizations.

(P.A. 75-566, S. 7; P.A. 86-411, S. 2, 8.)

History: P.A. 86-411 provided that the state board of mediation and arbitration shall provide arbitration services for negotiation impasses concerning unit contracts, reopeners and coalition bargaining, effective July 1, 1986, and applicable to negotiations then in progress.

Cited. 20 CA 676.



Section 5-276a - Timetable for negotiations between employer and designated employee organization. Mediation. Elective binding arbitration; procedure.

(a) In the event that either the employer, as defined in subsection (a) of section 5-270, or a designated employee organization, as defined in subsection (d) of said section, may desire negotiations with respect to an original or successor collective bargaining agreement, such party, not more than three hundred thirty days prior to the expiration of the existing collective bargaining agreement or less than one hundred fifty days prior thereto, shall serve written notice thereof upon the other party. Negotiations shall commence within thirty days of such service. Negotiations as to wage reopeners shall commence within twenty days of receipt by one party of a written notice with respect thereto, served in accordance with the provisions of any such reopener in the affected contract or, if none is stated therein, not more than sixty days or less than thirty days prior to the effective date of such reopener.

(b) Upon the joint request of the parties, following the commencement of good faith negotiations, the State Board of Mediation and Arbitration may designate a mediator to assist the parties in continuing such negotiations and in reaching a settlement of the issues presented in such negotiations. The mediator designated shall be experienced in labor mediation and shall be drawn from lists of such mediators maintained by the board, the American Arbitration Association or the Federal Mediation and Conciliation Service. The mediator so designated may only serve if approved by both parties.

(c) If, after a reasonable period of negotiation, or, in the case of negotiations by the parties to an existing collective bargaining agreement to revise such agreement concerning any matter affecting wages, hours and other conditions of employment, after sixty days from the commencement of such negotiations, the parties are unable to reach an agreement, both parties or either of them may initiate arbitration by filing with the State Board of Mediation and Arbitration a list of the issues as to which an impasse has been reached. If such filing is not made jointly, a copy of the filing shall be served on the other party.

(d) Within ten days of a joint filing or within ten days of service on the other party in the case of a single filing, the parties shall jointly select an arbitrator. The person selected shall have substantial, current experience as an impartial arbitrator of labor-management disputes. Persons who serve partisan interests as advocates or consultants for labor or management in labor-management relations or who are associated with or are members of a firm which performs such advocate or consultant work may not be selected. If the parties fail to agree on an arbitrator within the ten-day period, the selection shall be made using the procedures under the voluntary labor arbitration rules of the American Arbitration Association.

(e) (1) The arbitrator selected shall contact the parties to schedule dates and places for hearings which shall commence not later than twenty days after the selection of the arbitrator and which shall be, where feasible, in the principal locality of the state board, department, commission or agency or unit thereof involved. At least ten days prior to each such hearing, written notice of the designated time and place of such hearing shall be sent to the state employer and the state employee organization. The arbitrator shall preside over such hearings, shall have the power to take testimony, to administer oaths and to summon, by subpoena, any person whose testimony may be pertinent to the proceedings, together with any records or other documents deemed by the arbitrator to relate to such matters. In the case of contumacy or refusal to obey a subpoena issued to any person, the Superior Court, upon application by the arbitrator or either party, shall have jurisdiction to order such person to appear before the arbitrator to produce subpoenaed records and to give testimony touching the matter under investigation or in question, and any failure to obey such order may be punished by the court as a contempt thereof. The parties may, at any time during the course of the proceeding, jointly request the arbitrator to attempt to mediate any or all of the disputed issues.

(2) The hearings may, at the discretion of the parties or the arbitrator, be continued and shall be concluded within thirty days after their commencement, unless such period is extended by the joint request of the parties or by the arbitrator.

(3) Prior to the commencement of the hearings, each party shall submit to the arbitrator three copies of a list of all resolved and unresolved issues, including the party’s proposal on each disputed issue. During the hearing no new issues can be considered unless such addition is mutually agreed to by the parties. Upon receipt of both such lists, the arbitrator shall simultaneously distribute a copy of each to the opposing party. Upon the hearing, each party shall present such testimony and other evidence as it deems appropriate and as the arbitrator finds relevant to the issues presented. Evidence as to each disputed issue shall be presented first by the party presenting the demand underlying such issue. At any time prior to the issuance of the award by the arbitrator, the parties may jointly file with the arbitrator stipulations setting forth such disputed issues the parties have agreed are to be withdrawn from arbitration. Within fourteen days after the conclusion of the taking of testimony, the parties may file with the arbitrator three copies of their briefs including their last best offer on each unresolved issue and, where possible, estimates of the costs of resolution of each disputed issue. Immediately upon receipt of both briefs or upon the expiration of the time for filing such briefs, whichever is sooner, the arbitrator shall distribute a copy of each such brief to the opposing party. Within seven days after receipt of the opposing briefs on the disputed issues or within seven days after the expiration of the time for filing such briefs, whichever is sooner, the parties may file with the arbitrator three copies of a reply brief, responding to the briefs on the unresolved issues. Immediately upon receipt of both reply briefs or upon the expiration of the time for filing such briefs, whichever is sooner, the arbitrator shall distribute a copy of each such brief to the opposing party.

(4) Within twenty days after the last day for filing reply briefs, the arbitrator shall file with the secretary of the State Board of Mediation and Arbitration the award on each unresolved issue as well as the issues resolved by the parties during the arbitration proceedings. The arbitrator shall immediately and simultaneously distribute a copy thereof to each party. In making such award, the arbitrator shall select the more reasonable last best offer proposal on each of the disputed issues based on the factors in subdivision (5) of this subsection. The arbitrator (A) shall give a decision as to each disputed issue considered, (B) shall state with particularity the basis for such decision as to each disputed issue and the manner in which the factors enumerated in subdivision (5) of this subsection were considered in arriving at such decision, (C) shall confine the award to the issues submitted and shall not make observations or declarations of opinion which are not directly essential in reaching a determination, and (D) shall not affect the rights accorded to either party by law or by any collective bargaining agreement nor in any manner, either by drawing inferences or otherwise, modify, add to, subtract from or alter such provisions of law or agreement. If the day for filing any document under this subsection falls on a day which is not a business day of the State Board of Mediation and Arbitration, then the time for filing shall be extended to the next business day of the board.

(5) The factors to be considered by the arbitrator in arriving at a decision are: The history of negotiations between the parties including those leading to the instant proceeding; the existing conditions of employment of similar groups of employees; the wages, fringe benefits and working conditions prevailing in the labor market; the overall compensation paid to the employees involved in the arbitration proceedings, including direct wages compensation, overtime and premium pay, vacations, holidays and other leave, insurance, pensions, medical and hospitalization benefits, food and apparel furnished and all other benefits received by such employees; the ability of the employer to pay; changes in the cost of living; and the interests and welfare of the employees.

(6) The award of the arbitrator shall be final and binding upon the employer and the designated employee organization unless rejected by the legislature as provided in section 5-278, except that a motion to vacate or modify the arbitrator’s decision concerning any issue in such award may be filed in the superior court for the judicial district of Hartford within thirty days following receipt of such award. Such motion to vacate or modify shall identify the specific issue or issues in the award which the court is being asked to vacate or modify. Any decision by the arbitrator on issues that are not subject to a motion to vacate or modify shall be final and binding upon the parties. The court, after hearing, may vacate or modify the arbitrator’s decision concerning the award or any issue in the award only if the court finds that substantial rights of a party have been prejudiced because such award is: (A) In violation of constitutional provisions; (B) in excess of the statutory authority of the arbitrator; (C) made upon unlawful procedure; (D) affected by other error of law; (E) clearly erroneous in view of the reliable, probative and substantial evidence of the whole record; or (F) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(7) The secretary of the State Board of Mediation and Arbitration shall serve as staff to the arbitrator for purposes of all proceedings undertaken pursuant to this subsection.

(f) The arbitrator’s fees and itemized expenses, the rental, if any, of the facilities used for the hearing and the cost of the transcript, if any, of the proceedings shall be divided equally between the employer and the designated employee organization.

(g) Any or all of the timing requirements established in this section that are imposed upon the parties may be waived by agreement of the parties or by a ruling of the arbitrator following a timely request by any party. Any or all of the timing requirements established in this section that are imposed upon the arbitrator may be waived by agreement of the parties.

(P.A. 86-411, S. 3, 8; P.A. 88-230, S. 1, 12; 88-364, S. 6, 123; P.A. 90-98, S. 1, 2; P.A. 91-290; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 05-277, S. 1; P.A. 06-196, S. 36.)

History: P.A. 86-411 effective July 1, 1986, and applicable to negotiations then in progress; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made technical change in Subsec. (e); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-290 amended Subsec. (c) by adding provisions re 90-day period for negotiations to revise existing collective bargaining agreements; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 05-277 amended Subsec. (a) to change the earliest date for filing notice of a desire to negotiate from not more than 180 days prior to the expiration of the existing collective bargaining agreement to not more than 330 days prior to the expiration of such agreement, amended Subsec. (c) to change the date for initiation of arbitration from 90 days after negotiations begin to 60 days after negotiations begin, amended Subsec. (e)(6) to require a motion to vacate or modify to identify the specific issues that are requested to be vacated or modified and to provide that any issues not so identified shall be final, and amended Subsec. (g) to provide that any timing requirements imposed upon the parties may be waived by agreement of the parties or a ruling of the arbitrator and that the parties may agree to waive any time requirements imposed on the arbitrator; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006.

Subsec. (c):

Cited. 226 C. 670.



Section 5-276b - Interest charges on overdue arbitration settlement payments.

(a) Whenever a monetary settlement is awarded pursuant to an interest arbitration proceeding conducted pursuant to section 5-276a, and such award is not rejected by the legislature pursuant to section 5-278, and payment is not made in accordance with the terms of such settlement within sixty days of the date such award was issued, the party liable for such payment shall be required to pay interest, at the rate of five per cent per annum, on such overdue payment, calculated from the date the award was issued.

(b) Whenever a monetary settlement is awarded pursuant to a state employee grievance arbitration proceeding, and payment is not made in accordance with the terms of such settlement within thirty days of the date such award was issued, the party liable for such payment shall be required to pay interest, at the rate of five per cent per annum, on such overdue payment, calculated from the date the award was issued.

(P.A. 87-335.)

Constitutes statutory exception to power of claims commissioner and is legislative waiver of sovereign immunity with respect to interest. 20 CA 676.



Section 5-277 - Petition to State Board of Mediation and Arbitration for fact finding.

Section 5-277 is repealed.

(P.A. 75-566, S. 8; P.A. 86-411, S. 7, 8.)



Section 5-278 - Determination of employer representative. Negotiations and agreements with employee representative. Arbitration awards. Conflicts with statutes, acts or agency regulations.

(a) When an employee organization has been designated, in accordance with the provisions of sections 5-270 to 5-280, inclusive, as the exclusive representative of employees in an appropriate unit, the employer shall be represented in collective bargaining with such employee organization in the following manner: (1) In the case of an executive branch employer, including the Division of Criminal Justice, by the chief executive officer whether elected or appointed, or his designated representative; who shall maintain a close liaison with the legislature relative to the negotiations and the potential fiscal ramifications of any proposed settlement; (2) in the case of a judicial branch employer, by the Chief Court Administrator or his designated representative; and (3) in the case of each segment of the system of higher education, the faculty and professional employees shall negotiate with their own board of trustees or its designated representative.

(b) Any agreement reached by the negotiators shall be reduced to writing. The agreement, together with a request for funds necessary to fully implement such agreement and for approval of any provisions of the agreement which are in conflict with any statute or any regulation of any state agency, and any arbitration award, issued in accordance with section 5-276a, together with a statement setting forth the amount of funds necessary to implement such award, shall be filed by the bargaining representative of the employer with the clerks of the House of Representatives and the Senate within ten days after the date on which such agreement is reached or such award is distributed. The General Assembly may approve any such agreement as a whole by a majority vote of each house or may reject such agreement as a whole by a majority vote of either house. The General Assembly may reject any such award as a whole by a two-thirds vote of either house if it determines that there are insufficient funds for full implementation of the award. If rejected, the matter shall be returned to the parties for further bargaining. Once approved by the General Assembly, any provision of an agreement or award need not be resubmitted by the parties to such agreement or award as part of a future contract approval process unless changes in the language of such provision are negotiated by such parties. Any supplemental understanding reached between such parties containing provisions which would supersede any provision of the general statutes or any regulation of any state agency or would require additional state funding shall be submitted to the General Assembly for approval in the same manner as agreements and awards. If the General Assembly is in session, it shall vote to approve or reject such agreement or award within thirty days after the date of filing. If the General Assembly is not in session when such agreement or award is filed, it shall be submitted to the General Assembly within ten days of the first day of the next regular session or special session called for such purpose. The agreement or award shall be deemed approved if the General Assembly fails to vote to approve or reject such agreement or award within thirty days after such filing or submission. The thirty-day period shall not begin or expire unless the General Assembly is in regular session. For the purpose of this subsection, any agreement or award filed with the clerks within thirty days before the commencement of a regular session of the General Assembly shall be deemed to be filed on the first day of such session.

(c) Notwithstanding any provision of any general statute or special act to the contrary, the legislature shall appropriate whatever funds are required to comply with a collective bargaining agreement, supplemental understanding or arbitration award, provided the request called for in subsection (b) of this section has been approved by the legislature.

(d) No provision of any general statute or special act shall prevent negotiations between an employer and an employee organization which has been designated as the exclusive representative of employees in an appropriate unit, from continuing after the final date for setting the state budget. An agreement between an employer and an employee organization shall be valid and in force under its terms when entered into in accordance with the provisions of this chapter and signed by the chief executive officer or administrator as a ministerial act. Such terms may make any such agreement effective on a date prior to the date on which the agreement is entered. No publication thereof shall be required to make it effective. The procedure for the making of an agreement between the employer and an employee organization provided by sections 5-270 to 5-280, inclusive, shall be the exclusive method for making a valid agreement for employees represented by an employee organization, and any provisions in any general statute or special act to the contrary shall not apply to such an agreement.

(e) Where there is a conflict between any agreement or arbitration award approved in accordance with the provisions of sections 5-270 to 5-280, inclusive, on matters appropriate to collective bargaining, as defined in said sections, and any general statute or special act, or regulations adopted by any state agency, the terms of such agreement or arbitration award shall prevail; provided if participation of any employees in a retirement system is effected by such agreement or arbitration award, the effective date of participation in said system, notwithstanding any contrary provision in such agreement or arbitration award, shall be the first day of the third month following the month in which a certified copy of such agreement or arbitration award is received by the Retirement Commission or such later date as may be specified in the agreement or arbitration award.

(f) (1) Notwithstanding any other provision of this chapter, collective bargaining negotiations concerning changes to the state employees retirement system to be effective on and after July 1, 1988, and collective bargaining negotiations concerning health and welfare benefits to be effective on and after July 1, 1994, shall be conducted between the employer and a coalition committee which represents all state employees who are members of any designated employee organization. (2) The provisions of subdivision (1) of this subsection shall not be construed to prevent the employer and any designated employee organization from bargaining directly with each other on matters related to the state employees retirement system and health and welfare benefits whenever the parties jointly agree that such matters are unique to the particular bargaining unit. (3) The provisions of subdivision (1) of this subsection shall not be construed to prevent the employer and representatives of employee organizations from dealing with any state-wide issue using the procedure established in said subdivision.

(g) (1) Nonmandatory subjects of bargaining shall not be subject to the impasse procedures of section 5-276a. In the case of higher education teaching faculty, the arbitrator shall not make a decision involving academic policy unless it affects the wages, hours or conditions of employment of such faculty. Any arbitration award issued on such matters shall be unenforceable. (2) Unless mutually agreed to by the parties, the impasse procedures of section 5-276a shall not be invoked during the pendency before the State Board of Labor Relations of any scope of bargaining question arising from the parties’ negotiations. Any such question shall take precedence over all other matters pending before said board.

(P.A. 75-566, S. 9; P.A. 76-435, S. 42, 82; P.A. 77-22, S. 2, 3; P.A. 80-483, S. 151, 186; P.A. 83-318; P.A. 86-411, S. 4, 8; P.A. 88-126, S. 1–3; P.A. 89-349, S. 1, 4; P.A. 91-265; June Sp. Sess. P.A. 91-3, S. 163, 168.)

History: P.A. 76-435 replaced vague reference to “provisions of this law” with “provisions of this chapter” in Subsec. (d); P.A. 77-22 amended Subsec. (a) removing provision that chief administrative officer or his representative represent legislative branch employer in collective bargaining; P.A. 80-483 replaced references to personnel boards with references to any state agency; P.A. 83-318 amended Subsec. (a) by replacing the “chief administrative officer” with the “chief court administrator” as the representative of a judicial branch employer; P.A. 86-411 amended Subsec. (b) to remove the provision that failure to submit a request for funds within 14 days of the date an agreement is reached constitutes a prohibited practice, to allow previously approved provisions to be excluded from the submittal of any successor agreement, to require the legislature to vote on the request within 30 days of submittal, and to establish requirements for the submittal of arbitration awards to the legislature and added Subsecs. (f) and (g), establishing coalition bargaining for retirement issues and setting limitations on the use of the impasse procedures, effective July 1, 1986, and applicable to negotiations then in progress; P.A. 88-126 amended Subsec. (b) to require supplemental understandings containing provisions which supersede general statutes or state agency regulations or which require additional state funding to be submitted to general assembly for approval and made technical change in Subsec. (b) and amended Subsec. (c) to require appropriation of funds required to comply with a supplemental understanding, provided request called for in Subsec. (b) has been approved by legislature; P.A. 89-349 amended Subsec. (b)(2) by adding the provisions of Subpara. (B) requiring the appropriations committee to consider arbitration awards filed when the legislature is not in session, specified that arbitration awards be filed with the clerks of the senate and the house of representatives and provided the procedures to be followed for the purposes of a special session; P.A. 91-265 amended Subsec. (f) to include collective bargaining for health and welfare benefits to be effective on and after July 1, 1994; June Sp. Sess. P.A. 91-3 amended Subsec. (b) to establish identical filing procedures and time limits for collective bargaining agreements and arbitration awards and to provide that such agreements may be rejected by a majority vote of either house and such awards may be rejected by a two-thirds vote of either house.

Cited. 43 CS 1.

Subsec. (b):

Cited. 183 C. 235, 238; 239 C. 32.

Cited. 13 CA 461.

Subsec. (e):

Plaintiff’s claim that he was laid off in violation of Sec. 5-241 is barred by doctrine of sovereign immunity because defendants acted in accordance with legislatively approved collective bargaining agreement provisions that superseded statute. 278 C. 204.

Cited. 13 CA 461.



Section 5-278a - Certain provisions of collective bargaining agreement to remain in effect.

In the event an agreement expires before a new agreement has been approved by the employee organization, the employer representative and the legislature, the provisions of the expired agreement concerning (1) salary, excluding annual increments, (2) differentials, (3) overtime, (4) longevity, and (5) allowances for uniforms, which were implemented pursuant to approval by the legislature in accordance with section 5-278 shall remain in effect until such time as a new agreement is reached and approved in accordance with section 5-278. Nothing in this section shall affect the rights and duties of the employer and any exclusive employee representative designated to negotiate such new agreement under sections 5-271 to 5-280, inclusive, during the period of time after such agreement expires including the right to negotiate the extension of the expired agreement or any provision thereof not otherwise extended by this section. Notwithstanding any provision of a statute to the contrary, in the event an agreement expires before a new agreement has been approved by the employee organization, the employer representative and the legislature, the employer representative and the exclusive employee representative designated to negotiate such new agreement shall negotiate and agree upon payment of an exclusive payroll deduction of employee organization regular dues, fees and assessments and, upon reaching such agreement, such payment shall be made to such exclusive employee representative.

(P.A. 79-621, S. 22, 24; P.A. 86-411, S. 6, 8; P.A. 93-80, S. 56, 67.)

History: P.A. 86-411 clarified that the section applies to the exclusive employee representative designated, rather than certified, to negotiate a new agreement, effective July 1, 1986, and applicable to negotiations then in progress; P.A. 93-80 limited provisions of expired agreement which remain in effect until approval of a new agreement to provisions “concerning (1) salary, excluding annual increments, (2) differentials, (3) overtime, (4) longevity, and (5) allowances for uniforms”, effective January 1, 1994.



Section 5-279 - Strikes by state employees prohibited.

Nothing in sections 5-270 to 5-280, inclusive, shall constitute a grant of the right to strike to state employees and such strikes are prohibited.

(P.A. 75-566, S. 10.)



Section 5-280 - Payment of dues to exclusive representative required.

(a) If an exclusive representative has been designated for the employees in an appropriate collective bargaining unit, each employee in such unit who is not a member of the exclusive representative shall be required, as a condition of continued employment, to pay to such organization for the period that it is the exclusive representative, an amount equal to the regular dues, fees and assessments that a member is charged.

(b) Employers and employee organizations are authorized to negotiate provisions in a collective bargaining agreement calling for the payroll deduction of employee organization dues and initiation fees and for payroll deduction of the service fee described in subsection (a) of this section.

(P.A. 75-566, S. 11.)

Plaintiff failed to sustain its burden of proof on damages with respect to permissible purposes of collective bargaining contract administration and grievance procedure. 38 CS 629.









Title 6 - Counties and County Officers. Judicial and State Marshals

Chapter 76 - County Organization

Section 6-1 - Number and composition of counties.

There shall be in the state eight counties, which shall be constituted as follows:

Hartford County. The towns of Hartford, Avon, Berlin, Bloomfield, Bristol, Burlington, Canton, East Granby, East Hartford, East Windsor, Enfield, Farmington, Glastonbury, Granby, Hartland, Manchester, Marlborough, New Britain, Newington, Plainville, Rocky Hill, Simsbury, Southington, South Windsor, Suffield, West Hartford, Wethersfield, Windsor and Windsor Locks shall constitute one county by the name of the county of Hartford.

New Haven County. The towns of New Haven, Ansonia, Beacon Falls, Bethany, Branford, Cheshire, Derby, East Haven, Guilford, Hamden, Madison, Meriden, Middlebury, Milford, Naugatuck, North Branford, North Haven, Orange, Oxford, Prospect, Seymour, Southbury, Wallingford, Waterbury, West Haven, Wolcott and Woodbridge shall constitute one county by the name of the county of New Haven.

New London County. The towns of New London, Norwich, Bozrah, Colchester, East Lyme, Franklin, Griswold, Groton, Lebanon, Ledyard, Lisbon, Lyme, Montville, North Stonington, Old Lyme, Preston, Salem, Sprague, Stonington, Voluntown and Waterford shall constitute one county by the name of the county of New London.

Fairfield County. The towns of Bridgeport, Danbury, Bethel, Brookfield, Darien, Easton, Fairfield, Greenwich, Monroe, New Canaan, New Fairfield, Newtown, Norwalk, Redding, Ridgefield, Shelton, Sherman, Stamford, Stratford, Trumbull, Weston, Westport and Wilton shall constitute one county by the name of the county of Fairfield.

Windham County. The towns of Windham, Putnam, Ashford, Brooklyn, Canterbury, Chaplin, Eastford, Hampton, Killingly, Plainfield, Pomfret, Scotland, Sterling, Thompson and Woodstock shall constitute one county by the name of the county of Windham.

Litchfield County. The towns of Litchfield, Barkhamsted, Bethlehem, Bridgewater, Canaan, Colebrook, Cornwall, Goshen, Harwinton, Kent, Morris, New Hartford, New Milford, Norfolk, North Canaan, Plymouth, Roxbury, Salisbury, Sharon, Thomaston, Torrington, Warren, Washington, Watertown, Winchester and Woodbury shall constitute one county by the name of the county of Litchfield.

Middlesex County. The towns of Middletown, Chester, Clinton, Cromwell, Deep River, Durham, East Haddam, East Hampton, Essex, Haddam, Killingworth, Middlefield, Old Saybrook, Portland and Westbrook shall constitute one county by the name of the county of Middlesex.

Tolland County. The towns of Tolland, Vernon, Andover, Bolton, Columbia, Coventry, Ellington, Hebron, Mansfield, Somers, Stafford, Union and Willington shall constitute one county by the name of the county of Tolland.

(1949 Rev., S. 422.)



Section 6-2 - Boundaries on Long Island Sound.

The counties of New London, Middlesex, New Haven and Fairfield extend southerly to the southerly boundary line of the state as that boundary line is settled and defined by an agreement with the state of New York bearing date December 8, 1879, and published with the special acts of the General Assembly passed in the year 1880, and consented to and approved by the Congress of the United States by an Act approved February 26, 1881. The dividing line between any two of said counties which border on each other is and shall continue to be a line drawn due south from their original southeast and southwest corners to the said southerly boundary line of the state.

(1949 Rev., S. 423.)



Section 6-2a - State succession to property and liabilities of counties.

(a) On and after October 1, 1960, all property, property rights and choses in action of any kind belonging to the several counties of the state and all powers and authority of said counties shall be vested in the state and all debts, obligations, liabilities and duties of said counties shall be assumed by the state without further action on its part; provided, after October 1, 1960, there shall be rebated proportionately to the contributing towns all liquid assets in county funds remaining after deduction of current liabilities with the exception of bonded indebtedness and interest thereon of the county assumed by the state. Number 152 of the public acts of 1959 shall not affect any legal actions pending on October 1, 1960, but the state shall succeed to the county as a party to any such action, nor shall it release or affect any taxes theretofore laid by said counties nor any fines, penalties or forfeitures theretofore incurred and due said counties but all such taxes, fines, penalties and forfeitures shall be collected by the Commissioner of Revenue Services and by him paid to the State Treasurer and applied first to the payment of any outstanding indebtedness of the counties within which collected.

(b) On and after June 2, 1961, all real property and all rights relating to such real property which vested in the state under the provisions of subsection (a) of this section shall be vested in the State Treasurer, and said Treasurer shall, with the approval of the Attorney General, exercise in his name and for the state all powers in regard to such property and rights therein.

(1959, P.A. 152, S. 91; 1961, P.A. 314; P.A. 77-614, S. 139, 610.)

History: 1961 act added Subsec. (b); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.

See Sec. 3-14a re administration of trusts for counties by State Treasurer.

County given privileged status in trial of action because of imminent termination of existence. 22 CS 157.



Section 6-2b - Retired county employees.

All former employees of the several counties receiving pensions from the Municipal Employees’ Retirement Fund, county appropriations or any private pension plan contracted for by any county shall continue to receive pensions through payments from the Municipal Employees’ Retirement Fund, appropriations from the General Fund or assumption by the state of the contract, as the case may be, in each case equivalent to the amount which such employee received prior to October 1, 1960, and the state assumes liability for any payments which might be due the Municipal Employees’ Retirement Fund for persons receiving pensions from said fund under the provisions of this section.

(1959, P.A. 152, S. 93.)






Chapter 77 - County Officers, Appropriations and Taxes

Section 6-28a - Statutory references to county commissioners or treasurers changed.

Any reference in the general statutes or special acts to county commissioners or county treasurers, or their powers and duties, shall be to the state or the State Treasurer, as the case may be.

(1959, P.A. 152, S. 98.)



Section 6-28b - Employment of former county employees after military service.

Section 6-28b is repealed, effective October 1, 2002.

(1959, P.A. 152, S. 21; P.A. 77-614, S. 66, 610; S.A. 02-12, S. 1.)






Chapter 78 - Judicial and State Marshals

Section 6-29 - Ineligibility for office.

No judge, except a judge of probate, and no justice of the peace shall be a state marshal.

(1949 Rev., S. 450; 1953, S. 190d; P.A. 00-99, S. 126, 154.)

History: P.A. 00-99 replaced reference to “hold the office of sheriff or deputy sheriff” with “be a state marshal”, effective December 1, 2000.



Section 6-30 - Bond.

Section 6-30 is repealed, effective December 1, 2000.

(1949 Rev., S. 451; P.A. 73-237, S. 1, 3; P.A. 94-177, S. 9; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 153, 154.)



Section 6-30a - Personal liability insurance. Indemnification of state marshal for injury occurring while transporting person in custody in a private motor vehicle.

(a) On and after December 1, 2000, each state marshal shall carry personal liability insurance for damages caused by reason of such state marshal’s tortious acts in not less than the following amounts: (1) For damages caused to any one person or to the property of any one person, one hundred thousand dollars; and (2) for damages caused to more than one person or to the property of more than one person, three hundred thousand dollars. For the purpose of this subsection, “tortious act” means negligent acts, errors or omissions for which a state marshal may become legally obligated to any damages for false arrest, erroneous service of civil papers, false imprisonment, malicious prosecution, libel, slander, defamation of character, violation of property rights or assault and battery if committed while making or attempting to make an arrest or against a person under arrest, but does not include any such act unless committed in the performance of the official duties of such state marshal.

(b) The state shall protect and save harmless any state marshal from financial loss and expense, including court costs and reasonable attorney’s fees, arising out of any claim, demand or suit instituted against the state marshal for personal injury or injury to property by, or as a result of the actions of, any person who is lawfully taken into custody by the state marshal, pursuant to a capias issued by Support Enforcement Services of the Superior Court and directed to the state marshal, if such injury occurs when such person, while in such custody, is transported in a private motor vehicle operated by the state marshal. In the event a judgment is entered against the state marshal for a malicious, wanton or wilful act, the state marshal shall reimburse the state for any expenses incurred by the state in defending the state marshal and the state shall not be held liable to the state marshal for any financial loss or expense resulting from such act.

(P.A. 76-15; P.A. 00-99, S. 128, 154; P.A. 01-195, S. 7, 181; P.A. 07-69, S. 1.)

History: P.A. 00-99 replaced references to sheriff and deputy sheriff with state marshal, requiring state marshals to carry personal liability insurance for tortious acts, effective December 1, 2000; P.A. 01-195 made a technical change for purposes of gender neutrality, effective July 11, 2001; P.A. 07-69 designated existing provisions as Subsec. (a), made technical changes therein and added Subsec. (b) re indemnification of any state marshal for an injury occurring while transporting a person in custody in a private motor vehicle operated by the state marshal.

Cited. 44 CS 368.



Section 6-31 - Authority.

Section 6-31 is repealed, effective December 1, 2000.

(1949 Rev., S. 452; P.A. 00-99, S. 153, 154.)



Section 6-32 - Duties.

Each state marshal shall receive each process directed to such marshal when tendered, execute it promptly and make true return thereof; and shall, without any fee, give receipts when demanded for all civil process delivered to such marshal to be served, specifying the names of the parties, the date of the writ, the time of delivery and the sum or thing in demand. If any state marshal does not duly and promptly execute and return any such process or makes a false or illegal return thereof, such marshal shall be liable to pay double the amount of all damages to the party aggrieved.

(1949 Rev., S. 453; P.A. 79-497, S. 1, 6; P.A. 80-394, S. 9, 13; P.A. 84-108, S. 1; P.A. 00-99, S. 129, 154; P.A. 01-195, S. 8, 181.)

History: P.A. 79-497 added duties re transportation and custody of prisoners between municipal lockup and geographical area courthouses, effective January 1, 1981; P.A. 80-394 repealed amendment enacted by 1979 act; P.A. 84-108 applied provisions to deputy sheriffs, required that executions be made “promptly” and increased liability to double the amount of all damages to the aggrieved party; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal, effective December 1, 2000; P.A. 01-195 made technical changes for purposes of gender neutrality, effective July 11, 2001.

Cited. 41 CA 659.

Cited. 44 CS 368.



Section 6-32a and 6-32b - Prisoner transportation and courthouse security system; Sheriffs’ Advisory Board established. Powers and duties of Sheriffs’ Advisory Board.

Sections 6-32a and 6-32b are repealed, effective December 1, 2000.

(P.A. 80-394, S. 1, 2, 13; P.A. 81-235; P.A. 87-496, S. 44, 110; P.A. 89-272; June Sp. Sess. P.A. 91-12, S. 42, 55; P.A. 94-177, S. 2; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; July 21 Sp. Sess. P.A. 97-1, S. 7, 8; P.A. 00-99, S. 139, 140, 153, 154.)



Section 6-32c - Court security officer. Definition. Appointment. Training. Duties. Discharge.

Section 6-32c is repealed.

(P.A. 80-394, S. 3, 13; P.A. 81-437, S. 10, 12; P.A. 84-397, S. 6, 7.)



Section 6-32d - Responsibility for transportation and custody of prisoners. Lafayette Street courthouse. Judicial marshals: Employment standards.

(a) Except as otherwise agreed between the Judicial Branch and the Department of Correction or other appropriate agency, the responsibility for transportation and custody of prisoners shall be assumed as follows:

(1) The Judicial Branch shall be responsible for the transportation of male prisoners between courthouses and: (A) Community correction centers, until sentencing; (B) other places of confinement after arraignment and until sentencing; and (C) the place of initial confinement, after sentencing. In addition, the Judicial Branch shall be responsible for the transportation of adult female prisoners between courthouses and community correction centers, not including the correctional institution at Niantic. If such transportation is in other than state vehicles, the owner of the vehicle used shall be reimbursed by the state at the rate then established for state employees within the Office of Policy and Management.

(2) The Department of Correction shall be responsible for the transportation of adult female prisoners between places of confinement and either courthouses or community correction centers, at the discretion of the Commissioner of Correction. In the transportation of prisoners between courthouses and community correctional centers, there shall be complete separation of male and female prisoners.

(3) The Judicial Branch shall be responsible for the custody of prisoners at courthouses, except that the local police operating any lockup which is designated by the Chief Court Administrator as a courthouse lockup shall be responsible for the custody of prisoners within that lockup. In addition, if such designated lockup is not in the same building as the courthouse serviced by it, the local police operating such designated lockup shall be responsible for escorting prisoners from the lockup to the courthouse. The town in which such a designated lockup is located shall be reimbursed pursuant to section 7-135a.

(4) In Hartford County, the Lafayette Street courthouse shall be used as housing for persons arrested by the police department of the city of Hartford and held for presentment at the next session of the court pursuant to the following terms and conditions: (A) No arrestees shall be admitted or released directly to or from the lockup, and no social visits shall be permitted at the lockup; (B) all processing and booking shall be accomplished by the police department of the city of Hartford at its booking facility; (C) after arrival at the lockup and prior to arraignment, the release of any arrestee, with or without bond, shall be accomplished by the police department of the city of Hartford from its booking facility; and (D) the Judicial Branch shall be responsible for the operation of the lockup at the Lafayette Street courthouse and the transportation of arrestees prior to arraignment from the booking facility of the police department of the city of Hartford.

(b) The Judicial Department shall employ judicial marshals for prisoner custody and transportation responsibilities pursuant to this section. The Chief Court Administrator shall establish employment standards and implement appropriate training programs to assure secure prisoner custody and transportation. On and after October 1, 2011, the Judicial Department shall make available on its Internet web site a written summary of such employment standards, including, but not limited to, the standards for selection, continuance of employment and promotion for such judicial marshals. Any property used by the sheriffs for prisoner transportation shall be transferred to the Judicial Department.

(c) The Judicial Department may enter into an agreement with any appropriate agency for the management, training or coordination of courthouse security and prisoner custody and transportation functions, or any other matter relating to security.

(P.A. 80-394, S. 10, 13; P.A. 81-472, S. 3, 159; P.A. 84-397, S. 3, 7; P.A. 94-177, S. 1; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 1, 154; 00-210, S. 1, 5; P.A. 01-195, S. 9, 181; P.A. 03-202, S. 2; P.A. 10-94, S. 1; P.A. 12-133, S. 2.)

History: P.A. 81-472 replaced alphabetic Subdiv. indicators with numeric indicators and numeric Subpara. indicators with alphabetic indicators as necessary to conform with other statutes and made minor changes in wording of Subdiv. (1), formerly (a); P.A. 84-397 amended Subdiv. (1) to delete reference to prisoner transportation performed by court security officers; P.A. 94-177 added Subdiv. (4) re use of Lafayette Street courthouse and the responsibilities of the police department of the city of Hartford and the high sheriff of Hartford County; May 25 Sp. Sess. P.A. 94-1 revised effective date of P.A. 94-177 but without affecting this section, effective July 1, 1994; P.A. 00-99 designated existing provisions as Subsec. (a), amended said Subsec. (a) by adding “as of April 12, 2000,” by transferring functions of high sheriffs to Judicial Department with respect to the transportation and custody of prisoners in Subdivs. (1), (3) and (4), and by providing in Subdiv. (2) that in the transportation of prisoners between courthouses and community correctional centers, there shall be a complete separation of male and female prisoners, added Subsec. (b) re employment of judicial marshals by Judicial Department for prisoner custody and transportation, the establishment of standards and training by Chief Court Administrator by December 1, 2000, and transfer of property used by sheriffs for prisoner transportation to Judicial Department, and added Subsec. (c) requiring Judicial Department to enter into agreement with state agencies for management, training or coordination for courthouse security and prisoner custody and transportation functions, effective December 1, 2000; P.A. 00-210 changed “shall” to “may” in Subsec. (c), effective December 1, 2000; P.A. 01-195 made a technical change in Subsec. (c), effective July 11, 2001; P.A. 03-202 amended Subsec. (a) by replacing references to “advisory board” and “Judicial Department” with references to “judicial branch”, deleting reference to Morgan Street facility and making technical changes; P.A. 10-94 amended Subsec. (b) to substitute “shall establish” for “may establish” re employment standards and replace provisions re standards to be in force by December 1, 2000, with requirement that, on and after October 1, 2011, Judicial Department make available on its Internet web site a written summary of employment standards for judicial marshals; P.A. 12-133 amended Subsec. (c) by substituting “any appropriate agency” for “state agencies”, deleting reference to “or any combination thereof” and adding “or any other matter relating to security”.



Section 6-32e - Employment of criminal offenders, excepted.

Sections 46a-79 to 46a-81, inclusive, shall not be applicable to the prisoner transportation and courthouse security system, provided nothing herein shall be construed to preclude the prisoner transportation and courthouse security system from adopting the policy set forth in said sections.

(P.A. 80-394, S. 4, 13; P.A. 01-195, S. 10, 181.)

History: P.A. 01-195 deleted references to repealed Sec. 6-32a, effective July 11, 2001.



Section 6-32f - Courthouse security. Judicial marshals: Employment standards.

(a) The Judicial Department shall be responsible for courthouse security and shall employ judicial marshals for such purpose. The Chief Court Administrator shall establish employment standards and implement appropriate training programs to assure court security. On and after October 1, 2011, the Judicial Department shall make available on its Internet web site a written summary of such employment standards, including, but not limited to, the standards for selection, continuance of employment and promotion for such judicial marshals.

(b) Any property used by the sheriffs for court security shall be transferred to the Judicial Department. The Chief Court Administrator shall be responsible for the custody, care and control of courthouse facilities.

(c) As used in this section, “courthouse security” and “court security” include the provision of security services to any judicial facility or to any facility of a state agency pursuant to a written agreement, provided (1) such facility is located contiguous to a courthouse, and (2) the Chief Court Administrator determines that, based on the proximity and design of the courthouse and the contiguous facility, the security requirements are mutual and best served through the provision of security services by judicial marshals.

(P.A. 00-99, S. 2, 154; June Sp. Sess. P.A. 01-9, S. 55, 131; P.A. 10-94, S. 2.)

History: P.A. 00-99 effective December 1, 2000; June Sp. Sess. P.A. 01-9 added definition of “courthouse security” and “court security”, effective July 1, 2001; P.A. 10-94 inserted Subsec. designators (a), (b) and (c) and amended Subsec. (a) to substitute “shall establish” for “may establish” re employment standards and provide that, on and after October 1, 2011, Judicial Department shall make available on its Internet web site a written summary of employment standards for judicial marshals.



Section 6-32g - Criminal record background investigation of applicants for employment as judicial marshal after December 1, 2000.

After December 1, 2000, the Chief Court Administrator shall require an applicant for employment as a judicial marshal pursuant to sections 6-32d and 6-32f to submit to a criminal record background investigation, to be conducted by the Department of Emergency Services and Public Protection and the Federal Bureau of Investigation. The applicant shall pay all processing fees incurred for such investigation.

(P.A. 00-99, S. 3, 154; P.A. 11-51, S. 134.)

History: P.A. 00-99 effective December 1, 2000; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 6-32h - Employment of staff for transferred functions of county sheriff system by Chief Court Administrator.

The Chief Court Administrator shall employ, within available appropriations for such purpose, such staff as are necessary to support the transferred functions of the county sheriff system. The Chief Court Administrator shall first offer such employment to qualified persons employed in the administration of the county sheriff system on July 1, 2000.

(P.A. 00-99, S. 10, 154.)

History: P.A. 00-99 effective December 1, 2000.



Section 6-33 - Salaries.

Commencing July 1, 2001, the sheriffs elected in the several counties shall each receive a salary of one dollar annually. Said salaries shall be paid by the state and shall be in full compensation for the performance of all duties required by law to be performed by any of said sheriffs for the state of Connecticut. Said salaries shall be in lieu of all other salaries paid by the state to said sheriffs. Commencing December 1, 2000, the Department of Administrative Services shall be responsible for the administrative functions of the Office of the County Sheriffs.

(1949 Rev., S. 3619; 1951, 1955, S. 1977d; 1959, P.A. 152, S. 10; February, 1965, P.A. 420, S. 1; 1967, P.A. 387, S. 1; P.A. 77-576, S. 60, 65; P.A. 82-442, S. 2, 5; P.A. 87-413, S. 1, 3; P.A. 00-99, S. 141, 154; 00-210, S. 4, 5; June Sp. Sess. P.A. 01-9, S. 7, 131.)

History: 1959 act deleted references to services for and payment by counties; 1965 act raised the salaries of the sheriffs of New Haven, Hartford, Fairfield, and New London counties from $8,500 to $10,500, of the sheriffs of Middlesex and Tolland counties from $5,000 to $8,500, of the sheriff of Litchfield from $6,000 to $8,500 and of the sheriff of Windham from $7,000 to $8,500; 1967 act increased salaries of sheriffs of New Haven, Hartford, Fairfield and New London counties to $13,500 and salaries of sheriffs of Middlesex, Tolland, Litchfield and Windham counties to $11,500; P.A. 77-576 raised salaries of New Haven, Hartford, Fairfield and New London county sheriffs to $18,500 and of Middlesex, Tolland, Litchfield and Windham county sheriffs to $16,500, effective January 1, 1979; P.A. 82-442 increased the sheriffs’ salaries to $22,500 in the New Haven, Hartford, Fairfield and New London counties, and to $20,500 in Middlesex, Tolland, Litchfield and Windham counties, effective January 5, 1983; P.A. 87-413 increased salaries of sheriffs in counties of New Haven, Hartford, Fairfield and New London to $37,000 and increased salaries of sheriffs of counties of Middlesex, Tolland, Litchfield and Windham to $35,000; P.A. 00-99 deleted provision concerning service of process and payment of fees to sheriffs and added provision that commencing December 1, 2000, the Department of Administrative Services shall be responsible for administrative functions of Office of County Sheriffs, effective April 27, 2000; P.A. 00-210 restored language of section to version in effect prior to amendments made by P.A. 00-99, effective June 1, 2000 (Revisor’s note: In accordance with P.A. 00-210, S. 5, the amendments made by P.A. 00-210, S. 4 ceased to be effective on December 1, 2000, thereby reinstating the changes made by P.A. 00-99); June Sp. Sess. P.A. 01-9 reduced the salary of sheriffs in every county to $1.00, effective July 1, 2001.

See Sec. 52-261 re fees and expenses of officers and persons serving process.



Section 6-33a - Reimbursement to state for use of motor vehicle owned or leased by state, when.

On or after July 1, 1994, a high sheriff shall reimburse the state, at the rate of twenty-one cents for each mile, for any use of a motor vehicle owned or leased by the state when such sheriff is performing a service for any private individual, business or corporation, provided such sheriff receives payment for such mileage by such private individual, business or corporation.

(P.A. 94-177, S. 7; May 25 Sp. Sess. P.A. 94-1, S. 67, 130.)

History: May 25 Sp. Sess. P.A. 94-1, S. 67, effective July 1, 1994, revised effective date of P.A. 94-177, changing effective date of this section from October 1, 1994, to July 1, 1994.



Section 6-34 - Suppressing mobs. Taxation of expenses.

Section 6-34 is repealed, effective December 1, 2000.

(1949 Rev., S. 3620; P.A. 00-99, S. 153, 154.)



Section 6-35 - Failure to pay money collected within required time.

A state marshal shall pay over, to the person authorized to receive it, any money collected by such state marshal on behalf of or on account of such person not later than thirty calendar days from the date of collection of the money or upon the collection of one thousand dollars or more on behalf of or on account of such person, whichever first occurs, except that the state marshal and such person may agree to a different time for paying over such money. A state marshal who fails to comply with the requirements of this section or any such agreement, as applicable, shall be liable to such person for the payment of interest on the money at the rate of five per cent per month from the date on which such state marshal received the money.

(1949 Rev., S. 454; P.A. 84-108, S. 2; P.A. 94-177, S. 3; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 12, 154; P.A. 03-224, S. 1.)

History: P.A. 84-108 revised section to provide that any sheriff or deputy sheriff who fails to pay over to authorized person money collected by him within 15 days, is liable for payment of interest of 5% from the date of receipt, replacing prior provisions wherein interest was set at 2%; P.A. 94-177 added requirement that sheriff or deputy sheriff pay over money collected by him within 90 days or upon collection of $1,000, whichever first occurs; May 25 Sp. Sess. P.A. 94-1 revised effective date of P.A. 94-177 but without affecting this section, effective July 1, 1994; P.A. 00-99 changed sheriff or deputy sheriff to state marshal and changed 90 to 30 calendar days, effective December 1, 2000; P.A. 03-224 replaced provisions re failure to pay over money within 30 calendar days from the date of collection or upon collection of $1,000 with provisions re agreement to different time for paying over money and re failure to comply with requirements of section and made technical changes, effective July 2, 2003.



Section 6-36 - Removal from office by General Assembly.

If any sheriff (1) knowingly demands or receives illegal fees for serving process, (2) illegally detains any money collected by him or (3) refuses to satisfy any execution issued against him, the General Assembly shall remove him from office. The terms “knowingly demands” and “receives”, as used in this section, include billing for and the receipt of fees for work by a sheriff who did not actually perform the work for which billing is made or for which payment has been received.

(1949 Rev., S. 455; P.A. 84-108, S. 3.)

History: P.A. 84-108 divided section into subdivisions and defined terms “knowingly demands” and “receives”.

See Sec. 52-70 re process server’s endorsement for fees and penalty for exacting illegal fees.



Section 6-37 and 6-37a - Deputies; chief deputy. Reference manual for deputy sheriffs.

Sections 6-37 and 6-37a are repealed, effective December 1, 2000.

(1949 Rev., S. 456; 1955, S. 192d; P.A. 82-307, S. 7; P.A. 94-177, S. 8; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 153, 154.)



Section 6-38 - Number of state marshals.

The number of state marshals to be appointed for Hartford County shall not exceed seventy-two; for New Haven County, sixty-two; for New London County, thirty-eight; for Fairfield County, fifty-five; for Windham County, eighteen; for Litchfield County, thirty; for Middlesex County, twenty-one; for Tolland County, twenty-two.

(1949 Rev., S. 457; 1951, 1955, S. 193d; 1959, P.A. 339; 656, S. 1; P.A. 75-535; P.A. 83-548, S. 2, 3; P.A. 87-552; P.A. 94-177, S. 4; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 9, 154.)

History: 1959 acts increased number of sheriffs for Hartford, New Haven, New London, Fairfield, Middlesex and Tolland counties; P.A. 75-535 changed maximum number of deputies from 45 to 55 in Hartford county, from 55 to 60 in New Haven county, from 28 to 38 in New London county, from 15 to 18 in Windham county, from 24 to 30 in Litchfield county, from 17 to 21 in Middlesex county and from 18 to 22 in Tolland county; P.A. 83-548 increased the number of deputy sheriffs for Hartford county from 55 to 60 and increased the number from 50 to 55 for Fairfield county; P.A. 87-552 increased the number of deputy sheriffs for Hartford county from 60 to 66; P.A. 94-177 increased number of deputy sheriffs from 66 to 72 for Hartford County and from 60 to 62 for New Haven County; May 25 Sp. Sess. P.A. 94-1 revised effective date of P.A. 94-177 but without affecting this section, effective July 1, 1994; P.A. 00-99 changed reference to deputy sheriffs to state marshals and deleted provision that permitted sheriffs to appoint each other as deputy sheriffs and on special occasions to depute any proper person to execute process, effective April 27, 2000.

Sheriff may serve process as deputy sheriff in another county. 4 CS 452.



Section 6-38a - State marshal. Authority to provide legal execution and service of process.

(a) For the purposes of the general statutes, “state marshal” means a qualified deputy sheriff incumbent on June 30, 2000, under section 6-38 or appointed pursuant to section 6-38b who shall have authority to provide legal execution and service of process in the counties in this state pursuant to section 6-38 as an independent contractor compensated on a fee for service basis, determined, subject to any minimum rate promulgated by the state, by agreement with an attorney, court or public agency requiring execution or service of process.

(b) Any state marshal, shall, in the performance of execution or service of process functions, have the right of entry on private property and no such person shall be personally liable for damage or injury, not wanton, reckless or malicious, caused by the discharge of such functions.

(P.A. 00-99, S. 7, 154; P.A. 03-224, S. 2.)

History: P.A. 00-99 effective December 1, 2000; P.A. 03-224 amended Subsec. (a) by adding “For the purposes of the general statutes”, effective July 2, 2003.

See Sec. 2-90a re authority of Auditors of Public Accounts to audit trust accounts maintained by state marshals.



Section 6-38b - State Marshal Commission. Members. Regulations. Duties. Appointment of state marshal to fill vacancy.

(a) There is established a State Marshal Commission which shall consist of eight members appointed as follows: (1) The Chief Justice shall appoint one member who shall be a judge of the Superior Court; (2) the speaker of the House of Representatives, the president pro tempore of the Senate, the majority and minority leaders of the House of Representatives and the majority and minority leaders of the Senate shall each appoint one member; and (3) the Governor shall appoint one member who shall serve as chairperson. No member of the commission shall be a state marshal, except that two state marshals appointed by the State Marshals Advisory Board in accordance with section 6-38c shall serve as ex-officio, nonvoting members of the commission.

(b) The chairperson shall serve for a three-year term and all appointments of members to replace those whose terms expire shall be for terms of three years.

(c) No more than four of the members, other than the chairperson, may be members of the same political party. Of the seven nonjudicial members, other than the chairperson, at least three shall not be members of the bar of any state.

(d) If any vacancy occurs on the commission, the appointing authority having the power to make the initial appointment under the provisions of this section shall appoint a person for the unexpired term in accordance with the provisions of this section.

(e) Members shall serve without compensation but shall be reimbursed for actual expenses incurred while engaged in the duties of the commission.

(f) The commission, in consultation with the State Marshals Advisory Board, shall adopt regulations in accordance with the provisions of chapter 54 to establish professional standards, including training requirements and minimum fees for execution and service of process.

(g) The commission shall be responsible for the equitable assignment of service of restraining orders to the state marshals in each county and ensure that such restraining orders are served expeditiously. Failure of any state marshal to accept for service any restraining order assigned by the commission or to serve such restraining order expeditiously without good cause shall be sufficient for the convening of a hearing for removal under subsection (j) of this section.

(h) Any vacancy in the position of state marshal in any county as provided in section 6-38 shall be filled by the commission with an applicant who shall be an elector in the county where such vacancy occurs. Any applicant for such vacancy shall be subject to the application and investigation requirements of the commission.

(i) Except as provided in section 6-38f, no person may be a state marshal and a state employee at the same time. This subsection does not apply to any person who was both a state employee and a deputy sheriff or special deputy sheriff on April 27, 2000.

(j) No state marshal may be removed except by order of the commission for cause after due notice and hearing.

(k) The commission may adopt such rules as it deems necessary for conduct of its internal affairs and shall adopt regulations in accordance with the provisions of chapter 54 for the application and investigation requirements for filling vacancies in the position of state marshal.

(l) The commission shall be within the Department of Administrative Services, provided the commission shall have independent decision-making authority.

(P.A. 00-99, S. 8, 154; June Sp. Sess. P.A. 01-9, S. 8, 131; P.A. 03-224, S. 3; Sept. Sp. Sess. P.A. 09-7, S. 31.)

History: P.A. 00-99 effective April 27, 2000; June Sp. Sess. P.A. 01-9 made a technical change in Subsec. (c), amended Subsec. (f) to delete expired provision and require the State Marshal Commission to adopt regulations to establish professional standards, added new Subsec. (g) re service of restraining orders, redesignated former Subsecs. (g) to (k) as Subsecs. (h) to (l), revised Subsec. (k) to require the commission to adopt regulations re filling vacancies, and revised Subsec. (1) to place the commission within the Department of Administrative Services for administrative purposes rather than within the Judicial Department, effective July 1, 2001; P.A. 03-224 amended Subsec. (i) by adding exception for any person who was both a state employee and a deputy sheriff or special deputy sheriff on April 27, 2000, effective July 2, 2003; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (l) to delete provision re commission within department for administrative purposes only and add provision re commission’s independent decision-making authority, effective October 5, 2009.



Section 6-38c - State Marshals Advisory Board. Members. Election.

(a) There is established a State Marshals Advisory Board which shall consist of twenty-four state marshals. Between November 9, 2000, and November 14, 2000, and annually thereafter, the state marshals in each county shall elect from among the state marshals in their county the following number of state marshals to serve on the board: Hartford, New Haven and Fairfield counties, four state marshals; New London and Litchfield counties, three state marshals; and Tolland, Middlesex and Windham counties, two state marshals. State marshals elected to serve on the board shall serve for a term of one year and may be reelected.

(b) On or after April 27, 2000, the Chief Court Administrator shall designate a date and time for the state marshals in each county to come together for the purpose of electing state marshals from each county to serve on the State Marshals Advisory Board pursuant to subsection (a) of this section. A majority of the filled state marshal positions in each county shall constitute a quorum for that county. The election of state marshals to serve on the board shall be by majority vote. The names of the state marshals elected in each county shall be forwarded to the Chief Court Administrator. The Chief Court Administrator, upon receipt of the election results from all counties, shall designate a date and time for the first meeting of the board to take place as soon as practicable after November 14, 2000.

(P.A. 00-99, S. 146, 154.)

History: P.A. 00-99 effective April 27, 2000.



Section 6-38d - Illegal billing by state marshal.

No state marshal shall knowingly bill for, or receive fees for, work that such state marshal did not actually perform.

(P.A. 00-99, S. 150, 154.)

History: P.A. 00-99 effective December 1, 2000.



Section 6-38e - Review and audit of records and accounts of state marshals by State Marshal Commission.

The State Marshal Commission shall periodically review and audit the records and accounts of the state marshals. Upon the death or disability of a state marshal, the commission shall appoint a qualified individual to oversee and audit the records and accounts of such state marshal and render an accounting to the commission. All information obtained by the commission from any audit conducted pursuant to this section shall be confidential and shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200.

(P.A. 00-99, S. 152, 154; P.A. 03-224, S. 4.)

History: P.A. 00-99 effective December 1, 2000; P.A. 03-224 added provisions re confidentiality of audit information, effective July 2, 2003.

See Sec. 2-90a re authority of Auditors of Public Accounts to audit trust accounts maintained by state marshals.



Section 6-38f - State Marshal Commission to appoint state marshals. Evidence of service as a deputy sheriff. Appeal. Notification by deputy sheriffs re desire to be appointed state marshal. Notification of decisions to State Marshal Commission.

(a)(1) Notwithstanding the provisions of section 6-38, the State Marshal Commission shall appoint as a state marshal any eligible individual who applies for such a position. For the purposes of this section, “eligible individual” means an individual who was a deputy sheriff or special deputy sheriff of a corporation on or after May 31, 1995, who had served as a deputy sheriff or special deputy sheriff of a corporation for a period of not less than four years and who has submitted an application to the State Marshal Commission on or before July 31, 2001, provided any such eligible individual submitted an initial application dated on or before June 30, 2000.

(2) For the purpose of showing proof that an individual has served as a deputy sheriff as required by this subsection, information contained in the Connecticut State Register and Manual shall be accepted as evidence.

(3) Any person authorized to apply for appointment as a state marshal pursuant to this section who is determined not to be eligible for such appointment by the State Marshal Commission may appeal such determination to the Superior Court for the judicial district of New Britain in accordance with the procedures and time periods set forth in chapter 54.

(b) Except as provided in subsection (a) of this section:

(1) Any deputy sheriff serving as a deputy sheriff on April 27, 2000, shall notify the Chief Court Administrator on or before June 30, 2000, of the desire of such deputy sheriff to be appointed as a state marshal;

(2) Any deputy sheriff performing court security, prisoner custody or transportation services on April 27, 2000, who desires to perform such functions as a judicial marshal, or desires to be appointed as a state marshal, shall so notify the Chief Court Administrator on or before June 30, 2000; and

(3) The Chief Court Administrator shall notify, in writing, the State Marshal Commission of the decisions of the deputy sheriffs pursuant to subdivisions (1) and (2) of this subsection.

(c) Except as provided in subsection (a) of this section, for purposes of the State Marshal Commission filling any vacancy in the position of state marshal in any county in accordance with subsection (h) of section 6-38b, the State Marshal Commission shall not fill a vacancy in any county if the total number of state marshals in such county is equal to or exceeds the number allowed under section 6-38.

(P.A. 00-99, S. 142, 154; 00-210, S. 2, 5; June Sp. Sess. P.A. 01-9, S. 9, 131; P.A. 02-132, S. 61.)

History: P.A. 00-99 effective April 27, 2000; P.A. 00-210 added provision in Subsec. (a) that any eligible individual appointed as state marshal prior to December 1, 2000, shall have same powers, duties and liabilities as deputy sheriff from date of appointment until December 1, 2000, effective June 1, 2000; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to designate existing provisions as Subdiv. (1), to require the State Marshal Commission to appoint state marshals, to include within the definition of “eligible individual” a special deputy sheriff of a corporation who has four years of service, who has applied to the commission by July 31, 2001, and who has submitted an initial application by June 30, 2000, to add Subdiv. (2) re evidence of service as a deputy sheriff and to add Subdiv. (3) re the right to appeal a determination of ineligibility, and revised Subsecs. (b) and (c) to make technical changes, effective July 1, 2001; P.A. 02-132 amended Subsec. (a) by making technical changes in Subdivs. (1) and (2) and replacing “judicial district of Hartford” with “judicial district of New Britain” in Subdiv. (3).



Section 6-38g - Notification of Chief Court Administrator by high sheriff of desire to be appointed as state marshal.

Notwithstanding the provisions of sections 6-38a and 6-38f, no high sheriff who appointed himself or herself a deputy sheriff or has been appointed a deputy sheriff by another high sheriff pursuant to section 6-38 shall become a state marshal on or after December 1, 2000, by virtue of being a deputy sheriff, except that a high sheriff may notify the Chief Court Administrator on or before June 30, 2000, of the desire of such high sheriff to be appointed as a state marshal, and such high sheriff may be appointed as a state marshal after December 1, 2000, provided such high sheriff resigns his or her position as high sheriff effective December 1, 2000.

(P.A. 00-210, S. 3, 5.)

History: P.A. 00-210 effective June 1, 2000.



Section 6-38h - Political contribution to appointing authority for State Marshal Commission affects eligibility for appointment as state marshal.

Any person who pays, lends or contributes anything of value to a person who is an appointing authority for the State Marshal Commission under section 6-38b for political purposes shall not be eligible for appointment as a state marshal for a period of two years.

(P.A. 00-99, S. 151, 154.)

History: P.A. 00-99 effective December 1, 2000.



Section 6-38i - Special deputy sheriffs and deputy sheriffs serving on December 1, 2000, to continue as judicial marshals and employees of Judicial Department. Collective bargaining unit.

All special deputy sheriffs serving on December 1, 2000, as prisoner custody and transportation personnel and as court security personnel and all deputy sheriffs serving on December 1, 2000, as prisoner custody or transportation personnel and as court security personnel who elect to continue to perform such functions under section 6-38f shall continue to provide such prisoner custody, transportation or court security services after December 1, 2000, as judicial marshals and shall be employees of the Judicial Department. The Judicial Department shall recognize the bargaining unit of special deputy sheriffs for the purpose of collective bargaining with judicial marshals.

(P.A. 00-99, S. 130, 154.)

History: P.A. 00-99 effective December 1, 2000.



Section 6-38j - Appointment or removal of deputy sheriff or special deputy sheriff on or after December 1, 2000.

On or after December 1, 2000, no sheriff may appoint or remove any deputy sheriff or special deputy sheriff.

(P.A. 00-99, S. 143, 154.)

History: P.A. 00-99 effective April 27, 2000.



Section 6-38k - Cooperation by high sheriffs with Chief Court Administrator for efficient operation and transition of functions.

Section 6-38k is repealed, effective October 1, 2002.

(P.A. 00-99, S. 144, 154; S.A. 02-12, S. 1.)



Section 6-38l - Acts prohibited with respect to high sheriffs in the solicitation of contribution or expenditure, committees and referenda.

(a) As used in this section:

(1) “Contribution” has the same meaning as “contribution”, as defined in section 9-601a, except that the exclusions to said term in subsection (b) of said section shall not apply;

(2) “Expenditure” has the same meaning as “expenditure”, as defined in section 9-601b, except that the exclusions to said term in subsection (b) of said section shall not apply; and

(3) “Immediate family” means a dependent relative who resides in the individual’s household or any spouse, child or parent of the individual.

(b) No high sheriff may, directly or indirectly, solicit a contribution or an expenditure from a deputy sheriff, a special deputy sheriff, an employee of the high sheriff, a member of the immediate family of a deputy sheriff, special deputy sheriff or employee of the high sheriff, or a business client with whom the high sheriff has conducted business in the capacity of high sheriff during the preceding twelve months, for (1) an exploratory committee or a candidate committee established by a high sheriff, (2) a political committee established by a high sheriff or an agent of a high sheriff, (3) the aid or promotion of the success or defeat of a referendum question or (4) any other purpose for which contributions or expenditures may be made under chapter 155.

(c) A high sheriff commits a violation of this section when such high sheriff, with intent that conduct that would constitute a violation of this section if performed by a high sheriff be performed by another person, agrees with one or more persons to engage in or cause the performance of such conduct and any one of them commits an overt act in pursuance of such agreement.

(d) Any person who violates any provision of this section shall be guilty of a class D felony.

(P.A. 00-99, S. 149, 154; P.A. 01-195, S. 11, 181; P.A. 03-19, S. 14.)

History: P.A. 00-99 effective April 27, 2000; P.A. 01-195 made a technical change in Subsec. (b) for purposes of gender neutrality, effective July 11, 2001; P.A. 03-19 made a technical change in Subsec. (a), effective May 12, 2003.



Section 6-38m - Annual fee to State Marshal Commission.

Commencing October 1, 2001, and not later than October 1, 2008, each state marshal shall pay an annual fee of two hundred fifty dollars to the State Marshal Commission, which fee shall be deposited in the General Fund. Commencing October 1, 2009, and not later than October first each year thereafter, each state marshal shall pay an annual fee of seven hundred fifty dollars to the State Marshal Commission, which fee shall be deposited in the General Fund.

(June Sp. Sess. P.A. 01-9, S. 11, 131; P.A. 02-4, S. 17; P.A. 03-19, S. 15; 03-224, S. 5; May Sp. Sess. P.A. 04-2, S. 8; June Sp. Sess. P.A. 09-3, S. 92.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001 (Revisor’s note: The references in Subsecs. (d) and (e) to “$250,000”, “$110,000” and “$230,000”, were replaced editorially by the Revisors with “two hundred fifty thousand dollars”, “one hundred ten thousand dollars” and “two hundred thirty thousand dollars”, respectively and in Subsec. (e) the comma following the word “section” was deleted for consistency with statutory usage); P.A. 02-4 amended Subsecs. (d) and (e) by adding reference to Subsec. (c), effective February 28, 2002; P.A. 03-19 made a technical change in Subsec. (c), effective May 12, 2003; P.A. 03-224 amended Subsec. (d) by adding provisions re request for administrative support submitted each fiscal year by State Marshals Advisory Board, effective July 2, 2003; May Sp. Sess. P.A. 04-2 deleted former Subsec. (a) re state marshal account, deleted Subsec. (b) designator, added provision re deposit of annual fee in General Fund, and deleted former Subsecs. (c) re deposit of fees in General Fund, (d) re operating expenses of commission, review and approval of commission budget and request for administrative support submitted by State Marshals Advisory Board, (e) re allocation of funds for fiscal year ending June 30, 2002, and (f) re transfer of funds, effective July 1, 2004; June Sp. Sess. P.A. 09-3 increased fee from $250 to $750 as of October 1, 2009, effective September 9, 2009.



Section 6-38n - Application by high sheriff for appointment as state marshal.

Notwithstanding the provisions of sections 6-38, 6-38f and 6-38g, any high sheriff may apply not later than October 1, 2001, to the State Marshal Commission for appointment as a state marshal and may be appointed as a state marshal, provided he or she complies with the provisions of subsection (h) of section 6-38b and resigns the position of high sheriff on or before appointment as a state marshal.

(June Sp. Sess. P.A. 01-9, S. 16, 131.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001.



Section 6-39 - Bond of state marshal.

Each state marshal, before entering upon the duties of a state marshal, shall give to the State Marshal Commission a bond in the sum of ten thousand dollars conditioned that such state marshal will faithfully discharge the duties of state marshal and answer all damages which any person sustains by reason of such state marshal’s unfaithfulness or neglect. The premium for said bonds shall be paid by the state. No state marshal shall collect tax warrants for the state or any municipality until such state marshal executes a bond in the sum of one hundred thousand dollars.

(1949 Rev., S. 458; 1961, P.A. 526; P.A. 73-237, S. 2, 3; P.A. 94-177, S. 10; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 127, 154.)

History: 1961 act provided that bond premiums be paid by state; P.A. 73-237 exempted sheriffs already bonded from deputy’s bond requirement when serving as deputies; P.A. 94-177 added requirement of bond of $100,000 for deputy sheriffs who collect tax warrants; May 25 Sp. Sess. P.A. 94-1 revised effective date of P.A. 94-177 but without affecting this section, effective July 1, 1994; P.A. 00-99 replaced references to deputy sheriff with state marshal, replaced reference to sheriff with State Marshal Commission and deleted provision re bond of sheriff, effective December 1, 2000.

Cited. 4 CS 175; 19 CS 259.



Section 6-39a - Fee charged by private entity for performing state marshal’s statutory duties prohibited.

A state marshal shall not be charged any fee by a private entity for performing such state marshal’s statutory duties.

(P.A. 07-69, S. 2.)



Section 6-40 and 6-41 - Chief deputies’ salaries. Compensation of: Constables for court attendance; deputy sheriffs and special deputy sheriffs for court attendance or services at overnight jail facility.

Sections 6-40 and 6-41 are repealed, effective December 1, 2000.

(1949 Rev., S. 3621; 1951, S. 1978d; 1955, S. 194d, 1978d; 1959, P.A. 362, S. 1; 438; 1963, P.A. 117; 1967, P.A. 576, S. 1; 683; P.A. 74-183, S. 164, 291; P.A. 76-436, S. 564, 681; P.A. 77-576, S. 51, 61, 65; P.A. 82-442, S. 3, 5; P.A. 84-397, S. 1, 7; P.A. 85-140, S. 4; P.A. 87-413, S. 2, 3; P.A. 88-279, S. 1, 3; P.A. 90-291, S. 1, 2; July 21 Sp. Sess. P.A. 97-1, S. 2, 8; P.A. 00-99, S. 153, 154.)



Section 6-42 - Accident insurance coverage for deputy sheriffs.

Section 6-42 is repealed.

(1957, P.A. 405; 1959, P.A. 152, S. 99.)



Section 6-43 - Special deputies.

From July 1, 1997, to June 30, 1999, special deputy sheriffs shall be subject to the provisions of chapter 68, except that said special deputies shall not be allowed to petition the Connecticut State Board of Labor Relations to form a bargaining unit prior to July 1, 1999. On and after July 1, 1999, special deputy sheriffs shall be subject to the provisions of chapters 66 to 68, inclusive.

(1949 Rev., S. 459; 1959, P.A. 362, S. 2; P.A. 80-394, S. 5, 13; P.A. 84-397, S. 4, 7; P.A. 92-61, S. 1, 2; P.A. 94-177, S. 5; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 97-148, S. 2, 8; P.A. 00-99, S. 11, 154.)

History: 1959 act authorized appointment of special deputies when needed for court attendance; P.A. 80-394 added provisions concerning special deputies appointed as court security officers; P.A. 84-397 deleted provisions concerning the appointment of special deputies as court security officers, the aggregate number of such officers and the termination or dismissal of such officers; P.A. 92-61 added provision excluding special deputy sheriffs from provisions of chapters 66 to 68, inclusive; P.A. 94-177 added provision that special deputy sheriffs may be removed for just cause after due notice and hearing, replacing provision re sheriff’s power to dismiss deputies when appointing sheriff deems them to be no longer necessary; May 25 Sp. Sess. P.A. 94-1 revised effective date of P.A. 94-177 but without affecting this section, effective July 1, 1994; P.A. 97-148 made special deputies subject to Ch. 68 until June 1999, and thereafter to Chs. 66 to 68, and delayed the right of special deputies to petition to form a bargaining unit, effective July 1, 1997; P.A. 00-99 deleted provision re appointment, powers and term of office of special deputy sheriffs and changed “State Labor Board” to “Connecticut State Board of Labor Relations”, effective December 1, 2000.



Section 6-44 to 6-46 - Appointment of special deputies upon application. Appointment and removal of deputies. Sheriff may recover on bond of deputy; not to demand fee from deputy.

Sections 6-44 to 6-46, inclusive, are repealed, effective December 1, 2000.

(1949 Rev., S. 460–462; P.A. 80-161; P.A. 94-177, S. 6; May 25 Sp. Sess. P.A. 94-1, S. 67, 130; P.A. 00-99, S. 153, 154.)



Section 6-47 - Removal of deputy sheriff by commissioners.

Section 6-47 is repealed.

(1949 Rev., S. 463; 1959, P.A. 152, S. 99.)



Section 6-48 - Deputies to continue in office.

Section 6-48 is repealed, effective December 1, 2000.

(1949 Rev., S. 464; 1959, P.A. 152, S. 11; P.A. 00-99, S. 153, 154.)






Chapter 79 - Coroners (Repealed)

Section 6-50 to 6-76 - Coroners.

Sections 6-50 to 6-76, inclusive, are repealed.

(1949 Rev., S. 466–490, 3630; 1949, S. 199d, 200d, 201d; 1953, S. 1505c, 196d, 203d; 1955, S. 198d, 202d, 1982d; June, 1955, S. 197d; 1957, P.A. 18; 1959, P.A. 152, S. 12; 154; 155; 1961, P.A. 517, S. 86, 87; 1963, P.A. 642, S. 4; 1967, P.A. 709; 863; 901, S. 1–7, 9, 10; 1969, P.A. 699, S. 18, 32–37, 39; 1971, P.A. 412, S. 8; P.A. 73-116, S. 33; 73-616, S. 43, 67; 73-667, S. 1, 2; P.A. 75-180; P.A. 77-614, S. 323, 486, 587, 610; P.A. 78-303, S. 85, 136; 78-379, S. 1, 26, 27; P.A. 79-47, S. 18; 79-619.)









Title 7 - Municipalities

Chapter 90 - Town and Other Community Meetings

Section 7-1 - Annual and special town meetings. Holding of meetings outside town.

(a) Except as otherwise provided by law, there shall be held in each town, annually, a town meeting for the transaction of business proper to come before such meeting, which meeting shall be designated as the annual town meeting. Special town meetings may be convened when the selectmen deem it necessary, and they shall warn a special town meeting on application of twenty inhabitants qualified to vote in town meetings, such meeting to be held within twenty-one days after receiving such application. Any town meeting may be adjourned from time to time as the interest of the town requires.

(b) Where any town’s public buildings do not contain adequate space for holding annual or special town meetings, any such town may hold any such meeting outside the boundaries of the town, provided such meetings are held at the nearest practical locations to the town.

(1949 Rev., S. 491, 492; 1953, S. 205d; 1957, P.A. 226, S. 1; P.A. 73-412; P.A. 77-56.)

History: P.A. 73-412 deleted requirement that annual meeting be held on first Monday in October barring other provisions in law; P.A. 77-56 added Subsec. (b) re meetings held outside of town.

Cited. 21 CA 351. Plaintiff’s application to warn town meeting concerning dismissal of town planner was not proper under section. 85 CA 555.

No duty on the selectman to call a meeting pursuant to a petition where object is unlawful, frivolous or improper. 16 CS 486; 19 CS 216. While the board of selectmen is required to warn a town meeting on petition of twenty inhabitants qualified to vote, there is no duty to warn a meeting pursuant to such petition unless the board is reasonably certain that the object of the petition is lawful, proper, and not frivolous. 32 CS 237.



Section 7-2 - Ordinance concerning convening of special town meetings.

Notwithstanding the provisions of section 7-1, any town may adopt an ordinance, in the manner provided by section 7-157, requiring that a special town meeting be warned by the selectmen on application of at least fifty inhabitants qualified to vote at town meetings, such meeting to be held within twenty-one days after such application is received by the selectmen; provided nothing in this section shall be construed to affect any ordinance legally adopted prior to October 1, 1957.

(1953, S. 206d; 1957, P.A. 226, S. 2.)



Section 7-3 - Warning of town and other meetings.

The warning of each town meeting, and of each meeting of a city, borough, school district or other public community or of an ecclesiastical society, shall specify the objects for which such meeting is to be held. Notice of a town meeting shall be given by posting, upon a signpost or other exterior place near the office of the town clerk of such town and at such other place or places as may be designated as hereinafter provided, a printed or written warning signed by the selectmen, or a majority of them, and by publishing a like warning in a newspaper published in such town or having a circulation therein, such posting and such publication to be at least five days previous to holding the meeting, including the day that notice is given and any Sunday and any legal holiday which may intervene between such posting and such publication and the day of holding such meeting, but not including the day of holding such meeting; but any town may, at an annual meeting, designate any other place or places, in addition to the signpost or other exterior place, at which such warnings shall be set up. The selectmen shall, on or before the day of such meeting, cause a copy of each such warning to be left with the town clerk, who shall record the same. Notice of a meeting of a city or borough shall be given by posting, upon a signpost or other exterior place nearest to the office of the clerk of such city or borough or at such place or places as may be designated by special charter provision, a written or printed warning signed by the mayor or clerk in the case of a city or by the warden or clerk in the case of a borough, and by publishing a like warning in a newspaper published within the limits of such city or borough, or having a circulation therein, at least five days previous to holding the meeting, including the day that notice is given and any Sunday and any legal holiday which may intervene between such posting and such publication and the day of holding such meeting, but not including the day of holding such meeting.

(1949 Rev., S. 493; 1953, S. 211d; 1963, P.A. 212; P.A. 84-146, S. 1.)

History: 1963 act deleted provisions for posting warnings on signposts in the municipality and substituted posting on signpost or other exterior place nearest clerk’s office; P.A. 84-146 made technical grammatical change.

Warning advising voters “to determine what is to be done about the addition of a room to the ... school” did not warn of the action taken rescinding votes passed at a prior meeting authorizing the building of an addition to the school. 13 CS 116.



Section 7-4 - Record of warning.

The person who posts, causes to be published or in any other manner gives notice of the warning for any meeting of a town, city, borough, school district or other public community or of an ecclesiastical society shall make return, in writing, to the person whose duty it is to keep a record of such meeting, showing the notice given of such warning, and such return shall be kept on file and recorded at length with the warning or doings of such meeting.

(1949 Rev., S. 494; 1953, S. 212d.)

Recorded return of notice of warning best evidence of contents of warning. 97 C. 633.

Town not charged with the neglect of its officers to file sufficient notice of town meeting. 29 CS 59.



Section 7-5 - Place.

In any town, the place of holding town meetings may be determined by a majority of the voters present and voting at any town meeting specially warned and held for that purpose.

(1949 Rev., S. 529; 1953, S. 207d.)

See Sec. 9-1 for applicable definitions.



Section 7-6 - Eligibility to vote.

At any town meeting other than a regular or special town election or at any meeting of any fire, sewer or school district or any other municipal subdivision of any town incorporated by any special act, any person who is an elector of such town may vote and any citizen of the United States of the age of eighteen years or more who, jointly or severally, is liable to the town, district or subdivision for taxes assessed against him on an assessment of not less than one thousand dollars on the last-completed grand list of such town, district or subdivision, or who would be so liable if not entitled to an exemption under subdivision (17), (19), (22), (23), (25) or (26) of section 12-81, may vote, unless restricted by the provisions of any special act relating to such town, district or subdivision.

(1949 Rev., S. 496; 1953, 1955, S. 209d; 1963, P.A. 642, S. 5; 1972, P.A. 127, S. 3; P.A. 02-130, S. 15.)

History: 1963 act corrected erroneous references to subsections of Sec. 12-81; 1972 act changed voting age from 21 to 18; P.A. 02-130 replaced “citizen” with “citizen of the United States”, effective May 10, 2002.

See Sec. 9-1 for applicable definitions.

See Sec. 9-360 re penalty for fraudulent voting.

See Sec. 9-365 re employers’ threat or punitive action relative to employees’ vote.

Cited. 36 CA 584.

Requisite value necessary to vote determined without reference to existence of mortgage on the property; where husband and wife are joint owners, each is entitled to vote if assessed value is not less than $2,000; history of statute reviewed. 19 CS 234. Cited. 43 CS 297.



Section 7-7 - Conduct of meeting of municipal corporations. Vote by ballot or voting machine; when.

All towns, when lawfully assembled for any purpose other than the election of town officers, and all societies and other municipal corporations when lawfully assembled, shall choose a moderator to preside at such meetings, unless otherwise provided by law; and, except as otherwise provided by law, all questions arising in such meetings shall be decided in accordance with standard parliamentary practice, and towns, societies and municipal corporations may, by ordinance, adopt rules of order for the conduct of their meetings. At any such town meeting the moderator shall be chosen from the last-completed registry list of such town. Two hundred or more persons or ten per cent of the total number qualified to vote in the meeting of a town or other municipal corporation, whichever is less, may petition the clerk or secretary of such town or municipal corporation, in writing, at least twenty-four hours prior to any such meeting, requesting that any item or items on the call of such meeting be submitted to the persons qualified to vote in such meeting not less than seven nor more than fourteen days thereafter, on a day to be set by the town meeting or, if the town meeting does not set a date, by the town selectmen, for a vote by paper ballots or by a “Yes” or “No” vote on the voting machines, during the hours between twelve o’clock noon and eight o’clock p.m.; but any municipality may, any provision of any special act to the contrary notwithstanding, by vote of its legislative body provide for an earlier hour for opening the polls but not earlier than six o’clock a.m. The selectmen of the town may, not less than five days prior to the day of any such meeting, on their own initiative, remove any item on the call of such meeting for submission to the voters in the manner provided by this section or may submit any item which, in the absence of such a vote, could properly come before such a meeting to the voters at a date set for such vote or along with any other vote the date of which has been previously set. The paper ballots or voting machine ballot labels, as the case may be, shall be provided by such clerk or secretary. When such a petition has been filed with such clerk or secretary, the moderator of such meeting, after completion of other business and after reasonable discussion, shall adjourn such meeting and order such vote on such item or items in accordance with the petition; and any item so voted may be rescinded in the same manner. If such moderator resigns or is for any other cause unable to serve as moderator at such adjourned meeting, such clerk or secretary shall serve, or may appoint an elector of such municipality to serve, as moderator of such adjourned meeting. Such clerk or secretary, as the case may be, shall phrase such item or items in a form suitable for printing on such paper ballots or ballot labels, provided that the designation of any such item shall be in the form of a question, as prescribed under section 9-369. The vote on any item on the call of a town or other municipal corporation shall be taken by paper ballot if so voted at the meeting, if no petition has been filed under this section with reference to such item.

(1949 Rev., S. 495; 1953, S. 210d; 1957, P.A. 545; 1961, P.A. 593; 1967, P.A. 805, S. 2; 1969, P.A. 3, S. 1; 694, S. 18; P.A. 73-467; P.A. 79-631, S. 28, 111; P.A. 81-228; P.A. 86-170, S. 3, 13.)

History: 1961 act substituted deciding of questions in accordance with standard parliamentary practices for deciding by majority vote and authorized adoption of rules of order by ordinance; 1967 act changed poll opening from 8 to 6 a.m. and amended town’s options re hours to remove option of shorter voting period than specified; 1969 acts changed poll hours from between “6 a.m. and 6 p.m.” to between “twelve noon and eight p.m.” and replaced former option of keeping polls open until eight p.m. with option for earlier opening than specified; P.A. 73-467 changed requirements for petition to 10% of population or the previous 200 persons, whichever is less; P.A. 79-631 made technical changes; P.A. 81-228 allowed selectmen to call for referendum on their own initiative; P.A. 86-170 required that designation on ballot label be in form of question.

See Sec. 9-1 for applicable definitions.

Cited. 13 CA 325.



Section 7-8 - Power of moderator.

The moderator of any town meeting, and of any meeting of any society or other community lawfully assembled, may, when any disorder arises in the meeting and the offender refuses to submit to the moderator’s lawful authority, order any proper officer to take the offender into custody and, if necessary, to remove the offender from such meeting until the offender conforms to order or, if need be, until such meeting is closed, and thereupon such officer shall have power to command all necessary assistance. Any person refusing to assist when commanded shall be liable to the same penalties as for refusing to assist constables in the execution of their duties; but no person commanded to assist shall be deprived of such person’s right to act in the meeting, nor shall the offender be so deprived any longer than the offender refuses to conform to order.

(1949 Rev., S. 521; 1953, S. 213d; P.A. 00-99, S. 134, 154.)

History: P.A. 00-99 deleted reference to sheriffs and made technical changes, effective December 1, 2000.

See Sec. 53a-182 re disorderly conduct.



Section 7-9 - Petitions for vote. Form. Statement by circulator.

Whenever under the provisions of the general statutes or any special act, any action for a vote by the electors or voters of a municipality is to be initiated by the petition of such electors or voters, in addition to such other requirements as such statute or special act may impose, such petition shall be on a form prescribed or approved by the clerk of such municipality, and each page of such petition shall contain a statement, signed under penalties of false statement, by the person who circulated the same, setting forth such circulator’s name and address, and stating that each person whose name appears on said page signed the same in person in the presence of such circulator, that the circulator either knows each such signer or that the signer satisfactorily identified himself to the circulator and that all the signatures on said page were obtained not earlier than six months prior to the filing of said petition. Any page of a petition which does not contain such a statement by the circulator shall be invalid. Any circulator who makes a false statement in the statement hereinbefore provided shall be subject to the penalty provided for false statement.

(1957, P.A. 347; 1971, P.A. 871, S. 58.)

History: 1971 act substituted “false statement” for “perjury”.

Petition asking for referendum on authorization of bond issue to finance new school complex invalid because of failure to comply with section. 28 CS 295. Requirement that each page of petition contain six months’ clause, applicable to referenda under Sec. 12-574a. 30 CS 365.



Section 7-9a - Circulation of petition for vote at town meeting.

No petition shall be valid for any action for a vote by the electors or voters at any regular or special town meeting unless such petition shall be circulated by a person resident or eligible to vote in such town.

(February, 1965, P.A. 360.)



Section 7-9b - Hours of voting at referenda.

Whenever any municipality conducts a referendum on a day other than a state or local election, the polls shall be open between twelve noon and eight p.m., but any municipality may, any provision of any special act to the contrary notwithstanding, by vote of its legislative body provide that the polls at any such referendum shall open at an earlier hour but not earlier than six a.m.

(1967, P.A. 805, S. 1; 1969, P.A. 3, S. 2; 694, S. 19.)

History: 1969 acts changed poll hours from between “six a.m. and six p.m.” to between “twelve noon and eight p.m.”, removed distinctions between towns and cities and boroughs in voting on poll hours and replaced former option for eight p.m. closing with option for earlier opening.



Section 7-9c - Dates and hours of referenda.

Unless otherwise provided by law, a referendum on any question may be held at such hours as is provided in section 7-9b and on such date as the legislative body of the political subdivision holding such referendum shall determine pursuant to the provisions of the local charter, special act or home rule ordinance or not earlier than the thirtieth day following the day upon which the municipal clerk, upon instruction from the legislative body, issues a warning therefor by publishing a notice thereof in a newspaper having a general circulation in the municipality. In the case of any question to be submitted at an election as that term is defined in section 9-1, the provisions of sections 9-369, 9-369a and 9-370 shall apply. The provisions of this section shall not apply to votes scheduled under section 7-7.

(1969, P.A. 426, S. 1; 1971, P.A. 507, S. 3; P.A. 89-297, S. 7; P.A. 97-276.)

History: 1971 act added specific provisions for questions submitted at elections and deleted reference to questions “not involving a constitutional amendment or the election of municipal officers”; P.A. 89-297 deleted “pursuant to petitions filed” after “scheduled” in last sentence, providing that section does not apply to any votes scheduled under Sec. 7-7; P.A. 97-276 added provision requiring referendums to be consistent with the local charter, special act or home rule ordinance.



Section 7-9d - Validation of prior referenda. Hours.

Section 7-9d is repealed.

(1969, P.A. 624, S. 1, 2; P.A. 82-327, S. 12.)






Chapter 91 - Selectmen

Section 7-10 - Oath.

Selectmen, before entering upon the duties of their office, shall be sworn, and the authority administering the oath shall file a certificate thereof with the town clerk, who shall record the same.

(1949 Rev., S. 533; 1953, S. 214d.)



Section 7-11 - Bonds.

Section 7-11 is repealed.

(1949 Rev., S. 534; 1957, P.A. 13, S. 3; P.A. 82-327, S. 12.)



Section 7-12 - Duties of selectmen.

The selectmen of each town shall, forthwith, after the election or appointment of any town officers of whom an oath is required by law, cause them to be sworn to a faithful discharge of their respective duties. They shall superintend the concerns of the town, adjust and settle all claims against it and draw orders on the treasurer for their payment. They shall require of the treasurer a sufficient bond, with surety, conditioned for the faithful discharge of the duties of his office; and the selectmen who fail to require such bond shall be jointly and severally liable to the town for all moneys not accounted for by the treasurer. They shall make a sworn report to the treasurer of the amount, number and date of each town order drawn by them, at the end of each month; and they shall keep a true account of all expenditures in the form of a permanent record which shall be verified under oath at the end of the fiscal year and made available for auditing purposes and public inspection.

(1949 Rev., S. 536; 1953, S. 216d.)

See Sec. 7-83 re requirement that orders for payment of town’s expenses be signed by majority of selectmen.

Cited. 35 CA 769.



Section 7-12a - First selectman to be chief executive officer and ex-officio member of town boards, commissions and committees.

Unless otherwise provided by law, the first selectman, in each town for which its board of selectmen is the executive authority, shall be the chief executive officer of such town and shall be an ex-officio member, without vote, of all town boards, commissions and committees; provided nothing herein shall be construed to affect any special act which gives the first selectman the power to vote on such boards, commissions and committees.

(1959, P.A. 97; P.A. 79-217.)

History: P.A. 79-217 made first selectman chief executive officer of town.



Section 7-12b - Record of meetings.

The boards of selectmen shall keep an accurate record of all minutes of their meetings which shall be available for public inspection at reasonable times.

(February, 1965, P.A. 599.)



Section 7-13 - Orders on town treasurer.

No selectman shall draw any order on the treasurer of any town except in duplicate or upon a blank order which is attached to a blank form of stub. The duplicate of each such order or the stub from which such order was detached shall contain a comprehensive statement of the amount and purpose for which such order was drawn. Any person who violates any provision of this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 535.)

See Sec. 7-83 re requirement that orders for payment of town’s expenses be signed by majority of selectmen.



Section 7-14 - Land records indexes. Examination of land records. Attestation of records and photocopies. Town records. Certification as to examination of records and indexes. General index of land records. Penalties.

The selectmen of each town, or the administrative head of the town if other than the selectmen, shall annually appoint some suitable person to carefully examine the indexes of the land records of their respective towns for the preceding year and to note and report in writing to the town clerk all errors and omissions in the same. The person so appointed shall examine the land records and note all omissions by the town clerk or his authorized assistant to attest the records of conveyances of land with the genuine signatures of the town clerk or his assistant, provided, in those towns using a photographic process, it shall be a sufficient attestation of the land records if the town clerk or assistant town clerk shall note on the recorded copy the date and time of receipt of the instrument for record and the name of the recording officer and shall sign a certificate and affix his seal thereto, at the end of each volume of the land records or at the end of such recording in such volume, certifying and attesting that the records preceding such certificate are true copies of the originals left with the town clerk for record. Such certificate shall be in the following form:

This is to certify that all of the copies of instruments in volume ...., pages .... through ...., of the land records of the town of ...., covering the period from .... through ...., are true copies of the original instruments received for record.

.... (Seal)

Town Clerk.

Selectmen or such administrative head shall annually ascertain the condition of all records of their respective towns and cause any such records to be carefully repaired, arranged in order of pages and rebound, whenever such repairs and rebinding are necessary for the preservation of such records. Such selectmen or administrative head shall, on or before December thirtieth of each year, submit to the Public Records Administrator a certificate that the examinations of indexes and inspection of records required by this section have been completed, together with a summary statement of the results of such examination and inspection. In all towns in which there is no general index of the land records, the selectmen or administrative head shall cause a general index to be made and appoint some competent person to make the same under the supervision of the Public Records Administrator, and the expense thereof shall be paid by the town. The selectmen or administrative head of any town who fails to comply with any provision of this section shall be fined not less than five nor more than twenty-five dollars.

(1949 Rev., S. 538; 1963, P.A. 48; 1967, P.A. 225.)

History: 1963 act added provision for attestation of records in towns using photographic process; 1967 act included administrative heads other than selectmen, deleted requirement that examiners of land records be appointed in September and that selectmen or administrative head check condition of records, required certification to examiner of public records and removed requirement that fine be levied for each month’s delay.

See Secs. 7-24 to 7-26, inclusive, re records and indexes of instruments.

See Sec. 11-8(b) re appointment of Public Records Administrator.



Section 7-15 - Detection of crime.

Section 7-15 is repealed.

(1949 Rev., S. 544; P.A. 76-336, S. 24; P.A. 82-327, S. 12.)






Chapter 92 - Town Clerks

Section 7-16 - Bond.

Section 7-16 is repealed.

(1949 Rev., S. 545; 1953, S. 219d; P.A. 82-327, S. 12.)



Section 7-16a - Notice to Secretary of the State of appointment of town clerk, vacancy in appointed office of town clerk.

If a town clerk is appointed under a special law or a town charter, the appointing authority or, if none, the chief executive official of the town, shall, within ten days after such an appointment is made, file a notice of such appointment with the Secretary of the State, indicating the name and address of the person appointed, the date and method of such appointment and the law under which the appointment was made. Within ten days after a vacancy occurs in the appointed office of town clerk, the first selectman or chief executive official of the town shall notify the Secretary of the State of such vacancy.

(P.A. 87-387, S. 4.)

See Secs. 9-189, 9-189a re elected town clerks.



Section 7-17 - Oath of town clerks.

Town clerks, before entering upon the duties of their office, shall be sworn, and the authority administering the oath shall file a certificate thereof with the town clerk, who shall record the same. The moderator of any town election at which a town clerk has been elected may administer to such town clerk the oath required by law.

(1949 Rev., S. 518; 1953, S. 252d; P.A. 88-45, S. 2.)

History: P.A. 88-45 required town clerks to be sworn and authority administering oath to file certificate thereof.

See Sec. 9-1 for applicable definitions.



Section 7-18 - Neglect of duty.

Section 7-18 is repealed, effective October 1, 2002.

(1949 Rev., S. 526; 1953, S. 257d; P.A. 02-89, S. 90.)



Section 7-19 - Assistant town clerks. Notice to Secretary of the State of appointment, vacancy.

Each town clerk may, unless otherwise provided by charter or ordinance, appoint assistant town clerks, who, having taken the oath provided for town clerks, shall, in the absence or inability of the town clerk, have all the powers and perform all the duties of the town clerk. Within ten days after a town clerk appoints an assistant town clerk, the town clerk shall file a notice of such appointment with the Secretary of the State, indicating the name and address of the person appointed, the date and method of such appointment and the law under which the appointment was made. Within ten days after a vacancy occurs in the office of assistant town clerk, the town clerk shall notify the Secretary of the State of such vacancy.

(1949 Rev., S. 546; 1953, S. 220d; 1961, P.A. 182; P.A. 73-198, S. 1, 2; P.A. 82-327, S. 1; P.A. 87-387, S. 5; P.A. 02-137, S. 5.)

History: 1961 act added provision assistant town clerks shall in absence or inability of clerk “have all his powers”; P.A. 73-198 changed number of assistant clerks from “one or two” to “not more than three”; P.A. 82-327 specified that towns may appoint assistants in another manner if charter or ordinance so provides and removed the bond provision from this section; P.A. 87-387 required town clerk to notify secretary of the state of appointment of an assistant town clerk or vacancy in office of assistant town clerk; P.A. 02-137 deleted requirement that appointment of assistant town clerks be approved by one of the selectman, deleted limit of “not more than three” assistant town clerks and made technical changes for purposes of gender neutrality, effective January 1, 2003.



Section 7-20 - Acting town clerk.

When any town clerk is unable to discharge the duties of his office and has omitted or is unable to appoint an assistant town clerk, the selectmen may appoint one, who, having been sworn, shall act as town clerk during such inability or until the next town election.

(1949 Rev., S. 547; 1953, S. 221d.)

See Sec. 9-1 for applicable definitions.



Section 7-21 - Town clerk pro tempore.

When the town clerk is absent from any town meeting, such town meeting may choose a clerk pro tempore.

(1949 Rev., S. 548; 1953, S. 222d.)



Section 7-22 - Removal of town clerks.

Whenever complaint in writing is made to the state’s attorney for any judicial district that the town clerk of any town in such judicial district is guilty of misconduct, wilful and material neglect of duty or incompetence in the conduct of such town clerk’s office, such state’s attorney shall make such investigation of the charges as such state’s attorney deems proper and shall, if such state’s attorney is of the opinion that the evidence obtained warrants such action, prepare a statement in writing of the charges against such town clerk, together with a citation in the name of the state, commanding such town clerk to appear before a judge of the Superior Court at a date named in the citation and show cause, if any, why such town clerk should not be removed from office as provided in this section. Such state’s attorney shall cause a copy of such statement and citation to be served by some proper officer upon the defendant town clerk at least ten days before the date of appearance named in such citation, and the original statement and citation, with the return of the officer thereon, shall be returned to the clerk of the superior court for the judicial district within which such town is situated. To carry into effect the proceedings authorized by this section, the state’s attorney of any judicial district shall have power to summon witnesses, require the production of necessary books, papers and other documents and administer oaths to witnesses; and upon the date named in such citation for the appearance of such town clerk, or upon any adjourned date fixed by the judge before whom such proceedings are pending, the state’s attorney shall appear and conduct the hearing on behalf of the state. If, after a full hearing of all the evidence offered by the state’s attorney and by and on behalf of the defendant, such judge is of the opinion that the evidence presented warrants the removal of such town clerk from office, the judge shall cause to be prepared a written order to that effect, which order shall be signed by the judge and lodged with the clerk of the superior court for the judicial district in which such defendant resides. Such clerk of the superior court shall cause a certified copy of such order to be served forthwith upon such town clerk, and upon such service the office held by such town clerk shall become vacant and the vacancy thereby created shall be filled at once in the manner provided in section 9-220. Any witnesses summoned and any officer making service under the provisions of this section shall be allowed and paid by the state the same fees as are allowed by law in criminal prosecutions.

(1949 Rev., S. 506; 1953, S. 256d; P.A. 78-280, S. 2, 127; P.A. 10-32, S. 12.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 7-22a - Certification program for town clerks.

(a) There shall be a committee for the purpose of establishing a program and procedures for the training, examination and certification of town clerks and assistant town clerks. The committee shall consist of six members, one of whom shall be from the office of the Secretary of the State, one of whom shall be from the Department of Public Health, one of whom shall be from the Office of Public Records Administration, and three of whom shall be town clerks. The Secretary of the State shall appoint the town clerk committee members and the committee member from the office of the Secretary of the State. Each of the other two committee members shall be appointed by their respective department heads. The committee members shall serve without pay and shall be appointed initially as follows: Two members for two-year terms; two members for four-year terms; and two members for six-year terms. The Secretary of the State shall initially determine the term of each member; and thereafter two committee members shall be appointed every two years for six-year terms. Said committee shall elect its own chairman and adopt rules and regulations for the training and examination of town clerks and assistant town clerks.

(b) Any person may participate in the course of training prescribed by the committee and, upon completing such training and upon successfully completing any examination or examinations prescribed by said committee, shall be recommended to the Secretary of the State as a candidate for certification as a certified Connecticut town clerk. The Secretary of the State shall certify any qualified candidate recommended by the committee as a certified Connecticut town clerk and may rescind such certificate upon a finding, by a majority of the committee, of sufficient cause as defined in rules and regulations adopted by the committee. The Secretary of the State may certify a candidate who has not completed all of the course of training prescribed by the committee provided that the committee has determined that the candidate has experience that is substantially the equivalent of all or part of the course, and provided further, that the candidate has successfully completed any examination or examinations prescribed by said committee.

(P.A. 84-378; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 7-23 - Records and copies.

Town clerks shall keep the records of their respective towns and truly enter therein, either by transcribing or by photographic, micrographic, electronic imaging or any other process approved by the Public Records Administrator, all votes of the town and give true copies of the same and of all deeds and other instruments by them recorded; and all attested copies of deeds, with a certificate of the town clerk or assistant town clerk that they have been recorded, shall be conclusive evidence of that fact. No copy of record certified by the town clerk or assistant town clerk of any town shall be deemed valid in law unless the seal of such town is affixed thereto; and the town clerk of each town or his legally qualified assistant shall affix the seal of such town to all certified copies of record, and no fee shall be allowed for affixing the same.

(1949 Rev., S. 549; 1967, P.A. 655, S. 1; P.A. 97-89, S. 6.)

History: 1967 act substituted “records” for “books”; P.A. 97-89 substituted “micrographic, electronic imaging or any other process approved by the Public Records Administrator” for “process”.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.

Cited. 17 CA 405; 30 CA 493.



Section 7-24 - Recording of instruments; safekeeping of records; recording of illegible instruments; form of instruments.

(a) Each town clerk who is charged with the custody of any public record shall provide suitable books, files or systems, acceptable to the Public Records Administrator, for the keeping of such records and may purchase such stationery and other office supplies as are necessary for the proper maintenance of the town clerk’s office. Such books, files or systems, and such stationery and supplies shall be paid for by the town, and the selectmen of the town, on presentation of the bill for such books, files, systems, stationery and supplies properly certified to by the town clerk, shall draw their order on the treasurer in payment for the same. Each person who has the custody of any public record books of any town, city or borough shall, at the expense of such town, city or borough, cause them to be properly and substantially bound. Such person shall have any such records which have been left incomplete made up and completed from the usual files and memoranda, so far as practicable. Such person shall cause fair and legible copies to be seasonably made of any records which are worn, mutilated or becoming illegible, and shall cause the originals to be repaired, rebound or renovated, or such person may cause any such records to be placed in the custody of the Public Records Administrator, who may have them repaired, renovated or rebound at the expense of the town, city or borough to which they belong. Any custodian of public records who so causes such records to be completed or copied shall attest such records and shall certify, under the seal of such custodian’s office, that such records have been made from such files and memoranda or are copies of the original records. Such records and all copies of records made and certified to as provided in this section and on file in the office of the legal custodian of such records shall have the force of the original records. All work done under the authority of this section shall be paid for by the town, city or borough responsible for the safekeeping of such records, but in no case shall expenditures exceeding three hundred dollars be made for repairs or copying records in any one year in any town, city or borough.

(b) There shall be kept in each town proper books, or in lieu thereof a recording system approved by the Public Records Administrator, in which all instruments required by law to be recorded shall be recorded at length by the town clerk within thirty days from the time they are left for record.

(c) The town clerk shall, on receipt of any instrument for record, write thereon the day, month, year and time of day when the town clerk received it, and the record shall bear the same date and time of day; but the town clerk shall not be required to receive any instrument for record unless the fee for recording it is paid to the town clerk in advance, except instruments received from the state or any political subdivision thereof. When the town clerk has received any instrument for record, the town clerk shall not deliver it up to the parties or either of them until it has been recorded. When any town clerk has, upon receiving any instrument for record, written thereon the time of day when the town clerk received it and the day and year of such receipt, and when any town clerk has noted with the record of any instrument the time of day when the town clerk received the record, such entries of the time of day shall have the same effect as other entries that are required by law to be made.

(d) Each town clerk shall also, within twenty-four hours of the receipt for record of any such instrument, enter in chronological order according to the time of its receipt as endorsed thereon, (1) the names of sufficient parties thereto to enable reasonable identification of the instrument, (2) the nature of the instrument, and (3) the time of its receipt.

(e) If the town clerk receives an instrument for record which the town clerk deems to be illegible, the town clerk shall record such instrument, write thereon that it is being recorded as an illegible instrument and, if there is a return address appearing on such illegible instrument, give notice to the return addressee that a legible instrument should be submitted for rerecording forthwith. The fact that the town clerk records the instrument as an illegible instrument shall not affect its priority or validity.

(f) Each instrument for record shall have a blank margin, that shall be not less than three-fourths of an inch in width, surrounding each page of the instrument. Each such instrument that is to be recorded in the land records shall have a return address and addressee appearing at the top of the front side of the first page of the instrument. The town clerk shall not refuse to receive an instrument for record that does not conform to any requirement set forth in this subsection, and the fact that the town clerk records an instrument that does not conform to any requirement set forth in this subsection shall not affect its priority or validity.

(1949 Rev., S. 550; 1955, S. 223d; 1967, P.A. 389, S. 1; 655, S. 2; P.A. 93-389, S. 1, 7; May 25 Sp. Sess. P.A. 94-1, S. 5, 130; P.A. 07-252, S. 52; P.A. 12-66, S. 21; June 12 Sp. Sess. P.A. 12-2, S. 102.)

History: 1967 acts divided section into Subsecs. (a), (b) and (c) and added Subsec. (d) re daily index record book, replaced references to “books” and “record books” with “records”, added to Subsec. (b) allowance for alternate recording system approved by examiner of public records and removed from Subsec. (d) specific reference to daily index record book; P.A. 93-389 added Subsec. (e) specifying the responsibilities of a town clerk upon receiving an illegible instrument for record and providing that the fact that the clerk records the instrument as illegible does not affect its priority or validity, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 made technical change in Subsec. (e), effective July 1, 1994; P.A. 07-252 made technical changes in Subsecs. (a) to (e) and added Subsec. (f) re form requirements for instruments, effective October 1, 2008; P.A. 12-66 amended Subsec. (a) to delete references to probate districts and make technical changes; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a).

See Sec. 11-8(b) re appointment of Public Records Administrator.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.

See Sec. 47-16a re acceptance for recording of certified copy of deed or other instrument recorded in land records of another town.



Section 7-25 - Index.

Each town clerk shall, within five days after receipt of an instrument for record, enter the names of all the grantors in a grantor index and all the grantees in a grantee index, in alphabetical order, and cross-indexed as to the party first identified as grantor or grantee on the instrument, the nature of the instrument, the date of its receipt as endorsed upon the recorded instrument and thereafter, when available for entry, the book and page of such instrument or other suitable indication of its location approved by the Public Records Administrator. If such instrument is an assignment of mortgage, collateral assignment of mortgage, subordination of mortgage or other transfer of an interest in a mortgage, the mortgagor shall be deemed an additional grantor for purposes of this section. If such instrument is a grant or assignment of a mortgage to a party designated in the mortgage or assignment as the nominee for another, such nominee shall be deemed to be the grantee of such mortgage or assignment for purposes of this section. If such instrument affects real property, the index shall include a reference to the location of such property, if contained in such instrument. Such general index shall be a permanent public record.

(1949 Rev., S. 550, 551; 1955, S. 223d; 1967, P.A. 389, S. 2; 655, S. 3; P.A. 01-74; P.A. 02-66, S. 2.)

History: 1967 acts allowed five days for recording information rather than 24 hours, provided for separate grantor and grantee indexes, cross-indexing of person first identified as grantor or grantee, indexing of book and page where recorded and declared index to be a permanent public record; P.A. 01-74 added provision requiring index to include mortgagor as additional grantor where instrument is assignment of mortgage, collateral assignment of mortgage or subordination of mortgage or other transfer of an interest in a mortgage; P.A. 02-66 added provision re nominee designated in mortgage or assignment deemed to be grantee for purposes of section.

See Sec. 7-14 re land records and indexes.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.



Section 7-25a - Electronic indexing system.

Not later than January 1, 2009, each town shall provide public access to an electronic indexing system that combines the grantor index and the grantee index of the town’s land records.

(P.A. 07-252, S. 56.)

History: P.A. 07-252 effective July 1, 2007.



Section 7-26 - Errors to be corrected.

The town clerk of each town shall correct all errors and omissions in the indexes to the land records of such town and all omissions of the town clerk or his assistant to attest the records of conveyances of land with the genuine signature of such clerk or assistant, which shall be noted and reported to him by any person appointed by the selectmen to examine and note the same.

(1949 Rev., S. 554.)

See Sec. 7-14 re land records and indexes.



Section 7-26a - Indemnification of clerk with respect to claims arising out of land record errors.

Each town shall indemnify and save harmless the town clerk of such town, whether such clerk is compensated on a salary or fee basis, from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence resulting in any errors or omissions in the indexing or recording of any instruments in the land records of such town. Each such town may insure against the liability imposed upon it by this section in any insurance company authorized by law to write such insurance in this state, or may elect to act as self-insurer of such liability.

(P.A. 73-285; P.A. 74-24, S. 1, 2.)

History: P.A. 74-24 included claims for errors in recording in indemnification of town clerk.



Section 7-27 - Municipal records to be kept in fire-resistive vaults or safes.

All public records of towns, cities and boroughs shall be kept in fire-resistive vaults or safes except when in actual use for the purpose of examination or entry. If the proper authorities in any town, city or borough fail to provide such vaults or safes, the Public Records Administrator may give an order to the chief administrative officer of such town, city or borough that the same shall be provided. If such provision is not made within a reasonable time thereafter, said Public Records Administrator shall report the neglect to the State Librarian, who may seek enforcement of compliance with such order as provided in section 11-8. All fire-resistive rooms or vaults and all safes provided for the safekeeping of any such public records shall conform to the regulations adopted by the Public Records Administrator and shall be furnished with fittings of a noncombustible nature.

(1949 Rev., S. 552; 1959, P.A. 152, S. 13; 1967, P.A. 495, S. 2; P.A. 77-614, S. 119, 610; P.A. 80-338, S. 3.)

History: 1959 act deleted references to counties; 1967 act amended section extensively, replacing “fire-proof” with “fire-resistive”, deleting references to buildings, substituting public records administrator for examiner of public records and records management committee for state library committee, replacing reference to selectmen, mayors and wardens with “chief administrative officer”, deleting provisions re purchase of safes and public school records and replacing them with provisions re compliance in accordance with Sec. 11-8 and re standards established by records administrator; P.A. 77-614 substituted commissioner of administrative services for records management committee; P.A. 80-338 replaced commissioner with state librarian.

See Sec. 11-8(b) re appointment of Public Records Administrator.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.



Section 7-27a - Destruction of original land records or instruments.

Whenever land records or instruments have been photographed, microphotographed or otherwise reproduced by electronic imaging or any other process approved by the Public Records Administrator, as permitted under section 1-16, and the reproduced images have been placed in conveniently accessible files, and adequate provision has been made for preserving, examining and using the same, and a copy or copies have been deposited for security storage in the State Library or in some other safe storage facility, as shall be required or approved by the Public Records Administrator, the town clerk may, with approval of the administrative head of the municipality and the Public Records Administrator, destroy the original land record books so reproduced; provided, no original book, record or document created prior to the year 1850 shall be destroyed without the express written approval of the State Librarian. When land records have been microphotographed or otherwise reproduced by a process approved by the Public Records Administrator and the originals have been destroyed as provided in this section, the reproduced images thus made shall be deemed to be the record for all purposes.

(1967, P.A. 655, S. 4; P.A. 97-89, S. 7.)

History: P.A. 97-89 substituted “otherwise reproduced by electronic imaging or any other process approved by the Public Records Administrator” for “reproduced on film”.

See Sec. 11-8(b) re appointment of Public Records Administrator.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.



Section 7-27b - Removal of Social Security number from document prior to recording on land records.

Any person whose Social Security number appears on a document that is to be recorded on the land records of a municipality may expunge or cause to be expunged such Social Security number prior to the recording of such document.

(P.A. 01-38.)



Section 7-28 - Indexing of mechanic’s lien.

Whenever any certificate of mechanic’s lien lodged with a town clerk fails to disclose the name of the owner of the premises against which such lien is claimed, such town clerk shall ascertain and index the same from such information as he is able to obtain from the town records or otherwise; but he shall not be liable for any mistake in so indexing such name.

(1949 Rev., S. 553.)



Section 7-29 - Release or assignment of mortgage or lien. Recording of assignment of mortgage.

(a) When any town clerk has recorded any instrument that the town clerk knows to be a release, partial release or assignment of a mortgage or lien recorded on the records of such town, the town clerk shall make a notation on the first page where such mortgage or lien is recorded, stating the book and page where such release, partial release or assignment is recorded, except that a manual notation of such release, partial release or assignment shall not be required if such town clerk provides public access to an electronic indexing system that combines the grantor index and the grantee index of the town’s land records.

(b) On and after October 1, 2012, any document being recorded shall contain not more than twenty assignments of a mortgage.

(1949 Rev., S. 555; P.A. 00-92, S. 1; P.A. 07-252, S. 53; P.A. 12-187, S. 2.)

History: P.A. 00-92 made provisions applicable to a partial release or assignment, required a notation on first page where mortgage or lien is recorded and deleted requirement for a memorandum, added requirement that if land records are not maintained in paper form, clerk shall make the notation on the digitized image of the first page, and made technical changes for the purpose of gender neutrality; P.A. 07-252 added exception to requirement for manual notation of release or assignment for town clerk who provides public access to electronic indexing system that combines grantor and grantee indices of town’s land records and deleted requirement that if land records are not maintained in paper form, clerk shall make notation on the digitized image of the first page, effective July 1, 2007; P.A. 12-187 designated existing provisions as Subsec. (a) and added Subsec. (b) re recording assignments of a mortgage.



Section 7-30 - Attachment of real estate.

When any real estate is attached, the town clerk in whose office the certificate of attachment is left shall record it at length in the land records of such town; and his fees for such service shall be paid to him by the plaintiff in the suit and be included and taxed with the officer’s fees in such suit.

(1949 Rev., S. 556; February, 1965, P.A. 207.)

History: 1965 act required attachment to be recorded at length, removing option to record names of parties, amount of damages claimed and description of attached estate.



Section 7-31 - Maps of surveys and plots, filing requirements, copies.

When any person having an interest in land has caused it to be surveyed and plotted or laid out into lots and projected highways, and a map made, which map shall bear the seal of the surveyor and a certification that it is substantially correct to the degree of accuracy shown thereon, and when such projected highways have been approved by the municipal authorities empowered to approve the layout of highways, the map may be received and placed on file in the office of the clerk of the town in which such land is situated and shall thereupon be deemed a part of the deeds referring thereto, and may be produced in court accordingly; and such town clerk shall, upon request, make and certify copies of any such map on file in his office. All maps bearing a date of October 1, 1974, or later, shall be drawn in ink or printed on translucent linen, or any other material approved by the Public Records Administrator, and shall be thirty-six inches long and twenty-four inches wide or eighteen inches long and twelve inches wide or eighteen inches long and twenty-four inches wide. The selectmen of each town shall cause to be provided cases in which such maps may be properly preserved or books of appropriate size in which such maps may be properly preserved. Maps may be recorded by a photographic process as approved by the Public Records Administrator and the original retained for reference.

(1949 Rev., S. 7125; 1951, S. 224d; 1963, P.A. 528, S. 3; February, 1965, P.A. 98, S. 1; P.A. 74-28; P.A. 75-41; P.A. 96-180, S. 2, 166.)

History: 1963 act deleted fee payable to clerk; 1965 act deleted requirement that town clerk number maps keep records thereof and permitted recording maps by photographic process, retaining originals for reference; P.A. 74-28 required that maps made on or after October 1, 1974, be drawn or printed on translucent linen or other approved material, changed size specifications and specifications for cases; P.A. 75-41 added third option for map size, i.e. 18 by 24 inches; P.A. 96-180 replaced state Examiner of Public Records with Public Records Administrator, effective June 3, 1996.

See Sec. 7-34a re fees charged by town clerks.

See Sec. 8-29 re filing of maps and plans by municipal planning commission.

See Sec. 11-8(b) re appointment of Public Records Administrator.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.

Cited. 10 CA 556; Id., 669.

Cited. 8 CS 212. Where owner of land sells lots, referring in conveyances to map showing lots and parks or other open areas, lot owners acquire right to have parks thereafter kept open for their use in connection with their lands. 22 CS 499.



Section 7-32 - Index of surveys and maps.

Each town clerk shall keep a special index book to be known as the “Index of Surveys and Maps”. Whenever any map is filed with the town clerk as provided by law, he shall make an entry in said index book, giving the title thereof, the name of each of the owners of such land, the date on which it was filed, the date of the survey and a brief description of the plot surveyed. He shall further keep another and separate index book to be known as “Index of Surveys and Maps by Streets” and whenever any map is filed with the town clerk as provided by law, he shall make an entry in said index book giving the street or streets on which the property abuts, and giving the title of the map, the name of each of the owners of such land, the date on which it was filed, the date of the survey and a brief description of the plot surveyed.

(1949 Rev., S. 558; February, 1965, P.A. 98, S. 2; 574, S. 51; 1969, P.A. 567, S. 1.)

History: 1965 acts required index entry to contain names of owners and the date on which filed and deleted requirement to include name of surveyors; 1969 act added provisions concerning “Index of Surveys and Maps by Streets”.

See Sec. 7-34a re fees charged by town clerks.

See Sec. 11-8i et seq. re historic documents preservation grant program for municipalities.



Section 7-32k - Property upon which hunting or shooting sports regularly take place. Placement of property location on list maintained by town clerk. Notice. Liability not imposed by section.

(a) Any owner of real property upon which hunting or shooting sports regularly take place may enter the location of such property on a list maintained by the town clerk of any town within which such property is located. Each entry shall include the name of the owner, the address of the subject property, the corresponding map, block and lot number, and the owner’s signature and date of entry.

(b) Each town clerk shall maintain a list of properties disclosed pursuant to subsection (a) of this section and shall make such list available to the public for inspection. A notice of the availability of the list shall be posted in the office of the town clerk in the area where the municipal land records are kept.

(c) Nothing in this section shall be construed to impose liability on the owner of property upon which hunting or shooting sports take place for failing to enter the property on such list.

(P.A. 07-214, S. 5.)

History: P.A. 07-214 effective July 1, 2007.

See Sec. 20-327g re disclosure to potential buyers of residential property of list of local properties where hunting and shooting sports take place.



Section 7-33 - Lists of transfers of taxable property.

The town clerk of each town, consolidated town and city and consolidated town and borough shall, annually, within ten days from the assessment date of such municipality, furnish to the chairman of the board of assessors a list which shall include all transfers of taxable property recorded in such municipality from the assessment date of the year preceding to the assessment date of such year. The provisions of this section shall not apply to any town in which the board of assessors has a clerk or a member who discharges the duties herein required of the town clerk.

(1949 Rev., S. 559.)



Section 7-33a - Issuance of certificates of authority of justices of peace, notaries and Superior Court commissioners.

The town clerk of a town wherein a justice of the peace, notary public or commissioner of the Superior Court resides or is employed is authorized to issue certificates of the authority of such person.

(1971, P.A. 387, S. 1; P.A. 78-280, S. 2, 127; P.A. 81-34, S. 1, 9.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 81-34 eliminated the requirement that town clerks shall be deputized by the clerk of the superior court to issue certificates of authority, effective July 1, 1982.



Section 7-34 - Fees.

Section 7-34 is repealed.

(1949 Rev., S. 3624; 1951, S. 1980d; 1957, P.A. 485, S. 1; 654, S. 1; 1961, P.A. 517, S. 79; 572; 1963, P.A. 528, S. 6.)



Section 7-34a - Fees.

(a)(1) Town clerks shall receive, for recording any document, ten dollars for the first page and five dollars for each subsequent page or fractional part thereof, a page being not more than eight and one-half by fourteen inches. Town clerks shall receive, for recording the information contained in a certificate of registration for the practice of any of the healing arts, five dollars. Town clerks shall receive, for recording documents conforming to, or substantially similar to, section 47-36c, which are clearly entitled “statutory form” in the heading of such documents, as follows: For the first page of a warranty deed, a quitclaim deed, a mortgage deed, or an assignment of mortgage, ten dollars; for each additional page of such documents, five dollars; and for each assignment of mortgage, subsequent to the first two assignments, two dollars. Town clerks shall receive, for recording any document with respect to which certain data must be submitted by each town clerk to the Secretary of the Office of Policy and Management in accordance with section 10-261b, two dollars in addition to the regular recording fee. Any person who offers any written document for recording in the office of any town clerk, which document fails to have legibly typed, printed or stamped directly beneath the signatures the names of the persons who executed such document, the names of any witnesses thereto and the name of the officer before whom the same was acknowledged, shall pay one dollar in addition to the regular recording fee. Town clerks shall receive, for recording any deed, except a mortgage deed, conveying title to real estate, which deed does not contain the current mailing address of the grantee, five dollars in addition to the regular recording fee. Town clerks shall receive, for filing any document, five dollars; for receiving and keeping a survey or map, legally filed in the town clerk’s office, five dollars; and for indexing such survey or map, in accordance with section 7-32, five dollars, except with respect to indexing any such survey or map pertaining to a subdivision of land as defined in section 8-18, in which event town clerks shall receive fifteen dollars for each such indexing. Town clerks shall receive, for a copy, in any format, of any document either recorded or filed in their offices, one dollar for each page or fractional part thereof, as the case may be; for certifying any copy of the same, two dollars; for making a copy of any survey or map, the actual cost thereof; and for certifying such copy of a survey or map, two dollars. Town clerks shall receive, for recording the commission and oath of a notary public, ten dollars; and for certifying under seal to the official character of a notary, two dollars.

(2) (A) Notwithstanding any other provision of this subsection and in accordance with subsection (h) of section 49-10, town clerks shall receive from a nominee of a mortgagee for the recording of any document, including, but not limited to, a warranty deed, a quitclaim deed, a mortgage deed, or an assignment of mortgage, except (i) an assignment of mortgage in which the nominee of a mortgagee appears as assignor, and (ii) a release of mortgage, as described in section 49-8, by a nominee of a mortgagee, as follows: For the first page of such warranty deed, quitclaim deed, mortgage deed, or assignment of mortgage, one hundred sixteen dollars; for each additional page of such deed or assignment, five dollars; and for each assignment of mortgage, subsequent to the first two assignments, two dollars.

(B) In accordance with subsection (h) of section 49-10, and in addition to any fees received pursuant to subdivision (1) of this subsection for the recording of (i) an assignment of mortgage in which a nominee of a mortgagee appears as assignor, or (ii) a release of mortgage by the nominee of a mortgagee, town clerks shall receive from a nominee of a mortgagee for the recording of such an assignment, as follows: For the entire such assignment of mortgage or release, one hundred fifty-nine dollars. No other fees shall be collected from the nominee for such recording.

(C) For purposes of this subdivision, “nominee of a mortgagee” means any person who (i) serves as mortgagee in the land records for a mortgage loan registered on a national electronic database that tracks changes in mortgage servicing and beneficial ownership interests in residential mortgage loans on behalf of its members, and (ii) is a nominee or agent for the owner of the promissory note or the subsequent buyer, transferee or beneficial owner of such note.

(b) The fees set forth in subsection (a) of this section received by town clerks for recording documents include therein payment for the return of each document which shall be made by the town clerk to the designated addressee.

(c) Compensation for all services other than those enumerated in subsection (a) of this section which town clerks are required by the general statutes to perform and for which compensation is not fixed by statute shall be fixed and paid by the selectmen or other governing body of the town or city in which such services are performed.

(d) In addition to the fees for recording a document under subsection (a) of this section, town clerks shall receive a fee of three dollars for each document recorded in the land records of the municipality. Not later than the fifteenth day of each month, town clerks shall remit two-thirds of the fees paid pursuant to this subsection during the previous calendar month to the State Librarian for deposit in a bank account of the State Treasurer and crediting to the historic documents preservation account established under section 11-8i. One-third of the amount paid for fees pursuant to this subsection shall be retained by town clerks and used for the preservation and management of historic documents. The provisions of this subsection shall not apply to any document recorded on the land records by an employee of the state or of a municipality in conjunction with said employee’s official duties. As used in this section “municipality” includes each town, consolidated town and city, city, consolidated town and borough, borough, district, as defined in chapter 105 or chapter 105a, and each municipal board, commission and taxing district not previously mentioned.

(e) In addition to the fees for recording a document under subsection (a) of this section, town clerks shall receive a fee of forty dollars for each document recorded in the land records of the municipality. The town clerk shall retain one dollar of any fee paid pursuant to this subsection and three dollars of such fee shall become part of the general revenue of the municipality and be used to pay for local capital improvement projects, as defined in section 7-536. Not later than the fifteenth day of each month, town clerks shall remit thirty-six dollars of the fees paid pursuant to this subsection during the previous calendar month to the State Treasurer. Upon deposit in the General Fund, such amount shall be credited to the community investment account established pursuant to section 4-66aa. The provisions of this subsection shall not apply to any document recorded on the land records by an employee of the state or of a municipality in conjunction with such employee’s official duties. As used in this subsection, “municipality” includes each town, consolidated town and city, city, consolidated town and borough, borough, and district, as defined in chapter 105 or 105a, any municipal corporation or department thereof created by a special act of the General Assembly, and each municipal board, commission and taxing district not previously mentioned.

(1963, P.A. 528, S. 1, 2; 1971, P.A. 286; 1972, P.A. 150; P.A. 74-56; P.A. 75-154; P.A. 76-271, S. 1; P.A. 77-478, S. 4, 5; 77-614, S. 139, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-34, S. 8, 9; P.A. 82-323, S. 1; P.A. 85-60; 85-257; 85-385, S. 1; P.A. 89-217, S. 1, 6; P.A. 90-175, S. 1, 2; P.A. 93-389, S. 2, 7; P.A. 00-92, S. 2; 00-146, S. 1, 8; June Sp. Sess. P.A. 00-1, S. 25, 46; P.A. 01-79, S. 2; P.A. 05-228, S. 5; 05-288, S. 37; June Sp. Sess. P.A. 05-3, S. 113; P.A. 06-163, S. 1; P.A. 07-133, S. 1; 07-217, S. 13; 07-252, S. 54; P.A. 09-229, S. 27; P.A. 11-48, S. 134; P.A. 12-187, S. 1; P.A. 13-184, S. 98; 13-247, S. 82.)

History: 1971 act provided for $10 payment to index surveys or maps in Subsec. (a); 1972 act changed fee for indexing surveys or maps to $5, except where subdivisions concerned fee became $15; P.A. 74-56 revised fees for recording documents using page basis rather than word basis and deleted provision re additional fees for pages exceeding 10 by 16 inches; P.A. 75-154 deleted provisions covering character size and set flat fee for certifying copies rather than fee per page; P.A. 76-271 added fees for recording warranty and quitclaim deeds and assignments of mortgages; P.A. 77-478 added fee for recording documents re tax commissioner; P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-34 amended Subsec. (a) by adding a fee of $10 for recording the commission and oath of a notary public and a fee of $2 for certification of a notary, effective July 1, 1982; P.A. 82-323 increased various fees; P.A. 85-60 changed required address of grantee from last-known mailing address to current mailing address; P.A. 85-257 inserted a new Subsec. (b) providing that the fees for recording documents include payment for the return of each document to the designated addressee by the town clerk and redesignated former Subsec. (b) as Subsec. (c); P.A. 85-385 amended section to require $0.55 fee for each marginal notation of an assignment of mortgage subsequent to the first two assignments; P.A. 89-217 changed the fee for recording the first page of any document from $5 to $10 and for mortgage assignments after the first two, from $0.50 to $1; P.A. 90-175 increased recording fee for documents from $7.50 to $10 and specified that such documents be clearly titled “statutory form”; P.A. 93-389 amended Subsec. (a) to change the fee for making a copy of any document from “one dollar for the first page or two hundred words or fractional part thereof, as the case may be, and $0.50 for each additional page or two hundred words or fractional part thereof, as the case may be” to “one dollar for each page or fractional part thereof, as the case may be”, effective July 1, 1993; P.A. 00-92 amended Subsec. (a) to substitute “for a copy of any document” for “for making a copy of any document”; P.A. 00-146 added new Subsec. (d) providing for an additional fee of $3 to be used for historic preservation, effective July 1, 2000; June Sp. Sess. P.A. 00-1 amended Subsec. (d) to specify its inapplicability to document recorded on land records by a state or municipal employee in conjunction with employee’s official duties and to define “municipality”, effective July 1, 2000; P.A. 01-79 amended Subsec. (d) to require remittance of fees “to the State Librarian for deposit in a bank account of the State Treasurer and crediting to” historic documents preservation account rather than remittance “to the State Treasurer for deposit in” said account; P.A. 05-228 added new Subsec. (e) providing for an additional fee of $30 to be used for local capital improvement projects, land protection, affordable housing and historic preservation, effective July 1, 2005; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-228 to October 1, 2005, effective June 30, 2005; P.A. 06-163 amended Subsec. (e) to include municipal corporation or department thereof in definition of “municipality”, effective June 6, 2006; P.A. 07-133 amended Subsec. (a) by increasing the fee for certifying a copy of a document or a survey or map from $1.00 to $2.00, effective July 1, 2007; P.A. 07-217 made technical changes in Subsec. (e), effective July 12, 2007; P.A. 07-252 amended Subsec. (a) to make technical changes and substitute “regular recording fee” for “recording fee”, effective July 1, 2007; P.A. 09-229 added Subsec. (f) re additional recording fee, effective July 1, 2009; P.A. 11-48 amended Subsec. (e) to increase recording fee from $30 to $40, increase amount remitted from $26 to $36 and replace “land protection, affordable housing and historic preservation account” with “community investment account” and deleted former Subsec. (f) re additional recording fee, effective July 1, 2011; P.A. 12-187 amended Subsec. (a) by deleting reference to marginal notation of assignment of mortgage, increasing fee for assignment from $1 to $2 and adding “in any format” re fees for copies; P.A. 13-184 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re fees due from a nominee of a mortgagee, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re fees due from a nominee of a mortgagee, effective July 15, 2013.



Section 7-34b - Accounting of fees required. Salary in lieu of fees.

(a) The clerk of each municipality shall, at the end of each fiscal year of such municipality, give an accounting of all fees and compensation provided by the general statutes to be paid to the clerk to the legislative body of such municipality. The record of such accounting shall be a public record, as defined in subdivision (5) of section 1-200.

(b) Any town may, by ordinance, provide that the town clerk shall receive a salary in lieu of all fees and other compensation provided for in the general statutes, which salary shall be fixed by the legislative body of such town. Upon the adoption of such ordinance the fees or compensation provided by the general statutes to be paid to the town clerk shall be collected by such town clerk and he shall deposit all such money collected by him in accordance with such provisions of law as govern the deposit of moneys belonging to such town.

(1971, P.A. 477; P.A. 80-368, S. 1, 2; P.A. 97-47, S. 45.)

History: P.A. 80-368 inserted Subsec. (a) re required accounting and made previous provisions Subsec. (b); P.A. 97-47 made a technical change in Subsec. (a).



Section 7-35 - Preservation by town clerks of statutes, special acts and Register and Manual.

The latest revision of the general statutes, the latest cumulative supplements thereto, the latest edition of the special acts and the latest edition of the Register and Manual shall be kept for public use in the office of the town clerk. Any person who destroys or appropriates any of such publications to his own use, or wilfully removes them from such office, shall be fined not more than fifty dollars. All other publications of the state, whether or not deposited in the town clerk’s office under the provisions of any existing public or special act, may be turned over by the town clerk to the appropriate county law library, or library service center, or to the State Library or the State Records Center in Rocky Hill, for processing and disposition as may be directed by the Commission on Official Legal Publications and the State Librarian.

(1949 Rev., S. 49; 1967, P.A. 393; P.A. 91-37.)

History: 1967 act replaced provision requiring preservation of legislative journals and supreme court reports in town clerk’s office with requirement that latest revision, supplements etc. be preserved for public use and others turned over to appropriate library or center for disposition; P.A. 91-37 deleted requirement that the last fifty-two issues of the Connecticut Law Journal be sent to town clerks.

See Sec. 2-49 re distribution of house and senate journals.



Section 7-35a - Off-site storage of original documents. Requirements.

A municipality may store any original document off-site, provided the information contained in the document is available on demand on-site by electronic means and the town clerk can provide and certify a copy of the required document.

(P.A. 03-139, S. 1.)






Chapter 92a - Uniform Real Property Electronic Recording Act

Section 7-35aa - Short title: Uniform Real Property Electronic Recording Act.

Sections 7-35aa to 7-35gg, inclusive, may be cited as the “Uniform Real Property Electronic Recording Act”.

(P.A. 08-56, S. 1.)

History: P.A. 08-56 effective October 1, 2009.



Section 7-35bb - Definitions.

As used in sections 7-35aa to 7-35gg, inclusive:

(1) “Document” means information that is: (A) Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and (B) eligible to be recorded in the land records maintained by the town clerk.

(2) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical or electromagnetic capabilities or similar capabilities.

(3) “Electronic document” means a document that is received by the town clerk in an electronic form.

(4) “Electronic signature” means an electronic sound, symbol or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

(5) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(6) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(P.A. 08-56, S. 2.)

History: P.A. 08-56 effective October 1, 2009.



Section 7-35cc - Validity of electronic documents.

(a) If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying sections 7-35aa to 7-35gg, inclusive.

(b) If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

(c) A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression or seal need not accompany an electronic signature.

(P.A. 08-56, S. 3.)

History: P.A. 08-56 effective October 1, 2009.



Section 7-35dd - Recording of documents.

(a) As used in this section, “paper document” means a document that is received by the town clerk in a form that is not electronic.

(b) A town clerk:

(1) Who implements any of the functions listed in this section shall do so in compliance with regulations adopted by the State Librarian pursuant to section 7-35ee.

(2) May receive, index, store, archive and transmit electronic documents.

(3) May provide for access to, and for search and retrieval of, documents and information by electronic means.

(4) Who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall place entries for both types of documents in the same index.

(5) May convert paper documents accepted for recording into electronic form.

(6) May convert into electronic form information recorded before the town clerk began to record electronic documents.

(7) May accept electronically any fee or tax that the town clerk is authorized to collect.

(8) May agree with other officials of this state or a political subdivision thereof, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees and taxes.

(P.A. 08-56, S. 4.)

History: P.A. 08-56 effective October 1, 2009.



Section 7-35ee - Administration and standards. Regulations. Duties of State Librarian. Real Property Electronic Recording Advisory Committee.

(a) The State Librarian, in consultation with the Public Records Administrator and the Real Property Electronic Recording Advisory Committee established in subsection (b) of this section, shall adopt regulations, in accordance with chapter 54, to implement sections 7-35aa to 7-35gg, inclusive.

(b) (1) The State Librarian shall establish a Real Property Electronic Recording Advisory Committee. The members of the committee shall be appointed by, and serve at the pleasure of, the State Librarian. The members of the committee shall serve without compensation, but shall be reimbursed, within available appropriations, for expenses necessarily incurred in the performance of their duties. The committee shall advise the State Librarian with respect to adopting, amending and repealing regulations under this section.

(2) The committee shall consist of the following:

(A) Three town clerks, one of whom shall be the town clerk of a municipality having a population of less than twenty thousand, one of whom shall be the town clerk of a municipality having a population of at least twenty thousand but less than sixty thousand, and one of whom shall be the town clerk of a municipality having a population of at least sixty thousand;

(B) Three attorneys experienced in real estate law;

(C) The Secretary of the State, or a designee;

(D) The Public Records Administrator, or a designee;

(E) An individual experienced in mortgage banking;

(F) An individual experienced in the business of title insurance;

(G) A notary public;

(H) An individual with experience performing title searches of real property; and

(I) A licensed real estate broker.

(c) To keep the standards and practices of town clerks in this state in harmony with the standards and practices of recording offices in other jurisdictions that enact legislation substantially the same as sections 7-35aa to 7-35gg, inclusive, and to keep the technology used by town clerks in this state compatible with technology used by recording offices in other jurisdictions that enact legislation substantially the same as sections 7-35aa to 7-35gg, inclusive, the State Librarian, so far as is consistent with the purposes, policies and provisions of sections 7-35aa to 7-35gg, inclusive, in adopting, amending and repealing regulations shall consider: (1) Standards and practices of other jurisdictions; (2) the most recent standards promulgated by national standard-setting bodies, such as the Property Records Industry Association; (3) the views of interested persons and governmental officials and entities; (4) the needs of municipalities of varying size, population and resources; and (5) standards requiring adequate information security protection to ensure that electronic documents are accurate, authentic, adequately preserved and resistant to tampering.

(P.A. 08-56, S. 5; P.A. 09-224, S. 2.)

History: P.A. 08-56 effective October 1, 2009; P.A. 09-224 changed effective date of P.A. 08-56, S. 5, from October 1, 2009, to May 12, 2008, effective July 8, 2009.



Section 7-35ff - Uniformity of application and construction.

In applying and construing the uniform provisions of sections 7-35aa to 7-35gg, inclusive, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact such uniform provisions.

(P.A. 08-56, S. 6.)

History: P.A. 08-56 effective October 1, 2009.



Section 7-35gg - Relation to Electronic Signatures in Global and National Commerce Act.

Sections 7-35aa to 7-35gg, inclusive, modify, limit and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., but do not modify, limit or supersede Section 101(c) of said act, 15 USC 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of said act, 15 USC 7003(b).

(P.A. 08-56, S. 7.)

History: P.A. 08-56 effective October 1, 2009.






Chapter 93 - Registrars of Vital Statistics

Section 7-36 - Definitions.

As used in this chapter and sections 19a-40 to 19a-45, inclusive, unless the context otherwise requires:

(1) “Registrar of vital statistics” or “registrar” means the registrar of births, marriages, deaths and fetal deaths or any public official charged with the care of returns relating to vital statistics;

(2) “Registration” means the process by which vital records are completed, filed and incorporated into the official records of the department;

(3) “Institution” means any public or private facility that provides inpatient medical, surgical or diagnostic care or treatment, or nursing, custodial or domiciliary care, or to which persons are committed by law;

(4) “Vital records” means a certificate of birth, death, fetal death or marriage;

(5) “Certified copy” means a copy of a birth, death, fetal death or marriage certificate that (A) includes all information on the certificate except such information that is nondisclosable by law, (B) is issued or transmitted by any registrar of vital statistics, (C) includes an attested signature and the raised seal of an authorized person, and (D) if submitted to the department, includes all information required by the commissioner;

(6) “Uncertified copy” means a copy of a birth, death, fetal death or marriage certificate that includes all information contained in a certified copy except an original attested signature and a raised seal of an authorized person;

(7) “Authenticate” or “authenticated” means to affix to a vital record in paper format the official seal, or to affix to a vital record in electronic format the user identification, password, or other means of electronic identification, as approved by the department, of the creator of the vital record, or the creator’s designee, by which affixing the creator of such paper or electronic vital record, or the creator’s designee, affirms the integrity of such vital record;

(8) “Attest” means to verify a vital record in accordance with the provisions of subdivision (5) of this section;

(9) “Correction” means to change or enter new information on a certificate of birth, marriage, death or fetal death, within one year of the date of the vital event recorded in such certificate, in order to accurately reflect the facts existing at the time of the recording of such vital event, where such changes or entries are to correct errors on such certificate due to inaccurate or incomplete information provided by the informant at the time the certificate was prepared, or to correct transcribing, typographical or clerical errors;

(10) “Amendment” means to (A) change or enter new information on a certificate of birth, marriage, death or fetal death, more than one year after the date of the vital event recorded in such certificate, in order to accurately reflect the facts existing at the time of the recording of the event, (B) create a replacement certificate of birth for matters pertaining to parentage and gender change, or (C) reflect a legal name change in accordance with section 19a-42 or make a modification to a cause of death;

(11) “Acknowledgment of paternity” means to legally acknowledge paternity of a child pursuant to section 46b-172;

(12) “Adjudication of paternity” means to legally establish paternity through an order of a court of competent jurisdiction;

(13) “Parentage” includes matters relating to adoption, gestational agreements, paternity and maternity;

(14) “Department” means the Department of Public Health;

(15) “Commissioner” means the Commissioner of Public Health or the commissioner’s designee;

(16) “Gestational agreement” means a written agreement for assisted reproduction in which a woman agrees to carry a child to birth for an intended parent or intended parents, which woman contributed no genetic material to the child and which agreement (A) names each party to the agreement and indicates each party’s respective obligations under the agreement, (B) is signed by each party to the agreement and the spouse of each such party, if any, and (C) is witnessed by at least two disinterested adults and acknowledged in the manner prescribed by law;

(17) “Intended parent” means a party to a gestational agreement who agrees, under the gestational agreement, to be the parent of a child born to a woman by means of assisted reproduction, regardless of whether the party has a genetic relationship to the child;

(18) “Foundling” means (A) a child of unknown parentage, or (B) an infant voluntarily surrendered pursuant to the provisions of section 17a-58; and

(19) “Certified homeless youth” means a person who is at least fifteen years of age but less than eighteen years of age, is not in the physical custody of a parent or legal guardian, who is a homeless child or youth, as defined in 42 USC 11434a, as amended from time to time, and who has been certified as homeless by (A) a school district homeless liaison, (B) the director of an emergency shelter program funded by the United States Department of Housing and Urban Development, or the director’s designee, or (C) the director of a runaway or homeless youth basic center or transitional living program funded by the United States Department of Health and Human Services, or the director’s designee.

(1949 Rev., S. 560, 3813; 1953, S. 227d; P.A. 01-163, S. 2; P.A. 03-19, S. 16; P.A. 11-153, S. 2; 11-242, S. 4; P.A. 12-197, S. 53; P.A. 13-142, S. 1.)

History: P.A. 01-163 deleted former provisions and added new Subdivs. (1) to (15) re definitions applicable to chapter and Secs. 19a-40 to 19a-45; P.A. 03-19 made a technical change in Subdiv. (3), effective May 12, 2003; P.A. 11-153 added definitions of “gestational agreement” and “intended parent”; P.A. 11-242 added definition of “foundling”; P.A. 12-197 amended Subdiv. (10) by redefining “amendment”; P.A. 13-142 added Subdiv. (19) defining “certified homeless youth” and made technical changes.



Section 7-37 - Town clerk, ex-officio registrar. Notice to Secretary of the State and Commissioner of Public Health of appointment of registrar, vacancy in appointed office of registrar.

(a) The town clerks of the several towns shall be, ex officio, the registrars of vital statistics in their respective towns, except in towns where such registrars are elected or appointed under special laws, and shall be sworn to the faithful performance of their duties as such.

(b) If a registrar of vital statistics is appointed under a special law or a town charter, the appointing authority or, if none, the chief executive official of the town, shall, not later than ten days after such an appointment is made, file a notice of such appointment with the Secretary of the State, indicating the name and address of the person appointed, the date and method of such appointment and the law under which the appointment was made. Not later than ten days after a vacancy occurs in the appointed office of registrar of vital statistics, the first selectman or chief executive official of the town shall notify the Secretary of the State of such vacancy.

(c) In addition to the requirements of subsection (b) of this section, any newly elected or appointed registrar of vital statistics shall, not later than ten days after the date of assuming office, provide written notification to the Commissioner of Public Health of such election or appointment. In the event of a vacancy, the first selectman or chief executive official of the town shall notify the Commissioner of Public Health of the vacancy not later than ten days after the date of such vacancy.

(1949 Rev., S. 561; 1953, S. 228d; P.A. 87-387, S. 6; P.A. 11-242, S. 6.)

History: P.A. 87-387 added Subsec. (b) re notice to secretary of the state of appointment of registrar of vital statistics or vacancy in appointed office of registrar of vital statistics; P.A. 11-242 amended Subsec. (b) by making technical changes and added Subsec. (c) re notice to Commissioner of Public Health of newly elected or appointed registrars and of any vacancy in the office of registrar.

See Sec. 19a-204 re certification of appointment of registrar of vital statistics.



Section 7-38 - Assistant registrars. Notice to Secretary of the State and Commissioner of Public Health of appointment to or vacancy in office of assistant registrar.

(a) The town clerk of any town who is, ex officio, registrar of vital statistics in such town, and the registrar of vital statistics of any town who is elected under a special law or otherwise appointed pursuant to law, may, unless otherwise provided by charter or ordinance, appoint in writing suitable persons, not exceeding four in number, as assistant registrars of vital statistics, who, on being sworn, shall have the powers and perform the duties of such registrar during the time for which they are appointed, not extending beyond the term of office of such registrar. Not later than ten days after a town clerk or registrar of vital statistics appoints an assistant registrar of vital statistics, the town clerk or registrar of vital statistics shall file a notice of such appointment with the Secretary of the State, indicating the name and address of the person appointed, the date and method of such appointment and the law under which the appointment was made. Not later than ten days after a vacancy occurs in the office of assistant registrar of vital statistics, the town clerk or registrar of vital statistics shall notify the Secretary of the State of such vacancy.

(b) In addition to the requirements of subsection (a) of this section, the registrar of vital statistics shall, not later than ten days after the date of appointment of an assistant registrar or a vacancy occurring in the office of assistant registrar of vital statistics, provide written notice to the Commissioner of Public Health of such appointment or vacancy.

(1949 Rev., S. 562; 1953, S. 229d; P.A. 82-327, S. 2; P.A. 87-387, S. 7; P.A. 02-137, S. 6; P.A. 11-242, S. 7.)

History: P.A. 82-327 specified that towns may appoint assistants in another manner if charter or ordinance so provides; P.A. 87-387 added provisions re notice to secretary of the state of appointment of assistant registrar of vital statistics or vacancy in office of assistant registrar of vital statistics; P.A. 02-137 deleted provision requiring approval of the selectmen re appointment of assistant registrars, effective January 1, 2003; P.A. 11-242 designated existing provisions as Subsec. (a) and made technical changes therein, and added Subsec. (b) re notice to Commissioner of Public Health of appointment to or vacancy in office of assistant registrar.



Section 7-39 - Oath of registrars.

The moderator of any town election at which a registrar of vital statistics elected under special law has been elected may administer to such registrar the oath required by law.

(1949 Rev., S. 518; 1953, S. 252d.)

See Sec. 9-1 for applicable definitions.



Section 7-39a - (Formerly Sec. 45-23). Record of name of registrar of vital statistics.

Section 7-39a is repealed.

(1967, P.A. 59, S. 2; P.A. 82-327, S. 12.)



Section 7-40 - Seal.

The registrar of vital statistics in each town shall have an official seal that shall be provided by the town and shall be used to authenticate certificates and copies of record. No person, other than the registrar of vital statistics or the registrar’s authorized agent, may possess any such official seal or any facsimile thereof.

(1949 Rev., S. 563; P.A. 01-163, S. 3.)

History: P.A. 01-163 made technical changes and added provision re possession of official seal or facsimile.

See Sec. 51-58 re court seals.



Section 7-41 - Regulations re record keeping. Submission of certified copies to department.

Each registrar of vital statistics shall keep records in accordance with regulations adopted by the commissioner in accordance with chapter 54. Any certified copy of a vital record submitted to the department shall include all information required by the commissioner.

(1949 Rev., S. 3814–3817; P.A. 01-163, S. 4.)

History: P.A. 01-163 replaced former provisions with provisions re record keeping regulations and certified copies of vital records submitted to the department.

See Sec. 7-148 re municipal powers.

See Sec. 19a-41 re regulations specifying methods of reporting, recording, issuing, maintaining, indexing, correcting and amending vital records and statistics.



Section 7-41a - Vital statistics records available for genealogical research.

Section 7-41a is repealed, effective October 1, 2001.

(1971, P.A. 228, S. 1; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-258, S. 1, 5; P.A. 01-163, S. 36.)



Section 7-42 - Duties.

Each registrar of vital statistics shall ascertain as accurately as the registrar can all marriages, deaths and fetal deaths, and all births, upon the affidavit of the father or mother, occurring in the registrar’s town, and record the same in such form and with such particulars as are prescribed by the department. The registrar shall give licenses to marry, according to provisions of law, shall make and perfect all records of the birth and death of the persons born or deceased in the registrar’s town, and, when any birth or death happens of which no certificate is returned to the registrar, shall obtain the information required by law respecting such birth or death. The registrar shall ensure that all certificates of birth, marriage, death and fetal death are fully completed before accepting the certificate for filing. The registrar shall include the Social Security numbers of both persons on all marriage licenses. The registrar shall make available to all persons in the registrar’s town who, in the registrar’s judgment, are likely to need them, blank forms for the certificates and returns required by law to be made to the registrar, and shall amend or correct certificates of births, marriages, deaths and fetal deaths that occurred in the registrar’s town, and the records thereof, whenever the registrar discovers transcribing, typographical or clerical errors upon the face thereof. When the registrar makes a correction on a certificate of birth, marriage, death or fetal death, the registrar shall, within ten days, forward an authenticated copy of the corrected certificate to the department and any other registrar having a copy of the certificate. The registrar shall maintain sufficient documentation, as prescribed by the commissioner, to support such correction, and shall ensure the confidentiality of such documentation as required by law. The date of the correction and a summary description of the evidence submitted in support of the correction shall be made part of the record. The certificate shall not be marked “Amended” unless an amendment is made as provided in subdivision (10) of section 7-36. The registrar shall record on each certificate of birth, marriage, death or fetal death received for record the date of its receipt, by writing on the certificate or through electronic means. The registrar of vital statistics from the town where a child was born may electronically access birth data for such child to make corrections and amendments as requested by the parent or parents, the reporting hospital, or the department, excluding amendments regarding parentage and gender change. Amendments to vital records made by the registrar of vital statistics in the town of occurrence shall be made in accordance with section 19a-42. The registrar shall keep the records of the registrar’s office, when a fireproof safe is not provided for the registrar’s use, in the vaults provided for the land records of the town. The registrar may, with the approval of the department, store any records not in current use in a location other than the registrar’s office or such vaults, provided such location shall be approved by the Public Records Administrator, and provided such location is within the limits of such town. The registrar shall, on or before the fifteenth day of each month, send to the commissioner an authenticated copy of each certificate of birth, marriage, death and fetal death received by the registrar for the calendar month next preceding or a notification that no such certificate has been received. Such notification shall be in a format prescribed by the department. Copies of certificates of births, marriages, deaths and fetal deaths, transmitted to the commissioner as required under this section, shall be plain, complete and legible transcripts of the certificates. If a transcript is illegible or incomplete, the commissioner shall require of the registrar a complete or legible copy. Each registrar of vital statistics shall also transmit to the registrars of voters for the registrar’s town a notice of the death of any person seventeen years of age or older, at the same time the registrar transmits the authenticated copy of the certificate of death for such person to the commissioner under this section.

(1949 Rev., S. 564; 1957, P.A. 13, S. 4; February, 1965, P.A. 529; 1967, P.A. 656, S. 3; 1969, P.A. 319, S. 1; 1971, P.A. 580; P.A. 77-614, S. 323, 610; P.A. 79-434, S. 17; P.A. 80-483, S. 16, 186; P.A. 87-252; P.A. 90-67, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-7, S. 2, 38; June 18 Sp. Sess. P.A. 97-8, S. 43; June 18 Sp. Sess. P.A. 97-10, S. 2; P.A. 01-163, S. 5; P.A. 04-255, S. 1.)

History: 1965 act authorized the storage of records in locations other than the registrar’s office or the town vaults; 1967 act made technical correction, authorizing registrars to “correct” rather than “collect” certificates and records; 1969 act placed errors and omissions concerning parentage within health department’s jurisdiction; 1971 act deleted provision that registrar records births, marriages and deaths in books furnished by health department; P.A. 77-614 substituted commissioner and department of health services for commissioner and department of health, effective January 1, 1979; P.A. 79-434 replaced reference to Sec. 19-16 with Sec. 19-15a; P.A. 80-483 made technical changes; P.A. 87-252 added provision re transmission of death notice by registrar of vital statistics to registrars of voters; P.A. 90-67 rephrased provision re requirement that registrar ascertain only births occurring in his town and added provision requiring registrar having original of birth, marriage or death certificate to forward any corrected certificate to any registrar having a copy; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-7 required registrar to include Social Security numbers of both persons on marriage licenses, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-8 added gender errors or omissions to department jurisdiction; June 18 Sp. Sess. P.A. 97-10 deleted gender errors or omissions from department jurisdiction; P.A. 01-163 made technical changes, added provisions re fetal deaths, deleted provision re recording in books, replaced provision re distribution of blank forms with provision re making blank forms available, added provisions re amendment or correction of certificates of vital events that occurred in the registrar’s town upon discovering transcribing, typographical or clerical errors, deleted former provisions re errors and omissions, added provisions re corrected and amended certificates, recording dates of receipt and electronic access of birth data, replaced provisions re submission of attested copy on the seventh and fifteenth day of each month and from time to time with provision re submission of authenticated copy on the fifteenth day of each month, deleted former provisions re amended certificates and inscribing receipt dates on the back of certificates and added provisions re complete and legible copies; P.A. 04-255 added requirement that all certificates of birth, marriage, death and fetal death be fully completed before acceptance for filing.

See Sec. 7-148 re municipal powers.

See Sec. 11-8(b) re appointment of Public Records Administrator.

See Sec. 46b-28 re validity of marriages celebrated in foreign country.

See Secs. 54-240f and 54-240k re confidentiality of marriage records of participant in address confidentiality program.

Registrar may not make a new recording but merely correct an old one. 9 CS 297.

Cited. 4 Conn. Cir. Ct. 487.



Section 7-43 - Municipal ordinances.

Section 7-43 is repealed.

(1949 Rev., S. 597; 1957, P.A. 13, S. 5; P.A. 82-327, S. 12.)



Section 7-44 - When authenticated copies of certificates to be transmitted to other towns. Use of electronic vital records system.

(a) When it appears from the certificate of a birth, marriage, death or fetal death filed with any registrar of vital statistics that the residence of the mother of the child or that of either of the parties to the marriage or that of the deceased was in some other town in this state at the time of such birth, marriage, death or fetal death, such registrar shall at once transmit an authenticated copy of such certificate of birth, marriage, death or fetal death, including all information contained on such certificate, to the registrar of the town in which the mother of such child or either of the contracting parties to such marriage or such deceased resided at the time of such birth, marriage, death or fetal death. Such copy shall be in the format prescribed by the department. Any registrar of vital statistics of any town or city in this state, receiving such authenticated copy of a birth, marriage, death or fetal death certificate from a registrar of a town or city in this state, shall record the same, but shall not transmit a copy thereof to the commissioner.

(b) Any registrar of vital statistics of any town or city in this state who has authorized access to an electronic vital records system may meet the certificate filing requirements of this section by using such system, except that if the town of residence does not have access to such system, the registrar of the town in which the vital event occurred shall use manual procedures to transmit an authenticated copy of the certificate to the registrar of the town of residence.

(c) Each registrar of vital statistics in this state with authorized access to the electronic vital records system of the department may access vital records through such system for the purpose of viewing, printing and issuing certificates to authorized individuals in accordance with sections 7-51 and 7-51a. Only the registrar of the town in which the vital event occurred or the department may make corrections or amendments to any such certificates.

(1949 Rev., S. 566; 1949, S. 230d; 1959, P.A. 282; P.A. 77-614, S. 323, 610; P.A. 90-67, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 6; P.A. 04-255, S. 2.)

History: 1959 act added exception re child born out of wedlock; P.A. 77-614 substituted commissioner and department of health services for commissioner and department of health, effective January 1, 1979; P.A. 90-67 substituted “mother” for “parents” and deleted exception in first sentence for child born out of wedlock; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 designated existing provisions as Subsec. (a) and amended by making technical changes, adding provisions re fetal death, replacing provisions re transmitting a certified copy with provisions re transmitting an authenticated copy and deleting provisions re copies on blanks provided by the department and attested by the official seal, and added new Subsecs. (b) and (c) re use of electronic vital records system; P.A. 04-255 amended Subsec. (a) by deleting references to towns in other states.



Section 7-45 - Preparation of certificates.

Each person making any certificate of birth, marriage, civil union, death or fetal death, or any copy of such certificate for the commissioner, or any sexton’s report required by law, shall cause the same to be typewritten or printed in a legible manner as to all material information or facts required by the provisions of sections 7-48, 7-60 and 7-62b, and sections 46b-25 and 46b-29 to 46b-30, inclusive, or sections 46b-38hh to 46b-38jj, inclusive*, and contained in such certificate. If the certificate is in paper format, such person shall sign the certificate in black ink, shall state therein in what capacity such person so signs, and shall type or print in a legible manner the name of each person signing such certificate, under such person’s signature. If the certificate is in an electronic format, such certificate shall be authenticated by the electronic vital records system of the department. Any certificate not complying with the requirements of this section shall be returned by the registrar with whom it is filed to the person making the same for the proper correction.

(1949 Rev., S. 567; 1953, S. 231d; 1967, P.A. 313, S. 11; P.A. 77-614, S. 323, 610; P.A. 79-434, S. 18; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 7; P.A. 03-188, S. 1; P.A. 05-10, S. 16.)

*Note: Sections 46b-38hh to 46b-38jj, inclusive, were repealed effective October 1, 2010, by section 21 of public act 09-13.

History: 1967 act replaced reference to Sec. 46-5 with reference to Secs. 46-5b to 46-5h (later transferred to Secs. 46b-25 to 46b-27 and 46b-29 to 46b-31); P.A. 77-614 substituted commissioner of health services for commissioner of health, effective January 1, 1979; P.A. 79-434 deleted reference to repealed Sec. 7-62 and added reference to Sec. 7-62b; (Revisor’s note: In 1993 an obsolete reference to repealed Sec. 46b-31 replaced editorially by the Revisors with reference to Sec. 46b-30); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 made technical changes and added provision re fetal death, reference to Sec. 7-60 and provision re authentication of certificate in electronic format; P.A. 03-188 deleted reference to repealed Secs. 46b-26 and 46b-27; P.A. 05-10 applied provisions to a civil union certificate and added reference to Secs. 46b-38hh to 46b-38jj, inclusive.



Section 7-46 - Completion of records.

The registrars shall complete the records of their respective towns by adding thereto a record of all the births, marriages, deaths and fetal deaths that have occurred in such towns since the date of incorporation of such towns, of which no certificate has been returned to their office, provided the facts upon which such record is made have been obtained from the record of a public official, a church society or under section 7-42, 7-48 or 7-62b, and such record shall indicate the source from which such facts were obtained.

(1949 Rev., S. 568; P.A. 79-434, S. 19; P.A. 01-163, S. 8; P.A. 12-80, S. 187.)

History: P.A. 79-434 deleted reference to repealed Sec. 7-62 and added reference to Sec. 7-62b; P.A. 01-163 made technical changes and added provisions re fetal death; P.A. 12-80 deleted penalty of fine of not more than $50 or imprisonment of not more than 3 months or both for registrar knowingly making false entry of record of any birth, marriage, death or fetal death.



Section 7-47 - Indexes.

Each registrar of vital statistics shall keep alphabetically arranged separate indexes for each group of vital events and shall enter therein the name of each person whose birth, marriage, death or fetal death is recorded by the registrar.

(1949 Rev., S. 569; P.A. 01-163, S. 9.)

History: P.A. 01-163 made a technical change and added provisions re separate indexes for each group of vital events and re fetal death.



Section 7-47a - Definitions.

Section 7-47a is repealed, effective October 1, 2001.

(P.A. 79-434, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 36.)



Section 7-47b - Record keeping of personal data by institutions. Release or disposal of dead body or dead fetus.

(a) Any person in charge of an institution shall keep a record of personal data concerning each person admitted or confined to such institution. This record shall include information necessary to complete a death certificate, or a birth certificate if applicable. The record shall be made at the time of admission from information provided by the person being admitted or confined, but when it cannot be so obtained, the information shall be obtained from relatives or other persons acquainted with the facts. The name and address of the person providing the information shall be a part of the record.

(b) When a dead body or dead fetus is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the decedent, date of death, name and address of the person to whom the body or fetus is released, and the date of removal from the institution. If final disposition is made by the institution, the date, place, and manner of disposition shall also be recorded.

(c) Any record required to be kept under this section may be destroyed when the person to whom the record relates is released by the institution, except that if the filing of a birth, death or fetal death certificate is required concerning such person, the record shall not be destroyed until the appropriate certificate is properly filed and registered.

(P.A. 79-434, S. 14.)



Section 7-48 - Birth certificates: Filing requirements.

(a) Not later than ten days after each live birth which occurs in this state, a birth certificate shall be filed with the registrar of vital statistics in the town in which the birth occurred and the certificate shall be registered if properly filed, by manual or electronic systems as prescribed by the commissioner. On and after January 1, 1994, each hospital with two hundred or more live births in calendar year 1990, or any subsequent calendar year, shall electronically transmit birth information data to the department in a computer format approved by the department. Each birth certificate shall contain such information as the department may require and shall be completed in its entirety. Medical and health information which is required by the department, including information regarding voluntary acknowledgments of paternity and whether the child was born out of wedlock, shall be recorded on a confidential portion of the certificate to be sent directly to the department. Such confidential records may be used for statistical and health purposes by the department or by a local director of health, as authorized by the department, for records related to the town served by the local director of health and where the mother was a resident at the time of the birth of the child. Such birth certificate and confidential records may be used internally by the hospital for records transmitted by the hospital for statistical, health and quality assurance purposes. The department shall give due consideration to national uniformity in vital statistics in prescribing the format and content of such certificate.

(b) When a birth occurs in an institution or en route thereto, the person in charge of the institution or such person’s designated representative shall obtain all available data required by the certificate, prepare the certificate, certify that the child was born alive at the place and time and on the date stated either by signature or by an electronic process approved by the commissioner and file the certificate with the registrar of vital statistics in the town in which the birth occurred, not later than ten days after such birth. The physician or other person in attendance, and the physician, institution or other person providing prenatal care, shall provide the medical information required by the certificate not later than seventy-two hours after the birth.

(c) When a birth occurs outside an institution, the certificate shall be prepared and filed by the physician or midwife in attendance at or immediately after the birth or, in the absence of such a person, by the father or mother.

(d) When a birth occurs in a moving conveyance and the child is first removed from the conveyance in this state, the birth shall be registered in this state and the place where the child is first removed shall be considered the place of birth.

(1949 Rev., S. 570; 1967, P.A. 146; 1971, P.A. 323, S. 1; P.A. 73-45; P.A. 77-614, S. 323, 610; P.A. 79-434, S. 2; P.A. 84-8; P.A. 93-105; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-7, S. 3, 38; P.A. 01-163, S. 10; P.A. 04-255, S. 3; P.A. 08-66, S. 1; 08-184, S. 46.)

History: 1967 act deleted specific reference to sex of child and parents names, age, color, residence, birthplace, occupation etc. and required consideration be given to national uniformity; 1971 act added provisions regarding use and disposition of confidential information, effective January 1, 1972; P.A. 73-45 required parents’ social security numbers on birth certificates except as provided in Sec. 7-50; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 79-434 deleted provisions regarding filing of certificate by doctor, midwife or parents and provisions enumerating contents of certificate, replacing them with general statements and added Subsecs. (b) to (d), inclusive; P.A. 84-8 amended Subsec. (a) to require the department of health services to destroy the confidential portion of a birth certificate at the end of three years, rather than one year; P.A. 93-105 amended Subsec. (a) to require electronic transfer of birth information after January 1, 1994, for hospitals with 200 or more live births in calendar year 1990; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) by requiring birth certificate to contain information re voluntary acknowledgments of paternity and whether child was born out of wedlock, effective July 1, 1997; P.A. 01-163 amended Subsec. (a) by making technical changes, adding provision re filing by manual or electronic systems as prescribed by the commissioner, deleting provision re destruction of confidential portion at the end of three years and adding provisions re use of confidential records and amended Subsec. (b) by making a technical change, revising provisions re preparation of certificate and certification of birth and adding provisions re information provided by a person in attendance, the institution or a person providing prenatal care; P.A. 04-255 amended Subsec. (a) by requiring all birth certificates to be completed in their entirety; P.A. 08-66 amended Subsec. (a) by substituting “The Social Security number of the mother and father” for “Medical” re information recorded on a confidential portion of the birth certificate; P.A. 08-184 amended Subsec. (a) by substituting “Medical” for “The Social Security number of the mother and father” re information recorded on a confidential portion of the birth certificate.

Cited. 9 CS 297.



Section 7-48a - Filing of original certificate of birth. Gestational agreement: Replacement certificate of birth.

(a) Each original certificate of birth shall be filed with the name of the birth mother recorded.

(b) If the birth is subject to a gestational agreement, the Department of Public Health shall create a replacement certificate of birth immediately upon: (1) Receipt of a certified copy of an order of a court of competent jurisdiction approving a gestational agreement and issuing an order of parentage pursuant to such gestational agreement, if such order is received by the department after the birth of the child, or (2) the filing of an original certificate of birth, if such order is received by the department prior to the birth of the child. The department shall prepare the replacement certificate of birth for the child born of the agreement in accordance with such order. The replacement certificate of birth shall include all information required to be included in a certificate of birth of this state as of the date of the birth, except that the intended parent or parents under the gestational agreement shall be named as the parent or parents of the child. When a certified copy of a certificate of birth is requested by an eligible party, as provided in section 7-51, for which a replacement certificate of birth has been created pursuant to this subsection, a copy of the replacement certificate of birth shall be provided. The department shall seal the original certificate of birth in accordance with the provisions of subsection (c) of section 19a-42.

(c) Immediately after a replacement certificate of birth has been prepared, the department shall transmit an exact copy of such certificate to the registrar of vital statistics of the town of birth and to any other registrar as the department deems appropriate. Such registrar shall proceed in accordance with the provisions of section 19a-42.

(P.A. 01-163, S. 28; P.A. 04-255, S. 28; P.A. 05-272, S. 1; P.A. 07-252, S. 50; P.A. 08-184, S. 1; P.A. 11-153, S. 1.)

History: P.A. 04-255 added provisions re filing of birth certificate with name of birth mother recorded, creation and contents of replacement certificate, process for copy of replacement certificate, sealing of original certificate and transmittal of replacement certificate to registrar, effective June 14, 2004; P.A. 05-272 deleted “contain the name of the birth mother, except by the order of a court of competent jurisdiction, and”; P.A. 07-252 revised deadline for creating replacement certificate to not later than 45 days after receipt of court order or 45 days after birth of child, whichever is later, effective July 12, 2007; P.A. 08-184 added provision re replacement certificate created if birth is subject to a gestational agreement; P.A. 11-153 inserted Subsec. (a), (b) and (c) designators, amended Subsec. (b) to replace former provision re when replacement certificate is created with Subdivs. (1) and (2) re replacement immediately upon receipt of court order or filing of original certificate and add exception re naming of intended parents in replacement certificate, and made technical and conforming changes throughout.



Section 7-49 - Failure to file birth certificate.

The secretary of any examining board of the healing arts mentioned under section 20-1 or the Department of Public Health, as the case may be, on ascertaining the fact that a person licensed to practice any of the healing arts or midwifery has failed to file a birth certificate as provided under section 7-48, shall immediately request the Commissioner of Public Health to suspend the license of such person, which suspension shall be in effect until such certificate has been filed. Any such person licensed to practice the healing arts or midwifery who engages in practice during the period of such suspension shall be subject to the penalties respectively provided for the practice of his or her profession without a license or certificate of registration.

(1949 Rev., S. 582; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 substituted commissioner and department of health services for commissioner and department of health, effective January 1, 1979; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 7-50 - Restrictions on content of birth certificates. Exceptions. Filing of acknowledgments or adjudications of paternity. Removal or changing of paternity information. Access to copies restricted.

(a) No certificate of birth shall contain any specific statement that the child was born in or out of wedlock or reference to illegitimacy of the child or to the marital status of the mother, except that information on whether the child was born in or out of wedlock and the marital status of the mother shall be recorded on a confidential portion of the certificate pursuant to section 7-48. Upon the completion of an acknowledgment of paternity at a hospital, concurrent with the hospital’s electronic transmission of birth data to the department, or at a town in the case of a home birth, concurrent with the registration of the birth data by the town, the acknowledgment shall be filed in the paternity registry maintained by the department, as required by section 19a-42a, and the name of the father of a child born out of wedlock shall be entered in or upon the birth certificate or birth record of such child. All properly completed post birth acknowledgments or certified adjudications of paternity received by the department shall be filed in the paternity registry maintained by the department, and the name of the father of the child born out of wedlock shall be entered in or upon the birth record or certificate of such child by the department, if there is no paternity already recorded on the birth certificate. If another father’s information is recorded on the certificate, the original father’s information shall not be removed except upon receipt by the department of a certified order by a court of competent jurisdiction in which there is a finding that the individual recorded on the birth certificate, specifically referenced by name, is not the child’s father, or a finding that a different individual than the one recorded, specifically referenced by name, is the child’s father. The name of the father on a birth certificate or birth record shall otherwise be removed or changed only upon the filing of a rescission in such registry, as provided in section 19a-42a. The Social Security number of the father of a child born out of wedlock may be entered in or upon the birth certificate or birth record of such child if such entry is done in accordance with 5 USC 552a note.

(b) The department shall restrict access to and issuance of certified copies of acknowledgments of paternity as provided in section 19a-42a.

(1949 Rev., S. 571; P.A. 79-434, S. 3; P.A. 80-483, S. 17, 186; P.A. 85-323; P.A. 94-51, S. 2, 3; May 25 Sp. Sess. P.A. 94-1, S. 44, 130; P.A. 96-180, S. 3, 166; June 18 Sp. Sess. P.A. 97-7, S. 4, 38; P.A. 01-163, S. 11; P.A. 04-255, S. 4; P.A. 08-66, S. 3; 08-184, S. 48.)

History: P.A. 79-434 deleted provision concerning filing putative father’s name on certificate and added provision requiring that in cases of court-determined paternity, father’s name and child’s surname be recorded; P.A. 80-483 made technical changes; P.A. 85-323 permitted the name of the father of a child born out of wedlock to be entered on the birth certificate or record of the child with the written consent of the father and mother; P.A. 94-51 added provision to permit the social security number of the father to be entered on the birth certificate or birth record; May 25 Sp. Sess. P.A. 94-1 made a technical change, effective June 21, 1994; P.A. 96-180 made a technical change, effective June 3, 1996; June 18 Sp. Sess. P.A. 97-7 provided exception that information on whether child was born in or out of wedlock and marital status of mother be recorded on confidential portion of certificate, required name of father to be entered on birth certificate upon filing voluntary acknowledgment or adjudication of paternity in registry of Department of Public Health, eliminated provision re consent of mother and father and provided that name of father on certificate may be removed or changed only upon filing of rescission in registry or upon order of court, effective July 1, 1997; P.A. 01-163 made technical changes, revised provisions re filing of acknowledgments or adjudications of paternity, added provisions re removal of original father’s information and deleted provision re order of court of competent jurisdiction for removing or changing father’s name; P.A. 04-255 added Subsec. (b) re restricted access to copies, designated existing provisions as Subsec. (a) and made technical changes therein; P.A. 08-66 amended Subsec. (a) by substituting “entry” for “disclosure” and inserting “section 7-48” re state authority for adding Social Security number of father of child born out of wedlock on birth certificate; P.A. 08-184 amended Subsec. (a) by deleting “section 7-48” re authority for adding Social Security number of father of child born out of wedlock on birth certificate.



Section 7-51 - Access to and examination and issuance of certified copies of birth and fetal death records or certificates restricted. Access to and disclosure of confidential information restricted.

(a) The department and registrars of vital statistics shall restrict access to and issuance of a certified copy of birth and fetal death records and certificates less than one hundred years old, to the following eligible parties: (1) The person whose birth is recorded, if such person is (A) over eighteen years of age, or (B) a certified homeless youth, as defined in section 7-36; (2) the person whose birth is recorded, if such person is a minor emancipated pursuant to sections 46b-150 to 46b-150e, inclusive; (3) such person’s children, grandchildren, spouse, parent, guardian or grandparent; (4) the chief executive officer of the municipality where the birth or fetal death occurred, or the chief executive officer’s authorized agent; (5) the local director of health for the town or city where the birth or fetal death occurred or where the mother was a resident at the time of the birth or fetal death, or the director’s authorized agent; (6) attorneys-at-law representing such person or such person’s parent, guardian, child or surviving spouse; (7) a conservator of the person appointed for such person; (8) members of genealogical societies incorporated or authorized by the Secretary of the State to do business or conduct affairs in this state; (9) agents of a state or federal agency as approved by the department; and (10) researchers approved by the department pursuant to section 19a-25. Except as provided in section 19a-42a, access to confidential files on paternity, adoption, gender change or gestational agreements, or information contained within such files, shall not be released to any party, including the eligible parties listed in this subsection, except upon an order of a court of competent jurisdiction.

(b) No person other than the eligible parties listed in subsection (a) of this section shall be entitled to examine or receive a copy of any birth or fetal death record or certificate, access the information contained therein, or disclose any matter contained therein, except upon written order of a court of competent jurisdiction. Nothing in this section shall be construed to permit disclosure to any person, including the eligible parties listed in subsection (a) of this section, of information contained in the “information for health and statistical use only” section or the “administrative purposes only” section of a birth certificate, unless specifically authorized by the department for statistical or research purposes. The Social Security number of the parent or parents listed on any birth certificate shall not be released to any party, except to those persons or entities authorized by state or federal law. Such confidential information, other than the excluded information set forth in this subsection, shall not be subject to subpoena or court order and shall not be admissible before any court or other tribunal.

(c) (1) The registrar of the town in which the birth or fetal death occurred or of the town in which the mother resided at the time of the birth or fetal death, or the department, may issue a certified copy of the certificate of birth or fetal death of any person born in this state which is kept in paper form in the custody of the registrar. Except as provided in subdivision (2) of this subsection, such certificate shall be issued upon the written request of an eligible party listed in subsection (a) of this section. Any registrar of vital statistics in this state with access, as authorized by the department, to the electronic vital records system of the department may issue a certified copy of the electronically filed certificate of birth or fetal death of any person born in this state upon the written request of an eligible party listed in subsection (a) of this section.

(2) In the case of a certified homeless youth, such certified homeless youth and the person who is certifying the certified homeless youth as homeless, as described in section 7-36, shall appear in person when the certified homeless youth is presenting the written request described in subdivision (1) of this subsection at (A) the office of the registrar of the town in which the certified homeless youth was born, (B) the office of the registrar of the town in which the mother of the certified homeless youth resided at the time of the birth, (C) if the birth certificate of the certified homeless youth has been electronically filed, any registrar of vital statistics in the state with access, as authorized by the department, to the electronic vital records system, or (D) the state vital records office of the department. The certified homeless youth shall present to the registrar or the department information sufficient to identify himself or herself as may be required by regulations adopted by the commissioner pursuant to section 7-41. The person who is certifying the certified homeless youth as homeless shall present to the registrar or the department information sufficient to identify himself or herself as meeting the certification requirements of section 7-36.

(d) The department and each registrar of vital statistics shall issue only certified copies of birth certificates or fetal death certificates for births or fetal deaths occurring less than one hundred years prior to the date of the request.

(1949 Rev., S. 572; 1971, P.A. 228, S. 2; 1972, P.A. 127, S. 4; P.A. 77-614, S. 323, 610; P.A. 89-217, S. 5, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-258, S. 2; June 18 Sp. Sess. P.A. 97-8, S. 37, 88; P.A. 01-163, S. 12; P.A. 08-66, S. 2; 08-184, S. 47; P.A. 11-242, S. 8; P.A. 13-142, S. 2.)

History: 1971 act provided that members of legally incorporated genealogical societies may have access to records; 1972 act changed age of majority from 21 to 18; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 89-217 added the local director of health to the list of persons who may be permitted to examine the birth certificate or birth record of any person; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-258 deleted “legally incorporated” and added “incorporated or authorized to do business or conduct affairs in this state, and allowed children, spouse and grandparent access to original birth certificate; June 18 Sp. Sess. P.A. 97-8 added phrase “or his authorized agent” after director of health, effective July 1, 1997; P.A. 01-163 deleted former provisions and added new Subdivs. (a) to (d) re restrictions on access to and examination and issuance of certified copies of birth and fetal death certificates, records and information; P.A. 08-66 amended Subsec. (b) by repositioning provision re Social Security numbers, adding Subdiv. (1) to (3) designators and providing that nothing in section shall be construed to permit disclosure of confidential information unless specifically authorized by state or federal law; P.A. 08-184 amended Subsec. (b) by deleting Subdiv. (1) to (3) designators, providing that nondisclosure provisions extend to “any person, including the eligible parties listed in subsection (a) of this section”, substituting “information for health and statistical use only” for “information for medical and health use only”, substituting “administrative purposes only” for “information for statistical purposes only”, deleting provision that permitted disclosure of race and ethnicity information of parents, adding provision re Social Security number of parents listed on birth certificate shall not be released to any party, except those persons authorized by state or federal law, and making technical changes; P.A. 11-242 amended Subsec. (a) by substituting “registrars of vital statistics” for “registrars of vital records”, deleting “title examiners” in Subdiv. (5), adding new Subdiv. (6) re conservator of the person and redesignating existing Subdivs. (6) to (8) as Subdivs. (7) to (9); P.A. 13-142 amended Subsec. (a) by designating existing provision re 18 years of age as Subpara. (A), adding Subpara. (B) re certified homeless youth and making a technical change in Subdiv. (1), adding new Subdiv. (2) re emancipated minor and redesignating existing Subdivs. (2) to (9) as Subdivs. (3) to (10), and amended Subsec. (c) by designating existing provisions as Subdiv. (1) and amending same by adding provision re exception in Subdiv. (2) and making a technical change and adding Subdiv. (2) re certified homeless youth.



Section 7-51a - Copies of vital records. Access to vital records by members of genealogical societies. Marriage and civil union licenses. Death certificates. Issuance of certified copies of electronically filed certificates.

(a) Any person eighteen years of age or older may purchase certified copies of marriage and death records, and certified copies of records of births or fetal deaths which are at least one hundred years old, in the custody of any registrar of vital statistics. The department may issue uncertified copies of death certificates for deaths occurring less than one hundred years ago, and uncertified copies of birth, marriage, death and fetal death certificates for births, marriages, deaths and fetal deaths that occurred at least one hundred years ago, to researchers approved by the department pursuant to section 19a-25, and to state and federal agencies approved by the department. During all normal business hours, members of genealogical societies incorporated or authorized by the Secretary of the State to do business or conduct affairs in this state shall (1) have full access to all vital records in the custody of any registrar of vital statistics, including certificates, ledgers, record books, card files, indexes and database printouts, except for those records containing Social Security numbers protected pursuant to 42 USC 405 (c)(2)(C), and confidential files on adoptions, gender change, gestational agreements and paternity, (2) be permitted to make notes from such records, (3) be permitted to purchase certified copies of such records, and (4) be permitted to incorporate statistics derived from such records in the publications of such genealogical societies. For all vital records containing Social Security numbers that are protected from disclosure pursuant to federal law, the Social Security numbers contained on such records shall be redacted from any certified copy of such records issued to a genealogist by a registrar of vital statistics.

(b) For marriage and civil union licenses, the Social Security numbers of the parties to the marriage or civil union shall be recorded in the “administrative purposes” section of the marriage or civil union license and the application for such license. All persons specified on the license, including the parties to the marriage or civil union, officiator and local registrar shall have access to the Social Security numbers specified on the marriage or civil union license and the application for such license for the purpose of processing the license. Only the parties to a marriage or civil union, or entities authorized by state or federal law, may receive a certified copy of a marriage or civil union license with the Social Security numbers included on the license. Any other individual, researcher or state or federal agency requesting a certified or uncertified copy of any marriage or civil union license in accordance with the provisions of this section shall be provided such copy with such Social Security numbers removed or redacted, or with the “administrative purposes” section omitted.

(c) For deaths occurring after December 31, 2001, the Social Security number, occupation, business or industry, race, Hispanic origin if applicable, and educational level of the deceased person, if known, shall be recorded in the “administrative purposes” section of the death certificate. All parties specified on the certificate, including the informant, licensed funeral director, licensed embalmer, conservator, surviving spouse, physician and town clerk, shall have access to the Social Security numbers of the decedent as well as other information contained in the “administrative purposes” section specified on the original death certificate for the purpose of processing the certificate. For any death occurring after July 1, 1997, only the surviving spouse, next of kin or state and federal agencies authorized by federal law may receive a certified copy of a death certificate with the decedent’s Social Security number or the complete “administrative purposes” section included on the certificate. Any researcher requesting a death certificate for a death occurring after July 1, 1997, may obtain the information included in the “administrative purposes” section of such certificate, except that the decedent’s Social Security number shall be redacted.

(d) The registrar of vital statistics of any town or city in this state that has access to an electronic vital records system, as authorized by the department, may use such system to issue certified copies of birth, death, fetal death or marriage certificates that are electronically filed in such system.

(P.A. 80-280; P.A. 96-258, S. 3; P.A. 00-92, S. 3; P.A. 01-163, S. 13; P.A. 08-66, S. 4; 08-184, S. 49.)

History: P.A. 96-258 revised section to provide any person 18 or older may purchase copies of marriage and death records and birth records at least 100 years old and permit full access to all vital records by members of genealogical society; and permit such members to take notes and purchase copies of such records, entirely replacing prior provisions; P.A. 00-92 authorized the purchase of certified copies; P.A. 01-163 designated existing provisions as Subsec. (a) and amended by adding provisions re fetal deaths, the issuance of uncertified copies of certificates, authorization by the Secretary of the State, confidential files on gender change, gestational agreements and paternity, and incorporation of statistics derived from vital records into genealogical society publications, and added new Subsecs. (b) to (d) re marriage licenses, death certificates and use of electronic vital records system; P.A. 08-66 amended Subsec. (a) by adding records containing Social Security numbers protected pursuant to 42 USC 405 (c)(2)(C) in Subdiv. (1) and adding provision re redaction of Social Security numbers on records issued to genealogist by registrar of vital statistics, amended Subsec. (b) by substituting “parties to the marriage or civil union” for “bride and groom” and “marriage or civil union license” for “marriage license”, by restricting access to licenses containing Social Security numbers to officiator and local registrar, and by specifying that only parties to marriage or civil union may receive certified copy of marriage or civil union license with Social Security numbers included on license, and amended Subsec. (c) by removing commissioner’s authority to allow other persons access to Social Security number of decedent, by allowing specified individuals access to “administrative purposes” section of original death certificate and by restructuring provisions re access to death certificate for death occurring after July 1, 1997; P.A. 08-184 amended Subsec. (b) by providing that entities authorized by state or federal law may receive certified copy of marriage or civil union license containing Social Security numbers on the license and amended Subsec. (c) by providing that state or federal agencies authorized by federal law may receive certified copy of death certificate containing decedent’s Social Security number and complete “administrative purposes” section.



Section 7-52 - Certification of birth registration.

(a) The registrar of vital statistics of the town in which the birth occurred, the registrar of vital statistics of the town in which the mother resided at the time of the birth or the department shall issue, upon the request of the person to whom the record of birth relates, if over sixteen years of age, or of a parent, guardian, spouse, child, if over eighteen years of age, grandparent or legal representative of such person, a certification of birth registration, which shall contain the name, sex, date of birth, place of birth and date of filing and registration of the certificate of birth of the person to whom it relates, and any other identifying information prescribed by the commissioner.

(b) The registrar of vital statistics of any town or city in this state that has access to an electronic vital records system, as authorized by the department, may use such system to issue, in accordance with the provisions of subsection (a) of this section, a certification of birth registration for such births that are electronically filed in such system.

(1949 Rev., S. 573; P.A. 77-614, S. 323, 610; P.A. 81-138; P.A. 90-67, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 14.)

History: P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 81-138 specified persons who are allowed access to birth registration records upon request, replacing “any person”; P.A. 90-67 added provision authorizing registrar of town in which mother resided at time of birth to issue certification of birth registration and inserted Subdiv. indicators; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 designated existing provisions as Subsec. (a) and amended by making technical changes and adding provisions re request of a guardian, child over 18 years of age or grandparent and re the inclusion of date of registration and any other identifying information prescribed by the commissioner, and added new Subsec. (b) re use of electronic vital records system.

See Sec. 7-74 re fee for certification of birth registration.



Section 7-53 - Birth certificates of adopted persons born in this state.

Upon receipt of the record of adoption referred to in subsection (e) of section 45a-745 or of other evidence satisfactory to the department that a person born in this state has been adopted, the department shall prepare a new birth certificate of such adopted person, except that no new certificate of birth shall be prepared if the court decreeing the adoption, the adoptive parents or the adopted person, if over fourteen years of age, so requests. Such new birth certificate shall include all the information required to be set forth in a certificate of birth of this state as of the date of birth, except that the adopting parents shall be named as the parents instead of the genetic parents and, when a certified copy of the birth of such person is requested by an authorized person, a copy of the new certificate of birth as prepared by the department shall be provided. Any person seeking to examine or obtain a copy of the original record or certificate of birth shall first obtain a written order signed by the judge of the probate court for the district in which the adopted person was adopted or born in accordance with section 45a-753, or a written order of the Probate Court in accordance with the provisions of section 45a-752, stating that the court is of the opinion that the examination of the birth record of the adopted person by the adopting parents or the adopted person, if over eighteen years of age, or by the person wishing to examine the same or that the issuance of a copy of such birth certificate to the adopting parents or the adopted person, if over eighteen years of age, or to the person applying therefor will not be detrimental to the public interest or to the welfare of the adopted person or to the welfare of the genetic or adoptive parent or parents. Upon receipt of such court order, the registrar of vital statistics of any town in which the birth of such person was recorded, or the department, may issue the certified copy of the original certificate of birth on file, marked with a notation by the issuer that such original certificate of birth has been superseded by a replacement certificate of birth as on file, or may permit the examination of such record. Immediately after a new certificate of birth has been prepared, an exact copy of such certificate, together with a written notice of the evidence of adoption, shall be transmitted by the department to the registrar of vital statistics of each town in this state in which the birth of the adopted person is recorded. The new birth certificate, the original certificate of birth on file and the evidence of adoption shall be filed and indexed, under such regulations as the commissioner adopts, in accordance with chapter 54, to carry out the provisions of this section and to prevent access to the records of birth and adoption and the information therein contained without due cause, except as provided in this section. Any person, except such parents or adopted person, who discloses any information contained in such records, except as provided in this section, shall be fined not more than five hundred dollars or imprisoned not more than six months, or both. Whenever a certified copy of an adoption decree from a court of a foreign country, having jurisdiction of the adopted person, is filed with the department under the provisions of this section, such decree, when written in a language other than English, shall be accompanied by an English translation, which shall be subscribed and sworn to as a true translation by an American consulate officer stationed in such foreign country.

(1949 Rev., S. 580; 1957, P.A. 298, S. 2; 1961, P.A. 319; 1972, P.A. 127, S. 5; P.A. 75-170, S. 1; P.A. 77-246, S. 17; 77-604, S. 63, 84; 77-614, S. 323, 610; P.A. 88-364, S. 73, 123; P.A. 93-381, S. 9, 39; P.A. 94-26; P.A. 95-257, S. 12, 21, 58; P.A. 96-202, S. 3; P.A. 01-163, S. 15; P.A. 03-19, S. 17.)

History: 1961 act authorized department to accept evidence satisfactory to it of fact of adoption, provided for adopted person or adopting parents to give written authorization for certification or examination of original record, provided for sending a copy of the new certificate rather than notice to other municipalities and required that copy of adoption decree in foreign language be accompanied by English translation; 1972 act changed age of majority from 21 to 18; P.A. 75-170 deleted provision which allowed adopted person or adopting parents access to birth certificate upon written request; P.A. 77-246 substituted “genetic parents” for “natural parents” and “adoptive” for “adopting” and allowed release of certificate on order of adoption records review board or of any court; P.A. 77-604 replaced release upon order of any court with release in accordance with Sec. 8 of P.A 77-246 (Sec. 45-68k); P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 88-364 substituted order of the probate court for order of the adoption records review board; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-26 added provision requiring that copy of original birth certificate be noted that it has been superseded by a new certificate; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-202 made technical change; P.A. 01-163 made technical changes, added provision re requests for no new certificate of birth and revised provisions re issuance of certified copy and examination of record, requiring probate court order to examine or obtain a copy of the original record or certificate of birth; P.A. 03-19 made technical changes, effective May 12, 2003.

See Sec. 19a-41 re regulations specifying methods of reporting, recording, issuing, maintaining, indexing, correcting and amending vital records and statistics.



Section 7-54 - Certification of birth registration or certificate of foreign birth for person born outside of the country and adopted by a state resident. Application and decree re change of biological age and date of birth.

(a) The department shall prepare a certification of birth registration or a certificate of foreign birth for any person born outside of the country and adopted by a resident of this state, provided (1) an authenticated and exemplified copy of the order of adoption of the court of the district in which the adoption proceedings were had, or such other evidence as is considered satisfactory by the probate court for the district in which such person resides, is filed with such probate court, and (2) such probate court notifies the department that such copy or satisfactory evidence has been so filed. Such certification of birth registration shall contain only the adopted name, sex, date of birth, place of birth and date of preparation of such certification of birth registration by the department. Such certificate of foreign birth shall contain the adopted name, sex, date of birth, place of birth, legal name of adoptive parent or parents and date of preparation of such certificate of foreign birth. No certification of birth registration or certificate of foreign birth shall be prepared by the department unless upon specific written request of the person to whom the certification of birth registration relates, if over sixteen years of age, or of the adopting parent or parents or the probate court for the district in which the adoption proceedings were had. When the department has prepared such certificate of birth registration or certificate of foreign birth, copies thereof shall be issued by the department in accordance with the provisions of subsection (a) of section 7-52.

(b) The adoptive parent or parents of an adopted person born outside of the country and adopted by a resident of this state, or such adopted person if eighteen years of age or older, may apply to the probate court for the district in which the adopted person resides for a determination of the biological age and date of birth of the adopted person. The probate court shall hold a hearing on the application and receive medical and other evidence relevant to the issue of biological age and date of birth of the adopted person. After such hearing, the probate court may issue a decree to establish the biological age and date of birth of the adopted person. If the biological age and date of birth established in the decree is different from the biological age and date of birth in the certification of birth registration or a certificate of foreign birth, the probate court shall provide a certified copy of the decree to the department. Any certification of birth registration or certificate of foreign birth issued by the department pursuant to subsection (a) of this section after the date the department receives such decree shall reflect the date of birth in such decree.

(1949 Rev., S. 574; 1972, P.A. 127, S. 6; P.A. 75-170, S. 2; P.A. 77-614, S. 323, 610; P.A. 81-190; P.A. 85-326; P.A. 87-148, S. 1, 2; P.A. 89-98; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 16; P.A. 03-247, S. 2; P.A. 07-115, S. 1.)

History: 1972 act changed age of majority from 21 to 18 years; P.A. 75-170 required certification upon request of court of probate in district where adoption proceedings took place; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 81-190 allowed the department of health services to prepare a certification of birth registration for any person born outside the country and adopted in this state for whom the country of birth will not furnish a substituted birth certificate; P.A. 85-326 made issuance of certification of birth registration mandatory rather than optional and deleted provision re substituted birth certificate from state or country of birth; P.A. 87-148 added provisions re adoptions in other states, substituted “authenticated and exemplified” for “certified” and substituted “probate court” for “department of health services” re repository for evidence; P.A. 89-98 removed language which limited the requirement for preparation of birth certificates to persons who were adopted in Connecticut or in another state by residents of Connecticut; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 changed required minimum age of requesting person to whom certification of birth registration relates from 18 to 16 and made technical changes; P.A. 03-247 amended section to add provisions re preparation of certificate of foreign birth for any person born outside of the country and adopted by residents of the state, to require that certificate contain adopted name, sex, date of birth, place of birth, legal name of adoptive parents and date of preparation of such certificate, to eliminate requirement for certification of birth registration for persons born outside of the state and adopted by residents of the state, to change reference to Sec. 7-52 to Sec. 7-52(a), and to make a technical change; P.A. 07-115 designated existing provisions as Subsec. (a), inserted Subdiv. designators (1) and (2) and made technical changes therein, and added Subsec. (b) re application to probate court and decree by the court re establishment of biological age and date of birth and reflection thereof in subsequently issued registrations or certificates.



Section 7-55 - Certification of birth to have force and effect of original.

Any certification of birth, when properly certified by the registrar of the town in which the birth occurred or of the town in which the mother resided at the time of the birth or the Department of Public Health, shall be prima facie evidence of the facts therein stated in all courts and places and in all actions, proceedings or applications, judicial, administrative or otherwise, and such certification of birth shall have the same force and effect, wherever offered, with respect to the facts therein stated as an original certificate of birth.

(1949 Rev., S. 575; P.A. 77-614, S. 323, 610; P.A. 90-67, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 90-67 applied provisions of section to certification of birth certified by registrar of town in which birth occurred or town in which mother resided at time of birth; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 7-56 - Issuance of certified copies of birth certificates.

Section 7-56 is repealed, effective October 1, 2001.

(1949 Rev., S. 576; 1972, P.A. 127, S. 7; P.A. 77-614, S. 323, 610; P.A. 90-67, S. 5; P.A. 91-24, S. 2, 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 36.)



Section 7-57 - Delayed registration of births.

(a) Any adult or the parent or legal guardian of any minor who is one year of age or older, for whose birth no certificate is on file, may request a delayed registration of birth by submitting to the department his or her affidavit and the affidavits of two other persons having first hand knowledge of the facts relating to such birth, made under oath and in the manner and form prescribed by the commissioner. An adult, parent or legal guardian requesting a delayed registration of birth shall also submit to the department documentary evidence of the name, date and place of birth of the person for whom a delayed registration of birth is requested. Such documentary evidence shall be sufficient to enable the department to determine that the birth did, in fact, occur on the date and at the place alleged by the adult, parent or legal guardian making the request. If the department determines that the evidence submitted is sufficient to determine the facts of the birth, the department shall prepare a birth certificate based upon the information contained in the affidavits and other documentary evidence submitted to the department. The department shall transmit a copy of such certificate to the registrar of the town where the birth occurred and to the registrar of the town where the mother resided at the time of birth.

(b) If the department denies the request for a delayed registration of birth, such adult, parent or legal guardian may petition the court of probate for the district where such birth occurred for an order requiring the department to prepare a certificate of birth of such adult or such minor. The petitioner shall include with the petition the affidavits and other documentary evidence submitted to the department in accordance with subsection (a) of this section. Such court shall schedule a hearing and cause notice of the hearing to be given to the following persons: (1) The petitioner; (2) if the delayed registration of birth is sought for a minor, (A) the parent or legal guardian of the minor, and (B) if the minor is twelve years of age or older, the minor; (3) the commissioner; and (4) any such other person as the court may determine has an interest in the hearing. The commissioner or the commissioner’s authorized representative may appear and testify at such hearing. The petitioner shall have the burden of proving the facts of the birth. If the court finds by a preponderance of the evidence that the birth occurred on the date and at the place alleged by the petitioner, the court shall issue an order containing the person’s name, sex, date of birth, place of birth and any other identifying information as the court deems appropriate and directing the department to issue a delayed birth certificate. Upon receipt of a certified copy of any such order, the department shall prepare a birth certificate based on the facts set forth in the court’s order and transmit a copy of the certificate to the registrar of the town where the birth occurred and to the registrar of the town where the mother resided at the time of birth.

(c) In any proceeding under subsection (b) of this section, the court, on the motion of any party or on the court’s own motion, may order genetic tests, which shall mean deoxyribonucleic acid tests, to be performed by a hospital, accredited laboratory, qualified physician or other qualified person designated by the court to determine parentage. The petitioner shall be responsible for the cost of any genetic test required by the court, except the department shall pay such cost for any petitioner who is found by the court to be indigent. If the results of such test indicate a ninety-nine per cent or greater probability that a person is the mother or father of the adult or minor for whom a delayed registration of birth is sought, the results shall constitute a rebuttable presumption that the person is, in fact, the mother or father of the adult or minor for whom a delayed registration of birth is sought.

(d) Birth certificates registered one year or more after the date of birth shall be marked “delayed” and indicate (1) the date of the delayed registration, (2) the person’s name, sex, date of birth, place of birth and any other identifying information prescribed by the commissioner, as such facts of the birth have been determined based upon the evidence presented to the department or stated in a court order, as the case may be, and (3) when the facts of the birth are determined by court order, a statement that the birth is registered pursuant to court order.

(1949 Rev., S. 578; P.A. 79-434, S. 4; June Sp. Sess. P.A. 91-14, S. 2, 30; P.A. 01-163, S. 17; P.A. 12-163, S. 1.)

History: P.A. 79-434 added provision concerning delayed registration of births; June Sp. Sess. P.A. 91-14 deleted internal reference to Sec. 7-75 to reflect repeal of section by said public act; P.A. 01-163 added provision re filing copy of certificate with the department; P.A. 12-163 designated existing provisions as Subsecs. (a), (b) and (d) and amended same to substantially revise provisions re process to obtain a delayed registration of birth, and added Subsec. (c) re genetic tests.



Section 7-58 - Record of birth of child born outside United States.

Any American citizen who becomes the parent of a child or children born outside the United States, and who was a resident of this state at the time of leaving the United States, may file, with the town clerk of the town in which the parents reside or resided, a certified copy of the record of birth of such child or children issued to the parents by an official authorized to issue such records of birth at the place of birth. When such certified copy has been filed, copies of such record of birth may be issued by such town clerk in the manner prescribed by law.

(1953, S. 233d; P.A. 01-163, S. 18.)

History: P.A. 01-163 deleted provisions re serving with the armed forces or in the employ of the United States government and added provisions re being a resident of this state at the time of leaving the United States.



Section 7-59 - Report of foundling.

(a) The executive authority of any agency or institution, upon accepting the temporary custody of any foundling, shall, not later than ten days after the date of such acceptance, report to the registrar of vital statistics of the town or city where such foundling was found or voluntarily surrendered, in a format prescribed by the department, as follows: The date and place of finding where voluntarily surrendered, the sex, the race, the approximate age, the name and address of such agency or institution and the name given to the child. Except for an infant voluntarily surrendered pursuant to the provisions of section 17a-58, if a child for whom a report of foundling has been registered is later identified and a certificate of birth is found or obtained, the certificate of birth shall be substituted and the report of foundling shall be sealed and filed in a confidential file, and such seal may be broken and the record inspected only upon order of a court of competent jurisdiction. The certificate prescribed by this section shall include such additional information as the department requires.

(b) For any infant surrendered pursuant to the provisions of section 17a-58, the hospital shall prepare a report of foundling as described in subsection (a) of this section. If a certificate of birth has already been filed in the state birth registry pursuant to the requirements of section 7-48, the report of foundling shall substitute for the original certificate of birth which shall be sealed and filed in a confidential file at the Department of Public Health. The original certificate of birth shall not be released except upon order of a court of competent jurisdiction.

(1949 Rev., S. 579; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 19; P.A. 11-242, S. 5.)

History: P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 changed provision re forms supplied to format prescribed by the department, changed “color” to “race” and made technical changes; P.A. 11-242 designated existing provisions as Subsec. (a) and amended same to add reporting requirement re location where foundling was voluntarily surrendered and make technical changes, and added Subsec. (b) re hospital’s responsibility to prepare report of foundling for any infant surrendered pursuant to Sec. 17a-58.



Section 7-60 - Fetal death certificates.

(a) Each case of fetal death shall be registered and a fetal death certificate shall be filed with the registrar of vital statistics in the manner required by sections 7-48, 7-51 and 7-52 with respect to the filing, content and issuance of birth certificates. A fetus born after a period of gestation of not less than twenty weeks in which there is no attempt at respiration, no action of heart and no movement of voluntary muscle, shall be recorded as a fetal death. A fetal death certificate shall be signed by a physician or, when no physician was in attendance, by the nurse-midwife in attendance at the birth, the Chief Medical Examiner, Deputy Chief Medical Examiner, an associate medical examiner or an authorized assistant medical examiner.

(b) Such certificate shall include, on a confidential portion of the certificate, any additional information required by the department, provided the information obtained under this section shall be used only for medical and health purposes.

(1949 Rev., S. 581; 1951, 1953, S. 232d; 1969, P.A. 699, S. 19; P.A. 77-614, S. 323, 610; P.A. 79-47, S. 1; 79-434, S. 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 20; P.A. 03-19, S. 18; P.A. 07-79, S. 2; P.A. 12-197, S. 1.)

History: 1969 act specified chief, deputy and authorized assistant medical examiners as signers of certificate replacing former reference simply to “medical examiner”; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 79-47 replaced deputy medical examiner with deputy chief medical examiner and included associate medical examiner as authorized signer; P.A. 79-434 divided section into Subsecs. and added requirement that additional information be used only for medical and health purposes and is not to be placed in permanent official records; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 amended Subsec. (a) by adding reference to Secs. 7-50, 7-51 and 7-52 re content and issuance of birth certificates and amended Subsec. (b) by adding provision re confidential portion of certificate, deleting provision re information shall not be incorporated into permanent records of department and making a technical change; P.A. 03-19 made a technical change in Subsec. (a), effective May 12, 2003; P.A. 07-79 amended Subsec. (a) to allow nurse-midwife in attendance at a birth in which a physician is not present to sign the fetal death certificate for a fetus born dead; P.A. 12-197 amended Subsec. (a) by deleting reference to Sec. 7-50.



Section 7-61 - Birth and fetal death certificates to state whether blood test has been made.

In reporting each birth and fetal death, physicians and others permitted to attend pregnancy cases and required to report births and fetal deaths shall state on the birth certificate or fetal death certificate, as the case may be, whether a blood test for syphilis has been made during such pregnancy upon a specimen of blood taken from the woman who bore the child for which a birth or fetal death certificate is filed and, if made, the date when such test was made, and, if not made, the reason why such test was not made. In no event shall the birth certificate state the result of the test.

(1949 Rev., S. 3837; 1953, S. 2049d.)



Section 7-62 - Death certificates.

Section 7-62 is repealed.

(1949 Rev., S. 583–585; 1949, S. 234d; 1957, P.A. 163, S. 10; 1963, P.A. 107; 1967, P.A. 54; 1969, P.A. 442, S. 1; 699, S. 20; P.A. 73-178; P.A. 77-614, S. 323, 610; P.A. 79-47, S. 2; 79-434, S. 20.)



Section 7-62a - Illegal issuance of certificates.

No person other than a registrar of vital statistics or the commissioner shall issue or cause to be issued any certificate or document which is, or purports to be, an original or certified copy of a certificate of birth, death, fetal death or marriage. No person other than such registrar or the commissioner shall certify or purport to certify as a true copy any certificate of birth, death, fetal death or marriage. No person other than a registrar of vital statistics or the commissioner shall issue or cause to be issued an uncertified copy of a certificate of birth, death, fetal death or marriage, in accordance with the provisions of subsection (a) of section 7-51a. Any person who violates this section shall be fined not more than one hundred fifty dollars or imprisoned not more than one year, or both.

(1963, P.A. 285; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 21.)

History: P.A. 77-614 substituted commissioner of health services for commissioner of health, effective January 1, 1979; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor’s note: The Revisors editorially changed the reference to “one hundred and fifty dollars” to “one hundred fifty dollars” for consistency with customary usage); P.A. 01-163 made technical changes and added provision re issuance of uncertified copy of vital record certificate.



Section 7-62b - Death certificates; filing and registration; responsibilities of funeral directors and licensed embalmers; medical certification; burial of person who died from communicable disease; “presumptive” death certificates; regulations.

(a) A death certificate for each death which occurs in this state shall be completed in its entirety and filed with the registrar of vital statistics in the town in which the death occurred not later than five business days after death if filing a paper certificate and not later than three calendar days after death if filing through an electronic death registry system, in order to obtain a burial permit prior to final disposition. The death certificate shall be registered if properly filed. If the place of death is unknown but the body is found in this state, the death certificate shall be completed and filed in accordance with this section, provided the place where the body is found shall be shown as the place of death.

(b) The funeral director or embalmer licensed by the department, or the funeral director or embalmer licensed in another state and complying with the terms of a reciprocal agreement on file with the department, in charge of the burial of the deceased person shall complete the death certificate on a form provided by the department. Said certificate shall be filed by a licensed embalmer or such embalmer’s designee or a funeral director or such director’s designee, in accordance with the provisions of this section, except when inquiry is required by the Chief Medical Examiner’s Office, in which case the death certificate shall be filed in accordance with section 19a-409. The Social Security number of the deceased person shall be recorded on such certificate. Such licensed funeral director or licensed embalmer shall obtain the personal data from the next of kin or the best qualified person or source available and shall obtain a medical certification from the person responsible therefor, in accordance with the provisions of this section. Only a licensed embalmer may assume charge of the burial of a deceased person who had a communicable disease, as designated in the Public Health Code, at the time of death and such licensed embalmer shall file an affidavit, on a form provided by the department, signed and sworn to by such licensed embalmer stating that the body has been disinfected in accordance with the Public Health Code.

(c) The medical certification portion of the death certificate shall be completed, signed and returned to the licensed funeral director or licensed embalmer no later than twenty-four hours after death by the physician or advanced practice registered nurse in charge of the patient’s care for the illness or condition which resulted in death, or upon the death of an infant delivered by a nurse-midwife, by such nurse-midwife, as provided in section 20-86b. In the absence of such physician or advanced practice registered nurse, or with the physician’s or advanced practice registered nurse’s approval, the medical certification may be completed and signed by an associate physician, an advanced practice registered nurse, a physician assistant as provided in subsection (d) of section 20-12d, a registered nurse as provided in section 20-101a, the chief medical officer of the institution in which death occurred, or by the pathologist who performed an autopsy upon the decedent. No physician, advanced practice registered nurse, physician assistant, registered nurse, nurse-midwife, chief medical officer or pathologist shall sign and return the medical certification unless such physician, advanced practice registered nurse, physician assistant, registered nurse, nurse-midwife, chief medical officer or pathologist has personally viewed and examined the body of the person to whom the medical certification relates and is satisfied that at the time of the examination such person was in fact dead, except in the event a medical certification is completed by a physician, advanced practice registered nurse, physician assistant, registered nurse, nurse-midwife, chief medical officer or pathologist other than the one who made the determination and pronouncement of death, an additional viewing and examination of the body shall not be required. If a physician, advanced practice registered nurse, physician assistant, registered nurse, nurse-midwife, chief medical officer or pathologist refuses or otherwise fails to complete, sign and return the medical portion of the death certificate to the licensed funeral director or licensed embalmer within twenty-four hours after death, such licensed funeral director or embalmer may notify the Commissioner of Public Health of such refusal. The commissioner may, upon receipt of notification and investigation, assess a civil penalty against such physician, advanced practice registered nurse, physician assistant, registered nurse, chief medical officer or pathologist not to exceed two hundred fifty dollars. The medical certification shall state the cause of death, defined so that such death may be classified under the international list of causes of death, the duration of disease if known and such additional information as the Department of Public Health requires. The department shall give due consideration to national uniformity in vital statistics in prescribing the form and content of such information.

(d) If the cause of death cannot be determined within twenty-four hours after death and inquiry is not required by the Chief Medical Examiner, the medical certification may be completed in such manner as may be provided by regulation, adopted by the Commissioner of Public Health in accordance with chapter 54. The attending physician or advanced practice registered nurse shall give the licensed funeral director or licensed embalmer notice of the reason for the delay and final disposition of the body shall not be made until a signed medical certification is obtained from the attending physician or advanced practice registered nurse.

(e) When a death is presumed to have occurred within this state but the body cannot be located, a death certificate may be prepared by the Chief Medical Examiner upon receipt of an order of a court of competent jurisdiction, which shall include the finding of facts required to complete the death certificate. Such death certificate shall be filed with the Department of Public Health and marked “presumptive” and shall show on its face the date of filing and shall identify the court and the date of decree.

(f) The Commissioner of Public Health may by regulation, adopted in accordance with chapter 54, provide for the extension of time periods prescribed for the filing of death certificates in cases where compliance therewith would result in undue hardship.

(P.A. 79-434, S. 6; P.A. 83-299, S. 1, 2; P.A. 92-10; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-7, S. 5, 38; P.A. 01-163, S. 22; P.A. 04-221, S. 29; 04-255, S. 5; P.A. 12-36, S. 1.)

History: P.A. 83-299 amended Subsec. (c) to allow the commissioner of health services, upon notification from a funeral director or embalmer, to assess a civil penalty against a physician who fails to complete the medical portion of the death certificate within 24 hours after death; P.A. 92-10 amended Subsec. (c) by adding an exception for pronouncement of death by a registered nurse; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (b) by requiring Social Security number of deceased person to be recorded on death certificate, effective July 1, 1997; P.A. 01-163 amended Subsec. (b) by making technical changes and adding provision re funeral directors or embalmers licensed in another state and complying with reciprocal agreement filed with the department; P.A. 04-221 amended Subsec. (c) by allowing advanced practice registered nurses or nurse-midwifes and, under certain circumstances, physician assistants or registered nurses to complete medical certification, and making conforming and technical changes; P.A. 04-255 amended Subsec. (a) to require death certificate to be completed in its entirety and add deadlines for filing, amended Subsec. (b) to specify that the certificate shall be filed by embalmer, funeral director or designee, change requirements applicable when person died of communicable disease to apply when person had such disease at time of death and change certificate of disinfection to affidavit on department form, amended Subsec. (c) to allow advanced practice registered nurse to complete, sign and return medical certification and allow advanced practice registered nurse, physician assistant or registered nurse to complete and sign such certification under certain circumstances, and made conforming changes throughout; P.A. 12-36 amended Subsec. (a) by adding references to business days and calendar days and by making technical changes.

See Sec. 20-101a re pronouncement of death by a registered nurse.



Section 7-62c - Filing and registration of death certificate when death not recorded in accordance with Sec. 7-62b; “delayed” death certificates.

(a) When a death occurring in this state has not been recorded in accordance with section 7-62b, a death certificate may be filed in accordance with regulations adopted pursuant to chapter 54 by the Commissioner of Public Health. Such death certificate shall be registered subject to the evidentiary requirements prescribed by such regulations to substantiate the alleged facts of death.

(b) Death certificates registered one year or more after the date of death shall be marked “Delayed” and shall show on their face the date of the delayed registration.

(P.A. 79-434, S. 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 7-63 - Notice of deaths at the Connecticut Juvenile Training School.

When any child committed to the Connecticut Juvenile Training School dies, the superintendent shall cause immediate notice thereof to be sent by mail to the registrar of vital statistics of the town from which such child was so committed.

(1949 Rev., S. 586; P.A. 99-26, S. 15, 39; P.A. 04-152, S. 2.)

History: P.A. 99-26 deleted obsolete reference to the Connecticut School for Boys and replaced “Long Lane School” with “the Connecticut Juvenile Training School”, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 04-152 replaced references to “boy or girl” with references to “child”, effective May 21, 2004.



Section 7-64 - Disposal of bodies.

The body of each person who dies in this state shall be buried, removed or cremated within a reasonable time after death. The person to whom the custody and control of the remains of any deceased person are granted by law shall see that the certificate of death required by law has been completed and filed in accordance with section 7-62b prior to final disposition of the body. An authorization for final disposition issued under the law of another state which accompanies a dead body or fetus brought into this state shall be authority for final disposition of the body or fetus in this state. The final disposition of a cremated body shall be recorded as the crematory. The provisions of this section shall not in any way impair the authority of directors of health in cases of death resulting from communicable diseases, nor conflict with any statutes regulating the delivery of bodies to any medical school, nor prevent the placing of any body temporarily in the receiving vault of any cemetery. The placing of any body in a family vault or tomb within any cemetery shall be deemed a burial under the provisions of this section. Any person who violates any provision of this section shall be guilty of a class D felony.

(1949 Rev., S. 590; P.A. 79-434, S. 8; P.A. 04-255, S. 6; P.A. 13-258, S. 34.)

History: P.A. 79-434 made it clear that death certificate must be filed before disposition of body and added provision concerning dispositions of bodies brought in from other states; P.A. 04-255 added specification that final disposition of a cremated body be recorded as the crematory; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.



Section 7-65 - Removal, transit and burial permit. Subregistrars.

(a) The embalmer or funeral director licensed by the department, or licensed in a state having a reciprocal agreement on file with the department and complying with the terms of such agreement, who assumes custody of a dead body shall obtain a removal, transit and burial permit from the registrar of the town in which the death occurred or the town in which the embalmer or funeral director maintains a place of business not later than five calendar days after death, and prior to final disposition or removal of the body from the state. The embalmer or funeral director who assumes custody and control of the body and obtains a removal, transit and burial permit from the registrar of the town in which the embalmer or funeral director maintains a place of business shall be obligated to file the death certificate, in accordance with the provisions of section 7-62b, in person, through an electronic registry system or by certified mail, return receipt requested. The removal, transit and burial permit shall specify the place of burial or other place of interment and state that the death certificate and any other certificate required by law have been returned and recorded.

(b) A local registrar shall appoint not less than two suitable persons as subregistrars, who shall be authorized to issue removal, transit and burial permits and cremation permits for any death that occurs in such registrar’s town, during the hours in which the office of the registrar of vital records is closed. The appointment of subregistrars shall be made in writing, with the approval of the selectmen of such town, and shall be made with reference to locality, to best accommodate the inhabitants of the town. Such subregistrars shall be sworn, and their term of office shall not extend beyond the term of office of the appointing registrar. The names of such subregistrars shall be reported to the Department of Public Health. The Chief Medical Examiner, Deputy Chief Medical Examiner and associate medical examiners shall be considered subregistrars of any town in which death occurs for the sole purpose of issuing removal, transit and burial permits.

(c) A subregistrar shall issue a removal, transit and burial permit upon receipt of a completed death certificate as provided in section 7-62b. A subregistrar shall forward any such certificate upon which a removal, transit and burial permit is issued to the registrar of the town where the death occurred, not later than seven days after receiving such certificate.

(d) The fee for such removal, transit and burial permit shall be paid to the town issuing the removal, transit and burial permit.

(1949 Rev., S. 587; 1961, P.A. 315; 1971, P.A. 27; P.A. 73-26; P.A. 77-614, S. 323, 610; P.A. 79-47, S. 3; 79-434, S. 9; P.A. 93-381, S. 9, 39; P.A. 95-184, S. 3; 95-257, S. 12, 21, 58; P.A. 04-255, S. 7; P.A. 07-104, S. 1; P.A. 09-232, S. 8.)

History: 1961 act provided for appointment of additional subregistrars to accommodate governmental institutions; 1971 act deleted provision limiting subregistrars to two and provision, made obsolete thereby, for special appointments exceeding the limit; P.A. 73-26 added provisions concerning consideration of chief medical examiner as subregistrar and payment of burial and removal permits; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 79-47 provided for consideration of deputy chief medical examiner and associate medical examiners as subregistrars; P.A. 79-434 replaced specific reference to funeral director’s certificate with “any other certificate”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-184 required burial permit specification to be by section, lot, grave or other place of interment; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-255 replaced provision requiring burial permit with provision specifying that embalmer or funeral director shall obtain a burial transit removal permit and made conforming changes; P.A. 07-104 substituted “removal, transit and burial permit” for “burial transit removal permit” and made embalmer or funeral director assuming custody and control of body and obtaining such permit from registrar of town in which the embalmer or funeral director maintains a place of business responsible for filing death certificate in person, electronically or by mail, effective July 1, 2007; P.A. 09-232 divided existing provisions into Subsecs. (a), (b) and (d), made a technical change in Subsec. (a), amended Subsec. (b) by requiring local registrar to appoint not less than 2 persons as subregistrars, by authorizing subregistrars to issue cremation permits and by making conforming and technical changes, and added new Subsec. (c) re duties of subregistrars.

See Secs. 19a-323 and 19a-324 re procedure for issuance of cremation certificates.



Section 7-65a - Multiple interment in common hospital-supplied container.

Multiple interment within a common hospital-supplied container shall be permitted only for fetal remains. If a death certificate is issued, such multiple interment shall be prohibited. Signed copies of the appropriate hospital consent forms for the disposition of remains and the permits required by law shall accompany any such container.

(P.A. 93-279, S. 19.)



Section 7-66 - Duties of sextons. Sextons’ reports. Penalty.

(a) The sexton of a cemetery shall specify on the removal, transit and burial permit the place of burial, by section, lot or grave, or other place of interment. If the removal, transit and burial permit is recorded in an electronic death registry system, the sexton shall enter the place of burial in such system not later than three days after the date of the burial. For any removal, transit and burial permit in a paper format, the sexton shall forward such completed and signed removal, transit and burial permit to the registrar of the town where the body is buried, and send a copy of such removal, transit and burial permit to the registrar of the town where death occurred. For any disinterment of a body, the sexton who is in charge of reinterring such body shall: (1) Complete a disinterment permit as required pursuant to section 7-67 specifying the place of reinterment by section, lot or grave, or other place of interment; (2) return a completed disinterment permit to the registrar of the town where the body is buried; and (3) send a copy of such disinterment permit to the registrar of the town where the death occurred. Any removal, burial and transit permit and disinterment permit in a paper format shall be forwarded to the proper registrar by the first week of the month following interment or disinterment.

(b) For a body that is placed temporarily in a receiving vault of any cemetery and subsequently buried in the same cemetery, no additional removal, burial and transit permit shall be required. In each case herein provided for, the sexton of such cemetery shall endorse upon the removal, transit and burial permit the date when the body was placed in the temporary receiving vault, and the date when and the place where such body was subsequently buried. If such subsequent burial is to be in any cemetery other than the cemetery where the body was temporarily deposited or if the body is to be cremated, the sexton shall return the original burial permit to the registrar of the town where death occurred, who shall thereupon issue another removal, burial and transit, or cremation permit if necessary.

(c) Each sexton having charge of any burial place shall report all interments, disinterments and removals made by such sexton to the registrar of the town where the cemetery is located. If the death is recorded in an electronic death registry system, a sexton shall fulfill the requirements of this subsection by completing the removal, transit and burial permit in such registry system. For any removal, transit and burial permit in a paper format, the sexton shall forward to the registrar of the town where the cemetery is located a monthly list of all interments, disinterments and removals of bodies in temporary receiving vaults. Such list shall be due during the first week of the month following the month in which the sexton completed the interments, disinterments and removals of bodies in temporary receiving vaults.

(d) Any sexton who violates the provisions of subsections (a) and (b) of this section shall be guilty of a class D felony. Any sexton who fails to make the appropriate filing of reports as required by subsection (c) of this section, by the end of the third week of a month to the registrar of the town where the cemetery is located, shall be subject to a fine of not more than one hundred dollars per day.

(1949 Rev., S. 588; P.A. 04-255, S. 8; P.A. 07-104, S. 2; P.A. 09-232, S. 18; P.A. 13-258, S. 35.)

History: P.A. 04-255 added requirement that sexton specify place of burial, deleted references to disposal of ashes and made conforming changes; P.A. 07-104 substituted “removal, transit and burial permit” for “burial transit removal permit” and required sexton to send copy of endorsed removal, transit and burial permit or permit for final disposition, if death occurred in another state, to registrar of vital statistics who filed the death certificate for the body, effective July 1, 2007; P.A. 09-232 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) by adding provisions re sexton’s duties concerning removal, transit and burial permits and disinterment permits, amended Subsec. (b) by providing that in cases involving subsequent burial in a different cemetery, sexton shall return original burial permit to town where the death occurred, and added Subsec. (c) re reporting requirements and Subsec. (d) re penalties; P.A. 13-258 amended Subsec. (d) to change penalty for violation of Subsecs. (a) and (b) from fine of not more than five hundred dollars or imprisonment of not more than 5 years to a class D felony.



Section 7-67 - Applications for and issuance of disinterment permits.

(a) No person shall open any grave for the disinterment of the body of any person in any cemetery or burial place or disinter or remove any dead body from the town in which the death took place, without having procured a disinterment permit from the local registrar of vital statistics of the town where the body is buried or the local registrar of vital statistics where the death occurred, or an order from a Superior Court judge as provided in section 19a-413.

(b) An embalmer or funeral director licensed by the department or licensed by a state having a reciprocal agreement on file with the department, or an individual designated by an order issued by a judge of the Superior Court, pursuant to the provisions of section 19a-413, may apply for a disinterment permit. Such application shall be made to the registrar of vital statistics of the town where the body is buried or to the registrar of vital statistics of the town where the death occurred. The disinterment permit shall state the place where the body is presently interred and the place where the body will be reinterred.

(c) No permit for the disinterment of the body of any deceased person shall be issued in any case where the death was caused by a communicable disease, except by the permission and under the direction of the local director of health of the town where the body is interred.

(1949 Rev., S. 591; 1969, P.A. 699, S. 21; P.A. 09-232, S. 19.)

History: 1969 act added provision concerning court orders; P.A. 09-232 designated existing provisions as Subsec. (a), amended Subsec. (a) by substituting “local registrar of vital statistics of the town where the body is buried or the local registrar of vital statistics where the death occurred” for “registrar” and making a technical change, added Subsec. (b) re persons who may apply for disinterment permits, the application process and content of such permits and added Subsec. (c) re issuance of disinterment permit when death was caused by a communicable disease.

See Sec. 19a-324 re penalty for failure to obtain permit or for making false statements in procuring permit.

See Sec. 53-334 re penalty for unlawful disinterment.

See Sec. 54-50 re reward for information concerning unlawful disinterment of corpse.



Section 7-68 - Issuance of disinterment or removal permit.

Section 7-68 is repealed, effective October 1, 2009.

(1949 Rev., S. 592; P.A. 79-434, S. 10; P.A. 04-255, S. 9; P.A. 05-272, S. 13; P.A. 09-232, S. 106.)



Section 7-68a - Application to Probate Court for disinterment of remains of child buried in a multiple interment within common hospital-supplied container. Hearing. Order of disinterment. Sexton and Chief Medical Examiner to determine whether remains are sufficiently identifiable. Liability of parent.

(a) Any parent of a deceased child who was buried in a multiple interment within a common hospital-supplied container on or after June 1, 1981, but not later than June 30, 1981, may request the disinterment of the remains of such child for the purpose of removal and reinterment of the remains by making application for such disinterment with the probate court for the district in which such parent resides or in which the remains of such child are interred. A copy of the death certificate of such child and the disinterment permit required by section 7-67 shall be filed with such application.

(b) The probate court, upon receipt of such application, shall schedule a hearing. If the court finds that there is a likelihood that the remains of such child will be sufficiently identifiable, the court shall order disinterment in accordance with subsection (c) of this section.

(c) Upon order of disinterment of the probate court, a sexton shall permit the disinterment of the remains of such child. Upon the disinterment of the common hospital-supplied container, the Chief Medical Examiner, in consultation with the sexton, shall determine whether the remains of such child are sufficiently identifiable. If the remains are found to be sufficiently identifiable, the remains of such child shall be removed for reinterment in accordance with the wishes of the person who requested disinterment. If the remains are not sufficiently identifiable, the common hospital-supplied container shall be reinterred.

(d) No person, other than the parent requesting the disinterment, shall be liable for damages or subject to criminal prosecution for any disinterment in accordance with this section. The parent requesting the disinterment shall be liable for any costs incurred with respect to such disinterment.

(P.A. 93-279, S. 18.)



Section 7-69 - Removal of body of deceased person.

No person except a licensed embalmer or funeral director licensed by the department, or licensed in a state having a reciprocal agreement on file with the department and complying with the terms of such agreement, shall remove the body of a deceased person, except that once the body of a deceased person has been embalmed or prepared in accordance with the Public Health Code and applicable provisions of the general statutes, a licensed embalmer or funeral director may authorize an unlicensed employee to transport such body. No person except a licensed embalmer or funeral director licensed by the department, or licensed in a state having a reciprocal agreement on file with the department, shall remove the body of any deceased person from this state to another state until a removal, transit and burial permit has been issued in accordance with section 7-65. No removal, transit and burial permit shall be issued unless the death certificate has been signed by a licensed embalmer or funeral director licensed by the department, or licensed in a state having a reciprocal agreement on file with the department and complying with the terms of such agreement. In the case of a deceased person who, at the time of death, had a communicable disease specified by the Public Health Code, the permit shall certify that the body was prepared in accordance with the regulations of the Public Health Code. Such permit shall be sufficient to permit the burial of such deceased person in any town in this state other than the town in which such person died, without a burial permit from the registrar of the town where such person is to be buried. If the body of a deceased person is brought into the state for burial or cremation and is accompanied by a removal, transit and burial permit, or a permit for final disposition indicating the manner and place of final disposition of the body, issued by the legally constituted authorities of the state from which such body was brought, such permit shall be received as sufficient authority for burial or cremation; except that, if such body is not accompanied by such permit, the person or persons in charge of such body shall apply for a burial permit to the registrar of vital statistics of the town in which such body is to be buried, and such registrar shall issue such permit when furnished with such information as to the identity of the deceased person and the cause of death as is required by section 7-62b concerning a person dying in this state. Any person who violates any provision of this section, or who knowingly signs a false permit or knowingly allows a false permit to be used in lieu of a permit required by this section, shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 593; 1949, S. 236d; P.A. 85-613, S. 18, 154; P.A. 96-180, S. 4, 166; P.A. 01-163, S. 23; P.A. 04-255, S. 10; P.A. 05-288, S. 38; P.A. 07-104, S. 3.)

History: P.A. 85-613 made technical change, substituting reference to Sec. 7-62b for reference to Sec. 7-62; P.A. 96-180 changed reference to Board of Examiners of Embalmers to Department of Public Health, effective June 3, 1996; P.A. 01-163 made technical changes and added provisions re funeral directors or embalmers licensed in a state having a reciprocal agreement filed with the department and complying with its terms; P.A. 04-255 allowed unlicensed employee to transport properly embalmed or prepared body, required burial transit permit before removal of body, deleted provisions re removal of body from or to a town and made conforming changes; P.A. 05-288 made technical changes, effective July 13, 2005; P.A. 07-104 substituted “removal, transit and burial permit” for “burial transit removal permit” and added provisions re sufficient authority for cremation of bodies brought into the state, effective July 1, 2007.

See Sec. 19a-91 re regulation of transportation of bodies.

See Sec. 19a-324 re penalty for failure to obtain permit or for making false statement in procuring permit.



Section 7-70 - Temporary removal of body to another town or state. Temporary removal permit.

Section 7-70 is repealed, effective October 1, 2004.

(1949 Rev., S. 594; 1951, S. 237d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 24; P.A. 04-255, S. 29.)



Section 7-71 - Report of name of sexton.

The secretary or committee of each cemetery association in any town shall report to the registrar of the town in which the cemetery is situated the name of the sexton in charge of the cemetery of such association.

(1949 Rev., S. 595.)



Section 7-72 - Sextons’ reports. Fines.

Section 7-72 is repealed, effective October 1, 2009.

(1949 Rev., S. 596; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-255, S. 11; P.A. 08-184, S. 2; P.A. 09-232, S. 106.)



Section 7-73 - Fees of registrars. Marriage license surcharge.

(a) To any person performing the duties required by the provisions of the general statutes relating to registration of marriages, deaths and fetal deaths, the following fees shall be allowed: (1) For the license to marry, ten dollars; and (2) for issuing each burial or removal, transit and burial permit, three dollars.

(b) A twenty-dollar surcharge shall be paid to the registrar for each license to marry in addition to the fee for such license established pursuant to subsection (a) of this section. The registrar shall retain one dollar from each such surcharge for administrative costs and shall forward the remainder, on or before the tenth day of the month following each calendar quarter, to the Department of Public Health. The receipts shall be deposited into an account of the State Treasurer and credited to the General Fund for further credit to a separate nonlapsing account established by the Comptroller for use by the Department of Social Services for shelter services for victims of household abuse in accordance with section 17b-850 and by the Department of Public Health for rape crisis services funded under section 19a-2a. Such funds shall be allocated for these purposes by the Office of Policy and Management in consultation with the Commissioners of Social Services and Public Health based on an evaluation of need, service delivery costs and availability of other funds. The Commissioners of Social Services and Public Health shall distribute such funds to the recipient organizations in accordance with such allocations not later than October fifteenth, annually. No such funds shall (1) be retained by the Office of Policy and Management, the Commissioner of Social Services or the Commissioner of Public Health for administrative purposes; or (2) supplant any state or federal funds otherwise available for such services.

(1949 Rev., S. 579, 3626; 1949, S. 1981d; 1963, P.A. 13; February, 1965, P.A. 145; 1971, P.A. 284, S. 1; P.A. 80-117, S. 1, 3; P.A. 89-217, S. 2, 6; P.A. 92-203, S. 1, 2; P.A. 93-11, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 9, 11, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-92, S. 4; P.A. 01-163, S. 25; P.A. 04-255, S. 12; P.A. 06-195, S. 1; P.A. 07-104, S. 4; P.A. 10-137, S. 1.)

History: 1963 act deleted provision for paying $0.25 to persons furnishing certificates required by sections 7-48 and 7-62; 1965 act raised fee for license to marry from $1 to $5 and deleted provisions regarding attaching affidavits to marriage licenses; 1971 act increased fee for issuing burial or removal permit to $1 and deleted provisions re reports of foundling children; P.A. 80-117 increased marriage license fee to $6 and burial or removal permit fee to $2; P.A. 89-217 changed the fees as follows: From $0.25 to $2 for the recording, indexing, copying or endorsing of each birth, marriage or death certificate, from $6 to $10 for a license to marry and from $2 to $3 for each burial or removal permit; P.A. 92-203 added Subsec. (b) re marriage surcharge to fund shelters for victims of household abuse and rape crisis services; P.A. 93-11 amended Subsec. (b) to provide fees be sent to the department of health services instead of the state treasurer and to provide for the deposit of funds into a separate account in the general fund, effective July 1, 1993; P.A. 93-262 authorized substitution of department of social services for department of human resources, effective July 1, 1993; P.A. 93-381 replaced commissioner and department of health services with commissioner and department of public health and addiction services and made technical changes, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor’s note: The words “the department of” were deleted editorially by the Revisors in Subsec. (b) references to Commissioner of Social Services and Commissioner of Public Health for consistency with customary statutory usage); P.A. 00-92 amended Subsec. (a) to delete $1 fee for ascertaining, recording and indexing each birth or death of which no certificate has been returned, to delete $0.05 fee for certifying to each certificate returned by physicians, midwives and persons having charge of burial places, to delete $0.10 fee for endorsing and recording each burial permit filed, to delete $0.50 fee for the sexton or other person making returns required by section 7-72 and similar $0.25 fee for registrars, and to delete requirement that all such fees, except those for certificates of license to marry and for removal permits, be paid by the town in which the duties for which said fees are allowed are performed; P.A. 01-163 added provisions re fetal deaths in Subsec. (a) and made technical changes in Subsecs. (a) and (b); P.A. 04-255 amended Subsec. (a) by changing “removal permit” to “burial transit removal permit”; P.A. 06-195 amended Subsec. (a) by deleting former Subdiv. (1) re $2 fee for completing birth records and for recording, indexing, copying and endorsing birth, marriage, death and fetal death certificates, making a conforming change and redesignating existing Subdivs. (2) and (3) as Subdivs. (1) and (2), respectively; P.A. 07-104 amended Subsec. (a) by substituting “removal, transit and burial permit” for “burial transit permit”, effective July 1, 2007; P.A. 10-137 amended Subsec. (b) by adding provisions requiring annual distribution of funds by October 15th and prohibiting retention of funds for administrative purposes, effective July 1, 2010.



Section 7-74 - Fees for certification of birth registration and certified copy of vital statistics certificate. Waiver of fee for certificate of death for a veteran.

(a) The fee for a certification of birth registration, short form, shall be fifteen dollars. The fee for a certified copy of a certificate of birth, long form, shall be twenty dollars, except that the fee for such certifications and copies when issued by the department shall be thirty dollars.

(b) The fee for a certified copy of a certificate of marriage or death shall be twenty dollars. Such fees shall not be required of the department.

(c) The fee for one certified copy of a certificate of death for any deceased person who was a veteran, as defined in subsection (a) of section 27-103, shall be waived when such copy is requested by a spouse, child or parent of such deceased veteran.

(1949 Rev., S. 577; 1971, P.A. 284, S. 2; P.A. 77-614, S. 323, 610; P.A. 80-117, S. 2, 3; P.A. 89-217, S. 3, 6; P.A. 93-114, S. 1, 2; 93-381, S. 9, 39; P.A. 94-51, S. 1, 3; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 26; P.A. 04-255, S. 13; P.A. 07-133, S. 2; June Sp. Sess. P.A. 09-3, S. 146; P.A. 11-49, S. 1.)

History: 1971 act increased birth registration fee from $0.50 to $1 and fee for copy from $1 to $2 and exempted department of health from payment; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 80-117 increased fee for registration to $2 and for copying to $3; P.A. 89-217 increased fees for certification of birth registration from $2 to $5 and for a certified copy of a certificate of birth, marriage or death from $3 to $5; P.A. 93-114 increased fees for certification of birth registration and for a certified copy of a certificate of birth to $15, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-51 reduced fees for birth certificates and certification of birth registration except for those issued by the department from $15 to $5, effective May 19, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 made technical changes; P.A. 04-255 deleted provision that had exempted federal agencies from paying fees; P.A. 07-133 divided section into Subsecs. (a) and (b), added “short form” and “long form” and made technical changes in Subsec. (a), and increased fees for certificate of birth, long form, and for certificate of marriage or death from $5.00 to $10.00, effective July 1, 2007; June Sp. Sess. P.A. 09-3 increased fees; P.A. 11-49 added Subsec. (c) re waiver of fee for certified copy of death certificate for deceased person who was a veteran.



Section 7-75 - Fees for records relating to inmates of institutions.

Section 7-75 is repealed.

(1949 Rev., S. 565, 3627; June Sp. Sess. P.A. 91-14, S. 28, 30.)



Section 7-76 - Fees for records relating to residents of other towns.

The fees due registrars of vital statistics for the making of records, copies and endorsements relating to births, deaths, fetal deaths and marriages, when the residence of the parents of the child or of the deceased or of either party to a marriage is in some other town in this state than that in which the birth, death, fetal death or marriage occurred, shall be paid by such other town except as they relate to vital statistics of inmates of any state institution. The fees paid by such other town shall not exceed two dollars for each such record, copy or endorsement. All bills for such fees shall be submitted by such registrars to such other towns on or before February first of each year, provided if a bill amounts to less than twenty-six dollars, no bill shall be sent and the amount shall not be due. If the registrar of vital statistics of any town or city receives a salary for the performance of the registrar’s duties, the amount of fees due under the provisions of this section shall be paid to such town or city.

(1949 Rev., S. 3628; 1971, P.A. 284, S. 3; P.A. 00-92, S. 5; P.A. 01-163, S. 27; P.A. 07-79, S. 3.)

History: 1971 act added references to marriage and marriage records; P.A. 00-92 added proviso that if a bill amounts to less than $26, no bill shall be sent and the amount shall not be due; P.A. 01-163 added provisions re fetal deaths and made technical changes; P.A. 07-79 authorized towns to collect a fee not to exceed $2.00 for recording each birth, death, fetal death or marriage for a nonresident from the nonresident’s town of residence.



Section 7-77 and 7-78 - Identification of veterans’ graves. General penalty.

Sections 7-77 and 7-78 are repealed.

(1949 Rev., S. 585, 598; 1957, P.A. 163, S. 10; P.A. 82-306, S. 2; 82-327, S. 12.)






Chapter 94 - Town Treasurers

Section 7-79 - Bond.

Section 7-79 is repealed.

(1949 Rev., S. 599; 1957, P.A. 351; P.A. 77-614, S. 139, 610; P.A. 80-483, S. 175, 186; P.A. 82-327, S. 12.)



Section 7-80 - Duties of treasurer. Appointment of deputy.

(a) The town treasurer shall receive all money belonging to the town, pay it out on the order of the proper authority and keep a record of all moneys received and when received and of all moneys paid out, when, for what and upon whose authority, which record shall always be open to the inspection of any taxpayer in such town and shall be presented to each annual town meeting, being first sworn to by him and adjusted by the selectmen. The town treasurer shall be, ex officio, treasurer of the town trust funds and may appoint a deputy who shall, in the absence or disability of the town treasurer, perform all his duties.

(b) Payment of any obligation of any town may be made by a national bank or state bank and trust company located in this state in accordance with the directions of the treasurer of the town, on order of the proper authority of such town, and the treasurer may authorize such bank to debit the town’s account therefor.

(1949 Rev., S. 600; 1959, P.A. 28, S. 165; 1969, P.A. 186, S. 1; P.A. 82-239, S. 2, 7; P.A. 86-207, S. 1, 3.)

History: 1959 act deleted requirement of annual accounting by trial justices, said office having been abolished by same act; 1969 act added Subsec. (b) re payment procedure for town obligations; P.A. 82-239 removed obsolete reference to town deposit fund; P.A. 86-207 amended Subsec. (a) to provide for the appointment of a deputy.



Section 7-81 - Removal of town treasurers.

Whenever complaint in writing is made to the state’s attorney for any judicial district that the town treasurer of any town in such judicial district is guilty of misconduct, wilful and material neglect of duty or incompetence in the conduct of such town treasurer’s office, such state’s attorney shall make such investigation of the charges as such state’s attorney deems proper, and shall, if such state’s attorney is of the opinion that the evidence obtained warrants such action, prepare a statement in writing of the charges against such town treasurer, together with a citation in the name of the state, commanding such town treasurer to appear before a judge of the Superior Court at a date named in the citation and show cause, if any, why such town treasurer should not be removed from office as provided in this section. Such state’s attorney shall cause a copy of such statement and citation to be served, by some proper officer, upon the defendant town treasurer at least ten days before the date of appearance named in such citation, and the original statement and citation, with the return of the officer thereon, shall be returned to the clerk of the superior court for the judicial district within which such town is situated. To carry into effect the proceedings authorized by this section, the state’s attorney of any judicial district shall have power to summon witnesses, require the production of necessary books, papers and other documents and administer oaths to witnesses; and, upon the date named in such citation for the appearance of such town treasurer, or upon any adjourned date fixed by the judge before whom such proceedings are pending, such state’s attorney shall appear and conduct the hearing on behalf of the state. If, after a full hearing of all the evidence offered by the state’s attorney and by and on behalf of such defendant, such judge is of the opinion that the evidence presented warrants the removal of such town treasurer from office, the judge shall cause to be prepared a written order to that effect, which order shall be signed by the judge and lodged with the clerk of the superior court for the judicial district in which such defendant resides. Such clerk of the superior court shall cause a certified copy of such order to be served forthwith upon such town treasurer, and upon such service the office held by such town treasurer shall become vacant and the vacancy thereby created shall be filled at once in the manner provided in section 9-220. Any witnesses summoned and any officer making service under the provisions of this section shall be allowed and paid by the state the same fees as are allowed by law in criminal prosecutions.

(1949 Rev., S. 506; 1953, S. 256d; P.A. 78-280, S. 2, 127; P.A. 10-32, S. 13.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 7-82 - Assistant treasurer.

Section 7-82 is repealed.

(1955, S. 238d; P.A. 82-327, S. 12.)



Section 7-83 - Town orders to be signed by majority of the selectmen.

All orders drawn by the selectmen on the town treasurer in payment of the expenses of any town shall be signed by a majority of the selectmen of such town, and no order not so signed shall be paid by the town treasurer. Any town treasurer who pays any order in violation of the provisions of this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 602.)

See Sec. 7-12 re selectmen’s duties generally.

See Sec. 7-13 re procedure for selectman’s drawing order on treasurer.



Section 7-84 - Record and annual report of town orders.

The town treasurer shall keep a record of all town orders presented to him for payment, whether he pays the same or not, showing to whom the same were given and the amounts, dates and numbers thereof, and shall make sworn report to the town at its annual town meeting of all outstanding town orders, with the names of the persons to whom given and the amount, date and number thereof and the interest thereon.

(1949 Rev., S. 603.)

See Sec. 7-13 re procedure for selectman’s drawing order on treasurer.



Section 7-85 - Calling in town orders for payment.

The treasurer of any town may, at any time, give notice to all persons holding orders drawn by the selectmen on the treasurer of such town to present them for payment on or before a certain day to be fixed in such notice, which shall be at least thirty days after the date thereof. Such notice shall be advertised for three weeks successively in a newspaper printed or having circulation in such town and be posted on the signposts therein, if any, or at some other exterior place near the office of the town clerk. If any person holding an order, outstanding at the time of such notice, fails to present it for payment on or before the day fixed in such notice, no interest shall be allowed on it after such day.

(1949 Rev., S. 604; P.A. 84-146, S. 2.)

History: P.A. 84-146 included a reference to posting of notice on a place other than a signpost.






Chapter 95 - Constables

Section 7-86 - Bond.

Section 7-86 is repealed.

(1949 Rev., S. 605; 1953, S. 240d, 242d; P.A. 82-327, S. 12.)



Section 7-87 - Ineligibility for office.

No judge, except a judge of probate, shall hold the office of constable.

(1949 Rev., S. 605; 1953, S. 243d; P.A. 82-11, S. 10, 12.)

History: P.A. 82-11 deleted the prohibition against a justice of the peace being a constable.

See Sec. 29-154c re prohibition against licensure of constable as private detective, watchman, security guard, etc.



Section 7-88 - Oaths of constables.

Each person elected to the office of constable in any town shall, before the commencement of his term of office, or within thirty days thereafter, take the oath of office before some proper officer, who shall certify in writing to that fact and deliver the certificate to the person by whom the oath was taken; and such person shall, without delay, lodge such certificate for record in the office of the town clerk of the town in which he was elected constable, and such clerk shall record the same. If any person elected to the office of constable does not comply with the requirements of this section, his office shall be vacant and shall be filled in the manner provided in section 9-220.

(1949 Rev., S. 524; 1953, S. 254d.)



Section 7-89 - Service of process. Liability.

Constables shall have the power in their towns to serve and execute all lawful process legally directed to them and shall be liable for any neglect or unfaithfulness in their office.

(1949 Rev., S. 606; P.A. 00-99, S. 22, 154.)

History: P.A. 00-99 deleted references to sheriffs in respective counties, effective December 1, 2000.



Section 7-90 - Command of assistance.

Any constable, when necessary, may command any person to assist him in the execution of the duties of his office.

(1949 Rev., S. 607.)

See Sec. 53a-167b re penalty for failure to assist peace officer.



Section 7-91 - Special constables and policemen to be citizens.

Section 7-91 is repealed.

(1949 Rev., S. 608; P.A. 82-327, S. 12.)



Section 7-92 - Special constables.

The chief executive officer of any municipality may appoint such number of special constables as he or she deems necessary to preserve the public peace within such municipality, who may serve for terms of not more than two years or during any public celebration or gathering or any riot or unusual excitement, and such special officers shall have the authority of constables of such town to serve criminal process and make arrests for commission of crime. The chief executive officer may appoint special constables: (1) With limited geographical jurisdiction; or (2) who are appointed at the request of corporations, associations or businesses and are subject to such limitations, restrictions and conditions as the chief executive officer of the municipality deems appropriate, and who shall: (A) Have jurisdiction only on land controlled by such corporation, association or business; (B) be deemed for all purposes to be agents and employees of such corporation, association or business; and (C) be paid for their services by such corporation, association or business.

(1949 Rev., S. 539; February, 1965, P.A. 300; 1967, P.A. 77; P.A. 82-327, S. 3; P.A. 04-192, S. 40.)

History: 1965 act increased constables’ term from six months to two years; 1967 act substituted “municipality” for “town” and “chief executive officer” for “selectmen”; P.A. 82-327 added to this section the provisions concerning special constables with limited geographical jurisdiction and for private organizations; P.A. 04-192 made a technical change and added provision in Subdiv. (2) that special constables appointed at request of corporations, associations or businesses are subject to such limitations, restrictions and conditions as the chief executive officer of the municipality deems appropriate.



Section 7-93 to 7-96 - Special constables for manufacturing and retail establishments and parking areas and for certain societies. School janitors and janitors of public buildings as special constables.

Sections 7-93 to 7-96, inclusive, are repealed.

(1949 Rev., S. 540–543; February, 1965, P.A. 432; P.A. 82-327, S. 12.)



Section 7-97 - Compensation of constables and other officers.

Any town, city or borough, in addition to such powers as it has under the provisions of the general statutes or of any special act, is authorized to make appropriations to pay for the services of constables, special constables and other officers.

(1949 Rev., S. 665.)






Chapter 96 - Town Manager

Section 7-98 - Appointment, removal and salary of manager.

Any town having a board of finance and which has adopted the provisions of this chapter as provided in section 7-100 may appoint a town manager. Such board shall nominate to the board of selectmen one or more persons for the office of town manager and the selectmen shall, within ten days from the date of such nomination, appoint from the list of nominees a suitable person, who shall have a practical and technical knowledge of road and bridge building, to be town manager, to hold office for a term of three years and until his successor is appointed and has qualified. Such manager may be removed from office by the board of finance, upon charges preferred by a majority vote of the board, after notice to such manager and a hearing upon such charges. Any vacancy in the office of manager shall be filled by the selectmen upon nomination by the board of finance. The board of finance shall fix the salary of such manager, which shall be payable in monthly installments.

(1949 Rev., S. 617.)

Courts of equity are without jurisdiction to enjoin the appointment or removal of public officers. 9 CS 528.



Section 7-99 - Duties. Bond.

The town manager shall exercise the powers and perform the duties in and for such town which are conferred and imposed by law upon selectmen, except such duties as relate to the making of electors. Such manager shall be limited as to expenditures made and liabilities incurred during the fiscal year to the appropriations made by the board of finance and approved by such town, except in case of actual necessity involving the immediate repair of a highway, bridge or sidewalk, and then such expenditure shall not exceed one thousand dollars. All bills against such town shall be certified by such manager and approved by the board of finance and, when so certified and approved, shall be paid by the treasurer of the town upon requisition of such manager. Such manager shall give such bond as is required by the board of finance, with sufficient surety, conditioned upon the faithful discharge of his duties. The premium upon such bond shall be paid by the town. On or before the first day of September in each year, such manager shall file, with the board of finance, an itemized statement of his disbursements and receipts during the preceding fiscal year, with his vouchers therefor and an estimate of disbursements and receipts for the ensuing year. Such account shall be approved by the board of finance and filed with the town treasurer, who shall incorporate the same in his annual report.

(1949 Rev., S. 616; September, 1957, P.A. 11, S. 35.)

See Sec. 7-348 re limitations on expenditures.

Cited. 9 CS 528.



Section 7-99a - Appointment of departmental coordinators or deputy city or town managers and assistants.

Any special act to the contrary notwithstanding, the legislative body of any town having a city or town manager as its chief executive officer, may, by ordinance, permit the chief executive officer to appoint (1) not more than six departmental coordinators to coordinate work of department heads and (2) a deputy city or town manager and assistants to such deputy. A departmental coordinator may be designated as a deputy city or town manager or as an assistant to such deputy. Any coordinator, deputy city or town manager or assistant to such deputy shall serve at the pleasure of the chief executive officer.

(P.A. 74-234; P.A. 91-370.)

History: P.A. 91-370 deleted provision limiting applicability to towns of 50,000 or more population, designated existing appointment authority as Subdiv. (1) and added new Subdiv. (2) concerning appointment by city or town manager of a deputy city or town manager and assistants and added language re designation of departmental director as deputy and re terms.



Section 7-100 - Approval or abandonment of town manager plan.

Any town may, in the manner prescribed by section 9-369, vote to adopt the provisions of this chapter at any annual or special town meeting, provided such town may, in the same manner, at any annual meeting, not previous to the third meeting thereafter, vote to abandon the provisions of this chapter and reestablish the former town management.

(1949 Rev., S. 618; 1953, S. 246d.)






Chapter 96a - Assessors

Section 7-100k - Appointment, qualifications and compensation of assessor or board of assessors.

(a) Any town, consolidated town and city or consolidated town and borough may, by town or borough meeting vote, or, in those municipalities in which there is no such meeting, by a two-thirds majority of the members of the legislative body thereof, provide for the appointment of one or more but not more than five assessors. Any such municipality may establish the qualifications and compensation of such assessor or assessors, and may provide for the appointment by the assessor or board of assessors of clerical and other assistance within the limits of the appropriation therefor, provided, if there is more than one assessor, such assessors shall choose one of their number to be chairman of the board of assessors.

(b) Any assessor appointed pursuant to subsection (a) of this section shall be sworn to the faithful performance of his or her duties by the clerk of the town.

(P.A. 10-84, S. 1.)






Chapter 97 - Municipalities: General Provisions

Section 7-101 - Town seal.

Each town shall provide itself with a seal with the name of the town and the state and the word “seal” inscribed thereon and may place thereon any such other suitable inscription or design as it determines. If any town changes any design or inscription upon its seal, a certificate describing such change shall be made and filed by the town clerk of such town with the Secretary of the State. The town clerk shall have the custody of such seal.

(1949 Rev., S. 622.)



Section 7-101a - Protection of municipal officers and municipal employees from damage suits. Reimbursement of defense expenses. Liability insurance. Time limit for filing notice and commencement of action.

(a) Each municipality shall protect and save harmless any municipal officer, whether elected or appointed, of any board, committee, council, agency or commission, including any member of a local emergency planning committee appointed from such municipality pursuant to section 22a-601, or any municipal employee, of such municipality from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence, or for alleged infringement of any person’s civil rights, on the part of such officer or such employee while acting in the discharge of his duties.

(b) In addition to the protection provided under subsection (a) of this section, each municipality shall protect and save harmless any such municipal officer or municipal employee from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand or suit instituted against such officer or employee by reason of alleged malicious, wanton or wilful act or ultra vires act, on the part of such officer or employee while acting in the discharge of his duties. In the event such officer or employee has a judgment entered against him for a malicious, wanton or wilful act in a court of law, such municipality shall be reimbursed by such officer or employee for expenses it incurred in providing such defense and shall not be held liable to such officer and employee for any financial loss or expense resulting from such act.

(c) Each such municipality may insure against the liability imposed by this section in any insurance company organized in this state or in any insurance company of another state authorized to write such insurance in this state or may elect to act as self-insurer of such liability.

(d) No action shall be maintained under this section against such municipality or employee unless such action is commenced within two years after the cause of action therefor arose nor unless written notice of the intention to commence such action and of the time when and the place where the damages were incurred or sustained has been filed with the clerk of such municipality within six months after such cause of action has accrued.

(e) For the purposes of this section “municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, district, district department of health, or authority established by the general statutes, a special act or local law, ordinance or charter or any public agency.

(1971, P.A. 726; P.A. 75-408, S. 1; P.A. 77-399; P.A. 80-403, S. 9, 10; P.A. 89-212, S. 11; 89-378.)

History: P.A. 75-408 included both elected and appointed members and included members of councils as well as of board, committees and commissions in indemnification and added claims arising from infringement of civil rights; P.A. 77-399 substituted “municipal officer” for “member” and included officers of agencies and full-time municipal employees, inserted new provisions re protection against alleged malicious, wanton, wilful etc. acts as Subsec. (b), making previous provisions Subsecs. (a) and (c); P.A. 80-403 added Subsec. (d) re limits on notice and commencement of action; P.A. 89-212 amended Subsec. (a) to include members of local emergency planning committees in indemnification; P.A. 89-378 substituted “municipality” for “town, city, borough, consolidated town and city and consolidated town and borough”, added Subsec. (e) defining municipality, extended the protection to part-time employees, and provided for reimbursement to a municipality if a judgment is entered against an officer or employee for a malicious, wanton or wilful act.

See Sec. 7-465 re liability of municipality for damages caused by employees.

See Sec. 10-235 re indemnification of school personnel.

See Sec. 52-557n re liability of an employee, officer or agent of a political subdivision of the state.

Cited. 1 CA 709; 4 CA 216; 28 CA 277; 38 CA 546.

Cited. 41 CS 548.

Subsec. (d):

Cited. 39 CS 102; 41 CS 420; 44 CS 477.



Section 7-102 - Signposts.

One or more signposts may be erected and maintained in each town, at such place or places as the selectmen shall designate.

(1949 Rev., S. 626; 1957, P.A. 13, S. 10; P.A. 82-327, S. 4.)

History: P.A. 82-327 made signpost requirement permissive rather than mandatory and deleted provisions re erection of additional signposts and changes in signposts’ locations.



Section 7-103 - Resignation of municipal officers.

Unless otherwise provided by law, any elected or appointed town, city or borough officer, except the town, city or borough clerk, desiring to resign from his office shall submit his resignation in writing to the town, city or borough clerk, as the case may be; and any such clerk desiring to resign from his office shall submit his resignation in writing to the board of selectmen, the chief executive officer of the city or the chief executive officer of the borough, as the case may be. Any such resignation shall become effective upon the date specified therein or, if no date is so specified, upon the date of its submission.

(1955, S. 255d.)



Section 7-104 - Refusal of elected official to accept or perform duties.

Section 7-104 is repealed, effective October 1, 2002.

(1949 Rev., S. 526; 1953, S. 257d; P.A. 02-89, S. 90.)



Section 7-105 - Oath of assessors, board of assessment appeals and tax collectors.

Each person appointed an assessor or elected or appointed a member of the board of assessment appeals or a collector of town taxes in any town shall be sworn before entering upon the duties of the office to which he has been elected or appointed.

(1949 Rev., S. 525; 1953, S. 253d; P.A. 95-283, S. 23, 68; P.A. 10-84, S. 2.)

History: P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 10-84 deleted reference to election of assessor and made a technical change.



Section 7-105a - Office of grand juror abolished.

The office of grand juror is abolished. This section shall supersede any provision of any special act to the contrary.

(1961, P.A. 15, S. 1; 517, S. 134.)



Section 7-106 - Oath of grand jurors.

Section 7-106 is repealed.

(1949 Rev., S. 524; 1953, S. 254d; 1961, P.A. 15, S. 2.)



Section 7-107 - Vacancy appointments by selectmen.

Except as otherwise provided by law, if any vacancy occurs on any town board or commission, and such board or commission has power by law to fill such vacancy but fails to do so within thirty days after it occurs, the board of selectmen or chief executive authority of such town may appoint a qualified person to fill such vacancy until the next municipal election.

(1953, S. 258d.)

See Sec. 9-167a re minority representation on boards and commissions.

Cited. 19 CS 318; 41 CS 267.



Section 7-108 - City or borough liable for damage done by mobs.

Each city and borough shall be liable for all injuries to person or property, including injuries causing death, when such injuries are caused by an act of violence of any person or persons while a member of, or acting in concert with, any mob, riotous assembly or assembly of persons engaged in disturbing the public peace, if such city or borough, or the police or other proper authorities thereof, have not exercised reasonable care or diligence in the prevention or suppression of such mob, riotous assembly or assembly engaged in disturbing the public peace. Any person claiming damages under this section from any city or borough shall give written notice to the clerk of the city or borough of such claim and of the injury upon which such claim is based, containing a general description of such injury and of the time, place and cause of its occurrence, within thirty days after the occurrence of such injury; and an administrator or executor seeking to recover damages for the death of a decedent whom such administrator or executor represents shall give such written notice within thirty days after his or her appointment; provided such notice shall be given not later than four months after the date of the injury so causing the death of the decedent whom such administrator or executor represents. The expense for which such city or borough is made liable to the state under the provisions of this section shall, if more than one municipal corporation is jointly responsible for the expense aforesaid, be assessed by the Secretary of the Office of Policy and Management, the Attorney General and the Comptroller, acting as a board of assessors. Such board of assessors may apportion such expense among the different municipal corporations so jointly responsible in such manner as to it seems just. An appeal from the action of such board of assessors may be taken to the superior court for the judicial district in which the appellant city or borough is situated, and, if the cities or boroughs concerned are located in different judicial districts, then such appeal may be taken to the superior court for that judicial district in which the city or borough concerned having the largest population according to the last-preceding census is located. The amount of such assessment against any city or borough for which it is liable to the state under the provisions of this section shall be certified to the clerk of such city or borough by the Comptroller as soon as such assessment is made, and the appeal from such assessment provided herein shall be taken by such city or borough within thirty days from the receipt by it of such certificate of assessment by the Comptroller.

(1949 Rev., S. 698; P.A. 76-436, S. 254, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 3, 127; P.A. 80-483, S. 176, 186; P.A. 00-99, S. 23, 154; P.A. 01-195, S. 12, 181.)

History: P.A. 76-436 included references to judicial districts and substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 deleted references to counties; P.A. 80-483 substituted secretary of the office of policy and management for commissioner of revenue services; P.A. 00-99 deleted provision re liability of city and borough for compensation of sheriff or deputy for suppressing mob or riotous assembly and preserving public peace, effective December 1, 2000; P.A. 01-195 made technical changes for purposes of gender neutrality, effective July 11, 2001.

See Sec. 51-197b re administrative appeals.

Cited. 28 CA 277.

Municipality not liable, when. 30 CS 67.



Section 7-109 - Destruction of documents.

Any official, board or commissioner of a municipality may, with the approval of the chief administrative officer of such municipality and of the Public Records Administrator, destroy any document in his or its custody relating to any matter which has been disposed of and of which no record is required by law to be kept, after such document has been held for the period of time specified in a retention schedule adopted by the Public Records Administrator. The tax collector may, with like approval, destroy any duplicate record receipt book, duplicate tax receipts or rate bills, at a time specified by the Public Records Administrator. The tax collector may, with like approval, destroy any old age assistance or personal tax records. The town clerk may, with like approval, destroy any liquor permit, any corporation annual report, any registration list of motor vehicles, any voting check list, any tax list or abstract, any tax lien, release of tax lien, attachment or any original document lodged with him for record, of which the proper owner or owners are not known to him, and which has remained in his office uncalled for, at a time specified by the Public Records Administrator. In lieu of destroying any document, under any provision of this section, any official, board or commissioner of a municipality may, with like approval, deposit the same in the custody of any society incorporated or organized under the laws of this state exclusively for historical or educational purposes; provided all documents so deposited shall be maintained and made available by such society for the use of the public. No original document dated prior to the year 1900 shall be destroyed under the provisions of this section without the express written approval of the Public Records Administrator.

(1949 Rev., S. 695; 1953, S. 269d; 1957, P.A. 332; 1959, P.A. 144; 1963, P.A. 7; 1967, P.A. 470; P.A. 73-448; P.A. 80-338, S. 6; P.A. 13-276, S. 1.)

History: 1959 act added provision for destruction of release of tax lien and copy of writ and added provision regulating destruction of documents which are recorded in town’s land records; 1963 act allowed destruction of any tax list after 15 years, former law only permitting destruction of lists dated prior to 1913; 1967 act removed prohibition against clerk or tax collector destroying records of matters not required by law to be kept, allowed such destruction according to schedule published by examiner of public records rather than after 6 years, allowed destruction of duplicate rate bills, personal tax records, abstracts and uncalled for or unclaimed original documents, deleted provisions for destruction of land documents, added provisions re disposition of documents for historical and educational purposes and forbade destruction of original documents dating before 1850; P.A. 73-448 replaced examiner of public records with administrator of public records, deleted specific time periods after which destruction of various records allowed, leaving their destruction subject to times set by public records administrator; P.A. 80-338 replaced “administrative head” with “chief administrative officer” and “state librarian” with “public records administrator” and replaced “1850” with “1900” in prohibition against destruction of old documents; P.A. 13-276 removed exemption for retention of duplicate tax receipts as permanent records for receipts destroyed under section.



Section 7-110 - Official publications of towns, cities and boroughs to be filed in State Library. Intangible publications.

(a) Official publications of the towns, cities and boroughs of the state shall be kept in the State Library for reference. The clerk of each such town, city or borough shall send to the State Library two copies of each such tangible publication as soon as the publications are published, and copies of such previous issues of such publications as can be spared by such municipality if the publications are needed by the State Library.

(b) The clerk of each town, city or borough shall, upon publication, supply the State Library with, or notify the State Library of the existence, availability, and location of, any intangible publications of the town, city or borough.

(1949 Rev., S. 694; P.A. 07-227, S. 17.)

History: P.A. 07-227 made technical changes, limited existing provisions to tangible publications, designated such provisions as Subsec. (a) and added Subsec. (b) re intangible publications, effective July 1, 2007.



Section 7-111 - Proof of claims against municipality.

Section 7-111 is repealed.

(1949 Rev., S. 697; P.A. 82-327, S. 12.)



Section 7-112 - Rate of wages and citizens’ preference in work on public buildings.

The provisions of sections 31-52, 31-53 and 31-54 shall apply to the construction, remodeling or repair of any public building by any political subdivision of this state or any of its agents.

(1955, S. 270d.)



Section 7-113 - Marking of bounds of towns, cities and boroughs.

Each town, city and borough shall procure its bounds to be set out by plain and durable marks and monuments, which shall be either an iron pipe or rod, projecting at least six inches above the surface of local permanent rocks, or by stone pillars, set at least three feet in and one foot above the ground, at each angle, and once in each eighty rods in the lines running from angle to angle. Such rocks or monuments shall be plainly marked with the initials of the names of the towns adjoining.

(1949 Rev., S. 627.)



Section 7-114 - Renewal of boundary lines.

Section 7-114 is repealed.

(1949 Rev., S. 628; 1955, S. 259d; 1961, P.A. 517, S. 3; P.A. 79-218.)



Section 7-115 - Establishment of disputed boundaries.

When the selectmen of adjoining towns, or of a town and the warden and burgesses of a borough or the mayor and clerk of a city therein or adjoining, do not agree as to the place of the division line between their respective communities, the Superior Court, upon application of either, shall appoint a committee of three to fix such disputed line and establish it by suitable monuments and report their doings to said court. When such report has been accepted by said court and, together with the record of acceptance, has been lodged for record in the records of both the communities interested therein, the line so fixed and established shall thereafter be the true division line between them, and said court may allow costs at its discretion. Before such committee proceeds to fix such line or monuments as aforesaid, the members thereof shall be sworn and give notice to the parties interested of the time and place of their meeting to attend to the duties of their appointment, at least twenty days previous to the time of such meeting, by serving the same upon a majority of the selectmen of such towns, the mayor and the clerk of such city and the warden and a majority of the burgesses of the communities interested, and also by setting the same on a signpost in each of such communities, if any, or at some other exterior place near the office of the clerk of each community. All parties interested shall be entitled to be heard before such committee.

(1949 Rev., S. 629; P.A. 84-146, S. 3.)

History: P.A. 84-146 included a reference to posting of notice on a place other than a signpost.

Cited. 10 CA 80.



Section 7-116 to 7-118 - Street and curb lines. Sidewalks. Construction, maintenance and use of sidewalks.

Sections 7-116 to 7-118, inclusive, are repealed.

(1949 Rev., S. 630–632; 1957, P.A. 13, S. 11; 1959, P.A. 67; P.A. 82-327, S. 12.)



Section 7-118a - Curbs and sidewalks to be designed with cuts at pedestrian crosswalks.

(a) All curbs and sidewalks constructed or replaced on or after January 1, 1980, shall be designed with cuts at all pedestrian crosswalks to provide adequate and reasonable access for the safe and convenient movement of physically handicapped persons. Such cuts shall meet the following specifications: (1) The cut shall have a surface that is textured and nonslip; (2) the cut shall be at least thirty-six inches wide, but not more than forty inches wide; and (3) the cut shall have a slope not greater than four degrees fifty minutes and shall blend to a common surface with the next level without use of a lip. Such cuts shall be positioned so as not to cause a safety hazard for blind pedestrians.

(b) Any curb or sidewalk not constructed in accordance with the provisions of subsection (a) of this section shall be brought into compliance with the provisions of said subsection by the person, partnership or corporation which constructed such curb or sidewalk within ninety days from the time such person, partnership or corporation knows of such noncompliance. In the event such person, partnership or corporation fails to act in accordance with the provisions of this subsection, the state or any political subdivision thereof wherein such curb or sidewalk is located or which is responsible for the construction or replacement of such curb or sidewalk, shall bring such curb or sidewalk into compliance with the provisions of subsection (a) of this section within ninety days from the termination of the period of time provided herein for such person, partnership or corporation to bring such curb or sidewalk into compliance with the provisions of said subsection and shall be entitled to reimbursement from such person, partnership or corporation for expenses incurred in correcting such construction.

(P.A. 75-295, S. 1, 2; P.A. 77-385; P.A. 78-64; P.A. 79-77, S. 1, 2; P.A. 80-483, S. 18, 186.)

History: P.A. 77-385 required curb cuts after October 1, 1977, rather than after July 1, 1975, and added Subsec. (b) concerning compliance; P.A. 78-64 added specification that cuts not exceed 40 inches in width; P.A. 79-77 included sidewalks under provisions, changed date to January 1, 1980, required cuts to blend with next level without lip and that they not cause hazard for the blind and provided for reimbursement to towns for reconstruction made necessary by noncompliance of constructor; P.A. 80-483 made technical changes.



Section 7-119 and 7-120 - Hearing; appeal. Assignment of street numbers.

Sections 7-119 and 7-120 are repealed.

(1949 Rev., S. 633; 1953, S. 279d; P.A. 76-436, S. 255, 681; P.A. 78-280, S. 1, 127; P.A. 82-327, S. 12.)



Section 7-121 - Making of specific appropriations.

Each city, by its common council when so authorized by its charter or by its electors in legal meeting assembled, and each town, borough or school district, by legal meeting of its voters, shall make appropriations of specific sums of money for all purposes authorized by law and provided for in the warnings of the meetings at which the appropriations are made.

(1949 Rev., S. 624.)

See Sec. 4-100 re penalty for exceeding appropriations.



Section 7-121a - Municipal loans to nonpublic schools for construction or renovation.

(a) Any municipality may, by vote of its legislative body, borrow funds on the faith and credit of such municipality for the purpose of lending such funds to any financially responsible nonpublic school located in such municipality for construction or renovation of physical facilities for educational purposes, provided the obligor in such loan is a person or persons, the board of trustees or similar body legally authorized to contract for such obligations on behalf of such school. No municipality shall, as a result of such borrowing, incur indebtedness for this purpose in excess of ten per cent of its annual receipts from taxation. No such loan shall exceed thirty per cent of the appraised fair market value of the buildings and real property of such school or forty per cent of the assessed value of the capital assets of such school, whichever is less.

(b) Any such loan shall be used exclusively for purposes of construction or renovation of physical facilities of such school for educational purposes. Such loan shall be secured by a first mortgage on school real estate owned by said obligor and further secured by security interest or lien with respect to (1) all capital assets of said obligor held for school purposes, (2) current income on such school’s endowment funds to the extent that such interest or lien may be exercised with respect to such income, (3) the proceeds of any fund raising efforts on behalf of such school by such person or persons, board of trustees or similar body. The interest rate on any such loan shall be one per cent in excess of the current borrowing rate paid by such municipality. Such loan shall be amortized in equal semiannual installments of interest and principal over not more than thirty years.

(c) In the event of default on any installment for a period of ninety days, the entire outstanding principal balance with interest and all costs of collection including a reasonable attorney’s fee shall become due and payable. In such event, such municipality shall commence and continue legal proceedings to collect the amount due such municipality.

(P.A. 74-287, S. 1–3.)



Section 7-121b - Contracts with regional water authorities.

Any municipality served by a regional water authority may enter into long-term contracts with such authority whereby such municipality agrees that it will appropriate and pay to the authority such funds as may be necessary from time to time to make up all or an agreed-upon percentage of any deficit in a special capital reserve fund established by such authority to secure bonds issued by the authority to construct or improve its water supply system.

(P.A. 75-151; 75-567, S. 44, 80.)

History: P.A. 75-567 substituted “municipality” for “town”.



Section 7-121c - Municipal guarantee of notes and bonds issued by water authority re water distribution system.

(a) Whenever any water authority incurs an indebtedness whether by the issuance of bonds, notes or otherwise by reason of the installation, enlargement or maintenance of a water distribution system within any member town, and the authority determines that the revenues and assessments reasonably anticipated by reason of such installation, enlargement or maintenance are insufficient to permit the payment of such indebtedness, the town in which such distribution system is located may, by appropriate action, guarantee the payment of definitive notes and bonds issued by the authority and thereafter from time to time lend to the authority such funds as may be required to retire such notes and bonds as the same become due together with such amounts as may from time to time be needed to satisfy interest and other charges upon such notes and bonds. Such amounts with interest at such rates per annum, not exceeding statutory limitations thereon, borrowed by the authority from such town shall be an obligation of the authority provided, such revenues and assessments as may be received by reason of the water service supplied to such town, after the payment of reasonable operating costs, shall be segregated in a separate account from other funds of the authority. Such funds shall be paid to such town from time to time in accordance with the terms of the loan until the entire amount due to such town is fully satisfied and shall be used for no other purpose. Operating costs are defined as those costs incurred in the maintenance and operation of the water distribution system including, but not limited to, the costs of physical maintenance of the installations, bookkeeping costs, the costs of surveys, soundings and examinations, employee wages and servicing of the bonds or debts of the authority other than those funds borrowed from the town in which the water distribution system is located, as the same becomes due together with such amounts as may from time to time be needed to satisfy interest and other charges upon such indebtedness.

(b) Any funds so loaned by a town to the authority shall be evidenced by such notes or other evidences of indebtedness as may be appropriate. Any member town is authorized to enter into an agreement to lend such funds as may be required upon complying with such procedures as may be prescribed by such town for the issuance of general obligation bonds of such town provided, any such town may lend such funds as part of its general operating budget. Such funds as may be received by such town from the authority shall be used by the town as it shall determine in its budget.

(P.A. 78-129.)



Section 7-121d - Municipality may request state review of contract with engineering consultant re wastewater.

Upon the request of a municipality or municipal agency, the Commissioner of Energy and Environmental Protection shall review any contract between such municipality or municipal agency and an engineering consultant which concerns wastewater treatment or study, if such contract involves a grant for design or construction for which state moneys will be allocated or for which the state will disburse any federal funds.

(P.A. 78-45; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-121e - Sewage treatment facility improvement trust fund.

Any town, city or borough, and any district in which a sewage treatment facility is or may be located, may, by action of its legislative body, create a sewage treatment facility improvement trust fund. Such fund may contain any amounts authorized to be transferred to the fund by the town, city, borough or district, any moneys obtained from the state, the federal government or any other unit of government and any private contributions. Such fund shall be used for the financing of any construction, reconstruction or acquisition carried out for the improvement of a sewage treatment facility.

(P.A. 89-318.)



Section 7-121m - Notice of actions concerning real property in other municipalities.

Whenever any municipality, pursuant to the general statutes or any special act, takes any action on or makes any assessment against any real property in any other municipality, the acting municipality shall be subject to all notice requirements in the same manner and to the same extent as the municipality in which the property is located would be if it were the acting municipality.

(P.A. 83-513, S. 6.)



Section 7-121n - Sustainable energy program.

(a) As used in this section:

(1) “Energy improvements” means any renovation or retrofitting of qualifying real property to reduce energy consumption or installation of a renewable energy system to service qualifying real property, provided such renovation, retrofit or installation is permanently fixed to such qualifying real property;

(2) “Qualifying real property” means a single-family or multifamily residential dwelling or a nonresidential building, regardless of ownership, that a municipality has determined can benefit from energy improvements;

(3) “Property owner” means an owner of qualifying real property who desires to install energy improvements and provides free and willing consent to the contractual assessment; and

(4) “Sustainable energy program” means a municipal program that authorizes a municipality to enter into contractual assessments on qualifying real property with property owners to finance the purchase and installation of energy improvements to qualifying real property within its municipal boundaries.

(b) Any municipality, that determines it is in the public interest, may establish a sustainable energy program to facilitate the increase of energy efficiency and renewable energy. A municipality shall make such a determination after issuing public notice and providing an opportunity for public comment regarding the establishment of a sustainable energy program.

(c) Notwithstanding the provisions of section 7-374 or any other public or special act that limits or imposes conditions on municipal bond issues, any municipality that establishes a sustainable energy program under this section may issue bonds, as necessary, for the purpose of financing (1) energy improvements; (2) related energy audits; and (3) renewable energy system feasibility studies and the verification of the installation of such improvements. Such financing shall be secured by special contractual assessments on the qualifying real property.

(d) (1) Any municipality that establishes a sustainable energy program pursuant to this section may partner with another municipality or a state agency to (A) maximize the opportunities for accessing public funds and private capital markets for long-term sustainable financing, and (B) secure state or federal funds available for this purpose.

(2) Any municipality that establishes a sustainable energy program and issues bonds pursuant to this section may supplement the security of such bonds with any other legally available funds solely at the municipality’s discretion.

(3) Any municipality that establishes a sustainable energy program pursuant to this section may use the services of one or more private, public or quasi-public third-party administrators to provide support for the program.

(e) Before establishing a program under this section, the municipality shall provide notice to the electric distribution company, as defined in section 16-1, that services the municipality.

(f) If the owner of record of qualifying real property requests financing for energy improvements under this section, the municipality implementing the sustainable energy program shall:

(1) Require performance of an energy audit or renewable energy system feasibility analysis on the qualifying real property before approving such financing;

(2) Enter into a contractual assessment on the qualifying real property with the property owner in a principal amount sufficient to pay the costs of energy improvements and any associated costs the municipality determines will benefit the qualifying real property and may cover any associated costs;

(3) Impose requirements and criteria to ensure that the proposed energy improvements are consistent with the purpose of the program; and

(4) Impose requirements and conditions on the financing to ensure timely repayment, including, but not limited to, procedures for placing a lien on a property for which an owner defaults on repayment.

(g) Prior to entering a contractual assessment, the municipality shall provide each property owner the following notice, which shall be set forth in at least fourteen-point bold type: SEEK LEGAL ADVICE BEFORE PARTICIPATING IN THIS LOAN PROGRAM TO ENSURE UNDERSTANDING OF POTENTIAL CONSEQUENCES, INCLUDING A POSSIBLE DEFAULT UNDER YOUR MORTGAGE.

(h) Any assessment levied pursuant to this section shall have a term not to exceed the calculated payback period for the installed energy improvements, as determined by the municipality, and shall have no prepayment penalty. The municipality shall set a fixed rate of interest for the repayment of the principal assessed amount at the time the assessment is made. Such interest rate, as may be supplemented with state or federal funding as may become available, shall be sufficient to pay the financing costs of the program, including delinquencies.

(i) Assessments levied pursuant to this section and the interest and any penalties thereon shall constitute a lien against the qualifying real property on which they are made until they are paid. Such lien shall be levied and collected in the same manner as the general taxes of the municipality on real property, including, in the event of default or delinquency, with respect to any penalties and remedies and lien priorities, provided such lien shall not have priority over any prior mortgages.

(j) The area encompassing the sustainable energy program in a municipality may be the entire municipal jurisdiction of the municipality or a subset of such.

(P.A. 11-80, S. 100.)

History: P.A. 11-80 effective July 1, 2011.

See Sec. 16a-40g re commercial sustainable energy program.



Section 7-122 - Sites for armories. Appropriations.

Any city may, acting by its legislative body, purchase or acquire land for the purpose of conveying the same to the state as the site for a state armory, whenever the General Assembly has voted to erect an armory in such city, and may appropriate sufficient funds therefor from the treasury of such city and authorize an officer of such city to execute a conveyance of such land to the state.

(1949 Rev., S. 638.)



Section 7-122a - Municipal fallout shelters and civil preparedness facilities.

Any town or city, acting by its legislative body, may provide for the acquisition, construction and installation of fallout shelters and other civil preparedness facilities and may appropriate sufficient funds therefor and may finance such acquisition, construction and installation by the issuance of bonds as provided in chapter 109.

(1967, P.A. 371; P.A. 73-544, S. 20.)

History: P.A. 73-544 made reference to “civil preparedness” facilities rather than “civil defense” facilities.



Section 7-122b - Allocation of funds for art work in construction or remodeling of municipal buildings.

(a) For purposes of this section, the following terms have the following meanings: “Municipal building” means any building or facility owned or leased by a municipal government in the state of Connecticut and open to the public or intended for such use, exclusive of any shed, warehouse, garage or building of a temporary nature; “work of art” means art work which is to be an integrated part of such municipal building, including but not limited to, fresco, mosaic, sculpture and other architectural embellishment or functional art created by a professional artist, artisan or craftsperson, and any work of visual art which is not to be an integrated part of such municipal building, including but not limited to, a drawing, painting, sculpture, mosaic, photograph, work of calligraphy or work of graphic art or mixed media. Work of art as used in this section shall not include landscape architecture or landscape gardening.

(b) Any municipality may, in the allocation of funds for purposes of construction, reconstruction or remodeling of any municipal building, allocate for work of art, with respect to each such project, an amount of such funds equal to one per cent or more of the total estimated cost of such construction, reconstruction or remodeling, exclusive of (1) the cost of any land acquisition, (2) any nonconstruction costs including the cost of such work of art, (3) any augmentations to such cost and (4) the amount of such costs paid for with funds derived from grants or loans from the state or the federal government. No funds derived from a grant or loan from the state or the federal government shall be allocated for work of art unless such grant or loan specifically provides for such use.

(c) The municipality shall designate the officer or agency which shall, with respect to work of art in any such project, be responsible for selection of and contractual arrangements with any artist, artisan or craftsperson, review of any design or plan, execution and completion of such work of art and acceptance and placement of such work of art.

(P.A. 81-164, S. 1, 2.)



Section 7-123 to 7-125 - Appropriations for: Military organizations, hospitals, health care facilities and public health nursing organizations; insect and plant disease control; Memorial Day and Old Home Week.

Sections 7-123 to 7-125, inclusive, are repealed.

(1949 Rev., S. 639, 650, 651; 1957, P.A. 13, S. 17; 1971, P.A. 56; P.A. 76-92; 76-435, S. 67, 82; P.A. 82-327, S. 12.)



Section 7-125a - Appropriations to improvement associations for road maintenance.

Any town which has appropriated funds to any body politic incorporated by special act as an improvement association within such town, which funds were used for the repair or maintenance of roads within the limits of such association, may continue to make such payments, if the legislative body of such town deems it in the public interest to do so.

(1961, P.A. 412.)



Section 7-125b to 7-125d - Appropriations for assistance to nonprofit museums. Cultural commissions. Appropriations for drug abuse and dependency programs.

Sections 7-125b to 7-125d, inclusive, are repealed.

(1967, P.A. 105; 1971, P.A. 202, S. 1; 329; P.A. 82-327, S. 12.)



Section 7-126 - Transportation of crippled children and children with defective eyesight.

Each city, town, borough or school district is authorized to transport crippled children and children having such defective eyesight as to require transportation, from within their residences to places where medical, surgical or other treatment is to be given them, and to retransport such children from within such places to within their residences, and such transportation is declared to be in the line of governmental duty.

(1949 Rev., S. 640.)



Section 7-127 and 7-127a - Municipal advisory welfare boards. Committees on needs of the aging.

Sections 7-127 and 7-127a are repealed.

(1949 Rev., S. 641; 1963, P.A. 540; P.A. 82-327, S. 12.)



Section 7-127b - Municipal agents for elderly persons. Responsibilities of Department on Aging.

(a) The chief elected official or the chief executive officer if by ordinance of each municipality shall appoint a municipal agent for elderly persons. Such agent shall be a member of an agency that serves elderly persons in the municipality or a responsible resident of the municipality who has demonstrated an interest in the elderly or has been involved in programs in the field of aging.

(b) The duties of the municipal agent may include, but shall not be limited to, (1) disseminating information to elderly persons, assisting such persons in learning about the community resources available to them and publicizing such resources and benefits; (2) assisting elderly persons to apply for federal and other benefits available to such persons; (3) reporting to the chief elected official or chief executive officer of the municipality and the Department on Aging any needs and problems of the elderly and any recommendations for action to improve services to the elderly.

(c) Each municipal agent shall serve for a term of two or four years, at the discretion of the appointing authority of each municipality, and may be reappointed. If more than one agent is necessary to carry out the purposes of this section, the appointing authority, in its discretion, may appoint one or more assistant agents. The town clerk in each municipality shall notify the Department on Aging immediately of the appointment of a new municipal agent. Each municipality may provide to its municipal agent resources sufficient for such agent to perform the duties of the office.

(d) The Department on Aging shall adopt and disseminate to municipalities guidelines as to the role and duties of municipal agents and such informational and technical materials as may assist such agents in performance of their duties. The department, in cooperation with the area agencies on aging, may provide training for municipal agents within the available resources of the department and of the agencies on aging.

(1972, P.A. 70; P.A. 77-447; P.A. 85-459, S. 1, 2; P.A. 88-206, S. 2; P.A. 93-262, S. 1, 87; P.A. 95-77; P.A. 01-195, S. 105, 181; P.A. 12-119, S. 3; P.A. 13-125, S. 1.)

History: P.A. 77-447 replaced all former provisions re municipal agents for disseminating information to elderly with more detailed provisions of Subsecs. (a) to (d), inclusive; P.A. 85-459 amended Subsec. (b) to require written reports to be submitted to the state department on aging and amended Subsec. (c) to require the town clerk to notify the state department on aging of the appointment of a new municipal agent; P.A. 88-206 gave the chief elected official the authority to appoint a municipal agent and provided that the chief executive officer may also appoint if by ordinance he is given such authority in Subsec. (a), made a technical change in Subsec. (b) and required the department on aging to sponsor at least one training session and specified that the training shall include information re the availability of housing and required each municipal agent to attend at least one session in Subsec. (d); P.A. 93-262 authorized substitution of department of social services for department on aging, effective July 1, 1993; P.A. 95-77 amended Subsec. (c) to allow a municipal agent to serve a term of two or four years, at the discretion of the appointing authority, where previously terms were two years only; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 12-119 amended Subsec. (a) to delete provisions re commission on aging members and elected officials as potential agents and make technical changes, amended Subsec. (b) to make technical changes, replace provisions re annual written reports on services provided by the agent with provisions re reporting agent’s recommendations to improve services to the elderly, made a technical change in Subsec. (c), and amended Subsec. (d) to delete requirement that department ensure municipalities carry out provisions of section, make technical changes, make agent training discretionary rather than mandatory, delete provisions re training requirements and records re elderly persons and add provision re training within available resources of department and area agencies, effective June 15, 2012; P.A. 13-125 replaced references to Department of Social Services with references to Department on Aging, effective July 1, 2013.



Section 7-127c - Municipal agents for children.

(a) The chief elected official or the chief executive officer of each municipality may appoint a municipal agent for children. Such agent shall be an elected official of the state or the municipality, a member of an agency that serves children, a youth service bureau in the municipality or a responsible resident of the municipality who has demonstrated an interest in children or has been involved in programs in the field of child development.

(b) The duties of a municipal agent may include, but not be limited to, (1) annually determining the capacity of the municipality to provide services beneficial to children and families living in the municipality and coordinating such services provided by the state, the municipality and community-based organizations; (2) disseminating information to families with children and assisting such families in learning about the resources available to them; (3) assisting families with children in applying for available child day care subsidies; and (4) annually submitting a written report to the chief elected official, chief executive officer and legislative body of the municipality, on the services he has provided, his findings concerning the needs and problems of children in the municipality and recommendations for improving services for such children.

(c) Each municipal agent shall serve for a term of two years and may be reappointed. If more than one agent is necessary to carry out the purposes of this section, the appointing authority, in his discretion, may appoint one or more assistant agents. The town clerk in each municipality shall notify the Commissioner of Education immediately of the appointment of a municipal agent. Each municipality may provide to its municipal agent resources sufficient for such agent to perform the duties of the office.

(d) The Department of Education may adopt and disseminate to municipalities guidelines as to the role and duties of municipal agents and such informational and technical materials as may assist such agents in the performance of their duties. The department, in collaboration with the Commission on Children, may provide training for municipal agents within the available resources of the department and the commission.

(P.A. 92-247; P.A. 93-91, S. 1, 2; P.A. 95-339, S. 5, 8.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-339 amended Subsecs. (c) and (d) to substitute Commissioner and Department of Education for Commissioner and Department of Children and Families, effective July 1, 1995.



Section 7-127d - Neighborhood youth center grant program.

(a) There is established a neighborhood youth center grant program which shall be administered by the Department of Education.

(b) Grants may be made to city and nonprofit agencies serving the cities of Bridgeport, New Haven, Hartford, New Britain, Norwalk, Stamford and Waterbury for the purpose of supporting neighborhood centers for youths between twelve and seventeen years of age. Agencies serving each eligible city may receive from the funds authorized for the program an amount that is proportionate to the population of the city between twelve and seventeen years of age whose families have incomes below the federal poverty level determined from 1990 data of the United States Bureau of the Census as a percentage of the aggregate population of such ages and family income level in all eligible cities in the state, except that the cities of Bridgeport, New Haven and Hartford shall receive grants in equal amounts based on the average of the funds otherwise allocated among the three cities from such formula.

(c) Seventy-five per cent of all grants made (1) pursuant to sections 7-127d to 7-127g, inclusive, and (2) to municipalities which, in the aggregate, receive seventy-five thousand dollars or more, shall be made to cities and nonprofit agencies providing on-site athletic or recreational programs.

(d) Neighborhood youth center programs shall include the following components: (1) A neighborhood center, at a location convenient for youths within the neighborhood to be served, that is open regular hours including, but not limited to, evenings, weekends, school vacations and the summer and where all the other program components could be delivered; (2) athletic and recreational opportunities; (3) enrichment or tutoring activities; (4) skills training in areas such as problem-solving, decision-making, conflict resolution, peer counseling and life skills; (5) parent involvement in planning the grant initially and on an ongoing basis; (6) youth involvement, including, but not limited to, input into the planning and management of the program and youth leadership development activities; and (7) maximum use of existing neighborhood services for youths.

(e) Neighborhood youth center programs may include the following components: (1) Matching youths on a one-to-one basis with positive adult role models; (2) vocational training and job placement; (3) preventive and interventive services for youths and their families; and (4) cultural opportunities.

(May Sp. Sess. P.A. 94-6, S. 5, 28; P.A. 95-351, S. 23, 30; P.A. 96-226, S. 1, 4; June 30 Sp. Sess. P.A. 03-6, S. 185; P.A. 11-48, S. 206.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 95-351 amended Subsec. (b) by requiring Bridgeport, New Haven and Hartford to receive grants in equal amounts, effective July 1, 1995; P.A. 96-226 amended Subsec. (b) to eliminate schools from eligibility for grants, inserted new Subsec. (c) re percentage of grants for on-site athletic or recreational activities, relettering former Subsec. (c) as Subsecs. (d) and (e) and amended Subsecs. (d) and (e) to require such programs to be at only one location within the neighborhood being served and to make certain activities mandatory and certain activities optional in such programs, effective July 1, 1996; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to suspend operation of program for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 11-48 amended Subsec. (a) by replacing Office of Policy and Management with Department of Education re administration of program and deleting exception re suspension of operation of program for fiscal years 2004 and 2005, effective July 1, 2011.



Section 7-127e - Application. Matching funds for neighborhood youth centers program and Leadership, Education, Athletics in Partnership program. Advisory committee for grant application review.

(a) The Department of Education shall solicit competitive proposals under this program for the fiscal year beginning July 1, 2011, and every two years thereafter. The Department of Education shall notify the eligible agencies of the amount of funds provided for each city in accordance with section 7-127d. Eligible agencies may file a grant application with the Department of Education on such form and at such time as the department may require.

(b) Grant funds made available for the provisions of sections 7-127d to 7-127g, inclusive, shall not be used to supplant existing services. A minimum of twenty-five per cent of the total program costs for each neighborhood youth center program shall be supported with local funds or in-kind contributions which may include federal, local and private funds which support existing services.

(c) The Department of Education shall review all grant applications received and make the decisions concerning which applications shall be funded and at what funding levels. Criteria for such decisions shall include (1) documentation of need for the program through crime and poverty statistics for the neighborhood to be served; (2) responsiveness to program component requirements; (3) reasonableness of costs; (4) soundness of program plan; (5) experience of the applicant agency in providing youth recreational services; and (6) evidence of collaboration and coordination with other children’s services providers in the neighborhood. The Department of Education shall convene and chair an advisory committee to assist in grant application review. Such committee shall include representatives of the Judicial Department and the Departments of Children and Families, Education, Public Health and Social Services.

(d) In order to be eligible to receive funds from the Department of Education for the Leadership, Education, Athletics in Partnership (LEAP) program, or the neighborhood youth centers program, an applicant must provide a match of at least fifty per cent of the grant amount. The cash portion of such match shall be at least twenty-five per cent of the grant amount.

(May Sp. Sess. P.A. 94-6, S. 6, 28; P.A. 95-257, S. 12, 21, 58; P.A. 96-226, S. 2–4; June 30 Sp. Sess. P.A. 03-6, S. 186; June Sp. Sess. P.A. 05-3, S. 30; P.A. 11-48, S. 207.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-226 amended Subsec. (a) to require the solicitation of competitive proposals for the fiscal years beginning July 1, 1996, and July 1, 1999, and every two years thereafter and allowed the Office of Policy and Management to designate when agencies may file a grant application, replacing provision which had specified application date, and amended Subsec. (c) to add Subdiv. (6) including evidence of collaborations and coordinations with other children’s services providers in the neighborhood as criteria for funding, effective July 1, 1996; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to prohibit solicitation of competitive proposals for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; June Sp. Sess. P.A. 05-3 was added editorially by the Revisors as Subsec. (d) re matching funds for the Leadership, Education, Athletics in Partnership program and the neighborhood youth centers program, effective July 1, 2005; P.A. 11-48 replaced “Office of Policy and Management” with “Department of Education” and made conforming changes throughout, and amended Subsec. (a) by replacing “1996, and July 1, 1999” with “2011”, making a conforming change and deleting exception re no solicitation of proposals for fiscal years 2004 and 2005, effective July 1, 2011.



Section 7-127f - Annual reports. Audit.

Grantees shall submit to the Department of Education on an annual basis program and financial reports on such forms as the department may require. In accordance with the provisions of sections 4-230 to 4-236, inclusive, and regulations adopted thereunder, each grantee shall file an appropriate audit of grant funds with the department on or before December first of the fiscal year following the grant year.

(May Sp. Sess. P.A. 94-6, S. 7, 28; P.A. 12-120, S. 27; P.A. 13-31, S. 2.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 12-120 replaced references to Office of Policy and Management with references to Department of Education and replaced quarterly submissions of program and financial reports with annual submissions, effective June 15, 2012; P.A. 13-31 made a technical change, effective May 28, 2013.



Section 7-127g - Annual reports to the General Assembly.

Each municipality which receives a grant pursuant to sections 7-127d to 7-127f, inclusive, for the fiscal year ending June 30, 1995, shall submit a report to the General Assembly, in accordance with the provisions of section 11-4a, which sets forth all funds received by such municipality from state, local, federal or private sources for youth centers and after-school programs. Such report shall be submitted on or before February 15, 1995. Any municipality which receives a grant pursuant to sections 7-127d to 7-127f, inclusive, for the fiscal year ending June 30, 1996, or any subsequent fiscal year, shall submit such report not later than February fifteenth of the fiscal year in which such grant is received.

(May Sp. Sess. P.A. 94-6, S. 8, 28; P.A. 96-180, S. 5, 166.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 96-180 made technical changes re section cites, effective June 3, 1996.



Section 7-128 and 7-129 - Public squares and parks. Gifts for parks.

Sections 7-128 and 7-129 are repealed.

(1949 Rev., S. 644, 645; 1957, P.A. 13, S. 14; P.A. 82-327, S. 12.)



Section 7-129a - Park and recreation capital and nonrecurring expense fund.

(a) As used in this section, “municipality” means any city, town, borough, district or association with municipal powers which has within its jurisdiction and subject to its authority, holds or acquires any land or facilities for park or recreational use; “recreation authority” means the committee or commission within the government of a municipality responsible for the administration or supervision of parks or recreation, the legislative body of any municipality which has no such committee or commission, or the board of selectmen of any town which has no such committee or commission and the legislative body of which is the town meeting or representative town meeting.

(b) Any municipality, by vote of its legislative body, may establish a special fund, which shall be known as the park and recreation capital and nonrecurring expense fund. There shall be deposited in said fund (1) all moneys received by the municipality, from whatever source and by whatever means, as gifts for park or recreation purposes; (2) all moneys received by the municipality, from whatever source and by whatever means, as governmental grants or loans for park or recreational purposes; (3) all moneys received by the municipality from the sale or voluntary or involuntary conveyance of land used for park or recreational purposes, and (4) all moneys appropriated to said fund by the municipality.

(c) Said fund shall be in the custody of the treasurer or other officer in charge of funds of the municipality. All or any part of the moneys in said fund may, from time to time, be invested in any securities in which public funds may lawfully be invested. All income derived from such investments shall be paid into the fund and become a part thereof. The moneys so invested shall at all times be subject to withdrawal from such investment for use as provided in subsection (e) of this section.

(d) Annually, the treasurer or other officer having custody of said fund shall submit to the recreation authority and to the legislative body of the municipality a complete and detailed report of the condition of said fund, which report shall be made a part of the annual municipal report.

(e) Upon authorization of the body in such municipality having the power of appropriation, the moneys in said fund may be used for capital and nonrecurring expenditures incurred in any of the following: (1) Acquisition, development, improvement, maintenance and expansion of park and recreation lands; (2) acquisition, erection, installation, maintenance, improvement, repair and replacement of park or recreation facilities and equipment; (3) development, establishment and improvement of park or recreation programs; (4) any other capital or nonrecurring expenditure incurred for park or recreational purposes.

(f) No budget proposed or approved or appropriation made for park or recreational purposes in any municipality shall be reduced, ratably or otherwise, in consideration of any moneys in said fund.

(1967, P.A. 438, S. 1–7; P.A. 07-217, S. 14.)

History: P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007.



Section 7-130 - Playgrounds and recreation centers.

Section 7-130 is repealed.

(1949 Rev., S. 646; P.A. 82-327, S. 12.)



Section 7-130a - Public recreational facilities authorities. Definitions.

As used in sections 7-130a to 7-130w, inclusive, the following words and terms shall have the following meanings unless the context indicates another meaning or intent:

(a) “Authority” means an authority created under the provisions of sections 7-130a to 7-130w, inclusive, or, if any such authority is abolished, the board, body or commission succeeding to the principal functions thereof or to whom the powers given by said sections to such authority shall be given by law.

(b) “Municipality” means any town, city or borough, whether consolidated or unconsolidated.

(c) “Federal agency” means and includes the United States of America or any department, bureau, agency or instrumentality thereof.

(d) “Project” or “projects” or “public facility” or “public facilities” means any one or more of the following: Public golf courses, bathing beaches, swimming pools, marinas or small craft harbors, tennis courts, facilities for camping, fishing and hunting, playgrounds, gymnasiums, playing fields, indoor recreation centers, auditoriums, exhibition halls, museums, aquariums, shipbuilding and other maritime arts and trades demonstration facilities, stadiums, hockey rinks and ski tows and other skiing facilities, as such terms are generally used, and parking facilities and other facilities for the public convenience in connection with any of the foregoing, including all buildings, structures and other facilities for the public convenience, including but not limited to restaurants and other concessions, and appurtenances thereto which the authority may deem necessary and desirable, together with all property, real or personal, rights, easements and interests which may be acquired by the authority or any person contracting with the authority, for the construction, improvement and operation of any of the foregoing.

(e) “Cost” as applied to any project shall include the cost of acquisition or construction, the cost of any subsequent additions thereto or expansion thereof, the cost of the acquisition of all land, rights-of-way, property rights, easements and interests acquired by the authority for such construction, additions or expansion, the cost of demolishing or removing any building or structure on land so acquired, including the cost of acquiring any lands to which such building or structures may be moved, the cost of dredging and filling underwater areas, the cost of all equipment, financing charges, insurance, interest prior to and during such construction, and during the construction of any addition or expansion, and, if deemed advisable by the authority, for a period not exceeding one year after completion of such construction, addition or expansion, the cost of surveys, engineering and architectural expenses, borings, plans and specifications and other engineering and architectural services, legal expenses, administrative expenses and such other expenses as may be necessary or incident to the construction of the project, and of such subsequent additions thereto or expansion thereof, and the cost of financing such construction, additions or expansion and placing the project and such additions or expansion in operation.

(f) “Bonds” means any bonds, notes, interim certificates, debentures or other obligations issued by an authority pursuant to sections 7-130a to 7-130w, inclusive.

(February, 1965, P.A. 460, S. 1; 1967, P.A. 810, S. 1; P.A. 85-543, S. 1, 7.)

History: 1967 act extended definition in Subsec. (d) to cover public facilities; P.A. 85-543 amended Subsec. (d) to include museums, aquariums, shipbuilding and other maritime arts and trades demonstration facilities in the definition of “project”, to include restaurants and other concessions and to add reference to persons contracting with an authority.



Section 7-130b - Creation of authority. Joining and withdrawal.

(a) The legislative body of any municipality may, by ordinance, create an authority under an appropriate name and title containing the word “authority”, which may also be constituted a departmental unit of such municipality, or may designate any existing departmental unit of such municipality as such authority. Two or more municipalities may, by concurrent ordinances of their legislative bodies, create such an authority. Such ordinances shall contain a brief statement of the purpose of the authority and shall set forth the articles of incorporation of the authority as follows: (1) The name of the authority and address of its principal office and, where applicable, a statement that the authority is constituted as a departmental unit of such municipality or that an existing municipal department is designated as such authority; (2) a statement that the authority is created under sections 7-130a to 7-130w, inclusive; (3) the name of each participating political subdivision; (4) the names, addresses and terms of office of the first members of the authority, except in the case where the authority is constituted a departmental unit or an existing municipal department is designated as such authority, in which case the name of such department and its office address shall be given; and (5) the purpose or purposes for which the authority is to be created.

(b) Passage of such ordinance or ordinances by the legislative body or bodies shall constitute the authority a public body politic and corporate of the state, except where such authority is or becomes a departmental unit of such municipality as herein provided.

(c) Any municipality may become a member of an existing authority upon such terms and conditions as the authority may determine. Any municipality which is a member of an existing authority may by vote of its legislative body elect to withdraw from such authority. Such withdrawal shall be effective only upon such terms and conditions as the authority may require and after compliance with the terms and conditions contained in any contracts between such municipality or the authority and the holders of any bonds of the authority. No such withdrawal shall relieve such municipality of any liability incurred by it as a member of the authority or as a user of any of its projects.

(February, 1965, P.A. 460, S. 2; 1967, P.A. 810, S. 2.)

History: 1967 act allowed authorities to be existing or newly created departments of municipalities and changed provisions accordingly.



Section 7-130c - Commission to exercise powers of authority. Transfer of authority to municipal department and vice versa.

(a) Except as provided in subsection (b) of this section, the powers of the authority shall be exercised by a commission which shall consist of not less than five nor more than nine members who shall be appointed by the legislative bodies of the participating municipalities and who shall be selected in the manner and for the terms provided by the ordinance creating the authority. The members of the commission shall elect one of their number chairman and shall elect a secretary and treasurer who need not be members of the commission. The offices of secretary and treasurer may be combined. A majority of the members of the commission shall constitute a quorum and the vote of a majority of such members shall be necessary for any action taken by the authority. No vacancy in the membership of the commission shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. The members of the commission shall be reimbursed for the amount of actual expenses incurred by them in the performance of their duties. The legislative bodies of the participating municipalities may provide for compensation of the members of the commission.

(b) All the foregoing provisions of subsection (a) of this section shall not, however, apply in the event such authority is or becomes a municipal departmental unit as provided in section 7-130b, in which case the powers of the authority shall be exercised by said department in the usual and normal manner in which it functions as such a departmental unit of the municipality under the rules and regulations of said department and the ordinances and the charter of said municipality.

(c) If an authority constituted as a municipal departmental unit in any municipality as provided in section 7-130b, is replaced by an authority operating through a commission, the ordinance establishing such succeeding authority may provide that the employees of such succeeding authority shall be deemed to be employees of such municipality for all purposes, and such municipality shall be deemed to be the employer for purposes of section 7-467; provided that such ordinance may provide that some or all of such employees of such succeeding authority shall not be subject to the classified civil service requirements of such municipality.

(February, 1965, P.A. 460, S. 3; 1967, P.A. 810, S. 3; P.A. 78-376, S. 1, 6.)

History: 1967 act added Subsec. (b) excepting authorities which are departments from provisions of Subsec. (a); P.A. 78-376 added Subsec. (c) re switch from department authority to commission authority.



Section 7-130d - Powers of authority.

Each authority shall be deemed to be an instrumentality exercising public and essential government functions to provide for the public health and welfare, and, except as provided in subsection (l) hereof, each such authority is authorized and empowered: (a) To have existence for such term of years as is specified by the participating municipalities; (b) to contract and be contracted with; to sue and be sued; to make and, from time to time, amend and repeal bylaws, rules and regulations not inconsistent with general law to carry out its purposes; and to adopt a corporate seal and alter the same at its pleasure; (c) to acquire, purchase, lease as lessee, construct, reconstruct, improve, extend, operate and maintain projects within or without any of the participating municipalities; and to acquire by gift or purchase lands or rights-in-land in connection therewith and to sell, lease as lessor, transfer or dispose of any property or interest therein acquired by it, at any time; (d) to lease all or any part of any project upon any such terms or conditions and for such term of years as it may deem advisable where, in the opinion of the authority, such leasing is for commercial uses related to the public uses of the project or unrelated to the public uses of the project but necessary and feasible for the financing or operation of the project; (e) to regulate the uses of all lands and facilities under control of the authority, subject to land use regulations of the municipality in which such lands or facilities are located; (f) to fix and revise from time to time and to charge and collect fees, rents and other charges for the use of any project or facilities thereof, and to establish and revise from time to time regulations in respect of the use, operation and occupancy of any such project or facilities thereof; (g) to enter into contracts with any participating municipality, the state or any political subdivision, agency or instrumentality thereof, any federal agency or any private corporation, copartnership, association or individual, providing for or relating to any project; (h) to accept grants and gifts from any participating municipality, the state or any political subdivision, agency or instrumentality thereof, any federal agency and from any private corporation, copartnership, association or individual; (i) to issue bonds and refunding bonds of the authority, such bonds to be payable solely from funds of the authority; (j) to make and enter into all contracts and agreements necessary or incidental to the performance and execution of its duties and the execution of its powers under sections 7-130a to 7-130w, inclusive, including a trust agreement or trust agreements securing any bonds or refunding bonds issued hereunder; (k) to do all acts and things necessary or convenient to carry out the powers granted by said sections; and (l) in the case of an authority being or becoming a municipal departmental unit as herein provided, the exercise of any of its powers shall be subject to the approval of the local legislative body.

(February, 1965, P.A. 460, S. 4; 1967, P.A. 810, S. 4.)

History: 1967 act added Subdiv. (l) re municipal department authorities.



Section 7-130e - Municipalities may grant property and money to authority.

Each participating municipality may (a) transfer jurisdiction over, lease, lend, grant or convey to the authority at its request, with or without consideration, such real or personal property as may be necessary or desirable to carry out the purposes of the authority, upon such terms and conditions as the legislative body of such municipality determines to be for its best interests; and (b) make appropriations and provide funds for any purpose of the authority, including the acquisition, construction, improvement and operation of any project or facilities thereof and payment of principal and interest on its indebtedness.

(February, 1965, P.A. 460, S. 5.)



Section 7-130f - Operation of projects.

The authority may acquire or construct and maintain and operate any one or more projects under sections 7-130a to 7-130w, inclusive, in such manner as the authority may determine, and the authority may operate each project separately or it may operate one or more projects together. The authority shall have exclusive control over the revenues derived from its operations and may use revenues from one project in connection with any other project. No person, firm, association or corporation shall receive any profit or dividend from the revenues, earnings or other funds or assets of the authority other than for debts contracted, for services rendered, for materials and supplies furnished and for other value actually received by the authority. All of the foregoing provisions of this section are subject to the approval of the legislative body in those cases where the authority is or becomes a municipal departmental unit.

(February, 1965, P.A. 460, S. 6; 1967, P.A. 810, S. 5.)

History: 1967 act required approval of legislative body for actions taken by municipal department authorities.



Section 7-130g - Bond issues.

(a) The authority may issue bonds from time to time in its discretion, subject to the approval of the legislative body when required by the provisions of sections 7-130a to 7-130w, inclusive, for the purpose of paying all or any part of the cost of acquiring, purchasing, constructing, reconstructing, improving or extending any project and acquiring necessary land and equipment therefor. The authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds payable as to principal and interest: (1) From its revenues generally; (2) exclusively from the income and revenues of a particular project; or (3) exclusively from the income and revenues of certain designated projects, whether or not they are financed in whole or in part from the proceeds of such bonds. Any such bonds may be additionally secured by a pledge of any grant or contribution from a participating municipality, the state or any political subdivision, agency or instrumentality thereof, any federal agency or any private corporation, copartnership, association or individual, or a pledge of any income or revenues of the authority, or a mortgage on any project or other property of the authority. Whenever and for as long as any authority has issued and has outstanding bonds pursuant to sections 7-130a to 7-130w, inclusive, the authority shall fix, charge and collect rates, rents, fees and other charges in accordance with the second sentence of section 7-130i. Neither the commissioners of the authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of the authority, and such bonds and obligations shall so state on their face, shall not be a debt of the state or any political subdivision thereof, except when the authority or a participating municipality which in accordance with section 7-130s has guaranteed payment of principal and of interest on the same, and no person other than the authority or such a public body shall be liable thereon, nor shall such bonds or obligations be payable out of any funds or properties other than those of the authority or such a participating municipality. Except to the extent and for the purpose therein expressly provided by other laws, such bonds shall not constitute an indebtedness within the meaning of any statutory limitation on the indebtedness of any participating municipality. Bonds of the authority are declared to be issued for an essential public and governmental purpose. In anticipation of the sale of such revenue bonds the authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the authority available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the authority may contain.

(b) Bonds of the authority may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. Bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times, not exceeding fifty years from their respective dates, bear interest at such rate or rates, or have provisions for the manner of determining such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the authority shall determine. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(c) Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to: (1) Pledging all or any part of the revenues of a project or any revenue-producing contract or contracts made by the authority with any individual, partnership, corporation or association or other body, public or private, to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to such agreements with bondholders as may then exist; (2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; (3) the setting aside of reserves or sinking funds or other funds or accounts as the authority may establish and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the authority; (4) limitations on the right of the authority or its agent to restrict and regulate the use of the project; (5) limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds; (6) limitations on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the authority; (9) defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default; (10) the mortgaging of a project and the site thereof for the purpose of securing the bondholders; and (11) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities including but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations.

(d) If any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of sections 7-130a to 7-130w, inclusive, or any recitals in any bonds issued under the provisions of said sections, all such bonds shall be deemed to be negotiable instruments under the provisions of the general statutes.

(e) Unless otherwise provided by the ordinance creating the authority, bonds may be issued under the provisions of sections 7-130a to 7-130w, inclusive, without obtaining the consent of any commission, board, bureau or agency of the state or of any political subdivision, and without any other proceedings or the happening of other conditions or things than those proceedings, conditions or things which are specifically required by said sections.

(f) The authority shall have power out of any funds available therefor to purchase its bonds or notes. The authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(g) An authority shall cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the clerk of each participating municipality and may thereupon cause to be published at least once in a newspaper published or circulating in each participating municipality a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also stating that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution, shall be commenced within twenty days after the first publication of such notice. If any such notice is published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the bond resolution referred to in such notice, or the validity of any covenants, agreements or contracts provided for by the bond resolution is commenced or instituted within twenty days after the first publication of said notice, then all residents and taxpayers and owners of property in each participating municipality and all other persons shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceeding, questioning the validity or proper authorization of such bonds, or the validity of such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

(February, 1965, P.A. 460, S. 7, 8; 1967, P.A. 810, S. 6, 7, 8; 1969, P.A. 424, S. 1; P.A. 85-543, S. 2, 7; P.A. 06-196, S. 37.)

History: 1967 act required approval of legislative body for bonds issued by authorities which are municipal departments, required authority to “fix, charge and collect” various rates, rents, fees etc. and amended other provisions of Subsec. (a) to reflect municipal obligations re bonds of department authorities, added exception to provisions in Subsec. (e) and added Subsec. (g) re notice; 1969 act amended Subsec. (b) to remove 6% interest limit; P.A. 85-543 amended Subsec. (b) to allow for rates not determined at the time of authorization and amended Subsec. (c) concerning the manner of holding funds’ execution of reimbursement agreements; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.



Section 7-130h - Securing of bonds.

In the discretion of the authority any bonds issued under the provisions of sections 7-130a to 7-130w, inclusive, may be secured by a trust indenture by way of conveyance, deed of trust or mortgage of any project or any other property of the authority, whether or not financed in whole or in part from the proceeds of such bonds, or by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state or by both such conveyance, deed of trust or mortgage and indenture or trust agreement. Such trust indenture or agreement may pledge or assign any or all fees, rents and other charges to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any property of the authority. Such trust indenture or agreement may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing the issue of bonds. Any bank or trust company incorporated under the laws of the state may act as depository of the proceeds of such bonds or of revenues or other moneys and may furnish such indemnifying bonds or pledge such securities as may be required by the authority. Such trust indenture may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, such trust indenture or agreement may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture or agreement may be treated as a part of the cost of a project.

(February, 1965, P.A. 460, S. 9; 1967, P.A. 810, S. 9.)

History: 1967 act substituted reference to Sec. 7-130w for reference to Sec. 7-130n.

See Sec. 7-130t re pledge or assignment of lease to secure bonds.



Section 7-130i - Rates, rents, fees and charges.

The authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues, if any, (1) to pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (2) to pay the principal of and the interest on outstanding revenue bonds of the authority issued in respect of such project as the same shall become due and payable, and (3) to create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such revenue bonds of the authority. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than the authority. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any revenue bonds of the authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such revenue bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust indenture or agreement by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust indenture or agreement, such sinking or other similar fund shall be a fund for all such revenue bonds issued to finance projects of such authority without distinction or priority of one over another.

(February, 1965, P.A. 460, S. 10.)



Section 7-130j - Use of receipts.

All moneys received pursuant to the authority of sections 7-130a to 7-130w, inclusive, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in said sections.

(February, 1965, P.A. 460, S. 11.)



Section 7-130k - Enforcement of rights of bondholders and trustees.

Any holder of bonds, notes, certificates or other evidences of borrowing issued under the provisions of sections 7-130a to 7-130w, inclusive, or of any of the coupons appertaining thereto, and the trustee under any trust indenture or agreement, except to the extent the rights herein given may be restricted by such trust indenture or agreement, may, either at law or in equity, by suit, action, injunction, mandamus or other proceedings, protect and enforce any and all rights under the provisions of the general statutes or granted by said sections or under such trust indenture or agreement or the resolution authorizing the issuance of such bonds, notes or certificates, and may enforce and compel the performance of all duties required by said sections or by such trust indenture or agreement or resolution to be performed by the authority or by any officer or agent thereof, including the fixing, charging and collection of fees, rents and other charges.

(February, 1965, P.A. 460, S. 12.)



Section 7-130l - Tax exemption.

The exercise of the powers granted by sections 7-130a to 7-130w, inclusive, shall be in all respects for the benefit of the inhabitants of the state, for the increase of their commerce and for the promotion of their safety, health, welfare, convenience and prosperity, and as the operation and maintenance of any project which the authority is authorized to undertake constitute the performance of an essential governmental function, no authority shall be required to pay any taxes or assessments upon any project acquired and constructed by it under the provisions of said sections; and the bonds, notes, certificates or other evidences of debt issued under the provisions of said sections, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the state and by any political subdivision thereof.

(February, 1965, P.A. 460, S. 13.)

See Sec. 7-130v re payment by authority of sums in lieu of taxes.



Section 7-130m - Bonds to be legal investments.

Bonds issued by the authority under the provisions of sections 7-130a to 7-130w, inclusive, shall be securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies and executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

(February, 1965, P.A. 460, S. 14.)



Section 7-130n - Liberal construction. Consent of other bodies not required.

Section 7-130n is repealed.

(February, 1965, P.A. 460, S. 15; 1967, P.A. 810, S. 10.)



Section 7-130o - Municipal powers to aid authority.

For the purpose of aiding an authority and cooperating in the planning, undertaking, acquisition, construction or operation of any public facility, any municipality may (a) acquire real property in its name for such public facility or for the widening of existing roads, streets, parkways, avenues or highways or for new roads, streets, parkways, avenues or highways to any such public facility, or partly for such purposes and partly for other municipal purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by such municipality, (b) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan parks, streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake, and (c) do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of any such public facility, and cause services to be furnished to the authority of any character which such municipality is otherwise empowered to furnish, and to incur the entire expense thereof.

(1967, P.A. 810, S. 11.)



Section 7-130p - Provision of property to authority.

Any municipality, by ordinance, and any other governmental unit is empowered, without any referendum or public or competitive bidding, and any person is empowered, to sell, lease, lend, grant or convey to an authority, or to permit an authority to use, maintain or operate as part of any public facility, any real or personal property which may be necessary or useful and convenient for the purposes of the authority and accepted by the authority. Any such sale, lease, loan, grant, conveyance or permit may be made or given with or without consideration and for a specified or an unlimited period of time and under any agreement and on any terms and conditions which may be approved by such municipality, governmental unit or person and which may be agreed to by the authority in conformity with its contracts with the holders of any bonds. Subject to any such contracts with the holders of bonds, the authority may enter into and perform any and all agreements with respect to property so purchased, leased, borrowed, received or accepted by it, including agreements for the assumption of principal or interest or both of indebtedness of such municipality, governmental unit or person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of any public facility.

(1967, P.A. 810, S. 12.)



Section 7-130q - Lease of facilities.

Any municipality, governmental unit or person is empowered to enter into and perform any lease or other agreement with an authority for the lease to or use by such municipality, governmental unit or person of all or any part of any public facility or facilities. Any such lease or other agreement may provide for the payment to the authority by such municipality, governmental unit or person, annually or otherwise, of such sum or sums of money, computed at fixed amounts or by any formula or in any other manner, as may be so fixed or computed. Any such lease or other agreement may be made and entered into for a term beginning currently or at some future or contingent date and with or without consideration and for a specified or unlimited time and on any terms and conditions which may be approved by such municipality, governmental unit or person and which may be agreed to by the authority in conformity with its contracts with the holders of any bonds, and shall be valid and binding on such municipality, governmental unit or person whether or not an appropriation is made thereby prior to authorization or execution of such lease or other agreement. Every such municipality, governmental unit or person shall do all acts and things necessary, convenient or desirable to carry out and perform any such lease or other agreement entered into by it and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such municipality, governmental unit or person.

(1967, P.A. 810, S. 13.)



Section 7-130r - Financial aid by municipality.

For the purpose of aiding an authority and cooperating in the planning, undertaking, acquisition, construction or operation of any public facility, any municipality, by ordinance or by resolution of its legislative body, shall have power from time to time and for such period and upon such terms, with or without consideration, as may be provided by such resolution or ordinance and accepted by the authority, (a) to appropriate moneys for the purposes of the authority, and to loan or donate such money to the authority in such installments and upon such terms as may be agreed upon with the authority, (b) to covenant and agree with the authority to pay to or on the order of the authority annually or at shorter intervals as a subsidy for the promotion of its purposes not more than such sums of money as may be stated in such resolution or ordinance or computed in accordance therewith, (c) upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize and perform and after appropriation of the moneys, if any, necessary for such performance, to covenant and agree with the authority to do and perform such act or thing and as to the time, manner and other details of its doing and performance, and (d) to appropriate money for all or any part of the cost of acquisition or construction of such public facility, and, in accordance with the limitations and any exceptions thereto and in accordance with procedure prescribed by law, to incur indebtedness, borrow money and issue its negotiable bonds for the purpose of financing such public facility and appropriation, and to pay the proceeds of such bonds to the authority.

(1967, P.A. 810, S. 14.)



Section 7-130s - Municipal guarantee of authority bonds.

For the purpose of aiding an authority in the planning, undertaking, acquisition, construction or operation of any public facility, any participating municipality may, pursuant to resolution adopted by its legislative body in the manner provided for adoption of a resolution authorizing bonds of such municipality and with or without consideration and upon such terms and conditions as may be agreed to by and between the municipality and the authority, unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the authority and pledge the full faith and credit of the municipality to the payment thereof. Any guaranty of bonds of an authority made pursuant to this section shall be evidenced by endorsement thereof on such bonds, executed in the name of the municipality and on its behalf by such officer thereof as may be designated in the resolution authorizing such guaranty, and such municipality shall thereupon and thereafter be obligated to pay the principal of and interest on said bonds in the same manner and to the same extent as in the case of bonds issued by it. As part of the guarantee of the municipality for payment of principal and interest on the bonds, the municipality may pledge to and agree with the owners of bonds issued under this chapter and with those persons who may enter into contracts with the municipality or the authority or any successor agency pursuant to the provisions of this chapter that it will not limit or alter the rights thereby vested in the bondowners, the authority or any contracting party until such bonds, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the municipality or the authority, provided nothing in this subsection shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the owners of such bonds of the municipality or the authority or those entering into such contracts with the municipality or the authority. The authority is authorized to include this pledge and undertaking for the municipality in such bonds or contracts. To the extent provided in such agreement or agreements, the obligations of the municipality thereunder shall be obligatory upon the municipality and the inhabitants and property thereof, and thereafter the municipality shall appropriate in each year during the term of such agreement, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenue available for such purpose, shall be sufficient to pay such principal and interest guaranteed by it and payable thereunder in that year, and there shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to meet such appropriation. Any such agreement shall be valid, binding and enforceable against the municipality if approved by action of the legislative body of such municipality. Any such guaranty of bonds of an authority may be made, and any resolution authorizing such guaranty may be adopted, notwithstanding any statutory debt or other limitations, but the principal amount of bonds so guaranteed shall, after their issuance, be included in the gross debt of such municipality for the purpose of determining the indebtedness of such municipality under subsection (b) of section 7-374. The principal amount of bonds so guaranteed and included in gross debt shall be deducted and is declared to be and to constitute a deduction from such gross debt under and for all the purposes of said subsection (b) of section 7-374, (a) from and after the time of issuance of said bonds until the end of the fiscal year beginning next after the completion of acquisition and construction of the public facility to be financed from the proceeds of such bonds and (b) during any subsequent fiscal year if the revenues of the authority in the preceding fiscal year are sufficient to pay its expenses of operation and maintenance in such year and all amounts payable in such year on account of the principal and interest on all such guaranteed bonds, all bonds of the municipality issued as provided in section 7-130r, and all bonds of the authority issued under section 7-130g.

(1967, P.A. 810, S. 15; 1969, P.A. 783; P.A. 85-543, S. 3, 7.)

History: 1969 act specified that deduction holds until end of fiscal year beginning after completion of acquisition “and” construction rather than year beginning after completion of acquisition “or” construction of facility in Subdiv. (a) and clarified Subdiv. (b); P.A. 85-543 inserted provisions concerning municipal pledges of full faith and credit, limitation and alteration of right of bondholders and payment of municipal pledges.



Section 7-130t - Pledge or assignment of lease to secure bonds.

Any lease or other agreement, and any instruments making or evidencing the same, may be pledged or assigned by the authority to secure its bonds and thereafter may not be modified except as provided by the terms of such instrument or by the terms of such pledge or assignment.

(1967, P.A. 810, S. 16.)



Section 7-130u - Exemption of property from levy and sale by virtue of execution.

All property of an authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against an authority be a charge or lien upon its property; provided nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by an authority on its facility revenues or other moneys.

(1967, P.A. 810, S. 17.)



Section 7-130v - Payment by authority of sums in lieu of taxes.

Every authority and every municipality in which any property of the authority is located may enter into agreements with respect to the payment by the authority to such municipality of annual sums of money in lieu of taxes on such property in such amounts as may be agreed upon between the authority and the municipality, and each such authority may make, and each such municipality is empowered to accept, such payments and to apply them in the manner in which taxes may be applied in such municipality; provided no such annual payment with respect to any parcel of such property shall exceed the amount of taxes paid thereon for the taxable year immediately prior to the time of its acquisition by the authority.

(1967, P.A. 810, S. 18.)



Section 7-130w - *(See end of section for amended version and effective date.) Construction of statutes. Consent of other agencies not required.

Sections 7-130a to 7-130w, inclusive, shall constitute full and complete authority, without regard to the provisions of any other law, for the doing of the acts and things therein authorized and shall be liberally construed to effect the purposes hereof, provided the ordinance creating the authority may include limitations on the powers and procedures of the authority. Unless otherwise provided in such ordinance, neither the consent nor approval of any planning commission, regional planning agency, historic district commission, municipal or regional economic development commission or any other board, body or commission established or created before or after July 1, 1965, shall be required for the exercise of the powers conferred by said sections; provided no project shall be constructed in any municipality if it is inconsistent with the plan of conservation and development for the municipality adopted pursuant to section 8-23, except with the approval of the planning commission of such municipality.

(1967, P.A. 810, S. 19; P.A. 95-335, S. 11, 26.)

*Note: On and after January 1, 2015, this section, as amended by section 267 of public act 13-247, is to read as follows:

“Sec. 7-130w. Construction of statutes. Consent of other agencies not required. Sections 7-130a to 7-130w, inclusive, shall constitute full and complete authority, without regard to the provisions of any other law, for the doing of the acts and things therein authorized and shall be liberally construed to effect the purposes hereof, provided the ordinance creating the authority may include limitations on the powers and procedures of the authority. Unless otherwise provided in such ordinance, neither the consent nor approval of any planning commission, regional council of governments, historic district commission, municipal or regional economic development commission or any other board, body or commission established or created before or after July 1, 1965, shall be required for the exercise of the powers conferred by said sections; provided no project shall be constructed in any municipality if it is inconsistent with the plan of conservation and development for the municipality adopted pursuant to section 8-23, except with the approval of the planning commission of such municipality.”

(1967, P.A. 810, S. 19; P.A. 95-335, S. 11, 26; P.A. 13-247, S. 267.)

History: P.A. 95-335 replaced “plan of development” with “plan of conservation and development”, effective July 1, 1995; P.A. 13-247 substituted “council of governments” for “planning agency”, effective January 1, 2015.



Section 7-131 - Municipal forests. Public shade trees.

(a) The legislative body of any town, city or borough may vote to establish a municipal forest for the purpose of raising timber, protecting water supplies, providing opportunities for outdoor recreation or employment of relief labor. For such forest such town, city or borough may appropriate money and purchase land, accept land or money by gift or bequest and allocate any land to which it holds title and which is suitable for the production of timber.

(b) The management and care of such forest shall be in charge of a forest commission of three members, to be appointed by such legislative body, one member to serve for three years, one for two years and one for one year, from the date of appointment. At the expiration of the term of office of each member, his successor shall be appointed in like manner for a term of three years. Such commission shall choose its chairman, shall serve without compensation and shall make an annual report to the town, city or borough and to the State Forester.

(c) Upon the establishment by a town, city or borough of a forest, the Commissioner of Energy and Environmental Protection may, upon application in such form as he prescribes, furnish such town, city or borough with stock for the planting of the land contained in such forest.

(d) The legislative body of any town, city or borough may vote to assign to its forest commission or, in the absence of a forest commission, to a shade tree commission, to be constituted and appointed in the manner provided for in subsection (b) of this section for a forest commission, the supervision of public shade trees within such town, city or borough not under the supervision of the Commissioner of Transportation including the appointment of the town tree warden and the supervision of the town tree warden’s work.

(1949 Rev., S. 647; 1957, P.A. 13, S. 15; P.A. 10-32, S. 14; P.A. 11-80, S. 1.)

History: P.A. 10-32 made technical changes in Subsec. (d), effective May 10, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 7-131a - Conservation commissions.

(a) Any town, city or borough, by vote of its legislative body, may establish a conservation commission for the development, conservation, supervision and regulation of natural resources, including water resources, within its territorial limits. The commission shall consist of not fewer than three nor more than eleven members and not more than three alternates, to be appointed by the chief executive officer of the municipality, to serve for terms to be designated by the legislative body establishing the commission. Such alternate members shall, when seated, have all the powers and duties of a member of the commission. The chief executive officer may remove any member or alternate for cause and may fill any vacancy.

(b) A conservation commission shall conduct research into the utilization and possible utilization of land areas of the municipality and may coordinate the activities of unofficial bodies organized for similar purposes, and may advertise, prepare and distribute books, maps, charts, plans and pamphlets as necessary for its purposes. It may propose a greenways plan for inclusion in the plan of conservation and development of the municipality prepared pursuant to section 8-23. It may inventory natural resources and formulate watershed management and drought management plans. Such plans shall be consistent with water supply management plans prepared pursuant to section 25-32d. It shall keep an index of all open areas, publicly or privately owned, including open marshlands, swamps and other wetlands, for the purpose of obtaining information on the proper use of such areas, and may from time to time recommend to the planning commission or, if none, to the chief executive officer or the legislative body plans and programs for the development and use of such areas. It may make recommendations to zoning commissions, planning commissions, inland wetlands agencies and other municipal agencies on proposed land use changes. It may, with the approval of such legislative body, acquire land and easements in the name of the municipality and promulgate rules and regulations, including but not limited to the establishment of reasonable charges for the use of land and easements, for any of its purposes as set out in this section. It may supervise and manage municipally-owned open space or park property upon delegation of such authority by the entity which has supervisory or management responsibilities for such space or property. It shall keep records of its meetings and activities and shall make an annual report to the municipality in the manner required of other agencies of the respective municipalities. The commission may receive gifts in the name of the municipality for any of its purposes and shall administer the same for such purposes subject to the terms of the gift.

(c) A commission may exchange information with the Commissioner of Energy and Environmental Protection, and said commissioner may, on request, assign technical personnel to a commission for assistance in planning its overall program and for coordinating state and local conservation activities.

(d) Any town, city or borough may appropriate funds to such commission.

(1961, P.A. 310; 1963, P.A. 490, S. 7; 1969, P.A. 284, S. 1; 1971, P.A. 872, S. 403; P.A. 73-293; P.A. 79-84; P.A. 93-270; P.A. 95-335, S. 10, 26; P.A. 11-80, S. 1.)

History: 1963 act amended Subsec. (b) to provide for making recommendations to the planning commission only, if one exists, rather than to the chief executive, legislative body or planning commission; 1969 act included supervision and regulation of resources in duties of conservation commission, required approval of legislative body for acquisition of land and easements and gave power to make regulations, including charges for use of land and easements; 1971 act substituted commissioner of environmental protection for commissioner of agriculture and natural resources in Subsec. (c); P.A. 73-293 changed maximum number of commission members from seven to eleven in Subsec. (a); P.A. 79-84 added provisions for alternate members in Subsec. (a); P.A. 93-270 amended Subsec. (b) to add provisions authorizing commissions to inventory natural resources, formulate watershed management and drought management plans and to make recommendations on proposed land use changes and to supervise and manage municipal open space or park property; P.A. 95-335 amended Subsec. (b) to authorize the commission to propose a greenways plan to be included in the municipal plan of conservation and development, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.

Subsec. (b):

Cited. 35 CA 594.



Section 7-131b - Acquisition of open space land and easements. Revaluation of property subject to easement.

(a) Any municipality may, by vote of its legislative body, by purchase, condemnation, gift, devise, lease or otherwise, acquire any land in any area designated as an area of open space land on any plan of development of a municipality adopted by its planning commission or any easements, interest or rights therein and enter into covenants and agreements with owners of such open space land or interests therein to maintain, improve, protect, limit the future use of or otherwise conserve such open space land.

(b) Any owner who encumbers his property by conveying a less than fee interest to any municipality under subsection (a) of this section shall, upon written application to the assessor or board of assessors of the municipality, be entitled to a revaluation of such property to reflect the existence of such encumbrance, effective with respect to the next-succeeding assessment list of such municipality. Any such owner shall be entitled to such revaluation, notwithstanding the fact that he conveyed such less than fee interest prior to October 1, 1971, provided no such revaluation shall be effective retroactively.

(c) Any owner aggrieved by a revaluation under subsection (b) of this section may appeal to the board of assessment appeals in accordance with the provisions of sections 12-111 and 12-112 and may appeal from the decision of the board of assessment appeals in accordance with the provisions of section 12-117a.

(1963, P.A. 490, S. 6; 1971, P.A. 73; P.A. 95-283, S. 24, 68.)

History: 1971 act added Subsecs. (b) and (c) re revaluation of property; P.A. 95-283 amended Subsec. (c) to replace board of tax review with board of assessment appeals and made technical changes, effective July 6, 1995.

See Secs. 12-107a and 12-107b re open space land.



Section 7-131c - Open space land. Definitions.

Section 7-131c is repealed, effective July 1, 1998.

(1963, P.A. 649, S. 1; February, 1965, P.A. 368, S. 1; 574, S. 3; 1971, P.A. 842, S. 1; P.A. 90-239, S. 3; P.A. 92-206, S. 1; P.A. 98-157, S. 14, 15.)



Section 7-131d - Protected open space and watershed land acquisition grant program: Purposes; criteria; conditions. Charter Oak open space grant program: Criteria; conditions.

(a) There is established the protected open space and watershed land acquisition grant program. The program shall provide grants to municipalities and nonprofit land conservation organizations to acquire land or permanent interests in land for open space and watershed protection and to water companies, as defined in section 25-32a, to acquire and protect land which is eligible to be classified as class I or class II land, as defined in section 25-37c, after acquisition. All lands or interests in land acquired under this program shall be preserved in perpetuity predominantly in their natural scenic and open condition for the protection of natural resources while allowing for recreation consistent with such protection and, for lands acquired by water companies, allowing for the improvements necessary for the protection or provision of potable water.

(b) Grants may be made under the protected open space and watershed land acquisition grant program established under subsection (a) of this section or under the Charter Oak open space grant program established under section 7-131t to match funds for the purchase of land or permanent interests in land which purchase meets one of the following criteria: (1) Protects land identified as being especially valuable for recreation, forestry, fishing, conservation of wildlife or natural resources; (2) protects land which includes or contributes to a prime natural feature of the state’s landscape, including, but not limited to, a shoreline, a river, its tributaries and watershed, an aquifer, mountainous territory, ridgelines, an inland or coastal wetland, a significant littoral or estuarine or aquatic site or other important geological feature; (3) protects habitat for native plant or animal species listed as threatened or endangered or of special concern, as defined in section 26-304; (4) protects a relatively undisturbed outstanding example of a native ecological community which is now uncommon; (5) enhances and conserves water quality of the state’s lakes, rivers and coastal water; (6) preserves local agricultural heritage; or (7) in the case of grants to water companies, protects land which is eligible to be classified as class I land or class II land after acquisition. The commissioner may make a grant under the protected open space and watershed land acquisition grant program to a distressed municipality or a targeted investment community, as defined in section 32-9p, for restoration or protection of natural features or habitats on open space already owned by the municipality, including, but not limited to, wetland or wildlife or plant habitat restoration or restoration of other sites to a more natural condition, or replacement of vegetation, provided the total amount of grants to such municipalities for such purposes may not exceed twenty per cent of the total amount of grants made in any fiscal year.

(c) No grant may be made under the protected open space and watershed land acquisition grant program established under subsection (a) of this section or under the Charter Oak open space grant program established under section 7-131t for: (1) Land to be used for commercial purposes or for recreational purposes requiring intensive development, including, but not limited to, golf courses, driving ranges, tennis courts, ballfields, swimming pools and uses by motorized vehicles other than vehicles needed by water companies to carry out their purposes, provided trails or pathways for pedestrians, motorized wheelchairs or nonmotorized vehicles shall not be considered intensive development; (2) land with environmental contamination over a significant portion of the property provided grants for land requiring remediation of environmental contamination may be made if remediation will be completed before acquisition of the land or any interest in the land and an environmental assessment approved by the Commissioner of Energy and Environmental Protection has been completed and no environmental use restriction applies to the land; (3) land which has already been committed for public use; (4) development costs, including, but not limited to, construction of ballfields, tennis courts, parking lots or roadways; (5) land to be acquired by eminent domain; or (6) reimbursement of in-kind services or incidental expenses associated with the acquisition of land. This subsection shall not prohibit the continuation of agricultural activity, the activities of a water company for public water supply purposes or the selling of timber incidental to management of the land which management is in accordance with approved forest management practices provided any proceeds of such timber sales shall be used for management of the land. In the case of land acquired under this section which is designated as a state park, any fees charged by the state for use of such land shall be used by the state in accordance with the provisions of title 23.

(d) Any municipality or group of contiguous municipalities may apply to the Commissioner of Energy and Environmental Protection for a grant-in-aid of a program established to preserve or restrict to conservation or recreation purposes the use of open space land. Such grant shall be used for the acquisition of land, or easements, interests or rights therein, or for the development of such land, or easements, interests or rights therein, for purposes set forth in this section, or both, in accordance with a plan of development adopted by the municipal planning commission of the municipality within which the land is located. Any application for a grant-in-aid relating to land located beyond the territorial limits of the applying municipality shall be subject to approval of the legislative body of the municipality within whose territorial limits the land is located. A municipality applying for aid under this section, may designate its conservation commission as its agent to make such application.

(e) At closing, a permanent conservation easement, as defined in section 47-42, shall be executed for any property purchased with grant funds, which conservation easement shall provide that the property shall remain forever predominantly in its natural and open condition for the specific conservation, open space or water supply purposes for which it was acquired provided any improvements or changes to the property shall be supportive of such condition or purposes. The permanent conservation easement shall be in favor of the state acting through the Commissioner of Energy and Environmental Protection, or his designee, which may be a municipality or a land conservation organization. In the case of land acquired for water supply protection, a water company may hold an easement in conjunction with the state or a nonprofit entity to protect the water supply. Such permanent conservation easement shall also include a requirement that the property be made available to the general public for appropriate recreational purposes, the maintenance of which recreational access shall be the responsibility of the grantee provided such access shall not be required for land which will be classified as class I or class II land by a water company if such access is inconsistent with the provision of pure drinking water to the public. An exception to the provision of public recreational access may be made at the discretion of the Commissioner of Energy and Environmental Protection when provision for public access would be unreasonably detrimental to the wildlife or plant habitat or other natural features of the property or, for land where development rights have been purchased, would be disruptive of agricultural activity occurring on the land. Any instrument conveying an interest in land less than fee which interest is purchased under this section shall provide for the permanent preservation of the land and public access consistent with the land’s use or protection and with any restrictions prescribed by the Department of Public Health in order to protect a public drinking water source.

(1963, P.A. 649, S. 2; February, 1965, P.A. 367, S. 1; 1971, P.A. 842, S. 2; 872, S. 404; P.A. 78-359, S. 1, 8; P.A. 98-157, S. 3, 15; P.A. 00-203, S. 3, 11; P.A. 01-195, S. 106, 181; June Sp. Sess. P.A. 09-3, S. 468; P.A. 11-80, S. 1.)

History: 1965 act added requirement that grant-in-aid application concerning land beyond municipality’s territory be approved by municipality where land lies and specified plan of development be in accordance with plan adopted by planning commission of municipality within which land is located, deleting restriction that municipalities may apply only for grant involving the use of land in their own towns; 1971 acts included improvement of land, easements, etc. for purposes of Sec. 7-131c in uses of grants and substituted commissioner of environmental protection for council on agriculture and natural resources; P.A. 78-359 substituted use of grants for “development” rather that “improvement” of land, easements, etc; P.A. 98-157 added new provisions as Subsecs. (a) to (c), inclusive, and (e) re the protected open space and watershed land acquisition grant program and designated existing provisions as Subsec. (d), effective July 1, 1998; P.A. 00-203 amended Subsec. (b) by applying certain provisions to charter oak open space grant program and amended Subsec. (c) by applying provisions to charter oak open space grant program and adding exception in Subdiv. (1) for vehicles used by water companies and for motorized wheelchairs, effective July 1, 2000; P.A. 01-195 deleted “account” following “the charter oak open space grant program” in Subsecs. (b) and (c), effective July 11, 2001; June Sp. Sess. P.A. 09-3 amended Subsec. (c) by deleting reference to Sec. 22a-27h; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-131e - Decisions of commissioner re grants. Administrative expenses. Review board. Report. Account.

(a) Grant award decisions under the protected open space and watershed land acquisition grant program established under section 7-131d or under the Charter Oak open space grant program established under section 7-131t shall be made by the Commissioner of Energy and Environmental Protection at least semiannually. All complete and eligible grant applications shall be acted upon by the commissioner as soon as practicable. A single project may receive a grant in more than one grant cycle, subject to future availability of funds and subject to the limitations set forth in this section and sections 23-78, 12-498 and 7-131d. Up to five per cent of the grant funds may be used for administrative expenses including, but not limited to: (1) Contractors to assist the Department of Energy and Environmental Protection in the review and evaluation of grant proposals and baseline data collection for conservation easements; (2) appraisals or appraisal reviews; and (3) preparation of legal and other documents. Administrative expenses may not be used for staff salaries. Not later than September 1, 1998, for the protected open space and watershed land acquisition grant program established under section 7-131d, and not later than September 1, 2000, for the Charter Oak open space grant program account established under section 7-131t, the commissioner shall develop written guidelines and a ranking system for consistency and equity in the distribution of grant awards under the protected open space and watershed land acquisition grant program established under section 7-131d or under the Charter Oak open space grant program account established under section 7-131t based on the criteria listed in subsections (b) and (c) of section 7-131d. Consistent with such criteria, additional consideration shall be given to: (A) Protection of lands adjacent to and complementary to adjacent protected open space land or class I or class II water company lands; (B) equitable geographic distribution of the grants; (C) proximity of a property to urban areas with growth and development pressures or to areas with open space deficiencies and underserved populations; (D) protection of land particularly vulnerable to development incompatible with its natural resource values including the protection of a public water supply source; (E) consistency with the state’s plan of conservation and development; (F) multiple protection elements, such as water quality and supply protection, scenic preservation and farmland preservation; (G) the extent to which the presence of already constructed buildings or other manmade improvements diminish or overshadow the natural resource value of a proposed acquisition, or its value relative to its cost; and (H) preservation of forest lands and bodies of water which naturally absorb significant amounts of carbon dioxide.

(b) There is established a Natural Heritage, Open Space and Watershed Land Acquisition Review Board to assist and advise the commissioner in carrying out the provisions of sections 7-131d to 7-131g, inclusive, and sections 23-73 to 23-79, inclusive. Upon establishment of the review board and selection of a chairman under this section, the review board (1) shall provide comments on selection criteria, policies and procedures; (2) shall promote public participation; (3) shall provide guidance and conduct review of strategies for land protection, including strategies under section 23-8; (4) shall review and evaluate grant award policies and procedures; and (5) may provide comments on any application for funds not later than forty-five days after such application is submitted to the chairman. Upon establishment of the board, the commissioner shall take such comments into consideration in making any decisions regarding such grants.

(c) The review board shall consist of twenty-one members as follows: (1) The chairpersons and ranking members of the bonding subcommittee of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding; (2) one member of the joint standing committee of the General Assembly having cognizance of matters relating to the environment, appointed by the speaker of the House of Representatives, and one member of the joint standing committee of the General Assembly having cognizance of matters relating to planning and development, appointed by the president pro tempore of the Senate, each of whom shall be ex-officio members of the board; (3) the Secretary of the Office of Policy and Management, or his designee; (4) a representative of the business community and a person experienced in issues relating to access to public facilities by persons with disabilities, appointed by the Governor; (5) one representative from an investor-owned water utility, appointed by the minority leader of the Senate; (6) one representative from a municipal water utility, appointed by the minority leader of the House of Representatives; (7) one representative from a regional water utility, appointed by the minority leader of the Senate; (8) one representative who is a realtor or attorney with a minimum of five years experience in real estate transfers, appointed by the speaker of the House of Representatives; one representative with a minimum of five years experience in the construction industry or land development, appointed by the president pro tempore of the Senate; (9) two representatives of interest groups primarily concerned with the conservation of river watershed regions, appointed one each by the majority leaders of the House of Representatives and the Senate; (10) three representatives from nonprofit organizations primarily concerned with environmental protection or natural resource conservation with a minimum of five years experience in land conservation and acquisition, appointed one each by the Governor, the speaker of the House of Representatives and the president pro tempore of the Senate; and (11) one chief elected official of a town with a population less than twenty thousand and one chief elected official of a town with a population greater than twenty thousand, appointed by the Governor. The members, other than the members described in subdivisions (1), (2) and (3) of this subsection, shall serve terms of three years provided the terms of the members described in subdivisions (4) to (8), inclusive, of this subsection who are appointed in the year after July 1, 1998, shall expire on October 1, 1999, and further provided the terms of the members described in subdivisions (9) to (11), inclusive, of this subsection shall expire on October 1, 2000. The board shall elect a chairman from among its members and shall make such election on or before October 1, 1998. Members of the board shall serve until reappointed or replaced.

(d) Annually, on or before February fifteenth, the board shall submit a report regarding grant awards made in the previous calendar year and any findings and recommendations regarding the open space and watershed land acquisition program and the recreation and natural heritage trust program established under section 23-73 to the General Assembly.

(e) There is established an open space and watershed land acquisition account within the General Fund which shall consist of any funds required or allowed by law to be deposited into the account including, but not limited to, gifts or donations received for the purposes of section 7-131d. Investment earnings credited to the assets of the account shall become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. Payments from the account shall be made upon authorization by the Commissioner of Energy and Environmental Protection. Neither the proceeds of any general obligation bonds of the state nor the investment earnings of any such proceeds shall be deposited in the account. The Commissioner of Energy and Environmental Protection may use funds in the account for purposes of section 7-131d.

(1963, P.A. 649, S. 5; 1969, P.A. 628, S. 16; 1971, P.A. 872, S. 405; P.A. 98-157, S. 4, 15; June Sp. Sess. P.A. 98-1, S. 103; P.A. 99-58; P.A. 00-203, S. 4, 11; P.A. 01-195, S. 107, 181; P.A. 07-131, S. 1; P.A. 11-80, S. 1.)

History: 1969 act clarified provisions regarding preliminary approval, reports concerning and disposition of applications; 1971 act substituted commissioner of environmental protection for council on agriculture and natural resources; P.A. 98-157 deleted former section and added new provisions re timing of grant decisions, administrative expenses, a review board, a report and an account for donations, effective July 1, 1998; June Sp. Sess. P.A. 98-1 made technical corrections in Subsec. (c); P.A. 99-58 amended Subsec. (d) to provide for recommendations from the board to the General Assembly regarding the recreation and natural heritage trust program; P.A. 00-203 amended Subsec. (a) by applying provisions to charter oak open space grant program, effective July 1, 2000; P.A. 01-195 made a technical change in Subsec. (b), effective July 11, 2001; P.A. 07-131 amended Subsec. (a) to increase the percentage of grant funds permitted to be used for administrative expenses from 2% to 5%, effective July 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 7-131f - Considerations for approving grants from funds authorized prior to July 1, 1998.

In making grants-in-aid for open space land acquisition or development from out of funds authorized before July 1, 1998, the Commissioner of Energy and Environmental Protection shall: (a) Seek to achieve a reasonable balance among all parts of the state in the relative adequacy of present areas devoted to recreational and conservation purposes and the relative anticipated future needs for additional areas devoted to recreational and conservation purposes; (b) give due consideration to the special park requirement needs of urban areas; (c) wherever possible, give priority to land which will be utilized for multiple recreational and conservation purposes; (d) give due consideration to coordination with the plans of departments of the state and regional planning agencies with respect to land use or acquisition; and (e) give primary consideration to the needs of municipalities that have formed local housing partnerships pursuant to the provisions of section 8-336f.

(1963, P.A. 649, S. 4; 1971, P.A. 872, S. 406; P.A. 79-607, S. 7; P.A. 88-305, S. 2, 4; P.A. 98-157. S. 13, 15; P.A. 11-80, S. 1.)

History: 1971 act substituted commissioner of environmental protection for council on agriculture and natural resources; P.A. 79-607 included grants for development; P.A. 88-305 added Subdiv. (e) re consideration of needs of municipalities that have formed local housing partnerships; P.A. 98-157 made this section applicable to funds authorized prior to July 1, 1998, effective July 1, 1998; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-131g - Grant: Amount, purposes, valuation of land. Issuance of bonds.

(a) Subject to the provisions of sections 7-131d to 7-131k, inclusive, the Commissioner of Energy and Environmental Protection may (1) where a federal grant is also made, approve grants to municipalities in an amount not to exceed one-half of the nonfederal share of open space land acquisition or development costs, (2) where a federal rehabilitation or innovation grant is made to a municipality under the Urban Park and Recreation Recovery Act of 1978 (P.L. 95-625, 92 Stat. 3538), approve a grant to such municipality not to exceed fifteen per cent of the total project cost of such development or rehabilitation, and (3) where a federal grant is not made, approve grants to municipalities in accordance with the provisions of this section.

(b) The Commissioner of Energy and Environmental Protection may make grants under the open space and watershed land acquisition program to: (1) Municipalities for acquisition of land for open space under subdivisions (1) to (6), inclusive, of subsection (b) of section 7-131d in an amount not to exceed sixty-five per cent of the fair market value of a parcel of land or interest in land proposed to be acquired; (2) municipalities for acquisition of land for class I and class II water supply protection under subdivision (5) of subsection (b) of said section 7-131d, in an amount not to exceed sixty-five per cent of such value; (3) nonprofit land conservation organizations for acquisition of land for open space or watershed protection under subdivisions (1) to (6), inclusive, of subsection (b) of said section 7-131d, in an amount not to exceed sixty-five per cent of such value; (4) water companies for acquisition of land under subdivision (7) of subsection (b) of said section 7-131d, in an amount not to exceed sixty-five per cent of such value provided if such a company proposes in a grant application that it intends to allow access to such land for recreational uses, such company shall seek approval of the Commissioner of Public Health for such access; and (5) distressed municipalities or targeted investment communities, as defined in section 32-9p, or, with the approval of the chief elected official or governing legislative body of such a municipality or community, to a nonprofit land conservation organization or water company, for acquisition of land within that municipality or community, for open space under subdivisions (1) to (6), inclusive, of subsection (b) of said section 7-131d, in an amount not to exceed seventy-five per cent of such value or for performance of work in the restoration, enhancement or protection of resources in an amount not to exceed fifty per cent of the cost of such work. Applicants for grants under the program shall provide a copy of the application to the chairperson of the review board established under section 7-131e. The board shall provide comments to the commissioner on pending applications as it deems necessary.

(c) For purposes of this subsection, the fair market value of land or interest in land shall be determined by one or more appraisals satisfactory to the commissioner and shall not include incidental costs, including, but not limited to, surveying, development or closing costs. The commissioner may consider a portion of the fair market value of a donation of land by an entity receiving a grant as a portion of the matching funds required under this subsection. A potential grantee may use funds made available by the state and federal government to fund not more than seventy per cent of the total cost of any project funded under the program.

(d) To the extent there is a balance of bonds authorized but not allocated by the State Bond Commission on or after July 1, 1998, pursuant to any bond act for the purposes of (1) the recreation and natural heritage trust program established under sections 23-73 to 23-79, inclusive, and (2) the municipal open space grant program established under sections 7-131c to 7-131g, inclusive, the State Bond Commission shall authorize the issuance of such balance only for the purposes described in section 23-74 and sections 23-75 and 7-131d and in two substantially equal installments one in each half of the fiscal year commencing with the fiscal year ending June 30, 1999.

(1963, P.A. 649, S. 3; 1967, P.A. 739, S. 1; 1969, P.A. 190, S. 1; 1971, P.A. 63, S. 1; 872, S. 407; 1972, P.A. 21, S. 1; P.A. 78-359, S. 2, 8; P.A. 79-607, S. 8; June Sp. Sess. P.A. 83-33, S. 14, 17; P.A. 92-206, S. 2; P.A. 98-157, S. 5, 15; P.A. 01-204, S. 9, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 07-131, S. 2; P.A. 08-124, S. 1, 38; P.A. 11-80, S. 1.)

History: 1967 act amended Subsec. (a) to differentiate between cases where federal grants made and where not made and required that land cost be determined by state-obtained appraisals in Subsec. (b); 1969 act added Subsec. (c) re applications prior to January 1, 1968; 1971 acts amended Subsec. (b) to allow state to make appraisals and substituted commissioner of environmental protection for council on agriculture and natural resources; 1972 act amended Subsec. (b) by specifying “one or more” appraisals; P.A. 78-359 changed “shall” to “may” in Subsec. (a), included grants for development costs, added provision re information required for determining development cost grant in Subsec. (b) and in Subsec. (c) changed applicable date to January 1, 1968, and replaced reference to council with commissioner of environmental protection; P.A. 79-607 added provision concerning grants under Urban Park and Recreation Recovery Act in Subsec. (a); June Sp. Sess. P.A. 83-33 amended Subsec. (b) to include language regarding determination of the treatment of gifts to municipalities; P.A. 92-206 amended Subsec. (a) to change the specification re the amount of certain grants authorized under this section; P.A. 98-157 replaced former Subsecs. (b) and (c) with new Subsecs. (b) to (d), inclusive, re amount of grants, valuation of land and issuance of bonds, effective July 1, 1998 (Revisor’s note: In 1999 a reference to Sec. 7-131c was changed editorially by the Revisors to Sec. 7-131d, since Sec. 7-131c was repealed by P.A. 98-157); P.A. 01-204 amended Subsec. (b) to allow the commissioner to make grants under the program to a nonprofit land conservation organization for the acquisition of land within a distressed municipality or targeted investment community with the approval of the chief elected official or governing legislative body of such municipality or community, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; P.A. 07-131 amended Subsec. (b) to increase the percentages of the fair market value permitted to be paid in grants and added “water company” to the list of entities permitted to receive a grant in Subdiv. (5), effective July 1, 2007; P.A. 08-124 made a technical change in Subsec. (a) and amended Subsec. (c) to delete prohibition against using matching funds and to add provision permitting grantee to use state and federal funds for not more than 70% of total cost of project, effective June 2, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (b), effective July 1, 2011.



Section 7-131h - Charges by municipality.

Reasonable charges may be made by a municipality, when necessary, to aid in the proper maintenance of recreational facilities developed on land acquired under sections 7-131d to 7-131k, inclusive.

(1963, P.A. 649, S. 6.)

History: (Revisor’s note: In 1999 a reference to Sec. 7-131c was changed editorially by the Revisors to Sec. 7-131d, since Sec. 7-131c was repealed by P.A. 98-157).



Section 7-131i - Municipal use of open space land.

Land acquired or developed by any municipality, for which a state grant was awarded under sections 7-131d to 7-131k, inclusive, shall not be conveyed other than to another municipality or to the state for use for recreation or conservation or converted to any use other than recreation or conservation, except with the approval of the Commissioner of Energy and Environmental Protection, provided a municipality may use such land for a subsurface sewage disposal system if such system is adjacent to a municipally-owned building. If such grant was awarded for acquisition of land, such approval by said commissioner shall be conditioned on the agreement of the municipality to provide comparable land to be devoted to recreation or conservation, the full proceeds of any sale of land to be applied to such purpose and, if such proceeds exceed the amount required for such land acquisition, the balance shall revert to the state General Fund. If the municipality is unable to acquire comparable land, it shall pay to the state (1) if the land is sold, the same percentage of the proceeds of the sale as that granted by the state for the purchase of the land, or (2) if the land is not sold, such percentage of the fair market value of the land at the time of conversion to another use.

(1963, P.A. 649, S. 7; February, 1965, P.A. 369, S. 1; 1971, P.A. 872, S. 408; P.A. 78-359, S. 3, 8; P.A. 92-206, S. 3; P.A. 11-80, S. 1.)

History: 1965 act specified that land shall not be conveyed “other than to another municipality or to the state for use for recreation or conservation”; 1971 act substituted commissioner of environmental protection for council on agriculture and natural resources; P.A. 78-359 included land developed through grant; P.A. 92-206 authorized use of land acquired or developed by a municipality under Secs. 7-131c to 7-131k, inclusive, for subsurface sewage disposal systems under certain circumstances; (Revisor’s note: In 1999 a reference to Sec. 7-131c was changed editorially by the Revisors to Sec. 7-131d, since Sec. 7-131c was repealed by P.A. 98-157); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-131j - Taking of land by state or public service company.

If the state or any public service company, as defined in section 16-1, takes any land, for highway or other purposes, which is restricted to conservation or recreation use in accordance with an established open space program, whether or not a state grant was awarded under sections 7-131d to 7-131k, inclusive, to the municipality in which the land is located, the state or such company shall provide comparable land to be included in such program or shall grant or pay to the municipality sufficient funds to be used for such purpose; provided, before the state takes such land for highway or other purposes, it shall hold a public hearing in addition to the public hearing required by section 13a-58 or by any other section of the general statutes. At such public hearing and in the notice thereof, as provided for herein, the state shall set forth the description of the land proposed to be taken and the proposed use of such land, together with any reasons for the proposed taking of the open space land rather than other land. The state shall give notice of the time and place of such hearing by publication in a newspaper having a substantial circulation in each town, city or borough affected, at least twice, at intervals of not less than two days, the first not more than fifteen nor less than ten days and the second not less than two days before such hearing and such hearing shall be held within a period of not more than thirty and not less than fifteen days after any other public hearing required by section 13a-58 or by any other section of the general statutes. If the governing body of the municipality owning such land and the governing body of the municipality in which such land is located and the Commissioner of Transportation agree that a combination of the hearing required by section 13a-58 and the hearing required by this section will best serve the interests of the state and the municipality concerned, such combined hearing may be held after giving notice of such combined hearing in the manner provided in section 13a-58. At such combined hearing the state shall comply with the requirements of section 13a-58 and this section in regard to the information to be presented and the opportunity for all persons concerned to be heard. Except as hereinafter provided the state shall not take, for highway or other purposes, any such land unless the governing body of the municipality in which the land is located has, by majority vote of all its members, approved the proposed taking. If such governing body does not approve such proposed taking within ninety days after the public hearing provided for herein, the state may apply to the Superior Court, or to any judge thereof when said court is not in session, for an order permitting the state to take such land for highway or other purposes, notwithstanding the failure of the governing body of the municipality to approve the proposed taking. The state shall serve upon the municipality a copy of such application not less than thirty days prior to the hearing thereon. Said court or judge shall hold a hearing on the application, at which hearing any interested citizen may be heard. If said court or judge, after consideration of all the facts and of the public policy of this state that open space land shall be preserved, finds that no land other than the land proposed to be taken will serve the purpose of such taking, it or he shall issue the order applied for.

(1963, P.A. 649, S. 8; February, 1965, P.A. 119; 609; 1969, P.A. 176, S. 1.)

History: 1965 acts added reference to the taking of land by public service companies, reference to payment to municipality and the proviso, and added specific provisions re procedure for taking land; 1969 act provided for combined hearings; (Revisor’s note: In 1999 a reference to Sec. 7-131c was changed editorially by the Revisors to Sec. 7-131d, since Sec. 7-131c was repealed by P.A. 98-157).



Section 7-131k - Acceptance of federal funds.

Any municipality may accept federal funds for open space land acquisitions or development.

(1963, P.A. 649, S. 9; P.A. 78-359, S. 4, 8.)

History: P.A. 78-359 authorized acceptance of federal funds for “development”.

See Sec. 22a-22(c) re receipt and disbursement of federal funds for planning, acquisition and development of state forest, park, fish and game facilities and for acquisition and development of lands by municipalities.



Section 7-131l - Development of watershed areas for recreation and fish and wildlife sites.

Any town, city or borough may enter into agreements with the Commissioner of Energy and Environmental Protection or any federal or state agency concerned with watershed protection projects for the purposes of developing, maintaining and operating recreation and fish and wildlife sites in the watershed areas of projects provided for in sections 22a-318 to 22a-322, inclusive. Any town, city or borough may appropriate funds, receive gifts of land or money and allocate funds as its share of the cost of such recreational or fish and wildlife site development, maintenance and operation.

(1963, P.A. 350; 1971, P.A. 872, S. 409; P.A. 11-80, S. 1.)

History: 1971 act substituted commissioner of environmental protection for council on agriculture and natural resources; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-131m - Combined conservation and recreational commission.

(a) Unless otherwise provided by special act, any town may by ordinance or vote of its legislative body designate its conservation commission or its recreational authority as the conservation and recreational commission for such town, and such commission shall thereupon have all the powers and duties of both a conservation and a recreational authority and shall supersede any previous conservation commission or recreational authority, as the case may be. Such ordinance or vote shall establish the number of members to comprise such conservation and recreational commission which shall consist of not less than five nor more than nine members who shall be appointed in accordance with section 7-130c.

(b) Any town which has designated its conservation commission or recreational authority as the conservation and recreation commission in accordance with the provisions of subsection (a) of this section may, by ordinance or by vote of its legislative body, reverse such designation and do anything to conform to the provisions of sections 7-130a to 7-130w, inclusive, and 7-131a, provided no such reversal, unless otherwise stated, shall be construed to affect the continuity of conservation or recreation programs in such town.

(1969, P.A. 284, S. 2, 3; P.A. 90-271, S. 3, 24.)

History: P.A. 90-271 corrected an internal reference.



Section 7-131n - Taking of land previously intended for use as park or for other recreational or open space purposes.

If any municipality takes any land, for highway or other purposes, which land was purchased for park or other recreational or open space purposes, or for which bonds were issued for such purposes, or which had been dedicated for such purposes, such municipality shall provide comparable replacement land at least equal in value and per unit area size to the value and per unit area size of the land taken; provided before such municipality takes such land for highway or other purposes it shall hold a public hearing in addition to any public hearing required by section 13a-58 or by any other section of the general statutes or by any special act or city charter. At such public hearing and in the notice thereof, the municipality shall set forth the description of the land proposed to be taken and the proposed use of such land, any reasons for the proposed taking of the parkland rather than other land and the description of the replacement land to be provided. The municipality shall give notice of the time and place of such hearing by publication in a newspaper having a substantial circulation in such municipality, such notice to be given at least twice, at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the second not less than two days before such hearing and such hearing shall be held within a period of not more than thirty and not less than fifteen days after any other public hearing required by section 13a-58 or by any other section of the general statutes. For purposes of this section “municipality” means any town, city or borough, or other political subdivision of the state.

(P.A. 75-534; P.A. 77-172.)

History: P.A. 77-172 required that description of replacement land be provided at public hearing.



Section 7-131o - Taking of active agricultural land by eminent domain. Purchase of agricultural conservation easement or development rights. Notice to Commissioner of Agriculture.

A municipality, town, city, borough or district, as defined in section 7-324, that takes active agricultural land by eminent domain shall: (1) Purchase an agricultural conservation easement on an equivalent amount of active agricultural land of comparable or better soil quality in such municipality, town, city, borough or district; or (2) if no comparable active agricultural land is available for an agricultural conservation easement as provided in subdivision (1) of this section, pay a fee for the purchase of development rights to an equivalent amount of active agricultural land of comparable or better soil quality elsewhere in the state. Such purchase amount shall be paid to the General Fund and credited to the state program for the preservation of agricultural land established pursuant to chapter 422a. The municipality, town, city, borough or district shall notify the Commissioner of Agriculture of its intent to comply with the provisions of subdivision (1) or (2) of this section. The Commissioner of Agriculture shall determine the amount of the payment to be made by such municipality, town, city, borough or district for the purchase of an agricultural conservation easement or the purchase of development rights pursuant to subdivision (1) or (2) of this section. The municipality, town, city, borough or district shall not proceed unless the Commissioner of Agriculture approves the purchase of an agricultural conservation easement pursuant to subdivision (1) of this section. Such agricultural conservation easement shall be jointly and severally held by the municipality, town, city, borough or district and the state.

(P.A. 04-189, S. 1; 04-222, S. 4; P.A. 05-288, S. 213.)

History: P.A. 04-222 effective July 1, 2004; P.A. 04-189, effective June 1, 2004, repealed Secs. 146 to 148, inclusive, of June 6 Sp. Sess. P.A. 03-6 which had created a single Department of Agriculture and Consumer Protection from separate Departments of Agriculture and Consumer Protection, necessitating substitution of “Commissioner of Agriculture” for “Commissioner of Agriculture and Consumer Protection” in this section; P.A. 05-288 made technical changes, effective July 13, 2005.



Section 7-131p - Establishment of municipal land acquisition and development authority.

Any municipality may, by vote of its legislative body, establish a land acquisition and development authority to assist the municipality to acquire or develop any agricultural, recreational or open space land or to assist the municipality to acquire any easements, interest or rights therein and to enter into covenants and agreements with owners of such land or interests therein to acquire, maintain, improve, protect, limit the future use of or otherwise conserve such land.

(P.A. 05-228, S. 7; June Sp. Sess. P.A. 05-3, S. 113.)

History: P.A. 05-228 effective July 1, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-228 to October 1, 2005, effective June 30, 2005.



Section 7-131q - Agricultural land preservation fund.

(a) As used in this section, “municipality” means any city, town, borough, district or association with municipal powers; “agricultural land” means any land in the state suitable by reference to soil types, existing and past use of such land for agricultural purposes and other relevant factors for the cultivation of plants for production of human food and fiber or production of other useful and valuable plant products and for the production of animals, livestock and poultry useful to man and the environment, and land capable of providing economically profitable farm units, and may include adjacent pastures, wooded land, natural drainage areas and other adjacent open areas; “development rights” means the rights of the fee simple owner of agricultural land to develop, construct on, sell, lease or otherwise improve the agricultural land for uses that result in rendering such land no longer agricultural land, but shall not be construed to include: (1) The uses defined in subsection (q) of section 1-1, (2) the rights of the fee owner of agricultural land to develop, construct on, sell the property in its entirety, lease or otherwise improve the agricultural land to preserve, maintain, operate or continue such land as agricultural land, including, but not limited to, construction thereon of residences for persons directly incidental to farm operation and buildings for animals, roadside stands and farm markets for sale to the consumer of food products and ornamental plants, facilities for the storing of equipment and products or processing thereof or such other improvements, activities and uses thereon as may be directly or incidentally related to the operation of the agricultural enterprise, as long as the acreage and productivity of arable land for crops is not materially decreased and due consideration is given to the impact of any decrease in acreage or productivity of such arable land upon the total farm operation, except that new construction or modification of an existing farm building necessary to the operation of a farm on prime farmland, as defined by the United States Department of Agriculture, of which the state has purchased development rights shall be limited to not more than five per cent of the total of such prime farmland, (3) the rights of the fee owner to provide for the extraction of gravel or like natural elements for purposes directly or incidentally related to the operation of the agricultural enterprise or (4) the existing water and mineral rights, exclusive of gravel, of the fee owner.

(b) Any municipality, by vote of its legislative body, may establish a special fund, which shall be known as the agricultural land preservation fund. There shall be deposited in said fund (1) all moneys received by the municipality, from whatever source and by whatever means, as gifts for agricultural land preservation purposes; (2) all moneys received by the municipality, from whatever source and by whatever means, as grants or loans for agricultural land preservation purposes, and (3) all moneys appropriated to said fund by the municipality.

(c) Said fund shall be in the custody of the treasurer or other officer in charge of funds of the municipality. All or any part of the moneys in said fund may, from time to time, be invested in any securities in which public funds may lawfully be invested. All income derived from such investments shall be paid into the fund and become a part of the fund. The moneys so invested shall at all times be subject to withdrawal from such investment for use as provided in subsection (e) of this section.

(d) Annually, the treasurer or other officer having custody of said fund shall submit to the legislative body of the municipality a complete and detailed report of the condition of said fund, which report shall be made a part of the annual municipal report.

(e) (1) Upon authorization of the body in such municipality having the power of appropriation, the moneys in said fund may be used by the municipality for the acquisition in its name of the development rights of agricultural land and for any expenditure incurred for the preservation of agricultural land, provided (A) the development rights have been voluntarily offered for sale to the municipality by the owner, and (B) the land has been designated for preservation purposes by the municipality in an open space plan, municipal plan of conservation and development or farmland preservation plan.

(2) Notwithstanding the provisions of subsection (a) of this section, the municipality may use the moneys in said fund for the acquisition in its name of the rights of the fee owner of agricultural land to construct any residence or any farm structure on agricultural land.

(3) The municipality may accept as a gift in its name the rights of the fee owner of agricultural land to construct any residence or any farm structure on agricultural land.

(P.A. 84-184; P.A. 86-135, S. 2; P.A. 95-335, S. 12, 26; P.A. 07-217, S. 15; P.A. 13-59, S. 1.)

History: P.A. 86-135 amended Subsec. (e) by adding provisos specifying that development rights must be offered voluntarily and that land has been formally designated for preservation purposes; P.A. 95-335 amended Subsec. (e) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995; P.A. 07-217 made technical changes in Subsec. (c), effective July 12, 2007; P.A. 13-59 amended Subsec. (e) by designating existing provisions as Subdiv. (1) and making technical changes therein, adding Subdiv. (2) re use of moneys in the fund for acquisition of the rights of the fee owner of agricultural land to construct any residence or farm structure on agricultural land, and adding Subdiv. (3) re acceptance as a gift of the rights of the fee owner of agricultural land to construct any residence or farm structure, effective June 3, 2013.



Section 7-131r - Land acquisition fund.

Any municipality, by vote of its legislative body, may establish a special fund, which shall be known as the land acquisition fund. There shall be deposited in said fund, annually, an amount, not to exceed the amount which would be generated by the imposition of a tax of two mills against the property subject to tax in such municipality pursuant to chapter 203, as may be appropriated by the municipality. Such fund shall be used by the municipality for the acquisition of land to be used for open space, recreation or housing. Such fund shall not lapse at the close of the municipal fiscal year.

(P.A. 89-370, S. 5, 15.)



Section 7-131s - Charter Oak open space trust account.

(a) There is established a Charter Oak open space trust account, within the General Fund, which shall be nonlapsing and shall be separate from bond funds provided for any similar programs or purposes.

(b) For the fiscal year ending June 30, 2001, disbursements from the Charter Oak open space trust account shall be made as follows: (1) Sixty per cent of the funds shall be deposited into the Charter Oak open space grant program account established pursuant to section 7-131t; and (2) forty per cent of the funds shall be deposited in the Charter Oak state parks and forest account established pursuant to section 7-131u.

(P.A. 00-203, S. 1, 11.)

History: P.A. 00-203 effective July 1, 2000.



Section 7-131t - Charter Oak open space grant program: Purposes; criteria. Charter Oak open space grant program account.

(a)(1) There is established a Charter Oak open space grant program account, within the General Fund, which shall be a separate, nonlapsing account. The account shall consist of any funds required or allowed by law to be deposited into the account including, but not limited to, funds from the Charter Oak open space trust account established pursuant to section 7-131s, gifts or donations received for the purposes of section 7-131d. Investment earnings credited to the assets of the account shall become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. Payments from the account shall be made upon authorization by the Commissioner of Energy and Environmental Protection. Neither the proceeds of any general obligation bonds of the state nor the investment earnings of any such proceeds shall be deposited in the account.

(2) At least fifty per cent of the funds deposited in the Charter Oak open space grant program account from the Charter Oak open space trust account shall be used to make grants under the Charter Oak open space grant program established pursuant to subsection (b) of this section to municipalities and nonprofit land conservation organizations. If fifty per cent of such funds have not been used by municipalities or nonprofit land conservation organizations prior to July 1, 2003, then after said date expenditures may be made from remaining funds for the Charter Oak state parks and forests program established pursuant to section 7-131u.

(b) There is established the Charter Oak open space grant program. The program shall provide grants to municipalities and nonprofit land conservation organizations to acquire land or permanent interests in land for open space and watershed protection. All land or interest in land acquired under this program shall be preserved in perpetuity predominantly in its natural and open condition for the specific open space purposes for which it was acquired, provided any improvements or changes to the property shall be supportive of such condition or purpose. No municipality shall be eligible for grants under this section unless the municipality has adopted an open space plan in its plan of development.

(c) The Commissioner of Energy and Environmental Protection may make grants in accordance with section 7-131d under the Charter Oak open space grant program to: (1) Municipalities in an amount not to exceed sixty per cent of the purchase price not to exceed the fair market value of a parcel of land or interest in land that is proposed to be acquired and permanently preserved that is located in municipalities with population densities of at least one thousand five hundred persons per square mile, and (2) municipalities or nonprofit land conservation organizations in an amount not to exceed fifty per cent of the purchase price not to exceed the fair market value of a parcel of land or interest in land that is proposed to be acquired and permanently preserved that is (A) not owned by a water company, as defined in section 25-32a, but is on a public drinking supply watershed or acquifer area or within one hundred and fifty feet of a distribution reservoir or a first-order stream tributary to a distribution reservoir, or (B) owned by an electric distribution company or electric supplier, as defined in section 16-1. Applicants for grants under the program shall provide a copy of the application to the chairperson of the review board established under section 7-131e. The board shall provide comments to the commissioner on pending applications as it deems necessary.

(d) The program shall expire when the state and municipal open space goal is achieved as provided in subsection (b) of section 23-8. Any moneys remaining in the Charter Oak open space grant program account at the time the program expires shall revert to the recreation and natural heritage trust program established under section 23-74.

(P.A. 00-203, S. 2, 11; P.A. 11-80, S. 1.)

History: P.A. 00-203 effective July 1, 2000; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a)(1) and (c), effective July 1, 2011.



Section 7-131u - Charter Oak state parks and forests program: Purposes; criteria. Charter Oak state parks and forests account.

(a) There is established a Charter Oak state parks and forests account, within the General Fund, which shall be a separate, nonlapsing account. The account shall consist of any funds required or allowed by law to be deposited into the account including, but not limited to, funds from the Charter Oak open space trust account established pursuant to section 7-131s, gifts or donations received for the purposes of this section. Investment earnings credited to the assets of the account shall become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. Payments from the account shall be made upon authorization by the Commissioner of Energy and Environmental Protection. Neither the proceeds of any general obligation bonds of the state nor the investment earnings of any such proceeds shall be deposited in the account. Funds in the state parks and forests account shall be expended to acquire land as set forth in subsection (b) of this section.

(b) There is established the Charter Oak state parks and forests program to enable the state to acquire land for open space and watershed protection. All land acquired by the state under this program shall be preserved in perpetuity predominantly in its natural scenic and open condition for the protection of natural resources while allowing for recreation consistent with such protection as specified in subsection (b) of section 7-131d.

(c) When ranking lands to be acquired under the Charter Oak state parks and forests program, the Commissioner of Energy and Environmental Protection shall give priority first to open space land to be permanently preserved that is located in municipalities with population densities of at least one thousand five hundred persons per square mile, and second to open space land to be permanently preserved that is owned by an electric distribution company or electric supplier, as defined in section 16-1, and to open space land to be permanently preserved that is designated as class I, class II or class III land, as defined in section 25-37c.

(d) The Charter Oak state parks and forests program shall expire when the state and municipal open space goal is achieved as provided in subsection (b) of section 23-8. Any moneys remaining in the Charter Oak open space grant program account at the time the program expires shall revert to the recreation and natural heritage trust program established under section 23-74.

(P.A. 00-203, S. 5, 11; P.A. 11-80, S. 1.)

History: P.A. 00-203 effective July 1, 2000; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (c), effective July 1, 2011.



Section 7-131v - Local and regional agricultural councils.

(a) Any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, establish a local agricultural council to: (1) Provide information to local farmers and to municipal boards and commissions about the benefits of a balance between agriculture and other land uses; (2) educate municipal officials about agricultural laws and safety issues; (3) identify grant sources for farmers and municipalities; (4) enable a common understanding of agriculture among all municipal departments; (5) provide information and guidance about zoning issues relating to agriculture; (6) support local, regional and state vocational agricultural programs concerning agricultural matters; (7) provide conflict resolution and advisory services; (8) identify innovative opportunities for agriculture; and (9) create a climate that supports the economic viability of agriculture in the municipality.

(b) Any two or more municipalities may form a regional agricultural council for the purposes set forth in subsection (a) of this section by vote of the legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, of each municipality.

(P.A. 11-188, S. 1.)



Section 7-132 and 7-133 - Bounty: On bobcat or lynx; on snakes and wild animals.

Sections 7-132 and 7-133 are repealed.

(1949 Rev., S. 648, 649; 1957, P.A. 13, S. 16; 1971, P.A. 7, S. 1.)



Section 7-134 - Lockup.

The selectmen of any town and the warden and burgesses of any borough may erect or lease a suitable building or apartments within their respective communities for a lockup in which persons awaiting trial or examination for offenses committed in such town or borough may be confined until their cases are disposed of according to law.

(1949 Rev., S. 654.)



Section 7-135 - Use of municipal lockup and community correctional center in another town.

As used in this section and section 7-135a, “lockup” means any municipal jail, lockup or place of detention of prisoners. Subject to the provisions of section 54-63c, any officer authorized to make arrests in any town in which there is no suitable lockup, or in which the facilities of such lockup are exhausted or inadequate, shall procure a suitable lockup in an adjoining or nearby town or shall make arrangements with the nearest available community correctional center or the Connecticut Correctional Institution, Niantic, as the case may be, and shall remove thereto and cause to be detained therein any person under arrest pending arraignment before the court having jurisdiction, and any municipal lockup, community correctional center or the Connecticut Correctional Institution, Niantic, as the case may be, to which request is made for the detention of any such person, which lockup, center or institution has suitable available facilities, may receive, provide for and feed such person, taking from such officer a temporary surrender statement, in such form as the Commissioner of Correction shall prescribe, and giving to such officer a receipt for such persons.

(1949 Rev., S. 655; 1961, P.A. 1, S. 1; 566, S. 1; 1971, P.A. 136; P.A. 73-246, S. 1, 2; P.A. 76-436, S. 143, 681; P.A. 79-497, S. 2, 6; P.A. 80-313, S. 59, 60, 62.)

History: 1961 acts authorized making arrangements with state jail as well as another municipality, required the state jail or municipal lockup to receive and provide for arrested person if facilities were available, made arresting officer or his deputy responsible for such person to, from and at the place of arraignment and at the place of trial and removed provision for payment of fees for keeping such person; 1971 act replaced state jail administrator with commissioner of correction and “state jail” with reference to community correctional centers and Connecticut Correctional Institution, Niantic; P.A. 73-246 added provision concerning pilot demonstration project; P.A. 76-436 added proviso concerning proceedings held in geographical area courthouse, effective July 1, 1978; P.A. 79-497 deleted proviso concerning proceedings in geographical area courthouses and provision concerning pilot project, effective January 1, 1981; P.A. 80-313 replaced reference to repealed Sec. 54-64 with reference to Sec. 54-63c.



Section 7-135a - Reimbursement of towns for keeping prisoners.

The town operating any lockup wherein prisoners are detained for arraignment before, or trial by, the Superior Court shall be reimbursed by the town where the offense took place for keeping, providing for and feeding such prisoners at the rate of two dollars and fifty cents for each twenty-four hours or fraction thereof of detention until the prisoner has been arraigned and thereafter such town shall be so reimbursed by the state. Each town entitled to reimbursement from the state under the provisions of this section shall make claim for such reimbursement on forms to be provided by the Comptroller.

(1961, P.A. 1, S. 2; 566, S. 2; 1967, P.A. 194, S. 1; 1971, P.A. 49, S. 1; P.A. 74-183, S. 165, 291; P.A. 76-436, S. 144, 681; P.A. 79-497, S. 3, 6.)

History: 1967 act provided for transportation of persons writs of habeas corpus; 1971 act deleted provision re transportation added by 1967 act; P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 substituted superior court for court of common pleas and specified that if person is sentenced to community correction center, town where court held provides transportation from geographical area courthouse, effective July 1, 1978; P.A. 79-497 deleted provision concerning transportation from geographical area courthouse to community correction center.



Section 7-135b - Payment for intoxication tests.

Section 7-135b is repealed.

(1961, P.A. 566, S. 4; 1967, P.A. 656, S. 4.)



Section 7-136 - Municipal economic development commissions.

(a) Any town, city or borough, by ordinance, may accept the provisions of this section and may establish an economic development commission for the promotion and development of the economic resources of such municipality. The ordinance shall specify (1) the number of members of such commission, which shall be not less than five or more than fifteen, and the number of alternates, if any, (2) whether the members and alternates shall be elected or appointed by the chief executive authority of the municipality and (3) the terms of the members and alternates, which (A) in the case of appointed members shall not exceed five years and shall be so fixed that the terms of approximately one-fifth of the members shall expire each year and (B) in the case of elected members shall not exceed six years and shall be so fixed that the terms of approximately one-fifth but no more than two-fifths of the members shall expire in each odd-numbered year. Notwithstanding any contrary provision of law, the legislative body of any town, city or borough which elects members and alternates may provide for a reasonable method of transition for such offices which may include reasonable extension of such terms and provision for interim terms. Any vacancy in the membership of the commission shall be filled for the unexpired portion of the term by the chief executive authority. Any such alternate members shall, when seated, have all the powers and duties of a member of the commission. In any case in which the members of the commission or alternates are appointed by the chief executive authority, any member or alternate may be removed by such authority for cause and, on request of such member or alternate, after public hearing. The members and alternates of the commission shall receive no compensation for their services as such but shall be reimbursed for their necessary expenses incurred in the performance of their official duties. The commission may appoint employees necessary for the discharge of its duties.

(b) The commission shall conduct research into the economic conditions and trends in its municipality, shall make recommendations to appropriate officials and agencies of its municipality regarding action to improve its economic condition and development, shall seek to coordinate the activities of and cooperate with unofficial bodies organized to promote such economic development and may advertise and may prepare, print and distribute books, maps, charts and pamphlets which in its judgment will further its official purposes.

(c) The commission shall annually prepare and transmit to the legislative body of its municipality a report of its activities and of its recommendations for improving such economic conditions and development.

(d) Any municipality which establishes an economic development commission may annually appropriate for its purposes a sum not exceeding one-twentieth of one per cent of the last-completed grand list of taxable property.

(1955, S. 263d; February, 1965, P.A. 245, S. 1; P.A. 82-55, S. 1, 3; P.A. 85-433, S. 2.)

History: 1965 act changed name of commissions from “development and industrial commissions” to “economic development commissions,” amended Subsec. (b) to provide that research be into “economic conditions and trends” rather than into “business and industrial conditions” and to provide for the making of recommendations by the commission and added Subsec. (c); P.A. 82-55 provided for alternates; P.A. 85-433 amended Subsec. (a) to provide that the term of office for elected members shall not exceed six years with approximately one-fifth but no more than two-fifths of the members’ terms to expire in odd-numbered years and authorized provision of reasonable method of transition for such officers, including reasonable extension of such terms and provision for interim terms.



Section 7-136a to 7-136c - Convention and visitors commissions established by municipalities or municipal districts. Municipalities or municipal districts having coliseum authority or convention and visitors commission to receive a portion of certain state taxes; alternatives. Permitted use of state tax receipts retained by municipalities.

Sections 7-136a to 7-136c, inclusive, are repealed, effective July 1, 1993.

(P.A. 74-337, S. 1–4; P.A. 77-614, S. 139, 610; P.A. 78-376, S. 2, 3, 6; 78-303, S. 85, 136; P.A. 79-477, S. 1, 2; P.A. 81-417, S. 1–3; P.A. 82-319, S. 1–3; P.A. 87-463, S. 3, 4; P.A. 92-184, S. 18, 19.)



Section 7-136d - Ordinance authorizing establishment of foreign trade zone.

The legislative body of any municipality, may, by ordinance, authorize any existing agency, authority, board, commission, stock or nonstock corporation, or create a new agency, authority, board or stock or nonstock corporation to apply for a grant of the privilege of establishing, operating and maintaining a foreign trade zone as permitted pursuant to the federal Foreign-Trade Zones Act of 1934, 19 USC Sections 81a to 81u, inclusive, as from time to time amended, provided such ordinance shall be submitted to the electors of such municipality for approval or rejection at a regular election or a special election warned and held for that purpose. Such vote shall be taken in the manner prescribed by section 9-369. Any municipality having once rejected such an ordinance shall not vote again on the question within one year from the previous vote thereon.

(P.A. 76-160, S. 1, 5; P.A. 00-148, S. 1.)

History: P.A. 00-148 provided that an authority may establish a foreign trade zone and made a technical change.



Section 7-136e - *(See end of section for amended version and effective date.) Review by regional planning agency and certain state departments of application to operate foreign trade zone.

(a) A municipality which, pursuant to section 7-136d, has authorized the establishment of a foreign trade zone, shall submit a copy of the application for the privilege of operating such foreign trade zone to the regional planning agency for the area of operation within which such municipality is located and the Departments of Economic and Community Development, Energy and Environmental Protection and Transportation for their comments on the advisability of establishment of such zone. Such comments shall be prepared within ninety days of receipt of the application from the municipality.

(b) The Departments of Economic and Community Development, Energy and Environmental Protection and Transportation shall submit their advisory comments to the municipality and to the board established by said federal Foreign-Trade Zones Act.

(P.A. 76-160, S. 2, 5; P.A. 77-614, S. 284, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

*Note: On and after January 1, 2015, this section, as amended by section 268 of public act 13-247, is to read as follows:

“Sec. 7-136e. Review by regional council of governments and certain state departments of application to operate foreign trade zone. (a) A municipality which, pursuant to section 7-136d, has authorized the establishment of a foreign trade zone, shall submit a copy of the application for the privilege of operating such foreign trade zone to the regional council of governments for the area of operation within which such municipality is located and the Departments of Economic and Community Development, Energy and Environmental Protection and Transportation for their comments on the advisability of establishment of such zone. Such comments shall be prepared within ninety days of receipt of the application from the municipality.

(b) The Departments of Economic and Community Development, Energy and Environmental Protection and Transportation shall submit their advisory comments to the municipality and to the board established by said federal Foreign-Trade Zones Act.”

(P.A. 76-160, S. 2, 5; P.A. 77-614, S. 284, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-247, S. 268.)

History: P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 13-247 amended Subsec. (a) by substituting “council of governments” for “planning agency”, effective January 1, 2015 (Revisor’s note: In Subsecs. (a) and (b), references to Department of Environmental Protection were changed editorially by the Revisors to Department of Energy and Environmental Protection for accuracy).



Section 7-136f - Submission of application to operate foreign trade zone.

Upon compliance with the provisions of sections 7-136d and 7-136e and after receipt of the advisory comments prepared by the Departments of Economic and Community Development, Environmental Protection and Transportation, a municipality may apply to the board, established by said federal Foreign-Trade Zones Act for a grant of the privilege of establishing, operating and maintaining a foreign trade zone.

(P.A. 76-160, S. 3, 5; P.A. 77-614, S. 284, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 7-136g - Applicability of local planning and zoning regulations.

Nothing in sections 7-136d to 7-136g, inclusive, shall be construed to permit the override of local planning and zoning regulations.

(P.A. 76-160, S. 4, 5.)



Section 7-136h - Preliminary review of municipal petitions, applications or requests by Commissioner of Energy and Environmental Protection.

Notwithstanding any provision of title 22a, when a municipality submits a formal petition, application or request for a permit to the Commissioner of Energy and Environmental Protection, pursuant to a requirement of the general statutes, the commissioner shall, within available appropriations, not later than sixty days after the date on which the commissioner receives such petition, application or request, make a preliminary review of the petition, application or request for the sole purpose of determining whether such petition, application or request is acceptable for filing. The commissioner shall notify the municipality of the results of such preliminary review. Nothing in this section shall preclude the commissioner from requesting additional information from the municipality subsequent to such notification.

(P.A. 09-190, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-136i - Preliminary review of municipal petitions, applications or requests by Commissioner of Transportation or Office of the State Traffic Administration.

Notwithstanding any provision of title 13b or 14, in all matters in which a formal petition, application or request for a permit is required to be submitted to the Commissioner of Transportation or the Office of the State Traffic Administration, and such petition, application or request is submitted by a municipality, the commissioner or office shall, within available appropriations, not later than sixty days after the date on which the commissioner or office receives such petition, application or request, make a preliminary review of the petition, application or request for the sole purpose of determining whether such petition, application or request is acceptable for filing. The commissioner or office shall notify the municipality of the results of such preliminary review. Nothing in this section shall preclude the commissioner or office from requesting additional information from the municipality subsequent to such notification.

(P.A. 09-190, S. 2; P.A. 10-152, S. 1; P.A. 12-132, S. 2.)

History: P.A. 10-152 made a technical change; P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration, effective July 1, 2012.



Section 7-136j - Preliminary review of municipal petitions, applications or requests by Commissioner of Public Health.

Notwithstanding any provision of title 19a, in all matters in which a formal petition, application or request for a permit is required to be submitted to the Commissioner of Public Health, and such petition, application or request is submitted by a municipality, the commissioner shall, within available appropriations, not later than sixty days after the date on which the commissioner receives such petition, application or request, make a preliminary review of the petition, application or request for the sole purpose of determining whether such petition, application or request is acceptable for filing. The commissioner shall notify the municipality of the results of such preliminary review. Nothing in this section shall preclude the commissioner from requesting additional information from the municipality subsequent to such notification.

(P.A. 09-190, S. 3.)



Section 7-136n - Joint issuance of bonds by two or more municipalities.

(a) Two or more municipalities may jointly issue bonds from time to time at their discretion, subject to the approval of the legislative body of each municipality for the purpose of paying all or any part of the cost of any project or activity, including acquisition of necessary land and equipment therefor, entered into jointly. The municipalities may issue such types of bonds as they may determine, including, without limiting the generality of the foregoing, bonds payable as to principal and interest: (1) From their revenues generally; (2) exclusively from the income and revenues of a particular project; or (3) exclusively from the income and revenues of certain designated projects, whether or not they are financed in whole or in part from the proceeds of such bonds. Any such bonds may be additionally secured by a pledge of any grant or contribution from a participating municipality, the state or any political subdivision, agency or instrumentality thereof, any federal agency or any private corporation, copartnership, association or individual, or a pledge of any income or revenues of the municipalities, or a mortgage on any project or other property of the municipalities. Whenever and for as long as the municipalities have issued and have outstanding bonds pursuant to sections 7-136n to 7-136s, inclusive, the municipalities shall fix, charge and collect rates, rents, fees and other charges. No person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of the municipalities, and such bonds and obligations shall so state on their face, shall not be a debt of the state or any political subdivision thereof except the municipalities issuing such bonds, and no person other than the municipalities shall be liable thereon, nor shall such bonds or obligations be payable out of any funds or properties other than those of a participating municipality. Except to the extent and for the purpose therein expressly provided by other laws, such bonds shall not constitute an indebtedness within the meaning of any statutory limitation on the indebtedness of any participating municipality. Bonds of participating municipalities are declared to be issued for an essential public and governmental purpose. In anticipation of the sale of such revenue bonds the municipalities may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the municipalities available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the municipalities in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the municipalities may contain.

(b) Bonds of the municipalities may be issued as serial bonds or as term bonds, or the municipalities, in their discretion, may issue bonds of both types. Bonds shall be authorized by resolution of the members of the municipality and shall bear such date or dates, mature at such time or times, not exceeding fifty years from their respective dates, bear interest at such rate or rates, or have provisions for the manner of determining such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the municipalities shall determine. Pending preparation of the definitive bonds, the municipalities may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(c) Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to: (1) Pledging all or any part of the revenues of a project or any revenue-producing contract or contracts made by the municipalities with any individual, partnership, corporation or association or other body, public or private, to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to such agreements with bondholders as may then exist; (2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; (3) the setting aside of reserves or sinking funds or other funds or accounts as the municipalities may establish and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the municipalities; (4) limitations on the right of the municipalities or its agent to restrict and regulate the use of the project; (5) limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds; (6) limitations on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the municipalities; (9) defining the acts or omissions to act which shall constitute a default in the duties of the municipalities to holders of its obligations and providing the rights and remedies of such holders in the event of a default; (10) the mortgaging of a project and the site thereof for the purpose of securing the bondholders; and (11) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities including but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations.

(d) If any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All such bonds shall be deemed to be negotiable instruments under the provisions of the general statutes.

(e) Bonds may be issued without obtaining the consent of any commission, board, bureau or agency of the state or of any political subdivision, and without any other proceedings or the happening of other conditions or things than those proceedings, conditions or things which are specifically required by said sections.

(f) The municipalities shall have power out of any funds available therefor to purchase its bonds or notes. The municipalities may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(g) The municipalities shall cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the clerk of each participating municipality and may thereupon cause to be published at least once in a newspaper published or circulating in each participating municipality a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also stating that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution, shall be commenced within twenty days after the first publication of such notice. If any such notice is published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the bond resolution referred to in such notice, or the validity of any covenants, agreements or contracts provided for by the bond resolution is commenced or instituted within twenty days after the first publication of said notice, then all residents and taxpayers and owners of property in each participating municipality and all other persons shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceeding, questioning the validity or proper authorization of such bonds, or the validity of such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

(P.A. 98-237, S. 6; P.A. 06-196, S. 38.)

History: (Revisor’s note: In codifying this section, an incorrect reference in section 6(a) of P.A. 98-237 to “... pursuant to sections 10 to 15, inclusive, of this act, ...” was deemed by the Revisors to read “... pursuant to sections 6 to 11, inclusive, of this act, ...” and codified accordingly); P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.



Section 7-136o - Securing of bonds.

In the discretion of the municipalities any bonds issued under sections 7-136n to 7-136s, inclusive, may be secured by a trust indenture by way of conveyance, deed of trust or mortgage of any project or any other property of the municipalities, whether or not financed in whole or in part from the proceeds of such bonds, or by a trust agreement by and between the municipalities and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state or by both such conveyance, deed of trust or mortgage and indenture or trust agreement. Such trust indenture or agreement may pledge or assign any or all fees, rents and other charges to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any property of the municipalities. Such trust indenture or agreement may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the municipalities authorizing the issue of bonds. Any bank or trust company incorporated under the laws of the state may act as depository of the proceeds of such bonds or of revenues or other moneys and may furnish such indemnifying bonds or pledge such securities as may be required by the municipalities. Such trust indenture may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, such trust indenture or agreement may contain such other provisions as the municipalities may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture or agreement may be treated as a part of the cost of a project.

(P.A. 98-237, S. 7.)



Section 7-136p - Enforcement of rights of bondholders and trustees.

Any holder of bonds, notes, certificates or other evidences of borrowing issued under the provisions of sections 7-136n to 7-136s, inclusive, or of any of the coupons appertaining thereto, and the trustee under any trust indenture or agreement, except to the extent the rights herein given may be restricted by such trust indenture or agreement, may, either at law or in equity, by suit, action, injunction, mandamus or other proceedings, protect and enforce any and all rights under the provisions of the general statutes or granted by said sections or under such trust indenture or agreement or the resolution authorizing the issuance of such bonds, notes or certificates, and may enforce and compel the performance of all duties required by said sections or by such trust indenture or agreement or resolution to be performed by the municipalities or by any officer or agent thereof, including the fixing, charging and collection of fees, rents and other charges.

(P.A. 98-237, S. 8.)



Section 7-136q - Tax exemption.

The exercise of the powers granted by sections 7-136n to 7-136s, inclusive, shall be in all respects for the benefit of the inhabitants of the state, for the increase of their commerce and for the promotion of their safety, health, welfare, convenience and prosperity, and as the operation and maintenance of any project which the municipalities may undertake constitute the performance of an essential governmental function, no municipalities shall be required to pay any taxes or assessments upon any project acquired and constructed by it under the provisions of said sections; and the bonds, notes, certificates or other evidences of debt issued under the provisions of said sections, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the state and by any political subdivision thereof but the interest on such bonds, notes, certificates or other evidences of debt shall be included in the computation of any excise or franchise tax.

(P.A. 98-237, S. 9.)



Section 7-136r - Bonds to be legal investments.

Bonds issued by the municipalities under the provisions of sections 7-136n to 7-136s, inclusive, shall be securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies and executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

(P.A. 98-237, S. 10.)



Section 7-136s - Guarantee of joint bonds by participating municipality.

For the purpose of aiding the planning, undertaking, acquisition, construction or operation of any project for which bonds have been issued under sections 7-136n to 7-136s, inclusive, any participating municipality may, pursuant to resolution adopted by its legislative body in the manner provided for adoption of a resolution authorizing bonds of such municipality and with or without consideration and upon such terms and conditions as may be agreed to by and between the municipality and the other municipalities issuing bonds for the project, unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the municipalities and pledge the full faith and credit of the municipality to the payment thereof. Any guaranty of bonds of the municipalities made pursuant to this section shall be evidenced by endorsement thereof on such bonds, executed in the name of the municipality and on its behalf by such officer thereof as may be designated in the resolution authorizing such guaranty, and such municipality shall thereupon and thereafter be obligated to pay the principal of and interest on said bonds in the same manner and to the same extent as in the case of bonds issued by it. As part of the guarantee of the municipality for payment of principal and interest on the bonds, the municipality may pledge to and agree with the owners of bonds issued under this chapter and with those persons who may enter into contracts with the municipality or such other municipalities or any successor agency pursuant to the provisions of this chapter that it will not limit or alter the rights thereby vested in the bondowners, the municipalities or any contracting party until such bonds, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the municipality, provided nothing in this subsection shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the owners of such bonds of the municipality or such other municipalities or those entering into such contracts with the municipality. The municipalities are authorized to include this pledge and undertaking for the municipality in such bonds or contracts. To the extent provided in such agreement or agreements, the obligations of the municipality thereunder shall be obligatory upon the municipality and the inhabitants and property thereof, and thereafter the municipality shall appropriate in each year during the term of such agreement, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenue available for such purpose, shall be sufficient to pay such principal and interest guaranteed by it and payable thereunder in that year, and there shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to meet such appropriation. Any such agreement shall be valid, binding and enforceable against the municipality if approved by action of the legislative body of such municipality. Any such guaranty of bonds of such other municipalities may be made, and any resolution authorizing such guaranty may be adopted, notwithstanding any statutory debt or other limitations, but the principal amount of bonds so guaranteed shall, after their issuance, be included in the gross debt of such municipality for the purpose of determining the indebtedness of such municipality under subsection (b) of section 7-374. The principal amount of bonds so guaranteed and included in gross debt shall be deducted and is declared to be and to constitute a deduction from such gross debt under and for all the purposes of said subsection (b) of section 7-374, (1) from and after the time of issuance of said bonds until the end of the fiscal year beginning next after the completion of acquisition and construction of the project to be financed from the proceeds of such bonds and (2) during any subsequent fiscal year if the revenues of such other municipalities in the preceding fiscal year are sufficient to pay its expenses of operation and maintenance in such year and all amounts payable in such year on account of the principal and interest on all such guaranteed bonds, and all bonds of the municipalities issued under section 7-136r.

(P.A. 98-237, S. 11.)



Section 7-137 - Regional economic development commissions.

Any two or more towns, cities or boroughs having economic development commissions may, by ordinance adopted by each of them, join in the formation of a regional economic development commission. The area of jurisdiction of the regional commission shall be coterminous with the area of the municipalities so joining. Any municipality which has joined in the formation of a regional commission may thereafter withdraw by the adoption of an ordinance to that effect. The economic development commissions of the municipalities comprising the regional commission shall jointly determine the membership of the regional commission. A regional commission shall have the same duties and authority, in respect to its area of jurisdiction, as a municipal commission has in respect to the municipality. Each municipality may annually appropriate to a regional commission a sum which, in addition to any amount appropriated to its municipal commission, will not exceed one-twentieth of one per cent of its last-completed grand list of taxable property.

(1955, S. 264d; February, 1965, P.A. 245, S. 2.)

History: 1965 act changed title of commissions from development and industrial commissions.

See Sec. 8-139 re joint action by two or more municipalities.



Section 7-137a - Powers and duties of development and industrial commissions created prior to October 1, 1965.

Any municipal or regional development and industrial commission established under the general statutes prior to October 1, 1965, shall continue in existence and shall have all the powers and duties granted municipal or regional economic development commissions, as the case may be, under sections 7-136 and 7-137.

(February, 1965, P.A. 245, S. 3.)



Section 7-137b - Establishment of industrial park.

Section 7-137b is repealed; provided, that in any case where any municipality, on or before July 6, 1967, had established an industrial park under said section 7-137b, or had otherwise taken substantial action under said section, then such municipality, the state and any other interested person shall continue to be subject to said section and be eligible for state financial assistance thereunder but only insofar as said section relates to those industrial parks that have been planned or commenced thereunder and such municipality, the state or such other interested person may make application to the Commissioner of Economic and Community Development for, and the Commissioner of Economic and Community Development may make grants for the purposes of such industrial park from the funds available for the purposes of chapter 133, but subject to the provisions of section 8-154f.

(February, 1965, P.A. 176, S. 1–5; 1967, P.A. 760, S. 14; 1971, P.A. 505, S. 1; P.A. 73-599, S. 25; P.A. 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act repealed section with proviso that industrial parks established prior to July 6, 1967 continued to be eligible for funds; 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 73-599 substituted department of commerce for Connecticut development commission; P.A. 77-614 substituted department of economic development for department of commerce and by virtue of Sec. 587 of the act and provisions of P.A. 78-303 change was made to commissioner of economic development, effective January 1, 1979; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 7-137c - Extension of water mains into areas used wholly or partly for industrial or commercial purposes or into residential areas.

Any municipality may appropriate funds to extend or cause to have extended water mains (1) into areas to be used for industrial or commercial purposes or partly for industrial or commercial purposes and partly for residential purposes, or (2) into residential areas or into areas zoned for residential use. Notwithstanding the provisions of any special act, the municipality may pay the cost of such extension or may require each owner of property which abuts any such main to reimburse the municipality such owner’s proportionate share of the cost of such extension at such time and by such rule as the municipality by ordinance determines. Whenever the municipality and the Commissioner of Energy and Environmental Protection may concur in determining the need for such extension in response to a community pollution problem, as defined in section 22a-423, or in response to a bacterial contamination problem, the municipality may waive any such reimbursement to the municipality. In the case of land zoned for other than commercial or industrial purposes or classified, pursuant to sections 12-107a to 12-107e, inclusive, as farm land, forest land or open space land, on the last-completed grand list of the municipality in which such land is located, which exceeds by more than one hundred per cent the size of the smallest lot permitted in the lowest density residential zone allowed under zoning regulations, or in the case of a town having no zoning regulations, a lot size of one acre in area and one hundred fifty feet in frontage, assessment of such excess land shall be deferred until such time as such excess land shall be built upon or a building permit issued therefor or until approval of a subdivision plan of such excess property by the planning commission having jurisdiction, whichever event occurs first, at which time assessment may be made as provided in this section. The municipality shall place a caveat on the land records in each instance where an assessment is deferred. Such share shall represent a reasonable proportion of the total cost of such water mains, including materials, installation, pumping stations, service connections, curb, sidewalk and highway repairs and the cost of installation of gate-valves or shutoffs, if any; except that, if residential or agricultural property or property zoned for residential or agricultural use abuts lines of construction of water mains to be used for industrial or commercial purposes or partly for industrial or commercial purposes, and such property is not being used for such purposes, the proportionate share of the owners of such property shall be computed on a front-foot or other equitable basis for a standard or minimum size main. Such shares shall be proportioned in such a way as to ultimately leave the municipality free of any of the cost of the extension of the water main and expenses incidental thereto, except where any portion of such water service is to be used for a municipal purpose in which instance the municipality shall contribute a fair proportion of the expense representing such proportionate municipal share. Within sixty days of an assessment under this section, the owner of any property so assessed may appeal to the superior court for the judicial district within which such land is situated from the valuation of his assessment, by service of process made in accordance with the provisions of section 52-57. Such appeal shall be a privileged case and shall not stay any proceeding under this section. The court shall have the power to grant such relief as to justice and equity appertains, upon such terms and in such manner and form as appears equitable.

(1967, P.A. 652; 1969, P.A. 147, S. 1; 666, S. 1; P.A. 73-446; P.A. 74-314; P.A. 76-436, S. 256, 681; P.A. 78-280, S. 1, 127; P.A. 99-225, S. 31, 33; P.A. 05-288, S. 39; P.A. 11-80, S. 1.)

History: 1969 acts removed requirement that owner of nonindustrial, noncommercial land pay cost of main and service connections on front foot basis except that agricultural and residential property owners pay cost under certain conditions set out in new provision, clarified that municipal use of extended main requires that municipality pay proportionate share of cost, included pumping stations, service connections, curb and sidewalk repairs and installation of gate-valves and shutoffs in total cost considerations and amended appeal provisions to include reference to judicial district and to specify appeals as privileged; P.A. 73-446 added provisions concerning deferred assessments for noncommercial, nonindustrial land; P.A. 74-314 allowed waiver of payment by users when extension required to combat community pollution problem; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 99-225 authorized municipalities to either pay the cost of certain water main extensions or to assess abutting property owners for the cost of such extension and authorized extensions in response to bacterial contamination, effective June 29, 1999; P.A. 05-288 made technical changes, effective July 13, 2005; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 51-197b re administrative appeals.



Section 7-137d - Lien for benefits assessed for water main extension.

Whenever assessments of benefits for any extension of water mains have been lawfully made by any town and such extension has been completed and certificates of lien have been signed by the duly constituted authorities, describing the premises upon which any such lien is claimed and stating the amount claimed as a lien thereon, and have been lodged with the town clerk, such assessments of benefits shall be and remain a lien upon the land upon which the same have been made, and no such town shall be required to lodge for record any further certificate of any such lien. Such liens may be foreclosed in the manner provided by law for the foreclosure of tax liens.

(1969, P.A. 147, S. 2.)



Section 7-138 - Assessment of railroad property for public improvements. Maintenance of sidewalks and public places.

All real estate, except railroad rights-of-way, belonging to any railroad corporation in this state, shall be subject to the same obligations as real estate belonging to individuals and private corporations concerning assessments of benefits and damages for municipal or public works and improvements, and the fact that any such real estate is held and used for railroad purposes shall not exempt it from assessment for special benefits on account of such municipal or public works and improvements. All such railroad corporations shall conform and be subject to the provisions and requirements of municipal charters and ordinances concerning the maintenance and repair of sidewalks and public places abutting their stations, whether passenger or freight, and concerning the removal of snow and ice from such sidewalks and public places.

(1949 Rev., S. 686.)



Section 7-139 - Notice of assessment of benefits.

In any case in which an assessment of benefits has been made upon any land by any city or borough to defray the cost, or any part thereof, of any public work or improvement, and the owner or owners of such land have not been properly named or designated in the schedule, report or notice forming any part of the proceedings for the laying of such assessment, such city or borough may cause a notice signed by its clerk, describing the land assessed and stating the amount of the assessment thereon, to be left with or at the usual place of abode of the owner or owners of such land, if within the town in which such city or borough is located. If such owner or owners do not reside within such town, such notice shall be published at least twice consecutively in a newspaper having a general circulation in such city or borough and a copy of such notice shall be mailed to such owner or owners at the last known address of such owner or owners. Upon the completion of such notice, such city or borough may proceed to collect such assessment in the manner provided by law.

(1949 Rev., S. 687; P.A. 83-513, S. 1.)

History: P.A. 83-513 amended provisions concerning notice to persons residing outside the town to include notice by publishing in a newspaper having “general” circulation in such city or borough and notice by mail.



Section 7-140 - Assessment a lien; foreclosure.

Whenever assessments of benefits for any public work or improvement have been lawfully made by any city or borough and such public work or improvement has been completed and certificates of lien have been signed by the duly constituted authorities, describing the premises upon which any such lien is claimed and stating the amount claimed as a lien thereon, and have been lodged with the town clerk, such assessments of benefits shall be and remain a lien upon the land upon which the same have been made, and no such city or borough shall be required to lodge for record any further certificate of any such lien. Such liens may be foreclosed in the manner provided by law for the foreclosure of tax liens.

(1949 Rev., S. 688.)

See Secs. 12-164, 12-181 et seq. and 13a-85 re municipal tax liens.



Section 7-141 - Notice of hearing on municipal assessments.

In any case of appraisal of benefits or assessment of damages because of any public work or improvement, notice of the time and place for a hearing upon such appraisal or assessment shall be given to the persons to be affected thereby, if known, at least ten days before the time of hearing. Such notice may be given by depositing in the post office, postage paid, a notice of the pendency of the proceedings, signed by the clerk of the municipality in interest and addressed to such persons. In the case of an estate of a deceased person in process of settlement, notice to the administrator or executor having charge thereof shall be deemed to be notice to the owner.

(1949 Rev., S. 689.)



Section 7-142 - Appeal from municipal assessments.

Any person aggrieved by the appraisal of damages in laying out any highway or in making any improvement or public work in any city or borough, or by the assessment of benefits therefor, or by any order of the common council of any city in relation to the repair, renewal or change of any highway bridge, may, except in a case where a right of appeal to a court is provided by the charter of the city or borough, appeal from such appraisal, assessment or order, to any judge of the Superior Court within thirty days after due notice is given of such appraisal, assessment or order, which appeal shall be a written petition for reappraisal, reassessment or review of such order, with a citation attached thereto, and returnable in not less than six and not more than twenty days after its date, and shall be served at least six days before the return day upon the clerk of such city or borough. Any number of persons who are similarly affected by any such appraisal, assessment or order may join in taking and prosecuting such appeal. Such judge may, by committee or otherwise, reassess such damages or benefits, or review and revoke, modify or affirm such order, and, if such damages are increased or such assessments of benefits reduced or such order revoked, may award costs against the city or borough, otherwise against the appellant. Such judge shall issue execution for the amount of damages or benefits fixed by such reassessment, and in favor of either party for costs, to be taxed as upon civil process, and, after the proceedings have been closed, return all the papers connected with the case to the clerk of such city or borough, who shall keep them on file.

(1949 Rev., S. 690, 691; P.A. 76-436, S. 257, 681.)

History: P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.



Section 7-143 - Completion of improvement pending appeal from appraisal of damages.

In the case of an appeal to the Appellate Court from the appraisal of damages in laying out any street, or in making any improvement or public work in any town, city or borough or other geographical division, upon paying to the person or persons entitled thereto damages appraised therefor, or upon depositing the same in the manner provided by law, and in a case in which no damages are appraised, such town, city or borough or other geographical division may immediately proceed to lay out and open such street, or make and complete such improvement or public work in the same manner as if no appeal had been taken and shall pay, within thirty days after final judgment, to the appellant, the amount so awarded.

(1949 Rev., S. 8005; June Sp. Sess. P.A. 83-29, S. 18, 82.)

History: June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof.



Section 7-144 - Assessment on estate of decedent.

When any assessment of damages or benefits, or both, for the layout or construction of any highway or other public work, by any town, city or borough, has been made upon or in respect to any land or interest in land which has belonged to a deceased person, of whose estate no distribution has been recorded, it shall be sufficient if the report or schedule of such assessment describes the property assessed as land of the estate of such deceased person or describes his estate as being assessed; and any lien or claim upon such property resulting from such assessment, otherwise legal and formal, may be foreclosed or otherwise enforced against such property or the amount of such assessment collected from any persons claiming such land under the title of such deceased person.

(1949 Rev., S. 692.)



Section 7-145 - Correction of assessments.

In any case of assessment of damages or benefits for the layout or construction of public works, the Superior Court or any other appellate or revising tribunal to which such case may be removed may, by reassessment or otherwise, correct any errors which may be shown to exist in the report or schedule of such assessments, provided reasonable notice shall be given to any person, not before such court or tribunal, who may be injuriously affected by the correction of such errors to appear and show cause why such correction should not be made; but said court or such tribunal may, without special notice, correct manifest clerical errors and misdescriptions, when it is evident that no person interested has been misled thereby.

(1949 Rev., S. 693; P.A. 76-436, S. 258, 681.)

History: P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.



Section 7-146 - Clearing of waterways. Assessment of cost. Appeal.

(a) The legislative body of any town, city or borough may require any private person or any firm or corporation to remove from any waterway or tidal water within the jurisdiction of such town, city or borough any debris, wreckage or other similar material for which such private person or firm or corporation is responsible and which prevents or may tend to prevent the free discharge of flood waters. When any such private person, firm or corporation fails to comply with such requirement within a reasonable time, such legislative body shall have authority to remove or cause to be removed any such debris, wreckage or other similar material and to assess the cost of such removal against such private person or firm or corporation. Any such assessment may be collected in the manner provided by the general statutes for the collection of taxes by a town, city or borough.

(b) Any private person or any firm or corporation aggrieved by any such assessment may, within thirty days after notice thereof, appeal from such assessment to the superior court for the judicial district in which such town, city or borough is located. Notice of such appeal shall be served upon the town, city or borough by any proper officer or indifferent person. Said court shall hear such appeal and shall reexamine the legality and reasonableness of the assessment, either by itself or by a committee by it appointed. Said court may render such judgment upon such appeal as it finds will accord with the public welfare and may tax costs in its discretion.

(1949 Rev., S. 705, 706; 1957, P.A. 13, S. 23; 1971, P.A. 870, S. 12; P.A. 76-436, S. 259, 681; P.A. 78-280, S. 1, 127.)

History: 1971 act substituted court of common pleas for superior court in Subsec. (b), effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.



Section 7-147 - Regulation of obstructions in waterways.

(a) Any town, city or borough may, within its jurisdiction, establish by ordinance lines along any part of any waterway beyond which, in the direction of the waterway, no permanent obstruction or encroachment shall be placed by any private person or any firm or corporation, unless permission is granted in writing by the legislative body of the town, city or borough or by the municipal board, commission, department or inland wetlands agency which the legislative body may authorize by ordinance to administer the provisions of this section. In establishing such lines, the legislative body or such board, commission, department or inland wetlands agency shall base their location on the boundaries of the area which would be inundated by a flood similar in size to one or more recorded floods which have caused extensive damages in such area or on a size of flood computed by accepted methods applicable generally throughout the state or a region thereof. The determination of the size of the flood and the boundaries of the inundated area shall take into consideration the effects of probable future developments. The position of the lines may vary from the boundaries of the inundated area so as to minimize the area of land to be regulated when a portion of the inundated area does not contribute to the flood-carrying capacity of the waterway. The position of the lines shall, insofar as practical, equitably affect riparian properties and interests depending upon existing topography and shall be interdependent throughout the reaches of the waterway, and shall conform with the requirements of the federal government imposed as conditions for the construction of flood control projects. When the existing waterway, because of natural or man-made constrictions, is such that such lines cannot be established by standard engineering methods, a channel may be adopted, whereby the removal of such constrictions may be anticipated so that reasonable lines can be established by methods applicable to the state generally. When the flood boundary falls along the channel banks, the lines shall be placed at the top of the bank.

(b) The legislative body or such board, commission, department or inland wetlands agency may grant or deny permission based on a finding of the effect of the obstruction or encroachment on the flood-carrying and water storage capacity of the waterways and flood plains, flood heights, hazards to life and property, the protection and preservation of the natural resources and ecosystems of the municipality including, but not limited to, ground and surface water, animal, plant and aquatic life, nutrient exchange and energy flow with due consideration given to the results of similar encroachments constructed along the reach of the waterway. Wherever there is a city or borough within a town, the town shall have authority to establish such lines for such of its area as is not within such city or borough, and the city or borough shall have such authority within its boundaries. Any two or more adjoining municipalities shall have authority to investigate jointly the desirability of establishing lines on either or both sides of a waterway within their jurisdiction. Any private person or any firm or corporation aggrieved by any decision of a legislative body or any such board, commission, department or inland wetlands agency made in accordance with this section may, within thirty days after notice thereof, appeal from such decision in the manner provided by section 8-8 for appeal from the decisions of a municipal zoning board of appeals. Nothing contained in this section shall limit or restrict the Commissioner of Transportation in exercising his authority over the harbors and navigable waters of the state, nor apply to any dam, bridge, pipeline or other similar structure, and appurtenances thereto, extending across any waterway, which are otherwise in compliance with law.

(c) The provisions of this section shall not be construed to limit or alter the authority of the Commissioner of Energy and Environmental Protection over the tidal, coastal and navigable waters of the state and within stream channel encroachment lines established by said commissioner pursuant to section 22a-343.

(1949 Rev., S. 708; 1957, P.A. 13, S. 25; 1969, P.A. 768, S. 64; P.A. 88-327, S. 1, 3; P.A. 11-80, S. 1.)

History: 1969 act gave power over harbors and navigable waters to commissioner of transportation and deleted reference to state board of harbor commissioners for New Haven Harbor; P.A. 88-327 redesignated provisions of section as Subsecs. (a) and (b), empowered municipal legislative body to authorize by ordinance a municipal board, commission, department or inland wetlands, agency to administer provisions of section, provided standards for establishing lines along waterways, provided standards for granting or denying permission to place obstructions in waterways and added Subsec. (c) re authority of commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.

See Sec. 19a-336 re consideration of watercourse obstruction as nuisance.

See Sec. 22a-348 re establishment of lines by municipality and/or Commissioner of Energy and Environmental Protection.






Chapter 97a - Historic Districts and Historic Properties

Section 7-147a - Historic districts authorized. Definitions.

(a) As used in this part: “Altered” means changed, modified, rebuilt, removed, demolished, restored, razed, moved or reconstructed; “erected” means constructed, built, installed or enlarged; “exterior architectural features” means such portion of the exterior of a structure or building as is open to view from a public street, way or place; “building” means a combination of materials forming a shelter for persons, animals or property; “structure” means any combination of materials, other than a building, which is affixed to the land, and shall include, but not be limited to, signs, fences and walls; “municipality” means any town, city, borough, consolidated town and city or consolidated town and borough; “appropriate” means not incongruous with those aspects of the historic district which the historic district commission determines to be historically or architecturally significant.

(b) Any municipality may, by vote of its legislative body and in conformance with the standards and criteria formulated by the Department of Economic and Community Development, establish within its confines an historic district or districts to promote the educational, cultural, economic and general welfare of the public through the preservation and protection of the distinctive characteristics of buildings and places associated with the history of or indicative of a period or style of architecture of the municipality, of the state or of the nation.

(c) The legislative body of any municipality may make appropriations for the purpose of carrying out the provisions of this part.

(1961, P.A. 430, S. 1; February, 1965, P.A. 221, S. 2; P.A. 80-314, S. 1; P.A. 86-105, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 142.)

History: 1965 act added provision requiring district to conform to standards and criteria of historical commission; P.A. 80-314 added Subsec. (a) containing definitions and divided earlier provisions into Subsecs. (b) and (c); P.A. 86-105 added definition of “appropriate” in Subsec. (a); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.

Subsec. (a):

Includes objects embedded in the earth, such as posts, stakes and foundations connected to objects rising above the surface and very heavy objects “affixed” to the ground by gravity, but not isolated objects that rest lightly on the surface of the ground that can easily be moved. 282 C. 672.



Section 7-147b - Procedure for establishment of historic district.

Prior to the establishment of an historic district or districts, the following steps shall be taken:

(a) The legislative body shall appoint or authorize the chief elected official of the municipality to appoint an historic district study committee for the purpose of making an investigation of a proposed historic district or districts. The legislative body of a municipality which proposes to establish more than one district may establish more than one committee if the proposed districts are not contiguous to each other nor to any existing historic district. Each committee established under the provisions of this section shall consist of five regular and three alternate members who shall be electors of the municipality holding no salaried municipal office. Such alternate members shall, when seated as provided in this section, have all powers and duties of a member of the committee. If a regular member of such committee is absent or has a conflict of interest, the chairman of the committee shall designate an alternate to so act, choosing alternates in rotation so that they shall act as nearly equal a number of times as possible. If any alternate is not available in accordance with such rotation, such fact shall be recorded in the minutes of the meeting.

(b) The historic district study committee shall investigate and submit a report which shall include the following: (1) An analysis of the historic significance and architectural merit of the buildings, structures, places or surroundings to be included in the proposed historic district or districts and the significance of the district as a whole; (2) a general description of the area to be included within the district or districts, including the total number of buildings in each such district or districts listed according to their known or estimated ages; (3) a map showing the exact boundaries of the area to be included within the district or districts; (4) a proposed ordinance or proposed ordinances designed to create and provide for the operation of an historic district or districts in accordance with the provisions of this part; (5) such other matters as the committee may deem necessary or advisable.

(c) The historic district study committee shall transmit copies of its report to the Department of Economic and Community Development, the planning commission and zoning commission, or the combined planning and zoning commission, of the municipality, if any, and, in the absence of such a planning commission, zoning commission or combined planning and zoning commission, to the chief elected official of the municipality for their comments and recommendations. In addition to such other comments and recommendations as it may make, the Department of Economic and Community Development may recommend either approval, disapproval, modification, alteration or rejection of the proposed ordinance or ordinances and of the boundaries of each proposed district. Each such commission, board or individual shall deliver such comments and recommendations to the committee within sixty-five days of the date of transmission of such report. Failure to deliver such comments and recommendations shall be taken as approval of the report of the committee.

(d) The historic district study committee shall hold a public hearing on the establishment of a proposed historic district or districts not less than sixty-five nor more than one hundred thirty days after the transmission of the report to each party as provided in subsection (c) of this section, except that, if all such parties have delivered their comments and recommendations to the committee, such hearing may be held less than sixty-five days after the transmittal of the report. The comments and recommendations received pursuant to subsection (c) of this section shall be read in full at the public hearing.

(e) Notice of the time and place of such hearing shall be given as follows: (1) Written notice of the time, place and purpose of such hearing, postage prepaid, shall be mailed to the owners of record of all real property to be included in the proposed historic district or districts, as they appear on the last-completed grand list, at the addresses shown thereon, at least fifteen days before the time set for such hearing, together with a copy of the report of the historic district study committee or a fair and accurate synopsis of such report. A complete copy of the report, a copy of all recommendations made under subsection (c) of this section, a map showing the boundaries of the area to be included in the proposed district and a copy of the proposed ordinance shall be available at no charge from the town clerk during business hours or shall be mailed, upon request, to any owner of record of real property in the proposed historic district or districts with the notice of the hearing; and (2) by publication of such notice in the form of a legal advertisement appearing in a newspaper having a substantial circulation in the municipality at least twice, at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the last not less than two days before such hearing.

(f) The historic district study committee shall submit its report with any changes made following the public hearing, along with any comments or recommendations received pursuant to subsection (c) of this section, and such other materials as the committee may deem necessary or advisable to the legislative body and the clerk of the municipality within sixty-five days after the public hearing.

(g) The clerk or his designee shall, not later than sixty-five days from receipt of such report, mail ballots to each owner of record of real property to be included in the proposed district or districts on the question of creation of an historic district or districts, as provided for in sections 7-147a to 7-147k, inclusive. Only an owner who is eighteen years of age or older and who is liable, or whose predecessors in title were liable, to the municipality for taxes on an assessment of not less than one thousand dollars on the last-completed grand list of the municipality on real property within the proposed district, or who would be or would have been so liable if not entitled to an exemption under subdivision (7), (8), (10), (11), (13), (14), (15), (16), (17), (20), (21), (22), (23), (24), (25), (26), (29) or (49) of section 12-81, may vote, provided such owner is the record owner of the property, thirty days before the ballots must be returned. Any tenant in common of any freehold interest in any land shall have a vote equal to the fraction of his ownership in said interest. Joint tenants of any freehold interest in any land shall vote as if each joint tenant owned an equal, fractional share of such land. A corporation shall have its vote cast by the chief executive officer of such corporation or his designee. No owner shall have more than one vote.

(h) The form of the ballot to be mailed to each owner shall be consistent with the model ballot prepared by the Historic Preservation Council of the Department of Economic and Community Development established pursuant to section 10-409. The ballot shall be a secret ballot and shall set the date by which such ballots shall be received by the clerk of the municipality. The ballots shall be mailed by first class mail to each owner eligible to vote in such balloting at least fifteen days in advance of the day on which ballots must be returned. Notice of balloting shall be published in the form of a legal advertisement appearing in a newspaper having a substantial circulation in the municipality at least twice, at intervals of not less than two days, the first not more than fifteen days or less than ten days and the last not less than two days before the day on which the ballots must be returned. Such ballot shall be returned to the municipal clerk, inserted in an inner envelope which shall have endorsed on the face thereof a form containing a statement as follows: “I, the undersigned, do hereby state under the penalties of false statement that I am an owner of record of real property to be included in the proposed historic district and that I am, or my predecessors in title were, liable to the municipality for taxes on an assessment of not less than one thousand dollars on the last grand list of the municipality of real property within the district, or who would be or would have been so liable if not entitled to an exemption under subdivision (7), (8), (10), (11), (13), (14), (15), (16), (17), (20), (21), (22), (23), (24), (25), (26), (29) or (49) of section 12-81.” Such statement shall be signed and dated. Any person who intentionally falsely signs such ballot shall be guilty of false statement as provided in section 53a-157b. The inner envelope, in which the ballot has been inserted by the owner, shall be returned to the municipal clerk in an outer envelope endorsed on the outside with the words: “Official ballot”. Such outer envelope shall also contain, in the upper left corner of the face thereof, blank spaces for the name and return address of the sender. In the lower left corner of such outer envelope, enclosed in a printed box, there shall be spaces upon which the municipal clerk, before issuance of the ballot and envelopes, shall inscribe the name, street and number of the elector’s voting residence and the date by which the ballot must be returned, and before issuance the municipal clerk shall similarly inscribe such envelope with his name and address for the return thereof. All outer envelopes shall be serially numbered. The ballots shall be returned to the municipal clerk by the close of business on the day specified, and such clerk shall compare each ballot to the list of property owners to whom such ballots were mailed to insure that each such ballot has been properly signed and returned.

(i) If two-thirds of all property owners voting cast votes in the affirmative, the legislative body of the municipality shall by majority vote take one of the following steps: (1) Accept the report of the committee and enact an ordinance or ordinances to create and provide for the operation of an historic district or districts in accordance with the provisions of this part; (2) reject the report of the committee, stating its reasons for such rejection; (3) return the report to the historic district study committee with such amendments and revisions thereto as it may deem advisable, for consideration by the committee. The committee shall submit an amended report to the legislative body within sixty-five days of such return. The committee need not hold a public hearing other than the one provided for in subsection (d) of this section, notwithstanding any changes in its report following such hearing, unless the legislative body has recommended a change in the boundaries of the proposed district or districts. The legislative body of the municipality may authorize another ballot of the owners within a proposed district or districts to be cast, other than the balloting provided for in subsection (g) of this section, notwithstanding any changes in the proposed ordinance following such balloting, if the boundaries of the proposed district in which the owners’ property is situated are changed.

(j) Any ordinance, or amendment thereof, enacted pursuant to this part, which creates or alters district boundaries, shall contain a legal description of the area to be included within the historic district. The legislative body, when it passes such an ordinance, or amendment thereof, shall transmit to the municipal clerk a copy of the ordinance or amendment thereof. Such ordinance, or amendment thereof, shall be recorded in the land records of the municipality in which such real property is located and indexed by the municipal clerk in the grantor index under the names of the owners of record of such property.

(1961, P.A. 430, S. 2; 1963, P.A. 600, S. 1; P.A. 75-52; P.A. 77-338, S. 1; P.A. 80-314, S. 2; P.A. 87-167; P.A. 91-135, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 210(e), 235; P.A. 04-20, S. 3; 04-205, S. 5; 04-257, S. 4; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 125, 126.)

History: 1963 act amended Subsec. (c) to extend time for recommendations after receipt of report from 60 to 90 days and to authorize Connecticut historical commission to recommend re boundaries of proposed districts, amended Subsec. (d) to extend time within which hearing is to be held, amended Subsec. (e) to provide for sending a copy or synopsis of the study committee’s report, together with a copy of the recommendations under Subsec. (c), a map and a copy of the proposed ordinance to property owners, amended Subsec. (f) to provide for inclusion of list of all buildings in report of committee and amended Subsec. (g) to provide for balloting by property owners; P.A. 75-52 added Subsec. (i) re ordinance contents; P.A. 77-338 deleted requirement in Subsec. (d) that hearing be held not less than 120 days after report; P.A. 80-314 amended Subsec. (a) to allow more than one committee and to include provisions for alternate members, amended Subsec. (b) to include in requirements for report consideration of architectural merit, description of area to be included, map of exact boundaries, proposed ordinance etc., amended Subsec. (c) to include combined planning and zoning commissions and to replace previous provision requiring that recommendations be read at hearing with provision for turning over recommendations to committee, amended Subsec. (d) to require that hearing be held not less than 65 days after report sent to commissions unless conditions specified in exception are met, amended Subsec. (e) to require 15 rather than 20 days’ notice and to allow towns to have available on request rather than to automatically send out complete report and other data, amended Subsec. (f) to change deadline from 60 to 65 days and deleted specific accounting of report contents, amended Subsec. (g) to set deadline for mailing ballots and to replace general provisions for voting and action on result with detailed provisions for voting, deleted former Subsec. (h) re proposed amendments to ordinance replacing it with further voting detail, added Subsec. (i) re actions taken following vote and relettered former Subsec. (i) as Subsec. (j) and added requirement that copy of ordinance be sent to municipal clerk; P.A. 87-167 amended Subsec. (i) to reduce the affirmative vote requirement from 75% to two-thirds of all owners voting; P.A. 91-135 amended Subsec. (g) to transfer authority to mail ballots from the legislative body to the town clerk or his designee and amended Subsec. (h) to require that the ballot be consistent with a model ballot prepared by the Connecticut historical commission; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film in Subsec. (c), and June 30 Sp. Sess. P.A. 03-6 also amended Subsec. (h) to substitute Historic Preservation Council of Connecticut Commission on Arts, Tourism, Culture, History and Film for Connecticut Historical Commission, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 04-257 made technical changes in Subsec. (h), effective June 14, 2004; P.A. 11-48 amended Subsecs. (c) and (h) by replacing “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.

Subsec. (a):

Cited. 43 CS 297.

Subsec. (g):

Each condominium unit owner “entitled to a vote proportionate to his freehold interest in the land ...”. 196 C. 596.



Section 7-147c - Historic district commission.

(a) Once an historic district has been established, the historic district study committee shall cease to exist and thereafter an historic district commission shall perform all the functions of the committee relative to the new district and to administering the provisions of this part.

(b) The historic district commission may from time to time, by following the procedure for creation of an historic district provided for in section 7-147b, suggest that an historic district be enlarged or that additional districts be created. Where additional property is to be included within an existing district, the owners of such additional property shall vote pursuant to subsection (g) of section 7-147b.

(c) Notwithstanding the provisions of section 7-147b, the legislative body of the municipality may enact amendments to the ordinance or ordinances of an historic district established pursuant to this part if such amendments do not involve changing district boundaries or the creation of new districts. No amendment shall be enacted until the substance of such amendment has first been submitted to the historic district commission having jurisdiction over the district affected for its comments and recommendations and either its comments and recommendations have been received or sixty-five days have elapsed without receipt of such comments and recommendations. The historic district commission may suggest amendments to the legislative body.

(d) The historic district commission established under the provisions of this part shall consist of five regular and three alternate members, who shall be electors of the municipality in which the district is situated holding no salaried municipal office. The ordinance shall provide that one or more of the members or alternates of the historic district commission shall reside in an historic district under the jurisdiction of the commission, if any persons reside in any such district and are willing to serve on such commission. Such alternate members shall, when seated as provided in this section, have all powers and duties of a member of the commission. If a regular member of said commission is absent or has a conflict of interest, the chairman of the commission shall designate an alternate to so act, choosing alternates in rotation so that they shall act as nearly equal a number of times as possible. If any alternate is not available in accordance with such rotation, such fact shall be recorded in the minutes of the meeting. The method of appointment shall be fixed by ordinance. The appointments to membership in the commission shall be so arranged that the term of at least one member shall expire each year, and their successors shall be appointed in like manner for terms of five years. Vacancies shall be filled for the unexpired term and in the same manner as the original appointment. The commission shall elect annually a chairman, a vice-chairman and a clerk from its own number. Each member and alternate shall continue in office until his successor is duly appointed. All members and alternates shall serve without compensation. Any member or alternate may be appointed for another term or terms.

(e) The historic district commission shall adopt rules of procedure not inconsistent with the provisions of this part. The commission may adopt regulations not inconsistent with the provisions of this part to provide guidance to property owners as to factors to be considered in preparing an application for a certificate of appropriateness.

(f) The historic district commission shall keep a permanent record of its resolutions, transactions and determinations and of the vote of each member participating therein.

(g) A copy of any ordinance creating an historic district adopted under authority of this part, amendments to any such ordinance, maps of any districts created under this part, annual reports and other publications of the historic district commission and the roster of membership of such commission shall be transmitted to the Department of Economic and Community Development. The historic district commission shall also file with the department at least once every year a brief summary of its actions during that year, including a statement of the number and nature of certificates of appropriateness issued, any changes in the membership of the commission and any other information deemed appropriate by the historic district commission.

(h) The historic district commission may accept grants and gifts, employ clerical and technical assistance or consultants and incur other expenses appropriate to the carrying on of its work, subject to appropriation by the municipality or receipt of such grants or gifts and may expend the same for such purposes.

(i) A municipality which has more than one historic district may establish more than one historic district commission if the districts are not contiguous.

(j) Any historic district commission established under this section may, unless prohibited by charter, ordinance or special act: (1) Make periodic reports to the legislative body; (2) provide information to property owners and others involving the preservation of the district; (3) suggest pertinent legislation; (4) initiate planning and zoning proposals; (5) cooperate with other regulatory agencies and civic organizations and groups interested in historic preservation; (6) comment on all applications for zoning variances and special exceptions where they affect historic districts; (7) render advice on sidewalk construction and repair, tree planting, street improvements and the erection or alteration of public buildings not otherwise under its control where they affect historic districts; (8) furnish information and assistance in connection with any capital improvement program involving historic districts; (9) consult with groups of experts.

(1961, P.A. 430, S. 3; P.A. 77-338, S. 2; P.A. 80-314, S. 3; P.A. 86-105, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 143.)

History: P.A. 77-338 added Subsec. (b) re procedure for inclusion of individual’s property in district after its establishment; P.A. 80-314 deleted previous Subsec. (b), inserted new material concerning enlarging districts or creating new ones and ordinance amendments as Subsecs. (b) and (c), placed provisions for commission membership, appointments, etc. in Subsec. (d) rather than Subsec. (a) as previously, amending provisions for alternate members and adding provision concerning vacancies and reappointments, placed provision for adopting rules in Subsec. (e) rather than Subsec. (a) and added provision concerning regulations providing guidance for property owners in preparing applications, added Subsecs. (f) and (g) re permanent records and information required to be sent to the state historical commission, amended provision re acceptance of grants and gifts and employment of personnel, formerly in Subsec. (a), and designated it as Subsec. (h) and added Subsecs. (i) and (j) re multiple commissions and further powers; P.A. 86-105 amended Subsec. (d) to require that one or more residents of historic district be included on commission as members or alternates; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (g) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and “department”, effective July 1, 2011.

Subsec. (j):

Cited. 227 C. 71.



Section 7-147d - Certificate of appropriateness: Parking areas.

(a) No building or structure shall be erected or altered within an historic district until after an application for a certificate of appropriateness as to exterior architectural features has been submitted to the historic district commission and approved by said commission.

(b) No building permit for erection of a building or structure or for alteration of an exterior architectural feature within an historic district and no demolition permit for demolition or removal of a building or structure within an historic district shall be issued by a municipality or any department, agency or official thereof until a certificate of appropriateness has been issued. A certificate of appropriateness shall be required whether or not a building permit is required.

(c) The historic district commission may request such plans, elevations, specifications, material and other information, including in the case of demolition or removal, a statement of the proposed condition and appearance of property after such demolition or removal, as may be reasonably deemed necessary by the commission to enable it to make a determination on the application. The style, material, size and location of outdoor advertising signs and bill posters within an historic district shall also be under the control of such commission. The provisions of this section shall not be construed to extend to the color of paint used on the exterior of any building or structure.

(d) No area within an historic district shall be used for industrial, commercial, business, home industry or occupational parking, whether or not such area is zoned for such use, until after an application for a certificate of appropriateness as to parking has been submitted to the commission and approved by said commission. The provisions of this section shall apply to the enlargement or alteration of any such parking area in existence on October 1, 1973.

(1961, P.A. 430, S. 4; 1963, P.A. 600, S. 2; P.A. 73-473, S. 1; P.A. 80-314, S. 4.)

History: 1963 act redefined “exterior architectural features”, deleted stone walls, fences, signs, light fixtures, steps and paving from purview of certificate and excluded exterior paint color from provisions of section; P.A. 73-473 added Subsec. (b) re parking areas; P.A. 80-314 deleted “restored, moved or demolished” and removed definition of “exterior architectural features” from Subsec. (a), added Subsec. (b) re certificates of appropriateness, added Subsec. (c) including provisions re signs and exterior paint color, previously in Subsec. (a), and stating what information is necessary for commission’s decision on application and relettered former Subsec. (b) as Subsec. (d).

Cited. 29 CA 28.

Subsec. (d):

A reading of the word “occupational” that restricts it strictly to for-profit commercial or industrial uses would render other words unnecessary surplusage, which would violate basic tenet of statutory construction that legislature does not intend to enact meaningless provisions. 284 C. 838. Subsec. plainly and unambiguously encompasses parking for private elementary educational facilities because legislature drafted statute with language clearly intended to subject a broad variety of nonresidential parking uses to historic district regulation. Id. Legislature’s enactment of Sec. 7-147k(b) which exempts from provisions of historic district act “any property owned by a nonprofit institution of higher education, for as long as a nonprofit institution of higher education owns such property” further supports a construction of Subsec. subjecting nonprofit private elementary school to jurisdiction of the commission. Id.



Section 7-147e - Application for certificate. Hearing. Approval.

(a) The historic district commission shall hold a public hearing upon each application for a certificate of appropriateness unless the commission determines that such application involves items not subject to approval by the commission. The commission shall fix a reasonable time and place for such hearing. Notice of the time and place of such hearing shall be given by publication in the form of a legal advertisement appearing in a newspaper having a substantial circulation in the municipality not more than fifteen days nor less than five days before such hearing.

(b) Unless otherwise provided by ordinance, a majority of the members of the commission shall constitute a quorum and the concurring vote of a majority of the members of the commission shall be necessary to issue a certificate of appropriateness. Within not more than sixty-five days after the filing of an application as required by section 7-147d, the commission shall pass upon such application and shall give written notice of its decision to the applicant. When a certificate of appropriateness is denied, the commission shall place upon its records and in the notice to the applicant the reasons for its determination, which shall include the bases for its conclusion that the proposed activity would not be appropriate. In the notice to the applicant the commission may make recommendations relative to design, arrangement, texture, material and similar features. The commission may issue a certificate of appropriateness with stipulations. Evidence of approval, as referred to in section 7-147d, shall be by certificate of appropriateness issued by the commission. Failure of the commission to act within said sixty-five days shall constitute approval and no other evidence of approval shall be needed.

(1961, P.A. 430, S. 5, 7; 1969, P.A. 37; P.A. 73-473, S. 2; P.A. 80-314, S. 5; P.A. 86-105, S. 3.)

History: 1969 act changed deadline for commission action in Subsec. (a) from 60 to 120 days; P.A. 73-473 specified parking as well as exterior architectural features as concern of certificate of appropriateness; P.A. 80-314 deleted reference specifying parking or exterior architectural features, changed number of times notice to appear in newspaper from seven to two and add specific time requirements, deleted requirement that commission record applications and activities and deleted former Subsec. (b) and placed in new Subsec. (b) procedure for action on application, changing deadline for action to 65 days, adding provisions re quorum, voting and denial of application or issuance with stipulations; P.A. 86-105 reduced newspaper notice requirements to one publication and provided that the bases for commission’s determination shall be included in any notice of denial of certificate of appropriateness.

Subsec. (a):

Failure to republish notice of continuance of a hearing in newspaper did not violate Subsec. 49 CS 498.

Subsec. (b):

In appeal from a decision by historic district commission, reviewing courts are limited to determining whether reason or reasons stated by commission are supported by substantial evidence in the record. 285 C. 755.

Although commission mailed notice of denial of the application to applicant 68 days after filing of the application, applicant was not entitled to automatic approval of the application on that basis since commission had acted within 65 days after filing of the application and applicant had actual notice of the commission’s decision. 108 CA 682.



Section 7-147f - Considerations in determining appropriateness. Solar energy systems.

(a) If the commission determines that the proposed erection, alteration or parking will be appropriate, it shall issue a certificate of appropriateness. In passing on appropriateness as to exterior architectural features, buildings or structures, the commission shall consider, in addition to other pertinent factors, the type and style of exterior windows, doors, light fixtures, signs, above-ground utility structures, mechanical appurtenances and the type and texture of building materials. In passing upon appropriateness as to exterior architectural features the commission shall also consider, in addition to any other pertinent factors, the historical and architectural value and significance, architectural style, scale, general design, arrangement, texture and material of the architectural features involved and the relationship thereof to the exterior architectural style and pertinent features of other buildings and structures in the immediate neighborhood. No application for a certificate of appropriateness for an exterior architectural feature, such as a solar energy system, designed for the utilization of renewable resources shall be denied unless the commission finds that the feature cannot be installed without substantially impairing the historic character and appearance of the district. A certificate of appropriateness for such a feature may include stipulations requiring design modifications and limitations on the location of the feature which do not significantly impair its effectiveness. In passing upon appropriateness as to parking, the commission shall take into consideration the size of such parking area, the visibility of cars parked therein, the closeness of such area to adjacent buildings and other similar factors.

(b) In its deliberations, the historic district commission shall act only for the purpose of controlling the erection or alteration of buildings, structures or parking which are incongruous with the historic or architectural aspects of the district. The commission shall not consider interior arrangement or use. However, the commission may recommend adaptive reuse of any buildings or structures within the district compatible with the historic architectural aspects of the district.

(1961, P.A. 430, S. 8; P.A. 73-473, S. 3; P.A. 80-314, S. 6; P.A. 81-326.)

History: P.A. 73-473 added specific provisions concerning certificates of appropriateness for parking; P.A. 80-314 added Subsec. (b) re exclusion of consideration of interior space except to recommend adaptive reuse and expanded considerations for certificate concerning exterior features with specific references to doors, windows, signs, etc.; P.A. 81-326 added provisions concerning issuance of certificate of appropriateness for exterior architectural feature designed for utilization of renewable resources.

Subsec. (a):

Commission may consider historic value and significance of buildings in their existing locations, including outbuildings, as a “pertinent factor” in denying an application for alterations. 285 C. 755.



Section 7-147g - Variations, permissible when.

Where, by reason of topographical conditions, district borderline situations or because of other unusual circumstances solely with respect to a certain parcel of land and not affecting generally the district in which it is situated, the strict application of any provision of this part would result in exceptional practical difficulty or undue hardship upon the owner of any specific property, the commission in passing upon applications shall have power to vary or modify strict adherence to said sections or to interpret the meaning of said sections so as to relieve such difficulty or hardship; provided such variance, modification or interpretation shall remain in harmony with the general purpose and intent of said sections so that the general character of the district shall be conserved and substantial justice done. In granting variations, the commission may impose such reasonable and additional stipulations and conditions as will, in its judgment, better fulfill the purposes of said sections. In addition to the filing required by subsection (b) of section 7-147e, the commission shall, for each variation granted, place upon its records and in the notice to the applicant the reasons for its determinations.

(1961, P.A. 430, S. 9; P.A. 80-314, S. 7.)

History: P.A. 80-314 required that record of granted variance and commission’s reasons for granting it be kept.



Section 7-147h - Action by commission to prevent illegal acts.

(a) If any provision of this part or any action taken or ruling made by the historic district commission pursuant to the provisions of said sections or of any regulation or ordinance adopted under said sections has been violated, the commission may, in addition to other remedies, institute an action in the superior court for the judicial district wherein such violation exists, which court shall have jurisdiction to restrain such violation and to issue orders directing that the violation be corrected or removed. Such order may direct the removal of any building, structure or exterior architectural feature erected in violation of said sections or any bylaw or ordinance adopted under said sections or the substantial restoration of any building, structure, or exterior architectural feature altered or demolished in violation of said sections or any regulation or ordinance adopted under said sections. Regulations and orders of the commission issued pursuant to said sections, or to any regulation or ordinance adopted under said sections, shall be enforced by the zoning enforcement official or building inspector or by such other person as may be designated by ordinance, who may be authorized to inspect and examine any building, structure, place or premises and to require in writing the remedying of any condition found to exist therein or thereon in violation of any provision of the regulations or orders made under the authority of said sections or of any regulation or ordinance adopted under said sections.

(b) The owner or agent of any building, structure or place where a violation of any provision of this part or of any regulation or ordinance adopted under said sections has been committed or exists, or the lessee or tenant of an entire building, entire structure or place where such violation has been committed or exists, or the owner, agent, lessee or tenant of any part of the building, structure or place in which such violation has been committed or exists, or the agent, architect, builder, contractor, or any other person who commits, takes part or assists in any such violation or who maintains any building, structure or place in which any such violation exists, shall be fined not less than ten dollars nor more than one hundred dollars for each day that such violation continues; but, if the offense is wilful, the person convicted thereof shall be fined not less than one hundred dollars nor more than two hundred fifty dollars for each day that such violation continues. The superior court for the judicial district wherein such violation continues or exists shall have jurisdiction of all such offenses, subject to appeal as in other cases. Each day that a violation continues to exist shall constitute a separate offense. All costs, fees and expenses in connection with actions under this section may, in the discretion of the court, be assessed as damages against the violator, which, together with reasonable attorney’s fees, may be awarded to the historic district commission which brought such action. Any funds collected as fines pursuant to this section shall be used by the commission to restore the affected buildings, structures, or places to their condition prior to the violation wherever possible and any excess shall be paid to the municipality in which the district is situated.

(1961, P.A. 430, S. 10; P.A. 73-473, S. 4; P.A. 74-183, S. 166, 291; P.A. 76-436, S. 145, 681; P.A. 78-280, S. 1, 127; P.A. 80-314, S. 8.)

History: P.A. 73-473 included reference to parking; P.A. 74-183 substituted court of common pleas for circuit court and included reference to “county or judicial district”; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-280 deleted reference to “county”; P.A. 80-314 divided section into Subsecs. (a) and (b), replaced former provisions for proceedings to prevent unlawful acts with provisions for proceedings in superior court and added provisions concerning court costs, attorneys’ fees and fines.



Section 7-147i - Appeals.

Any person or persons severally or jointly aggrieved by any decision of the historic district commission or of any officer thereof may, within fifteen days from the date when such decision was rendered, take an appeal to the superior court for the judicial district in which such municipality is located, which appeal shall be made returnable to such court in the same manner as that prescribed for other civil actions brought to such court. Notice of such appeal shall be given by leaving a true and attested copy thereof in the hands of or at the usual place of abode of the chairman or clerk of the commission within twelve days before the return day to which such appeal has been taken. Procedure upon such appeal shall be the same as that defined in section 8-8.

(1961, P.A. 430, S. 11; P.A. 76-436, S. 282, 681; P.A. 78-280, S. 1, 127; P.A. 80-314, S. 9.)

History: P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial district, effective July 1, 1978; P.A. 78-280 deleted reference to county; P.A. 80-314 provided that appeal be made returnable to court in same manner as that prescribed for “other” civil actions.

See Sec. 51-197b re administrative appeals.

If an appeal has been taken and the trial court remands a case to the commission, the scope of the remand order determines the finality of the trial court’s judgment for appeal purposes. 108 CA 682.



Section 7-147j - Exempted acts. Delay of demolition.

(a) Nothing in this part shall be construed to prevent the ordinary maintenance or repair of any exterior architectural feature in the historic district which does not involve a change in the appearance or design thereof; nor to prevent the erection or alteration of any such feature which the building inspector or a similar agent certifies is required by the public safety because of a condition which is unsafe or dangerous due to deterioration; nor to prevent the erection or alteration of any such feature under a permit issued by a building inspector or similar agent prior to the effective date of establishment of such district.

(b) If a building in an historic district is to be demolished, no demolition shall occur for ninety days from issuance of a demolition permit if during such time the historic district commission or the Department of Economic and Community Development is attempting to find a purchaser who will retain or remove such building or who will present some other reasonable alternative to demolition. During such ninety-day period the municipality may abate all real property taxes. At the conclusion of such ninety-day period, the demolition permit shall become effective and the demolition may occur. Nothing in this section shall be construed to mandate that the owner of such property sell such property or building.

(1961, P.A. 430, S. 6; 1963, P.A. 600, S. 3; P.A. 80-314, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 144.)

History: 1963 act deleted restriction on maintenance or repairs involving a change of material or outward appearance; P.A. 80-314 deleted references to construction, reconstruction and demolition and inserted references to “erection” and added Subsec. (b) re demolition procedure; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 7-147k - Prior districts unaffected. Validation of prior creations and actions. Nonprofit institutions of higher education excluded.

(a) The provisions of this part shall in no way impair the validity of any historic district previously established under any special act or the general statutes. Any and all historic districts created under the general statutes, prior to October 1, 1980, otherwise valid except that such districts, district study committees, municipalities or officers or employees thereof, failed to comply with the requirements of any general or special law, and any and all actions of such districts or historic district commission, are validated.

(b) The provisions of this part shall not apply to any property owned by a nonprofit institution of higher education, for as long as a nonprofit institution of higher education owns such property.

(1961, P.A. 430, S. 12; P.A. 80-314, S. 11; P.A. 06-196, S. 39.)

History: P.A. 80-314 expanded validation to cover districts created before October 1, 1980, and added Subsec. (b) excepting property of nonprofit higher education institutions from provisions of Secs. 7-147a to 7-147k; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006.

Subsec. (a):

Validation of the Farmington Historic District by statute rendered moot the basis for complaint. 189 C. 727.

Subsec. (b):

Where express exceptions are made, legal presumption is legislature did not intend to save other cases from operation of statute; the enactment of section indicates that legislature, when it desires to do so, knows how to exempt specific kinds of educational institutions from historic district regulation. 284 C. 838.



Section 7-147l and 7-147m - Method of balloting; eligibility to vote; balloting on prior districts.

Sections 7-147l and 7-147m are repealed.

(1963, P.A. 600, S. 4, 5; 1971, P.A. 333; 1972, P.A. 127, S. 8; P.A. 75-158; P.A. 78-285; P.A. 80-314, S. 12.)



Section 7-147p - Historic property ordinances authorized. Definitions.

(a) As used in this part: “Historic property” means any individual building, structure, object or site that is significant in the history, architecture, archaeology and culture of the state, its political subdivisions or the nation and the real property used in connection therewith; “altered” means changed, modified, rebuilt, removed, demolished, restored, razed, moved or reconstructed; “erected” means constructed, built, installed or enlarged; “exterior architectural features” means such portion of the exterior of a structure or building as is open to view from a public street, way or place; “building” means a combination of materials forming a shelter for persons, animals or property; “structure” means any combination of materials, other than a building, which is affixed to the land, and shall include, but not be limited to, signs, fences and walls; “municipality” means any town, city, borough, consolidated town and city or consolidated town and borough.

(b) Any municipality may, by ordinance and in conformance with the standards and criteria formulated by the Department of Economic and Community Development, designate within its confines an historic property or properties to promote the educational, cultural, economic and general welfare of the public through the preservation and protection of the distinctive characteristics of individual buildings and places associated with the history of or indicative of a period or style of architecture of the municipality, of the state or of the nation.

(c) The legislative body of any municipality may make appropriations for the purpose of carrying out the provisions of this part.

(P.A. 84-286, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 145.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 7-147q - Procedures for establishment of historic properties.

Prior to the designation of an historic property or properties, the following steps shall be taken:

(a) The legislative body shall appoint or authorize the chief elected official of the municipality to appoint an historic properties study committee for the purpose of making an investigation of one or more proposed historic properties. The legislative body of a municipality which proposes to establish more than one historic property may establish more than one committee. An already existing historic properties commission or an historic district commission established in the municipality pursuant to part I of this chapter may be appointed to make this investigation. Each committee established under the provisions of this section shall consist of five regular and three alternate members who shall be electors of the municipality holding no salaried municipal office. Such alternate members shall, when seated as provided in this section, have all powers and duties of a member of the committee. If a regular member of such committee is absent or has a conflict of interest, the chairman of the committee shall designate an alternate to so act, choosing alternates in rotation so that they shall act as nearly equal a number of times as possible. If any alternate is not available in accordance with such rotation, such fact shall be recorded in the minutes of the meeting.

(b) The historic properties study committee shall investigate and submit a report which shall include the following: (1) An analysis of the historic significance and architectural merit of the buildings, structures, objects or sites proposed as historic properties; (2) a map showing the exact boundaries of the area to be designated as the historic property or properties; (3) a proposed ordinance or proposed ordinances designed to designate and provide for the protection of an historic property or properties in accordance with the provisions of this part; and (4) such other matters as the committee may deem necessary or advisable.

(c) The historic properties study committee shall transmit copies of its report to the Department of Economic and Community Development, the planning commission and zoning commission, or the combined planning and zoning commission, of the municipality, if any, and, in the absence of such a planning commission, zoning commission or combined planning and zoning commission, to the chief elected official of the municipality for their comments and recommendations. In addition to such other comments and recommendations as it may make, the Department of Economic and Community Development may recommend either approval, disapproval, modification, alteration or rejection of the proposed ordinance or ordinances and of the boundaries of each proposed historic property. Each such commission, board or individual shall deliver such comments and recommendations to the committee within sixty-five days of the date of transmission of such report. Failure to deliver such comments and recommendations shall be taken as approval of the report of the committee.

(d) The historic properties study committee shall hold a public hearing on the designation of each proposed historic property not less than sixty-five nor more than one hundred thirty days after the transmission of the report to each party as provided in subsection (c) of this section, except that, if all such parties have delivered their comments and recommendations to the committee, such hearing may be held less than sixty-five days after the transmittal of the report. The comments and recommendations received pursuant to subsection (c) of this section shall be read in full at the public hearing.

(e) Notice of the time and place of such hearing shall be given as follows: (1) Written notice of the time, place and purpose of such hearing, postage prepaid, shall be mailed by certified mail to the owner or owners of record of the real property to be included in each proposed historic property, as they appear on the last-completed grand list, at the addresses shown thereon, at least fifteen days before the time set for such hearing, together with a copy of the report of the historic properties study committee or a fair and accurate synopsis of such report. A complete copy of the report, a copy of all recommendations made under subsection (c) of this section, a map showing the boundaries of the real property to be included in each proposed historic property and a copy of the proposed ordinance shall be available at no charge from the town clerk during business hours or shall be mailed, upon request, to any owner of record of real property in the proposed historic property or properties with the notice of the hearing; and (2) by publication of such notice in the form of a legal advertisement appearing in a newspaper having a substantial circulation in the municipality at least twice, at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the last not less than two days before such hearing.

(f) The historic properties study committee shall submit its report with any changes made following the public hearing, along with any comments or recommendations received pursuant to subsection (c) of this section, and such other materials as the committee may deem necessary or advisable to the legislative body of the municipality within sixty-five days after the public hearing.

(g) The owner or owners of record of a proposed historic property may object to the proposed designation by submitting to the historic properties study committee or to the legislative body of the municipality a notarized statement certifying that the person filing such objection is the entire or partial owner of the property and objects to the designation. Unless persons holding fifty per cent or more of the ownership interest in a proposed historic property object to the proposed designation within thirty days following the public hearing held pursuant to subsection (d) of this section, the legislative body of the municipality shall, by majority vote, take one of the following steps: (1) Accept the report of the committee as to the proposed historic property and enact an ordinance to designate the historic property and provide for its regulation in accordance with the provisions of this part; (2) reject the report of the committee, stating its reasons for such rejection; or (3) return the report to the historic properties study committee, with such amendments and revisions as it may deem advisable, for consideration by the committee. The committee shall, within sixty-five days of such return, submit an amended report to the legislative body and mail by certified mail a copy of the amended report to the owner or owners of record of each proposed historic property covered by the report. The committee need not hold a public hearing other than the one provided for in subsection (d) of this section. Unless persons holding fifty per cent or more of the ownership interest in a proposed historic property object to the proposed designation within thirty days of receipt of the amended report by written submission in the manner set forth in this subsection, the legislative body of the municipality may accept or reject the amended report as provided in this subsection.

(h) Any ordinance, or amendment thereof, enacted pursuant to this part, which designates or alters historic property boundaries, shall contain a legal description of the area to be included within each historic property. The legislative body, when it passes such an ordinance, or amendment thereof, shall transmit to the municipal clerk a copy of the ordinance or amendment thereof. Such ordinance, or amendment thereof, shall be recorded in the land records of the municipality in which such real property is located and indexed by the municipal clerk in the grantor index under the names of the owners of record of such property.

(P.A. 84-286, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 146.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subdiv. (c) by replacing “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 7-147r - Historic properties commission.

(a) The first ordinance enacted by a municipality to designate any historic properties shall provide for the creation of an historic properties commission and for the termination of the historic properties study committee or committees. The historic properties commission shall administer the provisions of this part relative to all historic properties then or thereafter designated by the municipality and, relative to such historic properties, the commission shall have all of the powers and duties that historic district commissions have over historic districts pursuant to part I of this chapter except as is otherwise provided in this part. A municipality may designate an historic properties commission to administer historic districts in accordance with part I of this chapter in the event that no historic district commission exists when the historic properties commission is created. A municipality may designate an existing historic district commission to administer historic properties in accordance with this part.

(b) The historic properties commission may from time to time, in accordance with section 7-147q, initiate the designation of additional historic properties or the enlargement of the boundaries of an existing historic property.

(P.A. 84-286, S. 3.)



Section 7-147s - Certificate of appropriateness.

(a) No building or structure located within the boundaries of an historic property shall be erected or altered until after an application for a certificate of appropriateness as to exterior architectural features has been submitted to the historic properties commission and approved by such commission. No earthworks or site of recognized historic or archaeological importance within the boundaries of an historic property shall be altered until after an application for a certificate of appropriateness has been submitted to the historic properties commission and approved by said commission.

(b) No building permit for erection of a building or structure or for alteration of an exterior architectural feature within the boundaries of an historic property and no demolition permit for demolition or removal of a building or structure within the boundaries of an historic property shall be issued by a municipality or any department, agency or official thereof until a certificate of appropriateness has been issued. A certificate of appropriateness shall be required whether or not a building permit is required.

(c) The historic properties commission may request such plans, elevations, specifications, material and other information, including in the case of demolition or removal, a statement of the proposed condition and appearance of property after such demolition or removal, as may be reasonably deemed necessary by the commission to enable it to make a determination on the application. The style, material, size and location of outdoor advertising signs and bill posters within the boundaries of an historic property shall also be under the control of such commission. The provisions of this section shall not be construed to extend to the color of paint used on the exterior of any building or structure.

(d) No area within the boundaries of an historic property shall be used for industrial, commercial, business, home industry or occupational parking, whether or not such area is zoned for such use, until after an application for a certificate of appropriateness as to parking has been submitted to the commission and approved by said commission.

(P.A. 84-286, S. 4.)



Section 7-147t - Procedure for application for certificate.

In reviewing and acting upon applications for certificates of appropriateness, the historic properties commission shall follow the procedures set forth in section 7-147e for use by historic district commissions in reviewing applications for certificates of appropriateness affecting historic districts.

(P.A. 84-286, S. 5.)



Section 7-147u - Considerations in determining appropriateness.

Except as otherwise provided in this part, in reviewing and acting upon applications for certificates of appropriateness, the historic properties commission shall apply the same standards and take into account the same considerations as set forth in section 7-147f for use by historic district commissions in reviewing applications for certificates of appropriateness affecting historic districts. In passing upon the appropriateness of alterations to earthworks or sites of historic or archaeological importance, the commission shall consider, in addition to any other pertinent factors, their value and significance, size, design, arrangement, texture and materials. In its deliberations, the historic properties commission shall act only for the purpose of controlling the erection or alteration of buildings, structures, objects, sites or parking that are incongruous with the historic or architectural aspects of the historic property.

(P.A. 84-286, S. 6.)



Section 7-147v - Variations, permissible when.

Where, by reason of topographical conditions or location or because of other unusual circumstances, the strict application of any provision of this part would result in exceptional practical difficulty or undue hardship upon the owner of the historic property, the commission in passing upon applications shall have power to vary or modify strict adherence to the provisions of this part, provided such variance or modification shall remain in harmony with the general purpose and intent of this part so that the historic and architectural aspects of the historic property shall be conserved. In granting variances or modifications, the commission may impose such reasonable stipulations and conditions as will, in its judgment, better fulfill the purposes of this part. The commission shall, for each variance or modification granted, place upon its records and in the notice to the applicant the reasons for its determinations.

(P.A. 84-286, S. 7.)



Section 7-147w - Action by commission to prevent illegal acts.

If any provision of this part, or any action taken or ruling made by the historic properties commission pursuant to the provisions of this part or any regulation or ordinance adopted pursuant to this part, has been violated, the historic properties commission shall have, in addition to other remedies, those remedies available to historic district commissions as provided in section 7-147h.

(P.A. 84-286, S. 8.)



Section 7-147x - Appeals.

Any person or persons severally or jointly aggrieved by any decision of the historic properties commission or of any officer thereof may appeal such decision in the same manner and according to the same procedure as set forth in section 7-147i for appeals from the decisions of the historic district commissions.

(P.A. 84-286, S. 9.)



Section 7-147y - Exempted acts. Delay of demolition.

(a) Nothing in this part shall be construed to prevent the ordinary maintenance or repair of any exterior architectural feature within the boundaries of an historic property which does not involve a change in the appearance or design thereof; nor to prevent the erection or alteration of any such feature which the building inspector or a similar agent certifies is required by the public safety because of a condition which is unsafe or dangerous due to deterioration; nor to prevent the erection or alteration of any such feature under a permit issued by a building inspector or similar agent prior to designation of such historic property.

(b) If a building within the boundaries of an historic property is to be demolished, no demolition shall occur for ninety days from issuance of a demolition permit if during such time the historic properties commission or the Department of Economic and Community Development is attempting to find a purchaser who will retain or remove such building or who will present some other reasonable alternative to demolition. During such ninety-day period the municipality may abate all real property taxes. At the conclusion of such ninety-day period, the demolition permit shall become effective and the demolition may occur. Nothing in this section shall be construed to mandate that the owner of such property is under any obligation to sell such property or building.

(P.A. 84-286, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 147.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) by replacing “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.






Chapter 98 - Municipal Powers

Section 7-148 - Scope of municipal powers.

(a) Definitions. Whenever used in this section, “municipality” means any town, city or borough, consolidated town and city or consolidated town and borough.

(b) Ordinances. Powers granted to any municipality under the general statutes or by any charter or special act, unless the charter or special act provides to the contrary, shall be exercised by ordinance when the exercise of such powers has the effect of:

(1) Establishing rules or regulations of general municipal application, the violation of which may result in the imposition of a fine or other penalty including community service for not more than twenty hours; or

(2) Creating a permanent local law of general applicability.

(c) Powers. Any municipality shall have the power to do any of the following, in addition to all powers granted to municipalities under the Constitution and general statutes:

(1) Corporate powers. (A) Contract and be contracted with, sue and be sued, and institute, prosecute, maintain and defend any action or proceeding in any court of competent jurisdiction;

(B) Provide for the authentication, execution and delivery of deeds, contracts, grants, and releases of municipal property and for the issuance of evidences of indebtedness of the municipality;

(2) Finances and appropriations. (A) Establish and maintain a budget system;

(B) Assess, levy and collect taxes for general or special purposes on all property, subjects or objects which may be lawfully taxed, and regulate the mode of assessment and collection of taxes and assessments not otherwise provided for, including establishment of a procedure for the withholding of approval of building application when taxes or water or sewer rates, charges or assessments imposed by the municipality are delinquent for the property for which an application was made;

(C) Make appropriations for the support of the municipality and pay its debts;

(D) Make appropriations for the purpose of meeting a public emergency threatening the lives, health or property of citizens, provided such appropriations shall require a favorable vote of at least two-thirds of the entire membership of the legislative body or, when the legislative body is the town meeting, at least two-thirds of those present and voting;

(E) Make appropriations to military organizations, hospitals, health care facilities, public health nursing organizations, nonprofit museums and libraries, organizations providing drug abuse and dependency programs and any other private organization performing a public function;

(F) Provide for the manner in which contracts involving unusual expenditures shall be made;

(G) When not specifically prescribed by general statute or by charter, prescribe the form of proceedings and mode of assessing benefits and appraising damages in taking land for public use, or in making public improvements to be paid for, in whole or in part, by special assessments, and prescribe the manner in which all benefits assessed shall be collected;

(H) Provide for the bonding of municipal officials or employees by requiring the furnishing of such bond, conditioned upon honesty or faithful performance of duty and determine the amount, form, and sufficiency of the sureties thereof;

(I) Regulate the method of borrowing money for any purpose for which taxes may be levied and borrow on the faith and credit of the municipality for such general or special purposes and to such extent as is authorized by general statute;

(J) Provide for the temporary borrowing of money;

(K) Create a sinking fund or funds or a trust fund or funds or other special funds, including funds which do not lapse at the end of the municipal fiscal year;

(L) Provide for the assignment of municipal tax liens on real property to the extent authorized by general statute;

(3) Property. (A) Take or acquire by gift, purchase, grant, including any grant from the United States or the state, bequest or devise and hold, condemn, lease, sell, manage, transfer, release and convey such real and personal property or interest therein absolutely or in trust as the purposes of the municipality or any public use or purpose, including that of education, art, ornament, health, charity or amusement, cemeteries, parks or gardens, or the erection or maintenance of statues, monuments, buildings or other structures, require. Any lease of real or personal property or any interest therein, either as lessee or lessor, may be for such term or any extensions thereof and upon such other terms and conditions as have been approved by the municipality, including without limitation the power to bind itself to appropriate funds as necessary to meet rent and other obligations as provided in any such lease;

(B) Provide for the proper administration of gifts, grants, bequests and devises and meet such terms or conditions as are prescribed by the grantor or donor and accepted by the municipality;

(4) Public services. (A) Provide for police protection, regulate and prescribe the duties of the persons providing police protection with respect to criminal matters within the limits of the municipality and maintain and regulate a suitable place of detention within the limits of the municipality for the safekeeping of all persons arrested and awaiting trial and do all other things necessary or desirable for the policing of the municipality;

(B) Provide for fire protection, organize, maintain and regulate the persons providing fire protection, provide the necessary apparatus for extinguishing fires and do all other things necessary or desirable for the protection of the municipality from fire;

(C) Provide for entertainment, amusements, concerts, celebrations and cultural activities, including the direct or indirect purchase, ownership and operation of the assets of one or more sports franchises;

(D) Provide for ambulance service by the municipality or any person, firm or corporation;

(E) Provide for the employment of nurses;

(F) Provide for lighting the streets, highways and other public places of the municipality and for the care and preservation of public lamps, lamp posts and fixtures;

(G) Provide for the furnishing of water, by contract or otherwise;

(H) Provide for or regulate the collection and disposal of garbage, trash, rubbish, waste material and ashes by contract or otherwise, including prohibiting the throwing or placing of such materials on the highways;

(I) Provide for the financing, construction, rehabilitation, repair, improvement or subsidization of housing for low and moderate income persons and families;

(5) Personnel. (A) Provide for and establish pension systems for the officers and employees of the municipality and for the active members of any volunteer fire department or any volunteer ambulance association of the municipality, and establish a system of qualification for the tenure in office of such officers and employees, provided the rights or benefits granted to any individual under any municipal retirement or pension system shall not be diminished or eliminated;

(B) Establish a merit system or civil service system for the selection and promotion of public officials and employees. Nothing in this subparagraph shall be construed to validate any merit system or civil service system established prior to May 24, 1972;

(C) Provide for the employment of and prescribe the salaries, compensation and hours of employment of all officers and employees of the municipality and the duties of such officers and employees not expressly defined by the Constitution of the state, the general statutes, charter or special act;

(D) Provide for the appointment of a municipal historian;

(6) Public works, sewers, highways. (A) Public facilities. (i) Establish, lay out, construct, reconstruct, alter, maintain, repair, control and operate cemeteries, public burial grounds, hospitals, clinics, institutions for children and aged, infirm and chronically ill persons, bus terminals and airports and their accessories, docks, wharves, school houses, libraries, parks, playgrounds, playfields, fieldhouses, baths, bathhouses, swimming pools, gymnasiums, comfort stations, recreation places, public beaches, beach facilities, public gardens, markets, garbage and refuse disposal facilities, parking lots and other off-street parking facilities, and any and all buildings or facilities necessary or convenient for carrying on the government of the municipality;

(ii) Create, provide for, construct, regulate and maintain all things in the nature of public works and improvements;

(iii) Enter into or upon any land for the purpose of making necessary surveys or mapping in connection with any public improvement, and take by eminent domain any lands, rights, easements, privileges, franchises or structures which are necessary for the purpose of establishing, constructing or maintaining any public work, or for any municipal purpose, in the manner prescribed by the general statutes;

(iv) Regulate and protect from injury or defacement all public buildings, public monuments, trees and ornaments in public places and other public property in the municipality;

(v) Provide for the planting, rearing and preserving of shade and ornamental trees on the streets and public grounds;

(vi) Provide for improvement of waterfronts by a board, commission or otherwise;

(B) Sewers, drainage and public utilities. (i) Lay out, construct, reconstruct, repair, maintain, operate, alter, extend and discontinue sewer and drainage systems and sewage disposal plants;

(ii) Enter into or upon any land for the purpose of correcting the flow of surface water through watercourses which prevent, or may tend to prevent, the free discharge of municipal highway surface water through said courses;

(iii) Regulate the laying, location and maintenance of gas pipes, water pipes, drains, sewers, poles, wires, conduits and other structures in the streets and public places of the municipality;

(iv) Prohibit and regulate the discharge of drains from roofs of buildings over or upon the sidewalks, streets or other public places of the municipality or into sanitary sewers;

(v) Enter into energy-savings performance contracts;

(C) Highways and sidewalks. (i) Lay out, construct, reconstruct, alter, maintain, repair, control, operate, and assign numbers to streets, alleys, highways, boulevards, bridges, underpasses, sidewalks, curbs, gutters, public walks and parkways;

(ii) Keep open and safe for public use and travel and free from encroachment or obstruction the streets, sidewalks and public places in the municipality;

(iii) Control the excavation of highways and streets;

(iv) Regulate and prohibit the excavation, altering or opening of sidewalks, public places and grounds for public and private purposes and the location of any work or things thereon, whether temporary or permanent, upon or under the surface thereof;

(v) Require owners or occupants of land adjacent to any sidewalk or public work to remove snow, ice, sleet, debris or any other obstruction therefrom, provide penalties upon their failure to do so, and cause such snow, ice, sleet, debris or other obstruction to be removed and make the cost of such removal a lien on such property;

(vi) Grant to abutting property owners a limited property or leasehold interest in abutting streets and sidewalks for the purpose of encouraging and supporting private commercial development;

(7) Regulatory and police powers. (A) Buildings. (i) Make rules relating to the maintenance of safe and sanitary housing;

(ii) Regulate the mode of using any buildings when such regulations seem expedient for the purpose of promoting the safety, health, morals and general welfare of the inhabitants of the municipality;

(iii) Regulate and prohibit the moving of buildings upon or through the streets or other public places of the municipality, and cause the removal and demolition of unsafe buildings and structures;

(iv) Regulate and provide for the licensing of parked trailers when located off the public highways, and trailer parks or mobile manufactured home parks, except as otherwise provided by special act and except where there exists a local zoning commission so empowered;

(v) Establish lines beyond which no buildings, steps, stoop, veranda, billboard, advertising sign or device or other structure or obstruction may be erected;

(vi) Regulate and prohibit the placing, erecting or keeping of signs, awnings or other things upon or over the sidewalks, streets and other public places of the municipality;

(vii) Regulate plumbing and house drainage;

(viii) Prohibit or regulate the construction of dwellings, apartments, boarding houses, hotels, commercial buildings, youth camps or commercial camps and commercial camping facilities in such municipality unless the sewerage facilities have been approved by the authorized officials of the municipality;

(B) Traffic. (i) Regulate and prohibit, in a manner not inconsistent with the general statutes, traffic, the operation of vehicles on streets and highways, off-street parking and on-street residential neighborhood parking areas in which on-street parking is limited to residents of a given neighborhood, as determined by the municipality;

(ii) Regulate the speed of vehicles, subject to the provisions of the general statutes relating to the regulation of the speed of motor vehicles and of animals, and the driving or leading of animals through the streets;

(C) Building adjuncts. Regulate and prohibit the construction or use, and require the removal of sinks, cesspools, drains, sewers, privies, barns, outhouses and poultry pens and houses;

(D) Animals. (i) Regulate and prohibit the going at large of dogs and other animals in the streets and public places of the municipality and prevent cruelty to animals and all inhuman sports, except that no municipality shall adopt breed-specific dog ordinances;

(ii) Regulate and prohibit the keeping of wild or domestic animals, including reptiles, within the municipal limits or portions thereof;

(E) Nuisance. Define, prohibit and abate within the municipality all nuisances and causes thereof, and all things detrimental to the health, morals, safety, convenience and welfare of its inhabitants and cause the abatement of any nuisance at the expense of the owner or owners of the premises on which such nuisance exists;

(F) Loitering and trespassing. (i) Keep streets, sidewalks and public places free from undue noise and nuisances, and prohibit loitering thereon;

(ii) Regulate loitering on private property with the permission of the owner thereof;

(iii) Prohibit the loitering in the nighttime of minors on the streets, alleys or public places within its limits;

(iv) Prevent trespassing on public and private lands and in buildings in the municipality;

(G) Vice. Prevent vice and suppress gambling houses, houses of ill-fame and disorderly houses;

(H) Public health and safety. (i) Secure the safety of persons in or passing through the municipality by regulation of shows, processions, parades and music;

(ii) Regulate and prohibit the carrying on within the municipality of any trade, manufacture, business or profession which is, or may be, so carried on as to become prejudicial to public health, conducive to fraud and cheating, or dangerous to, or constituting an unreasonable annoyance to, those living or owning property in the vicinity;

(iii) Regulate auctions and garage and tag sales;

(iv) Prohibit, restrain, license and regulate the business of peddlers, auctioneers and junk dealers in a manner not inconsistent with the general statutes;

(v) Regulate and prohibit swimming or bathing in the public or exposed places within the municipality;

(vi) Regulate and license the operation of amusement parks and amusement arcades including, but not limited to, the regulation of mechanical rides and the establishment of the hours of operation;

(vii) Prohibit, restrain, license and regulate all sports, exhibitions, public amusements and performances and all places where games may be played;

(viii) Preserve the public peace and good order, prevent and quell riots and disorderly assemblages and prevent disturbing noises;

(ix) Establish a system to obtain a more accurate registration of births, marriages and deaths than the system provided by the general statutes in a manner not inconsistent with the general statutes;

(x) Control insect pests or plant diseases in any manner deemed appropriate;

(xi) Provide for the health of the inhabitants of the municipality and do all things necessary or desirable to secure and promote the public health;

(xii) Regulate the use of streets, sidewalks, highways, public places and grounds for public and private purposes;

(xiii) Make and enforce police, sanitary or other similar regulations and protect or promote the peace, safety, good government and welfare of the municipality and its inhabitants;

(xiv) Regulate, in addition to the requirements under section 7-282b, the installation, maintenance and operation of any device or equipment in a residence or place of business which is capable of automatically calling and relaying recorded emergency messages to any state police or municipal police or fire department telephone number or which is capable of automatically calling and relaying recorded emergency messages or other forms of emergency signals to an intermediate third party which shall thereafter call and relay such emergency messages to a state police or municipal police or fire department telephone number. Such regulations may provide for penalties for the transmittal of false alarms by such devices or equipment;

(xv) Make and enforce regulations for the prevention and remediation of housing blight, including regulations reducing assessments and authorizing designated agents of the municipality to enter property during reasonable hours for the purpose of remediating blighted conditions, provided such regulations define housing blight and require such municipality to give written notice of any violation to the owner and occupant of the property and provide a reasonable opportunity for the owner and occupant to remediate the blighted conditions prior to any enforcement action being taken, and further provided such regulations shall not authorize such municipality or its designated agents to enter any dwelling house or structure on such property, and including regulations establishing a duty to maintain property and specifying standards to determine if there is neglect; prescribe civil penalties for the violation of such regulations of not less than ten or more than one hundred dollars for each day that a violation continues and, if such civil penalties are prescribed, such municipality shall adopt a citation hearing procedure in accordance with section 7-152c;

(xvi) Regulate, on any property owned by the municipality, any activity deemed to be deleterious to public health, including the lighting or carrying of a lighted cigarette, cigar, pipe or similar device;

(8) The environment. (A) Provide for the protection and improvement of the environment including, but not limited to, coastal areas, wetlands and areas adjacent to waterways in a manner not inconsistent with the general statutes;

(B) Regulate the location and removal of any offensive manure or other substance or dead animals through the streets of the municipality and provide for the disposal of same;

(C) Except where there exists a local zoning commission, regulate the filling of, or removal of, soil, loam, sand or gravel from land not in public use in the whole, or in specified districts of, the municipality, and provide for the reestablishment of ground level and protection of the area by suitable cover;

(D) Regulate the emission of smoke from any chimney, smokestack or other source within the limits of the municipality, and provide for proper heating of buildings within the municipality;

(9) Human rights. (A) Provide for fair housing;

(B) Adopt a code of prohibited discriminatory practices;

(10) Miscellaneous. (A) Make all lawful regulations and ordinances in furtherance of any general powers as enumerated in this section, and prescribe penalties for the violation of the same not to exceed two hundred fifty dollars, unless otherwise specifically provided by the general statutes. Such regulations and ordinances may be enforced by citations issued by designated municipal officers or employees, provided the regulations and ordinances have been designated specifically by the municipality for enforcement by citation in the same manner in which they were adopted and the designated municipal officers or employees issue a written warning providing notice of the specific violation before issuing the citation;

(B) Adopt a code of ethical conduct;

(C) Establish and maintain free legal aid bureaus;

(D) Perform data processing and related administrative computer services for a fee for another municipality;

(E) Adopt the model ordinance concerning a municipal freedom of information advisory board created under subsection (f) of section 1-205 and establish a municipal freedom of information advisory board as provided by said ordinance and said section;

(F) Protect the historic or architectural character of properties or districts that are listed on, or under consideration for listing on, the National Register of Historic Places, 16a USC 470, or the state register of historic places, as defined in section 10-410.

(1949 Rev., S. 619; 1953, 1955, S. 248d; 1957, P.A. 13, S. 7; 201; 354, S. 1; 1959, P.A. 359, S. 1; 1961, P.A. 187; 570; 1963, P.A. 434; 626; February, 1965, P.A. 582; 1967, P.A. 126; 805, S. 3; 830; 1969, P.A. 694, S. 20; 1971, P.A. 389, S. 1; 802, S. 1; P.A. 73-614, S. 2, 3; P.A. 75-178, S. 1, 2; P.A. 76-32; P.A. 78-331, S. 4, 58; P.A. 79-531, S. 1; 79-618, S. 1; P.A. 80-403, S. 7, 10; P.A. 81-219, S. 1, 3; P.A. 82-327, S. 5; P.A. 83-168, S. 3; 83-188, S. 1; 83-587, S. 78, 96; June Sp. Sess. P.A. 83-3, S. 1; P.A. 84-232, S. 1–3; P.A. 86-97, S. 2, 3; 86-229, S. 1, 2; P.A. 87-278, S. 1, 5; P.A. 88-213, S. 1, 2; 88-221, S. 1; P.A. 90-334, S. 1; P.A. 93-434, S. 18, 20; P.A. 95-7; 95-320; P.A. 97-199, S. 5; 97-320, S. 4, 11; June 18 Sp. Sess. P.A. 97-11, S. 62, 65; P.A. 98-188, S. 2; P.A. 99-129; 99-188, S. 3, 6; P.A. 00-136, S. 7, 10; P.A. 01-128, S. 1; P.A. 03-19, S. 19; P.A. 06-185, S. 7; P.A. 07-141, S. 4; P.A. 08-184, S. 34; P.A. 10-152, S. 7; P.A. 11-80, S. 122; P.A. 12-146, S. 2; P.A. 13-103, S. 1; 13-181, S. 1.)

History: 1959 act authorized establishment and maintenance of parks, etc., “by a board, commission or otherwise”; 1961 acts deleted semicolon between the words “mobile home parks” and “and regulate the removal of soil, loam,” etc. and added provision regulations enacted by local zoning commission would have same effect as ordinance; 1963 acts added provision for improvement of waterfronts “by a board, commission or otherwise” and added power to enact ordinances re sewer and drainage systems and sewage disposal plants and entry on land to correct surface water flow; 1965 act authorized zoning commission to regulate the filling of land not in public use; 1967 acts added power to furnish ambulance service, deleted power to set poll hours for elections and added power to regulate loitering; 1969 act deleted power to set poll hours for electors’ meetings and referenda; 1971 acts added power to fix hours of operation of amusement parks and arcades and to establish commission or board to protect and improve environment and deleted power to regulate building construction; P.A. 73-614 added power to regulate off-street parking available to public on private property; P.A. 75-178 added power to acquire and sell personal and real property for benefit of the municipality; P.A. 76-32 replaced power to regulate loitering on public property with broader power to regulate use of streets, sidewalks, etc.; P.A. 78-331 divided section into subsecs. and subdivs. and restored power to acquire and sell real and personal property which was inadvertently dropped in 1976 act; P.A. 79-531 added power to provide fair housing and to perform data processing services for other towns in Subsec. (a); P.A. 79-618 added power to adopt ethics code in Subsec. (a); P.A. 80-403 added power to adopt code of discriminatory practices in Subsec. (a); P.A. 81-219 reorganized the section and included powers previously reserved for charter towns under Sec. 7-194, effective October 1, 1982; P.A. 82-327 completed the revision of power begun by P.A. 81-219; P.A. 83-168 added power to regulate automatic calling devices, designated as Subsec. (c)(7)(H)(xiv); P.A. 83-188 made technical changes in Subdiv. (c)(5)(C); P.A. 83-587 substituted “7-282b” for “7-282a” in Subsec. (c)(7)(H)(xiv); June Sp. Sess. 83-3 changed term “mobile home” to “mobile manufactured home” in Subsec. (c)(7)(A)(iv); P.A. 84-232 amended Subsec. (c)(3) to include encouragement of private commercial development and amended Subsec. (c)(6)(C) to authorize grants of limited property or leasehold interests in streets and sidewalks to abutting property owners; P.A. 86-97 amended Subsec. (c)(5) to include authorization to establish pension systems for members of volunteer fire departments; P.A. 86-229 amended Subsec. (c)(2)(K) to include references to trust funds and to funds which do not lapse at the end of the municipal fiscal year and added Subsec. (c)(4)(I) re housing for those with low or moderate incomes; P.A. 87-278 added Subsec. (c)(5)(D) re appointment of municipal historians; P.A. 88-213 added provision in Subsec. (c)(7)(B) to allow municipalities to regulate and prohibit on-street residential neighborhood parking; P.A. 88-221 amended Subsec. (c)(10)(A) to provide that regulations and ordinances may be enforced by citations by designated municipal officers, provided the regulations and ordinances are so designated and the written warning is issued before issuance of citation; P.A. 90-334 added provision in Subsec. (c)(7)(H) to allow municipalities to make and enforce regulations preventing housing blight; P.A. 93-434 added provision in Subsec. (c)(2)(L) to allow municipalities to assign tax liens on real property, effective June 30, 1993; P.A. 95-7 amended Subsec. (c) (5) (A) to authorize municipalities to establish pensions for active members of volunteer ambulance associations; P.A. 95-320 amended Subsec. (c)(2)(B) to allow municipalities to withhold approval of building application when taxes are delinquent on the property; P.A. 97-199 amended Subsec. (b)(1) by adding “including community service for not more than twenty hours”; P.A. 97-320 amended Subsec. (c)(7)(H)(xv) to authorize blight ordinance to include provision re reduction of assessments, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-11 changed effective date of P.A. 97-199 from October 1, 1997, to July 1, 1997, effective July 1, 1997; P.A. 98-188 added provision in Subsec. (c)(2)(B) re delinquent water or sewer rates, charges or assessments; P.A. 99-129 added provision in Subsec. (c)(7)(H) to allow municipalities to impose fines for violation of blight regulations; P.A. 99-188 amended Subsec. (c)(4)(C) to allow towns to purchase, own and operate sports franchises, effective June 23, 1999; P.A. 00-136 amended Subsec. (c)(10) to add new Subpara. (E) re municipal freedom of information advisory boards, effective July 1, 2000; P.A. 01-128 amended Subsec. (c)(7)(H)(xv) to authorize regulations to establish a duty to maintain property and to specify standards to determine neglect; P.A. 03-19 made a technical change in Subsec. (c)(7)(H)(xv), effective May 12, 2003; P.A. 06-185 amended Subsec. (c)(10)(A) to increase maximum penalty for violation of regulations and ordinances from $100 to $250; P.A. 07-141 amended Subsec. (c)(3)(A) to delete “or the encouragement of private commercial development” re power to take or acquire property, effective June 25, 2007, and applicable to property acquired on or after that date; P.A. 08-184 amended Subsec. (c)(7)(H) to add clause (xvi) re regulation on municipally owned property of any activity deemed to be deleterious to public health; P.A. 10-152 amended Subsec. (c)(7)(H)(xv) to authorize regulations for the remediation of housing blight, to provide that regulations may authorize designated agents of municipalities to enter property for purpose of remediating blighted conditions and to prohibit regulations from authorizing entry into dwelling house or structure on such property; P.A. 11-80 amended Subsec. (c)(6)(B) to add clause (v) re energy-savings performance contracts, effective July 1, 2011; P.A. 12-146 amended Subsec. (c)(7)(H)(xv) by providing that regulations require municipality to give written notice of housing blight violation and reasonable opportunity to remediate blighted conditions and by changing “fines” to “civil penalties”; P.A. 13-103 amended Subsec. (c)(7)(D) by adding provision prohibiting adoption of breed-specific dog ordinances; P.A. 13-181 amended Subsec. (c)(10) by adding Subpara. (F) re protection of historic or architectural character of properties or districts.



Section 7-148a - Compilations of ordinances and special acts; supplements.

Each town, city and borough in this state shall print and publish all amendments to its ordinances, all new ordinances and all special acts adopted after June 1, 1962, on or before March first of each even-numbered year as a cumulative supplement to the compilation of its ordinances and special acts. Such compilation and all supplements thereto shall be available for sale to the public at the office of the clerk or other similar office in such municipality at a reasonable cost to be determined by such municipality and a copy of each such compilation and supplement, whether tangible or intangible in form, shall be deposited by the clerk of the municipality in the office of the Secretary of the State, in the State Library, in each bar library in the judicial district in which such municipality is located and in the courthouse library of the court nearest to such municipality. If any town, city or borough fails to comply with the provisions of this section, the Secretary of the State shall provide for the original compilation and publication of such ordinances and special acts or of any supplement thereto and such town, city or borough shall be liable for the cost of such compilation and publication.

(1959, P.A. 430; 1961, P.A. 66; 281; February, 1965, P.A. 249; P.A. 74-183, S. 175, 291; P.A. 76-436, S. 155, 681; P.A. 78-280, S. 1, 127; P.A. 07-227, S. 18.)

History: 1961 acts set deadline of June 1, 1962, (formerly December 1, 1960) for completion of compilation, provided for depositing copies in various libraries and required secretary of state to provide for compilation and publication of ordinances, etc., if municipality fails to do so with municipality bearing responsibility for cost; 1965 act deleted obsolete reference to requirement that municipalities compile and publish ordinances and special acts before June 1, 1962, and specified subsequent ordinances and special acts be printed and published on or before March first of each even-numbered year; P.A. 74-183 replaced circuit court with court of common pleas; P.A. 76-436 deleted reference to specific court class, stating that books be placed in nearest courthouse library, effective July 1, 1978; P.A. 78-280 substituted “judicial district” for “county”; P.A. 07-227 added reference to tangible or intangible copies, effective July 1, 2007.

See Sec. 51-197b re administrative appeals.



Section 7-148aa - Lien on real estate where penalty for violation of blight ordinance is unpaid.

Any unpaid penalty imposed by a municipality pursuant to the provisions of an ordinance regulating blight, adopted pursuant to subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148, shall constitute a lien upon the real estate against which the penalty was imposed from the date of such penalty. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens. Each such lien shall take precedence over all other liens filed after July 1, 1997, and encumbrances except taxes and may be enforced in the same manner as property tax liens.

(P.A. 97-320, S. 3, 11; P.A. 12-146, S. 4.)

History: P.A. 97-320 effective July 1, 1997; P.A. 12-146 substituted “penalty” for “fine”.



Section 7-148b - Creation of fair rent commission. Powers.

(a) For purposes of this section and sections 7-148c to 7-148f, inclusive, “seasonal basis” means housing accommodations rented for a period or periods aggregating not more than one hundred twenty days in any one calendar year and “rental charge” includes any fee or charge in addition to rent that is imposed or sought to be imposed upon a tenant by a landlord.

(b) Except as provided in subsection (c) of this section, any town, city or borough may, through its legislative body, create a fair rent commission to make studies and investigations, conduct hearings and receive complaints relative to rental charges on housing accommodations, except those accommodations rented on a seasonal basis, within its jurisdiction, which term shall include mobile manufactured homes and mobile manufactured home park lots, in order to control and eliminate excessive rental charges on such accommodations, and to carry out the provisions of sections 7-148b to 7-148f, inclusive, section 47a-20 and subsection (b) of section 47a-23c. The commission, for such purposes, may compel the attendance of persons at hearings, issue subpoenas and administer oaths, issue orders and continue, review, amend, terminate or suspend any of its orders and decisions. The commission may be empowered to retain legal counsel to advise it.

(c) Any town, city or borough in which the number of renter-occupied dwelling units is greater than five thousand, as determined by the most recent decennial census, and which does not have a fair rent commission on October 1, 1989, shall, on or before June 1, 1990, conduct a public hearing or public hearings and decide by majority vote of its legislative body whether to create a fair rent commission as provided in subsection (a) of this section. Any such town, city or borough which fails to act pursuant to the requirements of this subsection shall, not later than June 1, 1991, create such fair rent commission.

(d) Any two or more towns, cities or boroughs not subject to the requirements of subsection (c) of this section may, through their legislative bodies, create a joint fair rent commission.

(1969, P.A. 274, S. 1; 1971, P.A. 478, S. 1; 1972, P.A. 160, S. 1; P.A. 81-472, S. 101, 159; P.A. 82-356, S. 8, 14; June Sp. Sess. P.A. 83-3, S. 1; P.A. 89-289; P.A. 05-288, S. 40; P.A. 13-36, S. 1.)

History: 1971 act specified applicability to housing accommodations rather than “property”, including mobile homes and lots and excluding seasonal accommodations which were defined in new Subsec. (b); 1972 act added power to carry out provisions of Secs. 7-148b to 7-148e, to issue, amend, terminate, etc. orders and to retain legal counsel; P.A. 81-472 substituted reference to Sec. 47a-20 for reference to Sec. 19-375a, reflecting section’s transfer; P.A. 82-356 amended Subsec. (a) to authorize a fair rent commission to carry out the provisions of Sec. 47a-23c(b); June Sp. Sess. P.A. 83-3 changed terms “mobile home” and “mobile manufactured homes” to “mobile manufactured home” and “mobile manufactured homes”; P.A. 89-289 added Subsec. (c) re creation of fair rent commissions in municipalities having more than 5,000 renter-occupied dwelling units and added Subsec. (d) re creation of joint fair rent commissions; P.A. 05-288 made a technical change in Subsecs. (a), (b) and (d), effective July 13, 2005; P.A. 13-36 added new Subsec. (a) defining “seasonal basis” and “rental charge” for purposes of section and Secs. 7-148c to 7-148f, redesignated existing Subsec. (a) as Subsec. (b) and deleted former Subsec. (b) re definition of “seasonal basis”.



Section 7-148bb - Agreement between municipalities to share revenue received for payment of property taxes.

Notwithstanding any provision of the general statutes or any special act, municipal charter or home rule ordinance, the chief elected officials of two or more municipalities may initiate a process for such municipalities to enter into an agreement to share revenues received for payment of real and personal property taxes. The agreement shall be prepared pursuant to negotiations and shall contain all provisions on which there is mutual agreement between the municipalities, including, but not limited to, specification of the tax revenues to be shared, collection and uses of such shared revenue. The agreement shall establish procedures for amendment, termination and withdrawal. The negotiations shall include an opportunity for public participation. The agreement shall be approved by each municipality that is a party to the agreement by resolution of the legislative body. As used in this section “legislative body” means the council, commission, board, body or town meeting, by whatever name it may be known, having or exercising the general legislative powers and functions of a municipality and “municipality” means any town, city or borough, consolidated town and city or consolidated town and borough.

(P.A. 00-85, S. 1, 2.)

History: P.A. 00-85 effective July 1, 2000.



Section 7-148c - Considerations in determining rental charge to be excessive.

In determining whether a rental charge or a proposed increase in a rental charge is so excessive, with due regard to all the circumstances, as to be harsh and unconscionable, a fair rent commission shall consider such of the following circumstances as are applicable to the type of accommodation: (1) The rents charged for the same number of rooms in other housing accommodations in the same and in other areas of the municipality; (2) the sanitary conditions existing in the housing accommodations in question; (3) the number of bathtubs or showers, flush water closets, kitchen sinks and lavatory basins available to the occupants thereof; (4) services, furniture, furnishings and equipment supplied therein; (5) the size and number of bedrooms contained therein; (6) repairs necessary to make such accommodations reasonably livable for the occupants accommodated therein; (7) the amount of taxes and overhead expenses, including debt service, thereof; (8) whether the accommodations are in compliance with the ordinances of the municipality and the general statutes relating to health and safety; (9) the income of the petitioner and the availability of accommodations; (10) the availability of utilities; (11) damages done to the premises by the tenant, caused by other than ordinary wear and tear; (12) the amount and frequency of increases in rental charges; (13) whether, and the extent to which, the income from an increase in rental charges has been or will be reinvested in improvements to the accommodations.

(1969, P.A. 274, S. 2; 1971, P.A. 478, S. 2; 1972, P.A. 160, S. 2; P.A. 82-356, S. 9, 14; P.A. 83-25.)

History: 1971 act added availability of utilities in considerations concerning rental charges; 1972 act included consideration of damage caused by tenant exclusive of ordinary wear and tear; P.A. 82-356 allowed a commission to determine if “a proposed increase in a rental charge” is excessive and added Subdivs. (12) and (13) as additional criteria for a commission to consider; P.A. 83-25 amended Subdiv. (7) by adding the words “including debt service”.



Section 7-148cc - Joint performance of municipal functions.

Two or more municipalities may jointly perform any function that each municipality may perform separately under any provisions of the general statutes or of any special act, charter or home rule ordinance by entering into an interlocal agreement pursuant to sections 7-339a to 7-339l, inclusive. As used in this section, “municipality” means any municipality, as defined in section 7-187, any district, as defined in section 7-324, any metropolitan district or any municipal district created under section 7-330 and located within the state of Connecticut.

(P.A. 01-117, S. 1, 2; P.A. 11-99, S. 1.)

History: P.A. 01-117 effective July 1, 2001; P.A. 11-99 deleted provisions re process for municipalities entering into joint agreements, added provision re municipalities entering into interlocal agreements, and redefined “municipality” to include any metropolitan district or municipal district.



Section 7-148d - Order for limitation on amount of rent. Suspension of rent payments. Cease and desist orders for retaliatory actions.

(a) If a commission determines, after a hearing, that the rental charge or proposed increase in the rental charge for any housing accommodation is so excessive, based on the standards and criteria set forth in section 7-148c, as to be harsh and unconscionable, it may order that the rent be limited to such an amount as it determines to be fair and equitable. If a commission determines, after a hearing, that the housing accommodation in question fails to comply with any municipal ordinance or state statute or regulation relating to health and safety, it may order the suspension of further payment of rent by the tenant until such time as the landlord makes the necessary changes, repairs or installations so as to bring such housing accommodation into compliance with such ordinance, statute or regulation. The rent during said period shall be paid to the commission to be held in escrow subject to ordinances or provisions adopted by the town, city or borough.

(b) If the commission determines, after a hearing, that a landlord has retaliated in any manner against a tenant because the tenant has complained to the commission, the commission may order the landlord to cease and desist from such conduct.

(1969, P.A. 274, S. 3; P.A. 82-356, S. 10, 14; P.A. 83-425.)

History: P.A. 82-356 reflected the change that a commission may examine a rental charge or “proposed increase in a rental charge” and replaced the authorization to order “a reduction in” rent with authorization to order that the rent “be limited” to a fair and equitable amount; P.A. 83-425 added Subsec. (b) concerning issuance of cease and desist orders for retaliatory actions.



Section 7-148dd - Municipal fiscal disparities. List. Recommendations to address problems of municipalities on list.

(a) As used in this section:

(1) “Secretary” means the Secretary of the Office of Policy and Management;

(2) “Municipality” means any town, city or borough, consolidated town and city or consolidated town and borough;

(3) “Population” for each municipality means the number of people according to the most recent estimate of the Department of Public Health;

(4) “Adjusted equalized net grand list per capita” means the most recent adjusted equalized net grand list per capita determined for each municipality pursuant to section 10-261;

(5) “Equalized mill rate” means the tax rate derived from the most recent available grand levy of a municipality divided by the equalized net grand list on which such levy is based as determined by the secretary in accordance with section 10-261a;

(6) “Grand levy” means the mill rate of the municipality multiplied by the net taxable grand list of the municipality and includes the value of special service districts if such districts contain fifty per cent or more of the value of total taxable property within the municipality; and

(7) “Region” means a planning region designated or redesignated by the secretary pursuant to section 16a-4a.

(b) On or before September 15, 2001, and annually thereafter, the secretary shall submit to the Governor a list of municipalities that have (1) an equalized mill rate that is fifty per cent more than the average equalized mill rate of the region in which the municipality is located; (2) an adjusted equalized net grand list per capita that is forty per cent less than the average adjusted equalized net grand list per capita of the region in which the municipality is located; (3) a median household income which is thirty per cent less than the average median household income of the region in which the municipality is located; and (4) a decrease in population in the year of the latest equalized mill rate from the average population of the previous five years.

(c) Within thirty days of submission of the list prepared pursuant to subsection (b) of this section, the Governor shall convene a meeting of the chief elected officials in each region in which a municipality identified on the list is located. If any such municipality does not have a chief elected official, a member of its legislative body shall be chosen by a majority vote of such body to represent the municipality at the meeting. The member of the legislative body chosen under this section shall be deemed to be the chief elected official of such municipality for the purposes of the meeting. The Governor shall provide notice of such meeting to each chief elected official by certified mail, return receipt requested. Each chief elected official receiving a notice under this section shall participate in the process set forth in this section.

(d) On or before December thirty-first in the year of identification of a municipality under subsection (b) of this section, the chief elected officials shall submit to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to local government recommendations to address the problems of the municipality, including intertown collaboration and action. On or before December thirty-first in the second year after identification, the Secretary of the Office of Policy and Management, in consultation with the chief elected officials, shall prepare a specific implementation strategy that addresses the fiscal capacity of the municipality. Thereafter, the plan shall be revised annually until the municipality no longer meets the qualifying standards of subsection (b) of this section.

(e) The Secretary of the Office of Policy and Management, within available funds, shall provide necessary staff and resources to assist municipalities in preparing the recommendations and in implementing the strategy required under subsection (d) of this section.

(P.A. 01-158, S. 1, 2.)

History: P.A. 01-158 effective July 1, 2001.



Section 7-148e - Appeal.

Any person aggrieved by any order of the commission may appeal to the superior court for the judicial district in which the town, city or borough is located. Any such appeal shall be considered a privileged matter with respect to the order of trial.

(1969, P.A. 274, S. 4; P.A. 76-436, S. 283, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial district, effective July 1, 1978; P.A. 78-280 deleted reference to county.



Section 7-148ee - Establishment of corporation to manufacture, distribute, purchase or sell electricity, gas or water.

(a) Any municipality that maintains an electric or gas utility may establish a corporation under chapter 601 for the purposes of engaging in the manufacture, distribution, purchase or sale, or any combination thereof, of electricity, gas or water for the sole purpose of providing electricity, gas or water within its franchise area, provided such franchise area does not encroach upon the service area or franchise area of another water or gas utility.

(b) Any such municipality may exercise the authority provided for in subsection (a) of this section notwithstanding the provisions of any special act, municipal charter or home rule ordinance, upon approval of its chief executive officer and by adoption of an ordinance approved by a two-thirds vote of its legislative body of the municipality or the board of selectmen or city or town council, in the case of a municipality in which the legislative body is a town meeting.

(c) No corporation established pursuant to subsection (a) of this section shall engage in the manufacture, distribution, purchase or sale, or any combination thereof, of electricity, gas or water outside the service area of such municipal electric or gas utility or within its service area if it encroaches upon the service area or franchise area of another water or gas utility. Nothing in this section shall be construed to permit any municipal electric utility to engage in the sale or aggregation of electric generation services other than pursuant to section 16-245.

(P.A. 01-112.)

See chapter 101 (Sec. 7-213 et seq.) re municipal gas and electric plants.

See chapter 102 (Sec. 7-234 et seq.) re municipal waterworks systems.



Section 7-148f - Penalty for violations.

Any person who violates any order of rent reduction or rent suspension by demanding, accepting or receiving an amount in excess thereof while such order remains in effect, and no appeal pursuant to section 7-148e is pending, or violates any other provision of sections 7-148b to 7-148e, inclusive, and section 47a-20, or who refuses to obey any subpoena, order or decision of a commission pursuant thereto, shall be fined not less than twenty-five dollars nor more than one hundred dollars for each offense. If such offense continues for more than five days, it shall constitute a new offense for each day it continues to exist thereafter.

(1972, P.A. 160, S. 3; P.A. 74-183, S. 176, 291; P.A. 76-436, S. 156, 681.)

History: P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 deleted provision giving jurisdiction to court of common pleas, effective July 1, 1978.



Section 7-148ff - Special assessment on blighted property. Remediation of blighted conditions. Liens.

(a) Any municipality that has regulations for the prevention and remediation of housing blight under subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148 may, by ordinance adopted by its legislative body on recommendation of its board of finance or equivalent body, provide for a special assessment on housing that is blighted, as defined in such regulations. Such ordinance may authorize a municipality to designate an agent or agents who shall have the right to enter property during reasonable hours for the purpose of remediating blighted conditions, provided such agent or agents shall not enter any dwelling house or other structure.

(b) Prior to initial approval by the legislative body of such municipality of the plan for implementation of the special assessment to be provided pursuant to the provisions of this section, the executive authority of such municipality shall appoint a committee consisting of not less than six taxpayers of such municipality, one of whom shall be a landlord, the tax assessor and representatives of municipal agencies responsible for zoning and health, housing, fire and other safety code compliance. The committee shall undertake and complete, within a period not in excess of sixty days following such appointment, a study and investigation with respect to such special assessment and shall submit a report to the board of finance or equivalent body of such municipality. The report shall include, but not be limited to, the following: (1) A statement describing the fiscal effect of a special assessment on the revenue for the municipality; (2) identification of properties that may be subject to a special assessment; (3) the amount of property taxes generated by the properties and the cost to the municipality for code enforcement on such properties, including costs for police and fire personnel; (4) recommendations with respect to the form and extent of any assessment; and (5) standards for imposition of the assessment. In establishing any standards, the committee shall consider the number of outstanding health, housing and safety violations for the property, the number of times municipal health, housing and safety personnel have had to inspect the property and the cost to the municipality to enforce code compliance on the property. After the initial approval of the special assessment by the legislative body of such municipality, such plan may be amended from time to time by vote of its legislative body on recommendation of its board of finance or equivalent body without compliance with the requirements of this subsection applicable to such initial approval.

(c) Any ordinance adopted under subsection (a) of this section shall include, but not be limited to, the following: (1) Standards to determine (A) if a special assessment should be imposed on a property, and (B) under what circumstances, if any, a right of entry to remediate a blighted condition on a property shall be authorized, (2) the amount of the assessment, which shall be a reasonable amount and based on an analysis of the costs to the municipality for code inspection and enforcement, including costs for police and fire personnel, (3) procedures for notice to the property owner of imposition of the special assessment and determination that a right of entry to remediate a blighted condition on a property is authorized, which shall include a time period to remedy the code noncompliance before the assessment is due or the right of entry is authorized and a process for appeal of an assessment or authorization, and which may allow for notice to be delivered in accordance with section 7-148ii when the property owner is a registrant, and (4) the appointment of a board consisting of the finance director, tax assessor and municipal code enforcement official to determine when the special assessment should be imposed or the right of entry authorized on specific property. Annually, the legislative body shall review the amount of any assessment to be imposed pursuant to an ordinance adopted under this section and may revise such amount.

(d) Any funds received by a municipality from a special assessment imposed pursuant to an ordinance adopted under subsection (c) of this section shall be deposited into a special fund or account maintained by the municipality which shall be dedicated for expenses of the municipality related to enforcement of ordinances regulating blight and state and local health, housing and safety codes and regulations, including expenses related to community police, and the remediation of blighted conditions, when authorized.

(e) Any unpaid special assessment imposed by a municipality pursuant to the provisions of an ordinance adopted under subsection (c) of this section shall constitute a lien upon the real estate against which the fine was imposed from the date of such fine. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens. Each such lien may be enforced in the same manner as property tax liens.

(P.A. 06-185, S. 1; P.A. 07-217, S. 16; P.A. 09-144, S. 3; P.A. 10-152, S. 8; P.A. 11-7, S. 1.)

History: P.A. 06-185 effective July 1, 2006; P.A. 07-217 made a technical change in Subsec. (c)(2), effective July 12, 2007; P.A. 09-144 amended Subsec. (c)(3) by allowing notice to be delivered to a registrant in accordance with Sec. 7-148ii; P.A. 10-152 amended Subsec. (a) to allow municipality to authorize by ordinance an agent or agents to enter property during reasonable hours to remediate blighted conditions, amended Subsec. (c) by adding Subdiv. (1)(B) requiring ordinance to include standards re when right of entry to remediate blighted condition is authorized and by making conforming changes in Subdivs. (3) and (4), and amended Subsec. (d) by allowing municipality to use funds received from special assessment for authorized remediation of blighted conditions; P.A. 11-7 made a technical change in Subsec. (a).

See Sec. 12-16b re addition of municipal expenses to property taxes for real estate violating health, safety and building codes.



Section 7-148g - Fair housing commission; creation and powers.

Any town, city or borough may, through its legislative body, create a fair housing commission to make studies and receive complaints relative to discrimination in dwellings within its jurisdiction, which term shall include mobile manufactured homes and mobile manufactured home park lots, in order to control and eliminate discrimination in such dwellings, and to enforce fair housing ordinances adopted pursuant to section 7-148 or section 7-194. The commission may be empowered to retain legal counsel to advise it.

(P.A. 79-531, S. 3; June Sp. Sess. P.A. 83-3, S. 1; P.A. 92-257, S. 6.)

History: June Sp. Sess. P.A. 83-3 changed terms “mobile home” and “mobile homes” to “mobile manufactured home” and “mobile manufactured homes”; P.A. 92-257 substituted “dwellings” for “housing accommodations”.



Section 7-148gg - Notice to lienholder of notice or order to remedy health, housing or safety code violation.

Each municipality, in addition to any other notice required under the general statutes or any municipal health, housing or safety codes or regulations, shall simultaneously send to each lien holder of real estate a copy of any notice or order by such municipality to the owner of such real estate to demolish, remove or otherwise dispose of the real estate or to make it safe and sanitary issued under any provision of the general statutes or any municipal building, health or safety codes or regulations as well as a copy of any notice sent to the owner of such real estate or recorded on the land record, with respect to any costs or expenses incurred by the municipality to demolish, remove or otherwise dispose of the real estate or to make it safe and sanitary. The municipality shall make reasonable efforts to send such copy by first class mail to the lienholder’s current or last-known address.

(P.A. 06-185, S. 4.)

See Sec. 12-16b re addition of municipal expenses to property taxes for real estate violating health, safety and building codes.



Section 7-148h - Ethics commission; establishment and powers. Interest in conflict with discharge of duties.

(a) Any town, city, district, as defined in section 7-324, or borough may, by charter provision or ordinance, establish a board, commission, council, committee or other agency to investigate allegations of unethical conduct, corrupting influence or illegal activities levied against any official, officer or employee of such town, city, district or borough. The provisions of subsections (a) to (e), inclusive, of section 1-82a shall apply to allegations before any such agency of such conduct, influence or activities, to an investigation of such allegations conducted prior to a probable cause finding, and to a finding of probable cause or no probable cause. Any board, commission, council, committee or other agency established pursuant to this section may issue subpoenas or subpoenas duces tecum, enforceable upon application to the Superior Court, to compel the attendance of persons at hearings and the production of books, documents, records and papers.

(b) Notwithstanding the provisions of any special act, municipal charter or ordinance to the contrary, an elected official of any town, city, district or borough that has established a board, commission, council, committee or other agency under subsection (a) of this section, has an interest that is in substantial conflict with the proper discharge of the official’s duties or employment in the public interest and of the official’s responsibilities as prescribed by the laws of this state, if the official has reason to believe or expect that the official, the official’s spouse or dependent child, or a business with which he is associated, as defined in section 1-79, will derive a direct monetary gain or suffer a direct monetary loss, as the case may be, by reason of the official’s official activity. Any such elected official does not have an interest that is in substantial conflict with the proper discharge of the official’s duties in the public interest and of the official’s responsibilities as prescribed by the laws of this state, if any benefit or detriment accrues to the official, the official’s spouse or dependent child, or a business with which he, his spouse or such dependent child is associated as a member of a profession, occupation or group to no greater extent than to any other member of such profession, occupation or group. Any such elected official who has a substantial conflict may not take official action on the matter.

(P.A. 79-618, S. 3; P.A. 89-229, S. 2, 4; June 12 Sp. Sess. P.A. 91-1, S. 19; P.A. 00-92, S. 13.)

History: P.A. 89-229 specified the circumstances under which the provisions of Subsecs. (a) to (e), inclusive, of Sec. 1-82a are to apply; June 12 Sp. Sess. P.A. 91-1 added Subsec. (b) re conflicts of interest; P.A. 00-92 applied provisions to a “district, as defined in section 7-324”, substituted “official” for “municipal official”, substituted “that” for “which”, and made technical changes for the purpose of gender neutrality.



Section 7-148hh - Definitions.

As used in sections 7-148ff, 7-148ii, 7-152c, 19a-206, 47a-52, 47a-53, 47a-58 and 49-73b:

(1) “Registrant” means the owner of residential property who is required to register such property pursuant to section 7-148ii.

(2) “Residential property” means a building containing one or more dwelling units and includes a commercial building containing one or more dwelling units.

(3) “Dwelling unit” means any house or building, or portion thereof, which is occupied, designed to be occupied, or rented, leased or hired out to be occupied, exclusively as a home or residence of one or more persons.

(4) “Mortgage” means a mortgage on residential real property that is held by a person other than a natural person.

(5) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(P.A. 09-144, S. 1; P.A. 11-201, S. 13.)

History: P.A. 11-201 redefined “registrant” in Subdiv. (1) and “residential property” in Subdiv. (2), replaced definition of “vacant” in Subdiv. (3) with definition of “dwelling unit”, replaced definition of “MERS” in Subdiv. (4) with definition of “mortgage” and added Subdiv. (5) defining “person”.



Section 7-148i - Discriminatory practices defined. Boards authorized.

Any town, city or borough, by charter or ordinance, may adopt a code of prohibited discriminatory practices and may establish or designate a board, commission, council, committee or other agency to investigate any allegation of discriminatory practice. For the purposes of sections 7-148i to 7-148n, inclusive, and subparagraph (B) of subdivision (9) of subsection (c) of section 7-148, “discriminatory practice” means a violation of section 46a-58, 46a-59, 46a-60, 46a-64, 46a-64c or 46a-66.

(P.A. 80-403, S. 1, 10; P.A. 81-472, S. 4, 159; P.A. 86-403, S. 11, 132; P.A. 92-257, S. 7.)

History: P.A. 81-472 made technical changes; P.A. 86-403 made technical changes; P.A. 92-257 added reference to Sec. 46a-64c.



Section 7-148ii - Registration and maintenance of foreclosed residential properties.

(a) Any person who, on or after October 1, 2011, commences an action to foreclose a mortgage on residential property shall register such property with the town clerk of the municipality in which the property is located at the time and place of the recording of the notice of lis pendens as to the residential property being foreclosed in accordance with section 52-325. Such registration shall be maintained by the municipality separate and apart from the land records.

(b) Registration made pursuant to subsection (a) of this section shall contain (1) the name, address, telephone number and electronic mail address of the plaintiff in the foreclosure action and, if such plaintiff is an entity or an individual who resides out-of-state, the name, address, telephone number and electronic mail address of a direct contact in the state, provided such a direct contact is available; (2) the name, address, telephone number and electronic mail address of the person, local property maintenance company or other entity serving as such plaintiff’s contact with the municipality for any matters concerning the residential property; and (3) the following heading in at least ten-point boldface capital letters: NOTICE TO MUNICIPALITY: REGISTRATION OF PROPERTY BEING FORECLOSED. The plaintiff in the foreclosure action shall indicate on such registration whether it prefers to be contacted by first class mail or electronic mail and the preferred addresses for such communications. Such plaintiff shall report to the town clerk of the municipality in which the property is located, by mail or other form of delivery, any change in the information provided on the registration not later than thirty days following the date of the change of information. At the time of registration, such plaintiff shall pay a land record filing fee to the municipality as specified in section 7-34a.

(c) Any person in whom title to a residential property has vested on or after October 1, 2011, through a foreclosure action pursuant to sections 49-16 to 49-21, inclusive, or 49-26, shall register such property, in accordance with subsection (d) of this section, with the municipality in which such property is located not later than fifteen days after absolute title vests in such person. If such person is the plaintiff in the foreclosure action, such person shall, prior to the expiration of such fifteen-day period, update the registration with any change in registration information for purposes of complying with said subsection (d). The updated registration shall include the following heading in at least ten-point boldface capital letters: NOTICE TO MUNICIPALITY: UPDATED REGISTRATION FOR PROPERTY ACQUIRED THROUGH FORECLOSURE.

(d) Registration made pursuant to subsection (c) of this section shall be mailed or delivered to the town clerk of the municipality in which the residential property is located and include (1) the name, address, telephone number and electronic mail address of the registrant and, if the registrant is an entity or an individual who resides out-of-state, the name, address, telephone number and electronic mail address of a direct contact in the state, provided such a direct contact is available; (2) the date on which absolute title vested in the registrant; (3) the name, address, telephone number and electronic mail address of the person, local property maintenance company or other entity responsible for the security and maintenance of the residential property; and (4) the following heading in at least ten-point boldface capital letters: NOTICE TO MUNICIPALITY: REGISTRATION OF PROPERTY ACQUIRED THROUGH FORECLOSURE. The registration, or updated registration, shall be accompanied by a land record filing fee payable to the municipality as specified in section 7-34a. The registrant shall report to the town clerk by mail or other form of delivery any change in the information provided on the registration not later than thirty days from the date of the change in information.

(e) If a registrant required to register pursuant to subsection (c) of this section fails to comply with any provision of the general statutes or of any municipal ordinance concerning the repair or maintenance of real estate, including, without limitation, an ordinance relating to the prevention of housing blight pursuant to subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148, the maintenance of safe and sanitary housing as provided in subparagraph (A) of subdivision (7) of subsection (c) of section 7-148, or the abatement of nuisances as provided in subparagraph (E) of subdivision (7) of subsection (c) of section 7-148, the municipality may issue a notice to the registrant citing the conditions on such property that violate such provisions. Such notice shall be sent by either first class or electronic mail, or both, and shall be sent to the address or addresses of the registrant identified on the registration. A copy of such notice shall be sent by first class mail or electronic mail to the person, property maintenance company or other entity responsible for the security and maintenance of the residential property designated on the registration. Such notice shall comply with section 7-148gg.

(f) The notice described in subsection (e) of this section shall provide a date, reasonable under the circumstances, by which the registrant shall remedy the condition or conditions on such registrant’s property. If the registrant, registrant’s contact or registrant’s agent does not remedy the condition or conditions on such registrant’s property before the date following the date specified in such notice, the municipality may enforce its rights under the relevant provisions of the general statutes or of any municipal ordinance.

(g) A municipality shall only impose registration requirements upon registrants and plaintiffs in foreclosure actions in accordance with this section, except that any municipal registration requirements effective on or before passage of public act 09-144* shall remain effective.

(h) Any plaintiff in a foreclosure action who fails to register in accordance with this section shall be subject to a civil penalty of one hundred dollars for each violation, up to a maximum of five thousand dollars. Each property for which there has been a failure to register shall constitute a separate violation.

(i) Any person in whom title to a residential property has vested on or after October 1, 2011, through a foreclosure action pursuant to sections 49-16 to 49-21, inclusive, or 49-26, and who has not registered in accordance with subsection (c) of this section within thirty days of absolute title vesting in such owner shall be subject to a civil penalty of two hundred fifty dollars for each violation, up to a maximum of twenty-five thousand dollars. Each property for which there has been a failure to register shall constitute a separate violation.

(j) An authorized official of the municipality may file a civil action in Superior Court to collect the penalties imposed pursuant to subsections (h) and (i) of this section, which penalties shall be payable to the treasurer of such municipality. Such penalties shall not create or constitute a lien against the residential property.

(k) Neither the registration by a foreclosing party nor the failure to register in accordance with subsection (a) of this section shall imply or create any legal obligations on the part of the foreclosing party to repair, maintain or secure the residential property for which a registration is required prior to the time that title passes to the foreclosing party.

(P.A. 09-144, S. 2; P.A. 11-201, S. 14.)

*Note: Public act 09-144 is entitled “An Act Concerning Neighborhood Protection”. (See Reference Table captioned “Public Acts of 2009” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 11-201 amended Subsec. (a) to replace provision re title vesting through foreclosure action with provision re commencing action to foreclose mortgage on residential property, to eliminate provision re registration with MERS, to replace former Subdivs. (1) and (2) re time periods for registering vacant property after title vests with provision re registration at time and place of recording notice of lis pendens, and to require municipality to maintain registration separate and apart from land records, amended Subsec. (b) to substantially revise requirements applicable to registration made pursuant to Subsec. (a), deleted former Subsec. (c) re registration with MERS, added new Subsec. (c) re registration requirements for person in whom title to residential property has vested on or after October 1, 2011, through foreclosure action, added new Subsec. (d) re requirements applicable to registration made pursuant to Subsec. (c), redesignated existing Subsecs. (d), (e) and (f) as Subsecs. (e), (f) and (g) and made conforming changes therein, and added Subsecs. (h) and (i) re penalties for failure to register, Subsec. (j) re civil action to collect penalties and Subsec. (k) re legal obligations not implied or created prior to title passing to foreclosing party.



Section 7-148j - Powers of boards.

Any board, commission, council, committee or other agency established or designated pursuant to sections 7-148i to 7-148n, inclusive, and subparagraph (B) of subdivision (9) of subsection (c) of section 7-148, may be given the following powers: (1) The power to issue subpoenas or subpoenas duces tecum, enforceable upon application to the Superior Court, to compel the attendance of persons at hearings and the production of books, documents, records and papers; (2) the power to issue written interrogatories and require written answers under oath thereto, enforceable upon application to the Superior Court; (3) the power to hold hearings relating to any allegation of discriminatory practice which it has found reasonable cause to believe has occurred and to issue any appropriate orders including those authorized by section 46a-86; and (4) the power to petition the Superior Court for enforcement of any order issued by it upon a finding that a violation of the local code of prohibited discriminatory practices has occurred, including the power to petition the Superior Court for temporary injunctive relief upon a finding that irreparable harm to the complainant will otherwise occur or for any other relief authorized by sections 46a-89 and 46a-90a.

(P.A. 80-403, S. 2, 10; P.A. 86-403, S. 12, 132; P.A. 94-163.)

History: P.A. 86-403 made technical changes; P.A. 94-163 authorized boards to issue orders under Sec. 46a-86 and to petition superior court for relief under Secs. 46a-89 and 46a-90a.



Section 7-148jj - Ordinances regulating maintenance of foreclosed properties.

(a) No municipality shall adopt a property maintenance ordinance or regulation that applies only to the property maintenance activities of a person who holds a mortgage on or title to real property located within this state and obtained by foreclosure, provided nothing in this section shall preclude a municipality from enacting or enforcing an ordinance or regulation that applies generally to all owners of real property within such municipality, without regard to how the owner acquired title. For purposes of this section, property maintenance activities include, but are not limited to, activities related to the repair, maintenance, restoration, alteration, removal or demolition of any part of real property.

(b) Notwithstanding the provisions of subsection (a) of this section, any municipal property maintenance ordinance or regulation that applies only to the property maintenance activities of a person who holds title or a mortgage to real property located within this state and obtained by foreclosure shall continue to be effective provided such ordinance or regulation was adopted on or before passage of public act 09-144*.

(c) Nothing in this section shall prohibit or limit a municipality from adopting or enforcing an ordinance or regulation relating to the prevention of housing blight pursuant to subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148, the maintenance of safe and sanitary housing as provided in subparagraph (A) of subdivision (7) of subsection (c) of section 7-148, or the abatement of nuisances as provided in subparagraph (E) of subdivision (7) of subsection (c) of section 7-148.

(P.A. 09-144, S. 10.)

*Note: Public act 09-144 is entitled “An Act Concerning Neighborhood Protection”. (See Reference Table captioned “Public Acts of 2009” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 7-148k - Complaints. Hearings.

Any complaint filed pursuant to sections 7-148i to 7-148n, inclusive, and subparagraph (B) of subdivision (9) of subsection (c) of section 7-148 shall be made under oath. No finding of a violation of a local code of prohibited discriminatory practices shall be made except after a hearing. The respondent at any such hearing shall be given reasonable advance written notice of the hearing, shall be entitled to be represented by counsel, and shall be permitted to testify and present and cross-examine witnesses. The decision resulting from the hearing shall be in writing and shall include written findings of the facts upon which the decision is based.

(P.A. 80-403, S. 3, 10; P.A. 86-403, S. 13, 132.)

History: P.A. 86-403 made technical changes.



Section 7-148kk - Negotiated agreement to promote regional economic development and share tax revenue from new economic development.

(a) As used in this section, “legislative body” means the council, commission, board, body or town meeting, by whatever name it may be known, having or exercising the general legislative powers and functions of a municipality and “municipality” means any town, city or borough, consolidated town and city or consolidated town and borough.

(b) Notwithstanding any provision of the general statutes or any special act, municipal charter or home rule ordinance, the chief elected officials of two or more municipalities that are members of the same federal economic development district, established under 42 USC 3171, may initiate a process for such municipalities to enter into an agreement to promote regional economic development and share the real and personal property tax revenue from new economic development. Such agreement shall provide that the municipalities agree not to compete for new economic development and shall specify the types of new economic development projects subject to the agreement. The agreement shall also have terms providing for (1) identification of areas for (A) new economic development, (B) open space and natural resource preservation, and (C) transit-oriented development, including housing; (2) capital improvements, including the shared use of buildings and other capital assets; (3) regional energy consumption, including strategies for cooperative energy use and development of distributive generation and sustainable energy projects; and (4) promotion and sharing of arts and cultural assets. The agreement shall also include terms providing for at least three municipal cooperative programs and at least three educational cooperative programs, including, but not limited to, the following: (A) Collective bargaining, (B) purchasing cooperatives, (C) health care pooling with each other or the state, (D) regional shared school curriculum and special education services, through regional educational service centers, established under section 10-66a, and (E) any other initiatives mutually agreed upon. Each municipality that is party to the agreement shall participate in at least one municipal cooperative program and one educational cooperative program. The provisions of this section shall not be construed to require each municipality that is party to the agreement to participate in all municipal cooperative programs and educational cooperative programs described in the agreement.

(c) The agreement shall be prepared pursuant to negotiations and shall contain all provisions on which there is mutual agreement between the municipalities. The agreement shall establish procedures for amendment, termination and withdrawal. The negotiations shall include an opportunity for public participation. The agreement shall be approved by each municipality that is a party to the agreement by resolution of the legislative body.

(d) The municipality in which real property with new economic development is located that is subject to shared revenue pursuant to an agreement under this section shall maintain a separate list describing such properties. The mill rate used to determine the amount of taxes imposed on such new economic development shall be the mill rate of the municipality in which the development is located.

(P.A. 09-231, S. 1.)



Section 7-148l - Appeals.

Any person aggrieved by any order of the board, commission, council, committee or other agency established or designated pursuant to sections 7-148i to 7-148n, inclusive, and subparagraph (B) of subdivision (9) of subsection (c) of section 7-148 may appeal to the State Commission on Human Rights and Opportunities. Any such appeal shall be filed within thirty days of the mailing of the written decision.

(P.A. 80-403, S. 4, 10; P.A. 86-403, S. 14, 132.)

History: P.A. 86-403 made technical changes.



Section 7-148ll - Determination re regional economic development agreement.

The municipalities that are parties to a regional economic development agreement entered into and approved under the provisions of section 7-148kk shall send a copy of such agreement to the Secretary of the Office of Policy and Management. Not more than thirty days after receipt of such agreement the secretary shall make a written determination as to whether or not the agreement is consistent with the requirements of said section 7-148kk. The secretary shall send a copy of the determination to each municipality that is a party to the agreement and the Commissioner of Revenue Services.

(P.A. 09-231, S. 2.)



Section 7-148m - Actions of State Commission on Human Rights and Opportunities to supersede local action.

Any action by the State Commission on Human Rights and Opportunities which involves the same parties and subject matter as an action filed with a local commission on equal rights and opportunities shall supersede the action brought with the local commission, except that the State Commission on Human Rights and Opportunities may admit into evidence the results of any investigation of a complaint filed with the local commission, or the decision entered on such a complaint by the local commission, and accord to such investigation or such decision the weight that may be appropriate under the facts and circumstances of the case.

(P.A. 80-403, S. 5, 10.)



Section 7-148n - Local boards may assume powers to investigate discriminatory practices.

Any board, commission, council, committee or other agency which has been established or designated to investigate allegations of discriminatory practices by the charter or an ordinance of any town, city or borough prior to May 23, 1980, may assume the powers granted to such agencies under sections 7-148i to 7-148n, inclusive, and subparagraph (B) of subdivision (9) of subsection (c) of section 7-148 if the charter or ordinance creating or designating such agency is not in conflict with the provisions of sections 7-148i to 7-148n, inclusive, and subparagraph (B) of subdivision (9) of subsection (c) of section 7-148.

(P.A. 80-403, S. 6, 10; P.A. 86-403, S. 15, 132.)

History: P.A. 86-403 made technical changes.



Section 7-148o - Wilful violation of ordinances concerning prevention and remediation of housing blight. Penalties.

(a) Except as provided in subsection (b) of this section, any person who, after written notice and a reasonable opportunity to remediate blighted conditions, wilfully violates any regulation adopted pursuant to subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148 concerning the prevention and remediation of housing blight shall be fined by the state not more than two hundred fifty dollars for each day for which it can be shown, based on actual inspection of the property on each such day, that the blighted conditions continued to exist after written notice to the owner or occupant as provided in this section, and the expiration of a reasonable opportunity to remediate.

(b) Any person who is a new owner or new occupant shall, upon request, be granted a thirty-day extension of the notice and opportunity to remediate provided pursuant to subsection (a) of this section. For the purposes of this section, “new owner” means any person or entity who has taken title to a property within thirty days of the notice, and “new occupant” means any person who has taken occupancy of a property within thirty days of the notice.

(P.A. 12-146, S. 3.)



Section 7-148q - Establishment of corporation to manufacture, distribute, purchase or sell compressed natural gas.

(a) Any municipality that maintains an electric or gas utility may establish a corporation under chapter 601 for the purposes of engaging in the manufacture, distribution, purchase or sale, or any combination thereof, of compressed natural gas, for the sole purpose of providing compressed natural gas to vehicles or construction equipment, within or outside of its franchise area. The costs and expenses associated with such sales of compressed natural gas shall be exclusive of the costs and expenses associated with the establishment of rates and charges for gas and electricity pursuant to section 7-222.

(b) Any such municipality may exercise the authority provided for in subsection (a) of this section notwithstanding the provisions of any special act, municipal charter or home rule ordinance, upon approval of its chief executive officer and by adoption of an ordinance approved by a two-thirds vote of its city council.

(P.A. 99-286, S. 17, 19.)

History: P.A. 99-286 effective July 19, 1999.



Section 7-148r - Municipal fee for access to computer-assisted mass appraisal system database.

Any municipality may by ordinance impose a reasonable fee for public access to its computer database developed pursuant to section 12-62f for the purpose of revaluation.

(P.A. 95-283, S. 5, 68.)

History: P.A. 95-283, S. 5 effective July 6, 1995.



Section 7-148s - Municipal fee for use of geographic information system.

Any municipality may by ordinance impose a reasonable fee for the use of its geographic information system.

(P.A. 91-249.)



Section 7-148t - Conflict of interest for members of land use and purchasing commissions and boards.

Notwithstanding the provisions of any special act or municipal charter and in addition to any provisions of sections 8-11, 8-21 and subsection (c) of section 22a-42, no member of any municipal commission or board having any jurisdiction or exercising any power over any municipal land use or purchasing decisions shall appear for or represent any person, firm, corporation or other entity in any matter pending before the commission or board. No member of any such commission or board shall participate in any hearing or decision of the board or commission of which he is a member upon any matter in which he knowingly has a pecuniary interest. In the event of such disqualification, such fact shall be entered on the records of the commission or board and any municipality may, by ordinance, provide that an elector may be chosen, in a manner specified in the ordinance, to act as a member of such commission or board in the hearing and determination of such matter, except that replacement shall be made first from alternate members of such commission or board designated pursuant to the general statutes or any special act or municipal charter or ordinance, if any.

(P.A. 83-540.)



Section 7-148u - Municipal set-aside program for small contractors and minority business enterprises.

(a) As used in this section:

(1) “Small contractor” means any contractor, subcontractor, manufacturer or service company (A) which has been doing business and has maintained its principal place of business in the state for a period of at least one year prior to the date of application for certification under this section, (B) which had gross revenues not exceeding ten million dollars in the most recently completed fiscal year prior to such application, and (C) at least fifty-one per cent of the ownership of which is held by a person or persons who are active in the daily affairs of the business and have the power to direct the management and policies of the business.

(2) “Minority business enterprise” means any small contractor (A) fifty-one per cent or more of the capital stock, if any, or assets of which are owned by a person or persons (i) who are active in the daily affairs of the enterprise, (ii) who have the power to direct the management and policies of the enterprise, and (iii) who are members of a minority, as such term is defined in subsection (a) of section 32-9n, or (B) who is an individual with a disability.

(3) “Individual with a disability” means an individual (A) having a physical impairment that substantially limits one or more of the major life activities of the individual, or (B) having a record of such an impairment.

(b) Notwithstanding any provision of the general statutes or of any special act or any municipal charter or home rule ordinance, a municipality may, by ordinance, set aside in each fiscal year, for award to small contractors, on the basis of a competitive bidding procedure, municipal contracts or portions of municipal contracts for the construction, reconstruction or rehabilitation of public buildings, the construction and maintenance of highways and the purchase of goods and services. The total value of such contracts or portions thereof to be set aside shall be not more than twenty-five per cent of the average of the total value of all such contracts let by the municipality for each of the previous three fiscal years, provided a contract that may not be set aside due to a conflict with a federal law or regulation shall not be included in the calculation of such average. Contracts or portions thereof having a value of not less than twenty-five per cent of the total value of all contracts or portions thereof to be set aside shall be reserved for awards to minority business enterprises.

(P.A. 83-390, S. 3; P.A. 92-189, S. 1; June Sp. Sess. P.A. 07-4, S. 68.)

History: P.A. 92-189 amended Subsec. (a) by setting forth definitions of “small contractor” and “minority business enterprise” instead of construing the terms as defined in Sec. 32-9e and by adding definition of “individual with a disability”; June Sp. Sess. P.A. 07-4 amended Subsec. (a)(1)(B) to change $3,000,000 to $10,000,000 and made technical changes in Subsec. (a), effective July 1, 2007.



Section 7-148v - Requirements for competitive bidding.

Notwithstanding the provisions of any municipal charter or any special act to the contrary, any municipality may, by ordinance, establish requirements for competitive bidding for the award of any contract or the purchase of any real or personal property by the municipality. Such ordinance may provide that, except as otherwise required by any provision of the general statutes, sealed bidding shall not be required for contracts or purchases having a value less than or equal to an amount established in the ordinance, which amount shall not be greater than twenty-five thousand dollars. Nothing in this section shall be deemed to invalidate any ordinance enacted by a municipality prior to October 1, 1989. Nothing in this section and no ordinance adopted pursuant to this section shall be construed to limit the ability of a municipality to enter into a contract pursuant to section 4a-53a.

(P.A. 89-136; Nov. 24 Sp. Sess. P.A. 08-2, S. 2; P.A. 13-71, S. 1.)

History: Nov. 24 Sp. Sess. P.A. 08-2 added provision re ability of municipality to enter into contract pursuant to Sec. 4a-53a, effective November 25, 2008; P.A. 13-71 changed exception to sealed bidding limit from $7,500 to $25,000.



Section 7-148w - Disqualification of contractors from bidding on municipal contracts.

(a) As used in this section, the term “contractor” means any person, firm or corporation which has contracted or seeks to contract with a municipality, or to participate in such a contract, in connection with any public works of the municipality, including professional consultants.

(b) Notwithstanding the provisions of any municipal charter, special act or home rule ordinance a municipality may, by ordinance of its legislative body, establish a process for disqualification of any contractor, for up to two years, from bidding on, applying for, or participating as a subcontractor under, contracts with the municipality for one or more causes set forth under subsection (c) of this section. Such ordinance shall establish procedures for disqualification which shall include notice and an opportunity for a hearing to the contractor who is the subject of the proceeding. The hearing shall be conducted in accordance with the procedures for hearings on contested cases established in chapter 54. The hearing officer shall issue a written decision within ninety days of the last date of such hearing and state in the decision the reasons for the action taken and, if the contractor is being disqualified, the period of such disqualification. The existence of a cause for disqualification shall not be the sole factor to be considered in determining whether the contractor shall be disqualified. In determining whether to disqualify a contractor, the hearing officer shall consider the seriousness of the contractor’s acts or omissions and any mitigating factors. The hearing officer shall send the decision to the contractor by certified mail, return receipt requested.

(c) The ordinance shall provide that causes for disqualification from bidding on, applying for or participating in, contracts shall include the following:

(1) Conviction or entry of a plea of guilty or nolo contendere for or admission to commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract;

(2) Conviction or entry of a plea of guilty or nolo contendere or admission to the violation of any state or federal law for embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which affects responsibility as a municipal contractor;

(3) Conviction or entry of a plea of guilty or nolo contendere or admission to a violation of any state or federal antitrust, collusion or conspiracy law arising out of the submission of bids or proposals on a public or private contract or subcontract;

(4) A wilful failure to perform in accordance with the terms of one or more public contracts, agreements or transactions;

(5) A history of failure to perform or of unsatisfactory performance of one or more public contracts, agreements or transactions; or

(6) A wilful violation of a statutory or regulatory provision or requirement applicable to a public contract, agreement or transaction.

(d) For purposes of a disqualification proceeding under an ordinance adopted under this section, conduct may be imputed as follows:

(1) The fraudulent, criminal or other seriously improper conduct of any officer, director, shareholder, partner, employee or other individual associated with a contractor may be imputed to the contractor when the conduct occurred in connection with the individual’s performance of duties for or on behalf of the contractor and the contractor knew of or had reason to know of such conduct. The term “other seriously improper conduct” does not include advice from an attorney, accountant or other paid consultant if it was reasonable for the contractor to rely on such advice.

(2) The fraudulent, criminal or other seriously improper conduct of a contractor may be imputed to any officer, director, shareholder, partner, employee or other individual associated with the contractor who participated in, knew of or had reason to know of the contractor’s conduct.

(3) The fraudulent, criminal or other seriously improper conduct of one contractor participating in a joint venture or similar arrangement may be imputed to other participating contractors if the conduct occurred for or on behalf of the joint venture or similar arrangement and these contractors knew of or had reason to know of such conduct.

(e) The municipality may reduce the period or extent of disqualification, upon the contractor’s request, supported by documentation, for the following reasons:

(1) Newly discovered material evidence;

(2) Reversal of the conviction upon which the disqualification was based;

(3) Bona fide change in ownership or management;

(4) Elimination of other causes for which the disqualification was imposed; or

(5) Other reasons the municipality deems appropriate.

(f) The municipality may grant an exception permitting a disqualified contractor to participate in a particular contract or subcontract upon a written determination by the head of the contract awarding agency that there is good cause, in the interest of the public, for such action.

(P.A. 95-353, S. 5, 7.)

History: P.A. 95-353, S. 5, effective July 1, 1995.



Section 7-149 - Regulation of waste disposal in highways.

Section 7-149 is repealed.

(1949 Rev., S. 625; 1957, P.A. 13, S. 9; 1959, P.A. 449, S. 1; P.A. 82-327, S. 12.)



Section 7-149a - Designation of scenic roads. Appeal. Maintenance of highway.

(a) Any town, city or borough may, by ordinance, designate highways or portions of highways as scenic roads and may regulate future alterations and improvements on such designated scenic roads, including, but not limited to, widening of the right-of-way or of the traveled portion of the highway, paving, changes of grade, straightening, removal of stone walls and removal of mature trees. No state highway or portion thereof may be designated as a scenic road under the provisions of this section.

(b) The power to designate such scenic roads may be delegated by ordinance to a planning commission or a combined planning and zoning commission. The ordinance shall prescribe the standards and procedures to be used to determine which highways or portions of highways shall be designated as scenic roads, except that to be designated as a scenic road, a highway or portion of a highway must be free of intensive commercial development and intensive vehicular traffic and must meet at least one of the following criteria: (1) It is unpaved; (2) it is bordered by mature trees or stone walls; (3) the traveled portion is no more than twenty feet in width; (4) it offers scenic views; (5) it blends naturally into the surrounding terrain, or (6) it parallels or crosses over brooks, streams, lakes or ponds.

(c) No highway or portion of a highway may be designated as a scenic road under this section unless the owners of a majority of lot frontage abutting the highway or portion of the highway agree to the designation by filing a written statement of approval with the town clerk of such town. The scenic road designation may be rescinded by the same designating authority, using the same procedures and having the written concurrence of the owners of a majority of lot frontage abutting the highway or portion of the highway.

(d) Any person aggrieved by a designation of a highway or portion of a highway as a scenic road pursuant to this section by a planning commission or a combined planning and zoning commission may appeal such designation in the manner and utilizing the same standards of review provided for appeals from the decisions of planning commissions under section 8-8.

(e) Any highway or portion of any highway designated as a scenic road shall be maintained by the town, city or borough in good and sufficient repair and in passable condition. Nothing in this section shall be deemed to prohibit a person owning or occupying land abutting a scenic road from maintaining and repairing the land which abuts the scenic road if the maintenance or repair occurs on land not within the right-of-way, paved or unpaved, of the scenic road.

(P.A. 81-401, S. 1, 4; P.A. 89-356, S. 3.)

History: P.A. 89-356 amended Subsec. (d) to replace reference to Sec. 8-28 with Sec. 8-8.



Section 7-150 and 7-151 - Regulation of plumbing and drainage. Regulation of operation of motor boats.

Sections 7-150 and 7-151 are repealed.

(1949 Rev., S. 634, 707; 1957, P.A. 13, S. 12, 24; 1961, P.A. 520, S. 20; P.A. 82-327, S. 12.)



Section 7-151a - Establishment of lake authorities. Withdrawal of town.

(a) As used in this section, “state waters” means all waters within the territorial limits of the state except navigable waters of the United States. Any two or more towns which have within their territorial limits a body of state water may establish by ordinance a lake authority. Said authority shall act as agent for the member towns in cooperating with the Commissioner of Energy and Environmental Protection in the enforcement of the boating laws on such water.

(b) Notwithstanding the provisions of section 7-330, such authority shall be composed of at least three delegates from each member town whose term of office and method of selection shall be determined by the towns establishing the authority provided each member town may appoint up to four delegates to the authority. Each town shall pay to the authority its respective share of the expenses of the commission prorated on the basis of its linear footage of shore line or any other formula agreed on and adopted by a majority of the legislative bodies of all member towns. Any member town may, by ordinance, withdraw from such authority, effective upon the mailing of written notice of such withdrawal to the authority. Each withdrawing town shall be liable for its share of expenses incurred prior to the effective date of such notice. Upon the withdrawal of any town or towns, the authority shall remain in force insofar as the remaining town or towns are concerned, but the jurisdiction of the authority shall be reduced to that portion of said body of state water lying within the boundaries of such remaining town or towns. In the event of such a withdrawal, the portion of such body of state water lying within the town or towns withdrawing from the authority shall revert to the status existing prior to the adoption of the authority.

(c) In addition to the power granted in subsection (a) of this section, a lake authority may be granted by the legislative bodies of its respective towns powers to: (1) Control and abate algae and aquatic weeds in cooperation with the Commissioner of Energy and Environmental Protection; (2) study water management including, but not limited to, water depth and circulation and make recommendations for action to its member towns; (3) act as agent for member towns with respect to filing applications for grants and reimbursements with the Department of Energy and Environmental Protection and other state agencies in connection with state and federal programs; and (4) act as agent for member towns with respect to receiving gifts for any of its purposes.

(d) A lake authority shall have no jurisdiction in any matters subject to regulation by the Commissioner of Energy and Environmental Protection.

(e) Each member town of any lake authority shall protect and save harmless such town’s delegates to such lake authority from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such delegate while acting in the discharge of his duties as such delegate. Each such member town may insure against the liability imposed by this subsection in any insurance company organized in this state or in any insurance company of another state authorized to write such insurance in this state or may elect to act as self-insurer of such liability.

(1967, P.A. 682, S. 1-3; 1969, P.A. 416; 1971, P.A. 29, S. 1, 2; P.A. 73-241, S. 1–3; P.A. 75-408, S. 2; P.A. 76-435, S. 35, 82; P.A. 88-364, S. 74, 123; P.A. 93-238, S. 4; P.A. 07-217, S. 17; P.A. 10-32, S. 15; P.A. 11-80, S. 1.)

History: 1969 act added Subsecs. (c) and (d) re additional powers of lake authorities and ban on jurisdiction in matters subject to state fisheries and game board; 1971 act permitted formulas other than linear footage for basis of expense apportionment in Subsec. (b) and in Subsec. (c) added power to act as agent for towns in applications to various state agencies; P.A. 73-241 required agreement by majority of member towns re alternate formulas of expense apportionment in Subsec. (b) and added power to act as agent for towns in receiving gifts under Subsec. (c); P.A. 75-408 added Subsec. (e) re indemnification of lake authority delegates; P.A. 76-435 replaced state boating commission, water resources commission and board of fisheries and game with commissioner of environmental protection, pursuant to 1971, P.A. 872; P.A. 88-364 deleted reference to Secs. 22a-338 and 22a-339 from Subsec. (c); P.A. 93-238 amended Subsec. (b) to authorize an additional member for municipal delegations to the authorities; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007; P.A. 10-32 made a technical change in Subsec. (c)(4), effective May 10, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 7-151b - Appointment of lake patrolmen. Requirements for carrying a firearm or baton by lake patrolmen. Liability. Training courses.

(a) The Commissioner of Energy and Environmental Protection may appoint lake patrolmen to enforce any boating laws delegated by said commissioner. Any such lake patrolman may carry a firearm or baton, or both, only upon completion of a basic police training course defined in section 7-294a or a firearms safety course offered by the Department of Energy and Environmental Protection. Such lake patrolmen shall not be construed to be state employees and compensation therefore shall be paid by the municipality or lake authority responsible for the lake. Such lake patrolmen may use their own vessels to enforce the provisions of this section, provided the state shall not be liable for any damage caused by a lake patrolman using such vessel in the course of such lake patrolman’s duties. A municipality employing lake patrolmen shall assume liability for damage caused by such patrolmen pursuant to section 7-465. A lake authority may protect and save harmless any lake patrolman employed by the authority from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such lake patrolman while acting in the scope of such lake patrolman’s employment.

(b) The Commissioner of Energy and Environmental Protection shall formulate training courses for lake patrolmen appointed pursuant to this section.

(P.A. 88-98, S. 5, 6; P.A. 01-204, S. 27; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 11-80, S. 1.)

History: P.A. 01-204 amended Subsec. (a) by adding provision to allow a lake patrolman to carry a baton and by making technical changes, including changes for purposes of gender neutrality; June Sp. Sess. P.A. 01-9 changed effective date of P.A. 01-204 from October 1, 2001, to July 11, 2001, effective July 1, 2001; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 7-152 and 7-152a - Keeping of snakes. Municipal garden program; ordinance establishing; indemnification of municipality.

Sections 7-152 and 7-152a are repealed.

(1951, S. 278d; P.A. 75-497, S. 3, 4; P.A. 82-327, S. 12.)



Section 7-152b - Hearing procedure for parking violations.

(a) Any town, city or borough may establish by ordinance a parking violation hearing procedure in accordance with this section. The Superior Court shall be authorized to enforce the assessments and judgments provided for under this section.

(b) The chief executive officer of the town, city or borough shall appoint one or more parking violation hearing officers, other than policemen or persons who issue parking tickets or work in the police department, to conduct the hearings authorized by this section.

(c) A town, city or borough may, at any time within two years from the expiration of the final period for the uncontested payment of fines, penalties, costs or fees for any alleged violation under any ordinance adopted pursuant to section 7-148 or sections 14-305 to 14-308, inclusive, send notice to the motor vehicle operator, if known, or the registered owner of the motor vehicle by first class mail at his address according to the registration records of the Department of Motor Vehicles. Such notice shall inform the operator or owner: (1) Of the allegations against him and the amount of the fines, penalties, costs or fees due; (2) that he may contest his liability before a parking violations hearing officer by delivering in person or by mail written notice within ten days of the date thereof; (3) that if he does not demand such a hearing, an assessment and judgment shall enter against him; and (4) that such judgment may issue without further notice. Whenever a violation of such an ordinance occurs, proof of the registration number of the motor vehicle involved shall be prima facie evidence in all proceedings provided for in this section that the owner of such vehicle was the operator thereof; provided, the liability of a lessee under section 14-107 shall apply.

(d) If the person who is sent notice pursuant to subsection (c) of this section wishes to admit liability for any alleged violation, such person may, without requesting a hearing, pay the full amount of the fines, penalties, costs or fees admitted to in person or by mail to an official designated by the town, city or borough. Such payment shall be inadmissible in any proceeding, civil or criminal, to establish the conduct of such person or other person making the payment. Any person who does not deliver or mail written demand for a hearing within ten days of the date of the first notice provided for in subsection (c) of this section shall be deemed to have admitted liability, and the designated town official shall certify such person’s failure to respond to the hearing officer. The hearing officer shall thereupon enter and assess the fines, penalties, costs or fees provided for by the applicable ordinances and shall follow the procedures set forth in subsection (f) of this section.

(e) Any person who requests a hearing shall be given written notice of the date, time and place for the hearing. Such hearing shall be held not less than fifteen days nor more than thirty days from the date of the mailing of notice, provided the hearing officer shall grant upon good cause shown any reasonable request by any interested party for postponement or continuance. An original or certified copy of the initial notice of violation issued by a policeman or other issuing officer shall be filed and retained by the town, city or borough, be deemed to be a business record within the scope of section 52-180 and be evidence of the facts contained therein. The presence of the policeman or issuing officer shall be required at the hearing if such person so requests. A person wishing to contest his liability shall appear at the hearing and may present evidence in his behalf. A designated town official, other than the hearing officer, may present evidence on behalf of the town. If such person fails to appear, the hearing officer may enter an assessment by default against him upon a finding of proper notice and liability under the applicable statutes or ordinances. The hearing officer may accept from such person copies of police reports, Department of Motor Vehicles documents and other official documents by mail and may determine thereby that the appearance of such person is unnecessary. The hearing officer shall conduct the hearing in the order and form and with such methods of proof as he deems fair and appropriate. The rules regarding the admissibility of evidence shall not be strictly applied, but all testimony shall be given under oath or affirmation. The hearing officer shall announce his decision at the end of the hearing. If he determines that the person is not liable, he shall dismiss the matter and enter his determination in writing accordingly. If he determines that the person is liable for the violation, he shall forthwith enter and assess the fines, penalties, costs or fees against such person as provided by the applicable ordinances of that town, city or borough.

(f) If such assessment is not paid on the date of its entry, the hearing officer shall send by first class mail a notice of the assessment to the person found liable and shall file, not less than thirty days or more than twelve months after such mailing, a certified copy of the notice of assessment with the clerk of a superior court facility designated by the Chief Court Administrator together with an entry fee of eight dollars. The certified copy of the notice of assessment shall constitute a record of assessment. Within such twelve-month period, assessments against the same person may be accrued and filed as one record of assessment. The clerk shall enter judgment, in the amount of such record of assessment and court costs of eight dollars, against such person in favor of the town, city or borough. Notwithstanding any provision of the general statutes, the hearing officer’s assessment, when so entered as a judgment, shall have the effect of a civil money judgment and a levy of execution on such judgment may issue without further notice to such person.

(g) A person against whom an assessment has been entered pursuant to this section is entitled to judicial review by way of appeal. An appeal shall be instituted within thirty days of the mailing of notice of such assessment by filing a petition to reopen assessment, together with an entry fee in an amount equal to the entry fee for a small claims case pursuant to section 52-259, at the Superior Court facility designated by the Chief Court Administrator, which shall entitle such person to a hearing in accordance with the rules of the judges of the Superior Court.

(P.A. 81-438; P.A. 84-107; P.A. 00-191, S. 3; P.A. 02-132, S. 62; P.A. 03-278, S. 12; P.A. 07-217, S. 18.)

History: P.A. 84-107 extended the period for notification of hearing from 12 months to 2 years; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 00-191 amended Subsec. (f) by changing provision that copy of notice of assessment be filed with clerk of superior court facility designated by the Chief Court Administrator within boundaries of judicial district instead of superior court for the geographical area; P.A. 02-132 amended Subsec. (f) by deleting “within the boundaries of the judicial district in which the town, city or borough is located” and making a technical change and amended Subsec. (g) by replacing “in the superior court for the geographical area in which the town, city or borough is located” with “at the superior court facility designated by the Chief Court Administrator”; P.A. 03-278 made a technical change in Subsec. (f), effective July 9, 2003; P.A. 07-217 made technical changes in Subsec. (d), effective July 12, 2007.



Section 7-152c - Hearing procedure for citations.

(a) Any municipality as defined in subsection (a) of section 7-148 may establish by ordinance a citation hearing procedure in accordance with this section. The Superior Court shall be authorized to enforce the assessments and judgments provided for under this section.

(b) The chief executive officer of any such municipality shall appoint one or more citation hearing officers, other than police officers or employees or persons who issue citations, to conduct the hearings authorized by this section.

(c) Any such municipality, at any time within twelve months from the expiration of the final period for the uncontested payment of fines, penalties, costs or fees for any citation issued under any ordinance adopted pursuant to section 7-148 or section 22a-226d, for an alleged violation thereof, shall send notice to the person cited. Such notice shall inform the person cited: (1) Of the allegations against him and the amount of the fines, penalties, costs or fees due; (2) that he may contest his liability before a citation hearing officer by delivering in person or by mail written notice within ten days of the date thereof; (3) that if he does not demand such a hearing, an assessment and judgment shall be entered against him; and (4) that such judgment may issue without further notice. For purposes of this section, notice shall be presumed to have been properly sent if such notice was mailed to such person’s last-known address on file with the tax collector. If the person to whom such notice is issued is a registrant, the municipality may deliver such notice in accordance with section 7-148ii, provided nothing in this section shall preclude a municipality from providing notice in another manner permitted by applicable law.

(d) If the person who is sent notice pursuant to subsection (c) of this section wishes to admit liability for any alleged violation, he may, without requesting a hearing, pay the full amount of the fines, penalties, costs or fees admitted to in person or by mail to an official designated by such municipality. Such payment shall be inadmissible in any proceeding, civil or criminal, to establish the conduct of such person or other person making the payment. Any person who does not deliver or mail written demand for a hearing within ten days of the date of the first notice provided for in subsection (c) of this section shall be deemed to have admitted liability, and the designated municipal official shall certify such person’s failure to respond to the hearing officer. The hearing officer shall thereupon enter and assess the fines, penalties, costs or fees provided for by the applicable ordinances and shall follow the procedures set forth in subsection (f) of this section.

(e) Any person who requests a hearing shall be given written notice of the date, time and place for the hearing. Such hearing shall be held not less than fifteen days nor more than thirty days from the date of the mailing of notice, provided the hearing officer shall grant upon good cause shown any reasonable request by any interested party for postponement or continuance. An original or certified copy of the initial notice of violation issued by the issuing official or policeman shall be filed and retained by the municipality, and shall be deemed to be a business record within the scope of section 52-180 and evidence of the facts contained therein. The presence of the issuing official or policeman shall be required at the hearing if such person so requests. A person wishing to contest his liability shall appear at the hearing and may present evidence in his behalf. A designated municipal official, other than the hearing officer, may present evidence on behalf of the municipality. If such person fails to appear, the hearing officer may enter an assessment by default against him upon a finding of proper notice and liability under the applicable statutes or ordinances. The hearing officer may accept from such person copies of police reports, investigatory and citation reports, and other official documents by mail and may determine thereby that the appearance of such person is unnecessary. The hearing officer shall conduct the hearing in the order and form and with such methods of proof as he deems fair and appropriate. The rules regarding the admissibility of evidence shall not be strictly applied, but all testimony shall be given under oath or affirmation. The hearing officer shall announce his decision at the end of the hearing. If he determines that the person is not liable, he shall dismiss the matter and enter his determination in writing accordingly. If he determines that the person is liable for the violation, he shall forthwith enter and assess the fines, penalties, costs or fees against such person as provided by the applicable ordinances of the municipality.

(f) If such assessment is not paid on the date of its entry, the hearing officer shall send by first class mail a notice of the assessment to the person found liable and shall file, not less than thirty days or more than twelve months after such mailing, a certified copy of the notice of assessment with the clerk of a superior court facility designated by the Chief Court Administrator together with an entry fee of eight dollars. The certified copy of the notice of assessment shall constitute a record of assessment. Within such twelve-month period, assessments against the same person may be accrued and filed as one record of assessment. The clerk shall enter judgment, in the amount of such record of assessment and court costs of eight dollars, against such person in favor of the municipality. Notwithstanding any provision of the general statutes, the hearing officer’s assessment, when so entered as a judgment, shall have the effect of a civil money judgment and a levy of execution on such judgment may issue without further notice to such person.

(g) A person against whom an assessment has been entered pursuant to this section is entitled to judicial review by way of appeal. An appeal shall be instituted within thirty days of the mailing of notice of such assessment by filing a petition to reopen assessment, together with an entry fee in an amount equal to the entry fee for a small claims case pursuant to section 52-259, at a superior court facility designated by the Chief Court Administrator, which shall entitle such person to a hearing in accordance with the rules of the judges of the Superior Court.

(P.A. 88-221, S. 2; P.A. 94-200, S. 2; P.A. 00-191, S. 4, 16; P.A. 02-132, S. 63; P.A. 03-278, S. 13; P.A. 09-144, S. 4; P.A. 13-132, S. 2.)

History: P.A. 94-200 amended Subsec. (c) to include enforcement of ordinances adopted under Sec. 22a-226d; P.A. 00-191 amended Subsec. (f) by changing provision that copy of notice of assessment be filed with clerk of superior court facility designated by the Chief Court Administrator within boundaries of judicial district instead of superior court for the geographical area, effective September 1, 2000; P.A. 02-132 amended Subsec. (f) by deleting “within the boundaries of the judicial district in which the municipality is located” and making a technical change and amended Subsec. (g) by replacing “in the superior court for the geographical area in which the municipality is located” with “at a superior court facility designated by the Chief Court Administrator”; P.A. 03-278 made a technical change in Subsec. (f), effective July 9, 2003; P.A. 09-144 amended Subsec. (c) by allowing notice to be delivered to a registrant in accordance with Sec. 7-148ii; P.A. 13-132 amended Subsec. (c) by adding provision re notice presumed to have been properly sent if mailed to last-known address on file with tax collector.



Section 7-152d - Civil penalty for illegal disposal of solid waste at municipal landfill.

Notwithstanding the provisions of section 51-164p, any municipality may by ordinance establish a civil penalty for the illegal disposal of solid waste at a landfill operated by the municipality, provided the amount of such civil penalty shall be not more than one thousand dollars for the first violation, not more than two thousand dollars for the second violation and not more than three thousand dollars for any subsequent violation. Any person who is assessed a civil penalty pursuant to this section may appeal therefrom to the Superior Court in the manner provided in subsection (g) of section 7-152b.

(P.A. 90-216.)



Section 7-153 to 7-156 - Regulation of sewerage facilities. Towns may make ordinances concerning matters not covered by statute and fix penalty. Loitering of children; public markets.

Sections 7-153 to 7-156, inclusive, are repealed.

(1949 Rev., S. 623, 636, 643, 4147; 1953, S. 2130d; 1957, P.A. 13, S. 13, 88; 1963, P.A. 60; 1969, P.A. 820, S. 10; P.A. 82-327, S. 12.)



Section 7-157 - Publication. Referendum. Publication of summary.

(a) Ordinances may be enacted by the legislative body of any town, city, borough or fire district. Any such ordinance so enacted, except when enacted at a town or district meeting, shall become effective thirty days after publication thereof in some newspaper having a circulation in the municipality in which it was enacted, provided, upon a petition of not less than fifteen per cent of the electors of such municipality filed with the town or borough clerk, as the case may be, within thirty days after the publication of such ordinance, asking that the same be submitted to the voters of such municipality at its next regular or special meeting, it shall be so submitted and in such event shall not become effective unless a majority of the voters voting at such meeting vote in favor thereof. Any ordinance enacted at a town or district meeting shall become effective fifteen days after publication thereof in some newspaper having a circulation in such town or in such district, as the case may be. Cities and other municipalities whose charters provide for the manner in which they may enact ordinances may enact ordinances in such manner.

(b) Whenever any town, city, borough or fire district is required to publish any proposed ordinance or ordinance in accordance with subsection (a) of this section, the legislative body of such town, city, borough or fire district may provide that a summary of such proposed ordinance or ordinance shall be published in lieu of such proposed ordinance or ordinance, provided that, in any case in which such a summary is published, the clerk of such town, city, borough or fire district shall make a copy of such proposed ordinance or ordinance available for public inspection and shall, upon request, mail a copy of such or proposed ordinance or ordinance to any person requesting a copy at no charge to such person. Any summary so published shall bear a disclaimer as follows: “This document is prepared for the benefit of the public, solely for purposes of information, summarization and explanation. This document does not represent the intent of the legislative body of (here insert the name of the town, city, borough or fire district) for any purpose.” The provisions of this subsection shall not apply to any proposed ordinance or ordinance which makes or requires an appropriation.

(c) No ordinance enacted prior to June 1, 1992, shall be invalid for failure of a municipality to comply with the provisions of this section and each municipality shall be held harmless from any liability or causes of action which might arise from such failure. If a person affected by an ordinance shows prejudice because of the failure of the municipality to comply with such provision, no penalties may be imposed against such person pursuant to the ordinance. Any ordinance enacted prior to June 1, 1992, for which the provisions of this section were not complied with shall be deemed to be effective thirty days after such enactment.

(1949 Rev., S. 620; 1953, 1955, S. 249d; 1957, P.A. 13, S. 8; P.A. 86-233; P.A. 92-22; P.A. 95-353, S. 6, 7.)

History: P.A. 86-233 added Subsec. (b) re publication in summary form; P.A. 92-22 amended Subsec. (b) to authorize publication of a summary of a proposed ordinance; P.A. 95-353 added Subsec. (c) re failure of municipalities to comply with section, effective July 13, 1995.

See Secs. 7-9 re petitions for action for vote generally.

See Sec. 7-148 re municipal powers.

See Sec. 9-1 for applicable definitions.

Cited. 46 CA 305.

Cited. 36 CS 74; 43 CS 297.



Section 7-158 - Exemption.

Section 7-158 is repealed.

(1949 Rev., S. 621; 1961, P.A. 517, S. 88.)



Section 7-159 - Validity of prior ordinances, bylaws and regulations.

Any valid ordinances, bylaws or regulations adopted prior to October 1, 1957, under the provisions of the general statutes shall remain valid until altered or repealed under the provisions of this chapter. Nothing contained in this chapter shall affect the powers granted to any municipality to enact ordinances, regulations or bylaws under the provisions of any special act nor shall it affect any valid ordinance, regulation or bylaw enacted under such provisions before or after October 1, 1957.

(1957, P.A. 13, S. 100.)



Section 7-159a - Joint public hearing authorized on proposal requiring multiagency approval.

Notwithstanding any provision of the general statutes, any special act or any municipal ordinance, the legislative body of any municipality may, by ordinance, establish procedures for the holding of one public hearing on any application for a proposal that requires approval by more than one municipal agency, body, commission or committee.

(P.A. 90-286, S. 5, 9.)



Section 7-159b - Preapplication review of use of property.

Notwithstanding any other provision of the general statutes, prior to the submission of an application for use of property under chapters 124, 126, 440 and 541 or any other provision of the general statutes authorizing an authority, commission, department or agency of a municipality to issue a permit or approval for use of such property, such authority, commission, department or agency or authorized agent thereof may separately, jointly, or in any combination, conduct a preapplication review of a proposed project with the applicant at the applicant’s request. Such preapplication review and any results or information obtained from it may not be appealed under any provision of the general statutes, and shall not be binding on the applicant or any authority, commission, department, agency or other official having jurisdiction to review the proposed project.

(P.A. 03-184, S. 1.)



Section 7-159c - Reconstruction or repair of residence, building, structure or other improvement to real property damaged or destroyed by acts of nature.

Notwithstanding any provision of the general statutes, any municipality may, by ordinance, provide that any person, firm or corporation that owns a residence, building, structure or other improvement to real property damaged or destroyed by acts of nature during the period beginning August 25, 2011, and ending September 14, 2011, shall be allowed to reconstruct or repair such residence, building, structure or improvement in accordance with any previously approved permit or other authorization for the construction or repair of such residence, building, structure or improvement to the dimensions and specifications for such residence, building, structure or improvement prior to said damage without seeking or obtaining additional approval from any municipal board or commission provided any such reconstructed or repaired residence, building, structure or other improvement complies with the state building, fire and health codes in effect as of October 27, 2011. Nothing in this section shall be construed to waive or eliminate the coastal site plan review requirements of chapter 444, except that any ordinance enacted pursuant to this section may waive the coastal site plan review requirement for individual single-family residential structures, as provided in subdivision (4) of subsection (b) of section 22a-109.

(Oct. Sp. Sess. P.A. 11-1, S. 17.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 7-160 to 7-163 - Refining of oils regulated. Procedure prior to construction of oil refineries. Transportation of garbage; plants for treatment. Method of transportation; appeal. Coasting on highways.

Sections 7-160 to 7-163, inclusive, are repealed.

(1949 Rev., S. 637, 4144, 4145, 4184; P.A. 75-337; P.A. 82-327, S. 12.)



Section 7-163a - Municipal liability for ice and snow on public sidewalks.

(a) Any town, city, borough, consolidated town and city or consolidated town and borough may, by ordinance, adopt the provisions of this section.

(b) Notwithstanding the provisions of section 13a-149 or any other general statute or special act, such town, city, borough, consolidated town and city or consolidated town and borough shall not be liable to any person injured in person or property caused by the presence of ice or snow on a public sidewalk unless such municipality is the owner or person in possession and control of land abutting such sidewalk, other than land used as a highway or street, provided such municipality shall be liable for its affirmative acts with respect to such sidewalk.

(c) (1) The owner or person in possession and control of land abutting a public sidewalk shall have the same duty of care with respect to the presence of ice or snow on such sidewalk toward the portion of the sidewalk abutting his property as the municipality had prior to the effective date of any ordinance adopted pursuant to the provisions of this section and shall be liable to persons injured in person or property where a breach of said duty is the proximate cause of said injury. (2) No action to recover damages for injury to the person or to property caused by the presence of ice or snow on a public sidewalk against a person who owns or is in possession and control of land abutting a public sidewalk shall be brought but within two years from the date when the injury is first sustained.

(P.A. 81-340.)

Adoption of ordinance by city under statute relieves city of liability for injuries on sidewalk abutting state property, even though part of the state property is leased to private businesses. 99 CA 492.

Cited. 44 CS 389.



Section 7-163b - Annual municipal reports re telecommunications towers and antennas.

On or before October 1, 2004, and annually thereafter, the chief elected official of each municipality shall file, annually, with the Connecticut Siting Council, electronically or otherwise, a report containing the location, type and height of each existing telecommunications tower and each existing and proposed antenna subject to local jurisdiction.

(P.A. 04-226, S. 1.)

History: P.A. 04-226 effective June 8, 2004.



Section 7-163c - Municipal telecommunications plan.

On or after January 1, 2007, each municipality may develop a municipal telecommunications coverage plan. Such plan shall consider the information provided to the municipality pursuant to subsection (a) of section 16-50ee, and may include the mapping of all existing telecommunications towers and antennas, radio frequency propagation modeling of existing coverage, hypothetical coverage from alternative sites and identification of sensitive areas for restrictive use. The plan may delineate one or more areas of the municipality within which applications for the siting of telecommunications towers that meet pre-established criteria may receive expedited consideration. Such plan shall be consistent with (1) 47 USC 332(c)(7), as amended, and any regulations adopted pursuant to said 47 USC 332(c)(7), (2) the Code of Federal Regulations Title 47, Part 22, as amended, (3) tower sharing provisions of section 16-50aa, and (4) the state-wide telecommunications coverage plan adopted by the Connecticut Siting Council pursuant to subsection (a) of section 16-50ee. At the request of a municipality, the Connecticut Siting Council shall provide technical assistance to the municipality in preparing a plan under this subsection.

(P.A. 04-226, S. 3.)

History: P.A. 04-226 effective June 8, 2004.



Section 7-163d - Establishment of municipal authority to develop or redevelop single parcel.

On or before December 31, 2005, any municipality that (1) has a population between twenty-five and thirty thousand persons as enumerated in the 2000 federal decennial census, (2) occupies a total area of not less than fifty-nine square miles, and (3) is the site of a correctional institution operated by the Department of Correction, may, by ordinance adopted by its legislative body, establish an authority to oversee development or redevelopment of a specified area or parcel of land that is located in and owned by the municipality. Such ordinance shall prescribe (A) the boundaries of the area or parcel of land within the jurisdiction of the authority; (B) the method of appointment and terms of office of members of the authority; (C) the powers and duties of the authority which shall include implementation of a master plan of development, hiring employees, building, maintaining and operating improvements to the land in accordance with such master plan and negotiating and entering into leases for any part of the land and improvements thereon, provided (i) any lease shall be subject to the approval of the executive authority of the municipality, and (ii) no master plan of development may be implemented by the authority unless there has been opportunity for public comment on such master plan of development at a properly-noticed public hearing in the municipality; (D) a schedule for reporting progress on the implementation of the master plan of development to the legislative body and other appropriate municipal officials or agencies; and (E) any other provisions deemed necessary by the legislative body.

(P.A. 05-33, S. 1.)

History: P.A. 05-33 effective July 1, 2005.



Section 7-163e - Public hearing on the sale, lease or transfer of real property owned by a municipality.

(a) The legislative body of a municipality, or in any municipality where the legislative body is a town meeting or representative town meeting, the board of selectmen, shall conduct a public hearing on the sale, lease or transfer of real property owned by the municipality prior to final approval of such sale, lease or transfer. Notice of the hearing shall be published in a newspaper having a general circulation in such municipality where the real property that is the subject of the hearing is located at least twice, at intervals of not less than two days, the first not more than fifteen days or less than ten days and the last not less than two days before the date set for the hearing. The municipality shall also post a sign conspicuously on the real property that is the subject of the public hearing.

(b) The provisions of subsection (a) of this section shall not apply to (1) sales of real property, except parkland, open space or playgrounds, if the fair market value of such property does not exceed ten thousand dollars, (2) renewals of leases where there is no change in use of the real property, and (3) the sale, lease or transfer of real property acquired by the municipality by foreclosure.

(P.A. 07-218, S. 1; 07-251, S. 1; P.A. 10-32, S. 16.)

History: P.A. 07-251 added Subsec. (b)(3) re exception for property acquired by foreclosure; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 7-164 to 7-168 - Sunday: Concerts; motion pictures; dancing; theatrical entertainment; sports; trade shows; dog shows; trials and races, horse shows and races.

Sections 7-164 to 7-168, inclusive, are repealed.

(1949 Rev., S. 699–702; 1949, S. 276d, 277d; 1957, P.A. 13, S. 20–22; 252; March, 1958, P.A. 27, S. 1–4; 1959, P.A. 25; 1961, P.A. 238, S. 1; 1963, P.A. 331; February, 1965, P.A. 292; 1969, P.A. 34, S. 1; 1972, P.A. 79, S. 1–4; P.A. 73-263, S. 1–3; P.A. 74-27, S. 1, 2; P.A. 76-251, S. 1, 2; 76-415, S. 9; 76-435, S. 81, 82.)



Section 7-169 - Bingo.

(a) Definitions. The term “bingo” is defined as the name of a game in which each player receives a card containing several rows of numbers and, as numbers are drawn or otherwise obtained by chance and publicly announced, the player first having a specified number of announced numbers appearing on his card in a continuous straight line or covering a previously designated arrangement of numbers on such card is declared the winner. The word “person” or “applicant”, as used in this section, means the officer or representative of the sponsoring organization or the organization itself. The term “session” means a series of games played in one day. “Commissioner” means the Commissioner of Consumer Protection, who shall be responsible for the administration and regulation of bingo in the state.

(b) Vote of municipality. Upon a written petition of five per cent or more of the electors of any municipality requesting the selectmen, common council or other governing body of such municipality to vote upon the question of permitting the playing of bingo within such municipality, such governing body shall vote upon such question and, if the vote is in the affirmative, it shall be permitted, subject to the restrictions herein set forth, and if the vote is in the negative, bingo shall not be permitted to be played in such municipality. When the selectmen, common council or other governing body of any municipality have voted favorably upon the question of permitting the playing of bingo within such municipality, the playing of such game shall be permitted in such municipality indefinitely thereafter, without further petition or action by such governing body, unless such governing body has forbidden the playing of said game upon a similar written petition of five per cent or more of the electors of such municipality, whereupon bingo shall not be permitted to be played after such negative vote.

(c) Regulations. The Commissioner of Consumer Protection shall adopt, in accordance with the provisions of chapter 54, such regulations as are necessary to effectively carry out the provisions of this section and section 7-169a in order to prevent fraud and protect the public, which regulations shall have the effect of law.

(d) Sponsorship. No bingo game or series of bingo games shall be promoted, operated or played unless the same is sponsored and conducted exclusively by a charitable, civic, educational, fraternal, veterans’ or religious organization, volunteer fire department or grange. Any such organization or group shall have been organized for not less than two years prior to its application for a bingo permit under the terms of this section. The promotion and operation of said game or games shall be confined solely to the qualified members of the sponsoring organization, except that the Commissioner of Consumer Protection may permit any qualified member of a sponsoring organization who has registered with said commissioner, on a form prepared by him or her for such purpose, to assist in the operation of a game sponsored by another organization. The commissioner may revoke such registration for cause.

(e) Application for permit. Any eligible organization desiring to operate bingo games in any municipality in which the governing body has voted to permit the playing thereof shall apply to the Commissioner of Consumer Protection, which application shall contain a statement of the name and address of the applicant, the location of the place at which the games are to be played and the seating capacity of such place, the date or dates for which a permit is sought, the class of permit sought and any other information which the commissioner reasonably requires for the protection of the public, and, upon payment of the fee provided for in this section, the commissioner is authorized to issue such permit, provided such eligible organization has been registered as provided in section 7-169a.

(f) Bingo permits. Permits shall be known as “Class A” which shall be annual one-day-per-week permits and shall permit the conduct of not more than forty and not less than fifteen bingo games on such day, and “Class B” which shall permit not more than forty and not less than fifteen bingo games per day for a maximum of ten successive days, and “Class C” which shall be annual one-day-per-month permits and shall permit the conduct of not more than forty and not less than fifteen bingo games on such day. “Class A” permits shall allow the playing of bingo no more than one day weekly. Not more than two “Class B” permits shall be issued to any one organization within any twelve-month period. “Class C” permits shall allow the playing of bingo no more than one day per month.

(g) Permit fees. Permit fees shall be remitted to the state as follows: “Class A”, seventy-five dollars; “Class B”, five dollars per day; “Class C”, fifty dollars.

(h) Records of receipts and disbursements. Each person who operates bingo games shall keep accurate records of receipts and disbursements, which shall be available for inspection by the commissioner and the chief law enforcement official in the municipality in which such bingo games are operated. Any information acquired by the commissioner pursuant to this subsection shall be available to the Commissioner of Emergency Services and Public Protection upon request.

(i) Prizes. Prizes offered for the winning of bingo games may consist of cash, merchandise, tickets for any lottery conducted under chapter 226, the value of which shall be the purchase price printed on such tickets, or other personal property. No permittee may offer a prize which exceeds two hundred fifty dollars in value, except that (1) a permittee may offer a prize or prizes on any one day of not less than two hundred fifty-one dollars or more than seven hundred fifty dollars in value, provided the total value of such prizes on any one day does not exceed twenty-five hundred dollars, (2) a permittee may offer one or two winner-take-all games or series of games played on any day on which the permittee is allowed to conduct bingo, provided ninety per cent of all receipts from the sale of bingo cards for such winner-take-all game or series of games shall be awarded as prizes for such games or series of games and provided each prize awarded does not exceed one thousand dollars in value, (3) the holder of a Class A permit may offer two additional prizes on a weekly basis not to exceed five hundred dollars each as a special grand prize and in the event such a special grand prize is not won, the money reserved for such prize shall be added to the money reserved for the next week’s special grand prize, provided no such special grand prize may accumulate for more than sixteen weeks or exceed a total of five thousand dollars, and (4) a permittee may award door prizes the aggregate value of which shall not exceed five hundred dollars in value. When more than one player wins on the call of the same number, the designated prize shall be divided equally to the next nearest dollar. If a permittee elects, no winner may receive a prize which amounts to less than ten per cent of the announced prize and in such case the total of such multiple prizes may exceed the statutory limit of such game.

(j) Imposition of regulation fee. Any organization operating or conducting a bingo game shall file a return with the commissioner, on a form prepared by him or her, within ten days after such game is held or within such further time as the commissioner may allow, and pay to the state a fee of five per cent of the gross receipts, less the prizes awarded including prizes reserved for special grand prize games, derived from such games at each bingo session. All such returns shall be public records. The commissioner shall pay each municipality in which bingo games are conducted, one-quarter of one per cent of the total money wagered less prizes awarded on such games conducted. He or she shall make such payment at least once a year and not more than four times a year from the fee imposed pursuant to this subsection.

(k) Suspension or revocation of permit. Cease and desist order. Notice. Hearing. Appeals. Penalty. (1) Whenever it appears to the commissioner after an investigation that any person is violating or is about to violate any provision of this section or section 7-169a or administrative regulations issued pursuant thereto, the commissioner may in his or her discretion, to protect the public welfare, order that any permit issued pursuant to this section be immediately suspended or revoked and that the person cease and desist from the actions constituting such violation or which would constitute such violation. After such an order is issued, the person named therein may, not later than fourteen days after receipt of the order, file a written request for a hearing. Such hearing shall be held in accordance with the provisions of chapter 54.

(2) Whenever the commissioner finds as the result of an investigation that any person has violated any provision of this section or section 7-169a or administrative regulations issued pursuant thereto or made any false statement in any application for a permit or in any report required by this section or section 7-169a or by the commissioner, the commissioner may send a notice to such person by certified mail, return receipt requested. Any such notice shall include (A) a reference to the section or regulation alleged to have been violated or the application or report in which an alleged false statement was made, (B) a short and plain statement of the matter asserted or charged, (C) the fact that any permit issued pursuant to this section may be suspended or revoked for such violation or false statement and the maximum penalty that may be imposed for such violation or false statement, and (D) the time and place for the hearing. Such hearing shall be fixed for a date not earlier than thirty days after the notice is mailed.

(3) The commissioner shall hold a hearing upon the charges made unless such person fails to appear at the hearing. Such hearing shall be held in accordance with the provisions of chapter 54. If such person fails to appear at the hearing or if, after the hearing, the commissioner finds that such person committed such a violation or made such a false statement, the commissioner may, in his or her discretion, suspend or revoke such permit and order that a civil penalty of not more than two hundred dollars be imposed upon such person for such violation or false statement. The commissioner shall send a copy of any order issued pursuant to this subdivision by certified mail, return receipt requested, to any person named in such order. Any person aggrieved by a decision of the commissioner under this subdivision shall have a right of appeal pursuant to section 4-183.

(4) Whenever the commissioner revokes a permit issued pursuant to this section, he or she shall not issue any permit to such permittee for one year after the date of such revocation.

(5) Any person who promotes or operates any bingo game without a permit therefor, or who violates any provision of this section or section 7-169a or administrative regulations issued pursuant thereto, or who makes any false statement in any application for a permit or in any report required by this section or section 7-169a or by the commissioner shall be guilty of a class D misdemeanor.

(1949 Rev., S. 703; 1959, P.A. 104; February, 1965, P.A. 451, S. 2–6, 8; 1967, P.A. 616, S. 1, 2; P.A. 73-239, S. 1, 3; P.A. 77-439; 77-614, S. 486, 610; P.A. 80-297, S. 1, 20; P.A. 82-472, S. 11, 183; P.A. 84-142; P.A. 85-24; P.A. 86-419, S. 4, 25; P.A. 87-1, S. 3, 7; 87-44, S. 1; 87-48, S. 1, 2; 87-582, S. 1–3; P.A. 88-363, S. 1–3, 7; P.A. 89-214, S. 1, 26; May Sp. Sess. P.A. 92-17, S. 1, 59; P.A. 93-13; P.A. 03-178, S. 1; P.A. 04-7, S. 1; 04-256, S. 1; 04-257, S. 5; P.A. 07-144, S. 2; P.A. 11-51, S. 134, 206; 11-61, S. 90; P.A. 12-80, S. 117; P.A. 13-299, S. 51, 52.)

History: 1959 act added violation of any provision of section to Subsec. (k); 1965 act amended Subsec. (a) to include as winner a player covering a previously designated arrangement of numbers and to define “session”, amended Subsec. (c) to authorize the commissioner of state police instead of the governing board of such municipality to make regulations and to specify that such regulations are to prevent fraud and protect the public, amended Subsec. (e) to cover “eligible organizations” instead of “persons”, to require applications to be in duplicate, duly executed and verified, to require registration of organizations and to require police chief or first selectmen to forward duplicate copy to commissioner, amended Subsec. (h) to add reference to commissioner of state police, amended Subsec. (i) to eliminate prohibition against cash prizes, specifying that they may be offered, and amended Subsec. (k) to provide a penalty for violating any provision of the section or regulations or for making a false statement; 1967 act amended Subsecs. (f) and (g) to include “Class C” permits; P.A. 73-239 amended Subsec. (i) to include tickets to lotteries conducted under chapter 226 as prizes; P.A. 77-439 in Subsec. (i) increased maximum for daily total in prizes from $250 to $350, for largest special prize from $50 to $100, and removed prohibition against extra prizes, permitting such extra prizes if total of all prizes does not exceed total permitted; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 80-297 amended Subsec. (g) raising permit fees and replacing provision that all fees are property of town with formulas for dividing fees between municipality and state; P.A. 82-472, under Subsec. (c), authorized commissioner to adopt regulations in accordance with Ch. 54 and deleted reference to repealed Secs. 4-41 to 4-50; P.A. 84-142 amended Subsec. (i), increasing the maximum retail value of all prizes offered in one day from $350 to $500 and providing that holders of class B or C permits may offer a weekly grand prize; P.A. 85-24 amended Subsec. (i)(1) and (2), increasing the maximum number and amount of special prizes offered in one day from one prize not to exceed $100 to two prizes not to exceed $125 each and from four to six prizes not to exceed $25 each; P.A. 86-419 amended Subsec. (a) to include definition of “executive director”, Subsec. (c) to substitute executive director of the division of special revenue for commissioner of public safety, Subsec. (e) to require that application for a permit be made to the executive director, changing all references appropriately, Subsec. (f) to modify permit structure, retaining Class A and B permits and eliminating Class C permits, Subsec. (g) to eliminate prior provisions and to specify permit fees for Class A and B permits, Subsec. (h), to substitute executive director for authority authorized to issue permits and commissioner of public safety and to require that information be made available to said commissioner upon request, Subsec. (i) to modify the prize structure to permit winner-take-all games, the award of door prizes and cash prizes and to eliminate the $500-a-day prize limitation, and inserted new Subsec. (j) imposing a gross receipts tax on organizations with annual receipts of over $25,000 and relettered the remaining Subsecs. as Subsec. (k) substituting executive director for authority granting any such permit and Subsec. (l) substituting executive director for commissioner of public safety, effective October 1, 1987; P.A. 87-1 made technical corrections; P.A. 87-44 amended Subsec. (c) to require executive director to adopt regulations with the advice and consent of gaming policy board; P.A. 87-48 amended Subsec. (f), extending the expiration date for “Class B” permits from September fifteenth to the thirtieth, effective from April 14, 1987, to October 1, 1987; P.A. 87-582 amended Subsec. (b), effective from July 7, 1987, until October 1, 1987, to eliminate requirement re affirmative votes for two successive years upon question to permit indefinite bingo playing, instead requiring one affirmative vote to permit such playing, and to provide that any municipality which permitted bingo prior to July 7, 1987, shall be deemed to have been in compliance with provisions of subsection and, effective October 1, 1987, deleted all references to September first and September fifteenth and eliminated requirement re affirmative votes for two successive years upon question to permit indefinite bingo playing, instead requiring one affirmative vote to permit such playing; P.A. 88-363 amended Subsec. (c) to delete reference to repealed Sec. 7-169b, Subsec. (d) to permit any registered member of a sponsoring organization to assist in the operation of a game sponsored by another organization and to permit the revocation of such registration for cause, Subsec. (f) to provide that a maximum of two “Class B” permits shall be issued within a one-year period, Subsec. (g) to require a “Class B” permit fee of $5 per day in lieu of $50, Subsec. (i) to allow permittee to offer a greater variety of games and prizes, including one or two winner-take-all games, a special grand prize and the prizes specified in Subdiv. (1); Subsec. (j) to delete requirement that each organization with annual gross receipts of over $25,000 file an annual return and to require each organization conducting bingo to pay a fee to the state in lieu of a tax of 5% of the gross receipts, less prizes awarded, including special grand prizes, derived from such games at each bingo session, and to require executive director to pay each municipality in which bingo games are conducted not less than four times and not more than twelve times a year in lieu of annually not later than August thirty-first, effective May 2, 1988, and applicable to bingo games conducted on or after July 1, 1988, and Subsec. (l) to delete references to repealed Sec. 7-169b; P.A. 89-214 replaced existing Subsec. (k) with new Subdivs. (1) to (4), inclusive, authorizing executive director to immediately suspend or revoke any permit and issue cease and desist orders, to send notice to any person violating any provision of Secs. 7-169 and 7-169a and specifying requirements for notice, requiring executive director to hold a hearing upon charges made and authorizing him to suspend or revoke any permit and order imposition of a civil penalty, and prohibiting executive director from issuing any permit for one year after date of revocation whenever he revokes a permit, and designated former Subsec. (l) as Subsec. (k)(5); May Sp. Sess. P.A. 92-17 amended Subsec. (f) to establish a “Class C” permit as an annual one-day-per-month permit, allowing the playing of bingo no more than one day per month, and amended Subsec. (g) to establish a permit fee of $50 for a “Class C” permit; P.A. 93-13 amended Subsec. (i)(3) to increase maximum period within which special grand prize may accumulate from 12 to 16 weeks, and amount of such prize from total of $1,500 to $2,000; P.A. 03-178 amended Subsec. (i)(1) to increase the total value of prizes on any one day from a maximum of $400 to $600 and Subsec. (i)(3) to increase the number of additional prizes the holder of a Class A permit may offer on a weekly basis not to exceed $125 as a special grand prize from one to two and to require, in lieu of authorize, that if a special grand prize is not won, the money reserved for such prize be added to the money reserved for next week’s special grand prize; P.A. 04-7 amended Subsec. (j) to require the executive director to make payment at least once a year and not more than four times a year in lieu of not less than four times a year and not more than twelve times a year, effective July 1, 2004; P.A. 04-256 amended Subsec. (k)(3) to provide a right of appeal to the Gaming Policy Board for any person aggrieved by a decision of the executive director and a right of appeal pursuant to Sec. 4-183 for any person aggrieved by a decision of the Gaming Policy Board, effective July 1, 2004; P.A. 04-257 made technical changes in Subsec. (i), effective June 14, 2004; P.A. 07-144 amended Subsec. (i) to increase the maximum prize from $50 to $100, and to increase the maximum prizes listed in Subdiv. (1); P.A. 11-51 changed “executive director of the Division of Special Revenue” and “executive director” to “Commissioner of Consumer Protection” and “commissioner”, amended Subsec. (h) by requiring that records be available for inspection by commissioner and chief law enforcement official in municipality, amended Subsec. (i) by increasing prize values, amended Subsec. (k) by changing hearing date from not earlier than 14 days to not earlier than 30 days after notice is mailed and increasing fine amount from $200 to $500, and made technical changes, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (h), effective July 1, 2011; P.A. 11-61 amended Subsec. (i) to increase maximum prize from $200 to $250, effective July 1, 2011; P.A. 12-80 amended Subsec. (k)(5) to change penalty from a fine of not more than $500 or imprisonment of not more than 60 days or both to a class D misdemeanor; P.A. 13-299 amended Subsec. (c) to delete reference to advice and consent of Gaming Policy Board and amended Subsec. (k)(3) to delete provisions re right of appeal to Gaming Policy Board for hearing and right of appeal of decision of Gaming Policy Board, effective July 1, 2013.



Section 7-169a - Registration with Commissioner of Consumer Protection.

Every organization desiring to apply for a permit under subsection (e) of section 7-169 to operate bingo games shall, before making any such application, register with the Commissioner of Consumer Protection on forms furnished by the commissioner and secure an identification number. All applications for permits, amendment of permits, reports and any other papers relating to games of bingo shall bear the identification number of the organization involved. Neither registration nor the assignment of an identification number, which may be revoked for cause, shall constitute, or be any evidence of, the eligibility of any organization to receive a permit for or to conduct any game of bingo.

(February, 1965, P.A. 451, S. 1; P.A. 77-614, S. 486, 610; P.A. 86-419, S. 5, 25; P.A. 11-51, S. 208.)

History: P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 86-419 substituted executive director of division of special revenue for commissioner of public safety, effective October 1, 1987; P.A. 11-51 substituted “Commissioner of Consumer Protection” for “executive director of the Division of Special Revenue” and made a technical change, effective July 1, 2011.



Section 7-169b - Report re receipts, expenses and profit.

Section 7-169b is repealed.

(February, 1965, P.A. 451, S. 7; P.A. 77-614, S. 486, 610; P.A. 78-280, S. 12, 127; P.A. 81-276, S. 1; P.A. 86-419, S. 6, 25; P.A. 88-363, S. 6, 7.)



Section 7-169c - Recreational bingo for senior citizens. Registration. Records. Regulations.

(a) Any organization whose membership consists of persons sixty years of age or over may operate and conduct bingo games on and after January 1, 1989, for the amusement and recreation of its members without a permit as required by section 7-169, provided (1) such organization has registered with and applied for and received an identification number from the Commissioner of Consumer Protection, (2) such organization does not charge an admission fee in excess of one dollar, (3) the prize or prizes awarded do not exceed fifty dollars in value, either in cash or merchandise, and (4) only active members of such organization assist in the operation of the bingo games without compensation. The commissioner may revoke any such registration for cause.

(b) Each such organization which operates bingo games shall keep accurate records of receipts and disbursements, which shall be available for inspection by the commissioner.

(c) Each such organization shall be exempt from the provisions of sections 7-169 and 7-169a.

(d) The Commissioner of Consumer Protection shall adopt such regulations, in accordance with chapter 54, as are necessary to carry out effectively the provisions of this section in order to prevent fraud and protect the public, which regulations shall have the effect of law.

(P.A. 88-363, S. 5, 7; P.A. 05-11, S. 1; P.A. 11-51, S. 209; P.A. 13-299, S. 53.)

History: P.A. 05-11 amended Subsec. (a)(3) to increase the maximum value of prizes awarded from $5 to $20, effective May 4, 2005; P.A. 11-51 substituted “Commissioner of Consumer Protection” and “commissioner” for “executive director of the Division of Special Revenue” and “executive director”, and increased prize limit from $20 to $50, effective July 1, 2011; P.A. 13-299 amended Subsec. (d) to make technical changes and delete reference to advice and consent of Gaming Policy Board, effective July 1, 2013.



Section 7-169d - Bingo products. Registration of manufacturer or equipment dealer. Fee. Approval of products. Revocation of registration. Regulations.

(a) As used in this section (1) “bingo” has the same meaning as provided in section 7-169, and (2) “bingo products” means bingo ball equipment, bingo cards or bingo paper.

(b) Each group or organization authorized to operate or conduct a bingo game or series of bingo games pursuant to sections 7-169, 7-169a and 7-169c shall use bingo products that are (1) owned in full by such group or organization, (2) used without compensation by such group or organization, or (3) rented or purchased from a bingo product manufacturer or equipment dealer who is registered with the Commissioner of Consumer Protection in accordance with subsection (c) of this section.

(c) Each applicant for registration as a bingo product manufacturer or equipment dealer shall apply to the Commissioner of Consumer Protection on such forms as the commissioner prescribes. The application shall be accompanied by an annual fee of two thousand five hundred dollars payable to the State Treasurer. Each applicant for an initial registration shall submit to state and national criminal history records checks conducted in accordance with section 29-17a before such registration is issued.

(d) No registered bingo product manufacturer or equipment dealer shall rent or sell any type of bingo product that has not been approved by the Commissioner of Consumer Protection.

(e) The Commissioner of Consumer Protection may revoke for cause any registration issued in accordance with subsection (c) of this section.

(f) The Commissioner of Consumer Protection may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 07-36, S. 1; June Sp. Sess. P.A. 09-3, S. 147; P.A. 11-51, S. 210.)

History: P.A. 07-36 effective January 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase annual fee from $1,500 to $1,750; P.A. 11-51 substituted “Commissioner of Consumer Protection” for “Division of Special Revenue” and “executive director of the Division of Special Revenue”, and increased annual fee from $1,750 to $2,500, effective July 1, 2011.



Section 7-169e - Recreational bingo for parent teacher associations or organizations. Requirements. Records. Exemption. Regulations.

(a) Any parent teacher association or organization may operate and conduct games of bingo, as defined in section 7-169, for the amusement and recreation of such association’s or organization’s members and guests without a permit, as required by said section, provided (1) such association or organization registers annually with the Department of Consumer Protection and pays an annual registration fee of eighty dollars, (2) such association or organization obtains an identification number from the department, (3) such association or organization charges an admission fee of not more than one dollar, (4) each individual prize of cash or merchandise offered does not exceed fifty dollars in value, and (5) only active members of such association or organization assist in the operation of the games of bingo and assist without compensation. The Commissioner of Consumer Protection may revoke any such registration for cause. Any registration fees collected in accordance with this subsection shall be remitted to the state.

(b) Each such association or organization shall keep accurate records of receipts and disbursements related to such games of bingo, and such records shall be available for inspection by the Commissioner of Consumer Protection.

(c) Each such association or organization shall be exempt from the requirements of sections 7-169 and 7-169a.

(d) The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section in order to prevent fraud and protect the public.

(P.A. 08-62, S. 1; June Sp. Sess. P.A. 09-3, S. 148; P.A. 11-51, S. 211; P.A. 13-299, S. 54.)

History: P.A. 08-62 effective May 12, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase annual registration fee from $20 to $40; P.A. 11-51 changed “Division of Special Revenue” to “Department of Consumer Protection”, changed “executive director of the Division of Special Revenue” and “executive director” to “Commissioner of Consumer Protection”, increased annual registration fee from $40 to $80 and increased individual prize amount from $20 to $50, effective July 1, 2011; P.A. 13-299 amended Subsec. (d) to delete reference to consultation with Gaming Policy Board, effective July 1, 2013.



Section 7-169h - Sealed tickets. Definitions. Permits to sell. Fees. Regulations. Suspension or revocation of permit. Cease and desist order. Notice. Hearing. Appeals. Penalty.

(a) For the purposes of this section and section 7-169i:

(1) “Commissioner” means the Commissioner of Consumer Protection;

(2) “Department” means the Department of Consumer Protection;

(3) “Sealed ticket” means a card with tabs which, when pulled, expose pictures of various objects, symbols or numbers and which entitles the holder of the ticket to receive a prize if the combination of objects, symbols or numbers pictured matches what is determined to be a winning combination;

(4) “Distributor” means a person who is a resident of this state and is registered with the department to provide services related to the sale and distribution of sealed tickets to any organization permitted to sell sealed tickets by the department; and

(5) “Manufacturer” means a person who is registered with the department and who manufactures or assembles sealed tickets from raw materials, supplies or subparts.

(b) No person shall sell, offer for sale or distribute a sealed ticket who has not applied for and received a permit from the department to sell sealed tickets.

(c) No organization permitted to sell sealed tickets in this state shall purchase sealed tickets from anyone other than a distributor.

(d) A distributor shall not purchase sealed tickets for sale or use in this state from any person except a manufacturer. A distributor shall have a physical office in this state and such office shall be subject to inspection by the commissioner or the commissioner’s duly designated agent during normal business hours. No organization or group or any person affiliated with an organization or group permitted to sell sealed tickets under this section shall be permitted to be a distributor.

(e) A manufacturer shall not sell sealed tickets to any person in this state except a distributor.

(f) All sealed tickets purchased by a distributor for sale or use in this state shall be stored or warehoused in this state prior to their sale to any organization permitted to sell sealed tickets.

(g) All sealed tickets sold in this state shall meet the standards on pull-tabs adopted by the North American Gaming Regulators Association.

(h) (1) The department may issue a permit to sell sealed tickets to any organization or group specified in subsection (d) of section 7-169 which holds a bingo permit issued in accordance with the provisions of section 7-169. Such permit shall be renewed annually.

(2) The department may issue a permit to sell sealed tickets to any organization or group specified in subsection (d) of section 7-169 which holds a club permit or nonprofit club permit under the provisions of chapter 545. Such permit shall be renewed annually.

(3) The department may issue a permit to sell sealed tickets to any organization or group specified in section 7-172 which holds a permit to operate a bazaar, issued in accordance with the provisions of sections 7-170 to 7-186, inclusive.

(4) The department may issue a permit to sell sealed tickets to any charitable, civic, educational, fraternal, veterans’ or religious organization, volunteer fire department or grange authorizing such organization to sell sealed tickets in conjunction with any social function or event sponsored or conducted by such organization. Any such organization shall have been organized for not less than two years prior to the date of its application for such permit. Such permit shall be renewed annually.

(i) On and after July 1, 2011, the department may sell any sealed tickets it has in its possession as of said date, provided it does not purchase any new sealed tickets after said date. Permittees shall purchase such sealed tickets from the department at a cost which is equal to ten per cent of their resale value, until the department’s supply of sealed tickets has been fully depleted. After the department’s supply of sealed tickets has been fully depleted, permittees shall purchase such sealed tickets from a distributor at a cost which is equal to ten per cent of their resale value. Each such distributor shall remit thirty per cent of its gross revenue derived from such purchase fees to the State Treasurer on a quarterly basis.

(j) Each applicant for registration as a manufacturer or distributor shall apply to the commissioner on such forms as the commissioner prescribes. A distributor’s application shall be accompanied by an annual fee of two thousand five hundred dollars, payable to the State Treasurer, and a manufacturer’s application shall be accompanied by an annual fee of five thousand dollars, payable to the State Treasurer. Each applicant for an initial manufacturer or distributor registration shall submit to state and national criminal history records checks conducted in accordance with section 29-17a before such registration is issued.

(k) Notwithstanding the provisions of subsection (b) of section 53-278b and subsection (d) of section 53-278c, sealed tickets may be sold, offered for sale, displayed or open to public view only (1) during the course of a bingo game conducted in accordance with the provisions of section 7-169 and only at the location at which such bingo game is conducted, (2) on the premises of any such organization or group specified in subdivision (2) of subsection (h) of this section, (3) during the conduct of a bazaar under the provisions of sections 7-170 to 7-186, inclusive, or (4) in conjunction with any social function or event sponsored or conducted by any such organization specified in subdivision (4) of subsection (h) of this section. Subject to the provisions of section 7-169i, permittees may utilize a mechanical or electronic ticket dispensing machine approved by the department to sell sealed tickets. Sealed tickets shall not be sold to any person less than eighteen years of age. All proceeds from the sale of tickets shall be used for a charitable purpose, as defined in section 21a-190a.

(l) The fee for a permit to sell sealed tickets (1) issued to an organization authorized to conduct bingo under a “Class A” or “Class C” permit or to an organization specified in subdivision (4) of subsection (h) of this section in conjunction with any social function or event sponsored or conducted by such organization shall be fifty dollars, (2) issued to an organization which holds a club permit or nonprofit club permit under the provisions of chapter 545 shall be seventy-five dollars, and (3) issued to an organization authorized to conduct bingo under a “Class B” permit or an organization which holds a permit to operate a bazaar shall be five dollars per day.

(m) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section including, but not limited to, regulations concerning (1) qualifications of a charitable organization, (2) the price at which the charitable organization shall resell tickets, (3) information required on the ticket, including, but not limited to, the price per ticket, (4) the percentage retained by the organization as profit, which shall be at least ten per cent of the resale value of tickets sold, (5) the percentage of the resale value of tickets to be awarded as prizes, which shall be at least forty-five per cent, (6) apportionment of revenues received by the department from the sale of tickets, and (7) investigations of any charitable organization seeking a permit.

(n) (1) Whenever it appears to the commissioner after an investigation that any person is violating or is about to violate any provision of this section or administrative regulations issued pursuant thereto, the commissioner may in his or her discretion, to protect the public welfare, order that any permit issued pursuant to this section be immediately suspended or revoked and that the person cease and desist from the actions constituting such violation or which would constitute such violation. After such an order is issued, the person named therein may, within fourteen days after receipt of the order, file a written request for a hearing. Such hearing shall be held in accordance with the provisions of chapter 54.

(2) Whenever the commissioner finds as the result of an investigation that any person has violated any provision of this section or administrative regulations issued pursuant thereto or made any false statement in any application for a permit or in any report required by the commissioner, the commissioner may send a notice to such person by certified mail, return receipt requested. Any such notice shall include (A) a reference to the section or regulation alleged to have been violated or the application or report in which an alleged false statement was made, (B) a short and plain statement of the matter asserted or charged, (C) the fact that any permit issued pursuant to this section may be suspended or revoked for such violation or false statement and the maximum penalty that may be imposed for such violation or false statement, and (D) the time and place for the hearing. Such hearing shall be fixed for a date not earlier than fourteen days after the notice is mailed.

(3) The commissioner shall hold a hearing upon the charges made unless such person fails to appear at the hearing. Such hearing shall be held in accordance with the provisions of chapter 54. If such person fails to appear at the hearing or if, after the hearing, the commissioner finds that such person committed such a violation or made such a false statement, the commissioner may, in his or her discretion, suspend or revoke such permit and order that a civil penalty of not more than five hundred dollars be imposed upon such person for such violation or false statement. The commissioner shall send a copy of any order issued pursuant to this subdivision by certified mail, return receipt requested, to any person named in such order. Any person aggrieved by a decision of the commissioner under this subdivision shall have a right of appeal pursuant to section 4-183.

(4) Whenever the commissioner revokes a permit issued pursuant to this section, he or she shall not issue any permit to such permittee for one year after the date of such revocation.

(P.A. 86-419, S. 7, 25; P.A. 88-363, S. 4, 7; P.A. 89-214, S. 2, 3, 26; P.A. 90-11; P.A. 91-73, S. 1, 4; Jan. 6 Sp. Sess. P.A. 03-1, S. 3; P.A. 03-178, S. 2, 3; P.A. 04-256, S. 2; P.A. 07-36, S. 3, 4; P.A. 11-51, S. 212; P.A. 13-299, S. 55.)

History: P.A. 86-419, S. 7 effective April 1, 1987; P.A. 88-363 amended Subsec. (b) to require renewal of permit annually, Subsec. (c)(2) to delete one-year limitation on issuance of permits to organizations holding a club or nonprofit club permit and provision that such organization not be authorized to conduct bingo, Subsec. (e)(2) to delete one-year limitation, and Subsec. (h)(4) to substitute “ten per cent” for “thirty per cent”; P.A. 89-214 amended Subsec. (a)(3) to permit sealed tickets to contain symbols or numbers, Subsec. (c)(1) and (2) to require that such permit be renewed annually, adding Subdivs. (3) and (4) re issuance of permit to certain organizations who hold permits to operate bazaars or games of chance, added Subsec. (e)(3) and (4), permitting sealed tickets to be sold, offered for sale or displayed during conduct of bazaar or operation of games of chance and allowing permittees to use mechanical or electronic ticket dispensing machines, Subsec. (f) to create three Subdivs., specifying fees for various organizations, deleted Subsec. (g) re authority to revoke permit, relettering remaining Subsec. accordingly and added new Subsec. (h) as follows: Subdiv. (1) authorizing executive director to immediately suspend or revoke any permit and issue cease and desist orders, Subdiv. (2) authorizing executive director to send notice to any person violating any provision of this section and specifying requirements for notice, Subdiv. (3) requiring executive director to hold a hearing upon charges made and authorizing him to order imposition of a civil penalty, and Subdiv. (4) prohibiting executive director from issuing any permit for one year after date of revocation whenever he revokes permit; P.A. 90-11 amended Subsec. (h)(3) to authorize executive director to suspend or revoke permit; P.A. 91-73 made a technical correction in Subsec. (e), substituting reference to Sec. 21a-190a for Sec. 21a-176; Jan. 6 Sp. Sess. P.A. 03-1 deleted Subsec. (b)(4) which had authorized the division to issue permits to sell sealed tickets to various organizations or entities holding a permit to operate games of chance issued in accordance with Secs. 7-186a to 7-186p, inclusive, deleted Subsec. (e)(4) which had authorized the sale of sealed tickets during the operation of games of chance under the provisions of Secs. 7-186a to 7-186p, inclusive, deleted a reference to games of chance in Subsec. (f)(3), and made a technical change in Subsec. (g), effective January 7, 2003; P.A. 03-178 added Subsec. (c)(4), authorizing issuance of permits to various organizations allowing sealed tickets to be sold in conjunction with any social function or event sponsored or conducted by such organizations, requiring organizations to be organized for at least two years prior to the date of permit application, and requiring that such permit be renewed annually, amended Subsec. (e) to make a technical change and add Subdiv. (4), permitting sealed tickets to be sold, offered for sale or displayed in conjunction with any social function or event sponsored or conducted by any organization specified in Subsec. (c)(4), and amended Subsec. (f)(1) to impose a $50 fee for a permit to sell sealed tickets issued to an organization authorized to conduct bingo under a “Class C” permit or to an organization specified in Subsec. (c)(4) in conjunction with any social function or event sponsored or conducted by such organization; P.A. 04-256 amended Subsec. (h)(3) to provide a right of appeal to the Gaming Policy Board for any person aggrieved by a decision of the executive director and a right of appeal pursuant to Sec. 4-183 for any person aggrieved by a decision of the Gaming Policy Board, effective July 1, 2004; P.A. 07-36 amended Subsec. (a) to make definitions applicable to Sec. 7-169i, and amended Subsec. (e) to make permittees subject to Sec. 7-169i in their use of dispensing machines, effective January 1, 2008; P.A. 11-51 amended Subsec. (a) to replace definitions of “executive director” and “division” with definitions of “commissioner” and “department” and to add definitions of “distributor” and “manufacturer”, changed “division” to “department” and “executive director” to “commissioner” throughout, added new Subsecs. (c) to (g) re purchase of sealed tickets from distributor, purchase and storage of sealed tickets by distributor, sale by manufacturer, purchase by distributor and required standards, redesignated existing Subsec. (c) as Subsec. (h) and amended same to delete “On and after October 1, 1987,” in Subdiv. (1), deleted former Subsec. (d) re cost of purchase of sealed tickets by permittee, added Subsec. (i) re sale of sealed tickets by department on and after July 1, 2011, added Subsec. (j) re application for registration as manufacturer or distributor, redesignated existing Subsecs. (e) to (h) as Subsecs. (k) to (n), amended Subsec. (n)(3) to increase civil penalty from $200 to $500, and made technical changes, effective July 1, 2011; P.A. 13-299 amended Subsec. (m) to delete reference to advice and consent of Gaming Policy Board and amended Subsec. (n)(3) to delete provisions re right of appeal to Gaming Policy Board for hearing and right of appeal of decision of Gaming Policy Board, effective July 1, 2013.



Section 7-169i - Sealed ticket machine. Registration of manufacturer or dealer. Fee. Revocation. Regulations.

(a) No permittee pursuant to section 7-169h may use a mechanical or electronic ticket dispensing machine to sell sealed tickets unless such machine is owned in full by the permittee or is rented or purchased from a manufacturer or dealer who is registered with the Department of Consumer Protection.

(b) Each applicant for registration as a manufacturer or dealer in sealed ticket dispensing machines shall apply to the commissioner on such forms as the commissioner prescribes. The application for manufacturer shall be accompanied by an annual fee of one thousand two hundred fifty dollars payable to the State Treasurer. The application for dealer shall be accompanied by an annual fee of six hundred twenty-five dollars payable to the State Treasurer. Each applicant for initial registration shall submit to state and national criminal history records checks conducted in accordance with section 29-17a before such registration is issued.

(c) The Department of Consumer Protection may revoke for cause any registration issued in accordance with subsection (a) of this section.

(d) The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 07-36, S. 2; June Sp. Sess. P.A. 09-3, S. 149; P.A. 11-51, S. 213.)

History: P.A. 07-36 effective January 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase annual fee from $500 to $625; P.A. 11-51 replaced “Division of Special Revenue” with “Department of Consumer Protection” and “executive director” with “commissioner”, increased manufacturer annual application fee from $625 to $1,250 and added provision re dealer annual application fee of $625, effective July 1, 2011.



Section 7-170 - Bazaars and raffles; definitions.

Wherever used in sections 7-171 to 7-186, inclusive, unless otherwise provided, “bazaar” means a place maintained by a sponsoring organization for the disposal of merchandise awards by means of chance; “raffle” means an arrangement for raising money by the sale of tickets, certain among which, as determined by chance after the sale, entitle the holders to prizes; “applicant” means the sponsoring organization; and “coupon” means a ticket, form or document which the holder may redeem in exchange for merchandise, tangible personal property, services or transportation on a common carrier, or a discount in the purchase price of merchandise, tangible personal property, services or transportation on a common carrier.

(1955, S. 291d; P.A. 11-34, S. 1.)

History: P.A. 11-34 added definition of “coupon”.



Section 7-171 - Adoption of bazaar and raffle law.

Any town, city or borough may, by ordinance, adopt the provisions of sections 7-170 to 7-186, inclusive, and the chief executive authority of any town, city or borough shall, upon the petition of at least five per cent of the electors of such municipality as determined by the last-completed registry list, submit the question of adopting the provisions of sections 7-170 to 7-186, inclusive, to a vote of the electors of such municipality at a special meeting called for such purpose within twenty-one days after the receipt of such petition. Such petition shall contain the street addresses of the signers and shall be submitted to the municipal clerk, who shall certify thereon the number of names of electors on such petition, which names are on the last-completed registry list. Each page of such petition shall contain a statement, signed under the penalties of false statement, by the person who circulated the same, that each person whose name appears on such page signed the same in person and that the circulator either knows each such signer or that the signer satisfactorily identified himself to the circulator. The warning for such meeting shall state that the purpose of such meeting is to vote on the adoption of the provisions of said sections. Such vote shall be taken and the results thereof canvassed and declared in the same manner as is provided for the election of officers of such municipality. The vote on such adoption shall be taken by a “YES” and “NO” vote on the voting tabulator and the designation of the question on the voting tabulator ballot shall be “Shall the operation of bazaars and raffles be allowed?” and such ballot shall be provided for use in accordance with the provisions of section 9-250. If, upon the official determination of the result of such vote, it appears that the majority of all the votes so cast are in approval of such question, the provisions of said sections shall take effect immediately. Any town, city or borough, having once voted on the question of allowing bazaars and raffles as herein provided, shall not vote again on such question within two years from the date of the previous vote thereon. Any subsequent vote thereon shall be taken at the next regular town, city or borough election following the receipt of a petition as herein provided, which petition shall be filed at least sixty days prior to such election, and such question may be so voted upon only at intervals of not less than two years. Any town, city or borough which, prior to October 1, 1957, has voted more than once on such question, shall, for the purposes of this section, be treated as though it had voted only once thereon.

(1955, S. 292d; 1957, P.A. 378; 1971, P.A. 871, S. 59; P.A. 73-55, S. 1, 2; P.A. 86-170, S. 4, 13; P.A. 87-320, S. 3; P.A. 11-20, S. 1.)

History: 1971 act substituted “false statement” for “perjury”; P.A. 73-55 added provision that municipalities may adopt provisions of Secs. 7-170 to 7-186 by ordinance; P.A. 86-170 required that ballot label designation be in form of question; P.A. 87-320 repealed clause prohibiting absentee voting for a vote under this section and required petition for subsequent vote to be fixed at least 60 days, instead of 21 days, prior to such election; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, effective May 24, 2011.



Section 7-172 - Qualifications for sponsorship of or participation in bazaar or raffle. Ticket sale.

No bazaar or raffle may be promoted, operated or conducted in any municipality after the adoption of the provisions of sections 7-170 to 7-186, inclusive, unless it is sponsored and conducted exclusively by (1) an officially recognized organization or association of veterans of any war in which the United States has been engaged, (2) a church or religious organization, (3) a civic, service or social club, (4) a fraternal or fraternal benefit society, (5) an educational or charitable organization, (6) an officially recognized volunteer fire company, (7) a political party or town committee thereof, or (8) a municipality acting through a committee designated to conduct a celebration of the municipality’s founding on its hundredth anniversary or any multiple thereof. Any such sponsoring organization, except a committee designated pursuant to subdivision (8) of this section, shall have been organized in good faith and actively functioning as a nonprofit organization within the municipality that is to issue the permit for a period of not less than six months prior to its application for a permit under the provisions of said sections. The promotion and operation of a bazaar or raffle shall be confined solely to the qualified members of the sponsoring organization, provided a committee designated pursuant to subdivision (8) of this section may promote or operate through its members and any officially appointed volunteers. No such member or officially appointed volunteer in the case of a raffle held pursuant to subdivision (8) of this section may receive remuneration in any form for time or effort devoted to the promotion or operation of the bazaar or raffle. No person under the age of eighteen years may promote, conduct, operate or work at a bazaar or raffle and no person under the age of sixteen years may sell or promote the sale of any raffle tickets, nor shall any sponsoring organization permit any person under the age of eighteen to so promote, conduct or operate any bazaar or raffle or any person under the age of sixteen to sell or promote the sale of such tickets. Any sponsoring organization having received a permit from any municipality may (A) sell or promote the sale of such raffle tickets in that municipality and in any other town, city or borough which has adopted the provisions of sections 7-170 to 7-186, inclusive, or (B) mail such raffle tickets to any resident of that municipality or of any other town, city or borough which has adopted the provisions of sections 7-170 to 7-186, inclusive, provided any such mailed raffle ticket is printed with the words “no purchase necessary to enter the raffle”. Any such sponsoring organization may promote its raffle by offering coupons to any person who purchases a raffle ticket. Such organization may accept a credit card, debit card, check or cash as payment for a raffle ticket. All funds derived from any bazaar or raffle shall be used exclusively for the purpose stated in the application of the sponsoring organization as provided in section 7-173.

(1955, S. 293d; 1957, P.A. 284; 1972, P.A. 127, S. 9, 251; P.A. 81-73; P.A. 86-419, S. 3, 25; May Sp. Sess. P.A. 92-17, S. 2, 59; P.A. 95-59, S. 2, 3; P.A. 03-60, S. 1; P.A. 05-37, S. 1; P.A. 11-34, S. 2.)

History: 1972 acts changed age of majority to 18 and allowed political party or town committee to conduct bazaars and raffles; P.A. 81-73 replaced the requirement that a sponsoring organization function within the state for a period of at least three years with a requirement that it function within the municipality that is to issue the permit for at least three years; P.A. 86-419 decreased the period of time a sponsoring organization shall be actively functioning as a nonprofit organization from three years to one year; May Sp. Sess. P.A. 92-17 added Subdiv. (8) to authorize a municipal founding celebration committee to sponsor and conduct a bazaar or raffle, exempted such committee from requirement that sponsoring organization be nonprofit, permitted such committee to promote or operate bazaars or raffles through its members and officially appointed volunteers and prohibited officially appointed volunteers from receiving remuneration for time devoted to operation of bazaars or raffles; P.A. 95-59 changed the length of time a sponsoring organization must be nonprofit within the municipality issuing the permit from one year to six months, effective May 31, 1995; P.A. 03-60 authorized organizations to accept a credit card, debit card, check or cash as payment for a raffle ticket and made a technical change; P.A. 05-37 amended Subdiv. (3) to allow a social club to conduct bazaars and raffles, effective May 17, 2005; P.A. 11-34 allowed raffle tickets to be mailed to residents of a municipality and coupons to be offered to a person who purchases a raffle ticket.



Section 7-173 - Application for permit.

Any organization desiring to operate a bazaar or raffle in a municipality which has adopted the provisions of sections 7-170 to 7-186, inclusive, shall make application in duplicate, duly executed and verified, to the chief of police of any municipality having a police department or to the chief executive officer of any town in which there is no police department, on a form to be prescribed by the Commissioner of Consumer Protection, in which shall be stated (1) the name and address of the applicant; (2) facts relating to its incorporation or organization; (3) the names, titles and addresses of its officers; (4) the kind of bazaar or raffle intended to be held, operated and conducted by the applicant; (5) the place where such bazaar or raffle is intended to be conducted by the applicant under the permit applied for; (6) the date or dates and the time or times when such bazaar or raffle is intended to be conducted by the applicant under the permit applied for; (7) in the case of a raffle, the number and price of tickets intended to be sold; (8) the items of expense intended to be incurred or paid in connection with the holding, operating and conducting of such bazaar or raffle and the names and addresses of the persons to whom, and the purposes for which, they are to be paid; (9) the items of merchandise offered, the price to be paid by the organization therefor or the retail value of any prize donated, and the names and addresses of the persons from whom purchased or by whom donated; (10) the specific purposes to which the entire net proceeds of such bazaar or raffle are to be devoted and in what manner; and (11) any other information which the commissioner reasonably requires for the protection of the public. In each application there shall be designated three active members of the applicant under whom the bazaar or raffle described in the application is to be held, operated and conducted and to the application shall be appended a statement signed, under penalty of false statement, by such members so designated that they are residents of this state and will be responsible for the holding, operation and conduct of such bazaar or raffle in accordance with the terms of the permit and the provisions of said sections, and that the statements contained in the application are, to the best of their knowledge and belief, true. Such chief of police or chief executive officer, as the case may be, shall, at least five business days prior to the date of such bazaar or raffle, forward the original copy of such application to said commissioner who shall review such application to determine whether the applicant is qualified to hold, operate and conduct a bazaar or raffle under the provisions of sections 7-170 to 7-186, inclusive, or any regulations adopted pursuant thereto, and whether other requirements in said statutes and regulations have been satisfied. For the purposes of applying for a “Class No. 7” permit, authorized pursuant to section 7-175, the application required pursuant to this section shall be made to the Commissioner of Consumer Protection.

(1955, S. 296d; 1971, P.A. 871, S. 60; P.A. 77-614, S. 486, 610; P.A. 86-419, S. 8, 25; P.A. 89-214, S. 4, 26; May Sp. Sess. P.A. 92-17, S. 3, 59; P.A. 11-8, S. 3; 11-51, S. 182; P.A. 13-196, S. 8.)

History: 1971 act substituted “false statement” for “perjury”; P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 86-419 substituted executive director of division of special revenue for commissioner of public safety, effective October 1, 1987; P.A. 89-214 required police chief or first selectman to forward original copy of application to executive director who shall review application to determine qualifications of applicant to hold, operate and conduct a bazaar or raffle; May Sp. Sess. P.A. 92-17 required that application for “Class No. 7” permit be made to executive director of division of special revenue; P.A. 11-8 substituted “chief executive officer” for “first selectman”, effective May 24, 2011; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011; P.A. 13-196 made technical changes and replaced provision re applicant members being electors of the municipality in which permit is sought with provision re such members being residents of this state, effective June 21, 2013.



Section 7-174 - Investigation of applicant.

Such chief of police or chief executive officer, as the case may be, shall, on behalf of the Commissioner of Consumer Protection, make or cause to be made an investigation of the qualifications of the applicant and the facts stated in the application and, if such chief of police or chief executive officer determines that the applicant is qualified to hold, operate and conduct a bazaar or raffle under the provisions of sections 7-170 to 7-186, inclusive, that the members of the applicant designated in the application to hold, operate or conduct such bazaar or raffle are electors of such municipality, bona fide active members of the applicant and persons of good moral character and have never been convicted of a felony and that such bazaar or raffle is to be held, operated and conducted in accordance with the provisions of said sections, such chief of police or chief executive officer shall, with the approval of the commissioner, issue a permit to such applicant. Upon issuing such permit, such chief of police or chief executive officer shall forward to the commissioner the state’s share of the permit fee, if any. Any investigation required pursuant to this section of the qualifications of an applicant for a “Class No. 7” permit, authorized pursuant to section 7-175, shall be made by the Commissioner of Consumer Protection.

(1955, S. 298d; 1961, P.A. 115, S. 1; P.A. 77-614, S. 486, 610; P.A. 86-419, S. 9, 25; P.A. 89-214, S. 5, 26; May Sp. Sess. P.A. 92-17, S. 4, 59; P.A. 04-257, S. 91; P.A. 11-8, S. 4; 11-51, S. 182.)

History: 1961 act added words “if any” to end of last sentence; P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 86-419 substituted executive director of division of special revenue for commissioner of public safety, effective October 1, 1987; P.A. 89-214 required police chief or first selectman to conduct investigation of applicant on behalf of executive director of division of special revenue, to issue permit to applicant with the approval of executive director, and to forward state’s share of permit fee to executive director rather than application fee, deleting requirement of forwarding duplicate of application; May Sp. Sess. P.A. 92-17 required that any investigation re qualifications of applicant for “Class No. 7” permit be made by executive director of division of special revenue; P.A. 04-257 made technical changes, effective June 14, 2004; P.A. 11-8 substituted “chief executive officer” for “first selectman”, effective May 24, 2011; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 7-175 - Kinds of permits.

Permits under the provisions of sections 7-170 to 7-186, inclusive, shall be of seven kinds. “Class No. 1” permits shall allow the operation of a raffle which shall be consummated within three months of the granting of the permit and the aggregate value of the prize or prizes offered shall be not more than fifteen thousand dollars. “Class No. 2” permits shall allow the operation of a raffle which shall be consummated within two months of the granting of the permit and the aggregate value of the prize or prizes offered shall be not more than two thousand dollars. “Class No. 3” permits shall permit the operation of a bazaar for a period of not more than ten consecutive days, excluding legal holidays and holy days on which the bazaar is not functioning. Any bazaar held under the authority of any such permit shall be held within six months of the granting of such permit. “Class No. 4” permits shall allow the operation of a raffle which shall be consummated within one month of the granting of the permit and the aggregate value of the prize or prizes offered shall be not more than one hundred dollars. “Class No. 5” permits shall allow the operation of a raffle which shall be consummated within nine months of the granting of the permit and the aggregate value of the prize or prizes offered shall be not more than fifty thousand dollars. “Class No. 6” permits shall allow the operation of a raffle which shall be consummated within one year of the granting of the permit and the aggregate value of the prize or prizes offered shall be not more than one hundred thousand dollars. “Class No. 7” permits shall allow the operation of a raffle which shall be consummated within fifteen months of the granting of the permit, shall allow no more than twelve prize drawings on separate dates and the aggregate value of the prize or prizes offered shall be not more than fifty thousand dollars. No more than one “Class No. 1” permit, two “Class No. 3” permits, one “Class No. 4” permit, five “Class No. 5” permits, five “Class No. 6” permits or three “Class No. 2” permits shall be issued to any qualifying organization within any one calendar year. The aggregate value of prizes offered under any of such permits shall represent the amount paid by the applicant for the prize or prizes or the retail value of the same if donated.

(1955, S. 294d; 1961, P.A. 115, S. 2; 1963, P.A. 110; P.A. 76-81, S. 1; P.A. 79-79; P.A. 81-383, S. 1; P.A. 82-462, S. 1, 3; 82-472, S. 12, 183; P.A. 83-35, S. 1; 83-587, S. 95, 96; P.A. 89-214, S. 6, 26; May Sp. Sess. P.A. 92-17, S. 5, 59; P.A. 93-332, S. 38, 42; P.A. 04-79, S. 1.)

History: 1961 act created “Class No. 4” permit; 1963 act increased aggregate value of prizes under “Class No. 1” permits from $5,000 to $7,500; P.A. 76-81 raised maximum value of prizes offered under Class 1 permits to $10,000; P.A. 79-79 raised prize limit under Class 1 permits to $15,000, under Class 2 permits from $1,000 to $2,000 and under Class 4 permits from $50 to $100; P.A. 81-383 added “Class No. 5” and “Class No. 6” permits; P.A. 82-462 required all Class No. 6 permits to be obtained on or before June 30, 1983 and expanded the use of the proceeds under such permit in provisions designated as Subdivs. (2) to (5); P.A. 82-472 transferred, within the section, provision limiting issuance of “Class No. 3” permit; P.A. 83-35 deleted reference to Sundays as a day on which a bazaar is not operating under the Class No. 3 permits; P.A. 83-587 provided that public act 83-35 shall take effect July 1, 1983, rather than October 1, 1983; P.A. 89-214 eliminated the proviso under “Class No. 6” permits, restricting time for obtaining permits and use of net proceeds of raffles under such permits in Subdivs. (1) to (5), inclusive; May Sp. Sess. P.A. 92-17 added provisions re “Class No. 7” permit; P.A. 93-332 amended section to change the number of “Class No. 3” permits issued annually to any qualifying organization from one to two, effective June 25, 1993; P.A. 04-79 amended provision re “Class No. 5” permits to require the consummation of a raffle within nine months in lieu of six months of the granting of the permit, and provision re “Class No. 6” permits to require the consummation of a raffle within one year in lieu of nine months of the granting of the permit, and increased the maximum number of “Class No. 5” and “Class No. 6” permits issued to a qualifying organization within one calendar year from one to five, effective July 1, 2004.



Section 7-175a - Marketability of title to real property as prize under “Class No. 6” permit.

Section 7-175a is repealed.

(P.A. 82-462, S. 2, 3; P.A. 89-214, S. 25, 26.)



Section 7-176 - Permit fees.

The fees to be charged for permits shall be as follows: A “Class No. 1” permit, fifty dollars, twenty-five dollars to be retained by the municipality and twenty-five dollars remitted to the state; a “Class No. 2” permit, twenty dollars, ten dollars to be retained by the municipality and ten dollars to be remitted to the state; a “Class No. 3” permit, twenty dollars for each day of the bazaar, ten dollars to be retained by the municipality and ten dollars to be remitted to the state; a “Class No. 4” permit, five dollars, to be retained by the municipality; a “Class No. 5” permit, eighty dollars, forty dollars to be retained by the municipality and forty dollars remitted to the state; a “Class No. 6” permit, one hundred dollars, fifty dollars to be retained by the municipality and fifty dollars remitted to the state and a “Class No. 7” permit, one hundred dollars to be retained by the state.

(1955, S. 297d; 1961, P.A. 115, S. 3; P.A. 80-297, S. 2, 20; P.A. 81-383, S. 2; May Sp. Sess. P.A. 92-17, S. 6, 59.)

History: 1961 act added “Class No. 4” permit; P.A. 80-297 increased Class 1 permit fee from $35 to $50, Class 2 fee from $10 to $20 and Class 3 fee from $15 to $20 and raised proportionate amount of fee accruing to state; P.A. 81-383 added fees for “Class No. 5” and “Class No. 6” permits; May Sp. Sess. P.A. 92-17 added fee for “Class No. 7” permit.



Section 7-177 - Prizes.

(a) All prizes given at any bazaar or raffle shall be merchandise, tangible personal property or a ticket, coupon or gift certificate, entitling the winner to merchandise, tangible personal property, services, transportation on a common carrier by land, water or air and to any tour facilities provided in connection therewith, or to participation in a lottery conducted under chapter 226. Such ticket, coupon or gift certificate shall not be refundable or transferable. No cash prizes or prizes consisting of alcoholic liquor shall be given, except as provided in subsection (b) of this section and section 7-177a, and no prize shall be redeemed or redeemable for cash, except tickets for a lottery conducted under chapter 226 or gift certificates awarded in accordance with subsection (e) of section 7-185a. For the purposes of this section, coins whose trading value exceeds their face value and coins not commonly in circulation shall not be deemed a cash prize.

(b) Any sponsoring organization authorized to conduct a bazaar pursuant to section 7-172 may award cash prizes not to exceed fifty dollars each in connection with the playing of a blower ball game. For purposes of this subsection “blower ball game” means a game of chance where the players wager on a color or number and the winner is determined by the drawing of a colored or numbered ball from a mechanical ball blower that mixes ping pong balls with blown air.

(1955, S. 295d; 1957, P.A. 328; P.A. 73-239, S. 2, 3; P.A. 81-383, S. 3; P.A. 89-214, S. 7, 26; P.A. 90-15, S. 1, 2; P.A. 07-36, S. 6; P.A. 09-34, S. 1; P.A. 10-132, S. 2.)

History: P.A. 73-239 allowed prizes to consist of lottery tickets; P.A. 81-383 added real property as a permissible prize under a “Class No. 6” permit; P.A. 89-214 deleted reference to prizes of real property in the case of a raffle conducted under a “Class No. 6” permit; P.A. 90-15 allowed prizes to consist of gift certificates entitling winner to merchandise, tangible personal property or services and specified that certain coins would not be deemed a cash prize; P.A. 07-36 made technical changes and added exception to the cash prize prohibition; P.A. 09-34 designated existing provisions as Subsec. (a), made a conforming change therein and added Subsec. (b) re prizes for blower ball games, effective May 20, 2009; P.A. 10-132 amended Subsec. (a) to add gift certificates as an exception to prohibition against prizes redeemable for cash.



Section 7-177a - Cash prizes permitted. Special checking account.

(a) Any sponsoring organization with a “Class No. 1”, “Class No. 2”, or “Class No. 4” permit that is qualified to conduct a raffle under section 7-172 or 7-185a may conduct a frog-race, duck-race or traditional raffle and may award cash prizes to participants in such a raffle in addition to those prizes authorized under section 7-177.

(b) Any sponsoring organization with a “Class No. 6” permit that is qualified to conduct a raffle under section 7-172 or 7-185a may conduct a golf ball-drop raffle and may award cash prizes to participants in such a raffle in addition to those prizes authorized under section 7-177.

(c) Any raffle described in subsection (a) or (b) of this section shall conform to the requirements of sections 7-170 to 7-186, inclusive. Each organization conducting a raffle described in this section shall deposit all proceeds from such raffle in a special checking account established and maintained by the organization which shall be subject to audit by the Department of Consumer Protection. Any expense incidental to the conduct of such raffle shall be paid from the gross receipts of raffle tickets and only by checks drawn from such checking account. All cash prizes awarded shall be paid from such checking account.

(P.A. 07-36, S. 5; P.A. 11-51, S. 182; 11-226, S. 2.)

History: Pursuant to P.A. 11-51, “Division of Special Revenue” was changed editorially by the Revisors to “Department of Consumer Protection”, effective July 1, 2011; P.A. 11-226 designated existing provisions as Subsecs. (a) and (c), made a technical change in Subsec. (c), and added Subsec. (b) permitting sponsoring organization with a “Class No. 6” permit that is qualified to conduct a golf ball-drop raffle to award cash prizes to participants.



Section 7-178 - Equipment. Expenses. Information required on raffle ticket. Rental from out-of-state dealer.

(a) No bazaar or raffle shall be conducted with any equipment except such as is owned absolutely or used without payment of any compensation therefor by the permittee or as is rented from a dealer in such equipment who (1) has a principal place of business in this state, and (2) is registered with the Commissioner of Consumer Protection in such manner and on such form as he may prescribe, which form shall be accompanied by an annual fee of three hundred seventy-five dollars payable to the Treasurer of the state of Connecticut. No item of expense shall be incurred or paid in connection with the holding, operating or conducting of any bazaar or raffle pursuant to any permit issued under sections 7-170 to 7-186, inclusive, except such as are bona fide items of reasonable amount for goods, wares and merchandise furnished or services rendered, which are reasonably necessary to be purchased or furnished for the holding, operating or conducting thereof, and no commission, salary, compensation, reward or recompense whatever shall be paid or given, directly or indirectly, to any person holding, operating or conducting, or assisting in the holding, operation or conduct of, any such bazaar or raffle. Each raffle ticket shall have printed thereon the time, date and place of the raffle, the three most valuable prizes to be awarded and the total number of prizes to be awarded as specified on the form prescribed in section 7-173. In addition to any other information required under this section to be printed on a raffle ticket, each ticket for a raffle authorized pursuant to a “Class No. 7” permit shall have printed thereon the time, date and place of each raffle drawing.

(b) Notwithstanding the provisions of subsection (a) of this section, a permittee may rent equipment from a dealer who does not have a principal place of business in this state if an in-state dealer is unavailable, provided such out-of-state dealer is registered with said commissioner pursuant to the provisions of said subsection (a).

(1955, S. 299d; P.A. 76-81, S. 2; P.A. 77-492; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 83-35, S. 2; 83-587, S. 95, 96; P.A. 86-419, S. 10, 25; P.A. 89-214, S. 8, 26; May Sp. Sess. P.A. 92-17, S. 7, 59; P.A. 96-102, S. 1, 2; June Sp. Sess. P.A. 09-3, S. 150; P.A. 11-51, S. 182.)

History: P.A. 76-81 required tickets to be printed with three most valuable prizes and total number of prizes; P.A. 77-492 added exception to prohibition of bazaars and raffles on Sunday; P.A. 77-614 and P.A. 78-303 substituted commissioner of public safety for commissioner of state police and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 83-35 eliminated the prohibition against Sunday bazaars or raffles; P.A. 83-587 provided that public act 83-35 shall take effect July 1, 1983, rather than October 1, 1983; P.A. 86-419 substituted division of special revenue for state police and executive director of said division for commissioner of public safety, effective October 1, 1987; P.A. 89-214 made format changes in section, inserting Subdivs. (1) and (2) and making technical changes as required, required that registration form be accompanied by annual fee of $300 payable to state treasurer, and required tickets to be printed with time of raffle thereon; May Sp. Sess. P.A. 92-17 required each ticket for a raffle authorized under a “Class No. 7” permit to include the time, date and place of each drawing; P.A. 96-102 designated existing section as Subsec. (a) and made technical change therein and added Subsec. (b), conditionally authorizing permittee to rent equipment from out-of-state dealer, effective April 25, 1996; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase annual fee from $300 to $375; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 7-179 - Certain advertising prohibited. Exceptions.

(a) No bazaar or raffle to be conducted under any permit issued under the provisions of sections 7-170 to 7-186, inclusive, shall be advertised as to its location, the time when it is to be or has been held or the prizes awarded or to be awarded, by means of television or sound truck or by means of billboards, provided one sign, not exceeding twelve square feet, may be displayed on the premises where the drawing or allotment of prizes is to be held and also where the prizes are or will be exhibited.

(b) Notwithstanding subsection (a) of this section, a nonprofit organization issued a permit under the provisions of sections 7-170 to 7-186, inclusive, may advertise a bazaar or raffle to be conducted in accordance with such permit by (1) posting an advertisement on such organization’s Internet web site, (2) sending an advertisement using electronic mail, or (3) posting one or more lawn signs on private property, each no larger than eighteen by twenty-four inches, provided (A) the organization has obtained the property owner’s consent for such posting, and (B) such posting complies with any applicable local ordinance or planning or zoning regulation. For the purposes of this subsection, “nonprofit organization” means any of the entities specified in subdivisions (1) to (6), inclusive, of section 7-172.

(1955, S. 300d; P.A. 10-10, S. 1.)

History: P.A. 10-10 designated existing provisions as Subsec. (a) and added Subsec. (b) re exceptions to prohibition against certain advertising.



Section 7-180 - Change in facts on application to be reported.

If there is any change in the facts set forth in the application for a permit subsequent to the making of such application, the applicant shall immediately notify the Commissioner of Consumer Protection of such change, and the commissioner may, if he deems such action advisable in the public interest, revoke such permit.

(1955, S. 301d; P.A. 89-214, S. 9, 26; P.A. 11-51, S. 182.)

History: P.A. 89-214 substituted “executive director of the division of special revenue” for “authority granting such permit”, making technical changes as necessary; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 7-181 - Suspension or revocation of registration or permit. Cease and desist order. Notice of violation. Hearing. Penalty. Appeals.

(a) Whenever it appears to the Commissioner of Consumer Protection after an investigation that any person is violating or is about to violate any provision of sections 7-170 to 7-185, inclusive, or administrative regulations issued pursuant thereto, the commissioner may in his discretion, to protect the public welfare, order that any registration or permit issued pursuant to said sections be immediately suspended or revoked and that the person cease and desist from the actions constituting such violation or which would constitute such violation. After such an order is issued, the person named therein may, within fourteen days after receipt of the order, file a written request for a hearing. Such hearing shall be held in accordance with the provisions of chapter 54.

(b) Whenever the Commissioner of Consumer Protection finds as the result of an investigation that any person has violated any provision of sections 7-170 to 7-185, inclusive, or administrative regulations issued pursuant thereto or made any false statement in any application for a permit or in any report required by the provisions of said sections, the commissioner may send a notice to such person by certified mail, return receipt requested. Any such notice shall include (1) a reference to the section or regulation alleged to have been violated or the application or report in which an alleged false statement was made, (2) a short and plain statement of the matter asserted or charged, (3) the fact that any registration or permit issued pursuant to sections 7-170 to 7-185, inclusive, may be suspended or revoked for such violation or false statement and the maximum penalty that may be imposed for such violation or false statement, and (4) the time and place for the hearing. Such hearing shall be fixed for a date not earlier than fourteen days after the notice is mailed.

(c) The commissioner shall hold a hearing upon the charges made unless such person fails to appear at the hearing. Such hearing shall be held in accordance with the provisions of chapter 54. If such person fails to appear at the hearing or if, after the hearing, the commissioner finds that such person committed such a violation or made such a false statement, the commissioner may, in his discretion, suspend or revoke such registration or permit and order that a civil penalty of not more than two hundred dollars be imposed upon such person for such violation or false statement. The commissioner shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested, to any person named in such order. Any person aggrieved by a decision of the commissioner under this subsection shall have a right of appeal pursuant to section 4-183.

(d) Whenever the commissioner revokes a permit issued pursuant to sections 7-170 to 7-186, inclusive, the issuing authority shall not issue any permit to such permittee for three years after the date of such violation.

(1955, S. 302d; P.A. 89-214, S. 10, 26; P.A. 04-256, S. 3; P.A. 11-51, S. 182; P.A. 13-299, S. 56.)

History: P.A. 89-214 entirely replaced previously existing provisions and inserted Subsecs. (a) to (d), inclusive, in lieu thereof, authorizing executive director to immediately suspend or revoke any registration or permit and issue cease and desist orders, authorizing executive director to send notice to any person violating any provision of Secs. 7-170 to 7-185, inclusive, and specifying requirements for notice, requiring executive director to hold a hearing upon charges made and authorizing him to suspend or revoke registration or permit and order imposition of a civil penalty and prohibiting issuing authority from issuing any permit for three years after date of violation whenever executive director revokes permit; P.A. 04-256 amended Subsec. (c) to provide a right of appeal to the Gaming Policy Board for any person aggrieved by a decision of the executive director and a right of appeal pursuant to Sec. 4-183 for any person aggrieved by a decision of the Gaming Policy Board, effective July 1, 2004; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsec. (c) to delete provisions re right of appeal to Gaming Policy Board for hearing and right of appeal of decision of Gaming Policy Board, effective July 1, 2013.



Section 7-182 - Report re receipts, number and price of tickets sold, expenses, profit and list of prizes with a retail value of fifty dollars or more.

Any sponsoring organization that holds, operates or conducts any bazaar or raffle, and its members who were in charge thereof, shall furnish to the chief of police of the municipality or to the chief executive officer, as the case may be, a verified statement, in duplicate, showing (1) the amount of the gross receipts derived from each bazaar or raffle, (2) in the case of a raffle, the number and price of tickets sold, (3) each item of expense incurred or paid, and each item of expenditure made or to be made and the name and address of each person to whom each such item has been or is to be paid, (4) the net profit derived from each bazaar or raffle and the uses to which the net profit has been or is to be applied, and (5) a list of prizes of a retail value of fifty dollars or more offered or given with the amount paid for each prize purchased or the retail value for each prize donated and the names and addresses of the persons to whom the prizes were given. Such report shall be furnished during the next succeeding month. The chief of police or chief executive officer, as the case may be, shall forward the original copy of such report to the Commissioner of Consumer Protection, who shall keep it on file and available for public inspection for a period of one year thereafter. The sponsoring organization shall maintain and keep any books and records that may be necessary to substantiate the particulars of such report, which books and records shall be preserved for at least one year from the date of such report and shall be available for inspection. Such report shall be certified to under penalty of false statement by the three persons designated in the permit application as being responsible for the bazaar or raffle. The report required pursuant to this section for a “Class No. 7” raffle, authorized pursuant to section 7-175, shall be submitted to the Commissioner of Consumer Protection during the next succeeding month following the final prize drawing.

(1955, S. 303d; 1961, P.A. 115, S. 4; 1971, P.A. 871, S. 61; P.A. 77-614, S. 486, 610; P.A. 81-276, S. 2; P.A. 86-419, S. 11, 25; P.A. 89-214, S. 11, 26; May Sp. Sess. P.A. 92-17, S. 8, 59; P.A. 11-8, S. 5; 11-51, S. 182.)

History: 1961 act provided 90-day instead of 30-day period for filing report and excepted “Class No. 4” permits from required certification of report by accountant; 1971 act substituted “false statement” for “perjury”; P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 81-276 required quarterly reports at specific times by organizations sponsoring bazaars rather than “within ninety days after the conclusion” of the bazaar or raffle; P.A. 86-419 substituted executive director of division of special revenue for commissioner of public safety, effective October 1, 1987; P.A. 89-214 required reports by sponsoring organizations “during the next succeeding month” rather than quarterly, required police chief or first selectman to forward original copy of report to executive director instead of duplicate and eliminated requirement that accountant certify report in the case of “Class No. 1”, “Class No. 2” and “Class No. 3” permits; May Sp. Sess. P.A. 92-17 required that report for a “Class No. 7” raffle be submitted to executive director of division of special revenue during next succeeding month following final prize drawing; P.A. 11-8 substituted “chief executive officer” for “first selectman” and made technical changes, effective May 24, 2011; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” was changed editorially by the Revisors to “Commissioner of Consumer Protection”, effective July 1, 2011.



Section 7-183 - Examination of reports.

Each such report shall be examined by the chief of police or the chief executive officer, as the case may be, and by the Commissioner of Consumer Protection and shall be compared with the original application. The commissioner may refer any violation of sections 7-170 to 7-185, inclusive, or administrative regulations issued pursuant thereto found therein to the office of the state’s attorney having jurisdiction over the municipality in which the organization is located and such office shall investigate and take such action as the facts require.

(1955, S. 304d; 1959, P.A. 24; 1961, P.A. 115, S. 5; P.A. 77-614, S. 486, 610; P.A. 78-280, S. 13, 127; P.A. 86-419, S. 12, 25; P.A. 89-214, S. 12, 26; P.A. 11-8, S. 6; 11-51, S. 182.)

History: 1959 act required referral of violation of statutes or regulations to prosecutor in lieu of referral of “discrepancy”; 1961 act made technical change re prosecuting attorney; P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 78-280 deleted reference to prosecuting attorney and made violations referable to office of state’s attorney; P.A. 86-419 substituted executive director of division of special revenue for commissioner of public safety, effective October 1, 1987; P.A. 89-214 specifically permitted executive director to refer any violation of Secs. 7-170 to 7-185, inclusive, to state’s attorney, deleting reference to “7-186”; P.A. 11-8 substituted “chief executive officer” for “first selectman”, effective May 24, 2011; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 7-184 - Rescission of adoption.

Any town, city or borough which has adopted the provisions of sections 7-170 to 7-186, inclusive, may, by referendum in the same manner as is provided in section 7-171, vote to rescind its action in adopting the provisions of said sections.

(1955, S. 305d.)



Section 7-185 - Regulations.

The Commissioner of Consumer Protection shall adopt, in accordance with the provisions of chapter 54, such regulations as are necessary to effectuate the provisions of sections 7-170 to 7-186, inclusive, in order to prevent fraud and protect the public, which regulations shall have the effect of law.

(1955, S. 306d; P.A. 77-614, S. 486, 610; P.A. 82-472, S. 13, 183; P.A. 86-419, S. 13, 25; P.A. 87-44, S. 2; P.A. 07-36, S. 7; P.A. 11-51, S. 182; P.A. 13-299, S. 57.)

History: P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 82-472 substituted reference to Ch. 54 for reference to repealed Secs. 4-41 to 4-50; P.A. 86-419 substituted executive director of division of special revenue for commissioner of public safety, effective October 1, 1987; P.A. 87-44 required executive director to adopt regulations with advice and consent of gaming policy board; P.A. 07-36 made a technical change and included Sec. 7-177a within range of sections to which regulations apply; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” was changed editorially by the Revisors to “Commissioner of Consumer Protection”, effective July 1, 2011; P.A. 13-299 deleted reference to advice and consent of Gaming Policy Board, effective July 1, 2013.



Section 7-185a - Exceptions for certain organizations. “Fifty-fifty” coupon games. Cow-chip raffles. Teacup raffles. Duck-race raffles. Frog-race raffles. Golf ball-drop raffles.

(a) Notwithstanding the provisions of sections 7-170 to 7-186, inclusive, and the regulations adopted thereunder, any organized church, volunteer fire company or veterans organization or association conducting a bazaar or raffle, (1) may have the actual drawing of the raffle in a municipality other than the municipality which grants the permit, provided the chief executive officer of the other municipality has in writing approved such drawing; (2) may conduct the bazaar in a municipality other than the municipality which grants the permit, provided the municipality in which the bazaar is to be conducted has adopted the provisions of sections 7-170 to 7-186, inclusive, and the chief executive officer of such municipality has in writing approved such bazaar; (3) may be permitted to redeem prizes in cash; (4) shall be exempt from the requirement of preserving unsold raffle tickets beyond ninety days after the conclusion of the holding, operating and conducting of such bazaar or raffle and shall be permitted to dispose of unclaimed prizes after such ninety days; and (5) may file a reconciliation of expenditures and receipts signed by an officer in lieu of an accountant.

(b) Notwithstanding the provisions of sections 7-170 to 7-186, inclusive, and the regulations adopted thereunder, any sponsoring organization qualified to conduct a bazaar or raffle under the provisions of section 7-172 and recognized as a nonprofit organization under the provisions of Section 501(c)(3) of the federal Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, may have the actual drawing of the raffle in a municipality other than the municipality which grants the permit, provided the chief executive officer of the other municipality has in writing approved such drawing.

(c) Notwithstanding the provisions of section 7-177, any organization conducting a bazaar may operate “fifty-fifty” coupon games each day of a permitted bazaar event and may award cash prizes of fifty per cent of “fifty-fifty” coupon game sales for each coupon drawing conducted. Not more than three scheduled drawings may be held on any day on which a bazaar is permitted. A “fifty-fifty” coupon game shall be operated from an authorized bazaar booth, subject to the regulation of the Commissioner of Consumer Protection and shall allow for the sale of “fifty-fifty” coupons at a predetermined uniform price. Each “fifty-fifty” coupon shall be consecutively numbered and shall have a correspondingly numbered stub. Each sponsoring organization shall provide different colored coupons for each drawing and shall award one prize for each drawing held. Each organization conducting such games shall conspicuously post, at each bazaar booth at which such games are conducted, a notice or notices which shall include the dates, times and places of any “fifty-fifty” coupon drawings, as well as the prices and colors of coupons to be sold for each drawing. The commissioner shall prescribe the form of such notice which shall contain the following statement: “Holders of coupons must be present to claim a prize.” Each such organization shall account for each coupon printed and sold for each drawing and shall announce the amount of sales and the prize to be awarded immediately prior to each drawing. The sponsoring organization shall preserve all sold and unsold coupons or stubs for a period of at least one year from the date of the verified statement required pursuant to section 7-182.

(d) Notwithstanding the provisions of section 7-177, any sponsoring organization qualified to conduct a bazaar or raffle under the provisions of section 7-172 may operate a cow-chip raffle once a calendar year and may award cash prizes in connection with participation in such a raffle, in addition to those prizes authorized pursuant to section 7-177. Such raffles shall conform to the provisions of sections 7-170 to 7-186, inclusive, and shall be subject to regulation by the Commissioner of Consumer Protection. A cow-chip raffle shall allow for the sale of consecutively numbered tickets with correspondingly numbered stubs, entitling the holders of such tickets to the temporary possession of a plot of land for purposes of the conduct of the cow-chip raffle. Each organization conducting a cow-chip raffle shall provide for a suitable land area on which the cow-chip raffle activity is to be conducted. The area shall be sufficiently enclosed so as to confine any animal utilized in the conduct of a cow-chip raffle during the period in which the animal is so utilized. The area shall be adequately marked so as to display the number of plots to be utilized, which shall correspond to the number of cow-chip raffle tickets to be sold. The manner in which winners in a cow-chip raffle are determined shall be clearly stated prior to the commencement of a cow-chip raffle drawing and each sponsoring organization shall conspicuously post an information board which shall display the consecutively numbered plots of the cow-chip raffle event. A cow-chip raffle drawing shall commence at a designated time and shall continue until all winners of authorized prizes have been determined. No person may feed, lead or handle any animal utilized in a cow-chip raffle once the animal has entered into the enclosed area from which winners will be determined. Each organization conducting a cow-chip raffle shall deposit all proceeds from the conduct of such raffle in a special checking account established and maintained by such organization, which shall be subject to audit by the Commissioner of Consumer Protection. Any expense incidental to the conduct of such raffle shall be paid from the gross receipts of cow-chip raffle tickets and only by checks drawn from such checking account. All cash prizes awarded shall be paid from such checking account.

(e) Notwithstanding the provisions of sections 7-170 to 7-186, inclusive, and the regulations adopted pursuant to said sections, any organization conducting a bazaar may operate a “teacup raffle” and may, through the sale of chances, award prizes consisting of gift certificates or merchandise. No such organization may conduct more than one scheduled “teacup raffle” drawing for all prizes offered on any day on which a bazaar is permitted. A “teacup raffle” shall be operated from an authorized bazaar booth, and shall be subject to regulation by the Commissioner of Consumer Protection. Each “teacup raffle” ticket shall (1) be consecutively numbered and have a correspondingly numbered stub that shall include the name, address and telephone number of the purchaser, or (2) be a sheet containing up to twenty-five coupons, each bearing the same number, and including a “hold” stub for the purchaser and a correspondingly numbered stub including the name, address and telephone number of the purchaser. Sheet tickets shall be made available for purchase by permittees as fund raising items at a price not to exceed ten per cent above the purchase price. Each sponsoring organization conducting such raffle shall conspicuously post, at each bazaar booth at which such raffle is conducted, a notice or notices that include the date and time of any “teacup raffle” drawing. The sponsoring organization shall preserve all sold and unsold tickets or stubs for a period of at least one year from the date of the verified statement required pursuant to section 7-182.

(f) (1) Any sponsoring organization qualified to conduct a bazaar or raffle under the provisions of section 7-172 may operate a duck-race raffle once each calendar year. Such raffles shall conform to the provisions of sections 7-170 to 7-186, inclusive, and shall be subject to regulation by the Commissioner of Consumer Protection. For the purpose of this subsection, “duck-race raffle” means a raffle in which artificial ducks, numbered consecutively to correspond with the number of tickets sold for such raffle, are placed in a naturally moving stream of water at a designated starting point and in which the ticket corresponding to the number of the first duck to pass a designated finishing point is the winning ticket. (2) The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, that establish procedures for the operation of duck-race raffles.

(g) (1) Any sponsoring organization qualified to conduct a bazaar or raffle under the provisions of section 7-172 may operate a frog-race raffle once each calendar year. Such raffles shall conform to the provisions of sections 7-170 to 7-186, inclusive, and shall be subject to regulation by the Commissioner of Consumer Protection. For the purpose of this subsection, “frog-race raffle” means a raffle in which artificial frogs conforming to specifications approved by the commissioner and numbered consecutively to correspond with the number of tickets sold for such raffle, are placed in a naturally moving stream of water at a designated starting point and in which the ticket corresponding to the number of the first frog to pass a designated finishing point is the winning ticket. (2) The commissioner shall adopt regulations, in accordance with chapter 54, that establish procedures for the operation of frog-race raffles.

(h) (1) Any sponsoring organization qualified to conduct a bazaar or raffle under the provisions of section 7-172 may operate a golf ball-drop raffle once each calendar year. Any such raffle shall conform to the provisions of sections 7-170 to 7-186, inclusive, and shall be subject to regulation by the Commissioner of Consumer Protection. For the purpose of this subsection, “golf ball-drop raffle” means a raffle in which golf balls, numbered consecutively to correspond with the number of tickets sold for such raffle, are dropped from a helicopter, hot air balloon or other aircraft hovering above a designated target, and in which the ticket corresponding to the number of the first golf ball to be closest to the center of the designated target is the winning ticket. (2) The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, establishing procedures for the operation of golf ball-drop raffles.

(P.A. 73-54; P.A. 86-6; 86-403, S. 129, 132; 86-419, S. 2; P.A. 89-211, S. 7; 89-214, S. 13, 26; 89-282, S. 4, 5; P.A. 91-35, S. 1, 5; 91-291, S. 1, 2; P.A. 94-11; P.A. 95-59, S. 1, 3; Jan. 6 Sp. Sess. P.A. 03-1, S. 4; P.A. 05-82, S. 1; P.A. 07-36, S. 8; P.A. 10-132, S. 1; P.A. 11-8, S. 7; 11-51, S. 182, 207; 11-226, S. 1, 3; P.A. 13-299, S. 58.)

History: P.A. 86-6 subdivided the section, adding Subsec. (b), authorizing certain charitable and educational organizations to have actual raffle drawing in a municipality not granting the permit; P.A. 86-403 changed effective date of P.A. 86-6 from October 1, 1986, to July 1, 1986; P.A. 86-419 added Subsec. (c) to permit any volunteer fire company conducting a bazaar to award cash prizes for “money-wheel” games; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986 in Subsec. (b); P.A. 89-214 amended Subsec. (c) to permit any “organization or group specified in section 7-172” conducting a bazaar to award cash prizes for “money-wheel” games, deleting specific reference to any “volunteer fire company”; P.A. 89-282 added a new Subsec. (d), permitting any organization conducting a bazaar to operate “fifty-fifty” coupon games; P.A. 91-35 added Subsec. (e) re cow-chip raffles; P.A. 91-291 added Subsec. (f) re “teacup raffles”; P.A. 94-11 amended Subsec. (a) to authorize certain charitable organization to conduct bazaar in municipality not granting the permit if the municipality has adopted Secs. 7-170 to 7-186, inclusive, and chief executive officer has approved bazaar in writing; P.A. 95-59 added Subsec. (g) authorizing duck-race raffles subject to regulations adopted by the executive director of Division of Special Revenue, effective May 31, 1995, and applicable to permit applications for duck-race raffles received by the Division of Special Revenue on and after the effective date of regulations adopted pursuant to this section; Jan. 6 Sp. Sess. P.A. 03-1 deleted existing Subsec. (c) which had authorized any organization or group specified in Sec. 7-172 to award cash prizes not exceeding $25 each in connection with “money-wheel” games, and relettered existing Subsecs. (d) to (g) as (c) to (f), respectively, and made a technical change in new Subsec. (c), effective January 7, 2003; P.A. 05-82 added Subsec. (g) re frog-race raffles, effective June 2, 2005; P.A. 07-36 amended Subsec. (e) to make technical changes, add Subdiv. (1) designator and new Subdiv. (2) re “teacup raffle” tickets and add provision requiring division to be the sole issuer of sheet tickets at a price not to exceed 10% above the state purchase price; P.A. 10-132 amended Subsec. (e) to make a technical change, add provision authorizing award of gift certificates and increase maximum prize value from $100 to $250; P.A. 11-8 substituted “chief executive officer” for “first selectman” in Subsec. (c), effective May 24, 2011; P.A. 11-51 substituted “Commissioner of Consumer Protection” for “executive director of the Division of Special Revenue” and made conforming and technical changes throughout, amended Subsec. (c) by deleting requirement to furnish and file verified statement at conclusion of bazaar, amended Subsec. (d) by deleting Class No. 1, 2 and 4 permit references and by deleting plot plan application requirement and amended Subsec. (e) by deleting requirement re Division of Special Revenue being sole issuer of coupon sheet, effective July 1, 2011; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” was changed editorially by the Revisors to “Commissioner of Consumer Protection” in Subsec. (h), effective July 1, 2011; P.A. 11-226 amended Subsec. (e) to delete $250 limit on teacup raffle prize amount and added Subsec. (h) permitting sponsoring organization qualified to conduct a bazaar or raffle to operate a golf ball-drop raffle once each calendar year; P.A. 13-299 amended Subsecs. (f), (g) and (h) to delete references to advice and consent of Gaming Policy Board, effective July 1, 2013.



Section 7-185b - Tuition raffles. Regulations. Special bank account. Financial report.

(a) As used in this section, “tuition raffle” means a raffle in which the prize is payment of the tuition or part of the tuition at an educational institution for a student recipient designated by the raffle winner.

(b) Notwithstanding the provisions of sections 7-170 to 7-186, inclusive, any organization qualified to conduct a bazaar or raffle under section 7-172 may conduct a special tuition raffle once each calendar year. The Commissioner of Consumer Protection shall adopt such regulations, in accordance with chapter 54, as are necessary to carry out the provisions of this section. Said regulations shall allow (1) any organization permitted to conduct a special tuition raffle to fund all or a portion of a student recipient’s education each year for a period not to exceed four years, (2) permit the student recipient to be the actual tuition raffle winner, a relative of the raffle winner or a student chosen by the raffle winner, (3) give authority to the sponsoring organization to permit the tuition prize to be divided among student recipients designated by the raffle winner, (4) provide that the tuition prize be paid each consecutive year, commencing with the first year of the student recipient’s education at an accredited private or parochial school, or public or independent institution of higher education selected by the student recipient, (5) provide that the tuition prize be paid directly to the educational institution designated by the student recipient, and no tuition prize shall be redeemed or redeemable for cash, and (6) provide that the tuition raffle winner have a period not to exceed four years to designate a student recipient.

(c) All proceeds of the special tuition raffle shall be deposited in a special dedicated bank account approved by the Commissioner of Consumer Protection, and all special tuition raffle expenses shall be paid from such account. The commissioner shall prescribe the maintenance of tuition raffle accounts by any sponsoring organization and such accounts shall be subject to audit by the commissioner or a designee. The commissioner may require any organization conducting a tuition raffle to post a performance bond in an amount sufficient to fully fund the special tuition raffle prize to be awarded.

(d) Any organization permitted to conduct a special tuition raffle shall file a tuition raffle financial report in a manner prescribed by the commissioner. Such report shall detail the status of the tuition prize money or the raffle and any other information that the commissioner may require, on a quarterly basis, during the months of January, April, July and October, until all tuition payments for each special tuition raffle have been paid.

(P.A. 07-36, S. 9; P.A. 11-51, S. 214.)

History: P.A. 11-51 replaced “executive director of the Division of Special Revenue” with “Commissioner of Consumer Protection” and “executive director” with “commissioner”, made technical changes and, in Subsec. (d), deleted reference to verified financial statement required in accordance with Sec. 7-182, effective July 1, 2011.



Section 7-186 - Penalty.

Any person who violates any provision of sections 7-170 to 7-185, inclusive, or administrative regulations issued pursuant thereto, or who makes any false statement in any application for a permit or in any report required by the provisions of said sections shall be fined not more than one thousand dollars or imprisoned not more than one year or be both fined and imprisoned.

(1955, S. 307d; P.A. 89-214, S. 14, 26.)

History: P.A. 89-214 provided that violation of any provision of administrative regulations would subject violator to penalty.



Section 7-186a to 7-186l - Games of chance; qualifications for sponsorship and participation. Application for permit; location of games of chance, exception. Investigation of applicant; limitations on permits; money not to be used; requirements for financial transactions; written agreement between sponsoring organization and operator of games of chance; investigation of operator. Permit; fee; prizes. Equipment; expenses. Advertising restricted. Change in facts on application to be reported. Suspension or revocation of registration or permit; cease and desist order; notice of violation; hearing; penalty. Report re receipts, expenses, profit and list of prizes with a retail value of fifty dollars or more. Examination or reports. Regulations. Penalty.

Sections 7-186a to 7-186l, inclusive, are repealed, effective January 7, 2003, and any permit or registration issued pursuant to said sections of the general statutes, revised to January 1, 2001, shall terminate on said date, and the Division of Special Revenue shall refund any permit or registration fees paid by any person, firm or organization that applied for a permit or registration pursuant to said sections which permit or registration is terminated pursuant to the provisions of section 6 of public act 03-1 of the January 6 special session.

(1972, P.A. 60, S. 1–12; P.A. 73-616, S. 4; P.A. 75-640; P.A. 76-404, S. 1–8; P.A. 77-614, S. 486, 610; P.A. 78-280, S. 14, 127; 78-327, S. 3–5, 10–17; P.A. 80-297, S. 3, 20; P.A. 81-72; 81-276, S. 3; P.A. 86-312, S. 19, 21; 86-419, S. 14–19, 25; P.A. 87-44, S. 3; 87-288, S. 1–3; P.A. 88-317, S. 48, 107; P.A. 89-214, S. 15–23, 26; 89-217, S. 4, 6; P.A. 90-325, S. 16, 17, 29, 32; P.A. 91-35, S. 2, 5; 91-320, S. 1, 2; P.A. 93-55, S. 1; Jan. 6 Sp. Sess. P.A. 03-1, S. 6, 7.)



Section 7-186m - Exceptions for certain sponsoring organizations.

Section 7-186m is repealed.

(1972, P.A. 60, S. 17; P.A. 88-364, S. 122, 123.)



Section 7-186n to 7-186q - Registration of sponsoring organizations; issuance and use of identification numbers. Equipment identified by number. Accounting of receipts; requirements. Auxiliary organization permitted to assist at games of chance event; application.

Sections 7-186n to 7-186q, inclusive, are repealed, effective January 7, 2003, and any permit or registration issued pursuant to said sections of the general statutes, revised to January 1, 2001, shall terminate on said date, and the Division of Special Revenue shall refund any permit or registration fees paid by any person, firm or organization that applied for a permit or registration pursuant to said sections which permit or registration is terminated pursuant to the provisions of section 6 of public act 03-1 of the January 6 special session.

(P.A. 78-327, S. 1, 2, 6–9, 17; P.A. 86-419, S. 20–22, 25; P.A. 89-214, S. 24, 26; Jan. 6 Sp. Sess. P.A. 03-1, S. 6, 7.)






Chapter 99 - Municipal Charters and Special Acts

Section 7-187 - Definitions.

Whenever used in sections 7-188 to 7-193, inclusive:

(a) “Appointing authority” means the body having authority to appoint a charter commission, charter revision commission or home rule ordinance revision commission, which shall be the board of selectmen of a town not having a council or board of directors, the council or board of directors of a town having such a council or board, the common council or other body empowered to make ordinances of a city or the board of burgesses of a borough;

(b) “Commission” means any such charter commission, charter revision commission, or home rule ordinance revision commission;

(c) “Home rule ordinance” means any ordinance or resolution which has been adopted by a municipality prior to October 1, 1982, in substitution for a special act relating to its government, which ordinance or resolution may contain the provisions of such special act with or without amendments and which ordinance or resolution shall not be inconsistent with the Constitution of the state or the general statutes;

(d) “Municipality” means a town, city, borough, consolidated town and city or consolidated town and borough.

(1957, P.A. 465, S. 1; 1959, P.A. 678, S. 1; P.A. 81-451, S. 1, 10; P.A. 85-253, S. 1, 10.)

History: 1959 act added home rule ordinance commission; P.A. 81-451 added definitions of “commission”, “home rule ordinance” and “municipality” and rephrased definition of “appointing authority”, effective October 1, 1982; P.A. 85-253 redefined “home rule ordinance” to include resolutions.

Subsec. (a):

Cited. 190 C. 39.



Section 7-188 - Initiation of action for adoption, amendment or repeal of charter or home rule ordinance.

(a) Any municipality, in addition to such powers as it has under the provisions of the general statutes or any special act, shall have the power to (1) adopt and amend a charter which shall be its organic law and shall supersede any existing charter, including amendments thereto, and all special acts inconsistent with such charter or amendments, which charter or amended charter may include the provisions of any special act concerning the municipality but which shall not otherwise be inconsistent with the Constitution or general statutes, provided nothing in this section shall be construed to provide that any special act relative to any municipality is repealed solely because such special act is not included in the charter or amended charter; (2) amend a home rule ordinance which has been adopted prior to October 1, 1982, which revised home rule ordinance shall not be inconsistent with the Constitution or the general statutes; and (3) repeal any such home rule ordinance by adopting a charter, provided the rights or benefits granted to any individual under any municipal retirement or pension system shall not be diminished or eliminated.

(b) Any action pursuant to subsection (a) of this section shall be initiated by a resolution adopted by a two-thirds vote of the entire membership of the appointing authority of such municipality, or by petition filed with the clerk of such municipality for submission to the appointing authority and signed by not less than ten per cent of the electors of such municipality, as determined by its last-completed registry list; provided, in the case of a consolidated town and city having a town clerk and a city clerk, such petition shall be filed with the city clerk.

(c) No signature on any petition filed pursuant to subsection (b) of this section shall be valid unless it has been obtained within ninety days of the filing of the page of the petition on which it appears. Any elector signing such a petition may cause his signature to be removed at any time prior to the filing of such petition with the clerk. The clerk with whom the petition is filed shall proceed forthwith to determine its sufficiency by comparing the signatures thereon with those contained in said registry list and shall certify its sufficiency or insufficiency to the appointing authority.

(d) After a resolution has been so adopted by the appointing authority or a petition has been so certified as sufficient, as the case may be, the appointing authority shall not adopt any resolution initiating such action and the clerk shall not accept any petition for the initiation of such action until such time as the commission appointed pursuant to such original resolution or petition has been terminated.

(1953, S. 271d, 272d; 1957, P.A. 465, S. 2; 1959, P.A. 678, S. 2; February, 1965, P.A. 269, S. 1; P.A. 81-451, S. 2, 10; P.A. 84-153; P.A. 85-253, S. 2, 10; P.A. 87-278, S. 2, 5.)

History: 1959 act added home rule ordinance provisions; 1965 act provided no signature is to be valid unless obtained within 90 days of filing petition; P.A. 81-451 provided that no new home rule ordinances should be adopted after October 1, 1982, and that no new petition could be accepted until a commission appointed pursuant to a previous petition had been terminated, effective October 1, 1982; P.A. 84-153 amended Subsec. (d) to apply provisions to resolutions and to clarify that only one commission can exist at any time; P.A. 85-253 amended Subsec. (a) to replace the word “revise” with the word “amend” and to add language concerning inclusion of special acts in Subdiv. (1); P.A. 87-278 inserted the word “otherwise” in the phrase “shall not otherwise be inconsistent” in Subsec. (a).

See Sec. 7-328a re home rule action.

Cited. 37 CA 348.

Adoption of municipal charter does not invalidate special acts prior thereto establishing special districts. 28 CS 413. A charter provision cannot repeal or nullify the general statutes. 31 CS 392.



Section 7-189 - Form of petition.

(a) The form of the petition for adopting or amending a charter or amending a home rule ordinance shall be as follows: WARNING: ALL SIGNATURES SHALL BE IN INK OR INDELIBLE PENCIL. We, the undersigned electors of the town, city or borough of (here insert name of town, city or borough), hereby present this petition under the provisions of section 7-188 requesting the appointment of a commission for (insert one of the following: “The adoption of a charter, the amendment of its charter, or the amendment of its home rule ordinance”, using such words as are applicable) and we certify that we are electors of the town, city or borough of .... residing at the addresses set opposite our names and that we have signed this petition on the dates opposite our names and not more than once. (Here follow the signatures, dates and addresses.)

(b) Each page of such petition shall contain a statement, signed under penalties of false statement as defined in section 53a-157b, by the person who circulates the same, setting forth such circulator’s name and address, and which shall be in the form as follows: “Each person whose name appears on this page signed the same in person in my presence and such person is known to me or has satisfactorily identified himself to me.” Any page of a petition which does not contain such a statement by the circulator shall be invalid.

(c) Such petition may also include, immediately after the statement provided in subsection (a) of this section, a list of general or specific recommendations for consideration by such commission.

(1957, P.A. 465, S. 3; 1959, P.A. 678, S. 3; February, 1965, P.A. 269, S. 2; P.A. 81-451, S. 3, 10; P.A. 85-253, S. 3, 10.)

History: 1959 act added home rule ordinance provisions; 1965 act added provision for placing date of signing on petition; P.A. 81-451 added Subsec. (b) concerning the statement of the circulator and Subsec. (c) concerning recommendations for consideration by the commission and revised wording of petition form in Subsec. (a), effective October 1, 1982; P.A. 85-253 amended Subsec. (a) to refer to amendments of charters and home rule ordinances rather than to revisions.



Section 7-190 - Commission: Appointment, membership, duties, report, termination.

(a) Within thirty days after such action has been initiated by vote of the appointing authority or by certification of a petition, the appointing authority shall by resolution appoint a commission consisting of not fewer than five nor more than fifteen electors, not more than one-third of whom may hold any other public office in the municipality and not more than a bare majority of whom shall be members of any one political party, which commission shall proceed forthwith to draft a charter, or amendments to the existing charter, or amendments to the home rule ordinance, as the case may be.

(b) The appointing authority shall direct the commission to consider those recommendations included in the petition and may make other recommendations to the commission. The commission may also consider other items for inclusion in the proposed charter, other changes to the charter or home rule ordinance and such other items as it deems desirable or necessary. The commission shall in its reports comment on each recommendation which it has been directed to consider, if any, and on such other changes or items. The appointing authority shall specify by resolution when the commission shall submit its draft report, which shall be not later than sixteen months from the date of its appointment.

(c) The commission shall terminate upon acceptance or rejection of its final report by the appointing authority.

(1957, P.A. 465, S. 4; 1959, P.A. 678, S. 4; 1967, P.A. 76; P.A. 75-179; P.A. 81-451, S. 4, 10; P.A. 83-188, S. 2; P.A. 85-253, S. 4, 10.)

History: 1959 act added home rule ordinance provisions; 1967 act made minor change in wording; P.A. 75-179 distinguished between charter commissions and charter revision or home rule ordinance commissions re report deadlines; P.A. 81-451 divided section into subsecs., clarified language of existing provisions, required consideration of recommendations in petition and recommendations of appointing authority, changed deadline for report from 18 to 16 months from date of appointment and added Subsec. (c) re termination of commission, effective October 1, 1982; P.A. 83-188 made minor change in wording of Subsec. (b), requiring submission of draft report rather than of final report; P.A. 85-253 replaced the words “revision of” with the words “amendments to” and made certain technical changes.



Section 7-191 - Charters, charter amendments and home rule ordinance amendments: Hearings; draft and final report; public notice; referendum; effective date; filing of copies with Secretary of the State; file maintained by State Library.

(a) The commission shall hold at least two public hearings on the proposed charter, charter amendments or home rule ordinance amendments; one prior to the beginning of any substantive work on such charter, charter amendments or home rule ordinance amendments, and one after the draft report to the appointing authority has been completed, but not submitted, after which hearings the commission may amend such report. The commission may hold such other public hearings as it deems necessary.

(b) The commission shall submit its draft report, including the proposed charter, charter amendments or home rule ordinance amendments, to the clerk of the municipality, who shall transmit such report to the appointing authority. The appointing authority shall hold at least one public hearing on the draft report and shall hold its last hearing not later than forty-five days after the submission of the draft report to such clerk. Not later than fifteen days after its last hearing, the appointing authority shall make recommendations to the commission for such changes in the draft report as it deems desirable.

(c) If the appointing authority makes no recommendations for changes in the draft report to the commission within such fifteen days, the report of the commission shall be final and the appointing authority shall act on such report. If the appointing authority makes recommendations for changes in the draft report to the commission, the commission shall confer with the appointing authority concerning any such recommendations and may amend any provisions of the proposed charter, charter amendments or home rule ordinance amendments, in accordance with such recommendations, or the commission may reject such recommendations. In either case the commission shall make its final report to the appointing authority not later than thirty days after receiving such recommendations.

(d) Not later than fifteen days after receiving the final report, the appointing authority, by a majority vote of its entire membership, shall either approve the proposed charter, charter amendments or home rule ordinance amendments or reject the same or separate provisions thereof. Not later than forty-five days after a vote of the appointing authority to reject such matter, a petition for a referendum thereon, signed by not less than ten per cent of the electors of such municipality, as determined by the last-completed registry list thereof, and filed and certified in accordance with the provisions of section 7-188, may be presented to the appointing authority. Not later than thirty days after approval by the appointing authority or the certification of such a petition (1) the proposed charter shall be published in full at least once in a newspaper having a general circulation in the municipality, or (2) the portion of the charter or home rule ordinance being amended shall be published at least once in a newspaper having a general circulation in the municipality with a notice that a complete copy of the charter or home rule ordinance and amendment is available in the town clerk’s office and that a copy shall be mailed to any person who requests a copy. The town clerk shall mail or otherwise provide such copy to any person who requests a copy.

(e) The appointing authority shall, by a majority vote of its entire membership, determine whether the proposed charter, charter amendments or home rule ordinance amendments shall be submitted to the electors for approval or rejection at a regular election or at a special election warned and held for that purpose, which shall be held not later than fifteen months after either the approval by the appointing authority or the certification of a petition for a referendum.

(f) The proposed charter, charter amendments or home rule ordinance amendments shall be prepared for the ballot by the appointing authority and may be submitted in the form of one or several questions; and, if approved by a majority of the electors of the municipality voting thereon at a regular election or if approved by a majority which number equals at least fifteen per cent of the electors of the municipality as determined by the last-completed active registry list of such municipality at a special election, such proposed charter, charter amendments or home rule ordinance amendments shall become effective thirty days after such approval unless an effective date or dates are specified therein, in which event the date or dates specified shall prevail.

(g) Not later than thirty days after the approval by the electors of any proposed charter, charter amendments or home rule ordinance amendments, the town or city clerk shall file, with the Secretary of the State, (1) three certified copies thereof, with the effective date or dates indicated thereon, and (2) in the case of the approval of charter or home rule ordinance amendments, three certified copies of the complete charter or ordinance incorporating such amendments. The Secretary of the State shall distribute two copies, whether tangible or intangible in form, to the State Library, where a file of such charters, charter amendments and home rule ordinance amendments shall be kept for public inspection.

(1953, S. 271d; 1957, P.A. 465, S. 5; 1959, P.A. 678, S. 5; 1963, P.A. 184; P.A. 75-358, S. 1, 2; P.A. 77-196, S. 1; P.A. 79-207; P.A. 81-451, S. 5, 10; P.A. 82-472, S. 14, 183; P.A. 83-188, S. 3; P.A. 84-161; P.A. 85-253, S. 5, 10; P.A. 87-387, S. 3; P.A. 96-134, S. 6, 9; P.A. 00-92, S. 6; P.A. 02-89, S. 7; P.A. 03-99, S. 1; P.A. 07-227, S. 19.)

History: 1959 act added home rule ordinance provisions and changed “general” election to “regular” election; 1963 act specified subject matter of mandatory hearing by commission and provided for referendum re rejected matter on petition of electors; P.A. 75-358 made specific provisions re effective dates for charters, home rule ordinances etc., re validations of actions of municipality or its administrative agencies or officials; P.A. 77-196 required filing with secretary of the state within 15 days rather than 7 days; P.A. 79-207 required two public hearings rather than one, one before the substantive work and one after report is drafted but before its submission; P.A. 81-451 divided section into subsecs., clarified language of existing provisions, changed time for hearing from 30 to 45 days after submission of draft report, reduced the percentage of electors necessary to force a referendum from 15% to %10, required that election be held within 15 months rather than one year after approval or certification of petition and provided that the appointing authority shall prepare the ballot, effective October 1, 1982; P.A. 82-472 made technical corrections; P.A. 83-188 made minor changes in wording of Subsec. (b); P.A. 84-161 amended Subsec. (h) to provide for 30-day filing period rather than 15-day period; P.A. 85-253 changed “revised charter” to “charter amendments” and “revised home rule ordinance” to “home rule ordinance amendments”; P.A. 87-387 added Subsec. (h)(2) re filing requirements in the case of approval of charter or home rule ordinance amendments; P.A. 96-134 added the word “active” before “registry list of such municipality” in Subsec. (f), effective May 29, 1996; P.A. 00-92 amended Subsec. (b) to require hearing “not later than” 45 days “after the submission” rather than former “within” 45 days “of the submission”, and throughout the section substituted “not later than” for “within”; P.A. 02-89 deleted as obsolete former Subsec. (g) re effective date of any proposed charter, home rule ordinance or amendment or repeal thereof approved at any election on or after November 5, 1974, and prior to July 1, 1975, and re the validation of actions of a municipality or agency or official thereof taken prior to July 1, 1975, under a previously effective charter or home rule ordinance, and redesignated existing Subsec. (h) as Subsec. (g); P.A. 03-99 amended Subsec. (d) to insert Subdiv. designators (1) and (2), to delete requirement that charter or home rule ordinance amendments be published in full and to provide that the portion of the charter or home rule ordinance being amended be published and that a copy be provided by the town clerk upon request; P.A. 07-227 added reference to tangible or intangible copies in Subsec. (g), effective July 1, 2007.

See chapter 152 (Sec. 9-369 et seq.) re holding of referenda.



Section 7-191a - Adoption of home rule ordinance.

Any home rule ordinance in effect on October 1, 1982, shall be part of the organic law of the municipality and the special act superseded thereby and any other special act relating to the government of such municipality inconsistent therewith are repealed.

(1959, P.A. 678, S. 6; P.A. 81-451, S. 6, 10.)

History: P.A. 81-451 made ordinances in effect on October 1, 1982, a part of municipality’s organic law, replacing provision which had made any home rule ordinance a part of organic law upon its adoption, effective October 1, 1982.



Section 7-192 - Existing provisions not affected. Amendments to charters. Amendment or revision of home rule ordinance. Supersedence of certain special acts by municipal ordinance. Termination of certain parking authorities and boards of health.

(a) Every charter, special act and home rule ordinance in effect on October 1, 1982, shall continue in effect until repealed or superseded by the adoption of a charter, charter amendments or home rule ordinance amendments in accordance with this chapter, the provisions in any charter in existence on said date governing revision or amendment to the contrary notwithstanding. Nothing in this section shall prohibit the adoption of a revised home rule ordinance or home rule ordinance amendments by any method established in such home rule ordinance if the provisions concerning such method were in effect on July 15, 1959. Any municipality administering its local affairs under the provisions of the general statutes or special acts adopted prior to said date may continue to so administer its local affairs until the electors of such municipality avail themselves of the provisions of this chapter. Any municipality having as its organic law a home rule ordinance or a revised or amended home rule ordinance shall after any revision or amendment of such ordinance publish, in a single document, any such home rule ordinance and shall make such ordinance available at a nominal cost to any member of the public.

(b) Notwithstanding the provisions of subsection (a) of this section, the provisions of any special act relative to the number of holders of an office, or members of a board, commission, department or agency of a municipality (1) which does not administer its affairs under a charter, and (2) for which the legislative body, as defined in section 1-1, is a town meeting may be superseded by adoption of a municipal ordinance that is not otherwise inconsistent with the Constitution of the state or the general statutes.

(c) Notwithstanding the provisions of subsection (a) of this section, any consolidated town and city which (1) was consolidated in 1902, (2) has a mayor and board of aldermen form of government, and (3) has a population of more than one hundred thousand may terminate a parking authority established by special act in such consolidated town and city upon majority vote of the board of aldermen. The clerk of any such consolidated town and city shall notify the Secretary of the State of such termination not more than ten days after such vote.

(d) Notwithstanding the provisions of subsection (a) of this section, any municipality which (1) was incorporated in 1784, (2) administers its affairs under a charter and for which the legislative body is a town meeting, and (3) has a population of less than twelve thousand may terminate a board of health established in the municipality by special act by adoption of an ordinance that is not otherwise inconsistent with the Constitution of the state or the general statutes.

(1957, P.A. 465, S. 6; P.A. 81-451, S. 7, 10; P.A. 85-253, S. 6, 10; P.A. 92-172, S. 1; P.A. 03-256, S. 2.)

History: P.A. 81-451 transferred former provision concerning imposition of taxes to Sec. 7-192a and added provisions concerning revision of home rule ordinance by methods in effect prior to July 15, 1959, and to publication of home rule ordinances, effective October 1, 1982; P.A. 85-253 amended section to refer to amendment of charters and home rule ordinances rather than to their revision; P.A. 92-172 amended section by designating Subsec. (a) and adding Subsec. (b) re supersedence of special acts by municipal ordinance not inconsistent with the state constitution or general statutes; P.A. 03-256 made a technical change in Subsec. (b), added Subsec. (c) re termination of a parking authority in a consolidated town or city and added Subsec. (d) re termination of a board of health in a municipality, effective June 26, 2003.



Section 7-192a - New tax not authorized by general statutes prohibited. Provisions affecting elections and electors not to be adopted.

No provision of this chapter shall be deemed to empower any municipality to levy or collect any tax not authorized by the general statutes or to adopt a charter, charter amendments or home rule ordinance amendments which shall affect matters concerning qualification and admission of electors; duties and responsibilities of registrars of voters; duties and responsibilities of town clerks with respect to electors, voting and elections; forfeiture of electoral rights and restoration of the same; absentee voting; conduct of and procedures at elections; hours of voting; canvass of electors; preliminary, final and supplementary registry lists; warning of elections; election officials and their duties and responsibilities; election canvass and returns; election contests; corrupt practices; prohibited acts with respect to elections; nomination of candidates; adoption and amendment of party rules; primaries; and political parties and enrollment therein.

(1967, P.A. 417, S. 1; P.A. 81-451, S. 8, 10; P.A. 85-253, S. 7, 10.)

History: P.A. 81-451 added provisions concerning new taxes, formerly in Sec. 7-192, effective October 1, 1982; P.A. 85-253 amended section to refer to amendment of charters and home rule ordinances rather than to their revision.

A town is not prohibited by section from adopting age requirements for local elective officers. 31 CS 447.



Section 7-193 - Required provisions. Organization of government.

(a) Any charter adopted or amended under the provisions of this chapter shall conform to the following requirements:

(1) The municipality shall have a legislative body, which may be: (A) A town meeting; (B) a representative town meeting; (C) a board of selectmen, council, board of directors, board of aldermen or board of burgesses; or (D) a combination of a town meeting or representative town meeting and one of the bodies listed in subparagraph (C). In any combination, the body having the greater number of members shall have the power to adopt the annual budget and shall have such other powers as the charter prescribes, and the body having the lesser number of members shall have the power to adopt, amend and repeal ordinances, subject to any limitations imposed by the general statutes or by the charter. The number of members in any elective legislative body, the terms of office of such members and the method by which they are elected shall be prescribed by the charter.

(2) The municipality shall have a chief executive officer, who may be one of the following: (A) The first selectman; (B) a chief administrative officer appointed by the board of selectmen; (C) a mayor elected by the electors of the municipality; (D) a warden elected by the electors of the borough; (E) a town, city or borough manager appointed by the board of selectmen, the council, the board of directors, the board of aldermen or the board of burgesses; (F) a chief administrative officer appointed by the mayor. Any municipality having a manager as its chief executive officer may also have a mayor who shall be the presiding officer of its legislative body, shall be the ceremonial head of such municipality and shall have such other powers and duties as the charter prescribes. The powers, duties and term of office of the chief executive officer shall be those prescribed by the general statutes and he shall have such other powers and duties as the charter prescribes.

(b) Every municipality shall have all municipal officers, departments, boards, commissions and agencies which are required by the general statutes or by the charter. Each municipality may have any municipal officers, departments, boards, commissions and agencies which are specifically allowed by the general statutes or which are necessary to carry out any municipal powers, duties or responsibilities under the general statutes. All such officers, departments, boards, commissions and agencies shall be elected, appointed and organized in the manner provided by the general statutes, except as otherwise provided by the charter or by ordinances or resolutions adopted pursuant to such charter. Any municipality may, by charter or by ordinances or resolutions adopted pursuant to such charter, alter the method of election, appointment or organization of any or all of such officers, departments, boards, commissions or agencies, including combining or separating the duties of each, unless specifically prohibited from making such alteration by the Constitution or the general statutes.

(1957, P.A. 465, S. 7; P.A. 76-296, S. 1; P.A. 81-451, S. 9, 10; P.A. 85-253, S. 8, 10; P.A. 86-230.)

History: P.A. 76-296 included among those things prescribed by statute, the term of office of municipality’s chief executive officer; P.A. 81-451 substituted “municipality” for “town, city, borough”, effective October 1, 1982; P.A. 85-253 applied provisions to charter amendments; P.A. 86-230 changed the manner of subdividing the section and expanded the new Subdiv. (b) by clarifying that a municipality may alter the method of election, appointment or organization of its officers, departments, boards, commissions or agencies.

See Sec. 9-167a re minority representation.

Cited. 41 CS 295.

Subsec. (a):

Cited. 192 C. 399.

Subsec. (b):

Cited. 216 C. 112; 219 C. 217.

Because Subsec. authorizes commissions to be elected, appointed and organized as provided by the charter or by ordinances or resolutions adopted pursuant to such charter, and because Plainville’s charter requires five affirmative votes of the town council for the adoption of any resolution, ordinance or vote, the adoption of the resolution appointing members by only four affirmative votes renders their appointment and subsequent actions null and void. 47 CA 783. Trial court properly concluded that membership amendment was authorized by statute; however, it was improper for trial court to engage in analysis of common law doctrine of incompatible offices because language of statute precludes it. 70 CA 358.

Cited. 35 CS 645.



Section 7-194 - Powers.

Subject to the provisions of section 7-192, all towns, cities or boroughs which have a charter or which adopt or amend a charter under the provisions of this chapter shall have the following specific powers in addition to all powers granted to towns, cities and boroughs under the Constitution and general statutes: To manage, regulate and control the finances and property, real and personal, of the town, city or borough and to regulate and provide for the sale, conveyance, transfer and release of town, city or borough property and to provide for the execution of contracts and evidences of indebtedness issued by the town, city or borough.

(1957, P.A. 465, S. 8; 1961, P.A. 490; 517, S. 89; 1967, P.A. 19; 1971, P.A. 802, S. 12; 1972, P.A. 279, S. 1, 2; P.A. 75-516, S. 1, 2; P.A. 79-531, S. 2; 79-618, S. 2; P.A. 80-403, S. 8, 10; 80-483, S. 19, 186; P.A. 81-219, S. 2, 3.)

History: 1961 acts made section applicable to municipalities having a charter as well as those which adopted or amended a charter under provisions of this chapter and amended Subdiv. (50) to remove obsolete exception for court officers; 1967 act amended Subdiv. (57) to raise maximum penalty from $25 to $100; 1971 act repealed Subdiv. (41) re building code regulation; 1972 act added Subdiv. (58) re merit and civil service systems; P.A. 75-516 added Subdiv. (59) re leasing real property; P.A. 79-531 added Subdivs. (60) and (61) re fair housing and data processing services; P.A. 79-618 added Subdiv. (62) re ethics code; P.A. 80-403 added Subdiv. (63) re discriminatory practices; P.A. 80-483 made technical changes; P.A. 81-219 transferred most powers from this section to Sec. 7-148, effective October 1, 1982.

Cited. 1 CA 417; 42 CA 599. Home Rule Act cited. Id.

Omission of zoning powers from enumeration of specific powers granted towns under this statute compels conclusion that legislature did not intend that any action under this chapter should alter the declared law under the general zoning enabling act. 25 CS 378, 379. Cited. 31 CS 447; 34 CS 14. Former Subdiv. (58) provided authority to establish a merit or civil service system for selection and promotion; also contained implied power to establish a personnel appeals board. 35 CS 645. Cited. 36 CS 74; 37 CS 124.



Section 7-195 - Consolidation of governments.

(a) As used in this section and sections 7-196 to 7-201, inclusive, “unit of local government” means a town or political subdivision thereof and “political subdivision” means a city, borough or district within a town.

(b) The consolidation of the government of any town with the government or governments of one or more political subdivisions therein shall be effected in the manner hereinafter prescribed. A proposal to consolidate setting forth the units of local government to be consolidated may be adopted by a majority vote of the entire membership of the legislative body of any unit of local government or, when the legislative body is the town meeting, by a majority vote of those present and voting. Upon adoption of such proposal, a copy thereof shall be transmitted to the legislative body of each other unit of local government included in the proposed consolidation, which legislative body shall, within thirty days of the adoption of the proposal, accept or reject the proposal. Acceptance shall be by resolution adopted by at least a majority vote of the entire membership of the legislative body of each such other unit or, when the legislative body is the town meeting, by a majority vote of those present and voting, a copy of which resolution shall forthwith be filed with the town clerk.

(c) In addition to the method of initiating a consolidation set forth above, such action may also be initiated by petition. Such petition shall set forth the units of local government to be consolidated and shall be signed by not less than ten per cent of the electors of each political subdivision included in the proposed consolidation and by not less than ten per cent of the electors of the town, if any, residing outside the boundaries of any such political subdivision; provided, if a lesser number of signatures on such petition is required by any existing special act, such number shall be sufficient for the purposes of this section. Prior to the obtaining of any signatures on such petition, a copy thereof shall be filed with the town clerk and a period of ninety days from the date of such filing shall be allowed for the obtaining of the required signatures. Within not more than ninety days from the filing of the copy of the petition with the town clerk, the signed petition shall be filed with the town clerk, who shall proceed forthwith to determine its sufficiency by comparing the names thereon with those contained in the registry list of the town and shall certify its sufficiency or insufficiency to the presiding officer of the legislative body of the town; provided a separate petition may be signed by the electors of each political subdivision included within the proposed consolidation and by the electors residing outside the boundaries of any such political subdivision, in which case the clerk of each such political subdivision shall determine the sufficiency of the petition so far as such political subdivision is concerned and shall certify such sufficiency or insufficiency to the clerk of the town, who shall transmit the certification to the presiding officer of the legislative body of the town.

(1957, P.A. 465, S. 9; 1971, P.A. 55; P.A. 80-474, S. 1, 4.)

History: 1971 act required passage by two-thirds majority of those present and voting when legislative body is town meeting; P.A. 80-474 amended Subsec. (b) to require adoption and acceptance of consolidation by simple majority rather than two-thirds majority.

Watertown and Oakville Fire districts are units of local government and consolidation with Watertown is governed by Secs. 7-195 to 7-201. 28 CS 413.

Subsec. (b):

Cited. 195 C. 524.



Section 7-196 - Form of petition.

The form of the petition for proposing a consolidation shall be as follows: WARNING: ALL SIGNATURES SHALL BE IN INK OR INDELIBLE PENCIL. We, the electors of the town, city or borough or unit of local government of (Here insert the name of the town, city, borough or unit of local government), hereby present this petition under the provisions of section 7-195 proposing a consolidation with the following-named town, city, borough or unit of local government ...., and we certify that we are electors of the town, city, borough or unit of local government of .... residing at the addresses set opposite our names and that we have not signed this petition more than once. (Here follow the signatures and addresses.)

(1957, P.A. 465, S. 10.)



Section 7-197 - Consolidation commission.

If, within thirty days of the adoption of the proposal to consolidate by the initiating legislative body, the legislative body of each other unit of local government included in the proposed consolidation has accepted the proposal, or if a sufficient petition has been certified to the presiding officer of the legislative body of the town, such presiding officer shall call a joint meeting of the legislative bodies of all of the units of local government included in the proposal, designate the time and place, and preside at the joint meeting. Such meeting shall by joint resolution appoint a consolidation commission of not fewer than five nor more than fifteen members. Each political subdivision included in the proposed consolidation and the area of the town, if any, outside the boundaries of any such political subdivision shall be represented on the consolidation commission, as nearly as possible, in proportion to the number of electors residing in each such political subdivision and the number of electors residing outside the boundaries of any such political subdivision; provided there shall be at least one commission member from each political subdivision in the proposed consolidation and one member from the area of the town, if any, outside the boundaries of any such political subdivision.

(1957, P.A. 465, S. 11.)



Section 7-198 - Duties of commission.

Such consolidation commission shall prepare a consolidation ordinance in which provision shall be made for the allocation of local governmental functions and services to existing offices, departments, boards, commissions or other agencies of the town, city, borough or other unit of local government; the abolition of unnecessary offices, departments, boards, commissions or other agencies; the definition of areas in which services are to be rendered; the establishment of necessary taxing districts to pay the cost of such services; the distribution of assets and liabilities, and such other matters as are required to effectuate such consolidation, including the necessary revision of the charter of any of the units of local government under consolidation so as to eliminate unnecessary offices, departments, boards, commissions or other agencies or to expand existing offices, departments, boards, commissions or other agencies and so to render such charter effective as the charter of the consolidated municipality; provided the terms of the consolidation ordinance shall not, in terms or effect, impair the contractual obligations of the town, city, borough or other unit of local government.

(1957, P.A. 465, S. 12; 1963, P.A. 18, S. 1.)

History: 1963 act deleted the word “geographical” before the word “areas” in the phrase “the definition of areas” and specifically provided for necessary charter revision, deleting a prohibition against the establishment of new offices, departments, etc.



Section 7-199 - Referendum.

Not less than ninety days nor more than eighteen months after the appointment of such consolidation commission, such consolidation ordinance shall be submitted to the town clerk. Such ordinance shall be submitted to the electors of the town at the next general election following submission to the town clerk. A special election may be held before the next general election providing a petition for a special election is filed with the town clerk of such municipality for submission to the legislative body and signed by not less than ten per cent of the electors of such town. The sufficiency of such petition shall be determined in the manner specified in section 7-188. Such consolidation ordinance shall become effective if approved by a majority of the electors of the town voting thereon; provided such majority shall be no less than fifteen per cent of the electors as determined by the last-completed registry list of such town.

(1957, P.A. 465, S. 13; P.A. 75-212, S. 1, 2.)

History: P.A. 75-212 required submission of ordinance within 18 months rather than within one year to town clerk (previously to electors) and to voters at next general election following submission to clerk unless special election held.



Section 7-200 - Consolidation of school districts. Charter revisions in consolidation process.

Nothing in sections 7-195 to 7-201, inclusive, shall be construed to prevent the consolidation of school districts as heretofore provided by law. Nothing herein contained shall be construed to prevent a consolidation commission from making revisions in the charter of any of the units of local government in the process of consolidation so as more conveniently and appropriately to effectuate the process of consolidation of that unit of government with the other unit or units of government concerned; nor shall the provisions of sections 7-187 to 7-191, inclusive, apply to any such consolidation commission.

(1957, P.A. 465, S. 14; 1963, P.A. 18, S. 2.)

History: 1963 act deleted language re appointment of combined charter and consolidation commission and added provision re charter revisions to facilitate consolidation procedure.



Section 7-201 - Receipt of funds. Appropriations.

Any charter commission or consolidation commission appointed under the provisions of this chapter is authorized to receive for its own use and purposes any funds or money from any source, including gifts and contributions, made by any individual, corporation or association. Any unit of local government is authorized to appropriate funds for expenses incurred by any charter commission, consolidation commission or combined charter and consolidation commission in the performance of its purposes. Within the amounts so received such commissions may engage employees and contract for the services of consultants.

(1957, P.A. 465, S. 15.)






Chapter 100 - Municipal Parking Authorities

Section 7-202 - Definitions.

When used in this chapter, “parking facilities” means lots, garages, parking terminals or other structures and accommodations for the parking of motor vehicles off the street or highway and open to public use with or without charge; “parking authority” means a body corporate and politic created by the legislative body of any municipality as hereinafter provided; “parking division” means any existing municipal department, bureau, agency, commission or executive officer designated by any municipality as hereinafter provided; and “municipality” means any town, city or borough, whether consolidated or unconsolidated, and any fire district.

(1953, S. 280d; 1957, P.A. 13, S. 26.)



Section 7-203 - Creation of parking authorities.

Any municipality may provide parking facilities and may, by ordinance, create a parking authority or designate a parking division for the purposes of creating and establishing off-street parking facilities. A parking authority created under the provisions of this section shall consist of five members, appointed by the chief executive officer of the municipality, not more than three of whom shall be of the same political party. Those first appointed shall be designated to serve for one, two, three, four and five years respectively and thereafter a member shall be appointed annually to serve for five years, except that any vacancy shall be filled for the unexpired portion of the term. Such authority shall select from among its members a chairman and may employ necessary personnel. The members of the authority shall serve without compensation but may be reimbursed for necessary expenses. No action of such authority shall be valid unless authorized by a vote of the majority of its members. Such authority shall maintain proper accounting and financial records and shall make an annual report to the chief executive officer of the municipality.

(1953, S. 281d; 1957, P.A. 13, S. 27.)



Section 7-204 - Powers of parking authority.

Such parking authority or parking division shall have the power, in the name of the municipality, to (1) create, establish, and expand wherever built by such municipality, off-street parking facilities; (2) acquire by purchase, gift, devise, lease or condemnation, subject to the provisions of section 48-6, real property or any interest therein necessary for or incidental to the construction, maintenance, operation, or expansion of off-street parking facilities, provided such authority shall not be empowered to take by eminent domain any property from a corporation which has the right of eminent domain, and this chapter shall not affect the powers of eminent domain of any such corporation; prepare necessary plans and drawings; (3) construct or cause to be constructed parking facilities; (4) maintain and operate parking facilities; (5) establish and collect reasonable off-street parking fees; (6) give, grant or sell any real property owned by such parking authority to the municipality; dedicate any real property owned by such parking authority to the public purposes for a street or highway; (7) lease parking facilities or such expanded parking facilities as may be provided, and already subject to lease, to any public agency, individual, firm, corporation or hospital, as defined by subsection (b) of section 19a-490, upon such terms and conditions as the public interest may warrant; and (8) enforce parking regulations in a municipality that has adopted an ordinance under section 7-204a in accordance with the terms of such ordinance.

(1953, S. 282d; 1959, P.A. 242; 1969, P.A. 516; 1971, P.A. 604, S. 1; P.A. 73-614, S. 1, 3; P.A. 03-264, S. 2.)

History: 1959 act authorized authority to give, grant or sell its property to the municipality and to dedicate its property for a street or highway; 1969 act deleted language which, in effect, had made parking authority a lessor of facilities to others, leaving language which implied that the authority itself might lease facilities from others; 1971 act permitted expansion of facilities and specified that authority may lease facilities to public agencies; P.A. 73-614 allowed leasing of facilities to individuals, firms, corporations and hospitals and deleted provision concerning dispensing or furnishing products or services other than parking at parking facilities; P.A. 03-264 added provision re enforcement of municipal parking regulations and inserted numeric subdivision designators.



Section 7-204a - Enforcement of municipal parking regulations.

Any consolidated town and city which (1) was consolidated in 1896, (2) has a mayor and a court of common council, and (3) has a population of more than one hundred thousand, may, by ordinance adopted by the court of common council, authorize the parking authority of such consolidated town and city to (A) enforce the parking regulations of such consolidated city and town, and (B) receive the amount remitted to the town and city for parking regulations under subsection (b) of section 51-56a.

(P.A. 03-264, S. 1.)



Section 7-205 - Financing.

Such parking authority or parking division, subject to the specific authorization and approval of the legislative body, may finance the creation and establishment of parking facilities by any one, or any combination, of the following methods: (a) General obligation bonds, including such general obligation bonds as shall mature at such time on a maturity schedule that will substantially equalize the payment of principal and interest annually; (b) revenue bonds as provided in section 7-206; (c) parking fees and special charges derived from the use of parking facilities; (d) general fund appropriations; (e) parking meter revenues; or (f) gifts, bequests, devises, grants-in-aid or otherwise.

(1953, S. 283d; 1971, P.A. 604, S. 3.)

History: 1971 act included general obligation bonds with maturity schedules which equalize principal and interest payments.



Section 7-206 - Revenue bonds.

(a) The legislative body of any municipality is authorized to provide, by ordinance, for the issuance of revenue bonds of the municipality to finance parking facilities. The bonds of each issue shall be dated, shall bear interest at such rate or rates, shall mature at such time or times not exceeding twenty-five years from their date, and may be made redeemable before maturity at such price or prices, and under such terms and conditions, as is provided by the legislative body prior to the issuance of such bonds. The legislative body shall determine the form of bonds, including any interest coupons to be attached thereto, and the manner of execution of the bonds, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within the state. All bonds issued under the provisions of this chapter shall be negotiable instruments under the provisions of the general statutes. Such bonds may be sold in such manner and for such price as is determined to be for the best interests of the municipality.

(b) Revenue bonds issued under the provisions of this chapter shall not constitute a pledge of the faith and credit of the municipality, but shall be payable as to principal and interest solely from the funds provided therefor from revenues under the provisions of this chapter, and shall contain on the face thereof a statement to that effect; and such bonds shall not be subject to the debt limitation prescribed by section 7-374.

(c) The ordinance authorizing the issuance of revenue bonds under the provisions of this chapter shall pledge the revenues to be received from the parking facility or parking facilities for which such bonds are issued. Such ordinance may also pledge off-street or on-street, parking meter revenues, or both, for such purpose and may further provide for mortgaging such parking facility or parking facilities as additional security, and may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality, of the legislative body and of the parking authority or division in relation to the construction, improvement, maintenance, repair, operation and insurance of the parking facility or parking facilities, and provisions for the custody, safeguarding and application of all moneys and for the employment of necessary personnel. Except as otherwise provided in this chapter, the legislative body may provide for the payment of the proceeds of the sale of the bonds and the revenues of the parking facility or parking facilities to such officer, board or depository as it designates for the custody thereof, and for the method of disbursement thereof, with such restrictions as it determines. All expenses incurred in carrying out the provisions of such ordinance may be treated as a part of the cost of operation.

(d) The ordinance providing for the issuance of revenue bonds may also contain such limitations upon the issuance of additional revenue bonds as the legislative body deems proper.

(1953, S. 284d; 1957, P.A. 13, S. 28; 1959, P.A. 558, S. 2, 3; 1969, P.A. 424, S. 2.)

History: 1959 act added reference to Sec. 7-207a in Subsec. (b) and modified parking meter revenues in Subsec. (c) by adding “off-street or on-street”; 1969 act amended Subsec. (a) to remove provisions limiting interest on bonds to 5% and amended Subsec. (b) to delete reference to Sec. 7-207a with regard to revenues from which interest and principal paid.



Section 7-206a - Bonds and notes not subject to statutory debt limit. Conveyance of title by municipality to public agency lessee.

Bonds and notes issued under the provisions of section 7-206 for the purposes of sections 7-204 and 7-205 shall not be subject to any statutory limitations on the indebtedness of the municipality and such bonds and notes, when issued pursuant to the execution of a lease to a public agency, or an agreement for such lease, shall not be included in computing the aggregate indebtedness of the municipality in respect of any such limitation, and the municipality may convey title to the facility, including the land, to the public agency lessee, without consideration but only after receipt of sufficient funds to pay the principal of and interest on said notes or bonds and only when the terms of the lease agreement shall have been fully performed.

(1971, P.A. 604, S. 2.)



Section 7-207 - Rates and charges.

The legislative body shall, in the ordinance providing for the issuance of revenue bonds, fix the initial schedule of minimum rates, rentals, fees and other charges for the use of, and for the service and facilities furnished or to be furnished by, each parking facility. After any parking facility has been in operation the legislative body may revise such schedule of rates, rentals, fees and charges from time to time, subject to the provisions of any lease theretofore made by the parking authority or parking division and then in force. The parking authority or parking division shall charge and collect the rates, rentals, fees and charges so fixed or revised. Such rates, rentals, fees and charges shall be so fixed and revised as to provide funds sufficient at all times (a) to pay the cost of maintaining, repairing and operating the parking facility or parking facilities, including reserves for such purpose and for replacements and depreciation, (b) to pay the principal of and the interest on the revenue bonds as the same become due and reserves therefor and (c) to provide a margin of safety for making such payments.

(1953, S. 285d.)



Section 7-207a - Use of parking meter revenues.

Any municipality may, by ordinance, authorize its parking authority or parking division to collect and receive all revenue from parking meters located on public streets in the municipality or to establish metered on-street parking zones. Any municipality that has adopted an ordinance under section 7-204a may authorize its parking authority to receive the amount remitted to the municipality for parking violations under subsection (b) of section 51-56a. All existing parking meters, upon the adoption of such ordinance, shall become the property of the parking authority or parking division and such authority or division shall succeed to all the obligations of such municipality relative to payment for such meters. The revenues from such meters shall be used by such authority or division for the regulation and control of the parking of vehicles in parking meter on-street and off-street zones, for the cost of purchase, installation, operation, inspection, supervision and maintenance of parking meters, for acquiring, operating and maintaining off-street parking facilities and to fulfill pledges made under the provisions of section 7-206 for the payment of bonds.

(1959, P.A. 558, S. 1; P.A. 03-264, S. 3.)

History: P.A. 03-264 added provision re receipt of fines remitted to municipality for parking violations under Sec. 51-56a(b).



Section 7-208 - Rights of bondholders.

Any holder of revenue bonds issued under the provisions of this chapter or of any of the coupons appertaining thereto, except to the extent that the rights herein given may be restricted by the authorizing ordinance, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce all rights under the provisions of the general statutes or under such ordinance, and may enforce and compel the performance of all duties required by this chapter or by such ordinance to be performed by the municipality, the legislative body, the parking authority or parking division or any officer thereof, including the fixing, charging and collecting of rates, rentals, fees and charges for the services and facilities furnished by the parking facility or parking facilities.

(1953, S. 286d.)



Section 7-209 - Bonds to be tax-exempt.

Revenue bonds issued under the provisions of this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

(1953, S. 287d.)



Section 7-210 - Receipts to be trust funds.

All moneys received under the provisions of this chapter shall be deemed to be trust funds, to be held and applied as provided in this chapter. The ordinance authorizing the issuance of revenue bonds shall provide that any officer to whom, or bank, trust company or other fiscal agent to which, such moneys are paid shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and such ordinance provide.

(1953, S. 288d.)



Section 7-211 - Provisions of special acts not affected.

Nothing in this chapter shall be construed to limit the powers enjoyed by any municipality under any special act.

(1953, S. 289d.)



Section 7-212 - Parking authorities; tax exemption; investment of funds.

The property of any parking authority created under the authority of any general or special act shall be exempt from taxation, unless otherwise specifically provided in such general or special act or in the ordinance or resolution creating such parking authority. Any such parking authority may invest temporarily in direct obligations of the United States of America such portions of the proceeds received from the sale of bonds or other funds as is deemed available for such purpose.

(1953, S. 290d.)



Section 7-212a - Public parking garages.

Any town, city or borough shall have the power to enter into agreements or contracts with any person or corporation for the erection and construction of public parking garages by such town, city or borough, or by such person or corporation or by the cooperative efforts of such town, city or borough and such person or corporation. Such town, city or borough shall also have the power to lease portions of any parking structure or any portion of its real property rights including air rights above or areas below any such structure, not to be used for public parking purposes, for commercial use where in the opinion of the municipality such leasing is desirable or feasible in order to defray its expenses in connection therewith and to facilitate the erection of off-street parking structures, and such municipality shall have the right to borrow money and to issue its bonds and notes therefor, for the purpose of financing such construction.

(1967, P.A. 687.)






Chapter 101 - Municipal Gas and Electric Plants

Section 7-213 - Municipalities may establish plants.

For purposes of this chapter, “municipality” means any town, city or borough. Any municipality may, under the limitations of this chapter, construct, purchase, lease or establish, and maintain one or more plants for the manufacture and distribution of gas or electricity for furnishing light for municipal use and for the use of such of its inhabitants as may require and pay for the same. Such plants may include suitable lands, structures, easements, water privileges, stations, gasometers, boilers, engines, dynamos, tools, machinery, pipes, conduits, poles, conductors, burners, lamps and other apparatus and appliances for making, generating, distributing and using gas or electricity for lighting purposes. Notwithstanding any provision of a special act or municipal charter to the contrary, any municipality that owns or operates one or more plants for the manufacture or distribution of electricity pursuant to this section or any special act may own or operate a community antenna television system, as defined in section 16-1, for the purpose of providing community antenna television service, as defined in said section, for its residents and residents of the municipalities within the franchise area of which it is a part.

(1949 Rev., S. 709; P.A. 73-146, S. 1; P.A. 92-137, S. 1.)

History: P.A. 73-146 removed restriction that municipal gas or electric utilities must be within the limits of the municipality; P.A. 92-137 amended section to allow certain municipalities to operate a community antenna television company.



Section 7-214 - Requirements for exercise of authority.

No municipality shall exercise the authority conferred in section 7-213 until affirmative action for that purpose has been taken by its legislative body by a two-thirds vote of those present at a legal meeting, received the approval of the chief executive officer and thereafter been ratified by a majority of the electors voting thereon at the regular municipal election in the manner prescribed by section 9-369 at which not less than fifteen per cent of the electors have voted. When such vote fails to secure ratification, no similar vote shall be submitted for ratification until after the expiration of one year.

(1949 Rev., S. 710; 1953, S. 308d; P.A. 76-177, S. 1.)

History: P.A. 76-177 broadened applicability of statute by replacing “city”, “city council” and “mayor” with “municipality”, “legislative body” and “chief executive officer”, respectively and required ratification at municipal election where at least 15% of electors voted.

See Sec. 9-1 for applicable definitions.



Section 7-215 - Preliminary vote in towns or boroughs.

Section 7-215 is repealed.

(1949 Rev., S. 711; 1953, S. 309d; P.A. 76-177, S. 2.)



Section 7-216 - Board of commissioners.

Whenever any municipality obtains a plant as provided in section 7-213, a commission shall be appointed, as hereinafter provided, to be known as the board of gas commissioners, board of electrical commissioners or board of gas and electrical commissioners, to whom shall be entrusted, subject to any ordinances established by such municipality, the operation, control, management and repair of plant, and the manufacture, generation and distribution of gas and electricity, including the purchase of supplies and the hiring and discharge of employees and of a suitable clerk and superintendent, and all the business relating to such manufacture, generation and distribution and to the methods, amounts, times, prices and quality of supply to each person and corporation, the collection of bills, the keeping of accounts and the custody of money received for gas or electricity, or otherwise, and the payment of bills incurred in said business. Such commission shall consist of three electors of such municipality, not holding other official positions in such municipality, who shall be appointed by the selectmen if a town, the common council if a city or the warden and burgesses if a borough, one for one year, one for two years and one for three years, and thereafter annually one commissioner shall be appointed to serve for three years. Before entering upon the duties of their office, they shall each give a bond to the municipality for the faithful performance of their duties, in such sum and form and with such sureties as the selectmen, mayor or warden and burgesses approve. The commission shall, on the first day of September of each year, render to the selectmen, common council or warden and burgesses a detailed statement of its doings and of the business and financial matters in its charge. It shall also, at any time required by the selectmen, common council or warden and burgesses, make to them a statement of its doings, business, receipts, disbursements and balances and of the indebtedness of the municipality, in its department, in the detail required, and it shall pay over to the treasurer of the municipality all moneys collected in its department. Any vacancy in such board may be filled for the unexpired portion of the term by the appointing authority.

(1949 Rev., S. 716, 717; 1957, P.A. 13, S. 30.)

See Sec. 7-223 re ordinances.



Section 7-217 - Issuance of debt.

Any municipality establishing or purchasing a plant as provided by this chapter, reconstructing, extending or enlarging the same, as provided in section 7-218, or paying or liquidating obligations incurred pursuant to any power purchase contract entered into by or on behalf of such municipality, may pay for the same by an issue of bonds, payable in a term not exceeding thirty years, which shall not be disposed of at less than par, but such bonds shall not be issued until a vote authorizing the same has been passed by the town or borough or the common council of the city. No indebtedness shall be incurred by any municipality in connection with such plant except as provided in this section, provided money may be borrowed temporarily to pay the running expenses thereof and may be borrowed in accordance with section 7-217a. All receipts from the sale of gas or electricity shall be paid over to the treasurer of such municipality. The gross expenses of running such plant and conducting such business of supplying gas or electricity, including interest on such bonds and the requirements of the sinking fund, if such a fund has been provided for the payment of such bonds, shall be included in the appropriations made annually or from time to time by such municipality and shall be paid out of the treasury thereof. For the purposes of this chapter, the proceeds of any notes issued pursuant to section 7-217a for the purpose of purchasing capacity or energy shall be considered income of the plant operated pursuant to this chapter by the municipality issuing such notes and shall be applicable against the expenses related to such plant.

(1949 Rev., S. 712; 1969, P.A. 424, S. 3; P.A. 73-146, S. 2; P.A. 86-309, S. 2; P.A. 98-28, S. 51, 117.)

History: 1969 act removed provision limiting interest to 5%; P.A. 73-146 removed provision limiting utilities to plants within limits of municipality; P.A. 86-309 inserted provisions re notes issued pursuant to Sec. 7-217a; P.A. 98-28 added clause regarding paying or liquidating obligations incurred pursuant to a power purchase contract, effective July 1, 1998.



Section 7-217a - Temporary notes. Method of issuance and payment.

(a) In addition to its other powers described under this chapter, any municipality operating a plant pursuant to this chapter may issue temporary notes for purposes of financing any capital project related to such plant or for purchasing capacity or energy, and such municipality may renew such notes (1) in the case of notes for the purpose of financing capital projects, for not more than fifteen years, provided in the first year immediately following completion of such project, or if more than one project is financed by any issue of such notes, in the first year immediately following completion of the last of such projects, or in the sixth year following the date of issue of such notes, whichever is sooner, and in each year thereafter, not less than one-fifteenth of the total of the notes so issued shall be retired using funds derived from the sources of payment set forth below, and (2) in the case of notes for the purpose of purchasing capacity or energy, for not more than six years from the original date of issuance of such notes, provided no later than two years after such original date of issuance of such notes and in each year thereafter, not less than one-fifth of the total of the notes so issued shall be retired using funds derived from the sources of payment set forth below. Payment of principal and interest on such notes may be secured by a pledge of (A) the full faith and credit of the municipality, (B) revenues to be derived from use charges related to such plant, (C) revenues to be derived from system connection charges related to such plant, (D) revenues to be derived from benefit assessments related to such plant, (E) any other revenues which are collected by the municipal department or authority which is authorized to set rates and other charges or (F) any combination of the aforementioned sources of payment. Any temporary notes which are secured by a pledge of the full faith and credit of the municipality shall be obligatory upon the municipality and the inhabitants and property thereof according to the tenor and purport of such pledge, whether or not such notes are also secured by one or more additional sources of payment as herein provided. In each year during which such notes secured by a pledge of the full faith and credit of the municipality are outstanding, the municipality shall appropriate and there shall be available on or before the date when any principal, interest or mandatory annual retirement payment on such notes is required to be paid, an amount of money which, together with all revenues from other sources available for such purpose, shall be sufficient to pay such principal, interest or mandatory annual retirement payment on such payment date. There shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to provide for such appropriations.

(b) The legislative body of any municipality issuing temporary notes as provided in this section shall determine the maximum authorized amount of such notes to be issued and may determine or may authorize an officer or officers of such municipality to determine the form of such notes, their date, the dates of principal and interest payments on such notes, provisions for protecting and enforcing the rights and remedies of the holders of such notes and all other terms, conditions and particular matters regarding the issuing and securing of and the payment of debt service on such notes. Such legislative body may determine the rate or rates of interest for each issue of such notes or may provide that such rate or rates of interest shall be determined subsequently by an officer or officers of such municipality, which determination may be based upon the receipt of bids to purchase such notes. Each note issued in accordance with this section shall be exempt, both as to principal and interest, from taxation.

(c) Any powers granted under this section shall be in addition to, and not in derogation of, any powers granted to any municipality under the provisions of its municipal charter or of any general statute or special act.

(d) Notwithstanding the provisions of subsection (c) of this section, to the extent payment of principal and interest on such notes is not secured in whole or in part by a pledge of the full faith and credit of the municipality, any limitations on the powers granted to any municipality under the provisions of its municipal charter or of any general statute or special act regarding renewal of such notes or the total amount of such notes outstanding shall not be applicable to notes issued pursuant to this section.

(e) Notwithstanding the provisions of subsections (c) and (d) of this section or of any municipal charter or any special act, any notes authorized pursuant to this section for the purpose of purchasing capacity or energy shall be authorized by a resolution adopted by the legislative body of the municipality issuing such notes and approved by the board of commissioners of the plant.

(P.A. 86-309, S. 3.)



Section 7-218 - Reconstruction or enlargement of plant.

Any municipality owning a plant under the authority of this chapter may reconstruct or enlarge the same, but no reconstruction or enlargement, beyond the ordinary and necessary maintenance, repair or replacement thereof, except such increased appliances for the distribution of gas or electricity as may be necessary to furnish the same to new takers, shall be undertaken or made, unless by vote as provided by section 7-217 in case of the issue of bonds.

(1949 Rev., S. 713.)



Section 7-219 - Assessment for pipes and other appliances.

Any municipality may provide by ordinances for the equitable assessment upon the owner or occupant of real estate of any part or the whole of the cost of furnishing, laying and maintaining upon the premises of such owner or occupant pipes, conduits, conductors or other appliances for the distribution of gas or electricity to such premises. Payment of such assessment shall not be obligatory but shall be made a condition precedent to the supplying of gas or electricity to the occupants of such premises and may be exacted before providing any such appliances for such distribution.

(1949 Rev., S. 714; 1957, P.A. 13, S. 29.)



Section 7-220 - Manufacture and distribution.

Any municipality having obtained a plant for the purpose, under the authority of this chapter, may manufacture, generate and distribute gas or electricity for furnishing light for municipal purposes or for the use of the inhabitants, under such regulations and conditions as it establishes, but no municipality shall be compelled to furnish gas or electricity to any person or corporation, except by order of the commissioners mentioned in section 7-216, after payment of any assessment provided for in section 7-219. Any person or corporation aggrieved by the refusal of any municipality acting under the authority of this chapter to supply gas or electricity may appeal to such commissioners, setting forth in such appeal what is asked of such municipality in such detail as the commissioners require. If it appears that additional cost to the municipality for plant is likely to be necessary, the commissioners may require the municipality forthwith to cause to be made the assessments, if any, provided for in section 7-219, upon the owners or occupants of the premises to which the gas or electricity applied for is required to be supplied, and the municipality shall at once comply with the request. The commissioners shall then hear all the parties interested, and judge whether, under the circumstances of the case, it is reasonable to require such municipality to furnish gas or electricity in any manner covered by the claims in the appeal. In making their decision, they may take into consideration the extra cost to the municipality, with any other peculiar circumstances of the case, and whether, after the amount of all the other assessments is paid, the extra supply required can be furnished without incurring an expense beyond the appropriation for gas or electrical purposes for that year. Unless it is made to appear that the expense cannot be so met, they may, if they find it reasonable, make an order in which they may define the amount, quality, manner, locality and times of supplying gas or electricity, and may require the municipality to furnish the same to the party applying, as directed in the order, and such municipality shall, without delay, after the payment of the assessments, comply with the order. Any order or request made to any town under this section shall be transmitted to the selectmen, to any city to the mayor and to any borough to the warden of the borough. The Superior Court shall have jurisdiction in equity to enforce compliance with any order or request made under this section, by appropriate process.

(1949 Rev., S. 715.)



Section 7-221 - Keeping of accounts.

The books and accounts pertaining to the business authorized by this chapter shall be kept in a form to be prescribed by the board of commissioners, and the accounts shall be closed on the last day of July in each year, so that a balance sheet of that date can be taken therefrom and included in the report of such board, as provided in section 7-216, which report shall further contain an account of the financial condition of such business, the amount of indebtedness authorized or existing on account thereof and a list of the salaried officers employed therein and the amount of salary paid to each, and shall be accompanied with a statement, to be signed and sworn to by the clerk and superintendent mentioned in section 7-216, of the income and expenses of such business, in such detail as the board of commissioners requires. The selectmen of a town, the mayor of a city or the warden and burgesses of a borough may direct any additional returns to be made by the board of commissioners or by the superintendent and clerk at such times and in such detail as they order.

(1949 Rev., S. 718.)



Section 7-222 - Price.

(a) The price to be charged to persons or corporations for gas or electricity shall be fixed and shall not be changed more often than once in three months. Any change shall take effect on the first day of the month, and the new price adopted shall, before the change takes effect, be advertised at least one month in some newspaper published in the municipality where the plant is located and, if none is published therein, in some newspaper published in the county where the plant is situated. Such price shall be fixed on a basis of not less than a net profit per year of five per cent on the cost of the investment in plant made by the municipality and also depreciation of the plant at not less than five per cent per annum of its cost, and the price shall not be greater than to allow a net profit of eight per cent per annum to the municipality on such cost. In fixing such basis on which to establish the price to be charged to persons and corporations, the gas and electricity used by the municipality shall be charged to it at cost. A sufficient deposit to cover the payment for gas or electricity for three months may be required in advance from any taker, and the supply may be shut off from any premises until all arrearages for gas or electricity furnished thereon are paid. After three months’ default in payment of such arrearages, all appliances for distribution on such premises belonging to the municipality may be removed and after such removal shall not be restored, except on payment of all such arrearages and a sufficient sum to cover all expenses incurred by the removal and restoration, with the penalty which the municipality may impose in such cases.

(b) The provisions of this section shall not apply to the sale of compressed natural gas.

(1949 Rev., S. 719; P.A. 90-271, S. 4, 24; P.A. 99-286, S. 18, 19.)

History: P.A. 90-271 made a technical change; P.A. 99-286 designated existing language as Subsec. (a) and inserted new Subsec. (b) re exemption for sale of compressed natural gas, effective July 19, 1999.

See Sec. 16-19f re rate design standards.



Section 7-222a - Rate for interconnection of generation facilities.

Not later than October 1, 2004, each municipal electric utility, including any participating municipal electric utility, as defined in section 16-1, shall, in consultation with the municipal electric energy cooperative established under chapter 101a, set, pursuant to section 7-222, a rate for the interconnection of generation facilities into its transmission and distribution system, which generation facilities are located in the service territory of the municipal electric utility and began operations after June 26, 2003.

(P.A. 03-135, S. 16.)

History: P.A. 03-135 effective June 26, 2003.



Section 7-223 - Ordinances.

If any municipality operates a plant under the provisions of this chapter, such municipality may adopt ordinances regulating the production, control and use of its plant, fixtures and appurtenances; the character and quality of, and the method and plan of installing, piping, wiring and fixtures; the use and inspection of the same, including the use of the product of such plant for the protection of persons and property and the appointment, term and salary of an inspector or inspectors, as the case may be, of gas and electric piping, wiring, fixtures and appliances, which inspector or inspectors shall be appointed by a board of gas commissioners, board of electrical commissioners or board of gas and electrical commissioners, as the case may be, as provided in section 7-216, which ordinances may provide a penalty not exceeding fifty dollars for any violation thereof. No provision hereof shall affect the authority of the Public Utilities Regulatory Authority over such plants.

(1949 Rev., S. 720; 1957, P.A. 13, S. 31; P.A. 75-486, S. 23, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 9, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 substituted division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 substituted department of public utility control for the division and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

See Sec. 16-29 re reports concerning municipally owned, leased, operated or managed public utility plants required by Public Utilities Regulatory Authority.



Section 7-224 - Purchase by municipality of plant owned by a corporation.

When any municipality decides to establish a plant and any corporation incorporated by the General Assembly for the purpose of furnishing gas or electric light, heat or power is, at the time of the first vote required for such decision, engaged in the business of making, generating or distributing gas or electricity, for sale for lighting purposes to consumers in such municipality, such municipality shall, if such corporation elects to sell and comply with the provisions of this chapter, before establishing its plant, purchase of such corporation such portion of its gas plant and property suitable and used for such business or in connection therewith, if the municipality has decided to establish a gas plant, or of its plant for electric lighting, and property suitable and used for such business or in connection therewith, if such municipality has decided to establish an electric lighting plant, as has, at the time of the first vote, been in use in or acquired for such business in such municipality. If, in any such municipality, a single corporation owns or operates both a gas plant and an electric plant, such purchase shall include both of such plants. For the purposes of this chapter, such municipality may purchase such gas plant or electric plant or both, whether the same is located within or without the limits of such municipality, provided such plant is being used for the purpose of making, generating or distributing gas or electricity for sale for lighting purposes in such municipality.

(1949 Rev., S. 721.)



Section 7-225 - When purchase to embrace entire plant.

When a portion only of the gas or electric plant of any corporation would, under section 7-224, be included in a purchase by any municipality, such municipality shall, at the election of the owner or owners of such plant, similarly purchase all of such plant, instead of only the portion thereof employed as aforesaid in such business, for the benefit of consumers in such municipality. If such municipality believes the election of the owner of such plant last above provided for to be unreasonable, such municipality may, within thirty days after such election has been communicated to it, petition the superior court for the judicial district in which such municipality is located, for relief, and said court may, upon due hearing, if it finds such election unreasonable, modify such election and make such orders in the premises, including orders relative to the amount of property to be purchased, as it deems reasonable, and such municipality shall comply with such orders before establishing its plant for electric or gas lighting under the provisions of this chapter. Such municipality, upon such a purchase hereunder of the whole of any such existing plant, may thereafter continue to employ such remaining portion thereof, then used for the benefit of consumers, without such municipality, for its former uses and purposes, under the same powers, rights and liabilities with respect thereto as its previous owner enjoyed and was subject to.

(1949 Rev., S. 722; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 7-226 - Determination of plant value.

The price to be paid for such plant, whether gas, electric or both, shall be its fair market value for the purposes of its use, no portion of such plant to be estimated at less than its fair market value for any other purpose, including as an element of value the earning capacity of such plant, based upon the actual earnings being derived from such use at the time of the final vote of such municipality to establish a plant, and also including the market value of any other locations or similar rights acquired by the owners of such plant or plants, intended and adapted for use in connection with such plant or plants, to be sold less the amount of any mortgage or other encumbrance or lien to which such plant or plants or any part thereof may be subject at the time of the transfer of title; but such municipality may require that such plant or property shall be transferred to it free and clear of any mortgage or lien, unless the Superior Court, through its special commission as provided in section 7-228, otherwise determines.

(1949 Rev., S. 723.)



Section 7-227 - Valuation of capital paid in property.

When any capital has been paid in, in property instead of cash, the valuation placed upon such property, in estimating it as paid-in capital, shall not be conclusive in estimating its value under the foregoing provisions, but may be disputed by the municipality and, if shown to have been excessive, may be reduced by the authority fixing the price of the plant and property as hereinafter provided. No municipality shall be obliged by the provisions of this section to buy any apparatus or appliances covered by letters patent of the United States or embodying a patentable invention, unless the complete right to use the same and all other apparatus and appliances necessary for such use is assigned or granted to such municipality at a cost as low as the cost of such right would be to the corporation whose plant is purchased.

(1949 Rev., S. 724.)



Section 7-228 - Compulsory purchase by municipality.

Any corporation desiring to enforce the obligation of any municipality, hereby imposed, to purchase any property shall file with the clerk of such municipality, within thirty days after the passage of the final vote whereby such municipality has decided to establish a plant, a detailed schedule, describing such property and stating the terms of sale proposed. If the parties fail to agree as to what shall be sold or what the terms of sale or delivery shall be, either party may, after thirty days after filing the schedule, apply by petition to the superior court for the judicial district in which such plant is located, or to any judge thereof in vacation, setting forth the facts and praying an adjudication between the parties, and thereafter such court or judge shall, after notice and hearing, appoint a special commission of one or three persons, who shall give the parties an opportunity to be heard and shall thereafter adjudicate whether the property contained in such schedule, real or personal, including rights and easements, properly belongs to such plant and should be sold by the one and purchased by the other and what the time, price and other conditions of sale and delivery thereof shall be. Such commission shall report its doings to the superior court for the judicial district in which the plant is located, for confirmation by said court.

(1949 Rev., S. 725; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 7-229 - Remonstrance to acceptance of report.

Any party aggrieved by the doings of the commission may, within fourteen days after its report has been filed with the clerk of said superior court, or such longer time as such court allows, file a remonstrance to such report. Said court shall hear the questions arising on such remonstrance, and, if the matters of the remonstrance are found true and sufficient, said court may set aside the report in whole or in part, as the justice of the case requires, and appoint another special commission to rehear the case, in whole or in part, as the justice of the case requires. Such special commission shall make report of its doings in the premises to said court, which shall be subject to remonstrance in like manner as the original report and, if such remonstrance is sustained, the court shall likewise send the case to another commission for action, and like proceedings shall be had until the report of such commission or commissioners, covering all the questions involved, has been accepted by said court.

(1949 Rev., S. 726.)



Section 7-230 - Appeal.

An appeal may be taken from the decision of said court, accepting the report of the commission, to the Appellate Court in the same manner in which appeals are usually taken and with like effect. If the Appellate Court reverses the judgment of the Superior Court, the Superior Court shall appoint another commission to hear and determine the questions arising in the case. The report of such commission shall be subject to remonstrance, confirmation and appeal, and such proceeding shall continue to be had in such case until all the questions arising thereunder are fully heard and determined according to law. The Superior Court shall have jurisdiction in equity to compel compliance with the final decree of said court and may also issue and enforce such interlocutory decrees and orders as justice requires.

(1949 Rev., S. 727; June Sp. Sess. P.A. 83-29, S. 12, 82.)

History: June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof.



Section 7-231 - Private rights extinguished by municipal purchase.

Whenever the existing gas or electric plant of any person or corporation has been acquired by any municipality pursuant to the provisions of this chapter, the powers and rights of such person or corporation in relation to the manufacture of gas or electricity for lighting purposes and the distribution thereof to consumers within the limits of such municipality shall, from the date of such acquirement, cease.

(1949 Rev., S. 728.)



Section 7-232 - Damages by reason of operating plant.

Any municipality owning or operating a plant or plants for the manufacture and distribution of gas or electricity for furnishing light, by virtue hereof, shall be responsible for any injury or damage to persons or property, happening or arising by reason of the maintenance or operation of the same, in the same manner and to the same extent as though the same were owned and operated by individuals or by a private corporation.

(1949 Rev., S. 729.)



Section 7-232a - Information exempt from Freedom of Information Act.

A municipal utility established under this chapter, or a municipal electric or gas utility owned, leased, maintained, operated, managed or controlled by any unit of local government under the general statutes or a special act, may withhold from public disclosure under the Freedom of Information Act, as defined in section 1-200, any commercially valuable, confidential or proprietary information.

(P.A. 98-212.)



Section 7-233 - Applicability of statutes and ordinances.

All provisions of the statutes, and all ordinances of any municipality availing itself of the provisions of this chapter, relative to the manufacture, use, generation or distribution of gas or electricity, or the quality thereof or the plant and appliances therefor, shall apply to such municipality so far as the same are applicable and not inconsistent with this chapter, as the same are applied to persons and corporations engaged in making, generating and distributing gas or electricity therein.

(1949 Rev., S. 730.)






Chapter 101a - Municipal Electric Energy Cooperatives

Section 7-233a - Legislative purpose and finding.

The purpose of this chapter is to permit municipal electric utilities in Connecticut to join together and form cooperative public corporations for the financing of the construction and acquisition of facilities for the purpose of furnishing efficient, low cost and reliable electric power in their areas of operation. The provisions of this chapter shall be deemed to apply to the acquisition, construction, reconstruction, operation, repair, extension or improvement of such facilities, or the acquisition of any interest therein or of any capacity thereof, by a separate legal entity created by concurrent resolutions of two or more municipal electric utilities as herein provided. It is found and declared that there exists in the state a great and growing need for the furnishing of efficient, low cost and reliable electric power to the residents thereof; that the construction and acquisition of suitable facilities for the furnishing of efficient, low cost and reliable electric power is an important governmental function in which municipal electric utilities should be enabled to act jointly for the purposes of carrying out the provisions of this chapter and therefore the necessity for the provisions of this chapter is hereby declared as a matter of legislative determination to be in the public interest and for the public benefit and good of this state.

(P.A. 75-634, S. 1, 24; P.A. 76-237, S. 1, 9.)

History: P.A. 76-237 substituted “concurrent resolutions of” for “agreement between or among” municipal electric utilities.



Section 7-233b - Definitions.

As used in this chapter, the following terms shall have the following meanings, unless a different meaning clearly appears from the context and any use of plural terms herein shall be deemed to refer to the singular thereof:

(1) “Area of operation” means the geographic area served by a municipal electric utility at the time it becomes a member of a municipal electric energy cooperative pursuant to this chapter and such other areas as the municipal electric energy cooperative may serve pursuant to contract entered into under the provisions of this chapter;

(2) “Bonds” means bonds issued by a municipal electric energy cooperative pursuant to this chapter;

(3) “Cost” means, in addition to the usual connotations thereof, the cost of all or any property, rights, easements, privileges, agreements and franchises deemed by the municipal electric energy cooperative to be necessary or useful and convenient to a project or projects or in connection therewith, including discount on bonds, cost of issuance of bonds, engineering and inspection costs and legal expenses, cost of financial, professional and other estimates advice, organization, administrative, operating and other expenses of the municipal electric energy cooperative prior to and during the acquisition or construction of a project or projects and all such other expenses as may be necessary or incident to the financing, acquisition, construction and completion of said project or projects or part thereof and the placing of the same in operation, and also such provision or reserves for working capital, operating, maintenance or replacement expenses or for reserves for the payment of the principal of or interest on bonds during or after such acquisition or construction as the municipal electric energy cooperative may determine, and reimbursements to the municipal electric energy cooperative or any member thereof or any other participant in such project or projects of any moneys theretofore expended for the purposes of the municipal electric energy cooperative;

(4) “Electric utility” means any electric public service company, as defined in section 16-1;

(5) “Governing body” means the board of commissioners of a municipal electric utility or such other duly elected or appointed officials charged by law with managing the affairs of a municipal electric utility;

(6) “Member” means any municipal electric utility within the state which has been in continuous operation for at least five years and whose governing body authorizes membership in, and which becomes a member of, a municipal electric energy cooperative;

(7) “Municipal electric energy cooperative” or “municipal cooperative” means a separate legal entity hereafter created by concurrent resolutions of two or more municipal electric utilities to exercise any of the powers as provided in this chapter in connection with the acquisition, construction, reconstruction, operation, repair, extension or improvement of electric power generation or transmission facilities, or the acquisition of any interest therein or of any capacity thereof;

(8) “Municipal electric utility” means an electric department, agency or other body of a municipality which provides for the production, supply and/or distribution of electric energy to the inhabitants or any portion thereof as well as others, which department, agency or other body has been established in accordance with applicable provisions of law;

(9) “Municipality” means any town, city or borough located within the state and any district as defined in section 7-324 or special services district established under chapter 105a which is authorized to produce, supply or distribute electric energy;

(10) “Notes” means notes issued by a municipal electric energy cooperative pursuant to this chapter;

(11) “Participant” means any member of a municipal electric energy cooperative, a nonmember municipal electric utility, an electric utility, or any other public or private electric power entity located within or without the state, any of which may contract for services with a municipal electric energy cooperative pursuant to the provisions of this chapter;

(12) “Project” means any plant or plants, hydro plants, works, system, facilities, or real or personal property, together with all parts thereof and appurtenances thereto, used or useful in connection with the generation, production, transmission, purchase, sale, exchange or interchange of electric power or energy, or any interest therein or right to capacity thereof. “Project” also includes stock or other ownership interests in, or evidences of indebtedness of, any corporation or business entity which constructs electric power generation or transmission facilities or generates, produces, transmits, purchases, sells or exchanges electric power and energy to, or insures the liabilities of, public or private electric power entities located within or without the state, provided the outstanding stock of such corporation is owned in whole or in part by such public or private electric power entities;

(13) “Real property” includes lands, structures, franchises, and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within said term, and includes not only fees simple absolute but also any and all lesser interests, such as easements, rights-of-way, uses, leases, licenses and all other incorporeal hereditaments, and every estate, interest or right, legal or equitable, including terms of years and liens thereon by way of judgments, mortgages or otherwise, and also claims for damage to real estate.

(P.A. 75-634, S. 2, 24; P.A. 76-237, S. 2, 9; P.A. 86-354, S. 1, 6; P.A. 88-51, S. 1, 2; P.A. 97-313, S. 1, 5.)

History: P.A. 76-237 redefined “area of operation” to be area served rather than specific boundaries of participant, limited definition of “member” to utilities within the state, substituted “concurrent resolutions of” for “agreement between or among” in Subdiv. (7), defined “municipality” in new Subdiv. (9), renumbering subsequent subdivs. accordingly, included power entities “within or without the state” in definition of “participant” and expanded definition of “project”; P.A. 86-354 expanded definition of “project” in Subdiv. (12) to include stock, other ownership interests or evidences of indebtedness of certain corporations; P.A. 88-51 redefined “municipality” in Subdiv. (9) to include districts under Sec. 7-324 or districts under Ch. 105a which produce, supply or distribute electric energy; P.A. 97-313 amended Subdiv. (12), defining “project”, to include reference to business entities, effective July 1, 1997.



Section 7-233c - Municipal electric energy cooperative membership. Board representatives, appointment, term, removal. Officers. Meetings. Staff. Apportionment of expenses.

(a) Any two or more municipal electric utilities may, by concurrent resolutions, duly adopted by the governing bodies of each of such municipal electric utilities, create and become members of a municipal electric energy cooperative under the name and style of “the .... municipal electric energy cooperative”, with some identifying phrase inserted. The managing body of the municipal electric energy cooperative shall be a cooperative utility board which shall be charged with carrying out the corporate purposes and powers of the municipal electric energy cooperative. The number of representatives to be appointed at any time for full terms of office by the governing bodies of such municipal electric utilities shall be such uniform numbers as may be mutually agreed upon in said resolutions which number shall be not less than two nor more than six for each member. After the taking effect of the said resolutions of all such municipal electric utilities and after the filing of certified copies thereof pursuant to subsection (a) of section 7-233d, the agreed number of representatives shall be appointed to the cooperative utility board by the governing body of each municipal electric utility. The qualification of such representatives, terms of office for the original representatives and their successors and compensation, if any, by the member pursuant to this section or by the municipal cooperative pursuant to section 7-233p, shall be prescribed by each such governing body; provided, each representative shall be an official or employee of such municipal electric utility. In addition to paying such compensation as may be prescribed pursuant to this section or section 7-233p, a member may reimburse its representatives for expenses for travel, both within and without the state, incurred by them in connection with services as a designated representative on such board. Before such municipal cooperative can be validly and legally formed each of the municipalities represented by a municipal electric utility joining together to form the municipal cooperative must, by proper proceedings duly adopted, consent and agree to such formation of the municipal cooperative.

(b) After the creation of a municipal cooperative under subsection (a) of this section, any other municipal electric utility may become a member of the municipal cooperative if (1) the municipal electric utility files with the municipal cooperative (A) a resolution, duly adopted by its governing body, requesting membership in such cooperative, and (B) a certified copy of the proper proceedings, duly adopted by the municipality represented by the municipal electric utility, consenting and agreeing to such membership, and (2) after the municipal cooperative receives such filing, the governing bodies of at least two-thirds of the municipal electric utilities comprising the membership of the municipal cooperative at the time of such filing duly adopt a resolution approving membership of such municipal electric utility in the municipal cooperative. After the filing of certified copies of all such resolutions with the Secretary of the State pursuant to subsection (b) of section 7-233d, the governing body of the municipal electric utility being added to the municipal cooperative shall appoint representatives to the cooperative utility board of the municipal cooperative. The number of such appointed representatives shall be the same as the number mutually agreed upon by the other members of the municipal cooperative pursuant to subsection (a) of this section. The provisions of said subsection (a) concerning the qualification, compensation and terms of office of, and reimbursement of travel expenses for, representatives of the existing members of the municipal cooperative shall apply to representatives of such municipal electric utility.

(c) A municipal electric utility that is a member of a municipal cooperative may withdraw from the municipal cooperative if: (1) Such withdrawing municipal electric utility continues to fully perform all of its obligations under any contract it has with the municipal cooperative or provides sufficient funds in trust for the benefit of the municipal cooperative to satisfy such obligations, (2) the withdrawing municipal electric utility files with the municipal cooperative a resolution, duly adopted by its governing body, approving the withdrawal, and such resolution is filed with the Secretary of the State in the same manner as provided in subsection (c) of section 7-233d, and (3) the municipality represented by the withdrawing municipal electric utility does not disapprove of such withdrawal, by vote of the municipality’s legislative body, within thirty days after the adoption of such a resolution.

(d) Upon appointment of its representatives by the members of the municipal cooperative, the cooperative utility board shall organize, select its chairman and vice-chairman from among said board and proceed to consider those matters which have been recommended to it by the several members of the municipal cooperative. The cooperative utility board may hold such meetings and public hearings as it deems desirable and the powers of the municipal cooperative shall be vested in the representatives thereof in office from time to time. A majority of the entire authorized number of representatives of the municipal cooperative shall constitute a quorum at any meeting thereof. Action may be taken, motions voted and resolutions adopted by the municipal cooperative at any meeting of the cooperative utility board by vote of a majority of the representatives present, unless in any case the bylaws of a municipal cooperative or an amendment to such bylaws shall require a larger number for adoption or any representative of the cooperative utility board requests that the vote be based on megawatt-hour purchases. If such a request is made, (1) each representative shall have a number of votes equal to the total number of megawatt-hours purchased by the representative’s member municipal electric utility from the municipal cooperative during the preceding completed calendar year, provided, if the municipal cooperative includes a new member municipal electric utility which purchased part or all of its power and energy from a supplier or suppliers other than the municipal cooperative during such year, each representative of such new member municipal electric utility shall have a number of votes equal to the total megawatt-hours purchased by such new member from such other suppliers during such year plus the total number of megawatt-hours purchased from the municipal cooperative during such year, and (2) any action, motion or resolution taken, voted or adopted by the municipal cooperative at such meeting shall be by a favorable vote of sixty-seven per cent or more of the total of such votes of the representatives who are present at the meeting and who vote, provided at least a majority of the members of the municipal cooperative approves such action, motion or resolution. Notwithstanding any provision of this subsection or of subsection (g) of this section to the contrary, a unanimous vote of all of the representatives of the municipal cooperative shall be required before said municipal cooperative can exercise the power of condemnation or eminent domain provided in this chapter. The cooperative utility board may appoint and employ a chief executive officer, a treasurer, a secretary, a general counsel and such officers, advisors, consultants and other agents and employees as it may deem necessary, and the cooperative utility board shall determine their qualifications, terms of office, duties and compensation.

(e) Organizational expenses incurred by a municipal cooperative shall be paid ratably by each member in the same proportion as the population or area of operation serviced by each such member bears to the total population or area of operation serviced by all members or by such other method as determined to be fair and equitable by the cooperative utility board. Such payments shall be made by each member whether or not that member utilizes the electric power or energy made available or furnished to such member.

(f) Each representative of a municipal electric energy cooperative shall hold office for the term for which he was appointed and until his successor has been appointed and has qualified. A representative of a municipal electric energy cooperative may be removed only by the cooperative utility board for inefficiency or neglect of duty or misconduct in office and after he shall have been given a copy of the charges against him and, not sooner than ten days thereafter, had opportunity in person or by counsel to be heard thereon by such governing body. A member may remove one or more of its representatives with or without cause at any time.

(g) A municipal cooperative may adopt, on a prospective basis, methods of voting for all or specifically designated matters. Any such methods shall be specified in the bylaws of a municipal cooperative or in an amendment to such bylaws unanimously adopted by the members of the municipal cooperative. A municipal cooperative may distinguish the voting rights of its members based on whether a member is a full requirements customer or a partial requirements customer of the municipal cooperative or based on the term of the contractual obligations for power and transmission supply each member incurs with respect to the municipal cooperative, provided any such distinctions shall treat similarly situated members in a comparable and nondiscriminatory manner. For purposes of this subsection, “full requirements customer” means a wholesale purchaser of electric power or transmission services whose electric energy supplier is the sole source of long-term firm power, and “partial requirements customer” means a wholesale purchaser of electric power or transmission services that directly owns or operates generating or transmission assets that are insufficient to carry all of such purchaser’s electric load and whose electric energy supplier is a supplemental source of long-term firm power.

(P.A. 75-634, S. 3, 24; P.A. 76-237, S. 3, 9; P.A. 86-354, S. 2, 6; P.A. 11-98, S. 1.)

History: P.A. 76-237 amended Subsec. (a) to clarify the number of representatives for each member, to require that representatives be officials of utilities and to require consent of municipalities involved for legal formation of cooperative, amended Subsec. (c) to substitute “area of operation” for “geographic area” and amended Subsec. (d) to include provision concerning removal of representatives; P.A. 86-354 inserted new Subsecs. (b) and (c), authorizing a municipal electric utility to become a member of an existing municipal electric energy cooperative or to withdraw from a cooperative, relettered the remaining Subsecs. accordingly, and amended Subsec. (d) to authorize voting based on megawatt-hour purchases; P.A. 11-98 amended Subsec. (a) by providing that representatives may be compensated by the member or by the cooperative and by authorizing a representative to be an employee of a municipal electric utility, amended Subsec. (b)(2) to require governing bodies of at least two-thirds of members of cooperative to approve a new member, amended Subsec. (c) by allowing member to withdraw if it continues to fully perform or fund performance of its contractual obligations in Subdiv. (1), by requiring withdrawing member to file a resolution with Secretary of the State in Subdiv. (2), and by deleting former Subdiv. (4) re approval of withdrawal, amended Subsec. (d) by providing that amendment to the bylaws of cooperative may require motions or other actions to be approved by means other than a majority vote, by providing in Subdiv. (2) that majority of members must approve certain actions, motions or resolutions, by allowing board to appoint and employ a chief executive officer and by providing authority to appoint and employ officers, advisors and consultants, added Subsec. (g) re voting and made conforming and technical changes throughout.



Section 7-233d - Filings with Secretary of the State. Effect.

(a) A certified copy of each concurrent resolution creating a municipal electric energy cooperative, which is adopted pursuant to subsection (a) of section 7-233c, and a certified copy of each of the proceedings of the municipalities consenting and agreeing to the formation of the municipal electric energy cooperative as required by said subsection (a), shall be filed in the office of the Secretary of the State. Upon proof of such filing of a certified copy of the concurrent resolutions creating the municipal electric energy cooperative and the municipal proceedings as aforesaid, the municipal electric energy cooperative therein referred to shall, in any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract or obligation or act of the municipal electric energy cooperative, be conclusively deemed to have been lawfully and properly created, organized and established and authorized to transact business and exercise its powers under this chapter.

(b) A certified copy of each resolution approving the addition of a municipal electric utility to an existing municipal cooperative, which is adopted pursuant to subsection (b) of section 7-233c, and a certified copy of the proceedings of the municipality represented by such municipal electric utility consenting and agreeing to membership in such municipal cooperative as required by said subsection (b), shall be filed in the office of the Secretary of the State. Upon proof of such filing of a certified copy of such resolutions and such municipal proceedings, such municipal electric utility shall be deemed to be a member of such municipal cooperative.

(c) A certified copy of the resolution approving the withdrawal of a municipal electric utility from an existing municipal cooperative, which is adopted pursuant to subsection (c) of section 7-233c, and an affidavit by the withdrawing municipal electric utility stating that the legislative body of the municipality has not disapproved of such withdrawal in the manner provided under said subsection (c), shall be filed in the office of the Secretary of the State. Upon proof of such filing of a certified copy of such resolution and such affidavit, such municipal electric utility shall conclusively be deemed to have lawfully and properly withdrawn from the municipal cooperative. The withdrawing municipal electric utility shall have rights to retained earnings and assets of the municipal cooperative as set forth in the contract or contracts for power supply between the withdrawing municipal electric utility and the municipal cooperative or in any other contract between such municipal electric utility and such municipal cooperative, provided any such contract shall treat similarly situated members in a comparable and nondiscriminatory manner and provided further the withdrawing municipal electric utility complies with the provisions of subsection (c) of section 7-233c for withdrawal from the municipal cooperative.

(d) A copy of any such resolutions or proceedings filed under this section, duly certified by or on behalf of the Secretary of the State, shall be admissible in evidence in any suit, action or proceeding and shall be conclusive evidence of the due and proper filing thereof as aforesaid.

(P.A. 75-634, S. 4, 24; P.A. 76-237, S. 4, 9; P.A. 86-354, S. 3, 6; P.A. 11-98, S. 2.)

History: P.A. 76-237 required filing of certified copy of municipal proceedings as well as of concurrent resolutions; P.A. 86-354 divided section into Subsecs. and added Subsecs. (b) and (c), re filings for addition or withdrawal of a municipal electric utility from a municipal electric energy cooperative; P.A. 11-98 amended Subsec. (c) to substitute “resolution” for “resolutions”, provide that utility that withdraws from cooperative shall have rights to retained earnings and assets of the cooperative if such rights are contractual, and make conforming changes.



Section 7-233e - Powers.

(a) As used in this section, “person without the state” means a person located outside the state that complies with the standards for interconnection to the transmission or distribution facilities of the public utility to which such person is interconnected.

(b) A municipal electric energy cooperative created in the manner provided in this chapter shall constitute a public body corporate and politic, and in furtherance of its purpose of providing facilities for the generation and transmission of electric power such municipal electric energy cooperative shall be deemed to be exercising an essential governmental function and shall have the following powers, to wit:

(1) To adopt and have a common seal and to alter the same;

(2) To sue and be sued;

(3) To contract and be contracted with;

(4) To plan, acquire, construct, reconstruct, operate, maintain, repair, extend or improve one or more projects within or without the state; or to acquire any interest in or any right to capacity of such a project and to act as agent, or designate one or more of the other participants in such project to act as agent, for all the participants in such project in connection with the planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension or improvement of such project;

(5) To investigate the desirability of and necessity for additional sources and supplies of electric power, and to make such studies, surveys and estimates as may be necessary to determine the feasibility and cost of any such additional sources and supplies of electric power;

(6) To cooperate with private electric utilities, member and nonmember municipal electric utilities and other public or private electric power entities, within and without the state, or with any person without the state, in the development of such sources and supplies of electric power;

(7) To procure from the United States of America or any agency or instrumentality thereof, or from any state or agency or instrumentality thereof, any consents, authorizations or approvals that may be requisite to enable any project within its powers to be carried forward;

(8) To do and perform any acts and things authorized by the act under, through or by means of its cooperative utility board, officers, agents or employees;

(9) To acquire, hold, use and dispose of its income, revenues, funds and moneys;

(10) To acquire, own, hire, use, operate and dispose of personal property;

(11) To acquire, own, use, lease, operate and dispose of real property and interests in real property, and to make improvements thereon;

(12) To grant the use, by lease or otherwise, and to make charges for the use, of any property or facility owned or controlled by it;

(13) To borrow money and to issue its negotiable bonds or notes, and to enter into any agreements with the purchasers or holders of such bonds or notes or with others for their benefit;

(14) Subject to any agreement with bondholders or noteholders, to invest moneys of the municipal cooperative not required for immediate use, including proceeds from the sale of any bonds or notes, in such obligations, securities and other investments as the cooperative utility board shall deem prudent and in accordance with the laws of the state regarding the investment of public moneys;

(15) To exercise the right of eminent domain, subject to the limitations contained herein;

(16) To fix and determine the location and character of, and all other matters in connection with, any and all projects it may be authorized to acquire, hold, establish, effectuate, operate or control;

(17) To contract with any electric utility, any member or nonmember municipal electric utility, any public or private electric power entity within or without the state, or any person without the state, for the sale, exchange or transmission of electric power or energy generated by any project, or any interest therein or any right to capacity thereof, on such terms and for such period of time as the cooperative utility board shall determine;

(18) To purchase, sell, exchange or transmit electric power and energy within and without the state, to any electric utility, any member or nonmember municipal electric utility or any other public or private electric power entity, or any person without the state; and to enter into agreements with respect to such purchase, sale, exchange, or transmission to any electric utility, any member or nonmember municipal electric utility or any other public or private electric power entity; as one means of implementing the power granted by this subdivision, a municipal electric energy cooperative, if its cooperative utility board shall so determine, may enter into or become a participant in the New England Power Pool or become a market participant pursuant to rules and procedures of the regional independent system operator, as defined in section 16-1; and to acquire, own, hold and dispose of stock or other ownership interests in, or evidences of indebtedness of, any corporation or business entity that constructs electric power generation or transmission facilities or generates, produces, transmits, purchases, sells or exchanges electric power and energy to, or insures the liabilities of, public or private electric power entities located within or without the state, provided the outstanding stock of such corporation is owned in whole or in part by such public or private electric power entities;

(19) To procure insurance against any losses in connection with its property, operations or assets in such amounts and from such insurers as the cooperative utility board deems desirable;

(20) To contract for and to accept any gifts or grants or loans of funds or property or financial or other aid in any form from the United States of America or any agency or instrumentality thereof, or from any other source, and to comply, subject to the provisions of this chapter, with the terms and conditions thereof;

(21) To mortgage, or otherwise hypothecate, any or all of its property or assets to secure the payment of its bonds, notes or other obligations;

(22) To submit to arbitration any disputes with others or among its members;

(23) To produce electric power by the use of cogeneration technology or renewable fuel resources, as defined in section 16-1;

(24) To contract for the purchase or exchange of electricity produced by a person using cogeneration technology or renewable fuel resources, as defined in section 16-1, or for the sale or exchange of electricity produced by the municipal cooperative to such person, provided such purchase, sale or exchange is subject to the rates and conditions of service established in accordance with section 16-243a;

(25) To provide in any agreement executed in connection with a project by or among a municipal cooperative and other participants in such project that, if one or more of such participants defaults in its obligations under such agreement including, without limitation, the payment of principal or interest on their indebtedness issued with respect to such project, the municipal cooperative and the other nondefaulting participants, if any, shall be required to pay such obligations, including the principal of and the interest on such indebtedness, for which the defaulting participant or participants were to have paid, upon such terms and conditions and with such limitations as the cooperative utility board may determine;

(26) To guarantee, in connection with any project, the punctual payment of the principal of and interest on the indebtedness or other contractual obligations of any of the participants in such project;

(27) (A) To enter into agreements with any entity to receive or procure the supply, or the prepayment of the supply, of natural gas for the sole benefit of its member, the City of Norwich Department of Public Utilities, a municipal gas utility, provided (i) such supply, or prepayment of supply, is consumed or used by said utility or by any retail customer of said utility entirely within the geographic boundaries of the city of Norwich or the town of Preston, and (ii) no part of such supply, or prepayment of supply, shall be consumed or used within or transported to any other municipality or utility, territory, land held in trust by the United States on behalf of a Native American tribe or land located within a Native American reservation or other jurisdiction;

(B) No power granted to a municipal cooperative pursuant to this subdivision shall be exercised so as to impair any existing right, power or privilege of any gas company, as defined in section 16-1;

(28) To exercise and perform all or part of its power and functions for the sole purpose of purchasing, selling, exchanging or transmitting electric power and energy on a wholesale basis, as provided in this chapter, through one or more wholly owned or partly owned corporations or other business entities; and

(29) To exercise all other powers not inconsistent with the state Constitution or the United States Constitution, which may be reasonably necessary or appropriate for or incidental to the effectuation of its authorized purposes or to the exercise of any of the foregoing powers, and generally to exercise in connection with its property and affairs, and in connection with property within its control, any and all powers that might be exercised by a natural person or a private corporation in connection with similar property and affairs.

(P.A. 75-634, S. 5, 24; P.A. 76-237, S. 5, 6, 9; P.A. 80-167, S. 1; P.A. 86-354, S. 4, 6; P.A. 97-313, S. 2, 5; P.A. 08-128, S. 2; P.A. 11-98, S. 3.)

History: P.A. 76-237 amended Subdiv. (17) to include contracts for the exchange of electric power and amended Subdiv. (22) to include disputes with nonmembers; P.A. 80-167 inserted new Subdivs. (23) and (24) re cogeneration technology and renewable resources and renumbered former Subdiv. (23) as Subdiv. (25); P.A. 86-354 added to Subdiv. (18) the power to acquire, own, hold and dispose of stock, other ownership interests or evidence, of indebtedness of certain corporations, added new Subdiv. (25) re provision in a project agreement for default by a participant, added new Subdiv. (26) re guarantee of punctual payment and renumbered remaining Subdiv. accordingly; P.A. 97-313 added new Subsec. (a) defining “person without the state”, designated existing section as Subsec. (b) and amended Subsec. (b) to add reference to “person without the state” to Subdivs. (6), (17) and (18), to add “or business entity” in Subdiv. (18), to insert new Subdiv. (27) re transactions through wholly owned or partly owned corporations or business entities, renumbering former Subdiv. (27) as (28), effective July 1, 1997; P.A. 08-128 amended Subsec. (b) to make a technical change in Subdiv. (18), insert new Subdiv. (27) re entering into agreements to receive or procure supply of natural gas and redesignate existing Subdivs. (27) and (28) as Subdivs. (28) and (29), effective June 5, 2008; P.A. 11-98 amended Subsec. (b)(18) to authorize a cooperative to become a market participant and made technical changes.



Section 7-233f - Bonds.

(a) A municipal cooperative shall have the power and is hereby authorized from time to time to issue revenue bonds in such principal amounts as the cooperative utility board shall deem necessary for any of its corporate purposes as set forth under this chapter. A member of a municipal cooperative may not revoke or in any way terminate, amend or modify its membership resolution to the detriment of the bondholders if revenue bonds or obligations issued in anticipation of the issuance of said revenue bonds have been issued and are then outstanding and unpaid as provided for herein.

(b) Revenue bonds of a municipal cooperative shall be payable as to both principal and interest (1) exclusively from the income and revenues of the municipal cooperative derived from one or more of its projects financed from the proceeds of such bonds; or (2) from the income received from one or more revenue producing contracts made by the municipal cooperative with any participant or other contracts entered into for the sale of electric energy authorized under this chapter; or (3) from its revenues generally, subject, however, to any agreements previously made by the municipal cooperative with the holders of any of its outstanding bonds. Any such bonds may be additionally secured by a pledge of any grant, subsidy or contribution from the United States of America or any agency or instrumentality or political subdivision thereof, or a pledge of any income or revenues, funds or moneys of the municipal cooperative derived from any source whatsoever.

(c) Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be deemed to be negotiable instruments within the meaning and for all purposes of title 42a, and each holder or owner of such bonds, or of any coupons appurtenant thereto, by accepting such bonds or coupons shall be conclusively deemed to have agreed that such bonds or coupons are and shall be fully negotiable within the meaning and for all purposes of said Uniform Commercial Code.

(d) Bonds of a municipal cooperative issued pursuant to this chapter may be issued as serial bonds or as term bonds, or the municipal cooperative, in its discretion, may issue bonds of both types. Bonds shall be authorized by resolution of the cooperative utility board and may be issued in one or more series and shall bear such date or dates, mature at such time or times not exceeding forty years from the date of said bonds, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such conversion, registration and exchange privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment at such place or places within or without the state, be subject to such terms of redemption (with or without premium), and contain or be subject to such other terms, all as such resolution may provide.

(e) If any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Pending preparation of the definitive bonds, a municipal cooperative may issue temporary bonds which shall be exchanged for such definitive bonds.

(f) Bonds of a municipal cooperative may be sold at public or private sale for such price or prices and in such manner as the cooperative utility board shall determine. Bonds of a municipal cooperative may be issued under the provisions of this chapter without obtaining the consent of any department, division, commission, board, bureau or agency of the state, and without any other proceeding or the happening of any other conditions or other things than those proceedings, conditions or things which are specifically required by this chapter.

(g) The resolution under which any bonds shall be issued shall constitute a contract with the holders of said bonds and may contain provisions, among others, as to:

(1) The terms and provisions of the bonds;

(2) Pledging all or any part of the revenues from any project or projects or any revenue-producing contract or contracts made by the municipal cooperative with any participant to secure the payment of said bonds as provided in the authorizing resolution, subject to such agreements with the holders of outstanding bonds as may then exist;

(3) The custody, collection, securing, investment and payment of any revenues, assets, moneys, funds or property of a municipal cooperative with respect to which the municipal cooperative may have any rights or interest;

(4) The rates or charges for electric power and energy sold by, or services rendered by, the municipal cooperative, the amount to be raised by such rates or charges and the use and disposition of any or all revenue;

(5) The creation of reserves or sinking funds and the regulation and disposition thereof;

(6) Limitations on the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of any such bonds;

(7) Limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(8) The rank or priority of any bonds with respect to any lien or security or as to the acceleration of the maturity of any such bonds;

(9) The creation of special funds or moneys to be held in trust or otherwise for operating expenses, payment or redemption of bonds, reserves or other purposes and as to the use and disposition of moneys held in such funds;

(10) The procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(11) Defining the acts or omissions to act which shall constitute a default in the duties of the municipal cooperative to holders of its bonds and providing the rights and remedies of such holders in the event of such default including, if the cooperative utility board shall so determine, the right to accelerate the due date of the bonds or the right to appoint a receiver or receivers of the property or revenues subject to the lien of the resolution;

(12) Any other or additional agreements with or for the benefit of the holders of bonds or any covenants or restrictions necessary or desirable to safeguard the interests of such holders;

(13) The custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(14) Vesting in a trustee or trustees within or without the state such properties, rights, powers and duties in trust as the cooperative utility board may determine, which may include any or all of the rights, powers and duties of any trustee appointed pursuant to this section; or limiting or abrogating the rights of the holders of any bonds of a municipal cooperative to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee; and

(15) Appointing and providing for the duties and obligations of a paying agent or paying agents or such other fiduciaries within or without the state.

(h) (1) It is the intention hereof that any pledge of revenues or other moneys or of a revenue producing contract or contracts made by a municipal cooperative pursuant to this chapter shall be valid and binding from the time when the pledge is made; that the revenues or other moneys or proceeds of any contract or contracts so pledged and thereafter received by the municipal cooperative shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipal cooperative irrespective of whether such parties have notice thereof. Neither the cooperative utility board nor any official executing bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(2) The principal of and interest on bonds issued by a municipal cooperative shall be payable solely from the revenues or funds pledged or available for their payment as authorized in this chapter. Each bond shall contain a statement that the principal thereof or interest thereon is payable solely from such revenues or funds of the municipal cooperative and that neither the state nor any political subdivision thereof nor any member participating in establishing the municipal cooperative nor other participant is obligated to pay such principal or interest and that neither the faith or credit nor taxing power of the state or any political subdivision thereof nor any such member or other participant is pledged to the payment of the principal of or the interest on such bonds. A municipal cooperative shall have no power to pledge the credit or create a debt or liability of the state or any political subdivision thereof or of any member participating in establishing the municipal cooperative or of any participant, and any bonds issued under the provisions of this chapter shall not create or constitute an indebtedness, liability or obligation of the state or of any such political subdivision or any such member or other participant or be or constitute a pledge of the faith and credit of the state or any such political subdivision or any such member or other participant but all such bonds, unless funded or refunded by bonds of the municipal cooperative, shall be payable solely from revenues or funds pledged or available for their payment as authorized in this chapter.

(P.A. 75-634, S. 6, 24; P.A. 76-237, S. 7, 9; P.A. 77-604, S. 5, 84; P.A. 86-354, S. 5, 6.)

History: P.A. 76-237 amended Subsec. (a) to allow issuance of bonds to be exchanged for outstanding bonds or to refund outstanding bonds before maturity; P.A. 77-604 substituted “chapter” for “act” in Subsec. (g)(14); P.A. 86-354 replaced existing bond purposes provisions in Subsec. (a) with provision re corporate purposes as set forth under this chapter.



Section 7-233g - Filing of bond resolution. Notice. Action challenging validity of bond resolution to be brought within twenty days or forever barred.

Any municipal cooperative may cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the appropriate public official of the governing body of each of its members and may thereupon cause to be published in a newspaper or newspapers published or circulating in the area of operation a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contract provided for by the bond resolution shall be commenced within twenty days after the first publication of such notice. If any such notice shall at any time be published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the bond resolution referred to in said notice, or the validity of any covenants, agreements or contracts provided for by said bond resolution shall be commenced or instituted within twenty days after the first publication of said notice, then all residents and taxpayers and owners of property in the area of operation and users of the project and all other persons whatsoever shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceedings, questioning the validity or proper authorization of such bonds, or the validity of any such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

(P.A. 75-634, S. 7, 24.)



Section 7-233h - Trust indenture.

In the discretion of the cooperative utility board any bonds issued under the provisions of this chapter may be secured by a trust indenture by way of conveyance, deed of trust or mortgage of any project or any other property of the municipal cooperative, whether or not financed in whole or in part from the proceeds of such bonds, or by a trust agreement by and between the municipal cooperative and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state or by both such conveyance, deed of trust or mortgage and indenture or trust agreement. Such trust indenture or agreement may pledge or assign any or all fees, rents and other charges to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any property of the municipal cooperative. Such trust indenture or agreement may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the municipal cooperative authorizing the issue of bonds. Any bank or trust company incorporated under the laws of the state may act as depository of the proceeds of such bonds or of revenues or other moneys and may furnish such indemnifying bonds or pledge such securities as may be required by the municipal cooperative. Such trust indenture may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, such trust indenture or agreement may contain such other provisions as the municipal cooperative may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture or agreement may be treated as a part of the cost of a project.

(P.A. 75-634, S. 8, 24.)



Section 7-233i - Bond anticipation notes.

A municipal cooperative shall have the power at any time and from time to time after the issuance of bonds thereof shall have been authorized by resolution duly adopted as hereinbefore provided, to borrow money for the purposes for which such bonds are to be issued in anticipation of the receipt of the proceeds of the sale of such bonds and within the authorized maximum amount of such bond issue. Any such loan shall be paid within five (5) years after the date of the initial loan. Bond anticipation notes shall be issued for all moneys so borrowed under the provisions of this section, and such notes may be renewed from time to time, but all such renewal notes shall mature within the time above limited for the payment of the initial loan. Such notes shall be authorized by resolution of the cooperative utility board and shall be in such denomination or denominations, shall bear interest at such rate or rates, shall be in such form and shall be executed in such manner, all as such cooperative utility board shall prescribe in said resolution. If such notes shall be renewal notes, they may be exchanged for notes then outstanding on such terms as the cooperative utility board shall determine. The cooperative utility board may, in its discretion, retire any such notes from the revenues derived from the project or projects or from such other moneys of the municipal cooperative which are lawfully available therefor or from a combination of each, in lieu of retiring them by means of bond proceeds, provided, however, that before the retirement of such notes by any means other than the issuance of bonds it shall amend and modify the resolution authorizing the issuance of the bonds in anticipation of the proceeds of the sale of which such notes shall have been issued so as to reduce the authorized amount of the bond issue by the amount of the notes so retired. Such amendatory or modifying resolution shall take effect immediately upon its passage.

(P.A. 75-634, S. 9, 24.)



Section 7-233j - Interconnection of electric system lines. Contracts for sale of electricity.

The municipal cooperative is authorized to (1) interconnect the lines of its system with those of other electric systems within or without the state, and to enter into contracts for the sale of electric energy within or without the state to electric systems constructed, owned, controlled or operated by any electric utility, member or nonmember municipal electric utility or any other public or private electric power entity, or any person without the state; and (2) enter into contracts with other electric utilities, member or nonmember municipal electric utilities, or any other public or private electric power entities within or without the state for standby power upon suitable terms, and for the sale of any surplus power not required for its own operation for sale to any electric utility, member or nonmember municipal electric utility or any other public or private electric power entity within or without the state.

(P.A. 75-634, S. 10, 24; P.A. 97-313, S. 3, 5.)

History: P.A. 97-313 added “or any person without the state” in Subdiv. (1), effective July 1, 1997.



Section 7-233k - Eminent domain.

If a municipal cooperative is unable to agree with the owner or owners of real or personal property upon the terms for the acquisition of the same for any reason whatsoever, then the municipal cooperative may acquire, and is hereby authorized to acquire, all real or personal property that it deems necessary for carrying out the purposes of this chapter, whether a fee simple absolute or a lesser interest, by condemnation or the exercise of the right of eminent domain, under and pursuant to the provisions of part I of chapter 835 and related statutes; provided that, notwithstanding anything herein to the contrary, the municipal cooperative shall have no power of eminent domain with respect to any real or personal property owned by an electric utility, nonmember municipal electric utility or any other public or private electric power entity and used in connection with a system or plant of such electric utility, nonmember municipal electric utility or any other public or private electric power entity. The power of a municipal cooperative to acquire real or personal property by condemnation or the exercise of the power of eminent domain shall be a continuing power and no exercise thereof shall be deemed to exhaust it.

(P.A. 75-634, S. 11, 24.)



Section 7-233l - Rates.

A municipal cooperative is hereby authorized to fix, establish, maintain and collect, or to authorize, by contract, franchise, lease or otherwise, the establishment, levying and collection of, such rates, fees, rental or other charges, including connection charges, for the services afforded by the municipal cooperative or by or in connection with any properties which it may construct, erect, acquire, own, operate or control, and for the sale of electric energy or transmission capacity or service as it may deem necessary, proper, desirable and reasonable, which said rates, fees, rentals or other charges shall be fixed and established by the municipal cooperative in the manner prescribed in the following section hereof.

(P.A. 75-634, S. 12, 24.)



Section 7-233m - Sufficiency of rate schedule. Public hearing. Public inspection.

A municipal cooperative shall prescribe and from time to time when necessary revise a schedule of all of its rates, fees, rentals or other charges, which shall comply with the terms of any resolution, contract or other agreement of the municipal cooperative and shall be such that the revenues of the municipal cooperative will at all times be adequate to pay the expenses of operation and maintenance of its project or projects, including all reserves, insurance, extension, and replacement costs and to pay the principal of and interest on any bonds or notes of the municipal cooperative issued under this chapter, and to maintain such reserves therefor as may be required by the terms of any resolution, contract or other agreement of the municipal cooperative or as may be deemed necessary or desirable by the municipal cooperative. Said schedule shall thus be prescribed and from time to time revised by the municipal cooperative after public hearing thereon which shall be held by the municipal cooperative at least seven days after notice thereof has been published at least once in the area of operation. A copy of the schedule of such rates, fees, rentals or other charges of the municipal cooperative then in effect shall at all times be kept on file at the principal office of the municipal cooperative and shall at all reasonable times be open to public inspection.

(P.A. 75-634, S. 13, 24.)



Section 7-233n - Dissolution of cooperative.

The governing bodies of two or more municipal electric utilities which have created a municipal electric energy cooperative pursuant to section 7-233c may, by concurrent resolutions duly adopted by each of such governing bodies within any single calendar year, dissolve such municipal electric energy cooperative on the conditions set forth in this section. Such municipal electric energy cooperative may be dissolved on condition that either the representatives of the municipal electric energy cooperative by resolution duly adopted consent to such dissolution and the municipal electric energy cooperative has no debts or obligations outstanding or that sufficient moneys have been set aside irrevocably in trust to satisfy all of the outstanding debts or obligations of such municipal electric energy cooperative. A copy of each concurrent resolution for the dissolution of a municipal electric energy cooperative adopted pursuant to this section, duly certified by the appropriate officer of the municipal electric utility, shall be filed in the office of the Secretary of the State. Upon proof of such filing of certified copies of the concurrent resolutions for the dissolution of a municipal electric energy cooperative as aforesaid and upon proof either that such municipal electric energy cooperative had no debts or obligations outstanding at the time of the adoption of such resolutions, or that sufficient moneys have been set aside irrevocably in trust to satisfy all of its outstanding debts or obligations, the municipal electric energy cooperative therein referred to shall be conclusively deemed to have been lawfully and properly dissolved and the property of the municipal electric energy cooperative shall be vested in the creating municipal electric utilities or as otherwise provided in agreements between the municipal electric energy cooperative and the members of the municipal electric energy cooperative, provided any such agreements shall treat similarly situated members in a comparable and nondiscriminatory manner. A copy of any such concurrent resolution, duly certified by or on behalf of the Secretary of the State, shall be admissible in evidence in any suit, action, or proceeding, and shall be conclusive evidence of due and proper filing thereof as aforesaid.

(P.A. 75-634, S. 14, 24; P.A. 11-98, S. 4.)

History: P.A. 11-98 deleted provision requiring that upon dissolution of a cooperative, governing bodies dissolving such cooperative are deemed never to have joined in creation of such cooperative and added provision allowing property of dissolved cooperative to be vested in the creating utilities as provided in agreements between the cooperative and the members.



Section 7-233o - Conflict of interest.

No representative, officer or employee of a municipal electric energy cooperative shall have or acquire any personal interest, direct or indirect, in any project or in any property included or planned to be included in any project or in any contract or proposed contract for materials or services to be furnished to or used by the municipal electric energy cooperative, but neither the holding of any office or employment in the government of any municipal electric utility or in any municipal electric energy cooperative under any law of the state nor the owning of any property within the state shall be deemed a disqualification for representation on or employment by a municipal electric energy cooperative.

(P.A. 75-634, S. 15, 24; P.A. 11-98, S. 5.)

History: P.A. 11-98 added “personal” re interest in project, property or contract and added “in any municipal electric energy cooperative” re office-holding or employment that is not deemed a disqualification.



Section 7-233p - Representative compensation.

If the members of a municipal electric energy cooperative are not paying compensation to their representatives pursuant to subsection (a) of section 7-233c, such municipal electric energy cooperative may reimburse its representatives for necessary expenses incurred in the discharge of their duties and pay such reasonable, uniformly applicable compensation to such representatives for their service on the board of such municipal electric energy cooperative as provided in this section. The concurrent resolutions creating a municipal electric energy cooperative may provide that the representatives of the municipal electric energy cooperative may receive annual compensation for their services within limitations to be stated in such concurrent resolutions and in that event, each representative may receive from the municipal electric energy cooperative such compensation for his services as the municipal electric energy cooperative may determine within the limitations stated in such concurrent resolutions. Said provisions or limitations stated in any such resolutions may be amended by subsequent concurrent resolutions, but no reduction of any such limitation shall be effective as to any representative of the municipal electric energy cooperative then in office except upon the written consent of such representative.

(P.A. 75-634, S. 16, 24; P.A. 11-98, S. 6.)

History: P.A. 11-98 added language providing that if a cooperative is not paying compensation to its representatives pursuant to Sec. 7-233c(a), then such cooperative may pay compensation as provided in section, and deleted provision prohibiting representative of municipal authority from receiving compensation except as provided in section.



Section 7-233q - Competitive bidding. Contracts.

(a) All purchases for supplies, materials or equipment to be made in excess of twenty-five thousand dollars shall be submitted for competitive bid provided that more than one source of such supplies, materials or equipment is available, except this subsection shall not apply to any project or projects in which a municipal electric energy cooperative is an owner of a portion if the project itself is not required to be subject to competitive bidding.

(b) (1) Notwithstanding subsection (a) of this section, any contracts to be entered into by a cooperative created pursuant to this chapter or any project in which such cooperative has an interest or any joint venture or partnership thereof may be entered into as the result of either negotiation, request for proposals, open-bid or sealed-bid method of procurement. In determining the type of procurement method it deems most prudent, the cooperative may consider the scope of work, the management complexities associated therewith, the extent of current and future technological development requirements and the best interests of the cooperative and its members and participants. The cooperative shall determine the terms and conditions of such contracts and the fees or other compensation to be paid pursuant to such contracts.

(2) The entry into any contract resulting from negotiation or the conduct of a request for proposals pursuant to subdivision (1) of this subsection may be by resolution or by the terms of written policies adopted by the cooperative at the option of the governing body of said cooperative. If the cooperative elects to proceed by negotiation or request for proposals for the procurement of any such contract by the terms of written policies adopted by the cooperative, the contract and the factual basis for the method of procurement shall be recorded and open for public inspection immediately after the award of such contract.

(P.A. 75-634, S. 17, 24; P.A. 08-128, S. 1.)

History: P.A. 08-128 designated existing provisions as Subsec. (a), made a technical change therein and added Subsec. (b) re contracts, effective June 5, 2008.



Section 7-233r - Cooperative bonds and notes deemed legal investment.

To the extent permitted by law, the state and all public officers, governmental units and agencies thereof, all banks, trust companies, savings banks and institutions, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or notes issued pursuant to this chapter, and such bonds or notes shall be authorized security for any and all public deposits.

(P.A. 75-634, S. 18, 24; P.A. 80-483, S. 20, 186.)

History: P.A. 80-483 deleted reference to building and loan associations.



Section 7-233s - Taxation.

The creation of a municipal electric energy cooperative pursuant to the provisions of this chapter is in all respects for the benefit of the people of the state and for the improvement of their health, safety, welfare, comfort and security, and its purposes are public purposes and a municipal cooperative will be performing an essential governmental function. The real and personal property of a municipal electric energy cooperative, and its income and operations, shall be exempt from all taxation by the state and any political subdivision thereof; provided, however, that in connection with the acquisition or construction or ownership of any project or projects, or portions thereof, which may be located outside the boundaries of the members of the municipal cooperative, the municipal cooperative may make payments in lieu of taxation and enter into a contract therefor to the appropriate taxing entity in which such project or projects, or portions thereof, are so acquired or constructed. The state covenants with the purchasers and all subsequent holders and transferees of the notes or bonds issued by a municipal cooperative, in consideration of the acceptance of any payment for the notes or bonds, that the notes or bonds of a municipal cooperative, issued pursuant to this chapter and the income therefrom shall at all times be free from taxation.

(P.A. 75-634, S. 19, 24.)



Section 7-233t - Exemption from jurisdiction of Public Utilities Regulatory Authority.

A municipal electric energy cooperative created pursuant to the provisions of this chapter shall be exempt from the jurisdiction and control of the Public Utilities Regulatory Authority of this state, except to the extent municipal electric utilities are subject to the Public Utilities Regulatory Authority as of the date of the formation of the municipal cooperative.

(P.A. 75-634, S. 20, 24; P.A. 76-237, S. 8, 9; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 10, 348; P.A. 11-80, S. 1.)

History: P.A. 76-237 made it clear newly created energy cooperatives subject to public utilities control authority to the extent others are at the time each is created, deleting provision that they be subject to authority as others are “presently”; P.A. 77-614 substituted division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 substituted department of public utility control for division and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 7-233u - Severability of provisions.

The respective words, clauses, sentences, paragraphs and sections of this chapter are severable, and the declaration of invalidity of any such word, clause, sentence, paragraph or section shall not invalidate the remaining portions of the chapter.

(P.A. 75-634, S. 21, 24.)



Section 7-233v - Liberal construction.

This chapter shall be construed liberally to effectuate the legislative intent and the purposes of this chapter as complete and independent authority for the performance of each and every act and thing herein authorized and all authority herein granted shall be broadly interpreted to effectuate such intent and purposes and not as a limitation of powers.

(P.A. 75-634, S. 22, 24.)



Section 7-233w - Controlling provisions in case of conflict.

Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special or local, or any limitation imposed by a corporate or municipal charter, the provisions of this chapter shall be controlling and all other conflicting laws or limitations of any nature whatsoever are hereby repealed, revoked and rescinded.

(P.A. 75-634, S. 23, 24.)



Section 7-233x - Power supply contracts between cooperatives and municipal electric utilities.

Any municipal electric utility, as defined in section 7-233b, shall have power, acting on behalf of the municipality with respect to which such municipal electric utility is a department, agency or other such related body, to enter into agreements with any municipal electric energy cooperative, as defined in said section 7-233b, for the purchase, sale, exchange or transmission of electric power or energy on such terms and for such periods of time as agreed upon by such municipal electric utility and such municipal electric energy cooperative, and any such agreement shall be binding on the parties thereto and such municipality, provided such municipality may disapprove and thereby invalidate such agreement by vote of its legislative body at any time no later than thirty days following the date such agreement is filed and appropriately recorded in such municipality for consideration by its legislative body. Any such agreement may include terms providing that the municipal electric utility (1) make payments for electric power and energy based on a formula stated in the agreement, (2) make such payments unconditionally whether or not the agreed upon electric power or energy is provided or otherwise made available or a particular project is completed, operable or operating, and (3) pay obligations of another municipal electric utility if such municipal electric utility fails to make such payments as required in such agreement. Payments made under such agreements may be recovered in the prices charged by the municipal electric utility.

(P.A. 79-468, S. 1, 2; P.A. 99-263, S. 1, 2.)

History: P.A. 99-263 authorized optional provisions re payments for electric power and energy and payment of obligations of another municipal electric utility which may be included in agreements, and made a technical change, effective July 1, 1999.



Section 7-233y - Municipal energy conservation and load management fund.

(a) Each municipal electric utility created pursuant to chapter 101 or by special act shall, for investment in renewable energy sources and for conservation and load management programs pursuant to this section, accrue from each kilowatt hour of its metered firm electric retail sales, exclusive of such sales to United States government naval facilities in this state, no less than the following amounts during the following periods, in a manner conforming to the requirement of this section: (1) 1.0 mills on and after January 1, 2006; (2) 1.3 mills on and after January 1, 2007; (3) 1.6 mills on and after January 1, 2008; (4) 1.9 mills on and after January 1, 2009; (5) 2.2 mills on and after January 1, 2010; and (6) 2.5 mills on and after January 1, 2011.

(b) There is hereby created a municipal energy conservation and load management fund in each municipal electric energy cooperative created pursuant to this chapter, which fund shall be a separate and dedicated fund to be held and administered by such cooperative. Each municipal electric utility created pursuant to chapter 101 or by special act that is a member or participant in such a municipal electric energy cooperative shall accrue and deposit such amounts as specified in subsection (a) of this section into such fund. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fiscal year next succeeding. Disbursements from the fund shall be made pursuant to the comprehensive electric conservation and load management plan prepared by the cooperative in accordance with subsection (c) of this section.

(c) Such cooperative shall, annually, adopt a comprehensive plan for the expenditure of such funds by the cooperative on behalf of such municipal electric utilities for the purpose of carrying out electric conservation, investments in renewable energy sources, energy efficiency and electric load management programs funded by the charge accrued pursuant to subsection (a) of this section. The cooperative shall expend or cause to be expended the amounts held in such fund in conformity with the adopted plan. The plan may direct the expenditure of funds on facilities or measures located in any one or more of the service areas of the municipal electric utilities who are members or participants in such cooperative and may provide for the establishment of goals and standards for measuring the cost effectiveness of expenditures made from such fund, for the minimization of federally mandated congestion charges and for achieving appropriate geographic coverage and scope in each such service area. Such plan shall be consistent with the comprehensive plan of the Energy Conservation Management Board established under section 16-245m. Such cooperative, annually, shall submit its plan to such board for review.

(June Sp. Sess. P.A. 05-1, S. 17.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005.



Section 7-233z - Comprehensive report.

(a) A municipal electric energy cooperative, created pursuant to this chapter, shall submit a comprehensive report on the activities of the municipal electric utilities with regard to promotion of renewable energy resources. Such report shall identify the standards and activities of municipal electric utilities in the promotion, encouragement and expansion of the deployment and use of renewable energy sources within the service areas of the municipal electric utilities for the prior calendar year. The cooperative shall submit the report to the Clean Energy Finance and Investment Authority not later than ninety days after the end of each calendar year that describes the activities undertaken pursuant to this subsection during the previous calendar year for the promotion and development of renewable energy sources for all electric customer classes.

(b) Such cooperative shall develop standards for the promotion of renewable resources that apply to each municipal electric utility. On or before January 1, 2008, and annually thereafter, such cooperative shall submit such standards to the Clean Energy Finance and Investment Authority.

(P.A. 07-242, S. 41; P.A. 11-80, S. 130.)

History: P.A. 07-242 effective July 1, 2007; P.A. 11-80 replaced “Renewable Energy Investment Advisory Committee” with “Clean Energy Finance and Investment Authority”, effective July 1, 2011.






Chapter 101b - Municipal Telecommunications Services

Section 7-233ii - Municipalities authorized to provide telecommunications service.

(a) Notwithstanding any provision of a special act or municipal charter to the contrary, any municipality that owns or operates one or more plants for the manufacture or distribution of electricity pursuant to section 7-213 or any special act, may provide telecommunications service, as defined in section 16-247a, other than community antenna television service, to inhabitants within the territorial limits of the area in which the municipality is authorized to provide electric service. No municipality may seek authority to provide telecommunications service pursuant to this section until affirmative action for that purpose has been approved by the chief executive officer and has received a two-thirds vote of its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen.

(b) Any municipality seeking to exercise the authority granted by this section shall be subject to all certification requirements imposed by statute or order of the Public Utilities Regulatory Authority upon certified telecommunications providers, as defined in section 16-1.

(c) Any municipality exercising the authority granted by this section may finance any capital expenditures necessary to provide telecommunications service other than community antenna television service, including but not limited to, the costs to acquire or construct necessary systems or facilities, in accordance with the provisions of chapter 109.

(P.A. 97-313, S. 4, 5; P.A. 99-286, S. 15, 19; P.A. 11-80, S. 1.)

History: P.A. 97-313 effective July 1, 1997; P.A. 99-286 amended Subsec. (b) by changing reference to persons, firms or corporations certified to provide intrastate telecommunications services to “certified telecommunications providers”, effective July 19, 1999; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011.






Chapter 102 - Municipal Waterworks Systems

Section 7-234 - Operation of system, when. Payment of expenses. Waiver of acquisition rights.

Any town, city or borough or district organized for municipal purposes may acquire, construct and operate a municipal water supply system where (1) there is no existing private waterworks system, (2) the owner or owners of a private waterworks system are willing to sell or transfer all or part of such system to the municipality, or (3) a public regional waterworks system within said town, city or borough or district is willing to sell or transfer all or part of the system to the municipality. The franchise jurisdiction of the municipal water supply system shall be enlarged, by special act, if applicable to include the system or portion thereof sold or transferred and the franchise jurisdiction of the acquired waterworks system shall be reduced, by special act, if applicable to exclude the system or portion thereof sold or transferred. Any such municipality may pay for the acquisition, construction, extension, enlargement and maintenance of any such system by the issuance of general obligation bonds as provided in chapter 109 or by the issuance of revenue bonds as hereinafter provided. Any municipality having the right to acquire all or any part of an existing private waterworks system pursuant to any municipal charter, special act or contract may relinquish such rights by action of its legislative body.

(1949 Rev., S. 753; 1967, P.A. 780; P.A. 84-420, S. 1, 2; P.A. 93-349, S. 1.)

History: 1967 act allowed purchase of private waterworks system by municipality or construction of system through issuance of general obligation bonds as well as revenue bonds; P.A. 84-420 added provision re waiver of acquisition rights; P.A. 93-349 added provisions re transfer of all or part of a private system, sale or transfer of a public regional system and re enlargement or reduction of resulting franchise jurisdiction by special act.



Section 7-235 - Revenue bonds.

The legislative body of any municipality described in section 7-234, which municipality has voted to construct, enlarge or maintain a waterworks system, shall cause an estimate to be made of the cost of such construction and may issue, in the name of such municipality, revenue bonds in an amount sufficient to meet such estimated cost and interest thereon until the date of maturity. Such municipality shall not be obligated to pay such bonds except from funds derived from the net revenue of such waterworks system, and it shall be stated on the face of each bond that it has been issued under the provisions of this chapter and that it does not constitute a general indebtedness of such municipality within any statutory limitation.

(1949 Rev., S. 754.)



Section 7-236 - Issuance of bonds.

The legislative body shall determine the form of such bonds, whether registered or coupon, the rate and the dates of payment of interest thereon and the time or times, not more than thirty years from their date, at which they shall mature, the manner in which they shall be issued and by whom they shall be executed and sold.

(1949 Rev., S. 755; 1969, P.A. 424, S. 4.)

History: 1969 act removed provision limiting interest rate to 6% per year.



Section 7-237 - Sinking fund.

The legislative body shall provide for the establishment, from the net revenues of such waterworks system, of a sinking fund for the payment of the bonds and interest thereon and any charges connected therewith, plus ten per cent of the amount required for such payment, as a safety margin. Any surplus from the bond proceeds over the cost of establishing the system shall be paid into said sinking fund.

(1949 Rev., S. 756.)



Section 7-238 - Trust indenture.

In the discretion of the legislative body, such bonds may be secured by a trust indenture between the municipality and a corporate trustee, which may be any trust company or bank having the powers of a trust company in the state, but no such trust indenture shall convey or mortgage the system or any part thereof. Such indenture may contain reasonable and adequate provisions for protecting and enforcing the rights and remedies of the bondholders and may restrict their individual rights of action as is customary in trust indentures securing bonds and debentures of corporations.

(1949 Rev., S. 757.)



Section 7-239 - Rates for use.

(a) The legislative body shall establish just and equitable rates or charges for the use of the waterworks system authorized in this subsection, to be paid by the owner of each lot or building which is connected with and uses such system, and may change such rates or charges from time to time. Such rates or charges shall be sufficient in each year for the payment of the expense of operation, repair, replacements and maintenance of such system and for the payment of the sums in this subsection required to be paid into the sinking fund. In establishing such rates or charges, the legislative body shall consider measures that promote water conservation and reduce the demand on the state’s water and energy resources. Such rates or charges may include: (1) Demand projections that recognize the effects of conservation, (2) implementation of metering and measures to provide timely price signals to consumers, (3) multiyear rate plans, (4) measures to reduce system water losses, and (5) alternative rate designs that promote conservation. No such rate or charge shall be established until after a public hearing at which all the users of the waterworks system and the owners of property served or to be served and others interested shall have an opportunity to be heard concerning such proposed rate or charge. Notice of such hearing shall be given, at least ten days before the date set therefor, in a newspaper having a circulation in such municipality. Such notice shall set forth a schedule of rates or charges, and a copy of the schedule of rates or charges established shall be kept on file in the office of the legislative body and in the office of the clerk of the municipality, and shall be open to inspection by the public. The rates or charges so established for any class of users or property served shall be extended to cover any additional premises thereafter served which are within the same class, without the necessity of a hearing thereon. Any change in such rates or charges may be made in the same manner in which they were established, provided, if any change is made substantially pro rata as to all classes of service, no hearing shall be required. The provisions of this section shall not apply to the sale of bottled water.

(b) If any rates or charges established pursuant to this section are not paid within thirty days after the due date, demand for such rates or charges may be made on the owner of the premises served in the manner provided in subsection (a) of section 12-155, and thereafter an alias tax warrant may be issued in the manner provided in sections 12-135 and 12-162. The rates or charges established pursuant to this section, if not paid when due, shall constitute a lien upon the premises served and a charge against the owner thereof, which lien and charge shall bear interest at the same rate as would unpaid taxes. Such a lien not released of record prior to October 1, 1993, shall not continue for more than two years unless the superintendent of the waterworks system has filed a certificate of continuation of the lien in the manner provided under section 12-174 for the continuance of tax liens, and when so continued shall be valid for fifteen years. A lien described in this section shall take precedence over all other liens or encumbrances except taxes and may be foreclosed against the lot or building served in the same manner as a lien for taxes.

(c) Any municipality, by resolution of its legislative body, may assign, for consideration, any and all liens filed by the superintendent of the waterworks system or tax collector to secure unpaid water charges as provided under the provisions of this chapter. The consideration received by the municipality shall be negotiated between the municipality and the assignee. The assignee or assignees of such liens shall have and possess the same powers and rights at law or in equity as such municipality and municipality’s tax collector would have had if the lien had not been assigned with regard to the precedence and priority of such lien, the accrual of interest and the fees and expenses of collection. The assignee shall have the same rights to enforce such liens as any private party holding a lien on real property, including, but not limited to, foreclosure and a suit on the debt. Costs and reasonable attorneys’ fees incurred by the assignee as a result of any foreclosure action or other legal proceeding brought pursuant to this section and directly related to the proceeding shall be taxed in any such proceeding against each person having title to any property subject to the proceedings. Such costs and fees may be collected by the assignee at any time after demand for payment has been made by the assignee.

(d) The amount of any such rate or charge which remains due and unpaid for thirty days may, with reasonable attorneys’ fees, be recovered by the legislative body in a civil action in the name of the municipality against such owners. The municipality shall be subject to the same rates or charges under the same conditions as other users of such waterworks system.

(1949 Rev., S. 758; P.A. 93-349, S. 2; P.A. 95-353, S. 2, 7; P.A. 99-188, S. 2; 99-283, S. 1, 10; P.A. 07-95, S. 1; P.A. 08-43, S. 1; P.A. 13-78, S. 4.)

History: P.A. 93-349 added provisions regarding certificate of continuance and continued lien being valid for 15 years; P.A. 95-353 divided section into Subsecs., amended Subsec. (b) to specify that liens not released before October 1, 1993, shall not continue for more than 1 year and made technical changes, effective July 13, 1995; P.A. 99-188 amended Subsec. (a) by exempting sales of bottled water from provisions of the section; P.A. 99-283 added new Subsec. (c) providing for assignment of liens and relettered existing Subsec. (c) as (d), effective July 1, 1999; P.A. 07-95 amended Subsec. (b) by adding provisions re demand for unpaid rates or charges and issuance of an alias tax warrant and by making a technical change, effective July 1, 2007; P.A. 08-43 amended Subsec. (b) to increase time of the lien from 1 to 2 years; P.A. 13-78 amended Subsec. (a) to add provision re in establishing rates or charges, legislative body shall consider measures that promote water conservation and reduce demand on state’s water and energy resources, to add Subdivs. (1) to (5) re rates and charges and to make technical changes, effective June 5, 2013.



Section 7-240 - Separate accounts.

A separate account shall be kept by the municipality of the funds derived from such waterworks system and of their disposition, which account shall be audited annually by a competent auditor, and a report of such audit shall be open to public inspection. The treasurer of the municipality shall be the custodian of such funds and shall give bond to the satisfaction of the legislative body for the faithful discharge of his duties. Such funds shall be kept separate from other funds of such municipality and shall be used for such waterworks system and for no other purpose.

(1949 Rev., S. 759.)



Section 7-241 - Additional bonds.

Additional bonds may be issued in the discretion of the legislative body, to provide for the amount of any deficit found in the proceeds of the bonds herein authorized, which additional bonds shall be subject to the same conditions as, and shall be entitled to payment without preference or priority of, the bonds first issued.

(1949 Rev., S. 760.)



Section 7-242 - Issuance of refunding bonds.

Refunding revenue bonds may be issued in the same manner as the bonds which they are to refund, in the discretion of the legislative body, upon written request of all the holders of unpaid certificates of a particular issue payable from the revenues of the waterworks system as herein provided. The amount of such refunding bonds shall not exceed and may be less than the amount of the certificates to be surrendered and shall not exceed and may be less than the determined value of so much of the system as was paid for by such issue of certificates, less the amount of the certificates paid.

(1949 Rev., S. 761.)



Section 7-243 - Receiver.

If there is a default in the payment of the principal or interest upon any of such bonds, any court having jurisdiction may, upon application and for cause shown, appoint a receiver to administer such waterworks system on behalf of the municipality.

(1949 Rev., S. 762.)



Section 7-244 - Sales at less than par. Tax exemption.

Such bonds may be sold at not less than ninety per cent of their par value and shall be exempt from taxation.

(1949 Rev., S. 763.)



Section 7-244a - Temporary notes. Methods of payment.

(a) In addition to its other powers described under this chapter, any municipality operating a waterworks system may issue temporary notes for purposes of financing any capital project related to such system, and such municipality may renew such notes for not more than fifteen years, provided in the first year immediately following completion of such project, or if more than one project is financed by any issue of such notes, in the first year immediately following completion of the last of such projects, or in the sixth year following the date of issue of such notes, whichever is sooner, and in each year thereafter, not less than one-fifteenth of the total of the notes so issued shall be retired using funds derived from the sources of payment set forth below. Payment of principal and interest on such notes may be secured by a pledge of (1) the full faith and credit of the municipality, (2) revenues to be derived from waterworks system use charges, (3) revenues to be derived from waterworks system connection charges, (4) revenues to be derived from waterworks system benefit assessments, (5) any other revenues which are collected by the municipal waterworks department or the municipal authority which is authorized to set rates and other charges or (6) any combination of the aforementioned sources of payment. Any temporary notes which are secured by a pledge of the full faith and credit of the municipality shall be obligatory upon the municipality and the inhabitants and property thereof according to the tenor and purport of such pledge, whether or not such notes are also secured by one or more additional sources of payment as herein provided. In each year during which such notes secured by a pledge of the full faith and credit of the municipality are outstanding, the municipality shall appropriate and there shall be available on or before the date when any principal, interest or mandatory annual retirement payment on such notes is required to be paid, an amount of money which, together with all revenues from other sources available for such purpose, shall be sufficient to pay such principal, interest or mandatory annual retirement payment on such payment date. There shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to provide for such appropriations.

(b) The legislative body of any municipality issuing temporary notes as provided in this section shall determine the maximum authorized amount of such notes to be issued and may determine or may authorize an officer or officers of such municipality to determine the form of such notes, their date, the dates of principal and interest payments on such notes, provisions for protecting and enforcing the rights and remedies of the holders of such notes and all other terms, conditions and particular matters regarding the issuing and securing of and the payment of debt service on such notes. Such legislative body may determine the rate or rates of interest for each issue of such notes or may provide that such rate or rates of interest shall be determined subsequently by an officer or officers of such municipality, which determination may be based upon the receipt of bids to purchase such notes. Each note issued in accordance with this section shall be exempt, both as to principal and interest, from taxation.

(c) Any powers granted under this section shall be in addition to, and not in derogation of, any powers granted to any municipality under the provisions of its municipal charter or of any general statute or special act.

(d) Notwithstanding the provisions of subsection (c) of this section, to the extent payment of principal and interest on such notes is not secured in whole or in part by a pledge of the full faith and credit of the municipality, any limitations on the powers granted to any municipality under the provisions of its municipal charter or of any general statute or special act regarding renewal of such notes or the total amount of such notes outstanding shall not be applicable to any notes issued pursuant to this section.

(P.A. 83-513, S. 7; P.A. 84-483, S. 1, 2; P.A. 86-309, S. 1.)

History: P.A. 84-483 amended section to permit municipality to use tax resources to pay debt service on notes and to permit all revenue from water systems use charges or taxes and the full faith and credit of the municipality to be used to secure the notes; P.A. 86-309 provided that renewal of notes need not be annual and added Subsec. (d) re inapplicability of limitations on municipal powers to renew certain notes.






Chapter 103 - Municipal Sewerage Systems

Section 7-245 - Definitions.

For the purposes of this chapter: (1) “Acquire a sewerage system” means obtain title to all or any part of a sewerage system or any interest therein by purchase, condemnation, grant, gift, lease, rental or otherwise; (2) “alternative sewage treatment system” means a sewage treatment system serving one or more buildings that utilizes a method of treatment other than a subsurface sewage disposal system and that involves a discharge to the groundwaters of the state; (3) “community sewerage system” means any sewerage system serving two or more residences in separate structures which is not connected to a municipal sewerage system or which is connected to a municipal sewerage system as a distinct and separately managed district or segment of such system; (4) “construct a sewerage system” means to acquire land, easements, rights-of-way or any other real or personal property or any interest therein, plan, construct, reconstruct, equip, extend and enlarge all or any part of a sewerage system; (5) “decentralized system” means managed subsurface sewage disposal systems, managed alternative sewage treatment systems or community sewerage systems that discharge sewage flows of less than five thousand gallons per day, are used to collect and treat domestic sewage, and involve a discharge to the groundwaters of the state from areas of a municipality; (6) “decentralized wastewater management district” means areas of a municipality designated by the municipality through a municipal ordinance when an engineering report has determined that the existing subsurface sewage disposal systems may be detrimental to public health or the environment and that decentralized systems are required and such report is approved by the Commissioner of Energy and Environmental Protection with concurring approval by the Commissioner of Public Health, after consultation with the local director of health; (7) “municipality” means any metropolitan district, town, consolidated town and city, consolidated town and borough, city, borough, village, fire and sewer district, sewer district and each municipal organization having authority to levy and collect taxes; (8) “operate a sewerage system” means own, use, equip, reequip, repair, maintain, supervise, manage, operate and perform any act pertinent to the collection, transportation and disposal of sewage; (9) “person” means any person, partnership, corporation, limited liability company, association or public agency; (10) “remediation standards” means pollutant limits, performance requirements, design parameters or technical standards for application to existing sewage discharges in a decentralized wastewater management district for the improvement of wastewater treatment to protect public health and the environment; (11) “sewage” means any substance, liquid or solid, which may contaminate or pollute or affect the cleanliness or purity of any water; and (12) “sewerage system” means any device, equipment, appurtenance, facility and method for collecting, transporting, receiving, treating, disposing of or discharging sewage, including, but not limited to, decentralized systems within a decentralized wastewater management district when such district is established by municipal ordinance pursuant to section 7-247.

(1949 Rev., S. 731; 1949, S. 312d; P.A. 78-154, S. 1; P.A. 95-79, S. 11, 189; June 30 Sp. Sess. P.A. 03-6, S. 140; P.A. 11-80, S. 1.)

History: P.A. 78-154 defined “community sewerage system”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 defined “alternative sewage treatment system”, redefined “community sewerage system” to require service to two or more residences, defined “decentralized system”, “decentralized wastewater management district” and “remediation standards”, redefined “sewerage system” to include decentralized systems within a decentralized wastewater management district, inserted Subdiv. designators and made technical changes; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (6), effective July 1, 2011.

Cited. 5 CS 256.



Section 7-246 - Water pollution control authority; designation. Preparation of municipal plan. Successor to sewer authority; validation of sewer authority acts.

(a) Any municipality may, by ordinance, designate its legislative body, except where the legislative body is the town meeting, or any existing board or commission, or create a new board or commission to be designated, as the water pollution control authority for such municipality. Any municipality located within the district of a regional water authority or regional sewer district established under an act of the General Assembly may designate such water authority or sewer district as the water pollution control authority for such municipality, with all of the powers set forth in this chapter for water pollution control authorities, provided such water authority or sewer district agrees to such designation. If a new board or commission is created, the municipality shall, by ordinance, determine the number of members thereof, their compensation, if any, whether such members shall be elected or appointed, the method of their appointment, if appointed, and removal and their terms of office, which shall be so arranged that not more than one-half of such terms shall expire within any one year. The water pollution control authority of the town within which there is a city or borough shall not exercise any power within such city or borough without the express consent of such city or borough, except that such consent shall not be required for any action taken to comply with a pollution abatement order issued by the Commissioner of Energy and Environmental Protection.

(b) Each municipal water pollution control authority designated in accordance with this section may prepare and periodically update a water pollution control plan for the municipality. Such plan shall designate and delineate the boundary of: (1) Areas served by any municipal sewerage system; (2) areas where municipal sewerage facilities are planned and the schedule of design and construction anticipated or proposed; (3) areas where sewers are to be avoided; (4) areas served by any community sewerage system not owned by a municipality; (5) areas to be served by any proposed community sewerage system not owned by a municipality; and (6) areas to be designated as decentralized wastewater management districts. Such plan shall also describe the means by which municipal programs are being carried out to avoid community pollution problems and describe any programs wherein the local director of health manages subsurface sewage disposal systems. The authority shall file a copy of the plan and any periodic updates of such plan with the Commissioner of Energy and Environmental Protection and shall manage or ensure the effective supervision, management, control, operation and maintenance of any community sewerage system or decentralized wastewater management district not owned by a municipality.

(c) Any municipal sewer authority in existence prior to October 1, 1978, shall be deemed to be the water pollution control authority of such municipality unless the legislative body of the municipality, by ordinance, determines otherwise, and such water pollution control authority shall be deemed the successor to such sewer authority for all of the purposes of this chapter. All acts of any such sewer authorities from October 1, 1978, to June 1, 1979, are validated. The provisions of this subsection shall not apply to any action pending in any court or any right of appeal under this chapter existing on June 1, 1979.

(1949 Rev., S. 733; 1949, S. 313d; 1967, P.A. 60; 1971, P.A. 694, S. 1; P.A. 73-294, S. 1, 4; P.A. 78-154, S. 2; P.A. 79-391, S. 1, 2; P.A. 86-239, S. 1, 14; P.A. 87-292; June 30 Sp. Sess. P.A. 03-6, S. 141; P.A. 11-80, S. 1.)

History: 1967 act applied provisions to existing boards and commissions rather than to boards and commissions existing on July 26, 1949; 1971 act allowed designation of regional water authority as a municipality’s sewer authority; P.A. 73-294 allowed designation of municipal legislative body as sewer authority, unless legislative body is town meeting; P.A. 78-154 substituted water pollution control authority for sewer authority, allowed designation of regional sewer district as authority and added Subsec. (b) re water pollution control plans; P.A. 79-391 added Subsec. (c) establishing sewer authorities as water pollution control authorities and validating their acts; P.A. 86-239 amended Subsec. (a) by eliminating the consent requirement for action complying with a water pollution abatement order; P.A. 87-292 amended Subsec. (a) to allow for election of commission members; June 30 Sp. Sess. P.A. 03-6 added Subsec. (b)(6) re areas to be designated as decentralized wastewater management districts, to require that plan describe any programs re subsurface sewage disposal systems managed by local director of health and to require the effective supervision, control, operation and maintenance of any community sewerage system or decentralized wastewater management district; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

Subsec. (b):

Cited. 10 CA 440.



Section 7-246a - Applications. Time for decision. Appeal.

(a) Whenever an application or request is made to a water pollution control authority or sewer district for (1) a determination of the adequacy of sewer capacity related to a proposed use of land, (2) approval to hook up to a sewer system at the expense of the applicant, or (3) approval of any other proposal for wastewater treatment or disposal at the expense of the applicant, the water pollution control authority or sewer district shall make a decision on such application or request within sixty-five days from the date of receipt, as defined in subsection (c) of section 8-7d, of such application or request. The applicant may consent to one or more extensions of such period, provided the total of such extensions shall not exceed sixty-five days.

(b) Notwithstanding any other provision of the general statutes, an appeal may be taken from an action of a water pollution control agency or sewer district pursuant to subsection (a) of this section in accordance with section 8-8.

(P.A. 03-177, S. 13.)

History: P.A. 03-177 effective October 1, 2003, and applicable to applications filed on or after that date.



Section 7-246f - Community sewerage systems.

(a) Any municipal water pollution control authority may ensure the effective management of a community sewerage system as defined in section 7-245 and not owned by a municipality by requiring that the system be owned and managed as provided in this subsection. The ownership and management of the system shall meet the following requirements: (1) The owners of all properties served by the system shall be members of a property owners’ association which is organized and operated in accordance with chapter 602 and which shall exist as long as any property is served by the system; (2) the association shall have the authority and the responsibility to operate, maintain, repair and improve the system in accordance with all applicable requirements, and in a manner which will prevent pollution of the waters of the state. Such association shall have the power to borrow money to finance such activities, and to defray the cost of such activities by levying assessments against the properties served by the system. Any such unpaid assessment shall constitute a lien upon the property against which such assessment was levied. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens, and such lien may be foreclosed in the same manner as a lien for property taxes, but shall not be construed to have any greater priority than any ordinary lien upon such property; (3) all of the properties to be served by the system, and all other land upon which is located any part of the system, shall be owned in fee or shall be subject to a long-term leasehold or to a system of perpetual easements, held by the association or by the members thereof. Such title or easements shall be sufficient to allow such properties to be served by the system and to allow the association to operate, maintain, repair and improve the system as required under subdivision (2) of this subsection; (4) such association shall assure the availability of funds that are of actuarial adequacy for the continued operation, maintenance, repair and improvement of the system without pollution of the waters of the state; and (5) prior to any discharge to the system, the following requirements shall be met: (A) The association shall be created and a document or documents establishing its duties and powers as provided in this section shall be filed on the land records of the municipality in which the system and properties to be served thereby are located; (B) the system shall be owned by the association as provided in this section and rights of a mortgagee or similar interest in the system shall be subordinated to the ownership of association; (C) the association shall obtain a permit to discharge as provided by section 22a-430; and (D) the association shall certify to the water pollution control authority and the building official of the municipality that a permit to discharge has been obtained.

(b) If the association owning a community sewerage system fails to take any action in accordance with requirements of subsection (a) of this section, the municipal water pollution control authority may take any such action on behalf of the association or any other action within the powers granted to such authority which is necessary to ensure the effective operation of the system and to prevent pollution of the waters of the state. For the purposes of this section, the authority shall have the right to enter upon the properties and land subject to subdivision (3) of subsection (a) of this section. Except where delay would result in pollution of the waters of the state, no such action shall be taken unless the association has been given written notice ten days prior to any such proposed action, and has been afforded an opportunity to be heard on such proposed action. A municipal water pollution control authority may recover the cost of taking any action pursuant to this subsection by levying assessments, in the manner described in section 7-249, or charges, in the manner described in section 7-255, against the properties served by the system. Control over the operation, maintenance, repair and improvement of the system shall be returned to the association, or to a successor thereto, upon provision to the municipal water pollution control authority of adequate assurances that the requirements of subsection (a) of this section will be met, providing that nothing contained in this subsection shall limit the powers conferred on municipal water pollution control authorities by section 7-247. Should the system be designed or intended to serve additional properties that subsequently are to be subject to subsection (a) of this section, such properties and the owner or owners thereof shall be subject to the provisions of this section in the same manner as were the properties held by the association or the members thereof.

(c) Certification by a municipal water pollution control authority to the Commissioner of Energy and Environmental Protection, in a form satisfactory to the commissioner, that it will require a community sewerage system not owned by the municipality to be owned and managed in accordance with the provisions of subsections (a) and (b) of this section shall be sufficient for the municipal water pollution control authority to establish that it will ensure effective management of such system as required by subsection (b) of section 7-246, provided that nothing contained in this section shall limit the power and duties conferred on the Commissioner of Energy and Environmental Protection by sections 22a-427 to 22a-438, inclusive.

(P.A. 81-331; P.A. 96-256, S. 170, 209; P.A. 07-217, S. 19; P.A. 11-80, S. 1.)

History: P.A. 96-256 amended Subsec. (a) to replace reference to Ch. 600 with Ch. 602, effective January 1, 1997; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 7-247 - Powers and duties of water pollution control authority re sewerage systems. Obligation to consider feasibility of sewage as energy source. Establishment of decentralized wastewater management districts.

(a) Any municipality by its water pollution control authority may acquire, construct and operate a sewerage system or systems; may enter upon and take and hold by purchase, condemnation or otherwise the whole or any part of any real property or interest therein which it determines is necessary or desirable for use in connection with any sewerage system; may establish and revise rules and regulations for the supervision, management, control, operation and use of a sewerage system, including rules and regulations prohibiting or regulating the discharge into a sewerage system of any sewage or any stormwater runoff which in the opinion of the water pollution control authority will adversely affect any part or any process of the sewerage system except that any such rule or regulation regarding decentralized systems shall be approved by the local director of health before such rule or regulation may be effective; may enter into and fulfill contracts, including contracts for a term of years, with any person or any other municipality or municipalities to provide or obtain sewerage system service for any sewage, and may make arrangements for the provision or exchange of staff services and equipment with any person or any other municipality or municipalities, or for any other lawful services. The water pollution control authority of any municipality planning to acquire, construct or operate a new or additional sewerage system shall consider the feasibility of using the sewage collected by such system as an energy source for the generation of electricity or the production of other energy sources. The water pollution control authority may establish rules for the transaction of its business. It shall keep a record of its proceedings and shall designate an officer or employee to be the custodian of its books, papers and documents. No person shall have a right to a hearing or an appeal in the manner provided in sections 22a-436 and 22a-437 from a decision of a water pollution control authority to deny a permit or issue an order unless such water pollution control authority was delegated authority by the commissioner pursuant to section 22a-430 to make the decision that is the subject of such hearing or appeal.

(b) Following approval of an engineering report by the Commissioner of Energy and Environmental Protection that includes concurrence with such approval by the Commissioner of Public Health, and in consultation with the local director of health, a municipality, acting in conjunction with its water pollution control authority may, by ordinance, establish geographical areas of decentralized wastewater management districts within such municipality.

(1) Such ordinance may also include, following the approval of such ordinance by the local director of health pursuant to such director’s authority under section 19a-207: (A) Remediation and technical standards for the design and construction of subsurface sewage disposal systems that are more stringent than those imposed by the Public Health Code; (B) authority for the local director of health to order the upgrade of subsurface sewage disposal systems in accordance with such remediation and technical standards; (C) authority for the local director of health to establish criteria for the abandonment of substandard subsurface sewage disposal systems; (D) authority for the local director of health to order the property owner of a substandard subsurface sewage disposal system that does not comply with such remediation standards, technical standards or other criteria to abandon such substandard subsurface sewage disposal system thus allowing the water pollution control authority to order such owner to connect to a sewerage system pursuant to section 7-257; (E) standards established by the local director of health for the effective supervision, management, control, operation and maintenance of managed subsurface sewage disposal systems within such decentralized wastewater management districts; or (F) authority for the water pollution control authority to enact and amend regulations, following the approval of such regulations by the local director of health, that govern the supervision, management, control, operation and maintenance of such decentralized systems.

(2) Such ordinance shall include remediation standards for the design, construction and installation of alternative sewage treatment systems and standards for the effective supervision, management, control, operation and maintenance of alternative sewage treatment systems within such decentralized wastewater management districts that are consistent with any permit, order or recommendation of the Commissioner of Energy and Environmental Protection.

(c) Notwithstanding any provision of the general statutes, an area that is designated by ordinance of a municipality as a decentralized wastewater management district shall not be a public sewer for purposes of the Public Health Code.

(d) Nothing in this section shall be construed to limit the authority of a local director of health, the Commissioner of Public Health or the Commissioner of Energy and Environmental Protection.

(1949 Rev., S. 732; 1949, S. 314d; 1971, P.A. 694, S. 2; P.A. 78-154, S. 3; P.A. 79-225; June 30 Sp. Sess. P.A. 03-6, S. 142; P.A. 04-151, S. 7; P.A. 11-80, S. 1.)

History: 1971 act gave power to exchange staff services, equipment, etc. with persons or other municipalities and to provide services for them; P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 79-225 required consideration of feasibility of using sewage to generate power when planning new system; June 30 Sp. Sess. P.A. 03-6 designated existing provisions as Subsec. (a), amended Subsec. (a) to require any rule or regulation re decentralized systems to be approved by the local director of health and added Subsecs. (b), (c) and (d) re establishment of decentralized wastewater management districts; P.A. 04-151 amended Subsec. (a) to add provision re prohibition on the right to a hearing or appeal from a decision unless the water pollution control authority was delegated authority to make the subject decision, effective May 21, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

Cited. 2 CA 355; 44 CA 351. Legislature has not authorized water pollution control authorities to exercise zoning powers, and authority’s rejection of sewer permit application based on zoning considerations was invalid. 125 CA 652; Id., 665.

Water pollution control authorities are quasi-municipal corporations and, as such, have the capacity to be sued. 52 CS 422.



Section 7-247a - Public hearing on proposed acquisition or construction.

No municipal water pollution control authority shall acquire or construct all or any part of a sewerage system until after a public hearing at which the affected property owners of the municipality shall have an opportunity to be heard concerning the proposed acquisition or construction. Notice of the time, place and purpose of such hearing shall be mailed not later than fifteen days before the date of the hearing by certified mail, return receipt requested, to the owner of any property to be taken for the proposed acquisition or construction at such owner’s address as shown in the last-completed grand list of the municipality or at any later address of which the water pollution control authority may have knowledge, and shall be published at least ten days before the date thereof in a newspaper having a general circulation in the municipality.

(1971, P.A. 373; P.A. 78-154, S. 4; P.A. 83-513, S. 2; P.A. 89-14.)

History: P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 83-513 provided that notice should be in a newspaper having a “general” circulation in the municipality; P.A. 89-14 required that notice of public hearings be given by certified mail to owners of property to be taken for the acquisition or construction of sewage systems.



Section 7-247b - Monitoring duties of the Department of Public Health.

Any oversight or monitoring duties created for the Department of Public Health by the provisions of section 7-245, subsection (b) of section 7-246 or section 7-247 shall be conducted within available appropriations.

(June 30 Sp. Sess. P.A. 03-6, S. 144.)



Section 7-248 - Determination of compensation for property.

Whenever the water pollution control authority is unable to agree with the owner of any property as to the compensation to be paid for the taking of such property, the water pollution control authority in the name of the municipality may, in the same manner specified for redevelopment agencies in accordance with sections 8-129 to 8-133, inclusive, determine such compensation and proceed in the acquisition and use of such property as provided therein.

(1949 Rev., S. 732; 1949, S. 315d; 1961, P.A. 517, S. 4; 1971, P.A. 870, S. 34; P.A. 76-436, S. 284, 681; P.A. 77-419; P.A. 78-154, S. 5.)

History: 1961 act removed obsolete reference to county treasurer, substituting state treasurer therefor; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with matters pending retain jurisdiction unless matters pending are transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-419 deleted provisions concerning determination of compensation by common pleas court when property owner and authority disagree and replaced them with provision for determination as for redevelopment agencies; P.A. 78-154 substituted water pollution control authority for sewer authority.

Cited. 2 CA 355.

Cited. 39 CS 454.



Section 7-249 - Assessment of benefits.

At any time after a municipality, by its water pollution control authority, has acquired or constructed, a sewerage system or portion thereof, the water pollution control authority may levy benefit assessments upon the lands and buildings in the municipality which, in its judgment, are especially benefited thereby, whether they abut on such sewerage system or not, and upon the owners of such land and buildings, according to such rule as the water pollution control authority adopts, subject to the right of appeal as hereinafter provided. Benefits to buildings or structures constructed or expanded after the initial assessment may be assessed as if the new or expanded buildings or structures had existed at the time of the initial assessment. Such benefits and benefits to anticipated development of land zoned for other than business, commercial or industrial purposes or land classified as farm land, forest land or open space land on the last completed grand list of the municipality in which such land is located, pursuant to the provisions of sections 12-107a to 12-107e, inclusive, shall not be assessed until such construction or expansion or development is approved or occurs. In case of a property so zoned or classified which exceeds by more than one hundred per cent the size of the smallest lot permitted in the lowest density residential zone allowed under zoning regulations or, in the case of a town having no zoning regulations, a lot size of one acre in area and one hundred fifty feet in frontage, assessment of such excess land shall be deferred until such time as such excess land shall be built upon or a building permit issued therefor or until approval of a subdivision plan of such excess property by the planning commission having jurisdiction, whichever event occurs first at which time assessment may be made as provided herein. No lien securing payment shall be filed until the property is assessed. The sum of initial and subsequent assessments shall not exceed the special benefit accruing to the property. Such assessment may include a proportionate share of the cost of any part of the sewerage system, including the cost of preliminary studies and surveys, detailed working plans and specifications, acquiring necessary land or property or any interest therein, damage awards, construction costs, interest charges during construction, legal and other fees, or any other expense incidental to the completion of the work. The water pollution control authority may divide the total territory to be benefited by a sewerage system into districts and may levy assessments against the property benefited in each district separately. In assessing benefits against property in any district the water pollution control authority may add to the cost of the part of the sewerage system located in the district a proportionate share of the cost of any part of the sewerage system located outside the district but deemed by the water pollution control authority to be necessary or desirable for the operation of the part of the system within the district. In assessing benefits and apportioning the amount to be raised thereby among the properties benefited, the water pollution control authority may give consideration to the area, frontage, grand list valuation and to present or permitted use or classification of benefited properties and to any other relevant factors. The water pollution control authority may make reasonable allowances in the case of properties having a frontage on more than one street and whenever for any reason the particular situation of any property requires an allowance. Revenue from the assessment of benefits shall be used solely for the acquisition or construction of the sewerage system providing such benefits or for the payment of principal of and interest on bonds or notes issued to finance such acquisition or construction. No assessment shall be made against any property in excess of the special benefit to accrue to such property. The water pollution control authority shall place a caveat on the land records in each instance where assessment of benefits to anticipated development of land zoned for other than business, commercial or industrial purposes or land classified as farm land, forest land or open space land has been deferred.

(1949 Rev., S. 735; 1949, S. 316d; 1971, P.A. 699; P.A. 73-523, S. 1, 3; P.A. 78-154, S. 6.)

History: 1971 act clarified procedure for benefit assessment and deferred assessment; P.A. 73-523 added provision for deferred assessments on land zoned for other than business, commercial or industrial uses and on land classified as farm, forest or open space land; P.A. 78-154 substituted water pollution control authority for sewer authority.

Cited. 4 CA 24; 15 CA 140; 26 CA 540.

Cited. 34 CS 568.



Section 7-249a - Assessment of benefits upon industrial users of federally financed sewage systems.

Notwithstanding the provisions of section 7-249, any municipal water pollution control authority which constructs any sewerage system or portion thereof, with federal financial assistance under the provisions of the federal Water Pollution Control Act Amendments of 1972, P.L. 92-500, as from time to time amended, may, in lieu of or in addition to, levying benefit assessments in accordance with the provisions of said section 7-249, assess industrial users of the portion of the sewerage system constructed with federal financial assistance for the cost of construction of such portion to the extent such cost is attributable to the treatment of such industrial users’ wastes. In determining such assessments, the municipal water pollution control authority may establish such classifications as may be approved by the administrator of the United States Environmental Protection Agency and the Commissioner of Energy and Environmental Protection.

(P.A. 75-600, S. 1; P.A. 78-154, S. 7; P.A. 11-80, S. 1.)

History: P.A. 78-154 substituted water pollution control authority for sewer authority; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

Cited. 4 CA 24.



Section 7-250 - Public hearing. Appeal.

No assessment shall be made until after a public hearing before the water pollution control authority at which the owner of the property to be assessed shall have an opportunity to be heard concerning the proposed assessment. Notice of the time, place and purpose of such hearing shall be published at least ten days before the date thereof in a newspaper having a general circulation in the municipality, and a copy of such notice shall be mailed to the owner of any property to be affected thereby at such owner’s address as shown in the last-completed grand list of the municipality or at any later address of which the water pollution control authority may have knowledge. A copy of the proposed assessment shall be on file in the office of the clerk of the municipality and available for inspection by the public for at least ten days before the date of such hearing. When the water pollution control authority has determined the amount of the assessment to be levied, it shall file a copy thereof in the office of the clerk of the municipality. Not later than five days after such filing, it shall cause a copy of such assessment to be published in a newspaper having a general circulation in the municipality, and it shall mail a copy of such assessment to the owner of any property to be affected thereby at such owner’s address as shown in the last-completed grand list of the municipality or at any later address of which the water pollution control authority may have knowledge. Such publication and mailing shall state the date on which such assessment was filed and that any appeals from such assessment must be taken within twenty-one days after such filing. Any person aggrieved by any assessment may appeal to the superior court for the judicial district wherein the property is located and shall bring any such appeal to a return day of said court not less than twelve nor more than thirty days after service thereof and such appeal shall be privileged in respect to its assignment for trial. Said court may appoint a state referee to appraise the benefits to such property and to make a report of his doings to the court. The judgment of said court, either confirming or altering such assessment, shall be final. No such appeal shall stay proceedings for the collection of the particular assessment upon which the appeal is predicated but the appellant shall be reimbursed for any overpayments made if, as a result of such appeal, his assessment is reduced.

(1949 Rev., S. 736; 1949, S. 317d; 1967, P.A. 894; 1971, P.A. 179, S. 1; P.A. 76-436, S. 285, 681; P.A. 78-154, S. 8; 78-280, S. 1, 127; P.A. 82-80; 82-472, S. 15, 183; P.A. 83-513, S. 3.)

History: 1967 act made appeals privileged, substituted state referee for three disinterested persons and provided that appeals not stay assessment collection although overpayments resulting from decision to reduce assessment would be refunded–previously appeals had served to stay all proceedings for collection; 1971 act required action on return day of court at least 12 but not more than 30 days after service rather than “the next return day or the next but one” as previously; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 78-280 deleted reference to “county”; P.A. 82-80 added the provisions relating to the mailing of copies of assessments; P.A. 82-472 deleted obsolete reference to county as venue for superior court; P.A. 83-513 provided that notice should be in a newspaper having a “general” circulation in the municipality.

Cited. 17 CA 166; 18 CA 508; 26 CA 540.

Cited. 43 CS 91.



Section 7-251 - New and supplementary assessments.

If any assessment is not valid or enforceable for any reason, a new assessment may be made. If any assessment is made which is not sufficient to cover the entire cost of the work to be paid for by such assessment, a supplementary assessment may be made by the water pollution control authority against those properties previously assessed to the end that a sum sufficient to pay the cost of such work may be obtained, provided no such supplementary assessment, together with the original assessment, shall exceed the value of the special benefit to accrue to the property against which the benefit is assessed.

(1949, S. 318d; P.A. 78-154, S. 9.)

History: P.A. 78-154 substituted water pollution control authority for sewer authority.



Section 7-252 - Due date of assessment.

Assessments shall be due and payable at such time as is fixed by the water pollution control authority, provided no assessment shall become due until the work or particular portion thereof for which such assessment was levied has been completed, except that when the work or particular portion thereof for which such assessment was levied is being performed by the water pollution control authority pursuant to an order of the Department of Energy and Environmental Protection, the entire assessment may be made due and payable, provided the portion of the total work bonded by the water pollution control authority, which directly benefits the particular property has been completed. The water pollution control authority shall give notice of the date when assessments are due and payable by publication at least twice within a period of fifteen days in a newspaper having a general circulation in the municipality and shall mail a copy of such notice to the owners of the property assessed at their last known addresses. Such notice shall list the streets and describe the area within which are located any properties against which such assessments are due. No assessment shall be due and payable earlier than thirty days after the first publication of such notice.

(1949 Rev., S. 745; 1949, S. 319d; P.A. 73-523, S. 2, 3; P.A. 78-154, S. 10; P.A. 83-513, S. 4; P.A. 11-80, S. 1.)

History: P.A. 73-523 added exception to provision that assessments become due only after work for which they are levied is completed re work ordered by environmental control department; P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 83-513 provided that notice should be in a newspaper having a general circulation in the municipality and provided for notice by mail; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 7-253 - Installment payment of assessment.

In the case of an acquisition, construction or expansion of a sewerage system financed from the general reserves of the municipality or by bonds or notes issued by the municipality, the water pollution control authority may provide for the payment of any assessment in substantially equal annual installments, not exceeding thirty, and may provide for interest charges applicable to such deferred payments. When the acquisition, construction or expansion of the sewerage system is financed by the issuance of bonds or notes by the municipality, the last installment of any assessment shall be due not later than one year prior to the date of the last maturity of such bonds or notes or portion thereof in respect to which the assessment was levied, except that if such bonds or notes are a general obligation of the municipality, the municipality may levy an assessment the last installment of which may be due up to ten years after the date of the last maturity of such bonds or notes provided the total amount of such assessment does not exceed the amount of the principal of such bonds or notes which have been paid prior to the levying of such assessment. Interest charges may not exceed (1) the maximum rate of interest the municipality is obligated to pay on such bonds or notes, or (2) a reasonable rate of interest when the acquisition, construction or expansion of the sewerage system is financed from the general reserves of the municipality. Any person may pay any installment for which he is liable at any time prior to the due date thereof and no interest on any such installment shall be charged beyond the date of such payment. The water pollution control authority shall cause the town clerk of the town in which the property so assessed, in such equal installments, is located, to record on the land records a certificate, signed by the tax collector or treasurer of the municipality, of such facts in form substantially as follows:

CERTIFICATE OF NOTICE OF INSTALLMENT
PAYMENT OF ASSESSMENT OF BENEFITS

The undersigned Tax Collector (or Treasurer) of the Town of .... (district of ....) in the County of ...., State of Connecticut, hereby certifies from the date hereof an installment payment plan is in effect, for payment of an assessment of benefits for the installation of a sewerage system, in favor of the Town of .... (district of ....) upon real property situated in .... (town or municipality), Connecticut, which real property is more fully described in the .... (town) Land Records in:

Vol.

Page

Vol.

Page

The notice of such assessment of sewerage benefits herein certified is to .... (owner of property), the principal of which is $.... due to said Town of ...., (district of ....), together with legal interest, fees and charges thereon, assessed on .... (date) in the name of .... (owner of property) and the same became due on .... (date) and may be paid in annual installment payments of $.... each plus or including interest and continuing to ....

(indicate which)

(date of last installment)

This certificate is filed pursuant to section 7-253 of the general statutes as amended, (or .... (indicate special act or charter)).

The property assessed is:

Lot ….

Street ….

Item No. ….

…. Tax Collector (or Treasurer)

Received …. 20..

At …. M.

Recorded in …. Land Records.

Vol. …. Page ….

…. Town Clerk

Such certificate shall operate as notice of the existence of a plan for payment of such assessment by installments and the tax collector shall prepare a release of certificate and record the same on the land records within seven calendar days after the last installment due has been satisfied, or the total assessment together with all interest, fees and charges has been paid in full.

(1949 Rev., S. 738; 1949, S. 320d; 1969, P.A. 559; P.A. 74-98; P.A. 75-59; 75-291; P.A. 78-154, S. 11; P.A. 80-96; P.A. 88-234, S. 1, 2; 88-364, S. 7, 123; P.A. 09-89, S. 1.)

History: 1969 act specified form of certificate of installment payment and added provision for disposing of certificate when payment complete; P.A. 74-98 changed interest charge maximum from 5% to 6.5% and forbade charging higher interest than municipality pays; P.A. 75-59 increased maximum number of installments from 20 to 30; P.A. 75-291 removed provision forbidding charging higher interest than municipality pays; P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 80-96 deleted provision for maximum interest rate of 6.5% and reinstated provision prohibiting higher interest rate than municipality pays; P.A. 88-234 permitted municipalities to levy sewer assessments in installments due up to 10 years after the date of maturity in the case of certain general obligation bonds or rates and made technical changes; P.A. 88-364 reiterated technical changes; (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 09-89 added provision permitting installment payment of assessments when acquisition, construction or expansion of sewerage system is financed from general reserves of the municipality, made conforming changes and replaced provision requiring town clerk to cancel or remove a certificate from the land records after last installment due has been satisfied with provision requiring tax collector to prepare and record a release of certificate on the land records after last installment due has been satisfied.



Section 7-253a - Adjustments in sewer assessment payments for elderly or disabled property owners.

Any municipality may, by ordinance, permit any property owner who is eligible for tax relief for (1) elderly taxpayers under the provisions of section 12-129b, section 12-170aa, or a plan of tax relief for elderly taxpayers provided by such municipality in accordance with subdivision (1) of subsection (a) of section 12-129n or (2) any property owner under age sixty-five who is eligible under the provisions of a plan for tax relief provided by such municipality in accordance with subdivision (2) of subsection (a) of section 12-129n to apply to the water pollution control authority in such municipality for approval of a plan of payment of such property owner’s sewer assessment in a manner other than as provided under section 7-253. Such ordinance may allow optional methods of payment of any sewer assessment by an eligible property owner, subject to approval of the authority, including an option to pay only the annual interest charge, as provided in said section 7-253, on any deferred payments or outstanding balance of principal, provided in any such optional method of payment, the outstanding balance of principal deferred under such optional method of payment shall become due upon any transfer of title to the property subject to such assessment or upon the death of such property owner. Any such optional method of payment shall be subject to annual review by the authority.

(P.A. 78-301, S. 1, 2; P.A. 80-77, S. 1, 2; P.A. 85-442, S. 1, 3; P.A. 91-98, S. 1, 3.)

History: P.A. 80-77 substituted water pollution control authority for sewer authority; P.A. 85-442 applied provisions to property owners eligible for tax relief in accordance with Sec. 12-129n; P.A. 91-98 applied provisions to disabled property owners under Sec. 12-129n and made technical changes, effective July 1, 1991, and applicable to assessment years commencing on and after October 1, 1991.



Section 7-254 - Delinquent assessments. Liens. Assignment of liens.

(a) Any assessment of benefits or any installment thereof, not paid within thirty days after the due date, shall be delinquent and shall be subject to interest from such due date at the interest rate and in the manner provided by the general statutes for delinquent property taxes. Each addition of interest shall be collectible as a part of such assessment.

(b) Whenever any installment of an assessment becomes delinquent, the interest on such delinquent installment shall be as provided in subsection (a) of this section or five dollars, whichever is greater. Any unpaid assessment and any interest due thereon shall constitute a lien upon the real estate against which the assessment was levied from the date of such levy. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens. Each such lien shall take precedence over all other liens and encumbrances except taxes and may be enforced in the same manner as property tax liens. The tax collector of the municipality may collect such assessments in accordance with any mandatory provision of the general statutes for the collection of property taxes and the municipality may recover any such assessment in a civil action against any person liable therefor.

(c) Any municipality, by resolution of its legislative body, may assign, for consideration, any and all liens filed by the tax collector to secure unpaid sewer assessments as provided under the provisions of this chapter. The consideration received by the municipality shall be negotiated between the municipality and the assignee. The assignee or assignees of such liens shall have and possess the same powers and rights at law or in equity as such municipality and municipality’s tax collector would have had if the lien had not been assigned with regard to the precedence and priority of such lien, the accrual of interest and the fees and expenses of collection. The assignee shall have the same rights to enforce such liens as any private party holding a lien on real property, including, but not limited to, foreclosure and a suit on the debt. Costs and reasonable attorneys’ fees incurred by the assignee as a result of any foreclosure action or other legal proceeding brought pursuant to this section and directly related to the proceeding shall be taxed in any such proceeding against each person having title to any property subject to the proceedings. Such costs and fees may be collected by the assignee at any time after demand for payment has been made by the assignee.

(1949 Rev., S. 745; 1949, S. 321d; 1971, P.A. 279, S. 1; P.A. 95-228, S. 9, 15; P.A. 99-283, S. 2, 10; P.A. 07-217, S. 20.)

History: 1971 act divided section into subsections, deleted provisions concerning delinquency of remaining installments upon delinquency of any installment and stated that interest charged is to be a minimum of $5; P.A. 95-228 amended Subsec. (b) to provide that liens and encumbrances be enforced, rather than foreclosed, effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after that date; P.A. 99-283 added new Subsec. (c) re assignment of liens, effective July 1, 1999; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.

See Sec. 12-146 re interest on delinquent taxes.

See chapter 205 re municipal tax liens generally.



Section 7-254a - Waiver of interest.

Section 7-254a is repealed, effective October 1, 2002.

(P.A. 97-215; S.A. 02-12, S. 1.)



Section 7-255 - Charges. Hearing. Appeal. Payment by municipalities of charges upon specified classification of property or users. Optional payment plans.

(a) The water pollution control authority may establish and revise fair and reasonable charges for connection with and for the use of a sewerage system. The owner of property against which any such connection or use charge is levied shall be liable for the payment thereof. Municipally-owned and other tax-exempt property which uses the sewerage system shall be subject to such charges under the same conditions as are the owners of other property, but nothing herein shall be deemed to authorize the levying of any property tax by any municipality against any property exempt by the general statutes from property taxation. No charge for connection with or for the use of a sewerage system shall be established or revised until after a public hearing before the water pollution control authority at which the owner of property against which the charges are to be levied shall have an opportunity to be heard concerning the proposed charges. Notice of the time, place and purpose of such hearing shall be published at least ten days before the date thereof in a newspaper having a general circulation in the municipality. A copy of the proposed charges shall be on file in the office of the clerk of the municipality and available for inspection by the public for at least ten days before the date of such hearing. When the water pollution control authority has established or revised such charges, it shall file a copy thereof in the office of the clerk of the municipality and, not later than five days after such filing, shall cause the same to be published in a newspaper having a general circulation in the municipality. Such publication shall state the date on which such charges were filed and the time and manner of paying such charges and shall state that any appeals from such charges must be taken within twenty-one days after such filing. In establishing or revising such charges the water pollution control authority may classify the property connected or to be connected with the sewer system and the users of such system, including categories of industrial users, and may give consideration to any factors relating to the kind, quality or extent of use of any such property or classification of property or users including, but not limited to, (1) the volume of water discharged to the sewerage system, (2) the type or size of building connected with the sewerage system, (3) the number of plumbing fixtures connected with the sewerage system, (4) the number of persons customarily using the property served by the sewerage system, (5) in the case of commercial or industrial property, the average number of employees and guests using the property and (6) the quality and character of the material discharged into the sewerage system. The water pollution control authority may establish minimum charges for connection with and for the use of a sewerage system. Any person aggrieved by any charge for connection with or for the use of a sewerage system may appeal to the superior court for the judicial district wherein the municipality is located and shall bring any such appeal to a return day of said court not less than twelve or more than thirty days after service thereof. The judgment of the court shall be final.

(b) Any municipality may, by ordinance, provide for the payment to the water pollution control authority by such municipality of the whole or a portion of such charges for specified classifications of property or users, provided such classifications are established by the water pollution control authority in accordance with the provisions of subsection (a) of this section and meet the requirements of the federal Water Pollution Control Act Amendments of 1972, P.L. 92-500, as from time to time amended.

(c) Any municipality may, by ordinance, provide for optional methods of payment of sewer use charges to the water pollution control authority by (1) elderly taxpayers who are eligible for tax relief under the provisions of section 12-129b, section 12-170aa or a plan of tax relief for elderly taxpayers provided by such municipality in accordance with section 12-129n or (2) any taxpayer under the age of sixty-five who is eligible for tax relief under the provisions of a plan for tax relief provided by such municipality in accordance with subdivision (2) of section 12-129n.

(1949 Rev., S. 744; 1949, S. 322d; 1971, P.A. 179, S. 2; P.A. 75-600, S. 2; P.A. 76-436, S. 286, 681; P.A. 78-154, S. 12; 78-280, S. 1, 127; P.A. 82-472, S. 16, 183; P.A. 83-513, S. 5; P.A. 91-98, S. 2, 3.)

History: 1971 act changed return day to a day not less than 12 or more than 30 days after service–previously it was the “next” or “next but one” return day; P.A. 75-600 permitted classifications of users of system as well as classifications of property, changed alphabetic subdivision indicators to numeric ones and added Subsec. (b) re payments by municipality for charges to specified classifications of property or users; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 78-280 deleted reference to “county”; P.A. 82-472 deleted obsolete reference to county as venue for superior court; P.A. 83-513 provided that notice should be in a newspaper having a “general” circulation in the municipality; P.A. 91-98 added Subsec. (c) re optional payment plans, effective July 1, 1991, and applicable to assessment years commencing on and after October 1, 1991.

Subsec. (a):

Cited. 216 C. 436; 220 C. 18.



Section 7-256 - Revision of rates for payment of bonds.

Whenever a municipality has pledged revenue to be derived from charges for connection with or for the use of a sewerage system to the payment of the principal or the interest of any bonds or notes, the water pollution control authority shall establish and, when necessary, revise such charges at rates which shall produce sufficient revenue for the punctual payment of the annual interest and amortization requirements of such bonds or notes and, together with any moneys available from other sources, for the fulfillment of any covenant or agreement which has been made by the municipality with the holders of any bonds or notes with respect to the operation of such sewerage system.

(1949, S. 323d; P.A. 78-154, S. 13.)

History: P.A. 78-154 substituted water pollution control authority for sewer authority.



Section 7-257 - Order to connect. Appeal.

The water pollution control authority may order the owner of any building to which a sewerage system is available to connect such building with the system or order the owner to construct and connect the building to an alternative sewage treatment system. No such order shall be issued until after a public hearing with respect thereto after due notice in writing to such property owner. Any owner aggrieved by such an order may, within twenty-one days, appeal to the superior court for the judicial district wherein the municipality is located. Such appeal shall be brought to a return day of said court not less than twelve or more than thirty days after service thereof. The judgment of the court shall be final. If any owner fails to comply with an order to connect, the water pollution control authority shall cause the connection to be made and shall assess the expense thereof against such owner.

(1949 Rev., S. 737; 1949, S. 324d; 1971, P.A. 179, S. 3; P.A. 76-436, S. 287, 681; P.A. 78-154, S. 14; 78-280, S. 1, 127; P.A. 82-472, S. 17, 183; June 30 Sp. Sess. P.A. 03-6, S. 143.)

History: 1971 act required that appeal be made within 21 days of order and that return day be not less than 12 or more than 30 days after service rather than the “next” or “next but one” return day within the 21-day period after the order; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-154 substituted water pollution control authority for sewer authority; P.A. 78-280 deleted reference to “county”; P.A. 82-472 deleted obsolete reference to county as venue for superior court; June 30 Sp. Sess. P.A. 03-6 authorized a water pollution control authority to order the owner to construct and connect the building to an alternative sewage treatment system.



Section 7-258 - Delinquent charge for connection or use. Lien. Assignment of liens.

(a) Any charge for connection with or for the use of a sewerage system, not paid within thirty days of the due date, shall thereupon be delinquent and shall bear interest from the due date at the rate and in the manner provided by the general statutes for delinquent property taxes. Each addition of interest shall be collectible as a part of such connection or use charge. Any such unpaid connection or use charge shall constitute a lien upon the real estate against which such charge was levied from the date it became delinquent. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens. Each such lien shall take precedence over all other liens and encumbrances except taxes and may be foreclosed in the same manner as a lien for property taxes. The municipality may by ordinance designate the tax collector or any other person as collector of sewerage system connection and use charges and such collector of sewerage system connection and use charges may collect such charges in accordance with the provisions of the general statutes for the collection of property taxes. The municipality may recover any such charges in a civil action against any person liable therefor. For the purpose of establishing or revising such connection or use charges and for the purpose of collecting such charges any municipality may enter into agreements with any water company or municipal water department furnishing water in such municipality for the purchase from such water company or municipal water department of information or services and such agreement may designate such water company or municipal water department as a billing or collecting agent of the collector of sewerage system connection and use charges in the municipality. Any water company or municipal water department may enter into and fulfill any such agreements and may utilize for the collection of such charges any of the methods utilized by it for the collection of its water charges.

(b) Any municipality, by resolution of its legislative body, may assign, for consideration, any and all liens filed by the tax collector or collector of sewerage system connection and use charges to secure unpaid sewerage connection and use charges as provided under the provisions of this chapter. The consideration received by the municipality shall be negotiated between the municipality and the assignee. The assignee or assignees of such liens shall have and possess the same powers and rights at law or in equity as such municipality and municipality’s tax collector would have had if the lien had not been assigned with regard to the precedence and priority of such lien, the accrual of interest and the fees and expenses of collection. The assignee shall have the same rights to enforce such liens as any private party holding a lien on real property, including, but not limited to, foreclosure and a suit on the debt. Costs and reasonable attorneys’ fees incurred by the assignee as a result of any foreclosure action or other legal proceeding brought pursuant to this section and directly related to the proceeding shall be taxed in any such proceeding against each person having title to any property subject to the proceedings. Such costs and fees may be collected by the assignee at any time after demand for payment has been made by the assignee.

(1949 Rev., S. 745; 1949, S. 325d; P.A. 99-283, S. 3, 10.)

History: P.A. 99-283 designated existing provisions as Subsec. (a) and added new Subsec. (b) re assignment of liens, effective July 1, 1999.

See chapter 205 re municipal tax liens generally.



Section 7-259 - Bonds, notes or other obligations.

Whenever a municipality has authorized the acquisition or construction of all or any part of a sewerage system, whether located within or without such municipality and whether constructed or acquired by such municipality acting alone or jointly with one or more other municipalities, and has made an appropriation or has incurred debt therefor, or has made an appropriation for the purpose of contributing funds to another municipality located within or without this state for sharing the costs of acquisition or construction by such other municipality of all or any part of a sewerage system which will benefit the municipality making such appropriation, it may issue bonds, notes or other obligations which are secured as to both principal and interest by (a) the full faith and credit of the municipality, (b) a pledge of revenues to be derived from sewerage system use charges or (c) a pledge of revenues to be derived from sewerage system connection or use charges or benefit assessments or both and also by the full faith and credit of the municipality. Any such pledge of revenues shall be valid and binding from the time the pledge is made. The revenues so pledged and thereafter received by the municipality shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding against all parties having claims of any kind against the municipality, irrespective of whether such parties have actual or constructive notice of such lien. The resolution, trust indenture or agreement by which a pledge is created shall be filed with the clerk of the municipality or, in the case of a metropolitan district, in the office of the district clerk. Bonds may be issued by a municipality pursuant to this section for the purposes of refunding bonds previously issued by the municipality pursuant to this chapter, any other provision of the general statutes or any special act. The body having power to authorize such bonds, notes or other obligations shall determine the maximum authorized amount of such bonds, notes or other obligations and may determine or may authorize an officer or board or commission of the municipality to determine the form of such bonds, notes or other obligations, their date, the dates of principal and interest payments, terms of redemption, the manner of issuing such bonds, notes or other obligations and by whom such bonds, notes or other obligations shall be signed or countersigned and, except as otherwise provided herein, all other particulars thereof. Such body or the legislative body of the municipality, if different, may determine the rate or rates of interest for each issue of bonds, notes or other obligations or may provide that the rate or rates of interest shall be determined by an officer or board or commission of the municipality or that such officer, board or commission shall provide for the method or manner of determining such rate or rates or time or times at which interest is payable. Bonds may be coupon or registered bonds. If coupon bonds, they may be registrable as to principal only or as to both principal and interest. Any premium received for sale of bonds, notes or other obligations, less the cost of preparing, issuing and marketing them, may be used for the purposes for which such bonds, notes or other obligations were issued, including capitalized interest, and if not so used, shall be applied to the payment of the principal of the first bonds, notes or other obligations of that particular issue to mature, and contributions from other sources for payment of such bonds, notes or other obligations shall be reduced correspondingly.

(1949 Rev., S. 740, 741; 1949, S. 326d; 1967, P.A. 457, S. 1; 1969, P.A. 424, S. 5; 1971, P.A. 142, S. 1; P.A. 73-294, S. 3, 4; P.A. 77-374, S. 1; P.A. 86-350, S. 13, 28; June 12 Sp. Sess. P.A. 12-2, S. 130.)

History: 1967 act increased maximum interest rate from 5% to 6%; 1969 act deleted provision placing 6% limit on interest; 1971 act specified that sewerage system could be “within or without” the municipality and could be either owned separately or jointly with other municipalities; P.A. 73-294 allowed issuance of bonds by municipalities contributing funds to another municipality within or without the state for sewerage system; P.A. 77-374 required that body empowered to authorize bonds should determine maximum authorized amount rather than the body empowered to make annual appropriations, recognizing that the two may not be one and the same; P.A. 86-350 added references to “other obligations”, provided for methods for determining rates and times of payments of interest, and deleted provision which had allowed the sale of notes maturing not later than one year from their date to be sold at discount; June 12 Sp. Sess. P.A. 12-2 added provisions re requirements for pledged revenues, authorized bonds to be issued to refund bonds previously issued, added provision re determination of terms of redemption and authorized premiums received for sale of bonds to be used for purposes for which bonds were issued.



Section 7-260 - Sale of bonds, notes or other obligations. Use of proceeds.

Bonds, notes or other obligations issued under authority of this chapter may be sold by the municipality at par, at a discount or at a premium, together with accrued interest. Notwithstanding the terms of any resolution or ordinance authorizing the issuance of bonds bearing a single rate of interest prior to October 1, 1977, the bonds, notes or other obligations may bear a single rate of interest, may bear different rates of interest for the same or for different maturities or may contain provisions for the method or manner of determining such rate or rates or the time or times at which interest is payable. The proceeds arising from the sale of any bonds, notes or other obligations issued under the authority of this chapter shall be delivered to the treasurer of the municipality and kept by him in accounts separate from other funds of the municipality. Said proceeds shall be expended only for the purposes and subject to the provisions of this chapter, provided the proceeds of sale of any bonds, notes or other obligations shall first be applied to the payment of such temporary notes as have been issued in anticipation of such issue.

(1949, S. 327d; 1961, P.A. 466; 1967, P.A. 457, S. 2; 1972, P.A. 294, S. 4; P.A. 77-374, S. 2; P.A. 83-519, S. 16, 23; P.A. 86-350, S. 14, 28; June 12 Sp. Sess. P.A. 12-2, S. 131.)

History: 1961 act deleted requirement that notice of sale be given in newspaper having circulation in municipality as well as in financial publication; 1967 act permitted private sale of notes issued in anticipation of proceeds from sale of bonds or sewer assessments and raised maximum interest rate from 5% to 6%; 1972 act deleted provision for 6% limit on interest; P.A. 77-374 added clause re ordinance or resolution in effect prior to October 1, 1977, and deleted provision limiting different rates to maximum of three; P.A. 83-519 eliminated requirements related to public sale of bonds or notes issued under chapter 103 to conform with more commonly adopted provisions authorizing municipalities to sell bonds, additionally such change is necessary if bonds issued under chapter 103 are to be consolidated with other types of bonds for sale as a single issue in accordance with Sec. 42b-15; P.A. 86-350 added references to “other obligations”, provided for methods for determining rates and times of payments of interest, and authorized sales at less than par and accrued interest or at discount where previously sales at less than par and accrued interest were prohibited; June 12 Sp. Sess. P.A. 12-2 added language providing that bonds, notes or other obligations may be sold at a discount or at a premium, added “the same or for” re maturities and made conforming changes.

See Title 42b re registered obligations of public entities.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 (Sec. 42b-1 et seq.) with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 (Sec. 42b-1 et seq.) be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.



Section 7-261 - Full faith and credit.

Bonds or notes issued under the authority of this chapter, except those which are secured only by sewerage system use charges, shall be obligatory upon the municipality and the inhabitants and property thereof according to the tenor and purport of the same and the full faith and credit of the municipality shall be pledged to the payment thereof, whether or not such pledge is stated in the bonds or notes or in the vote authorizing their issuance, and thereafter the municipality shall appropriate in each year during which any such bonds or notes are outstanding, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenue available for such purpose, shall be sufficient to pay the principal and interest on such bonds or notes payable in that year, and there shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to meet such appropriation.

(1949, S. 328d; P.A. 07-51, S. 2.)

History: P.A. 07-51 added reference to Sec. 7-263a, included in existing reference to “this chapter”, effective May 22, 2007.



Section 7-262 - Signatures of officers on date of execution binding.

Any bonds or notes issued under the authority of this chapter, if properly executed and signed by officers of a municipality in office on the date of execution, shall be valid and binding according to their terms notwithstanding that before the delivery thereof and payment therefor such officers have ceased to be officers of the municipality.

(1949, S. 329d.)



Section 7-263 - Form. Maturity.

Bonds, notes or other obligations issued under the authority of this chapter (1) shall be in serial form (A) maturing in annual or semiannual installments of principal that shall substantially equalize the aggregate amount of principal and interest due in each annual period, commencing with the first annual period in which an installment of principal is due, or (B) maturing in annual or semiannual installments of principal no one of which shall exceed by more than fifty per cent the amount of any prior installment, or (2) shall be in term form with mandatory deposit of sinking fund payments into a sinking fund in amounts (A) sufficient to redeem or amortize the principal of the obligations in annual or semiannual installments that shall substantially equalize the aggregate amount of principal redeemed or amortized and interest due in each annual period, commencing with the first annual period in which a mandatory sinking fund payment becomes due, or (B) sufficient to redeem or amortize the principal of the obligations in annual or semiannual installments no one of which shall exceed by more than fifty per cent the amount of any prior installment, provided such requirements will be deemed to have been met with respect to any issue if they would have been met by the issue taken together with all other bonds, notes or other obligations previously issued under this chapter, any provision of the general statutes or any special act and declared by the municipality to be part of a single plan of finance. The first installment or the first sinking fund payment of any such series of obligations, other than obligations secured solely by a pledge of revenue to be derived from sewerage system use charges, shall mature or shall be due not later than three years from the date of issue of such series and the last installment or the last sinking fund payment shall mature or shall be due not later than thirty years from the date of issue of such series or, if any notes have been issued in anticipation thereof or are to be paid from the proceeds thereof, from the date of issue of the first such note. The first installment or the first sinking fund payment of any series of obligations issued under the authority of this chapter which are secured solely by a pledge of revenues to be derived from sewerage system use charges shall mature or shall be due not later than four years from the date of issue of such series and the last installment or the last sinking fund payment shall mature or shall be due not later than thirty years from the date of the issue of such series or, if any notes have been issued in anticipation thereof or are to be paid from the proceeds thereof, from the date of issue of the first such note.

(1949 Rev., S. 741; 1949, S. 330d; 1967, P.A. 457, S. 3; P.A. 83-408, S. 3, 6; P.A. 86-350, S. 15, 28; P.A. 87-506, S. 3, 9; P.A. 89-337, S. 1, 6; June 12 Sp. Sess. P.A. 12-2, S. 132.)

History: 1967 act rephrased provisions re maturity dates for clarity; P.A. 83-408 added language in respect to installments payable to maturity, allowing substantially equal installments in addition to the previously authorized form allowing increasing installments subject to limitation on the amount of increase; P.A. 86-350 expanded the provisions concerning the options for maturity schedules and required that first installment mature not more than three, rather than two, years from date of issue; P.A. 87-506 rewrote the section to provide for various methods determining payment amounts; P.A. 89-337 allowed semiannual installments; June 12 Sp. Sess. P.A. 12-2 added Subdiv. designators (1)(A) and (1)(B) and (2)(A) and (2)(B), added language in Subdiv. (2)(B) re when requirements will be deemed to have been met with respect to any issue, and made technical changes.



Section 7-263a - Bonds to finance portion of sewage system project.

(a) As used in this section:

(1) “Bonds” means any bonds, notes or other obligations authorized to be issued by a municipality pursuant to this section;

(2) “Legislative body” means (A) the board of selectmen in a town that does not have a charter, special act or home rule ordinance relating to its government, (B) the council, board of aldermen, representative town meeting, board of selectmen or other elected legislative body described in a charter, special act or home rule ordinance relating to government in a city, consolidated town and city, consolidated town and borough or a town having a charter, special act, consolidation ordinance or home rule ordinance relating to its government, and (C) the board of burgesses or other elected legislative body in a borough;

(3) “Sewage system project” means the acquisition, purchase, construction, reconstruction, improvement or extension of a sewage system or sewage system facility and includes repair, improvement, acquisition or extension, and road, water and drainage improvements customarily made in connection therewith; and

(4) “Sewer revenue” means revenue derived by a water pollution control authority from the operation of a sewage system, including, but not limited to, revenue from sewage system use or connections and benefit assessments.

(b) For the purpose of financing any portion of a sewage system project under this section, a municipality may authorize and issue general obligation bonds in the principal amount not exceeding three million dollars, provided (1) such bonds are secured by a pledge of sewer system revenue to pay the bonds when due, or (2) the water pollution control authority agrees to levy, collect and pay to the municipality the amount of debt service on the bonds from sewer revenues. If the legislative body of the municipality is a town meeting, no bonds shall be issued under this section except upon recommendation of the board of finance of the municipality. An agreement pursuant to subdivision (2) of this subsection may provide that the water pollution control authority shall pay the municipality at such times and in such amounts that vary from the debt service payments, except that the total amount to be paid by the water pollution control authority over the term of the bonds shall be not less than the total amount due on the general obligation bonds issued pursuant to this section. The bonds authorized under this section may be issued pursuant to the terms, conditions and provisions applicable to other bonds authorized under this chapter.

(c) (1) If the water pollution control authority does not comply with the provisions of subsection (b) of this section, the municipality may seek reimbursement from the water pollution control authority and such municipality possesses and may exercise all rights against the water pollution control authority to enforce said subsection (b) that a bond holder would have under this chapter.

(2) Any agreement under subsection (b) of this section may (A) contain any provision, term or covenant, including provisions for a pledge of and lien upon sewer revenues, (B) be executed by any member, director or agent, (C) be evidenced by any document or agreement, and (D) have the same effect that would be authorized or effected if the agreement were made to bond holders.

(3) The water pollution control authority shall be liable for all costs of collection, including attorney’s fees, in any action brought by a municipality to enforce the provisions of subsection (b) of this section.

(d) Notwithstanding any provisions of the general statutes or any charter or special act, bonds issued pursuant to this section may be authorized, after a public hearing conducted by the water pollution control agency, upon a two-thirds vote of such legislative body and a two-thirds vote of the water pollution control authority. Notice of the time, place and purpose of such hearing shall be published at least five days before the date thereof in a newspaper having a general circulation in the municipality. Such hearing may be conducted in conjunction with any other public hearing required under this chapter.

(e) The provisions of this section shall apply to municipal water supply system improvements and bonds issued under chapter 102 except that (1) the votes shall be taken and the public hearings conducted by the agency having authority to implement water improvements and set water rates, (2) the term “water revenue” shall be substituted for “sewer revenue”, and (3) the terms and conditions of bonds, notes and other obligations issued for sewer projects shall apply to water supply system improvements.

(P.A. 07-51, S. 1.)

History: P.A. 07-51 effective May 22, 2007.



Section 7-264 - Temporary notes.

Any municipality which has authorized the acquisition or construction of all or of any part of a sewerage system and which has made an appropriation therefor may borrow temporarily upon the credit of the municipality such sum or sums as may be necessary for such acquisition or construction and may issue temporary notes for any such loan, including temporary notes issued in anticipation of the sale of bonds to be secured by the full faith and credit of the municipality, by the pledge of revenues to be derived from sewerage system use charges or by both the full faith and credit of the municipality and the pledge of revenues to be derived from sewerage system use charges. That portion of the proceeds of the issue of any such temporary notes being issued as part of a common sale, which portion is not used to refund outstanding temporary notes shall be deemed a separate loan and be considered to have a separate original issue date. Each such portion of any such temporary notes may be renewed for a period of not more than two years, from the date of original issue of such temporary notes, except that any temporary notes issued in anticipation of the sale of bonds to be secured solely by the pledge of revenues to be derived from sewerage system use charges may be for a period of not more than four years from the date of original issue of such temporary notes. Such temporary note or notes may be renewed from time to time by the issue of other temporary notes, provided the period from the date of original issue of such temporary note or notes to the date of maturity of the last renewal notes shall not be more than two or four years, as the case may be. The interest or discount on such temporary notes, including renewals thereof, and the expense of preparing, issuing and marketing the same, may be included as a cost of the acquisition or construction of a sewerage system and may either be borrowed temporarily under the provisions of this section or funded by the issue of serial bonds or notes under the provisions of this chapter. Temporary notes may be issued under the authority of this section in anticipation of proceeds to be derived from the sale of bonds notwithstanding that, at the time of issuing such temporary notes, the municipality has not actually authorized the issue of such bonds.

(1949, S. 331d; P.A. 86-350, S. 16, 28.)

History: P.A. 86-350 clarified the determination of the date of issuance of notes.



Section 7-264a - Temporary notes for financing capital projects. Methods of payment.

(a) In addition to its other powers described under this chapter, any municipality operating a sewerage system may issue temporary notes for purposes of financing any capital project related to such system, and such municipality may renew such notes for not more than fifteen years, provided in the first year immediately following completion of such project, or if more than one project is financed by any issue of such notes, in the first year immediately following completion of the last of such projects, or in the sixth year following the date of issue of such notes, whichever is sooner, and in each year thereafter, not less than one-fifteenth of the total of the notes so issued shall be retired using funds derived from the sources of payment set forth below. Payment of principal and interest on such notes may be secured by a pledge of (1) the full faith and credit of the municipality, (2) revenues to be derived from sewerage system use charges, (3) revenues to be derived from sewerage system connection charges, (4) revenues to be derived from sewerage system benefit assessments, (5) any other revenues which are collected by the municipal water pollution control authority or (6) any combination of the aforementioned sources of payment. Any temporary notes which are secured by a pledge of the full faith and credit of the municipality shall be obligatory upon the municipality and the inhabitants and property thereof according to the tenor and purport of such pledge, whether or not such notes are also secured by one or more additional sources of payment as herein provided. In each year during which such notes secured by a pledge of the full faith and credit of the municipality are outstanding, the municipality shall appropriate and there shall be available on or before the date when any principal, interest or mandatory annual retirement payment on such notes is required to be paid, an amount of money which, together with all revenues from other sources available for such purpose, shall be sufficient to pay such principal, interest or mandatory annual retirement payment on such payment date. There shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to provide for such appropriations.

(b) The legislative body of any municipality issuing temporary notes as provided in this section shall determine the maximum authorized amount of such notes to be issued and may determine or may authorize an officer or officers of such municipality to determine the form of such notes, their date, the dates of principal and interest payments on such notes, provisions for protecting and enforcing the rights and remedies of the holders of such notes and all other terms, conditions and particular matters regarding the issuing and securing of and the payment of debt service on such notes. Such legislative body may determine the rate or rates of interest for each issue of such notes or may provide that such rate or rates of interest shall be determined subsequently by an officer or officers of such municipality, which determination may be based upon the receipt of bids to purchase such notes. Each note issued in accordance with this section shall be exempt, both as to principal and interest, from taxation.

(c) Any powers granted under this section shall be in addition to, and not in derogation of, any powers granted to any municipality under the provisions of its municipal charter or of any general statute or special act.

(d) Notwithstanding the provisions of subsection (c) of this section, to the extent payment of principal and interest on such notes is not secured in whole or in part by a pledge of the full faith and credit of the municipality, any limitations on the powers granted to any municipality under the provisions of its municipal charter or of any general statute or special act regarding renewal of such notes or the total amount of such notes outstanding shall not be applicable to those notes issued pursuant to this section.

(P.A. 86-309, S. 4.)



Section 7-265 - Revenue or guaranteed bonds not included in debt limitation.

Bonds and notes issued pursuant to this chapter and (a) secured solely by a pledge of revenues to be derived from sewerage system use charges or (b) guaranteed, in whole or in part, by state, federal or private grants of money shall not be subject to any statutory limitation, to the extent of such security or guarantee, on the indebtedness of the municipality and such bonds and notes when issued shall not be included in computing the aggregate indebtedness of the municipality in respect to and to the extent of any such limitation. Any provision of any special act inconsistent with the provisions of this section is repealed.

(1949 Rev., S. 740; 1949, November, 1949, 1953, S. 332d; 1953, S. 364d; 1969, P.A. 162.)

History: 1969 act excluded bonds and notes guaranteed by state, federal or private grants from statutory limitation on indebtedness to the extent guaranteed.



Section 7-266 - Agreement with bondholders.

In connection with any bonds or notes issued under the authority of this chapter, the municipality may, by resolution of the body having power to make appropriations for such municipality, covenant and agree with the holders thereof as to (1) the rates or charges to be imposed upon the users of such sewerage system, including the municipality, for connection with or the use of such system, (2) the use and disposition of the revenue from such rates or charges, (3) the creation and maintenance of special funds and reserves derived from any revenue source, and the management, use and disposition thereof, (4) the purposes for which the proceeds of the sale of such bonds or notes may be used, (5) the acts or conduct which shall constitute a default and the rights and liabilities of the holders arising upon such default, (6) the terms and conditions upon which bonds or notes issued under the authority of this chapter shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived, (7) the conditions upon which other or additional bonds or notes may be issued and secured by revenue from sewerage system use charges or benefit assessments or both, and the refunding of outstanding bonds, (8) the insurance to be carried upon the sewerage system, or parts thereof, and the use and disposition of any insurance moneys, (9) the maintenance of books of account and the inspection and audit thereof, (10) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, including the number or percentage of bondholders that must consent to such amendment or abrogation, the manner in which such consent may be given and any restrictions on the rights of individual bondholders, and (11) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit, policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations. Such covenant and agreement may take the form of a trust indenture between the municipality and a corporate trustee approved by the municipality.

(1949, S. 333d; June 12 Sp. Sess. P.A. 12-2, S. 133.)

History: June 12 Sp. Sess. P.A. 12-2 redesignated existing Subdivs. (a) to (i) as Subdivs. (1) to (9), added “and reserves derived from any revenue source” in Subdiv. (3), added “and the refunding of outstanding bonds” in Subdiv. (7), added Subdivs. (10) re procedure for amendment or abrogation and (11) re execution of reimbursement agreements and added language re covenant and agreement taking form of trust indenture between municipality and corporate trustee.



Section 7-267 - Use of funds.

All benefit assessments and charges for connection with or use of the sewerage system, whether pledged for payment of bonds or notes or otherwise, shall be kept separate from other funds of the municipality and shall be used for the sewerage system, including the payment of debt incurred for the sewerage system and interest thereon, and for no other purpose.

(1949, S. 334d.)



Section 7-268 - Special fund.

Any municipality which has issued bonds or notes in accordance with this chapter may by ordinance establish a special fund for payment of all or any part of such bonds or notes or interest thereon, may make and revise necessary rules and regulations not contrary to this chapter for the management of such special fund and may provide for payments into such special fund of all or any part of any charges for connection with or use of the sewerage system or from any other source. The municipality shall not withdraw any moneys from the fund except for such purpose and shall not alter any vote or agreement in respect to revenues to be paid into the fund until such bonds or notes have been paid in full or the special fund is sufficient to do so.

(1949 Rev., S. 742; 1949, S. 335d.)



Section 7-269 - Tax exemption.

Each bond or note issued in accordance with this chapter shall be exempt, both as to principal and interest, from taxation.

(1949, S. 336d.)



Section 7-269a - Anticipation notes.

In addition to its other powers under this chapter, any municipality operating a sewerage system may issue temporary notes to be paid from anticipated income from sewer assessments and may renew such notes annually for not more than fifteen years.

(1959, P.A. 583; 1963, P.A. 342; 1967, P.A. 413; P.A. 76-375, S. 1, 2.)

History: 1963 act increased number of years notes may be renewed from 3 to 5; 1967 act specified anticipated income from sewer assessments for payments of temporary notes and increased number of annual renewals from 5 to 12; P.A. 76-375 increased number of renewals to 15.



Section 7-269b - Special municipal taxing districts for sewerage system purposes.

Any town may, by ordinance, establish a special taxing district for the purpose of defraying, by taxes levied solely upon properties within such district, any of the costs of acquisition or construction of a sewerage system in accordance with the provisions of this chapter. Such special taxes shall be based upon annual budget appropriations and estimates of receipts from special benefit assessments and use charges levied with respect to such system approved by such town for the special taxing district in the manner required for the adopting of the annual budgets of such town and shall be included but shown separately in the annual tax levies of such town. Such town may, from time to time, by ordinance, alter the boundaries of such special taxing district. To meet any costs of acquisition or construction, including planning, of any such sewerage system the town may issue its general or special obligation bonds in accordance with the laws applicable thereto, the principal and interest on which shall be paid from the budgets of such special taxing district. For the purposes of this section “town” means town, consolidated town and city and consolidated town and borough.

(1967, P.A. 57, S. 26.)



Section 7-270 - Application to existing systems.

Any municipality, for all or any part of any existing sewerage system, may exercise any authority of this chapter pertaining to the operation of a sewerage system and may establish sewerage use charges, in the manner hereinbefore provided, to pay the cost of operation of such sewerage system or for the payment of all or any part of bonds or notes issued for the acquisition or construction of such sewerage system, including interest thereon.

(1949, S. 338d.)



Section 7-271 - Power to be additional.

Any power granted by this chapter shall be in addition to, and not in derogation of, any power granted to any municipality under the provisions of any special act or of any general statute.

(1949, S. 339d.)



Section 7-272 - Joint operation of sewerage system.

Any two or more municipalities may enter into and revise from time to time, and may fulfill, contracts jointly to acquire, construct or operate all or any part of a sewerage system. Any such agreement shall particularize (a) the portion or portions of the sewerage system to be jointly acquired, constructed or operated, (b) the acts relating to acquiring, constructing or operating such portion or portions of the sewerage system to be performed jointly by the municipalities and (c) the method of apportioning the cost thereof. Whenever any two or more municipalities have entered into such an agreement, the sewer authorities of such municipalities jointly shall have, for the portion or portions of the sewerage system and for the acts relating to acquisition, construction or operation of the sewerage system covered by the agreement, all of the authority conferred by this chapter on a municipality and each such municipality shall continue to have all other authority conferred by this chapter.

(1949, S. 337d.)



Section 7-273 - Contract for use of sewerage system.

Any town, city, borough or fire or sewer district, maintaining a sewerage system, may contract with any adjoining town or property owner therein for connection with and the use of such sewerage system.

(1949 Rev., S. 635.)



Section 7-273a - Charges when no assessment made.

In all cases in which any municipality or any sewer commission or authority established in accordance with law has constructed or caused to be constructed a public sanitary sewer or sewers through any public highway or highways within the territorial limits of its jurisdiction, for which no assessment of benefits and damages has been made, such municipality, commission or authority may establish service charges payable in equal annual installments for a period of not more than five years for the payment for the use of such sewer, until such time as the fair and proportionate cost of installing such sewer has been paid by the property owner or owners whose property has been benefited by the construction and use of such sewer. This section shall apply only to public sewers constructed otherwise than in accordance with this chapter and after October 1, 1950.

(1959, P.A. 532.)






Chapter 103a - Transit Districts

Section 7-273b - Legislative finding. Definitions. Formation of district. Withdrawal.

(a) It is hereby found and declared that the development, maintenance and improvement of systems for the transportation of people and goods within the state, and particularly within the metropolitan areas of the state, by rail, motor carrier or other means of land transportation are essential for the welfare of the citizens of the state and for the development of the state’s resources, commerce and industry, that the development and maintenance of modern, efficient and adequate systems of mass transportation are required; that private enterprise lacks financial or other resources necessary to provide such systems of mass transportation; and, that the formation and operation of transit districts with the powers enumerated in this chapter are thus a public necessity.

(b) As used in this chapter:

(1) “Transit facilities”, “transit services” and “transit system” include motorbus, minibus, tramline, monorail, rapid transit or other land transportation systems for the mass movement of persons and goods between locations within and between municipalities, including real property and interests therein, and equipment and facilities incident to the provision, operation, administration and maintenance of such transit system. The term “transit facilities” also includes a “transportation center”, as defined in subdivision (2) of this subsection, and “parking facilities”, as defined in subdivision (3) of this subsection;

(2) “Transportation center” includes a station or terminal for passengers and goods in local, intrastate or interstate transit by any rail, bus or other land transportation system, land, buildings, structures, parking facilities, roads and other improvements, equipment and facilities, and includes a station or center containing commercial, office, retail or other facilities which are necessary or incidental to transportation purposes or uses or which the district, by its board of directors, determines are not presently needed for such transportation purposes but should be included in such center for use in the future as the need arises. Those portions of existing buildings and properties acquired for a transportation center which are not used or have no potential for future use for transportation purposes may be used and improved for such commercial, office, retail or other uses which the district, by its board of directors, determines are necessary or appropriate to finance or operate those portions of the transportation center which are devoted to such transportation purposes or to finance or operate other activities of the district; and

(3) “Parking facilities” mean one or more lots, garages, parking terminals or other structures and accommodations for the parking of motor vehicles off any highway, as defined in section 14-1.

(c) Nothing in this chapter shall prohibit the continuation of any transit district formed under any special act.

(d) Any town, city or borough may, by itself or in cooperation with one or more other municipalities, form a transit district, in the manner and for the purposes hereinafter provided. The district shall be a body corporate and politic, and may sue and be sued, plead and be impleaded, hold and convey real or personal estate, adopt and alter a common seal, borrow on the faith and credit of the district for its purposes under this chapter, and, in addition to the powers authorized by this chapter or any other chapter of the general statutes, shall have such other powers as are necessary or incident to carrying out the powers and purposes of this chapter.

(e) The legislative body of any municipality may vote to establish a transit district or to join with any one or more municipalities to form such a district. Any municipality may at any time be included in the district if the legislative body thereof so votes and if accepted by a majority vote of the directors of the transit district. Any municipality may be an ex-officio member of another transit district if the legislative body thereof so votes and if accepted by a majority vote of the directors of such other transit district. An ex-officio member shall not have the right to vote. The district may contract with any town to supply transit service therein. It may also provide charter service.

(f) Any municipality included in the district may withdraw therefrom if the legislative body thereof votes to do so. In such case the board of directors of the district, including the members chosen from the withdrawing municipality, shall determine the share of the district’s expenses and obligations remaining due from the municipality. The municipality shall pay or secure such amount to the district before such withdrawal shall become effective.

(g) Whenever any transit district is formed under the provisions of this chapter, no provision of chapters 244, 244a, 244b, 277, 281 and 285 shall apply to the operation of transit systems by such district.

(1961, P.A. 507, S. 1; 1972, P.A. 261, S. 1; P.A. 73-2, S. 6, 7, 11; P.A. 77-463, S. 1; P.A. 78-305, S. 1, 5; P.A. 83-469, S. 2, 5; P.A. 85-246, S. 2; P.A. 99-82, S. 1, 4.)

History: 1972 act inserted new Subsecs. (a) to (c) re necessity for public transit, definitions and protection of previously formed transit districts, relettered former Subsec. (a) as Subsec. (d) and granted power to carry out provisions of chapter, deleted former Subsec. (b), relettered former Subsecs. (c) to (e) as Subsecs. (e) to (g) and replaced references to actions of electors with references to actions of the legislative body and extended scope of Subsec. (g) to include all transit systems; P.A. 73-2 amended Subsec. (d) to give districts borrowing power and amended Subsec. (e) to remove requirement that district members be contiguous municipalities; P.A. 77-463 redefined “transit facilities” to include transportation centers and defined “transportation center” in Subsec. (b); P.A. 78-305 added multiple-use provision re transportation centers in Subsec. (b); P.A. 83-469 redefined “transit facilities” to include parking facilities, changed the term “parking areas” to “parking facilities” and defined “parking facilities” in Subsec. (b); P.A. 85-246 redefined “transit facilities”, “transit services” and “transit system” in Subsec. (b)(1) to exclude street railways which were previously included; P.A. 99-82 amended Subsec. (e) to authorize any municipality that is a member of a transit district to become a nonvoting, ex-officio member of another transit district, effective July 1, 1999.

Subsec. (f):

Trial court properly determined that where transit district ceased to exist after all four municipal members withdrew and formed a new transit authority, which assumed all assets and liabilities of the former transit district, the requirement that former transit district’s board of directors determine the share of the district’s expenses and obligations remaining due from each municipal member was obviated. 101 CA 243.



Section 7-273c - Board of directors. Bond required of officers and employees.

The affairs of the district shall be managed by a board of directors chosen from among the electors of the constituent municipalities as follows: Each municipality shall have at least one director. Municipalities with a population, according to the most recent federal census, from twenty-five thousand to one hundred thousand, inclusive, shall have two directors. Municipalities with a population over one hundred thousand shall have four directors. The directors shall be appointed for terms of four years, except that, in municipalities having more than one director, one-half of those first appointed shall serve for two years and one-half for four years, their successors to serve for four years each. Any municipality in respect to which a vacancy on the board occurs shall fill it for the unexpired portion of the term. Section 9-167a shall apply to the appointment of the directors representing each municipality. The directors shall be appointed by the elected chief executive of a city or borough, the board of selectmen in the case of a municipality in which the legislative body is a town meeting or by the board of selectmen of a town with the approval of the legislative body. Notwithstanding the provisions of this section, directors appointed from any municipality which is a member, or becomes a member, of any transit district in existence on May 18, 1972, shall be appointed by the legislative body of each municipality or the board of selectmen in the case of a municipality in which the legislative body is a town meeting. The population of each municipality according to the most recent federal census shall be divided by the number of directors representing such municipality. Each member of the board of directors shall be entitled to cast that number of voting units which is the multiple the population he represents, rounded to the nearest one hundred, is of the smallest population represented by a member, rounded to the nearest one hundred. The directors shall meet at least four times annually or more often on the call of the chairman and shall elect officers from among their number. They may adopt bylaws and rules for the conduct of the affairs of the district. They shall appoint and fix the salary of a district manager, who shall be the chief executive officer of the district, and such other employees as are required for district purposes. Each officer or employee of such district who is the repository or custodian of any funds of such district shall give such bond as is required by the board of directors, with sufficient surety, conditioned on the faithful discharge of his duties. The premium upon such bond shall be paid by the district.

(1961, P.A. 507, S. 2; 1972, P.A. 261, S. 2; P.A. 73-2, S. 8, 11; P.A. 83-587, S. 7, 96; P.A. 94-59, S. 1.)

History: 1972 act added specific provisions governing appointment of directors by selectmen, elected chief executive or legislative body; P.A. 73-2 added formula for determining voting weight of each director and required bonds for officers and employees handling funds; P.A. 83-587 made a technical amendment; P.A. 94-59 added provisions that appointments be made by the board of selectmen in the case of a municipality in which the legislative body is a town meeting.



Section 7-273d - Assumption of Transportation Department powers relative to transit system within district. Appeals.

Upon written notice to the Department of Transportation, to the chief executive officer of a private transit system, and to the elected chief executive officer of each municipality composing the district, the district, by its board of directors, may assume all powers of the Department of Transportation to regulate and supervise the operation of any such transit system within the district, provided that such transit system would be subject to the supervision of the department except for this section. Upon assuming such supervision the district, by its board of directors, shall establish passenger fares and any other rates to be charged and shall establish service standards, may order abandonment of uneconomic routes and shall exercise all powers of regulation and supervision over such transit system as are conferred on the department by title 16, in the same manner and under the same standards as are established by said title 16. Any company, town, city, borough, corporation or person aggrieved by any order, authorization or decision of the board of directors, except an order, authorization or decision approving the taking of land, in any matter to which he or it was or ought to have been made a party, may appeal therefrom to the department within thirty days after the filing of such order, authorization or decision. The party so appealing shall give bond to the state, with sufficient surety, for the benefit of the adverse party, in such sum as the board of directors fix, to pay all costs in case he or it fails to sustain such appeal. To the extent applicable, such appeal shall conform to the standards and procedure for appeals in contested cases under sections 4-176e to 4-182, inclusive. Where the department determines that the order, authorization or decision of the transit district would affect state-wide transportation policy adversely, such order, authorization or decision may be modified or overruled. The decision after hearing shall be final except that the applicant for such hearing, if aggrieved, may appeal therefrom in accordance with section 4-183. The district may use any grants, loans or other revenues for subsidies to any transit system operating under private ownership within the district in order to continue the operation of uneconomic routes. Subsidies may be provided for that portion of such uneconomic routes which operate outside the transit district but which are integrated into the service provided in the district.

(1961, P.A. 507, S. 3; 1972, P.A. 261, S. 3; P.A. 73-2, S. 9, 11; P.A. 75-486, S. 24, 69; P.A. 77-614, S. 162, 610; P.A. 80-94, S. 1, 3; 80-482, S. 11, 348; P.A. 88-317, S. 49, 107.)

History: 1972 act clarified procedure for transit district takeover of system under control of public utilities commission and added provisions concerning appeal to commission and subsidies to privately-owned companies; P.A. 73-2 deleted references to assessments; P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 substituted division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-94 substituted department of transportation for the division and deleted reference to abolished business regulation department, replaced reference to appeals as provided in Secs. 16-35 to 16-39 with reference to appeals under Secs. 4-177 to 4-182 and added provision for appeal after hearing; technical changes made in P.A. 80-482 were not enacted; P.A. 88-317 amended reference to Secs. 4-177 to 4-182 to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; (Revisor’s note: In 1997 the Revisors editorially changed the phrase “in the same manner and under the same standards are established by said title 16.” to “in the same manner and under the same standards as are established in said title 16.” thereby correcting a clerical error in the codification of P.A. 73-2, S. 9).



Section 7-273e - Acquisition or establishment of transit districts and transportation centers. Eminent domain.

(a) If the directors deem it necessary to preserve or to develop a transit system, the district may establish, operate and maintain a transit system within the district or between the district and any municipality contiguous with its service area with which it contracts to furnish transit service, and for this purpose may establish a new system, or may acquire all or a portion of the property and franchises of any company or companies operating a transit service in the district, including that portion of the property and franchises used for operation within the district and also that portion of the property and franchises which is used outside the district but which is integrated into the service provided in the district. The district may establish, construct, acquire, operate and maintain transportation centers and parking facilities, as defined in subsection (b) of section 7-273b, in the district, and for such purposes may acquire, by purchase or otherwise, hold, sell, convey and obtain and exercise any and all rights of ownership or interest in or to any real or personal property as provided by this section, apply for and accept grants and gifts, lease all or any portion of such centers and parking facilities, charge and collect rent, use or other fees, make contracts and enter into management agreements and arrangements with others with respect to any transaction, operation or venture which the district has the power to conduct by itself in connection with exercising its powers under this section. Thereafter the district may contract, after competitive bidding, for the operation of all or any portion of the system and any transportation centers and parking facilities located therein by private management, under suitable incentives. The district shall fix the terms and conditions upon which transit services shall be provided, whether operated directly by the district or indirectly by contract, including the fixing of passenger fares and any other rates to be charged. The district shall, for its purposes under this section, so far as applicable, have the authority conferred on the Department of Transportation by the general statutes as applied to local transit.

(b) In order to insure the continuance of adequate transit services when it appears that the holder of the franchise is or will be incapable of continuing to offer satisfactory service to meet present or future public passenger transportation requirements and it is improbable that such franchise will be sought by any other private concern, the Department of Transportation, on its own initiative, may or, on request of the transit district or the legislative body of one or more municipalities in the area served, shall fix a time and place for a hearing as to whether such franchise is suitable for acquisition by a transit district. Said department shall give written notice of such hearing to the board of selectmen of each town, or in the case of cities and boroughs to the chief executive of each, within the area not less than fourteen days prior to such hearing, and shall cause to be published twice, not more than fourteen nor less than seven days prior to such hearing, notice of such hearing in a newspaper or newspapers having a substantial circulation in each municipality within such area. Suitability of a franchise for acquisition by a transit district shall be determined from the following considerations: (1) That public convenience and necessity require the continuance of transit service within the area, (2) that the present franchise holder is or will be incapable of continuing to offer satisfactory service, (3) that it is improbable that such franchise will be sought by a private concern and (4) that continuance of transit service may require the operation of such service by a transit district. After a public hearing thereon and consideration of the above-mentioned factors, the department may declare such franchise suitable for acquisition by a transit district, provided such declaration shall not affect the authority of the municipalities in the area to establish such a district. Ability to offer satisfactory service shall be based upon the financial stability of the franchise holder as determined from past, current and projected net income and from an estimate of financial ability to meet future public passenger transportation requirements in the area. The department may make periodic inspections of transit system franchise holders to determine the financial stability of each and for this purpose may examine the books, accounts and other pertinent documents of such franchise holders and shall have the power to compel the attendance of witnesses and the production of books, accounts and other pertinent documents by the issuance of a subpoena. With the written consent of the chief executive officer of each municipality within the area served, the district and the transit system franchise holder may execute an agreement to waive the holding of a hearing by the department, as described in this subsection and may exercise its power to acquire real property and interests and rights in real property in accordance with subsection (c) of this section.

(c) A transit district shall have the power to acquire real property and interests and rights in real property by eminent domain in the name of the transit district for the purposes of the transit district subject to the prior approval of the legislative body or bodies of the municipality or municipalities in which the real property is located. The owner shall be paid by the transit district for all damages. Where the transit district and the owner of such property cannot agree upon the amount to be paid to the owner for any property thus taken, the transit district shall proceed in the same manner specified for redevelopment agencies in accordance with sections 8-129 to 8-133, inclusive. Where either by hearing or waiver it has been determined that a franchise is suitable for acquisition pursuant to subsection (b) of this section, the transit district shall have the power to acquire by eminent domain all or any part of the franchise and of the holder’s transit system, including the holder’s real estate or interests therein, personal property, and funds under the control or held for the use of or the benefit of such holder. Where the transit district and the holder of such franchise and property cannot agree upon the amount to be paid to the holder for any franchise or property thus taken, the transit district shall proceed in the same manner specified for redevelopment agencies in accordance with sections 8-129 to 8-133, inclusive.

(1961, P.A. 507, S. 4; 1972, P.A. 261, S. 4; P.A. 75-486, S. 25, 69; P.A. 77-463, S. 2; 77-614, S. 162, 610; P.A. 79-246, S. 1, 2; P.A. 80-94, S. 2, 3; 80-482, S. 12, 348; P.A. 83-469, S. 3, 5.)

History: 1972 act added provisions allowing acquisition of property and franchises of companies operating within the district and added Subsecs. (b) and (c) elaborating on acquisition procedure; P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-463 added provisions concerning transportation centers in Subsec. (a); P.A. 77-614 substituted division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 79-246 added provision allowing waiver of hearing in Subsec. (b); P.A. 80-94 substituted department of transportation for division of public utility control and deleted references to abolished business regulation department; technical amendments in P.A. 80-482 were not enacted; P.A. 83-469 gave transit districts authority over parking facilities.

Subsec. (a):

Cited. 188 C. 417.



Section 7-273f - District budget. Audit of accounts.

Annually the board of directors shall hold a public meeting at which itemized estimates of the expenditures of the district for the ensuing fiscal year shall be presented and at which all persons within the district shall be heard in regard to any appropriation which they are desirous that the board should recommend or reject. The board shall, after such public hearing, prepare and cause to be published in a newspaper or newspapers having a substantial circulation in such district a report in a form prescribed by the Commissioner of Revenue Services containing: (1) An itemized statement of all actual receipts from all sources of such district during its last fiscal year; (2) an itemized statement of classification of all actual expenditures during the same year; (3) an itemized estimate of anticipated revenues during the ensuing fiscal year from each source; (4) an itemized estimate of expenditures for such ensuing fiscal year; and (5) the amount of revenue surplus or deficit of the district at the beginning of the fiscal year for which estimates are being prepared. Not less than two nor more than four weeks after such publication the board shall make such specific appropriations as appear advisable, but no appropriation for any purpose shall be made exceeding the amount published for that purpose and no appropriation shall be made for any purpose not published. If it becomes necessary during any fiscal year for the board to appropriate additional sums, the provisions of this section governing annual appropriations shall govern so far as they are applicable. The accounts of the district shall be audited in the manner provided by section 7-392.

(1961, P.A. 507, S. 5; 1972, P.A. 261, S. 5; P.A. 73-2, S. 10, 11; P.A. 77-614, S. 139, 610; P.A. 13-277, S. 24.)

History: 1972 act permitted assessments against member municipalities and required inclusion of assessments in municipal budgets; P.A. 73-2 deleted provisions concerning assessments against municipalities; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 13-277 deleted references to executive sessions, effective July 1, 2013.



Section 7-273g - Bond issues. Temporary notes. State guarantee.

(a) Whenever a district has made an appropriation or incurred a debt, to purchase, acquire, construct, improve or extend any transit facility or transit system or to refund outstanding bonds or notes, it may issue in the name of the transit district general obligation bonds secured by the full faith and credit of the transit district, or revenue bonds secured by a pledge of revenues, or bonds secured by both the full faith and credit of the transit district and a pledge of revenues. Any such bonds which are secured by the full faith and credit of the transit district or by both the full faith and credit of the transit district and a pledge of revenues shall be in serial form and may mature in annual installments which shall be substantially equal or shall be so arranged that no installments payable in any year shall be less than the amount of any installment payable in any subsequent year, or may mature in annual installments on a maturity schedule that will substantially equalize the payment of principal and interest annually. The first installment of any series of bonds shall mature not later than two years from the date of the issue of such series and the last installment of such series shall mature not later than forty years therefrom. Any revenue bonds may mature at term, which shall not exceed forty years from the date of issue, or in such installments prior thereto as the board of directors determines. The term of any anticipation notes issued pursuant to this chapter shall not be included in computing the time within which such bonds shall mature. The bonds of each issue may be sold at public or private sale, at or above or below par, may be fully registered, registrable as principal only or in bearer form, and may be made redeemable before maturity at such price or prices, and under such terms and conditions, all as shall be provided by the board of directors. The board of directors, or such officer as the board shall designate, shall determine the rate of interest which such bonds shall bear, the form of such bonds, the persons by whom such bonds are to be signed, the place or places for payment of principal and interest, and the manner of execution of such bonds.

(b) A public hearing shall be held on any proposed resolution to authorize the issuance of bonds. Notice of the public hearing and a copy of the proposed resolution shall be published fifteen days before the date of the public hearing in a newspaper or newspapers having a substantial circulation in the district. All such bonds shall be authorized after such public hearing by resolution adopted by a majority of all the directors of the transit district, provided no resolution authorizing the issuance of general obligation bonds exceeding two hundred fifty thousand dollars shall become effective until ninety days after publication of notice of passage of the resolution in a newspaper or newspapers having a substantial circulation in the district. Such resolution authorizing the issuance of general obligation bonds exceeding two hundred fifty thousand dollars shall become effective ninety days after publication of notice of passage of the resolution by the board of directors of the transit district unless the legislative bodies of those constituent municipalities whose population comprises forty per cent of the population of all the constituent municipalities vote to disapprove such resolution within such ninety-day period, or unless the legislative bodies of one-third of the constituent municipalities vote to disapprove such resolution within such ninety-day period. The effective date of such resolution authorizing the issuance of general obligation bonds exceeding two hundred fifty thousand dollars shall be suspended if petitions requesting a district-wide referendum on such resolution and signed by not less than ten per cent of the electors of any municipality which is a member of the transit district, or by not less than five per cent of the electors of all the municipalities which are members of the transit district, and complying with section 7-9, are filed with the clerk of any such municipalities within the sixty-day period following the publication of notice of passage. Each clerk with whom a petition is properly and timely filed shall notify the chairman or chief executive officer of the transit district in writing of the total number of electors in that municipality and the total number of such electors whose signatures appear on such a petition. Where the required number of signatures on such petition have been submitted, the chairman of the district shall designate a day and the hours of voting at such referendum, which referendum shall be held simultaneously in each member municipality, such day to be not more than fifty days after the last day to file such petitions, and not less than twenty days after notice of such referendum and a copy of such resolution are published in a newspaper or newspapers having a substantial circulation in the district. All electors in each of the municipalities which are members of the transit district shall be entitled to vote at such referendum. Such resolution shall become effective upon receiving the favorable vote of a majority of all electors voting thereon at such referendum.

(c) “Annual receipts from taxation” means the receipts from taxation of all the municipalities which are members of the transit district for the fiscal year next preceding the date of issue. Notwithstanding the provisions of section 7-374, any transit district may issue bonds, provided the aggregate indebtedness of such district shall not exceed one times the annual receipts from taxation. Bonds and notes issued under the provisions of this section for the purposes of this chapter shall not be subject to section 7-374 or to any other statutory limitations on the indebtedness of any municipality which is a member of the transit district and shall not be included in computing the aggregate indebtedness of any municipality which is a member of the transit district.

(d) Whenever a transit district has been authorized to issue bonds as provided by this section, the board of directors of such district may authorize without public hearing the issuance of temporary notes in anticipation of the receipt of the proceeds from the sale of such bonds. Such notes shall be issued for a period of not more than four years, but notes issued for a shorter period of time may be renewed by the issue of other notes provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed four years, and, to the extent of the unpaid balance of federal and state grants as to which the transit district has a written commitment, notes may be renewed by the issue of other notes for such longer time pending receipt of such grant proceeds.

(e) In the discretion of the board of directors, the revenue bonds of the transit district may be secured by a trust indenture between the transit district and a corporate trustee, which trustee may be any trust company or bank having the powers of a trust company in the state. Such indenture may contain reasonable and adequate provisions for protecting and enforcing the rights and remedies of the bond holders and may restrict their individual rights of action as is customary in trust indentures securing bonds and debentures of corporations.

(f) The bonds and notes of a transit district issued pursuant to this chapter shall be lawful investments of the state and all governmental units and agencies thereof, of all banks, trust companies, savings banks, savings and loan associations, investment companies, insurance companies, insurance associations, and of all executors, administrators, guardians, trustees and other fiduciaries.

(g) Bonds and notes issued under the provisions of this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

(h) If at any time the transit district is in default on the payment of the principal of or interest on general obligation bonds or bond anticipation notes of such transit district, the chief fiscal officer of the defaulting transit district shall set apart from the first revenues thereafter received by the transit district, from whatever source, except revenues pledged as security for other bonds or notes and those federal or state grants or loans which the grant agency restricts to uses other than debt service on the district’s bonds or bond anticipation notes, an amount sufficient to pay the principal and interest due and owing on such bonds or bond anticipation notes and shall immediately apply such amount to such default.

(i) If so recommended by the Commissioner of Transportation and if so authorized by resolution of the State Bond Commission, the state shall unconditionally guarantee the punctual payment of the principal of and interest on any bonds or notes of the transit district issued under the provisions of this chapter, provided the aggregate principal amount of such bonds or notes so guaranteed pursuant to this section shall not exceed fifty million dollars. Any such guarantee of bonds or notes of a transit district made pursuant to this section shall be evidenced by endorsement thereof on such bonds or notes, executed in the name of the state and on its behalf by such officer thereof as may be designated in said resolution of the State Bond Commission authorizing such guarantee. The execution of such a guarantee on any bonds or notes issued pursuant to the provisions of this chapter as aforesaid shall obligate the state to pay the principal of and interest on said bonds or notes upon default in such payment by the transit district.

(j) A district may issue bonds, notes or other obligations under this section, the interest on which may be includable in the gross income of the holder or holders thereof under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or any subsequent such code. The district may issue such bonds, notes or obligations only upon finding that such issuance is necessary, in the public interest and furthers the purposes and powers of the district.

(1961, P.A. 507, S. 6; 1972, P.A. 261, S. 6; P.A. 78-305, S. 2, 3, 5; P.A. 83-469, S. 4, 5; P.A. 89-211, S. 8.)

History: 1972 act replaced all former provisions for issuing bonds with new Subsecs. (a) to (i), inclusive; P.A. 78-305 amended Subsec. (a) allowing revenue bonds to mature at term, not exceeding 40 years or in installments and amended Subsec. (h) to exclude revenues pledged as security on other bonds from use as payments on bonds in default; P.A. 83-469 added Subsec. (j) authorizing transit districts to issue taxable bonds, notes and other obligations; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986.



Section 7-273h - Liability of district. Joint assumption of liability imposed upon district officer, agent or employee.

(a) Any district operating a transit service pursuant to the provisions of this chapter shall be responsible for any injury or damage to persons or property, happening or arising by reason of the maintenance or operation of the same, in the same manner and to the same extent as though the same were owned and operated by individuals or by a private corporation. Members of the board shall not be personally liable to suits in such cases except for malfeasance in office. Any member of the board shall be an agent of the district for service of process.

(b) Each town, city or borough which has joined with other towns, cities or boroughs to form a district pursuant to this chapter shall jointly assume the liability imposed upon any officer, agent or employee of such district, acting in the performance of his duties and in the scope of his employment, under, and in the manner and in accordance with the procedures set forth in, subsection (a) of section 7-465. Such joint assumption of liability shall be proportionately shared by the towns, cities and boroughs in such district on the same basis that the expenses of such district are shared.

(1961, P.A. 507, S. 7; 1972, P.A. 261, S. 7; P.A. 83-464, S. 2, 5.)

History: 1972 act substituted “transit service” for “public passenger transportation service”; P.A. 83-464 added Subsec. (b), requiring the members of the district to jointly assume the liability imposed on any officer, agent or employee of the district while performing his duties.



Section 7-273i - Transfer of employees when company acquired by district.

Whenever a transit district acquires the property and franchises of any company or companies operating a transit service within its district all employees of such company or companies who are necessary for the operation of such district, except executive and administrative officers, shall become employees of such district and shall be credited by the district with all seniority rights, sick leave and vacation, insurance and pension benefits in accordance with the records or labor agreements of the acquired company or companies. Such district shall assume and observe all pension obligations of such acquired company or companies, and members and beneficiaries of any pension or retirement system or other benefits established by the acquired company or companies shall continue to have rights, privileges, benefits, obligations and status with respect to such established systems. Such district shall assume and observe all labor contracts of such company or companies in existence at the time of transfer and all obligations incurred by such contracts in regard to wages, salaries, hours, sick leave, working conditions, collective bargaining, and pension or retirement provisions. Such district, through its board, may enter into agreements with representatives of its employees relative to the transfer or establishment of pension trust funds to or under the joint control of such district and representatives of its employees, and shall have all powers necessary to maintain and administer such trust funds jointly with representatives of its employees. No employee of any such acquired company who is transferred to a position with a district shall, by reason of such transfer, be placed in any worse position with respect to workers’ compensation, pension, seniority, wages, sick leave, vacation, health and welfare insurance or any other benefit than he enjoyed as an employee of such company.

(1961, P.A. 507, S. 8; 1972, P.A. 261, S. 8; P.A. 79-376, S. 8.)

History: 1972 act substituted “transit district” for “board of transit authority” and “transit service” for “public passenger transportation service”; P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”.



Section 7-273j - Collective bargaining.

Each transit district shall have power to engage in collective bargaining with duly appointed representatives of an employee labor organization and may enter into labor contracts concerning wages, salaries, hours, sick leave, working conditions, collective bargaining and pension or retirement provisions. In case of any labor dispute involving a district and its employees where collective bargaining does not result in agreement, the parties shall submit such dispute to arbitration pursuant to arbitration provisions in any labor contract assumed by the district or entered into by the district, or, in the absence of such provisions, to the Board of Mediation and Arbitration in accordance with the procedure set out in section 31-97, and shall abide by the decision rendered under the provisions of section 31-98. As used in this section, the term “labor dispute” includes, but shall not be restricted to, any controversy between a district and its employees or their representatives concerning terms, tenure or conditions of employment or concerning the association or representation of persons in negotiating, fixing or maintaining, or seeking to negotiate, fix, maintain or change, terms or conditions of employment; and the term “labor organization” means any organization which exists and is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning grievances, terms or conditions of employment, or other mutual aid or protection.

(1961, P.A. 507, S. 9; 1972, P.A. 261, S. 9.)

History: 1972 act deleted phrase requiring that transit district work through its board of transit authority.

Cited. 43 CS 340.



Section 7-273k - Contracts for mass passenger transportation service. Grants. Borrowing powers.

Any transit district established under this chapter may contract with any person, group of persons or corporation, including but not limited to any common carrier or any agency of the state or of the United States, for the purpose of supporting, continuing, providing, establishing or improving systems or services for mass transportation of passengers. The district may, by itself or by agreement with others, support all or a portion of such systems or services, share in the costs or provide funds for such purpose. The district may apply for grants or financial assistance from any person, group of persons or corporation or from any agency of the state or of the United States and may make equipment or other facilities available to any common carrier under arrangements deemed suitable to support, continue, provide, establish or improve mass transportation systems or services. The district may purchase any rail or mass transit right-of-way and associated facilities or acquire the right of use of such right-of-way and associated facilities by lease or any other arrangements. A transit district may borrow on a temporary basis in anticipation of grants, contributions or other revenues, may issue notes in terms not to exceed one year to evidence such borrowing, may renew such notes, and may pledge all or any portion of such grants, contributions, or other revenues as security for such notes. Such notes shall be authorized by resolution of the district’s board of directors and any notes so authorized may be issued and sold in the manner provided by such resolution. Such notes shall not be included in computing the aggregate indebtedness of the district or of any municipality which is a member of the district.

(1969, P.A. 47; P.A. 78-305, S. 4, 5.)

History: P.A. 78-305 added provisions concerning borrowing powers of transit districts.



Section 7-273l - Application for state funds. Distribution formula. Conditions for receiving funds. Municipal transit service. Regulations.

Each transit district established under this chapter or any special act may (1) impose service charges and user fees on persons using transit systems operated by such district and (2) apply for funding from the Department of Transportation in accordance with the provisions of this section to finance construction, acquisition, purchase, lease or operation of a mass transit system and related programs authorized under section 7-273b. For each year starting with the fiscal year ending June 30, 1984, the commissioner shall distribute such funds to each transit district in the same manner as the formula specified under the Section 5 or Section 18 operating assistance programs, depending on whether the transit district is in an urbanized or nonurbanized area, of the Urban Mass Transportation Act of 1964, as may be amended from time to time. In order to qualify for any such funds, a transit district shall derive at least thirty per cent of its operating costs from service charges and user fees or from federal or local subsidies and other sources other than state subsidies for the fiscal year ending June 30, 1984, thirty-five per cent of its costs from such sources for the fiscal year ending June 30, 1985, and forty per cent of its costs from such sources for the fiscal year ending June 30, 1986. Any municipality providing transit service that is not part of a transit district may either establish a transit district under the provisions of this chapter to assume operating control of such service or negotiate an agreement with the Department of Transportation to administer the operation of such service. In the latter case, the department shall provide financial assistance to such municipality according to the formula specified in this section. As a condition of receiving any funds, such municipality shall derive the same percentage of operating costs from service charges, user fees, federal or local subsidies and sources other than state subsidies as that required for transit districts under the provisions of this section. The Commissioner of Transportation shall adopt regulations in accordance with the provisions of chapter 54 to implement the purposes of this section.

(P.A. 82-371.)

See Sec. 13b-38 re advice and assistance by Commissioner of Transportation to transit districts.



Section 7-273m - Distribution formula exception.

(a) As used in this section:

(1) “Total system revenues” means passenger fares and other revenues incidental to a state-subsidized fixed-route bus system during a fiscal year ending June thirtieth, not including local, regional, state or federal payments to the operator of the system.

(2) “Total system expenses” means such a system’s operating costs during such a fiscal year.

(3) “Deficit” means the difference between total system expenses and total system revenues during such a fiscal year.

(b) Notwithstanding the provisions of section 7-273l, the Commissioner of Transportation shall (1) pay, from the department’s appropriation for public transportation, one hundred per cent of the deficit of any state-subsidized, fixed-route bus system for which the total system revenues exceed forty per cent of the total system expenses and (2) negotiate a cost-sharing arrangement with the operators of all other state-subsidized, fixed-route bus systems. The commissioner shall recover from the federal government any operating subsidy that the operator of a system under subdivision (1) of this subsection is eligible to receive for the operation of the system and deposit such subsidy in the General Fund.

(c) No fixed-route bus system operated by a transit district shall be eligible to receive funds from the state unless such transit district has developed a plan, approved by the Department of Transportation, to coordinate bus service with transit districts which provide bus service in adjacent towns. Such program shall be reviewed and approved or disapproved by the Department of Transportation annually.

(d) The Commissioner of Transportation shall adopt regulations, in accordance with the provisions of chapter 54, establishing requirements and standards for programs required pursuant to subsection (c) of this section.

(June Sp. Sess. P.A. 83-19, S. 1, 5; P.A. 86-262, S. 3, 5.)

History: P.A. 86-262 added Subsecs. (c) and (d), prohibiting transit districts from receiving state funds unless they coordinate bus service with transit districts which provide bus service in adjacent towns and requiring the commissioner of transportation to adopt regulations for such programs.



Section 7-273n - State matching grants for elderly and handicapped demand responsive transportation programs.

Section 7-273n is repealed, effective October 1, 1999.

(June Sp. Sess. P.A. 83-28, S. 1, 2; P.A. 85-428, S. 9, 10; P.A. 93-262, S. 1, 87; P.A. 99-265, S. 5.)



Section 7-273o - Political advertising at transit district and parking authority facilities.

(a) As used in this section, “political advertising” means any advertising for the purpose of influencing public opinion with respect to any legislative, administrative or electoral decision or with respect to any controversial issue of public importance.

(b) No transit district or parking authority that allows the placement of any advertising, whether placed directly by such transit district or parking authority or by any third party or independent contractor, on or within its facilities, including, but not limited to, advertising on or within any vehicle, or on any bus shelter operated by such transit district, parking authority, third party or independent contractor, shall prohibit the placement of political advertising on or within such facilities.

(P.A. 13-277, S. 12.)

History: P.A. 13-277 effective January 1, 2014.






Chapter 103b - Municipal Resource Recovery Authorities

Section 7-273aa - Municipal resource recovery authority. Definitions. Designation. Regional authorities. Withdrawal.

(a) As used in sections 7-273aa to 7-273oo, inclusive, the following words and terms shall have the following meanings unless the context indicates another meaning or intent:

(1) “Authority” means a municipal or regional resource recovery authority created under the provisions of sections 7-273aa to 7-273oo, inclusive, or, if any such authority is abolished, the board, body or commission succeeding to the principal functions thereof or to whom the powers given by said sections to such authority shall be given by law.

(2) “Municipality” or “municipalities” means any town, city, borough, consolidated town and city or consolidated town and borough.

(3) “Project” or “projects” or “facility” means any one or more of the following: Any solid waste disposal and resource recovery area, plant, works, system, facility or component of a facility, equipment, machinery or other element of a facility, or a recycling facility which the authority is authorized to plan, design, finance, construct, manage, operate or maintain under the provisions of this chapter, including real estate and improvements thereto and the extension or provision of utilities and other appurtenant facilities deemed necessary by the authority for the operation of a project or portion of a project, including all property rights, easements and interests required.

(4) “Solid waste” or “solid waste facility” or “resource recovery facility” or “recycling facility” shall have the respective meanings ascribed thereto in section 22a-260.

(5) “Cost” or “costs” as applied to any project shall include the cost of acquisition or construction, the cost of any subsequent additions thereto or expansion thereof, the cost of the acquisition of all land, rights-of-way, property rights, easements and interests acquired by the authority for such construction, additions or expansion, the cost of demolishing or removing any building or structure on land so acquired, including the cost of acquiring any lands to which such building or structures may be moved, the cost of dredging and filling underwater areas, the cost of all equipment, financing charges, insurance, interest prior to and during such construction, and during the construction of any addition or expansion, and, if deemed advisable by the authority, for a period not exceeding one year after completion of such construction, addition or expansion, the cost of surveys, engineering and architectural services, legal expenses, administrative expenses and such other costs or expenses of the authority, including administrative and operating costs, research and development, and operating capital as may be necessary or incident to the construction of the project, and of such subsequent additions thereto or expansion thereof, and the cost of financing such construction, additions, or expansion and placing the project and such additions or expansion in operation.

(6) “Bonds” means any bonds, bond anticipation notes, notes, interim certificates, debentures or other obligations issued by a municipality or authority pursuant to the provisions of the general statutes or of this chapter, and any bonds issued to refund such bonds pursuant to this chapter.

(b) Any municipality may, by charter or ordinance, and any two or more municipalities may, by concurrent ordinances of their legislative bodies, adopt the provisions of this chapter and designate any existing board, commission or agency, or create a new board, commission or regional authority to be designated as its municipal or regional resource recovery authority. Such ordinance shall contain a brief statement of the purpose of the authority and shall set forth the articles of incorporation of the authority as follows: (1) The name of the authority and address of its principal office and where applicable, a statement that the authority is constituted as a departmental unit of such municipality or that an existing municipal department is designated as such authority; (2) a statement that the authority is created as a municipal or regional resource recovery authority under sections 7-273aa to 7-273oo, inclusive; and (3) the names, addresses and terms of office of the first members of the authority, except in the case where the authority is constituted a departmental unit or an existing municipal department is designated as such authority, in which case the name of such department and its office address shall be given.

(c) If a new board or commission is created by a municipality, the municipality shall, by ordinance, determine the number of members thereof, their compensation, if any, the method of their appointment and removal and their terms of office, which shall be so arranged that not more than one-half of such terms shall expire within any one year. Such authority shall have all the powers and duties of a municipal authority pursuant to chapters 446d and 446e and shall have the powers described in section 7-273bb.

(d) If a regional authority is created, the member municipalities shall, by concurrent ordinances, determine the number of members thereof, the number of votes to be cast by each member, the method of determining the members’ compensation, if any, the method of their appointment and removal and their terms of office, which shall be so arranged that not more than one-half of such terms shall expire within any one year. Such authority shall have all the powers and duties of a regional authority pursuant to chapters 446d and 446e.

(e) Adoption of such charter or of such ordinance or ordinances by the legislative body or bodies shall constitute the authority created thereby a public body politic and corporate of the state, except where the authority is or becomes a departmental unit of such municipality as herein provided, and any such authority shall be a political subdivision of the state established and created for the performance of an essential public and governmental function. Such authority shall have all the powers and duties of a municipal authority or of a regional authority, as the case may be, pursuant to chapters 446d and 446e and shall have all the rights, powers, duties and obligations of a municipal or regional authority, as the case may be, pursuant to this chapter.

(f) Any municipality may become a member of an existing authority upon such terms and conditions as the authority may determine. Any municipality which is a member of an existing authority may by vote of its legislative body elect to withdraw from such authority. Such withdrawal shall be effective only upon such terms and conditions as the authority may require and after compliance with the terms and conditions contained in any contracts between such municipality and the authority or the holders of any bonds of the authority. No such withdrawal shall relieve such municipality of any liability, responsibility or obligation incurred by it as a member of the authority or as a user of any of its projects.

(P.A. 81-213, S. 3, 18; P.A. 82-79; P.A. 84-116, S. 1, 2; P.A. 85-478, S. 2, 10; P.A. 90-179, S. 1, 9.)

History: P.A. 82-79 designated provisions as Subsecs. (a) and (b), inserting provisions for regional, multimunicipality authorities and added Subsec. (c); P.A. 84-116 amended Subsec. (a) to authorize designation of existing agency as its municipal or regional resource recovery authority, amended Subsec. (c) to require member municipalities to determine number of votes to be cast by each member and added Subsec. (d) re withdrawal of a municipality from a regional authority; P.A. 85-478 inserted new Subsec. (a) containing definitions, relettering remaining Subsecs. accordingly, amended Subsec. (b) to require that ordinances enacted by municipalities to create an authority be concurrent and to specify content of ordinance, deleted former Subsec. (d) re withdrawal from regional authority and added new provisions designated as Subsecs. (e) and (f) re powers and duties of authorities and re municipalities’ entrance into existing authorities or withdrawal from membership; P.A. 90-179 redefined “project” to include recycling facilities and added reference to such facilities in Subdiv. (4).

Cited. 20 CA 474.



Section 7-273bb - Powers.

(a) Any municipal or regional resource recovery authority created pursuant to this chapter shall have the power to:

(1) Employ a staff and to fix their duties;

(2) Establish offices where necessary in the municipality or the region;

(3) Retain by contract or employ counsel, auditors, engineers, private consultants and advisors;

(4) Sue and be sued;

(5) Have a seal and alter it at pleasure;

(6) Make and alter bylaws and rules and regulations with respect to the exercise of its own powers;

(7) Conduct such hearings, examinations and investigations as may be necessary and appropriate to the conduct of its operations and the fulfillment of its responsibilities;

(8) Obtain access to public records and apply for the process of subpoena if necessary to produce books, papers, records and other data;

(9) Charge reasonable fees for the services it performs and waive, suspend, reduce or otherwise modify such fees, provided such user fees shall apply uniformly within each municipality to all users who are provided with waste management services with respect to a given type or category of wastes, in accordance with criteria established by the authority, and provided further no change may be made in user fees without at least sixty days prior notice to the users affected thereby;

(10) Purchase, lease or rent such real and personal property as it may deem necessary, convenient or desirable;

(11) Appoint such advisory councils as it may from time to time deem advisable, including but not limited to, local councils on the continuation and utilization of source-separation and recycling efforts to benefit the people of the municipality or the region;

(12) Otherwise, do all things necessary for the performance of its duties, the fulfillment of its obligations, the conduct of its operations, the maintenance of its working relationships with the state, other municipalities, regions and persons, and the conduct of a comprehensive program for solid waste disposal and resources recovery, and for solid waste management services, in accordance with the provisions of the state or local solid waste management plan, applicable statutes and regulations and the requirements of this chapter;

(13) Own, manage and use real property or any interest therein;

(14) Determine the location and character of any project to be developed under the provisions of this chapter, subject to applicable statutes and regulations and the requirements of the state-wide solid waste management plan;

(15) Purchase, receive by gift or otherwise, lease, exchange, or otherwise acquire and construct, reconstruct, improve, maintain, equip and furnish such waste management projects of the authority as are called for by the state or local solid waste management plan;

(16) Sell or lease to any person, all or any portion of a project of the authority, for such consideration and upon such terms as the authority may determine to be reasonable;

(17) Mortgage or otherwise encumber all or any portion of a project of the authority whenever, in the opinion of the authority, such action is deemed to be in furtherance of the purposes of this chapter;

(18) Grant options to purchase, or to renew a lease for, any project of the authority on such terms as the authority may determine to be reasonable;

(19) Acquire, by purchase, gift, transfer, or by condemnation for public purposes, and manage and operate, hold and dispose of real property and, subject to agreements with lessors or lessees, develop or alter such property by making improvements and betterments with the purpose of enhancing the value and usefulness of such property, except that a municipal authority may not acquire any privately owned solid waste disposal area by condemnation;

(20) Make plans, surveys, studies and investigations necessary or desirable, in conformity with the state and local plan and with due consideration for regional plans, to carry out authority functions with respect to the acquisition, use and development of real property and the design and construction of systems and facilities;

(21) Make short and long-range plans, for the processing and transportation of solid wastes and recovered resources by facilities owned, operated or financed by the authority;

(22) Design or provide for the design of projects of the authority, including design for the alteration, reconstruction, improvement, enlargement or extension of existing facilities;

(23) Construct, erect, build, acquire, alter, reconstruct, improve, enlarge or extend projects of the authority including provision for the inspection and supervision thereof and the engineering, architectural, legal, fiscal and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures and any other actions incidental thereto;

(24) Own, operate and maintain projects of the authority and make provision for their management and for the manufacturing, processing and transportation operations necessary to derive recovered resources from solid waste, and contracting for the sale of such;

(25) Enter upon lands and waters, as may be necessary, to make surveys, soundings, borings and examinations in order to accomplish the purposes of this chapter;

(26) Contract with municipalities, municipal, state and regional authorities, and state and federal agencies to provide waste management and resource recovery services in accordance with the provisions of this chapter and to plan, design, construct, manage, operate and maintain facilities on their behalf;

(27) Design and construct improvements or alterations on properties which it owns or which it operates by contract on behalf of other municipal or regional authorities, state agencies or municipalities, including the restoration of terminated dumps and landfills to beneficial public or private use;

(28) Contract for services in the performance of architectural and engineering design, the supervision of design and construction, system management and facility management, for such professional or technical services as are specified in this section and for such other professional or technical services as may require either prequalification of a contractor or the submission by any individual, firm or consortium or association of individuals or firms of a proposal in response to an official request for proposal or similar written communication of such authority, whenever such services are, in the discretion of such authority, deemed necessary, desirable or convenient in carrying out the purposes of such authority;

(29) Contract for the construction of projects of the authority with private persons or firms, or consortia of such persons or firms, pursuant to applicable provisions of this chapter, the requirements of applicable regulations and the state and local plan and in accordance with such specifications, terms and conditions as the authority may deem necessary or advisable;

(30) Accept gifts, grants or loans of funds, property or service from any source, public or private, and comply, subject to the provisions of this chapter, with the terms and conditions thereof;

(31) Receive funds from the sale of the authority’s bonds and of its real and personal properties;

(32) Contract for, and receive funds or revenues from the sale of products, materials, fuels and energy in any form derived from the processing of solid waste by systems, facilities and equipment under its jurisdiction, and receive revenues in the form of rents, fees and charges paid by units or agencies of state and local government, and by private persons and organizations, to compensate the authority for the use of its facilities or the performance of its services;

(33) Accept from a federal agency loans or grants for use in carrying out its purposes and enter into agreements with such agency respecting any such loans or grants;

(34) Make loans of the proceeds of its bonds or of its other funds, to any person, including any municipality, municipal authority, state authority, regional authority or private entity, for the planning, design, acquisition, construction, reconstruction, improvement, equipping and furnishing of a project of the authority, which loans may be secured by loan agreements, contracts or any other instruments or agreements containing such terms and conditions as the authority shall determine necessary or desirable, including provisions for the establishment and maintenance of reserve funds, and for the construction, use, operation and maintenance and the payment of operating and other costs of a project. In connection with the making of such loans, the authority may purchase, acquire and take assignments of the notes and bonds of any municipality, municipal, state or regional authorities and persons and receive other forms of security and evidences of indebtedness, and in furtherance of the purposes of this chapter and to assure the payment of the principal of and interest on such loans, and in order to assure the payment of the principal of and interest on bonds of the authority issued to provide funding for such loans, may attach, seize, purchase, acquire, accept or take title to any project by conveyance, and may sell, lease or rent any project for a use specified in this chapter;

(35) Indemnify and hold harmless any person in connection with the financing of a project or facility;

(36) In connection with the sale, purchase, receipt, lease, exchange, other disposition or acquisition of a project of the authority or of real property, indemnify and hold harmless any person including, without limitation, indemnification against taxation by the federal or state governments respecting any state or local property taxes and any realization of tax benefits or incentives associated with ownership of a project or of real property.

(b) It is the intention of this chapter that the authorities shall be granted all powers necessary to fulfill the purposes of this chapter and to carry out their assigned responsibilities and that the provisions of this chapter are to be construed liberally in furtherance of this intention.

(c) Any contracts authorized by this chapter to be entered into by an authority may be entered into on either a negotiated or an open-bid basis, and the authority in its discretion may select the type of contract it deems most prudent to utilize, considering the scope of work, the management complexities associated therewith, the extent of current and future technological development requirements and the best interests of the municipality or the region. The terms and conditions of such contracts, and the fees or other compensation to be paid to any contracting persons pursuant to such contracts shall be determined by the authority.

(P.A. 81-213, S. 4, 18; 81-443, S. 6, 7; P.A. 85-478, S. 3, 10.)

History: P.A. 81-443 amended Subdiv. (19) to prohibit a municipal resource recovery authority from acquiring a private solid waste disposal area by condemnation; P.A. 85-478 applied provisions of section to regional authorities, amended Subdiv. (26) to authorize contracts with municipal and state authorities and federal agencies and to expand nature of contracts to include waste management services, expanded powers in new Subdivs. (34) to (36) and added Subsecs. (b) and (c) re construction of chapter and re types of contracts authorized.



Section 7-273cc - Bonds and notes.

(a) Whenever a municipality has adopted the provisions of this chapter, it may issue bonds which are secured as to both principal and interest by (1) the full faith and credit of the municipality, (2) a pledge of revenues to be derived from the operation of a facility or (3) a pledge of revenues to be derived from the operation of a facility and also by the full faith and credit of the municipality. The body having power to authorize such bonds shall determine the maximum authorized amount of such bonds and may determine or may authorize an officer or board or commission of the municipality to determine the form of such bonds, their date, the dates of principal and interest payments, the manner of issuing such bonds and by whom such bonds shall be signed or countersigned and, as otherwise provided herein, all other particulars thereof. Such body may determine the rate or rates of interest for each issue of bonds or the manner of determining such rate or rates. Bonds may be issued in coupon, registered or book-entry form. If coupon bonds, they may be registrable as to principal only or as to both principal and interest. Bonds may be sold at such prices as the issuer shall determine.

(b) An authority created pursuant to this chapter may issue bonds from time to time and use the proceeds thereof for the purposes and powers of the authority and to accomplish the purposes of this chapter, or for the purpose of refunding such bonds, including providing for payment of the costs of any project of the authority, providing for payment of any and all costs of the authority incident to and otherwise necessary to the construction of the project, including administrative, legal and financing expenses, and providing for the establishment and maintenance of reserves, sinking funds and any other funds and accounts for such bonds. The authority shall secure such bonds as to both principal and interest by any or all of the following: (1) From its revenues generally; (2) a pledge of the revenues to be derived from the operation of a facility; (3) a mortgage covering all or any part of the facility from which the revenues so pledged may be derived; or (4) a pledge of any lease of such facility or of the payments on any loan of the proceeds of such bonds. Prior to the issuance of any bonds the municipality designating or creating the authority, or each of the respective municipalities designating or creating the regional authority, shall have approved by resolution or by concurrent resolutions of the legislative bodies thereof, the issuance by the authority of such bonds. Each such resolution shall specify the maximum authorized amount of such bonds and shall authorize the authority to determine the form of such bonds, including provisions as to registration thereof, their date, the dates of principal and interest payments, the rate or rates of interest for each issue of bonds or the manner of determining such rate or rates, the manner of issuance and sale of such bonds and by whom such bonds shall be signed or countersigned, and, except as otherwise provided in this chapter, all other particulars thereof. Prior to the preparation of definitive bonds, the authority may authorize the issuance of interim receipts or temporary bonds, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. If any of the officers whose signatures appear on the bonds cease to be officers before the delivery of any such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such officers had remained in office until delivery. Nothing herein shall prevent any series of bonds issued under this chapter from being issued in coupon form, in which case references to the bonds herein also shall refer to the coupons attached thereto where appropriate, and references to owners of bonds shall include holders of such bonds where appropriate.

(c) An authority is authorized to provide for the issuance of its bonds for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of a project or any portion thereof. The proceeds of any such bonds issued for the purpose of refunding outstanding bonds, may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date, and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(d) Whenever the issuance of bonds has been authorized pursuant to this chapter, an authority may, pending the issuance thereof, and, subject to any applicable terms or provisions of the proceedings authorizing such issuance, issue bonds in the form of bond anticipation notes and any renewals thereof. The principal of and interest on any bonds issued as bond anticipation notes pursuant to this subsection may be repaid from pledged revenues or other pledged receipts, funds or moneys, to the extent not paid from the proceeds of renewals thereof or of bonds. Upon the sale of bonds, the proceeds thereof, to the extent required, shall be applied forthwith to the payment of the principal of and interest on any bonds issued as bond anticipation notes or shall be deposited in trust for such purpose. The date or dates of such bond anticipation notes, the maturities, denominations, form, details and other particulars of such bond anticipation notes, including the method, terms and conditions for the issue and sale thereof, shall be determined by the authority.

(e) Bonds issued pursuant to this chapter may be issued pursuant to a resolution or indenture, which resolution or indenture may contain any agreements and the provisions deemed necessary or appropriate by the municipality or the authority in connection with the issuance of such bonds and to provide for the terms and security thereof, including any or all of the following: (1) Provisions respecting the fixing and collection of all revenues from any facility or facilities covered by such indenture; (2) provisions respecting custody of the proceeds from the sale of such bonds, including any requirements that such proceeds be held separate from or not to be commingled with other funds of the municipality or the authority; (3) provisions for the investment and reinvestment of bond proceeds until used to pay costs of a project and for the disposition of any excess bond proceeds or investment earnings thereon; (4) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations; (5) provisions for the collection, custody, investment, reinvestment and use of revenues or other receipts, funds or moneys pledged therefor as provided in this chapter; (6) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the municipality or the authority in such amounts as the municipality or the authority may establish and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the municipality or the authority; (7) covenants for the establishment of pledged revenue coverage requirements for such bonds; (8) covenants for the establishment of maintenance and insurance requirements with respect to a facility or facilities; (9) provision for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto as herein provided; (10) the terms to be incorporated in any loan of the proceeds of such bonds, and in any lease of a facility or facilities; (11) the creation and maintenance of special funds from the revenues of a facility or facilities; and (12) the rights and remedies available in event of default to the bondowners or to the trustee under an indenture, all as the municipality or the authority shall deem advisable and as shall not be in conflict with the provisions of this chapter and the general statutes.

(P.A. 81-213, S. 5, 18; P.A. 85-478, S. 4, 10.)

History: P.A. 85-478 deleted detailed provision re determination of interest rates, substituting provision authorizing authority to determine rates or manner of determination, authorized issuance of bonds in book-entry form, deleted prior provisions re discounted bonds and added Subsecs. (b) to (e), inclusive, detailing authorities’ powers re issuance of bonds.



Section 7-273dd - Sale of bonds or notes. Use of proceeds.

Bonds issued under authority of this chapter shall be sold by the municipality or the authority, at public or private sale at a price determined by the issuer thereof. The bonds may bear a single or variable rate of interest and may bear different rates of interest for different maturities. The proceeds arising from the sale of any bonds issued under the authority of this chapter by a municipality or authority shall be kept in accounts separate from other funds of the municipality or the authority. Said proceeds shall be expended only for the purposes and subject to the provisions of this chapter, provided the proceeds from the issuance and sale of any bonds shall first be applied to the payment of such bonds as have been issued in anticipation of such issue.

(P.A. 81-213, S. 6, 18; P.A. 83-519, S. 19, 23; P.A. 85-478, S. 5, 10.)

History: P.A. 83-519 eliminated requirements related to public sale of bonds or notes issued under chapter 103b to conform with more commonly adopted provisions authorizing municipalities to sell bonds, additionally such change is necessary if bonds issued under chapter 103b are to be consolidated with other types of bonds for sale as a single issue in accordance with Sec. 42b-15; P.A. 85-478 authorized public or private sale of bonds and a variable rate of interest and made technical changes.

See Title 42b re registered obligations of public entities.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 (Sec. 42b-1 et seq.) with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 (Sec. 42b-1 et seq.) be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.



Section 7-273ee - Security of bonds of municipality and of authority. Contracts and agreements. Payments.

(a) Bonds issued under the authority of this chapter by a municipality, except those which are secured only by a pledge of revenues to be derived from the operation of a facility, shall be obligatory upon the municipality and the inhabitants and property thereof according to the tenor and purport of the same and the full faith and credit of the municipality shall be pledged to the payment thereof, whether or not such pledge is stated in the bonds or in the vote authorizing their issuance, and thereafter the municipality shall appropriate in each year during which any such bonds are outstanding, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenue available for such purpose, shall be sufficient to pay the principal and interest on such bonds payable in that year, and there shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to meet such appropriation.

(b) Bonds issued under the authority of this chapter by an authority shall be general obligations of the authority payable out of any revenues or other receipts, funds or moneys of the authority, subject only to any agreements with the holders of particular bonds pledging any particular revenues, receipts, funds or moneys; unless the authority shall otherwise expressly provide by resolution that such bonds shall be special obligations of the authority payable solely from any revenues or other receipts, funds or moneys of the authority pledged therefor, subject only to any agreements with the holders of particular bonds pledging any particular revenues, receipts, funds or moneys.

(c) Any municipality which has adopted the provisions of this chapter is hereby expressly empowered and authorized to enter into any agreement or agreements with an authority established under this chapter or with any person or persons to whom the proceeds of bonds issued pursuant to this chapter have been loaned, for such periods and containing such terms and conditions as the municipality shall determine to be necessary or convenient, to aid and cooperate in the planning, undertaking, construction, operation or financing of a project by the municipality or by an authority, including, but not limited to, the guarantee by the municipality of the punctual payment of all or some of the principal and interest on any bonds issued by an authority and the pledge of the full faith and credit of the municipality to the payment thereof. As part of the guarantee of the municipalities for payment of principal and interest on the bonds, the municipality may pledge to and agree with the owners of bonds issued under this chapter and with those persons who may enter into contracts with the municipality or the authority or any successor agency pursuant to the provisions of this chapter that it will not limit or alter the rights thereby vested in the bondowners, the authority or any contracting party until such bonds, together with the interest thereon are fully met and discharged and such contracts are fully performed on the part of the municipality or the authority, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the owners of such bonds of the municipality or the authority or those entering into such contracts with the municipality or the authority. The authority is authorized to include this pledge and undertaking for the municipality in such bonds or contracts. To the extent provided in such agreement or agreements, the obligations of the municipality thereunder shall be obligatory upon the municipality and the inhabitants and property thereof, and thereafter the municipality shall appropriate in each year during the term of such agreement, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenue available for such purpose, shall be sufficient to pay such principal and interest guaranteed by it and payable thereunder in that year, and there shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to meet such appropriation. Any such agreement shall be valid, binding and enforceable against the municipality if approved by action of the legislative body of such municipality.

(d) Any municipality which has adopted the provisions of this chapter and any authority created pursuant to this chapter is hereby expressly empowered and authorized to enter into long-term contracts or agreements with an authority or any person or persons for solid waste disposal services whereby the municipality agrees to furnish municipal solid wastes for disposal and to make payments of fees or charges based on a percentage of actual or projected tonnage or such other formula as such contract or agreement shall provide. Any such contract or agreement may require the continuation of such payments by the municipality whether or not the agreed services are being provided but only until all bonds issued by any of the contracting parties for development and construction of solid waste facilities or resource recovery facilities have been paid or provided for and may require or permit one or more of the contracting municipalities to pay obligations of another contracting municipality in the event such other municipality fails to make such payments and to bring appropriate legal action against the defaulting municipality to recover the amounts so paid, together with the costs and expenses of such action. The obligation of a contracting municipality to make payments pursuant to any such agreement shall not be included in the aggregate indebtedness of the municipality for purposes of any state statutory provision limiting the aggregate indebtedness of the municipality. Any such agreement shall be valid, binding and enforceable against the municipality or the authority if approved by action of the legislative body of such municipality.

(e) All required payments of fees and charges, interest on loans, principal of loans and necessary fees and assessments related thereto required under any contract or agreement entered into pursuant to the provisions of this section, shall be considered expenditures for public purposes by a municipality and, notwithstanding the provisions of any other law, any necessary general or special taxes or cost sharing or other assessments authorized to be levied or assessed and collected by municipalities within the state may be levied or collected by said municipality without limitation as to rate or amount for the purpose of making such required payments.

(P.A. 81-213, S. 7, 18; P.A. 85-478, S. 6, 10.)

History: P.A. 85-478 provided that the existing section, now Subsec. (a), applied only to the issuance of bonds by municipalities and added Subsecs (b) to (e), inclusive.



Section 7-273ff - Signatures of officers on date of execution binding.

Any bonds or notes issued under the authority of this chapter, if properly executed and signed by officers of a municipality in office on the date of execution, shall be valid and binding according to their terms notwithstanding that before the delivery thereof and payment therefor such officers have ceased to be officers of the municipality.

(P.A. 81-213, S. 8, 18.)



Section 7-273gg - Form. Maturity. Investment of proceeds.

Bonds issued under the authority of this chapter shall be executed and delivered in such manner and at such times, may be in such form and denominations, bear such date or dates, be sold at such prices and mature at such time or times not exceeding thirty years from the date thereof as the body having power to authorize such bonds shall determine. The bonds may be issued as serial bonds or as term bonds or as a combination thereof. The bonds shall be in such denominations, be in such form, either bearer or registered as to principal and interest or as to principal alone or in book entry form, carry such exchange, transfer and registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places whether within or without the state, and be subject to such terms of redemption as the body having power to authorize such bonds shall determine. The proceeds from the sale of the bonds may be invested and reinvested in such obligations, securities and other investments or deposited or redeposited in such bank or banks as the body having power to authorize such bonds shall determine.

(P.A. 81-213, S. 9, 18; P.A. 85-478, S. 7, 10.)

History: P.A. 85-478 struck previous section and inserted present provisions allowing issuing authority to determine the form and maturity of the bonds and inserted provisions regarding investment of proceeds.



Section 7-273hh - Temporary notes.

Any municipality which has authorized the acquisition or construction of all or of any part of a resource recovery facility and which has made an appropriation therefor may borrow temporarily upon the credit of the municipality such sum or sums as may be necessary for such acquisition or construction and may issue temporary notes for any such loan, including temporary notes issued in anticipation of the sale of bonds to be secured by the full faith and credit of the municipality, by the pledge of revenues to be derived from the operation of a resource recovery facility or by both the full faith and credit of the municipality and the pledge of revenues to be derived from the operation of a resource recovery facility. Each issue of any such temporary notes shall constitute a separate loan and may be for a period of not more than two years, except that any temporary notes issued in anticipation of the sale of bonds to be secured solely by the pledge of revenues to be derived from the operation of a resource recovery facility may be for a period of not more than four years. Such temporary notes may be renewed from time to time by the issue of other temporary notes, provided the period from the date of issue of the original notes to the date of maturity of the last renewal notes shall not be more than two or four years, as the case may be. The interest or discount on such temporary notes, including renewals thereof, and the expense of preparing, issuing and marketing the same, may be included as a cost of the acquisition or construction of a resource recovery facility and may either be borrowed temporarily under the provisions of this section or funded by the issue of serial bonds or notes under the provisions of this chapter. Temporary notes may be issued under the authority of this section in anticipation of proceeds to be derived from the sale of bonds notwithstanding that, at the time of issuing such temporary notes, the municipality has not actually authorized the issue of such bonds.

(P.A. 81-213, S. 10, 18.)



Section 7-273ii - Revenue or guaranteed bonds not included in debt limitation.

Bonds and notes issued pursuant to this chapter and (a) secured solely by a pledge of revenues to be derived from the operation of a resource facility or (b) guaranteed, in whole or in part, by state, federal or private grants of money shall not be subject to any statutory limitation, to the extent of such security or guarantee, on the indebtedness of the municipality and such bonds and notes when issued shall not be included in computing the aggregate indebtedness of the municipality in respect to and to the extent of any such limitation.

(P.A. 81-213, S. 11, 18.)



Section 7-273jj - Agreement with bondholders.

In connection with any bonds or notes issued under the authority of this chapter, the municipality may, by resolution of the body having power to make appropriations for such municipality, covenant and agree with the holders thereof as to (a) the rates or charges to be imposed upon the users of such resource recovery facility, including the municipality, for connection with or the use of such facility, (b) the use and disposition of the revenue from such rates or charges, (c) the creation and maintenance of special funds and the management, use and disposition thereof, (d) the purposes for which the proceeds of the sale of such bonds or notes may be used, (e) the acts or conduct which shall constitute a default and the rights and liabilities of the holders arising upon such default, (f) the terms and conditions upon which bonds or notes issued under the authority of this chapter shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived, (g) the conditions upon which other or additional bonds or notes may be issued and secured by revenue from the operation of a resource recovery facility, (h) the insurance to be carried upon the facility, and the use and disposition of any insurance moneys, (i) the maintenance of books of account and the inspection and audit thereof.

(P.A. 81-213, S. 12, 18.)



Section 7-273kk - Use of funds.

All revenues derived from the operation of a resource recovery facility, whether pledged for payment of bonds or notes or otherwise, shall be kept separate from other funds of the municipality and shall be used for the facility, including the payment of debt incurred for the facility and interest thereon, and for no other purpose.

(P.A. 81-213, S. 13, 18.)



Section 7-273ll - Special fund.

Any municipality which has issued bonds or notes in accordance with this chapter may by ordinance establish a special fund for payment of all or any part of such bonds or notes or interest thereon, may make and revise necessary rules and regulations not contrary to this chapter for the management of such special fund and may provide for payments into such special fund of all or any part of any revenues from the operation of a resource recovery facility or funds from any other source. The municipality shall not withdraw any moneys from the fund except for such purpose and shall not alter any vote or agreement in respect to revenues to be paid into the fund until such bonds or notes have been paid in full or the special fund is sufficient to do so.

(P.A. 81-213, S. 14, 18.)



Section 7-273mm - Exemptions from taxes. Payments in lieu of taxes.

(a) The exercise of the powers granted by this chapter shall constitute the performance of an essential governmental function and the authority shall not be required to pay any taxes or assessments upon or in respect to a project, or any property or moneys of the authority, levied by any municipality or political subdivision or special district having taxing powers of the state, nor shall the authority be required to pay state taxes of any kind, and the authority, its projects, property and money and the principal and interest of bonds issued under the provisions of this chapter, their transfer and the income therefrom, including revenues derived from the sale thereof, shall at all times be free from taxation, except for estate and gift taxes imposed by the state or any political subdivision thereof. Nothing herein shall prevent the authority from entering into agreements to make payments in lieu of taxes with respect to property acquired by it or by any person leasing a project from the authority or operating or managing a project on behalf of the authority and neither the authority nor its projects, properties, money or bonds shall be obligated, liable or subject to lien of any kind for the enforcement, collection or payment thereof. If and to the extent the proceedings under which the bonds authorized to be issued under the provisions of this chapter so provide, the authority may agree to cooperate with the lessee or operator of a project in connection with any administrative or judicial proceedings for determining the validity or amount of such payment and may agree to appoint or designate and reserve the right in and for such lessee or operators to take all action which the authority may lawfully take in respect of such payments and all matters relating thereto, providing such lessee or operator shall bear and pay all costs and expenses of the authority thereby incurred at the request of such lessee or operator or by reason of any such action taken by such lessee or operator on behalf of the authority. Any lessee or operator of a project which has paid the amounts in lieu of taxes permitted by this section to be paid shall not be required to pay any such taxes in which a payment in lieu thereof has been made to the state or to any such municipality or other political subdivision or special district having taxing powers, any other law to the contrary notwithstanding.

(b) Any real or personal property leased by the authority in connection with the operation of a project under the provisions of this chapter which would otherwise be subject to taxation under chapter 203 shall be exempt from the assessment of property taxes permitted and required under said chapter 203 if such real or personal property is the subject of an agreement to make payments in lieu of taxes with respect to such property between the authority or the lessee of such project and the municipality in which such project is located. Any lessee or operator of such project from such authority who has made any payment of taxes due under such agreement shall not be required to make any payment of taxes on which a payment in lieu thereof has been made to the municipality.

(P.A. 81-213, S. 15, 18; P.A. 85-478, S. 8, 10; P.A. 89-331, S. 5, 30.)

History: P.A. 85-478 struck previous language and inserted more specific language relating to exemptions from taxes and agreements for payments in lieu of taxes; P.A. 89-331 clarified the exemption from taxation of the principal and interest of the bonds.



Section 7-273nn - Anticipation notes.

In addition to its other powers under this chapter any municipality operating a resource recovery facility may issue temporary notes to be paid from anticipated income from such facility and may renew such notes annually for not more than fifteen years.

(P.A. 81-213, S. 16, 18.)



Section 7-273oo - Power to be additional.

Any power granted by this chapter shall be in addition to, and not in derogation of, any power granted to any municipality under the provisions of any special act or of any general statute.

(P.A. 81-213, S. 17, 18.)



Section 7-273pp - Investment in bonds. Negotiability. Liens.

(a) Bonds issued by an authority under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(b) Whether or not the bonds of an authority created pursuant to this chapter are of such form and character as to be negotiable instruments under article 8 of title 42a, such bonds shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of said article 8 of title 42a, subject only to the provisions of the bonds for registration.

(c) Any pledge made by a municipality or an authority pursuant to the provisions of this chapter shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by such municipality or authority shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the municipality or the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(P.A. 85-478, S. 9, 10.)






Chapter 104 - Municipal Police and Fire Protection

Section 7-274 - Establishment of town police commissions.

Any town may, by ordinance, establish a board of police commissioners to be elected, in accordance with the provisions of section 9-201 or to be appointed by the council or board of directors of a town, the common council or other body empowered to make ordinances of a city, the board of burgesses of a borough or the board of selectmen of a town not having a council or board of directors, provided in a town having both a board of selectmen and a representative town meeting such ordinance may designate the representative town meeting as the appointing authority, for the purpose of organizing and maintaining a police department in such town. Such board shall consist of three, five or seven electors, all of whom shall be resident taxpayers of such town. Such commissioners shall be sworn to the faithful performance of their duties and shall serve without compensation, but their actual expenses and disbursements incurred in the performance of their duties shall be paid from the town treasury.

(1949 Rev., S. 656; 1953, S. 260d; 1957, P.A. 13, S. 19; P.A. 73-138, S. 1, 2; P.A. 74-209.)

History: P.A. 73-138 permitted board to be appointed as well as elected; P.A. 74-209 clarified appointment provisions by listing specific appointing authorities.

Upon establishment of board by town meeting, no vacancy exists when members are to be elected at the “next town election”. 19 CS 316. Cited. 31 CS 145; 38 CS 419.



Section 7-275 - Meetings of commissioners. Vacancies.

The board of police commissioners shall elect one of its number to be chairman and one member to be clerk and shall hold regular meetings and keep records of the same. Meetings shall be held upon the call of the chairman or of a majority of the members of the board. A majority of the members of the board shall constitute a quorum. In the event of any vacancy upon the board, the board of selectmen shall have authority by majority vote to fill such vacancy until the next town election, at which election a member shall be elected for the unexpired portion of the term.

(1949 Rev., S. 658; 1953, S. 261d.)

See Sec. 9-1 for applicable definitions.

Cited. 19 CS 316.



Section 7-276 - Powers of commissioners.

Such boards shall have all of the powers given by the general statutes to boards of police commissioners, shall have general management and supervision of the police department of such town and of the property and equipment used in connection therewith, shall make all needful regulations for the government thereof not contrary to law and may prescribe suitable penalties for the violation of any such regulation, including suspension or removal from office of any officer or member of such police department. Such board shall have the sole power of appointment, promotion and removal of the officers and members of such police department, under such regulations as it adopts for the purpose, and such appointees shall hold office during good behavior and until removed for cause upon written charges and after hearing. The members of such police department shall have all such authority with respect to the service of criminal process and the enforcement of the criminal laws as is vested by the general statutes in police officers and constables.

(1949 Rev., S. 659.)

Cited. 41 CA 649.

Offices of police commissioner and chief of police are incompatible and, upon acceptance of one, other office is vacated. 21 CS 294. A de novo hearing on the merits does not contravene statute since only the power of appointment, promotion and removal of police officers is exclusively reserved to the commissioners. 31 CS 87. Cited. Id., 145.



Section 7-277 - Town to bear expense.

The expenses, salaries and all costs of maintenance and equipment for such police department shall be paid by such town in the same manner as other expenses of the town government.

(1949 Rev., S. 660.)



Section 7-277a - Police assistance agreements.

(a) The chief executive officer of any town, city or borough or his designee may, whenever he determines it to be necessary in order to protect the safety or well-being of his municipality, request the chief executive officer of any other town, city or borough to furnish such police assistance as is necessary to meet such situation and the chief executive officer, or chief of police or board of police commissioners or other duly constituted authority with the approval of the chief executive officer of the municipality receiving such request may, notwithstanding any other provision or requirement of state or local law, assign and make available for duty in such other municipality, under the direction and command of an officer designated for the purpose, such part of the police forces under his control as he deems consistent with the safety and well-being of his municipality. Any policeman so provided, while acting in response to such request, shall have the same powers, duties, privileges and immunities as are conferred on the policemen of the municipality requesting assistance. Unless waived in writing by the chief executive officer of the municipality supplying assistance pursuant to a request under this section, such municipality shall be reimbursed for all expenditures incurred in providing such assistance by the municipality making such request, including payments for death, disability or injury of employees and losses or damages to supplies or equipment incurred in providing such assistance. Any municipality, upon the approval of the chief executive officer and, where required by charter or ordinance, the governing body of such municipality, may enter into an agreement with any other municipality or municipalities, with respect to requesting and supplying such assistance and reimbursing or receiving reimbursement for the same.

(b) The chief executive officer of any institution which maintains a special police force, established under the provisions of section 10a-142, and the chief of police of the Office of State Capitol Police, established under the provisions of section 2-1f, may enter into an agreement with one or more municipalities to furnish or receive police assistance under the same conditions and terms specified in subsection (a) of this section for agreements between municipalities.

(c) The chief executive officer of any town, city or borough which provides police protection solely by a constabulary force may enter into an agreement with one or more municipalities to furnish or receive police assistance under the conditions and terms specified in subsection (a) of this section.

(1967, P.A. 198; 1969, P.A. 78; P.A. 83-466, S. 1; P.A. 84-302, S. 1; P.A. 96-219, S. 2; P.A. 07-217, S. 21.)

History: 1969 act allowed request for assistance to be made when chief executive officer determines it to be necessary rather than “in any emergency” as previously, permitted police chief, police commissioners etc. power to fill request as well as chief executive authority, permitted waiver of reimbursement and provided for agreements between municipalities regarding assistance and reimbursement; P.A. 83-466 added Subsec. (b), which permitted state university special police forces to enter into mutual aid agreements with municipalities and amended Subsec. (a) to permit a municipality’s chief executive officer’s designee to request police assistance of the chief executive officer of another municipality; P.A. 84-302 added Subsec. (c), permitting the chief executive officer of any town protected solely by a constabulary force to enter into mutual aid agreements with other municipalities; P.A. 96-219 amended Subsec. (b) by adding reference to the chief of police of the Office of State Capitol Police, established under Sec. 2-1f; P.A. 07-217 made technical changes in Subsecs. (b) and (c), effective July 12, 2007.

Cited. 29 CA 207.



Section 7-278 - Hearing prior to dismissal of municipal police head. Just cause requirement. Appeal.

No active head of any police department of any town, city or borough shall be dismissed unless there is a showing of just cause by the authority having the power of dismissal and such person has been given notice in writing of the specific grounds for such dismissal and an opportunity to be heard in his own defense, personally or by counsel, at a public hearing before such authority. Such public hearing, unless otherwise specified by charter, shall be held not less than five nor more than ten days after such notice. Any person so dismissed may appeal within thirty days following such dismissal to the superior court for the judicial district in which such town, city or borough is located. Service shall be made as in civil process. Said court shall review the record of such hearing, and, if it appears upon the hearing upon the appeal that testimony is necessary for an equitable disposition of the appeal, it may take evidence or appoint a referee or a committee to take such evidence as it directs and report the same to the court with his or its findings of fact, which report shall constitute a part of the proceedings upon which the determination of the court shall be made. The court, upon such appeal, and after a hearing thereon, may affirm the action of such authority, or may set the same aside if it finds that such authority acted illegally or arbitrarily, or in the abuse of its discretion, with bad faith, malice, or without just cause.

(1949, 1951, 1955, S. 425d; P.A. 74-183, S. 178, 291; P.A. 76-436, S. 288, 681; P.A. 82-472, S. 18, 183; P.A. 83-212.)

History: P.A. 74-183 added reference to judicial district; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 82-472 deleted obsolete reference to county as venue for superior court; P.A. 83-212 required a showing of just cause for municipal police chief dismissals.

Cited. 44 CA 611.



Section 7-279 - Subpoena to appear before municipal police commissioners.

The chief executive officer of any municipality, the clerk of the board of police commissioners in any municipality or any justice of the peace may sign and issue subpoenas to compel the attendance of witnesses before the board of police commissioners in such municipality at any lawful meeting of such board. Any such subpoena may be served in the same manner as by law provided for witnesses in civil causes, except that no fees shall be tendered to any witness at the time of such service. Any person upon whom such process has been legally served shall appear before such board in obedience to such process and testify as to any matters lawfully pending before such board. If any person upon whom such a subpoena has been served refuses to attend before such board, the clerk of such board, by direction of the board, may issue a capias, directed to some proper officer, to arrest such witness and bring him before the board to testify; and, in case such person refuses to testify, the board shall have the power to adjudge such person to be in contempt and may issue a mittimus, signed by its clerk, and commit such person to a community correctional center for not more than thirty days.

(1949 Rev., S. 661; 1969, P.A. 297; P.A. 77-178, S. 1.)

History: 1969 act replaced jails with community correctional centers; P.A. 77-178 replaced “city” with “municipality” and “mayor” with “chief executive officer”.



Section 7-280 - Witness fees.

The same fees as provided by law for witnesses in civil causes shall be paid out of the treasury of the municipality to any witnesses, except policemen, who attend and testify under the provisions of section 7-279, the amount of such fees to be certified by the mayor or clerk of such board to the proper auditing officers of the municipality.

(1949 Rev., S. 662; P.A. 77-178, S. 2.)

History: P.A. 77-178 replaced references to “city” with references to “municipality”.

See Sec. 52-260 re witness fees.



Section 7-281 - Execution of criminal process in towns, cities and boroughs. Execution of arrest warrants.

Active members of any legally organized police force in a town, city or borough shall have the same authority to execute criminal process in their respective towns, cities or boroughs as constables have in their respective towns, and, in addition, any such member having a warrant of arrest arising out of an offense allegedly committed in the town, city or borough in which such police force is located may execute such warrant in any part of the state.

(1949 Rev., S. 663; 1967, P.A. 20, S. 1.)

History: 1967 act included towns and added provision concerning execution of warrants.



Section 7-281a - Free use of COLLECT system.

Each municipal police department shall have access to, and use of, the Connecticut On-Line Law Enforcement Communications Teleprocessing System without charge.

(P.A. 87-427, S. 1, 2.)



Section 7-282 - Municipal accident and police records.

The police department of any city, town or borough having or receiving any memoranda, sketches, charts, written statements, reports or photographs made in the investigation of any accident wherein any person has been injured or property damaged shall preserve and retain the same for a period of at least ten years from the date of such accident. Subsequent to the final disposition of any criminal action arising out of an accident, the records hereinbefore specified and the information contained therein shall be open to public inspection, except that such records shall be available to any person involved in the accident subsequent to the issuance of a warrant or summons in such action.

(1949 Rev., S. 676; 1957, P.A. 248; P.A. 80-61.)

History: P.A. 80-61 raised period during which accident records must be maintained from 3 to 10 years and added provision that records be available to persons involved in accidents after warrant or summons issued.

See Sec. 29-10c re state police accident records.



Section 7-282a - Reporting of bomb incidents.

Section 7-282a is repealed, effective October 1, 1997.

(P.A. 76-89; P.A. 85-613, S. 86, 154; P.A. 97-162, S. 5.)



Section 7-282b - Automatic telephone alarms.

No person shall install or connect any telephone device in his residence or place of business which device is capable of automatically calling and relaying recorded messages to a Division of State Police, or municipal police or fire department telephone number unless such person has given ten days’ notice of such connection or installation, in writing, to the state police troop commander, or chief law enforcement or fire safety officer, as the case may be, of the municipality where such residence or place of business is located.

(P.A. 79-466; P.A. 80-5.)

History: P.A. 80-5 included division of state police under provisions of section.



Section 7-282c - Filing and dissemination of reports re missing children, missing youths and certain missing persons.

Any municipal police department which receives a report of a missing child or missing youth under eighteen years of age or a missing person who is eligible for assistance under subsection (a) of section 29-1f shall immediately accept such report for filing and inform all on-duty police officers of the existence of the missing child, missing youth or missing person report and communicate the report to other appropriate law enforcement agencies.

(P.A. 85-278; P.A. 09-109, S. 1; P.A. 11-102, S. 4; 11-157, S. 1.)

History: P.A. 09-109 added provisions re reports of missing persons eligible for assistance under Sec. 29-1f(a), effective July 1, 2009; P.A. 11-102 changed age of missing child from under 15 years to under 18 years of age; P.A. 11-157 added provisions re reports of missing youth under 18 years of age.



Section 7-282d - Imposition of traffic ticket quotas prohibited.

No municipal police department may impose any quota with respect to the issuance of summonses for motor vehicle violations upon any policeman in such department. Nothing in this section shall prohibit such department from using data concerning the issuance of summonses in the evaluation of an individual’s work performance provided such data is not the exclusive means of evaluating such performance. As used in this section, “quota” means a specified number of summonses for motor vehicle violations to be issued within a specified period of time.

(P.A. 91-222, S. 2, 3.)



Section 7-283 - Employment of private detectives.

No municipal corporation shall employ private detectives in the investigation or detection of crime at an expense of more than five hundred dollars unless a specific appropriation therefor has been made, nor unless the authorities thereof have first applied to the state police for assistance in such investigation and waited a reasonable time for said state police to act. Any municipal official who violates any provision of this section shall be fined not more than five hundred dollars and shall be liable to such municipality in a civil action for the amount expended in excess of such sum as has been appropriated for such investigation.

(1949 Rev., S. 664; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 77-614 and P.A. 78-303 made state police a division within the department of public safety rather than a separate department, effective January 1, 1979.



Section 7-284 - Police protection at places of amusement.

When police protection is necessary or required at any boxing bout or wrestling match, place of public amusement, sport contest or hockey, baseball or basketball game, or any other exhibition or contest, which is being held or is to be held in any municipality, the amount of such protection necessary shall be determined and shall be furnished by (1) the chief or superintendent of the police department in any municipality having an organized or paid police department or (2) the commanding officer of the state police troop having jurisdiction over the municipality in any municipality having a resident state trooper. Any such protection shall be paid for by the person or persons operating, conducting or promoting such game, exhibition or contest.

(1949 Rev., S. 704; P.A. 77-614, S. 486, 610; P.A. 82-193, S. 1, 3; P.A. 85-21.)

History: P.A. 77-614 substituted division of state police within the department of public safety for state police department, effective January 1, 1979; P.A. 82-193 clarified provisions dealing with the determination and provision of police protection at places of amusement and added Subsec. (b) dealing with traffic control at certain pari-mutuel facilities; P.A. 85-21 deleted former Subsec. (b), which had permitted associations licensed under chapter 226 which conduct jai alai or racing to employ persons to control traffic near pari-mutuel facilities.

Although “shall” can connote a mandatory command, the language of statute read as a whole involves discretionary acts and does not create a ministerial duty to furnish police protection. 138 CA 40.

Inapplicable to restaurants and dances at restaurants. 6 Conn. Cir. Ct. 631.



Section 7-285 - Sale of unclaimed goods by police departments.

The Commissioner of Emergency Services and Public Protection, the board of police commissioners, the chief of police, superintendent of police or other authority having charge of a police department may sell by public auction any and all articles found and which have remained in the possession thereof for one year or more. Before such sale, such authority shall cause the time and place thereof, and a description of such of the articles as are of the appraised value of fifty dollars or more, to be advertised at least once a week, for two successive weeks, at least two weeks prior to the actual sale date, in a daily newspaper published in the county in which such articles were found or recovered. The proceeds of such sale, after deducting the expenses thereof, shall be paid to the State Treasurer or the treasurer of the municipality, who shall keep the same as a separate fund to be used and applied for the relief of sick, injured or disabled policemen, to be expended under the sole direction of such commissioners or other authority in charge and upon their orders only. In any municipality where such a fund is otherwise provided for, such proceeds shall be deposited in its general fund.

(1949 Rev., S. 667; 1961, P.A. 586; P.A. 75-530, S. 21, 35; P.A. 77-614, S. 486, 610; P.A. 93-65; P.A. 11-51, S. 134.)

History: 1961 act broadened section formerly applicable only to city departments to include all police departments and added provision governing deposit of proceeds in general fund; P.A. 75-530 deleted provision allowing sale of stolen articles; P.A. 77-614 substituted commissioner of public safety for commissioner of state police, effective January 1, 1979; P.A. 93-65 amended section to increase the value of property which must be noticed prior to its auction from $5 to $50 and provided for its advertisement at least two weeks prior to the sale; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 7-296 re reserve funds of police departments.

See Secs. 50-9 to 50-14, inclusive, re towns’ adoption of procedure with regard to lost goods.



Section 7-286 - Police matrons in certain cities.

In each city of this state having a population of twenty thousand or more, as shown by the last-preceding United States census, the board of police commissioners or police committee shall appoint a police matron, whose duty it shall be to take charge of all women arrested and held by the police of the city.

(1949 Rev., S. 668.)



Section 7-287 - Female prisoners under care of police matron.

The board of police commissioners or the police committee in each such city shall assign a certain part of the central police station of the city for female prisoners, which part shall be under the care and control of the police matron, subject to the orders of the chief of police. There shall also be provided by each such city a convenient private room for the use of the police matron, either within the station or in its neighborhood.

(1949 Rev., S. 669.)



Section 7-288 - Duty of police matron.

The police matron shall take charge of that part of the station so assigned for female prisoners and keep the same in proper condition; and shall, at all times when there are no female prisoners at the station, be within easy call and attend day or night upon such call.

(1949 Rev., S. 670.)



Section 7-289 - Qualifications of matron; salary; removal.

Each police matron shall be (1) a female police officer or (2) a woman at least eighteen years of age. The hiring authority may establish other qualifications for the employment of police matrons and require evidence of fulfillment of these qualifications. Such matron shall receive such salary as the common council of the city determines and may be removed by the board of police commissioners or police committee if, in its judgment, the public interest requires it. The officer in charge of the station shall, whenever it is necessary, order policemen to assist the matron upon her request for such assistance.

(1949 Rev., S. 671; P.A. 87-39, S. 1, 2; P.A. 89-2; P.A. 91-171, S. 2, 3.)

History: P.A. 87-39 reduced minimum age of matrons from 30 to 18; P.A. 89-2 authorized female police officer to be qualified as a police matron; P.A. 91-171 eliminated from the qualifications for a matron that a woman at least 18 years of age be “of good moral character, recommended in writing by at least five men and five women of good standing, who have been for five years residents of the city”, and added provision authorizing the hiring authority to establish other qualifications and require evidence of fulfillment of these qualifications.



Section 7-290 - Separate station for female prisoners.

Any city, required by section 7-286 to have a police matron, may provide a separate station for the detention of female prisoners. In any city which has no board of police commissioners or board charged with its general duties, the powers and duties hereby given and assigned to such a board may be exercised and discharged by the mayor of the city.

(1949 Rev., S. 672.)



Section 7-291 - Police surgeons.

Section 7-291 is repealed.

(1949 Rev., S. 673; P.A. 82-327, S. 12.)



Section 7-292 - Adoption of forty-hour week for policemen.

(a) Any municipality may, by ordinance, adopt an average work week of forty hours for permanent paid policemen as provided in sections 7-293 and 7-294 and this section.

(b) The legislative body of such municipality may, by ordinance, or shall, upon petition of the electors of such municipality in number not less than five per cent of the total number of electors on the last-completed registry list, submit the question of adopting the provisions of said sections to a vote of the electors thereof at the next general election or at a special election or meeting called for such purpose. Any such petition shall contain the ordinance to be voted upon by the electors. Such election or meeting shall be called and held, and the vote on such question canvassed and the result determined and certified, as nearly as may be in accordance with the provisions of the laws governing the election of civil officers in such municipality. The notice or warning for such election or meeting shall state that a purpose of such election or meeting is to ascertain whether or not such municipality shall adopt an average work week of forty hours for permanent paid policemen and that such election or meeting is called under the provisions of this section. The vote on such question shall be by voting tabulator, and the voting tabulator ballot, which shall bear the words “For a forty-hour week for policemen” and “Against a forty-hour week for policemen”, shall be provided for use in accordance with the provisions of section 9-250. If, upon the official determination of the result of such vote, it appears that a majority of those voting on the question are in favor of the adoption of the provisions of sections 7-293 and 7-294 and this section, said sections shall take effect as to such municipality no later than ninety days thereafter, provided, where the fiscal year of any such municipality begins within ninety days thereafter, the effective date of said sections for such municipality shall not be later than the first day of the fiscal year next following the expiration of the ninety-day period.

(1951, S. 431d; 1957, P.A. 13, S. 50; P.A. 11-20, S. 1.)

History: Pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, in Subsec. (b), effective May 24, 2011.



Section 7-293 - Work week.

The work week for all permanent paid members of the uniformed police force for municipalities adopting sections 7-292 to 7-294, inclusive, shall be an average work week of not more than forty hours, computed over a period of one fiscal or calendar year, as the municipality elects; provided, unless otherwise prescribed by regulation or ordinance, any time spent in an emergency in excess of any regularly assigned or scheduled work week in connection with any actual police duty, including time spent going to, working at or returning from any actual police duty, or any other work or duty classified as an act of emergency shall not be included in computing such average work week.

(1951, S. 432d.)



Section 7-294 - Earnings not affected.

There shall be no diminution in the weekly earnings of any police in municipalities adopting the provisions of sections 7-292 to 7-294, inclusive, nor shall there be any lessening of any of their existing rights and privileges, as the result of the adoption of the work week provided therein.

(1951, S. 433d.)



Section 7-294a - Police Officer Standards and Training Council: Definitions.

As used in this section and sections 7-294b to 7-294e, inclusive:

(1) “Academy” means the Connecticut Police Academy;

(2) “Applicant” means a prospective police officer who has not commenced employment or service with a law enforcement unit;

(3) “Basic training” means the minimum basic law enforcement training received by a police officer at the academy or at any other certified law enforcement training academy;

(4) “Certification” means the issuance by the Police Officer Standards and Training Council to a police officer, police training school or law enforcement instructor of a signed instrument evidencing satisfaction of the certification requirements imposed by section 7-294d, and signed by the council;

(5) “Council” means the Police Officer Standards and Training Council;

(6) “Governor” includes any person performing the functions of the Governor by authority of the law of this state;

(7) “Review training” means training received after minimum basic law enforcement training;

(8) “Law enforcement unit” means any agency, organ or department of this state or a subdivision or municipality thereof, or, if created and governed by a memorandum of agreement under section 47-65c, of the Mashantucket Pequot Tribe or the Mohegan Tribe of Indians of Connecticut, whose primary functions include the enforcement of criminal or traffic laws, the preservation of public order, the protection of life and property, or the prevention, detection or investigation of crime;

(9) “Police officer” means a sworn member of an organized local police department, an appointed constable who performs criminal law enforcement duties, a special policeman appointed under section 29-18, 29-18a or 29-19 or any member of a law enforcement unit who performs police duties;

(10) “Probationary candidate” means a police officer who, having satisfied preemployment requirements, has commenced employment with a law enforcement unit but who has not satisfied the training requirements provided for in section 7-294d; and

(11) “School” means any school, college, university, academy or training program approved by the council which offers law enforcement training and includes a combination of a course curriculum, instructors and facilities.

(February, 1965, P.A. 575, S. 1; 1969, P.A. 684; 1971, P.A. 571; 1972, P.A. 119, S. 2; P.A. 81-426, S. 2.; P.A. 82-357, S. 1, 8; P.A. 87-560, S. 1; P.A. 95-108, S. 2; P.A. 05-288, S. 41; P.A. 12-204, S. 1; P.A. 13-170, S. 1.)

History: 1969 act included constables in definition of “police officer”; 1971 act excluded supervisory personnel from definition of “police officer”; 1972 act included members of special police force at The University of Connecticut, Storrs in definition of “police officer”; P.A. 81-426 redefined “police officer”, deleted the definition of “municipality” and added the following definitions: “Academy”, “applicant”, “basic training”, “certification”, “in-service training”, “law enforcement unit”, “probationary candidate” and “school”; P.A. 82-357 changed “in-service training” to “review training”, and redefined “police officer” to clearly distinguish between “part-time” and all other officers; P.A. 87-560 redefined “certification” to include the issuance of a signed instrument evidencing satisfaction of certification requirements to a police training school or a law enforcement instructor, “police officer” to delete reference to performance of police duties “twenty or more hours per week” and “probationary candidate” to delete reference to having commenced “full-time” employment, and deleted the definition of “part-time”; P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 05-288 made technical changes, effective July 13, 2005; P.A. 12-204 inserted Subdiv. designators (1) to (11) and made technical changes, effective July 1, 2012; P.A. 13-170 amended Subdiv. (8) by redefining “law enforcement unit” to include an agency, organ or department of the Mashantucket Pequot Tribe or the Mohegan Tribe of Indians of Connecticut if created and governed by a memorandum of agreement under Sec. 47-65c, effective June 25, 2013.



Section 7-294aa - Reinstatement of state or municipal police officers upon return from participation in international peacekeeping operations.

(a) Any sworn police officer employed by the state or a municipality who takes a leave of absence or resigns from such officer’s employment on or after September 11, 2001, to volunteer for participation in international peacekeeping operations, is selected for such participation by a company which the United States Department of State has contracted with to recruit, select, equip and deploy police officers for such peacekeeping operations, and participates in such peacekeeping operations under the supervision of the United Nations, the Organization for Security and Cooperation in Europe or other sponsoring organization, shall be entitled, upon return to the United States, (1) to be restored by such officer’s employer to the position of employment held by the officer when the leave commenced, or (2) if the original position of employment is not available, to be restored to an equivalent position with equivalent employment benefits, pay and other terms and conditions of employment, provided not later than six months after such return such officer notifies such officer’s employer of such return and such officer’s desire to be restored to such officer’s original position of employment or an equivalent position of employment.

(b) The Police Officer Standards and Training Council shall not cancel or revoke the certification of a police officer during the period such officer is participating in international peacekeeping operations outside the United States in accordance with subsection (a) of this section and for a period of six months after such officer returns to the United States, except for a reason specified in subsection (c) of section 7-294d.

(P.A. 04-241, S. 6; P.A. 05-200, S. 2.)

History: P.A. 04-241 effective June 8, 2004; P.A. 05-200 designated existing provisions as Subsec. (a) and amended said Subsec. to limit provisions to an officer who takes a leave of absence or resigns “on or after September 11, 2001”, provide that an officer’s entitlement to employment restoration occurs “upon return to the United States” rather than “upon return from such leave” and add requirement that not later than six months after such return such officer notify such officer’s employer of such return and such officer’s desire to be restored to such officer’s original position of employment or an equivalent position of employment and added new Subsec. (b) re time period during which the Police Officer Standards and Training Council is restricted from canceling or revoking the certification of such an officer, effective July 6, 2005.



Section 7-294b - Members of council. Holding of other office.

(a) There shall be a Police Officer Standards and Training Council which shall be within the Department of Emergency Services and Public Protection and which shall consist of the following members appointed by the Governor: (1) A chief administrative officer of a town or city in Connecticut; (2) the chief elected official or chief executive officer of a town or city in Connecticut with a population under twelve thousand which does not have an organized police department; (3) a member of the faculty of The University of Connecticut; (4) eight members of the Connecticut Police Chiefs Association who are holding office or employed as chief of police or the highest ranking professional police officer of an organized police department of a municipality within the state; (5) the Chief State’s Attorney; (6) a sworn municipal police officer whose rank is sergeant or lower; and (7) five public members. The Commissioner of Emergency Services and Public Protection and the Federal Bureau of Investigation special agent-in-charge in Connecticut or their designees shall be voting ex-officio members of the council. Any nonpublic member of the council shall immediately, upon the termination of such member’s holding the office or employment that qualified such member for appointment, cease to be a member of the council. A member appointed to fill a vacancy shall be appointed for the unexpired term of the member whom such member is to succeed in the same manner as the original appointment. The Governor shall appoint a chairperson and the council shall appoint a vice-chairperson and a secretary from among the members. The members of the council shall serve without compensation but shall be entitled to actual expenses involved in the performance of their duties.

(b) Membership on the council shall not constitute holding a public office. No member of the council shall be disqualified from holding any public office or employment by reason of his appointment to or membership on the council nor shall any member forfeit any such office or employment by reason of his appointment to the council, notwithstanding the provisions of any general statute, special act or local law, ordinance or charter.

(February, 1965, P.A. 575, S. 2, 4; P.A. 77-290; 77-614, S. 487, 610; P.A. 78-303, S. 9, 136; P.A. 79-560, S. 34, 39; P.A. 82-357, S. 2, 8; P.A. 87-477, S. 3; P.A. 89-376, S. 2; P.A. 93-43; P.A. 95-108, S. 3; P.A. 97-5; P.A. 07-17, S. 1; P.A. 11-51, S. 146; 11-61, S. 96.)

History: P.A. 77-290 added to provision concerning appointment the phrase calling for service until successors are appointed in Subsec. (a); P.A. 77-614 placed council within the department of public safety for administrative purposes, effective January 1, 1979; P.A. 78-303 substituted commissioner of public safety for commissioner of state police to fulfill requirements of P.A. 77-614, S. 486; P.A. 79-560 added requirement that there be five public members; P.A. 82-357 put the council within the division of state police for administrative purposes only and made provisions for the appointment of a chairperson, vice-chairperson and secretary; P.A. 87-477 added chief state’s attorney as member of council; P.A. 89-376 amended Subsec. (a) to permit public safety commissioner and FBI special agent-in-charge to have designees and to be voting ex-officio members of council; P.A. 93-43 added Subsec. (a)(3) extending membership to chief elected official or chief executive officer of a town with a population under 12,000 which does not have an organized police department; P.A. 95-108 amended Subsec. (a) to rename Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 97-5 added new Subsec. (a)(6) extending membership on council to a member of the Connecticut Coalition of Police and Corrections Officers, and renumbered the remaining Subdiv. Accordingly; P.A. 07-17 amended Subsec. (a)(6) to change membership from a member of the Connecticut Coalition of Police and Corrections Officers to a sworn municipal police officer, effective May 7, 2007; P.A. 11-51 amended Subsec. (a) to replace language placing council within Department of Public Safety for administrative purposes with language placing council within Department of Emergency Services and Public Protection and to make technical changes, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by deleting reference to Division of State Police, effective July 1, 2011.



Section 7-294c - Annual report.

The council shall submit an annual report to the Governor and the General Assembly which shall include pertinent data regarding the comprehensive municipal police training plan and an accounting of all grants, contributions, gifts, donations or other financial assistance.

(February, 1965, P.A. 575, S. 3; P.A. 82-357, S. 5, 8.)

History: P.A. 82-357 broadened the scope of the annual report to include accounting of grants, contributions and other financial assistance.



Section 7-294d - Powers of council. Certification of police officers, police training schools and law enforcement instructors. Refusal to renew, cancellation or revocation of certification. Automatic certification. Exemptions.

(a) The Police Officer Standards and Training Council shall have the following powers:

(1) To develop and periodically update and revise a comprehensive municipal police training plan;

(2) To approve, or revoke the approval of, any police training school and to issue certification to such schools and to revoke such certification;

(3) To set the minimum courses of study and attendance required and the equipment and facilities to be required of approved police training schools;

(4) To set the minimum qualifications for law enforcement instructors and to issue appropriate certification to such instructors;

(5) To require that all probationary candidates receive the hours of basic training deemed necessary before being eligible for certification, such basic training to be completed within one year following the appointment as a probationary candidate, unless the candidate is granted additional time to complete such basic training by the council;

(6) To require the registration of probationary candidates with the academy within ten days of hiring for the purpose of scheduling training;

(7) To issue appropriate certification to police officers who have satisfactorily completed minimum basic training programs;

(8) To require that each police officer satisfactorily complete at least forty hours of certified review training every three years in order to maintain certification, unless the officer is granted additional time not to exceed one year to complete such training by the council;

(9) To develop an interactive electronic computer platform capable of administering training courses and to authorize police officers to complete certified review training at a local police department facility by means of such platform;

(10) To renew the certification of those police officers who have satisfactorily completed review training programs;

(11) To establish uniform minimum educational and training standards for employment as a police officer in full-time positions, temporary or probationary positions and part-time or voluntary positions;

(12) To develop, in consultation with the Commissioner of Emergency Services and Public Protection, a schedule to visit and inspect police basic training schools and to inspect each school at least once each year;

(13) To consult with and cooperate with universities, colleges and institutes for the development of specialized courses of study for police officers in police science and police administration;

(14) To work with the Commissioner of Emergency Services and Public Protection and with departments and agencies of this state and other states and the federal government concerned with police training;

(15) To make recommendations to the Commissioner of Emergency Services and Public Protection concerning a training academy administrator, who shall be appointed by the commissioner, and concerning the hiring of staff, within available appropriations, that may be necessary in the performance of its functions;

(16) To perform any other acts that may be necessary and appropriate to carry out the functions of the council as set forth in sections 7-294a to 7-294e, inclusive;

(17) To accept, with the approval of the Commissioner of Emergency Services and Public Protection, contributions, grants, gifts, donations, services or other financial assistance from any governmental unit, public agency or the private sector;

(18) To conduct any inspection and evaluation that may be necessary to determine if a law enforcement unit is complying with the provisions of this section;

(19) At the request and expense of any law enforcement unit, to conduct general or specific management surveys;

(20) To develop objective and uniform criteria for recommending any waiver of regulations or granting a waiver of procedures established by the council;

(21) To recruit, select and appoint candidates to the position of probationary candidate, as defined in section 7-294a, and provide recruit training for candidates of the Connecticut Police Corps program in accordance with the Police Corps Act, 42 USC 14091 et seq., as amended from time to time;

(22) To develop, adopt and revise, as necessary, comprehensive accreditation standards for the administration and management of law enforcement units, to grant accreditation to those law enforcement units that demonstrate their compliance with such standards and, at the request and expense of any law enforcement unit, to conduct such surveys as may be necessary to determine such unit’s compliance with such standards; and

(23) To recommend to the commissioner the appointment of any council training instructor, or such other person as determined by the council, to act as a special police officer throughout the state as such instructor or other person’s official duties may require, provided any such instructor or other person so appointed shall be a certified police officer. Each such special police officer shall be sworn and may arrest and present before a competent authority any person for any offense committed within the officer’s precinct.

(b) No person may be employed as a police officer by any law enforcement unit for a period exceeding one year unless such person has been certified under the provisions of subsection (a) of this section or has been granted an extension by the council. No person may serve as a police officer during any period when such person’s certification has been cancelled or revoked pursuant to the provisions of subsection (c) of this section. In addition to the requirements of this subsection, the council may establish other qualifications for the employment of police officers and require evidence of fulfillment of these qualifications. The certification of any police officer who is not employed by a law enforcement unit for a period of time in excess of two years, unless such officer is on leave of absence, shall be considered lapsed. Upon reemployment as a police officer, such officer shall apply for recertification in a manner provided by the council. The council shall certify any applicant who presents evidence of satisfactory completion of a program or course of instruction in another state equivalent in content and quality to that required in this state, provided such applicant passes an examination or evaluation as required by the council.

(c) (1) The council may refuse to renew any certificate if the holder fails to meet the requirements for renewal of his or her certification.

(2) The council may cancel or revoke any certificate if: (A) The certificate was issued by administrative error, (B) the certificate was obtained through misrepresentation or fraud, (C) the holder falsified any document in order to obtain or renew any certificate, (D) the holder has been convicted of a felony, (E) the holder has been found not guilty of a felony by reason of mental disease or defect pursuant to section 53a-13, (F) the holder has been convicted of a violation of subsection (c) of section 21a-279, (G) the holder has been refused issuance of a certificate or similar authorization or has had his or her certificate or other authorization cancelled or revoked by another jurisdiction on grounds which would authorize cancellation or revocation under the provisions of this subdivision, (H) the holder has been found by a law enforcement unit, pursuant to procedures established by such unit, to have used a firearm in an improper manner which resulted in the death or serious physical injury of another person, or (I) the holder has been found by a law enforcement unit, pursuant to procedures established by such unit, to have committed any act that would constitute tampering with or fabricating physical evidence in violation of section 53a-155, perjury in violation of section 53a-156 or false statement in violation of section 53a-157b. Whenever the council believes there is a reasonable basis for cancellation or revocation of the certification of a police officer, police training school or law enforcement instructor, it shall give notice and an adequate opportunity for a hearing prior to such cancellation or revocation. The council may cancel or revoke any certificate if, after a de novo review, it finds by clear and convincing evidence (i) a basis set forth in subparagraphs (A) to (G), inclusive, of this subdivision, or (ii) that the holder of the certificate committed an act set forth in subparagraph (H) or (I) of this subdivision. Any police officer or law enforcement instructor whose certification is cancelled or revoked pursuant to this section may reapply for certification no sooner than two years after the date on which the cancellation or revocation order becomes final. Any police training school whose certification is cancelled or revoked pursuant to this section may reapply for certification at any time after the date on which such order becomes final.

(d) Notwithstanding the provisions of subsection (b) of this section, any police officer, except a probationary candidate, who is serving under full-time appointment on July 1, 1982, shall be deemed to have met all certification requirements and shall be automatically certified by the council in accordance with the provisions of subsection (a) of section 7-294e.

(e) The provisions of this section shall apply to any person who performs police functions. As used in this subsection, “performs police functions” for a person who is not a police officer, as defined in section 7-294a, means that in the course of such person’s official duties, such person carries a firearm and exercises arrest powers pursuant to section 54-1f or engages in the prevention, detection or investigation of crime, as defined in section 53a-24. The council shall establish criteria by which the certification process required by this section shall apply to police officers.

(f) The provisions of this section shall not apply to (1) any state police training school or program, (2) any sworn member of the Division of State Police within the Department of Emergency Services and Public Protection, (3) Connecticut National Guard security personnel, when acting within the scope of their National Guard duties, who have satisfactorily completed a program of police training conducted by the United States Army or Air Force, (4) employees of the Judicial Department, (5) municipal animal control officers appointed pursuant to section 22-331, or (6) fire police appointed pursuant to section 7-313a. The provisions of this section with respect to renewal of certification upon satisfactory completion of review training programs shall not apply to any chief inspector or inspector in the Division of Criminal Justice who has satisfactorily completed a program of police training conducted by the division. Notwithstanding the provisions of subsection (b) of this section, any police officer certified in accordance with subsection (a) of this section may accept employment with another police department within this state without repeating minimum basic training.

(February, 1965, P.A. 575, S. 5; 1967, P.A. 669; P.A. 77-289; P.A. 81-426, S. 3; P.A. 82-357, S. 3, 8; P.A. 87-99; 87-560, S. 2; P.A. 91-186; P.A. 92-128, S. 1, 2; P.A. 93-271, S. 1, 3; 93-435, S. 1, 95; P.A. 94-44, S. 1, 2; May Sp. Sess. P.A. 94-6, S. 10, 28; P.A. 95-108, S. 4; P.A. 00-51, S. 1, 2; P.A. 01-195, S. 13, 181; June 30 Sp. Sess. P.A. 03-6, S. 169; P.A. 05-200, S. 1; P.A. 07-151, S. 2; 07-217, S. 22; Sept. Sp. Sess. P.A. 09-7, S. 32; P.A. 11-51, S. 147; 11-61, S. 154; 11-233, S. 2; 11-251, S. 1; P.A. 12-80, S. 189; P.A. 13-144, S. 3; 13-190, S. 1.)

History: 1967 act inserted new Subdiv. (k) re personnel and relettered former Subdiv. (k) as Subdiv. (l); P.A. 77-289 added Subdiv. (m) re acceptance of contributions etc.; P.A. 81-426 expanded the authority of the council to all police training programs, except the state police, and enlarged the scope of its powers to include requiring a minimum of 480 hours of basic training for all probationary candidates and setting requirements of in-service training programs and certification; P.A. 82-357 broadened the powers of the council and added provisions dealing with certification of police officers, cancellation or revocation of certificates, automatic certification and part-time police officers; P.A. 87-99 amended Subsec. (f), exempting certain Connecticut national guard security personnel from training requirements; P.A. 87-560 amended Subsec. (a) to delete requirement in Subdiv. (7) re any police officer hired on a part-time basis, renumbering all remaining subdivisions, to require issuance of “certification” in lieu of “certificates of approval” or “certificates”, to clarify that each police officer complete 40 hours of review training every three years “in order to maintain his certification”, to require the renewal of certification for those officers who have satisfactorily completed review training and to require the establishment of “uniform” minimum educational and training standards for all police officers, amended Subsec. (c) to authorize council to refuse to renew any certificate if holder thereof fails to meet requirements for certification renewal to require council to give adequate opportunity for a hearing whenever it believes there is reasonable basis for cancellation or revocation of a police training school or law enforcement instructor certification to permit a law enforcement instructor to reapply for certification two years after date cancellation or revocation order becomes final and to permit a police training school to reapply for certification at any time after date on which order becomes final, and amended Subsec. (e) to specifically provide that section applies to any person who performs police functions, deleting reference to “twenty or more hours per week”; P.A. 91-186 amended Subsec. (f) to exempt any chief inspector or inspector in division of criminal justice who has completed division training program from requirements re renewal of certification; P.A. 92-128 amended Subsec. (c) to authorize council to cancel or revoke any certificate if holder falsified any document in order to obtain or renew any certificate, has been found not guilty of a felony due to mental disease or defect, has been convicted of a violation of Sec. 21a-279(c) or 29-9, has been refused issuance of a certificate or has had certificate revoked by another jurisdiction or has been found to have used a firearm in an improper manner which resulted in death or serious physical injury of another person; P.A. 93-271 amended Subsec. (a)(5) to delete requirement that probationary candidates receive a minimum of 480 hours of basic training and substitute requirement that such candidates receive the hours of basic training deemed necessary and to eliminate obsolete provision in Subsec. (a)(8) relating to police officers who have completed basic training on or before July 1, 1982, effective June 29, 1993; P.A. 93-435 made a technical change in Subsec. (c)(2), effective June 28, 1993; P.A. 94-44 amended Subsec. (a)(8) to authorize council to grant additional time not to exceed one year to a police officer to complete his certified review training, effective May 24, 1994; May Sp. Sess. P.A. 94-6 amended Subsec. (f) to add the exception for employees of the judicial department, effective July 1, 1994; P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council, amended Subsec. (e) to add definition of “performs police functions” and amended Subsec. (f) to explicitly exempt from the section’s training requirements sworn members of the state police, trained sheriffs or deputy sheriffs, municipal animal control officers and fire police; P.A. 00-51 amended Subsec. (a) to add management of Connecticut Police Corps program to powers of council and made technical changes for the purposes of gender neutrality, effective May 16, 2000; P.A. 01-195 deleted Subsec. (f)(5) re sheriffs or deputy sheriffs, renumbering existing Subdivs. (6) and (7) as Subdivs. (5) and (6), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 added Subsec. (a)(21) and (22) re comprehensive accreditation standards for law enforcement units and appointment of special police officers; P.A. 05-200 amended Subsec. (c)(2) to add Subpara. (I) re commission of acts that would constitute tampering with or fabricating physical evidence, perjury or false statement as grounds for cancellation or revocation of a certificate, require the council to give “notice” prior to such cancellation or revocation and add provision authorizing the council to cancel or revoke a certificate if, after a de novo review, it finds by clear and convincing evidence a basis set forth in Subparas. (A) to (G), inclusive, or that the holder committed an act set forth in Subpara. (H) or (I), and made technical changes for purposes of gender neutrality in Subsec. (c); P.A. 07-151 amended Subsec. (a)(14) to specify that council may employ an unclassified executive secretary, effective June 19, 2007; P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to delete council’s power to employ unclassified executive secretary and add “within available appropriations” in Subdiv. (14) and to make a technical change, effective October 5, 2009; P.A. 11-51 amended Subsec. (a) by requiring schedule to be developed in consultation with Commissioner of Emergency Services and Public Protection in Subdiv. (11), replacing “consult with and cooperate” with “work with the Commissioner of Emergency Services and Public Protection” in Subdiv. (13), deleting authority to employ personnel and adding language authorizing council to make recommendations to commissioner re staff in Subdiv. (14), adding provision re approval of commissioner in Subdiv. (16), replacing “granting” with “recommending” and adding language authorizing council to grant waiver of procedures in Subdiv. (19) and deleting former Subdiv. (22) re appointment of council training instructor, amended Subsec. (f) by replacing “Department of Public Safety” with “Department of Emergency Services and Public Protection”, and made technical changes throughout, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by adding new Subdiv. (22) re appointment of council training instructor, effective July 1, 2011; P.A. 11-233 amended Subsec. (a)(14) by adding provision re recommendations concerning a training academy administrator appointed by commissioner, effective July 1, 2011; P.A. 11-251 amended Subsec. (f) to allow certified police officers to accept employment with another police department within this state without repeating minimum basic training; P.A. 12-80 amended Subsec. (c)(2)(F) to delete reference to Sec. 29-9; P.A. 13-144 amended Subsec. (c)(2)(I) to delete “in the second degree” re false statement under Sec. 53a-157b; P.A. 13-190 amended Subsec. (a) by adding new Subdiv. (9) re interactive electronic computer platform and redesignating existing Subdivs. (9) to (22) as Subdivs. (10) to (23).



Section 7-294e - Recertification of police officers. Regulations.

(a) Notwithstanding the provisions of any general statute or special act or local law, ordinance or charter to the contrary, each police officer shall forfeit such officer’s appointment and position unless recertified by the council according to procedures and within the time frame established by the council.

(b) The Police Officer Standards and Training Council may recommend to the Commissioner of Emergency Services and Public Protection any regulations it deems necessary to carry out the provisions of section 7-294a, subsection (a) of section 7-294b, sections 7-294c and 7-294d and this section, giving due consideration to the varying factors and special requirements of law enforcement units.

(c) The Commissioner of Emergency Services and Public Protection may adopt regulations, in accordance with the provisions of chapter 54, as are necessary to implement the provisions of section 7-294a, subsection (a) of section 7-294b, sections 7-294c and 7-294d and this section. Such regulations shall be binding upon all law enforcement units, except the Division of State Police within the Department of Emergency Services and Public Protection.

(February, 1965, P.A. 575, S. 6; P.A. 81-426, S. 4; P.A. 82-357, S. 4, 8; P.A. 91-73, S. 2, 4; P.A. 95-108, S. 5; P.A. 11-51, S. 148.)

History: P.A. 81-426 provided that after October 1, 1981, every person who is appointed a police officer, except a state police officer, must complete a basic training program and be awarded a certificate by the council or lose his position; P.A. 82-357 provided for recertification procedures effective July 1, 1982 and deleted obsolete provision which had allowed fifteen-year grace period for police officers serving without certification on October 1, 1966; P.A. 91-73 deleted obsolete provisions in Subsec. (a); P.A. 95-108 amended Subsec. (b) to rename Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 11-51 amended Subsec. (b) to remove council’s authority to adopt regulations and to authorize council to recommend regulations to Commissioner of Emergency Services and Public Protection, added Subsec. (c) authorizing Commissioner of Emergency Services and Public Protection to adopt regulations and made technical and conforming changes, effective July 1, 2011.

See Sec. 29-26 re training at State Police Training School.



Section 7-294f - State and local police training programs to include course on sexual assault investigation and rape crisis intervention.

Each police basic training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, the Police Officer Standards and Training Council established under section 7-294b or a municipal police department in the state shall include a course on sexual assault investigation and rape crisis intervention and each review training program conducted by such agencies shall make provision for such a course.

(P.A. 82-60; P.A. 95-108, S. 6; P.A. 10-112, S. 2; P.A. 11-51, S. 134.)

History: P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 10-112 required that course also be on sexual assault investigation; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 7-294g - State and local police training programs to provide training re domestic violence, child abuse, and suicide intervention procedures.

(a) Each police basic or review training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, by the Police Officer Standards and Training Council established under section 7-294b or by a municipal police department in the state shall provide a minimum of two hours of training on the subject of domestic violence that includes, but is not limited to, the following: (1) Enforcement of criminal laws applicable in cases involving domestic violence; (2) techniques for handling incidents of domestic violence which promote the safety of the victim and the officer and which reduce the likelihood of recurrence; (3) organizations in the state that offer aid or shelter to victims of domestic violence; (4) applicable procedures in the prosecution of cases involving domestic violence; (5) orders issued by a court pursuant to chapter 815a. The Division of State Police, the Police Officer Standards and Training Council or municipal police departments, in consultation with the Connecticut Task Force on Abused Women, shall develop a program curriculum and shall submit such curriculum to the task force for approval. Individual shelter programs in the task force may also conduct domestic violence training in conjunction with any police training program.

(b) Each police basic training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, by the Police Officer Standards and Training Council established under section 7-294b or by a municipal police department in the state shall include a course on the recognition and management of child abuse and suicide intervention procedures.

(P.A. 85-581; P.A. 89-172; P.A. 95-108, S. 7; P.A. 11-51, S. 134.)

History: P.A. 89-172 added Subsec. (b) to include in each police basic training program a course on the recognition and management of child abuse and suicide prevention procedures; P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council (Revisor’s note: The word “by” preceding references to “the Police Officer Standards and Training Council” in Subsecs. (a) and (b) was added editorially by the Revisors for grammatical correctness and conformity with wording of Sec. 7-294h); pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 7-294h - State and local police training programs to provide training on the handling of juvenile matters.

On and after July 1, 1990: (1) Each police basic training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection shall provide a minimum of twenty-seven hours of training relative to the handling of juvenile matters which includes, but is not limited to, the following: (A) Techniques for handling incidents involving juveniles; (B) information relative to the processing and disposition of juvenile matters; (C) applicable procedures in the prosecution of cases involving juveniles; and (D) information regarding resources of the juvenile justice system in the state; (2) each police basic training program conducted or administered by the Police Officer Standards and Training Council established under section 7-294b or by a municipal police department in the state shall provide a minimum of fourteen hours of training relative to the handling of juvenile matters as provided in subdivision (1) of this section; and (3) each police review training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, by the Police Officer Standards and Training Council established under section 7-294b or by a municipal police department in the state shall provide a minimum of one hour of training relative to the handling of juvenile matters as provided in subdivision (1) of this section.

(P.A. 89-273, S. 12; P.A. 95-108, S. 8; P.A. 11-51, S. 134.)

History: P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 7-294l - State and local police training programs to provide training on gang-related violence.

Each police basic or review training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, the Police Officer Standards and Training Council established under section 7-294b or a municipal police department in the state shall include training on gang-related violence.

(P.A. 93-416, S. 4, 10; P.A. 95-108, S. 9; P.A. 11-51, S. 134.)

History: P.A. 93-416 effective June 29, 1993; P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 29-7n(a) re definition of “gang”.



Section 7-294m - (Formerly Sec. 7-294j). Instruction re new legal developments for municipal chief law enforcement officers.

(1) The Police Officer Standards and Training Council established under section 7-294b, in conjunction with the office of the Chief State’s Attorney and the Connecticut Police Chiefs Association, and (2) the Division of State Police within the Department of Emergency Services and Public Protection, in conjunction with the office of the Chief State’s Attorney, shall provide instruction on the subject of new legal developments which affect police policies and practices concerning the investigation, detection and prosecution of criminal matters, each year to the chief law enforcement officer of each municipality and any person designated by such officer to serve in such capacity in such officer’s absence. Each such officer may be given credit for such course of instruction toward the certified review training required by subsection (a) of section 7-294d. Such training program shall be named “The John M. Bailey Seminar on New Legal Developments Impacting Police Policies and Practices”.

(P.A. 90-120, S. 2, 3; P.A. 93-63; May 25 Sp. Sess. P.A. 94-1, S. 7, 130; P.A. 95-108, S. 10; P.A. 04-147, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 105.)

History: P.A. 93-63 deleted requirement that instruction be provided for a minimum of four hours in two sessions to police officers who have managerial duties, substituting requirement that instruction be provided to chief law enforcement officer of each municipality and any person designated to serve in such capacity in his absence and authorized credit for such instruction toward certified review training; May 25 Sp. Sess. P.A. 94-1 made technical grammatical change, effective July 1, 1994; Sec. 7-294j transferred to Sec. 7-294m in 1995; P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 04-147 specified that the training program be named “The John M. Bailey Seminar on New Legal Developments Impacting Police Policies and Practices” and made technical changes for purposes of gender neutrality, effective July 1, 2004; June 12 Sp. Sess. P.A. 12-2 replaced reference to Department of Public Safety with reference to Department of Emergency Services and Public Protection, effective June 15, 2012.

See Sec. 29-2a re legal review of state police policies and practices.



Section 7-294n - State and local police training programs to provide training on crimes motivated by bigotry or bias.

Each police basic or review training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, the Police Officer Standards and Training Council established under section 7-294b or a municipal police department in the state shall include training relative to crimes motivated by bigotry or bias.

(P.A. 00-72, S. 6, 12; P.A. 11-51, S. 134.)

History: P.A. 00-72 effective July 1, 2001; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 7-294o - Development and implementation of policy re missing person reports. Training.

(a) Not later than January 1, 2012, the Police Officer Standards and Training Council shall develop and implement a policy concerning the acceptance of missing person reports, including, but not limited to, missing adult person reports, by law enforcement agencies in this state and such agencies’ response thereto. Such policy shall include, but not be limited to, (1) guidelines for the acceptance of a missing person report, (2) the types of information that a law enforcement agency should seek to ascertain and record concerning the missing person or missing adult person that would aid in locating the missing person or missing adult person, (3) the circumstances that indicate that a missing person or missing adult person is a high risk missing person, (4) the types of information that a law enforcement agency should provide to the person making the missing person report, to a family member or to any other person in a position to assist the law enforcement agency in its efforts to locate the missing person or missing adult person, and (5) the responsibilities of a law enforcement agency in responding to a missing person report and the manner of such response, including preferred methods of response that are sensitive to the emotions of the person making such report.

(b) Each police basic or review training program conducted or administered by the Division of State Police within the Department of Emergency Services and Public Protection, the Police Officer Standards and Training Council or a municipal police department shall include training in the policy developed pursuant to subsection (a) of this section and training in the use of the National Missing and Unidentified Persons System created by the Office of Justice Program’s National Institute of Justice.

(P.A. 07-151, S. 1; P.A. 11-51, S. 134; 11-102, S. 3; P.A. 12-204, S. 2.)

History: P.A. 07-151 effective July 1, 2007; pursuant to P.A. 11-51, “Division of State Police within the Department of Public Safety” was changed editorially by the Revisors to “Division of State Police within the Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 11-102 designated existing provisions as Subsec. (a) and amended same by inserting references to “missing adult person”, adding provision re methods of response that are sensitive to emotions of reporting person and making technical changes, and added Subsec. (b) to require police basic or review training programs to include training in the policy developed re missing person reports and in the use of the National Missing and Unidentified Persons System; P.A. 12-204 amended Subsec. (a) to make a technical change, effective July 1, 2012.

See Sec. 29-1i re definitions.



Section 7-294p - Connecticut Police Academy. Maintenance and operation. Municipal police officer training and education extension account.

(a) The Department of Emergency Services and Public Protection shall, in consultation with the Police Officer Standards and Training Council, maintain and operate the Connecticut Police Academy to offer training for municipal police officers. The department, in consultation with the Police Officer Standards and Training Council, shall fix tuition and fees for training, education programs and sessions and for such other purposes as the Commissioner of Emergency Services and Public Protection deems necessary for the operation and support of the academy. Such fees shall be used solely for training and educational purposes.

(b) The department may establish and maintain a municipal police officer training and education extension account, which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The account shall be used for the operation of such training and education programs and sessions as the Department of Emergency Services and Public Protection, in consultation with the Police Officer Standards and Training Council, may establish. All proceeds derived from the operation of the training and education programs and sessions shall be deposited in the General Fund and shall be credited to and become a part of the resources of the account. All direct expenses incurred in the conduct of the training and education programs and sessions shall be charged and any payments of interest and principal of bonds or any sums transferable to any fund for the payment of interest and principal of bonds and any cost of equipment for such operations may be charged, against the account on order of the State Comptroller. Any balance of receipts above expenditures shall remain in the account to be used for training and education programs and sessions.

(Sept. Sp. Sess. P.A. 09-7, S. 40; P.A. 11-51, S. 149; 11-61, S. 97.)

History: Sept. Sp. Sess. P.A. 09-7 effective October 5, 2009; P.A. 11-51 replaced former provisions re recovering costs of providing training at Connecticut Police Academy from municipalities with Subsecs. (a) and (b) re maintenance and operation of Connecticut Police Academy, effective July 1, 2011; P.A. 11-61 added “in consultation with the Police Officer Standards and Training Council” re department’s duties and deleted provision re approval of Office of Policy and Management, effective July 1, 2011.



Section 7-294q - State and local police training programs to provide training on eyewitness identification procedures.

Each police basic or review training program conducted or administered by the Police Officer Standards and Training Council, the Division of State Police within the Department of Emergency Services and Public Protection or a municipal police department shall provide training to police officers in the administration of eyewitness identification procedures in accordance with the policies and guidelines developed and promulgated by the Police Officer Standards and Training Council and the Division of State Police within the Department of Emergency Services and Public Protection pursuant to subsection (b) of section 54-1p.

(P.A. 12-111, S. 2.)



Section 7-294x - Council to provide training to public school security personnel.

The Police Officer Standards and Training Council established under section 7-294b shall provide training to security personnel employed in the public schools by a local or regional board of education. Such training shall include drug detection and gang identification.

(P.A. 93-416, S. 5, 10; P.A. 95-108, S. 11.)

History: P.A. 93-416 effective June 29, 1993; P.A. 95-108 renamed Municipal Police Training Council as Police Officer Standards and Training Council.

See Sec. 29-7n(a) re definition of “gang”.



Section 7-294y - (Formerly Sec. 7-294i). State and local police policy on the handling and processing of juvenile matters.

Not later than July 1, 1990, the Division of State Police within the Department of Emergency Services and Public Protection and each municipal police department in the state shall establish a written policy or update its current policy with respect to the handling and processing of juvenile matters including, but not limited to, procedures concerning the arrest, referral, diversion and detention of juveniles. The Division of State Police and each municipal police department shall inform its police officers of such policy not later than July 1, 1990.

(P.A. 89-273, S. 13; P.A. 11-51, S. 134.)

History: Sec. 7-294i transferred to Sec. 7-294y in 1995; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 7-294z - (Formerly Sec. 7-294k). Use of radar devices by state and municipal police officers.

(a) On and after July 1, 1992, no hand-held radar device that emits nonionizing radiation may be used in this state by any state or municipal police officer in the course of his employment for the purpose of preventing or detecting any violation of any law relating to motor vehicles.

(b) On and after July 1, 1992, no speed monitoring radar device that emits nonionizing radiation may be used within the confines of a patrol vehicle by any state or municipal police officer in the course of his employment for the purpose of preventing or detecting any violation of any law relating to motor vehicles.

(P.A. 92-141, S. 1, 3.)

History: Sec. 7-294k transferred to Sec. 7-294z in 1995.



Section 7-295 - Acceptance of part.

The provisions of this part shall apply to any municipality having a police department under the management of a commissioner, superintendent, board of police commissioners or police committee, which accepts the provisions of this part by an affirmative vote of the electors of such municipality at a referendum warned and held for the purpose of accepting the same in the manner prescribed in section 9-369. In any such referendum election, the designation of the question on the voting tabulator ballot shall be “Shall a Police Reserve Fund be established?”. The provisions hereof shall not apply to cities authorized by special charter to establish a police benefit or reserve fund.

(1949 Rev., S. 904; 1953, S. 417d; P.A. 86-170, S. 5, 13; P.A. 11-20, S. 1.)

History: P.A. 86-170 required that designation on ballot label be in form of question; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, effective May 24, 2011.

See Sec. 9-1 for applicable definitions.



Section 7-296 - Reserve fund of police department.

There shall be in each city a fund to be known as the “reserve fund of the police department” and said fund shall consist of: (1) All property specially devised or given for the benefit of disabled policemen and all property given to the department on account of service rendered; (2) all lost or abandoned money, in charge of the board of police commissioners or police committee of such city, and all moneys arising from the sale of abandoned or lost property, in charge of such board, available for the purpose by the laws of the state; (3) all rewards, fees, gifts, testimonials and emoluments presented to any member of the police force on account of special services, except such as are allowed by such board or committee to be retained by such member, and all moneys collected from members of the police force by way of fines or forfeiture of pay imposed or ordered by such board and all money deducted or withheld from the pay of members of the police force on account of lost time; (4) the income and interest from all property and moneys belonging to said fund, and (5) such moneys as are from time to time appropriated for that purpose by the common council of such city. The board of police commissioners or the police committee shall be a board of trustees of the reserve fund and the treasurer of the city shall be the treasurer of said fund. The president of such board or committee shall be president of such board of trustees and shall draw all orders upon said fund, which shall be countersigned by the secretary of such board of trustees, who shall be designated by the board. The secretary shall keep a record of the proceedings of the board of trustees and of all action taken by it with regard to said fund. The board of trustees shall have general charge of said fund and may, by a majority vote, direct the treasurer to invest any portion of the same in any securities authorized by the laws of the state as investments for trust funds or to deposit the same or any portion thereof in any of the savings banks of the state. The board of trustees shall report to the common council yearly the condition of the reserve fund, with the items of all the receipts and disbursements on account of the same. If the reserve fund is found at any time insufficient to meet all requirements upon it, the common council, upon application of the board of trustees, may make an appropriation to make good such deficiency, and any prospective deficiency in said fund may be provided for by the common council in its annual appropriation for the police department.

(1949 Rev., S. 905; P.A. 75-530, S. 22, 35.)

History: P.A. 75-530 deleted references to unclaimed or stolen money or property.

See Sec. 7-285 re sales of unclaimed goods by police departments.

See Sec. 50-14 re disposition of lost goods after expiration of time for making claim.



Section 7-297 - Veteran reserve; retirement; death benefits.

In addition to the supernumerary and regular police force in each city, there shall be an honorary grade, known as the veteran reserve, to which the police commissioners or police committee may, at its discretion, by a unanimous vote, with the approval of the mayor, transfer any member of the regular force who, through age, or physical disabilities incurred in the discharge of perilous duty, or in long and faithful service, becomes permanently disqualified for the more active duties of the regular grade; provided the pay of the members of the veteran reserve shall be regulated by the police commissioners or police committee in accordance with the amount of duty performed and shall not be more than one-half nor less than one-fourth of the rate of compensation previously received by such members while in the regular grade; and provided any member of the veteran reserve may be removed in the same manner as a member of the regular force. The board of police commissioners or police committee may, at its discretion, by the affirmative vote of the whole number of its members and with the approval of the mayor, as a reward for conspicuously meritorious service, permanently retire from duty any member of the regular force or of the veteran reserve, after twenty years of continuous service in the department, upon certificate of the surgeon of the department or of a board of surgeons to be designated by such board or such committee, showing that such member is permanently disabled, physically or mentally, so as to be unfit for any police duty; provided such surgeon or board of surgeons shall further certify that, in his or their opinion, such disability is due either to the natural infirmities of old age or to injury received or exposure endured in the performance of duty in such department; and such member so retired shall be entitled to receive from said fund, during his lifetime, unless such vote is annulled by a unanimous vote of the members of such board or committee, with the approval of the mayor, a sum not exceeding five hundred dollars annually or, in case of officers other than patrolmen, not exceeding one-half the pay of such officers when retired, such sum to be payable in monthly installments. Such board or such committee may, by the affirmative vote of the whole number of its members, with the approval of the mayor, permanently retire any member of the supernumerary or regular police force who, while in the actual performance of police duty and by reason of the performance of such duty and without fault or misconduct on his part, has become permanently disabled, physically or mentally, so as to be entirely unfitted to perform such duty; and such member so retired shall be entitled to receive from said fund, during his lifetime, unless such vote is annulled by the unanimous vote of the members of such board or committee, with the approval of the mayor, an annual sum payable monthly, not exceeding one-half nor less than one-fourth of his previous compensation per annum; or, in the case of a member of the supernumerary force, not exceeding one-half nor less than one-fourth of the compensation of a patrolman of the regular force. Whenever such board or committee annuls a vote placing a policeman on the retired list, such board or committee shall file with the trustees of the reserve fund a written statement of the causes which determined them in annulling such vote. When any member of the police force has been killed while in the actual performance of duty or has died from the effects of any injury received while in the actual discharge of such duty, such board or committee may, by the affirmative vote of a majority of the whole number of its members, with the approval of the mayor, direct a sum not exceeding three hundred dollars a year, payable in installments, as such board or committee directs, to be paid from said fund to the widow of such policeman; or, if he has no widow, to his child or children not over eighteen years of age, and to his child or children being under eighteen years of age, after the death or marriage of his widow; provided such annual payment shall cease if such widow marries again, and shall cease when all of such children attain the age of eighteen years, and may at any time be stopped or the amount of the payment changed by the vote of a majority of the whole number of the members of such board or committee, with the approval of the mayor, and shall in no case be continued for a longer period than ten years.

(1949 Rev., S. 906.)



Section 7-298 - Removal of policemen not restricted.

Nothing in this part shall be construed as limiting the power of removal of policemen vested in the board of police commissioners or police committee by the charter of any city, except that no member of the retired list shall be removed until he has had an opportunity to be heard in his own behalf before such board or committee. Such board or committee may, at its discretion, order any member on the retired list to be examined or reexamined by the surgeon of the department or by a board of surgeons to be designated by such board or committee, and, if such member is reported capable of performing duty, such board or committee may, by the affirmative vote of a majority of the whole number of its members, with the approval of the mayor, restore such member to either the regular or veteran reserve force and may, in like manner, transfer any member of the veteran reserve to the regular force.

(1949 Rev., S. 907.)



Section 7-299 - City ordinances.

Each city shall have authority, by ordinance, to make regulations, not inconsistent herewith, for giving full effect to the provisions of this part.

(1949 Rev., S. 908; 1963, P.A. 642, S. 6.)

History: 1963 act substituted word “part” for “chapter”.



Section 7-300 - Establishment of funds in towns and boroughs.

In any town or borough which has established a police reserve fund under the provisions of this part, the powers and duties vested in and imposed upon the mayor or common council of a city shall, in the case of a town, be vested in and imposed upon the board of selectmen thereof, and, in the case of a borough, be vested in and imposed upon the warden or burgesses thereof, except that, in the case of a borough or a town, all appropriations shall be made by the body authorized to make appropriations therein.

(1949 Rev., S. 909.)



Section 7-301 - Establishment of fire department.

Any town may provide by ordinance for the protection of property within its limits from fire and for the establishment of a town fire department and for the management, discipline and control thereof by the board of selectmen or, if there is a town council, by the town council, or by a board of fire commissioners of such number, chosen in such manner and for such terms as the ordinance provides. The board of selectmen, town council or board of fire commissioners may make regulations for the conduct of the fire department and may appoint, discipline and remove for cause shown all employees of the department and purchase supplies and equipment necessary for its operation; provided, if the ordinance so provides, the board of selectmen, town council or board of fire commissioners shall enter into an agreement with any volunteer fire company or companies within the town for the protection thereof from fire on such conditions as to financial assistance and the observance of the regulations of the board of selectmen, town council or board of fire commissioners as such ordinance prescribes; and provided no town fire department established under the provisions of this section shall supersede any volunteer fire company which is the owner of any building, fire apparatus or other property without having first come to an agreement with such company with regard to the disposition of and compensation for such building, apparatus or other property. Such town may, at any meeting specially warned for the purpose, make appropriations and lay taxes for the support thereof; but this section shall not be operative within the limits of any city, borough or incorporated fire district which has an established fire department. Nothing in this section shall prevent any town, city, borough or incorporated fire district from appropriating funds to a volunteer fire company or companies for services rendered or to be rendered within the confines of such town, city, borough or district by such fire company or companies, provided such town, city, borough or incorporated fire district shall deem it in the public interest to do so.

(1949 Rev., S. 677; 1957, P.A. 13, S. 18; 1959, P.A. 606, S. 1.)

History: 1959 act added provision protecting town’s, city’s or borough’s power to appropriate funds to volunteer fire companies for services.

See Sec. 29-297 re appointment of local fire marshals and deputies.



Section 7-302 - Hearing prior to dismissal of fire department head. Appeal.

No active head of any fire department of any town, city or borough shall be dismissed unless he has been given notice in writing of the specific grounds for such dismissal and an opportunity to be heard in his own defense, personally or by counsel, at a public hearing before the authority having the power of dismissal. Such public hearing, unless otherwise specified by charter, shall be held not less than five nor more than ten days after such notice. Any person so dismissed may appeal within thirty days following such dismissal to the superior court for the judicial district in which such town, city or borough is located. Service shall be made as in civil process. Said court shall review the record of such hearing, and, if it appears upon the hearing upon the appeal that testimony is necessary for an equitable disposition of the appeal, it may take evidence or appoint a referee or a committee to take such evidence as it directs and report the same to the court with his or its findings of fact, which report shall constitute a part of the proceedings upon which the determination of the court shall be made. The court, upon such appeal, and after a hearing thereon, may affirm the action of such authority, or may set the same aside if it finds that such authority acted illegally or arbitrarily, or in the abuse of its discretion, or with bad faith or malice.

(1949, 1951, 1955, S. 425d; P.A. 76-436, S. 289, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 substituted superior court for court of common pleas and added judicial district reference, effective July 1, 1978; P.A. 78-280 deleted reference to counties.



Section 7-303 - “Municipality”, “work” and “duty” defined.

The following words as used in sections 7-303 to 7-306, inclusive, shall have the following meanings: “Municipality” includes each town, consolidated town and city, consolidated town and borough, school district, fire, sewer and other district, improvement association or any other political subdivision of the state upon which is placed, or which has assumed, the duty of extinguishing fires and protecting its inhabitants from loss by fire. “Work” or “duty” includes the time spent and duties performed while at fires, answering alarms, returning from fires, attending fire drills or classes, conducting tests or trials of any of the apparatus or equipment normally used by a fire department, instructing or being instructed in fire duties, and any other duty which is ordered to be performed by a superior or commanding officer in the fire department.

(1949, S. 426d.)



Section 7-304 - Participation of municipalities.

(a) Any municipality may by ordinance adopt an average work week of fifty-six hours for permanent paid fire personnel as provided in sections 7-303 to 7-306, inclusive.

(b) The legislative body of such municipality may, by ordinance, or shall, upon petition of electors of such municipality in number not less than five per cent of the total number of electors on the last-completed registry list, submit the question of adopting the provisions of said sections in the fire department of such municipality to a vote of the electors thereof at the next general election or at a special election or meeting called for such purpose. Any such petition shall contain the ordinance to be voted upon by the electors. Such election or meeting shall be called and held, and the vote on the question canvassed and the result determined and certified, as nearly as may be in accordance with the provisions of the laws governing the election of civil officers therein. The notice or warning for such election or meeting shall state that a purpose of such election or meeting is to ascertain whether or not such municipality shall adopt an average work week of fifty-six hours for permanent paid fire personnel and that such election or meeting is called under the provisions of this section. The vote on such question shall be taken by a “YES” and “NO” vote on the voting tabulator, and the voting tabulator ballot, which shall bear the words “Shall a fifty-six hour work week for permanent paid fire personnel be adopted?”, shall be provided in accordance with the provisions of section 9-250. If, upon the official determination of the result of such vote, it appears that a majority of those voting on the question are in favor of the adoption of the provisions of sections 7-303 to 7-306, inclusive, said sections shall take effect as to such municipality no later than ninety days thereafter, provided, when the fiscal year of any such municipality begins within ninety days thereafter, the effective date for such municipality shall be no later than the first day of the fiscal year next following the expiration of the ninety-day period.

(1949, S. 427d; 1957, P.A. 13, S. 49; February, 1965, P.A. 574, S. 4; P.A. 86-170, S. 6, 13; P.A. 11-20, S. 1.)

History: 1965 act deleted obsolete reference to Sec. 7-307, substituting Sec. 7-306; P.A. 86-170 required that designation on ballot label be in form of question and substituted term “fire personnel” for “firemen”; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, in Subsec. (b), effective May 24, 2011.



Section 7-305 - Work week.

The work week for all permanent paid members of the uniformed firefighter force for municipalities adopting sections 7-303 to 7-306, inclusive, shall be an average work week of not more than fifty-six hours, computed over a period of one fiscal or calendar year, as the municipality elects; provided, unless otherwise prescribed by regulation or ordinance, any time spent in an emergency in excess of any regularly assigned or scheduled work week in connection with any actual fire or conflagration, including time spent going to, working at or returning from any actual fire, or any other work or duty classified as an act of mercy shall not be included in computing such average work week.

(1949, S. 428d; February, 1965, P.A. 574, S. 5.)

History: 1965 act deleted obsolete reference to Sec. 7-307, substituting reference to Sec. 7-306.



Section 7-306 - Earnings.

There shall be no diminution in the weekly earnings of the employees concerned, nor shall there be any lessening of any of their existing rights and privileges, as the result of the adoption of the work week provided in sections 7-303 to 7-306, inclusive.

(1949, S. 429d; February, 1965, P.A. 574, S. 6.)

History: 1965 act deleted obsolete reference to Sec. 7-307, substituting reference to Sec. 7-306.



Section 7-307 - Age requirement for veterans.

Section 7-307 is repealed.

(1949, S. 430d; 1957, P.A. 163, S. 14; 1959, P.A. 247.)



Section 7-308 - Liability of volunteer firefighter, volunteer ambulance member or volunteer fire police officer.

(a) As used in this section, “municipality” has the same meaning as provided in section 7-314; “fire duties” has the same meaning as provided in section 7-314; “ambulance service” means “ambulance service” as defined in section 7-314b; “volunteer ambulance member” means “active member of an organization certified as a volunteer ambulance service in accordance with section 19a-180” as defined in section 7-314b; and “fire police officer” means any active member of a volunteer fire police organization operating under a municipal fire department that provides support services to such department in accordance with section 7-313a.

(b) Each municipality of this state, notwithstanding any inconsistent provision of law, general, special or local, or any limitation contained in the provisions of any charter, shall protect and save harmless any volunteer firefighter, volunteer ambulance member or volunteer fire police officer of such municipality from financial loss and expense, including legal fees and costs, if any, arising out of (1) any claim, demand, suit or judgment by reason of alleged negligence on the part of such volunteer firefighter, volunteer ambulance member or volunteer fire police officer while performing fire, volunteer ambulance or fire police duties, and (2) any claim, demand or suit instituted against such volunteer firefighter, volunteer ambulance member or volunteer fire police officer by reason of alleged malicious, wanton or wilful act on the part of such volunteer firefighter, volunteer ambulance member or volunteer fire police officer while performing fire, volunteer ambulance or fire police duties. In the event that a court of law enters a judgment against such volunteer firefighter, volunteer ambulance member or volunteer fire police officer for a malicious, wanton or wilful act, such volunteer firefighter, volunteer ambulance member or volunteer fire police officer shall reimburse such municipality for any expenses that the municipality incurred in providing such defense, and such municipality shall be exempt from any liability to such volunteer firefighter, volunteer ambulance member or volunteer fire police officer for any financial loss resulting from such act. This section shall not apply to damages to a person caused by an employee to a fellow employee while both employees are engaged in the scope of their employment for such municipality if the employee suffering such damages or, in the case of his or her death, his or her dependent, has a right to benefits or compensation under chapter 568 by reason of such damages. If a firefighter or, in the case of his or her death, his or her dependent, has a right to benefits or compensation under chapter 568 by reason of injury or death caused by the negligence or wrong of a fellow employee while both employees are engaged in the scope of their employment for such municipality, such firefighter or, in the case of his or her death, his or her dependent, shall have no cause of action against such fellow employee to recover damages for such injury or death unless such wrong was wilful and malicious. Such municipality may arrange for and maintain appropriate insurance or may elect to act as a self-insurer to maintain such protection. No action or proceeding instituted pursuant to the provisions of this section shall be prosecuted or maintained against the municipality or firefighter, volunteer ambulance member or volunteer fire police officer unless at least thirty days have elapsed since the demand, claim or claims upon which such action or special proceeding is founded were presented to the clerk or corresponding officer of such municipality. No action for personal injuries or damages to real or personal property shall be maintained against such municipality and firefighter, volunteer ambulance member or volunteer fire police officer unless such action is commenced within one year after the cause of action therefor arose and notice of the intention to commence such action and of the time when and the place where the damages were incurred or sustained has been filed with the clerk or corresponding officer of such municipality and with the firefighter, volunteer ambulance member or volunteer fire police officer not later than six months after such cause of action has accrued. No action for trespass shall lie against any firefighter crossing or working upon lands of another to extinguish fire or for investigation of such fire. No action for trespass shall lie against any volunteer ambulance member crossing or working upon lands of another while performing ambulance services. No action for trespass shall lie against any volunteer fire police officer crossing or working upon lands of another while performing fire police services. Governmental immunity shall not be a defense in any action brought under this section. In any such action the municipality and the firefighter, or the municipality and the volunteer ambulance member, or the municipality and the volunteer fire police officer, may be represented by the same attorney.

(1955, S. 266d; 1957, P.A. 401, S. 2; 1959, P.A. 446, S. 1; 1961, P.A. 355; February, 1965, P.A. 596; P.A. 98-108, S. 2; P.A. 03-278, S. 14; P.A. 11-243, S. 1.)

History: 1959 act substituted reference to Sec. 7-314 for reference to Sec. 7-309 and defined “fire duties”; 1961 act added provisions re damages caused employee by fellow employee; 1965 act added provisions re representation of municipality and fireman by same attorney; P.A. 98-108 divided existing section into Subsecs. (a) and (b) and added provisions re volunteer ambulance members (Revisor’s note: In Subsec. (a) the phrase “‘fire duties’ mean ...” was changed editorially by the Revisors to “‘fire duties’ means ...” for grammatical correctness); P.A. 03-278 replaced “verdict” with “final judgment” and made technical changes in Subsec. (b), effective July 9, 2003; P.A. 11-243 added definition of “fire police officer” in Subsec. (a), substantially revised Subsec. (b) re liability of volunteer firefighter, volunteer ambulance member or volunteer fire police officer and made technical changes.

Cited. 12 CA 538; judgment reversed, see 209 C. 273.

To establish liability of municipality, plaintiff must allege and prove that conduct of employees was not wilful or wanton and that they were engaged in fire duties as defined in Sec. 7-314. 23 CS 149. Necessity of allegation of presentation to municipality of demand is not satisfied by an allegation that required notice of injury was given municipality. Id. Cited. 22 CS 240; 23 CS 229. Cause of action against a fireman and a municipality is not limited to a living fireman but extends to his executor or administrator in case he dies; section must be read in conjunction with Sec. 52-599. Id., 321. Identity of unknown fireman can be ascertained for purpose of instituting action by invoking Sec. 52-156 re depositions. 24 CS 452. Cited. 28 CS 507. Suit by firemen against another prohibited, when. 29 CS 420. Cited. 44 CS 230.



Section 7-309 - Liability for damage caused by motor vehicle used for fire fighting.

Section 7-309 is repealed.

(1949 Rev., S. 680; 1959, P.A. 446, S. 2.)



Section 7-310 - Operation of fire equipment in and provision of personnel and assistance to other municipality.

Any city, town, borough, fire district, independent fire department or independent fire company may locate, use, man and operate fire stations, fire apparatus, ambulances, rescue trucks, radio and fire-alarm systems and other fire equipment and provide personnel and other assistance for the investigation of the cause and origin of fires, in any other city, town, borough or fire district, upon such terms respecting the location, use, management and operation as may be mutually agreed upon between the boards of fire commissioners or other persons having the management and control of the fire departments or fire companies. Any officer or member of a fire department or fire company while operating outside the jurisdictional limits of his fire department or fire company in accord with such an agreement shall have the same rights, privileges and immunities that are granted him when operating within the jurisdictional limits of his fire department or fire company.

(1949 Rev., S. 679; 1963, P.A. 136; P.A. 73-58.)

History: 1963 act extended section to independent fire departments or companies, included ambulances, rescue trucks, radio systems and other fire equipment and extended rights, privileges and immunities to firemen operating outside their jurisdiction in accord with agreement; P.A. 73-58 added provision re investigations of fires.



Section 7-311 - Liability for delay in reporting fire or other emergency.

No person, corporation, partnership or association which is authorized by any town, city or borough fire department or by any volunteer fire company to receive any report of fire or other emergency, including but not limited to requests for an ambulance or rescue equipment and which agrees to receive and transmit such report to such fire department, volunteer fire company or other appropriate municipal agency or department shall be liable in any civil action for damage to persons or property caused by delay in reporting such fire or other such emergency, unless such delay is the result of the gross negligence of such person, corporation, partnership or association.

(1953, S. 267d; P.A. 80-140.)

History: P.A. 80-140 added reports of other emergencies, including requests for ambulance or rescue equipment to provisions of section.



Section 7-312 - Liability as to use of water holes.

Any municipality, as defined in section 7-314, or any property owner on behalf of any such municipality, may construct or maintain open water holes for the purpose of providing fire protection for such municipality, and no such municipality or property owner shall incur any liability as a result of injury to any person arising out of the maintenance of such water hole, provided such water hole has been approved by the fire-fighting organization and the municipality within whose jurisdiction such water hole is situated and provided such approval has been communicated, in writing, to the property owner on whose premises such water hole is situated.

(1953, S. 268d.)



Section 7-313 - Fire police.

Section 7-313 is repealed.

(1949 Rev., S. 666; 1963, P.A. 642, S. 7.)



Section 7-313a - Fire police.

The authorities having the supervision of the fire department of any town, city, borough or district may appoint such number of fire department members or other persons, within available appropriations, as they deem necessary to be fire police officers of such municipality or district, who shall have the powers and perform the duties in such municipality or district as designated and authorized by the fire chief of such municipality or district, and such fire police officers may exercise such powers and duties in any other municipality or district while on duty with the fire department or with a cooperating fire department, where the department is engaged in mutual assistance. Such powers and duties shall include traffic control and regulation and may be exercised by such fire police during any fire drill or fire call or at any other time when such fire police are serving with the fire department, with any other fire department in another municipality or district or with any fire department rendering mutual assistance. Each such fire police officer while in the performance of fire police duties shall wear the badge of office in plain view of any observer. Each such fire police officer, while directing traffic in performance of the duties of fire police, shall (1) wear (A) a helmet with the words “Fire Police” in red letters on the front thereof, any other headgear that meets national, state and local traffic safety standards or a regulation fire-police dress uniform cap, and (B) a traffic safety vest, orange or lime green raincoat or any reflectorized orange or lime green outer clothing, that meets national, state and local traffic safety standards, (2) carry a flashlight, which shall have a red or orange wand and be capable of projecting a clear light for the purpose of illumination at nighttime, and (3) utilize hand-held or portable traffic control devices appropriate for the time of day, weather and traffic flow. Such helmet, cap, vest, raincoat or outer clothing, badge, traffic control equipment and flashlight may be supplied by the appointing municipality or district. Any person who violates this section by failing to obey any signal given by a fire police officer directing traffic in performance of the duties of fire police shall be deemed to have committed an infraction.

(1961, P.A. 444; February, 1965, P.A. 172, S. 1; 1967, P.A. 83; 1971, P.A. 80; P.A. 88-142, S. 1, 2; P.A. 91-115; P.A. 02-20, S. 1; P.A. 03-181, S. 2; P.A. 09-137, S. 1; P.A. 13-271, S. 54.)

History: 1965 act added provisions concerning helmet, badge and flashlight as required accoutrements during performance of duties; 1967 act allowed appointment of fire police in numbers deemed necessary, removing former limit of twelve; 1971 act deleted provision limiting term of appointment to one year and added provisions concerning wearing of dress uniform caps and safety vests or orange raincoats; P.A. 88-142 allowed appointment of fire police within available appropriations and provided that they have the powers and duties designated by the fire chief, instead of the powers and duties of special constables; P.A. 91-115 permitted fire policemen to wear reflectorized orange outer clothing and required such policemen to carry a flashlight with a red wand while directing traffic after dark or in inclement weather; P.A. 02-20 allowed officers to wear lime green raincoat or outer clothing and made technical changes for purposes of gender neutrality, effective May 6, 2002; P.A. 03-181 added Subdiv. designators and made technical changes, inserted “in performance of the duties of fire police” re directing traffic, amended provisions designated as Subdiv. (1) by requiring fire police gear to meet national, state and local traffic safety standards, amended provisions designated as Subdiv. (2) by allowing the use of a flashlight with an orange wand, added provisions designated as Subdiv. (3) to require fire police to use hand-held or portable traffic control devices while directing traffic, and removed mandate that municipalities and fire districts supply fire police with certain gear and traffic control equipment; P.A. 09-137 provided for appointment of fire department members, deleted references to “adjoining” municipality, authorized officers to wear any headgear that meets national, state and local traffic safety standards and made conforming changes; P.A. 13-271 added provision re violation of section for failure to obey signal given by fire police officer directing traffic deemed an infraction.



Section 7-313b - Authority of fire department officer to order removal of persons.

Section 7-313b is repealed, effective October 1, 2012.

(1961, P.A. 131; P.A. 77-614, S. 486, 610; P.A. 12-80, S. 193.)



Section 7-313c - Indemnification for educational expenses.

(a) Any town, city or borough subject to the approval of its legislative body, shall indemnify any paid or volunteer member of its fire department who, after October 1, 1969, has commenced and has successfully completed a course or courses in fire technology and administration offered by the state regional community-technical colleges. Such indemnification shall be limited to expenses incurred by such member for tuition and textbook charges.

(b) This section shall not apply to any member of a fire department of a town, city or borough receiving educational benefits from the Veterans’ Administration or any Connecticut fire department association.

(1969, P.A. 703, S. 1, 2; P.A. 89-260, S. 6, 41; P.A. 92-126, S. 39, 48.)

History: P.A. 89-260 in Subsec. (a) substituted “regional technical colleges” for “state technical colleges”; P.A. 92-126 changed a reference to technical colleges to community-technical colleges in Subsec. (a).

Cited. 44 CS 230.



Section 7-313d - Local fire department’s authority to inspect state facilities.

Each local fire department or company shall have the authority to annually inspect, for fire protection purposes, any building or facility owned, operated or leased by the state and located within the jurisdiction of such local fire department or company. In the event of structural modification of such building or facility or the addition, removal or relocation of fire protection devices or equipment within, or in the immediate vicinity of, such building or facility, such local fire department or company shall be given written notice of such alteration within ten days after its completion by the person in charge of such building or facility, and shall have the authority to inspect such building or facility within thirty days after receipt of such notice, notwithstanding the fact that it may have already made its annual inspection of such building or facility.

(P.A. 75-307, S. 1, 2.)



Section 7-313e - Authority of fire officer during emergency.

Notwithstanding any provision in the general statutes or a municipal ordinance to the contrary, the fire chief of the municipality, or any member serving in the capacity of fire officer-in-charge, shall, when any fire department or company is responding to or operating at a fire, service call, or other emergency, within such municipality, have the authority to: (a) Control and direct emergency activities at such scene; (b) order any person to leave any building or place in the vicinity of such fire for the purpose of protecting such person from injury; (c) blockade any public highway, street, or private right-of-way temporarily while at such scene; (d) at any time of the day or night, enter any building, including a private dwelling, or upon any premises where a fire is in progress or near the scene of any fire, or where there is reasonable cause to believe a fire is in progress, for the purpose of extinguishing the fire or preventing its spread; (e) inspect for the purposes of preventing fires and preplanning the control of fire all buildings, structures or other places in their fire district, except the interior of private dwellings, where any combustible material, including but not limited to waste paper, rags, shavings, waste, leather, rubber, crates, boxes, barrels or rubbish, that is or may become dangerous as a fire menace to such buildings, structures or other places has been allowed to accumulate or where such chief or his designated representative has reason to believe that such material has accumulated or is liable to be accumulated; (f) order disengagement or discouplement of any convoy, caravan or train of vehicles, craft or railway cars for the purpose of extinguishing a fire or preventing its spread; and (g) take command of any industrial fire brigade or fire chief when such fire company or department has been called to such industry.

(P.A. 75-599; P.A. 77-232.)

History: P.A. 77-232 clarified authority of fire officers, extending authority to time when responding to call and including emergencies and service calls as well as fire, deleting authority to trespass without liability and adding authority to make inspections and to order disbanding of convoys, caravans etc.



Section 7-313f - Authority of fire chiefs at certain state facilities.

Notwithstanding section 7-313e or any other provision of the general statutes, or any provision of a municipal ordinance, the fire chief of the fire department at The University of Connecticut at Storrs, The University of Connecticut Health Center or the Southbury Training School, or any member of such department serving in the capacity of fire officer-in-charge, shall, whenever any fire department or company is responding to or operating at a fire, service call or other emergency at said university, health center or training school, (1) control and direct emergency activities at such scene, (2) order any person to leave any building or place in the vicinity of such fire, service call or emergency for the purpose of protecting such person from injury, and (3) have all other authority provided to a fire chief or fire officer-in-charge pursuant to section 7-313e.

(P.A. 13-145, S. 1.)



Section 7-314 - Definitions. Exemption from Freedom of Information Act.

(a) Wherever used in this section and sections 7-314a and 7-322a, the word “municipality” includes each town, consolidated town and city, consolidated town and borough, city, borough, school district, fire district, fire and sewer district, sewer district, lighting district, improvement association or any other municipal corporation or taxing district, upon which is placed the duty of, or which has itself assumed the duty of, protecting its inhabitants from loss by fire; the term “fire duties” includes duties performed while at fires, while answering alarms of fire, while answering calls for mutual aid assistance, while returning from calls for mutual aid assistance, while directly returning from fires, while at fire drills or parades, while going directly to or returning directly from fire drills or parades, while at tests or trials of any apparatus or equipment normally used by the fire department, while going directly to or returning directly from such tests or trials, while instructing or being instructed in fire duties, while answering or returning from ambulance calls where the ambulance service is part of the fire service, while answering or returning from fire department emergency calls and any other duty ordered to be performed by a superior or commanding officer in the fire department; the term “active member of a volunteer fire company” includes all active members of said fire company, fire patrol or fire and police patrol company, whether paid or not paid for their services, except firemen who, because of contract of employment, come under the Workers’ Compensation Act.

(b) The records and meetings of a volunteer fire department which is established by municipal charter or constituted as a not-for-profit Connecticut corporation shall not be subject to the provisions of the Freedom of Information Act, as defined in section 1-200, if such records and meetings concern fraternal or social matters. Records and meetings concerning matters of public safety, expenditures of public funds or other public business shall be subject to disclosure under said sections.

(1949 Rev., S. 910; 1959, P.A. 567, S. 1; 1963, P.A. 19; 1967, P.A. 892, S. 1; P.A. 79-376, S. 9; P.A. 86-408, S. 3, 4; P.A. 89-22, S. 1, 3; P.A. 96-83, S. 2, 3; P.A. 97-47, S. 15.)

History: 1959 act included members of fire patrol or fire and police patrol companies in definition of “active member of a volunteer fire company”; 1963 act included going to and returning from fire drills or parades and tests or trials of apparatus in definition of “fire duties”; 1967 act made technical changes; P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 86-408 added Subsec. (b) exempting operational meetings of active members of volunteer fire department from requirements of freedom of information act; P.A. 89-22 added answering and returning calls for mutual aid assistance to the definition of fire duties; P.A. 96-83 amended Subsec. (b) by exempting from the Freedom of Information Act the records and meetings of a volunteer fire department established by municipal charter or constituted as a not-for-profit Connecticut corporation if such records and meetings concern fraternal or social matters and specified that records and meetings concerning public safety, expenditures of public funds or other public business are not exempt, effective May 8, 1996; P.A. 97-47 amended Subsec. (b) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections.

Cited. 15 CA 84.

Subsec. (a):

Volunteer firefighters injured at “work party” while repairing firehouse roof are entitled to compensation if they were injured while performing actions that fell within definition of “fire duties” as “any other duty ordered to be performed by a superior or commanding officer in the fire department”. 285 C. 348.

Although plaintiff volunteer firefighters were injured while repairing roof of station house during “work night” organized by fire station’s board of managers and supervised by fire chief, commissioner’s determination that they had not been ordered to do so was supported by evidence showing that participation in event was voluntary; because plaintiffs’ attendance at work night activities was voluntary, fact that they had been supervised by fire chief during project did not make those activities “fire duties” for purposes of qualifying for compensation under Subsec. 99 CA 42.

Cited. 44 CS 230.

Subsec. (b):

Cited. 212 C. 100; 221 C. 393.

Cited. 44 CS 230.



Section 7-314a - Death, disability and injury benefits. Presumption.

(a) Except as provided in subsections (e) and (f) of this section, active members of volunteer fire departments and active members of organizations certified as a volunteer ambulance service in accordance with section 19a-180 shall be construed to be employees of the municipality for the benefit of which volunteer fire services or such ambulance services are rendered while in training or engaged in volunteer fire duty or such ambulance service and shall be subject to the jurisdiction of the Workers’ Compensation Commission and shall be compensated in accordance with the provisions of chapter 568 for death, disability or injury incurred while in training for or engaged in volunteer fire duty or such ambulance service.

(b) For the purpose of this section, the average weekly wage of a volunteer fireman or volunteer ambulance service member shall be construed to be the average production wage in the state as determined by the Labor Commissioner under the provisions of section 31-309.

(c) For the purpose of this section, there shall be no prorating of compensation benefits because of other employment by a volunteer fireman or volunteer ambulance service provider.

(d) For the purpose of adjudication of claims for the payment of benefits under the provisions of chapter 568, any condition of impairment of health occurring to an active member of a volunteer fire department or organization certified as a volunteer ambulance service in accordance with section 19a-180 while such member is in training for or engaged in volunteer fire duty or such ambulance service, caused by hypertension or heart disease resulting in death or temporary or permanent total or partial disability, shall be presumed to have been suffered in the line of duty and within the scope of his employment, provided such member had previously successfully passed a physical examination by a licensed physician appointed by such department or ambulance service which examination failed to reveal any evidence of such condition.

(e) Any member of a volunteer fire company or department or organization certified as a volunteer ambulance service in accordance with section 19a-180 performing fire duties or such ambulance service pursuant to a mutual aid understanding between municipalities shall be entitled to all benefits pursuant to this section and shall be construed to be an employee of the municipality in which his fire company or department or such ambulance service is located.

(f) Any member of a volunteer fire company or department and any person summoned by the State Forest Fire Warden or by any state forest fire personnel or district or deputy fire warden under the supervision of the State Forest Fire Warden pursuant to section 23-37, who performs fire duties under the direction of such personnel or warden pursuant to section 23-37, shall be construed to be an employee of the state for the purpose of receiving compensation in accordance with the provisions of chapter 568 for death, disability or injury incurred while performing such fire duties under such direction.

(1967, P.A. 892, S. 2; 1969, P.A. 464, S. 1; P.A. 79-376, S. 10; P.A. 89-22, S. 2, 3; P.A. 95-243, S. 1; June 18 Sp. Sess. P.A. 97-8, S. 84, 88; June 18 Sp. Sess. P.A. 97-10, S. 4, 7.)

History: 1969 act deleted provision distinguishing state and municipal employees acting as volunteer firemen from others in Subsec. (a) and added Subsecs. (c) and (d) prohibiting prorating of compensation benefits and making provisions concerning hypertension and heart disease; P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 89-22 added Subsec. (e) concerning liability for workers’ compensation coverage for firemen injured while performing duties pursuant to a mutual aid agreement, amending Subsec. (a) to reflect its inclusion; P.A. 95-243 added Subsec. (f) to include members of a volunteer fire company or department and any person summoned by the State Forest Fire Warden who performs fire fighting duty under such authority as an employee of the state for workers’compensation purposes and amended Subsec. (a) to refer to said subsection; June 18 Sp. Sess. P.A. 97-8 added volunteer and municipal ambulance service members as employees, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-10 deleted references to municipal ambulance service members as employees, effective July 1, 1997.

Cited. 15 CA 84; 37 CA 835.

Subsec. (a):

Volunteer firefighter’s participation in basketball program arranged by the volunteer fire department does not constitute training. 281 C. 600.

“In training for” means a person is being trained in fire duties, rather than in general physical fitness. 95 CA 52.

Subsec. (b):

Cited. 38 CA 754.

Subsec. (d):

Cited. 44 CS 230.



Section 7-314b - Collection of workers’ compensation benefits by volunteer firefighters and members of volunteer ambulance services.

(a) Any active member of a volunteer fire company or department engaged in volunteer fire duties or any active member of an organization certified as a volunteer ambulance service in accordance with section 19a-180 may collect benefits under the provisions of chapter 568 based on the salary of his employment or the amount specified in subsection (b) of section 7-314a, whichever is greater, if said firefighter or volunteer ambulance service provider is injured while engaged in fire duties or volunteer ambulance service.

(b) As used in this section, the terms “fire duties” includes duties performed while at fires, answering alarms of fire, answering calls for mutual aid assistance, returning from calls for mutual aid assistance, at fire drills or training exercises, and directly returning from fires, “active member of a volunteer fire company or department” includes all active members of said fire company or department, fire patrol or fire and police patrol company, whether paid or not paid for their services, “ambulance service” includes answering alarms, calls for emergency medical service or directly returning from calls for the emergency situations, duties performed while performing transportation or treatment services to patients under emergency conditions, while at any location where emergency medical service is rendered, while engaged in drills or training exercises, while at tests or trials of any apparatus or equipment normally used in the performance of such medical service drills, and “active member of an organization certified as a volunteer ambulance service in accordance with section 19a-180” includes all active members of said ambulance service whether paid or not paid for their services.

(c) The provisions of subsection (a) of this section shall only apply if the volunteer firefighter or volunteer ambulance service provider is unable to perform his regular employment duties.

(P.A. 95-243, S. 2; June 18 Sp. Sess. P.A. 97-8, S 85, 88; June 18 Sp. Sess. P.A. 97-10, S. 5, 7.)

History: June 18 Sp. Sess. P.A. 97-8 added volunteer and municipal ambulance service members as employees, and defined the terms “ambulance service” and “active member of an organization certified as a volunteer or municipal ambulance service in accordance with section 19a-180”, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-10 deleted references to municipal ambulance service members as employees and in Subsec. (b) included fire drills or training exercises in definition of “fire duties”, effective July 1, 1997.



Section 7-314c - Assumption of liability by the state for volunteer firefighters.

The liability of a municipality shall not be affected by the implementation of sections 7-314a and 7-314b due to the assumption of liability by the state for benefits paid pursuant to the provisions of chapter 568 for volunteer firefighters.

(P.A. 95-243, S. 3.)



Section 7-315 to 7-322 - Death benefits; payments for injuries, for treatment of injuries and occupational disease and for total disability; insurance to provide payments; notice of claim; investigation of claim; benefits exempt from attachment.

Sections 7-315 to 7-322, inclusive, are repealed.

(1949 Rev., S. 911–S. 918; 1949, 1953, S. 419d–S. 421d, S. 423d; 1955, S. 422d; 1957, P.A. 175; 1959, P.A. 567, S. 2–5; February, 1965, P.A. 353, 354, 387, 485; 1967, P.A. 892, S. 4.)



Section 7-322a - Benefits for volunteers rendering service to another fire company.

Any active member of a volunteer fire company who offers his services to an officer or person in charge of another fire company which is actively engaged in fire duties, and whose services are accepted by such officer or person, shall be entitled to receive all benefits payable under the provisions of sections 7-314 and 7-314a. Such payments shall be made by the municipality in which the fire company of which such a fireman is a member is located.

(February, 1965, P.A. 264; 1967, P.A. 892, S. 3; 1969, P.A. 464, S. 2.)

History: 1967 act made technical changes; 1969 act deleted provision restricting offer of services to other volunteer fire companies by removing word “volunteer”.

Cited. 15 CA 84.



Section 7-322b - Volunteers serving in municipality where employed. Fire and ambulance leaves. Enactment by municipality. List of participating members. Benefits.

(a) Any active member of a volunteer fire company, as defined in section 7-314, or any emergency medical technician, as defined in section 19a-175, who is a member of an emergency medical service organization and employed between the hours of eight o’clock a.m. and five o’clock p.m. in a municipality other than the municipality in which the volunteer fire company or emergency medical service organization to which the individual belongs is located, may serve as a member of any volunteer fire company or emergency medical service organization located in the municipality where such individual is employed during such hours, subject to the provisions of this section. Nothing herein shall be construed to require any volunteer fire company or emergency medical service organization to accept the services of persons who are available for service pursuant to this section.

(b) Upon the request of a volunteer fire company or an emergency medical service organization, a municipality may, by vote of its legislative body, provide that the municipality and any person, firm or corporation located within such municipality which employs ten or more persons at one location shall allow any active member of a volunteer fire company, as defined in section 7-314, or any emergency medical technician, as defined in section 19a-175, to leave his place of employment, without loss of pay, vacation time, sick leave or earned overtime accumulation, to respond to an emergency to which a volunteer fire company or emergency medical service organization of the municipality is responding, subject to such conditions and regulations as the municipality may provide by ordinance. No employer shall (1) discharge, discipline or reduce the wages, vacation time, sick leave or earned overtime accumulation of any employee because such employee is a member in a volunteer fire company or emergency medical service organization or (2) require refusal to respond to an emergency as a condition of continued employment. The requirements of this section shall not be altered by any collective bargaining agreement.

(c) Any such member or technician who participates pursuant to this section shall register with the volunteer fire department or emergency medical service organization in the municipality in which such person is employed. Each volunteer fire company or emergency medical service organization shall maintain a list of individuals employed within the municipality where such volunteer fire company or emergency medical service organization is located and available to respond to an emergency between the hours of eight o’clock a.m. and five o’clock p.m.

(d) The services of a member of a volunteer fire company or emergency medical service organization who leaves a place of employment to respond to an emergency shall be provided in accordance with any internal operating procedures established by the volunteer fire company or emergency medical service organization.

(e) Any member of a volunteer fire company or emergency medical service organization who responds to an emergency pursuant to the provisions of this section shall be entitled to receive all benefits payable under the provisions of sections 7-314 and 7-314a. Such payments shall be made by the municipality in which the fire company or the emergency medical service organization of which such a fireman or technician is a member is located.

(f) Any volunteer fire company or emergency medical service organization may request the municipality where such company or organization is located to enact the provisions of this section. Such a request shall be made to the chief executive officer of the municipality and shall be considered by the legislative body.

(P.A. 89-379, S. 1; P.A. 96-180, S. 6, 166; June 18 Sp. Sess. P.A. 97-8, S. 86, 88.)

History: P.A. 96-180 amended Subsec. (a) by deleting reference to Sec. 19a-175(e), effective June 3, 1996; June 18 Sp. Sess. P.A. 97-8 amended Subsec. (e) by deleting references to Secs. 19a-191 and 19a-192, effective July 1, 1997.



Section 7-322c - Employers prohibited from discharging or discriminating against employees who are volunteer firefighters or members of volunteer ambulance services due to volunteer service. Remedies.

(a) No employer shall discharge, or cause to be discharged, or in any manner discriminate against any employee who is an active volunteer firefighter or member of a volunteer ambulance service or company because such employee is late arriving to work or absent from work as a result of responding to a fire or ambulance call prior to or during the employee’s regular hours of employment.

(b) Each employee covered by this section shall:

(1) Not later than thirty days after July 9, 2003, or the date on which the employee is certified as a volunteer firefighter or member of a volunteer ambulance service or company, whichever is later, submit to the employer a written statement signed by the chief of the volunteer fire department or the medical director or chief administrator of the ambulance service or company, as the case may be, notifying the employer of the employee’s status as a volunteer firefighter or member of a volunteer ambulance service or company;

(2) Make every effort to notify the employer that the employee may report to work late or be absent from work in order to respond to an emergency fire or ambulance call prior to or during the employee’s regular hours of employment;

(3) If unable to provide prior notification to the employer of a late arrival to work or an absence from work in order to respond to an emergency fire or ambulance call, submit to the employer a written statement signed by the chief of the volunteer fire department or the medical director or chief administrator of the volunteer ambulance service or company, explaining why the employee was unable to provide such prior notification;

(4) At the employer’s request, submit a written statement from the chief of the volunteer fire department or the medical director or chief administrator of the volunteer ambulance service or company verifying that such employee responded to a fire or ambulance call and specifying the date, time and duration of such response;

(5) Promptly notify the employer of any change to the employee’s status as a volunteer firefighter or member of a volunteer ambulance service or company, including, but not limited to, the termination of such status.

(c) An employee who is discharged or discriminated against in violation of this section may, not later than one year after the date of the violation, bring an action in the superior court for the judicial district where the violation is alleged to have occurred or where the employer has its principal office, for the reinstatement of the employee’s previous job, payment of back wages and reestablishment of employee benefits to which the employee would have otherwise been entitled if such violation had not occurred. The court may award the prevailing party costs, together with reasonable attorney’s fees to be taxed by the court.

(d) For purposes of this section, “employer” means a person engaged in business who has employees, including the state and any of its political subdivisions.

(P.A. 03-259, S. 53.)

History: P.A. 03-259 effective July 9, 2003.



Section 7-322d - Election of officers. Ballots exempt from Freedom of Information Act.

Nothing in chapter 14 shall be construed to require the disclosure of secret ballots used for the election of an officer of a volunteer fire department.

(P.A. 11-220, S. 4.)



Section 7-323 - Application of part.

Section 7-323 is repealed.

(1949 Rev., S. 919; 1967, P.A. 892, S. 4.)



Section 7-323a - Definitions.

As used in this part: “Municipality” and “legislative body” shall each have the same meaning ascribed to it in section 7-425; “participating municipality” means any municipality which votes to accept the provisions of this part; “fund” means the Policemen and Firemen Survivors’ Benefit Fund established by this part; “Retirement Commission” means the State Retirement Commission created by chapter 66; “member” means any active uniformed policeman or active uniformed fireman receiving pay from a participating municipality who has been included by such municipality under the provisions of this part, and “compensation” means one-twelfth of the annual rate of pay of a full-time paid policeman or fireman of a participating municipality who is in active service and one-twelfth of the annual rate of pay immediately prior to the retirement of a full-time paid policeman or fireman of a participating municipality who is retired.

(1963, P.A. 390, S. 1; P.A. 75-293, S. 4.)

History: P.A. 75-293 added definition of “member”.



Section 7-323b - Acceptance of part.

Any municipality may, by ordinance, accept the provisions of this part, as to its policemen or firemen, or both, but such acceptance shall not repeal, amend or replace, or affect the continuance of, any pension system established in such municipality by or under the authority of any special act or charter provision and all such special acts or charter provisions shall remain in full force and effect until repealed or amended by the General Assembly or as provided by chapter 99. When such ordinance has been adopted by the legislative body of any municipality, a certified copy thereof shall be forwarded to the Retirement Commission by the clerk of such municipality. The effective date of participation shall be the first day of July at least ninety days subsequent to the receipt by the Retirement Commission of the certified copy of such ordinance or resolution. The Retirement Commission shall furnish to any municipality contemplating acceptance of this part, at the expense of such municipality, an estimate of the probable cost to such municipality of such acceptance. If any municipality accepts the provisions of this part as to its policemen or firemen, or both, and such municipality provides survivors’ benefits for such policemen or firemen, or both, under authority of any special act or charter provision, any such policeman or fireman of such municipality for whom such benefits are provided may elect to be covered under the provisions of this part, provided such election shall be made within ninety days from the date upon which the municipality accepts the provisions of this part for such policeman or fireman and such election shall be in writing and filed with the clerk of the municipality and with the Retirement Commission. Upon such election, the survivors’ benefits for such policeman or fireman provided under special act or charter provision shall cease, and only those benefits provided under the provisions of this part shall be available.

(1963, P.A. 390, S. 2; February, 1965, P.A. 197, S. 1.)

History: 1965 act specified section may be applied either to policemen or firemen or both instead of only to both and added provisions concerning election of benefits under policemen and firemen survivors’ benefit fund rather than benefits provided under special act or charter provision.



Section 7-323c - Benefit fund established.

There is established a fund which shall be known as the Policemen and Firemen Survivors’ Benefit Fund. The fund shall consist of contributions received from the following sources:

(a) Each full-time paid policeman and fireman covered by a municipality’s acceptance of this part who does not enjoy survivors’ benefits provided by special act or charter provision or who does enjoy survivors’ benefits provided by special act or charter provision but who elected to be covered under this section, shall contribute one per cent of his compensation, to be deducted by the municipality and forwarded not less frequently than once a month to the Retirement Commission to be credited to the fund.

(b) Each participating municipality shall be liable to the fund for an initial payment in an amount to be determined by the Retirement Commission, which amount is necessary, in conjunction with the policemen and firemen’s contribution, to start the fund on a sound actuarial basis.

(c) Each participating municipality shall pay annually to the Retirement Commission to be credited to the fund such amounts fixed by said commission as shall, in conjunction with the policemen and firemen’s contribution, maintain the fund on a sound actuarial basis.

(d) Each participating municipality shall also pay annually a proportionate share of the costs of the administration of the fund as determined by the commission on the basis of the number of employees covered by this part in such municipality.

(e) The rates of contribution referred to in subsections (b) and (c) of this section shall be proportions of the pay of members, which shall each be uniform for each participating municipality; except that, if any error or omission in the data furnished to the commission by any municipality causes the contribution rate fixed by the commission for any year under subsection (c) to be insufficient, the entire amount of any required increase shall be charged to the municipality or municipalities by which such errors or omissions were made.

(1963, P.A. 390, S. 3, 7; February, 1965, P.A. 197, S. 2; 1967, P.A. 400.)

History: 1965 act amended Subsec. (a) to limit coverage to persons who do not enjoy survivors’ benefits under special act or charter or who do enjoy such benefits but elect to be covered under this section; 1967 act required that necessary increase resulting from errors and omissions be charged to municipality which made error or omission under Subsec. (e).



Section 7-323d - Actuarial studies of fund experience.

The Retirement Commission shall make a complete actuarial study of the experience of the fund at intervals of not more than five years and shall thereupon readjust the contributions to be made by municipalities.

(1963, P.A. 390, S. 4.)



Section 7-323e - Benefits.

(a) When any full-time paid police officer or firefighter who was covered by the provisions of this part dies, either before or after retirement, the surviving spouse of such police officer or firefighter shall, until the death or remarriage of such spouse, receive out of the fund a monthly sum equal to thirty per cent of the compensation of such police officer or firefighter.

(b) During any period in which such spouse has one dependent child under eighteen years of age, provided such child was dependent on such police officer or firefighter at the time of death, such spouse shall receive from the fund an additional monthly sum equal to fifteen per cent of the compensation of such police officer or firefighter.

(c) During any period in which such spouse has two or more dependent children under eighteen years of age, provided such children were dependent on such police officer or firefighter at the time of death, such spouse shall receive from the fund an additional monthly sum equal to thirty per cent of the compensation of such police officer or firefighter.

(d) If no spouse survives such police officer or firefighter who, at death, has one or more dependent children under eighteen years of age, or upon the death or remarriage of the spouse while receiving monthly payments with respect to one or more dependent children as hereinbefore described, the Retirement Commission shall cause to be paid to the legal guardian of such dependent child or children under eighteen years of age, or in its discretion to the spouse if such spouse remarries, for the sole use and benefit of such child or children a monthly sum equal to thirty per cent of compensation in the case of one such child and forty-five per cent of compensation in the case of two or more children. In any case where payments under this section are being made with respect to one or two such children, as each such child reaches eighteen years of age payment as to such child shall cease.

(e) If no spouse or no dependent child or children under eighteen years of age survive such police officer or firefighter, and such police officer or firefighter is survived by a dependent father or mother, they shall receive, in a manner determined by the Retirement Commission, a monthly sum from the fund equal to that herein provided to be received by a spouse without dependent children, provided, no child or children shall be entitled to receive double benefits by reason of the death of both parents and such child or children shall receive the highest benefit payable by reason of the death of either parent.

(f) If no spouse or no dependent child or children under eighteen years of age and no dependent father or mother survive such police officer or firefighter, and such police officer or firefighter is survived by a beneficiary designated by such police officer or firefighter prior to death on a form prescribed by the Retirement Commission, such beneficiary shall receive an amount equal to the deceased’s contributions under section 7-323c without interest. If no named beneficiaries survive such police officer or firefighter the aforesaid contributions, without interest, shall be paid to the executor or administrator of such deceased police officer or firefighter, or, at the option of the Retirement Commission, in accordance with the terms of section 45a-273.

(1963, P.A. 390, S. 5; February, 1965, P.A. 197, S. 3; 1971, P.A. 217; 1972, P.A. 50; P.A. 01-80, S. 2.)

History: 1965 act specified policemen and firemen for whom benefits will be paid are those who were covered under the provisions of this part rather than any full-time policeman or fireman “of a participating municipality”; 1971 act provided for payments to beneficiaries other than widow or children or to executor or administrator of estate; 1972 act made changes to remove references to specific gender, replacing “widow” with “surviving spouse”, etc. and prohibited children from receiving double benefits in cases where both parents die; P.A. 01-80 made technical changes for the purposes of gender neutrality, redesignated existing language as Subsecs. (a) to (f), increased the monthly sum given to a surviving spouse from 25% to 30% of compensation, increased the monthly sum given to certain surviving spouses with one dependent child from an additional sum equal to 12.5% to 15% of compensation, increased the monthly sum given to certain surviving spouses with two or more dependent children from an additional sum equal to 25% to 30% of compensation, and increased the amount of compensation to certain dependent children for the sole use and benefit of such children from 25% to 30% of compensation for one child and from 37.5% to 45% of compensation for two or more children.



Section 7-323f - Insurance policies to provide benefits authorized.

(a) All contributions received by the Retirement Commission in accordance with this part shall be paid over daily to the State Treasurer, who shall be the custodian of the fund with power to invest and reinvest as much of said fund as is not required for current disbursement in accordance with the provisions of part I of chapter 32. All benefits, allowances and other payments authorized by this part shall be made from the fund upon vouchers approved by the Retirement Commission.

(b) The Retirement Commission in its discretion may direct that the Comptroller, with the approval of the Attorney General and the Insurance Commissioner, shall obtain a policy or policies of group insurance or a group annuity contract or contracts from one or more insurance companies licensed to do business in this state, which shall provide the benefits specified in section 7-323e in lieu of payment of such benefits from the fund. The premiums payable under any such policy or contract shall be paid from the fund. Any experience credit or dividend paid in connection with any such policy or policies or contract or contracts shall be added to such fund.

(1963, P.A. 390, S. 6; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 13, 348; P.A. 99-70, S. 2, 3.)

History: P.A. 77-614 made insurance department a division within the department of business regulation, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department and deleted reference to abolished department of business regulation; P.A. 99-70 designated existing section as Subsec. (b) and added new Subsec. (a) requiring contributions to be paid over to the State Treasurer, effective May 27, 1999.



Section 7-323g - Withdrawal of acceptance.

A municipality may withdraw its acceptance of the provisions of this part, for either its policemen or firemen or both, by the same procedure as provided in section 7-323b for acceptance of this part, provided, if survivors’ benefits are, at the time of withdrawal, being paid or due to be paid to survivors of policemen or firemen, or both, of the withdrawing municipality, the withdrawing municipality shall be liable to the fund for any additional sums necessary to continue payment of the survivors’ benefits throughout the period when any such survivor shall be entitled to benefits under the terms of this part.

(February, 1965, P.A. 197, S. 4.)



Section 7-323h - Municipal liability for maintaining benefits.

Each municipality participating in the Policemen and Firemen Survivors’ Benefit Fund established by this part shall be liable to the fund for the cost of maintaining for its employees the benefits herein, including all contributions collected from employees. The liability of a municipality under this part shall be enforceable by the Retirement Commission against such municipality through appropriate action in the Superior Court.

(1967, P.A. 480, S. 1.)



Section 7-323i - Administration of fund.

The administration of said fund, except as the same relates to the custody and investment of the fund, shall be entrusted to the Retirement Commission, which may employ actuarial, clerical and other assistance necessary for the purpose and which may make reasonable regulations for carrying out the provisions of this part including designation of the times at and manner in which the participating municipalities shall make the several payments required by this part. Each participating municipality shall furnish, at such times and in such manner as the Retirement Commission directs, information concerning the names, ages, length of service and pay of members employed by such municipality and any other data which the Retirement Commission determines to be necessary for the proper execution of this part and to give prompt notice of all appointments, removals, deaths, resignations, leaves of absence and changes in pay of members.

(1967, P.A. 480, S. 2.)



Section 7-323j - Definitions.

As used in this part, “commission” means the Commission on Fire Prevention and Control; “municipality” means town, city, consolidated town and city, consolidated town and borough, borough, school district, fire district, fire and sewer district, sewer district, lighting district or any other municipal corporation or taxing district upon which is placed the duty of, or which has itself assumed the duty of, protecting its inhabitants from loss by fire; “fire fighting duties” means and includes duties performed in connection with the suppression and prevention of fires, fire training and rescue, fire investigation, arson investigation, details and assignments to protect the public safety against fire and other related work; “firefighters” means any person who is regularly employed and paid by any municipality or by a contractor which is a nonprofit corporation for the purpose of performing fire fighting duties for a municipality on an average of not less than thirty-five hours per week or any volunteer who performs fire fighting duties and who elects to cooperate with the commission in accordance with section 7-323m.

(P.A. 73-649, S. 1, 5; P.A. 75-617, S. 1, 8; P.A. 83-566, S. 2, 6.)

History: P.A. 75-617 substituted commission on fire prevention and control for commission on fire fighting personnel standards and education, redefined “fire fighting duties” to include training and rescue and redefined firefighters to include volunteer firemen who elect to cooperate with commission; P.A. 83-566 amended the definition of “firefighters” to exclude persons paid by contractors organized for profit.



Section 7-323k - Commission on Fire Prevention and Control.

(a) There is established a Commission on Fire Prevention and Control to consist of twelve members appointed by the Governor. The State Fire Marshal or his or her designee and the president of the Board of Regents for Higher Education or his or her designee shall serve as ex-officio, voting members of said commission. Of the twelve members appointed by the Governor, two shall represent The Connecticut State Firefighter’s Association, two shall represent the Connecticut Fire Chiefs Association, two shall represent the Uniformed Professional Firefighters of the International Association of Firefighters, AFL-CIO, two shall represent the Connecticut Fire Marshals Association, two shall represent the Connecticut Fire Department Instructors Association and two shall represent the Connecticut Conference of Municipalities.

(b) On or before July fifteenth, annually, each organization to be represented on said commission shall submit to the Governor a list of nominees for appointment to said commission, which list the Governor may use when making appointments to said commission. On or before September 1, 1975, the Governor shall appoint eight members of said commission to serve for a term of three years and on or before September 1, 1976, he shall appoint four members for a term of one year. Thereafter he shall appoint members to said commission, to replace those whose terms have expired, to serve for three years. Persons appointed to said commission shall be qualified, by experience or education, in the fields of fire protection, fire prevention, fire suppression, fire fighting and related fields.

(c) The commission shall meet at such times and at such places as it deems proper. Said commission shall elect from its membership a chairman, vice chairman and secretary who shall serve a one year term commencing on October first of the year in which they are elected, provided nothing contained herein shall prevent their reelection to such office. No member of said commission shall receive compensation for such member’s services.

(d) Members of the commission shall not be considered as holding public office solely by virtue of their membership on said commission.

(e) The commission shall be within the Department of Emergency Services and Public Protection.

(P.A. 73-649, S. 2, 5; P.A. 75-617, S. 2, 8; P.A. 80-169, S. 1; P.A. 82-432, S. 1, 19; P.A. 89-260, S. 7, 41; P.A. 96-190, S. 6, 8; P.A. 11-48, S. 274; 11-51, S. 150.)

History: P.A. 75-617 substituted commission on fire prevention and control for commission on fire fighting personnel standards and education, substituted executive secretary of state technical colleges board of trustees or his designee for secretary of the state board of education, increased membership from nine to twelve members, increased from one to two the representatives of the Connecticut Fire Marshals Association, the Connecticut Fire Department Instructors Association and the Connecticut Conference of Mayors, amended appointment provisions in Subsec. (b) and made term three rather than two years and made executive secretary of technical colleges board of trustees, rather than director, responsible for providing facilities which no longer were required to be at Hartford State Technical College; P.A. 80-169 substituted director of technical colleges board of trustees for executive secretary and Connecticut Conference of Municipalities for Conference of Mayors in Subsec. (a) and deleted Subsec. (d), relettering Subsec. (e) accordingly; P.A. 82-432 added Subsec. (e) placing the commission in the department of public safety for administrative purposes only; P.A. 89-260 in Subsec. (a) substituted the “executive secretary of the board of trustees of community-technical colleges” for the “director of the board of trustees of the state technical colleges”; P.A. 96-190 amended Subsec. (a) to replace reference to secretary of community-technical colleges board of trustees with “chancellor” of community-technical colleges, effective July 1, 1996; P.A. 11-48 amended Subsec. (a) to make technical changes and replace “chancellor of the community-technical colleges” with “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-51 amended Subsec. (a) by changing “Firemen’s” to “Firefighter’s” and adding “Professional”, amended Subsec. (e) by removing commission from Department of Public Safety for administrative purposes only and placing commission in Department of Emergency Services and Public Protection, and made technical changes, effective July 1, 2011.



Section 7-323l - Duties of Commission on Fire Prevention and Control. Regulations.

(a) The commission shall:

(1) Recommend minimum standards of education and physical condition required of each candidate for any firefighter position;

(2) Establish standards for a fire service training and education program, on a voluntary basis, and develop and conduct an examination program to certify those fire service personnel who satisfactorily demonstrate their ability to meet the requirements of the fire service training and education program standards;

(3) Conduct fire fighting training and education programs designed to assist firefighters in developing and maintaining their skills and keeping abreast of technological advances in fire suppression, fire protection, fire prevention and related fields;

(4) Recommend standards for promotion to the various ranks of fire departments;

(5) Be authorized, with the approval of the Commissioner of Emergency Services and Public Protection, to apply for, receive and distribute any state, federal or private funds or contributions available for training and education of fire fighting personnel;

(6) Recommend that the Commissioner of Emergency Services and Public Protection approve or reject the establishment of, or, when appropriate, suspend or revoke the approval of, regional fire schools in accordance with section 7-323u; and

(7) Submit to the Governor, the Joint Legislative Management Committee of the General Assembly and the Commissioner of Emergency Services and Public Protection an annual report relating to the activities, recommendations and accomplishments of the commission.

(b) The commission may recommend, and the Commissioner of Emergency Services and Public Protection may adopt, regulations in accordance with the provisions of chapter 54 as necessary to implement the provisions of this section.

(P.A. 73-649, S. 3, 5; P.A. 75-617, S. 3, 8; P.A. 80-169, S. 2; P.A. 83-566, S. 3, 6; P.A. 98-226, S. 2; P.A. 11-51, S. 151; 11-243, S. 4.)

History: P.A. 75-617 deleted reference to standards of temperament in Subsec. (a) and changed effective date of standards for use in hiring from January 1, 1975, to January 1, 1976; P.A. 80-169 replaced provisions of Subsec. (a) with requirement to recommend minimum standards of education and physical condition, replaced provisions for in-service training with new provisions for voluntary training and education program and reworded Subsecs. (c) and (d), removing from Subsec. (d) requirement for consultation with technical colleges’ committee of fire technology and administration; P.A. 83-566 amended Subsec. (b), replacing references to “fire fighting” with “fire service” and amended Subsec. (e), authorizing commission to receive and distribute private funds or contributions for training and education of fire fighting personnel; P.A. 98-226 designated existing provisions as Subsec. (a), replacing alphabetic Subdivs. (a) to (f) with Subdivs. (1) to (6) and added Subsec. (b) giving the commission authority to adopt regulations; P.A. 11-51 amended Subsec. (a) by adding “with the approval of the Commissioner of Emergency Services and Public Protection” in Subdiv. (5) and by requiring annual report to be submitted to Commissioner of Emergency Services and Public Protection in Subdiv. (6), amended Subsec. (b) by removing commission’s authority to adopt regulations, authorizing Commissioner of Emergency Services and Public Protection to adopt regulations, and authorizing commission to recommend regulations, and made technical changes, effective July 1, 2011; P.A. 11-243 amended Subsec. (a) by adding “state,” re funds available for training and education of fire fighting personnel in Subdiv. (5), adding new Subdiv. (6) re recommendation of approval or rejection of regional fire schools and redesignating existing Subdiv. (6) as Subdiv. (7).



Section 7-323m - Exceptions, voluntary cooperation.

This part shall not apply to any municipality which employs fewer than six paid firefighters or to any volunteer fire department or its employees or members. Any such municipality or volunteer fire department may elect to cooperate with the commission with regard to any provision of this part.

(P.A. 73-649, S. 4, 5; P.A. 75-617, S. 4, 8; P.A. 76-435, S. 43, 82.)

History: P.A. 75-617 specified applicability only with respect to departments having at least six “paid” firefighters; P.A. 76-435 made technical changes.



Section 7-323n - Office of State Fire Administration.

There is established an Office of State Fire Administration, which office shall: (a) Carry out the provisions of this part; (b) administer the state’s responsibilities under federal laws relevant to fire service; (c) develop a master plan for fire prevention and control; and (d) carry out any other function which the commission may devise. Subject to the provisions of chapter 67, the commission may appoint such clerical and other assistants as it may deem necessary to carry out the provisions of this section.

(P.A. 75-617, S. 5, 8.)



Section 7-323o - State Fire Administrator, appointment and duties.

There is established the position of State Fire Administrator who shall be recommended by the Commission on Fire Prevention and Control and appointed by the Commissioner of Emergency Services and Public Protection and who shall: (1) Carry out the requirements of section 7-323n; (2) administer federal funds and grants allocated to the fire services of the state; (3) provide technical assistance and guidance to fire fighting forces of any state or municipal agency; (4) develop a centralized information and audiovisual library regarding fire prevention and control; (5) accumulate, disseminate and analyze fire prevention data; (6) recommend specifications of fire service materials and equipment and assist in the purchasing thereof; (7) assist in mutual aid coordination; (8) coordinate fire programs with those of the other states; (9) assist in communications coordination; (10) establish and maintain a fire service information program; and (11) review the purchase of fire apparatus or equipment at state institutions, facilities and properties and, on and after July 1, 1985, coordinate the training and education of fire service personnel at such institutions, facilities and properties. The provisions of this section shall not be construed to apply to forest fire prevention and control programs administered by the Commissioner of Energy and Environmental Protection pursuant to sections 23-33 to 23-57, inclusive.

(P.A. 75-617, S. 6, 8; P.A. 80-169, S. 3; P.A. 84-357, S. 2; P.A. 86-97, S. 1; P.A. 11-61, S. 81; 11-80, S. 1.)

History: P.A. 80-169 included fire control information as subject of concern for centralized library; P.A. 84-357 added Subdiv. (k), expanding the duties of administrator re fire equipment and personnel at state institutions, facilities and properties; P.A. 86-97 added provision clarifying the authority of the commissioner of environmental protection and substituted numeric Subdiv. indicators for alphabetic Subdiv. indicators; P.A. 11-61 required State Fire Administrator to be recommended by Commission on Fire Prevention and Control and appointed by Commissioner of Emergency Services and Public Protection, changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and made a technical change, effective July 1, 2011.



Section 7-323p - State fire school. Training and education extension account. Auxiliary services account.

(a) The Department of Emergency Services and Public Protection shall (1) maintain and operate a state fire school that shall serve as the training and education facility for the Commission on Fire Prevention and Control, and (2) provide training and educational services in accordance with the standards established pursuant to section 7-323l. The use of any hazardous material, as defined in section 29-307a, except a virgin fuel, is prohibited in the simulation of any fire. The Department of Emergency Services and Public Protection shall, in consultation with the commission, fix fees for training and education programs and sessions and for such other purposes deemed necessary for the operation and support of the school. Such fees shall be used solely for training and education purposes.

(b) The department may establish and maintain a state fire school training and education extension account, which shall be a separate account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The account shall be used for the operation of such training and education programs and sessions as said department may establish, for the purchase of such equipment as is required for use in the operation of such programs and sessions, and, within available funding, for (1) reimbursement to municipalities and municipal fire departments for one-half of the costs of Firefighter I certification and recruit training of municipal volunteer and paid fire service personnel, and (2) reimbursement to state agencies for one-half of the costs of Firefighter I certification and recruit training of state agency fire service personnel. All proceeds derived from the operation of the training and education programs and sessions shall be deposited in the General Fund and shall be credited to and become a part of the resources of the account. All direct expenses incurred in the conduct of the training, certification and education programs and sessions shall be charged, and any payments of interest and principal of bonds or any sums transferable to any fund for the payment of interest and principal of bonds and any cost of equipment for such operations may be charged, against the account on order of the State Comptroller. Any balance of receipts above expenditures shall remain in the account to be used by the department for training and education programs and sessions, and for the acquisition, as provided by section 4b-21, alteration and repairs of real property for educational facilities, except such sums as may be required to be transferred from time to time to any fund for the redemption of bonds and payment of interest on bonds, provided repairs, alterations or additions to educational facilities costing fifty thousand dollars or less shall require the approval of the Commissioner of Construction Services, and capital projects costing over fifty thousand dollars shall require the approval of the General Assembly or, when the General Assembly is not in session, of the Finance Advisory Committee.

(c) The Department of Emergency Services and Public Protection may establish and maintain a state fire school auxiliary services account, which shall be a separate account within the General Fund. The account shall be used for the operation, maintenance and repair of auxiliary service facilities and for such other auxiliary activities of the state fire school as said department determines. The proceeds of such activities shall be deposited in the General Fund and shall be credited to and become a part of the resources of the account. All direct expenses of operation, maintenance and repair of facilities, food services and other auxiliary activities shall be charged, and any payments of interest and principal of bonds or any sums transferable to any fund for the payment of interest and principal of bonds and any cost of equipment for such operations may be charged, against the account on order of the State Comptroller. Any balance of receipts above expenditures shall remain in the account to be used for the improvement and extension of such activities, except such sums as may be required to be transferred from time to time to any fund for the redemption of bonds and payment of interest on bonds, provided repairs, alterations or additions to auxiliary service facilities costing fifty thousand dollars or less shall require the approval of the Commissioner of Construction Services, and capital projects costing over fifty thousand dollars shall require the approval of the General Assembly or, when the General Assembly is not in session, of the Finance Advisory Committee. The department, with the approval of the Secretary of the Office of Policy and Management and the Finance Advisory Committee, may borrow from the resources of the General Fund at any time such sum or sums as it deems advisable, to establish or continue auxiliary services activities, such sums to be repaid in accordance with such schedule as the Secretary of the Office of Policy and Management shall establish.

(P.A. 83-566, S. 1, 6; P.A. 84-546, S. 14, 173; P.A. 86-312, S. 1, 21; 86-373, S. 2, 3; P.A. 87-496, S. 45, 110; June Sp. Sess. P.A. 07-4, S. 7; P.A. 11-51, S. 90, 152.)

History: P.A. 84-546 made technical change in Subsec. (a); P.A. 86-312 amended Subsecs. (b) and (c) to change training and education extension “fund” and auxiliary services “fund” to separate “accounts” within the general fund; P.A. 86-373 amended Subsec. (a) to prohibit use of any hazardous material in fire simulation; P.A. 87-496 replaced administrative services commissioner with public works commissioner; June Sp. Sess. P.A. 07-4 amended Subsec. (b) to provide the account contain any required moneys, add Subdivs. (1) and (2) re costs reimbursements and provide that expenses incurred for certification be charged to the account, effective July 1, 2007; P.A. 11-51 amended Subsec. (a) by requiring Department of Emergency Services and Public Protection, rather than Office of State Fire Administration, to maintain and operate fire school, designating provision requiring maintenance and operation of state fire school as Subdiv. (1), adding Subdiv. (2) re providing training and educational services, requiring department to fix fees in consultation with commission and making conforming changes, amended Subsec. (b) by requiring account to be used for operation of training and education programs, changing “education extension programs” to “education programs”, and providing that account shall be used within available funding for purposes in Subdivs. (1) and (2), amended Subsec. (c) by replacing “commission” with “Department of Emergency Services and Public Protection” and adding provision re approval of Secretary of the Office of Policy and Management, and made technical changes, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsecs. (b) and (c), effective July 1, 2011.



Section 7-323q - Indemnification of fire service instructors.

The state shall save harmless and indemnify any person certified as a fire service instructor by the Commission on Fire Prevention and Control under section 7-323l from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or other act resulting in personal injury or property damage, which acts are not wanton, reckless or malicious, provided such person, at the time of the acts resulting in such injury or damage, was acting in the discharge of such person’s duties (1) as an employee or member of a municipal, state or tribal nation fire department to provide fire service training and instruction for the other members or employees of such municipal, state or tribal nation fire department, (2) as a fire service instructor employed by said commission to provide fire service training and instruction on behalf of said commission, or (3) as a fire service instructor employed by a regional fire school to provide fire service training and instruction on behalf of such school.

(P.A. 89-278, S. 1; P.A. 10-51, S. 1.)

History: P.A. 10-51 added Subdivs. (1) to (3) re types of instructors indemnified and made technical changes.



Section 7-323r - Supplemental grant award remittance program for volunteer fire companies providing services on limited access highways or on the Berlin Turnpike or a section of Route 8.

The State Fire Administrator may, within available funds, administer a supplemental grant award remittance program to support local volunteer fire companies that provide emergency response services on a limited access highway, or, on a section of the highway known as the Berlin Turnpike, which begins at the end of the existing Wilbur Cross Parkway in the town of Meriden and extends northerly along Route 15 to the beginning of that section of limited access highway in the town of Wethersfield known as the South Meadows Expressway, or on that section of Route 8 in Beacon Falls which is within the boundaries of the Naugatuck State Forest. Eligible fire companies may receive direct payment of grant funds or may use the funds as credits for fee-based services provided by the Commission on Fire Prevention and Control. Any such credits shall be used during the fiscal year for which they are received.

(June Sp. Sess. P.A. 05-3, S. 28.)

History: June Sp. Sess. P.A. 05-3 effective July 1, 2005.



Section 7-323s - Model guidelines re municipal emergency personnel. Municipal agreements re volunteer service of paid emergency personnel.

(a) The State Fire Administrator, within available appropriations, shall develop model guidelines, on or before January 1, 2007, to be used by municipalities with paid municipal emergency personnel and municipalities with volunteer emergency personnel in entering into agreements authorizing volunteer emergency personnel to serve during personal time.

(b) A municipality with paid municipal emergency personnel and a municipality with volunteer emergency personnel may enter into an agreement authorizing paid emergency personnel to serve during personal time as active members of a volunteer fire department in the municipality in which they reside. In developing such agreements, such municipalities shall consider the model guidelines developed by the State Fire Administrator pursuant to subsection (a) of this section.

(c) The municipalities that are parties to an agreement entered into under subsection (b) of this section may request the Labor Commissioner to provide assistance, within available appropriations, in resolving such issues arising out of the agreement as the commissioner deems appropriate.

(P.A. 06-22, S. 1; P.A. 08-131, S. 1; P.A. 09-7, S. 1.)

History: P.A. 06-22 effective May 2, 2006; P.A. 08-131 designated existing provisions as Subsec. (a) and added Subsec. (b) re municipal agreements concerning volunteer service of paid emergency personnel and Subsec. (c) re requesting aid of Labor Commissioner to resolve issues re such agreements, effective June 5, 2008; P.A. 09-7 made a technical change in Subsec. (c), effective May 4, 2009.



Section 7-323t - Municipal contracts prohibiting paid emergency personnel from volunteer service.

On and after June 5, 2008, no municipality shall enter into a contract that prohibits paid firefighters or paid emergency personnel of such municipality from serving as active members of a volunteer fire department in the municipality in which such firefighters or emergency personnel reside during personal time.

(P.A. 08-131, S. 2.)

History: P.A. 08-131 effective June 5, 2008.



Section 7-323u - Regional fire school. Notice and hearing. Appeals. Regulations.

(a) The Commissioner of Emergency Services and Public Protection, in consultation with the Commission on Fire Prevention and Control and the Connecticut State Firefighters Association, shall approve the establishment of any regional fire school. Any municipality seeking to establish a regional fire school shall hold a public hearing in the municipality where the regional fire school is proposed to be established and, after the public hearing, submit an application to the commissioner. Not later than sixty days after such application, the commissioner, in consultation with the commission and the Connecticut State Firefighters Association, shall approve or deny the application.

(b) The commissioner may, in consultation with the commission and the Connecticut State Firefighters Association, suspend or revoke the approval of any regional fire school that fails to meet the standards established by the commissioner in accordance with section 7-323l or any regulations adopted in accordance with subsection (c) of this section, provided the commissioner shall not suspend or revoke the approval of any regional fire school approved prior to October 1, 2011. The commissioner shall immediately send written notice of its decision to suspend or revoke approval to the regional fire school affected. Not later than ten days after receiving notice that the commissioner has revoked or suspended approval of such regional fire school, the recipient may request a hearing. Not later than thirty days after the commissioner receives such request, the commissioner shall hold a hearing in accordance with chapter 54. Any appeal of the hearing’s outcome shall be in accordance with section 4-183.

(c) The Commissioner of Emergency Services and Public Protection, in consultation with the commission and the Connecticut State Firefighters Association, shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 11-243, S. 3.)






Chapter 105 - Fire, Sewer and Other Districts

Section 7-324 - Definition. Continuation of former districts.

For the purposes of sections 7-324 to 7-329, inclusive, “district” means any fire district, sewer district, fire and sewer district, lighting district, village, beach or improvement association and any other district or association, except a school district, wholly within a town and having the power to make appropriations or to levy taxes. All districts established prior to May 29, 1957, under the provisions of the general statutes or by special act shall be continued; provided any such district may be dissolved or consolidated with the government of any town, city or borough of which it is a part in accordance with the provisions of the general statutes or may, by a two-thirds vote of those voters present at a district meeting, elect to be governed by the provisions of sections 7-324 to 7-329, inclusive, in lieu of the provisions of any general or special act under which such district was established or operated. Notwithstanding any of the provisions of sections 7-324 to 7-329, inclusive, a district established prior to May 29, 1957, and electing to be governed by said sections shall not be required to adopt the form of organization provided for in said sections but may continue its existing form of organization and nevertheless have and exercise the powers and duties granted to districts in said sections and in such event the officers of such district shall have and may exercise the powers and duties granted to district officers in said sections.

(1957, P.A. 465, S. 17(a); September, 1957, P.A. 6, S. 1; 1959, P.A. 595.)

History: 1959 act added provision permitting continuance of existing organization but adoption of home rule act re powers and duties.

Fire districts established prior to May 29, 1957, may be consolidated in accordance with Secs. 7-195 to 7-201. 28 CS 413.



Section 7-325 - Organization. Boundary changes. Reports.

(a) Upon the petition of fifteen or more voters, as defined by section 7-6, of any town, specifying the limits of a proposed district for any or all of the purposes set forth in section 7-326, the selectmen of such town shall call a meeting of the voters residing within such specified limits to act upon such petition, which meeting shall be held at such place within such town and such hour as the selectmen designate, within thirty days after such petition has been received by such selectmen. Such limits shall contain only contiguous property, except any proposed district which is proposed to be established only to plan, lay out, acquire, construct, reconstruct, repair, maintain, operate and regulate the use of a community water system or to construct and maintain drains and sewers or both and which does not exercise any of the other powers enumerated in section 7-326, may contain noncontiguous properties if the properties proposed to be included are, or are to be, served by a common water or sewer main. Such meeting shall be called by publication of a written notice of the same, signed by the selectmen, at least fourteen days before the time fixed for such meeting in two successive issues of some newspaper published or circulated in such town. Not later than twenty-four hours before such meeting, (1) two hundred or more voters or ten per cent of the total number of voters, whichever is less, may petition the selectmen in writing for a referendum, or (2) the selectmen in their discretion may order a referendum, on the sole question of whether the proposed district should be established. Any such referendum shall be held not less than seven nor more than fourteen days after the receipt of such petition or the date of such order, on a day to be set by the selectmen for a vote by paper ballots or by a “yes” or “no” vote on the voting machines, during the hours between twelve o’clock noon and eight o’clock p.m.; except that any town may, by vote of its selectmen, provide for an earlier hour for opening the polls but not earlier than six o’clock a.m., notwithstanding the provisions of any special act to the contrary. If two-thirds of the voters casting votes in such referendum vote in favor of establishing the proposed district, the selectmen shall reconvene such meeting not later than seven days after the day on which the referendum is held. Upon approval of the petition for the proposed district by two-thirds of the voters present at such meeting, or if a referendum is held, upon the reconvening of such meeting after the referendum, the voters may name the district and, upon the vote of a majority of such voters, choose necessary officers therefor to hold office until the first annual meeting thereof; and the district shall, upon the filing of the first report required pursuant to subsection (c) of this section, thereupon be a body corporate and politic and have the powers, not inconsistent with the general statutes, in relation to the objects for which it was established, that are necessary for the accomplishment of such objects, including the power to lay and collect taxes. The clerk of such district shall cause its name and a description of its territorial limits and of any additions that may be made thereto to be recorded in the land records of each town in which such district is located.

(b) Any district may enlarge or reduce its territorial limits if the board of directors of the district approves a resolution proposing such an enlargement or reduction and stating the proposed boundaries of the area proposed to be included or excluded, as the case may be, provided: (1) The board of directors of the district shall call a meeting of voters of the area proposed to be included or excluded, which meeting shall be held within thirty days of the board of directors’ approval of such resolution and shall be called by publication of a written notice of the same, signed by the members of the board of directors of the district, at least fourteen days before the time fixed for such meeting in two successive issues of some newspaper published or circulated in such town, provided not later than twenty-four hours before any such meeting, two hundred or more such voters or ten per cent of the total number of such voters, whichever is less, may petition the clerk of the district, in writing, that a referendum on the question of whether the area proposed to be included or excluded should join or leave the district be held in the manner provided in section 7-327; (2) a two-thirds majority of the voters of the area proposed to be included or excluded in attendance at such meeting, or, if a referendum is held, two-thirds of such voters casting votes in such referendum, vote in favor of joining or leaving such district; (3) that any area to be added is contiguous with some portion of the existing district, and (4) if the enlargement of the territorial limits of the district will overlap the territorial limits of another district within the town, the legislative body of the town approves such enlargement. If any district enlarges or reduces its territorial limits, the clerk of such district shall notify the town clerk of each town affected by such enlargement or reduction within thirty days after the vote.

(c) The clerk of each district created pursuant to this chapter or any provisions of the general statutes or any special act, shall report to the town clerk of each town in which such district is located: (1) If created by approval of a petition pursuant to subsection (a) of this section on or after July 1, 1987, within seven days of such approval; and (2) on or before July 31, 1993, and annually thereafter for each such district, irrespective of the date of creation. The first report filed after the creation of a district shall include a list of the officers of such district, a copy of the charter or special act of such district and such other information on the organization and the financial status of such district as the Secretary of the Office of Policy and Management may recommend. A copy of the charter or special act of such district shall be included in any subsequent report if such charter or special act was amended after the date of the previous filing. No district, irrespective of the date of creation, created by approval of a petition pursuant to subsection (a) of this section shall exist as a body corporate and politic until the clerk of such district has filed at least one report required by this subsection. If a district is located in more than one town, the report shall be filed by the district clerk with the town clerk of each town in which the district is located.

(d) Any fine imposed on and after July 1, 1992, on a clerk for failure to file a report required pursuant to subsection (c) of this section shall be waived.

(1949 Rev., S. 764; 1955, S. 340d; 1957, P.A. 465, S. 17(b); P.A. 82-213, S. 1; P.A. 83-209; 83-502, S. 2, 4; P.A. 84-318, S. 1, 4; P.A. 85-613, S. 19, 154; P.A. 87-573, S. 1, 11; P.A. 88-250, S. 1, 5; 88-306, S. 2; P.A. 89-370, S. 6, 15; P.A. 93-434, S. 1, 20; P.A. 95-51.)

History: P.A. 82-213 added Subsec. (b) concerning changes in the boundaries of the district; P.A. 83-209 provided that all districts, other than those furnishing water or sewer service, must contain only contiguous property; P.A. 83-502 required a two-thirds vote for creation or expansion of a district and a majority vote for selection of officers; P.A. 84-318 added provisions requiring reports to the secretary of the office of policy and management and removed the requirement of posting of notices; P.A. 85-613 made technical change, substituting reference to chapter 105, i.e. “this chapter”, for reference to chapter 125 in Subsec. (c); P.A. 87-573 inserted provisions requiring first report for districts created on or after July 1, 1987 and providing that districts which have not filed any reports shall not exist as a body corporate and politic and inserted Subsec. (d) providing a penalty for a clerk who fails to file a report on a timely basis; P.A. 88-250 changed July 31, 1987 to July 31, 1988 in Subdiv. (2) of Subsec. (c); P.A. 88-306 amended Subsec. (a) to repeal requirements that petitioning voters not reside within territorial limits of any city or borough in the town and that district’s limits not include any part of any such city or borough; P.A. 89-370 amended Subsec. (a) to authorize holding of referendum, establish procedures for referendum and require map showing boundaries of district, amended Subsec. (b)(1) to authorize petition of referendum and added Subsec. (b)(4) re approval of legislative body, and amended Subsec. (c) to authorize secretary to require information on district’s financial status; P.A. 93-434 amended Subsec. (a) to delete provision re reporting to secretary within 30 days of an election of officer, amended Subsec. (b) to require districts to notify the town clerks of affected towns instead of the secretary of change in territorial limits, amended Subsec. (c) to require that reports be filed with town clerk in which each town of the district is located, rather than with secretary and amended Subsec. (d) to eliminate the fine for failure to file reports and to waive fines imposed on and after July 1, 1992, effective June 30, 1993; P.A. 95-51 amended Subsec. (a) to reduce the number of voters required on a petition to vote to establish a district from 20 to 15.



Section 7-326 - Purposes.

At such meeting, the voters may establish a district for any or all of the following purposes: To extinguish fires, to light streets, to plant and care for shade and ornamental trees, to construct and maintain roads, sidewalks, crosswalks, drains and sewers, to appoint and employ watchmen or police officers, to acquire, construct, maintain and regulate the use of recreational facilities, to plan, lay out, acquire, construct, reconstruct, repair, maintain, supervise and manage a flood or erosion control system, to plan, lay out, acquire, construct, maintain, operate and regulate the use of a community water system, to collect garbage, ashes and all other refuse matter in any portion of such district and provide for the disposal of such matter, to implement tick control measures, to install highway sound barriers, to maintain water quality in lakes that are located solely in one town in this state, to establish a zoning commission and a zoning board of appeals or a planning commission, or both, by adoption of chapter 124 or chapter 126, excluding section 8-29, or both chapters, as the case may be, which commissions or board shall be dissolved upon adoption by the town of subdivision or zoning regulations by the town planning or zoning commission, to adopt building regulations, which regulations shall be superseded upon adoption by the town of building regulations, and to provide ferry service. Any district may contract with a town, city, borough or other district for carrying out any of the purposes for which such district was established.

(1949 Rev., S. 765; 1955, S. 341d; 1957, P.A. 465, S. 17(c); 1959, P.A. 577, S. 3; P.A. 78-145; P.A. 81-319, S. 5, 6; P.A. 89-356, S. 4; P.A. 05-106, S. 1; 05-289, S. 1; P.A. 09-173, S. 1; P.A. 11-61, S. 7.)

History: 1959 act substituted provisions re establishment of zoning commission and board of appeals or planning commission and adoption of building regulations for power to “adopt and enforce subdivision, zoning and building regulations”; P.A. 78-145 included districts for planning, constructing, etc. of community water systems; P.A. 81-319 added the provision that a district may be established to “acquire” recreational facilities; P.A. 89-356 deleted reference to repealed Sec. 8-30; P.A. 05-106 added provision that a district may be established to implement tick control measures, effective June 7, 2005; P.A. 05-289 added provision that a district may be established to install highway sound barriers; P.A. 09-173 added provision re establishment of district to maintain water quality in lakes located solely in one town; P.A. 11-61 authorized district to be established to provide ferry service, effective June 21, 2011.

Cited. 35 CA 795.

Special act is not affected by general statute unless intent to repeal or alter it is clearly manifest and this section does not repeal prior special acts establishing two fire districts in Watertown. 28 CS 413.



Section 7-327 - Meetings and referenda. Officers. Fiscal year.

(a) At the meeting called for the purpose of establishing a district, as provided in section 7-325, the voters shall, by ordinance, fix the date of the annual meeting of the voters for the election of district officers and transaction of such other business as may properly come before such annual meeting. At the organization meeting of the district, the voters shall elect from their number a president, vice president, five directors, a clerk and a treasurer to serve until the first annual meeting for the election of officers and thereafter such officers shall be elected annually. Not fewer than fifteen voters of the district shall constitute a quorum for the transaction of business at the organization meeting of the district; and if fifteen voters are not present at such meeting, the selectmen may adjourn such meeting from time to time, until at least fifteen voters are present. Special meetings of the district may be called on the application of ten per cent of the total number of persons qualified to vote in the meeting of a district or twenty of the voters of such district, whichever is less, or by the president or any three directors upon giving notice as hereinafter provided. Any special meeting called on the application of the voters shall be held within twenty-one days after receiving such application. Notice of the holding of the annual meeting and all special meetings shall be given by publication of a notice of such meetings in a newspaper having a general circulation in such district at least ten days before the day of such meetings, signed by the president or any three directors, which notice shall designate the time and place of such meetings and the business to be transacted thereat. Two hundred or more persons or ten per cent of the total number of persons qualified to vote in the meeting of a district, whichever is less, may petition the clerk of such district, in writing, at least twenty-four hours prior to any such meeting, requesting that any item or items on the call of such meeting be submitted to the persons qualified to vote in such meeting not less than seven nor more than fourteen days thereafter, on a day to be set by the district meeting or, if the district meeting does not set a date, by the board of directors, for a vote by paper ballots or by a “yes” or “no” vote on the voting machines, during the hours between twelve o’clock noon and eight o’clock p.m., except that any district may, by vote of its board of directors, provide for an earlier hour for opening the polls but not earlier than six o’clock a.m. The paper ballots or voting machine ballot labels, as the case may be, shall be provided by the clerk. When such a petition has been filed with the clerk, the president, after completion of other business and after reasonable discussion shall adjourn such meeting and order such vote on such item or items in accordance with the petition; and any item so voted may be rescinded in the same manner. The clerk shall phrase such item or items in a form suitable for printing on such paper ballots or ballot labels. Not fewer than fifteen voters of the district shall constitute a quorum for the transaction of business at any meeting of the district; and if fifteen voters are not present at such meeting, the president of the district or, in his absence, the vice president may adjourn such meeting from time to time, until at least fifteen voters are present; and all meetings of the district where a quorum is present may be adjourned from time to time by a vote of a majority of the voters voting on the question. At any annual or special meeting, the voters may, by a majority vote of those present, discontinue any purposes for which the district is established or undertake any additional purpose or purposes enumerated in section 7-326.

(b) The president of the district shall be the chief executive officer thereof and shall be a member of the board of directors. He shall preside at all meetings of the voters of the district and at all meetings of the directors, and at all meetings where he presides he shall vote to dissolve a tie when necessary. He shall designate the duties devolving upon each of the five directors, shall approve all bills for payment by the treasurer and shall be, ex officio, a member of all committees and boards of the district. The vice president shall be a member of the board of directors, and shall have all the authority, power and duties of the president whenever the president vacates his office, is absent or from any cause is unable to perform his duties. The clerk shall be a member of the board of directors, shall keep a record of the minutes of all meetings of the voters and of the board of directors and shall keep at all times a list of the voters of the district. The treasurer shall have charge of the collection and payment of all moneys of the district, under such rules and regulations as shall be prescribed by the board of directors, and shall prepare the annual budget, which shall be reviewed by the board of directors and transmitted with the board’s comments and recommendations to the annual budget meeting of the district for adoption.

(c) The fiscal year of the district shall begin on July first and shall end the following June thirtieth. Annually, not less than thirty days prior to the beginning of the fiscal year, there shall be a meeting of the voters of the district for the purpose of adopting the annual budget, laying the tax and fixing the tax rate.

(d) Notwithstanding any provision of this chapter or any special act to the contrary, a district may, at its annual meeting or at a special meeting called in accordance with the provisions of this section, (1) increase the membership of the board of directors of the district to nine members, three of whom may be elected each year to three-year terms, and in such case, require the officers of the district to be chosen from among the members of the board or (2) provide for one member of the board of directors of the district to serve as both clerk and treasurer of the district.

(1949 Rev., S. 767; 1957, P.A. 465, S. 17 (d)–(f); September, 1957, P.A. 6, S. 2; P.A. 82-213, S. 2; P.A. 84-318, S. 2, 4; P.A. 89-370, S. 7, 15; P.A. 91-407, S. 37, 42.)

History: P.A. 82-213 amended Subsec. (a) to provide for the ability of voters to petition for a meeting or for a referendum; P.A. 84-318 replaced requirement of posting of notices with requirement for publication of notices and clarified that districts must use a uniform fiscal year in accordance with chapter 110; P.A. 89-370 amended Subsec. (a) to establish quorum requirement; P.A. 91-407 added Subsec. (d) permitting district to increase membership of board of directors to nine members, three of whom to be elected each year for three-year terms and require officers to be chosen from among members of board or provide for one member to serve as both clerk and treasurer.



Section 7-327a - Petition for vote. Form. Statement by and qualification of circulator.

In any case in which an action for a vote by the voters of a district is to be initiated by the petition of such voters, in addition to such other requirements as the general statutes or any special act may impose, such petition shall be on a form prescribed or approved by the clerk of such district, and each page of such petition shall contain a statement, signed under penalties of false statement, by the person who circulated the same, setting forth such circulator’s name and address, and stating that each person whose name appears on said page signed the same in person in the presence of such circulator, that the circulator either knows each such signer or that the signer satisfactorily identified himself to the circulator and that all the signatures on said page were obtained not earlier than six months prior to the filing of said petition. Any page of a petition which does not contain such a statement by the circulator shall be invalid. Any circulator who makes a false statement in the statement hereinbefore provided shall be subject to the penalty provided for false statement. No petition shall be valid for any action for a vote by the voters at any regular or special district meeting unless such petition shall be circulated by a person resident or eligible to vote in such district.

(P.A. 82-213, S. 3.)



Section 7-328 - Taxation. Bonds.

(a) The territorial limits of the district shall constitute a separate taxing district, and the assessor or assessors of the town shall separate the property within the district from the other property in the town and shall annually furnish the clerk of the district with a copy of the grand list of all property in the district after it has been completed by the board of assessment appeals of the town. If the legislative body of the town elects, pursuant to section 12-62c, to defer all or any part of the amount of the increase in the assessed value of real property in the year a revaluation becomes effective and in any succeeding year in which such deferment is allowed, the grand list furnished to the clerk of the district for each such year shall reflect assessments based upon such deferment. When the district meeting has fixed the tax rate, the clerk shall prepare a rate bill, apportioning to each owner of property his proportionate share of the taxes, which rate bill, when prepared, shall be delivered to the treasurer; and the district and the treasurer thereof shall have the same powers as towns and collectors of taxes to collect and enforce payment of such taxes, and such taxes when laid shall be a lien upon the property in the same manner as town taxes, and such liens may be continued by certificates recorded in the land record office of the town, and foreclosed in the same manner as liens for town taxes or enforced in accordance with any provision of the general statutes for the collection of property taxes. The assessor or board of assessment appeals shall promptly forward to the clerk of the district any certificate of correction or notice of any other lawful change to the grand list of the district. The district clerk shall, within ten days of receipt of any such certificate or notice, forward a copy thereof to the treasurer, and the assessment of the property for which such certificate or notice was issued and the rate bill related thereto shall be corrected accordingly. If the district constructs any drain, sewer, sidewalk, curb or gutter, such proportion of the cost thereof as such district determines may be assessed by the board of directors, in the manner prescribed by such district, upon the property specially benefited by such drain, sewer, sidewalk, curb or gutter, and the balance of such costs shall be paid from the general funds of the district. In the construction of any flood or erosion control system, the cost to such district may be assessed and shall be payable in accordance with sections 25-87 to 25-93, inclusive. The cost for the maintenance of water quality in a lake shall be assessed on the land in a district and payment shall be apportioned equally among the owners of parcels of property. Subject to the provisions of the general statutes, the district may issue bonds and the board of directors may pledge the credit of the district for any money borrowed for the construction of any public works or the acquisition of recreational facilities authorized by sections 7-324 to 7-329, inclusive, and such board shall keep a record of all notes, bonds and certificates of indebtedness issued, disposed of or pledged by the district. All moneys received by the directors on behalf of the district shall be paid to the treasurer. No contract or obligation which involves an expenditure in the amount of (1) ten thousand dollars or more in districts where the grand list is less than or equal to twenty million dollars, or (2) twenty thousand dollars or more in districts where the grand list is greater than twenty million dollars, in any one year shall be made by the board of directors, unless the same is specially authorized by a vote of the district, nor shall the directors borrow money without like authority. The clerk of the district shall give written notice to the treasurer of the town in which the district is located of any final decision of the board of directors to borrow money, not later than thirty days after the date of such decision. The district may adopt ordinances, with penalties to secure their enforcement, for the purpose of regulating the carrying out of the provisions of sections 7-324 to 7-329, inclusive, and defining the duties and compensation of its officers and the manner in which their duties shall be carried out.

(b) Upon the request of the clerk of any district, the registrar of voters and the assessor of the town in which the district is located shall provide a list of voters of the district.

(1949 Rev., S. 769; 1955, S. 343d; 1957, P.A. 465, S. 17(g); P.A. 81-152; P.A. 85-543, S. 4, 7; P.A. 89-370, S. 8, 15; P.A. 90-23, S. 1, 3; P.A. 95-283, S. 25, 68; P.A. 96-171, S. 1, 16; P.A. 06-148, S. 5; P.A. 09-173, S. 2; P.A. 13-276, S. 2.)

History: P.A. 81-152 increased limit on contracts entered into without vote from $500 to $2,000; P.A. 85-543 included the acquisition of recreational facilities in the possible uses of funds borrowed through the issuance of bonds; P.A. 89-370 designated existing provisions Subsec. (a), increased amount of annual expenditure which requires authorization by vote of district from $2,000 or more to $5,000 or more in districts where grand list is $20,000,000 or less, or $10,000 or more in districts where grand list is greater than $20,000,000, required written notice to town treasurer re decision of board of directors to borrow money and added Subsec. (b) re list of voters; P.A. 90-23 amended Subsec. (a) by raising the limit on contracts entered into without vote from $5,000 to $10,000 in districts where the grand list is less than $20,000,000 and from $10,000 to $20,000 in districts where the grand list exceeds $20,000,000, effective April 26, 1990, and applicable to appropriations for the budget in any town for fiscal years commencing on or after July 1, 1990; P.A. 95-283 amended Subsec. (a) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 96-171 amended Subsec. (a) to require the assessor to furnish the district clerk with a copy of “the grand list of all property in the district”, rather than a copy of “the list”, and to add provisions requiring the grand list to reflect assessments based upon any deferment of the increase in the assessed value of real property when the legislative body of the town elects to defer the increase in the year a revaluation becomes effective or in any succeeding year in which such deferment is allowed, requiring the assessor or board of assessment appeals to promptly forward to the district clerk any certificate of correction or notice of any other lawful change to the grand list of the district, requiring the district clerk to forward a copy thereof to the treasurer within ten days and requiring the assessment and rate bill to be corrected accordingly, effective May 31, 1996; P.A. 06-148 made a technical change in Subsec. (a), effective June 6, 2006; P.A. 09-173 amended Subsec. (a) to require that cost of water quality maintenance in a lake be assessed on land and payment be apportioned equally among property owners; P.A. 13-276 amended Subsec. (a) by permitting the enforcement of tax liens in accordance with provisions of general statutes re collection of property taxes.



Section 7-328a - Home rule action.

(a) Any district, as defined by section 7-324, established by special act may, by a two-thirds vote of the voters present at a district meeting, elect to make its charter, including any amendments thereto adopted by special act, subject to amendment by home rule action as hereinafter provided, but no home rule charter amendment shall be adopted which will grant to the district any authority exceeding that granted to districts under this chapter.

(b) A home rule charter amendment shall be initiated by a two-thirds vote of the entire membership of the board of directors or other governing body of the district, or by a petition filed with the clerk of the district for submission to the governing body and signed by not less than ten per cent of the voters of the district. Upon the filing of such petition the clerk shall determine its sufficiency by comparing the signatures thereon with the names of the voters of the district and shall certify its sufficiency or insufficiency to the governing body.

(c) The provisions of sections 7-189, 7-190 and 7-191 shall apply to home rule charter amendments by districts; provided “appointing authority” shall mean the board of directors or other governing body, “electors of the town, city or borough” shall mean voters of a district, “election” shall mean a district meeting, and “town or city clerk” shall mean the district clerk.

(1963, P.A. 582, S. 1–3.)



Section 7-328b - District may exempt motor vehicles from property tax.

Any district established in accordance with the provisions of this chapter may by vote of its legislative body provide that motor vehicles shall be exempt from any tax levied by such district on the assessed value of personal property.

(P.A. 79-542, S. 1.)



Section 7-328c - Districts established in 1839.

Notwithstanding the provisions of any special act or sections 7-324 to 7-329, inclusive, any district established in 1839 by special act may, by majority of the voters present at the annual meeting or any special meeting of the district called in accordance with the provisions of such special act, provide for the following: (1) An increase in the number of commissioners from three to five, (2) voting by voting tabulator from six o’clock a.m. to eight o’clock p.m. for an annual or special meeting, and (3) notice, in writing, by a person intending to run for commissioner to the clerk of the city or town in which such district is located of such person’s intent to run not later than thirty days prior to such meeting. Such clerk shall publish the names of each such candidate and a description of any issue to be placed on the ballot of such meeting in a newspaper having a general circulation in such city or town, not later than fifteen days prior to such meeting.

(P.A. 03-256, S. 1; P.A. 11-20, S. 1.)

History: P.A. 03-256 effective June 26, 2003; pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator” in Subdiv. (2), effective May 24, 2011.



Section 7-329 - Termination of district.

Whenever the officers of such district vote to terminate its corporate existence and whenever a petition signed by ten per cent of the total number of persons qualified to vote in the meeting of such district or twenty of the voters of such district, whichever is less, applying for a special meeting to vote on the termination of the district is received by the clerk, the clerk shall call a special meeting of the voters residing within such district, the notice of which shall be signed by the officers thereof, by advertising the same in the same manner as is provided in section 7-325. Not later than twenty-four hours before any such meeting, two hundred or more voters or ten per cent of the total number of voters, whichever is less, may petition the clerk of the district, in writing, that a referendum on the question of whether the district should be terminated be held in the manner provided in section 7-327. If, at such meeting, a two-thirds majority of the voters present vote to terminate the corporate existence of the district, or, if a referendum is held, two-thirds of the voters casting votes in such referendum vote to terminate the corporate existence of the district, the officers shall proceed to terminate the affairs of such district. The district shall pay all outstanding indebtedness and turn over the balance of the assets of such district to the town in which the district is located, if the legislative body of the town authorizes such action. No district shall be terminated under this section until all of its outstanding indebtedness is paid unless the legislative body of the town in which the district is located agrees in writing to assume such indebtedness. On completion of the duties of the officers of such district, the clerk shall cause a certificate of the vote of such meeting to be recorded in the land records of the town in which the district is located and the clerk shall notify the Secretary of the Office of Policy and Management.

(1949 Rev., S. 766; 1955, S. 342d; 1957, P.A. 465, S. 17 (h); P.A. 82-213, S. 4; P.A. 83-502, S. 3, 4; P.A. 84-318, S. 3, 4; P.A. 85-613, S. 80, 154; P.A. 89-370, S. 9, 15.)

History: P.A. 82-213 provided for a petition by the voters on the question of termination and required termination upon simple majority vote rather than two-thirds majority vote; P.A. 83-502 provided that a two-thirds vote would be necessary for termination of a district; P.A. 84-318 removed the requirement of posting of the notice and provided for notification of termination to the secretary of the office of policy and management; P.A. 85-613 made technical changes; P.A. 89-370 authorized holding of referendum and added provision requiring payment of district’s outstanding indebtedness prior to termination unless legislative body agrees to assume such indebtedness.



Section 7-329a - Establishment of port district and port authority. Jurisdiction.

Any town may, by vote of its legislative body, establish a port district which shall embrace such town. The affairs of any such district shall be administered by a port authority, comprising not fewer than five nor more than seven members. The members of any such authority shall be appointed by the chief executive of the town and shall serve for such term as the legislative body may prescribe and until their successors are appointed and have qualified. Vacancies shall be filled by the chief executive for the unexpired portion of the term. The members of each such board shall serve without compensation, except for necessary expenses. The jurisdiction of a port authority shall not extend to matters relating to the licensure of pilots, the safe conduct of vessels, the protection of the ports and waters of the state and all other matters set forth in chapter 263 which are under the authority of the Department of Transportation. In addition the jurisdiction of a port authority shall not extend to matters relating to (1) a solid waste facility, as defined in subdivision (4) of section 22a-207, (2) a recycling facility, as defined in subdivision (8) of section 22a-207, (3) the building of a paper mill or a paper recycling facility, or (4) the Connecticut Resources Recovery Authority.

(1967, P.A. 900, S. 1; P.A. 98-240, S. 1; P.A. 09-186, S. 7; June Sp. Sess. P.A. 09-3, S. 85.)

History: P.A. 98-240 added jurisdictional limitations of a port authority; P.A. 09-186 designated existing provisions as Subsec. (a) and added Subsec. (b) prohibiting town from terminating or reorganizing port district or authority, modifying duties or powers of port authority or modifying property included in port district, without written consent of Commissioner of Transportation, effective July 20, 2009; June Sp. Sess. P.A. 09-3 deleted Subsec. (b) and made a conforming change, effective September 9, 2009.



Section 7-329b - Definitions.

As used in sections 7-329a to 7-329u, inclusive:

(1) “District” means a port district established pursuant to section 7-329a, or if any such district is terminated, the entity accorded the powers and duties of sections 7-329a to 7-329u, inclusive;

(2) “Project” means the acquisition, purchase, construction, reconstruction, improvement or extension of a port facility;

(3) “Port authority” means the Bridgeport Port Authority, the New London Port Authority and the New Haven Port Authority created pursuant to sections 7-329a to 7-329u, inclusive, or if any such port authority is terminated, then the successor entity of such port authority accorded the powers and duties of said sections 7-329a to 7-329u, inclusive; and

(4) “Port facilities” means (A) wharves, docks, piers, vessels, air or bus terminals, railroad tracks or terminals, cold storage and refrigerating plants, warehouses, elevators, freight-handling machinery and such equipment as is used in the handling of freight, passengers and vessels, vehicles, and the establishment and operation of a port and any other works, vessels, vehicles, rolling stock, properties, buildings, structures or other facilities necessary or desirable for commerce and industry or waterfront development within a district or in connection with the development and operation of port facilities, or (B) manufacturing and industrial facilities, recreational and entertainment facilities, residential facilities or other commercial facilities necessary for commerce and industry or waterfront development within a district, and (C) located within or benefiting the district.

(1967, P.A. 900, S. 2; P.A. 98-240, S. 2; P.A. 01-143, S. 7, 8; P.A. 02-42, S. 1.)

History: P.A. 98-240 redefined “district”, “project”, “port authority” and amended definition of “port facilities” to include types of commercial facilities located within the geographic boundaries of the district; P.A. 01-143 amended Subdiv. (4)(C) by changing “the geographic boundaries of” to “or benefiting”, effective July 6, 2001; P.A. 02-42 redefined “port authority” to include the New Haven Port Authority in Subdiv. (3), effective May 6, 2002.



Section 7-329c - Powers and duties of port authority.

With the exception of state or federally owned properties, each port authority shall have power over the survey, development and operation of port facilities in its district as hereinafter specifically set forth, and the coordination of the same with existing or future agencies of transportation with a view to the increase and efficiency of all such facilities and the furtherance of commerce and industry in the district. It shall make a thorough investigation of port conditions in the district and such other places as it may deem proper and shall prepare a comprehensive plan for the development of port facilities in such district. It may lease or acquire office space and equip the same with suitable furniture and supplies for the performance of the work of the authority, and may employ such personnel as may be necessary for such performance. The authority also shall have power to:

(1) Sue and be sued;

(2) Have a seal and alter the same at pleasure;

(3) Confer with any body or official having to do with port and harbor facilities within and without the district, and hold public hearings as to such facilities;

(4) Confer with railroad, steamship, air, bus, warehouse and other officials in the district with reference to the development of transportation facilities in such district and the coordination of the same;

(5) Determine upon the location, type, size and construction of requisite port facilities, subject, however, to the approval of any department, commission or official of the United States or the state where federal or state statute or regulation requires it;

(6) Own, lease, pledge, encumber, erect, construct, improve, rehabilitate, make, equip and maintain port facilities in the district and for any such purpose acquire in the name of the port authority by purchase, grant, gift or condemnation, except as hereinafter limited, real property, including easements therein, lands under water and riparian rights, and hold, improve, develop, mortgage, pledge, exchange, sell, convey or otherwise dispose of any such property in such manner as the port authority shall determine;

(7) Make surveys, maps and plans for, and estimates of the cost of, the development and operation of requisite port facilities and for the coordination of such facilities with existing agencies, both public and private, with the view of increasing the efficiency of all such facilities in the furtherance of commerce and industry in the district;

(8) Make contracts and leases, loans and execute all instruments necessary or convenient to carry out their duties under the provisions of sections 7-329a to 7-329f, inclusive, including the lending of proceeds of bonds issued in accordance with subdivision (9) of this section, to owners, lessees or occupants of facilities in the port district;

(9) Issue bonds within the provisions and limitations of sections 7-329g to 7-329u, inclusive, for the purpose of financing, acquiring, constructing or improving port facilities or for any other authorized purpose of the port authority;

(10) Fix fees, rates, rentals or other charges for the purpose of all port facilities owned by the port authority and collect such fees, rates, rentals and other charges for such facilities owned by the port authority, which fees, rates, rentals or other charges shall at all times be sufficient to comply fully with all covenants and agreements with the holders of any bonds issued under the provisions of sections 7-329a to 7-329f, inclusive;

(11) Operate and maintain all port facilities owned or leased by it; use the revenues therefrom for the corporate purposes of the port authority, and in accordance with any covenants or agreements contained in the proceedings authorizing the issuance of any bonds hereunder;

(12) Regulate and supervise the construction of all port facilities constructed or installed by any private individual or corporation commenced after October 1, 1967, and regulate the operation of all privately owned port facilities insofar as such operation may adversely affect the flow of transportation or the enforcement of approved plans for the development of port facilities. The power granted by this subdivision shall be subject to the rules, regulations or other directives of any federal or state department, commission or other agency having jurisdiction and such grant of power shall not operate to deprive any person or corporation, private or public, of any property without due process of law;

(13) Purchase, sell, own, lease, finance, maintain, repair, operate or contract for the operation of vessels, ships, ferries, ferry boats or shipping services for the conveyance of passengers, freight and vehicles in and out of the districts;

(14) Accept gifts, grants, loans or contributions from the United States, the state or an agency or instrumentality of either of them, or a person or corporation, by conveyance, bequest or otherwise, and expend the proceeds for any purpose of the port authority, and, as necessary, contract with the United States, the state or an agency or instrumentality of either of them, to accept gifts, grants, loans or contributions on such terms and conditions as may be provided by the law authorizing the same;

(15) Maintain or participate in the maintenance of a staff to promote and develop the movement of commerce through the port district;

(16) Use the officers, employees, facilities and equipment of the town, with the consent of the town, and pay a proper portion of the compensation or cost;

(17) Apply for a grant of the privilege of establishing, operating and maintaining a foreign trade zone as permitted pursuant to the federal Foreign-Trade Zone Act of 1934, 19 USC Sections 81a to 81u, inclusive, as from time to time amended.

(1967, P.A. 900, S. 3; P.A. 98-240, S. 3; P.A. 00-148, S. 2.)

History: P.A. 98-240 excepted state or federally owned property from the power of survey, development and operation by a port authority, amended Subdiv. (6) by allowing a port authority to own, pledge, encumber, improve and rehabilitate port facilities and dispose of such property, amended Subdiv. (8) by authorizing a port authority to loan money, including the proceeds of bonds, amended Subdiv. (9) by allowing a port authority to issue bonds for any authorized purpose and inserted new Subdiv. (13) allowing for the acquisition and disposal of vessels, ships, ferries, ferry boats or shipping services in and out of the districts, renumbering remaining Subdivs. accordingly; P.A. 00-148 added Subdiv. (17) re application for a grant to operate a foreign trade zone.



Section 7-329d - Regulations by port authority.

Each port authority may make and enforce any reasonable regulations that it may determine to be necessary for the proper development, maintenance and use of the port facilities, relating to the construction, equipment, repair, maintenance, use and rental of any dock, wharf, slip, bus or air terminal, rail tracks or terminal or warehouse or other port authority owned or leased by any individual or corporation within the port facility and may operate and maintain a foreign trade zone, as permitted pursuant to the federal Foreign-Trade Zone Act of 1934, 19 USC Sections 81a to 81u, inclusive, as from time to time amended.

(1967, P.A. 900, S. 4; P.A. 98-240, S. 4; P.A. 00-148, S. 3.)

History: P.A. 98-240 changed “authority” to “port authority”; P.A. 00-148 made technical changes and added a provision allowing a port authority to operate a foreign trade zone.



Section 7-329e - Investigations.

Each port authority may make any investigation which it may deem necessary to enable it effectually to carry out the provisions of sections 7-329a to 7-329f, inclusive. The port authority may enter upon any lands as in its judgment may be necessary for the purpose of making surveys and examinations to accomplish any purpose authorized by said sections.

(1967, P.A. 900, S. 5; P.A. 98-240, S. 5.)

History: P.A. 98-240 changed “authority” to “port authority”.



Section 7-329f - Property necessary for development.

The port authority may lease or acquire title to real and personal property, may encumber and pledge such property and may condemn real property located within the district which it deems necessary for the development of port facilities in the district, subject to the provisions of section 48-12.

(1967, P.A. 900, S. 6; P.A. 98-240, S. 6.)

History: P.A. 98-240 changed “authority” to “port authority” and provided power to encumber and pledge real and personal property.



Section 7-329g - Issuance of bonds.

(a) The port authority may issue bonds from time to time in its discretion, subject to the approval of the legislative body when required by the provisions of sections 7-329a to 7-329u, inclusive, for the purpose of paying all or any part of the cost of acquiring, purchasing, constructing, reconstructing, improving or extending any project and acquiring necessary land and equipment therefor. The port authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds payable as to principal and interest: (1) From its revenues generally; (2) exclusively from the income and revenues of a particular project; or (3) exclusively from the income and revenues of certain designated projects, whether or not they are financed in whole or in part from the proceeds of such bonds. Any such bonds may be additionally secured by a pledge of any grant or contribution from a participating municipality, the state or any political subdivision, agency or instrumentality thereof, any federal agency or any private corporation, copartnership, association or individual, or a pledge of any income or revenues of the port authority, or a mortgage on any project or other property of the port authority, provided such pledge shall not create any liability on the entity making such grant or contribution beyond the amount of such grant or contribution. Whenever and for as long as any port authority has issued and has outstanding bonds pursuant to sections 7-329a to 7-329f, inclusive, the port authority shall fix, charge and collect rates, rents, fees and other charges in accordance with section 7-329i. Neither the members of the port authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of the port authority, and such bonds and obligations shall so state on their face, shall not be a debt of the state or any political subdivision thereof, except when the port authority or a participating municipality which in accordance with section 7-329r, has guaranteed payment of principal and of interest on the same, and no person other than the port authority or such a public body shall be liable thereon, nor shall such bonds or obligations be payable out of any funds or properties other than those of the port authority or such a participating municipality. Except to the extent and for the purpose therein expressly provided by other laws, such bonds shall not constitute an indebtedness within the meaning of any statutory limitation on the indebtedness of any participating municipality. Bonds of the port authority are declared to be issued for an essential public and governmental purpose. In anticipation of the sale of such revenue bonds the port authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the port authority available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the port authority in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the port authority may contain.

(b) Bonds of the port authority may be issued as serial bonds or as term bonds, or the port authority, in its discretion, may issue bonds of both types. Bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times, not exceeding fifty years from their respective dates, bear interest at such rate or rates, or have provisions for the manner of determining such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the port authority shall determine. Pending preparation of the definitive bonds, the port authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(c) Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to: (1) Pledging all or any part of the revenues of a project or any revenue-producing contract or contracts made by the port authority with any individual, partnership, corporation or association or other body, public or private, to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to such agreements with bondholders as may then exist; (2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; (3) the setting aside of reserves or sinking funds or other funds or accounts as the port authority may establish and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the port authority; (4) limitations on the right of the port authority or its agent to restrict and regulate the use of the project; (5) limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds; (6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the port authority; (9) defining the acts or omissions to act which shall constitute a default in the duties of the port authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default; (10) the mortgaging of a project and the site thereof for the purpose of securing the bondholders; and (11) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations.

(d) If any member whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such member before delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of sections 7-329a to 7-329f, inclusive, or any recitals in any bonds issued under the provisions of said sections, all such bonds shall be deemed to be negotiable instruments under the provisions of the general statutes.

(e) Unless otherwise provided by the ordinance creating the port authority, bonds may be issued under the provisions of sections 7-329a to 7-329u, inclusive, without obtaining the consent of any commission, board, bureau or agency of the state or of any political subdivision, and without any other proceedings or the happening of other conditions or things than those proceedings, conditions or things which are specifically required by said sections.

(f) The port authority shall have power out of any funds available therefor to purchase its bonds or notes. The port authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(g) A port authority shall cause a copy of any bond resolution adopted by it to be filed for public inspection in its office and in the office of the clerk of each participating municipality and may thereupon cause to be published at least once in a newspaper published or circulating in each participating municipality a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and also the date of the first publication of such notice and also stating that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution, shall be commenced within twenty days after the first publication of such notice. If any such notice is published and if no action or proceeding questioning the validity or proper authorization of bonds provided for by the bond resolution referred to in such notice, or the validity of any covenants, agreements or contracts provided for by the bond resolution is commenced or instituted within twenty days after the first publication of said notice, then all residents and taxpayers and owners of property in each participating municipality and all other persons shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court, or from pleading any defense to any action or proceeding, questioning the validity or proper authorization of such bonds, or the validity of such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

(h) Notwithstanding any other provision of the general statutes, (1) the state shall not, now or in the future, have any liability or responsibility with regard to any obligation issued by the port authority, and (2) no political subdivision of the state shall, now or in the future, have any liability or responsibility with regard to any obligation issued by the port authority except as expressly provided in sections 7-329a to 7-329u, inclusive.

(P.A. 98-240, S. 7; P.A. 06-196, S. 40.)

History: P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.



Section 7-329h - Securing of bonds.

In the discretion of the port authority any bonds issued under the provisions of sections 7-329a to 7-329u, inclusive, may be secured by a trust indenture by way of conveyance, deed of trust or mortgage of any project or any other property of the port authority, whether or not financed in whole or in part from the proceeds of such bonds, or by a trust agreement by and between the port authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state or by both such conveyance, deed of trust or mortgage and indenture or trust agreement. Such trust indenture or agreement may pledge or assign any or all fees, rents and other charges to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any property of the port authority. Such trust indenture or agreement may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including provisions which have been specifically authorized to be included in any resolution or resolutions of the port authority authorizing the issue of bonds. Any bank or trust company incorporated under the laws of the state may act as depository of the proceeds of such bonds or of revenues or other moneys and may furnish such indemnifying bonds or pledge such securities as may be required by the port authority. Such trust indenture may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, such trust indenture or agreement may contain such other provisions as the port authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture or agreement may be treated as a part of the cost of a project.

(P.A. 98-240, S. 8.)



Section 7-329i - Rates, rents, fees and charges.

The port authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues, if any, (1) to pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (2) to pay the principal of and the interest on outstanding revenue bonds of the port authority issued in respect of such project as the same shall become due and payable, and (3) to create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such revenue bonds of the port authority. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than the port authority. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any revenue bonds of the port authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such revenue bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the port authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the port authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust indenture or agreement by which a pledge is created need be filed or recorded except in the records of the port authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust indenture or agreement, such sinking or other similar fund shall be a fund for all such revenue bonds issued to finance projects of such port authority without distinction or priority of one over another.

(P.A. 98-240, S. 9.)



Section 7-329j - Receipts to be trust funds.

All moneys received pursuant to the authority of sections 7-329a to 7-329u, inclusive, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in said sections 7-329a to 7-329u, inclusive.

(P.A. 98-240, S. 10.)



Section 7-329k - Rights of bondholders.

Any holder of bonds, notes, certificates or other evidences of borrowing issued under the provisions of sections 7-329a to 7-329u, inclusive, or of any of the coupons appertaining thereto, and the trustee under any trust indenture or agreement, except to the extent the rights herein given may be restricted by such trust indenture or agreement, may, either at law or in equity, by suit, action, injunction, mandamus or other proceedings, protect and enforce any and all rights under the provisions of the general statutes or granted by said sections or under such trust indenture or agreement or the resolution authorizing the issuance of such bonds, notes or certificates, and may enforce and compel the performance of all duties required by said sections or by such trust indenture or agreement or resolution to be performed by the port authority or by any officer or agent thereof, including the fixing, charging and collection of fees, rents and other charges.

(P.A. 98-240, S. 11.)



Section 7-329l - Tax exemption.

The exercise of the powers granted by sections 7-329a to 7-329u, inclusive, shall be in all respects for the benefit of the inhabitants of the state, for the increase of their commerce and for the promotion of their safety, health, welfare, convenience and prosperity, and as the operation and maintenance of any project which the port authority is authorized to undertake constitute the performance of an essential governmental function, no port authority shall be required to pay any taxes or assessments upon any project acquired and constructed by it under the provisions of said sections; and the bonds, notes, certificates or other evidences of debt issued under the provisions of said sections, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation by the state and by any political subdivision thereof.

(P.A. 98-240, S. 12.)



Section 7-329m - Bonds to be legal investments.

Bonds issued by the port authority under the provisions of sections 7-329a to 7-329u, inclusive, shall be securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies and executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

(P.A. 98-240, S. 13.)



Section 7-329n - Municipal powers to aid port authority.

For the purpose of aiding a port authority and cooperating in the planning, undertaking, acquisition, construction or operation of any port facility, any municipality may (1) acquire real property in its name for such port facility or for the widening of existing roads, streets, parkways, avenues or highways or for new roads, streets, parkways, avenues or highways to any such port facility, or partly for such purposes and partly for other municipal purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by such municipality, (2) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan parks, streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake, and (3) do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of any such port facility, and cause services to be furnished to the port authority of any character which such municipality is otherwise empowered to furnish, and to incur the entire expense thereof.

(P.A. 98-240, S. 14.)



Section 7-329o - Provision of property to port authority.

Any municipality, by ordinance, and any other governmental unit is empowered, without any referendum or public or competitive bidding, and any person is empowered, to sell, lease, lend, grant or convey to any port authority, or to permit a port authority to use, maintain or operate as part of any port facility, any real or personal property which may be necessary or useful and convenient for the purposes of the port authority and accepted by the port authority. Any such sale, lease, loan, grant, conveyance or permit may be made or given with or without consideration and for a specified or an unlimited period of time and under any agreement and on any terms and conditions which may be approved by such municipality, governmental unit or person and which may be agreed to by the port authority in conformity with its contracts with the holders of any bonds. Subject to any such contracts with the holders of bonds, the port authority may enter into and perform any and all agreements with respect to property so purchased, leased, borrowed, received or accepted by it, including agreements for the assumption of principal or interest or both of indebtedness of such municipality, governmental unit or person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of any port facility.

(P.A. 98-240, S. 15.)



Section 7-329p - Lease of facilities.

Any municipality, governmental unit or person is empowered to enter into and perform any lease or other agreement with any port authority for the lease to or use by such municipality, governmental unit or person of all or any part of any port facility or facilities. Any such lease or other agreement may provide for the payment to the port authority by such municipality, governmental unit or person, annually or otherwise, of such sum or sums of money, computed at fixed amounts or by any formula or in any other manner, as may be so fixed or computed. Any such lease or other agreement may be made and entered into for a term beginning currently or at some future or contingent date and with or without consideration and for a specified or unlimited time and on any terms and conditions which may be approved by such municipality, governmental unit or person and which may be agreed to by the port authority in conformity with its contracts with the holders of any bonds, and shall be valid and binding on such municipality, governmental unit or person whether or not an appropriation is made thereby prior to authorization or execution of such lease or other agreement. Such municipality, governmental unit or person shall do all acts and things necessary, convenient or desirable to carry out and perform any such lease or other agreement entered into by it and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such municipality, governmental unit or person.

(P.A. 98-240, S. 16.)



Section 7-329q - Financial aid by municipality.

For the purpose of aiding a port authority and cooperating in the planning, undertaking, acquisition, construction or operation of any port facility, any municipality, by ordinance or by resolution of its legislative body, shall have power from time to time and for such period and upon such terms, with or without consideration, as may be provided by such resolution or ordinance and accepted by the port authority, (1) to appropriate moneys for the purposes of the port authority, and to loan or donate such money to the port authority in such installments and upon such terms as may be agreed upon with the port authority, (2) to covenant and agree with the port authority to pay to or on the order of the port authority annually or at shorter intervals as a subsidy for the promotion of its purposes not more than such sums of money as may be stated in such resolution or ordinance or computed in accordance therewith, (3) upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize and perform and after appropriation of the moneys, if any, necessary for such performance, to covenant and agree with the port authority to do and perform such act or thing and as to the time, manner and other details of its doing and performance, and (4) to appropriate money for all or any part of the cost of acquisition or construction of such port facility, and, in accordance with the limitations and any exceptions thereto and in accordance with procedure prescribed by law, to incur indebtedness, borrow money and issue its negotiable bonds for the purpose of financing such port facility and appropriation, and to pay the proceeds of such bonds to the port authority.

(P.A. 98-240, S. 17.)



Section 7-329r - Municipal guarantee of port authority bonds.

For the purpose of aiding a port authority in the planning, undertaking, acquisition, construction or operation of any port facility, any participating municipality may, pursuant to resolution adopted by its legislative body in the manner provided for adoption of a resolution authorizing bonds of such municipality and with or without consideration and upon such terms and conditions as may be agreed to by and between the municipality and the port authority, unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the port authority and pledge the full faith and credit of the municipality to the payment thereof. Any guaranty of bonds of a port authority made pursuant to this section shall be evidenced by endorsement thereof on such bonds, executed in the name of the municipality and on its behalf by such officer thereof as may be designated in the resolution authorizing such guaranty, and such municipality shall thereupon and thereafter be obligated to pay the principal of and interest on said bonds in the same manner and to the same extent as in the case of bonds issued by it. As part of the guarantee of the municipality for payment of principal and interest on the bonds, the municipality may pledge to and agree with the owners of bonds issued under this chapter and with those persons who may enter into contracts with the municipality or the port authority or any successor agency pursuant to the provisions of this chapter that it will not limit or alter the rights thereby vested in the bondowners, the port authority or any contracting party until such bonds, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the municipality or the port authority, provided nothing in this subsection shall preclude such limitation or alteration if and when adequate provisions shall be made by law for the protection of the owners of such bonds of the municipality or the port authority or those entering into such contracts with the municipality or the port authority. The port authority is authorized to include this pledge and undertaking for the municipality in such bonds or contracts. To the extent provided in such agreement or agreements, the obligations of the municipality thereunder shall be obligatory upon the municipality and the inhabitants and property thereof, and thereafter the municipality shall appropriate in each year during the term of such agreement, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenue available for such purpose, shall be sufficient to pay such principal and interest guaranteed by it and payable thereunder in that year, and there shall be included in the tax levy for each such year an amount which, together with other revenues available for such purpose, shall be sufficient to meet such appropriation. Any such agreement shall be valid, binding and enforceable against the municipality if approved by action of the legislative body of such municipality. Any such guaranty of bonds of a port authority may be made, and any resolution authorizing such guaranty may be adopted, notwithstanding any statutory debt or other limitations, but the principal amount of bonds so guaranteed shall, after their issuance, be included in the gross debt of such municipality for the purpose of determining the indebtedness of such municipality under subsection (b) of section 7-374. The principal amount of bonds so guaranteed and included in gross debt shall be deducted and is declared to be and to constitute a deduction from such gross debt under and for all the purposes of said subsection (b) of section 7-374, (1) from and after the time of issuance of said bonds until the end of the fiscal year beginning next after the completion of acquisition and construction of the port facility to be financed from the proceeds of such bonds and (2) during any subsequent fiscal year if the revenues of the port authority in the preceding fiscal year are sufficient to pay its expenses of operation and maintenance in such year and all amounts payable in such year on account of the principal and interest on all such guaranteed bonds, all bonds of the municipality issued as provided in section 7-329q, and all bonds of the port authority issued under section 7-329g.

(P.A. 98-240, S. 18.)



Section 7-329s - Pledge or assignment of lease to secure bonds.

Any lease or other agreement, and any instruments making or evidencing the same, may be pledged or assigned by the port authority to secure its bonds and thereafter may not be modified except as provided by the terms of such instrument or by the terms of such pledge or assignment.

(P.A. 98-240, S. 19.)



Section 7-329t - Exemption of property from levy and sale by virtue of execution.

All property of a port authority shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against a port authority be a charge or lien upon its property; provided nothing herein contained shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by a port authority on its facility revenues or other moneys.

(P.A. 98-240, S. 20.)



Section 7-329u - Payment by port authority of sums in lieu of taxes.

Every port authority and every municipality in which any property of the port authority is located may enter into agreements with respect to the payment by the port authority to such municipality of annual sums of money in lieu of taxes on such property in such amounts as may be agreed upon between the port authority and the municipality, and each such port authority may make, and each such municipality is empowered to accept, such payments and to apply them in the manner in which taxes may be applied in such municipality; provided no such annual payment with respect to any parcel of such property shall exceed the amount of taxes paid thereon for the taxable year immediately prior to the time of its acquisition by the port authority.

(P.A. 98-240, S. 21.)



Section 7-330 - Formation of municipal district.

Any two or more towns, cities or boroughs may, by vote of their legislative bodies, vote to form a district for the performance of any municipal function which the constituent municipalities of such district may, under any provision of the general statutes or of any special act, perform separately. The affairs of any such district shall be managed by a board consisting of two members from each constituent municipality appointed by the board of selectmen of towns, the council or board of aldermen of cities and the board of burgesses of boroughs. Any town, city or borough having a population of more than five thousand inhabitants as determined by the last-completed federal census shall be entitled to one additional representative for each additional five thousand population or part thereof. The board shall, at its first meeting, determine by lot which members shall serve for one, two or three years, provided the terms of office of not more than fifty per cent of the board shall expire in any one year. Thereafter, the terms of office shall be for three years. Such board shall choose by ballot from its membership a chairman, a secretary and a treasurer. Such treasurer shall give bond to the board to the satisfaction of its members, the cost of such bond to be borne by the board.

(1955, S. 344d; 1957, P.A. 13, S. 35.)



Section 7-331 - Payment of expenses.

The proportional share of each constituent municipality of the indebtedness and current expenditures of the district for its projects under the provisions of sections 7-330 to 7-332, inclusive, shall be determined by the board, which board shall have all the powers and duties with regard to such projects as such constituent municipalities would have severally.

(1955, S. 345d.)



Section 7-332 - Admission to or withdrawal from district.

Any municipality may, by vote of its legislative body, after the formation of a district in accordance with the provisions of section 7-330, elect to apply for admission to such district and the board of such district may admit such municipality. Any constituent municipality of any district may, by vote of its legislative body, elect to withdraw from such district, but such withdrawal shall not be effective until six months after such vote, nor shall such withdrawal relieve such municipality of any liability which it incurred as a member of such district.

(1955, S. 346d.)



Section 7-333 - Metropolitan districts. Definitions.

Whenever used in sections 7-334 to 7-339, inclusive, “metropolitan area” means any area in which there is a city having a population according to the last-completed federal census of twenty-five thousand or more, designated hereafter as the “central city”, and any town, city or borough any part of which is not more than fifteen miles distant from the nearest boundary of such central city.

(1955, S. 347d; 1957, P.A. 13, S. 36; 1961, P.A. 313.)

History: 1961 act reduced size of city in definition of “metropolitan area” from 50,000 to 25,000.



Section 7-334 - Formation of metropolitan district. Jurisdiction.

The central city and any one or more towns, cities or boroughs within a metropolitan area may join to form a metropolitan district for the performance of any one or more functions, services or works which any of such towns, cities or boroughs is by special act or general statute authorized to perform. The jurisdiction of the metropolitan district for the performance of such functions, services or works as it may perform shall be coterminous with the area of the respective towns, cities and boroughs comprising such district.

(1955, S. 348d.)



Section 7-335 - Powers of districts.

The central city and any one or more towns, cities or boroughs, in addition to such powers as each has under any provision of the general statutes or any special act, may adopt and amend a charter for the metropolitan district, which charter shall, among other things, provide for the structure and organization of the metropolitan district government, the powers and duties of such government, the means of financing its operations, the admission of additional towns, cities and boroughs as members of the metropolitan district, the withdrawal of any constituent municipality and the dissolution of such district. Said charter shall supersede any existing charter provisions and all special acts inconsistent with the provisions of the metropolitan district charter. In addition, such district, unless prohibited by the provisions of its charter, shall have such powers as are granted to any of its constituent towns, cities and boroughs under the Constitution, general statutes or special acts.

(1955, S. 349d.)



Section 7-336 - Petition to establish district.

Any action to establish a metropolitan district shall be initiated by a two-thirds vote of the legislative body of the central city and of any one or more towns, cities or boroughs in the metropolitan area, or by petition filed with the clerk of any such municipality for submission to the legislative body and signed by not less than ten per cent of the electors of such town, city or borough wishing to form a metropolitan district. Upon the filing of such petitions, the clerk with whom the petitions are filed shall proceed forthwith to determine the sufficiency thereof by comparing the signatures thereon with the names contained in the registry list of the municipality in which the petition has been circulated.

(1955, S. 350d.)



Section 7-337 - Charter commission.

Within sixty days after action to establish a metropolitan district has been initiated by vote of the legislative bodies or by petition, the legislative bodies of the central city and any towns, cities or boroughs which have indicated an intention of forming a metropolitan district shall meet jointly at a time and place designated by the presiding officer of the legislative body representing the largest number of electors and shall provide by joint resolution for the appointment of a metropolitan district charter commission, which shall consist of at least one representative from each town, city or borough to be included in such district, but in no case shall such commission consist of less than five nor more than fifteen members regardless of the number of towns, cities or boroughs involved. Where representation exceeds one representative per town, city or borough, the representation shall be, as nearly as possible, in proportion to the number of electors residing within the boundaries of any town, city or borough to be included in such metropolitan district. On any matter coming before the joint meeting of the legislative bodies as hereinbefore provided which requires a vote, no town, city or borough shall be accorded more than one vote on each such matter. The choice of the charter commission representatives from each town, city or borough to be included in the metropolitan district shall be the responsibility of such town, city or borough and such representatives shall be selected in such manner as the legislative body of such town, city or borough prescribes.

(1955, S. 351d.)



Section 7-338 - Preparation of charter.

Such charter commission shall prepare a district charter providing for the administration of the property and affairs of the metropolitan district. The functions, services or works to be performed by such district shall be determined after an investigation of the needs of the district to be formed and after public hearings held for the purpose of obtaining the views of the electors. The members of the charter commission shall serve without compensation but any expense incurred in the discharge of its duties shall be paid by each town, city or borough to be included in the proposed metropolitan district in proportion to the percentage which the population, as determined by the last-preceding federal census, of each participating town, city or borough is of the total population of such district. The charter commission may engage such employees and contract for the services of such consultants as it may need for the proper execution of its duties.

(1955, S. 352d.)



Section 7-339 - Vote on charter.

Not less than ninety days nor more than one year after the first meeting of the metropolitan charter commission, a proposed district charter shall be submitted to the electors of each town, city or borough to be included in such metropolitan district at the next general election unless a petition for a special election is filed with the clerk of two or more towns, cities or boroughs to be included in the proposed district signed by not less than ten per cent of the electors of such towns, cities or boroughs. The sufficiency of such petitions shall be determined in the same manner as is specified in section 7-336. If the charter commission, by unanimous vote, determines that more than one year is required for the completion of its duties, an extension of time, not to exceed ninety days, shall be permitted. The metropolitan district charter shall become effective if approved by a majority of the electors voting thereon in accordance with the provisions of this section; provided such majority shall be no less than fifteen per cent of the total number of electors in all the towns, cities and boroughs voting on the question.

(1955, S. 353d.)



Section 7-339a - Interlocal agreements. Definitions.

As used in sections 7-339a to 7-339l, inclusive, unless a different meaning clearly appears from the context: “Public agency” means any municipality, as defined in section 7-148cc, of the state of Connecticut, and any local governmental unit, subdivision or special district of another state; “interlocal agreement” means an agreement entered into pursuant to said sections; “interlocal advisory board” means a board established pursuant to said sections; “participating public agency” means a party to an interlocal agreement; “legislative body” has the meaning assigned to it by section 1-1 but, where the legislative body is the town meeting, the requirements of said sections as to providing the opportunity for public comment shall not apply.

(1961, P.A. 429, S. 1; 1967, P.A. 516, S. 1; 1969, P.A. 359; P.A. 95-308, S. 1; P.A. 11-99, S. 2.)

History: 1967 act deleted references to fire, school, improvement districts and district corporations in definition of “public agency” broadening definition to include “any district as defined in section 7-324”; 1969 act included municipal and metropolitan districts in definition of “public agency”; P.A. 95-308 revised the definition of “public agency” to refer to participating public agency in lieu of contracting public agency; P.A. 11-99 redefined “public agency” and “legislative body”.



Section 7-339b - Subjects of interlocal agreements.

(a) Any public agency of this state may participate in developing and implementing interlocal agreements with any public agency or agencies of this state or any other state or states providing for any of the following:

(1) The joint performance of any function that each participating public agency may perform separately under any provision of the general statutes or of any special act, charter or home rule ordinance.

(2) The establishment of an interlocal advisory board or boards to recommend programs and policies for cooperative or uniform action in any fields of activity permitted or authorized hereunder for each participating public agency, and from time to time to advise with the appropriate officials of the participating public agencies in respect to such programs, policies or fields of activity.

(3) The establishment and maintenance of interlocal employees or officers of the participating public agencies for the purpose of administering or assisting in any of the undertakings contemplated by subdivision (1) of this subsection or for the purpose of performing services for an interlocal advisory board as authorized by subdivision (2) of this subsection. Such employees or officers, if not continuing in or eligible for the merit system, insurance and pension benefits and status of employment with a participating public agency, may continue in such status or be made eligible therefor if the interlocal agreement contains appropriate provisions to this effect. An interlocal advisory board may enter into an agreement with the federal Secretary of Health and Human Services to provide Old Age and Survivors Insurance coverage to employees of such board.

(b) Nothing contained in sections 7-339a to 7-339l, inclusive, shall be construed to authorize or permit any public agency of this state to receive, obtain, furnish or provide services, facilities, personnel, equipment or any other property or resources, or to engage in or perform any function or activity by means of an interlocal agreement, if it does not have constitutional or statutory power or authorization to receive, obtain, furnish or provide the same or substantially similar services, facilities, personnel, equipment, other property or resources, or to engage in or perform the same or a substantially similar function or activity on its own account.

(1961, P.A. 429, S. 2; 1967, P.A. 516, S. 2; P.A. 95-308, S. 2; P.A. 11-99, S. 3.)

History: 1967 act included agreements for joint use or benefit of services, personnel etc., for police protection and services, for sewage lines and treatment, for public entertainment and amusement, for public gardens, gymnasiums or community centers and for establishment and preservation of open spaces; P.A. 95-308 substituted “participating” for “contracting” public agencies; P.A. 11-99 amended Subsec. (a) by deleting former Subdiv. (1) re subjects for interlocal agreements, adding new Subdiv. (1) re joint performance of functions and making technical changes.



Section 7-339c - Procedure for entering agreements.

(a) Interlocal agreements shall be negotiated and shall contain all provisions on which there is mutual agreement between the participating public agencies. Such agreements shall establish a process for amendment, termination and withdrawal. The public agencies proposing an interlocal agreement shall submit to the legislative body of each participating public agency a copy of the proposed interlocal agreement for ratification or rejection. The legislative body of each participating public agency shall provide the opportunity for public comment before voting to ratify or reject such proposed agreement. For purposes of this section, providing the opportunity for public comment does not require a legislative body to conduct a public hearing.

(b) For any municipality in which the legislative body is the town meeting, such legislative body may, by resolution, vote to delegate its authority to ratify or reject a proposed interlocal agreement to the board of selectmen, provided such board of selectmen provides the opportunity for public comment in accordance with this section.

(1961, P.A. 429, S. 3; 1967, P.A. 516, S. 3; P.A. 95-308, S. 3; P.A. 11-99, S. 4.)

History: 1967 act replaced previous provisions; P.A. 95-308 deleted former Subsecs. (a), (b) and (g) requiring establishment of interlocal commissions, relettered remaining Subsecs. and made technical changes; P.A. 11-99 replaced former Subsecs. (a) to (d) with new Subsecs. (a) and (b) re procedure for entering interlocal agreements.



Section 7-339d - Advisory board.

Each participating public agency of this state shall be represented on any interlocal advisory board established by an interlocal agreement to which it is a party. Its representatives shall be appointed by the legislative body of the participating public agency of this state, or in such other manner as shall be prescribed by such legislative body. The qualifications, terms of office and compensation, if any, of such representatives shall be prescribed by such legislative body, subject to any applicable provisions of the interlocal agreement.

(1961, P.A. 429, S. 4; P.A. 95-308, S. 4.)

History: P.A. 95-308 substituted “participating” for “contracting” public agencies.



Section 7-339e - Reimbursement of expenses of advisory board.

In addition to paying such compensation as may be prescribed pursuant to section 7-339d, a participating public agency of this state may reimburse its representatives on an interlocal advisory board for expenses for travel, both within and without this state, incurred by them in connection with services on such board.

(1961, P.A. 429, S. 5; P.A. 95-308, S. 5.)

History: P.A. 95-308 substituted “participating” for “contracting” public agencies.



Section 7-339f - Provisions required in agreements.

Section 7-339f is repealed, effective July 8, 2011.

(1961, P.A. 429, S. 6; P.A. 95-308, S. 6; P.A. 11-99, S. 6.)



Section 7-339g - Financing of activities.

All costs and expenses which a participating public agency of this state incurs in connection with the receiving, obtaining, providing or furnishing of services, personnel, facilities, equipment, other property or resources, or the engaging in or performance of functions or activities under an interlocal agreement shall be incurred, appropriated, raised, financed and audited in the same manner and subject to the same statutory provisions and restrictions as though such participating public agency were receiving, obtaining or providing the same or substantially similar services, personnel, facilities, equipment, other property or resources, or engaging in or performing the same or substantially similar functions or activities without an interlocal agreement.

(1961, P.A. 429, S. 7; P.A. 95-308, S. 7.)

History: P.A. 95-308 substituted “participating” for “contracting” public agencies.



Section 7-339h - State and federal aid.

(a) If the function or activity to be performed under an interlocal agreement is by the law of this state entitled to state aid, the participating public agency of this state may claim state aid. Such state aid shall be computed, apportioned and paid by the proper departments, agencies or officers of this state upon the approval of the Secretary of the Office of Policy and Management of this state to the participating public agency of this state in the same manner and subject to the same conditions and requirements as would apply if the interlocal agreement were not in force; provided, in making such computation, apportionment and payments, such state departments, agencies or officers shall take into account any funds or other consideration received or to be received by the participating public agency of this state from participating public agencies of other states under the interlocal agreement.

(b) Any interlocal advisory board established pursuant to sections 7-339a to 7-339l, inclusive, may claim and shall be eligible for any grants or other assistance which may be available from the government of the United States or any agency thereof and for which it may qualify pursuant to law.

(1961, P.A. 429, S. 8; P.A. 77-614, S. 19, 610; P.A. 95-308, S. 8.)

History: P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 95-308 substituted “participating” for “contracting” public agencies.



Section 7-339i and 7-339j - Conditions precedent to effecting agreement. Powers of Attorney General.

Sections 7-339i and 7-339j are repealed.

(1961, P.A. 429, S. 9, 10; 1967, P.A. 516, S. 4.)



Section 7-339k - Agreement to have status of compact. Parties in event of controversy.

An interlocal agreement shall have the status of an interstate compact. In any case of controversy involving the performance or interpretation of the interlocal agreement or liability thereunder, the contracting public agencies shall be the real parties in interest, and the states in which they are located shall not be parties solely because of the status of the interlocal agreement as an interstate compact.

(1961, P.A. 429, S. 11.)



Section 7-339l - Authority to be in addition to other powers.

The authorization in sections 7-339a to 7-339l, inclusive, to receive, obtain, provide or furnish any services, facilities, personnel, equipment, property or other resources, or perform or engage in any functions or activities by means of an interlocal agreement, shall be in addition to and not in substitution for or in limitation of any authorizations for joint or cooperative agreements or undertakings contained in other provisions of the law of this state; provided, if any of the provisions of said sections are in conflict with any other statutes of this state providing for the authorization or performance of joint or cooperative agreements or undertakings between public agencies of this state and public agencies of other states, the provisions of such other statutes shall be controlling.

(1961, P.A. 429, S. 12.)






Chapter 105a - Municipal Special Services Districts

Section 7-339m - Purpose of special services districts.

Any municipality may establish by ordinance of its legislative body as provided in this chapter, within its confines, a special services district or special services districts to promote the economic and general welfare of its citizens and property owners through the preservation, enhancement, protection and development of the economic health of such municipality.

(P.A. 73-621, S. 1; P.A. 75-98; P.A. 89-92.)

History: P.A. 75-98 required that municipality have population of at least 35,000, rather than 80,000 as before; P.A. 89-92 eliminated the requirement that a municipality have a population in excess of 35,000 in order to establish a special services district.



Section 7-339n - Powers of special services district.

A special services district shall constitute a body politic and corporate and the ordinance establishing such a district shall confer upon such district such of the following powers as are provided in the ordinance: (1) To sue and be sued; (2) to acquire, hold and convey any estate, real or personal; (3) to contract; (4) to borrow money, provided any obligation incurred for this purpose shall be discharged in accordance with the provisions of the ordinance establishing such district not more than seven years after it was incurred, and such district may pledge any revenues to be received pursuant to section 7-339r against any such obligation; (5) to recommend to the legislative body of the municipality in which such district is located the imposition of a levy upon the taxable interests in real property within such district, the revenues from which may be used in carrying out any of the powers of such district; (6) to construct, own, operate and maintain public or common improvements; and (7) to provide, within such district, some or all of the other services which such municipality is authorized to provide therein, except that no such ordinance may confer upon any such district the power to provide elementary or secondary public education services, and provided further no such ordinance may confer upon any such district the power to provide services which are then being provided within any portion of the area included in such district by any multitown body or authority.

(P.A. 73-621, S. 2; P.A. 07-154, S. 4; 07-196, S. 6.)

History: P.A. 07-154 replaced alphabetic Subdiv. designators with numeric Subdiv. designators and in Subdiv. (4) changed date for repayment of any loan from 1 year to 7 years, effective September 1, 2007; P.A. 07-196 provided that obligations shall be discharged in accordance with the ordinance establishing the district not more than 7 years after incurred, and that the district may construct, own, operate and maintain common improvements.

See Sec. 7-339r re tax levy for benefit of special services district.

See Sec. 7-339t re provisions of ordinance creating special services district.



Section 7-339o - Powers regarding motor vehicle parking.

In addition to the powers enumerated in section 7-339n, an ordinance establishing a special services district may confer upon such district some or all of the following powers: (a) To construct, acquire, or obtain leasehold interests in motor vehicle parking facilities, within or without such district; (b) to operate a motor vehicle parking facility, within or without such district; (c) to lease or sublease to other parties motor vehicle parking facilities; (d) to enter into, fund and perform agreements which reduce the cost of motor vehicle parking to residents of such district and to employees of, and those doing business with, businesses located within such district.

(P.A. 73-621, S. 3.)



Section 7-339p - Referendum on ordinance establishing special services district.

(a) An ordinance establishing a special services district shall not take effect unless, within sixty days of the adoption of such ordinance: (1) If such district is not divided into subdistricts pursuant to subsection (b) of section 7-339r, a referendum is held among all the holders of record of taxable interests in real property within such district on the question of whether such ordinance shall take effect, and unless a majority of such owners shall respond affirmatively and unless the holders of such taxable interests of real property the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests in real property within such district shall respond affirmatively; or (2) if such district is divided into subdistricts pursuant to subsection (b) of section 7-339r, a separate referendum is held among all the holders of record of taxable interests in the real property within each such subdistrict on the question of whether such ordinance shall take effect, and unless a majority of such holders in each such subdistrict shall respond affirmatively and unless the holders of such taxable interests in real property within each such subdistrict the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests in real property within each such subdistrict shall respond affirmatively; (3) if the ordinance establishing such district creates different categories of land use within such district pursuant to subdivision (1) of subsection (c) of section 7-339r, a separate referendum is held among all the holders of record of taxable interests in real property in each such land use category in such district on the question of whether such ordinance shall take effect, and unless a majority of such holders in each such land use category shall respond affirmatively and unless the holders of taxable interests in real property in each such land use category the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests in real property in each such land use category within such district shall respond affirmatively; and (4) if such district is divided into subdistricts pursuant to subsection (b) of section 7-339r, and if the ordinance establishing such district creates different categories of land use within such district pursuant to subdivision (1) of subsection (c) of section 7-339r, and if such ordinance also provides a different basis for the determination of the levies on the same land use category in different subdistricts pursuant to subdivision (2) of subsection (c) of section 7-339r, a separate referendum is held among all the holders of taxable interests in real property in each such land use category in each such subdistrict on the question of whether such ordinance shall take effect, and unless a majority of such holders in each such land use category in each such subdistrict shall respond affirmatively and unless the holders of such taxable interests in real property in each such land use category in each such subdistrict the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests within each such land use category within each such subdistrict shall respond affirmatively. For the purposes of this section, any tenant in common of any freehold interest in real property shall have a vote equal to the fraction of his ownership in said interest. Any joint tenant of any freehold interest in real property shall vote as if each tenant owned an equal, fractional share of such real property. A corporation shall have its vote cast by the chief executive officer of such corporation or his designee. No owner shall have more than one vote.

(b) The ordinance establishing a special services district shall prescribe the method and manner in which any such referendum shall be conducted, and shall provide the qualifications for those participating in any such referendum. Any such referendum may be conducted by mail.

(c) No holder of record of a taxable interest in real property, whether such record holder is a corporation, partnership, unincorporated association, trustee, fiduciary, guardian, conservator, or other form of entity, or any combination thereof, and whether such record holder is an individual who holds interests jointly, or in common with another individual or individuals, or with any one or more of the foregoing, shall be precluded from participating in any such referendum because of the form of entity which holds such record interest.

(P.A. 73-621, S. 4; P.A. 88-306, S. 1.)

History: P.A. 88-306 amended Subsec. (a) by adding provisions re voting by a tenant in common or a joint tenant of a freehold interest in real property or a corporation and prohibiting an owner from having more than one vote.



Section 7-339q - Board of commissioners of district. Contract awards.

The ordinance establishing a special services district shall provide that the business of such district shall be conducted by a board of commissioners and by such agents as the ordinance may authorize them to designate, and such ordinance shall further provide the number, qualifications and manner of election of such commissioners. All orders or contracts for expenditures by any such board on behalf of any such special services district which are greater than five thousand dollars shall be awarded to the lowest responsible qualified bidder only after a public invitation to bid, which shall be advertised in a newspaper having circulation in such special services district.

(P.A. 73-621, S. 5.)



Section 7-339r - Tax levy for benefit of special services district.

(a) An ordinance establishing a special services district shall provide the time and manner for determining the levy on real property within such district which is recommended by the board of commissioners of such district pursuant to subsection (e) of section 7-339n.

(b) In order to provide that different areas, and different land use categories, within any such special services district may share equitably in the funding of such district in proportion to the different benefits to be derived therefrom, an ordinance establishing a special services district may divide such district into subdistricts, and such ordinance may further provide a separate basis for the determination of the levy recommended pursuant to subsection (e) of section 7-339n on taxable interests in real property within each such subdistrict.

(c) (1) An ordinance establishing a special services district may create, for taxing purposes only, different categories of land use within such district, and such ordinance may further provide a separate basis for the determination of the levy recommended pursuant to subsection (e) of section 7-339n on each such category of land use. (2) If an ordinance establishing such a district divides such district into subdistricts, and if such ordinance also creates different land use categories, such ordinance may also provide a basis for the determination of the levy recommended pursuant to subsection (e) of section 7-339n on taxable interests in real property in a land use category in any such subdistrict which is different from the basis for determining the levy recommended on taxable interests in real property in the same land use category in another subdistrict or in other subdistricts.

(d) An ordinance establishing a special services district shall provide that, when the board of commissioners of such district shall, in a timely manner, recommend to the legislative body of the municipality in which such district is located a levy upon the taxable interests in real property within such district, pursuant to subsection (e) of section 7-339n and pursuant to such ordinance, it shall be the obligation of such legislative body to impose such levy as a municipal levy, and such levy shall be in addition to the regular municipal levy, and it shall be the obligation of the municipality to collect such levy for the benefit of such district. All moneys received by the board of commissioners of any such district or by a municipality on behalf of any such district shall be paid into the general fund of such municipality where an account shall be maintained of such moneys for the benefit of such district. Any provision of the general statutes, any special act or any municipal charter to the contrary notwithstanding, the treasurer of such municipality shall disburse such funds in accordance with an annual budget adopted by the board of commissioners of such district.

(P.A. 73-621, S. 6; P.A. 83-587, S. 8, 96.)

History: P.A. 83-587 made a technical amendment.



Section 7-339s - Dissolution of special services district.

(a) At any time after a special services district has been established pursuant to sections 7-339m and 7-339o, such district may be dissolved in any one of the following ways: (1) By the adoption of an ordinance repealing the ordinance establishing such special services district; or (2) if such district is not divided into subdistricts pursuant to subsection (b) of section 7-339r, and if the ordinance establishing such district does not create different land use categories pursuant to subdivision (1) of subsection (c) of section 7-339r, by the holding of a referendum by the board of commissioners of such district among all the holders of record of taxable interests in real property within such district on the question of whether such district shall be dissolved, provided a majority of such holders shall respond affirmatively or provided the holders of taxable interests in real property the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests in real property within such district shall respond affirmatively; or (3) if such district is divided into subdistricts pursuant to subsection (b) of section 7-339r, and if the ordinance establishing such district does not create different land use categories pursuant to subdivision (1) of subsection (c) of section 7-339r, by the holding by the board of commissioners of such district of a separate referendum among all the holders of record of taxable interests in the real property within each such subdistrict on the question of whether such district shall be dissolved, provided a majority of such holders in any such subdistrict shall respond affirmatively or provided the holders of taxable interests in real property within any subdistrict the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests in real property within such subdistrict shall respond affirmatively; or (4) if such district is not divided into subdistricts pursuant to subsection (b) of section 7-339r, and if the ordinance establishing such district creates different categories of land use within such district pursuant to subdivision (1) of subsection (c) of section 7-339r, a separate referendum is held among all the holders of record of taxable interests in the real property in each such land use category in such district on the question of whether such district shall be dissolved, and unless a majority of such holders in any such land use category shall respond affirmatively and unless the holders of taxable interests in real property in any such land use category the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests in real property in such land use category within such district shall respond affirmatively; or (5) if such district is divided into subdistricts pursuant to subsection (b) of section 7-339r, and if the ordinance establishing such district creates different categories of land use within such district pursuant to subdivision (1) of subsection (c) of section 7-339r, a separate referendum is held among all the holders of taxable interests in real property in each such land use category in each such subdistrict on the question of whether such district shall be dissolved, and unless a majority of such holders in any such land use category in any such subdistrict shall respond affirmatively or unless the holders of such taxable interests in real property in any such land use category in any such subdistrict the assessments of which shall constitute more than one-half of the total of assessments for all taxable interests within such land use category within each such subdistrict shall respond affirmatively.

(b) The board of commissioners of the special services district in question shall determine the manner in which any referendum held pursuant to subdivision (2), (3), (4) or (5) of subsection (a) of this section shall be conducted. Any such referendum may be conducted by mail.

(c) If any special services district is dissolved pursuant to subsection (a) of this section, the board of commissioners of such district shall proceed to wind up the affairs of such district as of the end of the then current fiscal year of such district. If, after the dissolution of a special services district, such district shall have liabilities, whether fixed or contingent, the legislative body of the municipality in which such district was located shall have the authority to impose, in addition to the regular municipal levy, a levy on the real property within such district, in the same manner as is provided for the determination of such levy by the board of commissioners of such district in the ordinance establishing such district, for as many years as any such liabilities shall remain outstanding, and such levy shall be calculated to produce enough revenues to satisfy and release such liabilities as they become due, and such revenues shall be deposited into the general fund of such municipality and shall be dispersed by such municipality, at the direction of its chief executive officer, solely for the purposes stated herein. If, after the dissolution of a special services district, such district shall have assets which remain following the winding up of the affairs of the special district, such assets shall be transferred to the municipality within which such district was located.

(P.A. 73-621, S. 7.)



Section 7-339t - Provisions of ordinance creating special services district.

The provisions of any municipal charter or of any general statute or special act to the contrary notwithstanding, an ordinance establishing a special services district may provide: (a) That the municipality in which such district is located is excused from providing within such district, or within some or all of the subdistricts, if any, within such district, some or all of the services which such district is authorized to provide pursuant to subsection (g) of section 7-339n, provided such ordinance shall also provide that thenceforth it shall be the obligation of such district to provide such services as to which the municipality has been excused; (b) that the municipality within which such district is located may enter into a contract with such district in which the city is excused from providing within such district, or within some or all of the subdistricts, if any, within such district, some or all of the services which such district is authorized to provide pursuant to subsection (g) of section 7-339n, and in which such district agrees to provide all such services as to which the municipality has been excused; (c) that, if such ordinance contains a provision excusing the municipality from the performance of any services pursuant to subsection (a) of this section, the municipality shall make an annual grant to such district, in a fixed amount or based upon a formula set forth in such ordinance, for the purpose of compensating such district for the services from which the municipality is excused and for which such district is to become responsible; (d) that, if such ordinance contains a provision authorizing the municipality and such district to enter into a contract pursuant to subsection (b) of this section excusing the municipality from the performance of certain services and obligating such district to provide such services, the municipality may also agree, in such contract, to make an annual grant to such district, in a fixed amount or based upon a formula set forth in such contract, for the purpose of compensating such district for the services from which the municipality is excused and for which such district is to become responsible; (e) that, as to any services which the municipality is excused from performing and which such district is to become responsible for performing, whether by the terms of such ordinance itself or by the terms of a contract entered into pursuant to authority granted in such ordinance, the municipality and such district may enter into a contract or contracts having a fixed term or extending for the life of such district in which such district is given the right to elect to purchase, at intervals stated in such contract and for periods of time stated in such contract, from the municipality, some or all of such services either at prices fixed in such contract or at prices to be determined in accordance with a formula set forth in such contract, or at prices determined by a combination of these methods; (f) that all or certain of the interests in real property held by such district are not subject to the municipal property tax; (g) that all or certain of the personal property owned by such district is not subject to the municipal property tax; and (h) that interests in real property held by such district, and personal property owned by such district, are subject to the municipal property tax but that any such tax may be abated prospectively by the legislative body of the municipality.

(P.A. 73-621, S. 8.)






Chapter 106 - Town Boards of Finance

Section 7-340 - Towns may establish.

Any town may, at any annual or special meeting, warned and held for that purpose, vote to establish a board of finance. If such vote is in the affirmative, a certificate of such approval shall be recorded in the office of the clerk of such town and a certified copy thereof shall be filed by such clerk in the office of the Secretary of the State, who shall record the same. Within ten days after such affirmative vote has been passed by any town, its selectmen shall appoint six electors and taxpayers of such town as members of such board, each of whom shall serve from the date of his appointment to the date of the election and qualification of his successor in accordance with the provisions of section 9-202. All rights and powers conferred and duties and obligations imposed by the general statutes upon boards of finance shall be held to be conferred or imposed upon each board of finance as soon as it is established under the provisions of this chapter. No town shall vote to abolish a board of finance until after the expiration of two years from the date of its establishment.

(1949 Rev., S. 772.)

Cited. 10 CS 252.



Section 7-340a - Alternate members of boards of finance. Appointment or election provided for by ordinance.

Any town, in addition to such powers as it has under the provisions of the general statutes, any special act or municipal charter, shall have the power to provide by ordinance for the appointment or election of not more than three alternate members to its board of finance, subject to the provisions of section 9-167a concerning minority representation of political parties. Such alternate members shall, when seated as herein provided, have all the powers and duties set forth in the general statutes, any special act or municipal charter relating to such town for such board of finance and its members. Such alternate members shall be electors and taxpayers of such town. If a regular member of such board is absent or is disqualified, such absent or disqualified member shall designate an alternate to so act. In the event that an absent or disqualified regular member shall fail or refuse to designate an alternate to so act, the majority of the regular members of the board of finance not absent and not disqualified may designate an alternate subject to the provisions of section 9-167a, to so act for such absent or disqualified regular member.

(P.A. 75-440, S. 1, 2; P.A. 76-72, S. 1, 2.)

History: P.A. 76-72 provided for appointment of alternate by majority vote of those present when not designated by regular member he is to replace.



Section 7-341 - Oath. Expenses.

The members of the board of finance shall be sworn to a faithful performance of their duties. No member shall receive compensation for his services as such, but the necessary expenses of the board, when approved, shall be paid by the town.

(1949 Rev., S. 773; 1953, S. 354d.)



Section 7-342 - Officers. Meetings. Filing of minutes and records. Polling of members.

Such board shall choose one of its members to be chairman thereof and shall choose a clerk. If such officers are not chosen within one month after the appointment or election of the board because of a tie vote of the members, the board of selectmen or chief executive authority of such town shall choose such officers from the membership of the board. At all meetings of the board four members shall constitute a quorum and the concurrence of three votes shall be necessary for the transaction of business. The board may hold such regular and special meetings as may be advisable at any time upon giving at least twenty-four hours’ notice to each member before the time of such meeting, provided, except where otherwise provided by special act or charter, in any case involving a vote of the board on an appropriation, or a transfer within an existing appropriation, of an amount not exceeding one thousand dollars, the chairman or, in his absence, the clerk or any two members, may, in lieu of calling a meeting of the board, poll the members thereof; and the clerk shall cause to be prepared and filed with the town clerk, within two weeks, a statement of the result of such poll. Four polled members shall constitute a quorum for such purpose and a concurring vote of three such members shall be sufficient for the transaction of business. Every member so polled shall deliver, by mail or otherwise, to said clerk, within twenty-four hours after the poll, a written statement signed by him stating how he voted on the question. The clerk of the board shall issue a call for a special meeting either at the direction of the chairman of the board or upon a written request of any two members thereof. The clerk shall cause to be prepared and filed with the town clerk a copy of the minutes and records of each regular and special meeting held, within two weeks from the date of such meeting.

(1949 Rev., S. 775; 1949, S. 356d; 1957, P.A. 216, S. 1; 1961, P.A. 54; 1967, P.A. 791.)

History: 1961 act extended filing period from one to two weeks; 1967 act provided for polling in lieu of vote in matters concerning appropriations of $1,000 or less.



Section 7-343 - Filling of vacancies.

In case of a vacancy in the membership of the board of finance, unless otherwise provided by charter or special act, the remaining members of the board shall, at a special meeting called by the chairman for that purpose, by a majority vote, appoint a successor, who shall serve until the next town election and until his successor is elected and has qualified. At the next town election following the occurrence of such vacancy, the electors shall elect a successor to fill the vacancy for the unexpired portion of the term and the office to be filled shall be designated on the official ballot by the words “To fill vacancy for ....”, followed by the duration of the unexpired term.

(1949 Rev., S. 776; 1953, 1955, S. 357d; 1967, P.A. 122.)

History: 1967 act added phrase providing exception to procedure for filling vacancy detailed in section if other provisions made by charter or special act.

See Sec. 9-1 for applicable definitions.



Section 7-344 - Appropriations. Laying of tax.

Not less than two weeks before the annual town meeting, the board shall hold a public hearing, at which itemized estimates of the expenditures of the town for the ensuing fiscal year shall be presented and at which all persons shall be heard in regard to any appropriation which they are desirous that the board should recommend or reject. The board shall, after such public hearing, hold a public meeting at which it shall consider the estimates so presented and any other matters brought to its attention and shall thereupon prepare and cause to be published in a newspaper in such town, if any, otherwise in a newspaper having a substantial circulation in such town, a report in a form prescribed by the Secretary of the Office of Policy and Management containing: (1) An itemized statement of all actual receipts from all sources of such town during its last fiscal year; (2) an itemized statement by classification of all actual expenditures during the same year; (3) an itemized estimate of anticipated revenues during the ensuing fiscal year from each source other than from local property taxes and an estimate of the amount which should be raised by local property taxation for such ensuing fiscal year; (4) an itemized estimate of expenditures of such town for such ensuing fiscal year; and (5) the amount of revenue surplus or deficit of the town at the beginning of the fiscal year for which estimates are being prepared; provided any town which, according to the most recent federal census, has a population of less than five thousand may, by ordinance, waive such publication requirement, in which case the board shall provide for the printing or mimeographing of copies of such report in a number equal to ten per cent of the population of such town according to such federal census, which copies shall be available for distribution five days before the annual budget meeting of such town. The board shall submit such estimate with its recommendations to the annual town meeting next ensuing, and such meeting shall take action upon such estimate and recommendations, and make such specific appropriations as appear advisable, but no appropriation shall be made exceeding in amount that for the same purpose recommended by the board and no appropriation shall be made for any purpose not recommended by the board. Such estimate and recommendations may include, if submitted to a vote by voting tabulator, questions to indicate whether the budget is too high or too low. The vote on such questions shall be for advisory purposes only, and not binding upon the board. Immediately after the board of assessment appeals has finished its duties and the grand list has been completed, the board of finance shall meet and, with due provision for estimated uncollectible taxes, abatements and corrections, shall lay such tax on such list as shall be sufficient, in addition to the other estimated yearly income of such town and in addition to such revenue surplus, if any, as may be appropriated, not only to pay the expenses of the town for such current year, but also to absorb the revenue deficit of such town, if any, at the beginning of such current year. The board shall prescribe the method by which and the place where all records and books of accounts of the town, or of any department or subdivision thereof, shall be kept. The provisions of this section shall not be construed as preventing a town from making further appropriations upon the recommendation of its board of finance at a special town meeting held after the annual town meeting and prior to the laying of the tax for the current year, and any appropriations made at such special town meeting shall be included in the amount to be raised by the tax laid by the board of finance under the provisions of this section.

(1949 Rev., S. 777; 1953, 1955, S. 359d; P.A. 77-614, S. 139, 610; P.A. 79-101; P.A. 80-483, S. 177, 186; P.A. 83-484; P.A. 95-283, S. 26, 68; P.A. 11-20, S. 1.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-101 required that public hearing, rather than public meeting, be held two weeks before town meeting and that consideration of estimates be held in public meeting rather than executive session; P.A. 80-483 substituted secretary of the office of policy and management for commissioner of revenue services; P.A. 83-484 provided for advisory questions on the budget when submitted to a vote by voting machine; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011.

See Sec. 7-388 re annual budget meeting.

See Sec. 7-390 re publication of budget statement.

See Sec. 7-406 re town reports.

Statute precludes charter amendment providing for separate referenda on town operating budget and board of education budget. 70 CA 358.

Board is bound to apply cash surplus in town’s general fund to reduction of amount of estimated expenditures. Court cannot direct records of minutes of board be kept in town clerk’s office. 11 CS 215. Towns are required to levy such taxes as are sufficient to pay estimated expenses of town for current year. 14 CS 258. If board makes no recommendations for appropriations, only annual town meeting may make appropriations. 16 CS 485. Cited. 20 CS 227; 32 CS 237.



Section 7-345 - Information concerning town agencies.

Each town agency which has expended any appropriation during the past year or is requesting any appropriation for the ensuing year shall report to the board of finance such information as said board requires for its purposes under section 7-344, and said board shall, for such purposes, have access to the books and records of any such agency.

(1951, S. 361d.)



Section 7-346 - Tax may be apportioned over a period of years.

Wherever used in this section, the phrase “recurring expenditure” means an expenditure for a purpose for which an appropriation was made in each of the three preceding fiscal years. If any expenditure, other than a recurring expenditure, authorized in the budget or by the town meeting is of so large an amount that the tax laid to pay it would make the total tax so high as, in the judgment of the board, to be inconsistent with the public welfare, the board may apportion the tax for such expenditure over a period of not more than five years, and the amount apportioned each year shall be thereafter included in the budget as a fixed charge until such time as the total amount of such expenditure has been paid. If the electors of such town, at a legal meeting held for such purpose, vote to issue bonds, the interest on such bonds and an annual appropriation for a sinking fund sufficient to pay the same at maturity shall be included in the budget as a fixed charge. The provisions of this section shall not apply to any expenditure which is to be met by the proceeds of a bond issue and which has been authorized by vote of any town at any meeting thereof. Any charter provision of any municipality authorizing the apportionment of the tax laid for any recurring expenditure over a period of years is repealed. The provisions of this section shall apply to any town having a board of finance created by special act and shall become a part of such special act upon the adoption of the provisions of this section by a town at any annual or special meeting of the electors of such town called for that purpose.

(1949 Rev., S. 778.)



Section 7-347 - May transfer unexpended balances.

The board may transfer unexpended balances from one appropriation to another, but no amount appropriated for any purpose, whether general or special, shall be used or appropriated for any other purpose unless the same is recommended by the board.

(1949 Rev., S. 779.)



Section 7-348 - Towns not to contract in excess of appropriations. Town meeting to increase amount.

No officer of such town shall expend or enter into any contract by which the town shall become liable for any sum which, with any contract then in force, shall exceed the appropriation for the department, except in cases of necessity connected with the repair of highways, bridges, sidewalks and water and sewer systems and the care of the town poor, and then not more than one thousand dollars. If any occasion arises whereby more money is needed for any department of the town than has been appropriated as provided for in this chapter, the selectmen shall notify the board of finance of such fact, and the chairman of such board shall forthwith call a meeting thereof to consider the appropriation for such department and the board may make the necessary appropriation therefor, after inquiry, but, if, in towns where the grand list is not more than twenty million dollars, the amount required or the amount required, together with the sum of any additional appropriations made by the board for such department within the same fiscal year, exceeds ten thousand dollars, or, in towns where the grand list exceeds twenty million dollars, if the amount required or the amount required, together with the sum of any such additional appropriations, exceeds twenty thousand dollars, such appropriation shall not be made until, upon the recommendation of the board, the same has been voted by the town at a meeting called for such purpose, provided no more than one such additional appropriation for any one department shall be made in one year without town meeting approval, and provided the board may make additional appropriations for the care of town poor without town meeting approval not exceeding, in the aggregate, two thousand dollars in towns where the grand list does not exceed twenty million dollars or four thousand dollars in towns where the grand list exceeds twenty million dollars. The board may call a public hearing prior to the town meeting at which parties in interest and citizens shall have an opportunity to be heard so that the board may obtain information to assist in making its recommendations. The amount required for such appropriation may be drawn either from any cash surplus available or from any contingent fund established as hereinafter provided. If no cash surplus exists and no funds are available in the contingent fund, such appropriation may be financed by borrowing, and the amount of such borrowing shall be included in and made a part of the next tax levied. The estimate of expenditures submitted by the board of finance to the annual town meeting or annual budget meeting may include a recommended appropriation for a contingent fund in an amount not to exceed three per cent of the total estimated expenditures for the current fiscal year. No expenditure or transfer shall be made from the contingent fund until such expenditure or transfer has been approved by the board of finance. The provisions of this chapter shall not be a limitation upon the town in issuing bonds under the provisions of law or expending the proceeds thereof in accordance with the vote of such town nor shall such provisions be a limitation upon the settlement of claims or judgments against the town under the provisions of law.

(1949 Rev., S. 780; 1953, 1955, S. 360d; 1961, P.A. 409; 1963, P.A. 428; 1967, P.A. 172; P.A. 74-66; P.A. 80-106, S. 1, 2; P.A. 90-23, S. 2, 3.)

History: 1961 act distinguished between towns where the grand list is not more than $20,000,000 and those in which the grand list exceeds $20,000,000 and provided no more than one additional appropriation could be made for any one department without town meeting approval; 1963 act provided that, in the consideration of whether the amount required for an additional appropriation exceeds $1,000 or $2,000, as the case may be, other additional appropriations must be counted, made special provision for additional appropriations for town poor and made exception for settlement of claims and judgments against the towns; 1967 act raised limit on expenditures for highway and bridge repairs to $1,000 and extended same limit to sidewalk and water and sewer system repairs; P.A. 74-66 changed limits on expenditures which need not be approved by town meeting for towns with grand list not exceeding $20,000,000 from $1,000 to $2,500 and for towns with grand list over $20,000,000, from $2,000 to $5,000; P.A. 80-106 raised limits for towns with grand list not exceeding $20,000,000 to $5,000 and for towns with grand lists exceeding $20,000,000 to $10,000; P.A. 90-23 raised limits for towns with grand list not exceeding $20,000,000 to $10,000 and for towns with grand list exceeding $20,000,000 to $20,000 and raised the amount of any contingent fund from 2% to 3% of current fiscal year expenditures, effective April 26, 1990, and applicable to appropriations for the budget in any town for fiscal years commencing on or after July 1, 1990.

See Sec. 4-100 re penalty for exceeding appropriations.

Authority of court to grant permanent injunction for restricting an appropriation during fiscal year. 11 CS 215. Where town within borough required to pay borough cost of repairing and maintaining roads within town, fact that no appropriation was made in annual budget of the town for this purpose is not a valid defense. 20 CS 309.



Section 7-349 - Penalty.

Any officer who, in violation of any provision of this chapter, expends or causes to be expended any money of such town, except for the purpose of paying judgments rendered against such town, shall be liable in a civil action in the name of such town, and the amount so drawn from the treasury of such town shall be liquidated damages in such action against any such officer.

(1949 Rev., S. 781.)

Cited. 11 CS 215.






Chapter 107 - Town Deposit Fund (Repealed)

Section 7-350 - Grant of funds.

Section 7-350 is repealed, effective October 1, 2002.

(1949 Rev., S. 782; P.A. 82-239, S. 1, 7; S.A. 02-12, S. 1.)



Section 7-351 to 7-358 - How apportioned on division of a town. On division of a town new receipts may be taken. Conditions of deposit. Custodian of fund; duties. Treasurer’s bond and report of losses. Management. Release or assignment of security. Deficiency to be made good.

Sections 7-351 to 7-358, inclusive, are repealed.

(1949 Rev., S. 783–790; P.A. 82-239, S. 6, 7.)






Chapter 108 - Municipal Reserve Fund

Section 7-359 - Definitions.

When used in this chapter, “municipality” means any town, city or borough, whether consolidated or unconsolidated, and any fire district, and “budget-making authority”, as applied to towns, cities and boroughs, whether consolidated or unconsolidated, having boards of finance or other bodies charged with preparing the budget, means the board of finance or such other body; as applied to towns having no boards of finance, means the board of selectmen; as applied to fire districts, means the district committee.

(1949 Rev., S. 792; 1957, P.A. 13, S. 37.)



Section 7-360 - Creation of fund.

Upon the recommendation and approval of the budget-making authority, the legislative body of any municipality, by a majority vote, may create a reserve fund for capital and nonrecurring expenditures. Such fund shall thereafter be termed “reserve fund for capital and nonrecurring expenditures”.

(1949 Rev., S. 793.)



Section 7-361 - Procurement of fund.

Upon the recommendation of the budget-making authority and approval by the legislative body, there shall be paid into such reserve fund (a) amounts authorized to be transferred thereto from the general fund cash surplus available at the end of any fiscal year, (b) amounts raised by the annual levy of a tax not exceeding four mills for the benefit of such fund, and for no other purpose, such tax to be levied and collected in the same manner and at the same time as the regular annual taxes of the municipality or (c) surplus cash funds already held in reserve and available for such capital or nonrecurring expenditures as are contemplated by the terms of section 7-364. All money so accumulated, as hereinbefore provided, together with all interest that accrues thereon, shall be deposited in a separate bank account by the treasurer of the municipality.

(1949 Rev., S. 794; P.A. 91-103.)

History: P.A. 91-103 increased the maximum annual levy from two to four mills.



Section 7-362 - Investment of fund.

The budget-making authority may, from time to time, direct the treasurer to invest, such portion of such fund as in its opinion is advisable, provided: (1) Not more than thirty-one per cent of the total amount invested shall be invested in equity securities; and (2) not less than fifty per cent of the total amount invested shall be invested in the stock or bonds or interest-bearing notes or obligations of the United States, or those for which the faith of the United States is pledged to provide for the payment of the principal and interest, including the bonds of the District of Columbia.

(1949 Rev., S. 795; P.A. 93-46, S. 2.)

History: P.A. 93-46 amended section to clarify the portion of reserve funds which a municipality may invest in equity securities.



Section 7-363 - Information re fund.

The treasurer shall annually make available information and data on the condition of such fund to the budget-making authority and to the public and such information and data may be made a part of the annual report of the municipality.

(1949 Rev., S. 796; P.A. 06-122, S. 1.)

History: P.A. 06-122 replaced provision re report with requirement that information and data on fund be available to the public.



Section 7-364 - Use of fund.

Upon the recommendation of the budget-making authority and approval by the legislative body, any part or the whole of such fund may be used for capital and nonrecurring expenditures, but such use shall be restricted to the financing of all or part of the planning, construction, reconstruction or acquisition of any specific capital improvement or the acquisition of any specific item of equipment. Upon the approval of any such expenditure an appropriation shall be set up, plainly designated for the project or acquisition for which it has been authorized, and such unexpended appropriation may be continued until such project or acquisition is completed. Any unexpended portion of such appropriation remaining after such completion shall revert to said reserve fund.

(1949 Rev., S. 797.)



Section 7-365 - Termination of appropriation.

If any authorized appropriation is set up pursuant to the provisions of section 7-364 and through unforeseen circumstances the completion of the project or acquisition for which such appropriation has been designated is impossible of attainment, upon recommendation of the budget-making authority and approval by the legislative body, such appropriation shall terminate and no longer be in effect.

(1949 Rev., S. 798.)



Section 7-366 - Appropriation when reserve fund insufficient.

If, in the opinion of the budget-making authority, such reserve fund is insufficient to meet the cost of any capital or nonrecurring expenditure which it deems immediately necessary, it may, with the approval of the legislative body, authorize that an appropriation be made therefor, provided the total of such fund and the sum anticipated from a tax collected for the purposes of sections 7-360 to 7-364, inclusive, in the year following the date when such authorization is made is estimated by said budget-making authority to be sufficient to meet such expenditures. Nothing in said sections shall prohibit a municipality from supplementing said reserve fund to meet the cost of capital or nonrecurring expenditures by issuing bonds in accordance with the applicable provisions of the statutes.

(1949 Rev., S. 799.)



Section 7-367 - Amount of fund not to exceed current tax levy.

No payments shall be made to the reserve fund as provided for in section 7-361 which will cause the amount of such fund to exceed the current tax levy of the municipality, except for the addition of interest and dividends earned by such fund except in the case of any fire district or consolidated or unconsolidated borough, no such payments shall be made which will cause the amount of such fund to exceed three times the current tax levy of such fire district or borough excluding the addition of interest and dividends earned by such fund.

(1949, Rev., S. 800; 1971, P.A. 716; P.A. 99-205, S. 1, 2.)

History: 1971 act added exception concerning fire districts; P.A. 99-205 added exception concerning consolidated or unconsolidated boroughs, effective July 1, 1999.



Section 7-368 - Discontinuance of reserve fund.

Said reserve fund may be discontinued, after recommendation by the budget-making authority to the legislative body and upon approval of said body, and said fund shall be converted into, or added to, a sinking fund to provide for the retirement of its nonserial bonded indebtedness. If the municipality has no bonded indebtedness, such fund shall be transferred to the general fund of the municipality.

(1949 Rev., S. 801.)






Chapter 109 - Municipal Bond Issues

Section 7-369 - Authority to issue bonds.

When any municipality has made appropriations or incurred debts exceeding ten thousand dollars, including appropriations to pay such municipality’s share of capital costs incurred pursuant to the terms of an interlocal agreement approved by such municipality in accordance with the provisions of sections 7-339a to 7-339l, inclusive, it may issue either serial or term bonds or both, either registered or with coupons attached, notes, or other obligations, maturing at such time or times, or containing provisions for mandatory amortization of principal at such time or times, and issued at such discount or bearing interest at such rate or rates payable at such time or times, or containing provisions for the method or manner of determining such rate or rates or time or times at which interest is payable, and with such provisions for redemption before maturity at its option or at the option of the holder thereof at such price or prices and under such terms and conditions, subject to the provisions of the general statutes, as the municipality or the officer or body authorized to issue the bonds, notes or other obligations determines, notwithstanding the terms of any resolution or ordinance authorizing the issuance of bonds, notes or other obligations adopted prior to June 5, 1986, requiring such bonds, notes and other obligations to be issued in serial form or to bear interest payable annually, semiannually or quarterly. For the purpose of this section, “municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, any metropolitan district, any district, as defined in section 7-324, and any other municipal corporation having the power to levy taxes and to issue bonds, notes or other obligations.

(1949 Rev., S. 802; 1969, P.A. 424, S. 6; 1971, P.A. 128; 1972, P.A. 33, S. 1; P.A. 76-435, S. 73, 82; P.A. 77-374, S. 5; P.A. 80-452, S. 1, 2; P.A. 83-408, S. 4, 6; 83-519, S. 17, 23; P.A. 86-350, S. 1, 28.)

History: 1969 act deleted provision limiting interest rate to 6%; 1971 act included cities, boroughs, consolidated towns and cities and consolidated towns and boroughs in provisions of section; 1972 act included appropriations to pay capital costs resulting from interlocal agreements; P.A. 76-435 allowed more than one rate of interest; P.A. 77-374 added provision re ordinances authorizing bonds with single interest rate in effect prior to October 1, 1977; P.A. 80-452 permitted redemption before maturity as determined by municipality; P.A. 83-408 added language allowing quarterly interest payments on bonds, to be in addition to the existing annual or semiannual options and redemption at the option of the holder of the bond; P.A. 83-519 added clarifying language that such municipality may delegate the responsibilities detailed in this section to any authorized official or official body in such municipality; P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy.

See Sec. 3-20e re provision of and indemnification for provision of secondary market disclosure information.

See Sec. 7-374 re bonded indebtedness of municipalities.

See Title 42b re registered obligations of public entities.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 (Sec. 42b-1 et seq.) with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 (Sec. 42b-1 et seq.) be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.

Compared with revenue bond issued under chapter 103. 5 CS 256.



Section 7-369a - Issuance of bonds subject to federal income taxes.

Any municipality having the power to issue bonds or other obligations under any provision of the general statutes, or of any special act or its charter, may issue such bonds or other obligations in such form and manner that the interest on such bonds or other obligations may be includable under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holder or holders of such bonds or other obligations. Any municipality may issue such taxable bonds or other obligations only upon a finding by its selectmen or board of finance or other officers or board authorized pursuant to the general statutes, or pursuant to any special act or its charter, to determine the rate of interest which such bonds or other obligations shall bear, that the issuance of such taxable bonds or other obligations is in the public interest.

(P.A. 85-163, S. 1, 2; P.A. 89-211, S. 9.)

History: P.A. 89-211 clarified reference to the Internal Revenue Code of 1986.



Section 7-369b - Representations and agreements to ensure desired federal income tax treatment of municipal debt obligations.

Any municipality may make representations and agreements which are necessary or appropriate to ensure the exemption from taxation of interest on bonds, notes or other obligations of the municipality, eligibility of such bonds, notes or other obligations for tax credits or payments from the federal government, or any other desired federal income tax treatment of such bonds, notes or other obligations, in each case under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, including agreements to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, notes or other obligations issued on or after January 1, 1986. The municipal officer or body empowered to issue such bonds, notes or other obligations may make such representations and agreements on behalf of the municipality or such officer or body may delegate such authority to the board of selectmen, board of finance or other officer or board of the municipality. Any such agreement may include (1) a covenant to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, notes or other obligations issued on or after January 1, 1986, (2) a covenant that the municipality will not limit or alter its rebate obligations until its obligations to the holders or owners of such bonds, notes or other obligations are finally met and discharged, and (3) provisions to (A) establish trust and other accounts which may be appropriate to carry out such representations and agreements, (B) retain fiscal agents as depositories for such funds and accounts, and (C) provide that such fiscal agents may act as trustee of such funds and accounts. All such representations and agreements entered into and all such actions taken prior to June 5, 1986, are hereby validated. The full faith and credit of the municipality shall be pledged to the payment of the rebate obligations of such municipality, the amount thereof shall be deemed to be an appropriation from the general fund of such municipality to the extent necessary and there shall be made available on or before the date when such rebate is due and payable an amount of money which, together with other revenues available for such purpose, shall be sufficient to pay such rebate. The treasurer of the municipality is hereby authorized to make such rebate payment to the federal government in the amount certified by him, or by the person responsible for the financial affairs of the municipality, as necessary for such purpose and there shall be included in the next tax levy an amount which, together with other revenues available for such purpose, shall be sufficient therefor. For purposes of this section, “municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, any metropolitan district, any regional school district, any district as defined in section 7-324, and any other municipal corporation or authority authorized to issue bonds, notes, or other obligations under the provisions of the general statutes or any special act.

(P.A. 86-350, S. 3, 28; P.A. 89-211, S. 10; June Sp. Sess. P.A. 09-3, S. 130.)

History: P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; June Sp. Sess. P.A. 09-3 added language allowing municipalities to make representations and agreements to ensure eligibility of bonds, notes or other obligations for federal tax credits or payments, or other desired federal income tax treatment, and made conforming changes, effective September 9, 2009.



Section 7-370 - Manner of issuance.

Any municipality, as defined in section 7-369, which issues bonds, notes or other obligations pursuant to the provisions of the general statutes or any special act may designate the manner in which such bonds, notes or other obligations shall be issued and the person or persons by whom they shall be signed and shall provide for keeping a record of the same or shall authorize any official or municipal body to make such designations and to take such actions. Any such municipality may authorize its selectmen or board of finance or other officers or board to determine the rate or rates of interest or discount which such bonds, notes or other obligations shall bear and the time or times at which interest on such bonds, notes or other obligations shall be payable, or to establish the method or manner for making such determinations, and to determine all other terms, details and particulars pertaining to the issuance and sale of such bonds, notes or other obligations, including the time or times for payment of principal, subject to the provisions of the general statutes concerning the time or times at which bonds, notes or other obligations shall mature. Any bonds, notes or other obligations issued pursuant to the general statutes or any special act may be sold at public sale on sealed proposals or by negotiation in such manner, at such price or prices, at such time or times and on such other terms and conditions as the municipality issuing such bonds, notes or other obligations, or the officers or board delegated the authority to issue such bonds, notes or other obligations, may determine. The provisions of this section shall not affect the authority of the selectmen of any town to issue bonds where so authorized by special act.

(1949 Rev., S. 803; 1969, P.A. 424, S. 8; P.A. 77-374, S. 3; P.A. 86-350, S. 4, 28.)

History: 1969 act deleted provision limiting interest rate to 6%; P.A. 77-374 included other officers or boards to determine interest rates as well as selectmen or board of finance; P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; (Revisor’s note: In 1997 the Revisors editorially restored the comma following the word “bonds” in the first sentence, thereby correcting a clerical error in the codification of P.A. 86-350, S. 4).



Section 7-370a - Interest rate not limited.

Any municipality, as defined in section 7-369, authorized to issue bonds, notes or other obligations under any provision of the general statutes or any special act or its charter, may issue such bonds, notes or other obligations bearing interest at such rate or rates as it may deem advisable, or at such discounts as it may deem advisable, notwithstanding any provision of the general statutes, special acts or its charter limiting the rate of interest such bonds, notes or other obligations may bear.

(1969, P.A. 424, S. 9; P.A. 86-350, S. 5, 28.)

History: P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy.



Section 7-370b - Authority to establish credit facilities.

In connection with or incidental to the carrying or selling and issuance of bonds or notes, any municipality, as defined in section 7-369, may obtain from any commercial bank, insurance company, subsidiary of such bank or insurance company or qualified public depository, as defined in section 36a-330, authorized to do business within or without this state a letter of credit, line of credit or other credit facility upon such terms and conditions as shall be approved by the municipality, for the purpose of providing funds for the payment of such bonds redeemed, repurchased or defeased prior to maturity or for providing additional security for such bonds, notes or other obligations. In connection therewith, such municipality may authorize the execution of reimbursement agreements, remarketing agreements, standby bond purchase agreements, interest rate swap agreements and any other necessary or appropriate agreements. If such municipality is required to draw upon any credit facility to redeem bonds prior to maturity, such municipality shall repay the amount of each loan made pursuant to such credit facility within one year from the date it is incurred from the proceeds of refunding bonds, notes or other obligations or from any other available funds. Interest rate swap agreements may include such contracts as the municipality may determine to be necessary or appropriate to place the obligation of the municipality, as represented by the bonds or notes, in whole or in part, on such interest rate or cash flow basis as the municipality may determine, including without limitation, insurance agreements, forward payment conversion agreements, futures contracts, contracts providing for payments based on levels of, or changes in, interest rates or market indices, contracts to manage interest rates risk, including without limitation, interest rate floors or caps, options, puts, calls and similar arrangements. Agreements entered into by any municipality under this section shall contain such payment, security, default, remedy and other terms and conditions as the municipality may deem appropriate and shall be entered into with such party or parties as the municipality may select on the basis of negotiation or competitive bid, after giving due consideration, where applicable, to the creditworthiness of the counter party or counter parties, including any rating by a nationally recognized rating agency, the impact on any rating on outstanding bonds or notes and any other criteria as the municipality may deem appropriate, provided (1) the unsecured long-term obligations of the counter party shall be rated in a category no lower than AA by at least one nationally recognized rating agency, or (2)(A) the unsecured long-term obligations of the counter party shall be rated in a category no lower than A by at least one nationally recognized rating agency, (B) the counter party shall provide credit enhancement through collateral, and (C) the counter party shall be a qualified public depository, as defined in section 36a-330. Such municipality may pledge its full faith and credit to its payment obligations, including netting payments, under any agreement entered into pursuant to this section to the extent the full faith and credit of the municipality is pledged to secure the applicable bonds or notes, or to pledge all or any part of the collateral that secures the applicable bonds or notes to the extent permissible under its contracts with bondholders.

(P.A. 83-408, S. 1, 6; P.A. 86-350, S. 6, 28; P.A. 02-108, S. 1; May 9 Sp. Sess. P.A. 02-5, S. 22.)

History: P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; P.A. 02-108 added provisions for interest rate swap agreements and made technical and conforming changes, effective May 29, 2002; May 9 Sp. Sess. P.A. 02-5 added provision allowing certain bond transactions with qualified public depositories and added provisions re qualifications of counter parties to certain agreements, effective August 15, 2002.



Section 7-370c - Authority to issue refunding bonds for payment, funding or refunding of bonds, notes or other obligations previously issued.

Any municipality, as defined in section 7-369, which has issued bonds, notes or other obligations pursuant to any public or special act may issue refunding bonds for the purpose of paying, funding or refunding prior to maturity all or any part of such municipality’s bonds, notes or other obligations, the redemption premium, if any, with respect thereto, the interest thereon, the costs with respect to the issuance of such refunding bonds and the payment of such refunded bonds, notes or other obligations. Such refunding bonds shall mature not later than (1) in the case of a single series of bonds, notes or other obligations being refunded, the final maturity date thereof; and (2) in the case of multiple series of bonds, notes or other obligations being refunded, the final maturity date of any such series last to occur. Notwithstanding the provisions of the general statutes or any special act, local law or charter governing the authorization and issuance of bonds, notes or other obligations and the appropriation of the proceeds thereof, such refunding bonds shall be authorized, and the proceeds appropriated for the purposes permitted under this section, by resolution of the legislative body of the municipality, and shall be subject to the same limitations and requirements as bonds issued pursuant to this chapter, provided the provisions of section 7-371 regarding limitations on the date of the first maturity, or on the amount of any principal or on any principal and interest installments on any bonds, shall not apply to refunding bonds issued under this section which shall achieve net present value savings after comparing total debt service payable on the refunding bonds to the total debt service payable on the refunded bonds, after accounting for costs of issuance and underwriters’ discount. As used in this section “legislative body” means (A) the board of selectmen in a town that does not have a charter, special act or home rule ordinance relating to its government, (B) the council, board of aldermen, representative town meeting, board of selectmen or other elected legislative body described in a charter, special act or home rule ordinance relating to government in a city, consolidated town and city, consolidated town and borough or a town having a charter, special act, consolidation ordinance or home rule ordinance relating to its government, (C) the board of burgesses or other elected legislative body in a borough, or (D) the district committee or other elected legislative body in a district, metropolitan district or other municipal corporation.

(P.A. 83-408, S. 2, 6; P.A. 86-350, S. 7, 28; P.A. 93-158, S. 1, 11; P.A. 99-97, S. 1, 6; P.A. 02-108, S. 2.)

History: P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; P.A. 93-158 provided that refunding bonds could be authorized by resolution of the legislative body rather than in the same manner as the original bond and defined “legislative body”, effective June 23, 1993; P.A. 99-97 added provision to clarify that municipalities include the redemption premium and the cost of issuance in the total amount refunded, effective June 3, 1999; P.A. 02-108 made a technical change and exempted certain refunding bonds from the requirements of Sec. 7-371 re limitations on the date of first maturity or the amount of such bonds, effective May 29, 2002.

See Sec. 7-380b re issuance of bonds, notes or other obligations authorized before June 23, 1993.



Section 7-371 - Form of bonds.

Unless otherwise provided by the general statutes or any special act, bonds issued by any municipality, as defined in section 7-369, by authority of any provision of the general statutes or of any special act shall be serial bonds maturing in annual or semiannual installments of principal that shall substantially equalize the aggregate amount of principal and interest due in each annual period commencing with the first annual period in which an installment of principal is due, or maturing in annual or semiannual installments of principal no one of which shall exceed by more than fifty per cent the amount of any prior installment, or shall be term bonds with mandatory deposit of sinking fund payments into a sinking fund of amounts sufficient to redeem or amortize the principal of the bonds in annual or semiannual installments that shall substantially equalize the aggregate amount of principal redeemed or amortized and interest due in each annual period commencing with the first annual period in which a mandatory sinking fund payment becomes due, or sufficient to redeem or amortize the principal of the bonds in annual or semiannual installments no one of which shall exceed by more than fifty per cent the amount of any prior installment. The first installment of any series of bonds shall mature or the first sinking fund payment of any series of bonds shall be due not later than three years from the date of the issue of such series and the last installment of such series shall mature or the last sinking fund payment of such series shall be due not later than twenty years therefrom.

(1949 Rev., S. 804; 1951, S. 362d; P.A. 83-408, S. 5, 6; P.A. 86-350, S. 8, 28; P.A. 87-506, S. 4, 9; P.A. 89-337, S. 2, 6.)

History: P.A. 83-408 added language requiring substantially equal annual installments to maturity as applicable to principal and interest and applying existing limitation re increasing installment payments only to installments of principal; P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; P.A. 87-506 rewrote the section to provide for various methods of determining payment amounts; P.A. 89-337 allowed semiannual installments.



Section 7-371a - Sale of municipal bonds by negotiation. Consolidated maturity schedule.

(a) For purposes of this section:

(1) “Bonds” means bonds, notes or other obligations of a municipality, including loans obtained from state or federal agencies;

(2) “Municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, any metropolitan district, any district as defined in section 7-324, a regional school district or any other municipal corporation having the power to levy taxes and to issue bonds, notes or other obligations;

(3) “Revenue bonds” means bonds secured by project or system revenues, including water, sewer, electric or other revenue sources, and that are not secured by the full faith and credit of ad valorem taxing power; and

(4) “Legislative body” means (A) the board of selectmen in a town that does not have a charter, special act or home rule ordinance relating to its government, (B) the council, board of aldermen, representative town meeting, board of selectmen or other elected legislative body described in a charter, special act or home rule ordinance relating to government in a city, consolidated town and city, consolidated town and borough or a town having a charter, special act, consolidation ordinance or home rule ordinance relating to its government, (C) the board of burgesses or other elected legislative body in a borough, (D) the district committee or other elected legislative body in a district, metropolitan district or other municipal corporation, or (E) the regional board of education.

(b) Notwithstanding any provision of any special act or charter requiring that bonds be sold at public bid, a municipality may, upon approval by its legislative body, sell by negotiation (1) tax credit bonds, including those described under Section 54 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, or (2) an issue of bonds, any portion of which is an advance refunding issue as defined in 26 CFR 1.150-1.

(c) The maturity schedule of an issue of tax credit bonds and bonds the interest of which is excluded from taxation pursuant to the Internal Revenue Code of 1986, as amended, when issued no more than fifteen days apart, may be consolidated for purposes of compliance with section 7-371.

(d) The validity of any bonds issued by a municipality and sold by negotiation prior to September 25, 2009, and described in subdivision (1) or (2) of subsection (b) of this section or with a consolidated maturity schedule pursuant to subsection (c) of this section shall not be affected by their manner of sale or consolidated maturity schedule.

(Sept. Sp. Sess. P.A. 09-2, S. 70.)

History: Sept. Sp. Sess. P.A. 09-2 effective September 25, 2009.



Section 7-372 - Issuing of bonds by beach associations and similar subdivisions.

No beach association, or any other subdivision of any town, city or borough of a similar nature, wherein more than fifty per cent of the property owners are nonresidents, shall issue bonds pledging the security of such association therefor, except with the consent of the town, city or borough in which such association is situated. The provisions of this section shall not apply to any school, sewer or fire district.

(1949 Rev., S. 805.)



Section 7-373 - Banks to certify municipal bonds. Disbursing agent.

Each town, city, borough, school district, fire district and sewer district and each other municipal corporation and association having a population of less than ninety thousand inhabitants as determined by the federal census last taken, which issues bonds pursuant to its general or special powers, shall, for each such issue, designate a bank or trust company incorporated under the laws of this or any other state, or of the United States, to certify such issue and shall also designate a bank or trust company incorporated under the laws of this or any other state, or of the United States, to act as disbursing agent in the payment of principal and interest on such bonds. Such certification shall be endorsed upon each bond and shall identify such bond as being one of the particular issue described in such bond, shall certify the genuineness of the signatures and seal thereto affixed, shall state the name of the attorney at law who has rendered an opinion approving the legality of such particular issue and shall be signed by an authorized officer or official of such bank or trust company.

(1949 Rev., S. 806; P.A. 83-519, S. 18, 23.)

History: P.A. 83-519 added “authorized official” to “authorized officer” as person acting for the bank or trust company designated to certify such bond issue, thus authorizing such officer or official to so certify.

See Title 42b re registered obligations of public entities.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 (Sec. 42b-1 et seq.) with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 (Sec. 42b-1 et seq.) be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.



Section 7-374 - Bonded indebtedness of municipalities.

(a) Definitions. As used in this section, “town” includes each town, consolidated town and city and consolidated town and borough; “municipality” excludes each town and includes each other independent and dependent political and territorial division and subdivision.

(b) Limitation of indebtedness. No town and no municipality coterminous with or within such town shall incur any indebtedness in any of the following classes through the issuance of bonds which will cause the aggregate indebtedness, in that class, of such town and of all municipalities coterminous with and within such town, jointly, to exceed the multiple stated below for each class times the aggregate annual receipts of such town and of all municipalities coterminous with and within such town, jointly, from taxation for the most recent fiscal year next preceding the date of issue: (1) All debt other than debt for urban renewal projects, water pollution control projects, school building projects, as defined in section 10-289, and the funding of an unfunded past benefit obligation, as defined in section 7-374c, two and one-quarter; (2) debt for urban renewal projects, three and one-quarter; (3) debt for water pollution control projects, three and three-quarters; (4) debt for school building projects, as defined in section 10-289, four and one-half; (5) debt for the funding of an unfunded past benefit obligation, as defined in section 7-374c, three; and (6) total debt including subdivisions (1), (2), (3), (4) and (5) of this subsection, seven. In the computation of annual receipts from taxation, there shall be included as such receipts interest, penalties, late payment of taxes and payments made by the state to such town and to municipalities coterminous with and within such town under section 12-129d and section 7-528. In computing such aggregate indebtedness, there shall be excluded each bond, note and other evidence of indebtedness (i) issued in anticipation of taxes; (ii) issued for the supply of water, for the supply of gas, for the supply of electricity, for electric demand response, for conservation and load management, for distributed generation, for renewable energy projects, for the construction of subways for cables, wires and pipes, for the construction of underground conduits for cables, wires and pipes, for the construction and operation of a municipal community antenna television system and for two or more of such purposes; (iii) issued in anticipation of the receipt of proceeds from assessments which have been levied upon property benefited by any public improvement; (iv) issued in anticipation of the receipt of proceeds from any state or federal grant for which the town or municipality has received a written commitment or for which an allocation has been approved by the State Bond Commission or from a contract with the state, a state agency or another municipality providing for the reimbursement of capital costs but only to the extent such indebtedness can be paid from such proceeds; (v) issued for water pollution control projects in order to meet the requirements of an abatement order of the Commissioner of Energy and Environmental Protection, provided the municipality files a certificate signed by its chief fiscal officer with the commissioner demonstrating to the satisfaction of the commissioner that the municipality has a plan for levying a system of charges, assessments or other revenues which are sufficient, together with other available funds of the municipality, to repay such obligations as the same become due and payable; and (vi) upon placement in escrow of the proceeds of refunding bonds, notes or other obligations or other funds of the municipality in an amount sufficient, together with such investment earnings thereon as are to be retained in said escrow, to provide for the payment when due of the principal of and interest on such bond, note or other evidence of indebtedness. “Urban renewal project”, as used in this section, shall include any project authorized under title 8, the bonds for which are not otherwise, by general statute or special act, excluded from the computation of aggregate indebtedness or borrowing capacity. In the case of a town that is a member of a regional school district, a portion of the aggregate indebtedness of such regional school district shall be included in the aggregate indebtedness of such town for school building projects for the purposes of this section. Such portion shall be determined by applying to the indebtedness of the district, other than indebtedness issued in anticipation of the receipt by the district of payments by its member towns or the state for the operations of such district’s schools and of proceeds from any state or federal grant for which the district has received a written commitment or for which an allocation has been approved by the State Bond Commission or from a contract with the state, a state agency or another municipality providing for the reimbursement of capital costs but only to the extent such indebtedness can be paid from such proceeds, such member town’s percentage share of the net expenses of such district for the most recent fiscal year next preceding the date of issue payable by such town as determined in accordance with subsection (b) of section 10-51.

(1949 Rev., S. 807; 1949, 1953, 1955, S. 363d; March, 1958, P.A. 8, S. 5; 24, S. 5; 1959, P.A. 218; 1963, P.A. 604, S. 1; February, 1965, P.A. 53, S. 1; 461, S. 6; 574, S. 7; 1969, P.A. 536, S. 1; 584, S. 1; 1971, P.A. 69, S. 1; 1972, P.A. 36, S. 1; P.A. 78-154, S. 15; P.A. 85-543, S. 5, 7; P.A. 87-584, S. 9, 18; P.A. 89-377, S. 7, 8; June Sp. Sess. P.A. 90-1, S. 8, 10; P.A. 93-158, S. 2, 11; P.A. 99-97, S. 2, 6; 99-182, S. 2, 3; June Sp. Sess. P.A. 05-1, S. 32; P.A. 07-242, S. 95; P.A. 11-80, S. 1.)

History: 1959 act changed reference in Subsec. (b) from 10-282 to 10-289; 1963 act changed method of determining limitation under Subsec. (b) in each category; 1965 acts amended Subsec. (a) to delete obsolete reference to real estate owned by the county and amended Subsec. (b) to specify annual receipts used as basis be those reported pursuant to Sec. 12-13, to provide such receipts be averaged as provided in Sec. 10-268 instead of Sec. 12-13, to add exception re towns whose fiscal years end July first and to require in computation of tax receipts inclusion of payments by state to town and to municipalities coterminous with and within town; 1969 acts replaced previous provision re bonds which cause aggregate indebtedness of more than two and one-quarter times annual taxation receipts with limit on indebtedness to not more than seven times annual tax receipts and deleted provision for determination based on averaging three years’ receipts; 1971 act replaced previous limits with new formula set forth in Subdivs. (1) to (5), included in computation of receipts interest, penalties and late payments, excluded from computation of indebtedness bonds on anticipation of proceeds from assessments on property, deleting provision re bonds “payable solely out of the proceeds of assessments ...,” and bonds issued in anticipation of receipt of state or federal grants and defined “urban renewal project”; 1972 act added reference to Sec. 12-24c; P.A. 78-154 replaced “sewers” with “water pollution control projects” in Subsec. (b); P.A. 85-543 amended Subsec. (b) to provide that debt limits for bond issues of towns and municipalities shall be based on their aggregate annual receipts from taxation; P.A. 87-584 amended Subsec. (b) by deleting reference to Secs. 12-24a and 12-24c and inserting references to Secs. 12-129d and 7-528 and Sec. 4 of public act 87-584; P.A. 89-377 amended Subdiv. (iii) of Subsec. (b) to include indebtedness related to allocations which have been approved by the state bond commission and added Subsec. (b)(iv) to include debt for water pollution control projects related to abatement orders; June Sp. Sess. P.A. 90-1 amended Subsec. (b) to provide that the exemption from the debt limitation for projects under abatement orders of the commissioner of environmental protection will be allowed only when the municipality has satisfied the commissioner that it has a repayment plan for such debt; P.A. 93-158 amended Subsec. (a) by deleting definitions of “grand list” and “serial bonds”, amended Subsec. (b) by deleting exclusion of fair market value in determining maximum debt and deleting Subpara. (ii) excluding “each bond, not or other evidence of indebtedness”, and relettering the subparagraphs and inserting new Subpara. (vi) excluding from aggregate indebtedness bonds for which there has been placed in escrow an amount sufficient to pay the interest and principal thereon and adding provision for the amount of aggregate indebtedness of regional school districts and deleted former Subsec. (c) detailing inapplicability of section to issuance of specified serial bonds, effective June 23, 1993; P.A. 99-97 amended Subsec. (b) to provide that the aggregate indebtedness of regional school districts is calculated by allowing the debt shown on a member community’s balance sheet to be net of applicable anticipated school construction grants from the state, effective June 3, 1999; P.A. 99-182 added Subsec. (b)(5) re debt for the funding of unfunded past benefit obligation, effective June 23, 1999; June Sp. Sess. P.A. 05-1 amended Subsec. (b) to add “for the construction and operation of a municipal community antenna television system”, effective July 1, 2005; P.A. 07-242 amended Subsec. (b)(ii) to add “for electric demand response, for conservation and load management, for distributed generation, for renewable energy projects”, effective July 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

See Sec. 7-130s re municipal guarantee of authority bonds.

See Sec. 7-265 re exclusion of certain bonds from debt limitation.

See Sec. 7-374a re nonreduction of prior debt limitation.

See Sec. 7-375 re repeal of special act provisions inconsistent with Subsec. (b).

See Sec. 7-380b re issuance of bonds, notes or other obligations authorized before June 23, 1993.

See Sec. 10-56 re authority of regional school district to issue bonds.



Section 7-374a - Prior debt limitation not reduced.

Subsection (b) of section 7-374 and subsection (b) of section 10-56 shall not operate to reduce the debt limitation of any town or municipality below that in effect on June 27, 1963.

(1963, P.A. 604, S. 3; P.A. 73-616, S. 5.)

History: P.A. 73-616 replaced reference to repealed Sec. 10-57 with “subsection (b) of section 10-56”.



Section 7-374b - Issuance of debt obligations for funding of judgments and property or casualty losses.

(a) A municipality, as defined in section 7-369, and any regional school district, may authorize the issuance of bonds, notes or other obligations in accordance with the provisions of this chapter for the purpose of funding a judgment, a compromised or settled claim against it or an award or sum payable by it pursuant to a determination by a court, or an officer, body or agency acting in an administrative or quasi-judicial capacity, other than an award or sum arising out of an employment contract, in any case in which the amount of such judgment, claim, award or sum exceeds five per cent of the total annual receipts from taxation, as computed for the purposes of subsection (b) of section 7-374 or subsection (b) of section 10-56, as applicable, or two hundred fifty thousand dollars, whichever is less, provided that the last principal installment of such bonds, notes or other obligations shall mature no later than twenty years from the date of original issue of such bonds, notes or other obligations issued for such purposes. The temporary borrowing periods provided by sections 7-378 and 7-378a shall apply to the computation of the maximum maturity permitted by this section. This section shall not be applicable to the issuance of bonds, notes or other obligations to fund judgments, settlements, awards or sums payable in connection with construction projects.

(b) Any municipality may authorize the issuance of bonds, notes or other obligations in accordance with the provisions of this chapter for the purpose of funding a reserve fund for property or casualty losses established pursuant to section 7-403a.

(P.A. 86-350, S. 2, 28; P.A. 92-172, S. 3; P.A. 93-332, S. 17, 42; P.A. 06-79, S. 1; Sept. Sp. Sess. P.A. 09-2, S. 71.)

History: P.A. 92-172 made technical changes in Subsec. (b) adding language re retiree benefits, consistent with 1992 Public Acts; P.A. 93-332 amended Subsec. (a) by decreasing the dollar amount of a claim or judgment which can be paid through the issuance of bonds from $1,000,000 to $250,000, effective June 25, 1993; P.A. 06-79 amended Subsec. (b) by replacing “loss and retiree benefits reserve fund” with “reserve fund for property or casualty losses”, effective July 1, 2006; Sept. Sp. Sess. P.A. 09-2 amended Subsec. (a) to extend term of bonds, notes or other obligations from 15 years to 20 years, effective September 25, 2009.



Section 7-374c - Municipal pension deficit funding bonds.

(a) For purposes of this section:

(1) “Actuarial valuation” means a determination certified by an enrolled actuary, in a method and using assumptions meeting the parameters established by generally accepted accounting principles, of the normal cost, actuarial accrued liability, actuarial value of assets and related actuarial present values for a pension plan of a municipality as of a valuation date not more than thirty months preceding the date of issue of the pension deficit funding bonds, together with an actuarial update of such valuation as of a date not more than three months preceding the date of notification of the secretary by the municipality, in accordance with subdivision (1) of subsection (c) of this section, of its intent to issue the pension deficit funding bonds.

(2) “Actuarially recommended contribution” means the lesser of the annual employer normal cost or the annual required contribution of the municipal employer to the pension plan of the municipality, as established by the actuarial valuation and determined by an enrolled actuary in a method and using assumptions meeting the parameters established by generally accepted accounting principles, provided such contribution shall be at least equal to the amount actuarially determined necessary to maintain the pension plan’s funding ratio substantially the same as immediately succeeding the deposit of the proceeds of the pension deficit funding bonds in such pension plan. Notwithstanding the provisions of this subdivision, with respect to any pension deficit funding bonds (A) issued on or after July 1, 2006, or (B) issued prior to such date and with respect to which the municipality issuing the bonds requests and receives the approval of the Treasurer and the secretary, the term “actuarially recommended contribution” means the annual required contribution of the municipal employer to the pension plan of the municipality, as established by the actuarial valuation and determined by an enrolled actuary in a method and using assumptions meeting the parameters established by generally accepted accounting principles, provided the amortization schedule used to determine such contribution shall be fixed and shall have a term not longer than the longer of ten years, or thirty years from the date of issuance of the pension deficit funding bonds. In the event that the funding ratio of the pension plan, as determined immediately succeeding the deposit of the proceeds of the pension deficit funding bonds in such pension plan, is reduced by thirty per cent or more, the maximum permitted term of such amortization schedule shall be reduced by the same percentage. Any municipality receiving the approval of the secretary and the Treasurer to apply this definition with respect to pension deficit funding bonds issued prior to July 1, 2006, shall thereafter comply with the provisions of subdivision (3) of subsection (c) of this section.

(3) “Chief executive officer” means (A) for a municipality as described in section 7-188, such officer as described in section 7-193, (B) for a metropolitan district, such officer as described in the special act, charter, local ordinance or other local law applicable to such metropolitan district, (C) for a district, as defined in section 7-324, the president of its board of directors, (D) for a regional school district, the chairperson of its regional board of education, and (E) for any other municipal corporation having the power to levy taxes and to issue bonds, notes or other obligations, such officer as prescribed by the general statutes or any special act, charter, special act charter, home-rule ordinance, local ordinance or local law applicable to such municipal corporation.

(4) “Enrolled actuary” means a person who is enrolled by the Joint Board for the Enrollment of Actuaries established under subtitle C of title III of the Employee Retirement Income Security Act of 1974, as from time to time amended.

(5) “General obligation” means an obligation issued by a municipality and secured by the full faith and credit and taxing power of such municipality.

(6) “Legislative body” means (A) for a regional school district, the regional board of education, and (B) for any other municipality not having the authority to make ordinances, the body, board, committee or similar body charged under the general statutes, special acts or its charter with the power to authorize the issue of bonds by the municipality.

(7) “Municipal Finance Advisory Commission” means the Municipal Finance Advisory Commission established pursuant to section 7-394b.

(8) “Municipality” means a municipality, as defined in section 7-369, or a regional school district.

(9) “Obligation” means any bond or any other transaction which constitutes debt in accordance with both municipal reporting standards in section 7-394a and the regulations prescribing municipal financial reporting adopted by the secretary pursuant to said section 7-394a.

(10) “Pension deficit funding bond” means any obligation issued by a municipality to fund, in whole or in part, an unfunded past benefit obligation. The term “pension deficit funding bond” shall not include any bond issued by a municipality pursuant to and in accordance with the provisions of subsection (g) of this section to pay, fund or refund prior to maturity any of its pension deficit funding bonds previously issued, or any bond issued prior to January 1, 1999, but may include any bond issued by a municipality prior to January 1, 1999, for the sole and exclusive purposes of (A) applying the provisions of subsection (f) of this section in lieu of subsection (c) of section 7-403a as the municipality may determine, and (B) requiring the municipality to apply and comply with the provisions of subsections (c) and (d) of this section.

(11) “Secretary” means the Secretary of the Office of Policy and Management or the secretary’s designee.

(12) “Treasurer” means the Treasurer of the state of Connecticut or the Treasurer’s designee.

(13) “Unfunded past benefit obligation” means the unfunded actuarial accrued liability of the pension plan determined in a method and using assumptions meeting the parameters established by generally accepted accounting principles.

(14) “Weighted average maturity” means (A) the sum of the products, determined separately for each maturity or sinking fund payment date and taking into account any mandatory redemptions of the obligation, of (i) with respect to a serial obligation, the principal amount of each serial maturity of such obligation and the number of years to such maturity, or (ii) with respect to a term obligation, the dollar amount of each mandatory sinking fund payment with respect to such obligation and the number of years to such payment, divided by (B) the aggregate principal amount of such obligation.

(b) Except as expressly provided in this section, no municipality shall issue any pension deficit funding bond.

(c) Any municipality which has no outstanding pension deficit funding bonds, other than an earlier series of such obligations issued under subsection (b) of section 7-374b or this section to partially fund an unfunded past pension obligation, may authorize and issue pension deficit funding bonds to fund all or a portion of an unfunded past benefit obligation, as determined by an actuarial valuation, and the payment of costs related to the issuance of such bonds in accordance with the following requirements.

(1) The municipality shall, within the time and in the manner prescribed by regulations adopted by the secretary or as otherwise required by the secretary, notify the secretary of its intent to issue such pension deficit funding bonds and shall include with such notice (A) the actuarial valuation, (B) an actuarial analysis of the method by which the municipality proposes to fund any unfunded past benefit obligation not to be defrayed by the pension deficit funding bonds, which method may include a plan of issuance of a series of pension deficit funding bonds, (C) an explanation of the municipality’s investment strategic plan for the pension plan with respect to which the pension deficit funding bonds are to be issued, including, but not limited to, an asset allocation plan, (D) a three-year financial plan, including the major assumptions and plan of finance for such pension deficit funding bonds, (E) a comparison of the anticipated effects of funding the unfunded past benefit obligation through the issuance of pension deficit funding bonds with the funding of the obligation through the annual actuarially recommended contribution, prepared in the manner prescribed by the secretary, (F) documentation of the municipality’s authorization of the issuance of such pension deficit funding bonds including a certified copy of the resolution or ordinance of the municipality authorizing the issuance of the pension deficit funding bonds and an opinion of nationally recognized bond counsel as to the due authorization of the issuance of the bonds, (G) documentation that the municipality has adopted an ordinance, or with respect to a municipality not having the authority to make ordinances, has adopted a resolution by a two-thirds vote of the members of its legislative body, requiring the municipality to appropriate funds in an amount sufficient to meet the actuarially required contribution and contribute such amounts to the plan as required in subdivision (3) of subsection (c) of this section, (H) the methodology used and actuarial assumptions that will be utilized to calculate the actuarially recommended contribution, (I) a draft official statement with respect to the issuance of the pension deficit funding bonds, and (J) such other information and documentation as reasonably required by the secretary or the Treasurer to carry out the provisions of this section. The secretary and the Treasurer may, if they deem necessary, hire an independent actuary to review the information submitted by the municipality.

(2) Not later than ten days after the sale of the pension deficit funding bonds, the municipality shall provide the secretary and the Treasurer with a final financing summary comparing the anticipated effects of funding the unfunded past benefit obligation through the issuance of the pension deficit funding bonds with the funding of the obligation through the annual actuarially recommended contribution, prepared in the manner prescribed by the secretary.

(3) As long as the pension deficit funding bonds or any bond refunding such bonds are outstanding, the municipality shall (A) for each fiscal year of the municipality commencing with the fiscal year in which the bonds are issued, appropriate funds in an amount sufficient to meet the actuarially required contribution and contribute such amount to the plan, and (B) notify the secretary annually, who shall in turn notify the Treasurer, of the amount or the rate of any such actuarially recommended contribution and the amount or the rate, if any, of the actual annual contribution by the municipality to the pension plan to meet such actuarially recommended contribution. On an annual basis, the municipality shall provide the secretary and the Treasurer with: (i) The actuarial valuation of the pension plan, (ii) a specific identification, in a format to be determined by the secretary, of any changes that have been made in the actuarial assumptions or methods compared to the previous actuarial valuation of the pension plan, (iii) the footnote disclosure and required supplementary information disclosure required by GASB Statement Number 27 with respect to the pension plan, and (iv) a review of the investments of the pension plan including a statement of the current asset allocation and an analysis of performance by asset class. With respect to a municipality which issues pension deficit funding bonds on or after July 1, 2006, in any fiscal year for which such municipality fails to appropriate sufficient funds to meet the actuarially required contribution in accordance with the provisions of this subdivision there shall be deemed appropriated an amount sufficient to meet such requirement, notwithstanding the provisions of any other general statute or of any special act, charter, special act charter, home-rule ordinance, local ordinance or local law.

(4) The municipality shall not issue pension deficit funding bonds prior to, or more than six months subsequent to, receipt of the written final review required under subsection (d) of this section. A municipality may renotify the secretary of its intention to issue pension deficit funding bonds and provide the secretary with updated information and documentation in the manner and as described in subdivision (1) of this subsection, and request an updated final review from the secretary if more than six months will elapse between the receipt of the prior final review of the secretary and the proposed date of issue of the pension deficit funding bonds.

(d) Upon receipt of notification from a municipality that it intends to issue pension deficit funding bonds, the secretary shall inform the Treasurer and the Municipal Finance Advisory Commission of such notification. The secretary and the Treasurer shall review the information and documentation required in subsection (c) of this section and within fifteen days shall notify the municipality as to the adequacy of the materials provided and whether any additional information is required. The secretary and the Treasurer shall issue a written final review to the municipality verifying that the municipality has complied with the provisions of subdivision (1) of subsection (c) of this section and, including any recommendations to the municipality concerning the issuance of pension deficit funding bonds, not later than thirty days following the receipt of such information and documentation. The secretary shall file a copy of such final review with the chief executive officer of the municipality and the Municipal Finance Advisory Commission. If the secretary and the Treasurer fail to provide a written final review to the municipality by the forty-fifth day following the receipt of such information and documentation, such final review shall be deemed to have been received by the municipality.

(e) Except as otherwise provided by this section, the provisions and limitations of this chapter shall apply to any pension deficit funding bonds issued pursuant to the provisions of this section. Such pension deficit funding bonds shall be general obligations of the municipality, and shall be serial bonds maturing in annual or semiannual installments of principal, or shall be term bonds with mandatory annual or semiannual deposits of sinking fund payments into a sinking fund. Notwithstanding the provisions of any other general statute or of any special act, charter, special act charter, home-rule ordinance, local ordinance or local law, (1) the first installment of any series of pension deficit funding bonds shall mature or the first sinking fund payment of any series of pension deficit funding bonds shall be due not later than eighteen months from the date of the issue of such series, provided that such first installment shall mature or such first sinking fund payment shall be due not later than the fiscal year of the municipality next following the fiscal year in which such series is issued, and the last installment of such series shall mature or the last sinking fund payment of such series shall be due not later than thirty years from such date of issue, (2) any such pension deficit funding bonds may be sold at public sale on sealed proposal, by negotiation or by private placement in such manner at such price or prices, at such time or times and on such terms or conditions as the municipality, or the officers or board of the municipality delegated the authority to issue such bonds, determines to be in the best interest of the municipality, and (3) no municipality shall issue temporary notes in anticipation of the receipt of the proceeds from the sale of its pension deficit funding bonds.

(f) Proceeds of the pension deficit funding bonds, to the extent not applied to the payment of costs related to the issuance thereof, shall be deposited in the pension plan of the municipality to fund the unfunded past benefit obligation for which the bonds were issued, and, notwithstanding any limitations on the investment of proceeds received from the sale of bonds, notes or other obligations set forth in section 7-400 may be invested in accordance with the terms of said pension plan, as such terms may be amended from time to time.

(g) A municipality may authorize and issue refunding bonds to pay, fund or refund prior to maturity any of its pension deficit funding bonds in accordance with the provisions of section 7-370c, provided, or, with respect to a regional school district, the provision of section 10-60a, notwithstanding the provisions of said sections 7-370c and 10-60a, the weighted average maturity of such refunding bonds shall not exceed the weighted average maturity of the outstanding pension deficit funding bonds being paid, funded or refunded by such refunding bonds. The municipality shall notify the secretary, who shall in turn notify the Treasurer, of its intention to issue refunding bonds pursuant to this subsection, not less than fifteen days prior to the issuance thereof, and shall provide the secretary with a copy of the final official statement, if any, prepared for the refunding bonds, not more than fifteen days after the date of issue of such bonds.

(h) The secretary, in consultation with the Treasurer, may adopt regulations, in accordance with the provisions of chapter 54, as necessary to establish guidelines concerning compliance with the provisions of subsections (c), (d) and (g) of this section.

(P.A. 99-182, S. 1, 3; P.A. 00-196, S. 64, 66; P.A. 06-79, S. 2; 06-196, S. 41; P.A. 07-217, S. 23–25.)

History: P.A. 99-182 effective June 23, 1999; P.A. 00-196 added “actuarially determined” in Subsec. (a)(2), effective June 1, 2000; P.A. 06-79 amended Subsec. (a) by defining “legislative body” and redefining “actuarially recommended contribution”, “chief executive officer” and “municipality”, amended Subsec. (c)(1) by adding “major assumptions” and deleting provision re preparation of plan in Subpara. (D), deleting former Subparas. (E) and (F) re information and documentation and inserting new Subparas. (E) to (J) and authorizing employment of an independent actuary to review information, added new Subsec. (C)(2) re submission of final financing summary, redesignating existing Subdivs. (2) and (3) as new Subdivs. (3) and (4) and, in new Subdiv. (3), revising provisions re contribtions in Subpara. (A) and adding provisions re annual information to be provided to the secretary and the Treasurer and re appropriation of sufficient amount, amended Subsec. (g) by adding provisions re regional school district, amended Subsec. (h) by making regulations discretionary rather than mandatory, and made technical changes, effective July 1, 2006; P.A. 06-196 made a technical change in Subsec. (c)(2), effective June 7, 2006; P.A. 07-217 made technical changes in Subsecs. (a) and (c), effective July 12, 2007.



Section 7-375 - Inconsistent special act provisions.

Any provision of any special act inconsistent with the provisions of subsection (b) of section 7-374 is repealed.

(1953, S. 364d.)



Section 7-376 - Redemption of outstanding bonds.

Any town which has issued any bonds or other obligations under or by virtue of any statute, public or private, shall have the power to redeem them by issuing new bonds or other obligations.

(1949 Rev., S. 808.)



Section 7-377 - Redemption of bonds before maturity.

Any city or borough, by vote of its legislative body, or any town or other municipality which is authorized to levy and collect taxes, by vote, at a meeting warned and held for that purpose, may authorize the treasurer or other custodian of its sinking fund to redeem any of its bonds, as opportunity may permit, before their maturity; and no money in any sinking fund shall be used to redeem any bonds before maturity other than those for the redemption of which such fund was created.

(1949 Rev., S. 809; 1959, P.A. 513, S. 1; P.A. 86-350, S. 24, 28.)

History: 1959 act deleted provisions re destruction of bonds after redemption; P.A. 86-350 removed provision prohibiting redemptions at a price above par value.



Section 7-377a - Destruction of bonds and notes after payment or transfer of ownership.

Any town or municipality, as defined in subsection (a) of section 7-374, or other body politic and corporate organized and existing under the laws of the state may destroy or provide for the destruction of any of its bonds, notes or bond coupons after they have been paid and cancelled or after their surrender in any transfer or exchange. Such destruction, by burning or otherwise, may be performed by the treasurer of such town, municipality or body politic and corporate, or by any bank or trust company organized and existing under the laws of any state, or of the United States, and authorized to destroy such bonds by such treasurer. A certificate of such destruction, signed by such treasurer and a witness to the destruction if such destruction is by such treasurer, or by a representative of such bank or trust company and a witness to such destruction if such destruction is by a bank or trust company, shall be kept on file with the clerk of such town or municipality or the secretary of such body politic and corporate.

(1959, P.A. 513, S. 2; P.A. 83-519, S. 20, 23.)

History: P.A. 83-519 provided for destruction of bonds or notes in the event of transfer of ownership, to be in addition to such destruction as previously allowed after payment, such additional provision being necessary with respect to registered bonds which upon transfer of ownership require destruction of the certificate issued in the name of the previous owner.

See Title 42b re registered obligations of public entities.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 (Sec. 42b-1 et seq.) with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 (Sec. 42b-1 et seq.) be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.



Section 7-378 - Anticipation notes.

Whenever any municipality, as defined in section 7-369, has authorized the issuance of general obligation bonds under the provisions of any public or special act, it may authorize the issuance of temporary notes in anticipation of the receipt of the proceeds from the sale of such bonds. The amount of such notes may equal but not exceed the amount of such bonds. Pending the use of the proceeds of such notes for the purpose for which the bonds were authorized, the proceeds may be invested in the same manner as other general funds of the municipality are invested. Such notes shall be issued for a period of not more than two years, but notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed two years. The term of such notes shall not be included in computing the time within which such bonds must mature. The provisions of section 7-373 shall be deemed to apply to such notes, and such notes shall constitute general obligations of the municipality. No such note shall be included in computing the aggregate indebtedness and borrowing capacity of the municipality but, except as hereinafter provided, as long as any such note is outstanding, the entire authorized principal amount of such bonds shall be deemed to be outstanding for the purpose of computing the aggregate indebtedness and borrowing capacity of the municipality, unless funds for the payment of such note have been deposited in trust as hereinafter provided; provided, if the municipality has received a written commitment from any federal or state authority for a grant-in-aid for the project to be financed by such bonds, the amount of bonds included in the computation as aforesaid shall be reduced so that the amount included plus the grant-in-aid shall be equal to the total estimated cost of the project being so financed. The officer or agency authorized by law or by vote of the municipality to issue such notes shall, within any limitation imposed by the vote, determine the date, maturity, interest rate, form, manner of sale and other details of such notes. Such notes may bear interest or be sold at a discount. The interest or discount on such notes, including renewals thereof, and the expense of preparing, issuing and marketing them may be included as a part of the cost of the project or improvements being financed and may either be borrowed temporarily under the provisions of this section or permanently funded by the issue of bonds, notes or other obligations under the provisions of this chapter. Upon the sale of such bonds, the proceeds thereof, to the extent required, shall be applied forthwith to the payment of the principal and interest of all notes issued in anticipation thereof or shall be deposited in trust for such purpose with a bank or trust company, which may be the bank or trust company, if any, at which such notes are payable. Any power granted by this section shall be in addition to and not in derogation of any power existing in or hereafter granted to any municipality under the provisions of any special act.

(1953, 1955, S. 365d; 1971, P.A. 746; P.A. 83-519, S. 21, 23; P.A. 86-350, S. 9, 28.)

History: 1971 act added provision concerning consideration of grants-in-aid in computation of aggregate indebtedness; P.A. 83-519 provided clarification that the amount of such notes may equal but not exceed the amount of the bonds and that any proceeds of such notes not used for the purposes of the bonds may be invested in the same manner as general funds of the town; P.A. 86-350 changed the word “town” to “municipality”, and authorized temporary borrowing or permanent funding through bond issue to cover costs of interest or discounting of notes and expenses of preparing, issuing or marketing them.

See Title 42b re registered obligations of public entities.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 (Sec. 42b-1 et seq.) with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 (Sec. 42b-1 et seq.) be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.



Section 7-378a - Renewal of temporary notes.

Notwithstanding the provisions of sections 7-264 and 7-378, and any other public or special act or charter which limits the renewal of temporary notes issued in anticipation of the receipt of the proceeds of bond issues to two years or any lesser period of time from the date of the original notes, any municipality, as defined in section 7-369, may renew any temporary notes for a period of not more than ten years from the date of the original issue of such temporary notes if the municipality promptly applies all project grant payments toward project costs or toward payment of such temporary notes as the same shall become due and payable or deposits such grants in trust for such purposes and if the legislative body of such municipality (1) authorizes the inclusion in the annual budget for each year or otherwise appropriates sufficient sums, from funds other than project grants or note proceeds, to retire notes equal to at least one-twentieth of the town’s estimated net cost of the project no later than three years from the date of the original issue of such temporary notes and again for each subsequent year during which such temporary notes remain outstanding; (2) reduces the principal amount of each bond issue when sold by the amount spent under subdivision (1) of this section, and provides for the payment or amortization of the principal of such bonds in annual installments commencing no later than eleven years from the date of original issue of the temporary notes being permanently financed by such bonds; (3) reduces the maximum authorized term of the bonds when sold by not less than the number of months by which the date of issue exceeds two years from the date of the original notes. For sewer projects or school building projects, as defined in section 7-380c, the annual payments required under said subdivision (1) shall be at least one-thirtieth of the town’s estimated net cost of such sewer or school building project. Any federal or state grants which are to be paid over a period of years to reimburse the municipality for a portion of principal due on bonds or notes may be used in computing the municipality’s net cost of the project. That portion of the proceeds of the issue of any such temporary notes being issued as part of a common sale, which portion is not used to refund outstanding temporary notes, shall be deemed a separate loan and be considered to have a separate original issue date. Each such portion of any such temporary notes may be renewed in accordance with the provisions of this section.

(1967, P.A. 626, S. 1; 1969, P.A. 646; P.A. 77-525, S. 2, 3; P.A. 78-316, S. 1, 4; P.A. 86-350, S. 10, 28; P.A. 02-114, S. 1; P.A. 07-87, S. 2; Nov. 24 Sp. Sess. P.A. 08-2, S. 3.)

History: 1969 act added reference to charters and reflected the possibility that renewals of temporary notes might be for less than two years; P.A. 77-525 specified conditions under which temporary notes might be renewed for four years replacing previous condition requiring payment of interest and principal which would have been paid if entire principal amount had been sold within two years of borrowing, deleted requirement that installments be substantially equal and made special provisions re payments for sewer projects and exclusion of grants paid over a number of years in calculating town’s net cost; P.A. 78-316 allowed consideration of grants paid over a number of years in calculating net cost; P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; P.A. 02-114 extended the maximum time period for renewal of temporary notes from four to eight years, replaced “no later than four years from the date of the original issue of such temporary notes” with “for each subsequent year during which such temporary notes remain outstanding” and extended the date when annual payments are required to begin after the original note issue from five to nine years; P.A. 07-87 added references to school building projects, effective July 1, 2007; Nov. 24 Sp. Sess. P.A. 08-2 extended maximum time period for renewal of temporary notes from eight to ten years and extended date when annual payments are required to begin after original note issue from nine to eleven years, effective November 25, 2008.

See Sec. 7-378c re effective date of section.

See Sec. 7-378e re extended time for renewal of temporary notes.



Section 7-378b - Temporary notes re bonds for sewer project with commitment for state or federal grant.

Any town, as defined in section 7-378, which has temporary notes outstanding in anticipation of the receipt of the proceeds from the sale of bonds authorized for a sewer project, and which has a written commitment for a state or federal grant for such project but has not received its final grant payment within four years from the date of the original notes, may renew such notes from time to time, in terms of not more than six months, in anticipation of the receipt of such final grant payment without regard to the provisions of section 7-378a or of sections 7-264, 7-378, or any other sections of the general statutes, public act, special act, or charter, or of any ordinance or resolution or vote adopted prior to July 1, 1977, which limit the time for renewing temporary notes issued in anticipation of the receipt of the proceeds of bond issues, provided that (a) the total amount of such notes shall not exceed the amount of the grant commitment which has not been paid to the town; and (b) all grant payments received by the town, to the extent required, shall be applied promptly toward repayment of such temporary notes as the same shall become due and payable or shall be deposited in trust for such purpose with a bank or trust company. This section shall not apply if the federal or state grant is to be paid over a period of years to reimburse the town for a portion of principal due on bonds or notes.

(P.A. 77-525, S. 1, 3.)

See Sec. 7-378c re effective date of section.

See Sec. 7-378f re renewal of temporary notes to finance sewers in town without operating system connected to treatment plant.



Section 7-378c - Effective date of Secs. 7-378a and 7-378b.

Sections 7-378a to 7-378c, inclusive, shall take effect July 1, 1977, except that any town which has temporary notes outstanding on such date, which were renewed under the authority of section 7-378a, may renew such notes in accordance with the conditions of said section as it existed just prior to July 1, 1977.

(P.A. 77-525, S. 3.)



Section 7-378d - Appropriations for retirement of notes on school projects. Net cost of project.

The amount of the state grant commitment pursuant to section 10-287 for school building projects and section 10-286d for site acquisition may be used in computing the town’s net cost of the school project for the purposes of computing payments on temporary notes mandated by section 7-378a.

(P.A. 78-316, S. 3, 4.)



Section 7-378e - Extended time for renewal of temporary notes.

Notwithstanding the provisions of sections 7-378a and 10-56 and any other public or special act or charter or bond ordinance or bond resolution which limits the renewal of temporary notes issued in anticipation of the receipt of the proceeds of bond issues to four years from the date of the original notes, any town, as defined in section 7-378, or regional school district may renew temporary notes in accordance with the provisions of this section for an additional period of not more than four years from the end of such four-year period immediately following the date of the original notes. The officers or board authorized to issue the bonds or determine the particulars of the bonds may adopt a resolution authorizing the renewal of temporary notes for such additional period under the following conditions: (a) All project grant payments received shall be promptly applied toward project costs or toward payment of such temporary notes as the same shall become due and payable or shall be deposited in trust for such purposes; (b) no later than the end of each period of twelve months after the end of the four-year period immediately following the date of the original notes a portion of such temporary notes equal to at least one-twentieth of the town’s or district’s estimated net cost of the project shall be retired from funds other than project grants or note proceeds; (c) the interest on all temporary notes renewed after such four-year period immediately following the date of the original notes pursuant to this section shall be paid from funds other than project grants or note proceeds; (d) the principal amount of each bond issue when sold shall be reduced by the amounts spent under subdivision (b) of this section, and the principal of such bonds shall be paid in annual installments commencing no later than one year from the date of issue; and (e) the maximum authorized term of the bonds when sold shall be reduced by not less than the number of months from the end of such four-year period immediately following the date of the original notes to the date of issue. For sewer projects the annual payments required under subdivision (b) of this section shall be at least one-thirtieth of the town’s estimated net cost of the sewer project. Any federal or state grants which are to be paid over a period of years to reimburse the town or district for a portion of principal due on bonds or notes may be used in computing the town’s or district’s net cost of the project. Any town or district in which such resolution is passed shall include in its annual budget or shall otherwise appropriate sufficient funds to make the payments required by subdivisions (b) and (c) of this section. This section shall not relieve any town from complying with the provisions of section 7-378a in renewing temporary notes for a period of not more than four years. In no event shall any notes renewed pursuant to the provisions of this section be due and payable later than June 30, 1984.

(P.A. 80-320, S. 1, 4; P.A. 82-24, S. 1, 5.)

History: P.A. 82-24 extended period for which towns or regional school districts may renew temporary notes under this section from two years to four years, which period of renewal is in addition to the period of four years from the date of the original notes as allowed under Sec. 7-378a and is subject to the same conditions re note retirement in the additional two years as in the two years preceding and extended date by which any notes renewed under this section must be payable to June 30, 1984.

See Secs. 7-378 to 7-378c, inclusive, re issuance of temporary notes, generally.



Section 7-378f - Renewal of temporary notes to finance sewers in town without an operating system connected to treatment plant.

Notwithstanding the provisions of sections 7-264, 7-378 and 7-378a and any other public or special act or charter or ordinance or resolution which limits or imposes conditions on the renewal of temporary notes to finance sanitary sewers issued in anticipation of the receipt of the proceeds of bond issues, any town, as defined in said section 7-378, which does not have an operating municipal sanitary sewerage system connected to a treatment plant, may renew such temporary notes for a period of not more than four years from the date of the original notes if the town promptly applies all project grant payments toward project costs or toward payment of such temporary notes as the same shall become due and payable or deposits such grants in trust for such purposes, and if the original notes were issued on or before June 30, 1982. No temporary notes issued or renewed pursuant to this section shall mature later than one year from the date the sanitary sewers financed by such notes are placed in operation.

(P.A. 80-320, S. 3, 4.)

See Secs. 7-378 to 7-378c, inclusive, re issuance of temporary notes, generally.



Section 7-378g - Renewal of temporary notes issued by town to finance water filtration, supply or distribution facilities, a resources recovery facility or an incinerator.

Notwithstanding the provisions of sections 7-264, 7-378, 7-378a, 7-378b and 7-378e and any other public or special act or charter or ordinance or resolution which limits or imposes conditions on the renewal of temporary notes issued in anticipation of the receipt of the proceeds of bond issues, any town, as defined in said section 7-378, constructing and equipping (1) a water filtration facility, water supply facilities, access facilities or distribution system improvements or (2) a resources recovery facility, as defined in subdivision (11) of section 22a-260, or an incinerator may renew such temporary notes for a period of not more than five years from the date of the original notes if the town promptly applies any project grant payments toward project costs or toward payment of such temporary notes as the same shall become due and payable or deposits such grants in trust for such purposes. No temporary notes issued or renewed pursuant to this section shall mature later than one year from the date any such facility or improvements financed by such notes are placed in operation.

(P.A. 82-24, S. 3, 5; P.A. 83-396.)

History: P.A. 83-396 added language providing for such renewal of notes to finance a resources recovery facility or an incinerator.



Section 7-379 - Issuance of bonds and notes for dire emergencies.

As used in this section, the word “town” has the meaning ascribed to it by section 7-378 and the words “dire emergency appropriation” mean an appropriation to relieve or assist in the relieving of a situation certified by a board composed of the Governor, the Attorney General and the Secretary of the Office of Policy and Management to be an unusual and serious condition endangering public health and welfare and requiring the immediate expenditure of public funds by a particular town or towns. Any town, upon approval by vote of the majority of the members present and voting at an annual, regular or special meeting of its legislative body, may, without further authority from the General Assembly, issue its temporary notes for the purpose of raising money for a dire emergency appropriation and may issue its bonds for said purpose or for the purpose of paying all or a part of any such temporary notes. All notes or bonds issued under the provisions of this section shall constitute general obligations of the town and shall be obligatory upon the inhabitants thereof in accordance with their terms but no such note or bond shall be included in computing the aggregate indebtedness of a town under subsection (b) of section 7-374 or its borrowing capacity under any public or special act except as may be therein expressly provided. Any power granted by this section shall be in addition to and not in derogation of any power granted to any town under the provisions of any public or special act. Temporary notes under this section shall be issued for a period of not more than two years and in an amount not exceeding one per cent of the grand list of such town, but notes issued for a shorter period may be renewed by the issue of other notes, provided the total period of the borrowing shall not exceed two years and the provisions of section 7-373 shall be deemed to apply to such notes. Bonds issued under this section shall be for a term which shall not exceed ten years and shall, except as otherwise herein provided, be subject to the applicable provisions of the general statutes, provided bonds issued to pay temporary notes shall be issued within two years from the date of the earliest temporary note to be paid in whole or in part with the proceeds thereof.

(November, 1955, S. N7, N8, N9; 1957, P.A. 13, S. 38; P.A. 77-614, S. 139, 610; P.A. 80-483, S. 178, 186.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-483 substituted secretary of the office of policy and management for commissioner of revenue services.



Section 7-380 - Facsimile signatures. Manual signature requirements.

Any bonds, notes or other obligations for the payment of money by any municipality or town may bear the facsimile of any signature, seal or other means of execution, authentication, certification or endorsement required or permitted to be recorded thereon, except that either the signature required to be placed thereon pursuant to section 7-373 shall be manually subscribed or the provisions of section 42b-4 shall apply in the case of registered public obligations.

(1957, P.A. 95; P.A. 77-374, S. 4; P.A. 83-519, S. 22, 23.)

History: P.A. 77-374 deleted phrase requiring at least one signature to be manually subscribed and required that the signature “placed thereon pursuant to section 3-373” be manually subscribed; P.A. 83-519 provided that as an alternative to the manual signature of an officer or official of the bank acting as certifying agent required on any bond or note under Sec. 7-373, the manual signature required in the case of a registered public obligation may be that of such authorized officer, certifying agent, transfer agent or other person allowed under Sec. 42b-4.

See Title 42b re registered obligations of public entities.

See Sec. 42b-1 for definitions re registered public obligations.

See Sec. 42b-11 re effect of chapter 748 (Sec. 42b-1 et seq.) with respect to registered public obligations issued on or after July 7, 1983.

See Sec. 42b-12 for requirement that this section and chapter 748 (Sec. 42b-1 et seq.) be construed in conjunction with the Uniform Commercial Code.

See Sec. 42b-14 re severability of provisions relating to registered public obligations.



Section 7-380a - Assumption of liability by municipality for employees providing information pertaining to issuance of bonds or notes.

For purposes of this section, “municipality” shall mean any town, city, borough, consolidated town and city, consolidated town and borough, fire district, school district, regional school district, sewer district or any other political subdivision of the state authorized to issue bonds or notes by general or special act; “official” shall mean any person elected or appointed to office or employed by a municipality. Each municipality shall protect and save harmless any official or former official of such municipality from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence on the part of such official, while acting in the discharge of his official duties, in providing information to any potential investor or underwriter of the municipality’s bonds or notes. Nothing herein shall be construed to preclude the defense of governmental immunity to any such claim, demand or suit. Each such municipality may insure against the liability imposed by this section in any insurance company organized in this state or in any insurance company of another state authorized to write such insurance in this state or may elect to act as self-insurer of such liability. This section shall not apply to cases of wilful and wanton fraud.

(P.A. 76-318.)



Section 7-380b - Issuance of bonds, notes or other obligations authorized before June 23, 1993.

The provisions of sections 7-370c, 7-374, 8-187, 8-192, 10-51c, subsections (a) and (b) of section 10-56 and sections 10-60a, 32-222 and 32-227 shall not operate to prevent the issuance of bonds, notes or other obligations authorized prior to June 23, 1993, by any town, city, borough, district, metropolitan district, regional school district or other municipal corporation.

(P.A. 93-158, S. 10, 11.)

History: P.A. 93-158 effective June 23, 1993.



Section 7-380c - Maturity date for bonds issued for water or waste facilities. Maturity date for bonds issued for school building projects.

(a) Notwithstanding the provisions of sections 7-234, 7-236, 7-263 and 7-371 or any other public or special act or charter or ordinance or resolution which limits or imposes conditions on the final maturity of, or the due date of the last sinking fund payment for, bonds issued by any municipality, as defined in section 7-369, for the purpose of acquisition or construction of all or any part of a sewerage system, as those terms are defined in section 7-245, or for the acquisition, construction, extension, enlargement or maintenance of a municipal water supply system or the extension of water mains, the last installment of any series of such bonds shall mature, or the last sinking fund payment for such series of bonds shall be due, not later than forty years from the date of issue of such series, provided that such bonds are issued in conjunction with a water or waste facility loan from the United States Department of Agriculture pursuant to Subtitle A of the Consolidated Farm and Rural Development Act, Title III of P.L. 87-128 (7 USC 1992 et seq.) or Section 2322 of the Food, Agriculture, Conservation, and Trade Act of 1990, Title XXIII of P.L. 101-624 (7 USC 1926-1) as from time to time amended, and any regulations promulgated thereunder.

(b) Notwithstanding the provisions of section 7-371, or any other public or special act or charter or ordinance or resolution which limits or imposes conditions on the final maturity of, or the due date of the last sinking fund payment for, bonds issued by any municipality for a school building project, the last installment of any series of such bonds shall mature, or the last sinking fund payment for such series of bonds shall be due, not later than thirty years from the date of issue of such series. For purposes of this subsection, “school building project” means the construction, purchase, extension, replacement, renovation or major alteration of a building to be used for public school purposes, including the equipping and furnishing of such construction, purchase, extension, replacement, renovation or major alteration, the improvement of land therefor the improvement of the site of an existing building for public school purposes or the purchase cost of a site for public school purposes. “School building project” does not include any project authorized by the General Assembly pursuant to chapter 173 prior to July 1, 1996, or the purchase of equipment or the minor alteration or improvement of a building, land or site to be used for public school purposes, unless such purchase, minor renovation, alteration or improvement is in conjunction with a project that otherwise qualifies as a school building project.

(P.A. 95-270, S. 9, 11; P.A. 07-87, S. 1.)

History: P.A. 95-270, S. 9 effective June 22, 1995; P.A. 07-87 designated existing provisions as Subsec. (a) and added Subsec. (b) re maturity date for bonds issued for school building projects, effective July 1, 2007.






Chapter 110 - Municipal Uniform Fiscal Years

Section 7-381 - Definitions.

Whenever used in this chapter, unless the context otherwise requires: “Municipality” means any political subdivision of the state having the power to make appropriations or to levy taxes, including any town, city or borough, whether consolidated or unconsolidated, any village, school, sewer, fire or lighting district, beach or improvement association, and any other tax district or association, but not including The Metropolitan District of Hartford County; “budget-making authority”, as applied to towns, cities and boroughs, whether consolidated or unconsolidated, having boards of finance or other bodies or committees charged with preparing the budget, whether created under the general statutes or by special acts, means the board of finance or such other body or committee; as applied to towns having neither boards of finance nor such other bodies or committees, means the board of selectmen; as applied to cities having neither boards of finance nor such other bodies or committees, means the mayor; as applied to boroughs having neither boards of finance nor such other bodies or committees, means the warden; and as applied to independent school, sewer, fire and lighting districts, beach and improvement associations, and all other tax districts and associations, means the district committee or association committee or similar body; “installment”, as applied to taxes, means the whole or any part of a tax other than a special tax; “vote”, unless clearly stated to the contrary, means the affirmation of a majority of those present at a meeting warned and held in case the legislative body exceeds twenty-five in number, and of a majority of those who would be entitled to vote if present in case the legislative body has a membership of twenty-five or fewer.

(1949 Rev., S. 811; 1957, P.A. 13, S. 39; 1959, P.A. 152, S. 86.)

History: 1959 act deleted counties from definition of municipality.



Section 7-382 - Adoption of uniform fiscal year. Budget and tax adjustments. Forfeiture for noncompliance.

(a) Notwithstanding the provisions of any special act to the contrary, each municipality shall adopt the uniform fiscal year, in accordance with the provisions of this chapter. The legislative body of each municipality shall, by vote, determine the date upon which such municipality is to begin compliance with the uniform fiscal year, provided such date shall not be later than July 1, 1993, and each such municipality which has not begun compliance with the uniform fiscal year on or prior to July 1, 1983, shall be required to comply with the provisions of section 7-389 and each such municipality which has not begun compliance with the uniform fiscal year on or prior to July 1, 1993, shall be subject to a forfeiture as provided in subsection (b) of this section. Each such municipality shall, so far as is required of it by law, prepare a budget setting forth its anticipated cash, miscellaneous and tax receipts, and its anticipated expenditure and debt requirements for (1) a fiscal period commencing at the expiration of the fiscal year during which such vote is taken and ending on the thirtieth of June next ensuing if such vote is subsequent to the laying of the tax for such fiscal year or (2) a fiscal period commencing at the beginning of the fiscal year during which such vote was taken and ending on the thirtieth day of June next ensuing if such vote is prior to the laying of the tax for such fiscal year. Each such municipality may levy a special tax upon its last-completed grand list, which, together with receipts from other sources, including receipts from borrowing, if any, authorized under this chapter, will be sufficient to meet such appropriations, which tax shall be made due and payable on a specified date within such period. The fiscal year of each department and of each fund of each municipality shall be the same as that of the municipality.

(b) Any municipality which has not begun compliance with the uniform fiscal year on or prior to July 1, 1993, shall forfeit ten per cent of the total amount of state grants-in-aid determined by statutory formula, as of the date certification of payment is required to be made to such municipality, for the fiscal year in which such municipality has failed to begin compliance with the uniform fiscal year as required by this section. Such forfeit shall be based upon the state grants-in-aid which are included in the estimate prepared by the Secretary of the Office of Policy and Management pursuant to section 4-71b. For each succeeding fiscal year in which such municipality is not in compliance with the requirements of this section, such municipality shall forfeit ten per cent of such state grants-in-aid. If the secretary determines that such a forfeit is required, he shall cause the certification made to the State Comptroller for each such grant-in-aid to the municipality, to reflect the amount of reduction in such grant-in-aid. The secretary may waive such forfeit if, in his opinion, there appears to be reasonable cause for the municipality not having complied with the uniform fiscal year as required by this section, provided the chief executive officer of the municipality submits a written request for such waiver. Such request shall include the reason for the failure of the municipality to comply with the requirements of this section. The secretary shall promptly consider such request and shall, within fifteen business days, notify the municipality of his decision to grant or deny a waiver of the forfeit.

(1949 Rev., S. 812; March, 1958, P.A. 1, S. 1; P.A. 74-299, S. 2, 4; P.A. 78-286, S. 1, 3; P.A. 83-551, S. 1, 4; P.A. 87-506, S. 5, 9; P.A. 89-370, S. 10, 15; P.A. 90-262, S. 1, 4.)

History: P.A. 74-299 deleted former provision making July first beginning date for fiscal year optional, made adoption of July first date mandatory and imposed deadline of July 1, 1980; P.A. 78-286 changed deadline to July 1, 1985, and required those not meeting former deadline to comply with provisions of Sec. 7-389; P.A. 83-551 required that each municipality must be in compliance with uniform fiscal year not later than July 1, 1990, in lieu of July 1, 1985, as previously required and that any municipality must comply with Sec. 7-389 if not in compliance with uniform fiscal year on or prior to July 1, 1983, in lieu of July 1, 1980, as previously required; P.A. 87-506 provided that the fiscal year of each municipal fund would be the same as that of the municipality; P.A. 89-370 added provision that adoption of uniform fiscal year is required “notwithstanding the provisions of any special act to the contrary”; P.A. 90-262 required that each municipality must be in compliance with uniform fiscal year not later than July 1, 1993, in lieu of July 1, 1990, as previously required and added Subsec. (b) concerning forfeitures for noncompliance.



Section 7-383 - Due date of tax levy.

The first installment of the general property tax levy of each complying municipality for its fiscal year beginning the first day of July, or the whole of such levy if such levy is not payable in more than one installment, shall become due on the first day of such fiscal year, provided whenever (1) the preparation and mailing of rate bills for such tax levy is delayed until after the date such tax is due or (2) such tax levy is not applicable to certain property until after the date such tax is due, such tax shall be due and payable, with respect to all property or property which becomes subject to tax after the date such tax is due, whichever is applicable, not later than thirty days following the date on which rate bills for such tax are mailed or handed to persons liable therefor. Any municipality not yet complying may provide by majority vote of its legislative body that the first installment on such levy shall become due on the first day of January and the second installment on such levy shall become due on the first day of July, until such municipality complies.

(1949 Rev., S. 813; P.A. 83-551, S. 3, 4; 83-579, S. 1, 3.)

History: P.A. 83-551 added sentence providing that any municipality not in compliance may, until the July first on which compliance commences, establish January first as the due date for the first installment and July first as the due date for the second installment; P.A. 83-579 added provision specifying that when mailing of rate bills is delayed until after tax due date or when tax is not applicable to certain property until after the tax due date, such tax shall be due not later than 30 days following the date tax bills are mailed.



Section 7-384 - Issuance of bonds and notes by complying municipalities.

Each complying municipality may enact an ordinance, authorizing the issuance of its bonds or notes, and may issue its bonds or notes within the limits of this chapter for the purpose of financing, in whole or in part, the period set out in subdivisions (1) and (2) of subsection (a) of section 7-382. The face value of such bonds or notes shall not exceed the amount appropriated for such purpose by the legislative body of such municipality. The bonds or notes issued under authority of this chapter shall not be subject to the limitation provided in section 7-374. No provision of any special act enacted prior to June 5, 1935, shall be construed to prohibit the issuance of bonds or notes under the terms of this chapter.

(1949 Rev., S. 814; February, 1965, P.A. 28; P.A. 03-278, S. 15.)

History: 1965 act removed words “five per cent” before “limitation” in third sentence; P.A. 03-278 made a technical change, effective July 9, 2003.



Section 7-385 - Maturity of bonds.

All bonds issued under the provisions of this chapter shall mature in annual or semiannual installments of principal that shall substantially equalize the aggregate amount of principal and interest due in each annual period commencing with the first annual period in which an installment of principal is due, or shall mature in annual or semiannual installments of principal no one of which shall exceed by more than fifty per cent the amount of any prior installment. The first installment of principal of any series of bonds shall mature not later than one year from the date of issue of such series and the last installment of such series shall mature not later than twenty years therefrom.

(1949 Rev., S. 815; P.A. 86-350, S. 11, 28; P.A. 87-506, S. 6, 9; P.A. 89-337, S. 3, 6.)

History: P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; P.A. 87-506 amended the section to provide for various methods of determining payment amounts; P.A. 89-337 allowed semiannual installments.



Section 7-386 - Validity of bonds.

Any bonds reciting that they are issued pursuant to this chapter shall, in any action or proceeding involving their validity, be conclusively deemed to be fully authorized by this chapter and to have been issued, sold, executed and delivered in conformity herewith and with all other provisions of statutes applicable thereto and shall be incontestable, unless such action or proceeding is begun within sixty days after the approval of their sale by the vote specified in section 7-382.

(1949 Rev., S. 816.)



Section 7-387 - Change of term of elected officials.

Section 7-387 is repealed.

(1949 Rev., S. 817; 1953, S. 366d; 1967, P.A. 675, S. 2; 1969, P.A. 570, S. 8.)



Section 7-388 - Annual budget meetings.

Any municipality complying with the provisions of this chapter shall, at its annual meeting or at a special meeting thereof warned and held for such purpose, fix the date of a special meeting to be held prior to the beginning of the next ensuing fiscal year for the purpose of acting upon its budget, which meeting shall be designated as the annual budget meeting of such municipality. The budget-making authority of such municipality shall thereafter submit any estimates and recommendations required by section 7-344, section 12-122 or any provisions of special acts to the annual budget meeting rather than to the annual town meeting. The budget-making authority and the legislative body of any complying municipality having a board of finance created under the general statutes shall thereafter exercise the powers and discharge the duties imposed upon them under section 7-344, including the holding of the public hearing required therein, in connection with the annual budget meeting rather than the annual town meeting as prescribed in said section. The budget-making authority, the legislative body and the officials and departments of any complying municipality having a board of finance created under a special act shall thereafter severally exercise the powers and discharge the duties imposed upon them under such special act, including the holding of public hearings required therein, in connection with the annual budget meeting rather than the annual town meeting and upon dates set forth in the vote in compliance with the provisions of this chapter, such dates having the same relation to the annual budget meeting as the dates fixed in such special act have to the annual town meeting, with like force and effect as though fixed by the special act.

(1949 Rev., S. 818.)



Section 7-389 - Financing of change in fiscal year.

(a) Any municipality proposing a change in its fiscal year to comply with the provisions of this chapter may create a surplus in its general fund for the specific purpose of financing such a change and said municipality may, over a period of years, accumulate the funds necessary to make said change. An amount may be included in its budget for this purpose, subject to the same approval required for any other budget item, and for that purpose it may lay a tax not exceeding five mills per year, provided any municipality which has not begun compliance with the uniform fiscal year on or prior to July 1, 1983, for the purpose of financing such change, may, with respect to each fiscal year commencing subsequent to July 1, 1988, until such municipality has begun such compliance, lay a tax sufficient to create a surplus in the general fund for the purpose of financing such change in whole or in part.

(b) Any municipality proposing a change in its fiscal year to comply with the provisions of this chapter which has not begun compliance on or before July 1, 1987, may enact an ordinance authorizing the issuance of its bonds or notes and may issue its bonds or notes in such amounts as may be necessary to finance, in whole or in part, the period set forth in subdivisions (1) and (2) of section 7-382 in addition to or without a surplus in its general fund as provided in subsection (a) of this section.

(1949 Rev., S. 819; P.A. 73-588; P.A. 78-286, S. 2, 3; P.A. 83-551, S. 2, 4; P.A. 88-181, S. 1, 2.)

History: P.A. 73-588 allowed accumulation of funds necessary to change fiscal year “over a period of years”; P.A. 78-286 required accumulation of funds to finance change in fiscal year if not in compliance on July 1, 1980, and specified how funds to be accumulated; P.A. 83-551 required any municipality to levy the special tax to finance change to uniform fiscal year, for fiscal years commencing after July 1, 1983, if not in compliance on or prior to July 1, 1983, in lieu of July 1, 1980, as previously required; P.A. 88-181 made the special tax to finance change to uniform fiscal year discretionary for fiscal years commencing after July 1, 1988, eliminated the requirement for a tax of two mills and added Subsec. (b) re issuance of bonds or rates to finance change to uniform fiscal year.



Section 7-390 - Publication of budget. Statements by municipalities adopting uniform fiscal years.

Each municipality adopting the provisions of this chapter shall publish, as provided in section 7-344, a budget statement which shall show, in addition to the items set forth in said section 7-344, (1) an estimate of the receipts and expenditures of the year during which the budget is being prepared, (2) a statement of the actual receipts and expenditures of the year prior to the year in which the budget is being prepared and (3) an estimate of the receipts and expenditures for the ensuing year. Each such municipality shall absorb any deficit which exists at the beginning of the fiscal year in which the budget is being prepared.

(1949 Rev., S. 820.)






Chapter 111 - Municipal Auditing Act

Section 7-391 - *(See end of section for amended version and effective date.) Definitions.

When used in this chapter, unless the context otherwise requires, the following terms shall have the meanings herein specified: “Secretary” means the Secretary of the Office of Policy and Management; “municipality” includes each town, consolidated town and city, consolidated town and borough, city and borough; “audited agency” includes each district, as defined in section 7-324, or other municipal utility, the Metropolitan District of Hartford County, each regional planning agency, any other political subdivision of similar character which is created and any other agency created or designated by a municipality to act for such municipality whose annual receipts from all sources exceed one million dollars; “reporting agency” includes each district, as defined in section 7-324, or other municipal utility, each regional planning agency, any other political subdivision of similar character which is created and any other agency created or designated by a municipality to act for such municipality whose annual receipts from all sources do not exceed one million dollars; “appointing authority” means the legislative body of a municipality or the board, committee or other governing body of such audited agency, except in any town where the authority to adopt a budget rests with a town meeting or a representative town meeting “appointing authority” means the board of finance or other board, committee or body charged with preparing the budget, or in a town which has no board of finance or other such board, committee or body, means the board of selectmen or the town council; “audit report” means the report of the independent auditor and the annual financial statements of the municipality or audited agency; “independent auditor” means a public accountant who is licensed to practice in the state of Connecticut and who meets the independence standards included in generally accepted government auditing standards; “public accountant” means an individual who meets standards included in generally accepted government auditing standards for personnel performing government audits and the licensing requirements of the State Board of Accountancy; “receipts” means amounts accrued or received by a municipality, audited agency or reporting agency and reportable as revenues in accordance with generally accepted accounting principles; “municipal utility” means every Connecticut municipality or department or agency thereof, or Connecticut district, manufacturing, selling or distributing gas or electricity to be used for light, heat or power or water.

(1949 Rev., S. 821; 1959, P.A. 152, S. 14; 613, S. 11; P.A. 76-68, S. 1, 7; P.A. 77-501, S. 1, 2; 77-614, S. 19, 610; P.A. 80-483, S. 21, 186; P.A. 87-573, S. 2, 11; P.A. 89-370, S. 11, 15; P.A. 93-422, S. 1; P.A. 07-196, S. 7.)

*Note: On and after January 1, 2015, this section, as amended by section 269 of public act 13-247, is to read as follows:

“Sec. 7-391. Definitions. When used in this chapter, unless the context otherwise requires, the following terms shall have the meanings herein specified: “Secretary” means the Secretary of the Office of Policy and Management; “municipality” includes each town, consolidated town and city, consolidated town and borough, city and borough; “audited agency” includes each district, as defined in section 7-324, or other municipal utility, the Metropolitan District of Hartford County, each regional council of governments, any other political subdivision of similar character which is created and any other agency created or designated by a municipality to act for such municipality whose annual receipts from all sources exceed one million dollars; “reporting agency” includes each district, as defined in section 7-324, or other municipal utility, each regional council of governments, any other political subdivision of similar character which is created and any other agency created or designated by a municipality to act for such municipality whose annual receipts from all sources do not exceed one million dollars; “appointing authority” means the legislative body of a municipality or the board, committee or other governing body of such audited agency, except in any town where the authority to adopt a budget rests with a town meeting or a representative town meeting “appointing authority” means the board of finance or other board, committee or body charged with preparing the budget, or in a town that has no board of finance or other such board, committee or body, means the board of selectmen or the town council; “audit report” means the report of the independent auditor and the annual financial statements of the municipality or audited agency; “independent auditor” means a public accountant who is licensed to practice in the state of Connecticut and who meets the independence standards included in generally accepted government auditing standards; “public accountant” means an individual who meets standards included in generally accepted government auditing standards for personnel performing government audits and the licensing requirements of the State Board of Accountancy; “receipts” means amounts accrued or received by a municipality, audited agency or reporting agency and reportable as revenues in accordance with generally accepted accounting principles; “municipal utility” means every Connecticut municipality or department or agency thereof, or Connecticut district, manufacturing, selling or distributing gas or electricity to be used for light, heat or power or water.”

(1949 Rev., S. 821; 1959, P.A. 152, S. 14; 613, S. 11; P.A. 76-68, S. 1, 7; P.A. 77-501, S. 1, 2; 77-614, S. 19, 610; P.A. 80-483, S. 21, 186; P.A. 87-573, S. 2, 11; P.A. 89-370, S. 11, 15; P.A. 93-422, S. 1; P.A. 07-196, S. 7; P.A. 13-247, S. 269.)

History: 1959 acts deleted counties from definition of municipality and added regional planning agency and removed county commissioners from definition of budget-making authority; P.A. 76-68 limited definition of “municipality” to towns, cities, boroughs and consolidated towns and cities and consolidated towns and boroughs and defined school, fire, sewer districts etc. as “audited agencies”, defined “appointing authority” and “municipal utility” and removed definition of “budget-making authority”; P.A. 77-501 clarified definition of “appointing authority” with regard to towns vesting budget authority in town meetings; P.A. 77-614 substituted “secretary” and “secretary of the office of policy and management” for “commissioner” and “tax commissioner”; P.A. 80-483 made technical changes; P.A. 87-573 removed school districts and housing authorities from the definition of “audited agencies” and inserted definition of “reporting agency”, effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 89-370 amended definition of “audited agency” and “reporting agency” by deleting reference to “fire district, fire and sewer district, sewer district” and substituting reference to “district, as defined in section 7-324”; P.A. 93-422 changed delineation amount from average annual receipts exceeding $75,000 to annual receipts of $200,000, deleted definition of “independent public accountant” and added definitions of “audit report”, “independent auditor”, “public accountant” and “receipts”; P.A. 07-196 increased delineation amounts for “audited agency” and “reporting agency” from annual receipts of $200,000 to $1,000,000, effective July 1, 2007; P.A. 13-247 substituted “council of governments” for “planning agency” in definitions of “audited agency” and “reporting agency” and made a technical change, effective January 1, 2015.



Section 7-392 - Making of audits and filing of statements.

(a) All municipalities shall have all their financial statements audited at least once annually and shall provide for audits in accordance with the provisions of sections 4-230 to 4-236, inclusive. Each audited agency, except a local housing authority, shall have all its accounts audited at least once annually. Such audit shall be made by an independent auditor, as defined in section 7-391, who shall be designated in accordance with the provisions of section 7-396. Any independent auditor so retained to render such an annual or biennial audit shall have his duties and powers defined by said secretary. Any audit rendered under the provisions of this chapter shall be performed in accordance with standards adopted by the secretary by regulation and approved by the Auditors of Public Accounts.

(b) Notwithstanding the provisions of subsection (a) of this section, if the charter in any municipality contains provisions applicable with respect to selection of an independent auditor for purposes of such audit, such selection shall be conducted in accordance with the charter, provided such selection shall be subject to approval by the Secretary of the Office of Policy and Management.

(c) In conjunction with each audit of its financial statements, each town shall provide for the auditing of the financial statements of each school district operating within its boundaries. In the case of a regional school district, the regional board of education shall provide for such an audit.

(d) The Commissioner of Economic and Community Development shall provide for the auditing of the financial statements of each local housing authority at least once biennially. Such audit may be conducted by an independent auditor or by employees of the Department of Economic and Community Development, as the commissioner may determine. The commissioner may charge any housing authority for the cost of any such audit of its accounts. Upon completion of any such audit, the commissioner shall file certified copies of the audit report with the chairman and the executive director of the housing authority, with the chief executive officer and the clerk of the municipality in which such housing authority is located and with the Secretary of the Office of Policy and Management.

(e) The treasurer or other officer having authority over the financial affairs of any reporting agency shall, annually, file a statement concerning the accounts and finances of such agency with the town clerk of the town in which such agency is located. Such statement shall include, but shall not be limited to, a listing of major disbursements and sources of receipts and shall be filed not later than ninety days after the end of the fiscal year or period which is the subject of the statement. Each treasurer or other officer who fails to file a statement required pursuant to this subsection shall be fined five hundred dollars for each statement not filed. The fine shall be levied and collected by the town clerk.

(1949 Rev., S. 822; 1955, S. 367d; 1957, P.A. 381; 1959, P.A. 217; 1961, P.A. 515; 1972, P.A. 256, S. 1; P.A. 76-68, S. 2, 7; P.A. 77-614, S. 19, 610; P.A. 83-405, S. 1, 2; P.A. 87-573, S. 3, 11; P.A. 88-360, S. 49, 63; P.A. 89-370, S. 12, 15; P.A. 90-78, S. 1, 2; P.A. 91-401, S. 8, 20; P.A. 93-422, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1959 act increased from $50,000 to $75,000 maximum amount of receipts municipality may have and share cost of audit by tax commissioner with state; 1961 act increased from $150,000 to 200,000 maximum amount of receipts municipality may have to qualify for audit by tax commissioner; 1972 act added circumstances where approval by commissioner of independent public accountant not necessary; P.A. 76-68 changed language to reflect classifications of audited entities as either municipalities or audited agencies as defined in Sec. 7-391 and required that audits meet standards adopted by commissioner and approved by auditors of public accounts; P.A. 77-614 substituted secretary of the office of policy and management for tax commissioner; P.A. 83-405 added Subsec. (b) providing that if the charter contains language applicable to selection of an accountant for such audit, selection is to be conducted in accordance with the charter; P.A. 87-573 deleted provisions concerning the preparing of audits by the office of policy and management and inserted Subsecs. (a), concerning audits of school districts, (d), concerning audits of housing authorities, and (e) concerning reports of reporting agencies, effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 88-360 in Subsec. (c) provided that the regional board of education rather than the towns jointly provide for the audit and made a technical change; P.A. 89-370 amended Subsec. (e) to require filing of statement not later than 90 days after the end of fiscal year or period which is subject of statement; P.A. 90-78 amended Subsec. (e) to provide that the statement of a reporting agency shall include a listing of major expenditures and sources of revenue and that the fine for failure to file shall be levied and collected by the town clerk; P.A. 91-401 amended Subsec. (a) to require that municipalities provide for audits in accordance with Secs. 4-230 to 4-236, inclusive, that each audited agency, except a local housing authority, have its accounts audited at least once annually instead of biennially and that audit be made by auditor instead of public accountant, effective July 1, 1993; P.A. 93-422 amended Subsec. (a) by changing section references from state audit for recipients of state financial assistance, i.e. Secs. 4-230 and 4-232, to municipal auditing act, i.e. Secs. 7-391 and 7-396, amended Subsecs. (a), (c) and (d) by changing subject of audit from accounts to financial statements, amended Subsecs. (b) and (d) by changing “independent public accountant” to “independent auditor” and amended Subsec. (e) by changing “expenditures” to “disbursements” and “revenue” to “receipts”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 7-393 - Working papers of accountant; preservation for inspection.

Upon the completion of an audit, the independent auditor shall file certified copies of the audit report with (1) the appointing authority, (2) in the case of a town, city or borough, with the clerk of such town, city or borough, (3) in the case of a regional school district, with the clerks of the towns, cities or boroughs in which such regional school district is located and with the board of education, (4) in the case of an audited agency, with the clerks of the towns, cities or boroughs in which such audited agency is located, and (5) in each case, with the Secretary of the Office of Policy and Management. Such copies shall be filed within six months from the end of the fiscal year of the municipality, regional school district or audited agency, but the secretary may grant an extension of not more than thirty days, provided the auditor making the audit and the chief executive officer of the municipality, regional school district or audited agency shall jointly submit a request in writing to the secretary stating the reasons for such extension at least thirty days prior to the end of such six-month period. If the reason for the extension relates to deficiencies in the accounting system of the municipality, regional school district or audited agency the request must be accompanied by a corrective action plan. The secretary may, after a hearing with the auditor and officials of the municipality, regional school district or audited agency, grant an additional extension if conditions warrant. Said auditor shall preserve all of his working papers employed in the preparation of any such audit until the expiration of three years from the date of filing a certified copy of the audit with the secretary and such working papers shall be available, upon written request and upon reasonable notice from the secretary, during such time for inspection by the secretary or his authorized representative, at the office or place of business of the auditor, during usual business hours. Any municipality, regional school district, audited agency or auditor who fails to have the audit report filed on its behalf within six months from the end of the fiscal year or within the time granted by the secretary shall be assessed a civil penalty of not less than one thousand dollars but not more than ten thousand dollars. The secretary may waive such penalty if, in his opinion, there appears to be reasonable cause for not having completed or provided the required audit report, provided an official of the municipality, regional school district or audited agency or the auditor submits a written request for such waiver.

(1949 Rev., S. 823; 1959, P.A. 152, S. 87; P.A. 76-68, S. 3, 7; P.A. 77-611, S. 4, 6; 77-614, S. 19, 610; P.A. 87-573, S. 4, 11; P.A. 89-370, S. 13, 15; P.A. 93-422, S. 3.)

History: 1959 act deleted provision re counties; P.A. 76-68 substituted “appointing authority” for “budget-making authority” and provided that where appointing authority is town meeting, report is to be filed with chief executive officer and, additionally, in reports for school, fire or sewer districts, with auditors of public accounts as well as with others as previously provided and included references to audited agencies in accordance with revised definitions in Sec. 7-391; P.A. 77-611 deleted filing requirements with regard to chief executive officer and auditors of public accounts; P.A. 77-614 substituted secretary of the office of policy and management for tax commissioner; P.A. 87-573 inserted provisions concerning school districts, effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 89-370 expanded reporting requirements by deleting provision which required additional copy of report to be filed with clerk of town, city or borough or with board of education only where the appointing authority is the town meeting, deleted reference to sewer or fire district, added Subdiv. (4) re audited agency and added $500 fine for failure by audited agency to have reports filed on its behalf; P.A. 93-422 changed “independent public accountant” to “independent auditor”, changed “school district” to “regional school district”, limited extensions to 30 days, required joint request for extension, added provisions regarding corrective action plan and additional extension, changed required preservation of working papers from two to three years, deleted provision regarding penalties for accountants, increased civil penalty from $500 per report to $1,000 to $10,000, expanded civil penalty to apply to municipalities, regional school districts and auditors and allowed waiver of penalty.



Section 7-394 - Publication of notice that audit available for inspection by public.

When the audit provided for in section 7-392 has been made, the municipal clerk shall cause to be published a legal notice in a newspaper having a substantial circulation in such municipality that such audit is on file in his office, for public inspection, within one week after receiving such audit.

(1949 Rev., S. 824; P.A. 77-614, S. 19, 610; P.A. 87-573, S. 5, 11; P.A. 93-422, S. 4.)

History: P.A. 77-614 substituted secretary of the office of policy and management for tax commissioner; P.A. 87-573 removed provisions concerning audits made by the secretary of the office of policy and management, effective July 1, 1987 and applicable to audits for fiscal years beginning on or after that date; P.A. 93-422 deleted requirement that independent public accountant certificate be included in annual report, corrected reference to source of audit from “herein” to Sec. 7-392.



Section 7-394a - Principles and standards for audit reports.

(a) The audit report prepared by an independent auditor, as defined in section 7-391, retained to render an audit for a municipality, regional school district or audited agency, or by any fiscal officer of such municipality, regional school district or audited agency shall be prepared in accordance with generally accepted accounting principles, generally accepted auditing standards and the provisions of sections 4-230 to 4-236, inclusive.

(b) Any municipality, regional school district or audited agency may, however, on the basis of unreasonable hardship directly related to compliance with the provisions of subsection (a) of this section, request permission to have the audit report prepared in a manner not in compliance with said provisions by filing such request in writing with the Secretary of the Office of Policy and Management, including an explanation of the problems related to such compliance and an estimate of the time required to implement changes in existing procedures as necessary to prepare the audit report in accordance with said provisions.

(c) The Secretary of the Office of Policy and Management shall adopt regulations as necessary to establish guidelines concerning compliance with the provisions of subsection (a) of this section and concerning any special problems related to such compliance by any municipality, regional school district or audited agency. Such regulations shall, prior to adoption, be submitted to the Municipal Finance Advisory Commission for review as provided in section 7-394b.

(d) Notwithstanding the provisions of section 7-396a, any agreement for a grant entered into on or after July 1, 1987, between a state agency and a municipality, regional school district or audited agency which has adopted the uniform fiscal year pursuant to section 7-382, or any of the agencies of such municipality, shall provide that any audit of grant expenditures required by such agreement shall be prepared by the municipality, regional school district or audited agency, in accordance with this section and section 7-382.

(P.A. 77-611, S. 1, 6; 77-614, S. 19(d), 587, 610; P.A. 78-303, S. 85, 136; P.A. 86-387, S. 1, 3; P.A. 87-573, S. 6, 11; P.A. 89-370, S. 1, 15; P.A. 93-422, S. 5; May 25 Sp. Sess. P.A. 94-1, S. 6, 130.)

History: P.A. 77-614 and P.A. 78-303 substituted secretary of the office of policy and management for tax commissioner; P.A. 86-387 amended Subsec. (a) to delete “Governmental Accounting, Auditing and Financial Reporting” and insert “Governmental Accounting and Financial Reporting Standards” as publications to be followed and added Subsec. (d) concerning audits or state grants; P.A. 87-573 inserted references to school districts and audited agencies, effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 89-370 amended Subsec. (a) to delete requirement that financial reports re fiscal years ending on June 30, 1987, or thereafter, shall be prepared in accordance with principles and standards related to accounting, auditing and financial reporting as outlined in various publications, and to substitute requirement that financial reports re fiscal years ending on June 30, 1989, or thereafter, shall be prepared in accordance with generally accepted accounting principles related to accounting, auditing and financial reporting; P.A. 93-422 changed “financial report” to “audit report”, “independent public accountant” to “independent auditor” and “school district” to “regional school district”, amended Subsec. (a) by adding provision regarding auditing standards and Secs. 4-230 to 4-237, and amended Subsec. (c) by changing requirement from a procedure for consideration of special problems to guidelines concerning special problems; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (b) by substituting “audit” reports for “financial” reports, effective July 1, 1994.



Section 7-394b - Municipal Finance Advisory Commission.

(a) There is established a Municipal Finance Advisory Commission which shall (1) review and submit any recommendations as may be deemed appropriate with respect to any regulations concerning the provisions of section 7-394a, submitted by the Secretary of the Office of Policy and Management for purposes of such review and (2) work with any municipality referred to it pursuant to the provisions of section 7-395, to improve the fiscal condition of such municipality. Upon receipt of the secretary’s report pursuant to said section 7-395, the commission shall, in determining the level of financial distress of such municipality, review audits, budgets, accounting and fiscal management practices and any other information relevant to the municipality’s fiscal condition. The commission may require the chief executive officer of the municipality to (A) provide such information and appear before the commission to discuss the financial condition of the municipality and the implementation of remedial measures to improve its financial condition and (B) submit a written report to the commission on implementation of the recommendations of the commission and other remedial measures. If a chief executive officer of a municipality fails to provide the information requested or submit the report within thirty days of the request, the commission may assess a civil penalty of not less than one thousand but not more than ten thousand dollars on the municipality. If a chief executive officer of a municipality upon whom a penalty has been imposed submits a request, the secretary may waive all or a portion of such penalty if he determines that a reasonable cause exists for not having provided the requested information or report. The secretary may, as a condition of such waiver, require compliance by a date set by the secretary.

(b) Said commission shall consist of eight members appointed by the Governor as follows: (1) Four members who are fiscal or executive officers of municipalities, with one such member from a municipality in each of the following categories of population at the time of such appointment: (A) A municipality with a population under ten thousand, (B) a municipality with a population of at least ten thousand but under twenty-five thousand, (C) a municipality with a population of at least twenty-five thousand but under seventy-five thousand and (D) a municipality with a population of seventy-five thousand or over; (2) three members who are not officers of municipalities but whose experience and knowledge, in the discretion of the Governor, would be valuable for the purposes of said commission, and (3) a representative from the Office of Policy and Management. Members shall be appointed for four-year terms coterminous with the term of the Governor or until a successor is appointed and qualified, whichever is longer, provided the term of any such member shall be contingent upon holding the office, when applicable, which qualified such member for appointment. Vacancies other than by expiration of terms shall be filled by appointment by the Governor for the unexpired term. All members of said commission shall serve without compensation, except for reimbursement for their necessary expenses incurred in the performance of their duties as members.

(c) Repealed by P.A. 83-321, S. 2, 3.

(P.A. 77-611, S. 3, 6; 77-614, S. 19(d), 587, 610; P.A. 78-303, S. 85, 136; P.A. 83-321, S. 2, 3; P.A. 89-370, S. 2, 15; P.A. 93-421, S. 16, 22.)

History: P.A. 77-614 and P.A. 78-303 substituted secretary of the office of policy and management for tax commissioner; P.A. 83-321 repealed Subsec. (c) which had provided for termination of commission on July 1, 1983; P.A. 89-370 amended Subsec. (a) to require commission to work with municipality referred to it pursuant to Sec. 7-395 and review audits, accounting and fiscal management practices and other relevant information in determining level of municipal financial distress and to authorize commission to require chief executive officer to provide such information and appear before commission to discuss financial condition and remedial measures and amended Subsec. (b) to provide that terms of members are coterminous with governor’s term “or until a successor is appointed and qualified, whichever is longer” and to delete obsolete provision re termination of terms of commission’s first members on July 1, 1979; P.A. 93-421 amended Subsec. (a) by expanding the commission’s authority to consider budgets in determining the level of financial distress and adding Subdiv. (B) authorizing the commission to request a written report from the chief executive officer of a municipality and to assess penalty for noncompliance, effective July 1, 1993.



Section 7-395 - Secretary to review audit report.

The secretary shall review each audit report filed with said secretary as provided in section 7-393, except said secretary shall review the audit reports on each audited agency biennially and may review the audit reports on any municipality or regional school district biennially, provided such secretary shall, in any year in which he does not review the report of any such municipality or regional school district, review the comments and recommendations of the independent auditor who made such audit. If, upon such review of the audit report, evidence of fraud or embezzlement is found, he shall report such information to the state’s attorney for the judicial district in which such municipality, regional school district or audited agency is located. If, in the review of such audit report said secretary finds that such audit has not been prepared in compliance with the provisions of subsection (a) of section 7-394a, or said secretary finds evidence of any unsound or irregular financial practice in relation to commonly accepted standards in municipal finance, said secretary shall prepare a report concerning such finding, including necessary details for proper evaluation of such finding and recommendations for corrective action and shall refer such report to the Municipal Finance Advisory Commission established under section 7-394b. A copy of such report shall be filed with: (1) The chief executive officer of such municipality or audited agency or the superintendent of such school district and, in the case of a town, city or borough, with the clerk of such town, city or borough; and (2) the Auditors of Public Accounts.

(1949 Rev., S. 825; P.A. 76-68, S. 4, 7; P.A. 77-611, S. 2, 6; 77-614, S. 19, 587, 610; P.A. 78-280, S. 2, 127; P.A. 87-573, S. 7, 11; P.A. 88-360, S. 50, 63; P.A. 89-370, S. 3, 15; P.A. 93-422, S. 6.)

History: P.A. 76-68 added references to audits and audited agencies; P.A. 77-611 expanded provisions for review and report with regard to irregular financial practices and noncompliance with requirements; P.A. 77-614 substituted secretary of the office of policy and management for tax commissioner; P.A. 78-280 substituted “judicial district” for “county”; P.A. 87-573 allowed the secretary to review reports biennially and applied provisions to school districts, effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 88-360 provided that the secretary shall review the audit reports on each audited agency biennially and made a technical change; P.A. 89-370 required secretary to refer report to municipal finance advisory commission and made technical change; P.A. 93-422 changed “school district” to “regional school district”, “independent public accountant” to “independent auditor” and “review or audit” to “review of the audit report”.



Section 7-396 - Designation of auditor.

The regional board of education and appointing authority of any municipality or audited agency shall file with the Secretary of the Office of Policy and Management the name of the independent auditor, designated to audit the financial statements of the regional school district, municipality, or audited agency, at least thirty days before the end of the fiscal period of such regional school district, municipality, or audited agency for which such audit is required. If any such appointing authority fails to notify the secretary of such designation before such thirty-day period, said secretary may appoint any independent auditor to audit the accounts of such regional school district, municipality or audited agency, and the cost and expense of such audit shall be borne by such regional school district, municipality or audited agency.

(1949 Rev., S. 826; P.A. 76-68, S. 5, 7; P.A. 77-614, S. 19, 610; P.A. 87-573, S. 8, 11; P.A. 93-422, S. 7.)

History: P.A. 76-68 substituted appointing authority for budget-making authority, included “audited agencies” in accord with revised definitions of Sec. 7-391 and required filing of accountant selected to perform audit within 30 rather than 90 days of fiscal period requiring audit; P.A. 77-614 substituted secretary of the office of policy and management for tax commissioner; P.A. 87-573 inserted references to school districts and reporting requirements of reporting agencies, effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 93-422 applied provisions to regional boards of education, changed “independent public accountant” to “independent auditor”, “records” to “financial statements”, and “school district” to “regional school district”, deleted “for the preceding fiscal year” regarding accounts audited and deleted reference to cost and expense of investigation.



Section 7-396a - Audits of agencies receiving state grants.

(a) Any agreement for a state grant entered into between a state agency and a public or private agency shall provide for an audit acceptable to such state agency of any grant expenditures made by such public or private agency and, unless otherwise provided by the state agency, the cost of such audit may be considered an allowable expense under such grant agreement. The Auditors of Public Accounts shall have access to all records and accounts of such public or private agency for the fiscal year in which such grant is made. A copy of any audit performed under the provisions of this section shall be filed with the Auditors of Public Accounts.

(b) Notwithstanding the provisions of subsection (a) of this section, in the case of an agreement for a state grant entered into between a state agency and a public or private agency where the state agency has received funding for such grant from the federal government, the cost of any required audit shall be considered an allowable expense under such grant agreement, provided the cost of such audit is an allowable expense under the federal grant regulations.

(P.A. 76-68, S. 6, 7; P.A. 84-316, S. 1, 2; P.A. 85-613, S. 20, 154; P.A. 87-573, S. 9, 11; P.A. 88-61, S. 1, 2; P.A. 89-81, S. 2.)

History: P.A. 84-316 added Subsec. (c) re payment of cost of audits; P.A. 85-613 made technical changes; P.A. 87-573 inserted a reference to reporting requirements in Subsec. (a), effective July 1, 1987, and applicable to audits for fiscal years beginning on or after that date; P.A. 88-61 authorized in Subsec. (b) the cost of the annual audits of state agency grants to be considered an allowable expense under grant agreements; P.A. 89-81 deleted former Subsec. (a), transferring provisions to Subsec. (c) of Sec. 2-90, and relettered remaining Subsecs.



Section 7-397 - Repeal of charter provisions.

So much of any charter provisions of any municipality as is inconsistent with the provisions of this chapter is repealed.

(1949 Rev., S. 827.)






Chapter 112 - Municipal Finance

Section 7-398 - Returns concerning finances to be under oath; false statement.

All reports or returns, in any respect concerning public finances or the reception or disbursement of public funds, made by selectmen or treasurers of towns and auditors or treasurers of cities, regularly in the line of their respective official duties, to any body, meeting or committee acting in a public capacity, shall be verified by the oath of the person or persons making the same. Any person who so verifies any return or report, known to him to be false in fact, or which in any material respect intentionally suppresses or conceals the truth, shall be subject to the penalty provided for false statement.

(1949 Rev., S. 828, 829; 1971, P.A. 871, S. 62.)

History: 1971 act changed penalty from six months’ imprisonment and/or $200 fine to same penalty as for false statement.



Section 7-399 - Uniform accounting system.

Section 7-399 is repealed.

(1949 Rev., S. 830; P.A. 77-614, S. 19, 610; P.A. 91-343, S. 10, 11.)



Section 7-400 - Investment of funds.

The treasurer of any municipality, as defined in section 7-359, upon approval by the budget-making authority, as defined in said section, of any metropolitan district, of any regional school district, of any district as defined in section 7-324, and of any other municipal corporation or authority authorized to issue bonds, notes or other obligations under the provisions of the general statutes or any special act may invest the proceeds received from the sale of bonds, notes or other obligations, or other funds, including the general fund, as hereinafter provided:

(1) In (A) the obligations of the United States of America, including the joint and several obligations of the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Savings and Loan Insurance Corporation, obligations of the United States Postal Service, all the federal home loan banks, all the federal land banks, all the federal intermediate credit banks, the Central Bank for Cooperatives, The Tennessee Valley Authority, or any other agency of the United States government, or (B) shares or other interests in any custodial arrangement, pool or no-load, open-end management-type investment company or investment trust registered or exempt under the Investment Company Act of 1940, 15 USC Section 80a-1 et seq. as from time to time amended, provided (i) the portfolio of such custodial arrangement, pool, investment company or investment trust is limited to obligations described in subparagraph (A) of this subdivision and repurchase agreements fully collateralized by any such obligations; (ii) such custodial arrangement, pool, investment company or investment trust takes delivery of such collateral either directly or through an authorized custodian; (iii) such custodial arrangement or pool is managed to maintain its shares at a constant net asset value or such investment company or investment trust is rated within one of the top two credit rating categories and, for any investment company or investment trust not managed to maintain its shares at a constant net asset value, within one of the top two risk rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner; and (iv) the municipal corporation or authority only purchases and redeems shares or other interests in such investment company or investment trust through the use of, or the custodian of such custodial arrangement or pool is, a bank, as defined in section 36a-2, or an out-of-state bank, as defined in said section, having one or more branches in this state.

(2) In the obligations of any state of the United States or of any political subdivision, authority or agency thereof, provided that at the time of investment such obligations are rated within one of the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner.

(3) In the obligations of the state of Connecticut, or any regional school district, town, city, borough or metropolitan district in the state of Connecticut, provided that at the time of investment the obligations of such government entity are rated within one of the top three rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner.

(1949, 1951, S. 368d; P.A. 83-442; P.A. 86-350, S. 12, 28; P.A. 87-9, S. 2, 3; P.A. 89-211, S. 11; P.A. 90-317, S. 5, 8; P.A. 93-255; 93-435, S. 60, 95; P.A. 94-190, S. 1; P.A. 95-282, S. 10, 11; P.A. 96-244, S. 38, 63; P.A. 01-195, S. 108, 181; P.A. 03-84, S. 6.)

History: P.A. 83-442 allowed for investment in indirect federal government obligations; P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 89-211 clarified references to the Internal Revenue Code of 1986; P.A. 90-317 amended Subdivs. (2) and (3) to remove the requirement that fund be invested in only those governmental obligations which are exempt from federal taxation; P.A. 93-255 amended Subdiv. (1) by adding Subpara. (B) providing for investment in shares or other interests in any custodial arrangement, pool or no-load, open-end management-type investment company or investment trust and designated existing provision of Subdiv. (1) as Subpara. (A); P.A. 93-435 made technical changes in Subdiv. (1), effective June 28, 1993; P.A. 94-190 deleted “investment company or investment trust” after pool in Subdiv. (1)(B)(iii) and inserted language re the requirement of a nationally recognized top rating for investment companies or investment trusts; P.A. 95-282 amended Subdiv. (1)(B)(iii) to require that the investment company or investment trust is rated within one of the top two “credit” rating categories “and, for any investment company or investment trust not managed to maintain its shares at a constant net asset value, within one of the top two risk rating categories” and made technical changes to Subdiv. (1)(B)(iv), effective July 1, 1995; P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section; P.A. 01-195 made a technical change in Subdiv. (2), effective July 11, 2001; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner”, effective June 3, 2003.



Section 7-401 - Definitions.

As used in sections 7-402 and 7-403, the following words and terms shall have the following meanings unless the context indicates another meaning or intent:

(1) “Deposit” or “deposits” means demand deposits, time deposits, certificates of deposit, share accounts, term share accounts and share certificate accounts;

(2) “Municipality” means any town, city or borough, whether consolidated or unconsolidated, and any school district, regional school district, district, as defined in section 7-324, metropolitan district, and each municipal corporation, organization or authority and taxing district not previously mentioned in this subdivision;

(3) “Out-of-state bank” means an out-of-state bank, as defined in section 36a-2;

(4) “Public funds” means any moneys collected or received by, or in the custody of, any person and belonging to, or held in trust for, the municipality, including, but not limited to, moneys held in trust or for some public or charitable purpose by the municipality; and

(5) “Qualified public depository” means a qualified public depository, as defined in section 36a-330.

(1949 Rev., S. 831; 1955, S. 369d; 1959, P.A. 152, S. 15; 1967, P.A. 517, S. 13; P.A. 73-609, S. 2, 4; P.A. 75-256, S. 2, 5; P.A. 83-331, S. 1; P.A. 95-282, S. 2, 11; P.A. 96-244, S. 38, 63.)

History: 1959 act deleted provisions for administration of funds by counties; 1967 act raised amount of deposit allowed in single bank to 75% of bank’s resources; P.A. 73-609 redefined “bank” to remove phrase “and is organized under ... the banking laws of the United States or of this state”; P.A. 75-256 added general loss reserve to listing of bank assets in Subsec. (b); P.A. 83-331 amended Subsec. (a) to include share accounts, term share accounts and share certificate accounts in the definition of “deposit” or “deposits”; P.A. 95-282 repealed previous provisions and revised definitions, effective July 6, 1995, provided “any designation of a depository of public funds of the state or any municipality or regional school district, and any prescription of the method of supervision of the investment and reinvestment of trust funds of a municipality, made in accordance with the applicable provisions of sections 4-33, 7-401, 7-402, 7-403, subsection (c) of section 10-52 or subsection (d) of section 10-56 in effect on or before July 6, 1995, shall remain in effect until rescinded or otherwise modified in accordance with the provisions of public act 95-282” (Revisor’s note: The reference to “section 10-52” appears to be a clerical error since Subsec. (c) of Sec. 10-51 was amended by Sec. 5 of P.A. 95-282); P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section.

See Sec. 3-24 re deposit of funds by State Treasurer.



Section 7-402 - Deposit of public money and trust funds.

(a) Any public official of any municipality may deposit any public funds received, held or controlled by such public official and belonging to such municipality, or otherwise held by such public official as such public official or as a custodian or trustee on behalf of such municipality, (1) in any qualified public depository, or (2) in an amount not exceeding the Federal Deposit Insurance Corporation insurance limit, in any out-of-state bank which is not a qualified public depository, designated by such public official; provided such deposit shall only be made in such public official’s name as such public official, custodian or trustee or in the name of the municipality to which the money belongs. The interest or other pecuniary consideration such depository allows for or upon such deposit of public funds shall belong to and accrue to the benefit of such municipality. In no case shall the deposit by such public official in any one such depository exceed in the aggregate at any one time seventy-five per cent of the total capital of such depository, as determined in accordance with applicable federal regulations and regulations adopted by the Banking Commissioner under section 36a-332. Any qualified public depository receiving deposits of public funds pursuant to this section is required to disclose such information relating to public deposits as the Banking Commissioner may require by regulations which the commissioner shall adopt in accordance with the provisions of chapter 54. The regulations shall include, but not be limited to, disclosure of the most current quarterly statement of condition and statement of income. Nothing in this section shall affect additional restrictions on the deposit of public funds imposed by the provisions of the charter of any municipal corporation.

(b) Any person, other than a public official, who receives, has control of, or is the custodian or trustee of, public funds promptly following the receipt or other acceptance of such public funds shall request the authority specified in this subsection to designate one or more depositories permitted under subsection (a) of this section as a depository for the whole or any part of such funds. The authority shall be (1) the board of selectmen, if the funds belong to a town that does not have a charter, special act or home rule ordinance relating to its government, (2) the first selectman, mayor or other chief executive officer described in a charter, special act or home rule ordinance relating to the government of a city, consolidated town and city, consolidated town and borough or a town having a charter, special act or home rule ordinance relating to its government, if the funds belong to such an entity, (3) the regional board of education, if the funds belong to a regional school district, (4) the warden, if the funds belong to a borough or (5) the chairman of the executive committee or other chief executive officer, if the funds belong to a district, metropolitan district or other municipal corporation. Such authority, upon the receipt of such request, may, in writing, designate one or more depositories and may, within the limitations of this section, specify the public fund or funds and the maximum amount thereof which may be deposited in each of such depositories. The instrument designating such depository or depositories shall be filed in the office of the town clerk in the case of a town and with the clerk of any other municipality. Such authority may, at any time, in writing, revoke such designation and may designate one or more other depositories. Prior to the designation by such authority of a depository, the person making such request may, within the limitations of this section, deposit public funds in any depository permitted under subsection (a) of this section. All deposits of public funds shall be in the name of the municipality or in the official name of the fund, person or trustee. The interest or pecuniary consideration such depository allows for or upon such deposit of public funds shall belong to and accrue to the benefit of the municipality or to the corpus of the fund held in trust.

(c) If the laws of this state have, in all other respects, been complied with, any person acting on behalf of, or as custodian or trustee for, any municipality, who deposits public funds in any depository shall, because of failure, insolvency, receivership, forced closing or restricted operation of such depository, or a bank and credit union holiday or banking emergency proclaimed under the provisions of the laws of the United States or of this state, be relieved of personal responsibility for public funds so deposited and the surety or sureties upon the bond of such person shall be likewise relieved to the same extent as such person. The provisions of this section shall not be construed to relieve any such person or such person’s surety or sureties from the obligation to account for the whole or such part of public funds so deposited as and when the same may be obtained by such person from such depository.

(1949 Rev., S. 832; 1955, S. 370d; 1957, P.A. 240; 1959, P.A. 152, S. 16; 1967, P.A. 517, S. 14; P.A. 73-609, S. 3, 4; P.A. 75-77; 75-256, S. 3, 5; P.A. 78-121, S. 4, 113; P.A. 80-183, S. 1, 3; P.A. 81-193, S. 12, 16; P.A. 82-239, S. 3, 7; P.A. 83-438, S. 2, 8; P.A. 87-9, S. 2, 3; P.A. 91-245, S. 10; P.A. 94-190, S. 5; P.A. 95-282, S. 3, 11; P.A. 96-244, S. 38, 63; P.A. 00-6, S. 3; P.A. 03-84, S. 7.)

History: 1959 act deleted references to county funds; 1967 act increased deposit limit to 75% of bank’s assets; P.A. 73-609 deleted provision allowing investment in building or savings and loan association to the extent insured by Federal insurance corporation and placed $75,000 limit in its stead and added provision regarding payments made to building or savings and loan associations by official acting in fiduciary capacity; P.A. 75-77 increased investment limit in building or savings and loan associations to $100,000; P.A. 75-256 included mutual savings banks in same category as national or state bank and trust companies, removing provision making them subject to limitations imposed by Sec. 36-104, and included general loss reserve in listing of bank assets; P.A. 78-121 deleted reference “building or” with regard to “building or savings and loan associations”, deleted reference to share accounts and included “deposit accounts”, effective January 1, 1979; P.A. 80-183 allowed investments in federal savings and loan associations, required that investments in savings and loan associations which exceed amount insured by Federal Savings and Loan Insurance Corporation be fully collateralized and included federal and other savings and loan associations in 75% limit; P.A. 81-193 replaced references to a mutual savings bank, national or state bank and trust company, savings and loan association or federal savings and loan association with “any qualified public depository, as defined in section 36-382” and deleted the limitation of $100,000 on deposits except for a deposit in a savings bank; P.A. 82-239 removed the obsolete reference to the town deposit fund; P.A. 83-438 eliminated the $100,000 maximum on public funds which may be deposited in a savings bank, added disclosure requirements for all qualified public depositories accepting public deposits and precluded any depository whose ratio of net worth to assets falls below 3% from accepting additional public deposits; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 91-245 substituted total capital as determined in accordance with applicable regulations for capital, general loss reserve, surplus and undivided profits, deleted prohibition on acceptance of additional public deposits by depositories whose ratio of net worth to assets falls below 3%, and made a technical change; P.A. 94-190 authorized municipal funds to be deposited in “any bank authorized pursuant to section 3-24 to receive state funds”; P.A. 95-282 divided the section into Subsecs., amended Subsec. (a) to limit deposits to the Federal Deposit Insurance Corporation limit in out-of-state banks that are not qualified public depositories and made technical change and added Subsec. (b) re designation of depositories and Subsec. (c) re liability of persons depositing funds, effective July 6, 1995, provided “any designation of a depository of public funds of the state or any municipality or regional school district, and any prescription of the method of supervision of the investment and reinvestment of trust funds of a municipality, made in accordance with the applicable provisions of sections 4-33, 7-401, 7-402, 7-403, subsection (c) of section 10-52 or subsection (d) of section 10-56 in effect on or before July 6, 1995, shall remain in effect until rescinded or otherwise modified in accordance with the provisions of public act 95-282” (Revisor’s note: (1) The reference to “section 10-52” appears to be a clerical error since Subsec. (c) of Sec. 10-51 was amended by Sec. 5 of P.A. 95-282; and (2) the Revisors changed the reference in Subsec. (c) from “any person acting in behalf of,” to “any person acting on behalf of,” for consistency with statutory usage); P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section; P.A. 00-6 replaced “bank holiday” with “bank and credit union holiday” and made technical changes for the purposes of gender neutrality in Subsec. (c); P.A. 03-84 amended Subsec. (a) by changing “Commissioner of Banking” to “Banking Commissioner” and making technical changes, effective June 3, 2003.

See Secs. 3-24 and 4-33 re deposit of funds by State Treasurer and by other public officials, respectively.



Section 7-403 - Deposit of funds in custodian account.

Any municipality which has accepted, assumed or received or which holds or manages any trust fund under the provisions of section 7-148 or 11-20 or other provisions of the general statutes may place such funds in a custodian account with the trust department of any qualified public depository which has been designated as a depositary of funds of such municipality under the provisions of section 7-402 and may prescribe the method of supervision of the investment and reinvestment of such funds. Such action shall be by vote of (1) the board of selectmen in a town that does not have a charter, special act or home rule ordinance relating to its government; (2) the council, board of aldermen, representative town meeting, board of selectmen or other elected legislative body described in a charter, special act or home rule ordinance relating to the government in a city, consolidated town and city, consolidated town and borough or a town having a charter, special act or home rule ordinance relating to its government; (3) the regional board of education in a regional school district; (4) the board of burgesses or other elected legislative body in a borough; or (5) the district, committee or other elected legislative body in a district, metropolitan district or other municipal corporation. Any gift, devise or bequest to any official, board, commission or agency of any municipality in trust for the benefit of such municipality, or any agency thereof, shall, except as otherwise provided by law, be construed to be a gift, devise or bequest to such town as trustee.

(1955, S. 372d; 1957, P.A. 13, S. 40; P.A. 95-282, S. 4, 11; P.A. 96-244, S. 38, 63.)

History: P.A. 95-403 added provision enumerating authorities responsible for the vote prescribing supervision of investment and reinvestment of funds, effective July 6, 1995, provided “any designation of a depository of public funds of the state or any municipality or regional school district, and any prescription of the method of supervision of the investment and reinvestment of trust funds of a municipality, made in accordance with the applicable provisions of sections 4-33, 7-401, 7-402, 7-403, subsection (c) of section 10-52 or subsection (d) of section 10-56 in effect on or before July 6, 1995, shall remain in effect until rescinded or otherwise modified in accordance with the provisions of public act 95-282” (Revisor’s note: The reference to “Sec. 10-52” appears to be a clerical error since Subsec. (c) of Sec. 10-51 was amended by Sec. 5 of P.A. 95-282); P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section; (Revisor’s note: In 1999, the word “aldermen” was substituted for the word “alderman” in Subdiv. (2) to correct an inaccurate reference).



Section 7-403a - Loss and retiree benefits reserve fund.

(a) Upon the recommendation of the chief executive officer of a municipality and approval of the budget-making authority of the municipality, the legislative body of any municipality, as defined in section 7-369, may, by a majority vote, create a loss and retiree benefits reserve fund. The provisions of subsection (a) of section 7-450, regarding the establishment of postemployment health and life benefit systems, shall not affect the provisions of this section.

(b) Upon the recommendation of the chief executive officer and approval of the budget-making authority and the legislative body, there shall be paid into such reserve fund (1) amounts authorized to be transferred thereto from the general fund cash surplus available at the end of any fiscal year, (2) amounts raised by the annual levy of a tax for the benefit of such fund, and for no other purpose, provided such tax shall be levied and collected in the same manner and at the same time as the regular annual taxes of the municipality, or (3) with respect to a reserve fund for property or casualty losses, the proceeds of bonds, notes or other obligations issued pursuant to subsection (b) of section 7-374b.

(c) The budget-making authority may, from time to time, direct the treasurer to invest such portion of such reserve fund as in its opinion is advisable, provided: (1) Not more than forty per cent, or with respect to a reserve fund for retiree benefits for which the budget-making authority has adopted an asset allocation and investment policy, fifty per cent, of the total amount of the reserve fund shall be invested in equity securities, and (2) any portion of such reserve fund not so invested may be invested in: (A) Bonds or obligations of, or guaranteed by, the state or the United States, or agencies or instrumentalities of the United States, (B) certificates of deposit, commercial paper, savings accounts and bank acceptances, (C) the obligations of any state of the United States or any political subdivision thereof or the obligations of any instrumentality, authority or agency of any state or political subdivision thereof, provided at the time of investment such obligations are rated within the top rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, and applicable to such obligations, (D) the obligations of any regional school district in this state, of any municipality in this state or any metropolitan district in this state, provided at the time of investment such obligations of such government entity are rated within one of the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, and applicable to such obligations, (E) in any fund in which a trustee may invest pursuant to section 36a-353, (F) in investment agreements with financial institutions whose long-term obligations are rated within the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner or whose short-term obligations are rated within the top rating category of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, or (G) investment agreements fully secured by obligations of, or guaranteed by, the United States or agencies or instrumentalities of the United States.

(d) The treasurer shall submit annually a complete and detailed report of the condition of such fund to the chief executive officer, the budget-making authority and the legislative body and such report shall be made a part of the annual report of the municipality.

(e) Upon the recommendation of the chief executive officer and the budget-making authority and approval by the legislative body, (1) any part or the whole of such fund may be used and appropriated to pay only for property or casualty losses and employee retirement benefits, and expenses related thereto, including court costs and attorneys’ fees, incurred by the municipality, or (2) any part or the whole of such fund may be transferred to a trust established to hold and invest the assets of a pension, retirement or other postemployment health and life benefit system of the municipality. Any unexpended portion of such appropriation remaining after such payment, together with all interest accruing on the balance in the fund, shall revert to and be credited to such reserve fund. For the purposes of this section, “property or casualty losses and employee retirement benefits” shall include, but not be limited to, (A) motor vehicle liability, physical damage and collision, (B) loss or damage to, or legal liability for, real or personal property, (C) legal liability for personal injuries or deaths, including but not limited to, workers’ compensation and heart and hypertension, and (D) retiree health and life benefits.

(f) Such fund may be discontinued, after recommendation by the chief executive officer and the budget-making authority to the legislative body and upon approval of such body, and to the extent there is any remaining portion of such fund, the fund shall be converted into, or added to, a sinking fund to provide for the retirement of the bonded indebtedness of the municipality. If the municipality has no bonded indebtedness, such fund shall be transferred to the general fund of the municipality.

(P.A. 86-350, S. 25, 28; P.A. 92-172, S. 2; P.A. 93-46, S. 1; P.A. 04-116, S. 1; P.A. 05-202, S. 1; P.A. 06-79, S. 3.)

History: P.A. 92-172 amended Subsec. (a) renaming the fund the “loss and retiree benefits reserve fund” and amended Subsec. (e) to allow payments for employee retirement benefits and to define “property or employee losses and employee retirement benefits” and made technical changes for consistency in Subsecs. (b), (c), (d) and (f); P.A. 93-46 amended Subsec. (c) to clarify the portion of reserve funds which a municipality may invest in equity securities; P.A. 04-116 amended Subsec. (c) to increase portion of funds which a municipality may invest in equity securities from 13% to 40%, effective May 21, 2004; P.A. 05-202 amended Subsec. (a) by providing that section is not affected by Sec. 7-450(a) re establishment of postemployment health and life benefit systems; P.A. 06-79 amended Subsec. (b)(3) to insert reference to reserve fund for property or casualty losses, amended Subsec. (c)(1) to add limit to investment with respect to a reserve fund for retiree benefits and replace “amount invested” with “amount of the reserve fund” and make a technical change and Subsec. (c)(2) to replace former investment options with investment options identified in new Subparas. (A) to (G), inclusive, amended Subsec. (e) to designate existing provision re use of fund as new Subdiv. (1), add new Subdiv. (2) re transfer to a trust and redesignate existing Subdivs. (1) to (4) as Subparas. (A) to (D), and amended Subsec. (f) to insert “to the extent there is any remaining portion of such fund”, effective July 1, 2006.



Section 7-404 - Bond of city or borough treasurer.

Section 7-404 is repealed.

(1949 Rev., S. 833; September, 1957, P.A. 17, S. 2; P.A. 77-614, S. 19(d), 610; P.A. 82-327, S. 12.)



Section 7-405 - Expenditures by municipalities and regional school districts before adoption of budgets.

(a) When annual appropriations have not been made by a municipality before the beginning of any fiscal year, the disbursing officers may make necessary expenditures during the period of ninety days after the beginning of such year on proper warrants for purposes and in amounts authorized by the appropriating body or by the board of finance or other budget-making authority. When annual appropriations have not been made by such municipality before the end of such ninety-day period, the disbursing officers may make necessary expenditures during successive monthly periods in such year on proper warrants for purposes and in amounts authorized by the appropriating body or by the board of finance or other budget-making authority within the limits of appropriations specified in budgetary line items for the previous fiscal year. For this purpose, necessary borrowing may be authorized by resolution of the budget-making authority, provided all such borrowing shall mature and be payable not later than the end of the fiscal year for which such borrowings are made. Any notes so authorized may be issued and sold in the manner provided by such resolution. Such expenditures authorized by this section and interest costs and other expenses incidental to any such borrowing shall constitute the first charges against appropriations for the fiscal year in which they are made.

(b) Notwithstanding the provisions of subsection (a) of this section, when an annual budget of a regional school district is not approved by a majority of voters of the member towns of such district before the beginning of any fiscal year, the disbursing officer for each member town of the regional school district shall make necessary expenditures to such district in an amount equal to the total of the town’s appropriation to the district for the previous fiscal year and the town’s proportionate share in any increment in debt service over the previous fiscal year, until the regional school district budget is approved pursuant to section 10-51. Each such town shall receive credit for such expenditures once the budget is approved for the fiscal year.

(1949 Rev., S. 834; P.A. 77-384, S. 1, 2; P.A. 04-117, S. 2.)

History: P.A. 77-384 provided for expenditures when appropriations have not been made before end of ninety-day extension period; P.A. 04-117 designated existing provisions as Subsec. (a) and added Subsec. (b) re authorization to make necessary expenditures when an annual budget of a regional school district is not approved before the beginning of any fiscal year, effective July 1, 2004.



Section 7-405a - Borrowing in anticipation of receipt of taxes, water charges or federal or state grants.

Any political subdivision of this state empowered to lay taxes or to provide water for the inhabitants thereof may from time to time borrow upon the note or notes of such political subdivision, in anticipation of: (1) The receipt of tax collections, (2) the receipt of water rents or charges or (3) the receipt of any federal or state grant with respect to a project or program, provided such political subdivision has received a specific written commitment from the appropriate federal agency in the case of a federal grant or from the appropriate authorized state official in the case of a state grant, as to the amount of such grant and the approximate date of receipt, such sums as in the judgment of its legislative body shall be required to pay current expenses and obligations of such political subdivision or the expenses of the political subdivision in connection with such project or program, and may renew such notes from time to time, provided all such notes shall mature and be payable not later than the end of the fiscal year during which such tax collections, water rents or charges or federal or state grants are payable. Borrowings in anticipation of tax collections shall not exceed the total tax levy of the then current fiscal year or, if no tax levy has then been made, shall not exceed the tax levy of the next-preceding fiscal year. Borrowings in anticipation of water rents or charges shall not exceed uncollected amounts then due. Borrowings in anticipation of a federal or state grant shall not exceed the amount of the commitment with respect to such project or program by the appropriate federal agency or the state and all such borrowings shall be applied by such political subdivision to such project or program and such grant shall first be used to repay such borrowings. Such borrowings may be authorized by resolution or ordinance adopted by the legislative body of any such political subdivision and any notes so authorized may be issued and sold in the manner provided by such resolution or ordinance.

(1959, P.A. 522; 1967, P.A. 137; P.A. 76-419, S. 1, 2; P.A. 77-614, S. 19, 610; P.A. 85-543, S. 6, 7.)

History: 1967 act broadened scope of statute to permit borrowing to meet current expenses and obligations rather than to meet deficits “in the current quarterly installment of taxes” or “in the collection of the amounts due for any semiannual period from the collection of its water rents or charges” and set out procedure for and limits on borrowing; P.A. 76-419 allowed borrowing in anticipation of receipt of federal or state grants for specific programs or projects and set limit on such borrowing; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 85-543 removed the phrase “legally enforceable” concerning commitments, removed the provision concerning regulations by the secretary of the office of policy and management and added phrase specifying that borrowing to pay expenses connected with a project or program is authorized.



Section 7-406 - Town reports.

The board of finance or other corresponding board in each town, or, if there is no such board, the selectmen, shall annually prepare and have published a town report. Such report shall be available for distribution and shall contain, in addition to reports of town officers or boards required by law to be included, a statement of the amount received by such town under the provisions of part IIa of chapter 240 together with an itemized account of the disposition of such amount, and such other matter as the board of finance or other corresponding board deems advisable. Towns with a population of five thousand or less, as computed by the Secretary of the Office of Policy and Management, shall publish their receipts and expenditures and the names of all persons, firms or corporations, other than recipients of support under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, receiving money from such towns, together with the total amount of payments in excess of fifty dollars to each, unless such town has a bookkeeping system approved by the secretary setting forth all the receipts and expenditures in detail, in which case it shall not be necessary for the town to publish in its report the names of all persons, firms or corporations receiving money from such towns, together with the total amount of payments in excess of fifty dollars to each.

(1949 Rev., S. 835; 1955, S. 371d; February, 1965, P.A. 574, S. 8; 1967, P.A. 452; 1969, P.A. 495, S. 1; P.A. 77-614, S. 19, 610; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 42.)

History: 1965 act changed reference to chapter 233 to Secs. 13a-168 to 13a-175, inclusive; 1967 act required publication of persons, firms, corporations etc. receiving money from towns and amount of payments over $50, excluding recipients of support under chapter 308; 1969 act substituted “part IIa of chapter 240” for “sections 13a-168 to 13a-175, inclusive” and exempted towns from report requirement of publishing recipients of funds and amounts paid over $50 if town has bookkeeping system approved by tax commissioner; P.A. 77-614 substituted secretary of the office of policy and management for tax commissioner; (Revisor’s note: In 1999 references to “17b-115 to 17b-138, inclusive,” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138, inclusive,” and “17b-689, 17b-689b”, respectively, to reflect the repeal of the relevant sections by June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted references to Secs. 17b-118b and 17b-221 that were repealed by the same act.



Section 7-406a - Report on state-funded housing or building projects prior to municipal election.

No state funds shall be used for the publication or distribution of a report on any municipal housing or building project within one month prior to any municipal election in the town in which such project is located, if such project is funded wholly or in part by state funds.

(P.A. 75-555.)



Section 7-406b - Chief executive officer to submit copy of budget to Secretary of Office of Policy and Management.

Beginning with the fiscal year commencing July 1, 1992, and annually thereafter, the chief executive officer of each town, city, borough, consolidated town and city and consolidated town and borough shall submit one copy of the municipality’s annual operating budget, as adopted in accordance with the local budget adoption process, to the Secretary of the Office of Policy and Management and such related, reasonably available, budgetary information as the secretary may request pursuant to regulations adopted in accordance with the provisions of chapter 54. The budget shall be submitted by July first of each year or within thirty days after the adoption of the budget, whichever is later.

(P.A. 91-343, S. 3, 11; P.A. 03-278, S. 16.)

History: P.A. 03-278 made technical changes, effective July 9, 2003.



Section 7-406c - Uniform system of accounting for municipal revenues and expenditures.

(a) Not later than July 1, 2014, the Secretary of the Office of Policy and Management shall, in consultation with the Department of Education, the Connecticut Conference of Municipalities and the Council of Small Towns, develop and implement a uniform system of accounting for municipal revenues and expenditures, including, but not limited to, board of education and grant agency expenditures and revenue. Such uniform system of accounting shall include a uniform chart of accounts to be used at the municipal level. Such chart of accounts shall include, but not be limited to, all amounts and sources of revenue and donations of cash and real or personal property in the aggregate totaling five hundred dollars or more received by a municipality. The secretary shall make such chart of accounts available on the Internet web site of the Office of Policy and Management.

(b) Not later than June 30, 2015, each municipality shall implement the uniform system of accounting for municipal revenues and expenditures developed pursuant to subsection (a) of this section by using such uniform system to complete and file annual reports with the Office of Policy and Management as may be required by the secretary in order to increase transparency regarding municipal expenditures and to meet the state’s benchmarking goals.

(P.A. 13-247, S. 257.)

History: P.A. 13-247 effective June 19, 2013.






Chapter 112a - Municipal Pension Solvency Loan Program

Section 7-406m - Definitions.

As used in this section and sections 7-406n and 7-406o:

(1) “Municipal pension solvency account” means the account created in section 7-406n;

(2) “Loan program” means the loans given to municipalities by the state pursuant to sections 7-406n and 7-406o;

(3) “Municipality” means any metropolitan district, town, consolidated town and city, consolidated town and borough, city, borough, village, fire and sewer district, sewer district or public authority and each municipal organization having authority to levy and collect taxes or make charges for its authorized function;

(4) “Municipal pension solvency loan” means a loan made to a recipient by the state from the municipal pension solvency account;

(5) “Municipal pension solvency account agreement” means a written agreement between the state, acting by and through the Treasurer and a recipient with respect to a municipal pension solvency loan as provided under sections 7-406n and 7-406o;

(6) “Priority list of eligible municipalities” means the list established by the Treasurer and the secretary pursuant to subsection (f) of section 7-406n;

(7) “Recipient” means a municipality receiving a municipal pension solvency loan;

(8) “State bond anticipation note” means any note or notes issued by the state in anticipation of the issuance of bonds;

(9) “Secretary” means the Secretary of the Office of Policy and Management, or the secretary’s designee;

(10) “Treasurer” means the State Treasurer, or the Treasurer’s designee;

(11) “Actuarial valuation” means a determination, certified by an enrolled actuary by a method and using assumptions meeting the parameters established by generally accepted accounting principles, of the normal cost, actuarial accrued liability, actuarial value of assets and related actuarial present values for a pension fund of a municipality as of a valuation date not more than thirty months preceding the date of any municipal pension solvency loan given to a municipality by the state pursuant to sections 7-406n and 7-406o, together with an actuarial update of such valuation as of a date not more than three months preceding the date of any such loan;

(12) “Actuarially recommended contribution” means the annual required contribution of the municipality to the pension fund of the municipality, as established by the actuarial valuation and determined by an enrolled actuary in a method and using assumptions meeting the parameters established by generally accepted accounting principles;

(13) “Chief executive officer” means (A) for a municipality, as defined in section 7-187, the officer defined in section 7-193, (B) for a metropolitan district, the officer defined in the special act, charter, local ordinance or other local law applicable to such metropolitan district, (C) for a district, as defined in section 7-324, the president of its board of directors, (D) for a regional school district, the chairperson of its regional board of education, and (E) for any other municipal corporation having the power to levy taxes and to issue bonds, notes or other obligations, such officer as prescribed by the general statutes or in any special act, charter, special act charter, home-rule ordinance, local ordinance or local law applicable to such municipal corporation;

(14) “Enrolled actuary” means a person who is enrolled by the Joint Board for the Enrollment of Actuaries, established under Subtitle C of Title III of the Employee Retirement Income Security Act of 1974, as from time to time amended;

(15) “Obligation” means any bond or any other transaction that constitutes debt in accordance with both municipal reporting standards required under section 7-394a and the regulations prescribing municipal financial reporting adopted by the secretary pursuant to said section 7-394a; and

(16) “Unfunded past benefit obligation” means the unfunded actuarial accrued liability of the pension fund determined by a method and using assumptions meeting the parameters established by generally accepted accounting principles.

(P.A. 07-204, S. 2.)

History: P.A. 07-204 effective July 1, 2007.



Section 7-406n - Municipal pension solvency account. Municipal pension solvency loan program.

(a) There is established an account to be known as the “municipal pension solvency account” which shall be a separate nonlapsing account within the General Fund. The account shall contain: (1) The proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit in said account and use in accordance with this section and section 7-406o; (2) payments received from any municipality in repayment of a municipal pension solvency loan; (3) interest or other income earned on the investment of moneys in said account; and (4) any additional moneys made available from any sources, public or private, for the purposes for which said account was established and for the purpose of deposit in said account.

(b) Within the municipal pension solvency account, there shall be two subaccounts: (1) A state bond receipts subaccount into which shall be deposited the proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit in said account, and (2) an additional moneys receipts subaccount into which shall be deposited any additional moneys made available from any sources, public or private, for the purposes for which said account was established and for the purpose of deposit in such subaccount. Moneys in each subaccount created under this subsection may be expended by the Treasurer for any of the purposes of the municipal pension solvency account and investment earnings of a subaccount shall be deposited in such subaccount.

(c) In addition to the subaccounts established in subsection (b) of this section, the Treasurer may establish such additional subaccounts within the municipal pension solvency account as necessary to effectuate the purposes of this section and section 7-406o, including, but not limited to, subaccounts (1) to segregate a portion or portions of the corpus of the account or as security for revenue bonds issued by the state for deposit in the account, (2) to segregate investment earnings on all or a portion of the account, or (3) to segregate moneys in the account that have previously been expended for the benefit of a loan recipient from moneys that are initial deposits in the account.

(d) Any moneys held by the Treasurer or by a trustee pursuant to an indenture of trust with respect to municipal pension solvency account bonds including pledged revenues, other pledged receipts, funds or moneys and proceeds from the sale of such municipal pension solvency account bonds, may, pending the use or application of such proceeds for an authorized purpose, be (1) invested and reinvested in such obligations, securities and investments as are set forth in subsection (f) of section 3-20, in participation certificates in the Short Term Investment Funds created under sections 3-27a and 3-27f and in participation certificates or securities of the Tax-Exempt Proceeds Fund created under section 3-24a, or (2) deposited or redeposited in such bank or banks as shall be provided in the proceedings authorizing the issuance of municipal pension solvency account bonds. Unless the proceedings provide otherwise, proceeds from investments authorized by this subsection, less amounts required under the proceedings for the payment of municipal pension solvency loan costs relating to such municipal pension solvency account bonds, shall be credited to the municipal pension solvency account.

(e) Investment earnings credited to the assets of the municipal pension solvency account and to any subaccount of said account shall become part of the assets of said account and such subaccount.

(f) (1) Amounts in the municipal pension solvency account shall be available to the Treasurer to establish a loan program to provide loans to any municipality to fund such municipality’s employee pension fund. Amounts in the municipal pension solvency account shall be used only: (A) To make loans to municipalities at an interest rate to be established pursuant to subdivision (2) of this subsection, provided such loans shall not exceed a term of twenty years and shall have principal and interest payments commencing not later than one year after the date of issuance of the loan, (B) for the payment of costs for administration and management of the municipal pension solvency account, (C) to be invested and earn interest on moneys in said account, (D) provided such amounts are not required for the purposes of said account, to pay debt service on bonds of the state issued to fund the municipal pension solvency account, or for the purchase or redemption of such bonds, and (E) for any other purpose of the municipal pension solvency account and the loan program.

(2) The interest rate on each municipal pension solvency loan shall be the same as the interest rate paid by the state on the bonds, notes or obligations issued by the state to finance such loan. Notwithstanding this interest rate provision, the payment due under the municipal pension solvency account agreement may include amounts determined by the Treasurer to include the funding of issuance costs, required reserves, carrying costs of reserves, interest penalties for late payments and other administrative costs associated with the loan and the loan program.

(g) (1) The secretary and the Treasurer shall maintain a priority list of eligible municipalities and shall establish a ranking system for making municipal pension solvency loans to municipalities. In establishing such priority list and ranking system, the secretary and the Treasurer shall consider all factors said secretary and Treasurer deem relevant, including, but not limited to, the following:

(A) The amount of a municipality’s unfunded pension liability;

(B) A municipality’s ability to eliminate, or substantially eliminate, its unfunded pension liability by taking a municipal pension solvency loan under the loan program;

(C) The state’s interest in assisting the maximum number of communities with the funds available under the loan program; and

(D) The financial management factors that caused the municipality’s unfunded pension liability and the likelihood such practices will continue in the future.

(2) Municipal pension solvency loans shall be made pursuant to a municipal pension solvency account agreement between the state, acting by and through the Treasurer, and the municipality seeking such loan. A municipal pension solvency account agreement shall be in a form prescribed by the Treasurer and the secretary and shall contain penalty provisions for municipalities that fail to repay the loan in a timely manner or make contributions to their pension funds as required under such agreement. The agreement may include, but is not limited to, the requirement for a general obligation pledge from the municipality, a tax revenue intercept of the municipality, the required funding of reserve funds or any such other credit enhancement deemed necessary by the Treasurer and the secretary. Such agreement shall also include provisions for repayment of the costs associated with administering the loan program and the loan.

(3) Any municipality may apply to the state for a municipal pension solvency loan to fund all or a portion of an unfunded past benefit obligation, as determined by an actuarial valuation, and the payment of costs related to the issuance of such bonds in accordance with the following requirements:

(A) The municipality shall, within the time and in the manner prescribed by regulations adopted by the Treasurer and the secretary, or as otherwise required by the Treasurer and the secretary, include with such application (i) the actuarial valuation, (ii) an actuarial analysis of the method by which the municipality proposes to fund any unfunded past benefit obligation not to be defrayed by the municipal pension solvency loan, (iii) an explanation of the municipality’s investment strategic plan for the pension fund, including, but not limited to, an asset allocation plan, (iv) a three-year financial plan, including the major assumptions and plan of finance for such municipal pension solvency loan, (v) a comparison of the anticipated effects of funding the unfunded past benefit obligation with the municipal pension solvency loan with the funding of the obligation through the annual actuarially recommended contribution, prepared in the manner prescribed by the secretary, and in accordance with subparagraph (D) of this subdivision, (vi) documentation of the municipality’s authorization to apply for a municipal pension solvency loan, including a certified copy of the resolution or ordinance of the municipality authorizing the application for a municipal pension solvency loan, (vii) documentation that the municipality has adopted an ordinance, or with respect to a municipality not having the authority to make ordinances, has adopted a resolution by a two-thirds vote of the members of its legislative body, requiring the municipality to appropriate funds in an amount sufficient to meet the actuarially recommended contribution and contribute such amounts to the plan as required in subdivision (3) of subsection (c) of this section, (viii) the methodology used and actuarial assumptions that will be utilized to calculate the actuarially recommended contribution, and (ix) such other information and documentation as required by the secretary or the Treasurer to carry out the provisions of this section. The secretary and the Treasurer may hire an independent actuary or such other professionals required to review the information submitted by the municipality.

(B) As long as the municipal pension solvency loan is outstanding, the municipality shall, for each fiscal year of the municipality, commencing with the fiscal year in which the loan is made, appropriate funds in an amount sufficient to meet the actuarially recommended contribution and contribute such amount to the plan, and notify the secretary annually, who shall subsequently notify the Treasurer, of the amount or the rate of any such actuarially recommended contribution and the amount or the rate, if any, of the actual annual contribution by the municipality to the pension fund to meet such actuarially recommended contribution. The municipality shall provide the secretary and the Treasurer annually with: (i) The actuarial valuation of the pension fund, (ii) a specific identification, in a format to be determined by the secretary, of any changes that have been made in the actuarial assumptions or methods compared to the previous actuarial valuation of the pension fund, (iii) the footnote disclosure and required supplementary information disclosure required by GASB Statement Number 27 with respect to the pension fund, and (iv) a review of the investments of the pension fund including a statement of the current asset allocation and an analysis of performance by asset class. In any fiscal year for which such municipality fails to appropriate sufficient funds to meet the actuarially recommended contribution in accordance with the provisions of this subdivision, an amount sufficient to meet such requirement shall be deemed appropriated, notwithstanding the provisions of any other general statute or of any special act, charter, special act charter, home-rule ordinance, local ordinance or local law.

(C) Proceeds of the municipal pension solvency loan, to the extent not applied to the payment of costs related to the issuance of such loan, shall be deposited in the pension fund of the municipality to fund the unfunded past benefit obligation for which the loan was issued and may be invested in accordance with the terms of said pension fund.

(D) The amortization schedule used to determine the actuarially recommended contribution shall be fixed and shall have a term not to exceed the longer of (i) ten years, or (ii) twenty years from the date of issuance of the municipal pension solvency loan. If the funding ratio of the pension fund, as determined immediately succeeding the deposit of the proceeds of the loan into such pension fund, is reduced by thirty per cent or more, the maximum permitted term of such amortization schedule shall be reduced by the same percentage.

(P.A. 07-204, S. 3.)

History: P.A. 07-204 effective July 1, 2007.



Section 7-406o - Bond issue for municipal pension solvency loan program.

(a) For the purposes of this section and section 7-406n, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds, bond anticipation notes or other obligations of the state in one or more series and on such other terms and conditions as the Treasurer shall determine to be in the best interests of the state.

(b) The proceeds of the sale of any bonds, state bond anticipation notes or other obligations issued pursuant to this section and sections 7-406m and 7-406n shall be deposited in the municipal pension solvency account established in section 7-406n.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section and section 7-406n are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section and section 7-406n may be general obligations of the state and in such case the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. Such general obligation bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such general obligation bonds.

(d) Notwithstanding the provisions of subsection (c) of this section, nothing in this section shall preclude the State Bond Commission from authorizing the issuance of revenue bonds that are not general obligations of the state of Connecticut to which the full faith and credit of the state of Connecticut are pledged for the payment of the principal and interest. Such revenue bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such revenue bonds. The revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes authorized to be issued under this section and section 7-406n shall be special obligations of the state and shall not be payable from nor charged upon any funds other than the revenues or other receipts, funds or moneys pledged therefor as provided in this section and section 7-406n, including the repayment of municipal loan obligations; nor shall the state or any political subdivision thereof be subject to any liability thereon except to the extent of such pledged revenues or the receipts, funds or moneys pledged therefor as provided in this section and said section 7-406n. The issuance of revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes under the provisions of this section and said section 7-406n shall not directly or indirectly or contingently obligate the state or any political subdivision of the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. The revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision of the state, except the property mortgaged or otherwise encumbered under the provisions and for the purposes of this section and section 7-406n. The substance of such limitation shall be plainly stated on the face of each revenue bond, revenue state bond anticipation note and revenue state grant anticipation note issued pursuant to this section and said section 7-406n shall not be subject to any statutory limitation on the indebtedness of the state and such revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation. As part of the contract of the state with the owners of such revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes, all amounts necessary for the punctual payment of the debt service requirements with respect to such revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes shall be deemed appropriated, but only from the sources pledged pursuant to this section and said section 7-406n. The proceeds of such revenue bonds or notes may be deposited in the municipal pension solvency account for use in accordance with the permitted uses of said account. Any expense incurred in connection with the carrying out of the provisions of this section, including the costs of issuance of revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes may be paid from the accrued interest and premiums or from any other proceeds of the sale of such revenue bonds, revenue state bond anticipation notes or revenue state grant anticipation notes and in the same manner as other obligations of the state. All provisions of subsections (g), (k), (l), (s) and (u) of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section and said section 7-406n, are hereby adopted and shall apply to all revenue bonds, state revenue bond anticipation notes and state revenue grant anticipation notes authorized by the State Bond Commission pursuant to this section and said section 7-406n. For the purposes of subsection (o) of section 3-20, “bond act” shall be construed to include this section and said section 7-406n.

(e) Any pledge made by the state pursuant to this section and section 7-406n is a statutory pledge and shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the state shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(f) Bonds, state bond anticipation notes and state grant anticipation notes issued pursuant to this section and section 7-406n are hereby made securities in which public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds, state bond anticipation notes and state grant anticipation notes are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds, state bond anticipation notes, state grant anticipation notes or other obligations of the state is now or may hereafter be authorized by law.

(g) The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (1) Provisions respecting custody of the proceeds from the sale of the bonds and any bond anticipation notes, including any requirements that such proceeds be held separate from or not be commingled with other funds of the state; (2) provisions for the investment and reinvestment of bond proceeds utilized to pay project costs and for the disposition of any excess bond proceeds or investment earnings thereon; (3) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, and of such other agreements entered into pursuant to section 3-20a; (4) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged therefor as provided in this section and section 7-406n; (5) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the State Bond Commission in such amounts as may be established by the State Bond Commission, and the regulation and disposition thereof, or the establishment of a reserve fund of the state into which may be deposited any moneys appropriated and made available by the state for such fund, any proceeds of the sale of bonds or notes, to the extent provided in the resolution of the state authorizing the issuance thereof, and any other moneys which may be made available to the state for the purpose of such fund from any source whatever; (6) covenants for the establishment of pledged revenue coverage requirements for the bonds and state bond anticipation notes; (7) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto as provided in this section; (8) provisions regarding the rights and remedies available in case of a default to bondowners, noteowners or any trustee under any contract, loan agreement, document, instrument or trust indenture, including the right to appoint a trustee to represent their interests upon occurrence of an event of default, as defined in said proceedings, provided that if any bonds or state bond anticipation notes shall be secured by a trust indenture, the respective owners of such bonds or notes shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; (9) provisions for the payment of rebate amounts; and (10) provisions or covenants of like or different character from the foregoing which are consistent with this section and sections 7-406m and 7-406n and which the State Bond Commission determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or state bond anticipation notes, or will tend to make the bonds or state bond anticipation notes more marketable, and which are in the best interests of the state. Any provision which may be included in proceedings authorizing the issuance of bonds hereunder may be included in an indenture of trust duly approved in accordance with this section and section 7-406n which secures the bonds and any notes issued in anticipation thereof, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein.

(h) Whether or not any bonds, state bond anticipation notes or state grant anticipation notes issued pursuant to this section and section 7-406n are of such form and character as to be negotiable instruments under the terms of title 42a, such bonds, state bond anticipation notes and state grant anticipation notes are hereby made negotiable instruments within the meaning of and for all purposes of title 42a, subject only to the provisions of such bonds, state bond anticipation notes and state grant anticipation notes for registration.

(i) Pending the use and application of any bond proceeds, such proceeds may be invested by, or at the direction of the Treasurer, in obligations listed in section 3-20 or in investment agreements rated within the top rating categories of any nationally recognized rating service or in investment agreements secured by obligations, of or guaranteed by, the United States or agencies or instrumentalities of the United States.

(j) Any revenue bonds issued under the provisions of this section and section 7-406n and at any time outstanding may, at any time and from time to time, be refunded by the state by the issuance of its revenue refunding bonds in such amounts as the State Bond Commission may deem necessary, but not to exceed an amount sufficient to refund the principal of the revenue bonds to be so refunded, to pay any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith and to pay costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding bonds. Any such refunding may be effected whether the revenue bonds to be refunded shall have matured or shall thereafter mature. All revenue refunding bonds issued under this section shall be payable solely from the revenues or other receipts, funds or moneys out of which the revenue bonds to be refunded thereby are payable and shall be subject to and may be secured in accordance with the provisions of this section.

(k) The Treasurer shall have power, out of any funds available therefor, to purchase revenue bonds, state revenue bond anticipation notes and state revenue grant anticipation notes of the state issued pursuant to this section and section 7-406n. The Treasurer may hold, pledge, cancel or resell such bonds or notes, subject to and in accordance with agreements with bondholders or noteholders, as applicable.

(P.A. 07-204, S. 4.)

History: P.A. 07-204 effective July 1, 2007.



Section 7-406p - Regulations.

The Treasurer shall, in consultation with the Secretary of the Office of Policy and Management, adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of sections 7-406n and 7-406o, which may include, but not be limited to, the administrative process for the servicing of loans.

(P.A. 07-204, S. 5.)

History: P.A. 07-204 effective July 1, 2007.






Chapter 113 - Municipal Employees

Section 7-407 - Method of adoption.

Any political subdivision of this state may adopt the provisions of this part in the manner hereinafter provided. The legislative body or, if there is no such body, the administrative officers of such political subdivision may and, upon petition of electors of such subdivision in number not less than ten per cent of the total number of votes cast therein at the election last preceding, shall submit the question of adopting the provisions of this part in such departments of such political subdivision as such body or officers determine or as such petition requests, as the case may be, to a vote of the electors thereof at the next regular election, or at a special meeting called for such purpose, in the manner provided in section 9-369. The designation of such question upon the voting tabulator ballot shall be “Shall a Merit System for selecting and promoting public employees be adopted?”.

(1949 Rev., S. 869; 1953, S. 399d; P.A. 86-170, S. 7, 13; P.A. 11-20, S. 1.)

History: P.A. 86-170 required that designation on ballot label be in form of question; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, effective May 24, 2011.

See Sec. 9-1 for applicable definitions.



Section 7-408 - Civil service board; appointment; terms of office; removal.

Within thirty days after such official determination, the chief executive officer of such political subdivision shall appoint three persons as civil service commissioners to hold office, one for two years, one for four years and one for six years, and until their respective successors are appointed and have qualified, which commissioners shall constitute the civil service board; and, biennially thereafter, such chief executive officer shall appoint one commissioner to serve for six years and until his successor is appointed and has qualified. Two commissioners shall constitute a quorum. All appointments to said board, both original and to fill vacancies, shall be so made that not more than two members shall, at the time of appointment, be members of the same political party, and no such commissioner shall, during his term of office, hold any other lucrative office or employment under the United States or the state or any political subdivision thereof having employees classified under the provisions of this part. Each commissioner, before entering upon the duties of his office, shall take the oath prescribed for executive officers. The chief executive officer may remove any commissioner appointed by him, for lack of moral character, incompetency, neglect of duty, malfeasance or partisan activity while in office, but he shall, at the same time, file with the clerk of the superior court for the appropriate judicial district a report, in writing, of such removal, with his reasons therefor. In case of any vacancy, the unexpired portion of the term shall be filled by appointment by such chief executive officer.

(1949 Rev., S. 870; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 7-409 - Purpose of part. Rules.

The purpose of this part is to provide means for selecting and promoting each public official and employee upon the sole basis of his proven ability to perform the duties of his office or employment more efficiently than any other candidate therefor, and such board shall make rules to carry out such purpose, shall investigate the enforcement and effect of such rules and shall have power to secure, by subpoena, the attendance and testimony of witnesses and the production of books and papers relevant to such investigation.

(1949 Rev., S. 871.)

Cited. 39 CS 123.



Section 7-410 - Civil service board; president; chief examiner.

The board shall select one of its members as president and shall, after holding a competitive test therefor, employ a chief examiner whose duty it shall be, under the direction of the board, to superintend tests. The chief examiner shall be, ex officio, secretary of the board and shall, under the direction of the board, keep the minutes of all its proceedings, preserve all reports made to it, keep a record and index of all tests held under its direction and perform such other like duties as the board prescribes. The files and records of the board shall be open at all reasonable hours to inspection by the public. The board may incur necessary expenses for travel, compensation of secretary, clerk hire, stationery and other incidental expenses.

(1949 Rev., S. 872.)



Section 7-411 - Classification of officers and employees.

Such civil service board shall, within ninety days after the initial appointment of such commissioners, classify all the officers and employees in the departments for which the merit system has been adopted, except elective officers, as provided in section 7-407; and the board may also, in its discretion, exempt from test and competition the officer responsible for the policy of any department, and one deputy, private secretary or other confidential employee of such officer. The officers and employees so classified by such board shall constitute the classified civil service, and no appointment of any such officer or employment of any such employee shall be made except in accordance with the rules hereinafter provided for.

(1949 Rev., S. 873.)



Section 7-412 - Publication of rules.

All rules made as herein provided and all changes therein shall be printed forthwith for distribution by such board, and the board shall give public notice of the place or places where copies of such rules may be obtained. In each such publication shall be specified the date, not less than ten days subsequent to the date of such publication, when such rules shall take effect. The rules affecting any test shall in no case be changed after the publication of notice of such test.

(1949 Rev., S. 874; P.A. 78-280, S. 2, 127; P.A. 00-191, S. 2.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 00-191 deleted provision requiring that copies of rules and changes be filed with court clerk and preserved and indexed by clerk.



Section 7-413 - Examination of applicants. Certification.

Each applicant for an office or employment in such classified service, except those exempted by or as provided by this part, shall be subjected to a test, which shall be public and competitive, subject to limitations specified in the rules of the board as to residence, age, health, habits and moral character. Such tests shall be practical in their character and shall relate to those matters which will fairly disclose the relative capacity of the persons tested to discharge the duties of the position to which they seek to be appointed, and may include tests of mental qualification, of physical qualification and health and, when appropriate, of manual or technical skill. No questions in any test shall relate to political or religious opinions or affiliations. When a training school has been established in any institution, the pupils thereof may be classified, under the rules of the commission, as apprentices, subject to promotion to higher grades in the service as provided in this part. The rating of apprentices, unskilled laborers and domestic servants need not relate to more than capacity and fitness for labor, habits of industry and sobriety and honesty. The board shall control all tests and may, whenever a test is to be made, designate a suitable number of persons to be examiners or the commissioners may, at any time, act as such examiners without appointing other examiners. Notice of the time, place and general scope of each test shall be given by the board, by ample publication for three weeks preceding such test, and such notice shall also be posted by such board in a conspicuous place in its office for three weeks before such test. Such further written or printed notice of tests may be given as the board prescribes. Application for tests shall be made in writing, to the board, on a form prescribed by the board, not less than forty-eight hours before the test is to take place. The board may refuse to certify an applicant who is found to lack any preliminary requirement, established by its rules, for the test or position for which he applies, or who is found physically unfit to perform the duties attaching to such position, or who is addicted to the use of intoxicating beverages to excess, or who has been guilty of a crime or of infamous or notoriously disgraceful conduct, or who has, within two years, been dismissed from the public service for delinquency or misconduct, or who has intentionally made a false statement of any material fact or practiced or attempted to practice any deception or fraud in his application or in his test or in securing his eligibility to appointment.

(1949 Rev., S. 875.)

It is the function of the civil service agency to determine fitness for position and its judgment will not be interfered with by courts in absence of proof of its bad faith or arbitrary, capricious or illegal action. 27 CS 1.



Section 7-414 - Classified service; eligible list; promotion.

The board shall, from the returns or reports of the tests, prepare a register or eligible list, for each grade or class of positions in the classified service, of the persons who attain such minimum mark as may be fixed by the board for any part of such test as fixed by the rules of such board and who are otherwise eligible. Such persons shall take rank as candidates upon such register or list in the order of their relative excellence as determined by test, without reference to priority of time of test. The board shall provide by its rules for promotions in such classified service on a basis of ascertained merit in service, seniority in service and special test. The board shall submit to the appointing power for each promotion the names of not more than three applicants having the highest rating. The method of testing and the rules governing the same and the method of certifying shall, as far as possible, be the same as provided for applicants for original appointment.

(1949 Rev., S. 876.)



Section 7-415 - Credit allowances to veterans in examinations for original appointment.

Any veteran who served in time of war, if he is not eligible for disability compensation or pension from the United States through the Veterans’ Administration and if he has attained at least the minimum earned rating on any examination held for the purpose of establishing an employment list for original appointment shall have five points added to his earned rating. Any such veteran, if he is eligible for such disability compensation or pension and if he has attained at least the minimum earned rating on any such examination, shall have ten points added to his earned rating. Names of veterans shall be placed on the list of eligibles in the order of such augmented rating. Credits shall be based upon examinations with a possible rating of one hundred points. No such points shall be added to any earned rating in any civil service or merit examination except as provided in this section, the provisions of any municipal charter or special act notwithstanding.

(1949 Rev., S. 877; 1957, P.A. 163, S. 13; 1959, P.A. 688, S. 3; 1971, P.A. 551, S. 1.)

History: 1959 act deleted reference to definition of veteran in Sec. 27-103; 1971 act specified employment lists for “original employment” rather than lists “as provided in section 7-414” and prohibited adding points except as provided in section.

Cited. 10 CA 209.

Cited. 41 CS 548.



Section 7-416 - Appointments.

The appointing officer under whom a position classified under the provisions of this part is to be filled shall notify the board of that fact, and the board shall certify to him the names and addresses of a limited number of candidates, as provided in its rules, who stand highest upon the register for the class or grade to which such position belongs, and the appointing officer shall select one of the persons so certified. After a candidate has been certified three times by the board and has not been accepted, the name of such candidate may be stricken from the register. Emergency lists of persons who have passed the required tests may be maintained for any grade or class in which the numbers employed vary so greatly, in short intervals of time, that certification after notice would be impracticable, and such list may stand as a call list for positions in such grade or class only; but no appointment from an emergency list, except from the persons having the highest ratings thereon and eligible to permanent appointment, shall stand for more than sixty days or be subject to renewal within fifteen days thereafter, except from a list of unskilled laborers or domestics actually employed and paid as laborers or domestics.

(1949 Rev., S. 878.)



Section 7-417 - Probation; notice of appointment or of creation or abolition of office.

Appointments shall be on probation for a period to be fixed by the rules of the board. At the expiration of such period of probation, the appointing officer may discharge a candidate at will, but, if he is not then discharged, the appointment shall be deemed complete. The board may strike from any eligible list the name of any candidate which has remained thereon more than one year. After one-third of an eligible list has been drawn, the board may hold another examination to obtain a new list. Any person remaining on the eligible list may retain his rating or, at his option, may enter the test and obtain a new rating which shall supersede his former rating. Immediate notice in writing shall be given by the appointing power to the board of all appointments, permanent or temporary, made in the classified civil service and of all transfers, promotions, resignations or vacancies from any cause in such service, and of the date thereof, and a record of the same shall be kept by the board. When any office or employment is created or abolished or the compensation attached thereto altered, the officer or board making such change shall report it immediately in writing to the board.

(1949 Rev., S. 879.)



Section 7-418 - Inmates of institutions excepted.

Inmates of any institution, supported in and by any political subdivision of the state, in which the merit system is adopted and a civil service board appointed, may be assigned, by the lawful authorities thereof, without test or registration, to such minor duties, in such institution, as they are fitted to perform, but without pay or compensation other than privileges or liberties of the institution, except by special permission of the civil service board.

(1949 Rev., S. 880.)



Section 7-419 - Removal of officers or employees.

No officer or employee in the classified civil service shall be removed, discharged or reduced in rank or pay because of religious or political opinion or affiliation. No removal from the classified civil service, except at the expiration of the period of probation, shall be made by any appointing power except for reasons given in writing to the board, and a copy of such reasons shall be furnished to the person removed. Such person may thereupon file with the board in writing any proper answer to such reasons. A copy of such reasons and answer and of the order of removal shall be made a part of the records of the board and of the proper department or office; and the reasons for any change in rank or compensation within the classified service shall also be made a part of the records of the board and of the proper department or office. Nothing contained in this chapter shall be so construed as to require the examination of witnesses or any trial or hearing before or after reduction or removal.

(1949 Rev., S. 881.)



Section 7-420 - Interference with or false grading of applicants.

No person shall, either by himself or in cooperation with any other person or persons, wilfully or corruptly defeat, deceive or obstruct any person in relation to his right of test under the provisions of this part, or falsely mark, grade, estimate or report upon the test or standing of any person so tested hereunder, or aid in so doing, or furnish to any person any special or secret information for the purpose of either improving or injuring the rating of any person so tested, or to be tested, or the prospects of any such person for appointment, employment or promotion.

(1949 Rev., S. 882.)



Section 7-421 - Political activities of classified municipal employees. Candidacy of municipal employees for elective office. Leaves of absence. Service on governmental bodies of the town in which the employee resides.

(a) No person employed in the classified civil service may (1) use his official authority or influence for the purpose of interfering with or affecting the result of an election or a nomination for office; or (2) directly or indirectly coerce, attempt to coerce, command or advise a state or local officer or employee to pay, lend or contribute anything of value to a party, committee, organization, agency or person for political purposes.

(b) A person employed in said classified service retains the right to vote as he chooses and to express his opinions on political subjects and candidates and shall be free to participate actively in political management and campaigns. Such activity may include, but shall not be limited to, membership and holding of office in a political party, organization or club, campaigning for a candidate in a partisan election by making speeches, writing on behalf of the candidate or soliciting votes in support of or in opposition to a candidate and making contributions of time and money to political parties, committees or other agencies engaged in political action, except that no classified employee shall engage in such activity while on duty or within any period of time during which such employee is expected to perform services for which he receives compensation from the municipality, and no such employee shall utilize municipal funds, supplies, vehicles or facilities to secure support for or oppose any candidate, party, or issue in a political partisan election. Notwithstanding the provisions of this subsection, any municipal employee may be a candidate for a federal, state or municipal elective office in a political partisan election and no municipality or any officer or employer thereof shall take or threaten to take any personnel action against any such employee due to such candidacy. No person seeking or holding state or municipal office in accordance with the provisions of this subsection shall engage in political activity or in the performance of the duties of such office while on municipal duty or within any period of time during which such person is expected to perform services for which such person receives compensation from the municipality.

(c) Any municipal employee who leaves his municipal employment to accept a full-time elective municipal office shall be granted a personal leave of absence without pay from his municipal employment for not more than two consecutive terms of such office or for a period of four years, whichever is shorter. Upon reapplication for his original position at the expiration of such term or terms of office, such person shall be reinstated in his most recent municipal position or a similar position with equivalent pay or to a vacancy in any other position such person is qualified to fill. If no such positions are available, such person’s name shall be placed on all reemployment lists for classes for which he is eligible. Such person shall give notice in writing to his municipal employer that he is a candidate for a full-time elective municipal office within thirty days after nomination for that office.

(d) Notwithstanding the provisions of subsection (c) of this section, upon the request of any municipal employee to whom a personal leave of absence has been granted pursuant to said subsection, his municipal employer may, in its sole discretion, determine whether to extend such leave of absence beyond the period permitted in said subsection and, if extended, what terms and conditions shall pertain to such extension. As part of any such extension, rights of reinstatement with equivalent pay or benefits may be granted to such employee.

(e) Any municipal employee shall have the right to serve on any governmental body of the town in which such employee resides except any body which has responsibility for direct supervision of such employee. Notwithstanding the provisions of this subsection, (1) no such employee shall serve on any of the following unless such employee is permitted to serve pursuant to the provisions of a municipal charter or home rule ordinance or serves because of membership on the legislative body of the municipality: (A) Any board of finance created pursuant to chapter 106 or any special act or municipal charter; (B) any body exercising zoning powers pursuant to chapter 124 or any special act or municipal charter; (C) any body exercising land use powers pursuant to chapter 125a or any special act or municipal charter; (D) any body exercising planning powers pursuant to chapter 126 or any special act or municipal charter; or (E) any body regulating inland wetlands and watercourses pursuant to chapter 440 or any special act or municipal charter; and (2) any municipality may, by ordinance adopted by its legislative body, authorize such employees to serve on (A) any body exercising zoning powers pursuant to chapter 124 or any special act or municipal charter; (B) any body exercising land use powers pursuant to chapter 125a or any special act or municipal charter; (C) any body exercising planning powers pursuant to chapter 126 or any special act or municipal charter; or (D) any body regulating inland wetlands and watercourses pursuant to chapter 440 or any special act or municipal charter.

(1949 Rev., S. 883; P.A. 76-424, S. 1, 4; P.A. 84-532, S. 2, 3; P.A. 87-75, S. 1, 2; P.A. 90-123, S. 1, 3; P.A. 93-103; P.A. 02-83, S. 9; P.A. 03-278, S. 17.)

History: P.A. 76-424 replaced former provisions re political activities of municipal and state employees; P.A. 84-532 provided that any municipal employee may be a candidate for municipal elective office, provided political activity may not be engaged in during working hours and added Subsec. (c), granting such employees the right to a leave of absence upon taking full-time elective office, with specified rights to reinstatement; P.A. 87-75 added Subsec. (d), permitting municipal employers to grant extensions of leaves of absence given to employees who have taken full-time elective office; P.A. 90-123 amended Subsec. (b) to include candidacies for federal and state office and to prohibit the taking of any personnel action against employee candidates and added Subsec. (e) concerning service on governmental bodies by municipal employees; P.A. 93-103 amended Subsec. (e) to clarify the right of a municipal employee to serve on a governmental body; P.A. 02-83 amended Subsec. (e) by designating existing provisions re limitations on employee service as Subdiv. (1), redesignating existing Subdivs. (1) to (5) as Subparas. (A) to (E), making a technical change for purposes of gender neutrality, and adding Subdiv. (2) re municipal ordinances authorizing employees to serve on certain bodies; P.A. 03-278 made a technical change in Subsec. (a), effective July 9, 2003.

Cited. 39 CS 123; 41 CS 295.



Section 7-421a - Inconsistent statutory or charter provisions.

Notwithstanding any general statute, special act or local law, ordinance or charter to the contrary, the provisions of section 7-421 shall apply to all municipal employees in the classified service.

(P.A. 76-424, S. 2, 4; P.A. 80-325, S. 1.)

History: P.A. 80-325 specified employees in the classified service.



Section 7-421b - Limitation on restrictions of political rights of municipal employees.

Notwithstanding any general statute, special act or local law, ordinance or charter to the contrary, any municipality which has not adopted a merit system shall not impose restrictions on the political rights of its employees other than those provided in section 7-421.

(P.A. 80-325, S. 2.)



Section 7-422 - Personnel appeals board. Appeal to Superior Court.

Any town, city or borough may, by ordinance, create a personnel appeals board which shall consist of five members who shall be electors of such municipality holding no salaried municipal office and whose term of office and method of election or appointment shall be fixed in the ordinance. Not more than three members shall be members of the same political party. The terms of office shall be arranged so that not more than one of such terms shall expire in any one year. Vacancies shall be filled for the unexpired portion of the term in the manner fixed in the ordinance. Three members shall constitute a quorum. Said board shall hear and determine any grievance, as defined in such ordinance, of any employee or group of employees of such town, city or borough. It shall adopt rules of procedures which shall insure any aggrieved employee a prompt and fair hearing and an opportunity to be heard in person or by a representative of his choosing. The decision of said board may be appealed to the Superior Court within ninety calendar days from the date such board renders its decision.

(1953, S. 401d; P.A. 73-654; P.A. 76-436, S. 416, 681.)

History: P.A. 73-654 allowed appeal from decision of board to court of common pleas, replacing former provision that board decisions were to be final and binding upon the parties; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.

Allows but does not require any town, city or borough to create a personnel appeals board. 35 CS 645.



Section 7-423 - Technical services by Department of Administrative Services.

Any municipality or other political subdivision of the state may enter into an agreement with the Commissioner of Administrative Services to procure the technical services available in the Department of Administrative Services for the establishment or continuation of local administration of a merit system. Any such agreement shall provide for the reimbursement of the state for the actual cost of such services and overhead, as determined by the commissioner.

(1953, S. 402d; P.A. 77-614, S. 66, 610; P.A. 01-195, S. 109, 181.)

History: P.A. 77-614 substituted commissioner and department of administrative services for personnel commissioner and department; P.A. 01-195 made technical changes, effective July 11, 2001.



Section 7-424 - Penalty.

Any person who, wilfully or through culpable negligence, violates any rule promulgated in accordance with the provisions of this part shall be fined not less than the amount of one month’s salary of the office or position, or offices or positions, affected by such violation, nor more than the amount of two years’ salary thereof, or, in case no office or position is directly affected, shall be fined not less than fifty dollars nor more than one thousand dollars or imprisoned not more than six months or be both fined and imprisoned.

(1949 Rev., S. 884.)



Section 7-425 - *(See end of section for amended versions of subdivisions (1) to (3), inclusive, and effective date.) Definitions.

The following words and phrases as used in this part, except as otherwise provided, shall have the following meanings:

*(1) “Municipality” means any town, city, borough, school district, regional school district, taxing district, fire district, district department of health, probate district, housing authority, regional work force development board established under section 31-3k, regional emergency telecommunications center, tourism district established under section 10-397, flood commission or authority established by special act or regional planning agency;

*(2) “Participating municipality” means any municipality which has accepted this part, as provided in section 7-427;

*(3) “Legislative body” means, for towns having a town council, the council; for other towns, the selectmen; for cities, the common council or other similar body of officials; for boroughs, the warden and burgesses; for regional school districts, the regional board of education; for district departments of health, the board of the district; for probate districts, the judge of probate; for regional planning agencies, the regional planning board; for regional emergency telecommunications centers, a representative board; for tourism districts, the board of directors of such tourism district; and in all other cases the body authorized by the general statutes or by special act to make ordinances for the municipality;

(4) “Retirement Commission” means the State Retirement Commission created by chapter 66;

(5) “Member” means any regular employee or elective officer receiving pay from a participating municipality, and any regular employee of a free public library that receives part or all of its income from municipal appropriation, who has been included by such municipality in the pension plan as provided in section 7-427, but shall not include any person who customarily works less than twenty hours a week if such person entered employment after September 30, 1969, any police officer or firefighter who will attain the compulsory retirement age after less than five years of continuous service in fund B, any teacher who is eligible for membership in the state teachers retirement system, any person eligible for membership in any pension system established by or under the authority of any special act or of a charter adopted under the provisions of chapter 99, or any person holding a position funded in whole or in part by the federal government as part of any public service employment program, on-the-job training program or work experience program, provided persons holding such federally funded positions on July 1, 1978, shall not be excluded from membership but may elect to receive a refund of their accumulated contributions without interest;

(6) “Pay” means the salary, wages or earnings of an employee, including any payments received pursuant to chapter 568 and the money value as determined by the Retirement Commission of any board, lodging, fuel or laundry provided for such employee by the municipality but not including any fees or allowances for expenses;

(7) “Fund” and “fund B” means the Connecticut Municipal Employees’ Retirement Fund B;

(8) “Continuous service” and “service” means active service as a member, or active service prior to becoming a member if such service (A) was in a department for which participation was subsequently accepted and not subsequently withdrawn, (B) was continuous to the date of becoming a member except service for which credit is granted pursuant to section 7-436a, and (C) would have been as a member if the department had then been participating, all subject to the provisions of section 7-434;

(9) “System” means the Old Age and Survivors Insurance System under Title II of the Social Security Act, as amended;

(10) “Social Security Act” means the Act of Congress, approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the Social Security Act, including regulations and requirements issued pursuant thereto, as such act has been and may from time to time be amended;

(11) “Regional emergency telecommunications center” means any entity authorized by the Department of Emergency Services and Public Protection as a public safety answering point responsible for the receipt and processing of 9-1-1 calls for at least three municipalities.

(1949 Rev., S. 885; 1951, S. 403d; 1957, P.A. 13, S. 45; 447, S. 1; 1959, P.A. 152, S. 17; 360; 612, S. 1; 1963, P.A. 344, S. 1; February, 1965, P.A. 549, S. 1; 1969, P.A. 402, S. 1; 408; P.A. 73-302; P.A. 75-293, S. 1; P.A. 78-118, S. 1, 2; P.A. 80-100, S. 2; P.A. 86-243, S. 2, 10; P.A. 89-46, S. 1, 2; P.A. 93-356, S. 1; P.A. 97-152, S. 1; P.A. 00-162; P.A. 01-80, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 236; P.A. 06-79, S. 4, 5; P.A. 07-217, S. 26; P.A. 10-32, S. 17; P.A. 11-51, S. 134; P.A. 13-163, S. 1.)

*Note: On and after January 1, 2015, subdivisions (1) to (3), inclusive, of this section, as amended by section 270 of public act 13-247, are to read as follows:

“(1) “Municipality” means any town, city, borough, school district, regional school district, taxing district, fire district, district department of health, probate district, housing authority, regional work force development board established under section 31-3k, regional emergency telecommunications center, tourism district established under section 10-397, flood commission or authority established by special act or regional council of governments;

(2) “Participating municipality” means any municipality that has accepted this part, as provided in section 7-427;

(3) “Legislative body” means, for towns having a town council, the council; for other towns, the selectmen; for cities, the common council or other similar body of officials; for boroughs, the warden and burgesses; for regional school districts, the regional board of education; for district departments of health, the board of the district; for probate districts, the judge of probate; for regional councils of governments, the council; for regional emergency telecommunications centers, a representative board; for tourism districts, the board of directors of such tourism district; and in all other cases the body authorized by the general statutes or by special act to make ordinances for the municipality.”

(1949 Rev., S. 885; 1951, S. 403d; 1957, P.A. 13, S. 45; 447, S. 1; 1959, P.A. 152, S. 17; 360; 612, S. 1; 1963, P.A. 344, S. 1; February, 1965, P.A. 549, S. 1; 1969, P.A. 402, S. 1; 408; P.A. 73-302; P.A. 75-293, S. 1; P.A. 78-118, S. 1, 2; P.A. 80-100, S. 2; P.A. 86-243, S. 2, 10; P.A. 89-46, S. 1, 2; P.A. 93-356, S. 1; P.A. 97-152, S. 1; P.A. 00-162; P.A. 01-80, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 236; P.A. 06-79, S. 4, 5; P.A. 07-217, S. 26; P.A. 10-32, S. 17; P.A. 11-51, S. 134; P.A. 13-163, S. 1; 13-247, S. 270.)

History: 1959 acts deleted references relating to counties, redefined “continuous service”, and included probate districts in definitions of “municipality” and “legislative body”; 1963 act included district departments of health in definitions of “municipality” and “legislative body”; 1965 act included regional planning agencies in definitions of “municipality” and “legislative body”; 1969 acts divided section into subdivisions, excluded persons working less than 20 hours a week employed after September 30, 1969, from consideration as “members” and redefined “service”; P.A. 73-302 distinguished between members of fund A and fund B in definition of “member”; P.A. 75-293 specified “active” service in definition of “continuous service”; P.A. 78-118 redefined “member” to include employees in public service, on-the-job training or work experience programs funded partly or wholly by federal government; P.A. 80-100 added exception to Subpara. (b) in definition of “continuous service”; P.A. 86-243 amended Subdiv. (6) to include workers’ compensation payments within the definition of “pay”; P.A. 89-46 redefined “member” to mean only police officers or firefighters who will attain the compulsory retirement age after less than 15 years of service in fund A or after less than 10 years in fund B; P.A. 93-356 redefined “member” to exclude police officers and firefighters who reach compulsory retirement age after less than 15 years of participation in fund A, deleted the definition of “fund A”, redefined “fund” to refer exclusively to fund B, and renumbered remaining Subdivs. accordingly; P.A. 97-152 redefined “municipality” to include regional work force development boards; P.A. 00-162 added provisions re regional emergency telecommunications centers and tourism districts in Subdivs. (1) and (3) and added new Subdiv. (11) defining “regional emergency telecommunications center”; P.A. 01-80 amended Subdiv. (5) by replacing “ten years” with “five years” and making a technical change; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (1) to change section reference for tourism district, effective August 20, 2003; P.A. 06-79 redefined “municipality” to include regional school districts and redefined “legislative body” to include a regional board of education for a regional school district, effective July 1, 2006; P.A. 07-217 made technical changes in Subdiv. (3), effective July 12, 2007; P.A. 10-32 made a technical change in Subdiv. (3), effective May 10, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subdiv. (11), effective July 1, 2011; P.A. 13-163 amended Subdiv. (11) by replacing “an entity” with “any entity” and replacing “the public safety answering point” with “a public safety answering point” in definition of “regional emergency telecommunications center”; P.A. 13-247 amended Subdiv. (1) by substituting “council of governments” for “planning agency” in definition of “municipality”, made a technical change in Subdiv. (2) and amended Subdiv. (3) by substituting “councils of governments” for “planning agencies” and “council” for “regional planning board” in definition of “legislative body”, effective January 1, 2015.



Section 7-426 - Separate funds. Retirement rate.

Section 7-426 is repealed.

(1957, P.A. 447, S. 2; September, 1957, P.A. 10, S. 5; P.A. 93-356, S. 15.)



Section 7-427 - *(See end of section for amended version of subsection (a) and effective date.) Participation by municipalities.

*(a) Any municipality except a housing authority, which is governed by subsection (b) of this section or a regional work force development board established under section 31-3k, which is governed by section 7-427a, may, by resolution passed by its legislative body and subject to such referendum as may be hereinafter provided, accept this part as to any department or departments of such municipality as may be designated therein, including elective officers if so specified, free public libraries which receive part or all of their income from municipal appropriation, and the redevelopment agency of such municipality whether or not such municipality is a member of the system, as defined in section 7-452, but such acceptance shall not repeal, amend or replace, or affect the continuance of, any pension system established in such municipality by or under the authority of any special act and all such special acts shall remain in full force and effect until repealed or amended by the General Assembly or as provided by chapter 99. The acceptance of this part as to any department or departments of a municipality shall not affect the right of such municipality to accept it in the future as to any other department or departments. In any municipality other than a district department of health, housing authority, flood commission or authority, regional planning agency or supervision district board of education, such resolution shall not take effect until it has been approved by a majority of the electors of the municipality voting thereon at the next regular election or meeting or at a special election or meeting called for the purpose. The effective date of participation shall be at least ninety days subsequent to the receipt by the Retirement Commission of the certified copy of such resolution. The Retirement Commission shall furnish to any municipality contemplating acceptance of this part, at the expense of such municipality, an estimate of the probable cost to such municipality of such acceptance as to any department or departments thereof.

(b) Unless the board of commissioners of a housing authority votes against such participation, employees of housing authorities who are eligible under section 7-425 and who are not members of the Municipal Employees’ Retirement Fund B shall become members thereof on July 1, 1972, and membership in any other retirement fund, except the federal old age and survivors insurance, shall terminate on said date. Housing authorities whose employees are enrolled on or before May 21, 1971, in any other retirement system shall arrange for termination of such system on July 1, 1972, which arrangements shall include provision that the rights of members who retired prior to July 1, 1972, under such system shall not be affected and provision that any refunds of employee contributions made to such other retirement system shall be transferred to the Municipal Employees’ Retirement Fund B and the appropriate amount credited to the account of each transferring employee’s benefit.

(1949 Rev., S. 886; 1951, S. 404d; 1957, P.A. 13, S. 46; 447, S. 3; 1959, P.A. 152, S. 18; 1963, P.A. 344, S. 2; February, 1965, P.A. 549, S. 2; 1969, P.A. 402, S. 2; 725, S. 1; 1971, P.A. 268; 1972, P.A. 71, S. 1; P.A. 84-90; P.A. 93-356, S. 2; P.A. 97-152, S. 2.)

*Note: On and after January 1, 2015, subsection (a) of this section, as amended by section 271 of public act 13-247, is to read as follows:

“(a) Any municipality except a housing authority, which is governed by subsection (b) of this section or a regional work force development board established under section 31-3k, which is governed by section 7-427a, may, by resolution passed by its legislative body and subject to such referendum as may be hereinafter provided, accept this part as to any department or departments of such municipality as may be designated therein, including elective officers if so specified, free public libraries which receive part or all of their income from municipal appropriation, and the redevelopment agency of such municipality whether or not such municipality is a member of the system, as defined in section 7-452, but such acceptance shall not repeal, amend or replace, or affect the continuance of, any pension system established in such municipality by or under the authority of any special act and all such special acts shall remain in full force and effect until repealed or amended by the General Assembly or as provided by chapter 99. The acceptance of this part as to any department or departments of a municipality shall not affect the right of such municipality to accept it in the future as to any other department or departments. In any municipality other than a district department of health, housing authority, flood commission or authority, regional council of governments or supervision district board of education, such resolution shall not take effect until it has been approved by a majority of the electors of the municipality voting thereon at the next regular election or meeting or at a special election or meeting called for the purpose. The effective date of participation shall be at least ninety days subsequent to the receipt by the Retirement Commission of the certified copy of such resolution. The Retirement Commission shall furnish to any municipality contemplating acceptance of this part, at the expense of such municipality, an estimate of the probable cost to such municipality of such acceptance as to any department or departments thereof.”

(1949 Rev., S. 886; 1951, S. 404d; 1957, P.A. 13, S. 46; 447, S. 3; 1959, P.A. 152, S. 18; 1963, P.A. 344, S. 2; February, 1965, P.A. 549, S. 2; 1969, P.A. 402, S. 2; 725, S. 1; 1971, P.A. 268; 1972, P.A. 71, S. 1; P.A. 84-90; P.A. 93-356, S. 2; P.A. 97-152, S. 2; P.A. 13-247, S. 271.)

History: 1959 act deleted county provisions; 1963 act added district department of health provisions; 1965 act added provisions re regional planning agencies; 1969 acts deleted provisions regarding district departments of health and regional planning agencies and included redevelopment agencies; 1971 act added Subsec. (b) re employees of housing authorities; 1972 act amended Subsec. (b) to specify that credit be transferred to account of each employee earning credit rather than simply to housing authority’s account; P.A. 84-90 amended Subsec. (a) to provide that employees of any supervision district board of education may become eligible for membership in the municipal employees retirement system without the need of a referendum; P.A. 93-356 amended Subsec. (a) to delete a provision requiring municipalities electing membership in the municipal employees retirement system to specify whether participation is in fund A or fund B and to delete a provision requiring that such membership begin on the first day of July; P.A. 97-152 amended Subsec. (a) by adding reference to regional work force development boards established under Sec. 31-3k; P.A. 13-247 amended Subsec. (a) by substituting “council of governments” for “planning agency”, effective January 1, 2015.



Section 7-427a - Enrollment procedures for employees of regional work force development boards. Rights of previously retired members unaffected. Transfer of contributions.

If the majority of the members of a regional work force development board vote to participate in this part, employees of a regional work force development board who are eligible under section 7-425, and who are not members of the Municipal Employees Retirement Fund B shall become members thereof on July 1, 1998. Membership in any other retirement system shall terminate on said date. The members of a regional work force development board shall arrange for termination of such systems, which arrangements shall include provision that the rights of members who retired prior to July 1, 1998, under such system shall not be affected and provision that any refunds of employee contributions made to such other retirement system shall be transferred to the Municipal Employees’ Retirement Fund B and the appropriate amount credited to the account of each transferring employee’s benefit. Each employee of the regional work force development board shall pay his pro rata share of the actual cost of such transfer at no additional cost to the municipality or board.

(P.A. 97-152, S. 3.)



Section 7-427b - Credit for prior service with private industry council or regional work force development board.

(a) Any employee of a regional work force development board which has voted to participate in this part who previously was an employee of a private industry council shall receive credit for the purposes of retirement under the provisions of this part for the period of his service with the private industry council upon payment to the Municipal Employees Retirement Fund of a sum equal to that which he would have paid had such service been covered by the provisions of this part, provided such sum is paid within one year of the date of such board’s first participation in this part.

(b) Any employee of a regional work force development board which has voted to participate in this part shall receive credit for the purposes of retirement under the provisions of this part for the period of his service with such board when such board was not participating under the provisions of this part upon payment to the Municipal Employees Retirement Fund of a sum equal to that which he would have paid had such service been covered by the provisions of this part, provided such sum is paid within one year of the date of such board’s first participation in this part.

(P.A. 97-152, S. 4.)



Section 7-428 - Retirement on account of length of service and age.

Any member of fund B shall be eligible for retirement and to receive a retirement allowance upon completing twenty-five years of aggregate service in a participating municipality or upon attaining the age of fifty-five years, provided such employee has had five years of continuous service or fifteen years of active aggregate service in a participating municipality.

(1949 Rev., S. 887; 1957, P.A. 447, S. 4; March, 1958, P.A. 16, S. 1; February, 1965, P.A. 346, S. 1; 1967, P.A. 816; P.A. 75-293, S. 2; P.A. 93-356, S. 3; P.A. 01-80, S. 6.)

History: 1965 act authorized retirement of Fund A members after 35 years of aggregate service; 1967 act reduced requirement for 30 years’ service under fund B to 25 years’ service; P.A. 75-293 allowed retirement under fund B at age 55 with 10 years’ continuous service in addition to retirement at 55 with 15 years’ active aggregate service; P.A. 93-356 deleted provisions re retirement for fund A members; P.A. 01-80 replaced “ten years” with “five years”.



Section 7-429 - Retirement of elective officers.

If any member of a participating municipality who is an elective officer is separated from the service of the municipality by which he is employed, except for cause or by resignation, after attaining the age of sixty years and after completing at least twenty years of continuous service but before reaching the voluntary retirement age, he shall be entitled to a retirement allowance upon reaching the voluntary retirement age; provided, at the option of the elective officer, the retirement allowance may commence on the date of such separation and be payable in such an amount as may be determined by the Retirement Commission to be the actuarial equivalent of the retirement allowance that would have been payable except for the election of such option.

(1957, P.A. 130.)



Section 7-430 - Involuntary retirement; temporary retention.

Any member, other than an elective officer, shall be retired at any time after such member has become eligible for retirement upon the recommendation of the legislative body of the municipality by which he is employed. Any member, except an elective officer, who has attained the age of sixty-five years if employed as a policeman or fireman shall be retired on the day following the attainment of such age, except that any such member, at his request and with the annual approval of the legislative body, may be retained in the employ of the participating municipality, but such person shall receive no pension payments during the period he is so retained; provided, for any member, except an elective officer, who at or before the end of three years after the effective date of participation has attained the age of sixty-five years if employed as a policeman or fireman, the compulsory retirement date shall be the end of such three years after such effective date, unless application for retirement is made before such compulsory date by the legislative body of the municipality.

(1949 Rev., S. 889; 1953, S. 405d; 1957, P.A. 13, S. 47; P.A. 89-162, S. 1, 3; P.A. 93-356, S. 4.)

History: P.A. 89-162 allowed policemen and firemen to work after the age of 65 with the annual approval of the legislative body of the employing municipality; P.A. 93-356 deleted a provision prohibiting police officers and firefighters from retaining active membership in the municipal employees’ retirement system upon attaining age 65.



Section 7-431 - Separation from service before voluntary retirement age.

Any member of fund B separated from the service of the municipality by which the member is employed, except for cause, after completing at least five years of continuous service but before reaching the voluntary retirement age, shall be entitled to a retirement allowance upon reaching the voluntary retirement age; provided, at the option of the member, the retirement allowance may commence on the date of such separation and be payable in such an amount as may be determined by the Retirement Commission to be the actuarial equivalent of the retirement allowance that would have been payable except for the election of such option.

(1955, S. 406d; 1957, P.A. 447, S. 5; 1967, P.A. 815; P.A. 93-356, S. 5; P.A. 01-80, S. 7.)

History: 1967 act changed years of service from 15 to 10 re fund B employees; P.A. 93-356 deleted provisions re fund A members separated from municipal service prior to reaching voluntary retirement age; P.A. 01-80 replaced “ten years” with “five years” and made a technical change for the purpose of gender neutrality.



Section 7-432 - Disability retirement: Application; continuance; calculation of income. Reconsideration.

(a) Any member shall be eligible for disability retirement and for a disability retirement allowance who has completed at least ten years of continuous service if such member becomes permanently and totally disabled from rendering service in the position in which such member has been employed.

(b) In order to obtain a retirement allowance under this section, a member shall apply in writing for such allowance to the medical examining board established pursuant to subsection (c) of section 5-169, not later than one year after incurring the disability. The disability retirement allowance may be made retroactive to the date of the last day of municipal service.

(c) If such disability is shown to the satisfaction of the medical examining board to have arisen out of and in the course of such member’s employment by the municipality, as defined by the Workers’ Compensation Act, the member shall be eligible for retirement irrespective of the duration of his employment. Such retirement allowance shall continue during the period of such disability.

(d) After twenty-four months, the existence and continuance of disability shall be determined by the medical examining board upon such medical evidence and other documentation as it requires, demonstrating that such member is totally disabled from rendering service in the position in which such member has been employed in the service of the municipality.

(e) If the disabled retiree becomes disabled after January 1, 2013, and is not working, the total income he receives cannot exceed eighty per cent of the higher of his average salary or his salary at the time of disability. Such eighty per cent limitation shall be the combined income from the Municipal Employee Retirement System; Social Security disability payments, including payments to the individual’s spouse and children; and temporary total or temporary partial benefits under the Workers’ Compensation Act.

(f) If the disabled retiree becomes disabled after January 1, 2013, and is working, the total income he receives cannot exceed one hundred per cent of the higher of his average salary or his salary at the time of disability. The one hundred per cent limitation shall be the combined income from the Municipal Employee Retirement System; Social Security disability payments, including payments to the individual’s spouse and children; temporary total or temporary partial benefits under the Workers’ Compensation system and his gross income from outside employment.

(g) No reconsideration of a decision concerning eligibility for a disability retirement allowance or the discontinuance of such allowance shall be made by the medical examining board unless a member, upon application to the medical examining board for a redetermination, discloses additional facts concerning the member’s condition.

(h) Retirement income being paid for disability retirement shall end when and if the disability ends. Such member shall then retire at normal or early retirement age, if eligible, or retain a vested right to a deferred pension, if otherwise eligible.

(1949 Rev., S. 888; P.A. 79-376, S. 11; P.A. 11-251, S. 2; P.A. 13-247, S. 385.)

History: P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 11-251 defined “gainful employment” to exclude positions of less than 20 hours per week, effective July 13, 2011, and applicable to members who retire on or after January 1, 2000; P.A. 13-247 designated existing provisions as Subsecs. (a), (c) and (d), amended Subsec. (a) to delete definition of “gainful employment” and replace reference to defined term with “rendering service in the position in which such member has been employed”, added Subsec. (b) re application for retirement allowance, amended Subsecs. (c) and (d) to replace references to Retirement Commission with references to medical examining board, amended Subsec. (d) to add provision re documentation demonstrating member is totally disabled, to delete provision prohibiting payment for disability caused by wilful misconduct or intoxication and to delete provision re retroactive payment to date pay ended, added Subsec. (e) re retirees disabled after January 1, 2013, and not working and calculation of income, added Subsec. (f) re retirees disabled after January 1, 2013, and working and calculation of income, added Subsec. (g) re reconsideration of eligibility decision, added Subsec. (h) re end of payment for disability retirement, and made technical changes, effective July 1, 2013.



Section 7-433 and 7-433a - Disability or death of firemen or policemen caused by hypertension or heart disease.

Sections 7-433 and 7-433a are repealed.

(1951, 1953, 1955, S. 407d; 1959, P.A. 366; 1961, P.A. 330, S. 1, 2; 1967, P.A. 770, S. 1; 1969, P.A. 380, S. 1; P.A. 92-81, S. 2, 3.)



Section 7-433b - Survivors’ benefits for firemen and policemen. Maximum cumulative payment.

(a) Notwithstanding the provisions of any general statute, charter or special act to the contrary affecting the noncontributory or contributory retirement systems of any municipality of the state, or any special act providing for a police benefit fund or other retirement system, the survivors of any uniformed or regular member of a paid fire department or any regular member of a paid police department whose death has been suffered in the line of duty shall be eligible to receive such survivor benefits as are provided for in the Workers’ Compensation Act, and, in addition, they shall receive such survivor benefits as may be provided for in the retirement system in which such department member was a participant at the time of his death; provided such pension benefits (1) shall not terminate upon the remarriage of the spouse of such member, and (2) shall be adjusted so that the total weekly benefits received by such survivors shall not exceed one hundred per cent of the weekly compensation being paid, during their compensable period, to members of such department at the maximum rate for the same position which was held by such deceased at the time of his or her death. Nothing contained in this subsection shall prevent any town, city or borough from paying money from its general fund to any such survivors, provided total weekly benefits paid shall not exceed said one hundred per cent of the weekly compensation.

(b) Notwithstanding the provisions of any general statute, charter or special act to the contrary affecting the noncontributory or contributory retirement systems of any municipality of the state, or any special act providing for a police or firemen benefit fund or other retirement system, the cumulative payments, not including payments for medical care, for compensation and retirement or survivors benefits under section 7-433c shall be adjusted so that the total of such cumulative payments received by such member or his dependents or survivors shall not exceed one hundred per cent of the weekly compensation being paid, during their compensable period, to members of such department in the same position which was held by such member at the time of his death or retirement. Nothing contained in this subsection shall prevent any town, city or borough from paying money from its general fund to any such member or his dependents or survivors, provided the total of such cumulative payments shall not exceed said one hundred per cent of the weekly compensation.

(1959, P.A. 604; P.A. 77-520, S. 2, 3; P.A. 79-376, S. 12; P.A. 07-161, S. 1.)

History: P.A. 77-520 added Subsec. (b) for bidding payment of benefits which would exceed 100% of weekly compensation of workers in same position as member; P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 07-161 amended Subsec. (a) by providing that pension benefits to survivors shall not terminate upon remarriage of spouse and requiring amount of benefits not to exceed maximum rate of compensation paid for position held by deceased at time of death, and made technical changes in Subsecs. (a) and (b).

See Sec. 7-323a et seq. re Policemen and Firemen Survivors’ Benefit Fund.

Cited. 2 CA 255; 12 CA 138; 26 CA 194.

Subsec. (b):

Cited. 214 C. 181. Ceiling imposed on award of benefits applies at time of retirement. Id., 189. “Weekly compensation” includes overtime as well as base salary. Id., 552. “Ceiling” on benefits applies to total payments composed of heart and hypertension disability payments and retirement pension payments not related to Sec. 7-433c. 243 C. 747.

Interpretation of the statute focuses on amount of compensation that recipient would have received if he continued working. 12 CA 138. Cited. 26 CA 194. Section not applicable where pension was not awarded under Sec. 7-433c but was a regular pension for long years of service. 43 CA 773.



Section 7-433c - Benefits for policemen or firemen disabled or dead as a result of hypertension or heart disease.

(a) Notwithstanding any provision of chapter 568 or any other general statute, charter, special act or ordinance to the contrary, in the event a uniformed member of a paid municipal fire department or a regular member of a paid municipal police department who successfully passed a physical examination on entry into such service, which examination failed to reveal any evidence of hypertension or heart disease, suffers either off duty or on duty any condition or impairment of health caused by hypertension or heart disease resulting in his death or his temporary or permanent, total or partial disability, he or his dependents, as the case may be, shall receive from his municipal employer compensation and medical care in the same amount and the same manner as that provided under chapter 568 if such death or disability was caused by a personal injury which arose out of and in the course of his employment and was suffered in the line of duty and within the scope of his employment, and from the municipal or state retirement system under which he is covered, he or his dependents, as the case may be, shall receive the same retirement or survivor benefits which would be paid under said system if such death or disability was caused by a personal injury which arose out of and in the course of his employment, and was suffered in the line of duty and within the scope of his employment. If successful passage of such a physical examination was, at the time of his employment, required as a condition for such employment, no proof or record of such examination shall be required as evidence in the maintenance of a claim under this section or under such municipal or state retirement systems. The benefits provided by this section shall be in lieu of any other benefits which such policeman or fireman or his dependents may be entitled to receive from his municipal employer under the provisions of chapter 568 or the municipal or state retirement system under which he is covered, except as provided by this section, as a result of any condition or impairment of health caused by hypertension or heart disease resulting in his death or his temporary or permanent, total or partial disability. As used in this section, the term “municipal employer” shall have the same meaning and shall be defined as said term is defined in section 7-467.

(b) Notwithstanding the provisions of subsection (a) of this section, those persons who began employment on or after July 1, 1996, shall not be eligible for any benefits pursuant to this section.

(1971, P.A. 524, S. 1; P.A. 77-520, S. 1, 3; P.A. 92-81, S. 1, 3; P.A. 96-230, S. 2, 3; 96-231, S. 1, 2.)

History: P.A. 77-520 provided that benefits under section be in lieu of others except as specified; P.A. 92-81 added Subsec. (b) re benefits for police officers and firefighters who begin employment on or after July 1, 1992; P.A. 96-230 amended Subsec. (b) to read “Notwithstanding the provisions of subsection (a) of this section, those persons who began employment on or after the effective date of this act (July 1, 1996) shall not be eligible for any benefits pursuant to this section.”, effective July 1, 1996; P.A. 96-231 deleted legislative finding from Subsec. (a) and amended Subsec. (b) to read “Notwithstanding the provisions of subsection (a) of this section, only those persons employed on the effective date of this act (July 1, 1996) shall be eligible for any benefits provided by this section.”, effective July 1, 1996 (Revisor’s note: Pursuant to the provisions of Sec. 2-30b the amendment to Subsec. (b) of this section contained in P.A. 96-231 did not take effect since it was deemed repealed by the conflicting amendment to said Subsec. (b) contained in P.A. 96-230 which passed the General Assembly later than P.A. 96-231).

Pension benefits payable under the city’s ordinances must be reduced by benefits awarded under statute. 1 CA 58. Purpose of statute is to protect firemen and policemen from economic loss; measure of the loss must be determined by extent to which claimant is precluded from rejoining work force in his former capacity or any other reasonable occupation due to his disability. 2 CA 255. Benefits not retroactively applied; also not applicable to those no longer in active service, either on or off duty. 4 CA 226. Cited. 6 CA 265; 7 CA 142; 12 CA 138. No requirement than an appointment be “permanent”. 13 CA 566. Cited. 17 CA 633; 21 CA 28; 26 CA 194. In order to be eligible for any benefits for either hypertension or heart disease, plaintiff must have successfully passed a preemployment physical showing no evidence of either hypertension or heart disease. 28 CA 754. Cited. 34 CA 307; 37 CA 835. Without evidence establishing claimant’s injury is result of an occupational disease, one-year statute of limitations applies. 38 CA 1. Cited. 43 CA 773. Language of statute clearly and unambiguously mandates that for claimant to be foreclosed from the benefits of the statute, results of the preemployment physical examination must contain evidence of hypertension or heart disease. 56 CA 235. Board incorrectly interpreted Sec. 31-284b as requiring city to continue insurance coverage for plaintiff and his family once plaintiff’s compensation payments under section ended. 61 CA 9. Section demonstrates clear policy of creating additional benefits for certain classes of disabled municipal employees. 66 CA 105. Member of municipal fire or police department hired before July 1, 1996, may elect to be covered under either this section or chapter 568. 70 CA 321. Statute not intended to provide its beneficiaries with dual dollar benefits, but to eliminate two of the basic requirements for coverage under Workers’ Compensation Act, i.e. the causal connection between hypertension and heart disease and the employment and requirement that the illness was suffered during the course of employment. Id.

Plaintiff not required to assume burden of proving compensability under chapter 568 where he brought action under both chapter 568 and this statute. 38 CS 359. Town must have organized police department under Sec. 7-274 in order for this statute to be operative. Id., 419. Cited. 39 CS 321. Claims under statute are subject to procedural requirements of Workers’ Compensation Act. Id., 403.

Subsec. (a):

Benefits may not be awarded concurrently. 57 CA 472.



Section 7-433d - Injury or death of fireman while engaged in fire duties with another company.

Any uniformed member of a paid fire department who offers his services to an officer or person in charge of another fire company which is actively engaged in fire duties, and whose services are accepted by such officer or person, shall be entitled to receive benefits under chapter 568, and under the contributory or noncontributory retirement system of the municipality for which such services were performed, in the event of his injury or death arising out of such services, as if he were a member of the fire department of such municipality.

(1971, P.A. 520.)



Section 7-434 - Continuity of service.

Periods of absence of not more than ninety days in any one calendar year shall not be considered as breaking continuity of service. Periods of absence of more than ninety days by reason of a leave of absence granted by the appropriate authority of the municipality or where the absence is occasioned by disability necessitating the regular attendance of a physician, unless such attendance is declared unnecessary by medical authority satisfactory to the Retirement Commission, or by reason of layoff, shall not be considered as breaking continuity of service, but such periods shall not be included in determining the amount of the retirement allowance. Any member who entered any branch of the armed forces of the United States between September 16, 1940, and July 26, 1945, or who enters any of said services while the United States is at war, or engaged in any hostilities or during times of national emergency, whether declared or undeclared, or any acts incident thereto, and who is reemployed by the municipality within six months following the termination of such service, unless this period is further extended by reason of disability incurred in the course of such service, shall be credited with the period of such service to the same extent as though he had been continuously employed by the municipality and shall be considered to have made the contributions required by this part based on his regular rate of pay at the time of the commencement of such service. The period of service of any member as a full-time employee of any municipality merged or consolidated either before or after the acceptance of this part with a participating municipality shall be counted for the purpose of qualifying such member for retirement and for the purpose of computing the amount of his retirement allowance, provided such combined services shall have been continuous as defined above.

(1949 Rev., S. 890; 1967, P.A. 853; P.A. 84-106, S. 1.)

History: 1967 act qualified members joining armed forces when country is “engaged in any hostilities or during times of national emergency”, etc. for credit for service; P.A. 84-106 provided that absence from employment by reason of layoff shall not be considered a break in the continuity of service of the member.



Section 7-434a - Continuation of membership during service as elected official.

Any member of the municipal employees’ retirement system elected to serve as an official of the state or any political subdivision of the state during the 1988 calendar year or thereafter may elect, during the time he so serves, but no longer than ten years, to continue his membership in said system. Any such member shall continue to make contributions to said system and shall be ineligible for membership in any other state or municipal retirement system during such time.

(P.A. 90-308, S. 13, 15.)



Section 7-435 - Retirement benefits for members of fund A.

Section 7-435 is repealed.

(1949 Rev., S. 891; 1957, P.A. 447, S. 6; 1959, P.A. 471, S. 1; 1967, P.A. 547, S. 2; 1971, P.A. 644, S. 1; P.A. 79-376, S. 13; P.A. 84-106, S. 2; P.A. 93-356, S. 15.)



Section 7-436 - Retirement benefits for members of fund B. Monthly allowance for Old Age and Survivors Insurance System members.

(a) After retirement, in accordance with the provisions of this part, each member of fund B shall receive, during such member’s lifetime, a retirement allowance payable in monthly installments at an annual rate equal to the sum of (1) and (2) as follows: (1) To the extent that such member’s average annual rate of pay for the last ten years of service, including service credited under the provisions of sections 7-442a and 7-442b, is derived from pay with respect to which contributions have been deducted under section 7-453 or would have been deducted had such member been included in such system during the entire ten years, one-twelfth of one and one-sixth per cent of such average annual pay, multiplied by the number of months of such member’s service; (2) to the extent that such member’s average annual rate of pay for the three highest-paid years of service exceeds the average obtained in subdivision (1) of this subsection, one-twelfth of two per cent of such average annual pay, multiplied by the number of months of such member’s service; provided such allowance for permanent and total disability arising out of and in the course of such member’s employment, as defined in the Workers’ Compensation Act, shall not be less than one-twelfth of one-half of the member’s annual pay at the time such member’s disability was incurred. Any amount or amounts received under the Workers’ Compensation Act shall be deducted from such allowance, except that any member who has received a specific indemnity award under section 31-307 or 31-308 shall not have the amount of such indemnity award deducted from such member’s allowance. The retirement allowance herein provided shall be reduced by the amount of any retirement allowance concurrently payable under the provisions of section 7-431, and by the amount of any retirement allowance concurrently payable by the state employees’ retirement system or the retirement system of any municipality not participating under the provisions of this part, on account of a period of service for which credit has been transferred to the Municipal Employees’ Retirement Fund under the provisions of section 7-442b, or the monthly equivalent thereof if payable other than monthly. No retirement allowances under this section, before the reduction prescribed in the preceding sentence plus workers’ compensation payments and benefits under the Old Age and Survivors Insurance System on account of service in a participating municipality, if any, shall exceed one-twelfth of the member’s average annual pay during the three highest-paid years of municipal service, and, subject to the foregoing maximum limit, no such allowance plus payments shall be less than one thousand dollars annually.

(b) Each employee or spouse of a deceased employee retired under the Municipal Employees’ Retirement Act Fund B prior to July 1, 1971, shall be entitled, in addition to his or her original monthly retirement allowance, to an additional cost of living monthly allowance computed on the basis of his or her monthly retirement allowance, less any prior cost of living increases to which he or she was previously entitled, using the table in subdivision (1) of this subsection.

(1) Such cost of living allowances shall commence on July 1, 1973, and shall be computed at the rates set forth in the following table:

Fiscal Year
Of Retirement Year
Ending June 30th

Rates %
Of Increase

1949

40.0

1950

42.7

1951

41.2

1952

33.9

1953

30.9

1954

30.4

1955

30.0

1956

30.4

1957

28.3

1958

24.8

1959

21.9

1960

21.1

1961

19.5

1962

18.1

1963

16.8

1964

15.1

1965

14.6

1966

14.1

1967

12.9

1968

6.0

1969

4.0

1970

4.0

1971

4.0

(2) The limitation of the maximum retirement allowance provided in subsection (a) of this section shall not be applicable to increases under this subsection.

(c) Each retired member of fund B shall have his allowance increased to the amount which would be payable based on his annual rate of pay for the three highest-paid years of service.

(d) For purposes of determining eligibility for retirement benefits for part-time employees under this section, a member’s part-time service shall be payable to a member whose service consists solely of part-time service without variation in the number of hours worked during all periods of his municipal service, such member’s service shall be treated as full-time service. For purposes of computing the retirement benefit payable to a member whose service consists of part-time and full-time service or whose service consists of part-time service rendered in different proportions to a full-time schedule, such member’s years of service and average salary shall be proportionately adjusted to produce a retirement benefit equivalent to that payable if his service had been rendered at an unvarying rate. As used in this subsection, “part-time service” means service by a member who customarily works less than a full-time schedule but no less than twenty hours per week.

(e) On and after January 1, 2002, the following formula shall be used for the purpose of calculating the monthly allowance of each member covered by the Old Age and Survivors Insurance System on the first of the month after such member becomes eligible for Social Security or until such member qualifies for a Social Security disability award, if earlier: One-twelfth of one and one-half per cent of such member’s final average pay up to the breakpoint for the year in which such member separated from service plus two per cent of such member’s final average pay in excess of the breakpoint for the year in which such member separated from service, multiplied by such member’s years of retirement credit and fractions thereof. Such allowance shall be reduced in recognition of any optional form of retirement income elected in accordance with section 7-439g. For the purposes of this subsection, “breakpoint” has the same meaning as “year’s breakpoint” in subsection (a) of section 5-192f.

(1957, P.A. 447, S. 7; 1959, P.A. 316; 471, S. 2; 1967, P.A. 547, S. 1; 722, S. 1; 1969, P.A. 406; 1971, P.A. 644, S. 2; P.A. 73-619, S. 1, 3; P.A. 75-293, S. 5; P.A. 76-314; P.A. 77-102, S. 1, 2; P.A. 79-376, S. 14; P.A. 84-106, S. 3; P.A. 86-243, S. 1, 10; P.A. 93-356, S. 6; P.A. 01-80, S. 3; P.A. 07-217, S. 27.)

History: 1959 acts provided for computation of retirement benefits on basis of five highest-paid years of municipal service rather than five years immediately preceding retirement and included benefits under old age and survivors insurance system in restriction on maximum allowance payable; 1967 acts based calculations on three highest-paid years rather than five highest-paid years and added provision concerning benefits for fund B members retired before January 1, 1960; 1969 act deleted provisions concerning temporary retirement allowances; 1971 act simplified description of formula; P.A. 73-619 added Subsecs. (b) and (c) re cost-of-living increases and benefits for retirees whose municipalities later join fund B; P.A. 75-293 replaced “three highest-paid years of service” in Subdiv. (1) with “last ten years of service”; P.A. 76-314 amended Subsec. (c) to include members of fund B as well as retirees whose municipality transfers to fund B and added reference to Sec. 7-436a; P.A. 77-102 amended Subsec. (a) replacing “is not so derived” with “exceeds the average obtained in Subdivision (1)”; P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 84-106 amended Subsec. (a) to provide that any workers’ compensation specific indemnity award shall not be deducted from the member’s retirement allowance; P.A. 86-243 amended Subsec. (a) to equalize the percentage of pay used to calculate benefits for all service years and to provide that a member’s retirement allowance, plus workers’ compensation and Social Security benefits, may not exceed 100%, instead of 75%, of his average annual pay and added Subsec. (d), establishing how part-time service shall be treated for benefit eligibility and calculation purposes; P.A. 93-356 amended Subsec. (c) to exclude retirees whose municipality transfers to fund B; P.A. 01-80 added new Subsec. (e) re formula for calculating the monthly allowance of each member covered by the Old Age and Survivors Insurance System; P.A. 07-217 made technical changes in Subsecs. (a) and (b), effective July 12, 2007.

Subsec. (a):

Where retirement was based on age and length of employment, benefits should not have been reduced by amount of workers’ compensation award received for an injury. 178 C. 23.



Section 7-436a - Exclusion of period when service was eligible for special act pension system in computation of retirement credit. Inclusion of certain periods of such service.

(a) Except as provided in subsection (b) of this section, in computing the length of service for municipal retirement in accordance with the provisions of section 7-436, no period of employment during which a member was eligible for membership in any pension system established by or under the authority of any special act shall be counted as service with respect to the computation of his retirement allowance.

(b) A member may receive retirement credit for a period of employment described in subsection (a) of this section if (1) such member is not receiving or entitled to receive a retirement benefit based on such employment, (2) such employment was in a municipality or department for which participation under this part has subsequently been accepted and (3) such member contributes an amount determined by the Retirement Commission to be necessary to fund any increase in benefits resulting from receipt of such credit to the Municipal Employees’ Retirement Fund.

(1959, P.A. 238; P.A. 80-100, S. 1; P.A. 93-356, S. 7.)

History: P.A. 80-100 added Subsec. (b) re credit for period of employment during which membership in system established under special act was held; P.A. 93-356 amended Subsec. (a) to delete reference to Sec. 7-435 re computation of retirement credit for fund A members.



Section 7-436b - Credit for military service for members of fund B.

(a) Any member of fund B of the municipal employees’ retirement system, who, prior to such member’s date of employment with a municipality that is participating in said fund B, served in any branch of the armed forces of the United States during the times set forth in section 27-103 shall be credited with the period of such service to the extent that such member makes contributions to said fund for all or any part of the period of such service, except that any veteran who becomes a member on or after October 1, 1984, shall not receive credit for such war service if such member has received or is entitled to receive any retirement allowance for the same years of service from the federal government. Such contributions shall be computed at a rate of two per cent of such member’s first year’s salary as such employee, with interest at five per cent per annum, payable within one year of such employment, or on or before January 1, 1992, whichever is later, provided such contributions are made prior to the date of retirement. The period of such service for which contributions to said fund are made shall be counted for the purpose of computing the amount of such member’s retirement allowance, provided such member shall have completed five years of continuous service or fifteen years of active aggregate service with a participating municipality or shall be retired prior thereto due to disability incurred in the course of employment. Any member who purchases credit pursuant to this section and who later receives a retirement allowance for permanent and total disability under this part shall, upon written request, be refunded all such contributions paid under this section, provided such military service credit did not serve to increase the amount of disability retirement benefits for which such member was eligible.

(b) Notwithstanding the provisions of subsection (a) of this section, the municipal employer of any member who applies on or after July 1, 1986, for such military service credit shall pay all contributions required under said subsection which are attributable to that portion of the member’s military service time during which he was a prisoner of war, provided such member submits with his application for such credit sufficient proof from the Veterans’ Administration of the United States that he is a former prisoner of war. Any municipal employer which pays the contributions required under this subsection for a member who later receives a retirement allowance for permanent and total disability under this part shall, upon its written request, be refunded all such contributions paid under this subsection, provided such military service credit did not serve to increase the amount of disability retirement benefits for which the member was eligible.

(1969, P.A. 770; P.A. 75-293, S. 3; P.A. 83-16; P.A. 84-106, S. 4; 84-157, S. 1; P.A. 86-243, S. 8, 10; P.A. 88-141; 88-149, S. 1, 5; P.A. 91-213, S. 1, 8; P.A. 01-80, S. 8.)

History: P.A. 75-293 replaced requirement for 25 years of employment with requirement for 10 years’ continuous service or 15 years’ active aggregate service; P.A. 83-16 extended the time period for the purchase of military service credit to October 1, 1984, or within one year of employment, whichever is later and specified that contributions must be made prior to retirement date; P.A. 84-106 provided that veterans who become members on or after October 1, 1984, shall not receive war service credit if they are otherwise eligible for retirement benefits from the federal government for such service years; P.A. 84-157 provided that any member on disability retirement whose previous purchase of military service credit did not increase his disability allowance shall be refunded all contributions made for such credit; P.A. 86-243 added Subsec. (b), requiring the municipal employer to pay for any military service credit attributable to the time the member was a prisoner of war; P.A. 88-141 extended the time period for the purchase of military service credit to October 1, 1989; P.A. 88-149 amended Subsec. (b) to provide that any municipal employer who made contributions under this section for a member on disability retirement shall be refunded all contributions made for such credit if the purchased credit does not increase the member’s disability allowance; P.A. 91-213 amended Subsec. (a) by changing payment date from October 1, 1989, to January 1, 1992; P.A. 01-80 amended Subsec. (a) to replace “ten years” with “five years” and make technical changes for the purposes of gender neutrality.



Section 7-437 - Retirement allowance and Social Security benefits to equal sum payable under retirement system alone, when.

If the commission finds that the sum of (a) any retirement allowance payable to a member under section 7-436 and (b) any concurrent benefit payable to such member under the Old Age and Survivors Insurance System on account of service in a participating municipality is less than the allowance that would have been payable if the member were not participating in such system, his allowance shall be increased accordingly during the period when the lower sum would otherwise be payable. When any person retires under the terms of section 7-436 prior to the age at which he would be eligible to receive an old age insurance benefit under the system, he shall be entitled to receive an additional temporary retirement allowance payable to the age at which he would be so eligible, or payable until he qualifies for a social security disability allowance, if earlier. The total retirement allowance payable during the temporary period shall be computed as if such person was not covered by the Old Age and Survivors Insurance System. The first sentence of this section shall not apply to any employee who was hired by a municipality after the date when the municipality included its employees in such system, or to any employee who transfers from a nonparticipating department to a participating department of a municipality after said date, or to any employee of a municipality which had included its employees in such system not later than the effective date of participation as defined in section 7-427.

(1957, P.A. 447, S. 8; 1959, P.A. 319; February, 1965, P.A. 559, S. 1; P.A. 84-157, S. 2; P.A. 93-356, S. 8.)

History: 1959 act included reference to Sec. 7-436 in Subdiv. (a), added provisions re additional temporary retirement allowance to Subdiv. (b) and added provisions re employees who transferred from nonparticipating to participating departments and employees of municipalities which had included their employees in the system not later than the effective date of participation as defined in Sec. 7-427; 1965 act provided restrictions in last sentence apply only to first sentence of section; P.A. 84-157 provided that the temporary retirement allowance shall be computed as if the person were not covered by the Old Age and Survivors Insurance System, instead of calculating the allowance in accordance with the law prior to May 28, 1957; P.A. 93-356 deleted references to Sec. 7-435 re calculation of retirement allowance for fund A members.



Section 7-438 - Continuation of retirement allowance upon other public employment. Participation in state retirement system. Reemployment by participating municipality.

(a) Any member retired under this part who again accepts employment from this state or from any municipality of this state other than a participating municipality, shall continue to receive his retirement allowance while so employed, and shall be eligible to participate, and shall be entitled to credit, in the state retirement system for the period of such state employment, but any such member shall not be eligible to participate or be entitled to credit in any municipal retirement system for the period of such municipal employment.

(b) If a member is retired under this part and again accepts employment from the same municipality from which he was retired or any other participating municipality, he shall be eligible to participate, and shall be entitled to credit, in the municipal employees’ retirement system for the period of such municipal employment. Such member shall receive no retirement allowance while so employed except if (1) such employment is for less than twenty hours per week, or (2) his services are rendered for not more than ninety working days in any one calendar year, provided that any member reemployed for a period of more than ninety working days in one calendar year shall reimburse the Municipal Employees’ Retirement Fund for retirement income payments received during such ninety working days.

(1949 Rev., S. 892; P.A. 73-519; P.A. 77-122; P.A. 86-243, S. 6, 10; P.A. 87-83, S. 2; P.A. 11-251, S. 3.)

History: P.A. 73-519 permitted retirees resuming employment with state or municipality to continue to receive benefits if not employed by same department or agency from which they retired, reversing previous provisions and deleting restriction concerning number of months to be employed, and excluded resumed work period from credit in system or contributions; P.A. 77-122 added Subsec. (b) re reemployment in same department or agency; P.A. 86-243 permitted retired members who become employed by the state to participate in the state retirement system for the period of state service; P.A. 87-83 amended Subsec. (a) to be applicable to retired members who are employed by a nonparticipating municipality or the state and amended Subsec. (b) to provide that any retired member employed by a participating municipality shall be entitled to retirement credit for such service; (Revisor’s note: In 2003 a reference in Subsec. (b) to “Municipal Retirement Fund” was replaced editorially by the Revisors with “Municipal Employees’ Retirement Fund” for consistency with customary statutory usage); P.A. 11-251 amended Subsec. (b) to exclude employment of less than 20 hours per week from prohibition on receiving a retirement allowance while employed by municipality, effective July 13, 2011, and applicable to members who retire on or after January 1, 2000.



Section 7-439 and 7-439a - Optional form of retirement allowance. Survivorship benefits for spouses of certain employees who had not exercised the option.

Sections 7-439 and 7-439a are repealed.

(1949 Rev., S. 893; 1959, P.A. 273; 1967, P.A. 812; 1971, P.A. 622, S. 1; P.A. 86-243, S. 9, 10.)



Section 7-439b - Cost of living adjustment to retirement allowance.

(a) On July 1, 1986, and on July first of each subsequent year the State Retirement Commission shall adjust the retirement allowance of each member of the Municipal Employees’ Retirement Fund and any annuitant who is receiving benefits under the provisions of this part to include a cost of living increase. There shall be an annual actuarial determination of the increase by determining the annual yield on the assets of the fund. In determining the yield, the actuary shall use an adjusted asset value, such that the market values of assets are adjusted to recognize a portion of realized and unrealized gains or losses each year until fully recognized. The amount of the increase, as a percentage of retirement allowance, shall be the excess of the annual yield over a six per cent yield, provided no increase granted under the provisions of this section shall be less than three per cent nor more than five per cent. Each such member shall receive the increases beginning on the first July first following the member’s sixty-fifth birthday. Each such annuitant shall receive the increases beginning on the first July first following the date the deceased member would have reached the age of sixty-five. Any member who retired for disability under the provisions of section 7-432 shall receive the increases beginning July 1, 1986.

(b) Notwithstanding any provision of the general statutes, each member of the Municipal Employees’ Retirement Fund who retires on or after January 1, 2002, shall receive a cost of living increase beginning on the first July first following such member’s retirement date and on each subsequent July first. Such increase shall be not less than two and one-half per cent and not more than six per cent, based upon the following formula: Sixty per cent of the annual increase in the consumer price index for urban wage earners and clerical workers for the immediately preceding twelve-month period up to six per cent, plus seventy-five per cent of the annual increase in such index for the same period over six per cent. In the event a member who retires on or after January 1, 2002, becomes deceased, such cost of living adjustment shall be applied to the allowance of the annuitant, if any. The provisions of this subsection do not apply to members who retired under the provisions of section 7-432.

(c) Notwithstanding any provision of the general statutes, each member of the Municipal Employees’ Retirement Fund who retires prior to January 1, 2002, and has not attained age sixty-five shall receive on July 1, 2002, and on July first of each subsequent year a cost of living increase equal to two and one-half per cent. In the event that a member who retires prior to January 1, 2002, becomes deceased, such cost of living increase shall be applied to the allowance of the annuitant, if any. The cost of living increase provided for in this subsection shall continue until the July first following the member’s sixty-fifth birthday, at which point the formula set forth in subsection (a) of this section shall become operative. The provisions of this subsection do not apply to members who retired under the provisions of section 7-432.

(P.A. 77-584, S. 1, 5; P.A. 79-305, S. 1, 4; P.A. 80-37, S. 1, 3; P.A. 81-112; P.A. 82-472, S. 19, 182, 183; P.A. 83-3, S. 2, 5; 83-383, S. 1, 2; P.A. 86-243, S. 4, 10; P.A. 88-149, S. 2, 5; P.A. 93-356, S. 9; P.A. 01-80, S. 4.)

History: P.A. 79-305 added Subsec. (b) re adjustments in benefits to provide 3% cost-of-living increase; P.A. 80-37 added reference to July 1, 1981; P.A. 81-112 added Subsec. (c) re annual cost of living increases beginning July 1, 1982; P.A. 82-472 repealed P.A. 81-112 (which was codified as Subsec. (c)) re cost-of-living increases effective on July 1, 1982 and thereafter; P.A. 83-3 inserted new Subsec. (c) re cost-of-living adjustments in retirement allowances, incorrectly repealed by authority of P.A. 82-472; P.A. 83-383 amended Subsec. (c) to provide for a mandatory annual cost-of-living adjustment for all recipients, beginning July 1, 1983, replacing former limited applicability, and imposed 3% minimum for increase amount; P.A. 86-243 deleted obsolete language, clarified the procedure for calculating the cost-of-living adjustment annually, and specifically provided for the funding of any liability caused by the payment of the mandatory minimum adjustment; P.A. 88-149 substituted “annuitant” for “spouse”; P.A. 93-356 deleted provisions re adjustments to municipalities’ past service amortizations to fund liability resulting from cost-of-living increases provided to members receiving retirement allowances; P.A. 01-80 designated existing language as Subsec. (a) and added Subsec. (b) re certain members who retire on or after January 1, 2002, and Subsec. (c) re certain members who have retired prior to January 1, 2002, and have not attained age 65.



Section 7-439c - Discharge of liability for increases of retirement allowance.

The liability for the increase in benefits provided by sections 7-439b to 7-439d, inclusive, for retirement allowances based on service rendered before July 1, 1979, shall be discharged by extending the period required for the annual amortization payments being made by the municipality under section 7-441 before July 1, 1977, until the date when the total past service liability shall be discharged. Such date shall not be subject to the limits provided in subsection (a) of section 7-441. The proportion of contributions paid to the Retirement Commission monthly under the terms of subsection (b) of said section shall, effective July 1, 1979, include the cost of applying the adjustments of sections 7-439b to 7-439d, inclusive, to retirement allowances credited for service rendered after July 1, 1979.

(P.A. 77-584, S. 2, 5; P.A. 02-89, S. 8.)

History: P.A. 02-89 replaced references to Sec. 7-439e with references to Sec. 7-439d, reflecting the repeal of Sec. 7-439e by the same public act.



Section 7-439d - Cost of living adjustment not limited by subsection (a) of section 7-436.

The limitation of the maximum retirement allowance provided in subsection (a) of section 7-436 shall not be applicable to increases under sections 7-439b to 7-439d, inclusive.

(P.A. 77-584, S. 3, 5; P.A. 93-356, S. 10; P.A. 02-89, S. 9.)

History: P.A. 93-356 deleted a reference to Sec. 7-435 re cost-of-living adjustments for fund A members; P.A. 02-89 replaced reference to Sec. 7-439e with reference to Sec. 7-439d, reflecting the repeal of Sec. 7-439e by the same public act.



Section 7-439e - Actuarial study by retirement board to determine cost impact of increases.

Section 7-439e is repealed, effective October 1, 2002.

(P.A. 77-584, S. 4, 5; P.A. 02-89, S. 90.)



Section 7-439f - Study concerning restructuring of fund.

The State Retirement Commission shall conduct a study to determine the cost impact of restructuring the Municipal Employees’ Retirement Fund to better reward career employees. Such restructuring would include, but not be limited to, providing a permanent three per cent cost of living increase in retirement allowances without appreciably increasing the financial burden on municipal employers. Said commission shall report its findings to the General Assembly on or before January 1, 1980.

(P.A. 79-305, S. 2, 4.)



Section 7-439g - Optional forms of retirement income. Preretirement death benefit.

(a) On and after July 1, 1986, a member of the Municipal Employees’ Retirement Fund may elect one of the following optional forms for retirement income by filing with the Retirement Commission a written election on a form provided by the commission. A member who has been married at least one year shall be presumed to have elected the option provided in subdivision (1) of this subsection unless a contrary election is made by the member. All other members will be presumed to elect the option provided in subdivision (4) of this subsection unless a contrary election is made by the member. Any election or change of election must be filed before retirement income payments begin. Any election of the options provided in subdivision (2), if, under said subdivision the member’s spouse is not named as contingent annuitant, subdivision (3) or subdivision (4) of this subsection by a member who has been married at least one year shall not be effective unless the member’s spouse consents in writing to the election and such written consent acknowledges the effect of the election and is witnessed by a representative of the municipality or a notary public; or unless it is established to the satisfaction of the Retirement Commission that such consent cannot be obtained because the spouse cannot be located or due to such other circumstances as the commission may prescribe by regulations adopted in accordance with chapter 54. Any such consent or determination that consent cannot be obtained shall be effective only with respect to the spouse who has given such consent or from whom consent cannot be obtained. No option shall be effective until a member has retired, and in the event a member dies prior to the effective date of commencement of benefits, any election of an option shall be deemed cancelled except as provided in subsection (d) of this section. Any reduced retirement allowance under this subsection shall be in such amount as the Retirement Commission determines to be the actuarial equivalent of the retirement allowance that would have been payable had the election not been made. The retirement income options are as follows:

(1) A reduced amount payable to the member for his lifetime, with the provision that after his death his spouse, if surviving, shall be entitled to receive a lifetime income equal to fifty per cent of the reduced monthly amount payable to the member;

(2) A reduced amount payable to the member for his lifetime, with the provision that after his death, his contingent annuitant shall be entitled to receive a lifetime income equal to either fifty or one hundred per cent of the reduced amount payable to the member;

(3) A reduced amount payable to the member for his lifetime, with the provision that if he shall die within either a ten or twenty-year period following the date his retirement income commences, whichever is selected by the member, the reduced amount continues to his contingent annuitant for the balance of the ten or twenty-year period; or

(4) An amount payable to the member for his lifetime, with no payments continuing after the member’s death, except for a lump sum death benefit as provided in section 7-440.

(b) If a member who is continuing to accrue municipal service or who is on a leave authorized by the municipality, dies on or after July 1, 1985, and (1) after completion of the age and service requirements for retirement under section 7-428, 7-431 or 7-432 or, (2) after completing twenty-five years of service, his spouse, provided they are lawfully married at the time of the member’s death and have been lawfully married for at least twelve months preceding his death, shall receive a lifetime income in an amount equal to fifty per cent of the average of the retirement income that the member would have been entitled to if he had retired the day he died had his benefits been paid under the option specified in subdivision (4) of subsection (a) of this section and the retirement income that the member would have been entitled to if he had retired the day he died and had his benefit been paid under the option specified in subdivision (1) of said subsection. The spouse’s eligibility for such benefits shall commence from the day next following the member’s date of death. If such member was not eligible to retire at the time of his death, such benefit shall be calculated as if he had reached age fifty-five, but based on his service and final average earnings at his date of death.

(c) If a member who has terminated with at least twenty-five years of service or retired pursuant to section 7-428, 7-431 or 7-432, but whose benefits in either event are not yet being paid, dies prior to the commencing date of his benefits, his spouse, provided they have been lawfully married for at least the twelve months preceding his death, shall receive a lifetime income equal to fifty per cent of the average of the retirement income that the member would have been entitled to if his benefits had commenced the date he died had his benefit been paid under the option specified in subdivision (4) of subsection (a) of this section and the retirement income that the member would have been entitled to with such benefits being paid under the option specified in subdivision (1) of said subsection. If such member was not eligible to retire at the time of his death, such benefit shall be calculated as if he had reached age fifty-five. The spouse’s eligibility for such benefits shall commence from the day next following the member’s date of death.

(d) On and after July 1, 1986, if a member who has completed the age and service requirements for retirement under section 7-428, 7-431 or 7-432, and who has elected to receive his retirement benefits under subdivision (2) or (3) of subsection (a) of this section, dies prior to the effective date of commencement of benefits but within ninety days after he first elects to receive his retirement benefits under subdivision (2) or (3) of said subsection (a), then his beneficiary or contingent annuitant shall receive an income in an amount equal to the benefit that would have been payable to the survivor had the member retired the day he died and had his benefit been paid under the option he had elected at the time of his death. This subsection shall not apply after ninety days after the date the member first elects to receive his benefit under subdivision (2) or (3) of subsection (a) of this section. In the event that income payments to a surviving beneficiary or contingent annuitant are payable under this subsection, such payments shall be in lieu of payments under subsections (b) and (c) of this section.

(P.A. 86-243, S. 3, 10; P.A. 87-83, S, 1; P.A. 88-186; P.A. 91-86; P.A. 93-356, S. 14.)

History: P.A. 87-83 amended Subsecs. (b) and (c) to specify that the spouse’s eligibility for death benefits commences on the day after the members’ death, and to include spouses of members who retired or who were eligible to retire pursuant to Sec. 7-431 within its provisions; P.A. 88-186 added Subsec. (d) providing an additional retirement income option; P.A. 91-86 amended Subsec. (a) by adding provisions re spousal consent; P.A. 93-356 amended Subsec. (b)(2) to make a spouse eligible for death benefits if the spouse is married to a member at the time of his death and had been married to the member for a total of 12 months, and not necessarily the 12 consecutive months, preceding the member’s death.



Section 7-439h - Erroneous payments; adjustment; waiver of repayment; regulations.

(a) Should any change or error in records result in any member or beneficiary receiving from the municipal employees’ retirement system more or less than he would have been entitled to receive had the records been correct, then upon discovery of any such error the Retirement Commission shall notify the member or beneficiary affected and correct the same, and as far as practicable shall adjust the payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid, provided if such change or error results in any member or beneficiary receiving less than he would have been eligible to receive, such member or beneficiary may elect to have such benefit paid in a single payment.

(b) If a member or beneficiary has been overpaid through no fault of his own, and he could not reasonably have been expected to detect the error, the Retirement Commission may waive any repayment which it believes would cause hardship.

(c) The Retirement Commission shall adopt regulations in accordance with the provisions of chapter 54 establishing criteria for the waiver of repayment.

(P.A. 88-144.)



Section 7-440 - Contributions by members; interest; refunds to municipalities; payment to beneficiaries.

Each member shall contribute to the fund five per cent of his pay as to that portion of pay with respect to which contributions are not to be deducted under section 7-453 and two and one-quarter per cent as to that portion of pay with respect to which contributions are to be so deducted, to be deducted from such pay by the municipality and forwarded not less frequently than once a month to the Retirement Commission to be credited to the fund. In the case of members serving with the armed forces of the United States in time of war, hostilities or national emergency or any acts incident thereto, as provided in section 7-434, the municipality shall forward to the Retirement Commission to be credited to the fund a like contribution on behalf of such member based upon his pay at the time of entering such service. Any member leaving the employment of the municipality before becoming eligible for retirement may withdraw on request to the Retirement Commission the total of all contributions made by him, including contributions made to another system and transferred to the Municipal Employees’ Retirement Fund under the provisions of section 7-442b, less any retroactive contributions payable by such member under section 7-453 to the Old Age and Survivors Insurance System which have been paid from the fund under the provisions of section 7-451, provided, if no request is made within ten years, such contributions shall revert to the fund. The withdrawal of contributions shall include interest credited from July 1, 1983, or the first of the fiscal year following the date of actual contribution, whichever is later, to the first of the fiscal year coincident with or preceding the date the employee leaves municipal service. Such interest shall be credited at the rate of five per cent per year. In addition, for the partial year during which the employee leaves municipal service or withdraws his contributions, whichever is later, interest shall be credited at the rate of five-twelfths of one per cent multiplied by the full number of months completed during that year, such interest rate to be applied to the value of contributions including any prior interest credits as of the first day of that year. Any employee who withdraws his contributions from the fund and is subsequently reinstated shall not receive credit for service for such prior employment in the computation of his eventual retirement allowance unless the withdrawn contributions plus interest, if any, have been repaid with additional interest at a rate to be determined by the commission. Any municipality which has made contributions on behalf of any member serving in the armed forces who is not reemployed by the municipality within six months following the termination of such service, unless this period is further extended by reason of disability incurred in such service, shall be entitled to receive from the fund on application to the Retirement Commission the amount of such contributions. Any municipality which has made contributions in accordance with subsection (b) of section 7-436b on behalf of any member who leaves the employment of the municipality and withdraws from the municipal employees’ retirement system before becoming eligible for retirement shall be entitled to receive from the fund on application to the Retirement Commission the amount of such contributions. In case of the death of a member before retirement, who has not elected a retirement income option in accordance with the provisions of this part or who has made such election but has not completed the age and service requirements that would permit him to retire on his own application, or after retirement without having made such election, or in case of the death of the survivor of a member who has made such election and his spouse after a retirement allowance has become payable, his contributions to the fund plus such five per cent interest, if any, less any retirement allowance paid to him or his spouse, and less any retroactive contributions paid by such member to the Old Age and Survivors Insurance System which have been paid from the fund under the provisions of section 7-451, shall be paid from the fund on the order of the Retirement Commission to the beneficiary or beneficiaries, if any, named by such member. If no named beneficiaries survive the member, or the survivor of the member and his spouse, payment shall be made to the executors or administrators of such member or his spouse, as the case may be, except that, if the amount is less than five hundred dollars, the refund may be made, at the option of the Retirement Commission, in accordance with the terms of section 45a-273.

(1949 Rev., S. 894; 1957, P.A. 447, S. 9; 1959, P.A. 310; 1967, P.A. 399; 1969, P.A. 244; P.A. 84-106, S. 5, 8; P.A. 86-243, S. 5, 10; P.A. 87-72; P.A. 88-149, S. 3, 5.)

History: 1959 act added provision re service credit for reemployed member who had withdrawn his contributions and added qualification re nonelection of option in providing for disposition of contributions where member dies before retirement; 1967 act allowed refunds to beneficiaries of deceased members who have not completed age and service requirements; 1969 act allowed withdrawal of contributions originally made to another system and transferred to municipal employees retirement fund; P.A. 84-106 provided that interest at the rate of 5% per year shall be credited to contributions withdrawn from the fund, and to contributions paid to eligible beneficiaries of deceased members and that such interest shall be repaid by members attempting to reinstate previous service credits in the system; P.A. 86-243 provided that upon withdrawal of contributions, interest shall be included and shall be calculated from July 1, 1983, instead of July 1, 1984; P.A. 87-72 provided that members who leave municipal service but do not immediately withdraw their contributions shall continue to earn interest on such contributions until they are withdrawn; P.A. 88-149 provided for the refund of contributions made by a municipal employer for the purchase of wartime military service credit for an employee who leaves the employment of the municipality and withdraws from the municipal retirement system.



Section 7-440a - Certain contributions by members treated as employer contributions.

Each participating employer may pick up the member contributions required by section 7-440 for all compensation earned on and after January 1, 2002, and the contributions so picked up shall be treated as employer contributions in determining tax treatment under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and chapter 229. The employer shall pay such member contributions from the same source of funds that is used to pay the member. The employer may pick up such contributions by a reduction in the cash salary of the member, or by an offset against a future salary increase, or by a combination of a reduction in salary and offset against a future salary increase. If member contributions are picked up, they shall be treated for all purposes of the Municipal Employees’ Retirement Fund in the same manner and to the same extent as member contributions made prior to the date picked up. Municipalities participating in fund B may adopt this section for their members. Such election shall be made in a manner prescribed by the Retirement Commission.

(P.A. 01-80, S. 9; P.A. 03-278, S. 18.)

History: P.A. 03-278 made technical changes, effective July 9, 2003.



Section 7-441 - Contributions by municipalities.

(a) Each participating municipality shall be liable to the fund for an amount determined by the Retirement Commission on sound actuarial principles to be necessary for the payment of future pensions based upon the service of members rendered prior to their becoming members, less any amount transferred to the fund from any other retirement fund on account of such members, and for any increases in future benefits provided by amendments to this chapter to the extent that such increases are based on service prior to the effective date of such amendments; and in the case of a transfer of service credit between two participating municipalities under the provisions of section 7-442a where an increase in benefits results, the municipality to which the employee is transferred shall be liable to the fund for an amount so determined to be necessary for the payment of the increase in future pensions, based upon the service of the transferred member rendered subsequent to the commencement of his membership and prior to the effective date of transfer. The municipality shall pay annually to the Retirement Commission to be credited to the fund such amounts fixed by said commission as shall discharge such liability over a period not exceeding thirty years from the earliest effective date of participation as to any department in the Connecticut Municipal Employees’ Retirement Fund, or a period not exceeding twenty years from the date of such transfer or increase in benefits, or entrance of a member into membership, whichever period shall be longer, except that the Retirement Commission may approve one consolidated amortized payment for the discharge of two or more separate liabilities running for different periods, such payments to be made over a period terminating not later than the latest date prescribed for the discharge of any one of such liabilities.

(b) All participating municipalities shall pay monthly to the Retirement Commission to be credited to the fund such proportion of the pay of all members employed by such municipality as is determined from time to time by the Retirement Commission on sound actuarial principles to be necessary in addition to the contributions by members to provide future pensions based on service rendered by members subsequent to the effective date of participation as defined in section 7-427 other than the excess pensions referred to in subsection (a) of this section. In the case of members serving with the armed forces of the United States in time of war or hostilities or national emergency, whether declared or undeclared, or any acts incident thereto, as provided in section 7-434, the municipality shall forward to the Retirement Commission to be credited to the fund a like contribution based on the pay of such member at the time of entering such service, in addition to paying the member’s contribution as provided in section 7-440. If such member is not reemployed within six months following the termination of such service, unless this period is further extended by reason of disability incurred in such service, the municipality shall be entitled to receive from the fund, on application to the Retirement Commission, the amount of such contributions. If the Retirement Commission should find that the payments made to it under this subsection by any municipality have been more than sufficient because such municipality has elected to provide Social Security coverage for its employees, the commission, using sound actuarial principles, shall determine a refund, or a credit which shall be applied to the payments required of the same municipality under subsection (a) of this section in a manner to be determined by the commission.

(c) All municipalities shall contribute on account of retirement allowances for disability an additional proportion of the pay of members employed in such municipality to be determined by the Retirement Commission upon sound actuarial principles.

(d) Each municipality shall also pay to the Retirement Commission annually a proportionate share of the cost of the administration of the fund or funds in which it participates, as determined by the commission on the basis of the number of members employed by such municipality and the number of members retired from employment with such municipality, or their beneficiaries, who are currently receiving benefits from the retirement system established by this part.

(e) The rates of contribution provided in subsections (b) and (c) of this section shall be varied among policemen and firemen in fund B participating in the Old Age and Survivors Insurance System, other members of fund B so participating, policemen and firemen in fund B not so participating and other members of fund B not so participating, but each rate shall be uniform within each such class.

(f) If any payment due under this section is not paid within two months from the date when due, interest shall be added to such payment at the prevailing rate of interest as determined by the Retirement Commission. Such interest shall be paid by the municipality.

(g) A municipality shall pay annually to the Retirement Commission, to be credited to fund B, such amounts fixed by the commission as shall discharge said municipality’s liabilities for its contributions under this subsection and section 7-436 over a period not exceeding twenty years, provided no such payments shall be due until July 1, 1974.

(1949 Rev., S. 895; 1957, P.A. 447, S. 10; September, 1957, P.A. 10, S. 2; 1959, P.A. 320; 1967, P.A. 398; 1969, P.A. 277; 283; 407, S. 1, 2; P.A. 73-232, S. 1, 2; 73-234; 73-619, S. 2, 3; P.A. 75-29; P.A. 87-269, S. 1, 3; P.A. 93-356, S. 11.)

History: 1959 act changed the phrase at the end of Subsec. (a) from “the earliest effective date of participation in any of the Connecticut municipal employees’ retirement fund, fund A or fund B” to “... participation as to any department in the Connecticut municipal employees’ retirement fund”, amended Subsec. (b) to authorize refunds as well as credits and amended Subsec. (e) to distinguish between policemen and firemen participating in fund A as well as those not so participating; 1967 act added to provision concerning municipality’s liability to fund to include increases in future benefits based on service prior to effective date of any changes to provisions by amendment, less any amount transferred from other retirement fund; 1969 acts required monthly payments rather than annual payments under Subsec. (b) and added provisions re payments for members serving in armed forces, added Subsec. (f) re interest on overdue payments and amended Subsec. (a) re liability for payments to cover increased future benefits when service credit transferred between two participating municipalities; P.A. 73-232 amended Subsec. (c) reducing from minimum of 1% to 0.5% of members’ pay contributed to cover disability retirement benefits; P.A. 73-234 rephrased Subsec. (e) for clarity; P.A. 73-619 added Subsec. (g) re annual payments to cover municipality’s liabilities for contributions over period not exceeding 20 years; P.A. 75-29 amended Subsec. (a) to allow for consolidated amortized payment to discharge two or more liabilities; P.A. 87-269 amended Subsec. (d) to include the number of retirees from a municipality receiving benefits from the system when calculating that municipality’s share of administrative costs; P.A. 93-356 amended Subsec. (a) to delete provisions re contributions by municipalities which transfer from fund A to fund B, amended Subsec. (c) to delete provision establishing minimum contribution payable by municipalities of 1/2% of pay, and amended Subsec. (e) to delete references to fund A.



Section 7-441a - Contributions to remain at level in effect on June 30, 1980.

Section 7-441a is repealed, effective October 1, 2002.

(P.A. 80-37, S. 2, 3; S. A. 02-12, S. 1.)



Section 7-442 - Transfer from fund A to fund B.

Section 7-442 is repealed.

(1957, P.A. 447, S. 11; 1959, P.A. 432, S. 1; P.A. 93-356, S. 15.)



Section 7-442a - Transfer of retirement credit between municipalities.

Any municipal employee who is a member of the Municipal Employees’ Retirement Fund and who accepts employment with another municipality in a department which, on the date he commences employment participates or, within two years thereafter, elects to participate in said fund shall be credited for retirement purposes with his entire period of service, as defined in section 7-425, with all municipalities which are members of said fund, provided, if he had withdrawn his contributions from the fund, he shall not receive credit for such prior employment in the computation of his eventual retirement allowance unless the withdrawn contributions plus interest, if any, have been repaid with additional interest at a rate to be determined by the commission. When a member has obtained credit for prior service in another municipality, and the department in which he so served has subsequently been withdrawn from the fund, such member may, upon request to the commission, withdraw the total of all contributions made during such prior service, and such credit for prior service shall thereupon be withdrawn. The withdrawal of such contributions shall include five per cent interest credited in accordance with the provisions of section 7-440. The Retirement Commission may make regulations as to such matters relating to such transfers of employment as the Retirement Commission finds necessary for the uniform and equitable administration of this section, having regard to the welfare of transferring employees and the interests of the municipalities.

(1963, P.A. 597; 1969, P.A. 278; P.A. 84-106, S. 6, 8; P.A. 93-356, S. 12.)

History: 1969 act applied provisions of section to transfers in which municipality elects to participate in fund B within two years of transfer date, clarified credit procedure where employee had withdrawn contributions after leaving prior employment or wishes to withdraw such prior contributions and deleted former general references to powers of commission to apportion contributions between municipalities and to determine payments required of each; P.A. 84-106 provided that the repayment of withdrawn contributions shall include any withdrawn interest plus additional interest as determined by the commission and that the withdrawal of contributions shall include 5% interest; P.A. 93-356 deleted provisions re transfer of retirement credit between fund A and fund B.



Section 7-442b - Transfer of retirement credit between municipal and state systems. Purchase of credit for prior state service.

(a) Any person who became a member of the municipal employees’ retirement system after December 31, 1964, and who previously was a member of the state employees retirement system or the retirement system of any municipality not participating under the provisions of this part shall receive credit for the purposes of retirement under the provisions of this part for the period of service with the state or such municipality if the state or municipality voluntarily chooses to transfer to the Municipal Employees’ Retirement Fund from the retirement fund of the state or such municipality, by the authority having control thereof, on application of such employee, the entire amount paid into such state fund by the employee or the entire amount paid into such municipal fund by the employer and the employee as a result of the service of such employee, plus interest at the rate being paid by the retirement fund from which such amount is transferred from the date of each payment into such fund to the date such employee became a member of the municipal employees’ retirement system. No transfer of employee contributions or interest shall be required whenever a former member of the tier II plan in the state employees retirement system applies for such retirement credit. If a municipality not participating under the provisions of this part declines to transfer the entire amount paid into such municipal fund by the employer and the employee as a result of the service of such employee, the member may purchase all or a portion of the credit for the member’s prior service to such nonparticipating municipality by paying into the Municipal Employees’ Retirement Fund (1) two and one-quarter per cent or five per cent, as appropriate, of the member’s salary for the period of such service, and (2) the actuarial cost determined by the Retirement Commission as necessary to fund the increased benefits payable by reason of such purchase, together with interest at the rate of six and one-half per cent, compounded annually, on such payment. No credit shall be granted under this subsection for any period of service for which any governmental unit is or will be paying a retirement benefit or if such credit would result in multiple service credit for the same period of service. In the case of an employee who withdraws from the municipal employees’ retirement system and wishes to return to a municipality not participating under provisions of this part, there shall be transferred to the retirement fund of the municipality to which such employee is returning the entire amount paid into the Municipal Employees’ Retirement Fund by the employer and the employee, together with interest at the rate being paid by the Municipal Employees’ Retirement Fund as the result of the services of such employee.

(b) Any member of the municipal employees’ retirement system who was previously a member of tier I of the state employees retirement system and who, pursuant to section 5-166, withdrew all his contributions in the State Employees Retirement Fund upon leaving state employment shall be credited, for retirement purposes under this chapter, with such period of prior state service upon payment into the Municipal Employees’ Retirement Fund of an amount equal to the total of all contributions and interest refunded to him from the State Employees Retirement Fund plus five per cent interest on such refunded amount from the effective date of his withdrawal from the state fund to the date of his application for credit under this subsection. Any application for such credit shall be made to the Retirement Commission on or before January 1, 1992, or within one year after the applicant becomes a member of the municipal employees’ retirement system, whichever is later.

(February, 1965, P.A. 565; 1967, P.A. 401; 1969, P.A. 688, S. 4; P.A. 82-377, S. 2, 3; P.A. 83-533, S. 51, 54; P.A. 84-106, S. 7; P.A. 86-243, S. 7, 10; P.A. 91-241, S. 1, 2; P.A. 03-138, S. 2.)

History: 1967 act required 3% interest annually rather than 3% “compounded”; 1969 act deleted reference to 3% interest and substituted “the rate being paid by the retirement fund from which they are transferred” and added provision allowing transfer of contributions to retirement fund of nonparticipating municipality if employee withdraws from system and is employed by such a municipality; P.A. 82-377 eliminated requirement that share of contributions paid by the state or a nonparticipating municipality be transferred to municipal employees’ retirement fund upon transfer of employee to municipal system; P.A. 83-533 amended section to provide that transfer of employee contributions are not required in case of employee who is a member of tier II; P.A. 84-106 made it clear that the transfer of funds from a state or municipal retirement system to the municipal employees retirement system at a member’s request is voluntary on the part of the former employer and that in transfers between municipal systems, the entire amount contributed by the employer and employee shall be transferred; P.A. 86-243 added Subsec. (b), permitting any member of the municipal employees’ retirement system to purchase credit for any period of prior membership in tier I of the state employees’ retirement system, from which he had previously withdrawn all contributions; P.A. 91-241 amended Subsec. (b) by changing the time by which an application shall be made from January 1, 1987, to January 1, 1992, or one year after the applicant becomes a member; P.A. 03-138 amended Subsec. (a) by adding provisions specifying how members may purchase retirement credit for prior service to a non-MERF municipality that has declined to transfer such member’s retirement contributions to MERF, adding provision re when credit will not be granted under Subsec. and making technical changes for the purpose of gender neutrality, effective June 26, 2003.



Section 7-442c - Credit for prior service with redevelopment agency.

Any employee of a redevelopment agency of a municipality which has included such agency within the provisions of this part shall be given retirement credit for prior service to such agency upon payment of a sum equal to that which he would have paid had such service been covered by the provisions of this part, plus five per cent interest per annum for each year of service prior to passage of such resolution, such sum to be paid within one year of the passage of such resolution.

(1969, P.A. 725, S. 2.)

See Sec. 7-427 re municipalities’ participation in retirement fund generally.



Section 7-442d - Transfer of members of fund A to fund B by resolution of legislative body. Effective date. Transfer of assets by State Treasurer.

Section 7-442d is repealed.

(1971, P.A. 319, S. 1; P.A. 93-356, S. 15.)



Section 7-442e - Credit for prior service with Connecticut Housing Authority.

Any employee of the Connecticut Housing Authority who became a member of the municipal employees’ retirement system on July 1, 1986, and who had continuous service with said authority prior to participation in the system shall be credited for retirement purposes under this chapter with such period of continuous service. The Connecticut Housing Authority shall make contributions to the Municipal Employees’ Retirement Fund for eligible employees in accordance with section 7-441.

(P.A. 88-149, S. 4, 5.)



Section 7-443 - Initial rates of contribution by municipality.

The Retirement Commission shall fix the initial rates of contribution by municipalities on account of future pensions based on services rendered prior and subsequent to the acceptance of this part on an actuarial study of the municipalities whose acceptance is necessary to the taking effect of this part. It shall make a complete actuarial study of the experience of the retirement system established by this part at intervals of not more than five years and shall thereupon readjust the contributions to be made by municipalities.

(1949 Rev., S. 896.)



Section 7-444 - Withdrawal by a municipality.

A municipality may withdraw one or more departments from the retirement system established by this part by the procedure provided in section 7-427 for acceptance of this part; provided such withdrawal shall not relieve the municipality from liability arising from retirement allowances already granted. The employees of the department or departments shall be entitled to the return of their contributions, plus interest as provided in section 7-440, and the same shall be paid to the municipality for that purpose. In addition, the municipality shall be entitled to receive any balance from the sums contributed by it for such department or departments after deducting any payments already made or then due on account of administrative expenses and retirement allowances, with a sum sufficient, as determined by the commission on sound actuarial principles, to provide for the payment of all future retirement allowances and refunds already vested by the retirement of members from the municipality. For this purpose, such retirement allowances and future retirement allowances shall exclude an amount equal to the total contributions, plus interest as provided in section 7-440, of members previously retired under this part. If there is a deficit in such sum, it shall be paid in full into the fund by the municipality seeking to withdraw and its liability in this regard shall be enforceable as provided in section 7-445.

(1949 Rev., S. 897; 1959, P.A. 315; 1967, P.A. 402; P.A. 87-85; P.A. 90-232, S. 1, 2.)

History: 1959 act allowed withdrawal of one or more departments in lieu of complete withdrawal; 1967 act excluded from retirement allowances and future allowances payments, an amount equaling total contributions of members previously retired when municipality or one or more of its departments withdraws; P.A. 87-85 provided that employees shall receive interest on their returned contributions after the withdrawal of their employer from the system; P.A. 90-232 added interest to the exclusion from returned contributions of contributions of previously retired members.



Section 7-445 - Liability of municipality.

Each participating municipality shall be liable to the fund for the cost of maintaining for its employees the retirement system herein provided for, including all contributions collected from employees. The liability of a municipality under this part shall be enforceable by the Retirement Commission against such municipality through appropriate action in the Superior Court.

(1949 Rev., S. 898.)



Section 7-446 - Assignments prohibited.

Any assignment by a member or beneficiary of any allowance or benefit payable under the terms of this part shall be null and void. Each such allowance and benefit shall be for the support of the member or beneficiary entitled thereto and shall be exempt from the claims of creditors of such member and beneficiary, provided, if the provisions of this section are contrary to the laws governing a particular set of circumstances, as to that set of circumstances, any allowance or benefit payable hereunder shall be exempt to the maximum extent permitted by law.

(1949 Rev., S. 899.)



Section 7-447 - Custody and investment of funds.

All contributions received from members and municipalities shall be paid over daily by the Retirement Commission to the State Treasurer, who shall be the custodian of the fund with power to invest and reinvest as much of said fund as is not required for current disbursement in accordance with the provisions of part I of chapter 32. All benefits, allowances and other payments authorized by this part shall be made from the fund upon vouchers approved by the Retirement Commission.

(1949 Rev., S. 900; 1969, P.A. 191, S. 2; P.A. 81-343, S. 4, 7.)

History: 1969 act allowed investments in trust funds; P.A. 81-343 substituted “Part I of Chapter 32” for previous language allowing investments in accordance with statutes governing savings banks or trust funds investments.

See Sec. 4-32 re state revenue accounting.



Section 7-448 - Administration of part. Penalty for failure to provide necessary information to Retirement Commission.

The administration of the system of retirement allowances established by this part, except as the same relate to the custody and investment of the fund, shall be entrusted to the Retirement Commission, which may employ actuarial, clerical and other assistance necessary for the purpose and which may make reasonable regulations for carrying out the provisions of this part including designation of the times at and manner in which the participating municipalities shall make the several payments required by this part. Each participating municipality shall furnish, at such times and in such manner as the Retirement Commission directs, information concerning the names, ages, length of service and pay of members employed by such municipality and any other data which the Retirement Commission determines to be necessary for the proper execution of this part and to give prompt notice of all appointments, removals, deaths, resignations, leaves of absence and changes in pay of members. If any participating municipality fails to provide such information, the Retirement Commission shall send written notice of such failure to the municipality by registered or certified mail. If such municipality fails to provide such information within thirty days after receipt of such notice, the Retirement Commission may assess a penalty of one hundred dollars per day against the municipality for each day of such failure beyond such thirty-day period. Such penalties shall be paid to the State Comptroller for deposit in the fund, and shall be used to help defray any additional expenses incurred by the Retirement Commission due to such failure to provide information.

(1949 Rev., S. 901; P.A. 87-269, S. 2, 3.)

History: P.A. 87-269 established penalties for municipalities which fail to provide the necessary information requested by the commission on a timely basis.



Section 7-449 - Effect of amendment or repeal of part.

In case of the amendment or repeal of this part, the liability of fund B shall be limited in the case of a member or person claiming through such member to the contributions made by such member, without interest, and in the case of a municipality to contributions made by such municipality, subject to the deductions provided in the case of withdrawal by a municipality in accordance with section 7-444. All future retirement allowances vested by the retirement of members prior to such repeal or amendment shall be paid in full in accordance with the terms of this part and the rights of the Retirement Commission to compel the payment by any municipality of the sum or sums necessary to provide such retirement allowances granted to members formerly employed by such municipality shall not be affected by such repeal or amendment.

(1949 Rev., S. 902; P.A. 93-356, S. 13.)

History: P.A. 93-356 deleted reference to liability of fund A upon repeal or amendment of part II of chapter 113.



Section 7-450 - Establishment of pension and retirement systems or other past employment health and life benefit systems.

(a) Any municipality or subdivision thereof may, by ordinance, or with respect to a municipality not having the authority to make ordinances, by resolution adopted by a two-thirds vote of the members of its legislative body, establish pension, retirement, or other postemployment health and life benefit systems for its officers and employees and their beneficiaries, or amend any special act concerning its pension, retirement, or other postemployment health and life benefit systems, toward the maintenance in sound condition of a pension, retirement, or other postemployment health and life benefit fund or funds, provided the rights or benefits granted to any individual under any municipal pension or retirement system shall not be diminished or eliminated. The legislative body of any such municipality, by resolution adopted by a two-thirds vote of its members, may provide for pensions to persons, including survivors’ benefits for widows of such persons, not included in such pension or retirement system.

(b) Notwithstanding the provisions of the general statutes or of any special act, charter, special act charter, home-rule ordinance, local ordinance or other local law, any municipality or subdivision thereof may, by ordinance and amendment thereto, or with respect to a municipality not having the authority to make ordinances, by resolution adopted by a two-thirds vote of the members of its legislative body, (1) establish one or more trusts, or determine to participate in a multiemployer trust, to hold and invest the assets of such pension, retirement or other postemployment health and life benefit system; (2) provide for the management and investment of such system and any such trust, including the establishment of a board or commission or the designation of an existing board or commission for such purposes; or (3) provide for the organization of and the manner of election or appointment of the members of such board or commission. Notwithstanding any limitations on the investment of municipal funds set forth in section 7-400, funds held in any such trust may be invested in accordance with the terms of the pension, retirement or other postemployment health and life benefit plan, as such terms may be amended from time to time. The investment and management of the assets of any such trust shall be in compliance with the prudent investor rule as set forth in sections 45a-541 to 45a-541l, inclusive.

(c) The provisions of subsections (a) and (b) of this section shall not operate to invalidate the establishment by any municipality or subdivision thereof, pursuant to the provisions of any public or special act, charter, special act charter, home-rule ordinance, local ordinance or local law, of any postemployment health and life benefit system duly established prior to October 1, 2005, or of any trust duly established or board or commission duly established or designated prior to July 1, 2006, with respect to a pension, retirement or other postemployment health and life benefit system.

(1949 Rev., S. 903; 1957, P.A. 13, S. 48; February, 1965, P.A. 338, S. 1; 1967, P.A. 568; 642, S. 1; P.A. 05-202, S. 2; P.A. 06-79, S. 6.)

History: 1965 act included provisions for survivors’ benefits for widows of officials and employees; 1967 acts deleted phrase concerning specific appropriations for pensions to persons not included in retirement system or their widows and protected rights and benefits under system from diminishment or elimination as a result of any amendments to the system; P.A. 05-202 divided section into Subsecs. (a) and (b) and added provisions re postemployment health and life benefit systems; P.A. 06-79 amended Subsec. (a) to add provisions re establishment of pension and retirement systems by municipalities without authority to make ordinances and re adoption of resolution to provide pensions to persons not included in system, amended Subsec. (b) to replace former provisions re pension and retirement systems established before October 1, 2005, with new provisions re authority of municipalities to establish pension and retirement systems and added new Subsec. (c), effective July 1, 2006.

See Sec. 7-192 re validity of municipal charters, special acts and home rule ordinances in effect on October 1, 1982, and authorization to revise charters and home rule ordinances.

See Sec. 7-459a re survivors’ benefits.

Cited. 2 CA 43.



Section 7-450a - Actuarial evaluation of pension and retirement systems or other postemployment health and life benefit systems.

(a) Any municipality, in which a pension, retirement, or other postemployment health and life benefit system applicable with respect to any employees of such municipality has been established by ordinance or under the authority of any public or special act, charter or special act charter, shall have prepared, no less often than once every five years commencing July 1, 1977, an actuarial evaluation of such system, including evaluation of accumulated or past service liability and the annual liability related to benefits currently earned under such system. Such evaluation shall be prepared by an actuary enrolled by the joint board for the enrollment of actuaries established under Subtitle C of Title III of the federal act entitled Employee Retirement Income Security Act of 1974, and such evaluation shall be prepared on the basis of such assumptions as to interest earnings, mortality experience, employee turnover and any other factors affecting future liabilities under such system, which in the judgment of such actuary represent the best estimate as to future experience under such system.

(b) No ordinance, resolution or other act altering the pension, retirement, or other postemployment health and life benefit system shall be enacted until the legislative body of the municipality has requested and received a qualified cost estimate from such enrolled actuary.

(c) Any municipality subject to the requirements in subsection (a) of this section shall have prepared, within six months following the adoption of any amendment to such system increasing benefits to any extent, in addition to such evaluations as required under subsection (a) of this section, a revision of the last preceding evaluation reflecting the increase in potential municipal liability under such system. If such amendment is adopted within one year preceding a date on which an actuarial evaluation is required under subsection (a) of this section, an additional evaluation shall not be required.

(d) Any actuarial evaluation prepared for a municipality in accordance with this section shall be delivered to the chief fiscal officer of such municipality who shall file a certified copy thereof with the municipal clerk and, with respect to any municipality constituting a multitown district, with the municipal clerk of each such town, for custody in the manner of other public records. A summary of such evaluation, including a statement prepared by the actuary as to the amount of annual payment that should be made for proper funding on the basis of such evaluation with respect to benefits currently earned and the accumulated or past service liability, shall be included in the first annual report of the municipality next following completion of each such evaluation.

(P.A. 77-468, S. 1, 2; P.A. 05-202, S. 3; P.A. 06-79, S. 7; 06-196, S. 42.)

History: P.A. 05-202 added provisions re postemployment health and life benefit systems in Subsecs. (a) and (b) and made a technical change in Subsec. (c); P.A. 06-79 made conforming changes in Subsecs. (b) and (d) consistent with other provisions of the same act, effective July 1, 2006; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006.

Cited. 238 C. 809.



Section 7-450b - Cost of living allowance.

Notwithstanding the provisions of any municipal charter or any special act to the contrary, any municipality which has established a retirement system for its officers and employees and their beneficiaries may, by ordinance, provide a cost of living allowance for such persons or their surviving widows or beneficiaries in an amount deemed appropriate by the municipality.

(P.A. 89-162, S. 2, 3.)



Section 7-450c - Diminishment or reduction of rights or benefits under pension and retirement systems.

Notwithstanding any provision of the general statutes or special act 01-1, no municipality or special taxing district that provides, as of July 11, 2007, a pension and retirement system for its officers and employees and their beneficiaries shall diminish or eliminate any right or benefit granted to any retiree under such retirement or pension system that was in effect on the date of such retiree’s retirement. The provisions of this section shall not be construed to prohibit a municipality or special taxing district from changing the administration of such retiree’s retirement benefits as long as the rights and benefits provided to such retiree after any change in the administration are at least equivalent to the rights and benefits provided prior to such change.

(P.A. 07-221, S. 1.)

History: P.A. 07-221 effective July 11, 2007.



Section 7-451 - Retroactive coverage.

Any agreement or modification entered into under sections 7-452 to 7-455, inclusive, to cover services of employees of municipalities in positions covered by the fund may be made retroactive to the extent permitted by Section 218(f) of the Social Security Act, but not prior to January 1, 1956. Any contributions payable by such a municipality or by the employees of such a municipality for such retroactive coverage shall be paid from the fund. The commission shall adjust the prior service contributions by such municipalities to reflect over the remainder of the amortization period the municipality’s share of the cost of such retroactive coverage.

(September, 1957, P.A. 10, S. 3; 1959, P.A. 303.)

History: 1959 act provided for adjustments to reflect cost of retroactive coverage.



Section 7-452 - *(See end of section for amended versions of subdivisions (1) to (4), inclusive, and effective date.) Participation in federal Old Age and Survivors Insurance System: Definitions.

Terms used in sections 7-452 to 7-459, inclusive, shall be construed as follows, unless another meaning is clearly apparent from the language or context:

*(1) “Municipality” means any town, consolidated town and city, consolidated town and borough, borough, fire district, school district, district department of health, regional planning agency, probate district, housing authority, flood commission or authority established by special act or other municipal association created by special law or by general law or an instrumentality of any of these, if such instrumentality is a distinct juristic entity legally separate from any of the above and its employees are not, through this relation, employees of one of the above;

*(2) “Commission” means the State Retirement Commission;

*(3) “System” means the Old Age and Survivors Insurance System under Title II of the Social Security Act, as amended;

*(4) “Legislative body”, unless otherwise provided by special act or by charter adopted under the provisions of chapter 99, as applied to unconsolidated towns, means the town meeting; as applied to cities and to consolidated towns and cities, means the board of aldermen, council or other body charged with the duty of making annual appropriations; as applied to boroughs and consolidated towns and boroughs, means the board of burgesses; as applied to fire districts, means the district meeting; as applied to district departments of health, means the district board; as applied to probate districts, means the judge of probate; as applied to regional planning agencies, means the regional planning board, and, in all other cases, means the body authorized by the general statutes or by special act to make bylaws or ordinances for the municipality;

(5) “Wages” means all remuneration for employment, including the cash value of all remuneration paid in any medium other than cash, except that the term shall not include that part of such remuneration which, even if it were paid for employment within the meaning of the federal Insurance Contributions Act, would not constitute wages within the meaning of that act;

(6) “Social Security Act” means that Act of Congress, approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the Social Security Act, including regulations and requirements issued pursuant thereto, as such act has been and may from time to time be amended;

(7) “Federal Insurance Contributions Act” means Subchapter A of Chapter 9 of the federal Internal Revenue Code of 1939 and Subchapters A and B of Chapter 21 of the federal Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(8) “Secretary” means the Secretary of Health and Human Services of the United States and includes any individual to whom the Secretary has delegated any of his functions under the Social Security Act with respect to coverage under said act of employees of states and their political subdivisions; and

(9) “Employee” includes an officer of a municipality.

(1951, 1955, S. 408d; 1957, P.A. 204; 1959, P.A. 152, S. 19; 612, S. 2; 1963, P.A. 344, S. 3; February, 1965, P.A. 549, S. 3; 1967, P.A. 666; 1969, P.A. 402, S. 3; P.A. 89-211, S. 12.)

*Note: On and after January 1, 2015, subdivisions (1) to (4), inclusive, of this section, as amended by section 272 of public act 13-247, are to read as follows:

“(1) “Municipality” means any town, consolidated town and city, consolidated town and borough, borough, fire district, school district, district department of health, regional council of governments, probate district, housing authority, flood commission or authority established by special act or other municipal association created by special law or by general law or an instrumentality of any of these, if such instrumentality is a distinct juristic entity legally separate from any of the above and its employees are not, through this relation, employees of one of the above;

(2) “Commission” means the State Retirement Commission;

(3) “System” means the Old Age and Survivors Insurance System under Title II of the Social Security Act, as amended;

(4) “Legislative body”, unless otherwise provided by special act or by charter adopted under the provisions of chapter 99, as applied to unconsolidated towns, means the town meeting; as applied to cities and to consolidated towns and cities, means the board of aldermen, council or other body charged with the duty of making annual appropriations; as applied to boroughs and consolidated towns and boroughs, means the board of burgesses; as applied to fire districts, means the district meeting; as applied to district departments of health, means the district board; as applied to probate districts, means the judge of probate; as applied to regional councils of governments, means the council, and, in all other cases, means the body authorized by the general statutes or by special act to make bylaws or ordinances for the municipality.”

(1951, 1955, S. 408d; 1957, P.A. 204; 1959, P.A. 152, S. 19; 612, S. 2; 1963, P.A. 344, S. 3; February, 1965, P.A. 549, S. 3; 1967, P.A. 666; 1969, P.A. 402, S. 3; P.A. 89-211, S. 12; P.A. 13-247, S. 272.)

History: 1959 acts deleted counties from the definitions of municipality and legislative body and added probate provisions to the same definitions; 1963 act added district health department provisions to same definitions; 1965 act added regional planning agency provisions to same definitions; 1967 act added reference to charter provisions in definition of “legislative body”; 1969 act divided section into subdivisions; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 13-247 amended Subdiv. (1) by substituting “council of governments” for “planning agency” in definition of “municipality” and amended Subdiv. (4) by substituting “councils of governments” for “planning agencies” and “council” for “regional planning board” in definition of “legislative body”, effective January 1, 2015.



Section 7-453 - Membership in system. Contributions.

Any municipality of the state may, by vote of its legislative body and with the approval of the commission, apply for membership in the system or provide coverage for employees in any of the services which it may have elected to exclude under section 7-454. The commission is appointed agent for the state and is authorized to act in such capacity in all matters relating to the system and to the municipalities entering it. All agreements to be entered into between the state and the Secretary and between the state and the municipality shall be subject to the examination and approval of the Attorney General before being consummated. The commission is authorized to make regulations governing the procedure to be followed by municipalities in entering and maintaining membership in the system. A municipality shall deduct an amount from the wages of its employees whose services are covered under the system by federal-state agreement and shall contribute an equal amount for each employee on its own behalf so that the sum of these amounts shall be equivalent to the taxes which would be imposed by the federal Insurance Contributions Act if the services of employees covered by the agreement constituted employment as defined in that act. The commission, upon receipt of such contributions, shall, in accordance with applicable regulations, verify them for correctness and endorsement and deliver them to the Secretary of the Treasury of the United States. The state shall pay to the Secretary of the Treasury, at such time or times as may be prescribed under the Social Security Act, contributions equal to the taxes which would be imposed by the federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act.

(1951, 1955, S. 409d; 1963, P.A. 344, S. 4; February, 1965, P.A. 549, S. 4; 1967, P.A. 404; 1969, P.A. 402, S. 4.)

History: 1963 act added provisions re district health departments; 1965 act added provisions re regional planning agencies; 1967 act added phrase allowing provision of coverage for employees in services it may previously have excluded; 1969 act deleted provisions requiring, in cases regarding district departments of health or regional planning agencies, approval of electors for their inclusion in system.



Section 7-454 - Employees not included.

In determining the municipal employees entitled to participate in the system and the extent of their participation, all service performed by an employee in the employ of any municipality which joins the system, for such employer, shall be included except as provided in this section. The following services shall be excluded: (1) Services which, in the absence of federal-state agreement, would constitute “employment” as defined in the Social Security Act, (2) services of individuals in positions covered under the Connecticut State Teachers’ Retirement Association other than services performed by individuals to whom Section 218(c)(3)(B) of the Social Security Act is applicable; services performed prior to August 16, 1994, of individuals in police officers’ or firefighters’ positions covered under fund A or fund B or local retirement systems, and (3) services which, under the Social Security Act, may not be included in an agreement between the state and the Secretary entered into under sections 7-452 to 7-459, inclusive. Service which under the Social Security Act may be included in an agreement only upon certification by the Governor in accordance with Section 218(d) of said act shall be included if and when the Governor issues, with respect to such service, a certificate to the Secretary pursuant to section 7-455. Any municipality applying for membership in the system may elect to exclude from membership in the system the following: (a) All services in any class or classes of elective positions, part-time positions or positions the compensation for which is on a fee basis, (b) student service to the fullest extent such coverage is permitted under Section 218 of the Social Security Act, (c) services performed by individuals to whom Section 218(c)(3) (B) of the Social Security Act is applicable, or (d) any services which may be optionally excluded under Section 218(c) of the Social Security Act. Any municipality which joined the system prior to July 8, 1955, shall be deemed to have elected exclusion (c). Where any municipality covers under the agreement the services described in exclusion (c), the services of any individual thereby covered shall cease to be covered by the agreement if he thereafter becomes eligible to be a member of a retirement plan, but only if the agreement is not already applicable to such plan pursuant to Section 218(d) of the Social Security Act. Nothing in sections 7-451 to 7-459, inclusive, shall prevent coverage under the system in accordance with Section 218(d)(8) of the Social Security Act of services of individuals in positions covered by more than one retirement system. Where, prior to June 29, 1959, services in positions covered by a retirement system have been covered under the system, the legislative body of a municipality may request that services of individuals excluded from such coverage because such positions were covered by another retirement system be included under the system, and such services shall be covered under the system in accordance with Section 218(d)(8) of the Social Security Act.

(1951, 1955, S. 410d; 1957, P.A. 447, S. 12; 1959, P.A. 518, S. 1; 612, S. 3; February, 1965, P.A. 110; 337, S. 1; P.A. 73-597, S. 1, 3; P.A. 13-153, S. 1.)

History: 1959 acts deleted from Subdiv. (2) “services of individuals in positions covered under any retirement plan established by or under the authority of any special act other than services performed by individuals to whom section 218 (c)(3)(C) is applicable, unless and until the special act provides or is amended to provide specifically that such services need not be excluded in determining coverage under the system,” deleted the qualification “(3)” after references to section 218(d) in Subdiv. (3) and specifically prohibited denial of coverage for persons in positions covered by more than one retirement system; 1965 acts added services of individuals in local retirement systems to exception in Subdiv. (2) and added Subdiv. (d); P.A. 73-597 substituted “(B)” for “(C)” in references to “section 218(c)(3)(B) of the Social Security Act”, permitted exclusion of services of emergency nature from coverage at municipality’s option and allowed exclusion of student service to extent coverage is permitted under section 218; P.A. 13-153 amended Subdiv. (2) to limit exclusion of services of police officers and firefighters to services “performed prior to August 16, 1994,” and make a technical change, effective June 21, 2013.



Section 7-455 - Referendum.

(1) With respect to the employees of any municipality, the Governor shall authorize a referendum upon request of the legislative body of such municipality and shall designate the commission to supervise the conduct of such referendum, in accordance with the requirements of Section 218(d)(3) of the Social Security Act, on the question of whether service in positions covered by a retirement system established by the state or by a municipality should be excluded from or included under an agreement under sections 7-452 to 7-455, inclusive; but no such referendum shall be held with respect to services the exclusion of which is required by subdivision (2) of section 7-454. Pursuant to Section 218(d)(6) of the Social Security Act, each retirement system covering positions of employees of more than one municipality shall, for the purposes of sections 7-452 to 7-455, inclusive, be deemed to constitute a separate retirement system with respect to each municipality having positions covered thereby.

(2) The legislative body of any municipality which has a retirement system, whether the system was established by special act or otherwise, may subdivide the system into two parts, each of which parts shall be deemed to constitute a separate retirement system; one part, which shall be known as Part A, shall be composed of positions of members of such system who have not expressed a desire for social security coverage, and the positions covered by such system of individuals who are ineligible to become members of such system; the second part, which shall be known as Part B, shall be composed of the positions of members of such system who have expressed their desire for social security coverage, and the positions of all individuals becoming members of such system after the date social security coverage is extended. Whenever the legislative body of a municipality has authorized the subdivision of its retirement system in this manner, the Governor shall authorize a vote among the members of such system on the question of whether they wish to be covered under an agreement under sections 7-452 to 7-455, inclusive. The Governor shall designate the commission to supervise the conduct of such vote in accordance with the requirements of Section 218(d)(7) of the Social Security Act. For purposes of such vote, an individual in a position to which an agreement under sections 7-452 to 7-455, inclusive, already applies or in a position excluded pursuant to Section 218(d)(5) of the Social Security Act shall not be considered a member of the retirement system with respect to which the vote is being conducted. For the purposes of such vote and of coverage under the system, an individual who is in a position covered by such retirement system and who is not a member thereof, but who is eligible to be such a member, shall be considered to be such a member, and such coverage shall be obtained for any such individual to the extent permitted by Section 218(d)(6)(E) of the Social Security Act. The position of any member of Part A may be transferred to Part B in the manner and to the extent permitted by Section 218 of the Social Security Act. Nothing in this part shall be construed as permitting a referendum among the members of the Teachers’ Retirement Association in accordance with Section 218(d)(3) of the Social Security Act, or vote of said members in accordance with Section 218(d)(7) of said act.

(3) The notice of referendum or vote required by Section 218(d)(3)(c) or Section 218(d)(7) of the Social Security Act, as the case may be, to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the commission deems necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they shall be subject, if their services are included under an agreement under sections 7-452 to 7-455, inclusive. Upon receiving evidence satisfactory to him that the conditions of Section 218(d)(3) of the Social Security Act have been met with respect to a referendum or the conditions of Section 218(d)(1) have been met with respect to a vote, the Governor shall so certify to the Secretary.

(1955, S. 411d; September, 1957, P.A. 10, S. 1; 1959, P.A. 612, S. 4; 1967, P.A. 656, S. 65; P.A. 79-631, S. 92, 111.)

History: 1959 act provided that eligible individuals who are not members of system be considered as members for voting purposes, that transfers from A to B be allowed and that nothing contained in provisions be construed to allow referendum among teachers’ retirement association members; 1967 act added Subsec. (3) re notice of referendum or vote (replacing former Subsec. (3) which at some point was dropped without intent as were some of the sentences originally in Subsec. (2) at its creation in 1957); P.A. 79-631 made technical changes.



Section 7-456 - Deductions from wages.

The legislative body of each municipal member of the system shall direct the treasurer or other financial officer of the municipality to make deductions from the wages of its employees as required by section 7-453. The total amount of such deductions and an equal amount appropriated by the municipality shall be forwarded to the commission within the time fixed by the commission; and if any municipality fails to make such payment within the time specified, the commission shall notify the Comptroller of such default and he shall withhold from such municipality the whole or any part of any sum due from the state until such payment is made. The commission is authorized to bring a civil action, in the name of the state, against any municipality so in default.

(1951, S. 412d.)



Section 7-457 - Agreement between commission and municipality.

The agreement between the commission and the municipality shall describe in detail all conditions which must be fulfilled to meet the applicable requirements of the federal Social Security Act, including a stipulation that the cost to the state of administering sections 7-452 to 7-459, inclusive, shall be paid by the municipalities and apportioned among them quarterly, by the commission, in the ratio which each municipality’s quarterly total payment to the system bears to the total payments of all municipalities made in the same quarter; and each municipality shall include in its annual budget a sum sufficient to meet the amount due as its contribution to the commission.

(1951, S. 413d; P.A. 86-312, S. 2, 21.)

History: P.A. 86-312 required inclusion by each municipality in its annual budget of sum sufficient to meet amount due as its contribution to the “commission” rather than the “fund”.



Section 7-458 - Refund of amounts recovered from federal government.

Any amount recovered by the state from the federal government by virtue of payments made under the federal-state agreement shall be equitably refunded by the state to the contributors as the commission directs.

(1951, S. 414d.)



Section 7-459 - Retroactivity.

The provisions of sections 7-452 to 7-458, inclusive, and this section shall be retroactive to January 1, 1951, and any agreement or modification thereof between the state and the federal government may be made retroactive in accordance with the provisions of Section 218(f) of the federal Social Security Act, as amended.

(1951, 1953, S. 416d.)



Section 7-459a - Survivors’ benefits authorized.

Any municipality participating in this part may, by vote of its legislative body, provide survivors’ benefits for the widows of persons covered by this part.

(February, 1965, P.A. 338, S. 2.)

See Sec. 7-450 re amendment of retirement or pension system to provide for survivors’ benefits.



Section 7-459b - Deferred retirement option plan. Adoption.

(a) On or after July 1, 2000, the Retirement Commission may create a deferred retirement option plan and prescribe the manner in which such option plan may be adopted by a municipality participating in the Municipal Employees’ Retirement Fund, provided the method of adoption is in accordance with subsection (c) of this section. If created, such plan shall permit members of the Municipal Employees’ Retirement Fund who are eligible for a service retirement allowance to elect participation in such plan, provided such plan has been adopted by the participating municipality that employs such member.

(b) The deferred retirement option plan shall include a fixed period of time for member participation, not to exceed five years, and a specified rate of interest credit for member accounts. All other provisions of the deferred retirement option plan shall be as determined by the Retirement Commission, provided the structure of such plan is certified by the consulting actuary to the Municipal Employees’ Retirement Fund as having no anticipated impact on the contribution rates for municipalities participating in said fund.

(c) Any municipality participating in the Municipal Employees’ Retirement Fund shall have the option of adopting the deferred option plan for its members. Such adoption shall be in a manner prescribed by the Retirement Commission.

(P.A. 00-73, S. 1, 2; 00-192, S. 98, 102.)

History: P.A. 00-73 and P.A. 00-192 effective July 1, 2000 (Revisor’s note: Sec. 1 of P.A. 00-73 and Sec. 98 of P.A. 00-192 are, for the most part, identical except that P.A. 00-192 includes a provision in Subsec. (a) authorizing the Retirement Commission to “prescribe the manner in which such option plan may be adopted by a municipality participating in the Municipal Employees’ Retirement Fund, provided the method of adoption is in accordance with subsection (c) of this section” which is not found in P.A. 00-73, and further differs from P.A. 00-73 in Subsec. (c) in providing for adoption “in a manner prescribed by the Retirement Commission” where P.A. 00-73 provides for adoption “by a majority vote of the local legislative body”. The later act, P.A. 00-192, was deemed by the Revisors to have repealed by implication the conflicting earlier provision enacted in P.A. 00-73).



Section 7-459c - Retiree group health insurance benefits. Restriction on diminishment or elimination.

Notwithstanding any provision of the general statutes or special act 01-1, no municipality or subdivision of a municipality that provides group health insurance benefits to a retiree of the municipality or subdivision as of June 2, 2006, shall diminish or eliminate such retiree’s benefits in violation of any collective bargaining agreement. Nothing in this section shall be construed to prohibit such municipality or subdivision from selecting an alternative insurance carrier to provide such retiree’s benefits as long as the benefits provided by the alternative insurance carrier are at least equivalent to the benefits previously provided by such municipality or subdivision to such retiree, unless such retiree, as of the effective date of such employee’s retirement, is covered by a collective bargaining agreement, negotiated in accordance with the provisions of sections 7-467 to 7-477, inclusive, with a provision specifying that such retiree is entitled to the same health insurance benefits provided to active employees of the municipality as a result of collective bargaining.

(P.A. 06-123, S. 1.)

History: P.A. 06-123 effective June 2, 2006.



Section 7-460 - Compensation of officials and employees.

Unless otherwise specifically provided in the general statutes, any municipality or subdivision thereof, through its legislative body, may fix the compensation of its officials and employees, subject to the approval of its budget authority. Any proposed increase in the compensation of the members of the legislative body of any municipality shall be subject to confirmation by referendum at the next regular election of such municipality. The provisions of this section shall be applicable to any municipality, any provision of any special act to the contrary notwithstanding.

(1949 Rev., S. 920; 1961, P.A. 517, S. 90.)

History: 1961 act removed exception for municipal court judges and their appointees, municipal courts having been abolished in 1959.

Salary increase for tax collector, voted by common council, held invalid because approval of board of finance and taxation was not secured. 25 CS 227. Cited. 40 CS 539.



Section 7-460a - Sick leave pay exclusion from Social Security contributions.

Each political subdivision of the state which grants to its full-time permanent employees, on account of illness or injury, sick leave with pay, may exclude any such payment from wages for which Social Security contributions are made, in accordance with the provisions of Subsection (b) of Section 209 of the federal Social Security Act of August 14, 1935 (49 Stat. 625), as from time to time amended.

(P.A. 79-529, S. 2.)



Section 7-460b - Residency requirements.

Notwithstanding any provision of the general statutes or special act or local law, ordinance or charter, no municipality may require as a condition of employment with such municipality that an employee whose position is subject to the terms of a collective bargaining agreement reached pursuant to sections 7-467 to 7-477, inclusive, reside in such municipality.

(P.A. 89-263.)



Section 7-460c - Compensatory time in lieu of overtime pay.

Notwithstanding the provisions of sections 31-71b and 31-76b to 31-76j, inclusive, to the contrary, any municipality may, by contract, agree with municipal employees to provide overtime compensation in the form of compensatory time, in lieu of overtime pay, at a rate not less than one and one-half hours of compensatory time for each hour worked in excess of the maximum workweek of such employees. A municipality providing compensatory time shall comply with all applicable provisions of the Fair Labor Standards Act of 1938, as from time to time amended.

(P.A. 91-81, S. 1, 2.)



Section 7-461 - Leave of absence for reserve corps field training.

Each officer and employee of any town, city or borough who is a member of the reserve corps of any branch of the armed forces of the United States, as defined by section 27-103, shall be entitled to absent himself from his duties or services while engaged in required field training in such reserve corps. No such officer or employee shall be subjected by any person, directly or indirectly, by reason of such absence, to any loss or reduction of vacation or holiday privileges or be prejudiced by reason of such absence with reference to promotion or continuance in office or employment or to reappointment to office or to reemployment. While engaged in such training, each officer or employee who is a bona fide member of the reserve corps of any branch of the armed forces shall receive the difference between his compensation for military activities and his salary or compensation as such officer or employee, provided, if his compensation for military activities exceeds the amount due him as such officer or employee, his military compensation shall prevail. The period of absence in any calendar year shall not exceed thirty days.

(1957, P.A. 569.)



Section 7-461a - Leave of absence for specialized disaster relief services.

Any municipal employee, with the approval of the legislative body of the municipality employing such employee, who is a certified disaster service volunteer of the American Red Cross, may be granted a leave not to exceed fourteen days in each year to participate in specialized disaster relief services for the American Red Cross, upon the request of the American Red Cross, without loss of pay, vacation time, sick leave or earned overtime accumulation.

(P.A. 89-379, S. 3.)



Section 7-462 - Reinstatement of employees after military leave.

(a) Any employee who leaves the service of any political subdivision for the purpose of entering the armed forces of the United States shall be reinstated in his former position and duties, provided he shall make application for return to such service within ninety days after he has received a certificate of satisfactory service from the armed forces. The appointing authority of any political subdivision in which such employee is reinstated shall certify in writing that such employee is able and qualified to perform the work required and that there is work available for him. In considering the factor of availability of work, the political subdivision shall replace by the returning employee any employee, junior in service, who was employed for the purpose of filling the position vacated by such returning employee. Any employee returning to the service of any political subdivision as herein provided shall be credited, under the provisions of this section, with the period of such service in said armed forces to the same extent as though it had been a part of the term of service to such political subdivision. This section shall not apply to any employee of a political subdivision for a period of more than three years in addition to war service or compulsory service and the ninety-day period hereinbefore provided for.

(b) For purposes of this section, “political subdivision” shall include any town, city, borough, district, school board, board of education, public social service or public welfare agency, public corporation, housing authority, redevelopment or urban renewal board or commission, or other public authority or public agency established by law.

(1949, S. 434d; 1959, P.A. 152, S. 20; P.A. 73-194, S. 1, 2.)

History: 1959 act removed references to county employees; P.A. 73-194 substituted “political subdivision” for “town, city or borough” and defined “political subdivision” in new Subsec. (b).



Section 7-463 - Interest of state in employees’ bonds.

Whenever an official or other officer or a clerk or employee of any town, city or borough, or any of their agencies, is the repository or custodian of any funds in which the state has an interest, and such officer, official, clerk or employee is bonded for good and faithful performance, such bond shall include and run to the state to the extent of such interest and any additional premium therefor shall be paid by such town, city or borough.

(1949 Rev., S. 921; 1959, P.A. 152, S. 22.)

History: 1959 act removed references to counties.



Section 7-464 - Group insurance benefits for municipal employees, volunteer firefighters and volunteer ambulance personnel. Age discrimination.

(a) Any town, city or borough may, through its authorized officials, provide such form or forms of group life, health and accident and hospital plan benefits for its employees as it deems advisable. Any town, city or borough that provides health and accident and hospital plan benefits for its employees may arrange and procure the same benefits for each active member of a volunteer fire company or department or volunteer ambulance service or company within such town, city or borough, provided the member (1) elects coverage under such plan or plans, (2) pays one hundred per cent of the premium charged and any additional costs for such coverage, and (3) meets the requirements for active status set forth by said town, city or borough.

(b) If the town, city or borough has less than twenty employees, no health and accident and hospital plan for such employees may provide for reduced coverage for any employee who has reached the age of sixty-five and is eligible for Medicare benefits or any employee’s spouse who has reached age sixty-five and is eligible for Medicare benefits except to the extent such coverage is provided by Medicare. If the town, city or borough has twenty or more employees, the terms of any such plan shall entitle any employee who has attained the age of sixty-five and any employee’s spouse who has attained the age of sixty-five to group hospital, surgical or medical insurance coverage under the same conditions as any covered employee or spouse who is under the age of sixty-five.

(1949 Rev., S. 922; 1949, 1955, S. 424d; 1959, P.A. 152, S. 23; P.A. 82-196, S. 3; P.A. 88-303, S. 1, 6; P.A. 90-88, S. 1; P.A. 03-254, S. 1.)

History: 1959 act removed references to counties; P.A. 82-196 provided that the insurance benefits for employees who have reached 65 years of age shall not be reduced except to the extent such coverage is provided by Medicare; P.A. 88-303 removed the provision for reduced coverage for Medicare- eligible employees and added the provision that employees and their spouses aged 65 and over are entitled to group health insurance under the same conditions as covered employees and spouses under age 65; P.A. 90-88 allowed for the provision of reduced coverage for Medicare eligible employees of municipalities with less than 20 employees in certain cases; P.A. 03-254 divided existing provisions into Subsecs. (a) and (b) and amended Subsec. (a) to authorize municipalities to allow active volunteer firefighters and ambulance personnel to participate in the same health insurance plan as municipal employees, provided the volunteers elect coverage under the plan, pay the entire cost of coverage and meet the municipality’s requirements for active status.

See Secs. 38a-513f and 38a-513g re health insurance claims data provided annually to certain municipalities and premium information required to be submitted annually by certain municipalities to Comptroller.



Section 7-464a - Deferred compensation plan for municipal employees. Administration. Option of participating in deferred compensation program for state employees.

(a) Any city, town or other political subdivision of the state may, by contract, agree with any employee to defer, in whole or in part, any portion of such employee’s compensation and may subsequently, with the consent of the employee, contract for, purchase or otherwise procure, for the purpose of funding a deferred compensation program for such employee, (1) an investment savings account, (2) a fixed or variable life insurance or annuity contract from any life underwriter licensed by this state who represents an insurance company licensed to contract business in this state, or (3) a beneficial interest in an investment trust established by an organization of public employers, the assets of which are managed by a not-for-profit organization registered as an investment advisor under applicable federal statutes and regulations, from an entity registered as a broker-dealer under statutes and regulations of the state governing the sale of securities, provided the employee shall be furnished prior to purchase with disclosures substantially comparable to the disclosures required under the Securities Act of 1933 and the Investment Company Act of 1940 for the sale of similar nonexempt products.

(b) The officer designated by the chief executive officer of any city, town or other political subdivision is authorized to enter into such contractual agreements with employees of the city, town or other political subdivision, as the case may be, on behalf of the city, town or political subdivision to defer any portion of that employee’s compensation.

(c) The administration of the deferred compensation program shall be under the direction of the officer designated by the particular city, town or other political subdivision. Payroll deductions shall be made, in each instance, by the appropriate payroll officer. The administrator of the deferred compensation program may contract with a private corporation or institution for providing consolidated billing and other administrative services with respect thereto.

(d) For the purposes of this section: “Employee” means any person, whether appointed, elected or under contract, providing services for the city, town or other political subdivision, for which compensation is paid; and “investment savings account” means a savings account in a state bank and trust company, national banking association, mutual savings bank, savings and loan association or federal savings and loan association or a share account in a credit union or federal credit union established to receive the deferred compensation of a municipal employee under the deferred compensation plan established by the officer designated by a city, town or other political subdivision pursuant to this section.

(e) Notwithstanding any other provision of law to the contrary, those persons designated to administer the deferred compensation program are hereby authorized to make (1) deposits or payments to such investment savings accounts, (2) payment of premiums for the purchase of fixed or variable life insurance or annuity contracts, or (3) payments for interests in investment trusts established by an organization of public employers and managed by a not-for-profit organization registered as an investment advisor under applicable federal statutes and regulations under the deferred compensation program. Such payments shall not be construed to be a prohibited use of the general assets of the city, town or other political subdivision.

(f) Any city, town or other political subdivision of the state may, by contract, elect to participate in the deferred compensation program for state employees as authorized under subsection (g) of section 5-264a. The deferred compensation funds associated with the participation by such city, town or political subdivision in the deferred compensation program for state employees may be invested in any of the funding vehicles authorized for such program under section 5-264a.

(P.A. 73-578; P.A. 80-22, S. 2; P.A. 90-208, S. 2; P.A. 91-72, S. 2; P.A. 01-80, S. 11.)

History: P.A. 80-22 amended Subsecs. (a) and (e) to allow funding deferred compensation program through investment savings accounts and in Subsec. (d) defined “investment savings account”; P.A. 90-208 added Subsec. (a)(3) allowing investment in certain retirement fund and amended the section to apply only to cities, towns, boroughs and other political subdivisions of the state; P.A. 91-72 amended Subsec. (a) by replacing existing Subdiv. (3) with new provisions re beneficial interest in certain investment trusts and amended Subsec. (e) by deleting provisions re retirement funds and adding provisions re investment trusts in Subdiv. (3); P.A. 01-80 made technical changes in Subsecs. (a) and (e) and added Subsec. (f) re option to participate in deferred compensation program for state employees by any city, town or political subdivision of the state.



Section 7-464b - Agreements between municipalities and boards of education to provide employee medical or health care benefits.

(a) Subject to the provisions of subsection (b) of this section, and the provisions of any collective bargaining agreement, a municipality or a local or regional board of education may join together with any combination of other municipalities and local or regional boards of education by written agreement as a single entity for the purpose of providing medical or health care benefits for their employees. Such written agreement shall establish the membership of such group, the duration of such benefits plan, requirements regarding payment for such benefits plan and the procedures for a municipality or local or regional board of education to withdraw from such group and terminate such benefits plan. Such agreement shall not constitute a multiple employer welfare arrangement, as defined in Section 3 of the Employee Retirement Income Security Act of 1974, as amended from time to time. Any group established pursuant to this section shall not be deemed a fictitious group. As used in this section, “municipality” means any town, city or borough, consolidated town and city, consolidated town and borough or any district, as defined in section 7-324.

(b) Before a municipality or a local or regional board of education may enter into an agreement described in subsection (a) of this section, the legislative body of a municipality shall approve such an agreement in cases where: (1) There is an existing arrangement between a municipality and the board of education serving such municipality for the provision of medical or health care benefits to the employees of both the municipality and the board of education serving such municipality; or (2) a municipality and the board of education serving such municipality have separate medical or health care benefits plans for their respective employees and both such benefits plans are paid for by the general fund of the municipality.

(P.A. 10-174, S. 1; P.A. 11-67, S. 3.)

History: P.A. 11-67 amended Subsec. (a) to redefine “municipality” by adding “any district, as defined in section 7-324”.



Section 7-465 - *(See end of section for amended version and effective date.) Assumption of liability for damage caused by employee of municipality or member of local emergency planning district. Joint liability of municipalities in district department of health or regional planning agency.

(a) Any town, city or borough, notwithstanding any inconsistent provision of law, general, special or local, shall pay on behalf of any employee of such municipality, except firemen covered under the provisions of section 7-308, and on behalf of any member from such municipality of a local emergency planning district, appointed pursuant to section 22a-601, all sums which such employee becomes obligated to pay by reason of the liability imposed upon such employee by law for damages awarded for infringement of any person’s civil rights or for physical damages to person or property, except as set forth in this section, if the employee, at the time of the occurrence, accident, physical injury or damages complained of, was acting in the performance of his duties and within the scope of his employment, and if such occurrence, accident, physical injury or damage was not the result of any wilful or wanton act of such employee in the discharge of such duty. This section shall not apply to physical injury to a person caused by an employee to a fellow employee while both employees are engaged in the scope of their employment for such municipality if the employee suffering such injury or, in the case of his death, his dependent, has a right to benefits or compensation under chapter 568 by reason of such injury. If an employee or, in the case of his death, his dependent, has a right to benefits or compensation under chapter 568 by reason of injury or death caused by the negligence or wrong of a fellow employee while both employees are engaged in the scope of their employment for such municipality, such employee or, in the case of his death, his dependent, shall have no cause of action against such fellow employee to recover damages for such injury or death unless such wrong was wilful and malicious or the action is based on the fellow employee’s negligence in the operation of a motor vehicle, as defined in section 14-1. This section shall not apply to libel or slander proceedings brought against any such employee and, in such cases, there is no assumption of liability by any town, city or borough. Any employee of such municipality, although excused from official duty at the time, for the purposes of this section shall be deemed to be acting in the discharge of duty when engaged in the immediate and actual performance of a public duty imposed by law. Such municipality may arrange for and maintain appropriate insurance or may elect to act as a self-insurer to maintain such protection. No action for personal physical injuries or damages to real or personal property shall be maintained against such municipality and employee jointly unless such action is commenced within two years after the cause of action therefor arose and written notice of the intention to commence such action and of the time when and the place where the damages were incurred or sustained has been filed with the clerk of such municipality within six months after such cause of action has accrued. Governmental immunity shall not be a defense in any action brought under this section. In any such action the municipality and the employee may be represented by the same attorney if the municipality, at the time such attorney enters his appearance, files a statement with the court, which shall not become part of the pleadings or judgment file, that it will pay any final judgment rendered in such action against such employee. No mention of any kind shall be made of such statement by any counsel during the trial of such action. As used in this section, “employee” includes (1) a member of a town board of education and any teacher, including a student teacher doing practice teaching under the direction of such a teacher, or other person employed by such board, and (2) a member of the local emergency planning committee from such municipality appointed pursuant to section 22a-601. Nothing in this section shall be construed to abrogate the right of any person, board or commission which may accrue under section 10-235.

(b) Each town, city or borough which has joined with other towns, cities or boroughs to form a district department of health, pursuant to chapter 368f, or a regional planning agency, pursuant to chapter 127, shall jointly assume the liability imposed upon any officer, agent or employee of such district department of health or such regional planning agency, acting in the performance of his duties and in the scope of his employment, under, and in the manner and in accordance with the procedures set forth in, subsection (a) of this section. Such joint assumption of liability shall be proportionately shared by the towns, cities and boroughs in such district or regional planning agency, on the same basis that the expenses of such district are shared as determined under section 19a-243, or such regional planning agency as determined under section 8-34a.

(1957, P.A. 401, S. 1; 1959, P.A. 651, S. 1; 1961, P.A. 375; 1963, P.A. 97; February, 1965, P.A. 277; 1971, P.A. 226, S. 1; P.A. 73-610; P.A. 75-408, S. 3; P.A. 77-502, S. 1; P.A. 81-229, S. 2; P.A. 82-472, S. 20, 183; P.A. 85-521, S. 1; P.A. 89-212, S. 12; P.A. 03-278, S. 19.)

*Note: On and after January 1, 2015, this section, as amended by section 273 of public act 13-247, is to read as follows:

“Sec. 7-465. Assumption of liability for damage caused by employee of municipality or member of local emergency planning district. Joint liability of municipalities in district department of health or regional council of governments. (a) Any town, city or borough, notwithstanding any inconsistent provision of law, general, special or local, shall pay on behalf of any employee of such municipality, except firemen covered under the provisions of section 7-308, and on behalf of any member from such municipality of a local emergency planning district, appointed pursuant to section 22a-601, all sums which such employee becomes obligated to pay by reason of the liability imposed upon such employee by law for damages awarded for infringement of any person’s civil rights or for physical damages to person or property, except as set forth in this section, if the employee, at the time of the occurrence, accident, physical injury or damages complained of, was acting in the performance of his duties and within the scope of his employment, and if such occurrence, accident, physical injury or damage was not the result of any wilful or wanton act of such employee in the discharge of such duty. This section shall not apply to physical injury to a person caused by an employee to a fellow employee while both employees are engaged in the scope of their employment for such municipality if the employee suffering such injury or, in the case of his death, his dependent, has a right to benefits or compensation under chapter 568 by reason of such injury. If an employee or, in the case of his death, his dependent, has a right to benefits or compensation under chapter 568 by reason of injury or death caused by the negligence or wrong of a fellow employee while both employees are engaged in the scope of their employment for such municipality, such employee or, in the case of his death, his dependent, shall have no cause of action against such fellow employee to recover damages for such injury or death unless such wrong was wilful and malicious or the action is based on the fellow employee’s negligence in the operation of a motor vehicle, as defined in section 14-1. This section shall not apply to libel or slander proceedings brought against any such employee and, in such cases, there is no assumption of liability by any town, city or borough. Any employee of such municipality, although excused from official duty at the time, for the purposes of this section shall be deemed to be acting in the discharge of duty when engaged in the immediate and actual performance of a public duty imposed by law. Such municipality may arrange for and maintain appropriate insurance or may elect to act as a self-insurer to maintain such protection. No action for personal physical injuries or damages to real or personal property shall be maintained against such municipality and employee jointly unless such action is commenced within two years after the cause of action therefor arose and written notice of the intention to commence such action and of the time when and the place where the damages were incurred or sustained has been filed with the clerk of such municipality within six months after such cause of action has accrued. Governmental immunity shall not be a defense in any action brought under this section. In any such action the municipality and the employee may be represented by the same attorney if the municipality, at the time such attorney enters his appearance, files a statement with the court, which shall not become part of the pleadings or judgment file, that it will pay any final judgment rendered in such action against such employee. No mention of any kind shall be made of such statement by any counsel during the trial of such action. As used in this section, “employee” includes (1) a member of a town board of education and any teacher, including a student teacher doing practice teaching under the direction of such a teacher, or other person employed by such board, and (2) a member of the local emergency planning committee from such municipality appointed pursuant to section 22a-601. Nothing in this section shall be construed to abrogate the right of any person, board or commission which may accrue under section 10-235.

(b) Each town, city or borough which has joined with other towns, cities or boroughs to form a district department of health, pursuant to chapter 368f, or a regional council of governments, pursuant to section 4-124j, shall jointly assume the liability imposed upon any officer, agent or employee of such district department of health or such regional council of governments, acting in the performance of his duties and in the scope of his employment, under, and in the manner and in accordance with the procedures set forth in, subsection (a) of this section. Such joint assumption of liability shall be proportionately shared by the towns, cities and boroughs in such district or regional council of governments, on the same basis that the expenses of such district are shared as determined under section 19a-243.”

(1957, P.A. 401, S. 1; 1959, P.A. 651, S. 1; 1961, P.A. 375; 1963, P.A. 97; February, 1965, P.A. 277; 1971, P.A. 226, S. 1; P.A. 73-610; P.A. 75-408, S. 3; P.A. 77-502, S. 1; P.A. 81-229, S. 2; P.A. 82-472, S. 20, 183; P.A. 85-521, S. 1; P.A. 89-212, S. 12; P.A. 03-278, S. 19; P.A. 13-247, S. 273.)

History: 1959 act added qualifying word “physical” before “damages” and “injury,” added exception for libel and slander and reduced time for filing notice from 6 months to 60 days; 1961 act incorporated provisions re case where injured person is an employee injured by fellow employee and restored notice period to 6 months; 1963 act removed waiting period of 30 days after notice to municipality before action could be commenced and deleted provision for notice to employee as well as to municipality; 1965 act added provisions concerning representation of municipality and employee by same attorney; 1971 act required that action must be brought within two years rather than one year and required that notice be written, effective October 1, 1971, and applicable to injuries first sustained on and after said date; P.A. 73-610 defined “employee” and protected rights of persons, boards and commissions under Sec. 10-235; P.A. 75-408 included awards for infringement of civil rights; P.A. 77-502 added Subsec. (b) re district departments of health; P.A. 81-229 amended Subsec. (b) to include regional planning agencies; P.A. 82-472 corrected a reference to regional planning agency; P.A. 85-521 amended Subsec. (a) to authorize a cause of action by an employee against a fellow employee based on the fellow employee’s negligence in the operation of a motor vehicle; P.A. 89-212 amended Subsec. (a) to require assumption of liability for members of local emergency planning districts; P.A. 03-278 replaced “verdict” with “final judgment” and made technical changes in Subsec. (a), effective July 9, 2003; P.A. 13-247 amended Subsec. (b) by substituting “council of governments” for “planning agency”, replacing reference to Ch. 127 with reference to Sec. 4-124j and deleting “or such regional planning agency as determined under section 8-34a”, effective January 1, 2015.



Section 7-466 - Collective bargaining authorized.

Section 7-466 is repealed.

(1963, P.A. 495, S. 1; February, 1965, P.A. 159, S. 12.)



Section 7-467 - Collective bargaining. Definitions.

When used in sections 7-467 to 7-477, inclusive:

(1) “Municipal employer” means any political subdivision of the state, including any town, city, borough, district, district department of health, school board, housing authority or other authority established by law, a private nonprofit corporation which has a valid contract with any town, city, borough or district to extinguish fires and to protect its inhabitants from loss by fire, and any person or persons designated by the municipal employer to act in its interest in dealing with municipal employees;

(2) “Employee” means any employee of a municipal employer, whether or not in the classified service of the municipal employer, except elected officials, administrative officials, board and commission members, certified teachers, part-time employees who work less than twenty hours per week on a seasonal basis, department heads and persons in such other positions as may be excluded from coverage under sections 7-467 to 7-477, inclusive, in accordance with subdivision (2) of section 7-471;

(3) “Seasonal basis” means working for a period of not more than one hundred twenty calendar days in any calendar year;

(4) “Department head” means an employee who heads any department in a municipal organization, has substantial supervisory control of a permanent nature over other municipal employees, and is directly accountable to the board of selectmen of a town, city or borough not having a charter or special act form of government, or to the chief executive officer of any other town, city or borough;

(5) “Department” means any major functional division in a municipal organization, notwithstanding the provisions of any charter or special act to the contrary;

(6) “Employee organization” means any lawful association, labor organization, federation or council having as a primary purpose the improvement of wages, hours and other conditions of employment among employees of municipal employers.

(February, 1965, P.A. 159, S. 1; 1969, P.A. 688, S. 5; P.A. 78-375, S. 1; P.A. 83-503; P.A. 85-40; P.A. 90-47, S. 1.)

History: 1969 act included district departments of health in definition of “municipal employer”; P.A. 78-375 excluded department heads from definition of “employee” and deleted reference to persons in supervisory positions; P.A. 83-503 defined “seasonal basis”, “department head” and “department”, and included part-time employees who do not work on a seasonal basis within the definition of “employee”; P.A. 85-40 redefined “seasonal basis” as work lasting not more than 120 calendar days rather than as work lasting 65 working days; P.A. 90-47 added nonprofit fire-fighting corporations which contract with municipalities to the definition of “municipal employer”.

See Sec. 10-153b et seq. re collective bargaining for teachers.

Cited. 3 CA 1; 16 CA 232.

Cited. 28 CS 267. A public announcement of plaintiff’s intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Cited. Id., 212. Municipal Employees Relations Act cited. 36 CS 18. Secs. 7-467 through 7-477 cited. 42 CS 227. Municipal Employees Relations Act cited. 43 CS 470.

Subdiv. (1):

Cited. 171 C. 345; 239 C. 32.

Cited. 43 CS 340.

Subdiv. (2):

Cited. 210 C. 549, 551; 225 C. 297.

“Employee” does not include retired or former employees and municipal employer was not obligated to bargain with respect to claims of former employees, regardless of when claims arose. 128 CA 741.

Subdiv. (3):

Cited. 171 C. 345; 225 C. 297.

Cited. 39 CS 1.

Subdiv. (4):

Cited. 210 C. 549.

Subdiv. (6):

Cited. 221 C. 244.



Section 7-467a - Qualification of employee organization.

No employee organization, as defined in section 7-467, shall be eligible to petition for exclusive recognition or to participate in a recognition election under section 7-471 unless it has been in existence for not fewer than six months.

(1967, P.A. 491, S. 1.)

Cited. 3 CA 1; 16 CA 232.

A public announcement of plaintiff’s intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Secs. 7-467 through 7-477 cited. 42 CS 227. Municipal Employees Relations Act cited. 43 CS 470.



Section 7-468 - Rights of employees and representatives. Duty of fair representation.

(a) Employees shall have, and shall be protected in the exercise of, the right of self-organization, to form, join or assist any employee organization, to bargain collectively through representatives of their own choosing on questions of wages, hours and other conditions of employment and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection, free from actual interference, restraint or coercion.

(b) When an employee organization has been designated by the State Board of Labor Relations as the representative of the majority of the employees in an appropriate unit, or has been recognized by the chief executive officer of a municipal employer as the representative of the majority of employees in an appropriate unit, that employee organization shall be recognized by the municipal employer as the exclusive bargaining agent for the employees of such unit.

(c) When an employee organization has been designated in accordance with the provisions of sections 7-467 to 7-477, inclusive, as the exclusive representative of employees in an appropriate unit, it shall have the right to act for and to negotiate agreements covering all employees in the unit and shall be responsible for representing the interests of all such employees without discrimination and without regard to employee organization membership.

(d) When an employee organization has been designated in accordance with the provisions of sections 7-467 to 7-477, inclusive, as the exclusive representative of employees in an appropriate unit, it shall have a duty of fair representation to the members of that unit.

(e) An individual employee at any time may present a grievance to his employer and have the grievance adjusted, without intervention of an employee organization, provided the adjustment shall not be inconsistent with the terms of a collective bargaining agreement then in effect. The employee organization certified or recognized as the exclusive representative shall be given prompt notice of the adjustment.

(February, 1965, P.A. 159, S. 2; 1967, P.A. 491, S. 2; P.A. 93-426, S. 4.)

History: 1967 act amended Subsec. (b) to specify that recognition of employee representative be made by chief executive officer; P.A. 93-426 inserted new Subsec. (d) to impose a duty of fair representation on an employee organization which represents municipal employees and redesignated existing Subsec. (d) as (e).

Cited. 3 CA 1; 8 CA 57; 16 CA 232.

A public announcement of plaintiff’s intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Cited. Id., 15. Secs. 7-467 through 7-477 cited. 42 CS 227. Municipal Employees Relations Act cited. 43 CS 470.

Subsec. (a):

Cited. 171 C. 349. Essentially same language as NLRA; judicial interpretation frequently accorded federal act is of great assistance and persuasive force in interpretation of our own acts. 175 C. 349. Cited. 221 C. 244; 225 C. 297.

Cited. 8 CA 57; 16 CA 232.

Subsec. (b):

Cited. 39 CS 1.

Subsec. (c):

Cited. 201 C. 685.

Cited. 39 CS 1.

Subsec. (d):

Cited. 239 C. 168.



Section 7-469 - Duty to bargain collectively.

The municipal employer and such employee organization as has been designated as exclusive representative of employees in an appropriate unit, through appropriate officials or their representatives, shall have the duty to bargain collectively. This duty extends to the obligation to bargain collectively as set forth in subsection (c) of section 7-470.

(February, 1965, P.A. 159, S. 3.)

Cited. 3 CA 1; 16 CA 232.

A public announcement of plaintiff’s intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Secs. 7-467 through 7-477 cited. 42 CS 227. Cited. 43 CS 340. Municipal Employees Relations Act cited. Id., 470.



Section 7-470 - Prohibited acts of employers and employee organizations.

(a) Municipal employers or their representatives or agents are prohibited from: (1) Interfering, restraining or coercing employees in the exercise of the rights guaranteed in section 7-468; (2) dominating or interfering with the formation, existence or administration of any employee organization; (3) discharging or otherwise discriminating against an employee because he has signed or filed any affidavit, petition or complaint or given any information or testimony under sections 7-467 to 7-477, inclusive; (4) refusing to bargain collectively in good faith with an employee organization which has been designated in accordance with the provisions of said sections as the exclusive representative of employees in an appropriate unit; (5) refusing to discuss grievances with the representatives of an employee organization designated as the exclusive representative in an appropriate unit in accordance with the provisions of said sections; (6) refusing to comply with a grievance settlement, or arbitration settlement, or a valid award or decision of an arbitration panel or arbitrator rendered in accordance with the provisions of section 7-472.

(b) Employee organizations or their agents are prohibited from: (1) Restraining or coercing (A) employees in the exercise of the rights guaranteed in subsection (a) of section 7-468, and (B) a municipal employer in the selection of his representative for purposes of collective bargaining or the adjustment of grievances; (2) refusing to bargain collectively in good faith with a municipal employer, if it has been designated in accordance with the provisions of sections 7-467 to 7-477, inclusive, as the exclusive representative of employees in an appropriate unit; (3) breaching their duty of fair representation pursuant to section 7-468; (4) refusing to comply with a grievance settlement, or arbitration settlement, or a valid award or decision of an arbitration panel or arbitrator rendered in accordance with the provisions of section 7-472.

(c) For the purposes of said sections, to bargain collectively is the performance of the mutual obligation of the municipal employer or his designated representatives and the representative of the employees to meet at reasonable times, including meetings appropriately related to the budget-making process, and confer in good faith with respect to wages, hours and other conditions of employment, or the negotiation of an agreement, or any question arising thereunder, and the execution of a written contract incorporating any agreement reached if requested by either party, but such obligation shall not compel either party to agree to a proposal or require the making of a concession.

(February, 1965, P.A. 159, S. 4; P.A. 75-189, S. 1, 2; P.A. 93-426, S. 5.)

History: P.A. 75-189 amended Subsecs. (a) and (b) to prohibit refusing to comply terms of settlements, awards and decisions; P.A. 93-426 inserted new Subsec. (b)(3) to prohibit an employee organization which represents municipal employees from breaching its duty of fair representation to its members and redesignated existing Subdiv. (3) as (4).

Cited. 3 CA 1; 16 CA 232; 33 CA 541.

A public announcement of plaintiff’s intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. The clause in a contract between a municipality and its firemen which gives the firemen parity with police is a restraint upon and interference with the police union’s ability to negotiate with the municipality. Id., 15, 22. Residency requirement for municipal employees was condition of employment and therefore a mandatory subject of collective bargaining, and employer’s unilateral change of such condition of employment was prohibited act. Failure of union to demand bargaining prior to enactment of ordinance did not constitute a waiver of its right to bargain. 36 CS 18. Secs. 7-467 through 7-477 cited. 42 CS 227. Municipal Employees Relations Act cited. 43 CS 470.

Subsec. (a):

Subdiv. (1): Labor board cannot compel either party, directly or indirectly, to agree to any contractual position but can require that employees bargain in good faith. 160 C. 285. Cited. 171 C. 349. Subdiv. (4): Unilateral change of pension benefits by employer did not constitute refusal to bargain where union had notice of change and opportunity to negotiate the issue. 173 C. 210. Subdiv. (6) cited. 206 C. 449. Subdiv. (4) cited. 210 C. 597. Subdivs. (1) and (6) cited. 217 C. 110. Subdiv. (4) cited. 232 C. 57. Term “grievance settlement” within Subdiv. (6) encompasses an unappealed grievance decision; State Board of Labor Relations’ time-tested interpretation of term is reasonable and consistent with its use as a term of art in the labor law context, there was no merit to argument that legislature intended to make a distinction between grievance decision and grievance settlement and there was nothing in statutory language or legislative history that contravened board’s interpretation. 259 C. 251.

Cited. 8 CA 57. Subdivs. (1) and (3) cited. Id.

Subdiv. (4) cited. 39 CS 338; 42 CS 227; 43 CS 340.

Subsec. (b):

Subdiv. (1)(A) cited. 171 C. 349.

Subdivs. (2) and (3) cited. 40 CS 365.

Subsec. (c):

Collective bargaining must be taken at reasonable time relative to town’s budget-making process. 160 C. 285. Cited. 162 C. 579; 171 C. 352, 353. “Conditions of employment” includes whether person shall continue in employment. Id., 553, 559, 560. Cited. 210 C. 597; 212 C. 294; 216 C. 253; 221 C. 244; 224 C. 666; 232 C. 57.

Cited. 43 CS 340.



Section 7-471 - Powers of State Board of Labor Relations.

The State Board of Labor Relations shall have the following power and authority in relation to collective bargaining in municipal employment:

(1) Whenever, in accordance with such regulations as may be prescribed by the board, a petition has been filed (A) by an employee or group of employees or any employee organization acting in their behalf alleging that a substantial number of employees (i) wish to be represented for collective bargaining by an employee organization as exclusive representative, or (ii) assert that the employee organization which has been certified or is currently being recognized by their municipal employer as the bargaining representative is no longer the representative of a majority of employees in the unit; (B) by a municipal employer alleging that one or more employee organizations have presented to him a claim to be recognized as the representative of a majority of employees in an appropriate unit; or (C) by either an employee organization or a municipal employer in accordance with subdivision (4) of this section, the board shall refer the petition to its agent who shall investigate the petition and issue a direction of election and conduct a secret ballot election to determine whether and by which employee organization the employees desire to be represented if he has reasonable cause to believe that a question of representation exists, or issue a recommendation to dismiss the petition if he finds that there is not such reasonable cause, or refer the petition to the board for a hearing without having conducted an election or issuing a recommendation of dismissal, in which event the board shall conduct an appropriate hearing upon due notice. The agent shall report his action to the board. The board shall issue an order confirming the agent’s direction of election and certifying the results of the election, or issue an order confirming the agent’s recommendation for dismissal, or order a further investigation, or provide for an appropriate hearing upon due notice. Before taking any of the aforesaid actions, the board shall provide the parties with an opportunity to file briefs on the questions at issue and shall fully consider any such briefs filed. After a hearing, the board shall order any of the aforesaid actions on the petition or shall, upon good cause, order any other suitable method to determine whether and by which employee organization the employees desire to be represented. The board shall certify the results. No election shall be directed in any bargaining unit or any subdivision thereof within which in the preceding twelve-month period a valid election has been held. No election shall be directed by the board during the term of a written collective bargaining agreement, except for good cause. In any election where none of the choices on the ballot receives a majority, a runoff shall be conducted, the ballot providing for a selection between the two choices receiving the largest and the second largest number of valid votes cast in the election. An employee organization which receives a majority of votes cast in an election confirmed or ordered by the board shall be designated by the board as exclusive representative of the employees in the unit.

(2) The board shall have the power to determine whether a position is covered by sections 7-467 to 7-477, inclusive, in the event of a dispute between the municipal employer and an employee organization. In determining whether a position is supervisory the board shall consider, among other criteria, whether the principal functions of the position are characterized by not fewer than two of the following: (A) Performing such management control duties as scheduling, assigning, overseeing and reviewing the work of subordinate employees; (B) performing such duties as are distinct and dissimilar from those performed by the employees supervised; (C) exercising judgment in adjusting grievances, applying other established personnel policies and procedures and in enforcing the provisions of a collective bargaining agreement; and (D) establishing or participating in the establishment of performance standards for subordinate employees and taking corrective measures to implement those standards. The above criteria for supervisory positions shall not necessarily apply to police or fire departments.

(3) The board shall decide in each case whether, in order to insure to employees the fullest freedom in exercising the rights guaranteed by sections 7-467 to 7-477, inclusive, and in order to insure a clear and identifiable community of interest among employees concerned, the unit appropriate for purposes of collective bargaining shall be the municipal employer unit or any other unit thereof, provided no unit shall include both supervisory and nonsupervisory employees except there shall be a single unit for each fire department consisting of the uniformed and investigatory employees of each such fire department and a single unit for each police department consisting of the uniformed and investigatory employees of each such police department. No existing units shall be altered or modified to conform to this provision. No unit shall include both professional and nonprofessional employees unless a majority of such professional employees vote for inclusion in such unit, provided employees who are members of a profession may be included in a unit which includes nonprofessional employees if an employee organization has been designated by the board or has been recognized by the municipal employer as the exclusive representative of such unit and a majority of the employees in such profession vote for inclusion in such unit, in which event all of the employees in such profession shall be included in such unit. The term “professional employee” means: (A) Any employee engaged in work (i) predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical or physical work; (ii) involving the consistent exercise of discretion and judgment in its performance; (iii) of such a character that the output produced or the result accomplished cannot be standardized in relation to a given time period; (iv) requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual or physical processes; or (B) any employee who (i) has completed the courses of specialized intellectual instruction and study described in subparagraph (A)(iv) of this subdivision, and (ii) is performing related work under the supervision of a professional person to qualify himself or herself to become a professional employee as defined in subparagraph (A) of this subdivision.

(4) An employee organization or a municipal employer may file a petition with the board seeking a clarification or modification of an existing unit. The power of the board to make such clarifications and modifications shall be limited to those times when a petition for clarification or modification is filed by either an employee organization or a municipal employer. No petition seeking a clarification or modification of an existing unit shall be considered to be timely by the board during the term of a written collective bargaining agreement, except that a petition for clarification or modification filed by an employee organization concerning either (A) a newly created position, or (B) any employee who is not represented by an employee organization, may be filed at any time.

(5) Whenever a question arises as to whether a practice prohibited by sections 7-467 to 7-477, inclusive, has been committed by a municipal employer or employee organization, the board shall consider that question in accordance with the following procedure: (A) When a complaint has been made to the board that a prohibited practice has been or is being committed, the board shall refer such complaint to its agent. Upon receiving a report from the agent, the board may issue an order dismissing the complaint or may order a further investigation or a hearing thereon. When a hearing is ordered, the board shall set the time and place for the hearing, which time and place may be changed by the board at the request of one of the parties for cause shown. Any complaint may be amended with the permission of the board. The municipal employer, the employee organization and the person so complained of shall have the right to file an answer to the original or amended complaint within five days after the service of such complaint or within such other time as the board may limit. Such municipal employer, such employee organization and such person shall have the right to appear in person or otherwise to defend against such complaint. In the discretion of the board any person may be allowed to intervene in such proceeding. In any hearing the board shall not be bound by the technical rules of evidence prevailing in the courts. A transcript of the testimony taken at any hearing before the board shall be filed with the board. (B) If, upon all the testimony, the board determines that a prohibited practice has been or is being committed, it shall state its findings of fact and shall issue and cause to be served on the party committing the prohibited practice an order requiring it or him to cease and desist from such prohibited practice, and shall take such further affirmative action as will effectuate the policies of sections 7-467 to 7-477, inclusive, including but not limited to: (i) Withdrawal of certification of an employee organization established or assisted by any action defined in said sections as a prohibited practice, (ii) reinstatement of an employee discriminated against in violation of said sections with or without back pay, or (iii) if either party is found to have refused to bargain collectively in good faith, ordering arbitration and directing the party found to have refused to bargain to pay the full costs of arbitration under section 7-473c, resulting from the negotiations in which the refusal to bargain occurred. (C) If, upon all of the testimony, the board determines that a prohibited practice has not been or is not being committed, it shall state its finding of fact and shall issue an order dismissing the complaint. (D) For the purposes of hearings and enforcement of orders under sections 7-467 to 7-477, inclusive, the board shall have the same power and authority as it has in sections 31-107, 31-108 and 31-109, and the municipal employer and the employee organization shall have the right of appeal as provided therein. (E) If, by the thirtieth day following the date on which a complaint citing a violation of section 7-470 was made to the board, said board has not determined whether a prohibited practice has been or is being committed and if the violation is of an ongoing nature, said board may issue and cause to be served on the party committing the act or practice cited in such complaint an order requiring such party to cease and desist from such act or practice until said board has made its determination.

(February, 1965, P.A. 159, S. 5; 1967, P.A. 491, S. 3, 4; P.A. 78-375, S. 2; P.A. 79-313; P.A. 81-29, S. 3; P.A. 91-255, S. 2; P.A. 92-170, S. 16, 26; P.A. 07-217, S. 28.)

History: 1967 act amended Subdiv. (2) to require that at least two of the criteria enumerating characteristics of supervisory positions apply in determining exclusion from coverage and amended Subdiv. (3) to clarify that “single unit” refers to fire department and police department units rather than to uniformed and investigatory units within each and to set forth conditions in which professional and nonprofessional employees may be in same unit; P.A. 78-375 deleted reference to “supervisory” positions in Subdiv. (2) and amended Subdiv. (3) to prohibit units from including both supervisory and nonsupervisory employees except in police and fire departments and to exempt existing units from conformity with provision re supervisory and nonsupervisory employees; P.A. 79-313 added Subdiv. (4)(E) re cease and desist orders; P.A. 81-29 transferred certain powers of board to its agent re petitions concerning the election of representatives but rested final action with the board; P.A. 91-255 added Subdiv. (1)(C) re petitions filed by employee organizations or municipal employers, added new Subdiv. (4) re petitions seeking clarification or modification of existing units and redesignated existing Subdiv. (4) as Subdiv. (5); P.A. 92-170 amended Subdiv. (5) to replace references to fact finding with arbitration, effective May 26, 1992, and applicable to arbitration proceedings commencing on or after that date; P.A. 07-217 made technical changes in Subdivs. (3) and (4), effective July 12, 2007.

Cited. 3 CA 1; 16 CA 232. It is within board’s discretion to award costs and expenses to the employer. 49 CA 513.

A public announcement of plaintiff’s intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Cited. Id., 15; Id., 212; 36 CS 18. Secs. 7-467 through 7-477 cited. 42 CS 227. Cited. 43 CS 340. Municipal Employees Relations Act cited. Id., 470.

Subdiv. (1):

Sec. 1-1(f) is directory not mandatory, does not “require” singular and plural forms to be interchangeable and therefore where statute sets forth “a substantial number of employees”, “employees” cannot be construed as singular. 175 C. 349.

One year rule does not apply to designations by employer recognition agreements. Union’s status must be recognized for a reasonable period. 39 CS 338.

Subdiv. (2):

Cited. 225 C. 297.

Subdiv. (3):

There can be no community of interest where there is only a single employee. 175 C. 349.

Subdiv. (5) (Former Subdiv. (4)):

Cited. 171 C. 344, 355. Subpara. (B) cited. 210 C. 597. Although Subdiv. contains no express requirement that all administrative remedies be exhausted, the legislative history makes clear that employees may only appeal to the Superior Court after an adverse final order of the board of labor relations. 300 C. 667.

Cited. 33 CA 541.

Cited. 39 CS 338; 40 CS 365.



Section 7-471a - Supervisory employees not required to form employees association.

Nothing in sections 7-467 and 7-471 shall require any employees in a supervisory position to form an employees association.

(P.A. 78-375, S. 3.)

Cited. 3 CA 1; 16 CA 232.

Secs. 7-467 through 7-477 cited. 42 CS 227. Municipal Employees Relations Act cited. 43 CS 470.



Section 7-472 - Mediation by State Board of Mediation and Arbitration.

(a) The services of the State Board of Mediation and Arbitration shall be available to municipal employers and employee organizations for purposes of mediation of grievances or impasses in contract or contract reopener negotiations and for purposes of arbitration of disputes over the interpretation or application of the terms of a written agreement and, if such service is requested by both the municipal employer and the employee organization except as provided in section 7-473c for purposes of arbitration of impasses in contract or contract reopener negotiations. Whenever any impasse in contract or contract reopener negotiations is submitted to arbitration, the decision of the arbitration panel or arbitrator shall be rendered no later than twenty days prior to the final date by which time the budget-appropriating authority of the municipality is required to adopt its budget or forty days after the close of the arbitration hearing, whichever is later, provided that in no case except when such arbitration service is requested or mandated after the final budget adoption date shall such decision be rendered later than five days prior to such final budget adoption date. Nothing contained herein shall prevent any agreement from being entered into in accordance with the provisions of subsection (e) of section 7-474.

(b) Nothing in this section is intended to prevent the use of other arbitration tribunals in the resolution of disputes over the interpretation or application of the terms of written agreements between municipal employers and employee organizations.

(February, 1965, P.A. 159, S. 6; 1967, P.A. 491, S. 5; P.A. 75-570, S. 5; P.A. 82-37, S. 1; P.A. 93-17, S. 5, 6.)

History: 1967 act substituted “impasses in contract negotiations” for “contract disputes” in mediation provision and empowered board to arbitrate such impasses upon request of both parties, setting forth the arbitration procedure with time constraints on decision, etc., in Subsec. (a); P.A. 75-570 added exception to provision allowing arbitration of contract impasses, changed requirement that decision be rendered no later than 10 days after hearing to 40 days and added exception to final deadline of 5 days before budget adoption date for cases in which arbitration not instituted until after final deadline; P.A. 82-37 applied provisions of Subsec. (a) to “contract reopener” negotiations; P.A. 93-17 amended Subsec. (a) to delete obsolete reference to Subsecs. (h) to (k), inclusive, of Sec. 7-474, effective April 21, 1993.

Cited. 3 CA 1; 16 CA 232; 33 CA 541.

A public announcement of plaintiff’s intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Secs. 7-467 through 7-477 cited. 42 CS 227. Municipal Employees Relations Act cited. 43 CS 470.



Section 7-473 - Petition to State Board of Mediation and Arbitration for fact finding. Fact finder’s report and appearance before parties. Procedure for acceptance or rejection of report.

Section 7-473 is repealed.

(February, 1965, P.A. 159, S. 7; P.A. 75-173, S. 1; 75-570, S. 3; P.A. 82-37, S. 2; P.A. 83-86; P.A. 92-170, S. 24, 26.)



Section 7-473a - Notice of expiration date of collective bargaining agreement. Notice of newly certified or recognized municipal employee organization. Filing; form.

A notice of the expiration date of any collective bargaining agreement between a municipal employer and a municipal employee organization shall be filed by such employer with the State Board of Mediation and Arbitration within thirty days of the approval of such agreement. The State Board of Labor Relations shall notify the State Board of Mediation and Arbitration whenever a municipal employee organization has been certified or recognized, in accordance with section 7-471, as the bargaining representative for a group of municipal employees. When a bargaining representative is recognized in accordance with subsection (b) of section 7-468, either the newly certified or recognized employee organization or the municipal employer shall notify the State Board of Mediation and Arbitration of such recognition. The newly certified or recognized municipal employee organization and the municipal employer shall commence negotiations concerning the terms of an original collective bargaining agreement within thirty days of certification or recognition. The State Board of Mediation and Arbitration shall prescribe the form and content of the notice of the expiration date and the notice of the certification or recognition date.

(P.A. 75-570, S. 1; P.A. 93-17, S. 1, 6.)

History: P.A. 93-17 added provisions re notice of newly certified and recognized municipal employee organizations and provisions requiring such organizations to begin negotiations concerning original collective bargaining agreements no later than 30 days after certification or recognition, effective April 21, 1993.

Cited. 3 CA 1; 16 CA 232.

Secs. 7-467 through 7-477 cited. 42 CS 227. Municipal Employees Relations Act cited. 43 CS 470.



Section 7-473b - Mandatory timetable for negotiations. Appointment of mediator.

(a) The negotiations between a municipal employer and a municipal employee organization shall commence at least one hundred twenty days prior to the expiration date of any current collective bargaining agreement subject to the provisions of sections 7-467 to 7-477, inclusive.

(b) If, within fifty days of the commencement of negotiations concerning the terms of a current collective bargaining agreement, or within eighty days of the certification or recognition of a newly certified or recognized municipal employee organization required to commence negotiations pursuant to section 7-473a, a collective bargaining agreement has not been approved, or either the municipal employer or the municipal employee organization has not requested the mediation services of the State Board of Mediation and Arbitration, said board shall appoint a mediator in accordance with the provisions of section 31-97.

(c) Either the municipal employer or the employee organization may request the mediation services of said board at any earlier time than that established in subsection (b) of this section, provided the mediation services are requested in accordance with the provisions of section 7-472.

(P.A. 75-570, S. 2; P.A. 84-242, S. 1; P.A. 92-170, S. 17, 26; P.A. 93-17, S. 2, 6.)

History: P.A. 84-242 amended Subsec. (c) to provide that the parties may jointly waive the fact finding requirement and thereafter be subject to mandatory binding arbitration; P.A. 92-170 deleted former Subsecs. (c) and (d) re timetables and procedures for fact-finding, relettering former Subsec. (e) accordingly and removing all references to fact-finding, effective May 26, 1992, and applicable to arbitration proceedings commencing after that date; P.A. 93-17 amended Subsec. (b) to require state board of mediation and arbitration to impose mediation on a newly certified or recognized municipal employee organization and a municipal employer if the parties fail to approve an original collective bargaining agreement within 80 days of the organization’s certification or recognition, effective April 21, 1993.

Cited. 3 CA 1; 16 CA 232.

Secs. 7-467 through 7-477 cited. 42 CS 227. Municipal Employees Relations Act cited. 43 CS 470.



Section 7-473c - Neutral Arbitrator Selection Committee. Panel of neutral arbitrators. Mandatory binding arbitration; procedure; apportionment of costs. Rejection of award by legislative body of the municipal employer. Second arbitration format.

(a) The Labor Commissioner shall appoint a Neutral Arbitrator Selection Committee consisting of ten members, five of whom shall represent the interests of employees and employee organizations and five of whom shall represent the interests of municipal employers, provided one of the members representing the interests of municipal employers shall be a representative of the Connecticut Conference of Municipalities. The members of the selection committee shall serve for a term of four years. Arbitrators may be removed for good cause. The selection committee shall appoint a panel of neutral arbitrators consisting of not less than twenty impartial persons representing the interests of the public in general to serve as provided in this section. Each member of the panel shall be a resident of the state and shall be selected by a unanimous vote of the selection committee. The members of the panel shall serve for a term of two years.

(b) (1) If neither the municipal employer nor the municipal employee organization has requested the arbitration services of the State Board of Mediation and Arbitration (A) within one hundred eighty days after the certification or recognition of a newly certified or recognized municipal employee organization required to commence negotiations pursuant to section 7-473a, or (B) within thirty days after the expiration of the current collective bargaining agreement, or within thirty days after the specified date for implementation of reopener provisions in an existing collective bargaining agreement, or within thirty days after the date the parties to an existing collective bargaining agreement commence negotiations to revise said agreement on any matter affecting wages, hours, and other conditions of employment, said board shall notify the municipal employer and municipal employee organization that one hundred eighty days have passed since the certification or recognition of the newly certified or recognized municipal employee organization, or that thirty days have passed since the specified date for implementation of reopener provisions in an existing agreement, or the date the parties commenced negotiations to revise an existing agreement on any matter affecting wages, hours and other conditions of employment or the expiration of such collective bargaining agreement and that binding and final arbitration is now imposed on them, provided written notification of such imposition shall be sent by registered mail or certified mail, return receipt requested, to each party.

(2) Within ten days of receipt of the written notification required pursuant to subdivision (1) of this subsection, the chief executive officer of the municipal employer and the executive head of the municipal employee organization each shall select one member of the arbitration panel. Within five days of their appointment, the two members of the arbitration panel shall select a third member, who shall be an impartial representative of the interests of the public in general and who shall be selected from the panel of neutral arbitrators appointed pursuant to subsection (a) of this section. Such third member shall be the chairperson of the panel.

(3) In the event that the municipal employer or the municipal employee organization have not selected their respective members of the arbitration panel or the two members of the panel have not selected the third member, the State Board of Mediation and Arbitration shall appoint such members as are needed to complete the panel, provided (A) the member or members so appointed are residents of this state, and (B) the selection of the third member of the panel by the State Board of Mediation and Arbitration shall be made at random from among the members of the panel of neutral arbitrators appointed pursuant to subsection (a) of this section.

(c) Within ten days of appointment of the chairperson, the arbitration panel shall, by call of its chairperson, hold a hearing within the municipality involved. At least five days prior to such hearing, a written notice of the time and place of such hearing shall be sent to the municipal employer, the municipal employee organization and the other members of the panel. The chairperson of the panel shall preside over such hearing. Any member of the panel shall have the power to take testimony, to administer oaths and to summon, by subpoena, any person whose testimony may be pertinent to the matters before said panel, together with any records or other documents relating to such matters. In the case of contumacy or refusal to obey a subpoena issued to any person, the Superior Court, upon application by the panel, shall have jurisdiction to order such person to appear before the panel to produce evidence or to give testimony touching the matter under investigation or in question, and any failure to obey such order may be punished by said court as a contempt thereof.

(d) (1) The hearing may, at the discretion of the panel, be continued and shall be concluded within twenty days after its commencement. Not less than two days prior to the commencement of the hearing, each party shall file with the chairperson of the panel, and deliver to the other party, a proposed collective bargaining agreement, in numbered paragraphs, which such party is willing to execute and cost data for all provisions of such proposed agreement. At the commencement of the hearing each party shall file with the panel a reply setting forth (A) those paragraphs of the proposed agreement of the other party which it is willing to accept, and (B) those paragraphs of the proposed agreement of the other party which it is unwilling to accept, together with any alternative contract language which such party would accept in lieu of those paragraphs of the proposed agreement of the other party which it is unwilling to accept. At any time prior to the issuance of a decision by the panel, the parties may jointly file with the panel stipulations setting forth the agreement provisions which both parties have agreed to accept.

(2) Within five days after the conclusion of the taking of testimony, the panel shall forward to each party an arbitration statement, approved by a majority vote of the panel, setting forth all agreement provisions agreed upon by both parties in the proposed agreements and the replies, and in the stipulations, and stating, in numbered paragraphs, those issues which are unresolved.

(3) Within ten days after the conclusion of the taking of testimony, the parties shall file with the secretary of the State Board of Mediation and Arbitration five copies of their statements of last best offer setting forth, in numbered paragraphs corresponding to the statement of unresolved issues contained in the arbitration statement, the final agreement provisions proposed by such party. Immediately upon receipt of both statement of last best offer or upon the expiration of the time for filing such statements of last best offer, whichever is sooner, said secretary shall distribute a copy of each such statement of last best offer to the opposing party.

(4) Within seven days after the distribution of the statements of last best offer or within seven days of the expiration of the time for filing the statements of last best offer, whichever is sooner, the parties may file with the secretary of the State Board of Mediation and Arbitration five copies of their briefs on the unresolved issues. Immediately upon receipt of both briefs or upon the expiration of the time for filing such briefs, whichever is sooner, said secretary shall distribute a copy of each such brief to the opposing party.

(5) Within five days after the distribution of the briefs on the unresolved issues or within five days after the last day for filing such briefs, whichever is sooner, each party may file with said secretary five copies of a reply brief, responding to the briefs on the unresolved issues. Immediately upon receipt of the reply briefs or upon the expiration of the time for filing such reply briefs, whichever is sooner, said secretary shall simultaneously distribute a copy of each such reply brief to the opposing party.

(6) Within twenty days after the last day for filing such reply briefs, the panel shall issue, upon majority vote, and file with the State Board of Mediation and Arbitration its decision on all unresolved issues set forth in the arbitration statement, and said secretary shall immediately and simultaneously distribute a copy thereof to each party. The panel shall treat each unresolved issue set forth in the arbitration statement as a separate question to be decided by it. In deciding each such question, the panel agreement shall accept the final provision relating to such unresolved issue as contained in the statement of last best offer of one party or the other. As part of the arbitration decision, each member shall state the specific reasons and standards used in making a choice on each unresolved issue.

(7) The parties may jointly file with the panel stipulations modifying, deferring or waiving any or all provisions of this subsection.

(8) If the day for filing any document required or permitted to be filed under this subsection falls on a day which is not a business day of the State Board of Mediation and Arbitration then the time for such filing shall be extended to the next business day of such board.

(9) In arriving at a decision, the arbitration panel shall give priority to the public interest and the financial capability of the municipal employer, including consideration of other demands on the financial capability of the municipal employer. The panel shall further consider the following factors in light of such financial capability: (A) The negotiations between the parties prior to arbitration; (B) the interests and welfare of the employee group; (C) changes in the cost of living; (D) the existing conditions of employment of the employee group and those of similar groups; and (E) the wages, salaries, fringe benefits, and other conditions of employment prevailing in the labor market, including developments in private sector wages and benefits.

(10) The decision of the panel and the resolved issues shall be final and binding upon the municipal employer and the municipal employee organization except as provided in subdivision (12) of this subsection and, if such award is not rejected by the legislative body pursuant to said subdivision, except that a motion to vacate or modify such decision may be made in accordance with sections 52-418 and 52-419.

(11) In regard to all proceedings undertaken pursuant to this subsection the secretary of the State Board of Mediation and Arbitration shall serve as staff to the arbitration panel.

(12) Within twenty-five days of the receipt of an arbitration award issued pursuant to this section, the legislative body of the municipal employer may reject the award of the arbitrators or single arbitrator by a two-thirds majority vote of the members of such legislative body present at a regular or special meeting called and convened for such purpose.

(13) Within ten days after such rejection, the legislative body or its authorized representative shall be required to state, in writing, the reasons for such vote and shall submit such written statement to the State Board of Mediation and Arbitration and the municipal employee organization. Within ten days after receipt of such notice, the municipal employee organization shall prepare a written response to such rejection and shall submit it to the legislative body and the State Board of Mediation and Arbitration.

(14) Within ten days after receipt of such rejection notice, the State Board of Mediation and Arbitration shall select a review panel of three arbitrators or, if the parties agree, a single arbitrator who are residents of Connecticut and labor relations arbitrators approved by the American Arbitration Association and not members of the panel who issued the rejected award. Such arbitrators or single arbitrator shall review the decision on each such rejected issue. The review conducted pursuant to this subdivision shall be limited to the record and briefs of the hearing pursuant to subsection (c) of this section, the written explanation of the reasons for the vote and a written response by either party. In conducting such review, the arbitrators or single arbitrator shall be limited to consideration of the criteria set forth in subdivision (9) of this subsection. Such review shall be completed within twenty days of the appointment of the arbitrators or single arbitrator. The arbitrators or single arbitrator shall accept the last best offer of either of the parties.

(15) Within five days after the completion of such review the arbitrators or single arbitrator shall render a decision with respect to each rejected issue which shall be final and binding upon the municipal employer and the employee organization except that a motion to vacate or modify such award may be made in accordance with sections 52-418 and 52-419. The decision of the arbitrators or single arbitrator shall be in writing and shall include specific reasons and standards used by each arbitrator in making a decision on each issue. The decision shall be filed with the parties. The reasonable costs of the arbitrators or single arbitrator and the cost of the transcript shall be paid by the legislative body. Where the legislative body of a municipal employer is the town meeting, the board of selectmen shall perform all of the duties and shall have all of the authority and responsibilities required of and granted to the legislative body under this subsection.

(e) The cost of the arbitration panel shall be distributed among the parties in the following manner: (1) The municipal employer shall pay the costs of the arbitrator appointed by it, (2) the municipal employee organization shall pay the costs of the arbitrator appointed by it, (3) the municipal employer and the municipal employee organization shall equally divide and pay the cost of the chairperson, and (4) the costs of any arbitrator appointed by the State Board of Mediation and Arbitration shall be paid by the party in whose absence the board appointed.

(f) A municipal employer and a municipal employee organization may, at any time, file with the State Board of Mediation and Arbitration a joint stipulation modifying, deferring or waiving any or all of the provisions of this section, or modifying, deferring or waiving any or all of the provisions of a previously filed stipulation, and any such stipulation shall be controlling over the provisions of this section or of any previously filed stipulation.

(g) No party may submit for binding arbitration pursuant to this section any issue or proposal which was not presented during the negotiation process, unless the submittal of such additional issue or proposal is agreed to by the parties.

(P.A. 75-570, S. 7; P.A. 77-117; P.A. 82-37, S. 3; P.A. 84-242, S. 2; P.A. 85-18, S. 1; 85-31, S. 1; P.A. 87-11; 87-100, S. 1; P.A. 92-84, S. 1, 7; 92-170, S. 18, 26; May Sp. Sess. P.A. 92-11, S. 53, 70; P.A. 93-17, S. 3, 6; P.A. 99-270, S. 1.)

History: P.A. 77-117 amended Subsec. (c) to include cost data for all provisions in collective bargaining agreements; P.A. 82-37 provided that when contract reopener provisions have not been agreed to within 90 days of the contractual date of implementation, mandatory binding arbitration shall be invoked; P.A. 84-242 amended Subsec. (a) to provide that the board shall notify, in writing, the parties who have waived fact finding that binding arbitration is imposed on them; P.A. 85-18 amended Subsec. (c)(2) to establish a more specific and extensive list of factors to be considered by the arbitration panel, including prior negotiations, public interest, employee interests, cost of living changes, existing conditions of employment of the employee group and prevailing conditions in the labor market; P.A. 85-31 amended Subsec. (c) to require each panel member to state the reasons and standards used in making his arbitration decision; P.A. 87-11 amended Subsec. (a) to provide that binding arbitration will be imposed when neither party requests arbitration within 90 days of starting negotiations to revise a collective bargaining agreement; P.A. 87-100 added Subsec. (f) which limited the presentation of new issues to binding arbitration; P.A. 92-84 added Subsec. (a) re neutral arbitrator selection committee and panel of neutral arbitrators, relettered former Subsec. (a) as Subsec. (b), changed the time period for imposition of binding and final arbitration from 90 days to 30 days, added requirements that the third member of an arbitration panel shall be selected from the panel of neutral arbitrators, relettered former Subsecs. (b) and (c) as Subsecs. (c) and (d), respectively, required the arbitration panel to give priority to the public interest and the financial capability of the municipal employer in arriving at a decision, required the arbitration panel to consider developments in private sector wages and benefits, added Subsec. (d)(5) providing for rejection of arbitration decision by the legislative body of the municipal employer, and relettered former Subsecs. (d), (e) and (f) as Subsecs. (e), (f) and (g); P.A. 92-170 removed references to fact-finding, changed the order for submission of last best offers and briefs in Subsec. (d), in Subdiv. (5) changed 30 days to 25 days, required the municipal employee organization to prepare a written response when an award is rejected, changed the requirement that arbitrators for the second round be members of the American Arbitration Association to labor relations arbitrators approved by the association and residents of Connecticut, required the review in the second round to be limited to consideration of the criteria set forth in Subdiv. (2), required the decision in the second round to be in writing and to include specific reasons and standards used in making the decision on each issue, required the decision to be filed with the parties and specified that the legislative body pay the costs and made technical changes, effective May 26, 1992, and applicable to arbitration proceedings commencing on or after that date; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (b); P.A. 93-17 added new Subdivs. (1) and (2) in Subsec. (b) to require state board of mediation and arbitration to impose binding arbitration on a newly certified municipal employee organization and a municipal employer if the parties fail to approve an original collective bargaining agreement within 180 days after the employee organization is certified or recognized, and redesignated existing Subdivs. (1) and (2) as Subparas. (A) and (B), respectively, effective April 21, 1993; P.A. 99-270 made technical changes, added Subdiv. indicators to Subsec. (b) and reorganized the Subdiv. indicators in Subsec. (d).

Cited. 1 CA 207; 3 CA 1; 16 CA 232. Each panel member is not required to set forth the specific reasons and standards he used to make his choice on each issue to be resolved. 48 CA 667. An award of damages punitive in nature is contrary to the public policy stated in statute. 49 CA 805.

Cited. 40 CS 365. Secs. 7-467 through 7-477 cited. 42 CS 227. Cited. 43 CS 470. Municipal Employees Relations Act cited. Id.



Section 7-474 - Negotiations and agreements between municipality and employee representatives. Federal approval. Elective binding arbitration; procedure; apportionment of costs.

(a) Except as hereinafter provided, when an employee organization has been designated, in accordance with the provisions of sections 7-467 to 7-477, inclusive, as the exclusive representative of employees in an appropriate unit, the chief executive officer, whether elected or appointed, or his designated representative or representatives, shall represent the municipal employer in collective bargaining with such employee organization.

(b) Any agreement reached by the negotiators shall be reduced to writing. Except where the legislative body is the town meeting, a request for funds necessary to implement such written agreement and for approval of any provisions of the agreement which are in conflict with any charter, special act, ordinance, rule or regulation adopted by the municipal employer or its agents, such as a personnel board or civil service commission, or any general statute directly regulating the hours of work of policemen or firemen or any general statute providing for the method or manner of covering or removing employees from coverage under the Connecticut municipal employees’ retirement system or under the Policemen and Firemen Survivors’ Benefit Fund shall be submitted by the bargaining representative of the municipality within fourteen days of the date on which such agreement is reached to the legislative body which may approve or reject such request as a whole by a majority vote of those present and voting on the matter; but, if rejected, the matter shall be returned to the parties for further bargaining. Failure by the bargaining representative of the municipality to submit such request to the legislative body within such fourteen-day period shall be considered to be a prohibited practice committed by the municipal employer. Such request shall be considered approved if the legislative body fails to vote to approve or reject such request within thirty days of the end of the fourteen-day period for submission to said body. Where the legislative body is the town meeting, approval of the agreement by a majority of the selectmen shall make the agreement valid and binding upon the town and the board of finance shall appropriate or provide whatever funds are necessary to comply with such collective bargaining agreement.

(c) Notwithstanding any provision of any general statute, charter, special act or ordinance to the contrary, the budget-appropriating authority of any municipal employer shall appropriate whatever funds are required to comply with a collective bargaining agreement, provided the request called for in subsection (b) of this section has been approved by the legislative body of such municipal employer, or with a collective bargaining agreement approved as the result of an arbitration decision rendered in an impasse of contract negotiations under section 7-472, or rendered in accordance with the provisions of section 7-473c.

(d) If the municipal employer is a district, school board, housing authority or other authority established by law, or is a private nonprofit corporation which has a valid contract with any town, city, borough or district to extinguish fires and to protect its inhabitants from loss by fire, which by statute, charter, special act or ordinance has sole and exclusive control over the appointment of and the wages, hours and conditions of employment of its employees, such district, school board, housing authority, other authority or corporation, or its designated representatives, shall represent such municipal employer in collective bargaining and shall have the authority to enter into collective bargaining agreements with the employee organization which is the exclusive representative of such employees, and such agreements shall be binding on the parties thereto, provided, where any provisions of any such agreement require federal approval, such provisions shall be binding upon receipt of such approval, and no such agreement or any part thereof shall require approval of the legislative body of the municipality.

(e) No provision of any general statute, charter, special act or ordinance shall prevent negotiations between a municipal employer and an employee organization, which has been designated or recognized as the exclusive representative of employees in an appropriate unit, from continuing after the final date for making or setting the budget of such municipal employer. An agreement between a municipal employer and an employee organization shall be valid and in force under its terms when entered into in accordance with the provisions of sections 7-467 to 7-477, inclusive, and signed by the chief executive officer or administrator as a ministerial act. Such terms may make any such agreement effective on a date prior to the date on which such agreement is entered. No publication thereof shall be required to make it effective. The procedure for the making of an agreement between the municipal employer and an employee organization provided by said sections shall be the exclusive method for making a valid agreement for municipal employees represented by an employee organization, and any provisions in any general statute, charter or special act to the contrary shall not apply to such an agreement.

(f) Where there is a conflict between any agreement reached by a municipal employer and an employee organization and approved in accordance with the provisions of sections 7-467 to 7-477, inclusive, on matters appropriate to collective bargaining, as defined in said sections, and any charter, special act, ordinance, rules or regulations adopted by the municipal employer or its agents such as a personnel board or civil service commission, or any general statute directly regulating the hours of work of policemen or firemen, or any general statute providing for the method or manner of covering or removing employees from coverage under the Connecticut municipal employees’ retirement system or under the Policemen and Firemen Survivors’ Benefit Fund, the terms of such agreement shall prevail; provided, if participation of any employees in said system or said fund is effected by such agreement, the effective date of participation in said system or said fund, notwithstanding any contrary provision in such agreement, shall be the first day of the third month following the month in which a certified copy of such agreement is received by the Retirement Commission, or such later date as may be specified in the agreement.

(g) Nothing herein shall diminish the authority and power of any municipal civil service commission, personnel board, personnel agency or its agents established by statute, charter or special act to conduct and grade merit examinations and to rate candidates in the order of their relative excellence from which appointments or promotions may be made to positions in the competitive division of the classified service of the municipal employer served by such civil service commission or personnel board. The conduct and the grading of merit examinations, the rating of candidates and the establishment of lists from such examinations and the initial appointments from such lists and any provision of any municipal charter concerning political activity of municipal employees shall not be subject to collective bargaining, provided once the procedures for the promotional process have been established by the municipality, any changes to the process proposed by the municipality concerning the following issues shall be subject to collective bargaining: (1) The necessary qualifications for taking a promotional examination; (2) the relative weight to be attached to each method of examination; and (3) the use and determination of monitors for written, oral and performance examinations. In no event shall the content of any promotional examination be subject to collective bargaining.

(February, 1965, P.A. 159, S. 8; 1967, P.A. 491, S. 6–10; 708; 1969, P.A. 174; 1971, P.A. 532, S. 1, 2; P.A. 75-35; 75-173, S. 2; 75-570, S. 4, 6; P.A. 82-212, S. 1; P.A. 85-18, S. 2; 85-31, S. 2; P.A. 87-100, S. 2; P.A. 90-47, S. 2; P.A. 92-170, S. 19, 20, 26.)

History: 1967 acts amended Subsec. (b) by adding provision re conflict between agreement and any general statute concerning covering or removing coverage under municipal employees retirement system, by requiring submission of request for funds or approval of conflicting provisions be made within 14 days of reaching agreement and by establishing failure to make submission within specified time as prohibited practice and setting forth terms re approval or rejection, amended Subsec. (d) by declaring binding nature of agreements made by districts, school boards, etc., amended Subsec. (e) by allowing bargaining to continue after budget deadline and by allowing retroactive effective dates for terms of agreement and amended Subsec. (f) to include conflicts with statutes concerning municipal employees retirement system and further amended Subsec. (b) to provide for cases where legislative body is town meeting; 1969 act amended Subsec. (f) to clarify effective date of provisions in agreements which affect participation of employees in municipal employees’ retirement system; 1971 act amended Subsecs. (b) and (f) by adding provision re conflict between agreement and coverage or noncoverage under policemen and firemen survivors’ benefit fund; P.A. 75-35 added to Subsec. (d) provision re agreement terms which require federal approval; P.A. 75-173 and 75-570 amended Subsec. (c) to include agreements approved as result of arbitration decision or as result of failure to reject fact finder’s report; P.A. 75-570 also added Subsecs. (h) to (k) re arbitration proceedings after rejection of fact finder’s report; P.A. 82-212 added proviso in Subsec. (g) specifying types of proposed changes to promotional process which shall be subject to collective bargaining and declared “initial” appointments and content of promotional examinations to be not subject to collective bargaining; P.A. 85-18 amended Subsec. (j)(2) to establish a more specific and extensive list of factors to be considered by the arbitration panel, including prior negotiations, public interest, employee interests, cost of living changes, existing conditions of employment of the employee group and prevailing conditions in the labor market; P.A. 85-31 amended Subsec. (j) to require each panel member to state the reasons and standards used in making his arbitration decision; P.A. 87-100 added Subsec. (l) which limited the presentation of new issues to binding arbitration; P.A. 90-47 amended Subsec. (d) to include nonprofit fire-fighting corporations as representatives for collective bargaining; P.A. 92-170 amended Subsec. (c) to remove references to fact-finding and removed Subsecs. (h) to (l), inclusive, concerning fact-finding, effective May 26, 1992, and applicable to arbitration proceedings commencing on or after that date (Revisor’s note: An obsolete reference in Subsec. (c) to “or subsections (h) to (k), inclusive, of this section” was deleted editorially by the Revisors).

Cited. 3 CA 1; 16 CA 232.

Cited. 28 CS 267. Subsecs. (f) and (g) not in conflict, since merit examination appointments not subject to collective bargaining agreements. 30 CS 259. A public announcement of plaintiff’s intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Subsecs. (f) and (g) provide that the provisions of a municipal charter concerning political activity shall override the substantive and procedural provisions of any collective bargaining agreement on that subject. 35 CS 645. Secs. 7-467 through 7-477 cited. 42 CS 227. Municipal Employees Relations Act cited. 43 CS 470. Subsecs. (b) and (d) conflict because (b) requires submission of contract term requiring fiscal appropriation to municipal legislative body while (d) does not. The specific authority applicable to housing authorities in (d) prevails over the more general authority contained in (b). 47 CS 624.

Subsec. (b):

Cited. 205 C. 116; 239 C. 32.

Subsec. (d):

Right of a board under statute to act as exclusive negotiator in bargaining collectively with its employees is not impaired by subsequent subsections of this section. 182 C. 93. Cited. 205 C. 116; 221 C. 244.

Subsec. (e):

Cited. 234 C. 51.

Subsec. (f):

Subsec. determines the effect of a validly negotiated agreement and does not purport to prescribe the conditions of valid negotiation. 182 C. 93. Cited. 206 C. 563. An agreement made in a matter not appropriate for collective bargaining does not prevail over conflicting civil service rules and court’s orders implementing such rules. 284 C. 237.

Cited. 31 CS 125; 36 CS 637; 42 CS 227.

Subsec. (g):

Subsec. does not address other sources of limitation on powers of local civil service commissions. 182 C. 93. Cited. 206 C. 643. Collective bargaining is limited to changes in the promotional examination process. Decision on application of preexisting qualifications is not subject to collective bargaining. 234 C. 35. In the absence of proposed change in promotional examination process, grievance settlement resulting in promotion may not be considered part of promotional examination process. 284 C. 237.

Cited. 7 CA 105; 11 CA 37; 22 CA 402; 32 CA 280; Id., 289.

Appeal from dismissal of municipal employees for political activities proscribed by city charter properly brought to public employees appeal board. Statute excludes such charter provisions from collective bargaining; dismissal cannot be construed as a grievance required to be subject to binding arbitration as prescribed in the collective bargaining agreement. 35 CS 645. Cited. 39 CS 1.



Section 7-475 - Strikes prohibited.

Nothing in sections 7-467 to 7-477, inclusive, shall constitute a grant of the right to strike to employees of any municipal employer and such strikes are prohibited. In the event an agreement expires before a new agreement has been approved by the municipal employer and the employee organization, the terms of the expired agreement shall remain in effect until such time as a new agreement is reached and approved in accordance with section 7-474. Nothing in this section shall affect the rights and duties of the municipal employer and the employee organization under sections 7-468 to 7-470, inclusive, during the period of time such expired agreement remains in effect.

(February, 1965, P.A. 159, S. 9; P.A. 75-81.)

History: P.A. 75-81 added provisions re continuance of previous agreement terms after their expiration and until new agreement made.

Cited. 3 CA 1; 16 CA 232.

A public announcement of plaintiff’s intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Duty to bargain collectively and in good faith takes on important dimension in public sector because of denial of right to strike. 36 CS 18. Secs. 7-467 through 7-477 cited. 42 CS 227. Municipal Employees Relations Act cited. 43 CS 470.



Section 7-476 - Existing bargaining unit not altered during term of agreement.

Nothing in sections 7-467 to 7-477, inclusive, is intended to require that the composition of an existing bargaining unit be altered during the term of an existing agreement.

(February, 1965, P.A. 159, S. 10.)

Cited. 3 CA 1; 16 CA 232.

A public announcement of plaintiff’s intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Secs. 7-467 through 7-477 cited. 42 CS 227. Municipal Employees Relations Act cited. 43 CS 470.



Section 7-477 - Payroll deductions of union dues authorized.

Municipal employers and employee organizations are authorized to negotiate provisions in a collective bargaining agreement calling for the payroll deduction of employee organization dues and initiation fees.

(February, 1965, P.A. 159, S. 11.)

Cited. 3 CA 1; 16 CA 232.

A public announcement of plaintiff’s intention to file a prohibited practice complaint against a union is protected by the Municipal Employees Relations Act when the complaint is actually filed at a later date. 31 CS 7. Secs. 7-467 through 7-477 cited. 42 CS 227. Municipal Employees Relations Act cited. 43 CS 470.



Section 7-478 - Municipal employee member of civil service board or commission not to participate in certain matters.

Any provision of any special act, home rule ordinance or charter to the contrary notwithstanding, no member of a municipal civil service board or commission who is an employee of such municipality shall participate, as a board or commission member, in matters regarding compensation plans, or in grievances involving employees covered by collective bargaining.

(1967, P.A. 214.)

Sec. 7-468 et seq. cited. 42 CS 227.



Section 7-478a - Municipalities participating in interlocal agreements deemed a municipal employer subject to collective bargaining.

(a) Two or more municipal employers participating in an interlocal agreement pursuant to sections 7-339a to 7-339l, inclusive, shall constitute a municipal employer as defined in section 7-467.

(b) Each employee organization, as defined in said section 7-467, of the municipal employers constituting a municipal employer under this section shall retain representation rights for collective bargaining. If two or more employee organizations have representation rights, the employee organizations shall act in coalition for all collective bargaining purposes.

(c) When a municipal employer is constituted under this section the collective bargaining agreement of each employee organization with representation rights shall remain in effect. A decision by a municipal employer to enter into or implement an interlocal agreement under sections 7-339a to 7-339l, inclusive, shall not be a subject of collective bargaining but the impact of such agreement upon wages, hours and other conditions of employment, shall be a subject of collective bargaining.

(P.A. 95-308, S. 9.)



Section 7-478b - Collective bargaining agreement provision re closing of nonmunicipal offices on Martin Luther King Day.

(a) Each municipality shall include a requirement in any collective bargaining agreement executed on or after April 26, 2000, that all nonessential municipal offices shall be closed on any day designated as Martin Luther King Day pursuant to section 1-4.

(b) Any municipality that did not observe the Martin Luther King Day legal holiday on January 17, 2000, by closing all nonessential municipal offices shall close all such nonessential municipal offices on any day designated as Martin Luther King Day pursuant to section 1-4.

(P.A. 00-98, S. 1, 6.)

History: P.A. 00-98 effective April 26, 2000.



Section 7-478c - Reopening of certain collective bargaining agreements for compensation or exchange of benefits for observance of Martin Luther King Day.

Notwithstanding the provisions of the general statutes, each municipal employer and each employee organization in a municipality that is required to close all nonessential municipal offices in observance of Martin Luther King Day pursuant to subsection (b) of section 7-478b shall reopen each collective bargaining agreement approved in accordance with the provisions of sections 7-467 to 7-477, inclusive, for the sole purpose of negotiating compensation or exchange of benefits, if any, for the bargaining unit members covered by such agreement for observance of Martin Luther King Day.

(P.A. 00-98, S. 2, 6.)

History: P.A. 00-98 effective April 26, 2000.



Section 7-478d - Duties of State Board of Mediation and Arbitration if no resolution.

Notwithstanding the provisions of section 7-473c, if any such municipal employer and any such employee organization are unable to resolve the compensation or exchange of benefits issue after reopening the agreement pursuant to section 7-478c by May 31, 2000, the parties shall submit the issue to the State Board of Mediation and Arbitration, and said board shall make every effort to resolve the issue through mediation not later than June 30, 2000.

(P.A. 00-98, S. 3, 6.)

History: P.A. 00-98 effective April 26, 2000.



Section 7-478e - Mandatory binding arbitration for issues re observance of Martin Luther King Day. Panel of neutral arbitrators. Procedure. Criteria for decision. Apportionment of costs.

Notwithstanding the provisions of section 7-473c:

(1) If the parties are unable to resolve the compensation or exchange of benefits issue pursuant to section 7-478d by June 30, 2000, the parties shall submit the issue to an arbitration panel for resolution through binding arbitration pursuant to this section not later than July 15, 2000.

(2) If neither the municipal employer nor the municipal employee organization has submitted the issue to an arbitration panel for resolution through binding arbitration pursuant to this section by July 15, 2000, said board shall notify the municipal employer and municipal employee organization that binding and final arbitration is now imposed on them, and the arbitration panel selected pursuant to this section shall resolve the issue through binding arbitration not later than September 30, 2000. Written notification of such imposition shall be sent by registered mail or certified mail, return receipt requested, to each party.

(3) Within two days of receipt of such notification, the chief executive officer of the municipal employer and the executive head of the municipal employee organization each shall select one member of the arbitration panel. Within two days of their appointment, the two members of the arbitration panel shall select a third member, who shall be an impartial representative of the interest of the public in general and who shall be selected from the panel of neutral arbitrators appointed pursuant to subsection (a) of section 7-473c. Such third member shall be the chairman of the panel. In the event the municipal employer or the municipal employee organization have not selected their respective members of the arbitration panel or the two members of the panel have not selected the third member, the State Board of Mediation and Arbitration shall appoint such members as are needed to complete the panel, provided (A) the member or members so appointed are residents of this state, and (B) the selection of the third member of the panel by the State Board of Mediation and Arbitration shall be made at random from among the members of the panel of neutral arbitrators appointed pursuant to subsection (a) of section 7-473c.

(4) The panel shall, within two days, by the call of its chairman, hold a hearing within the municipality involved. The chairman of the panel shall preside over such hearing. Any member of the panel shall have the power to take testimony, to administer oaths and to summon, by subpoena, any person whose testimony may be pertinent to the matters before said panel, together with any records or other documents relating to such matters. In the case of contumacy or refusal to obey a subpoena issued to any person, the Superior Court, upon application by the panel, shall have jurisdiction to order such person to appear before the panel to produce evidence or to give testimony touching the matter under investigation or in question, and any failure to obey such order may be punished by said court as a contempt thereof.

(5) The panel shall conclude the hearing within fifteen days after its commencement. Within ten days after the hearing, the panel shall issue, upon majority vote, and file with the State Board of Mediation and Arbitration its decision which shall immediately and simultaneously distribute a copy thereof to each party. In making its decision, the panel shall accept the last best offer of either of the parties. As part of the arbitration decision, each member shall state the specific reasons and standards in making a choice on each unresolved issue. In arriving at its decision, the panel shall be limited to the consideration of the criteria set forth in subdivision (2) of subsection (d) of section 7-473c. The decision of the panel shall be final and binding upon the municipal employer and the municipal employee organization except as provided in section 7-478f and, if such award is not rejected by the legislative body pursuant to section 7-478f, except that a motion to vacate or modify such decision may be made in accordance with sections 52-418 and 52-419.

(6) In regard to all proceedings undertaken pursuant to this section the secretary of the State Board of Mediation and Arbitration shall serve as staff to the arbitration panel.

(7) The cost of the arbitration panel shall be distributed among the parties in the following manner: (A) The municipal employer shall pay the costs of the arbitrator appointed by it, (B) the municipal employee organization shall pay the costs of the arbitrator appointed by it, (C) the municipal employer and the municipal employee organization shall equally divide and pay the cost of the chairman, and (D) the costs of any arbitrator appointed by the State Board of Mediation and Arbitration shall be paid by the party in whose absence the board appointed.

(P.A. 00-98, S. 4, 6.)

History: P.A. 00-98 effective April 26, 2000.



Section 7-478f - Rejection of award by legislative body. Second arbitration format.

Notwithstanding the provisions of section 7-473c:

(1) Not later than October 30, 2000, the legislative body of the municipal employer may reject the award of the arbitrators or single arbitrator issued pursuant to section 7-478e by a two-thirds majority vote of the members of such legislative body present at a regular or special meeting called and convened for such purpose.

(2) Not later than November 10, 2000, the legislative body or its authorized representative shall be required to state, in writing, the reasons for such vote and shall submit such written statement to the State Board of Mediation and Arbitration and the municipal employee organization. Not later than November 20, 2000, the municipal employee organization shall prepare a written response to such rejection and shall submit it to the legislative body and the State Board of Mediation and Arbitration.

(3) Not later than November 20, 2000, the State Board of Mediation and Arbitration shall select a review panel of three arbitrators or, if the parties agree, a single arbitrator who are residents of Connecticut and labor relations arbitrators approved by the American Arbitration Association and not members of the panel who issued the rejected award. Such arbitrators or single arbitrator shall review the decision on each such rejected issue. The review conducted pursuant to this subdivision shall be limited to the record of the hearing pursuant to section 7-478e, the written explanation of the reasons for the vote and a written response by either party. In conducting such review, the arbitrators or single arbitrator shall be limited to consideration of the criteria set forth in subdivision (2) of subsection (d) of section 7-473c. Such review shall be completed not later than December 10, 2000.

(4) Not later than December 15, 2000, after the completion of such review, the arbitrators or single arbitrator shall render a written decision with respect to each rejected issue which shall be final and binding upon the municipal employer and the employee organization except that a motion to vacate or modify such award may be made in accordance with sections 52-418 and 52-419. The arbitrators or single arbitrator shall accept the last best offer of either of the parties. The decision of the arbitrators or single arbitrator shall be in writing and shall include specific reasons and standards used by each arbitrator in making a decision on each issue. The decision shall be filed with the parties. The reasonable costs of the arbitrators or single arbitrator and the cost of the transcript shall be paid by the legislative body. Where the legislative body of a municipal employer is the town meeting, the board of selectmen shall perform all of the duties and shall have all of the authority and responsibilities required of and granted to the legislative body under this subsection.

(P.A. 00-98, S. 5, 6.)

History: P.A. 00-98 effective April 26, 2000.



Section 7-479 - *(See end of section for amended version and effective date.) Conflicts of interest.

For the purposes of this section, “municipality” means any town, city, borough, school district, taxing district, fire district, district department of health, probate district, housing authority, flood commission or authority established by special act or regional planning agency. Any municipality, in addition to such powers as it has under the provisions of the general statutes or any special act, may, by ordinance or regulation, prohibit any member or employee of any municipal board or agency, or any official, officer or employee of such municipality from (1) being financially interested, or having any personal beneficial interest, either directly or indirectly, in any contract or purchase order for any supplies, materials, equipment or contractual services furnished to or used by any such municipality, board or agency and (2) accepting or receiving, directly or indirectly, from any person, firm or corporation to which any contract or purchase order may be awarded by such municipality, by rebate, gifts or otherwise, any money, or anything of value whatsoever, or any promise, obligation or contract for future reward or compensation. Such municipalities may prescribe penalties for the violation of any ordinance or regulation enacted pursuant to this section, including the voidance of any municipal purchase, contract or ruling adopted in contravention thereof.

(1969, P.A. 782.)

*Note: On and after January 1, 2015, this section, as amended by section 274 of public act 13-247, is to read as follows:

“Sec. 7-479. Conflicts of interest. For the purposes of this section, “municipality” means any town, city, borough, school district, taxing district, fire district, district department of health, probate district, housing authority, flood commission or authority established by special act or regional council of governments. Any municipality, in addition to such powers as it has under the provisions of the general statutes or any special act, may, by ordinance or regulation, prohibit any member or employee of any municipal board or agency, or any official, officer or employee of such municipality from (1) being financially interested, or having any personal beneficial interest, either directly or indirectly, in any contract or purchase order for any supplies, materials, equipment or contractual services furnished to or used by any such municipality, board or agency, and (2) accepting or receiving, directly or indirectly, from any person, firm or corporation to which any contract or purchase order may be awarded by such municipality, by rebate, gifts or otherwise, any money, or anything of value whatsoever, or any promise, obligation or contract for future reward or compensation. Such municipalities may prescribe penalties for the violation of any ordinance or regulation enacted pursuant to this section, including the voidance of any municipal purchase, contract or ruling adopted in contravention thereof.”

(1969, P.A. 782; P.A. 13-247, S. 274.)

History: P.A. 13-247 substituted “council of governments” for “planning agency” and made a technical change, effective January 1, 2015.






Chapter 113a - Municipal Risk Management Pools

Section 7-479a - Definitions.

For the purposes of this chapter:

(a) “Local public agency” means any political subdivision of the state, including any city, town or borough or any district as defined in section 7-324 or any metropolitan district or any municipal district created under section 7-330, or other district, district department of health, school board, housing authority or other authority established by law.

(b) “Interlocal risk management program” means a plan and activities carried out under such plan by an interlocal risk management agency to reduce risk of loss on account of one or more of the following: Public liability, worker’s compensation liability, automobile risks, or property perils and losses in excess of retentions, including safety engineering and other loss prevention and control techniques and to administer one or more interlocal risk management pools, including the processing and defense of claims brought against members of the agency.

(c) “Interlocal risk management agency” means an association formed by two or more local public agencies for the development and administration of an interlocal risk management program, an interlocal public liability, automobile and property risk management pool, an interlocal workers’ compensation risk management pool, or an interlocal excess risk management pool.

(d) “Interlocal public liability, automobile and property risk management pool” means a fund of public moneys established by an interlocal risk management agency from contributions of its members in order to pool such risks, other than workers’ compensation risks, as it may determine shall be pooled, jointly purchase insurance and administer an interlocal risk management agency. Risks which may be pooled include, but are not limited to: Public liability; automobile liability, including liability to pay basic reparation benefits; automobile collision and losses customarily covered by the comprehensive coverage provisions of automobile insurance policies; and property perils.

(e) “Interlocal workers’ compensation risk management pool” means a fund of public moneys established by an interlocal risk management agency from contributions of its members in order to pool workers’ compensation risks, jointly purchase workers’ compensation insurance and administer an interlocal risk management agency. An interlocal workers’ compensation risk management pool may also pool hypertension and heart disease risks pursuant to subsection (b) of sections 7-479e and 7-479f.

(f) “Interlocal excess risk management pool” means a fund of public moneys established by an interlocal risk management agency from contributions of its members or of one or more other interlocal risk management pools, in order to (1) pool risks of loss in excess of such loss retentions as may be determined by the agency, (2) jointly purchase reinsurance, and (3) administer an interlocal risk management agency.

(g) “Interlocal risk management pool” refers to interlocal public liability, automobile and property risk management pools, interlocal workers’ compensation risk management pools, and interlocal excess risk management pools.

(h) “Public liability” means any noncontractual liability to which a local public agency may be subject.

(i) “Municipality” means a city or town.

(P.A. 79-561, S. 1, 9; P.A. 80-258, S. 1; P.A. 86-134, S. 1, 6.)

History: P.A. 80-258 redefined “interlocal workers’ compensation risk management pool” to allow pooling of hypertension and heart disease risks; P.A. 86-134 included automobile and property risks within the risks to be pooled within the former “interlocal public liability risk management pool” in Subsec. (d), amending section as necessary to reflect the broadened authority of interlocal risk management programs, agencies and pools concerning such automobile and property risks, and added a definition of “interlocal excess risk management pool”.



Section 7-479b - Membership in interlocal risk management agency; bylaws; administration of different risk management pools.

(a) Any two or more municipalities may form and become members of an interlocal risk management agency. A municipality may take such action by resolution of its legislative body or, where the legislative body is the town meeting or representative town meeting, by resolution of its board of selectmen or town council. A local public agency other than a municipality may join an interlocal risk management agency by resolution of its governing body. Through membership in an interlocal risk management agency, a local public agency may (1) pool its risks, other than workers’ compensation risks, in whole or in part with those of other local public agencies, (2) pool its workers’ compensation risks in whole or in part with those of other local public agencies, (3) pool its risks of loss in excess of loss retentions as the agency may determine in whole or in part with those of other local public agencies, (4) jointly purchase public liability insurance, workers’ compensation insurance, property perils insurance, automobile insurance and reinsurance for any risk, (5) take other actions necessary to the foregoing.

(b) The bylaws of an interlocal risk management agency shall provide that any municipality in this state may join the interlocal risk management agency provided it agrees to comply with the standards for membership, including risk management standards, established by the agency and may be a member as long as it complies with the standards for membership.

(c) All interlocal risk management pools shall be separate, but may be administered by a single interlocal risk management agency. Upon the vote of the board of directors of an interlocal risk management agency, a pool administered by it may lend funds to another pool administered by it.

(P.A. 79-561, S. 2, 9; P.A. 86-134, S. 2, 6.)

History: P.A. 86-134 allowed a local public agency to pool its risks of loss in excess of loss retentions, and to purchase property perils insurance, automobile insurance and reinsurance, and permitted one pool to lend funds to another pool administered by the same agency.



Section 7-479c - Board of directors.

Any other provision of the general statutes to the contrary notwithstanding, an interlocal risk management agency shall be governed by a board of directors periodically elected by its members by weighted vote or otherwise as provided by its bylaws.

(P.A. 79-561, S. 3, 9.)



Section 7-479d - Appointment of agent for service of process.

An interlocal risk management agency may sue or be sued and shall appoint a natural person residing in this state or a corporation authorized to do business in this state as its agent for service of process and notify the insurance commissioner of such appointment.

(P.A. 79-561, S. 4, 9.)



Section 7-479e - Agency not an insurer. Reserve for contingencies. Applicable insurance laws.

(a) An interlocal risk management agency is not an insurance company or insurer under the laws of this state and the development and administration by such agency of an interlocal risk management pool and an interlocal risk management program does not constitute doing an insurance business.

(b) The formation, development and administration of a workers’ compensation risk management pool by an interlocal risk management agency may be carried out as provided in this chapter and in such instance sections 31-328 to 31-339, inclusive, shall not be applicable, provided that nothing in this chapter shall prevent a local public agency from proceeding under sections 31-328 to 31-339, inclusive. Notwithstanding any provision of the general statutes, an interlocal workers’ compensation risk management pool may provide interlocal risk management of claims for injuries or diseases caused by hypertension or heart disease resulting in death or temporary or permanent, total or partial disability, to a uniformed member of a paid fire department or a regular member of a paid police department as provided for in section 7-433c. Such risk management may be provided within an interlocal workers’ compensation risk management pool or within a separate pool exclusively for hypertension and heart disease. Only one reserve for contingencies need be established whether or not risk management of hypertension and heart disease is provided by a separate pool.

(c) Except as provided in subsections (d) and (e) of this section, an interlocal risk management pool, other than a public liability, automobile and property risk management pool, shall at all times maintain a reserve for contingencies at a minimum of one hundred thousand dollars for each fiscal year such pool is in operation, except that each such pool need have no more than five hundred thousand dollars in the aggregate. An interlocal public liability, automobile and property risk management pool shall maintain, during its first year of operation, a reserve for contingencies at a minimum of five hundred thousand dollars and shall thereafter increase such reserve by an amount equal to five per cent of the total contribution of members with respect to each ensuing year until the ratio of contribution of members for the then current year to the amount of the reserve for contingencies is no greater than three to one. Until such time all agreements between an interlocal risk management agency and public liability, automobile and property pool members shall contain a provision permitting assessment of members in an amount not to exceed thirty per cent of a member’s contribution for the year with respect to which the assessment is made. Notwithstanding any general statute, special act, or local law, ordinance or charter, retrospective agreements between any interlocal risk management pool and its members or assessments of such members shall be binding and enforceable. A reserve for contingencies means unassigned funds held over and above the liability reserves of the pool. The reserve for contingencies shall be advanced to the pool and placed at risk by the members of the interlocal risk management agency participating in the pool. Advances to the reserve for contingencies shall be evidenced by certificates, which may bear interest at a rate determined by the agency’s board of directors. Advances may be repaid only when such repayment will not reduce the reserve for contingencies below the required minimum.

(d) The reserve requirements in subsection (c) of this section shall be suspended until July 1, 2010, at the option of any interlocal risk management pool organized for less than ten years as of July 1, 2005, that established a reserve for contingencies at a minimum of (1) one hundred thousand dollars for each fiscal year of operation prior to July 1, 2005, in the case of an interlocal risk management pool, other than a public liability, automobile and property risk management pool, or (2) five hundred thousand dollars for the first fiscal year of operation and thereafter increased such reserve by an amount equal to five per cent of the total contribution of members with respect to each subsequent fiscal year of operation prior to July 1, 2005, in the case of an interlocal public liability, automobile and property risk management pool.

(e) (1) Beginning July 1, 2010, an interlocal risk management pool, other than a public liability, automobile and property risk management pool, that operated under subsection (d) of this section shall maintain the applicable reserve for contingencies specified in subsection (c) of this section as if its first fiscal year beginning on or after July 1, 2010, was its first year of operation.

(2) Beginning July 1, 2010, a public liability, automobile and property risk management pool that operated under subsection (d) of this section shall maintain at least the following reserve for contingencies:

(A) As of June 30, 2011, one hundred thousand dollars plus an amount equal to one per cent of total member contributions for the preceding year;

(B) As of June 30, 2012, two hundred thousand dollars plus an amount equal to two per cent of total member contributions for the preceding year;

(C) As of June 30, 2013, three hundred thousand dollars plus an amount equal to three per cent of total member contributions for the preceding year;

(D) As of June 30, 2014, four hundred thousand dollars plus an amount equal to four per cent of total member contributions for the preceding year;

(E) As of June 30, 2015, five hundred thousand dollars plus an amount equal to five per cent of total member contributions for the preceding year.

(3) On and after July 1, 2015, each interlocal risk management pool shall maintain a reserve for contingencies as provided in subsection (c) of this section.

(f) Each interlocal risk management pool operating under subsection (d) or (e) of this section shall provide such reports to the Insurance Commissioner as the commissioner requires.

(g) Each such interlocal risk management pool and interlocal risk management agency shall, except as specifically designated in this section, be exempt from the provisions of the general statutes relating to insurance. The sections of the general statutes applicable to an interlocal risk management pool and interlocal risk management agency shall be: Sections 38a-11, 38a-14, 38a-17 to 38a-19, inclusive, 38a-49, 38a-51 to 38a-53, inclusive, 38a-56, 38a-76, 38a-321, 38a-334 to 38a-336a, inclusive, 38a-338, 38a-340 to 38a-343, inclusive, 38a-350, 38a-363 to 38a-387, inclusive, 38a-663 to 38a-666, inclusive, 38a-669, 38a-671, 38a-675 to 38a-682, inclusive, 38a-790, 38a-792, 38a-806, 38a-815 to 38a-819, inclusive, and 38a-828.

(P.A. 79-561, S. 5, 9; P.A. 80-258, S. 2; P.A. 81-394, S. 10; P.A. 82-41; 82-353, S. 19, 26; 82-384; P.A. 86-134, S. 3, 6; P.A. 93-297, S. 18, 29; P.A. 01-174, S. 6; P.A. 05-65, S. 1.)

History: P.A. 80-258 amended Subsec. (b) to add provisions concerning claims arising from hypertension or heart disease; P.A. 81-394 made no substantive change; P.A. 82-41 amended Subsec. (c) to clarify that $100,000 minimum for contingency reserve is for each fiscal year of operation, imposing a maximum of $500,000; P.A. 82-353 eliminated reference to repealed sections, effective July 1, 1983; P.A. 82-384 added the reference to Sec. 38-349 as a section applicable to an interlocal risk management pool or agency, inadvertently deleted in P.A. 82-353; P.A. 86-134 amended Subsec. (c) to establish separate contingency reserve requirements for interlocal public liability, automobile and property risk management pools, and to permit the assessment of members of such pools for a limited period; P.A. 93-297 amended Subsec. (d) to add reference to Sec. 38a-336a, effective January 1, 1994; P.A. 01-174 amended Subsec. (d) to substitute “in this section” for “herein”; P.A. 05-65 inserted new Subsecs. (d), (e) and (f) re suspension of reserve requirements, inserted exception in Subsec. (c) re new Subsecs. (d) and (e), and redesignated existing Subsec. (d) as Subsec. (g), effective July 1, 2005.



Section 7-479f - Pool not to function until contributions received by agency.

An interlocal risk management pool shall not function as a means of sharing among members of an interlocal risk management agency risks of loss for or from public liability, workers’ compensation, automobile risks, property perils or losses in excess of retentions until the interlocal risk management agency administering such a pool shall have received contributions from members in the amount of one million dollars with respect to a workers’ compensation or an excess risk pool, and two million dollars with respect to a public liability, automobile and property pool, provided in cases where a member has agreed to pay its annual contribution monthly, quarterly or in other installments, the full amount of its annual contribution shall be included in calculating the applicable dollar requirement of this subsection if such first installment has been paid by the time the pool is to commence its risk-sharing function. An interlocal risk management agency which operates an interlocal workers’ compensation risk management pool and a separate hypertension and heart disease pool may function as a means of sharing both such categories of risks after receiving contributions from members in the amount of one million dollars in the aggregate with respect to both such pools.

(P.A. 79-561, S. 6, 9; P.A. 80-258, S. 3; P.A. 86-134, S. 4, 6.)

History: P.A. 80-258 required $1,000,000 in the aggregate with respect to both compensation risk management and separate hypertension/heart disease pools before agency operating both allowed to function; P.A. 86-134 established separate contribution requirements of $2,000,000 for public liability, automobile and property pools.



Section 7-479g - Local public agency’s liability to risk management agency. Determining of contributions. Pool not to function prior to bylaw approval.

(a) A local public agency shall not by reason of being a member of an interlocal risk management agency and contributing to an interlocal risk management pool be liable to such interlocal risk management agency, to any other member or to any claimant against the agency, itself or another member, except for payment of contributions under an agreement between the local public agency and the interlocal risk management agency.

(b) The agreement concerning the method of determining contributions of members to an interlocal risk management agency or interlocal risk management pool shall be contained in the bylaws of the agency and shall also be referred to in a document evidencing an individual member’s participation in a risk management pool at a particular time. The agreement referred to shall set forth the obligations, if any, of a member in the event that the agency is unable to pay indemnification obligations and expenses payable from risk management pools administered by it.

(c) An interlocal risk management pool shall not function as a means of sharing among members of an interlocal risk management agency risks of loss for or from public liability, worker’s compensation, automobile risks, property perils or losses in excess of retentions until the agency’s bylaws have been filed with and approved by the Insurance Commissioner.

(P.A. 79-561, S. 7, 9; P.A. 80-482, S. 3, 345, 348; P.A. 86-134, S. 5, 6.)

History: P.A. 80-482 substituted “insurance commissioner” for “commissioner of insurance within the department of business regulation”, reflecting dissolution of said department and conforming commissioner’s title to usage throughout the statutes; P.A. 86-134 amended Subsec. (c) to include automobile risks, property perils and losses in excess of retentions.



Section 7-479h - Management, meetings, minutes and records pertaining to claims not subject to freedom of information laws.

The meetings, minutes and records of an interlocal risk management agency pertaining to claims shall not be subject to sections 1-201, 1-202, 1-205, 1-206, 1-210, 1-211, 1-213 to 1-217, inclusive, 1-225 to 1-232, inclusive, 1-240, 1-241 and 19a-342.

(P.A. 79-561, S. 8, 9.)

History: (Revisor’s note: In 1997 reference to “1-19 to 1-21k, inclusive” was changed editorially by the Revisors to the corresponding section numbers in Ch. 3 and also Sec. 19a-342, reflecting the transfer of those sections).



Section 7-479i - Issuance of bonded indebtedness.

An interlocal risk management agency shall have the power to issue bonds, notes or other obligations from time to time, in its discretion, for any of its purposes. Such bonds, notes or other obligations shall be payable solely from and secured by a lien upon any or all of the income or property of the interlocal risk management agency. Bonds, notes or other obligations issued under this section shall be in such form, mature at such time or times, bear interest at such rate or rates, be issued and sold in such manner, and contain such other terms, covenants and conditions as the interlocal risk management agency by resolution determines. Neither the directors of the interlocal risk management agency nor any person executing the bonds, notes or other obligations shall be liable personally on the bonds, notes or other obligations by reason of the issuance thereof. The bonds, notes or other obligations of the interlocal risk management agency shall not be obligations of any local public agency or of the state and such bonds, notes or other obligations shall so state on their face. Neither a local public agency nor the state shall be liable on such bonds, notes or other obligations and such bonds, notes or other obligations shall not be payable out of any funds or properties other than those funds of the interlocal risk management agency pledged as security for such bonds, notes or other obligations.

(P.A. 86-350, S. 26, 28.)






Chapter 113b - Municipal Liability Trust Fund

Section 7-479s - Municipal Liability Trust Fund. Purposes. Moneys in fund.

(a) There is established a fund to be known as the “Municipal Liability Trust Fund”. The purpose of the Municipal Liability Trust Fund shall be to: (1) Help assure the availability of liability coverage for municipalities, (2) improve municipal loss control activities and (3) facilitate pooling of municipal efforts to accomplish these purposes. The fund shall contain any moneys required by law to be deposited in the fund and shall be held in trust separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of said fund shall become part of the assets of said fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding.

(b) As used in this chapter, “municipality” means any town, city, borough, consolidated town and city or consolidated town and borough.

(P.A. 86-350, S. 18, 28; P.A. 87-236.)

History: P.A. 87-236 added Subsec. (b) defining “municipality”.



Section 7-479t to 7-479w - Municipal Liability Trust Fund Committee; membership; duties. Grants from Municipal Liability Trust Fund; application requirements. Contingency reserve loans from Municipal Liability Trust Fund; application requirements; repayment. Limits on grants and contingency reserve loans.

Sections 7-479t to 7-479w, inclusive, are repealed.

(P.A. 86-350, S. 19–22, 28; P.A. 88-270, S. 7, 8.)



Section 7-479x - Moneys in Municipal Liability Trust Fund transferred to Municipal Abandoned Vehicle Trust Fund. Secretary of Office of Policy and Management to assume powers and duties of Municipal Liability Trust Fund Committee.

Section 7-479x is repealed, effective October 1, 2002.

(P.A. 88-270, S. 6, 8; S.A. 02-12, S. 1.)






Chapter 114 - Connecticut City and Town Development Act

Section 7-480 - Short title.

This chapter shall be known and may be cited as the “Connecticut City and Town Development Act”.

(July Sp. Sess. P.A. 75-2, S. 1, 25.)



Section 7-481 - Declaration of legislative policy.

(a) It is hereby found and declared that there continues to exist in the state in many of its municipalities conditions of substantial and persistent unemployment; that many existing residential, industrial, commercial and manufacturing facilities within many municipalities are either obsolete, inefficient or dilapidated or are located without regard to the master plans of such municipalities; that the obsolescence and abandonment of existing facilities will increase with technological advances, the provision of modern, efficient facilities in other states and the difficulty which many municipalities have in attracting and holding new facilities; and that many existing and planned industrial, manufacturing and commercial facilities are far from or not easily accessible to the places of residence of substantial numbers of unemployed and underemployed persons.

(b) It is further found and declared that there exists a critical shortage of adequate housing in many municipalities which is the result of declines in new housing starts and the existing large number of substandard, unsafe and unsanitary dwellings; that a large and significant number of residents of many municipalities have been and will be subject to hardship in finding adequate, safe and sanitary housing unless new facilities are constructed and existing housing, where appropriate, is rehabilitated; that unless the supply of housing is increased significantly and expeditiously, a large number of such residents will be compelled to live in unsanitary, overcrowded and unsafe conditions to the detriment of the health, welfare and well being of these persons and of such municipalities or such residents will abandon such municipalities to find suitable housing elsewhere, thus further contributing to the decline of such municipalities; and that by increasing the housing supply in such municipalities and the ability of their residents to obtain decent, safe and sanitary housing, the critical shortage of adequate housing will be ameliorated.

(c) It is further found and declared that such conditions combined with the existence in many municipalities within the state of residential, nonresidential, commercial, industrial, vacant or predominantly vacant areas which are slum or blighted because of substandard, unsanitary, deteriorated or deteriorating conditions which accelerate the decline of population in such municipalities, retard sound economic growth and physical development, erode the financial position of such municipalities and their residents by shrinking their tax base, increasing the share of the tax burden which each taxpayer must bear and reducing the incentive for investment in such municipalities, and adversely affect the health, safety, welfare and prosperity of the state and more particularly the people of such municipalities.

(d) It is further found and declared that, by virtue of their architectural and cultural heritage, their positions as principal centers of communication and transportation and their concentration of productive and energy efficient facilities, many municipalities are capable of ameliorating the conditions of deterioration which impede sound community growth and development; that building a proper balance of housing, industrial and commercial facilities and increasing the attractiveness of such municipalities to persons of all income levels are essential to restoring such municipalities as desirable places to live, work, shop and enjoy life’s amenities; that the accomplishment of these objectives is beyond remedy solely by the regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise without the powers provided herein; and that the exercise of the powers herein provided is critical to continuing the process of revitalizing such municipalities and will serve an urgent public use and purpose.

(e) The necessity in the public interest and for the public benefit and good of the provisions of this chapter is hereby declared as a matter of legislative determination.

(July Sp. Sess. P.A. 75-2, S. 2, 25.)



Section 7-482 - Definitions.

As used in this chapter:

(a) “Annual sinking fund payment” means the amount of money specified in the resolution authorizing term bonds secured by a capital reserve fund as payable into a sinking fund during a particular fiscal year for the retirement of term bonds secured by a capital reserve fund which mature after such fiscal year, but shall not include any amount payable by reason only of the maturity of a bond;

(b) “Bonds”, “notes”, “other obligations” means any bonds, notes or other evidences of indebtedness, respectively, issued by a municipality pursuant to this chapter;

(c) “Capital reserve fund” means any capital reserve fund established by a municipality in accordance with section 7-492;

(d) “Development property” means any real or personal property, interest therein, improvements thereon, appurtenances thereto and air or other rights in connection therewith, including land, buildings, plants, structures, systems, works, machinery and equipment acquired or to be acquired by purchase, gift or otherwise by a sponsor or by a municipality and dedicated by resolution to the purposes of this chapter;

(e) “Facility charges” means tolls, rents, rates, fees or other charges in this chapter, in connection with, or for the use or services of, or otherwise relating to, any development property owned or controlled by the municipality in furtherance of the purposes of this chapter;

(f) “Governmental unit” means the United States of America or the state or any city, town, consolidated town and city or consolidated town and borough or any subdivision, department, agency, instrumentality, authority, board, commission, bureau, division or legal entity heretofore or hereafter created, designated or established by or for the United States of America or the state or any city or town;

(g) “Legislative body” means the council, commission, board, body or town meeting, by whatever name it may be known, having or exercising the general legislative powers and functions of a municipality;

(h) “Maximum capital reserve fund requirement” applies only to bonds secured by a capital reserve fund and means, as of any particular date of computation, an amount of money equal to the greatest of the respective amounts, for the then current or any future fiscal year of the municipality, of annual debt service secured by a capital reserve fund of the municipality, such annual debt service secured by a capital reserve fund for any fiscal year, being the amount of money equal to the aggregate of (1) all interest payable during such fiscal year on all such bonds of the municipality outstanding on said date of computation, plus (2) the principal amount of all such bonds of the municipality outstanding on said date of computation which matures during such fiscal year, plus (3) the amount of all annual sinking fund payments payable during such fiscal year with respect to any such bonds of the municipality outstanding on said date of computation;

(i) “Municipality” means any city, town, consolidated town and city or consolidated town and borough in the state which shall by resolution make the findings and determinations required by section 7-485 and which shall exercise all powers granted and make all findings and determinations required under this chapter by means of resolution;

(j) “Operating expenses” means all costs and expenses of a municipality or its delegate incurred in connection with any action taken pursuant to this chapter, including but not limited to salaries and wages, expenses of administering staff functions, fees of professional consultants, legal fees, charges incurred for servicing of mortgage loans or loans to sponsors, money management, office rents, utility charges, costs of supplies, furnishings, equipment, machinery and apparatus, maintenance and repair of property and other expenses incurred in connection with the foregoing;

(k) “Purposes of this chapter” means ameliorating the deterioration of municipalities by preserving and expanding employment opportunities and the tax base of municipalities by undertaking or assisting in the financing, development or construction of housing, industrial, commercial, parking, retail, office, hotel, warehouse, recreational or transportation facilities or any combination thereof and any service facilities related thereto or supportive thereof;

(l) “Resolution” means any resolution adopted by the legislative body of a municipality or by the governing body of any governmental unit or nonprofit corporation to which a municipality has delegated powers under the provisions of section 7-486, after (1) notice of the proposed resolution has been placed on record in the office of the municipal clerk for public inspection and (2) a summary of the proposed resolution has been published at least once in a newspaper of general circulation within the municipality, both setting forth the time and place of the public hearing provided for in subdivision (3) of this subsection and (3) a public hearing has been held thereon not less than five days nor more than fourteen days subsequent to the placing on record of such notice and the publication of such summary. Such resolution shall be adopted by a majority vote of the members of the legislative body of the municipality, provided where the legislative body of the municipality is the town meeting, a resolution may be adopted upon approval of a majority of those electors present and voting on the resolution at the town meeting. Any resolution, except a resolution adopted pursuant to sections 7-485 or 7-492, shall become effective upon adoption, unless otherwise specified in such resolution;

(m) “Revenues” means fees, rentals, tolls, charges and other receipts, income or moneys made, received or derived by or paid for the account of a municipality from, in connection with or arising out of any development property, and may include subsidies, grants and other payments or portions thereof from governmental units which, under their terms, may be pledged by a municipality in accordance with the provisions of this chapter;

(n) “Sponsor” means individuals, joint ventures, partnerships, limited partnerships, trusts, business corporations, nonprofit corporations, cooperatives, condominiums, associations, public bodies or any other legal entities or combination thereof, who have filed with the clerk of the municipality a list of the names and addresses of each of its members or stockholders, if any, except in the case of a corporation the stock of which is traded in the open market or over the counter or listed on any stock exchange, and who have been approved by a municipality as financially qualified to own, construct, acquire, rehabilitate, operate, manage or maintain development property in furtherance of the purposes of this chapter; and

(o) “State” means the state of Connecticut.

(July Sp. Sess. P.A. 75-2, S. 3, 25; P.A. 84-428, S. 2, 4.)

History: P.A. 84-428 amended Subdiv. (d) by allowing acquisition of such property interests by a sponsor, as defined in Subdiv. (n) of this section, in addition to acquisition by a municipality as allowed prior to this amendment.



Section 7-483 - Powers granted to municipalities.

In furtherance of the purposes of this chapter, which are hereby deemed to be municipal purposes, for which municipal funds may be expended, each municipality shall, in addition to those powers otherwise conferred by any general statute, special act or municipal charter or ordinance, have the following powers, except as otherwise limited by this chapter, and provided the exercise of such powers by a municipality shall be in accordance with the procedures established by this chapter:

(a) To acquire, receive by gift or otherwise, purchase, acquire options to purchase, own and hold as lessee or lessor any development property which is located within the borders of the municipality. Any lease shall be binding upon the municipality as lessor or lessee, including, without limitation, the term or any extension thereof and the obligation to appropriate funds as necessary to meet rent and other obligations as provided within such lease.

(b) To construct, reconstruct, rehabilitate, improve, alter, equip, maintain or repair or provide for the construction, reconstruction, improvement, alteration, equipment or maintenance or repair of any development property and let, award and enter into construction contracts, purchase orders and other contracts with respect thereto upon such terms and conditions as the municipality shall determine to be reasonable, including but not limited to reimbursement for the planning, designing, financing, construction, reconstruction, improvement, equipping, furnishing, operation and maintenance of any such development property and the settlement of any claims arising therefrom and the establishment and maintenance of reserve funds with respect to the financing of such development property.

(c) To sell, lease as lessor or lessee, grant options to purchase or to renew a lease, assign, exchange, mortgage as security for notes or bonds issued pursuant to section 7-491 or otherwise dispose of or encumber and to manage or operate any development property.

(d) To accept gifts, grants or loans of funds, property or services from any source, public or private, and comply, subject to the provisions of this chapter, with the terms and conditions thereof.

(e) To prepare or cause to be prepared plans, specifications, designs and estimates of costs for the construction, reconstruction, rehabilitation, improvement, alteration, equipping, maintenance or repair of any development property, and from time to time to modify these plans, specifications, designs or estimates.

(f) To make mortgage loans or other loans or advances to sponsors as provided in section 7-488.

(g) When it becomes necessary and feasible for a municipality to safeguard itself from losses, to acquire, purchase, foreclose on, manage or operate, hold or dispose of development property, take assignments of rentals and leases and make and enter into all contracts, leases, agreements and arrangements necessary or incidental to the protection of its interests under any law, mortgage contract or agreement.

(h) In order to further the purposes of this chapter or to assure the payment of the principal and interest on bonds or notes of the municipality, to purchase, acquire and take assignments of notes, mortgages and other forms of security and evidences of indebtedness, purchase, acquire, attach, accept or take title to any development property by conveyance or by foreclosure, and sell, lease or rent any development property for a use specified in this chapter.

(i) To borrow money and to issue its bonds or notes or other obligations and to fund or refund the same and provide for the rights of the holders thereof as provided in this chapter.

(j) To charge and collect facility charges as provided in section 7-490.

(k) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the exercise of its powers in furtherance of the purposes of this chapter, including contracts and agreements with sponsors.

(l) In connection with any application or commitment for assistance under this chapter, to make and collect such fees and charges as the municipality shall determine to be reasonable.

(m) To make, modify, amend or repeal rules and regulations with respect to its operations, properties and facilities.

(n) To sue and be sued and plead and be impleaded with respect to any action taken pursuant to powers granted by this chapter.

(o) To appoint, employ or retain attorneys, accountants, architectural, engineering and financial consultants, assistants, agents and other employees as it may deem necessary or desirable and to fix their compensation.

(July Sp. Sess. P.A. 75-2, S. 4, 25.)



Section 7-484 - Actions to be undertaken by means of separate resolutions.

No action in the exercise of any powers granted under the provisions of this chapter shall be undertaken by a municipality or by any governmental unit or nonprofit corporation to which a municipality has delegated powers pursuant to section 7-486, without the approval of each such action by the legislative body of such municipality or by the governing body of such governmental unit or nonprofit corporation, which approval shall be by means of a separate resolution, and findings and determinations made or required to be made under the provisions of this chapter shall be made by means of a separate resolution.

(July Sp. Sess. P.A. 75-2, S. 5, 25.)



Section 7-485 - Required municipal findings and determination. Mandatory referendum.

(a) No power granted to a municipality under this chapter may be exercised unless and until the municipality shall have found and determined by resolution that conditions substantially as described in section 7-481 exist in the municipality, are continuing and may be ameliorated by the exercise of the powers granted under this chapter. Such resolution shall include the following findings and determinations and the following standards for the implementation of the powers granted under this chapter: (1) An unreasonable number of residents of the municipality are subject to hardship in finding employment and adequate, safe and sanitary housing; (2) conditions of blight and deterioration exist in the municipality; (3) private enterprise is not meeting such need for housing, employment, and the reduction of blight and deterioration; (4) the need for employment and adequate, safe and sanitary housing will be lessened and the municipality will be revitalized by the exercise of the powers granted under this chapter; (5) adequate provisions shall be made for the payment of the cost of acquisition, construction, operation, maintenance and insurance of all development property; (6) a feasible method exists and shall be utilized for the relocation into safe and sanitary dwellings of comparable rent of families and individuals displaced as a consequence of the exercise of any power granted under this chapter and such families and individuals shall not suffer disproportionate injuries as a result of actions authorized by this chapter for the public benefit; (7) development property shall not be acquired or disposed of without due consideration of the environmental and economic impact of such acquisition or disposition and the adequacy of existing or proposed municipal services; (8) the acquisition or disposition of all development property shall advance the public interest, general health, safety and welfare, and development, growth and prosperity of the municipality.

(b) Each resolution adopted pursuant to subsection (a) of this section shall be submitted to the electors of the municipality for their approval. Within fourteen days after the adoption of such resolution a copy of such resolution shall be published in a newspaper having a general circulation within the municipality in which such resolution was adopted together with a notice of the time that a referendum shall be held on the question of approval of such resolution. The question of approval of such resolution shall be submitted to the electors of such municipality at a special election called for such purpose to be held not less than thirty days, nor more than sixty days, after adoption of such resolution, in conformity with the provisions of section 9-369 or, if a regular municipal election is to be held more than sixty days, but not more than one hundred twenty days, after the adoption of such resolution, such question shall be so submitted at such regular election and a vote thereon shall be taken in the manner prescribed by said section 9-369. If a majority of those voting in any such referendum vote to approve such resolution, such resolution shall thereupon become effective. If less than a majority of those voting in any such referendum vote to approve such resolution, it shall become null and void.

(c) Any resolution adopted pursuant to this section shall specify the period for which such resolution shall be effective, provided no such resolution shall be effective for a period in excess of five years from the effective date of such resolution. Upon the expiration of the effective period of any resolution adopted pursuant to this section: (1) Any indebtedness contracted, encumbrances made or commitments entered into by a municipality by resolution or contracts executed pursuant to resolution, including all proceedings related thereto, shall be valid and binding in accordance with their terms respectively and shall be of full force and effect if incurred, adopted or executed respectively during the period in which such resolution referred to in this section is effective and the municipality shall have all powers herein conferred with respect thereto notwithstanding the expiration of such period; and (2) the municipality which adopted such resolution shall not be authorized to exercise any powers created by this chapter, provided any such municipality shall be authorized to continue to exercise all powers created by this chapter in regard to any development property in regard to which any contract or lease has been previously entered into by such municipality with a sponsor or in regard to which any bonds or notes have been issued by such municipality.

(July Sp. Sess. P.A. 75-2, S. 6, 25.)



Section 7-486 - Delegation of powers.

(a) A municipality shall have the power to delegate any power reserved to the municipality under the provisions of this chapter, except the powers provided for in sections 7-485, 7-491, 7-492 and 7-498, to any governmental unit created by or under the jurisdiction or control of the municipality or to any nonprofit corporation as defined in and organized and existing under the provisions of chapter 602 or any predecessor statutes thereto, provided that in making any such delegation of power the municipality shall impose by resolution such restrictions as may be appropriate to assure the carrying out of the purposes of this chapter.

(b) Whenever a municipality delegates any power to any governmental unit or nonprofit corporation pursuant to subsection (a) of this section, the municipality shall require each director, officer, member and other responsible official, as the case may be, of such governmental unit or nonprofit corporation to execute a surety bond in the penal sum of fifty thousand dollars or, in lieu thereof, such governmental unit or nonprofit corporation shall execute a blanket surety bond covering all members and employees of such governmental unit or nonprofit corporation, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the legal counsel of the municipality and filed in the office of the clerk of the municipality. The cost of each such bond shall be paid by such governmental unit or nonprofit corporation. Whenever a municipality delegates any power pursuant to this chapter to a nonprofit corporation, such corporation (1) shall be deemed a public agency for the purposes of subdivision (1) of section 1-200, provided negotiations regarding any development property shall be subject to the provisions of subdivision (6) of subsection (b) of section 1-210 and (2) shall be subject to the provisions of any special act, municipal charter or ordinance requiring (A) bonds or other security for the performance of contracts for demolition, construction or rehabilitation or (B) competitive or public bidding, except as provided in section 7-501.

(c) No nonprofit corporation, to which a municipality has delegated powers pursuant to this section, shall serve as a sponsor for the purposes of this chapter.

(July Sp. Sess. P.A. 75-2, S. 7, 25; P.A. 96-256, S. 171, 209; P.A. 97-47, S. 46.)

History: P.A. 96-256 amended Subsec. (a) to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; P.A. 97-47 made a technical change in Subsec. (b).



Section 7-487 - Laws governing city and town development.

(a) This chapter shall not supersede any other general statute, special act, municipal charter or ordinance, with regard to zoning regulations of the municipality adopted pursuant to section 8-2, or any special act, inland wetlands regulations adopted pursuant to section 22a-42a, such environmental regulations, orders, permits or licenses promulgated, issued or adopted by the Commissioner of Energy and Environmental Protection or any municipality pursuant to the authority granted under titles 22a and 25, local building requirements, the requirements of any plan of conservation and development for the municipality which has been approved by a municipal planning commission pursuant to section 8-23 or any redevelopment plan or urban renewal plan for the municipality which has been approved by a redevelopment agency pursuant to section 8-127. In addition the physical improvement, use and enjoyment of development property shall be subject to all general statutes, special acts, municipal charters and ordinances and all state or local regulations.

(b) No vote, whether taken prior to or subsequent to August 8, 1975, by the legislative body of a municipality pursuant to section 8-2 to exempt municipal property from the regulations prescribed by the zoning commission of such municipality shall apply to development property.

(July Sp. Sess. P.A. 75-2, S. 8, 25; P.A. 95-335, S. 13, 26; P.A. 11-80, S. 1.)

History: P.A. 95-335 amended Subsec. (a) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 7-488 - Power of municipality to make loans.

(a) A municipality shall have the power to make loans, which for the purposes of this section shall also include commitments to make loans, temporary loans and advances in anticipation of permanent loans, to any sponsor to provide funds in furtherance of the purposes of this chapter; provided such loans shall be made only after the municipality finds and determines that similar loans are not otherwise available to such sponsors, wholly or in part, from private lenders upon reasonably equivalent terms and conditions.

(b) All loans shall be subject to any rules and regulations of the municipality established by resolution with respect to the making of such loans, and the use of the proceeds of all loans shall be restricted to only those activities which are in furtherance of the purposes of this chapter. Loans shall be evidenced by a note or bond, shall be secured or unsecured, shall be in such amounts, shall bear such date or dates, shall mature at such time or times, may be subject to prepayment and may contain such other provisions consistent with the purposes of this chapter as the municipality shall by resolution determine. Each such loan shall be authorized by a separate resolution of the legislative body of the municipality.

(July Sp. Sess. P.A. 75-2, S. 9, 25.)



Section 7-489 - Sale, lease, disposition and use of development property.

(a) A municipality shall have power to sell, lease or otherwise dispose of all or part of any development property to any governmental unit or sponsor and to make agreements of any kind with any governmental unit or sponsor for the use or operation thereof, for such consideration and for such period or periods of time and upon such other terms and conditions as the municipality may fix and agree upon. In the exercise of such power, the municipality may make any improved or unimproved development property available for use by a governmental unit or sponsor in accordance with the purposes of this chapter at its use value, being the value, whether expressed in terms of rental or capital price, at which the municipality determines such property should be made available in order that it may be developed or used for the purposes of this chapter.

(b) In order to assure that development property is developed or used in accordance with the purposes of this chapter, a municipality, upon the sale, lease or other disposition of such property, shall obligate purchasers, lessees or other users (1) to use such property for the purposes of this chapter, (2) to begin the building or installation of their improvements on any such property, and to complete the same, within such periods of time as the municipality may fix as reasonable, and (3) to comply with such other conditions as are necessary or desirable to carry out the purposes of this chapter. Any such obligations imposed on a purchaser of real property shall be covenants and conditions running with the land for as long as any bonds issued in connection with such development property are outstanding.

(July Sp. Sess. P.A. 75-2, S. 10, 25; P.A. 06-196, S. 43.)

History: P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006.



Section 7-490 - Imposition and collection of facility charges.

(a) A municipality shall have the power to charge and collect facility charges. Such facility charges may be charged to and collected from any governmental unit or sponsor and such governmental unit or sponsor shall be liable for and shall pay such facility charges to the municipality at the time when and place where such charges become due and payable. No governmental unit shall be required to pay any facility charges unless such governmental unit has agreed to pay such charges. Facility charges payable by a governmental unit subject to the limitations on indebtedness provided in subsection (b) of section 7-374 shall not be included in any calculation of debt of such governmental unit subject to such limitation, and agreements to pay facility charges may be entered into by any governmental unit notwithstanding any statutory debt limitations, including any limitation on indebtedness provided in said subsection (b) of section 7-374.

(b) The facility charges fixed, charged and collected by a municipality with respect to any such development property shall comply with the terms of any lease or other agreement of the municipality with regard to such development property and, subject to the provisions of any contract with noteholders or bondholders and any such lease or other agreement, the facility charges fixed, charged and collected by the municipality may be increased or decreased by the amount of increase or decrease of the expenses of the municipality attributable to the development property for which facility charges are made. Such expenses may include, but not be limited to, operating expenses and expenses of maintenance, insurance, improvements, replacements, reconstruction and any other payments, amounts necessary to pay the principal of and interest or redemption price on any bonds or notes, and amounts necessary to maintain such reserves as may be required by the terms of any lease or other agreement of the municipality or as may be deemed necessary or convenient and desirable by the municipality.

(July Sp. Sess. P.A. 75-2, S. 11, 25.)



Section 7-491 - Issuance of notes and bonds.

(a) Subject to the provisions of section 7-492 and any general statute, special act or municipal charter or ordinance to the contrary notwithstanding, a municipality shall have the power and is hereby authorized to issue from time to time its notes and bonds in such principal amounts as the municipality shall determine to be necessary to provide sufficient funds for achieving the purposes of this chapter, including the making of mortgage loans and loans to sponsors, the acquisition of development property, the establishment of reserves to secure such notes and bonds, interest on such notes and bonds during construction and for one year thereafter, and the payment of expenses incident to or necessary for furtherance of the purposes of this chapter.

(b) A municipality shall have the power, from time to time, to issue (1) notes to renew notes and (2) bonds to pay notes, including the interest thereon and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding for any of the purposes of this chapter. The refunding bonds may be exchanged for the bonds to be refunded or sold and the proceeds applied to the purchase, redemption or payment of such bonds.

(c) The notes and bonds shall be authorized by resolution of the municipality, shall bear such date or dates and shall mature at such time or times not exceeding forty years from the date thereof in the case of bonds issued to finance housing and facilities related thereto or thirty years from the date thereof in all other cases, as such resolution may provide. The bonds may be issued as serial bonds or as term bonds or as a combination thereof. The notes and bonds shall bear interest at such rate or rates, be in such denominations, be in such form, either bearer or registered, carry such exchange, transfer and registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption as such resolution may provide. The notes and bonds may be sold by the municipality at public or private sale, at such price or prices as the municipality shall determine.

(d) Any resolution authorizing notes or bonds or any issue thereof may contain provisions, which shall be a part of the contract or contracts with the holders thereof, as to: (1) Pledging all or part of any revenues to secure the payment of the notes or bonds or of any issue thereof, subject to such agreements with noteholders or bondholders as may then exist; (2) pledging all or any part of the development property in which the municipality has acquired an interest from the proceeds of bonds and notes to secure the payment of the notes or bonds or of any issue of notes or bonds, subject to such agreements with noteholders or bondholders as may then exist; (3) the use and disposition of the gross income from mortgages owned by the municipality for the purposes of this chapter and payment of principal of mortgages owned by the municipality for the purposes of this chapter; (4) the setting aside of reserves or sinking funds and the regulation and disposition thereof; (5) limitations on the purposes to which the proceeds of sale of notes or bonds may be applied and pledging such proceeds to secure the payment of the notes or bonds or of any issue thereof; (6) limitations on the issuance of additional notes or bonds; the terms upon which additional notes or bonds may be issued and secured; and the refunding of outstanding or other notes or bonds; (7) the procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys to be expended by the municipality for its operating expenses; (9) vesting in a trustee or trustees property, rights, powers and duties in trust as the municipality may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to this chapter, and limiting or abrogating the right of the bondholders to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee; (10) the acts or omissions to act which shall constitute a default in the obligations and duties of the municipality to the holders of the notes or bonds and providing for the rights and remedies of the holders of the notes or bonds in the event of such default, including the right to appointment of a receiver; provided, however, such rights and remedies shall not be inconsistent with the general laws of the state and the other provisions of this chapter; (11) any other matters, of like or different character, which in any way affect the security or protection of the holders of the notes or bonds.

(e) If the resolution of a municipality authorizing the issuance of bonds or notes so states, the validity of such bonds or notes may be contested only if an action, suit or proceeding contesting such validity is commenced within sixty days after the date of publication of such resolution.

(f) Prior to the issuance of any bonds and notes, a municipality shall find and determine that the intended use of the proceeds of such bonds and notes is in the public interest and will advance the carrying out of the purposes of this chapter. Such determination shall be based upon a record of proceedings which shall include such matters as the municipality shall consider relevant to such determination.

(g) Any pledge made by the municipality shall be valid and binding from the time when the pledge is made, and the revenues or property so pledged and thereafter received by the municipality shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(h) Neither the officials nor members of the legislative body of the municipality nor any other authorized person executing such notes or bonds shall be subject to any personal liability by reason of the issuance thereof.

(i) The municipality, subject to such agreements with noteholders or bondholders as may then exist, shall have power, out of any funds available therefor, to purchase notes or bonds of the municipality, which shall thereupon be cancelled, at a price not exceeding (1) if the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereof or (2) if the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

(j) In the discretion of the municipality, the bonds may be secured by a trust indenture by and between the municipality and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality in relation to the exercise of its powers pursuant to this chapter and the custody, safeguarding and application of all moneys. The municipality may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues to the trustee under such trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the municipality. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

(k) Whether or not the notes and bonds are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the notes and bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of the notes and bonds for registration.

(July Sp. Sess. P.A. 75-2, S. 12, 25; P.A. 89-230, S. 1, 4.)

History: P.A. 89-230 amended Subsec. (c) to provide for forty-year maturity limits for bonds which finance housing and related facilities.



Section 7-492 - Capital reserve fund established. Petition. Referendum.

(a)(1) The municipality may create and establish a capital reserve fund and shall pay into such capital reserve fund (A) any moneys appropriated and made available by the state or municipality for the purpose of such fund, (B) any proceeds of sale of notes or bonds, to the extent provided in the resolution or resolutions of the municipality authorizing the issuance thereof and (C) any other moneys which may be made available to the municipality for the purpose of such fund from any other source or sources. All moneys held in the capital reserve fund, except as hereinafter provided, shall be used, as required, solely for the payment of the principal of bonds secured by the capital reserve fund as the same mature or the annual sinking fund payments, the purchase or redemption of such bonds, the payment of interest on such bonds or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided moneys in such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the maximum capital reserve fund requirement, except for the purposes of paying interest on such bonds, principal of such bonds and annual sinking fund payments, as the same become due and for the payment of which other moneys of the municipality are not available. Any income or interest earned by, or increment to, the capital reserve fund due to the investment thereof or any amount in excess of the maximum capital reserve fund requirement may be transferred by the municipality to other funds or accounts of the municipality established pursuant to this chapter to the extent it does not reduce the amount of the capital reserve fund below the maximum capital reserve fund requirement.

(2) A municipality shall not issue bonds secured by the capital reserve fund at any time if upon issuance the amount in the capital reserve fund will be less than the maximum capital reserve fund requirement, unless the municipality, at the time of issuance of such bonds, shall deposit in such fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such fund, will not be less than the maximum capital reserve fund requirement.

(3) In computing the amount of the capital reserve fund for the purposes of this section, securities held as a part thereof shall be valued in the manner provided in the resolution or resolutions authorizing the issuance of bonds secured by the capital reserve fund.

(4) In order to further secure bonds and notes secured by a capital reserve fund and to assure order in its budgeting process, a municipality may, if deemed necessary or appropriate in furtherance of the purposes of this chapter, include in the resolution authorizing the issuance of such bonds and notes provision for the municipality to covenant and agree with the holders of such bonds and notes that on or before the first day in April in each year the amount necessary to restore the capital reserve fund to the maximum capital reserve fund requirement, as such amount shall be certified by the treasurer or other officer acting as the chief financial officer of the municipality on or before the first day of December next preceding, shall be paid from the general fund of the municipality and shall constitute a legal pledge, charge and lien upon its income and receipts, and next upon its real property, any general statute, special act or municipal charter or ordinance to the contrary notwithstanding. Such covenant and agreement shall constitute a pledge of the credit and taxing power of the municipality and the holders of bonds and notes so secured shall have the specific right to compel the exercise of the taxing power of the municipality. Any provision of this subdivision to the contrary notwithstanding, any such deficiency in the capital reserve fund so certified by the treasurer or other such financial officer of the municipality shall be satisfied first from the revenues of the development property specifically pledged to the payment of bonds or notes secured by such capital reserve fund, and no holder of any such bond or note may bring any action, suit or proceeding, in law or equity, nor compel by mandamus or injunction the exercise of the taxing power of the municipality, or forfeiture of its property, unless and until all remedies with respect to such pledged revenues have been exhausted. The substance and extent of such covenant and agreement shall be plainly stated on the face of each note and bond to which it is applicable. All amounts paid over from the general fund of the municipality as provided in this subdivision shall, subject to the rights of the holders of any notes or bonds of the municipality theretofore or thereafter issued, be repaid to the general fund from (A) moneys in a capital reserve fund in excess of the maximum capital reserve fund requirement, (B) any revenues not required for any other of the purposes of this chapter and (C) proceeds from the sale or other disposition of the development property acquired from the proceeds of bonds and notes secured by such capital reserve fund. Within fourteen days after the adoption of a resolution pursuant to this subdivision, the resolution or a summary of such resolution shall be published in a newspaper having a general circulation within the municipality in which such resolution was adopted. If, within thirty days of such publication, five per cent of the electors of such municipality, who are registered as electors on the last completed, revised registry list of such municipality, file with the clerk of such municipality a petition requesting a referendum with respect to such resolution, the question of approval of such resolution shall be submitted to the electors of such municipality at a special election called for such purpose to be held not less than thirty days, nor more than sixty days, after the filing of such petition, in conformity with the provisions of section 9-369, or if a regular municipal election is to be held more than sixty days, but not more than one hundred twenty days, after the filing of such petition, such question shall be so submitted at such regular election and a vote thereon shall be taken in the manner prescribed by said section 9-369. If a majority of those voting in any such referendum shall vote to approve such resolution, such resolution shall thereupon become effective. If less than a majority of those voting in any such referendum vote to approve such resolution, such resolution shall be null and void. If no such petition is filed within thirty days after the publication of the newspaper notice of adoption of any such resolution, the municipal clerk shall verify that fact to the legislative body of the municipality and such resolution shall thereupon become effective.

(5) Notwithstanding any other provisions contained in this chapter, the aggregate amount of bonds secured by such capital reserve funds authorized to be created and established by this section and by such covenant and agreement of the municipality as set forth in this section shall be included in the debt of the municipality as defined in subdivision (1) of subsection (b) of section 7-374, and shall be subject to the limitations on such debt and on total debt set forth in said subsection (b) of section 7-374, and the aggregate amount of such bonds shall not exceed five per centum of the grand list, as defined in section 7-374, and the proceeds of such bonds shall not be used for residential housing development property, except where such residential housing development property is a part of an undertaking designed to accomplish or further one or more purposes of this chapter in addition to the purpose of residential housing. No bonds shall be secured by a capital reserve fund unless the municipality by resolution or resolutions finds and determines that revenues derived from development property financed from the proceeds of such bonds shall be sufficient (A) to pay the applicable principal of and interest on such bonds, (B) to establish, maintain and increase any reserves deemed by the municipality to be advisable to secure the payment of the principal of and interest on such bonds, (C) unless the contract with the governmental unit or sponsor obligates the governmental unit or sponsor to pay for the maintenance and insurance of such property, to pay the cost of maintaining such property in good repair and keeping it properly insured and (D) to pay such other costs of such property as may be required, and further, in the case of sponsors, that such sponsor is found by the municipality to be financially responsible and presumptively able to comply with the terms and conditions of any lease, conditional sale or credit agreement or loan agreement, agreement of sale, mortgage or other agreement as made by it with the municipality with respect to such property.

(b) The municipality may create and establish such other fund or funds, including other capital reserve funds with the same force and effect and upon the same terms and conditions and subject to the same limitations as provided in subsection (a) of this section, as may be necessary or desirable in furtherance of the purposes of this chapter.

(July Sp. Sess. P.A. 75-2, S. 13, 25.)



Section 7-493 - Bonds and notes to be special obligation of municipality. Applicability of statutory debt limitation.

Bonds and notes issued pursuant to this chapter shall be special obligations of the municipality and shall not be payable from nor charged upon any funds other than the revenues pledged to the payment thereof, nor shall the municipality issuing the same be subject to any liability thereon except to the extent of such pledged revenues. No holder or holders of any bonds or notes shall have the right to compel any exercise of the taxing power of the municipality to pay any bonds or notes or the interest thereon, nor to enforce payment thereon against any property of the municipality except the development property mortgaged or otherwise encumbered under the provisions and for the purposes of this chapter. The bonds and notes shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the municipality, except the development property mortgaged or otherwise encumbered under the provisions and for the purposes of this chapter. The substance of such limitation shall be plainly stated on the face of each bond and note, with appropriate modification in the case of bonds and notes secured by the covenant and pledge of a municipality to restore the capital reserve fund to the maximum capital reserve fund requirement. The foregoing provisions of this section shall be subject to the provisions of section 7-492 when applicable, including particularly the provisions of said section with respect to notes and bonds secured by such covenant and pledge of a municipality, and all bonds and notes so secured shall be disclosed and listed in all reports made or required in connection with any indebtedness of the municipality which is subject to any statutory limitation. Except as otherwise provided in subdivision (5) of subsection (a) of section 7-492, bonds and notes issued pursuant to this chapter shall not be subject to any statutory limitation on the indebtedness of the municipality and such bonds and notes when issued shall not be included in computing the aggregate indebtedness of the municipality in respect to and to the extent of any such limitation.

(July Sp. Sess. P.A. 75-2, S. 14, 25.)



Section 7-494 - Municipal moneys to be deposited in separate accounts. Annual audits.

(a) All moneys of a municipality derived in furtherance of the purposes of this chapter, except as otherwise authorized or provided in this chapter, shall be deposited as soon as practicable in a separate account or accounts in banks or trust companies organized under the laws of the state or in national banking associations doing business in the state. The moneys in such accounts shall be paid out on checks signed by such officer or employee of the municipality as the municipality shall authorize. All deposits of such moneys shall, if required by the municipality, be secured by obligations of the United States of America or of the state or of the municipality of a market value equal at all times to the amount of the deposit and all banks and trust companies are authorized to give such security for such deposits. Notwithstanding the provisions of this section, a municipality shall have power to contract with the holders of any of its notes or bonds as to the custody, collection, securing, investment and payment of any moneys of the municipality derived in furtherance of the purposes of this chapter and of any moneys held in a trust or otherwise for the payment of notes or bonds, and to carry out such contract. Moneys held in trust or otherwise for the payment of notes or bonds or in any way to secure notes or bonds and deposits of such moneys may be secured in the same manner as moneys of the municipality, and all banks and trust companies are authorized to give such security for such deposits.

(b) Subject to the provisions of any contract with noteholders and bondholders, a municipality issuing notes or bonds pursuant to this chapter shall prescribe a system of accounts. All such accounts shall be kept separate from other accounts of the municipality and shall be used for the purposes of this chapter and for no other purpose.

(c) All accounts of a municipality established in furtherance of the purposes of this chapter shall be annually audited by an independent certified public accountant, and a report of such audit and the books and records of the municipality kept with respect to any action taken or account established under this chapter, including books and records pertaining to its receipts, disbursements, contracts, reserve funds, sinking funds and investments, shall be open to public inspection.

(July Sp. Sess. P.A. 75-2, S. 15, 25.)



Section 7-495 - Municipal default or noncompliance. Appointment of trustee.

(a) In the event that a municipality shall default in the payment of principal of or interest on any issue of notes or bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that a municipality shall fail or refuse to comply with the provisions of this chapter, or shall default in any agreement made with the holders of any issue of notes or bonds, the holders of twenty-five per cent in aggregate principal amount of the notes or bonds of such issue then outstanding, by instrument or instruments filed in the office of the clerk of such municipality and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such notes or bonds for the purposes herein provided.

(b) Such trustee may, and upon written request of the holders of twenty-five per cent in principal amount of such notes or bonds then outstanding shall, in his or its own name: (1) By suit, action or proceeding in accordance with the general statutes enforce all rights of the noteholders or bondholders, including the right to require the municipality to carry out any agreement with such holders and to perform its duties under this chapter; (2) bring suit upon such notes or bonds; (3) by action or suit, require the municipality to account as if it were the trustee of an express trust for the holders of such notes or bonds; (4) by action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such notes or bonds; (5) declare all such notes or bonds due and payable, and if all defaults shall be made good, then, with the consent of the holders of twenty-five per cent of the principal amount of such notes or bonds then outstanding, annul such declaration and its consequences.

(c) The Superior Court shall have jurisdiction of any suit, action or proceeding by the trustee on behalf of such noteholders or bondholders. The venue of any such suit, action or proceeding shall be laid in the municipality against which any such remedy is sought.

(d) Before declaring the principal of notes or bonds due and payable, the trustee shall first give thirty days’ notice in writing to the municipality.

(July Sp. Sess. P.A. 75-2, S. 16, 25.)



Section 7-496 - Notes and bonds made securities.

The notes and bonds of municipalities are hereby made securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The notes and bonds are also hereby made securities which may be deposited with and may be received by all public officers and bodies of the state and all municipalities for any purpose of which the deposit of bonds or other obligations of the state is now or may hereafter be authorized.

(July Sp. Sess. P.A. 75-2, S. 17, 25; P.A. 80-483, S. 22, 186.)

History: P.A. 80-483 deleted reference to building and loan associations.



Section 7-497 - Income from notes and bonds tax-exempt; exception.

It is hereby determined that the powers conferred upon municipalities by this chapter are in all respects for the benefit of the people of the state and for the improvement of their health, safety, welfare, comfort and security, and that the purposes of this chapter are public purposes and that municipalities will be performing an essential governmental function in the exercise of the powers conferred upon them by this chapter. The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by a municipality, in consideration of the acceptance of and payment for the notes and bonds, that the notes and bonds of the municipality issued pursuant to this chapter and the income therefrom shall at all times be free from taxation, except for estate and gift taxes and taxes on transfers. Municipalities are authorized to include this covenant of the state in any agreement with the holder of such notes or bonds.

(July Sp. Sess. P.A. 75-2, S. 18, 25.)



Section 7-498 - Development property may be tax-exempt.

Any development property may be exempted from any property tax imposed by the municipality; provided any municipality may enter into an agreement, approved by resolution, providing for a payment or payments in lieu of taxes with respect to any such property, or providing that any such property is subject to all or any portion of local property taxes. In no case shall development property be exempt in whole or in part from such property tax for a period or periods, in the aggregate, in excess of twenty years. This section shall not affect, modify, alter or invalidate any agreement entered into by any municipality prior to August 8, 1975, relating to local property taxes to be paid on any municipally owned property.

(July Sp. Sess. P.A. 75-2, S. 19, 25; P.A. 84-428, S. 3, 4.)

History: P.A. 84-428 amended the description of development property, which may be exempt from property tax, by deleting the condition that such property must be owned by a municipality to be so exempted.



Section 7-499 - Agreement with bond holders.

The state does hereby pledge to and agree with the holders of any notes or bonds that the state will not limit or alter the rights hereby vested in a municipality to fulfill the terms of any agreements made with said holders thereof, or in any way impair the rights and remedies of such holders until such notes and bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. A municipality is authorized to include this pledge and agreement of the state in any agreement with the holders of such notes or bonds.

(July Sp. Sess. P.A. 75-2, S. 20, 25.)



Section 7-500 - Exclusive procedure for issuance of bonds.

Notwithstanding the provisions of any other general statute, special act, municipal charter or ordinance to the contrary, no proceedings, notice or approval shall be required for the issuance of any bonds or notes or any instrument as security therefor, except as provided by sections 7-491 to 7-499, inclusive.

(July Sp. Sess. P.A. 75-2, S. 21, 25.)



Section 7-501 - Competitive or public bidding requirements.

This chapter shall not supersede any provision of any general statute, special act, municipal charter or ordinance with regard to competitive or public bidding for the sale, lease or other disposition of property or for the award of contracts for demolition, construction or rehabilitation, except that any contract or agreement for the disposition of any interest by a municipality, or a governmental unit or nonprofit corporation to which a municipality has delegated powers under the provisions of section 7-486, in development property and any contract or agreement relative to the improvement of development property, the construction of improvements thereon or the rehabilitation thereof, which is entered into by a municipality, or a governmental unit or nonprofit corporation to which a municipality has delegated powers under the provisions of section 7-486, with a sponsor who is going to use or occupy such development property, may be entered into without regard to any such requirement.

(July Sp. Sess. P.A. 75-2, S. 22, 25.)



Section 7-502 - Applicability of payment bond, prevailing wage and other employee benefit laws.

(a) The provisions of section 31-53 shall apply to contractual arrangements for the construction, reconstruction or rehabilitation of development property.

(b) The provisions of sections 49-41 to 49-43, inclusive, shall apply to any construction, reconstruction or rehabilitation of development property undertaken by a municipality or a governmental unit or nonprofit corporation to which a municipality has delegated powers pursuant to section 7-486.

(c) The provisions of sections 7-467 to 7-473c, inclusive, 7-474 to 7-477, inclusive, and of chapter 561 and any provisions of any special act, municipal charter or ordinance granting to employees rights of organization, representation and collective bargaining shall apply to any powers exercised or actions undertaken pursuant to this chapter by a municipality or a governmental unit or nonprofit corporation to which a municipality has delegated powers pursuant to section 7-486.

(July Sp. Sess. P.A. 75-2, S. 23, 25.)



Section 7-503 - Chapter grants no authority for municipality to acquire, own, develop or improve real property outside its borders.

Nothing in this chapter shall be construed to give authority to a municipality to proceed under this chapter to acquire, own, develop or otherwise improve real property outside of its own borders.

(July Sp. Sess. P.A. 75-2, S. 24, 25.)






Chapter 115 - State Grants to Municipalities

Section 7-504 - Definitions.

As used in section 7-505:

(1) “Density” means the population of a municipality divided by the number of square miles of the municipality;

(2) “Population” means the number of people according to the most recent federal decennial census, except in intervening years between such censuses when it shall mean the number according to the most recent estimate of the Department of Public Health;

(3) “Public housing rooms” means rooms contained in publicly or privately owned dwelling units which are assisted by the United States under the United States Housing Act of 1937, as amended, and dwelling units which are assisted by or owned or leased by the state under chapter 128 or chapter 129; and

(4) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough.

(P.A. 85-516, S. 2, 8; P.A. 86-263, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 86-263 added Subdiv. (4) defining “municipality”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 7-505 - State grants to municipalities. Distribution formula.

(a) During each fiscal year the Comptroller shall pay a grant to each municipality for its unrestricted use from any funds appropriated for such purpose. Payment of such grants shall be made on March thirty-first of each year. The Secretary of the Office of Policy and Management shall in February of each year calculate the amount due each municipality in accordance with the formulas provided in subsection (b) of this section and shall certify to the Comptroller the amount due.

(b) The funds appropriated for the purposes of this section shall be distributed to municipalities as follows, provided any town containing any cities or boroughs not consolidated with such town and any such cities or boroughs may provide for a distribution to such town and all municipalities located within such town of the allotment to such town in a manner different from that provided in this subsection by unanimous consent of such municipalities if they notify the Secretary of the Office of Policy and Management not later than the last day of January of the fiscal year for which such allotment and distribution are to be made: (1) Eighty per cent of the amount shall be distributed pro rata on the basis of the ratio of the population of each town to the population of the state; (2) ten per cent of the amount shall be distributed to each such municipality pro rata on the basis of the following ratio: The density of each town multiplied by the population of such town shall be the numerator of the fraction; the resulting products shall be added together, and the sum shall be the denominator of the fraction; (3) ten per cent of the amount shall be distributed pro rata on the basis of the ratio of the number of public housing rooms within each town to the number of such rooms in the state. In determining the amount of the grant to a city or borough not consolidated with the town in which it is located and to such town, the amount allotted to such town pursuant to this subsection shall be distributed to each such municipality on the basis of the following ratio: The total taxes levied in the previous fiscal year by such town, city or borough shall be the numerator of the fraction; the total taxes levied by the town and all cities or boroughs located within such town shall be added together, and the sum shall be the denominator of the fraction.

(P.A. 85-516, S. 4, 8; P.A. 86-263, S. 2; P.A. 87-584, S. 8, 18; P.A. 93-49, S. 2, 3; P.A. 07-217, S. 29.)

History: P.A. 86-263 provided for distribution of a portion of each grant to cities and boroughs not consolidated with the town in which they are located; P.A. 87-584 amended Subsec. (a) by changing payment date from March fifteenth to March thirty-first; P.A. 93-49 removed provision requiring annual population estimates in January by the commissioner of health services and estimates of the number of public housing rooms by the commissioner of housing, effective July 1, 1993; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007.



Section 7-506 - Annual appropriation for purposes of Sec. 7-505.

Section 7-506 is repealed.

(P.A. 85-516, S. 3, 8; P.A. 89-324, S. 3, 4.)



Section 7-510 - State grants to municipalities based on housing units. Distribution formula.

(a) As used in this section:

(1) “Federal housing units” means public housing units assisted by the United States under the United States Housing Act, as amended, that are owned by a local housing authority and listed in the 1994 Catalogue of Public Assisted Housing prepared by the Connecticut Department of Housing;

(2) “State housing units” means governmentally assisted housing units as reported on the 1996 Affordable Housing Appeals Procedure List, not including federal units; and

(3) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough.

(b) The Secretary of the Office of Policy and Management shall establish a grant program to municipalities, for the fiscal year commencing July 1, 1999, based on the number of federal and state housing units in each municipality. The amount of each grant shall be determined as follows: (1) Seventy-five per cent of the amount appropriated for the purposes of this section shall be distributed pro rata on the basis of the number of federal housing units in each municipality; and (2) twenty-five per cent of such amount shall be distributed on the basis of the number of state housing units in each municipality.

(c) On or before September 1, 1999, the secretary shall calculate the amount due each municipality in accordance with the formula prescribed in subsection (b) of this section and shall certify to the State Comptroller the amount due to each municipality.

(P.A. 98-263, S. 15, 21.)

History: P.A. 98-263 effective July 1, 1998 (Revisor’s note: In Subsec. (b) the Revisors editorially inserted a semicolon before the phrase “and (2) twenty-five per cent”, and in Subsec. (c) changed an incorrect reference to “subsection (a) of this section” to “subsection (b) of this section”).






Chapter 116 - Local Emergency Relief Account

Section 7-520 - Local emergency relief account established.

There is established an account within the General Fund to be known as the “local emergency relief account”. The purpose of the local emergency relief account shall be to provide for the payment of grants to municipalities to relieve or assist in the relieving of a situation certified by the Local Emergency Relief Advisory Committee, established pursuant to section 7-521, to be an unusual and serious condition endangering public health and welfare and requiring the immediate expenditure of public funds by a particular municipality or municipalities. The account shall contain any moneys required by law to be deposited in the account. Any balance remaining in said account at the end of any fiscal year shall be carried forward in said account for the fiscal year next succeeding.

(P.A. 87-535, S. 1, 6; P.A. 94-95, S. 1.)

History: P.A. 94-95 changed name of fund from “Local Emergency Relief Fund” to “local emergency relief account”.



Section 7-521 - Local Emergency Relief Advisory Committee established.

(a) There is established a Local Emergency Relief Advisory Committee comprised of: The Secretary of the Office of Policy and Management, the Commissioner of Administrative Services, the Commissioner of Transportation, the Commissioner of Emergency Services and Public Protection and the Adjutant General of the Military Department, or their designees; the president pro tempore of the Senate, the minority leader of the Senate, the speaker of the House of Representatives, and the minority leader of the House of Representatives, or their designees; a member of the Senate who shall be appointed by the president pro tempore of the Senate and a member of the House of Representatives who shall be appointed by the speaker of the House of Representatives.

(b) The Commissioner of Emergency Services and Public Protection shall serve as the chairperson of the Local Emergency Relief Advisory Committee. The committee may adopt such bylaws and guidelines and shall adopt such eligibility standards as it deems advisable to carry out the purposes of sections 7-520 to 7-522, inclusive. The Local Emergency Relief Advisory Committee shall not be deemed to be an agency for the purposes of chapter 54.

(P.A. 87-535, S. 2, 6; P.A. 88-135, S. 1; P.A. 99-190, S. 5, 9; P.A. 04-219, S. 5; P.A. 11-51, S. 153.)

History: P.A. 88-135 substituted office of “emergency management” for office of “civil preparedness” in Subsec. (a); P.A. 99-190 amended Subsec. (a) by adding the Adjutant General of the Military Department as a member, effective July 1, 1999; P.A. 04-219 amended Subsecs. (a) and (b) to substitute Commissioner of Emergency Management and Homeland Security for director of the Office of Emergency Management and for Secretary of the Office of Policy and Management, respectively, effective January 1, 2005; P.A. 11-51 amended Subsec. (a) by replacing “Commissioner of Public Safety” and “Commissioner of Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection” and amended Subsec. (b) by replacing “Commissioner of Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection” and by making a technical change, effective July 1, 2011.



Section 7-522 - Application for grant. Review of application. Payment of funds. Use of funds. Repayment of funds.

(a) On or after July 7, 1987, any municipality may apply for an emergency relief grant to reimburse such municipality for documented expenses related to any emergency occurring on or after January 1, 1987. Except as provided under subsection (d) of this section, to receive a grant from the local emergency relief account, a municipality shall furnish to the Secretary of the Office of Policy and Management, in the form and manner prescribed by the secretary, a grant application that shall consist of: (1) A description of the nature of the emergency necessitating the grant request and a reference to any official proclamation declaring an emergency situation to exist; (2) information whether or not the municipality requested and received assistance from any federal, state or local governmental agency; (3) a certified copy of the action taken or to be taken by the municipality for emergency response; and (4) certification that such municipality’s emergency response activities meet the criteria set forth by the Local Emergency Relief Advisory Committee.

(b) The Local Emergency Relief Advisory Committee shall recommend approval or disapproval of each completed application made pursuant to subsection (a) of this section for an emergency relief grant within thirty days of receipt of such application and shall recommend approval and the percentage of reimbursement to be paid if the committee finds that: (1) The emergency for which grant assistance is requested meets the criteria set forth by the committee; and (2) sufficient funds are available within the local emergency relief account. Such grant proceeds shall be used to reimburse costs associated with local emergency response activities.

(c) Upon recommendation by the Local Emergency Relief Advisory Committee of approval of an application for an emergency relief grant, and upon approval of such recommendation by the Finance Advisory Committee, under subsection (b) of this section, the Secretary of the Office of Policy and Management shall certify to the Comptroller the amount due to the municipality. Not later than five business days after such certification, the Comptroller shall draw his or her order on the Treasurer, who shall pay the grant to the municipality.

(d) In the case of an emergency relief grant, the proceeds of which shall be used to satisfy a local matching requirement for federal assistance under the federal Disaster Relief Act, upon approval by the Secretary of the Office of Policy and Management of a completed federal disaster assistance application, the secretary shall certify to the Comptroller the amount due to the municipality. Not later than five business days after such certification, the Comptroller shall draw his or her order on the Treasurer, who shall pay the grant to the municipality.

(e) Each municipality receiving an emergency relief grant under this section shall use the grant for the reimbursement of eligible costs associated with local emergency response activities or to satisfy a local matching requirement for federal disaster assistance. If the municipality should at any time recover any portion of such costs from another source, the municipality shall repay the local emergency relief account for any reimbursement received to the extent of such recovery.

(P.A. 87-535, S. 3, 6; P.A. 95-153, S. 1, 2; P.A. 00-192, S. 97, 102; P.A. 07-213, S. 9.)

History: (Revisor’s note: In 1995 “local emergency relief fund” was changed editorially by the Revisors to “local emergency relief account” to conform section with Sec. 7-520 as amended by P.A. 94-95); P.A. 95-153 amended Subsec. (a) to insert new Subdiv. (2) providing that grant applications include information whether or not the municipality received assistance from other governmental agencies and renumbered existing Subdivs. accordingly, effective July 1, 1995; P.A. 00-192 made technical changes in Subsecs. (a) and (b), deleted provision re local matching requirement for federal assistance in Subsec. (b), added new Subsec. (d) re payment of emergency relief grants, the proceeds of which shall be used to satisfy local matching requirement for federal assistance and designated existing Subsec. (d) as Subsec. (e), effective May 26, 2000; P.A. 07-213 amended Subsecs. (c) and (d) to change “fifteen days” to “five business days” and make technical changes, effective July 10, 2007.






Chapter 116a - Local Property Tax Relief Trust Fund

Section 7-526 to 7-527 - Local Property Tax Relief Trust Fund established; application of resources. Payment of certain state grants from resources of fund. State obligations related to guaranteed investment contracts transferred from fund. Local Property Tax Relief Trust Fund successor to Municipal Infrastructure Trust Fund.

Sections 7-526 to 7-527, inclusive, are repealed, effective June 26, 1997.

(P.A. 87-584, S. 1, 2, 18; P.A. 90-148, S. 1, 2, 28, 34; P.A. 97-274, S. 6, 7.)



Section 7-528 - Grants. Allocation of funds. Formulas.

(a) As used in this section:

(1) “Adjusted equalized net grand list per capita” means the adjusted equalized net grand list per capita determined for each town pursuant to section 10-261;

(2) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough;

(3) “Per capita income” and “population” for each town means that enumerated in the most recent federal decennial census of population or that enumerated in the most recent current population report series issued by the United States Department of Commerce, Bureau of the Census available on January first of the fiscal year prior to the fiscal year in which payment is to be made pursuant to this section, whichever is most recent; and

(4) “Secretary” means the Secretary of the Office of Policy and Management.

(b) The funds allocated in accordance with this section shall be distributed to each municipality pro rata on the basis of the following formula: The population of each town multiplied by the inverse of the adjusted equalized net grand list per capita of such town multiplied by the inverse of the per capita income of such town shall be the numerator of the fraction, and the resulting products shall be added together and the sum shall be the denominator of the fraction. Any city or borough not consolidated with the town in which it is located and any town containing such a city or borough shall share the allocation to such town on the basis of the following ratio: The total taxes levied in the previous fiscal year by such town, city or borough shall be the numerator of the fraction. The total taxes levied by the town and all cities or boroughs located within such town shall be added together, and the sum shall be the denominator of the fraction. Any such city or borough may, by vote of its legislative body, direct the Secretary of the Office of Policy and Management to reallocate all or a portion of the share of such city or borough to the town in which it is located.

(P.A. 87-584, S. 3, 18; P.A. 96-237, S. 1, 3; P.A. 97-274, S. 3, 7.)

History: (Revisor’s note: In 1997 the Revisors editorially inserted the word “Trust” in the phrase “Local Property Tax Relief Trust Fund” in Subsec. (b)(2) in conformance with Sec. 7-526); P.A. 96-237 amended Subsec. (b) to change date of last payment from trust fund from March 31, 1997, to March 31, 1991, made technical change and added provision re transfer of up to $100,000 from trust fund to General Fund for the Office of Policy and Management for use in funding various studies required of said office pursuant to legislative enactments of February, 1996, regular session of General Assembly, effective July 1, 1996; P.A. 97-274 deleted former Subsec. (b) re Local Property Tax Relief Trust Fund and redesignated former Subsec. (c) as Subsec. (b), effective June 26, 1997.






Chapter 116b - Local Capital Improvement Fund

Section 7-535 - Local Capital Improvement Fund established.

There is established and created a fund to be known as the “Local Capital Improvement Fund”. Said fund shall contain any moneys required by law to be deposited in the fund and shall be held separate and apart from all other moneys, funds and accounts. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding. The resources of such fund shall be expended for the purpose of reimbursing municipalities for the cost of eligible local capital improvement projects pursuant to section 7-536.

(P.A. 87-584, S. 11, 18; June Sp. Sess. P.A. 91-3, S. 158, 168; June Sp. Sess. P.A. 91-13, S. 17, 21; May Sp. Sess. P.A. 92-7, S. 5, 36.)

History: June Sp. Sess. P.A. 91-3 eliminated the provision that investment earnings credited to the assets of the fund become part of the assets of the fund; June Sp. Sess. P.A. 91-13 deleted all changes made by June Sp. Sess. P.A. 91-3 and restored language existing as of January 1, 1991; May Sp. Sess. P.A. 92-7 removed the provision that investment earnings credited to the assets of the fund became part of the fund.



Section 7-536 - Definitions. Allocation of funds. Projects. Formulas. Applications for funds. Criteria for review of applications. Use of funds.

(a) As used in sections 7-535 to 7-538, inclusive:

(1) “Adjusted equalized net grand list per capita” means the adjusted equalized net grand list per capita determined for each town pursuant to section 10-261;

(2) “Density” means the population of a municipality divided by the number of square miles of the municipality;

(3) “Grant anticipation note” means a note issued in anticipation of the receipt of project grants to the municipality from moneys in the Local Capital Improvement Fund;

(4) “Local capital improvement project” means a municipal capital expenditure project for any of the following purposes: (A) Road construction, renovation, repair or resurfacing, (B) sidewalk and pavement improvements, (C) construction, renovation, enlargement or repair of sewage treatment plants and sanitary or storm, water or sewer lines, including separation of lines, (D) public building construction other than schools, including renovation, repair, code compliance, energy conservation and fire safety projects, (E) construction, renovation, enlargement or repair of dams, bridges and flood control projects, (F) construction, renovation, enlargement or repair of water treatment or filtration plants and water mains, (G) construction, renovation or enlargement of solid waste facilities, (H) improvements to public parks, (I) the preparation and revision of local capital improvement plans projected for a period of not less than five years and so prepared as to show the general description, need and estimated cost of each individual capital improvement, (J) improvements to emergency communications systems and building security systems, including for schools, (K) public housing projects, including renovations and improvements and energy conservation and the development of additional housing, (L) renovations to or construction of veterans’ memorial monuments, (M) thermal imaging systems, (N) bulky waste and landfill projects, (O) the preparation and revision of municipal plans of conservation and development adopted pursuant to section 8-23, provided such plans are endorsed by the legislative body of the municipality not more than one hundred eighty days after adoption by the commission, (P) acquisition of automatic external defibrillators, (Q) floodplain management and hazard mitigation activities, (R) on-board oil refining systems consisting of a filtration canister and evaporation canister that remove solid and liquid contaminants from lubricating oil, (S) activities related to the planning of a municipal broadband network, provided the speed of the network shall be not less than three hundred eighty-four thousand bits per second, (T) establishment of bikeways and greenways, (U) land acquisition, including for open space, and costs involved in making land available for public uses, (V) acquisition of technology related to implementation of the Department of Education’s common core state standards, (W) technology upgrades, including for improvements to expand public access to government information through electronic portals and kiosks, and (X) for the fiscal years ending June 30, 2013, and June 30, 2014, acquisition of snow removal equipment, capital expenditures made to improve public safety, and capital expenditures made to facilitate regional cooperation. “Local capital improvement project” means only capital expenditures and includes repairs incident to reconstruction and renovation but does not include ordinary repairs and maintenance of an ongoing nature and “floodplain management” and “hazard mitigation” shall have the same meaning as in section 25-68j;

(5) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough;

(6) “Population” means the number of people according to the most recent federal decennial census, except in intervening years between such censuses when it shall mean the number according to the most recent estimate of the Department of Public Health; and

(7) “Secretary” means the Secretary of the Office of Policy and Management.

(b) On February first of each year, not more than the amount as authorized by the General Assembly for the fiscal year from the resources of the Local Capital Improvement Fund shall be allocated to the Secretary of the Office of Policy and Management, who shall allocate an amount to each municipality in the state in accordance with the provisions of subsection (c) of this section. The secretary shall credit all such allocated moneys to a local capital improvement account for each municipality and make local improvement project grants from such accounts to such municipalities pursuant to the provisions of this section. The secretary shall maintain records indicating, for each municipality’s account, the amount credited to the account each year, the amount paid out in local capital improvement project grants and charged to the account and the balance available for additional local capital improvement project grants.

(c) Each allocation under subsection (b) of this section shall be made to municipalities in accordance with the following formula: (1) Thirty per cent of the amount shall be allocated pro rata on the basis of the ratio of the total number of miles of improved and unimproved highways in each town to the total number of miles of improved and unimproved highways in all towns in the state, as determined under sections 13a-175b and 13a-175d; (2) twenty-five per cent of the amount shall be allotted pro rata on the basis of the following ratio: The density of each town multiplied by the population of such town shall be the numerator of the fraction. The resulting products for all the towns shall be added together, and the sum shall be the denominator of the fraction; (3) twenty-five per cent of the amount shall be allotted on the basis of the following ratio: The population of each town multiplied by the inverse of the adjusted equalized net grand list per capita of such town shall be the numerator of the fraction, and the resulting products for all the towns shall be added together and the sum shall be the denominator of the fraction; (4) twenty per cent of the amount shall be allotted pro rata on the basis of the ratio of the population of each town to the population of the state. Any city or borough not consolidated with the town in which it is located and any town containing such a city or borough shall share the allocation to such town on the basis of the following ratio: The total taxes levied in the previous fiscal year by such town, city or borough shall be the numerator of the fraction. The total taxes levied by the town and all cities or boroughs located within such town shall be added together, and the sum shall be the denominator of the fraction. Any such city or borough may, by vote of its legislative body, direct the Secretary of the Office of Policy and Management to reallocate all or a portion of the share of such city or borough to the town in which it is located.

(d) On March first of each year the Secretary of the Office of Policy and Management shall indicate to each municipality the amount allocated to the municipality under subsections (b) and (c) of this section in accordance with section 4-71a.

(e) (1) Each municipality may apply to the secretary for project authorization and expense reimbursement of local capital improvement projects.

(2) Notwithstanding the deadlines imposed by this section, each municipality that has expended funds in the fiscal year ending June 30, 2013, on projects listed in subparagraphs (T) to (X), inclusive, of subdivision (4) of subsection (a) of this section may apply to the secretary for reimbursement of such expenses.

(3) Notwithstanding the provisions of subdivision (2) of subsection (f) of this section, the secretary, at his or her discretion, may authorize expense reimbursement for a project listed in subparagraphs (T) to (X), inclusive, of subdivision (4) of subsection (a) of this section prior to such project’s inclusion on the local capital improvement plan adopted by a municipality. The secretary may require certification from the municipality that such municipality is taking steps to amend its local capital improvement plan to include such project.

(f) The secretary shall approve or disapprove each completed application for a local capital improvement project grant authorization not later than forty-five days after receipt of such application on a form prescribed by the secretary. Such application shall include a certification by the municipality that: (1) The project for which grant assistance is requested is a local capital improvement project; (2) the project is consistent with the local capital improvement plan adopted by the municipality; and (3) the grant proceeds shall not be used to satisfy a local matching requirement for any state assistance program other than the local bridge program established under sections 13a-175p to 13a-175u, inclusive. The municipality shall provide any other certification required by the secretary. The secretary shall authorize such grant if, in the secretary’s opinion, the project meets the requirements set forth in this section and any other requirement imposed by the secretary and payment of such grant would not cause the local capital improvement account of the municipality, established under subsection (b) of this section, to be overdrawn. If a municipality fails to request payment within seven years of such authorization for a project, the secretary shall make no payment for such project unless the municipality requests and receives a waiver for such project on such terms and conditions as the secretary deems appropriate. On or before five years after the date of any such authorization and on or before six years after the date of any such authorization, the secretary shall notify, in writing, any municipality for which any such authorization has been made which notice shall indicate the time which has elapsed since such authorization and the date after which the secretary may not make payments for an authorized project.

(g) Each municipality may apply to the secretary for expense reimbursement at the time it submits a local capital improvement project authorization request or any time after such authorization request has been approved by the secretary. The application for expense reimbursement shall be submitted on a form prescribed by the secretary and shall contain identification of the expenses for which reimbursement is sought and certification from the municipality that: (1) Expenditures for the project conform to the provisions of subdivision (4) of subsection (a) of this section and the municipality is entitled to the reimbursement requested in the application; and (2) the municipality agrees to maintain detailed accounting records of the project reflecting the expenditures for which reimbursement has been requested and to make such records available to its independent auditor and the state. The municipality shall provide any other certification required by the secretary. Not later than five business days after such certification, the Comptroller shall draw his or her order on the Treasurer, who shall pay the grant to the municipality.

(h) Each municipality receiving a local capital improvement project grant under this section shall retain detailed accounting records of all expenses incurred relative to the local capital improvement project for which a grant is received for a period of not less than three years following the completion of such project. If the secretary determines that such records are not maintained or a review of such records indicates that such grant, or any portion thereof, was used for a purpose other than its intended purpose, the secretary shall provide written notification to the chief executive officer of the municipality of such finding. Upon issuing a finding under this section, the secretary may require the municipality to promptly pay to the state an amount equal to the amount of the grant or he may cause the amount of any future grant made under this section to be reduced by such amount.

(i) On and after January 1, 2001, no municipality shall receive any financial assistance under this section for improvements to information technology systems to manage the century date change effect.

(j) No municipality shall be eligible to receive financial assistance under this section for reimbursement of the cost of preparing a municipal plan of conservation and development, pursuant to section 8-23, more than once in any ten-year calendar period.

(P.A. 87-584, S. 12, 18; P.A. 88-343, S. 18–20, 32; P.A. 89-370, S. 4, 15; June Sp. Sess. P.A. 91-3, S. 159, 168; June Sp. Sess. P.A. 91-13, S. 18, 21; May Sp. Sess. P.A. 92-7, S. 6, 36; P.A. 93-381, S. 9, 39; June Sp. Sess. P.A. 93-1, S. 7, 45; P.A. 94-53; P.A. 95-257, S. 12, 21, 58; 95-272, S. 3, 4, 29; 95-307, S. 1, 14; P.A. 97-244, S. 1, 13; June 5 Sp. Sess. P.A. 97-1, S. 7, 20; P.A. 99-66, S. 2, 3, 5; 99-241, S. 4, 66; P.A. 00-167, S. 58, 59, 69; P.A. 01-197, S. 2–4; P.A. 02-89, S. 10; May 9 Sp. Sess. P.A. 02-5, S. 3; P.A. 04-144, S. 3; P.A. 07-177, S. 1; 07-213, S. 10; 07-254, S. 2; Dec. Sp. Sess. P.A. 12-1, S. 47; P.A. 13-184, S. 93, 94.)

History: P.A. 88-343 amended Subsec. (b) to make the program annual and to increase the bond authorization from $20,000,000 to $30,000,000, amended Subsec. (d) to provide that the notice of allocation shall be in accordance with Sec. 4-71a and amended Subsec. (e) to change the application date from February 1, 1988, to March first of each year; P.A. 89-370 amended Subsec. (f) to change project authorization date in Subdiv. (2) from July 1, 1987, to May 1, 1987; June Sp. Sess. P.A. 91-3 amended the local capital improvement program and created a new local transportation infrastructure program; June Sp. Sess. P.A. 91-13 deleted all changes made by June Sp. Sess. P.A. 91-3 and restored language existing as of January 1, 1991; May Sp. Sess. P.A. 92-7 amended Subsec. (a)(4) to clarify that all projects must be capital expenditures and to remove local pavement management programs to analyze the condition of town roads from the definition, amended Subsec. (b) to remove the provision adding interest to municipal accounts and amended Subsecs. (g) and (h) to insert provisions relating to the timing of payments; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; June Sp. Sess. P.A. 93-1 redefined “local capital improvement project” to include improvements to emergency communication systems, effective July 1, 1993; P.A. 94-53 amended Subsec. (a) to redefine “local capital improvement project” to include sidewalk and pavement improvements; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-272 redefined “local capital improvement project” in Subsec. (a) to include public housing projects and amended Subsec. (b) to delete allocation amount of $30,000,000 and replace it with the amount authorized by the General Assembly, effective July 1, 1995; P.A. 95-307 amended Subsec. (f) by extending the time for a decision on an application from 30 to 45 days, effective July 6, 1995; P.A. 97-244 amended Subsec. (d) to add date for notification of amount of the allocation, amended Subsec. (e) to refer to projects rather than grants, amended Subsec. (f) to require application re prescribed forms and certification by the municipality and to establish criteria for approval, amended Subsec. (g) to add provisions re expense reimbursement and amended Subsec. (h) to add provision re retention of detailed accounting records of expenses, effective July 1, 1997; June 5 Sp. Sess. P.A. 97-1 added Subsec. (a)(4)(L) re renovations to or construction of veterans’ memorial monuments, effective July 31, 1997 (Revisor’s note: The reference in Subpara. (L) to “veterans memorial monuments” was changed editorially by the Revisors to “veterans’ memorial monuments” for grammatical accuracy); P.A. 99-66 added Subsec. (a)(4)(M) re improvements to information technology systems in definition of “local capital improvement project” and added new Subsec. (i) re termination of assistance to municipalities as of January 1, 2001, effective May 27, 1999; P.A. 99-241 amended Subsec. (f) to add provision that the secretary make no payment if a municipality fails to request payment within five years of authorization, effective July 1, 1999; P.A. 00-167 amended Subsec. (a)(4) to include flood control projects, thermal imaging systems and bulky waste and landfill projects as “local capital improvement projects” and amended Subsec. (f) to extend the time within which municipalities must request payment for authorized projects from five years to seven years and provide for notice to municipalities of the deadline, effective July 1, 2000; P.A. 01-197 added Subsec. (a)(4)(P) to include preparation and revision of municipal plans of conservation and development and added new Subsec. (j) re eligibility for reimbursement for cost of preparing a municipal plan of conservation and development, effective July 1, 2001, and applicable to municipal plans of conservation and development prepared after that date; P.A. 02-89 amended Subsec. (a)(4) to delete as obsolete former Subpara. (M) re “improvements to information technology systems to manage the century date change effect, as defined in section 4d-16,” and redesignate former Subparas. (N), (O) and (P) as Subparas. (M), (N) and (O); May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a)(4) to include acquisition of automatic external defibrillators in the definition of “local capital improvement project” as new Subpara. (P), effective July 1, 2002; P.A. 04-144 added Subsec. (a)(4)(Q) re floodplain management and hazard mitigation activities and defining “floodplain management” and “hazard mitigation”; P.A. 07-177 amended Subsec. (a)(4) to add Subpara. (R) to include on-board oil refining systems in the definition of “local capital improvement project”, effective July 1, 2007; P.A. 07-213 amended Subsec. (g) to change “fifteen days” to “five business days” and make technical changes, effective July 10, 2007; P.A. 07-254 amended Subsec. (a)(4) to redefine “local capital improvement project” by including activities related to the planning of a municipal broadband network in new Subpara. (R) (Revisor’s note: New Subpara. (R) was repositioned editorially by the Revisors to immediately follow existing Subparas. (A) to (Q), inclusive, and new Subpara. (R) added by P.A. 07-177 to maintain continuity of itemized project purposes and was redesignated as Subpara. (S)); Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a)(4) to redefine “local capital improvement project” by adding “and building security systems, including for schools” in Subpara. (J), effective December 21, 2012; P.A. 13-184 amended Subsec. (a)(4) to redefine “local capital improvement project” by making a technical change and adding Subpara. (T) re bikeways and greenways, Subpara. (U) re land acquisition, Subpara. (V) re technology acquisition, Subpara. (W) re technology upgrades and Subpara. (X) re certain capital expenditures, effective June 18, 2013, and amended Subsec. (e) by designating existing provision as Subdiv. (1) and adding Subdivs. (2) and (3) re eligibility of certain projects for reimbursement, effective July 1, 2013.



Section 7-537 - Local capital improvement grant anticipation notes.

(a) A municipality may authorize and approve the issuance of local capital improvement grant anticipation notes. Proceeds from the issuance and sale of such grant anticipation notes shall be used to temporarily finance an eligible local capital improvement project approved by the Secretary of the Office of Policy and Management pursuant to subsection (f) of section 7-536. Such grant anticipation notes may be issued and sold to any lender on such terms and in such manner as shall be determined by a municipality. Such grant anticipation notes may be renewed from time to time by the issuance of other notes, provided the final maturity of such notes shall not exceed six months from the date of completion of an eligible local capital improvement project. Such notes and renewals shall not be subject to the requirements and limitations set forth in sections 7-378 and 7-378a. The provisions of section 7-374 shall apply to such notes and any renewals thereof. The officer or agency authorized by law or by vote of the municipality to issue such grant anticipation notes shall, within any limitation imposed by such law or vote, determine the date, maturity, interest rate, form, manner of sale and other details of such notes. Such notes may bear interest or be sold at a discount and the interest or discount on such notes, including renewals thereof. The expense of preparing, issuing and marketing such notes may not be included as a part of the cost of an eligible local capital improvement project.

(b) Local capital improvement grant anticipation notes shall be general obligations of the issuing municipality and each such obligation shall recite that the full faith and credit of the issuing municipality are pledged for the payment of the principal thereof and interest thereon.

(P.A. 87-584, S. 13, 18; June Sp. Sess. P.A. 91-3, S. 160, 168; June Sp. Sess. P.A. 91-13, S. 19, 21; May Sp. Sess. P.A. 92-7, S. 7, 36.)

History: June Sp. Sess. P.A. 91-3 included references to the new local transportation infrastructure program; June Sp. Sess. P.A. 91-13 deleted all changes made by June Sp. Sess. P.A. 91-3 and restored language existing as of January 1, 1991; May Sp. Sess. P.A. 92-7 amended Subsec. (a) to exclude the expense of preparing, issuing and marketing the notes from eligible project costs and to remove the provision requiring the immediate payment of such notes upon the issuance of a grant.



Section 7-538 - Bond issue for local capital improvement projects.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate seven hundred sixty-five million dollars, provided thirty million dollars of said authorization shall be effective July 1, 2014.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Office of Policy and Management for the purposes of sections 7-535 to 7-538, inclusive.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 7-535 to 7-538, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to sections 7-535 to 7-538, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 87-584, S. 14, 18; P.A. 88-343, S. 21, 32; P.A. 89-331, S. 6, 30; P.A. 90-297, S. 3, 24; June Sp. Sess. P.A. 91-4, S. 9, 25; May Sp. Sess. P.A. 92-7, S. 8, 36; June Sp. Sess. P.A. 93-1, S. 8, 45; P.A. 95-272, S. 5, 29; June 5 Sp. Sess. P.A. 97-1, S. 8, 20; P.A. 99-241, S. 5, 66; June Sp. Sess. P.A. 01-7, S. 3, 28; May 9 Sp. Sess. P.A. 02-5, S. 4; May Sp. Sess. P.A. 04-1, S. 4; June Sp. Sess. P.A. 05-5, S. 4; June Sp. Sess. P.A. 07-7, S. 43; Sept. Sp. Sess. P.A. 09-2, S. 2; P.A. 11-57, S. 64; P.A. 13-239, S. 54.)

History: P.A. 88-343 increased bond authorization from $20,000,000 to $50,000,000; P.A. 89-331 increased the bond authorization to $80,000,000; P.A. 90-297 increased the bond authorization to $110,000,000; June Sp. Sess. P.A. 91-4 increased the bond authorization to $140,000,000; May Sp. Sess. P.A. 92-7 amended Subsec. (a) to increase the bond authorization to $170,000,000; June Sp. Sess. P.A. 93-1, effective July 1, 1993, amended Subsec. (a) to increase bond authorization from $230,000,000, effective July 1, 1993, provided $30,000,000 of said authorization shall be effective July 1, 1994; P.A. 95-272 amended Subsec. (a) to increase authorization to $290,000,000, effective July 1, 1995, provided $30,000,000 shall be effective July 1, 1996; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (a) to increase bond authorization to $350,000,000, provided $30,000,000 is effective July 1, 1998, effective July 31, 1997; P.A. 99-241 amended Subsec. (a) to increase authorization from to $410,000,000, effective July 1, 1999, provided $30,000,000 is effective July 1, 2000; June Sp. Sess. P.A. 01-7 amended Subsec. (a) to increase authorization to $470,000,000, provided $30,000,000 is effective July 1, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a) to provide that $65,000,000 of the authorization shall be effective July 1, 2003, effective July 1, 2002; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to decrease aggregate authorization to $465,000,000 and to delete provision re funds authorized in 2003, effective July 1, 2004; June Sp. Sess. P.A. 05-5 amended Subsec. (a) to increase the aggregate authorization from $465,000,000 to $525,000,000, of which $30,000,000 is effective July 1, 2006, effective July 1, 2005; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing aggregate authorization from $525,000,000 to $585,000,000, of which $30,000,000 is effective July 1, 2008, effective November 2, 2007; Sept. Sp. Sess. P.A. 09-2 amended Subsec. (a) to increase aggregate authorization from $585,000,000 to $645,000,000, of which $30,000,000 is effective July 1, 2010, effective September 25, 2009; P.A. 11-57 amended Subsec. (a) to increase aggregate authorization from $645,000,000 to $705,000,000, of which $30,000,000 is effective July 1, 2012, effective July 1, 2011; P.A. 13-239 amended Subsec. (a) to increase aggregate authorization from $705,000,000 to $765,000,000, of which $30,000,000 is effective July 1, 2014, instead of July 1, 2012, effective July 1, 2013.






Chapter 116c - Public Investment Communities

Section 7-545 - Definitions.

(a) As used in this section:

(1) “Secretary” means the Secretary of the Office of Policy and Management;

(2) “Municipality” means any town, consolidated town and city or consolidated town and borough;

(3) “Per capita income” for each town means that enumerated in the most recent federal decennial census of population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census, whichever is more recent and available on January first of the fiscal year two years prior to the fiscal year in which the eligibility index is prepared pursuant to subsection (b) of this section;

(4) “Adjusted equalized net grand list per capita” means the most recent adjusted equalized net grand list per capita determined for each town pursuant to section 10-261;

(5) “Equalized mill rate” means the tax rate derived from the most recent available grand levy of a town divided by the equalized net grand list on which such levy is based as determined by the secretary in accordance with section 10-261a;

(6) “Per capita temporary family assistance” means the number obtained by adding together the unduplicated aggregate number of children eligible to receive benefits by town under the temporary family assistance program in October and May of each fiscal year, and dividing by two, such number to be certified and submitted annually, no later than the first day of July of the succeeding fiscal year, to the secretary by the Commissioner of Social Services. Such number shall be expressed as a percentage of the population of a town;

(7) “Unemployment rate” means the average unemployment rate of a town as reported by the Labor Commissioner on the first day of July for the latest available twelve-month period;

(8) “Eligibility index” is a measure of local burden determined by calculating a town’s disparity in relation to all municipalities. Points shall be allocated for each of the following factors: (A) Per capita income, (B) adjusted equalized net grand list per capita, (C) equalized mill rate, (D) per capita temporary family assistance, and (E) unemployment rate. For each factor the variance shall be the difference between the first percentile and the one-hundredth percentile town factors. In calculating the eligibility index for unemployment rate, per capita temporary family assistance and equalized mill rate, the factor for the first percentile town shall be subtracted from the factor for the town and the result divided by the variance and multiplied by one hundred. In calculating the eligibility index for per capita income and adjusted equalized net grand list per capita, the factor for the first percentile town shall be subtracted from the factor for the town and the result shall be divided by the variance and multiplied by one hundred. The product of such multiplication shall then be subtracted from one hundred. The index points for all factors shall be totalled by town resulting in the overall eligibility index. The eligibility index listing shall be ranked for all towns from highest to lowest points according to need;

(9) “Public investment communities” are municipalities requiring financial assistance to offset their service burdens with eligibility defined as one which is in the top quartile of the “eligibility index” scale;

(10) “Grand levy” means the mill rate of the town multiplied by the net taxable grand list of the town and includes the value of special service districts if such districts contain fifty per cent or more of the value of total taxable property within the town;

(11) “Population” of a town means that enumerated in the most recent federal decennial census of the population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census available on January first of the fiscal year two years prior to the fiscal year in which the eligibility index is prepared pursuant to subsection (b) of this section, whichever is most recent, except that for any town whose enumerated population residing in state or federal institutions within such town and attributed to such town by the census exceeds forty per cent of the population of such town, “population” shall not include persons who are incarcerated or in custodial situations, including, but not limited to, jails, prisons, hospitals or training schools or persons who reside in dormitory facilities in schools, colleges, universities or military bases.

(b) On or before July 15, 1994, and annually thereafter, the secretary shall prepare the eligibility index for Connecticut municipalities. A municipality shall continue to be a public investment community for the fiscal year in which such municipality is not included in the top quartile of the eligibility index scale and for the following four fiscal years.

(P.A. 92-213, S. 1, 5; May Sp. Sess. P.A. 92-14, S. 4, 11; P.A. 93-99, S. 1, 3; 93-262, S. 1, 87; P.A. 94-65, S. 2, 4; P.A. 97-274, S. 4, 7; June 18 Sp. Sess. P.A. 97-2, S. 9, 165; P.A. 07-10, S. 1.)

History: May Sp. Sess. P.A. 92-14 amended Subdiv. (10) to add “net taxable”; P.A. 93-99 amended Subdiv. (5) defining “equalized mill rate” to eliminate references to specific grand levy and to refer instead to most recent available grand levy, amended Subdiv. (7) to eliminate definition of “per capita unemployment” and to define “unemployment rate” and made technical changes in Subdiv. (8) defining “eligibility index”, effective June 2, 1993, and applicable to applications for grants made on and after July 1, 1992; P.A. 93-262 replaced commissioner of income maintenance with commissioner of social services, effective July 1, 1993; P.A. 94-65 amended Subsec. (b) by substituting “July 15, 1994” for “July 1, 1991”, effective May 19, 1994; (Revisor’s note: In 1997 a reference in Subdiv. (7) of Subsec. (a) to “Commissioner of the Department of Labor” was replaced editorially by the Revisors with “Labor Commissioner” for consistency with customary statutory usage); P.A. 97-274 deleted reference to Sec. 7-547 in Subsec. (a), effective June 26, 1997; June 18 Sp. Sess. P.A. 97-2 replaced references to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 07-10 deleted reference to Sec. 7-546 in Subsec. (a), redefined “per capita income” in Subsec. (a)(3), redefined “population” in Subsec. (a)(11), and amended Subsec. (b) to allow municipality to remain as public investment community for additional time period, effective July 1, 2007.



Section 7-546 - Grants-in-aid. Plan for activities.

Section 7-546 is repealed, effective April 26, 2007.

(P.A. 92-213, S. 2, 5; P.A. 93-99, S. 2, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-274, S. 5, 7; P.A. 07-10, S. 2.)



Section 7-547 - Report evaluating program.

Section 7-547 is repealed, effective June 26, 1997.

(P.A. 92-213, S. 3, 5; P.A. 97-274, S. 6, 7.)






Chapter 117 - Municipal Deficit Financing

Section 7-560 - Definitions.

Whenever used in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, the following definitions shall apply:

(1) “Attorney General” means the Attorney General of the state of Connecticut.

(2) “Certified municipality” means a tier I or tier II municipality.

(3) “Chief executive officer” means the officer described in section 7-193.

(4) “Debt service payment fund” means the fund into which the proceeds of the property tax intercept procedure are deposited and from which debt service on all outstanding general obligations of a municipality which have a term of more than one year and additionally all outstanding general obligations which the municipality determines are to be supported by the tax intercept procedure shall be paid as provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive.

(5) “Debt service payment fund requirement” means an amount at least equal to the aggregate amount of principal, sinking fund installments, if any, and interest during the then current fiscal year as the same become due and payable on all outstanding general obligations of the municipality which have a term of more than one year and additionally all outstanding general obligations which the municipality determines are to be supported by the tax intercept procedure.

(6) “Deficit” means with respect to the general fund of any municipality, any cumulative excess of expenditures, encumbrances, or other uses of funds for any fiscal year and all prior fiscal years over revenues of the municipality for such period and the prior year’s undesignated fund balance, as reflected in the most recent audited financial statements of such municipality. For purposes of determining such excess, revenues shall not include the proceeds of tax anticipation notes and expenditures shall not include any principal payment of tax anticipation notes.

(7) “Deficit obligation” means any general obligation with a term of more than one year or any bond or any note issued in anticipation thereof, issued by a municipality either for the purpose of or having the effect of reducing, eliminating or preventing a general fund, special revenue fund or enterprise fund deficiency, other than any obligation issued pursuant to chapter 110.

(8) “General fund deficiency” means a deficit or a projected fiscal year deficit, or both.

(9) “General obligation” means an obligation issued by a municipality and secured by the full faith and credit and taxing power of such municipality including any contingent obligation which is payable from the general fund and is subject to annual appropriation.

(10) “Maximum required capital reserve” means the maximum aggregate amount of principal, interest and other amounts due and owing during any succeeding fiscal year, excluding any sinking fund installments payable in a prior fiscal year on outstanding general obligations of a certified municipality supported by a special capital reserve fund issued pursuant to subsection (a) of section 7-394b and sections 7-568 to 7-579, inclusive.

(11) “Minimum required capital reserve” means the aggregate amount of principal, sinking fund installments, interest and other amounts due and owing during the next succeeding fiscal year on outstanding general obligations of a certified municipality supported by a special capital reserve fund pursuant to subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive.

(12) “Municipal Finance Advisory Commission” means the Municipal Finance Advisory Commission established in section 7-394b.

(13) “Municipality” means any town, city, borough, consolidated town and city, consolidated city and borough, any metropolitan district, any district, as defined in section 7-324, and any other political subdivision of the state having the power to levy taxes and to issue bonds, notes or other obligations.

(14) “Obligation” means any bond, bond anticipation note, tax anticipation note or other interim funding obligation, certificate of participation, security, financing lease, installment purchase agreements, capital lease, receivable or other asset sale, refinancing covered by this definition and any other transaction which constitutes debt in accordance with both municipal reporting standards in section 7-394a and the regulations prescribing municipal financial reporting adopted by the secretary.

(15) “Outstanding obligation” means any obligation with respect to which a principal or interest payment, sinking fund installment or other payment or deposit is, or will be, due in the future and for which moneys or defeasance securities have not been deposited in escrow.

(16) “Projected fiscal year deficit” means, with respect to the general fund of any municipality during any fiscal year, the excess of estimated expenditures and uses of funds for the fiscal year over estimated revenues and any cumulative undesignated general fund balance from the prior fiscal year.

(17) “Property taxes” means all taxes on real and personal property levied by the municipality in accordance with the general statutes including any interest, penalties and other related charges, and shall not mean any rent, rate, fee, special assessment or other charge based on benefit or use.

(18) “Property tax intercept procedure” means a procedure where a municipality provides for the collection and deposit in a debt service payment fund maintained with a trustee of all property taxes needed to meet the debt service payment fund requirement and which meets all the requirements of section 7-562.

(19) “Revenues” means, with respect to the general fund for any municipality for any fiscal year, property taxes and other moneys that are generally available for, accounted for and deposited in the municipality’s general fund.

(20) “Secretary” means the Secretary of the Office of Policy and Management.

(21) “Special capital reserve fund” means the fund established pursuant to section 7-571 to secure the timely payment of principal and interest on general obligations issued by a certified municipality approved by the Treasurer pursuant to section 7-573.

(22) “State” means the state of Connecticut.

(23) “Tier I municipality” means any municipality which has applied to and been certified by the secretary as a tier I municipality.

(24) “Tier II municipality” means any municipality which has applied to and been certified by the secretary as a tier II municipality.

(25) “Treasurer” means the Treasurer of the state of Connecticut.

(26) “Trustee” means any trust company or bank having the powers of a trust company within or without the state, appointed by the municipality as trustee for the municipality’s tax intercept procedure or special capital reserve fund and approved by the Treasurer, as well as any successor trust company or bank having the powers of a trust company within or without the state succeeding a prior trust company or bank as trustee, so appointed and approved.

(P.A. 93-421, S. 1, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-561 - Establishment of property tax intercept procedure and debt service payment fund.

Any municipality may establish a property tax intercept procedure and a debt service payment fund, as provided in sections 7-562 to 7-564, inclusive. The municipal officer or body empowered to issue general obligations or to determine the details of general obligations authorized by the municipality may establish such tax intercept procedure and such debt service payment fund, may determine the details and approve the terms of all indentures and agreements and other instruments necessary or appropriate to establish and implement a tax intercept procedure and a debt service payment fund as provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and may bind the municipality, pursuant to any such indenture or agreement, with the requirements of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and of any ordinance or resolution authorizing the issuance of such general obligations of the municipality.

(P.A. 93-421, S. 2, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-562 - Documentation for issuance of general obligations. Requirements for intercept procedures and debt service payment fund. Percentage or amount of property tax deposited in fund. Fund use.

(a) Any municipality which proposes to issue general obligations supported by a tax intercept procedure shall deliver to the secretary, together with the notice described in this section, documentation demonstrating that: (1) Such municipality has authorized the issuance of such obligations in accordance with the general statutes, charter, special act or home rule ordinance or the provisions of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive; (2) such municipality has established a property tax intercept procedure and a debt service payment fund with a trustee in accordance with the provisions of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive; and (3) such property tax intercept procedure shall assure that the property tax receipts transferred to the trustee and deposited in the debt service payment fund shall be in an amount at least equal to and deposited by such dates so as to satisfy the debt service payment fund requirement.

(b) Each such property tax intercept procedure and debt service payment fund shall: (1) Take effect immediately upon the issuance of such obligations; (2) provide that all outstanding general obligations of the municipality which have a term of more than one year shall be supported by and paid from debt service payment fund and that property taxes collected by the tax collector of such municipality shall be deposited in such debt service payment fund as provided in subsection (a) of this section; and (3) provide that the tax intercept procedure, the debt service payment fund, any indenture or agreement establishing them, may be amended by the municipality without the consent of any holder of any obligation of the municipality if such amendment does not impair the rights of the holders and is requested by the secretary or the Treasurer.

(c) Prior to the issuance of any general obligation and on or prior to the first day of each fiscal year thereafter, a municipality pursuant to its tax intercept procedure shall determine the percentage or amounts of property taxes to be deposited in such debt service payment fund, the time that such taxes shall be deposited therein and such other terms, conditions and requirements as such municipality shall determine to be in the best interest of the municipality, provided such terms, conditions and requirements shall assure that the debt service payment fund shall have money deposited therein by such dates so as to satisfy, and in amounts equal to or in excess of, the debt service payment requirement. Pursuant to the tax intercept procedure, the chief executive officer of such municipality shall certify to both the tax collector of such municipality and the trustee of the debt service payment requirement, the percentage or amount and the time for deposit of the property taxes therein and such other matters with respect to the operations of the fund as may be required by the tax intercept procedure. Such percentage, amount and time shall be sufficient to assure that the debt service payment fund shall at all times have sufficient moneys available to meet the debt service payment fund requirement. The tax collector shall, immediately upon receipt, remit such property taxes in the percentage or amount and at the time set forth in such certificate to the trustee for deposit in the debt service payment fund. Nothing shall preclude the municipality or its duly authorized officers from causing additional amounts of municipal taxes or other funds to be deposited in the fund.

(d) If the percentage or amount and the time for deposit of the property taxes and such other matters with respect to the operations of the fund as may be required by the tax intercept procedure are not sufficient to meet the debt service payment fund requirement, the trustee and the chief executive officer shall notify the secretary and the Treasurer and thereafter all property taxes of such municipality shall be intercepted by the tax collector and tendered to the trustee for deposit in the debt service payment fund until the moneys deposited therein shall be at least equal to the debt service payment fund requirement.

(e) Funds in the debt service payment fund shall be applied only to pay the outstanding general obligations of the municipality as and when the same shall become due, provided if at any time during any fiscal year, the moneys in the debt service payment fund exceed the debt service payment fund requirement for such fiscal year, the municipality, may instruct the trustee to, and the trustee shall, subject to any restrictions in the tax intercept procedures, pay over to such municipality the amount of such excess for use by the municipality in any manner allowed by law.

(f) The trustee shall from time to time withdraw from the debt service payment fund all amounts required for the payment of debt service on all general obligations of the municipality, as the same shall become due, and shall cause the amounts so withdrawn and disbursed to the paying agents for such general obligations to be applied to such payment.

(g) The debt service payment fund and all moneys or securities therein or payable thereto are hereby declared to be property of the depositing municipality devoted to essential governmental purposes and accordingly shall not be applied to any purpose other than as provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and shall not be subject to any order, judgment, lien, execution, attachment, set-off or counterclaim by any creditor of the municipality, except the trustee.

(P.A. 93-421, S. 3, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-563 - Indenture or other agreements.

The tax intercept procedure and the debt service payment fund shall be established pursuant to an indenture or other agreement between the municipality and the trustee. Such indenture or agreement shall include all the terms, conditions and requirements pertaining to the tax intercept procedure and the debt service payment fund in accordance with the requirements of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and the municipality shall agree to comply with all such terms, conditions and requirements for the benefit of the holders of any general obligations supported by such tax intercept procedure. Such indenture or agreement may also include covenants to pay the fees and expenses of the trustee and to indemnify the trustee from claims against the trustee, covenants of the municipality to protect and safeguard the security and rights of the holders of the obligations issued and sold subject thereto and inclusion of such covenants in the contract of the municipality with such holders and for the benefit of any holders of outstanding general obligations, provided such benefit conferred thereon shall not be deemed to restrict, preclude or otherwise impair any rights that such holders currently may assert and, without limiting said rights, such indenture or agreement shall contain covenants as to: (1) Establishment, maintenance and implementation of both the property tax intercept procedure and the debt service payment fund in a manner such that the municipality can transfer to the trustee for deposit in the debt service payment fund amounts at least equal to the debt service payment fund requirement, and the temporary investment of proceeds of such funds pending their use in accordance with subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and subject to such limitations on investment of public funds otherwise provided for by the general statutes; (2) the appointment, rights, powers and duties of the trustee including limiting or abrogating the rights of the holders of such general obligations to appoint any other trustee and vesting in the trustee all or any such rights, duties and powers; and (3) conditions which would give rise to an event of default under the terms and conditions of such general obligations and actions and remedies which the trustee may take and assert on behalf of such holders. Any requirement set forth in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, pertaining to the tax intercept procedure and debt service payment fund may be modified to the extent necessary to comply with any covenant of the municipality necessary to ensure the exclusion of interest on such obligations from gross income for federal income tax purposes.

(P.A. 93-421, S. 4, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-564 - Rights and remedies of holders of general obligations.

The holders of general obligations for the benefit of whom the property tax intercept procedure and debt service payment fund is established shall have, in addition to all other rights and remedies under law, the following rights and remedies subject to the terms and conditions of the applicable indenture or agreement with the trustee:

(1) In the event the municipality shall fail or refuse to comply with the indenture or agreement with the trustee or shall default in any contract made with the holders of such general obligations, the holders of twenty-five per cent in aggregate principal amounts of such then outstanding obligations, by instrument or instruments filed with the trustee and proved or acknowledged to the satisfaction of the trustee may cause the trustee to take action for the purposes provided for in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive.

(2) Such trustee may, upon written request of the holders of twenty-five per cent in principal amount of such general obligations then outstanding, in its own name, exercise all or any of the powers of any such holders including: (A) By mandamus or other suit, action or proceeding at law or in equity, enforce all rights of the holders of such general obligations, including requiring the municipality to carry out the provisions of any contract with the holders or any indenture or agreement with the trustee and to perform its duty thereunder; (B) bring suit upon such general obligations; and (C) by action or suit in equity, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such obligations.

(3) Such trustee shall have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, or incident to the general representation of the holders of such general obligations of such issue in the enforcement and protection of their rights.

(4) The Superior Court shall have jurisdiction of any suit, action or proceeding by or on behalf of the holders of obligations. The venue of such suit, action or proceeding shall be the judicial district in which such municipality is located.

(P.A. 93-421, S. 5, 22; May 25 Sp. Sess. P.A. 94-1, S. 8, 130.)

History: P.A. 93-421 effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994.



Section 7-565 - State pledge to holders of general obligations.

The state does hereby pledge to and agree with the holders of any general obligations issued under subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and with those parties who may enter into contracts with a municipality pursuant to the provisions of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, that the state will not limit or alter the rights hereby vested in a municipality until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the municipality, provided nothing in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, shall preclude limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such general obligations of a municipality or those entering into such contracts with a municipality. A municipality as agent for the state is authorized to include this pledge and undertaking by the state in such general obligations.

(P.A. 93-421, S. 6, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-566 - Municipal petition to become a debtor.

No municipality shall file a petition to become a debtor under Chapter 9 of Title 11 of the United States Code without the express prior written consent of the Governor. If the Governor consents to a petition, he shall submit a report to the Treasurer and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding which sets forth the reasons for consent.

(P. A. 93-421, S. 7, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-567 - Additional property tax to pay current year’s expenses.

If during any fiscal year any municipality determines that it has failed to levy necessary taxes or to levy a tax which, in addition to all other estimated yearly income of such municipality is sufficient to pay the current expenses of such municipality for such fiscal year, the board with the powers to levy taxes for such municipality may levy a tax or additional tax upon its grand list applicable for such fiscal year for the amount sufficient to pay its current year’s expenses and determine the due date of such tax levy.

(P. A. 93-421, S. 8, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-568 - Issuance of deficit obligations to fund general fund deficiency.

(a) Except as expressly provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, no municipality shall issue any deficit obligation to fund a general fund deficiency.

(b) Notwithstanding any charter, special act or home-rule ordinance to the contrary, any municipality which has no outstanding deficit obligation and which has not issued a deficit obligation in the past five years, is authorized and empowered to issue deficit obligations to fund a deficit, provided such municipality shall, within the time and in the manner prescribed by regulations adopted by the secretary, in consultation with the Treasurer: (1) Notify the secretary of its intent to issue such deficit obligations, (2) provide the secretary with the documentation required under subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, (3) establish a property tax intercept procedure, and (4) establish and covenant to maintain with a trustee a debt service payment fund into which the property tax receipts shall be deposited pursuant to the property tax intercept procedure in an amount at least equal to the debt service payment requirement and from which the trustee shall disburse funds to pay debt service on all general obligations of such municipality which have a term of over one year as and when the same shall become due. The secretary shall refer to the Municipal Finance Advisory Commission, pursuant to the provisions of section 7-395, any municipality which notifies the secretary that it intends to issue deficit obligations under this section.

(P.A. 93-421, S. 9, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-569 - Obligation for which there is a special capital reserve fund. State Treasurer’s approval.

No municipality, including any certified municipality, shall issue any obligation for which there is a special capital reserve fund of any kind which is in any way contributed to or guaranteed by the state unless and until such obligation, and the indenture or agreement establishing such special capital reserve fund, is approved by the Treasurer. The approval of the Treasurer shall be based on documentation provided and certified by such municipality demonstrating to the Treasurer’s satisfaction that (1) the secretary has certified the municipality, (2) the Municipal Finance Advisory Commission in the case of a tier II municipality, has approved the obligation to be issued under subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, (3) the municipality is not in default on any general obligation after giving effect to an obligation approved under this section, (4) the municipality has funded or made due provision to fund the special capital reserve fund, (5) the financing is in the public interest, and (6) the secretary and the Treasurer have approved the property tax intercept procedure authorized by subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive.

(P.A. 93-421, S. 10, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-570 - Issuance of additional general obligations.

Any certified municipality which has authorized the issue of its general obligations and proposed to issue and secure such general obligations by a special capital reserve fund is hereby empowered to authorize and issue additional general obligations in the manner described in this section, solely for the purposes and in such amounts as are necessary (1) to fund all or a portion of such special capital reserve fund and (2) to pay all or a portion of the costs of issuing such authorized general obligations and such additional general obligations. Such additional general obligations and the appropriation of the proceeds thereof shall be authorized by a resolution adopted by a majority of all the members of the legislative body of the municipality, which for purposes of this section shall mean the body described below, notwithstanding the provisions of any general statute, special act, charter, special act charter, home-rule ordinance, local ordinance or local law governing the authorization of bonds or other obligations of such municipality or the appropriation of the proceeds thereof, all of which provisions are hereby superseded solely for the purposes of this section, including, but not limited to, any public hearing requirement, referendum approval requirement, referendum petition requirement, or recommendation or approval by any official, board, commission, agency, town meeting, representative town meeting, board of finance or other entity. The legislative body of the municipality empowered to authorize such additional obligations shall mean (A) the board of selectmen in any town without a charter, (B) the board of selectmen, council, board of directors, board of aldermen or board of burgesses in any municipality with a charter, (C) the board of education in any regional school district, (D) the city council in any unconsolidated city, (E) the board of burgesses in any unconsolidated borough, and (F) the board of directors or similar body in any other municipality. Notwithstanding any provision of a local law, ordinance, charter, special act charter, home-rule ordinance or the provisions of any bond authorizing ordinance or resolution, a certified municipality’s obligations may be sold at public sale on sealed proposal, by negotiation or by private placement in such manner at such price or prices, at such time or times and on such terms or conditions as the Treasurer determines to be in the best interest of the municipality and the state. Any certified municipality which issues general obligations under subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, shall transfer bond proceeds and such other funds to the special capital reserve fund in the amount necessary to cause the amount of money in the special capital reserve fund to equal the maximum required capital reserve and to maintain therein an amount equal to the maximum required capital reserve.

(P.A. 93-421, S. 11, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-571 - Establishment of special capital reserve fund to secure general obligations.

(a) Any certified municipality may establish a special capital reserve fund to secure general obligations with a term of more than one year issued pursuant to subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive. The special capital reserve fund shall be established pursuant to an indenture or other agreement between the municipality and the trustee. Such indenture or agreement shall include all the terms, conditions and requirements pertaining to the special capital reserve fund in accordance with the requirements of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, any requirements imposed by the secretary or the Treasurer, and any requirements imposed by the ordinance or resolution authorizing the issuance of such general obligations, and the municipality shall agree to comply with all such terms, conditions and requirements for the benefit of the holders of any general obligations supported by such special capital reserve fund and for the benefit of the state. Such indenture or agreement may also include covenants to pay the fees and expenses of the trustee and to indemnify the trustee against claims against the trustee and any other provisions which the municipality determines are necessary or appropriate to secure general obligations. The municipal officer or body empowered to issue such general obligations or to determine the details of such general obligations authorized by the municipality may establish such capital reserve fund and may determine the details and approve the terms of all indentures and agreements and other instruments necessary or appropriate to establish and implement such special capital reserve fund as provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and may bind the municipality pursuant to any such indenture or agreement.

(b) The special capital reserve fund shall consist of (1) bond proceeds and other moneys of the municipality available to be deposited therein and (2) any money made available therefor by the state in accordance with this section. All moneys held in the special capital reserve fund, except as hereinafter provided, shall be used to pay interest due and owing in respect of general obligations of the municipality secured by such special capital reserve fund and for the redemption and retirement of such general obligations as they mature or become due pursuant to any sinking fund redemption provisions, or for the redemption and retirement of such general obligations pursuant to any refinancing or refunding provided any such refinancing or refunding obligations are not supported by any special capital reserve fund and any amounts in such special capital reserve fund are first applied to repay to the state any amounts which the state has paid or deposited in the special capital reserve fund and which the municipality has not repaid to the state. Income and interest from the investment of moneys in the special capital reserve fund shall be retained therein to meet any deficiencies in the maximum required capital reserve. Any amounts in excess of the maximum required capital reserve may be transferred first to the state in an amount equal to the aggregate amount transferred by the state for deposit in the special capital payment fund minus the aggregate amount of all previous reimbursements to the state, second to the debt service payment fund until the moneys in the debt service reserve fund equal or exceed the debt service payment requirement, and third to the municipality. Notwithstanding any provisions of this section, no municipality shall issue an obligation secured by a special capital reserve fund unless and until there is in the special capital reserve fund moneys and investments in an aggregate amount equal to the maximum required capital reserve, after giving effect to such obligations being issued. Any municipality may appropriate and deposit bond proceeds into the special capital reserve fund to bring the amount of money and investments therein to the maximum required capital reserve. Any requirement set forth in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, pertaining to the special capital reserve fund may be modified to the extent necessary to comply with any covenant of the municipality necessary to ensure the exclusion of interest on general obligations of the municipality supported by the special capital reserve fund from gross income for federal income tax purposes. On or before December first of each year, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chief executive officer of a certified municipality to the secretary, the Treasurer and the Municipal Finance Advisory Commission as necessary to restore special capital reserve fund to an amount equal to the minimum required capital reserve, and such amounts shall be allotted and paid from the General Fund of the state to the trustee for deposit in the special capital reserve fund. Such amounts, if any, shall be repaid by the municipality to the state and credited to the General Fund as soon as possible, from any moneys available therefor. For purposes of valuation of the special capital reserve fund, securities acquired as an investment for such fund shall be valued at par, actual cost to the certified municipality or market value, whichever value is lower.

(P.A. 93-421, S. 12, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-572 - Application by Tier I municipality to Secretary of Office of Policy and Management for certification to issue general obligations. Regulations.

Any municipality that desires to issue general obligations under section 7-573 shall apply to the secretary for certification. The secretary may certify as a Tier I municipality any municipality which applies to be certified, provided such municipality (1) has a long-term bond rating from at least one bond rating agency which is investment grade or higher, (2) is unable to secure municipal bond insurance from any bond insurance company on reasonable terms and conditions on the date the secretary certifies such municipality, and (3) otherwise meets the standards established by the secretary. Such standards shall be adopted as regulations by the secretary, in consultation with the Treasurer, and shall provide for a level of supervision over such municipality which the secretary deems to be sufficient to minimize the risk of a draw upon the special capital reserve fund and a transfer from the state General Fund. The secretary may recertify and decertify any municipality then certified, provided the secretary shall not automatically decertify any municipality which is able to secure bond insurance after it has been certified by the secretary.

(P.A. 93-421, S. 13, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-573 - Requirements for general obligations by Tier I municipality.

Any Tier I municipality may issue general obligations with a term of more than one year which are supported by a special capital reserve fund, but not general obligations to fund a general fund deficiency, as provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive. Any such Tier I municipality shall, within the time and in the manner prescribed by regulations adopted by the secretary, in consultation with the Treasurer: (1) Notify the secretary of its intent to issue such obligations, (2) provide the secretary with the documentation required under subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, (3) establish a property tax intercept procedure and debt service payment fund in accordance with the provisions of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and (4) comply with sections 7-569 to 7-571, inclusive. The secretary shall refer to the Municipal Finance Advisory Commission, pursuant to the provisions of section 7-395, any municipality which notifies the secretary that it intends to issue obligations under this section.

(P.A. 93-421, S. 14, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-574 - Application by tier II municipality to Secretary of Office of Policy and Management for certification to issue general obligations. Regulations.

Any municipality that desires to issue general obligations under section 7-575 shall apply to the secretary for certification. The secretary may certify as a tier II municipality any municipality which applies to be certified to issue a general obligation authorized by subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, provided such municipality (1) has a long-term bond rating from at least one bond rating agency which is investment grade or higher, (2) is unable to obtain municipal bond insurance from any bond insurance company on reasonable terms and conditions on the date the secretary certifies such municipality, (3) has not issued a deficit obligation in the last five years, (4) has no deficit obligations outstanding, and (5) otherwise meets the standards established by the secretary. Such standards shall be adopted as regulations by the secretary, in consultation with the Treasurer, and shall provide for a level of supervision over such municipality which the secretary deems to be sufficient to minimize the risk of a draw upon the special capital reserve fund and a transfer from the state General Fund. The secretary may recertify and decertify any municipality then certified, provided the secretary shall not automatically decertify any municipality which is able to secure bond insurance after it has been certified by the secretary.

(P.A. 93-421, S. 15, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-575 - Requirements for general obligations by tier II municipality.

Any tier II municipality may issue general obligations with a term of more than one year which are supported by a special capital reserve fund, including general obligations to fund a deficit, as provided in subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, provided no municipality shall issue an obligation with a term of more than one year to fund a projected fiscal year deficit. Any such tier II municipality shall, within the time and in the manner prescribed by regulations adopted by the secretary, in consultation with the Treasurer: (1) Notify the secretary of its intent to issue such obligations, (2) provide the secretary with the documentation required under subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, (3) establish a property tax intercept procedure and debt service payment fund in accordance with the provisions of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and (4) comply with sections 7-569 to 7-571, inclusive. The secretary shall refer to the Municipal Finance Advisory Commission, pursuant to the provisions of section 7-395, any municipality which notifies the secretary that it intends to issue obligations under this section.

(P.A. 93-421, S. 17, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-576 - Referral of tier II municipality to Municipal Finance Advisory Commission. Three-year financial plan. Monthly reports.

Each tier II municipality shall work with and report to the Municipal Finance Advisory Commission as provided for in this section. The secretary shall refer to the Municipal Finance Advisory Commission any tier II municipality for the purpose of improving the fiscal condition of such municipality. Such municipality shall prepare and present to the Municipal Finance Advisory Commission for its review and approval a three-year financial plan and monthly financial report in the manner prescribed by the Municipal Finance Advisory Commission. In addition, in preparing and adopting its annual budgets, such municipality shall include assumptions respecting state revenues and property tax revenues as approved by the Municipal Finance Advisory Commission. The Municipal Finance Advisory Commission shall approve or disapprove all obligations issued by a tier II municipality pursuant to section 7-575 and this section, inclusive, provided it shall only approve such obligations which in its judgment improve the financial condition of such municipality.

(P.A. 93-421, S. 18, 22.)

History: P.A. 93-421 effective July 1, 1993.



Section 7-577 - Attorney General to apply for writ of mandamus.

(a) The Attorney General may apply for a writ of mandamus on behalf of the commission, acting through its chairperson, requiring any official, employee or agent of the municipality to carry out and give effect to any determination of the commission authorized by subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, and any obligation by a municipality to repay to the state any amounts the state pays into a special capital reserve fund and compliance by a municipality with any agreements or indenture pertaining to a special capital reserve fund or tax intercept procedure or debt service payment fund related thereto. Each such application shall be filed in superior court for the judicial district of Hartford.

(b) The superior court for the judicial district of Hartford may, by application of the secretary, the commission or the Attorney General, enforce, by appropriate decree or process, any provisions of subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive, or any act or determination of the commission rendered pursuant to subsection (a) of section 7-394b and sections 7-560 to 7-579, inclusive.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 93-421, S. 19, 22; P.A. 95-220, S. 4–6.)

History: P.A. 93-421 effective July 1, 1993 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public acts of the 1993 session of the general assembly, to take effect September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 7-578 - Municipal comprehensive economic development plan to increase tax base.

Within one year of initial participation in tier I or tier II, a participating municipality may develop a comprehensive economic development plan designed to increase the tax base of the municipality to a level that will allow the municipality to provide an adequate level of municipal services. The plan shall be approved by the legislative authority of the municipality. If at any time after the comprehensive economic development plan has been completed and the municipality fails to show substantial progress in meeting the goals of the plan, the state may suspend further assistance to the municipality. The secretary, in consultation with the Commissioner of Economic and Community Development, shall evaluate the comprehensive economic development plan annually. The secretary may provide qualified staff and financial assistance to the qualifying municipality for purposes of developing a comprehensive economic development plan.

(P.A. 93-421, S. 20, 22; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 93-421 effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 7-579 - Definition of deficit obligation re town and city of New Haven.

For the purposes of subsection (a) of section 7-394b and sections 7-560 to 7-578, inclusive, deficit obligation, as defined in section 7-560, with respect to the town and city of New Haven shall mean such obligation issued on or after July 1, 1993.

(P.A. 93-421, S. 21, 22.)

History: P.A. 93-421 effective July 1, 1993.






Chapter 118 - Neighborhood Revitalization Zones

Section 7-600 - Neighborhood revitalization zones: Establishment.

(a) Any municipality may by resolution of its legislative body establish neighborhood revitalization zones, in one or more neighborhoods, for the development by neighborhood groups of a collaborative process for federal, state and local governments to revitalize neighborhoods where there is a significant number of deteriorated property and property that has been foreclosed, is abandoned, blighted or is substandard or poses a hazard to public safety. The resolution shall (1) provide that the chief executive official facilitate the planning process for neighborhood revitalization zones by assigning municipal staff to make available information to neighborhood groups and to modify municipal procedures to assist neighborhood revitalization zones and (2) establish a process for determination of the boundaries of neighborhood revitalization zones.

(b) Public buildings in the municipality shall be available for neighborhood groups to meet for neighborhood revitalization purposes as determined by the chief executive official.

(c) As used in this section “deteriorated property” means property in serious noncompliance with state and local health and safety codes and regulations.

(P.A. 95-340, S. 1.)



Section 7-601 - Neighborhood revitalization planning committee. Strategic plan.

(a) Upon passage of a resolution pursuant to section 7-600, a neighborhood revitalization planning committee may organize to develop a strategic plan to revitalize the neighborhood. The membership of such committee shall reflect the composition of the neighborhood and include, but not be limited to, tenants and property owners, community organizations and representatives of businesses located in the neighborhood or which own property in the neighborhood. A majority of the members shall be residents of the neighborhood. The chief executive official may appoint a municipal official to the committee who shall be a voting member. The committee shall adopt bylaws which shall include a process for consensus-building decision-making. Notice of adoption of such bylaws and any amendments thereto shall be published in a newspaper having a general circulation in the municipality not more than seven days after adoption or amendment.

(b) The neighborhood revitalization planning committee shall develop a strategic plan for short-term and long-term revitalization of the neighborhood. The plan shall be designed to promote self-reliance in the neighborhood and home ownership, property management, sustainable economic development, effective relations between landlords and tenants, coordinated and comprehensive delivery of services to the neighborhood and creative leveraging of financial resources and shall build neighborhood capacity for self-empowerment. The plan shall consider provisions for obtaining funds from public and private sources. The plan shall consider provisions for property usage, neighborhood design, traditional and nontraditional financing of development, marketing and outreach, property management, utilization of municipal facilities by communities, recreation and the environment. The plan may contain an inventory of abandoned, foreclosed and deteriorated property, as defined in section 7-600, located within the revitalization zone and may analyze federal, state and local environmental, health and safety codes and regulations that impact revitalization of the neighborhood. The plan shall include recommendations for waivers of state and local environmental, health and safety codes that unreasonably jeopardize implementation of the plan, provided any waiver shall be in accordance with section 7-605 and shall not create a substantial threat to the environment, public health, safety or welfare of residents or occupants of the neighborhood. The plan may include components for public safety, education, job training, youths, the elderly and the arts and culture. The plan may contain recommendations for the establishment by the municipality of multiagency collaborative delivery teams, including code enforcement teams. The plan shall assign responsibility for implementing each aspect of the plan and may have recommendations for providing authority to the chief executive official to enter into tax agreements and to allocate municipal funds to achieve the purposes of the plan. The plan shall include a list of members and the bylaws of the committee.

(c) The neighborhood revitalization planning committee shall conduct a public hearing on the proposed strategic plan, notice of the time and place of which shall be published in a newspaper having a general circulation in the municipality at least twice at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the last not less than two days prior to the day of such hearing. The proposed plan shall be submitted to the Secretary of the Office of Policy and Management for review. The secretary may submit comments on the plan to the neighborhood revitalization planning committee.

(d) The strategic plan shall be adopted in accordance with the bylaws of the neighborhood revitalization planning committee. The committee shall submit the approved strategic plan to the legislative body of the municipality for adoption by ordinance pursuant to section 7-602.

(P.A. 95-340, S. 2; P.A. 06-196, S. 44.)

History: P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006.



Section 7-602 - Approval of strategic plan. Amendments.

(a) The strategic plan shall not be implemented unless approved by ordinance of the legislative body of the municipality. Such ordinance shall create a neighborhood revitalization zone committee for the neighborhood and establish the membership of the committee, provided the categories of membership shall be consistent with the categories of membership of the neighborhood revitalization planning committee and consistent with any recommendations of the neighborhood revitalization planning committee.

(b) The neighborhood revitalization zone committee shall submit a report on the implementation of the strategic plan to the chief executive official and the legislative body of the municipality and to the Secretary of the Office of Policy and Management at intervals of six months in the first year after adoption of the ordinance and annually thereafter. Any amendment to the strategic plan made subsequent to the date of enactment of the ordinance shall be adopted by the neighborhood revitalization zone committee and the municipality in accordance with the procedures set forth in subsections (c) and (d) of section 7-601 and shall be submitted to the Secretary of the Office of Policy and Management for review. After the date of approval of the amendment by the legislative body of the municipality, any report required to be made pursuant to this section shall include information concerning the amendment. An amendment to a strategic plan shall be deemed to be a concept or proposal not reflected within the scope of the plan as originally adopted by ordinance of the municipality.

(P.A. 95-340, S. 3; P.A. 99-35, S. 1, 3.)

History: P.A. 99-35 amended Subsec. (a) to require categories of membership on the neighborhood revitalization committee to be consistent with recommendations of the neighborhood revitalization planning committee and to repeal authority of the local legislative body to specify powers of the neighborhood revitalization committee and amended Subsec. (b) to add provisions re amendments to the strategic plan, effective July 1, 1999.



Section 7-603 - Legislative finding; exercise of power of eminent domain in neighborhood revitalization areas.

It is found and declared that there has existed and will continue to exist in municipalities of the state substandard, insanitary and blighted neighborhoods in which there are significant properties that have been foreclosed, and are abandoned, which constitute a serious menace to the environment, public health, safety and welfare of the residents of the state; that the existence of such conditions in neighborhoods contributes substantially and increasingly to the spread of disease and crime, necessitating excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, punishment and the treatment of juvenile delinquency and for the maintenance of adequate police, fire and accident protection and other public services and facilities, and the existence of such conditions constitutes an economic and social liability, substantially impairs or arrests the sound growth of municipalities and retards the provision of housing accommodations; that this menace is beyond remedy and control solely by regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise and government without the powers herein provided; that the acquisition of the property because of the substandard, insanitary and blighted conditions thereon, the removal of structures and improvement of sites, the disposition of the property for revitalization incidental to accomplish the purposes of sections 7-600 to 7-607, inclusive, the exercise of powers by municipalities acting to create neighborhood revitalization zones as provided in sections 7-600 to 7-602, inclusive, and any assistance which may be given by any public body in connection therewith, are public uses and purposes for which public money may be expended and the power of eminent domain exercised; and that the necessity in the public interest for the provisions of this section and section 48-6 is declared to be a matter of legislative determination.

(P.A. 95-340, S. 4.)



Section 7-604 - Reuse and resale of property acquired by eminent domain.

In the reuse and resale of residential property acquired by a municipality pursuant to subsection (c) of section 48-6, the municipality shall give preference to persons who declare an intent to reside in such property. The municipality may establish financial penalties for failure to reside in such residential property when a declaration has been made. In establishing such penalties the municipality shall take into consideration any mitigating factors.

(P.A. 95-340, S. 6.)



Section 7-605 - Waiver of codes and regulations.

(a) After enacting a resolution establishing a neighborhood revitalization zone, a municipality may establish a process to request that a state or local official waive the application of any provision of state and local environmental, health and safety codes and regulations that unreasonably jeopardize implementation of a strategic plan adopted under section 7-602, except a provision necessary to comply with federal law. Any waiver shall not create a substantial threat to the environment, public health, safety or welfare of the residents and occupants of the neighborhood. Any request for a waiver shall identify the state or local code or regulation for which the waiver is sought and shall include recommendations for alternate requirements to replace the standard being waived in the existing code or regulation.

(b) A neighborhood revitalization zone committee may determine, by a majority vote of the members present at a meeting scheduled for such purpose and conducted within the boundaries of the zone, if practical, that a provision of a state or local environmental, health or safety code or regulation jeopardizes implementation of the strategic plan and may request a waiver of such provision, provided such request complies with subsection (a) of this section. The committee shall forward such waiver request to the chief executive official of the municipality. Within five business days of receipt of the request, the chief executive official shall forward a copy thereof to the local official responsible for code enforcement, if any, and to the Secretary of the Office of Policy and Management. If the request is for waiver of a state code or regulation, the Secretary of the Office of Policy and Management shall, within five business days of receipt, notify the state official responsible for enforcement of the code or regulation that a provision of such code or regulation is requested to be waived. The state official or local official shall conduct a public hearing on the waiver within thirty calendar days of receipt of the request at a place determined by the chief executive official. Within fifteen business days of the conclusion of the hearing, the state official or local official shall notify, in writing, the chief executive official of his decision. The decision of the state official or local official shall be final.

(c) Any abandoned or vacant property located in a neighborhood revitalization zone established pursuant to sections 7-600 to 7-602, inclusive, shall be deemed to be in continuous use for purposes of enforcement of state or local environmental, health and safety codes or regulations.

(P.A. 95-340, S. 7; P.A. 99-35, S. 2, 3.)

History: P.A. 99-35 amended Subsec. (a) to require identification of the state or local code or regulation for which a waiver is sought, and made technical changes to the waiver process, and amended Subsec. (b) re waiver requests by neighborhood revitalization zone committees, changed hearing requirement from 10 to 30 calendar days and notification requirement from 5 to 15 business days, effective July 1, 1999.



Section 7-606 - Receiver of rents.

(a) Any municipality in which a neighborhood revitalization zone has been established pursuant to sections 7-600 to 7-602, inclusive, may petition the Superior Court or a judge thereof, for appointment of a receiver of the rents or payments for use and occupancy for any deteriorated property, as defined in section 7-600, located within the neighborhood revitalization zone to assure that environmental, health and safety standards established in state and local codes and regulations are met and to prevent further deterioration of such property. Any such petition shall be in accordance with the strategic plan adopted pursuant to sections 7-601 and 7-602. The court or judge shall immediately issue an order to show cause why a receiver should not be appointed, which shall be served upon the owner, agent, lessor or manager in a manner most reasonably calculated to give notice to such owner, agent, lessor or manager as determined by such court or judge, including, but not limited to, a posting of such order on the premises in question. A hearing shall be had on such order no less than three days after its issuance and not more than ten days. The purpose of such a hearing shall be to determine the need for a receiver of the property, the condition of the property and the cost to bring it into compliance with such state and local codes and regulations or into compliance with any waivers approved under section 7-605. The court shall make a determination of such amount and there shall be an assignment of the rents of such property in the amount of such determination. A certificate shall be recorded in the land records of the town in which such property is located describing the amount of the assignment and the name of the party who owns the property. When the amount due and owing has been paid, the receiver shall issue a certificate discharging the assignment and shall file the certificate in the land records of the town in which such assignment was recorded. The receiver appointed by the court shall collect rents or payments for use and occupancy forthcoming from the occupants of the building in question in place of the owner, agent, lessor or manager. The receiver shall make payments from such rents or payments for use and occupancy for the cost of bringing the property into compliance with such state and local codes and regulations or into compliance with any waivers approved under section 7-605. The owner, agent, lessor or manager shall be liable for such reasonable fees and costs determined by the court to be due the receiver, which fees and costs may be recovered from the rents or payments for use and occupancy under the control of the receiver, provided no such fees or costs shall be recovered until after payment for current taxes, electric, gas, telephone and water services and heating oil deliveries have been made. The owner, agent, lessor or manager shall be liable to the petitioner for reasonable attorney’s fees and costs incurred by the petitioner, provided no such fees or costs shall be recovered until after payment for current taxes, electric, gas, telephone and water services and heating oil deliveries have been made and after payments of reasonable fees and costs to the receiver. Any moneys remaining thereafter shall be turned over to the owner, agent, lessor or manager. The court may order an accounting to be made at such times as it determines to be just, reasonable and necessary.

(b) Any receivership established pursuant to subsection (a) of this section shall have priority over any other rights to receive rent and shall be terminated by the court upon its finding that the property complies with state and local environmental, health and safety codes and regulations or is in compliance with any waivers approved under section 7-605.

(c) Nothing in this section shall be construed to prevent the petitioner from pursuing any other action or remedy at law or equity that it may have against the owner, agent, lessor or manager.

(d) Any owner, agent, lessor or manager who collects or attempts to collect any rent or payment for use and occupancy from any occupant of a building subject to an order appointing a receiver after due notice and hearing, shall be found to be in contempt of court.

(e) If a proceeding is initiated pursuant to sections 47a-14a to 47a-14h, inclusive, or sections 47a-56 to 47a-56i, inclusive, or if a receiver of rents is appointed pursuant to chapter 735a or pursuant to any other action involving the making of repairs to real property under court supervision, rent or use and occupancy payments shall be made pursuant to such proceeding or action without regard to whether such proceeding or action is initiated before or after a receivership is established under this section, and such proceeding or action shall take priority over a receivership established under this section in regard to expenditure of such rent or use and occupancy payments.

(P.A. 95-340, S. 8.)



Section 7-607 - Duties of Office of Policy and Management re neighborhood revitalization zones.

The Office of Policy and Management, within available funds, shall be the lead agency for coordination of state services to neighborhood revitalization zones. On or before January 1, 1996, the Secretary of the Office of Policy and Management may develop guidelines for state departments, agencies and institutions to provide technical assistance to neighborhood revitalization zones. Such guidelines may provide for multiagency collaboration as well as a process to make funds, technical support and training available to neighborhoods and may recommend models for community outreach, job training and education, conflict resolution, environmental and health performance standards, new technologies and public safety strategies.

(P.A. 95-340, S. 9.)



Section 7-608 - Neighborhood Revitalization Zone Advisory Board. Duties. Neighborhood revitalization zone grant-in-aid program.

(a) There is established a Neighborhood Revitalization Zone Advisory Board. The board shall consist of the following voting members: (1) The Secretary of the Office of Policy and Management; (2) the president of the Institute for Municipal and Regional Policy at Central Connecticut State University; (3) the president of the Board of Regents for Higher Education; (4) the heads of those state agencies deemed appropriate by the secretary; (5) the chief executive officer of a municipality in which a neighborhood revitalization zone planning committee, pursuant to this chapter, was established on or before July 1, 1998; and (6) one member of each such neighborhood revitalization zone planning committee appointed by the chief executive officer based upon recommendations submitted to him by such committee. In a municipality having more than one neighborhood revitalization zone planning committee, each committee shall submit its recommendations to the chief executive officer and he shall choose the board member to be appointed from such recommendations. Each member of the board may designate a person to represent him on said board. The membership of the board shall be increased on September 1, 1999, and annually thereafter, to reflect the addition of a municipal chief executive officer and a member of a neighborhood revitalization zone planning committee having been established in the preceding twelve months, in a municipality not previously represented on said board. The members of the board shall serve without compensation.

(b) The Secretary of the Office of Policy and Management shall serve as chairman of the board and shall convene the first meeting of the board not later than September 1, 1998. At the meeting the board shall adopt bylaws for the conduct of its business. Subsequent to said meeting or any continuation thereof, the board shall meet on a quarterly basis. The Office of Policy and Management shall provide staff support to the board.

(c) The board shall promote neighborhood self-sufficiency and economic development and assist neighborhood revitalization zone planning committees in developing and implementing strategic plans. The board shall make recommendations regarding the disbursement of moneys in accordance with subsection (d) of this section. The board may serve as a clearinghouse for information about neighborhood revitalization zones, including information on (1) linkages with technical experts for the development of strategic plans, (2) innovative neighborhood success models, and (3) training and mentoring opportunities for members of neighborhood revitalization planning zone committees. The board may also conduct seminars or conferences and establish collaborative partnerships with public or private entities, including, but not limited to, financial institutions, nonprofit or religious organizations, state and private institutions of higher learning and libraries.

(d) There is created a neighborhood revitalization zone grant-in-aid program to be administered by the Secretary of the Office of Policy and Management, for the purpose of providing financial assistance for the benefit of neighborhood revitalization zone planning committees. Such financial assistance, within available appropriations, shall be used for activities that promote neighborhood organizational development, economic development and business planning, specialized curriculum development, leadership training, the use of technology, property management, landlord-tenant relations, intergovernmental relations and such other activities as the board may deem appropriate. The secretary shall review recommendations regarding the disbursement of moneys made by the board and shall make a determination concerning the awarding of such financial assistance. Upon making a determination, the secretary shall certify to the State Comptroller the amount payable and the recipient of such grant. Not later than five business days after such certification, the State Comptroller shall draw his or her order on the State Treasurer, who shall pay such grant. The secretary shall not certify a grant in an amount exceeding ten thousand dollars.

(e) The board shall periodically monitor a recipient’s use of such grant, to ensure full compliance with the provisions of this section. Each grant recipient shall, for a period of two years following receipt of such moneys, maintain all invoices, purchase orders and other evidence of expenditures related to the use of such grant.

(P.A. 98-223, S. 1, 2; P.A. 07-213, S. 11; P.A. 11-48, S. 275; P.A. 12-156, S. 4.)

History: P.A. 98-223 effective July 1, 1998; P.A. 07-213 amended Subsec. (d) to change “fifteen days” to “five business days” and make technical changes, effective July 10, 2007; P.A. 11-48 amended Subsec. (a) to replace “chancellor of the Regional Community-Technical Colleges” with “president of the Board of Regents for Higher Education” in Subdiv. (3), effective July 1, 2011; P.A. 12-156 amended Subsec. (a)(2) by replacing “Connecticut Institute of Municipal Studies” with “Institute for Municipal and Regional Policy at Central Connecticut State University”, effective June 15, 2012.






Chapter 119 - Federally Designated Empowerment Zones

Section 7-620 - Enterprise zone facility bonds authorized.

Any municipality in the state which meets the requirements for the issuance of enterprise zone facility bonds complying with the provisions of Sections 1391 to 1397C of the Internal Revenue Code of 1986, as amended, through its designation as an urban empowerment zone by the Secretary of Housing and Urban Development pursuant to the Code, may issue such bonds, provided such bonds comply with the requirements imposed by the Code, U.S. Treasury Regulations and other federal law related to the issuance of tax-exempt bond financing to provide funding for an enterprise zone business with qualified zone property as defined in such law.

(P.A. 00-122, S. 1, 7.)

History: P.A. 00-122 effective May 26, 2000.



Section 7-620a - Enterprise zone facility bonds to be special obligation of municipality.

For the purpose of carrying out a financing authorized under sections 7-620 to 7-620e, inclusive, a municipality may issue bonds which are payable solely from and secured by a pledge of and lien upon any or all of the income, proceeds, revenues and property provided as security for the repayment of loans by borrowers financing enterprise zone facilities or by lenders relending bond proceeds in a “loans to lenders” program or any combination thereof as provided in the Internal Revenue Code. Bonds issued pursuant to sections 7-620 to 7-620e, inclusive, shall be special obligations of the municipality and shall not be payable from or charged upon any funds other than the revenues pledged to the payment thereof, nor shall the municipality issuing the same be subject to any liability thereon except to the extent of such pledged revenues. No holder or holders of any bonds shall have the right to compel any exercise of the taxing power of the municipality to pay any bonds or the interest thereon, or to enforce payment thereon against any property of the municipality and the bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the municipality. The substance of such limitation shall be plainly stated on the face of each bond. Bonds issued pursuant to sections 7-620 to 7-620e, inclusive, shall not be subject to any statutory limitation on the indebtedness of the municipality and such bonds when issued shall not be included in computing the aggregate indebtedness of the municipality in respect to and to the extent of any such limitation.

(P.A. 00-122, S. 2, 7.)

History: P.A. 00-122 effective May 26, 2000.



Section 7-620b - Bond issuance. Proceedings.

(a) Any bonds payable and secured as provided in sections 7-620 to 7-620e, inclusive, shall be authorized by a resolution adopted by the legislative body of the municipality, notwithstanding the provisions of any statute, local law or charter governing the authorization and issuance of bonds generally by such municipality. Such bonds shall: (1) Be issued and sold in such manner, bear interest at such rate or rates, including variable rates, as determined in the proceedings authorizing the issuance of the bonds; (2) provide for the payment of interest on such dates, whether before or at maturity; (3) be issued at, above or below par; (4) mature at such time or times not exceeding thirty years from their date; (5) have such rank or priority, be payable in such medium of payment, be issued in such form, including, without limitation, registered or book-entry form, carry such registration and transfer privileges and be made subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof, and contain such other terms and particulars as the legislative body of the municipality or the board, officers or agency delegated such authority by the legislative body of the municipality shall determine.

(b) The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (1) Provisions respecting custody of the proceeds from the sale of the bonds, including any requirements that such proceeds be held separate from or not be commingled with other funds of the municipality; (2) provisions for the investment and reinvestment of bond proceeds until such proceeds are used to pay project costs and for the disposition of any excess bond proceeds or investment earnings thereon; (3) provisions for the execution of reimbursement agreements, or similar agreements, in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements, debt service reserve fund surety bonds and interest rate swap agreements; (4) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged for payment of the bonds as provided in sections 7-620 to 7-620e, inclusive; (5) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the municipality; (6) covenants for the establishment or maintenance requirements with respect to facilities and properties; (7) provisions for the issuance of additional bonds on a parity with bonds issued prior to the issuance of such additional bonds, including establishment of coverage requirements, if appropriate, with respect to such bonds; (8) provisions regarding the rights and remedies available to the bond owners or any trustee under any contract, loan agreement, document, instrument or trust indenture in case of a default, including the right to appoint a trustee to represent their interests upon occurrence of any event of default, as defined in any such default proceedings, provided if any bonds are secured by a trust indenture, the respective owners of such bonds shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; and (9) other provisions or covenants of like or different character from the foregoing which are consistent with sections 7-620 to 7-620e, inclusive, and which the legislative body of the municipality or the board, officers or agency delegated such authority by the legislative body of the municipality shall determine in such proceedings are necessary, convenient or desirable in order to better secure the bonds, or will tend to make the bonds more marketable, and which are in the best interests of such municipality.

(c) Any provisions which may be included in proceedings authorizing the issuance of bonds under sections 7-620 to 7-620e, inclusive, may be included in an indenture of trust duly approved in accordance with sections 7-620 to 7-620e, inclusive, which secures the bonds, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein. Any pledge made by a municipality for the issuance of bonds hereunder shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by a municipality shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether such parties have notice of such lien. Neither the resolution nor any other instrument by which a pledge is created need be recorded. The municipality may enter into a trust indenture with a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state, containing such provisions for protecting and enforcing the rights and remedies of the bond owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality in relation to the exercise of its powers pursuant to sections 7-620 to 7-620e, inclusive, and the custody, safeguarding and application of all moneys. The municipality may provide by such trust indenture for the payment of the pledged revenues or other receipts, funds or moneys to the trustee under such trust indenture or to any other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as project costs. As used in sections 7-620 to 7-620e, inclusive, “bonds” means any bonds, including refunding bonds, notes, bond anticipation notes, interim certificates, debentures or other obligations of indebtedness.

(P.A. 00-122, S. 3, 7.)

History: P.A. 00-122 effective May 26, 2000.



Section 7-620c - Public purpose.

It is hereby determined that the powers conferred in sections 7-620 to 7-620e, inclusive, are in all respects for the benefit of the people of the state and for the improvement of their health, safety, welfare, comfort and security and that the purposes of sections 7-620 to 7-620e, inclusive, are public purposes and that a municipality will be performing an essential governmental function in the exercise of the powers conferred upon it by sections 7-620 to 7-620e, inclusive.

(P.A. 00-122, S. 4, 7.)

History: P.A. 00-122 effective May 26, 2000.



Section 7-620d - Interest income from bonds.

A municipality may issue bonds the interest on which may be includable under the Internal Revenue Code, as from time to time amended, in the gross income of the holders of such bonds to the same extent and in the same manner that interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders thereof under said Code, for the purpose of financing certain costs of issuance or other costs related to providing tax-exempt bond financing for funding an enterprise zone business with qualified zone property as set forth in section 7-620, based upon a finding by the board, officers or agency delegated the authority to issue and sell the bonds that the issuance of such bonds on a taxable basis is in the best interest of the municipality and in furtherance of the purposes of sections 7-620 to 7-620e, inclusive.

(P.A. 00-122, S. 5, 7.)

History: P.A. 00-122 effective May 26, 2000.



Section 7-620e - Bonds made securities.

The bonds of a municipality issued under sections 7-620 to 7-620e, inclusive, are hereby made securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The bonds are also hereby made securities which may be deposited with and may be received by all public officers and bodies of the state and all municipalities for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized. Whether or not the bonds are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of the bonds for registration.

(P.A. 00-122, S. 6, 7.)

History: P.A. 00-122 effective May 26, 2000.









Title 8 - Zoning, Planning, Housing and Economic and Community Development

Chapter 124 - Zoning

Section 8-1 - Zoning commissions.

(a) Any municipality may, by vote of its legislative body, adopt the provisions of this chapter and exercise through a zoning commission the powers granted hereunder. On and after July 1, 1974, in each municipality, except as otherwise provided by special act or charter provision adopted under chapter 99, the zoning commission shall consist of not less than five nor more than nine members, with minority representation as determined under section 9-167a, who shall be electors of such municipality. The number of such members and the method of selection and removal for cause and terms of office shall be determined by ordinance, provided no such ordinance shall designate the legislative body of such municipality to act as such zoning commission, except that (1) in towns having a population of less than five thousand, the selectmen may be empowered by such ordinance to act as such zoning commission, (2) a legislative body which is acting as a zoning commission prior to July 1, 1974, pursuant to an ordinance, may continue to act as such zoning commission if such municipality has initiated a charter revision pursuant to section 7-188, prior to July 1, 1974, which revision proposes to designate such legislative body as the zoning commission, and such charter revision is approved as provided in section 7-191, and (3) a legislative body which is acting as a zoning commission prior to June 17, 1987, pursuant to a special act may continue to act as such zoning commission. The manner for filling vacancies arising from any cause shall be provided by vote of the legislative body.

(b) The zoning commission of any town shall have jurisdiction over that part of the town outside of any city or borough contained therein except that the legislative body of any city or borough may, by ordinance, designate the zoning commission of the town in which such city or borough is situated as the zoning commission of such city or borough.

(1949 Rev., S. 836; 1951, S. 156b; 1953, S. 373d; 1957, P.A. 13, S. 41; 1959, P.A. 614, S. 1; P.A. 73-256; P.A. 74-232, S. 1, 2; P.A. 75-629, S. 1; P.A. 87-278, S. 3, 5.)

History: 1959 act authorized ordinances determining method of removal for cause and authorized legislative body to determine manner of filling vacancies; P.A. 73-256 established membership of zoning commission as “not less than five nor more than nine members with minority representation as determined under section 9-167a”, effective July 1, 1974, unless otherwise provided and prohibited legislative body from acting as zoning commission reversing previous provision allowing such double duty; P.A. 74-232 set forth special conditions under which legislative body may act as zoning commission; P.A. 75-629 divided section into subsections and set forth conditions under which town commission serves as commission for city or borough within its limits; P.A. 87-278 added Subdiv. (3) of Subsec. (a) concerning legislative bodies acting as a zoning commission pursuant to a special act.

See Secs. 1-1 and 9-1 for applicable definitions.

See Sec. 9-209 re certification of terms of office and number of members of planning and zoning boards or commissions.

See Sec. 22a-354n re delineation of aquifer protection areas on maps.

Cited. 21 CA 351.

Cited. 5 CS 195. Members of zoning board are not agents or employees of a town; they constitute a legal entity. 12 CS 192. Cited. 13 CS 59; 14 CS 246. Limitation put on town’s authority to avoid duplication with political subdivision. Id., 258. Compared with former statute. 15 CS 413. Cited. 18 CS 45; 19 CS 446. Municipality must adhere minutely to enabling act when adopting zoning ordinance. 21 CS 78. Failure of board of burgesses to formally adopt enabling act held to invalidate subsequent zoning ordinance. Id. Omission of zoning powers from enumeration of specific powers granted to towns under Home Rule Act compels conclusion that legislature did not intend that any action under said act should alter the declared law under this statute. 25 CS 378. Zoning regulations adopted prior to new charter which contains no zoning regulation powers, prevail over charter and zoning commission could appoint its own agent as zoning enforcement officer of the town. 28 CS 278. Cited. Id., 419.

Subsec. (a):

Once municipality adopts provisions of chapter and establishes a zoning commission which then commences its functions in accordance with chapter, commission is not subject to interference by municipality’s legislative body; municipality’s legislative body may not substitute its judgment for that of commission in a matter involving use of municipality’s land. 49 CS 183.



Section 8-1a - “Municipality” to include district.

“Municipality” as used in this chapter shall include a district establishing a zoning commission under section 7-326. Wherever the words “town” and “selectmen” appear in this chapter, they shall be deemed to include “district” and “officers of such district”, respectively.

(1959, P.A. 577, S. 1.)



Section 8-1aa - Ridgeline protection: Definitions.

As used in section 8-2:

(1) “Traprock ridge” means Beacon Hill, Saltonstall Mountain, Totoket Mountain, Pistapaug Mountain, Fowler Mountain, Beseck Mountain, Higby Mountain, Chauncey Peak, Lamentation Mountain, Cathole Mountain, South Mountain, East Peak, West Peak, Short Mountain, Ragged Mountain, Bradley Mountain, Pinnacle Rock, Rattlesnake Mountain, Talcott Mountain, Hatchett Hill, Peak Mountain, West Suffield Mountain, Cedar Mountain, East Rock, Mount Sanford, Prospect Ridge, Peck Mountain, West Rock, Sleeping Giant, Pond Ledge Hill, Onion Mountain, The Sugarloaf, The Hedgehog, West Mountains, The Knolls, Barndoor Hills, Stony Hill, Manitook Mountain, Rattlesnake Hill, Durkee Hill, East Hill, Rag Land, Bear Hill, Orenaug Hills;

(2) “Amphibolite ridge” means Huckleberry Hill, East Hill, Ratlum Hill, Mount Hoar, Sweetheart Mountain;

(3) “Ridgeline” means the line on a traprock or amphibolite ridge created by all points at the top of a fifty per cent slope, which is maintained for a distance of fifty horizontal feet perpendicular to the slope and which consists of surficial basalt geology, identified on the map prepared by Stone et al., United States Geological Survey, entitled “Surficial Materials Map of Connecticut”;

(4) “Ridgeline setback area” means the area bounded by (A) a line that parallels the ridgeline at a distance of one hundred fifty feet on the more wooded side of the ridge, and (B) the contour line where a ridge of less than fifty per cent is maintained for fifty feet or more on the rockier side of the slope, mapped pursuant to section 8-2;

(5) “Development” means the construction, reconstruction, alteration, or expansion of a building; and

(6) “Building” means any structure other than (A) a facility as defined in section 16-50i or (B) structures of a relatively slender nature compared to the buildings to which they are associated, including but not limited to chimneys, flagpoles, antennas, utility poles and steeples.

(P.A. 95-239, S. 1; P.A. 98-105, S. 2; June Sp. Sess. P.A. 98-1, S. 83, 121.)

History: P.A. 98-105 added new Subdiv. (2) defining “amphibolite ridge”, renumbering existing Subdivs. accordingly, and made technical corrections; June Sp. Sess. P.A. 98-1 made technical corrections, effective June 24, 1998.



Section 8-1b - Alternate members of zoning commission or combined planning and zoning commission.

Any town, city or borough, in addition to such powers as it has under the provisions of the general statutes or any special act, shall have the power to provide by ordinance for the appointment or election of alternate members to its zoning commission or combined planning and zoning commission. Such alternate members shall, when seated as herein provided, have all the powers and duties set forth in the general statutes or any special act relating to such municipality for such commission and its members. Such alternate members shall be electors and shall not be members of the zoning board of appeals or planning commission. Such ordinance shall provide for the manner of designating alternates to act.

(1963, P.A. 249; February, 1965, P.A. 280; 1971, P.A. 763, S. 1; P.A. 84-154, S. 1, 3; P.A. 85-284, S. 1, 5.)

History: 1965 act provided option of electing alternate members; 1971 act deleted provision concerning alternate members of planning commissions, forbade members of planning commission to serve as alternate members of zoning commission and deleted provisions concerning selection of alternate by member he is to substitute for, giving chairman sole power to make selection; P.A. 84-154 provided for mandatory appointment or election of alternates, effective January 1, 1986; P.A. 85-284 repealed provisions of P.A. 84-154 and provided that local ordinances shall provide for the manner of designating alternates to act.

See Sec. 8-19a re alternate members of planning commission.



Section 8-1c - Fees for municipal land use applications.

Any municipality may, by ordinance, establish a schedule of reasonable fees for the processing of applications by a municipal zoning commission, planning commission, combined planning and zoning commission, zoning board of appeals or inland wetlands commission. Such schedule shall supersede any specific fees set forth in the general statutes, or any special act or established by a planning commission under section 8-26.

(P.A. 82-282; P.A. 93-124, S. 2; May 25 Sp. Sess. P.A. 94-1, S. 9, 130.)

History: P.A. 93-124 added reference to planning commissions for consistency with 1993 changes to the general statutes; May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994.



Section 8-1d - Hours for holding land use public hearings.

Any municipality may, by ordinance, establish an hour at or after which public hearings shall be held by its planning commission, zoning commission, combined planning and zoning commission, zoning board of appeals and inland wetlands agency.

(P.A. 89-175, S. 2, 7.)



Section 8-2 - Regulations.

(a) The zoning commission of each city, town or borough is authorized to regulate, within the limits of such municipality, the height, number of stories and size of buildings and other structures; the percentage of the area of the lot that may be occupied; the size of yards, courts and other open spaces; the density of population and the location and use of buildings, structures and land for trade, industry, residence or other purposes, including water-dependent uses, as defined in section 22a-93, and the height, size and location of advertising signs and billboards. Such bulk regulations may allow for cluster development, as defined in section 8-18. Such zoning commission may divide the municipality into districts of such number, shape and area as may be best suited to carry out the purposes of this chapter; and, within such districts, it may regulate the erection, construction, reconstruction, alteration or use of buildings or structures and the use of land. All such regulations shall be uniform for each class or kind of buildings, structures or use of land throughout each district, but the regulations in one district may differ from those in another district, and may provide that certain classes or kinds of buildings, structures or uses of land are permitted only after obtaining a special permit or special exception from a zoning commission, planning commission, combined planning and zoning commission or zoning board of appeals, whichever commission or board the regulations may, notwithstanding any special act to the contrary, designate, subject to standards set forth in the regulations and to conditions necessary to protect the public health, safety, convenience and property values. Such regulations shall be made in accordance with a comprehensive plan and in adopting such regulations the commission shall consider the plan of conservation and development prepared under section 8-23. Such regulations shall be designed to lessen congestion in the streets; to secure safety from fire, panic, flood and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population and to facilitate the adequate provision for transportation, water, sewerage, schools, parks and other public requirements. Such regulations shall be made with reasonable consideration as to the character of the district and its peculiar suitability for particular uses and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such municipality. Such regulations may, to the extent consistent with soil types, terrain, infrastructure capacity and the plan of conservation and development for the community, provide for cluster development, as defined in section 8-18, in residential zones. Such regulations shall also encourage the development of housing opportunities, including opportunities for multifamily dwellings, consistent with soil types, terrain and infrastructure capacity, for all residents of the municipality and the planning region in which the municipality is located, as designated by the Secretary of the Office of Policy and Management under section 16a-4a. Such regulations shall also promote housing choice and economic diversity in housing, including housing for both low and moderate income households, and shall encourage the development of housing which will meet the housing needs identified in the state’s consolidated plan for housing and community development prepared pursuant to section 8-37t and in the housing component and the other components of the state plan of conservation and development prepared pursuant to section 16a-26. Zoning regulations shall be made with reasonable consideration for their impact on agriculture, as defined in subsection (q) of section 1-1. Zoning regulations may be made with reasonable consideration for the protection of historic factors and shall be made with reasonable consideration for the protection of existing and potential public surface and ground drinking water supplies. On and after July 1, 1985, the regulations shall provide that proper provision be made for soil erosion and sediment control pursuant to section 22a-329. Such regulations may also encourage energy-efficient patterns of development, the use of solar and other renewable forms of energy, and energy conservation. The regulations may also provide for incentives for developers who use passive solar energy techniques, as defined in subsection (b) of section 8-25, in planning a residential subdivision development. The incentives may include, but not be limited to, cluster development, higher density development and performance standards for roads, sidewalks and underground facilities in the subdivision. Such regulations may provide for a municipal system for the creation of development rights and the permanent transfer of such development rights, which may include a system for the variance of density limits in connection with any such transfer. Such regulations may also provide for notice requirements in addition to those required by this chapter. Such regulations may provide for conditions on operations to collect spring water or well water, as defined in section 21a-150, including the time, place and manner of such operations. No such regulations shall prohibit the operation of any family day care home or group day care home in a residential zone. No such regulations shall prohibit the use of receptacles for the storage of items designated for recycling in accordance with section 22a-241b or require that such receptacles comply with provisions for bulk or lot area, or similar provisions, except provisions for side yards, rear yards and front yards. No such regulations shall unreasonably restrict access to or the size of such receptacles for businesses, given the nature of the business and the volume of items designated for recycling in accordance with section 22a-241b, that such business produces in its normal course of business, provided nothing in this section shall be construed to prohibit such regulations from requiring the screening or buffering of such receptacles for aesthetic reasons. Such regulations shall not impose conditions and requirements on manufactured homes having as their narrowest dimension twenty-two feet or more and built in accordance with federal manufactured home construction and safety standards or on lots containing such manufactured homes which are substantially different from conditions and requirements imposed on single-family dwellings and lots containing single-family dwellings. Such regulations shall not impose conditions and requirements on developments to be occupied by manufactured homes having as their narrowest dimension twenty-two feet or more and built in accordance with federal manufactured home construction and safety standards which are substantially different from conditions and requirements imposed on multifamily dwellings, lots containing multifamily dwellings, cluster developments or planned unit developments. Such regulations shall not prohibit the continuance of any nonconforming use, building or structure existing at the time of the adoption of such regulations. Such regulations shall not provide for the termination of any nonconforming use solely as a result of nonuse for a specified period of time without regard to the intent of the property owner to maintain that use. Any city, town or borough which adopts the provisions of this chapter may, by vote of its legislative body, exempt municipal property from the regulations prescribed by the zoning commission of such city, town or borough; but unless it is so voted municipal property shall be subject to such regulations.

(b) In any municipality that is contiguous to Long Island Sound the regulations adopted under this section shall be made with reasonable consideration for restoration and protection of the ecosystem and habitat of Long Island Sound and shall be designed to reduce hypoxia, pathogens, toxic contaminants and floatable debris in Long Island Sound. Such regulations shall provide that the commission consider the environmental impact on Long Island Sound of any proposal for development.

(c) In any municipality where a traprock ridge, as defined in section 8-1aa, or an amphibolite ridge, as defined in section 8-1aa, is located the regulations may provide for development restrictions in ridgeline setback areas, as defined in said section. The regulations may restrict quarrying and clear cutting, except that the following operations and uses shall be permitted in ridgeline setback areas, as of right: (1) Emergency work necessary to protect life and property; (2) any nonconforming uses that were in existence and that were approved on or before the effective date of regulations adopted under this section; and (3) selective timbering, grazing of domesticated animals and passive recreation.

(1949 Rev., S. 837; November, 1955, S. N10; 1959, P.A. 614, S. 2; 661; 1961, P.A. 569; 1963, P.A. 133; 1967, P.A. 801; P.A. 77-509, S. 1; P.A. 78-314, S. 1; P.A. 80-327, S. 1; P.A. 81-334, S. 2; P.A. 83-388, S. 6, 9; P.A. 84-263; P.A. 85-91, S. 2, 5; 85-279, S. 3; P.A. 87-215, S. 1, 7; 87-232; 87-474, S. 1; 87-490, S. 1; P.A. 88-105, S. 2; 88-203, S. 1; P.A. 89-277, S. 1; P.A. 91-170, S. 1; 91-392, S. 1; 91-395, S. 1, 11; P.A. 92-50; P.A. 93-385, S. 3; P.A. 95-239, S. 2; 95-335, S. 14, 26; P.A. 97-296, S. 2, 4; P.A. 98-105, S. 3; P.A. 10-87, S. 4; P.A. 11-124, S. 2; 11-188, S. 3.)

History: 1959 acts required that regulations be uniform for use of land in district and authorized requirement of special permits or exceptions; 1961 act deleted provision authorizing reconstruction of nonconforming structure destroyed or damaged by fire or casualty provided cost be less than 50% of fair market value of property and reconstruction be commenced within six months; 1963 act allowed municipality to exempt municipal property from zoning regulations; 1967 act specified that special acts contrary to provision re special permits or special exceptions have no bearing; P.A. 77-509 allowed considerations of historic factors, sedimentation control and erosion in zoning regulations; P.A. 78-314 allowed regulations to encourage energy-efficient development, energy conservation and use of renewable forms of energy; P.A. 80-327 allowed consideration of water supply protection; P.A. 81-334 authorized regulations to provide for incentives for developers using passive solar energy techniques; P.A. 83-388 required provision be made for soil erosion and sediment control, effective July 1, 1985; P.A. 84-263 provided the regulations shall encourage the development of housing opportunities for all citizens of the municipality consistent with soil types, terrain and infrastructure capacity (Revisor’s note: P.A. 84-263, which took effect on October 1, 1984, incorporated the amendment enacted by P.A. 83-388, but the Revisors are of the opinion that (1) this in no way changed the July 1, 1985, effective date of the 1983 act, and (2) the further amendment in the 1984 act took effect on October 1, 1984); P.A. 85-91 specified the date by which provision for soil erosion and sediment control is required; P.A. 85-279 made consideration of the protection of surface water and groundwater mandatory where before it had been discretionary; P.A. 87-215 authorized regulations to provide for additional notice requirements; P.A. 87-232 provided that no regulations shall prohibit the operation of any family day care home or group day care home in a residential zone; P.A. 87-474 clarified authority to regulate water-dependent uses; P.A. 87-490 inserted provisions concerning creation and transfer of development rights; P.A. 88-105 required zoning regulations to be made with reasonable consideration for their impact on agriculture; P.A. 88-203 added provisions re imposition of conditions and requirements on certain manufactured homes and developments to be occupied by certain manufactured homes; P.A. 89-277 added provision specifying that the regulations shall not provide for the termination of a nonconforming use solely as a result of nonuse without regard to intent; P.A. 91-170 designated existing language as Subsec. (a) and added Subsec. (b) re regulations in municipalities contiguous to Long Island Sound; P.A. 91-392 required regulations to encourage opportunities for multifamily dwellings for residents of municipality and planning region, to promote housing choice and economic diversity in housing and to encourage housing development consistent with the state housing plan and the state plan of conservation and development; P.A. 91-395 authorized adoption of regulations under this section to provide for cluster development; P.A. 92-50 amended Subsec. (a) to eliminate reference to adoption of regulations in accordance with the comprehensive plan and substituted consideration of the plan of development in lieu thereof; P.A. 93-385 amended Subsec. (a) by requiring that regulations be made in accordance with a comprehensive plan; P.A. 95-239 added Subsec. (c) re development restrictions in ridgeline setback areas (Revisor’s note: Uppercase alphabetic Subdiv. indicators were replaced editorially by the Revisors with numeric indicators for consistency with customary statutory usage); P.A. 95-335 amended Subsec. (a) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995; P.A. 97-296 amended Subsec. (a) to allow regulations to provide for conditions on operations to collect spring or well water, effective July 8, 1997; P.A. 98-105 amended Subsec. (c) to provide for protection of amphibolite ridgelines; P.A. 10-87 amended Subsec. (a) by making technical changes and adding provision prohibiting regulations from prohibiting use of receptacles for storage of items designated for recycling or requiring such receptacles to comply with provisions for bulk or lot area and prohibiting regulations from unreasonably restricting access to or size of such receptacles for businesses; P.A. 11-124 amended Subsec. (a) by replacing “housing plan” with “state’s consolidated plan for housing and community development”; P.A. 11-188 amended Subsec. (a) by adding reference to Sec. 1-1(q) re definition of “agriculture”.

Cited. 6 CA 237. Violation of uniformity requirement of statute by creation of a buffer area discussed. Id., 686. Cited. 7 CA 684; 10 CA 190; 12 CA 90; 13 CA 159; Id., 448; Id., 699; 15 CA 110; 16 CA 303. Zoning power “to regulate” under section does not include power “to prohibit” unless prohibition is supported by a rational relation to purposes of zoning. 17 CA 17; judgment reversed, see 212 C. 570. Cited. 19 CA 334; 21 CA 538; 24 CA 5; Id., 526; 25 CA 375; Id., 392; judgment reversed, see 222 C. 607; 26 CA 212; 28 CA 314; 30 CA 627; 31 CA 643; 35 CA 594; Id., 820; 36 CA 98; 37 CA 303; 40 CA 501. Reiterated previous holdings that regulation of uses of land, like regulations for classes of buildings and structures, must be uniform and use of special exceptions authorized. 85 CA 820. Planned development district under special act not authorized under statute since no uniform standards for applications. Id. Test of commission’s action is twofold: (1) The zone change must be in accord with a comprehensive plan and (2) it must be reasonably related to normal police power purposes enumerated in section. Only where local zoning authority has acted arbitrarily or illegally and thus abused the discretion vested in it can courts grant relief on appeal. 99 CA 768.

Standards by which regulations are to be scrutinized. 15 CS 485. Change of zone classification of large lot in center of residential area to business is spot zoning. 16 CS 189. Cited. Id., 328. Where zoning ordinance attempted to zone by individual pieces of property, held not in accordance with comprehensive plan. Id., 422. Power of zoning commission to fix minimum lot sizes and minimum floor areas upheld. 19 CS 24. Cited. Id., 447. Omission of any direct mention of a mobile home park as a permitted use of land anywhere in a town does not render zoning law void or unconstitutional. 21 CS 275. In order to qualify as nonconforming use, use must be in existence when ordinance goes into effect or in such a state of preparation that it is naturally recognized in neighborhood as such a use. Id. Restrictive covenant and zoning restrictions are two entirely separate and unrelated limitations on use of property. Where deeds to all lots sold under general development scheme contain same restrictive covenants, each grantee is entitled to enforce them in absence of conduct on his part constituting laches, waiver or abandonment. 22 CS 235. Nonconforming use may be increased in extent by natural expansion and growth. 24 CS 221. Cited. 25 CS 277. Zoning commission has no statutory power to enact ordinance limiting occupancy of certain areas to elderly persons. 26 CS 128. To change nonconforming business use to nonconforming liquor use is an increase in use and zoning board of appeals acted arbitrarily, illegally and in abuse of discretion in denying plaintiff’s appeal. Id., 457. Refusal of zoning variance to permit use of plaintiff’s property as gasoline station, its claimed best use, was not an unconstitutional confiscation of property. Id., 475. Change of zone dependent for proper functioning on action by other agencies over which zoning commission has no control cannot be sustained unless action appears not a possibility but a probability. Id., 503. Community as a whole must benefit from commission action. Id. Regulation of defendant zoning commission requiring gasoline station sites to be 1,500 feet apart is an exercise of police power which plaintiff failed to prove unreasonable or confiscatory of his property’s value. 27 CS 362. Cited. 30 CS 157, 164; 32 CS 217; 34 CS 177; 35 CS 246. Statute provides no authority to planning and zoning commissions to modify statutes under which they acquire authority. 36 CS 281. Cited. 39 CS 436; 41 CS 196; Id., 593; 42 CS 256; 43 CS 373.

Subsec. (a):

Zoning commission amendment to town’s zoning regulations satisfied the uniformity requirements of Subsec. and was reasonably related to balancing conservation and development. 259 C. 402. Soil contamination issue not limited to review of site plan application but also relevant to adoption of proposed text amendment because Subsec. requires regulations to “promote health and general welfare”. 271 C. 1. That Subsec. explicitly authorizes special permits demonstrates that legislature itself recognized the need for exceptions to uniformity, and, therefore, complete uniformity was not mandated. 281 C. 66. Subdivision of property into more than 30 residential lots that otherwise comply with applicable zoning regulations is not a distinct “use of land” subject to special permit regulations under Subsec. 288 C. 730.

Implicitly requires uniform enforcement of zoning regulations. 49 CA 669. Use of property as gasoline station was not a preexisting, nonconforming use. 74 CA 622. Does not necessarily confer authority in zoning commission to promulgate regulations re noise pollution and does not contradict legislature’s specific enactment in Sec. 22a-67 et seq. 76 CA 199.

Cited. 36 CS 98.



Section 8-2a - Copies of zoning and subdivision regulations to be available.

The secretary or clerk of each regulatory board of a political subdivision of the state, adopting subdivision or zoning regulations pursuant to the general statutes or a special act, shall make printed copies of such regulations available to the public at a reasonable price upon request.

(1961, P.A. 410.)



Section 8-2b - Use of maps of Soil Conservation Service as standard.

Any planning commission, zoning commission or planning and zoning commission of any municipality may use soil survey maps of the Soil Conservation Service of the United States Department of Agriculture as a standard in determining land use, planning, zoning or development regulations.

(1971, P.A. 132.)



Section 8-2c - Payment of a fee in lieu of parking requirements.

Notwithstanding the provisions of any special act, any town, city or borough having zoning authority pursuant to this chapter or any special act or planning authority pursuant to chapter 126 or any special act may, by regulation of the authority exercising zoning or planning power, provide that an applicant may be allowed to pay a fee to the town, city or borough in lieu of any requirement to provide parking spaces in connection with any use of land pursuant to any zoning or planning regulations adopted by such zoning or planning authority. Such regulation shall provide that no such fee shall be accepted by the town, city or borough unless the authority exercising zoning or planning power has found and declared that the number of parking spaces which would be required in connection with such use of land pursuant to any existing planning or zoning regulation: (1) Would result in an excess of parking spaces for such use of land or in the area surrounding such use of land; or (2) could not be physically located on the parcel of land for which such use is proposed and such regulation shall further provide that the amount of such fee shall be determined in accordance with a formula or schedule of fees set forth in such regulations and that no such fee shall be imposed or paid without the consent of the applicant and the zoning or planning authority, as the case may be. In any case in which a fee is proposed to be accepted in lieu of a parking requirement because the number of parking spaces required could not be physically located on the parcel of land for which such use is proposed, a two-thirds vote of the zoning or planning authority shall be necessary to consent to such payment. Such regulations may also limit the areas of such town, city or borough in which such payments shall be accepted by the town, city or borough. Any such payment to the town, city or borough shall be deposited in a fund established by the town, city or borough pursuant to this section. Such fund shall be used solely for the acquisition, development, expansion or capital repair of municipal parking facilities, traffic or transportation related capital projects, the provision or operating expenses of transit facilities designed to reduce reliance on private automobiles and capital programs to facilitate carpooling or vanpooling. The proceeds of such fund shall not be used for operating expenses of any kind, except operating expenses of transit facilities, or be considered a part of the municipal general fund. Expenditures from such fund shall be authorized in the same manner as any other capital expenditure of the town, city or borough. Any income earned by any moneys on deposit in such fund shall accrue to the fund.

(P.A. 84-497; P.A. 85-164; P.A. 90-286, S. 7, 9.)

History: P.A. 85-164 inserted provisions allowing payments in cases where parking could not be physically located on the subject parcel of land and requiring a two-thirds vote in such cases; P.A. 90-286 authorized the use of the proceeds of the fund for the “operating expenses” of transit facilities designed to reduce reliance on private automobiles.



Section 8-2d - Planned unit developments under former chapter 124a continue to be valid.

Any land use regulations concerning planned unit developments or planned residential developments adopted by a municipal zoning commission, planning and zoning commission or other applicable zoning authority pursuant to sections 8-13b to 8-13k, inclusive, of the general statutes, revision of 1958, revised to January 1, 1985, shall continue to be valid and any planned unit development or planned residential development proposed in accordance with such regulations which has received approval, whether tentative, preliminary or final, from such commission or authority prior to July 1, 1985, shall continue to be governed by the provisions of such regulations.

(P.A. 85-409, S. 6, 8.)



Section 8-2e - Municipal agreements regarding development rights.

Any two or more municipalities which have adopted the provisions of this chapter or chapter 125a or which are exercising zoning power pursuant to any special act may, with the approval of the legislative body of each municipality, execute an agreement providing for a system of development rights and the transfer of development rights across the boundaries of the municipalities which are parties to the agreement. Such system shall be implemented in a manner approved by the legislative body of each municipality and by the commission or other body which adopts zoning regulations of each municipality.

(P.A. 87-490, S. 2.)



Section 8-2f - Joint applications necessary for transfer of development rights.

Any zoning regulations adopted pursuant to section 8-2 concerning development rights shall authorize the transfer of the development rights to land only upon joint application of the transferor and transferee.

(P.A. 87-490, S. 3.)



Section 8-2g - Special exemption from density limits for construction of affordable housing.

(a) Notwithstanding the provisions of any special act, any zoning commission existing pursuant to this chapter and any municipal agency exercising the powers of a zoning commission pursuant to any special act may provide by regulation for a special exemption from density limits established for any zoning district, or special exception use, in which multifamily dwellings are permitted, in accordance with the requirements contained in subsection (b) of this section. Such special exemption shall allow the construction of a designated number of such permitted multifamily dwelling units in excess of applicable density limits, in accordance with a contract entered into between a developer applying for the special exemption and the municipality. Any such contract shall provide: (1) For each dwelling unit constructed by the developer in excess of the number of such units permitted by applicable density limits, the developer shall construct in the municipality a unit of affordable housing, as defined in section 8-39a, which is of comparable size and workmanship; (2) for a period which shall not be less than thirty years from the date of completion of any units of affordable housing constructed pursuant to subdivision (1) of this subsection, such units of affordable housing shall be offered for sale or rent only to persons and families having such income as the agency created or designated under subsection (b) of this section may establish but which shall not exceed the area median income of the municipality as determined by the United States Department of Housing and Urban Development; (3) the sale price or rent for any such unit of affordable housing shall not exceed an amount which shall be specified in such contract, provided such contract shall contain provisions concerning reasonable periodic increases of the specified sale price or rent; (4) such units of affordable housing shall be conveyed by deeds containing covenants incorporating the terms and conditions contained in such contract between the developer and the municipality, which covenants shall run with the land and be enforceable by the municipality until released by the municipality; and (5) the requirements of subdivisions (1) to (4), inclusive, of this subsection shall apply to (A) the resale, (B) the purchase and subsequent leasing and (C) the conversion to the common interest form of ownership and subsequent sale of any such unit of affordable housing during and for the remaining term of such period.

(b) Upon the adoption of any regulation under subsection (a) of this section, the zoning commission or municipal agency exercising the powers of a zoning commission shall notify the legislative body of the municipality of such adoption and request that the municipality establish or designate an agency to implement a program designed to establish income criteria in accordance with said subsection (a) and oversee the sale or rental of any units of affordable housing constructed pursuant to said subsection (a) to persons and families satisfying such income criteria. Any municipality may, by ordinance, establish or designate a municipal agency to implement such program. If the legislative body does not enact such ordinance within one hundred twenty days following the date of such request, the zoning commission or municipal agency exercising the powers of a zoning commission may notify the housing authority of the municipality or, in any municipality which has not by resolution authorized its housing authority to transact business in accordance with the provisions of section 8-40, the municipal agency with responsibility for housing matters that it has adopted such regulation. Upon receiving such notice, the housing authority or municipal agency with responsibility for housing matters shall implement such program. Any such program shall provide for a method of selecting persons satisfying such income criteria to purchase or rent such units of affordable housing from among a pool of applicants which method shall not discriminate on the basis of age, gender, race, creed, color, national origin, ancestry, marital status, intellectual disability, physical disability, including, but not limited to, blindness or deafness, place of residency, number of children or veterans’ status.

(c) Nothing in this section shall be construed to limit any powers lawfully exercised by any municipality, any zoning commission existing pursuant to this chapter or any municipal agency exercising the powers of a zoning commission pursuant to any special act. Nothing in this section shall be construed to invalidate any ordinance of a municipality or any regulation of a zoning commission existing pursuant to this chapter or any municipal agency exercising the powers of a zoning commission pursuant to any special act, which ordinance or regulation was adopted before June 6, 1988. Nothing in this section shall be construed to prohibit any such municipality, zoning commission or municipal agency from changing the requirements contained in any ordinance or zoning regulation or to require any such municipality, zoning commission or municipal agency to change the requirements contained in any ordinance or zoning regulation.

(P.A. 88-338, S. 1, 5; P.A. 11-129, S. 20.)

History: Pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (b).



Section 8-2h - Zoning applications filed prior to change in zoning regulations not required to comply with change. Applications for building permit or certificate of occupancy filed prior to adoption of zoning regulations not required to comply with regulations.

(a) An application filed with a zoning commission, planning and zoning commission, zoning board of appeals or agency exercising zoning authority of a town, city or borough which is in conformance with the applicable zoning regulations as of the time of filing shall not be required to comply with, nor shall it be disapproved for the reason that it does not comply with, any change in the zoning regulations or the boundaries of zoning districts of such town, city or borough taking effect after the filing of such application.

(b) An application for a building permit or certificate of occupancy filed with the building official of a city, town or borough prior to the adoption of zoning regulations by such city, town or borough in accordance with this chapter shall not be required to comply with, nor shall it be disapproved for the reason that it does not comply with, such zoning regulations.

(P.A. 89-311, S. 2.)

Cited. 25 CA 199; 26 CA 212.

Subsec. (a):

Cited. 220 C. 527.

Cited. 26 CA 212; 28 CA 314; Id., 379; 40 CA 501; Id., 840. States that if zoning regulations are changed after an application is filed, that application need not comply in order to be approved. 63 CA 176.



Section 8-2i - Inclusionary zoning.

(a) As used in this section, “inclusionary zoning” means any zoning regulation, requirement or condition of development imposed by ordinance, regulation or pursuant to any special permit, special exception or subdivision plan which promotes the development of housing affordable to persons and families of low and moderate income, including, but not limited to, (1) the setting aside of a reasonable number of housing units for long-term retention as affordable housing through deed restrictions or other means; (2) the use of density bonuses; or (3) in lieu of or in addition to such other requirements or conditions, the making of payments into a housing trust fund to be used for constructing, rehabilitating or repairing housing affordable to persons and families of low and moderate income.

(b) Notwithstanding the provisions of any special act, any municipality having zoning authority pursuant to this chapter or any special act or having planning authority pursuant to chapter 126 may, by regulation of the body exercising such zoning authority, implement inclusionary zoning regulations, requirements or conditions.

(P.A. 91-204.)



Section 8-2j - *(See end of section for amended version of subsection (e) and effective date.) Village districts. Compatibility objectives with other uses in immediate neighborhood. Applications. Village district consultant.

(a) The zoning commission of each municipality may establish village districts as part of the zoning regulations adopted under section 8-2 or under any special act. Such districts shall be located in areas of distinctive character, landscape or historic value that are specifically identified in the plan of conservation and development of the municipality.

(b) The regulations establishing village districts shall protect the distinctive character, landscape and historic structures within such districts and may regulate, on and after the effective date of such regulations, new construction, substantial reconstruction and rehabilitation of properties within such districts and in view from public roadways, including, but not limited to, (1) the design and placement of buildings, (2) the maintenance of public views, (3) the design, paving materials and placement of public roadways, and (4) other elements that the commission deems appropriate to maintain and protect the character of the village district. In adopting the regulations, the commission shall consider the design, relationship and compatibility of structures, plantings, signs, roadways, street hardware and other objects in public view. The regulations shall establish criteria from which a property owner and the commission may make a reasonable determination of what is permitted within such district. The regulations shall encourage the conversion, conservation and preservation of existing buildings and sites in a manner that maintains the historic or distinctive character of the district. The regulations concerning the exterior of structures or sites shall be consistent with: (A) The “Connecticut Historical Commission - The Secretary of the Interior’s Standards for Rehabilitation and Guidelines for Rehabilitating Historic Buildings”, revised through 1990, as amended; or (B) the distinctive characteristics of the district identified in the municipal plan of conservation and development. The regulations shall provide (i) that proposed buildings or modifications to existing buildings be harmoniously related to their surroundings, and the terrain in the district and to the use, scale and architecture of existing buildings in the district that have a functional or visual relationship to a proposed building or modification, (ii) that all spaces, structures and related site improvements visible from public roadways be designed to be compatible with the elements of the area of the village district in and around the proposed building or modification, (iii) that the color, size, height, location, proportion of openings, roof treatments, building materials and landscaping of commercial or residential property and any proposed signs and lighting be evaluated for compatibility with the local architectural motif and the maintenance of views, historic buildings, monuments and landscaping, and (iv) that the removal or disruption of historic traditional or significant structures or architectural elements shall be minimized.

(c) All development in the village district shall be designed to achieve the following compatibility objectives: (1) The building and layout of buildings and included site improvements shall reinforce existing buildings and streetscape patterns and the placement of buildings and included site improvements shall assure there is no adverse impact on the district; (2) proposed streets shall be connected to the existing district road network, wherever possible; (3) open spaces within the proposed development shall reinforce open space patterns of the district, in form and siting; (4) locally significant features of the site such as distinctive buildings or sight lines of vistas from within the district, shall be integrated into the site design; (5) the landscape design shall complement the district’s landscape patterns; (6) the exterior signs, site lighting and accessory structures shall support a uniform architectural theme if such a theme exists and be compatible with their surroundings; and (7) the scale, proportions, massing and detailing of any proposed building shall be in proportion to the scale, proportion, massing and detailing in the district.

(d) All applications for new construction and substantial reconstruction within the district and in view from public roadways shall be subject to review and recommendation by an architect or architectural firm, landscape architect, or planner who is a member of the American Institute of Certified Planners selected and contracted by the commission and designated as the village district consultant for such application. Alternatively, the commission may designate as the village district consultant for such application an architectural review board whose members shall include at least one architect, landscape architect or planner who is a member of the American Institute of Certified Planners. The village district consultant shall review an application and report to the commission within thirty-five days of receipt of the application. Such report and recommendation shall be entered into the public hearing record and considered by the commission in making its decision. Failure of the village district consultant to report within the specified time shall not alter or delay any other time limit imposed by the regulations.

*(e) The commission may seek the recommendations of any town or regional agency or outside specialist with which it consults, including, but not limited to, the regional planning agency, the municipality’s historical society, the Connecticut Trust for Historic Preservation and The University of Connecticut College of Agriculture and Natural Resources. Any reports or recommendations from such agencies or organizations shall be entered into the public hearing record.

(f) If a commission grants or denies an application, it shall state upon the record the reasons for its decision. If a commission denies an application, the reason for the denial shall cite the specific regulations under which the application was denied. Notice of the decision shall be published in a newspaper having a substantial circulation in the municipality. An approval shall become effective in accordance with subsection (b) of section 8-3c.

(g) No approval of a commission under this section shall be effective until a copy thereof, certified by the commission, containing the name of the owner of record, a description of the premises to which it relates and specifying the reasons for its decision, is recorded in the land records of the town in which such premises are located. The town clerk shall index the same in the grantor’s index under the name of the then record owner and the record owner shall pay for such recording.

(P.A. 98-116; P.A. 00-145, S. 1; P.A. 01-195, S. 110, 111, 181.)

*Note: On and after January 1, 2015, subsection (e) of this section, as amended by section 275 of public act 13-247, is to read as follows:

“(e) The commission may seek the recommendations of any town agency or regional council or outside specialist with which it consults, including, but not limited to, the regional council of governments, the municipality’s historical society, the Connecticut Trust for Historic Preservation and The University of Connecticut College of Agriculture and Natural Resources. Any reports or recommendations from such councils or organizations shall be entered into the public hearing record.”

(P.A. 98-116; P.A. 00-145, S. 1; P.A. 01-195, S. 110, 111, 181; P.A. 13-247, S. 275.)

History: P.A. 00-145 divided existing Subsec. (a) into Subsecs. (a) and (b) and existing Subsec. (c) into Subsecs. (d) and (e), amended Subsec. (a) to require districts to be located in areas identified on the plan of conservation and development, amended Subsec. (d) to include landscape architects and planners in review and authorize an architectural review board to act as the village district consultant, deleted former Subsec. (e) which had defined “neighborhood”, inserted new provisions as Subsec. (f) re approval or disapproval, relettered former Subsec. (d) as (g) and made numerous technical changes throughout; P.A. 01-195 made technical changes in Subsecs. (d) and (f), effective July 11, 2001; P.A. 13-247 amended Subsec. (e) by substituting “town agency” for “town”, “council” for “agency”, “council of governments” for “planning agency” and “councils” for “agencies”, effective January 1, 2015.



Section 8-2k - Zoning regulations re construction near lakes.

Section 8-2k is repealed, effective October 1, 2006.

(P.A. 04-248, S. 3; P.A. 05-263, S. 2, 3.)



Section 8-2l - Zoning regulations re structures or uses located in floodplain.

(a) As used in this section and section 25-68i, “floodplain” means that area of a municipality located within the real or theoretical limits of the base flood or base flood for a critical activity, as determined by the municipality or the Federal Emergency Management Agency in its flood insurance study or flood insurance rate map for the municipality prepared pursuant to the National Flood Insurance Program, 44 CFR Part 59 et seq.

(b) Whenever a municipality, pursuant to the National Flood Insurance Program, 44 CFR Part 59 et seq., is required to revise its zoning regulations or any other ordinances regulating a proposed building, structure, development or use located in a floodplain, the revision shall provide for restrictions for flood storage and conveyance of water for floodplains that are not tidally influenced as follows:

(1) Within a designated floodplain, encroachments resulting from fill, new construction or substantial improvements, as defined in 44 CFR Part 59.1, involving an increase in footprint to the structure shall be prohibited unless the applicant provides to the zoning commission certification by a state licensed engineer that such encroachment shall not result in any increase in base flood elevation;

(2) The water holding capacity of the floodplain shall not be reduced by any form of development unless such reduction (A) is compensated for by deepening or widening the floodplain, (B) is on-site, or if adjacent property owners grant easements and the municipality in which the development is located authorizes such off-site compensation, (C) is within the same hydraulic reach and a volume not previously used for flood storage, (D) is hydraulically comparable and incrementally equal to the theoretical volume of flood water at each elevation, up to and including the hundred-year flood elevation, which would be displaced by the proposed project, and (E) has an unrestricted hydraulic connection to the same waterway or water body; and

(3) Work within adjacent land subject to flooding, including work to provide compensatory storage, shall not result in any increase in flood stage or velocity.

(c) Notwithstanding the provisions of subsection (b) of this section, a municipality may adopt more stringent restrictions for flood storage and conveyance of water for floodplains that are not tidally influenced.

(P.A. 04-144, S. 1.)

See Sec. 25-68k re hazard mitigation and floodplain management grant program.



Section 8-2m - Floating and overlay zones and flexible zoning districts.

The zoning authority of any municipality that (1) was incorporated in 1784, (2) has a mayor and board of alderman form of government, and (3) exercises zoning power pursuant to a special act, may provide for floating and overlay zones and flexible zoning districts, including, but not limited to, planned development districts, planned development units, special design districts and planned area developments. The regulations shall establish standards for such zones and districts. Flexible zoning districts established under such regulations shall be designed for the betterment of the municipality and the floating and overlay zones and neighborhood in which they are located and shall not establish in a residential zone a zone that is less restrictive with respect to uses than the underlying zone of the flexible zoning district. Such regulations shall not authorize the expansion of a pre-existing, nonconforming use. Notwithstanding the provisions of this section, no planned development district shall be approved which would permit a use or authorize the expansion of a pre-existing nonconforming use where the underlying zone is a residential zone.

(P.A. 06-128, S. 2; 06-196, S. 290.)

History: P.A. 06-196 changed effective date of P.A. 06-128, S. 2 from October 1, 2006, to June 2, 2006, effective June 7, 2006.



Section 8-2n - Zoning regulations re crematories.

The zoning regulations adopted under section 8-2 or any special act shall not authorize the location of a crematory within five hundred feet of any residential structure or land zoned for residential purposes not owned by the owner of the crematory. As used in this section, “crematory” means a building or structure containing one or more cremation chambers or retorts for the cremation of dead human bodies or large animals and “large animals” means all cattle, horses, sheep, goat, swine or similar species commonly kept as livestock.

(P.A. 09-232, S. 39.)

See Sec. 19a-320 re erection and maintenance of crematories.



Section 8-3 - Establishment and changing of zoning regulations and districts. Enforcement of regulations. Certification of building permits and certificates of occupancy. Site plans. District for water-dependent uses.

(a) Such zoning commission shall provide for the manner in which regulations under section 8-2 or 8-2j and the boundaries of zoning districts shall be respectively established or changed. No such regulation or boundary shall become effective or be established or changed until after a public hearing in relation thereto, held by a majority of the members of the zoning commission or a committee thereof appointed for that purpose consisting of at least five members. Such hearing shall be held in accordance with the provisions of section 8-7d. A copy of such proposed regulation or boundary shall be filed in the office of the town, city or borough clerk, as the case may be, in such municipality, but, in the case of a district, in the offices of both the district clerk and the town clerk of the town in which such district is located, for public inspection at least ten days before such hearing, and may be published in full in such paper. The commission may require a filing fee to be deposited with the commission to defray the cost of publication of the notice required for a hearing.

(b) Such regulations and boundaries shall be established, changed or repealed only by a majority vote of all the members of the zoning commission, except as otherwise provided in this chapter. In making its decision the commission shall take into consideration the plan of conservation and development, prepared pursuant to section 8-23, and shall state on the record its findings on consistency of the proposed establishment, change or repeal of such regulations and boundaries with such plan. If a protest against a proposed change is filed at or before a hearing with the zoning commission, signed by the owners of twenty per cent or more of the area of the lots included in such proposed change or of the lots within five hundred feet in all directions of the property included in the proposed change, such change shall not be adopted except by a vote of two-thirds of all the members of the commission.

(c) All petitions requesting a change in the regulations or the boundaries of zoning districts shall be submitted in writing and in a form prescribed by the commission and shall be considered at a public hearing within the period of time permitted under section 8-7d. The commission shall act upon the changes requested in such petition. Whenever such commission makes any change in a regulation or boundary it shall state upon its records the reason why such change is made. No such commission shall be required to hear any petition or petitions relating to the same changes, or substantially the same changes, more than once in a period of twelve months.

(d) Zoning regulations or boundaries or changes therein shall become effective at such time as is fixed by the zoning commission, provided a copy of such regulation, boundary or change shall be filed in the office of the town, city or borough clerk, as the case may be, but, in the case of a district, in the office of both the district clerk and the town clerk of the town in which such district is located, and notice of the decision of such commission shall have been published in a newspaper having a substantial circulation in the municipality before such effective date. In any case in which such notice is not published within the fifteen-day period after a decision has been rendered, any applicant or petitioner may provide for the publication of such notice within ten days thereafter.

(e) The zoning commission shall provide for the manner in which the zoning regulations shall be enforced.

(f) No building permit or certificate of occupancy shall be issued for a building, use or structure subject to the zoning regulations of a municipality without certification in writing by the official charged with the enforcement of such regulations that such building, use or structure is in conformity with such regulations or is a valid nonconforming use under such regulations. Such official shall inform the applicant for any such certification that such applicant may provide notice of such certification by either (1) publication in a newspaper having substantial circulation in such municipality stating that the certification has been issued, or (2) any other method provided for by local ordinance. Any such notice shall contain (A) a description of the building, use or structure, (B) the location of the building, use or structure, (C) the identity of the applicant, and (D) a statement that an aggrieved person may appeal to the zoning board of appeals in accordance with the provisions of section 8-7.

(g) (1) The zoning regulations may require that a site plan be filed with the commission or other municipal agency or official to aid in determining the conformity of a proposed building, use or structure with specific provisions of such regulations. If a site plan application involves an activity regulated pursuant to sections 22a-36 to 22a-45, inclusive, the applicant shall submit an application for a permit to the agency responsible for administration of the inland wetlands regulations not later than the day such application is filed with the zoning commission. The commission shall, within the period of time established in section 8-7d, accept the filing of and shall process, pursuant to section 8-7d, any site plan application involving land regulated as an inland wetland or watercourse under chapter 440. The decision of the zoning commission shall not be rendered on the site plan application until the inland wetlands agency has submitted a report with its final decision. In making its decision, the commission shall give due consideration to the report of the inland wetlands agency and if the commission establishes terms and conditions for approval that are not consistent with the final decision of the inland wetlands agency, the commission shall state on the record the reason for such terms and conditions. A site plan may be modified or denied only if it fails to comply with requirements already set forth in the zoning or inland wetlands regulations. Approval of a site plan shall be presumed unless a decision to deny or modify it is rendered within the period specified in section 8-7d. A certificate of approval of any plan for which the period for approval has expired and on which no action has been taken shall be sent to the applicant within fifteen days of the date on which the period for approval has expired. A decision to deny or modify a site plan shall set forth the reasons for such denial or modification. A copy of any decision shall be sent by certified mail to the person who submitted such plan within fifteen days after such decision is rendered. The zoning commission may, as a condition of approval of a site plan or modified site plan, require a financial guarantee in the form of a bond, a bond with surety or similar instrument to ensure (A) the timely and adequate completion of any site improvements that will be conveyed to or controlled by the municipality, and (B) the implementation of any erosion and sediment controls required during construction activities. The amount of such financial guarantee shall be calculated so as not to exceed the anticipated actual costs for the completion of such site improvements or the implementation of such erosion and sediment controls plus a contingency amount not to exceed ten per cent of such costs. At any time, the commission may grant an extension of time to complete any site improvements. The commission shall publish notice of the approval or denial of site plans in a newspaper having a general circulation in the municipality. In any case in which such notice is not published within the fifteen-day period after a decision has been rendered, the person who submitted such plan may provide for the publication of such notice within ten days thereafter. The provisions of this subsection shall apply to all zoning commissions or other final zoning authority of each municipality whether or not such municipality has adopted the provisions of this chapter or the charter of such municipality or special act establishing zoning in the municipality contains similar provisions.

(2) To satisfy any financial guarantee requirement, the commission may accept surety bonds and shall accept cash bonds, passbook or statement savings accounts and other financial guarantees other than surety bonds including, but not limited to, letters of credit, provided such other financial guarantee is in a form acceptable to the commission and the financial institution or other entity issuing any letter of credit is acceptable to the commission. Such financial guarantee may, at the discretion of the person posting such financial guarantee, be posted at any time before all approved site improvements are completed, except that the commission may require a financial guarantee for erosion and sediment controls prior to the commencement of any such site improvements. No certificate of occupancy shall be issued before a required financial guarantee is posted or the approved site improvements are completed to the reasonable satisfaction of the commission or its agent. For any site plan that is approved for development in phases, the financial guarantee provisions of this section shall apply as if each phase was approved as a separate site plan. Notwithstanding the provisions of any special act, municipal charter or ordinance, no commission shall (A) require a financial guarantee or payment to finance the maintenance of roads, streets, retention or detention basins or other improvements approved with such site plan for more than one year after the date on which such improvements have been completed to the reasonable satisfaction of the commission or its agent or accepted by the municipality, or (B) require the establishment of a homeowners association or the placement of a deed restriction, easement or similar burden on property for the maintenance of approved public site improvements to be owned, operated or maintained by the municipality, except that the prohibition of this subparagraph shall not apply to the placement of a deed restriction, easement or similar burden necessary to grant a municipality access to such approved site improvements.

(3) If the person posting a financial guarantee under this section requests a release of all or a portion of such financial guarantee, the commission or its agent shall, not later than sixty-five days after receiving such request, (A) release or authorize the release of any such financial guarantee or portion thereof, provided the commission or its agent is reasonably satisfied that the site improvements for which such financial guarantee or portion thereof was posted have been completed, or (B) provide the person posting such financial guarantee with a written explanation as to the additional site improvements that must be completed before such financial guarantee or portion thereof may be released.

(h) Notwithstanding the provisions of the general statutes or any public or special act or any local ordinance, when a change is adopted in the zoning regulations or boundaries of zoning districts of any town, city or borough, no improvements or proposed improvements shown on a site plan for residential property which has been approved prior to the effective date of such change, either pursuant to an application for special exception or otherwise, by the zoning commission of such town, city or borough, or other body exercising the powers of such commission, and filed or recorded with the town clerk, shall be required to conform to such change.

(i) In the case of any site plan approved on or after October 1, 1984, except as provided in subsection (j) of this section, all work in connection with such site plan shall be completed within five years after the approval of the plan. The certificate of approval of such site plan shall state the date on which such five-year period expires. Failure to complete all work within such five-year period shall result in automatic expiration of the approval of such site plan, except in the case of any site plan approved on or after October 1, 1989, the zoning commission or other municipal agency or official approving such site plan may grant one or more extensions of the time to complete all or part of the work in connection with the site plan provided the total extension or extensions shall not exceed ten years from the date such site plan is approved. “Work” for purposes of this subsection means all physical improvements required by the approved plan.

(j) In the case of any site plan for a project consisting of four hundred or more dwelling units approved on or after June 19, 1987, all work in connection with such site plan shall be completed within ten years after the approval of the plan. In the case of any commercial, industrial or retail project having an area equal to or greater than four hundred thousand square feet approved on or after October 1, 1988, the zoning commission or other municipal agency or official approving such site plan shall set a date for the completion of all work in connection with such site plan, which date shall be not less than five nor more than ten years from the date of approval of such site plan, provided such commission, agency or official approving such plan and setting a date for completion which is less than ten years from the date of approval may extend the date of completion for an additional period or periods, not to exceed ten years in the aggregate from the date of the original approval of such site plan. The certificate of approval of such site plan shall state the date on which such work shall be completed. Failure to complete all work within such period shall result in automatic expiration of the approval of such site plan. “Work” for purposes of this subsection means all physical improvements required by the approved plan.

(k) A separate zoning district may be established for shorefront land areas utilized for water-dependent uses, as defined in section 22a-93, existing on October 1, 1987. Such district may be composed of a single parcel of land, provided the owner consents to such establishment. The provisions of this section shall not be construed to limit the authority of a zoning commission to establish and apply land use districts for the promotion and protection of water-dependent uses pursuant to section 8-2 and sections 22a-101 to 22a-104, inclusive. The provisions of this subsection shall apply to all zoning commissions or other final zoning authority of each municipality whether or not such municipality has adopted the provisions of this chapter or the charter of such municipality or special act establishing zoning in the municipality contains similar provisions.

(l) Notwithstanding the provisions of this section to the contrary, any site plan approval made under this section on or before October 1, 1989, except an approval made under subsection (j) of this section, shall expire not more than seven years from the date of such approval and the commission may grant one or more extensions of time to complete all or part of the work in connection with such site plan, provided the time for all extensions under this subsection shall not exceed ten years from the date the site plan was approved.

(m) Notwithstanding the provisions of this section, any site plan approval made under this section prior to July 1, 2011, that has not expired prior to May 9, 2011, except an approval made under subsection (j) of this section, shall expire not less than nine years after the date of such approval and the commission may grant one or more extensions of time to complete all or part of the work in connection with such site plan, provided no approval, including all extensions, shall be valid for more than fourteen years from the date the site plan was approved.

(1949 Rev., S. 838; 1951, 1953, June, 1955, S. 375d; 1957, P.A. 662; 1959, P.A. 452; 577, S. 4; 614, S. 3; February, 1965, P.A. 622, S. 1; 1971, P.A. 862, S. 1; P.A. 77-450, S. 1; 77-509, S. 2; P.A. 78-104, S. 4; P.A. 80-177; P.A. 82-90; P.A. 84-147, S. 1; 84-174; P.A. 86-236, S. 1; P.A. 87-215, S. 2, 7; 87-371, S. 2, 5; 87-474, S. 2; 87-533, S. 7, 14; P.A. 88-105, S. 1; P.A. 89-277, S. 2; 89-356, S. 10, 11; P.A. 91-153, S. 1; P.A. 93-19, S. 1, 3; P.A. 00-145, S. 2; P.A. 02-74, S. 1; 02-77, S. 1; P.A. 03-144, S. 1; 03-177, S. 1; P.A. 06-20, S. 1; P.A. 07-102, S. 1; P.A. 08-38, S. 1; P.A. 09-181, S. 1; P.A. 11-5, S. 1; 11-79, S. 1; P.A. 12-182, S. 1.)

History: 1959 acts provided notice of hearing be published “in the form of a legal advertisement appearing” in a newspaper, provided for filing of copy of regulations and proposed regulations in case of district, provided protest of change to be effective must be signed by at least 20% of property owners within 500 feet “in all directions” rather than “in any direction” and that a two-thirds rather than three-quarters vote of commission is needed to overcome protest, allowed petitions for change in regulations as well as boundaries and added “or substantially the same changes” in the last sentence; 1965 act required copy of zoning regulations, boundaries or changes in the case of a district be filed with both district and town clerk and specified notice of decision of commission, rather than of the filing of the regulation, boundary or change, be published; 1971 act required that hearing be held within 65, rather than 90, days after receipt of petition, that decision be made within 65, rather than 90, days after hearing and that extensions not exceed 65 days; P.A. 77-450 made provisions of Sec. 8-7d applicable to changes and amendments and replaced 65 periods for hearing, decision and extension with time period permitted under Sec. 8-7d; P.A. 77-509 divided section into Subsecs., placed provision for filing fee in Subsec. (a) rather than Subsec. (c), required recording of reasons for making changes in Subsec. (c) and added Subsecs. (d) to (g), inclusive, re effective dates, enforcement, building permits and site plans; P.A. 78-104 amended Subsec. (g) to specify that site plans may be modified or denied only for noncompliance and to replace reference to 65-day period for decision or extensions with reference to time periods in Sec. 8-7d; P.A. 80-177 amended Subsec. (g) concerning posting of bond as condition of approval; P.A. 82-90 amended Subsec. (g) to provide for issuance of a certificate of approval upon the expiration of the time limit and for the publication of notices of approval; P.A. 84-147 added Subsecs. (h) and (i) concerning the effect of subsequent zoning changes on approved site plans and expiration of site plan approval; P.A. 84-174 amended Subsec. (f) to include certificates of occupancy; P.A. 86-236 amended Subsec. (g) to require the commission to publish notice of the denial of site plans; P.A. 87-215 amended Subsec. (a) to allow for notice by mail to included and adjacent landowners; P.A. 87-371 added Subsec. (j) concerning completion of work on site plans for projects consisting of 400 or more dwelling units; P.A. 87-474 added Subsec. (k) regarding separate zoning districts for shorefront land areas utilized for dependent uses; P.A. 87-533 amended Subsec. (g) to add provision re site plan applications involving activities regulated under Secs. 22a-36 to 22a-45, inclusive; P.A. 88-105 amended Subsec. (j) to provide for expiration of site plan approval in the case of certain commercial, industrial or retail projects; P.A. 89-277 amended Subsec. (i) to authorize the granting of one or more extensions of the 5-year period for site plans approved on or after October 1, 1989, and limited the total extension or extensions to 10 years; P.A. 89-356 amended Subsec. (d) to authorize any applicant or petitioner for a change in zoning regulations or boundaries to provide for publication of the notice of the decision of the commission when such notice is not published in a timely manner and amended Subsec. (g) to authorize the person who submitted a site plan application to provide for the publication of the notice of the decision of the commission when such notice is not published in a timely manner; P.A. 91-153 added Subsec. (l) which provided that site plans approved on or before October 1, 1989, be valid for 7 years after the date of approval; P.A. 93-19 amended Subsec. (g) to authorize planning commissions to extend the time to complete work on a modified site plan and to condition such approval in determination of the adequacy of the bond, amended Subsec. (i) to replace reference to a 5-year period with provisions re completion of work and amended Subsec. (l) to authorize extensions of site plans approved on or before October 1, 1989, effective April 21, 1993; P.A. 00-145 amended Subsec. (a) to add reference to Sec. 8-2j; P.A. 02-74 amended Subsec. (b) to require commission to consider the municipal plan of conservation and development in decisions and to state on the record its findings on consistency with such plan; P.A. 02-77 amended Subsec. (c) to authorize commissions to act upon petitions, removing limitation of adoption or denial, effective June 3, 2002, and applicable to petitions filed on and after that date; P.A. 03-144 amended Subsec. (f) to add provisions re notice of certification by the applicant; P.A. 03-177 amended Subsec. (a) to provide that public hearings be conducted in accordance with Sec. 8-7d, and to delete provisions re notice of time and place for public hearing and notice to adjacent landowners, effective October 1, 2003, and applicable to applications filed on or after that date; P.A. 06-20 amended Subsec. (g) to apply subsection to all zoning commissions or final zoning authorities, effective May 2, 2006; P.A. 07-102 amended Subsec. (g) to add provision re acceptance and processing of site plan application involving inland wetlands and watercourses and to replace provision re consideration of report of inland wetlands agency with provision re consideration of report of inland wetlands agency and statement on the record of terms and conditions consistent with final decision of inland wetlands agency; P.A. 08-38 amended Subsec. (g) to substitute “give due consideration to” for “consider” re report of inland wetlands agency, effective May 7, 2008; P.A. 09-181 added Subsec. (m) re site plan approvals made during period from July 1, 2006, to July 1, 2009, effective July 2, 2009; P.A. 11-5 amended Subsec. (m) to apply to site plan approvals made prior to July 1, 2011, that have not expired prior to May 9, 2011, and to provide that approvals shall expire not less than 9 years after approval date and that no approval shall be valid for more than 14 years, effective May 9, 2011; P.A. 11-79 amended Subsec. (g) to redesignate existing provisions as Subdiv. (1) and amend same to add language limiting bond required for modified site plan from exceeding cost to perform modifications plus 10% of bond and delete provision re determination of adequacy of bond amount, and to add Subdivs. (2) and (3) re bond and surety requirements and release of same; P.A. 12-182 amended Subsec. (g) by making extensive changes throughout re posting and release of financial guarantees and re site improvements, effective June 15, 2012, and applicable to all approvals or extensions granted on or after that date.

See Sec. 7-159b re preapplication review of use of property.

Cited. 2 CA 49; Id., 506; 6 CA 686; 7 CA 684; 13 CA 448; 17 CA 150; 18 CA 85; 23 CA 232; 25 CA 164; 27 CA 443; 41 CA 89. When time requirements for notice are computed, the terminal days are excluded; purpose of such notice is to fairly and sufficiently apprise those who may be affected by the proposed action and enable them to prepare intelligently for the hearing; however, when a site plan is separable from its accompanying documents and the special permit application is for a use not permitted as of right, section is not applicable, and where the special permit application must contain a site plan, automatic approval under section may not occur if commission does not meet time limits in Sec. 8-3c. 60 CA 504. There is a strong presumption of regularity in proceedings of a public body such as a municipal planning and zoning commission. The settled standard of review of questions of fact determined by a zoning authority is that a court may not substitute its judgment for that of the zoning authority as long as it reflects an honest judgment reasonably exercised. Court’s review is based on the record, which includes the knowledge of the board members gained through personal observation of the site or through their personal knowledge of the area involved. 99 CA 768.

Improper for zoning board not to state upon its record the reasons it granted a variance. 10 CS 340. Cited. 13 CS 59. History. Id., 330. Compared with former statute. 15 CS 413. Protest against change of zone may be filed any time before final definitive action changing zone. 16 CS 42. In term “at least ten days before the hearing” neither terminal date can be included in the computation of the period. 19 CS 441. Relationship through marriage of real estate agent assisting in development to zoning official not a disqualifying factor when official’s vote was not necessary to decision. Id., 448. Persons who have signed a protest petition may not, in the absence of fraud, withdraw their names after the public hearing has been closed or concluded; history of section reviewed. 20 CS 83. News stories mentioning a public hearing held not to constitute notice. 21 CS 78. This section and Secs. 8-8 and 8-9 are not so linked that the date of publication of notice must be considered as the date the decision was rendered. 26 CS 88. Cited. Id., 169. Where information obtained at an ex parte meeting and public hearing were obviously taken into consideration by commission members at another public hearing some eight months later, procedure was improper since zone change opponents were given no opportunity to ascertain subordinate facts or cross-examine. Id., 500, 501. Where town’s zoning regulations make no provision for amendment or repeal, section controls amendments and repeals. 28 CS 278. Adoption of zoning regulations on Sunday is illegal conduct of secular business. 31 CS 440. Cited 35 CS 246; 36 CS 281; 38 CS 492; Id., 590; 39 CS 426.

Subsec. (a):

Cited. 211 C. 78. Strict compliance with section prerequisite to amending town zoning regulations. 222 C. 374. Trial court improperly concluded that plaintiffs had waived their claim that defendant failed to comply with prescribed notice requirements. Requirement of subject matter jurisdiction cannot be waived by any party and can be raised at any stage of proceedings. 277 C. 268. Trial court improperly determined that statutory notice requirements were satisfied through reference to maps on file in tax assessor’s office. Mere reference to a map on file in offices of a separate agency does not constitute adequate notice of boundaries of property affected by proposed zone change. Id. Publication of additional notices for rescheduled public hearing not required where zoning commission had satisfied notice requirements for the originally scheduled public hearing. Although failure to comply with requirement of filing a copy of proposed zoning amendment with town clerk at least ten days before public hearing is a jurisdictional defect that would render commission’s zoning amendment invalid, plaintiff did not sustain its burden of proving that notice requirements were not met. 281 C. 66.

Cited. 20 CA 705, 706; 25 CA 611, 615; judgment reversed, see 223 C. 171; 30 CA 454. Failure to accurately describe subject property was inadequate notice for public hearing. 50 CA 517. Trial court’s finding that notice requirements were not met was clear error. 54 CA 440.

Subsec. (b):

Cited. 212 C. 471; 224 C. 44; 235 C. 417.

Cited. 1 CA 621.

Subsec. (c):

Cited. 220 C. 556.

Cited. 23 CA 256; 28 CA 314.

Cited. 41 CS 218.

Subsec. (d):

Cited. 211 C. 78; 220 C. 556. Appellate Court erred in concluding that planning and zoning commission could retroactively validate an otherwise invalid zone change by fixing a new effective date and publishing notice of its decision prior to that date. Commission’s failure to comply with publication requirement rendered the zone change void. 260 C. 399.

Cited. 30 CA 454. Although compliance with notice requirement is mandatory for zone change to be effective, timing of notice is directory and commission was allowed to fix new effective date and publish required notice. 53 CA 182.

Subsec. (e):

Cited. 186 C. 106, 111, 114; 221 C. 374, 378.

Subsec. (f):

Cited. 192 C. 367; 221 C. 374; 225 C. 575. Although federal regulations allow a local zoning commission to consider compliance with local health regulations in evaluating recreational uses within a hydroelectric power project, federal regulations do not require that licensee obtain local zoning and building permits for development of recreational resources. 285 C. 498.

Cited. 6 CA 284.

Subsec. (g):

Cited. 192 C. 353; 194 C. 187; 211 C. 331; 215 C. 527; 222 C. 262; Id., 269; Id., 607; Id., 911; 223 C. 171; 224 C. 44; Id., 96; Id., 106; Id., 924; 225 C. 432; Id., 575; 226 C. 579; Id., 684; 227 C. 799. If site plan and accompanying documents are seperable, Subsec. does not apply. 253 C. 183. Decisions and conditions that underlay commission’s approval of a general plan of development that are final and unreviewable during subsequent site plan proceedings are unlawful. 290 C. 300.

Cited. 2 CA 489; 3 CA 556; 6 CA 284; 15 CA 561; 17 CA 405; 25 CA 392; judgment reversed, see 222 C. 607; 28 CA 314; 29 CA 1; Id., 469. P.A. 87-533 cited. Id. Cited. 35 CA 317; Id., 599. Requirement that zoning commission give wetlands commission report “due consideration” is not a statutory mandate that zoning commission’s decision be based on wetlands commission’s report. 122 CA 112.

Subsec. (i):

Cited. 17 CA 405.



Section 8-3a - Findings of consistency of proposed regulations or boundaries with the plan of development. Referral of proposed regulations or boundaries to planning commission.

(a) In any municipality which has a combined planning and zoning commission operating under the general statutes or any special act, the commission shall state on the record its findings on consistency of a proposed zoning regulation or boundaries or changes thereof with the plan of development of the municipality.

(b) In any municipality which has a separate zoning commission operating under the provisions of this chapter or any special act and which also has a planning commission operating under the general statutes or any special act, proposed zoning regulations or boundaries or changes thereof shall be referred to such planning commission for a report at least thirty-five days prior to the date assigned for a public hearing to be held thereon. The report shall contain the findings of the planning commission on consistency of a proposed regulation or boundaries or changes thereof with the plan of development of the municipality and any other recommendations the planning commission deems relevant. The failure of the planning commission to report prior to or at the hearing shall be taken as approval of such proposals. The report concerning consistency with the plan of development and a statement of the vote of the planning commission approving, disapproving or proposing a modification of such proposal shall be publicly read at any public hearing held thereon. The full report of the planning commission regarding such proposal shall include the reasons for the commission’s vote thereon and shall be incorporated into the records of any public hearing held thereon by the zoning commission. A proposal disapproved by the planning commission may be adopted by the zoning commission by a vote of not less than two-thirds of all the members of the zoning commission.

(1959, P.A. 614, S. 5; 1971, P.A. 862, S. 2; P.A. 91-398, S. 1.)

History: 1971 act required referral of proposed regulations to planning commission at least 35, rather than 30, days before hearing; P.A. 91-398 added provisions re statement on the record by combined planning and zoning commission of consistency of proposed change with the plan of development and requiring report of separate planning commission to contain findings on consistency of proposed regulation with plan of development and divided section into Subsecs.

Cited. 35 CS 246.



Section 8-3b - *(See end of section for amended version and effective date.) Notice to regional planning agency of proposed zone or zone use change.

When the zoning commission of any municipality proposes to establish or change a zone or any regulation affecting the use of a zone any portion of which is within five hundred feet of the boundary of another municipality located within the area of operation of a regional planning agency, the zoning commission shall give written notice of its proposal to each regional planning agency for the region or regions in which it and the other municipality are located. Such notice shall be made by certified mail, return receipt requested, or by electronic mail to the electronic mail address designated by the regional planning agency on the agency’s Internet web site for receipt of such notice, not later than thirty days before the public hearing to be held in relation thereto. If such notice is sent by electronic mail and the zoning commission does not receive an electronic mail message from a regional planning agency confirming receipt of such notice, then not later than twenty-five days before the public hearing, the zoning commission shall also send such notice by certified mail, return receipt requested, to such planning agency. The regional planning agency shall study such proposal and shall report its findings and recommendations thereon to the zoning commission at or before the hearing, and such report shall be made a part of the record of such hearing. The report of any regional planning agency of any region that is contiguous to Long Island Sound shall include findings and recommendations on the environmental impact of the proposal on the ecosystem and habitat of Long Island Sound. If such report of the regional planning agency is not submitted at or before the hearing, it shall be presumed that such agency does not disapprove of the proposal. A regional planning agency receiving such a notice may transmit such notice to the Secretary of the Office of Policy and Management or his designee for comment. The planning agency may designate its executive committee to act for it under this section or may establish a subcommittee for the purpose. The report of said planning agency shall be purely advisory.

(1961, P.A. 546; 1967, P.A. 64, S. 1; 383, S. 1; 1969, P.A. 628, S. 5; 1971, P.A. 862, S. 3; P.A. 73-616, S. 51, 67; 73-679, S. 29, 43; P.A. 74-338, S. 42, 94; P.A. 75-537, S. 42, 55; P.A. 77-614, S. 19, 610; P.A. 84-76; P.A. 91-170, S. 3; P.A. 03-177, S. 2; P.A. 11-89, S. 1; P.A. 12-27, S. 2.)

*Note: On and after January 1, 2015, this section, as amended by section 276 of public act 13-247, is to read as follows:

“Sec. 8-3b. Notice to regional council of governments of proposed zone or zone use change. When the zoning commission of any municipality proposes to establish or change a zone or any regulation affecting the use of a zone any portion of which is within five hundred feet of the boundary of another municipality, the zoning commission shall give written notice of its proposal to each regional council of governments for the region or regions in which it and the other municipality are located. Such notice shall be made by certified mail, return receipt requested, or by electronic mail to the electronic mail address designated by the regional council of governments on the council’s Internet web site for receipt of such notice, not later than thirty days before the public hearing to be held in relation thereto. If such notice is sent by electronic mail and the zoning commission does not receive an electronic mail message from a regional council of governments confirming receipt of such notice, then not later than twenty-five days before the public hearing, the zoning commission shall also send such notice by certified mail, return receipt requested, to such council. The regional council of governments shall study such proposal and shall report its findings and recommendations thereon to the zoning commission at or before the hearing, and such report shall be made a part of the record of such hearing. The report of any regional council of governments of any region that is contiguous to Long Island Sound shall include findings and recommendations on the environmental impact of the proposal on the ecosystem and habitat of Long Island Sound. If such report of the regional council of governments is not submitted at or before the hearing, it shall be presumed that such council does not disapprove of the proposal. A regional council of governments receiving such a notice may transmit such notice to the Secretary of the Office of Policy and Management or his or her designee for comment. The council may designate its regional planning commission to act for it under this section. The report of said council shall be purely advisory.”

(1961, P.A. 546; 1967, P.A. 64, S. 1; 383, S. 1; 1969, P.A. 628, S. 5; 1971, P.A. 862, S. 3; P.A. 73-616, S. 51, 67; 73-679, S. 29, 43; P.A. 74-338, S. 42, 94; P.A. 75-537, S. 42, 55; P.A. 77-614, S. 19, 610; P.A. 84-76; P.A. 91-170, S. 3; P.A. 03-177, S. 2; P.A. 11-89, S. 1; P.A. 12-27, S. 2; P.A. 13-247, S. 276.)

History: 1967 acts required that zoning commission notify regional planning agency of proposal at least 30, rather than 20, days before hearing, substituted “does not disapprove” for “approves”, and added provision for transmitting notice to Connecticut development commission; 1969 act substituted director of the office of state planning for Connecticut development commission; 1971 act required notification of regional planning agency at least 35 days before hearing; P.A. 73-616 returned notice required to 30 days; P.A. 73-679 substituted managing director, planning and budgeting division, department of finance and control or his designee for director of the office of state planning; P.A. 74-338 changed required notice to 35 days; P.A. 75-537 replaced managing director with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 84-76 provided for the notification of the regional planning agencies in which both municipalities are located; P.A. 91-170 added provisions re report of region that is contiguous to Long Island Sound; P.A. 03-177 replaced requirement that commission provide notice of the proposal not later than 35 days before the public hearing with provision that notice be made by certified mail not later than 30 days before the public hearing and required report of the regional planning agency to be made a part of the record of the hearing, effective October 1, 2003, and applicable to applications filed on or after that date; P.A. 11-89 added provisions re notice by electronic mail and made a technical change; P.A. 12-27 made technical changes; P.A. 13-247 deleted “located within the area of operation of a regional planning agency,” substituted “council” or “council of governments” for “agency” or “planning agency”, substituted “regional planning commission” for “executive committee” and deleted “or may establish a subcommittee for the purpose”, effective January 1, 2015.



Section 8-3c - Special permits, exceptions and exemptions. Hearings. Filing requirements.

(a) If an application for a special permit or special exception involves an activity regulated pursuant to sections 22a-36 to 22a-45, inclusive, the applicant shall submit an application to the agency responsible for administration of the inland wetlands regulations no later than the day the application is filed for a special permit or special exception.

(b) The zoning commission or combined planning and zoning commission of any municipality shall hold a public hearing on an application or request for a special permit or special exception, as provided in section 8-2, and on an application for a special exemption under section 8-2g. Such hearing shall be held in accordance with the provisions of section 8-7d. The commission shall not render a decision on the application until the inland wetlands agency has submitted a report with its final decision to such commission. In making its decision the zoning commission shall give due consideration to the report of the inland wetlands agency. Such commission shall decide upon such application or request within the period of time permitted under section 8-7d. Whenever a commission grants or denies a special permit or special exception, it shall state upon its records the reason for its decision. Notice of the decision of the commission shall be published in a newspaper having a substantial circulation in the municipality and addressed by certified mail to the person who requested or applied for a special permit or special exception, by its secretary or clerk, under his signature in any written, printed, typewritten or stamped form, within fifteen days after such decision has been rendered. In any case in which such notice is not published within such fifteen-day period, the person who requested or applied for such special permit or special exception may provide for the publication of such notice within ten days thereafter. Such permit or exception shall become effective upon the filing of a copy thereof (1) in the office of the town, city or borough clerk, as the case may be, but, in the case of a district, in the offices of both the district clerk and the town clerk of the town in which such district is located, and (2) in the land records of the town in which the affected premises are located, in accordance with the provisions of section 8-3d.

(1971, P.A. 862, S. 14; P.A. 77-450, S. 2; 77-509, S. 3; P.A. 87-215, S. 3, 7; 87-533, S. 8, 14; P.A. 88-338, S. 2, 5; P.A. 89-356, S. 12; P.A. 90-230, S. 12, 101; P.A. 03-177, S. 3.)

History: P.A. 77-450 deleted requirement that public hearing be held within 65 days and replaced requirement that decision be rendered within 65 days with requirement for rendering decision within time period under Sec. 8-7d; P.A. 77-509 changed effective date from time fixed by commission to time when filed in clerk’s office and in land records; P.A. 87-215 authorized zoning commission to provide by regulation for additional notice by mail to adjacent landowners; P.A. 87-533 added Subsec. (a) regarding applications involving activity regulated pursuant to Secs. 22a-36 to 22a-45, inclusive, designated prior provisions as Subsec. (b) and added provision to require that the commission’s decision be rendered after the inland wetlands agency has made its report and that the commission consider such report; P.A. 88-338 added applications for special exemption under Sec. 8-2g to Subsec. (b); P.A. 89-356 amended Subsec. (b) to authorize the person who requested or applied for a special permit or special exception to provide for the publication of the notice of the decision of the commission when such notice is not timely published; P.A. 90-230 made a technical correction in Subsec. (b) by substituting reference to “permit” for reference to “variance”; P.A. 03-177 amended Subsec. (b) to replace provisions re notice of time and place for public hearing and optional notice by mail to adjacent landowners with provision requiring that the public hearing be held in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date.

Cited. 5 CA 455; 7 CA 684; 18 CA 85; 24 CA 163; 29 CA 1; 38 CA 171; 41 CA 89; 45 CA 89.

Cited. 42 CS 256.

Subsec. (b):

Cited. 213 C. 604; 220 C. 455; 224 C. 924; 227 C. 799.

Cited. 20 CA 705; 29 CA 469. P.A. 87-533 cited. Id. Cited. 30 CA 395; judgment reversed, see 230 C. 452. Trial court properly determined that failure of planning and zoning commission to comply with statutory notice and hearing requirements entitled individual plaintiffs to automatic approval of their application for special permit and site plan approval; notice of commission hearing was invalid and because failure to give proper notice was a jurisdictional defect, action of commission in denying plaintiffs’ application was void. 52 CA 763. Fifteen-day notice requirement is substantive, not a matter of procedure or convenience. 55 CA 359.

Subsec. (c):

Cited. 218 C. 737.



Section 8-3d - Variances, special permits, special exceptions and special exemptions to be recorded.

No variance, special permit or special exception granted pursuant to this chapter, chapter 126 or any special act, and no special exemption granted under section 8-2g, shall be effective until a copy thereof, certified by a zoning commission, planning commission, combined planning and zoning commission or zoning board of appeals, containing a description of the premises to which it relates and specifying the nature of such variance, special permit, special exception or special exemption, including the zoning bylaw, ordinance or regulation which is varied in its application or to which a special exception or special exemption is granted, and stating the name of the owner of record, is recorded in the land records of the town in which such premises are located. The town clerk shall index the same in the grantor’s index under the name of the then record owner and the record owner shall pay for such recording.

(P.A. 75-317; P.A. 77-509, S. 4; P.A. 88-338, S. 3, 5.)

History: P.A. 77-509 included reference to chapter 126; P.A. 88-338 added special exemptions granted under Sec. 8-2g.

Cited. 18 CA 85; 30 CA 395; judgment reversed, see 230 C. 452.



Section 8-3e - Regulation of community residences for persons with intellectual disability, child-care residential facilities, community residences for persons receiving mental health or addiction services and hospice facilities.

(a) No zoning regulation shall treat the following in a manner different from any single family residence: (1) Any community residence that houses six or fewer persons with intellectual disability and necessary staff persons and that is licensed under the provisions of section 17a-227, (2) any child-care residential facility that houses six or fewer children with mental or physical disabilities and necessary staff persons and that is licensed under sections 17a-145 to 17a-151, inclusive, (3) any community residence that houses six or fewer persons receiving mental health or addiction services and necessary staff persons paid for or provided by the Department of Mental Health and Addiction Services and that has been issued a license by the Department of Public Health under the provisions of section 19a-491, if a license is required, or (4) any hospice facility, including a hospice residence, that provides inpatient hospice care and services to six or fewer persons and is licensed to provide such services by the Department of Public Health, provided such facility is (A) managed by an organization that is tax exempt under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; (B) located in a city with a population of more than one hundred thousand and within a zone that allows development on one or more acres; and (C) served by public sewer and water.

(b) Any resident of a municipality in which such a community residence or child-care residential facility is located may, with the approval of the legislative body of such municipality, petition (1) the Commissioner of Developmental Services to revoke the license of such community residence on the grounds that such community residence is not in compliance with the provisions of any statute or regulation concerning the operation of such residences, (2) the Commissioner of Children and Families to revoke the license of such child-care residential facility on the grounds that such child-care residential facility is not in compliance with the provision of any general statute or regulation concerning the operation of such child-care residential facility, or (3) the Commissioner of Mental Health and Addiction Services to withdraw funding from such community residence on the grounds that such community residence is not in compliance with the provisions of any general statute or regulation adopted thereunder concerning the operation of a community residence.

(P.A. 79-353; P.A. 84-341, S. 6, 8; P.A. 89-375, S. 4, 5; P.A. 01-161, S. 1, 4; P.A. 05-280, S. 56; P.A. 07-73, S. 2(b); P.A. 11-129, S. 20; P.A. 13-247, S. 68.)

History: P.A. 83-341 added Subsec. (b) concerning petitions for revocation of license; P.A. 89-375 substituted “necessary” for “two” in referring to staff persons; P.A. 01-161 applied provisions to child-care residential facilities and made technical changes, effective July 1, 2001; P.A. 05-280 amended Subsec. (a) by adding Subdiv. (3) re zoning regulations pertaining to any community residence that houses six or fewer persons receiving mental health or addiction services and by making technical changes and amended Subsec. (b) by adding Subdiv. (3) re the ability of a resident of a municipality to petition the Commissioner of Mental Health and Addiction Services to withdraw funding from a community residence not operating in compliance with the provisions of a governing statute or regulation, effective July 1, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-129, “mentally retarded persons” was changed editorially by the Revisors to “persons with intellectual disability” in Subsec. (a); P.A. 13-247 amended Subsec. (a) to add Subdiv. (4) re hospice facilities.



Section 8-3f - Establishment of community residences for persons with intellectual disability and child-care residential facilities.

No community residence or child-care residential facility established pursuant to section 8-3e shall be established within one thousand feet of any other such community residence or child-care residential facility without the approval of the body exercising zoning powers within the municipality in which such residence is proposed to be established.

(P.A. 84-517, S. 2, 3; P.A. 01-161, S. 2, 4.)

History: P.A. 01-161 applied provisions to child-care residential facilities, effective July 1, 2001.



Section 8-3g - Regulation of community residences for mentally ill adults and UCONN 2000 projects.

(a) No zoning regulation adopted pursuant to this chapter or any special act shall prohibit any community residence in any area which is zoned to allow structures containing two or more dwelling units.

(b) No zoning regulation adopted pursuant to this chapter or any special act shall prohibit any project, as defined in subdivision (16) of section 10a-109c, in any area which is zoned to allow commercial structures.

(P.A. 84-341, S. 2, 8; P.A. 95-230, S. 40, 45; P.A. 97-293, S. 22, 26.)

History: P.A. 95-230 added Subsec. (b) re projects under UCONN 2000, effective June 7, 1995; P.A. 97-293 made a technical change in Subsec. (b), effective July 1, 1997.

See Sec. 19a-507a for definition of “community residence”.



Section 8-3h - Notice to adjoining municipalities.

Section 8-3h is repealed, effective October 1, 2003.

(P.A. 87-307, S. 1; P.A. 89-175, S. 3, 7; P.A. 03-177, S. 14.)



Section 8-3i - Notice to water company re projects within aquifer protection area or watershed of water company.

(a) As used in this section “water company” means a water company, as defined in section 25-32a, and “petition” includes a petition or proposal to change the regulations, boundaries or classifications of zoning districts.

(b) When an application, petition, request or plan is filed with the zoning commission, planning and zoning commission or zoning board of appeals of any municipality concerning any project on any site that is within the aquifer protection area delineated pursuant to section 22a-354c or the watershed of a water company, the applicant or the person making the filing shall provide written notice of the application, petition, request or plan to the water company and the Commissioner of Public Health in a format prescribed by said commissioner, provided such water company or said commissioner has filed a map showing the boundaries of the watershed on the land records of the municipality in which the application, petition, request or plan is made and with the planning commission, zoning commission, planning and zoning commission or zoning board of appeals of such municipality or the aquifer protection area has been delineated in accordance with section 22a-354c, as the case may be. Such notice shall be made by certified mail, return receipt requested, and shall be mailed not later than seven days after the date of the application. Such water company and the Commissioner of Public Health may, through a representative, appear and be heard at any hearing on any such application, petition, request or plan.

(c) Notwithstanding the provisions of subsection (b) of this section, when an agent of the zoning commission, planning and zoning commission or zoning board of appeals is authorized to approve an application, petition, request or plan concerning any site that is within the aquifer protection area delineated pursuant to section 22a-354c or the watershed of a water company without the approval of the zoning commission, planning and zoning commission or zoning board of appeals, and such agent determines that the proposed activity will not adversely affect the public water supply, the applicant or person making the filing shall not be required to notify the water company or the Commissioner of Public Health.

(P.A. 89-301, S. 2; P.A. 91-300, S. 3; P.A. 98-115; P.A. 06-53, S. 1.)

History: P.A. 91-300 revised the statutory definition of water company by changing the statutory definition reference from Sec. 16-1 to Sec. 25-32a; P.A. 98-115 added Subsec. (a) defining “water company” and “petition”, designated existing provisions Subsec. (b) and amended Subsec. (b) to require notice of projects in aquifer protection areas and added Subsec. (c) re approvals by agents of land use agencies without notice under this section; P.A. 06-53 amended Subsec. (b) to require the Commissioner of Public Health to receive notice of proposed activity on sites within acquifer protection areas or water company watersheds, to give said commissioner the right to appear and be heard at any hearing on any such proposed activity and to provide for the filing of maps showing the boundaries of the watershed with the local planning commission, amended Subsec. (c) to add the Commissioner of Public Health to the notification exemption and made technical changes throughout.



Section 8-3j - Regulation of family day care homes.

No zoning regulation shall treat any family day care home registered pursuant to section 17b-733 in a manner different from single or multifamily dwellings.

(P.A. 90-286, S. 4, 9.)



Section 8-4 - Zoning commission may be designated as planning and zoning commission.

Section 8-4 is repealed.

(1949 Rev., S. 840; 1959, P.A. 679, S. 4.)



Section 8-4a - Zoning or planning commission may be designated as planning and zoning commission.

Any town, city or borough, unless otherwise provided by special act, may by ordinance or by vote of its legislative body designate its zoning commission or its planning commission as the planning and zoning commission for such municipality, and such commission shall thereupon have all the powers and duties of both a planning commission and a zoning commission and shall supersede any previous planning commission or zoning commission, as the case may be. Such vote shall establish the number of members to comprise such planning and zoning commission, which number of members shall be five, six, seven, eight, nine or ten, not counting nonvoting members. In the establishment of a five-member planning and zoning commission, the provisions of section 8-19 shall apply. In the establishment of a planning and zoning commission with six or more members, the provisions of section 8-19 shall apply except that the terms of office shall be so arranged that not more than three of such terms on a six-member commission, four of such terms on a seven or an eight-member commission, or five of such terms on a nine or ten-member commission shall expire in any one year. Any public hearing conducted by a planning and zoning commission with six or more members shall be held by the commission or a committee thereof appointed for that purpose constituting a majority of the members of the commission. Any combined planning and zoning commission established under the general statutes prior to October 1, 1959, may continue to exist. Upon the establishment of a combined planning and zoning commission, all regulations adopted by the planning commission or the zoning commission which were in effect prior to the establishment of such combined commission shall continue in full force and effect until modified, repealed or superseded in accordance with the provisions of this chapter and chapter 126. A vacancy on such combined planning and zoning commission shall be filled in a manner prescribed by the legislative body of such municipality.

(1959, P.A. 614, S. 6; 679, S. 3; 1971, P.A. 362, S. 1; 763, S. 2; P.A. 75-21, S. 1, 3; P.A. 77-509, S. 10.)

History: 1971 acts added provision continuing regulations of zoning or planning commission in force until modified, repealed or superseded by newly combined commission and extended applicability of section to cities and boroughs; P.A. 75-21 changed maximum numbers of terms to expire in one year from two to three on six-member commission, from three to four on seven or eight-member commission and from four to five on a nine or ten-member commission; P.A. 77-509 added provision concerning filling of vacancies.

See Sec. 8-1b re alternate members of zoning commission or combined planning and zoning commission.

Cited. 2 CA 213; 31 CA 643.



Section 8-4b - Change from combined commission to separate commissions.

Any town, city or borough which has designated its zoning commission or its planning commission as the planning and zoning commission of such municipality under the provisions of section 8-4a may, by ordinance or by vote of its legislative body, reverse such designation and do anything necessary to conform to the provisions of this chapter or chapter 126; provided no such reversal, unless otherwise stated, shall be construed to affect the continuity of planning or zoning in such town.

(February, 1965, P.A. 566; 1971, P.A. 763, S. 3.)

History: 1971 act included cities and boroughs under provisions of section.



Section 8-5 - Zoning board of appeals. Alternate members.

(a) In each municipality having a zoning commission there shall be a zoning board of appeals consisting of five regular members and three alternate members, unless otherwise provided by special act. Such alternate members, also referred to as “the panel of alternates”, shall, when seated as herein provided, have all the powers and duties set forth in the general statutes relating to zoning boards of appeals and their members. The regular members and alternate members of such zoning board of appeals shall be electors and shall not be members of the zoning commission, any provision of any special act to the contrary notwithstanding. Such board and such panel of alternates shall, unless otherwise provided by special act, be elected or appointed in such manner and for such terms as is determined for each by ordinance adopted by the municipality. Any vacancy in such board, including any vacancy in the panel of alternates, unless otherwise provided by ordinance or special act, shall be filled for the unexpired portion of the term, by the board of selectmen of towns or the chief executive officer of cities and boroughs. Such board by vote of its regular members only shall elect a chairman from among its members, unless otherwise provided by special act, and all meetings of such board shall be held at the call of the chairman and at such other times as the board determines and shall be open to the public. Such chairman or in his absence the acting chairman may administer oaths and compel the attendance of witnesses. The board shall keep minutes of its proceedings showing the vote of each member and each alternate member when seated upon each question or, if absent or failing to vote, indicating such fact; and shall also keep records of its examinations and other official actions. Each rule or regulation and each amendment or repeal thereof and each order, requirement or decision of the board shall immediately be filed in the office of the board and shall be a public record.

(b) The zoning board of appeals of any town shall have jurisdiction over that part of the town outside of any city or borough contained therein except that the legislative body of any city or borough may, by ordinance, designate the zoning board of appeals of the town in which such city or borough is situated as the zoning board of appeals of such city or borough.

(1949 Rev., S. 841; 1951, S. 158b; 1953, S. 376d; 1959, P.A. 146, S. 1; 1961, P.A. 271; 1963, P.A. 137; 1971, P.A. 763, S. 4; P.A. 75-629, S. 2; P.A. 89-175, S. 1, 7.)

History: 1959 act required alternate members; 1961 act added panel of alternates in provision for method of selection and determination of terms; 1963 act added “any provision of any special act to the contrary notwithstanding” to the provision governing membership of zoning board of appeals; 1971 act made no changes; P.A. 75-629 added Subsec. (b) concerning jurisdiction of zoning board of appeals; P.A. 89-175 amended Subsec. (a) to eliminate provisions re appointment of board members and alternates in cities and boroughs and to provide that board members and alternates may be elected or appointed in any municipality.

See Sec. 9-1 for applicable definitions.

See Sec. 9-209 re certification of terms of office and number of members of planning and zoning boards or commissions.

Cited. 33 CA 281. Local zoning regulation, which mirrors statute, confers only specific narrowly defined powers on the chairman and in this case chairman was not authorized to act on behalf of board as to any substantive matter such as termination of disposition of an appeal. 69 CA 230.

Compared with number 305 of special acts of 1931. 10 CS 194.

Subsec. (a):

Unseated alternate zoning board member is precluded from participating in board deliberations following the close of a public hearing. 127 CA 669.



Section 8-5a - Designation of alternate members to act.

If a regular member of a zoning board of appeals is absent, he may designate an alternate from the panel of alternates to act in his place. If he fails to make such designation or if he is disqualified, the chairman of the board shall designate an alternate from such panel, choosing alternates in rotation so that they shall act as nearly equal a number of times as possible. If any alternate is not available in accordance with such rotation, such fact shall be recorded in the minutes of the meeting.

(1959, P.A. 146, S. 2; 1971, P.A. 763, S. 5.)

History: 1971 act made no changes.

Cited. 33 CA 281. Unseated alternate zoning board member’s participation in public hearing was not in contravention of plain language of section. 127 CA 669.



Section 8-5b - Ordinance may provide for appointment of alternate members.

Any town, city or borough, in addition to such powers as it has under the provisions of the general statutes or any special act, shall have the power to provide by ordinance for the appointment of three alternate members to its zoning board of appeals as is set forth in section 8-5.

(1961, P.A. 253.)



Section 8-6 - Powers and duties of board of appeals.

(a) The zoning board of appeals shall have the following powers and duties: (1) To hear and decide appeals where it is alleged that there is an error in any order, requirement or decision made by the official charged with the enforcement of this chapter or any bylaw, ordinance or regulation adopted under the provisions of this chapter; (2) to hear and decide all matters including special exceptions and special exemptions under section 8-2g upon which it is required to pass by the specific terms of the zoning bylaw, ordinance or regulation; and (3) to determine and vary the application of the zoning bylaws, ordinances or regulations in harmony with their general purpose and intent and with due consideration for conserving the public health, safety, convenience, welfare and property values solely with respect to a parcel of land where, owing to conditions especially affecting such parcel but not affecting generally the district in which it is situated, a literal enforcement of such bylaws, ordinances or regulations would result in exceptional difficulty or unusual hardship so that substantial justice will be done and the public safety and welfare secured, provided that the zoning regulations may specify the extent to which uses shall not be permitted by variance in districts in which such uses are not otherwise allowed. No such board shall be required to hear any application for the same variance or substantially the same variance for a period of six months after a decision by the board or by a court on an earlier such application.

(b) Any variance granted by a zoning board of appeals shall run with the land and shall not be personal in nature to the person who applied for and received the variance. A variance shall not be extinguished solely because of the transfer of title to the property or the invalidity of any condition attached to the variance that would affect the transfer of the property from the person who initially applied for and received the variance.

(1949 Rev., S. 842; P.A. 77-509, S. 5; P.A. 88-338, S. 4, 5; P.A. 93-385, S. 1.)

History: P.A. 77-509 added provisions concerning variances; P.A. 88-338 added reference to special exemptions under Sec. 8-2g; P.A. 93-385 designated existing provisions as Subsec. (a) and added Subsec. (b) providing that zoning variances shall run with the land.

Cited. 4 CA 271. Action pending under section cannot be used under prior pending action rule to bar action subsequently brought under Sec. 8-12. 9 CA 534. Cited. 15 CA 729; 18 CA 195; Id., 312; 22 CA 255; 24 CA 49; 25 CA 631; 27 CA 297; 29 CA 402; 31 CA 380; 42 CA 272; judgment reversed, see 241 C. 180; 43 CA 545. The threshold issue is whether an order, requirement or decision by zoning enforcement officer was made thus triggering the statutory framework for appeal. 58 CA 74. Cited. 87 CA 143.

Compared with number 305 of special acts of 1931. 10 CS 194. Board is without power to authorize an exception or variance without some basis of fact. 18 CS 48. Possible inconvenience to public and economic disadvantage to owner held not sufficient justification for granting of variance on ground of practical difficulty or unnecessary hardship. 21 CS 102. Where board passed on issue which was not presented to it in any manner cognizable under the act or the regulations, it acted gratuitously and the application was not within its jurisdiction and should have been denied. 25 CS 279. Rule that board cannot reverse a former decision unless there has been a change in conditions did not apply where former decision was invalid because of improper notice. 26 CS 255. Circumstances under which board’s decisions should be overruled discussed. Id., 256. Zoning board of appeals acted in arbitrary and illegal manner in granting variance to defendant where there was no evidence the limitation as to the amount of outdoor storage area was so unbearable a reduction as to be confiscatory or arbitrary. 28 CS 278. Cited. 30 CS 157; 32 CS 223; Id., 625. Zoning board of appeals did not act arbitrarily in denying a variance to use a portion of a residence as a real estate office since a real estate broker is not a “professional person” within purview of zoning regulations. 36 CS 217. Cited. 38 CS 651; 41 CS 218.

Subsec. (a):

Zoning commission’s denial of application for special exception was an enforcement action and therefore administrative in nature and board of appeals has authority to hear appeals re such enforcement actions. 280 C. 274. Zoning board of appeals had jurisdiction to hear and determine administrative appeal concerning whether certificate of zoning compliance conformed with a stipulated judgment; use of “any” before “order” was intended to convey broad jurisdiction over all orders, requirements and decisions of the zoning enforcement officer, without limitation. 296 C. 434.

Planning and zoning commission was engaged in act of “enforcement” when it granted applicant’s site plan application. 58 CA 399. Plaintiff’s claimed financial loss is not valid basis for granting variance from zoning regulations because plaintiff’s loss does not rise to an unusual hardship under section. 62 CA 528. Issuance of certificate of zoning compliance by zoning enforcement officer is decision by such officer, and appeal from such decision is expressly permitted by statute. 106 CA 1. Because there was no record of an application to the zoning enforcement officer for a certificate of zoning compliance claiming that parcel at issue was a preexisting, nonconforming lot, and hence no denial of such application and appeal therefrom to the board, the issue of preexisting, nonconforming use was not properly before court. 117 CA 569. Errors of architect or contractor that resulted in roof exceeding maximum height requirement are attributable to homeowners because the voluntary acts of architect or contractor were on behalf of the homeowners whom the variance would benefit; hardship was self-created and zoning board of appeals was without authority to grant waiver sought; “de minimis” deviation is not recognized in Connecticut. 126 CA 400.

Subsec. (a)(1):

Legislative intent that issue of what constitutes nonconforming use should be handled in the first instance by local administrative officials. 180 C. 575. Cited. 181 C. 556; 225 C. 575; 234 C. 498.

Cited. 12 CA 90; 17 CA 17; judgment reversed, see 212 C. 570; 20 CA 302; 34 CA 552; 43 CA 443.

Subsec. (a)(3):

Power to vary regulations must be sparingly exercised. Financial detriment to a single owner not sufficient reason. 139 C. 116. Cited. 152 C. 661; 155 C. 42; 165 C. 389, 393. Circumstances in which zoning board of appeals may grant a variance are in substance the same as those specified in section 11.6.3 of the zoning regulations of New Haven. 165 C. 749. Cited. 179 C. 650; 181 C. 556; 205 C. 703; 206 C. 362; 218 C. 438; 228 C. 785; 234 C. 498.

Cited. 4 CA 205; Id., 500; 15 CA 387; 20 CA 302; 21 CA 594; 23 CA 441; 25 CA 375; 26 CA 187; 31 CA 270; 34 CA 552; 43 CA 545. Voluntary assumption of hardship does not constitute grounds for a variance. 50 CA 308. Claimed hardship for variance is legal where twenty-foot setback requirement on fifty-foot lot would limit defendant to constructing ten-foot-wide building in commercial zone, perpetuating property’s present nonconforming use as single-family residence in a commercial zone, and where variance is in keeping with town’s comprehensive plan. 66 CA 565. A parcel that was not approved as a buildable lot is not one of the conditions that a variance may be validly used to resolve. 117 CA 569.

Where zoning board granted plaintiffs variance from which a successful appeal was taken, fact that plaintiffs had begun construction did not constitute a hardship under section since such construction was begun before expiration of appeal period. 26 CS 255. No hardship existed by reason of the size, shape and topography of plaintiffs’ lot where all properties in the area were similar in size, shape and grade and regulations affected all similar properties in the same manner. Id. Financial disappointment insufficient to support granting of variance absent showing strict application of zoning regulations would destroy economic utility of property. 29 CS 4. Property owners purchasing, with knowledge, express or implied, of zoning regulations, cannot be deemed to prevent valid case of exceptional difficulty or unusual hardship since they were aware, in law or in fact, of zoning restrictions prior to taking title to premises. Id. It is improper for zoning board of appeals to grant a variance solely on the basis that variance would improve the neighborhood without another finding of hardship. 51 CS 190.

Subsec. (b):

Cited. 45 CA 702.



Section 8-6a - Appeal to be heard before variance when both joined.

Whenever an application to a zoning board of appeals for the grant of a variance is joined with an appeal from any order, requirement or decision made by the official charged with the enforcement of this chapter, or any bylaw, ordinance or regulation adopted under the provisions of this chapter, the board shall first decide the issues presented by such appeal.

(P.A. 75-86, S. 1.)

Cited. 20 CA 302; 34 CA 552.



Section 8-7 - Appeals to board. Hearings. Effective date of exceptions or variances; filing requirements.

The concurring vote of four members of the zoning board of appeals shall be necessary to reverse any order, requirement or decision of the official charged with the enforcement of the zoning regulations or to decide in favor of the applicant any matter upon which it is required to pass under any bylaw, ordinance, rule or regulation or to vary the application of the zoning bylaw, ordinance, rule or regulation. An appeal may be taken to the zoning board of appeals by any person aggrieved or by any officer, department, board or bureau of any municipality aggrieved and shall be taken within such time as is prescribed by a rule adopted by said board, or, if no such rule is adopted by the board, within thirty days, by filing with the zoning commission or the officer from whom the appeal has been taken and with said board a notice of appeal specifying the grounds thereof. Such appeal period shall commence for an aggrieved person at the earliest of the following: (1) Upon receipt of the order, requirement or decision from which such person may appeal, (2) upon the publication of a notice in accordance with subsection (f) of section 8-3, or (3) upon actual or constructive notice of such order, requirement or decision. The officer from whom the appeal has been taken shall forthwith transmit to said board all the papers constituting the record upon which the action appealed from was taken. An appeal shall not stay any such order, requirement or decision which prohibits further construction or expansion of a use in violation of such zoning regulations except to such extent that the board grants a stay thereof. An appeal from any other order, requirement or decision shall stay all proceedings in the action appealed from unless the zoning commission or the officer from whom the appeal has been taken certifies to the zoning board of appeals after the notice of appeal has been filed that by reason of facts stated in the certificate a stay would cause imminent peril to life or property, in which case proceedings shall not be stayed, except by a restraining order which may be granted by a court of record on application, on notice to the zoning commission or the officer from whom the appeal has been taken and on due cause shown. The board shall hold a public hearing on such appeal in accordance with the provisions of section 8-7d. Such board may reverse or affirm wholly or partly or may modify any order, requirement or decision appealed from and shall make such order, requirement or decision as in its opinion should be made in the premises and shall have all the powers of the officer from whom the appeal has been taken but only in accordance with the provisions of this section. Whenever a zoning board of appeals grants or denies any special exception or variance in the zoning regulations applicable to any property or sustains or reverses wholly or partly any order, requirement or decision appealed from, it shall state upon its records the reason for its decision and the zoning bylaw, ordinance or regulation which is varied in its application or to which an exception is granted and, when a variance is granted, describe specifically the exceptional difficulty or unusual hardship on which its decision is based. Notice of the decision of the board shall be published in a newspaper having a substantial circulation in the municipality and addressed by certified mail to any person who appeals to the board, by its secretary or clerk, under his signature in any written, printed, typewritten or stamped form, within fifteen days after such decision has been rendered. In any case in which such notice is not published within such fifteen-day period, the person who requested or applied for such special exception or variance or took such appeal may provide for the publication of such notice within ten days thereafter. Such exception or variance shall become effective upon the filing of a copy thereof (A) in the office of the town, city or borough clerk, as the case may be, but, in the case of a district, in the offices of both the district clerk and the town clerk of the town in which such district is located, and (B) in the land records of the town in which the affected premises are located, in accordance with the provisions of section 8-3d.

(1949 Rev., S. 843; 1951, 1953, S. 378d; 1959, P.A. 458; 577, S. 5; 614, S. 4; 1963, P.A. 55, S. 1; February, 1965, P.A. 622, S. 2; 1967, P.A. 884, S. 1; 1971, P.A. 862, S. 4; P.A. 75-86, S. 2; P.A. 77-450, S. 3; 77-509, S. 6; P.A. 84-122; P.A. 87-215, S. 4, 7; P.A. 89-356, S. 13; P.A. 03-144, S. 2; 03-177, S. 4.)

History: 1959 acts changed “appellant” to “applicant” in first sentence, provided for filing of exception, variance or reversal in case of a district, added requirement of newspaper publication of notice of hearing and added requirement appeal be decided within 60 days; 1963 act added requirement board record reasons for denial of exception or variance and for sustaining of order or decision; 1965 act required notice of board’s decision on appeal to be mailed to appellant and to be published in a newspaper, eliminated requirement for publishing notice of the filing of the variance, exception or reversal and deleted statement that appeals from decisions of board may be made in the manner set forth in Sec. 8-8 within 15 days of their effective date; 1967 act stated in more detail the notification of decision required to be given the appellant and changed deadline for notification from within 3 days of decision to within 10 days of decision; 1971 act required that appeal be heard within 65 days of notice rather than within “a reasonable time”, required that decision be rendered within 65, rather than 60, days of hearing and required publication of decision and notification of appellant within 15 rather than 10 days; P.A. 75-86 required recording of regulation varied or to which exception made and basis for reaching decision; P.A. 77-450 deleted provision requiring that decision be reached within 65 days of hearing and replaced 65-day limit between notice and hearing with reference to time period under Sec. 8-7d; P.A. 77-509 added provision concerning stay of order on appeal where prohibition of construction, expansion, etc. involved and provided that decisions become effective not at time fixed by board but by filing in clerk’s office and in land records; P.A. 84-122 required that appeals be taken within 30 days if no set period for taking appeals is adopted by the board; P.A. 87-215 authorized board to provide by regulation for additional notice by mail to adjacent landowners; P.A. 89-356 added provision authorizing the person who requested or applied for a special exception or variance or took an appeal to provide for the publication of the notice of the decision of the board when such notice is not published in a timely manner; P.A. 03-144 added provisions re time for commencement of appeal; P.A. 03-177 replaced provisions re notice of time and place for public hearing and optional notice by mail to adjacent landowners with provision requiring that the public hearing be held in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date.

Cited. 2 CA 384; Id., 506; 4 CA 205; Id., 633. Statutory and classical aggrievement discussed. 7 CA 632. Cited. Id., 684; 16 CA 604; judgment reversed, see 212 C. 628; 17 CA 17; judgment reversed, see 212 C. 570; 20 CA 561; 23 CA 232; 25 CA 611; judgment reversed, see 223 C. 171; 26 CA 187; 28 CA 256; judgment affirmed in part and modified in part, see 226 C. 80; 30 CA 395; judgment reversed, see 230 C. 452; Id., 797. Valid vote can occur only when agency members are present and convened together at a public meeting. 33 CA 281. Cited. 34 CA 552; 40 CA 692; 41 CA 89; 42 CA 272; judgment reversed, see 241 C. 180; 43 CA 512; Id., 563. Land use hardship standard is the proper standard of review applicable to an application to modify a variance by removing attached conditions, and four votes are required to approve such application. 54 CA 135. The threshold issue is whether an order, requirement or decision by zoning enforcement officer was made thus triggering the statutory framework for appeal. 58 CA 74. Zoning board required to hold a hearing on plaintiff’s zoning application. 69 CA 230. The determination of whether a letter issued by a zoning enforcement officer amounts to a decision appealable under statute depends on the facts and circumstances of each case, and in this case, the letter was a preliminary advisory opinion and not a decision subject to appeal. 114 CA 13.

Board of zoning appeals members who will make decision must be present at public hearing. 19 CS 307. Cited. 23 CS 7. Appeal stays all proceedings in action appealed from including criminal proceedings provided for in Sec. 8-12. Id., 125. Cited. 25 CS 276. History discussed. 26 CS 88. Plaintiffs’ claim that logic dictates that legislature did not intend that there should be an inconsistent procedure relative to appeals from decisions of zoning boards of appeal and zoning boards and that therefore the running of the appeal period in the case of a zoning regulation should be contingent on the statutory publication is without merit. Id., 90. Cited. Id., 169. Rule that board cannot reverse a former decision unless there has been a change in condition did not apply where former decision was invalid because of improper notice. Id., 255. Circumstances under which board’s decisions should be overruled discussed. Id., 256. Where zoning was controlled by special act with different requirements as to notice of hearing, special act prevails. Id., 262. Equitable relief outside the framework of appeal procedure set up by statute might be granted in the presence of allegations of fraudulent connivance or collusion on the part of local zoning board of appeals. Id., 334, 335. Plaintiffs have been granted equitable relief when the zoning authority lacked the jurisdiction to take the action which plaintiff was challenging. Id. Equitable relief by way of an injunction will not be granted if the court finds that the legal remedy afforded by statute has not been exhausted. Id. Cited. 32 CS 223; Id., 625; 35 CS 246; 38 CS 492; 39 CS 426; Id., 523; 41 CS 398; 43 CS 373.



Section 8-7a - Evidence at hearings and meetings to deliberate formal petitions, applications, requests or appeals to be taken by stenographer or recorded.

The zoning commission, planning commission, planning and zoning commission and zoning board of appeals shall call in a competent stenographer to take the evidence, or shall cause the evidence to be recorded by a sound-recording device, in each hearing before such commission or board in which the right of appeal lies to the Superior Court and at each meeting in which such commission or board of appeals deliberates any formal petition, application, request or appeal.

(1959, P.A. 460, S. 1; P.A. 76-436, S. 290, 681; P.A. 90-286, S. 6, 9; P.A. 05-287, S. 46.)

History: P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 90-286 made requirements of section applicable to planning commissions and planning and zoning commissions; P.A. 05-287 added provision requiring evidence to be taken by stenographer or recorded at each meeting in which commission or board of appeals deliberates any formal petition, application, request or appeal, effective January 1, 2006.

Cited. 6 CA 110; 43 CA 563. Zoning board required to hold a hearing on plaintiff’s zoning application. 69 CA 230.

Where, due to mechanical failure of recording machine, no transcript is available, court may permit introduction of additional evidence to determine what considerations were presumptively in minds of board members. 23 CS 6; judgment reversed, see 150 C. 411.



Section 8-7b - Notice to contiguous municipalities of variance applications.

Section 8-7b is repealed, effective October 1, 2003.

(February, 1965, P.A. 54; P.A. 83-247; P.A. 03-177, S. 14.)



Section 8-7c - Disclosure of beneficiaries of real property held in trust.

Any person who makes an application to a planning commission, zoning commission or zoning board of appeals pertaining to real property, the record title to which is held by a trustee of an undisclosed trust, shall file with said application a sworn statement disclosing the name of the equitable owner of such real property or the beneficiary of the trust.

(1971, P.A. 782.)

Zoning board required to hold a hearing on plaintiff’s zoning application. 69 CA 230.



Section 8-7d - Hearings and decisions. Time limits. Day of receipt. Notice to adjoining municipality. Public notice registry.

(a) In all matters wherein a formal petition, application, request or appeal must be submitted to a zoning commission, planning and zoning commission or zoning board of appeals under this chapter, a planning commission under chapter 126 or an inland wetlands agency under chapter 440 or an aquifer protection agency under chapter 446i and a hearing is required or otherwise held on such petition, application, request or appeal, such hearing shall commence within sixty-five days after receipt of such petition, application, request or appeal and shall be completed within thirty-five days after such hearing commences, unless a shorter period of time is required under this chapter, chapter 126, chapter 440 or chapter 446i. Notice of the hearing shall be published in a newspaper having a general circulation in such municipality where the land that is the subject of the hearing is located at least twice, at intervals of not less than two days, the first not more than fifteen days or less than ten days and the last not less than two days before the date set for the hearing. In addition to such notice, such commission, board or agency may, by regulation, provide for additional notice. Such regulations shall include provisions that the notice be mailed to persons who own land that is adjacent to the land that is the subject of the hearing or be provided by posting a sign on the land that is the subject of the hearing, or both. For purposes of such additional notice, (1) proof of mailing shall be evidenced by a certificate of mailing, and (2) the person who owns land shall be the owner indicated on the property tax map or on the last-completed grand list as of the date such notice is mailed. All applications and maps and documents relating thereto shall be open for public inspection. At such hearing, any person or persons may appear and be heard and may be represented by agent or by attorney. All decisions on such matters shall be rendered not later than sixty-five days after completion of such hearing, unless a shorter period of time is required under this chapter, chapter 126, chapter 440 or chapter 446i. The petitioner or applicant may consent to one or more extensions of any period specified in this subsection, provided the total extension of all such periods shall not be for longer than sixty-five days, or may withdraw such petition, application, request or appeal.

(b) Notwithstanding the provisions of subsection (a) of this section, whenever the approval of a site plan is the only requirement to be met or remaining to be met under the zoning regulations for any building, use or structure, a decision on an application for approval of such site plan shall be rendered not later than sixty-five days after receipt of such site plan. Whenever a decision is to be made on an application for subdivision approval under chapter 126 on which no hearing is held, such decision shall be rendered not later than sixty-five days after receipt of such application. Whenever a decision is to be made on an inland wetlands and watercourses application under chapter 440 on which no hearing is held, such decision shall be rendered not later than sixty-five days after receipt of such application. Whenever a decision is to be made on an aquifer protection area application under chapter 446i on which no hearing is held, such decision shall be rendered not later than sixty-five days after receipt of such application. The applicant may consent to one or more extensions of such period, provided the total period of any such extension or extensions shall not exceed sixty-five days or may withdraw such plan or application.

(c) For purposes of subsection (a) or (b) of this section and section 7-246a, the date of receipt of a petition, application, request or appeal shall be the day of the next regularly scheduled meeting of such commission, board or agency, immediately following the day of submission to such commission, board or agency or its agent of such petition, application, request or appeal or thirty-five days after such submission, whichever is sooner. If the commission, board or agency does not maintain an office with regular office hours, the office of the clerk of the municipality shall act as the agent of such commission, board or agency for the receipt of any petition, application, request or appeal.

(d) The provisions of subsection (a) of this section shall not apply to any action initiated by any zoning commission, planning commission or planning and zoning commission regarding adoption or change of any zoning regulation or boundary or any subdivision regulation.

(e) Notwithstanding the provisions of this section, if an application involves an activity regulated pursuant to sections 22a-36 to 22a-45, inclusive, and the time for a decision by a zoning commission or planning and zoning commission established pursuant to this section would elapse prior to the thirty-fifth day after a decision by the inland wetlands agency, the time period for a decision shall be extended to thirty-five days after the decision of such agency. The provisions of this subsection shall not be construed to apply to any extension consented to by an applicant or petitioner.

(f) The zoning commission, planning commission, zoning and planning commission, zoning board of appeals, inland wetlands agency or aquifer protection agency shall notify the clerk of any adjoining municipality of the pendency of any application, petition, appeal, request or plan concerning any project on any site in which: (1) Any portion of the property affected by a decision of such commission, board or agency is within five hundred feet of the boundary of the adjoining municipality; (2) a significant portion of the traffic to the completed project on the site will use streets within the adjoining municipality to enter or exit the site; (3) a significant portion of the sewer or water drainage from the project on the site will flow through and significantly impact the drainage or sewerage system within the adjoining municipality; or (4) water runoff from the improved site will impact streets or other municipal or private property within the adjoining municipality. Such notice shall be made by certified mail, return receipt requested, and shall be mailed within seven days of the date of receipt of the application, petition, request or plan. Such adjoining municipality may, through a representative, appear and be heard at any hearing on any such application, petition, appeal, request or plan.

(g) (1) Any zoning commission, planning commission or planning and zoning commission initiating any action regarding adoption or change of any zoning regulation or boundary or any subdivision regulation or regarding the preparation or amendment of the plan of conservation and development shall provide notice of such action in accordance with this subsection in addition to any other notice required under any provision of the general statutes.

(2) A zoning commission, planning commission or planning and zoning commission shall establish a public notice registry of landowners, electors and nonprofit organizations qualified as tax-exempt organizations under the provisions of Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, requesting notice under this subsection. Each municipality shall notify residents of such registry and the process for registering for notice under this subsection. The zoning commission, planning commission or planning and zoning commission shall place on such registry the names and addresses of any such landowner, elector or organization upon written request of such landowner, elector or organization. A landowner, elector or organization may request such notice be sent by mail or by electronic mail. The name and address of a landowner, elector or organization who requests to be placed on the public notice registry shall remain on such registry for a period of three years after the establishment of such registry. Thereafter any land owner, elector or organization may request to be placed on such registry for additional periods of three years.

(3) Any notice under this subsection shall be mailed to all landowners, electors and organizations in the public notice registry not later than seven days prior to the commencement of the public hearing on such action, if feasible. Such notice may be mailed by electronic mail if the zoning commission, planning commission or planning and zoning commission or the municipality has an electronic mail service provider.

(4) No zoning commission, planning commission or planning and zoning commission shall be civilly liable to any landowner, elector or nonprofit organization requesting notice under this subsection with respect to any act done or omitted in good faith or through a bona fide error that occurred despite reasonable procedures maintained by the zoning commission, planning commission or planning and zoning commission to prevent such errors in complying with the provisions of this section.

(1971, P.A. 862, S. 12; P.A. 77-450, S. 4; P.A. 78-104, S. 1; P.A. 82-81, S. 1; P.A. 87-533, S. 10, 14; P.A. 93-385, S. 2; P.A. 99-21, S. 1; P.A. 03-177, S. 5; P.A. 04-257, S. 6; P.A. 06-80, S. 1; P.A. 07-85, S. 1.)

History: P.A. 77-450 reworded previous provisions and designated them as Subsec. (c) and inserted new Subsecs. (a) and (b) before and new Subsec. (d) after; P.A. 78-104 amended Subsec. (a) to allow more than one extension and changed maximum extension time from double the original period to a time equaling the original period, made Subsec. (b) applicable to cases where site plan approval is only requirement to be met or remaining to be met and clarified Subsec. (c) by replacing references to “official receipt” with references to “submission”; P.A. 82-81 provided that town clerk would act as agent for receipt of documents for any board or commission not having regular office hours; P.A. 87-533 added Subsec. (e) regarding applications involving activity regulated pursuant to Secs. 22a-36 to 22a-45, inclusive; P.A. 93-385 amended Subsec. (b) by applying provisions to all buildings, uses or structures instead of limiting applications to proposals; P.A. 99-21 amended Subsec. (a) to extend the time for completion of a hearing from 30 to 35 days after commencement; P.A. 03-177 amended Subsec. (a) to apply provisions to planning commissions and inland wetlands agencies and add provisions re public hearings, amended Subsec. (b) to add provisions re date for rendering decisions, amended Subsec. (c) to add reference to Sec. 7-246a and make conforming changes and added new Subsec. (f) re notification to adjoining municipalities, effective October 1, 2003, and applicable to applications filed on or after that date; P.A. 04-257 made technical changes in Subsec. (a), effective June 14, 2004; P.A. 06-80 amended Subsec. (a) to add provisions re mailing and posting of additional notice, amended Subsec. (d) to add reference to planning commission and to any subdivision regulation and added Subsec. (g) re a public notice registry for changes initiated by commissions for zoning regulations or boundaries, subdivision regulations or the plan of conservation and development; P.A. 07-85 amended Subsecs. (a), (b) and (f) to apply provisions to aquifer protection agency and made technical changes in Subsecs. (a) and (b).

Cited. 3 CA 556; 7 CA 684; 15 CA 561; 17 CA 405. Requirements satisfied only by commencement of timely public hearing. 27 CA 412. Cited. 29 CA 469; 35 CA 599; 43 CA 512. When site plan is separable from its accompanying documents and the special permit application is for a use not permitted as of right, section is not applicable, and where the special permit application must contain a site plan, automatic approval under section may not occur if commission does not meet the time limits in Sec. 8-3c. 60 CA 504. Zoning board required to hold a hearing on plaintiff’s zoning application. 69 CA 230. The absence of proposed locations contemplated by an applicant in the public notice renders such notice insufficient. 116 CA 542.

Cited. 42 CS 57.

Subsec. (a):

Cited. 209 C. 812; 222 C. 911.

Cited. 14 CA 365; 23 CA 256; 33 CA 281; 35 CA 317; Id., 599. Trial court properly determined that failure of planning and zoning commission to comply with statutory notice and hearing requirements entitled individual plaintiffs to automatic approval of their application for special permit and site plan approval; notice of commission hearing was invalid and because failure to give notice was a jurisdictional defect, action of commission in denying plaintiffs’ application was void. 52 CA 763.

Cited. 41 CS 196.

Subsec. (b):

Cited. 194 C. 152; 209 C. 812; 211 C. 331; 222 C. 269; 226 C. 684. Applicant’s submission of revised site plan did not create a new sixty-five-day period within which planning and zoning commission could act. 278 C. 408.

Cited. 2 CA 489; 21 CA 347; Id., 421; 35 CA 317. Section not unconstitutional just because it does not expressly provide for a right of appeal from automatic approval of site plan applications. Id., 599. Cited. 37 CA 348.

Subsec. (f):

It is implicit in Subdiv. (2) that a zoning commission cannot unilaterally bind an adjoining town to a determination that the streets are adequate to handle traffic from a permitted land use in the first town, therefore adjoining town’s claim that it had no choice but to close adjoining road has no merit. 295 C. 802.



Section 8-7e - Notice to adjoining municipalities of applications or requests.

Section 8-7e is repealed, effective October 1, 2003.

(P.A. 87-307, S. 2; P.A. 89-175, S. 4, 7; P.A. 03-177, S. 14.)



Section 8-8 - Appeal from board to court. Mediation. Review by Appellate Court.

(a) As used in this section:

(1) “Aggrieved person” means a person aggrieved by a decision of a board and includes any officer, department, board or bureau of the municipality charged with enforcement of any order, requirement or decision of the board. In the case of a decision by a zoning commission, planning commission, combined planning and zoning commission or zoning board of appeals, “aggrieved person” includes any person owning land in this state that abuts or is within a radius of one hundred feet of any portion of the land involved in the decision of the board.

(2) “Board” means a municipal zoning commission, planning commission, combined planning and zoning commission, zoning board of appeals or other board or commission the decision of which may be appealed pursuant to this section, or the chief elected official of a municipality, or such official’s designee, in a hearing held pursuant to section 22a-250, whose decision may be appealed.

(b) Except as provided in subsections (c), (d) and (r) of this section and sections 7-147 and 7-147i, any person aggrieved by any decision of a board, including a decision to approve or deny a site plan pursuant to subsection (g) of section 8-3 or a special permit or special exception pursuant to section 8-3c, may take an appeal to the superior court for the judicial district in which the municipality is located, notwithstanding any right to appeal to a municipal zoning board of appeals under section 8-6. The appeal shall be commenced by service of process in accordance with subsections (f) and (g) of this section within fifteen days from the date that notice of the decision was published as required by the general statutes. The appeal shall be returned to court in the same manner and within the same period of time as prescribed for civil actions brought to that court.

(c) In those situations where the approval of a planning commission must be inferred because of the failure of the commission to act on an application, any aggrieved person may appeal under this section. The appeal shall be taken within twenty days after the expiration of the period prescribed in section 8-26d for action by the commission.

(d) Any person affected by an action of a planning commission taken under section 8-29 may appeal under this section. The appeal shall be taken within thirty days after notice to such person of the adoption of a survey, map or plan or the assessment of benefits or damages.

(e) The proceedings of the court for an appeal may be stayed by agreement of the parties when a mediation conducted pursuant to section 8-8a commences, provided any such stay shall terminate upon termination of the mediation.

(f) Service of legal process for an appeal under this section shall be directed to a proper officer and shall be made as follows:

(1) For any appeal taken before October 1, 2004, process shall be served by leaving a true and attested copy of the process with, or at the usual place of abode of, the chairman or clerk of the board, and by leaving a true and attested copy with the clerk of the municipality. Service on the chairman or clerk of the board and on the clerk of the municipality shall be for the purpose of providing legal notice of the appeal to the board and shall not thereby make the chairman or clerk of the board or the clerk of the municipality a necessary party to the appeal.

(2) For any appeal taken on or after October 1, 2004, process shall be served in accordance with subdivision (5) of subsection (b) of section 52-57. Such service shall be for the purpose of providing legal notice of the appeal to the board and shall not thereby make the clerk of the municipality or the chairman or clerk of the board a necessary party to the appeal.

(g) Service of process shall also be made on each person who petitioned the board in the proceeding, provided such person’s legal rights, duties or privileges were determined therein. However, failure to make service within fifteen days on parties other than the board shall not deprive the court of jurisdiction over the appeal. If service is not made within fifteen days on a party in the proceeding before the board, the court, on motion of the party or the appellant, shall make such orders of notice of the appeal as are reasonably calculated to notify the party not yet served. If the failure to make service causes prejudice to the board or any party, the court, after hearing, may dismiss the appeal or may make such other orders as are necessary to protect the party prejudiced.

(h) The appeal shall state the reasons on which it has been predicated and shall not stay proceedings on the decision appealed from. However, the court to which the appeal is returnable may grant a restraining order, on application, and after notice to the board and cause shown.

(i) Within thirty days after the return date to court, or within any further time the court allows, the board shall transmit the record to the court. The record shall include, without limitation, (1) the original papers acted on by the board and appealed from, or certified copies thereof, (2) a copy of the transcript of the stenographic or sound recording prepared in accordance with section 8-7a, and (3) the written decision of the board including the reasons therefor and a statement of any conditions imposed. If the board does not provide a transcript of the stenographic or the sound recording of a meeting where the board deliberates or makes a decision on a petition, application or request on which a public hearing was held, a certified, true and accurate transcript of a stenographic or sound recording of the meeting prepared by or on behalf of the applicant or any other party shall be admissible as part of the record. By stipulation of all parties to the appeal, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for additional costs. The court may require or permit subsequent corrections or additions to the record.

(j) Any defendant may, at any time after the return date of the appeal, make a motion to dismiss the appeal. If the basis of the motion is a claim that the appellant lacks standing to appeal, the appellant shall have the burden of proving standing. The court may, on the record, grant or deny the motion. The court’s order on the motion may be appealed in the manner provided in subsection (o) of this section.

(k) The court shall review the proceedings of the board and shall allow any party to introduce evidence in addition to the contents of the record if (1) the record does not contain a complete transcript of the entire proceedings before the board, including all evidence presented to it, pursuant to section 8-7a, or (2) it appears to the court that additional testimony is necessary for the equitable disposition of the appeal. The court may take the evidence or may appoint a referee or committee to take such evidence as it directs and report the same to the court, with any findings of facts and conclusions of law. Any report of a referee, committee or mediator under subsection (f) of section 8-8a shall constitute a part of the proceedings on which the determination of the court shall be made.

(l) The court, after a hearing thereon, may reverse or affirm, wholly or partly, or may modify or revise the decision appealed from. If a particular board action is required by law, the court, on sustaining the appeal, may render a judgment that modifies the board decision or orders the particular board action. In an appeal from an action of a planning commission taken under section 8-29, the court may also reassess any damages or benefits awarded by the commission. Costs shall be allowed against the board if the decision appealed from is reversed, affirmed in part, modified or revised.

(m) Appeals from decisions of the board shall be privileged cases and shall be heard as soon as is practicable unless cause is shown to the contrary.

(n) No appeal taken under subsection (b) of this section shall be withdrawn and no settlement between the parties to any such appeal shall be effective unless and until a hearing has been held before the Superior Court and such court has approved such proposed withdrawal or settlement.

(o) There shall be no right to further review except to the Appellate Court by certification for review, on the vote of two judges of the Appellate Court so to certify and under such other rules as the judges of the Appellate Court establish. The procedure on appeal to the Appellate Court shall, except as otherwise provided herein, be in accordance with the procedures provided by rule or law for the appeal of judgments rendered by the Superior Court unless modified by rule of the judges of the Appellate Court.

(p) The right of a person to appeal a decision of a board to the Superior Court and the procedure prescribed in this section shall be liberally interpreted in any case where a strict adherence to these provisions would work surprise or injustice. The appeal shall be considered to be a civil action and, except as otherwise required by this section or the rules of the Superior Court, pleadings may be filed, amended or corrected, and parties may be summoned, substituted or otherwise joined, as provided by the general statutes.

(q) If any appeal has failed to be heard on its merits because of insufficient service or return of the legal process due to unavoidable accident or the default or neglect of the officer to whom it was committed, or the appeal has been otherwise avoided for any matter of form, the appellant shall be allowed an additional fifteen days from determination of that defect to properly take the appeal. The provisions of section 52-592 shall not apply to appeals taken under this section.

(r) In any case in which a board fails to comply with a requirement of a general or special law, ordinance or regulation governing the content, giving, mailing, publishing, filing or recording of any notice either of a hearing or of an action taken by the board, any appeal or action by an aggrieved person to set aside the decision or action taken by the board on the grounds of such noncompliance shall be taken not more than one year after the date of that decision or action.

(1949 Rev., S. 844; 1951, 1955, S. 379d; 1959, P.A. 460, S. 2; 1963, P.A. 45; February, 1965, P.A. 622, S. 3; 1967, P.A. 348; 712; 1971, P.A. 870, S. 9; P.A. 74-183, S. 179, 291; P.A. 76-436, S. 158, 681; P.A. 77-470; P.A. 78-280, S. 1, 127; P.A. 81-165; June Sp. Sess. P.A. 83-29, S. 13, 82; P.A. 84-227, S. 1; P.A. 85-284, S. 3; P.A. 86-236, S. 2; P.A. 88-79, S. 1, 4; P.A. 89-356, S. 1; P.A. 90-286, S. 1, 2, 9; P.A. 91-219; P.A. 92-249, S. 8; P.A. 99-238, S. 5, 8; P.A. 00-84, S. 3, 6; 00-108, S. 2; P.A. 01-47, S. 1; 01-110; 01-195, S. 112, 181; P.A. 02-74, S. 2; P.A. 04-78, S. 1; P.A. 07-60, S. 1; P.A. 12-146, S. 1.)

History: 1959 act deleted qualification in sentence re taking of evidence in addition to record “if said record does not contain a stenographic report or a complete mechanical recording of the entire proceedings before said board including all evidence presented to it”; 1963 act added to the same sentence “if the record does not contain a complete transcript of the entire proceedings before said board, including all evidence presented to it, pursuant to section 8-7a”; 1965 act provided 15 days allowed for taking appeal run from date decision was published rather than from date it was rendered; 1967 acts allowed costs against board if decision “reversed, affirmed in part, modified or revised” rather than allowing costs only when court decides board acted with gross negligence, in bad faith or with malice as previously and allowed appeals by persons owning land adjacent to land involved in decision; 1971 act added provisions concerning appeals to supreme court; P.A. 74-183 included judicial districts; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-470 allowed appeals by persons whose land is within one-hundred-foot radius of land involved in decision; P.A. 78-280 deleted reference to counties; P.A. 81-165 allowed for service of notice upon the clerk of the municipality; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 84-227 inserted Subsec. indicators, added Subsec. (d) re a hearing on a motion to dismiss made by the person who applied for the board’s decision where each appellant has the burden of proving his standing to bring the appeal, and added Subsec. (h) prohibiting withdrawal or settlement without court approval; P.A. 85-284 provided for notice of appeals to be given to the chairman or clerk of the board and the clerk of the municipality, rather than just one; P.A. 86-236 amended Subsec. (c) to require the return of the transcript of the stenographic or sound recording; P.A. 88-79 amended Subsec. (b) to add proviso that service of the notice of the appeal upon the clerk of the municipality is for the purpose of providing additional notice of such appeal to the board and does not thereby make such clerk a necessary party to such appeal; P.A. 89-356 entirely reorganized existing provisions and added Subsec. (a) defining “aggrieved person” and “board”, added Subsec. (c) re the procedure for taking an appeal where the approval of the planning commission must be inferred, formerly part of Sec. 8-28, added Subsec. (d) re the procedure for taking an appeal by a person affected by an action of a planning commission under Sec. 8-29, formerly part of Sec. 8-30, added Subsec. (f) re service of process on parties other than the board and the consequences and court remedies if such service is not made, added provisions in Subsec. (i) requiring the record to include the board’s findings of fact and conclusions of law, authorizing the record to be shortened by stipulation and additional costs to be taxed against a party who unreasonably refuses to stipulate to limit the record and authorizing the court to require or permit subsequent corrections or additions to the record, added provisions in Subsec. (l) authorizing the court in sustaining an appeal to render a judgment that modifies the board decision or orders the particular board action if a particular board action is required by law and authorizing the court in an appeal from an action of a planning commission taken under Sec. 8-29 to reassess damages or benefits awarded by the commission, formerly part of Sec. 8-30, added Subsec. (p) providing for a liberal interpretation of the right to appeal and the appeal procedure and providing that an appeal shall be considered a civil action, and added Subsec. (q) allowing an appellant additional time to take the appeal if the appeal has failed to be heard on its merits because of certain defects and providing that Sec. 52-592 shall not apply to appeals taken under this section; P.A. 90-286 amended Subsec. (b) to replace “The appeal shall be taken” with “The appeal shall be commenced by service of process in accordance with subsections (e) and (f) of this section” and to replace “The appeal shall be commenced and returned to court in the same manner as prescribed for civil actions brought to that court” with “The appeal shall be returned to court in the same manner and within the same period of time as prescribed for civil actions brought to that court” and amended Subsec. (i) to replace requirement that the board transmit the record within 30 days “after the appeal is served” with within 30 days “after the return date to court”; P.A. 91-219 amended Subsec. (i) to require that the record include the written decision of the board rather than the board’s findings of fact and conclusions of law; P.A. 92-249 amended Subdiv. (2) of Subsec. (a) to include the chief elected official of a municipality in the definition of “board” re hearings under Sec. 22a-250; P.A. 99-238 amended Subsec. (b) by adding reference to new Subsec. (r), and added new Subsec. (r) re appeal of aggrieved person to set aside decision or action of board for noncompliance with requirement of notice of content, giving, mailing, publishing, filing or recording of hearing or action taken by board within two years of the date of such decision or action, effective July 1, 2000; P.A. 00-84 revised effective date of P.A. 99-238 to specify applicability of section as amended by that act to errors, irregularities and omissions occurring on or after January 1, 1999, effective July 1, 2000; P.A. 00-108 deleted former Subsec. (h) re surety bond, relettered the subsections accordingly and amended new Subsec. (h) to add provision re transcripts of meetings; P.A. 01-47 inserted new Subsec. (e) re mediation, redesignated existing Subsecs. (e) to (q) as Subsecs. (f) to (r) and made technical and conforming changes; P.A. 01-110 amended former Subsec. (q) by reducing the time for appeal from within two years to not more than one year; P.A. 01-195 made technical changes, effective July 11, 2001 (Revisor’s note: In merging the gender-neutral technical changes to Subsec. (a)(2) contained in P.A. 01-47 and P.A. 01-195, the Revisors gave precedence to the changes contained in P.A. 01-195); P.A. 02-74 amended Subsec. (b) to allow appeals of decisions to approve or deny site plans under Sec. 8-3(g), effective June 3, 2002; P.A. 04-78 amended Subsec. (f) by designating existing service requirements as Subdiv. (1), applicable to appeals taken before October 1, 2004, adding Subdiv. (2) re service requirements applicable to appeals taken on or after said date and making conforming changes; P.A. 07-60 amended Subsec. (b) to authorize appeal of special permits and special exceptions and add provision notwithstanding right to appeal under Sec. 8-6; P.A. 12-146 amended Subsec. (a)(1) by adding “in this state” re land abutting or within 100 feet of land involved in board decision.

Cited as June Sp. Sess. P.A. 83-29, S. 13. 1 CA 285. Cited. 2 CA 384; Id., 506; Id., 595; 3 CA 172; Id., 496. A coholder of a life interest in property is a “person owning land” entitled to appeal under statute. Id., 550. Cited. Id., 576; 4 CA 205; Id., 271; Id., 500; 5 CA 455; Id., 520; 6 CA 110; Id., 317; Id., 715; 9 CA 538; 13 CA 699; 15 CA 729; 16 CA 281; Id., 604; judgment reversed, see 212 C. 628; 17 CA 150; 18 CA 69; Id., 85; Id., 159; Id., 195; Id., 488; Id., 549; Id., 722. P.A. 88-79 cited. Id. Cited. 20 CA 302; Id., 474; Id., 561; 21 CA 340; 22 CA 407; Id., 606; 23 CA 75; Id., 232; Id., 256; Id., 258; 24 CA 172; 25 CA 199; 27 CA 297; Id., 590; 28 CA 344; 29 CA 402; 32 CA 799; 34 CA 685; 35 CA 204; Id., 317; 43 CA 545; Id., 563. Zoning board required to hold a hearing on plaintiff’s zoning application. 69 CA 230. Plaintiff’s failure to appeal imposition of required “sidewalk fund” contribution did not meet exceptions to rule against collateral attacks on zoning commission actions and thus was properly dismissed. 85 CA 606.

Wide discretion in board. 1 CS 89. Compared with number 305 of special acts of 1931. 10 CS 194. Superior court has jurisdiction to hear appeals from board. 11 CS 489. Mode of service on board discussed. Notice to chairman sufficient compliance; time for appeal excludes day of act. 17 CS 116. Officer of corporation which would be affected by variance is not “person aggrieved”. 15 CS 362. Building inspector is. 19 CS 349. Resident landowner of town not living in borough is “aggrieved person” in action by borough zoning board. Id., 446. In an appeal from granting of variance for sale of liquor, a “person aggrieved” held to include any landowner, resident or taxpayer of municipality affected. 21 CS 102. History discussed; where, due to mechanical failure of the recording machine no transcript is available, court may not remand case for rehearing, but it may permit introduction of additional evidence to determine what considerations were presumptively in minds of board members. 23 CS 6; judgment reversed, see 150 C. 411. Cited. 25 CS 276. This section and Secs. 8-3 and 8-9 are not so linked that the date of publication of notice must be considered as the date the decision was rendered. 26 CS 88. Part owner of property is not precluded, merely because her co-owners have not joined with her, from showing that she, as an aggrieved person, has the right to appeal to the court. Id., 170. Circumstances under which board’s decisions should be overruled discussed. Id., 256. Equitable relief outside the framework of appeal procedure set up by statute might be granted in the presence of allegations of fraudulent connivance or collusion on the part of local zoning board of appeals. Id., 334, 335. Plaintiffs have been granted equitable relief when the zoning authority lacked the jurisdiction to take the action which plaintiff was challenging. Id. Equitable relief by way of an injunction will not be granted if the court finds that the legal remedy afforded by statute has not been exhausted. Id. Chairman of town planning and zoning commission is aggrieved person within section and may appeal variance granted defendant by zoning board of appeals of town. 28 CS 278. Cited. 29 CS 5; 30 CS 157; 31 CS 197; 32 CS 104; Id., 223; Id., 625; 33 CS 175; Id., 607; 35 CS 246. Portion of section in conflict with amendment to Sec. 51-197d is repealed by implication. 38 CS 356. Cited. Id., 492; 39 CS 426; Id., 523; 41 CS 218; Id., 398; 42 CS 256; 43 CS 373. Claim re denial of permit to establish a public parking lot does not require recognition of a state Bivens action because plaintiff’s existing remedy under section is appropriate. 51 CS 636.

Subsec. (a):

Failure to allege publication provisions is not a jurisdictional defect requiring dismissal of appeal. 211 C. 78; Id., 416; Id., 662. Cited. 212 C. 628; 214 C. 407; 218 C. 65; Id., 265; Id., 438; 225 C. 1; 230 C. 140. Subdiv. (1) cited. 233 C. 198. Court reaffirmed long-standing interpretation of “aggrieved person” that provides that any taxpayer has automatic standing to appeal decisions involving the sale of liquor in community. 262 C. 393. When zoning decision affects a single property within a zone, “land involved in the decision of the board,” as used in Subdiv. (1), does not include the entire zone of which the affected property is part. 271 C. 152. Party was not “aggrieved” because he did not own the property that was subject to zoning application and did not own land abutting or within 100 feet of the property. 285 C. 381. Party was aggrieved under Subdiv. (1) because “land involved” language refers to the entire property abutted, even when the parcel at issue is distinct in terms of its use within a multiuse development and in terms of the application to commission. 290 C. 313. The phrase “any person” includes persons who own land in another state. 297 C. 414.

Cited. 4 CA 633. Statutory aggrievement and classical aggrievement discussed. 7 CA 632. Cited. 18 CA 99; 19 CA 357. Subdiv. (1) cited. 30 CA 511; 31 CA 643; 45 CA 653. Since zoning is meant to protect the public at large, without some particular harm, such as the maintenance of a nuisance affecting the land of plaintiff or a statute allowing the maintenance of plaintiff’s lawsuit, plaintiff can have no standing. 49 CA 669. Court had subject matter jurisdiction to hear appeal. 87 CA 277. Plaintiff, as town’s zoning enforcement officer, was statutorily aggrieved and had standing to bring appeal challenging approval of a variance granted by town’s zoning board of appeals. Id., 533. Plaintiff’s access easement did not give plaintiff undisturbed possession of the land or a right to the profit of the land. Accordingly, plaintiff did not fit into the category of an owner of land, for purposes of determining standing, because his rights and privileges did not confer a sufficient benefit. 109 CA 777. Plaintiff’s failure to state factual basis for statutory aggrievement in complaint deprived court of subject matter jurisdiction. 113 CA 502. Subdiv. (1): Text amendment created a defined, bounded zoning district, and landed plaintiff is statutorily aggrieved because his property falls within the particular zone to which the text amendment pertained, regardless of his ability to opt out of amendments because his decision to opt out does not affect whether his neighbors opt out. 127 CA 87. Plaintiffs’ allegations that they own property in the country residential zone and that defendant redefined buildable area solely in the country residential zone is sufficient to establish statutory aggrievement. 130 CA 587.

Subdiv. (1) cited. 41 CS 593. The trustee of a revocable trust has a sufficient ownership interest to be considered an owner for statutory aggrievement purposes. 51 CS 190.

Subsec. (b):

Failure to name statutorily mandated necessary party in citation is a jurisdictional defect. 205 C. 413. Mandates that clerk of municipality be properly cited and served as a necessary party. 206 C. 374. Cited. 207 C. 67. Clerk of fire district is a clerk of municipality required to be served. 212 C. 375. Cited. Id., 471; Id., 628; 218 C. 438; 220 C. 455; 222 C. 374; 224 C. 823; 225 C. 1; Id., 691; Id., 731; 227 C. 71; 228 C. 785; 232 C. 419; 235 C. 448. Planning commission’s decision to settle pending appeal by entering into a stipulated judgment is not a “decision” within meaning of Subsec., and therefore is not appealable. 259 C. 607. Does not shorten legislatively prescribed time period within which plaintiff must serve process on the commission and the municipality, when fifteenth day falls on a day when municipal offices are closed, since to do so would deny plaintiff any remedy and leave it without recourse for what may be an otherwise meritorious appeal. 270 C. 42. Plain language of Subsec. clearly provides that any person statutorily aggrieved may take an appeal. Thus, there was no merit to planning and zoning commission’s claim that J Co. must be an applicant or partner in proposed project in order to be aggrieved by commission’s denial of M’s applications. 278 C. 660.

Cited. 13 CA 165; 18 CA 99. P.A. 88-79 cited. 24 CA 172. Cited. 29 CA 28; 31 CA 643; 35 CA 646; judgment reversed, see 235 C. 448; 45 CA 89; Id., 653. Trial court improperly held that special permit was not supported by substantial evidence in the record, substituted its interpretation of town’s regulations and its judgment for those of the commission. 53 CA 636. Plaintiff appealing planning and zoning commission decision did not fail to exhaust his administrative remedies where he had no actual or constructive notice of commission’s findings that defendant complied with town’s zoning regulations. 66 CA 508. Court had subject matter jurisdiction to hear appeal. 87 CA 277.

Subsec. (c):

Cited. 212 C. 471; 236 C. 681.

Cited. 35 CA 599; 37 CA 105.

Subsec. (d):

Cited. 212 C. 628.

Subsec. (e):

Cited. 211 C. 662; 234 C. 498.

Cited. 45 CA 653.

Subsec. (f):

Cited. 215 C. 58. Trial court’s dismissal of plaintiff’s zoning appeal for lack of subject matter jurisdiction reversed. Right to appeal decision of zoning board to Superior Court and procedure prescribed in section shall be liberally interpreted in any case where strict adherence to these provisions would work surprise or injustice. Although plaintiffs’ zoning appeal citation should have named town clerk, plaintiffs had in fact served citation on town clerk, thus plaintiffs’ failure to so name town clerk is not a defect that deprived trial court of subject matter jurisdiction over the appeal. 278 C. 751. In passing P.A. 04-78, legislature clearly and specifically provided that for any zoning appeal taken prior to October 1, 2004, process was to be served in accordance with Subsec. only; since appeal was served on July 15, 2003, and plaintiffs’ marshal followed the service requirements of Sec. 52-57(b)(5), leaving two copies of appeal papers with town clerk, plaintiffs did not comply with service requirements of this Subsec. which sets forth exclusive method for service of process in zoning appeals taken before October 1, 2004, and plaintiffs failed to make proper service of process for their zoning appeal. 279 C. 672. Where marshal filed one copy of process on town clerk, actual service was made and failure to file two copies of process on town clerk constituted formal defect that could be corrected pursuant to Subsec. (p). 297 C. 414.

Cited. 43 CA 606; 45 CA 653.

Subsec. (g):

Cited. 206 C. 374; 239 C. 515.

Cited. 3 CA 556; 8 CA 556; 21 CA 421.

Subsec. (i):

Nothing in the language of section explicitly indicates that filing the record with the court was intended to be the only requirement placed on zoning authorities regarding service or that, having authorized appeals to the Superior Court, the legislature intended that the court’s normal procedural rules as to service were not to be operative. 50 CS 453.

Subsec. (j):

Cited. 226 C. 757.

Cited. 35 CA 599.

Subsec. (k):

Cited. 218 C. 438; 233 C. 198.

Cited. 25 CA 137; 35 CA 599; 40 CA 840; 43 CA 105; Id., 512. Statute does not say that trial court is required to hold evidentiary hearing. 78 CA 561. Trial court did not abuse its discretion in allowing additional evidence to be presented in zoning appeal where plaintiff was specific in spelling out the nature of his claim and who was a pro se individual objecting to a petition before the commission. 110 CA 349.

Subsec. (l):

Court reiterated previous holdings that based on evidence presented at trial, the judgment of a planning and zoning commission denying site plan application can be affirmed, reversed, modified or revised where there is no evidence or basis to support commission’s decision re qualification as permitted basic neighborhood store and re evaluation of provision of parking that met zoning regulations. 287 C. 746.

Subsec. (m):

Hearing held pursuant to Subsec. serves to protect the public interest by guarding against any attempt by settling parties to evade judicial review and scrutiny by potentially aggrieved landowners. 259 C. 607.

Subsec. (n):

Purpose of hearing is to protect public interest and neither a pretrial conference nor a court hearing to enforce a settlement met the statutory requirement. 247 C. 732.

Plaintiff’s appeal was moot since remand hearing was the proper forum for plaintiff to challenge the proposed settlement based on alleged negative environmental impact. 133 CA 173.

Subsec. (o):

Cited. 220 C. 61; 222 C. 374; 224 C. 823; 225 C. 1; Id., 691; Id., 731; 226 C. 757; 228 C. 498. Requirement of certification by Appellate Court held applicable to affordable housing land use appeals. 245 C. 257. Failure to make service of process on clerk of the municipality is fatal jurisdictional flaw not remedied by savings clause. 257 C. 604.

Cited. 25 CA 572; 35 CA 646; judgment reversed, see 235 C. 448.

Subsec. (p):

Cited. 220 C. 929; 222 C. 541.

Cited. 45 CA 653.

Subsec. (q):

Plaintiff’s failure to serve the borough clerk was not a technical defect in form but a substantive defect in service that could not be cured by the savings provision of Subsec. It is the duty of plaintiff rather than the marshal to identify who must be served. 285 C. 240.

Cited. 45 CA 653.

Subsec. (r):

Legislature specifically intended the limitation period to apply only to challenges of failures of notice postdating January 1, 1999, as expressed in P.A. 00-84. 98 CA 213. Subsec. prohibits an appeal made more than one year from an action of the commission claimed to have been made without proper notice. 120 CA 50.



Section 8-8a - Process for mediation.

(a) As used in this section, “mediation” means the process where the parties in an appeal filed under section 8-8, 22a-34 or 22a-43 meet with an impartial third party to work toward resolution of the issues in the decision that was the subject of the appeal in accordance with generally accepted principles of mediation.

(b) At any time after filing of the appeal, the parties may agree to mediate the decision that was appealed. The parties shall file a statement advising the court that the dispute may be resolved by mediation. Mediation shall take place with the consent of each party.

(c) Mediation shall begin on the date the statement is filed under subsection (b) of this section and conclude not more than one hundred eighty days after such filing. Such period may be extended for an additional one hundred eighty days upon mutual agreement of the parties. A party may submit a petition to the court requesting another extension or stating why no other extension should be granted. The court, in its discretion, may extend the time for mediation after the second period of one hundred eighty days has elapsed. A party may withdraw from mediation at any time after notification to other parties and to the Superior Court.

(d) The contents of mediating sessions shall not be admissible as evidence. A mediator shall not act as or be summoned as a witness in a court proceeding on an appeal if mediation has not resolved the issues of the appeal.

(e) A mediator may request the participation in mediation of any person deemed by the mediator necessary for effective resolution of the issues, including representatives of governmental agencies not a party to the action, abutting property owners, intervenors or other persons significantly involved in the decision being appealed.

(f) Not more than fifteen days after the conclusion of mediation, the mediators shall file a report with the court describing the proceedings and specifying the issues resolved. If no resolution is made, the mediators shall file a report with the court stating that the issues have not been resolved.

(g) The cost of mediation shall be distributed equally among the parties.

(P.A. 01-47, S. 2; P.A. 02-132, S. 64.)

History: P.A. 02-132 amended Subsec. (a) by adding references to Secs. 22a-34 and 22a-43 and deleting “of the board” and amended Subsec. (b) by deleting provisions re publication of newspaper notice and petition of aggrieved party to participate in mediation process.



Section 8-9 - Appeals from zoning commissions and planning and zoning commissions. Review by Appellate Court.

Appeals from zoning commissions and planning and zoning commissions may be taken to the Superior Court and, upon certification for review, to the Appellate Court in the manner provided in section 8-8.

(1949 Rev., S. 845; 1953, S. 381d; February, 1965, P.A. 622, S. 4; 1971, P.A. 870, S. 13; P.A. 74-183, S. 180, 291; P.A. 76-436, S. 159, 681; June Sp. Sess. P.A. 83-29, S. 19, 82.)

History: 1965 act included planning and zoning commissions; 1971 act added language allowing appeal to supreme court; P.A. 74-183 made no change; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof.

Cited. 2 CA 506; Id., 595; 3 CA 172; Id., 576; 4 CA 271; 5 CA 520; 6 CA 317; 43 CA 606.

Cited. 17 CS 116; 19 CS 29. This section and Secs. 8-3 and 8-8 are not so linked that date of publication of notice must be considered as date decision was rendered. 26 CS 88. Plaintiffs’ claim that logic dictates that legislature did not intend that there should be an inconsistent procedure relative to appeal from decisions of zoning boards of appeal and zoning boards and that therefore running of appeal period in case of zoning regulation should be contingent on statutory publication is without merit. Id., 90. Equitable relief outside the framework of appeal procedure set up by statute might be granted in the presence of allegations of fraudulent connivance or collusion on the part of local zoning board of appeals. 26 CS 334. Plaintiffs have been granted equitable relief when the zoning authority lacked the jurisdiction to take the action which plaintiff was challenging. Id. Equitable relief by way of an injunction will not be granted if the court finds that the legal remedy afforded by statute has not been exhausted. Id. Cited. 38 CS 492.



Section 8-10 - Appeals procedure to apply to all municipalities.

The provisions of sections 8-8 and 8-9 shall apply to appeals from zoning boards of appeals, zoning commissions or other final zoning authority of any municipality whether or not such municipality has adopted the provisions of this chapter and whether or not the charter of such municipality or the special act establishing zoning in such municipality contains a provision giving a right of appeal from zoning boards of appeals or zoning commissions and any provision of any special act, inconsistent with the provisions of said sections, is repealed.

(1953, S. 380d; November, 1955, S. N11.)

Cited. 2 CA 595; 19 CA 357; 27 CA 412.



Section 8-11 - Disqualification of members of zoning authorities.

No member of any zoning commission or board and no member of any zoning board of appeals or of any municipal agency exercising the powers of any zoning commission or board of appeals, whether existing under the general statutes or under any special act, shall appear for or represent any person, firm, corporation or other entity in any matter pending before the planning or zoning commission or board or said board of appeals or any agency exercising the powers of any such commission or board in the same municipality, whether or not he is a member of the board or commission hearing such matter. No member of any zoning commission or board and no member of any zoning board of appeals shall participate in the hearing or decision of the board or commission of which he is a member upon any matter in which he is directly or indirectly interested in a personal or financial sense. In the event of such disqualification, such fact shall be entered on the records of the commission or board and, unless otherwise provided by special act, any municipality may provide by ordinance that an elector may be chosen, in a manner specified in the ordinance, to act as a member of such commission or board in the hearing and determination of such matter, except that replacement shall first be made from alternate members pursuant to the provisions of sections 8-1b and 8-5a.

(1951, S. 382d; 1959, P.A. 146, S. 3; 1971, P.A. 763, S. 6; P.A. 74-192.)

History: 1959 act required that when member or alternate is disqualified, replacement must first be made from alternates; 1971 act deleted provision concerning replacement of disqualified member by elector and added reference to Sec. 8-1b; P.A. 74-192 restored provision concerning selection of elector as replacement if authorized by ordinance.

See Sec. 8-21 re disqualification of planning commission members.

Cited. 2 CA 551; 26 CA 943; 43 CA 512.

Where board member had no personal or financial interest in application before board and plaintiff’s attorney made no formal request at the hearing that he disqualify himself, facts do not justify his disqualification under section. 26 CS 254. Where one of petitioners for zone change was personal accountant and professional advisor of commission member, latter should have disqualified himself. Id., 502. Court must expect commissioner’s testimony that actions claimed by plaintiff did not, in their cumulative effect, constitute direct or indirect undue influence on commission members. 28 CS 426. Statements and conduct of chairman of zoning commission at board’s hearing, coupled with prior activities on his part, were such that he could be said to “represent” within meaning of section opponents of plaintiff’s application. M’s appearance for board was violation of section, and board’s denial of variance sought by plaintiff was thereby rendered illegal and invalid. 29 CS 32. Cited. 41 CS 196; 43 CS 373.



Section 8-11a - Disqualification of board member as enforcement officer.

No person may serve as zoning enforcement officer in any municipality wherein he is a member of the zoning board of appeals.

(1963, P.A. 628.)



Section 8-12 - Procedure when regulations are violated.

If any building or structure has been erected, constructed, altered, converted or maintained, or any building, structure or land has been used, in violation of any provision of this chapter or of any bylaw, ordinance, rule or regulation made under authority conferred hereby, any official having jurisdiction, in addition to other remedies, may institute an action or proceeding to prevent such unlawful erection, construction, alteration, conversion, maintenance or use or to restrain, correct or abate such violation or to prevent the occupancy of such building, structure or land or to prevent any illegal act, conduct, business or use in or about such premises. Such regulations shall be enforced by the officer or official board or authority designated therein, who shall be authorized to cause any building, structure, place or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein or thereon in violation of any provision of the regulations made under authority of the provisions of this chapter or, when the violation involves grading of land, the removal of earth or soil erosion and sediment control, to issue, in writing, a cease and desist order to be effective immediately. The owner or agent of any building or premises where a violation of any provision of such regulations has been committed or exists, or the lessee or tenant of an entire building or entire premises where such violation has been committed or exists, or the owner, agent, lessee or tenant of any part of the building or premises in which such violation has been committed or exists, or the agent, architect, builder, contractor or any other person who commits, takes part or assists in any such violation or who maintains any building or premises in which any such violation exists, shall be fined not less than ten dollars or more than one hundred dollars for each day that such violation continues; but, if the offense is wilful, the person convicted thereof shall be fined not less than one hundred dollars or more than two hundred fifty dollars for each day that such violation continues, or imprisoned not more than ten days for each day such violation continues not to exceed a maximum of thirty days for such violation, or both; and the Superior Court shall have jurisdiction of all such offenses, subject to appeal as in other cases. Any person who, having been served with an order to discontinue any such violation, fails to comply with such order within ten days after such service, or having been served with a cease and desist order with respect to a violation involving grading of land, removal of earth or soil erosion and sediment control, fails to comply with such order immediately, or continues to violate any provision of the regulations made under authority of the provisions of this chapter specified in such order shall be subject to a civil penalty not to exceed two thousand five hundred dollars, payable to the treasurer of the municipality. In any criminal prosecution under this section, the defendant may plead in abatement that such criminal prosecution is based on a zoning ordinance or regulation which is the subject of a civil action wherein one of the issues is the interpretation of such ordinance or regulations, and that the issues in the civil action are such that the prosecution would fail if the civil action results in an interpretation different from that claimed by the state in the criminal prosecution. If the court renders judgment for such municipality and finds that the violation was wilful, the court shall allow such municipality its costs, together with reasonable attorney’s fees to be taxed by the court. The court before which such prosecution is pending may order such prosecution abated if it finds that the allegations of the plea are true.

(1949 Rev., S. 846; 1959, P.A. 28, S. 46; February, 1965, P.A. 109, S. 1; P.A. 73-434; P.A. 74-183, S. 181, 291; P.A. 76-436, S. 160, 681; P.A. 77-509, S. 7; P.A. 79-348; P.A. 87-244; 87-347; P.A. 12-80, S. 5.)

History: 1959 act changed jurisdiction of violations from local police court to circuit court; 1965 act added provisions concerning civil and criminal actions involving violation of one zoning regulation; P.A. 73-434 added provision allowing issuance of cease and desist orders for violations involving land grading or earth removal; P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-509 made no change; P.A. 79-348 increased civil penalty for violation of order from $250 to $500 and added provision re costs and attorneys’ fees; P.A. 87-244 authorized soil erosion and sediment control orders to be effective immediately; P.A. 87-347 changed amount of civil penalty from $500 to an amount not to exceed $2,500; P.A. 12-80 added provision establishing maximum term of imprisonment of 30 days for wilful offense and made technical changes.

Held to be unnecessary for zoning enforcement officer to allege and prove irreparable harm and lack of an adequate legal remedy in order for injunction to issue. 1 CA 176. Cited. Id., 285; 2 CA 515; 4 CA 252. Application of prior pending action rule to bar action under section is neither equitable nor just where prior action was brought under Sec. 8-6. 9 CA 534. Cited. 10 CA 41; Id., 190; 15 CA 550; 17 CA 17; judgment reversed, see 212 C. 570; Id., 344; 19 CA 208; 28 CA 379; 41 CA 89; 46 CA 5. Imposition of fine for violation of zoning ordinance when defendant also violated State Building Code not double jeopardy since zoning ordinance and code are distinct and fines characterized as remedial. 65 CA 265. There is a legitimate remedial purpose in imposing fines for zoning violations; such fines are civil fines, not criminal penalties. Id. Does not require court to impose fines and to award attorney’s fees, despite use of word “shall”. 78 CA 818. Because the enforcement of zoning regulations is an act performed wholly for the direct benefit of the public, it is a discretionary and not ministerial act and therefore not amenable to mandamus relief. 122 CA 465.

In criminal action for alleged violation of order of zoning board of appeals, accused must be charged with violation of provision of ordinance, not merely order of board. 6 CS 375. Board’s power to institute legal proceedings held to include right to engage counsel. 12 CS 192. Cited. 15 CS 485. Where two permits for “all liquor package store” were issued by liquor control commission in violation of 1,500 foot requirement of local ordinance, injunction against one permittee on action brought by building inspector refused. 16 CS 349. Appeal under Sec. 8-7 stays all proceedings in action appealed from including criminal proceedings provided for in this section. 23 CS 125. Information which didn’t specify crime or section of zoning ordinance held defective. Court could not take judicial notice of ordinance or of order of building inspector which defendant was charged with violating. Id. Allows for injunctive relief where fines provided by law would not deter violation. 29 CS 62. Cited. 34 CS 69; 39 CS 334.

School dormitory has educational purpose and is itself a school, rather than an accessory use, within zoning ordinance. 2 Conn. Cir. Ct. 294.



Section 8-12a - Establishment of municipal penalties for violations of regulations.

(a) Any municipality may, by ordinance adopted by its legislative body, establish penalties for violations of zoning regulations adopted under section 8-2 or by special act. The ordinance shall establish the types of violations for which a citation may be issued and the amount of any fine to be imposed thereby and shall specify the time period for uncontested payment of fines for any alleged violation under any such regulation. No fine imposed under the authority of this section may exceed one hundred fifty dollars for each day a violation continues. Any fine shall be payable to the treasurer of the municipality.

(b) The hearing procedure for any citation issued pursuant to this section shall be in accordance with section 7-152c except that no zoning enforcement officer, building inspector or employee of the municipal body exercising zoning authority may be appointed to be a hearing officer.

(P.A. 91-398, S. 6, 7; P.A. 92-180; P.A. 93-435, S. 90, 95; P.A. 96-210; P.A. 02-74, S. 3; P.A. 12-47, S. 1.)

History: P.A. 92-180 amended Subsec. (a) to include violations of zoning regulations adopted “by special act”; P.A. 93-435 amended the section by deleting Subsec. (d), which had terminated provisions of section as of October 1, 1993, effective June 28, 1993; P.A. 96-210 amended Subsec. (a) by deleting phrase “concerning primary uses and buildings and structures which pose an immediate and substantive threat to public safety” modifying “special act”; P.A. 02-74 amended Subsec. (a) by replacing “a single citation” with “each day a violation continues”; P.A. 12-47 deleted former Subsec. (c) re liability of zoning enforcement officer for treble damages.



Section 8-13 - Controlling requirement in case of variation.

If the regulations made under authority of the provisions of this chapter require a greater width or size of yards, courts or other open spaces or a lower height of building or a fewer number of stories or a greater percentage of lot area to be left unoccupied or impose other and higher standards than are required in any other statute, bylaw, ordinance or regulation, the provisions of the regulations made under the provisions of this chapter shall govern. If the provisions of any other statute, bylaw, ordinance or regulation require a greater width or size of yards, courts or other open spaces or a lower height of building or a fewer number of stories or a greater percentage of lot area to be left unoccupied or impose other and higher standards than are required by the regulations made under authority of the provisions of this chapter, the provisions of such statute, bylaw, ordinance or regulation shall govern.

(1949 Rev., S. 847.)

Cited. 15 CA 550.



Section 8-13a - Nonconforming buildings, structures and land uses.

(a)(1) When a building or other structure is so situated on a lot that it violates a zoning regulation of a municipality that prescribes the location of such a building or structure in relation to the boundaries of the lot or when a building or structure is situated on a lot that violates a zoning regulation of a municipality that prescribes the minimum area of the lot, and when such building or structure has been so situated for three years without the institution of an action to enforce such regulation, such building or structure shall be deemed a nonconforming building or structure in relation to such boundaries or to the area of such lot, as the case may be. For purposes of this section, “structure” has the same meaning as in the zoning regulations for the municipality in which the structure is located or, if undefined by such regulations, “structure” means any combination of materials, other than a building, that is affixed to the land, including, without limitation, signs, fences, walls, pools, patios, tennis courts and decks.

(2) A property owner shall bear the burden of proving that a structure qualifies as a nonconforming structure pursuant to subdivision (1) of this subsection.

(b) When a use of land or building (1) is on a parcel that is fifteen or more acres, (2) is included in industry numbers 1795, 2951, 3272 or 4953 of the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, (3) is not permitted by the zoning regulations of a municipality, (4) has been established and continued in reasonable reliance on the actions of the municipality, and (5) has been in existence for twenty years prior to July 8, 1997, without the institution of court action to enforce the regulations regarding the use, such use shall be deemed a legally existing nonconforming use and may be continued. Nothing in this subsection shall be construed to exempt such use from the requirements of the general statutes or of any other municipal ordinance.

(1967, P.A. 896; 1971, P.A. 388; P.A. 77-509, S. 8; P.A. 91-199; P.A. 97-296, S. 3, 4; P.A. 13-9, S. 1.)

History: 1971 act changed period after which nonconforming use established from five to three years; P.A. 77-509 substituted “such building shall be deemed a nonconforming building ...” for “such building location shall be deemed a nonconforming use”; P.A. 91-199 included as a nonconforming building a building situated on a lot that violates a zoning regulation which prescribes the minimum area of the lot; P.A. 97-296 added new Subsec. (b) re nonconforming land use, effective July 8, 1997; P.A. 13-9 amended Subsec. (a) by designating existing provisions as Subdiv. (1), adding provisions re nonconforming structures therein and adding Subdiv. (2) re property owner’s burden of proof.






Chapter 124a - Planned Unit Development (Repealed)

Section 8-13b to 8-13l - Planned unit development.

Sections 8-13b to 8-13l, inclusive, are repealed.

(1969, P.A. 764, S. 1–10; P.A. 76-436, S. 291–293, 681; P.A. 78-280, S. 1, 127; 78-314, S. 2; P.A. 83-388, S. 7, 9; P.A. 84-395, S. 1, 3; P.A. 85-91, S. 3, 5; 85-409, S. 7, 8.)






Chapter 124b - Incentive Housing Zones

Section 8-13m - Definitions.

As used in this section and sections 8-13n to 8-13x, inclusive:

(1) “Approved incentive housing zone” means an overlay zone that has been adopted by a zoning commission and for which a letter of final eligibility has been issued by the secretary under section 8-13q.

(2) “Building permit payment” means the one-time payment, made pursuant to section 8-13s, for each qualified housing unit located within an incentive housing development for which a building permit has been issued by the municipality.

(3) “Developable land” means the area within the boundaries of an approved incentive housing zone that feasibly can be developed into residential or mixed uses consistent with the provisions of this section and sections 8-13n to 8-13x, inclusive, not including: (A) Land already committed to a public use or purpose, whether publicly or privately owned; (B) existing parks, recreation areas and open space that is dedicated to the public or subject to a recorded conservation easement; (C) land otherwise subject to an enforceable restriction on or prohibition of development; (D) wetlands or watercourses as defined in chapter 440; and (E) areas exceeding one-half or more acres of contiguous land that are unsuitable for development due to topographic features, such as steep slopes.

(4) “Duplex” means a residential building containing two units.

(5) “Eligible location” means: (A) An area near a transit station, including rapid transit, commuter rail, bus terminal, or ferry terminal; (B) an area of concentrated development such as a commercial center, existing residential or commercial district, or village district established pursuant to section 8-2j; or (C) an area that, because of existing, planned or proposed infrastructure, transportation access or underutilized facilities or location, is suitable for development as an incentive housing zone.

(6) “Historic district” means an historic district established pursuant to chapter 97a.

(7) “Incentive housing development” means a residential or mixed-use development (A) that is proposed or located within an approved incentive housing zone; (B) that is eligible for financial incentive payments set forth in this section and sections 8-13n to 8-13x, inclusive; and (C) in which not less than twenty per cent of the dwelling units will be conveyed subject to an incentive housing restriction requiring that, for at least thirty years after the initial occupancy of the development, such dwelling units shall be sold or rented at, or below, prices which will preserve the units as housing for which persons pay thirty per cent or less of their annual income, where such income is less than or equal to eighty per cent or less of the median income.

(8) “Incentive housing restriction” means a deed restriction, covenant, zoning regulation, site plan approval condition, subdivision approval condition, or affordability plan constituting an obligation with respect to the restrictions on household income, sale or resale price, rent and housing costs required by this section and sections 8-13n to 8-13x, inclusive, enforceable for thirty years as required by said sections, and recorded on the land records of the municipality where the housing is located.

(9) “Incentive housing zone” means a zone adopted by a zoning commission pursuant to this section and sections 8-13n to 8-13x, inclusive, as an overlay to one or more existing zones, in an eligible location.

(10) “Incentive housing zone certificate of compliance” means a written certificate issued by the secretary in accordance with this section and sections 8-13n to 8-13x, inclusive.

(11) “Letter of eligibility” means a preliminary or final letter issued to a municipality by the secretary pursuant to section 8-13q.

(12) “Median income” means, after adjustments for household size, the area median income as determined by the United States Department of Housing and Urban Development for the municipality in which an approved incentive housing zone or development is located.

(13) “Mixed-use development” means a development containing one or more multifamily or single-family dwelling units and one or more commercial, public, institutional, retail, office or industrial uses.

(14) “Multifamily housing” means a building that contains or will contain three or more residential dwelling units.

(15) “Open space” means land or a permanent interest in land that is used for or satisfies one or more of the criteria listed in subsection (b) of section 7-131d.

(16) “Secretary” means the Secretary of the Office of Policy and Management or the designee of the secretary.

(17) “Townhouse housing” means a residential building consisting of a single-family dwelling unit constructed in a group of three or more attached units, in which each unit extends from foundation to roof and has open space on at least two sides.

(18) “Zone adoption payment” means a one-time payment, made pursuant to section 8-13s.

(19) “Zoning commission” means a municipal agency designated or authorized to exercise zoning powers under chapter 124 or a special act, and includes an agency that exercises both planning and zoning authority.

(June Sp. Sess. P.A. 07-4, S. 38.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 8-13n - Requirements for incentive housing zones.

(a) Notwithstanding the provisions of a charter or special act, a zoning commission may adopt, as part of the zoning regulations adopted under section 8-2 or any special act, regulations establishing an incentive housing zone in accordance with the provisions of sections 8-13m to 8-13x, inclusive.

(b) An incentive housing zone shall satisfy the following requirements:

(1) The zone shall be consistent with the state plan of conservation and development and be located in an eligible location.

(2) The regulations of the zone shall permit, as of right, incentive housing development.

(3) The minimum allowable density for incentive housing development, per acre of developable land, shall be: (A) Six units per acre for single-family detached housing; (B) ten units per acre for duplex or townhouse housing; and (C) twenty units per acre for multifamily housing, provided that a municipality whose population as determined by the most recent federal decennial census is less than five thousand, when applying to the secretary for a letter of eligibility under section 8-13q, may request approval of minimum as of right densities of not less than four units per acre for single-family detached housing, not less than six units per acre for duplex or townhouse housing, and not less than ten units per acre for multifamily housing. In making such request, the municipality shall provide the Secretary of the Office of Policy and Management with evidence of sewage disposal, water supply, traffic safety or other existing, substantial infrastructure limitations that prevent adoption of the minimum densities set forth in this subdivision. If the proposed incentive housing zone otherwise satisfies the requirements of this section, the secretary may issue the requested letter of eligibility. A municipality may request a waiver of the density requirements of this subdivision and the secretary may grant a waiver if the municipality demonstrates in the application that the land to be zoned for incentive housing development is owned or controlled by the municipality itself, an agency thereof, or a land trust, housing trust fund or a nonprofit housing agency or corporation. The proposed incentive housing zone regulation shall require, in an enforceable manner, that one hundred per cent of the proposed residential units will be subject to an incentive housing restriction, and the proposed incentive housing zone will otherwise satisfy the requirements of this section.

(4) In order to qualify for financial incentive payments set forth in section 8-13s, the regulations of an incentive housing zone concerning the minimum as of right densities set forth in subdivision (3) of this subsection shall constitute an increase of at least twenty-five per cent above the density allowed by the underlying zone, notwithstanding the provisions of said section 8-13s with regard to zone adoption and building permit payments.

(5) The minimum densities prescribed in subdivision (3) of this subsection shall be subject only to site plan or subdivision procedures, submission requirements and approval standards of the municipality, and shall not be subject to special permit or special exception procedures, requirements or standards.

(6) An incentive housing zone may consist of one or more subzones, provided each subzone and the zone as a whole comply with the requirements of sections 8-13m to 8-13x, inclusive.

(7) The land area of an incentive housing zone shall not exceed ten per cent of the total land area in the municipality. The aggregate land area of all incentive housing zones and subzones in a municipality shall not exceed twenty-five per cent of the total land area in the municipality.

(c) A zoning commission may modify, waive or delete dimensional standards contained in the zone or zones that underlie an incentive housing zone in order to support the minimum or desired densities, mix of uses or physical compatibility in the incentive housing zone. Standards subject to modification, waiver or deletion include, but shall not be limited to, building height, setbacks, lot coverage, parking ratios and road design standards.

(d) If a zoning commission adopts a regulation for an incentive housing zone that permits single-family detached homes on subdivided lots, requiring subdivision approval under the subdivision regulations of the municipality, the zoning commission shall make a written finding that the applicability of such subdivision regulations will not unreasonably impair the economic or physical feasibility of constructing housing at the minimum densities and subject to an incentive housing restriction as required in sections 8-13m to 8-13x, inclusive. If housing on subdivided lots is proposed in an incentive housing zone, the zoning commission shall use its best efforts to adopt or encourage the planning commission to adopt subdivision standards that will ensure consistency of the single-family detached housing with the purposes of sections 8-13m to 8-13x, inclusive.

(e) The regulations of an incentive housing zone may allow for a mix of business, commercial or other nonresidential uses within a single zone or for the separation of such uses into one or more subzones, provided that the zone as a whole shall comply with the requirements of sections 8-13m to 8-13x, inclusive, and that such uses shall be consistent with as-of-right residential uses and densities required under this section.

(f) An incentive housing zone may overlay all or any part of an existing historic district or districts, and a municipality may establish an historic district within an approved incentive housing zone, provided, if the requirements or regulations of such historic district render the approved housing incentive zone not in compliance with the provisions of sections 8-13m to 8-13x, inclusive, the secretary shall deny a preliminary or final letter of eligibility, deny or revoke a certificate of compliance, or deny any financial incentive payments set forth in section 8-13s.

(g) An applicant for site plan or subdivision approval to construct an incentive housing development within an approved zone may, through an incentive housing restriction, exceed the minimum requirements for such a development as follows: (1) More than twenty per cent of the total proposed dwelling units may be subject to the restriction; (2) the maximum annual income of qualifying households may be less than eighty per cent of the area median income; or (3) the duration of the restriction may be longer than thirty years. An application for approval of an incentive housing development may not be denied on the basis that the proposed incentive housing restriction contains one or more of the provisions set forth in this subsection.

(h) The provisions of this section shall not be construed to affect the power of a zoning commission to adopt or amend regulations under chapter 124 or any special act.

(June Sp. Sess. P.A. 07-4, S. 39.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 8-13o - Design standards.

(a) A zoning commission, at the time of and as part of its adoption of regulations for an incentive housing zone, may adopt design standards for incentive housing developments within such zone. Such design standards (1) may ensure that construction within the incentive housing zone is complementary to adjacent and neighboring buildings and structures, and consistent with the housing plan provided for in section 8-13p, and (2) may address the scale and proportions of buildings; site coverage; alignment, width and grade of streets and sidewalks; type and location of infrastructure; location of building and garage entrances; off-street parking; protection of significant natural site features; location and design of open spaces; signage; and setbacks and buffering from adjacent properties.

(b) A design standard shall not be adopted if such standard will unreasonably impair the economic or physical feasibility of constructing housing at the minimum densities and with the required incentive housing restriction set forth in sections 8-13m to 8-13x, inclusive. The Secretary of the Office of Policy and Management shall not approve a request for a letter of preliminary or final eligibility under section 8-13q if a proposed design standard will violate the provisions of this subsection.

(June Sp. Sess. P.A. 07-4, S. 40.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 8-13p - Application for preliminary determination of eligibility for zone adoption payment.

On or before June 30, 2017, a municipality may file with the Secretary of the Office of Policy and Management an application for preliminary determination of eligibility for a zone adoption payment pursuant to subsection (a) of section 8-13s. Such application shall:

(1) Identify and describe the boundaries of the proposed incentive housing zone or zones;

(2) Identify, describe and calculate the developable land within the proposed incentive housing zone or zones;

(3) Identify and describe existing and potential residential development and the potential for reuse of existing or underutilized buildings within the zone or zones;

(4) Calculate the number of residential units that may be constructed in the zone or zones if the proposed regulations are approved based on developable land and the minimum as-of-right densities set forth in subdivision (3) of subsection (b) of section 8-13n;

(5) Include a housing plan that describes the anticipated build-out of the zone or zones, including information on available and proposed infrastructure, compatibility of proposed incentive housing development with existing and proposed buildings and uses, and efforts that the municipality is making or intends to make to support and promote the residential construction permitted by the proposed regulations;

(6) Include the text of the proposed incentive housing zone regulations and design standards and, if applicable, the text of the subdivision regulations; and

(7) Include the text of the proposed incentive housing restriction and a plan for administering and enforcing its requirements and limitations.

(June Sp. Sess. P.A. 07-4, S. 41.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 8-13q - Preliminary determination of eligibility for financial incentive payments. Letter of final approval of incentive housing zone. Waiver of right to receive payment.

(a) Upon application by a municipality under section 8-13p, the Secretary of the Office of Policy and Management shall, not later than sixty days after receipt, issue, in writing, a preliminary determination of the eligibility of the municipality for the financial incentive payments set forth in section 8-13s. At least thirty days before making such preliminary determination, the secretary shall electronically give notice of the application to all persons who have provided the secretary with a current electronic mail address and a written request to receive such notices. If the secretary determines that the application is incomplete or the proposed incentive housing zone is not eligible or does not comply with the provisions of sections 8-13m to 8-13x, inclusive, the secretary shall, within the sixty-day response period, notify the municipality, in writing, of the reasons for such determination. A municipality may thereafter reapply for approval after addressing the reasons for ineligibility. Nonissuance of a written response within sixty days of receipt shall be deemed to be disapproval, after which the municipality may reapply.

(b) After a municipality has received from the secretary a preliminary letter of eligibility, the zoning commission of the municipality may adopt the incentive housing zone regulations and design standards as proposed to the secretary for preliminary approval. Not later than thirty days after receipt from the municipality of a written statement that its zoning commission has adopted the proposed regulations and standards, the secretary shall issue a letter of final approval of the incentive housing zone. Nonissuance of a letter of final approval not more than thirty days after receipt of the written statement shall be deemed disapproval of the zone after which the municipality may reapply for determination of eligibility under this section.

(c) The secretary shall not approve any proposed incentive housing zone for which the proposed regulations or design standards have the intent or effect of discriminating against, making unavailable, denying or impairing the physical or financial feasibility of housing which is receiving or will receive financial assistance under any governmental program for the construction or substantial rehabilitation of low or moderate income housing, or any housing occupied by persons receiving rental assistance under chapter 319uu or Section 1437f of Title 42 of the United States Code.

(d) Any amendment to the regulations or design standards approved by the secretary for preliminary or final eligibility shall be submitted to the secretary for approval as set forth in this section. The secretary shall approve or disapprove such amendment not more than sixty days after receipt of the amendment. Nonissuance of the decision to approve or disapprove such amendment within such period, the amendment shall be deemed to be disapproved. Thereafter, the commission may reapply for approval of the amendment.

(e) Nothing in this section or in section 8-13s shall preclude a municipality that has filed an application for preliminary determination of eligibility for a zone adoption payment pursuant to section 8-13p from waiving its right to receive such payment. Any municipality that intends to waive such right shall provide to the secretary a written notice of its intent with the statement that its zoning commission has adopted incentive housing zone regulations and design standards.

(June Sp. Sess. P.A. 07-4, S. 42; June 12 Sp. Sess. P.A. 12-1, S. 181.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; June 12 Sp. Sess. P.A. 12-1 amended Subsecs. (a), (b) and (d) by substituting “nonissuance” for language re secretary’s failure to issue a written response, letter of final approval or amendment decision and added Subsec. (e) re waiver of right to receive zone adoption payments, effective July 1, 2012.



Section 8-13r - Incentive housing zone certificate of compliance.

(a) Each municipality whose zoning commission has received a final determination of eligibility and has adopted an approved incentive housing zone shall annually, in accordance with procedures established by the Secretary of the Office of Policy and Management, apply to the secretary for an incentive housing zone certificate of compliance. To receive a certificate, the municipality shall verify within the time specified by the secretary that:

(1) The zoning commission of the municipality has not amended or repealed any portion of the regulations or design standards in the incentive housing zone without approval of the secretary as required by sections 8-13o and 8-13q;

(2) The approval of the incentive housing zone has not been revoked by the secretary;

(3) The municipality is making reasonable efforts to assist and promote approval of incentive housing development and construction of housing within the approved zone or zones; and

(4) The zoning commission has not unreasonably denied any application for site plan or subdivision approval, or other necessary coordinating permits or approvals, and has only denied applications in a manner consistent with the provisions of section 8-13t.

(b) If the information required pursuant to subsection (a) of this section has been submitted by a municipality in a timely manner, and the secretary makes a determination that the municipality has met the requirements of sections 8-13m to 8-13x, inclusive, the secretary shall issue compliance certificates by October first annually. If the secretary determines that the municipality is in material noncompliance with the requirements of sections 8-13m to 8-13x, inclusive, the secretary, after notice and hearing pursuant to chapter 54, may revoke certification. Any revocation of certification, or other sanctions imposed by the secretary under section 8-13v, shall not affect the validity of the incentive housing zone regulations or the application of such regulations to a pending or approved development application within the incentive housing zone, but shall render the municipality ineligible for financial incentive payments set forth in section 8-13s.

(June Sp. Sess. P.A. 07-4, S. 43.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 8-13s - Zone adoption payments. Building permit payments.

(a) Upon the determination that (1) the housing incentive zone has been adopted; (2) the time for appeal of the final adoption of the regulations has expired or a final and unappealable judgment upholding such regulations has been issued in any civil action challenging or delaying such regulations; and (3) the municipality has otherwise complied with the requirements of sections 8-13m to 8-13x, inclusive, the Secretary of the Office of Policy and Management shall, subject to the availability of funds, make a zone adoption payment to the municipality of up to fifty thousand dollars. If a municipality has received a zone adoption payment, such municipality shall not be eligible to receive a subsequent zone adoption payment until construction has started in the housing incentive zone for which the municipality has received the previous zone adoption payment.

(b) Subject to the availability of funds, the secretary shall issue to the municipality a one-time building permit payment for each building permit for a residential housing unit in an approved incentive housing development upon submission by a municipality to the secretary of proof of issuance of such building permit and after determining that (1) no appeal from or challenge to such building permit has been filed or is pending, and (2) such building permit was issued for housing in an incentive housing development not later than five years after the date of the final adoption of incentive housing zone regulations by the zoning commission in accordance with the provisions of subsection (b) of section 8-13q. The amount of payment shall be up to two thousand dollars for each multifamily housing unit, duplex unit or townhouse unit and up to five thousand dollars for each single-family detached unit. Such payment shall be made by the secretary after receipt of proof of the issuance of building permits and verification of the absence of any appeal or challenge.

(c) Residential units that are located within an approved incentive housing zone that are part of a development that constitutes housing for older persons permitted by the federal Fair Housing Act, 42 USC 3607 or sections 46a-64c and 46a-64d shall not be eligible for payments under this section.

(June Sp. Sess. P.A. 07-4, S. 44; Sept. Sp. Sess. P.A. 09-7, S. 53; June 12 Sp. Sess. P.A. 12-1, S. 182.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007 (Revisor’s note: In Subsec. (b), a reference to “secretary” was changed editorially by the Revisors to “the secretary” for consistency); Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) by changing “payment to the municipality in the amount of two thousand dollars” to “payment to the municipality of up to two thousand dollars”, and amended Subsec. (b) by adding “up to” re “two thousand dollars” and “five thousand dollars”, effective October 5, 2009, and applicable to payments issued in the fiscal year ending June 30, 2009, and in each fiscal year thereafter; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by changing zone adoption payments from $2,000 for each housing unit to $50,000 and adding language re subsequent zone adoption payments and amended Subsec. (b) by deleting “not more than sixty days” re payment by secretary and making a technical change, effective July 1, 2012.



Section 8-13t - Application process for incentive housing development.

(a) A zoning commission shall prescribe, consistent with the provisions of sections 8-13m to 8-13x, inclusive, the form of an application for approval of an incentive housing development. The time for and procedures for receipt and processing of applications shall be as provided in chapters 124 and 126, as applicable. A zoning commission or its agent may, to the extent allowed by the Freedom of Information Act, conduct one or more preliminary or preapplication planning or workshop meetings with regard to an incentive housing zone or development. A zoning commission shall conduct a public hearing in connection with an application for site plan or subdivision approval of an incentive housing development.

(b) The regulations of an incentive housing zone may require the applicant for approval of an incentive housing development to pay the cost of reasonable consulting fees for peer review of the technical aspects of the application for the benefit of the zoning commission. Such fees shall be accounted for separately by the municipality from other moneys and used only for expenses associated with the technical review of the application by consultants who are not otherwise salaried employees of the municipality or the zoning commission. Any amount in the account remaining after payment of all expenses for technical review, including any interest accrued, shall be returned to the applicant not later than forty-five days after the completion of the technical review.

(c) The regulations of the incentive housing zone may provide for the referral of a site plan or subdivision application to other agencies, boards or commissions of the municipality for comment. If a site plan or subdivision application is referred to another agency, board or commission, such agency, board or commission shall provide any comments within the time period contained in section 8-7d that is applicable to such application. The provisions of this section shall not be construed to affect any other referral required by the general statutes.

(d) An incentive housing development shall be approved by the zoning commission subject only to conditions that are necessary to (1) ensure substantial compliance of the proposed development with the requirements of the incentive housing zone regulations, design standards and, if applicable, subdivision regulations; or (2) mitigate any extraordinary adverse impacts of the development on nearby properties. An application may be denied only on the grounds: (A) The development does not meet the requirements set forth in the incentive housing zone regulations; (B) the applicant failed to submit information and fees required by the regulations and necessary for an adequate and timely review of the design of the development or potential development impacts; or (C) it is not possible to adequately mitigate significant adverse project impacts on nearby properties by means of conditions acceptable to the applicant.

(e) The duration and renewal of an approval of an incentive housing development shall be governed by subsection (i) of section 8-3, subsection (j) of section 8-3, section 8-26c or section 8-26g, as applicable. The time to complete the work approved shall be extended (1) by the time required to adjudicate to final judgment any appeal from a decision of the commission on an incentive housing development site plan or subdivision plan or any required coordinate permit; (2) by the zoning commission if the applicant is actively pursuing other permits needed for the development; (3) if there is other good cause for the failure to complete such work; or (4) as provided in an approval for a multiphase development.

(f) An applicant for approval of an incentive housing development within an approved incentive housing zone may not make such an application utilizing the provisions of section 8-30g.

(g) Approval of or amendment to regulations or design standards for an incentive housing zone or subzone, or site plan or subdivision approval of an incentive housing development, may be appealed to the Superior Court pursuant to the provisions of section 8-8 or 8-28.

(June Sp. Sess. P.A. 07-4, S. 45.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 8-13u - Report on incentive housing zone program to Governor and General Assembly.

(a) The Secretary of the Office of Policy and Management shall be responsible for the administration, review and reporting on the incentive housing zone program as provided in sections 8-13m to 8-13x, inclusive.

(b) On or before January 1, 2009, and annually thereafter, the secretary shall submit an annual report on the program to the Governor and the General Assembly in accordance with section 11-4a. Each municipality shall submit to the secretary any data requested by the secretary on the incentive housing program. The report shall be based on such data and shall be for the period ending the last day of the prior fiscal year. The report shall (1) identify and describe the status of municipalities actively seeking letters of eligibility; (2) identify approved incentive housing zones and the amounts and anticipated schedule of zone adoption and building permit payments under section 8-13s during the prior and current fiscal year; (3) summarize the amount of land area zoned for particular types of development in both proposed and approved zones and the number of developments being reviewed by zoning commissions under section 8-13t, including the number and type of proposed residential units, the number of building permits issued, the number of completed housing units and their type; (4) state the amount of zone adoption and building permit payments made to each municipality; and (5) for the current and immediately succeeding fiscal years, estimate (A) the anticipated number and size of proposed new incentive housing zones over such time period; (B) the number and size of new incentive housing zones that may be approved over such time period; (C) the potential number of residential units to be allowed in such new and proposed incentive housing zones; and (D) anticipated construction of housing over such time period.

(June Sp. Sess. P.A. 07-4, S. 46.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 8-13v - Repayment by municipality of payments or reimbursements. Regulations.

(a) The Secretary of the Office of Policy and Management may require the municipality to repay to the state all or part of the payments or reimbursements made to a municipality under sections 8-13m to 8-13x, inclusive, upon determination by the secretary that the municipality has (1) amended or repealed the designation of an incentive housing zone without the approval of the secretary; or (2) acted to discourage incentive housing development or to impose arbitrary or unreasonable standards, requirements, delays or barriers to the construction of housing following approval of an incentive housing zone.

(b) The secretary may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(June Sp. Sess. P.A. 07-4, S. 47.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 8-13w - Grants for technical assistance and predevelopment funds for incentive housing zones.

Within available resources, the Secretary of the Office of Policy and Management may make grants to municipalities for the purpose of providing technical assistance and predevelopment funds in the planning of incentive housing zones, the adoption of incentive housing zone regulations and design standards, the review and revision as needed of applicable subdivision regulations and applications to the secretary for preliminary or final approval as set forth in sections 8-13m to 8-13x, inclusive. The secretary may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(June Sp. Sess. P.A. 07-4, S. 48; June 12 Sp. Sess. P.A. 12-1, S. 122.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; June 12 Sp. Sess. P.A. 12-1 replaced “appropriations” with “resources” and added “predevelopment funds” re purpose for which grants may be made, effective July 1, 2012.



Section 8-13x - Grants for housing development.

Within available appropriations, the Commissioner of Economic and Community Development, in consultation with the Secretary of the Office of Policy and Management, may make grants to nonprofit housing assistance or nonprofit housing development organizations in order to support technical assistance planning, predevelopment, development, construction and management of housing developments. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(June Sp. Sess. P.A. 07-4, S. 49.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.






Chapter 125 - Zoning Districts for Commercial Structures and Advertising Signs (Repealed)

Section 8-14 to 8-17 - Purpose. License. Appeal. Exceptions.

Sections 8-14 to 8-17, inclusive, are repealed.

(1949 Rev., S. 849–852; 1957, P.A. 13, S. 42; 1967, P.A. 69.)






Chapter 125a - Local Land Use Ordinances

Section 8-17a - Land use ordinances.

Any town, city or borough which, on June 8, 1982, has not adopted the provisions of chapter 124 and which is not exercising zoning power pursuant to any special act may, by ordinance, prescribe minimum land use regulations reasonably related to public health, safety and welfare, provided that such ordinance shall not be effective for a period of more than five years from the date of its adoption and provided further that such regulations shall be superseded by any regulations adopted on or after June 8, 1982, by any town, city or borough pursuant to chapter 124.

(P.A. 82-437, S. 1, 2.)






Chapter 126 - Municipal Planning Commissions

Section 8-18 - Definitions.

As used in this chapter: “Commission” means a planning commission; “municipality” includes a city, town or borough or a district establishing a planning commission under section 7-326; “subdivision” means the division of a tract or parcel of land into three or more parts or lots made subsequent to the adoption of subdivision regulations by the commission, for the purpose, whether immediate or future, of sale or building development expressly excluding development for municipal, conservation or agricultural purposes, and includes resubdivision; “resubdivision” means a change in a map of an approved or recorded subdivision or resubdivision if such change (a) affects any street layout shown on such map, (b) affects any area reserved thereon for public use or (c) diminishes the size of any lot shown thereon and creates an additional building lot, if any of the lots shown thereon have been conveyed after the approval or recording of such map; “cluster development” means a building pattern concentrating units on a particular portion of a parcel so that at least one-third of the parcel remains as open space to be used exclusively for recreational, conservation and agricultural purposes except that nothing herein shall prevent any municipality from requiring more than one-third open space in any particular cluster development; “town” and “selectmen” include district and officers of such district, respectively.

(1949 Rev., S. 853; 1953, S. 384d; 1959, P.A. 577, S. 2; 679, S. 1; 1967, P.A. 221; 677, S. 1; P.A. 77-545, S. 1; P.A. 91-395, S. 2, 11.)

History: 1959 acts added district to definition of municipality, added words “parts or” before “lots” in definition of subdivision and added definition of town and selectmen; 1967 acts included changes which create additional building lot or lots in definition of “resubdivision” and excluded development for municipal and conservation purposes from definition of “subdivision”; P.A. 77-545 redefined “subdivision” to specify divisions made after adoption of subdivision regulations by commission; P.A. 91-395 added the definition of “cluster development”.

Cited. 5 CA 509; 8 CA 556; 18 CA 159; 20 CA 462; 23 CA 75; 29 CA 28.

Cited. 43 CS 508.



Section 8-19 - Creation of planning commissions. Exemption re certain affordable housing.

(a) Any municipality may create by ordinance a planning commission, which shall consist of five members, who shall be electors of such municipality and whose terms of office and method of election or appointment shall be fixed in the ordinance. The ordinance may provide that members may be municipal employees if the municipality has adopted an ordinance authorizing such membership pursuant to the provisions of subparagraph (C) of subdivision (2) of subsection (e) of section 7-421. The chief executive officer of the municipality and the engineer thereof or commissioner of public works, if any, shall also be members of the commission, without voting privileges. The terms of office shall be so arranged that the terms of not more than three members shall expire in any one year. Unless otherwise provided by charter, vacancies shall be filled by the commission for the unexpired portion of the term. Upon the adoption of this section by ordinance as herein provided, and the appointment or election of a commission thereunder, any planning commission in the municipality established under any previous act of the General Assembly shall cease to exist, and its books and records shall be turned over to the commission established under this section, provided all regulations promulgated by such planning commission prior to that time shall continue in full force and effect until modified, repealed or superseded in accordance with the provisions of this chapter. The area of jurisdiction of a planning commission created by a town includes any city or borough therein without a legally constituted planning commission for all planning purposes except those specified in sections 8-24 and 8-29. Powers granted under said sections may be delegated by the legislative body of such city or borough to the planning commission of the town in which such city or borough is situated. Any city or borough in which a planning commission has been previously established may, by ordinance, designate the commission established under this section in the town in which such city or borough is situated to be the planning commission of such city or borough, and such commission shall supersede the planning commission previously established in such city or borough. The commission shall elect a chairman and a secretary from its members, shall adopt rules for the transaction of business and shall keep a public record of its activities. The planning commission of each municipality shall file an annual report with the legislative body thereof.

(b) Notwithstanding the provisions of this chapter, any municipality, by ordinance adopted by its legislative body, may exempt from the subdivision regulations in such municipality adopted pursuant to this chapter the first subdivision of land by a landowner, provided the lot created is for affordable housing to be developed by the municipality or a nonprofit organization. The ordinance shall also provide that (1) any further subdivision of such lot shall not be exempt from the subdivision regulations, and (2) any exemption under this section shall be in addition to any other exemption authorized under section 8-26 and shall not be construed as exercising any right under any other exemption.

(1949 Rev., S. 854; 1953, S. 385d; 1957, P.A. 142; 1959, P.A. 679, S. 2; 1971, P.A. 763, S. 7; P.A. 75-21, S. 2, 3; P.A. 02-83, S. 10; P.A. 03-184, S. 7; P.A. 06-97, S. 1; P.A. 07-217, S. 30.)

History: 1959 act deleted provision chief executive officer and engineer or public works commissioner of municipality be ex-officio members of commission and stipulated they be members without voting privileges and added provisions re jurisdiction of town commission where city or borough is within town; 1971 act added requirement that annual report be filed; P.A. 75-21 changed maximum number of terms allowed to expire in one year to three; P.A. 02-83 deleted prohibition on salaried municipal officeholders serving on planning commission and added provisions re ordinance creating the planning commission may provide that members may be municipal employees if municipality has adopted ordinance authorizing such membership; P.A. 03-184 specified that vacancies are to be filled by the planning commission “unless otherwise provided by charter”; P.A. 06-97 designated existing provisions as Subsec. (a) and added Subsec. (b) re exemption of certain affordable housing from subdivision regulations; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.

See Sec. 8-1b re prohibition against planning commission members serving as alternate members of zoning commission or combined planning and zoning commission.

See Sec. 9-1 for applicable definitions.

See Sec. 9-209 re certification of terms of office and number of members of planning and zoning boards or commissions.

See Sec. 22a-354n re delineation of aquifer protection areas on maps.

Statute providing for town plan commission not unconstitutional. 13 CS 62.



Section 8-19a - Alternate members of planning commission.

Any municipality, in addition to such powers as it has under the provisions of the general statutes or any special act, shall have the power to provide by ordinance for the appointment or election of alternate members to its planning commission. Such alternate members shall, when seated as herein provided, have all the powers and duties set forth in the general statutes or any special act relating to such municipality for such commission and its members. Such alternate members shall be electors and shall not be members of the zoning commission or zoning board of appeals. Such alternates may attend all meetings and executive sessions of said commission. Such ordinance shall provide for the manner of designating alternates to act.

(1971, P.A. 763, S. 8; P.A. 74-90; P.A. 84-154, S. 2, 3; P.A. 85-284, S. 2, 5.)

History: P.A. 74-90 permitted alternates to attend meetings and executive sessions; P.A. 84-154 provided for mandatory appointment or election of alternates, effective January 1, 1986; P.A. 85-284 repealed provisions of P.A. 84-154 and provided that local ordinances shall provide for the manner of designating alternates to act.



Section 8-20 - Designation of planning commission as planning and zoning commission.

Section 8-20 is repealed.

(1951, S. 169b; 1953, S. 387d; 1959, P.A. 679, S. 4.)



Section 8-21 - Disqualification of members in matters before planning or zoning commissions or zoning board of appeals. Replacement by alternates.

No member of any planning commission and no member of any municipal agency exercising the powers of any planning commission, whether existing under the general statutes or under any special act, shall appear for or represent any person, firm or corporation or other entity in any matter pending before the planning or zoning commission or zoning board of appeals or agency exercising the powers of any such commission or board in the same municipality, whether or not he is a member of the commission hearing such matter. No member of any planning commission shall participate in the hearing or decision of the commission of which he is a member upon any matter in which he is directly or indirectly interested in a personal or financial sense. In the event of such disqualification, such fact shall be entered on the records of the commission and, unless otherwise provided by special act, replacement shall be made from alternate members pursuant to the provisions of section 8-19a, of an alternate to act as a member of such commission in the hearing and determination of the particular matter or matters in which the disqualification arose.

(1951, S. 392d; 1971, P.A. 763, S. 9; P.A. 84-546, S. 15, 173.)

History: 1971 act replaced provision allowing selection of elector to act for disqualified member with provision that selection be made from alternates; P.A. 84-546 made technical change substituting reference to Sec. 8-19a for reference to 8-1b.

See Sec. 8-11 re disqualification of members of zoning authorities.

Cited. 2 CA 551.

Cited. 29 CS 40.



Section 8-22 - Contracts and expenditures. Action by majority vote.

The commission may engage such employees as are necessary for its work and may contract with professional consultants. The commission may accept gifts but all of its expenditures, exclusive of such gifts, shall be within the amounts appropriated for its purposes. Action of the commission shall be taken only upon the vote of a majority of its members.

(1949 Rev., S. 855.)

Cited. 27 CS 78.



Section 8-23 - *(See end of section for amended version of subdivision (4) of subsection (g) and effective date.) Preparation, amendment or adoption of plan of conservation and development.

(a)(1) At least once every ten years, the commission shall prepare or amend and shall adopt a plan of conservation and development for the municipality. Following adoption, the commission shall regularly review and maintain such plan. The commission may adopt such geographical, functional or other amendments to the plan or parts of the plan, in accordance with the provisions of this section, as it deems necessary. The commission may, at any time, prepare, amend and adopt plans for the redevelopment and improvement of districts or neighborhoods which, in its judgment, contain special problems or opportunities or show a trend toward lower land values.

(2) If a plan is not amended decennially, the chief elected official of the municipality shall submit a letter to the Secretary of the Office of Policy and Management and the Commissioners of Transportation, Environmental Protection and Economic and Community Development that explains why such plan was not amended. A copy of such letter shall be included in each application by the municipality for discretionary state funding submitted to any state agency.

(3) Notwithstanding any provision of subdivisions (1) and (2) of this subsection, no commission shall be obligated to prepare or amend a plan of conservation and development for such municipality from July 1, 2010, to June 30, 2014, inclusive.

(b) On and after the first day of July following the adoption of the state Conservation and Development Policies Plan 2013-2018, in accordance with section 16a-30, a municipality that fails to comply with the requirements of subdivisions (1) and (2) of subsection (a) of this section shall be ineligible for discretionary state funding unless such prohibition is expressly waived by the secretary, except that any municipality that does not prepare or amend a plan of conservation and development pursuant to subdivision (3) of subsection (a) of this section shall continue to be eligible for discretionary state funding unless such municipality fails to comply with the requirements of said subdivisions (1) and (2) on or after July 1, 2015.

(c) In the preparation of such plan, the commission may appoint one or more special committees to develop and make recommendations for the plan. The membership of any special committee may include: Residents of the municipality and representatives of local boards dealing with zoning, inland wetlands, conservation, recreation, education, public works, finance, redevelopment, general government and other municipal functions. In performing its duties under this section, the commission or any special committee may accept information from any source or solicit input from any organization or individual. The commission or any special committee may hold public informational meetings or organize other activities to inform residents about the process of preparing the plan.

(d) In preparing such plan, the commission or any special committee shall consider the following: (1) The community development action plan of the municipality, if any, (2) the need for affordable housing, (3) the need for protection of existing and potential public surface and ground drinking water supplies, (4) the use of cluster development and other development patterns to the extent consistent with soil types, terrain and infrastructure capacity within the municipality, (5) the state plan of conservation and development adopted pursuant to chapter 297, (6) the regional plan of conservation and development adopted pursuant to section 8-35a, (7) physical, social, economic and governmental conditions and trends, (8) the needs of the municipality including, but not limited to, human resources, education, health, housing, recreation, social services, public utilities, public protection, transportation and circulation and cultural and interpersonal communications, (9) the objectives of energy-efficient patterns of development, the use of solar and other renewable forms of energy and energy conservation, (10) protection and preservation of agriculture, and (11) sea level change scenarios published by the National Oceanic and Atmospheric Administration in Technical Report OAR CPO-1.

(e) (1) Such plan of conservation and development shall (A) be a statement of policies, goals and standards for the physical and economic development of the municipality, (B) provide for a system of principal thoroughfares, parkways, bridges, streets, sidewalks, multipurpose trails and other public ways as appropriate, (C) be designed to promote, with the greatest efficiency and economy, the coordinated development of the municipality and the general welfare and prosperity of its people and identify areas where it is feasible and prudent (i) to have compact, transit accessible, pedestrian-oriented mixed use development patterns and land reuse, and (ii) to promote such development patterns and land reuse, (D) recommend the most desirable use of land within the municipality for residential, recreational, commercial, industrial, conservation, agricultural and other purposes and include a map showing such proposed land uses, (E) recommend the most desirable density of population in the several parts of the municipality, (F) note any inconsistencies with the following growth management principles: (i) Redevelopment and revitalization of commercial centers and areas of mixed land uses with existing or planned physical infrastructure; (ii) expansion of housing opportunities and design choices to accommodate a variety of household types and needs; (iii) concentration of development around transportation nodes and along major transportation corridors to support the viability of transportation options and land reuse; (iv) conservation and restoration of the natural environment, cultural and historical resources and existing farmlands; (v) protection of environmental assets critical to public health and safety; and (vi) integration of planning across all levels of government to address issues on a local, regional and state-wide basis, (G) make provision for the development of housing opportunities, including opportunities for multifamily dwellings, consistent with soil types, terrain and infrastructure capacity, for all residents of the municipality and the planning region in which the municipality is located, as designated by the Secretary of the Office of Policy and Management under section 16a-4a, (H) promote housing choice and economic diversity in housing, including housing for both low and moderate income households, and encourage the development of housing which will meet the housing needs identified in the state’s consolidated plan for housing and community development prepared pursuant to section 8-37t and in the housing component and the other components of the state plan of conservation and development prepared pursuant to chapter 297, and (I) consider allowing older adults and persons with a disability the ability to live in their homes and communities whenever possible. Such plan may: (i) Permit home sharing in single-family zones between up to four adult persons of any age with a disability or who are sixty years of age or older, whether or not related, who receive supportive services in the home; (ii) allow accessory apartments for persons with a disability or persons sixty years of age or older, or their caregivers, in all residential zones, subject to municipal zoning regulations concerning design and long-term use of the principal property after it is no longer in use by such persons; and (iii) expand the definition of “family” in single-family zones to allow for accessory apartments for persons sixty years of age or older, persons with a disability or their caregivers. In preparing such plan the commission shall consider focusing development and revitalization in areas with existing or planned physical infrastructure. For purposes of this subsection, “disability” has the same meaning as provided in section 46a-8.

(2) For any municipality that is contiguous to Long Island Sound, such plan shall be (A) consistent with the municipal coastal program requirements of sections 22a-101 to 22a-104, inclusive, (B) made with reasonable consideration for restoration and protection of the ecosystem and habitat of Long Island Sound, and (C) designed to reduce hypoxia, pathogens, toxic contaminants and floatable debris in Long Island Sound.

(f) Such plan may show the commission’s and any special committee’s recommendation for (1) conservation and preservation of traprock and other ridgelines, (2) airports, parks, playgrounds and other public grounds, (3) the general location, relocation and improvement of schools and other public buildings, (4) the general location and extent of public utilities and terminals, whether publicly or privately owned, for water, sewerage, light, power, transit and other purposes, (5) the extent and location of public housing projects, (6) programs for the implementation of the plan, including (A) a schedule, (B) a budget for public capital projects, (C) a program for enactment and enforcement of zoning and subdivision controls, building and housing codes and safety regulations, (D) plans for implementation of affordable housing, (E) plans for open space acquisition and greenways protection and development, and (F) plans for corridor management areas along limited access highways or rail lines, designated under section 16a-27, (7) proposed priority funding areas, and (8) any other recommendations as will, in the commission’s or any special committee’s judgment, be beneficial to the municipality. The plan may include any necessary and related maps, explanatory material, photographs, charts or other pertinent data and information relative to the past, present and future trends of the municipality.

(g) (1) A plan of conservation and development or any part thereof or amendment thereto prepared by the commission or any special committee shall be reviewed, and may be amended, by the commission prior to scheduling at least one public hearing on adoption.

(2) At least sixty-five days prior to the public hearing on adoption, the commission shall submit a copy of such plan or part thereof or amendment thereto for review and comment to the legislative body or, in the case of a municipality for which the legislative body of the municipality is a town meeting or representative town meeting, to the board of selectmen. The legislative body or board of selectmen, as the case may be, may hold one or more public hearings on the plan and shall endorse or reject such entire plan or part thereof or amendment and may submit comments and recommended changes to the commission. The commission may render a decision on the plan without the report of such body or board.

(3) At least thirty-five days prior to the public hearing on adoption, the commission shall post the plan on the Internet web site of the municipality, if any.

*(4) At least sixty-five days prior to the public hearing on adoption, the commission shall submit a copy of such plan or part thereof or amendment thereto to the regional planning agency for review and comment. The regional planning agency shall submit an advisory report along with its comments to the commission at or before the hearing. Such comments shall include a finding on the consistency of the plan with (A) the regional plan of conservation and development, adopted under section 8-35a, (B) the state plan of conservation and development, adopted pursuant to chapter 297, and (C) the plans of conservation and development of other municipalities in the area of operation of the regional planning agency. The commission may render a decision on the plan without the report of the regional planning agency.

(5) At least thirty-five days prior to the public hearing on adoption, the commission shall file in the office of the town clerk a copy of such plan or part thereof or amendment thereto but, in the case of a district commission, such commission shall file such information in the offices of both the district clerk and the town clerk.

(6) The commission shall cause to be published in a newspaper having a general circulation in the municipality, at least twice at intervals of not less than two days, the first not more than fifteen days, or less than ten days, and the last not less than two days prior to the date of each such hearing, notice of the time and place of any such public hearing. Such notice shall make reference to the filing of such draft plan in the office of the town clerk, or both the district clerk and the town clerk, as the case may be.

(h) (1) After completion of the public hearing, the commission may revise the plan and may adopt the plan or any part thereof or amendment thereto by a single resolution or may, by successive resolutions, adopt parts of the plan and amendments thereto.

(2) Any plan, section of a plan or recommendation in the plan that is not endorsed in the report of the legislative body or, in the case of a municipality for which the legislative body is a town meeting or representative town meeting, by the board of selectmen, of the municipality may only be adopted by the commission by a vote of not less than two-thirds of all the members of the commission.

(3) Upon adoption by the commission, any plan or part thereof or amendment thereto shall become effective at a time established by the commission, provided notice thereof shall be published in a newspaper having a general circulation in the municipality prior to such effective date.

(4) Not more than thirty days after adoption, any plan or part thereof or amendment thereto shall be posted on the Internet web site of the municipality, if any, and shall be filed in the office of the town clerk, except that, if it is a district plan or amendment, it shall be filed in the offices of both the district and town clerks.

(5) Not more than sixty days after adoption of the plan, the commission shall submit a copy of the plan to the Secretary of the Office of Policy and Management and shall include with such copy a description of any inconsistency between the plan adopted by the commission and the state plan of conservation and development and the reasons therefor.

(i) Any owner or tenant, or authorized agent of such owner or tenant, of real property or buildings thereon located in the municipality may submit a proposal to the commission requesting a change to the plan of conservation and development. Such proposal shall be submitted in writing and on a form prescribed by the commission. Notwithstanding the provisions of subsection (a) of section 8-7d, the commission shall review and may approve, modify and approve or reject the proposal in accordance with the provisions of subsection (g) of this section.

(1949 Rev., S. 856; 1959, P.A. 577, S. 6; 1969, P.A. 477, S. 1; 1971, P.A. 862, S. 5, 6; P.A. 78-314, S. 3; P.A. 80-327, S. 2; P.A. 85-279, S. 4; P.A. 88-13, S. 1, 3; P.A. 91-392, S. 2; 91-395, S. 3, 11; 91-398, S. 2, 7; P.A. 95-239, S. 3; 95-335, S. 9, 26; P.A. 99-117, S. 1, 2; P.A. 01-197, S. 1, 4; P.A. 03-19, S. 20; P.A. 05-205, S. 1; P.A. 06-17, S. 1; 06-24, S. 1; P.A. 07-239, S. 3; June Sp. Sess. P.A. 07-5, S. 4; P.A. 08-182, S. 16, 17; P.A. 09-230, S. 7; P.A. 10-138, S. 5; P.A. 11-124, S. 3; 11-188, S. 2; P.A. 13-179, S. 4; 13-247, S. 151; 13-250, S. 2.)

*Note: On and after January 1, 2015, subdivision (4) of subsection (g) of this section, as amended by section 277 of public act 13-247, is to read as follows:

“(4) At least sixty-five days prior to the public hearing on adoption, the commission shall submit a copy of such plan or part thereof or amendment thereto to the regional council of governments for review and comment. The regional council of governments shall submit an advisory report along with its comments to the commission at or before the hearing. Such comments shall include a finding on the consistency of the plan with (A) the regional plan of conservation and development, adopted under section 8-35a, (B) the state plan of conservation and development, adopted pursuant to chapter 297, and (C) the plans of conservation and development of other municipalities in the area of operation of the regional council of governments. The commission may render a decision on the plan without the report of the regional council of governments.”

(1949 Rev., S. 856; 1959, P.A. 577, S. 6; 1969, P.A. 477, S. 1; 1971, P.A. 862, S. 5, 6; P.A. 78-314, S. 3; P.A. 80-327, S. 2; P.A. 85-279, S. 4; P.A. 88-13, S. 1, 3; P.A. 91-392, S. 2; 91-395, S. 3, 11; 91-398, S. 2, 7; P.A. 95-239, S. 3; 95-335, S. 9, 26; P.A. 99-117, S. 1, 2; P.A. 01-197, S. 1, 4; P.A. 03-19, S. 20; P.A. 05-205, S. 1; P.A. 06-17, S. 1; 06-24, S. 1; P.A. 07-239, S. 3; June Sp. Sess. P.A. 07-5, S. 4; P.A. 08-182, S. 16, 17; P.A. 09-230, S. 7; P.A. 10-138, S. 5; P.A. 11-124, S. 3; 11-188, S. 2; P.A. 13-179, S. 4; 13-247, S. 151, 277; 13-250, S. 2.)

History: 1959 act added provisions re districts; 1969 act substituted “shall” for “may” thereby requiring that recommendation for most desirable land uses and population density be included in development plan, but did leave optional the inclusion of other recommendations re streets, bridges etc. and further clarified contents of plan re economic development, schedules, budgets, various codes and regulations and community needed and deleted requirement that report be filed annually; 1971 act changed public hearing notice requirements from publication at least seven days before hearing to publication “twice at intervals of not less than two days, the first not more than fifteen days nor less than ten days, and the last not less than two days” before hearing; P.A. 78-314 allowed consideration of energy-efficient development, renewable forms of energy and energy conservation in development plan; P.A. 80-327 allowed consideration of water supplies and their protection in development plan; P.A. 85-279 made consideration of surface and ground drinking water supplies in preparation of the plan mandatory rather than discretionary; P.A. 88-13 allowed consideration of affordable housing and open space acquisition in the plan of development and required that the plan of development be reviewed and updated at least once every 10 years; P.A. 91-392 added provisions re development of housing opportunities and promotion of housing choice and economic diversity in housing; P.A. 91-395 designated existing provisions as Subsec. (a) and amended them to require that municipal plans take into account the state plan and that plans adopted under this section be reviewed for consistency with the state plan of development and added Subsec. (b) requiring municipalities to consider use of cluster development; P.A. 91-398 added provision re plans in municipalities contiguous to Long Island Sound; P.A. 95-239 amended Subsec. (a) to provide that the plan may make regulations re traprock ridgelines; P.A. 95-335 amended Subsec. (a) to change the name of the plan of development to the plan of conservation and development and authorized the plan to include provisions re greenways protection and development, effective July 1, 1995; P.A. 99-117 divided existing Subsec. (a) into (a) and (b), redesignating existing Subsec. (b) as (c), and amended Subsec. (b) by adding provision regarding explanation of failure to conduct review of the plan, effective January 1, 2000; P.A. 01-197 deleted former provisions and inserted new Subsecs. (a) to (h) which reorganized former provisions and authorized planning commissions to appoint special committees and to submit the plan to the legislative body of the town, broadened the scope of the plan to include cluster development, traprock and other ridgelines and neighborhood and district plans and made technical changes to form and content, effective July 1, 2001, and applicable to municipal plans of conservation and development adopted after that date; P.A. 03-19 made a technical change in Subsecs. (f) and (g), effective May 12, 2003; P.A. 05-205 amended Subsec. (c) to add Subdiv. (10) re protection and preservation of agriculture, amended Subsec. (d)(1) to redesignate subparagraphs and require the commission to consider focusing development and revitalization in areas with infrastructure, adding new Subpara. (B) re system of principal thoroughfares, revising new Subpara. (C) to add provisions re identification and promotion of areas of mixed use development patterns and land reuse, and revising new Subpara. (F) re growth management principles, amended Subsec. (e) to eliminate provisions re principal thoroughfares consistent with changes in Subsec. (d), revising Subdiv. (3) to add recommendations for schools and adding new Subdiv. (6)(F) re corridor management areas and new Subdiv. (7) re priority funding areas, amended Subsec. (f) to require posting of plan on Internet web site of the municipality, change the number of days the regional planning agency has for review from 65 to 35, require the regional planning agency to make specific findings and add provisions re revision of the plan and submission to the legislative body, amended Subsec. (g) to add provisions re Internet posting and notice to the Office of Policy and Management, replaced former Subsec. (h) re hearings and endorsement with new Subsec. (h) authorizing an owner or tenant to request changes to the plan and made technical changes throughout the section, effective July 1, 2005 (Revisor’s note: In Subsec. (d)(1)(C)(ii), the words “land and reuse” were changed editorially by the Revisors to “and land reuse” for consistency); P.A. 06-17 amended Subsec. (f) by revising provisions re submission to the legislative body or board of selectmen and organizing subsection into subdivisions, amended Subsec. (g) by adding requirement that a plan of conservation and development not endorsed by the legislative body or board of selectmen be approved by a two-thirds majority of the commission, making conforming changes and organizing subsection into subdivisions and amended Subsec. (h) by making conforming changes, effective October 1, 2006, and applicable to plans of conservation and development adopted after that date; P.A. 06-24 amended Subsec. (g) by replacing requirement that the commission notify the Secretary of the Office of Policy and Management of inconsistencies of the municipal plan with the state plan with requirement that the commission submit to the secretary a copy of the plan and a description of any such inconsistencies not more than 60 days after adoption of the plan; P.A. 07-239 divided existing Subsec. (a) into Subsecs. (a) and (b), added provisions re discretionary funding therein, deleted provision re application for funding for conservation or development submitted to secretary or commissioners in said Subsec. (b) and redesignated existing Subsecs. (b) to (h) as Subsecs. (c) to (i), effective July 1, 2010; June Sp. Sess. P.A. 07-5 amended Subsec. (a)(2) to insert “state” re discretionary funding, effective July 1, 2010; P.A. 08-182 amended Subsecs. (c)(6) and (f)(4)(A) to change “regional plan of development” to “regional plan of conservation and development” and, effective July 1, 2010, amended Subsecs. (d)(6) and (g)(4)(A) to change “regional plan of development” to “regional plan of conservation and development”; P.A. 09-230 amended Subsec. (b) to delete provision re plan amendment and provide that municipality shall be ineligible for discretionary state funding for failure to comply with Subsec. (a) following adoption of state plan, effective July 1, 2010; P.A. 10-138 added Subsec. (a)(3) providing that no commission shall be obligated to prepare a plan from July 1, 2010, to June 30, 2013, and amended Subsec. (b) to make technical changes and provide that municipalities that do not prepare a plan pursuant to Subsec. (a)(3) shall continue to be eligible for discretionary state funding unless such municipalities fail to comply with Subsec. (a)(1) and (2) on or after July 1, 2014, effective July 1, 2010; P.A. 11-124 amended Subsec. (e)(1)(H) by replacing “housing plan” with “state’s consolidated plan for housing and community development”; P.A. 11-188 amended Subsec. (e)(1)(D) by adding “, agricultural” re use of land; P.A. 13-179 amended Subsec. (d) to add Subdiv. (11) re consideration of sea level change scenarios published by the National Oceanic and Atmospheric Administration in Technical Report OAR-CPO-1; P.A. 13-247 amended Subsec. (a)(3) by changing “2013” to “2014” and amended Subsec. (b) by changing “2014” to “2015”, effective June 19, 2013, and amended Subsec. (g)(4) by substituting “council of governments” for “planning agency”, effective January 1, 2015; P.A. 13-250 amended Subsec. (e)(1) by adding Subpara. (I) re zoning considerations for allowing older adults and persons with a disability to live in their homes and communities whenever possible and by defining “disability”, effective July 1, 2013.



Section 8-24 - Municipal improvements.

No municipal agency or legislative body shall (1) locate, accept, abandon, widen, narrow or extend any street, bridge, parkway or other public way, (2) locate, relocate, substantially improve, acquire land for, abandon, sell or lease any airport, park, playground, school or other municipally owned property or public building, (3) locate or extend any public housing, development, redevelopment or urban renewal project, or (4) locate or extend public utilities and terminals for water, sewerage, light, power, transit and other purposes, until the proposal to take such action has been referred to the commission for a report. Notwithstanding the provisions of this section, a municipality may take final action approving an appropriation for any proposal prior to the approval of the proposal by the commission pursuant to this section. The failure of the commission to report within thirty-five days after the date of official submission of the proposal to it for a report shall be taken as approval of the proposal. In the case of the disapproval of the proposal by the commission the reasons therefor shall be recorded and transmitted to the legislative body of the municipality. A proposal disapproved by the commission shall be adopted by the municipality or, in the case of disapproval of a proposal by the commission subsequent to final action by a municipality approving an appropriation for the proposal and the method of financing of such appropriation, such final action shall be effective, only after the subsequent approval of the proposal by (A) a two-thirds vote of the town council where one exists, or a majority vote of those present and voting in an annual or special town meeting, or (B) a two-thirds vote of the representative town meeting or city council or the warden and burgesses, as the case may be. The provisions of this section shall not apply to maintenance or repair of existing property, buildings or public ways, including, but not limited to, resurfacing of roads.

(1949 Rev., S. 857; 1959, P.A. 679, S. 5; 1963, P.A. 617; 1971, P.A. 862, S. 7; P.A. 85-365, S. 1, 2; P.A. 09-92, S. 1.)

History: 1959 act substituted legislative body for enumerated persons and entities and added abandonment of streets etc. to categories of proposals; 1963 act rephrased first sentence; 1971 act changed from 30 days to 35 days the period within which commission must report on proposal or failure to do so will be considered approval; P.A. 85-365 made a variety of technical changes and inserted provisions concerning approval of appropriations prior to commission action and specifying that section does not apply to maintenance or repair of existing property, public ways or buildings; P.A. 09-92 added provision re exemption for resurfacing of roads, effective July 1, 2009.

Cited. 2 CA 213; 21 CA 77; 26 CA 540.



Section 8-25 - Subdivision of land.

(a) No subdivision of land shall be made until a plan for such subdivision has been approved by the commission. Any person, firm or corporation making any subdivision of land without the approval of the commission shall be fined not more than five hundred dollars for each lot sold or offered for sale or so subdivided. Any plan for subdivision shall, upon approval, or when taken as approved by reason of the failure of the commission to act, be filed or recorded by the applicant in the office of the town clerk not later than ninety days after the expiration of the appeal period under section 8-8, or in the case of an appeal, not later than ninety days after the termination of such appeal by dismissal, withdrawal or judgment in favor of the applicant but, if it is a plan for subdivision wholly or partially within a district, it shall be filed in the offices of both the district clerk and the town clerk, and any plan not so filed or recorded within the prescribed time shall become null and void, except that the commission may extend the time for such filing for two additional periods of ninety days and the plan shall remain valid until the expiration of such extended time. All such plans shall be delivered to the applicant for filing or recording not more than thirty days after the time for taking an appeal from the action of the commission has elapsed or not more than thirty days after the date that plans modified in accordance with the commission’s approval and that comply with section 7-31 are delivered to the commission, whichever is later, and in the event of an appeal, not more than thirty days after the termination of such appeal by dismissal, withdrawal or judgment in favor of the applicant or not more than thirty days after the date that plans modified in accordance with the commission’s approval and that comply with section 7-31 are delivered to the commission, whichever is later. No such plan shall be recorded or filed by the town clerk or district clerk or other officer authorized to record or file plans until its approval has been endorsed thereon by the chairman or secretary of the commission, and the filing or recording of a subdivision plan without such approval shall be void. Before exercising the powers granted in this section, the commission shall adopt regulations covering the subdivision of land. No such regulations shall become effective until after a public hearing held in accordance with the provisions of section 8-7d. Such regulations shall provide that the land to be subdivided shall be of such character that it can be used for building purposes without danger to health or the public safety, that proper provision shall be made for water, sewerage and drainage, including the upgrading of any downstream ditch, culvert or other drainage structure which, through the introduction of additional drainage due to such subdivision, becomes undersized and creates the potential for flooding on a state highway, and, in areas contiguous to brooks, rivers or other bodies of water subject to flooding, including tidal flooding, that proper provision shall be made for protective flood control measures and that the proposed streets are in harmony with existing or proposed principal thoroughfares shown in the plan of conservation and development as described in section 8-23, especially in regard to safe intersections with such thoroughfares, and so arranged and of such width, as to provide an adequate and convenient system for present and prospective traffic needs. Such regulations shall also provide that the commission may require the provision of open spaces, parks and playgrounds when, and in places, deemed proper by the planning commission, which open spaces, parks and playgrounds shall be shown on the subdivision plan. Such regulations may, with the approval of the commission, authorize the applicant to pay a fee to the municipality or pay a fee to the municipality and transfer land to the municipality in lieu of any requirement to provide open spaces. Such payment or combination of payment and the fair market value of land transferred shall be equal to not more than ten per cent of the fair market value of the land to be subdivided prior to the approval of the subdivision. The fair market value shall be determined by an appraiser jointly selected by the commission and the applicant. A fraction of such payment the numerator of which is one and the denominator of which is the number of approved parcels in the subdivision shall be made at the time of the sale of each approved parcel of land in the subdivision and placed in a fund in accordance with the provisions of section 8-25b. The open space requirements of this section shall not apply if the transfer of all land in a subdivision of less than five parcels is to a parent, child, brother, sister, grandparent, grandchild, aunt, uncle or first cousin for no consideration, or if the subdivision is to contain affordable housing, as defined in section 8-39a, equal to twenty per cent or more of the total housing to be constructed in such subdivision. Such regulations, on and after July 1, 1985, shall provide that proper provision be made for soil erosion and sediment control pursuant to section 22a-329. Such regulations shall not impose conditions and requirements on manufactured homes having as their narrowest dimension twenty-two feet or more and built in accordance with federal manufactured home construction and safety standards or on lots containing such manufactured homes which are substantially different from conditions and requirements imposed on single-family dwellings and lots containing single-family dwellings. Such regulations shall not impose conditions and requirements on developments to be occupied by manufactured homes having as their narrowest dimension twenty-two feet or more and built in accordance with federal manufactured home construction and safety standards which are substantially different from conditions and requirements imposed on multifamily dwellings, lots containing multifamily dwellings, cluster developments or planned unit developments. The commission may also prescribe the extent to which and the manner in which streets shall be graded and improved and public utilities and services provided and, in lieu of the completion of such work and installations previous to the final approval of a plan, the commission may accept a financial guarantee of such work and installations in an amount and with surety and conditions satisfactory to it securing to the municipality the actual construction, maintenance and installation of such public improvements and utilities within a period specified in the financial guarantee. Such regulations may provide, in lieu of the completion of the work and installations above referred to, previous to the final approval of a plan, for an assessment or other method whereby the municipality is put in an assured position to do such work and make such installations at the expense of the owners of the property within the subdivision. Such regulations may provide that in lieu of either the completion of the work or the furnishing of a financial guarantee as provided in this section, the commission may authorize the filing of a plan with a conditional approval endorsed thereon. Such approval shall be conditioned on (1) the actual construction, maintenance and installation of any improvements or utilities prescribed by the commission, or (2) the provision of a financial guarantee as provided in this section. Upon the occurrence of either of such events, the commission shall cause a final approval to be endorsed thereon in the manner provided by this section. Any such conditional approval shall lapse five years from the date it is granted, provided the applicant may apply for and the commission may, in its discretion, grant a renewal of such conditional approval for an additional period of five years at the end of any five-year period, except that the commission may, by regulation, provide for a shorter period of conditional approval or renewal of such approval. Any person who enters into a contract for the purchase of any lot subdivided pursuant to a conditional approval may rescind such contract by delivering a written notice of rescission to the seller not later than three days after receipt of written notice of final approval if such final approval has additional amendments or any conditions that were not included in the conditional approval and are unacceptable to the buyer. Any person, firm or corporation who, prior to such final approval, transfers title to any lot subdivided pursuant to a conditional approval shall be fined not more than one thousand dollars for each lot transferred. Nothing in this subsection shall be construed to authorize the marketing of any lot prior to the granting of conditional approval or renewal of such conditional approval.

(b) The regulations adopted under subsection (a) of this section shall also encourage energy-efficient patterns of development and land use, the use of solar and other renewable forms of energy, and energy conservation. The regulations shall require any person submitting a plan for a subdivision to the commission under subsection (a) of this section to demonstrate to the commission that such person has considered, in developing the plan, using passive solar energy techniques which would not significantly increase the cost of the housing to the buyer, after tax credits, subsidies and exemptions. As used in this subsection and section 8-2, “passive solar energy techniques” means site design techniques which maximize solar heat gain, minimize heat loss and provide thermal storage within a building during the heating season and minimize heat gain and provide for natural ventilation during the cooling season. The site design techniques shall include, but not be limited to: (1) House orientation; (2) street and lot layout; (3) vegetation; (4) natural and man-made topographical features; and (5) protection of solar access within the development.

(c) The regulations adopted under subsection (a) of this section, may, to the extent consistent with soil types, terrain, infrastructure capacity and the plan of development for the community, provide for cluster development, and may provide for incentives for cluster development such as density bonuses, or may require cluster development.

(d) (1) To satisfy any financial guarantee requirement in this section, the commission may accept surety bonds and shall accept cash bonds, passbook or statement savings accounts and other financial guarantees other than surety bonds including, but not limited to, letters of credit, provided such financial guarantee is in a form acceptable to the commission and the financial institution or other entity issuing any letter of credit is acceptable to the commission. Such financial guarantee may, at the discretion of the person posting such financial guarantee, be posted at any time before all approved public improvements and utilities are completed, except that the commission may require a financial guarantee for erosion and sediment controls prior to the commencement of any improvements. No lot shall be transferred to a buyer before any required financial guarantee is posted or before the approved public improvements and utilities are completed to the reasonable satisfaction of the commission or its agent. For any subdivision that is approved for development in phases, the financial guarantee provisions of this section shall apply as if each phase was approved as a separate subdivision. Notwithstanding the provisions of any special act, municipal charter or ordinance, no commission shall (A) require a financial guarantee or payment to finance the maintenance of roads, streets, retention or detention basins or other improvements approved with such subdivision for more than one year after the date on which such improvements have been completed to the reasonable satisfaction of the commission or its agent or accepted by the municipality, or (B) require the establishment of a homeowners association or the placement of a deed restriction, easement or similar burden on property for the maintenance of approved public site improvements to be owned, operated or maintained by the municipality, except that the prohibition of this subparagraph shall not apply to the placement of a deed restriction, easement or similar burden necessary to grant a municipality access to such approved site improvements.

(2) If the person posting a financial guarantee under this section requests a release of all or a portion of such financial guarantee, the commission or its agent shall, not later than sixty-five days after receiving such request, (A) release or authorize the release of any such financial guarantee or portion thereof, provided the commission or its agent is reasonably satisfied that the improvements for which such financial guarantee or portion thereof was posted have been completed, or (B) provide the person posting such financial guarantee with a written explanation as to the additional improvements that must be completed before such financial guarantee or portion thereof may be released.

(1949 Rev., S. 858; November, 1955, S. N12; 1959, P.A. 577, S. 7; 669; 1971, P.A. 196; 862, S. 8; P.A. 75-131; P.A. 77-545, S. 2; P.A. 78-104, S. 5; 78-314, S. 4; P.A. 79-301; P.A. 81-254; 81-334, S. 1; P.A. 83-388, S. 8, 9; P.A. 85-91, S. 4, 5; P.A. 88-203, S. 2; 88-263; P.A. 90-239, S. 1; P.A. 91-395, S. 4, 11; P.A. 93-29; P.A. 95-335, S. 15, 26; P.A. 99-131; P.A. 01-52; P.A. 03-177, S. 6; P.A. 07-182, S. 1; P.A. 11-79, S. 2; P.A. 12-182, S. 2.)

History: 1959 acts added provision for filing of subdivision plans in case of a district and added provision regulations authorize commission to provide open spaces for parks and playgrounds; 1971 acts added provisions concerning extensions for filing subdivision plans, specified that applicant must do filing and that endorsement of approval must be made by chairman or secretary and changed notice requirement from publication at least seven days before hearing to publication “twice, at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the last not less than two days” before hearing; P.A. 75-131 required that plans be delivered to applicant promptly for filing purposes after appeal deadline passed or after appeal terminated; P.A. 77-545 added provision that regulations made govern sedimentation and erosion control; P.A. 78-104 included “maintenance” of improvements and utilities in bond provision; P.A. 78-314 allowed encouragement of energy-efficient development, use of renewable forms of energy and energy conservation through regulations; P.A. 79-301 increased fine for making unapproved subdivision from $200 to $500; P.A. 81-254 allowed for conditional approval of plans; P.A. 81-334 moved provisions re regulations to encourage energy-efficient patterns of development, use of solar and other renewable forms of energy and energy conservation into new Subsec. (b) and outlined content of regulations; P.A. 83-388 amended Subsec. (a) to require that provision be made for soil erosion and sediment control, effective July 1, 1985; P.A. 85-91 amended Subsec. (a) to specify the date by which time provision for soil erosion and sediment control is required; P.A. 88-203 added provisions in Subsec. (a) re imposition of conditions and requirements on certain manufactured homes and developments to be occupied by certain manufactured homes; P.A. 88-263 substituted “shall” for “may” in Subsec. (b) to require that subdivision regulations encourage energy-efficient patterns of development and land use, the use of solar and other renewable forms of energy and energy conservation; P.A. 90-239 amended Subsec. (a) to allow the payment of a fee in lieu of the provision of open spaces and to exempt transfers of land to certain relatives from the open spaces requirements; P.A. 91-395 added Subsec. (c) concerning authorization for cluster development in regulations adopted under this section; P.A. 93-29 amended Subsec. (a) to change the time planning commissions have to deliver approved plans to subdivision applicants from “promptly” after the expiration of an appeal or termination in the applicant’s favor to 30 days after either event and to change the date for filing of approved plans by a developer from 90 days after the time for appeal to 90 days after termination in the applicant’s favor; P.A. 95-335 amended Subsec. (a) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995; P.A. 99-131 amended Subsec. (a) by requiring regulations covering the subdivision of land to include a provision for the “upgrading of any downstream ditch, culvert or other drainage structure which, through the introduction of additional drainage due to such subdivision, becomes undersized and creates the potential for flooding on a state highway”; P.A. 01-52 amended Subsec. (a) to change the time for delivery of approved subdivision plans from not less than 30 days to not more than 30 days and add provisions re modified plans and amended Subsec. (b) to make a technical change for purposes of gender neutrality; P.A. 03-177 replaced provisions in Subsec. (a) re publication of notice of time, place and purpose of public hearing with requirement that the public hearing be held in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date; P.A. 07-182 amended Subsec. (a) to allow a person who enters into a contract to purchase a subdivided lot pursuant to conditional approval to rescind such contract if such final approval has additional amendments or any conditions not included in the conditional approval that are unacceptable to the buyer, to provide that a fine of $1,000 be imposed on any person who, before final approval, transfers title to any lot subdivided pursuant to conditional approval for each lot transferred, deleting prior fine of $500 imposed on any person who sells or offers for sale any such lot, to require that nothing in subsection be construed to authorize the marketing of any lot before granting or renewal of conditional approval, and to make technical changes, effective July 1, 2007; P.A. 11-79 amended Subsec. (a) by adding “or other surety” re conditional approval and adding “public” re improvements secured by bond, and added Subsec. (d) re bond and surety requirements and release of same; P.A. 12-182 made extensive changes in Subsecs. (a) and (d) re posting and release of financial guarantees and re public improvements, effective June 15, 2012, and applicable to all approvals or extensions granted after that date.

See Sec. 8-2a re requirement that copies of zoning and subdivision regulations be available to public.

Cited. 5 CA 520; 8 CA 556; 12 CA 153; 16 CA 303; 19 CA 334; 23 CA 115; Id., 460; 26 CA 17; 28 CA 780; 29 CA 18; Id., 28; 31 CA 643; 40 CA 75; 49 CA 452. Fact that a performance bond was provided pursuant to statute that protects municipalities from being left with inadequate resources to complete subdivision improvements, coupled with unambiguous language of the bond, clearly supports conclusion that the bond was available to plaintiff to complete the subdivision even though plaintiff had become a successor developer. 71 CA 715. Planning commission cannot enact subdivision regulation that effectively amends or alters a zoning ordinance because commission would be exceeding its statutory mandate. 76 CA 280. Plaintiff’s case for declaratory judgment on constitutionality of a subdivision regulation was ripe for judicial consideration because it concerned his rights as a property owner and events that plaintiff was likely to confront. 85 CA 606.

Held constitutional exercise of power and land requirement in city regulations for subdivision plan within legislative authority, but provision for cash contribution in lieu of land requirement unconstitutional where moneys are not collected for direct benefit of subdivision. 27 CS 74. Cited. 31 CS 83; 43 CS 508.

Subsec. (a):

Commission’s authority is limited to the “land to be subdivided” and commission lacks authority to require applicant to include off-site sidewalk installations in subdivision application. 292 C. 317. When there has been an appeal from subdivision approval, such subdivision becomes effective on date such appeal from approval is terminated. 297 C. 414.

Cited. 37 CA 303. Provision that subdivided land be of such character that it can be used for building purposes without danger to health or public authority does not authorize regulations to provide that proposed streets connect with existing roads within town in which the subdivision is located. 97 CA 316.

Subsec. (b):

Cited. 199 C. 575.

Subsec. (c):

Cited. 37 CA 303.



Section 8-25a - Proposals for developments using water. Prerequisite.

No proposal for a development using water supplied by a company incorporated on or after October 1, 1984, shall be approved by a planning commission or combined planning and zoning commission unless such company has been issued a certificate pursuant to section 16-262m. The municipality in which the planning commission or combined planning and zoning commission is located shall be responsible for the operation of any water company created without a certificate after October 1, 1984, except a water company supplying more than two hundred fifty service connections or one thousand persons created without a certificate between October 1, 1984, and September 30, 1998, if the water company at any time is unable or unwilling to provide adequate service to its consumers.

(P.A. 84-330, S. 6; P.A. 98-250, S. 21, 39.)

History: P.A. 98-250 created exception to municipality’s responsibility for noncertified water companies supplying more than two hundred fifty service connections or one thousand persons created without a certificate between October 1, 1984, and September 30, 1998, effective July 1, 1998.

See Sec. 16-262m for definition of “water company”.



Section 8-25b - Fund. Payments in lieu of open spaces.

Any municipality which provides in regulations, adopted pursuant to section 8-25, for the payment of a fee or the fair market value of land transferred in lieu of any requirement to provide open space, shall deposit any such payments in a fund which shall be used for the purpose of preserving open space or acquiring additional land for open space or for recreational or agricultural purposes.

(P.A. 90-239, S. 2.)



Section 8-26 - Approval of subdivision and resubdivision plans. Waiver of certain regulation requirements. Fees. Hearing. Notice. Applications involving an inland wetland or watercourse.

(a) All plans for subdivisions and resubdivisions, including subdivisions and resubdivisions in existence but which were not submitted to the commission for required approval, whether or not shown on an existing map or plan or whether or not conveyances have been made of any of the property included in such subdivisions or resubdivisions, shall be submitted to the commission with an application in the form to be prescribed by it. The commission shall have the authority to determine whether the existing division of any land constitutes a subdivision or resubdivision under the provisions of this chapter, provided nothing in this section shall be deemed to authorize the commission to approve any such subdivision or resubdivision which conflicts with applicable zoning regulations. Such regulations may contain provisions whereby the commission may waive certain requirements under the regulations by a three-quarters vote of all the members of the commission in cases where conditions exist which affect the subject land and are not generally applicable to other land in the area, provided that the regulations shall specify the conditions under which a waiver may be considered and shall provide that no waiver shall be granted that would have a significant adverse effect on adjacent property or on public health and safety. The commission shall state upon its records the reasons for which a waiver is granted in each case.

(b) The commission may establish a schedule of fees and charge such fees. The amount of the fees shall be sufficient to cover the costs of processing subdivision applications, including, but not limited to, the cost of registered or certified mailings and the publication of notices, and the costs of inspecting subdivision improvements. Any schedule of fees established under this section shall be superseded by fees established by ordinance under section 8-1c.

(c) The commission may hold a public hearing regarding any subdivision proposal if, in its judgment, the specific circumstances require such action. No plan of resubdivision shall be acted upon by the commission without a public hearing. Such public hearing shall be held in accordance with the provisions of section 8-7d.

(d) The commission shall approve, modify and approve, or disapprove any subdivision or resubdivision application or maps and plans submitted therewith, including existing subdivisions or resubdivisions made in violation of this section, within the period of time permitted under section 8-26d. Notice of the decision of the commission shall be published in a newspaper having a substantial circulation in the municipality and addressed by certified mail to any person applying to the commission under this section, by its secretary or clerk, under his signature in any written, printed, typewritten or stamped form, within fifteen days after such decision has been rendered. In any case in which such notice is not published within such fifteen-day period, the person who made such application may provide for the publication of such notice within ten days thereafter. Such notice shall be a simple statement that such application was approved, modified and approved or disapproved, together with the date of such action. The failure of the commission to act thereon shall be considered as an approval, and a certificate to that effect shall be issued by the commission on demand. The grounds for its action shall be stated in the records of the commission. No planning commission shall be required to consider an application for approval of a subdivision plan while another application for subdivision of the same or substantially the same parcel is pending before the commission. For the purposes of this subsection, an application is not “pending before the commission” if the commission has rendered a decision with respect to such application and such decision has been appealed to the Superior Court.

(e) If an application involves land regulated as an inland wetland or watercourse under the provisions of chapter 440, the applicant shall submit an application to the agency responsible for administration of the inland wetlands regulations no later than the day the application is filed for the subdivision or resubdivision. The commission shall, within the period of time established in section 8-7d, accept the filing of and shall process, pursuant to section 8-7d, any subdivision or resubdivision involving land regulated as an inland wetland or watercourse under chapter 440. The commission shall not render a decision until the inland wetlands agency has submitted a report with its final decision to the commission. In making its decision the commission shall give due consideration to the report of the inland wetlands agency and if the commission establishes terms and conditions for approval that are not consistent with the final decision of the inland wetlands agency, the commission shall state on the record the reason for such terms and conditions. In making a decision on an application, the commission shall consider information submitted by the applicant under subsection (b) of section 8-25 concerning passive solar energy techniques. The provisions of this section shall apply to any municipality which exercises planning power pursuant to any special act.

(1949 Rev., S. 859; 1959, P.A. 679, S. 6; 1963, P.A. 55, S. 2; 273, S. 1; February, 1965, P.A. 622, S. 5; 1967, P.A. 884, S. 2; 1971, P.A. 862, S. 9; P.A. 73-550; P.A. 75-40; P.A. 77-450, S. 5; 77-545, S. 3; P.A. 78-243, S. 1, 2; P.A. 86-236, S. 3, 4; P.A. 87-215, S. 5, 7; 87-533, S. 9, 14; P.A. 89-356, S. 14; P.A. 92-191; 92-218; P.A. 93-124, S. 1; May 25 Sp. Sess. P.A. 94-1, S. 10, 130; P.A. 03-177, S. 7; P.A. 07-102, S. 2; P.A. 08-38, S. 2.)

History: 1959 act permitted charging of fees for processing applications and set amounts of charges and provided for action on “subdivision application or maps and plans submitted therewith” rather than “a subdivision plan”; 1963 acts required commission to state grounds for “its action” rather than for “disapproval,” raised the maximum fee the commission may charge from $2 to $3 for each lot and provided for newspaper publication of decision of commission; 1965 act set 10-day time limit for notice by publication in a newspaper and provided notice by mail be given within 3 days instead of on or before day of notice by publication; 1967 act deleted requirement that applicant be notified of decision within 3 days and required instead notification within 10 days; 1971 act changed requirement that hearing notice be published at least 7 days before hearing to “publication ... at least twice at intervals of not less than two days, the first not more than fifteen days, nor less than ten days and the last not less than two days” before hearing, required that commission take action within 65 rather than 60 days of hearing or submission and that notice of decision be published and mailed to applicant within 15 rather than 10 days and limited extensions to 65 days; P.A. 73-550 included resubdivisions and subdivisions and resubdivisions in existence but not submitted to commission for approval under requirement re application to commission; P.A. 75-40 increased minimum fee from $25 to $35 and maximum fee from $3 to $5 per lot; P.A. 77-450 replaced 65-day limit for decision with limit equaling period of time under Sec. 8-26d and deleted provision for 65-day extension; P.A. 77-545 added provisions concerning waivers of requirements and added provisions concerning concurrent consideration of more than one plan for same or substantially same parcel and concerning applications involving wetlands and watercourses; P.A. 78-243 increased fees to $50 or $25 per lot; P.A. 86-236 specified that the provisions of the section shall apply to any municipality which exercises planning power pursuant to any special act; P.A. 87-215 authorized commission to provide by regulation for additional notice by mail to adjacent landowners; P.A. 87-533 substituted provision requiring filing of applications simultaneously with inland wetlands applications, prohibiting a decision until after submission of the report of the inland wetlands agency and requiring consideration of such report for prior provision requiring that applicant file copy of application with agency responsible for administering wetlands regulation; P.A. 89-356 added provision authorizing the person who made a subdivision or resubdivision application to provide for the publication of the notice of the decision of the commission when such notice is not published in a timely manner; P.A. 92-191 added provision that an application is not “pending before the commission” if the commission has rendered a decision and such decision has been appealed to the superior court; P.A. 92-218 added provision re consideration of information on passive solar energy techniques; P.A. 93-124 eliminated the statutory fee schedule and authorized planning commissions to establish a fee schedule sufficient to cover the cost of processing applications; May 25 Sp. Sess. P.A. 94-1 made technical changes, effective July 1, 1994; P.A. 03-177 replaced provisions re publication of notice of public hearing and notice to adjacent landowners with requirement that the public hearing be held in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date; P.A. 07-102 added provision re acceptance and processing of subdivision or resubdivision involving inland wetlands and watercourses and replaced provision re due consideration of report of inland wetlands agency with provision re consideration of report of inland wetlands agency and statement on the record of terms and conditions consistent with final decision of inland wetlands agency; P.A. 08-38 divided existing provisions into Subsecs. (a) to (e), made a technical change in Subsec. (d) and amended Subsec. (e) to substitute “give due consideration to” for “consider” re report of inland wetlands agency and to make a technical change, effective May 7, 2008.

See Sec. 7-159b re preapplication review of use of property.

A motion to approve an application which fails to carry does not constitute action required by statute and is construed as failure of the commission to act. 1 CA 621. Cited. 3 CA 556; 5 CA 509; 6 CA 34; Id., 284; 7 CA 684; 8 CA 556; 12 CA 153; 16 CA 303; 18 CA 488; 21 CA 667; 22 CA 255; 23 CA 75; 25 CA 61; Id., 572; 26 CA 17; 27 CA 412; Id., 443; Id., 508; 28 CA 674; Id., 780; 29 CA 1; Id., 28; Id., 469. P.A. 77-545 cited. Id. Cited. 30 CA 85; Id., 395; 31 CA 643; 35 CA 191; Id., 599; 37 CA 303; Id., 348; 40 CA 840; 45 CA 89. Commission’s vote to reject plaintiff’s application for approval of a subdivision plan is equivalent to disapproval of the application and did not constitute an action that would trigger automatic approval provision of statute. 54 CA 645. Clause “which conflicts with applicable zoning regulations” has as its antecedent not “the property” but “any such subdivision or resubdivision”. City cannot reject subdivision application on the basis of existing zoning violations, where the violations are not inherent in the application. 66 CA 317. Section prohibits commission from approving subdivision that conflicts with applicable zoning regulations. 79 CA 614. Motion was an invalid action under section when it expressly reserved final approval of plaintiff’s application and provided for subsequent review following submission of revised map, thus application is deemed approved for failure to act within time limits. 111 CA 219.

Action for mandamus against planning and zoning board for refusal to approve residential subdivision in light industrial zone denied; discretionary with board; legal remedy through appeal. 17 CS 271. Cited. 26 CS 169. Intended to provide appeal for persons aggrieved by inferred approval, not successful applicants for certificates. 31 CS 85. Cited. 39 CS 306; 41 CS 196; 43 CS 508.



Section 8-26a - Effect of change in subdivision or zoning regulations or boundaries of districts after approval of plan.

(a) Notwithstanding the provisions of any general or special act or local ordinance, when a change in the subdivision regulations is adopted by the planning commission of any town, city or borough, or other body exercising the powers of such commission, no subdivision plan which has been approved, prior to the effective date of such change, by such planning commission or other body, and filed or recorded with the town clerk, shall be required to conform to such change.

(b) (1) Notwithstanding the provisions of any general or special act or local ordinance, when a change is adopted in the zoning regulations or boundaries of zoning districts of any town, city or borough, no lot or lots shown on a subdivision or resubdivision plan for residential property which has been approved, prior to the effective date of such change, by the planning commission of such town, city or borough, or other body exercising the powers of such commission, and filed or recorded with the town clerk, shall be required to conform to such change.

(2) (A) Any construction on a vacant lot shown on a subdivision or resubdivision plan approved before, on or after June 1, 2004, shall not be required to conform to a change in the zoning regulations or boundaries of zoning districts in a town, city or borough adopted after the approval of the subdivision or resubdivision. Notwithstanding subdivision (1) of this subsection, any construction on an improved lot shown on a subdivision or resubdivision plan approved before, on or after June 1, 2004, shall be required to conform to a zoning change adopted subsequent to said lot becoming an improved lot.

(B) For purposes of this subsection, (i) a lot shall be deemed vacant until the date a building permit is issued with respect thereto and a foundation has been completed in accordance with such building permit but shall not be deemed vacant if any structures on such lot are subsequently demolished, and (ii) a lot shall be deemed improved after the date a building permit is issued with respect thereto and a foundation has been completed in accordance with such building permit.

(3) This subsection shall not alter or affect a nonconforming use or structure as provided in section 8-2.

(1959, P.A. 58; 59; February, 1965, P.A. 422; 1969, P.A. 396; 1971, P.A. 215; P.A. 84-147, S. 2; P.A. 04-210, S. 1; P.A. 05-288, S. 42.)

History: 1965 act amended Subsec. (b) to provide buildings to be erected on lots in already approved subdivision shall not be required to conform to changes in zoning regulations; 1969 act replaced in Subsecs. (a) and (b) the deadlines for conforming to changes in regulations, i.e., from “three years ... from approval of subdivision plan” to “five years ... from the effective date of such change”; 1971 act deleted qualifying phrase “for residential property” modifying “subdivision plan”; P.A. 84-147 removed references to a five-year deadline for conformity with changes in subdivision regulations or zoning regulations or boundaries; P.A. 04-210 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and applying said provisions to resubdivisions and by adding new Subdivs. (2) and (3) exempting construction on vacant lots from conformance to zoning changes, requiring construction on improved lots to conform to such changes and specifying that provisions of statute do not alter status of nonconforming uses or structures, effective June 1, 2004; P.A. 05-288 made technical changes in Subsec. (b)(2)(A), effective July 13, 2005.

See Secs. 8-28a and 8-28b re guarantee that change in zoning regulations or districts or in subdivision regulations does not affect approved subdivision plan.

Cited. 25 CA 85; 35 CA 820.

Subsec. (b):

Cited. 36 CA 98. Plaintiff’s’ 1954 subdivision plan that included his lot and was approved, filed and recorded in the town placed lot within the scope of subsection and gave plaintiff a vested right; any subsequently enacted regulations are not applicable to plaintiff and do not prevent plaintiff from receiving a zoning permit for subsequent improvements that would otherwise violate subsequently enacted regulations. 75 CA 289. Under Subdiv. (2), lot was not required to comply with subsequent changes because lot was vacant and unimproved when building permit was sought. 118 CA 90.



Section 8-26b - *(See end of section for amended version and effective date.) Notice to regional planning agency of proposed subdivision; report of agency findings.

Whenever a subdivision of land is planned, the area of which will abut or include land in two or more municipalities one or both of which are within a region or regions having a regional planning agency or agencies, the planning commission, where one exists, of each such municipality shall, before approving the plan, give written notice of such subdivision plan to each regional planning agency for the region or regions in which it and the other municipality are located. Such notice shall be made by certified mail, return receipt requested, or by electronic mail to the electronic mail address designated by the regional planning agency on the agency’s Internet web site for receipt of such notice, not later than thirty days before the public hearing to be held in relation thereto. If such notice is sent by electronic mail and the planning commission does not receive an electronic mail message from a regional planning agency confirming receipt of such notice, then not later than twenty-five days before the public hearing, the planning commission shall also send such notice by certified mail, return receipt requested, to such planning agency. A regional planning agency receiving such notice shall, at or before the hearing report to each such planning commission and to the proponent of such subdivision on its findings on the intermunicipal aspects of the proposed subdivision, including street layout, storm drainage, sewer and water service and such other matters as it considers appropriate. If such report of a regional planning agency is not submitted, at or before the hearing, it shall be presumed that such agency does not disapprove of the proposed subdivision. A regional planning agency may designate its executive committee to act for it under this section or it may establish a subcommittee for the purpose. The report of such regional planning agency shall be purely advisory.

(1961, P.A. 547; 1967, P.A. 64, S. 2; 383, S. 2; P.A. 03-177, S. 8; P.A. 12-27, S. 1.)

*Note: On and after January 1, 2015, this section, as amended by section 278 of public act 13-247, is to read as follows:

“Sec. 8-26b. Notice to regional council of governments of proposed subdivision; report of agency findings. Whenever a subdivision of land is planned, the area of which will abut or include land in two or more municipalities, the planning commission, where one exists, of each such municipality shall, before approving the plan, give written notice of such subdivision plan to each regional council of governments for the region or regions in which it and the other municipality are located. Such notice shall be made by certified mail, return receipt requested, or by electronic mail to the electronic mail address designated by the regional council of governments on the council’s Internet web site for receipt of such notice, not later than thirty days before the public hearing to be held in relation thereto. If such notice is sent by electronic mail and the planning commission does not receive an electronic mail message from a regional council of governments confirming receipt of such notice, then not later than twenty-five days before the public hearing, the planning commission shall also send such notice by certified mail, return receipt requested, to such council. A regional council of governments receiving such notice shall, at or before the hearing report to each such planning commission and to the proponent of such subdivision on its findings on the intermunicipal aspects of the proposed subdivision, including street layout, storm drainage, sewer and water service and such other matters as it considers appropriate. If such report of a regional council of governments is not submitted, at or before the hearing, it shall be presumed that such council does not disapprove of the proposed subdivision. A regional council of governments may designate its regional planning commission to act for it under this section. The report of such regional council of governments shall be purely advisory.”

(1961, P.A. 547; 1967, P.A. 64, S. 2; 383, S. 2; P.A. 03-177, S. 8; P.A. 12-27, S. 1; P.A. 13-247, S. 278.)

History: 1967 acts required that report be made within 30 rather than 15 days, included subdivisions which “abut” land in two or more municipalities, allowed for possibility of involvement of more than one region or planning agency and substituted “does not disapprove” for “approves”; P.A. 03-177 replaced provision requiring that plan be submitted to the regional planning agency with requirement that notice of such plan be given and required the regional planning agency to submit report at or before the public hearing instead of within 30 days, effective October 1, 2003, and applicable to application filed on or after that date; P.A. 12-27 added provisions re sending notice by electronic mail and made technical changes; P.A. 13-247 deleted “one or both of which are within a region or regions having a regional planning agency or agencies,”, substituted “council” or “council of governments” for “agency” or “planning agency”, substituted “regional planning commission” for “executive committee”, and deleted “or it may establish a subcommittee for the purpose”, effective January 1, 2015.



Section 8-26c - Subdivision to be completed within five years of plan approval. Exceptions.

(a) Any person, firm or corporation making any subdivision of land, except as provided in section 8-26g, shall complete all work in connection with such subdivision within five years after the approval of the plan for such subdivision; the commission’s endorsement of approval on the plan shall state the date on which such five-year period expires.

(b) The subdivider or his successor in interest may apply for and the commission may grant one or more extensions of the time to complete all or part of the work in connection with such subdivision, provided the time for all extensions under this subsection shall not exceed ten years from the date the subdivision was approved. If the commission grants an extension of an approval, the commission may condition the approval on a determination of the adequacy of the amount of the bond or other surety furnished under section 8-25, securing to the municipality the actual completion of the work.

(c) In the case of a subdivision plan approved on or after October 1, 1977, failure to complete all work within such five-year period or any extension thereof shall result in automatic expiration of the approval of such plan provided the commission shall file on the land records of the town in which such subdivision is located notice of such expiration and shall state such expiration on the subdivision plan on file in the office of the town clerk of such town, and no additional lots in the subdivision shall be conveyed by the subdivider or his successor in interest as such subdivider except with approval by the commission of a new application for subdivision of the subject land. If lots have been conveyed during such five-year period or any extension thereof, the municipality shall call the bond or other surety on said subdivision to the extent necessary to complete the bonded improvements and utilities required to serve those lots. “Work” for purposes of this section means all physical improvements required by the approved plan, other than the staking out of lots, and includes but is not limited to the construction of roads, storm drainage facilities and water and sewer lines, the setting aside of open space and recreation areas, installation of telephone and electric services, planting of trees or other landscaping, and installation of retaining walls or other structures.

(d) Notwithstanding the provisions of this section, any subdivision approval made under this section on or before October 1, 1991, shall expire not more than seven years from the date of such approval and the commission may grant one or more extensions of time to complete all or part of the work in connection with such subdivision, provided the time for all extensions under this subsection shall not exceed ten years from the date the subdivision was approved. If the subdivider or his successor in interest submits evidence to the commission that completion of the project was delayed because of a state or federal construction project, the approval shall expire not more than ten years from the date of such approval and the commission may grant one or more extensions of time to complete all or part of the work in connection with such subdivision, provided the time for all extensions shall not exceed fifteen years from the date the subdivision was approved. If the subdivider or his successor in interest prevails in an appeal of a decision of the commission on the subdivision under section 8-8, the time to complete the subdivision shall be tolled for the time of such appeal and until the commission implements the judicial decision.

(e) Notwithstanding the provisions of this section, any subdivision approval made under this section prior to July 1, 2011, that has not expired prior to May 9, 2011, shall expire not less than nine years after the date of such approval and the commission may grant one or more extensions of time to complete all or part of the work in connection with such subdivision, provided no subdivision approval, including all extensions, shall be valid for more than fourteen years from the date the subdivision was approved.

(1967, P.A. 677, S. 2; P.A. 77-545, S. 4; P.A. 78-104, S. 6; P.A. 87-371, S. 3, 5; P.A. 91-153, S. 2; P.A. 93-19, S. 2, 3; May 25 Sp. Sess. P.A. 94-1, S. 11, 130; P.A. 95-322; P.A. 98-188, S. 1, 5; P.A. 09-181, S. 2; P.A. 11-5, S. 2.)

History: P.A. 77-545 required that endorsement state date on which five-year period expires and added Subsec. (b) re subdivision plans approved on or after October 1, 1977; P.A. 78-104 reworded ban on conveyance of lots after approval expires and substituted “bonded improvements and utilities” for “work”; P.A. 87-371 inserted reference to Sec. 8-26g; P.A. 91-153 added Subsec. (c) which provided that site plans approved on or before October 1, 1989, be valid for seven years after the date of such approval; P.A. 93-19 inserted new Subsec. (b) re extensions of time to complete work on a subdivision, relettered former Subsecs. (b) and (c) accordingly and amended newly relettered Subsec. (d) to authorize extensions of time to complete subdivisions approved on or before October 1, 1989, effective April 21, 1993; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (c) by making technical change, adding reference to extensions of subdivision plans, effective July 1, 1994; P.A. 95-322 amended Subsec. (d) to make seven-year expiration limit applicable to approvals made on or before October 1, 1991, rather than October 1, 1989, and to add provision re extension of time in the case of a project delayed because of state or federal construction project; P.A. 98-188 amended Subsec. (d) by adding provision re tolling of time for completion when there is an appeal of a decision by the commission, effective June 4, 1998; P.A. 09-181 added Subsec. (e) re subdivision approvals made during period from July 1, 2006, to July 1, 2009, effective July 2, 2009; P.A. 11-5 amended Subsec. (e) to apply to subdivision approvals made prior to July 1, 2011, that have not expired prior to May 9, 2011, and to provide that approvals shall expire not less than 9 years after approval date and that no approval shall be valid for more than 14 years, effective May 9, 2011.

Cited. 17 CA 344; 18 CA 569.

Subsec. (b):

Statute that allows zoning commission to require successor developer to submit new application and to post a bond of its own was permissive and did not require plaintiff to post a substitute bond. 71 CA 715.

Subsec. (c):

Cited. 49 CA 452. Trial court reversed; statute unambiguously states that if subdivision improvements are not completed, town may require a surety to complete the improvements to the extent necessary to serve conveyed lots, and in this case no lots were conveyed so no improvements were required. 54 CA 328. Statute that allows zoning commission to require successor developer to submit new application and to post a bond of its own was permissive and did not require plaintiff to post a substitute bond. 71 CA 715.



Section 8-26d - Hearings and decisions.

In all matters wherein a formal application, request or appeal is submitted to a planning commission under this chapter all public hearings shall be held and all decisions made in accordance with the provisions of section 8-7d.

(1971, P.A. 862, S. 13; P.A. 77-450, S. 6; P.A. 78-104, S. 2; P.A. 82-81, S. 2; P.A. 87-533, S. 11, 14; P.A. 99-21, S. 2; P.A. 03-177, S. 9.)

History: P.A. 77-450 inserted new Subsecs. (a) and (b) and reworded former provisions which were designated as Subsec. (c); P.A. 78-104 amended Subsec. (a) to allow more than one extension and to change the duration of extension time from double the original period to time period equaling the original period, amended Subsec. (b) to allow more than one extension, and amended Subsec. (c) to replace references to “official receipt” with references to “submission” and to allow submission to agent of board or commission; P.A. 82-81 provided that town clerk would act as agent for receipt of documents for any board or commission not having regular office hours; P.A. 87-533 added Subsec. (d) regarding applications involving activities regulated pursuant to Secs. 22a-36 to 22a-45, inclusive; P.A. 99-21 amended Subsec. (a) to extend the time for completion of a hearing from 30 to 35 days after commencement; P.A. 03-177 replaced former provisions with requirement that all public hearings and decisions be made in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date.

Cited. 1 CA 621; 6 CA 34; Id., 284; 7 CA 684; 8 CA 556; 27 CA 443; 35 CA 599; 37 CA 348.

Cited. 39 CS 306.

Former Subsec. (c):

Statute creates two alternative trigger dates for commencement of the applicable time period. 256 C. 674.



Section 8-26e - Hearings by planning commission on applications for special permit or exception. Notice of decision.

The planning commission of any municipality shall hold a public hearing on an application or request for a special permit or special exception, as provided in section 8-2. Any such public hearing shall be held in accordance with the provisions of section 8-7d. Such commission shall decide upon such application or request within the period of time permitted under section 8-26d. Whenever a commission grants or denies a special permit or special exception, it shall state upon its records the reason for its decision. Notice of the decision of the commission shall be published in a newspaper having a substantial circulation in the municipality and addressed by certified mail to the person who requested or applied for a special permit or special exception, by its secretary or clerk, under his signature in any written, printed, typewritten or stamped form, within fifteen days after such decision has been rendered. In any case in which such notice is not published within such fifteen-day period, the person who requested or applied for such a special permit or special exception may provide for the publication of such notice within ten days thereafter. Such permit or exception shall become effective upon the filing of a copy thereof (1) in the office of the town, city or borough clerk, as the case may be, but, in the case of a district, in the offices of both the district clerk and the town clerk of the town in which such district is located, and (2) in the land records of the town in which the affected premises are located, in accordance with the provisions of section 8-3d.

(1971, P.A. 862, S. 15; P.A. 73-616, S. 6; P.A. 77-509, S. 9; P.A. 78-104, S. 3; P.A. 87-215, S. 6, 7; P.A. 89-356, S. 15; P.A. 03-177, S. 10.)

History: P.A. 73-616 required that first notice be not less than 10 days before hearing rather than 2 days before; P.A. 77-509 changed effective date for permits or exceptions from time fixed by commission to time of filing in clerk’s office and in land records; P.A. 78-104 deleted specific reference to 65-day period for holding hearing and replaced 65-day period for rendering decision with period of time under Sec. 8-26d; P.A. 87-215 authorized commission to provide by regulation for additional notice by mail to adjacent landowners; P.A. 89-356 added provision authorizing the person who requested or applied for a special permit or special exception to provide for the publication of the notice of the decision of the commission when such notice is not published in a timely manner; P.A. 03-177 replaced provisions re publication of notice of time and place for public hearing and notice to adjacent landowners with requirement that the public hearing be held in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date.



Section 8-26f - Notice to adjoining municipalities.

Section 8-26f is repealed, effective October 1, 2003.

(P.A. 87-307, S. 3; P.A. 89-175, S. 5, 7; P.A. 03-177, S. 14.)



Section 8-26g - Subdivision projects consisting of four hundred or more dwelling units to be completed within ten years of approval of plan. Exceptions.

(a) Any person, firm or corporation making a subdivision of land for a project consisting of four hundred or more dwelling units shall complete all work in connection with such subdivision within ten years after the approval of the plan for such subdivision; the commission’s endorsement of approval on the plan shall state the date on which such ten-year period expires.

(b) In the case of a subdivision plan approved on or after June 19, 1987, failure to complete all work within such ten-year period shall result in automatic expiration of the approval of such plan provided the commission shall file on the land records of the town in which such subdivision is located notice of such expiration and shall state such expiration on the subdivision plan on file in the office of the town clerk of such town, and no additional lots in the subdivision shall be conveyed by the subdivider or his successor in interest as such subdivider except with approval by the commission of a new application for subdivision of the subject land. If lots have been conveyed during such ten-year period, the municipality shall call the bond or other surety on said subdivision to the extent necessary to complete the bonded improvements and utilities required to serve those lots. “Work” for purposes of this section means all physical improvements required by the approved plan, other than the staking out of lots, and includes but is not limited to the construction of roads, storm drainage facilities and water and sewer lines, the setting aside of open space and recreation areas, installation of telephone and electric services, planting of trees or other landscaping, and installation of retaining walls or other structures.

(c) Notwithstanding the provisions of this section, for any subdivision of land for a project consisting of four hundred or more dwelling units and approved prior to July 1, 2011, that has not expired prior to May 9, 2011, any person, firm or corporation making such subdivision shall complete all work in connection with such subdivision not later than the date fourteen years after the date of approval of the plan for such subdivision. The commission’s endorsement of approval on the plan shall state the date on which such fourteen-year period expires.

(P.A. 87-371, S. 4, 5; P.A. 09-181, S. 4; P.A. 11-5, S. 3.)

History: P.A. 09-181 added Subsec. (c) re approvals made during period from July 1, 2006, to July 1, 2009, effective July 2, 2009; P.A. 11-5 amended Subsec. (c) to replace former provisions with provisions applying to subdivision approvals made prior to July 1, 2011, that have not expired prior to May 9, 2011, and providing that work on subdivision shall be completed not more than 14 years after approval date, and requiring commission’s endorsement of approval to state the date on which such 14-year period expires, effective May 9, 2011.



Section 8-26h - Validation re erected structures on lot or lots shown on filed map or plan of subdivision.

No use or occupancy of or the presence of any building or other structure erected on a lot or lots either shown on a filed or recorded map or plan of subdivision or located in a subdivision created by the physical division of land into three or more parcels shall be deemed illegal or invalid because the lot or lots on which any building or other structure is located are not shown on an approved plan of subdivision or because the filed or recorded map or plan of subdivision fails in any manner to comply with any requirement of any general or special law, ordinance or regulation.

(P.A. 00-84, S. 2, 6; P.A. 01-195, S. 14, 181.)

History: P.A. 00-84 effective July 1, 2000; P.A. 01-195 made a technical change, effective July 11, 2001.



Section 8-27 - Building on unaccepted streets.

Any municipality having a planning commission may, by ordinance, prohibit or regulate the issuance of building permits for the erection of buildings or structures on lots abutting unaccepted highways or streets. No such ordinance shall prevent the issuance of a building permit for the construction of (1) farm or accessory buildings which are not in violation of any lawful zoning or building regulations of the municipality, or (2) any building or structure on a site plan approved on or after June 15, 2012, pursuant to subsection (g) of section 8-3 or in a subdivision approved on or after June 15, 2012, pursuant to section 8-25, provided the approval for such site plan or subdivision has not expired. Any building erected in violation of any such ordinance shall be deemed an unlawful structure, and the municipality through the appropriate officer may bring action to enjoin the erection of such structure or cause it to be vacated or removed. Any person, firm or corporation erecting a building or structure in violation of any such ordinance may be fined not more than two hundred dollars for each building or structure so erected in addition to the relief herein otherwise granted to the municipality.

(1949 Rev., S. 860; 1951, 1953, S. 388d; 1959, P.A. 679, S. 7; P.A. 12-182, S. 3.)

History: 1959 act removed phrase “in unapproved subdivisions” in authorization to prohibit or regulate building permits, thus broadening power to include all buildings and structures not just those in unapproved subdivisions; P.A. 12-182 designated provision re farm or accessory buildings as Subdiv. (1) and added Subdiv. (2) re any building or structure on a site plan or in a subdivision approved on or after June 15, 2012, provided approval has not expired, effective June 15, 2012.



Section 8-28 - Notice of decision of planning commission. Appeal.

Notice of all official actions or decisions of a planning commission, not limited to those relating to the approval or denial of subdivision plans, shall be published in a newspaper having a substantial circulation in the municipality within fifteen days after such action or decision. Any appeal from an action or decision of a planning commission shall be taken pursuant to the provisions of section 8-8.

(1949 Rev., S. 861; 1951, S. 389d; 1963, P.A. 169; 273, S. 2; February, 1965, P.A. 622, S. 6; 1971, P.A. 501; 862, S. 10; P.A. 76-436, S. 294, 681; P.A. 77-450, S. 7; P.A. 78-280, S. 1, 127; P.A. 80-151; P.A. 81-154; P.A. 82-472, S. 21, 183; June Sp. Sess. P.A. 83-29, S. 59, 82; P.A. 84-227, S. 2; P.A. 85-284, S. 4; P.A. 88-79, S. 2, 4; 88-364, S. 75, 123; P.A. 89-356, S. 2.)

History: 1963 acts provided for time period to run from publication of notice of action rather than from date of action and required return of original papers or certified copies; 1965 act specified publication of notice from which time limit for appeal runs be notice pursuant to the provisions of Sec. 8-26, required publication of notice of all official actions within 10 days and added provisions concerning appeals in cases where approval is inferred because of commission’s failure to act; 1971 acts replaced reference to appeal within 20 days of expiration of 60-day period with provision for appeal within 20 days of date approval becomes effective and required publication of notice within 15 rather than 10 days of action or decision and required appeal within 20 days of expiration of 65-day period; P.A. 76-436 substituted superior court for court of common pleas and added references to judicial districts, effective July 1, 1978; P.A. 77-450 deleted reference to appeal within 20 days of expiration of 65-day period, referring instead to expiration of period under Sec. 8-26d; P.A. 78-280 deleted references to counties; P.A. 80-151 allowed appeals by persons owning land abutting or within one-hundred-foot radius of land involved in decision; P.A. 81-154 provided method for service of notice of appeals; P.A. 82-472 made technical corrections; June Sp. Sess. P.A. 83-29 added provision re right to further review of appellate court in manner as provided in Sec. 8-8; P.A. 84-227 added Subsec. (b) re a hearing on a motion to dismiss the appeal made by the person who applied for the commission’s action or decision where each appellant has the burden of proving his standing to bring the appeal, and added Subsec. (c) prohibiting withdrawal or settlement without court approval; P.A. 85-284 provided for notice of appeals to be given to the chairman or clerk of the commission and the clerk of the municipality, rather than just one; P.A. 88-79 amended Subsec. (a) to add proviso that service of the notice of the appeal upon the clerk of the municipality is for the purpose of providing additional notice of such appeal to the board and does not thereby make such clerk a necessary party to such appeal; P.A. 88-364 made technical change correcting reference in P.A. 88-79 from “board” to “commission”; P.A. 89-356 replaced provisions re the procedure for taking an appeal from an action or decision of a planning commission by an aggrieved person or a person owning land which abuts or is within a radius of 100 feet of any portion of the land involved in the decision, including provisions re time limits for taking the appeal, venue, service of notice of the appeal and right to further review, with “Any appeal from an action or decision of a planning commission shall be taken pursuant to the provisions of section 8-8”, deleted Subsec. (b) re a hearing on a motion to dismiss the appeal made by the person who applied for the commission’s action or decision where each appellant has the burden of proving his standing to bring the appeal and reenacted said provisions in part as Sec. 8-8(j), and deleted Subsec. (c) prohibiting withdrawal or settlement without court approval and reenacted said provisions as Sec. 8-8(n).

See Sec. 8-30a re applicability of appeal provisions in all municipalities.

Cited. 1 CA 621; 5 CA 520; 7 CA 238; Id., 684; 13 CA 400; 14 CA 283; 18 CA 195; Id., 488. Public act 89-79 cited. Id., 722. Cited. 21 CA 370; 23 CA 75; 42 CA 318; 43 CA 512. Plaintiff’s failure to appeal imposition of required “sidewalk fund” contribution as condition of subdivision approval did not meet exceptions to rule against collateral attacks on zoning commission actions and thus was properly dismissed. 85 CA 606.

Action for mandamus against planning and zoning board for refusal to approve residential subdivision in light industrial zone denied; discretionary with board; legal remedy through appeal. 17 CS 271. Cited. 26 CS 169, 170. Intended to provide appeal for persons aggrieved by inferred approval, not successful applicants for certificates. 31 CS 85. Notice by publication complies with constitutional requirement of due process, given the need to alert a potentially large number of people whenever a zoning commission renders a decision. 38 CS 590. Cited. 39 CS 306.



Section 8-28a - Change in zoning regulations or districts not to affect approved subdivision plan.

Notwithstanding the provisions of any general or special act or municipal ordinance, when an application, petition or request for approval of a subdivision plan for residential property has been filed with or submitted or made to the planning commission of any town, city or borough, or to any other body exercising the powers of such commission, accompanied by a subdivision plan and such other documents as may be required by the regulations of such commission or body, in form and content as to all essential matters as is specified in such regulations, or when any modification of such plan or other documents has been subsequently filed or submitted in connection with the same application, petition or request, which modification is in conformance with such regulations as of the time of filing of the original application, petition or request, neither such original application, petition or request nor such subsequent modification shall be required to comply with, nor shall it be disapproved for the reason that it does not comply with, any change in the zoning regulations or the boundaries of zoning districts of such town, city or borough taking effect after the filing, submission or making of such original application, petition or request. If such subdivision plan or modification thereof is given final approval, any change in the zoning regulations or the boundaries of zoning districts made between the time of filing, submitting or making of such application, petition or request and the time of such final approval shall, as to such plan or modification thereof and the land shown thereon, be deemed to take effect following such final approval.

(1959, P.A. 384, S. 1.)

See Sec. 8-26a re effect of change in subdivision or zoning regulations after approval of subdivision plan.



Section 8-28b - Change in subdivision regulations or zoning districts not to affect approved subdivision plan.

Notwithstanding the provisions of any general or special act or municipal ordinance, when an application, petition or request for approval of a subdivision plan for residential property has been filed with or submitted or made to the planning commission of any town, city or borough, or to any other body exercising the powers of such commission, accompanied by a subdivision plan and such other documents as may be required by the regulations of such commission or body, in form and content as to all essential matters as is specified in such regulations, or when any modification of such plan or other documents has been subsequently filed or submitted in connection with the same application, petition or request, which modification is in conformance with such regulations as of the time of filing of the original application, petition or request, neither such original application, petition or request nor such subsequent modification shall be required to comply with, nor shall it be disapproved for the reason that it does not comply with, any change in the subdivision regulations or the boundaries of zoning districts of such town, city or borough taking effect after the filing, submission or making of such original application, petition or request. If such subdivision plan or modification thereof is given final approval, any change in the subdivision regulations made between the time of filing, submitting or making of such application, petition or request and the time of such final approval shall, as to such plan or modification thereof and the land shown thereon, be deemed to take effect following such final approval.

(1959, P.A. 385, S. 1.)

See Sec. 8-26a re effect of change in subdivision or zoning regulations after approval of subdivision plan.



Section 8-29 - Filing of maps and plans. Notice and hearing. Assessments.

Such commission is authorized, unless otherwise provided by ordinance adopted by the municipality, to prepare and file surveys, maps or plans of proposed highways, streets, sidewalks or the relocation, grade, widening or improvement of existing highways, streets or sidewalks, or of any building or veranda lines proposed as herein provided, in the office of the town clerk of such municipality, provided such map or plan after completion shall have been approved at a meeting of the commission called for the purpose. Such map or plan shall have inscribed thereon the following: “Recommended by planning commission” and shall bear the date of such recommendation and be signed by the chairman or secretary. Such commission shall, upon the filing of such survey, map or plan, give notice to each record owner and to each mortgagee of record of land included in such survey, map or plan, by mail and by advertisement in a newspaper of general circulation in such municipality, of such filing and of the place within such municipality where, and the time, not less than ten days after such mailing and publication, when, such commission shall hear any person claiming to be affected thereby. Such commission, after such hearing, may approve and adopt such map or plan, and may make assessments of benefits accruing to and damages sustained by any person owning land included in such survey, map or plan, and shall give notice of such benefits and damages to mortgagees of record of such land. Any assessments of benefits so made shall, from the time of the completion of such work, constitute a lien against the property affected, which lien shall take precedence of all other encumbrances except taxes and other municipal liens or encumbrances of earlier date. Such liens may be continued by filing with the town clerk for record in the land records of such municipality, within ninety days after such assessment has been made and notice thereof given to the person or persons affected thereby, a certificate of such lien signed by the secretary of such commission, which lien may be enforced in the same manner as is provided for the enforcement of tax liens. Upon the adoption of any such survey, map or plan which takes an easement for public use over any parcel of land, a notice of the taking of each such easement and a description of the easement shall be recorded in the land records of the town in which such land is located, in the names of the owners of record, before such easement becomes effective. Such commission may change any survey, map or plan so made and filed by it, at such time and in such manner as it deems necessary, and shall thereupon file a survey, map or plan of such change, inscribed as hereinbefore provided, with the town clerk of such municipality. Notice by mail of such change shall be given by such commission to each record owner and to all persons having a recorded mortgage interest in land affected thereby and by advertisement as in the first instance and the subsequent proceedings shall be as provided in the case of an original filing.

(1951, 1953, S. 390d; 1959, P.A. 667.)

History: 1959 act provided for notice to mortgagees of record and added provision for recording of notice of taking of an easement and of description of easement.

See Sec. 7-31 re filing requirements for maps of surveys or plots.

See chapter 205 re municipal tax liens generally.

Cited. 26 CS 169.



Section 8-30 - Appeals. Action by court.

Section 8-30 is repealed.

(1951, 1953, S. 391d; P.A. 76-436, S. 295, 681; P.A. 78-280, S. 1, 127; June Sp. Sess. P.A. 83-29, S. 60, 82; P.A. 89-356, S. 18.)



Section 8-30a - Appeals provisions to apply in all municipalities.

The provisions of section 8-8 shall apply to appeals from planning commissions or other final planning authorities of any municipality whether or not such municipality has adopted the provisions of this chapter and whether or not the charter of such municipality or the special act establishing planning in such municipality contains a provision giving a right of appeal from planning commissions, and any provision of any special act, inconsistent with the provisions of said section, is repealed.

(February, 1965, P.A. 192; P.A. 89-356, S. 5.)

History: P.A. 89-356 replaced reference to “sections 8-28 and 8-30” with “section 8-8”.






Chapter 126a - Affordable Housing Land Use Appeals

Section 8-30g - Affordable housing land use appeals procedure. Definitions. Affordability plan; regulations. Conceptual site plan. Maximum monthly housing cost. Percentage-of-income requirement. Appeals. Modification of application. Commission powers and remedies. Exempt municipalities. Moratorium. Model deed restrictions.

(a) As used in this section:

(1) “Affordable housing development” means a proposed housing development which is (A) assisted housing, or (B) a set-aside development;

(2) “Affordable housing application” means any application made to a commission in connection with an affordable housing development by a person who proposes to develop such affordable housing;

(3) “Assisted housing” means housing which is receiving, or will receive, financial assistance under any governmental program for the construction or substantial rehabilitation of low and moderate income housing, and any housing occupied by persons receiving rental assistance under chapter 319uu or Section 1437f of Title 42 of the United States Code;

(4) “Commission” means a zoning commission, planning commission, planning and zoning commission, zoning board of appeals or municipal agency exercising zoning or planning authority;

(5) “Municipality” means any town, city or borough, whether consolidated or unconsolidated;

(6) “Set-aside development” means a development in which not less than thirty per cent of the dwelling units will be conveyed by deeds containing covenants or restrictions which shall require that, for at least forty years after the initial occupation of the proposed development, such dwelling units shall be sold or rented at, or below, prices which will preserve the units as housing for which persons and families pay thirty per cent or less of their annual income, where such income is less than or equal to eighty per cent of the median income. In a set-aside development, of the dwelling units conveyed by deeds containing covenants or restrictions, a number of dwelling units equal to not less than fifteen per cent of all dwelling units in the development shall be sold or rented to persons and families whose income is less than or equal to sixty per cent of the median income and the remainder of the dwelling units conveyed by deeds containing covenants or restrictions shall be sold or rented to persons and families whose income is less than or equal to eighty per cent of the median income;

(7) “Median income” means, after adjustments for family size, the lesser of the state median income or the area median income for the area in which the municipality containing the affordable housing development is located, as determined by the United States Department of Housing and Urban Development; and

(8) “Commissioner” means the Commissioner of Housing.

(b) (1) Any person filing an affordable housing application with a commission shall submit, as part of the application, an affordability plan which shall include at least the following: (A) Designation of the person, entity or agency that will be responsible for the duration of any affordability restrictions, for the administration of the affordability plan and its compliance with the income limits and sale price or rental restrictions of this chapter; (B) an affirmative fair housing marketing plan governing the sale or rental of all dwelling units; (C) a sample calculation of the maximum sales prices or rents of the intended affordable dwelling units; (D) a description of the projected sequence in which, within a set-aside development, the affordable dwelling units will be built and offered for occupancy and the general location of such units within the proposed development; and (E) draft zoning regulations, conditions of approvals, deeds, restrictive covenants or lease provisions that will govern the affordable dwelling units.

(2) The commissioner shall, within available appropriations, adopt regulations pursuant to chapter 54 regarding the affordability plan. Such regulations may include additional criteria for preparing an affordability plan and shall include: (A) A formula for determining rent levels and sale prices, including establishing maximum allowable down payments to be used in the calculation of maximum allowable sales prices; (B) a clarification of the costs that are to be included when calculating maximum allowed rents and sale prices; (C) a clarification as to how family size and bedroom counts are to be equated in establishing maximum rental and sale prices for the affordable units; and (D) a listing of the considerations to be included in the computation of income under this section.

(c) Any commission, by regulation, may require that an affordable housing application seeking a change of zone shall include the submission of a conceptual site plan describing the proposed development’s total number of residential units and their arrangement on the property and the proposed development’s roads and traffic circulation, sewage disposal and water supply.

(d) For any affordable dwelling unit that is rented as part of a set-aside development, if the maximum monthly housing cost, as calculated in accordance with subdivision (6) of subsection (a) of this section, would exceed one hundred per cent of the Section 8 fair market rent as determined by the United States Department of Housing and Urban Development, in the case of units set aside for persons and families whose income is less than or equal to sixty per cent of median income, then such maximum monthly housing cost shall not exceed one hundred per cent of said Section 8 fair market rent. If the maximum monthly housing cost, as calculated in accordance with subdivision (6) of subsection (a) of this section, would exceed one hundred twenty per cent of the Section 8 fair market rent, as determined by the United States Department of Housing and Urban Development, in the case of units set aside for persons and families whose income is less than or equal to eighty per cent of median income, then such maximum monthly housing cost shall not exceed one hundred twenty per cent of such Section 8 fair market rent.

(e) For any affordable dwelling unit that is rented in order to comply with the requirements of a set-aside development, no person shall impose on a prospective tenant who is receiving governmental rental assistance a maximum percentage-of-income-for-housing requirement that is more restrictive than the requirement, if any, imposed by such governmental assistance program.

(f) Any person whose affordable housing application is denied, or is approved with restrictions which have a substantial adverse impact on the viability of the affordable housing development or the degree of affordability of the affordable dwelling units in a set-aside development, may appeal such decision pursuant to the procedures of this section. Such appeal shall be filed within the time period for filing appeals as set forth in section 8-8, 8-9, 8-28 or 8-30a, as applicable, and shall be made returnable to the superior court for the judicial district where the real property which is the subject of the application is located. Affordable housing appeals, including pretrial motions, shall be heard by a judge assigned by the Chief Court Administrator to hear such appeals. To the extent practicable, efforts shall be made to assign such cases to a small number of judges, sitting in geographically diverse parts of the state, so that a consistent body of expertise can be developed. Unless otherwise ordered by the Chief Court Administrator, such appeals, including pretrial motions, shall be heard by such assigned judges in the judicial district in which such judge is sitting. Appeals taken pursuant to this subsection shall be privileged cases to be heard by the court as soon after the return day as is practicable. Except as otherwise provided in this section, appeals involving an affordable housing application shall proceed in conformance with the provisions of said section 8-8, 8-9, 8-28 or 8-30a, as applicable.

(g) Upon an appeal taken under subsection (f) of this section, the burden shall be on the commission to prove, based upon the evidence in the record compiled before such commission, that the decision from which such appeal is taken and the reasons cited for such decision are supported by sufficient evidence in the record. The commission shall also have the burden to prove, based upon the evidence in the record compiled before such commission, that (1) (A) the decision is necessary to protect substantial public interests in health, safety or other matters which the commission may legally consider; (B) such public interests clearly outweigh the need for affordable housing; and (C) such public interests cannot be protected by reasonable changes to the affordable housing development, or (2) (A) the application which was the subject of the decision from which such appeal was taken would locate affordable housing in an area which is zoned for industrial use and which does not permit residential uses; and (B) the development is not assisted housing, as defined in subsection (a) of this section. If the commission does not satisfy its burden of proof under this subsection, the court shall wholly or partly revise, modify, remand or reverse the decision from which the appeal was taken in a manner consistent with the evidence in the record before it.

(h) Following a decision by a commission to reject an affordable housing application or to approve an application with restrictions which have a substantial adverse impact on the viability of the affordable housing development or the degree of affordability of the affordable dwelling units, the applicant may, within the period for filing an appeal of such decision, submit to the commission a proposed modification of its proposal responding to some or all of the objections or restrictions articulated by the commission, which shall be treated as an amendment to the original proposal. The day of receipt of such a modification shall be determined in the same manner as the day of receipt is determined for an original application. The filing of such a proposed modification shall stay the period for filing an appeal from the decision of the commission on the original application. The commission shall hold a public hearing on the proposed modification if it held a public hearing on the original application and may hold a public hearing on the proposed modification if it did not hold a public hearing on the original application. The commission shall render a decision on the proposed modification not later than sixty-five days after the receipt of such proposed modification, provided, if, in connection with a modification submitted under this subsection, the applicant applies for a permit for an activity regulated pursuant to sections 22a-36 to 22a-45, inclusive, and the time for a decision by the commission on such modification under this subsection would lapse prior to the thirty-fifth day after a decision by an inland wetlands and watercourses agency, the time period for decision by the commission on the modification under this subsection shall be extended to thirty-five days after the decision of such agency. The commission shall issue notice of its decision as provided by law. Failure of the commission to render a decision within said sixty-five days or subsequent extension period permitted by this subsection shall constitute a rejection of the proposed modification. Within the time period for filing an appeal on the proposed modification as set forth in section 8-8, 8-9, 8-28 or 8-30a, as applicable, the applicant may appeal the commission’s decision on the original application and the proposed modification in the manner set forth in this section. Nothing in this subsection shall be construed to limit the right of an applicant to appeal the original decision of the commission in the manner set forth in this section without submitting a proposed modification or to limit the issues which may be raised in any appeal under this section.

(i) Nothing in this section shall be deemed to preclude any right of appeal under the provisions of section 8-8, 8-9, 8-28 or 8-30a.

(j) A commission or its designated authority shall have, with respect to compliance of an affordable housing development with the provisions of this chapter, the same powers and remedies provided to commissions by section 8-12.

(k) Notwithstanding the provisions of subsections (a) to (j), inclusive, of this section, the affordable housing appeals procedure established under this section shall not be available if the real property which is the subject of the application is located in a municipality in which at least ten per cent of all dwelling units in the municipality are (1) assisted housing, or (2) currently financed by Connecticut Housing Finance Authority mortgages, or (3) subject to binding recorded deeds containing covenants or restrictions which require that such dwelling units be sold or rented at, or below, prices which will preserve the units as housing for which persons and families pay thirty per cent or less of income, where such income is less than or equal to eighty per cent of the median income, or (4) mobile manufactured homes located in mobile manufactured home parks or legally approved accessory apartments, which homes or apartments are subject to binding recorded deeds containing covenants or restrictions which require that such dwelling units be sold or rented at, or below, prices which will preserve the units as housing for which, for a period of not less than ten years, persons and families pay thirty per cent or less of income, where such income is less than or equal to eighty per cent of the median income. The municipalities meeting the criteria set forth in this subsection shall be listed in the report submitted under section 8-37qqq. As used in this subsection, “accessory apartment” means a separate living unit that (A) is attached to the main living unit of a house, which house has the external appearance of a single-family residence, (B) has a full kitchen, (C) has a square footage that is not more than thirty per cent of the total square footage of the house, (D) has an internal doorway connecting to the main living unit of the house, (E) is not billed separately from such main living unit for utilities, and (F) complies with the building code and health and safety regulations.

(l) (1) Notwithstanding the provisions of subsections (a) to (j), inclusive, of this section, the affordable housing appeals procedure established under this section shall not be applicable to an affordable housing application filed with a commission during a moratorium, which shall be the four-year period after (A) a certification of affordable housing project completion issued by the commissioner is published in the Connecticut Law Journal, or (B) after notice of a provisional approval is published pursuant to subdivision (4) of this subsection. Any moratorium that is in effect on October 1, 2002, is extended by one year.

(2) Notwithstanding the provisions of this subsection, such moratorium shall not apply to (A) affordable housing applications for assisted housing in which ninety-five per cent of the dwelling units are restricted to persons and families whose income is less than or equal to sixty per cent of median income, (B) other affordable housing applications for assisted housing containing forty or fewer dwelling units, or (C) affordable housing applications which were filed with a commission pursuant to this section prior to the date upon which the moratorium takes effect.

(3) Eligible units completed after a moratorium has begun may be counted toward establishing eligibility for a subsequent moratorium.

(4) (A) The commissioner shall issue a certificate of affordable housing project completion for the purposes of this subsection upon finding that there has been completed within the municipality one or more affordable housing developments which create housing unit-equivalent points equal to the greater of two per cent of all dwelling units in the municipality, as reported in the most recent United States decennial census, or seventy-five housing unit-equivalent points.

(B) A municipality may apply for a certificate of affordable housing project completion pursuant to this subsection by applying in writing to the commissioner, and including documentation showing that the municipality has accumulated the required number of points within the applicable time period. Such documentation shall include the location of each dwelling unit being counted, the number of points each dwelling unit has been assigned, and the reason, pursuant to this subsection, for assigning such points to such dwelling unit. Upon receipt of such application, the commissioner shall promptly cause a notice of the filing of the application to be published in the Connecticut Law Journal, stating that public comment on such application shall be accepted by the commissioner for a period of thirty days after the publication of such notice. Not later than ninety days after the receipt of such application, the commissioner shall either approve or reject such application. Such approval or rejection shall be accompanied by a written statement of the reasons for approval or rejection, pursuant to the provisions of this subsection. If the application is approved, the commissioner shall promptly cause a certificate of affordable housing project completion to be published in the Connecticut Law Journal. If the commissioner fails to either approve or reject the application within such ninety-day period, such application shall be deemed provisionally approved, and the municipality may cause notice of such provisional approval to be published in a conspicuous manner in a daily newspaper having general circulation in the municipality, in which case, such moratorium shall take effect upon such publication. The municipality shall send a copy of such notice to the commissioner. Such provisional approval shall remain in effect unless the commissioner subsequently acts upon and rejects the application, in which case the moratorium shall terminate upon notice to the municipality by the commissioner.

(5) For purposes of this subsection, “elderly units” are dwelling units whose occupancy is restricted by age and “family units” are dwelling units whose occupancy is not restricted by age.

(6) For purposes of this subsection, housing unit-equivalent points shall be determined by the commissioner as follows: (A) No points shall be awarded for a unit unless its occupancy is restricted to persons and families whose income is equal to or less than eighty per cent of median income, except that unrestricted units in a set-aside development shall be awarded one-fourth point each. (B) Family units restricted to persons and families whose income is equal to or less than eighty per cent of median income shall be awarded one point if an ownership unit and one and one-half points if a rental unit. (C) Family units restricted to persons and families whose income is equal to or less than sixty per cent of median income shall be awarded one and one-half points if an ownership unit and two points if a rental unit. (D) Family units restricted to persons and families whose income is equal to or less than forty per cent of median income shall be awarded two points if an ownership unit and two and one-half points if a rental unit. (E) Elderly units restricted to persons and families whose income is equal to or less than eighty per cent of median income shall be awarded one-half point. (F) A set-aside development containing family units which are rental units shall be awarded additional points equal to twenty-two per cent of the total points awarded to such development, provided the application for such development was filed with the commission prior to July 6, 1995.

(7) Points shall be awarded only for dwelling units which were (A) newly-constructed units in an affordable housing development, as that term was defined at the time of the affordable housing application, for which a certificate of occupancy was issued after July 1, 1990, or (B) newly subjected after July 1, 1990, to deeds containing covenants or restrictions which require that, for at least the duration required by subsection (a) of this section for set-aside developments on the date when such covenants or restrictions took effect, such dwelling units shall be sold or rented at, or below, prices which will preserve the units as affordable housing for persons or families whose income does not exceed eighty per cent of median income.

(8) Points shall be subtracted, applying the formula in subdivision (6) of this subsection, for any affordable dwelling unit which, on or after July 1, 1990, was affected by any action taken by a municipality which caused such dwelling unit to cease being counted as an affordable dwelling unit.

(9) A newly-constructed unit shall be counted toward a moratorium when it receives a certificate of occupancy. A newly-restricted unit shall be counted toward a moratorium when its deed restriction takes effect.

(10) The affordable housing appeals procedure shall be applicable to affordable housing applications filed with a commission after a three-year moratorium expires, except (A) as otherwise provided in subsection (k) of this section, or (B) when sufficient unit-equivalent points have been created within the municipality during one moratorium to qualify for a subsequent moratorium.

(11) The commissioner shall, within available appropriations, adopt regulations in accordance with chapter 54 to carry out the purposes of this subsection. Such regulations shall specify the procedure to be followed by a municipality to obtain a moratorium, and shall include the manner in which a municipality is to document the units to be counted toward a moratorium. A municipality may apply for a moratorium in accordance with the provisions of this subsection prior to, as well as after, such regulations are adopted.

(m) The commissioner shall, pursuant to regulations adopted in accordance with the provisions of chapter 54, promulgate model deed restrictions which satisfy the requirements of this section. A municipality may waive any fee which would otherwise be required for the filing of any long-term affordability deed restriction on the land records.

(P.A. 88-230, S. 1, 12; 89-311, S. 1, 4; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-250, S. 1; 95-280, S. 1, 3; P.A. 96-211, S. 1, 5, 6; June Sp. Sess. P.A. 98-1, S. 84; P.A. 99-261, S. 1–3; P.A. 00-206, S. 1; P.A. 02-87, S. 1, 3, 4; P.A. 05-191, S. 2; P.A. 10-32, S. 18; June 12 Sp. Sess. P.A. 12-2, S. 46; P.A. 13-234, S. 11, 150.)

History: P.A. 89-311 effective July 1, 1990 (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in all 1989 public and special acts, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-280 amended Subsec. (a) to revise the definition of “affordable housing development” to require 25% of units rather than 20% be affordable for 30 rather than 20 years and to add provision that income of eligible persons or families may be 80% of the state median income; amended Subsec. (b) to change appeal to the judicial district where the real property is located instead of the Hartford-New Britain district and amended Subsec. (c) to add provision placing burden of proof on the commission to show that the application would locate affordable housing in an industrial area not zoned for housing and that development is not assisted housing and made technical changes, effective July 6, 1995, and applicable to affordable housing applications pending on that date for which the commission has not rendered a decision; June Sp. Sess. P.A. 98-1 amended Subsec. (a) by making a technical change; P.A. 99-261 amended Subsec. (a) by adding that for at least 30 years after the initial occupation of the proposed development the dwelling units shall be sold or rented at, or below, prices which will preserve the units as affordable housing, and by adding the requirement that 10% of the deed-restricted units be set aside for families at or below 60% of the area median income, effective June 29, 1999, and amended Subsec. (b) by adding further specification as to where all appeals, including pretrial motions, shall be heard (Revisor’s note: In codifying Subsec. (a) the Revisors editorially deleted the designator “(i)” from the phrase “... of the proposed development, (i) such dwellings ...” to reflect the deletion of “(ii)” by floor amendment to sHB 6834); P.A. 00-206 amended Subsec. (a) to redefine “affordable housing development” and to add definitions in Subdivs. (6) to (8), inserted new Subsecs. (b) to (e), inclusive, re affordability plan, conceptual site plan, maximum monthly housing cost and maximum percentage-of-income-for-housing requirement, respectively, relettered former Subsecs. (b) to (e) as Subsecs. (f) to (i), amended Subsec. (g) re commission’s burden of proof, amended Subsec. (h) to add language re commission procedures to deal with modifications to applications and increase from 45 to 65 days the time period within which the commission must act, added new Subsec. (j) re powers and remedies of commission under this chapter, relettering former Subsec. (f) as (k) and adding requirement that commissioner use the most recent U.S. census, deleted former Subsec. (g) re certificate of affordable housing project completion and added Subsec. (l) re moratorium; P.A. 02-87 amended Subsec. (k) by adding “binding recorded” in Subdiv. (3), adding Subdiv. (4) re mobile manufactured homes and accessory apartments, defining “accessory apartment” and making technical changes, amended Subsec. (l)(1) to extend moratorium period from 3 years to 4 years and add provision re extension of moratorium in effect and added Subsec. (m) re model deed restrictions; P.A. 05-191 amended Subsec. (k) by requiring municipalities meeting criteria to be listed in report submitted under Sec. 32-1m instead of in regulations, and eliminating authority for regulations and requirement re denominator to be used in determining percentage required by subsection; P.A. 10-32 made technical changes in Subsecs. (f), (h) and (i), effective May 10, 2010; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsecs. (f) and (g); P.A. 13-234 amended Subsec. (a)(8) by redefining “commissioner” and amended Subsec. (k) by replacing reference to Sec. 32-1m with reference to Sec. 8-37qqq re report, effective July 1, 2013.



Section 8-30h - Annual certification of continuing compliance with affordability requirements. Noncompliance.

On and after January 1, 1996, the developer, owner or manager of an affordable housing development, developed pursuant to subparagraph (B) of subdivision (1) of subsection (a) of section 8-30g, that includes rental units shall provide annual certification to the commission that the development continues to be in compliance with the covenants and deed restrictions required under said section. If the development does not comply with such covenants and deed restrictions, the developer, owner or manager shall rent the next available units to persons and families whose incomes satisfy the requirements of the covenants and deed restrictions until the development is in compliance. The commission may inspect the income statements of the tenants of the restricted units upon which the developer, owner or manager bases the certification. Such tenant statements shall be confidential and shall not be deemed public records for the purposes of the Freedom of Information Act, as defined in section 1-200.

(P.A. 95-280, S. 2, 3; P.A. 97-47, S. 16.)

History: P.A. 95-280 effective July 6, 1995; P.A. 97-47 substituted reference to the Freedom of Information Act for list of sections.



Section 8-30i - Sales price of certain housing subject to affordable housing deed restriction or limitation of bylaws of condominium unit owners’ association.

Notwithstanding any provision of the general statutes or the bylaws of a condominium unit owners’ association, adopted under section 47-80, or any affordable housing deed restriction limiting the sales price of housing subject to such provisions or restrictions, an owner who purchased such housing on or after July 1, 2004, but before July 15, 2004, for an amount exceeding the amount specified in every such provision or restriction may sell such housing for an amount not exceeding the amount such owner paid to purchase the housing.

(P.A. 08-173, S. 2.)

History: P.A. 08-173 effective June 12, 2008.






Chapter 127 - Regional Planning Agencies. Regional Councils of Governments

Section 8-31 - Formation. Representation.

Section 8-31 is repealed.

(1949 Rev., S. 863, 865; 1955, S. 395d, 397d; 1957, P.A. 13, S. 43; 635, S. 1; 1959, P.A. 613, S. 10.)



Section 8-31b - *(See end of section for amended version of subsection (c) and effective date.) Restructure of regional planning agencies and regional councils of elected officials into regional councils of governments.

(a) On or before January 1, 2015, each regional planning agency created pursuant to sections 8-31a to 8-37a, inclusive, of the general statutes, revision of 1958, revised to January 1, 2013, and each regional council of elected officials created pursuant to sections 4-124c to 4-124h, inclusive, shall be restructured to form a regional council of governments as provided in section 4-124j.

(b) A regional council of governments may accept or participate in any grant, donation or program available to any political subdivision of the state and may also accept or participate in any grant, donation or program made available to counties by any other governmental or private entity. Notwithstanding the provisions of any special or public act, any political subdivision of the state may enter into an agreement with a regional council of governments to perform jointly or to provide, alone or in cooperation with any other entity, any service, activity or undertaking that the political subdivision is authorized by law to perform. A regional council of governments established pursuant to this section may administer and provide regional services to municipalities and may delegate such authority to subregional groups of such municipalities. Regional services provided to member municipalities shall be determined by each regional council of governments and may include, without limitation, the following services: (1) Engineering; (2) inspectional and planning; (3) economic development; (4) public safety; (5) emergency management; (6) animal control; (7) land use management; (8) tourism promotion; (9) social; (10) health; (11) education; (12) data management; (13) regional sewerage; (14) housing; (15) computerized mapping; (16) household hazardous waste collection; (17) recycling; (18) public facility siting; (19) coordination of master planning; (20) vocational training and development; (21) solid waste disposal; (22) fire protection; (23) regional resource protection; (24) regional impact studies; and (25) transportation.

*(c) On January 1, 2014, and annually thereafter, each regional planning agency, regional council of elected officials and regional council of governments, shall submit a report to the Secretary of the Office of Policy and Management and to the joint standing committee of the General Assembly having cognizance of matters relating to municipalities. Such report shall include the following: (1) A description of any regional program, project or initiative provided or planned by such regional council of governments; (2) a description of any expenditure, including the source of funding, spent on each such regional program, project or initiative and a cost-benefit analysis for such expenditure; (3) a list of existing services provided by a municipality or by the state that, in the opinion of the regional council of governments, could be transferred to such regional council of governments and any efficiency associated with such transfer; (4) a discussion and review of the performance of any regional program, project or initiative, including any recommendations for legislative action; and (5) specific annual goals and objectives and quantifiable outcome measures for each program, project or initiative administered or provided by such regional council of governments.

(P.A. 13-247, S. 250.)

*Note: On and after January 1, 2015, subsection (c) of this section, as amended by section 313 of public act 13-247, is to read as follows:

“(c) Beginning on January 1, 2015, and annually thereafter, each regional council of governments shall submit an annual report to the Secretary of the Office of Policy and Management and to the joint standing committee of the General Assembly having cognizance of matters relating to municipalities. Such annual report shall include the following: (1) A description of any regional program, project or initiative provided or planned by such regional council of governments; (2) a description of any expenditure, including the source of funding, spent on each such regional program, project or initiative and a cost-benefit analysis for such expenditure; (3) a list of existing services provided by a municipality or by the state that, in the opinion of the regional council of governments, could be transferred to such regional council of governments and any efficiency associated with such transfer; (4) a discussion and review of the performance of any regional program, project or initiative, including any recommendations for legislative action; and (5) specific annual goals and objectives and quantifiable outcome measures for each program, project or initiative administered or provided by such regional council of governments.”

(P.A. 13-247, S. 250, 313.)

History: P.A. 13-247 effective June 19, 2013, and amended Subsec. (c) by changing “On January 1, 2014” to “Beginning on January 1, 2015”, deleting “regional planning agency, regional council of elected officials and”, changing “a” report to “an annual” report and making conforming changes, effective January 1, 2015.



Section 8-31c - (Note: This section is effective January 1, 2015.) Term “regional council of governments” substituted for “regional planning agency”.

(a)(1) Wherever the term “regional planning agency” is used in the following general statutes, the term “regional council of governments” shall be substituted in lieu thereof; and (2) wherever the term “regional planning agencies” is used in the following general statutes, the term “regional councils of governments” shall be substituted in lieu thereof: 8-35b, 8-35c, 8-164, 8-166, 8-189, 8-336f, 8-384, 13b-38a, 13b-79ll, 16-32f, 16-50l, 16-358, 16a-28, 16a-35c, 22-26dd, 22a-102, 22a-118, 22a-137, 22a-207, 22a-211, 22a-352, 23-8, 25-33e to 25-33h, inclusive, 25-68d, 25-102qq and 25-233.

(b) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 13-247, S. 312.)

History: P.A. 13-247 effective January 1, 2015 (Revisor’s note: In Subsec. (a)(2), references to Secs. 8-36c and 22-33f were changed editorially by the Revisors to Secs. 8-35c and 25-33f, respectively, for accuracy).



Section 8-32 - Jurisdiction.

Section 8-32 is repealed.

(1949 Rev., S. 863; 1955, S. 395d; 1957, P.A. 13, S. 43; 635, S. 2; 1959, P.A. 613, S. 10.)



Section 8-33 - Termination.

Section 8-33 is repealed.

(1957, P.A. 635, S. 3; 1959, P.A. 613, S. 10.)



Section 8-34 - Withdrawal from regional planning authority.

Section 8-34 is repealed.

(1949 Rev., S. 864; 1955, S. 396d; 1957, P.A. 13, S. 44; 1959, P.A. 613, S. 10.)



Section 8-35 - Officers of board. Meetings.

Section 8-35 is repealed.

(1949 Rev., S. 866; 1959, P.A. 613, S. 10.)



Section 8-35a - *(See end of section for amended version and effective date.) Regional plan of conservation and development. Assistance to municipalities or other public agencies.

(a) At least once every ten years, each regional planning agency shall make a plan of conservation and development for its area of operation, showing its recommendations for the general use of the area including land use, housing, principal highways and freeways, bridges, airports, parks, playgrounds, recreational areas, schools, public institutions, public utilities, agriculture and such other matters as, in the opinion of the agency, will be beneficial to the area. Any regional plan so developed shall be based on studies of physical, social, economic and governmental conditions and trends and shall be designed to promote with the greatest efficiency and economy the coordinated development of its area of operation and the general welfare and prosperity of its people. Such plan may encourage energy-efficient patterns of development, the use of solar and other renewable forms of energy, and energy conservation. Such plan shall be designed to promote abatement of the pollution of the waters and air of the region. The regional plan shall identify areas where it is feasible and prudent (1) to have compact, transit accessible, pedestrian-oriented mixed use development patterns and land reuse, and (2) to promote such development patterns and land reuse and shall note any inconsistencies with the following growth management principles: (A) Redevelopment and revitalization of regional centers and areas of mixed land uses with existing or planned physical infrastructure; (B) expansion of housing opportunities and design choices to accommodate a variety of household types and needs; (C) concentration of development around transportation nodes and along major transportation corridors to support the viability of transportation options and land reuse; (D) conservation and restoration of the natural environment, cultural and historical resources and traditional rural lands; (E) protection of environmental assets critical to public health and safety; and (F) integration of planning across all levels of government to address issues on a local, regional and state-wide basis. The plan of each region contiguous to Long Island Sound shall be designed to reduce hypoxia, pathogens, toxic contaminants and floatable debris in Long Island Sound.

(b) Before adopting the regional plan of conservation and development or any part thereof or amendment thereto the agency shall hold at least one public hearing thereon, notice of the time, place and subject of which shall be given in writing to the chief executive officer and planning commission, where one exists, of each member town, city or borough. Notice of the time, place and subject of such hearing shall be published once in a newspaper having a substantial circulation in the region. Such notices shall be given not more than twenty days or less than ten days before such hearing. At least sixty-five days before the public hearing the regional planning agency shall post the plan on the Internet web site of the agency, if any, and submit the plan to the Secretary of the Office of Policy and Management for findings in the form of comments and recommendations. By October 1, 2011, the secretary shall establish, by regulations adopted in accordance with the provisions of chapter 54, criteria for such findings which shall include procedures for a uniform review of regional plans of conservation and development to determine if a proposed regional plan of conservation and development is not inconsistent with the state plan of conservation and development and the state economic strategic plan. The regional planning agency shall note on the record any inconsistency with the state plan of conservation and development and the reasons for such inconsistency. Adoption of the plan or part thereof or amendment thereto shall be made by the affirmative vote of not less than a majority of the representatives on the agency. The plan shall be posted on the Internet web site of the agency, if any, and a copy of the plan or of any amendments thereto, signed by the chairman of the agency, shall be transmitted to the chief executive officers, the town, city or borough clerks, as the case may be, and to planning commissions, if any, in member towns, cities or boroughs, and to the Secretary of the Office of Policy and Management, or his designee. The regional planning agency shall notify the Secretary of the Office of Policy and Management of any inconsistency with the state plan of conservation and development and the reasons therefor.

(c) The regional planning agency shall revise the plan of conservation and development not more than three years after July 1, 2005.

(d) The regional planning agency shall assist municipalities within its region and state agencies and may assist other public and private agencies in developing and carrying out any regional plan or plans of such regional planning agency. The regional planning agency may provide administrative, management, technical or planning assistance to municipalities within its region and other public agencies under such terms as it may determine, provided, prior to entering into an agreement for assistance to any municipality or other public agency, the regional planning agency shall have adopted a policy governing such assistance. The regional planning agency may be compensated by the municipality or other public agency with which an agreement for assistance has been made for all or part of the cost of such assistance.

(1959, P.A. 613, S. 6; 1967, P.A. 232; 1969, P.A. 628, S. 9; P.A. 73-679, S. 33, 43; P.A. 75-537, S. 46, 55; P.A. 77-614, S. 19, 610; P.A. 78-314, S. 5; P.A. 82-411, S. 2, 6; P.A. 87-550, S. 1, 10; P.A. 91-170, S. 2; P.A. 96-68, S. 2; P.A. 05-205, S. 2; P.A. 07-239, S. 6; P.A. 08-182, S. 12.)

*Note: On and after January 1, 2015, this section, as amended by section 279 of public act 13-247, is to read as follows:

“Sec. 8-35a. Regional plan of conservation and development. Assistance to municipalities or other public agencies. (a) At least once every ten years, each regional council of governments shall make a plan of conservation and development for its area of operation, showing its recommendations for the general use of the area including land use, housing, principal highways and freeways, bridges, airports, parks, playgrounds, recreational areas, schools, public institutions, public utilities, agriculture and such other matters as, in the opinion of the council, will be beneficial to the area. Any regional plan so developed shall be based on studies of physical, social, economic and governmental conditions and trends and shall be designed to promote with the greatest efficiency and economy the coordinated development of its area of operation and the general welfare and prosperity of its people. Such plan may encourage energy-efficient patterns of development, the use of solar and other renewable forms of energy, and energy conservation. Such plan shall be designed to promote abatement of the pollution of the waters and air of the region. The regional plan shall identify areas where it is feasible and prudent (1) to have compact, transit accessible, pedestrian-oriented mixed use development patterns and land reuse, and (2) to promote such development patterns and land reuse and shall note any inconsistencies with the following growth management principles: (A) Redevelopment and revitalization of regional centers and areas of mixed land uses with existing or planned physical infrastructure; (B) expansion of housing opportunities and design choices to accommodate a variety of household types and needs; (C) concentration of development around transportation nodes and along major transportation corridors to support the viability of transportation options and land reuse; (D) conservation and restoration of the natural environment, cultural and historical resources and traditional rural lands; (E) protection of environmental assets critical to public health and safety; and (F) integration of planning across all levels of government to address issues on a local, regional and state-wide basis. The plan of each region contiguous to Long Island Sound shall be designed to reduce hypoxia, pathogens, toxic contaminants and floatable debris in Long Island Sound.

(b) Before adopting the regional plan of conservation and development or any part thereof or amendment thereto the regional council of governments shall hold at least one public hearing thereon, notice of the time, place and subject of which shall be given in writing to the chief executive officer and planning commission, where one exists, of each member town, city or borough. Notice of the time, place and subject of such hearing shall be published once in a newspaper having a substantial circulation in the region. Such notices shall be given not more than twenty days or less than ten days before such hearing. At least sixty-five days before the public hearing the regional council of governments shall post the plan on the Internet web site of the council, if any, and submit the plan to the Secretary of the Office of Policy and Management for findings in the form of comments and recommendations. By October 1, 2011, the secretary shall establish, by regulations adopted in accordance with the provisions of chapter 54, criteria for such findings which shall include procedures for a uniform review of regional plans of conservation and development to determine if a proposed regional plan of conservation and development is not inconsistent with the state plan of conservation and development and the state economic strategic plan. The regional council of governments shall note on the record any inconsistency with the state plan of conservation and development and the reasons for such inconsistency. Adoption of the plan or part thereof or amendment thereto shall be made by the affirmative vote of not less than a majority of the representatives on the council. The plan shall be posted on the Internet web site of the council, if any, and a copy of the plan or of any amendments thereto, signed by the chairman of the council, shall be transmitted to the chief executive officers, the town, city or borough clerks, as the case may be, and to planning commissions, if any, in member towns, cities or boroughs, and to the Secretary of the Office of Policy and Management, or his or her designee. The regional council of governments shall notify the Secretary of the Office of Policy and Management of any inconsistency with the state plan of conservation and development and the reasons therefor.

(c) The regional council of governments shall assist municipalities within its region and state agencies and may assist other public and private agencies in developing and carrying out any regional plan or plans of such council. The regional council of governments may provide administrative, management, technical or planning assistance to municipalities within its region and other public agencies under such terms as it may determine, provided, prior to entering into an agreement for assistance to any municipality or other public agency, the regional council of governments shall have adopted a policy governing such assistance. The regional council of governments may be compensated by the municipality or other public agency with which an agreement for assistance has been made for all or part of the cost of such assistance.”

(1959, P.A. 613, S. 6; 1967, P.A. 232; 1969, P.A. 628, S. 9; P.A. 73-679, S. 33, 43; P.A. 75-537, S. 46, 55; P.A. 77-614, S. 19, 610; P.A. 78-314, S. 5; P.A. 82-411, S. 2, 6; P.A. 87-550, S. 1, 10; P.A. 91-170, S. 2; P.A. 96-68, S. 2; P.A. 05-205, S. 2; P.A. 07-239, S. 6; P.A. 08-182, S. 12; P.A. 13-247, S. 279.)

History: 1967 act deleted provision concerning assistance to planning commissions of towns and inserted provision for assistance to municipalities, state agencies and other public and private agencies and permitted regional planning agency to provide technical assistance under guidelines set out in section; 1969 act substituted director of the office of state planning for Connecticut development commission; P.A. 73-679 substituted managing director, planning and budgeting division, department of finance and control or his designee for director of planning office; P.A. 75-537 substituted commissioner of planning and energy policy for managing director; P.A. 77-614 substituted secretary of the office of policy and management for commissioner; P.A. 78-314 provided that development plan may encourage energy efficiency, use of renewable forms of energy and energy conservation; P.A. 82-411 provided for the provision of administrative, management and planning assistance by the agencies to municipalities; P.A. 87-550 designated existing section as Subsec. (a), required housing recommendations to be included in regional plans of development, and added Subsec. (b) re housing needs assessments; P.A. 91-170 required that plans be designed to promote pollution abatement and added provisions re content of plans in municipalities contiguous to Long Island Sound; P.A. 96-68 deleted Subsec. (b) re housing needs assessments and eliminated Subsec. (a) designator; P.A. 05-205 designated existing section as Subsecs. (a), (b) and (d), amended Subsec. (a) to require the plan to be prepared at least once every 10 years and add requirements that the plan have recommendations on agriculture, identify areas for mixed use development patterns and land reuse and note inconsistencies with growth management principles, amended Subsec. (b) to require the plan to be posted on the Internet web site of the agency and submitted to the Office of Policy and Management for review and comment and add provisions re inconsistency with state plan of conservation and development, and added Subsec. (c) requiring revision of the plan not more than 3 years after July 1, 2005, effective July 1, 2005; P.A. 07-239 amended Subsec. (b) to require that plan review include a determination that proposed regional plan of development is not inconsistent with state economic strategic plan, effective July 1, 2007; P.A. 08-182 changed “regional plan of development” to “regional plan of conservation and development” in Subsecs. (a), (b), and (c) and amended Subsec. (b) to revise provision re time for notice of public hearing on regional plan and add provision re adoption of regulations by Secretary of the Office of Policy and Management establishing criteria for review of regional plans; P.A. 13-247 substituted “council” and “council of governments” for “agency” and “planning agency”, made a technical change, deleted former Subsec. (c) re deadline of not more than three years after July 1, 2005, to revise plan of conservation and development, and redesignated existing Subsec. (d) as Subsec. (c), effective January 1, 2015.



Section 8-35b - Recommendations for metropolitan, regional or intermunicipal arrangements.

A regional planning agency may make recommendations to the municipalities within its area of operation for such metropolitan, regional or intermunicipal arrangements for the most efficient and economical development or operation of public facilities or services as it deems desirable for the economic and social welfare of the region and the municipalities located therein.

(1967, P.A. 862, S. 1.)



Section 8-35c - Feasibility studies for municipalities.

Whenever any municipality is considering the feasibility of developing or operating a physical facility and services, the regional planning agency may, upon request from such municipality, render assistance by making studies and recommendations and may make contractual arrangements with the municipality for the conduct of such studies.

(1967, P.A. 862, S. 2; P.A. 82-411, S. 3, 6.)

History: P.A. 82-411 applied provisions to single municipalities where previously applicable to two or more municipalities.



Section 8-35d - Referral of proposal for interlocal agreement or formation of district to regional planning agency.

Section 8-35d is repealed.

(1967, P.A. 862, S. 3; P.A. 95-308, S. 10.)



Section 8-35e - *(See end of section for amended version and effective date.) Interagency committees and staff sharing.

(a) Two or more regional planning agencies may establish one or more interagency committees to recommend policies relating to matters of an interregional nature, provided each participating agency shall have first adopted a resolution authorizing establishment of any such interagency committees and defining the scope of its duties.

(b) Two or more regional planning agencies may share staff and staff from one agency may work in the area of another agency, provided each agency involved in such a cooperative effort shall have first adopted a resolution authorizing such action and specifying the extent of cooperation and the terms under which it is to be provided.

(P.A. 76-7.)

*Note: On and after January 1, 2015, this section, as amended by section 280 of public act 13-247, is to read as follows:

“Sec. 8-35e. Intercouncil committees and staff sharing. (a) Two or more regional councils of governments may establish one or more intercouncil committees to recommend policies relating to matters of an interregional nature, provided each participating council shall have first adopted a resolution authorizing establishment of any such intercouncil committees and defining the scope of its duties.

(b) Two or more regional councils of governments may share staff and staff from one council may work in the area of another council, provided each council involved in such a cooperative effort shall have first adopted a resolution authorizing such action and specifying the extent of cooperation and the terms under which it is to be provided.”

(P.A. 76-7; P.A. 13-247, S. 280.)

History: P.A. 13-247 substituted “councils of governments” for “planning agencies”, “intercouncil” for “interagency” and “council” for “agency”, effective January 1, 2015.



Section 8-36 - Authority to receive funds. Employees and consultants.

Section 8-36 is repealed.

(1949 Rev., S. 867; 1955, S. 398d; 1959, P.A. 613, S. 10.)



Section 8-37 - Regional plans of development.

Section 8-37 is repealed.

(1949 Rev., S. 868; 1959, P.A. 613, S. 10.)






Chapter 127a - New England Interstate Planning Compact

Section 8-37c - Compact.

The New England Interstate Planning Compact is hereby enacted into law and entered into with any other state or states legally joining therein in the form substantially as follows:

NEW ENGLAND INTERSTATE PLANNING COMPACT

Article I

Findings

New England is by virtue of geographic location and other characteristics a great population, cultural, economic, and resource area which, with more intense use of physical, social, and economic resources, increasingly requires coordinated planning as a basic ingredient of effective and orderly growth of the region. To this end, it is the intent of this compact to establish and provide for the operation of an interstate planning agency for New England.

Article II

Purpose

It is the purpose of this compact to provide, in the New England region, improved facilities and procedures for the coordination of the policies, programs, and activities of interstate significance in the New England region in the field of physical, social, and economic resources, and to study, investigate, and plan appropriate governmental activities with respect to the conservation, development and use of the same; to provide means by which interstate conflicts may be resolved; and to provide procedures for interstate coordination of the interests of all public and private agencies, persons and entities in the fields covered by this compact, and to provide an organization for cooperation in such coordination.

Article III

Creation of Commission

There is hereby created the New England Interstate Planning Commission, hereinafter called the Commission.

Article IV

Membership

The Commission shall consist of one member from each party state to be appointed and to serve, in accordance with and subject to the laws of the State which he represents. Any member of the Commission may be represented by an alternate with power to act in his place and stead, if the laws of his state so provide and if notice of the designation of such alternate is given to the Commission in such manner as its bylaws may provide.

Article V

Functions

To carry out the purpose of the compact it shall be the responsibility of the Commission to prepare studies and plans, and to recommend procedures for implementing coordination of the policies and programs and activities of interstate significance in the field of physical, social, and economic conservation and development in the New England region which may include the following:

(1) Collection and interpretation of basic data.

(2) Investigation, planning, and programming (including scheduling) of projects of interstate or regional significance.

(3) Planning and scheduling of governmental services and programs which would be of assistance to the orderly growth and prosperity of the region, and to the well-being of its population.

(4) Encouraging of the referral of plans or proposals for projects and programs of interstate or regional significance to the Commission.

(5) Studying and recommending means for the most effective utilization of such federal assistance as may be available on a regional basis or as may have an interstate or regional impact.

(6) Assisting the party states, or any of them, in cooperative planning undertakings with the federal government or any agencies thereof.

To avoid duplication of effort and in the interests of economy, the Commission shall make use of existing studies, surveys, plans, data, and other materials in the possession of the governmental agencies of the party states and their respective subdivisions or in the possession of other interstate agencies. Each such agency, within available appropriations and if not expressly prevented or limited by law, is hereby authorized to make such materials available to the Commission and to otherwise assist it in the performance of its functions. At the request of the Commission each such agency is further authorized to provide the Commission with information regarding plans and programs affecting the New England region so that the Commission may have available to it current information with respect thereto.

The Commission shall use qualified public and private agencies to make investigations and conduct research, but if it is unable to secure the undertaking of such investigations or original research by a qualified public or private agency, it shall have the power to make its own investigations and conduct its own research. The Commission may make contracts with any public or private agencies or private persons or entities for the undertaking of such investigations or original research within its purview.

The officers and personnel of agencies of the party states, and of any other government or agency whatever, or private citizens, or representatives of private organizations, may serve at the request of the Commission upon such advisory committees as the Commission may determine to create; and such officers and personnel of any such government or agency, may serve upon such committees without forfeiture of office or employment and with no loss or diminution in the status, rights and privileges which they otherwise enjoy.

Article VI

Cooperation with the Federal Government
and Other Governmental Entities

Each party state is hereby authorized to participate in cooperative or joint planning undertakings with the federal government, any appropriate agency or agencies thereof, or with any interstate agency or agencies. Such participation shall be at the instance of the Governor or in such other manner as state law may provide or authorize. The Commission shall facilitate the work of state representatives in any joint interstate or cooperative federal-state undertaking authorized by this Article, and each such state shall keep the Commission advised of its activities in respect of such undertakings, to the extent that they have interstate or regional significance.

Article VII

Meetings and Voting

The Commission shall hold at least four regular meetings a year. No action of the Commission shall be binding unless taken at a meeting at which a majority of the Commission members are present and a majority of the total number of votes on the Commission are cast in favor thereof; provided that any action not binding by reason of failure to meet this requirement may be ratified within thirty days by the concurrence in writing of a majority of the Commission members.

Article VIII

Finances

A. The Commission shall submit to the Governor or designated officer of each party state a budget including a statement of all funds expected to be available to the Commission and their sources and, a request for an appropriation to cover that state’s share of expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

B. With due regard for such moneys and other assistance as may be made available to it, the Commission shall be provided with such funds by each of the several states participating therein to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the Commission.

With due allowance for moneys otherwise available, each budget of the Commission shall be the responsibility of the party states, to be apportioned among them as follows: 50% on an equal basis; 30% on the basis of population; 20% on the basis of area, either within incorporated places, or places having units of local government, such population to be determined in accordance with the last official United States Census of Population.

C. The Commission shall not pledge the credit of any jurisdiction. The Commission may meet any of its obligations in whole or in part with funds available to it under Article IX (E) of this compact, provided that the Commission takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in such manner.

D. The members of the Commission shall be paid by the Commission their actual expenses incurred and incidental to the performance of their duties, subject to the approval of the Commission.

E. The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited by a qualified public accountant and the report of the audit shall be included in and become a part of the annual report of the Commission.

F. The accounts of the Commission shall be open at any reasonable time for inspection by such agency, representatives, or representatives of the jurisdictions which appropriate funds to the Commission.

Article IX

Administration and Management

A. The Commission may sue and be sued and shall have a seal.

B. The Commission shall elect annually, from among its members, a chairman, vice-chairman and treasurer. The Commission shall appoint an executive director who shall also act as secretary, and together with the treasurer, shall be bonded in such amounts as the Commission may require.

C. The Commission shall appoint and remove or discharge such personnel as may be necessary for the performance of its functions irrespective of any civil service laws which might otherwise apply. The Commission shall establish and maintain, independently by contract or agreement, or in conjunction with any one or more of the party states, suitable retirement programs for its employees. Employees of the Commission shall be eligible for Social Security coverage in respect to Old Age and Survivors Insurance provided that the Commission takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The Commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the Commission terms and conditions of employment similar to those enjoyed by employees of the party states generally.

D. The Commission may borrow, accept or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any intergovernmental agency, or from any institution, person, firm or corporation.

E. The Commission may accept for any of its purposes and functions under this compact any and all appropriations, donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, or intergovernmental agency, or any institution, person, firm or corporation, and may receive, utilize and dispose of the same.

F. The Commission may establish and maintain such facilities as may be necessary for the transacting of its business. The Commission may acquire, hold, and convey real and personal property and any interest therein.

G. The Commission may adopt, amend, and rescind bylaws, rules, and regulations for the conduct of its business.

H. The Commission shall make and transmit annually, to the legislature and Governor of each party state, a report covering the activities of the Commission for the preceding year, and embodying such recommendations as may have been adopted by the Commission. The Commission may issue such additional reports as it may deem desirable.

Article X

Other Compacts and Activities

Nothing in this compact shall be construed to impair, or otherwise affect the jurisdiction of any interstate agency in which any party state participates nor to abridge, impair, or otherwise affect the provisions of any compact to which any one or more of the party states may be a party, nor to supersede, diminish, or otherwise affect any obligation assumed under any such compact; nor shall anything in this compact be construed to discourage additional interstate compacts among some or all of the party states or the establishment of intergovernmental agencies in subareas of the region. Nothing in this compact shall be construed to limit the jurisdiction or activities of any participating government, agency, or officer thereof, or any private person or agency.

Article XI

Enactment

This compact shall become effective when entered into and enacted into law by any three of the states of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island and Vermont. Thereafter it shall become effective with respect to any other aforementioned state upon its enacting this compact into law.

Article XII

Withdrawal

This compact shall continue in force and remain binding upon each party state until renounced by it. Renunciation of this compact must be preceded by sending three years’ notice in writing of intention to withdraw from the compact to the Governor of each of the other states party hereto.

Article XIII

Construction and Severability

The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be unconstitutional or the applicability thereof, to any state, agency, person, or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability thereof, to any other state, agency, person, or circumstance shall not be affected thereby. It is the legislative intent that the provisions of this compact be reasonably and liberally construed.

(1967, P.A. 279, S. 1.)

History: (Revisor’s note: In 1997 the Revisors editorially changed an erroneous reference in Article IX(D) from “of from any institution, ...” to “or from any institution, ...”).



Section 8-37d - Appointment of commission member and alternate.

The member of the New England Interstate Planning Commission and his alternate who represent this state thereon shall be appointed by the Governor and shall serve at his pleasure. The alternate may act in the member’s place and stead as contemplated by Article IV of the compact upon request of the member. The alternate shall not act, except in the absence of the member, and in no event shall the alternate cast a written vote pursuant to the thirty-day provision of Article VII of the compact.

(1967, P.A. 279, S. 2.)



Section 8-37e - Renunciation.

Renunciation, within the meaning of Article XII of the compact, shall be accomplished by act of the General Assembly repealing the compact and by notice in accordance with said article. In the event of such an act of repeal, the Governor shall send the necessary notice to all other party states.

(1967, P.A. 279, S. 3.)






Chapter 127b - Department of Economic and Community Development: General Provisions

Section 8-37i - Department of Economic and Community Development. Commissioner. Successor department to Department of Commerce and to economic development functions of Department of Community Affairs.

(a) There shall be a Department of Economic and Community Development. The department head shall be the Commissioner of Economic and Community Development, who shall be appointed by the Governor in accordance with the provisions of sections 4-5, 4-6, 4-7 and 4-8, with the powers and duties therein prescribed.

(b) Said department shall constitute a successor department to the Department of Commerce in accordance with the provisions of sections 4-38d and 4-39.

(c) Said department shall constitute a successor to the functions, powers and duties of the Department of Community Affairs relating to economic development as set forth in chapters 130, 131 and 135, in accordance with the provisions of sections 4-38d and 4-39.

(P.A. 77-614, S. 283, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 3.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 13-234 amended Subsec. (c) by substituting “economic development” for “housing” and deleting references to Chs. 128 and 129, effective July 1, 2013.



Section 8-37k - Terms “Commissioner of Commerce” and “Department of Commerce” and “Department of Community Affairs” and “Commissioner of Community Affairs” deemed to mean the Commissioner or Department of Economic Development, when. Terms “Department of Economic Development” and “Commissioner of Economic Development” deemed to mean the Department or Commissioner of Housing, when. Prior terms superseded by “Commissioner and Department of Economic and Community Development”.

(a) Whenever the term “Commissioner of Commerce” occurs or is referred to in the general statutes, it shall be deemed to mean or refer to the Commissioner of Economic and Community Development.

(b) Whenever the term “Department of Commerce” occurs or is referred to in the general statutes, it shall be deemed to mean or refer to the Department of Economic and Community Development.

(c) Whenever the term “Department of Community Affairs” occurs or is referred to in chapter 131, it shall be deemed to mean or refer to the Department of Economic and Community Development.

(d) Whenever the term “Commissioner of Community Affairs” occurs or is referred to in chapter 131, it shall be deemed to mean or refer to the Commissioner of Economic and Community Development.

(P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 4; P.A. 80-21, S. 4, 5; P.A. 85-613, S. 87, 154; P.A. 95-250, S. 15, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 78-303 amended Subsec. (d) to replace department of economic development with commissioner of economic development; P.A. 79-598 amended Subsecs. (c) and (d) to delete references to chapters 128, 129, 130 and 135 and added Subsecs. (e) and (f) re transfer of duties from economic development department and commissioner to department and commissioner of housing; P.A. 80-21 amended Subsecs. (e) and (f) to refer to specific parts of chapter 130; P.A. 85-613 made technical changes, deleting references to part III of chapter 130; P.A. 95-250 and P.A. 96-211 amended Subsecs. (a) to (d), inclusive, by replacing “Commissioner and Department of Economic Development” with “Commissioner and Department of Economic and Community Development” and made a technical change by deleting Subsecs. (e) and (f); P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.



Section 8-37m - Special responsibility for provision of housing for low or moderate income persons or families.

Section 8-37m is repealed.

(P.A. 77-614, S. 591, 610; P.A. 79-598, S. 25.)



Section 8-37o - Functions and duties of Committee of Concern for Connecticut Jobs transferred to department.

The Committee of Concern for Connecticut Jobs is abolished and its functions and duties are transferred to the Department of Economic and Community Development pursuant to sections 4-38d and 4-39.

(P.A. 77-614, S. 289, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.






Chapter 127c - Department of Housing: General Provisions

Section 8-37aa - Income-grouped housing: Definitions.

As used in sections 8-37bb to 8-37dd, inclusive, “housing agency” means the Department of Economic and Community Development, the Connecticut Housing Finance Authority and the Connecticut Housing Authority, and “income group” means one of the following household groups, adjusted for family size and based on the appropriate area median income established by the United States Department of Housing and Urban Development: (1) Households with incomes twenty-five per cent or less than the area median income; (2) households with incomes more than twenty-five per cent but not more than fifty per cent of the area median income; (3) households with incomes more than fifty per cent but not more than eighty per cent of the area median income; (4) households with incomes more than eighty per cent but not more than one hundred per cent of the area median income; and (5) households with incomes more than one hundred per cent of the area median income.

(P.A. 90-257, S. 11, 17; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-37aaa - Grants for physical needs assessment of eligible housing.

(a) The Department of Economic and Community Development shall design and administer a program of grants to owners of eligible housing to pay the cost of a comprehensive physical needs assessment for each eligible housing development. The final design of this program shall be subject to review by the State-Assisted Housing Sustainability Advisory Committee established pursuant to section 8-37zz. Such assessment may be a twenty-year life cycle analysis covering all physical elements, adjusted for observed conditions, and shall include, at a minimum, an evaluation of (1) dwelling units; building interiors and building envelopes; community buildings and amenities; site circulation and parking; site amenities such as lots; mechanical systems, including an analysis of technological options to reduce energy consumption and pay-back periods on new systems that produce heat and domestic hot water; and site conditions, (2) compliance with physical accessibility guidelines under Title II of the federal Americans with Disabilities Act, and (3) hazardous materials abatement, including lead paint abatement. The costs of such needs assessments shall be paid from the fund.

(b) A copy of each completed comprehensive physical needs assessment shall be submitted to the Department of Economic and Community Development in a format prescribed by the department. The format shall be designed by the department so that a baseline of existing and standardized conditions of eligible housing can be prepared and annually updated to reflect changes in the consumer price index and annual construction costs.

(June Sp. Sess. P.A. 07-4, S. 106.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 8-37bb - Annual report re fair housing choice and racial and economic integration.

(a) On or before December 31, 2013, and annually thereafter, each housing agency, except the Department of Housing, shall submit to the General Assembly a report, for the year ending the preceding September thirtieth, which analyzes by income group, households served by its housing construction, substantial rehabilitation, purchase and rental assistance programs. Each report shall analyze the households served under each program by race. The analysis shall provide information by housing development, if applicable, and by program. Each analysis shall include data for all households (1) entering an agency program during the year ending the preceding September thirtieth, and (2) in occupancy or receiving the benefits of an agency rental program the preceding September thirtieth. The report of the Connecticut Housing Finance Authority shall also identify, by census tract, the number of households served in each program and the total amount of financial assistance provided to such households. The provisions of this section shall not be construed to preclude a housing agency from reporting additional information on programs it administers. Each report submitted under this section shall also analyze the efforts, and the results of such efforts, of each agency in promoting fair housing choice and racial and economic integration. The provisions of this section shall not be construed to require an occupant or applicant to disclose his race on an application or survey form.

(b) Each report submitted under this section shall also document the efforts of the agency in promoting fair housing choice and racial and economic integration and shall include data on the racial composition of the occupants and persons on the waiting list of each housing project which is assisted under any housing program established by the general statutes or special act or which is supervised by the agency. The provisions of this subsection shall not be construed to require disclosure of such information by any occupant or person on a waiting list.

(c) The report shall be submitted to the joint standing committee of the General Assembly having cognizance of matters relating to housing and, upon request, to any member of the General Assembly. A summary of the report shall be submitted to each member of the General Assembly if the summary is two pages or less and a notification of the report shall be submitted to each member if the summary is more than two pages. Submission shall be by mailing the report, summary or notification to the legislative address of each member of the committee or the General Assembly, as applicable.

(P.A. 90-257, S. 12, 17; P.A. 91-362, S. 1; P.A. 96-251, S. 4; P.A. 99-94, S. 4; P.A. 05-191, S. 4; P.A. 13-234, S. 18.)

History: P.A. 91-362 designated existing section as Subsec. (a) and added provision requiring reports to analyze households served by race and the efforts of housing agencies in promoting fair housing choice and racial and economic integration and added new Subsec. (b) re documentation of efforts of agencies in promoting fair housing choice and racial and economic integration and re data on racial composition of occupants and persons on waiting lists of housing projects assisted by the agency; P.A. 96-251 added Subsec. (b) requiring that on and after October 1, 1996, the report be submitted to the housing committee and to any member of the General Assembly upon request and providing for submission of report summaries; P.A. 99-94 amended Subsec. (a) by exempting the Department of Economic and Community Development under certain circumstances from the reporting required by this section; P.A. 05-191 amended Subsec. (a) to exempt Department of Economic and Community Development from reporting requirement; P.A. 13-234 amended Subsec. (a) by changing “December 31, 1991” to “December 31, 2013”, substituting “Department of Housing” for “Department of Economic and Community Development” and deleting “submitted after December 31, 1991,”, and amended Subsec. (c) by deleting “On and after October 1, 1996,”, effective July 1, 2013.



Section 8-37cc - Housing agencies to serve households with incomes less than fifty per cent of area median income and to promote fair housing choice and racial and economic integration.

(a) Each housing agency, as defined in section 8-37aa, shall, within available resources and to the extent practicable, serve households with incomes less than fifty per cent of the area median income, including households with incomes less than twenty-five per cent of the area median income. In administering its programs each housing agency shall attempt to serve households in the lower range of the income group for which the housing program was developed.

(b) Each housing agency shall affirmatively promote fair housing choice and racial and economic integration in all programs administered or supervised by such housing agency.

(P.A. 90-257, S. 13, 17; P.A. 91-362, S. 2.)

History: P.A. 91-362 designated existing language as Subsec. (a) and added new Subsec. (b) establishing an affirmative duty for housing agencies to promote fair housing choice and racial and economic integration in their programs.

Trial court properly determined that there is no private right of action pursuant to Subsec; its purpose is made clear by legislature’s placement of directive in an administrative chapter; that purpose is not consistent with an implied right of action, instead legislative directive is linked to strong reporting requirements that enable legislative and executive oversight for compliance. 277 C. 238.



Section 8-37dd - Retention of housing assisted by housing agencies.

Not more than six months after July 1, 1990, each housing agency shall adopt written policies concerning the extent to which housing assisted by such agency shall be retained on a long-term basis for members of the income group for which the housing was developed.

(P.A. 90-257, S. 14, 17; P.A. 95-296, S. 3, 5; P.A. 97-156, S. 2, 3.)

History: P.A. 95-296 added new Subsec. (b) re retention of housing in distressed municipalities developed or rehabilitated by community housing development corporations, effective July 6, 1995; P.A. 97-156 deleted Subsec. (b) re retention of housing developed or rehabilitated by community housing development corporations in distressed municipalities and removed Subsec. (a) designator, effective July 1, 1997.



Section 8-37ee - Establishment of affirmative duty for entities participating in programs assisted or supervised by state housing agencies to promote fair housing.

(a) Each entity participating in any program administered by a housing agency, as defined in section 8-37aa, under this title shall have an affirmative duty to promote fair housing in each housing development that is assisted or supervised under any provision of this title.

(b) Any entity applying for financial assistance under any program administered by a housing agency established by this title shall submit an affirmative fair housing marketing plan to such housing agency for its approval. Such plan shall have provisions for recruitment of an applicant pool that includes residents of municipalities of relatively high concentrations of minority populations. The housing agency shall periodically review each plan to assure that to the extent practicable such an applicant pool is created and may require that a plan be revised by the entity submitting it.

(P.A. 91-362, S. 3.)



Section 8-37ff - Maintenance of comprehensive inventory of all assisted housing.

The Department of Housing shall develop and maintain a comprehensive inventory of all assisted housing, as defined in section 8-30g, in the state. The inventory shall identify all existing assisted rental units by type and funding source, and include, but not be limited to, information on tenant eligibility, rents charged, available subsidies, occupancy and vacancy rates, waiting lists and accessibility features. In order to assist the department in the completion of the inventory, all owners of such housing units, both public and private, shall report accessible housing units to the database established and maintained under section 8-119x.

(P.A. 05-239, S. 3; P.A. 13-234, S. 19.)

History: P.A. 05-239 effective July 1, 2005; P.A. 13-234 substituted “Department of Housing” for “Department of Economic and Community Development” and deleted “Not later than July 1, 2006,”, effective July 1, 2013.



Section 8-37jj - Electric resistance as primary source of heat.

(a) The Department of Economic and Community Development may not approve electric resistance as the primary heat source in new, subsidized housing except where justified by a life-cycle cost analysis whose methodology has been approved by the division of the Office of Policy and Management responsible for energy matters.

(b) If the Department of Economic and Community Development or the Connecticut Housing Finance Authority uses electric resistance space heating as the primary heating source in any new construction, it shall construct the unit in such a way as to be eligible for any available energy conservation incentives provided by the electric company, as defined in section 16-1, or the municipal utility furnishing electric service to such unit.

(P.A. 90-219, S. 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-37kk - Preference to loans for energy efficient projects.

The Department of Economic and Community Development, the Department of Housing and the Connecticut Housing Finance Authority shall give preference to loans for energy efficient projects in all grant and loan programs.

(P.A. 90-219, S. 11; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 20.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 13-234 added “the Department of Housing”, effective July 1, 2013.



Section 8-37ll - Submission of residential antidisplacement and relocation assistance plan to responsible commissioner. Regulations.

(a) No state financial assistance shall be provided by the Commissioner of Housing for any housing or community development project or by the Commissioner of Economic and Community Development for any economic development project under any program administered by such commissioners unless the commissioner responsible for administering the program has first approved a residential antidisplacement and relocation assistance plan submitted under subsection (b) of this section by the applicant seeking such financial assistance. The Commissioner of Economic and Community Development shall ensure that any such plan is properly implemented for each project for which a plan is submitted.

(b) Any applicant seeking state financial assistance for any housing or community development project under any program administered by the Commissioner of Housing or economic development project under any program administered by the Commissioner of Economic and Community Development shall submit a residential antidisplacement and relocation assistance plan to the commissioner responsible for administering the program as part of the application for such financial assistance. The plan shall demonstrate that the project for which financial assistance is applied for will not cause the temporary or permanent displacement of persons and families residing in any single-family or multifamily residential dwelling or, if such displacement will result, that such project will cause no more displacement than is necessary to accomplish the project. If occupiable dwelling units are destroyed as a result of the project or displacement of low and moderate income households will result from the project, the plan shall further demonstrate that: (1) The applicant shall provide comparable replacement dwellings within the same municipality for the same number of occupants as could have been housed in the occupied and vacant occupiable residential dwellings that will be demolished or converted to a use other than housing for low and moderate income persons and families as a result of the project; (2) such replacement dwellings shall be designed to remain affordable to low and moderate income persons and families for ten years; (3) relocation assistance benefits shall be provided pursuant to chapter 135 for all persons displaced as a result of the project; and (4) displaced persons, to the extent practicable, who wish to remain in the same neighborhood shall be relocated within such neighborhood. As used in this subsection, “low and moderate income persons and families” means persons, families or households whose annual income is less than or equal to eighty per cent of the area median income for the area of the state in which they live, as determined by the United States Department of Housing and Urban Development. An applicant shall be deemed to have met the replacement requirements of this section by rehabilitation of vacant, unoccupiable units.

(c) The Commissioner of Economic and Community Development or the Commissioner of Housing may exempt an applicant from the provisions of this section upon determination that:

(1) Based on objective data, there is available in the area an adequate supply of habitable affordable housing for the full range of low and moderate income persons, or

(2) The project will dedicate at least as much total floor space to housing for low and moderate income persons and families as was contained in all the dwelling units being replaced, whether occupied or vacant, and either (A) the project will not permanently displace any person or family or (B) all of the following: (i) The sizes and purposes of the dwelling units in the project are at least as needed as the sizes and purposes of the dwelling units to be replaced; (ii) the number of very low income persons to be served in the project is not less than the number of very low income persons served by the structure to be replaced; and (iii) the persons and families to be displaced by the project will be relocated to permanent housing and will receive relocation assistance pursuant to chapter 135. As used in this subsection, “very low income persons” means persons whose annual income is less than or equal to fifty per cent of the area median income for the area of the state in which they live, as determined by the United States Department of Housing and Urban Development.

(d) The Commissioner of Economic and Community Development and the Commissioner of Housing may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations shall define the objective data used under subdivision (1) of subsection (c) of this section to determine whether there is an adequate supply of habitable affordable housing for the full range of low and moderate income persons and families residing in the area.

(P.A. 91-279, S. 2; P.A. 92-183, S. 2, 3; P.A. 95-250, S. 17, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 21.)

History: P.A. 92-183 amended Subsec. (c) by organizing Subsec. into Subdivs. and adding new Subdiv. (2) re criteria for exemption and amended Subsec. (d) re regulations defining objective data; P.A. 95-250 and P.A. 96-211 amended section to replace Commissioners of Housing and Economic Development with the Commissioner of Economic and Community Development; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 13-234 amended Subsec. (a) by prohibiting state financial assistance from being provided unless Commissioner of Housing, in the case of housing or community development projects, or Commissioner of Economic and Community Development, in the case of economic development projects, approves plan as required and making conforming changes, amended Subsec. (b) by adding “under any program administered by the Commissioner of Housing” and requiring plan to be submitted to commissioner responsible for administering program from which assistance is sought, amended Subsec. (c) by adding “or the Commissioner of Housing” and amended Subsec. (d) by deleting “shall” re regulations adopted by Commissioner of Economic and Community Development and adding “and the Commissioner of Housing may”, effective July 1, 2013.



Section 8-37lll - Certification of affordable housing units within certified historic structures. Regulations.

(a) The Commissioner of Economic and Community Development shall review applications for affordable housing tax credits submitted pursuant to subsection (e) of section 10-416b. Upon determination that an application contains affordable housing as required by said section the commissioner shall issue a certificate to that effect. The commissioner shall monitor projects certified under this section to ensure that the affordable housing units are maintained as affordable for a minimum of ten years and may require deed restrictions or other fiscal mechanisms designed to ensure compliance with project requirements. The commissioner may impose a fee in an amount not exceeding two thousand dollars to cover the cost of reviewing applications and monitoring projects that qualify for affordable housing tax credits pursuant to subsections (a) to (j), inclusive, of section 10-416b.

(b) The Commissioner of Economic and Community Development may adopt regulations, pursuant to chapter 54, for monitoring of projects that qualify for affordable housing tax credits pursuant to subsections (a) to (j), inclusive, of section 10-416b by the Department of Economic and Community Development, or by local housing authorities, municipalities, other public agencies or quasi-public agencies, as defined in section 1-120, designated by the department. Such regulations shall include provisions for ensuring that affordable units developed under subdivision (3) of subsection (e) of section 10-416b are maintained as affordable for a minimum of ten years and may require deed restrictions or other fiscal mechanisms designed to ensure compliance with project requirements.

(P.A. 07-250, S. 22; P.A. 10-188, S. 16; P.A. 11-48, S. 127.)

History: P.A. 07-250 effective July 1, 2007; P.A. 10-188 made technical changes, effective July 1, 2010; P.A. 11-48 deleted “, in consultation with the Commission on Culture and Tourism,” in Subsec. (b), effective July 1, 2011.



Section 8-37mmm - Visitable housing.

(a) For purposes of this section, “visitable housing” means one-to-four family residential construction that includes three basic architectural features to allow persons with disabilities to easily visit: (1) Interior doorways that provide a minimum thirty-two inch wide unobstructed opening, (2) an accessible means of egress, as defined in Appendix A to 28 CFR Part 36, and (3) a full or half bathroom on the first floor that is compliant with the provisions of the Americans with Disabilities Act of 1990, as amended, 42 USC 12101.

(b) The Department of Economic and Community Development, in consultation with the Connecticut Housing Finance Authority, may establish a program to encourage the development of visitable housing in the state. The program shall (1) provide a single point of contact for any person seeking financial or technical assistance from the state to construct visitable housing, (2) identify financial incentives for developers who construct visitable housing, and (3) include public education about such housing. The department shall submit a report on the status of the program, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to housing not later than October 1, 2012.

(c) The Department of Economic and Community Development shall establish, within available appropriations, an informational web page in a conspicuous place on such department’s Internet web site with a list of links to available visitable housing resources.

(P.A. 10-56, S. 2.)



Section 8-37nnn - Interagency council on affordable housing.

(a) There is established an interagency council on affordable housing to advise and assist the commissioner of the Department of Housing in the planning and implementation of the department.

(b) The council shall consist of the following members: (1) The Commissioners of Social Services, Mental Health and Addiction Services, Children and Families, Correction, Economic and Community Development, Education, Aging and Developmental Services, or their designees; (2) the Secretary of the Office of Policy and Management, or his or her designee; (3) the executive director of the Partnership for Strong Communities, or his or her designee; (4) the executive director of the Connecticut Housing Coalition, or his or her designee; (5) the executive director of the Connecticut Coalition to End Homelessness, or his or her designee; (6) the executive director of the Connecticut Housing Finance Authority, or his or her designee; (7) the president of the Connecticut chapter of the National Association of Housing and Redevelopment Officials, or his or her designee; (8) two members, appointed by the members specified in subdivisions (1) to (6), inclusive, of this subsection, who shall be tenants receiving state housing assistance; and (9) one member, appointed by the members specified in subdivisions (1) to (6), inclusive, of this subsection, who shall be a state resident eligible to receive state housing assistance. The Governor shall designate a member of the council to serve as chairperson.

(c) The council shall convene on or before July 15, 2012, to develop strategies and recommendations for the implementation of the Department of Housing. The council shall: (1) Assess the housing needs of low income individuals and families; (2) review and analyze the effectiveness of existing state programs in meeting those needs; (3) identify barriers to effective housing delivery systems; and (4) develop strategies and recommendations to enhance the availability of safe and affordable housing in communities across the state through the Department of Housing.

(d) On or before January 15, 2013, the council shall submit, in accordance with the provisions of section 11-4a, a report to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, housing and human services on the implementation of the Department of Housing. The report shall address recommendations concerning: (A) Programs to be transferred to the Department of Housing and a timeline for implementation; (B) effective changes to the state’s housing delivery systems; (C) prioritization of housing resources; and (D) enhanced coordination among and across housing systems. Not later than fifteen days after receipt of the report submitted pursuant to this subsection, the committees shall hold a public hearing on said report.

(June 12 Sp. Sess. P.A. 12-1, S. 113; P.A. 13-234, S. 16.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012; P.A. 13-234 amended Subsec. (b) by adding Commissioners of Education, Aging and Developmental Services in Subdiv. (1), adding new Subdiv. (7) re president of Connecticut chapter of the National Association of Housing and Redevelopment Officials and redesignating existing Subdivs. (7) and (8) as Subdivs. (8) and (9), effective July 1, 2013.



Section 8-37ooo - Deputy Commissioner of Housing. Appointment. Duties.

The Commissioner of Housing may appoint a Deputy Commissioner of Housing who shall be qualified by training and experience for the duties of the office of commissioner and shall, in the absence, disability or disqualification of the commissioner, perform all the functions and have all the powers and duties of said office. The position of the Deputy Commissioner of Housing shall be exempt from the classified service.

(P.A. 13-234, S. 1.)

History: P.A. 13-234 effective July 1, 2013.



Section 8-37pp - Affordable housing. State assistance authorized. Terms and conditions. Regulations.

(a) For purposes of this section:

(1) “Affordable housing” means affordable housing, as defined in section 8-39a;

(2) “Commissioner” means the Commissioner of Economic and Community Development;

(3) “Department” means the Department of Economic and Community Development;

(4) “Eligible applicant” means: (A) A nonprofit entity; (B) a municipality; (C) a housing authority; (D) a business corporation incorporated pursuant to chapter 601 or any predecessor statutes thereto or authorized to do business pursuant to said chapter 601 having as one of its purposes the construction, financing, acquisition, rehabilitation or operation of affordable housing, and having a certificate or articles of incorporation approved by the commissioner; (E) any partnership, limited partnership, limited liability company, joint venture, sole proprietorship, trust or association having as one of its purposes the construction, financing, acquisition, rehabilitation or operation of affordable housing, and having basic documents of organization approved by the commissioner; or (F) any combination thereof;

(5) “Eligible costs” means costs relating to the planning, implementation and completion of an eligible project; and

(6) “Eligible project” means a project designed for the purpose of providing affordable housing, and shall include, but not be limited to, (A) acquisition, construction, rehabilitation, repair and maintenance of residential or mixed use structures, (B) acquisition, construction, rehabilitation, repair and maintenance of related infrastructure, facilities and amenities incidental and pertinent to the provision of affordable housing and intended primarily to serve the residents of the affordable housing project, that may include, but not be limited to, a community room, laundry, day care space, computer center, management office or playground, or (C) demolition, renovation or redevelopment of vacant buildings or related infrastructure.

(b) The state, acting by and in the discretion of the commissioner, may enter into a contract for state financial assistance for any eligible project in the form determined by the commissioner, including, but not limited to, a grant, loan, loan guarantee, deferred loan or any combination thereof.

(c) An application for financial assistance shall be in the form and manner prescribed by the commissioner. In determining whether and to what extent to fund an application received from eligible applicants, the commissioner may consider relevant factors including, but not limited to, the following: (A) The ability of the project to affirmatively further racial and economic integration, including expanding multifamily rental housing opportunities in suburban and rural communities; (B) the ability of the project to meet the housing needs of the lowest income populations; (C) the ability of the project to revitalize urban neighborhoods, including expanding homeownership and increasing multifamily rehabilitation in the central cities; (D) the ability of the project to provide a full range of supportive housing options for people with special needs or who are at risk of becoming homeless; (E) impact of the project on the local neighborhood, region and the state; (F) short-term and long-term benefits of the project; (G) impact on affordable housing needs of the neighborhood, community, municipality and region; (H) project feasibility; (I) potential for leveraging other public and private investments; (J) applicant’s ability to implement the project in a timely manner; (K) the relative need for the project; (L) the applicant’s financial commitment to the project, except in the case of a nonprofit entity or a housing authority created pursuant to section 8-40; and (M) the extent to which the project will advance the public purposes set forth in this subdivision.

(d) The commissioner shall review and approve the site and the estimated total development budget, including the nature and amount of financial assistance to be provided from all sources and by the state. The commissioner may review and approve any additional factors determined to be necessary or appropriate to protect the state’s interests. Upon determination by the commissioner that the eligible costs are necessary and reasonable, and, in the case of financial assistance provided from the proceeds of the state’s bonds upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-20 or, in the case of financial assistance provided from a funding source other than the state’s bonds upon the approval by the Governor of an allotment for such purpose, the state, acting by and through the commissioner, may provide the financial assistance for such eligible costs.

(e) Financial assistance provided shall be upon terms and conditions not inconsistent with the provisions of this section which the commissioner shall establish as prudent and necessary to protect the state’s interests. Such terms and conditions may include, separately or in combination, without limitation: (1) The requirements of funds from other sources, including, without limitation, financing obtained from quasi-public agencies, as defined in section 1-120, federal and local government agencies and private for-profit and not-for-profit institutions; (2) participation interests; (3) subsidy recapture provisions; and (4) resale and prepayment, job retention, residency, use and affordability restrictions. Such terms and conditions and compliance with such terms and conditions may be documented and secured as the commissioner shall determine.

(f) (1) The commissioner may take all reasonable steps and exercise all available remedies necessary or desirable to protect the obligations or interests of the state, including, but not limited to, amending any term or condition of a contract or agreement, provided such amendment is allowed or agreed to pursuant to such contract or agreement, or purchasing or redeeming, pursuant to foreclosure proceedings, bankruptcy proceedings or in other judicial proceedings, any property on which such commissioner or the department holds a mortgage or other lien, or in which such commissioner or the department has an interest.

(2) The commissioner may request, inspect and audit reports, books and records and any other financial or project-related information with respect to eligible applicants that receive financial assistance, including, without limitation, resident or employment information, financial and operating statements and audits. The commissioner may investigate the accuracy and completeness of such reports, books and records.

(3) Notwithstanding any provision of the general statutes, the commissioner is authorized, for purposes of the program established under this section, to assess and collect application fees of no more than two hundred fifty dollars to recover all or part of the costs or expenses incurred by the state in reviewing applications for financial assistance.

(g) The commissioner may adopt such regulations, in accordance with chapter 54, as are necessary for the implementation of this section.

(June Sp. Sess. P.A. 01-7, S. 21, 28; June 30 Sp. Sess. P.A. 03-6, S. 52.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(4) to include a business entity that has as one of its purposes the financing of affordable housing in the definition of “eligible applicant”.



Section 8-37ppp - Power of Commissioner of Housing re rental rebates.

The Commissioner of Housing shall have power to enforce the provisions relative to rebates under section 12-170d and make all necessary regulations, adopted pursuant to chapter 54, for that purpose and for carrying out, enforcing and preventing violations of all provisions.

(P.A. 13-234, S. 41.)

History: P.A. 13-234 effective July 1, 2013.



Section 8-37qq - Uses of funds for bond-financed state housing programs. Housing Assistance Bond Fund. Housing Repayment and Revolving Loan Fund.

(a) For the purposes of this section and sections 8-44a, 8-70, 8-78, 8-80, 8-114a, 8-117b, 8-119a, 8-119b, 8-119h, 8-119i, 8-119ee, 8-119hh, 8-119ii, 8-119jj, 8-169w, 8-214g, 8-216b, 8-218b, 8-219b, 8-387, 8-405, 8-410, 8-420, 16a-40b and 16a-40j, the following terms shall have the following meanings:

(1) “Bond-financed state housing program” means any program administered by the Commissioner of Housing which provides financial assistance for housing acquisition, development, rehabilitation or support services, and which may be financed in whole or in part from the proceeds of the state’s general obligation bonds, including: Acquisition of surplus land pursuant to section 8-37y, affordable housing projects pursuant to section 8-37pp, housing authority programs for social and supplementary services, project rehabilitation and improvement and energy conservation pursuant to section 8-44a, moderate rental housing pursuant to section 8-70, moderate cost housing pursuant to section 8-82, housing for elderly persons pursuant to section 8-114a, congregate housing for the elderly pursuant to section 8-119h, housing for low-income persons pursuant to section 8-119dd, financial assistance for redevelopment or urban renewal projects pursuant to section 8-154a, housing and community development pursuant to sections 8-169l and 8-216b, urban homesteading pursuant to subsection (a) of section 8-169w, community housing land bank and land trust program pursuant to section 8-214d, financial assistance for development of limited equity cooperatives and mutual housing pursuant to section 8-214f, community housing development corporations pursuant to sections 8-218 and 8-218a, financial assistance to elderly homeowners for emergency repairs or rehabilitation pursuant to section 8-219b, financial assistance for removal of lead-based paint and asbestos pursuant to section 8-219e, home ownership loans pursuant to subsection (a) of section 8-286, housing programs for homeless persons pursuant to sections 8-356 and 8-357, grants to municipalities for financing low and moderate income rental housing pursuant to section 8-365, housing infrastructure grants and loans pursuant to section 8-387, private rental investment mortgage and equity program pursuant to sections 8-401 and 8-403, assistance for housing predevelopment costs pursuant to sections 8-410 and 8-411, residential subsurface sewage disposal system repair program pursuant to section 8-420, energy conservation loans pursuant to section 16a-40b, rent receivership pursuant to section 47a-56j, and any other such program now, heretofore or hereafter existing, and any additions or amendments to such programs.

(2) “Administrative expense” means any administrative or other cost or expense incurred by the state in carrying out the provisions of any of the following bond-financed state housing programs, including the hiring of necessary employees and the entering of necessary contracts: Housing authority programs for social and supplementary services, project rehabilitation and improvement, and energy conservation pursuant to section 8-44a, moderate rental housing pursuant to section 8-70, moderate cost housing pursuant to section 8-82, housing for elderly persons pursuant to section 8-114a, congregate housing for the elderly pursuant to section 8-119h, housing for low-income persons pursuant to section 8-119dd, urban homesteading pursuant to subsection (a) of section 8-169w, financial assistance for development of limited equity cooperatives and mutual housing pursuant to section 8-214f, financial assistance to elderly homeowners for emergency repairs or rehabilitation pursuant to section 8-219b, home ownership loans pursuant to subsection (a) of section 8-286, housing programs for homeless persons pursuant to sections 8-356 and 8-357, private rental investment mortgage and equity program pursuant to sections 8-401 and 8-403, assistance for housing predevelopment costs pursuant to sections 8-410 and 8-411, residential subsurface sewage disposal system repair pursuant to section 8-420, and energy conservation loans pursuant to section 16a-40b.

(3) “State service fee” means any fee or charge assessed or collected by the state for the purpose of paying for any administrative expense, pursuant to subsections (f) and (g) of section 8-44a with respect to housing authority programs for social and supplementary services, project rehabilitation and improvement, and energy conservation, subsection (c) of section 8-70 and section 8-72 with respect to moderate rental housing, subsection (b) of section 8-114a and subsection (a) of section 8-115a with respect to housing for elderly persons, section 8-119h and subsection (a) of section 8-115a with respect to congregate housing for the elderly, section 8-119jj and section 8-72 with respect to housing for low-income persons, subsection (c) of section 8-218b with respect to community housing development corporations, subsection (b) of section 8-219b with respect to financial assistance to elderly homeowners for emergency repairs and rehabilitation, and subsection (a) of section 8-405 with respect to the private rental mortgage and equity program.

(b) Notwithstanding any provision of the general statutes or any public or special act to the contrary, any administrative expense may be paid from the proceeds from the sale of the state’s general obligation bonds for the bond-financed state housing program for which the administrative expense is incurred, to the extent approved by the State Bond Commission and allotted by the Governor for such purpose.

(c) Notwithstanding any provision of the general statutes or any public or special act to the contrary, no service fee shall be assessed or collected out of financial assistance financed with the proceeds of the state’s general obligation bonds initially authorized, allocated or approved by the State Bond Commission on or after July 1, 1990.

(d) (1) There is established a fund to be known as the “Housing Assistance Bond Fund”. The fund shall contain any moneys required by law to be deposited in the fund.

(2) (A) The proceeds from the sale of bonds and any bond anticipation notes issued for any bond-financed state housing program shall be deposited in the Housing Assistance Bond Fund, except for: (i) The proceeds of bonds and bond anticipation notes initially authorized, allocated or approved by the State Bond Commission for the purpose of any bond-financed state housing program prior to July 1, 1990, and any reuse thereof approved by the commission; and (ii) any refunding bonds and bonds issued to refund bond anticipation notes.

(B) Notwithstanding any provision of the general statutes or any public or special act to the contrary, on or after July 1, 1990, the State Bond Commission shall not authorize, allocate or approve the issuance of bonds not previously authorized, allocated or approved by the commission for the purpose of any bond-financed state housing program pursuant to any general statute or public or special act enacted prior to 1990, except pursuant to sections 4-66c and 47a-56k or special act 87-77 or 89-52 as either may be amended from time to time. Nothing in this section shall impair the power of the commission to authorize the reuse of the proceeds of bonds authorized, allocated or approved by the commission prior to July 1, 1990.

(C) The proceeds of bonds and bond anticipation notes deposited in the Housing Assistance Bond Fund shall be applied to pay the costs of financial assistance and administrative expense for bond-financed state housing programs as authorized by the State Bond Commission in accordance with section 3-20 and the act or acts pursuant to which such bonds and bond anticipation notes were issued.

(e) (1) There is established a fund to be known as the “Housing Repayment and Revolving Loan Fund”. The fund shall contain any moneys required by law to be deposited in the fund and shall be held separate and apart from all other money, funds and accounts. Investment earnings credited to the fund shall become part of the assets of the fund. Any required rebates to the federal government of such investment earnings shall be paid from the fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in the fund for the next fiscal year.

(2) (A) Notwithstanding any provision of the general statutes or any public or special act to the contrary, except sections 8-76 and 8-80, the following shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund: (i) All payments to the state of principal or interest on loans that the ultimate recipient is obligated to repay to the state, with or without interest, made pursuant to section 8-114a with respect to loans for housing for elderly persons, section 8-119h with respect to loans for congregate housing for the elderly, subsection (a) of section 8-169w with respect to urban homesteading loans, sections 8-218 and 8-218a with respect to community housing development corporation loans, section 8-337 with respect to security deposit revolving loans, section 8-410 with respect to housing predevelopment cost loans, section 8-420 with respect to subsurface sewage disposal system repair loans, and section 8-37pp with respect to loans for affordable housing; (ii) all payments of principal with respect to energy conservation loans pursuant to section 16a-40b; (iii) all payments made to the state constituting the liquidation of an equity interest pursuant to section 8-404 with respect to the private rental investment mortgage and equity program; (iv) all payments made to the state constituting the liquidation of any other security interest or lien taken or granted pursuant to a bond-financed state housing program or assistance or related agreement, except liquidations constituting principal or interest on loans not mentioned in subparagraph (A)(i) or (A)(ii) of this subdivision and the liquidation of security interests or liens with respect to rent receivership pursuant to subsection (c) of section 47a-56i; (v) all other return or recapture of state financial assistance made pursuant to the provisions of any bond-financed state housing program or assistance or related agreement, except principal or interest on loans not mentioned in subparagraph (A)(i) or (A)(ii) of this subdivision and payments received with respect to rent receivership pursuant to subsection (c) of section 47a-56i; (vi) all payments of state service fees and administrative oversight charges rendered in accordance with the provisions of any bond-financed state housing program other than state service fees financed from the proceeds of the state’s general obligation bonds; and (vii) all other compensation or reimbursement paid to the Department of Housing with respect to bond-financed state housing programs other than from the federal government.

(B) Notwithstanding any provision of the general statutes or any public or special act to the contrary, except as provided in this subsection, loans for any bond-financed state housing program which the ultimate recipient is obligated to repay to the state, with or without interest, may be paid out of moneys deposited in the Housing Repayment and Revolving Loan Fund without the prior approval of the State Bond Commission, subject to the approval of the Governor of an allotment.

(C) Notwithstanding any provision of the general statutes or any public or special act, payment of any administrative expense may be made out of the Housing Repayment and Revolving Loan Fund subject to the approval of the Governor of an allotment for such purpose.

(P.A. 90-238, S. 1, 32; P.A. 91-346, S. 1, 9; P.A. 93-309, S. 10, 11, 29; P.A. 94-95, S. 24; P.A. 95-250, S. 1, 22, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 02-89, S. 11; P.A. 06-93, S. 2, 3; P.A. 11-140, S. 21; P.A. 13-234, S. 2, 60.)

History: P.A. 91-346 amended Subsec. (a) by deleting reference to Sec. 8-338 and adding reference to Secs. 8-415 and 8-420, redefined “bond-financed program” and “administrative expense” to add reference to Sec. 8-420 and to delete reference to security deposit revolving loans pursuant to Sec. 8-337 and amended Subsec. (e)(2) to add reference to Secs. 8-415 and 8-420; P.A. 93-309 amended Subsec. (a) by adding reference to Secs. 8-430 to 8-438, inclusive, and specific reference to construction, acquisition and related rehabilitation pursuant to Sec. 8-433 and amended Subsec. (e) to add reference to loans for construction, acquisition and related rehabilitation under Sec. 8-433, to participation interests pursuant to Sec. 8-436 and to administrative oversight charges defined in Sec. 8-430, effective July 1, 1993 (Revisor’s note: In Subsec. (a)(1) the word “pursuant” was inserted editorially by the Revisors in the phrase “pursuant to section 8-433”); P.A. 94-95 amended Subsec. (d) eliminating requirement that the fund be kept separate and apart from all other moneys, funds and accounts; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development and amended Subsec. (e)(2)(B) to replace specific list of eligible loans that may be paid from Housing Repayment and Revolving Loan Fund with reference to any bond-financed state housing program; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 02-89 amended Subsec. (a) by deleting in Subdivs. (1) and (2) references to “flood relief housing pursuant to section 8-97”, reflecting the repeal of Sec. 8-97 by the same public act; P.A. 06-93 amended Subsec. (a) by including affordable housing projects in Subdiv. (1) and removing references to repealed sections and amended Subsec. (e)(2) by requiring payments made pursuant to Sec. 8-37pp to be paid into fund, deleting references to repealed sections and making technical changes; P.A. 11-140 amended Subsec. (e)(2)(B) by deleting requirement that payments on energy conservation loans pursuant to Sec. 16a-40b be accounted for separately from other moneys in the fund, effective July 1, 2011; P.A. 13-234 removed references to Sec. 8-415, effective July 1, 2013; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, in Subsecs. (a)(1) and (e)(2)(A), effective June 19, 2013.



Section 8-37qqq - Annual report re activities of Department of Housing.

(a) Annually, on or before March thirty-first, the Commissioner of Housing shall submit a report to the Governor and the General Assembly, in accordance with the provisions of section 11-4a. Not later than thirty days after submission of the report to the Governor and the General Assembly, said commissioner shall post the report on the Department of Housing’s Internet web site. Said report shall include, but not be limited to, the following information with regard to the activities of the Department of Housing during the preceding state fiscal year:

(1) An analysis of the community development portfolio of the department, including:

(A) A list of the names, addresses and locations of all recipients of the department’s assistance;

(B) The following information concerning each recipient of such assistance: (i) Amount of state investment, (ii) a summary of the terms and conditions for the department’s assistance, including the type and amount of state financial assistance, and (iii) the amount of investments from private and other nonstate resources that have been leveraged by such assistance; and

(C) An investment analysis, including (i) total active portfolio value, (ii) total investments made in the preceding state fiscal year, (iii) total portfolio by municipality, (iv) total investments made in the preceding state fiscal year categorized by municipality, (v) total portfolio leverage ratio, and (vi) leverage ratio of the total investments made in the preceding state fiscal year.

(2) With regard to the department’s housing-development-related functions and activities:

(A) A brief description and assessment of the state’s housing market during the preceding state fiscal year, utilizing the most recent and reasonably available data, including, but not limited to, (i) a brief description of the significant characteristics of such market, including supply, demand and condition and cost of housing, and (ii) any other information that the commissioner deems appropriate;

(B) A comprehensive assessment of current and future needs for rental assistance under section 8-119kk for housing projects for the elderly and disabled, in consultation with the Connecticut Housing Finance Authority;

(C) An analysis of the progress of the public and private sectors toward meeting housing needs in the state, using building permit data from the United States Census Bureau and demolition data from Connecticut municipalities;

(D) A list of municipalities that meet the affordable housing criteria set forth in subsection (k) of section 8-30g and in regulations adopted by the commissioner pursuant to said section. For the purpose of determining the percentage required by subsection (k) of said section, the commissioner shall use as the denominator the number of dwelling units in the municipality, as reported in the most recent United States decennial census; and

(E) A statement of the department’s housing development objectives, measures of program success and standards for granting financial and nonfinancial assistance under programs administered by said commissioner.

(3) A presentation of the state-funded housing development portfolio of the department, including:

(A) A list of the names, addresses and locations of all recipients of such assistance; and

(B) For each such recipient, (i) a summary of the terms and conditions for the assistance, including the type and amount of state financial assistance, (ii) the amount of investments from private and other nonstate sources that have been leveraged by the assistance, (iii) the number of new units to be created and the number of units to be preserved at the time of the application, and (iv) the number of actual new units created and number of units preserved.

(4) An analysis of the state-funded housing development portfolio of the department, including:

(A) An investment analysis, including the (i) total active portfolio value, (ii) total investment made in the preceding state fiscal year, (iii) portfolio dollar per new unit created, (iv) estimated dollars per new unit created for projects receiving an assistance award in the preceding state fiscal year, (v) portfolio dollars per unit preserved, (vi) estimated dollar per unit preserved for projects receiving an assistance award in the preceding state fiscal year, (vii) portfolio leverage ratio, and (viii) leverage ratio for housing development investments made in the preceding state fiscal year; and

(B) A production and preservation analysis, including (i) the total number of units created, itemized by municipality, for the total portfolio and projects receiving an assistance award in the preceding state fiscal year, (ii) the total number of elderly units created for the total portfolio and for projects receiving an assistance award in the preceding state fiscal year, (iii) the total number of family units created for the total portfolio and for projects receiving an assistance award in the preceding state fiscal year, (iv) the total number of units preserved, itemized by municipality, for the total portfolio and projects receiving an assistance award in the preceding state fiscal year, (v) the total number of elderly units preserved for the total portfolio and for projects receiving an assistance award in the preceding state fiscal year, (vi) the total number of family units preserved for the total portfolio and for projects receiving an assistance award in the preceding state fiscal year, (vii) an analysis by income group of households served by the department’s housing construction, substantial rehabilitation, purchase and rental assistance programs, for each housing development, if applicable, and for each program, including number of households served under each program by race and data for all households, and (viii) a summary of the department’s efforts in promoting fair housing choice and racial and economic integration, including data on the racial composition of the occupants and persons on the waiting list of each housing project that is assisted under any housing program established by the general statutes or a special act or that is supervised by the department, provided no information shall be required to be disclosed by any occupant or person on a waiting list for the preparation of such summary. As used in this subparagraph, “elderly units” means dwelling units for which occupancy is restricted by age, and “family units” means dwelling units for which occupancy is not restricted by age.

(5) An economic impact analysis of the department’s housing development efforts and activities, including, but not limited to:

(A) The contribution of such efforts and activities to the gross state product;

(B) The direct and indirect employment created by the investments for the total housing development portfolio and for any investment activity for such portfolio occurring in the preceding state fiscal year; and

(C) Personal income in the state.

(6) With regard to the Housing Trust Fund and Housing Trust Fund program, as those terms are defined in section 8-336m:

(A) Activities for the prior fiscal year of the Housing Trust Fund and the Housing Trust Fund program; and

(B) The efforts of the department to obtain private support for the Housing Trust Fund and the Housing Trust Fund program.

(7) With regard to the department’s energy conservation loan program:

(A) The number of loans or deferred loans made during the preceding fiscal year under each component of such program and the total amount of the loans or deferred loans made during such fiscal year under each such component;

(B) A description of each step of the loan or deferred loan application and review process;

(C) The location of each loan or deferred loan application intake site for such program;

(D) The average time period for the processing of loan or deferred loan applications during such fiscal year; and

(E) The total administrative expenses of such program for such fiscal year.

(8) A summary of the total social and economic impact of the department’s efforts and activities in the areas of community and housing development, and an assessment of the department’s performance in terms of meeting its stated goals and objectives.

(9) With regard to the department’s state program of grants to elderly renters under sections 12-170d and 12-170e, which shall be submitted annually by the Commissioner of Housing to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding:

(A) The total number of qualified participants and total benefits allowed, subdivided to reflect such totals with respect to each of the income brackets as included in the schedule of benefits and married and unmarried participants;

(B) Applicable to the preceding calendar year, the total number of persons in the state program of grants for elderly renters who received benefits within the limits of each bracket in the following schedule, including the number of persons receiving the maximum and the minimum amount of grant:

Amount of State Grant Allowed

Married Renters

Unmarried Renters

Over

Not Exceeding

Over

Not Exceeding

$

$ 100 (Minimum)

$

$ 100 (Minimum)

100

200

100

200

200

300

200

300

300

400

300

400

400

500

400

500

500

600

500

600

600

700

600

699

700

800

700 (Maximum)

800

899

900 (Maximum)

(b) Any annual report that is required from the department by any provision of the general statutes shall be incorporated into the annual report provided pursuant to subsection (a) of this section.

(P.A. 13-234, S. 55.)

History: P.A. 13-234 effective July 1, 2013.



Section 8-37r - Department of Housing. Commissioner. Successor to certain functions, powers and duties. Designation as public housing agency.

(a) There shall be a Department of Housing, which shall be within the Department of Economic and Community Development for administrative purposes only, which shall be the lead agency for all matters relating to housing. The department head shall be the Commissioner of Housing, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties therein prescribed. Said commissioner shall be responsible at the state level for all aspects of policy, development, redevelopment, preservation, maintenance and improvement of housing and neighborhoods. Said commissioner shall be responsible for developing strategies to encourage the provision of housing in the state, including housing for very low, low and moderate income families.

(b) The Department of Housing shall constitute a successor to the functions, powers and duties of the Department of Economic Development relating to housing, community development, redevelopment and urban renewal as set forth in chapters 128, 129, 130, 135 and 136 in accordance with the provisions of sections 4-38d, 4-38e and 4-39. The Department of Housing is designated a public housing agency for the purpose of administering the Section 8 existing certificate program and the housing voucher program pursuant to the Housing Act of 1937.

(c) The commissioner shall, in consultation with the interagency council on affordable housing established pursuant to section 8-37nnn, review the organization and delivery of state housing programs and submit a report with recommendations, in accordance with the provisions of section 11-4a, not later than January 15, 2013, to the joint standing committees of the General Assembly having cognizance of matters relating to housing and appropriations.

(d) Any order or regulation of the Department of Housing or Department of Economic and Community Development that is in force on January 1, 2013, shall continue in force and effect as an order or regulation until amended, repealed or superseded pursuant to law.

(P.A. 79-598, S. 3, 27; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 112; P.A. 13-234, S. 4.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by creating Department of Housing within Department of Economic and Community Development for administrative purposes only, making department head the Commissioner of Housing and making commissioner responsible for developing strategies re housing in the state, amended Subsec. (b) by replacing “Said department” with “The Department of Housing” and added Subsec. (c) re required report and Subsec. (d) re continuation of force and effect of order or regulation, effective June 15, 2012; P.A. 13-234 amended Subsec. (b) by designating Department of Housing a public housing agency for purposes of Section 8 and housing voucher programs, effective July 1, 2013.



Section 8-37rr - Definitions.

As used in this section, sections 3-21b and 8-37ss and subsection (e) of section 8-80:

(1) “Administrative expense” means any administrative or other cost or expense as defined in section 8-37qq.

(2) “Bond-financed state housing program” means any program as defined in section 8-37qq.

(3) “Calculation date” means the date determined by the commissioner, Treasurer, Comptroller and Secretary of the Office of Policy and Management for making the calculations described in subsection (a) of section 8-37ss which shall not be later than May 31, 1996.

(4) “Commissioner” means the Commissioner of Economic and Community Development.

(5) “Consolidation date” means the date determined by the commissioner, Treasurer, Comptroller and Secretary of the Office of Policy and Management for the implementation of the plan of consolidation described in subsection (b) of section 8-37ss and for the transfer of reserved amounts to the Housing Repayment and Revolving Loan Fund described in subsection (c) of section 8-37ss which shall be on or after the date approved by the State Bond Commission of such plan of consolidation and which shall not be later than June 30, 1996.

(6) “Consolidated amounts” means any reserved amounts transferred to the Housing Repayment and Revolving Loan Fund pursuant to subsection (c) of section 8-37ss and any moneys subsequently deposited in the Housing Repayment and Revolving Loan Fund pursuant to section 3-21b, this section and section 8-37ss and subsection (e) of section 8-80 in lieu of being deposited in a prior bond fund.

(7) “Housing Assistance Bond Fund” means the Housing Assistance Bond Fund established pursuant to section 8-37qq.

(8) “Housing Repayment and Revolving Loan Fund” means the Housing Repayment and Revolving Loan Fund established pursuant to section 8-37qq.

(9) “Net available balance” means the unexpended balance in any prior bond fund or the Housing Repayment and Revolving Loan Fund, as determined by the commissioner, Treasurer, Comptroller and Secretary of the Office of Policy and Management, less reserved amounts.

(10) “Net available balance deficit” means a net available balance in any prior bond fund that is negative.

(11) “Net available balance surplus” means a net available balance in any prior bond fund that is positive.

(12) “Prior bond fund” means any fund of the state created or administered to account for revenues and expenses in connection with one or more bond-financed state housing programs, but does not include the Housing Assistance Bond Fund, the Housing Repayment and Revolving Loan Fund or the Rental Housing Fund established pursuant to section 8-80.

(13) “Reserved amounts” means: (A) In the case of a prior bond fund (i) the amount determined by the commissioner and Secretary of the Office of Policy and Management to be held in reserve to pay expenditures previously approved by the State Bond Commission, plus (ii) any amounts of net available balance surpluses in prior bond funds not used to pay for net available balance deficits in prior bond funds because of a determination by the Treasurer that such use could adversely affect the tax-exempt status of any of the state’s bonds; and (B) in the case of the Housing Repayment and Revolving Loan Fund (i) the amount determined by the commissioner and Secretary of the Office of Policy and Management to be held in reserve for the payment of administrative expense anticipated during the period between the calculation date and July 1, 1997, plus (ii) after the consolidation date, consolidated amounts that would have been reserved amounts if held in a prior bond fund, as determined by the commissioner and Secretary of the Office of Policy and Management.

(P.A. 94-173, S. 1, 5; P.A. 95-250, S. 7, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 94-173 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 redefined “commissioner” by substituting Commissioner of Economic and Community Development for Commissioner of Housing, amended Subdivs. (3) and (5) to revise the latest calculation and consolidation date from 1995 to 1996; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.



Section 8-37rrr - Annual report re rental assistance.

Not later than January 1, 2014, and annually thereafter, the Commissioner of Housing, in consultation with the Commissioners of Social Services, Children and Families, Mental Health and Addiction Services and the Department of Developmental Services, shall submit a report, in accordance with the requirements of section 11-4a, on the number of departmental clients and the number who have been recipients of rental assistance certificates to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, housing, human services and public health. Such report shall detail the utilization of the rental assistance vouchers issued pursuant to sections 17b-811a to 17b-815, inclusive, and establish targets to ensure that rental assistance program resources are allocated in accordance with legislative intent.

(P.A. 13-234, S. 69.)

History: P.A. 13-234 effective July 1, 2013.



Section 8-37s - Commissioner to monitor housing needs and publish data on housing production.

The Commissioner of Housing shall monitor the progress of the public and private sector toward meeting housing needs and shall collect and annually publish data on housing production in the state. In order to ensure a steady flow of information for the purposes of this section, all municipalities shall submit to the commissioner a copy of the monthly federal Bureau of the Census report on building permits issued and public construction filed at the same time as such report is filed with the federal Bureau of the Census.

(P.A. 79-598, S. 6; P.A. 82-69; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-94, S. 1; P.A. 05-191, S. 3; P.A. 13-234, S. 13.)

History: P.A. 82-69 required that municipal report on building permits and public construction be filed with commissioner; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-94 changed annual report from being based on housing needs to consisting of data on housing production; P.A. 05-191 deleted provision requiring annual submission of data to Governor, General Assembly and Secretary of the Office of Policy and Management; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development”, effective July 1, 2013.



Section 8-37ss - Housing funds consolidation. Procedures.

(a) As of the consolidation date, the commissioner shall: (1) Calculate the net available balance of each prior bond fund and the Housing Repayment and Revolving Loan Fund; and (2) calculate the total of all net available balance deficits and the total of all net available balance surpluses for all prior bond funds.

(b) On or after the calculation date the commissioner shall file with the State Bond Commission and the joint standing committee of the General Assembly having cognizance of all matters relating to finance, revenue and bonding a plan for consolidation of all prior bond funds. Such plan shall request the State Bond Commission to approve: (1) The use of the total of all net available balance surpluses to pay for the total of all net available balance deficits, except to the extent the Treasurer determines that any such use could adversely affect the exclusion from gross income of the interest on any of the state’s bonds; (2) the application of the net available balance of the Housing Repayment and Revolving Loan Fund to pay for net available balance deficits in prior bond funds not paid for from net available balance surpluses in prior bond funds; and (3) allocations and bond authorizations of the State Bond Commission, in accordance with section 3-20 to pay for any net available balance deficits in prior bond funds not paid for either from net available balance surpluses in prior bond funds or from the net available balance of the Housing Repayment and Revolving Loan Fund. Such plan shall also set forth the total of all reserved amounts to be transferred to the Housing Repayment and Revolving Loan Fund pursuant to subsection (c) of this section. The State Bond Commission may approve such plan notwithstanding restrictions as to the use of moneys in any prior bond fund or the Housing Repayment and Revolving Loan Fund imposed by any provision of the general statutes or any public or special act.

(c) On the consolidation date, the commissioner shall: (1) Implement the plan for consolidation described in subsection (b) of this section, applying net available balance surpluses, if any, moneys from the Housing Repayment and Revolving Loan Fund, if any, and the proceeds of allocations and bond authorizations, if any, as called for in such plan to pay for all net available balance deficits in all prior bond funds; and (2) transfer all reserved amounts to the Housing Repayment and Revolving Loan Fund, and upon such transfer, all prior bond funds shall be terminated. The commissioner shall establish such subaccounts, if any, within the Housing Repayment and Revolving Loan Fund as are determined by the commissioner, Treasurer, and Comptroller and Secretary of the Office of Policy and Management to be necessary to preserve the exclusion from gross income of interest on any of the state’s bonds or to serve the administrative convenience of the state.

(d) Following the consolidation date, notwithstanding any provision of the general statutes or any public or special act or action of the State Bond Commission prior to the consolidation date, all expenditures previously approved for payment from a prior bond fund shall be paid from consolidated amounts in the Housing Repayment and Revolving Loan Fund and all revenues, payments and reimbursements that would otherwise have been deposited in a prior bond fund shall be added to the consolidated amounts in the Housing Repayment and Revolving Loan Fund.

(e) Following the consolidation date, the commissioner and secretary of the State Bond Commission shall maintain a record of consolidated amounts and reserved amounts. Notwithstanding any provision of the general statutes or any public or special act, the commissioner may request and the State Bond Commission may approve the reuse of any consolidated amounts that are not reserved amounts for any bond-financed state housing program, including administrative expense.

(P.A. 94-173, S. 2, 5.)

History: P.A. 94-173 effective July 1, 1994.



Section 8-37sss - Term “commissioner” to be substituted for “secretary”. Term “Housing” to be substituted for “the Office of Policy and Management”, “Economic and Community Development” and “Social Services”.

(a) Wherever in sections 4-66h, 8-13m to 8-13s, inclusive, 8-13u to 8-13x, inclusive, and 12-170e the term “secretary” is used, the term “commissioner” shall be substituted in lieu thereof, and wherever the term “the Office of Policy and Management” is used, the term “Housing” shall be substituted in lieu thereof.

(b) Wherever the term “Economic and Community Development” is used in the following general statutes, the term “Housing” shall be substituted in lieu thereof: 4b-21, 7-392, 8-37v, 8-37w, 8-37y, 8-37aa, 8-37jj, 8-37pp, 8-37qq, 8-37rr, 8-37tt, 8-37vv, 8-37zz, 8-37aaa, 8-37lll, 8-37mmm, 8-39, 8-44a, 8-45, 8-47, 8-49, 8-57, 8-64c, 8-68, 8-68a, 8-68b, 8-68d, 8-68e, 8-68f, 8-68g, 8-68h, 8-68j, 8-70, 8-71, 8-72, 8-72a, 8-73, 8-74, 8-76a, 8-77, 8-78, 8-79, 8-79a, 8-80, 8-82, 8-83, 8-84, 8-85, 8-87, 8-89, 8-92, 8-113a, 8-114a, 8-114d, 8-115a, 8-116a, 8-117b, 8-118a, 8-118b, 8-118c, 8-119a, 8-119c, 8-119h, 8-119i, 8-119j, 8-119k, 8-119l, 8-119m, 8-119x, 8-119dd, 8-119ee, 8-119ff, 8-119gg, 8-119hh, 8-119jj, 8-119zz, 8-126, 8-154a, 8-154c, 8-154e, 8-161, 8-162, 8-169b, 8-169w, 8-206, 8-206e, 8-208, 8-208b, 8-208c, 8-209, 8-214a, 8-214b, 8-214e, 8-214f, 8-214g, 8-214h, 8-215, 8-216, 8-216b, 8-216c, 8-218, 8-218a, 8-218b, 8-218c, 8-218e, 8-219a, 8-219b, 8-219c, 8-219d, 8-219e, 8-220, 8-220a, 8-243, 8-265p, 8-265w, 8-265oo, 8-271, 8-272, 8-273, 8-274, 8-278, 8-279, 8-280, 8-281, 8-284, 8-286, 8-336f, 8-336m, 8-336p, 8-355, 8-356, 8-357, 8-359, 8-365, 8-367, 8-367a, 8-376, 8-381, 8-384, 8-386, 8-387, 8-388, 8-389, 8-400, 8-401, 8-402, 8-403, 8-404, 8-405, 8-410, 8-411, 8-412, 8-420, 8-423, 12-631, 16a-40, 16a-40j, 17a-3, 17a-485c, 17b-337, 21-70, 21-70a, 21-84a, 22a-1d, 29-271, 47-88b, 47-284, 47-288, 47-294, 47-295, 47a-56i, 47a-56j and 47a-56k.

(c) Wherever the term “Social Services” is used in the following general statutes, the term “Housing” shall be substituted in lieu thereof: 17b-802, 17b-803, 17b-804, 17b-805, 17b-811a, 17b-812, 17b-812a, 17b-814 and 17b-815.

(d) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 13-234, S. 2.)

History: P.A. 13-234 effective June 19, 2013.



Section 8-37t - State’s consolidated plan for housing and community development.

The Commissioner of Housing, in consultation with the Connecticut Housing Finance Authority, shall prepare the state’s consolidated plan for housing and community development in accordance with 24 CFR Part 91, as amended from time to time.

(P.A. 79-598, S. 7; P.A. 86-129, S. 1, 3; P.A. 90-257, S. 15, 17; P.A. 91-362, S. 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-94, S. 2; P.A. 11-124, S. 1; P.A. 13-234, S. 14.)

History: P.A. 86-129 extended period for advisory plan from three years to five years and changed dates for submission and commencement of plan; P.A. 90-257 organized the section into subsections and in new Subsec. (a) specified the content of the plan and in new Subsec. (b) required that the plans be submitted in 1993, deleting obsolete reference to 1987; P.A. 91-362 amended Subsec. (a) by adding new Subdiv. (3) requiring that the report contain information on affirmative fair marketing activities; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-94 replaced five-year advisory plan with long-range housing plan, expanded the contents of plan by requiring inclusion of data on households served, information on fair housing marketing, specific goals and strategies to meet housing needs, and identification of resources for affordable housing programs, and required submission of an annual action plan; P.A. 11-124 replaced former Subsecs. (a) and (b) re preparation of long-range state housing plan with provision re preparation of state’s consolidated plan for housing and community development; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development”, effective July 1, 2013.



Section 8-37tt - Administrative oversight charges.

(a) As used in this section, “administrative oversight charge” means any fee payable to the Department of Economic and Community Development from sources other than (1) the proceeds from the sale of the state’s general obligation bonds, or (2) the housing repayment and revolving loan program established pursuant to subsection (e) of section 8-37qq, that is imposed to pay all or a portion of the costs and expenses of the Department of Economic and Community Development in monitoring facilities developed with financial assistance pursuant to any bond-financed state housing program as defined in subsection (a) of section 8-37qq, and ensuring compliance with requirements and restrictions applicable to such facilities.

(b) Notwithstanding the provisions of this section or any regulations adopted thereunder, the amount of the administrative oversight charge per unit shall be as follows: (1) For the period from July 1, 1997, to June 30, 1998, not more than twelve dollars, and (2) on and after July 1, 1998, not more than five dollars.

(P.A. 94-156, S. 1, 5; P.A. 95-250, S. 1; P.A. 96-189, S. 1, 3; 96-211, S. 1, 5, 6; P.A. 98-154, S. 1, 2; P.A. 06-93, S. 1.)

History: P.A. 94-156 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-189 added Subsec. (c) specifying amount of charge per unit, effective July 1, 1996; P.A. 98-154 amended Subsec. (c) to delete maximum $7 charge for period from July 1, 1998, to June 30, 1999, to delete provision requiring no charge on and after July 1, 1999, and to add provision establishing, on and after July 1, 1998, maximum $5 charge, effective July 1, 1998; P.A. 06-93 made technical changes in Subsec. (a), deleted former Subsec. (b) re adoption of regulations and redesignated existing Subsec. (c) as new Subsec. (b).



Section 8-37u - *(See end of section for amended version of subsection (a) and effective date.) Commissioner to coordinate housing policy and activities. Operating plan to be submitted and followed by the Connecticut Housing Finance Authority. Commissioner to consult with Commissioner of Agriculture.

*(a) The Commissioner of Housing shall work with regional planning agencies, regional councils of elected officials, regional councils of governments, municipalities and municipal agencies, housing authorities and other appropriate agencies for the purpose of coordinating housing policy and housing activities, provided such coordination shall not be construed to restrict or diminish any power, right or authority granted to any municipality, agency, instrumentality, commission or any administrative or executive head thereof in accordance with the other provisions of the general statutes to proceed with any programs, projects or activities.

(b) The Commissioner of Housing shall coordinate on an ongoing basis the activities and programs of state agencies or quasi-state authorities which have a major impact on the cost, production or availability of housing, provided, such coordination shall not be construed to restrict or diminish any power, right or authority granted to any such agency or authority, or of any administrative or executive head thereof in accordance with the other provisions of the general statutes, to proceed with any programs, projects or activities, except as specifically provided in this section.

(c) In order to facilitate such coordination, the Connecticut Housing Finance Authority shall submit annually to the Commissioner of Housing a projected twelve-month operating plan. Said plan shall be prepared in a manner so as to be consistent with the state’s consolidated plan for housing and community development prepared pursuant to section 8-37t as such plan is then in effect. Said plan shall include such matters as the authority determines are necessary and shall include, but not be limited to, production targets under each multifamily program of the authority, including targets for rental housing production for both elderly and nonelderly families in a proportion consistent with housing needs estimated pursuant to the state’s consolidated plan for housing and community development; proposed new and expanded programs; proposed outreach activities to help serve areas of the state or segments of the population whose housing needs have been particularly underserved, and estimated level of subsidy needed to support the proposed level of production. The first such plan shall be submitted to the Commissioner of Housing prior to January 1, 1981, and subsequent plans on each twelve-month anniversary thereof.

(d) In the event the commissioner determines that the Connecticut Housing Finance Authority has not complied with the requirements of subsection (c) of this section, the commissioner shall file a report with the Secretary of the Office of Policy and Management setting forth the items of the plan which are inconsistent with the consolidated plan for housing and community development and setting forth those recommendations which in the commissioner’s opinion would result in such plan being consistent with such plan. In the event that the Secretary of the Office of Policy and Management concurs with the Commissioner of Housing, said secretary shall convene a panel of the Commissioner of Housing, the chairman of the Connecticut Housing Finance Authority and the Secretary of the Office of Policy and Management, which panel shall resolve the inconsistencies. Nothing contained in this section shall limit the right or obligation of the Connecticut Housing Finance Authority to comply with the provisions of or covenants contained in any contract with or for the benefit of the holders of any bonds, notes or other obligations evidencing indebtedness of such authority.

(e) The Connecticut Housing Finance Authority shall, to the maximum extent practical, conduct its business according to the plan approved by the commissioner.

(f) The Commissioner of Housing shall consult with the Commissioner of Agriculture with regard to the policies, activities, plans and programs specified in this section and the impact on and degree of protection provided to agricultural land by such policies, activities, plans and programs.

(P.A. 79-598, S. 8; P.A. 86-129, S. 2, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 04-189, S. 1; 04-222, S. 1; P.A. 11-124, S. 4; P.A. 13-234, S. 15.)

*Note: On and after January 1, 2015, subsection (a) of this section, as amended by section 281 of public act 13-247, is to read as follows:

“(a) The Commissioner of Housing shall work with regional councils of governments, municipalities and municipal agencies, housing authorities and other appropriate agencies for the purpose of coordinating housing policy and housing activities, provided such coordination shall not be construed to restrict or diminish any power, right or authority granted to any municipality, agency, instrumentality, commission or any administrative or executive head thereof in accordance with the other provisions of the general statutes to proceed with any programs, projects or activities.”

(P.A. 79-598, S. 8; P.A. 86-129, S. 2, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 04-189, S. 1; 04-222, S. 1; P.A. 11-124, S. 4; P.A. 13-234, S. 15; 13-247, S. 281.)

History: P.A. 86-129 amended Subsecs. (c) and (d) to extend period of plan from three years to five years; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 04-189, effective June 1, 2004, repealed Secs. 146 to 148, inclusive, of June 6 Sp. Sess. P.A. 03-6 which had created a single Department of Agriculture and Consumer Protection from separate Departments of Agriculture and Consumer Protection, necessitating substitution of “Commissioner of Agriculture” for “Commissioner of Agriculture and Consumer Protection” in P.A. 04-222; P.A. 04-222 added new Subsec. (f) requiring Commissioner of Economic and Community Development to consult with Commissioner of Agriculture, effective July 1, 2004; P.A. 11-124 amended Subsec. (c) by replacing references to five-year plan and Sec. 8-37t with “state’s consolidated plan for housing and community development”; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development”, amended Subsec. (d) by replacing “five-year plan” with “consolidated plan for housing and community development” and made technical changes, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) by deleting “regional planning agencies, regional councils of elected officials,”, effective January 1, 2015 (Revisor’s note: In Subsec. (a), a reference to “Commissioner of Economic and Community Development” was changed editorially by the Revisors to “Commissioner of Housing” to conform with changes made by P.A. 13-234).



Section 8-37uu - Transfer of housing loan portfolio to Connecticut Housing Finance Authority.

Notwithstanding any provision of the general statutes, the Department of Economic and Community Development, in consultation with the Connecticut Housing Finance Authority, the Office of Policy and Management and the State Treasurer, shall arrange for the transfer of the housing loan portfolio of said department or any portion thereof, to said authority.

(May 9 Sp. Sess. P.A. 02-5, S. 16.)

History: May 9 Sp. Sess. P.A. 02-5 effective July 1, 2002.



Section 8-37v - Research activities.

The Commissioner of Economic and Community Development is authorized to undertake and carry out research activities, including, but not limited to, examination of housing needs and means of meeting those needs; investigation of techniques and opportunities for reducing housing costs, preserving neighborhoods and reducing energy consumption; testing of innovative housing technologies; the use of mobile and modular housing; and such other activities as he deems necessary to aid the state, its municipalities and the housing industry in meeting housing and community development needs.

(P.A. 79-598, S. 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-37vv - Rental Housing Revolving Loan Fund. Regulations.

(a) As used in this section, (1) “eligible building” means a structure located in a distressed municipality, as defined in section 32-9p, that contains not more than twenty residential units, and may contain an owner-occupied unit, and (2) “eligible costs” means costs incurred to make renovations and repairs to bring an eligible building into compliance with the State Building Code or state or municipal health or safety codes, or otherwise to make an eligible building suitable for rental to tenants.

(b) There is established a revolving loan fund to be known as the “Rental Housing Revolving Loan Fund”. The fund may be funded from moneys allocated to the program established by section 8-37pp or from any moneys available to the Commissioner of Economic and Community Development or the fund from other sources. Investment earnings credited to the fund shall become part of the assets of the fund. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the next fiscal year. Payments of principal or interest on a low interest loan made pursuant to this section shall be paid to the State Treasurer for deposit in the Rental Housing Revolving Loan Fund. The fund shall be used to make low interest loans pursuant to subsection (c) of this section and to pay reasonable and necessary expenses incurred in administering loans under this section. The Commissioner of Economic and Community Development may enter into contracts with nonprofit corporations to provide for the administration of the Rental Housing Revolving Loan Fund by such nonprofit corporations, provided no low interest loan shall be made from the fund without the authorization of the commissioner as provided in subsection (c) of this section.

(c) (1) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into contracts to provide financial assistance in the form of low interest loans to owners of eligible buildings for eligible costs. The commissioner may require owners of eligible buildings who apply for a low interest loan pursuant to this section to submit a copy of the report filed by the building inspector listing code violations, and an estimate of the cost of repairs to correct such violations. The commissioner may establish priorities for the low cost loans provided pursuant to this program, including, but not limited to, types of repairs financed, the location of the eligible building, ability of owners to repay such loans, and the extent to which any repairs will extend the useful life of the eligible building.

(2) The commissioner shall establish a priority for low interest loans pursuant to this section for owner-occupants of buildings containing at least two but not more than four residential units, including the unit occupied by the owner. Low interest loans made within such priority category may, at the discretion of such commissioner, include interest-free loans, deferred payment loans payable at the time that the building is sold or otherwise transferred, and forgivable loans for which the principal balance is reduced based upon the length of time that the owner continues to occupy the building.

(d) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to specify application procedures and priorities for providing low cost loans pursuant to this section.

(May 9 Sp. Sess. P.A. 02-5, S. 17; P.A. 11-42, S. 1.)

History: May 9 Sp. Sess. P.A. 02-5 effective July 1, 2002; P.A. 11-42 amended Subsec. (c) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re priority for low interest loans.



Section 8-37w - Model ordinance and procedures for regulation of land development.

(a) The Commissioner of Economic and Community Development shall develop and publish a model ordinance and model procedures which may be adopted by municipalities in regulating the development of land, which ordinance and procedures shall provide for: (1) The utilization of a single consolidated application form for use by all municipal agencies having jurisdiction to review and approve such development; (2) coordination of staff review and communications between staff and the applicant; (3) the elimination of separate public hearings by review agencies whenever practicable and if requested by the applicant; and (4) the concurrent running of all applicable time limits for decisions by approval agencies.

(b) The Commissioner of Economic and Community Development shall submit any model ordinances or procedures developed pursuant to subsection (a) of this section to the General Assembly for its approval prior to publishing or promulgating any such ordinances or procedures.

(P.A. 81-233, S. 1, 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-37ww - Demonstration program for energy-efficient and environmentally safe housing.

(a) As used in this section, “eligible building” means a two to six-family building that was built prior to 1950 and has wooden windows, and “commissioner” means the Commissioner of Economic and Community Development.

(b) The commissioner may establish a demonstration program in one or more municipalities to promote energy efficiency and environmentally safe housing by providing matching grants to owners of eligible buildings to repair or replace wooden windows in such buildings. Such demonstration program may be funded from moneys allocated to the program established by section 8-37pp or from any moneys available to the Commissioner of Economic and Community Development from other sources. Of the first three municipalities in which such demonstration program is established, at least two shall have a population of one hundred thousand or more and at least one shall have a population of less than one hundred thousand. No such grant shall exceed one hundred dollars for each window to be repaired or replaced. The commissioner may contract with one or more entities to operate the program.

(c) The demonstration program shall end on June 30, 2008. On or before February 1, 2008, the commissioner shall report to the select committee of the General Assembly having cognizance of matters relating to housing as to the number of eligible buildings for which assistance was provided, the costs involved, the effectiveness of the demonstration program and the commissioner’s recommendation as to whether the demonstration program should be expanded and made permanent.

(May 9 Sp. Sess. P.A. 02-5, S. 18; P.A. 05-132, S. 1; P.A. 06-93, S. 21.)

History: May 9 Sp. Sess. P.A. 02-5 effective July 1, 2002; P.A. 05-132 amended Subsec. (c) by extending the program’s termination from June 30, 2005, to June 30, 2008, and changing the due date for the report on the program from February 1, 2005, to February 1, 2008, effective June 24, 2005; P.A. 06-93 deleted former Subsec. (d) re adoption of regulations, effective May 30, 2006.



Section 8-37x - Powers of Commissioner of Economic and Community Development. Housing authority purchases. Deferred payments of interest or principal. When commissioner deemed an eligible developer. Dissolution of eligible developer of state-financed property. Exceptions. Regulations.

(a) As used in this section, “authority” or “housing authority” means any of the public corporations created by section 8-40 and the Connecticut Housing Authority when exercising the rights, powers, duties or privileges of, or subject to the immunities or limitations of, housing authorities pursuant to section 8-121, and “housing project” means a project developed or administered pursuant to chapter 128.

(b) The Commissioner of Economic and Community Development may: (1) Collect and correlate information regarding housing projects of authorities in the state and upon request to furnish the authorities, in matters of common interest, information, advice and the services of expert personnel; (2) study state-wide needs for the elimination of substandard housing to stimulate state and city planning involving housing, and otherwise to study housing needs, both rural and urban, and to formulate proposals for meeting these needs; (3) study methods of encouraging investment of private capital in low rent housing; (4) study the necessity, feasibility and advantage of the use of state credit by way of loan or subsidy to assist the financing of housing projects for persons of low income; and (5) accept grants-in-aid of any of said commissioner’s powers made pursuant to the provisions of any state or federal law and, for the purpose of complying with the requirements or recommendations of any such law, to prepare such plans and specifications and to make such studies, surveys, reports or recommendations concerning existing or contemplated housing conditions or projects in the state as may be necessary or appropriate.

(c) Notwithstanding any other provision of the general statutes, the Commissioner of Economic and Community Development may, after conducting a public bidding process as provided in section 8-44, enter into a master contract or contracts with local, regional or state-wide suppliers of labor, supplies, materials, services or personal property on behalf of one or more housing authorities operating state-financed housing programs or projects. The commissioner may, in said commissioner’s discretion, with respect to partially completed state-financed programs or projects or in the event of emergencies affecting human health, safety, welfare and life or endangering property, waive the bidding requirement and threshold of said section 8-44.

(d) The Commissioner of Economic and Community Development may designate as said commissioner’s agent any deputy commissioner or any employee to exercise such authority of the commissioner as said commissioner delegates for the administration of any applicable statute or regulation.

(e) As used in this subsection, “troubled loan” means a loan in which payments of interest or principal, or both interest and principal, (1) are delinquent under the terms of a loan agreement, or (2) may become delinquent under conditions which exist which would reasonably lead the Commissioner of Economic and Community Development to believe that a borrower would be unable to repay the loan. Said commissioner may authorize the deferred payments of interest or principal, or both interest and principal, or a portion thereof, in the case of a troubled loan made by the commissioner under any provision of the general statutes or special acts if said commissioner determines the deferral to be in the best interests of the state. Such determination shall be in writing and shall include a statement of the reasons why the deferral is in the best interests of the state. Any deferral made under the provisions of this section shall be subject to the approval of the State Bond Commission.

(f) Upon an action by the Commissioner of Economic and Community Development to preserve the state’s interest in any contract for financial assistance that results in the state acquiring title to any housing property, the commissioner shall be deemed to be an eligible developer, as defined in section 8-39, for the purposes of operating the property and receiving state or federal financial assistance on behalf of the property or the operation of the property.

(g) The Commissioner of Economic and Community Development, in consultation with the executive director of the Connecticut Housing Finance Authority, upon the lawful dissolution of any eligible developer of property financed with a loan, grant or any combination thereof from the state, may (1) accept ownership of property owned by such a developer in the name of the state and dispose of such property to an eligible developer for a price and upon terms that the commissioner deems proper, provided such action shall preserve the property as housing for very low, low or moderate income persons; or (2) after approval by the Secretary of the Office of Policy and Management allow such property to participate in any programs that the commissioner operates, in order to preserve the property as housing for very low, low or moderate income persons. For purposes of this subsection, “housing” includes facilities and amenities incidental and pertinent to the provision of affordable housing and intended primarily to serve the residents of the affordable housing development, including, but not limited to, a community room, a laundry room, day care space, a computer center, a management center or playground.

(h) Notwithstanding the provisions of subsection (g) of this section, the Commissioner of Economic and Community Development shall allow the continued use of: (1) The Saint Joseph’s Residence for Mothers and Children, located in Bridgeport, which is utilized as a day care center; (2) the House of Bread, located in Hartford, which is utilized as a community day care center and corporate offices; and (3) the Rainbow Court Cooperative, located in Middletown, which is utilized as rental units for lower income persons.

(i) The Commissioner of Economic and Community Development may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of the Department of Economic and Community Development as established by statute.

(P.A. 86-281, S. 8; P.A. 91-165; P.A. 93-165, S. 1, 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-173, S. 1; P.A. 99-94, S. 3; P.A. 02-79, S. 1; 02-99, S. 1; P.A. 03-95, S. 1.)

History: P.A. 91-165 added new Subsec. (d) authorizing commissioner to designate deputy commissioner as his agent; P.A. 93-165 added Subsec. (e) concerning authorization by the commissioner of housing of deferred payments in the case of a troubled loan and Subsec. (f) providing the commissioner of housing with general regulatory authority, effective June 23, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 97-173 moved definition of “troubled loan” in Subdiv. (1) of Subsec. (e) to beginning of provision and amended said definition by adding alternative re payments which may become delinquent; (Revisor’s note: In 1999, the word “he” was inserted in Subsec. (b) by the revisors immediately preceding the words “ shall have power:” to correct an inadvertent omission of language originally enacted in P.A. 86-281); P.A. 99-94 amended Subsec. (e) by deleting requirement of annual report regarding troubled loans and making technical changes; P.A. 02-79 amended Subsec. (c) by repealing provision authorizing commissioner to approve the use by housing authorities of certain federal purchasing programs and changing “fiscal limits” to “threshold”, effective July 1, 2002; P.A. 02-99 inserted new Subsec. (f) deeming commissioner an eligible developer upon action by commissioner to preserve state’s interest in contract for financial assistance that results in state acquiring title to housing property, redesignated existing Subsec. (f) as Subsec. (g) and amended Subsec. (g) by changing “shall adopt” to “may adopt regulations” and deleting “such regulations as may be necessary”, effective July 1, 2002; P.A. 03-95 made technical changes to Subsecs. (a) to (e), inclusive, added new Subsec. (g) re Commissioner of Economic and Community Development’s powers to acquire and dispose of property financed with a loan, grant or any combination thereof from the state upon the lawful dissolution of any eligible developer, and added new Subsec. (h) re exceptions from provisions of Subsec. (g), permitting the continued use of the Saint Joseph’s Residence for Mothers and Children in Bridgeport, the House of Bread in Hartford, and the Rainbow Court Cooperative in Middletown, and relettered existing Subsec. (g) as Subsec. (i).

See Sec. 4-8 re designation of deputy commissioner to exercise powers and duties of department head.



Section 8-37xx - State-assisted housing sustainability: Definitions.

As used in sections 8-37yy to 8-37aaa, inclusive:

(1) “Eligible housing” means the housing that is in the housing loan portfolio that was transferred from the Department of Economic and Community Development to the Connecticut Housing Finance Authority pursuant to section 8-37uu;

(2) “Financial assistance” means grants, loans, deferred loans, no interest and low interest loans, loan guarantees, interest subsidies and similar financings; and

(3) “Fund” means the State-Assisted Housing Sustainability Fund established pursuant to section 8-37yy.

(June Sp. Sess. P.A. 07-4, S. 103; June Sp. Sess. P.A. 07-5, S. 1.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; June Sp. Sess. P.A. 07-5 substituted “Finance Authority” for “Finance Department” in Subdiv. (1) and made a technical change, effective October 6, 2007.



Section 8-37y - Powers of Commissioner of Housing re state real property transferred to Department of Housing and surplus real property made available by the federal government.

(a) The Commissioner of Housing may, with the approval of the Commissioner of Administrative Services, the Secretary of the Office of Policy and Management and the State Properties Review Board, sell, exchange, lease or enter into agreements concerning any real property, as defined in section 8-39, belonging to the state and transferred to the custody and control of the Department of Housing under the provisions of subsections (b) and (c) of section 4b-21. The commissioner shall require, as a condition of any sale, exchange, lease or agreement entered into pursuant to this section, that such real property be used only for an emergency shelter or transitional living facility for homeless persons or for the provision of low and moderate income housing, including, but not limited to, the construction, rehabilitation or renovation of housing for persons and families of low and moderate income, except that such condition, in the discretion of the commissioner, may be subordinated in the case of a subsequent first mortgage or a requirement of a governmental program relating to such real property, and except that in the case of an exchange of real property, the commissioner (1) shall require that the parcel received by the commissioner, as a condition of such exchange, shall be suitable for an emergency shelter or transitional living facility for homeless persons or for the construction, rehabilitation or renovation of housing for persons and families of low and moderate income, and (2) shall release any restrictions required to be imposed by this subsection on the parcel transferred by the commissioner. Prior to any such sale, exchange, lease or agreement, the commissioner shall notify the chief executive officer or officers of the municipality or municipalities in which such real property is located. No such real property may be sold, exchanged or leased by the commissioner under this subsection without the approval of the municipality or municipalities in which the real property is located.

(b) The Commissioner of Housing, with the approval of the Commissioner of Administrative Services, the Secretary of the Office of Policy and Management and the State Properties Review Board, may: (1) Enter into a contract to purchase, lease or hold any surplus real property made available by the federal government, including excess real property acquired by the federal government for highway construction, if the commissioner determines that such real property can be utilized for the construction, rehabilitation or renovation of housing for persons and families of low and moderate income; and (2) sell, exchange, lease or enter into agreements concerning any real property acquired by the commissioner under subdivision (1) of this subsection. The commissioner shall require, as a condition of any sale, exchange, lease or agreement entered into pursuant to subdivision (2) of this subsection, that such real property be used only for the construction, rehabilitation or renovation of housing for persons and families of low and moderate income. Prior to any such sale, exchange, lease or agreement, the commissioner shall notify the chief executive officer or officers of the municipality or municipalities in which such real property is located. No such real property may be sold, exchanged or leased by the commissioner under subdivision (2) of this subsection without the approval of the municipality or municipalities in which the real property is located.

(c) The use of any real property under this section shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the real property is located.

(d) As used in this section, “exchange” means the mutual transfer of interests in real property, simultaneously and each in consideration of the other.

(P.A. 88-290, S. 2, 3; P.A. 90-205, S. 3; 90-238, S. 31, 32; P.A. 92-91, S. 1; 92-183, S. 1, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-51, S. 44; P.A. 13-234, S. 2; 13-263, S. 4.)

History: P.A. 90-205 added Subsec. (d) which defined the term “exchange” to mean “the mutual transfer of equal interests in land, ...” (Revisor’s note: The term “real property” was substituted editorially by the Revisors for the term “land” for consistency with the changes made by public act 90-238 to Subsecs. (a) to (c), inclusive); P.A. 90-238 changed all references to land and interest therein to references to real property, as defined in Sec. 8-39; P.A. 92-91 amended Subsec. (a) by adding provisions requiring that in the exchange of real property, the property received by commissioner shall be suitable for specified purposes and that restrictions on property transferred by commissioner shall be released; P.A. 92-183 amended Subsec. (a) by adding provision re subordination of use condition in the case of a subsequent first mortgage or requirement of a governmental program and made technical changes; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsecs. (a) and (b), effective July 1, 2011; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013; P.A. 13-263 amended Subsec. (a) to add reference to Sec. 4b-21(c) and make a technical change, effective July 1, 2013.



Section 8-37yy - State-Assisted Housing Sustainability Fund. Financial assistance for preservation of eligible housing. Regulations.

(a) The Department of Housing shall, in consultation with the State-Assisted Housing Sustainability Advisory Committee, established pursuant to section 8-37zz, establish and maintain the State-Assisted Housing Sustainability Fund for the purpose of the preservation of eligible housing. The moneys of the fund shall be available to the department to provide financial assistance to the owners of eligible housing for the maintenance, repair, rehabilitation, and modernization of eligible housing and for other activities consistent with preservation of eligible housing, including, but not limited to, (1) emergency repairs to abate actual or imminent emergency conditions that would result in the loss of habitable housing units, (2) major system repairs or upgrades, including, but not limited to, repairs or upgrades to roofs, windows, mechanical systems and security, (3) reduction of vacant units, (4) remediation or abatement of hazardous materials, including lead, (5) increases in development mobility and sensory impaired accessibility in units, common areas and accessible routes, (6) relocation costs and alternative housing for not more than sixty days, necessary because of the failure of a major building system, and (7) a comprehensive physical needs assessment. Financial assistance shall be awarded to applicants consistent with standards and criteria adopted in consultation with the joint standing committee of the General Assembly having cognizance of matters relating to housing.

(b) In each of the fiscal years ending June 30, 2008, and June 30, 2009, the department may expend not more than seven hundred fifty thousand dollars from the fund for reasonable administrative costs related to the operation of the fund, including the expenses of the State-Assisted Housing Sustainability Advisory Committee, the development of analytic tools and research concerning the capital and operating needs of eligible housing for the purpose of advising the General Assembly on policy regarding eligible housing and the study required by section 107 of public act 07-4 of the June special session*. Thereafter, the department shall prepare an administrative budget.

(c) The department may adopt regulations, in accordance with chapter 54, to implement the provisions of this section and sections 8-37xx, 8-37zz and 8-37aaa. Such regulations shall establish guidelines for grants and loans, and a process for certifying an emergency condition in not more than forty-eight hours and for committing emergency funds, including costs of resident relocation, if necessary, not more than five business days after application by the owner of eligible housing for emergency repair financial assistance.

(d) In reviewing applications and providing financial assistance under this section, the department, in consultation with the joint standing committee of the General Assembly having cognizance of matters relating to housing, shall consider the long-term viability of the eligible housing and the likelihood that financial assistance will assure such long-term viability. As used in this section, “viability” includes, but is not limited to, continuous habitability and adequate operating cash flow to maintain the existing physical plant and any capital improvements and to provide basic services required under the lease and otherwise required by local codes and ordinances.

(e) Annually, on or before March thirty-first, the department shall submit a report on the operation of the fund, for the previous calendar year, to the General Assembly, in accordance with section 8-37qqq. The report shall include an analysis of the distribution of funds and an evaluation of the performance of said fund and may include recommendations for modification to the program.

(June Sp. Sess. P.A. 07-4, S. 104; June Sp. Sess. P.A. 07-5, S. 2; P.A. 11-168, S. 1; P.A. 13-234, S. 22.)

*Note: Section 107 of public act 07-4 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June Sp. Sess. P.A. 07-4 effective June 29, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (c) to insert Subdiv. (1) designator, substitute regulations to implement section and Secs. 8-37xx, 8-37zz and 8-37aaa for procedures to implement section, and insert Subdiv. (2) to require written policies and procedures while in the process of adopting regulations, effective October 6, 2007; P.A. 11-168 amended Subsecs. (a) and (d) by replacing references to State-Assisted Housing Sustainability Advisory Committee with references to joint standing committee of General Assembly having cognizance of matters re housing, amended Subsec. (b) by deleting requirement that budget be approved by State-Assisted Housing Sustainability Advisory Committee, amended Subsec. (c) by changing “shall” to “may” re adoption of regulations, by deleting requirement that guidelines for grants and loans provide for deferred payment of principal and interest and by deleting former Subdiv. (2) re policies and procedures, amended Subsec. (e) by replacing reference to Sec. 11-4a with reference to Sec. 32-1m, and made technical and conforming changes, effective July 13, 2011; P.A. 13-234 amended Subsec. (a) by substituting “Department of Housing” for “Department of Economic and Community Development”, and amended Subsec. (e) by changing timing for annual report and substituting reference to Sec. 8-37qqq for reference to Sec. 32-1m re report, effective July 1, 2013.



Section 8-37z - Duties of commissioners re involuntary displacement of residents of single-family or multifamily dwellings. Regulations.

(a) The Commissioner of Housing shall ensure that the involuntary displacement of persons and families residing in any single-family or multifamily dwelling, which displacement occurs in connection with any housing or community development project receiving state financial assistance under any program administered by the commissioner under the general statutes, is reduced to the minimum level consistent with achieving the objectives of such program. The Commissioner of Economic and Community Development shall ensure that the involuntary displacement of persons and families residing in any single-family or multifamily dwelling, which displacement occurs in connection with any economic development project receiving state financial assistance under any program administered by the commissioner under the general statutes, is reduced to the minimum level consistent with achieving the objectives of such program. The commissioners shall require, as a condition of any contract for state financial assistance under the provisions of any such program, that the project for which such financial assistance is provided (1) will not cause the temporary or permanent displacement of persons and families residing in any single-family or multifamily dwelling or (2) will cause only the minimum level of such displacement which cannot be avoided due to the nature of the project. The commissioners shall ensure that all steps necessary to provide any relocation assistance available under chapter 135 to persons and families unavoidably displaced as a result of any state-assisted housing or community development project or economic development project have been taken before granting final approval of any financial assistance for such project.

(b) The Commissioner of Housing, in consultation with the Commissioner of Economic and Community Development, may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 89-125, S. 1, 2; P.A. 91-279, S. 1; P.A. 95-250, S. 16, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 17.)

History: P.A. 91-279 amended Subsec. (a) to apply provisions to economic development projects and amended Subsec. (b) to make technical change; P.A. 95-250 and P.A. 96-211 amended section by replacing Commissioners of Housing and Economic Development with the Commissioner of Economic and Community Development; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 13-234 amended Subsec. (a) by substituting “Commissioner of Housing” for “Commissioner of Economic and Community Development”, requiring Commissioner of Housing to ensure reduction of displacements of persons in projects receiving state financial assistance under any program administered by said commissioner to minimum level consistent with objectives of program, requiring Commissioner of Economic and Community Development to ensure such reductions occurring in projects administered by said commissioner and making technical changes, and amended Subsec. (b) by authorizing Commissioner of Housing, in consultation with Commissioner of Economic and Community Development, to adopt regulations, effective July 1, 2013.



Section 8-37zz - State-Assisted Housing Sustainability Advisory Committee.

(a) There is established a State-Assisted Housing Sustainability Advisory Committee. The committee shall consist of the following members:

(1) One appointed by the speaker of the House of Representatives, who may be a member of the General Assembly;

(2) One appointed by the president pro tempore of the Senate, who may be a member of the General Assembly;

(3) One appointed by the majority leader of the House of Representatives, who shall represent a housing authority with one hundred or more but less than two hundred fifty units of eligible housing and be appointed from a list submitted by the Connecticut Chapter of the National Association of Housing and Redevelopment Officials;

(4) One appointed by the majority leader of the Senate, who shall represent a housing authority with fewer than one hundred units of eligible housing and be appointed from a list submitted by the Connecticut Chapter of the National Association of Housing and Redevelopment Officials;

(5) One appointed by the minority leader of the House of Representatives, who shall represent a housing authority with two hundred fifty or more units of eligible housing and be appointed from a list submitted by the Connecticut Chapter of the National Association of Housing and Redevelopment Officials;

(6) One appointed by the minority leader of the Senate, who shall represent a housing authority with fewer than one hundred units of eligible housing and be appointed from a list submitted by the Connecticut Chapter of the National Association of Housing and Redevelopment Officials;

(7) Four appointed by the Governor;

(8) The State Treasurer, or the Treasurer’s designee; and

(9) The State Comptroller, or the Comptroller’s designee.

(b) The committee shall meet at least quarterly and shall advise the Commissioner of Economic and Community Development and the Connecticut Housing Finance Authority on the administration, management, procedures and objectives of the financial assistance provided pursuant to section 8-37yy, including, but not limited to, the adoption of regulations pursuant to section 8-37yy.

(c) The chairperson and vice-chairperson of the committee shall be selected by the committee from among its members. The chairperson, or the vice-chairperson in the absence of the chairperson, may establish subcommittees and working groups of the members as needed and designate a chairperson of each such subcommittee.

(d) The initial term of the members appointed to the committee pursuant to subdivisions (1) to (7), inclusive, of subsection (a) of this section shall be staggered by lottery conducted by the committee. After the initial term, the terms of all members shall be three years. Members may be reappointed for an unlimited number of terms.

(June Sp. Sess. P.A. 07-4, S. 105; June Sp. Sess. P.A. 07-5, S. 3; P.A. 11-168, S. 2.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; June Sp. Sess. P.A. 07-5 made technical changes and amended Subsec. (b) to require committee to advise on the adoption of regulations, effective October 6, 2007; P.A. 11-168 amended Subsec. (b) by eliminating requirement for committee to advise commissioner and authority on establishment of criteria, priorities and procedures for certain financial assistance, effective July 13, 2011.






Chapter 128 - Department of Housing: Municipal Housing Projects

Section 8-38 - Finding and declaration of necessity.

It is declared: (a) That there exist in the state insanitary or unsafe dwelling accommodations and that families of low and moderate income are forced to reside in such insanitary or unsafe accommodations; that within the state there is a shortage of safe or sanitary dwelling accommodations available at rents which families of low and moderate income can afford and that such families are forced to occupy overcrowded and congested dwelling accommodations; that such conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the residents of the state and impair economic values; that such conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection and other public services and facilities; (b) that slum areas cannot be cleared, nor can the shortage of safe and sanitary dwellings for families of low and moderate income be relieved, through the operation of private enterprise, and that the construction of housing projects for families of low and moderate income would, therefore, not be competitive with private enterprise; (c) that the clearance, replanning and reconstruction of the areas in which insanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for families of low and moderate income are public uses and purposes for which public money may be spent and private property acquired; and the necessity in the public interest for the provisions hereinafter enacted is declared as a matter of legislative determination.

(1949 Rev., S. 923; 1949, 1955, June, 1955, S. 435d; November, 1955, S. N13.)

See Sec. 8-69 for declaration of policy re moderate rental and moderate cost housing.



Section 8-39 - Definitions.

The following terms, wherever used or referred to in this chapter, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(a) “Area of operation” includes the municipality in which a housing authority is created under the provisions of this chapter and may include a neighboring municipality, provided the governing body of such neighboring municipality agrees by proper resolution to the extension of the area of operation to include such neighboring municipality.

(b) “Authority” or “housing authority” means any of the public corporations created by section 8-40, and the Connecticut Housing Authority when exercising the rights, powers, duties or privileges of, or subject to the immunities or limitations of, housing authorities pursuant to section 8-121.

(c) “Bonds” means any bonds, including refunding bonds, notes, interim certificates, debentures or other obligations issued by the authority pursuant to this chapter.

(d) “Clerk” means the clerk of the particular city, borough or town for which a particular housing authority is created.

(e) “Families of low income” means families who lack the amount of income which is necessary, as determined by the authority undertaking the housing project, to enable them, without financial assistance, to live in decent, safe and sanitary dwellings, without overcrowding.

(f) “Families of low and moderate income” means families who lack the amount of income which is necessary, as determined by the Commissioner of Economic and Community Development, to enable them to rent or purchase moderate cost housing without financial assistance as provided by this part and parts II and III of this chapter.

(g) “Federal government” includes the United States of America, the federal emergency administration of public works or any other agency or instrumentality, corporate or otherwise, of the United States of America.

(h) “Governing body” means, for towns having a town council, the council; for other towns, the selectmen; for cities, the common council or other similar body of officials; and for boroughs, the warden and burgesses.

(i) “Housing project” means any work or undertaking (1) to demolish, clear or remove buildings from any slum area, which work or undertaking may embrace the adaptation of such area to public purposes, including parks or other recreational or community purposes; or (2) to provide decent, safe and sanitary urban or rural dwellings, apartments or other living accommodations for families of low or moderate income, which work or undertaking may include buildings, land, equipment, facilities and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, recreational, commercial or welfare purposes and may include the acquisition and rehabilitation of existing dwelling units or structures to be used for moderate or low rental units; or (3) to accomplish a combination of the foregoing. The term “housing project” also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith and may include the reconstruction, rehabilitation, alteration, or major repair of existing buildings or improvements which were undertaken pursuant to parts II and VI of this chapter.

(j) “Mayor” means, for cities, the mayor and, for boroughs, the warden.

(k) “Moderate rental” means a rental which, as determined by an authority with the concurrence of the Commissioner of Economic and Community Development, is below the level at which private enterprise is currently building a needed volume of safe and sanitary dwellings for rental in the locality involved; and “moderate rental housing project” means a housing project, receiving state aid in the form of loans or grants, for families unable to pay more than moderate rental. Such project may include the reconstruction, rehabilitation, alteration, or major repair of existing buildings or improvements which were undertaken pursuant to parts II or VI of this chapter.

(l) “Municipality” means any city, borough or town. “The municipality” means the particular municipality for which a particular housing authority is created.

(m) “Obligee of the authority” or “obligee” includes any bondholder, trustee or trustees for any bondholders, or lessor demising to the authority property used in connection with a housing project, or any assignee or assignees of such lessor’s interest or any part thereof, and the state or federal government when it is a party to any contract with the authority.

(n) “Real property” includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(o) “Rent” means the entire amount paid to an authority for any dwelling unit.

(p) “Shelter rent” means rent less any charges made by an authority for water, heat, gas and electricity.

(q) “Slum” means any area where dwellings predominate which, by reason of dilapidation, overcrowding, faulty arrangement or design, lack of ventilation, light or sanitary facilities, or any combination of these factors, are detrimental to safety, health and morals.

(r) “State public body” means any city, borough, town, municipal corporation, district or other subdivision of the state.

(s) “Veteran” has the meaning assigned by section 27-103 and includes any officer of the United States Public Health Service detailed by proper authority to duty with any of the armed forces and the spouse or widow or widower of such veteran, provided such veteran shall have served for a period of ninety days or more in time of war after December 7, 1941, and shall have resided in this state at any time continuously for two years.

(t) “Family” means a household consisting of one or more persons.

(u) “Eligible developer” or “developer” means (1) a nonprofit corporation; (2) any business corporation incorporated pursuant to chapter 601 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having articles of incorporation approved by the commissioner in accordance with regulations adopted pursuant to section 8-79a or 8-84; (3) any partnership, limited partnership, joint venture, trust, limited liability company or association having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having basic documents of organization approved by the commissioner in accordance with regulations adopted pursuant to section 8-79a or 8-84; (4) a housing authority; (5) a family or person approved by the commissioner as qualified to own, construct, rehabilitate, manage and maintain housing under a mortgage loan made or insured under an agreement entered into pursuant to the provisions of this chapter; or (6) a municipal developer.

(v) “Mortgage” means a mortgage deed, deed of trust, or other instrument which shall constitute a lien, whether first or second, on real estate or on a leasehold under a lease having a remaining term, at the time such mortgage is acquired, which does not expire for at least that number of years beyond the maturity date of the obligation secured by such mortgage as is equal to the number of years remaining until the maturity date of such obligation.

(w) “Nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing and having articles of incorporation approved by the Commissioner of Economic and Community Development in accordance with regulations adopted pursuant to section 8-79a or 8-84.

(x) “Municipal developer” means a municipality, as defined in subsection (l) of this section, which has not declared by resolution a need for a housing authority pursuant to section 8-40, acting by and through its legislative body, except that in any town in which a town meeting or representative town meeting is the legislative body, “municipal developer” means the board of selectmen if such board is authorized to act as the municipal developer by the town meeting or representative town meeting.

(1949 Rev., S. 924; 1949, 1953, S. 436d; 1957, P.A. 163, S. 15; 1961, P.A. 333; 447, S. 1; 1967, P.A. 522, S. 8; P.A. 73-158, S. 1; P.A. 75-162, S. 1, 2; P.A. 76-14, S. 1–3; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 19, 22; 78-374, S. 3, 4, 9; P.A. 79-598, S. 3, 4, 10; P.A. 83-339, S. 1, 2, 9; P.A. 84-493, S. 1, 9; P.A. 85-444, S. 1; P.A. 86-281, S. 6; P.A. 87-436, S. 1, 23; P.A. 95-79, S. 12, 189; 95-250, S. 1; P.A. 96-76; 96-211, S. 1, 5, 6; 96-256, S. 172, 209; 96-271, S. 150, 254.)

History: 1961 acts amended Subdiv. (i)(2) to include the acquisition and rehabilitation of existing units or structures and added Subdiv. (t); 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 73-158 included commercial purposes in Subdiv. (i)(2); P.A. 75-162 redefined “family” to include one, rather than two, or more persons, deleting specific references to elderly single persons and remaining members of tenant families; P.A. 76-14 redefined “housing project” and “moderate rental” to include reconstruction, rehabilitation etc. of existing buildings or improvements undertaken pursuant to Pts. II and VI of Ch. 128; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner of economic development for department of economic development; P.A. 78-304 defined “mortgage”; P.A. 78-374 defined “eligible developer”; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-339 amended the definition of “authority” to specifically include the commissioner of housing, rewording reference to “authority” in Subdiv. (u) accordingly; P.A. 84-493 amended Subdiv. (k) to provide for state financial assistance to moderate rental housing projects in the form of a grant; P.A. 85-444 added Subdiv. (w), defining “nonprofit corporation”, and amended Subdiv. (u) to delete language included in new definition of “nonprofit corporation”; P.A. 86-281 amended definition of “authority” or “housing authority” in Subdiv. (b) to include Connecticut housing authority instead of commissioner of housing; P.A. 87-436 amended definition of “eligible developer” in Subdiv. (u) to include municipal developers and added Subdiv. (x) defining “municipal developer”; P.A. 95-79 amended Subdiv. (u)(3) to include a limited liability company in definition of “eligible developer” or “developer”, effective May 31, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-76 redefined “bonds” to include refunding bonds; P.A. 96-256 amended definition of “nonprofit corporation” to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; P.A. 96-271 amended Subdiv. (u) to replace reference to “chapter 599” with “chapter 601 or any predecessor statutes thereto”, effective January 1, 1997.

Subdiv. (i):

Cited. 220 C. 556.

Although Subdiv. requires a housing project to provide living accommodations for families of low or moderate income, it does not expressly require that one must provide such accommodations exclusively for families of low or moderate income. 99 CA 196.

Subdiv. (l):

Cited. 12 CA 499.

Subdiv. (n):

General allegation that property was depreciated by erection of housing project nearby not sufficient for injunction or declaratory judgment re constitutionality of act. 145 C. 196.

Subdiv. (t):

Cited. 144 C. 195.



Section 8-39a - “Affordable housing” defined.

As used in this title, “affordable housing” means housing for which persons and families pay thirty per cent or less of their annual income, where such income is less than or equal to the area median income for the municipality in which such housing is located, as determined by the United States Department of Housing and Urban Development.

(P.A. 88-13, S. 2, 3.)



Section 8-40 - Creation of housing authorities.

In each municipality of the state there is created a public body corporate and politic to be known as the “housing authority” of the municipality; provided such authority shall not transact any business or exercise its powers hereunder until the governing body of the municipality by resolution declares that there is need for a housing authority in the municipality, provided it shall find (1) that insanitary or unsafe inhabited dwelling accommodations exist in the municipality or (2) that there is a shortage of safe or sanitary dwelling accommodations in the municipality available to families of low income at rentals they can afford or (3) that there is a shortage of safe or sanitary dwelling accommodations in the municipality available to families of moderate income at rentals they can afford. In determining whether dwelling accommodations are unsafe or insanitary, said governing body may take into consideration the degree of overcrowding, the percentage of land coverage, the light, air, space and access available to the inhabitants of such dwelling accommodations, the size and arrangement of the rooms, the sanitary facilities and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes. The governing bodies of two or more municipalities may create a regional housing authority, which shall have all the powers, duties and responsibilities conferred upon housing authorities by this chapter and chapter 130. The area of operation of such authority shall include the municipalities for which such authority is created. Such authority shall act through a board of commissioners composed of two representatives from each municipality appointed for terms of four years in the manner provided in section 8-41.

(1949 Rev., S. 925; 1949, S. 437d.)

Cited. 38 CA 175.

Cited. 11 CS 465. Local housing authorities are corporations established pursuant to state statutes, with delegated authority to regulate rent subsidy programs. Activities of landlord of low cost housing development constitute “state action” re federal constitution. Informal hearing required before summary process eviction may be instituted. 33 CS 15.



Section 8-41 - Appointment. Qualifications and tenure of commissioners. Selection of tenant commissioners. Commissioners authorized to serve as justice of the peace or registrar of voters.

(a) For purposes of this section, a “tenant of the authority” means a tenant who lives in housing owned or managed by a housing authority or who is receiving housing assistance in a housing program directly administered by such authority. When the governing body of a municipality other than a town adopts a resolution as described in section 8-40, it shall promptly notify the chief executive officer of such adoption. Upon receiving such notice, the chief executive officer shall appoint five persons who are residents of said municipality as commissioners of the authority, except that the chief executive officer may appoint two additional persons who are residents of the municipality if (1) the authority operates more than three thousand units, or (2) upon the appointment of a tenant commissioner pursuant to subsection (c) of this section, the additional appointments are necessary to achieve compliance with 24 CFR 964.415 or section 9-167a. If the governing body of a town adopts such a resolution, such body shall appoint five persons who are residents of said town as commissioners of the authority created for such town, except that such body may appoint two additional persons who are residents of the town if, upon the appointment of a tenant commissioner pursuant to subsection (c) of this section, the additional appointments are necessary to achieve compliance with 24 CFR 964.415 or section 9-167a. The commissioners who are first so appointed shall be designated to serve for a term of either one, two, three, four or five years, except that if the authority has five members, the terms of not more than one member shall expire in the same year. Terms shall commence on the first day of the month next succeeding the date of their appointment, and annually thereafter a commissioner shall be appointed to serve for five years except that any vacancy which may occur because of a change of residence by a commissioner, removal of a commissioner, resignation or death shall be filled for the unexpired portion of the term. If a governing body increases the membership of the authority on or after July 1, 1995, such governing body shall, by resolution, provide for a term of five years for each such additional member. The term of the chairman shall be three years. At least one of such commissioners of an authority having five members, and at least two of such commissioners of an authority having more than five members, shall be a tenant or tenants of the authority selected pursuant to subsection (c) of this section. If, on October 1, 1979, a municipality has adopted a resolution as described in section 8-40, but has no tenants serving as commissioners, the chief executive officer of a municipality other than a town or the governing body of a town shall appoint a tenant who meets the qualifications set out in this section as a commissioner of such authority when the next vacancy occurs. No commissioner of an authority may hold any public office in the municipality for which the authority is created. A commissioner shall hold office until said commissioner’s successor is appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk and shall be conclusive evidence of the legal appointment of such commissioner, after said commissioner has taken an oath in the form prescribed in the first paragraph of section 1-25. The powers of each authority shall be vested in the commissioners thereof. Three commissioners shall constitute a quorum if the authority consists of five commissioners. Four commissioners shall constitute a quorum if the authority consists of more than five commissioners. Action may be taken by the authority upon a vote of not less than a majority of the commissioners present, unless the bylaws of the authority require a larger number. The chief executive officer, or, in the case of an authority for a town, the governing body of the town, shall designate which of the commissioners shall be the first chairman, but when the office of chairman of the authority becomes vacant, the authority shall select a chairman from among its commissioners. An authority shall select from among its commissioners a vice chairman, and it may employ a secretary, who shall be executive director, and technical experts and such other officers, agents and employees, permanent and temporary, as it requires, and shall determine their qualifications, duties and compensation, provided, in municipalities having a civil service law, all appointments and promotions, except the employment of the secretary, shall be based on examinations given and lists prepared under such law, and, except so far as may be inconsistent with the terms of this chapter, such civil service law and regulations adopted thereunder shall apply to such housing authority and its personnel. For such legal services as it requires, an authority may employ its own counsel and legal staff. An authority may delegate any of its powers and duties to one or more of its agents or employees. A commissioner, or any employee of the authority who handles its funds, shall be required to furnish an adequate bond. The commissioners shall serve without compensation, but shall be entitled to reimbursement for their actual and necessary expenses incurred in the performance of their official duties.

(b) The authority shall designate a tenant organization as the recognized jurisdiction-wide tenant organization only if (1) the members of the governing board of such tenant organization were elected through a jurisdiction-wide election, and (2) such tenant organization satisfies the requirements for elected jurisdiction-wide resident councils pursuant to regulations promulgated by the United States Department of Housing and Urban Development, except that a tenant of the authority shall be eligible to vote in any election for the governing board of such tenant organization and to serve on the governing board of such tenant organization without regard to whether such tenant receives or lives in housing that receives federal assistance. Any tenant organization that has been designated by the authority as the recognized jurisdiction-wide tenant organization may select tenants for appointment as tenant commissioner in accordance with subsection (c) of this section.

(c) (1) Not less than sixty days before the appointment of any tenant commissioner or the expiration of the term of any tenant commissioner, whichever is earlier, the housing authority shall notify all tenant organizations comprised of tenants residing within units owned or managed by such housing authority and all tenants of such authority of such pending appointment or expiration of term. The notice shall include information concerning procedures by which tenants may petition for an election pursuant to this subsection.

(2) The appointee as tenant commissioner shall be selected by a fair election of the tenants of the authority if, not more than thirty days after the authority notifies such tenants of a pending appointment or expiration of term pursuant to subdivision (1) of this subsection, ten per cent of the tenants of the authority or seventy-five tenants of the authority, whichever is less, petition the authority for an election.

(3) If the tenants of the authority have not petitioned for an election pursuant to subdivision (2) of this subsection, then the appointee as tenant commissioner shall be selected by the recognized jurisdiction-wide tenant organization, if any, by means provided for in the by-laws adopted by such tenant organization. Such means may include, without limitation, a fair election by the tenants of the authority or selection by the governing board of such tenant organization.

(4) If an appointee as tenant commissioner has not been selected by an election of the tenants of the authority or by other means pursuant to the by-laws adopted by the recognized jurisdiction-wide tenant organization by the date ninety days after the date the housing authority provides notice of a pending appointment or expiration of term pursuant to subdivision (1) of this subsection, then the appointing authority shall select the appointee. In making such selection, the appointing authority shall consider any tenant recommended by any tenant organization within its jurisdiction or the jurisdiction-wide tenant organization.

(5) The housing authority shall provide all tenants of the authority with written notice of any election conducted pursuant to this subsection or subsection (b) of this section not later than thirty days before the date of such election. For any election conducted pursuant to this subsection for an authority having more than five commissioners, the housing authority may establish qualifications for the second tenant commissioner as necessary to achieve compliance with 24 CFR 964.415 or section 9-167a.

(d) For any election conducted pursuant to subsection (c) of this section, the housing authority shall use its best efforts to secure an impartial entity to administer such election. To the extent practicable, such impartial entity shall be selected with the agreement of the recognized jurisdiction-wide tenant organization, if any. In the event of a dispute concerning the procedure for or results of such election, any person may petition the entity administering such election for a resolution of such dispute.

(e) Notwithstanding any provision of subsection (a) of this section or any other provision of the general statutes, a commissioner of an authority may serve as a justice of the peace or a registrar of voters.

(1949 Rev., S. 926; 1949, S. 438d; 1967, P.A. 124, S. 1; P.A. 75-415, S. 1; P.A. 78-326; P.A. 79-546; P.A. 90-245; P.A. 94-35, S. 1, 2; 94-156, S. 4, 5; P.A. 97-307, S. 3, 4; June Sp. Sess. P.A. 07-4, S. 108; June Sp. Sess. P.A. 07-5, S. 5; P.A. 11-203, S. 1.)

History: 1967 act specified conditions under which vacancies are to be filled; P.A. 75-415 limited tenant commissioners to one; P.A. 78-326 deleted former limitation on tenant commissioners and specifically allowed more than one tenant commissioner provided residence requirement met; P.A. 79-546 required at least one tenant commissioner and made provision for appointment and for restricting voting power in cases involving rents in housing owned or managed by authority; P.A. 90-245 amended Subsec. (a) by adding provision re appointment of members who are not residents where the authority operates more than 3,000 units and requiring that authorities with more than five members have at least two members who are residents in units operated by the authority; P.A. 94-35 amended Subsec. (a) to eliminate the requirement that additional members not be residents and that such members serve at the pleasure of the chief executive official, to add provision re term duration and to provide that five commissioners constitute a quorum if the authority has more than five members, effective July 1, 1994; P.A. 94-156 changed the effective date of P.A. 94-35 from July 1, 1994, to July 1, 1995, effective July 1, 1994; P.A. 97-307 added Subsec. (c), allowing commissioners to serve as justices of the peace or registrars of voters, effective July 8, 1997; June Sp. Sess. P.A. 07-4 amended Subsec. (a) to provide that commissioner who is a tenant may have previously resided in units operated by authority provided residence was for more than one year and tenant is receiving housing assistance in housing program administered by Department of Economic and Community Development, effective June 29, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (a) to substitute “such authority” for “the Department of Economic and Community Development”, effective October 6, 2007; P.A. 11-203 amended Subsec. (a) by defining “tenant of the authority”, by adding language re appointment of 2 additional commissioners if authority operates more than 3,000 units or if necessary to comply with state or federal law, and by deleting language requiring tenant commissioners to reside in housing for more than 1 year and prohibiting tenant commissioners from voting on establishment or revision of rents, added new Subsec. (b) re recognized jurisdiction-wide tenant organizations, deleted former Subsec. (b) re appointment of tenant commissioners, added new Subsecs. (c) and (d) re selection of tenant commissioners, redesignated existing Subsec. (c) as Subsec. (e), and made technical changes.



Section 8-41a - Liability of authority for actions of commissioners and employees.

Each housing authority shall protect and save harmless any commissioner or any full-time or part-time employee of such authority from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence, or for alleged infringement of any person’s civil rights, on the part of such commissioner or such employee while acting in the discharge of his duties.

(P.A. 81-168; P.A. 05-53, S. 1.)

History: P.A. 05-53 extended protections to part-time employees of housing authorities.



Section 8-42 - Commissioners and executive or managerial employees to have no interest in project. Limitation on employment of former commissioners.

(a) No commissioner or an executive or managerial employee of an authority shall acquire any interest, direct or indirect, in any housing project or in any property included or planned to be included in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any housing project. If any commissioner or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in any housing project, he shall immediately disclose the same in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Failure so to disclose such interest shall constitute misconduct in office. Occupancy of a dwelling unit owned by the housing authority or enrolled in a program of housing authority assistance to low-income families in private accommodations shall not be deemed an interest in any project or in a contract for materials or services or in property included in any project for the purposes of this section.

(b) No person who has served as a commissioner of an authority shall be employed by such authority for a period of two years after leaving office. The provisions of this subsection shall not apply to a commissioner who has served for more than twenty years for a housing authority which does not have an executive director.

(1949 Rev., S. 927; P.A. 75-415, S. 2; P.A. 83-483, S. 2; P.A. 93-401, S. 3; P.A. 12-161, S. 8.)

History: P.A. 75-415 excluded occupancy from consideration as “an interest in any project or in a contract for materials or services or in property included in any project”; P.A. 83-483 inserted Subsec. (b) concerning employment of former commissioners; P.A. 93-401 amended Subsec. (b) to exempt commissioners who have served more than 20 years for a housing authority without an executive director from the employment prohibition; P.A. 12-161 amended Subsec. (a) by adding “an executive or managerial” re employee of authority, effective June 15, 2012.



Section 8-43 - Removal of commissioners; subpoenas.

A commissioner of an authority may be removed by the appointing power for inefficiency, neglect of duty or misconduct in office, but a commissioner shall be removed only after opportunity to be heard in person or by counsel before the appointing power, at least ten days prior to which he shall have been given a copy of the charges against him. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk. Such appointing power, for its purposes under this section, may subpoena any books, papers, records, accounts, contracts, deeds, regulations or documents. Any person who wilfully refuses to produce such books, papers, records, accounts, contracts or documents shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 928; 1949, 1951, S. 439d; 1967, P.A. 124, S. 2.)

History: 1967 act made slight change in wording.



Section 8-44 - Powers of authority.

(a) An authority shall constitute a public body corporate and politic, exercising public powers and having all the powers necessary or convenient to carry out the purposes and provisions of this chapter, including the following enumerated powers in addition to others granted by any provision of the general statutes: (1) To sue and be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations not inconsistent with this chapter to carry into effect the powers and purposes of the authority; (2) within its area of operation, to prepare, carry out, acquire, lease and operate housing projects and to provide for the construction, reconstruction, improvement, alteration or repair of any housing project or any part thereof either directly or in the form of loans or other similar assistance to developers, all such housing projects where families with children are eligible for occupancy to contain reasonably adequate outdoor playground areas; (3) to arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works or facilities for, or in connection with, a housing project or the occupants thereof; (4) to demise any dwellings, houses, accommodations, lands, buildings, structures or facilities embraced in any housing project and, subject to the limitations contained in this chapter, to establish and revise the rents or charges therefor; to own, hold and improve real or personal property; to purchase, lease, obtain options upon or acquire, by gift, grant, bequest, devise or otherwise, any real or personal property or any interest therein, provided no real property or interest therein shall be acquired for the site of a proposed housing project until the housing authority has held a public hearing concerning such site, notice of which has been published in the form of a legal advertisement in a newspaper having a substantial circulation in the municipality at least twice at intervals of not less than two days, the first not more than fifteen or less than ten days, and the last not less than two days, before such hearing; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards; to procure insurance or guarantees from the federal government of the payment of any debts or parts thereof, whether or not incurred by such authority, secured by mortgages on any property included in any of its housing projects; (5) to invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursements, in investments legal for mutual savings banks, provided that the provisions of subdivision (2) of subsection (n) of section 36-96 shall not be applicable to any such investment, and to purchase its bonds at a price not more than the principal amount thereof and accrued interest, all bonds so purchased to be cancelled; (6) within its area of operation, to investigate living, dwelling and housing conditions and the means and methods of improving such conditions; to determine where slum areas exist or where there is a shortage of decent, safe and sanitary dwelling accommodations for families of low and moderate income; to make studies and recommendations relating to the problem of clearing, replanning and reconstructing slum areas, and the problem of providing dwelling accommodations for families of low and moderate income, and to cooperate with the municipality or the state or any political subdivision thereof in action taken in connection with such problems; (7) to promote the creation and preservation of housing for low and moderate income persons and families, either directly or through an agency or instrumentality designated or appointed by the authority, by lending or otherwise making available to developers the proceeds from the sale of obligations which are tax-exempt pursuant to the provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or Section 11(b) of the United States Housing Act of 1937, as amended, or any successor provisions amendatory or supplementary thereto, provided no such obligations or other notes or securities issued by any agency or instrumentality designated or approved by the authority pursuant to the provisions of this subdivision, shall create or imply any indebtedness of any kind on the part of the housing authority, the state, or any political subdivision thereof; and (8) to exercise all or any part or combination of powers herein granted. No provision of law with respect to the operation or disposition of property by other public bodies shall be applicable to an authority unless the General Assembly specifically so states.

(b) As used in this subsection, “housing project construction work” means the construction, reconstruction, improvement, alteration or repair of a housing project or any part of a housing project; and “simplified acquisition threshold” has the same meaning as “simplified acquisition threshold”, as defined in 41 USC 403(11). All contracts to be made or let by an authority for housing project construction work, supplies, or purchases of personal property of every description, shall be publicly advertised, for the purpose of receiving bids upon the same, in a local daily paper and, if deemed advisable, in other papers, provided the several parts of such housing project construction work, supplies or personal property shall, together, involve an expenditure that exceeds the simplified acquisition threshold. The bids received in response to such public advertisement shall be publicly opened at a hearing of the authority, the date and time of such hearing being named in such public advertisement, and the contract or award shall be made by the authority with or to the lowest responsible bidder. Such bidding shall not be required for housing project construction work, supplies or personal property previously bid and contracted for by the Department of Administrative Services, the federal General Services Administration, the United States Department of Housing and Urban Development, or a municipality. An expenditure for housing project construction work, supplies or personal property which is less than or equal to the simplified acquisition threshold and any expenditure for legal or other professional services shall be made in accordance with the competitive proposals requirements of 24 CFR 85.36. In any contract let in connection with a housing project, an authority, notwithstanding any provision to the contrary in this chapter or in any other statute, may include stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages, maximum hours and any conditions which the federal government or any other obligee may have imposed as prerequisite to the granting of financial aid to the housing project.

(1949 Rev., S. 929; 1949, 1955, S. 440d; 1957, P.A. 592, S. 1; February, 1965, P.A. 302; 1971, P.A. 100; P.A. 79-233, S. 6; 79-536, S. 1, 2; P.A. 80-238, S. 1; 80-483, S. 23, 186; P.A. 83-339, S. 3, 9; P.A. 87-211; P.A. 89-211, S. 13; P.A. 92-12, S. 109; P.A. 94-82, S. 3, 5; P.A. 97-27; P.A. 02-79, S. 2; P.A. 03-278, S. 20.)

History: 1965 act added public hearing requirement re site of project to make it precedent only to acquisition of real property and amended Subdiv. (d) to amplify notice provisions; 1971 act increased dollar limit for expenditures not requiring advertising for bids to $2,000 and limit for waiver of bidding from $2,000 to $4,000; P.A. 79-233 allowed investments as allowed for mutual savings banks if provisions of Subsec. 14b of Sec. 36-96 not applicable to investment; P.A. 79-536 allowed authorities to promote construction of low and moderate-income housing directly or indirectly within limitations set forth in section; P.A. 80-238 changed dollar limit for expenditures not requiring advertising for bids to $5,000 and limit for waiver of bidding to $10,000; P.A. 80-483 replaced “subsection 14b” with “subdivision (b) of subsection (14)” of Sec. 36-96; P.A. 83-339 provided for the issuance of tax-exempt bonds pursuant to Section 103(b)(4)(A) of the Federal Internal Revenue Code; P.A. 87-211 changed dollar limit for expenditures not requiring advertising for bids from $5,000 to $10,000 and limit for waiver of bidding from $10,000 to $20,000; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 92-12 made a technical change; P.A. 94-82 amended Subdiv. (g) to authorize authorities to promote creation and preservation of housing and delete the term “construction” and citation to Sec. 103(b)(4)(a) of the Internal Revenue Code, effective May 25, 1994; P.A. 97-27 increased threshold for expenditures requiring advertising for bids from $10,000 to $25,000 and limit for cost of expenditures re waiver of bidding from $20,000 to $30,000; P.A. 02-79 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) by redesignating existing Subdivs. (a) to (h) as Subdivs. (1) to (8), and amended Subsec. (b) by adding definitions of “housing project construction work” and “simplified acquisition threshold”, revising provisions for consistency with said definitions, substituting bidding exemption for bidding waiver procedure, and requiring certain expenditures to be made in accordance with competitive proposals requirements of 24 CFR 85.36, effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (a)(4), effective July 9, 2003.

See Sec. 51-58 re court seals.

Housing authority is not a board to hear and determine disputes over labor and wages. 10 CS 389. Provision in lease absolving authority from liability owing to lack of repair held ineffective as defense. 16 CS 106. Decision of public officers in awarding contracts will not be interfered with by the courts. 18 CS 302.



Section 8-44a - Housing authority programs for social and supplementary services, project rehabilitation and improvement and energy conservation. State grants-in-aid, loans and deferred loans. Rental Rehabilitation Fund. Operation or management plan for housing projects.

(a) Any housing authority may prepare and submit to the Commissioner of Economic and Community Development for approval a program of social and supplementary services and project rehabilitation and improvement for any or all housing projects within the jurisdiction of such housing authority. Such program shall include the estimated costs of the services, rehabilitation and improvement and the method and staff required to carry out such program. After approval of such program by the commissioner, the state, acting by and in the discretion of the commissioner, may enter into a contract with the housing authority conditioned upon the housing authority performing the program approved. Such contract shall provide for state financial assistance in the form of a grant-in-aid, loan, deferred loan or combination thereof equal to the cost of such program, including administrative or other cost or expense to be incurred by the state in connection with such program as approved by the commissioner, provided such contract shall provide financial assistance in the form of a loan, or deferred loan rather than a grant only in a case where, and to the extent that, repayment ability exists because of an adequate rental structure or funds are made available by an agency of the United States government in such amounts and for such periods of time as are required to repay such loan, together with interest. The contract shall further provide that in the event such funds provided by an agency of the United States government shall terminate prior to complete repayment of a loan or deferred loan made pursuant to this subsection, the remaining balance of such loan shall be deemed to be a grant-in-aid. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(b) Said commissioner shall establish a program of rehabilitation and major repair, including any repair, replacement or installation as may be necessary for energy conservation, of (1) existing rental housing projects developed with state financial assistance, pursuant to this chapter or chapter 129, to restore such projects to a sound, habitable and energy-efficient condition, (2) housing developed with state financial assistance pursuant to chapter 138b, (3) projects developed with state financial assistance pursuant to section 8-214f, and (4) projects developed with state financial assistance pursuant to section 8-218. Each housing authority, nonprofit corporation, community housing development corporation, municipal developer or other eligible developer, shall prepare and submit to said commissioner a request for any necessary construction, rehabilitation and major repair with respect to each such housing project within the jurisdiction of such authority, nonprofit corporation, community housing development corporation, municipal developer or other eligible developer, including the construction or rehabilitation of facilities adjacent to such project which are functionally related to and serve the needs of such project. Each such request shall include a detailed description and the estimated cost of such construction, rehabilitation or major repair. After approval by said commissioner of such construction, rehabilitation or major repair as requested, or any part thereof, the state, acting by and in the discretion of said commissioner, may enter into a contract with such authority, nonprofit corporation, community housing development corporation, municipal developer or other eligible developer, providing for state financial assistance in the form of a grant-in-aid, loan, deferred loan or combination thereof equal to the cost of such approved construction, rehabilitation or major repair, including, in the case of grants-in-aid or loans or deferred loans financed from the proceeds of the state’s general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, administrative or other cost or expense to be incurred by the state in connection with such program as approved by the commissioner, provided such contract shall provide financial assistance in the form of a loan or deferred loan rather than a grant only in a case where, and to the extent that, repayment ability exists because of an adequate rental structure or funds are made available by an agency of the United States government in such amounts and for such periods of time as are required to repay such loan or deferred loan, together with interest. The contract shall further provide that in the event such funds provided by an agency of the United States government shall terminate prior to complete repayment of a loan or deferred loan made pursuant to this subsection, the remaining balance of such loan or deferred loan shall be deemed to be a grant-in-aid. Such grants-in-aid, loans or deferred loans shall be provided from the proceeds of state bonds authorized and issued in accordance with the provisions of subsection (c) of this section.

(c) For the purposes of subsection (b) of this section the State Bond Commission shall have power, from time to time to authorize issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate forty-two million dollars. All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Economic and Community Development and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(d) The proceeds from the sale of the bonds and notes authorized by subsection (c) of this section, except refunding bonds and notes, shall be deposited in a fund designated the “Rental Rehabilitation Fund”, which fund shall be used to make the grants, loans and deferred loans authorized by subsection (b) of this section. Payments from the fund to authorities shall be made by the State Treasurer on certification of the Commissioner of Economic and Community Development in accordance with the contract for financial assistance between the state and such authority. All payments by an authority of state service charges, as authorized by subsection (f) of this section, financed from the proceeds of the state’s general obligation bonds authorized pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, shall be paid to the State Treasurer for deposit in said fund. All payments of service charges not financed from the proceeds of the state’s general obligation bonds shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund.

(e) The State Treasurer is authorized to invest such moneys in the Rental Rehabilitation Fund as he deems to be available for such purpose in obligations of or guaranteed by the state or the United States of America or agencies or instrumentalities thereof and, without limitation on the foregoing, in such other obligations, including time deposits or certificates of deposit, as may be permitted investments by the Treasurer for the General Fund of the state and secured in such manner as the Treasurer may require.

(f) Grants, loans and deferred loans or combinations thereof made under the authority of this section and financed from the proceeds of the state’s general obligation bonds authorized pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, shall include, as part of the project cost, a state service charge, as approved by the Commissioner of Economic and Community Development.

(g) The Commissioner of Economic and Community Development shall approve an operation or management plan of each housing project, which shall provide an income adequate for debt service, administration, including a state service charge, other operating costs and establishment of reasonable reserves for repairs, maintenance and replacements, vacancy and collection losses.

(h) Subject to the approval of the Governor, any administrative or other cost or expense incurred by the state in connection with the carrying out of the provisions of this section, including the hiring of necessary employees and the entering upon necessary contracts, may be paid from the Rental Rehabilitation Fund.

(i) Any principal and interest payments received pursuant to this section from eligible developers shall be paid to the State Treasurer for deposit in the General Fund.

(1967, P.A. 522, S. 22; 1969, P.A. 379; P.A. 77-564; 77-614, S. 284, 610; P.A. 78-83, S. 1–4; 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; Oct. Sp. Sess. P.A. 79-4, S. 1, 2; P.A. 80-397, S. 1, 2; P.A. 81-105; 81-230; 81-355; P.A. 84-443, S. 2, 20; P.A. 85-558, S. 3, 17; P.A. 86-217, S. 1, 2; 86-396, S. 4, 25; P.A. 87-380, S. 1, 2; 87-405, S. 2, 26; P.A. 90-238, S. 2, 32; P.A. 92-166, S. 1, 31; 92-214; P.A. 93-309, S. 12, 29; 93-435, S. 70, 95; P.A. 94-40, S. 1, 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 4.)

History: 1969 act deleted provisions concerning relief from repayment of principal and interest not exceeding 2% of state loans and grants-in-aid for additional assistance in contracts between housing authority and state; P.A. 77-564 added Subsecs. (b) and (c) re rehabilitation and repair programs for moderate rental housing projects and re bonding for financing such programs; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-83 amended Subsecs. (a) and (b) to include loans and to clarify specific conditions governing which form financial assistance is to take; P.A. 78-303 substituted commissioner of economic development for department of economic development; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; October, 1979, P.A. 79-4 amended Subsec. (b) to include repairs etc. for energy conservation and energy efficiency and amended Subsec. (c) to set June 30, 1980, deadline for bond issuance, to raise limit from $10,000,000 to $12,000,000 with $2,000,000 reserved for energy conservation expenditures; P.A. 80-397 amended Subsec. (c) to change deadline to June 30, 1983, and to increase limit to $15,000,000 with $3,000,000 reserved for energy conservation expenditures; P.A. 81-105 extended the moderate rental rehabilitation program for five years to a total of ten; P.A. 81-230 allowed financial assistance in form of loan rather than grant where repayment ability exists because of adequate rental structure; P.A. 81-355 provided for state recovery of administrative costs and service charges, created moderate rental rehabilitation fund and provided for approval by the commissioner of an operation or management plan for each housing project in new Subsecs. (d) to (i); P.A. 84-443 amended Subsec. (c) to increase the authorization limit to $22,000,000 and to remove the authorization deadline; P.A. 85-558 increased the bond authorization limit in Subsec. (c) to $29,000,000; P.A. 86-217 amended Subsec. (b) to repeal prohibition on paying grants, loans or combination thereof under Subsec. (b) after end of tenth year following establishment of program; P.A. 86-396 increased bond authorization from $29,000,000 to $35,000,000; P.A. 87-380 made technical changes, changed “moderate rental housing” to “rental housing”, made Subsec. (b) program applicable to rental housing projects developed with state financial assistance and to adjacent facilities, including construction thereof, and eliminated $3,000,000 reserved for energy conservation expenditures from Subsec. (c); P.A. 87-405 increased the bond authorization from $35,000,000 to $42,000,000; P.A. 90-238 revised provisions re administrative expenses, state service fees and allocation of moneys to various housing funds; P.A. 92-166 amended Subsec. (a) by making deferred loans a form of financial assistance available under the section and further provided that payments on interest are due immediately but that payments on principal may be made at a later time and made technical changes to Subsecs. (b), (d) and (f) consistent with changes in Subsec. (a); P.A. 92-214 amended Subsec. (b) by making rehabilitation and repair of housing for the homeless reimbursable expenses under the program and making nonprofit corporations, community housing development corporations and municipal developers eligible applicants and adding Subdiv. designations; P.A. 93-309 added new Subsec. (j) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (j) by deleting the reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 94-40 amended Subsec. (b) to make program applicable to projects developed with financial assistance under Secs. 8-214f, 8-432 and 8-218, and to add reference to eligible developers under Sec. 8-430(17), effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 amended Subsec. (b) by deleting references to repealed sections and deleted former Subsec. (j) re regulations and application to program repealed by the same act.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 8-44b - Housing authority police force.

(a) Any housing authority created by section 8-40 shall have the power to establish a housing authority police force, the members of which shall be employees of such housing authority and shall be known as housing authority police officers. Housing authority police officers shall be appointed by the local board, agency or person empowered to appoint municipal police officers, subject to approval of the housing authority. The requirements for appointment as a police officer in the municipality in which the housing authority is located, except for age and physical qualifications, shall be mandatory for housing authority police officers in such municipality. No person shall be appointed to such housing authority police force unless he has been awarded a certificate attesting to his successful completion of an approved municipal police basic training program, as provided in section 7-294e. The initial appointment shall be for a probationary term upon completion of which the appointing authority may promote such probationary officers to permanent status; provided such promotion shall be in accordance with procedures applicable to municipal police officers in the municipality and shall be made subject to the approval of the housing authority. Housing authority police officers shall have and exercise the powers and authority conferred upon municipal police officers and shall be subject to the ultimate supervision and control of the chief of police of the municipality in which the housing authority operates.

(b) Notwithstanding the provisions of subsection (a) of this section, any housing authority police force which existed prior to October 1, 1970, pursuant to Title 1 of Public Law 89-754, 80 Stat. 1255, the Demonstration Cities and Metropolitan Development Act of 1966, and which, for any reason, does not constitute a housing authority police force pursuant to subsection (a) of this section, shall constitute a housing authority police force pursuant to this subsection and the members of such police forces may exercise the powers granted to such members pursuant to this subsection. The members of such police force may act, at the expense of the municipality, as special police officers upon property owned or managed by any housing authority. Such special police officers: (1) May arrest, without previous complaint and warrant, any person for any offense in their jurisdiction, when such person is taken or apprehended in the act or on the speedy information of others; (2) when in the immediate pursuit of one who may be arrested under the provisions of this subsection, may pursue such offender outside of their jurisdiction into any part of the municipality to effect an arrest; (3) shall be peace officers as defined in subdivision (9) of section 53a-3; (4) shall have the authority to serve criminal process within their jurisdiction; (5) shall, when on duty, wear a uniform, distinct in color from that worn by the police officers of the municipality; (6) shall, when on duty, wear in plain view a shield, distinct in shape from that worn by the police officers of the municipality which shall bear the words “special police”; (7) shall complete a forty-hour basic training program provided by the municipality within one hundred eighty days of June 27, 1983; (8) shall take an oath of office.

(1971, P.A. 424; P.A. 83-346, S. 1, 2.)

History: P.A. 83-346 added Subsec. (b).



Section 8-45 - Rental rates and tenant selection for low rental projects.

Each housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with providing decent, safe and sanitary dwelling accommodations, and no housing authority shall construct or operate any such project for profit or as a source of revenue to the municipality. To this end an authority shall fix the rentals for dwelling in its projects at no higher rates than it finds to be necessary in order to produce revenues which, together with all other available money, revenues, income and receipts of the authority from whatever sources derived, will be sufficient (a) to pay, as the same become due, the principal and interest on the bonds of the authority; (b) to meet the cost of, and to provide for, maintaining and operating the projects, including the cost of any insurance, and the administrative expenses of the authority; and (c) to create, during not less than six years immediately succeeding its issuance of any bonds, a reserve sufficient to meet the largest principal and interest payments which will be due on such bonds in any one year thereafter and to maintain such reserve. In the operation or management of housing projects an authority shall, at all times, rent or lease the dwelling accommodations therein at rentals within the financial reach of families of low income. The authority, subject to approval by the Commissioner of Economic and Community Development, shall fix maximum income limits for the admission and for the continued occupancy of families in such housing, provided such maximum income limits and all revisions thereof for housing projects operated pursuant to any contract with any agency of the federal government shall be subject to the prior approval of such federal agency. The Commissioner of Economic and Community Development shall define the income of a family to provide the basis for determining eligibility for the admission and for the continued occupancy of families under the maximum income limits fixed and approved. The definition of family income, by the Commissioner of Economic and Community Development, may provide for the exclusion of all or part of the income of family members which, in the judgment of said commissioner, is not generally available to meet the cost of basic living needs of the family. No housing authority shall refuse to rent any dwelling accommodation to an otherwise qualified applicant on the ground that one or more of the proposed occupants are children born out of wedlock. Each housing authority shall provide a receipt to each applicant for admission to its housing projects stating the time and date of application and shall maintain a list of such applications which shall be a public record as defined in section 1-200. The Commissioner of Economic and Community Development shall, by regulation, provide for the manner in which such list shall be created, maintained and revised. No provision of this chapter shall be construed as limiting the right of the authority to vest in an obligee the right, in the event of a default by such authority, to take possession of a housing project or cause the appointment of a receiver thereof or acquire title thereto through foreclosure proceedings, free from all the restrictions imposed by this chapter with respect to rental rates and tenant selection.

(1949 Rev., S. 930, 952; 1949, 1953, S. 441d; 1957, P.A. 667, S. 1; September, 1957, P.A. 24, S. 2; 1967, P.A. 522, S. 8; 556, S. 1; 800; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 82-130, S. 1; P.A. 84-143, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 acts gave public works commissioner power to define family income to provide basis for eligibility determination, prohibited refusal to rent if occupant is child born out of wedlock and substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner of economic development for department of economic development; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 82-130 provided for the issuance of a receipt and the maintenance of a list of applicants; P.A. 84-143 required the commissioner of housing to provide, by regulation, for the manner of creation, maintenance and revision of waiting lists; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.

See Sec. 8-45a re criteria and consideration of applicant’s or proposed occupant’s history of criminal activity.

See Sec. 8-72 re rentals and tenant eligibility in moderate income housing.



Section 8-45a - Consideration of criminal record, alcohol abuse and status as registered sexual offender of applicant or proposed occupant.

A housing authority, as defined in subsection (b) of section 8-39, in determining eligibility for the rental of public housing units may establish criteria and consider relevant information concerning (1) an applicant’s or any proposed occupant’s history of criminal activity involving: (A) Crimes of physical violence to persons or property, (B) crimes involving the illegal manufacture, sale, distribution or use of, or possession with intent to manufacture, sell, use or distribute, a controlled substance, as defined in section 21a-240, or (C) other criminal acts which would adversely affect the health, safety or welfare of other tenants, (2) an applicant’s or any proposed occupant’s abuse, or pattern of abuse, of alcohol when the housing authority has reasonable cause to believe that such applicant’s or proposed occupant’s abuse, or pattern of abuse, of alcohol may interfere with the health, safety or right to peaceful enjoyment of the premises by other residents, and (3) an applicant or any proposed occupant who is subject to a lifetime registration requirement under section 54-252 on account of being convicted or found not guilty by reason of mental disease or defect of a sexually violent offense. In evaluating any such information, the housing authority shall give consideration to the time, nature and extent of the applicant’s or proposed occupant’s conduct and to factors which might indicate a reasonable probability of favorable future conduct such as evidence of rehabilitation and evidence of the willingness of the applicant, the applicant’s family or the proposed occupant to participate in social service or other appropriate counseling programs and the availability of such programs.

(1969, P.A. 133; P.A. 95-247, S. 7; P.A. 99-157, S. 4.)

History: P.A. 95-247 replaced prior provisions that had prohibited a housing authority from refusing to rent a dwelling accommodation to an otherwise qualified applicant on the ground that any of the proposed occupants has a criminal record with provisions that authorize a housing authority to establish criteria and consider relevant information concerning an applicant’s or any proposed occupant’s history of criminal activity, that specify types of criminal activity that may be considered, that require the housing authority to give consideration to the time, nature and extent of the applicant’s or proposed occupant’s conduct and to factors which might indicate a reasonable probability of favorable future conduct and that specify examples of such factors; P.A. 99-157 designated existing provisions re criminal activity as Subdiv. (1), redesignating Subdivs. (1), (2) and (3), re types of crimes, as Subparas. (A), (B) and (C), respectively, and added new Subdiv. (2) re alcohol abuse and new Subdiv. (3) re lifetime registration as a sexual offender.



Section 8-45b - Waiver of regulations.

Section 8-45b is repealed, effective July 1, 2013.

(May Sp. Sess. P.A. 04-2, S. 96; P.A. 13-234, S. 155.)



Section 8-46 - Penalty for false statement.

Any person who makes a false statement concerning any of the eligibility requirements for a public housing project, as defined in subsection (b) of section 21a-278a, in an application for admission to or continued occupancy of such public housing may be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 930, 952; 1949, 1953, S. 441d; 1957, P.A. 667, S. 1; September, 1957, P.A. 24, S. 2; P.A. 99-245, S. 2.)

History: P.A. 99-245 expanded prohibition against false statements from those concerning family income to any eligibility requirements.

See Sec. 8-72 re penalty for false statement with respect to moderate income rentals.



Section 8-47 - Considerations in fixing income limits.

In fixing maximum income limits under section 8-45, the authority and the Commissioner of Economic and Community Development shall take into consideration (1) the latest average wage as computed by the Labor Commissioner for the city or town served by the authority, (2) the number of vacancies in the projects under the authority’s control and (3) the number of applications for admission to tenancy which are refused because of income disqualification.

(1957, P.A. 399, S. 2; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner of economic development for department of economic development; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-48 - Rentals for persons receiving welfare aid.

In the cases of any tenants who are the recipients of one hundred per cent social services aid from the Department of Social Services of the state or any municipality and who have no income from any other source, rentals shall be fixed by each housing authority for the ensuing rental year established by the authority based on one-half of the costs and expenses set forth in subsection (a) of section 8-45, plus the full amount of costs and expenses set forth in subsections (b) and (c) of said section as set forth in the operating statements of the authority for the preceding fiscal year, which total amount shall be divided by the total number of rooms contained in all low-rent housing projects operated by such housing authority to establish the rental cost per room per annum for such tenants, from which figure shall be computed the rent per month per room. Said rentals shall govern for said rental year.

(September, 1957, P.A. 24, S. 3; 1959, P.A. 41; 615, S. 27; P.A. 77-614, S. 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 1, 87.)

History: 1959 acts provided costs and expenses be as set forth in operating statements of authority for preceding fiscal year rather than as set forth in annual budgets of the authority and deleted a termination date of June 30, 1959, for section; P.A. 77-614 and P.A. 78-303 allowed substitution of department of income maintenance for welfare department, effective January 1, 1979; P.A. 93-262 authorized substitution of social services department for income maintenance department, effective July 1, 1993.



Section 8-49 - Cooperation of housing authorities.

Any authority or authorities may join or cooperate with one another or with the Commissioner of Economic and Community Development in the exercise, either jointly or otherwise, of any of their powers for the purpose of financing, including the issuance of bonds, notes or other obligations and the giving of security therefor, planning, undertaking, owning, constructing, operating or contracting with respect to a housing project or projects located within the area within which one or more of such authorities are authorized to exercise their powers. For such purpose any cooperating authority may, by resolution, prescribe and authorize said commissioner or any authority so joining and cooperating with it to act in its behalf in the exercise of any of such powers or the cooperating authorities may, by resolution, appoint from among the commissioners of such authorities an executive committee with full powers to act on behalf of such authorities with respect to any of their powers as prescribed by resolution of such authority.

(1949 Rev., S. 931, 964; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-144, S. 1–3, 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner of economic development for department of economic development and P.A. 78-144 authorized commissioner to act on behalf of authority upon authorization by authority to do so; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-50 - Eminent domain.

An authority shall have the right to acquire by the exercise of the power of eminent domain any real property which it deems necessary for its purposes under this chapter after the adoption by it of a resolution declaring that the acquisition of such real property described therein is necessary for such purposes. An authority, in its own name and at its own expense and cost, may prefer a petition and exercise the power of eminent domain in the manner provided in section 48-12 and acts supplementary thereto. Property already devoted to a public use may be acquired, provided no real property belonging to the municipality, the state or any political subdivision thereof may be acquired without its consent.

(1949 Rev., S. 932.)



Section 8-51 - Zoning and building laws.

Each housing project of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which such project is situated.

(1949 Rev., S. 933.)



Section 8-52 - Bonds.

An authority shall have the power to issue bonds, from time to time, in its discretion, for any of its corporate purposes. An authority may issue such types of bonds as it determines, including, without limiting the generality of the foregoing, bonds on which the principal and interest are payable (a) exclusively from the income and revenues of the housing project financed with the proceeds of such bonds; (b) exclusively from the income and revenues of certain designated housing projects, whether or not they are financed in whole or in part with the proceeds of such bonds; or (c) from its revenues generally. Any such bonds may be additionally secured by a pledge of any grant or contributions from the federal government or other source, or a pledge of any income or revenues of the authority, or a mortgage of any housing project, projects or other property of the authority. Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an authority shall not be obligations of the municipality or of the state or any political subdivision thereof and such bonds shall so state on their face, and neither the municipality nor the state or any political subdivision thereof shall be liable thereon nor, in any event, shall such bonds or obligations be payable out of any funds or properties other than those of such authority. The bonds shall not constitute an indebtedness within the meaning of any debt limitation or restriction. Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be sold and executed in such manner, be payable in such medium of payment and at such place or places and be subject to such terms of redemption, with or without premium, as such resolution, its trust indenture or its mortgage may provide. If any commissioner or officer of the authority whose signature appears on any bonds or coupons ceases to be such commissioner or officer before the delivery of such bonds, such signature shall, nevertheless, be valid and sufficient for all purposes, the same as if he had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable. In any suit, action or proceedings involving the validity or enforceability of the provisions of any bonds of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a housing project to provide dwelling accommodations for persons of low income shall be conclusively deemed to have been issued for a housing project of such character and such project shall be conclusively deemed to have been planned, located and constructed in accordance with the purposes and provisions of this chapter.

(1949 Rev., S. 934; 1969, P.A. 424, S. 7; P.A. 83-339, S. 4, 9.)

History: 1969 act deleted 6% per year maximum for interest on bonds; P.A. 83-339 removed provisions concerning conditions for the sale of bonds at par value or less than par value.

Cited. 11 CS 465.



Section 8-53 - Provisions of bonds, trust indentures and mortgages.

In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power: (a) To pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence; (b) to mortgage all or any part of its real or personal property, then owned or thereafter acquired; (c) to covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence, or against permitting any lien to remain or stand against such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof and to covenant as to the additional debts or obligations which may be incurred by it; (d) to covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; to redeem the bonds and to covenant for their redemption and to provide the terms and conditions thereof; (e) to covenant, subject to the limitations contained in this chapter, as to the rents and fees to be charged in the operations of a housing project or projects and as to the amount to be raised each year or other period of time by rents, fees and other revenues and the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, contingencies, debt service, reserves or other purposes and to covenant as to the use and disposition of the moneys held in such funds; (f) to prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which shall consent thereto and the manner in which such consent may be given; (g) to covenant as to the use of any or all of its real or personal property; to warrant its title and to covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys; (h) to covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation; and to covenant and prescribe the procedure in the event of default and the terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived; (i) to vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in a trustee or trustees the right, in the event of a default by such authority, to take possession of and use, operate and manage any housing project or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with such trustee; to provide for the powers and duties of a trustee or trustees and to limit liabilities thereof and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds; and (j) to exercise all or any part or combination of the powers herein granted; to make covenants, in addition to the covenants herein expressly authorized, of like or different character; to make such covenants and to do any and all such acts as may be necessary or desirable in order to secure its bonds or, in the absolute discretion of such authority, as will tend to make the bonds more marketable notwithstanding that such covenants or acts may not be enumerated herein. The validity of a pledge made by an authority pursuant to subdivision (a) of this section shall not be affected by the deposit of the funds pledged in a savings account in the name of the authority pursuant to the pledge agreement, and section 36a-291 shall not be applicable to such pledge.

(1949 Rev., S. 935; 1963, P.A. 650, S. 1.)

History: 1963 act provided that validity of pledge not affected by deposit of funds pledged in savings account and that Sec. 36-113 not applicable to pledge.



Section 8-54 - Remedies of an obligee of authority.

An obligee of an authority shall have the right, in addition to all other rights conferred on such obligee, subject only to any contractual restrictions binding upon such obligee: (a) By mandamus or other proceeding in the Superior Court, to compel such authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of such authority with or for the benefit of such obligee and to require the carrying out of any or all such covenants and agreements of such authority and the fulfillment of all duties imposed upon such authority by this chapter and (b), by suit or other proceeding in the Superior Court, to enjoin the performance of any acts which may be unlawful or in violation of any of the rights of such obligee of such authority.

(1949 Rev., S. 936.)



Section 8-55 - Additional remedies conferrable by authority.

An authority shall have power, by its resolution, trust indenture, mortgage, lease or other contract, to confer upon any trustee or any obligee holding or representing a specified amount in bonds, or holding a lease, the right, in addition to all rights otherwise conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit or other proceeding in the Superior Court: (a) To cause possession of any housing project or any part thereof to be surrendered to any such obligee; (b) to obtain the appointment of a receiver of any housing project of such authority or any part thereof and of the rents and profits therefrom, and, if such receiver is appointed, he may enter and take possession of such housing project or any part thereof and operate and maintain the same, and collect and receive all fees, rents, revenues or other charges thereafter arising therefrom and keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of such authority as the court directs; and (c) to require such authority and the commissioners thereof to account as if it and they were trustees of an express trust.

(1949 Rev., S. 937.)



Section 8-56 - Aid from federal and state governments.

In addition to the powers conferred upon an authority by other provisions of this chapter, an authority is empowered to borrow money or accept grants or other financial assistance from the state or federal government for or in aid of any housing project within its area of operation and to take over or lease or manage any housing project or undertaking constructed or owned by the federal government, and to comply with such conditions and enter into such mortgages, trust indentures, leases or agreements as may be necessary or desirable therefor. It is the purpose and intent of this chapter to authorize every authority to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance or operation of any housing project by such authority.

(1949 Rev., S. 938; P.A. 84-493, S. 2, 9.)

History: P.A. 84-493 provided for state financial assistance.

Cited. 11 CS 465.



Section 8-56a - Public hearing prior to construction by authority or developer of HUD-assisted projects.

Whenever a developer or a housing authority intends to construct a public housing project which is subject to the United States Department of Housing and Urban Development site and neighborhood standards for public housing placement pursuant to 24 CFR 941.202, such developer or housing authority shall: (1) Publish a description of the project plan, including but not limited to, a physical description of the project, a description of the families to be served by the project, a description of existing neighborhood support services, a projection of the impact of the project on existing services, and a description of such developer’s or authority’s plan to introduce new services or to upgrade or increase existing services in order to successfully integrate the project and its residents into the neighborhood; such description shall be published at least twice, once not less than thirty days prior to the hearing required by this section, and once not less than fourteen days prior to such hearing in a newspaper of general circulation in the municipality in which such project is planned, and a sign shall be posted in a conspicuous place on the property on which such project is planned, stating the date and time of such public hearing; (2) hold a public hearing for residents in the neighborhoods affected by the proposed public housing project; and (3) identify the specific activities to be provided in meeting its obligation under federal law to assure that the housing will be accessible to social, recreational, educational, commercial, and health facilities and services and other municipal facilities and services equivalent to neighborhoods with unassisted standard housing. If a public hearing required by federal or state law is conducted which meets the requirements of this section, such public hearing shall be deemed to satisfy the requirements of this section.

(P.A. 99-258.)



Section 8-57 - Agreements to secure federal assistance.

In addition to the powers conferred by law upon any housing authority or the Commissioner of Economic and Community Development, any such authority or said commissioner, in any contract with the federal government for annual contributions or other financial assistance, may obligate itself or the state, as the case may be, which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws, to convey to the federal government the housing project to which such contract relates, upon the occurrence of a substantial default with respect to the covenants or conditions to which such authority or the state is subject. Such contract may further provide that, in case of such conveyance, the federal government may complete, operate, manage, lease, convey or otherwise deal with the housing project in accordance with the terms of such contract, provided the contract shall require that, as soon as practicable after the federal government is satisfied that all defaults by reason of which it acquired the housing project have been cured and that the housing project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to such authority or the state the housing project as then constituted.

(1949 Rev., S. 960; 1961, P.A. 508, S. 10; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1961 act amended first sentence to include in reference to contracts with federal government “other financial assistance”; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner of economic development for department of economic development; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-58 - Exemption from taxes and Uniform Securities Act. Payments in lieu of taxes.

Bonds of any authority or of any agency or instrumentality designated or appointed by an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest and income thereon, shall be exempt from taxes and from the Connecticut Uniform Securities Act. The property of an authority or of any agency or instrumentality designated or appointed by an authority shall be exempt from all local and municipal taxes, except that when any commercial facility is included in a housing project, such facility shall be subject to assessment and taxation in the same manner as other taxable property in the municipality. A municipality may (a) fix a sum, and such sum shall be paid to it annually by the authority, in respect of each project; or (b) agree that the authority shall not pay or be liable to pay any sum whatsoever in respect of a project or projects for any year or years; or (c) agree with an authority or the federal government upon the sum to be paid by the authority for any year or years in respect of a project or projects, or accept or agree to accept a fixed sum or other consideration in lieu of such payment.

(1949 Rev., S. 939; P.A. 73-158, S. 2; P.A. 83-339, S. 5, 9.)

History: P.A. 73-158 provided that commercial facility in housing project is not exempt from taxation; P.A. 83-339 provided for tax exemption for bonds of agencies and instrumentalities of an authority and provided for an exemption for all bonds from the State Uniform Securities Act.



Section 8-59 - Contracts for payments to state public body.

In connection with any housing project located within the area in which it is authorized to act, any state public body may contract with a housing authority or the federal government with respect to the sum or sums, if any, which the housing authority or the federal government may agree to pay, during any year or period of years, to the state public body for the improvements, services and facilities to be furnished by it for the benefit of such housing project or the persons residing on or occupying such premises, but in no event shall the amount of such payments exceed the estimated cost to the state public body of the improvements, services or facilities to be so supplied; provided the absence of a contract for such payments shall not relieve any state public body from the duty to furnish, for the benefit of such housing project and the persons residing on or occupying such premises, customary improvements and such services and facilities as such state public bodies furnish customarily without a service fee.

(1949 Rev., S. 940.)



Section 8-60 - Cooperation in undertaking housing projects.

For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects located within the area in which it is authorized to act, any state public body may, upon such terms, with or without consideration, as it determines: (a) Dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or any other rights or privileges therein to a housing authority or the federal government; (b) cause parks, playgrounds, recreational, community, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects; (c) provide for, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other works which it is otherwise empowered to undertake; (d) plan or replan, zone or rezone any part of such state public body, any city or borough to have authority to change its map to conform thereto; (e) cause services to be furnished to the housing authority of the character which such state public body is otherwise empowered to furnish; (f) enter into agreements with respect to the exercise by such state public body of its powers relating to the repair, closing or demolition of unsafe, insanitary or unfit dwellings; (g) enter into agreements, extending over any period, with a housing authority or the federal government respecting the exercise by such state public body of any of the powers herein granted; and (h) execute all instruments and agreements and do all other things necessary or convenient to carry out or exercise the powers herein granted, and incur, in connection with any public improvements made by it in exercising the powers herein granted, the entire expense thereof. With respect to any housing project which a housing authority has acquired or taken over from the federal government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no state public body shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction.

(1949 Rev., S. 941.)

Cited. 213 C. 354.

Subdiv. (e):

Cited. 213 C. 354.

Subdiv. (f):

Cited. 213 C. 354.



Section 8-61 - Advances to housing authority; bonds and notes issued to finance housing projects.

When any housing authority created for any municipality becomes authorized to transact business and exercise its powers therein, the governing body of such municipality shall immediately have the power to make an estimate of the amount of money necessary for the administrative expenses and overhead of such housing authority during the first year thereafter and to appropriate such amount to the authority out of any moneys in the treasury of such municipality not appropriated for other purposes. The moneys so appropriated shall be paid to the authority as a donation. Any municipality located within the area of operation of a housing authority shall have the power to lend money or donate money or real estate, improved or unimproved, from time to time, to the authority for any of the authority’s purposes, or to agree to take such action. To obtain funds for the temporary and definitive financing of any housing project, a municipality may, in addition to other action authorized under this chapter or other law, issue and sell its temporary notes, bonds or other obligations. Such temporary notes shall be issued for a period of not more than three years but notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original note to the maturity of the last notes issued in renewal thereof shall not exceed three years, and the provisions of section 7-373 shall be deemed to apply thereto. Any such bonds or other obligations issued by a municipality pursuant to this section shall be in accordance with such statutory and other legal requirements as govern the issuance of obligations generally by the municipality except that such bonds may remain outstanding for up to forty years and may provide for payment of principal and interest in substantially equal annual installments. The housing authority, when it has money available therefor, shall make reimbursements for all advances made to it by way of loans pursuant to the terms of an agreement or agreements between it and the municipality.

(1949 Rev., S. 942; 1949, S. 442d; P.A. 79-593, S. 1, 2.)

History: P.A. 79-593 authorized issuance and sale of temporary notes, bonds and other obligations to finance housing project as provided in section.



Section 8-62 - Procedure for state public body.

The exercise by a state public body of the powers herein granted may be authorized by resolution of the governing body of such state public body adopted by a majority of the members thereof present at a meeting of such governing body. Each resolution shall take effect immediately from its passage and need not thereafter be laid over or published or posted.

(1949 Rev., S. 943.)



Section 8-63 - Reports.

At least once a year an authority shall file with the clerk a report of its activities for the preceding year, and shall make recommendations with reference to additional legislation or other action in order to carry out the purposes of this chapter. All such reports and recommendations shall be kept as permanent records, open to public inspection.

(1949 Rev., S. 944.)



Section 8-64 - Disposal of property by a housing authority.

A housing authority shall have the power, in addition to its other powers, to sell, lease, exchange, transfer, assign, pledge or otherwise dispose of any of its real or personal property or any interest therein.

(1949 Rev., S. 945.)



Section 8-64a - Disposal of housing project by housing authority.

No housing authority which receives or has received any state financial assistance may sell, lease, transfer or destroy, or contract to sell, lease, transfer or destroy, any housing project or portion thereof in any case where such project or portion thereof would no longer be available for the purpose of low or moderate income rental housing as a result of such sale, lease, transfer or destruction, except the Commissioner of Housing may grant written approval for the sale, lease, transfer or destruction of a housing project if the commissioner finds, after a public hearing, that (1) the sale, lease, transfer or destruction is in the best interest of the state and the municipality in which the project is located, (2) an adequate supply of low or moderate income rental housing exists in the municipality in which the project is located, (3) the housing authority has developed a plan for the sale, lease, transfer or destruction of such project in consultation with the residents of such project and representatives of the municipality in which such project is situated and has made adequate provision for said residents’ and representatives’ participation in such plan, and (4) any person who is displaced as a result of the sale, lease, transfer or destruction will be relocated to a comparable dwelling unit of public or subsidized housing in the same municipality or will receive a tenant-based rental subsidy and will receive relocation assistance under chapter 135. The commissioner shall consider the extent to which the housing units which are to be sold, leased, transferred or destroyed will be replaced in ways which may include, but need not be limited to, newly constructed housing, rehabilitation of housing which is abandoned or has been vacant for at least one year, or new federal, state or local tenant-based or project-based rental subsidies. The commissioner shall give the residents of the housing project or portion thereof which is to be sold, leased, transferred or destroyed written notice of said public hearing by first class mail not less than ninety days before the date of the hearing. Said written approval shall contain a statement of facts supporting the findings of the commissioner. This section shall not apply to the sale, lease, transfer or destruction of a housing project pursuant to the terms of any contract entered into before June 3, 1988. The commissioner shall not impose a one-for-one replacement requirement on King Court in East Hartford. This section shall not apply to phase I of Father Panik Village in Bridgeport, Elm Haven in New Haven, Pequonnock Gardens Project in Bridgeport, Evergreen Apartments in Bridgeport, Quinnipiac Terrace/Riverview in New Haven, Dutch Point in Hartford, Southfield Village in Stamford and, upon approval by the United States Department of Housing and Urban Development of a HOPE VI revitalization application and a revitalization plan that includes at least the one-for-one replacement of low and moderate income units, Fairfield Court in Stamford.

(P.A. 88-267, S. 2, 4; 89-113, S. 1, 3; P.A. 95-250, S. 1; P.A. 96-195; 96-211, S. 1, 5, 6; P.A. 97-299; P.A. 01-194, S. 3, 9; May Sp. Sess. P.A. 04-2, S. 28; P.A. 10-134, S. 1; P.A. 13-234, S. 23.)

History: P.A. 89-113 removed the one year limitation on the applicability of section 2 of P.A. 88-267, thereby necessitating its codification, added further findings to be made by the commissioner of housing prior to approving the sale, lease, transfer or destruction of state-assisted housing projects and added public hearing and notice requirements in connection therewith; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-195 deleted Subdiv. (3) requiring replacement with an equal number of dwelling units, renumbering the remaining Subdivs. accordingly; P.A. 97-299 inserted new Subdiv. (3) re development of plan for disposal of project prior to approval, redesignating existing Subdiv. (3) as (4), added provisions re type of housing or subsidy as alternatives available to displaced persons for relocation and required commissioner to consider extent to which disposed units will be replaced; P.A. 01-194 added exception for Pequonock Gardens Project in Bridgeport, effective July 11, 2001; May Sp. Sess. P.A. 04-2 added exceptions for Evergreen Apartments in Bridgeport, Quinnipiac Terrace/Riverview in New Haven, Dutch Point in Hartford, Southfield Village in Stamford and, upon approval by the United States Department of Housing and Urban Development of a HOPE VI revitalization application and a revitalization plan that includes at least the one-for-one replacement of low and moderate income units, Fairfield Court in Stamford, effective July 1, 2004; P.A. 10-134 provided that commissioner shall not impose one-for-one replacement requirement on King Court in East Hartford; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” and made a technical change, effective July 1, 2013.



Section 8-64b - Nondisclosure of tenant Social Security and bank account numbers.

(a) No entity purchasing a housing project or a portion of a housing project from a housing authority shall disclose to the public the Social Security number or a bank account number of a tenant of said project that is contained in the tenant’s lease agreement.

(b) No housing authority may disclose to any private person, except a purchaser of a housing project owned by the authority, the Social Security number or bank account number of any tenant of said project without the permission of such tenant.

(c) Any person who violates any provision of this section shall be fined not more than two hundred dollars.

(P.A. 04-119, S. 1.)

History: P.A. 04-119 effective May 21, 2004.



Section 8-64c - Resident participation plan for major physical transformation and disposition activities.

(a) For purposes of this section: (1) “Disposition” means a sale, lease, transfer or other change in ownership or control; (2) “major physical transformation” means (A) any renovation, rehabilitation, revitalization or redevelopment of real property or a portion thereof for which the estimated cost exceeds fifty per cent of the estimated replacement value of such real property or portion thereof, or (B) any demolition of real property or portion thereof that results in the loss of one or more housing units; (3) “resident participation plan” means a written description of a specific and ongoing process to enable meaningful resident participation during the planning, implementation and monitoring of major physical transformation or disposition activities, beginning with the earliest stages of concept and design; (4) “signed agreement” means a resident participation plan that is signed by a housing authority, a duly elected and constituted tenant organization, the developer undertaking the major physical transformation, if any, and the entity that will own, lease or otherwise control the real property or portion thereof, if any; and (5) “authority” or “housing authority” and “real property” have the same meanings as in section 8-39.

(b) Any housing authority that intends to undertake the major physical transformation or disposition of any real property or portion thereof that is owned or managed by such authority shall notify all residents of such real property of its intention as soon as practicable. Such authority shall, in conjunction with the residents of such real property and any duly elected and constituted tenant organization that represents such residents, implement a resident participation plan for such major physical transformation or disposition activities. The authority shall negotiate in good faith the provisions of such resident participation plan with such residents and tenant organization. If a duly elected and constituted tenant organization represents the residents of such real property, the authority shall make all reasonable efforts to enter into a signed agreement.

(c) A resident participation plan shall include, but is not limited to, the following:

(1) A notification to all residents explaining residents’ right to organize and to participate in tenant organizations without interference from or adverse action by the authority;

(2) Provisions for regular and substantial involvement of the representatives of any duly elected and constituted tenant organization in implementing the resident participation plan;

(3) A requirement that the authority provide residents and tenant organizations with information about groups and organizations that are separate from the authority and may serve as a resource to such residents and tenant organizations on matters including housing policy and resident outreach, training, organizing and legal rights;

(4) Provisions allowing for the inclusion, at the discretion of residents, of tenant advocates or other tenant assistance providers in all resident participation activities;

(5) If applicable, identification of opportunities for residents to participate in selection panels to choose development partners and consultants, provided residents shall not comprise a majority of any selection panel;

(6) A provision requiring the authority to make all significant documents related to the major transformation or disposition activities, including copies of design plans and applications for financial assistance, available for inspection by residents at a readily accessible location;

(7) Provisions assuring opportunities for resident involvement, advice and recommendations concerning such major physical transformation or disposition activities, including, where applicable, (A) the details of the major physical transformation or disposition activities that the authority intends to undertake and the projected timeline for such activities; (B) the design of housing units, buildings, amenities and common areas, including the number, size and configuration of housing units; (C) architectural design and landscaping; (D) resident employment or the use of resident-owned businesses in such major physical transformation or disposition activities and in future property management operations; (E) future resident services, property management, security and any enrichment features affecting residents’ quality of life; (F) the level of occupancy that will be maintained in advance of the major physical transformation or disposition activities; (G) new rent levels, the affordability of such new rent levels for current residents and the duration of any affordability restrictions; (H) home ownership opportunities; (I) displacement of current residents, temporary and permanent relocation plans and relocation benefits; (J) the number of housing units that will be lost due to such major physical transformation or disposition activities and any plans to replace such housing units; (K) plans, procedures and qualifications for the occupancy of units by current and new residents, including preferences, if any, for current residents, at the conclusion of such major physical transformation or disposition activities; and (L) the governance of the entity that will own, lease or otherwise control the real property or portion thereof and how such governance may affect such residents, including any changes to grievance procedures, residents’ rights and residents’ opportunities to participate in management decisions.

(d) No authority shall be eligible to apply for financial assistance for the major physical transformation of any real property or portion thereof from the Department of Economic and Community Development or the Connecticut Housing Finance Authority unless such authority has adopted and implemented a resident participation plan in accordance with this section. In awarding financial assistance for the major physical transformation of any real property or portion thereof, the department and authority shall, in a manner consistent with their procedures, give full consideration for preference to any application made by any authority that has entered into a signed agreement in accordance with this section.

(P.A. 11-72, S. 1.)



Section 8-65 - Exemption of property from execution sale.

All real and personal property, including choses in action, of a housing authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against a housing authority be a charge or lien upon its real property; provided the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of a housing authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by a housing authority on its rents, fees or revenues.

(1949 Rev., S. 946.)

Cited. 18 CA 393.



Section 8-66 - Administration of projects established for housing war workers.

Projects established under sections 116g to 124g, inclusive, of the 1943 supplement to the general statutes to provide housing for persons engaged in war industries or activities shall be administered for the purposes and in accordance with the provisions of this chapter, provided, in the case of a housing authority acting as agent for the federal government or administering such a project leased from the federal government, the area of operation may include the area within the territorial boundaries of any other city or town if no authority has been established for such other city or town, and the governing body of such other city or town, by resolution, consents to such inclusion.

(1949 Rev., S. 947.)

See part V re housing for military and defense workers generally.



Section 8-67 - Injury on housing authority property.

Any person injured in person or property within boundaries of property owned or controlled by an authority, for which injury such authority is or may be liable, may bring an action within two years after the cause of action therefor arose to recover damages from such authority, provided written notice of the intention to commence such action and of the time when and the place where the damages were incurred or sustained has been filed with the chairman or the secretary of the authority within six months after the cause of action therefor arose.

(1955, S. 478d; 1959, P.A. 403; P.A. 83-483, S. 1.)

History: 1959 act removed notice requirement; P.A. 83-483 inserted two-year limitation on bringing of action and six-month notice provision.

Provision in lease absolving authority from liability owing to lack of repairs held ineffective as defense. 16 CS 106. Notice requirement is a condition subsequent and lack of notice is a matter of defense. 21 CS 65. Covers both negligence and nuisance actions. Id. Demurrer sustained to a complaint which recited notice given to authority for notice did not contain any description whatsoever of the injury. Id., 132.

Annotations to present section:

Cited. 213 C. 354.

Cited. 38 CA 175. Employee of housing authority or its insurance carrier cannot waive the requisite notification to the housing authority. 63 CA 617.

Cited. 45 CS 136.



Section 8-68 - Housing research and studies.

In addition to its other powers, any housing authority, within its area of operation, or the Commissioner of Economic and Community Development may undertake and carry out studies and analyses of the housing needs and of the meeting of such needs, including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sale prices, employment, wages and other factors affecting the local housing needs and the meeting thereof; may make the results of such studies and analyses available to the public and the building, housing and supply industries, and may engage in research and disseminate information on the subject of housing.

(1949 Rev., S. 959; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-68a - State grants for community centers.

The state, acting by and through the Commissioner of Economic and Community Development, may enter into a contract with the housing authority of any municipality maintaining a housing project, for which state assistance has been provided, for a state grant equivalent to fifty per cent of the cost of establishing a community center in such municipality, subject to a finding by said commissioner that such municipality will establish a continuing program for such center. In anticipation of final payment of such grant, the state, acting by and through said commissioner and in accordance with such contract, may make advances to the authority for preliminary planning expense or other development cost of such center.

(February, 1965, P.A. 630, S. 1; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-68b - Bond issue.

For the purposes of section 8-68a the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state, from time to time, in an amount which shall not in the aggregate exceed . . . . * dollars. Such bonds shall be issued in accordance with the provisions of said section 3-20 and the full faith and credit of the state is pledged for the payment of the interest on said bonds as the same become due and the payment of the principal thereof at maturity. Such bonds shall be sold at not less than par and accrued interest and shall bear such date or dates, mature at such time or times not exceeding thirty years from their respective dates and be subject to such redemption privileges with or without premium as may be fixed and determined by the State Bond Commission. Such portion of the proceeds from the sale of such bonds and of any notes issued in anticipation thereof as may be required for such purpose shall be applied to the payment of the principal of any such notes then outstanding and unpaid and the remaining proceeds of any such sale shall be used for the payment of grants and advances under the provisions of section 8-68a. Such payments shall be made by the State Treasurer on certification of the Commissioner of Economic and Community Development in accordance with the contract between the state and the authority. The Treasurer may invest in direct obligations of the United States of America such of the proceeds of such sale as he deems available for such purpose.

(February, 1965, P.A. 630, S. 2; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

*Note: Act passed with no figure inserted.

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-68c - Notice of certain actions concerning federally assisted multifamily rental housing for low and moderate income persons and families.

(a) As used in this section, “covered program” means:

(1) New construction, substantial rehabilitation, moderate rehabilitation, property disposition and loan management set-aside programs or any other program providing project-based assistance under 42 USC 1437f, including, but not limited to, housing regulated pursuant to 24 CFR 983.1 to 24 CFR 983.262, inclusive, 24 CFR Parts 880 to 884, inclusive, and 24 CFR Part 886;

(2) The Below Market Interest Rate Program under Section 221(d)(3) of the National Housing Act, 12 USC 1715l(d)(3), (5);

(3) Section 236 of the National Housing Act, 12 USC 1715z-1;

(4) Section 202 of the Housing Act of 1959, 12 USC 1701q;

(5) Programs for rent supplement assistance under Section 101 of the Housing and Urban Development Act of 1965, 12 USC 1701s;

(6) Programs under Section 515 of the Housing Act of 1949, 42 USC 1485;

(7) Programs under Section 521 of the Housing Act of 1949, 42 USC 1490a;

(8) The Low Income Housing Tax Credit program, 26 USC 42; or

(9) Supportive Housing for Persons with Disabilities under 42 USC 8013.

(b) Any owner of multifamily rental housing for persons and families of low and moderate income, that is assisted pursuant to a contract, mortgage, or mortgage insured under any covered program shall, not later than one year prior to the expiration or planned or proposed termination of any subsidy for the development, sale, transfer of title, lease of the development, prepayment of any such contract or mortgage, or maturity of such mortgage, if any such action will result in the cessation or reduction of the financial assistance or regulatory requirements designed to make the assisted units affordable to low and moderate income households, provide written notice of such action to the Commissioner of Housing, the chief executive officer of the municipality in which such housing is located and to all tenants residing in such housing. Nothing in this section shall be construed to limit the contractual rights or the ability of such owner to prepay any such mortgage or to interfere with any existing contract. Not later than ten business days after receipt of any notice, the Commissioner of Housing shall cause such notice to be posted on the web site of the department. Such notice shall also be made available electronically to those persons who have provided the commissioner with a written request to receive such notices along with a current electronic mail address.

(c) Notwithstanding the provisions of subsection (b) of this section, the owner of multifamily rental housing that is assisted pursuant to a contract, mortgage or mortgage insured under any covered program that was not subject to the provisions of this section prior to July 1, 2006, and which, as of July 1, 2006, has less than one year remaining prior to the expiration or planned or proposed termination of any subsidy for the development, sale, transfer of title, lease of the development, prepayment of any such contract or mortgage or maturity of such mortgage, if any such action will result in the cessation or reduction of the financial assistance or regulatory requirements designed to make the assisted units affordable to low and moderate income households, shall provide not less than ninety days written notice of such action. Said notice shall be delivered to the parties listed in subsection (b) of this section and shall be posted and made available in accordance with the provisions of said subsection (b).

(P.A. 88-262, S. 1, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-48, S. 1; P.A. 13-234, S. 24.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-48 replaced former provisions re prepayment with new Subsecs. (a), (b) and (c) re notice of certain actions concerning federally assisted multifamily rental housing for low and moderate income persons and families, effective July 1, 2006; P.A. 13-234 amended Subsec. (b) by substituting “Commissioner of Housing” for “Commissioner of Economic and Community Development” and deleting “On and after July 1, 2006,”, effective July 1, 2013.



Section 8-68d - Housing authority annual report.

Each housing authority shall submit a report to the Commissioner of Economic and Community Development and the chief executive officer of the municipality in which the authority is located not later than March first, annually. The report shall contain (1) an inventory of all existing housing owned or operated by the authority, including the total number, types and sizes of rental units and the total number of occupancies and vacancies in each housing project or development, and a description of the condition of such housing, (2) a description of any new construction projects being undertaken by the authority and the status of such projects, (3) the number and types of any rental housing sold, leased or transferred during the period of the report which is no longer available for the purpose of low or moderate income rental housing, and (4) such other information as the commissioner may require by regulations adopted in accordance with the provisions of chapter 54.

(P.A. 88-267, S. 1, 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-68e - Financial assistance to housing authorities for rehabilitation of uninhabitable dwelling units.

The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with a housing authority for state financial assistance, within available funds, in the form of a grant-in-aid for the rehabilitation of uninhabitable dwelling units, provided the housing authority is receiving financial assistance for such units from the federal government. Such units may be operated and managed under the jurisdiction of the United States Department of Housing and Urban Development. The Commissioner of Economic and Community Development may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 88-280, S. 13; P.A. 90-257, S. 8, 17; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 90-257 deleted provision prohibiting grants after June 30, 1990, and authorized grants from all agency funds, eliminating the restriction to appropriations; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-68f - Tenants’ rights and grievance procedures. Regulations.

Each housing authority which receives financial assistance under any state housing program, and the Connecticut Housing Finance Authority or its subsidiary when said authority or subsidiary is the successor owner of housing previously owned by a housing authority under part II or part VI of this chapter, shall, for housing which it owns and operates, (1) provide each of its tenants with a written lease, (2) adopt a procedure for hearing tenant complaints and grievances, (3) adopt procedures for soliciting tenant comment on proposed changes in housing authority policies and procedures, including changes to its lease and to its admission and occupancy policies, and (4) encourage tenant participation in the housing authority’s operation of state housing programs, including, where appropriate, the facilitation of tenant participation in the management of housing projects. If such housing authority or the Connecticut Housing Finance Authority or its subsidiary operates both a federal and a state-assisted housing program, it shall use the same procedure for hearing tenant grievances in both programs. The Commissioner of Economic and Community Development shall adopt regulations in accordance with the provisions of chapter 54 to establish uniform minimum standards for the requirements in this section.

(P.A. 89-113, S. 2, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 00-173; May Sp. Sess. P.A. 04-2, S. 94.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 00-173 required written lease and adoption of procedures for tenant complaints and for tenant participation, and required the commissioner to adopt regulations; May Sp. Sess. P.A. 04-2 applied provisions of section to Connecticut Housing Finance Authority or subsidiary, effective July 1, 2004.



Section 8-68g - Developer’s fees charged by eligible developers.

The Commissioner of Economic and Community Development may, in accordance with regulations adopted in accordance with chapter 54, permit any eligible developer to charge a developer’s fee in connection with the construction, renovation or rehabilitation of low and moderate income housing for which the eligible developer applies to the commissioner for state financial assistance under any program administered by the commissioner. Notwithstanding the provisions of this section or any regulations adopted thereunder, the developer’s fee charged by a community housing development corporation for a project pursuant to subsection (b) of section 8-218 shall be ten per cent of the cost of the project except that the commissioner, in his discretion, may authorize, by regulations, a fee in excess of such amount.

(P.A. 89-300, S. 1, 3; P.A. 95-250, S. 1; 95-296, S. 2, 5; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-296 added provision establishing amount of developer’s fee charged by a community housing development corporation, effective July 6, 1995, and applicable to applications pending on said date or filed on and after said date.



Section 8-68h - Tenant escrow accounts.

(a) Each housing authority created pursuant to section 8-40 shall establish in accordance with this section a program to enable tenants to save funds sufficient to rent a private dwelling unit or to make a down payment for a home.

(b) Each housing authority shall notify each tenant residing in units operated by the authority whose rent exceeds the fair market value for a dwelling unit of equivalent size for the area established under Section 8 of the United States Housing Act of 1937, as amended, that such tenant is eligible for the program established under this section. Upon written request of an eligible tenant, the housing authority shall deposit in a non-interest-bearing escrow account for such tenant in a financial institution an amount equal to the difference between the rent due to the authority from the tenant and the fair market rental for a dwelling unit of equivalent size for the area established under Section 8 of the United States Housing Act of 1937, as amended. Each deposit into a tenant escrow account shall be made from rent payments received by the housing authority from the tenant. The funds in such account shall be used by the tenant to rent a private dwelling unit or for a down payment for a home. The written request shall state the amount the tenant determines to be sufficient to rent a private dwelling unit or to make a down payment for a home. Upon written request of the tenant, the director may revise such amount once a year, on or after the time the account reaches one hundred per cent of such amount or at such other time the director of the housing authority deems appropriate. Such revision shall be based on rental and sales price levels for housing in the area.

(c) The director of the housing authority shall notify the tenant, in writing, when the balance in such account equals seventy-five per cent of the amount specified by the tenant in the notice to the authority under subsection (b) of this section. The authority shall also provide written notice to the tenant when the balance equals such specified amount. No deposit shall be made by the authority into a tenant escrow account in excess of such specified amount. The director shall annually provide the tenant with a report stating the balance in the account.

(d) After receipt of notice that the balance in the account equals the specified amount, the tenant shall have one hundred eighty days to vacate the unit in the housing project. If the tenant fails to vacate, the funds in the account shall revert to the housing authority. Notwithstanding the provisions of this section to the contrary, the director shall extend the time period to vacate if additional time is needed for the tenant to find other housing or for other good cause.

(e) Prior to vacating his dwelling unit, the tenant shall submit to the director documentation satisfactory to the director that the funds in the account shall be used for rental of a private dwelling unit or for a down payment on a house. The director shall remit the funds in the escrow account to the tenant upon receipt of such documentation.

(f) The director shall order reversion to the housing authority of the funds in any escrow account established under this section (1) not less than one hundred eighty days after the tenant receives notice that the account equals the specified amount unless such time limit has been extended pursuant to subsection (d) of this section, (2) upon receipt by the tenant of a written finding by the director that it is not reasonable to expect the balance to ever equal the specified amount because of a financial hardship experienced by the tenant or (3) if the tenant becomes thirty days in arrears in his rental payments to the authority. In the case of reversion under subdivision (3) of this subsection, if, within one hundred twenty days of reversion, or later, as permitted by the director for good cause shown, the tenant pays to the authority all amounts in arrears, such escrow account shall be reinstated with the same balance as of the date of reversion.

(g) Each housing authority shall establish written procedures to implement this section. Such procedures shall include provisions for tenants to dispute an action by a housing authority made under this section.

(h) On or before November 1, 1992, and annually thereafter, the director of each housing authority shall submit a report to the Commissioner of Economic and Community Development on the tenant escrow account program administered by the housing authority.

(P.A. 91-202; P.A. 92-101; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 92-101 amended Subsec. (b) to specify that the amounts deposited in the account may be revised when the account reaches 100% of the amount or the director deems appropriate, amended Subsec. (d) to authorize the commissioner to extend the period to vacate for any good cause, added Subsec. (h) requiring the director of each housing authority establishing a program under this section to submit an annual report to the commissioner of housing and made technical changes in Subsecs. (c) and (f); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-68i - Emergency housing in projects.

A housing authority, created under section 8-40, may allow one or more vacant units in housing projects operated by the authority to be used as emergency housing on a temporary basis. As used in this section “emergency” means a loss of a residence or domicile due to a fire, flood or other act of God or a violation of the Building Code which renders the residence or domicile uninhabitable or a serious or terminal illness of any resident which prevents such resident from meeting his obligation under a mortgage or lease and “temporary” means the period of time needed to find housing, not exceeding thirty days.

(P.A. 95-197, S. 2, 3.)

History: P.A. 95-197 effective June 28, 1995.



Section 8-68j - Financially distressed development. Transfer to Connecticut Housing Finance Authority.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Connecticut Housing Finance Authority” means the authority created and operating pursuant to the provisions of chapter 134;

(3) “Financially distressed development” means a housing development owned by a housing authority and subject to an asset that was transferred from the Department of Economic and Community Development to the Connecticut Housing Finance Authority pursuant to section 8-37u or subdivision (3) of section 32-11; and

(4) “Housing authority” means a local housing authority owning a financially distressed development.

(b) Notwithstanding any provision of the general statutes, a housing authority may, with the approval of the Commissioner of Economic and Community Development, quit claim or otherwise transfer its interest in a financially distressed development to the Connecticut Housing Finance Authority. The commissioner may grant such approval upon an express finding that: (1) The housing authority is financially unable to maintain the development; (2) there is no reasonable prospect that the housing authority will be able to maintain the property in the future; (3) the housing authority has requested to transfer the development; and (4) the Connecticut Housing Finance Authority is prepared to accept the transfer.

(June 30 Sp. Sess. P.A. 03-6, S. 51; May Sp. Sess. P.A. 04-2, S. 92.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; May Sp. Sess. P.A. 04-2 amended Subsec. (a)(3) by making technical changes, effective May 12, 2004.



Section 8-68k - Compliance with requirements for operation and disposition of housing projects by successor.

Whenever the Connecticut Housing Finance Authority or its subsidiary is a successor owner of housing previously owned by a housing authority under part II or part VI of this chapter, the authority or its successor shall be subject to the requirements of and operate such housing in compliance with all provisions of the general statutes applicable to the operation or disposition of such housing by a housing authority.

(May Sp. Sess. P.A. 04-2, S. 95.)

History: May Sp. Sess. P.A. 04-2 effective May 12, 2004.



Section 8-69 - Moderate rental housing projects and moderate cost housing; declaration of policy.

It is hereby declared (a) that there is a serious shortage in urban, suburban and rural areas of moderate rental housing and moderate cost housing for families of veterans of World War II and of other citizens of the state of low and moderate income, endangering the health of such families and constituting a menace to the health, safety, morals, welfare and comfort of inhabitants thereof; (b) that it is in the public interest that work on housing projects for such families be commenced as soon as possible in order to alleviate the housing shortage which now constitutes an emergency, and that the building of private homes for such families be encouraged by the use of public funds as mortgage loans at a low rate of interest; (c) that state financial assistance in the form of loans to eligible developers at low interest rates, guarantees of notes of housing authorities, grants to housing authorities or nonprofit corporations, or a combination thereof, is needed to make housing accommodations available for such families at rentals within their reach; (d) that it is in the public interest, wherever possible, to construct housing projects in existing neighborhoods up to twenty-five units; and that the necessity in the public interest for the provisions of this part and the inclusion of housing projects for such families is declared to be a matter of legislative determination.

(1949 Rev., S. 948; 1949, S. 443d; 1961, P.A. 447, S. 2; P.A. 78-304, S. 1, 22; P.A. 84-493, S. 3, 9.)

History: 1961 act added Subdiv. (d) provision re construction of projects up to twenty-five units; P.A. 78-304 amended Subdiv. (c) to refer to loans to “eligible developers” rather than to authorities; P.A. 84-493 provided for state financial assistance to moderate rental housing projects in the form of a grant.

See Sec. 8-38 re declaration of policy re low and moderate income housing.

See Sec. 8-82 re states’ authority to purchase and sell units, to insure and make mortgages, etc.



Section 8-70 - State assistance.

(a) Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-21, the state, acting by and through the Commissioner of Economic and Community Development, may enter into a contract or contracts with an authority or combination of authorities for state financial assistance for a moderate rental housing project or projects in the form of (1) interim and permanent loans or deferred loans; (2) guarantees by the state of the notes of an authority; (3) grants; or (4) any combination of such forms of aid. In the case of a deferred loan, the contract shall require that payments on all or a portion of the interest are due currently but that payments on principal may be made at a later time.

(b) Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-21, the state, acting by and through the Commissioner of Economic and Community Development, may enter into a contract or contracts with an eligible developer for state financial assistance for a moderate rental housing project or projects in the form of interim and permanent mortgage loans and, in the case of a housing authority or nonprofit corporation, the commissioner may enter into a contract or contracts to provide state financial assistance in the form of a grant.

(c) Permanent loans or deferred loans made by the state under the authorization of this section (1) shall bear interest payable quarterly on the first days of January, April, July and October for the preceding calendar quarter at a rate to be determined in accordance with subsection (t) of section 3-20; (2) shall be in an amount not in excess of the development cost of the project or projects, including, in the case of loans or deferred loans financed from the proceeds of the state’s general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, a state service charge, as approved by the Commissioner of Economic and Community Development; and (3) shall be repayable in such installments as are determined by the Commissioner of Economic and Community Development within fifty years from the date of completion of the project or projects, as determined by the Commissioner of Economic and Community Development. The term of a permanent loan or deferred loan may be extended upon the recommendation of the Commissioner of Economic and Community Development with the approval of the State Bond Commission if the commissioner determines that such an extension is necessary for the continuing financial viability of a project. In anticipation of such permanent loans or deferred loans, the state, acting by and through the Commissioner of Economic and Community Development, with the approval of the Governor and the Treasurer, may make temporary loans or deferred loans or advances to the authority or authorities at an interest rate to be determined in accordance with subsection (t) of section 3-20. As a condition of making any loan under this section, the commissioner may require the authority or authorities or the eligible developer to develop a management plan designed to ensure adequate maintenance of such project or projects.

(d) Grants made by the state under the authorization of this section shall be in an amount not in excess of the development cost of the projects as approved by the commissioner.

(1949 Rev., S. 949; 1949, October, 1949, March, 1950, 1951, 1953, June, 1955, S. 444d; November, 1955, S. N14; 1957, P.A. 395, S. 1; 1959, P.A. 466, S. 1; 1961, P.A. 447, S. 3; 1963, P.A. 54, S. 1; 1967, P.A. 522, S. 8; 1972, P.A. 245, S. 2; P.A. 73-598, S. 2, 3; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 2, 3, 22; P.A. 79-598, S. 3, 4, 10; P.A. 84-493, S. 4, 9; P.A. 87-386, S. 1; 87-416, S. 2, 24; P.A. 90-238, S. 3, 32; P.A. 92-166, S. 2, 31; P.A. 93-165, S. 3, 7; 93-309, S. 13, 29; 93-435, S. 71, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 5.)

History: 1959 act changed the termination date for contracts under Subsec. (a) from June 30, 1959, to July 1, 1961; 1961 act changed said date to July 1, 1963; 1963 act removed the termination date and made contracts subject to preliminary approval of state bond commission; 1967 act substituted commissioner of community affairs for public works commissioner; 1972 act specified in Subsec. (b) that loans bear interest at rate determined by bond commission; P.A. 73-598 amended Subsec. (b) to specify that interest be payable quarterly and that rate established be per annum rate commencing from first day of quarter in which determined; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 inserted new Subsec. (b) concerning contracts with developers after preliminary approval of bond commission, designated former Subsec. (b) as Subsec. (c) and substituted “permanent loans” for “definitive loans”; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 84-493 provided for state financial assistance to moderate rental housing projects in the form of a grant; P.A. 87-386 added provisions re extension of loan term and requirement for management plan to Subsec. (c); P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Sec. 3-20(t); P.A. 90-238 revised provisions re state service fees; P.A. 92-166 amended Subsec. (a) by making deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and made technical changes to Subsec. (c) consistent with changes in Subsec. (a); P.A. 93-165 amended Subsec. (a) by making technical change re payment of interest, effective June 23, 1993; P.A. 93-309 added new Subsec. (e) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (e) by deleting the reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 deleted former Subsec. (e) re regulations and application to program repealed by the same act.



Section 8-70a - Pilot program for rehabilitation and private management of moderate rental housing projects.

Section 8-70a is repealed, effective October 1, 2000.

(P.A. 97-307, S. 2, 4; June Sp. Sess. P.A. 99-1, S. 7, 51; P.A. 00-195, S. 2.)



Section 8-71 - Payments in lieu of taxes, assessments and use charges.

In lieu of real property taxes, special benefit assessments and sewerage system use charges otherwise payable to such municipality, except in such municipalities as, by special act or charter, on May 20, 1957, had a sewer use charge, an authority shall pay each year to the municipality in which any of its moderate rental housing projects are located a sum to be determined by the municipality, with the approval of the Commissioner of Economic and Community Development, not in excess of twelve and one-half per cent of the shelter rent per annum for each occupied dwelling unit in any such housing project; except that the amount of such payment shall not be so limited in any case where funds are made available for such payment by an agency or department of the United States government, but no payment shall exceed the amount of taxes which would be paid on the property were the property not exempt from taxation.

(1949 Rev., S. 951; 1949, S. 446d; 1957, P.A. 395, S. 3; 1963, P.A. 232; 1967, P.A. 522, S. 8; P.A. 76-67, S. 1, 3; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 93-309, S. 14, 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 6.)

History: 1963 act changed maximum to be paid from a sum not in excess of 10% of the shelter rent per annum to a sum not in excess of 12.5%; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 76-67 added exception to 12.5% limit in cases where federal funds available and provided that no payment exceed amount of taxes due were property not tax-exempt; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 93-309 added provision requiring payments be made for rental or quasi-ownership units of housing development receiving financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 removed references to repealed section.

Cited. 12 CA 499.



Section 8-72 - Operation of projects. Rentals. Tenant eligibility. Inspections. Semiannual statements. Penalty for false statement.

Each developer or housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with providing decent, safe and sanitary dwelling accommodations, and no housing authority or nonprofit corporation shall construct or operate any such project for profit. To this end an authority or a nonprofit corporation shall fix the rentals for dwelling in its projects at no higher rates than it finds to be necessary in order to produce revenues which, together with all other available money, revenues, income and receipts of the authority or nonprofit corporation from whatever sources derived, will be sufficient (a) to pay, as the same become due, the principal and interest on the bonds of the authority or nonprofit corporation; (b) to meet the cost of, and to provide for, maintaining and operating the projects, including the cost of any insurance, and the administrative expenses of the authority or nonprofit corporation; provided nothing in this section shall be construed as prohibiting any authority or nonprofit corporation from providing for variable rentals based on family income. In the operation or management of housing projects an authority or nonprofit corporation shall, at all times, rent or lease the dwelling accommodations therein at rentals within the financial reach of families of low income. The Commissioner of Economic and Community Development may establish maximum income limits for admission and continued occupancy of tenants, provided such maximum income limits and all revisions thereof for housing projects operated pursuant to any contract with any agency of the federal government shall be subject to the prior approval of such federal agency. The Commissioner of Economic and Community Development shall define the income of a family to provide the basis for determining eligibility for the admission, rentals and for the continued occupancy of families under the maximum income limits fixed and approved. The definition of family income, by the Commissioner of Economic and Community Development, may provide for the exclusion of all or part of the income of family members which, in the judgment of said commissioner, is not generally available to meet the cost of basic living needs of the family. No housing authority or developer shall refuse to rent any dwelling accommodation to an otherwise qualified applicant on the ground that one or more of the proposed occupants are children born out of wedlock. Each housing authority and developer shall provide a receipt to each applicant for admission to its housing projects stating the time and date of application and shall maintain a list of such applications, which shall be a public record as defined in section 1-200. The Commissioner of Economic and Community Development shall, by regulation, provide for the manner in which such list shall be created, maintained and revised. No provision of this part shall be construed as limiting the right of the authority to vest in an obligee the right, in the event of a default by such authority, to take possession of a housing project or cause the appointment of a receiver thereof or acquire title thereto through foreclosure proceedings, free from all the restrictions imposed by this chapter with respect to rental rates and tenant selection. The Commissioner of Economic and Community Development shall approve an operation or management plan of each housing project, which shall provide an income adequate for debt service, if any, administration, including a state service charge, other operating costs and establishment of reasonable reserves for repairs, maintenance and replacements, vacancy and collection losses. Said commissioner shall have the right of inspection of any housing during the period between the date on which construction thereof begins and the date the state loan is fully paid or, in the case of a grant, during the period for which any housing project built pursuant to such grant is used for housing for families of low and moderate income. An authority or developer shall semiannually submit to said commissioner a sworn statement setting forth such information with respect to the tenants and rentals for each housing project hereunder and the costs of operating each housing project under its jurisdiction as said commissioner requires. Any person who makes a false statement concerning the income of the family for which application for admission to or continued occupancy of housing projects is made may be fined not more than five hundred dollars or imprisoned not more than six months or both. With regard to a family who, since the last annual recertification, received any public assistance or state-administered general assistance and received earnings from employment, the authority or developer shall not require any interim recertification due to an earnings increase. At the annual recertification, the authority or developer shall base rent levels on such family’s average income throughout the preceding twelve months. During the subsequent twelve-month period, the authority or developer shall not require any interim recertifications due to increased earnings from employment. However, if a family’s income has decreased, nothing in this section shall preclude an interim recertification or recertification based on the reduced income level.

(1949, March, 1950, S. 447d; November, 1955, S. N16; 1957, P.A. 399, S. 1; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 78-304, S. 4, 5, 22; P.A. 79-598, S. 3, 4, 10; Oct. Sp. Sess. P.A. 79-3, S. 1, 2; P.A. 82-130, S. 2; P.A. 84-143, S. 2; 84-210; 84-493, S. 5, 9; P.A. 91-374, S. 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-114, S. 1; P.A. 04-76, S. 2.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 deleted reference to provisions of Secs. 8-45 and 8-46 and instead restated those provisions in section; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; Oct. Sp. Sess. P.A. 79-3 specified that rentals may be variable based on family income; P.A. 82-130 provided for the issuance of a receipt and the maintenance of a list of applicants; P.A. 84-143 required the commissioner of housing to provide, by regulation, for the manner of creation, maintenance and revision of waiting lists; P.A. 84-210 excluded partnerships from the prohibition against operating projects for profit and included nonprofit corporations in the provisions concerning minimizing of rents; P.A. 84-493 provided procedures when state financial assistance to moderate rental housing projects is in the form of a grant; P.A. 91-374 transferred authority to establish maximum income limits from the housing authority or developer to the commissioner; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 98-114 provided a procedure to set rental rates for families who received public or general assistance and had earnings from employment; P.A. 04-76 replaced reference to “received any public or general assistance” with reference to “received any public assistance or state-administered general assistance”.

See Sec. 8-45a re criteria and consideration of applicant’s or proposed occupant’s history of criminal activity.

Cited. 18 CA 393.



Section 8-72a - Maximum income limits. Exceptions: Factors to be considered.

(a) The maximum income limits under section 8-72 shall be eighty per cent of the area median income adjusted for family size.

(b) Notwithstanding the provision of subsection (a) of this section, each developer or housing authority may propose different maximum income limits. In fixing exceptions to maximum income limits under section 8-72, the Commissioner of Economic and Community Development shall take into consideration (1) the latest average wage as computed by the Labor Commissioner for the city or town served by the authority, (2) the number of vacancies in the projects under the authority’s control, (3) the number of applications for admission to tenancy or for continued occupancy which are refused because of income disqualification and (4) the latest area median income, as determined by the United States Department of Housing and Urban Development.

(P.A. 78-304, S. 7, 22; P.A. 79-598, S. 3, 4, 10; P.A. 84-145; P.A. 91-374, S. 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-176, S. 1, 4.)

History: P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 84-145 added Subdiv. (4) concerning median income and added the number of applications for continued occupancy to Subdiv. (3); P.A. 91-374 eliminated reference to the housing authority and developer in establishment of maximum income limits and made technical changes; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 98-176 added provision as Subsec. (a) which set the maximum income limit at 80% of the area median income, and amended existing provisions, designated as Subsec. (b) to allow developers to propose maximum income limits and the commissioner to fix exceptions to this limit, using the factors in Subdivs. (1) to (4), which factors were previously used by the commissioner to set maximum income limits, effective July 1, 1998.

Cited. 18 CA 393.



Section 8-73 - Eviction of families having income over maximum limits. Waiver of eviction requirement.

(a) A tenant in a moderate rental housing project shall vacate the dwelling unit occupied by such tenant not later than sixty days after the housing authority or developer has mailed to such tenant, properly addressed, postage prepaid, written notice that the annual income of such tenant’s family, determined under section 8-72, is in excess of that permitted for continued occupancy of such dwelling unit under said section. Upon the failure of such tenant to vacate such dwelling unit on or before the expiration of such sixty-day period and as long as such tenant continues to occupy such dwelling unit after the expiration thereof, such tenant shall be obligated, notwithstanding the provisions of section 8-72, to pay to the authority or developer monthly as rent for such dwelling unit an amount equal to the going rental therefor as fixed by the authority or developer plus an amount equal to two per cent of the excess of the annual income of such family over that permitted for continued occupancy of such dwelling unit under section 8-72.

(b) Notwithstanding the provisions of subsection (a) of this section, if the eviction of such tenants would result in or increase the number of vacancies in such project, the housing authority or developer may request approval of the Commissioner of Economic and Community Development to permit continued occupancy by tenants having an annual income over the maximum limits established for such project and rental of existing vacant units to tenants having an annual income over such maximum limits. If the commissioner finds that the vacancy rate which would result from refusal to grant such approval may result in an inability of the project to provide an income adequate for debt service, if any, administration, including the state service charge, other operating costs and reserves for repairs, maintenance, replacements and collection costs, the commissioner may approve such occupancy for a period of one year, subject to renewal for additional one-year periods. The amount fixed as rent for units so occupied pursuant to this subsection shall be determined as provided in subsection (a) of this section but in no event shall such rent be in excess of one hundred thirty-three per cent of the going rental as established pursuant to section 8-72.

(1957, P.A. 490; 1967, P.A. 65; P.A. 75-434, S. 1, 2; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 8, 9, 22; P.A. 79-598, S. 3, 4, 10; P.A. 84-493, S. 6, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-196, S. 45; P.A. 07-217, S. 32.)

History: 1967 act deleted proviso that 2% surcharge for excess income be not less than $10 a month; P.A. 75-434 added Subsec. (b) re circumstances in which tenants with incomes in excess of maximum allowed to continue in residence on year-to-year basis; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 included developers under provisions of section and replaced references to Secs. 8-45 and 8-47 with references to Sec. 8-72; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 84-493 made technical changes in Subsec. (b); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.

Cited. 18 CA 393.



Section 8-74 - Hearing on and approval of proposed projects. Use of modern materials. Regulations. Wage rates.

No moderate rental housing project shall be developed until (1) the housing authority or, in the case of a developer, the Commissioner of Economic and Community Development has provided notice to the general public of the project by publication, in ten-point boldface type, of a description of the project in a newspaper of general circulation in the municipality in which the proposed project is to be located; (2) the Commissioner of Economic and Community Development has approved the site, not less than thirty days after publication of the notice required under this section and after having given due consideration to any comments received from the public, the plans and layout and the estimated cost of development, and (3) the commissioner has approved the proposed methods of financing, the proposed rents and income limits for admission and continued occupancy and a detailed estimate of the expenses and revenues thereof. During the period of any grant or loan contract entered into under part I or III of this chapter or this part, the developer shall submit to the commissioner for his approval its rent schedules and its standards of tenant eligibility and continued occupancy, and any changes therein and its proposed budget for each fiscal year, together with such reports and financial and operating statements as the commissioner finds necessary. The commissioner may recommend the use of modern materials and methods of construction and factory-built houses in such projects, provided the use thereof would not be detrimental to the public health and safety, and may, in his discretion, withhold approval of the plans therefor if he believes that failure to use such methods or materials or factory-built houses would result in unnecessarily high costs. The commissioner is authorized to make and enforce reasonable orders and regulations and to determine the allocation of dwelling units to be constructed by an authority. The provisions of section 31-53 shall apply to housing projects constructed by an eligible developer under this part.

(1949, S. 450d, 457d; 1957, P.A. 592, S. 2; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 10, 11, 22; P.A. 79-598, S. 3, 4, 10; P.A. 84-493, S. 7, 9; P.A. 86-307, S. 1, 12; June Sp. Sess. P.A. 91-12, S. 3, 55; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 included developers under provisions of section and required that public hearing be held by commissioner in projects planned by developer; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 84-493 provided for state financial assistance to moderate rental housing projects in the form of a grant; P.A. 86-307 deleted references to “authority” and “housing authority”; June Sp. Sess. P.A. 91-12 amended Subdivs. (1) and (2) to require public notice of a proposed project and a thirty-day comment period instead of a public hearing; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-75 - Veterans’ preference.

As among applicants eligible for occupancy at the rent involved whose needs for housing accommodations are substantially equal, as determined by the developer, preference shall be given to veterans.

(1949 Rev., S. 953; 1949, 1955, June, 1955, S. 448d; November, 1955, S. N17; 1957, P.A. 163, S. 16; P.A. 86-307, S. 2, 12.)

History: P.A. 86-307 substituted “developer” for “authority”.



Section 8-76 - Sale of projects. Regulations to establish priority order of purchasers. Payment and disposition of purchase price.

Upon the determination by the Commissioner of Housing of the termination of the acute shortage of moderate rental housing in the locality or upon the determination by the Commissioner of Housing and the developer owning a moderate rental housing project that it is in the best interest of the state and such developer, such project or any part thereof may be sold by the developer upon terms and conditions approved by the Commissioner of Housing.

(a) Such project or any part of such project sufficiently separable from other property retained by the developer, unless the developer deems it advisable to sell such project as individual one-family or two-family dwelling units, shall be sold, in accordance with regulations adopted by said commissioner which shall establish the order of priorities among the following eligible purchasers: A cooperative or condominium association, membership in which is open to any tenants of the project or part of the project to be sold, the United States Department of Housing and Urban Development or a private sponsor, provided any such purchaser shall agree to use such project for purposes of housing for persons or families of moderate income for as long as a need for such housing continues to exist, as determined by said commissioner, and provided further no tenant occupying a dwelling unit of the project at the time of sale shall be evicted except for cause.

(b) In the sale of a one-family or two-family dwelling unit in a project, or of shares in a cooperative or condominium association purchasing a project or part of a project, preference shall be given to buyers in accordance with the following schedule: (1) First preference shall go to persons who are tenants of the project at the time of sale and whose incomes are below the levels for continued occupancy in the project; (2) second preference shall go to persons who are tenants of the project at the time of sale other than those tenants specified in subdivision (1) of this subsection; (3) third preference shall go to applicants who are residents of the community on the waiting list for admission to moderate rental housing projects in the community and whose incomes are below the maximum limits for admission to such moderate rental housing projects; (4) fourth preference shall go to veterans who are residents of the community and whose incomes are below the maximum limits for admission to occupancy of such moderate rental housing projects in the community; (5) fifth preference shall be given to other residents of the municipality, including occupants of publicly-assisted housing projects whose incomes are below the levels for continued occupancy in moderate rental housing projects in the community. No sale or lease of one-family or two-family dwelling units, or of a share in a cooperative or condominium association owning a housing project, originally purchased from the authority according to this section, shall be made to any person who does not meet the qualifications of one or more of the above categories without the approval of the Commissioner of Housing and any deed conveying such dwelling units or housing project shall state this restriction, which shall run with the land until released by written instrument in recordable form executed by said commissioner, and which may be enforced by said commissioner.

(c) The purchase price of a project or any part thereof may be payable by a purchase money note only when the cost of the project was financed with a loan or deferred loan by the state. Each purchase money note shall provide for its complete amortization by periodic payments within a period not exceeding forty-one years from its date, shall bear interest at a rate to be determined by the State Bond Commission and shall be secured by a first mortgage on the dwelling unit purchased, provided when the sale is to a tenant of the project or to a cooperative or condominium association, membership in which is open to any tenants of the project or part of the project to be sold, the commissioner may set an interest rate on such purchase money note commensurate with the amount by which the income of any such individual tenant purchaser or of any tenant member of a cooperative or condominium association exceeds the maximum limits permitted for continued occupancy of such project, but in no case shall such interest rate be set below the minimum determined by the State Bond Commission.

(d) In the event that the original purchaser of a one-family or two-family dwelling unit sells, assigns, transfers or otherwise conveys any interest in such unit, the entire unpaid principal balance of the note, with interest thereon, shall become due and payable. In the event that the original purchaser of a one-family or two-family dwelling unit ceases to occupy said unit, the entire unpaid principal balance of any loan, made pursuant to this section on and after April 9, 1976, with interest thereon, may become due and payable at the discretion of the commissioner. If such sale, assignment, transfer or conveyance takes place within seven years of the original purchase, the state, acting by and in the discretion of the commissioner, may recapture a portion of the assistance it provided to finance the purchase of the unit, to be determined as follows: The original purchaser shall pay to the state an amount equal to the sum of (1) additional interest representing the difference between the actual interest paid by the original purchaser on the permanent mortgage loan and the interest that the original purchaser would have paid had the terms of the mortgage loan required interest at a rate of eight per cent per annum, from the date of execution of the mortgage loan to the date of prepayment of the mortgage loan; and (2) fifty per cent of the net appreciation if the unit is resold in the first, second or third year, thirty per cent of the net appreciation if the unit is resold in the fourth or fifth year and twenty per cent of the net appreciation if the unit is resold in the sixth or seventh year following the original purchase. Notwithstanding the provisions contained in this subsection, the total amount of such recapture shall not exceed the net gain realized upon the resale of the unit. Permanent mortgage documents provided to original purchasers on and after July 1, 1987, shall contain provisions necessary to fulfill the requirements of this subsection.

(e) The proceeds of any sale of any project, or of any part thereof, the cost of which was financed with a loan or deferred loan by the state to a housing authority, after payment of all necessary expenses incident to such sale, shall be applied to liquidate the outstanding balance of such loan or deferred loan. To this end, the authority shall endorse each purchase money note received by the authority in payment of the purchase price to the order of the state without recourse and shall deliver such note, together with a duly executed assignment of the mortgage securing the same, to the Commissioner of Housing, and the State Treasurer shall credit the face amount of such note as having been paid upon such loan. If the proceeds of the sale of such project or of any part thereof, including as such proceeds the face amount of any purchase money note received by an authority and endorsed and delivered by it to the Commissioner of Housing, as aforesaid, are more than sufficient to liquidate the outstanding balance of such loan, such proceeds shall be applied toward the outstanding balance, if any, on any loan or deferred loan made pursuant to this part on any other project owned and operated by such authority. If any balance remains after all such loans or deferred loans have been liquidated, an amount equal to one-half of any balance remaining shall be retained by or paid over to the state and an amount equal to the remaining one-half of such balance shall be retained by or paid over to the authority for payment by it to the municipality in which the project is located. The proceeds of the sale of any project the cost of which was financed by notes or bonds issued by the authority and guaranteed by the state, or of any part thereof, after payment of all necessary expenses incident to such sale, shall be applied so far as practicable to the redemption of all such outstanding notes or bonds. If such proceeds are more than sufficient to redeem all such outstanding notes and bonds, one-half of any balance remaining shall be paid over to the state and the remaining one-half of such balance shall be paid over to the authority for payment by it to the municipality in which the project is located. If such proceeds are insufficient for complete redemption of such notes and bonds, any balance remaining after redemption of the largest possible amount thereof shall be paid over to the state. No such sales shall affect the obligation of the authority upon such notes or bonds or the obligation of the state on its guarantee thereof. The proceeds of the sale of any project, or any part thereof, the cost of which was financed, wholly or partially, by a grant, after payment of all necessary expenses incident to such sale, shall first be used for the repayment of such grant to the state.

(f) The proceeds of any sale of any project, or of any part thereof, the cost of which was financed with a loan or deferred loan by the state to a nonprofit corporation, after payment of all necessary expenses incident to such sale, shall be applied to liquidate the outstanding balance of such loan or deferred loan. To this end, the nonprofit corporation shall endorse each purchase money note received by the nonprofit corporation in payment of the purchase price to the order of the state without recourse and shall deliver such note, together with a duly executed assignment of the mortgage securing the same, to the Commissioner of Housing, and the State Treasurer shall credit the face amount of such note as having been paid upon such loan or deferred loan. If any balance remains after the loan or deferred loan has been liquidated, such balance shall be paid over to the state for deposit to the credit of the General Fund. The proceeds of the sale of any project, or any part thereof, the cost of which was financed, wholly or partially, by a grant, after payment of all necessary expenses incident to such sale, shall first be used for the repayment of such grant to the state. If any balance remains after the grant has been repaid, such balance shall be paid over to the state for deposit to the credit of the General Fund.

(1949 Rev., S. 954; 1953, 1955, S. 451d; 1959, P.A. 508; February, 1965, P.A. 297, S. 1; 1967, P.A. 522, S. 8; 1969, P.A. 502; P.A. 73-191, S. 1; P.A. 76-20, S. 1, 2; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 12, 13, 22; P.A. 79-598, S. 3, 4, 10; P.A. 83-373, S. 1, 2; P.A. 84-493, S. 8, 9; P.A. 86-307, S. 3, 12; P.A. 87-485, S. 1–3; P.A. 92-166, S. 3, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 25.)

History: 1959 act added schedule of preference; 1965 act provided authority may sell rather than “dispose of” projects, limited application of Subdiv. (a) to the sale of a one or two-family dwelling unit, added Subdivs. (b) and (c), specified proceeds are to include face amount of any purchase money note and state or authority may retain balance of loans, and added provisions re disposition of purchase money notes to liquidate state loans, to redeem authority bond and notes and to distribute surplus, if any; 1967 act substituted commissioner of community affairs for public works commissioner; 1969 act included provisions concerning cooperatives and condominium associations amending preference schedule and purchase money note provisions accordingly; P.A. 73-191 allowed sale of projects or a part of a project to department of housing and urban development or private sponsor under conditions specified in section, made former schedule of preference specifically applicable to sales of one and two-family units, deleted restriction of purchase money notes to sales to tenants’ cooperatives, condominium association and one or two-family units and added provision concerning interest rates pegged to amount tenants’ incomes exceed maximum allowed for continued occupancy; P.A. 76-20 deleted references to authority in provisions for approval of sales, and execution and enforcement of written instruments and provided that upon sale of property by original purchaser or his ceasing to occupy property, loan becomes due; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 included developers under provisions of section; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-373 changed maximum amortization time from 30 to 41 years and provided for proceeds of sale to be applied toward any outstanding balance of any loans to the authority; P.A. 84-493 provided for repayment of state grants to moderate rental housing projects in the case of the sale of such project; P.A. 86-307 deleted references to “authority” in first paragraph of section and Subsec. (a), amended Subsec. (e) to delete “developer”, add the words “in which the project is located” after “municipality” and make technical changes, and added Subsec. (f) re sale of any project financed with loan to nonprofit corporation; P.A. 87-485 amended Subsec. (b) to give first preference to tenants having incomes below level for continued occupancy and second preference to other tenants, renumbered the order of subsequent preferences and renumbered Subdivs. (2) through (4) as (3) through (5), and amended Subsec. (d) by adding provisions concerning recapture of assistance; P.A. 92-166 made technical changes in Subsecs. (c), (e) and (f) to add provision re deferred loans, consistent with 1992 public acts; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” and made a technical change, effective July 1, 2013.



Section 8-76a - Commissioner’s authority to service notes and mortgages.

The Commissioner of Economic and Community Development is authorized and directed on behalf of the state (a) to do any and all acts or things necessary or appropriate to service purchase money notes and mortgages originated pursuant to the provisions of section 8-76, including entering into agreements with banks, mortgage service agencies and other institutions to service such notes and mortgages for service fees payable from collections of principal and interest on such notes, (b) upon default in the repayment of any such purchase money note to acquire title to the premises mortgaged to secure the same in the name of the state by foreclosure or otherwise and (c), upon acquisition by the state of title to any premises mortgaged to secure any such purchase money note, to dispose of the same for such price and upon such terms as he deems proper.

(February, 1965, P.A. 297, S. 2; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-77 - Preference among municipalities.

In reviewing the needs of municipalities of the state for moderate rental housing projects as the basis for allocating amounts of state financial assistance for such projects, the Commissioner of Economic and Community Development shall take into account the respective needs of such municipalities resulting from (1) the construction of a public project or (2) a civil preparedness emergency as defined in section 28-1.

(November, 1955, S. N18; February, 1965, P.A. 574, S. 9; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 86-307, S. 4, 12; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1965 act changed obsolete reference to Sec. 13-159 to Sec. 13a-21; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 86-307 deleted provision limiting state financial assistance for purposes of this section to that which is “available under section 8-78 over amounts required to be given under assistance agreements entered into by the state prior to December 20, 1955”, deleted provision requiring commissioner to take into account needs of municipalities “by reason of the floods of August and October, 1955, and redevelopment projects in connection therewith” and the construction of “the expressway authorized under section 13a-21 and the construction of any other highway” and added requirement that commissioner take into account needs of municipalities resulting from civil preparedness emergency; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-78 - Aggregate of bonds and notes state may issue for moderate rental housing projects.

The aggregate amount of all bonds and notes issued by the state pursuant to subsection (a) of section 8-80 to meet its obligations under assistance agreements for moderate rental housing projects entered into by it shall not exceed the sum of (1) one hundred sixty-nine million one hundred thirty-two thousand four hundred thirty-five dollars, exclusive of any notes or bonds, the avails of which shall be used for the purpose of refunding outstanding notes or bonds issued for said purposes, and (2) twenty-eight million dollars, provided the proceeds of such bonds and notes issued pursuant to the authorization in subdivision (2) of this section shall be made available for use only with respect to moderate rental housing projects. In considering housing projects for use of the bond proceeds, the Department of Economic and Community Development shall attempt to capture all federal Section 8 subsidies, for family, elderly, and congregate housing units available to the Department of Economic and Community Development, Connecticut Housing Finance Authority or from other sources; encourage the construction or rehabilitation of multifamily rental projects which meet the Mortgage and Revenue Bond Tax Act of 1980 criteria for moderate income; and utilize any other federal subsidy programs for low and moderate income housing which may become available now or in the future, provided the state bonds can be adequately secured and the intent of this section can be assured. The Department of Economic and Community Development may also enter into joint loan participations with other financing sources in order to maximize the number of housing units produced for the amount allocated.

(1949 Rev., S. 956; 1949, 1951, 1953, June, 1955, S. 453d; November, 1955, S. N19; 1957, P.A. 395, S. 2; 1959, P.A. 466, S. 2; 1961, P.A. 447, S. 4; 1963, P.A. 54, S. 2; P.A. 78-304, S. 14, 22; P.A. 80-382, S. 1, 3; P.A. 81-370, S. 1, 13; 81-400, S. 1, 2; P.A. 82-369, S. 1, 28; P.A. 84-443, S. 3, 20; P.A. 85-558, S. 4, 17; P.A. 86-396, S. 5, 25; P.A. 88-343, S. 4, 32; P.A. 89-331, S. 7, 30; P.A. 90-238, S. 4, 32; P.A. 91-233; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1959 act changed termination date for entry into assistance agreements from June 30, 1959, to July 1, 1961; 1961 act changed said date to July 1, 1963; 1963 act removed said date; P.A. 78-304 changed $19,00,000 maximum for bonds and notes to $25,000,000; P.A. 80-382 changed maximum to $30,000,000; P.A. 81-370 increased the aggregate of bonds the state may issue for moderate rental housing from $130,000,000 to $135,000,000; P.A. 81-400 increased the aggregate of bonds and notes the state may issue for moderate rental housing by $25,000,000 and provided that proceeds of bonds issued pursuant to the increase may be used only for projects qualified for federal subsidy under section 8 of the United States Housing Act of 1937; P.A. 82-369 increased the amount in Subdiv. (1) from $135,000,000 to $142,500,000, added Subdiv. (3) which authorized $3,000,000 for use only with respect to moderate rental housing projects qualified for federal assistance, added provisions requiring housing department to attempt to capture all available Section 8 subsidies, encourage construction or rehabilitation of multifamily rental projects and utilize any other federal subsidy programs for low and moderate income housing and authorized department to enter into joint loan participations; P.A. 84-443 increased authorization limit to $152,500,000; P.A. 85-558 increased the bond authorization limit to $165,500,000; P.A. 86-396 amended Subdiv. (1) to increase bond authorization to $174,500,000; P.A. 88-343 decreased the bond authorization from to $169,500,000; P.A. 89-331 reduced the bond authorization to $169,132,435; P.A. 90-238 inserted a reference to the issuance of bonds and notes pursuant to Subsec. (a) of Sec. 8-80; P.A. 91-233 eliminated Subdiv. (3) re limitation of use of bond authorizations for federal assistance and transferred the bond authorization under Subdiv. (3) to Subdiv. (2); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-79 - Preliminary expenses.

Funds borrowed by a developer to pay for options on sites, engineering and architectural services and other preliminary expense incident to the construction of a moderate rental housing project under the provisions of this part may, subject to the approval of the Commissioner of Economic and Community Development, be included as part of the cost of such project to be financed by the issuance of notes and bonds guaranteed by the state pursuant to the provisions of section 949 of the 1949 revision of the general statutes and section 8-70.

(1949 Rev., S. 957; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 15, 16, 22; P.A. 79-598, S. 3, 4, 10; P.A. 86-307, S. 5, 12; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 included developers under provisions of section; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 86-307 deleted reference to “an authority”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-79a - Regulations.

The Commissioner of Economic and Community Development shall make and enforce regulations to carry out the purposes of this part, to determine the allocation of the loans, deferred loans or mortgage loans to be granted, the terms and conditions of such loans, the conditions for approval of the articles of organization of a developer applying for assistance under this part and the credit requirements of mortgage borrowers.

(P.A. 78-304, S. 21, 22; P.A. 79-598, S. 3, 4, 10; P.A. 92-166, S. 4, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 92-166 made technical change adding provision re deferred loans, consistent with 1992 public acts; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-80 - Issuance of bonds and notes.

(a) For the purposes of this part, the State Treasurer is authorized and directed, subject to the approval of the State Bond Commission, to issue bonds and notes of the state, from time to time, to the amount provided in section 8-78. Such bonds and notes shall be issued at such times, in such amounts and denominations, subject to such redemption provisions with or without premium and maturing at such time or times as shall be determined by said commission, and shall be subject to such further conditions and be secured by such covenants and agreement, on behalf of the state as the State Bond Commission determines will tend to make the bonds and notes more marketable. The full faith and credit of the state is pledged for the payment of the principal and interest on said bonds and notes as the same become due.

(b) Such bond shall be sold at not less than par and accrued interest, shall be issued as serial or term bonds or any combination thereof, shall be in such form, either coupon or registered and carry such conversion or registration privileges, shall bear interest at such rate or rates and on such date or dates as the State Bond Commission shall determine, shall be payable at the Treasurer’s office in Hartford and at such other place or places as the Treasurer may determine on dates to be determined by the State Bond Commission and shall be signed in the name of the state by the Governor, the State Treasurer and the Comptroller manually or by facsimile signature.

(c) The State Treasurer shall, at least ten days before the date of issue of any bonds, advertise for proposals for bids for such portion of such bonds as has been determined to be issued at such date, such proposals to be under seal and opened in public by said Treasurer at some time and place by him appointed. Such bids shall contain proposals for the rate of interest to be paid on the interest coupons and shall be submitted in eighths of one per cent and multiples thereof. The State Treasurer shall have the power to reject any and all bids and to readvertise for the sale of such bonds.

(d) Such notes shall be sold at not less than par and accrued interest, shall be in such form as may be determined by the State Bond Commission and shall be signed in the name of the state by the State Treasurer or his deputy. They shall be sold at public sale on such notice and terms as said commission shall determine and the Treasurer shall have the power to reject any and all bids and to readvertise the sale of such notes.

(e) The proceeds from the sale of such bonds and notes, except refunding bonds and notes, shall be deposited in a fund designated the “Rental Housing Fund”, which fund shall be used to provide the state financial assistance authorized by section 8-70. Payments from the fund to eligible developers shall be made by the State Treasurer on certification of the Commissioner of Economic and Community Development in accordance with the contract for financial assistance between the state and such developer. All payments by a developer of interest and principal on loans by the state and of state service charges, as authorized by section 8-70, shall be paid to the State Treasurer for deposit in said fund. State service charges, as authorized by section 8-72, shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund. The principal of, and interest on, bonds and notes referred to in subsection (a) of this section, not paid from refunding bonds and notes, shall be paid first out of the moneys in the Rental Housing Fund, and if in any year said fund is not sufficient, then such deficit shall be paid from the General Fund of the state; and if in any year said fund is more than sufficient to meet the principal of the bonds and notes maturing in such year and the interest thereon, the excess shall be applied to the payment of, and principal on, the bonds and notes maturing in any succeeding year or years. Notwithstanding the next preceding sentence, whenever the State Bond Commission authorizes the issuance of a series of bonds which consist of or include term bonds, it shall determine whether or not the annual sinking fund requirement for such term bonds shall be paid out of the moneys in the Rental Housing Fund or out of moneys in the General Fund of the state; if the State Bond Commission determines not to use such moneys in said Rental Housing Fund therefor, such moneys shall be used and expended to pay interest and redemption premium, if any, on any rental housing bonds or notes, or the principal of any rental housing notes or serial bonds, or the principal upon redemption of such term bonds, or to purchase and retire any rental housing bond at a price not to exceed the principal amount thereof and, notwithstanding the foregoing provisions may be used in whole or in part in any year to assist housing projects in the state upon the prior approval of the State Bond Commission of a request by the Commissioner of Economic and Community Development which request shall briefly identify the projects and state the amount of such moneys to be used and expended therefor. Amounts paid from the General Fund to cover any deficits in the Rental Housing Fund, including any such amounts paid prior to July 1, 1994, shall be deemed appropriated for such purpose.

(f) The State Treasurer is authorized to invest such moneys in the Rental Housing Fund as he deems to be available for such purpose in obligations of or guaranteed by the state or the United States of America or agencies or instrumentalities thereof and, without limitation on the foregoing, in such other obligations, including time deposits or certificates of deposit, as may be permitted investments by the Treasurer for the General Fund of the state and secured in such manner as the Treasurer may require.

(g) Whenever the State Bond Commission authorizes the issuance of a series of bonds which consist of or include term bonds, the commission shall establish by resolution a sinking fund for such series which fund shall be held as the commission shall determine, by a trustee or by the Treasurer separate and apart from other funds of the state and shall be used and applied only to the payment of principal of and redemption premium, if any, on the term bonds of such series whether at maturity or on the redemption date thereof. The amount of the annual sinking fund requirement for the outstanding term bonds of such series shall be determined by the commission in such resolution but shall not be less than an amount which, computed from the date of such term bonds or from the last maturity date of any serial bonds of such series of bonds, whichever is later, would if thereafter annually contributed to such fund, with the fund and with the accumulations thereon invested at a rate of four per cent per annum, produce at the date of maturity of such term bonds an amount equal to the amount of such term bonds and shall be deposited in the sinking fund from the General Fund of the state annually commencing one year after the date of the bonds or after the last maturity date of any serial bonds of such series of bonds, whichever is later. Any part of the annual sinking fund requirement, which arises from deposit in the sinking fund of moneys from the Rental Housing Fund, when permitted pursuant to this section, shall be deducted from the amount of the annual sinking fund requirement to be paid from the General Fund of the state. Appropriation of all amounts necessary to meet the annual sinking fund requirement is hereby made and the State Bond Commission is hereby authorized to include as part of the contract of the state with the holders of such term bonds, provisions as to the pledging, or the application, use and disposition of all or any part of the sinking fund. The state pledges to and agrees with the holders of such term bonds that, from and after the date of issuance of any bonds for which a pledge of the moneys in the sinking fund has been made and until all such bonds together with interest thereon, with interest on any unpaid installments of interest and of costs and expenses in connection with any action or proceedings by or on behalf of such holders are fully met and discharged, or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the state with or for the benefit of such holders, the state (1) will not limit or alter the duties imposed upon the Treasurer or other officers of the state or a trustee with respect to the application hereunder of the sinking fund and the moneys therein, (2) will carry out and perform or cause to be carried out and performed each and every promise, covenant and agreement entered into by the state or on its behalf pursuant to this section and on its behalf to be performed and (3) will not in any way impair the rights, exemptions and remedies of such holders. Any pledge made by or pursuant to this section shall be valid and binding from the time when the pledge is made. Moneys pledged pursuant to this section and thereafter received shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state or any officer thereof irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded. Pending use or application of moneys in said sinking fund as hereinabove directed, and subject to any agreement or covenant with the bond holders, such moneys shall be invested or reinvested by the Treasurer in bonds and other obligations of, or guaranteed by, the state or the United States of America or agencies or instrumentalities thereof or any other obligation, including time deposits and certificates of deposit, as may be permitted investments for the General Fund of the state or in accordance with the law governing the investment of savings banks or when deemed prudent, by the Treasurer, in accordance with the law governing the investment of trust funds and shall be secured in such manner as the Treasurer may require. Obligations purchased as such investment of moneys in said fund shall be held at all times as part of said fund and the interest thereon and any other gain arising from the sale thereof shall be credited to said fund and any loss resulting from the sale thereof shall be debited to said fund and the amount of such gain or loss shall decrease or increase the next annual sinking fund requirement by such amount, as the case may be, and notwithstanding any other provision of this section any net gain in any year arising from such crediting and debiting in excess of the next annual sinking fund requirement at the direction of the Treasurer may be used to pay interest on the term bonds.

(h) For the purposes of this section, bonds of a series which are payable in installments in the next successive years from the date of all bonds of such series shall be known as “serial bonds”. All other bonds of such series shall be known as “term bonds”.

(i) The right is expressly reserved at any time to alter, amend or repeal this section unless bonds, for which provisions as to a pledge, or the application, use and disposition of all or any part of the sinking fund has been made, have theretofore been issued and then remain outstanding, provided, if such provisions are made with respect to the sinking fund, the State Bond Commission may, in the resolution authorizing such bonds, reserve for the state the right to alter and amend such provisions to permit the application and use of moneys in the sinking fund to pay the principal and redemption premium, if any, on other term bonds of the state, whether at maturity or on the redemption date thereof.

(j) The bonds issued pursuant to this section are made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons whatsoever who are or may be authorized to invest in bonds of the state, may properly and legally invest funds including capital in their control or belonging to them, and (3) securities which may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of bonds of the state is or may be authorized.

(k) All such bonds, their transfer and the income therefrom, including any profit on the sale or transfer thereof, shall at all times be exempt from all taxation by the state or under its authority.

(1949, October, 1949, March, 1950, 1951, 1953, S. 455d; 1963, P.A. 54, S. 3; 1967, P.A. 522, S. 8; 1972, P.A. 245, S. 1; P.A. 73-598, S. 1, 3; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-304, S. 17, 22; P.A. 79-598, S. 3, 4, 10; P.A. 80-382, S. 2, 3; 80-483, S. 24, 186; P.A. 81-370, S. 2, 13; P.A. 85-52, S. 1, 2; P.A. 86-307, S. 6, 12; 86-403, S. 16, 132; P.A. 90-238, S. 5, 32; P.A. 94-173, S. 4, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1963 act deleted provision in Subsec. (a) that issuance of bonds and notes is for the purposes of Parts I and III as well as this part, substituted the State Bond Commission for former committee consisting of governor, treasurer, finance commissioner and public works commissioner and provided for commission to determine interest payment dates instead of treasurer; 1967 act substituted commissioner of community affairs for public works commissioner; 1972 act amended Subsec. (a) to make bonds and notes subject to redemption provisions and covenants and conditions determined by commission, amended Subsec. (b) to include issuance of term bonds and to allow payment of interest at places other than treasurer’s office in Hartford, amended Subsec. (c) to change advertisement for bids from 30 to 10 days before date of issue, amended Subsec. (e) re payment of sinking fund requirement of term bonds, amended Subsec. (f) to clarify permitted investments of moneys in rental housing fund and added Subsecs. (g) to (k), inclusive; P.A. 73-598 reworded Subsecs. (a) and (b) and replaced requirement in Subsec. (b) that interest be paid semiannually with provision leaving rates and times for interest at discretion of commission, amended Subsec. (e) to include rental housing bonds or notes and deleted preference scheme for paying sinking fund requirement, i.e. that it be paid first from rental housing fund and second from general fund and amended Subsec. (g) to allow use of net gains beyond sinking fund requirement to pay interest on term bonds; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-304 amended Subsec. (a) to remove requirement that specific appellations of bonds to appear on their faces; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 80-382 amended Subsec. (a) to impose June 30, 1983, deadline on bond issuance; P.A. 80-483 deleted reference to building and loan associations in Subsec. (j); P.A. 81-370 extended the date for termination of the power of the bond commission to authorize bonds for moderate rental housing from June 30, 1983 to June 30, 1984; P.A. 85-52 repealed provision terminating authorization for issuance of bonds and notes on June 30, 1984; P.A. 86-307 amended Subsec. (e) to replace “make the loans” with “provide the state financial assistance” and “authority” with “developer” or “eligible developer”; P.A. 86-403 made technical change in Subsec. (a); P.A. 90-238 revised provisions re state service fees and allocation of moneys to various housing funds; P.A. 94-173 amended Subsec. (e) by adding provision re consideration of amounts from general fund to cover deficit in Rental Housing Fund as appropriated for the purpose and deleting requirement that year-end surpluses be used to reimburse general fund for covering prior deficits, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.

See Sec. 8-93 re tax exemption.



Section 8-81 - Repayment of loans.

Repayment by an authority of the sums loaned to it by the state shall be made only from the income received by such authority from the operation or sale of housing projects for which such sums were loaned to it or from federal funds received by such authority.

(1949, S. 456d; P.A. 78-304, S. 18, 22.)

History: P.A. 78-304 allowed authority to repay state loans with federal funds.



Section 8-81a - Housing project adaptable for use and occupancy by disabled persons. Pilot program. Regulations. Report.

Section 8-81a is repealed, effective July 1, 2013.

(P.A. 88-268, S. 5, 6; P.A. 89-144, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 155.)



Section 8-82 - Purchase and sale of units by state. Insurance of mortgage loans. Mortgage loans.

In order to encourage and facilitate the construction or rehabilitation of housing to be purchased by families of low and moderate income and the rehabilitation by or purchase of existing housing by such families, the Commissioner of Economic and Community Development, notwithstanding the provisions of sections 8-120 and 8-121, is authorized (a) to enter into an agreement with any eligible developer desirous of erecting or rehabilitating moderate cost housing in a suitable location based upon plans, specifications and layout approved by the commissioner under the terms of which agreement the state may (1) on completion of each housing unit, take title to the same in the name of the state, but only if no eligible purchaser is immediately available, and pay to the developer the agreed price therefor and (2) sell and convey any such housing unit to an eligible purchaser; (b) upon such terms as the commissioner prescribes, to insure, in the name of the state, banks, trust companies, savings banks, mortgage companies, savings and loan associations and other financial institutions which the commissioner finds to be qualified by experience and facilities and approves as eligible for credit insurance, against losses which they may sustain as a result of first mortgage loans on moderate cost housing approved by the commissioner; (c) to make in the name of the state first mortgage loans at rates of interest to be determined in accordance with subsection (t) of section 3-20, but in no event in excess of five per cent per annum; (d) to make, purchase and hold in the name of the state first or second mortgage loans on housing owned by families of low and moderate income at rates of interest to be determined by the commissioner as provided in subsection (c), but in no event in excess of five per cent per annum; (e) to purchase land or to take the same by right of eminent domain in the manner provided by section 48-12; (f) in the event of default on any mortgage obligation created under this section, to foreclose or otherwise take title to and possession of the mortgaged property; (g) to sell at private or public sale any such acquired property, giving first preference to eligible purchasers as determined by regulations issued under section 8-84, and in connection with such sale to give, grant, convey, execute and deliver in the name of the state, by good and sufficient deed, title thereof. Such sale may be made for all cash, or for part cash and part purchase-money mortgage to be taken and held in the name of the state and to bear interest at the rate of five per cent per annum on the unpaid balance, with interest and principal payments to be made monthly, and with the principal to be amortized over a period not to exceed thirty years; (h) to enter into agreements with banks, trust companies, savings banks, mortgage brokers, savings and loan associations, service agencies and other institutions which the commissioner finds to be qualified to service mortgages. Under the terms of such agreement, not more than one-half of one per cent of the average principal balance each year shall be retained in payment for their services as mortgage brokers.

(1949, October, 1949, March, 1950, June, 1955, S. 458d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-374, S. 1, 2, 9; P.A. 79-598, S. 3, 4, 10; P.A. 80-483, S. 25, 186; P.A. 87-416, S. 3, 24; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-374 substituted “families of low and moderate income” for “veterans of World War II and other citizens of the state”, deleted references to federal housing administration re site and plan approval and loan insurance in Subdivs. (a) and (d), included loans for rehabilitation and purchase of existing housing, changed interest rate in Subdiv. (c) from maximum of 3.5% to maximum of 5% per year, changed interest rate in Subdiv. (d) from maximum of 2% to maximum of 5% and allowed second mortgage loans, deleted reference to Sec. 48-16 in Subdiv. (e), deleted Subdiv. (f) which dealt exclusively with veterans’ loans and renumbered subsequent subdivisions accordingly and changed interest rate in Subdiv. (g) from 4% to 5% per year with amortization not exceeding 30-year period rather than “period not beyond the year 1982”; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 80-483 deleted reference to building and loan associations in Subdiv. (b); P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Subsec. (t) of Sec. 3-20; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-83 - Preference in granting mortgage loans.

In granting any mortgage loan or construction mortgage loan or in insuring any construction mortgage loan provided for in section 8-82, preference shall be given in the following order: (a) To families of low and moderate income, and among such families preference shall be given to veterans of World War II; (b) to citizens dwelling in the community where the housing is located; (c) to all other persons in accordance with their needs. Applications for such mortgages shall be filed with the Commissioner of Economic and Community Development, who shall, in accordance with the provisions of this section, establish the order of priority of such applications.

(1949, S. 459d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-84 - Regulations.

The Commissioner of Economic and Community Development shall make and enforce reasonable regulations to carry out the purposes of this part, to determine the allocation of the mortgages to be granted, the terms and conditions of such mortgages, the order of priority to be observed in carrying out the provisions of section 8-82, the conditions for approval of the articles of incorporation or basic documents of organization of a developer applying for assistance under this part and the credit requirements of mortgage borrowers.

(1949, S. 460d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-374, S. 5, 6, 9; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-374 allowed regulation of articles of incorporation or documents of organization of developers applying for assistance; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-85 - Foreclosure; conveyance of title and assignment of claims to state.

If the mortgagee, under a construction mortgage insured under the provisions of section 8-82, has foreclosed and taken title to and possession of the mortgaged property, or, with the consent of the Commissioner of Economic and Community Development, has otherwise obtained title to and possession of the same after default, the mortgagee shall be entitled to receive the benefit of the insurance as hereinafter provided upon (1) the prompt conveyance to the state of title to the property and (2) the assignment to the state of all claims of the mortgagee against the mortgagor or others arising out of the mortgage transaction or foreclosure proceedings, except such claims as have been released with the consent of the commissioner. Upon such conveyance and assignment, the commissioner shall direct the Treasurer to pay to the mortgagee a sum equal to the value of the mortgage as hereinafter provided. For the purposes of this section, the value of the mortgage shall be determined by adding to the amount of the original principal obligation of the mortgage which was unpaid on the date of the institution of the foreclosure proceedings or on the date of the acquisition of the property after default other than by foreclosure, the amount of all payments made by the mortgagee for taxes and liens prior to the mortgage, and for insurance, and by deducting from such total amount any amount received on account of the mortgage after either of such dates, and any amount received as rent or other income from the property, less reasonable expenses incurred in handling the property after either of such dates.

(1949, S. 461d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-86 - Housing bonds or notes.

(a) For the purposes of this part the State Treasurer is authorized and directed, subject to the approval of the State Bond Commission, to issue bonds and notes of the state to an amount not exceeding in the aggregate sixty million dollars, including bonds and notes issued under the authority of section 130a of the 1949 supplement to the general statutes, subsection (a) of section 4 of number 1 of the public acts of the special session of October, 1949, section 1 of number 1 of the public acts of the special session of September, 1950, section 227b of the 1951 supplement to the general statutes, section 363c of the 1953 supplement to said statutes and section 462d of the 1955 supplement to said statutes, exclusive of bonds or notes issued for refunding purposes, to be denominated on the face thereof “Housing Bonds of the State of Connecticut” or “Housing Notes of the State of Connecticut”, as the case may be. Such bonds and notes shall be issued at such times and in such amounts as may be determined by said commission. The full faith and credit of the state of Connecticut is pledged for the payment of the interest on such bonds and such notes as the same become due and the payment of the principal thereof at maturity. The proceeds of the sale of such bonds and notes, except refunding bonds and notes, shall be used to encourage and facilitate the construction of housing to be purchased by veterans of World War II and other citizens of the state in accordance with the provisions of this part.

(b) Said bonds shall be in such form and in such denominations as may be determined by the State Bond Commission and shall be issued with coupons attached and registrable as to principal and interest, or as to interest alone. They shall bear interest payable semiannually on dates to be determined by said commission at the State Treasurer’s office in Hartford, and shall be signed in the name of the state by the Governor, the State Treasurer and the State Comptroller, and the coupons attached to said bonds shall be signed by the State Treasurer. Said notes shall be in such form and in such denominations as shall be determined by said commission and shall be signed in the name of the state by the State Treasurer or his deputy. The use of the facsimile signatures of said officials is authorized and such bonds and notes may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the bonds, coupons or notes have ceased to hold office at the time of such issue or at the time of the delivery of such bonds or notes to the purchaser.

(c) The State Treasurer shall, at least thirty days before the date of issue of any bonds, advertise for proposals for bids for such portion of such bonds as he has before that time designated to be issued at such date, such proposals to be under seal and opened in public by said Treasurer at some time and place by him appointed. Such bids shall contain proposals for the rate of interest to be paid on the interest coupons and shall be submitted in eighths of one per cent and multiples thereof. Notes shall be sold at public sale on such notice and terms as the State Bond Commission determines.

(d) Said bonds shall not be sold at less than par and shall be issued in serial form maturing in such annual installments, beginning approximately one year from the date of issue, that the whole amount thereof shall be paid within such period of time as the State Bond Commission determines. Said notes shall not be sold at less than par and shall be issued for such terms as said commission determines.

(e) The State Treasurer shall have the power to reject any and all bids and to readvertise for the sale of such bonds or notes.

(1949, October, 1949, September, 1950, 1951, S. 462d; 1963, P.A. 54, S. 4.)

History: 1963 act added “For the purposes of this part” to subsection (a) and substituted the state bond commission for a committee consisting of the governor, treasurer, finance commissioner and public works commissioner.



Section 8-87 - Housing Mortgage Fund.

The proceeds from the sale of such bonds and notes, except refunding bonds and notes, shall be deposited in a fund designated “the Housing Mortgage Fund”, which fund shall be used to make the loans authorized by this part. Payments from the fund shall be made by the State Treasurer on certification of the Commissioner of Economic and Community Development. All repayments of interest and principal on loans by the state, as authorized by this part, shall be paid to the State Treasurer for deposit in said fund. The principal of, and interest on, such bonds and notes, not paid from refunding bonds and notes, shall be paid first out of the moneys in said fund and, if in any year said fund is not sufficient, then such deficit shall be paid from the General Fund of the state; and, if in any year said fund is more than sufficient to meet the principal of such bonds and notes maturing in such year and the interest thereon, the excess shall be used to reimburse the state for any such deficit and the balance thereof shall be applied to the payment of, and principal on, the bonds and notes maturing in any succeeding year or years.

(1949, October, 1949, S. 463d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-88 - Investment.

The State Treasurer is authorized to temporarily invest in direct obligations of the United States of America such proceeds of the sale of housing mortgage bonds of the state of Connecticut and housing mortgage notes of the state of Connecticut as he determines to be available for such purpose.

(1949, S. 464d.)



Section 8-89 - Commissioner to be agent for mortgages and loans.

The Commissioner of Economic and Community Development is designated as the state agency empowered to hold or originate in the name of the state first and second mortgages on real estate and secondary loans as provided in this part.

(1949, S. 465d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-90 - Applicability of provisions.

Section 8-90 is repealed.

(1949, 1951, S. 466d; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-374, S. 8.)



Section 8-91 - Payment of administrative expenses.

Subject to the approval of the Governor, any expense incurred by the state in connection with the carrying out of the provisions of parts I and II of this chapter and this part, including the hiring of necessary employees and the entering upon necessary contracts, shall be paid from the accrued interest and premiums or from the proceeds of the sale of the bonds and notes authorized by said parts, and in the same manner as other obligations of the state of Connecticut.

(1949, S. 467d; P.A. 83-250, S. 1, 2.)

History: P.A. 83-250 transferred responsibility for approval from the finance advisory committee to the governor.



Section 8-92 - Inspection by commissioner.

The Commissioner of Economic and Community Development shall have the right of inspection of any housing during the period between the date on which construction thereof begins and the date the state loan is fully paid.

(1949, S. 468d; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-93 - Tax exemption.

The principal and interest of bonds and notes issued under the provisions of part II of this chapter and this part shall be exempt from taxation. The provisions of this section shall apply to all notes or bonds issued prior to October 6, 1949, under the provisions of sections 102a to 138a, inclusive, of the 1949 supplement to the general statutes.

(October, 1949, 1951, S. 469d.)



Section 8-94 - Wage rates.

The provisions of section 31-53 shall apply to the construction or rehabilitation of homes by an eligible developer under this part, whenever the eligible developer either (1) obtains a mortgage loan from the state for the construction or rehabilitation of ten or more houses or (2) enters into contracts or agreements with ten or more individual recipients of mortgage loans from the state within any six-month period to build houses for them on land or lots which are a part of a single common land development. The provisions of said section shall not be applicable to any type of builder engaged in the construction of a single home for a single mortgagor, except for a housing authority and except as provided above, or to any builder not engaged in the construction of homes under the provisions of this chapter.

(September, 1950, S. 470d; P.A. 78-374, S. 7, 9.)

History: P.A. 78-374 deleted definition of “operative builder”, replacing references to such builder with “eligible developer”, included rehabilitation under provisions of section, substituted “recipients of mortgage loans” for “holders of certificates of eligibility” and applied provisions to housing authorities building single home for single mortgagor but to no other single home builders except as provided in Subdiv. (2).



Section 8-95 to 8-104 - Flood relief housing, generally.

Sections 8-95 to 8-104, inclusive, are repealed, effective October 1, 2002.

(November, 1955, S. N20–N29; 1957, P.A. 646, S. 1; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 80-483, S. 26, 186; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 8-105 - Declaration of public necessity.

It is declared that the national defense involves large increases in the military forces and personnel in this state, a great increase in the number of workers in established industries and activities and the bringing of a large number of workers and their families to new defense industries and activities in this state; that there exists or impends an acute shortage of safe and sanitary dwellings available to such persons and their families in this state, which condition impedes national defense; that it is imperative that action be taken immediately to assure the availability of safe and sanitary dwellings for such persons to enable the rapid expansion of national defense activities in this state and to avoid a large labor turnover in defense industries, which would seriously hamper their production; that the provisions hereinafter enacted are necessary to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities; and that such provisions are for the public use and the purpose of facilitating national defense in this state.

(1951, S. 471d.)



Section 8-106 - Definitions.

As used in this part:

(a) “Persons engaged in national defense activities” includes persons in the military service of the United States; employees of the Department of Defense; and workers engaged or to be engaged in activities connected with and essential to national defense; and includes the families of the aforesaid persons who are living with them.

(b) “National defense period” means the period, as determined by a housing authority, during which there exists or impends in the locality an acute shortage of safe and sanitary dwellings for persons engaged in national defense activities.

(c) “Development” means all undertakings necessary for the planning, land acquisition, demolition, financing, construction or equipment in connection with a project, including the negotiation or award of contracts therefor, and includes the acquisition of any project, in whole or in part, from the federal government.

(d) “Administration” means all undertakings necessary for management, operation or maintenance, in connection with any project, and includes the leasing of any project, in whole or in part, from the federal government.

(e) The development of a project shall be deemed to be “initiated” if a housing authority has issued any bonds, notes or other obligations with respect to financing the development of such project of the housing authority, or has contracted with the federal government with respect to the exercise of powers hereunder in the development of such project of the federal government.

(1951, S. 472d.)

See Sec. 8-39 for definitions applicable to chapter as a whole.



Section 8-107 - Development of projects.

Any housing authority may, during a national defense period, undertake the development or administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities. In the ownership, development or administration of such projects, a housing authority shall have the rights, powers, privileges and immunities that such authority has under this chapter in respect to slum clearance and housing projects for persons of low income; provided any project developed or administered by such housing authority, or by any housing authority cooperating with it, pursuant to this part, shall not be subject to the provisions of this chapter relating to rentals of, preferences or eligibility for admission to, occupancy of, eviction from, payments in lieu of taxes with respect to, or equivalent elimination of substandard dwellings in connection with the provision of, such dwellings. During the national defense period, a housing authority may make payments, in such amounts as the housing authority and the governing body of the municipality find necessary or desirable, in lieu of taxes and for any services, facilities, works, privileges or improvements furnished for or in connection with any such projects. During periods other than national defense periods, any such projects owned by a housing authority shall be administered in accordance with the provisions of this chapter or other applicable federal or state laws and in accordance with any contracts with the federal government or with state public bodies relating to such projects, and any such projects owned by the federal government may be administered in accordance with federal law.

(1951, S. 473d.)



Section 8-108 - Cooperation with housing authorities or federal government.

Any state public body shall have the same rights and powers to cooperate with housing authorities, or with the federal government, with respect to the development or administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities or to provide housing for servicemen and returning veterans and their families that such state public body has pursuant to this chapter for the purpose of assisting the development or administration of slum clearance or housing projects for persons of low income.

(1951, S. 474d.)



Section 8-109 - Bonds to be legal investments.

Bonds or other obligations issued by a housing authority for a project developed or administered pursuant to this part shall be legal investments to the same extent and for the same persons, institutions, associations, corporations, bodies and officers as bonds or other obligations issued pursuant to this chapter for the development of a slum clearance or housing project for persons of low income.

(1951, S. 475d.)



Section 8-110 - Federal aid.

In exercising any powers or carrying out any authorization contained in this part, a housing authority may comply with any conditions not inconsistent with the purposes of this part required by the federal government pursuant to federal law in any contract relating to projects developed or administered under this part. A housing authority may exercise its powers and may do any and all other things necessary or desirable to cooperate with or secure the financial aid of the federal government in the expeditious development or in the administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities and to house servicemen and returning veterans and their families, to act as agent or lessee for the federal government in the development or administration of such projects by the federal government, and to effectuate the purposes of this part. A housing authority may function hereunder upon a finding or determination by the governing body of the municipality for which the housing authority was created, which finding or determination shall be in lieu of any finding or determination required by this chapter and shall be conclusive in any suit, action or proceeding, that there exists or impends in the locality an acute shortage of safe and sanitary dwellings available to persons engaged in national defense activities.

(1951, S. 476d.)



Section 8-111 - Powers to be additional.

The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law, and nothing contained herein shall be construed as limiting any other powers of a housing authority.

(1951, S. 477d.)



Section 8-112 - Declaration of policy.

Section 8-112 is repealed.

(March, 1958, P.A. 26, S. 1; 1959, P.A. 600, S. 15.)



Section 8-112a - Declaration of policy.

It is hereby declared (a) that there exists in the state an acute shortage of decent, safe and sanitary dwelling accommodations for elderly persons at rents which they can afford to pay; that, within the state, elderly persons are forced to reside in unsafe and insanitary accommodations; that such persons are forced to occupy overcrowded and congested dwelling accommodations; that such conditions cause an increase in and spread of disease, both physical and mental, and constitute a menace to the health, safety and welfare of elderly persons of the state and impair economic values; that such conditions necessitate excessive and disproportionate expenditures of public funds for public health and safety, fire and accident prevention and other services and facilities; (b) that the shortage of safe and sanitary dwelling accommodations for elderly persons of low and moderate income cannot be relieved through the operation of private enterprise, and that the construction of housing accommodations for elderly persons would, therefore, not be competitive with private enterprise; (c) that the acquisition and reconstruction of existing housing accommodations to provide safe and sanitary dwelling facilities especially adapted for elderly persons are public uses and purposes for which public money may be spent and private or public property acquired, and the necessity in the public interest for the provisions hereinafter enacted is declared as a matter of legislative determination.

(1959, P.A. 600, S. 1.)



Section 8-113 - Definitions. Powers of housing authorities.

Section 8-113 is repealed.

(March, 1958, P.A. 26, S. 2; 1959, P.A. 600, S. 15.)



Section 8-113a - Definitions.

The following terms, wherever used or referred to in this part, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(a) “Authority” or “housing authority” means any of the public corporations created by section 8-40.

(b) “Municipality” means any city, borough or town. “The municipality” means the particular municipality for which a particular housing authority is created.

(c) “Governing body” means, for towns having a town council, the council; for other towns, the selectmen; for cities, the common council or other similar body of officials; and for boroughs, the warden and burgesses.

(d) “Mayor” means, for cities, the mayor, and, for boroughs, the warden. “Clerk” means the clerk of the particular city, borough or town for which a particular housing authority is created.

(e) “Area of operation” shall include the municipality in which a housing authority is created under the provisions of this chapter, and may include a neighboring municipality, provided the governing body of such neighboring municipality shall agree by proper resolution to the extension of the area of operation to include such neighboring municipality.

(f) “Housing project” means any work or undertaking (1) to demolish, clear or remove buildings from any slum area, which work or undertaking may embrace the adaptation of such area to public purposes, including parks or other recreational or community purposes; (2) to provide decent, safe and sanitary urban or rural dwellings, apartments or other living accommodations for elderly persons, which work or undertaking may include buildings, land, equipment, facilities and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, recreational or welfare purposes; (3) to provide a continuum of housing comprising independent living accommodations, residential care, intermediate housing facilities and skilled nursing care and facilities with ready access to medical and hospital services; or (4) to accomplish a combination of the foregoing. The term “housing project” also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith.

(g) “Bonds” means any bonds, notes, interim certificates, certificates of indebtedness, debentures or other obligations issued by the authority pursuant to this chapter.

(h) “Real property” shall include all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(i) “Obligee of the authority” or “obligee” shall include any bondholder, trustee or trustees for any bondholders, or lessor demising to the authority property used in connection with a housing project, or any assignee or assignees of such lessor’s interest or any part thereof, and the state government when it is a party to any contract with the authority.

(j) “State public body” means any city, borough, town, municipal corporation, district or other subdivision of the state.

(k) “Rent” means the entire amount paid to a local authority, nonprofit corporation or housing partnership for any dwelling unit.

(l) “Shelter rent” means “rent” as defined herein, less any charges made by a local authority, nonprofit corporation or housing partnership for water, heat, gas, electricity and sewer use charges.

(m) “Elderly persons” means persons sixty-two years of age and over who lack the amount of income which is necessary, as determined by the authority or nonprofit corporation, subject to approval by the Commissioner of Economic and Community Development, to enable them to live in decent, safe and sanitary dwellings without financial assistance as provided under this part, or persons who have been certified by the Social Security Board as being totally disabled under the federal Social Security Act or certified by any other federal board or agency as being totally disabled.

(n) “Housing partnership” means any partnership, limited partnership, joint venture, trust or association consisting of (1) a housing authority, a nonprofit corporation or both and (2) (A) a business corporation incorporated pursuant to chapter 601 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having articles of incorporation approved by the commissioner in accordance with regulations adopted pursuant to section 8-79a or 8-84, (B) a for-profit partnership, limited partnership, joint venture, trust, limited liability company or association having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having basic documents of organization approved by the commissioner in accordance with regulations adopted pursuant to section 8-79a or 8-84 or (C) any combination of the entities included under subparagraphs (A) and (B) of this subdivision.

(1959, P.A. 600, S. 2; 1961, P.A. 110; 1963, P.A. 430; 1967, P.A. 522, S. 8; P.A. 73-529, S. 1; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 83-574, S. 3, 20; P.A. 85-238, S. 1; 85-444, S. 2; P.A. 91-149, S. 2, 3; P.A. 95-79, S. 13, 189; 95-197, S. 1, 3; 95-250, S. 1; P.A. 96-180, S. 7, 166; 96-211, S. 1, 5, 6; 96-271, S. 151, 254; P.A. 98-114, S. 2.)

History: 1961 act amended Subsec. (m) to add persons certified as disabled; 1963 act amended Subsec. (m) to delete requirement men be sixty-five; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 73-529 inserted new Subdiv. (3) in Subsec. (f) concerning provision of housing with ready access to medical and hospital services and renumbered former Subdiv. (3) as Subdiv. (4); P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-574 added Subsec. (n) defining “nonprofit corporation” and amended definitions of “rent”, “shelter rent” and “elderly persons” to include reference to nonprofit corporations; P.A. 85-238 added references to housing partnership in definitions of “rent” and “shelter rent” and added definition of “housing partnership”; P.A. 85-444 repealed Subsec. (n) defining “nonprofit corporation”; P.A. 91-149 redefined “elderly person” by adding provision re certification of disability by federal boards of agencies other than the Social Security Board; P.A. 95-79 amended Subdiv. (n)(2)(B) to include a limited liability company in definition of “housing partnership”, effective May 31, 1995; P.A. 95-197 amended Subsec. (m) by adding Subdivs. (1) to (3), inclusive, excepting persons from the definition of “elderly persons”, effective June 28, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-180 made a technical change in definition of “housing project”, effective June 3, 1996; P.A. 96-271 amended Subsec. (n) to replace reference to “chapter 599” with “chapter 601 or any predecessor statutes thereto”, effective January 1, 1997; P.A. 98-114 redefined “elderly persons” to delete references to persons with drug, alcohol or behavioral problems.



Section 8-114 - Contracts for state assistance.

Section 8-114 is repealed.

(March, 1958, P.A. 26, S. 3; 1959, P.A. 600, S. 15.)



Section 8-114a - State assistance to authorities, municipal developers, nonprofit corporations and housing partnerships.

(a) Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-21, the state, acting by and through the Commissioner of Economic and Community Development, may enter into a contract or contracts (1) with an authority, municipal developer or nonprofit corporation for state financial assistance for a rental housing project or projects or continuum of housing or mobile manufactured home parks subject to the provisions of section 8-114b, for elderly persons in the form of capital grants, interim loans, permanent loans, deferred loans or any combination thereof for application to the development cost of such project or projects, or (2) with a housing partnership for state financial assistance for a rental housing project or projects or continuum of housing, for elderly persons, in the form of interim loans, permanent loans, deferred loans or any combination thereof, for application to the development cost of such project or projects. A contract with an authority may provide that in the case of any loan made in conjunction with any housing assistance funds provided by an agency of the United States government, if such housing assistance funds terminate prior to complete repayment of a loan made pursuant to this section, the remaining balance of such loan may be converted to a capital grant or decreased loan. Any such state assistance contract with an authority for a capital grant or loan entered into prior to the time housing assistance funds became available from an agency of the United States government, may, upon the mutual consent of the commissioner and the authority, be renegotiated to provide for a loan or increased loan in the place of a capital grant or loan or a part thereof, consistent with the above conditions. In the case of a deferred loan, the contract shall require that payments on all or a portion of the interest are due currently but that payments on principal may be made at a later time.

(b) Permanent loans made by the state under this section: (1) Shall bear interest payable quarterly on the first days of January, April, July and October for the preceding calendar quarter; (2) shall be in an amount not in excess of the development cost of the project or projects, including, in the case of loans financed from the proceeds of the state’s general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, administrative cost or other expense to be incurred by the state in connection therewith, as approved by the Commissioner of Economic and Community Development; and (3) shall be repayable in such installments as are determined by the Commissioner of Economic and Community Development within fifty years from the date of completion of the project or projects, as determined by the Commissioner of Economic and Community Development. In anticipation of final payment of such capital grants or loans, the state, acting by and through said commissioner and in accordance with such contract, may make temporary advances to the authority, municipal developer, nonprofit corporation or housing partnership for preliminary planning expense or other development cost of such project or projects. Any loan provided pursuant to this section shall bear interest at a rate to be determined in accordance with subsection (t) of section 3-20. As a condition of making any loan under this section, the commissioner may require such authority, developer, corporation or partnership to develop a management plan designed to ensure adequate maintenance of such project or projects, continuum of housing or mobile home parks.

(1959, P.A. 600, S. 3; 1961, P.A. 508, S. 1; 1963, P.A. 54, S. 5; 1967, P.A. 522, S. 8; 1969, P.A. 317, S. 1; 1971, P.A. 759, S. 1; P.A. 73-529, S. 2; P.A. 76-142, S. 1, 3; P.A. 77-328, S. 1; 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 83-574, S. 4, 20; June Sp. Sess. P.A. 83-3, S. 1; P.A. 84-504, S. 1, 3; P.A. 85-238, S. 2; P.A. 87-386, S. 2; 87-416, S. 4, 24; 87-436, S. 2, 23; P.A. 88-364, S. 8, 123; P.A. 90-238, S. 6, 32; P.A. 92-166, S. 5, 31; P.A. 93-165, S. 4, 7; 93-309, S. 15, 29; 93-435, S. 72, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 7.)

History: 1961 act deleted provision for aid in the form of temporary and definitive loans and guarantees by the state of notes or bonds of an authority and deleted requirement of annual contribution to the Rental Housing for Elderly Fund; 1963 act included “administrative or other cost or expense to be incurred by the state in connection therewith” in development cost of projects; 1967 act substituted commissioner of community affairs for public works commissioner; 1969 act allowed state to contract for assistance in providing housing for elderly if municipality has prepared or begun preparation for preparing community development action plan; 1971 act deleted provision enacted in 1969 concerning community development action plans; P.A. 73-529 added phrase “continuum of housing”; P.A. 76-142 allowed financial aid in form of interim or permanent loans as well as capital grants and permitted combinations of funding, added provisions determining what form or forms assistance is to take in given situations and required that interest on loans not be less than rate of interest paid by state pursuant to Sec. 8-119a; P.A. 77-328 allowed assistance for providing mobile home parks for elderly; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-574 amended section to include references to nonprofit corporations and eliminated minimum interest rate on loans; June Sp. Sess. P.A. 83-3 changed the term “mobile home” to “mobile manufactured home” in Subsec. (a)(1); P.A. 84-504 provided for state financial assistance in the form of loans without regard to federal assistance; P.A. 85-238 added provisions authorizing state to enter into contracts with housing partnerships; P.A. 87-386 divided section into Subsecs. (a) and (b), made technical changes re loan terms and added requirements for management plan; P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Sec. 3-20(t); P.A. 87-436 added provisions authorizing state to enter into contracts with municipal developers; P.A. 88-364 made technical change; P.A. 90-238 revised provisions re administrative expenses; P.A. 92-166 amended Subsec. (a) by making deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 93-165 amended Subsec. (a) by making technical change re payment of interest, effective June 23, 1993; P.A. 93-309 added new Subsec. (c) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (c) by deleting the reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 made a technical change in Subsec. (a) and deleted former Subsec. (c) re regulations and application to program repealed by the same act.



Section 8-114b - Municipal authorities.

Contracts for state financial assistance for mobile manufactured home parks, as provided in section 8-114a shall be entered into by municipal authorities only.

(P.A. 77-328, S. 2; June Sp. Sess. P.A. 83-3, S. 1.)

History: June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home”.



Section 8-114c - Mobile manufactured homes. Transfer to municipal housing authorities.

In addition to any grant of state assistance to housing authorities for rental housing for elderly persons, pursuant to section 8-114a, the state may transfer, at no cost, to any municipal housing authority any mobile manufactured home received by the state from the federal government for disaster relief under the federal Disaster Relief Act of 1974, 42 USC 5121 et seq., as from time to time amended, provided nothing in this section shall be construed to authorize any action by the state which is contrary to the provisions of any contract between the state and the federal government under said act. The state shall, when making any such transfer, enter into an agreement with such authority, under the provisions of section 8-114a, for state financial assistance for development costs necessary to complete any mobile manufactured home park project which may be necessary to insure proper usage of any mobile manufactured homes transferred under this section.

(P.A. 80-162; June Sp. Sess. P.A. 83-3, S. 1.)

History: June Sp. Sess. P.A. 83-3 changed terms “mobile home” and “mobile homes” to “mobile manufactured home” and “mobile manufactured homes”.



Section 8-114d - Resident services coordinators.

(a) The Commissioner of Economic and Community Development shall award grants-in-aid to housing authorities, municipal developers, nonprofit corporations and housing partnerships operating elderly housing projects pursuant to this part to hire resident services coordinators to (1) facilitate conflict resolution between residents, including between seniors and younger residents, (2) establish and maintain relationships with community service providers and link residents to appropriate community services, (3) act as a liaison to assist in problem solving, (4) assist residents of such housing to maintain an independent living status, (5) assess the individual needs of residents of such housing for the purpose of establishing and maintaining support services, (6) provide orientation services to new residents and maintain regular contact with residents of such housing, (7) monitor the delivery of support services to residents of such housing, (8) organize resident activities and meetings that promote socialization among all residents, and (9) advocate changes in services sought or required by residents of such housing. The commissioner shall award grants-in-aid based on demonstration of need and availability of matching funds. A joint application made by more than one housing authority, municipal developer, nonprofit corporation or housing partnership shall have the same preference as an application made by one housing authority, municipal developer, nonprofit corporation or housing partnership.

(b) The employment of resident services coordinators by a housing authority, municipal developer, nonprofit corporation or housing partnership operating elderly housing projects pursuant to this part shall be considered an allowable expense.

(c) The Commissioner of Economic and Community Development may convene monthly meetings of the resident services coordinators for in-service training and information sharing. Training topics shall include, but not be limited to, the health care needs of seniors and persons with disabilities, mediation and conflict resolution, and local and regional service resources.

(P.A. 98-263, S. 3, 4, 21; P.A. 05-206, S. 1; P.A. 11-168, S. 3.)

History: P.A. 98-263 effective July 1, 1998; P.A. 05-206 amended Subsec. (a) by adding provisions re conflict resolution, including resolution of conflicts between seniors and younger residents, community services, liaisons to assist problem solving, orientation services and the promotion of socialization among residents and redesignating subdivisions accordingly, and added new Subsec. (c) re monthly meetings of resident services coordinators, effective July 1, 2005; P.A. 11-168 added references to housing partnerships in Subsecs. (a) and (b), effective July 13, 2011.



Section 8-115 - Commission to approve plans, financing and rental.

Section 8-115 is repealed.

(March, 1958, P.A. 26, S. 5; 1959, P.A. 600, S. 15.)



Section 8-115a - Authority of Commissioner of Economic and Community Development.

(a) No housing project or projects for elderly persons shall be developed until the Commissioner of Economic and Community Development has approved the site, the plans and specifications, the estimated development cost, including administrative or other cost or expense to be incurred by the state in connection therewith as determined by said commissioner, and an operation or management plan for such project or projects which shall provide an income, including contributions expected from any source, which shall be adequate for debt service on any notes or bonds issued by an authority to finance such development cost, administration, including a state service charge as established by the commissioner, other operating costs and establishment of reasonable reserves for repairs, maintenance and replacements, vacancy and collection losses. During the period of operation of such project or projects, the authority, municipal developer, nonprofit corporation or housing partnership shall submit to the commissioner for said commissioner’s approval its rent schedules and its standards of tenant eligibility and any changes therein, and its proposed budget for each fiscal year, together with such reports and financial and operating statements as the commissioner finds necessary. Such authority, municipal developer, nonprofit corporation or housing partnership shall also annually submit verification that the significant facilities and services required to be provided to the residents of such project pursuant to Title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988 (42 USC 3600 et seq.) are being provided. On and after July 1, 1997, the maximum income limits for admission to such project shall be eighty per cent of the area median income adjusted for family size.

(b) The commissioner shall have the right of inspection of any such project at any time.

(c) The commissioner may, for periods of up to one year, authorize a housing authority, municipal developer or nonprofit corporation to admit to such a project persons who are not less than fifty-five years of age and otherwise meet the eligibility requirements for the housing project. The commissioner may only grant such authority upon receipt from a housing authority, municipal developer or nonprofit corporation of an application approved by the chief executive officer of the municipality in which the housing authority, municipal developer or nonprofit corporation is located demonstrating (1) that the housing authority, municipal developer or nonprofit corporation is unable to attract an adequate number of elderly persons to occupy the project and (2) that the housing authority, municipal developer or nonprofit corporation (A) has published a notice, at least once each week during the thirty days preceding the submission of its application, in one or more newspapers having a substantial circulation in the municipality in which the housing project is located, indicating that units in such project are available and (B) has sent such a notice, at least thirty days preceding submission of its application, to each housing authority, municipal developer or nonprofit corporation operating an elderly housing project pursuant to this part and having fifty or more units. No person admitted to such a project pursuant to this subsection shall be evicted from or denied continued occupancy of such project solely because such person is less than sixty-two years of age.

(d) The commissioner is authorized to make orders and to adopt regulations in accordance with chapter 54 with respect to the development and the operation and management of such project or projects by housing authorities, municipal developers, nonprofit corporations and housing partnerships, and to determine the allocation of funds to meet the development costs of such project or projects, including administrative or other costs or expenses to be incurred by the state. Such regulations shall establish maximum income limits for admission to projects that reflect area median incomes, as determined by the Department of Housing and Urban Development.

(1959, P.A. 600, S. 4; 1961, P.A. 508, S. 2; 1963, P.A. 54, S. 6; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 83-574, S. 5, 20; P.A. 85-238, S. 3; 85-296, S. 1, 2; P.A. 87-436, S. 3, 23; 87-480, S. 1, 2; P.A. 91-362, S. 6; 91-374, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 18 Sp. Sess. P.A. 97-2, S. 155, 165; P.A. 99-244, S. 2, 3.)

History: 1961 act clarified debt service as “on any notes or bonds issued by the authority to finance such development cost”, clarified what meant by service charge and required monthly payment in Subsec. (a), required rent schedules to be submitted during operation of project instead of during period of loan contract, extended inspection rights of commission to “any time” instead of during period from date construction begins to date state loan is fully paid, amended Subsec. (c) to enumerate subjects of commissioner’s orders and regulations; 1963 act amended Subsec. (a) by adding phrase after “estimated development cost,” authorized commissioner to determine cost and expense, deleted requirement service charge be paid monthly, amended Subsec. (c) to delete “acquisition” and “construction” from subject matter of regulations and incurred administrative and other costs or expenses incurred by state in development costs; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-574 added references to nonprofit corporations; P.A. 85-238 added references to housing partnerships in Subsecs. (a) and (c); P.A. 85-296 inserted new Subsec. (c) re admission of persons not less than 55 years of age to housing projects and relettered former Subsec. (c) as Subsec. (d); P.A. 87-436 applied provisions of section to municipal developers; P.A. 87-480 amended Subsec. (a) by providing for commissioner to establish state service charge and deleting provisions re sufficiency of service charge; P.A. 91-362 amended Subsec. (a) to require annual submission to the commissioner of verification that significant facilities and services required to be provided by federal law are being provided; P.A. 91-374 amended Subsec. (a) to authorize commissioner to establish maximum income limits for admission and continued occupancy and amended Subsec. (d) to require that regulations establish maximum income limits for admission and continued occupancy; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by deleting provision allowing the commissioner to establish maximum income limits for admission and continued occupancy of tenants and adding provision requiring maximum income limits for admission to project be 80% of the area median income adjusted for family size, effective July 1, 1997; P.A. 99-244 amended Subsec. (a) by deleting requirement for authority or developer to have standards for continued occupancy, amended Subsec. (d) by deleting the requirement that the regulations contain income limits for continued occupancy and made technical changes.



Section 8-115b - Powers of authority.

Section 8-44 shall apply to the development and maintenance of projects under this part by an authority or authorities except that part of subsection (d) which provides for public hearings concerning the site.

(1959, P.A. 600, S. 5; P.A. 83-574, S. 6, 20.)

History: P.A. 83-574 made section specifically applicable to development and maintenance of projects by an authority or authorities.



Section 8-116 - Occupants need not be family units; design of construction; housing restricted to elderly.

Section 8-116 is repealed.

(March, 1958, P.A. 26, S. 4; 1959, P.A. 600, S. 15.)



Section 8-116a - Occupants need not be family units; design of construction; maximum income and asset limit; waiting list; false statement.

The following provisions shall be applicable to housing for elderly persons: (1) There shall be no requirement that the occupants of such housing constitute families and housing may be provided in separate dwelling units for elderly persons living alone; (2) housing for elderly persons shall conform to standards established by the Commissioner of Economic and Community Development and shall be designed so as to alleviate the infirmities characteristic of the elderly; (3) the authority, municipal developer, nonprofit corporation or housing partnership, subject to approval by the Commissioner of Economic and Community Development, shall fix maximum standard income and asset limits for admission to such housing; (4) each housing authority, municipal developer, nonprofit corporation or housing partnership shall provide a receipt to each applicant for admission to its housing projects stating the time and date of application and shall maintain a list of such applications, which shall be a public record as defined in section 1-200 and which shall be created, maintained and revised in a manner which the Commissioner of Economic and Community Development shall, by regulation, provide; and (5) any person who makes a false statement concerning the income of the elderly person for whom application for admission to a project under this part is made may be fined not more than five hundred dollars or imprisoned not more than six months, or both.

(1959, P.A. 600, S. 6; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 82-130, S. 3; P.A. 83-574, S. 7, 20; P.A. 84-143, S. 3; P.A. 85-238, S. 4; P.A. 87-436, S. 4, 23; P.A. 91-374, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-244, S. 1.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 82-130 provided for the issuance of a receipt and the maintenance of a list of applicants; P.A. 83-574 amended section to include references to nonprofit corporations; P.A. 84-143 required the commissioner of housing to provide, by regulation, for the manner of creation, maintenance and revision of waiting lists; P.A. 85-238 added references to housing partnerships; P.A. 87-436 added references to municipal developers; P.A. 91-374 specified that the maximum income established be a maximum standard income; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-244 deleted the requirement for the commissioner to fix limits for continued occupancy.



Section 8-116b - Possession of pets.

(a) For the purposes of this section, “pet” means a domesticated dog, cat or bird or an aquarium.

(b) No housing project operated pursuant to parts VI or VIII of this chapter may prohibit the keeping of one pet by any resident in any such housing projects if the residents of any such project, by majority vote, determine that pets shall be allowed in such project. Each dwelling unit shall be allowed one ballot in any such vote. Each such vote shall be by secret ballot and administered by the local housing authority or eligible developer operating such project. A vote may be initiated at the request of any tenant, but no vote shall be taken sooner than three years after any previous vote unless a petition signed by a majority of the tenants of such project requesting such a vote is filed with the local housing authority or eligible developer operating such project. No person who owns any pet in any such project shall be required to dispose of any such pet because of a subsequent vote to prohibit pets. No applicant for admission to such housing project shall be required to dispose of any such pet in order to occupy such housing project because of a subsequent vote to prohibit pets if pets were allowed on the date the person applied for admission to the project.

(c) Nothing in this section shall prevent a local housing authority or eligible developer from requiring the removal from any housing project of any pet whose conduct or condition is duly determined to constitute a threat or nuisance to the other occupants of such housing project. No pet shall be kept in violation of humane or health laws. Nothing in this section shall: (1) Prevent any housing authority or eligible developer from adopting reasonable regulations relating to the keeping of such pets, which may include a requirement limiting the size of such pets and a requirement for the neutering of such pets; (2) prevent the adoption of differing terms for the tenancy which are reasonably related to the presence of such pet; (3) relieve any tenant from any liability otherwise imposed by law for damages caused by any such pet; or (4) prevent any housing authority or eligible developer from requiring a tenant to provide notice to the authority or developer if the tenant keeps any such pet.

(P.A. 87-272; P.A. 99-50.)

History: P.A. 99-50 amended Subsec. (b) to prohibit a requirement that an applicant dispose of a pet in order to occupy a housing project if pets were allowed on the date the applicant applied for admission to the project.



Section 8-116c - Eligibility for occupancy. Eviction.

(a) An elderly person, as defined in subsection (m) of section 8-113a, shall not be eligible to move into a housing project, as defined in subsection (f) of section 8-113a, if the person (1) is currently using illegal drugs, (2) is currently abusing alcohol and has a recent history of disruptive or dangerous behavior and whose tenancy (A) would constitute a direct threat to the health or safety of another individual or (B) would result in substantial physical damage to the property of another, (3) has a recent history of disruptive or dangerous behavior and whose tenancy (A) would constitute a direct threat to the health and safety of another individual or (B) would result in substantial physical damage to the property of another, or (4) was convicted of the illegal sale or possession of a controlled substance, as defined in section 21a-240, within the prior twenty-four-month period.

(b) Any authority, municipal developer, nonprofit corporation or other lessor may evict any individual from such housing project who is convicted of the illegal sale or possession of a controlled substance, as defined in section 21a-240, during the period of time the individual is residing in such housing. Such eviction shall be in accordance with the provisions of chapter 832. Nothing in this section shall be construed to limit the remedies of any such authority, municipal developer, nonprofit corporation or lessor under chapter 832.

(P.A. 98-114, S. 3.)



Section 8-116d - Termination of lease or rental agreement upon acceptance for admission to housing project.

Any elderly person, as defined in subsection (m) of section 8-113a, who applies for and is accepted for admission to a housing project pursuant to this part or part VII of this chapter or pursuant to any other state or federal housing assistance program may terminate the lease or rental agreement for the dwelling unit that he or she occupies at the time of such acceptance, without the penalty or liability for the remaining term of the lease or rental agreement, upon giving thirty days’ written notice to the landlord of such dwelling unit.

(P.A. 08-93, S. 1.)

History: P.A. 08-93 effective October 1, 2008, and applicable to leases or rental agreements entered into, renewed or extended on and after that date.



Section 8-117 - Establishment of rentals. Penalty for false statement concerning income.

Section 8-117 is repealed.

(March, 1958, P.A. 26, S. 6; 1959, P.A. 600, S. 15.)



Section 8-117a - Applicability of other statutes.

Except as limited by the provisions of section 8-118a, sections 8-50 to 8-63, inclusive, 8-65, 8-67 and 31-53 shall apply to housing authority projects referred to in this part and the property acquired and loans, grants, financial assistance or other financing made or to be made available therefor.

(1959, P.A. 600, S. 7; 1961, P.A. 508, S. 3; P.A. 83-574, S. 8, 20.)

History: 1961 act replaced existing provisions which had read as follows: Sections 8-50 to 8-55, inclusive, 8-59 to 8-63, inclusive, 8-65, 8-67, 8-81 and 31-53 shall apply to projects developed under this part and the property acquired and loans made therefor; P.A. 83-574 limited application of section to housing authority projects.



Section 8-117b - Disposal of projects. Conversion to a congregate housing project.

(a) Upon the determination by the Commissioner of Economic and Community Development of the termination of the acute shortage of dwelling accommodations for elderly persons in the locality or upon the determination by the Commissioner of Economic and Community Development and the authority, municipal developer, nonprofit corporation or housing partnership owning a housing project for elderly persons that it is to the best interest of the state and such authority, municipal developer, nonprofit corporation or housing partnership, said project or any part thereof may, subject to the provisions of any contract or agreement of the authority, municipal developer, nonprofit corporation or housing partnership with respect thereto, be disposed of by the authority, municipal developer, nonprofit corporation or housing partnership upon terms and conditions approved by the commissioner. The proceeds of any such sale, together with all assets owned by the authority, municipal developer, nonprofit corporation or housing partnership in connection with such project or part thereof, after payment of all necessary expenses incident to such sale, shall be applied to the redemption of any outstanding notes or bonds issued by the local authority to finance the cost of such project or part thereof. If the proceeds, together with all assets owned by the authority, municipal developer, nonprofit corporation or housing partnership in connection with such project or part thereof, are more than sufficient to redeem the outstanding balance of such notes and bonds, any balance remaining shall be paid over to the state for deposit to the credit of the housing repayment and revolving loan fund. This subsection shall not affect the obligation of the authority upon such notes or bonds or any obligation to the federal government.

(b) Upon the determination of the Commissioner of Economic and Community Development that it is in the best interest of the locality in which a housing project for elderly persons is located or upon the determination of the commissioner and the authority, municipal developer or nonprofit corporation owning such a housing project that it is in the best interest of the state and such authority, municipal developer or nonprofit corporation, said project or any part thereof may, subject to the provisions of any contract or agreement entered into with the authority, municipal developer or nonprofit corporation, be converted to a congregate housing project, as defined in section 8-119e. Any such converted housing project shall be subject to the provisions of sections 8-119d to 8-119l, inclusive.

(1959, P.A. 600, S. 8; 1961, P.A. 508, S. 4; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 83-574, S. 9, 20; P.A. 85-238, S. 5; P.A. 86-282, S. 1, 2; P.A. 87-436, S. 5, 23; P.A. 90-238, S. 7, 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1961 act deleted “local” before the word “authority”, made disposition of project subject to provisions of any contract or agreement of authority with respect thereto, removed provision sale proceeds be applied to liquidate loans by state, added provision payments to state be deposited to credit of general fund, removed provision in last sentence that sales would not affect obligation of state on its guarantee of notes or bonds and added “to the federal government” at end; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-574 amended section to include references to nonprofit corporations; P.A. 85-238 added references to housing partnerships; P.A. 86-282 made existing provisions Subsec. (a) and added Subsec. (b) re conversion of a housing project for elderly persons to a congregate housing project; P.A. 87-436 added references to municipal developers; P.A. 90-238 revised provisions re allocation of moneys to the housing repayment and revolving loan fund rather than to the general fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-118 - Payments in lieu of taxes and assessments.

Section 8-118 is repealed.

(March, 1958, P.A. 26, S. 7; 1959, P.A. 600, S. 15.)



Section 8-118a - Payments in lieu of taxes and assessments.

In lieu of real property taxes, special benefit assessments and sewerage system use charges otherwise payable to a municipality, a local authority shall pay each year, to the municipality in which any of its housing projects for elderly persons is located, a sum to be determined by the municipality with the approval of the Commissioner of Economic and Community Development not in excess of ten per cent of the shelter rent per annum for each occupied dwelling unit in any such housing project; except that the amount of such payment shall not be so limited in any case where funds are made available for such payment by an agency or department of the United States government, but no payment shall exceed the amount of taxes which would be paid on the property were the property not exempt from taxation.

(1959, P.A. 600, S. 9; 1967, P.A. 522, S. 8; P.A. 76-67, S. 2, 3; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 93-309, S. 16, 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 8.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 76-67 added exception for cases where payments made from funds given by federal government but limited payment to no more than amount taxes would have been if property were not tax-exempt; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 93-309 added provision requiring payments be made for rental or quasi-ownership units for the elderly in housing developments receiving financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 removed references to repealed section.



Section 8-118b - Contract to convey project to state on default.

In addition to the powers conferred by law upon any housing authority, any such authority in any contract with the state for financial assistance with regard to any housing project may obligate itself, which obligations shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws to convey to the state such housing project upon the occurrence of a substantial default with respect to the covenants or conditions to which such authority is subject. Such contract may further provide that, in case of such conveyance, the Commissioner of Economic and Community Development may complete, operate, manage, lease, convey or otherwise deal with the housing project in accordance with the terms of such contract, provided the contract shall require that, as soon as practicable after the commissioner is satisfied that all defaults by reason of which the commissioner acquired the housing project have been cured and that the housing project will thereafter be operated in accordance with law and the terms of the contract, the commissioner shall reconvey to such authority the housing project if then owned by the state and as then constituted.

(1959, P.A. 600, S. 10; 1961, P.A. 508, S. 5; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1961 act substituted “for financial assistance with regard to any housing project” for “for annual contributions” in first sentence, provided commissioner should reconvey project “if then owned by the state” in the last sentence and made certain technical changes; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-118c - Bond issue for additional development cost of projects.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, but in no case later than June 30, 1988, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate three million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used for the purpose of grants by the Commissioner of Economic and Community Development for additional development costs related to elderly housing projects.

(c) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Such bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due, and accordingly and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 80-411, S. 1, 3; P.A. 83-366, S. 1, 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 83-366 extended the authorization date from June 30, 1983, to June 30, 1988, and removed the requirement that eligible projects be in the planning stage on April 1, 1986; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-119 - Bond issue.

Section 8-119 is repealed.

(March, 1958, P.A. 26, S. 8; 1959, P.A. 600, S. 15.)



Section 8-119a - Bond issues.

(a) For the purposes of this part, the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state, from time to time, in an amount which, together with the principal amount of any bonds theretofore issued by the state pursuant to this part, shall not in the aggregate exceed one hundred forty-five million six hundred thousand dollars. Such bonds shall bear such date or dates and mature at such time or times not exceeding thirty years from their respective dates and be subject to such redemption privileges with or without premium as may be fixed and determined by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state are pledged for the payment of the interest thereon as the same becomes due and the payment of the principal thereof at maturity.

(b) Such portion of the proceeds from the sale of such bonds and of any notes issued in anticipation thereof as may be required for such purpose shall be applied to the payment of the principal of any such notes then outstanding and unpaid, and the remaining proceeds of any such sale shall be deposited in a fund designated the “Rental Housing Fund for the Elderly”, which fund shall be used to make or provide for the capital grants, loans, deferred loans or advances authorized by section 8-114a and the payments authorized by section 8-119b. Payments from the Rental Housing Fund for the Elderly to authorities, municipal developers, nonprofit corporations or housing partnerships shall be made by the State Treasurer on certification of the Commissioner of Economic and Community Development in accordance with the contract for financial assistance between the state and such authority, municipal developer, nonprofit corporation or housing partnership. All payments of fees by a housing authority, municipal developer, nonprofit corporation or housing partnership on a loan or deferred loan provided pursuant to section 8-114a financed from the proceeds of the state’s general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, shall be paid to the State Treasurer for deposit in said fund. All payments of principal or interest by a housing authority, municipal developer, nonprofit corporation or housing partnership on a loan or deferred loan provided pursuant to section 8-114a and all fees and state service charges not financed from the proceeds of the state’s general obligation bonds shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund.

(1959, P.A. 600, S. 11, 12; 1961, P.A. 508, S. 6, 7; 1963, P.A. 54, S. 7; 388; February, 1965, P.A. 265, S. 1; 1967, P.A. 359, S. 1; 522, S. 8; 1969, P.A. 383, S. 1; June, 1971, P.A. 4, S. 1; P.A. 73-286, S. 1, 5; P.A. 74-105, S. 1, 4; P.A. 75-460, S. 1, 2; P.A. 76-142, S. 2, 3; 76-343, S. 1, 2; P.A. 77-353, S. 1, 2; 77-614, S. 284, 610; P.A. 78-159, S. 1, 2; 78-303, S. 81, 136; P.A. 79-580, S. 1, 2; 79-598, S. 3, 4, 10; P.A. 80-443, S. 1, 3; P.A. 81-370, S. 9, 13; P.A. 82-369, S. 2, 28; P.A. 83-574, S. 10, 20; P.A. 84-443, S. 4, 20; P.A. 85-238, S. 6; 85-558, S. 5, 17; P.A. 86-396, S. 6, 25; P.A. 87-405, S. 3, 26; 87-436, S. 6, 23; P.A. 90-238, S. 8, 32; P.A. 92-166, S. 6, 31; P.A. 94-95, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1961 act increased authorized bond issue from $6,000,000 to $9,300,000, specified maximum maturity date of 30 years, provided for deposit of proceeds in excess of par value in general fund with balance in “Rental Housing Fund” to be used first to pay for principal of notes, eliminated provision for method of payment of bonds and notes and provided increase in fund resulting from investments be paid into fund; 1963 acts revised use of proceeds from sale of bonds and notes and increased bond issue to$12,600,000; 1965 act increased bond issue to $18,600,000; 1967 acts incorporated former Subsec. (2) into Subsec. (1) and raised maximum of bonds to $31,600,000, renumbering remaining Subsecs. accordingly and substituted commissioner of community affairs for public works commissioner; 1969 act increased bond limit to $49,600,000; 1971 act increased bond limit to $59,600,000; P.A. 73-286 increased limit to $64,600,000; P.A. 74-105 increased limit to $72,600,000; P.A. 75-460 increased limit to $77,600,000; P.A. 76-142 amended Subsec. (2) to include loans and to require that payments of principal, interest or fees by housing authority on a loan be paid into fund for rental housing for the elderly; P.A. 76-343 increased limit to $79,600,000; P.A. 77-353 increased limit to $89,600,000; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-159 increased limit to $99,600,000; P.A. 78-303 substituted commissioner for department; P.A. 79-580 increased limit to $104,600,000 and set June 30, 1984, as deadline for authorization of bonds; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 80-443 increased limit to $109,600,000, deleted deadline for authorization of bonds and imposed June 30, 1983, deadline for issuance of bonds; P.A. 81-370 increased the aggregate of bonds the bond commission may authorize for purposes of part VI of chapter 128 to $111,600,000 and extended the time that bonds may be authorized for such purposes to June 30, 1985; P.A. 82-369 increased the aggregate amount authorized to $116,600,000 and extended final date for issuance from June 30, 1985, to June 30, 1987; P.A. 83-574 amended Subsec. (2) to include references to nonprofit corporations; P.A. 84-443 amended Subsec. (1) to increase the authorization limit to $122,600,000 and to remove the authorization deadline; P.A. 85-238 added references to housing partnerships in Subsec. (2); P.A. 85-558 amended Subsec. (1) to increase the bond authorization limit to $129,600,000; P.A. 86-396 increased bond authorization to $136,600,000; P.A. 87-405 increased the bond authorization to $145,600,000; P.A. 87-436 redesignated former Subsecs. (1) to (3) as Subsecs. (a) to (c) and added references to municipal developers in Subsec. (b); P.A. 90-238 revised provisions re administrative expenses, state service fees and allocation of moneys to various housing funds; P.A. 92-166 amended Subsec. (b) to make technical change adding provision re deferred loans, consistent with 1992 public acts; P.A. 94-95 deleted former Subsec. (c) which had authorized investment of fund moneys in direct obligations of the U.S.; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-119aa - Purchase of conversion condominiums for state assisted housing.

Section 8-119aa is repealed.

(P.A. 80-396, S. 3, 5; P.A. 82-356, S. 13, 14.)



Section 8-119b - Expenses payable from fund.

Subject to the approval of the Governor, any administrative or other cost or expense incurred by the state in connection with the carrying out of the provisions of this part, including the hiring of necessary employees and the entering upon necessary contracts, may be paid from the Rental Housing Fund for the Elderly.

(1959, P.A. 600, S. 13; 1961, P.A. 508, S. 8; P.A. 90-238, S. 9, 32.)

History: 1961 act added “administrative or other cost or” before “expenses,” added incurred “by the state” and provided for payment from the fund rather than from accrued interest and premiums or from proceeds of bonds and notes; P.A. 90-238 allowed, rather than required, administrative expenses to be from the fund.



Section 8-119bb - Declaration of policy.

It is hereby declared (1) that there exists in the state an acute shortage of decent, safe and sanitary dwelling accommodations for low income persons at rents which they can afford to pay; that, within the state, low income persons are forced to reside in unsafe and unsanitary accommodations; and that such persons are forced to occupy overcrowded and congested dwelling accommodations; (2) that the shortage of safe and sanitary dwelling accommodations for low income persons cannot be relieved through the operation of private enterprise, and that the construction of housing accommodations for low income persons would, therefore, not be competitive with private enterprise; and (3) that the construction of new housing or rehabilitation of existing housing accommodations to provide safe and sanitary dwelling facilities for low income persons are public uses and purposes for which public money may be spent, and the necessity in the public interest for the provisions hereinafter enacted is declared as a matter of legislative determination.

(P.A. 86-362, S. 1, 10; P.A. 87-589, S. 2, 87.)

History: P.A. 87-589 made technical change to correct the numbering of this section as published in the general statutes revised to 1987.



Section 8-119c - Amendment of contracts for assistance.

Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-21, the state, acting by or through the Commissioner of Economic and Community Development, may enter into a contract or contracts with an authority amending the provisions of any contract or contracts for financial assistance with regard to any housing project entered into before June 13, 1961, pursuant to the provisions of this part to conform the provisions of any such contract so entered into to the provisions of the contracts authorized by law in effect on and after said date.

(1961, P.A. 508, S. 11; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-119cc - Implementation.

The provisions of sections 8-39 and 8-72 to 8-74, inclusive, except as otherwise provided in sections 8-119bb to 8-119jj, inclusive, shall govern the implementation of said sections.

(P.A. 86-362, S. 2, 10.)



Section 8-119d - Declaration of policy.

It is found and declared that there is a growing segment of the older population who, because of increasing age, infirmity and other functional limitations, are not able to perform all personal and household functions associated with complete independent living. Most of these people do not require the extent of care or supervision provided in a nursing home or other care institution. However, many of them do have need for specially designed housing and living environments that provide the supportive services necessary to remain semi-independent in a residential setting. It is further found and declared that congregate housing is one solution to meeting this need for specialized housing and services.

(P.A. 77-582, S. 1, 10.)



Section 8-119dd - State assistance to authorities, municipal developers, nonprofit corporations and housing partnerships.

(a) Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-21, the state, acting by and through the Commissioner of Economic and Community Development, may enter into a contract or contracts with a housing authority, municipal developer or nonprofit corporation, or a partnership which includes a housing authority, municipal developer or nonprofit corporation, for state financial assistance for a rental housing project or projects for low income families in the form of grants or deferred loans.

(b) Grants or deferred loans made by the state under the authorization of this section shall be in an amount not in excess of the development cost of the projects as approved by the commissioner.

(P.A. 86-362, S. 3, 10; P.A. 87-436, S. 10, 23; P.A. 88-180, S. 1, 6; P.A. 93-309, S. 20, 29; 93-435, S. 75, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 13.)

History: P.A. 87-436 amended Subsec. (a) to authorize state to enter into contracts with municipal developers; P.A. 88-180 authorized assistance in the form of grants or deferred loans and provided for assistance to certain housing partnerships; P.A. 93-309 added new Subsec. (c) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (c) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 deleted former Subsec. (c) re regulations and application to program repealed by the same act.



Section 8-119e - Definitions.

As used in this part:

(a) “Congregate housing” means a form of residential environment consisting of independent living assisted by congregate meals, housekeeping and personal services, for persons sixty-two years old or older, who have temporary or periodic difficulties with one or more essential activities of daily living such as feeding, bathing, grooming, dressing or transferring.

(b) “Congregate housing project” means the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements or all other work performed in connection with a congregate housing program.

(P.A. 77-582, S. 2, 10; P.A. 78-328, S. 1, 3; P.A. 93-262, S. 76, 87.)

History: P.A. 78-328 changed age of those eligible for congregate housing from 60 to 62 years; P.A. 93-262 removed reference to Subsec. (a) of Sec. 17a-308, effective July 1, 1993.

Cited. 220 C. 556.



Section 8-119ee - Bond issue.

The proceeds from the sale of any bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, for the purposes of sections 8-119bb to 8-119jj, inclusive, and of any notes issued in anticipation thereof as may be required for such purposes shall be applied to the payment of the principal of any such notes then outstanding and unpaid, and the remaining proceeds of any such sale shall be deposited in a fund designated as the “Low Income Rental Housing Fund”, which fund shall be used to make or provide for the grants or deferred loans authorized by section 8-119dd. Payments from the Low Income Rental Housing Fund to authorities, municipal developers or nonprofit corporations, or to partnerships which include a housing authority, municipal developer or nonprofit corporation, shall be made by the State Treasurer on certification of the Commissioner of Economic and Community Development in accordance with the contract for financial assistance between the state and such authority, municipal developer, nonprofit corporation or partnership. All payments of state service charges for low income housing projects as authorized by the commissioner financed with the proceeds of bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, shall be paid to the State Treasurer for deposit in the Low Income Rental Housing Fund. All payments of state service charges for low income housing projects as authorized by the commissioner not financed from the proceeds of the state’s general obligation bonds shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund.

(P.A. 86-362, S. 4, 10; P.A. 87-436, S. 11, 23; P.A. 88-180, S. 2, 6; P.A. 90-238, S. 13, 32; P.A. 94-95, S. 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 87-436 added references to municipal developers in Subsec. (a); P.A. 88-180 added provisions re deferred loans and payments to certain housing partnerships in Subsec. (a); P.A. 90-238 revised provisions re state service fees and allocation of moneys to various housing funds; P.A. 94-95 deleted former Subsec. (b) re investment of fund moneys in direct obligations of the U.S.; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-119f - Program design and oversight.

The Commissioner of Housing shall design, implement, operate and monitor a program of congregate housing. For the purpose of this program, the Commissioner of Housing shall consult with the Commissioner on Aging for the provision of services for the physically disabled in order to comply with the requirements of section 29-271.

(P.A. 77-582, S. 3, 10; 77-614, S. 284, 587, 610; P.A. 78-303, S. 81, 85, 136; P.A. 79-598, S. 3, 4, 10; P.A. 85-444, S. 3; P.A. 93-262, S. 1, 87; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-94, S. 6; P.A. 13-125, S. 2; 13-234, S. 26.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 85-444 made commissioner of housing only, instead of both commissioner of housing and commissioner on aging, responsible for program, required commissioner of housing to consult with commissioner on aging for provision of services for physically disabled and required report every even-numbered year to general assembly; P.A. 93-262 authorized substitution of commissioner of social services for commissioner on aging, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-94 deleted requirement of submission of a biennial report on congregate housing; P.A. 13-125 replaced references to Commissioner of Economic and Community Development with references to Commissioner of Housing and added reference to Commissioner on Aging, effective July 1, 2013; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” and substituted “Commissioner on Aging” for “Commissioner of Social Services”, effective July 1, 2013.



Section 8-119ff - Preliminary expenses.

Funds borrowed by an authority, municipal developer or nonprofit corporation, or a partnership which includes a housing authority, municipal developer or nonprofit corporation, to pay for options on sites, engineering and architectural services and other preliminary expenses incident to the construction of a low income rental housing project under the provisions of sections 8-119bb to 8-119jj, inclusive, may, subject to the approval of the Commissioner of Economic and Community Development, be included as part of the cost of such project to be financed by the issuance of notes and bonds guaranteed by the state pursuant to the provisions of sections 8-119dd and 8-119ee. As used in this section, preliminary expenses include the complete cost of purchase of land.

(P.A. 86-362, S. 5, 10; P.A. 87-436, S. 12, 23; P.A. 88-180, S. 3, 6; P.A. 90-257, S. 7, 17; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 87-436 added reference to municipal developers; P.A. 88-180 added provisions re funds borrowed by certain housing partnerships; P.A. 90-257 added provision including the complete cost of the purchase of land as a preliminary expense; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-119g - Implementation. Maximum income limits for admission. Deduction for congregate housing employment income.

(a) The provisions of section 8-113a and sections 8-115a to 8-118b, inclusive, shall govern the implementation of this part.

(b) On and after July 1, 1997, the maximum income limits for admission to a state congregate housing facility shall be eighty per cent of the area median income adjusted for family size.

(c) On and after July 1, 1998, an individual who lives in and is employed by a congregate housing facility may deduct up to two hundred dollars per month of his earnings from such employment for the purpose of determining income for such facility. In no event shall the deduction exceed the amount actually earned by the individual.

(P.A. 77-582, S. 4, 10; P.A. 93-262, S. 77, 87; June 18 Sp. Sess. P.A. 97-2, S. 154, 165; P.A. 98-158, S. 1, 2.)

History: P.A. 93-262 removed references to Sec. 17a-308(a), effective July 1, 1993; June 18 Sp. Sess. P.A. 97-2 added Subsec. (b) re maximum income limits for admission to a state congregate housing facility, effective July 1, 1997; P.A. 98-158 added Subsec. (c) re deduction from income calculations for congregate housing employment earnings, effective July 1, 1998.



Section 8-119gg - Payments in lieu of taxes and assessments.

In lieu of real property taxes, special benefit assessments and sewerage system use charges otherwise payable to a municipality, a housing authority approved by the Commissioner of Economic and Community Development for state financial assistance for a low income housing project shall pay each year, to the municipality in which any of its housing projects for low income families are located, a sum to be determined by the municipality with the approval of the Commissioner of Economic and Community Development not in excess of ten per cent of the shelter rent per annum for each occupied dwelling unit in any such housing project; except that the amount of such payment shall not be so limited in any case where funds are made available for such payment by an agency or department of the United States government, but no payment shall exceed the amount of taxes which would be paid on the property were the property not exempt from taxation.

(P.A. 86-362, S. 6, 10; P.A. 93-309, S. 21, 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 14; P.A. 07-217, S. 31.)

History: P.A. 93-309 added provision requiring payments be made for rental or quasi-ownership units for eligible households of very low income or low income in any housing development receiving financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 removed references to repealed section; P.A. 07-217 made a technical change, effective July 12, 2007.



Section 8-119h - State assistance to authorities, municipal developers, nonprofit corporations and housing partnerships.

Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-20, the state, acting by and through the Commissioner of Economic and Community Development, may enter into a contract or contracts with an authority, a municipal developer, a nonprofit corporation or a housing partnership for state financial assistance for a congregate housing project, in the form of capital grants, interim loans, permanent loans, deferred loans or any combination thereof for application to the development cost of such project or projects. A contract with an authority, a municipal developer, a nonprofit corporation or a housing partnership may provide that in the case of any loan made in conjunction with any housing assistance funds provided by an agency of the United States government, if such housing assistance funds terminate prior to complete repayment of a loan made pursuant to this section, the remaining balance of such loan may be converted to a capital grant or decreased loan. Any such state assistance contract with an authority, a municipal developer, a nonprofit corporation or a housing partnership for a capital grant or loan entered into prior to the time housing assistance funds became available from an agency of the United States government, may, upon the mutual consent of the commissioner and the authority, municipal developer, nonprofit corporation or housing partnership, be renegotiated to provide for a loan or increased loan in the place of a capital grant or loan or a part thereof, consistent with the above conditions. Such capital grants or loans shall be in an amount not in excess of the development cost of the project or projects, including, in the case of grants or loans financed from the proceeds of the state’s general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, administrative or other cost or expense to be incurred by the state in connection therewith, as approved by said commissioner. In anticipation of final payment of such capital grants or loans, the state, acting by and through said commissioner and in accordance with such contract, may make temporary advances to the authority, municipal developer, nonprofit corporation or housing partnership for preliminary planning expense or other development cost of such project or projects. Any loan provided pursuant to this section shall bear interest at a rate to be determined in accordance with subsection (t) of section 3-20. Any such authority, municipal developer, nonprofit corporation or housing partnership may, subject to the approval of the Commissioner of Economic and Community Development, contract with any other person approved by the Commissioner of Economic and Community Development for the operation of a project undertaken pursuant to this part. As used in this section, “housing partnership” has the same meaning as provided in subsection (n) of section 8-113a.

(P.A. 77-582, S. 5, 10; 77-614, S. 284, 587, 610; P.A. 78-303, S. 81, 85, 136; P.A. 79-598, S. 3, 4, 10; P.A. 83-490; P.A. 85-444, S. 4; P.A. 87-416, S. 5, 24; 87-436, S. 7, 23; P.A. 90-238, S. 10, 32; P.A. 92-166, S. 7, 31; P.A. 93-262, S. 78, 87; 93-309, S. 17, 29; 93-435, S. 73, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 9; P.A. 11-168, S. 4.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-490 allowed for any person approved by the commissioner of housing to contract to operate a project; P.A. 85-444 included references to nonprofit corporations, provided for state financial assistance in form of loans without regard to federal assistance, modified provisions re conversion of loans to grants and deleted references to commissioner on aging and to community housing development corporations and other corporations approved by commissioner on aging; P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Sec. 3-20(t); P.A. 87-436 added provisions authorizing state to enter into contracts with municipal developers; P.A. 90-238 revised provisions re administrative expenses; P.A. 92-166 amended Subsec. (a) to make technical change adding provision re deferred loans, consistent with 1992 public acts; P.A. 93-262 removed reference to Sec. 17a-308(a), effective July 1, 1993; P.A. 93-309 designated the existing section as Subsec. (a) and added new Subsec. (b) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (b) by deleting the reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 deleted former Subsec. (b) re regulations and application to program repealed by the same act and made a conforming change; P.A. 11-168 made housing partnerships eligible to enter into contracts for financial assistance, expanded references to such contracts to include municipal developers, nonprofit corporations and housing partnerships, and added definition of “housing partnership”, effective July 13, 2011.



Section 8-119hh - Disposal of projects.

Upon the determination by the Commissioner of Economic and Community Development of the termination of the acute shortage of dwelling accommodations for low income persons in the locality or upon the determination by the Commissioner of Economic and Community Development and the authority, municipal developer, nonprofit corporation or partnership which includes a housing authority, municipal developer or nonprofit corporation owning a housing project for low income persons that it is in the best interest of the state and such authority, municipal developer, nonprofit corporation or partnership, such project or any part thereof may, subject to the provisions of any contract or agreement of the authority, municipal developer, nonprofit corporation or partnership with respect thereto, be disposed of by the authority, municipal developer, nonprofit corporation or partnership upon terms and conditions approved by the commissioner. The proceeds of any such sale, after payment of all necessary expenses incident to such sale, shall first be used for the repayment to the state of the grant or grants, or any deferred loan made by the state to such authority, municipal developer, nonprofit corporation or partnership under section 8-119dd for the project. If the proceeds, together with all assets owned by the authority, municipal developer, nonprofit corporation or partnership in connection with such project or any part thereof, are more than sufficient to redeem the outstanding balance of any notes and bonds issued for such project, any balance remaining shall be paid over to the state for deposit to the credit of the Housing Repayment and Revolving Loan Fund.

(P.A. 86-362, S. 7, 10; P.A. 87-337, S. 1, 2; 87-436, S. 13, 23; P.A. 88-180, S. 4, 6; 88-364, S. 9, 123; P.A. 90-238, S. 14, 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 87-337 required sale proceeds in excess of outstanding balance of notes and bonds to be paid to the state; P.A. 87-436 added references to municipal developers; P.A. 88-180 added provisions re certain housing partnerships; P.A. 88-364 made technical change; P.A. 90-238 revised provisions re allocation of moneys to the housing repayment and revolving loan fund rather than the general fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-119i - Bond issues. Administrative costs.

(a) For the purposes of this part, the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state, from time to time, in an amount which, together with the principal amount of any bonds theretofore issued by the state pursuant to this part, shall not in the aggregate exceed twenty-one million dollars. Such bonds shall bear such date or dates and mature at such time or times not exceeding thirty years from their respective dates and be subject to such redemption privileges with or without premium as may be fixed and determined by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state are pledged for the payment of the interest thereon as the same becomes due and the payment of the principal thereof at maturity.

(b) Such portion of the proceeds from the sale of such bonds and of any notes issued in anticipation thereof as may be required for such purpose shall be applied to the payment of the principal of any such notes then outstanding and unpaid, and the remaining proceeds of any such sale shall be deposited in a fund designated the “Congregate Housing Fund for the Elderly”, which fund shall be used to make or provide for the capital grants, loans or advances authorized by section 8-119h. Payments from the “Congregate Housing Fund for the Elderly” to authorities, municipal developers or nonprofit corporations shall be made by the State Treasurer on certification of the Commissioner of Economic and Community Development in accordance with the contract for financial assistance between the state and such authority, municipal developer or nonprofit corporation. All payments of fees by a housing authority, municipal developer or nonprofit corporation pursuant to section 8-119h financed from the proceeds of the state’s general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, shall be paid to the State Treasurer for deposit in said fund. All payments of principal or interest by a housing authority, municipal developer, nonprofit corporation or housing partnership on a loan provided pursuant to section 8-114a and all fees and state service charges not financed from the proceeds of the state’s general obligation bonds shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund.

(c) The State Treasurer is authorized to invest in direct obligations of the United States of America such moneys in the Congregate Housing Fund for the Elderly as he may deem to be available for such purpose, and any net increase of said fund resulting therefrom shall be added to said fund.

(d) Subject to the approval of the Governor, any administrative or other cost or expense incurred by the state in connection with the carrying out of the provisions of this part, including the hiring of necessary employees and the entering upon necessary contracts, may be paid from the Congregate Housing Fund for the Elderly.

(P.A. 77-582, S. 6, 10; 77-614, S. 284, 587, 610; P.A. 78-303, S. 81, 85, 136; P.A. 79-598, S. 3, 4, 10; P.A. 84-443, S. 5, 20; P.A. 85-444, S. 5; 85-558, S. 6, 17; P.A. 86-396, S. 7, 25; P.A. 87-405, S. 4, 26; 87-436, S. 8, 23; P.A. 88-343, S. 5, 32; P.A. 90-238, S. 11, 12, 32; P.A. 93-262, S. 79, 87; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 84-443 increased authorization limit to $5,000,000; P.A. 85-444 added references to nonprofit corporations in Subsec. (2), deleting references to community housing corporations or other corporations approved by commissioner on aging; P.A. 85-558 increased bond authorization limit in Subsec. (1) to $9,000,000; P.A. 86-396 increased bond authorization to $15,000,000; P.A. 87-405 increased the bond authorization to $21,000,000 and added Subsec. (4) re administrative costs; P.A. 87-436 redesignated former Subsecs. (1) to (3) as Subsecs. (a) to (c) and added references to municipal developers in Subsec. (b); P.A. 88-343 amended Subsec. (d) to provide for approval by the governor, rather than the state bond commission, of payment of administrative expenses; P.A. 90-238 revised provisions in Subsec. (b) re fees and allocation of moneys to various housing funds and amended Subsec. (d) to allow, rather than require, that administrative expenses be paid from the fund; P.A. 93-262 removed, in Subsec. (a), references to Subsec. (a) of Sec. 17a-308, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-119ii - Expenses payable from fund.

Subject to the approval of the Governor, any administrative or other costs or expenses incurred by the state in connection with the carrying out of the provisions of sections 8-119bb to 8-119jj, inclusive, including the hiring of necessary employees and the entering upon necessary contracts, may be paid from the Low Income Rental Housing Fund.

(P.A. 86-362, S. 8, 10; P.A. 90-238, S. 15, 32.)

History: P.A. 90-238 allowed, rather than required, that administrative expenses be paid from the fund.



Section 8-119j - Conversion to a “housing project”.

In the event that sufficient appropriations for the operation of this program are no longer available, a congregate housing program assisted pursuant to section 8-119h may, at the discretion of the Commissioner of Economic and Community Development, be converted to a “housing project” as defined in section 8-113a subject to all of the provisions of part VI of this chapter.

(P.A. 77-582, S. 7, 10; 77-614, S. 284, 587, 610; P.A. 78-303, S. 81, 85, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-119jj - Regulations.

(a) The Commissioner of Economic and Community Development shall adopt regulations in accordance with the provisions of chapter 54 to: (1) Provide for the development, operation and management of such project or projects by housing authorities, municipal developers, nonprofit corporations and partnerships which include a housing authority, municipal developer or nonprofit corporation, (2) establish standard maximum income limits for the admission to and continued occupancy of tenants in such housing and (3) determine the allocation of funds to meet the development costs of such project or projects, including, in the case of grants or loans financed from the proceeds of the state’s general obligation bond issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, administrative or other costs or expenses to be incurred by the state, and the terms and conditions of such grants or deferred loans.

(b) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 that establish maximum income limits for admission to and continued occupancy in projects that reflect area median incomes.

(P.A. 86-362, S. 9, 10; P.A. 87-436, S. 14, 23; P.A. 88-180, S. 5, 6; P.A. 90-238, S. 16, 32; P.A. 91-374, S. 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 87-436 added reference to municipal developers; P.A. 88-180 added provisions re certain housing partnerships and changed financial assistance to grants or deferred loans; P.A. 90-238 revised provisions re administrative expenses; P.A. 91-374 designated existing language as Subsec. (a) and added new Subsec. (b) re regulation establishing maximum income limits; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-119k - Payment in lieu of taxes.

In lieu of real property taxes, special benefit assessments and sewerage system use charges otherwise payable to a municipality, an eligible developer approved by the Commissioner of Economic and Community Development for state financial assistance for a congregate housing project, shall pay each year, to the municipality in which any of its congregate housing projects for the elderly or congregate housing portions of housing developments receiving financial assistance pursuant to subsection (a) or (e) of section 8-37qq, section 8-71, 8-118a, 8-119h, 8-119k, 8-119l, or 8-119gg, subsection (e) of section 8-214f, subsection (b) of section 8-216, subsection (f) of section 8-218, or section 8-218a or 8-356, is located, a sum to be determined by the municipality with the approval of the Commissioner of Economic and Community Development not in excess of ten per cent of the shelter rent per annum for each occupied dwelling unit in any such housing project; except that the amount of such payment shall not be so limited in any case where funds are made available for such payment by an agency or department of the United States government, but no payment shall exceed the amount of taxes which would be paid on the property were the property not exempt from taxation.

(P.A. 79-394; P.A. 80-483, S. 27, 186; P.A. 93-309, S. 18, 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 10.)

History: P.A. 80-483 substituted commissioner of housing for commissioner of economic development; P.A. 93-309 added provision requiring that payments be made for any congregate housing portion of a housing development receiving financial assistance under Secs. 8-430 to 8-438, inclusive, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 removed references to repealed sections and subsections.

See Sec. 8-118a re payments in lieu of taxes on housing projects for the elderly.



Section 8-119kk - Rental assistance for elderly persons residing in state-assisted rental housing for the elderly. Regulations.

(a) The Commissioner of Housing shall implement and administer a program of rental assistance for elderly persons who reside in state-assisted rental housing for the elderly.

(b) Housing eligible for use in the program shall comply with applicable state and local health, housing, building and safety codes.

(c) In addition to rental assistance certificates made available to qualified tenants, to be used in eligible housing which such tenants are able to locate, the program may include housing support in which rental assistance for tenants is linked to participation by the property owner in other municipal, state or federal housing repair, rehabilitation or financing programs. The commissioner shall use rental assistance under this section to encourage the preservation of existing housing and the revitalization of neighborhoods or the creation of additional rental housing.

(d) The commissioner shall administer the program under this section to promote housing choice for certificate holders and encourage diversity of residents. The commissioner shall establish maximum rent levels for each municipality in a manner that promotes the use of the program in all municipalities. Any certificate issued pursuant to this section may be used for housing in any municipality in the state. The commissioner shall inform certificate holders that a certificate may be used in any municipality and, to the extent practicable, the commissioner shall assist certificate holders in finding housing in the municipality of their choice.

(e) Nothing in this section shall give any person a right to continued receipt of rental assistance at any time that the program is not funded.

(f) Whenever an individual who qualifies for rental assistance pursuant to this section moves into congregate housing, as defined in section 8-119e, the Commissioner of Housing shall calculate the rental assistance for such individual to include the entire period of his occupancy in the congregate housing facility, regardless of the rental-assistance status of any former congregate housing occupant.

(g) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section. The regulations shall establish maximum income eligibility guidelines for such rental assistance and criteria for determining the amount of rental assistance which shall be provided to elderly persons, provided the amount of assistance for elderly persons who are certificate holders shall be the difference between thirty per cent of their adjusted gross income, less a utility allowance, and the base rent.

(June 18 Sp. Sess. P.A. 97-2, S. 117, 165; P.A. 13-234, S. 29.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 13-234 amended Subsecs. (a) and (f) by substituting “Commissioner of Housing” for “Commissioner of Economic and Community Development”, amended Subsec. (g) by deleting provision re commissioner administering program pursuant to certain regulations and made technical changes, effective July 1, 2013.



Section 8-119l - Operating subsidies for congregate housing projects.

The state, acting by and through the Commissioner of Economic and Community Development, may enter into a contract or contracts with an authority, a municipal developer, a nonprofit corporation or a housing partnership for state financial assistance in the form of a grant-in-aid for an operating cost subsidy for state-financed congregate housing projects developed pursuant to this part. In calculating the amount of the grant-in-aid, the commissioner shall use adjusted gross income of tenants. As used in this section, “adjusted gross income” means annual aggregate income from all sources minus fifty per cent of all unreimbursable medical expenses. As used in this section, “housing partnership” has the same meaning as provided in subsection (n) of section 8-113a.

(June Sp. Sess. S.A. 83-1, S. 35, 37; P.A. 85-444, S. 6; P.A. 87-436, S. 9, 23; P.A. 93-309, S. 19, 29; 93-435, S. 74, 95; P.A. 94-146, S. 1, 2; May 25 Sp. Sess. P.A. 94-1, S. 112, 130; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 11; P.A. 11-168, S. 5.)

History: P.A. 85-444 added reference to nonprofit corporations, deleting reference to authorities created by Sec. 8-40, community housing development corporations and other corporations approved by commissioner of aging; P.A. 87-436 authorized contracts with municipal developers; P.A. 93-309 designated the existing section as Subsec. (a) and added new Subsec. (b) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (b) by deleting reference to “July 1, 1994,” re the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 94-146 amended Subsec. (a) to provide that the commissioner of housing use adjusted gross income of tenants in calculating the amount of the grant, effective July 1, 1994; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (b) by making technical change, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 deleted former Subsec. (b) re regulations and application to program repealed by the same act and made conforming changes; P.A. 11-168 made housing partnerships eligible to enter into contracts for financial assistance and added definition of “housing partnership”, effective July 13, 2011.



Section 8-119ll - Comprehensive assessment of rental assistance for the elderly and disabled.

Annually, the Department of Housing in consultation with the Connecticut Housing Finance Authority shall conduct a comprehensive assessment of current and future needs for rental assistance under section 8-119kk for housing projects for the state’s elderly and disabled. Such analyses shall be incorporated into the report required pursuant to section 8-37qqq.

(P.A. 05-239, S. 2; P.A. 07-171, S. 2; P.A. 12-8, S. 1; P.A. 13-234, S. 30.)

History: P.A. 05-239 effective July 8, 2005; P.A. 07-171 added requirement that analyses submitted after April 1, 2006, be included in report required pursuant to Sec. 32-1m; P.A. 12-8 changed “select committee” to “joint standing committee”, effective May 2, 2012; P.A. 13-234 substituted “Department of Housing” for “Department of Economic and Community Development”, deleted provision re presentation of first analysis and substituted reference to Sec. 8-37qqq for reference to Sec. 32-1m re report into which analysis is to be incorporated, effective July 1, 2013.



Section 8-119m - Congregate housing and congregate housing project joint pilot program. Regulations.

(a) The Commissioner of Economic and Community Development and the Commissioner of Social Services shall establish a joint pilot program to provide for the development and operation of congregate housing and congregate housing projects, as defined in section 8-119e, in which, at a minimum, (1) residents pay no more than sixty per cent of their income to live and receive meals in such housing, (2) residents receive three meals per day and (3) such housing contains a single kitchen facility and a central dining area. The commissioners may provide technical assistance and the Commissioner of Economic and Community Development may provide financial assistance in the form of grants-in-aid or loans for such development and operation under the program. Any grant-in-aid or loan shall be awarded in accordance with such terms and conditions as the Commissioner of Economic and Community Development may prescribe. The pilot program shall provide such assistance for no more than two congregate housing projects located in different municipalities.

(b) The Commissioner of Economic and Community Development, in consultation with the Commissioner of Social Services, shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. The regulations shall establish the criteria for awarding grants-in-aid and loans authorized under this section, and the terms and conditions of such grants and loans.

(P.A. 89-306, S. 1, 2; P.A. 90-230, S. 69, 101; P.A. 93-262, S. 31, 87; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 90-230 corrected an internal reference in Subsec. (a); P.A. 93-262 replaced reference to commissioner on aging and commissioner of human resources with reference to commissioner of social services and deleted Subsec. (c) re report to general assembly, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-119n - Congregate housing project pilot program offering assisted living services. Regulations. Report.

(a) The Commissioner of Housing shall maintain a pilot program in the congregate housing facility existing in the town of Norwich to provide assisted living services for the frail elderly. Such assisted living services shall include, but not be limited to, routine nursing services and assistance with activities of daily living. Such congregate housing facility shall contract with an assisted living services agency, as defined in section 19a-490. The commissioner may provide technical assistance and shall provide financial assistance in the form of grants-in-aid for such pilot program. For purposes of this section, “frail elderly” means elderly persons who have temporary or periodic difficulties with one or more essential activities of daily living, as determined by the commissioner.

(b) The Commissioner of Housing may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(June 18 Sp. Sess. P.A. 97-2, S. 152, 165; P.A. 06-93, S. 12; P.A. 13-234, S. 27.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 06-93 amended Subsec. (a) to remove reference to repealed section and define “frail elderly”; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development”, amended Subsec. (a) by changing “shall establish a pilot program” to “shall maintain a pilot program” and deleting “on July 1, 1997”, deleted former Subsec. (b) re report and redesignated existing Subsec. (c) as Subsec. (b), effective July 1, 2013.



Section 8-119t - Grants-in-aid for expanding independent living opportunities. Definition. Regulations.

(a) The Commissioner of Housing shall encourage the development of independent living opportunities for low and moderate income handicapped and developmentally disabled persons by making grants-in-aid, within available appropriations, to state-wide, private, nonprofit housing development corporations which are organized and operating for the purpose of expanding independent living opportunities for such persons. Such grants-in-aid shall be used to facilitate the development of small, noninstitutionalized living units for such persons, through programs including, but not limited to, preproject development, receipt of federal funds, site acquisition and architectural review. For the purposes of this part, “handicapped and developmentally disabled persons” means any persons who are physically or mentally handicapped, including, but not limited to, persons with autism, persons with intellectual disability or persons who are physically disabled or sensory impaired.

(b) The Commissioner of Housing may adopt regulations, in accordance with chapter 54, to carry out the purposes of this section.

(P.A. 79-442, S. 1, 2, 4; P.A. 80-21, S. 2, 3, 5; 80-483, S. 141, 142, 186; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-279, S. 34, 45; P.A. 11-129, S. 4; P.A. 13-234, S. 28.)

History: P.A. 80-21 and P.A. 80-483 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; (Revisor’s note: In 1999 the word “part” in Subsec. (b) was changed editorially by the Revisors to “section” due to inclusion of new Sec. 8-119x in part VIII of chapter 128); P.A. 99-279 amended Subsec. (a) to require that such grants-in-aid be made “within available appropriations”, effective July 1, 1999; P.A. 11-129 substituted “persons with autism, persons with intellectual disability or persons who are physically disabled or sensory impaired” for “mentally retarded, physically disabled, sensory impaired and autistic persons” in Subsec. (a); P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” and amended Subsec. (b) to change “shall” to “may” re adoption of regulations, effective July 1, 2013.



Section 8-119x - Database of dwelling units suitable for persons with disabilities.

The Commissioner of Economic and Community Development shall, in consultation with the Department of Social Services, the State Building Inspector, the Office of Protection and Advocacy for Persons with Disabilities, the Department of Administrative Services and the Office of Policy and Management, establish a state-wide electronic database of information on the availability of dwelling units in the state which are accessible to or adaptable for persons with disabilities. To the extent practicable, such database shall include such information as: (1) The location of, the monthly rent for and the number of bedrooms in each such dwelling unit, (2) the type of housing and neighborhood in which each such dwelling unit is located, (3) the vacancy status of each such dwelling unit, (4) if a unit is unavailable, the date such unit is expected to become available or the date when a waiting list is expected to open, and (5) any feature of each such unit that makes it accessible to or adaptable for persons with disabilities.

(P.A. 98-263, S. 2, 21; P.A. 03-278, S. 113; P.A. 11-51, S. 76; 11-168, S. 6.)

History: P.A. 98-263 effective July 1, 1998; P.A. 03-278 made a technical change, effective July 9, 2003; pursuant to P.A. 11-51, “Department of Information and Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011; P.A. 11-168 required database to include enumerated information “to the extent practicable”, added “or the date when a waiting list is expected to open” in Subdiv. (4), and deleted requirement that Commissioner of Economic and Community Development use information from computer-assisted mass appraisal systems, effective July 13, 2011.






Chapter 129 - Connecticut Housing Authority: Housing Projects

Section 8-119zz - Connecticut Housing Authority established. Board members, appointment, term, procedure.

(a) There is established the Connecticut Housing Authority, which shall be a body politic and corporate and shall constitute a public instrumentality and political subdivision of the state created for the performance of an essential public and governmental function. The powers of the Connecticut Housing Authority shall be vested in and exercised by a board of directors, which shall consist of the Commissioner of Economic and Community Development or his designee, the State Treasurer or his designee, the Secretary of the Office of Policy and Management or his designee and four members having training or experience in the fields of public housing, public finance or public administration, who shall be appointed by the Governor. Any vacancy shall be filled in the manner prescribed under section 4-7. The chairperson of the board shall be appointed by the Governor, with the advice and consent of both houses of the General Assembly. Action may only be taken by the authority by a majority vote of the members of the board of directors. The Connecticut Housing Authority shall not be construed to be a department, institution or agency of the state. The authority shall continue as long as it shall have bonds or other obligations outstanding and until its existence is terminated by law. Upon the termination of the existence of the authority, all rights and properties of the authority shall pass to and be vested in the state of Connecticut.

(b) The terms of the present members shall expire on September 30, 1989. On or before October 1, 1989, the Governor shall appoint members of the board of directors as provided in subsection (a) of this section as follows: One member shall serve a term of four years from said October first, one member shall serve a term of three years from said October first, one member shall serve a term of two years from said October first and one member shall serve a term of one year from said October first. Thereafter all members shall be appointed for a term of four years from October first in the year of their appointment.

(c) The board of directors may delegate to three or more of its members such board powers and duties as it may deem proper. At least one of such members shall not be a state employee.

(d) The board of directors of the authority shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal and other professional services, including a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing bonds for the purpose of refunding or refinancing existing debt of the authority as required by the terms of such existing debt and retiring bonds, bond anticipation notes and other obligations of the authority; and (6) the use of surplus funds to the extent authorized under this chapter or other provisions of the general statutes.

(e) Notwithstanding the provisions of any other law to the contrary, except the provisions of section 8-42, it shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a member of the authority, provided such trustee, director, partner, officer or individual shall abstain from deliberation, action or vote by the authority in specific respect to such person, firm or corporation.

(P.A. 86-281, S. 1, 13; P.A. 88-225, S. 6, 14; 88-266, S. 1, 46; P.A. 89-126, S. 2; P.A. 94-56, S. 1, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 88-225 added new Subsec. specifying when a financial interest and membership on the authority do not constitute a conflict of interest; P.A. 88-266 designated existing section as Subsec. (a), amended Subsec. (a) to insert reference to governmental function, to establish a board of directors as governing body of the authority, to require chairperson to be appointed by governor with advice and consent of general assembly instead of requiring commissioner of housing to serve as chairman, provide that authority is not a department, institution or agency of state, and to add provisions re existence and termination of authority, and added Subsecs. re board member terms, delegation of board powers and duties and adoption of written procedures; P.A. 89-126 amended Subsec. (a) to provide that the commissioner of housing or his designee shall serve as a member of the board of directors of the authority; P.A. 94-56 amended Subsec. (d) by deleting authority to acquire real property and underwrite bonds and award grants and limited authority to issue bonds, effective May 25, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-120 - Area of operation.

The area of operation of the Connecticut Housing Authority in regard to housing shall include all of the state, provided said authority shall not, on and after May 25, 1994, initiate or acquire any additional housing projects in any municipality. If the Connecticut Housing Authority has on or before May 25, 1994, undertaken a housing project within a municipality for which a local housing authority is subsequently authorized to transact business and exercise its authority pursuant to chapter 128, the Connecticut Housing Authority may continue to operate any of the state’s projects in such municipality theretofore completed and may complete and operate any of such projects theretofore initiated in such municipality, but shall initiate no additional projects in such municipality. The Connecticut Housing Authority may sell, lease or transfer management of any of the state’s housing projects within such municipality to such local housing authority.

(1949 Rev., S. 962; 1963, P.A. 54, S. 8; 1967, P.A. 522, S. 8; P.A. 75-260, S. 1, 2; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 83-339, S. 6, 9; P.A. 86-281, S. 3; P.A. 94-56, S. 2, 5.)

History: 1963 act substituted “initiate a housing project” for “exercise the powers set forth in subsection (a) of section 8-121” in the first sentence and eliminated requirement municipality or local authority have applied for federal funds, substituted same phrase in second sentence and eliminated after native requirement in Subdiv. (b) of that sentence that authority have contracted to sell its projects to the state; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 75-260 empowered commissioner to initiate housing project under certain circumstances; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 83-339 inserted definition of “initiating a housing project” and provided that no resolution would be required for rehabilitation projects; P.A. 86-281 replaced commissioner of housing with Connecticut housing authority and amended reference to Sec. 8-121; P.A. 94-56 prohibited acquisition of projects after May 25, 1994, effective May 25, 1994.

See Sec. 8-82 re authority of Commissioner of Economic and Community Development to purchase and sell units, to insure and make mortgage loans, etc. in name of state.



Section 8-121 - Connecticut Housing Authority a successor to housing authority powers of Commissioner of Housing. Powers of Connecticut Housing Authority.

(a) The Connecticut Housing Authority shall, in accordance with the provisions of sections 4-38d, 4-38e and 4-39, constitute a successor to the functions, powers and duties of the Commissioner of Housing relating to the exercise by the Commissioner of Housing of the powers of a housing authority pursuant to chapter 128 and this chapter.

(b) The Connecticut Housing Authority shall have the same rights, powers, duties, privileges, immunities and limitations as local housing authorities established pursuant to chapter 128, except as otherwise provided in this chapter, notwithstanding any other provisions of the general statutes.

(c) Without limiting any other powers of the Connecticut Housing Authority, the authority shall have power: (1) To sell or lease, with the approval of the Secretary of the Office of Policy and Management, and provide for the management of any of the state’s housing projects upon terms and conditions which the authority deems appropriate, provided preference in the sale of a one-family or two-family dwelling unit in any such housing project, or any part thereof, or of shares in a cooperative or condominium association purchasing a project or part of a project, shall be given to buyers in accordance with the provisions of subsection (b) of section 8-76; and provided further that the sale of one or more multifamily dwelling units in any such housing project, or any part thereof, shall be made in accordance with the provisions of subsection (a) of section 8-76. The proceeds of the sale of any such project, or part thereof, the cost of which was financed by notes or bonds issued or guaranteed by the state, or of any agency thereof, after payment of all necessary expenses incident to such sale, shall be applied so far as practicable to the redemption of all such outstanding notes or bonds. If such proceeds are more than sufficient to redeem all such outstanding notes and bonds, the balance remaining shall be deposited in the Housing Mortgage Fund designated pursuant to section 8-87; (2) to finance the sale of any of the state’s housing projects pursuant to the provisions of subdivision (1) of this subsection, by a purchase money note providing for its complete amortization within a period not exceeding fifty years from its date, bearing interest at a rate to be set by the commissioner as provided in subsection (c) of section 8-76, but not below the minimum rate determined by the State Bond Commission and secured by a first mortgage on the premises purchased; (3) to do any and all acts or things necessary or appropriate to service purchase money notes and mortgages originated pursuant to the provisions of subdivision (2) of this subsection, including entering into agreements with banks, mortgage service agencies and other institutions to service such notes and mortgages for service fees payable from collections of principal and interest on such notes, and upon default in the repayment of any such purchase money note, to acquire title to the premises mortgaged to secure the same in the name of the state by foreclosure or otherwise, and, upon acquisition by the state of title to any premises mortgaged to secure any such purchase money note, to dispose of the same for such price and upon such terms as the authority deems proper with the approval of the Secretary of the Office of Policy and Management; (4) to receive and accept aid or contributions, including money, property, labor and other things of value, from any source; and (5) to invest any funds not needed for immediate use or disbursement, including any funds held in reserve, in obligations issued or guaranteed by the United States of America or the state of Connecticut and in other obligations which are legal investments for savings banks in this state.

(d) Notwithstanding any other provisions of the general statutes, if the Connecticut Housing Authority is designated as the redevelopment agency of a municipality, pursuant to section 8-126, the Connecticut Housing Authority shall have all the rights, duties, privileges, immunities and limitations as redevelopment agencies established pursuant to chapter 130.

(e) Notwithstanding the provisions of the general statutes, on and after May 25, 1994, the Connecticut Housing Authority shall not initiate or acquire any additional housing projects or provide financing, except refunding or refinancing of existing debt of the Connecticut Housing Authority if required by the terms of such existing debt, for any housing project through the issuance of bonds or otherwise, whether or not such housing project was initiated, acquired or financed by the Connecticut Housing Authority on or before May 25, 1994, except that the Connecticut Housing Authority may supplement or amend the terms of bonds issued or assumed by the Connecticut Housing Authority prior to May 25, 1994, and, in connection therewith, may give such notice and hold such public hearings as may be required by the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. The Connecticut Housing Authority shall exercise the powers and authority granted pursuant to the general statutes only to (1) administer or otherwise transact with respect to housing projects initiated, acquired, or financed, including through the issuance or assumption of bonds or otherwise on or before May 25, 1994, and (2) complete and perform obligations of the Connecticut Housing Authority incurred prior to or existing on or before May 25, 1994, including obligations under any bonds issued or assumed by the authority before said date.

(1949 Rev., S. 963; 1963, P.A. 54, S. 9; 1967, P.A. 522, S. 8; 1969, P.A. 288; P.A. 73-191, S. 2; P.A. 77-614, S. 19, 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 80-238, S. 2, 3; P.A. 81-436, S. 5, 6; P.A. 83-339, S. 7, 9; P.A. 86-281, S. 2; P.A. 88-266, S. 2, 46; P.A. 94-56, S. 3, 5; P.A. 95-250, S. 1; P.A. 96-180, S. 8, 166; 96-211, S. 1, 5, 6; P.A. 13-234, S. 5.)

History: 1963 act added phrase beginning “notwithstanding” to Subsec. (a); 1967 act substituted commissioner of community affairs for public works commissioner; 1969 act added Subsec. (b)(5) to (8) re selling, leasing and managing of projects; P.A. 73-191 amended Subsec. (b)(6) and (7) to distinguish between sales involving one or two-family units and sales involving cooperatives or condominium associations and made commissioner of community affairs responsible for setting interest rates within limitation that they not be lower than minimum set by bond commission; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and, effective January 1, 1979, substituted department of economic development for commissioner of community affairs; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 80-238 amended Subsec. (a) to delete phrase “with respect to the management and disposition of state property” and added Subsec. (c); P.A. 81-436 added reference to purchases from the consolidated supply program to Subsec. (c); P.A. 83-339 added Subsec. (d) concerning designation of commissioner as redevelopment agency; P.A. 86-281 replaced commissioner of housing with Connecticut housing authority throughout section, added new Subsec. (a), making Connecticut housing authority successor to housing authority functions, powers and duties of commissioner, relettered existing Subsecs. (a) and (b) as (b) and (c), respectively, and, in new Subsec. (c), repealed Subdivs. (1) to (5), inclusive, re powers of commissioner re collection of information, studies and acceptance of federal funds, and renumbered remaining Subdivs. accordingly, and repealed previously existing Subsec. (c) re master contracts and waiver of bidding requirement and fiscal limits of Sec. 8-44; P.A. 88-266 added Subdivs. (4) and (5) to Subsec. (c), re receipt and acceptance of aid or contributions and investment of funds; P.A. 94-56 added Subsec. (e) prohibiting initiation or acquisition of projects or the provision of financing on and after May 25, 1994, effective May 25, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-180 amended Subsec. (c) by making technical changes, effective June 3, 1996; (Revisor’s note: In 2003 a reference in Subsec. (a) to “chapters 128 and 129” was changed editorially by the Revisors to “chapter 128 and this chapter”); P.A. 13-234 amended Subsec. (a) by substituting “Commissioner of Housing” for “Commissioner of Economic and Community Development”, effective July 1, 2013.



Section 8-121a - Issuance of bonds. Hearings.

Section 8-121a is repealed, effective May 25, 1994.

(P.A. 83-339, S. 8, 9; P.A. 86-281, S. 4; P.A. 89-211, S. 14; P.A. 94-56, S. 4, 5.)



Section 8-122 - Applicable laws.

The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law. Except as otherwise provided in this chapter or inconsistent therewith, all provisions of law applicable to local housing authorities and the commissioners of such authorities shall be applicable to the Connecticut Housing Authority and members of the board of directors of said authority; provided, for such purpose, the rights and duties granted to and imposed upon mayors, clerks and local housing authorities by chapter 128 are herein granted to and imposed upon the Governor, the Secretary of the State and the Connecticut Housing Authority, respectively. As used in this chapter “housing projects” means any projects developed or administered pursuant to chapter 128. Any bonds or other obligations issued by the state shall be issued pursuant to chapter 128.

(1949 Rev., S. 966; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 86-281, S. 5; P.A. 88-266, S. 3, 46.)

History: 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 86-281 replaced commissioner of housing with Connecticut housing authority; P.A. 88-266 inserted reference to the board of directors.



Section 8-123 - Citizens’ Advisory Commission on Housing.

Section 8-123 is repealed.

(March, 1950, S. 481d; 1967, P.A. 522, S. 35.)






Chapter 130 - Redevelopment and Urban Renewal. State and Federal Aid. Community Development. Urban Homesteading

Section 8-124 - Declaration of public policy.

It is found and declared that there have existed and will continue to exist in the future in municipalities of the state substandard, insanitary, deteriorated, deteriorating, slum or blighted areas which constitute a serious and growing menace, injurious and inimical to the public health, safety, morals and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, necessitating excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, punishment and the treatment of juvenile delinquency and for the maintenance of adequate police, fire and accident protection and other public services and facilities, and the existence of such areas constitutes an economic and social liability, substantially impairs or arrests the sound growth of municipalities, and retards the provision of housing accommodation; that this menace is beyond remedy and control solely by regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise without the aids herein provided; that the acquisition of property for the purpose of eliminating substandard, insanitary, deteriorated, deteriorating, slum or blighted conditions thereon or preventing recurrence of such conditions in the area, the removal of structures and improvement of sites, the disposition of the property for redevelopment incidental to the foregoing, the exercise of powers by municipalities acting through agencies known as redevelopment agencies as herein provided, and any assistance which may be given by any public body in connection therewith, are public uses and purposes for which public money may be expended and the power of eminent domain exercised; and that the necessity in the public interest for the provisions of this chapter is hereby declared as a matter of legislative determination.

(1949 Rev., S. 988; 1953, S. 483d; November, 1955, S. N30; 1959, P.A. 397, S. 1.)

History: 1959 act added word “deteriorating”.

Authority and obligations under Redevelopment Act discussed. 51 CA 262.



Section 8-125 - Definitions.

As used in this chapter:

(1) “Redevelopment” means improvement by the rehabilitation or demolition of structures, by the construction of new structures, improvements or facilities, by the location or relocation of streets, parks and utilities, by replanning or by two or more of these methods;

(2) “Redevelopment area” means an area within the state that is deteriorated, deteriorating, substandard or detrimental to the safety, health, morals or welfare of the community. An area may consist partly or wholly of vacant or unimproved land or of land with structures and improvements thereon, and may include structures not in themselves substandard or insanitary which are found to be essential to complete an adequate unit of development, if the redevelopment area is deteriorated, deteriorating, substandard or detrimental to the safety, health, morals or welfare of the community. An area may include properties not contiguous to each other. An area may include all or part of the territorial limits of any fire district, sewer district, fire and sewer district, lighting district, village, beach or improvement association or any other district or association, wholly within a town and having the power to make appropriations or to levy taxes, whether or not such entity is chartered by the General Assembly;

(3) A “redevelopment plan” means a plan that includes: (A) (i) A description of the redevelopment area and the condition, type and use of the structures therein, and (ii) specification of each parcel proposed to be acquired, including parcels to be acquired by eminent domain; (B) the location and extent of the land uses proposed for and within the redevelopment area, such as housing, recreation, business, industry, schools, civic activities, open spaces or other categories of public and private uses; (C) the location and extent of streets and other public utilities, facilities and works within the redevelopment area; (D) schedules showing the number of families displaced by the proposed improvement, the method of temporary relocation of such families and the availability of sufficient suitable living accommodations at prices and rentals within the financial reach of such families and located within a reasonable distance of the area from which such families are displaced; (E) present and proposed zoning regulations in the redevelopment area; (F) a description of how the redevelopment area is deteriorated, deteriorating, substandard or detrimental to the safety, health, morals or welfare of the community; and (G) any other detail including financial aspects of redevelopment which, in the judgment of the redevelopment agency authorized herein, is necessary to give it adequate information;

(4) “Planning agency” means the existing city or town plan commission or, if such agency does not exist or is not created, the legislative body or agency designated by it;

(5) “Redeveloper” means any individual, group of individuals or corporation or any municipality or other public agency including any housing authority established pursuant to chapter 128;

(6) “Real property” means land, subterranean or subsurface rights, structures, any and all easements, air rights and franchises and every estate, right or interest therein; and

(7) “Deteriorated” or “deteriorating” with respect to a redevelopment area means an area within which at least twenty per cent of the buildings contain one or more building deficiencies or environmental deficiencies, including, but not limited to: (A) Defects that warrant clearance; (B) conditions from a defect that are not correctable by normal maintenance; (C) extensive minor defects that collectively have a negative effect on the surrounding area; (D) inadequate original construction or subsequent alterations; (E) inadequate or unsafe plumbing, heating or electrical facilities; (F) overcrowding or improper location of structures on land; (G) excessive density of dwelling units; (H) conversion of incompatible types of uses, such as conversion of a structure located near family dwelling units to rooming houses; (I) obsolete building types, such as large residences or other buildings which because of lack of use or maintenance have a blighting influence; (J) detrimental land uses or conditions, such as incompatible uses, structures in mixed use, or adverse influences from noise, smoke or fumes; (K) unsafe, congested, poorly designed, or otherwise deficient streets; (L) inadequate public utilities or community facilities that contribute to unsatisfactory living conditions or economic decline; or (M) other equally significant building deficiencies or environmental deficiencies.

(1949 Rev., S. 979; 1953, 1955, S. 484d; 1957, P.A. 13, S. 51; 1959, P.A. 397, S. 2; 1967, P.A. 880; 1972, P.A. 99, S. 1; P.A. 07-141, S. 5; 07-207, S. 1.)

History: 1959 act added “deteriorating” in Subdiv. (b); 1967 act amended Subsec. (b) to allow inclusion of all or parts of listed types of districts and associations and others in areas whether or not such districts and associations are chartered by general assembly; 1972 act added Subsec. (f) defining “real property”; P.A. 07-141 redesignated Subsecs. (a) to (f) as Subdivs. (1) to (6) and redefined “redevelopment area” and “redevelopment plan”, effective October 1, 2007, and applicable to redevelopment plans adopted on or after that date; P.A. 07-207 added Subdiv. (7) defining “deteriorated” or “deteriorating” with respect to a redevelopment area, effective October 1, 2007, and applicable to redevelopment plans adopted on or after that date.

Inclusion within area of certain properties which are not substandard does not constitute unreasonable or arbitrary action because it is condition obtaining as to entire area and not as to individual properties which is determinative. 147 C. 321. Addition of word “deteriorating” indicates legislative intent that Subsec. is to be liberally construed. Id. Cited. 148 C. 517. In determination whether property which is not substandard is essential to plan of redevelopment, condition obtaining as to entire area and not as to individual properties is determinative. Condition of plaintiff’s buildings and use to which they are devoted have significance on question whether they could be successfully integrated into overall plan for area in order to achieve its objective. If they could not be, then acquisition of the property was essential to complete an adequate unit of development, even though the property was not, in itself, substandard. 150 C. 42. Property that is not substandard and is the subject of a taking within a redevelopment area must be essential to the redevelopment plan in order for the agency to justify its taking. 259 C. 592.

Legislature has delegated to redevelopment agencies power to determine what properties are necessary to take in order to accomplish public policy behind redevelopment. 85 CA 38.

Subdiv. (6) (former Subsec. (f)):

Real property for purpose of taking includes every structure affixed to the soil so as to become part of real estate. 173 C. 525.



Section 8-126 - Redevelopment agency.

(a) The legislative body of any municipality may designate as a redevelopment agency the housing authority of the municipality or the Connecticut Housing Authority, or may create a new redevelopment agency to consist of electors resident therein. The members of any redevelopment agency so created shall be appointed by the chief executive of a city or borough or by the board of selectmen of a town with the approval of the legislative body. Any person appointed shall serve at the pleasure of the person or body authorized to make the appointment. Those first appointed shall be designated to serve for one, two, three, four and five years, respectively, and thereafter members shall be appointed annually to serve for five years. Each member shall serve until his successor is appointed and has qualified and any vacancy shall be filled for the unexpired term. Action by any redevelopment agency shall be taken only on the majority vote of all the members. A redevelopment agency shall select from among its members a chairman and a vice-chairman, and may employ a secretary and such other officers, agents, technical consultants, legal counsel and employees as it requires. The members shall serve without compensation but may be reimbursed for necessary expenses.

(b) The legislative body of any municipality may dissolve an agency authorized under subsection (a) of this section upon determination that such action would facilitate receipt and processing of federal funds and promote the purposes of this chapter. In the event a redevelopment agency to be dissolved has undertaken a project to which the state has contributed financial or other assistance, the legislative body of such municipality shall forward a request for approval to dissolve such agency to the Department of Economic and Community Development. Upon receipt of such request, the department shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to commerce (1) the nature and amounts of such financial assistance, (2) the department’s preliminary decision to approve or disapprove such municipality’s request, and (3) any other conditions on which such an approval would be based. Within thirty days of receipt of such report, the committee shall advise the department whether said committee agrees or disagrees with the department’s preliminary decision and the reasons therefore. If the committee does not provide such advice within thirty days, the department shall proceed to issue its final decision to the legislative body of the municipality. If the department approves such dissolution, the legislative body may designate or create a new redevelopment agency in accordance with the procedure set forth in said subsection (a).

(1949 Rev., S. 980; 1957, P.A. 13, S. 52; 125, S. 1; 1961, P.A. 224; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 86-281, S. 9; P.A. 90-84; P.A. 12-161, S. 7.)

History: 1961 act added provision member to serve until successor appointed and qualified; 1967 act substituted commissioner of community affairs for public works commissioner; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 86-281 replaced “commissioner of housing or other appropriate state agency” with “Connecticut housing authority”; P.A. 90-84 organized the section into Subsecs. and amended newly designated Subsec. (a) by specifying that members shall serve at the pleasure of the appointing authority and added Subsec. (b) re dissolution; P.A. 12-161 amended Subsec. (b) by adding provisions re requests for approval to dissolve redevelopment agency that has undertaken a project to which the state contributed assistance, effective June 15, 2012.

When power to appoint has been validly exercised, subsequent action by appointing authority to reconsider such appointment held void. 21 CS 123. Mayor cannot remove member appointed hereunder except for legal cause since appointment is for a definite term and statute does not provide for power of removal. 25 CS 392.



Section 8-126a - Agency employees not to promote political parties or members.

No person shall cause any employee of a redevelopment agency to serve in any capacity for the purpose of promoting a political party or any member thereof.

(February, 1965, P.A. 541, S. 4.)



Section 8-127 - Preparation and approval of redevelopment plan. Notice of approval. Review.

(a) The redevelopment agency may prepare, or cause to be prepared, a redevelopment plan and any redeveloper may submit a redevelopment plan to the redevelopment agency, and such redevelopment agency shall immediately transmit such plan to the planning agency of the municipality for its study. The planning agency may make a comprehensive or general plan of the entire municipality as a guide in the more detailed and precise planning of redevelopment areas. Such plan and any modifications and extensions of the plan shall show the location of proposed redevelopment areas and the general location and extent of use of land for housing, business, industry, communications and transportation, recreation, public buildings and such other public and private uses as are deemed by the planning agency essential to the purpose of redevelopment. Appropriations by the municipality of any amount necessary are authorized to enable the planning agency to make such comprehensive or general plan. The redevelopment agency shall request the written opinion of the planning agency on all redevelopment plans prior to approving such redevelopment plans. Such written opinion shall include a determination on whether the plan is consistent with the plan of conservation and development of the municipality adopted under section 8-23.

(b) Before approving any redevelopment plan, the redevelopment agency shall hold a public hearing on the plan, notice of which shall be published at least twice in a newspaper of general circulation in the municipality, the first publication of notice to be not less than two weeks before the date set for the hearing. At least thirty-five days prior to any public hearing, the redevelopment agency shall post the plan on the Internet web site of the redevelopment agency, if any. The redevelopment agency may approve any such redevelopment plan if, following such hearing, it finds that: (1) The area in which the proposed redevelopment is to be located is a redevelopment area; (2) the carrying out of the redevelopment plan will result in materially improving conditions in such area; (3) sufficient living accommodations are available within a reasonable distance of such area or are provided for in the redevelopment plan for families displaced by the proposed improvement, at prices or rentals within the financial reach of such families; (4) the redevelopment plan is satisfactory as to site planning, relation to the plan of conservation and development of the municipality adopted under section 8-23 and, except when the redevelopment agency has prepared the redevelopment plan, the construction and financial ability of the redeveloper to carry it out; (5) the planning agency has issued a written opinion in accordance with subsection (a) of this section that the redevelopment plan is consistent with the plan of conservation and development of the municipality adopted under section 8-23; and (6) (A) public benefits resulting from the redevelopment plan will outweigh any private benefits; (B) existing use of the real property cannot be feasibly integrated into the overall redevelopment plan for the project; (C) acquisition by eminent domain is reasonably necessary to successfully achieve the objectives of such redevelopment plan; and (D) the redevelopment plan is not for the primary purpose of increasing local tax revenues. No redevelopment plan for a project that consists predominantly of residential facilities shall be approved by the redevelopment agency in any municipality having a housing authority organized under the provisions of chapter 128 except with the approval of such housing authority.

(c) (1) The approval of a redevelopment plan shall be given by the legislative body. The plan shall be effective for a period of ten years after the date of approval and may be amended in accordance with this section. The legislative body shall review the plan at least once every ten years after the initial approval, and shall reapprove such plan or an amended plan at least once every ten years after the initial approval in accordance with this section in order for the plan or amended plan to remain in effect. With respect to a redevelopment plan for a project that is funded in whole or in part by federal funds, the provisions of this subdivision shall not apply to the extent that such provisions are prohibited by federal law.

(2) The redevelopment agency shall cause notice of the initial approval of any redevelopment plan to be published in a newspaper having general circulation in the municipality.

(1949 Rev., S. 981; 1951, 1953, S. 485d; 1957, P.A. 13, S. 53; P.A. 07-141, S. 6.)

History: P.A. 07-141 divided existing provisions into Subsecs. (a) to (c), inserted in Subsec. (a) requirement that written opinion include determination whether plan is consistent with plan of conservation and development, inserted in Subsec. (b) requirement that notice of hearing be posted on Internet web site of agency, if any, at least 35 days prior to hearing, substituted “plan of conservation and development” for “comprehensive or general plan” in Subsec. (b)(4), inserted new provisions as Subsecs. (b)(5) re written opinion that plan is consistent with plan of conservation and development and (b)(6) re public benefits, integration of existing use, reasonable necessity of acquisition by eminent domain, and primary purpose of plan not being to increase tax revenue, required approval of plan by legislative body and deleted option for approval by designated agency in Subsec. (c)(1), inserted new provisions in Subsec. (c)(1) re effective period and review of plan, inserted new provisions as Subsec. (c)(2) re notice of initial approval, and made technical changes, effective October 1, 2007, and applicable to redevelopment plans adopted on or after that date.



Section 8-127a - Limits on redevelopment agency’s use of eminent domain under a redevelopment plan.

(a)(1) No real property may be acquired by a redevelopment agency by eminent domain pursuant to section 8-128 under a redevelopment plan under this chapter for the primary purpose of increasing local tax revenue.

(2) The redevelopment agency shall conduct a public hearing on any proposed acquisition of real property by eminent domain. The redevelopment agency shall cause notice of the time, place and subject of the hearing to be published in a newspaper having a substantial circulation in the municipality not more than ten days before the date set for the hearing. Not less than ten days before the date of the hearing, the redevelopment agency shall send, by first class mail, notice of the time, place and subject of the hearing to the owners of record of the real property and to all owners of real property within one hundred feet of the real property to be acquired by eminent domain.

(3) (A) No parcel of real property may be acquired by eminent domain under section 8-128, pursuant to a redevelopment plan under this chapter, except by approval by vote of a majority of the members of the redevelopment agency. Such approval shall be by (i) separate vote on each parcel of real property to be acquired, or (ii) a vote on one or more groups of such parcels, provided each parcel to be acquired is identified for the purposes of a vote on a group of such parcels under this subparagraph. The redevelopment agency shall not approve the use of eminent domain unless the redevelopment agency has (I) considered the benefits to the public and any private entity that will result from the redevelopment project and determined that the public benefits outweigh any private benefits, (II) determined that the current use of the real property cannot be feasibly integrated into the overall redevelopment plan, and (III) determined that the acquisition of the real property by eminent domain is reasonably necessary to successfully achieve the objectives of the redevelopment plan.

(B) The redevelopment agency shall cause notice of any approved acquisition by eminent domain under this subdivision to be published in a newspaper having a substantial circulation in the municipality not more than ten days after such approval.

(C) (i) The redevelopment agency shall acquire any property identified in the plan as property to be acquired by eminent domain by a date that is five years after the date the first property is acquired by eminent domain under the plan unless the redevelopment agency approves an extension of the time for acquisition, except that no property may be acquired by eminent domain under the plan more than ten years after the first property is acquired by eminent domain under the plan.

(ii) With respect to a redevelopment plan for a project that is funded in whole or in part by federal funds, the provisions of this subparagraph shall not apply to the extent that such provisions are prohibited by federal law.

(4) The owner-occupant of property acquired by eminent domain under section 8-128, pursuant to a redevelopment plan under this chapter, may file an application in the superior court for the judicial district in which the municipality is located to enjoin the acquisition of such property. The court may issue such injunction if the court finds that the redevelopment agency failed to comply with the requirements of this chapter. The filing of an application to enjoin the acquisition of property by eminent domain, in a court of competent jurisdiction, shall toll the five-year period or ten-year period set forth in subparagraph (C) of subdivision (3) of this subsection with respect to such property until the date a final judgment is entered in any such action, or any appeal thereof, whichever date is later.

(b) (1) With respect to real property acquired by eminent domain on or after June 25, 2007, under section 8-128, pursuant to a redevelopment plan under this chapter, if the municipality does not use the real property for the purpose for which it was acquired or for some other public use and seeks to sell the property, the municipality shall first offer the real property for sale pursuant to subdivision (2) of this subsection to the person from whom the real property was acquired, or heirs of the person designated pursuant to subdivision (2) of this subsection, if any, for a price not to exceed the lesser of (A) the amount paid by the redevelopment agency to acquire the property, or (B) the fair market value of the property at the time of any sale under this subsection. After the municipality provides notice pursuant to subdivision (2) of this subsection, the municipality may not sell such property to a third party unless the municipality has permitted the person or named heirs six months during which to exercise the right to purchase the property, and an additional six months to finalize the purchase if the person or named heirs provide the municipality with notice of intent to purchase the property within the initial six-month period.

(2) For the purposes of any offer of sale pursuant to this subsection, the municipality shall provide a form to any person whose property is acquired by eminent domain pursuant to section 8-128, pursuant to a redevelopment plan under this chapter, to permit such person to provide an address for notice of sale to be sent, or to provide the name and address of an agent to receive such notice. Such form shall be designed to permit the person to designate heirs of the person who shall be eligible to purchase such property pursuant to this subsection. The person or agent shall update information in the form in writing. If the person or agent does not provide or update the information in the form in a manner that permits the municipality to send notice of sale pursuant to this subsection, no such notice shall be required.

(3) With respect to a redevelopment plan for a project that is funded in whole or in part by federal funds, the provisions of this subsection shall not apply to the extent that such provisions are prohibited by federal law.

(P.A. 07-141, S. 2; June Sp. Sess. P.A. 07-5, S. 39–41.)

History: P.A. 07-141 effective June 25, 2007, and applicable to property acquired on or after that date; June Sp. Sess. P.A. 07-5 amended Subsecs. (a)(3) and (4) and (b)(1) and (2) to substitute “section 8-128, pursuant to a redevelopment plan under this chapter” for “this section”, effective October 6, 2007.



Section 8-128 - Acquisition or rental of real property by redevelopment agency. Limitations.

(a) Within a reasonable time after its approval of the redevelopment plan as provided in section 8-127, the redevelopment agency may proceed with the acquisition or rental of real property by purchase, lease, exchange or gift. The redevelopment agency may acquire real property by eminent domain with the approval of the legislative body of the municipality and in accordance with the provisions of sections 8-129 to 8-133, inclusive, and this section, except that a redevelopment agency that acquires real property by eminent domain pursuant to a redevelopment plan under this chapter shall approve the acquisition in accordance with section 8-127a. The legislative body in its approval of a project shall specify the time within which real property is to be acquired, except as provided in sections 8-193 and 32-224, and such time for acquisition may be extended by the legislative body in accordance with section 48-6, upon request of the redevelopment agency, provided the owner of the real property consents to such request.

(b) Real property may be acquired prior to the adoption or approval of the project area redevelopment plan, provided the property acquired shall be located within an area designated on the general plan as an appropriate redevelopment area or within an area whose boundaries are defined by the planning commission as an appropriate area for a redevelopment project, and provided such acquisition shall be authorized by the legislative body. The redevelopment agency may clear, repair, operate or insure such property while it is in its possession or make site improvements essential to preparation for its use in accordance with the redevelopment plan.

(1949 Rev., S. 982; 1955, S. 486d; November, 1955, S. N31; 1957, P.A. 13, S. 54; P.A. 91-398, S. 4, 7; P.A. 07-141, S. 7.)

History: P.A. 91-398 added provisions requiring that approval by a legislative body of project under Sec. 8-127 specify time limit for acquiring property; P.A. 07-141 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to add exception that acquisition by eminent domain be approved in accordance with Sec. 8-127a, add “except as provided in sections 8-193 and 32-224”, and delete “under section 8-127” re approval and “hereinbefore”, and substituted “prior” for “previous” in Subsec. (b), effective June 25, 2007, and applicable to property acquired on or after that date.

Cited. 1 CA 20.



Section 8-129 - Agency to determine compensation and file with Superior Court and town clerks; notice to owners and interested parties. Possession of land. Certificate of taking.

(a)(1) The redevelopment agency shall determine the compensation to be paid to the persons entitled thereto for real property to be acquired by eminent domain pursuant to section 8-128.

(2) For any real property to be acquired by eminent domain pursuant to section 8-128 or 8-193, or by condemnation pursuant to section 32-224, pursuant to a redevelopment plan approved under this chapter or a development plan approved under chapter 132 or 588l, the agency shall have two independent appraisals conducted on the real property in accordance with this subdivision. Each appraisal shall be conducted by a state-certified real estate appraiser without consultation with the appraiser conducting the other independent appraisal, and shall be conducted in accordance with generally accepted standards of professional appraisal practice as described in the Uniform Standards of Professional Appraisal Practice issued by the Appraisal Standards Board of the Appraisal Foundation pursuant to Title XI of FIRREA and any regulations adopted pursuant to section 20-504. Each appraiser shall provide a copy of the appraisal to the agency and the property owner. The amount of compensation for such real property shall be equal to the average of the amounts determined by the two independent appraisals, except that the compensation for any real property to be acquired by eminent domain pursuant to section 8-193 or by condemnation pursuant to section 32-224 shall be one hundred twenty-five per cent of such average amount. If the agency acquires real property that is subject to this subdivision five years or more after acquiring another parcel of real property within one thousand feet of the property pursuant to a redevelopment plan or development plan, the agency shall increase the amount of compensation for the subsequent acquisition of real property by an additional five per cent for each year from the sixth year until the tenth year after the acquisition of the first parcel of real property. With respect to a redevelopment plan or development plan for a project that is funded in whole or in part by federal funds, the provisions of this subdivision shall not apply to the extent that such provisions are prohibited by federal law.

(3) The redevelopment agency shall file a statement of compensation, containing a description of the property to be taken and the names of all persons having a record interest therein and setting forth the amount of such compensation, and a deposit as provided in section 8-130, with the clerk of the superior court for the judicial district in which the property affected is located.

(b) Upon filing such statement of compensation and deposit, the redevelopment agency shall forthwith cause to be recorded, in the office of the town clerk of each town in which the property is located, a copy of such statement of compensation, such recording to have the same effect and to be treated the same as the recording of a lis pendens, and shall forthwith give notice, as provided in this section, to each person appearing of record as an owner of property affected thereby and to each person appearing of record as a holder of any mortgage, lien, assessment or other encumbrance on such property or interest therein (1) in the case of any such person found to be residing within this state, by causing a copy of such notice, with a copy of such statement of compensation, to be served upon each such person by a state marshal, constable or indifferent person, in the manner set forth in section 52-57 for the service of civil process, and (2) in the case of any such person who is a nonresident of this state at the time of the filing of such statement of compensation and deposit or of any such person whose whereabouts or existence is unknown, by mailing to each such person a copy of such notice and of such statement of compensation, by registered or certified mail, directed to such person’s last-known address, and by publishing such notice and such statement of compensation at least twice in a newspaper published in the judicial district and having daily or weekly circulation in the town in which such property is located. Any such published notice shall state that it is notice to the widow or widower, heirs, representatives and creditors of the person holding such record interest, if such person is dead. If, after a reasonably diligent search, no last-known address can be found for any interested party, an affidavit stating such fact, and reciting the steps taken to locate such address, shall be filed with the clerk of the superior court and accepted in lieu of mailing to the last-known address.

(c) Not less than thirty-five days or more than ninety days after such notice and such statement of compensation have been so served or so mailed and first published, the redevelopment agency shall file with the clerk of the superior court a return of notice setting forth the notice given and, upon receipt of such return of notice, such clerk shall, without any delay or continuance of any kind, issue a certificate of taking setting forth the fact of such taking, a description of all the property so taken and the names of the owners and of all other persons having a record interest therein. The redevelopment agency shall cause such certificate of taking to be recorded in the office of the town clerk of each town in which such property is located. Upon the recording of such certificate, title to such property in fee simple shall vest in the municipality, and the right to just compensation shall vest in the persons entitled thereto. At any time after such certificate of taking has been so recorded, the redevelopment agency may repair, operate or insure such property and enter upon such property, and take any action that is proposed with regard to such property by the project area redevelopment plan.

(d) The notice required in subsection (b) of this section shall state that (1) not less than thirty-five days or more than ninety days after service or mailing and first publication thereof, the redevelopment agency shall file, with the clerk of the superior court for the judicial district in which such property is located, a return setting forth the notice given, (2) upon receipt of such return, such clerk shall issue a certificate for recording in the office of the town clerk of each town in which such property is located, (3) upon the recording of such certificate, title to such property shall vest in the municipality, the right to just compensation shall vest in the persons entitled thereto and the redevelopment agency may repair, operate or insure such property and enter upon such property and take any action that may be proposed with regard thereto by the project area redevelopment plan, and (4) such notice shall bind the widow or widower, heirs, representatives and creditors of each person named in the notice who then or thereafter may be dead.

(e) When any redevelopment agency acting on behalf of any municipality has acquired or rented real property by purchase, lease, exchange or gift in accordance with the provisions of this section, or in exercising its right of eminent domain has filed a statement of compensation and deposit with the clerk of the superior court and has caused a certificate of taking to be recorded in the office of the town clerk of each town in which such property is located as provided in this section, any judge of such court may, upon application and proof of such acquisition or rental or such filing and deposit and such recording, order such clerk to issue an execution commanding a state marshal to put such municipality and the redevelopment agency, as its agent, into peaceable possession of the property so acquired, rented or condemned. The provisions of this subsection shall not be limited in any way by the provisions of chapter 832.

(1955, S. 489d; November, 1955, S. N32; 1957, P.A. 270, S. 1; 1959, P.A. 397, S. 3; 1961, P.A. 231, S. 1; 1969, P.A. 226, S. 1; P.A. 78-280, S. 15, 127; P.A. 00-99, S. 24, 154; P.A. 04-257, S. 92; P.A. 07-141, S. 8; June 12 Sp. Sess. P.A. 12-2, S. 91.)

History: 1959 act added maximum period of 90 days after notice and statement of compensation served for agency to file return of notice, authorized agency to repair, operate or insure property, added property acquired or rented as well as condemned to provisions of section and exempted section from limitation by provisions of chapter 922; 1961 act set out procedure where last-known address of party to be notified is unknown; 1969 act deleted all references to bonds posted by development agencies; P.A. 78-280 replaced “county” with “judicial district” throughout section; P.A. 00-99 changed references to sheriff and deputy sheriff to state marshal, effective December 1, 2000; P.A. 04-257 made technical changes, effective June 14, 2004; P.A. 07-141 divided existing provisions into Subsecs. (a) to (e), inserted Subdiv. designators (1) and (3) in Subsec. (a), added “to be acquired by eminent domain pursuant to section 8-128” in Subsec. (a)(1), inserted new provisions as Subsec. (a)(2) re requirements for acquisitions pursuant to Sec. 8-128, 8-193 or 32-224, substituted “thirty-five days” for “twelve days” in Subsecs. (c) and (d), and made technical changes, effective June 25, 2007, and applicable to property acquired on or after that date; June 12 Sp. Sess. P.A. 12-2 substituted “section 32-224” for “section 32-244” in Subsec. (a)(2).

See Sec. 48-57 re duties prior to filing statement of compensation.

Cited. 1 CA 20; 2 CA 355; 4 CA 271; 7 CA 485; 18 CA 508; 20 CA 148; 42 CA 292.

Despite terms of lease whereby lessee’s rights terminated with eminent domain taking, held that lessee may be entitled to part of condemnation award for trade fixtures which added to value of leasehold. 21 CS 140. Tenant may, by agreement, relinquish to his landlord all rights he may have for any damage due to land-taking. Id., 404. Cited. 35 CS 157.



Section 8-129a - Apportionment and abatement of taxes on acquisition of property.

In any case where a redevelopment agency acquires real property, municipal taxes on such property may be apportioned in accordance with prevailing local practice in the transfer of property as of the date title vests in the grantee and the authority authorized under the provisions of section 12-124 to abate taxes in the municipality wherein such real property is situated may abate the taxes on such property from the date title so vests.

(February, 1965, P.A. 571, S. 1.)

Cited. 1 CA 20; 2 CA 355; 4 CA 271.

Cited. 35 CS 157.



Section 8-130 - Deposit filed with Superior Court clerk. Withdrawal of agency from proceeding.

Whenever any redevelopment agency files a statement of compensation as provided for in section 8-129, it shall deposit with the clerk of the Superior Court a sum of money equal to the amount set forth in the statement of compensation to the use of the persons entitled thereto. The redevelopment agency, at any time prior to the issuance by the clerk of the Superior Court of a certificate of taking, as provided for in section 8-129, may withdraw any condemnation proceeding by filing with the clerk of the Superior Court a withdrawal, which shall state that all persons having a record interest therein have been given notice of the withdrawal in the same manner as provided in section 8-129 for giving notice of the filing of a statement of compensation. Upon the filing of such a withdrawal the clerk of the Superior Court shall return to the redevelopment agency any moneys deposited in court without charge of any fee. The redevelopment agency shall cause a copy of such withdrawal to be recorded in the office of the town clerk of each town in which the property which is the subject of the condemnation proceeding is located so as to remove the lis pendens as provided in section 8-129. If the amount of compensation is finally determined through the filing of an amended statement of compensation which is thereafter accepted by the owners and all other persons having a record interest therein as provided for in section 8-131, the redevelopment agency shall deposit with such amended statement an additional sum of money representing the excess over the amount appearing in the original statement of compensation. Interest shall not be allowed in any judgment on so much of the amount as has been deposited in court. Upon the application of any person claiming an interest therein the Superior Court, or any judge thereof, after determining the equity of the applicant in the deposit, shall order that the money so deposited or any part thereof be paid forthwith for or on account of the just compensation to be awarded in the proceeding. If the compensation finally awarded exceeds the total amount of money so deposited or received by any person or persons entitled thereto, the court shall enter judgment against the municipality for the amount of the deficiency.

(1957, P.A. 270, S. 3; 1959, P.A. 397, S. 4; 1961, P.A. 231, S. 2; 1969, P.A. 226, S. 2.)

History: 1959 act specified “superior” court “or any judge thereof”; 1961 act added withdrawal procedure; 1969 act deleted provision concerning bond to be posted by development agency.

See Sec. 37-3c re calculation of interest in condemnation cases.

Cited. 1 CA 20; 2 CA 355; 4 CA 271; 21 CA 359; 23 CA 554.

Cited. 35 CS 157.



Section 8-131 - Acceptances to be filed. Approval by judge or judge trial referee.

After the statement of compensation provided for in section 8-129 has been filed with the clerk of the Superior Court, the property owner affected and all other persons having a record interest therein may file with said clerk his or their written acceptance thereof. Said clerk shall thereupon notify the redevelopment agency of such acceptance. If the amount to be paid by the redevelopment agency or the municipality for such property does not exceed ten thousand dollars, said clerk shall send a certified copy of the statement of compensation and the acceptance thereof to the redevelopment agency, and the court shall order the deposit or any balance remaining thereon not disbursed by order of the court in accordance with the procedure set forth in section 8-130 to be paid to the persons entitled thereto in accordance with their equities upon application made by such persons. If the amount of such compensation exceeds ten thousand dollars, said clerk shall not certify the same until the compensation has been approved as reasonable in amount by a judge of the Superior Court or a judge trial referee. If such judge or judge trial referee approves such compensation, said clerk shall thereupon send a certified copy of the statement of compensation and the acceptance thereof to the redevelopment agency, and the court shall order the deposit or any such balance remaining on deposit to be paid to the persons entitled thereto in accordance with their equities upon application made by such persons. If such judge or judge trial referee does not approve such statement of compensation, said clerk shall notify the redevelopment agency and the latter may file an amended statement of compensation.

(1955, S. 488d; 1957, P.A. 270, S. 4; P.A. 02-132, S. 68.)

History: P.A. 02-132 replaced references to state referee with references to judge or judge trial referee.

Cited. 1 CA 20; 2 CA 355; 4 CA 271; 23 CA 554.

Cited. 35 CS 157.



Section 8-132 - Judicial review of statement of compensation.

(a) Any person claiming to be aggrieved by the statement of compensation filed by the redevelopment agency may, at any time within six months after the statement of compensation has been filed, apply to the superior court for the judicial district in which such property is situated for a review of such statement of compensation so far as it affects such applicant. The court, after causing notice of the pendency of such application to be given to the redevelopment agency, may, with the consent of the parties or their attorneys, appoint a judge trial referee to make a review of the statement of compensation, except that the court shall, upon the motion of either party or their attorneys, refer the application to a judge appointed by the Chief Court Administrator to hear tax appeals pursuant to section 12-39l, who shall consider such application in the manner set forth in subsection (c) of this section. For the purposes of such application, review and appeal therefrom, and for the purposes of sections 52-192a to 52-195, inclusive, such applicant shall be deemed a counterclaim plaintiff.

(b) If the court appoints a judge trial referee, the judge trial referee, after giving at least ten days’ notice to the parties interested of the time and place of hearing, shall hear the applicant and the redevelopment agency, shall view the property and take such testimony as the judge trial referee deems material and shall thereupon revise such statement of compensation in such manner as the judge trial referee deems proper and promptly report to the court. Such report shall contain a detailed statement of findings by the judge trial referee sufficient to enable the court to determine the considerations upon which the judge trial referee’s conclusions are based. The report of the judge trial referee shall take into account any evidence relevant to the fair market value of the property, including evidence of environmental condition and required environmental remediation. The judge trial referee shall make a separate finding for remediation costs and the property owner shall be entitled to a set-off of such costs in any pending or subsequent action to recover remediation costs for the property. The court shall review the report, and may reject the report for any irregular or improper conduct in the performance of the duties of the judge trial referee. If the court rejects the report, the court may appoint another judge trial referee to make such review and report. If the court accepts the report, the statement of compensation in the report shall be conclusive upon such owner and the redevelopment agency.

(c) If the court does not appoint a judge trial referee, the court, after giving at least ten days’ notice to the parties interested of the time and place of hearing, shall hear the applicant and the redevelopment agency and take such testimony as the court deems material, may view the subject property, and shall make a finding regarding the statement of compensation. The findings of the court shall take into account any evidence relevant to the fair market value of the property, including evidence of environmental condition and required environmental remediation. The court shall make a separate finding for remediation costs and the property owner shall be entitled to a set-off of such costs in any pending or subsequent action to recover remediation costs for the property. The findings of the court shall be conclusive upon such owner and the redevelopment agency.

(d) If no appeal to the Appellate Court is filed within the time allowed by law, or if an appeal is filed and the proceedings have terminated in a final judgment finding the amount due the property owner, the clerk shall send a certified copy of the statement of compensation and of the judgment to the redevelopment agency, which shall, upon receipt thereof, pay such property owner the amount due as compensation. The pendency of any such application for review shall not prevent or delay any action that is proposed with regard to such property by the project area redevelopment plan.

(1955, S. 490d; 1972, P.A. 148, S. 1; P.A. 78-280, S. 2, 127; June Sp. Sess. P.A. 83-29, S. 20, 82; P.A. 00-89; 00-192, S. 100, 102; P.A. 01-186, S. 1; 01-195, S. 113, 181; P.A. 02-132, S. 69; P.A. 04-257, S. 93; P.A. 07-141, S. 9; 07-207, S. 2; Sept. Sp. Sess. P.A. 09-7, S. 163.)

History: 1972 act added sentence specifying nature of referee’s report to court; P.A. 78-280 replaced “county” with “judicial district”; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 00-89 added provision re consideration of evidence relevant to fair market value, including environmental condition and environmental remediation, and added provision re remediation costs; P.A. 00-192 changed effective date of P.A. 00-89 from October 1, 2000, to May 26, 2000, effective May 26, 2000; P.A. 01-186 changed “shall appoint a state referee” to “may appoint a judge trial referee” and made technical changes for purposes of gender neutrality; P.A. 01-195 made technical changes for the purposes of gender neutrality, effective July 11, 2001 (Revisor’s note: In merging P.A. 01-186 and P.A. 01-195, the Revisors gave precedence to the gender-neutral technical changes contained in P.A. 01-195); P.A. 02-132 divided existing provisions into Subsecs. (a), (b) and (d), making technical and conforming changes throughout, amended Subsec. (b) by adding provisions re court review of report and replacing provisions re mandatory appointment of another referee with provisions re discretionary appointment of another judge trial referee and added Subsec. (c) re review by court; P.A. 04-257 made technical changes, effective June 14, 2004; P.A. 07-141 amended Subsec. (a) to add “with the consent of the parties or their attorneys” re appointment of judge trial referee, add provision re referral of application to a judge appointed to hear tax appeals pursuant to section 12-39l, and provide that for purposes of application, review and appeal and for purposes of sections 52-192a to 52-195, applicant shall be deemed a counterclaim plaintiff, and made technical changes in Subsecs. (a) and (c), effective June 25, 2007, and applicable to property acquired on or after that date; P.A. 07-207 added provisions authorizing Superior Court to refer statement of compensation to Ombudsman for Property Rights for revision and made technical changes, effective October 1, 2007, and applicable to property acquired on and after that date; Sept. Sp. Sess. P.A. 09-7 amended Subsecs. (a) to (c) to delete provisions re referral of application to the Ombudsman for Property Rights for a hearing, effective October 5, 2009.

Cited. 1 CA 20; 2 CA 351; Id., 355; 4 CA 271; 7 CA 485. Does not mandate filing of separate action to contest compensation statement. 18 CA 508. Cited. 20 CA 148; 21 CA 359; 23 CA 554; 37 CA 7; 42 CA 292. Defendant could not prevail on claim that trial court’s valuation of property taken by eminent domain was inherently flawed because it failed to follow its statutory obligation to actually view the property; under the circumstances, court’s failure to view the property was harmless because at time of trial the property no longer existed in same condition as it did at time of taking and, therefore, evidence of court’s viewing of property would have been irrelevant. 76 CA 678.

Cited. 35 CS 157.



Section 8-132a - Determination of equities of parties in deposit or compensation.

(a) Any person making application for payment of moneys deposited in court as provided for by section 8-130 or claiming an interest in the compensation being determined in accordance with section 8-132 may make a motion to the superior court for the judicial district in which the property that is the subject of the proceedings referred to is located for a determination of the equity of the parties having an interest in such moneys. The court may appoint a judge trial referee to hear the facts and to make a determination of the equity of the parties in such moneys.

(b) If the court appoints a judge trial referee, such judge trial referee, after giving at least ten days’ notice to the parties interested of the time and place of hearing, shall hear the applicant and any parties interested, take such testimonies as such judge trial referee deems material and determine the equities of the parties having a record interest in such moneys and forthwith report to the court. Such report shall contain a detailed statement of findings by the judge trial referee, sufficient to enable the court to determine the considerations upon which the judge trial referee based his conclusions. The court shall review the report, and may reject it for any irregular or improper conduct in the performance of the duties of such judge trial referee. If the report is rejected, the court may appoint another judge trial referee to make such determination and report. If the report is accepted, such determination of the equities shall be conclusive upon all parties given notice of such hearing, subject to appeal to the Appellate Court.

(c) If the court does not appoint a judge trial referee, the court, after giving at least ten days’ notice to the parties interested of the time and place of hearing, shall take such testimony as it deems material and determine the equities of the parties having a record interest in such moneys. The finding of the court and such determination of the equities shall be conclusive upon all parties given notice of such hearing, subject to appeal to the Appellate Court.

(d) If no appeal to the Appellate Court is filed within the time allowed by law, or if one is filed and the proceedings have terminated in a final judgment determining the amount due to each party, the clerk shall send a certified copy of the statement of compensation and of the judgment to the redevelopment agency, which shall, upon receipt thereof, pay such parties the amount due them as compensation. The pendency of any such application for review shall not prevent or delay whatever action is proposed with regard to such property by the project area redevelopment plan.

(1961, P.A. 231, S. 3; 1972, P.A. 148, S. 2; P.A. 78-280, S. 2, 127; June Sp. Sess. P.A. 83-29, S. 21, 82; P.A. 02-132, S. 70.)

History: 1972 act specified nature of referee’s report to court; P.A. 78-280 replaced “county” with “judicial district”; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 02-132 divided existing provisions into Subsecs. (a), (b) and (d), making technical and conforming changes throughout, amended Subsec. (a) by replacing provisions re appointment of state referee with provisions re appointment of judge trial referee, amended Subsec. (b) by adding provisions re court review of report and replacing provisions re mandatory appointment of another referee with provisions re discretionary appointment of another judge trial referee and added Subsec. (c) re review by court.

Cited. 1 CA 20; 4 CA 271; 23 CA 554.

Cited. 35 CS 157.



Section 8-133 - Costs taxable against agency.

If, as the result of any review under the provisions of section 8-132, the applicant obtains an award from the court greater than the amount determined as compensation by the redevelopment agency, costs of court, including such appraisal fees as the court determines to be reasonable, shall be awarded to the applicant and taxed against the redevelopment agency in addition to the amount fixed by the judgment.

(1955, S. 491d; February, 1965, P.A. 285.)

History: 1965 act authorized awarding of appraisal fees.

Cited. 1 CA 20; 2 CA 355; 4 CA 271; 23 CA 554. A redevelopment agency is an agent of the state, therefore Sec. 48-17b applies to fees for inverse condemnation. 51 CA 262.

What costs of court include is determined by Sec. 52-257. 24 CS 390. Cited. 35 CS 157.



Section 8-133a - Relocation or removal of public service facilities from streets closed as part of project.

As used in this section, “public service facility” includes any sewer, pipe, main, conduit, cable, wire, pole, tower, building or utility appliance owned or operated by an electric, gas, telephone, telegraph, water or community antenna television service company. Whenever a redevelopment agency determines that the closing of any street or public right-of-way is provided for in a redevelopment or renewal plan adopted and approved in accordance with section 8-127, or where the carrying out of such a redevelopment or renewal plan, including the construction of new improvements, requires the temporary or permanent readjustment, relocation or removal of a public service facility from a street or public right-of-way, the agency shall issue an appropriate order to the company owning or operating such facility, and such company shall permanently or temporarily readjust, relocate or remove the same promptly in accordance with such order, provided an equitable share of the cost of such readjustment, relocation or removal of said public service facility located within the redevelopment area, including the cost of installing and constructing a facility of equal capacity in a new location, shall be borne by the redevelopment agency. Such equitable share shall be fifty per cent of such cost after the deductions hereinafter provided. In establishing the equitable share of the cost to be borne by the redevelopment agency, there shall be deducted from the cost of the readjusted, relocated or removed facilities a sum based on a consideration of the value of materials salvaged from existing installations, the cost of the original installation, the life expectancy of the original facility and the unexpired term of such life use. For the purposes of determining the equitable share of the cost of such readjustment, relocation or removal, the books and records of the company shall be available for the inspection of the redevelopment agency. When any facility is removed from a street or public right-of-way to a private right-of-way, the redevelopment agency shall not pay for such private right-of-way. If the redevelopment agency and the company owning or operating such facility cannot agree upon the share of the cost to be borne by the redevelopment agency, either may apply to the superior court for the county within which the street or public right-of-way is situated, or, if the court is not in session, to any judge thereof, for a determination of the cost to be borne by the redevelopment agency, and such court or such judge, after causing notice of the pendency of such application to be given to the other party, shall appoint a state referee to make such determination. Such referee, having given at least ten days’ notice, to the parties interested, of the time and place of the hearing, shall hear both parties, shall take such testimony as such referee may deem material and shall thereupon determine the amount of the cost to be borne by the redevelopment agency and forthwith report to the court. If the report is accepted by the court, such determination shall, subject to right of appeal as in civil actions, be conclusive upon such parties.

(1959, P.A. 73, S. 1; 1961, P.A. 469; 1969, P.A. 381; P.A. 75-130.)

History: 1961 act removed facilities owned by municipal government; 1969 act made minor changes in wording; P.A. 75-130 included material of community antenna television service companies in definition.



Section 8-133b - Payments in lieu of taxes.

The redevelopment agency of a municipality shall make payments in lieu of taxes to such municipality on all property acquired by such agency in accordance with any redevelopment or urban renewal plan, to the extent that such payments qualify as part of the gross project cost as provided by the federal Housing Act of 1949, as amended and as it may be amended, except that any municipality, by ordinance, may provide for the use of tax credits instead of actual payments as permitted by said federal act.

(1967, P.A. 447.)



Section 8-134 - Bonds: Authorization; terms, security, payment. Issuance by Connecticut Innovations, Incorporated or its subsidiary for specified project.

For the purpose of carrying out or administering a redevelopment plan or other functions authorized under this chapter, a municipality, acting by and through its redevelopment agency, is hereby authorized, subject only to the limitations and procedures set forth in this section, to issue from time to time bonds of the municipality which are payable solely from and secured by: (a) A pledge of and lien upon any or all of the income, proceeds, revenues and property of redevelopment projects, including the proceeds of grants, loans, advances or contributions from the federal government, the state or other source, including financial assistance furnished by the municipality or any other public body pursuant to section 8-135; (b) taxes or payments in lieu of taxes, or both, in whole or in part, allocated to and paid into a special fund of the municipality pursuant to the provisions of section 8-134a; or (c) any combination of the methods in subsections (a) and (b) of this section. For the purposes of a specified project only, Connecticut Innovations, Incorporated may, upon a resolution with respect to such project adopted by the legislative body of the municipality, issue and administer bonds which are payable solely or in part from and secured by the pledge and security provided for in this section subject to the general terms and provisions of law applicable to the issuance of bonds by Connecticut Innovations, Incorporated, except that the provisions of subsection (b) of section 32-23j shall not apply. Any bonds payable and secured as provided in this section shall be authorized by a resolution adopted by the legislative body of the municipality, notwithstanding the provisions of any other statute, local law or charter governing the authorization and issuance of bonds generally by the municipality. No such resolution shall be adopted until after a public hearing has been held upon such authorization. Notice of such hearing shall be published not less than five days prior to such hearing in a newspaper having a general circulation in the municipality. Such bonds shall be issued and sold in such manner; bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds; provide for the payment of interest on such dates, whether before or at maturity; be issued at, above or below par; mature at such time or times not exceeding forty years from their date in the case of bonds issued to finance housing and facilities related thereto or thirty years from their date in all other cases; have such rank or priority; be payable in such medium of payment; be issued in such form, including, without limitation, registered or book-entry form, carry such registration and transfer privileges and be made subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof; and contain such other terms and particulars as the legislative body of the municipality or the officers delegated such authority by the legislative body of the municipality body shall determine. The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (1) Provisions respecting custody of the proceeds from the sale of the bonds and any bond anticipation notes, including any requirements that such proceeds be held separate from or not be commingled with other funds of the municipality; (2) provisions for the investment and reinvestment of bond proceeds until such proceeds are used to pay project costs and for the disposition of any excess bond proceeds or investment earnings thereon; (3) provisions for the execution of reimbursement agreements, or similar agreements, in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations; (4) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged for payment of bonds as provided in this section; (5) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the legislative body of the municipality in such amounts as may be established by the legislative body of the municipality and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the municipality; (6) covenants for the establishment of maintenance requirements with respect to facilities and properties; (7) provisions for the issuance of additional bonds on a parity with bonds issued prior to the issuance of such additional bonds, including establishment of coverage requirements with respect to such bonds as herein provided; (8) provisions regarding the rights and remedies available to the bond owners, note owners or any trustee under any contract, loan agreement, document, instrument or trust indenture in case of a default, including the right to appoint a trustee to represent their interests upon occurrence of any event of default, as defined in any such default proceedings, provided that if any bonds or bond anticipation notes are secured by a trust indenture, the respective owners of such bonds or notes shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; and (9) other provisions or covenants of like or different character from the foregoing which are consistent with this section and which the legislative body of the municipality determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or bond anticipation notes, or will tend to make the bonds or bond anticipation notes more marketable, and which are in the best interests of the municipality. Any provisions which may be included in proceedings authorizing the issuance of bonds under this section may be included in an indenture of trust duly approved in accordance with this section which secures the bonds and any notes issued in anticipation thereof, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein. Any pledge made by the municipality shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the municipality shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether such parties have notice of such lien. Neither the resolution nor any other instrument by which a pledge is created need be recorded. The legislative body of the municipality may enter into a trust indenture by and between the municipality and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the municipality. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bond owners and note owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality in relation to the exercise of its powers pursuant to this section and the custody, safeguarding and application of all moneys. The municipality may provide by such trust indenture for the payment of the pledged revenues or other receipts, funds or moneys to the trustee under such trust indenture or to any other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as project costs. Such bonds shall not be included in computing the aggregate indebtedness of the municipality, provided, if such bonds are made payable, in whole or in part, from funds contracted to be advanced by the municipality, the aggregate amount of such funds not yet appropriated to such purpose shall be included in computing the aggregate indebtedness of the municipality. As used in this section, “bonds” means any bonds, including refunding bonds, notes, interim certificates, debentures or other obligations. For purposes of this section and section 8-134a, references to Connecticut Innovations, Incorporated shall include any subsidiary of Connecticut Innovations, Incorporated established pursuant to subsection (a) of section 32-11e.

(1953, S. 492d; September, 1957, P.A. 11, S. 11; P.A. 74-319, S. 1; P.A. 87-572, S. 1, 5; P.A. 88-233, S. 1, 5; P.A. 89-230, S. 2, 4; P.A. 98-237, S. 1; P.A. 01-179, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 2.)

History: P.A. 74-319 allowed issuance of bonds payable from and secured by taxes or by combination of taxes and lien of assets of redevelopment projects if approved by local legislative body and allowed deferral of principal payment for up to 5 years; P.A. 87-572 made extensive amendments in procedures for issuance and payment of debt; P.A. 88-233 included payments made from payments in lieu of taxes; P.A. 89-230 provided for 40-year maturity limits for bonds which finance housing and related facilities; P.A. 98-237 authorized the Connecticut Development Authority to issue bonds for a specified project upon approval of the legislative body of the municipality in which the project is located; P.A. 01-179 added provisions authorizing bonds to be payable in part from and secured by pledge and security provided for in section and specifying that references to the Connecticut Development Authority include its subsidiaries; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012; P.A. 13-123 substituted reference to Sec. 32-11e(a) for reference to Sec. 32-11a(1), effective June 18, 2013.



Section 8-134a - Allocation of taxes on real or personal property in a redevelopment project.

Any redevelopment plan authorized under this chapter or any proceedings authorizing the issuance of bonds under this chapter may contain a provision that taxes, if any, identified in such plan or such authorizing proceedings and levied upon taxable real or personal property, or both, in a redevelopment project each year, or payments in lieu of such taxes authorized pursuant to chapter 114, or both, by or for the benefit of any one or more municipalities, districts, or other public taxing agencies after the effective date of the ordinance approving the redevelopment plan or such bond authorizing proceedings, as the case may be, shall be divided as follows: (1) In each fiscal year that portion of the taxes or payments in lieu of taxes, or both, which would be produced by applying the then current tax rate of each of the taxing agencies to the total sum of the assessed value of the taxable property in the redevelopment project on the effective date of such ordinance or the date of such authorizing proceedings, as the case may be, or on any date between such two dates which is identified in such proceedings, shall be allocated to and when collected shall be paid into the funds of the respective taxing agencies in the same manner as taxes by or for said taxing agencies on all other property are paid; and (2) that portion of the assessed taxes or payments in lieu of taxes, or both, each fiscal year in excess of the amount referred to in subdivision (1) of this section shall be allocated to and when collected shall be paid into a special fund of the municipality or Connecticut Innovations, Incorporated as issuer of such bonds to be used in each fiscal year, first to pay the principal of and interest due in such fiscal year on loans, moneys advanced to, or indebtedness, whether funded, refunded, assumed, or otherwise, incurred by such municipality or Connecticut Innovations, Incorporated as issuer of such bonds to finance or refinance in whole or in part, such redevelopment project, and then, at the option of the municipality or Connecticut Innovations, Incorporated as issuer of such bonds, to purchase bonds issued for the project which has generated the increments in taxes or payments in lieu of taxes and then, at the option of the municipality or Connecticut Innovations, Incorporated as issuer of such bonds, to reimburse the provider of or reimbursement party with respect to any guarantee, letter of credit, policy of bond insurance, funds deposited in a debt service reserve fund, funds deposited as capitalized interest or other credit enhancement device used to secure payment of debt service on any bonds, notes or other indebtedness of a municipality or Connecticut Innovations, Incorporated as issuer of such bonds issued pursuant to section 8-134 to finance or refinance such redevelopment project, to the extent of any payments of debt service made therefrom. Unless and until the total assessed valuation of the taxable property in a redevelopment project exceeds the total assessed value of the taxable property in such project as shown by the last assessment list, referred to in subdivision (1) of this section, all of the taxes levied and collected and all of the payments in lieu of taxes due and collected upon the taxable property in such redevelopment project shall be paid into the funds of the respective taxing agencies. When such loans, advances, and indebtedness, if any, and interest thereon, and such debt service reimbursement to the provider of or reimbursement party with respect to such credits, have been paid, in full, all moneys thereafter received from taxes or payments in lieu of taxes, or both, upon the taxable property in such redevelopment project shall be paid into the funds of the respective taxing agencies in the same manner as taxes on all other property are paid.

(P.A. 74-319, S. 2; P.A. 87-572, S. 2, 5; P.A. 88-233, S. 2, 5; P.A. 98-237, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 87-572 made extensive amendments in procedures for issuance and payment of debt; P.A. 88-233 included payments in lieu of taxes, provided for multiple jurisdiction projects and allowed for a municipally-fixed assessment date for the valuation of taxable property; P.A. 98-237 applied provisions to personal property and inserted reference to Connecticut Development Authority for consistency with other 1998 statutory changes; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 8-135 - Acceptance of funds. Financing.

For the purpose of carrying out or administering a redevelopment plan or other functions authorized under this chapter, a municipality, acting by and through its redevelopment agency, may accept grants, advances, loans or other financial assistance from the federal government, the state or other source, and may do any and all things necessary or desirable to secure such financial aid. To assist any redevelopment project located in the area in which it is authorized to act, any public body, including the state, or any city, town, borough, authority, district, subdivision or agency of the state, may, upon such terms as it determines, furnish service or facilities, provide property, lend or contribute funds, and take any other action of a character which it is authorized to perform for other purposes, to include entering into a written agreement fixing the assessment of real estate to be used for a rental housing project to be constructed in a redevelopment or urban renewal area, pursuant to section 12-65. To obtain funds for the temporary and definitive financing of any redevelopment project, a municipality may, in addition to other action authorized under this chapter or other law, levy taxes and issue and sell its temporary loan notes, bonds or other obligations. Such temporary loan notes shall be issued for a period of not more than three years, but notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed three years, and the provisions of section 7-373 shall be deemed to apply thereto. Any such bonds or other obligations issued by a municipality pursuant to this section shall be in accordance with such statutory and other legal requirements as govern the issuance of obligations generally by the municipality.

(1949 Rev., S. 983, 986; 1949, S. 250b; 1953, S. 493d; November, 1955, S. N33; 1961, P.A. 517, S. 91; 1963, P.A. 615, S. 4.)

History: 1961 act removed obsolete reference to counties; 1963 act included authority to enter into agreement fixing assessments on rental housing projects.



Section 8-136 - Modification of redevelopment plan.

A redevelopment plan may be modified at any time by the redevelopment agency, provided, if modified after the lease or sale of real property in the redevelopment project area, the modification must be consented to by the redeveloper or redevelopers of such real property or his successor or their successors in interest affected by the proposed modification. Where the proposed modification will substantially change the redevelopment plan as previously approved by the legislative body, the modification must similarly be approved by the legislative body.

(1949 Rev., S. 985; 1953, S. 494d.)

Cited. 26 CS 249.



Section 8-137 - Transfer, sale or lease of real property in a redevelopment area.

The redevelopment agency, for the purpose of this chapter, may sell, lease or otherwise transfer for such sums as are agreed upon the whole or any part of the real property within a redevelopment area to the redeveloper or, if the real property is to be used for public purposes, to an appropriate public agency. Such sale, lease or transfer may include easements or other interests in, above or below any street, highway or other public right-of-way, existing or proposed, to the centerline thereof, other than the right-of-way of a state highway as defined in section 13a-1; provided adequate provision is made for the safe and convenient public use of the street, highway or other public right-of-way and for the protection of adjacent land users; and provided further, such sale, lease or transfer is made to or with the consent of the owner of the real property abutting that portion of the street, highway or other public right-of-way in, above or below which such easements or other interests are sold, leased or transferred unless the right or interest of the owner of such abutting real property in or to the easements or other interests in, above or below such street or other public right-of-way has been acquired by the municipality, or unless the owner of such abutting real property has no real property interest in or to such street, highway or other public right-of-way. The sale, lease or transfer of easements or other interests in, above or below the portion of a street, highway or other public right-of-way lying to one side of the centerline thereof, shall not prevent the sale, lease or transfer of easements or other interests in, above or below the portion lying on the other side of such centerline, unless the terms of the initial sale, lease or transfer so provide. The consideration paid for the sale, lease or other transfer of the real property shall be determined by the redevelopment agency, provided, if the cost or carrying charges of such real property to the redevelopment agency are greater than such consideration, the redevelopment agency shall first have specific authorization from the legislative body of the municipality for the sale, lease or other transfer at any lesser consideration, and the municipality may appropriate and authorize the expenditure of money to compensate for any portion of the difference between the acquisition cost of such real property and such sale, lease or other transfer price of such real property at a lesser consideration to a redeveloper, but in no case shall such sale, lease or other transfer price be lower than the use value of such real property. Each contract for sale, lease or other transfer to a redeveloper shall provide, among other things, (a) that the real property transferred shall be developed and used in accordance with the redevelopment plan or such plan as modified with the approval of the redevelopment agency; (b) that the building of the improvements shall begin within a period of time which the redevelopment agency fixes as reasonable; and (c) that all transfers of real property by the redeveloper shall, until the original construction thereon is completed and approved by the redevelopment agency, be subject to the consent of the redevelopment agency; except that the requirements of subdivisions (b) and (c) above may be waived by the redevelopment agency with respect to any bona fide mortgage placed upon the real property by the redeveloper in order to obtain financing for the project. Any such mortgage, with the approval of the agency, shall be free of the requirements of said subdivisions (b) and (c). Any contract for sale, lease or other transfer shall be approved by the legislative body before its final approval by the redevelopment agency. Any contract for sale, lease or other transfer to a redeveloper may provide, among other things, (a) that the real property in the redevelopment area shall be maintained in accordance with the redevelopment plan; (b) that the redevelopment agency shall have the right of inspection; (c) that the redeveloper, as security for its fulfillment of the contract, shall make a cash deposit or give a bond with such surety as the contract may provide or make such other guarantee as the redevelopment agency deems necessary in the public interest; and that, if the redevelopment agency finds that the real property in the redevelopment area is not being maintained in accordance with the contract terms and conditions, it shall notify the redeveloper or its successor in title in writing of the work which shall be done to meet the standards of maintenance agreed upon. Unless the redeveloper or its successor in title complies within ninety days with the requirements of the redevelopment agency as stated in such notice, the redevelopment agency may cause such work to be done, and the cost of the work shall be paid by the redevelopment agency out of the deposit herein provided for; and that, if a redevelopment agency, pursuant to this subsection, causes any work to be paid for out of such deposit, the redeveloper shall, within thirty days thereafter, pay an equivalent amount to the redevelopment agency in order to replenish the deposit; and that, if the redeveloper fails to make such payment within thirty days after being notified by the redevelopment agency to do so, it shall be liable to such agency in the penal sum of twice the amount of the cost of the work, which sum may be recovered in a civil action; (d) that any municipality may contract to retain or accept, close, relocate, construct, reconstruct and maintain specified streets, playgrounds, parks or other public facilities within the area of the proposed redevelopment. Upon consummation of the contract for sale, lease or other transfer of a site to a redeveloper, any municipality may provide for the extension of such streets, sidewalks and public utilities as are necessary to its use for residential, commercial or public purposes.

(1949 Rev., S. 984; 1957, P.A. 13, S. 55; 648; 1972, P.A. 99, S. 2.)

History: 1972 act specified sale, lease or other transfer of real property, added provisions concerning sale, lease etc. of easements, required consent of redevelopment agency for transfers only if original construction not completed and approved and allowed municipality to extend services necessary for commercial and public purposes as well as for residential purposes.



Section 8-137a - Other authority re transfer unaffected.

Nothing in section 8-137 shall be deemed to diminish or restrict in any way authority concerning the sale, lease or transfer of any easements or other interests in, above or below any street, highway or other public right-of-way which any municipality or redevelopment agency thereof may have by virtue of any special act or otherwise.

(1972, P.A. 99, S. 3.)



Section 8-138 - Bonds and title to land to be in name of municipality.

Any redevelopment agency shall exercise its powers in the name of the municipality, except that all bonds issued under section 8-134 shall be issued solely in the name of the municipality and that title to land taken for redevelopment purposes shall be solely in the name of the municipality.

(1949, S. 496d.)



Section 8-139 - Joint action by two or more municipalities.

By concurrent action the legislative bodies of two or more municipalities: (a) May create a regional or metropolitan planning agency and may authorize such agency or the planning agency of any of such municipalities to make a comprehensive or general plan of the area included within such municipalities as described in section 8-127, and (b) may exercise the powers granted in this chapter to the legislative body of any municipality. In all matters under this chapter requiring the approval of the legislative body, such approval shall be by the legislative body of each municipality only as to the portions of the redevelopment plan situated in such municipality.

(1949 Rev., S. 987; 1957, P.A. 13, S. 56.)

See Sec. 7-137 re regional economic development commissions.



Section 8-140 - Policy concerning slum areas.

In addition to the findings and declarations made in section 8-124, which findings and declarations are incorporated herein and made a part of this section, it is further found and declared that (a) certain insanitary, deteriorated, deteriorating, slum or blighted areas, or portions thereof, may require acquisition and clearance, as provided in this part, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation, but other areas or portions thereof may, through the means provided in this part, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied or prevented, and to the extent feasible salvable slum and blighted areas should be conserved and rehabilitated through voluntary action and the regulatory process, and (b) all powers conferred by this part are for public uses and purposes for which public money may be expended and such other powers exercised, and the necessity in the public interest for the provisions of this part is hereby declared as a matter of legislative determination. A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this part, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of areas by private enterprise.

(1955, S. 497d; 1959, P.A. 397, S. 5.)

History: 1959 act added word “deteriorating” to Subdiv. (a).



Section 8-141 - Urban renewal projects authorized.

In addition to its authority under other provisions of this chapter, a redevelopment agency is authorized to plan and undertake urban renewal projects. As used in this part, an urban renewal project may include undertakings and activities for the elimination, and for the prevention of the development or spread, of slums or substandard, insanitary, blighted, deteriorated or deteriorating areas, and may involve any work or undertaking for such purpose constituting a redevelopment project or any rehabilitation or conservation work, or any combination of such undertaking or work. For this purpose, rehabilitation or conservation work may include (1) carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements; (2) acquisition of real property and demolition, removal or rehabilitation of buildings and improvements thereon where the agency has determined the same to be necessary to eliminate unhealthful, insanitary or unsafe conditions, lessen density, reduce traffic hazards, eliminate obsolete or other uses detrimental to the public welfare, or to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities; (3) installation, construction or reconstruction of streets, utilities, parks, playgrounds and other improvements necessary for carrying out the objectives of the urban renewal project; and (4) the disposition, for uses in accordance with the objectives of the urban renewal project, of any property or part thereof acquired in the area of such project; provided such disposition shall be in the manner prescribed in this part for the disposition of property in a redevelopment project area.

(1955, S. 498d; 1959, P.A. 397, S. 6.)

History: 1959 act added words “or deteriorating” in second sentence.

Cited. 26 CS 249.



Section 8-142 - Urban renewal plan.

Any urban renewal project undertaken pursuant to section 8-141 shall be undertaken in accordance with an urban renewal plan for the area of the project. As used in this part, an urban renewal plan means a plan, as it exists from time to time, for an urban renewal project, which plan (1) shall conform to the general plan for the municipality as a whole; and (2) shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements and rehabilitation as may be proposed to be carried out in the area of the urban renewal project, zoning and planning changes, if any, land uses, maximum densities, building requirements and the plan’s relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements. An urban renewal plan shall be prepared and approved pursuant to the same procedure as provided in this chapter with respect to a redevelopment plan.

(1955, S. 499d.)



Section 8-143 - Powers of redevelopment agency.

A redevelopment agency shall have all the powers necessary or convenient to undertake and carry out urban renewal plans and urban renewal projects, including the authority to acquire and dispose of property, to issue bonds and other obligations, to borrow and accept grants from the federal government or other source and to exercise the other powers which this chapter confers on a redevelopment agency with respect to redevelopment projects. In connection with the planning and undertaking of any urban renewal plan or urban renewal project, the redevelopment agency, the municipality and all public and private officers, agencies and bodies shall have all the rights, powers, privileges and immunities which they have with respect to a redevelopment plan or redevelopment project, in the same manner as though all of the provisions of this chapter applicable to a redevelopment plan or redevelopment project were applicable to an urban renewal plan or urban renewal project. In addition to the surveys and plans which a redevelopment agency is otherwise authorized to make, an agency is hereby specifically authorized to make (1) plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements and (2) plans for the enforcement of laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition or removal of buildings and improvements. The redevelopment agency is authorized to develop, test and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of slums and urban blight.

(1955, S. 500d.)



Section 8-144 - Powers of municipality.

Any municipality or other municipal corporation is hereby authorized, without limiting any provision in section 8-143, to do any and all things necessary to aid and cooperate in the planning and undertaking of an urban renewal project in the area in which such municipality or corporation is authorized to act, including the furnishing of such financial and other assistance as the municipality or public body is authorized by this chapter to furnish for or in connection with a redevelopment plan or redevelopment project, and including the entering into a written agreement fixing the assessment of real estate to be used for a rental housing project to be constructed in a redevelopment or urban renewal area pursuant to section 12-65. Any municipality or other public body is authorized to enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with any other public body or bodies respecting action to be taken pursuant to any of the powers granted by this part, including the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project.

(1955, S. 501d; 1963, P.A. 615, S. 3.)

History: 1963 act added provision re agreement fixing assessment on rental housing project.



Section 8-145 - Legislative body to prepare program.

The legislative body of the municipality, or such public officer or public body as it may designate, is hereby authorized to prepare a workable program, which may include an official plan of action, as it exists from time to time for effectively dealing with the problem of urban slums and blighted, deteriorated or deteriorating areas within the community and for the establishment and preservation of a well-planned community with well-organized residential neighborhoods of decent homes and suitable living environment for adequate family life, for utilizing appropriate private and public resources to eliminate, and prevent the development or spread of, slums and urban blight and deterioration, to encourage needed urban rehabilitation, to provide for the redevelopment of blighted, deteriorated or slum areas, or to undertake such of the aforesaid activities or other feasible activities as may be suitably employed to achieve the objectives of such a program.

(1955, S. 502d.)



Section 8-146 to 8-150 - Finding and declaration of necessity. Contract for state assistance. Form of aid. Bond issue. Maximum amount of loan notes. Requirements of notes and bonds. Regulations.

Sections 8-146 to 8-150, inclusive, are repealed.

(November, 1955, S. N34–37; 1957, P.A. 311, S. 1; 646, S. 2–4; 1959, P.A. 397, S. 7; P.A. 77-313, S. 8.)



Section 8-151 - Declaration of policy.

It is found and declared that there exist in the municipalities of the state substandard, insanitary, deteriorated, deteriorating or blighted areas, that the existence thereof is impairing and arresting the sound growth and development of such municipalities and is inimical to the public health, safety, morals and welfare of the inhabitants of the state, that such municipalities are unable to rehabilitate such areas without state financial assistance as provided by sections 8-154a, 8-154b, 8-154c and 8-154e, that the granting of such assistance is a public use and purpose for which public moneys may be expended and that the necessity in the public interest for the provisions of said sections is hereby declared as a matter of legislative determination.

(March, 1958, P.A. 24, S. 1; 1959, P.A. 397, S. 8; P.A. 77-313, S. 1.)

History: 1959 act added word “deteriorating”; P.A. 77-313 substituted “sections 8-154a, 8-154b, 8-154c and 8-154e” for “sections 8-151 to 8-154, inclusive”.



Section 8-152 to 8-154 - Grants-in-aid for redevelopment or urban renewal. Bond issue. Commissioner of Community Affairs to administer program.

Sections 8-152 to 8-154, inclusive, are repealed.

(March, 1958, P.A. 24, S. 2–4, 6–8; P.A. 77-313, S. 8.)



Section 8-154a - Contracts for state financial assistance; eligibility. Net cost of project. Disposition of land by municipalities.

(1) The state, acting by the Commissioner of Economic and Community Development, may enter into a contract with a municipality, acting by its redevelopment agency, for state financial assistance for a redevelopment or urban renewal project under this chapter, in any redevelopment area or urban renewal area in such municipality, as defined in this chapter; provided such project shall have been approved by the United States Department of Housing and Urban Development for an advance for surveys and plans, a loan or grant contract or a neighborhood development program under Title I of the federal Housing Act of 1949, as amended, and provided a contract between the municipality and the federal government for a federal capital grant-in-aid shall not have been entered into prior to May 9, 1958. Such contract may provide for financial assistance by the state in the form of a grant equal to one-half of the excess of the net cost of the project as determined by the commissioner over the federal grant-in-aid thereof; provided, in determining such net cost for purposes of providing state financial assistance from any funds becoming available after July 1, 1963, by legislative enactment, the commissioner shall neither recognize nor credit as municipal noncash contributions any expenditures by the state of Connecticut, other than state grants for urban renewal or redevelopment or schools, which relate in any way to any urban renewal or redevelopment project, and provided, with respect to state financial assistance from any funds becoming available after July 1, 1963, by legislative enactment, in any instances in which noncash contributions provided by any private, nongovernmental source exceed one-half of such excess of the net cost of the project as determined by the commissioner, the state grant or advance-in-aid for urban renewal or redevelopment shall be reduced by an equal amount. In determining the net cost of a project, nothing shall prevent the commissioner from including costs in excess of the original projected costs of such project, provided such excess cost has been approved by the United States Department of Housing and Urban Development. Contracts for state financial assistance for urban renewal or redevelopment projects executed under the provisions of this chapter prior to July 1, 1967, or contracts executed subsequent thereto for which reservations of state funds were approved by the Connecticut Development Commission prior to July 1, 1967, may be amended or executed under the provisions of this chapter and administrative procedures established hereunder, provided, if such amendment is for the purpose of providing additional state financial assistance due to an increase in the net cost of the project, as determined by the commissioner, such additional state financial assistance shall be made available from funds previously authorized for redevelopment or urban renewal programs or authorized for the purposes of this chapter and chapter 133.

(2) Any municipality which acquires or retains title to all or part of the land contained in any urban renewal or redevelopment area as defined in section 8-125 or 8-141, for not less than the use value of such property in accordance with section 8-137, may sell, lease, dedicate, donate or otherwise dispose of such land for less than said use value, provided there is constructed thereon housing solely for persons or families of low or moderate income, as defined in section 8-202; provided nothing herein shall be construed to limit the power of any municipality to retain any redevelopment project land for any use for which such municipality is authorized for other purposes.

(1961, P.A. 594, S. 1; 1963, P.A. 646, S. 1; February, 1965, P.A. 541, S. 1; 1967, P.A. 522, S. 8, 35; June, 1971, P.A. 4, S. 2; P.A. 73-286, S. 2, 5; P.A. 74-105, S. 2, 4; P.A. 76-289, S. 1, 3; 76-435, S. 31, 82; P.A. 77-313, S. 2; 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1963 act amended Subsec. (1) by adding the proviso concerning private and municipal noncash contributions and by increasing the bond issue from $25,000,000 to $37,500,000 and amended Subsec. (5) by adding consideration of moneys received in lieu of real estate taxes; 1965 act added Subsecs. (2) and (3), added provisions concerning sale of land at less than use value for low and moderate income housing in Subsec. (4), included in said subsection provisions for grants-in-aid and increased aggregate amount from $37,500,000 to $54,000,000, made former Subsec. (2), Subsec. (5) and provided that payments be made to treasurer in Subsec. (5); 1967 act repealed Subsec. (5) and called for substitution of commissioner of community affairs for Connecticut development commission but for some reason not enacted; 1971 act amended Subsec. (4), substituting commissioner of community affairs for Connecticut development commission, deleting requirement that public works commissioner justify rents to Connecticut development commission but requiring reimbursements if rents exceed financial capabilities of persons living in housing and increasing aggregate amounts of state advances to $59,000,000; P.A. 73-286 increased amount of advances in Subsec. (4) to $62,000,000; P.A. 74-105 increased amount of advances in Subsec. (4) to $67,500,000; P.A. 76-289 included urban renewal projects approved by federal Department of Housing and Urban Development which exceed projected cost but the excess cost of which is also approved by HUD in limit on amount of advances and increased limit to $87,900,000; P.A. 76-435 substituted commissioner of community affairs for Connecticut development commission in Subsecs. (1) to (3); P.A. 77-313 amended Subsec. (1) to require approval of advances by Department of Housing and Urban Development rather than Federal Housing and Home Finance Agency, to include loans, grant contracts and neighborhood development programs and to add provisions concerning calculating excess costs in net cost and concerning amendments to and executions of contracts originally executed or approved by commission before July 1, 1967, deleted former Subsecs. (2) and (3) and amended former Subsec. (4), now Subsec. (2), to delete provisions for reimbursement of municipalities for difference between use value of land and its sale price; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-154b - Bond issues.

To provide funds for state grants provided pursuant to section 8-154a, the Treasurer is directed, subject to the provisions of section 3-20, to issue bonds of the state in an amount not exceeding eighty-seven million six hundred ninety-two thousand two hundred eighteen dollars. Such bonds shall be issued at such times and in such amounts as shall be determined by the State Bond Commission provided that total bond commission allocations of such amounts shall not exceed seventy-seven million nine hundred thousand dollars prior to July 1, 1977, and eighty-six million two hundred thousand dollars prior to July 1, 1978. All temporary notes and all renewals thereof issued by the state in anticipation of the issue of such bonds shall mature within three years from the date of the first of such notes to be issued. The full faith and credit of the state of Connecticut are pledged for the payment of the principal of and the interest on such bonds and notes. Net earnings on investments of proceeds, accrued interest and premiums on the issuance of such bonds shall be used first by the Treasurer for the payment of expenses incurred in connection with their issuance.

(1961, P.A. 594, S. 2; 1963, P.A. 646, S. 2; February, 1965, P.A. 541, S. 2; June, 1971, P.A. 4, S. 3; P.A. 73-286, S. 3, 5; P.A. 74-105, S. 3, 4; P.A. 76-289, S. 2, 3; P.A. 77-313, S. 3; P.A. 85-558, S. 7, 17; P.A. 86-396, S. 8, 25; P.A. 87-405, S. 5, 26; P.A. 88-343, S. 6, 32; P.A. 89-331, S. 8, 30.)

History: 1963 act increased bond issue from $25,000,000 to $37,500,000; 1965 act included grants-in-aid and increased bond issue to $54,000,000; 1971 act increased bond limit to $59,000,000; P.A. 73-286 increased bond limit to $62,000,000; P.A. 74-105 increased bond limit to $67,500,000; P.A. 76-289 increased bond limit to $87,900,000, added provisions limiting authorizations to $87,900,000 prior to July 1, 1977, and to $86,200,000 prior to July 1, 1978, and added provision re agreements for reimbursement to municipalities; P.A. 77-313 specified issuance of bonds to provide funds for state grants pursuant to Sec. 8-154a rather than to meet advances and to reimburse municipalities for differences between use value and sale price, deleted limitation on amount to be made available for grants-in-aid, deleted provision re agreements for reimbursements enacted by 1976 act and substituted “allocations” for “authorizations”; P.A. 85-558 reduced bond authorization to $87,695,000; P.A. 86-396 increased bond authorization from to $89,195,000; P.A. 87-405 reduced the bond authorization to $86,695,000; P.A. 88-343 increased the bond authorization from to $87,695,000; P.A. 89-331 decreased the bond authorization to $87,692,218.

See Sec. 8-226 re use of bonds issued under authority of this section.



Section 8-154c - Regulations.

The Commissioner of Economic and Community Development is authorized to make and enforce reasonable regulations to effectuate the purposes of this part and to determine the allocation of state financial assistance herein provided for among the municipalities of the state on the basis of their respective needs.

(1961, P.A. 594, S. 3; 1967, P.A. 522, S. 8; P.A. 76-435, S. 32, 82; P.A. 77-313, S. 4; 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for Connecticut development commission; P.A. 76-435 enacted substitution of commissioner of community affairs for Connecticut development commission called for by 1967 act; P.A. 77-313 substituted “this part” for “section 8-154a” and deleted provision permitting commissioner to designate administrator to administer provisions of Secs. 8-154a to 8-154e; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-154d - Certified list of contractors for project prerequisite to grant payment.

Section 8-154d is repealed.

(1963, P.A. 646, S. 3; P.A. 76-435, S. 33, 82; P.A. 77-313, S. 8.)



Section 8-154e - Certification by agencies of employees and persons performing work under contract.

All local redevelopment agencies or commissions administering urban renewal or redevelopment projects receiving grants for urban renewal or redevelopment from the state shall certify to the Commissioner of Economic and Community Development on September first of each year a list of all persons employed or retained by the redevelopment agency or commission during the preceding fiscal year and the amount of remuneration that each of such persons received; and a list of all other persons or firms that performed work by contract or otherwise, with a description of the work performed, and the contract amounts paid to such persons or firms during the preceding fiscal year. The filing of such certification shall be a prerequisite for the receipt of state financial assistance and the state will not reserve any funds, execute any assistance agreements or make any further payments under existing contracts to any redevelopment agency or commission which has not complied with this filing requirement, except that the commissioner may determine that such redevelopment agency or commission has made a good faith effort to provide such certification.

(February, 1965, P.A. 541, S. 3; P.A. 77-313, S. 5; 77-614, S. 284, 587, 610; P.A. 78-303, S. 81, 85, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-313 deleted reference to receipt of grants-in-aid, required certification to commissioner of community affairs rather than state, required certification to include description of work performed and added provisions allowing good faith report in lieu of certification; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-154f - State grants-in-aid not subject to repayment. Contracts for financial assistance in effect prior to October 1, 1977, valid and binding.

(a) All state financial assistance authorized by sections 8-154a to 8-154c, inclusive, shall, on July 1, 1967, become state grants-in-aid and no state financial assistance authorized by said sections and paid to municipalities for the purposes specified therein on account of any contract for state financial assistance in accordance therewith, shall be repaid to the state in whole or in part but shall become a state grant-in-aid in accordance with this section.

(b) Contracts for state financial assistance for urban renewal or redevelopment projects executed under any provisions of this chapter in effect prior to October 1, 1977, shall be deemed valid and shall be binding upon all parties thereto. Obligations issued by the state in order to provide funding for such contracts shall remain valid and binding in accordance with their terms.

(1967, P.A. 522, S. 10; 1969, P.A. 305, S. 1; P.A. 77-313, S. 6.)

History: 1969 act required approval of Department of Housing and Urban Development for loan and grant contracts or neighborhood development program rather than for surveys and plans as previously; P.A. 77-313 deleted Subsec. (a) re state-municipality contracts for redevelopment or urban renewal, relettered Subsec. (b) as Subsec. (a) deleting provision requiring substitution of “grant-in-aid” for “advance-in-aid” and added new Subsec. (b) validating contracts and obligations made prior to October 1, 1977.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 8-155 to 8-159 - Commercial or industrial development.

Sections 8-155 to 8-159, inclusive, are repealed; provided, that in any case where any municipality, on or before July 6, 1967, had entered into a contract with the Connecticut Development Commission for financial assistance to a commercial or industrial redevelopment project under said sections 8-155 to 8-159, inclusive, or had otherwise taken substantial action under said sections, then such municipality, the state and any other interested person shall continue to be subject to said sections and be eligible for state financial assistance thereunder but only insofar as said sections relate to those projects that have been planned or commenced thereunder and such municipality, the state or such other interested person may make application to the Commissioner of Economic and Community Development for, and the Commissioner of Economic and Community Development may make grants for the purposes of such commercial or industrial redevelopment project from the funds available for the purposes of chapter 133, but subject to the provisions of section 8-154f.

(March, 1958, P.A. 8, S. 1–4, 6–9; 1959, P.A. 397, S. 9; 1967, P.A. 760, S. 14; 1971, P.A. 505, S. 1; P.A. 73-599, S. 25; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act repealed sections; 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 73-599 substituted department of commerce for Connecticut development commission; P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 78-303 required substitution of commissioner of economic development for department of same name in sections originally involving commissioner of community affairs which implies that 1971 and 1973 amendments were never enacted; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-159a - State grants for urban problems.

(a) During each fiscal year the Comptroller shall pay to each municipality for its unrestricted use, from any funds appropriated for such purpose, a grant-in-aid to assist it in meeting its urban problems. Payment of such grants shall be made in March of each year. The Secretary of the Office of Policy and Management shall in February of each year calculate the amount due each municipality in accordance with the allocation formulas provided in subsection (c) of this section and shall certify to the Comptroller the amount due. In January of each year the Commissioner of Public Health shall certify to the Secretary of the Office of Policy and Management the population of each municipality.

(b) For purposes of this section, “population” shall mean the number of people according to the most recent federal decennial census, except in intervening years between such censuses when it shall mean the number according to the most recent estimate of the Department of Public Health; density of a municipality shall be determined by dividing the population of the municipality by the number of square miles in the municipality; density of the state shall be determined by dividing the population of the state by the number of square miles in the state; “public housing rooms” shall mean rooms contained in publicly or privately owned dwelling units which are assisted by the United States under the United States Housing Act of 1937, as amended, and dwelling units which are assisted by or owned or leased by the state under chapter 128 or chapter 129. The number of such rooms shall be determined in accordance with the methods established and used by the United States Department of Housing and Urban Development.

(c) Any funds appropriated from the General Fund, for any fiscal year, for the purposes of this section, shall be distributed among the municipalities in the following manner: (1) Ten per cent of the amount shall be distributed pro rata on the basis of the ratio of the population of each municipality to the population of the state. (2) Fifty per cent of the amount shall be divided among those municipalities whose density exceeds the density of the state. The distribution shall be made to each such municipality pro rata on the basis of the following ratio: The density of such municipality multiplied by the population of such municipality shall be the numerator of the fraction. For each municipality whose density exceeds that of the state, the density of such municipality shall be multiplied by the population of such municipality. The resulting products shall be added together, and the sum shall be the denominator of the fraction. (3) Forty per cent of the amount shall be distributed pro rata on the basis of the ratio of the number of public housing rooms within such municipality to the number of such rooms in the state. The amounts computed under subdivisions (1), (2) and (3) of this subsection shall then be multiplied by the ratio between the per capita income of the state as numerator and the per capita income of such town as the denominator, prorated to the level of the funds allocated. “Per capita income” means that which is reported in the most recent current population report series issued by the United States Department of Commerce, Social and Economic Statistics Administration, Bureau of the Census.

(d) Notwithstanding the provisions of this section, the sum distributed to municipalities by the Comptroller in accordance with the provisions of this section, for the fiscal year ending June 30, 1981, shall not exceed eleven million nine hundred thousand dollars.

(1969, P.A. 792, S. 5–8; June, 1969, S.A. 2, S. 8; P.A. 77-614, S. 19, 284, 323, 610; P.A. 78-185, S. 1, 3; 78-303, S. 81, 136; P.A. 79-424, S. 1, 2; 79-598, S. 3, 4, 10; P.A. 81-2, S. 1, 3; 81-284, S. 1, 3; P.A. 93-381, S. 9, 39; P.A. 95-250, S. 1; 95-257, S. 12, 21, 58; P.A. 96-211, S. 1, 5, 6; P.A. 99-94, S. 9; P.A. 07-217, S. 33.)

History: June 1969 act reduced appropriation amount from $10,000,000 to $7,000,000; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and, effective January 1, 1979, substituted department of economic development for commissioner of community affairs; P.A. 78-185 amended Subsec. (c) raising appropriation amount from $7,000,000 to $23,860,000, specified source of allocation as general fund and added provisions for formula to determine amount of grants and guaranteeing that grant equal total grants for fiscal year 1977–1978; P.A. 78-303 substituted commissioner for department; P.A. 79-424 decreased allocation to $23,800,000, deleted obsolete reference to old limit of $23,860,000 in formula and defined “per capita income”; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 81-2, added Subsec. (d) limiting the sum distributed for grants for fiscal year 1980–1981; P.A. 81-284 repealed requirement that $23,800,000 be allocated from the general fund each fiscal year for the purpose of making grants under this section, added provision that any such grants would be paid from any funds appropriated for that purpose, repealed “hold-harmless” provision that no town would receive less under the section than the total received by such town for fiscal year 1977–1978 under Secs. 3-123d, 8-159a and 10-266k of the general statutes, revision of 1958, revised to 1977; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-94 amended Subsec. (a) by deleting the requirement that the Commissioner of Economic and Community Development submit an annual report of the number of public housing rooms; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007.

See Sec. 12-18a re grants to towns for property tax relief based on population.



Section 8-160 - Capital improvement programs. Definitions.

As used in sections 8-160 to 8-162, inclusive, “capital improvement program” means a priority schedule of any and all necessary municipal capital improvements projected for a period of not less than six years and so prepared as to show the general description, location and estimated cost of each individual capital improvement and including the proposed method of financing; “capital improvement” means a major improvement or betterment of a nonrecurring nature to the physical plant of the municipality as differentiated from ordinary repairs or maintenance of a recurring nature, and “municipality” shall include a city, town or borough.

(March, 1958, P.A. 18, S. 1.)



Section 8-161 - Commissioner to assist. State payments toward preparation of program.

The Commissioner of Economic and Community Development is authorized to make available technical assistance to any municipality for the purpose of preparing a capital improvement program for such municipality. The commissioner shall adopt rules of procedures and methods of providing such technical assistance. Such assistance shall be rendered upon contractual agreement between the commissioner and the contracting agency of the municipality. Within the limitations of the amounts appropriated, the commissioner may provide up to three thousand dollars for the state’s share of any such contractual agreement to any one municipality but in no case shall the commissioner provide more than fifty per cent of the total cost of preparation of such capital improvement program.

(March, 1958, P.A. 18, S. 2; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for Connecticut development commission; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-162 - Procedure for obtaining technical assistance.

Any municipality may receive technical assistance from the Commissioner of Economic and Community Development for the preparation of a capital improvement program. The legislative body of the municipality by resolution shall designate an appropriate agency of the municipality to prepare the capital improvement program, appropriate the necessary matching funds and authorize such agency to contract with the commissioner for technical assistance therefor as herein provided. If such municipality has a planning commission operating under the general statutes or special act, such planning commission shall be designated to be the contracting agency for such purposes.

(March, 1958, P.A. 18, S. 3; 1967, P.A. 522, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act substituted commissioner of community affairs for Connecticut development commission; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-163 - *(See end of section for amended version of subsection (f) and effective date.) Definitions.

As used in this part:

(a) “Redevelopment area” means those areas of this state designated as redevelopment areas by the Secretary of Commerce acting pursuant to Public Law 136 of the 89th Congress of the United States;

(b) “Municipality” means any town, city or borough of this state;

(c) The “Public Works and Economic Development Act” means Public Law 136 of the 89th Congress of the United States, as amended;

(d) “Small Business Investment Act” means Public Law 699 of the 85th Congress of the United States, as amended;

(e) “Overall economic development program” means the overall program for the economic development of an area designated as a “redevelopment area” in accordance with the provisions of the Public Works and Economic Development Act and all administrative regulations and determinations promulgated thereto;

*(f) “Regional planning agency” means the regional planning agency created under chapter 127;

(g) “Municipal economic development commissions” and “regional economic development commissions” means those commissions established under sections 7-136 and 7-137;

(h) “Small business” means a concern which is independently owned and operated and which is not dominant in its field of operations, as provided in the Small Business Investment Act;

(i) “State and local development companies” means those enterprises operated under state or local law with the authority to promote and assist the growth and development of business concerns in the areas covered by their operations, as defined in Sections 501 and 502 of the Small Business Investment Act;

(j) “Industrial or business project” means any and all projects which qualify for assistance under the provisions of either the Public Works and Economic Development Act or the Small Business Investment Act, or both;

(k) “Nonfederal share” means that portion of the excess of the net cost of the project, as determined by the Department of Economic and Community Development, over either the federal loan or grant-in-aid thereof, or the federal guaranteed loan as provided for in either the Public Works and Economic Development Act or the Small Business Investment Act, or both; and

(l) “Small business development center” means that local agency or organization as defined or designated by the Small Business Administration or other appropriate federal agency or, in the absence of such federal designation, that agency or organization designated by the legislative body of the municipality and approved by the Department of Economic and Community Development, which has as its function in whole or in part the developing of local entrepreneurship through rendering of consultive, technical, educational and financial assistance and will serve to seek qualified applicants for loans and other assistance from federal, state, local, public and private agencies in furtherance of the objective of establishing and stimulating the growth of small business enterprises particularly as related to the low-income groups within the community. Such center may be a municipal or regional economic development commission, a municipal bureau or agency, a local or regional development corporation or an appropriate private agency.

(1961, P.A. 602, S. 1; February, 1965, P.A. 619, S. 1; 1967, P.A. 223, S. 1; 522, S. 8; 524, S. 1; P.A. 73-599, S. 36; P.A. 75-175, S. 1, 3; P.A. 77-614, S. 284, 610; P.A. 79-598, S. 3, 4, 10; P.A. 80-21, S. 4, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

*Note: On and after January 1, 2015, subsection (f) of this section, as amended by section 282 of public act 13-247, is to read as follows:

“(f) “Regional council of governments” means the regional council of governments created under section 4-124j.”

(1961, P.A. 602, S. 1; February, 1965, P.A. 619, S. 1; 1967, P.A. 223, S. 1; 522, S. 8; 524, S. 1; P.A. 73-599, S. 36; P.A. 75-175, S. 1, 3; P.A. 77-614, S. 284, 610; P.A. 79-598, S. 3, 4, 10; P.A. 80-21, S. 4, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-247, S. 282.)

History: 1965 act amended Subsec. (c) to change reference to “act” to “Area Redevelopment Act,” amended Subsec. (g) to change “municipal development and industrial commissions” to “municipal economic development commissions” and added Subsecs. (h) to (k), defining “small business”, “state and local development companies”, “industrial or business project” and “nonfederal share”; 1967 acts substituted Public Works and Economic Development Act for Area Redevelopment Act and commissioner of community affairs for Connecticut development commission and added Subsec. (l) defining “small business development center”; P.A. 73-599 substituted department of commerce for Connecticut development commission, implying that name change called for by 1967, P.A. 522, S. 8 was never enacted; P.A. 75-175 redefined “nonfederal share” to include federal guaranteed loans in “federal” share; P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 79-598 substituted department of housing for department of economic development; P.A. 80-21 substituted department of economic development for department of housing; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 13-247 amended Subsec. (f) by substituting definition of “regional council of governments” for definition of “regional planning agency”, effective January 1, 2015.



Section 8-164 - Authority to participate in federal act.

Any board, commission, agency or department of this state, any municipality or political subdivision of this state, individually or with any other municipality or political subdivision, any regional planning agency, or any municipal economic development commission or any regional economic development commission, state or local development company, any corporation or any individual, in addition to any other powers possessed by them and notwithstanding the provisions of any section of the general statutes, any special act or any certificate of incorporation, is authorized:

(1) To make application for any loans, grants or assistance under either the Public Works and Economic Development Act or the Small Business Investment Act;

(2) To enter into any agreements, contracts and assistance agreements necessary or desirable pursuant to the provisions of said acts;

(3) To accept loans, grants and assistance offered by the federal government under said acts;

(4) To make appropriations and to issue bonds, notes, debentures or other evidences of indebtedness for loans received pursuant to the provisions of said acts or for defraying the cost of the nonfederal share of industrial or business projects;

(5) To make appropriations and loans to state or local development companies for industrial or business projects;

(6) To accept any advantage and to do anything necessary or desirable for as full and complete a participation under the provisions of said acts as is allowed under said acts or under regulations promulgated by the administrator of any program established pursuant to said acts.

(1961, P.A. 602, S. 2; 1963, P.A. 556; February, 1965, P.A. 619, S. 2; 1967, P.A. 223, S. 2.)

History: 1963 act added authority to make appropriations to Subdiv. (4); 1965 act included regional planning agencies, municipal and regional economic development commissions, and state or local development companies, amended Subdiv. (1) to refer to the “Area Redevelopment Act or the Small Business Investment Act” instead of the “federal act,” amended Subdiv. (4) to authorize the issuance of bonds and to provide for defraying the cost of the nonfederal share of industrial or business projects, and added Subdiv. (5); 1967 act substituted Public Works and Economic Development Act for Area Redevelopment Act.



Section 8-165 - *(See end of section for amended version and effective date.) Overall economic development program.

In furtherance of the requirement of the federal act for an overall economic development program, the municipal economic development commission, if a redevelopment area consists of a single town or city within this state, shall be charged with the preparation and implementation of an overall economic development program. If a redevelopment area includes two or more towns or cities, the regional economic development commission including the several towns and cities defined in such an area shall prepare and implement an overall economic development program. In the preparation of such overall economic development program, the regional planning agency, if any, of which the municipality or several municipalities included within the redevelopment area are members, shall submit recommendations and comments upon such overall economic development program to the municipal or regional economic development commission submitting such program. In any such redevelopment area in which there is no municipal or regional economic development commission which has submitted such an overall economic development program within one hundred twenty days after designation of the area as a redevelopment area by the Secretary of Commerce, the regional planning agency shall prepare and submit an overall economic development program for such area. This shall not preclude the preparation and submission of an overall economic development program by any private or nonprofit organization or association representing the redevelopment area or any part thereof. Municipalities, municipal and regional economic development commissions and regional planning agencies may accept federal grants and aid for preparation of such overall economic development programs.

(1961, P.A. 602, S. 3.)

*Note: On and after January 1, 2015, this section, as amended by section 283 of public act 13-247, is to read as follows:

“Sec. 8-165. Overall economic development program. In furtherance of the requirement of the federal act for an overall economic development program, the municipal economic development commission, if a redevelopment area consists of a single town or city within this state, shall be charged with the preparation and implementation of an overall economic development program. If a redevelopment area includes two or more towns or cities, the regional economic development commission including the several towns and cities defined in such an area shall prepare and implement an overall economic development program. In the preparation of such overall economic development program, the regional council of governments of which the municipality or several municipalities included within the redevelopment area are members shall submit recommendations and comments upon such overall economic development program to the municipal or regional economic development commission submitting such program. In any such redevelopment area in which there is no municipal or regional economic development commission that has submitted such an overall economic development program within one hundred twenty days after designation of the area as a redevelopment area by the Secretary of Commerce, the regional council of governments shall prepare and submit an overall economic development program for such area. This shall not preclude the preparation and submission of an overall economic development program by any private or nonprofit organization or association representing the redevelopment area or any part thereof. Municipalities, municipal and regional economic development commissions and regional councils of governments may accept federal grants and aid for preparation of such overall economic development programs.”

(1961, P.A. 602, S. 3; P.A. 13-247, S. 283.)

History: P.A. 13-247 substituted “council of governments” for “planning agency” and made technical changes, effective January 1, 2015.



Section 8-166 - Application for federal aid.

(a) An application under the provisions of either the Public Works and Economic Development Act or the Small Business Investment Act may be made on behalf of the state by a department, board, commission or agency, after prior written approval of such application has been given by the Department of Economic and Community Development. Written request for such approval shall be made to the Department of Economic and Community Development and the department shall, within thirty days of receipt of such request, either approve or disapprove of either the entire application or a part thereof.

(b) An application under the provisions of either of the federal acts may be made on behalf of any municipality by its chief executive officer after prior written approval of such application has been given by the legislative body of such municipality. Written request for such approval shall be made by such chief executive officer and such legislative body shall, within thirty days after receipt of such request, either approve or disapprove of either the entire application or a part thereof. If such legislative body does not disapprove of all or any part of such application within thirty days from the receipt of such written request, it shall be deemed to have approved the application.

(c) Individual persons or small businesses or regional planning agencies or municipal economic development commissions or state or local development companies in this state may participate in any part of the program offered by the federal government under said acts. Any corporation may make application and participate in any programs established under said acts in the manner and to the extent authorized by vote of its board of directors.

(1961, P.A. 602, S. 4–6; February, 1965, P.A. 619, S. 3; 1967, P.A. 223, S. 3; 522, S. 8; P.A. 73-599, S. 36; P.A. 77-614, S. 284, 610; P.A. 79-598, S. 3, 4, 10; P.A. 80-21, S. 4, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1965 act amended Subsec. (a) to change reference to “federal act” to “either the Area Redevelopment Act or the Small Business Investment Act,” and to eliminate requirement governor approve applications, substituting approval by Connecticut development commission, and amended Subsec. (c) to include small businesses, regional planning agencies, municipal economic development commissions and state or local development companies; 1967 acts amended Subsec. (a) to substitute Public Works and Economic Development Act for Area Redevelopment Act and substituted commissioner of community affairs for Connecticut development commission; P.A. 73-599 substituted department of commerce for Connecticut development commission, implying that name change called for in 1967, P.A. 522, S. 8 was never enacted; P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 79-598 substituted department of housing for department of economic development; P.A. 80-21 substituted department of economic development for department of housing; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 8-167 - Department of Economic and Community Development to act for state. Reimbursement of small business development centers.

(a) The Department of Economic and Community Development is authorized on behalf of the state to make any determination or certification required by the provisions of either of said acts or regulations promulgated under the provisions thereof.

(b) The Department of Economic and Community Development is authorized, on behalf of the state, to reimburse small business development centers in amounts up to one-half the nonfederal share of the cost of providing applicants for Small Business Administration and business loan programs of other federal agencies, particularly economic opportunity loans and Section 502 loans, with necessary technical, advisory, management or other counseling assistance up to a maximum amount of ten thousand dollars per annum. If no federal support is available, the Department of Economic and Community Development is authorized on behalf of the state to reimburse each of such small business development centers for up to one-half of the cost of providing the above-described services, in amounts not exceeding ten thousand dollars per annum. Any small business development center receiving such state assistance shall apply to the Department of Economic and Community Development for such reimbursement with all appropriate documentation needed to support such application.

(1961, P.A. 602, S. 7; 1967, P.A. 522, S. 8; 524, S. 2; P.A. 73-599, S. 36; P.A. 77-614, S. 284, 610; P.A. 79-598, S. 3, 4, 10; P.A. 80-21, S. 4, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 acts added Subsec. (b) re reimbursements to small business development centers and substituted commissioner of community affairs for Connecticut development commission; P.A. 73-599 substituted department of commerce for Connecticut development commission, implying that name change called for in 1967 act was never enacted; P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 79-598 substituted department of housing for department of economic development; P.A. 80-21 substituted department of economic development for department of housing; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 8-168 - State loans for industrial or business projects.

Section 8-168 is repealed.

(February, 1965, P.A. 619, S. 4; 1967, P.A. 223, S. 4; 522, S. 8; 1969, P.A. 742, S. 1; 1972, P.A. 225, S. 1; P.A. 73-190, S. 1; 73-599, S. 36; P.A. 75-175, S. 2, 3; 75-606, S. 1, 4; P.A. 77-370, S. 12, 13; 77-614, S. 284, 610; P.A. 78-68, S. 1–3; P.A. 79-598, S. 3, 4, 10; P.A. 80-21, S. 4, 5; 80-264, S. 1, 2; P.A. 87-416, S. 6, 24; P.A. 88-265, S. 35, 36.)



Section 8-168a - Funds transferred to the Connecticut Growth Fund.

Effective July 1, 1988, funds from the repayment of loans made pursuant to section 8-168, revision of 1958, revised to 1987 and in effect on June 30, 1988, shall be transferred to the Connecticut Growth Fund established under section 32-23v, and all payments received by the state on account thereof shall be credited or deposited to the Connecticut Growth Fund established under said section. Any and all funds appropriated or bonds authorized by the State Bond Commission pursuant to section 8-169, revision of 1958, revised to 1987 and in effect on June 30, 1988, shall be credited or deposited to the Connecticut Growth Fund.

(P.A. 88-265, S. 29, 36.)



Section 8-169 - Bond issue.

Section 8-169 is repealed.

(February, 1965, P.A. 619, S. 5; 1969, P.A. 742, S. 2; 1972, P.A. 225, S. 2; P.A. 73-190, S. 2; P.A. 75-606, S. 2, 4; P.A. 77-370, S. 5, 13; P.A. 88-265, S. 35, 36.)



Section 8-169a - Declaration of policy.

It is found and declared that the state’s cities, towns and smaller urban communities face critical, social, economic and environmental problems; that the future welfare of the state and well being of its citizens depends upon the establishment and maintenance of viable urban communities as social, economic and political entities; that the Congress of the United States has enacted Title I of the Housing and Community Development Act of 1974, P.L. 93-383, as from time to time amended, for the primary objective of developing viable urban communities by providing decent housing and a suitable living environment and expanding economic opportunities, principally for persons of low and moderate income; that the federal government has curtailed or eliminated many categorical grant-in-aid programs such as urban renewal, model cities and open space which have provided financial assistance to many of the municipalities of the state; that this part is needed for the purpose of enabling the cities and towns of this state to initiate and implement programs funded by the federal government under the provisions of Title I of said Housing and Community Development Act of 1974, as from time to time amended, to assist the municipalities in carrying out community development programs, to secure public and private rights to ease the transition from previous categorical grant-in-aid programs in the community development field to programs financed under Title I of said Housing and Community Development Act of 1974, as from time to time amended, and to secure and complete state and local programs initiated under federally-assisted categorical grant-in-aid programs in the community development field; that the provisions of this part are necessary to protect public and private commitments made under previous categorical grant-in-aid programs; and that the provisions of this part are declared to be in the public interest.

(P.A. 75-443, S. 1, 15; P.A. 78-373, S. 1.)

History: P.A. 78-373 added phrase “as from time to time amended” to references to “Housing and Community Development Act of 1974”.



Section 8-169b - Definitions.

As used in this part:

(a) “Commissioner” means the Commissioner of Economic and Community Development.

(b) “Community development activity” means any activity authorized under section 8-169f.

(c) “Community development agency” means any authority, commission, department or agency of a municipality, including an economic development agency, harbor improvement agency, housing site development agency, human resource development agency, or redevelopment agency, required by state law or designated by the legislative body of such municipality to carry out one or more community development activities.

(d) “Community development plan” means a plan prepared and adopted pursuant to sections 8-169c and 8-169d.

(e) “Community development program” means a program which is developed by a municipality to give maximum feasible priority to activities which will benefit low or moderate income families or aid in the prevention or elimination of slums or blight and shall also mean activities which are designed to meet other community development needs having a particular urgency.

(f) “Harbor improvement”, “harbor improvement agency”, “harbor improvement plan” and “harbor improvement project” have the same meanings as in section 13b-56.

(g) “Housing site development agency” shall have the same meaning as in section 8-216b.

(h) “Housing for low and moderate income families and persons” means housing, the construction, rehabilitation, occupancy, rental and purchase of which is assisted in any way by the state or federal government which housing is subject to regulation or supervision of rents, charges or sales prices and methods of operation by a governmental agency under a regulatory agreement or other instrument which restricts occupancy of such housing to persons or families whose income do not exceed prescribed limits.

(i) “Human resource development agency” and “human resource development program” have the same meanings as in section 17b-852.

(j) “Municipality” means any city, town or borough.

(k) “Nonentitlement municipality” means a municipality which is not entitled to receive a basic grant or a hold harmless grant under Section 106 of said Housing and Community Development Act of 1974, as from time to time amended.

(l) “Program period” means the period covering the fiscal year commencing on July 1, 1975 and each year commencing on July first thereafter or such other period of time as may be defined by the state, acting by and through the commissioner. Any program period approved by the United States government, acting by and through the Secretary of Housing and Urban Development, for a municipality undertaking a community development activity shall also be deemed a program period.

(m) “Redevelopment”, “redevelopment agency”, “redevelopment area”, “redevelopment plan” and “redevelopment project” have the same meanings as in section 8-125.

(n) “Urban renewal”, “urban renewal area”, “urban renewal plan” and “urban renewal project” have the same meanings as in section 8-141.

(P.A. 75-443, S. 2, 15; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 88-280, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 88-280 made technical changes to Subdiv. (g); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-169c - Preparation and content of a community development plan.

(a) Any municipality may prepare, or cause to be prepared a community development plan for submission to the legislative body of such municipality for approval. Such plan shall include:

(1) A summary of a three-year community development program which identifies community development and housing needs, demonstrates a comprehensive strategy for meeting those needs and specifies both short-term and long-term community development objectives which have been prepared in accordance with the general plan of the municipality, area-wide development planning and state and national urban growth policies;

(2) A program which describes the activities to be undertaken and the resources expected to be made available to meet its community development needs and objectives, including activities designed to revitalize neighborhoods for the benefit of low and moderate income persons, together with the estimated costs and the general locations of such activities;

(3) A description of the environmental considerations taken into account in the preparation of the plan;

(4) A description of a program designed to (A) eliminate or prevent slums, blight and deterioration where such conditions or needs exist; (B) provide improved community facilities and public improvements, including the provision of supporting health, social and similar services where necessary and appropriate; and in a manner to insure fully the opportunity for participation by, and benefits to, the physically disabled and (C) improved conditions for low and moderate income persons residing in or expected to reside in the community and foster neighborhood development in order to induce higher income persons to remain in, or return to, the community;

(5) A description of a housing assistance plan which (A) accurately describes the conditions of the housing stock within the community and assesses the housing assistance needs of low and moderate income persons, including elderly and handicapped persons, large families and persons displaced or to be displaced residing in or expected to reside in the community and identifies housing stock which is in a deteriorated condition; (B) specifies a realistic goal during the program period for the number of dwelling units or persons to be assisted, including (i) the relative proportion of new, rehabilitated and existing dwelling units, (ii) the size and types of housing projects and assistance best suited to the needs of the low and moderate income families and persons and (iii), in the case of subsidized rehabilitation, adequate provisions to assure that a preponderance of persons assisted are of low and moderate income, and (C) indicates the general locations of proposed housing for low and moderate income families and persons with the objective of (i) furthering the revitalization of the community, including the restoration and rehabilitation of stable neighborhoods to the maximum extent possible, and the reclamation of the housing stock where feasible through the use of a broad range of techniques for housing restoration by local government, the private sector or community organizations, including provision of a reasonable opportunity for tenants displaced as a result of such activities to relocate in their immediate neighborhood, (ii) promoting greater choice of housing opportunities and avoiding undue concentration of assisted persons in areas containing a high proportion of low-income persons and (iii) assuring the availability of public facilities and services adequate to serve proposed housing projects.

(b) Where any community development activity proposed to be undertaken is to be undertaken in a development project area, harbor improvement project area, housing site development project area, redevelopment project area or urban renewal project area, the community development plan shall state whether the proposed activity is subject to the controls of an adopted plan for such project area and, if so, whether the activity conforms to the plan for such project area. If any such activity is not in conformance with the provisions of the plan for such project area, then the community development plan shall state in what respects the plan for such project area must be modified or amended.

(c) A community development plan may be based to the extent it is consistent with the provisions of this section upon a plan of conservation and development adopted under section 8-23 or a community development action plan. Any nonentitlement municipality may also use its adopted plan of conservation and development or community development action plan, to the extent such plans have been kept current, as determined by the commissioner, or the Secretary of Housing and Urban Development in lieu of preparing a community development plan under this section for the purpose of receiving state financial assistance under section 8-169l.

(d) In the event the United States government, acting by and through the Secretary of Housing and Urban Development, waives any requirement under the provisions of Section 104 of the Housing and Community Development Act of 1974, as from time to time amended, the provisions of subdivisions (1) to (5), inclusive, of subsection (a) of this section affected by such waiver shall not be applicable to any municipality.

(e) The provisions of this section and section 8-169d shall not be applicable to any community development plan submitted to a legislative body of a municipality for approval prior to July 1, 1975.

(P.A. 75-443, S. 3, 15; P.A. 76-70, S. 1, 4, 5; P.A. 78-373, S. 2; P.A. 82-186, S. 1; 82-322, S. 5, 6; P.A. 88-280, S. 3; P.A. 95-335, S. 16, 26.)

History: P.A. 76-70 added Subsecs. (d) and (e) re exceptions to applicability of section; P.A. 78-373 amended Subsec. (a)(1) to include housing needs, Subsec. (a)(2) to include provision for revitalizing neighborhoods, Subsec. (a)(4) to include health and social services for physically disabled and to include provision for improvement of conditions for low and moderate-income persons via neighborhood development and required identification of deteriorated housing stock, assistance to low and moderate-income persons in order to obtain subsidized rehabilitation and reclamation of housing stock where possible and relocation assistance; P.A. 82-186 amended Subsec. (d) to exclude references to communities under 25,000 persons and to expand the possible scope of the waivers; P.A. 82-322 changed effective date of P.A. 82-186 from October 1, 1982, to July 1, 1982; P.A. 88-280 made technical change in Subsec. (c); (Revisor’s note: In 1993 an obsolete reference in the first sentence in Subsec. (c) to “adopted pursuant to section 8-207” immediately following the reference to “a community development action plan” was deleted editorially by the Revisors since Sec. 8-207 is repealed); P.A. 95-335 amended Subsec. (c) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995.



Section 8-169d - Adoption and implementation of community development plan.

(a) A community development plan prepared by a municipality pursuant to subsection (a) of section 8-169c or a description of the activities the municipality contemplates undertaking pursuant to a community development plan, shall be filed at the office of the city clerk or similar office within the municipality for public inspection and transmitted to the legislative body at least forty-five days prior to the approval of the community development plan by the legislative body. Such plan shall simultaneously be referred to the planning agency of the municipality for its review and comment and the housing authority of the municipality for its review and comment on the housing assistance plan which may be required under subdivision (5) of subsection (a) of section 8-169c. Where said plan contemplates activities within a development project area, harbor improvement project area, housing site development project area, redevelopment project area or urban renewal project area, or if the plan contemplates human resources development activities, the plan shall likewise be simultaneously referred to the economic development agency, harbor improvement agency, housing site development agency, or redevelopment agency, or human resources development agency, as the case may be, for review and comment on the portion of the community development plan falling within the jurisdiction of the particular agency.

(b) Any agency to which a community development plan is referred, pursuant to subsection (a) of this section, shall submit written comments to the legislative body not more than thirty days after receipt of the plan by such agency. Failure of the agency to comment within thirty days shall be deemed approval of such plan by such agency. Prior to the approval of a community development plan, at least one public hearing shall be held on such plan not less than thirty days after the community development plan has been filed for public inspection pursuant to subsection (a) of this section. Notice of such hearing shall be published at least twice in a newspaper of general circulation in the municipality. The first publication of notice for any such hearing shall be not less than two weeks before the date set for such hearing but may be published at any time after the filing of the community development plan for public inspection pursuant to subsection (a) of this section.

(c) A community development plan may be approved by the legislative body if it determines that:

(1) The community development plan has been developed so as to give maximum feasible priority to activities which will benefit low or moderate income families and persons or aid in the prevention of slum or blight or that the activities contemplated in the plan, in whole or in part, are designed to meet other community development needs having a particular urgency which cannot otherwise be met.

(2) There has been (A) adequate information provided citizens of the municipality concerning the amount of funds available for activities proposed under the plan, the range of activities which may be undertaken and other important program requirements, (B) adequate opportunity for citizens to participate in the development of the plan and (C) adequate public hearings by the legislative body and by any other agency of the municipality designated to hold hearings on such plan to obtain the views of citizens on the community development and housing needs.

(3) The community development program shall be conducted and administered in compliance with the Civil Rights Acts of 1964 and 1968, P.L. 88-352 and P.L. 90-284, as from time to time amended, Section 109 of said Housing and Community Development Act of 1974, as from time to time amended, and sections 46a-58, 46a-59, 46a-60 and 46a-64.

(4) Where federal financial assistance is to be provided, the chief executive officer of the municipality has consented to make the certifications required under Subsection (h) of Section 104 of said Housing and Community Development Act of 1974, as from time to time amended.

(5) In implementing its community development program the municipality shall comply with the provisions of chapter 135 and where federal financial assistance is to be provided, the municipality shall comply with the provisions of Titles II and III of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, P.L. 91-646, as from time to time amended.

(6) Where federal financial assistance is to be provided in the implementation of a community development program, all laborers and mechanics employed by contractors or subcontractors on construction or rehabilitation work, except as provided under Section 110 of said Housing and Community Development Act of 1974, as from time to time amended, and part III of chapter 557 and part I of chapter 558, shall be paid wages at rates not less than those prevailing on similar construction within the locality, as determined by the United States Secretary of Labor under the provisions of the Davis-Bacon Act, as from time to time amended, 40 USC, Sections 276a to 276a-5, inclusive, or by the Labor Commissioner under section 31-53, and all such persons shall receive overtime compensation in accordance with the provisions of the Contract Work Hours and Safety Standards Act, 40 USC, Sections 327 to 332, inclusive, and section 31-60, or where no such federal financial assistance is to be provided, then compliance with part III of chapter 557 and part I of chapter 558 shall be required.

(7) Where federal financial assistance is to be provided, the community development plan has or shall be submitted for review and comment to an area-wide agency pursuant to the provisions of Title II of the Demonstration Cities and Metropolitan Development Act of 1966, P.L. 89-754, as from time to time amended, and Title IV of the Intergovernmental Relations Act of 1968, P.L. 90-557, as may from time to time be amended, and procedures established by the president thereunder. A municipality may submit its community development plan for such review and comment at any time subsequent to the filing of the community development plan for public review under the provisions of subsection (a) of this section.

(d) The provisions of this section and section 8-169c shall not be applicable to any community development plan submitted to a legislative body of a municipality for approval prior to July 1, 1975.

(P.A. 75-443, S. 4, 15; P.A. 76-70, S. 2, 4, 5; P.A. 78-373, S. 3; P.A. 82-186, S. 2; 82-322, S. 5, 6.)

History: P.A. 76-70 amended Subsec. (a) to include descriptions of activities pursuant to development plan, to require filing 45 days before approval of community development plan rather than 60 days before commencement of program, amended Subsec. (b) to require that one hearing be not less than 30 days after filing and clarified notice provision, amended Subdiv. (7) of Subsec. (c) to allow submission for review by area-wide agency after filing plan for public review and added Subsec. (d) re applicability; P.A. 78-373 added phrase “as from time to time amended” to references to “Housing and Community Development Act of 1974”; P.A. 82-186 provided that only one, rather than two, hearings would be mandatory; P.A. 82-322 changed effective date of P.A. 82-186 from October 1, 1982, to July 1, 1982.



Section 8-169e - Modification of existing development plans. Acquisition of property.

(a) No activity under a community development plan which is inconsistent with any development plan, harbor improvement plan, housing site development plan, redevelopment plan or urban renewal plan, or modification of such plan shall be undertaken until appropriate conforming amendments are adopted in accordance with the provisions of sections 8-136, 8-200 and 13b-56.

(b) (1) No activity under a community development plan or modification of such plan which would require the preparation and adoption of a new development plan, harbor improvement plan, housing site development plan, redevelopment plan or urban renewal plan shall be undertaken until such development, harbor improvement, housing site development, redevelopment or urban renewal plan is adopted pursuant to section 8-127, 8-191 or 13b-56.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, when the legislative body of a municipality finds that the acquisition of noncontiguous single parcels designated in the community development plan is necessary to prevent the spread of slum or blight, the municipality or a community development agency, acting in the name of the municipality, may acquire such parcels without the adoption of a development plan, harbor improvement plan, housing site development plan, redevelopment plan or urban renewal plan. Such acquisition may be undertaken in the manner provided for redevelopment agencies in sections 8-129 to 8-133, inclusive. The municipality may sell, lease or otherwise dispose of any property so acquired in the manner provided for redevelopment agencies in section 8-137.

(c) No property shall be acquired pursuant to a community development plan unless such acquisition is approved by the legislative body of the municipality (1) after a public hearing, notice of which has been published at least once not less than two weeks prior to such hearing in a newspaper having general circulation in the municipality and (2) the legislative body finds that adequate relocation resources are available. If such property was specifically identified for acquisition in the community development plan or the acquisition of such property is part of a development plan, harbor improvement plan, housing site development plan, redevelopment plan or urban renewal plan, no public hearing shall be required pursuant to subdivision (1) of this subsection.

(P.A. 75-443, S. 5, 15; P.A. 88-280, S. 4.)

History: P.A. 88-280 made technical change in Subsecs. (a) and (b), deleting references to Sec. 8-213.

Cited. 183 C. 523.



Section 8-169f - Community development activities.

(a) A municipality or community development agency is authorized to undertake any activity authorized under Section 105 of Title I of said Housing and Community Development Act of 1974, as from time to time amended, provided such activity (1) will be carried out in accordance with the general statutes and (2) has been approved and adopted in accordance with the provisions of sections 8-169b to 8-169e, inclusive.

(b) Any municipality may apply to the federal government for financial assistance pursuant to Section 107 of the Housing and Community Development Act of 1974, as from time to time amended, in an amount not in excess of one hundred thousand dollars, without complying with the provisions of sections 8-169c and 8-169d, provided the legislative body approves the undertaking of the activities contemplated under said application prior to the execution of a contract for such financial assistance and provided further requirements of section 8-169e are satisfied.

(c) Any municipality or community development agency may apply to the federal government for one or more urban development action grants pursuant to Section 119 of the Housing and Community Development Act of 1977, as from time to time amended, and to undertake any activity authorized by the Secretary of Housing and Urban Development under said section, providing the legislative body approves the undertaking of the activities contemplated under such application or applications prior to execution of a contract or contracts for such financial assistance. Such application or applications may be incorporated as part of the community development plan prepared under sections 8-169c and 8-169d or may be applied for separately if the legislative body finds that the activities proposed to be undertaken are consistent with the municipality’s community development program.

(d) The provisions of sections 8-169c and 8-169d shall not be applicable to any preliminary applications required by the United States Department of Housing and Urban Development by regulation or order promulgated under the provisions of Title I of the Housing and Community Development Act of 1974, as from time to time amended.

(e) Any municipality or community development agency may, upon the adoption and approval of a community development plan by the legislative body of the municipality in accordance with the provisions of sections 8-169b to 8-169e, inclusive, authorizing such action, establish a default reserve fund to guarantee, up to the limit of the assets of said fund, loans to be made by private lenders for the purchase or rehabilitation of any owner-occupied residential real property containing not more than eight dwelling units, nonresidential or mixed-use property exclusive of any property for industrial purposes, located in an urban area as defined in subsection (v) of section 8-243, subject to the requirements in subdivision (1) of subsection (c) of section 8-169d concerning community development plans. Moneys deposited in such default reserve fund may be used to discharge a municipality’s obligations with respect to mortgage obligations guaranteed pursuant to this subsection and to pay costs incidental to such discharge. Amounts received by a municipality in connection with the foreclosure of such mortgages, including insurance proceeds, may be deposited into the municipality’s default reserve fund and used to guarantee additional mortgage loans as authorized by this subsection without need for further action by the legislative body of the municipality. Moneys held in a default reserve fund which are not needed for immediate use or disbursement may be invested in obligations issued or guaranteed by the United States of America or the state and in obligations which are legal investments for savings banks in this state and in time deposits or certificates of deposit or other similar banking arrangements secured in such manner as the municipality determines.

(f) To assist nonentitlement municipalities to obtain guarantees provided for in Section 108 of the Housing and Community Development Act of 1974, as from time to time amended, the state, acting by and through the Governor, whether directly or by delegation to any commissioner, officer or agency of the state, may (1) make the pledge of grants required by said Section 108 and the regulations promulgated thereunder, and (2) take such other actions as are deemed necessary or appropriate to obtain such guarantees.

(P.A. 75-443, S. 6, 15; P.A. 76-70, S. 3, 5; P.A. 78-373, S. 4; P.A. 79-582, S. 1, 4; P.A. 94-82, S. 2, 5.)

History: P.A. 76-70 added Subsecs. (b) and (c) excluding applications to federal government under Sec. 107 of Title 1 of Housing and Community Development Act from provisions of Secs. 8-169c and 8-169d; P.A. 78-373 added phrase “as from time to time amended” to references to “Housing and Community Development Act of 1974” and inserted new Subsec. (c) re applications to federal government for urban development action grants, relettering former Subsec. (c) as Subsec. (d); P.A. 79-582 added Subsec. (e) re default reserve fund; P.A. 94-82 added Subsec. (f) authorizing the state to assist nonentitlement municipalities to obtain guarantees under the Housing and Community Development Act of 1954, effective May 25, 1994.



Section 8-169g - Issuance of municipal bonds.

For the purpose of carrying out or administering a community development plan, a municipality is hereby authorized to issue from time to time bonds of the municipality which are payable solely from and secured by a pledge of a lien upon any or all of the income, proceeds, revenues and property acquired pursuant to a community development plan, including the proceeds of grants, loans, advances or contributions from the federal government, the state or other source, including financial assistance furnished by the municipality or any other public body pursuant to section 8-169h. Bonds issued under this section shall be in such form, mature at such time or times, bear interest at such rate or rates, be issued and sold in such manner, and contain such other terms, covenants and conditions as the legislative body by resolution determines. Such bonds shall be fully negotiable, shall not be included in computing the aggregate indebtedness of the municipality and shall not be subject to the provisions of any other law or charter relating to the issuance or sale of bonds, provided, if such bonds are made payable, in whole or in part, from funds contracted to be advanced by the municipality, the aggregate amount of such funds not yet appropriated to such purpose shall be included in computing the aggregate indebtedness of the municipality. As used in this section “bonds” means any bonds, including refunding bonds, notes, interim certificates, debentures or other obligations.

(P.A. 75-443, S. 7, 15; P.A. 79-631, S. 19, 111.)

History: P.A. 79-631 made technical corrections.



Section 8-169h - Acceptance of financial assistance. Issuance of temporary notes.

For the purpose of carrying out a community development program, a municipality or a community development agency may accept grants, advances, loans or other financial assistance from the federal government, the state or other source, and may do any and all things necessary or desirable to secure such financial aid. To assist any community development activity located in the area in which it is authorized to act, any public body, including the state, or any city, town, borough, authority, district, subdivision or agency of the state, may, upon such terms as it determines, furnish services or facilities, provide property, lend or contribute funds and take any other action of a character which it is authorized to perform for other purposes, including entering into a written agreement fixing the assessment of real estate to be used for a rental housing project to be constructed in a redevelopment or urban renewal area, pursuant to section 12-65. To obtain funds for the financing of any community development activity, a municipality may, in addition to other action authorized under this part or other law, levy taxes and issue and sell its temporary loan notes, bonds or other obligations. Such temporary loan notes shall be issued for a period of not more than three years, but notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed three years, and the provisions of section 7-373 shall be deemed to apply thereto. Any such bonds or other obligations issued by a municipality pursuant to this section shall be in accordance with such statutory and other legal requirements as govern the issuance of obligations generally by the municipality and shall be deemed to constitute debt for urban renewal projects pursuant to section 7-374.

(P.A. 75-443, S. 8, 15.)



Section 8-169i - Modification of a community development plan.

A community development plan may be modified from time to time by resolution of the legislative body, provided, where the proposed modification substantially changes the community development plan, no such modification may be adopted until such modification is referred to the planning agency of the municipality. If the modification contemplates activities which affect a housing authority or the modification contemplates activities within a development project area, harbor improvement project area, housing site development project area, redevelopment or urban renewal project area, or if the modification contemplates human resource development activities, the modification shall likewise be simultaneously referred to the housing authority, the economic development agency, the harbor improvement agency, the housing site development agency, the human resources development agency or the development agency, as the case may be, for review and comment on the portion of the modification falling within the jurisdiction of the particular authority or agency. The agency shall submit written comments to the legislative body not more than two weeks after receipt of the plan by such agency. Failure of the agency to comment within fifteen days shall be deemed approval of such plan. Prior to the approval of the modification, the legislative body shall hold at least one public hearing on the modification, notice of which shall be not less than two weeks prior to such hearing.

(P.A. 75-443, S. 9, 15.)



Section 8-169j - Joint activity by two or more municipalities.

Any two or more contiguous municipalities may enter into, and thereafter amend, an agreement for the purpose of jointly carrying out a community development activity in their respective municipalities. Such agreement may include provisions for furnishing services to, receiving consideration from, and sharing costs of and revenues, including property taxes and rental receipts, derived from community development activities. In furtherance of its obligations under such an agreement, each municipality which is a party thereto may make appropriations and levy taxes in accordance with the provisions of the general statutes and may issue bonds in accordance with sections 8-169g and 8-169h.

(P.A. 75-443, S. 10, 15; P.A. 88-364, S. 10, 123.)

History: P.A. 88-364 made a technical change.



Section 8-169k - State and federal assistance for community development projects.

Section 8-169k is repealed.

(P.A. 75-443, S. 11, 15; P.A. 78-373, S. 5; P.A. 82-186, S. 3; 82-322, S. 5, 6; P.A. 88-280, S. 14.)



Section 8-169l - Discretionary funds. Planning advances.

(a) The state, acting by the commissioner, may enter into a contract with a municipality for state financial assistance in order to assist such municipality to apply for discretionary funds provided under Title I of said Housing and Community Development Act of 1974, as from time to time amended. Such contract may provide advances in an amount not in excess of that amount which the commissioner deems sufficient for the preparation of plans and surveys specifically required by the United States government for application under said Housing and Community Development Act of 1974, as from time to time amended, and for the preparation of any other application for federal financial assistance. Such contract may be entered into only if, in the discretion of the commissioner, sufficient funds or noncash assistance for the purpose of this section are not otherwise readily available.

(b) Advances provided pursuant to this section shall be repayable to the state out of the grants received by it under said Housing and Community Development Act of 1974 as a result of an application assisted under this section or out of grants-in-aid provided by the state pursuant to this section. The commissioner may, at his discretion, forego recovery of an advance under this section if no federal funds are obtained as a result of it by the municipality.

(c) The commissioner may set up a revolving fund for planning advances to be provided pursuant to this section. Such fund shall consist of any General Fund appropriations, bond authorizations, grants of federal funds, or grants from any other source received for the purpose of this section as well as any advances recovered pursuant to subsection (b) of this section.

(P.A. 75-443, S. 12, 15; P.A. 78-373, S. 6; P.A. 88-280, S. 5.)

History: P.A. 78-373 made provisions applicable to any municipality not just to “nonentitlement” municipalities and added phrase “as from time to time amended” to references to “Housing and Community Development Act of 1974”; P.A. 88-280 made technical change in Subsec. (b), deleting reference to repealed Sec. 8-169k.



Section 8-169m - Receipt of funds. Issuance of bonds.

(a) The commissioner may receive and accept aid or contributions of funds from any source to be held, used and applied to carry out the purposes of section 8-169l and section 8-216b, subject to such terms and conditions as may have been imposed by the donor, including any department, agency or instrumentality of the United States or the state.

(b) For the purposes of section 8-169l and section 8-216b, the State Bond Commission shall have power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts, not exceeding in the aggregate seven million five hundred thousand dollars. All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this subsection are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this subsection. Such bonds shall be issued at such times and in such amounts as shall be determined by the State Bond Commission. Temporary notes and all renewals thereof in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and shall mature within three years from the date of the first of such notes to be issued. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this subsection shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 75-443, S. 13, 15; P.A. 79-482, S. 1, 2; P.A. 81-370, S. 10, 13; P.A. 86-396, S. 9, 25; P.A. 87-405, S. 6, 26; P.A. 88-280, S. 6.)

History: P.A. 79-482 replaced Subsec. (b) with more detailed provisions relating to the issuance of bonds; P.A. 81-370 increased the aggregate of bonds the bond commission may authorize for purposes of Secs. 8-169k and 8-169l from $2,000,000 to $3,500,000 and extended the time within which such bonds may be authorized to July 1, 1984; P.A. 86-396 removed July 1, 1984, deadline for issuance of bonds; P.A. 87-405 increased the bond authorization to $7,500,000; P.A. 88-280 made technical changes and deleted requirements for use of bond proceeds for grants to assist certain community development activities.



Section 8-169n - Regulations.

Section 8-169n is repealed.

(P.A. 75-443, S. 14, 15; P.A. 88-280, S. 14.)



Section 8-169o - Declaration of policy.

It is hereby found and declared that there exists within the municipalities of this state a large number of real properties containing vacant and abandoned buildings, that many of these vacant and abandoned buildings are located in areas which are blighted or dilapidated and that the existence of such vacant and abandoned buildings contributes to the further decline of such blighted or dilapidated areas. It is further found that the abandonment and forfeiture of real properties with structures thereon are adversely affecting the economic well being of the municipalities and are inimical to the health, safety and welfare of the residents of this state. It is further found that many of the vacant and abandoned buildings can be rehabilitated, reconstructed or reused so as to provide decent, safe and sanitary housing and ancillary commercial facilities and that such rehabilitation, reconstruction and reuse would eliminate, remedy and prevent the adverse conditions described above. It is further found that in blighted or dilapidated residential areas in municipalities of this state there are vacant municipally owned real properties where safe and sanitary housing could be constructed. It is further found that private enterprise has not been able to undertake and carry out the rehabilitation, reconstruction or reuse of abandoned and vacant buildings and the construction of housing on vacant municipally owned real properties within the blighted or dilapidated areas of the municipalities of this state and that the provisions of this part are necessary and in the public interest.

(P.A. 75-452, S. 1, 8; P.A. 86-405, S. 3, 12.)

History: P.A. 86-405 added findings re housing construction on vacant municipally owned real properties.



Section 8-169p - Definitions.

As used in this part:

(a) “Abandoned property” means any real property on which there is a vacant structure and on which (1) real property taxes have been delinquent for one year or more and orders have been issued by the municipality’s fire official, building official or health official and there has been no compliance with those orders within the prescribed time given by such official or within ninety days, whichever is longer, (2) the owner has declared in writing to the building official that his property is abandoned or (3) there has been a determination by the municipality in accordance with an ordinance adopted under subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148, that the vacant structure contributes to housing blight;

(b) “Building official” means the person appointed pursuant to section 29-260;

(c) “Health official” means the municipal official authorized to administer the provisions of chapter 368o or any local housing code;

(d) “Low or moderate income families” means families or individuals who lack the amount of income necessary to rent or purchase adequate housing without financial assistance, as defined by such income limits as may be adopted by an appropriate agency or instrumentality of the state or federal government for the purposes of determining eligibility under any programs aimed at providing housing for low and moderate income families or persons;

(e) “Municipality” means any city, town or borough;

(f) “Owner” means any holder, as appears in the land records of the municipality, of (1) title to real property and (2) any mortgage or other secured or equitable interest in such property;

(g) “Rehabilitation permit” and “demolition permit” mean those permits obtained from a local building official under the State Building Code for the purpose of rehabilitating or demolishing a structure;

(h) “Urban homesteader” means any person, firm, partnership, corporation, limited liability company or other legal entity to which urban homestead program property is conveyed;

(i) “Urban homesteading agency” means the agency designated by the legislative body of a municipality pursuant to section 8-169q;

(j) “Fire official” means the municipal official authorized to administer the provisions of the Fire Safety Code set out in part II of chapter 541 or any regulations adopted thereunder, or any local fire code.

(P.A. 75-452, S. 2, 8; P.A. 79-279; P.A. 83-286; P.A. 84-546, S. 16, 173; P.A. 86-405, S. 4, 12; P.A. 87-371, S. 1, 5; P.A. 87-417, S. 1, 10; P.A. 90-334, S. 2; P.A. 95-79, S. 14, 189.)

History: P.A. 79-279 redefined “abandoned property” to include property on which taxes are owed for two years or more and which is not in compliance with orders issued by fire building or health official, replacing former provisions concerning noncompliance with rehabilitation or demolition orders and added Subdiv. (j) defining “fire official”; P.A. 83-286 reduced the term of years for which taxes must be due on abandoned property from two years to one year; P.A. 84-546 made technical change in Subdiv. (b) substituting reference to Sec. 29-260 for reference to Sec. 29-261; P.A. 86-405 added Subsec. (k), defining “limited equity cooperative”; P.A. 87-371 amended definition of “abandoned property” to clarify that taxes must have been delinquent for one year and to provide a ninety-day minimum period for compliance with orders; P.A. 87-417 deleted Subsec. (k) defining “limited equity cooperative”, effective July 1, 1988; P.A. 90-334 redefined “abandoned property” to include property determined by a municipality to contribute to housing blight; P.A. 95-79 redefined “urban homesteader” to include a limited liability company, effective May 31, 1995.

Cited. 194 C. 129.



Section 8-169q - Designation of urban homesteading agency.

Any municipality may, by ordinance, establish an urban homesteading program and may authorize any existing board, commission, department or agency, including a housing authority, redevelopment agency or any nonprofit community housing development corporation complying with the provisions of section 8-217, to be the urban homesteading agency or may, by ordinance, establish a new board, commission, department or agency to act as the urban homesteading agency. Such new urban homesteading agency shall be composed of not less than three nor more than nine members, all of whom shall be residents of the municipality appointed by the chief elected official with the approval of the legislative body or the board of selectmen in the case of a municipality in which the legislative body is a town meeting. Those first appointed shall be designated to serve one, two and three years respectively and thereafter members shall be appointed annually to serve for three years. Each member shall serve until his successor is appointed and has qualified. Action by such an urban homesteading agency shall be taken by majority vote of members present, provided no action may be taken unless at least fifty per cent of the members are present. An urban homesteading agency created pursuant to this section shall select a secretary, who may be a member of the agency and may elect or employ such other officers, agents, technical consultants, legal counsel and employees as the agency requires. The members shall serve without compensation but may be reimbursed for necessary expenses incurred in the performance of their official duties.

(P.A. 75-452, S. 3, 8; P.A. 94-59, S. 2.)

History: P.A. 94-59 added provision that appointments be made by the board of selectmen in the case of a municipality in the legislative body is a town meeting.



Section 8-169r - Acquisition of abandoned property by urban homesteading agency. Certification of vacant municipally owned property.

(a) In any municipality adopting an ordinance pursuant to section 8-169q, the building official shall certify to the urban homesteading agency (1) all properties which are abandoned, together with a statement as to which structures are suitable for rehabilitation, and (2) all municipally owned properties which are vacant, together with a statement as to which properties are suitable for construction. At least quarterly thereafter the building official shall certify to the urban homesteading agency any changes in the number or condition of the abandoned properties or the vacant municipally owned properties.

(b) Upon receipt of the list of the abandoned properties pursuant to subdivision (1) of subsection (a) of this section, the urban homesteading agency shall serve notice to each owner of such properties by mailing to the owner by certified mail to the last known address of such owner or in the case of the owner who cannot be identified or whose address is unknown by publishing a copy of such notice in a newspaper having general circulation in the municipality, stating such property has been determined to be abandoned and setting a date for a hearing before the urban homesteading agency, or any hearing examiner appointed by the urban homesteading agency, for the purpose of determining whether the owner is willing and able to rehabilitate or demolish the vacant structure on such abandoned property within a reasonable time. At such hearing the owner may contest the designation of such property as abandoned and such hearing shall be held in the same manner as under sections 4-176e to 4-181, inclusive. A decision rendered by a hearing examiner after such hearing shall be in writing and shall be filed with the urban homesteading agency for its final decision. All decisions of the urban homesteading agency shall be in writing and shall be mailed, by certified mail, return receipt requested, to each owner and to all parties to the proceedings. A decision of the urban homesteading agency may be appealed to the Superior Court in accordance with the provisions of section 4-183.

(c) In the event that an owner fails to appear, either personally or by an attorney, on the date set for the hearing or any adjourned date of such hearing, or in the event the urban homesteading agency, after holding the hearing pursuant to subsection (b) of this section, determines that the owner of such property is not willing or able to rehabilitate or demolish such property within a reasonable time, the urban homesteading agency may recommend to (1) the legislative body of the municipality that the urban homesteading agency be authorized to acquire the property, either by purchase of the property free and clear of any liens for an amount not in excess of fair market value of the land and any improvements thereon as determined by the urban homesteading agency, or by eminent domain, provided all eminent domain proceedings instituted under this part shall be undertaken by the urban homesteading agency in the same manner as under sections 8-129 to 8-133, inclusive, and title to all property acquired pursuant to this subsection shall be held in the name of the municipality; or (2) the building official that he order the structure demolished; or (3) the tax collector, if any liens for real property taxes are due to the municipality against the abandoned property, that he institute tax foreclosure proceedings under chapter 205.

(d) Notwithstanding the provisions of this section an urban homesteading agency may at any time, with the concurrence of the legislative body, accept free and clear title to an abandoned property upon which exists a structure deemed rehabilitable by a building official for such consideration not in excess of fair market value of the land and any improvements on such land as determined by the urban homesteading agency.

(P.A. 75-452, S. 4, 8; P.A. 77-452, S. 48, 72; P.A. 86-405, S. 5, 12; P.A. 88-108, S. 1, 2; 88-317, S. 51, 107.)

History: P.A. 77-452 substituted superior court for court of common pleas in Subsec. (b), effective July 1, 1978; P.A. 86-405 added Subsec. (a)(2), requiring certification of vacant municipally owned properties; P.A. 88-108 amended Subsecs. (c) and (d) to provide that urban homesteading agencies may acquire property for an amount not in excess of the fair market value of the land and any improvements thereon, where previously improvements were expressly excluded; P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.



Section 8-169s - Disposition of property by urban homesteading agency.

(a)(1) Upon acquisition of real property by the urban homesteading agency under section 8-169r or (2) upon certification by the building official of vacant municipally owned property under subdivision (2) of subsection (a) of said section and approval of the legislative body of the municipality, the urban homesteading agency shall publish at least twice a notice in a newspaper having general circulation in the municipality that such property is available. Such notice shall include the estimated purchase price, the qualifications of the applicant, procedures for bidding on the property and the closing date for such bidding. The second notice shall be published not less than two weeks before such closing date.

(b) Within thirty days after the closing date for bidding, the urban homesteading agency shall recommend to the legislative body the transfer of such property to a qualified applicant under such terms and conditions as are determined by the agency, provided the applicant shall be selected in accordance with priorities established under section 8-169t.

(c) The legislative body may, by resolution, vote to transfer the urban homesteading property with or without compensation to the applicant selected pursuant to subsection (b) of this section. Such transfer shall be made pursuant to a contract of sale and rehabilitation or construction which shall provide among other things that (1) the property transferred be rehabilitated or constructed predominantly for residential use and be brought into and maintained in conformity with applicable health, housing and building code standard; (2) the rehabilitation or construction shall commence and be completed within a period of time as determined by the urban homesteading agency; (3) prior to the issuance of a certificate of occupancy by the building official no transfer of the property or any interest therein, except a transfer to a bona fide mortgagee or similar lien holder, may be made by the homesteader without the approval of the urban homesteading agency, provided any such transfer may only be made for a consideration not in excess of the cost of the property to the homesteader together with the costs of any improvements made or construction thereon by the homesteader; (4) in the sale or rental of the property, or any portion of such property, no person shall be discriminated against because of such person’s race, color, religion, sex, gender identity or expression, or national origin; and (5) representatives of the urban homesteading agency, the municipality, and where state or federal assistance is involved, representatives of the federal and state governments, shall have access to the property during normal business hours for the purpose of inspecting compliance with the provisions of this subsection.

(P.A. 75-452, S. 5, 8; P.A. 86-403, S. 17, 132; 86-405, S. 6, 12; P.A. 11-55, S. 4.)

History: P.A. 86-403 made technical change in Subsec. (b); P.A. 86-405 applied provisions of section to vacant municipally owned property certified by building official under Sec. 8-169r(a)(2) and approved by legislative body of municipality and added references to “construction” and made other technical changes in Subsec. (c); P.A. 11-55 amended Subsec. (c)(4) to prohibit discrimination on basis of gender identity or expression.



Section 8-169t - Selection of urban homesteaders.

The urban homesteading agency shall select from among applicants for urban homestead program property those applicants who in the determination of the agency can acquire the necessary financial and technical resources to rehabilitate or construct, own and manage urban homestead program property. Such property shall be offered to such qualified applicants in accordance with the following priorities: (1) Persons displaced by governmental activities declaring in writing their intent to occupy the property for a period of not less than two years; (2) low and moderate income families declaring in writing their intent to occupy the property for a period of not less than two years; (3) families or persons declaring in writing their intent to occupy the property for a period of not less than two years; (4) nonprofit community housing development corporations; (5) any other qualified applicant, provided the urban homesteading agency has certified that no qualified urban homesteaders of higher priority have applied.

(P.A. 75-452, S. 6, 8; P.A. 86-405, S. 7, 12; P.A. 87-417, S. 2, 10.)

History: P.A. 86-405 added reference to “construction” of urban homestead program property and amended Subdiv. (4) to authorize offering of property to limited equity cooperatives; P.A. 87-417 amended Subdiv. (4) by deleting provisions re limited equity cooperatives, effective July 1, 1988.



Section 8-169u - Financial assistance. Abatement of real property taxes.

(a) An urban homesteading agency may provide financial assistance to urban homesteaders for the purchase and rehabilitation of, or construction on, urban homestead program property. Such financial assistance may be in the form of grants, loans or deferred loans for the community housing development corporation chartered under section 8-218f and in the form of loans for other urban homesteaders. All such loans or deferred loans, if made by the urban homesteading agency, shall be secured by a mortgage naming the municipality as the mortgagee, provided if any such loans are made from funds provided by the state or federal government or any other public or private entity, the state or federal government or the public or private agency may be the mortgagee, and provided further that a municipality may assign any such mortgage to another entity. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(b) An urban homesteading agency may utilize federal, state or other public or private financial assistance, provided that any such assistance requiring local financial participation shall be first approved by the legislative body of the municipality.

(c) An urban homesteading agency may recommend to the legislative body the abatement in whole or in part of real property taxes due on urban homestead program property conveyed to an urban homesteader pursuant to sections 8-169s and 8-169t, or the deferral of such taxes for a period not to exceed ten years. Such legislative body may, by resolution, authorize such abatement. All urban homestead program property conveyed to an urban homesteader may be designated by the legislative body of a municipality as property eligible for deferral of increased assessment under the provisions of sections 12-65c to 12-65f, inclusive.

(P.A. 75-452, S. 7, 8; P.A. 76-57, S. 1, 3; P.A. 86-405, S. 8, 12; P.A. 87-417, S. 3, 10; P.A. 92-166, S. 8, 31.)

History: P.A. 76-57 substituted “resolution” for “ordinance”; P.A. 86-405 authorized urban homesteading agency to provide financial assistance for construction on urban homestead program property and allowed financial assistance to be in form of grants or loans for limited equity cooperatives and community housing development corporation chartered under Sec. 8-218e and in form of loans for other urban homesteaders; P.A. 87-417 amended Subsec. (a) by deleting provisions re assistance to limited equity cooperatives, effective July 1, 1988; P.A. 92-166 amended Subsec. (a) by making deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time.



Section 8-169v - Acceptance of real property from United States government.

Notwithstanding any other provision of sections 8-169o to 8-169u, inclusive, an urban homesteading agency may accept, on behalf of the municipality, any real property tendered to it without payment by the United States of America, acting by and through the Secretary of Housing and Urban Development, pursuant to the provisions of Section 810 of the Housing and Community Development Act of 1974 (P.L. 93-383). Upon acquisition of real property by the urban homesteading agency under this section, the urban homesteading agency shall publish at least twice a notice in a newspaper having general circulation in the municipality that such property is available. Such notice shall include the estimated purchase price, the qualifications of the applicant, procedures for bidding on the property and the closing date for such bidding. The second notice shall be published not less than two weeks before such closing date. In addition, thereto, the legislative body of a municipality may, upon recommendation of the urban homesteading agency, authorize conveyance of such real property to an urban homesteader meeting the requirements of Subsection (b)(3) of Section 810 of the Housing and Community Development Act of 1974 in accordance with the requirements and procedures set forth in Section 810 of the Housing and Community Development Act of 1974 and any regulations promulgated thereunder by the Secretary of Housing and Urban Development.

(P.A. 76-57, S. 2, 3.)



Section 8-169w - Urban Homesteading Fund created. Regulations. Bond authorization.

(a) A fund to be known as the “Urban Homesteading Fund” is hereby created. Said fund shall be used (1) on a revolving basis to aid any urban homesteading agency in accordance with section 8-169q, in providing financial assistance to urban homesteaders in the form of loans or deferred loans for the purchase and rehabilitation of, or construction on, urban homestead program property and (2) to aid any urban homesteading agency in accordance with section 8-169q, in providing financial assistance to the community housing development corporation chartered under section 8-218f in the form of grants for the purchase and rehabilitation of, or construction on, urban homestead program property. The Commissioner of Economic and Community Development may authorize loans or deferred loans under subdivision (1) of this subsection from said fund as requested and approved by the urban homesteading agency in such municipality, subject to the applicable provisions of section 8-169u. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time. Such fund shall also be used on a revolving basis to aid any nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing and having articles of incorporation approved by the Commissioner of Economic and Community Development, which is an urban homesteader as defined in section 8-169p. A nonprofit corporation shall notify the chief elected official of the municipality in which it is located at the time a loan or deferred loan application is submitted to the Department of Economic and Community Development in accordance with this section. The commissioner may charge the fund for any necessary costs of administering such loan or deferred loan programs.

(b) The Commissioner of Economic and Community Development shall charge and collect interest on each loan or deferred loan extended under this section at a rate to be determined in accordance with subsection (t) of section 3-20. Payments of principal and interest on such loans or deferred loans shall be paid to the Treasurer for deposit to the credit of the Housing Repayment and Revolving Loan Fund.

(c) The Commissioner of Economic and Community Development shall adopt regulations in accordance with chapter 54 to carry out the provisions of sections 8-169o to 8-169v, inclusive, and this section. Such regulations shall (1) establish loan procedures, repayment terms, security requirements, default and remedy provisions and such other terms and conditions for said loans as said commissioner shall deem appropriate and (2) establish procedures for the making of grants under section 8-169u and subdivision (2) of subsection (a) of this section.

(d) For the purposes of subsections (a) to (c), inclusive, of this section, the State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one million five hundred thousand dollars, the proceeds of the sale of which shall be used by the Department of Economic and Community Development for the provision of financial assistance under section 8-169u and this section.

(e) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Such bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due, and accordingly and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 82-369, S. 16, 28; P.A. 83-269; P.A. 86-107, S. 1, 19; 86-396, S. 10, 25; 86-405, S. 9, 12; P.A. 87-416, S. 7, 24; 87-417, S. 4, 10; P.A. 90-238, S. 17, 32; P.A. 92-166, S. 9, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-256, S. 173, 209.)

History: P.A. 83-269 provided for direct aid to nonprofit corporations which are urban homesteaders; P.A. 86-107 removed reference to state treasurer as trustee of the fund under Subsec. (a); P.A. 86-396 increased bond authorization from $1,000,000 to $1,500,000; P.A. 86-405 changed name of Urban Homesteading Loan Fund to Urban Homesteading Fund and amended Subsec. (a) to authorize financial assistance to be provided for construction on urban homestead program property, to add Subdiv. (2) re grants to urban homesteaders which are limited equity cooperatives or to the community housing development corporation chartered under Sec. 8-218e and to add Subdiv. (3) re grants and loans for development of limited equity cooperatives and development by such cooperatives of property other than urban homestead program property, amended Subsec. (b) to require repaid loans to be used to provide additional financial assistance under Subsec. (a), instead of for loans, amended Subsec. (c) to require regulations to be adopted to carry out provisions of part VII of Ch. 130, instead of “this section” and to add Subdiv. (2) re grant procedures, Subdiv. (3) re financial assistance procedures and Subdiv. (4) re formula limiting amount that may be received by a unit owner of a limited equity cooperative receiving financial assistance under this section, and amended Subsec. (e) to require bond proceeds to be used for provision of financial assistance under Sec. 8-169u and this section instead of for loans to urban homesteaders; P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Subsec. (t) of Sec. 3-20; P.A. 87-417 amended Subsecs. (a) and (c) by deleting provisions re assistance to limited equity cooperatives, effective July 1, 1988; P.A. 90-238 revised provisions re allocation of moneys to housing funds; P.A. 92-166 amended Subsec. (a) by making deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and made technical changes to Subsecs. (b) and (c), consistent with changes in Subsec. (a); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-256 amended Subsec. (a) to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997.






Chapter 131 - Department of Economic and Community Development: Industrial and Research Development Projects (Conditionally Repealed)

Section 8-170 to 8-185 - Industrial and research development projects.

Sections 8-170 to 8-185, inclusive, are repealed; provided, that in any case where any municipality, on or before July 6, 1967, had prepared an industrial or research development project plan under said sections 8-170 to 8-185, inclusive, or had otherwise taken substantial action under said sections, then such municipality, the state, any state or local development company, as defined in section 8-171, and any other interested person shall continue to be subject to said sections and be eligible for state financial assistance thereunder but only insofar as said sections relate to those projects that have been planned or commenced thereunder and such municipality, the state, such state or local development company or such other interested person may make application to the Commissioner of Economic and Community Development for, and the Commissioner of Economic and Community Development may make, grants for the purposes of such industrial or research development project from the funds available for the purposes of chapter 132, but subject to the provisions of section 8-154f.

(February, 1965, P.A. 449, S. 1–17; 1967, P.A. 760, S. 14; 1971, P.A. 505, S. 1; P.A. 73-599, S. 25; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act repealed sections; 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 73-599 substituted department of commerce for Connecticut development commission; P.A. 77-614 substituted department of economic development for department of commerce, effective January 1, 1979; P.A. 78-303 substituted commissioner of economic development for department in sections involving commissioner of community affairs, implying that provisions of 1971 and 1973 acts were never enacted; P.A. 79-598 repeated change from community affairs to economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.






Chapter 132 - Municipal Development Projects

Section 8-186 - Declaration of policy.

It is found and declared that the economic welfare of the state depends upon the continued growth of industry and business within the state; that the acquisition and improvement of unified land and water areas and vacated commercial plants to meet the needs of industry and business should be in accordance with local, regional and state planning objectives; that such acquisition and improvement often cannot be accomplished through the ordinary operations of private enterprise at competitive rates of progress and economies of cost; that permitting and assisting municipalities to acquire and improve unified land and water areas and to acquire and improve or demolish vacated commercial plants for industrial and business purposes and, in distressed municipalities, to lend funds to businesses and industries within a project area in accordance with such planning objectives are public uses and purposes for which public moneys may be expended; and that the necessity in the public interest for the provisions of this chapter is hereby declared as a matter of legislative determination.

(1967, P.A. 760, S. 1; 1972, P.A. 87, S. 1; P.A. 74-184, S. 1, 10; P.A. 75-480, S. 1, 8; P.A. 84-243, S. 1.)

History: 1972 act included vacated commercial plants in provisions of section; P.A. 74-184 allowed demolition of vacated commercial plants as well as acquisition or improvement; P.A. 75-480 included water areas in provisions of section; P.A. 84-243 included reference to use of funds for loans in distressed municipalities.

Cited. 35 CS 157.



Section 8-187 - Definitions.

As used in this chapter, (1) “municipality” means a town, city, consolidated town and city or consolidated town and borough; (2) “legislative body” means (A) the board of selectmen in a town that does not have a charter, special act or home rule ordinance relating to its government or (B) the council, board of aldermen, representative town meeting, board of selectmen or other elected legislative body described in a charter, special act or home rule ordinance relating to government in a city, consolidated town and city, consolidated town and borough or a town having a charter, special act, consolidation ordinance or home rule ordinance relating to its government; (3) “development agency” means the agency designated by a municipality under section 8-188 through which the municipality may exercise the powers granted under this chapter; (4) “development project” means a project conducted by a municipality for the assembly, improvement and disposition of land or buildings or both to be used principally for industrial or business purposes and includes vacated commercial plants; (5) “vacated commercial plants” means buildings formerly used principally for business or industrial purposes of which more than fifty per cent of the usable floor space is, or which it is anticipated, within eighteen months, shall be, unused or substantially underutilized; (6) “project area” means the area within which the development project is located; (7) “commissioner” means the Commissioner of Economic and Community Development; (8) “planning commission” means the planning and zoning commission designated pursuant to section 8-4a or the planning commission created pursuant to section 8-19; (9) “real property” means land, subterranean or subsurface rights, structures, any and all easements, air rights and franchises and every estate, right or interest therein; and (10) “business purpose” includes, but is not limited to, any commercial, financial or retail enterprise and includes any enterprise which promotes tourism and any property that produces income.

(1967, P.A. 760, S. 2; 1972, P.A. 87, S. 2; P.A. 74-184, S. 2, 10; P.A. 75-480, S. 2, 8; P.A. 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-582, S. 2, 4; P.A. 80-18, S. 1, 3; P.A. 81-98, S. 1; P.A. 85-50, S. 1; P.A. 93-158, S. 3, 11; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-237, S. 13, 15.)

History: 1972 act included buildings in definition of “development project” and defined “vacated commercial plants”; P.A. 74-184 defined “commissioner”; P.A. 75-480 included vacated commercial plants in definition of “development project”, deleted requirement that space not have been used for two years in definition of “vacated commercial plants” and defined “planning commission”; P.A. 77-614 and P.A. 78-303 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979; P.A. 79-582 required that 50% of floor space rather than 75% be unused in definition of “vacated commercial plants”; P.A. 80-18 defined “real property”; P.A. 81-98 defined “business purpose”; P.A. 85-50 added to definition of “vacated commercial plants” buildings in which more than 50% of usable floor space is substantially underutilized or is anticipated to be unused or so underutilized; P.A. 93-158 added definition of “legislative body” as Subdiv. (2), renumbering existing subdivisions as necessary, effective June 23, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 98-237 redefined “business purpose” to include property that produces income, effective June 8, 1998.

See Sec. 7-380b re issuance of bonds, notes or other obligations authorized before June 23, 1993.



Section 8-188 - Designation of development agency.

Any municipality which has a planning commission is authorized, by vote of its legislative body, to designate the economic development commission or the redevelopment agency of such municipality or a nonprofit development corporation as its development agency and exercise through such agency the powers granted under this chapter, except that the Quinnipiac Valley Development Corporation, organized and existing by virtue of the provisions of number 625 of the special acts of 1957, may be designated as a development agency, for the purposes of this chapter, to act as such within the geographical area specified in section 2 of said special act. Any municipality may, with the approval of the commissioner, designate a separate economic development commission, redevelopment agency or nonprofit development corporation as its development agency for each development project undertaken by the municipality pursuant to this chapter.

(1967, P.A. 760, S. 3; 1969, P.A. 404, S. 1; 1971, P.A. 86; P.A. 78-357, S. 10, 16; P.A. 82-55, S. 2, 3.)

History: 1969 act allowed consideration of Quinnipiac Valley Development Corporation as development agency; 1971 act allowed municipality to designate nonprofit development corporation as its development agency; P.A. 78-357 allowed distressed municipalities to designate more than one development agency; P.A. 82-55 specified that municipality’s designation of separate commissions for separate projects is contingent upon approval of the commissioner.



Section 8-189 - Project plan. Approval. Notice. Review.

(a) The development agency may initiate a development project by preparing a project plan in accordance with regulations adopted by the commissioner pursuant to section 8-198. The project plan shall meet an identified public need and include: (1) A legal description of the land within the project area; (2) a description of the present condition and uses of such land or building; (3) a description of the process utilized by the agency to prepare the plan and a description of alternative approaches considered to achieve project objectives; (4) a description of the types and locations of land uses or building uses proposed for the project area; (5) a description of the types and locations of present and proposed streets, sidewalks and sanitary, utility and other facilities and the types and locations of other proposed site improvements; (6) statements of the present and proposed zoning classification and subdivision status of the project area and the areas adjacent to the project area; (7) a plan for relocating project-area occupants; (8) a financing plan; (9) an administrative plan; (10) a marketability and proposed land-use study or building use study if required by the commissioner; (11) appraisal reports and title searches; (12) a description of the public benefits of the project including, but not limited to, (A) the number of jobs which the development agency anticipates would be created by the project; (B) the estimated property tax benefits; (C) the number and types of existing housing units in the municipality in which the project would be located, and in contiguous municipalities, which would be available to employees filling such jobs; (D) a general description of infrastructure improvements, including public access, facilities or use, that the development agency anticipates may be needed to implement the development plan; (E) a general description of the development agency’s goals for blight remediation or, if known, environmental remediation; (F) a general description of any aesthetic improvements that the development agency anticipates may be generated by the project; (G) a general description of the project’s intended role in increasing or sustaining market value of land in the municipality; (H) a general description of the project’s intended role in assisting residents of the municipality to improve their standard of living; and (I) a general statement of the project’s role in maintaining or enhancing the competitiveness of the municipality; (13) findings that (A) the land and buildings within the project area will be used principally for industrial or business purposes; (B) the plan is in accordance with the plan of conservation and development for the municipality adopted by its planning commission under section 8-23, and the plan of development of the regional planning agency adopted under section 8-35a, if any, for the region within which the municipality is located; (C) the plan was prepared giving due consideration to the state plan of conservation and development adopted under chapter 297 and any other state-wide planning program objectives of the state or state agencies as coordinated by the Secretary of the Office of Policy and Management; and (D) the project will contribute to the economic welfare of the municipality and the state; and that to carry out and administer the project, public action under this chapter is required; and (14) a preliminary statement describing the proposed process for acquiring each parcel of real property, including findings that (A) public benefits resulting from the development plan will outweigh any private benefits; (B) existing use of the real property cannot be feasibly integrated into the overall development plan for the project; (C) acquisition by eminent domain is reasonably necessary to successfully achieve the objectives of such development plan; and (D) the development plan is not for the primary purpose of increasing local tax revenues. Any plan that has been prepared by a redevelopment agency under chapter 130 may be submitted by the development agency to the legislative body and to the commissioner for approval in lieu of a plan initiated and prepared in accordance with this section, provided all other requirements of this chapter for obtaining the approval of the commissioner of the project plan are satisfied.

(b) (1) The approval of a development plan shall be given by the legislative body pursuant to section 8-191.

(2) The plan shall be effective for a period of ten years after the date of approval and may be amended in accordance with this section. The legislative body shall review the plan at least once every ten years after the initial approval, and shall reapprove the plan or an amended plan at least once every ten years after the initial approval in accordance with this section in order for the plan or amended plan to remain in effect. With respect to a development plan for a project that is funded in whole or in part by federal funds, the provisions of this subdivision shall not apply to the extent that such provisions are prohibited by federal law.

(3) The development agency shall cause notice of the initial approval of the plan to be published in a newspaper having general circulation in the municipality.

(1967, P.A. 760, S. 4; 1969, P.A. 628, S. 14; 1971, P.A. 505, S. 2; P.A. 74-184, S. 3, 10; P.A. 75-480, S. 3, 8; 75-537, S. 48, 55; P.A. 77-614, S. 19, 610; P.A. 81-98, S. 2; P.A. 86-232, S. 1; P.A. 07-141, S. 10.)

History: 1969 act substituted “state or state agencies as coordinated by the state planning council” for “Connecticut interregional planning program”; 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 74-184 substituted commissioner of commerce for Connecticut development commission, included building description in Subdiv. (b), building use study in Subdiv. (i) and findings concerning buildings in Subdiv. (j) and substituted planning and budgeting division, department of finance and control for state planning council; P.A. 75-480 made studies under Subdiv. (i) necessary only if required by commissioner, made appraisal reports and title searches new Subdiv. (j) and relettered former Subdiv. (j) as Subdiv. (k); P.A. 75-537 substituted department of planning and energy policy for planning and budgeting division of finance and control department; P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979, and substituted secretary of the office of policy and management for department of planning and energy policy; P.A. 81-98 allowed for use of plans prepared under chapter 130; P.A. 86-232 added new Subdiv. (k) requiring statement re jobs and housing to be included in project plan and relettered remaining Subdiv. accordingly; P.A. 07-141 designated existing provisions as Subsec. (a) and amended same to substitute “regulations adopted by the commissioner pursuant to section 8-198” for “regulations of the commissioner”, add “meet an identified public need”, insert new provisions as Subdiv. (3) re description of process utilized and alternative approaches considered, insert new provisions as Subdiv. (12) re public benefits and estimated property tax benefits and insert new provisions therein as Subparas. (D) to (I) re general descriptions and statements, substitute “plan of conservation and development” for “plan of development” and “prepared giving due consideration” for “is not inimical to” re plan in Subdiv. (13), insert new provisions as Subdiv. (14) re public benefits, integration of existing use, reasonable necessity of acquisition by eminent domain, and primary purpose of plan not being to increase tax revenue, and make technical changes, and added Subsec. (b) re approval, effective period and review, and notice of approval, effective October 1, 2007, and applicable to development plans adopted on or after that date.



Section 8-190 - Planning grants and special planning grants.

The commissioner is authorized to make planning grants and special planning grants to municipalities to facilitate the planning of development projects, provided (a) no such grant shall be made in an amount in excess of fifty per cent of the estimated reasonable cost of such planning as determined by said commissioner and (b) the municipal share of such planning costs may be paid in noncash contributions, the value of such contributions to be determined by the commissioner. Planning grants and special planning grants may be made to any distressed municipality, as defined in section 32-9p, in amounts up to one hundred per cent of such planning costs if the commissioner determines that there is a substantial likelihood that the planned development project will be consummated. Special planning grants may be authorized for development projects consisting, predominantly, of industrial buildings, which it is anticipated, within eighteen months, shall have more than fifty per cent of the usable floor area unused or substantially underutilized and shall result in significant unemployment. Said commissioner may consult with and advise any development agency in the preparation of a plan for a development project.

(1967, P.A. 760, S. 5; 1971, P.A. 505, S. 3; P.A. 74-184, S. 4, 10; P.A. 75-480, S. 4, 8; P.A. 76-134, S. 1; P.A. 78-357, S. 11, 16; P.A. 79-582, S. 3, 4; P.A. 85-50, S. 2.)

History: 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 74-184 substituted commissioner of commerce for Connecticut development commission; P.A. 75-480 applied existing provisions to special planning grants and added provision concerning special planning grants for projects involving underused industrial buildings; P.A. 76-134 changed maximum amount of grant from full estimated cost to 50% of estimated cost of planning and replaced provision deducting amount of planning grant from other development grant which might be made with provision that municipal share of planning costs may be noncash contributions the value of which is to be determined by the commissioner; P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979; P.A. 78-357 allowed grants for full planning costs to distressed municipalities; P.A. 79-582 changed unused floor space requirement from 75% to 50%; P.A. 85-50 made industrial buildings anticipated, within 18 months, instead of within one year, to have more than 50% of usable floor area either unused or substantially underutilized, instead of only unused, eligible for special planning grants.



Section 8-191 - *(See end of section for amended version and effective date.) Adoption of development plan.

(a) Before the development agency adopts a plan for a development project, (1) the planning commission of the municipality shall find that the plan is in accord with the plan of development for the municipality; and (2) the regional planning agency, if any, for the region within which such municipality is located shall find that such plan is in accord with the plan of development for such region, or if such agency fails to make a finding concerning the plan within thirty-five days of receipt of the plan by such agency, it shall be presumed that such agency does not disapprove of the plan; and (3) the development agency shall hold at least one public hearing on the plan. At least thirty-five days prior to any public hearing, the development agency shall post the plan on the Internet web site of the development agency, if any. Upon approval by the development agency, the agency shall submit the plan to the legislative body which shall vote to approve or disapprove the plan. After approval of the plan by the legislative body, the development agency shall submit the plan for approval to the commissioner. Notice of the time, place and subject of any public hearing held under this section shall be published once in a newspaper of general circulation in the municipality, such publication to be made not less than one week nor more than three weeks prior to the date set for the hearing. In the event the commissioner requires a substantial modification of the project plan before giving approval, then upon the completion of such modification such plan shall first have a public hearing and then be approved by the development agency and the legislative body. Any legislative body, agency or commission in approving a plan for a development project shall specifically approve the findings made in the plan.

(b) The provisions of subsection (a) of this section with respect to submission of a development project to and approval by the commissioner shall not apply to a project for which no grant has been made under section 8-190 and no application for a grant is to be made under section 8-195.

(1967, P.A. 760, S. 6; 1971, P.A. 505, S. 4; P.A. 74-184, S. 5, 10; P.A. 75-480, S. 5, 8; P.A. 77-410, S. 1, 5; P.A. 81-98, S. 3; P.A. 07-141, S. 11; 07-217, S. 34.)

*Note: On and after January 1, 2015, this section, as amended by section 284 of public act 13-247, is to read as follows:

“Sec. 8-191. Adoption of development plan. (a) Before the development agency adopts a plan for a development project, (1) the planning commission of the municipality shall find that the plan is in accord with the plan of development for the municipality; and (2) the regional council of governments for the region within which such municipality is located shall find that such plan is in accord with the plan of development for such region, or if such council fails to make a finding concerning the plan within thirty-five days of receipt of the plan by such council, it shall be presumed that such council does not disapprove of the plan; and (3) the development agency shall hold at least one public hearing on the plan. At least thirty-five days prior to any public hearing, the development agency shall post the plan on the Internet web site of the development agency, if any. Upon approval by the development agency, the agency shall submit the plan to the legislative body which shall vote to approve or disapprove the plan. After approval of the plan by the legislative body, the development agency shall submit the plan for approval to the commissioner. Notice of the time, place and subject of any public hearing held under this section shall be published once in a newspaper of general circulation in the municipality, such publication to be made not less than one week nor more than three weeks prior to the date set for the hearing. In the event the commissioner requires a substantial modification of the project plan before giving approval, then upon the completion of such modification such plan shall first have a public hearing and then be approved by the development agency and the legislative body. Any legislative body, agency or commission in approving a plan for a development project shall specifically approve the findings made in the plan.

(b) The provisions of subsection (a) of this section with respect to submission of a development project to and approval by the commissioner shall not apply to a project for which no grant has been made under section 8-190 and no application for a grant is to be made under section 8-195.”

(1967, P.A. 760, S. 6; 1971, P.A. 505, S. 4; P.A. 74-184, S. 5, 10; P.A. 75-480, S. 5, 8; P.A. 77-410, S. 1, 5; P.A. 81-98, S. 3; P.A. 07-141, S. 11; 07-217, S. 34; P.A. 13-247, S. 284.)

History: 1971 act substituted Connecticut development commission for commissioner of community affairs and deleted provisions ceasing payments to municipalities not meeting deadlines for development of community development action plans; P.A. 74-184 substituted commissioner of commerce for Connecticut development commission; P.A. 75-480 deleted provision requiring public hearing before submission to regional planning agency, required regional agency to make finding within 35 rather than 60 days and stated that plan presumed to be not disapproved if finding not made, deleted provision that plan be submitted to legislative body after development agency commissioner’s preliminary approval and required that substantial modifications be approved by development agency and legislative body after public hearing; P.A. 77-410 added Subsec. (b) excepting certain projects from provisions of Subsec. (a); P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979; P.A. 81-98 provided for a mandatory vote on the plan by the legislative body of the municipality; P.A. 07-141 amended Subsec. (a) to add requirement that agency post plan on its Internet web site, if any, at least 35 days prior to any hearing, and made technical changes in Subsecs. (a) and (b), effective October 1, 2007, and applicable to development plans adopted on or after that date; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 13-247 amended Subsec. (a) by substituting “council of governments” for “planning agency” and making technical and conforming changes, effective January 1, 2015.



Section 8-191a - Effect of commissioner’s failure to make environmental evaluation.

No plan prepared and approved under sections 8-189 and 8-191, which includes the findings enumerated in subdivisions (12) and (13) of section 8-189, shall be invalid and deemed ineffective solely because of the commissioner’s failure to comply with any provision of sections 22a-1a to 22a-1f, inclusive. All actions taken by the commissioner between February 1, 1975, and June 14, 1977, are validated. Nothing in this section or section 8-191, 8-193 or 8-196 shall relieve the commissioner from the commissioner’s obligation to comply with sections 22a-1a to 22a-1f, inclusive, subsequent to June 14, 1977.

(P.A. 77-410, S. 4, 5; P.A. 07-141, S. 21.)

History: P.A. 07-141 substituted “subdivisions (12) and (13)” for “subsection (k)” re findings and made a technical change.



Section 8-192 - Bond issues. Connecticut Innovations, Incorporated or its subsidiaries. Federal and state aid. Taxes. Temporary notes.

(a) For the purpose of carrying out or administering a development plan or other functions authorized under this chapter, a municipality, acting by and through its development agency, is authorized, subject only to the limitations and procedures set forth in this section, to issue from time to time bonds of the municipality which are payable solely from and secured by: (1) A pledge of and lien upon any or all of the income, proceeds, revenues and property of development projects, including the proceeds of grants, loans, advances or contributions from the federal government, the state or other source, including financial assistance furnished by the municipality or any other public body pursuant to this chapter; (2) taxes or payments in lieu of taxes, or both, in whole or in part, allocated to and paid into a special fund of the municipality pursuant to the provisions of section 8-192a; or (3) any combination of the methods in subdivisions (1) and (2) of this section. Any bonds payable and secured as provided in this subsection shall be authorized and the appropriation of the proceeds thereof approved by a resolution adopted by the legislative body of the municipality, notwithstanding the provisions of any other statute, local law or charter governing the authorization and issuance of bonds and the appropriation of the proceeds thereof generally by the municipality. No such resolution shall be adopted until after a public hearing has been held upon such authorization. Notice of such hearing shall be published not less than five days prior to such hearing in a newspaper having a general circulation in the municipality. Such bonds shall be issued and sold in such manner; bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds; provide for the payment of interest on such dates, whether before or at maturity; be issued at, above or below par; mature at such time or times not exceeding forty years from their date in the case of bonds issued to finance housing and facilities related thereto or thirty years from their date in all other cases; have such rank or priority; be payable in such medium of payment; be issued in such form, including, without limitation, registered or book-entry form; carry such registration and transfer privileges and be made subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof; and contain such other terms and particulars as the legislative body of the municipality or the officers delegated such authority by the legislative body of the municipality shall determine. The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (A) Provisions respecting custody of the proceeds from the sale of the bonds and any bond anticipation notes, including any requirements that such proceeds be held separate from or not be commingled with other funds of the municipality; (B) provisions for the investment and reinvestment of bond proceeds until such proceeds are used to pay project costs and for the disposition of any excess bond proceeds or investment earnings thereon; (C) provisions for the execution of reimbursement agreements, or similar agreements, in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations; (D) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged for payment of bonds as provided in this section; (E) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the legislative body of the municipality in such amounts as may be established by the legislative body of the municipality, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the municipality; (F) covenants for the establishment of maintenance requirements with respect to facilities and properties; (G) provisions for the issuance of additional bonds on a parity with bonds issued prior to the issuance of such additional bonds, including establishment of coverage requirements with respect to such bonds as herein provided; (H) provisions regarding the rights and remedies available in case of a default to the bond owners, note owners or any trustee under any contract, loan agreement, document, instrument or trust indenture, including the right to appoint a trustee to represent their interests upon occurrence of any event of default, as defined in any such default proceedings, provided that if any bonds or bond anticipation notes are secured by a trust indenture, the respective owners of such bonds or notes shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; and (I) other provisions or covenants of like or different character from the foregoing which are consistent with this section and which the legislative body of the municipality determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or bond anticipation notes, or will tend to make the bonds or bond anticipation notes more marketable, and which are in the best interests of the municipality. Any provisions which may be included in proceedings authorizing the issuance of bonds under this section may be included in an indenture of trust duly approved in accordance with this section which secures the bonds and any notes issued in anticipation thereof, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein. Any pledge made by the municipality shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the municipality shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether such parties have notice of such lien. Neither the resolution nor any other instrument by which a pledge is created need be recorded. The legislative body of the municipality may enter into a trust indenture by and between the municipality and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the municipality. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bond owners and note owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality in relation to the exercise of its powers pursuant to this section and the custody, safeguarding and application of all moneys. The municipality may provide by such trust indenture for the payment of the pledged revenues or other receipts, funds or moneys to the trustee under such trust indenture or to any other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as project costs. Such bonds shall not be included in computing the aggregate indebtedness of the municipality, provided, if such bonds are made payable, in whole or in part, from funds contracted to be advanced by the municipality, the aggregate amount of such funds not yet appropriated to such purpose shall be included in computing the aggregate indebtedness of the municipality. As used in this section, “bonds” means any bonds, including refunding bonds, notes, temporary notes, interim certificates, debentures or other obligations. Temporary notes issued in accordance with this subsection in anticipation of the receipt of the proceeds of bond issues may be issued for a period of not more than five years and notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed five years.

(b) For the purpose of carrying out or administering a development plan or other functions authorized under this chapter, a municipality, acting by and through its development agency, may accept grants, advances, loans or other financial assistance from the federal government, the state or other source, and may do any and all things necessary or desirable to secure such financial aid. To assist any development project located in the area in which it is authorized to act, any public body, including the state, or any city, town, borough, authority, district, subdivision or agency of the state, may, upon such terms as it determines, furnish service or facilities, provide property, lend or contribute funds, and take any other action of a character which it is authorized to perform for other purposes. To obtain funds for the temporary and definitive financing of any development project, a municipality may, in addition to other action authorized under this chapter or other law, issue its general obligation bonds, notes, temporary notes or other obligations secured by a pledge of the municipality’s full faith and credit. Such bonds, notes, temporary notes and other obligations shall be authorized in accordance with the requirements for the authorization of such obligations generally by the municipality and the authorization, issuance and sale thereof shall be subject to the limitations contained in the general statutes, including provisions on the limitation of the aggregate indebtedness of the municipality. Notwithstanding the provisions of sections 7-264, 7-378 and 7-378a, and any other public or special act or charter or bond ordinance or bond resolution which limits the issuance or renewal of temporary notes issued in anticipation of the receipt of the proceeds of bond issues to a period of time of less than five years from the date of the original notes or requires a reduction in the principal amount of such notes or renewal notes prior to the fifth anniversary of the date of the original notes, such temporary notes may be issued for a period of not more than five years and notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed five years.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section and any other public or special act or charter or bond ordinance or bond resolution which limits the renewal of temporary notes issued pursuant to said subsections in anticipation of the receipt of the proceeds of bond issues to five years or less from the date of the original notes, any municipality may renew temporary notes in accordance with the provisions of this section for an additional period of not more than four years from the end of such five-year period. The officers or board authorized to issue the bonds or determine the particulars of the bonds may adopt a resolution authorizing the renewal of temporary notes for such additional period under the following conditions: (1) All project grant payments and bond sale proceeds received shall be promptly applied toward project costs or toward payment of such temporary notes as the same shall become due and payable or shall be deposited in trust for such purposes; (2) no later than the end of each period of twelve months after the end of such five-year period a portion of such temporary notes equal to at least one-twentieth of the municipality’s estimated cost of the project shall be retired from funds other than project grants or land sale proceeds or note proceeds; (3) the interest on all temporary notes renewed after such five-year period shall be paid from funds other than project grants or land sale proceeds or note proceeds; (4) the principal amount of each bond issue when sold shall be reduced by the amounts spent under subdivision (2) of this subsection, and the principal of such bonds shall be paid in annual installments commencing no later than one year from the date of issue; and (5) the maximum authorized term of the bonds when sold shall be reduced by not less than the number of months from the end of such five-year period to the date of issue. Any anticipated federal or state project grants or land sale proceeds may be used in computing the municipality’s cost of the project. Any municipality in which such resolution is passed shall include in its annual budget or shall otherwise appropriate sufficient funds to make the payments required by subdivisions (2) and (3) of this subsection.

(d) For the purposes of carrying out or administering a specified development plan authorized under this chapter, Connecticut Innovations, Incorporated may, upon a resolution with respect to such project adopted by the legislative body of the municipality, issue and administer bonds which are payable solely or in part from and secured by the pledge and security provided for in subsection (a) of this section subject to the general terms and provisions of law applicable to the issuance of bonds by Connecticut Innovations, Incorporated, except that the provisions of subsection (b) of section 32-23j shall not apply. For purposes of this section and section 8-192a, references to Connecticut Innovations, Incorporated shall include any subsidiary of Connecticut Innovations, Incorporated established pursuant to subsection (a) of section 32-11e.

(1967, P.A. 760, S. 7; P.A. 74-319, S. 3; P.A. 76-51; P.A. 87-572, S. 3, 5; P.A. 88-233, S. 3, 5; P.A. 89-230, S. 3, 4; P.A. 93-158, S. 4, 11; P.A. 98-237, S. 3; P.A. 01-179, S. 3; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 3.)

History: P.A. 74-319 amended Subsec. (a) by adding Subdivs. (2) and (3) re bonds payable from and secured by taxes or by combination of taxes and lien on assets of project, by adding requirement that bonds secured by taxes or combination be approved by local legislative body and by allowing deferral of principal payments; P.A. 76-51 amended Subsec. (b) to extend limits on temporary notes and renewals from 3 to 5 years; P.A. 87-572 made extensive amendments in procedures for issuance and payment of debt; P.A. 88-233 included payments made from payments in lieu of taxes; P.A. 89-230 amended Subsec. (a) to provide for 40-year maturity limits for bonds which finance housing and related facilities; P.A. 93-158 amended Subsecs. (a) and (b) adding provision re authorization of temporary notes, substituting alphabetic Subpara. indicators for numeric ones and making technical changes and added Subsec. (c) re renewal of temporary bonds, effective June 23, 1993; P.A. 98-237 added new Subsec. (d) authorizing the Connecticut Development Authority to issue bonds for a specified project upon approval of the legislative body of the municipality in which the project is located; P.A. 01-179 amended Subsec. (d) by adding provisions authorizing bonds to be payable in part from and secured by pledge and security provided for in Subsec. (a) and specifying that references to the Connecticut Development Authority include its subsidiaries; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsec. (d), effective July 1, 2012; P.A. 13-123 amended Subsec. (d) by substituting reference to Sec. 32-11e(a) for reference to Sec. 32-11a(1), effective June 18, 2013.



Section 8-192a - Allocation of taxes on real or personal property in a development project.

Any development plan authorized under this chapter or any proceedings authorizing the issuance of bonds under this chapter may contain a provision that taxes, if any, identified in such plan or such authorizing proceeding and levied upon taxable real or personal property, or both, in a development project each year or payments in lieu of such taxes authorized pursuant to chapter 114, or both, by or for the benefit of any one or more municipalities, districts or other public taxing agencies after adoption of the development plan as provided by section 8-191 or such authorizing proceedings, as the case may be, shall be divided as follows: (a) In each fiscal year that portion of the taxes or payments in lieu of taxes, or both, which would be produced by applying the then current tax rate of each of the taxing agencies to the total sum of the assessed value of the taxable property in the development project on the effective date of such adoption or the date of such authorizing proceedings, as the case may be, or on any date between such two dates which is identified in such proceedings, shall be allocated to and when collected shall be paid into the funds of the respective taxing agencies in the same manner as taxes by or for said taxing agencies on all other property are paid; and (b) that portion of the assessed taxes or the payments in lieu of taxes, or both, each fiscal year in excess of the amount referred to in subdivision (a) of this section shall be allocated to and when collected shall be paid into a special fund of the municipality or Connecticut Innovations, Incorporated as issuer of such bonds to be used in each fiscal year, first to pay the principal of and interest due in such fiscal year on loans, moneys advanced to, or indebtedness, whether funded, refunded, assumed, or otherwise, incurred by such municipality or Connecticut Innovations, Incorporated as issuer of such bonds to finance or refinance in whole or in part, such development project, and then, at the option of the municipality or Connecticut Innovations, Incorporated as issuer of such bonds, to purchase bonds issued for the project which has generated the tax increments or payments in lieu of taxes and then, at the option of the municipality or Connecticut Innovations, Incorporation as issuer of such bonds, to reimburse the provider of or reimbursement party with respect to any guarantee, letter of credit, policy of bond insurance, funds deposited in a debt service reserve fund, funds deposited as capitalized interest or other credit enhancement device used to secure payment of debt service on any bonds, notes or other indebtedness issued pursuant to section 8-192 to finance or refinance such development project, to the extent of any payments of debt service made therefrom. Unless and until the total assessed valuation of the taxable property in a development project exceeds the total assessed value of the taxable property in such project as shown by the last assessment list referred to in subdivision (a) of this section, all of the taxes levied and collected and all of the payments in lieu of taxes due and collected upon the taxable property in such development project shall be paid into the funds of the respective taxing agencies. When such loans, advances, and indebtedness, if any, and interest thereon, and such debt service reimbursement to the provider of or reimbursement party with respect to such credit enhancement, have been paid in full, all moneys thereafter received from taxes or payments in lieu of taxes, or both, upon the taxable property in such development project shall be paid into the funds of the respective taxing agencies in the same manner as taxes on all other property are paid.

(P.A. 74-319, S. 4; P.A. 87-572, S. 4, 5; P.A. 88-233, S. 4, 5; P.A. 98-237, S. 4; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 87-572 made extensive amendments in procedures for issuance and payment of debt; P.A. 88-233 included payments in lieu of taxes, provided for multiple jurisdiction projects and allowed for a municipally-fixed assessment date for the valuation of taxable property; P.A. 98-237 applied provisions to personal property and inserted reference to Connecticut Development Authority for consistency with other 1998 statutory changes; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 8-192b - Temporary notes. Extension of time for renewal.

Notwithstanding the provisions of subsection (b) of section 8-192 and any other public or special act or charter or bond ordinance or bond resolution which limits the renewal of temporary notes issued pursuant to said subsection in anticipation of the receipt of the proceeds of bond issues to five years from the date of the original notes, any municipality may renew temporary notes in accordance with the provisions of this section for an additional period of not more than four years from the end of such five-year period. The officers or board authorized to issue the bonds or determine the particulars of the bonds may adopt a resolution authorizing the renewal of temporary notes for such additional period under the following conditions: (a) All project grant payments and bond sale proceeds received shall be promptly applied toward project costs or toward payment of such temporary notes as the same shall become due and payable or shall be deposited in trust for such purposes; (b) no later than the end of each period of twelve months after the end of such five-year period a portion of such temporary notes equal to at least one-twentieth of the municipality’s estimated net cost of the project shall be retired from funds other than project grants or land sale proceeds or note proceeds; (c) the interest on all temporary notes renewed after such five-year period shall be paid from funds other than project grants or land sale proceeds or note proceeds; (d) the principal amount of each bond issue when sold shall be reduced by the amounts spent under subdivision (b) of this section, and the principal of such bonds shall be paid in annual installments commencing no later than one year from the date of issue; and (e) the maximum authorized term of the bonds when sold shall be reduced by not less than the number of months from the end of such five-year period to the date of issue. Any anticipated federal or state project grants or land sale proceeds may be used in computing the municipality’s net cost of the project. Any municipality in which such resolution is passed shall include in its annual budget or shall otherwise appropriate sufficient funds to make the payments required by subdivisions (b) and (c) of this section. In no event shall any notes renewed pursuant to the provisions of this section be due and payable later than June 30, 1988.

(P.A. 80-320, S. 2, 4; P.A. 82-24, S. 2, 5; P.A. 84-534, S. 2, 3; P.A. 86-387, S. 2, 3.)

History: P.A. 82-24 extended from two years to four years the period for which temporary notes may be renewed under this section following renewal for five years from the date of the original notes as allowed under Sec. 8-192(b), with the extended period of renewal subject to the same conditions as renewal for the first two years under this section and extended date by which any notes renewed under this section must be payable to June 30, 1984; P.A. 84-534 extended date by which any notes renewed under this section must be payable to June 30, 1986; P.A. 86-387 extended date by which any notes renewed under this section must be payable to June 30, 1988.



Section 8-193 - Acquisition and transfer of real property. Procedure. Powers of agency. Limitations.

(a) After approval of the development plan as provided in this chapter, the development agency may proceed by purchase, lease, exchange or gift with the acquisition or rental of real property within the project area and real property and interests therein for rights-of-way and other easements to and from the project area.

(b) (1) The development agency may, with the approval of the legislative body in accordance with this subsection, and in the name of the municipality, acquire by eminent domain real property located within the project area and real property and interests therein for rights-of-way and other easements to and from the project area, in the same manner that a redevelopment agency may acquire real property under sections 8-128 to 8-133, inclusive, as if said sections specifically applied to development agencies, except that no real property may be acquired by eminent domain pursuant to this subsection for the primary purpose of increasing local tax revenue.

(2) The development agency shall conduct a public hearing on any proposed acquisition of real property by eminent domain. The development agency shall cause notice of the time, place and subject of the hearing to be published in a newspaper having a substantial circulation in the municipality not more than ten days before the date set for the hearing. Not less than ten days before the date of the hearing, the development agency shall send, by first class mail, notice of the time, place and subject of the hearing to the owners of record of the real property and to all owners of real property within one hundred feet of the real property to be acquired by eminent domain.

(3) (A) No parcel of real property may be acquired by eminent domain under this section except by approval by vote of at least two-thirds of the members of the legislative body of the municipality or, in the case of a municipality for which the legislative body is a town meeting or a representative town meeting, the board of selectmen. Such approval shall be by (i) separate vote on each parcel of real property to be acquired, or (ii) a vote on one or more groups of such parcels, provided each parcel to be acquired is identified for the purposes of a vote on a group of such parcels under this subparagraph. The legislative body or the board of selectmen, as the case may be, shall not approve the use of eminent domain by the development agency unless the legislative body or board of selectmen has (I) considered the benefits to the public and any private entity that will result from the development project and determined that the public benefits outweigh any private benefits, (II) determined that the current use of the real property cannot be feasibly integrated into the overall development plan, and (III) determined that the acquisition of the real property by eminent domain is reasonably necessary to successfully achieve the objectives of the development plan.

(B) The municipality shall cause notice of any approved acquisition by eminent domain under this subdivision to be published in a newspaper having a substantial circulation in the municipality not more than ten days after such approval.

(C) (i) The development agency shall acquire any property identified in the plan as property to be acquired by eminent domain by a date that is five years after the date the first property is acquired by eminent domain under the plan unless the development agency approves an extension of the time for acquisition, except that no property may be acquired by eminent domain under the plan more than ten years after the first property is acquired by eminent domain under the plan.

(ii) With respect to a development plan for a project that is funded in whole or in part by federal funds, the provisions of this subparagraph shall not apply to the extent that such provisions are prohibited by federal law.

(4) The owner-occupant of property acquired by eminent domain under this section may file an application in the superior court for the judicial district in which the municipality is located to enjoin the acquisition of such property. The court may issue such injunction if the court finds that the development agency or municipality failed to comply with the requirements of this chapter. The filing of an application to enjoin the acquisition of property by eminent domain, in a court of competent jurisdiction, shall toll the five-year period or ten-year period set forth in subparagraph (C) of subdivision (3) of this subsection with respect to such property until the date a final judgment is entered in any such action, or any appeal thereof, whichever date is later.

(c) (1) With respect to real property acquired by eminent domain pursuant to this section on or after June 25, 2007, if the municipality does not use the real property for the purpose for which it was acquired or for some other public use and seeks to sell the property, the municipality shall first offer the real property for sale pursuant to subdivision (2) of this subsection to the person from whom the real property was acquired, or heirs of the person designated pursuant to subdivision (2) of this subsection, if any, for a price not to exceed the lesser of (A) the amount paid by the development agency to acquire the property, or (B) the fair market value of the property at the time of any sale under this subsection. After the municipality provides notice pursuant to subdivision (2) of this subsection, the municipality may not sell such property to a third party unless the municipality has permitted the person or named heirs six months during which to exercise the right to purchase the property, and an additional six months to finalize the purchase if the person or named heirs provide the municipality with notice of intent to purchase the property within the initial six-month period.

(2) For the purposes of any offer of sale pursuant to this subsection, the municipality shall provide a form to any person whose property is acquired by eminent domain pursuant to this section to permit such person to provide an address for notice of sale to be sent, or to provide the name and address of an agent to receive such notice. Such form shall be designed to permit the person to designate heirs of the person who shall be eligible to purchase such property pursuant to this subsection. The person or agent shall update information in the form in writing. If the person or agent does not provide or update the information in the form in a manner that permits the municipality to send notice of sale pursuant to this subsection, no such notice shall be required.

(3) With respect to a development plan for a project that is funded in whole or in part by federal funds, the provisions of this subsection shall not apply to the extent that such provisions are prohibited by federal law.

(d) The development agency may, with the approval of the legislative body and, of the commissioner if any grants were made by the state under section 8-190 or 8-195 for such development project, and in the name of such municipality, transfer by sale or lease at fair market value or fair rental value, as the case may be, the whole or any part of the real property in the project area to any person, in accordance with the project plan and such disposition plans as may have been determined by the commissioner.

(e) A development agency shall have all the powers necessary or convenient to undertake and carry out development plans and development projects, including the power to clear, demolish, repair, rehabilitate, operate, or insure real property while it is in its possession, to make site improvements essential to the preparation of land for its use in accordance with the development plan, to install, construct or reconstruct streets, utilities and other improvements necessary for carrying out the objectives of the development project, and, in distressed municipalities, as defined in section 32-9p, to lend funds to businesses and industries in a manner approved by the commissioner.

(1967, P.A. 760, S. 8; 1971, P.A. 505, S. 5; 1972, P.A. 87, S. 3; P.A. 74-184, S. 6, 10; P.A. 77-138, S. 2, 3; 77-410, S. 2, 5; P.A. 80-18, S. 2, 3; P.A. 84-243, S. 2; P.A. 07-141, S. 1.)

History: 1971 act amended Subsec. (a) by substituting Connecticut development commission for commissioner of community affairs; 1972 act added power to rehabilitate real property in Subsec. (b); P.A. 74-184 substituted commissioner of commerce for Connecticut development commission; P.A. 77-138 amended Subsec. (a) to delete phrase which had restricted transfers of property by development agencies by allowing transfers only after completion of improvements called for in plan; P.A. 77-410 required commissioner’s approval of transfers if grants were made by the state for the project in Subsec. (a); P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979; P.A. 80-18 substituted “real property” for “land” and deleted reference to acquisition of real property under Sec. 8-129; P.A. 84-243 amended Subsec. (b) to provide for loans to businesses and industries in distressed municipalities; P.A. 07-141 inserted new Subsec. designators (b) and (c) and inserted Subdiv. designators, inserted exception in Subsec. (b)(1) that no property may be acquired for primary purpose of increasing local tax revenue, inserted new provisions as Subsecs. (b)(2) to (4) re process for acquisition, inserted new provisions as Subsec. (c) re offer of sale to owner if property not used for a public purpose, designated existing provisions re transfer of property as Subsec. (d), and redesignated existing Subsec. (b) as Subsec. (e), effective June 25, 2007, and applicable to property acquired on or after that date.

Cited. 28 CA 622.

Prior use doctrine. Property devoted to public use by one municipality cannot be taken through eminent domain by another municipality if proposed use will either destroy existing use or so interfere with it as to destroy it, except when there is expressed or implied legislative authority. 35 CS 157.

Subsec. (a):

Authorization to acquire real property by eminent domain does not include or exclude any specific type of real property leading to the conclusion that the power applies to real property as broadly defined in Sec. 8-187(9). 268 C. 1.



Section 8-194 - Readjustment, relocation and removal of public service facilities.

As used in this section, “public service facility” includes any sewer, pipe, main, conduit, cable, wire, pole, tower, building or utility appliance owned or operated by an electric, gas, telephone, telegraph or water company. Whenever a development agency determines that the closing of any street or public right-of-way is provided for in a development plan adopted and approved in accordance with this chapter, or where the carrying out of such a development plan, including the construction of new improvements, requires the temporary or permanent readjustment, relocation or removal of a public service facility from a street or public right-of-way, the agency shall issue an appropriate order to the company owning or operating such facility, and such company shall permanently or temporarily readjust, relocate or remove the same promptly in accordance with such order, provided an equitable share of the cost of such readjustment, relocation or removal, including the cost of installing and constructing a facility of equal capacity in a new location, shall be borne by the development agency. Such equitable share shall be fifty per cent of such cost after the deduction hereinafter provided. In establishing the equitable share of the cost to be borne by the development agency, there shall be deducted from the cost of the readjusted, relocated or removed facilities a sum based on a consideration of the value of materials salvaged from existing installations, the cost of the original installation, the life expectancy of the original facility and the unexpired term of such life use. For the purposes of determining the equitable share of the cost of such readjustment, relocation or removal, the books and records of the company shall be available for the inspection of the development agency. When any facility is removed from a street or public right-of-way to a private right-of-way, the development agency shall not pay for such private right-of-way. If the development agency and the company owning or operating such facility cannot agree upon the share of the cost to be borne by the development agency, either may apply to the superior court for the judicial district within which the street or public right-of-way is situated, or, if the court is not in session, to any judge thereof, for a determination of the cost to be borne by the development agency, and such court or such judge, after causing notice of the pendency of such application to be given to the other party, shall appoint a state referee to make such determination. Such referee, having given at least ten days’ notice, to the parties interested, of the time and place of the hearing, shall hear both parties, shall take such testimony as such referee may deem material and shall thereupon determine the amount of the cost to be borne by the development agency and forthwith report to the court. If the report is accepted by the court, such determination shall, subject to right of appeal as in civil actions, be conclusive upon such parties.

(1967, P.A. 760, S. 9; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 8-195 - Development grants and special development grants.

(a) The commissioner is authorized to make development grants to municipalities for development projects, provided (1) no such grant shall be made for any such project until said commissioner has given approval to the plan therefor and (2) no such grant shall be made for any such project in an amount exceeding fifty per cent or, in the case of grants to any distressed municipality, as defined in section 32-9p, sixty-five per cent of the net cost, excluding, except as provided in this subsection, planning costs and special planning costs of such project as determined by said commissioner, and except that when two or more towns jointly initiate such a project in accordance with the provisions of section 8-196, such grant may be in an amount not exceeding seventy-five per cent of the net cost, excluding, except as provided in this subsection, planning costs and special planning costs of such project as determined by said commissioner. In distressed municipalities, as defined in section 32-9p, the commissioner may authorize such grants to be used for loans to businesses and industries locating, constructing, expanding, renovating or operating within development projects. Said commissioner may include planning costs or special planning costs of such project if such costs have already been paid or reimbursed by the municipality. Any distressed municipality’s share of the cost of development projects may, to the extent permitted by federal law, be paid entirely or partially from amounts received by the municipality under any federal capital grant program. Special development grants, as provided in subsections (b) and (c), may be made to any municipality, regardless of whether or not it is a distressed municipality, in amounts up to one hundred per cent of such costs.

(b) The commissioner is authorized to make special development grants to municipalities to plan, install, construct or reconstruct utilities, sewerage and water lines and systems, and water towers and to acquire rights-of-way, therefore, to the boundaries of development projects. Such development grants may be made in amounts to their total costs, but not to exceed, ten per cent of the estimated physical development costs within the development project as last approved by the commissioner.

(c) The commissioner is authorized to make special development grants to municipalities for site improvement, utility, water, roads and sewerage facilities, renovation of building space, related engineering services, and for relocation expenses for the purpose of assisting industrial and business firms to locate or expand within development projects and which, upon such location or expansion, would result in a significant increase in employment or municipal real estate tax revenue to the municipality within which such development projects are located. All relocation assistance shall be in conformance with the provisions of chapter 135. Such grants may be made in amounts to their estimated total cost.

(d) In allocating funds available for the making of development grants, said commissioner is authorized to establish priorities among municipalities, taking into account their relative needs for development projects, the effects of proposed projects on existing housing and the extent to which particular projects are likely to advance the purposes of this chapter.

(1967, P.A. 760, S. 10; 1971, P.A. 505, S. 6; P.A. 74-184, S. 7, 10; P.A. 75-109; 75-480, S. 6, 8; P.A. 76-134, S. 2; P.A. 78-357, S. 12, 16; P.A. 79-229; P.A. 83-234; P.A. 84-243, S. 3; P.A. 85-50, S. 3; P.A. 86-232, S. 2.)

History: 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 74-184 substituted commissioner of commerce for Connecticut development commission; P.A. 75-109 allowed grants for up to 75% of net costs in project undertaken by two or more towns; P.A. 75-480 divided section into Subsecs., making former provisions Subsecs. (a) and (d) and inserting new Subsecs. (b) and (c) re special development grants; P.A. 76-134 excluded planning and special planning costs from consideration as part of net costs in determining amount of grants under Subsec. (a), reversing previous provision for their inclusion in net cost; P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979; P.A. 78-357 allowed grants for up to 65% of net cost to distressed municipalities, allowed use of federal grants to pay for distressed municipalities’ share of cost and clarified applicability of special development grants in Subsec. (a); P.A. 79-229 allowed inclusion of planning or special planning costs in net cost when planning costs already paid by municipality in Subsec. (a); P.A. 83-234 provided that special development grants could be made for renovation of building space or for expansion within development projects; P.A. 84-243 amended Subsec. (a) to provide for the use of funds for loans to businesses and industries in distressed municipalities; P.A. 85-50 amended Subsec. (a) to authorize grants in distressed municipalities to also be used for loans to businesses and industries renovating or operating within development projects; P.A. 86-232 amended Subsec. (d) to require commissioner to take into account effects of proposed projects on existing housing.



Section 8-196 - Joint projects.

Any two or more municipalities by vote of their respective legislative bodies may, through their respective development agencies, jointly initiate a development project where the project area is to be located in one or more of such towns, and after approval by the commissioner of the project plan therefor if any state aid is to be requested under section 8-190 or 8-195, enter into, and thereafter amend, an agreement for the purposes of jointly carrying out the project plan through their respective development agencies, which agreement may include provisions for furnishing municipal services to, and sharing costs of, and revenues, including property tax and rental receipts, from, the development project. A proposed form of the agreement to be entered into by such towns shall be included as part of the project plan. In furtherance of its obligations under such an agreement, each town which is a party thereto may make appropriations and levy taxes in accordance with the provisions of the general statutes and may issue bonds in accordance with section 8-192.

(1967, P.A. 760, S. 11; 1971, P.A. 505, S. 7; P.A. 74-184, S. 8, 10; P.A. 75-480, S. 7, 8; P.A. 77-410, S. 3, 5.)

History: 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 74-184 substituted commissioner of commerce for Connecticut development commission; P.A. 75-480 deleted requirement that municipalities jointly initiating project be contiguous and simply required approval by commissioner rather than “final approval”; P.A. 77-410 required approval of commissioner “if any state aid is to be requested under section 8-190 or 8-195”; P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979.



Section 8-197 - Furnishing of municipal services to other municipalities.

Any municipality by vote of its legislative body may for consideration furnish municipal services to, or have municipal services furnished to it by, one or more other municipalities. The consideration for such services may be based, in whole or in part, upon a formula which takes into account the taxes levied on so much of the real property situated in the municipality to which such services are to be furnished as, in the judgment of the legislative body thereof, will be appreciably benefited by such services.

(1967, P.A. 760, S. 12.)



Section 8-198 - Regulations.

The commissioner is authorized to make and enforce reasonable regulations to carry out the provisions of this chapter.

(1967, P.A. 760, S. 13; 1971, P.A. 505, S. 8; P.A. 74-184, S. 9, 10.)

History: 1971 act substituted Connecticut development commission for commissioner of community affairs; P.A. 74-184 substituted commissioner of commerce for Connecticut development commission; P.A. 77-614 substituted commissioner of economic development for commissioner of commerce, effective January 1, 1979.



Section 8-199 - Action to be taken in name of municipality.

Any development agency shall exercise its powers in the name of the municipality, and all bonds issued pursuant to this chapter shall be issued in the name of the municipality and title to land taken or acquired pursuant to a development plan shall be solely in the name of the municipality.

(1967, P.A. 760, S. 15.)



Section 8-200 - Modification of development plan. Abandonment of plan and conveyance of property. Limitations.

(a) A development plan may be modified at any time by the development agency, provided, if modified after the lease or sale of real property in the development project area, the modification must be consented to by the lessees or purchasers of such real property or their successor or successors in interest affected by the proposed modification. Where the proposed modification will substantially change the development plan as previously approved, the modification must be approved in the same manner as the development plan.

(b) If after three years from the date of approval of the development plan the development agency has been unable to transfer by sale or lease at fair market value or fair rental value, as the case may be, the whole or any part of the real property acquired in the project area to any person in accordance with the project plan, and no grant has been made for such project pursuant to section 8-195, the municipality may, by vote of its legislative body, abandon the project plan and such real property may be conveyed free of any restriction, obligation or procedure imposed by the plan but shall be subject to all other local and state laws, ordinances or regulations, including, but not limited to, any offer of sale required under subsection (c) of section 8-193.

(1967, P.A. 760, S. 16; P.A. 80-41; P.A. 81-415, S. 3, 4; P.A. 07-141, S. 12.)

History: P.A. 80-41 substituted “development” for “redevelopment”; P.A. 81-415 added Subsec. (b) authorizing municipality to abandon project plan and convey real property in the project area if, after three years from the date of the plan’s approval the development agency is unable to sell or lease all or any part of the property; P.A. 07-141 amended Subsec. (b) to add “including, but not limited to, any offer of sale required under subsection (c) of section 8-193”, effective June 25, 2007, and applicable to property acquired on or after that date.



Section 8-200a - Conversion of balance of prior loans to grants-in-aid.

The unpaid balance of all loans made under the provisions of chapter 131 of the general statutes, revision of 1958, revised to 1966, shall, on May 23, 1969, become state grants-in-aid under the provisions of this chapter and shall not be repaid to the state in whole or in part.

(1969, P.A. 259, S. 1; P.A. 03-278, S. 21.)

History: P.A. 03-278 made a technical change, effective July 9, 2003.



Section 8-200b - Payment of administrative costs under prior law.

Administrative or other costs or expenses incurred by the state in connection with the carrying out of the provisions of chapter 131 of the general statutes, revision of 1958, revised to 1966, shall be paid from the proceeds of bonds issued for grants-in-aid for industrial or research development projects from funds available for the purposes of this chapter.

(1969, P.A. 259, S. 2; P.A. 03-278, S. 22.)

History: P.A. 03-278 made a technical change, effective July 9, 2003.






Chapter 133 - Housing, Redevelopment and Urban Renewal and Human Resource Development Programs

Section 8-201 - Declaration of policy.

It is found and declared that improvement of the conditions and quality of urban life is one of the most serious responsibilities facing this state. The persistence of slums and blight; the critical need for additional and improved housing and community facilities and services arising from rapid expansion of the state’s urban population; the inadequacy of sites for industrial and commercial growth; the concentration of persons of low income in the older urban areas of the state; the persistence of poverty, unemployment, underemployment, educational deprivation, crime and delinquency, and physical and mental illness; all these have resulted in a marked deterioration of the quality of the environment and the lives of large numbers of Connecticut citizens, while the state as a whole prospers. It is further found and declared that the municipalities of this state do not have adequate resources to deal effectively with these physical, economic, and human resource problems and that financial and technical assistance by the state, in addition to that now authorized, and the granting of new powers and authority to municipalities, are essential to enable the municipalities to plan, develop and conduct physical, economic and human resource programs for effective community development. It is further found and declared that the accomplishment of these objectives requires effective concentration and coordination of federal, state, regional and local public and private efforts and resources and that such concentration and coordination of efforts can best be achieved through the creation of an Office of Policy and Management.

(1967, P.A. 522, S. 1; P.A. 77-614, S. 590, 609, 610; P.A. 78-303, S. 119, 136.)

History: P.A. 77-614 substituted office of policy and management for department of community affairs, effective January 1, 1979, and in Sec. 609 repealed section; P.A. 78-303 removed section from repeal provision in Sec. 609 of P.A. 77-614.



Section 8-202 - Definitions.

As used in this chapter:

(a) Repealed by P.A. 77-614, S. 609, 610;

(b) “Human resource development agency” means a human resource development agency as defined in section 17b-852;

(c) “Housing solely for low or moderate-income persons or families” means housing, the construction or rehabilitation of which is aided or assisted in any way by any federal or state statute, which housing is subject to regulation or supervision of rents, charges or sale prices and methods of operation by a governmental agency under a regulatory agreement or other instrument which restricts occupancy of such housing to persons or families whose incomes do not exceed prescribed limits;

(d) “Municipality” means town, city or borough;

(e) “Governing body” means, for towns having a town council, the council; for other towns, the selectmen; for cities, the common council or other similar body of officials; and for boroughs, the warden and burgesses.

(1967, P.A. 522, S. 2; P.A. 77-614, S. 609, 610.)

History: P.A. 77-614 repealed Subsec. (a) which had defined “commissioner” as commissioner of community affairs, effective January 1, 1979.



Section 8-203 to 8-205 - Department of Community Affairs; commissioner. Advisory Council on Community Affairs. Duties of council.

Sections 8-203 to 8-205, inclusive, are repealed.

(1967, P.A. 522, S. 3, 5, 6; 1969, P.A. 28; P.A. 73-8, S. 1; P.A. 77-614, S. 609, 610.)



Section 8-206 - *(See end of section for amended version of subsection (c) and effective date.) Duties of Commissioner of Housing.

(a) The Commissioner of Housing shall (1) administer and direct the operations of the Department of Housing; (2) advise and inform municipal officials, local housing authorities, the Connecticut Housing Authority, public development agencies and other agencies and groups about housing, redevelopment, urban renewal and community development and shall collect and disseminate information pertaining thereto, including information about federal, state and private assistance programs and services pertaining thereto; (3) inquire into the utilization of state government resources, coordinate federal and state activities for assistance in and solution of problems of housing, redevelopment, urban renewal and community development and shall inform and advise the Governor about and propose legislation concerning such problems; (4) conduct, encourage and maintain research and studies relating to housing, redevelopment, urban renewal and community development problems; (5) prepare and review model ordinances and charters relating to these areas; (6) maintain an inventory of data and information and act as a clearing house and referral agency for information on state and federal programs and services relative to housing and community development; (7) conduct, encourage and maintain research and studies and advise municipal officials concerning forms of intergovernmental cooperation and cooperation between public and private agencies designed to advance programs of housing, redevelopment, urban renewal and community development; (8) promote and assist the formation of local housing authorities and other agencies or organizations appropriate to the purposes of this chapter; and (9) inform the public regarding the rights and obligations of landlords and tenants as provided in chapters 830, 831 and 832 and respond to any inquiries from the public on such matters.

(b) The commissioner may determine the qualifications of personnel or consultants to be engaged in connection with the provision of any state assistance or administration provided by the Department of Housing.

*(c) The Commissioner of Housing may make available technical and financial assistance and advisory services to any municipality, municipal agency, local housing authority, human resource development agency, regional planning agency, regional council of elected officials, regional council of governments, housing sponsor, prospective housing sponsor or other appropriate agency, or the Connecticut Housing Authority, for any activity pertinent to the development, preservation, repair or rehabilitation of housing or for urban renewal, redevelopment or community development activities as defined in chapter 130, provided any financial assistance to a regional planning agency, regional council of governments or a regional council of elected officials shall have the prior approval of the Secretary of the Office of Policy and Management, or his designee. Financial, technical or advisory assistance shall be rendered upon such contractual arrangements as may be agreed upon by the commissioner and any such municipality, agency, authority, council or sponsor in accordance with their respective needs.

(d) The Commissioner of Housing is authorized to do all things necessary to apply for, qualify for and accept any federal funds made available or allotted under any federal act for any activities which may be pertinent to the purposes of this chapter and chapters 128, 129, 130, 135 and 136 and said commissioner shall administer any such funds allotted to the department in accordance with federal law. The commissioner may enter into contracts with the federal government concerning the use and repayment of such funds under any such federal act, the prosecution of the work under any such contract and the establishment of and disbursement from a separate account in which federal and state funds estimated to be required for plan preparation or other eligible activities under such federal act shall be kept. Said account shall not be a part of the General Fund of the state or any subdivision of the state. Unless otherwise required by federal law or regulation, any federal housing assistance funding made available at the state level shall be allocated in accordance with the state’s consolidated plan for housing and community development prepared pursuant to the provisions of section 8-37t. Such allocation shall, to the maximum extent possible, reflect the types and distribution of housing needs in all parts of the state and the resources required by the department, the Connecticut Housing Finance Authority or other appropriate agencies to meet those needs.

(e) The powers and duties enumerated in this section shall be in addition to and shall not limit any other powers or duties of the Commissioner of Housing contained in any other law.

(1967, P.A. 522, S. 7; 1969, P.A. 436, S. 1; P.A. 73-679, S. 35, 43; P.A. 75-537, S. 49, 55; P.A. 77-614, S. 19, 290, 610; P.A. 78-303, S. 10, 131, 136; P.A. 79-257; 79-598, S. 5; P.A. 86-281, S. 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-124, S. 5; P.A. 13-234, S. 2.)

*Note: On and after January 1, 2015, subsection (c) of this section, as amended by section 285 of public act 13-247, is to read as follows:

“(c) The Commissioner of Housing may make available technical and financial assistance and advisory services to any municipality, municipal agency, local housing authority, human resource development agency, regional council of governments, housing sponsor, prospective housing sponsor or other appropriate agency, or the Connecticut Housing Authority, for any activity pertinent to the development, preservation, repair or rehabilitation of housing or for urban renewal, redevelopment or community development activities as defined in chapter 130, provided any financial assistance to a regional council of governments shall have the prior approval of the Secretary of the Office of Policy and Management, or his or her designee. Financial, technical or advisory assistance shall be rendered upon such contractual arrangements as may be agreed upon by the commissioner and any such municipality, agency, authority, council or sponsor in accordance with their respective needs.”

(1967, P.A. 522, S. 7; 1969, P.A. 436, S. 1; P.A. 73-679, S. 35, 43; P.A. 75-537, S. 49, 55; P.A. 77-614, S. 19, 290, 610; P.A. 78-303, S. 10, 131, 136; P.A. 79-257; 79-598, S. 5; P.A. 86-281, S. 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-124, S. 5; P.A. 13-234, S. 2; 13-247, S. 285.)

History: 1969 act amended Subsec. (b) to allow aid to housing code enforcement agencies, regional planning agencies and regional councils of elected officials, and to require that financial aid to regional planning agency or regional council of elected officials be approved by director of planning of office of state planning; P.A. 73-679 substituted managing director, planning and budgeting, department of finance and control or his designee for director of planning; P.A. 75-537 substituted commissioner of planning and energy policy for managing director; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of planning and energy policy and, effective January 1, 1979, substituted commissioner of economic development for commissioner of community affairs and eliminated redundant references to municipal government and municipal programs and to human resource development and programs; P.A. 78-303 made technical changes; P.A. 79-257 allowed aid to tenant councils under Subsec. (b); P.A. 79-598 substituted commissioner of housing for commissioner of economic development, throughout section, added to duties listed the administration of department of housing and duties re landlord/tenant rights and responsibilities and substituted “community” for “industrial and commercial” development and programs in Subsec. (a), deleted Subdivs. (A) and (B), formerly in Subsec. (a) and designated Subdiv. (C) as new Subsec. (b), relettering remaining Subsecs. accordingly, amended Subsec. (c), formerly (b), to expand list of agencies to which assistance is available and to rewrite list of activities for which aid is available, and amended Subsec. (d), formerly (c), to allow application for federal funds to fulfill purposes of chapters listed and added provision concerning allocation of federal funds; P.A. 86-281 inserted “Connecticut housing authority” in Subsecs. (a) and (c) and made technical changes; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 11-124 amended Subsec. (d) by replacing “housing plan” with “state’s consolidated plan for housing and community development”; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013; P.A. 13-247 amended Subsec. (c) by deleting references to “regional planning agency” and “regional council of elected officials” and made a technical change, effective January 1, 2015 (Revisor’s note: In Subsec. (c), a reference to “Commissioner of Economic and Community Development” was changed editorially by the Revisors to “Commissioner of Housing” to conform with changes made by P.A. 13-234).



Section 8-206a - Transfer of certain powers and duties to the Commissioner of Community Affairs, and then to the Commissioner of Housing.

(a) In accordance with the provisions of section 4-38d, all powers and duties delegated to the Public Works Commissioner under the provisions of chapters 128, 129 and 130 shall be transferred to the Commissioner of Community Affairs, and where the words “Public Works Commissioner” are used in said chapters, the words “Commissioner of Community Affairs” shall be substituted in lieu thereof.

(b) In accordance with the provisions of said section 4-38d, all powers and duties delegated to the Connecticut Development Commission under the provisions of sections 8-124 to 8-154e, inclusive, and 8-160 to 8-162, inclusive, shall be transferred to the Commissioner of Community Affairs, and where the words “Connecticut Development Commission” are used in said sections, the words “Commissioner of Community Affairs” shall be substituted in lieu thereof.

(c) In accordance with the provisions of section 4-38d, all powers and duties heretofore delegated to the State Office of Economic Opportunity shall be transferred to the Commissioner of Community Affairs, and wherever the term “director of the State Office of Economic Opportunity” is used it shall mean the commissioner.

(d) Unless specifically otherwise provided in this chapter, whenever, pursuant to law in effect prior to July 1, 1967, reports, certifications, applications or requests were required or permitted to be made to the department, department head, board, division, commission, office or officer, whose powers and duties are assigned or transferred by this chapter, such reports and certifications shall be filed with, and such applications or requests shall be made to, the department, department head, officer or agency to which such assignment or transfer has been made hereunder.

(e) Whenever the term “Connecticut Development Commission” occurs or any reference is made thereto in any regulation, contract or document concerning housing, redevelopment, urban renewal or urban planning grants at the municipal level of government, it shall be deemed to mean or refer to the Commissioner of Community Affairs.

(f) Whenever the term “Public Works Commissioner” occurs or any reference is made thereto in any regulation, contract or document concerning housing adopted or entered into under chapters 128, 129 and 130, it shall be deemed to mean or refer to the Commissioner of Community Affairs.

(g) In accordance with the provisions of section 4-38d, all powers and duties transferred to the Commissioner of Community Affairs by this section are transferred to the Commissioner of Housing.

(1967, P.A. 522, S. 8; 1971, P.A. 505, S. 9, 10; P.A. 77-313, S. 7; 77-614, S. 594, 610; P.A. 78-373, S. 7; P.A. 79-598, S. 10; P.A. 95-250, S. 18, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 6.)

History: 1971 act changed sections referred to in Subsec. (b) from “8-124 to 8-162, inclusive” to “8-124 to 8-154, inclusive, and 8-160 to 8-162, inclusive”; P.A. 77-313 replaced Sec. 8-154 with Sec. 8-154e in Subsec. (b); P.A. 77-614 added Subsec. (g) transferring duties from commissioner of community affairs to commissioner of economic development, effective January 1, 1979; P.A. 78-373 amended Subsec. (g) to limit transfer of duties to economic development commissioner to Subsecs. (a), (b) and (d) to (f), inclusive, and to transfer duties in Subsec. (c) to commissioner of human resources; P.A. 79-598 added Subsec. (h) transferring certain duties of economic development commissioner to commissioner of housing; P.A. 95-250 and P.A. 96-211 amended Subsec. (g) to replace Commissioner of Economic Development with Commissioner of Economic and Community Development and deleted Subsec. (h); P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 13-234 amended Subsec. (g) by substituting “Commissioner of Housing” for “Commissioner of Economic and Community Development”, effective July 1, 2013.



Section 8-206b - Emergency fuel assistance program. Eligibility requirements. Participation in weatherization program.

Section 8-206b is repealed, effective October 1, 2004.

(P.A. 78-184, S. 1, 2; Oct. Sp. Sess. P.A. 79-5, S. 1, 5; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 10, 165; P.A. 04-76, S. 59.)



Section 8-206c - Effective date of Secs. 8-206b and 16a-45.

Sections 8-206b and 16a-45 shall take effect November 20, 1979, except that this law shall only remain in effect until June 30, 1980.

(Oct. Sp. Sess. P.A. 79-5, S. 5.)



Section 8-206d - Emergency fuel assistance program for group homes, halfway houses, housing authorities and municipalities. Regulations.

The Commissioner of Economic and Community Development shall administer an emergency fuel assistance program to provide: (1) Emergency fuel assistance on behalf of private, nonprofit group homes and halfway houses receiving state aid and licensed by or under contract with the Department of Public Health, the Department of Children and Families, the Department of Mental Health and Addiction Services, the Department of Correction or the Department of Developmental Services, provided no group home or halfway house shall receive emergency fuel assistance in excess of one thousand dollars unless the commissioner finds additional assistance is necessary to protect the health and safety of the residents of such group home or halfway house; (2) grants to municipalities for emergency fuel assistance to receivers of rents appointed pursuant to section 47a-56a, to prevent and respond to abandonment by landlords of tenant-occupied dwelling units, provided no municipality shall receive an amount in excess of one thousand five hundred dollars for each receivership established within such municipality unless the commissioner finds additional assistance is necessary to protect the health and safety of the residents of such dwelling units; and (3) emergency fuel assistance to housing authorities for state-financed housing projects, for fuel costs incurred after October 1, 1979. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing eligibility criteria for the distribution of state funds appropriated to the Department of Economic and Community Development for such program. The commissioner may, in his discretion and based on his determination of need, allocate any funds appropriated for the purposes of this section among group homes and halfway houses, municipalities and housing authorities.

(Oct. Sp. Sess. P.A. 79-2, S. 1, 3; P.A. 80-92; 80-369, S. 1, 3; P.A. 93-91, S. 1, 2; 93-381, S. 12, 39; P.A. 95-250, S. 1; 95-257, S. 11, 12, 21, 58; P.A. 96-211, S. 1, 5, 6; P.A. 07-73, S. 2(a).)

History: P.A. 80-92 substituted alcohol and drug abuse commission for alcohol and drug abuse council; P.A. 80-369 deleted formula for allocating emergency fuel assistance and added provision for allocating funds at commissioner’s discretion; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced commissioner and department of health services and executive director and Connecticut alcohol and drug abuse commission with commissioner and department of public health and addiction services and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 8-206e - Housing assistance and counseling demonstration program. Assisted living demonstration program in HUD Section 202 and Section 236 elderly housing developments. Regulations.

(a) The Commissioner of Economic and Community Development shall, within available appropriations, establish a demonstration housing assistance and counseling program to offer advice on matters concerning landlord and tenant relations and the financing of owner-occupied and rental housing purchases, improvements and renovations. The program shall provide: (1) Educational services designed to inform landlords and tenants of their respective rights and responsibilities; (2) dispute mediation services for landlords and tenants; (3) information on securing housing-related financing, including mortgage loans, home improvement loans, energy assistance and weatherization assistance; and (4) such other housing-related counseling and assistance as the commissioner shall provide by regulations.

(b) The Commissioner of Economic and Community Development may, within available appropriations, enter into a contract or contracts to provide financial assistance in the form of grants-in-aid to nonprofit corporations, as defined in section 8-39, to carry out the purposes of subsection (a) of this section.

(c) The Commissioner of Economic and Community Development shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of subsections (a) and (b) of this section.

(d) The Commissioner of Economic and Community Development shall establish a demonstration program in up to four United States Department of Housing and Urban Development, Section 202 or Section 236 elderly housing developments to provide assisted living services.

(e) The Commissioner of Economic and Community Development shall establish criteria for making disbursements under the provisions of subsection (d) of this section which shall include, but are not limited to: (1) Size of the United States Department of Housing and Urban Development, Section 202 and Section 236 elderly housing developments; (2) geographic locations in which the developments are located; (3) anticipated social and health value to the resident population; (4) each Section 202 and Section 236 housing development’s designation as a managed residential community, as defined in section 19a-693; and (5) the potential community development benefit to the relevant municipality. Such criteria may specify who may apply for grants, the geographic locations determined to be eligible for grants, and the eligible costs for which a grant may be made. For the purposes of the demonstration program, multiple properties with overlapping board membership or ownership may be considered a single applicant.

(f) The Commissioner of Economic and Community Development may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of subsections (d) and (e) of this section.

(P.A. 87-406, S. 1, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-279, S. 33, 45; June Sp. Sess. P.A. 00-2, S. 9, 53; June Sp. Sess. P.A. 01-2, S. 36, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; June Sp. Sess. P.A. 07-2, S. 39.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-279 amended Subsec. (a) to require the establishment of the program “within available appropriations” and amended Subsec. (b) to authorize the entering into of contracts to provide financial assistance in the form of grants-in-aid to nonprofit corporations “within available appropriations”, effective July 1, 1999; June Sp. Sess. P.A. 00-2 amended Subsec. (c) to add reference to subsections (a) and (b) of this section, eliminated obsolete provisions in former Subsec. (d) requiring submission of report re evaluation of operation and effectiveness of demonstration program, substituted provisions in Subsec. (d) requiring establishment of an assisted living demonstration program in U.S. Department of Housing and Urban Development, Section 202 and Section 236, elderly housing developments, added Subsec. (e) requiring commissioner to establish criteria for making disbursements under the provisions of Subsec. (d), and added Subsec. (f) authorizing commissioner to adopt regulations to implement provisions of Subsecs. (d) and (e); June Sp. Sess. P.A. 01-2 amended Subsec. (d) to require commissioner to establish assisted living demonstration programs in up to four, in lieu of two, Section 202 or Section 236 elderly housing developments, deleting phrase “for persons who are residents of the state”, and amended Subsec. (e) to make a technical change and to provide for purposes of the demonstration program, multiple properties with overlapping board membership or ownership may be considered a single applicant, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; June Sp. Sess. P.A. 07-2 amended Subsec. (e)(4) by replacing “section 19-13-D105 of the regulations of Connecticut state agencies” with “section 19a-693”.

See title 47a re landlord-tenant relationship generally.



Section 8-206f - Designation of HUD Section 202 or Section 236 elderly housing development as demonstration program.

Notwithstanding the provisions of section 8-206e, the Commissioner of Housing, in consultation with the Commissioner of Social Services and the Secretary of the Office of Policy and Management, may designate as a demonstration program one or more established United States Department of Housing and Urban Development Section 202 or Section 236 elderly housing development that is licensed to provide assisted living services, for the purpose of qualifying otherwise eligible residents for payment for such services as authorized under a 1915c Medicaid waiver or the state-funded portion of the Connecticut Home Care Program for the Elderly established pursuant to section 17b-342.

(Sept. Sp. Sess. P.A. 09-5, S. 88; P.A. 13-234, S. 67.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” and substituted “one or more” for “an” re designation of demonstration program, effective July 1, 2013.



Section 8-207 and 8-207a - Community development action plan. State financial assistance for implementing, reviewing and revising community development action plan.

Sections 8-207 and 8-207a are repealed.

(1967, P.A. 522, S. 9; 1969, P.A. 478; 757, S. 1; 1971, P.A. 759, S. 2, 4; 1972, S.A. 53, S. 23; P.A. 73-96, S. 2; P.A. 77-614, S. 38, 39, 610; P.A. 78-303, S. 120, 136.)



Section 8-208 - State grants-in-aid for housing code enforcement.

The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with a municipality for state financial assistance to initiate, expand or improve housing code enforcement programs to promote the preservation or rehabilitation of housing, in the form of a state grant-in-aid equal to two-thirds of the cost of the program, as approved by the commissioner, for two years after execution of the state assistance agreement, one-half of such cost for an additional period not to exceed three years and thereafter one-third the cost of the program. To facilitate the effective enforcement of housing codes throughout the state, the commissioner may prepare a model State Housing Code. Any municipality may adopt such code by ordinance.

(1967, P.A. 522, S. 11; P.A. 73-338; P.A. 75-368, S. 1, 2; P.A. 77-614, S. 291, 610; P.A. 79-598, S. 11; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 73-338 placed three-year limit on additional aid for cost after initial two-year period and placed five-year limit on additional aid for programs under federal Housing Act of 1949; P.A. 75-368 added provision that code enforcement programs promote preservation and rehabilitation of housing, deleted provision placing five-year limit on aid from programs under federal Housing Act and provided for continuing aid after three-year limit expires for one-third of the program’s cost; P.A. 77-614 gave contracting authority to commissioner of economic development, “commissioner” previously having referred to commissioner of community affairs, effective January 1, 1979; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 8-208a - Appeals from municipal housing code board decisions and enforcement. Cost.

Any person or persons severally or jointly aggrieved by any decision of a housing code board of appeals or any officer, department, board or bureau of any municipality, charged with the enforcement of any order, requirement or decision of said board, may, within fifteen days from the date of such decision, take an appeal to the superior court of the judicial district in which such municipality is located, which appeal shall be made returnable to said court in the same manner as that prescribed for civil actions brought to said court. Notice of such appeal shall be given by leaving a true and attested copy thereof with, or at the usual place of abode of, the chairman or clerk of said board. The appeal shall state the reasons upon which it has been predicated and shall not stay proceedings upon the decision appealed from, but the court to which such appeal is returnable may, on application, on notice to the board and on cause shown, grant a restraining order. The authority issuing a citation in such appeal shall take from the appellant, unless such appellant is an official of the municipality, a bond or recognizance to said board, with surety, to prosecute such appeal to effect and comply with the orders and decrees of the court. Said board shall be required to return either the original papers acted upon by it and constituting the record of the case appealed from, or certified copies thereof. The court, upon such appeal, shall review the proceedings of said board and shall allow any party to such appeal to introduce evidence in addition to the contents of the record of the case returned by said board if the record does not contain a complete transcript of the entire proceedings before said board, including all evidence presented to it, or if, upon the hearing upon such appeal, it appears to the court that additional testimony is necessary for the equitable disposition of the appeal. The court may take such evidence or appoint a referee or committee to take such evidence as it directs and report the same to the court, with his or its findings of facts and conclusions of law, which report shall constitute a part of the proceedings upon which the determination of the court shall be made. The court, upon such appeal and after a hearing thereon, may reverse or affirm, wholly or partly, or may modify or revise the decision appealed from. Costs shall be allowed against said board if the decision appealed from is reversed, affirmed in part, modified or revised. Appeals from decisions of said board shall be privileged cases to be heard by the court, unless cause is shown to the contrary, as soon after the return day as is practicable.

(P.A. 73-532; P.A. 76-436, S. 269, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-280 deleted reference to counties.



Section 8-208b - Neighborhood Housing Services Program Fund. State assistance. Definitions.

(a) A Neighborhood Housing Services Program Fund is hereby created. There shall be deposited in said fund all moneys received by or appropriated to the Department of Economic and Community Development from time to time therefor. Amounts in said fund shall be used for the purpose of making grants-in-aid to any duly organized neighborhood housing services corporation in the state, pursuant to subsection (b) of this section.

(b) In order to stimulate development of partnerships of the public and private sectors of the urban community committed to stemming neighborhood decline, the state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with any duly organized neighborhood housing services corporation in the state. Such contract shall provide for state financial assistance in the form of a state grant-in-aid equal to twice the amount of the federal grant-in-aid received by such corporation but not to exceed one hundred thousand dollars.

(c) “Neighborhood housing services program” means a program developed by the Neighborhood Reinvestment Corporation of the United States government to stimulate reinvestment in the urban neighborhood. “Neighborhood housing services corporation” means a private, nonprofit, community based corporation organized pursuant to the establishment of a neighborhood housing services program. The significant features of a neighborhood housing services corporation include: (1) Government by a local board of directors composed of neighborhood residents and financial industry representatives; (2) use of a revolving loan fund to make loans to residents of the neighborhood who cannot meet normal commercial credit requirements for the purpose of bringing homes in the neighborhood up to code standards; (3) contributions to the loan fund by, among others, foundations, local business and industry, local government and the Neighborhood Reinvestment Corporation; and (4) operation of a systematic housing inspection and code compliance program for homeowners which includes rehabilitation counseling, construction monitoring and financial counseling.

(P.A. 78-317, S. 2, 4, 5; P.A. 79-299, S. 1, 2; 79-598, S. 12; 79-631, S. 89, 111; P.A. 86-107, S. 2, 19; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 05-288, S. 43.)

History: P.A. 79-299 amended Subsecs. (a) and (b) by replacing references to the Urban Reinvestment Task Force of the United States government with references to duly organized neighborhood housing services corporations, further amended Subsec. (b) by deleting reference to two-program limit for programs established in a given year, deleted Subsec. (c) which had contained provisions for assistance to neighborhood corporations and relettered former Subsec. (d) as Subsec. (c), substituting Urban Reinvestment Corporation for Urban Reinvestment Task Force; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 79-631 substituted Neighborhood Reinvestment Corporation for Urban Reinvestment Corporation; P.A. 86-107 removed reference in Subsec. (a) to state treasurer as trustee of fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005.



Section 8-208c - Urban revitalization pilot program. Goals. Reports.

(a) The Commissioner of Economic and Community Development shall, within existing resources of the department, establish an urban revitalization pilot program to foster the revitalization and stabilization of urban neighborhoods by facilitating the acquisition and renovation of one-to-four family homes and prioritizing owner-occupancy of such homes. Such program shall be implemented in one or more distressed municipalities, as defined in section 32-9p. The commissioner may contract with one or more state-wide nonprofit organizations to administer the program.

(b) The goal of the program shall be to increase homeownership in targeted neighborhoods containing high proportions of one-to-four family homes, giving priority to promoting owner-occupancy in buildings that are for sale, vacant, deteriorated, in foreclosure, bank-owned or investor-owned. The program administrator shall target neighborhoods in which concentrated resources can have a substantial impact on revitalizing and stabilizing the surrounding community. The program administrator shall recruit community stakeholders to provide active support for the program, including local banks, local boards of realtors, neighborhood revitalization zone committees, community-based organizations, community development financial institutions and similar entities. The program administrator shall, as necessary to accomplish program goals:

(1) Draw on diverse public and private funding sources and programs, including foundations, local loan funds and programs administered by departments or agencies other than the Department of Economic and Community Development, including the Connecticut Housing Finance Authority, and use public funds to leverage private resources;

(2) Provide financing or investment to support property purchase, rehabilitation, construction, demolition, energy efficiency and aesthetic improvements, including provision of financial products that promote homeownership, such as down payment assistance, and identify other financial resources to support such activities;

(3) Offer incentives to investors to develop tenants into owners, apply income restrictions to housing units in order to ensure affordability, and conduct energy efficiency improvements in order to meet weatherization goals;

(4) Identify and coordinate access for program participants to rental assistance and foreclosure prevention resources and to other resources that will increase homeownership, stabilize or decrease occupancy costs and stabilize neighborhoods;

(5) Provide assistance to individuals who are or who will become homeowners and to nonprofit and for-profit entities that will purchase and rehabilitate properties to sell to individuals who will become homeowners;

(6) Provide support services for program participants who are or who will become homeowners so as to maximize the likelihood of their success in maintaining homeownership on a long-term basis, including training in skills necessary to be an effective landlord and assistance in resolving problems that may arise after closing on a home;

(7) Identify and structure incentives to encourage participation in the program by lenders, investors and developers with a goal of promoting homeownership; and

(8) Assist program participants in locating purchase financing and counseling before and after any purchase and direct such participants to programs that provide deferred, low or no interest or forgivable loans, including the Rental Housing Revolving Loan Fund established pursuant to section 8-37vv.

(c) Any person who receives assistance through the program established by this section to purchase a home shall agree (1) to occupy such home or a unit in such home as such person’s primary residence for not less than five years, or (2) to transfer such home to a person who will agree to occupy such home or a unit in such home as such person’s primary residence for not less than five years. Priority for participation in the program may be given to persons who will become first-time homebuyers and to persons who are living in a neighborhood targeted by the program.

(d) The Commissioner of Economic and Community Development, shall establish the parameters of the program not later than October 1, 2012, and shall designate one or more municipalities to participate in the program not later than January 1, 2013. The commissioner, in accordance with section 11-4a, shall submit the following to the joint standing committee of the General Assembly having cognizance of matters relating to housing: (1) A status report on the program not later than February 1, 2013; (2) an interim report on the program not later than January 1, 2014; and (3) a final report on the program not later than January 1, 2015.

(June 12 Sp. Sess. P.A. 12-1, S. 197.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012.



Section 8-209 - State grants-in-aid for demolition of unsafe structures; for urban beautification.

(a) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with a municipality for state financial assistance for the demolition of unsafe structures which under state or local law have been determined to be structurally unsound or unfit for human habitation and which such municipality has authority to demolish. Such contract shall provide state financial assistance in the form of a state grant-in-aid equal to (1) two-thirds of the net cost of the demolition as approved by the commissioner or (2), where the demolition is financed under the federal Housing Act of 1949, as amended, one-half of the amount by which the net cost of the demolition, as approved by the commissioner, exceeds the federal grant-in-aid thereof.

(b) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with a municipality for state financial assistance for programs of urban beautification; provided such program shall have been approved by the federal Department of Housing and Urban Development under the federal Housing and Urban Development Act of 1965, as amended. Such contract shall provide for state financial assistance in the form of a state grant-in-aid equal to one-half of the amount by which the net cost of the program as approved by the commissioner exceeds the federal grant-in-aid thereof.

(1967, P.A. 522, S. 12; P.A. 77-614, S. 292, 610; P.A. 79-598, S. 13; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 specified that commissioner of economic development has contracting authority, previously “commissioner” had meant commissioner of community affairs, effective January 1, 1979; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 8-209a - State aid for relocation of buildings.

(a) Notwithstanding any provision of the general statutes, any project that is eligible for state financial aid for demolition of buildings shall be eligible to apply for state financial aid under the same program such project was eligible for demolition for the costs of moving one or more buildings that are a part of such project from one location to another, provided (1) the subject buildings currently contain or will be renovated to contain one or more dwelling units per building, and (2) the total cost of relocating the subject buildings does not exceed by more than five per cent the total of all costs associated with the demolition of such buildings, including, but not limited to: The costs of preparing the buildings for demolition, including the costs of abatement of asbestos and other hazardous materials; the actual costs of taking the buildings down; the relocation of residents, including the costs of relocation assistance; utility relocation; environmental remediation after the buildings have been demolished; removal of the foundations; the filling of the site with clean fill; and any other costs associated with the demolition of the buildings or the return of the sites to a condition suitable for future development, provided any costs which would be incurred regardless of whether the subject buildings are moved or demolished shall not be included in such comparison in any way, and (3) the entity requesting state financial aid can demonstrate to the agency providing state financial aid the benefits to the neighborhood or municipality of preserving the character of the area by retaining the subject buildings.

(b) Any relocation of a building eligible for relocation assistance under subsection (a) of this section shall be deemed to be a rehabilitation of such building for the purposes of determining the eligibility of the building or the project of which it is a part for any state program of financial assistance.

(c) Any building that is moved in accordance with this section shall comply with the separate standards within the State Building Code for the rehabilitation of buildings.

(d) Nothing in this section shall be deemed to preclude any agency from providing for the costs of relocating a building under circumstances that do not meet the provisions of this section.

(June Sp. Sess. P.A. 01-9, S. 78, 131; P.A. 03-19, S. 21.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003.



Section 8-210 - State financial assistance for the planning, construction, renovation, site preparation and purchase of property for neighborhood facilities, including child day care facilities. Guidelines for state-contracted child care center programs.

(a) The state, acting by and in the discretion of the Commissioner of Social Services or the Commissioner of Education, as appropriate, may enter into a contract with a municipality or a qualified private, nonprofit corporation for state financial assistance for the planning, construction, renovation, site preparation and purchase of improved or unimproved property as part of a capital development project for neighborhood facilities. Such facilities may include, but are not limited to, child day care facilities, elderly centers, multipurpose human resource centers, emergency shelters for the homeless and shelters for victims of domestic violence. The financial assistance shall be in the form of state grants-in-aid equal to (1) all or any portion of the cost of such capital development project if the grantee is a qualified private nonprofit corporation, or (2) up to two-thirds of the cost of such capital development project if the grantee is a municipality, as determined by the Commissioner of Social Services or the Commissioner of Education, as appropriate.

(b) The state, acting by and in the discretion of the Commissioner of Education, may enter into a contract with a municipality, a human resource development agency or a nonprofit corporation for state financial assistance in developing and operating child day care centers for children disadvantaged by reasons of economic, social or environmental conditions, provided no such financial assistance shall be available for the operating costs of any such day care center unless it has been licensed by the Commissioner of Public Health pursuant to section 19a-80. Such financial assistance shall be available for a program of a municipality, of a human resource development agency or of a nonprofit corporation which may provide for personnel, equipment, supplies, activities, program materials and renovation and remodeling of physical facilities of such day care centers. Such contract shall provide for state financial assistance, within available appropriations, in the form of a state grant-in-aid (1) for a portion of the cost of such program as determined by the Commissioner of Education, if not federally assisted, or (2) equal to one-half of the amount by which the net cost of such program as approved by the Commissioner of Education exceeds the federal grant-in-aid thereof. The Commissioner of Education may authorize child day care centers provided financial assistance pursuant to this subsection to apply a program surplus to the next program year. The Commissioner of Education shall consult with directors of child day care centers in establishing fees for the operation of such centers.

(c) The Department of Education, in consultation with representatives from child care centers, within available appropriations, shall develop guidelines for state-contracted child care center programs. The guidelines shall include standards for program quality and design and identify short and long-term outcomes for families participating in such programs. The Department of Education, within available appropriations, shall provide a copy of such guidelines to each state-contracted child care center. Each state-contracted child care center shall use the guidelines to develop a program improvement plan for the next twelve-month period and shall submit the plan to the department. The plan shall include goals to be used for measuring such improvement. The department shall use the plan to monitor the progress of the center.

(d) The state, acting by and in the discretion of the Commissioner of Education, may enter into a contract with a municipality, a human resource development agency or a nonprofit corporation for state financial assistance for a project of renovation of any child day care facility receiving assistance pursuant to the provisions of this section, to make such facility accessible to the physically disabled, in the form of a state grant-in-aid equal to (1) the total net cost of the project as approved by the Commissioner of Education, or (2) the total amount by which the net cost of the project as approved by the Commissioner of Education exceeds the federal grant-in-aid thereof.

(e) Any municipality, human resource development agency or nonprofit corporation which enters into a contract pursuant to this section for state financial assistance for a day care facility shall have sole responsibility for the development of the budget of the day care program, including, but not limited to, personnel costs, purchases of equipment, supplies, activities and program materials, within the resources provided by the state under said contract. Upon local determination of a change in the type of day care service required in the area, a municipality, human resource development agency or nonprofit corporation may, within the limits of its annual budget and subject to the provisions of this subsection and sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87a, inclusive, change its day care service. An application to change the type of child day care service provided shall be submitted to the Commissioner of Education. Not later than forty-five days after the Commissioner of Education receives the application, the Commissioner of Education shall advise the municipality, human resource development agency or nonprofit corporation of the Commissioner of Education’s approval, denial or approval with modifications of the application. If the Commissioner of Education fails to act on the application not later than forty-five days after the application’s submittal, the application shall be deemed approved.

(f) The Commissioner of Education may, in his discretion, with the approval of the Secretary of the Office of Policy and Management authorize the expenditure of such funds for the purposes of this section as shall enable the Commissioner of Education to apply for, qualify for and provide the state’s share of a federally assisted day care program.

(1967, P.A. 522, S. 13; 768, S. 1, 3; 1969, P.A. 588, S. 3, 4; 772, S. 1; 1972, P.A. 198, S. 1; P.A. 73-420; P.A. 74-289, S. 1, 2; P.A. 77-614, S. 323, 531, 610; P.A. 78-73, S. 1–3; P.A. 84-454, S. 1, 3; P.A. 86-417, S. 1, 15; P.A. 87-344; P.A. 91-371, S. 2, 4; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 17, 32; P.A. 97-259, S. 20, 41; P.A. 98-252, S. 2, 3, 80; P.A. 12-120, S. 2; P.A. 13-31, S. 3.)

History: 1969 acts amended Subsec. (b) to require that aid be given only to day care centers licensed by commissioner of health; and amended Subsec. (a) to include assistance for child day care facilities, deleted requirement that projects be approved by Department of Housing and Urban development and split grants-in-aid into two categories; 1972 act allowed grant-in-aid for 80%, rather than two-thirds, of cost of non-federally-assisted program; P.A. 73-420 amended Subsec. (b) to clarify that provision re aid given only to centers licensed by health commissioner applies to aid for operating costs and added Subsec. (d); P.A. 74-289 amended Subsec. (a) to include contracts with human resource development agencies; P.A. 77-614 substituted commissioner of health services for commissioner of health, secretary of the office of policy and management for commissioner of finance and control and commissioner of human resources for commissioner of social services, specified that references to “commissioner” refer to commissioner of human resources rather than to commissioner of community affairs as before and amended Subsec. (c) to delete provision for transfer of community affairs department funds at request of social services commissioner, effective January 1, 1979; P.A. 78-73 inserted new Subsec. (c) re renovations to allow access for physically disabled and relettered remaining Subsecs. accordingly; P.A. 84-454 amended Subsec. (b) by adding that financial assistance be provided “within available appropriations” and by changing Subsec. (b)(1) from a grant-in-aid equal to 80% of the “net cost of a day care center program of the municipality or a human resource development agency as approved by the commissioner” to “for a portion of the cost of such program as determined by the commissioner of human resources”; P.A. 86-417 inserted new Subsec. (d) setting forth policy applicable to municipalities or human resource development agencies which receive state financial assistance for day care facilities, relettering previously existing Subsecs. as necessary, and made technical changes; P.A. 87-344 deleted Subsec. (f) on the recoupment of funds and replaced the existing language in Subsec. (a) which provided for a contract with a municipality or a “human resource development agency” and limited the amount of the grant to two-thirds of the net cost of the project or where the project is assisted by the Federal Department of Housing and Urban Development, one-half the amount by which the net cost of the project exceeds the federal grant; P.A. 91-371 added provision in Subsec. (b) authorizing child day care centers to apply a surplus to the next program year and allowing such centers to establish fees for their operation; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 substituted reference to Sec. 19a-82 for Sec. 19a-81 in Subsec. (d), effective July 13, 1995; P.A. 97-259 added provisions for contracts with nonprofit corporations, added new Subsec. (c) re guidelines for state-contracted child care center programs and redesignated existing Subsecs. (c) to (e) as Subsecs. (d) to (f), effective July 1, 1997; P.A. 98-252 amended Subsecs. (b) and (e) to make technical changes, effective July 1, 1998; P.A. 12-120 amended Subsec. (a) by adding references to Commissioner of Education, amended Subsecs. (b) to (f) by replacing references to Commissioner and Department of Social Services with references to Commissioner and Department of Education, and made technical and conforming changes, effective June 15, 2012; P.A. 13-31 made a technical change in Subsec. (d), effective May 28, 2013.



Section 8-210a - Bond issue.

The State Bond Commission may authorize the issuance of bonds of the state in the aggregate amount of four million dollars for the purposes of subsection (a) of section 8-210.

(1969, P.A. 588, S. 5.)



Section 8-213 - Housing site development agencies.

Section 8-213 is repealed.

(1967, P.A. 522, S. 16; 1971, P.A. 75; 1972, P.A. 268, S. 1; P.A. 73-173, S. 1, 3; P.A. 77-70, S. 1; 77-614, S. 293, 610; P.A. 79-598, S. 14; P.A. 80-483, S. 28, 186; P.A. 88-280, S. 14.)



Section 8-213a - Apportionment and abatement of taxes on acquisition of property by redevelopment or housing site development agency.

In any case where a redevelopment agency or housing site development agency acquires real property, municipal taxes on such property may be apportioned in accordance with prevailing local practice in the transfer of property as of the day title vests in the grantee and the authority authorized under the provisions of section 12-124 to abate taxes in the municipality wherein such real property is situated may abate the taxes on such property from the date title so vests.

(1969, P.A. 555, S. 1.)



Section 8-214 - State financial assistance for housing site development projects.

Section 8-214 is repealed.

(1967, P.A. 522, S. 17; P.A. 73-173, S. 2, 3; P.A. 75-51; P.A. 77-70, S. 2; 77-614, S. 294, 610; P.A. 78-164, S. 1, 2; P.A. 79-598, S. 15; P.A. 80-188; P.A. 81-68; P.A. 85-49; P.A. 87-378, S. 7; P.A. 88-280, S. 14.)



Section 8-214a - Bond issue.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate three million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Economic and Community Development for the purpose of housing site development in accordance with section 8-213a and section 8-216b.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Economic and Community Development and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 86-396, S. 11, 25; P.A. 87-405, S. 7, 26; P.A. 88-280, S. 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 87-405 increased the bond authorization from $1,000,000 to $3,000,000; P.A. 88-280 made technical change to Subsec. (b); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-214b - Housing land bank and land trust program: Definitions.

As used in this section and sections 8-214c to 8-214e, inclusive:

(1) “Limited equity cooperative” means a nonprofit corporation organized for the purposes of owning and operating housing for low and moderate income families and qualifying as a limited equity cooperative, as defined in section 47-242;

(2) “Very low, low and moderate income families” means families or individuals who lack the amount of income necessary to rent or purchase adequate housing without financial assistance, as defined by such income limits as may be adopted by an appropriate agency or instrumentality of the state or federal government for the purposes of determining eligibility under any programs aimed at providing housing for very low, low and moderate income families or persons;

(3) “Nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing and having articles of incorporation approved by the Commissioner of Economic and Community Development in accordance with regulations adopted pursuant to subsection (b) of section 8-214d; and

(4) “Real property” includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and rights, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(P.A. 87-441, S. 1, 5; P.A. 90-238, S. 29, 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-256, S. 174, 209.)

History: P.A. 90-238 revised the term “low and moderate income families” to “very low, low and moderate income families” and added a definition of “real property”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-256 amended the definition of “nonprofit corporation” to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997.



Section 8-214c - Community Housing Land Bank and Land Trust Fund.

There is established a fund to be known as the “Community Housing Land Bank and Land Trust Fund”. The fund shall contain any moneys required by law to be deposited in the fund and shall be held in trust separate and apart from all other moneys, funds and accounts. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding. Said fund shall be used to encourage the development of decent and affordable housing for low and moderate income families by providing grants-in-aid to nonprofit corporations pursuant to subsection (a) of section 8-214d.

(P.A. 87-441, S. 2, 5.)



Section 8-214d - State financial assistance for establishing community housing land bank and land trust. Regulations.

(a) The state, acting by and in the discretion of the Commissioner of Housing, may contract with a nonprofit corporation for state financial assistance in the form of a state grant-in-aid, loan or deferred loan to such corporation on such terms and conditions as the commissioner may prescribe. Such grant-in-aid, loan or deferred loan shall be used by such corporation to acquire, hold and manage real property for the purpose of providing for existing and future housing needs of very low, low and moderate income families. In the case of a deferred loan, the contract shall require that payments on interest are due currently but that payments on principal may be made at a later time. The commissioner may prescribe the terms and conditions by which real property acquired under this section shall be either held for the existing and future housing needs of very low, low and moderate income families or placed in a community land trust, except that such terms and conditions, in the discretion of the commissioner and with the approval of the State Bond Commission, may be subordinated in the case of a subsequent first mortgage or a requirement of a governmental program relating to such real property. Ancillary housing-related services may be located on such real property. The commissioner shall give notice of an application for financial assistance under this section which would complete a partially constructed housing development to the chief executive official of the municipality in which the real property is located. A nonprofit corporation holding title to such real property, with or without structures, may lease such real property to very low, low and moderate income families, limited equity cooperatives or other corporations, provided that the terms of any such lease shall require that such real property be developed and used solely for the purpose of housing for very low, low and moderate income families. The lessee may hold title to any building or improvement situated on real property acquired with financial assistance made under this section, provided the nonprofit corporation holding title to such real property shall have first option to purchase any building or improvement that the lessee may place on such real property at a below-market price set forth in such lease. The legitimate heirs of any such lessee shall have the right under such lease to assume the lease upon the death of such lessee if the lessee is a natural person and if such heirs agree to make the leased premises their principal residence.

(b) A nonprofit corporation holding title to real property acquired with state financial assistance made under this section may convey title to structures and improvements situated upon such real property to very low, low and moderate income families, limited equity cooperatives or other corporations, provided (1) the terms and conditions of any instrument conveying such title requires that such structures and improvements be developed and used solely for the purpose of housing for very low, low or moderate income families, except that such terms and conditions, in the discretion of the commissioner and with the approval of the State Bond Commission, may be subordinated in the case of a subsequent first mortgage or a requirement of a governmental program relating to such real property, (2) the nonprofit corporation retains title to the real property upon which such structures and improvements are situated, and (3) the nonprofit corporation shall have first option to purchase any structures and improvements transferred at a below-market price agreed to at the time of such transfer. A nonprofit corporation holding title to real property acquired with state financial assistance made under this section for which a declaration of condominium has been filed may transfer the units in such condominium to (A) another eligible nonprofit corporation as determined by the commissioner, or (B) very low, low or moderate income families in accordance with chapter 828, subject to deed restrictions, acceptable to the commissioner, requiring that the units be used solely for the purpose of housing for very low, low and moderate income families, provided in the case of a transfer under subparagraph (B) of this subdivision, the original nonprofit corporation shall have first option to purchase the unit at a below-market price agreed to at the time of acquisition of the unit by the family.

(c) A nonprofit corporation existing on or after October 1, 1991, and holding title to real property acquired with state financial assistance made under this section may convey title to such real property, with the approval of the commissioner, to a community land trust corporation. A nonprofit corporation holding title to real property which has been acquired with state financial assistance under this section for the existing and future needs of very low, low or moderate income families, may, with the approval of the commissioner, convey title to such real property to another nonprofit corporation.

(d) A nonprofit corporation existing on or after October 1, 1991, and holding title to real property acquired with state financial assistance made under this section, may lease such real property, with the approval of the commissioner, to a partnership, as defined in section 34-301, or a limited partnership, as defined in section 34-9, provided the nonprofit corporation has a material role in such partnership or limited partnership. The terms of any such lease shall require that such real property be developed and used solely for the purpose of housing for very low, low and moderate income families. The lessee may hold title to any building or improvement situated on real property acquired with financial assistance made under this section, provided the nonprofit corporation holding title to such real property shall have first option to purchase any building or improvement that the lessee may place on such real property at a below-market price set forth in the lease.

(e) If a nonprofit corporation fails to develop the project in accordance with the development plan for the project and title to the land or interests in land acquired with state financial assistance under this section vests in the state pursuant to a default, foreclosure action, deed-in-lieu of foreclosure, voluntary transfer, or other similar voluntary or compulsory action, the commissioner may, upon approval of the State Bond Commission, convey such land or interests in land to the municipality in which the land or interests in land is located. The municipality shall use the land or interests in land, or shall cause the land or interests in land to be used for, or in conjunction with, activities related to, or similar to, any program administered by the commissioner pursuant to state or federal law.

(f) The Commissioner of Housing shall adopt regulations, in accordance with chapter 54, to carry out the purposes of sections 8-214b to 8-214e, inclusive. Such regulations shall include, without limitation, provisions concerning the terms and conditions of such grants-in-aid, loans or deferred loans and the conditions for approval of the articles of incorporation or basic documents of organization of a nonprofit corporation applying for assistance under said sections.

(g) As used in this section, housing-related services and facilities includes but is not limited to, administrative, community, health, recreational, educational and child-care facilities relevant to an affordable housing development, as defined by the commissioner in regulations adopted in accordance with chapter 54.

(P.A. 87-441, S. 3, 5; P.A. 90-238, S. 30, 32; P.A. 91-182; P.A. 92-70, S. 1; 92-166, S. 10, 31; May Sp. Sess. P.A. 92-11, S. 31, 70; P.A. 94-33; 94-50; P.A. 95-250, S. 1; 95-296, S. 4, 5; P.A. 96-77, S. 1, 17; 96-211, S. 1, 5, 6; 96-249, S. 1, 14; P.A. 99-243, S. 1, 2; P.A. 05-186, S. 1; P.A. 13-234, S. 31.)

History: P.A. 90-238 substituted “real property” for references to land, applied provisions to “very low income families”, inserted new Subsec. (b) re conveyance of title to or interest in real property or structures upon it by nonprofit corporation holding title which acquired the property with state financial assistance, relettering former Subsec. (b) as (c); P.A. 91-182 amended Subsec. (a) to authorize the commissioner to prescribe terms and conditions for acquisition of real property under section and to permit ancillary housing related services on property acquired under section, inserted new Subsec. (c) to provide for certain transfers relettering former Subsec. (c) as (d) and added new Subsec. (e) to define housing-related services and facilities; P.A. 92-70 amended Subsec. (b) to add provision regarding sale by nonprofit corporations of condominiums acquired with financial assistance under section; P.A. 92-166 amended Subsec. (a) by making loans and deferred loans a form of financial assistance available under section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and made technical changes to Subsec. (d), consistent with changes in Subsec. (a); May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (b); P.A. 94-33 amended Subsec. (a) by adding provision that the commissioner of housing notify a municipality in which an application to complete a partially constructed housing development has been filed; P.A. 94-50 amended Subsecs. (a) and (b) by adding provision re subordination of use condition in the case of a subsequent first mortgage or requirement of a government program; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-296 inserted new Subsec. (d) re lease of property acquired with financial assistance under section and relettered former Subsecs. (d) and (e) accordingly, effective July 6, 1995; P.A. 96-77 amended Subsec. (d) to replace reference to “section 34-44” with “section 34-301”, effective July 1, 1997; P.A. 96-249 inserted new Subsec. (e) authorizing conveyance to municipalities upon failure of nonprofit corporation to fulfill development plan and relettered remaining Subsecs. accordingly, effective June 6, 1996; P.A. 99-243 added Subsec. (h) re authority of commissioner, under certain circumstances, to convey land acquired under this section, effective June 29, 1999; P.A. 05-186 amended Subsec. (b) to allow a nonprofit corporation to transfer units in a condominium acquired with financial assistance under this section to another eligible nonprofit corporation; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” in Subsecs. (a) and (f) and deleted former Subsec. (h) re conveyance of land, effective July 1, 2013.



Section 8-214e - Bond issue.

(a) For the purposes described in sections 8-214b to 8-214d, inclusive, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one million dollars. The proceeds of the sale of such bonds shall be deposited in the fund designated the “Community Housing Land Bank and Land Trust Fund” and used by the Department of Economic and Community Development to make the grants-in-aid, loans or deferred loans pursuant to subsection (a) of section 8-214d.

(b) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Economic and Community Development and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 87-441, S. 4, 5; P.A. 90-230, S. 99(b), 101; P.A. 92-166, S. 11, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 90-230 provided that “section 8-314e of the general statutes, appearing on page 594 of volume 2 of the general statutes, revised to 1989, shall be known as section 8-214e unless and until renumbered by the legislative commissioners”; P.A. 92-166 amended Subsec. (a) to make technical change adding provision re loans and deferred loans, consistent with 1992 public acts; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-214f - Financial assistance for development of limited equity cooperatives and mutual housing.

(a) As used in this section and sections 8-214g and 8-214h, “limited equity cooperative” shall have the same meaning as provided in section 47-242.

(b) As used in this section and sections 8-214g and 8-214h, “mutual housing association” means a nonprofit corporation, incorporated pursuant to chapter 602 or any predecessor statutes thereto, and having articles of incorporation approved by the Commissioner of Economic and Community Development in accordance with regulations adopted pursuant to section 8-79a or 8-84, having as one of its purposes the prevention and elimination of neighborhood deterioration and the preservation of neighborhood stability by affording community and resident involvement in the provision of high quality, long-term housing for low and moderate income families in which residents (1) participate in the ongoing operation and management of such housing, (2) have the right to continue residing in such housing for as long as they comply with the terms of their occupancy agreement, and (3) have an ownership interest in such occupancy agreement conditional upon compliance with its terms but do not possess an equity interest in such housing.

(c) The state, acting by and through the Commissioner of Economic and Community Development, may enter into a contract with a nonprofit corporation, as defined in section 8-39, to provide financial assistance for the development of limited equity cooperatives for low and moderate income families. State financial assistance provided under this subsection may be in the form of grants, loans, deferred loans or any combination thereof and may be used for the acquisition or development of housing sites and for the costs incurred in the development of limited equity cooperatives. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time. Any nonprofit corporation which receives such assistance shall require that members who participate in the cooperative project for which assistance was requested under this section contribute their labor during the development or operation of the cooperative, or make a cash contribution to become a member of the cooperative, or both.

(d) The state, acting by and through the Commissioner of Economic and Community Development, may enter into a contract with a mutual housing association to provide financial assistance for the development of housing for low and moderate income families. State financial assistance provided under this subsection may be in the form of grants, loans, deferred loans or any combination thereof and may be used for the acquisition or development of housing sites and for the costs incurred in the development of such housing. Contracts for state financial assistance provided under this subsection shall provide that the mutual housing association: (1) Require resident members to pay a membership fee as a condition of eligibility for occupancy of a dwelling unit, provided such membership fee shall be refundable to the resident member, with nominal interest, when the resident member vacates such unit; (2) may allow, in fixing the rentals for dwelling units, for a reasonable return on equity capital contributed to the development of such housing through mutual housing association membership fees or grants obtained from sources other than the state, provided such return on equity capital shall be utilized by the association to develop additional dwelling units; and (3) shall permit continued occupancy by resident members whose incomes rise above low and moderate income limits, provided the rent to be paid for such continued occupancy shall be fixed at a level not less than twenty-five per cent of the resident members’ adjusted household income, and provided any increased rent collected for continued occupancy shall be used by the association to develop additional dwelling units for low and moderate income families or shall be credited against the rent owed by another low or moderate income resident member of the association.

(e) If the Commissioner of Economic and Community Development determines, based on a full examination of the circumstances, that a nonprofit corporation is unable to manage the land, interests in land or buildings acquired or constructed with state financial assistance under this section, the commissioner may release such land, interests in land or buildings from the obligations of the limited equity cooperative program and shall impose any new restrictions in the deed or deeds for the land, interests in land or buildings as the commissioner deems appropriate to ensure the continued use of such land, interests and buildings for the benefit of low or moderate income families. In such case, the equity of each resident in such property shall either (1) be used first for payment of any debt incurred by the resident from membership in the cooperative and then for payment to the resident of any remaining equity, or (2) transferred with the property so that the resident does not lose such equity.

(P.A. 87-417, S. 5–7, 10; P.A. 92-70, S. 2; 92-166, S. 12, 31; P.A. 93-309, S. 22, 29; P.A. 93-435, S. 76, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-256, S. 175, 209; P.A. 05-185, S. 1.)

History: P.A. 92-70 amended Subsec. (b)(3) to revise the definition of mutual housing associations to provide residents with an ownership interest in their occupancy agreement; P.A. 92-166 amended Subsec. (c) by making deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and made technical changes to Subsec. (b), consistent with changes in Subsec. (a); P.A. 93-309 added new Subsec. (e) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (e) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-256 amended Subsec. (b) to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; P.A. 05-185 replaced former Subsec. (e) re last date for acceptance of applications for financial assistance with new provisions re disposition of property if commissioner determines that nonprofit corporation is unable to manage the property.



Section 8-214g - Limited Equity Cooperative and Mutual Housing Fund.

(a) The proceeds from the sale of bonds issued for the purposes of sections 8-214f to 8-214h, inclusive, authorized pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, and of any notes issued in anticipation thereof as may be required for such purposes shall be deposited in a fund to be known as the “Limited Equity Cooperative and Mutual Housing Fund”, which fund shall be used to provide the financial assistance authorized by subsections (c) and (d) of section 8-214f. Payments from the Limited Equity Cooperative and Mutual Housing Fund to nonprofit corporations pursuant to said subsections shall be made by the State Treasurer on certification of the Commissioner of Economic and Community Development in accordance with the contract for financial assistance between the state and such nonprofit corporation.

(b) Subject to the approval of the Governor, any administrative or other costs or expenses incurred by the state in carrying out the provisions of sections 8-214f to 8-214h, inclusive, including but not limited to hiring employees and entering into contracts, may be paid from the Limited Equity Cooperative and Mutual Housing Fund.

(P.A. 87-417, S. 8, 10; P.A. 90-238, S. 18, 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 90-238 revised provisions re allocation of moneys to housing funds; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-214h - Regulations.

The Commissioner of Economic and Community Development shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of sections 8-214f and 8-214g.

(P.A. 87-417, S. 9, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-215 - Tax abatement for housing for low or moderate-income persons.

Any municipality may by ordinance provide for the abatement in part or in whole of real property taxes on any housing solely for low or moderate-income persons or families and may by ordinance classify the property on which such housing is situated as property used for housing solely for low or moderate-income persons or families. Such tax abatement shall be used for one or more of the following purposes: (1) To reduce rents below the levels which would be achieved in the absence of such abatement and to improve the quality and design of such housing; (2) to effect occupancy of such housing by persons and families of varying income levels within limits determined by the Commissioner of Economic and Community Development by regulation, or (3) to provide necessary related facilities or services in such housing. Such abatement shall be made pursuant to a contract between the municipality and the owner of any such housing, which contract shall provide the terms of such abatement, that moneys equal to the amount of such abatement shall be used for any one or more of the purposes herein stated, and that such abatement shall terminate at any time when such housing is not solely for low or moderate-income persons or families.

(1967, P.A. 522, S. 18; P.A. 73-642, S. 1; P.A. 77-614, S. 295, 610; P.A. 79-598, S. 16; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 73-642 allowed municipalities to classify property as solely for use for housing for low and moderate-income families by ordinance; P.A. 77-614 specified commissioner of economic development, previously “commissioner” referred to commissioner of community affairs, effective January 1, 1979; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.

Tax abatement constitutes subsidy to landlord supporting conclusion that activities of landlord are “state action” re federal constitution. 33 CS 15.



Section 8-216 - State reimbursement for tax abatements. Payment in lieu of taxes on housing authority or state land.

(a) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with a municipality for state financial assistance for housing, or any part thereof, solely for low or moderate-income persons or families, or for housing or any part thereof, on property classified by the municipality pursuant to section 8-215, for use for housing solely for low or moderate-income persons or families, in the form of reimbursement for tax abatements under said section, provided the construction or rehabilitation of such housing shall have been commenced after July 1, 1967, or, in the case of apartment buildings containing three or more stories, under construction on July 1, 1967. Such contract shall provide for state financial assistance in the form of a state grant-in-aid to the municipality not to exceed the amount of taxes abated by the municipality pursuant to section 8-215, provided no payment shall be made to any municipality under any contract entered into on or after October 1, 1973, unless the assessment on such housing or part thereof is determined as provided in section 8-216a except when such contract is a modification, amendment, or replacement of a contract already in existence on or before October 1, 1973. In such contract, the commissioner may require assurances that the amount of tax abatement will be used for the purposes stated in section 8-215, and that the commissioner shall have the right of inspection to determine that such purposes are being achieved. With respect to housing for which tax abatement has been provided pursuant to said section 8-215, such grant-in-aid shall be paid to the municipality each year, in an amount not to exceed the tax abatement for such year, as long as the housing continues to fulfill the purposes stated in said section.

(b) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with a municipality and the housing authority of the municipality or with the Connecticut Housing Finance Authority or any subsidiary created by the authority pursuant to section 8-242a or 8-244 or with a successor owner to make payments in lieu of taxes to the municipality on land and improvements owned or leased by the housing authority or the Connecticut Housing Finance Authority or successor owner under the provisions of part II of chapter 128. On and after July 1, 1997, the time period of the contract may include the remaining years of operation of the project. Such payments shall be made annually in an amount equal to the taxes that would be paid on such property were the property not exempt from taxation, and shall be calculated by multiplying the assessed value of such property, which shall be determined by the tax assessor of such municipality in the manner used by such assessor for assessing the value of other real property, by the applicable tax rate of the municipality. Such contract shall provide that, in consideration of such grant-in-aid, the municipality shall waive during the period of such contract any payments by the housing authority or the Connecticut Housing Finance Authority or successor owner to the municipality under the provisions of section 8-71, and shall further provide that the amount of the payments so waived shall be used by the housing authority or the Connecticut Housing Finance Authority or successor owner for a program of social and supplementary services to the occupants or shall be applied to the operating costs or reserves of the property, or shall be used to maintain or improve the physical quality of the property. As used in this subsection, a “successor owner” means an entity that owns a housing project developed pursuant to part II of chapter 128 after the revitalization of such project pursuant to a plan approved by the commissioner.

(c) The state, after it has entered into a contract with a municipality for financial assistance under this section, shall have the right to appeal or make application for relief from any assessment of any real property with respect to which reimbursement for tax abatement or a payment in lieu of taxes is made, in the manner provided by sections 12-111 to 12-119, inclusive, and no increase in assessed valuation of such property after such contract has been entered into shall be binding upon the commissioner unless notice of such increase has been given to the commissioner in the manner provided for giving notice of such an increase to the owners of real property. In any such proceeding the state shall have the same procedural rights as the owner of such property and shall act in accordance with the procedures and rules of law applicable to such owner.

(d) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with a municipality to make payments in lieu of taxes to the municipality on land and improvements owned or leased by said commissioner pursuant to chapter 129. Such payments shall be made annually in an amount equal to the taxes that would be paid on such property were the property not exempt from taxation, and shall be calculated by multiplying the assessed value of such property, which shall be determined by the tax assessor of such municipality in the manner used by such assessor for assessing the value of other real property, by the applicable tax rate of the municipality. Such contract shall provide that, in consideration of such grant-in-aid the municipality shall waive any payments by the state to the municipality under the provisions of a cooperation agreement between the municipality and said commissioner.

(e) The financial assistance authorized by subsection (a) of this section shall not be extended to assist housing sponsored by a profit-motivated sponsor, unless the commissioner, upon advice by the United States Department of Housing and Urban Development or the Connecticut Housing Finance Authority shall determine that the mortgage loan financing such housing would not be insurable or feasible in the absence of such assistance.

(f) The Commissioner of Economic and Community Development may amend any contracts entered into prior to October 1, 1969, under subsection (a) of this section, by increasing, up to a maximum of forty consecutive fiscal years of the municipality, the term of reimbursement for tax abatements provided for therein.

(1967, P.A. 522, S. 19; 1969, P.A. 137, S. 1, 2; 590; 683, S. 3; 808; P.A. 73-642, S. 2; P.A. 75-312, S. 1, 2; 75-465, S. 6, 7; P.A. 77-614, S. 296, 610; P.A. 79-598, S. 17; P.A. 93-309, S. 23, 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-244, S. 2, 13; May Sp. Sess. P.A. 04-2, S. 93; P.A. 06-93, S. 15; 06-196, S. 46; P.A. 08-10, S. 1.)

History: 1969 acts amended Subsec. (a) to allow reimbursement for tax abatements on apartment building of at least three stories under construction on July 1, 1967, and to change limit for payments from 20 to 40 consecutive fiscal years, amended Subsec. (b) to delete references to state-owned or leased land and improvements and to state payments under Sec. 8-71, to provision of cooperative agreements between municipality and state or housing authority and to chapter 129 and restated uses to which waived payments shall be put and added Subsecs. (d) to (f), inclusive, concerning state-owned or leased property, profit-motivated sponsors of housing and contract amendments to increase term for reimbursement; P.A. 73-642 amended Subsec. (a) to include housing on property classified for use for low and moderate-income housing, to state that grants-in-aid not exceed amount of abatement rather than that they equal abatements and added proviso governing contracts on or after October 1, 1973; P.A. 75-312 amended Subsec. (e) to replace advice of Federal Housing Administration with advice of Department of Housing and Urban Development or Connecticut Housing Finance Authority and to allow assistance if financing not otherwise “feasible”; P.A. 75-465 amended Subsec. (b) to allow use of amount of waived payment for operating costs or for maintaining and improving property; P.A. 77-614 specified commissioner of economic development, previously “commissioner” applied to commissioner of community affairs, effective January 1, 1979; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 93-309 amended Subsec. (b) by adding provision authorizing payments on land or improvements leased or owned under the provision of Sec. 8-433 to 8-437, inclusive, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 97-244 amended Subsec. (b) to provide that time of the contract may include remaining years of operation of the project, effective July 1, 1997; May Sp. Sess. P.A. 04-2 amended Subsec. (b) by adding references to Connecticut Housing Finance Authority or subsidiary created by the authority under Sec. 8-242a or 8-244, effective May 12, 2004; P.A. 06-93 amended Subsec. (b) by removing reference to repealed sections; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 08-10 amended Subsec. (a) to delete provision limiting payments to 40 consecutive fiscal years and amended Subsec. (b) to add references to successor owner, effective July 1, 2008.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.

Tax abatement constitutes a subsidy to landlord supporting conclusion that activities of landlord are “state action” re federal constitution. 33 CS 15.

Subsec. (b):

Cited. 12 CA 499.



Section 8-216a - Capitalized value of net rental income, basis for property valuation.

(a) The provisions of any other general statute or special act to the contrary notwithstanding, the present true and actual value of the real property classified as property used for housing solely for low or moderate-income persons or families pursuant to section 8-215, on which rents or carrying charges are limited by regulatory agreement with, or otherwise regulated by, the federal or state government or department or agency thereof, shall be based upon and shall not exceed the capitalized value of the net rental income of the housing project. For purposes of sections 8-215, 8-216 and this section, such net rental income means the gross income of the project as limited by the schedule of rents or carrying charges, less reasonable operating expenses and property taxes.

(b) Any modification, amendment, or replacement of a contract already in existence on or before October 1, 1973, shall not be subject to the provisions of subsection (a) of this section without the mutual consent of the parties thereto.

(P.A. 73-642, S. 3, 4.)



Section 8-216b - Housing site development agencies. Financial assistance for housing and community development projects. Regulations.

(a) As used in this section, “housing site development agency” means any economic development agency, human resource development agency, redevelopment agency, community development agency, housing authority or municipal developer designated by the legislative body of a municipality to carry out a housing and community development project within the municipality.

(b) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with a housing site development agency to provide financial assistance in the form of a grant-in-aid to the agency for the purpose of carrying out the activities set forth in subsection (c) of this section in connection with a housing and community development project which supports the development of housing which will be sold or rented at prices affordable to persons and families of low and moderate income. The commissioner shall require that the housing site development agency carry out any such project in accordance with a housing and community development plan approved by the commissioner, which plan shall include: (1) A description of the project area and the condition, type and use of the structures located therein; (2) a description of any relocation required as a result of the project and a plan for such relocation; (3) a summary of any zoning regulations covering the project area and any amendments to such regulations which may be necessary; (4) a description of all real property to be acquired and all buildings and structures to be demolished or rehabilitated; (5) a description of all infrastructure improvements to be made, including an analysis of how such improvements will benefit low and moderate income persons and families; (6) the relationship of the project to local objectives concerning land use, housing needs and the development of public, community and recreational facilities; (7) the sources, types and amounts of project financing; and (8) a statement as to whether the project will displace site occupants from their dwelling units and, if so, a description of the steps which will be taken to minimize such displacement, to mitigate the adverse affects of such displacement on low and moderate income persons and to provide for the relocation assistance required by chapter 135. No grant-in-aid awarded by the commissioner under this section may exceed two-thirds of the net cost of the activities set forth in subsection (c) of this section which are carried out in connection with the project.

(c) Any grant-in-aid awarded to a housing site development agency for a housing and community development project under this section shall be used for one or more of the following activities: (1) Acquisition of real property for housing or community facilities; (2) rehabilitation of buildings for use as housing or community facilities; (3) improvements supporting the development of low and moderate housing, including site assemblage and preparation, site and public improvements and preconstruction costs; (4) construction, rehabilitation or renovation of community facilities or infrastructure supporting community facilities, including neighborhood centers, centers for the handicapped, senior centers, historic properties, public utilities, streets, street lighting, parking facilities, sewer and drainage facilities, parks, playgrounds, and recreation facilities; (5) removal of architectural barriers which restrict the mobility and accessibility of elderly and handicapped persons; (6) relocation payments and assistance to individuals and families; (7) building, health and housing code enforcement activities; and (8) reasonable administrative costs incurred by the grantee in connection with the project. A redevelopment agency acting as a housing site development agency shall have the power to condemn real property, in accordance with the procedures set forth in sections 8-129 to 8-133, inclusive, for the purpose of a housing and community development project.

(d) Any real property acquired with the use of any grant-in-aid awarded under this section by a housing site development agency in connection with a housing and community development project for use as housing predominantly for persons and families of low and moderate income, including any such property acquired for use as commercial and community facilities designed to serve such housing, may be transferred for consideration which is less than cost or fair market value to (1) a housing authority, or (2) a person, firm or corporation who the commissioner determines is subject to the regulation or supervision of operations, rents, charges, income, or sales price with respect to such real property under a regulatory agreement or other instrument which restricts occupancy of such housing predominantly to persons and families whose income does not exceed one hundred per cent of the area median income, as determined by the United States Department of Housing and Urban Development.

(e) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with a nonprofit corporation for state financial assistance for a housing and community development project under this section. Such financial assistance shall be in the form of a grant-in-aid in an amount not to exceed two-thirds of the net cost of the activities set forth in subsection (c) of this section which are carried out in connection with the project and shall be made only to a nonprofit corporation which has secured a commitment for mortgage financing from the United States Department of Housing and Urban Development or the Farmers’ Home Administration. Such project shall conform to the requirements of this section and such other requirements as the commissioner may prescribe.

(f) The Commissioner of Economic and Community Development shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 88-280, S. 1; P.A. 89-127, S. 1, 2; P.A. 90-205, S. 4; 90-238, S. 19, 32; P.A. 91-398, S. 5, 7; P.A. 93-309, S. 24, 29; P.A. 93-435, S. 77, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 16.)

History: P.A. 89-127 deleted requirement that project be part of a coordinated neighborhood rehabilitation and revitalization effort in a predominantly residential area; P.A. 90-205 amended Subsec. (a) by deleting requirement that designation of a housing site development agency be by ordinance; P.A. 90-238 amended Subdiv. (a) of Subsec. (c) to provide that the administrative costs referred to are those of the grantee; P.A. 91-398 amended Subsec. (c) by authorizing redevelopment agencies acting as housing site development agencies to condemn real property; P.A. 93-309 added new Subsec. (g) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (g) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 made a technical change in Subsec. (d) and deleted former Subsec. (g) re regulations and application to program repealed by the same act.



Section 8-216c - Pilot program of postconstruction permanent financing of not more than five developments of affordable housing. Terms. Eligibility for financial assistance. Monitoring of projects. Exemption from certain provisions of the general statutes. Report.

(a) As used in this section, “nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing.

(b) The Commissioner of Economic and Community Development shall establish a pilot program of financial assistance in the form of loans, deferred loans and grants-in-aid to nonprofit corporations for not more than five developments of rental, mutual or limited equity cooperative housing for low and moderate income persons and families. Financial assistance provided under this section shall be on such terms and conditions as prescribed by the commissioner and shall be in an amount equal to one hundred per cent of the cost incurred for the acquisition of land and buildings, construction and any other costs determined by the commissioner to be reasonable and necessary. Financial assistance shall be for permanent financing only and shall not be used for construction financing. Any development receiving financial assistance under this section shall not be eligible for construction financing under any program operated by the Department of Economic and Community Development or the Connecticut Housing Finance Authority. Financial assistance shall be released upon (1) completion of a development in accordance with plans and specifications approved by the commissioner and final inspection by the commissioner, (2) issuance of a certificate of occupancy by the building official of the municipality in which the housing is located and (3) the signing of leases for eighty per cent of the units in the development. The commissioner may enter into an agreement with a nonprofit corporation for financial assistance under this section upon approval of the development by the State Bond Commission. Applicants receiving financial assistance under this section may retain not more than ten per cent of such assistance as a developer’s administrative fee. The commissioner, upon request of the developer of an approved development, may advance financial assistance to reimburse such developer for costs incurred prior to a construction loan closing, provided such costs were included in the development budget approved by the commissioner. Any loan or deferred loans made under this program shall bear interest at a rate not exceeding three per cent per annum and shall be for a term of not less than twenty-five but not more than forty years.

(c) To be eligible for financial assistance under this section a development shall: (1) Consist of not more than thirty units per development and may have from one to four bedrooms per unit, with priority being given to units with three or four bedrooms; (2) be in conformance with all local zoning and other applicable land use requirements; (3) be within total development cost limits based on annual high cost limits for housing established by the United States Department of Housing and Urban Development under the Section 221d(3) program as described in 12 USC 1715l; (4) be occupied not more than eighteen months after the date of approval by the State Bond Commission; (5) be marketed pursuant to an affirmative fair housing marketing plan; and (6) be consistent with the criteria of the state comprehensive housing affordability strategy adopted under the Cranston-Gonzalez National Affordable Housing Act (42 USC 12705).

(d) The commissioner shall select developments for funding by a competitive process based on consideration of the following: (1) The record of the applicant in providing housing for low and moderate income persons and families; (2) total development costs based on unit size relative to such costs in other applications; and (3) the number of three or four bedroom units in the proposed development.

(e) Applicants shall provide the commissioner with the following: (1) Evidence of zoning compliance and of site control; (2) a letter of interest from a construction financing source; (3) a statement showing sources of funding and that development costs are within costs limits established for financial assistance under this section; (4) an operating statement showing rents or carrying costs and operating costs, including taxes and debt service; (5) a letter of interest from a general contractor that includes a construction price; (6) a construction cost budget; (7) architectural plans and outline specifications; (8) evidence of the marketability of the units in the developments at the proposed rent; (9) a projected time frame for the completion of the development until occupancy; and (10) any other reasonable documentation requested by the commissioner to verify the feasibility of the development.

(f) Notwithstanding the provisions of the general statutes, any requirement that state-assisted rental housing be limited to families whose total housing cost is less than a specific per cent of their adjusted gross income shall not apply to projects receiving financial assistance under this section unless the occupant is receiving federal or state rental assistance or the project was constructed under a federal program requiring such limitations.

(g) The commissioner may monitor each project receiving financial assistance under this section after completion and occupancy. The commissioner may require the applicant to submit periodic reports on the development concerning operation and financial status, including a description of rents.

(h) Notwithstanding the provisions of the general statutes, an applicant receiving financial assistance under this section shall not be required to comply with the provisions of the general statutes or regulations adopted thereunder concerning (1) competitive bidding; (2) procedures for the selection of a contractor, architect, engineer, appraiser or lawyer; and (3) design review standards. The selection of any professional services shall be at the discretion of the applicant and subject to the approval of the construction financing source.

(i) On or before January 1, 1995, the commissioner shall submit a report to the select committee of the General Assembly on housing on the program established under this section.

(P.A. 93-420, S. 1, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-256, S. 176, 209.)

History: P.A. 93-420 effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-256 amended the definition of “nonprofit corporation” to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997.



Section 8-217 - Community housing development corporations.

A community housing development corporation may qualify for assistance under section 8-218 provided: (1) It shall be organized for purposes other than to make a profit or gain for itself and shall not be controlled or directed by persons or firms seeking to derive profit or gain therefrom; (2) it shall be organized to finance, acquire, construct or rehabilitate housing as defined in this section; (3) except for any corporation specially chartered by the General Assembly, it shall be designated by the governing body of a municipality or by a joint resolution of the governing bodies of two or more municipalities to enter into contracts with the state as provided for in section 8-218. Any municipality which has designated any such corporation pursuant to a joint resolution with any other municipality may, at any time, rescind such designation, provided no such rescission shall affect any projects actually under construction or contract. As used in this section and section 8-218, “housing” means dwelling units, and includes any incidental commercial units located on the first floor of any multistory mixed use building, acquired, constructed or rehabilitated and sold or leased under any provisions of any statute of the United States or this state which restricts ownership or occupancy to families or individuals whose incomes do not exceed limits prescribed by such statute or by regulatory agreement.

(1967, P.A. 522, S. 20; 1969, P.A. 683, S. 1; P.A. 77-483, S. 1; P.A. 81-126, S. 1; 81-133.)

History: 1969 act deleted requirement that housing development corporation be “organized as a nonstock corporation pursuant to chapter 600”, excluded corporations specially chartered by legislature from provision concerning contracts with state and redefined “housing” by substituting “dwelling units” for “housing” and by deleting references to federal Housing Acts of 1937 and 1961; P.A. 77-483 amended Subdiv. (2) to require corporation to “be organized to” provide housing; P.A. 81-126 included incidental commercial units in definition of housing, and required corporation to be organized to “finance, acquire, construct or rehabilitate” housing rather than to “provide” housing; P.A. 81-133 provided for joint action by two or more municipalities.



Section 8-218 - State financial assistance to community housing development corporations and eligible developers. Funds for rehabilitation and acquisition. Grants-in-aid to community housing development corporations for accessible housing. Grants for conversion of adaptable living units into units accessible to persons with disabilities. Grants-in-aid to community housing development corporations for capacity building. Regulations.

(a) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with a community housing development corporation or an eligible developer, as defined in section 8-39, for state financial assistance in the form of (1) a state grant-in-aid, loan, deferred loan, advance or any combination thereof equal to the cost to the community housing development corporation or eligible developer, as approved by the commissioner, of developing or rehabilitating low and moderate income housing under section 8-217, but limited to the following expenses: Appraisals, title searches, legal fees, option agreements, architectural, engineering and consultants’ fees, financing fees, closing costs and such other expenses as may be financed by a mortgage loan under any federal or state housing statute and incurred by a community housing development corporation or eligible developer prior to the disbursement of mortgage loan funds on account of such property; provided, to the extent such expenses are recovered by the community housing development corporation or the eligible developer from the mortgage loan or from the proceeds of a sale of such property, such expenses shall be repaid to the state or to a fund established pursuant to subsection (b) of this section; and (2) an additional grant-in-aid, loan, deferred loan or advance to such corporation or such developer for the development of housing which in the determination of the commissioner contains a substantial number of dwelling units of three or more bedrooms provided (A) that the mortgage loan for such housing shall be eligible for insurance by the United States Department of Housing and Urban Development or for financing by the Connecticut Housing Finance Authority or the Farmers’ Home Administration, and (B) that the commissioner, after consultation with the United States Department of Housing and Urban Development, the Connecticut Housing Finance Authority or the Farmers’ Home Administration, as the case may be, shall have determined that the mortgage loan on such housing would not be insurable in the absence of such additional financial assistance; such grant-in-aid, loan, deferred loan or advance shall be in lieu of any assistance to said housing under section 8-216 and shall be equal to the additional cost of construction caused by the inclusion of such dwelling units of three or more bedrooms in such housing, but in no event shall such grant-in-aid, loan, deferred loan or advance be greater than ten per cent of the cost of construction of such housing, as determined by the United States Department of Housing and Urban Development, the Connecticut Housing Finance Authority or the Farmers’ Home Administration. The commissioner may require that any assistance in the form of a loan or deferred loan be secured by a mortgage on such housing. In the case of a deferred loan, the contract shall require that payments on all or a portion of the interest are due currently but that payments on principal may be made at a later time.

(b) The state, acting by and in the discretion of the commissioner, may enter into a contract with a community housing development corporation or an eligible developer for state financial assistance in the form of a loan or deferred loan, which loan or deferred loan shall be used to establish and administer a revolving loan fund for the construction, rehabilitation and renovation of existing or planned low and moderate income housing, as approved by the commissioner. Such fund may also consist of any state financial assistance received from a contract between said commissioner and such community housing development corporation or eligible developer entered into pursuant to subsection (a) of this section, any proceeds recovered by such corporation or developer from any mortgage loan or from any loan or on account of such project or from the sale of such project and funds from any other source. Such fund shall be used by such corporation or developer, as approved by the commissioner, for the expenses of acquisition, development, project selection, construction, rehabilitation, renovation and oversight of existing or planned low and moderate income housing or to make loans for construction, rehabilitation and renovation of such housing on such terms and conditions as the commissioner may determine. Recipients of loans under this subsection for housing located in a distressed municipality, as defined in section 32-9p, may assign or prepay such loans with the approval of the community housing development corporation. In the case of housing developed or rehabilitated by a community housing development corporation in distressed municipalities as defined in section 32-9p, the policies of the Department of Economic and Community Development adopted under section 8-37dd, and the regulations of the department adopted under this section shall apply only to that portion of the assisted property which corresponds to the proportion of the state assistance to the property’s value. The number of income-limited housing units shall be determined by multiplying the amount of the housing assistance by the total number of housing units in the assisted housing and dividing the product by the fair market value of the property. The result shall be rounded to the lower whole number. Notwithstanding the provisions of any statute to the contrary or any regulation adopted under this section or section 8-37dd, or any other statute or regulation, limiting the income of occupants of housing assisted under this section and not located in a distressed municipality, the income of occupants of units assisted under this section and located in distressed municipalities may be two hundred fifty per cent or less of the area median income, adjusted for family size, as determined from time to time by the United States Department of Housing and Urban Development.

(c) The state, acting by and in the discretion of the commissioner, may enter into a contract with a community housing development corporation for state financial assistance within available appropriations in the form of a grant-in-aid which shall be used by such community housing development corporation to provide grants, or to establish a revolving loan fund to provide loans or deferred loans for the purpose of making structural or interior or exterior modifications to any dwelling which may be necessary to make such dwelling accessible to and usable by persons having physical or mental disabilities. Such corporation may provide such grants, loans or deferred loans to (1) any owner of a single-family or multifamily dwelling, or (2) any tenant who furnishes satisfactory evidence that the owner of the dwelling in which the tenant resides has approved the intended structural or interior or exterior modifications. Any such loan or deferred loan may be prepaid at any time, without penalty, and the commissioner shall release the lien on the property. In the case of housing developed or rehabilitated by a community housing development corporation in distressed municipalities as defined in section 32-9p, the policies of the Department of Economic and Community Development adopted under section 8-37dd, and any regulation of the department adopted under this section, shall apply only to that portion of the assisted property which corresponds to the proportion of the state assistance to the property’s value. The number of income-limited housing units shall be determined by multiplying the amount of the housing assistance by the total number of housing units in the assisted housing and dividing the product by the fair market value of the property. The result shall be rounded to the lower whole number. Notwithstanding the provisions of any statute to the contrary or any regulation adopted under this section limiting the income of occupants of housing assisted under this section and not located in a distressed municipality, the income of occupants of units assisted under this section and located in distressed municipalities may be two hundred fifty per cent or less of the area median income, adjusted for family size, as determined from time to time by the United States Department of Housing and Urban Development.

(d) The Commissioner of Economic and Community Development shall enter into a contract with a community housing development corporation for state financial assistance in the form of a grant-in-aid which shall be used by such community housing development corporation to provide grants for the purpose of conversion of adaptable living units into units accessible to persons with disabilities and for reconversion of such units to adaptable living units. Eligible applicants shall include any tenant or owner of a unit in a complex or building subject to the provisions of section 29-273.

(e) The Commissioner of Economic and Community Development shall enter into a contract with a community housing development corporation for state financial assistance in the form of a grant-in-aid which shall be used by such community housing development corporation to provide grants, loans, deferred loans, loan guarantees, lines of credit, or any combination thereof, to eligible developers for activities that build, expand and enhance capacity, including, but not limited to, development of marketing or neighborhood strategic plans, professional staff training, technical assistance, predevelopment expenses as provided in subsection (a) of this section and other activities pursuant to section 8-217.

(f) The Commissioner of Economic and Community Development shall adopt regulations, in accordance with chapter 54, to administer the programs established under subsections (c) and (d) of this section. Such regulations shall establish maximum income levels for tenants and homeowners and provide for adjustment of income for family size and medical expenses and may set maximum loan amounts for loans made under subsection (c) of this section that are not secured and for grants made under subsection (d) of this section.

(1967, P.A. 522, S. 21; 1969, P.A. 683, S. 2; P.A. 77-483, S. 2; 77-614, S. 297, 610; P.A. 78-149, S. 1–3; P.A. 79-598, S. 18; P.A. 81-126, S. 2; P.A. 83-258, S. 1, 2; P.A. 85-412; 85-461, S. 1, 4; P.A. 87-376, S. 1, 5; P.A. 88-268, S. 4, 6; P.A. 91-149, S. 1, 3; 91-338, S. 1, 3; P.A. 92-63; 92-166, S. 13, 31; P.A. 93-165, S. 5, 7; 93-241, S. 2, 3; 93-309, S. 25, 29; 93-435, S. 78, 95; P.A. 94-82, S. 1, 5; P.A. 95-250, S. 1; 95-296, S. 1, 5; P.A. 96-211, S. 1, 5, 6; P.A. 97-156, S. 1, 3; P.A. 04-237, S. 7; P.A. 05-288, S. 44; P.A. 06-93, S. 17.)

History: 1969 act included moderate-income housing under provisions of section, amended Subdiv. (5) to include acquisition, repair, rehabilitation and construction of housing as well as development and to allow grants-in-aid specifically “not immediately recoverable ... out of conventional mortgage financing” and added Subdiv. (6) concerning grants for housing with three or more bedrooms; P.A. 77-483 replaced “Federal Housing Administration” with references to Department of Housing and Urban Development, Connecticut Housing Finance Authority and Farmers Home Administration; P.A. 77-614 specified commissioner of economic development, previously “commissioner” had referred to commissioner of community affairs, effective January 1, 1979; P.A. 78-149 included loans and advances and combinations of grants-in-aid, loans and advances as available financial assistance, allowed repayment to state or to specially created fund from proceeds of sale as well as from mortgage, allowed commissioner to require mortgage as security for loans and added Subsec. (b) re revolving fund for low and moderate-income housing; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 81-126 clarified the acceptability of outside funds for the revolving loan fund; P.A. 83-258 made technical changes in Subsec. (b); P.A. 85-412 amended Subsec. (b) to repeal provision requiring loan fund administered by community housing development corporation to be revolving; P.A. 85-461 deleted former Subdivs. (2) to (5), inclusive, in Subsec. (a), which had authorized state financial assistance to be used for administrative and certain program costs, and renumbered the remaining subdivisions; P.A. 87-376 authorized financial assistance to eligible developers under provisions of this section; P.A. 88-268 added Subsec. (c) re grants-in-aid to community housing development corporations for making dwellings accessible to disabled persons; P.A. 91-149 amended Subsec. (c) to authorize financial assistance to include loans or deferred loans and made technical changes and added new Subsec. (d) re regulations establishing maximum income levels; P.A. 91-338 inserted new Subsec. (d) authorizing grants for conversion of adaptable living units into units accessible to persons with disabilities and for reconversion of such units to adaptable living units relettering former Subsec. (d), added by P.A. 91-149, as Subsec. (e), and authorizing the commissioner to adopt regulations for grants under Subsec. (d) and made technical changes; P.A. 92-63 amended Subsec. (c) to add provision re prepayment; P.A. 92-166 amended Subsec. (a) by making deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and made technical changes to Subsec. (b), consistent with changes in Subsec. (a); P.A. 93-165 amended Subsec. (a) by making technical change re payment of interest, effective June 23, 1993; P.A. 93-241 inserted new Subsec. (e) re a grant for capacity building and relettered former Subsec. (e) as Subsec. (f), effective June 23, 1993; P.A. 93-309 added new Subsec. (g) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (g) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance and made technical changes, effective July 1, 1993; P.A. 94-82 amended Subsec. (e) by deleting provision requiring that the grant be made from existing appropriations, effective May 25, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-296 amended Subsec. (b) to authorize use of funds for development, project selection and oversight and to provide for assignment or prepayment for loans made for housing located in a distressed municipality, effective July 6, 1995; P.A. 97-156 amended Subsec. (b) to require loan fund administered by community housing development corporation to be revolving and to add provisions re determination of the number of income-limited housing units in distressed municipalities developed or rehabilitated by community housing development corporations, amended Subsec. (c) to make a technical change, to authorize financial assistance to be used for revolving loan funds and to add provisions re determination of the number of income-limited housing units in distressed municipalities developed or rehabilitated by community housing development corporations and amended Subsecs. (d) and (e) to limit eligibility for financial assistance to community housing development corporations, effective July 1, 1997; P.A. 04-237 amended Subsec. (d) to eliminate reference to “subsections (c) and (d) of” re Sec. 29-273; P.A. 05-288 made technical changes in Subsecs. (f) and (g), effective July 13, 2005; P.A. 06-93 made a technical change in Subsec. (c) and deleted former Subsec. (g) re regulations and application to program repealed by the same act.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 8-218a - Grants, loans and deferred loans to housing development corporations and eligible developers for public and private cooperation projects.

The Commissioner of Economic and Community Development shall establish and administer a program of grants, loans and deferred loans to housing development corporations which have qualified for state assistance under section 8-217, or to eligible developers, as defined in section 8-39, for the purpose of making loans, loan guarantees and interest subsidies in connection with the construction or rehabilitation of dwelling units for low and moderate income persons. Such grants, loans or deferred loans shall be made only to housing development corporations or eligible developers which have resources from the private sector equal to or greater than the amount of the proposed grant, loan or deferred loan. No loan, deferred loan, loan guarantee or interest subsidy shall derive more than fifty per cent of its funds from any state grant, loan or deferred loan. In the case of a deferred loan, the contract shall require that payments on all or a portion of the interest are due currently but that payments on principal may be made at a later time.

(June Sp. Sess. P.A. 83-33, S. 11, 17; P.A. 84-443, S. 6, 20; P.A. 85-43, S. 1, 2; P.A. 87-376, S. 2, 5; P.A. 92-166, S. 14, 31; P.A. 93-165, S. 6, 7; 93-309, S. 26, 29; 93-435, S. 79, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 18.)

History: P.A. 84-443 added loans to housing development corporations to the program; P.A. 85-43 reduced, from 200% of grant or loan, to amount of grant or loan, the amount of private sector resources housing development corporations are required to have to be eligible for grants or loans; P.A. 87-376 authorized grants and loans to eligible developers under provisions of this section; P.A. 92-166 made deferred loans a form of financial assistance available under the section and further provided that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 93-165 amended section by making technical change re payment of interest, effective June 23, 1993; P.A. 93-309 designated the existing section as Subsec. (a) and added new Subsec. (b) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (b) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 deleted former Subsec. (b) re regulations and application to program repealed by the same act and made a conforming change.



Section 8-218b - Bond issue. Housing Development Corporation Fund.

(a) For the purposes described in sections 8-217 to 8-218c, inclusive, the State Bond Commission shall have the power from time to time to authorize the issuance of bonds of the state in one or more series and in the aggregate not exceeding eleven million dollars.

(b) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of sections 8-218 to 8-218c, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to sections 8-218 to 8-218c, inclusive, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Economic and Community Development and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to sections 8-218 to 8-218c, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(c) Such portion of the proceeds from the sale of such bonds and of any notes issued in anticipation thereof as may be required for such purpose shall be applied to the principal of any such notes then outstanding and unpaid, and the remaining proceeds of any such sale shall be deposited in a fund to be known as the “Housing Development Corporation Fund”, which fund shall be used to make or provide for the grants, loans or deferred loans authorized by sections 8-218 to 8-218c, inclusive. Payments from the “Housing Development Corporation Fund” to housing development corporations or eligible developers shall be made by the State Treasurer on certification of the Commissioner of Economic and Community Development in accordance with the contract for financial assistance between the state and such corporation or developer. All payments of fees by a corporation or developer on a grant, loan or deferred loan provided pursuant to sections 8-218 to 8-218c, inclusive, financed from the proceeds of the state’s general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made prior to July 1, 1990, shall be paid to the State Treasurer for deposit in said fund. All payments of principal or interest by a corporation or developer on a loan provided pursuant to sections 8-218 to 8-218c, inclusive, and all fees and payments by a corporation or developer of state service charges not financed from the proceeds of the state’s general obligation bonds shall be paid to the State Treasurer for deposit in the Housing Repayment and Revolving Loan Fund.

(June Sp. Sess. P.A. 83-33, S. 12, 17; P.A. 84-443, S. 7, 20; 84-546, S. 17, 173; P.A. 86-396, S. 12, 25; P.A. 87-376, S. 3, 5; 87-405, S. 8, 26; P.A. 90-238, S. 20, 32; P.A. 92-166, S. 15, 31; P.A. 94-95, S. 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 84-443 increased authorization limit from $5,000,000 to $7,000,000; P.A. 84-546 made technical changes; P.A. 86-396 increased bond authorization to $9,000,000; P.A. 87-376 added references to Sec. 8-218 and added Subsecs. (c) and (d) re housing development corporation fund; P.A. 87-405 increased the bond authorization to $11,000,000 and provided that such authorizations could be used for the purposes of Secs. 8-217 to 8-218c, inclusive, rather than solely for the purposes of Sec. 8-218a; P.A. 90-238 revised provisions re state service fees and allocation of moneys to various housing funds; P.A. 92-166 amended Subsec. (c) to make technical change adding provision re loans and deferred loans, consistent with 1992 public acts; P.A. 94-95 deleted former Subsec. (d) which had authorized investment of fund moneys in direct obligations of the U.S.; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-218c - Regulations.

The Commissioner of Economic and Community Development shall adopt regulations in accordance with chapter 54 to carry out the purposes of sections 8-218, 8-218a and 8-218b.

(June Sp. Sess. P.A. 83-33, S. 13, 17; P.A. 87-376, S. 4, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 87-376 added reference to Sec. 8-218; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-218d - State financial assistance to community housing development corporations for administrative expenses. Regulations. Report.

Section 8-218d is repealed.

(P.A. 85-461, S. 2, 4; P.A. 86-405, S. 10, 12; P.A. 87-482, S. 2, 3.)



Section 8-218e - State financial assistance for provision of technical assistance and management training.

The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with the community housing development corporation, as defined in section 8-217, which has been specially chartered by the General Assembly pursuant to section 8-218f, for state financial assistance in the form of a state grant-in-aid to enable such corporation to provide technical assistance and management training in the financing, acquisition, construction and rehabilitation of housing, as defined in said section 8-217, to families (1) whose incomes do not exceed eighty per cent of the median household income for the area in which the families reside and (2) who wish to establish limited equity cooperatives, as defined in section 47-242, or housing cooperatives in which persons participate in the construction or rehabilitation of their own dwellings. Any such grant shall only be made to said community housing development corporation if it has resources from other sources in an amount equal to or greater than one hundred per cent of the proposed grant. Such other sources may include, but shall not be limited to, other governmental agencies, the private sector, private foundations and charitable organizations.

(P.A. 86-405, S. 2, 12; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-218f - Community housing development corporations.

Co-Opportunity, Inc., the Local Initiatives Support Corporation, the Connecticut Housing Investment Fund, Inc., Co-Op Initiatives, Inc., Greater New Haven Community Loan Fund, Inc., and Nutmeg Housing Development Corp. are hereby specially chartered as community housing development corporations pursuant to the provisions of subdivision (3) of section 8-217 and shall have the power (1) to finance, acquire, construct and rehabilitate housing, as defined in said section, and (2) to provide technical assistance and management training in the financing, acquisition, construction and rehabilitation of such housing to families (A) whose incomes do not exceed eighty per cent of the median household income for the area in which the families reside and (B) in the case of families assisted by Co-Opportunity, Inc., who wish to establish limited equity cooperatives, as defined in section 47-242, or housing cooperatives in which persons participate in the construction or rehabilitation of their own dwellings. As community housing development corporations, Co-Opportunity, Inc. and the Local Initiatives Support Corporation may qualify for assistance under sections 8-218 and 8-218e. Notwithstanding the provisions of sections 8-218, 8-218a and 8-218b and any regulations adopted thereunder, the Local Initiatives Support Corporation shall not be required to be organized pursuant to the provisions of chapter 602 or any predecessor statutes thereto to qualify for financial assistance under sections 8-218 and 8-218e.

(P.A. 86-405, S. 1, 12; P.A. 88-138, S. 1, 2; P.A. 93-241, S. 1, 3; P.A. 96-256, S. 177, 209; June Sp. Sess. P.A. 01-9, S. 82, 131.)

History: P.A. 88-138 substituted Co-Opportunity, Inc. for El Hogar del Futuro, Inc.; P.A. 93-241 added provision specially chartering the Local Initiatives Support Corporation as a community housing development corporation and exempting it from the requirement of organization under Chapter 600 of the general statutes to qualify for financial assistance under Secs. 8-218 and 8-218e, effective June 23, 1993; P.A. 96-256 replaced reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; June Sp. Sess. P.A. 01-9 added Connecticut Housing Investment Fund, Co-op Initiatives, Greater New Haven Community Loan Fund and Nutmeg Housing Development Corp. as community housing development corporations, effective July 1, 2001.



Section 8-218g - Determination of interest rate on loans to housing development corporations.

Any loans originated by the state pursuant to sections 8-218 and 8-218a shall bear interest at a rate to be determined in accordance with subsection (t) of section 3-20.

(P.A. 87-416, S. 8, 24.)



Section 8-218h - Task force on building accessibility. Annual report to General Assembly.

(a) There is established a task force consisting of the cochairmen and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to public safety; the State Building Inspector or his or her designee; the assistant director of the Office of Protection and Advocacy for Persons with Disabilities; four representatives of the Home Builders Association, one of whom shall be appointed by the president pro tempore of the Senate, one by the minority leader of the Senate, one by the speaker of the House of Representatives and one by the minority leader of the House of Representatives; and four members of the public having physical disabilities, two of whom shall be appointed by the Governor, one by the majority leader of the Senate and one by the majority leader of the House of Representatives. On and after July 1, 1990, the task force shall also consist of the Commissioner of Social Services, or his or her designee; an additional representative of the Home Builders Association, who shall be appointed jointly by the ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to public safety; and an additional member of the public having a physical disability, who shall be appointed jointly by the cochairpersons of said joint standing committee. On and after June 26, 1991, the task force shall also consist of the Commissioner of Economic and Community Development, or his or her designee, and a representative of each community housing development corporation administering the program established under subsection (d) of section 8-218, appointed by the Commissioner of Economic and Community Development. On and after July 1, 2013, the task force shall also consist of the Commissioner of Housing, or his or her designee.

(b) The task force shall report its findings and recommendations, including any proposed legislation, pursuant to this subsection, to the General Assembly and the joint standing committee of the General Assembly having cognizance of matters relating to public safety on or before January first annually.

(c) The task force shall: (1) Advise the housing development corporation administering the program established under subsection (d) of section 8-218; (2) study the feasibility of other funding sources for grants for the conversion of adaptable living units into units accessible to persons with disabilities and for conversion of such units back to adaptable living units; and (3) develop a plan to establish and maintain the registry of adaptable units prepared by said task force.

(P.A. 88-315, S. 4, 5; S.A. 89-4; P.A. 90-300, S. 7, 8; P.A. 91-338, S. 2, 3; P.A. 93-262, S. 1, 87; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 32.)

History: S.A. 89-4 extended deadline for report from December 1, 1988, to December 1, 1989; P.A. 90-300 amended Subsec. (a) by expanding the task force to include the commissioner of human resources and an additional member of the Home Builders Association and the public and added Subsec. (c) re a study of the availability of information on funding to assist persons with disabilities with the cost of converting adaptable units into units accessible to and usable by such persons; P.A. 91-338 amended Subsec. (a) by expanding the membership of the task force to include the commissioner of housing and an additional representative of the Home Builders Association and the general public, amended Subsec. (b) to delete reference to modification of the building code formula specified in Sec. 29-273 and delete the December 1, 1989, due date for the report and to substitute in lieu thereof a report due January first annually and amended Subsec. (c) by deleting prior language and substituting in lieu thereof provisions re advising on the program established under Subsec. (d) of Sec. 8-218, study of funding sources and development of a plan for establishment and maintenance of a registry of adaptable units; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 13-234 amended Subsec. (a) by adding Commissioner of Housing to task force and making technical changes, effective July 1, 2013.



Section 8-219 - State grants-in-aid for relocation costs of persons, businesses and farms displaced by governmental action.

Section 8-219 is repealed.

(1967, P.A. 522, S. 24; 1969, P.A. 594, S. 13.)



Section 8-219a - Senior Citizen Emergency Home Repair and Rehabilitation Fund.

There is established a “Senior Citizen Emergency Home Repair and Rehabilitation Fund”. The fund shall be used to make low interest loans or deferred loans authorized by sections 8-219b and 8-219c, and for expenses incurred by the Commissioner of Economic and Community Development in the implementation of the program established by this section and sections 8-219b and 8-219c. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(P.A. 87-494, S. 1, 5; P.A. 92-166, S. 16, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 92-166 made deferred loans a form of financial assistance available under the section and further provided that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-219b - Financial assistance to elderly homeowners for emergency repairs or rehabilitation.

(a) The Commissioner of Economic and Community Development, acting on behalf of the state, may, in his discretion, enter into a contract with any person who is sixty-two years of age or older and whose income does not exceed the maximum qualifying income for eligibility for benefits under the program of tax relief for certain elderly homeowners under section 12-170aa, to provide, based on the financial needs of such person, a grant-in-aid, loan or deferred loan to enable such person to finance emergency repairs to or rehabilitation of a dwelling containing up to two residential units, provided such person shall be the owner of such dwelling and shall reside in at least one of such units. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(b) Such grant-in-aid, loan or deferred loan shall not exceed the principal amount of ten thousand dollars, including such appraisals, inspections, closing costs and other fees, and, in the case of grants-in-aid, loans or deferred loans financed from the proceeds of the state’s general obligation bonds issued pursuant to any authorization, allocation, or approval of the State Bond Commission made prior to July 1, 1990, initial service charges as the commissioner may by regulation approve. Any grant-in-aid, loan or deferred loan contracted for pursuant to sections 8-219a to 8-219c, inclusive, shall only be used for repairs or rehabilitation necessary to permit the continued use of such dwelling for residential purposes.

(c) Any loan or deferred loan contracted for pursuant to sections 8-219a to 8-219c, inclusive, shall be secured by a mortgage on the dwelling for which such loan or deferred loan was made pursuant to subsection (a) of this section. If the recipient of such loan or deferred loan assigns, transfers or otherwise conveys his or her interest in such dwelling, ceases to occupy such dwelling or uses all or any part of the proceeds of such loan or deferred loan for any purpose other than the emergency repair or rehabilitation of such dwelling, the unpaid principal balance of such mortgage, together with interest thereon, shall, at the option of the commissioner, become due and payable. If the recipient of any loan or deferred loan is unable to repay the loan or deferred loan, the commissioner, at the commissioner’s discretion, may adjust the interest rate, terms and conditions of the loan or deferred loan to facilitate repayments.

(d) Repayment of any loan or deferred loan provided in accordance with sections 8-219a to 8-219c, inclusive, shall be subject to such interest rate, terms and conditions as the commissioner may establish. In no case shall the interest rate exceed one per cent above the rate of interest borne by the bonds of the state last issued prior to the date of issue of such loan or deferred loan. In no case shall the term of such loan or deferred loan exceed thirty years. Payments by recipients of any such loan or deferred loan shall be paid to the State Treasurer and deposited in the General Fund of the state.

(e) In the case of any grant-in-aid, loan or deferred loan made pursuant to sections 8-219a to 8-219c, inclusive, the contract for such grant-in-aid, loan or deferred loan shall provide that if the dwelling for which such grant-in-aid, loan or deferred loan was made pursuant to subsection (a) of this section ceases, within ten years of the date of such grant, loan or deferred loan, to be used as a dwelling for the person to whom such grant, loan or deferred loan was made, or if such person assigns, transfers or otherwise conveys such person’s interest in such dwelling, an amount equal to the amount of such grant, loan or deferred loan, minus ten per cent for each full year which has elapsed since the date of such grant, loan or deferred loan, shall be repaid to the state and that a lien shall be placed on such dwelling in favor of the state to ensure that such amount will be repaid in the event of such change in occupancy.

(P.A. 87-494, S. 2, 3, 5; P.A. 90-238, S. 21, 32; P.A. 92-166, S. 17, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 07-217, S. 35.)

History: P.A. 90-238 revised provisions re initial service charges; P.A. 92-166 amended Subsec. (a) to make deferred loans a form of financial assistance available under the section and further provided that payments on interest are due immediately but that payments on principal may be made at a later time and amended Subsecs. (b) to (e), inclusive, to make technical changes consistent with the changes in Subsec. (a); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 07-217 made technical changes in Subsecs. (c) and (e), effective July 12, 2007.



Section 8-219c - Regulations.

The Commissioner of Economic and Community Development shall adopt regulations, in accordance with the provisions of chapter 54, providing for financial qualifications of grant and loan recipients, requirements to ensure that grants-in-aid, loans or deferred loans awarded under sections 8-219a and 8-219b are used only for repairs or rehabilitation necessary to permit continued use of the dwelling for residential purposes, requirements and limitations as to adjustments of terms and conditions of repayment of loans, funding priorities and such additional requirements as the commissioner deems necessary to carry out the purposes of said sections 8-219a and 8-219b.

(P.A. 87-494, S. 4, 5; P.A. 92-166, S. 18, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 92-166 made technical change adding provision re deferred loans, consistent with 1992 public acts; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-219d - Financial assistance to nonprofit corporations for administrative expenses and technical assistance. Regulations.

(a) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract to provide financial assistance in the form of grants-in-aid, loans or deferred loans to nonprofit corporations, as defined in section 8-39, to assist such corporations with the costs of administrative expenses and technical assistance associated with the development of housing for low and moderate income families and the elderly. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(b) Any such grant-in-aid, loan or deferred loan shall be made only to a nonprofit corporation which has resources for the costs listed under subsection (a) of this section available from other sources in an amount equal to or greater than one hundred per cent of the proposed grants, unless a nonprofit corporation has been incorporated for less than two years, in which case the Commissioner of Economic and Community Development may waive the requirements contained in this subsection.

(c) In determining the amount of a grant-in-aid, loan or deferred loan under this section, the Commissioner of Economic and Community Development shall consider the number of dwelling units for low and moderate income and elderly persons which are being developed or rehabilitated in the project or projects for which financial assistance is being requested, provided no such grant-in-aid, loan or deferred loan shall be for an amount greater than one hundred thousand dollars.

(d) The Commissioner of Economic and Community Development shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations shall include provisions to establish eligibility requirements for nonprofit corporations to receive financial assistance provided under this section, criteria which the commissioner shall use for awarding such financial assistance, the purposes for which such financial assistance may be used and the terms and conditions which the commissioner shall establish for nonprofit corporations which receive such assistance. Such regulations shall also include provisions requiring periodic reports to be submitted by such nonprofit corporations to the commissioner and requiring that a performance audit of such nonprofit corporations be conducted by an independent accounting or management consulting firm on an annual basis.

(P.A. 87-482, S. 1, 3; P.A. 92-166, S. 19, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 92-166 amended Subsec. (a) to make loans and deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and amended Subsecs. (b) and (c) to make technical changes consistent with the changes in Subsec. (a); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-219e - Financial assistance for the abatement of lead-based paint and asbestos. Regulations.

(a) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with an eligible developer, as defined in section 8-39, a community housing development corporation, as defined in section 8-217, or any other person approved by the commissioner for state financial assistance in the form of a grant-in-aid, loan or deferred loan for technical assistance and the abatement of lead-based paint, asbestos and asbestos-containing material from a residential dwelling unit. In the case of a deferred loan, the contract shall require that payments on interest are due and payable but that payments on principal may be deferred to a time certain. Such grant-in-aid, loan or deferred loan, or combination thereof, shall not exceed the cost of such abatement, including expenses incurred in obtaining technical assistance for such abatement, and shall be awarded upon such terms and conditions as the commissioner may prescribe by regulations adopted pursuant to subsection (b) of this section.

(b) The Commissioner of Economic and Community Development may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations shall provide the terms and conditions of grants-in-aid, loans or deferred loans made pursuant to subsection (a) of this section and the eligibility and application requirements for such financial assistance. In determining such eligibility requirements, the commissioner shall consider establishing priorities for low and moderate income families and households having a child suffering from lead-paint poisoning.

(P.A. 87-541, S. 1–3; P.A. 92-166, S. 20, 31; May Sp. Sess. P.A. 94-2, S. 6, 203; P.A. 95-22, S. 1, 2; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-173, S. 2; P.A. 05-288, S. 45.)

History: P.A. 92-166 amended Subsec. (a) to make deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and amended Subsec. (b) to make technical changes consistent with the changes in Subsec. (a); May Sp. Sess. P.A. 94-2 expanded financial assistance to include a grant-in-aid, effective July 1, 1994; P.A. 95-22 amended Subsec. (a) to provide financial assistance for abatement rather than removal and made technical changes in Subsec. (b), effective May 8, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 97-173 amended Subsec. (a) to provide that payments on interest are due and payable rather than due immediately and that payments on principal may be deferred to a time certain rather than made at a later time, and to change the amount of financial assistance available under the program from two-thirds to the entire cost of abatement; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005.



Section 8-220 - State grants-in-aid for developing and updating municipal plans of development; contracts for may be entered into by Secretary of the Office of Policy and Management. Advances of funds and contracts by Commissioner of Economic and Community Development for surveys, planning and research.

(a) The state, acting by and in the discretion of the Secretary of the Office of Policy and Management, may enter into a contract with a municipality with a population of fifty thousand or less as shown in the most recent federal decennial census, for state financial assistance in the form of a state grant-in-aid equal to two-thirds of the cost of developing or updating municipal plans of development. The secretary shall assure that any planning performed by any municipality with state financial assistance under this section shall be adequate to meet the standards and criteria of the federal Urban Planning Assistance Program administered by the United States Department of Housing and Urban Development and such other federal planning criteria for such other federal programs as may be appropriate. No state financial assistance shall be made under this section unless federal funds for the purposes described herein are not available, as determined by the secretary, at the time of application for such state financial assistance; provided, if federal funds subsequently become available for the same purpose for which state financial assistance had been granted, the municipality shall repay the secretary from such federal funds an amount equal to such state financial assistance, if, under federal law, such federal funds may be so used, or the secretary may apply to the United States for and accept such funds as reimbursement for such state financial assistance.

(b) The Commissioner of Economic and Community Development may in his discretion make advances of funds to any municipality, housing authority or human resource development agency as defined in section 17b-852 for up to seventy-five per cent of the costs, as approved by the commissioner, of surveys and planning in preparation of any project, program or activity for which state financial assistance is provided under this chapter and sections 8-44a, 8-154a and 47a-56j and the contracts for such advances of funds shall require that such advances shall be credited against any subsequent grants-in-aid of such project, program or activity, or shall be repaid to the state if funds for the purposes of this subsection are received from a source other than the state.

(c) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with a housing authority or two or more housing authorities acting jointly for technical assistance and financial assistance in the form of a state grant-in-aid not to exceed two-thirds of the cost of conducting housing surveys and research as approved by the commissioner and as authorized in chapter 128.

(1967, P.A. 522, S. 25; 1969, P.A. 415; P.A. 77-614, S. 298, 610; P.A. 79-598, S. 19; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1969 act amended Subsec. (b) to require approval of community development action plan agency before advancement of funds made, allowed advances to housing authorities and human resource development agencies as well as municipalities; P.A. 77-614 specified commissioner of economic development, previously “commissioner” referred to commissioner of community affairs, effective January 1, 1979; P.A. 79-598 substituted secretary of the office of policy and management for commissioner of economic development in Subsec. (a) and commissioner of housing for commissioner of economic development in Subsec. (b); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.

See chapter 50 (Sec. 4-65a et seq.) re Office of Policy and Management.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 8-220a - Municipal powers re: Social and supplementary services and projected rehabilitation and improvement programs under Sec. 8-44a; redevelopment and urban renewal under Sec. 8-154a; housing code enforcement programs under Sec. 8-208; demolition of unsafe structures and urban beautification under Sec. 8-209; housing for low and moderate income persons or families under Sec. 8-216; community housing development corporations under Sec. 8-218; municipal plans of development under Sec. 8-220; and rent receivership programs under Sec. 47a-56j. Administration. Joint action. Combining contracts. Limitation on aid. Regulations.

(a) In addition to and without limiting any other powers granted under any law, any municipality or any two or more municipalities acting jointly may request, contract for, receive and expend state financial assistance as authorized for a municipality by sections 8-44a, 8-154a, 8-208, 8-209, 8-216, 8-218, 8-220 and 47a-56j for any of the purposes specified therein and may initiate and carry out any of the programs, projects, functions or activities for which state financial assistance is authorized for a municipality therein and do all things necessary to secure such state financial assistance and carry out such programs, projects, functions or activities.

(b) The chief executive officer of any municipality with the approval of the governing body thereof may designate any agency, department, board or commission thereof, or housing authority to administer any of the programs, projects, functions or activities for which state financial assistance is authorized by sections 8-44a, 8-154a, 8-208, 8-209, 8-216, 8-218, 8-220 and 47a-56j where such authority and responsibility for such administration is not otherwise provided for. In addition to and without limiting any other powers granted under any law, such agency, department, board or commission or housing authority may administer and carry out any such programs, projects, functions or activities and do all things necessary or desirable in connection therewith, including contracting with the state and the United States, private organizations or professional consultants, or with any one or more of them, for the purposes of this chapter and said sections.

(c) Any action authorized by sections 8-44a, 8-154a, 8-208, 8-209, 8-216, 8-218, 8-220 and 47a-56j to be taken by a municipality, or any agency, department, board or commission thereof, or any housing authority may be taken jointly by, and the Commissioner of Economic and Community Development may enter into any contract authorized by this chapter and said sections with any two or more such municipalities or agencies, departments, boards or commissions thereof, or housing authorities.

(d) Any municipality, or any agency, department, board or commission thereof, or any housing authority may request, and the commissioner may provide or require, that contracts for two or more programs, projects or activities under this chapter and said sections may be combined in one contract.

(e) In each fiscal year no municipality may receive more than fifteen per cent of the amount authorized for the purposes of sections 8-44a, 8-114a, 8-154a, 8-208, 8-209, 8-216, 8-218, 8-220 and 47a-56j provided, if any portion of such authorized amount is not committed at the end of the first six months of the fiscal year, by virtue of an executed assistance agreement or a reservation of state funds approved by the Commissioner of Economic and Community Development, the commissioner may allocate such portion without regard to such limitation.

(f) The Commissioner of Economic and Community Development may make and enforce regulations to effectuate the purposes of sections 8-44a, 8-154a, 8-208, 8-209, 8-216, 8-218, 8-220 and 47a-56j and to determine the allocation of the state financial assistance authorized in said sections among the municipalities of the state on the basis of their respective needs.

(P.A. 77-614, S. 603–605, 610; P.A. 79-598, S. 20; P.A. 88-280, S. 8; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 79-598 replaced “8-154f” with “8-154a” throughout section, substituted commissioner of housing for commissioner of economic development throughout section and in Subsec. (b) substituted “commission” for “commissioner”; P.A. 88-280 deleted references to repealed Sec. 8-214; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-221a - Commissioner of Human Resources to assume responsibilities for human resources development programs under Sec. 8-221.

Section 8-221a is repealed, effective July 1, 1993.

(P.A. 77-614, S. 587, 593, 610; P.A. 93-262, S. 86, 87.)



Section 8-222b - Municipal powers re: Child day care facilities etc. under Sec. 8-210; private day care facilities under Sec. 17b-752 and human resources development programs under Sec. 17b-853. Administration. Joint action. Combining contracts. Limitation on aid. Regulations.

(a) In addition to and without limiting any other powers granted under any law, any municipality or any two or more municipalities acting jointly may request, contract for, receive and expend state financial assistance as authorized for a municipality by sections 8-210, 17b-752 and 17b-853, for any of the purposes specified therein may initiate and carry out any of the programs, projects, functions or activities for which state financial assistance is authorized for a municipality therein and do all things necessary to secure such state financial assistance and carry out such programs, projects, functions or activities.

(b) The chief executive officer of any municipality with the approval of the governing body thereof may designate any agency, department, board or commission thereof, or human resource development agency as defined in subsection (2)(b) of section 17b-852 to administer any of the programs, projects, functions or activities for which state financial assistance is authorized by sections 8-210, 17b-752 and 17b-853, where such authority and responsibility for such administration is not otherwise provided for. In addition to and without limiting any other powers granted under any law, such agency, department, board or commission, or human resource development agency may administer and carry out any such programs, projects, functions or activities and do all things necessary or desirable in connection therewith, including contracting with the state and the United States, private organizations or professional consultants, or with any one or more of them, for the purposes of this chapter and said sections.

(c) Any action authorized by sections 8-210, 17b-752 and 17b-853, to be taken by a municipality, or any agency, department, board or commission thereof, or human resource development agency may be taken jointly by, and the Commissioner of Social Services may enter into any contract authorized by said sections with, any two or more such municipalities or agencies, departments, boards or commissions thereof, or human resource development agencies.

(d) Any municipality, or any agency, department, board or commission thereof, or human resource development agency as defined in subsection (2)(b) of section 17b-852, may request, and the commissioner may provide or require, that contracts for two or more programs, projects or activities under this chapter and said sections may be combined in one contract.

(e) In each fiscal year no municipality may receive more than fifteen per cent of the amount authorized for the purposes of sections 8-210, 17b-752 and 17b-853; provided, if any portion of such authorized amount is not committed at the end of the first six months of the fiscal year, by virtue of an executed assistance agreement or a reservation of state funds approved by the commissioner of social services, the commissioner may allocate such portion without regard to such limitation.

(f) The Commissioner of Social Services may make and enforce regulations to effectuate the purposes of sections 8-210, 17b-752 and 17b-853; and to determine the allocation of the state financial assistance authorized in said sections among the municipalities of the state on the basis of their respective needs.

(P.A. 77-614, S. 600–602, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993.



Section 8-224, 8-225 and 8-225a - Municipal powers; joint action. Limitation on aid to a municipality. Secretary of the Office of Policy and Management to approve certain aid for municipalities under Sec. 8-225.

Sections 8-224, 8-225 and 8-225a are repealed.

(1967, P.A. 522, S. 29, 30; 1969, P.A. 317, S. 2; 348, S. 1; 1972, P.A. 73, S. 1; P.A. 73-616, S. 7; P.A. 77-614, S. 587, 593, 596, 597, 610; P.A. 78-303, S. 85, 136; P.A. 79-631, S. 109, 111.)



Section 8-226 - Use of prior bond proceeds for redevelopment and urban renewal.

The proceeds from such bonds and notes as are authorized to be issued, or any proceeds from such bonds and notes as may have been issued, under the provisions of section 8-154b but which, on July 1, 1967, are uncommitted and unallocated or which may subsequently become uncommitted or unallocated, shall be used for any of the purposes authorized by sections 8-44a, 8-154f, 8-208, 8-209, 8-210, 8-216, 8-218, 8-220, 17b-752, 17b-853 and 47a-56j.

(1967, P.A. 522, S. 31; P.A. 77-614, S. 598, 610; P.A. 79-631, S. 13, 111; P.A. 88-280, S. 9.)

History: P.A. 77-614 replaced “this chapter” with reference to specific sections, effective January 1, 1979; P.A. 79-631 deleted reference to repealed Secs. 8-207 and 8-207a; P.A. 88-280 deleted reference to repealed Sec. 8-214.



Section 8-227 - Regulations.

Section 8-227 is repealed.

(1967, P.A. 522, S. 32; P.A. 77-614, S. 587, 599, 610; P.A. 78-303, S. 85, 136; P.A. 79-631, S. 109, 111.)



Section 8-228 to 8-238 - Relocation assistance.

(a) Sections 8-228 to 8-238, inclusive, are repealed except that for any payment or matter, due or pending, pursuant to said sections 8-228 to 8-238, inclusive, shall be paid or handled in accordance with said sections, or regulations or procedures promulgated pursuant thereto.

(b) All rights or liabilities now existing under sections 8-228 to 8-238, inclusive, and under regulations or procedures pursuant thereto shall not be affected by the repeal of such sections or portions thereof under subsection (a) of this section.

(1969, P.A. 594, S. 1–11; 1971, P.A. 523; 838, S. 17.)



Section 8-239 - Other powers of department or commissioner unaffected.

Nothing in sections 8-228 to 8-239, inclusive, shall be construed to limit, restrict or derogate from any power, right or authority of the department or the commissioner existing under or pursuant to any other general statute or special act.

(1969, P.A. 594, S. 12.)



Section 8-239a - Powers and duties under Secs. 8-228 to 8-239, inclusive, transferred to Department and Commissioner of Economic and Community Development.

The powers and duties of the Department of Community Affairs and the Commissioner of Community Affairs under sections 8-228 to 8-239, inclusive, are transferred to the Department of Economic and Community Development and the Commissioner of Economic and Community Development.

(P.A. 77-614, S. 606, 610; P.A. 79-598, S. 21; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 79-598 substituted department and commissioner of housing for department and commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-240 - Interagency model cities committee.

Section 8-240 is repealed.

(1969, P.A. 550, S. 1, 2; P.A. 74-338, S. 41, 94; P.A. 77-313, S. 8; 77-614, S. 522, 610.)






Chapter 133a - Community Economic Development Program

Section 8-240k - Community economic development program. Establishment of entity.

(a) As used in this section and section 8-240l, “low and moderate income individuals” means individuals earning not more than the state median income, as determined by the United States Department of Housing and Urban Development. The state, acting by and through the Secretary of the Office of Policy and Management, in conjunction with other relevant state agencies and quasi-public agencies, as defined in section 1-20, shall establish a community economic development program in public investment communities, as defined in section 7-545, in targeted investment communities, as defined in section 32-222, and state-wide to assist low and moderate income individuals in establishing, maintaining and expanding businesses. The purpose of the program shall be to strengthen neighborhoods by maintaining or creating employment for neighborhood residents, generating tax revenues and stemming physical deterioration and the social problems resulting from deterioration by providing (1) access to credit, (2) facilitation of financing for community development activities, and (3) technical assistance.

(b) The secretary shall establish an entity to accomplish the program. The entity may, without limitation, be owned and governed, in whole or in part, by parties other than the state, any agency of the state or any quasi-public agency.

(P.A. 93-404, S. 1, 6; P.A. 03-93, S. 1.)

History: P.A. 93-404 effective July 1, 1993; P.A. 03-93 amended Subsec. (a) to define “low and moderate income individuals”, to expand the community economic development program to provide assistance to such individuals on a state-wide basis and to make a technical change.



Section 8-240l - Board of directors. Duties. Goals. Establishment of affiliates. Provision of financial assistance.

(a) The entity created pursuant to subsection (b) of section 8-240k shall be governed by a state-wide board of directors appointed as follows: Five members shall be representatives of relevant state agencies and quasi-public agencies, appointed by the Governor; one member shall be appointed by each investor who has committed an amount of money to the program established by subsection (a) of section 8-240k; and six members shall be persons of low or moderate income residing in public investment communities or targeted investment communities or representatives of nonprofit organizations the primary purpose of which is to serve low and moderate income, unemployed or underemployed residents of targeted neighborhoods, except that such members shall comprise not less than one third of the membership, one appointed by the speaker of the House of Representatives, one by the president pro tempore of the Senate, one by the majority leader of the House of Representatives, one by the majority leader of the Senate, one by the minority leader of the House of Representatives and one by the minority leader of the Senate. The board shall appoint the additional members.

(b) The entity may: (1) Employ a staff and fix their duties, qualifications and compensation; (2) solicit, receive and accept aid or contributions including money, property, labor and other things of value from any source; (3) establish uniform underwriting standards and approval mechanisms for financing projects; (4) retain outside consultants and technical experts; and (5) do all acts and things necessary and convenient to carry out the purposes of sections 8-240k to 8-240n, inclusive.

(c) The purposes of the entity are to: (1) Coordinate, fund and implement investment and community development in targeted neighborhoods, including small for-profit enterprises, nonprofit organizations, and related residential properties; (2) provide funding to low and moderate income individuals to establish, maintain and expand businesses in the state; (3) provide access for borrowers to existing public and private lending and development programs and other funding sources, including, but not limited to, equity investment, loan guarantees and mortgage insurance; (4) provide technical assistance; and (5) preserve public dollars by leveraging private capital for community investment.

(d) The goals of the entity shall be to promote the following in public investment communities, in targeted investment communities, and state-wide in areas in which low and moderate income individuals establish, maintain and expand businesses: (1) Job creation and skill development for the unemployed and underemployed and persons receiving public assistance; (2) leveraging of private and community investment; (3) community participation in decision-making; (4) the establishment of self-sustaining enterprises; (5) improvement of the physical environment of the community and the state; (6) promotion of affirmative action and equal employment opportunities and minority-owned businesses; and (7) coordination with the state plan of conservation and development adopted under chapter 297 and local, regional and state strategic economic development plans.

(e) The entity may establish one or more local or state-wide affiliates to participate in implementation of the program established under subsection (a) of section 8-240k. Each affiliate shall be governed by a board of directors appointed by the entity. The board of the affiliate shall reflect the categories of membership as the membership of the board of directors of the entity.

(f) Financial assistance shall be provided, in coordination with other sources of public or private funds, by the entity on a competitive basis, if feasible, to individuals, organizations, businesses, community development corporations, regional economic development corporations and any affiliate established under subsection (c) of this section. Not less than seventy per cent of the financial assistance available under sections 8-240k to 8-240n, inclusive, shall be used for activities in targeted investment communities. The purposes for which such assistance may be used include, but are not limited to, direct small business and community revitalization loans, technical capacity training, loans to peer lending or borrowing groups, creation of business incubators, and development of commercial real estate for businesses owned or operated by or employing residents of public investment communities or targeted investment communities, or owned by low or moderate income individuals who are residents of the state. As used in this section, “financial assistance” means any and all forms of loans, extensions of credit, guarantees, equity investments or any other form of financing or refinancing to applicants for activities consistent with the purposes of sections 8-240k to 8-240n, inclusive.

(g) The entity shall provide not less than one million dollars for technical assistance from the funds authorized for the program for the fiscal year ending June 30, 1994. The entity shall establish a system for assuring that funds are available for technical assistance on a permanent basis.

(P.A. 93-404, S. 2, 6; P.A. 03-93, S. 2.)

History: P.A. 93-404 effective July 1, 1993; P.A. 03-93 amended Subsec. (c) to make a technical change in Subdiv. (1), add new Subdiv. (2) re funding by entity to low and moderate income individuals and redesignate existing Subdivs. (2) to (4) as Subdivs. (3) to (5), amended Subsec. (d) to expand goals of entity to state-wide in areas in which low and moderate income individuals establish, maintain and expand businesses, and amended Subsec. (f) to include businesses owned by low or moderate income individuals in businesses for which financial assistance from entity may be used for specified purposes and to make technical changes.



Section 8-240m - Financial assistance.

(a) The state, acting by and through the Commissioner of Economic and Community Development, may provide financial assistance, including, without limitation, financial assistance in the form of grants, loans and the purchase of capital stock, for the program established pursuant to subsection (a) of section 8-240k, upon the execution of a financial assistance agreement containing such terms and conditions as the Commissioner of Economic and Community Development shall deem necessary and appropriate to fulfill the purposes of sections 8-240k to 8-240n, inclusive. Notwithstanding the provisions of section 4-66c, the Commissioner of Economic and Community Development may provide such financial assistance from the proceeds of bonds authorized for the Department of Economic and Community Development pursuant to said section 4-66c.

(b) Connecticut Innovations, Incorporated may provide financial assistance, including, without limitation, financial assistance in the form of grants, loans and the purchase of capital stock, for the program established pursuant to subsection (a) of section 8-240k, upon the execution of a financial assistance agreement containing such terms and conditions as Connecticut Innovations, Incorporated shall deem necessary and appropriate to fulfill the purposes of sections 8-240k to 8-240n, inclusive.

(c) The Connecticut Housing Finance Authority may provide financial assistance, including, without limitation, financial assistance in the form of grants, loans and the purchase of capital stock, for the program established pursuant to subsection (a) of section 8-240k, upon the execution of a financial assistance agreement containing such terms and conditions as the Connecticut Housing Finance Authority shall deem necessary and appropriate to fulfill the purposes of sections 8-240k to 8-240n, inclusive.

(P.A. 93-404, S. 3, 6; P.A. 95-250, S. 19, 42; 95-309, S. 11, 12; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 93-404 effective July 1, 1993; P.A. 95-250 deleted former Subsec. (a) re provision of financial assistance by the Commissioner of Housing, relettering the Subsecs. accordingly, and replaced references to the Commissioner of Economic Development with the Commissioner of Economic and Community Development; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsec. (b), effective July 1, 2012.



Section 8-240n - Annual report.

On or before the second Wednesday after the convening of each regular session of the General Assembly, beginning with the 1995 regular session, the entity created pursuant to subsection (b) of section 8-240k shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to local economic development which sets forth for the year ending the preceding December thirtieth, (1) plans to address the goals of the entity established in subsection (b) of section 8-240k; (2) activities in achieving the goals for the preceding year; and (3) a strategy for the upcoming year to achieve the goals, including adoption of specific targets. Such report shall include, but not be limited to, an annual financial statement, the name and address of each recipient of financial assistance and certification by the recipient that all applicable laws and labor regulations and fair trade practices were complied with, and the number of jobs and the types of employment provided to the unemployed, underemployed and persons receiving public assistance.

(P.A. 93-404, S. 5, 6.)

History: P.A. 93-404 effective July 1, 1993.



Section 8-240o - Definitions.

As used in sections 8-240p to 8-240s, inclusive, and 32-235:

(1) “Community Economic Development Fund” means the entity established pursuant to subsection (b) of section 8-240k to accomplish the community economic development program;

(2) “Microenterprise” means any business, new or existing, with ten or fewer employees and annual gross revenues of less than five hundred thousand dollars, including home-based and owner-operated businesses;

(3) “Program” means the microloan program for microenterprises established in section 8-240p.

(P.A. 06-166, S. 1.)

History: P.A. 06-166 effective July 1, 2006.



Section 8-240p - Pilot microloan program for microenterprises.

There is established a pilot microloan program for microenterprises under which the Commissioner of Economic and Community Development shall make grants to the Community Economic Development Fund or any other regional revolving loan programs within the state. Said fund shall use such grants to support the growth and development of microenterprises.

(P.A. 06-166, S. 2; P.A. 10-190, S. 4; P.A. 11-104, S. 1.)

History: P.A. 06-166 effective July 1, 2006; P.A. 10-190 allowed grants to be made to other regional revolving loan programs within the state, effective June 9, 2010; P.A. 11-104 made a technical change, effective July 8, 2011.



Section 8-240q - Eligible activities for grants under pilot microloan program for microenterprises.

The grants provided under section 8-240p shall be used to:

(1) Identify appropriate microloan applicants state-wide;

(2) Evaluate the need for a prospective microloan applicant’s business in the community in which the microenterprise is or would be located;

(3) Evaluate community support for a prospective microloan applicant’s business in the community in which the microenterprise is or would be located;

(4) Work in conjunction with other community-based nonprofit organizations, state and federal agencies and with the Community Economic Development Fund or any other regional revolving loan programs within the state to assist prospective microloan applicants in preparing and finalizing business plans;

(5) Assist prospective microloan applicants in identifying and accessing other appropriate business resources, including those providing business management training;

(6) Track client data, level of service and outcome of services provided; and

(7) Promote microenterprises and coordinate the delivery of services by microenterprise support organizations to microenterprises.

(P.A. 06-166, S. 3; P.A. 10-190, S. 5.)

History: P.A. 06-166 effective July 1, 2006; P.A. 10-190 amended Subdiv. (4) to include other regional revolving loan programs within the state, effective June 9, 2010.



Section 8-240r - Criteria for grants to microloan generating organizations.

The Community Economic Development Fund or any other regional revolving loan programs within the state shall consider the following criteria in making a grant to a microloan generating organization:

(1) Sources and sufficiency of operating funds for the microloan generating organization;

(2) The ability of the microloan generating organization to provide the services required under section 8-240q; and

(3) The proven ability of the microloan generating organization to identify and prepare successful applicants to economic assistance programs similar to the program established in section 8-240q.

(P.A. 06-166, S. 4; P.A. 10-190, S. 6.)

History: P.A. 06-166 effective July 1, 2006; P.A. 10-190 added “or any other regional revolving loan programs within the state”, effective June 9, 2010.



Section 8-240s - Report.

Not later than June 30, 2007, the Community Economic Development Fund shall submit a report, in accordance with section 11-4a, on the status and results of sections 8-240o to 8-240q, inclusive, to the joint standing committee of the General Assembly having cognizance of matters relating to economic development.

(P.A. 06-166, S. 5.)

History: P.A. 06-166 effective July 1, 2006.






Chapter 134 - Connecticut Housing Finance Authority Act

Section 8-241 - Short title: Connecticut Housing Finance Authority Act.

This chapter may be known and cited as the “Connecticut Housing Finance Authority Act”.

(1969, P.A. 795, S. 1; June, 1972, P.A. 1, S. 9.)

History: 1972 act changed name from Connecticut Mortgage Authority Act to Connecticut Housing Finance Authority Act.



Section 8-242 - Declaration of policy.

It is found and declared that there exists in the state and will exist in the future a serious shortage of housing for low and moderate income families and persons; that this shortage has contributed and will contribute to the persistence of slums and blight and will tend to perpetuate the concentration of families and persons of low and moderate income in the older urban areas of the state; and that this shortage has been a major contributing factor to the deterioration in the quality of environment and living conditions of large numbers of the citizens of Connecticut. It is further found and declared that it is imperative that the cost of mortgage financing, a major factor materially affecting the supply and cost of housing, be made lower in order to encourage the development and reduce the cost of housing for low and moderate income families and persons, that the supply of housing for families and persons displaced by public action or disaster be increased, and that private enterprise and public agencies be encouraged and assisted to build and rehabilitate well planned, well designed housing which will be made available to house families and persons of low and moderate income and will prevent the recurrence of slums and blight. It is further found and declared that there exists a serious lack of construction and permanent financing for housing proposed to be constructed, rehabilitated, purchased and refinanced pursuant to government-insured mortgage programs and with government subsidies for low and moderate income families and persons, and that this lack of construction and permanent financing will severely limit the growth in the supply of housing for such families and persons. It is further found and declared that there exists a serious shortage of low interest rate financing available to low and moderate income families and persons for the purchase or rehabilitation of existing dwelling units. It is therefore found and declared that providing state financial assistance for housing for low and moderate income families and persons through the making and purchase of mortgages on such housing located in this state and the undertaking of the other financing arrangements set forth in this chapter to meet the aforesaid needs and achieve the foregoing objectives, including mortgage loans to families and persons of low and moderate income for the purchase of existing dwelling units, are public purposes and purposes for which public money may be expended for the public benefit and good. It is further found and declared that in order to provide housing for families and persons of lower income than the Connecticut Housing Financing Authority can presently assist, it shall be a public purpose of the authority to invest a portion of its funds in mortgage or mortgage-backed securities at the maximum yield obtainable and to apply the income from such investments to reduce the interest rate charged on housing for low and moderate income persons and families and other mortgagees. It is further found and declared that municipalities in the state with a population in excess of seventy-five thousand or with population densities of three thousand five hundred per square mile of physically accessible land area as determined by or predicated upon the 1970 United States Census have, owing to their large size and long establishment as urban areas, urban problems that are not as pervasive nor of similar magnitude in municipalities of a smaller size and that this fact justifies limiting the provisions of subsection (34) of section 8-250, subsection (b) of section 8-251 and subdivision (4) of subsection (a) of section 8-258 to those municipalities of a population hereinbefore stated. It is further found and declared that there exists in such urban areas a critical and growing need to maintain and to encourage a proper balance of housing, industrial, commercial and community and recreational facilities and to restore urban areas as desirable places for persons of all income levels to live, work, shop and enjoy the amenities of town living and meeting, traditional to the state. It is recognized that a sufficient number of attractive sites for housing exist in the state elsewhere than in urban areas, that, during certain periods in recent times, private mortgage financing at acceptable rates has been and may continue to be more readily available elsewhere than in urban areas and that the superficial economics of housing elsewhere than in urban areas has been and will continue to be an incentive for citizens of the state to abandon their homes in urban areas or continue to live elsewhere; however, it is found and declared that the state has a major investment in insuring that urban areas do not further deteriorate because the cost (1) of accommodating continued development elsewhere than in urban areas, in terms of additional fire protection, sewer, water, education and energy requirements, of additional construction and maintenance of highways and transportation facilities, of the additional destruction of natural areas of the state, of the additional administrative and governmental requirements that result as underdeveloped areas grow in population and of such other similar public improvements and services that government is required to finance as a result thereof and (2) of redeveloping the urban areas, of the inefficient and underuse of the public facilities and services presently available in the urban areas and of the increased expense of providing safety for persons continuing to reside in deteriorating areas, is and will continue to be an undue burden on the state, adversely affecting the health, welfare, safety and general prosperity of the citizens of the state. It is further recognized that since the late nineteen-forties providing housing for low and moderate income persons and the redevelopment of urban areas has been the subject matter of government action and assistance in this state and that such action and assistance must continue; however, experience has shown that balanced community development has the best chance of improving the urban areas and that the proliferation of suburban sprawl is detrimental to the state, to its natural resources and to all of its inhabitants. It is further recognized that the conditions in certain parts of urban areas have caused the mortgage lenders to refuse to risk their capital on attractive housing even to persons able to afford such housing without assistance. It is further found, as more particularly set forth in the plan of conservation and development for Connecticut that the declared policy of the state is to discourage the development of areas which remain in their natural state and to encourage the further development and revitalization of the other areas of the state. It is therefore found and declared that in order to encourage the development of a balanced community of all income levels in the urban areas it is necessary and appropriate that mortgage financing for construction, reconstruction, purchase and refinancing of housing in urban areas for all levels of income more readily be made available. It is further found and declared that the erosion in the value of one, two or three-family homes due to the decline of economic conditions in the state has precluded the refinancing of mortgages on such property in a manner that could increase homeowner disposable income and contribute to the general economic recovery of the state and that it is beneficial and in the public interest that the state extend mortgage guarantees to mortgage lending institutions to provide refinancing mortgage loans when the decline of home values has precluded such lending. It is further found that energy costs of operating residential buildings have increased greatly in recent years creating a severe economic burden for families and persons of low and moderate income and making it difficult for such persons to afford basic housing needs; and that it is highly probable such energy costs will continue to increase rapidly in the future. It is therefore found and declared to be in the public interest and for the public benefit and good to protect Connecticut residents from further increases in energy costs by providing state financial assistance for the purchase, construction and installation in new and existing buildings of energy conservation measures and renewable energy systems providing space heating or cooling, domestic hot water, electricity or other useful energy. To achieve such purposes for the foregoing reasons, the General Assembly determines that the Connecticut Housing Finance Authority should be provided with the additional powers set forth in subsections (34) and (36) of section 8-250, subsection (b) of section 8-251 and subdivision (4) of subsection (a) of section 8-258 and that the expenditure of public moneys therefor constitutes a serving of a needed public purpose and is in the public interest. It is further found and declared that there continues to exist in the state and will exist in the future a serious shortage of housing; that federal programs providing subsidies for housing of low and moderate income persons and families are being curtailed or eliminated; that federal legislation has limited and restricted the ability of the Connecticut Housing Finance Authority to issue obligations, the interest on which is exempt from federal income taxation, to finance housing for low and moderate income persons and families and in urban areas; that it is imperative for the state to continue to create and maintain a climate conducive to attract investment in multifamily housing in the state and that the Connecticut Housing Finance Authority has demonstrated its capability for raising funds for such purpose. To achieve the purpose of continuing to attract such investment and to continue housing finance programs for shelter for its inhabitants, the General Assembly determines that the issuance of the obligations authorized pursuant to subsection (o) of section 8-252 and the expenditure of the proceeds thereof constitutes a serving of a needed public purpose and is in the public interest. It is further found and declared that the high cost of housing in the state, relative to the cost of housing in other states, is a significant impediment to the promotion and maintenance of economic development in the state and it is imperative that such competitive disadvantage be moderated to the extent possible through employer-assisted housing efforts or other means.

(1969, P.A. 795, S. 2; 1972, P.A. 208, S. 1; P.A. 74-104, S. 1, 12; P.A. 75-465, S. 1, 7; P.A. 76-13, S. 1, 7; 76-118, S. 1, 6; 76-435, S. 18, 82; P.A. 79-578, S. 1, 3; P.A. 82-393, S. 1, 3; P.A. 83-587, S. 9, 96; P.A. 93-248, S. 1; 93-308, S. 1, 12; 93-435, S. 94, 95; P.A. 96-180, S. 9, 166.)

History: 1972 act expanded policy statement to provide for lowering cost of mortgage financing and for encouragement of construction of housing units for low and moderate-income families; P.A. 74-104 added specific provision concerning low interest rate financing for purchase of existing dwellings; P.A. 75-465 added provision for use of investment income to finance housing for those “of lower income than the Connecticut housing finance authority can presently assist”; P.A. 76-13 included financing for rehabilitation of existing dwelling units; P.A. 76-118 greatly expanded section to include provisions specifically relating to urban municipalities; P.A. 76-435 made technical changes; P.A. 79-578 added provisions concerning financial assistance for energy conservation measures; P.A. 82-393 added language concerning the issuance of taxable obligations; P.A. 83-587 made technical changes; P.A. 93-248 added specific provision concerning employer-assisted housing; P.A. 93-308 added provision re residential mortgage refinancing guarantees, effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993; P.A. 96-180 made technical changes in references to Sec. 8-258, effective June 3, 1996.



Section 8-242a - Establishment of subsidiaries by authority.

It is found and declared that the purposes of the Connecticut Housing Finance Authority may from time to time best be fulfilled by permitting the authority to create certain subsidiaries to own, operate and manage properties providing housing for low and moderate income families and persons and to otherwise obtain financing for such properties. It is further found and declared that the creation of subsidiaries will assist in ensuring continued occupancy of authority financed developments by low and moderate income persons and families in accordance with the statutory purpose of the authority. It is further found and declared that in order for such subsidiaries to fulfill their purposes, liability will be limited solely to the assets and revenues or other resources of the subsidiary and without recourse liability to the Housing Mortgage General Fund or other reserve, insurance or designated funds or any other assets of the authority. It is further found and declared that expenditures of public moneys and exercise of limited borrowing powers by such subsidiaries may from time to time be necessary in order to rehabilitate or improve such housing development and otherwise fulfill the corporate purposes of the authority and that such expenditures of moneys and borrowing therefore constitutes a serving of a needed public purpose and is in the public interest.

(P.A. 94-148, S. 1, 3.)

History: P.A. 94-148 effective May 24, 1994.



Section 8-243 - Definitions.

The following terms shall have the following meanings unless the context clearly indicates another meaning and intent:

(a) “Act” means this chapter as amended from time to time;

(b) “Authority” means the Connecticut Housing Finance Authority as created under section 8-244;

(c) “Housing”, “housing project” or “project” means a work or undertaking having as its primary purpose the provision of safe and adequate housing and related facilities for low and moderate income families and persons, and includes existing dwelling units for low and moderate income families and persons, notwithstanding that said housing provides other dwelling accommodations in addition to the primary purpose of providing dwelling accommodations for low and moderate income families and persons;

(d) “Related facilities” means commercial, office, health, welfare, administrative, recreational, community and service facilities incidental and pertinent to housing as determined by the authority;

(e) “Rents”, “rentals” or “carrying charges” means the charges, excluding security deposits and down payments, paid for occupancy of housing financed or assisted under this chapter, whether such housing is owned or operated on a landlord-tenant or home ownership basis or as a condominium or a cooperative;

(f) “Project cost” means the sum total of all costs incurred in the development of a housing project, which are approved by the authority as reasonable and necessary, including, but not limited to (1) costs of land acquisition and any buildings thereon; (2) costs of site preparation, demolition and development; (3) architectural, engineering, legal, authority and other fees and charges paid or payable in connection with the planning, execution and financing of the project; (4) cost of necessary studies, surveys, plans and permits; (5) insurance, interest, financing, tax and assessment costs and other operating and carrying costs during construction; (6) cost of construction or reconstruction, and fixtures and equipment related to such construction or reconstruction; (7) cost of land improvements; (8) necessary expenses in connection with the initial occupancy of the project; (9) a reasonable profit or fee to the builder and developer; (10) an allowance established by the authority for working capital, replacement and contingency reserves, and reserves for any anticipated operating deficits during the first two years of occupancy; (11) the cost of such other items, including tenant relocation, as the authority shall deem to be reasonable and necessary for the development of the project, less any and all net rents and other net revenues received from the operation of the real and personal property on the project site during construction;

(g) “Development costs” means the costs approved by the authority as appropriate expenditures which may be incurred prior to initial disbursement of mortgage loan proceeds, including, but not limited to: (1) Payments for options to purchase properties for the proposed project, deposits on contracts of purchase or, with the prior approval of the authority, payments for the purchase of such properties; (2) legal, organizational and marketing expenses, including payment of attorneys’ and consultants’ fees, project management and clerical staff salaries, office rent and other incidental expenses; (3) payment of fees for preliminary feasibility studies and advances for planning, architectural and engineering work and land surveys and soil tests; (4) expenses of surveys as to need and market analyses; (5) necessary application and other fees to federal, state and local government agencies; and (6) such other expenses as the authority may deem appropriate to effectuate the purposes of this chapter;

(h) “Low and moderate income families and persons” means families and persons who lack the amount of income necessary as determined by the authority, to rent or purchase safe and adequate housing without special financial assistance not reasonably available. The income limits for the admission of such families and persons to housing built or financed or assisted under this chapter shall be established by this authority;

(i) “Assisted mortgage financing” means a below market interest rate mortgage insured or purchased, or a loan made, by the Secretary of the United States Department of Housing and Urban Development; a market interest rate mortgage insured or purchased, or a loan made, in combination with, or as augmented by, a program of rent supplements, interest subsidies or interest reduction payments, leasing, contributions or grants, or other programs now or hereafter authorized by federal law to serve low and moderate income families and persons; a mortgage loan made or insured pursuant to this chapter; or any combination of such loans, mortgage insurance or other assistance;

(j) “Mortgage” means a mortgage deed, deed of trust, or other instrument which shall constitute a lien, whether first or second, on real estate or on a leasehold under a lease having a remaining term, at the time such mortgage is acquired, which does not expire for at least that number of years beyond the maturity date of the obligation secured by such mortgage as is equal to the number of years remaining until the maturity date of such obligation. As used in this subsection, a lease of a lot in a mobile manufactured home park which is indefinitely renewable pursuant to subsection (b) of section 21-70 shall satisfy the leasehold requirement, provided such lease is acceptable to a third party mortgage insurer and the authority receives an acceptable mortgage insurance policy;

(k) “First mortgage” means such classes of first liens as are commonly given to secure loans on, or the unpaid purchase price of, real estate under the laws of the state, together with appropriate credit instruments;

(l) “Mortgagee” means the original lender under the mortgage or participants therein, and their successors and assigns;

(m) “Mortgagor” or “eligible mortgagor” means (1) a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having articles of incorporation approved by the authority in accordance with the provisions of this chapter; (2) any business corporation incorporated pursuant to chapter 601 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having articles of incorporation approved by the authority in accordance with the provisions of this chapter; (3) any partnership, limited partnership, joint venture, trust or association having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having basic documents of organization approved by the authority in accordance with the provisions of this chapter; (4) a housing authority established pursuant to chapter 128; (5) a family or person approved by the authority as qualified to own, construct, rehabilitate, manage and maintain housing under a mortgage loan made or insured by the authority under the provisions of this chapter; or (6) a municipal developer; and includes the successors and assigns of the mortgagor;

(n) “Mortgage payments” means periodic payments called for by a mortgage, and may include, but is not limited to, interest, installments of principal, taxes and assessments, mortgage insurance premiums and hazard insurance premiums;

(o) “Aggregate family income” means the total family income of all members of a family, from whatever source derived, including but not limited to pension, annuity, retirement and social security benefits, provided there may be excluded from income, as the authority by regulation may determine, (1) reasonable allowances for dependents, (2) reasonable allowances for medical expenses, (3) all or any proportionate part of the earnings of gainfully employed minors or family members other than the chief wage earner, (4) income not received regularly and (5) other expenses;

(p) “Earned surplus” shall have the same meaning as in generally accepted accounting standards;

(q) “Municipality” means any city, town or borough in the state;

(r) “Lending institution” means any bank, trust company, savings bank, savings and loan association or credit union, whether chartered by the United States of America or this state, and any insurance company authorized to do business in this state, and any mortgage banking firm approved by the authority;

(s) “Tenant” means the occupant of any housing financed or assisted by the authority under this chapter;

(t) “Second mortgage” means any class of second liens ranking immediately after a first mortgage on the same property, without any intervening liens, as are commonly given to secure loans on real estate, or the unpaid purchase price of real estate under the laws of the state, together with appropriate credit instruments, provided such second mortgage, unless granted pursuant to the exercise of powers granted to the authority under the provisions of the general statutes, is insured by an agency of the federal government or by such other entity as the authority shall determine is financially able to insure or guarantee repayment in the event of default by the mortgagor;

(u) “Person” means any person, including individuals, limited liability companies, firms, partnerships, associations, public or private, organized or existing under the laws of the state or, any other state if qualified to do business in the state;

(v) “Urban area” means any targeted area, as defined in Section 143 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(w) “Urban area mortgage” means a mortgage securing a construction or a permanent loan to any person for the purpose of purchasing, refinancing, constructing or rehabilitating any residential building in an urban area, including related facilities, such as commercial, offices, health, welfare, administration, recreational, community and service facilities incidental and pertinent thereto as determined by the authority, but need not be a first lien upon the mortgaged property;

(x) “Municipal developer” means a municipality, as defined in subsection (q) of this section, which has not declared by resolution a need for a housing authority pursuant to section 8-40, acting by and through its legislative body, except that in any town in which a town meeting or representative town meeting is the legislative body, “municipal developer” means the board of selectmen if such board is authorized to act as the municipal developer by the town meeting or representative town meeting;

(y) “Employer-assisted housing” means (1) housing that is, in whole or in part, owned, acquired, developed or managed by employers, or on behalf of employers, for the benefit of employees in the state or (2) assistance offered by employers to employees in the purchase or lease of residential property in the state;

(z) “Department” means the Department of Economic and Community Development.

(1969, P.A. 795, S. 3; 1972, P.A. 208, S. 2; P.A. 74-104, S. 2–4, 12; P.A. 76-118, S. 2, 6; P.A. 87-436, S. 15, 23; P.A. 93-248, S. 3; P.A. 94-125, S. 2.; P.A. 95-79, S. 15, 189; 95-250, S. 8, 42; 95-309, S. 11, 12; P.A. 96-256, S. 178, 209; 96-271, S. 152, 254; P.A. 97-222.)

History: 1972 act redefined “housing”, “related facilities”, “low and moderate-income families and persons” and “mortgagor” and defined “’rents’, ‘rentals’ or ‘carrying charges’”, “project cost”, “development costs”, “assisted mortgage financing”, “aggregate family income”, “earned surplus”, “municipality”, “lending institution” and “tenant”; P.A. 74-104 redefined “housing” to specifically include existing dwelling units, redefined “mortgage” to include first and second liens and to delete phrase “in fee simple” and defined “second mortgage”; P.A. 76-118 defined “person”, “urban area” and “urban area mortgage”; P.A. 87-436 redefined “mortgagor” or “eligible mortgagor” in Subdiv. (m) to include municipal developers and added Subdiv. (x) defining “municipal developer”; P.A. 93-248 defined “employer-assisted housing”; P.A. 94-125 amended Subdiv. (j) by adding provision that a lease of a lot in a mobile manufactured home park which is indefinitely renewable shall satisfy the leasehold requirement; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-250 redefined “second mortgage” by adding provision re second mortgages granted pursuant to the authority of the general statutes and added definition of “department”; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 96-256 and P.A. 96-271 amended the definitions of “mortgagor” or “eligible mortgagor” in Subdiv. (m) by replacing reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto” and “chapter 599” with “chapter 601 or any predecessor statutes thereto”, respectively, effective January 1, 1997; P.A. 97-222 redefined “urban area” in Subdiv. (v) to mean any targeted area, as defined in Section 143 of the Internal Revenue Code of 1986, as amended.



Section 8-244 - Connecticut Housing Finance Authority deemed a public instrumentality and political subdivision. Board membership. Subsidiaries.

(a) There is created a body politic and corporate to be known as the “Connecticut Housing Finance Authority”. Said authority is constituted a public instrumentality and political subdivision of this state and the exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential public and governmental function. The Connecticut Housing Finance Authority shall not be construed to be a department, institution or agency of the state. The board of directors of the authority shall consist of sixteen members as follows: (1) The Commissioner of Economic and Community Development, the Commissioner of Housing, the Secretary of the Office of Policy and Management, the Banking Commissioner and the State Treasurer, ex officio, or their designees, with the right to vote, (2) seven members to be appointed by the Governor, and (3) four members appointed as follows: One by the president pro tempore of the Senate, one by the speaker of the House of Representatives, one by the minority leader of the Senate and one by the minority leader of the House of Representatives. The member initially appointed by the speaker of the House of Representatives shall serve a term of five years; the member initially appointed by the president pro tempore of the Senate shall serve a term of four years. The members initially appointed by the Senate minority leader shall serve a term of three years. The member initially appointed by the minority leader of the House of Representatives shall serve a term of two years. Thereafter, each member appointed by a member of the General Assembly shall serve a term of five years. The members appointed by the Governor and the members of the General Assembly shall be appointed in accordance with section 4-9b and among them be experienced in all aspects of housing, including housing design, development, finance, management and state and municipal finance, and at least one of whom shall be selected from among the officers or employees of the state. At least one shall have experience in the provision of housing to very low, low and moderate income families. On or before July first, annually, the Governor shall appoint a member for a term of five years from said July first to succeed the member whose term expires and until such member’s successor has been appointed, except that in 1974 and 1995 and quinquennially thereafter, the Governor shall appoint two members. The chairperson of the board shall be appointed by the Governor. The board shall annually elect one of its appointed members as vice-chairperson of the board. Members shall receive no compensation for the performance of their duties hereunder but shall be reimbursed for necessary expenses incurred in the performance thereof. The Governor or appointing member of the General Assembly, as the case may be, shall fill any vacancy for the unexpired term. A member of the board shall be eligible for reappointment. Any member of the board may be removed by the Governor or appointing member of the General Assembly, as the case may be, for misfeasance, malfeasance or wilful neglect of duty. Each member of the board before entering upon such member’s duties shall take and subscribe the oath of affirmation required by article XI, section 1, of the State Constitution. A record of each such oath shall be filed in the office of the Secretary of the State. Each ex-officio member may designate such member’s deputy or any member of such member’s staff to represent such member at meetings of the board with full power to act and vote on such member’s behalf.

(b) Notwithstanding the provisions of any other law to the contrary, it shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a member of the authority, provided such trustee, director, partner, officer or individual shall abstain from deliberation, action or vote by the authority in specific respect to such person, firm or corporation.

(c) (1) The authority may incorporate one or more subsidiaries and may transfer to any subsidiary any moneys, real or personal property, of any housing financed by a mortgage of the authority or by the Connecticut Housing Authority and acquired as a result of a foreclosure or otherwise. Each subsidiary shall have all the privileges, immunities, tax exemptions and other exemptions of the authority, except the privileges, immunities, tax exemptions and other exemptions provided under the general statutes for special capital reserve funds. Each subsidiary shall be subject to suit and liability solely from the assets, revenues and resources of the subsidiary and without recourse to the general funds, revenues, resources or any other assets of the authority. Each such subsidiary is authorized to assume or take title to housing subject to any existing mortgage and to mortgage, convey or dispose of its assets and pledge its revenues in order to secure any borrowing, for the purpose of refinancing, rehabilitating or improving its assets, provided each such borrowing or mortgage shall be a special obligation of the subsidiary, which obligation may be in the form of bonds, bond anticipation notes and other obligations to the extent permitted under this chapter, to fund and refund the same and provide for the rights of holders thereof, and to secure the same by pledge of revenues, notes and mortgages of others, and which shall be payable solely from the assets, revenues and other resources of the subsidiary and provided further no such mortgage, borrowing or pledge of security eliminates requirements relating to housing that preserve housing for persons and families of low and moderate income without the express written consent of the authority. Such borrowing shall be in accordance with subsections (b) to (m), inclusive, of section 8-252, provided no such subsidiary shall be entitled to borrow for any purpose except with respect to property transferred to such subsidiary by the authority specified in subsection (a) of said section 8-252.

(2) Each subsidiary shall have a board of directors and at least one-half of the board of directors of each subsidiary shall be members of the board of directors of the authority, or their designees or officers or employees of the authority. A resolution of the authority shall prescribe the purposes for which each subsidiary is to be formed.

(3) The provisions of subsection (b) of this section and sections 8-245, 8-247 and 1-125 shall apply to any officer, director, designee or employee appointed as a member, director or officer of any such subsidiary. Any such persons so appointed shall not be personally liable for the debts, obligations or liabilities of any such subsidiary provided in section 1-125. The subsidiary shall and the authority may provide the indemnification to protect, save harmless and indemnify such officer, director, designee or employee as provided by said section 1-125.

(4) The authority or subsidiary shall take such actions to comply with the provisions of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to qualify and maintain any such subsidiary as a corporation exempt from taxation under said Internal Revenue Code.

(5) The authority is permitted to make housing mortgage loans to each such subsidiary, following standard authority procedures, from the proceeds of its bonds, notes and other obligations provided the source and security for the repayment of such mortgage loans is derived from the assets, revenues and resources of the subsidiary and without recourse to the general funds, revenues and resources pledged under its general housing mortgage finance program bond resolution.

(1969, P.A. 795, S. 4; 1971, P.A. 840, S. 1; 1972, P.A. 208, S. 3; P.A. 73-679, S. 36, 43; P.A. 74-104, S. 5, 12; P.A. 76-41, S. 1, 3; P.A. 77-614, S. 19, 161, 593(b), 610; P.A. 79-598, S. 22; P.A. 80-482, S. 3, 345, 348; P.A. 87-9, S. 2, 3; P.A. 88-225, S. 7, 14; 88-266, S. 4, 46; P.A. 94-148, S. 2, 3; P.A. 95-250, S. 1, 24, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 03-84, S. 8; P.A. 11-140, S. 8; P.A. 13-234, S. 33.)

History: 1971 act deleted provisions for first appointments and allowed treasurer to designate deputy or staff member to represent him at authority meetings; 1972 act substituted Housing Finance Authority for Mortgage Authority, made designated state officers ex-officio members and replaced specific membership requirements re housing finance expertise and state and municipal finance expertise with general provision that members be experienced in “all aspects of housing design, development, finance” etc., (but not applicable to “membership as it exists on May 18, 1972”), required that chairman and vice chairman be selected from appointed members and replaced specific provisions allowing treasurer and commissioner of finance and control to designate stand-ins with provision allowing all ex-officio members to do so; P.A. 73-679 removed director of budget as member of authority; P.A. 74-104 changed number of appointed members from five to six, added provisions concerning members selected from officers or employees of state and deleted reference to membership in existence on May 18, 1972; P.A. 76-41 included bank commissioner as ex-officio member; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and, effective January 1, 1979, substituted banking commissioner for bank commissioner and made banking department a division within the department of business regulation and substituted commissioner of economic development for commissioner of community affairs; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 80-482 restored banking division as an independent department, retaining commissioner as its head; (Revisor’s note: Pursuant to P.A. 87-9, “banking commissioner” was changed by the Revisors to “commissioner of banking”); P.A. 88-225 added Subsec. (b) re when a financial interest and membership on the authority do not constitute a conflict of interest; P.A. 88-266 inserted reference to governmental function, specified that authority is not a department, institution or agency of the state, repealed requirements that governor’s appointments be made with advice and consent of senate and that one of governor’s appointees be a state officer or employee, required chairperson to be appointed by governor with advice and consent of general assembly, instead of by authority members, and established board of directors as governing body of the authority; P.A. 94-148 added Subsec. (c) regarding establishment of subsidiaries, effective May 24, 1994; P.A. 95-250 amended Subsec. (a) to increase the size of the board from 10 to 15 members, adding one gubernatorial appointee and four by General Assembly, requiring that one of the members appointed by the Governor have experience in providing housing for very low, low and moderate income families and, with P.A. 96-211, replacing the Housing Commissioner with the Commissioner of Economic and Community Development and amended Subsec. (c)(1) to transfer to subsidiaries housing financed by the Connecticut Housing Authority and provide that subsidiaries have the privileges, immunities and exemptions of the authority except those provided for special capital reserve funds, effective July 1, 1995; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 03-84 amended Subsec. (a) by changing “Commissioner of Banking” to “Banking Commissioner” and making technical changes for the purposes of gender neutrality, effective June 3, 2003; P.A. 11-140 amended Subsec. (a) to designate Commissioner of Economic and Community Development as chairperson of the board and delete provision re chairperson to be appointed by Governor with advice and consent of General Assembly, effective July 8, 2011; P.A. 13-234 amended Subsec. (a) by changing number of members of board of directors from 15 to 16, adding Commissioner of Housing to board as ex-officio member, adding “or their designees” and changing designation of chairperson from Commissioner of Economic and Community Development to appointed by Governor, effective June 19, 2013.



Section 8-244a - Commissioner of Economic Development to be member of authority.

Section 8-244a is repealed.

(P.A. 77-614, S. 587, 593, 610; P.A. 78-303, S. 85, 136; P.A. 79-598, S. 25; 79-631, S. 109, 111.)



Section 8-244b - Establishment of State Housing Authority.

(a) The Connecticut Housing Finance Authority shall establish a subsidiary to be known as the State Housing Authority. The SHA shall be the successor to the Connecticut Housing Authority. The powers of the SHA shall be vested in and exercised by a board of directors, which shall consist of three members to be appointed by the board of directors of the Connecticut Housing Finance Authority. One such member of the board of directors of the SHA shall be an officer or employee of the Connecticut Housing Finance Authority, and two such members of the board of directors of the SHA shall be members of the board of directors of the Connecticut Housing Finance Authority. Any vacancy on the board of directors of the SHA shall be filled by the board of directors of the Connecticut Housing Finance Authority. The chairperson of the board of directors of the SHA shall be appointed by the board of directors of the Connecticut Housing Finance Authority. Action may only be taken by the SHA by a majority vote of the members of the board of directors thereof. Members of the board of directors of the SHA shall receive no compensation for the performance of their duties under this section but shall be reimbursed for necessary expenses incurred in the performance thereof. A member of the board of directors of the SHA shall be eligible for reappointment. Any member of the board of directors of the SHA may be removed by a majority vote of the board of directors of the Connecticut Housing Finance Authority for misfeasance, malfeasance or wilful neglect of duty. Each member of the board of directors of the SHA before entering upon his duties shall take and subscribe the oath of affirmation required by article XI, section 1, of the state Constitution. A record of each such oath shall be filed in the office of the Secretary of the State. In the event a member of the board of directors of the SHA is an ex-officio director of the Connecticut Housing Finance Authority, then such director may designate his deputy or any member of his staff to represent him at meetings of the board with full power to act and vote on his behalf.

(b) Notwithstanding the provisions of any other law, no officer or employee of this state shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of membership on the board of directors of the SHA or his services thereon.

(P.A. 95-250, S. 4, 42; 95-309, S. 11, 12.)

History: P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.

See Sec. 8-121(e) re limited continuing function of Connecticut Housing Authority.

See Sec. 32-1k for definitions.



Section 8-244c - State Housing Authority to be successor to Connecticut Housing Authority.

Upon the establishment of the State Housing Authority and the filing of the certificate of incorporation therefor with the Secretary of the State, the SHA shall constitute the successor to the Connecticut Housing Authority. The terms of the present members of the board of directors of the Connecticut Housing Authority shall expire upon the appointment of a board of directors pursuant to section 8-244b, and upon such expiration, all functions, powers and duties now vested in the Connecticut Housing Authority or the board of directors thereof shall be deemed to be transferred to and assumed by the SHA and the board of directors thereof. Each director of the SHA shall serve for a term as shall be determined by the board of directors of the Connecticut Housing Finance Authority.

(P.A. 95-250, S. 5, 42; 95-309, S. 11, 12.)

History: P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.

See Sec. 32-1k for definitions.



Section 8-244d - Bonds, notes or other obligations.

All notes, bonds or other obligations issued by the Connecticut Housing Authority for the financing of any project or projects shall be in accordance with their terms of full force and effect and valid and binding upon the State Housing Authority as the successor to the Connecticut Housing Authority and with respect to any resolution, contract, deed, trust agreement, mortgage, conditional sale or loan agreement, commitment, obligation or liability or other such document, public record, right, remedy, special act or public act, obligation, liability or responsibility pertaining thereto, the State Housing Authority shall be, and shall be deemed to be, the successor to the Connecticut Housing Authority. All properties, rights in land, buildings and equipment and any funds, moneys, revenues and receipts or assets of the Connecticut Housing Authority pledged or otherwise securing any such notes, bonds or other obligations shall belong to the subsidiary as successor to the Connecticut Housing Authority, subject to such pledges and other security arrangements and to agreements with the holders of the outstanding notes, bonds or other obligations. Any resolution with respect to the issuance of bonds of the Connecticut Housing Authority for the purposes of the Connecticut Housing Authority Act, created under chapter 129, and any other action taken by the Connecticut Housing Authority with respect to assisting in the financing of any project shall be, or shall be deemed to be, a resolution of the State Housing Authority or an action taken by the State Housing Authority subject only to any agreements with the holders of outstanding notes, bonds, or other obligations of the Connecticut Housing Authority. Whenever, in any law, rule, regulation, order, contract, document, judicial or administrative proceeding or otherwise, reference is made to the Connecticut Housing Authority, the same shall mean and refer to the subsidiary to be established by the Connecticut Housing Finance Authority pursuant to section 8-244b.

(P.A. 95-250, S. 6, 42; 95-309, S. 11, 12.)

History: P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.

See Sec. 32-1k for definitions.



Section 8-244e - Definitions. Additional powers and duties of Commissioner of Housing.

(a) As used in sections 8-244b to 8-244d, inclusive, and this section, the following terms shall have the following meanings unless the context clearly indicates another meaning and intent:

(1) “Department” means the Department of Housing;

(2) “Commissioner” means the Commissioner of Housing;

(3) “CHFA” means the Connecticut Housing Finance Authority, as created under this chapter; and

(4) “SHA” means the State Housing Authority as created under section 8-244b.

(b) In addition to his or her other powers and duties, the commissioner shall have the following powers and duties:

(1) To utilize the department’s resources for planning and developing a housing and community development reorganization plan that (A) sets forth policy goals for the department; (B) determines strategies to encourage housing and community development and the provision of housing in this state, including housing for very low, low and moderate income families; (C) determines the feasibility of dividing the operation of programs and resources of the state in support of housing and community development between the department and CHFA; (D) identifies strategies to increase the leverage of resources of the state used in furtherance of the purposes of CHFA; (E) identifies, if feasible, divisions and recommends a timetable and procedures for transferring resources and operations between the department and CHFA; and (F) recommends specific housing and community development objectives and administrative structures for the department and CHFA. In developing such plan, the department shall be the lead agency, in collaboration with CHFA, for research, planning and development of the plan and shall solicit community and regional input in the preparation of such plan in such a manner as will best help develop, clarify or further state policies for housing and community development. The commissioner shall submit a copy of the reorganization plan to the joint standing committees of the General Assembly having cognizance of matters relating to commerce and planning and development;

(2) Notwithstanding the provisions of the general statutes or any special act and with the approval of the Treasurer and the Secretary of the Office of Policy and Management, to transfer to CHFA: (A) Any revenues received by the department or the state in connection with any program or project of the department and the right to receive any such revenues; and (B) any loan assets or equity interests held by the department in connection with any program or project of the department; provided, no such transfer shall be approved by the Treasurer or the Secretary of the Office of Policy and Management if either determines that such transfer could adversely affect the tax-exempt status of any bonds of the state, the substantial interests of third parties, the financial budget of the state or other essential rights, interests or prerogatives of the state. The commissioner may impose such conditions as he or she deems necessary or appropriate with respect to the use by CHFA of any revenues, rights, assets, interests or amounts transferred to it by the department under this subdivision, provided the commissioner may waive any requirement under this subdivision;

(3) To award to CHFA financial, technical or other assistance. Financial assistance awarded by the department to CHFA may take any of the following forms, subject to any conditions imposed by the department: (A) Grants; (B) loans; (C) guarantees; (D) contracts of insurance; and (E) investments. In addition, to the extent funds or resources are available to the department for such purposes, the commissioner may provide such further financial or other assistance to CHFA as the commissioner in his or her sole discretion deems appropriate for any of the purposes of CHFA; and

(4) To enter into such agreements with CHFA as may be appropriate for the purpose of performing its duties, which agreements may include, but shall not be limited to, provisions for the delivery of services by CHFA to third parties, provisions for payment by the department to CHFA for the delivery of such services, provisions for advances and reimbursements to the department for any expenses incurred or to be incurred by it in delivery of any services, assistance, revenues, rights, assets and interests and provisions for the sharing with CHFA of assistants, agents and other consultants, professionals and employees, and facilities and other real and personal property used in the conduct of the department’s affairs.

(P.A. 13-234, S. 9; 13-247, S. 88.)

History: P.A. 13-234 effective July 1, 2013; P.A. 13-247 amended Subsec. (a)(4) by replacing “SHE” with “SHA”, effective July 1, 2013.



Section 8-245 - State personnel may be board members of authority.

Notwithstanding the provisions of any other law, no officer or employee of this state shall be deemed to have forfeited or shall forfeit his office or employment by reason of his acceptance of membership on the board of directors of the authority or his service thereon.

(1969, P.A. 795, S. 9; P.A. 88-266, S. 5, 46.)

History: P.A. 88-266 added reference to “board of directors”.



Section 8-246 - Executive director. Appointment and duties.

The board of directors of the authority shall appoint an executive director who shall not be a member of the board and who shall serve at the pleasure of the board and receive such compensation as shall be fixed by the board. He shall be the chief administrative officer of the authority and shall direct and supervise administrative affairs and technical activities in accordance with the directives of the board. He shall approve all accounts for salaries, allowable expenses of the authority or of any employee or consultant thereof, and expenses incidental to the operation of the authority. He shall perform such other duties as may be directed by the board in carrying out the purposes of this chapter. The executive director and all other employees of the authority shall be exempt from the classified service. The executive director shall attend all meetings of the board, keep a record of the proceedings of the authority and shall maintain and be custodian of all books, documents and papers filed with the authority and of the minute book or journal of the authority and of its official seal. He may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

(1969, P.A. 795, S. 8; 1972, P.A. 208, S. 4; P.A. 88-266, S. 6, 46.)

History: 1972 act replaced provision that designated executive personnel be exempt from classified service with provision that all employees of authority be exempt from classified service; P.A. 88-266 substituted references to “board of directors” for references to authority throughout section.



Section 8-247 - Bonds of board members and executive director of authority.

Each member of the board of directors of the authority shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director shall execute a surety bond in the penal sum of one hundred thousand dollars, or, in lieu thereof, the chairman of the board shall execute a blanket position bond covering each member, the executive director and the employees of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the Attorney General and filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the authority.

(1969, P.A. 795, S. 5; P.A. 88-266, S. 7, 46.)

History: P.A. 88-266 replaced references to the authority with references to the board of directors where appearing.



Section 8-248 - Perpetual succession of authority.

The authority shall have perpetual succession as constituted in section 8-244 and shall adopt procedures for the conduct of its affairs in accordance with the provisions of section 1-121, provided regulation-making proceedings commenced before January 1, 1989, shall be governed by chapter 54. Such succession shall continue until the existence of the authority is terminated by law, but no such law shall take effect as long as the authority shall have bonds, notes or other obligations outstanding. Upon termination of the authority, its rights and properties shall pass to the state.

(1969, P.A. 795, S. 6; P.A. 79-332; P.A. 88-266, S. 8, 46; P.A. 06-196, S. 47.)

History: P.A. 79-332 substituted “chapter 54” for “sections 4-41 to 4-50, inclusive”; P.A. 88-266 required adoption of procedures rather than the adoption, amendment and repeal of regulations but specified that regulation-making proceedings commencing before January 1, 1989, are to be governed by chapter 54; P.A. 06-196 made a technical change, effective June 7, 2006.



Section 8-249 - Quorum. Board action. Written procedures.

(a) The powers of the authority shall be vested in and exercised by not less than five of the members of the board of directors then in office. Such number of members shall constitute a quorum and the affirmative vote of a majority of the members present at a meeting of the board shall be necessary for any action taken by the authority. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Any action taken by the board, under the provisions of this chapter may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted.

(b) The board of directors of the authority may delegate to three or more of its members such board powers and duties as it may deem proper. At least one of such members shall not be a state employee.

(c) The board of directors of the authority shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services, including a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing and retiring bonds, bond anticipation notes and other obligations of the authority; (6) awarding loans, grants and other financial assistance, including eligibility criteria, the application process and the role played by the authority’s staff and board of directors; and (7) the use of surplus funds to the extent authorized under this chapter or other provisions of the general statutes.

(1969, P.A. 795, S. 7; P.A. 88-266, S. 9, 46.)

History: P.A. 88-266 divided existing Sec. into Subsecs. (a) and (b), amended Subsec. (a) to establish board of directors as governing body of the authority, amended Subsec. (b) to authorize board to delegate powers and duties to three or more of its members, at least one of whom shall not be a state employee, instead of to one or more of its members or its officers, agents and employees and added Subsec. (c) re adoption of procedures for certain powers exercised by board.



Section 8-250 - Purpose and powers of authority.

The purpose of the authority shall be to alleviate the shortage of housing for low and moderate income families and persons in this state and, when appropriate, to promote or maintain the economic development of this state through employer-assisted housing efforts and for such purposes the authority shall have the following powers:

(1) To have perpetual succession as a body politic and corporate and to adopt and from time to time amend and repeal bylaws, policies and procedures for the regulations of its affairs and the conduct of its business;

(2) To invest in, purchase, acquire and take assignments from mortgagees of notes and mortgages evidencing loans for the construction, rehabilitation, purchase, leasing or refinancing of housing;

(3) To receive and accept aid or contributions from any source of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this chapter subject to such conditions upon which such grants and contributions may be made, including, but not limited to, gifts or grants from any department, agency or instrumentality of the United States or this state for any purpose consistent with this chapter;

(4) To enter into agreements with any department, agency or instrumentality of the United States or this state and with prospective mortgagees and mortgagors for the purpose of planning and regulating and providing for the financing and refinancing, construction or rehabilitation, leasing, management and disposition of any housing undertaken with the assistance of the authority under this chapter;

(5) To acquire or contract to acquire, by purchase, grant, foreclosure or otherwise, leaseholds, fees and other interests in real property, in the state of Connecticut; to take assignments of leases and rentals; to own, hold, clear, improve and rehabilitate and to sell, assign, exchange, transfer, convey, lease, mortgage or otherwise dispose of or encumber such property on any terms, including purchase money mortgages;

(6) To promote and encourage private sponsorship of the construction and rehabilitation of adequate housing for low and moderate income families and persons in this state;

(7) To encourage the individual ownership of homes and the ownership of individual shares of or memberships in cooperative housing by low and moderate income families and persons in this state;

(8) To stimulate environmental planning for housing for low and moderate income families and persons in order to enhance opportunities of such persons for self-development and employment;

(9) To encourage governmental agencies and others to participate and assist in overcoming the lack of adequate housing for low and moderate income families and persons in this state;

(10) To make mortgage loans and to participate with any department, agency or instrumentality of the United States or this state, or any lending institution, foundation, labor union, investment trust, educational institution, or fiduciary in a loan to an eligible mortgagor secured by a single participation mortgage or by separate mortgages, the interest of each having equal priority as to lien in proportion to the amount of the loan so secured, but not necessarily equal as to interest rate, time or rate of amortization or otherwise; to undertake commitments to make mortgage loans; to sell mortgages at public or private sale, with or without bidding; to foreclose on any mortgage or commence any action to protect or enforce any right conferred upon it by law, mortgage, contract or other agreement, and to bid for and purchase property which was the subject of such mortgage, at any foreclosure or at any other sale; to release or relinquish any right, title, claim, interest or demand, however acquired, including any equity or right of redemption, in property foreclosed by it; to acquire and take possession of any such property, and in such event to complete, administer, pay the principal and interest or any obligation incurred in connection with such property, dispose of, and otherwise deal with, such property in such manner as may be necessary or desirable to protect the interests of the authority therein;

(11) To the extent permitted under this chapter, to borrow money or secure credit on a temporary, short-term, interim or long-term basis;

(12) To issue bonds, bond anticipation notes and other obligations of the authority to the extent permitted under this chapter, to fund and refund the same and provide for the rights of the holders thereof; and to secure the same by pledge of revenues, notes and mortgages of others;

(13) To acquire, lease, hold and dispose of personal property for its corporate purposes;

(14) To fix and collect fees and charges in connection with its loans, applications for loans, commitments, mortgage insurance and purchase of mortgages, including, but not limited to, reimbursement of costs of financing by the authority, service charges and insurance premiums as the authority shall determine to be reasonable and as shall be approved by the authority;

(15) To employ such assistants, agents and other employees and to engage consultants and such other independent professionals as may be necessary or desirable to carry out its purposes in accordance with this chapter and to fix their compensation; and to provide technical assistance to eligible mortgagors as provided in this chapter;

(16) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including contracts or agreements with qualified financial institutions for the servicing and processing of mortgage loans pursuant to this chapter;

(17) To sue and be sued, plead and be impleaded, provided nothing in section 8-244 or 8-253 shall be so construed as to permit an attachment of or garnishment against any of the funds or assets of the authority prior to final judgment, adopt a seal and alter the same at pleasure, and maintain an office at such place or places within the state as it may designate;

(18) To invest any funds not needed for immediate use or disbursement, including any funds held in reserve, in obligations issued or guaranteed by the United States of America or the state of Connecticut and in other obligations which are legal investments for savings banks in this state and in time deposits or certificates of deposit or other similar banking arrangements secured in such manner as the authority determines;

(19) To procure insurance against any loss in connection with its property and other assets, including mortgages and mortgage loans, in such amounts and from such insurers as it deems desirable;

(20) To the extent permitted under its contract with the holders of bonds, bond anticipation notes and other obligations of the authority, to consent to any modification with respect to rate of interest, time and payment of any installment of principal or interest, security or any other term of any mortgage, mortgage loan, mortgage loan commitment, contract or agreement of any kind to which the authority is a party;

(21) To the extent permitted under its contract with the holders of bonds, bond anticipation notes and other obligations, to enter into contracts with any mortgagor containing provisions enabling such mortgagor to reduce the rental or carrying charges to families of persons unable to pay the regular schedule of charges where, by reason of other income or payment from any department, agency or instrumentality of the United States or this state, such reductions can be made without jeopardizing the economic stability of housing being financed;

(22) Where by reason of the financing plan a review of the application for financing the proposed housing is required by or on behalf of any department, agency or instrumentality of the United States or this state, to provide, contract or arrange for consolidated processing of any such application to avoid duplication thereof by either undertaking the processing in whole or in part for any such department, agency or instrumentality or, in the alternative, delegating the processing in whole or in part to any such department, agency or instrumentality;

(23) To sell, at public or private sale, with or without bidding, any mortgage or other obligation held by the authority;

(24) To insure mortgage payments of any mortgage loan made for the purpose of constructing, rehabilitating, purchasing, leasing, or refinancing housing, upon such terms and conditions as the authority may prescribe;

(25) To enter into mortgage insurance agreements with lending institutions in connection with the lending of money by such institutions for the purchase of housing;

(26) To make advances to nonprofit corporations, including community housing development corporations meeting the requirements of section 8-217, and to municipal developers for the expenses of planning and developing housing for which such nonprofit corporation or municipal developer has applied for a mortgage loan or mortgage insurance from the authority under the provisions of this chapter. The authority may make such advances after it has determined that the proposed housing complies with the standards established by the authority under this chapter, in an amount not to exceed ninety-five per cent of the reasonable development costs expected to be incurred by the applicant in connection with the planning and developing of such housing prior to the availability of financing for the construction, rehabilitation or acquisition thereof. The proceeds of the advance may be used only to defray the development costs of such housing. Each advance shall be repaid in full by the recipient thereof upon initial disbursement of the construction loan financing such housing, unless the authority extends the period for repayment of the advances. In no event shall the time for repayment be extended beyond the date of receipt of final disbursement of construction loan proceeds. If the authority determines, after making an advance hereunder, that it will not make a mortgage loan or insure a mortgage for the proposed housing under the provisions of this chapter, the advance may, at the discretion of the authority, be treated as a grant to the extent that the advance cannot be repaid from the assets of the recipient corporation or municipal developer, including the project;

(27) To encourage home ownership by low and moderate income families and persons, including ownership of structures containing not more than four dwelling units where the eligible low or moderate income family or person owning such structure occupies a dwelling unit therein. Structures acquired hereunder may be newly-built, existing or rehabilitated, either before or after acquisition. If newly-built, such structures shall conform to the State Building Code; existing structures shall conform after rehabilitation to standards established by the authority. The authority may assist an eligible mortgagor in the acquisition, construction or rehabilitation of such structures by exercising any of the powers conferred upon the authority by this chapter. Any structure so acquired, constructed or rehabilitated by an eligible mortgagor other than a low or moderate income family or person shall be conveyed to a low or moderate income family or person within one year from the date of such acquisition or from the date of completion of such construction or acquisition, whichever date is later;

(28) To establish a program to finance the construction or rehabilitation of housing designed for condominium or cooperative ownership, to convert existing housing however financed to such forms of ownership, and to finance the ownership of individual shares of or memberships in cooperative housing, and individual units of condominium housing, which mortgages for such cooperative and condominium housing are financed by the authority, and in connection therewith to make or insure first or second mortgage loans to finance the organization and the construction or rehabilitation of or conversion to cooperative or condominium housing, to assist and advise tenants during a period of conversion to cooperative or condominium ownership, and to make or insure loans to finance the ownership of individual shares of or memberships in existing as well as new or rehabilitated cooperative housing, such loans to be secured by pledges of the individual shares of or memberships in the cooperative housing purchased or by such other security as the authority shall prescribe, pursuant to such rules and regulations as the authority may determine, provided, in the case of mortgage loans or mortgage loan insurance for occupied existing housing to be converted into cooperative or condominium ownership, the authority shall determine, prior to any mortgage loan or mortgage loan insurance commitment, pursuant to rules and regulations promulgated by it, that a sufficient number of the families and persons who are tenants before such conversion have agreed to purchase individual shares of or memberships in any cooperative housing created or units in any condominium declared after conversion to ensure the economic feasibility of the conversion and to ensure that the conversion will not create undue hardship through the displacement of such tenants, provided that, if a loan made by the authority under this section is insured or if the project or any units therein are assisted by any department, agency or instrumentality of the United States or this state, and the terms of the loan insurance commitment or any governmental regulations covering such insurance or other assistance are inconsistent with the terms and conditions required by this section or established by the authority under this chapter, the terms of such loan insurance commitment or governmental regulation shall prevail, to the extent of such inconsistency. As used in this subdivision, “housing” includes the land which constitutes a mobile manufactured home park and “tenants” includes the residents of a mobile manufactured home park;

(29) To give approval or consent to the articles of incorporation or other basic documents of organization submitted to the authority by an applicant for a mortgage loan. (1) If the applicant is a nonprofit corporation, the articles of incorporation shall, in addition to other requirements of law, provide: (a) That the corporation has been organized to provide housing; (b) that all the income and earnings of the corporation shall be used exclusively for corporate purposes and that no part of the net earnings or net income of the corporation shall inure to the benefit or profit of any private individual, firm, corporation, partnership or association; (c) that the corporation is in no manner controlled or under the direction or acting in the substantial interest of any private individual, firm, partnership or association seeking to derive profit or gain therefrom or seeking to eliminate or minimize losses in any dealing or transactions therewith; (d) that the operations of the corporation may be supervised by the authority and that the corporation shall enter into such agreements with the authority as the authority from time to time requires providing for regulation by the authority of the planning, development and management of any housing project undertaken by the corporation and the disposition of the property and franchises of the corporation. (2) If the applicant is a corporation organized for profit, the articles of incorporation shall provide, in addition to other requirements of law: (a) That the corporation has been organized to provide housing; (b) that every stockholder of the corporation shall be deemed, by the subscription or receipt of stock therein, to have agreed that he at no time shall receive from the corporation in repayment of his investment any sums in excess of the face value of the investment plus cumulative dividends not in excess of the return on equity permitted by other provisions of this chapter, computed from the initial date upon which moneys were paid or property delivered in consideration for the proprietary interest of the stockholder and upon the dissolution of the corporation any surplus in excess of such amounts shall be paid to the authority; (c) that the operations of the corporation may be supervised by the authority and that the corporation shall enter into such agreements with the authority as the authority from time to time requires providing for regulation by the authority of the planning, development and management of any housing undertaken by the corporation and the disposition of the property and franchises of the corporation. (3) If the applicant is an unincorporated association, including, but not limited to, a partnership, limited partnership, joint venture or trust, its basic documents of organization shall provide, in addition to other requirements of law: (a) That the association has been organized to provide housing; (b) that every member of the association shall be deemed by acceptance of a beneficial interest in the association or by executing the basic document of organization to have agreed that he at no time shall receive from such association any return in excess of the face value of the investment attributable to his respective interest plus cumulative dividend payments not in excess of the return on equity permitted by other provisions of this chapter, computed from the initial date upon which moneys were paid or property delivered in consideration for the interest, and upon the dissolution of the association any surplus in excess of such amounts shall be paid to the authority; (c) that the operations of the association may be supervised by the authority and that the association shall enter into such agreements with the authority as the authority from time to time requires providing for the regulation by the authority of the planning, development and management of any housing undertaken by the association, and the disposition of the property and franchises of the association. (4) “Surplus” as used in this subsection shall not be deemed to include any increase in assets of any recipient of a mortgage loan from the authority under this chapter, by reason of reduction of mortgage, by amortization or similar payments, or realized from the sale or disposition of any assets of such recipient, to the extent such surplus can be attributed to any increase in market value of any real property or tangible personal property accruing during the period the assets were owned and held by such recipient. (5) The articles of incorporation or similar basic documents of organization shall further provide that the authority shall have the power to appoint to the board of directors of the nonprofit or for-profit corporation a number of new directors, which number shall be sufficient to constitute a majority of the board, and to appoint a managing agent of the unincorporated association, notwithstanding any other provisions of the articles of incorporation or other basic documents of organization or any other provisions of law, if: (a) The authority determines that the loan or advance made to such recipient is in jeopardy of not being repaid; (b) the authority determines that the proposed housing project for which the loan or advance was made is in jeopardy of not being constructed; (c) the recipient is a nonprofit corporation, and the authority determines that some part of the net income or earnings of the corporation is inuring to the benefit of any private individual, firm, partnership, corporation or association, or that the corporation is in some manner controlled by or under the direction of or acting in the substantial interest of any private individual, firm, corporation, partnership or association seeking to derive benefit or gain therefrom or seeking to eliminate or minimize losses in any dealings or transactions therewith; (d) the recipient is a for-profit corporation or unincorporated association, and the authority determines that some part of the net income or earnings of the recipient, in excess of that permitted by other provisions of this chapter, shall inure to the benefit of any private individual, firm, corporation, partnership or association; (e) the authority determines that the recipient is in violation of any rules or regulations promulgated by the authority under the provisions of this chapter; (f) the authority determines that the recipient is in violation of any agreements entered into with the authority providing for regulation by the authority of the planning, development and management of any housing undertaken by the recipient or the disposition of the property and franchises of such recipient;

(30) To do all acts and things necessary or convenient to carry out the purposes of this chapter and the powers expressly granted by this chapter;

(31) To make construction loans secured by a first mortgage to persons for the project costs of subdivision development, upon a finding by the authority that the permanent mortgages are to be used for a housing project and that the construction loan shall include an agreement between the authority and such person which shall establish such restrictions and safeguards as the authority shall deem appropriate and necessary: (1) To assure that savings and benefits realized by such person are reflected in the transfer of title to the mortgagor of such housing whereby said mortgagor is guaranteed full realization of the financial benefit of such savings, or (2) to return to the authority the savings and benefits realized by such person in the event the permanent mortgages are not made to a mortgagor;

(32) To make commitments to purchase, and to purchase, service and sell mortgages and to make loans directly upon the security of any mortgage, or to purchase and sell Federal Home Loan Mortgage Corporation participation sale certificates, Government National Mortgage Association mortgage-backed securities or other similar securities which are insured by any department, agency or instrumentality of the United States of America or public corporation chartered by Congress during the maximum yields reasonably obtainable for the purpose of generating income to the authority which will enable the authority to provide a lower interest rate than is presently possible for families of low and moderate income. Income limitations adopted by the authority shall not apply to mortgages or securities purchased pursuant to this subsection;

(33) To make loans which are not secured by a mortgage on real property for the rehabilitation of residential housing for occupancy by persons of low and moderate income, in amounts not to exceed the maximum amount insurable by any department, agency or instrumentality of the United States of America in the case of each loan, on such terms and conditions as the authority may determine, provided any such loan shall be insured or guaranteed by a department, agency or instrumentality of the United States of America, or by such other entity as the authority shall determine is financially able to insure or guarantee repayment in the event of default by the borrower, or coinsured by a department, agency or instrumentality of the United States of America with the authority being a self-insurer for any amount in excess of the insurance available under such coinsurance program;

(34) In addition to powers previously provided pursuant to this chapter and without regard to the limitations in sections 8-253a and 8-254a: (1) To establish a program to finance urban area mortgages and to make, enter into and enforce all contracts or agreements necessary, convenient or desirable with respect thereto; provided applications for urban area mortgages may be considered only when the desired loan may not be otherwise available on reasonable terms; (2) to insure mortgage payments for any urban area mortgage on the same terms and conditions of and subject to the applicable provisions of sections 8-253 and 8-254 and to enter into mortgage insurance agreements with lending institutions in connection with the lending of money by such institutions for the making of urban area mortgages; and (3) from time to time to adopt, modify, amend or repeal rules and regulations governing the making, purchasing, servicing and sale of such urban area mortgages;

(35) To make loans and advances to any mortgagor owning a housing project: (1) For repairs, maintenance, improvements and replacements in the project and the acquisition of any equipment or supplies required therefor; (2) for the payment of liens or claims against any project or against any nonprofit corporation or municipal developer owning any project and arising out of the ownership or operation of such project; or (3) for the payment of any other expenses deemed necessary or desirable to protect the interest of the authority; provided in each case that the construction, acquisition or rehabilitation of the project was financed by a mortgage loan held or insured by the authority, the mortgagor owning the project is unable to make any such payment, and the failure to make any such payment would either (i) constitute or threaten a delinquency or default under the mortgage held or insured by the authority, or a violation of any agreements entered into with the authority or (ii) jeopardize the economic stability of the project. Any such loan or advance may, at the discretion of the authority, be treated as a grant and, if not so treated, shall be evidenced by a second mortgage on the housing project and shall be repaid according to such terms and conditions as the authority may prescribe, except that the repayment of the loan in the event of default under such mortgage by the mortgagor need not be insured or guaranteed;

(36) To provide in all programs of the authority means to finance project costs for the purchase, construction and installation in new and existing buildings of energy conservation measures and renewable energy systems providing space heating or cooling, domestic hot water, electricity or other useful energy, regardless of whether a building is presently financed in whole or in part by other programs of the authority. Such energy financing programs shall include making or insuring first or second mortgage loans or loans secured by a security other than a mortgage, as the authority may prescribe. The authority’s energy loan programs shall be designed to carry out the state policy of encouraging energy conservation and the widespread use of renewable energy to reduce dependence on conventional fuels subject to rapid increases in cost and uncertain availability. The authority may prescribe loan conditions and loan eligibility criteria consistent with state policy. For the purposes of this subsection “renewable energy” means solar, wind, water and biomass energy;

(37) To make loans to any person who is sixty-two years of age or older and who owns a single family dwelling in which he resides, for the purpose of converting a portion of the dwelling into a rental unit, subject to applicable zoning regulations;

(38) To extend mortgage loan guarantees to mortgage lending institutions to refinance residential mortgage loans when a decrease in the appraised value of the real property securing the mortgage precludes such lending;

(39) (a) In connection with, or incidental to, the issuance or carrying of bonds, or acquisition or carrying of any investment or program of investment, to enter into any contract which the authority determines to be necessary or appropriate to place the obligation or investment of the authority, as represented by the bonds, investment or program of investment and the contract or contracts, in whole or in part, on the interest rate, currency, cash flow, or other basis desired by the authority, including, without limitations, contracts commonly known as interest rate swap agreements, currency swap agreements, forward payment conversion agreements, futures, or contracts providing for payments based on levels of, or changes in, interest rates, currency exchange rates, stock or other indices, or contracts to exchange cash flows or a series of payments, or contracts, including, without limitation, interest rate floors or caps, options, puts or calls to hedge payment, currency, rate, spread, or similar exposure or, contracts for the purchase of option rights with respect to the mandatory tender for purchase of bonds, notes or other obligations of the authority, which are subject to mandatory tender or redemption, including the issuance of certificates evidencing the right of the owner to exercise such option rights. These contracts or arrangements may also be entered into by the authority in connection with, or incidental to, entering into or maintaining any agreement which secures its bonds, notes or other obligations, subject to the terms and conditions thereof respecting outstanding obligations. (b) Bonds issued by the authority may be payable in accordance with their terms, in whole or in part, in currency other than lawful money of the United States of America, provided that the authority enter into a currency swap or similar agreement for payments in lawful money of the United States of America, which covers the entire amount of the debt service payment obligation of the authority with respect to the bonds payable in other currency, and provided further, that if the term of that agreement is less than the term of the bonds, the authority shall include a best efforts covenant to enter into additional agreements as may be necessary to cover the entire amount of the debt service payment obligation. (c) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations or entering into any of the contracts or agreement referred to in subdivision (a), the authority may enter into credit enhancement or liquidity agreements, with payment, interest rate, currency, security, default, remedy and other terms and conditions as the authority determines;

(40) To develop a program to assist the residents of mobile manufactured home parks finance the purchase of the parks in which they live, including residents who have received notice pursuant to subsection (f) of section 21-70;

(41) To make, originate, administer, hold and service grants, deferred loans and loans and the security given therefor, and to perform such other functions as may be necessary and appropriate, with respect to the home ownership loan program established pursuant to sections 8-283 to 8-289, inclusive, or the private rental investment mortgage and equity program established pursuant to sections 8-400 to 8-406, inclusive; provided that not later than January 1, 1996, the authority shall adopt procedures for administration of such programs pursuant to section 1-121;

(42) To accept from the department: (A) Financial assistance, (B) revenues or the right to receive revenues with respect to any program under the supervision of the department, and (C) loan assets or equity interests in connection with any program under the supervision of the department; to make advances to and reimburse the department for any expenses incurred or to be incurred by it in the delivery of such assistance, revenues, rights, assets, interests or amounts; to enter into agreements with the department for the delivery of services by the authority in consultation with the department and Connecticut Innovations, Incorporated, to third parties which agreements may include provisions for payment by the department to the authority for the delivery of such services; and to enter into agreements with the department or Connecticut Innovations, Incorporated, for the sharing of assistants, agents and other consultants, professionals and employees, and facilities and other real and personal property used in the conduct of the authority’s affairs;

(43) To transfer to the department: (A) Financial assistance; (B) revenues or the right to receive revenues with respect to any program under the supervision of the authority; and (C) loan assets, equity interests or financial participation in connection with any program under the supervision of the authority, provided the transfer of such financial assistance, revenues, rights, assets, interests or participation is determined by the authority to be practicable, within the constraints and not inconsistent with the fiduciary obligations of the authority imposed upon or established upon the authority by any provision of the general statutes, the authority’s bond resolutions or any other agreement or contract of the authority and to have no adverse effect on the tax-exempt status of any bonds of the authority or the state;

(44) Provide assistance, in such form and subject to such conditions as the authority may determine, to a local housing authority or project sponsor in connection with a housing revitalization project undertaken pursuant to sections 34 to 38, inclusive, of public act 03-6 of the June 30 special session*;

(45) To develop and implement a program to purchase, and to fund the authority’s purchase of, foreclosed residential real property in this state for the purpose of providing affordable and supportive housing, and to report, in accordance with section 11-4a, no later than January 1, 2009, on the program and plans for its implementation to the joint standing committees of the General Assembly having cognizance of matters relating to banks and planning and development, and to the select committee of the General Assembly having cognizance of matters relating to housing.

(1969, P.A. 795, S. 10; 1971, P.A. 840, S. 3; 1972, P.A. 208, S. 5; P.A. 74-104, S. 6–8, 12; P.A. 75-465, S. 2, 7; P.A. 76-13, S. 2, 3, 7; 76-118, S. 3, 6; P.A. 77-316, S. 1–4; P.A. 79-261; 79-578, S. 2, 3; 79-631, S. 21, 111; P.A. 81-271; P.A. 85-613, S. 88, 154; P.A. 86-367, S. 1, 2; 86-403, S. 18, 132; P.A. 87-436, S. 16, 17, 23; P.A. 93-33, S. 1, 4; 93-248, S. 2; 93-308, S. 2, 12; 93-435, S. 94, 95; P.A. 94-125, S. 1; P.A. 95-202, S. 6; 95-250, S. 9, 42; 95-309, S. 1, 11, 12; June 30 Sp. Sess. P.A. 03-6, S. 39; May Sp. Sess. P.A. 04-2, S. 91; P.A. 08-176, S. 4; P.A. 10-32, S. 19; June 12 Sp. Sess. P.A. 12-1, S. 153.)

*Note: Sections 34 to 38, inclusive, of public act 03-6 of the June 30 special session are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: 1971 act prohibited attachment or garnishment of authority’s fund or assets before final judgment in Subsec. (n); 1972 act amended Subsec. (a) by adding repeal and amendment powers, amended Subsec. (b) by removing limitation to low and moderate-income families, amended Subsec. (c) to include U.S. instrumentalities and to delete specific references to payments, amended Subsec. (d) to include agreements with state and federal agencies and to expand areas subject to agreements, rephrased Subsec. (e), inserted new Subsecs. (j), (m) and (n) relettering intervening and subsequent Subsecs. accordingly, clarified borrowing power under Subsec. (k), formerly Subsec. (l), amended Subsec. (l), formerly (k) to provide for securing bonds, amended Subsec. (o), formerly (l), to provide for technical assistance to mortgagors and for hiring of various independent professionals, amended Subsec. (r), formerly (o), to allow investments in time deposits, etc., substituted “authority” for “agency” in Subsec. (t), formerly (q), included families in Subsec. (u), formerly (r), included review by state in Subsec. (v), formerly (s), deleted limitation to families of low and moderate-income in Subsecs. (x) and (y), formerly (u) and (v) and added Subsecs. (z) to (cc) relettering former Subsec. (w) as Subsec. (dd); P.A. 74-104 substituted “newly-built, existing or rehabilitated” for “newly-built or existing and rehabilitated” in Subsec. (aa), included second mortgages in Subsec. (bb) and added Subsec. (ee); P.A. 75-465 added Subsec. (ff); P.A. 76-13 changed reference to three-unit homes owned by low or moderate-income family to four-unit homes in Subsec. (aa) and added Subsec. (gg); P.A. 76-118 added Subsec. (hh); P.A. 77-316 clarified provisions in Subsecs. (g) and (bb) relative to cooperative ownership, added provisions concerning conflicts between government and authority regulations relative to insurance, amended Subsec. (gg) to increase loan limit from $6,000 to $10,000, to specify rehabilitation of “one to four-family” residential housing and added provision for coinsurance and added Subsec. (ii); P.A. 79-261 amended Subsec. (gg) to replaced $10,000 loan limit with “the maximum amount insurable by any department, agency...” of the U.S. and to replace coinsurance of “first ten per cent of any loan” with “any amount in excess of the insurance available under such coinsurance program”; P.A. 79-578 added Subsec. (jj); P.A. 79-631 made technical changes; P.A. 81-271 amended Subsec. (gg) to remove limitation which had restricted unsecured loans to the rehabilitation of “one to four-family” residential housing; P.A. 85-613 made technical changes, deleting references to Secs. 8-264 and 8-265 in Subdiv. (q); P.A. 86-367 added Subsec. (kk), authorizing loans for conversion of portion of certain dwellings into rental units; P.A. 86-403 made technical change in Subsec. (hh); P.A. 87-436 added references to municipal developers in Subsecs. (z) and (ii); (Revisor’s note: In 1989 subsection alphabetic designators were changed editorially by the Revisors to numberic indicators for consistency with customary statutory usage); P.A. 93-33 added new Subdiv. designated as (39) authorizing the authority to enter into contracts to obtain more favorable interest rates on bonds, effective April 20, 1993; P.A. 93-248 added provision re employer-assisted housing efforts; P.A. 93-308 added new Subdiv. designated as (38) authorizing guarantees to mortgage lending institutions to refinance residential mortgage loans, effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993; P.A. 94-125 amended Subdiv. (28) by adding the definition of “housing” and added Subdiv. (40) re assistance in purchase of mobile home parks by their residents (Revisor’s note: In Subdiv. (39), the phrase “the authority may enter” was replaced editorially by the Revisors with “to enter” to conform with wording of other Subdivs. of the section); P.A. 95-202 amended Subdiv. (34) to delete provision requiring proof of refusal of financial assistance from two financial decisions; P.A. 95-250 added Subdiv. (41) authorizing the authority to administer the Homeownership Loan Program and the Private Rental Investment Mortgage and Equity Program and Subdivs. (42) and (43) re participation in programs administered by the Department of Economic and Community Development; P.A. 95-309 amended Subdiv. (43) to provide for financial participation and to add condition of no adverse effect on the tax-exempt status of any bonds, and changed effective date of P.A. 95-250 but did not affect this section; June 30 Sp. Sess. P.A. 03-6 added Subdiv. (44) authorizing the authority to provide assistance to a local housing authority or project sponsor for a housing revitalization project, effective August 20, 2003; May Sp. Sess. P.A. 04-2 amended Subdiv. (44) by replacing reference to “this section” with reference to “sections 34 to 38, inclusive, of public act 03-6 of the June 30 special session”, effective May 12, 2004; P.A. 08-176 added Subdiv. (45) re purchase of foreclosed property for provision of affordable and supportive housing, effective July 1, 2008; P.A. 10-32 made a technical change in Subdiv. (22), effective May 10, 2010; June 12 Sp. Sess. P.A. 12-1 deleted references to Connecticut Development Authority in Subdiv. (42), effective July 1, 2012.

See Sec. 8-37jj re approval of electric resistance as primary heat source.

See Sec. 8-37kk re preference to loans for energy efficient projects.

See Sec. 31-3nn re mortgage crisis job training program.



Section 8-251 - Purchase, servicing and sale of mortgages or interests therein. Urban area mortgages. Loans for mobile manufactured homes.

(a) In order to provide additional construction and permanent financing for housing in this state, the authority is authorized to make commitments to purchase, and to purchase, service and sell mortgages and to make loans directly upon the security of any mortgage, and to make commitments to purchase, and to purchase and sell participation sale certificates representing interests in mortgages, provided the underlying mortgage loans shall have been made and shall be used solely to finance or refinance the construction, rehabilitation, purchase or leasing of housing in this state, and provided further the aggregate amount of permanent mortgages, mortgage-backed securities and participation sale certificates representing interests in mortgages purchased, and permanent loans made by the authority which are not directly or indirectly insured or guaranteed by any department, agency, instrumentality of the United States of America, or public corporation chartered by the Congress of the United States, including but not limited to the Federal Home Loan Mortgage Corporation, or which are not insured or guaranteed by any department, agency or instrumentality of the state, any insurance company licensed to do business in the state and authorized to underwrite mortgage insurance or by the authority shall not at any one time exceed two billion two hundred fifty million dollars.

(b) For the purpose of encouraging balanced community development in urban areas and increasing the supply and availability of mortgage financing for the residents of urban areas, the authority is authorized to make commitments to purchase, and to purchase, urban area mortgages or to make loans directly upon the security of urban area mortgages or to make loans for, or to purchase, urban area mortgages under terms and conditions requiring the proceeds thereof to be used for the making of additional urban area mortgages, subject to the provisions of section 8-250.

(c) For the purpose of assisting Connecticut residents to purchase mobile manufactured homes to be located in a manufactured housing community, the authority shall set aside not less than two million dollars to be used to provide loans directly to such residents. Such loans shall not require the purchase of private mortgage insurance, and shall accept an annual renewable lease for the lot on which such home is located.

(1969, P.A. 795, S. 11; 1972, P.A. 208, S. 6; P.A. 74-104, S. 9, 12; P.A. 75-465, S. 3, 7; P.A. 76-3; 76-118, S. 4, 6; P.A. 82-49, S. 1, 2; P.A. 84-328, S. 1, 2; P.A. 87-313, S. 1, 2; P.A. 06-47, S. 1; 06-194, S. 8; P.A. 08-176, S. 3; P.A. 13-65, S. 1.)

History: 1972 act included construction financing, deleted limitation of provisions to low and moderate-income families and allowed mortgages and loans not insured by federal or state agencies up to $100,000,000 limit, previously all loans and mortgages had to be insured by federal agency; P.A. 74-104 added provisions concerning interests in mortgages and excluding loans by public corporations chartered by Congress from $100,000,000 limit; P.A. 75-465 increased loan limit to $200,000,000 and included mortgage-backed securities in limit; P.A. 76-3 excluded loans by insurance companies licensed in state from $200,000,000; P.A. 76-118 added Subsec. (b) re urban area mortgages; P.A. 82-49 increased the limit to $300,000,000; P.A. 84-328 increased loan limit to $500,000,000; P.A. 87-313 increased loan limit to $750,000,000; P.A. 06-47 amended Subsec. (a) to increase loan limit $1,000,000,000; P.A. 06-194 added Subsec. (c) re loans for mobile manufactured homes, effective July 1, 2006; P.A. 08-176 amended Subsec. (a) to raise cap from $1,000,000,000 to $1,500,000,000, effective July 1, 2008; P.A. 13-65 amended Subsec. (a) by changing $1,500,000,000 to $2,250,000,000 re limit on aggregate amount of mortgages not insured or guaranteed, effective July 1, 2013.



Section 8-252 - Issuance of bonds by authority.

(a) The authority is authorized from time to time to issue its bonds, bond anticipation notes and other obligations in such principal amounts as in the opinion of the authority shall be necessary to provide sufficient funds for carrying out the purposes set forth in subsections (32) and (33) of section 8-250 and section 8-251, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds, bond anticipation notes and other obligations issued by it whether the bonds, bond anticipation notes or other obligations or interest to be funded or refunded have or have not become due, the establishment of reserves to secure such bonds, bond anticipation notes and other obligations and all other expenditures of the authority incident to and necessary or convenient to carry out the purposes set forth in subsections (32) and (33) of section 8-250 and section 8-251.

(b) Except as may be otherwise expressly provided herein or by the authority, every issue of bonds, bond anticipation notes or other obligations shall be general obligations payable out of any moneys or revenues of the authority subject only to any agreements with the holders of particular bonds, bond anticipation notes or other obligations pledging any particular moneys or revenues, or any specific mortgages or pool of mortgages acquired by the authority. Any such bonds, bond anticipation notes or other obligations may be additionally secured by a pledge of any grant or contributions from any department, agency or instrumentality of the United States or person or a pledge of any moneys, income or revenues of the authority from any source whatsoever.

(c) Any provision of any law to the contrary notwithstanding, any bonds, bond anticipation notes or other obligations issued by the authority pursuant to this chapter shall be fully negotiable within the meaning and for all purposes of title 42a and each holder or owner of such a bond, bond anticipation note or other obligation or coupon is and shall be fully negotiable within the meaning and for all purposes of said title 42a. Any such bonds, bond anticipation notes or other obligations shall be legal investments for all trust companies, banks, investment companies, savings banks, building and loan associations, executors, administrators, guardians, conservators, trustees and other fiduciaries, and pension, profit-sharing and retirement funds and shall be exempt, both as to principal and interest, from any taxes imposed by the state of Connecticut or any subdivision thereof, other than estate or succession taxes.

(d) Bonds, bond anticipation notes or other obligations of the authority shall be authorized by resolution of the authority and may be issued in one or more series and shall bear such date or dates, mature at such time or times, in the case of any such note, or any renewal thereof, not exceeding five years from the date of the original issue of such notes, and, in the case of bonds, not exceeding fifty years from the date thereof, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without this state, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide.

(e) Bonds, bond anticipation notes or other obligations of the authority may be sold at public or private sale at such price or prices as the authority shall determine.

(f) Bonds, bond anticipation notes or other obligations of the authority may be refunded and renewed from time to time as may be determined by resolution of the authority, provided any such refunding or renewal shall be in conformity with any rights of the holders thereof.

(g) Bonds, bond anticipation notes or other obligations of the authority issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof other than the authority or a pledge of the faith and credit of the state or of any such political subdivision other than the authority, and shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21, but shall be payable solely from the funds herein provided therefor. All such bonds, bond anticipation notes or other obligations shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any political subdivision thereof other than the authority shall be obligated to pay the same or the interest thereon except from revenues or other funds of the authority and that neither the faith and credit nor the taxing power of the state of Connecticut or of any political subdivision thereof other than the authority is pledged to the payment of the principal of or the interest on such bonds, bond anticipation notes or other obligations.

(h) Any resolution or resolutions authorizing the issuance of bonds, bond anticipation notes or other obligations may contain provisions, except as expressly limited in this chapter and except as otherwise limited by existing agreements with the holders of bonds, bond anticipation notes or other obligations, which shall be a part of the contract with the holders thereof, as to the following: (i) The pledging of all or any part of the moneys received by the authority in payment of loans and interest thereon, and other moneys received or to be received, to secure the payment of the principal of and interest on any bonds, bond anticipation notes or other obligations or of any issue thereof; (ii) the pledging of all or any part of the assets of the authority including but not limited to mortgages and other obligations securing the same, to secure the payment of the principal and interest on any bonds, bond anticipation notes or other obligations or of any issue thereof; (iii) the use and disposition of the gross income from, and the payments of principal received by the authority on, mortgages held by the authority; (iv) the establishment of reserves or sinking funds, the making of charges and fees to provide for the same, and the regulation and disposition thereof; (v) limitations on the purpose to which the proceeds of sale of bonds, bond anticipation notes or other obligations may be applied and pledging such proceeds to secure the payment of the bonds, bond anticipation notes or other obligations, or of any issues thereof; (vi) limitations on the issuance of additional bonds, bond anticipation notes or other obligations; the terms upon which additional bonds, bond anticipation notes or other obligations may be issued and secured; the refunding or purchase of outstanding bonds, bond anticipation notes or other obligations of the authority; (vii) the procedure, if any, by which the terms of any contract with the holders of any bonds, bond anticipation notes or other obligations of the authority may be amended or abrogated, the amount of bonds, bond anticipation notes or other obligations the holders of which must consent thereto, and the manner in which such consent may be given; (viii) limitations on the amount of moneys to be expended by the authority for operating, administrative or other expenses of the authority; (ix) the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds, bond anticipation notes or other obligations and limiting or abrogating the right of the holders of any bonds, bond anticipation notes or other obligations of the authority to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee; (x) provision for a trust agreement by and between the authority and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any assets or income from assets to which or in which the authority has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds, bond anticipation notes or other obligations of the authority and not otherwise in violation of law, and such agreement may provide for the restriction of the rights of any individual holder of bonds, bond anticipation notes or other obligations of the authority. All expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of operation of the authority. The trust agreement may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the authority; individual and collective holders of bonds, bond anticipation notes and other obligations of the authority and the trustee; (xi) covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds, bond anticipation notes or other obligations of the authority, or which, in the discretion of the authority, will tend to make any bonds, bond anticipation notes or other obligations to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated herein; (xii) any other matters of like or different character, which in any way affect the security or protection of the bonds, bond anticipation notes or other obligations.

(i) Any pledge made by the authority of income, revenues or other property shall be valid and binding from the time the pledge is made. The income, revenue or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

(j) The authority is authorized and empowered to obtain from any department, agency or instrumentality of the United States any insurance or guarantee as to, or of or for the payment or repayment of, interest or principal, or both, or any part thereof, on any bonds, bond anticipation notes or other obligations issued by the authority pursuant to the provisions of this chapter; and notwithstanding any other provisions of this chapter to enter into any agreement, contract or any other instrument whatsoever with respect to any such insurance or guarantee except to the extent that such action would in any way impair or interfere with the authority’s ability to perform and fulfill the terms of any agreement made with the holders of the bonds, bond anticipation notes or other obligations of the authority.

(k) Neither the members of the board of directors of the authority nor any person executing bonds, bond anticipation notes or other obligations issued pursuant to this chapter shall be liable personally on such bonds, bond anticipation notes or other obligations by reason of the issuance thereof.

(l) The authority shall have power to purchase bonds, bond anticipation notes or other obligations of the authority out of any funds available therefor. The authority may hold, cancel or resell such bonds, bond anticipation notes or other obligations subject to and in accordance with agreements with holders of its bonds, bond anticipation notes and other obligations.

(m) All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

(n) Any holder of bonds, bond anticipation notes or other obligations issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

(o) The authority is authorized and empowered, from time to time, for the purposes and upon the findings set forth in section 8-242, to issue bonds, notes or other obligations the interest on which may be includable under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holder or holders of such bonds, notes or other obligations to the same extent and in the same manner that interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders or holders thereof under said Internal Revenue Code; the state hereby consents to such inclusion only for the bonds, notes and other obligations of the authority authorized by this subsection. Such taxable bonds, notes or other obligations of the authority may be issued pursuant to this subsection by the authority for the purpose of financing the purchase, construction, rehabilitation or refinancing of new or existing multifamily rental developments and common interest ownership communities or land, upon a finding and determination by the board of directors, based on reasonable information, that such financing or refinancing is not readily available and that it is appropriate and in the public interest.

(p) The authority is authorized and empowered, from time to time to issue bonds, notes or other obligations the interest on which may be includable under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holder or holders of such bonds, notes or other obligations to the same extent and in the same manner that interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holder or holders thereof under said Internal Revenue Code; the state hereby consents to such inclusion only for the bonds, notes and other obligations of the authority authorized by this subsection and subsection (o) of this section. Such taxable bonds, notes or other obligations of the authority may be issued pursuant to this subsection by the authority for the purpose of financing the purchase, construction, rehabilitation or refinancing of existing or new residential structures containing not more than four dwelling units or land, upon a finding and determination by the board of directors, based on reasonable information, that such financing or refinancing is not readily available and that it is appropriate and in the public interest.

(1969, P.A. 795, S. 12; P.A. 75-465, S. 4, 7; P.A. 76-13, S. 4, 7; P.A. 82-393, S. 2, 3; P.A. 83-399, S. 2, 3; P.A. 88-266, S. 10, 46; P.A. 89-211, S. 15; P.A. 93-125, S. 1, 3.)

History: P.A. 75-465 added reference to Sec. 8-250(ff) in Subsec. (a); P.A. 76-13 added reference to Sec. 8-250(gg) in Subsec. (a); P.A. 82-393 inserted Subsec. (o) allowing the issuance of taxable obligations for certain purposes; P.A. 83-399 added Subsec. (p); P.A. 88-266 added reference to board of directors in Subsec. (k); (Revisor’s note: In 1989 internal references to Subdivs. “(ff)” and “(gg)” of Sec. 8-250 were replaced editorially by the Revisors with references to “(32)” and “(33)” to conform with changes made by the Revisors to said section for consistency with customary statutory usage); P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 93-125 amended Subsec. (o) to delete Subdivs. (1) and (2) and replace them with provisions authorizing the authority to use proceeds of bonds for the purchase, construction, rehabilitation or refinancing of multifamily rental developments and common interest ownership communities or land and amended Subsec. (p) to authorize the authority to use the proceeds of bonds for the refinancing of certain residential structures, effective June 11, 1993.



Section 8-252a - Issuance of bonds secured by payments and other revenues to be received by the state with respect to loans made by the state under bond-financed housing programs.

(a) The Connecticut Housing Finance Authority is authorized to issue bonds secured by a pledge of principal and interest payments and other revenues to be received by the state with respect to any loans made by the state under any bond-financed housing program, as defined in section 8-37qq. Except as otherwise provided in this section, the issuance of such bonds shall be governed by the provisions of section 8-252. Such bonds may be guaranteed by the authority, which guarantee may be a general obligation of the authority. Such bonds whether or not a general obligation of the authority may be secured by revenues or other assets of the authority which are not subject to the lien of the general housing mortgage program bond resolution of the authority adopted September 27, 1972, as amended, or subject to a lien created by any other existing bond resolution of the authority. The state, acting through the State Treasurer, is authorized to pledge such principal and interest payments and other revenues, and to make such agreements, covenants and representations as may be required for issuance of the bonds. The provisions of subdivision (2) of section 32-1l shall not apply to any pledge under this section, nor to any transfer of revenues to the Connecticut Housing Finance Authority or to a trustee incident to the issuance of bonds under this section, but such a pledge or transfer of revenues from bond-financed state housing programs, as defined in section 8-37qq, to the Connecticut Housing Finance Authority or to a trustee incident to the issuance of bonds under this section is hereby authorized. Any pledges made pursuant to this section shall be valid and binding from the time such pledge is made, and are not subject to further appropriation by the state. The proceeds of any bonds issued pursuant to this section shall, after payment of all costs of issuance and sale, including, without limitation, the costs of credit facilities and the establishment of any reserves as security for such bonds, be deposited in the General Fund.

(b) In the event that the total of principal and interest payments and other revenues pledged to any trustee in accordance with a pledge made pursuant to subsection (a) of this section and received in any fiscal year are less than the total of all interest and principal payments and other revenues on loans under any bond-financed housing program as defined in section 8-37qq by the state in that same fiscal year, the Secretary of the Office of Policy and Management shall apportion any payments to be transferred to such trustee under such pledge among payments that would otherwise have flowed to the General Fund, the Rental Housing Fund or the Housing Repayment and Revolving Loan Fund and may, on behalf of the state, make such agreements, covenants and representations with respect to such apportionment as may be required for issuance of the bonds under this section. In the event that principal and interest payments or other revenues pledged pursuant to subsection (a) of this section are transferred in any fiscal year to any trustee in excess of total debt service payments required in such fiscal year under the terms of any indenture of trust for bonds issued under this section the balance shall be returned to the state. Such returned balance shall be apportioned among the General Fund, the Rental Housing Fund or the Housing Repayment and Revolving Loan Fund, as determined by the Secretary of the Office of Policy and Management provided, any such returned balance shall first be apportioned to the Housing Repayment and Revolving Loan Fund, up to the amount which would otherwise have flowed to the Housing Repayment and Revolving Loan Fund in such fiscal year absent such pledge under this section.

(c) Nothing in this section shall be construed to authorize (1) the use of moneys in any sinking fund which may have been pledged by resolution or trust indenture in connection with the issuance of any general obligation bonds, as to which sinking fund the state did not reserve the right to application and use of such moneys for other purposes, (2) the pledge of moneys, any apportionment of payments or returned balances in subsection (b) of this section that the State Treasurer determines to have been precluded by any covenant or agreement with bondholders on any outstanding general obligation bonds of the state, or (3) the pledge of certain loan payments or revenue if it is determined by the State Treasurer that the tax-exempt status of any outstanding general obligation bonds of the state shall be jeopardized by the pledge of such payments or revenues.

(P.A. 97-309, S. 11, 23; 97-322, S. 7, 9; P.A. 13-234, S. 66.)

History: P.A. 97-309 effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 13-234 amended Subsec. (a) by replacing reference to Sec. 32-1l(3) with reference to Sec. 32-1l(2), effective July 1, 2013.



Section 8-253 - Mortgage loans and insurance of mortgage payments.

(a) The authority may make mortgage loans or upon application of a proposed mortgagee insure and make advance commitments to insure payments required by a loan for housing upon such terms and conditions as the authority may prescribe. Mortgage loans made or insured by the authority under this chapter may be for construction financing as well as permanent financing, and may provide financing for related facilities to the extent permitted by applicable authority regulations. Mortgage loans made or insured by the authority under this chapter shall be secured by a first or second mortgage. The aggregate principal amount of all mortgages so insured by the authority under this chapter and outstanding at any one time shall not exceed ten times the average annual balance for the preceding calendar year of funds on deposit in the Housing Mortgage Insurance Fund. The aggregate amount of principal obligations of all mortgages so insured shall not constitute indebtedness of the state of Connecticut. Any contract of insurance executed by the authority under this section shall be conclusive evidence of eligibility for such mortgage insurance and the validity of any contract of insurance so executed or of an advance commitment to issue such shall be incontestable in the hands of an approved mortgagee from the date of execution of such contract or commitment, except for fraud or misrepresentation on the part of such approved mortgagee and, as to commitments to insure, noncompliance with the terms of the advance commitment or authority regulations in force at the time of issuance of the advance commitment.

(b) For mortgage payments to be eligible for insurance under the provisions of this chapter, the underlying mortgage shall be one which is made to and held by a mortgagee approved by the authority as responsible and able to service the mortgage properly. Permanent mortgage loans made or insured by the authority under the provisions of this chapter shall: (1) Not exceed (i) ninety per cent of the estimated cost of such proposed housing if owned or to be owned by a profit-making mortgagor or (ii) one hundred per cent of the estimated cost of such proposed housing if owned or to be owned by a housing authority, a municipal developer, a nonprofit corporation or cooperative or by a resident-owner of a structure containing not more than three dwelling units, or of a condominium; (2) have a maturity satisfactory to the authority but in no case longer than fifty years from the date of the issuance of the loan or insurance; (3) contain amortization provisions satisfactory to the authority requiring periodic payments by the mortgagor not in excess of his reasonable ability to pay as determined by the authority; (4) be in such form and contain such terms and provisions with respect to maturity, property insurance, repairs, alterations, payment of taxes and assessments, default reserves, delinquency charges, default remedies, anticipation of maturity, additional and secondary liens, equitable and legal redemption rights and other matters as the authority may prescribe. If a loan made by the authority under this chapter is insured or if the project or any units therein are assisted by any department, agency or instrumentality of the United States or this state, and the terms of the mortgage insurance commitment or regulatory agreement covering such insurance or other assistance are inconsistent with the terms and conditions required by this section or established by the authority under this chapter, the terms of such mortgage insurance commitment or regulatory agreement shall prevail, to the extent of such inconsistency.

(c) Construction mortgage loans made by the authority under the provisions of this chapter may be advanced at the discretion of the authority in installments as the work progresses, provided that the authority shall retain not more than ten per cent of the construction contract price until the construction or rehabilitation has been inspected and found by the authority to be more than ninety per cent completed. Thereafter such retention or any part thereof may be either advanced at the discretion of the authority or retained until the authority shall determine that the mortgagor has complied with all of the terms and conditions of subsection (b) of section 8-253 and section 8-253a. The total of all advances made, after any adjustment under subdivision (6) of section 8-253a, shall not exceed (i) ninety per cent of the project cost if owned or to be owned by a profit making mortgagor or (ii) one hundred per cent of the project cost if owned or to be owned by a housing authority, a municipal developer or a nonprofit corporation or cooperative.

(1969, P.A. 795, S. 13; 1971, P.A. 840, S. 2; 1972, P.A. 208, S. 7; P.A. 74-104, S. 10, 12; P.A. 77-316, S. 7; P.A. 87-436, S. 18, 23.)

History: 1971 act replaced requirement that aggregate amount of mortgages not exceed “five times that portion of the bonds authorized by the state bond commission which when sold are to be deposited in the housing mortgage insurance fund ...” with requirement that amount not exceed “ten times the average annual balance for the preceding calendar year of funds on deposit” in said fund; 1972 act divided section into subsecs., allowed authority to make loans as well as insure them, allowed loans for construction and for related facilities as well as for permanent financing, allowed 100% financing for housing to be owned by housing authority or by resident-owner of structure with not more than three units rather than by resident-owner of single-family dwelling, changed maturity limit from 80% of remaining useful life of housing or 40 years to 50 years, added provision re conflicts between federal and state regulations and authority regulations and added Subsec. (c) re advances of construction mortgage loans; P.A. 74-104 amended Subsec. (a) to allow securing of loans by second mortgage as well as first mortgage; P.A. 77-316 substituted “mortgagor” for “corporation” in Subsec. (b)(1)(i) and amended Subsec. (c) clarifying procedure for advances on construction mortgage loans; P.A. 87-436 added references to municipal developers in Subsecs. (b) and (c).



Section 8-253a - Additional loan conditions.

In addition to the terms and conditions set forth in section 8-253, loans made by the authority hereunder shall also be subject to the following terms and conditions:

(1) A loan hereunder may be prepaid after a period of twenty years or sooner with the permission of the authority; provided, nonprofit mortgagors and mortgagors to whom loans are made on or after October 1, 1978, may prepay their loans prior to maturity only with the consent of the authority. The authority shall grant such consent if it finds (A) that it may reasonably be expected that the prepayment of the loan will not result in a material escalation of rents charged to occupants of the project; and (B) that the need for low and moderate income housing in the area concerned is no longer acute.

(2) The interest rate on the loan shall be established by the authority at the lowest level consistent with the authority’s cost of operation and its responsibilities to the holders of its bonds, bond anticipation notes and other obligations, except those loans made pursuant to subsection (32) of section 8-250.

(3) The authority shall require the mortgagor or its contractor to post labor and materials and construction performance surety bonds, or enter into an escrow arrangement acceptable to the authority, in amounts related to the project cost as established by regulation, and to execute such other assurances and guarantees as the authority may deem necessary.

(4) The loan shall be subject to an agreement between the authority and the mortgagor which will subject said mortgagor and its principals or stockholders to limitations established by the authority as to rentals, carrying charges, and other charges, profits and fees, and the disposition of its property and franchises to the extent more restrictive limitations are not provided in the law under which the mortgagor is incorporated or organized.

(5) A loan to a mortgagor, other than a municipal developer or a nonprofit corporation having as one of its purposes the construction or rehabilitation of housing, shall be subject to an agreement between the authority and the mortgagor limiting the mortgagor, and its principals or stockholders, to such return on the mortgagor’s equity in any project assisted with a loan from the authority as may be established or permitted by the authority. The mortgagor’s equity in a project shall consist of the difference between the amount of the loan and the total project cost, whether or not such costs have been paid in cash or in a form other than cash. With respect to every project, the authority shall, pursuant to rules and regulations adopted by it, establish the mortgagor’s equity after the acceptance as proper by the authority of the certification or other assurances of project cost from the mortgagor, provided in no case shall such figure ever be less than the mortgagor’s original equity in such project.

(6) No loan shall be executed, except a loan made to a municipal developer or a nonprofit corporation having as one of its purposes the construction or rehabilitation of housing, unless the mortgagor agrees (A) to certify upon completion of project construction or rehabilitation, subject to audit by the authority, either that the actual project cost as defined herein exceeded the amount of the loan proceeds by ten per cent or more, or the amount by which the loan proceeds exceed ninety per cent of total project cost, and (B) to pay forthwith to the authority, for application to reduction of principal of the loan, the amount, if any, of such excess loan proceeds, subject to audit and determination by the agency. No loan shall be made to a municipal developer or a nonprofit corporation unless such mortgagor agrees to certify the actual project cost upon completion of the project, and further agrees to pay forthwith to the authority, for application to reduction of the principal of the loan, the amount, if any, by which the proceeds of the loan exceed the certified project cost, subject to audit and determination by the authority. Notwithstanding the provisions of this subsection, the authority may accept, in lieu of any certification of project cost as provided herein, such other assurances of the said project cost, in any form or manner whatsoever, as will enable the authority to determine with reasonable accuracy the amount of said project cost.

(7) As a condition of the loan, the authority shall have the power at all times during the construction and rehabilitation of a housing project and the operation thereof: (A) To enter upon and inspect without prior notice any project, including all parts thereof, for the purpose of investigating the physical and financial condition thereof, and its construction, rehabilitation, operation, management and maintenance, and to examine all books and records with respect to capitalization, income and other matters relating thereto and to make such charges as may be required to cover the cost of such inspections and examinations; (B) to order such alterations, changes or repairs as may be necessary to protect the security of its investment in a housing project or for the health, safety and welfare of the occupants thereof; (C) to order any managing agent, project manager or owner of a housing project to do such acts as may be necessary to comply with the provisions of all applicable laws and ordinances or any rule or regulation of the authority or the terms of any agreement concerning the said project or to refrain from doing any act in violation thereof and in this regard the authority shall be a proper party to file a complaint and to prosecute thereon for any violation of laws or ordinances as set forth herein; (D) to require the adoption and continuous use of uniform systems of accounts and records for a project and to require all owners or managers of same to file annual reports containing such information and verified in such manner as the authority shall require and to file at such times and on such forms as the authority may prescribe reports and answers to specific inquiries of the authority to determine the extent of compliance with any agreement, the terms of the loan, the provisions of this chapter and any other applicable law; and (E) to enforce, by court action if necessary, the terms and provisions of any agreement between the authority and the mortgagor as to schedules of rentals or carrying charges, aggregate family income limits as applied to applicants for housing or the occupants thereof, or any other limitation imposed upon the mortgagor as to financial structure, construction, operation, or disposition of the housing.

(8) If, pursuant to subsection (29) of section 8-250, the authority appoints a majority of new directors to the board of directors of a mortgagor corporation, or appoints a new managing agent for an unincorporated association, the persons so appointed need not be stockholders or partners or meet other qualifications which may be prescribed by the articles of incorporation or other basic documents of organization or the bylaws of such mortgagor. In the absence of fraud or bad faith, the persons so appointed shall not be personally liable for the debts, obligations or liabilities of such mortgagor; and shall serve only for a period coexistent with the duration of the reasons for their appointment or until the authority is assured, in a manner satisfactory to it, that the need for such service no longer exists; and they shall serve as directors or managing agents for such compensation as the authority may determine and shall be entitled to be reimbursed for all necessary expenses incurred in the discharge of their duties as directors or managing agents of such mortgagor.

(1972, P.A. 208, S. 8; P.A. 74-104, S. 11, 12; P.A. 75-465, S. 5, 7; P.A. 77-316, S. 6; P.A. 78-150; P.A. 81-472, S. 5, 159; P.A. 84-110, S. 1, 2; P.A. 87-436, S. 19, 23.)

History: P.A. 74-104 replaced “and” in the phrase “having as one of its purposes the construction and rehabilitation of housing” with the word “or” in Subdiv. (5); P.A. 75-465 excepted loans made pursuant to Sec. 8-250(ff) from provisions of Subdiv. (2); P.A. 77-316 amended Subdiv. (5) to replace 6% limit on investment return with “such a return ... as may be established or permitted by the authority” and replaced provision for establishment of equity at the time of final construction loan advance with provision that equity be established “after the acceptance as proper by the authority of the certification or other assurances of project cost from the mortgagor” and deleted Subdiv. (7) re reduction of rents when earned surplus exceeds 10%, renumbering subsequent Subdivs. accordingly; P.A. 78-150 allowed mortgagors receiving loans on and after October 1, 1978, to pay loans prior to maturity only with authority’s consent; P.A. 81-472 made technical changes; P.A. 84-110 amended Subdiv. (5) to provide for variation in the mortgagor’s equity; P.A. 87-436 added references to municipal developers in Subdivs. (5) and (6); (Revisor’s note: In 1989 a reference in Subdiv. (2) to Subdiv. “(ff)” of Sec. 8-250 was changed editorially by the Revisors to Subdiv. “(32)” to conform with changes made to said section by the Revisors for consistency with customary statutory usage).

Authorized authority, in the absence of facts requiring authority’s consent under section, to approve or deny consent for prepayment of loans made under chapter and is consistent with its broad provisions. 281 C. 227. Legislature gave authority sole discretion to determine whether mortgagor met requirements necessary to receive consent to prepay mortgage, and authority properly determined that “the area concerned”, for purposes of apartment building in Middletown, was the Hartford metropolitan statistical area. 294 C. 639.



Section 8-254 - Applications for mortgage insurance.

All applications for mortgage insurance shall be forwarded, together with an application fee prescribed by the authority, to the executive director of the authority. The authority shall cause an investigation of the proposed housing to be made, review the application and the report of the investigation, and approve or deny the application. No application shall be approved unless the authority finds that it is consistent with the purposes of this chapter and further finds that the financing plan for the proposed housing is sound. The authority shall notify the applicant and the proposed lender of its decision. Any such approval shall be conditioned upon payment to the authority, within such reasonable time and after notification of approval as may be specified by the authority, of the commitment fee prescribed by the authority.

(1969, P.A. 795, S. 14.)



Section 8-254a - Tenant selection plans of mortgagors.

Prior to making a commitment for a mortgage loan or mortgage insurance under this chapter, the authority shall approve a tenant selection plan submitted by the applicant mortgagor. The authority shall adopt and publish regulations from time to time governing the terms of such tenant selection plans. Such plans shall include aggregate family income limits for initial admission and continued occupancy, which may vary with family size and the municipality in which such housing is located; the computation of aggregate family income for the purpose of determining eligibility for occupancy; and procedures relating to tenants whose incomes exceed continued occupancy limits. To the extent possible and consistent with project feasibility, income limits shall be sufficiently flexible to avoid undue economic homogeneity among the tenants of the proposed housing. In the event that a department, agency or instrumentality of the United States or this state participates in the financing of the proposed housing, the regulations of such department, agency or instrumentality shall supersede the terms of the tenant selection plan, to the extent to which they are inconsistent therewith, as to those dwelling units in the proposed housing which are so financed or assisted. Tenant selection plans shall provide that, as between tenants equally in need and eligible for occupancy of a dwelling unit, preference shall be given to families and persons displaced by natural disaster or governmental action, pursuant to such regulations as the authority may adopt and publish.

(1972, P.A. 208, S. 12.)



Section 8-255 - Mortgage insurance premiums.

The authority shall fix mortgage insurance premiums for the insurance of mortgage payments under the provisions of this chapter. Such premiums shall be computed as a percentage of the principal of the mortgage outstanding at the beginning of each mortgage year, but shall not be more than one-half of one per cent per year of such principal amount. The amount of premium need not be uniform for all insured loans. Such premiums shall be payable by mortgagors or mortgagees in such manner as prescribed by the authority.

(1969, P.A. 795, S. 16.)



Section 8-256 - Default by mortgagor and subsequent action.

(a) In the event of default by the mortgagor, the mortgagee shall notify the authority both of the default and the mortgagee’s proposed course of action. When it appears feasible, the authority may for a temporary period upon default or threatened default by the mortgagor authorize mortgage payments to be made by the authority to the mortgagee which payments shall be repaid under such conditions as the authority may prescribe. The authority may also agree to revised terms of financing when such appear prudent. The mortgagee shall be entitled to receive the benefits of the insurance provided herein upon: (1) Any sale of the mortgaged property by court order in foreclosure or a sale with the consent of the authority by the mortgagor or a subsequent owner of the property or by the mortgagee after foreclosure or acquisition by deed in lieu of foreclosure, provided all claims of the mortgagee against the mortgagor or others arising from the mortgage, foreclosure, or any deficiency judgment shall be assigned to the authority without recourse except such claims as may have been released with the consent of the authority; or (2) the expiration of six months after the mortgagee has taken title to the mortgaged property under judgment of strict foreclosure, foreclosure by sale or other judicial sale, or under a deed in lieu of foreclosure if during such period the mortgagee has made a bona fide attempt to sell the property, and thereafter conveys the property to the authority with an assignment, without recourse, to the authority of all claims of the mortgagee against the mortgagor or others arising out of the mortgage foreclosure, or deficiency judgment; or (3) the acceptance by the authority of title to the property or an assignment of the mortgage, without recourse, to the authority, in the event the authority determines it imprudent to proceed under (1) or (2) above. Upon the occurrence of either (1), (2) or (3) hereof, the obligation of the mortgagee to pay premium charges for insurance shall cease, and the authority shall, within thirty days thereafter, pay to the mortgagee ninety-eight per cent of the sum of (i) the then unpaid principal balance of the insured indebtedness, (ii) the unpaid interest to the date of conveyance or assignment to the authority, as the case may be, (iii) the amount of all payments made by the mortgagee for which it has not been reimbursed for taxes, insurance, assessments and mortgage insurance premiums, and (iv) such other necessary fees, costs or expenses of the mortgagee as may be approved by the authority.

(b) Upon request of the mortgagee, the authority may at any time, under such terms and conditions as it may prescribe, consent to the release of the mortgagor from his liability or consent to the release of parts of the property from the lien of the mortgage, or approve a substitute mortgagor or sale of the property or part thereof.

(c) No claim for the benefit of the insurance provided in this chapter shall be accepted by the authority except within one year after any sale or acquisition of title of the mortgaged premises described in subdivision (1) or (2) of subsection (a) of this section.

(1969, P.A. 795, S. 15.)



Section 8-257 - Mortgages insured by authority to be legal investments. Certificate of title required.

(a) Loans secured by mortgages the payments of which are insured by the authority shall be legal investments, for all trust companies, banks, investment companies, savings banks, building and loan associations, executors, administrators, guardians, conservators, trustees and other fiduciaries, and pension, profit-sharing and retirement funds. For the purpose of determining the percentage of capital, surplus, assets or deposits which may be invested therein by an institution under the supervision of the Banking Commissioner, such loans shall be treated similarly to loans insured or to be insured by the Federal Housing Administrator. Otherwise, such loans shall not be subject to limitations, conditions or restrictions imposed by law except as provided by this chapter.

(b) The property, real or personal, securing such loans shall be unencumbered except for reservations to the United States of America of fissionable materials and for leases, easements and, in the case of insured second mortgages, prior liens to the extent deemed appropriate by the authority. A certificate of title issued by some suitable person approved by the mortgagee or a policy of title insurance shall be lodged with the mortgagee until the mortgage loan is paid. Loans for construction or rehabilitation shall provide for advances at the discretion of the lender as the work progresses and shall not exceed the amount of the advance commitment to insure without the consent of the authority.

(1969, P.A. 795, S. 17; P.A. 77-614, S. 161, 610; P.A. 80-482, S. 14, 348; P.A. 87-9, S. 2, 3; P.A. 03-84, S. 9.)

History: P.A. 77-614 substituted banking commissioner for bank commissioner and made banking department a division within the department of business regulation, effective January 1, 1979; P.A. 80-482 deleted reference to abolished department of business regulation in Subsec. (a); (Revisor’s note: Pursuant to P.A. 87-9, “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 03-84 changed “commissioner of banking” to “Banking Commissioner” in Subsec. (a), effective June 3, 2003.



Section 8-258 - Housing Mortgage Capital Reserve Fund, additional capital reserve funds, Housing Mortgage General Fund and Housing Mortgage Insurance Fund.

(a) The authority shall establish and maintain three funds: The Housing Mortgage Capital Reserve Fund, the Housing Mortgage General Fund and the Housing Mortgage Insurance Fund.

(1) The Housing Mortgage Capital Reserve Fund shall consist of (A) all moneys paid by the state for inclusion therein; (B) all proceeds of the sale of bonds required to be deposited therein by the terms of the resolution authorizing the sale of said bonds; and (C); any other moneys available to the authority which it determines to utilize for this purpose. All moneys held in the Housing Mortgage Capital Reserve Fund, except as hereinafter provided, shall be used for the payment of the principal and interest of any bonds or notes issued by the authority, as such payment shall become due and for the retirement of bonds upon maturity and when due. In addition, moneys from the fund may be used to retire bonds before maturity and to pay any redemption premium required to be paid, provided no moneys shall be utilized in any year to retire bonds before maturity if the consequence thereof is to reduce the fund below an amount of moneys sufficient to meet the maximum payments required in the succeeding calendar year for payment of principal and interest falling due on all other outstanding bonds and retiring all other bonds required by their terms to be retired, such amount being hereafter referred to as the “required minimum capital reserve”. Income or interest from the investment of moneys held in the fund shall be retained therein if needed to meet any deficiencies in the required minimum capital reserve but, to the extent of any excess over the aforesaid required minimum capital reserve, moneys may be transferred by the authority to any other fund or account of the authority. Notwithstanding any other provision contained in this chapter, no bonds shall be issued by the authority unless there is in the fund the required minimum capital reserve for all bonds issued and to be issued, provided nothing shall preclude the authority from satisfying the foregoing requirement by depositing so much of the proceeds of the bonds to be issued, upon their issuance as is needed for the fund to achieve the required minimum capital reserve. On or before December first of each year, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairman of the authority, to the Secretary of the Office of Policy and Management, as necessary to restore said fund to an amount equal to the required minimum capital reserve, and such amounts shall be allotted and paid to the authority. Such amounts, if any, shall be repaid to the state and credited to the General Fund, subject to the provisions of section 8-261 and to any general resolution adopted prior to May 18, 1972, by the authority authorizing the issuance of bonds, as soon as possible, by the authority from any moneys available therefor and in excess of the amounts which the authority determines will keep it self-supporting. For purposes of valuation of the Housing Mortgage Capital Reserve Fund, securities acquired as an investment for said fund shall be valued at par, actual cost to the authority or market value, whichever value is less.

(2) The authority may also establish one or more additional capital reserve funds in connection with the issuance of any bonds pursuant to a resolution other than its general housing mortgage program bond resolution adopted October 27, 1972. Any such capital reserve fund shall be established and maintained on the same terms and conditions as the Housing Mortgage Capital Reserve Fund, and amounts shall be deposited and maintained therein, expended therefrom and are hereby appropriated thereto in the same manner and with the same force and effect as is provided in subdivision (1) of subsection (a) of this section with respect to the Housing Mortgage Capital Reserve Fund, it being hereby expressly provided that the operation of any such capital reserve fund shall be identical to the operation of the Housing Mortgage Capital Reserve Fund, except as follows: When computing the amount on deposit in any such capital reserve fund, investments therein shall be valued at par, cost, amortized value or such other method as the authority determines to be reasonable and in the best interests of the state and the holders of the bonds entitled to the benefits thereof; and in calculating the required “minimum capital reserve” with respect to such capital reserve fund there shall be taken into account only those bonds of the authority secured by such capital reserve fund and in computing the “required minimum capital reserve” pursuant to subdivision (1) of subsection (a) of this section, such bonds shall not be taken into account in determining the amount of outstanding and other bonds. The provisions of section 8-261 shall be applicable to this subdivision.

(3) The Housing Mortgage General Fund shall consist of (A) all proceeds of the sale of bonds issued by the authority not required to be deposited in the Housing Mortgage Capital Reserve Fund by the terms of the resolution authorizing the sale of said bonds; (B) all moneys paid by the state of Connecticut for inclusion therein; (C) any moneys not allocated to any fund; (D) any moneys which the authority shall transfer from the Housing Mortgage Capital Reserve Fund pursuant to subdivision (1) of subsection (a) of this section; and (E) any other moneys available to the authority which it determines to utilize for this purpose. To the extent available, after paying all operating costs of the authority except moneys required for the Housing Mortgage Capital Reserve Fund and the Housing Mortgage Insurance Fund, the moneys remaining in the General Fund may be used for the payment of the principal of and interest on the bonds issued by the authority or for such other corporate purposes of the authority as are authorized by this chapter.

(4) The Housing Mortgage Insurance Fund shall consist of (A) all receipts of mortgage insurance premiums, (B) all money or other assets of whatever nature received by the authority as a result of loan defaults or delinquencies, including proceeds from the sale, lease or rental of real property, (C) all moneys lent or paid by the state for inclusion therein and (D) any other moneys available to the authority which it determines to include therein. From said funds shall be paid all payments required by loan defaults and all direct expenses and payments for the protection of the interest of the authority in connection with delinquent or defaulted insured mortgages or property acquired as a result thereof. Loans and advances may be made from said funds as provided by section 8-250.

(b) Notwithstanding the provisions of subdivisions (1) to (3), inclusive, of subsection (a) of this section, the authority may establish accounts in the funds established under said subdivisions or such additional alternative or further funds and accounts thereof, which may include the proceeds of bonds, and may establish other capital reserve funds on the same terms and conditions and with the same force and effect resulting from the provisions of subdivision (1) of subsection (a) of this section, except that securities acquired as an investment of any such fund shall be valued in such reasonable manner as the authority shall determine, all as may be, in its discretion, necessary and desirable to accomplish any purpose of the authority or to comply with the provisions of any agreement made by the authority or any resolution approved by the authority. The resolution establishing such a fund and accounts shall specify the source of moneys from which such funds or accounts shall be funded and the purposes for which moneys held in the funds and accounts shall be disbursed.

(c) Moneys in any of the funds referred to in this section not needed to meet expenses may be invested in the manner provided in subsection (18) of section 8-250.

(d) Subject to any agreement or agreements with holders of outstanding bonds, notes or other obligations, the authority may apply moneys in the Housing Mortgage Capital Reserve Fund, any additional capital reserve fund or the Housing Mortgage General Fund to purchase a financial guaranty or financial guaranties secured or unsecured as the authority may determine. For purposes of this section, financial guaranty means any letter of credit, surety bonds, insurance policy, guaranty or similar instrument issued by a bond or insurance company or other financial institution which provides for moneys to be available for the purposes to which and at the times by which moneys in each such fund may be required.

(e) Secure instruments or contracts authorized under subsection (38) of section 8-250 in any manner in which the authority may secure its bonds, notes or other obligations under section 8-252, subject to any agreement or agreements with holders of outstanding bonds, notes or other obligations of the authority.

(f) The State Treasurer is hereby authorized to issue a collateralized direct guarantee of the state of punctual payment thereof from the General Fund and carrying the full faith and credit pledge of the state for any investment of the authority or financial guarantee purchased by the authority to the extent such investment or financial guarantee has a rating equal to or better than that of the state provided the state is fully secured by a collateral assignment of such investment or financial guarantee and such investment or financial guarantee qualifies as an investment by the Short-Term Investment Fund under section 3-27a. The amount necessary to honor such state collateralized guarantee is hereby deemed appropriated from the General Fund and the Treasurer is authorized and directed to sell and collect on the security of the collateral so assigned and to pay such amount to the authority. Such state collateralized guarantee shall not constitute indebtedness of the state for the purposes of any debt limit of other statutory purpose and shall be only placed on any such investment or financial guarantee to permit the authority to maximize its investment opportunities and to meet its responsibilities under the requirements of its general housing mortgage finance program bond resolution adopted September 27, 1972, as amended, provided the State Treasurer determines that the collateral is at least sufficient to offset the full amount of the state guarantee. The State Treasurer shall be entitled to such supporting documents as necessary or appropriate from the authority prior to placing such collateralized guarantee on any such investment.

(1969, P.A. 795, S. 18; 1972, P.A. 208, S. 13; P.A. 76-13, S. 5, 7; 76-118, S. 5, 6; P.A. 77-316, S. 5; 77-614, S. 19, 610; P.A. 79-631, S. 44, 111; P.A. 81-472, S. 6, 159; P.A. 93-33, S. 2, 4; 93-125, S. 2, 3; P.A. 96-180, S. 10, 166.)

History: 1972 act added provision requiring repayment to general fund by authority of amounts taken from general fund to cover deficiencies in required minimum capital reserve in Subsec. (a) and changed reference to Subsec. (o) of Sec. 8-250 in Subsec. (e) to “subsection (r) of section 8-250”; P.A. 76-13 inserted new Subsec. (b) concerning additional capital reserve funds and relettered remaining Subsecs. accordingly; P.A. 76-118 amended Subsec. (e), formerly Subsec. (d), to allow establishment of alternative accounts and funds; P.A. 77-316 amended Subsec. (d) to include in housing mortgage insurance fund “any other moneys available to the authority” and to allow loans and advances from fund; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 79-631 and P.A. 81-472 made technical changes; (Revisor’s note: In 1989 a reference in Subsec. (e) to Subdiv. “(r)” of Sec. 8-250 was changed editorially by the Revisors to Subdiv. “(18)” to conform with changes made to said section by the Revisors for consistency with customary statutory usage); P.A. 93-33 added Subsecs. (g) and (h) authorizing the authority to apply moneys in any special capital reserve fund or any other fund of the authority to purchase a financial guaranty or guarantees, effective April 20, 1993; P.A. 93-125 added Subsec. (i) to allow the treasurer to issue a direct collateralized guarantee of the state of punctual payment from the general fund for investments or guarantees of the authority, effective June 11, 1993; P.A. 96-180 conformed Subsec., Subdiv. and Subpara. designators to customary statutory usage, effective June 3, 1996.



Section 8-259 - State bonds.

The State Bond Commission may authorize the issuance of bonds of the state in one or more series in accordance with section 3-20 and in principal amounts necessary to carry out the purposes of this chapter but not in excess of the aggregate amount of one million dollars. All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times, bear interest at such rate or different or varying rates, be payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith. The proceeds of the sale of such bonds, after deducting therefrom all expenses of issuance and sale, shall be paid to the authority and deposited in the Housing Mortgage Capital Reserve Fund, Housing Mortgage Insurance Fund and the Housing Mortgage General Fund in such manner as the State Bond Commission shall determine, provided not more than one million dollars shall be deposited in the Housing Mortgage Insurance Fund and not more than an aggregate amount of four million dollars shall be deposited in the Housing Mortgage Capital Reserve Fund and Housing Mortgage General Fund. When the State Bond Commission has acted to issue such bonds or a portion thereof, the Treasurer may, pending the issue of such bonds, issue, in the name of the state, temporary notes in anticipation of the money to be received from the sale of such bonds.

(1969, P.A. 795, S. 19; May Sp. Sess. P.A. 94-2, S. 7, 203.)

History: May Sp. Sess. P.A. 94-2 decreased bond authorization from $5,000,000 to $1,000,000, effective July 1, 1994.



Section 8-260 - Reports to Governor and General Assembly. Audit.

Within the first ninety days of each calendar year, the authority shall report on its operations for the preceding calendar year to the Governor. The authority shall make a report to the General Assembly on or before March fifteenth in each year that the General Assembly meets in general session. The report shall include a summary of the activities of the authority, a complete operating and financial statement and recommendations for legislation to promote the purposes of the authority. The accounts of the authority shall be subject to annual audits by the State Auditors of Public Accounts.

(1969, P.A. 795, S. 20; P.A. 76-13, S. 6, 7; 76-41, S. 2, 3; P.A. 97-36, S. 1.)

History: P.A. 76-13 changed report deadline from January to February fifteenth in each year; P.A. 76-41 deleted requirement that report be made to bank commissioner and that authority be subject to examination by bank commissioner although not considered a bank or banking institution; P.A. 97-36 changed report deadline from February to March fifteenth in each year.



Section 8-261 - Pledge by state as to limitation or alteration of rights vested in authority.

The state of Connecticut does hereby pledge to and agree with the holders of any obligations issued under this chapter, and with those parties who may enter into contracts with the authority pursuant to the provisions of this chapter, that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing herein contained shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such obligations of the authority or those entering into such contracts with the authority. The authority as agent for the state is authorized to include this pledge and undertaking for the state in such obligations or contracts.

(1969, P.A. 795, S. 21.)



Section 8-262 - Interpretation of powers.

The powers enumerated in this chapter shall be interpreted broadly to effectuate the purposes thereof and shall not be construed as a limitation of powers.

(1969, P.A. 795, S. 22.)



Section 8-262a - Penalty for false statement.

The Connecticut Housing Finance Authority may require any application or document submitted with respect to any program of, or program administered by, said authority to be signed under penalty of false statement as provided in section 53a-157b.

(P.A. 99-245, S. 1.)



Section 8-263 - Provisions controlling over inconsistent law.

To the extent that the provisions of this chapter are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of this chapter shall be deemed controlling.

(1969, P.A. 795, S. 23.)



Section 8-264 and 8-265 - Purchase of or loans on mortgages insured by state agencies. Bond issue.

Sections 8-264 and 8-265 are repealed.

(1971, P.A. 840, S. 4, 5; June, 1971, P.A. 1, S. 2, 3; 1972, P.A. 208, S. 14.)



Section 8-265a - Land of authority subject to local regulation.

All land and improvements owned by the authority or in which the authority has an interest through a mortgage held or insured by it shall be subject to the planning, zoning, health and building laws, ordinances and regulations applicable to the town in which such land and improvements are situated, provided, as to land owned by the authority, the authority shall have the same rights of appeal and review from an adverse decision or order based on such laws, ordinances and regulations as are granted by such laws, ordinances and regulations to other owners.

(1972, P.A. 208, S. 9.)



Section 8-265b - Tax-exempt status of authority. Payment in lieu of taxes.

The real and personal property of the authority, and its income and operations, shall be exempt from taxation by the state and any political subdivision thereof, except that the authority shall make payments in lieu of taxes on real and personal property it acquires in any project in an amount equal to the taxes that would be paid on such property were the same not exempt from taxation hereunder, unless agreement is reached with a municipality for payment of a lesser amount. The authority shall have the same right of appeal from any assessment made on real and personal property as any person. In the event the authority acquires real or personal property in a project the authority shall succeed to the interests of its predecessor in title in any agreement concerning the abatement of taxes on the property.

(1972, P.A. 208, S. 10.)



Section 8-265bb - Contract for state assistance to authority.

(a) For purposes of this section “state assistance” means a payment by the state of actual debt service, comprised of principal, interest, interest rate swap payments, liquidity fees, letter of credit fees, trustee fees and other similar bond-related expenses.

(b) Not later than July 1, 2008, the state, acting by and through the Secretary of the Office of Policy and Management and the State Treasurer, shall enter into a contract or contracts with the Connecticut Housing Finance Authority that provide for the state to pay to said authority state assistance on bonds issued by said authority for purposes of providing funds for the emergency mortgage assistance program in sections 8-265cc to 8-265kk, inclusive, as an additional purpose pursuant to the provisions of section 8-252 and costs of issuance in an aggregate principal amount not to exceed fifty million dollars. Any provision of such a contract entered into providing for payments equal to annual debt service shall constitute a full faith and credit obligation of the state and as part of the contract of the state with the holders of any bonds or refunding bonds, as applicable, appropriation of all amounts necessary to meet punctually the terms of such contract shall be made and the State Treasurer shall pay such amounts as the same become due. The Connecticut Housing Finance Authority may pledge such state assistance as security for the payment of such bonds or refunding bonds issued by said authority for such purposes. Any bonds so issued by the Connecticut Housing Finance Authority for the emergency mortgage assistance program pursuant to sections 8-265cc to 8-265kk, inclusive, and at any time outstanding, may at any time or from time to time, be refunded, in whole or in part, by the Connecticut Housing Finance Authority by the issuance of its refunding bonds in such amounts as the authority may deem necessary or appropriate but not exceeding an amount sufficient to refund the principal amount of the bonds to be so refunded, any unpaid interest thereon, and any premiums, commissions and costs of issuance necessary to be paid in connection therewith. The state, acting by and through the Office of Policy and Management and the State Treasurer and without further authorization, may execute an amendment to any contract providing state assistance as required in connection with such refunding bonds.

(c) Notwithstanding any contract entered into by the state with the Connecticut Housing Finance Authority for state assistance, the bonds or refunding bonds to which such state assistance applies shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21.

(P.A. 08-176, S. 11.)

History: P.A. 08-176 effective June 12, 2008.



Section 8-265c - Discrimination re housing financed by authority barred.

The authority shall require that occupancy of all housing financed or otherwise assisted under this chapter be open to all persons regardless of race, creed, color, national origin or ancestry, sex or gender identity or expression and that the contractors and subcontractors engaged in the construction or rehabilitation of such housing shall take affirmative action to provide equal opportunity for employment without discrimination as to race, creed, color, national origin or ancestry, sex or gender identity or expression.

(1972, P.A. 208, S. 11; P.A. 11-55, S. 5.)

History: P.A. 11-55 prohibited discrimination on basis of gender identity or expression.



Section 8-265cc - Definitions.

As used in sections 8-265cc to 8-265kk, inclusive:

(1) “Aggregate family income” means the total income of persons residing in the same household as the mortgagor and any other resident of the household declared by the mortgagor as a dependent for federal tax purposes, from whatever source derived, including, but not limited to, pensions, annuities, retirement benefits and Social Security benefits, provided the authority may exclude from income (A) reasonable allowances for dependents, (B) reasonable allowances for medical expenses, (C) all or any part of the earnings of gainfully employed minors or family members other than the chief wage earner, (D) income not regularly received, and (E) such other expenses as the authority may allow;

(2) “Authority” means the Connecticut Housing Finance Authority created under section 8-244;

(3) “Mortgage” means a mortgage deed or other instrument which constitutes a first or second consensual lien on one-to-four family owner-occupied residential real property located in this state, including, but not limited to, a single-family unit in a common interest community;

(4) “Mortgagee” means the original lender under a mortgage, or its agents, successors, or assigns;

(5) “Mortgagor” means the owner-occupant of a one-to-four family residential real property located in this state, including, but not limited to, a single family unit in a common interest community, who is also the borrower under a mortgage encumbering such real property;

(6) “Housing expense” means the sum of the mortgagor’s monthly maintenance expense in a common interest community, utility expense, heating expense, hazard insurance payment, taxes and required mortgage payment, including escrows;

(7) “Financial hardship due to circumstances beyond the mortgagor’s control” means a significant reduction of aggregate family household income or increase in expenses which reasonably cannot be or could not have been alleviated by the liquidation of assets by the mortgagor as determined by the Connecticut Housing Finance Authority, including, but not limited to, a reduction resulting from (A) (i) unemployment or underemployment of one or more of the mortgagors; (ii) a loss, reduction or delay in receipt of such federal, state or municipal benefits as Social Security, supplemental security income, public assistance and government pensions; (iii) a loss, reduction or delay in receipt of such private benefits as pension, disability, annuity or retirement benefits; (iv) divorce or a loss of support payments; (v) disability, illness or death of a mortgagor; or (B) (i) a significant increase in the dollar amount of the periodic payments required by the mortgage; (ii) an unanticipated rise in housing expenses; or (iii) expenses related to the disability, illness or death of a member of the mortgagor’s family, but does not include expenses related to the accumulation of credit or installment debt incurred for recreational or nonessential items prior to the occurrence of the alleged circumstances beyond the mortgagor’s control in an amount that would have caused the mortgagor’s total debt service to exceed sixty per cent of aggregate family income at that time;

(8) “Consumer credit counseling agency” means a nonprofit corporation or governmental agency located in this state which has been designated by the authority to provide homeowners’ emergency mortgage assistance program counseling. A qualified consumer credit counseling agency must either be certified as a housing counseling agency by the federal Department of Housing and Urban Development or otherwise determined accepted by the authority;

(9) “Foreclosure mediation program” means the foreclosure mediation program established by section 49-31m; and

(10) “Periodic payments” means principal, interest, taxes, insurance and, if applicable, condominium fees.

(P.A. 93-414, S. 1, 10; P.A. 94-185, S. 1, 10; P.A. 08-176, S. 5; P.A. 09-209, S. 27; 09-219, S. 1.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 redefined “mortgagee” to clarify the requirement that an assignee must agree to participate in the program, effective June 2, 1994; P.A. 08-176 redefined “mortgage”, “mortgagee”, “mortgagor” and “financial hardship due to circumstances beyond the mortgagor’s control”, defined “foreclosure mediation program” and “periodic payments” and made technical changes throughout, effective July 1, 2008; P.A. 09-209 redefined “financial hardship due to circumstances beyond the mortgagor’s control” in Subdiv. (7), effective July 1, 2009; P.A. 09-219 changed effective date of P.A. 09-209, S. 27, from July 1, 2009, to July 9, 2009, and applicable to applications for emergency mortgage assistance filed on and after July 1, 2008, effective July 9, 2009.



Section 8-265d - Mortgage assistance for households with incomes below eighty per cent of the area median income.

Section 8-265d is repealed, effective October 1, 2002.

(P.A. 90-257, S. 9, 17; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; S.A. 02-12, S. 1.)



Section 8-265dd - Emergency mortgage assistance payment program. Foreclosure of eligible mortgage.

(a) Not later than January 1, 1994, the authority shall establish, within available funds, a program to provide emergency mortgage assistance payments to mortgagors in accordance with the provisions of sections 8-265cc to 8-265kk, inclusive. Any necessary and related administrative and operational expenses incurred by the authority in implementing the program may be paid from funds made available for the program.

(b) Notwithstanding any provision of the general statutes, or any rule of law to the contrary, on and after July 1, 2008, no judgment of strict foreclosure nor any judgment ordering a foreclosure sale shall be entered in any action instituted by the mortgagee to foreclose a mortgage commenced on or after said date, for the foreclosure of an eligible mortgage unless (1) notice to the mortgagor has been given by the mortgagee in accordance with section 8-265ee and the time for response has expired, and (2) a determination has been made on the mortgagor’s application for emergency mortgage assistance payments in accordance with section 8-265ff or the applicable time periods set forth in sections 8-265cc to 8-265kk, inclusive, have expired, whichever is earlier. For purposes of this section and sections 8-265ee to 8-265kk, inclusive, an “eligible mortgage” is a mortgage which satisfies the standards contained in subdivisions (1), (7) and (9) to (12), inclusive, of subsection (e) of section 8-265ff.

(P.A. 93-414, S. 2, 10; P.A. 94-185, S. 2, 10; P.A. 08-176, S. 6; P.A. 09-209, S. 28; 09-219, S. 1; P.A. 10-32, S. 21; June 12 Sp. Sess. P.A. 12-1, S. 125.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 amended Subsec. (a) to authorize the payment of administrative and operative expenses from program funds and amended Subsec. (b) for consistency with changes made elsewhere in the act, effective June 2, 1994; P.A. 08-176 amended Subsec. (b) to substitute “July 1, 2008” for “the date a mortgagee agrees to participation in the program established pursuant to sections 8-265cc to 8-265kk, inclusive” and make technical changes, effective July 1, 2008; P.A. 09-209 made a technical change in Subsec. (b), effective July 1, 2009; P.A. 09-219 changed effective date of P.A. 09-209, S. 28, from July 1, 2009, to July 9, 2009, and applicable to applications for emergency mortgage assistance filed on and after July 1, 2008, effective July 9, 2009; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by making a technical change, effective June 15, 2012.



Section 8-265e - Annual study of current market rent levels.

Section 8-265e is repealed, effective July 1, 1995.

(P.A. 90-257, S. 16, 17; P.A. 95-250, S. 41, 42; 95-309, S. 10–12.)



Section 8-265ee - Notice to mortgagee of foreclosure. Meeting or conference with mortgagee or consumer credit counseling agency.

(a) On and after July 1, 2008, a mortgagee who desires to foreclose upon a mortgage which satisfies the standards contained in subdivisions (1), (9), (10) and (11) of subsection (e) of section 8-265ff, shall give notice to the mortgagor by registered, or certified mail, postage prepaid at the address of the property which is secured by the mortgage. No such mortgagee may commence a foreclosure of a mortgage prior to mailing such notice. Such notice shall advise the mortgagor of his delinquency or other default under the mortgage and shall state that the mortgagor has sixty days from the date of such notice in which to (1) have a face-to-face meeting, telephone or other conference acceptable to the authority with the mortgagee or a face-to-face meeting with a consumer credit counseling agency to attempt to resolve the delinquency or default by restructuring the loan payment schedule or otherwise, and (2) contact the authority, at an address and phone number contained in the notice, to obtain information and apply for emergency mortgage assistance payments if the mortgagor and mortgagee are unable to resolve the delinquency or default.

(b) Except in cases in which the mortgagee refuses to meet with the mortgagor, if the mortgagor fails to meet with the mortgagee or comply with any of the time limitations specified in the notice as provided in subsection (a) of this section, or if the mortgagor’s application is not filed by the date thirty days after the date of any default in payment under an agreement as provided in subsection (c) of this section or if the mortgagor’s application for emergency mortgage assistance payments is not approved by the date thirty calendar days after the date of receipt of the mortgagor’s application in accordance with the provisions of section 8-265ff, the foreclosure of the mortgagor’s mortgage may, at any time thereafter, except as provided in subsection (e) of this section, continue without any further restriction or requirement under the provisions of sections 8-265cc to 8-265kk, inclusive, provided the mortgagee files an affidavit with the court stating the notice provisions of subsection (a) of this section have been complied with and that either the mortgagor failed to meet with the mortgagee or failed to comply with all of the time limitations specified in the notice as provided in subsection (a) of this section or that the mortgagor’s application for emergency assistance payments was not approved by the date thirty calendar days after the date of receipt of the mortgagor’s application, or that a determination of ineligibility was made.

(c) If, after a face-to-face meeting, telephone or other conference acceptable to the authority, as provided in subsection (a) of this section, the mortgagor and the mortgagee reach an agreement to resolve the delinquency or default and, because of financial hardship due to circumstances beyond the mortgagor’s control, the mortgagor is unable to fulfill the obligations of the agreement, the mortgagor may apply to the authority for emergency mortgage assistance payments under sections 8-265cc to 8-265kk, inclusive, by the date thirty days after the date of any default in payment under the agreement. The mortgagee shall not be required to send any additional notice to the mortgagor other than the notice required under subsection (a) of this section.

(d) Nothing in sections 8-265cc to 8-265kk, inclusive, shall prevent a mortgagor from exercising rights that may exist under the foreclosure mediation program and those rights may be exercised concurrently with the rights afforded under sections 8-265cc to 8-265kk, inclusive, provided the exercise of rights under the foreclosure mediation program shall not cause a delay in the determination under subsection (e) of section 8-265ff. Nothing in sections 8-265cc to 8-265kk, inclusive, shall prevent a mortgagor from applying or reapplying and being considered for emergency mortgage assistance if such mortgagor is referred to the emergency mortgage assistance program by the foreclosure mediation program.

(P.A. 93-414, S. 3, 10; P.A. 94-185, S. 3, 10; P.A. 08-176, S. 7; P.A. 09-209, S. 29; 09-219, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 126.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 amended Subsec. (a) to provide that the section is applicable after the mortgagee files a participation agreement and provide that notice of foreclosure may be by registered mail and amended Subsec. (b) to provide that the foreclosure may continue if the mortgagor fails to file an application within 30 days, failed to meet with the mortgagee or the application was not approved, effective June 2, 1994; P.A. 08-176 amended Subsec. (a) to substitute “July 1, 2008” for “the date a mortgagee files an agreement to participate in the program established pursuant to sections 8-265cc to 8-265kk, inclusive”, to extend time limit for mortgagor to comply from 30 days to 60 days from date of notice, to add in Subdiv. (1) other conference acceptable to authority and to make technical changes, amended Subsec. (b) to make technical changes, amended Subsec. (c) to add other conference acceptable to authority and to make technical changes, and added Subsec. (e) re not preventing exercising of rights, effective July 1, 2008; P.A. 09-209 made a technical change in Subsec. (a), amended Subsec. (b) by adding exception for cases in which mortgagee refuses to meet with mortgagor and reference to Subsec. (e), and amended Subsec. (e) by making a technical change and adding provision re applying or reapplying for assistance if referred by foreclosure mediation program, effective July 1, 2009; P.A. 09-219 changed effective date of P.A. 09-209, S. 29, from July 1, 2009, to July 9, 2009, and applicable to applications for emergency mortgage assistance filed on and after July 1, 2008, effective July 9, 2009; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by making a technical change, deleted former Subsec. (d) re filing a defense, counterclaim or set-off and redesignated existing Subsec. (e) as Subsec. (d), effective June 15, 2012.



Section 8-265f - Program for use of interest earned on real estate broker escrow or trust accounts for mortgage assistance.

(a) A program for the use of interest earned on real estate broker escrow or trust accounts is hereby established. Each real estate broker having an escrow or trust account under section 20-324k shall participate in such program. Under the program, moneys held on behalf of any principal, client or other person shall be deposited by participating real estate brokers in interest-bearing accounts specifically established pursuant to this program. Funds deposited in such accounts shall be subject to withdrawal upon request by the depositor and without delay, provided the funds are available in accordance with federal regulations. The interest earned thereon shall be paid to the Connecticut Housing Finance Authority for the purposes of section 8-265g. Nothing in this section shall prevent a real estate broker from depositing the funds of any principal, client or other person, regardless of the amount of such funds or the period for which such funds are expected to be held, in a separate interest-bearing account established on behalf of and for the benefit of the principal, client or person. The Connecticut Housing Finance Authority shall mail to each real estate broker participating in the program a detailed annual report of the mortgage assistance provided pursuant to section 8-265g.

(b) This program shall not require the banking corporations or financial institutions receiving such funds, holding such accounts and paying interest thereon to the depositors of the account to perform any additional administrative functions or assume any additional responsibilities or obligations in connection with such program or the accounts so maintained. The provisions of this section shall not apply to any escrow account established and maintained pursuant to section 47a-21. Nothing in this section shall be construed to impose any additional obligations on real estate brokers other than those contained in subsection (a) of this section.

(P.A. 91-314, S. 1, 4; P.A. 92-69, S. 2, 5.)

History: P.A. 92-69 deleted provisions from Subsec. (a) limiting deposits to moneys less than $10,000 or expected to be held for not more than 60 business days.



Section 8-265ff - Application for loan. Disclosure of assets by mortgagor. Determination of eligibility by the authority.

(a) Any mortgagor may apply for emergency mortgage assistance payments under sections 8-265cc to 8-265kk, inclusive, if such mortgagor (1) has received notice of intent to foreclose as provided in section 8-265ee, or (2) (A) is sixty days or more delinquent on a mortgage, or (B) such mortgagor anticipates that he will be sixty days or more delinquent on a mortgage based on financial hardship beyond such mortgagor’s control, provided the authority determines that such mortgagor will be so delinquent. As part of the application process, the authority may refer the applicant to a counseling agency approved by the United States Department of Housing and Urban Development.

(b) If the mortgagor applies for emergency mortgage assistance payments under sections 8-265cc to 8-265kk, inclusive, the authority shall, no later than eight business days after the date of receipt of such application, notify all of the mortgagees listed on the application holding a mortgage on the mortgagor’s real property.

(c) The mortgagor shall apply for a loan on the form provided by the authority. The mortgagor shall complete and sign the application subject to the penalty for false statement under section 53a-157b.

(d) The mortgagor shall provide the authority with full disclosure of all assets and liabilities, whether singly or jointly held, and all household income regardless of source. For purposes of this subsection, both of the following are included as assets:

(1) The sum of the household’s savings and checking accounts, market value of stocks, bonds and other securities, other capital investments, pensions and retirement funds valued in an amount greater than one hundred thousand dollars, personal property and equity in real property including the subject mortgage property. Income derived from family assets shall be considered as income. Equity is the difference between the market value of the property and the total outstanding principal of any loans secured by the property and other liens.

(2) Lump-sum additions to family assets such as inheritances, capital gains, insurance payments included under health, accident, hazard or worker’s compensation policies and settlements, verdicts or awards for personal or property losses or transfer of assets without consideration within one year of the time of application. Pending claims for such items must be identified by the homeowner as contingent assets.

(e) The authority shall make a determination of eligibility for emergency mortgage assistance payments by the date thirty calendar days after the date of receipt of the mortgagor’s application. During said thirty-day period no judgment of strict foreclosure or any judgment ordering foreclosure by sale shall be entered in any action for the foreclosure of any mortgage any mortgagee holds on the mortgagor’s real property. No emergency mortgage assistance payments may be provided unless the authority finds that:

(1) The real property securing the mortgage is a one-to-four family owner-occupied residence, including, but not limited to, a single family unit in a common interest community, is the principal residence of the mortgagor and is located in this state;

(2) Payments, including amounts for taxes and insurance payments, including mortgage insurance, or for charges, assessments and fees associated with a condominium or common interest community, as such terms are defined in section 47-202, or any combination of such payments, whether or not such payments are made into escrow or impound accounts as reserves, owed by the mortgagor under any mortgage on such real property have been delinquent and the mortgagee, taxing authority, or unit owners association has indicated to the mortgagor its intention to foreclose;

(3) The mortgagor is a resident of this state and is suffering financial hardship which renders the mortgagor unable to correct the delinquency or delinquencies within a reasonable time and make full mortgage payments. For the purposes of subdivision (7) of this subsection, in order to determine whether the financial hardship is due to circumstances beyond the mortgagor’s control, the authority may consider information regarding the mortgagor’s employment, credit history and current and past household income, assets, total debt service, net worth, eligibility for other types of assistance and any other criteria or related factors it deems necessary and relevant;

(4) There is a reasonable prospect that the mortgagor will be able to resume full mortgage payments on the original, modified or refinanced mortgage within sixty months after the beginning of the period in which emergency mortgage assistance payments are provided in accordance with a written plan formulated or approved by the authority and pay the mortgage in full in level monthly payments of principal and interest, subject only to payment changes as provided in the mortgage, by its maturity date;

(5) The mortgagor has applied to the authority for emergency mortgage assistance payments on an application form prescribed by the authority which includes a financial statement disclosing all assets and liabilities of the mortgagor, whether singly or jointly held, and all household income regardless of source;

(6) Based on the financial statement, the mortgagor has insufficient household income or net worth to correct the delinquency or delinquencies within a reasonable period of time and make full mortgage payments;

(7) There is a reasonable prospect that the mortgagor, as determined by the authority, will be able to repay the emergency mortgage assistance within a reasonable amount of time under the terms of section 8-265hh, including through a refinancing of the mortgage, and the authority finds that, except for the current delinquency, the mortgagor has had a favorable residential mortgage credit history for the previous two years or period of ownership, whichever is less. For the purposes of this subdivision, if a mortgagor has been more than thirty days in arrears four or more times on a residential mortgage within the previous year, the mortgagor shall be ineligible for emergency mortgage assistance payments unless the mortgagor can demonstrate that the prior delinquency was the result of financial hardship due to circumstances beyond the mortgagor’s control. In making a determination under this subsection, the authority may consider information regarding the structure of the mortgage, its repayment schedule, the length of time the mortgagor has lived in his or her home, and any other relevant factors or criteria it deems appropriate;

(8) The mortgagee is not otherwise prevented by law from foreclosing upon the mortgage;

(9) The mortgagor has not mortgaged the real property for commercial or business purposes;

(10) The mortgagor has not previously received emergency mortgage assistance payments from the authority, provided a mortgagor who has previously received such payments shall be eligible to reapply if the mortgagor has reinstated the mortgage and the mortgagor shall not have been delinquent for at least six consecutive months immediately following such reinstatement;

(11) The mortgagor is not in default under the mortgage except for the monetary delinquency referred to in subdivision (2) of this subsection; and

(12) The mortgagor meets such other procedural requirements as the authority may establish.

(P.A. 93-414, S. 4, 10; P.A. 94-185, S. 4, 10; P.A. 96-180, S. 12, 166; P.A. 08-176, S. 8; P.A. 09-209, S. 30; 09-219, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 127.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 made technical changes in Subsec. (d), effective June 2, 1994; P.A. 96-180 amended Subsec. (b) by replacing Sec. 53a-157 with Sec. 53a-157b, effective June 3, 1996; P.A. 08-176 substituted in Subsec. (d)(1) “one-to-four family” for “single or two-family” and in Subsec. (d)(5) 60 months for 36 months, in Subsec. (d)(8) added reference to payment “through a refinancing of the mortgage”, changed period for a favorable credit history from 5 to 2 years and changed provision for arrears from 2 or more times within previous 2 years to 4 or more times within previous year, and made technical changes in Subsecs. (a) and (d), effective July 1, 2008; P.A. 09-209 added new Subsec. (a) re when mortgagor may apply for emergency mortgage assistance payments, redesignated existing Subsecs. (a) to (d) as Subsecs. (b) to (e), and amended redesignated Subsec. (e)(5) by adding “on the original, modified or refinanced mortgage”; P.A. 09-219 changed effective date of P.A. 09-209, S. 30, from October 1, 2009, to July 9, 2009, and applicable to applications for emergency mortgage assistance filed on and after July 1, 2008, effective July 9, 2009; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (d)(1) by limiting inclusion as assets of pensions and retirement funds to those valued in an amount greater than $100,000 and amended Subsec. (e) by adding references to condominium charges, assessments and fees, taxing authority and unit owners association, deleting “contractually” and making a technical change in Subdiv. (2), deleting former Subdiv. (3) re mortgage not insured by Federal Housing Administration, redesignating existing Subdivs. (4) to (13) as Subdivs. (3) to (12) and permitting the authority to consider the length of time the mortgagor has lived in the home in redesignated Subdiv. (7), effective June 15, 2012.



Section 8-265g - Mortgage assistance for low or moderate income families or persons.

(a) The Connecticut Housing Finance Authority, in consultation with the advisory panel established under section 8-265h, shall develop and administer a program of mortgage assistance to low or moderate income families or persons, as defined in section 8-243. In making mortgage assistance available under the program, the authority shall utilize down payment assistance or any other appropriate housing subsidies. The terms of any mortgage assistance shall allow the mortgagee to realize a reasonable portion of the equity gain upon sale of the mortgaged property.

(b) On or before March 15, 1998, and annually thereafter, the authority shall submit a report on the program to the advisory panel established pursuant to section 8-265h.

(P.A. 91-314, S. 2, 4; P.A. 92-69, S. 3, 5; P.A. 97-36, S. 2.)

History: P.A. 92-69 deleted provisions from Subsec. (a) limiting eligibility to first-time homebuyers who do not have a down payment or sufficient annual income to qualify for existing mortgage assistance programs; P.A. 97-36 changed annual report deadline in Subsec. (b) from January first to March fifteenth.



Section 8-265gg - Monthly payments. Calculation of amount. Procedures for review of mortgagor’s financial circumstances. Modification to amount of payment.

(a) If the authority approves a mortgagor for assistance under the provisions of section 8-265ff, the authority shall make monthly emergency mortgage assistance payments directly to each mortgagee secured by the mortgagor’s real property for a period not to exceed sixty months, either consecutively or nonconsecutively, except no such payments shall be made after sixty months have passed since the date of the initial payment. The total monthly payment made by the authority, to or on behalf of a mortgagor under subsection (c) of this section, shall be not more than twenty-eight per cent of one hundred forty per cent of annual area median income, as published by the United States Department of Housing and Urban Development, divided by twelve. Upon receipt of payment in full from a mortgagor of the monthly amount established under subsection (b) of this section, the authority shall pay to each mortgagee the full amount then due to the mortgagee pursuant to the terms of the mortgage without regard to any acceleration under the mortgage. Such payments shall include, but not be limited to, principal, interest, taxes, assessments and insurance premiums. The initial payment made by the authority to each mortgagee may be an amount which pays all arrearages and pays reasonable costs and reasonable attorney’s fees incurred by the mortgagee in connection with foreclosure of the mortgage.

(b) A mortgagor on whose behalf the authority is making emergency mortgage assistance payments shall, during the period in which such assistance is provided, make monthly payments to the authority in lieu of the mortgagor’s monthly mortgage payments. Such payments to the authority shall be in an amount which will cause the mortgagor’s total housing expense to be less than or equal to thirty-five per cent of the mortgagor’s aggregate family income. The mortgagor shall make such payments to the authority not later than seven days before each mortgage payment is due to the mortgagee.

(c) The amount by which the emergency mortgage assistance payments made by the authority to the mortgagee exceeds the payments made by the mortgagor to the authority shall be a loan in that amount made by the authority to the mortgagor. Any such loan shall be evidenced by such documents as the authority may require and shall be subject to repayment with interest and secured as provided in section 8-265hh.

(d) The authority shall establish procedures for periodic review of the mortgagor’s financial circumstances for the purpose of determining the necessity for continuation, termination or adjustment of the amount of emergency mortgage assistance payments or adjustment of the payments by the mortgagor pursuant to subsection (b) of this section. Payments shall be discontinued when the authority determines that, due to changes in the mortgagor’s financial condition, the payments are no longer necessary in accordance with the standards contained in section 8-265ff or the expiration of the sixty-month period of a mortgagor eligibility for such payments under subsection (e) of section 8-265ff, whichever is sooner, and a foreclosure of the mortgagor’s mortgage may, at any time thereafter, proceed without further restriction or requirement under sections 8-265cc to 8-265hh, inclusive. The authority may adjust payments by the mortgagor pursuant to subsection (b) of this section based on a review under this subsection.

(e) If the mortgagor fails to pay to the authority any amounts due under subsection (b) of this section within seven days of the date due to the authority, the authority shall review the mortgagor’s financial circumstances to determine whether the delinquency is the result of additional financial hardship due to circumstances beyond the mortgagor’s control. If the delinquency is not the result of additional financial hardship due to circumstances beyond the mortgagor’s control in the mortgagor’s financial circumstances, the authority shall terminate emergency mortgage assistance payments and the foreclosure of the mortgagor’s mortgage may, at anytime thereafter, continue without any further restriction or requirement under sections 8-265cc to 8-265kk, inclusive. If the delinquency is the result of a change in the mortgagor’s financial circumstances, the authority may modify the mortgagor’s required monthly payments to the authority.

(f) If any mortgagee scheduled to receive payments from the authority under the provisions of sections 8-265cc to 8-265kk, inclusive, fails to receive the full amount of such payment from the authority within thirty days of the scheduled due date, or if the mortgagor fails to observe and perform all of the terms, covenants and conditions of the mortgage, the mortgagee shall provide a fifteen-day notice to the authority and the foreclosure of the mortgagor’s mortgage may, at any time thereafter, proceed without any further restriction or requirement under sections 8-265cc to 8-265kk, inclusive.

(P.A. 93-414, S. 5, 10; P.A. 94-185, S. 5, 10; P.A. 08-176, S. 9; P.A. 09-209, S. 32; 09-219, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 128.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 made technical changes, effective June 2, 1994; P.A. 08-176 amended Subsec. (a) to change time limit for assistance payments from 36 to 60 months and change provision re initial payment to allow, rather than require, authority to pay an amount which pays all arrearages and reasonable costs and attorney’s fees, and amended Subsec. (d) to change reference to mortgage eligibility period from 36 months to 60 months and to make a technical change, effective July 1, 2008; P.A. 09-209 made a technical change in Subsec. (d); P.A. 09-219 changed effective date of P.A. 09-209, S. 32, from October 1, 2009, to July 9, 2009, and applicable to applications for emergency mortgage assistance filed on and after July 1, 2008, effective July 9, 2009; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to prohibit payments from being made after 60 months have passed since date of initial payment, effective June 15, 2012.



Section 8-265h - Housing advisory panel.

(a) An advisory panel shall be established to perform the functions described in subsection (b) of this section consisting of eight members to be selected as follows: Two members shall be appointed by the Governor, one of whom shall be an executive director of a nonprofit corporation which provides housing in this state and one of whom shall be a realtor; four members shall be appointed by the cochairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to housing, two of whom may be the cochairpersons of said committee and two of whom may be members of the General Assembly and two members shall be appointed by the ranking member of the House of Representatives of the joint standing committee of the General Assembly having cognizance of matters relating to housing. Each member of the panel shall serve for a term which is coterminous with the term of his appointing authority. A vacancy shall be filled by the original appointing authority for the balance of the unexpired term.

(b) The advisory panel shall: (1) Consult with and make recommendations to the Connecticut Housing Finance Authority regarding the implementation and administration of the mortgage assistance program established pursuant to section 8-265g, including the methods of allocation and the allocation of funds to be disbursed under such program; (2) review and evaluate, and monitor the impact of the program; and (3) report on the program to the General Assembly as may from time to time be requested.

(P.A. 91-314, S. 3, 4; P.A. 12-8, S. 2.)

History: P.A. 12-8 amended Subsec. (a) by changing “select committee” to “joint standing committee”, effective May 2, 2012.



Section 8-265hh - Repayment agreement.

(a) Upon approval of emergency mortgage assistance payments, the authority shall enter into an agreement with the mortgagor for repayment of all such assistance with interest as provided in this section. The agreement shall provide for monthly payments by the mortgagor after emergency mortgage assistance payments have ended and shall be subject to the following provisions:

(1) If the mortgagor’s total housing expense, including projected repayments for mortgage assistance under this section, is greater than thirty-five per cent of the mortgagor’s aggregate family income, repayment of the emergency mortgage assistance payments shall be deferred until such total housing expense, including projected repayments for mortgage assistance under this section, is less than or equal to thirty-five per cent of such aggregate family income;

(2) If repayment of emergency mortgage assistance payments is not made by the date the mortgage is paid in full, the mortgagor shall make monthly payments to the authority in an amount not less than the monthly mortgage payment until such assistance is repaid;

(3) Interest shall accrue on all emergency mortgage assistance payments made by the authority at a rate based upon the cost of funds to the state periodically determined by the State Treasurer in consultation with the authority. Interest shall start to accrue whenever the mortgagor is required to commence repayment under this section.

(b) Repayment of amounts owed to the authority from a mortgagor under the provisions of sections 8-265cc to 8-265kk, inclusive, shall be secured by a mortgage on the mortgagor’s real property, provided said mortgage shall not be deemed to take priority over any other mortgage or lien in effect against such property on the date the emergency mortgage is recorded. The authority may allow subordination of its mortgage if such subordination is required to permit the mortgagor to obtain a home improvement loan for repairs necessary to preserve the property.

(c) The authority shall establish written procedures for periodic review of the mortgagor’s financial circumstances to determine the amounts of repayment required under this section.

(d) All moneys received by the authority from mortgagors for repayment of emergency mortgage assistance payments shall be paid to the authority, deposited in such funds or accounts as the authority may establish from time to time for such purpose and be used solely for the purposes of the program established pursuant to sections 8-265cc to 8-265kk, inclusive.

(e) Any mortgagor who misrepresents any financial or other pertinent information in conjunction with the filing of an application for emergency mortgage assistance or modification of such assistance, may be denied assistance and required to immediately repay any amount of assistance already made. The mortgagee may, at any time thereafter, take any legal action to enforce the mortgage without further restrictions or requirements.

(f) The authority may take any action it deems appropriate to recover emergency mortgage assistance when the mortgagor fails to repay such assistance under the terms and conditions established under this section.

(P.A. 93-414, S. 6, 10; P.A. 94-185, S. 6, 10; P.A. 99-241, S. 6, 66; P.A. 08-176, S. 10; P.A. 09-209, S. 33; 09-219, S. 1.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 made technical changes, effective June 2, 1994; P.A. 99-241 amended Subsec. (d) to provide that repayments received by the authority be deposited in the General Fund, effective July 1, 1999; P.A. 08-176 amended Subsec. (d) to replace requirement that moneys received be paid to State Treasurer and deposited in General Fund with requirement that moneys be used solely for purposes of program established pursuant to Secs. 8-265cc to 8-265kk, effective July 1, 2008; P.A. 09-209 amended Subsec. (a) by deleting former Subdiv. (1), redesignating existing Subdivs. (2) to (4) as Subdivs. (1) to (3) and adding “including projected repayments for mortgage assistance under this section” in redesignated Subdiv. (1); P.A. 09-219 changed effective date of P.A. 09-209, S. 33, from October 1, 2009, to July 9, 2009, and applicable to applications for emergency mortgage assistance filed on and after July 1, 2008, effective July 9, 2009.



Section 8-265i - Reverse annuity mortgage program.

(a) The Connecticut Housing Finance Authority shall implement a program under which reverse annuity mortgages may be issued to homeowners seventy years of age or older in need of long-term care to remain in their homes and to avoid entering a nursing home.

(b) Any mortgage shall be for a term of not more than six years. The Connecticut Housing Finance Authority shall establish written procedures, in accordance with section 1-121, setting forth eligibility criteria for homeowners and specifying medical and other costs that may be covered by loan payments.

(c) The Connecticut Housing Finance Authority shall not foreclose on any home with respect to which a loan has been made pursuant to this section as long as the homeowner to whom such loan was made continues to reside in such home. The Connecticut Housing Finance Authority shall, from its own resources, repay loans on properties not sold at the termination of the loan agreement with the owner due to the continued residence of such owner in such property.

(June Sp. Sess. P.A. 93-1, S. 40, 45; P.A. 06-196, S. 48; P.A. 10-32, S. 20.)

History: June Sp. Sess. P.A. 93-1 effective July 1, 1993; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010.



Section 8-265ii - Written procedures.

The Connecticut Housing Finance Authority shall adopt procedures in accordance with section 1-121 to implement the provisions of sections 8-265cc to 8-265hh, inclusive. Such procedures shall include the establishment of a process for notification to eligible mortgagors of the availability of funds under sections 8-265cc to 8-265kk, inclusive, and for notification to the mortgagee that an application has been received by or on behalf of the mortgagor and of the authority’s determination of eligibility.

(P.A. 93-414, S. 7, 10; P.A. 94-185, S. 7, 10.)

History: P.A. 93-414 effective July 1, 1993; P.A. 94-185 made technical changes, effective June 2, 1994.



Section 8-265jj - Filing of notice of agreement to participate in program with the authority.

Section 8-265jj is repealed, effective July 1, 2008.

(P.A. 94-185, S. 8, 10; P.A. 08-176, S. 84.)



Section 8-265kk - Notification by authority to participating mortgagees of unavailability of funds.

If funds are not available to provide emergency mortgage assistance payments to mortgagors in accordance with sections 8-265cc to 8-265kk, inclusive, the authority shall notify all mortgagees and shall not accept applications for emergency mortgage assistance payment. Upon receipt of such notice from the authority and until mortgagees receive a further notice from the authority that such funds are again available and applications for emergency mortgage assistance payments are again being accepted by the authority: (1) Mortgagees may commence foreclosure actions without first providing the notice set forth in subsection (a) of section 8-265ee; and (2) the foreclosure of mortgages by mortgagees may continue without any further restriction or requirement under the provisions of sections 8-265cc to 8-265kk, inclusive.

(P.A. 94-185, S. 9, 10.)

History: P.A. 94-185 effective June 2, 1994.



Section 8-265ll - Pilot program of revolving loans to developers for rehabilitation of existing housing.

(a) The Connecticut Housing Finance Authority, in conjunction with existing private lending programs and qualified lenders, shall develop a pilot program of revolving rehabilitation loans to developers, including nonprofit housing corporations, for the acquisition and rehabilitation of housing consisting of one to four dwelling units. Properties rehabilitated with loans made under this section shall be sold only to persons meeting eligibility requirements for financial assistance under programs operated by the authority. In making loans under this section, the authority may give priority to developers participating in local, state or federal programs financing the rehabilitation of housing.

(b) The authority shall adopt written procedures in accordance with section 1-121 establishing procedures for the application and distribution of loans under this section.

(P.A. 96-147, S. 1, 3.)

History: P.A. 96-147 effective July 1, 1996.



Section 8-265mm - Pilot program of home purchasing assistance for police officers.

(a) For purposes of this section:

(1) “Applicant” means a local or state police officer who applies for a loan under the home purchasing assistance program, established pursuant to subsection (b) of this section, for the purpose of financing the purchase of real estate.

(2) “Authority” means the Connecticut Housing Finance Authority.

(3) “Municipality” means a town, city or borough with a population of not less than forty-five thousand which, by resolution of its legislative body, elects to participate in the program established in accordance with subsection (b) of this section.

(4) “Real estate” means a one, two or three-family residence located in a participating municipality.

(5) “Targeted neighborhood” means an area designated by the legislative body of the municipality as an area where there has been a high incidence of crime or where the legislative body of the municipality determines that increased police presence is needed, where police officers participating in the home purchasing assistance program established pursuant to subsection (b) of this section shall reside.

(b) The Connecticut Housing Finance Authority shall develop and, in cooperation with participating municipalities, administer a pilot program of home purchasing assistance. The purpose of the program shall be to encourage local and state police officers to purchase and live in residential property in targeted neighborhoods located in the municipality by which they are employed to reduce crime by promoting community policing. The authority shall implement the pilot program in an amount not to exceed ten million dollars and in a manner designed to facilitate the purchase of real estate targeted neighborhoods in participating municipalities by providing low-interest loans to local and state police officers in accordance with the provisions of this section. The pilot program shall commence on January 1, 1997, and terminate on December 31, 1999.

(c) To be eligible for assistance under subsection (e) or (f) of this section, an applicant shall: (1) Be a local police officer employed by a municipal police department on a full-time or part-time basis or a state police officer; (2) certify intent to use the funds in connection with the purchase of real estate located in the municipality by which such applicant is employed as provided by this section; (3) certify intent to own and reside in such real estate on a permanent and full-time basis for at least seven years; (4) take title in such applicant’s name and be the grantee or borrower, as the case may be under this section, and (5) in the case of a loan, agree to make monthly loan payments for a period not to exceed thirty years, in the manner prescribed by the authority pursuant to procedures adopted by the authority in accordance with subsection (i) of this section.

(d) A municipality may participate in the pilot program by (1) enrolling in the program established under this section in accordance with written procedures of the authority, (2) advising each applicant of the availability of down payment assistance under section 8-286 and low-interest loans through the authority and (3) designating one or more targeted neighborhoods in the municipality.

(e) (1) A municipality may make grants to applicants to pay for reasonable and bona fide closing costs, as described in subsection (i) of section 36a-563. The authority may provide a preference for loans under this section to applicants for loans for real estate located in a municipality in which grants are offered under this subsection.

(2) If a grantee ceases to be a local or state police officer prior to the end of the seventh year after the date on which such grant is made, or ceases to live in the residential property purchased with assistance provided under this section, the grantee shall reimburse the municipality for the amount of the grant within thirty days of receipt of written notice from the municipality that such reimbursement is due.

(f) Any applicant for a loan under this section shall be eligible for a loan for down payment assistance under section 8-286, except that the provisions of regulations adopted under section 8-289 concerning household income and equity contributions shall not apply to an applicant as defined in subsection (a) of this section.

(g) The authority shall issue mortgage revenue bonds pursuant to 26 USC Section 143 to provide sufficient funds for loans under this section. The interest rate on such loans shall be the lowest practicable which would create an incentive for applicants. Such loans shall satisfy the requirements of 26 USC Section 143, including, but not limited to, requirements for residence, sales, income and three-year requirements, as applicable, and the requirements of the Connecticut Housing Finance Home Mortgage Loan Program.

(h) The authority shall submit a report on the program to the General Assembly on or before October 1, 1997, and annually thereafter. Such report shall include programmatic data and may include recommendations for modifications to the program.

(i) The authority shall adopt written procedures in accordance with section 1-121 establishing procedures for the application and distribution of loans pursuant to subsection (f) of this section and the conditions for such loans.

(P.A. 96-147, S. 2, 3.)

History: P.A. 96-147 effective July 1, 1996.



Section 8-265nn - Pilot program for rehabilitation or refinancing of buildings with five to twenty-five dwelling units.

(a) The Connecticut Housing Finance Authority shall develop, in conjunction with private lenders and the Federal National Mortgage Association, a two-year pilot program to guarantee loans by approved lenders for the rehabilitation or refinancing of buildings with five to twenty-five dwelling units. The authority may fix a fee for the payment of any administrative cost incurred under the provisions of this section. Such fee may be computed as a percentage of the principal of the mortgage outstanding at the beginning of each mortgage year, but shall not be more than one-quarter of one per cent per year of such principal amount. The amount of such fee need not be uniform for all insured loans. Such fee shall be payable by mortgagors or mortgagees in such manner as prescribed by the authority. Such guarantees shall insure the lender against loss not to exceed twenty per cent of the principal due at the time of default.

(b) The authority shall adopt written procedures in accordance with the provisions of section 1-121 for the application and distribution of loans under this section.

(P.A. 97-307, S. 1, 4.)

History: P.A. 97-307 effective July 1, 1997.



Section 8-265o - Definitions.

As used in this section and sections 8-265p to 8-265v, inclusive:

(1) “Authority” means the Connecticut Housing Finance Authority as created under section 8-244;

(2) “Mortgage” means a mortgage deed or other instrument which constitutes a first or second consensual lien on one, two or three-family owner-occupied residential real property, including single-family units in a common interest community, located in this state;

(3) “Mortgagee” means mortgage lenders authorized to originate mortgage loans in this state; and

(4) “Mortgagor” means the owner-occupant of one, two or three-family residential real property located in this state who is also the borrower under a mortgage encumbering such real property.

(P.A. 93-308, S. 3, 12; 93-435, S. 94, 95.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993.



Section 8-265oo - Residential mortgage loan refinancing guarantee program.

(a) As used in this section:

(1) “Authority” means the Connecticut Housing Finance Authority as created under section 8-244;

(2) “Mortgage” means a mortgage deed or other instrument that constitutes a first consensual lien on one, two or three-family owner-occupied residential real property located in this state;

(3) “Mortgagee” means mortgage lenders authorized to originate mortgage loans in this state; and

(4) “Mortgagor” means the owner-occupant of one, two or three-family residential real property located in this state who is also the borrower under a mortgage encumbering such real property.

(b) It being in the public interest for the state to extend mortgage guarantees to mortgage lending institutions to provide refinancing for mortgage loans when the decline of home values has precluded such lending, the Connecticut Housing Finance Authority shall establish and administer a program of loan guarantees to work in conjunction with loan programs established by secondary market investors to allow mortgagees to refinance residential mortgage loans when a decrease in the appraised value of the real property securing the mortgage might otherwise preclude such lending. The authority shall adopt procedures in accordance with the provisions of section 1-121 no later than January 1, 2000, to carry out the provisions of this section. Such procedures may establish a fee for such mortgage guarantee.

(c) The authority shall implement the program established by this section within the resources allocated by the State Bond Commission to the Department of Economic and Community Development for the purposes of a grant to the authority for the purposes of this section, in a manner designed to facilitate the qualifications of mortgage guarantees under such program for sale to one or more secondary mortgage markets for such loans. The authority shall explore options that maximize the funds made available, including, but not limited to, the opportunity to minimize the state’s exposure through insurance alternatives.

(d) (1) The authority is authorized to enter into loan guarantee agreements with secondary market investors or lenders who meet criteria established by the authority in procedures adopted pursuant to subsection (b) of this section. The authority shall make available to the general public a description of the residential mortgage refinancing guarantee program, including, but not limited to, information regarding participation of mortgagees in the program, eligibility criteria and the terms and conditions of the mortgage guarantee.

(2) Mortgagees may participate in the program by entering into a mortgage guarantee agreement with the authority. Mortgagees participating in the program shall process and underwrite mortgage guarantees in accordance with the provisions of this section and with the procedures adopted pursuant to subsection (b) of this section.

(e) Mortgagors eligible for refinanced mortgages under this program shall meet the criteria established in the procedures adopted pursuant to subsection (b) of this section, including, but not limited to:

(1) The mortgagor shall occupy the property as such mortgagor’s primary residence, and shall continue such occupancy for five years after the date of the refinancing under this section;

(2) The mortgagor shall have received the primary mortgage on the property no earlier than January 1, 1986, and no later than December 31, 1992;

(3) The mortgagor shall have a primary mortgage on the property with a loan to value ratio of no more than one hundred twenty-five per cent, and a recent full appraisal of the property in accordance with secondary market standards shall be required;

(4) The mortgagor shall have no second mortgage on the property except a second mortgage where repayment is waived after a certain period of time has elapsed; and

(5) No mortgagor shall participate in this program if such mortgagor currently has other refinancing alternatives.

(f) Any mortgagee or mortgagor seeking a mortgage guarantee shall provide such information to the authority as the authority deems reasonably necessary.

(g) Mortgages refinanced pursuant to this section shall be underwritten using secondary market standards, except:

(1) The household income of the mortgagor shall not exceed one hundred twenty per cent of the state median income;

(2) The mortgagor shall have been current on the payments on the mortgage loan for the most recent twenty-four-month period; and

(3) The credit rating of the mortgagor shall meet the secondary market standards.

(h) The amount of any mortgage guarantee provided under this section shall be reviewed and approved by the authority. The guarantee shall secure the mortgagee up to the amount of the guarantee for any loss incurred by the mortgagee because of default by the mortgagor including losses in principal balance.

(i) The authority may terminate any mortgage guarantee if the mortgagee misrepresents any information pertaining to the application for a mortgage guarantee or fails to comply with any term of the mortgage guarantee agreement in connection with the mortgage guarantee.

(P.A. 99-262, S. 1, 3; P.A. 00-183.)

History: P.A. 99-262 effective July 1, 1999; P.A. 00-183 amended Subsec. (e) to delete former Subdiv. (5) requiring that a mortgagor carry mortgage insurance on property in a second mortgage and renumber Subdiv. (6) as Subdiv. (5).



Section 8-265p - Residential mortgage refinancing guarantee program.

The authority shall establish, within the resources allocated by the State Bond Commission to the Department of Economic and Community Development for the purposes of sections 8-265o to 8-265v, inclusive, a residential mortgage guarantee program. The purpose of the program shall be to enable residential mortgagors to obtain mortgage credit, otherwise unavailable, for the refinancing of existing mortgages. The authority shall implement the program in a manner designed to facilitate the qualifications of the loans guaranteed under the program for sale to one or more secondary mortgage markets for such loans. The authority shall compute the amount of guarantees authorized for the purposes of sections 8-265o to 8-265v, inclusive, on the basis of not more than ten times the resources allocated by the State Bond Commission to the Department of Economic and Community Development for such purposes, including fees received pursuant to section 8-265t.

(P.A. 93-308, S. 4, 12; 93-435, S. 94, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-265pp - Mortgage assistance program for certain teachers.

The Connecticut Housing Finance Authority shall develop and administer a program of mortgage assistance to certified teachers (1) employed by priority school districts pursuant to section 10-266p, (2) employed by transitional school districts pursuant to section 10-263c, (3) employed by technical high schools located in such priority or transitional school districts, or (4) who teach in a subject matter shortage area pursuant to section 10-8b. Such assistance shall be available to eligible teachers for the purchase of a house as their principal residence, provided, in the case of a teacher employed by a priority or a transitional school district, or by a technical high school located in a priority or transitional school district, the house is located in such district. In making mortgage assistance available under the program, the authority shall utilize down payment assistance or any other appropriate housing subsidies. The terms of any mortgage assistance shall allow the mortgagee to realize a reasonable portion of the equity gain upon sale of the mortgaged property.

(P.A. 00-187, S. 26, 75; P.A. 01-173, S. 57, 67; P.A. 03-278, S. 23; P.A. 12-116, S. 87.)

History: P.A. 00-187 effective July 1, 2000; P.A. 01-173 renumbered Subdiv. (3) as Subdiv. (4) and added new Subdiv. (3) re teachers employed by regional vocational-technical schools located in priority or transitional school districts, required the house being purchased to be located in such district and defined “minorities”, effective July 1, 2001; P.A. 03-278 made a technical change, effective July 9, 2003; pursuant to P.A. 12-116, “regional vocational-technical schools” and “regional vocational-technical school” were changed editorially by the Revisors to “technical high schools” and “technical high school”, respectively, effective July 1, 2012.



Section 8-265q - Mortgagee participation.

(a) Mortgage loan guarantees issued by the authority under the provisions of sections 8-265o to 8-265v, inclusive, shall be in the form of a guarantee from the authority to an approved mortgagee. Mortgagees may participate in the program by entering into a mortgage guarantee agreement with the authority. Mortgagees participating in the program shall process and underwrite loan guarantees in accordance with the provisions of sections 8-265o to 8-265v, inclusive, and written procedures adopted thereunder and in accordance with the terms of the mortgage guarantee agreement. No loan guarantee shall be issued after June 30, 1995.

(b) Any mortgagee seeking a loan guarantee and any mortgagor seeking to have a loan guaranteed shall provide such information to the authority as the authority deems necessary. The information shall be provided on a form prescribed by the authority. Any information required by the authority in connection with an application for a mortgage loan guarantee shall be provided subject to the penalty for false statement under section 53a-157b. No guarantee shall be valid until approved by the authority.

(P.A. 93-308, S. 5, 12; 93-435, S. 94, 95; P.A. 96-180, S. 11, 166.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993; P.A. 96-180 amended Subsec. (b) by replacing reference to Sec. 53a-157 with reference to Sec. 53a-157b, effective June 3, 1996.



Section 8-265qq - Assessment increase deferred for rehabilitated properties.

(a) The legislative body of any municipality or part thereof designated as a participating municipality by the Connecticut Housing Finance Authority, for purposes of the Urban Rehabilitation Homeownership Program, may, by ordinance, authorize such municipality to enter into a written agreement with any owner of any real property located in such municipality or eligible part thereof who agrees to rehabilitate such real property with assistance provided by the Connecticut Housing Finance Authority under said program. Such agreement shall provide that any increase in assessment attributable to such rehabilitation shall be deferred for a period of five years from the date such rehabilitation is completed.

(b) Any such assessment increase deferral agreement shall provide for (1) the completion of such rehabilitation by a date fixed, (2) the inspection and certification by the local building official that the completed rehabilitation is in conformance with such provisions of the state building and health codes and the local housing code as may apply, and (3) the continued residence of the applicant in such property during the period of said deferral. Said agreement shall further provide that, in the event of a general revaluation by the municipality in the year in which such rehabilitation is completed resulting in any increase in the assessment of such property, only that portion of the increase resulting from such rehabilitation shall be deferred; and in the event of a general revaluation in any year after the year in which such rehabilitation is completed, such deferred assessment shall be increased or decreased in proportion to the increase or decrease in the total assessment on such property as a result of such general revaluation.

(June Sp. Sess. P.A. 01-9, S. 81, 131.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001.



Section 8-265r - Eligibility of loans.

No loan shall be eligible for a guarantee under the program established pursuant to sections 8-265o to 8-265v, inclusive, unless the authority determines that (1) the loan to be guaranteed is a refinancing of existing debt secured by one or more mortgages and is in an amount not exceeding the amount necessary to retire the current balance of existing loans secured by first and second mortgage liens, plus reasonable customary fees and expenses incurred in connection with the refinancing transaction, including the origination fee paid to the authority pursuant to section 8-265t, (2) the mortgagor and the terms of the loan being guaranteed would be approved by the originating lender on terms, conditions and underwriting standards generally applicable for such loans, except that the current appraised value of the real property securing the proposed refinancing does not satisfy the loan to value ratio requirements of the mortgagee and (3) the terms and conditions of the loan are acceptable to the authority.

(P.A. 93-308, S. 6, 12; 93-435, S. 94, 95.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993.



Section 8-265rr - Mortgage refinancing program for homeowners with adjustable rate mortgages.

(a) As used in this section, “authority” means the Connecticut Housing Finance Authority created under section 8-244.

(b) The authority is authorized to continue to develop and implement a program for home mortgage refinancing for homeowners with fixed or adjustable rate mortgages as an additional purpose pursuant to the provisions of subdivision (32) of section 8-250. Such program shall (1) include making mortgage loans to borrowers who (A) are deemed eligible by the authority, and (B) purchase foreclosed or abandoned properties or properties conveyed by deed in lieu of foreclosure or short sale; or (2) be undertaken by the authority consistent with and subject to its contractual obligations to its bondholders in an initial amount of forty million dollars under terms and conditions determined by the authority.

(P.A. 08-176, S. 1; P.A. 09-209, S. 31; June Sp. Sess. P.A. 10-2, S. 7.)

History: P.A. 08-176 effective June 12, 2008; P.A. 09-209 amended Subsec. (b) by changing “adjustable rate mortgages” to “fixed or adjustable rate mortgages”, effective July 9, 2009; June Sp. Sess. P.A. 10-2 amended Subsec. (b) by adding Subdiv. (1) specifying that program shall include making mortgage loans to borrowers who are deemed eligible by authority and purchase certain qualified properties and by inserting Subdiv. (2) designator, effective July 1, 2010.



Section 8-265s - Amount of guarantee. Record of payments to honor guarantees. Notification to State Treasurer.

(a) The maximum amount of any guarantee issued by the authority under the provisions of sections 8-265o to 8-265v, inclusive, shall be in an amount equal to the difference between eighty per cent of the appraised value of the real property securing the loan and the amount of the new loan, provided the maximum amount of any guarantee shall not exceed the difference between eighty per cent of the appraised value of the real property securing the loan and one hundred twenty-five per cent of the appraised value of such real property.

(b) The guarantee shall secure the mortgagee up to the amount of the guarantee for any loss incurred by the mortgagee because of default of the mortgagor, including losses in principal balance, interest and fees and expenses due to foreclosure.

(c) The authority shall maintain a record of payments made to honor loan guarantees issued under the provisions of sections 8-265o to 8-265v, inclusive. The authority shall notify the State Treasurer when the cumulative total of such payments equals or exceeds two million dollars. Such notice shall include the total amount of payments made and an estimate of the date that the resources available for the purpose of sections 8-265o to 8-265v, inclusive, will be depleted. When the amounts expended to honor loan guarantees exceed four million dollars, the authority immediately shall cease to issue loan guarantees and shall notify the State Treasurer of the total amount of payments made and that it has ceased issuing loan guarantees. When all funds available for the purposes of sections 8-265o to 8-265v, inclusive, are expended, the State Treasurer shall advance such funds from the General Fund as needed to honor outstanding guarantees as they become due and payable, provided such amount shall not exceed five million dollars. Such funds shall be deemed appropriated for such purposes.

(P.A. 93-308, S. 7, 12; 93-435, S. 94, 95.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993.



Section 8-265ss - Homeowner’s Equity Recovery Opportunity loan program.

(a) As used in this section:

(1) “Authority” means the Connecticut Housing Finance Authority created under section 8-244;

(2) “Mortgage” means a mortgage deed or other instrument which constitutes a first or second consensual lien on one-to-four family owner-occupied residential real property located in this state, including, but not limited to, a single-family unit in a common interest community, securing a loan made primarily for personal, family or household purposes;

(3) “Borrower” means the owner-occupant of a one-to-four family residential real property located in this state, including, but not limited to, a single-family unit in a common interest community, who has a mortgage encumbering such real property;

(4) “Lender” means the original lender under a mortgage, or its agents, successors or assigns; and

(5) “HERO program” means the Homeowner’s Equity Recovery Opportunity loan program.

(b) The authority is authorized to develop and implement the HERO program as an additional purpose pursuant to the provisions of subdivision (32) of section 8-250. The HERO program shall be undertaken by the authority consistent with and subject to its contractual obligations with its bondholders in an initial amount of thirty million dollars.

(c) On and after July 1, 2008, the authority shall implement the HERO program in accordance with this section. Said program shall offer, within available funds, financing through the following mechanism: The authority shall purchase mortgages directly from lenders and then place borrowers it determines to be eligible on an affordable repayment plan or make mortgage loans to borrowers who it determines to be eligible and who purchase foreclosed or abandoned properties or properties conveyed by deed in lieu of foreclosure or short sale. All borrowers approved by the authority for the program shall attend in-person financial counseling at an authority-approved agency.

(d) A HERO loan shall: (1) Be a mortgage for up to thirty years in an amount determined by the authority; (2) provide an interest rate at an amount determined by the authority; (3) be serviced by the authority or its agents; and (4) have property taxes and insurance, including mortgage insurance, homeowner’s insurance and, if applicable, flood insurance, included in the borrower’s monthly payment amount.

(e) For purposes of the HERO program, the authority shall purchase mortgages directly from lenders and make a HERO loan available to borrowers whose mortgages have been purchased by the authority and who have been determined by the authority to be eligible. A borrower shall be eligible if the HERO loan is in the first lien position, and if, in the authority’s determination, the borrower has: (1) Made an effort to meet his or her financial obligations to the best of the borrower’s ability; (2) sufficient and stable income to support timely repayment of a HERO loan; (3) legal title to the mortgaged property and resides in it as the borrower’s permanent residence; and (4) if the borrower has stopped making monthly payments, the ability to account for the borrower’s cash flow by showing how those funds were escrowed, saved or redirected. The authority shall make a determination of eligibility for the HERO program no later than thirty calendar days after the date of receipt of the borrower’s application.

(f) The borrower shall apply for a HERO loan on the form provided by the authority. The borrower shall complete and sign the application subject to the penalty for false statement under section 53a-157b. Any borrower who misrepresents any financial or other pertinent information in conjunction with the filing of an application for a HERO loan may be denied assistance. The borrower shall provide the authority with full disclosure of all assets and liabilities, whether singly or jointly held, and all household income regardless of source. For purposes of this subsection, both of the following are included as assets:

(1) The sum of the household’s savings and checking accounts, market value of stocks, bonds and other securities, other capital investments, pensions and retirement funds, personal property and equity in real property including the subject mortgage property. Income derived from family assets shall be considered as income. Equity is the difference between the market value of the property and the total outstanding principal of any loans secured by the property and other liens.

(2) Lump-sum additions to family assets such as inheritances, capital gains, insurance payments included under health, accident, hazard or worker’s compensation policies and settlements, verdicts or awards for personal or property losses or transfer of assets without consideration within one year of the time of application. Pending claims for such items must be identified by the borrower as contingent assets.

(g) On or before July 1, 2008, the authority shall adopt procedures in accordance with section 1-121 to implement the provisions of this section.

(P.A. 08-176, S. 2; June Sp. Sess. P.A. 10-2, S. 8.)

History: P.A. 08-176 effective June 12, 2008; June Sp. Sess. P.A. 10-2 amended Subsec. (c) by authorizing authority to make mortgage loans to eligible borrowers who purchase certain eligible properties, effective July 1, 2010.



Section 8-265t - Points. Annual premium.

The mortgagor, in consideration of the guarantee from the authority to the mortgagee, shall pay at the time of the closing of the loan being guaranteed an amount equal to two per cent of the amount of the guarantee. Such payment may be included in the amount borrowed in the refinancing transaction which is the subject of the guarantee. The mortgagor shall also pay to the authority an annual premium of one-half of one per cent of the amount of the guarantee. The premium shall be charged annually and paid monthly to the authority. Fees paid pursuant to this section shall be used for the purposes of sections 8-265o to 8-265v, inclusive.

(P.A. 93-308, S. 8, 12; 93-435, S. 94, 95.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993.



Section 8-265u - Termination of loan guarantee.

The authority may terminate any loan guarantee if the mortgagee misrepresents any information pertaining to the guarantee or fails to comply with any term of the mortgage guarantee agreement in connection with the guarantee of the underlying loan.

(P.A. 93-308, S. 9, 12; 93-435, S. 94, 95.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993.



Section 8-265v - Written procedures.

Not more than thirty days after June 9, 1993, the authority shall adopt written procedures in accordance with the provisions of section 1-121 to implement sections 8-265o to 8-265v, inclusive.

(P.A. 93-308, S. 10, 12; 93-435, S. 94, 95.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993.



Section 8-265w - Bond issue authorized.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Economic and Community Development for the purpose of (1) a grant to the Connecticut Housing Finance Authority for the purposes of sections 8-265o to 8-265v, inclusive, and (2) for loans or deferred loans by the Department of Economic and Community Development pursuant to sections 8-283 to 8-289, inclusive. Any proceeds authorized or allocated by the commission for loans or deferred loans pursuant to sections 8-283 to 8-289, inclusive, shall not be deemed to be authorized, allocated or available for the purposes of sections 8-265o to 8-265v, inclusive.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 93-308, S. 11, 12; 93-435, S. 94, 95; P.A. 95-1, S. 1, 2; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 93-308 effective July 1, 1993; P.A. 93-435 changed effective date of P.A. 93-308 from July 1, 1993, to June 9, 1993, effective June 28, 1993; P.A. 95-1 amended Subsec. (b) to authorize use of proceeds for home ownership loans from the Department of Housing, effective February 1, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.






Chapter 135 - Department of Economic and Community Development: Uniform Relocation Assistance Act

Section 8-266 - Short title: Uniform Relocation Assistance Act. Purpose. Policy.

This chapter shall be known as the “Uniform Relocation Assistance Act”. The purpose of this chapter is to establish a uniform policy for the fair and equitable treatment of persons displaced by the acquisition of real property by state and local land acquisition programs, by building code enforcement activities, or by a program of voluntary rehabilitation of buildings or other improvements conducted pursuant to governmental supervision. Such policy shall be uniform as to (1) relocation payments, (2) advisory assistance, (3) assurance of availability of standard housing, and (4) state reimbursement for local relocation payments under state assisted and local programs.

(1971, P.A. 838, S. 1.)

Cited. 5 CA 219; 32 CA 636.



Section 8-267 - Definitions.

As used in this chapter:

(1) “State agency” means any department, agency or instrumentality of the state or of a political subdivision of the state, or local housing authorities, or any department, agency or instrumentality of two or more political subdivisions of the state, but shall not include community housing development corporations authorized under section 8-217;

(2) “Person” means any individual, partnership, corporation, limited liability company or association;

(3) “Displaced person” means (A) any person who, on or after July 6, 1971, moves from real property, or moves his or her personal property from real property, as a result of the acquisition of such real property, in whole or in part, or as the result of the written order of the acquiring agency to vacate real property, for a program or project undertaken by or supervised by a state agency or unit of local government and solely for the purposes of subsections (a) and (b) of section 8-268 and section 8-271 as a result of the acquisition of or as a result of the written order of the acquiring agency to vacate other real property, on which such person conducts a business or farm operation, for such program or project; or (B) any person who so moves as the direct result of code enforcement activities or a program of rehabilitation of buildings pursuant to such governmental program or under such governmental supervision, except a business which moves from real property or which moves its personal property from real property acquired by a state agency when such move occurs at the end of a lease term or as a result of eviction for nonpayment of rent, provided the state agency acquired the property at least ten years before the move;

(4) “Nonprofit organization” means an association incorporated under chapter 598 or 602, or any predecessor statutes thereto;

(5) “Business” means any lawful activity, excepting a farm operation, conducted primarily (A) for the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing or marketing of products, commodities or any other personal property; (B) for the sale of services to the public; (C) by a nonprofit organization; or (D) solely for the purposes of subsection (a) of section 8-268, for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted;

(6) “Farm operation” means any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator’s support;

(7) “Mortgage” means such classes of liens as are commonly given to secure advances on, or the unpaid purchase price of, real property, under the laws of this state, together with the credit instruments, if any, secured thereby.

(1971, P.A. 838, S. 2; P.A. 79-518, S. 1, 6; P.A. 95-79, S. 16, 189; P.A. 98-246, S. 1; June Sp. Sess. P.A. 98-1, S. 104, 121; P.A. 06-196, S. 191; P.A. 07-217, S. 36.)

History: P.A. 79-518 added reference to programs or projects “supervised by” as well as undertaken by state or local government or agency in Subdiv. (3); P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-246 redefined “displaced person” to exclude a business moving at the end of a lease from real property acquired by a state agency; June Sp. Sess. P.A. 98-1 revised effective date of P.A. 98-246 but without affecting this section; P.A. 06-196 made technical changes in Subdiv. (4), effective June 7, 2006; P.A. 07-217 made technical changes in Subdiv. (3), effective July 12, 2007.

Cited. 192 C. 207.

Subdiv. (3):

Cited. 192 C. 207.



Section 8-267a - Compliance with federal Uniform Relocation Assistance and Real Property Acquisition Policies Act.

All state agencies, as defined in section 8-267, are authorized to comply with the applicable provisions of 42 USC Sections 4601–4655 and any subsequent amendments, for the purpose of participating in a federal or federally assisted project or program.

(P.A. 88-255.)



Section 8-268 - Payment for displacement expenses and losses. Moving expenses and dislocation allowances. Fixed payments. Landlord’s responsibility in certain cases.

(a) Whenever a program or project undertaken by a state agency or under the supervision of a state agency will result in the displacement of any person on or after July 6, 1971, the head of such state agency shall make payment to any displaced person, upon proper application as approved by such agency head, for (1) actual reasonable expenses in moving himself, his family, business, farm operation or other personal property, (2) actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the state agency, and (3) actual reasonable expenses in searching for a replacement business or farm, provided, whenever any tenant in any dwelling unit is displaced as the result of the enforcement of any code to which this section is applicable by any town, city or borough or agency thereof, the landlord of such dwelling unit shall be liable for any payments made by such town, city or borough pursuant to this section or by the state pursuant to subsection (b) of section 8-280, and the town, city or borough or the state may place a lien on any real property owned by such landlord to secure repayment to the town, city or borough or the state of such payments, which lien shall have the same priority as and shall be filed, enforced and discharged in the same manner as a lien for municipal taxes under chapter 205.

(b) Any displaced person eligible for payments under subsection (a) of this section who is displaced from a dwelling and who elects to accept the payments authorized by this subsection in lieu of the payments authorized by subsection (a) of this section may receive a moving expense allowance, determined according to a schedule established by the state agency, not to exceed three hundred dollars and a dislocation allowance of two hundred dollars.

(c) Any displaced person eligible for payments under subsection (a) of this section who is displaced from the person’s place of business or from the person’s farm operation and who elects to accept the payment authorized by this subsection in lieu of the payment authorized by subsection (a) of this section, may receive a fixed payment in an amount equal to the average annual net earnings of the business or farm operation, except that such payment shall not be less than two thousand five hundred dollars nor more than ten thousand dollars. In the case of a business no payment shall be made under this subsection unless the state agency is satisfied that the business (1) cannot be relocated without a substantial loss of its existing patronage, and (2) is not a part of a commercial enterprise having at least one other establishment not being acquired by the state, which is engaged in the same or similar business. For purposes of this subsection, “average annual net earnings” means one half of any net earnings of the business or farm operation, before federal, state and local income taxes, during the two taxable years immediately preceding the taxable year in which such business or farm operation moves from the real property acquired for such project, or during such other period as such agency determines to be more equitable for establishing such earnings, and includes any compensation paid by the business or farm operation to the owner, the owner’s spouse or the owner’s dependents during such period.

(d) Notwithstanding the provisions of this section, in the case of displacement of a person on or after October 1, 2007, because of acquisition of real property by a redevelopment agency pursuant to section 8-128, a development agency pursuant to section 8-193, or an implementing agency pursuant to section 32-224, pursuant to a redevelopment plan approved under chapter 130 or a development plan approved under chapter 132 or 588l, the agency shall make relocation payments as provided under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42 USC 4601 et seq. and any subsequent amendments thereto and regulations promulgated thereunder if payments under said act and regulations would be greater than payments under this section and sections 8-269 and 8-270.

(1971, P.A. 838, S. 3; P.A. 79-518, S. 2, 6; P.A. 82-399, S. 1; P.A. 86-307, S. 8, 12; P.A. 05-288, S. 46; P.A. 07-141, S. 13.)

History: P.A. 79-518 amended Subsec. (a) by adding reference to programs or projects supervised by state agency and deleting reference to “acquisition of real property for” such programs or projects; P.A. 82-399 amended Subsec. (a) to provide for the liability of the landlord in certain code enforcement cases; P.A. 86-307 amended Subsec. (a) to make landlord liable for any payments made “by the state pursuant to subsection (b) of section 8-280” and to allow state to place lien on real property owned by landlord to secure repayment; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005; P.A. 07-141 made technical changes in Subsec. (c) and added Subsec. (d) re displacement assistance pursuant to federal requirements because of acquisition pursuant to Sec. 8-128, 8-193 or 32-224, effective October 1, 2007, and applicable to property acquired on or after that date.

Cited. 5 CA 219; 19 CA 360.

Cited. 43 CS 457.

Subsec. (a):

Subdiv. (2) cited. 233 C. 296.



Section 8-269 - Additional payment to owner displaced from dwelling.

(a) In addition to payments otherwise authorized by this chapter, the state agency shall make an additional payment not in excess of fifteen thousand dollars to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for not less than one hundred and eighty days prior to the initiation of negotiations for the acquisition of the property. Such additional payment shall include the following elements: (1) The amount, if any, which when added to the acquisition cost of the dwelling acquired, equals the reasonable cost of a comparable replacement dwelling which is a decent, safe and sanitary dwelling adequate to accommodate such displaced person, reasonably accessible to public services and places of employment and available on the private market. All determinations required to carry out this subdivision shall be made by the applicable regulations issued pursuant to section 8-273; (2) the amount, if any, which will compensate such displaced person for any increased interest cost which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than one hundred and eighty days prior to the initiation of negotiations for the acquisition of such dwelling. Such amount shall be equal to the excess in the aggregate interest and other debt service costs of that amount of the principal of the mortgage on the replacement dwelling which is equal to the unpaid balance of the mortgage on the acquired dwelling, over the remainder term of the mortgage on the acquired dwelling, reduced to discounted present value. The discount rate shall be the prevailing interest rate on savings deposits by commercial banks in the general area in which the replacement dwelling is located; (3) reasonable expenses incurred by such displaced person for evidence of title, recording fees and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(b) The additional payment authorized by this section shall be made only to such a displaced person who purchases and occupies a replacement dwelling which is decent, safe and sanitary not later than the end of the one year period beginning on the date on which he receives final payment of all costs of the acquired dwelling, or on the date on which he moves from the acquired dwelling, whichever is the later date.

(c) Notwithstanding the provisions of this section, in the case of displacement of a person on or after October 1, 2007, because of acquisition of real property by a redevelopment agency pursuant to section 8-128, a development agency pursuant to section 8-193, or an implementing agency pursuant to section 32-224, pursuant to a redevelopment plan approved under chapter 130 or a development plan approved under chapter 132 or 588l, the agency shall make relocation payments as provided under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42 USC 4601 et seq. and any subsequent amendments thereto and regulations promulgated thereunder if payments under said act and regulations would be greater than payments under this section and sections 8-268 and 8-270.

(1971, P.A. 838, S. 4; P.A. 06-196, S. 49; P.A. 07-141, S. 14.)

History: P.A. 06-196 made a technical change in Subsec. (a)(1), effective June 7, 2006; P.A. 07-141 added Subsec. (c) re displacement assistance pursuant to federal requirements because of acquisition pursuant to Sec. 8-128, 8-193 or 32-224, effective October 1, 2007, and applicable to property acquired on or after that date.



Section 8-270 - Additional payment for persons displaced from dwelling. Landlord’s responsibility in certain cases.

(a) In addition to amounts otherwise authorized by this chapter, a state agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under section 8-269, which dwelling was actually and lawfully occupied by such displaced person for not less than ninety days prior to the initiation of negotiations for acquisition of such dwelling under the program or project which results in such person being displaced. Such payment shall be either (1) the amount necessary to enable such displaced person to lease or rent for a period not to exceed four years, a decent, safe, and sanitary dwelling of standards adequate to accommodate such person in areas not generally less desirable with regard to public utilities and public and commercial facilities, and reasonably accessible to such displaced person’s place of employment, but not to exceed four thousand dollars, or (2) the amount necessary to enable such displaced person to make a down payment, including reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of a decent, safe, and sanitary dwelling of standards adequate to accommodate such person in areas not generally less desirable with regard to public utilities and public and commercial facilities, but not to exceed four thousand dollars, except that if such amount exceeds two thousand dollars, such person must equally match any such amount in excess of two thousand dollars in making the downpayment, and provided, whenever any tenant in any dwelling unit is displaced as the result of the enforcement of any code to which this section is applicable by any town, city or borough or agency thereof, the landlord of such dwelling unit shall be liable for any payments made by such town, city or borough pursuant to this section or by the state pursuant to subsection (b) of section 8-280, and the town, city or borough or the state may place a lien on any real property owned by such landlord to secure repayment to the town, city or borough or the state of such payments, which lien shall have the same priority as and shall be filed, enforced and discharged in the same manner as a lien for municipal taxes under chapter 205.

(b) Notwithstanding the provisions of this section, in the case of displacement of a person on or after October 1, 2007, because of acquisition of real property by a redevelopment agency pursuant to section 8-128, a development agency pursuant to section 8-193, or an implementing agency pursuant to section 32-224, pursuant to a redevelopment plan approved under chapter 130 or a development plan approved under chapter 132 or 588l, the agency shall make relocation payments as provided under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42 USC 4601 et seq. and any subsequent amendments thereto and regulations promulgated thereunder if payments under said act and regulations would be greater than payments under this section and sections 8-268 and 8-269.

(1971, P.A. 838, S. 5; P.A. 79-518, S. 3, 6; P.A. 80-483, S. 29, 186; P.A. 82-399, S. 2; P.A. 86-307, S. 9, 12; P.A. 07-141, S. 15.)

History: P.A. 79-518 specified that ninety-day occupation period pertains to time prior to initiation of negotiations for acquisition “under the program or project which results in such person being displaced”; P.A. 80-483 made technical changes; P.A. 82-399 provided for the liability of the landlord in certain code enforcement cases; P.A. 86-307 made landlord liable for any payments made “by the state pursuant to subsection (b) of section 8-280” and allowed state to place lien on real property owned by landlord to secure repayment; P.A. 07-141 designated existing provisions as Subsec. (a), made technical changes therein, and added Subsec. (b) re displacement assistance pursuant to federal requirements because of acquisition pursuant to Sec. 8-128, 8-193 or 32-224, effective October 1, 2007, and applicable to property acquired on or after that date.

Cited. 13 CA 205.



Section 8-270a - Actions against landlords by towns, cities and boroughs and the state.

If any landlord fails to reimburse any town, city or borough for any payments which the town, city or borough has made to any displaced tenant and for which the landlord is liable pursuant to section 8-268 or 8-270, such town, city or borough or the state pursuant to subsection (b) of section 8-280 may bring a civil action against such landlord in the superior court for the judicial district in which the town, city or borough is located or for the judicial district in which such landlord resides for the recovery of such payments, and for the costs, together with reasonable attorney’s fees, of the town, city or borough or the state in bringing such action. In any such action, it shall be an affirmative defense for the landlord that the displacement was not the result of the landlord’s violation of section 47a-7.

(P.A. 82-399, S. 3; P.A. 86-307, S. 10, 12.)

History: P.A. 86-307 allowed state, “pursuant to subsection (b) of section 8-280”, to bring civil action against landlord.



Section 8-271 - Relocation assistance advisory program.

(a) Whenever a program or project undertaken by a state agency or under the supervision of a state agency will result in the displacement of any person on or after July 6, 1971, such agency shall provide a relocation assistance advisory program for displaced persons which shall offer the services described herein. If the state agency determines that any person occupying property immediately adjacent to any real property acquired is caused substantial economic injury because of such acquisition, it may offer such person relocation advisory services under such program.

(b) Each relocation advisory assistance program required by subsection (a) of this section shall include such measures, facilities, or services as may be necessary or appropriate in order (1) to determine the needs, if any, of displaced persons for relocation assistance; (2) to provide current and continuing information on the availability, prices and rentals, of comparable decent, safe and sanitary sales and rental housing, and of comparable commercial properties and locations for displaced businesses; (3) to assure that, within a reasonable period of time, prior to displacement there will be available in areas not generally less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the families and individuals displaced, decent, safe and sanitary dwellings, as defined by the Commissioner of Transportation for transportation projects and by the Commissioner of Economic and Community Development for all other state agency programs and projects, equal in number to the number of and available to such displaced persons who require such dwellings and reasonably accessible to their places of employment, except that the Commissioner of Transportation for transportation projects and the Commissioner of Economic and Community Development for all other state agency programs and projects may prescribe by regulation situations when such assurances may be waived; (4) to assist a displaced person displaced from the person’s business or farm operation in obtaining and becoming established in a suitable replacement location; (5) to supply information concerning federal and state housing programs, disaster loan programs and other federal and state programs offering assistance to displaced persons; (6) to provide other advisory assistance services to displaced persons in order to minimize hardship to such persons in adjusting to relocation.

(c) The heads of state agencies shall coordinate relocation activities with project work, and other planned or proposed governmental actions in the community or nearby areas which may affect the carrying out of the relocation assistance programs.

(1971, P.A. 838, S. 6; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-518, S. 4, 6; 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 07-217, S. 37.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-518 amended Subsec. (a) by adding reference to programs or projects supervised by state agency and deleting reference to “acquisition of real property for” such programs or projects; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.

Cited. 43 CS 457.



Section 8-272 - Necessity of provision of housing.

(a) If a project or program cannot proceed to actual construction because comparable replacement sale or rental housing is not available, and the Commissioner of Transportation for transportation projects or the Commissioner of Economic and Community Development for any other state agency program or project determines that such housing cannot otherwise be made available after consultation with the chief executive officer of the municipality within which such project or program occurs, he may take such action as is necessary or appropriate to provide such housing by use of funds authorized for such project or program, the provisions of any other state statute to the contrary notwithstanding.

(b) No person shall be required to move from his dwelling on or after July 6, 1971, on account of any state agency project or program unless the Commissioner of Transportation for transportation projects or the Commissioner of Economic and Community Development for any other state agency program or project is satisfied that replacement housing, in accordance with subdivision (3) of subsection (b) of section 8-271 is available to such person.

(1971, P.A. 838, S. 7; P.A. 75-141, S. 1, 2; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 75-141 added requirement for consultation with chief executive officer of municipality; P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.

Cited. 192 C. 207.



Section 8-273 - Establishment of regulations and procedures.

(a) In order to promote uniform and effective administration of relocation assistance and land acquisition of state agencies, the Commissioner of Transportation and Commissioner of Economic and Community Development shall consult together on the establishment of regulations and procedures for the implementation of such projects and programs.

(b) The Commissioner of Transportation is authorized to establish for transportation projects and the Commissioner of Economic and Community Development for all other state agency programs and projects such regulations and procedures as each may determine to be necessary to assure (1) that the payments and assistance authorized by this chapter shall be administered in a manner which is fair and reasonable, and as uniform as practicable; (2) that a displaced person who makes proper application for a payment authorized for such person by this chapter shall be paid promptly after a move or, in hardship cases, be paid in advance; and (3) that any person aggrieved by a determination as to eligibility for a payment authorized by this chapter, or the amount of a payment, may have his application reviewed by the Commissioner of Transportation for transportation projects and by the Commissioner of Economic and Community Development for any other state agency program or project.

(c) The Commissioner of Transportation is authorized to establish for transportation projects and the Commissioner of Economic and Community Development for all other state agency programs and projects such other regulations and procedures, consistent with the provisions of this chapter, as each deems necessary or appropriate to carry out this chapter.

(1971, P.A. 838, S. 8; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.

Cited. 43 CS 457.



Section 8-273a - Relocation assistance by Commissioner of Transportation. Outdoor advertising structures. Appeals.

(a) Notwithstanding any other provisions of the general statutes to the contrary, whenever the Commissioner of Transportation undertakes the acquisition of real property on a state or federally-funded project which results in any person being displaced from his home, business, or farm, the Commissioner of Transportation is hereby authorized to provide relocation assistance and to make relocation payments to such displaced persons and to do such other acts and follow procedures and practices as may be necessary to comply with or to provide the same relocation assistance and relocation payments as provided under the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42 USC 4601 et seq. and any subsequent amendments thereto and regulations promulgated thereunder.

(b) (1) Whenever the Commissioner of Transportation acquires an outdoor advertising structure, the amount of compensation to the owner of the outdoor advertising structure shall include either (A) payment for relocation costs incurred by such owner, or (B) the amount determined in accordance with subdivision (2) or (3) of this subsection. For purposes of this section, the fair market value of the outdoor advertising structure shall be determined by the income capitalization method.

(2) If the owner (A) is able to obtain, within one year of acquisition by the commissioner or any additional period to which the owner and the commissioner both consent, all state and local permits necessary for relocation of the outdoor advertising structure to another site in the Standard Metropolitan Statistical Area, as designated in the federal census, in which the outdoor advertising structure is located, and (B) such site was not previously offered for sale or lease to the owner of the outdoor advertising structure, then the commissioner shall pay to the owner the replacement cost of the outdoor advertising structure, plus the fair market value of such outdoor advertising structure less the fair market value of the outdoor advertising structure at the new site.

(3) If the owner (A) is unable to obtain, within one year of acquisition by the commissioner or any additional period to which the owner and the commissioner both consent, all state and local permits necessary for relocation to another site in the same Standard Metropolitan Statistical Area, as designated in the federal census in which the outdoor advertising structure is located, or (B) such site was previously offered for sale or lease to the owner of the outdoor advertising structure, the commissioner shall pay the fair market value of the outdoor advertising structure the commissioner has acquired. The owner shall provide to the commissioner written documentation sufficient to establish that all state and local necessary permits cannot be obtained for relocation within one year of acquisition or any additional period to which the owner and the commissioner both consent or that the only available relocation sites have been previously offered for sale or lease to the owner.

(4) Any person aggrieved by determination of the amount of compensation paid under this subsection may appeal to the State Properties Review Board.

(5) The provisions of this subsection shall not be construed to authorize any action that is found to violate the provisions of 23 USC 131 or 23 CFR 750 or the terms of an agreement entered into by the Commissioner of Transportation with the Secretary of Commerce pursuant to subsection (b) of section 13a-123.

(P.A. 91-78; P.A. 07-141, S. 18; 07-207, S. 4; June Sp. Sess. P.A. 07-5, S. 59.)

History: P.A. 07-141 designated existing provisions as Subsec. (a) and added Subsec. (b) re outdoor advertising structures and appeal to State Properties Review Board, effective June 25, 2007, and applicable to property acquired on or after that date; P.A. 07-207 added Subsec. (b)(5) re federal preemption, effective July 10, 2007, and applicable to property acquired on and after that date; June Sp. Sess. P.A. 07-5 rewrote Subsec. (b) re outdoor advertising structures, provided in Subsec. (b)(1) that compensation include either relocation costs or amount determined under Subdiv. (2) or (3), amended Subsec. (b)(2) to subtract value of the outdoor advertising structure at new site, and amended Subsec. (b)(2) and (3) to reference any additional period to which owner and commissioner consent, effective October 6, 2007, and applicable to property acquired on or after that date (Revisor’s note: In Subsec. (b)(1) the word “the” in the phrase “For purposes of the section” was replaced editorially by the Revisors with the word “this” for consistency with customary statutory usage).



Section 8-274 - Contracts and agreements for services.

In order to prevent unnecessary expenses and duplications of functions, and to promote uniform and effective administration of relocation assistance programs for displaced persons authorized under this chapter, the Commissioner of Transportation may, for transportation projects, and the Commissioner of Economic and Community Development may, for all other state agency programs or projects, enter into contracts or agreements with any individual, firm, association, or corporation for services in connection with such projects or programs, or may carry out its functions under this chapter through any federal, state or local governmental agency or instrumentality having an established organization for conducting relocation assistance programs. A state agency shall, in carrying out the relocation assistance activities described in section 8-272, whenever practicable, utilize the services of state or local housing agencies, or other agencies having experience in the administration or conduct of similar housing assistance activities.

(1971, P.A. 838, S. 9; P.A. 77-614, S. 284, 587, 610; P.A. 78-303, S. 81, 85, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; (Revisor’s note: In 1997 a reference to “Transportation Commissioner” was changed editorially by the Revisors to “Commissioner of Transportation” for consistency with customary statutory usage).



Section 8-275 - Availability of funds.

Funds appropriated or otherwise available to any state agency for a particular program or project, or for the acquisition of real property or any interest therein for a particular program or project, shall be available also for obligation and expenditure to carry out the provisions of this chapter as applied to that program or project.

(1971, P.A. 838, S. 10.)



Section 8-276 - Cost of payments and services included in project costs.

If a state agency acquires real property, and state financial assistance is available to pay the cost, in whole or part, of the acquisition of such real property, or of the improvement for which such property is acquired, the cost to the state agency of providing the payments and services prescribed by this chapter shall be included as part of the costs of the project for which state financial assistance is available to such municipality and shall be eligible for state financial assistance in the same manner and to the same extent as other project costs.

(1971, P.A. 838, S. 11.)



Section 8-277 - Payments to displaced persons not considered income or resources.

No payment received by a displaced person under this chapter shall be considered as income or resources for the purpose of determining the eligibility or extent of eligibility of any person for assistance under any state law or for the purposes of the state’s personal income tax law, corporation tax, or other tax laws. Such payments shall not be considered as income or resources of any recipient of public assistance and such payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.

(1971, P.A. 838, S. 12.)



Section 8-278 - Appeals to commissioners.

Any person or business concern aggrieved by any agency action, concerning their eligibility for relocation payments authorized by this chapter may appeal such determination to the Commissioner of Transportation in the case of relocation made necessary by a transportation project or to the Commissioner of Economic and Community Development in the case of relocation made necessary by any other state agency program or project. The Commissioner of Transportation and the Commissioner of Economic and Community Development shall have the power to certify official documents and to issue subpoenas to compel the attendance of witnesses or the production of books, papers, correspondence, memoranda or other records deemed necessary as evidence in connection with an appeal pursuant to this section. If any person to whom such subpoena is issued fails to appear, or having appeared refuses to give testimony or fails to produce the evidence required, the Superior Court, upon application of the Attorney General representing the appropriate commissioner, shall have jurisdiction to order such person to appear or to give testimony or produce the evidence required, as the case may be. The Commissioner of Transportation, or a hearing officer duly appointed by said commissioner, or the Commissioner of Economic and Community Development, or a hearing officer duly appointed by said commissioner, shall have the power to administer oaths and affirmations in connection with an appeal pursuant to this section.

(1971, P.A. 838, S. 13; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; 78-363, S. 1–3; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-200.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 78-363 added provisions concerning powers of commissioners and superior court in appeal procedure; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-200 added “their” to “Any person or business concern aggrieved by any agency action, concerning their eligibility for relocation payments ...” and made technical changes.

Cited. 19 CA 360; 32 CA 636.

Cited. 34 CS 199; 43 CS 457.



Section 8-279 - Application of chapter.

(a) Nothing in this chapter shall be construed as creating in any condemnation proceedings, brought under the power of eminent domain, any element of value or of damage not in existence immediately prior to July 6, 1971.

(b) No payment provided for any item or items under the provisions of this chapter shall be made by the state agency if reimbursement for such item or items has been made in a condemnation proceeding.

(c) Nothing in this chapter, shall be construed to limit, restrict or derogate from any power, right or authority of a state agency or any commissioner thereof, contained in any other statute, to proceed with any programs, projects or activities within such state agency’s or commissioner’s power to accomplish under such statutes.

(d) If Congress enacts legislation permitting, or giving the states the option, to make payments for relocation assistance of a lesser amount than is provided for in this chapter, or in Public Law 91-646, or as amended at a later date, the state agency shall make the payments in such lesser amount, notwithstanding the provisions of this chapter.

(e) All state agencies charged with preparing relocation plans or carrying out such plans pursuant to the provisions of this chapter shall file such plans with the Commissioner of Economic and Community Development who shall maintain a file of such plans which may be inspected at reasonable times by any person, owner or lessee of any affected business or farm, or governmental agency.

(f) This chapter shall apply to any displacement of a person occurring within the state of Connecticut as a result of a state agency program or project, notwithstanding the source of funding for such program or project.

(1971, P.A. 838, S. 14; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-518, S. 5, 6; 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-518 added Subsec. (f) re application of chapter; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-280 - State grants-in-aid. Conditions.

(a) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract or agreement with a state agency to provide state financial assistance to such state agency in the form of a grant-in-aid equal to two-thirds of the net cost of carrying out a program of relocation assistance pursuant to a relocation plan as provided under section 8-281 and approved by the commissioner. Such grant-in-aid shall: (1) Provide actual administration costs not to exceed one hundred dollars for each dwelling unit and two hundred fifty dollars for each farm or business relocated in accordance with the provisions of this chapter; (2) provide advance grants for relocation assistance paid pursuant to the provisions of said section to persons, families, businesses and farm operations and nonprofit organizations not otherwise entitled to relocation assistance from any program of any other state agency or any program of the federal government and who have not been reimbursed for moving costs in a condemnation proceeding; (3) include the cost of the preparation of the relocation plan.

(b) The Commissioner of Economic and Community Development shall not provide a grant-in-aid pursuant to subsection (a) of this section to any town, city or borough for the cost of carrying out a program of relocation assistance for persons displaced as the direct result of code enforcement activities undertaken by a town, city or borough, unless such town, city or borough (1) places, pursuant to section 8-270, a lien on all real property in such town, city or borough, which is owned by the landlord of the persons who are displaced by such code enforcement activities, and (2) assigns to the state the claim of the town, city or borough against such landlord for the costs of carrying out such program of relocation assistance. The Attorney General shall be responsible for collecting such claim and may carry out such responsibility by (A) enforcing any such lien assigned to the state by the town, city or borough, (B) placing and enforcing a lien on any other real property owned by the landlord in the state or (C) instituting civil proceedings in the Superior Court against such landlord. Two-thirds of all funds collected by the Attorney General from a landlord pursuant to this subsection shall be deposited in the General Fund and the remaining one-third of such funds shall be remitted to the town, city or borough which brought code enforcement activities against such landlord.

(1971, P.A. 838, S. 15; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 86-307, S. 7, 12; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs, effective January 1, 1979; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 86-307 designated existing section as Subsec. (a) and added new Subsec. (b) re conditions for grants-in-aid pursuant to Subsec. (a); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-281 - Approval of relocation plan required for receipt of state grant-in-aid.

To be eligible to receive financial assistance under section 8-280, a state agency shall cause to be prepared and file with the Department of Economic and Community Development for the approval of the commissioner a relocation plan based upon a plan or program of governmental action within the area of operation of the state agency which will cause the displacement of persons, families, businesses, farm operations and nonprofit organizations. Such relocation plan shall conform to the provisions of this chapter and shall include but not be limited to the following: (a) The number of persons, families, businesses and farms to be displaced by the proposed governmental action; (b) a statement concerning availability of sufficient, suitable accommodations as shall meet the requirements for occupancy of those persons, families, businesses and farms displaced and the dates when such accommodations will be available; (c) a plan for carrying out the relocation of such displaced persons, families, businesses and farms; (d) a description and identification of the area to be affected.

(1971, P.A. 838, S. 16; P.A. 77-614, S. 284, 610; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 substituted department of economic development for department of community affairs, effective January 1, 1979; P.A. 79-598 substituted department of housing for department of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-282 - Reimbursement for fees, penalty costs, taxes.

In addition to amounts otherwise authorized by sections 8-266 to 8-281, inclusive, the state agency, as defined in section 8-267, shall reimburse the owner of real property acquired for a project for reasonable and necessary expenses incurred for (1) recording fees, transfer taxes and similar expenses incidental to conveying such real property; (2) penalty costs for prepayment of any preexisting recorded mortgage entered into in good faith encumbering such property; and (3) the pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the state, or the effective date of possession of such real property by the state agency, whichever is earlier.

(1972, P.A. 131, S. 1.)






Chapter 136 - Department of Economic and Community Development: Home Ownership Loans

Section 8-283 - Declaration of policy.

It is hereby found and declared that many Connecticut residents lack sufficient financial resources to make down payments or regular mortgage payments on private housing; that it is in the public interest to provide state financial assistance to such residents to minimize the disruptive effect of condominium conversion and to encourage home ownership and the rehabilitation of deteriorating housing in order to stabilize communities, improve the tax base and assist home ownership by low and moderate income families; and that the provisions of this chapter will further such objectives.

(P.A. 77-612, S. 1; P.A. 80-396, S. 1, 5.)

History: P.A. 80-396 deleted phrase “especially young families and individuals” following “many Connecticut residents” and allowed financial aid “to minimize the disruptive effect of condominium conversion”.



Section 8-284 - Definitions.

As used in this chapter:

(a) “Eligible family or person” means a family or person who lacks the amount of income necessary, to purchase safe and adequate housing without special financial assistance;

(b) “Commissioner” means the Commissioner of Economic and Community Development;

(c) “Authority” means the Connecticut Housing Finance Authority; and

(d) “Department” means the Department of Economic and Community Development.

(P.A. 77-612, S. 2; 77-614, S. 284, 610; P.A. 78-303, S. 81, 136; P.A. 79-598, S. 3, 4, 10; P.A. 95-250, S. 26, 42; 95-309, S. 5, 11, 12.)

History: P.A. 77-614 substituted department of economic development for commissioner of community affairs; P.A. 78-303 substituted commissioner for department; P.A. 79-598 substituted commissioner of housing for commissioner of economic development; P.A. 95-250 substituted Commissioner of Economic and Community Development for Commissioner of Housing and added definition of “authority” and “department”; P.A. 95-309 made a technical change in definition of “department” and changed effective date of P.A. 95-250 but did not affect this section.



Section 8-285 - Creation of “Housing Purchase and Rehabilitation Fund”.

There is established a “Housing Purchase and Rehabilitation Fund”. Such fund shall be used to make loans authorized by this chapter.

(P.A. 77-612, S. 3; P.A. 95-250, S. 27, 42; 95-309, S. 11, 12.)

History: P.A. 95-250 deleted provision re eligibility of expenses of the commissioner in implementing program; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.



Section 8-286 - Purposes and terms of loan. Residential mortgage guarantee programs.

(a) The authority shall administer, within the resources allocated by the State Bond Commission to the Department of Economic and Community Development for the purposes of sections 8-283 to 8-289, inclusive, the homeownership loan program established by said sections 8-283 to 8-289. The purpose of the program shall be to provide, through a contract, an eligible family or person based on the financial needs of such family or person, a loan or deferred loan to assist in the purchase of a dwelling or the purchase and rehabilitation of a dwelling containing up to four residential units, provided such family or person shall reside in at least one of such units. In the case of a deferred loan, the contract shall require that payments on interest are due currently but that payments on principal may be made at a later time.

(b) Such loan or deferred loan shall not exceed twenty-five per cent of the cost of acquiring such dwelling or twenty-five per cent of the value of such dwelling after rehabilitation, if greater; except that no such limitation may apply to any loan made to a tenant whose dwelling unit is being converted to a condominium and who is able to obtain a mortgage for the purchase of such dwelling unit. Such value shall be determined from the appraisal, if any, required by the lending institution granting the first mortgage loan on such dwelling, and if no such appraisal has been made at the time that a contract for loan is entered into pursuant to this chapter, the authority shall cause such appraisal to be made.

(c) Commencing October 1, 1995, the proceeds of the sale of any bonds of the state authorized by any public or special act effective on or after July 1, 1995, that are to be used for the purpose of making loans or deferred loans pursuant to this chapter shall be used by the department to make grants-in-aid to the authority and used by the authority, subject to the purposes and conditions of this chapter, for the purpose of making loans or deferred loans pursuant to this chapter.

(d) The commissioner shall establish and administer within available funds a residential mortgage guarantee program for eligible persons purchasing a home for owner occupancy. Real property eligible for the program shall be located in public investment communities, as defined in section 7-545, and may contain one to three dwelling units.

(P.A. 77-612, S. 4; P.A. 80-396, S. 2, 5; P.A. 92-166, S. 21, 31; P.A. 95-202, S. 1; 95-250, S. 28, 42; 95-309, S. 11, 12.)

History: P.A. 80-396 amended Subsec. (b) to exclude 25% loan limit in cases where tenant is purchasing his dwelling unit upon its conversion to a condominium; P.A. 92-166 amended Subsec. (a) to make deferred loans a form of financial assistance available under the section and providing that payments on interest are due immediately but that payments on principal may be made at a later time and amended Subsec. (b) to make technical changes consistent with the changes in Subsec. (a); P.A. 95-202 added new Subsec., designated as Subsec. (d) by the Revisors because of changes enacted in P.A. 95-250, re establishment of residential mortgage guarantee program; P.A. 95-250 amended Subsec. (a) to transfer program from Housing Department to the Connecticut Housing Finance Authority and added Subsec. (c) re use of the proceeds of bonds by the authority; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.



Section 8-286a - State or authority to share in appreciation of dwelling.

Any contract for a loan to purchase a dwelling under section 8-286 may require that the state or the authority shall receive, in exchange for any such loan, a share in the appreciation of the dwelling or any interest therein upon its sale. Such share shall be in an amount determined by the the authority.

(P.A. 91-346, S. 4, 9; P.A. 95-250, S. 29, 42; 95-309, S. 11, 12.)

History: P.A. 95-250 added provision giving the authority a share in the appreciation of a dwelling and replaced a reference to Housing Commissioner with reference to authority; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.



Section 8-286b - Mortgagee participation.

(a) Mortgage loan guarantees issued by the commissioner under subsection (d) of section 8-286 shall be in the form of a guarantee from the commissioner to an approved mortgagee. Mortgagees may participate in the program by entering into a mortgage guarantee agreement with the commissioner. Mortgagees participating in the program shall process and underwrite loan guarantees in accordance with the provisions of said subsection (d), this section and sections 8-286c and 8-286d and any regulations adopted by the commissioner pursuant to section 8-289.

(b) Any mortgagee seeking a loan guarantee and any mortgagor seeking to have a loan guaranteed shall provide such information to the commissioner as the commissioner deems necessary. The information shall be provided on a form prescribed by the commissioner. Any information required by the commissioner in connection with an application for a mortgage loan guarantee shall be provided subject to the penalty for false statement under section 53a-157b. No guarantee shall be valid until approved by the commissioner.

(c) No loan shall be eligible for a guarantee under the program established pursuant to section 8-286 unless the commissioner determines that the terms and conditions of the loan are acceptable to the commissioner.

(P.A. 95-202, S. 2; P.A. 00-196, S. 1.)

History: P.A. 00-196 made a technical change in Subsec. (b).



Section 8-286c - Amount of guarantee. Record of payments to honor guarantees.

(a) The maximum amount of any guarantee issued by the commissioner under the provisions of subsection (d) of section 8-286, section 8-289 and sections 8-286b to 8-286d, inclusive, shall be in an amount equal to twenty per cent of the mortgage on the real property.

(b) The guarantee shall secure the mortgagee up to the amount of the guarantee for any loss incurred by the mortgagee because of default of the mortgagor, including losses in principal balance, interest and fees and expenses due to foreclosure.

(c) The commissioner shall maintain a record of payments made to honor loan guarantees issued under the provisions of sections 8-286, 8-289 and 8-286b to 8-286d, inclusive.

(P.A. 95-202, S. 3.)



Section 8-286d - Termination of loan guarantee.

The commissioner may terminate any loan guarantee if the mortgagee misrepresents any information pertaining to the guarantee or fails to comply with any term of the mortgage guarantee agreement in connection with the guarantee of the underlying loan.

(P.A. 95-202, S. 4.)



Section 8-287 - Loan repayment.

(a) Any loan or deferred loan contracted for pursuant to this chapter shall be secured by a second mortgage on the dwelling purchased by the recipient of such loan or deferred loan. If the recipient of such loan or deferred loan assigns, transfers or otherwise conveys his interest in such dwelling or ceases to occupy such dwelling, the unpaid principal balance of said second mortgage, together with interest thereon, shall become due and payable. If the recipient of any loan or deferred loan is unable to repay the loan or deferred loan, the authority or the commissioner, for loans or deferred loans made under this chapter prior to October 1, 1995, and the authority for loans or deferred loans made after October 1, 1995, at his or its discretion, as the case may be, may adjust the interest rate, terms and conditions of the loan or deferred loan to facilitate repayment.

(b) Repayment of any loan or deferred loan provided in accordance with this chapter shall be subject to an interest rate to be determined in accordance with subsection (t) of section 3-20 and such terms and conditions as the commissioner or the authority may establish. The authority, in its discretion, (1) may approve repayment of a loan for a term that is concurrent with the first mortgage or, in the case of a first mortgage that is a graduated payment mortgage, for a term of no more than thirty years or (2) may require the loan be due and payable upon assignment, transfer, sale or other conveyance of the property. Payments by homeowners who have received financial assistance under this chapter prior to October 1, 1995, shall be paid to the State Treasurer and deposited in the General Fund of the state. Payments by homeowners who have received financial assistance under this chapter after October 1, 1995, shall be paid to the authority, deposited in such funds or accounts as the authority may establish from time to time for such purpose and paid by the authority to the State Treasurer and deposited in the General Fund, except that with the approval of the Secretary of the Office of Policy and Management and the State Treasurer payments received by the authority may be used by the authority to make additional loans pursuant to this chapter.

(P.A. 77-612, S. 5; P.A. 83-259, S. 1, 2; P.A. 87-416, S. 9, 24; P.A. 91-346, S. 3, 9; P.A. 92-166, S. 22, 31; P.A. 95-250, S. 30, 42; 95-309, S. 11, 12.)

History: P.A. 83-259 allowed for longer term for second mortgage in the case of graduated payment mortgage loans; P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Sec. 3-20(t); P.A. 91-346 amended Subsec. (b) by deleting provisions re the term of the loan and in lieu thereof gave the commissioner discretion in setting repayment term; P.A. 92-166 made technical change adding provisions re deferred loans, consistent with 1992 public acts; P.A. 95-250 amended Subsecs. (a) and (b) to add provisions re loans made by the authority after October 1, 1995; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.



Section 8-288 - Issuance of bonds.

The State Bond Commission shall authorize the issuance of bonds of the state in one or more series in accordance with section 3-20 and in a principal amount necessary to carry out the purposes of this chapter, but not in excess of an aggregate amount of thirteen million dollars. All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times, not exceeding five years from their respective dates, bear interest at such rate or different or varying rates and be payable at such time or times, be in such denominations, with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption, with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith. The proceeds of the sale of such bonds, together with the premium and interest on sale, if any, shall be deposited in the Housing Purchase and Rehabilitation Fund created under section 8-285. Such bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal and interest of such bonds as the same become due. Accordingly, and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. Net earnings on investment or reinvestment of proceeds, accrued interest and premiums on the issuance of such bonds, after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, shall be deposited in the General Fund of the state.

(P.A. 77-612, S. 6; P.A. 79-573; P.A. 81-370, S. 3, 13; P.A. 82-1, S. 1, 2; P.A. 85-558, S. 8, 17; P.A. 86-396, S. 13, 25; P.A. 87-405, S. 9, 26.)

History: P.A. 79-573 increased bond limit from $4,000,000 to $6,000,000 and made June 30, 1982, the last date for authorization of bonds; P.A. 81-370 increased the aggregate of bonds the bond commission may authorize for purposes of chapter 136 from to $6,500,000 and extended deadline to authorization by bond commission from June 30, 1982, to June 30, 1984; P.A. 82-1 increased aggregate amount of bonds that bond commission may authorize for the Housing Purchase and Rehabilitation Fund to $10,500,000 and extended the date by which such bonds may be authorized to June 30, 1985; P.A. 85-558 removed deadline for issuance of bonds under this section of June 30, 1985; P.A. 86-396 increased bond authorization to $11,000,000; P.A. 87-405 increased the bond authorization to $13,000,000.



Section 8-289 - Adoption of regulations or written procedures.

The commissioner shall adopt regulations providing for financial qualifications of eligible families or persons, requirements and limitations as to adjustments of terms and conditions of repayment, funding priorities, guarantee conditions and any additional requirements as he deems necessary to carry out the purposes of this chapter for loans or deferred loans made under this chapter prior to October 1, 1995. The authority shall adopt written procedures under section 1-121 for such purposes for loans or deferred loans made after October 1, 1995.

(P.A. 77-612, S. 7; P.A. 95-202, S. 5; 95-250, S. 31, 42; 95-309, S. 11, 12.)

History: P.A. 95-202 required commissioner to adopt regulations re guarantee conditions for loans or deferred loans made prior to October 1, 1995; P.A. 95-250 added provision re adoption of written procedures by the authority for loans or deferred loans made after October 1, 1995; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section.






Chapter 137 - Rehabilitation of Abandoned Industrial and Commercial Buildings

Section 8-290 - Declaration of policy.

It is hereby found and declared that there exists within the municipalities of this state a large number of real properties containing vacant and abandoned buildings that were once used for industrial or commercial purposes, that many of these vacant and abandoned buildings are located in areas which are blighted or dilapidated and that the existence of such vacant and abandoned buildings contributes to the further decline of such blighted or dilapidated areas. It is further found that the abandonment and forfeiture of real properties with structures thereon is adversely affecting the economic well being of the municipalities and is inimical to the health, safety and welfare of the residents of this state. It is further found that many of the vacant and abandoned buildings can be rehabilitated, reconstructed or reused so as to provide safe and productive industrial or commercial facilities and that such rehabilitation, reconstruction or reuse would eliminate, remedy and prevent the adverse conditions described above. It is further found that private enterprise has not been able to undertake and carry out the rehabilitation, reconstruction or reuse of abandoned and vacant industrial or commercial buildings within the blighted or dilapidated areas of the municipalities of this state and that the provisions of this chapter are necessary and in the public interest.

(P.A. 77-503, S. 1.)



Section 8-291 - Definitions.

As used in this chapter:

(a) “Abandoned property” means any real property and any vacant structure thereon used or previously used for industrial or commercial purposes, which the owner has declared, in writing, to the building official to be abandoned, or real property on which there is a vacant structure used or previously used for industrial or commercial purposes which the owner has been given a written order by the building official to demolish and no application for a permit for rehabilitation or demolition has been applied for within thirty days after the date of such order or, if such permit has been granted, no rehabilitation or demolition work has been commenced within thirty days after the granting of such permit;

(b) “Building official” means the person appointed pursuant to section 29-260;

(c) “Municipality” means city, town or borough;

(d) “Owner” means any holder, as appears in the land records of the municipality, of (1) title to real property and (2) any mortgage or other secured or equitable interest in such property;

(e) “Rehabilitation permit” and “demolition permit” mean those permits obtained from a local building official under the state building code for the purpose of rehabilitating or demolishing a structure;

(f) “Urban rehabilitator” means any person, firm, partnership, corporation, limited liability company or other legal entity to which urban rehabilitation program property is conveyed;

(g) “Urban rehabilitation agency” means the agency designated by the legislative body of a municipality pursuant to section 8-292.

(P.A. 77-503, S. 2; P.A. 95-79, S. 17, 189.)

History: P.A. 95-79 redefined “urban rehabilitator” to include a limited liability company, effective May 31, 1995.

Cited. 194 C. 129.



Section 8-292 - Designation of urban rehabilitation agency.

Any municipality may, by ordinance, establish an urban rehabilitation program and may authorize any existing board, commission, department or agency to be the urban rehabilitation agency or may, by ordinance, establish a new board, commission, department or agency to act as the urban rehabilitation agency. Such new urban rehabilitation agency shall be composed of not less than three nor more than nine members, all of whom shall be residents of the municipality appointed by the chief elected official with the approval of the legislative body. Those first appointed shall be designated to serve one, two and three years respectively and thereafter members shall be appointed annually to serve for three years. Each member shall serve until his successor is appointed and has qualified. Action by such an urban rehabilitation agency shall be taken by majority vote of members present, provided no action may be taken unless at least fifty per cent of the members are present. An urban rehabilitation agency created pursuant to this section shall select a secretary, who may be a member of the agency and may elect or employ such other officer, agent, technical consultants, legal counsel and employees as the agency requires. The members shall serve without compensation but may be reimbursed for necessary expenses incurred in the performance of their official duties.

(P.A. 77-503, S. 3.)



Section 8-293 - Acquisition of abandoned property by urban rehabilitation agency.

(a) In any municipality adopting an ordinance pursuant to section 8-292, the building official shall certify to the urban rehabilitation agency all industrial and commercial properties which are abandoned together with a statement as to which structures are suitable for rehabilitation. At least quarterly thereafter the building official shall certify to the urban rehabilitation agency any changes in the number or condition of the abandoned properties.

(b) Upon receipt of the list of the abandoned properties pursuant to subsection (a) of this section, the urban rehabilitation agency shall serve notice to each owner of such properties by mailing to the owner by certified mail to the last known address of such owner or in the case of the owner who cannot be identified or whose address is unknown by publishing a copy of such notice in a newspaper having general circulation in the municipality, stating such property has been determined to be abandoned and setting a date for a hearing before the urban rehabilitation agency, or any hearing examiner appointed by the urban rehabilitation agency, for the purpose of determining whether the owner is willing and able to rehabilitate or demolish the vacant structure on such abandoned property within a reasonable time. At such hearing, the owner may contest the designation of such property as abandoned and such hearing shall be held in the same manner as under sections 4-176e to 4-181, inclusive. A decision rendered by a hearing examiner after such hearing shall be in writing and shall be filed with the urban rehabilitation agency for its final decision. All decisions of the urban rehabilitation agency shall be in writing and shall be mailed, by certified mail, return receipt requested, to each owner and to all parties to the proceedings. A decision of the urban rehabilitation agency may be appealed to the Superior Court in accordance with the provisions of section 4-183.

(c) In the event that an owner fails to appear, either personally or by an attorney, on the date set for the hearing or any adjourned date of such hearing or in the event the urban rehabilitation agency, after holding the hearing pursuant to subsection (b) of this section, determines that the owner of such property is not willing or able to rehabilitate or demolish such property within a reasonable time, the urban rehabilitation agency may recommend to (1) the legislative body of the municipality that the urban rehabilitation agency be authorized to acquire the property, either by purchase of the property free and clear of any liens for an amount not in excess of fair market value of the land exclusive of any improvements thereon as determined by the urban rehabilitation agency, or by eminent domain, provided all eminent domain proceedings instituted under this part shall be undertaken by the urban rehabilitation agency in the same manner as under sections 8-129 to 8-133, inclusive, and title to all property acquired pursuant to this subsection shall be held in the name of the municipality; or (2) the building official that he order the structure demolished; or (3) the tax collector, if any liens for real property taxes are due to the municipality against the abandoned property, that he institute tax foreclosure proceedings under chapter 205.

(d) Notwithstanding the provisions of this section an urban rehabilitation agency may at any time, with the concurrence of the legislative body, accept free and clear title to an abandoned property upon which exists a structure deemed rehabilitable by a building official for such consideration not in excess of fair market value of the land exclusive of any improvements on such land as determined by the urban rehabilitation agency.

(P.A. 77-503, S. 4; P.A. 82-472, S. 22, 183; P.A. 88-317, S. 50, 107; P.A. 06-196, S. 192.)

History: P.A. 82-472 replaced obsolete reference to court of common pleas with reference to superior court in Subsec. (b); P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006.



Section 8-294 - Disposition of property by urban rehabilitation agency.

(a) Upon acquisition of real property by the urban rehabilitation agency under section 8-293, the urban rehabilitation agency shall publish at least twice a notice in a newspaper having general circulation in the municipality that such property is available. Such notice shall include the estimated purchase price, the qualifications of the applicant, procedures for bidding on the property and the closing date for such bidding. The second notice shall be published not less than two weeks before such closing date.

(b) Within thirty days after the closing date for bidding, the urban rehabilitation agency shall recommend to the legislative body the transfer of abandoned property to a qualified applicant under such terms and conditions as are determined by the agency, provided the applicant shall be selected in accordance with priorities established under section 8-295.

(c) The legislative body may, by resolution, vote to transfer the urban rehabilitation property with or without compensation to the person selected pursuant to subsection (b) of this section. Such transfer shall be made pursuant to a contract of sale and rehabilitation which shall provide among other things that (1) the property transferred be rehabilitated predominantly for industrial or commercial use and be brought into and maintained in conformity with applicable health, housing and building code standards; (2) that the rehabilitation shall commence and be completed within a period of time as determined by the urban rehabilitation agency; (3) prior to the issuance of a certificate of occupancy by the building official, no transfer of the property or any interest therein, except a transfer to a bona fide mortgagee or similar lien holder, may be made by the rehabilitator without the approval of the urban rehabilitation agency, provided any such transfer may only be made for a consideration not in excess of the cost of the property to the rehabilitator together with the costs of any improvements made thereon by the rehabilitator; (4) in the sale or rental of the property, or any portion of such property, no person shall be discriminated against because of such person’s race, color, religion, sex, gender identity or expression or national origin; (5) representatives of the urban rehabilitation agency, representatives of the municipality, and if state or federal assistance is involved, representatives of the federal and state governments shall be allowed access to the property during normal business hours for the purpose of inspecting compliance with the provisions of this subsection.

(P.A. 77-503, S. 5; P.A. 86-403, S. 19, 132; P.A. 06-196, S. 193; P.A. 11-55, S. 6.)

History: P.A. 86-403 made technical change in Subsec. (b); P.A. 06-196 made technical changes in Subsecs. (a) and (c), effective June 7, 2006; P.A. 11-55 amended Subsec. (c)(4) to prohibit discrimination on basis of gender identity or expression.



Section 8-295 - Selection of applicants.

The urban rehabilitation agency shall select from among applicants for urban rehabilitation program property those applicants who in determination of the agency can acquire the necessary financial and technical resources to rehabilitate, own and manage urban rehabilitation program property.

(P.A. 77-503, S. 6.)



Section 8-296 - Financial assistance. Abatement of real property taxes.

(a) An urban rehabilitation agency may provide financial assistance to urban rehabilitators in the form of grants or loans for the purchase and rehabilitation of urban rehabilitation program property. All such loans, if made by the urban rehabilitation agency, shall be secured by a mortgage naming the municipality as the mortgagee, provided if any such loans are made from funds provided by the state or federal government or any other public or private entity, the state or federal government or the public or private agency may be the mortgagee, and provided further that a municipality may assign any such mortgage to another entity.

(b) An urban rehabilitation agency may utilize federal, state or other public or private financial assistance, provided that any such assistance requiring local financial participation shall be first approved by the legislative body of the municipality.

(c) An urban rehabilitation agency may recommend to the legislative body the abatement in whole or in part of real property taxes due on urban rehabilitation program property conveyed to an urban rehabilitator pursuant to sections 8-294 and 8-295, or the deferral of such taxes for a period not to exceed ten years. Such legislative body may, by resolution, authorize such abatement. All urban rehabilitation program property conveyed to an urban rehabilitator may be designated by the legislative body of a municipality as property eligible for deferral of increased assessment under the provisions of sections 12-65c to 12-65f, inclusive.

(P.A. 77-503, S. 7.)






Chapter 137a - Municipal Housing Finance Assistance Act

Section 8-300 - Short title.

This chapter may be known and cited as the “Municipal Housing Finance Assistance Act”.

(P.A. 79-596, S. 1, 17.)



Section 8-301 - Declaration of policy.

(a) It is hereby found that as a result of the continuing increases in construction and rehabilitation costs, municipal taxes, heating and electricity expenses, maintenance and repair expenses and the cost of land, low and moderate income families and persons in many municipalities within the state, including municipalities which contained formerly stable neighborhoods, are unable to purchase, rehabilitate and maintain decent, safe and sanitary housing which provides an opportunity for home ownership either directly or through a condominium or cooperative form of ownership. The inability of such families and persons to purchase and hold housing in such municipalities results in the decline of new housing and in the decay of the existing housing stock and of existing neighborhoods with attendant increases in municipal costs for welfare, police and fire protection. The decline in new housing, together with the decay of existing housing stock, has produced a critical shortage of adequate housing in these municipalities adversely affecting the economy of the state and its municipalities and the well-being of their residents. Private enterprise, without the assistance contemplated by this chapter, cannot achieve the construction or rehabilitation of sufficient housing for low and moderate income families and persons and the alternative of forcing such families and persons to live in substandard housing is undesirable since it tends to decrease the interest of such families and persons in their communities, the maintenance of their property and the preservation of their neighborhoods.

(b) It is further found and declared that unless the supply of housing and the ability of low and moderate income families and persons to obtain mortgage financing is increased significantly and expeditiously, a large number of residents of many of the state’s municipalities will be compelled to live in unsanitary, overcrowded and unsafe conditions to the detriment of the health, welfare and well-being of these persons and of the whole community of which they are a part. By increasing the housing supply of the state and the ability of low and moderate income families and persons to obtain mortgage financing, the clearance, replanning, development and redevelopment of blighted areas will be aided, and the critical shortage of adequate housing will be ameliorated.

(c) It is further found and declared that the cost of mortgage financing is a major factor materially affecting the supply and cost of housing and that, notwithstanding the past and present efforts of government agencies and instrumentalities both state and federal, there continues to exist a serious shortage of low interest mortgage financing available to low and moderate income families and persons in the state. It is therefore necessary and appropriate that municipalities take steps on a local level to reduce the cost of such financing and thereby promote the purchase of decent, safe and sanitary housing and the rehabilitation of existing substandard housing by low and moderate income families and persons.

(d) It is further found and declared that the provision by municipalities of financial assistance for housing for low and moderate income families and persons through the making and purchase of mortgage loans to such families and persons for the purpose of purchasing and of rehabilitating housing, are public purposes and purposes for which public money may be expended by a municipality for the public benefit and good.

(P.A. 79-596, S. 2, 17.)



Section 8-302 - Definitions.

The following terms shall have the following meanings unless the context clearly indicates another meaning and intent:

(a) “Bonds”, “notes” or “other obligations” means any bonds, notes or other evidences of indebtedness, respectively, issued by the municipality pursuant to this chapter, and “bonds” or “notes” includes other obligations;

(b) “Capital reserve fund” means any capital reserve fund established by the municipality in accordance with section 8-307;

(c) “Housing” means any structure which is to be purchased or rehabilitated by a low or moderate income family or person with the assistance provided for in this chapter. Such structure shall contain no less than one and no more than six dwelling units, at least one of which shall be occupied by the low or moderate income family or person purchasing or rehabilitating the structure;

(d) “Housing finance assistance plan” means any plan for the provision of municipal assistance to families or persons of low or moderate income which is adopted by the legislative body of the municipality pursuant to section 8-304;

(e) “Legislative body” means the legislative body of a municipality as defined in subsection (m) of section 1-1;

(f) “Lending institution” means any bank, trust company, savings bank, savings and loan association or credit union, whether chartered by the United States of America or this state, and any insurance company authorized to do business in this state, and any mortgage banking firm approved by the municipality;

(g) “Low and moderate income families and persons” means families and persons who lack the amount of income necessary, as determined by the municipality, to purchase or rehabilitate safe and adequate housing without financial assistance under this chapter. The income limits for families and persons assisted under this chapter shall be established by the municipality, provided such limits shall not be set at a level which is (1) higher than one hundred twenty per cent of the current median family income for a family of four in the Standard Metropolitan Statistical Area, as designated in the federal census, within which the municipality is located or (2) with respect to distressed portions of the municipality, higher than two hundred per cent of the current median family income for a family of four in such Standard Metropolitan Statistical Area and provided further, up to fifteen per cent of the total financial assistance under any housing finance assistance plan may be provided notwithstanding subdivisions (1) and (2) of this subsection upon a finding by the legislative body that a public purpose is served thereby in encouraging the development of a balanced community of all income levels in the urban areas of the municipality;

(h) “Mandatory capital reserve fund requirement” applies only to bonds secured by a capital reserve fund and means, as of any particular date of computation, an amount of money equal to the largest amount, for the then current or any future fiscal year of the municipality, of annual debt service secured by a capital reserve fund of the municipality, such annual debt service being the amount of money equal to the aggregate of (1) all interest payable during such fiscal year on all such bonds of the municipality outstanding on said date of computation, plus (2) the principal amount of all such bonds of the municipality outstanding on said date of computation which mature during such fiscal year, plus (3) the amount of all annual sinking fund payments payable during such fiscal year with respect to any such bonds of the municipality outstanding on said date of computation;

(i) “Mortgage” means a mortgage deed, deed of trust, or other instrument which shall constitute a lien, whether first or second, on real estate or on a leasehold under a lease having a remaining term, at the time such mortgage is acquired, which does not expire for at least that number of years beyond the maturity date of the obligation secured by such mortgage as is equal to the number of years remaining until the maturity date of such obligation;

(j) “Mortgagee” means the original lender under the mortgage or participants therein, and their successors and assigns;

(k) “Mortgage payments” means periodic payments called for by a mortgage, and may include, but is not limited to, interest, installments of principal, taxes and assessments, mortgage insurance premiums and hazard insurance premiums;

(l) “Municipality” means any city, town, consolidated town and city or consolidated town and borough in the state, and “the municipality” means each municipality which shall by resolution make the findings and determinations required and exercise the powers granted under this chapter;

(m) “Person” means any individual;

(n) “Plan administrator” means the person appointed by the legislative body to carry out the provisions of the housing finance assistance plan pursuant to section 8-304;

(o) “Rents”, “rentals” or “carrying charges” means the charges, excluding any security deposits and down payments, paid for occupancy of housing financed or assisted under this chapter, whether such housing is owned or operated on a landlord-tenant or home ownership basis or as a condominium or a cooperative;

(p) “State” means the state of Connecticut.

(P.A. 79-596, S. 3, 17.)



Section 8-303 - Municipal powers for purposes of this chapter.

In furtherance of the purposes of this chapter, which are hereby deemed to be municipal purposes, for which municipal funds may be expended, a municipality shall, in addition to those powers otherwise conferred by any general statute, special act or municipal charter or ordinance, have the following powers, except as otherwise limited by this chapter and provided the exercise of such powers by the municipality shall be in accordance with the procedures established by this chapter:

(a) To make loans to lending institutions under terms and conditions requiring the proceeds thereof to be used by such institutions for the making of mortgage loans for the purchase and for the rehabilitation of housing by low and moderate income families and persons, subject to the provisions of section 8-305;

(b) To invest in, purchase, acquire and take from mortgagees assignments of notes and mortgages evidencing loans for the purchase and for the rehabilitation of housing by low and moderate income families and persons, subject to the provisions of section 8-305;

(c) To make and enter into agreements or other transactions with any state or federal agency or instrumentality and to make and enter into all contracts and agreements, including contracts or agreements with lending institutions for the servicing and processing of mortgages, necessary or incidental to the execution of its powers under this chapter;

(d) To acquire, or contract to acquire, by purchase, grant, foreclosure or otherwise and to use, hold and dispose of real or personal property, or interests therein, within the municipality;

(e) To undertake commitments to make mortgage loans; to sell mortgages at public or private sale, with or without bidding; to foreclose on any mortgage or commence any action to protect or enforce any right conferred upon the municipality by law, mortgage, contract or other agreement, and to bid for and purchase property which was the subject of such mortgage, at any foreclosure or at any other sale; to release or relinquish any right, title, claim, interest on demand, however acquired, including any equity or right of redemption, in property foreclosed by it; to acquire and take possession of any such property, and in such event to complete, administer, pay the principal and interest or any obligation incurred in connection with such property, dispose of, and otherwise deal with, such property in such manner as may be necessary or desirable to protect the interests of the municipality therein;

(f) To issue bonds, bond anticipation notes and other obligations of the municipality in order to exercise the powers and effectuate the purposes set forth in this chapter; to fund and refund said obligations and to provide for the rights of the holders thereof; and to secure the municipal obligations issued hereunder by the pledge of revenues and of notes and mortgages of others;

(g) To appoint, employ or retain attorneys, accountants, architectural, engineering and financial consultants, assistants, agents and other employees as it may deem necessary or desirable and to fix their compensation;

(h) To invest any funds not needed for immediate use or disbursement, including any funds held in reserve, in obligations issued or guaranteed by the United States of America or the state and in other obligations which are legal investments for savings banks in this state and in time deposits or certificates of deposit or other similar banking arrangements secured in such manner as the municipality determines;

(i) To procure insurance against any loss in connection with its property and other assets, including mortgages and mortgage loans, in such amounts and from such insurers as it deems desirable;

(j) To the extent permitted under its contract with the holders of bonds, notes and other obligations of the municipality, to consent to any modification with respect to rate of interest, time and payment of any installment of principal or interest, security or any other term of any mortgage, mortgage loan, mortgage loan commitment, contract or agreement of any kind to which the municipality is a party;

(k) To the extent permitted under its contract with the holders of bonds, notes and other obligations, to enter into contracts with any mortgagor containing provisions enabling such mortgagor to reduce the rental or carrying charges to families or persons unable to pay the regular schedule of charges where, by reason of other income or payment from any department, agency or instrumentality of the United States of America or this state, such reductions can be made without jeopardizing the economic stability of housing being financed;

(l) Where by reason of the financing plan a review of the application for financing the proposed housing is required by or on behalf of any department, agency or instrumentality of the United States of America or this state, to provide, contract or arrange for consolidated processing of any such application to avoid duplication thereof by either undertaking the processing in whole or in part for any such department, agency or instrumentality or, in the alternative, delegating the processing in whole or in part to any such department, agency or instrumentality;

(m) To participate with any department, agency or instrumentality of the United States or the state or with any lending institution in the making of mortgage loans to low and moderate income families and persons, which mortgage loans are secured by a single participation mortgage or by separate mortgages, the interest of each mortgagee having equal priority as to lien in proportion to the amount of the loan so secured, but not necessarily equal as to interest rate, time or rate of amortization or otherwise;

(n) To make loans which may or may not be secured by a mortgage on real property for the rehabilitation of one to four family residential housing for occupancy by families and persons of low and moderate income, in amounts not to exceed ten thousand dollars in the case of each loan, on such terms and conditions as the municipality may determine, provided any such loan which is not secured by a mortgage shall be insured or guaranteed by a department, agency or instrumentality of the United States of America, or by such other entity as the municipality shall determine is financially able to insure or guarantee repayment in the event of default by the borrower, or coinsured to the maximum extent permitted by a department, agency or instrumentality of the United States of America;

(o) To do any and all acts or things necessary or appropriate in order to effectuate the purposes of this chapter or to exercise any of the powers granted to municipalities by this chapter.

(P.A. 79-596, S. 4, 17; P.A. 10-32, S. 22.)

History: P.A. 10-32 made a technical change in Subdiv. (1), effective May 10, 2010.



Section 8-304 - Adoption of a housing finance assistance plan. Provisions.

(a) The powers granted to municipalities under the provisions of this chapter may be exercised by the legislative body of the municipality, but such powers or any of them shall be exercised only upon the adoption of a general resolution containing findings and determinations substantially in accordance with section 8-301, which findings or determinations shall specifically state that an adequate amount of mortgage financing is unavailable from lending institutions at a rate which is low enough to permit low and moderate income families and persons to finance safe, decent and sanitary housing within the municipality.

(b) Upon the adoption of a resolution making the findings or determinations as set forth in subsection (a) of this section, the legislative body of the municipality may by resolution authorize and adopt a housing finance assistance plan which may provide for (1) the issuance of notes and bonds of the municipality in accordance with sections 8-306, 8-307 and 8-314; (2) the establishment of a capital reserve fund and of such other funds as the legislative body may determine are necessary or appropriate for the protection of holders of the municipality’s notes and bonds; (3) the financing of mortgage loans to low and moderate income persons and families for the purposes of the purchase and the rehabilitation of housing within the boundaries of the municipality under such rules and regulations and pursuant to such contracts or agreements with lending institutions as the legislative body may prescribe; and (4) the appointment of a plan administrator who shall have primary responsibility for the effectuation of such plan and who may be a municipal officer or any other person designated by the legislative body.

(c) Any housing finance assistance plan adopted pursuant to subsection (b) of this section shall require that (1) the difference between the interest rate on any mortgage loan made pursuant to such plan and the interest rate on bonds issued under such plan shall be limited to the extent necessary to prevent such bonds from becoming arbitrage bonds under the regulations of the Department of the Treasury under Section 103 of the Internal Revenue Code, as from time to time amended; (2) any contract or agreement with a lending institution for the origination of mortgage loans pursuant to such plan shall require that such lending institution utilize its normal underwriting criteria in any determination made with respect to such mortgage loans; (3) the legislative body shall find and determine that all contractual agreements with lending institutions and any other parties involved in the origination, servicing and insuring of mortgages made or financed pursuant to the housing finance assistance plan are fair and reasonable; (4) the legislative body shall find and determine that all contractual agreements with respect to the provision of services by financial advisors, investment bankers, bond counsel and any other party involved in the issuance of bonds under this chapter are fair and reasonable; (5) the legislative body shall establish, and review semiannually, eligibility limits with respect to the plan, including limits on the maximum amount of any mortgage loan made or financed thereunder and the maximum income of the family or person assisted thereunder; and (6) the legislative body shall receive and review at least once every six months during which the plan is in effect a report from the plan administrator summarizing the actions taken pursuant to the plan.

(d) The legislative body may adopt one or more housing finance assistance plans pursuant to this chapter and may, in its discretion, amend any housing finance assistance plan from time to time.

(P.A. 79-596, S. 5, 17; P.A. 80-483, S. 30, 186.)

History: P.A. 80-483 made technical changes.



Section 8-305 - Municipal powers under housing finance assistance plan.

(a) In order to provide for low interest mortgage loans to low and moderate income families and persons, the municipality may, pursuant to the housing finance assistance plan, (1) make commitments to purchase, and purchase, service and sell mortgages or any interest therein and (2) make loans to lending institutions for the purpose of making any such mortgage loans, provided that any such mortgage shall be a mortgage of realty located within the boundaries of the municipality, and provided further that the aggregate amount of mortgages purchased or loans made hereunder, excluding those insured or guaranteed by any department, agency or instrumentality of the United States of America, a public corporation chartered by Congress, any department, agency or instrumentality of the state, or a provider of private mortgage insurance, shall not at any one time exceed two per cent of the municipality’s most recent grand list.

(b) The municipality shall exercise the powers conferred in this section only to provide assistance in the financing of bona fide housing purchase transactions, and it shall take, or shall cause to be taken, all steps necessary to insure that no refinancing of an existing mortgage loan is accomplished either directly or indirectly with the assistance provided for in this chapter.

(P.A. 79-596, S. 6, 17.)



Section 8-306 - Municipal power to issue bonds and notes for purposes of a housing finance assistance plan.

(a) Subject to the provisions of section 8-307 and any general statute, special act or municipal charter or ordinance, a municipality shall have the power and is hereby authorized to issue, from time to time, but in no case later than October 1, 1982, notes and bonds in such principal amounts as the legislative body shall determine to be necessary to provide sufficient funds for achieving the purposes of this chapter, including the making of mortgage loans and loans to lending institutions, the establishment of reserves to secure such notes and bonds, interest on such notes and bonds, and the payment of expenses incident to or necessary for operation of the housing finance assistance plan.

(b) A municipality shall have the power, from time to time, to issue (1) notes to renew notes and (2) bonds to pay notes, including the interest thereon and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any of the purposes of this chapter. The refunding bonds may be exchanged for the bonds to be refunded or sold and the proceeds applied to the purchase, redemption or payment of such bonds.

(c) The notes and bonds shall be authorized by resolution of the legislative body, shall bear such date or dates and shall mature at such time or times not exceeding thirty years from the date thereof as such resolution may provide. The legislative body may designate an official or group of officials of the municipality to determine form, rates of interest and other particulars of the notes and bonds issued hereunder. The notes and bonds shall bear interest at such rate or rates, be in such denominations, be in such form, either bearer or registered, carry such exchange, transfer and registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, be subject to such terms of redemption, and to such other terms and particulars as the resolution may provide or as the municipal official or officials designated by the legislative body may determine. The notes and bonds may be sold at public or private sale, provided if the bonds are sold at a private sale the municipality shall retain a financial advisor, which shall be a nationally recognized investment banking firm and ineligible to purchase the bonds, to review the proposed financing. The bonds may be sold at such price or prices as the legislative body or such official or officials as it designates shall determine, but the timing of such sale shall first be coordinated with the State Treasurer in order to avoid conflicts with bond sale scheduled by the state or any state agency or instrumentality.

(d) Any resolution or resolutions authorizing the issuance of bonds, notes or other obligations may contain provisions, except as expressly limited in this chapter and except as otherwise limited by existing agreements with the holders of bonds, notes or other obligations, which shall be a part of the contract with the holders thereof, as to the following: (1) The pledging of all or any part of the moneys received by the municipality in payment of mortgage loans and interest thereon, and other moneys received or to be received, to secure the payment of the principal of and interest on any bonds, notes or other obligations or of any issue thereof; (2) the pledging of all or any part of the assets acquired by the municipality pursuant to the housing finance assistance plan, including but not limited to mortgages and other obligations securing the same, to secure the payment of the principal and interest on any bonds, notes or other obligations or of any issue thereof; (3) the use and disposition of the gross income from, and the payments of principal received by the municipality on, mortgages held by the municipality; (4) the establishment of reserves or sinking funds, the making of charges and fees to provide for the same, and the regulation and disposition thereof; (5) limitations on the purpose to which the proceeds of sale of bonds, notes or other obligations may be applied and pledging such proceeds to secure the payment of the bonds, notes or other obligations, or of any issue thereof; (6) limitations on the issuance of additional bonds, notes or other obligations; the terms upon which additional bonds, notes or other obligations may be issued and secured; and the refunding or purchase of outstanding bonds, notes or other obligations; (7) the procedure, if any, by which the terms of any contract with the holders of any bonds, notes or other obligations may be amended or abrogated, the amount of bonds, notes or other obligations the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys to be expended by the municipality for operating, administrative or other expenses of the housing finance assistance plan; (9) the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the municipality may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds, notes or other obligations of the municipality to appoint a trustee under this chapter or limiting the rights, powers and duties of any trustee appointed such trustee; (10) covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds, notes or other obligations of the municipality, or which, in the discretion of the municipality, will tend to make any bonds, notes or other obligations to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated herein; and (11) any other matters of like or different character, which in any way affect the security or protection of the bonds, notes or other obligations.

(e) If the resolution of a municipality authorizing the issuance of bonds or notes so states and if such resolution is published in a newspaper having general circulation in the municipality within twenty-one days after passage, the validity of such bonds or notes may be contested only if an action, suit or proceeding contesting such validity is commenced within thirty days after the date of publication of such resolution.

(f) Any pledge made by the municipality shall be valid and binding from the time when the pledge is made, and the revenues or property so pledged and thereafter received by the municipality shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(g) Neither the officials nor members of the legislative body of the municipality nor any other authorized person executing such notes or bonds shall be subject to any personal liability by reason of the issuance thereof.

(h) The municipality, subject to such agreements with noteholders or bondholders as may then exist, shall have power, out of any funds available therefor, to purchase notes or bonds, which shall thereupon be cancelled, at a price not exceeding (1) if the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereof, or (2) if the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

(i) In the discretion of the legislative body, the bonds may be secured by a trust indenture by and between the municipality and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the municipality in relation to the exercise of its powers pursuant to this chapter and the custody, safeguarding and application of all moneys. The municipality may provide by such trust indenture for the payment to the trustee under such trust indenture or to any other depository of the proceeds of the bonds and the revenues of the municipality under the housing finance assistance plan, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the housing finance assistance plan. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

(j) Whether or not the notes and bonds are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the notes and bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of the notes and bonds for registration.

(P.A. 79-596, S. 7, 17.)



Section 8-307 - Capital reserve fund to secure bonds and notes issued under this chapter.

(a)(1) In order to secure bonds and notes issued under this chapter, the legislative body of the municipality may create and establish a capital reserve fund and the municipality shall pay into such capital reserve fund (A) any moneys appropriated and made available by the municipality for the purpose of such fund, (B) any proceeds of sale of notes or bonds, to the extent provided in the resolution or resolutions of the legislative body authorizing the issuance thereof, and (C) any other moneys which may be made available to the municipality for the purpose of such fund from any other source. All moneys held in the capital reserve fund, except as hereinafter provided, shall be used, as required, solely for the payment of the principal of bonds secured by the capital reserve fund as the same mature or any annual sinking fund payments, the purchase or redemption of such bonds, the payment of interest on such bonds or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided moneys in such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the maximum capital reserve fund requirement, except for the purposes of paying interest on such bonds, principal of such bonds and any annual sinking fund payments, as the same become due and for the payment of which other moneys of the municipality are not available. Any income or interest earned by, or increment to, the capital reserve fund due to the investment thereof or any amount in excess of the maximum capital reserve fund requirement may be transferred by the municipality to other funds or accounts of the municipality established pursuant to this chapter to the extent that such transfer does not reduce the amount of the capital reserve fund below the maximum capital reserve fund requirement.

(2) A municipality shall not issue bonds secured by the capital reserve fund at any time if upon issuance the amount in the capital reserve fund will be less than the maximum capital reserve fund requirement, unless the municipality, at the time of issuance of such bonds, shall deposit in such fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such fund, will not be less than the maximum capital reserve fund requirement.

(3) In computing the amount of the capital reserve fund for the purposes of this section, securities held as a part thereof shall be valued in the manner provided in the resolution or resolutions authorizing the issuance of bonds secured by the capital reserve fund.

(b) The municipality may create and establish such other fund or funds, including other capital reserve funds with the same force and effect and upon the same terms and conditions and subject to the same limitations as provided in this section, as may be necessary or desirable in furtherance of the purposes of this chapter.

(P.A. 79-596, S. 8, 17.)



Section 8-308 - Bonds to be special obligations payable only from certain pledged revenue.

Bonds and notes issued pursuant to this chapter shall be special obligations of the municipality and shall not be payable from nor charged upon any funds other than the revenues pledged to the payment thereof, nor shall the municipality issuing the same be subject to any liability thereon except to the extent of such pledged revenues. No holder of any bonds or notes shall have the right to compel any exercise of the taxing power of the municipality to pay any bonds or notes or the interest thereon, nor to enforce payment thereon against any property of the municipality except the property mortgaged or otherwise encumbered under the provisions and for the purposes of this chapter. The bonds and notes shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the municipality, except the property mortgaged or otherwise encumbered under the provisions and for the purposes of this chapter. The substance of such limitation shall be plainly stated on the face of each bond and note, with appropriate modification in the case of bonds and notes secured by the covenant and pledge of a municipality to restore the capital reserve funds to the maximum capital reserve fund requirement. Except as otherwise provided in subsection (c) of section 8-307, bonds and notes issued pursuant to this chapter shall not be subject to any statutory limitation on the indebtedness of the municipality and such bonds and notes when issued shall not be included in computing the aggregate indebtedness of the municipality in respect to and to the extent of any such limitation.

(P.A. 79-596, S. 9, 17.)



Section 8-309 - Separate accounts to be established for purposes of this chapter.

(a) All moneys of the municipality derived in furtherance of the purposes of this chapter, except as otherwise authorized or provided in this chapter, shall be deposited as soon as practicable in a separate account or accounts in banks or trust companies organized under the laws of the state or in national banking associations doing business in the state. The moneys in such accounts shall be paid out on checks signed by such officer or employee of the municipality as the legislative body shall authorize. Notwithstanding the provisions of this section, a municipality shall have power to contract with the holders of any of its notes or bonds as to the custody, collection, securing, investment and payment of any moneys of the municipality derived in furtherance of the purposes of this chapter and of any moneys held in a trust or otherwise for the payment of notes or bonds, and to carry out such contract.

(b) Subject to the provisions of any contract with noteholders and bondholders, the municipality issuing notes or bonds pursuant to this chapter shall prescribe a system of accounts. All such accounts shall be kept separate from other accounts of the municipality and shall be used for the purposes of this chapter and for no other purpose.

(c) Accounts of the municipality established in furtherance of the purposes of this chapter shall be annually audited in accordance with the provisions of sections 4-230 to 4-236, inclusive, by an independent auditor, as defined in section 4-230, who shall be designated in accordance with the provisions of section 4-232, and a report of such audit and the books and records of the municipality kept with respect to any action taken or account established under this chapter, including books and records pertaining to its receipts, disbursements, contracts, reserve funds, sinking funds and investment, shall be open to public inspection.

(P.A. 79-596, S. 10, 17; P.A. 91-401, S. 11, 20.)

History: P.A. 91-401 amended Subsec. (c) to require that audits be conducted in accordance with Secs. 4-230 to 4-236, inclusive, and by auditor instead of certified public accountant, effective July 1, 1993.



Section 8-310 - Appointment of trustee to represent holders of bonds or notes in event of default.

(a) In the event that bonds or notes are issued without appointment of a trustee under a trust indenture, then, in the event that the municipality defaults in the payment of principal of or interest on any issue of notes or bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the municipality shall fail or refuse to comply with the provisions of this chapter, or shall default in any agreement made with the holders of any issue of notes or bonds, the holders of twenty-five per cent in aggregate principal amount of the notes or bonds of such issue then outstanding, by instrument or instruments filed in the office of the clerk of such municipality and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such notes or bonds for the purposes herein provided.

(b) Such trustee may, and upon written request of the holders of twenty-five per cent in principal amount of such notes or bonds then outstanding shall, in his own name: (1) By suit, action or proceeding in accordance with the general statutes enforce all rights of the noteholders or bondholders, including the right to require the municipality to carry out any agreement with such holders and to perform its duties under this chapter; (2) bring suit upon such notes or bonds; (3) by action or suit, require the municipality to account as if it were the trustee of an express trust for the holders of such notes or bonds; (4) by action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such notes or bonds; (5) declare all such notes or bonds due and payable, and if all defaults shall be made good, then, with the consent of the holders of twenty-five per cent of the principal amount of such notes or bonds then outstanding, annul such declaration and its consequences.

(c) The Superior Court shall have jurisdiction of any suit, action or proceeding brought on behalf of such noteholders or bondholders by any trustee therefor, whether appointed by such holders or pursuant to a trust indenture. The venue of any such suit, action or proceeding shall be laid in the municipality against which any such remedy is sought.

(d) Before declaring the principal of notes or bonds due and payable, such trustee shall first give thirty days’ notice in writing to the municipality.

(P.A. 79-596, S. 11, 17.)



Section 8-311 - Bonds and notes issued under this chapter are securities for investment purposes.

The notes and bonds issued pursuant to this chapter are hereby made securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. The notes and bonds are also hereby made securities which may be deposited with and may be received by all public officers and bodies of the state and all municipalities for any purpose of which the deposit of bonds or other obligations of the state is now or may hereafter be authorized.

(P.A. 79-596, S. 12, 17.)



Section 8-312 - Bonds and notes under this chapter free from state or municipal taxes except estate and gift taxes.

It is hereby determined that the purposes of this chapter are public purposes and that the municipalities will be performing an essential governmental function in the exercise of the powers conferred upon them by this chapter. The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by the municipality, in consideration of the acceptance of and payment for the notes and bonds, that the principal and interest of notes and bonds of the municipality issued pursuant to this chapter shall at all times be free from taxation, except for estate and gift taxes, imposed by the state or by any political subdivision thereof. Municipalities are authorized to include this covenant of the state in any agreement with the holder of such notes or bonds.

(P.A. 79-596, S. 13, 17; P.A. 89-331, S. 9, 30.)

History: P.A. 89-331 clarified the exemption from taxation of the principal and interest of the bonds.



Section 8-313 - State pledge not to prevent municipalities from fulfilling agreements with holders of bonds and notes.

The state does hereby pledge to and agree with the holders of any notes or bonds that the state will not limit or alter the rights hereby vested in the municipality to fulfill the terms of any agreements made with said holder thereof, or in any way impair the rights and remedies of such holders until such notes and bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. Municipalities are authorized to include this pledge and agreement of the state in any agreement with the holders of such notes or bonds.

(P.A. 79-596, S. 14, 17.)



Section 8-314 - Authorization of bonds and notes.

The provisions of the general statutes, and of any applicable special act or municipal charter, shall govern the proceedings, notices and approvals required for the authorization of any bonds or notes or any instrument as security therefor, issued pursuant to this chapter.

(P.A. 79-596, S. 15, 17.)



Section 8-315 - Discrimination prohibited in housing financed under this chapter.

The municipality shall take all necessary steps to insure that occupancy of all housing financed or otherwise assisted pursuant to this chapter be open to all persons regardless of race, creed, color, national origin or ancestry, sex, gender identity or expression, age or physical disability.

(P.A. 79-596, S. 16, 17; P.A. 11-55, S. 7.)

History: P.A. 11-55 prohibited discrimination on basis of gender identity or expression.






Chapter 137b - Issuance of Bonds for Single-Family Homes

Section 8-336 - Allocation of ability to issue bonds.

After June 8, 1982, neither the state nor any political subdivision thereof, nor any municipality or any political subdivision thereof, nor any department, agency, authority or other body of the state or any municipality, other than the Connecticut Housing Finance Authority, shall issue bonds for the purpose of providing mortgages for single-family homes, as defined in the federal Mortgage Subsidy Bond Tax Act, Pub. L. 96-499, Title XI, Subtitle A, 94 Stat 2669, except that the following amounts may be issued prior to October 1, 1983: (1) By the towns and cities of the state, as allocated and authorized by the Commissioner of Economic and Community Development and the Governor, thirty million dollars; (2) by the state pursuant to section 8-288, ten million dollars; and (3) by the state pursuant to section 16a-40c, ten million dollars. Any amount which may be issued by any entity other than the Connecticut Housing Finance Authority pursuant to this section may be issued by said authority if such amount is not issued by such other entity by October 1, 1983.

(P.A. 82-453, S. 1, 2; P.A. 83-399, S. 1, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 83-399 deleted “November 15, 1982” and substituted “October 1, 1983” in lieu thereof; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.






Chapter 137c - Connecticut Housing Partnership Program

Section 8-336f - Connecticut housing partnership program. Local housing partnerships. Initial designation. Development designation. Town-aid grant. Regulations. Report.

(a) The Commissioner of Housing shall establish and administer a Connecticut housing partnership program for the purpose of encouraging the formation of local housing partnerships which will work with the community, the Department of Housing and other state agencies to solve housing problems faced by the community and develop ways to increase the supply and availability of affordable housing in the community.

(b) Any municipality may, by ordinance, or by resolution of the board of selectmen in any town in which the legislative body is a town meeting, authorize the formation of a local housing partnership. Any local housing partnership shall include, but shall not be limited to, the chief elected official of the municipality and the following members to be appointed by the chief elected official: (1) Representatives of the planning commission, zoning commission, inland wetlands commission, housing authority and any local community development agency, (2) representatives of the local business community, such as local bankers, realtors and developers, (3) representatives of public interest groups, such as housing advocates, members of the clergy, members of local civic groups and representatives of local nonprofit corporations, and (4) local urban planning, land use and housing professionals.

(c) The Commissioner of Housing may provide a local housing partnership with an initial designation under the Connecticut housing partnership program upon receipt of evidence satisfactory to the commissioner that the local housing partnership has been formed in accordance with the provisions of subsection (b) of this section and that sufficient local resources have been committed to the local housing partnership. Upon such initial designation, the commissioner shall provide technical assistance to the local housing partnership which assistance shall include, but shall not be limited to, the following: (1) The assignment of a primary contact person in the Department of Housing to work directly with the local housing partnership, (2) obtaining assistance from other state agencies, regional planning agencies* and regional housing councils on behalf of the local housing partnership when necessary, (3) assisting the local housing partnership in developing a comprehensive local housing strategy, (4) assisting the local housing partnership in identifying available local resources, (5) discussing possible ways to create affordable housing through the use of conventional and alternative financing and through public and private land use controls, (6) explaining the requirements of and the types of assistance available under state housing programs, and (7) providing information and advice concerning available federal and private financial assistance for all aspects of housing development.

(d) The Commissioner of Housing may provide a local housing partnership which has received an initial designation under subsection (c) of this section with a development designation under the Connecticut housing partnership program upon receipt of evidence satisfactory to the commissioner that the local housing partnership has: (1) Examined and identified housing needs and opportunities in the community, (2) explored the availability of any state, municipal or other land that is suitable for the development of affordable housing, (3) reviewed applicable zoning regulations to determine whether such regulations restrict the development of affordable housing in the community and to identify any necessary changes to such regulations, (4) established priorities and developed a long-range plan to meet identified housing needs in the community consistent with regional housing needs, (5) established procedures for the development of a written proposal to achieve such priorities in accordance with said plan, and (6) started an activity, development or project designed to create additional affordable housing in the community. Upon such development designation: (A) The Commissioner of Housing shall give priority to any activity, project or development initiated or sponsored by the local housing partnership in providing any financial assistance pursuant to any program administered by the Commissioner of Housing under the general statutes; (B) the Commissioner of Energy and Environmental Protection shall consider formation of a local housing partnership in a municipality as a primary factor in awarding any grant-in-aid for open space land under sections 7-131d to 7-131k, inclusive; (C) the Commissioner of Energy and Environmental Protection shall consider formation of a local housing partnership in a municipality as a primary factor in making any grants and loans for water quality projects under sections 22a-475 to 22a-483, inclusive. If the Commissioner of Housing determines that a municipality has developed and is maintaining a balanced inventory of affordable housing, the municipality shall receive the same priority as a local housing partnership which has received a development designation under this subsection or the municipality in which such local housing partnership is formed.

(e) Upon the completion of the first activity, development or project initiated or sponsored by a local housing partnership under this section, the Commissioner of Housing, upon receipt of satisfactory evidence of such completion, shall provide a town-aid grant to the municipality in which the local housing partnership is formed in an amount equal to twenty-five per cent of the amount of the distribution to the municipality calculated under the provisions of part IIa of chapter 240 for the fiscal year in which the activity, development or project is completed. Such town-aid grant shall be paid to the municipality from the General Fund (1) in the fiscal year following the fiscal year in which the activity, development or project is completed, and (2) in each of the three fiscal years following the fiscal year in which such initial town-aid grant is paid, provided the Commissioner of Housing determines in each of such years that the local housing partnership and the municipality in which the local housing partnership is formed are actively engaged in the development of affordable housing within the municipality. Such town-aid grant shall not be included in the estimates compiled by the Secretary of the Office of Policy and Management pursuant to sections 4-71a and 4-71b.

(f) The Commissioner of Housing shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of subsections (a) to (d), inclusive, of this section.

*Note: On and after January 1, 2015, the term “regional councils of governments” shall be substituted for the term “regional planning agencies”.

(P.A. 88-305, S. 1, 4; P.A. 89-324, S. 1, 4; May Sp. Sess. P.A. 92-15, S. 3, 20; P.A. 95-250, S. 1; P.A. 96-68, S. 3; 96-211, S. 1, 5, 6; P.A. 99-94, S. 5; P.A. 11-80, S. 1; P.A. 13-234, S. 2, 58; 13-247, S. 312; 13-299, S. 43.)

History: P.A. 89-324 amended Subsec. (e) to require secretary of the office of policy and management, rather than commissioner of transportation, to provide grant, to delete provision that purpose of grant is for roads, and to delay payment date of initial grant and three subsequent grants by one fiscal year; May Sp. Sess. P.A. 92-15 amended Subsec. (e) to transfer responsibility for payment of grant from secretary of the office of policy and management to commissioner of housing; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-68 amended Subsec. (c) by replacing Central Housing Committee with Housing Advisory Committee; (Revisor’s note: In 1999 a reference in Subsec. (d) to Sec. 7-131c was changed editorially by the Revisors to Sec. 7-131d, since Sec. 7-131c was repealed by P.A. 98-157); P.A. 99-94 deleted former Subsec. (g) which required submission of an annual report; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (d), effective July 1, 2011; P.A. 13-234 amended Subsec. (c)(2) by deleting reference to Housing Advisory Committee, effective July 1, 2013; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, effective June 19, 2013; pursuant to P.A. 13-247, “regional planning agencies” was changed editorially by the Revisors to “regional councils of governments” in Subsec. (c), effective January 1, 2015; P.A. 13-299 made identical changes as P.A. 13-234, S. 58, effective July 1, 2013.






Chapter 137d - Connecticut Housing Trust Fund (Repealed)

Section 8-336l - Connecticut Housing Trust Fund. Regulations.

Section 8-336l is repealed.

(P.A. 89-170, S. 1, 2; P.A. 94-95, S. 25.)






Chapter 137e - Housing Trust Fund Program

Section 8-336m - Definitions.

As used in this chapter the following terms shall have the following meanings, unless the context clearly indicates a different meaning or intent:

(1) “Authority” means the Connecticut Housing Finance Authority.

(2) “Commissioner” means the Commissioner of Economic and Community Development.

(3) “Department” means the Department of Economic and Community Development.

(4) “Eligible applicant” means: (A) A nonprofit entity; (B) a municipality; (C) a housing authority; (D) a business corporation incorporated pursuant to chapter 601 or any predecessor statutes thereto or authorized to do business pursuant to said chapter 601 having as one of its purposes the construction, financing, acquisition, rehabilitation or operation of affordable housing, and having a certificate or articles of incorporation approved by the commissioner; (E) any partnership, limited partnership, limited liability company, joint venture, sole proprietorship, trust or association having as one of its purposes the construction, financing, acquisition, rehabilitation or operation of affordable housing; (F) the Connecticut Housing Finance Authority; (G) a municipal developer; (H) any community development financial institution; or (I) any combination thereof.

(5) “Housing”, “housing development” or “development” means a work or undertaking having as its primary purpose the provision of safe, well-designed and adequate housing and related facilities for low and moderate income families and persons and includes existing housing for low and moderate income families and persons and housing whose primary purpose is to provide dwelling accommodations for low and moderate income families and persons but has dwelling accommodations for others.

(6) “Housing Trust Fund” or “fund” means the Housing Trust Fund created under section 8-336o.

(7) “Housing Trust Fund program” or “program” means the Housing Trust Fund program developed and administered under section 8-336p.

(8) “Low and moderate income families and persons” means families and persons whose income falls within the income levels set by the commissioner pursuant to regulations adopted under subsection (a) of section 8-336q, except that the commissioner may establish income levels up to and including one hundred twenty per cent of the area median income, as determined by the United States Department of Housing and Urban Development.

(9) “Municipal developer” means a municipality acting by and through its legislative body, except that in any town in which a town meeting or representative town meeting is the legislative body, “municipal developer” means the board of selectmen if such board is authorized to act as the municipal developer by the town meeting or representative town meeting.

(10) “Secretary” means the Secretary of the Office of Policy and Management.

(11) “State Bond Commission” means the commission established under section 3-20.

(12) “Treasurer” means the State Treasurer and includes each successor in office or authority.

(June Sp. Sess. P.A. 05-5, S. 16; P.A. 11-168, S. 7.)

History: June Sp. Sess. P.A. 05-5 effective July 1, 2005; P.A. 11-168 replaced “section” with “chapter” re applicability of terms, effective July 13, 2011.



Section 8-336n - Bond issue for Housing Trust Fund program.

(a) For the purpose of capitalizing the Housing Trust Fund created by section 8-336o, the State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding two hundred twenty million dollars, provided (1) twenty million dollars shall be effective July 1, 2005, (2) twenty million dollars shall be effective July 1, 2006, (3) twenty million dollars shall be effective July 1, 2007, (4) thirty million dollars shall be effective July 1, 2008, (5) twenty million dollars shall be effective July 1, 2009, (6) twenty-five million dollars shall be effective July 1, 2011, (7) twenty-five million dollars shall be effective July 1, 2012, (8) thirty million dollars shall be effective July 1, 2013, and (9) thirty million dollars shall be effective July 1, 2014. The proceeds of the sale of bonds pursuant to this section shall be deposited in the Housing Trust Fund.

(b) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Such bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due, and accordingly and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(c) None of the bonds authorized under subsection (a) of this section shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management and stating such terms and conditions as said commission, in its discretion may require.

(June Sp. Sess. P.A. 05-5, S. 17–19; June Sp. Sess. P.A. 07-7, S. 44; P.A. 11-57, S. 91; P.A. 13-239, S. 56.)

History: June Sp. Sess. P.A. 05-5 effective July 1, 2005; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing aggregate authorization from $100,000,000 to $110,000,000 and, in Subdiv. (4), increasing authorization effective July 1, 2008, from $20,000,000 to $30,000,000, effective November 2, 2007; P.A. 11-57 amended Subsec. (a) to increase aggregate authorization from $110,000,000 to $160,000,000, of which $25,000,000 is effective July 1, 2011, and $25,000,000 is effective July 1, 2012, effective July 1, 2011; P.A. 13-239 amended Subsec. (a) to increase aggregate authorization from $160,000,000 to $220,000,000, of which $30,000,000 is effective July 1, 2013, and $30,000,000 is effective July 1, 2014, effective July 1, 2013.



Section 8-336o - Housing Trust Fund.

(a) There is established the “Housing Trust Fund” which shall be a nonlapsing fund held by the Treasurer separate and apart from all other moneys, funds and accounts. The following funds shall be deposited in the fund: (1) Proceeds of bonds authorized by section 8-336n; (2) all moneys received in return for financial assistance awarded from the Housing Trust Fund pursuant to the Housing Trust Fund program established under section 8-336p; (3) all private contributions received pursuant to section 8-336p; and (4) to the extent not otherwise prohibited by state or federal law, any local, state or federal funds received pursuant to section 8-336p. Investment earnings credited to the assets of said fund shall become part of the assets of said fund. The Treasurer shall invest the moneys held by the Housing Trust Fund subject to use for financial assistance under the Housing Trust Fund program.

(b) Any moneys held in the Housing Trust Fund may, pending the use or application of the proceeds thereof for an authorized purpose, be (1) invested and reinvested in such obligations, securities and investments as are set forth in subsection (f) of section 3-20, in participation certificates in the Short Term Investment Fund created under sections 3-27a and 3-27f and in participation certificates or securities of the Tax-Exempt Proceeds Fund created under section 3-24a, (2) deposited or redeposited in such bank or banks at the direction of the Treasurer, or (3) invested in participation units in the combined investment funds, as defined in section 3-31b. Unless otherwise provided pursuant to subsection (c) of this section, proceeds from investments authorized by this subsection shall be credited to the Housing Trust Fund.

(c) The moneys of the Housing Trust Fund shall be used to fund the Housing Trust Fund program established under section 8-336p and are in addition to any other resources available from state, federal or other entities that support the program goals established in said section 8-336p.

(June Sp. Sess. P.A. 05-5, S. 20; P.A. 11-168, S. 8.)

History: June Sp. Sess. P.A. 05-5 effective July 1, 2005; P.A. 11-168 amended Subsec. (a) by adding Subdiv. (4) re local, state or federal funds received, effective July 13, 2011.



Section 8-336p - Housing Trust Fund program. Purpose. Financial assistance. Third-party contract administrators. Annual report.

(a) There is established the Housing Trust Fund program which shall be developed and administered by the Department of Housing. The purpose of the program is to: (1) Encourage the creation of housing for homeownership at a cost that will enable low and moderate income families to afford quality housing while paying no more than thirty per cent of gross household income on housing, (2) promote the rehabilitation, preservation and production of quality, well-designed rental and homeownership housing affordable to low and moderate income families or persons, (3) maximize the leveraging of state and federal funds by encouraging private sector investment in housing developments receiving assistance, (4) encourage housing that maximizes housing choices of residents, (5) enhance economic opportunity for low and moderate income individuals and their families, (6) promote the application of efficient land use that utilizes existing infrastructure and the conservation of open spaces, and (7) encourage the development of housing which aids the revitalization of communities.

(b) Financial assistance shall be provided under subsection (a) of this section to eligible applicants, as defined in section 8-336m, for development of quality rental housing and homeownership for low and moderate income families or persons. The financial assistance made under the Housing Trust Fund program shall be paid from the Housing Trust Fund established under section 8-336o, and may be in the form of no interest and low interest loans, loan guarantees, revolving loans, grants and appraisal gap financings and other similar financings necessary to make rents or home prices affordable. Financial assistance provided under this section shall supplement (1) existing loan and tax credits programs available under state and federal law, and (2) grants, loans or financial assistance from any nonprofit or for-profit entity.

(c) The resources of the program shall be made available, at least semiannually, on a competitive basis in accordance with the written program guidelines and criteria adopted pursuant to subsection (a) of section 8-336q.

(d) (1) The Commissioner of Housing may, with the approval of the Secretary of the Office of Policy and Management, solicit and accept contributions from private entities, nonprofit and for-profit corporations, philanthropic organizations and financial institutions, to support and expand the resources available through the Housing Trust Fund. All such funds shall be deposited in the Housing Trust Fund.

(2) The Commissioner of Housing may deposit any local, state or federal funds received by said commissioner into the Housing Trust Fund, provided such funds are received for purposes that do not conflict with the purposes of the Housing Trust Fund program.

(e) (1) Any contribution to the Housing Trust Fund made pursuant to subsection (d) of this section shall be distributed as designated by its contributor, except that not more than fifty per cent of the contribution may be designated. If no designation is specified, such funds shall be used by the commissioner to further the purposes of sections 8-336m to 8-336q, inclusive.

(2) In each fiscal year that the Housing Trust Fund has funds available for distribution, the commissioner shall allocate from said fund three hundred thousand dollars for funding matching grants to be dedicated to funding purchases of primary residences pursuant to the provisions of sections 31-51ww to 31-51eee, inclusive.

(3) Any unexpended or unallocated amounts in the Housing Trust Fund for any fiscal year may be carried over to the succeeding fiscal year and adjustments may be made for short fiscal periods.

(f) (1) The commissioner may select a third-party contract administrator to establish or maintain a revolving loan fund or to carry out some of the duties of the department under the Housing Trust Fund program. For any contract having a cost of more than fifty thousand dollars, the third-party administrator shall be selected through a competitive process and may be paid from the moneys in the Housing Trust Fund. Such administrator may not spend more than fifteen per cent of the contract cost on administrative expenses.

(2) Any contract with a third-party contract administrator selected for the purpose of establishing or maintaining a revolving loan fund shall provide that all outstanding loans are assigned to the department when the third-party administrator is (A) no longer establishing or maintaining the revolving loan fund; (B) in default of its obligations to the department; or (C) no longer functioning as an entity.

(g) The commissioner shall include in the report required pursuant to section 8-37qqq an annual report concerning the activities for the prior fiscal year of the Housing Trust Fund and the Housing Trust Fund program and the efforts of the department to obtain private support for the Housing Trust Fund and the Housing Trust Fund program.

(June Sp. Sess. P.A. 05-5, S. 21; P.A. 07-171, S. 3; P.A. 11-168, S. 9; P.A. 13-234, S. 2, 68.)

History: June Sp. Sess. P.A. 05-5 effective July 1, 2005; P.A. 07-171 amended Subsec. (f) by requiring inclusion of activities in report required pursuant to Sec. 32-1m and making conforming changes; P.A. 11-168 amended Subsec. (b) by adding revolving loans as form of financial assistance, amended Subsec. (d) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re deposit of local, state or federal funds, added new Subsec. (f) re third-party contract administrators and redesignated existing Subsec. (f) as Subsec. (g), effective July 13, 2011; P.A. 13-234 amended Subsec. (g) by substituting reference to Sec. 8-37qqq for reference to Sec. 32-1m re report, effective July 1, 2013; pursuant to P.A. 13-234, references to Commissioner of Economic and Community Development and Department of Economic and Community Development were changed editorially by the Revisors to references to Commissioner of Housing and Department of Housing, respectively, in Subsecs. (a) and (d), effective June 19, 2013.



Section 8-336q - Regulations. Housing Trust Fund Program Advisory Committee. Terms and conditions.

(a) The commissioner, in consultation with the Treasurer, the Secretary of the Office of Policy and Management and the Connecticut Housing Finance Authority and after consideration of the recommendations of the committee established by subsection (b) of this section, shall establish regulations and criteria for rating various proposals for funds under the Housing Trust Fund program. The regulations shall be adopted pursuant to chapter 54 and posted on the department’s web site.

(b) There shall be a Housing Trust Fund Program Advisory Committee. Said committee shall meet at least semiannually and shall advise the commissioner on (1) the administration, management and objectives of the Housing Trust Fund program; and (2) the development of regulations, procedures and rating criteria for the program. The committee shall be appointed by the commissioner, in consultation with the Treasurer and the secretary and shall include the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to planning and development, and the joint standing committee of the General Assembly having cognizance of matters relating to housing and representatives from each of the following: (A) The nonprofit housing development community; (B) the for-profit housing development community; (C) a housing authority; (D) a community development financial institution; (E) the Connecticut Housing Finance Authority; (F) a state-wide housing organization; (G) an elected or appointed official of a municipality with a population of less than fifty thousand; (H) an elected or appointed official of a municipality with a population between fifty thousand and one hundred thousand; (I) an elected or appointed official of a municipality with a population in excess of one hundred thousand; and (J) the employers of the state, which may be satisfied by the appointment of a representative from a state business and industry association or regional chambers of commerce.

(c) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 8-336m to 8-336q, inclusive.

(d) The commissioner may request, inspect and audit reports, books and records and any other financial or project-related information with respect to eligible applicants that receive financial assistance, including, without limitation, resident or employment information, financial and operating statements and audits. The commissioner may investigate the accuracy and completeness of such reports, books and records.

(e) Whenever financial assistance is provided pursuant to section 8-336p, the commissioner may take all reasonable steps and exercise all available remedies necessary or desirable to protect the obligations or interests of the state, including, but not limited to, amending any term or condition of a contract or agreement, provided such amendment is allowed or agreed to pursuant to such contract or agreement, or purchasing or redeeming, pursuant to foreclosure proceedings, bankruptcy proceedings or in other judicial proceedings, any property on which such commissioner or the department holds a mortgage or other lien, or in which the commissioner or the department has an interest.

(June Sp. Sess. P.A. 05-5, S. 22; P.A. 12-8, S. 3.)

History: June Sp. Sess. P.A. 05-5 effective July 1, 2005; P.A. 12-8 amended Subsec. (b) by changing “select committee” to “joint standing committee”, effective May 2, 2012.






Chapter 138 - Security Deposit Revolving Loan Fund (Repealed)

Section 8-337 and 8-338 - Security deposit loans; regulations; report. Connecticut Security Deposit Revolving Loan Fund.

Sections 8-337 and 8-338 are repealed.

(P.A. 84-510, S. 2, 3, 5; P.A. 86-107, S. 3, 19; P.A. 90-238, S. 22, 32; P.A. 91-346, S. 8, 9.)






Chapter 138a - Rent Subsidies (See Chapter 319uu)



Chapter 138b - Housing Programs for Homeless Persons

Section 8-355 - Definitions.

As used in sections 8-355 to 8-359, inclusive:

(1) “Commissioner” means the Commissioner of Economic and Community Development.

(2) “Community housing development corporation” means a corporation which has qualified for assistance under section 8-217.

(3) “Homeless person” means any person who does not have overnight shelter or sufficient income or resources to secure such shelter.

(4) “Nonprofit corporation” shall be construed as defined in section 8-39.

(5) “Utility allowance” means the average monthly amount a person or family spends for heat and other utilities, excluding telephone, which is not supplied or paid for by the owner of the dwelling unit rented by the person or family.

(P.A. 85-485, S. 1; P.A. 87-309, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 87-309 made a technical change in the reference contained in Subdiv. (4); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-356 - State financial assistance to community housing development corporation, municipal developer or nonprofit corporation for emergency shelters or rooming houses for homeless persons or mobile manufactured homes for use as transitional housing.

The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with a community housing development corporation, a municipal developer or a nonprofit corporation providing emergency shelter services for homeless persons for state financial assistance in the form of a state grant-in-aid, loan, deferred loan, loan guarantee or interest subsidy for the cost of acquisition, construction, rehabilitation or renovation of emergency shelters or rooming houses for homeless persons or for the cost of acquisition of mobile manufactured homes for use as transitional housing. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(P.A. 85-485, S. 2; P.A. 87-309, S. 2; 87-436, S. 20, 23; P.A. 92-166, S. 23, 31; P.A. 93-309, S. 27, 29; 93-435, S. 80, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 19.)

History: P.A. 87-309 made technical changes and provided for assistance for emergency shelters and mobile manufactured homes to be used as transitional housing; P.A. 87-436 added provisions authorizing state to enter into contracts with municipal developers; P.A. 92-166 amended the section to make deferred loans a form of financial assistance available under the section and further provided that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 93-309 designated the existing section as Subsec. (a) and added new Subsec. (b) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (b) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 deleted former Subsec. (b) re regulations and application to program repealed by the same act and made a conforming change.



Section 8-357 - State financial assistance to community housing development corporation, municipal developer or nonprofit corporation for transitional housing and support services.

(a) The state, acting by and in the discretion of the Commissioner of Housing, may enter into a contract with a community housing development corporation, a municipal developer or a nonprofit corporation for state financial assistance in the form of a state grant-in-aid, loan, deferred loan, loan guarantee or interest subsidy for the cost of acquisition, construction, rehabilitation or renovation of multifamily dwellings for persons and families whose adjusted monthly income does not exceed fifty per cent of the median household income, as determined by the commissioner, for the area in which they reside and who have received emergency shelter services or shelter services for victims of domestic violence and are in need of transitional housing and support services for a period of six to twenty-four months. Such housing and services shall be designed to enable such persons to maintain their current jobs, improve their employment skills, retrain for different occupations or continue their education. Such services may include, without limitation, information and referral; counseling and support groups; aid in finding vocational training, education or employment; health, nutrition, fitness and recreation programs; child care; transportation; legal aid; and financial counseling. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(b) The commissioner may consider, without limitation, the following criteria in determining which project shall be eligible for assistance under this section: (1) Whether the project has been approved by local planning and zoning commissions, (2) the amount of resources which have been committed to the project by the private sector and the municipality in which the project would be located, (3) the extent to which resources of existing social services agencies are planned to be utilized, (4) the extent to which both privacy and community living are planned for residents of the project, (5) whether the project is capable of operating without ongoing state subsidies, and (6) the proximity of the project to schools, potential employers, stores and transportation, medical, child care and recreational facilities.

(P.A. 85-485, S. 3; P.A. 87-309, S. 3; 87-436, S. 21, 23; P.A. 92-166, S. 24, 31; P.A. 93-309, S. 28, 29; 93-435, S. 81, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-93, S. 20; P.A. 13-214, S. 5; 13-234, S. 2.)

History: P.A. 87-309 made technical changes to Subsec. (a); P.A. 87-436 added provision in Subsec. (a) authorizing state to enter into contracts with municipal developers; P.A. 92-166 amended Subsec. (a) to make deferred loans a form of financial assistance available under the section and to provide that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 93-309 added new Subsec. (c) prohibiting the commissioner of housing, on and after July 1, 1994, or the effective date of regulations adopted under Sec. 8-437, from accepting applications for housing developments that qualify for financial assistance under Sec. 8-433, effective July 1, 1993; P.A. 93-435 amended Subsec. (c) by deleting reference to “July 1, 1994,” re the deadline for the receipt by the commissioner of housing of certain applications for state financial assistance, and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 06-93 made a technical change in Subsec. (b) and deleted former Subsec. (c) re regulations and application to program repealed by the same act; P.A. 13-214 amended Subsec. (a) to substitute “victims of domestic violence” for “battered women”; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (a), effective June 19, 2013.



Section 8-358 - Rental payments. Regulations.

(a) The maximum amount which a person or family residing in a dwelling unit in a project receiving financial assistance under sections 8-355 to 8-359, inclusive, shall pay as its contribution to the total rent for the dwelling unit shall be thirty per cent of the adjusted monthly income, as defined by the commissioner pursuant to subsection (b) of this section, of the household in which the person resides or of the family, less the amount of such household’s or family’s utility allowance.

(b) The commissioner shall adopt regulations in accordance with chapter 54 (1) defining adjusted monthly income, (2) establishing criteria for determining the utility allowance of a person or family, (3) establishing criteria for determining which projects shall be eligible for financial assistance under sections 8-356 and 8-357 and (4) establishing procedures for the operation of the programs under said sections.

(P.A. 85-485, S. 4; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 58.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; (Revisor’s note: In 1997 references to sections “17b-115 to 17b-138, inclusive” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to sections “17b-116 to 17b-138, inclusive” and “17b-689, 17b-689b” respectively, to reflect the repeal of the relevant sections by the June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 amended Subsec. (a) by deleting provisions re rental payments made to recipients of general assistance and the amount of any such payments.



Section 8-359 - Bond issue.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate three million five hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Commissioner of Economic and Community Development for the purposes of sections 8-355 to 8-359, inclusive.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 8-355 to 8-359, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Economic and Community Development and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to sections 8-355 to 8-359, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(d) Each contract for state financial assistance entered into pursuant to section 8-356 or 8-357 shall provide that if the community housing development corporation, municipal developer or nonprofit corporation conveys the property for which financial assistance is provided under sections 8-355 to 8-359, inclusive, or stops using such property for the benefit of low income persons, the corporation or municipal developer shall immediately repay the loan or grant to the state. The state shall have a lien on such property for the purpose of ensuring compliance with the provisions of this subsection, which lien may be subordinated to a subsequent loan relating to such property at the discretion of the commissioner. Such lien may be removed by the commissioner, subject to such terms and conditions as the commissioner may determine, not less than ten years after the date of such contract for financial assistance upon a determination by the commissioner that the need for housing for the homeless in the locality no longer exists or upon a determination by the commissioner that the removal of such lien is in the best interest of the state.

(e) Subject to the approval of the Governor, any administrative or other cost or expense incurred by the state in connection with the carrying out of the provisions of sections 8-355 to 8-359, inclusive, including the hiring of necessary employees and the entering upon necessary contracts, shall be paid from the proceeds of the bonds issued pursuant to this section.

(P.A. 85-485, S. 5; 85-613, S. 139, 154; P.A. 86-396, S. 14, 25; P.A. 87-309, S. 4; 87-405, S. 10, 26; 87-436, S. 22, 23; P.A. 88-294, S. 1, 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 07-217, S. 38.)

History: P.A. 85-613 added Subsec. (e) re payment of expenses incurred by state in connection with carrying out provisions of Secs. 8-355 to 8-359, inclusive, from proceeds of bonds; P.A. 86-396 increased bond authorization from $500,000 to $1,500,000; P.A. 87-309 amended Subsec. (d) to authorize the subordination of the state’s lien to a first mortgage; P.A. 87-405 increased the bond authorization to $3,500,000; P.A. 87-436 added references to municipal developers in Subsec. (d); P.A. 88-294 added provisions in Subsec. (d) re subordination and removal of state lien; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 07-217 made technical changes in Subsecs. (a) and (b), effective July 12, 2007.



Section 8-360 - Nondisclosure of location of housing for domestic violence victims.

Nothing in sections 1-200, 1-205, 1-206, 1-210 to 1-213, inclusive, 1-225 to 1-232, inclusive, 1-240 and 19a-342 shall be construed to require a public agency, as defined in section 1-200, to disclose any information indicating the location of a shelter or transitional housing for victims of domestic violence.

(P.A. 89-38, S. 1, 2.)

History: (Revisor’s note: In 1997 references to “sections 1-15, 1-18a, 1-19 to 1-19b, inclusive, and 1-21 to 1-21k, inclusive,” were changed editorially by the Revisors to the corresponding section numbers in Ch. 3 and Sec. 19a-342, reflecting the transfer of those sections).



Section 8-361 and 8-362 - Pilot program for acquisition and rehabilitation of abandoned property into single room occupancy housing for homeless persons. Abatement of real property taxes.

Sections 8-361 and 8-362 are repealed, effective October 1, 2006.

(P.A. 93-401, S. 1, 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-256, S. 179, 209; P.A. 06-93, S. 22.)






Chapter 138c - Grants to Municipalities for Financing of Low and Moderate Income Rental Housing

Section 8-365 - State financial assistance to municipalities with programs for financing of low and moderate income rental housing.

(a) The Commissioner of Economic and Community Development shall make grants-in-aid to any municipalities which have created programs to provide for the financing of new construction or substantial rehabilitation of dwelling units in projects in which a majority of the tenants shall be low and moderate income families if such municipal programs meet the requirements of subsection (b) of this section.

(b) In order to be eligible for grants made pursuant to this section, a municipal program must: (1) Provide for a separate and distinct fund for any moneys received for or dedicated to such program, which fund shall not lapse at the end of the municipal fiscal year; (2) allow for unrestricted direct contributions from private persons, municipal funds and federal funds to such fund; and (3) include a mechanism to guarantee that a majority of the tenants in any project financed by such program shall be low and moderate income families.

(c) Any grant made by the commissioner shall be in an amount equal to fifty per cent of all such funds deposited in a municipal fund from private persons.

(d) The Commissioner of Economic and Community Development shall adopt regulations in accordance with chapter 54 to implement the provisions of this section.

(P.A. 86-306, S. 1, 4; P.A. 87-506, S. 1, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 87-506 allowed for contributions of municipal and federal funds to a fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-366 - Choice of municipalities.

Section 8-366 is repealed.

(P.A. 86-306, S. 2, 4; P.A. 87-506, S. 8, 9.)



Section 8-367 - Bond issue.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one hundred thousand five hundred dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Economic and Community Development for the purpose of grants-in-aid made pursuant to section 8-365.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Economic and Community Development and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 86-306, S. 3, 4; P.A. 87-506, S. 2, 9; P.A. 89-331, S. 10, 30; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 87-506 removed reference to repealed Sec. 8-366 and removed bond authorization deadline of June 30, 1987; P.A. 89-331 decreased the bond authorization from $1,000,000 to $100,500; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-367a - Financial assistance for tenant management organizations. Pilot program. Regulations. Report.

(a) The Commissioner of Economic and Community Development shall establish a pilot program to provide financial assistance in the form of a grant-in-aid for expenses incurred in the establishment of a tenant management organization in a state-assisted or federally-assisted housing project, including the cost of technical assistance and training designed to teach tenants how to manage and maintain public housing. The pilot program shall provide such assistance in up to three municipalities. Such grants-in-aid shall be awarded in accordance with such terms and conditions as the commissioner may prescribe.

(b) The Commissioner of Economic and Community Development shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. The regulations shall establish the criteria for awarding the grants-in-aid authorized under this section and the terms and conditions of such grants.

(c) Not later than January 15, 1989, the Commissioner of Economic and Community Development shall submit a report containing an evaluation of the operation and effectiveness of the pilot program authorized under this section to the joint standing committee on planning and development.

(P.A. 87-406, S. 3, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.






Chapter 138d - Rental Housing Assistance Trust Fund (Repealed)

Section 8-370 to 8-375 - Rental Housing Assistance Trust Fund.

Sections 8-370 to 8-375, inclusive, are repealed.

(P.A. 86-395, S. 1, 2, 5–8, 10; P.A. 87-377, S. 4, 5.)






Chapter 138e - Housing Development Zones

Section 8-376 - Designation of housing development zones.

Any municipality which is a distressed municipality as defined in subsection (b) of section 32-9p, on October 1, 1987, may apply to the Commissioner of Economic and Community Development to designate an area of such municipality as a housing development zone. Any such area shall consist of one or two contiguous United States census tracts or a portion of an individual census tract as determined in accordance with the most recent United States census. At least twenty-five per cent of the designated area shall be zoned or allow for multifamily residential dwellings.

(P.A. 87-378, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-377 - Plan of development and rehabilitation.

Any municipality which applies for designation of an area of the municipality as a housing development zone shall submit to the commissioner a plan for the development and rehabilitation of housing in the area. Such plan shall include evidence of the commitment of financial assistance that will be made for housing development in the area by private persons, the municipality, state agencies or agencies of the United States government.

(P.A. 87-378, S. 2.)



Section 8-378 - Approval of designation. Priority financial assistance. Removal of designation.

The Commissioner of Housing may approve the designation of up to three areas in the state as housing development zones, provided the commissioner shall not approve the designation of more than one housing development zone in any municipality. Proposals for financial assistance received by the commissioner from eligible developers, as defined in section 8-39, for programs or projects authorized pursuant to chapter 128, 130 or 133 which will be located in a housing development zone shall be accorded a high priority to receive financial assistance from the commissioner. The commissioner may remove the designation of any area which has been approved as a housing development zone if such area no longer meets the criteria for designation as such a zone set forth in sections 8-376 and 8-377 or in regulations adopted pursuant to section 8-381, provided no such designation shall be removed less than ten years from the original date of approval of such zone.

(P.A. 87-378, S. 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 34.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 13-234 substituted “Commissioner of Housing” for “Commissioner of Economic and Community Development” and deleted reference to Ch. 138, effective July 1, 2013.



Section 8-379 - Waiver of percentage limitations on financial assistance.

The commissioner may waive the limitations on the amount of state financial assistance provided pursuant to section 8-216b for housing and community development projects undertaken in a housing development zone.

(P.A. 87-378, S. 4; P.A. 88-280, S. 12.)

History: P.A. 88-280 made technical changes.



Section 8-380 - Fixing of assessments in housing development zones.

Any municipality which includes an area which has been designated as a housing development zone pursuant to section 8-378 shall provide, by ordinance, for the fixing of assessments on all commercial and residential property in such zone which is improved during the period when such area is designated a housing development zone and, in the case of residential property, is occupied by families whose income is less than one hundred fifty per cent of the median family income of the municipality. Such fixed assessments shall be for a period of eleven years from the time of such improvement and the municipality shall defer any increase in assessment attributable to such improvements according to the following schedule:

Year

Percentage
Of Increase Deferred

First

100

Second

100

Third

90

Fourth

80

Fifth

70

Sixth

60

Seventh

50

Eighth

40

Ninth

30

Tenth

20

Eleventh

10

(P.A. 87-378, S. 5.)



Section 8-381 - Regulations.

The Commissioner of Economic and Community Development shall adopt regulations in accordance with the provisions of chapter 54 to establish such additional qualifications for designation as a housing development zone and such other requirements as necessary to carry out the provisions of this chapter.

(P.A. 87-378, S. 6; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.






Chapter 138f - State and Regional Housing Planning, Policy and Development

Section 8-384 - Regional housing councils.

(a) There shall continue to be a regional housing council within each planning region of the state, as designated under the provisions of section 16a-4a, which shall consist of not less than seven members of the public representing a fair cross-section of the region. The chairperson of each regional housing council shall be appointed by the Governor and shall serve for a term coterminous with that of the Governor. Upon the resignation of any chairperson, the Governor shall appoint a successor to serve as chairperson. The chairperson shall organize each regional housing council and appoint the members thereof, who shall serve at the pleasure of the chairperson. If any vacancy occurs in the council, the chairperson shall appoint a successor to fill such vacancy. If the Commissioner of Economic and Community Development finds that a regional housing council has not been organized within a planning region, he may designate the regional planning agency or other entity to serve as the regional housing council for such region.

(b) Each regional housing council shall: (1) Strive for environmentally and economically sound and socially balanced development of affordable, equal opportunity housing in accordance with applicable state and federal laws and regulations and regional development plans; (2) assist state and local decision makers, housing sponsors and other participants in the development of housing in defining suitable approaches to providing for regional housing needs and identifying regional housing resources; (3) develop channels of communication between all levels of government and the producers and consumers of housing in order to assist in expediting existing processes for housing production, in cooperation with regional planning agencies; (4) formulate and recommend measures designed to improve housing policies and propose appropriate legislative changes; (5) review and evaluate state housing programs and grants; (6) provide a forum for members of the public concerned with housing issues; (7) receive, review and comment on the housing needs assessment transmitted to the council by the regional planning agency within its planning region as required by section 8-35a, provided the council shall transmit such comments to the Commissioner of Economic and Community Development not later than thirty days after receiving the housing needs assessment; and (8) monitor housing-related activities of the regional planning agency within its region.

(P.A. 87-550, S. 2, 10; June Sp. Sess. P.A. 91-12, S. 4; P.A. 94-138, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: June Sp. Sess. P.A. 91-12 amended Subsec. (b)(7) to require each regional housing council to submit comments on the housing needs to the commissioner of housing rather than the Blue Ribbon Commission on Housing; P.A. 94-138 amended Subsec. (a) to designate regional planning agencies or other entities to serve as regional housing councils and amended Subsec. (b) to authorize monitoring of housing-related activities of regional planning agencies; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-385 - Housing Advisory Committee.

Section 8-385 is repealed, effective July 1, 2013.

(P.A. 87-550, S. 3, 10; P.A. 89-126, S. 1; June Sp. Sess. P.A. 91-12, S. 5; P.A. 94-138, S. 1; P.A. 95-250, S. 1; P.A. 96-68, S. 4; 96-211, S. 1, 5, 6; P.A. 13-234, S. 155; 13-247, S. 286; 13-299, S. 95.)



Section 8-386 - Regional fair housing compact pilot program. Report.

(a) Upon submission of the initial report of the Blue Ribbon Commission on Housing pursuant to subsection (a) of section 4 of public act 87-550*, the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Economic and Community Development, shall establish a pilot program in two planning regions of the state, as designated under the provisions of section 16a-4a, for the development, through the process of a negotiated investment strategy, of a regional fair housing compact to provide increased housing for low and moderate income families within the regions. The choice of the regions for such pilot program shall be based on the findings contained in the initial report of the Blue Ribbon Commission on Housing. The pilot program shall provide for a series of negotiations to be conducted by a mediator with the Secretary of the Office of Policy and Management, or his designee, the Commissioner of Economic and Community Development, or his designee, and the officers of the regional planning agency or agencies within the chosen regions, or their designees and a representative of each municipality within such planning regions, appointed by the chief executive officer of such municipality. Such negotiations shall be conducted for the purpose of formulating and reaching consensus on a fair housing compact containing regional goals for the development of adequate, affordable housing based on the need for such housing in the regions as balanced against environmental, economic, transportation and infrastructure concerns, and the time frames for achieving such goals. The secretary shall contract with an independent consultant to serve as mediator in such negotiations. Upon the successful negotiation of such regional fair housing compact, the terms of the compact shall be submitted to the regional planning agency or agencies for incorporation into the regional plan or plans of development, as provided under section 8-35a, and shall be transmitted to the chief executive officers of the municipalities located within the planning regions for approval by the municipalities. Such compact shall not be included in the regional plan or plans of development until sixty-five per cent of the legislative bodies located within the planning regions have given such approval.

(b) Not later than September 1, 1988, the Secretary of the Office of Policy and Management shall submit a report to the select committee on housing containing an evaluation of the operation and effectiveness of the pilot program authorized under this section.

(P.A. 87-550, S. 5, 10; 87-589, S. 78, 87; P.A. 88-334, S. 2, 7; P.A. 90-205, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

*Note: Section 4 of public act 87-550 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 87-589 changed report deadline in Subsec. (b) from February 3, 1988, to September 1, 1988; P.A. 88-334 amended Subsec. (a) to provide for the establishment of a pilot program in two planning regions of the state; P.A. 90-205 amended Subsec. (a) by requiring approval of 65% of towns in a compact rather than all the towns before the compact can be included in a regional plan; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-387 - Housing Infrastructure Fund. State financial assistance to municipalities located in pilot program planning regions.

(a) There is established a fund to be known as the “Housing Infrastructure Fund”. The fund shall contain any moneys required by law to be deposited therein and shall be held separate and apart from all other moneys, funds and accounts. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding. The fund may be used to make grants-in-aid, loans or deferred loans authorized by subsection (b) of this section.

(b) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, in consultation with the Secretary of the Office of Policy and Management, may enter into a contract to provide state financial assistance in the form of a grant-in-aid, loan, deferred loan or combination thereof to municipalities located within the planning regions in which the pilot program is established, upon the approval of the regional fair housing compact as provided in section 8-386. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time. Notwithstanding the provisions of subsection (d) of section 4-86, funds appropriated to any state agency for payment to local governments for purposes related to or necessary for the development of housing in the regions, including but not limited to the purposes contained in this subsection, other than those for which distribution is governed by statutory formula, may be made available for the pilot program authorized under section 8-386 upon the recommendation of the Governor and approval of the Finance Advisory Committee. The grants-in-aid, loans, deferred loans or combinations thereof authorized under this subsection and any additional funds made available for the pilot program as provided in this subsection shall be used by the municipalities in said regions for the purpose of planning, construction or renovation of housing and for any of the following when necessary to support the development of housing within such municipalities in accordance with the regional fair housing compact: (1) Sanitary sewer lines, including interceptors, laterals and pumping stations; (2) natural gas, electric, telephone and telecommunications pipes, wires, conduits and other facilities and waterlines and water supply facilities, except for any such pipes, wires, conduits, waterlines or facilities which a public service company, as defined in section 16-1, a water company, as defined in section 25-32a, or a municipal utility is required to install pursuant to any provision of the general statutes, or any special act, a regulation or order of the Public Utilities Regulatory Authority or a certificate of public convenience and necessity; (3) storm drainage facilities, including facilities to control flooding; (4) public roadways and related appurtenances; (5) community septic systems approved by the Department of Energy and Environmental Protection, provided administrative costs directly related to such construction or renovation shall not exceed five per cent of the total grant or loan from the department. Such grants-in-aid, loans, deferred loans or combinations thereof shall be awarded in such amounts and upon such conditions as the commissioner, in consultation with the secretary, may prescribe by regulation except that no grant-in-aid, loan, or deferred loan or combination thereof shall be made to any municipality that has not approved a housing compact prepared under section 8-386.

(P.A. 87-550, S. 6, 10; P.A. 88-334, S. 4, 7; 88-364, S. 91, 123; P.A. 90-205, S. 2; 90-238, S. 23, 32; P.A. 92-166, S. 25, 31; P.A. 94-95, S. 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1.)

History: P.A. 88-334 and 88-364 made technical changes to Subsec. (b); P.A. 90-205 amended Subsec. (b) to prohibit grants to municipalities that have not approved a housing compact; P.A. 90-238 amended Subsec. (a) to allow, rather than require, that the fund be used to make grants-in-aid or loans under Subsec. (b); P.A. 92-166 amended Subsec. (a) to make deferred loans a form of financial assistance available under the section and to provide that payments on interest are due immediately but that payments on principal may be made at a later time and amended Subsec. (a) to make technical changes consistent with changes in Subsec. (b); P.A. 94-95 in Subsec. (a) eliminated provision requiring investment earnings to be credited to assets of the fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b)(5) and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b)(2), effective July 1, 2011.



Section 8-388 - Regulations.

The Commissioner of Economic and Community Development, in consultation with the Secretary of the Office of Policy and Management, shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purpose of section 8-387. Such regulations shall establish terms and conditions for the award of the grants-in-aid and loans authorized under subsection (b) of said section, requirements and limitations as to adjustments of loan terms and conditions of repayment, funding priorities and such additional requirements as the commissioner deems necessary and reasonable.

(P.A. 87-550, S. 7, 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-389 - Priority financial or technical assistance in connection with regional fair housing compact.

Upon the incorporation of a successfully negotiated regional fair housing compact into a regional plan of conservation and development by a regional planning agency pursuant to section 8-386, the Commissioner of Economic and Community Development and the Connecticut Housing Authority may give priority to any application for financial or technical assistance made by a municipality, housing authority or eligible developer as defined in subsection (u) of section 8-39 in connection with any project located in a municipality which has approved the regional fair housing compact pursuant to section 8-386.

(P.A. 88-334, S. 3, 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 08-182, S. 13.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 08-182 changed “regional plan of development” to “regional plan of conservation and development”.






Chapter 138g - Tax Credits for Housing Programs

Section 8-395 - Tax credits for housing programs.

(a) As used in this section, (1) “business firm” means any business entity authorized to do business in the state and subject to the corporation business tax imposed under chapter 208, or any company subject to a tax imposed under chapter 207, or any air carrier subject to the air carriers tax imposed under chapter 209, or any railroad company subject to the railroad companies tax imposed under chapter 210, or any regulated telecommunications service, express, telegraph, cable, or community antenna television company subject to the regulated telecommunications service, express, telegraph, cable, and community antenna television companies tax imposed under chapter 211, or any utility company subject to the utility companies tax imposed under chapter 212, and (2) “nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing and having articles of incorporation approved by the executive director of the Connecticut Housing Finance Authority in accordance with regulations adopted pursuant to section 8-79a or 8-84.

(b) The Commissioner of Revenue Services shall grant a credit against any tax due under the provisions of chapter 207, 208, 209, 210, 211 or 212 in an amount equal to the amount specified by the Connecticut Housing Finance Authority in any tax credit voucher issued by said authority pursuant to subsection (c) of this section.

(c) The Connecticut Housing Finance Authority shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section, for business firms making cash contributions to housing programs developed, sponsored or managed by a nonprofit corporation, as defined in subsection (a) of this section, which benefit low and moderate income persons or families which have been approved prior to the date of any such cash contribution by the authority. Such vouchers may be used as a credit against any of the taxes to which such business firm is subject and which are enumerated in subsection (b) of this section. For income years commencing on or after January 1, 1998, to be eligible for approval a housing program shall be scheduled for completion not more than three years from the date of approval. Each program shall submit to the authority quarterly progress reports and a final report upon completion, in a manner and form prescribed by the authority. If a program fails to be completed after three years, or at any time the authority determines that a program is unlikely to be completed, the authority may reclaim any remaining funds contributed by business firms and reallocate such funds to another eligible program.

(d) No business firm shall receive a credit pursuant to both this section and chapter 228a in relation to the same cash contribution.

(e) Nothing in this section shall be construed to prevent two or more business firms from participating jointly in one or more programs under the provisions of this section. Such joint programs shall be submitted, and acted upon, as a single program by the business firms involved.

(f) No tax credit shall be granted to any business firm for any individual amount contributed of less than two hundred fifty dollars.

(g) Any tax credit not used in the period during which the cash contribution was made may be carried forward or backward for the five immediately succeeding or preceding income years until the full credit has been allowed.

(h) In no event shall the total amount of all tax credits allowed to all business firms pursuant to the provisions of this section exceed ten million dollars in any one fiscal year, provided, each year until the date sixty days after the date the Connecticut Housing Finance Authority publishes the list of housing programs that will receive tax credit reservations, two million dollars of the total amount of all tax credits under this section shall be set aside for permanent supportive housing initiatives established pursuant to section 17a-485c, and one million dollars of the total amount of all tax credits under this section shall be set aside for workforce housing, as defined by the Connecticut Housing Finance Authority through written procedures adopted pursuant to subsection (k) of this section. Each year, on or after the date sixty days after the date the Connecticut Housing Finance Authority publishes the list of housing programs that will receive tax credit reservations, any unused portion of such tax credits shall become available for any housing program eligible for tax credits pursuant to this section.

(i) No organization conducting a housing program or programs eligible for funding with respect to which tax credits may be allowed under this section shall be allowed to receive an aggregate amount of such funding for any such program or programs in excess of five hundred thousand dollars for any fiscal year.

(j) Nothing in this section shall be construed to prevent a business firm from making any cash contribution to a housing program to which tax credits may be applied which cash contribution may result in the business firm having a limited equity interest in the program.

(k) The Connecticut Housing Finance Authority, with the approval of the Commissioner of Revenue Services, shall adopt written procedures in accordance with section 1-121 to implement the provisions of this section. Such procedures shall include provisions for issuing tax credit vouchers for cash contributions to housing programs based on a system of ranking housing programs. In establishing such ranking system, the authority shall consider the following: (1) The readiness of the project to be built; (2) use of the funds to build or rehabilitate a specific housing project or to capitalize a revolving loan fund providing low-cost loans for housing construction, repair or rehabilitation to benefit persons of very low, low and moderate income; (3) the extent the project will benefit families at or below twenty-five per cent of the area median income and families with incomes between twenty-five per cent and fifty per cent of the area median income, as defined by the United States Department of Housing and Urban Development; (4) evidence of the general administrative capability of the nonprofit corporation to build or rehabilitate housing; (5) evidence that any funds received by the nonprofit corporation for which a voucher was issued were used to accomplish the goals set forth in the application; and (6) with respect to any income year commencing on or after January 1, 1998: (A) Use of the funds to provide housing opportunities in urban areas and the impact of such funds on neighborhood revitalization; and (B) the extent to which tax credit funds are leveraged by other funds.

(l) Vouchers issued or reserved by the Department of Housing under the provisions of this section prior to July 1, 1995, shall be valid on and after July 1, 1995, to the same extent as they would be valid under the provisions of this section in effect on June 30, 1995.

(m) The credit which is sought by the business firm shall first be claimed on the tax return for such business firm’s income year during which the cash contribution to which the tax credit voucher relates was paid.

(P.A. 87-377, S. 1, 5; P.A. 88-264, S. 1, 2; P.A. 90-195; May 25 Sp. Sess. P.A. 94-1, S. 12, 130; P.A. 95-250, S. 23, 42; 95-309, S. 4, 11, 12; P.A. 97-295, S. 13, 25; P.A. 98-262, S. 4, 22; P.A. 99-173, S. 33, 65; P.A. 00-170, S. 23, 42; June Sp. Sess. P.A. 01-8, S. 6, 13; P.A. 06-186, S. 65; June Sp. Sess. P.A. 10-1, S. 19; P.A. 11-61, S. 134; 11-64, S. 2.)

History: P.A. 87-377, S. 1 effective June 19, 1987, and applicable to income years of business firms commencing January 1, 1988, and thereafter; P.A. 88-264 substituted commissioner of revenue services for commissioner of housing and substituted contributions for charitable purposes in Subsec. (j), inserted new Subsec. (l) re contributions resulting in an equity interest and redesignated existing Subsec. (l) as Subsec. (m), effective June 3, 1988, and applicable to income years of business firms commencing on and after January 1, 1988; P.A. 90-195 amended Subsec. (m) to require regulations establishing a ranking system of housing programs eligible for contributions that qualify for tax credit vouchers; May 25 Sp. Sess. P.A. 94-1 amended Subsecs. (a) and (b) by eliminating references to telecommunications service company tax imposed under chapter 210a, effective July 1, 1994; P.A. 95-250 replaced Commissioner of Housing with the Connecticut Housing Finance Authority and made technical changes; P.A. 95-309 added Subsec. (n) re validity of vouchers issued before July 1, 1995, and Subsec. (o) requiring the authority to adopt written procedures by October 1, 1995, effective July 1, 1995, and changed effective date of P.A. 95-250, Sec. 23 from October 1, 1995, to July 1, 1995; P.A. 97-295 amended Subsec. (c) to add new eligibility criteria for income years commencing on or after January 1, 1998, added Subsec. (m)(6) and (7) for income years commencing on or after January 1, 1998, added new Subsec. (p) re year in which credit may be claimed, and made technical changes in Subsecs. (a), (b), (h) and (m), effective July 8, 1997, and applicable to tax returns filed for income years of corporations under Ch. 208 and of air carriers under Ch. 209 commencing on or after January 1, 1997, calendar years of insurance companies under Ch. 207, railroad companies under Ch. 210 and express, telegraph, cable and community antenna television system companies under Ch. 211 commencing on or after January 1, 1997, and calendar quarters of utility companies under Ch. 212 commencing on or after January 1, 1997; P.A. 98-262 revised effective date of P.A. 97-295 but without affecting this section; P.A. 99-173 amended Subsec. (f) to increase the credit cap per business from $50,000 to $75,000, Subsec. (i) to increase the cap for the total amount allowed as a credit from $1,000,000 to $5,000,000 and Subsec. (k) to increase the amount an entity can receive in the aggregate from $300,000 to $400,000, effective June 23, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 00-170 amended Subsec. (a) to define “nonprofit corporation”, amended Subsecs. (c), (d), (g), (j), and (m) to require eligible contributions to be in cash, amended Subsec. (f) to remove a per-business cap on credits under this section, deleted former Subsec. (g) re a restriction on eligibility under this section for banks and similar institutions, deleted former Subsec. (j) re a requirement for amounts contributed to be same or greater than the year previous, deleted former Subsec. (o) re adoption of procedures by the authority, and relettered the remaining Subsecs. accordingly, effective May 26, 2000, and applicable to income years commencing on and after January 1, 2000; June Sp. Sess. P.A. 01-8 amended Subsec. (h) by adding provisions re set aside of tax credits for the Supportive Housing Pilots Initiative, effective July 1, 2001 (Revisor’s note: In Subsec. (h), “Pilot” was changed editorially by the Revisors to “Pilots” for accuracy and consistency with Sec. 17a-485c); P.A. 06-186 amended Subsec. (h) to increase total amount of tax credits from $5,000,000 to $10,000,000, to add the Next Steps Initiative and reserve $2,000,000, rather than $1,000,000, for that or the Supportive Housing Pilots Initiative, and to reserve $1,000,000 for workforce housing, and amended Subsec. (i) to increase limit per organization from $400,000 to $500,000, effective July 1, 2006; June Sp. Sess. P.A. 10-1 amended Subsec. (h) to change date re when tax credits must be set aside from November first of each year to date 60 days after date authority publishes list of housing programs that will receive tax credit reservations, to add “or any other supportive housing initiative” and to make conforming changes, effective July 1, 2010; P.A. 11-61 amended Subsec. (h) by substituting “permanent supportive housing initiatives established pursuant to section 17a-485c” for “the Supportive Housing Pilots Initiative, the Next Steps Initiative established pursuant to section 17a-485c or any other supportive housing initiative”, effective June 21, 2011; P.A. 11-64 made identical changes in Subsec. (h) as P.A. 11-61, effective July 1, 2011.






Chapter 138h - Private Rental Investment Mortgage and Equity Program

Section 8-400 - Definitions.

As used in sections 8-400 to 8-405, inclusive:

(1) “Authority” means the Connecticut Housing Finance Authority as created under section 8-244;

(2) “Developer”, “mortgagor” or “eligible mortgagor” means (A) a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having articles of incorporation approved by the authority in accordance with the provisions of chapter 134; (B) any business corporation incorporated pursuant to chapter 601 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having articles of incorporation approved by the authority in accordance with the provisions of said chapter 134; (C) any limited liability company, partnership, limited partnership, joint venture, sole proprietorship, trust or association having as one of its purposes the construction, rehabilitation, ownership or operation of housing, and having basic documents of organization approved by the authority in accordance with the provisions of said chapter 134; or (D) a family or persons approved by the authority as qualified to own, construct, rehabilitate, manage and maintain housing under a mortgage loan made or insured by the authority under the provisions of said chapter 134 and under an agreement entered into pursuant to the provisions of sections 8-400 to 8-405, inclusive;

(3) “Housing”, “housing project”, “development” or “project” means any undertaking having as its principal purpose the construction or substantial rehabilitation of safe and adequate housing and related facilities for low and moderate income families and persons, including housing that provides dwelling accommodations in addition to the primary purpose of providing dwelling accommodations for low and moderate income families and persons;

(4) “Related facilities” means retail, commercial, office, health, administrative, recreational, community and service facilities incidental to housing as determined by the authority;

(5) “Rent” means the charges, excluding security deposits, paid to a landlord for occupancy of housing financed or assisted under sections 8-400 to 8-405, inclusive;

(6) “Project cost” means the total of all costs incurred in the development of a housing project and any related facilities, which are approved by the authority and the Commissioner of Economic and Community Development as reasonable and necessary, including, but not limited to (A) costs of land acquisition, including any buildings located thereon; (B) costs of site preparation, demolition and development; (C) architectural, engineering, legal and other fees and charges incurred in connection with the planning, execution and financing of the project; (D) the cost of studies, surveys, plans and permits required in connection with the project; (E) insurance, interest, financing, tax and assessment costs and other operating costs incurred during construction; (F) the cost of construction or reconstruction, including the cost of fixtures and equipment related to such construction or reconstruction; (G) the cost of land improvements; (H) necessary expenses incurred in connection with the initial occupancy of the project; (I) a reasonable profit or fee to the builder and developer; (J) an allowance established by the authority for working capital, replacement and contingency reserves, and reserves for any anticipated operating deficits during the first two years of occupancy; (K) the cost of such other items, including tenant relocation, as the authority and the Commissioner of Economic and Community Development shall deem to be reasonable and necessary for the development of the project, less the amount of net rents and other net revenues received from the operation of any real and personal property located on the project site during construction;

(7) “Low income unit” means a unit of housing rented to a tenant whose income is below the aggregate family income standards established in sections 8-400 to 8-405, inclusive;

(8) “Mortgage” means a mortgage deed or other instrument which shall constitute a lien, whether first or second, on real property or on a leasehold under a lease having a remaining term at the time such mortgage is acquired which does not expire for a number of years beyond the maturity date of the obligation secured by such mortgage that is equal to the number of years remaining until the maturity date of such obligation;

(9) “First mortgage” means such classes of first liens as are commonly given to secure loans on, or the unpaid purchase price of, real property under the laws of the state, together with appropriate credit instruments;

(10) “Bonds” means any bonds, notes, interim certificates, debentures or other obligations issued by the state pursuant to sections 8-400 to 8-405, inclusive;

(11) “Aggregate family income” means the total family income of all members of a family, from whatever source derived, including but not limited to pensions, annuities, retirement benefits and social security benefits, provided the authority and the Commissioner of Economic and Community Development may exclude from such income, (A) reasonable allowances for dependents, (B) reasonable allowances for medical expenses, (C) all or any part of the earnings of gainfully employed minors or family members other than the chief wage earner, (D) income not regularly received and (E) such other expenses as the Commissioner of Economic and Community Development may allow;

(12) “Tenant” means the occupant of any housing unit financed or assisted under sections 8-400 to 8-405, inclusive;

(13) “Second mortgage” means any class of second liens ranking immediately after a first mortgage or class of first liens on the same property, without any intervening liens, as are commonly given to secure loans on real property, or the unpaid purchase price of real property under the laws of the state, together with appropriate credit instruments to insure or guarantee repayment in the event of default by the mortgagor.

(P.A. 88-261, S. 1, 8; P.A. 95-250, S. 1, 32, 42; 95-309, S. 6, 11, 12; P.A. 96-211, S. 1, 5, 6; 96-256, S. 180, 209; 96-271, S. 153, 254; P.A. 12-161, S. 1.)

History: P.A. 95-250 and P.A. 96-211 amended Subdiv. (11) to substitute “Commissioner of Economic and Community Development” for the Commissioner of Housing, amended Subdiv. (3) to include first liens in the definition of “second mortgage” and made technical changes; P.A. 95-309 made further technical changes and changed effective date of P.A. 95-250 but did not affect this section; P.A. 96-256 and P.A. 96-271 amended definitions of “developer”, “mortgagor” or “eligible mortgagor” in Subdiv. (2) by replacing reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto” and “chapter 599” with “chapter 601 or any predecessor statutes thereto”, respectively, effective January 1, 1997; P.A. 12-161 amended Subdiv. (4) to redefine “related facilities” by adding “retail” and amended Subdiv. (6) to redefine “project cost” by adding “and any related facilities”, effective July 1, 2012.



Section 8-401 - Grants-in-aid or deferred loans to rental housing projects financed by Connecticut Housing Finance Authority first mortgages.

Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-20, the state, acting by and through the Commissioner of Economic and Community Development, may enter into a contract with a developer, the authority or mortgagor of the authority for state financial assistance in the form of grants-in-aid or deferred loans to housing projects financed by the authority through the means of a loan secured by a first mortgage. Such grants or deferred loans made to a developer or mortgagor of the authority under this section shall be for construction or rehabilitation of developments containing rental units. The total amount of such grants or deferred loans awarded to a single project shall not exceed an amount equal to one-half of the cost of the project divided by the number of rental units in the project multiplied by the number of low-income units in the project. The total number of low-income units in any project receiving financial assistance under this section shall be not less than twenty per cent and shall not be more than forty per cent of the total number of rental units in the project. No project receiving financial assistance under this section shall contain less than twenty-five rental units. Any grant or deferred loan awarded under this section shall be used to reduce the cost of the project. Loan repayments shall be paid to the State Treasurer and deposited in the General Fund.

(P.A. 88-261, S. 2, 8; P.A. 95-250, S. 33, 42; 95-309, S. 7, 11, 12; P.A. 96-69, S. 2; P.A. 12-161, S. 2.)

History: P.A. 95-250 substituted “Commissioner of Economic and Community Development” for “Commissioner of Housing” and added provisions re financial assistance from the proceeds of bonds approved by public or special acts effective on or after July 1, 1995; P.A. 95-309 changed the reference to “proceeds of bonds approved by public or special acts” to “proceeds of bonds authorized by public or special acts” and changed effective date of P.A. 95-250 but did not affect this section; P.A. 96-69 added provision requiring loan repayment be paid to State Treasurer and deposited in General Fund; P.A. 12-161 added language authorizing financial assistance contracts with a developer or mortgagor of the authority, deleted provision authorizing grant-in-aid to authority to extend state financial assistance to a developer or mortgagor of the authority and deleted provisions re bonds authorized by acts effective on or after, and acts effective prior to, July 1, 1995, and projects receiving assistance prior to October 1, 1995, effective July 1, 2012.



Section 8-402 - Rental subsidy certificates.

The state, acting by and through the Commissioner of Economic and Community Development, may enter into a contract with the authority, developer, or mortgagor of the authority and the authority may enter into a contract with a developer or mortgagor of the authority to provide state financial assistance in the form of rental subsidy certificates for each low-income unit in the project. Any commitment to provide such subsidy shall be an obligation of the state or the authority, as the case may be, for a period of not less than fifteen years, and the amount of such subsidy shall be equal to the difference between the amount of rent plus an allowance for heat and utilities not included in the rent approved by the commissioner or the authority, as the case may be, and thirty per cent of the annual aggregate family income of the tenant residing in the low-income unit for each such unit on an annual basis. The rent charged for a low-income unit may not be increased without the approval of the commissioner or the authority, as the case may be. The annual aggregate family income of a tenant for the year prior to the occupancy of a low-income unit by the tenant shall not exceed fifty per cent of the area median income, adjusted for family size, as determined by the commissioner or the authority, as the case may be. If such annual aggregate family income after occupancy exceeds seventy per cent of the area median income, adjusted for family size, the unit occupied by the tenant will no longer be considered a low-income unit and the next available unit will be rented to a tenant with an aggregate family income of less than fifty per cent of the area median income, adjusted for family size. No tenant residing in a project will receive financial assistance through a rental subsidy certificate under this section if the aggregate family income of the tenant in the prior year exceeds sixty per cent of the area median income, adjusted for family size.

(P.A. 88-261, S. 3, 8; P.A. 95-250, S. 34, 42; 95-309, S. 11, 12; P.A. 12-161, S. 3.)

History: P.A. 95-250 substituted “Commissioner of Economic and Community Development” for “Commissioner of Housing” and authorized authority to enter into contracts with developers or mortgagors; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 12-161 changed “Department” to “Commissioner” and made a technical change, effective July 1, 2012.



Section 8-403 - Second mortgage loans to rental housing projects financed by Connecticut Housing Finance Authority first mortgages.

Upon preliminary approval by the State Bond Commission pursuant to the provisions of section 3-20, the state, acting by and through the Commissioner of Economic and Community Development, may enter into a contract with a developer, the authority or a mortgagor of the authority for state financial assistance in the form of a loan secured by a second mortgage for any housing project for which the authority has provided financial assistance in the form of a loan secured by a first mortgage. Such loan shall be made for the purpose of providing additional financing for the project. Any loan made under this section shall bear interest payable quarterly on the first days of January, April, July and October for the preceding calendar quarter, or at such other times as are determined by the commissioner or the authority, as the case may be, at a rate determined by the State Bond Commission under subsection (t) of section 3-20 and shall be repayable in such installments as may be determined by the commissioner or the authority, as the case may be, within fifty years from the date of completion of the project. Loan repayments shall be paid to the State Treasurer and deposited in the General Fund.

(P.A. 88-261, S. 4, 8; P.A. 95-250, S. 35, 42; 95-309, S. 8, 11, 12; P.A. 96-69, S. 1; P.A. 12-161, S. 4.)

History: P.A. 95-250 substituted “Commissioner of Economic and Community Development” for “Commissioner of Housing” and added provisions re financial assistance funded from the proceeds of bonds approved by public or special acts effective on or after July 1, 1995; P.A. 95-309 changed the reference to “proceeds of bonds approved by public or special acts” to “proceeds of bonds authorized by public or special acts” and changed effective date of P.A. 95-250 but did not affect this section; P.A. 96-69 added provision requiring loan repayments be paid to State Treasurer and deposited in the General Fund; P.A. 12-161 changed “Department” to “Commissioner”, authorized financial assistance contracts with a developer or mortgagor of the authority, deleted provision authorizing grant-in-aid to authority to extend state financial assistance to a developer or mortgagor of the authority, replaced “authority” with “commissioner or the authority, as the case may be” and made technical and conforming changes, effective July 1, 2012.



Section 8-404 - Equity interest in exchange for state financial assistance.

Any contract for financial assistance awarded under sections 8-400 to 8-405, inclusive, shall contain the requirement that the state or the authority, as the case may be, shall receive, in exchange for any such assistance, a financial participation in the project. Such financial participation shall be in a proportion which shall not be less than the proportion that the number of low-income units in the project bears to the total rental units in the project. Any sale of the project, any interest in the project or any of its units shall require the approval of the Commissioner of Economic and Community Development or the authority, as the case may be, and shall be made upon such terms and conditions as the commissioner or the authority, as the case may be, may approve.

(P.A. 88-261, S. 5, 8; P.A. 95-250, S. 36, 42; 95-309, S. 9, 11, 12; P.A. 12-161, S. 5.)

History: P.A. 95-250 substituted “Commissioner of Economic and Community Development” for “Commissioner of Housing” and “financial participation” for “equity interest” and made technical changes; P.A. 95-309 made further technical changes and changed effective date of P.A. 95-250 but did not affect this section; P.A. 12-161 required financial participation for all financial assistance contracts and deleted provision re assistance funded by bonds authorized by acts effective prior to July 1, 1995, or funded prior to October 1, 1995, effective July 1, 2012.



Section 8-405 - Deposits to and payments from the Housing Repayment and Revolving Loan Fund.

The proceeds from the sale of any bonds issued for the purposes of sections 8-401 and 8-403, issued pursuant to any authorization, allocation or approval of the State Bond Commission made after July 1, 2012, and of any notes issued in anticipation thereof as may be required for such purposes shall be applied to the payment of the principal of any such notes then outstanding and unpaid, and the remaining proceeds of any such sale shall be deposited in the Housing Repayment and Revolving Loan Fund established pursuant to section 8-37qq. Payments to the developer, the authority or the mortgagor of the authority shall be made from said fund by the State Treasurer on certification of the Commissioner of Economic and Community Development in accordance with the contract for financial assistance between the state and the authority, the developer or the mortgagor of the authority. All payments of state service charges for any housing project as authorized by the commissioner financed from the proceeds of the state’s general obligation bonds issued pursuant to any authorization, allocation or approval of the State Bond Commission made after July 1, 2012, shall be paid to the State Treasurer for deposit in said fund. Subject to the approval of the Governor, any expense incurred by the state in connection with the carrying out of the provisions of this chapter, including the hiring of necessary employees and entering upon necessary contracts, may be paid from the Housing Repayment and Revolving Loan Fund.

(P.A. 88-261, S. 6, 8; P.A. 89-300, S. 2, 3; P.A. 90-238, S. 24, 32; P.A. 94-95, S. 6; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 12-161, S. 6.)

History: P.A. 89-300 amended Subsec. (a) to provide that state expenses incurred in carrying out the provisions of chapter shall be paid from the private rental investment mortgage and equity fund; P.A. 90-238 revised provisions re state service fees and allocation of moneys to various housing funds; P.A. 94-95 deleted former Subsec. (b) which had authorized investment of fund moneys in direct obligations of the United States; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 12-161 changed “prior to July 1, 1990” to “after July 1, 2012”, replaced provisions re Private Rental Investment Mortgage and Equity Fund with provisions re Housing Repayment and Revolving Loan Fund, authorized payments from fund to be made to a mortgagor of the authority and made conforming changes, effective July 1, 2012.



Section 8-406 - Regulations.

Section 8-406 is repealed, effective July 1, 1995.

(P.A. 88-261, S. 7, 8; P.A. 95-250, S. 41, 42; 95-309, S. 10–12.)






Chapter 138i - Assistance for Housing Predevelopment Costs

Section 8-410 - Low and Moderate Income Housing Predevelopment Cost Revolving Loan Fund. Interest-free loans for predevelopment costs.

(a) There is established a fund to be known as the “Low and Moderate Income Housing Predevelopment Cost Revolving Loan Fund”. The fund shall contain any moneys required by law to be deposited in the fund. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding. The fund shall be used to make loans pursuant to subsection (b) of this section and to pay reasonable and necessary expenses incurred in administering loans under this section. The Commissioner of Economic and Community Development may enter into a contract with a nonprofit corporation to provide for the administration of the Low and Moderate Income Housing Predevelopment Cost Revolving Loan Fund by such nonprofit corporation, provided no loan shall be made from the fund without the authorization of the commissioner as provided in subsection (b) of this section.

(b) The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract to provide financial assistance in the form of interest-free loans or deferred loans to nonprofit corporations, housing authorities or municipal developers, or to partnerships which include a nonprofit corporation, housing authority or municipal developer, for predevelopment costs incurred in connection with the construction, rehabilitation or renovation of housing for low and moderate income persons and families. Such predevelopment costs may include: (1) Feasibility studies, (2) expenses incurred in project planning and design, including architectural expenses, (3) legal and financial expenses, (4) expenses incurred in obtaining required permits and approvals, (5) options to purchase land, (6) expenses incurred in obtaining required insurance and (7) other preliminary expenses authorized by the commissioner. Repayment of such loans or deferred loans shall be made upon receipt of permanent financing by the borrower, except the commissioner may forgive any such loan or deferred loan in any case where the borrower has made a good faith effort to obtain permanent financing and has been refused such financing and where the forgiveness of such loan is in the best interest of the state. Payments of principal on such loans or deferred loans shall be paid to the Treasurer for deposit in the Housing Repayment and Revolving Loan Fund. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(P.A. 88-268, S. 1, 6; P.A. 90-238, S. 25, 32; P.A. 92-166, S. 26, 31; P.A. 94-95, S. 13; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 90-238 revised provisions re allocation of moneys to various housing funds; P.A. 92-166 amended Subsec. (b) to make deferred loans a form of financial assistance available under the section and to further provide that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 94-95 in Subsec. (a) eliminated provisions requiring the fund to be held separate and apart from all other moneys, funds and accounts and that investment earnings be credited to assets of the fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-411 - Financial assistance for predevelopment costs.

The state, acting by and in the discretion of the Commissioner of Economic and Community Development, may enter into a contract with nonprofit corporations, housing authorities or municipal developers, or with partnerships which include a nonprofit corporation, housing authority or municipal developer, to provide financial assistance in the form of grants-in-aid, loans or deferred loans for predevelopment costs incurred in connection with the construction, rehabilitation or renovation of housing for low and moderate income persons and families. Such predevelopment costs may include: (1) Feasibility studies, (2) appraisals, (3) legal fees, (4) financial consulting expenses and (5) other planning expenses authorized by the commissioner. Any grant-in-aid awarded under this section shall not exceed five thousand dollars. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time.

(P.A. 88-268, S. 2, 6; P.A. 92-166, S. 27, 31; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 92-166 amended the section to make loans and deferred loans a form of financial assistance available under the section and to further provide that payments on interest are due immediately but that payments on principal may be made at a later time; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-412 - Regulations.

The Commissioner of Economic and Community Development shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of sections 8-410 to 8-412, inclusive. Such regulations shall include provisions to establish eligibility requirements for financial assistance under said sections, criteria which the commissioner shall use for awarding such assistance and the terms and conditions of such assistance.

(P.A. 88-268, S. 3, 6; P.A. 90-230, S. 13, 101; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 90-230 corrected internal references; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.






Chapter 138j - Residential Subsurface Sewage Disposal System Repair Program

Section 8-415 - Residential subsurface sewage disposal system repair program established.

(a) The Commissioner of Economic and Community Development shall develop a program of loans to homeowners for costs incurred in the repair, replacement or enlargement of subsurface sewage disposal systems that have been determined to be a nuisance in accordance with the Public Health Code. As used in this section, “costs” include technical and installation expenses and stabilization of topsoil but does not include landscaping. Any loan provided pursuant to this section shall bear interest at a rate to be determined in accordance with subsection (t) of section 3-20. Repayment of any loan made to a person who is handicapped or sixty-two years of age may be deferred until such person transfers the property.

(b) No loan shall be made to repair, replace or enlarge a subsurface sewage disposal system on a parcel with more than two dwelling units. Eligibility for loans shall be limited to owners residing in dwelling units served by systems needing repair, replacement or enlargement.

(c) Each applicant shall submit to the commissioner on a form prescribed by him the following: (1) Certification from the district or local director of health that the repair, replacement or enlargement is required pursuant to the Public Health Code and is feasible and that the cost is consistent with the cost of similar repairs, replacements or enlargements in the district or municipality, (2) two itemized estimates of the cost prepared by a subsurface sewage disposal system installer licensed under section 20-341f or a registered professional engineer, and (3) certification by a lending institution regulated by the laws of this state that a loan for the repair, replacement or enlargement of the system has been denied.

(P.A. 88-343, S. 27, 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-415 to 8-419 - to 8-419. Residential subsurface sewage disposal system repair program established. Regulations. Termination of program. Report. Bond authorization.

Sections 8-415 to 8-419, inclusive, are repealed, effective July 1, 2013.

(P.A. 88-343, S. 27–32; P.A. 91-346, S. 7, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 155.)



Section 8-416 - Regulations.

The commissioner may adopt regulations in accordance with chapter 54 to carry out the purposes of section 8-415 and this section. Such regulations may establish additional terms and conditions for loans and may include provisions for giving priority to loans for low or moderate income persons.

(P.A. 88-343, S. 28, 32.)



Section 8-417 - Termination of program.

The program established pursuant to sections 8-415 and 8-416 shall terminate on June 1, 1991.

(P.A. 88-343, S. 29, 32.)



Section 8-418 - Report.

On or before October 1, 1990, the Commissioner of Economic and Community Development shall submit a report and recommendations on the program established pursuant to sections 8-415 and 8-416 to the joint standing committee of the General Assembly having cognizance of matters relating to housing, to the environment and to state finance, revenue and bonding.

(P.A. 88-343, S. 30, 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-419 - Bond authorization.

The State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate two hundred thousand dollars. The proceeds of the sale of said bonds shall be used for loans and administrative costs incurred in the implementation of section 8-415, revision of 1958, revised to 1991 and in effect on July 1, 1991. All provisions of section 3-20 shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 88-343, S. 31, 32; P.A. 91-346, S. 7, 9.)

History: P.A. 91-346 specified applicability to Sec. 8-415 as it existed as of July 1, 1991.



Section 8-420 - Residential subsurface sewage disposal system established.

(a) The Commissioner of Economic and Community Development shall develop a program of loans to homeowners for costs incurred in the repair, replacement or enlargement of subsurface sewage disposal systems that have been determined to be a nuisance in accordance with the Public Health Code. As used in this section, “costs” include technical and installation expenses and stabilization of topsoil but does not include landscaping. Any loan provided pursuant to this section shall bear interest at a rate to be determined in accordance with subsection (t) of section 3-20. Repayment of any loan made to a person who is handicapped or sixty-two years of age may be deferred until such person transfers the property.

(b) No loan shall be made to repair, replace or enlarge a subsurface sewage disposal system on a parcel with more than two dwelling units. Eligibility for loans shall be limited to owners residing in dwelling units served by systems needing repair, replacement or enlargement. Payments of principal and interest on such loans shall be paid to the Treasurer for deposit to the credit of the Housing Repayment and Revolving Loan Fund.

(c) Each applicant shall submit to the commissioner on a form prescribed by him the following: (1) Certification from the district or local director of health that the repair, replacement or enlargement is required pursuant to the Public Health Code and is feasible and that the cost is consistent with the cost of similar repairs, replacements or enlargements in the district or municipality, (2) two itemized estimates of the cost prepared by a subsurface sewage disposal system installer licensed under section 20-341f or a registered professional engineer, and (3) certification by a lending institution regulated by the laws of this state that a loan for the repair, replacement or enlargement of the system has been denied.

(P.A. 91-346, S. 5, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 8-421 - Regulations.

The commissioner may adopt regulations in accordance with chapter 54 to carry out the purposes of section 8-420. Such regulations may establish additional terms and conditions for loans and may include provisions for giving priority to loans for low or moderate income persons.

(P.A. 91-346, S. 6, 9.)



Section 8-423 - Loans or grants to municipalities for the repair or reconstruction of faulty residential subsurface sewage disposal systems.

The Commissioner of Economic and Community Development may make loans or grants to municipalities which shall be used by such municipalities to make grants to homeowners for costs incurred in the repair or reconstruction of faulty residential subsurface sewage disposal systems which were installed pursuant to improper municipal approvals. As used in this section, “costs” includes technical and installation expenses and stabilization of topsoil but does not include landscaping. As a condition of any such grant, the homeowner shall assign to the municipality any claims the homeowner may have against any party for the improper installation of the subsurface sewage disposal system. The commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(S.A. 90-34, S. 35, 290; P.A. 93-332, S. 19, 42; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 93-332 authorized the housing commissioner to make grants to municipalities, effective June 25, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.






Chapter 138k - Consolidated Housing Construction, Acquisition and Related Rehabilitation Program (Repealed)

Section 8-430 to 8-438 - Definitions. Provision of financial assistance to eligible developers. Eligible costs. Contracts for financial assistance. Inclusion in housing developments of units for very low, low, and moderate income families and market-rate housing units. Review of site and budget of housing developments; notice to municipalities of proposed housing developments; administrative oversight charge; inspection of reports, books and records; false statements. Terms and conditions of financial assistance; transfer of housing development to eligible developer. Regulations. Report to select committee on housing.

Sections 8-430 to 8-438, inclusive, are repealed, effective October 1, 2006.

(P.A. 93-309, S. 1–9, 29; P.A. 94-156, S. 2, 3, 5; May 25 Sp. Sess. P.A. 94-1, S. 13, 14, 130; P.A. 95-250, S. 1, 25, 42; 95-309, S. 11, 12; P.A. 96-180, S. 13, 166; 96-189, S. 2, 3; 96-211, S. 1, 5, 6; 96-256, S. 181, 209; 96-271, S. 154, 155, 254; P.A. 06-93, S. 22; 06-196, S. 50.)









Title 9 - Elections

Chapter 141 - General Provisions

Section 9-1 - Definitions.

Except as otherwise provided, the following terms, as used in this title and sections 3-124, 7-5, 7-6, 7-7, 7-17, 7-20, 7-39, 7-157, 7-214, 7-275, 7-295, 7-343, 7-407, 8-1, 8-5, 8-19, 10-219, 11-36, 13a-11, 30-10, 30-11, 45a-18, 45a-19 and 51-95 have the following meanings:

(a) “Ballot” means paper or other material containing the names of the candidates or a statement of a proposed constitutional amendment or other question or proposition to be voted on;

(b) “Board for admission of electors” means the board as composed under subsection (a) of section 9-15a;

(c) “Clerical error” means any error in the registry list or enrollment list due to a mistake or an omission on the part of the printer or a mistake or omission made by the registrars or their assistants;

(d) “Election” means any electors’ meeting at which the electors choose public officials by use of voting tabulators or by paper ballots as provided in section 9-272;

(e) “Elector” means any person possessing the qualifications prescribed by the Constitution and duly admitted to, and entitled to exercise, the privileges of an elector in a town;

(f) Repealed by P.A. 77-298, S. 14;

(g) “Municipal clerk” means the clerk of a municipality;

(h) “Municipal election” means the regularly recurring election held in a municipality at which the electors of the municipality choose public officials of such municipality;

(i) “Municipality” means any city, borough or town within the state;

(j) “Official ballot” means the official ballot to be used at an election, or the official ballot to be used thereat in accordance with the provisions of section 9-272;

(k) “Population” means the population according to the last-completed United States census;

(l) “Presidential electors” means persons elected to cast their ballots for President and Vice President of the United States;

(m) “Print” means methods of duplication of words by mechanical process, but shall not include typewriting;

(n) “Referendum” means (1) a question or proposal which is submitted to a vote of the electors or voters of a municipality at any regular or special state or municipal election, as defined in this section, (2) a question or proposal which is submitted to a vote of the electors or voters, as the case may be, of a municipality at a meeting of such electors or voters, which meeting is not an election, as defined in subsection (d) of this section, and is not a town meeting, or (3) a question or proposal which is submitted to a vote of the electors or voters, as the case may be, of a municipality at a meeting of such electors or voters pursuant to section 7-7 or pursuant to charter or special act;

(o) “Regular election” means any state or municipal election;

(p) “Registrars” means the registrars of voters of the municipality;

(q) “Registry list” means the list of electors of any municipality certified by the registrars;

(r) “Special election” means any election not a regular election;

(s) “State election” means the election held in the state on the first Tuesday after the first Monday in November in the even-numbered years in accordance with the provisions of the Constitution of Connecticut;

(t) “State officers” means the Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller and Attorney General;

(u) “Voter” means a person qualified to vote at town and district meetings under the provisions of section 7-6;

(v) “Voting district” means any municipality, or any political subdivision thereof, having not more than one polling place in a regular election;

(w) “Voting tabulator” means a machine, including, but not limited to, a device which operates by electronic means, for the registering and recording of votes cast at elections, primaries and referenda;

(x) “Write-in ballot” means a vote cast for any person whose name does not appear on the official ballot as a candidate for the office for which the person’s name is written in;

(y) “The last session for admission of electors prior to an election” means the day which is the seventh day prior to an election.

(1949 Rev., S. 1030; 1953, S. 503d; November, 1955, S. N39; 1957, P.A. 13, S. 99; 442, S. 13; March, 1958, P.A. 27, S. 34; 1961, P.A. 274, S. 2; February, 1965, P.A. 393, S. 1; 1967, P.A. 831, S. 1; 1971, P.A. 871, S. 63; P.A. 73-616, S. 8; P.A. 75-567, S. 54, 80; P.A. 76-311; P.A. 77-298, S. 14; P.A. 79-189, S. 1, 9; P.A. 84-319, S. 1, 49; P.A. 88-364, S. 116, 123; P.A. 91-351, S. 22, 28; P.A. 97-192, S. 2; P.A. 05-235, S. 26; P.A. 07-194, S. 37; P.A. 11-20, S. 2.)

History: 1961 act added reference in Subdiv. (f) to list compiled under Sec. 9-57a; 1965 act added reference in Subdiv. (f) to list compiled under Sec. 9-31g; 1967 act under Subdiv. (b) changed definition to “board as composed under subsection (a) of section 9-15a”; 1971 act deleted reference to Sec. 53-172 in introductory language; P.A. 73-616 deleted reference to Sec. 7-387 in introductory language; P.A. 75-567 deleted “in connection with which no question of fact was determined” in Subdiv. (c); P.A. 76-311 inserted new definition for “referendum” in Subdiv. (n) and relettered former Subdiv. (n) and following definitions accordingly; P.A. 77-298 repealed Subdiv. (f), defining “enrollment list”; P.A. 79-189 added Subdiv. (x) defining “the last session for admission of electors prior to an election”; P.A. 84-319 inserted definition of “voting machine” as Subdiv. (w), relettering as necessary; P.A. 88-364 amended Subdiv. (n)(3) by adding the words “or pursuant to charter or special act”; P.A. 91-351 substituted “fourteenth” for “twenty-first” day in Subdiv. (y); (Revisor’s note: In 1993 an obsolete reference to repealed Sec. 53-295 was deleted editorially by the Revisors); P.A. 97-192 amended definition of “referendum” by inserting “or voters” in Subdiv. (n)(1); P.A. 05-235 substituted “seventh” for “fourteenth” day in Subdiv. (y), effective January 1, 2006; P.A. 07-194 replaced “Voting machine” with “Voting tabulator” in Subdiv. (w) and made technical changes in Subdivs. (a), (j) and (w); P.A. 11-20 replaced “Ballot label” with “Ballot” in Subdiv. (a), replaced “voting machines” with “voting tabulators” in Subdiv. (d), deleted references to Sec. 9-271 in Subdivs. (d) and (j) and made technical changes in the introductory language and Subdiv. (x), effective May 24, 2011.

Cited. 43 CS 297.

Subdiv. (n):

Cited. 36 CS 74; 43 CS 297. Stand-alone referendum is not subject to the election contest deadline of Sec. 9-328 and requiring application of Secs. 9-369 and 9-328 to a referendum held under Subdiv. (2) would impinge on home rule considerations. 48 CS 481.



Section 9-1a - “Municipal clerk” defined.

The term “municipal clerk” or “clerk of the municipality” as used in this title shall mean the town clerk in or for the municipality to which reference is made, unless otherwise provided by charter or special act.

(1969, P.A. 704, S. 1.)



Section 9-1b - “Tabulator” substituted for “machine”. “Ballot” substituted for “ballot label”.

On and after May 24, 2011, (1) “tabulator” shall be substituted for “machine” and “tabulators” shall be substituted for “machines”, and (2) “ballot” shall be substituted for “ballot label” and “ballots” shall be substituted for “ballot labels” in the following sections of the general statutes: 2-18, 7-171, 7-292, 7-295, 7-304, 7-328c, 7-344, 7-407, 9-4, 9-7b, 9-135b, 9-150a, 9-150b, 9-150d, 9-168a, 9-188, 9-229, 9-234, 9-235d, 9-236a, 9-239, 9-240, 9-247a, 9-250a, 9-251, 9-256, 9-267, 9-308, 9-311a, 9-323, 9-324, 9-328, 9-329a, 9-329b, 9-330, 9-332, 9-353, 9-354, 9-363, 9-366, 9-369d, 9-371b, 9-372, 9-400, 9-426, 9-428, 9-434, 9-440, 9-446, 9-453d, 9-476, 10-45, 10-51, 10-63n, 11-36 and 13a-11.

(P.A. 11-20, S. 1.)

History: P.A. 11-20 effective May 24, 2011.



Section 9-2 - Calculation of period of time.

In this title and the sections listed in section 9-1, when a period of time is prescribed for the doing of any act, Saturdays, Sundays and holidays shall be included in computing such period, except that, if the last day of such period is a Saturday, Sunday or holiday, such day shall not be counted, and the last day shall be the day following such Saturday, Sunday or holiday.

(1949 Rev., S. 1031; 1953, S. 504d; 1963, P.A. 393, S. 1; P.A. 84-319, S. 2, 49; P.A. 87-382, S. 1, 55.)

History: 1963 act added provision for including day of publication, Sundays and holidays in computing time lapse required between warning or notice and day of holding meeting or election; P.A. 84-319 eliminated provision requiring that date of publication and intervening Sundays and holidays be counted in publication period; P.A. 87-382 provided that Saturdays be treated in same manner as Sundays and holidays in calculations of time periods.



Section 9-2a - Notice and warning requirements.

(a) Whenever in this title newspaper publication of any notice or warning is required to be given by a municipal clerk, it may be given by an assistant clerk.

(b) Any provision of any special act contrary to the notice or warning requirements of this title is repealed.

(1963, P.A. 393, S. 2.)



Section 9-3 - Secretary to be Commissioner of Elections. Presumption concerning rulings and opinions.

The Secretary of the State, by virtue of the office, shall be the Commissioner of Elections of the state, with such powers and duties relating to the conduct of elections as are prescribed by law and, unless otherwise provided by state statute, the secretary’s regulations, declaratory rulings, instructions and opinions, if in written form, shall be presumed as correctly interpreting and effectuating the administration of elections and primaries under this title, except for chapter 155, provided nothing in this section shall be construed to alter the right of appeal provided under the provisions of chapter 54.

(1953, S. 505d; P.A. 84-319, S. 46, 49.)

History: P.A. 84-319 established presumption concerning secretary’s regulations, rulings, instructions and opinions.

See Sec. 3-87 re publication of election laws.



Section 9-4 - Duties of secretary.

The Secretary of the State, in addition to other duties imposed by law, shall, as such commissioner, (1) advise local election officials in connection with proper methods of conducting elections and referenda as defined in subsection (n) of section 9-1, and, upon request of a municipal official, matters arising under chapter 99; (2) prepare regulations and instructions for the conduct of elections, as designated by law; (3) provide local election officials with a sufficient number of copies of election laws pamphlets and materials necessary to the conduct of elections; (4) distribute all materials concerning proposed laws or amendments required by law to be submitted to the electors; (5) recommend to local election officials the form of registration cards and blanks; (6) determine, in the manner provided by law, the forms for the preparation of voting tabulators, for the recording of the vote and the conduct of the election and certification of election returns; (7) prepare the ballot title or statement to be placed on the ballot for any proposed law or amendment to the Constitution to be submitted to the electors of the state; (8) certify to the several boards the form of official ballots for state and municipal offices; (9) provide the form and manner of filing notification of vacancies, nomination and subsequent appointment to fill such vacancies; (10) prescribe, provide and distribute absentee voting forms for use by the municipal clerks; (11) examine and approve nominating petitions filed under section 9-453o; and (12) distribute corrupt practices forms and provide instructions for completing and filing the same.

(1953, S. 506d; 1957, P.A. 222; 1971, P.A. 806, S. 18; P.A. 77-32, S. 1, 2; P.A. 11-20, S. 1.)

History: 1971 act made technical changes; P.A. 77-32 under Subdiv. (1) added referenda and matters arising under chapter 99 on request of municipal official, effective January 1, 1978; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators” in Subdiv. (6), effective May 24, 2011.



Section 9-4a - Voter guide for state elections.

(a) Not later than October first in each year in which a state election, as defined in section 9-1, is to be held, the Secretary of the State, in consultation with the State Elections Enforcement Commission and within available appropriations, shall prepare a voter guide for such state election and shall publish such voter guide on the Internet.

(b) The voter guide shall contain:

(1) The date of the state election and the hours the polls will be open;

(2) The name, party affiliation and contact information of each candidate who is nominated or qualifies as a petitioning candidate for election to the office of President of the United States, Vice-President of the United States, senator in Congress, representative in Congress, Governor, Lieutenant Governor, Attorney General, State Treasurer, State Comptroller, Secretary of the State, state senator or state representative at the state election. As used in this section, “contact information” means any or all of the following information received by the Secretary of the State in the course of the secretary’s elections duties or by the Federal Election Commission: A candidate’s campaign mailing address, telephone number, facsimile number, electronic mail address and web site. The voter guide may provide contact information for a candidate for the office of President of the United States, Vice-President of the United States, senator in Congress or representative in Congress by an electronic link to such information on the Federal Election Commission’s web site;

(3) The following three maps produced pursuant to the most recent decennial reapportionment of General Assembly and Connecticut congressional districts: One map showing the boundaries of state senatorial districts, one map showing the boundaries of state house of representatives districts and one map showing the boundaries of state congressional districts;

(4) A description of each office to be filled at the state election;

(5) An absentee ballot application in printable format;

(6) Instructions regarding voting by absentee ballot;

(7) Information on the procedure for registering to vote;

(8) A voter registration application in printable format;

(9) The full text of each proposed constitutional amendment that will appear on the ballot at the state election;

(10) The explanatory text as to the content and purpose of each such proposed constitutional amendment, which is prepared by the Office of Legislative Research pursuant to section 2-30a; and

(11) The text of the Voter’s Bill of Rights set forth in section 9-236b.

(c) The Secretary of the State, in consultation with the State Elections Enforcement Commission, may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations shall not authorize the inclusion of any information in the voter guide in addition to that required in subsection (b) of this section.

(P.A. 05-188, S. 5.)

History: P.A. 05-188 effective January 1, 2006.



Section 9-4b - Elections training unit.

The Secretary of the State shall establish an elections training unit to coordinate all training for registrars of voters, deputy registrars of voters, permanent assistant registrars of voters as described in section 9-192 and poll workers. Such unit shall employ at least one person having field experience in the conduct of elections.

(P.A. 05-235, S. 23.)

History: P.A. 05-235 effective July 1, 2005.



Section 9-5 - Copies of instructional materials for moderators.

At least one week prior to each state or municipal election, the Secretary of the State shall send to the registrars of voters of each municipality in which such election is to be held a copy of such instructional materials as the secretary deems necessary for use by the moderator in each voting district. At the time when the moderator or moderators are appointed, such registrars shall give to each such moderator such materials as they have received from the secretary.

(1953, S. 507d; P.A. 80-274; P.A. 97-67, S. 7, 9.)

History: P.A. 80-274 substituted “instructional materials” for more specific language; P.A. 97-67 substituted “registrars of voters” for “clerk”, effective July 1, 1997.



Section 9-5a - Towns to supply registrars with office space and supplies. Records.

Each town shall provide the registrars of voters with office space, supplies and equipment, including facilities for the safe storage of the official records of such registrars. Such records shall be accessible to all registrars of voters in such town and they shall be jointly responsible for their safekeeping.

(1961, P.A. 71.)



Section 9-5b - Retention of records by registrars.

When the registrars of voters are required by law to maintain, have on file or retain any document, record, list or other paper, the same shall be kept in their office or, if they do not have a permanent office, in the office space provided under section 9-5a.

(1963, P.A. 201, S. 3.)



Section 9-6 - Conferences of municipal clerks, registrars and Secretary.

Each registrar of voters or, in the absence of a registrar, the deputy registrar of voters, and each municipal clerk or, in the absence of a municipal clerk, one of the assistant municipal clerks shall be compensated by the municipality which the clerk represents, as provided for in this section, for attending two conferences a year for town clerks and registrars of voters which may be called by the Secretary of the State for the purpose of discussing the election laws, procedures or matters related thereto. Each such official shall be compensated by the municipality at the rate of thirty-five dollars per day for attending each such conference, plus mileage to and from such conference at a rate per mile determined by the municipality, but not less than twenty cents per mile, computed from the office of such official or, if he has no office, from his home to the place where such conference is being held.

(1957, P.A. 480; 1959, P.A. 51; 1961, P.A. 198; 1969, P.A. 97, S. 1; P.A. 79-384; P.A. 83-475, S. 3, 43; P.A. 95-171, S. 1, 14; P.A. 11-173, S. 27.)

History: 1959 act provided compensation for deputy registrar or assistant town clerk attending conference in the absence of a registrar or town clerk, and changed destination for computing mileage to the place where the conference is being held; 1961 act deleted requirement that conference be state-wide; 1969 act changed compensation from $10 to $25 per day; P.A. 79-384 changed compensation to $35 per day and changed mileage rate from $0.10 per mile to the same rate as that paid to state employees; P.A. 83-475 amended section by establishing minimum mileage rate of $0.20 per mile or such greater rate as determined by municipality; P.A. 95-171 added “two” re towns divided into voting districts, effective January 8, 1997; P.A. 11-173 deleted language re towns with 2 voting districts that elect registrars for each district and made technical changes, effective July 13, 2011.



Section 9-6a - Conference for voting machine examiners.

Section 9-6a is repealed, effective May 24, 2011.

(1969, P.A. 31; P.A. 83-475, S. 4, 43; P.A. 11-20, S. 39; 11-173, S. 69.)



Section 9-6b - Assistance to blind persons in the signing of petitions.

(a) Any provision of the general statutes to the contrary notwithstanding, a circulator of any petition shall, without subjecting himself to the penalties of false statement, accept the signature of an authorized agent, in the form and manner provided for in this section, who signs a petition which is authorized pursuant to any provision of the general statutes or any special act on behalf of a blind person, provided there is compliance with the procedures prescribed in subsection (b) of this section.

(b) Any person who is blind, as defined in section 1-1f, may cause his name to be affixed to a petition which is authorized pursuant to any provision of the general statutes, or any special act, provided an authorized agent reads aloud the full text of the petition in the presence of the circulator, and the blind person consents to having his name appear thereon. In the event a blind person is unable to write, his authorized agent may write the name of such blind person followed by the word “by” and his own signature. Any provision of the general statutes to the contrary notwithstanding, no authorized agent who complies with the provisions of this subsection shall be prosecuted or subjected to criminal liability. No circulator shall act as an authorized agent.

(P.A. 79-355.)

See Sec. 9-453a re petition for nomination for elective office.



Section 9-7 - Charter provisions not affected.

No provision of this title or the sections listed in section 9-1 shall be construed to repeal any charter provision in existence on May 14, 1953, relative to the election, term of office or powers or duties of any municipal officer or to the manner of warning or conducting any municipal meeting or any election, but the powers and duties of such officers shall remain as provided in such charter.

(1953, S. 508d.)



Section 9-7a - (Formerly Sec. 9-368a). State Elections Enforcement Commission. Reports. Political activity of members. Written complaints.

(a) There is established, within the Office of Governmental Accountability established under section 1-300, a State Elections Enforcement Commission to consist of five members, not more than two of whom shall be members of the same political party and at least one of whom shall not be affiliated with any political party.

(1) Of the members first appointed under this subsection, one shall be appointed by the minority leader of the House of Representatives and shall hold office for a term of one year from July 1, 1974; one shall be appointed by the minority leader of the Senate and shall hold office for a term of three years from said July first; one shall be appointed by the speaker of the House of Representatives and shall hold office for a term of one year from said July first; one shall be appointed by the president pro tempore of the Senate and shall hold office for a term of three years from said July first and one shall be appointed by the Governor, provided such member shall not be affiliated with any political party, and shall hold office for a term of five years from said July first, except members appointed on or after July 1, 2011.

(2) On and after July 1, 2011, members shall be appointed for terms of three years from July first in the year of their appointment and shall be appointed by the person holding the same office as was held by the person making the original appointment, provided any person chosen to fill a vacancy shall be appointed only for the unexpired term of the member whom he or she shall succeed. On and after July 1, 2011, no member may serve more than two consecutive terms, except that any member serving on said date, may serve until a successor is appointed and has qualified. All appointments shall be made with the consent of the state Senate and House of Representatives. No person who has served during any part of the three-year period prior to the appointment as a political party officer, shall be appointed to membership on the commission. For purposes of this subsection, “political party officer” means an officer of a national committee of a political party, state central or town committee. The commission shall elect one of its members to serve as chairperson and another member to serve as vice-chairperson. Each member of the commission shall be compensated at the rate of two hundred dollars per day for any day on which he participates in a regular commission meeting or hearing, and shall be paid by the state for his reasonable expenses, including necessary stenographic and clerical help.

(b) A vacancy in the commission shall not impair the right of the remaining members to exercise all the powers of the commission, and three members of said commission shall constitute a quorum.

(c) The commission shall at the close of each fiscal year report to the General Assembly and the Governor concerning the action it has taken including, but not limited to a list of all complaints investigated by the commission and the disposition of each such complaint, by voting districts, where the alleged violation occurred; the names, salaries and duties of the individuals in its employ and the money it has disbursed; and shall make such further reports on the matters within its jurisdiction and such recommendations for further legislation as may appear desirable.

(d) The commission shall, subject to the provisions of chapter 67, employ such employees as may be necessary to carry out the provisions of this section, section 9-7b and section 9-623 and may apply to the Commissioner of Emergency Services and Public Protection or to the Chief State’s Attorney for necessary investigatory personnel, which the same are hereby authorized to provide.

(e) Notwithstanding the provisions of sections 5-266a and 5-266b, no member or employee of the commission shall (1) be a candidate in any primary or election, (2) hold any elected public office, (3) be a political party officer, as defined in subsection (a) of this section, (4) be a member of a national committee of a political party, state central or town committee, or a person employed by any such committee for compensation, or (5) hold any office of any committee, as defined in section 9-601. The members and employees of the commission shall otherwise be subject to the provisions of sections 5-266a and 5-266b.

(f) The commission shall not be construed to be a board or commission within the meaning of section 4-9a.

(g) In the case of a written complaint filed with the commission pursuant to section 9-7b on or after January 1, 1988, if the commission does not, by the sixtieth day following receipt of the complaint, either issue a decision or render its determination that probable cause or no probable cause exists for one or more violations of state election laws, the complainant or respondent may apply to the superior court for the judicial district of Hartford for an order to show cause why the commission has not acted upon the complaint and to provide evidence that the commission has unreasonably delayed action. Such proceeding shall be privileged with respect to assignment for trial. The commission shall appear and give appropriate explanation in the matter. The court may, in its discretion, order the commission to: (1) Continue to proceed pursuant to section 9-7b, (2) act by a date certain, or (3) refer the complaint to the Chief State’s Attorney. Nothing in this subsection shall require the commission, in any proceeding brought pursuant to this subsection, to disclose records or documents which are not required to be disclosed pursuant to subsection (b) of section 1-210. Nothing in this subsection shall preclude the commission from continuing its investigation or taking any action permitted by section 9-7b, unless otherwise ordered by the court. The commission or any other party may, within seven days after a decision by the court under this subsection, file an appeal of the decision with the Appellate Court.

(P.A. 74-213, S. 1, 9; P.A. 75-250, S. 1, 2; P.A. 77-566, S. 1, 3; 77-604, S. 6, 84; 77-614, S. 70, 486, 587, 610; P.A. 79-363, S. 1, 2, 38; 79-560, S. 35, 39; P.A. 80-281, S. 30, 31; P.A. 81-209, S. 1, 2; P.A. 82-76; P.A. 84-511, S. 2, 15; P.A. 86-99, S. 31, 34; P.A. 87-469, S. 1, 2; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-102; P.A. 95-220, S. 4–6; P.A. 06-187, S. 67; P.A. 11-48, S. 63, 299; 11-51, S. 134; P.A. 13-180, S. 37, 41.)

History: P.A. 75-250 amended Subsec. (a) to change to three years the previous time during which service as a public official or political party officer acts as bar to appointment; in 1977 Sec. 9-368a was transferred to Sec. 9-7a; P.A. 77-566 in Subsec. (a) provided compensation of $50 for any day of participation; P.A. 77-604 made technical changes; P.A. 77-614 in Subsec. (a) substituted commissioner of administrative services for commissioner of finance and control and, effective January 1, 1979, in Subsec. (d) changed commissioner of state police to commissioner of public safety; P.A. 79-363 substituted chairperson and vice-chairperson for chairman and vice chairman in Subsec. (a); P.A. 79-560 added new Subsec. (f) providing that new commission not construed to be a board or commission within meaning of Sec. 4-9a; P.A. 80-281 amended Subsec. (a) to provide that term “public official” not include justice of peace or notary public; P.A. 81-209 amended Subsec. (a) by refining definition of the term “public official” and by defining “political party officer”; P.A. 82-76 deleted requirement that commissioner of administrative services approve payment of expenses of members; P.A. 84-511 amended section to change name of state elections commission to elections enforcement commission; P.A. 86-99 amended Subsec. (d) by deleting reference to repealed Sec. 9-348l and inserting reference to Sec. 9-333y; P.A. 87-469 added Subsec. (g), allowing complainant or respondent to apply to court for order to show cause if commission does not act on complaint within 60 days; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-102 amended Subsec. (e) by adding Subdivs. (1) to (4) re political activity restrictions of commission members and employees notwithstanding Secs. 5-266a and 5-266b; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 06-187 amended Subsec. (a) to increase rate of compensation for commission members from $50 to $200 per day for regular commission meeting or hearing, effective May 26, 2006; P.A. 11-48 amended Subsec. (a) by making technical changes and prohibiting members from serving consecutive terms on and after July 1, 2011, effective June 13, 2011, and by adding language re Office of Governmental Accountability, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (d), effective July 1, 2011; P.A. 13-180 amended Subsec. (a) by making technical changes, adding Subdiv. (1) and (2) designators and, in Subdiv. (2), by allowing members to serve 2 consecutive terms, removing restriction re service as a public official, deleting definition of “public official” and redefining “political party officer”, and amended Subsec. (e) by eliminating obsolete proviso in Subdiv. (2), redesignating existing Subdiv. (4) as Subdiv. (5) and adding new Subdiv. (4) re membership in or employment by a committee, effective June 18, 2013.



Section 9-7b - (Formerly Sec. 9-368b). State Elections Enforcement Commission’s duties and powers.

(a) The State Elections Enforcement Commission shall have the following duties and powers:

(1) To make investigations on its own initiative or with respect to statements filed with the commission by the Secretary of the State, any town clerk or any registrar of voters or upon written complaint under oath by any individual, with respect to alleged violations of any provision of the general statutes relating to any election or referendum, any primary held pursuant to section 9-423, 9-425 or 9-464 or any primary held pursuant to a special act, and to hold hearings when the commission deems necessary to investigate violations of any provisions of the general statutes relating to any such election, primary or referendum, and for the purpose of such hearings the commission may administer oaths, examine witnesses and receive oral and documentary evidence, and shall have the power to subpoena witnesses under procedural rules the commission shall adopt, to compel their attendance and to require the production for examination of any books and papers which the commission deems relevant to any matter under investigation or in question. Until the commission determines that it is necessary to investigate a violation, commission members and staff shall keep confidential any information concerning a complaint or preliminary investigation, except upon request of the treasurer, deputy treasurer, chairperson or candidate affiliated with a committee that is the subject of the complaint or preliminary investigation. In connection with its investigation of any alleged violation of any provision of chapter 145, or of any provision of section 9-359 or section 9-359a, the commission shall also have the power to subpoena any municipal clerk and to require the production for examination of any absentee ballot, inner and outer envelope from which any such ballot has been removed, depository envelope containing any such ballot or inner or outer envelope as provided in sections 9-150a and 9-150b and any other record, form or document as provided in section 9-150b, in connection with the election, primary or referendum to which the investigation relates. In case of a refusal to comply with any subpoena issued pursuant to this subsection or to testify with respect to any matter upon which that person may be lawfully interrogated, the superior court for the judicial district of Hartford, on application of the commission, may issue an order requiring such person to comply with such subpoena and to testify; failure to obey any such order of the court may be punished by the court as a contempt thereof. In any matter under investigation which concerns the operation or inspection of or outcome recorded on any voting tabulator, the commission may issue an order to the registrars of voters to impound such tabulator until the investigation is completed;

(2) To levy a civil penalty not to exceed (A) two thousand dollars per offense against any person the commission finds to be in violation of any provision of chapter 145, part V of chapter 146, part I of chapter 147, chapter 148, section 7-9, section 9-12, subsection (a) of section 9-17, section 9-19b, 9-19e, 9-19g to 9-19k, inclusive, 9-20, 9-21, 9-23a, 9-23g, 9-23h, 9-23j to 9-23o, inclusive, 9-23r, 9-26, 9-31a, 9-32, 9-35, 9-35b, 9-35c, 9-40a, 9-42, 9-43, 9-50a, 9-56, 9-59, 9-168d, 9-170, 9-171, 9-172, 9-232i to 9-232o, inclusive, 9-404a to 9-404c, inclusive, 9-409, 9-410, 9-412, 9-436, 9-436a, 9-453e to 9-453h, inclusive, 9-453k or 9-453o, (B) two thousand dollars per offense against any town clerk, registrar of voters, an appointee or designee of a town clerk or registrar of voters, or any other election or primary official whom the commission finds to have failed to discharge a duty imposed by any provision of chapter 146 or 147, (C) two thousand dollars per offense against any person the commission finds to have (i) improperly voted in any election, primary or referendum, and (ii) not been legally qualified to vote in such election, primary or referendum, or (D) two thousand dollars per offense or twice the amount of any improper payment or contribution, whichever is greater, against any person the commission finds to be in violation of any provision of chapter 155 or 157. The commission may levy a civil penalty against any person under subparagraph (A), (B), (C) or (D) of this subdivision only after giving the person an opportunity to be heard at a hearing conducted in accordance with sections 4-176e to 4-184, inclusive. In the case of failure to pay any such penalty levied pursuant to this subsection within thirty days of written notice sent by certified or registered mail to such person, the superior court for the judicial district of Hartford, on application of the commission, may issue an order requiring such person to pay the penalty imposed and such court costs, state marshal’s fees and attorney’s fees incurred by the commission as the court may determine. Any civil penalties paid, collected or recovered under subparagraph (D) of this subdivision for a violation of any provision of chapter 155 applying to the office of the Treasurer shall be deposited on a pro rata basis in any trust funds, as defined in section 3-13c, affected by such violation.

(3) (A) To issue an order requiring any person the commission finds to have received any contribution or payment which is prohibited by any of the provisions of chapter 155 or 157, after an opportunity to be heard at a hearing conducted in accordance with the provisions of sections 4-176e to 4-184, inclusive, to return such contribution or payment to the donor or payor, or to remit such contribution or payment to the state for deposit in the General Fund or the Citizens’ Election Fund, whichever is deemed necessary to effectuate the purposes of chapter 155 or 157, as the case may be;

(B) To issue an order when the commission finds that an intentional violation of any provision of chapter 155 or 157 has been committed, after an opportunity to be heard at a hearing conducted in accordance with sections 4-176e to 4-184, inclusive, which order may contain one or more of the following sanctions: (i) Removal of a treasurer, deputy treasurer or solicitor; (ii) prohibition on serving as a treasurer, deputy treasurer or solicitor; and (iii) in the case of a party committee or a political committee, suspension of all political activities, including, but not limited to, the receipt of contributions and the making of expenditures, provided the commission may not order such a suspension unless the commission has previously ordered the removal of the treasurer and notifies the officers of the committee that the commission is considering such suspension;

(C) To issue an order revoking any person’s eligibility to be appointed or serve as an election, primary or referendum official or unofficial checker or in any capacity at the polls on the day of an election, primary or referendum, when the commission finds such person has intentionally violated any provision of the general statutes relating to the conduct of an election, primary or referendum, after an opportunity to be heard at a hearing conducted in accordance with sections 4-176e to 4-184, inclusive;

(D) To issue an order to enforce the provisions of the Help America Vote Act, P.L. 107-252, as amended from time to time, as the commission deems appropriate;

(E) To issue an order following the commission’s determination of the right of an individual to be or remain an elector when such determination is made (i) pursuant to an appeal taken to the commission from a decision of the registrars of voters or board of admission of electors under section 9-31l, or (ii) following the commission’s investigation pursuant to subdivision (1) of this subsection;

(F) To issue a cease and desist order for violation of any general statute or regulation under the commission’s jurisdiction and to take reasonable actions necessary to compel compliance with such statute or regulation;

(4) To issue an order to a candidate committee that receives moneys from the Citizens’ Election Fund pursuant to chapter 157, to comply with the provisions of chapter 157, after an opportunity to be heard at a hearing conducted in accordance with the provisions of sections 4-176e to 4-184, inclusive;

(5) (A) To inspect or audit at any reasonable time and upon reasonable notice the accounts or records of any treasurer or principal treasurer, except as provided for in subparagraph (B) of this subdivision, as required by chapter 155 or 157 and to audit any such election, primary or referendum held within the state; provided, (i) (I) not later than two months preceding the day of an election at which a candidate is seeking election, the commission shall complete any audit it has initiated in the absence of a complaint that involves a committee of the same candidate from a previous election, and (II) during the two-month period preceding the day of an election at which a candidate is seeking election, the commission shall not initiate an audit in the absence of a complaint that involves a committee of the same candidate from a previous election, and (ii) the commission shall not audit any caucus, as defined in subdivision (1) of section 9-372. (B) When conducting an audit after an election or primary, the commission shall randomly audit not more than fifty per cent of candidate committees, which shall be selected through the process of a lottery conducted by the commission, except that the commissioner shall audit all candidate committees for candidates for a state-wide office. (C) The commission shall notify, in writing, any committee of a candidate for an office in the general election, or of any candidate who had a primary for nomination to any such office not later than May thirty-first of the year immediately following such election. In no case shall the commission audit any such candidate committee that the commission fails to provide notice to in accordance with this subparagraph;

(6) To attempt to secure voluntary compliance, by informal methods of conference, conciliation and persuasion, with any provision of chapter 149, 151 to 153, inclusive, 155, 156 or 157 or any other provision of the general statutes relating to any such election, primary or referendum;

(7) To consult with the Secretary of the State, the Chief State’s Attorney or the Attorney General on any matter which the commission deems appropriate;

(8) To refer to the Chief State’s Attorney evidence bearing upon violation of any provision of chapter 149, 151 to 153, inclusive, 155, 156 or 157 or any other provision of the general statutes pertaining to or relating to any such election, primary or referendum;

(9) To refer to the Attorney General evidence for injunctive relief and any other ancillary equitable relief in the circumstances of subdivision (8) of this subsection. Nothing in this subdivision shall preclude a person who claims that he is aggrieved by a violation of any provision of chapter 152 or any other provision of the general statutes relating to referenda from pursuing injunctive and any other ancillary equitable relief directly from the Superior Court by the filing of a complaint;

(10) To refer to the Attorney General evidence pertaining to any ruling which the commission finds to be in error made by election officials in connection with any election, primary or referendum. Those remedies and procedures available to parties claiming to be aggrieved under the provisions of sections 9-323, 9-324, 9-328 and 9-329a shall apply to any complaint brought by the Attorney General as a result of the provisions of this subdivision;

(11) To consult with the United States Department of Justice and the United States Attorney for Connecticut on any investigation pertaining to a violation of this section, section 9-12, subsection (a) of section 9-17 or section 9-19b, 9-19e, 9-19g, 9-19h, 9-19i, 9-20, 9-21, 9-23a, 9-23g, 9-23h, 9-23j to 9-23o, inclusive, 9-26, 9-31a, 9-32, 9-35, 9-35b, 9-35c, 9-40a, 9-42, 9-43, 9-50a, 9-56 or 9-59 and to refer to said department and attorney evidence bearing upon any such violation for prosecution under the provisions of the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time;

(12) To inspect reports filed with town clerks pursuant to chapter 155 and refer to the Chief State’s Attorney evidence bearing upon any violation of law therein if such violation was committed knowingly and wilfully;

(13) To intervene in any action brought pursuant to the provisions of sections 9-323, 9-324, 9-328 and 9-329a upon application to the court in which such action is brought when in the opinion of the court it is necessary to preserve evidence of possible criminal violation of the election laws;

(14) To adopt and publish regulations pursuant to chapter 54 to carry out the provisions of section 9-7a, this section, and chapters 155 and 157; to issue upon request and publish advisory opinions in the Connecticut Law Journal upon the requirements of chapters 155 and 157, and to make recommendations to the General Assembly concerning suggested revisions of the election laws;

(15) To the extent that the Elections Enforcement Commission is involved in the investigation of alleged or suspected criminal violations of any provision of the general statutes pertaining to or relating to any such election, primary or referendum and is engaged in such investigation for the purpose of presenting evidence to the Chief State’s Attorney, the Elections Enforcement Commission shall be deemed a law enforcement agency for purposes of subdivision (3) of subsection (b) of section 1-210, provided nothing in this section shall be construed to exempt the Elections Enforcement Commission in any other respect from the requirements of the Freedom of Information Act, as defined in section 1-200;

(16) To enter into such contractual agreements as may be necessary for the discharge of its duties, within the limits of its appropriated funds and in accordance with established procedures;

(17) To provide the Secretary of the State with notice and copies of all decisions rendered by the commission in contested cases, advisory opinions and declaratory judgments, at the time such decisions, judgments and opinions are made or issued;

(18) To receive and determine complaints filed under the Help America Vote Act, P.L. 107-252, as amended from time to time, by any person who believes there is a violation of any provision of Title III of P.L. 107-252, as amended. Any complaint filed under this subdivision shall be in writing, notarized and signed and sworn by the person filing the complaint. At the request of the complainant, there shall be a hearing on the record, conducted in accordance with sections 4-167e to 4-184, inclusive. The commission shall make a final determination with respect to a complaint prior to the expiration of the ninety-day period beginning on the date the complaint is filed, unless the complainant consents to a longer period for making such determination. If the commission fails to meet the applicable deadline under this subdivision with respect to a complaint, the commission shall resolve the complaint within sixty days after the expiration of such ninety-day period under an alternative dispute resolution procedure established by the commission.

(b) In the case of a refusal to comply with an order of the commission issued pursuant to subdivision (3) or (4) of subsection (a) of this section, the superior court for the judicial district of Hartford, on application of the commission, may issue a further order to comply. Failure to obey such further order may be punished by the court as a contempt thereof.

(P.A. 74-213, S. 2, 9; P.A. 75-202; 75-571, S. 32, 34; P.A. 76-249; P.A. 78-61, S. 1–4; 78-88, S. 1, 2; 78-106; 78-280, S. 6, 127; P.A. 79-363, S. 32, 38; 79-631, S. 6, 111; P.A. 80-212, S. 1, 4; P.A. 81-359, S. 1, 2; 81-447, S. 18, 23; P.A. 82-472, S. 23, 183; P.A. 83-583, S. 1, 6; P.A. 84-319, S. 4, 49; 84-437, S. 1, 4; 84-511, S. 3, 15; P.A. 85-489, S. 1; P.A. 86-1, S. 1, 5; 86-412, S. 1, 2; P.A. 87-532, S. 1, 10; P.A. 88-113; 88-230, S. 1, 12; 88-317, S. 52, 107; 88-347, S. 3, 4; P.A. 90-98, S. 1, 2; P.A. 93-30, S. 8, 14; 93-142, S. 4, 7, 8; 93-192, S. 1, 3; 93-386, S. 3, 5; P.A. 94-121, S. 31, 33; P.A. 95-122, S. 1; 95-220, S. 4–6; P.A. 97-47, S. 17; 97-107, S. 1, 2; 97-154, S. 2, 27; P.A. 00-43, S. 10, 19; P.A. 01-195, S. 15, 181; P.A. 03-223, S. 2; 03-241, S. 53, 65; P.A. 04-74, S. 4; P.A. 05-235, S. 6; Oct. 25 Sp. Sess. P.A. 05-5, S. 42; P.A. 08-2, S. 1; P.A. 11-20, S. 1; 11-48, S. 300, 301; 11-173, S. 28; P.A. 12-56, S. 12; P.A. 13-180, S. 12, 24.)

History: P.A. 75-202 inserted new Subsec. (c) providing for securing of voluntary compliance with election statutes and relettered former Subsec. (c) as (d) and all following Subsecs.; P.A. 75-571 made technical change; P.A. 76-249 added new Subsec. (h) providing that elections commission be deemed a law enforcement agency for certain purposes under freedom of information act, but not for other requirements of that act; in 1977 Sec. 9-368b was transferred to Sec. 9-7b; P.A. 78-61 in Subsecs. (a), (c), (d) and (h) substituted provisions relating to any election, primary or referendum where word “elections” previously occurred; P.A. 78-88 added new Subsec. (i) authorizing commission to enter into contractual agreements; P.A. 78-106 in Subsec. (d) inserted new provision authorizing consultation with secretary of the state, chief state’s attorney or the attorney general, relettering former Subsec. (d) as (e) and (e) as (f), in relettered Subsec. (f) added “and any other ancillary equitable relief”, added new Subsec. (g) authorizing referral to attorney general of evidence pertaining to ruling by election officials found to be in error in connection with election, primary or referendum and relettered former Subsec. (f) as (h) and following Subsecs. accordingly; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain in Subsec. (a); P.A. 79-363 in Subsec. (b) following “to inspect” added “or audit”; P.A. 79-631 made technical changes; P.A. 80-212 changed Subsec. (a) to Subdiv. (1), inserted new Subdiv. (2) providing for civil penalty not to exceed $1,000 and its enforcement, changed Subsec. (b) to Subdiv. (3) and remaining Subsecs. changed accordingly and in Subdiv. (9) added “if such violation was committed knowingly and wilfully”; P.A. 81-359 amended Subdiv. (2) to permit imposition of civil penalty for violation of laws pertaining to circulation of petitions and casting of absentee ballots and Subdiv. (10) to allow publication of advisory opinions in the Connecticut Law Journal; P.A. 81-447 made technical correction in Subsec. (3); P.A. 82-472 made a technical correction; P.A. 83-583 inserted new Subdiv. (10) empowering the state elections commission to intervene in certain actions upon application to the court in order to preserve evidence, renumbering former Subdivs. (10) to (12) accordingly; P.A. 84-319 added new Subdiv. requiring that copies of decisions, judgments and opinions be provided to the secretary of the state; P.A. 84-437 gave power to commission to order return of illegal contributions to donor or payor or payment into state’s general fund in new Subdiv. (3), renumbering former Subdivs. (3) to (13) accordingly; P.A. 84-511 changed name of elections commission to elections enforcement commission; P.A. 85-489 amended Subdiv. (1) to empower the commission to subpoena municipal clerks and require the production of absentee ballots, records, forms or other documents to which the investigation relates; P.A. 86-1 amended Subdiv. (1) to empower commission to issue order to municipal clerk to impound voting machine; P.A. 86-412 amended Subdiv. (2) to allow commission to levy a civil penalty for violations of statutes re conduct of elections, voting machines, handicapped voters and primary officials; P.A. 87-532 amended Subdiv. (1) to make provisions applicable to all primaries instead of “any primary held for the purpose of selecting a nominee for public office”; P.A. 88-113 amended Subdiv. (8) by providing that the Subdiv. does not preclude person who claims he is aggrieved by violation of referenda statute from pursuing equitable relief directly from superior court; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended references to Secs. 4-177 to 4-184 in Subdivs. (2) and (3) and reference to Ch. 54 in Subdiv. (12) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 88-347 amended Subdiv. (2) to permit imposition of civil penalty for violation of Secs. 9-23g, 9-23h and 9-23i; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-30 made technical changes in Subdivs. (1) and (2), effective July 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-192 amended Subdiv. (2) to increase maximum civil penalty from $1,000 to $2,000, effective July 1, 1993, and applicable to violations committed on or after that date; P.A. 93-386 made a technical change in Subdiv. (2), effective January 1, 1994; P.A. 94-121 amended Subdiv. (2) by inserting “9-7b or 9-12, subsection (a) of section 9-17, section 9-19b, 9-19e, 9-19g, 9-19h, 9-19i, 9-20, 9-21, 9-23a,” and “9-23j to 9-23o, inclusive, 9-26, 9-31a, 9-32, 9-35, 9-35b, 9-35c, 9-40a, 9-42, 9-43, 9-50a, 9-56, 9-59,” inserted new Subdiv. (10) re duties and powers re voter registration and National Voter Registration Act of 1993 violations, and renumbered remaining Subdivs. accordingly, effective January 1, 1995; P.A. 95-122 amended Subdiv. (2) to authorize commission to levy civil penalties for violations of Ch. 148 and Secs. 9-170, 9-171 and 9-172 and to authorize court to order payment of court costs, sheriff’s fees and attorney’s fees; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-47 amended Subdiv. (14) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections; P.A. 97-107 lettered existing section as Subsec. (a), amended Subsec. (a)(2) to designate as Subpara. (A) language re penalties for violating a provision of the general statutes, to delete in Subpara. (A) reference to Ch. 150 and to add new Subpara. (B) re penalties for violating Ch. 150, amended Subsec. (a)(3) to designate existing language as Subpara. (A) and to delete provision re failure to comply with order and insert same provision in new Subsec. (b), also amended Subsec. (a)(3) to add new Subpara. (B) authorizing commission to issue orders for intentional violations and to add new Subpara. (C) authorizing commission to revoke person’s eligibility to serve as official or checker, and added new Subsec. (b) re failure to comply with order, effective July 1, 1997; P.A. 97-154 amended Subdiv. (1) by substituting “primary held pursuant to section 9-423, 9-424, 9-425 or 9-464 or any primary held pursuant to a special act” for “primary” and amended Subdiv. (9) for consistency, effective July 1, 1997; P.A. 00-43 amended Subdiv. (2) to provide for deposit of penalties for violations involving Treasurer’s office, effective May 3, 2000; P.A. 01-195 substituted “state marshal’s” for “sheriff’s” in Subsec. (a)(2), effective July 11, 2001; P.A. 03-223 amended Subsec. (a)(4) by adding Subpara. (A) re completion and initiation of audits, designating existing proviso as Subpara. (B) and making a technical change, effective July 1, 2003; P.A. 03-241 amended Subsec. (a)(1) by deleting reference to a repealed section and amended Subsec. (a)(2)(A) by authorizing commission to levy civil penalty for violation of Secs. 9-404a to 9-404c, inclusive, effective January 1, 2004, and applicable to primaries and elections held on or after that date, and added Subsec. (a)(3)(B)(iii) authorizing order suspending political activities of party committee or political committee, effective July 1, 2003; P.A. 04-74 amended Subsec. (a)(2)(A) by adding reference to Secs. 9-232i to 9-232o, inclusive, and Sec. 9-23r, amended Subsec. (a)(3) by adding Subpara. (D) re duties and powers to issue an order to enforce the Help America Vote Act, made a technical change in Subsec (a)(8) and further amended Subsec. (a) by adding Subdiv. (17) re duties and powers to receive and determine complaints filed under the Help America Vote Act, effective May 10, 2004; P.A. 05-235 amended Subsec. (a)(2) by adding reference to Sec. 7-9, adding new Subpara. (B) re power to levy civil penalty for failure of official to discharge a duty imposed by Ch. 146 or 147, adding new Subpara. (C) re power to levy civil penalty against a person improperly voting or not legally qualified to vote, and making conforming changes, and amended Subsec. (a)(3) by adding Subpara. (E) re power to issue order concerning right of individual to be or remain an elector, effective July 1, 2005; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by adding references to Secs. 9-700 to 9-716, inclusive, adding new Subdiv. (4) re order to comply with Secs. 9-700 to 9-716, inclusive, redesignating existing Subdivs. (4) to (17) as Subdivs. (5) to (18), and adding reference to Secs. 9-700 to 9-716, inclusive, in redesignated Subdiv. (14), effective December 31, 2006, and applicable to elections held on or after that date; P.A. 08-2 replaced references to “sections 9-700 to 9-716, inclusive” with references to chapter 157 and added references to chapters 155 and 157 throughout section, amended Subsec.(a)(3)(A) to add ability to make deposit in Citizens’ Election Fund, added Subsec. (a)(3)(F) re issuance of cease and desist order for violation of any general statute or regulation under commission’s jurisdiction and ability to take reasonable actions necessary to compel compliance with such statute or regulation, amended Subsec. (a)(12) to eliminate reference to Secretary of the State and amended Subsec. (b) to add reference to Subsec. (a)(4), effective April 7, 2008; P.A. 11-48 amended Subsec. (a) by adding language in Subdiv. (1) re confidentiality of complaint or preliminary investigation and in Subdiv. (5) by designating existing language as Subpara. (A) and amending same by providing an exception for new Subpara. (B) and redesignating clauses (i) and (ii) as Subparas. (A)(i)(I) and (A)(i)(II), by redesignating Subpara. (B) as Subpara. (A)(ii), by adding Subpara. (B) re percentage of committees that may be audited and by adding Subpara. (C) re deadline to notify committee of audit, effective June 13, 2011; P.A. 11-173 amended Subsec. (a)(1) by adding registrar of voters to list of persons who may file statements with commission, by replacing “machine” with “tabulator” and by permitting commission to issue order to impound a tabulator to the registrars of voters, rather than the clerk, effective July 13, 2011; P.A. 12-56 amended Subsec. (a)(2) by adding references to Secs. 9-19j and 9-19k, effective January 1, 2014; P.A. 13-180 amended Subsec. (a)(3)(B)(ii) by deleting maximum of 4 years, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” and “deputy campaign treasurer” were changed editorially by the Revisors to “treasurer” and “deputy treasurer”, respectively, in Subsec. (a)(3)(B) and (5)(A), effective June 18, 2013.



Section 9-7c - Recommended appropriations. Allotments.

(a) Notwithstanding any provision of the general statutes, the appropriations recommended for the division of the State Elections Enforcement Commission within the Office of Governmental Accountability established under section 1-300, which division shall have a separate line item within the budget for the Office of Governmental Accountability, shall be the estimates of expenditure requirements transmitted to the Secretary of the Office of Policy and Management by the executive administrator of the Office of Governmental Accountability and the recommended adjustments and revisions of such estimates shall be the recommended adjustments and revisions, if any, transmitted by said executive administrator to the Office of Policy and Management.

(b) Notwithstanding any provision of the general statutes, the Governor shall not reduce allotment requisitions or allotments in force concerning the State Elections Enforcement Commission.

(P.A. 04-204, S. 10; P.A. 11-48, S. 76.)

History: P.A. 04-204 effective July 1, 2004; P.A. 11-48 amended Subsec. (a) by adding language re separate line item within the budget for Office of Governmental Accountability, by replacing language re director of commission with language re administrator of Office of Governmental Accountability and by making technical changes, effective July 1, 2011.



Section 9-8 - Penalty for false statement.

Any person who makes a false statement in any statement required to be signed under the penalties of false statement under this title and, except as otherwise provided by law, any person who signs the name of another to any such statement shall be guilty of false statement, which shall be deemed to have been committed in the town where such statement is filed and shall be subject to the penalties provided for false statement.

(1949, Rev., S. 1149; 1953, 1955, S. 639d; 1955, S. 621d; 1957, P.A. 442, S. 12; 517, S. 10; 1971, P.A. 871, S. 64.)

History: 1971 act substituted “false statement” for “perjury” where appearing and following “penalties provided” replaced “in section 53-143” with “for false statement”.



Section 9-8a - 1972 election of General Assembly.

Section 9-8a is repealed.

(1972, P.A. 220, S. 1, 2; P.A. 78-153, S. 31, 32.)






Chapter 142 - Congressional, Senatorial and Assembly Districts

Section 9-9 - Representatives in Congress. Districts.

For the purpose of representation in the Congress of the United States, there shall be elected in the manner provided by law one representative from each of the five congressional districts.

(1949 Rev., S. 989; 1953, S. 509d; April, 1964, P.A. 2, S. 1; P.A. 03-170, S. 2.)

History: 1964 act provided for six congressional districts instead of five congressional districts and one representative at large; P.A. 03-170 changed number of congressional districts from six to five and deleted “into which the state shall be divided, as follows”, effective June 26, 2003.



Section 9-10 - Senatorial districts.

Section 9-10 is repealed.

(1949 Rev., S. 990; November, 1964, P.A. 2, S. 4.)



Section 9-10a - State senators. Senatorial districts.

The Senate shall consist of thirty-six senators, and the state shall be divided into thirty-six districts, in each of which one senator shall be elected as follows:

(Districts omitted.*)

(November, 1964, P.A. 2, S. 3.)

*Note: See Article XXVI., and Article XXX., Sec. 2, of the Amendments to the Constitution of the State of Connecticut re reapportionment.

History: 1964 act set forth boundaries of thirty-six senatorial districts, effective November, 1966.



Section 9-10b to 9-10d - State representatives. Assembly districts. Boundaries of local voting districts.

Obsolete.

(November, 1964, P.A. 2, S. 1, 2, 6; December, 1965, P.A. 2, S. 1.)



Section 9-11 - Notice of election of congressmen and senators.

Section 9-11 is repealed.

(1949 Rev., S. 172; 1953, S. 511d; P.A. 85-577, S. 23.)






Chapter 143 - Electors: Qualifications and Admission

Section 9-12 - Who may be admitted.

(a) Each citizen of the United States who has attained the age of eighteen years, and who is a bona fide resident of the town to which the citizen applies for admission as an elector shall, on approval by the registrars of voters or town clerk of the town of residence of such citizen, as prescribed by law, be an elector, except as provided in subsection (b) of this section. For purposes of this section a person shall be deemed to have attained the age of eighteen years on the day of the person’s eighteenth birthday and a person shall be deemed to be a bona fide resident of the town to which the citizen applies for admission as an elector if such person’s dwelling unit is located within the geographic boundaries of such town. No mentally incompetent person shall be admitted as an elector.

(b) Any citizen who will have attained the age of eighteen years on or before the day of a regular election may apply for admission as an elector. If such citizen is found to be qualified the citizen shall become an elector on the day of the citizen’s eighteenth birthday. The registrars shall add the name of any person applying under this subsection, if found qualified, to the registry list and, if applicable, to the enrollment list, together with the effective date of his registration. The registrars may place the name of each such person at the end of the registry and enrollment lists for the voting district.

(1949 Rev., S. 991; 1953, S. 513d; 1963, P.A. 645, S. 1; February, 1965, P.A. 407, S. 1; 1972, P.A. 127, S. 10; P.A. 73-630, S. 1, 19; P.A. 75-210; 75-565, S. 2, 5; P.A. 77-244, S. 1, 4; P.A. 81-350, S. 4, 17; P.A. 87-382, S. 2, 55; P.A. 94-121, S. 9, 33; P.A. 95-171, S. 2, 14; P.A. 97-67, S. 5, 9; June 30 Sp. Sess. P.A. 03-6, S. 103; P.A. 07-194, S. 41.)

History: 1963 act deleted provision prohibiting imposition of new qualifications on present electors; 1965 act removed requirement of at least a year’s residency in the state; 1972 act changed the qualifying age from 21 to 18; P.A. 73-630 removed town residency requirement of six months and substituted therefor “is a bona fide resident of the town” and removed the reading and character requirements; P.A. 75-210 substituted “mentally incompetent” for “idiot or mentally ill”; P.A. 75-565, effective January 1, 1976, added exception re Secs. 9-19e and 9-30; P.A. 77-244 added “and subsection (b) of this section” to the exceptions in P.A. 77-565, designated the previously enacted statute and amendments as Subsec. (a) and added new Subsec. (b) providing for qualifying and applying for admission as electors within the four-month period prior to an election of those attaining age 18 on or before the day of a regular election; P.A. 81-350 extended period for preregistration of 17-year-olds from four to six months prior to eighteenth birthday and provided that a person is deemed to be 18 on the day of his eighteenth birthday; P.A. 87-382 substituted “one hundred eighty days” for “six months” in Subsec. (b); P.A. 94-121 amended first sentence of Subsec. (a) by substituting “approval by the registrars of voters or town clerk of the town of residence of such citizen, as” for “taking the oath” and deleting references to Secs. 9-19e and 9-30 in the exception clause of the same sentence, effective January 1, 1995; P.A. 95-171 amended Subsec. (b) by deleting provision limiting applicability by 17-year-old citizens to a period of 180 days prior to election, effective October 1, 1995, and applicable to elections held on or after that date; P.A. 97-67 amended Subsec. (b) by adding provision re placement of names at end of registry and enrollment lists, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 made technical changes for purposes of gender neutrality in Subsecs. (a) and (b), and amended Subsec. (b) by substituting “will have attained the age of eighteen years on or before the day of a regular election” for “has attained the age of seventeen years”, effective January 1, 2004; P.A. 07-194 added provision in Subsec. (a) re person deemed to be a bona fide resident of town.



Section 9-12a - Residence of servicemen.

Section 9-12a is repealed.

(1969, P.A. 492, S. 1; P.A. 81-350, S. 16, 17.)



Section 9-12b - Admission of electors not prohibited on Sundays.

The provisions of section 53-302a shall not apply to activities conducted for the purpose of admitting electors.

(P.A. 76-128, S. 1, 11; P.A. 79-363, S. 3, 38.)

History: P.A. 79-363 substituted “sections 53-302a” for “sections 53-300 and 53-302”.



Section 9-13 - Blind persons.

No applicant, otherwise qualified to be an elector in this state, shall be ineligible by reason of blindness or defective sight.

(1949 Rev., S. 992; 1953, S. 514d; P.A. 76-128, S. 3, 11.)

History: P.A. 76-128 deleted requirements for reading or submission of proof of previous admission as elector in any Connecticut town.



Section 9-14 - Electors residing in state institutions.

No person shall be deemed to have lost his residence in any town by reason of his absence therefrom in any institution maintained by the state. No person who resides in any institution maintained by the state shall be admitted as an elector in the town in which such institution is located, unless he proves to the satisfaction of the admitting official that he is a bona fide resident of such institution.

(1949 Rev., S. 1000; 1953, S. 515d; P.A. 82-247, S. 1.)

History: P.A. 82-247 changed “board for admission of electors” to “admitting official” and “permanent” resident to “bona fide” resident.



Section 9-14a - Electors in custody of state.

Any person in the custody of the state being held at a community correctional center or a correctional institution, whose voting rights have not been denied, shall be deemed to be absent from the town or city of which he is an inhabitant for purposes of voting, notwithstanding that such center or institution may be situated within such town or city.

(P.A. 75-595, S. 4, 5.)

See Secs. 9-135, 9-137 re absentee voting, generally.



Section 9-15 - Residence of pauper.

Section 9-15 is repealed, effective October 1, 2002.

(1949 Rev., S. 1020; 1953, S. 516d; S.A. 02-12, S. 1.)



Section 9-15a - Membership and quorum of board for admission of electors.

(a) The board for admission of electors in each town shall consist of the town clerk and the selectmen, provided the legislative body of any town may, at any time, except during the period of eight weeks prior to a regular election, vote to change the membership of such board to consist of (1) the town clerk, the selectmen and the registrars of voters or (2) the town clerk and the registrars of voters. For the purposes of this section, the term “registrars of voters”, in a town where there are different registrars of voters for different voting districts, means the registrars of voters in the voting district in which, at the last-preceding election, the presiding officer for the purpose of declaring the result of the vote of the whole town was the moderator.

(b) Any member of the board for the admission of electors in any town who finds that he is unable to attend a meeting of the board shall designate another elected officer of such town to act for him by filing a statement of such designation in writing in the office of the town clerk at any time prior to the opening of the meeting, provided, if an assistant town clerk is available, he shall serve in the absence or inability of the town clerk and, if the deputy registrar of voters is available, he shall serve in the absence or inability of his registrar.

(c) A quorum of the board for the admission of electors shall consist of a bare majority of the members of such board. An assistant town clerk or a deputy registrar or any other town officer designated by, and acting for, a member of such board pursuant to the provisions of subsection (b) of this section shall be included as a member of such board for purposes of ascertaining the existence of a quorum.

(d) This section shall supersede any inconsistent provision of any charter or special act.

(February, 1965, P.A. 471; 1969, P.A. 496; P.A. 79-363, S. 4, 38; P.A. 83-391, S. 1, 24; P.A. 07-217, S. 39.)

History: 1969 act changed word “municipality” for “town” wherever appearing and in Subsec. (b) inserted the word “elected” before “officer”; P.A. 79-363 amended Subsec. (a) by inserting “the” before “moderator”; P.A. 83-391 amended Subsec. (b) to eliminate reference to sessions of board for the admission of electors; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007.



Section 9-16 - Notice of sessions of registrars of voters.

The registrars of voters in each town shall give notice of the time and place of each session for the admission of electors held pursuant to section 9-17 by publication in a newspaper published or circulated in such town not more than fifteen nor less than five days before each such session. Nothing herein shall require that such publication be in the form of a legal advertisement.

(1953, S. 517d; 1957, P.A. 441, S. 3; 1959, P.A. 684, S. 2; 1961, P.A. 266, S. 1; 1963, P.A. 393, S. 3; February, 1965, P.A. 275, S. 2; 443, S. 1; 1967, P.A. 352, S. 3; P.A. 83-391, S. 2, 24; P.A. 93-230, S. 5.)

History: 1959 act allowed town clerk’s statement that applicant is an elector in lieu of proof of citizenship; 1961 act added registrar of voters to same provision; 1963 act deleted requirement of posting notice of session on signpost and changed time for giving notice by publication; 1965 acts required notice be published no more than 10 nor less than 5 days before each session and deleted provision for notice to include requirements for presentation of naturalization or other papers; 1967 act amended notice requirement to no more than 15 days instead of 10 days prior to session; P.A. 83-391 amended section to provide for notice of sessions to be given by registrars of voters not board for admission of electors; P.A. 93-230 specified that publication need not be in form of a legal advertisement.

See Sec. 9-25 re admission of armed forces members as electors.

See Sec. 9-31a re special admission procedure for permanently physically disabled persons.



Section 9-17 - Sessions of registrars of voters.

(a) For the purposes of this section, “primary day” means the day that a primary for state, district and municipal offices is being held in accordance with section 9-423, and “election day” means the day of each regular election. (1) The registrars of voters of each town shall hold sessions to examine the qualifications of electors and admit those found qualified on the dates and at the times set forth in this section. Such sessions shall be held on the following days during the hours indicated, except as provided in subdivision (2) of this subsection:

Day

Hours

Fourteenth day

before primary day . . . . . . . . . . . . . .

any two hours between

5:00 p.m. and 9:00 p.m.

Saturday of third week

before election day . . . . . . . . . . . . . .

10:00 a.m. to 2:00 p.m.

Seventh day

before election day . . . . . . . . . . . . . .

9:00 a.m. to 8:00 p.m.

The session of the registrars of voters on the seventh day before election day shall be the last regular session for the admission of electors prior to an election, as defined in subsection (y) of section 9-1. (2) No town having a population of less than twenty-five thousand persons shall be required to hold sessions for admission of electors on the fourteenth day before primary day.

(b) Notwithstanding the provisions of subsection (a) of this section, the registrars of voters shall hold a limited session on the last week day before each regular election from nine o’clock a.m. to five o’clock p.m. for the purpose of admitting only those persons whose qualifications as to age, citizenship or residence in the municipality were attained after the last session for the admission of electors prior to an election. The registrars shall enter the names of those electors admitted at such limited session on the proper list, with their residences by street and numbers.

(c) In addition to the sessions held pursuant to subsections (a) and (b) of this section, the registrars of voters in each town shall hold one session each year, between the first of January and the last day of the school year, at each public high school in such town, for the admission of persons who are eligible for admission under subsection (a) or (b) of section 9-12, provided, in the case of a public high school in a regional school district, such session shall be held on a rotating basis by the registrars of voters for each town which is a member of the regional school district. The registrars of voters need not give notice of this session by publication in a newspaper.

(1949 Rev., S. 1015; 1953, 1955, S. 518d; 1957, P.A. 441, S. 4; 1963, P.A. 530, S. 1; 1969, P.A. 694, S. 1; 1971, P.A. 708; 768, S. 2; 1972, P.A. 144; P.A. 73-630, S. 2, 19; P.A. 75-12, S. 1, 2; P.A. 77-330, S. 1; 77-604, S. 83, 84; P.A. 79-189, S. 2, 9; P.A. 83-391, S. 3, 24; P.A. 84-319, S. 5, 49; 84-546, S. 18, 173; P.A. 87-210; P.A. 89-297, S. 1; P.A. 91-351, S. 21, 23, 28; P.A. 93-230, S. 1; P.A. 94-121, S. 10, 33; 94-203, S. 1, 12; P.A. 95-171, S. 3, 14; P.A. 96-134, S. 1, 9; P.A. 97-67, S. 6, 9; P.A. 98-67, S. 4, 10; P.A. 05-235, S. 27; P.A. 07-217, S. 40; June Sp. Sess. P.A. 10-1, S. 36.)

History: 1963 act reduced duration of session in sixth week before election from 11 to “at least four” hours, and deleted variations in length of session according to the towns’ sizes; 1969 act deleted provisions for towns holding a municipal election on the first Monday in October in the even-numbered years; 1971 acts added a session “on the first Saturday after Labor Day”, added clarifying language to the provision of adjournment of session on the Saturday of the sixth week, deleted reference to the third week as the case may be and added a provision for additional sessions if the Saturday of the sixth or fourth week before election falls on day on which tenets of religion forbid secular activity; 1972 act added provision for two evening sessions between the Saturdays of the sixth and fourth weeks before election; P.A. 73-630 substituted clarifying language for “rights have matured” as age citizenship or residence attained after the Saturday of the fourth week before the election; P.A. 75-12 provided for additional session on Saturday of fifth week before election and for adjournment of that session from time to time instead of provision for adjournment of the session on sixth Saturday, further provided for one evening session rather than two between the Saturday of fifth week (instead of sixth) and the Saturday of the fourth week and further substituted fifth week for sixth week in the requirement for additional session where that Saturday falls on a day on which religious tenets forbid secular activity; P.A. 77-330 provided for evening session before primary, changed provisions for hours of sessions before elections to “from at least nine o’clock a.m. to one o’clock p.m.”, specified that the evening session between the fifth and fourth week be on Wednesday, provided for a session on the twenty-first day before election between the hours of nine a.m. and eight p.m., changed the hours for the session on the last weekday before election to “from at least nine a.m. to eleven a.m.”, changed the purpose of that admitting session to “those persons whose qualifications as to age or citizenship were attained after the twenty-first day before the election”, changed provision for extra session where religious tenet forbids secular activity on Saturday of fifth or fourth week to twenty-first day and provided that admission of electors on the last weekday before election would be determined from that next succeeding day; P.A. 77-604 made technical changes; P.A. 79-189 divided statute into three Subsecs. with Subsec. (a) including information set forth in schedule format; P.A. 83-391 amended section to delete references to board for admission of electors and eliminated certain mandatory sessions in towns having a population under twenty-five thousand; P.A. 84-319 and P.A. 84-546 made technical amendment to Subsec. (b), restoring language inadvertently omitted from 1983 revision; P.A. 87-210 added Subsec. (c) re sessions at public high schools; P.A. 89-297 changed May ninth to May twelfth in Subsec. (c); P.A. 91-351 amended Subsec. (a) to move all sessions one week closer to election day and changed ending time for last Saturday session before election day from 8:00 to 5:00 p.m; P.A. 93-230 amended Subsec. (a) to repeal requirement that session be held on Saturday of fifth week before election day and to change hours for session to be held on the Wednesday falling between fourth and third Saturdays before election day, from 7:00 p.m. to 9:00 p.m. to “any two hours between 5:00 p.m. and 9:00 p.m.”; P.A. 94-121 deleted reference to elector’s oath in Subsec. (a)(1), effective January 1, 1995; P.A. 94-203 amended Subsec. (a) by changing hours of session on fourteenth day before primary day, from “7:00 p.m. to 9:00 p.m.” to “any two hours between 5:00 p.m. and 9:00 p.m.”, effective July 1, 1994; P.A. 95-171 amended Subsec. (b) by extending session from eleven o’clock a.m. to noon and requiring names be entered by one o’clock p.m. rather than noon, effective October 1, 1995, and applicable to elections held on or after that date; P.A. 96-134 amended Subsec. (a) to delete references to mandatory sessions on the Saturday of fourth week before election day and the Wednesday between fourth and third Saturdays before election day and to change session hours for Saturday of third week before election day and amended Subsec. (c) to replace “May twelfth” with “the first of January” and add provision that the registrars of voters need not give notice of session by publication, effective May 29, 1996; P.A. 97-67 amended Subsec. (a) by changing hours of Saturday session from “9:00 a.m. to 3:00 p.m.” to “10:00 a.m. to 2:00 p.m.”, effective July 1, 1997; P.A. 98-67 amended Subsec. (a) to change definition of “primary day” from day scheduled for primary to day that primary is being held, effective July 1, 1998; P.A. 05-235 amended Subsec. (a) by changing “fourteenth day before election day” to “seventh day before election day”, effective January 1, 2006; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; June Sp. Sess. P.A. 10-1 amended Subsec. (b) by extending end time of limited session from 12 o’clock noon to 5 o’clock p.m. and by eliminating deadline re entering of names of electors, effective June 22, 2010.



Section 9-17a - “Admitting official” defined.

As used in sections 9-17, 9-19b, 9-19c(a), 9-20, 9-23a, 9-24, 9-31a, 9-31b and 9-31l, unless otherwise provided, the term “admitting official” means a town clerk, assistant town clerk, registrar of voters, deputy registrar of voters, assistant registrar of voters, special assistant registrar of voters or the board for admission of electors.

(1971, P.A. 768, S. 1; P.A. 79-363, S. 5, 38; P.A. 80-281, S. 2, 31; P.A. 81-350, S. 12, 17.)

History: P.A. 79-363 made technical changes; P.A. 80-281 added “special assistant registrar of voters”; P.A. 81-350 substituted reference to Sec. 9-31l for reference to Sec. 9-31k, repealed by the same act.



Section 9-18, 9-18a and 9-19 - Sessions of board during even-numbered years. Required monthly sessions. Additional sessions.

Sections 9-18, 9-18a and 9-19 are repealed.

(1949 Rev., S. 1014, 1016; 1953, S. 519d, 520d; March, 1958, P.A. 27, S. 5; 1963, P.A. 530, S. 2–4; 1971, P.A. 768, S. 3; P.A. 76-128, S. 10, 11; P.A. 83-391, S. 23, 24.)



Section 9-19a - Inconsistent provisions superseded.

The provisions of this chapter shall supersede any inconsistent provision of any charter or special act.

(1963, P.A. 530, S. 5; P.A. 79-363, S. 6, 38; P.A. 83-391, S. 4, 24; P.A. 84-319, S. 6, 49.)

History: P.A. 79-363 deleted reference to repealed Sec. 9-18a; P.A. 83-391 deleted reference to repealed Sec. 9-19; P.A. 84-319 amended section to provide that provisions of chapter 143, rather than of Sec. 9-17, supersede inconsistent provisions in charters and special acts.



Section 9-19b - Applications for admission submitted to town clerk or registrar of voters. Locations for admission of electors.

(a) Except during the period between the last session for the admission of electors prior to an election and the day following that election, the town clerk or assistant town clerk, during office hours and at the office of such official, may examine the qualifications of any person applying in person to be admitted as an elector and approve such application.

(b) Except during the period between the last session for the admission of electors prior to an election and the day following that election, either registrar of voters, or a deputy registrar, assistant registrar or special assistant registrar appointed in accordance with the provisions of section 9-192, may examine the qualifications of any person applying to be admitted as an elector in the town and, except for applications submitted pursuant to subdivision (4) of this subsection, approve such application submitted in person (1) at the office of such official; (2) at any enrollment session of the registrars of voters; (3) at any public place; (4) at any time and at any place in the town, other than a public place; or (5) at any public office of the Department of Motor Vehicles, Labor Department or Department of Social Services which is located in the town in which the registrar, deputy registrar, assistant registrar or special assistant registrar serves, if written notice of the date and time is given seven days in advance thereof to the commissioner of such department. Upon receipt of a written notice under subdivision (5) of this subsection, the commissioner of the department may designate a portion of the public office which shall be used for the admission of electors. The other registrar, or any deputy, assistant or special assistant registrar, shall be permitted to be present during the admission of any person pursuant to subdivisions (4) and (5) of this subsection. Applications accepted and examined prior to the last session for admission of electors prior to an election pursuant to subdivision (4) of this subsection may be approved after such last session. The admission of any person pursuant to subdivision (4) shall be effective on the date when both registrars approve such application. The registrar who receives such application from the applicant shall give written notice to the other registrar within one business day after such receipt and the registrars shall forthwith act on such applications. No rejection of any application under subdivision (4) of this subsection shall be effective until the registrar has mailed to the other registrar and the applicant a notice stating the reasons for the rejection. Any applicant whose application is rejected may appeal under the provisions of section 9-31l.

(c) Such registrar, deputy, assistant or special assistant registrar accepting applications in accordance with subdivision (4) of subsection (b) of this section shall provide the applicant with a receipt. Upon approval or disapproval of the application, the registrars shall send a notice thereof by first-class mail with instructions on the envelope that it be returned if not deliverable at the address shown thereon. If such notice of approval is returned undeliverable, the registrars shall take the necessary action in accordance with section 9-35 or 9-43.

(d) During the period between the last session for the admission of electors prior to an election and the opening of the limited session for the admission of electors held on the last weekday before such election under section 9-17, the town clerk or assistant town clerk during office hours and at the office of such official and either registrar of voters or a deputy or assistant registrar at the office of such official may examine the qualifications of any person applying in person to be admitted in such town and approve the application of such person whose qualifications as to age, citizenship or residence in the municipality were attained after such last session and on or before the last weekday prior to such election.

(1967, P.A. 559, S. 1; 1969, P.A. 491; 677; 1971, P.A. 768, S. 4; P.A. 73-130; 73-430; 73-630, S. 3, 19; P.A. 75-28, S. 1, 2; P.A. 77-330, S. 2; 77-604, S. 83, 84; P.A. 79-143, S. 1; 79-189, S. 3, 9; P.A. 80-281, S. 3, 31; P.A. 81-350, S. 5, 17; P.A. 82-472, S. 24, 183; P.A. 88-347, S. 2, 4; P.A. 89-297, S. 2, 18; P.A. 93-262, S. 1, 87; P.A. 94-121, S. 11, 33.)

History: 1969 acts added provision for town clerk and registrars of voters, during the period between the last regular session and the opening of the limited session held on the last weekday before election, to process applications of persons who attained qualifications as to age, residence or citizenship during that period and added provision for enrollment at any public place where 5 days prior notice in newspaper published; 1971 act added assistant town clerk and a deputy or assistant registrar where appropriate, substituted “any of such admitting officials” for “the town clerk or either registrar of voters”, deleted “accept the application for admission as an elector of” and deleted provisions requiring approval of application by the board for admission of electors and notification where the board’s action is unfavorable; P.A. 73-130 added “with the consent of both registrars of voters” to the provision for enrollment at any public place; P.A. 73-430 defined “during office hours” where the registrars of voters do not maintain regular office hours; P.A. 73-630 deleted “residence” as qualification, attainment of which during period between last regular session and on or before the last weekday prior to election makes person eligible for special enrollment and substituted “were attained” for “matured” in context of when qualifications for enrollment arose; P.A. 75-28 clarified “office hours” and changed provisions concerning enrollment at any public place to remove requirement for consent of both registrars so that either registrar may conduct enrollment upon 7 days prior notice to other registrar and the 5-day prior notice by newspaper, such notice to be signed by each registrar, deputy, or assistant who intends to participate; P.A. 77-330 where appearing deleted the word “regular” from “last regular session”; P.A. 77-604 made technical changes; P.A. 79-143 divided the section into Subsecs. (a) to (d), inclusive, additionally provided for enrollment at other than a public place, for admission to be effective on occurrence of certain conditions or for rejection of application, for provision of receipt to applicant upon administration of oath, for notice of action taken on application, for application for reexamination where application has been rejected and deleted references to newspaper notice; P.A. 79-189 added “residency in the municipality” to qualifications as to age or citizenship to be attained during the period between the last session and the opening of the limited session held on the last weekday before election in order for person to be registered during that time; P.A. 80-281 made technical changes; P.A. 81-350 required notice of location and opportunity to be present be given to registrar of other party by registrar conducting door-to-door registration and allowed rejected applicants to appeal under Sec. 9-31l, replacing provision allowing them to apply for reexamination under Sec. 9-31j; P.A. 82-472 added the reference to Sec. 9-43 in Subsec. (c); P.A. 88-347 added Subsec. (b)(5) re examination of qualifications of applicants for admission at offices of motor vehicles, labor and income maintenance departments, effective April 1, 1989; P.A. 89-297 amended Subsec. (b) by providing that the admission of any person pursuant to Subdiv. (4), instead of pursuant to “this subdivision”, shall be effective one week after receipt of application, except as otherwise provided; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 94-121 applied provisions of Subsec. (a) to any person applying “in person” and substituted “approve such application” for “administer the elector’s oath” in Subsec. (a), amended Subsec. (b) by substituting “in the town and, except for applications submitted pursuant to subdivision (4) of this subsection, approve such application submitted in person” for “and administer the elector’s oath”, deleting requirement of advance notice to other registrar in Subdivs. (3), (4) and (5), and amending Subdiv. (4) to require place to be “in the town”, allow approval of applications received prior to last session for admission of electors to occur after such last session, make application effective only on date when both registrars approve it and require registrars to act forthwith on such applications, amended Subsec. (c) by substituting “accepting applications” for “administering the elector’s oath”, and applied provisions of Subsec. (d) to any person applying “in person” and “in such town” and substituted “approve the application” for “administer the elector’s oath”, effective January 1, 1995; (Revisor’s note: In 1997 a reference in Subsec. (b) to “Department of Labor” was replaced editorially by the Revisors with “Labor Department” for consistency with customary statutory usage).



Section 9-19c - Application for admission at place of employment, residence or study.

(a) Upon the presentation to the town clerk or either registrar of voters of any town of the signed application of twenty-five or more persons who are employed by the same employer at the same place of employment in such town, or twenty-five or more persons who attend the same school, college or university which is located in such town, or who reside at the same hospital, residential care home, rest home, nursing home or convalescent home located in such town and who believe that they possess the qualifications for admission as electors, which application may be made at any time except during the period between seven days before the last session for the admission of electors prior to an election and the day following such election, and shall be in form substantially as provided in section 9-19d; an admitting official, within the time hereinafter specified, shall go to such place of employment, school, college, or university or hospital, residential care home, rest home, nursing home or convalescent home for the purpose of taking and acting upon applications for admission as electors of any persons who reside in any Connecticut town and who are authorized to be on the premises. No application need be accepted by such town clerk or registrars from persons working at any such place of employment, attending any such school, college or university or residing at any such hospital, residential care home, rest home, nursing home or convalescent home if a session for the admission of electors has been held on such premises within one hundred twenty days prior to the making of such petition. Such official to whom such application is presented shall, within seven days after the receipt of such application, inform each registrar of voters and the employer, or chief administrative officer of the school, college or university or hospital, residential care home, rest home, nursing home or convalescent home of the date and time at which he will go to such place for such purpose, which date shall be not less than seven days nor more than ten days after the sending of the notice by such official to such employer or chief administrative officer, except that no session shall be held after the last session for admission of electors prior to an election. The official with whom the application is filed may request any other admitting official to go in his stead.

(b) Such employer, or chief administrative officer, upon receipt of such notice, shall provide a suitable place for the taking of applications for admission as electors and shall forthwith cause a prominent notice to be posted on the bulletin board or other place where general notices to employees, students or residents are customarily posted, which notice shall specify the date, place and hour at which such official will receive such applications, and such notice shall remain posted through the day of such taking of applications. Procedures under this section shall conform as nearly as may be to the procedures for applications for admission submitted pursuant to sections 9-19b, 9-19e, 9-20 and 9-23a. No employer shall penalize or refuse to pay an employee who proceeds under this section and section 9-19d, and any employee proceeding under said sections shall be entitled to be paid at his regular rate for up to one-half hour for the purpose of making application to become an elector.

(1969, P.A. 412, S. 1; 1971, P.A. 768, S. 5; P.A. 75-17, S. 1; 75-565, S. 3, 5; P.A. 76-128, S. 4, 11; P.A. 77-330, S. 3; 77-604, S. 83, 84; P.A. 79-363, S. 7, 38; P.A. 87-382, S. 3, 55; P.A. 97-112, S. 2.)

History: 1971 act in Subsec. (a) changed enumeration of town clerk, assistant, either registrar of voters or their deputies to “an admitting official”, deleted reference to “all members of the board for admission as electors”, deleted reference to enumerated officials to go to the place of employment and provided that the officer with whom application is filed may request any other admitting official to go in his stead; P.A. 75-17 in Subsec. (a) to signed request of twenty-five added attendance at same school, college or university, residence at same hospital, home for aged, rest home, nursing home, convalescent home all of which located in same town where admission as elector desired, also these terms added to other appropriate references, changed the period during which a request may not be made from 60 to 45 days prior to a regular election, changed limiting date of notice from no more than 14 to 10 days and in Subsec. (b) added “or chief administrative officer” following “employer” and “students or residents” following “employee”; P.A. 75-565 in Subsec. (a) provided for taking and acting upon applications of employees, students or residents whether residents of that or any other Connecticut town, effective January 1, 1976; P.A. 76-128 removed language restricting the request signed by twenty-five to residents of such town and also restriction for admission only in that same town, changed the time during which request may not be made to the period between the last regular session and the day following the election, changed limitation to applications of employees, students or residents to any persons authorized to be on the premises and residing in any Connecticut town and provided that requests need not be accepted where session has been held on premises within four months prior to making of the petition; P.A. 77-330 changed period during which request may not be made to between 7 days before the last session and the day following the election and added exception that no session shall be held after the last session; P.A. 77-604 made technical changes; P.A. 79-363 changed “request” to “application” throughout Subsec. (a), in Subsec. (b) where word “applications” first appears “for admission as electors” was added and where “applications” next appears “for admission as electors” was deleted; P.A. 87-382 substituted “one hundred twenty days” for “four months” in Subsec. (a); P.A. 97-112 replaced “home for the aged” with “residential care home”.



Section 9-19d - Form of application.

The application provided for in section 9-19c shall be in form substantially as follows:

To .... (name), Town Clerk,

of the Town of

Registrar of Voters,

...., Connecticut,

We the undersigned, being citizens of the United States of voting age, are

[ ] employed, and all being employees of .... (name of employer)

or

[ ] students attending .... (name of school, college or university)

or

[ ] residing at the (name of hospital, residential care home, rest home, nursing home or convalescent home) .... in said town and each of us believing that he or she possesses the qualifications for admission as an elector, do hereby request you to come to our place of employment, or school, college or university or residence, as the case may be, at .... (address), in said town, for the purpose of receiving applications for admission as an elector.

.... (signatures)

.... (addresses)

Dated at ...., Connecticut, this .... day of ...., 20...

(1969, P.A. 412, S. 2; P.A. 73-630, S. 4, 19; P.A. 75-17, S. 2; P.A. 76-128, S. 5, 11; P.A. 97-112, S. 2.)

History: P.A. 73-630 removed the words “now reside, and for at least six months have resided, in” and substituted “are bona fide residents of” in the application; P.A. 75-17 changed format of application to provide three alternatives, one to be indicated, of categories including employees, students of institutions of higher learning or residents of certain health care facilities; P.A. 76-128 removed recital of residency in town in which as employees, students or residents the signers request a voter-making session and deleted recital of possession of qualification for admission as an elector “in said town”; P.A. 97-112 replaced “home for the aged” with “residential care home”; (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 9-19e - Cross-town application for admission.

Except during the period between the last session for the admission of electors prior to an election and the day following that election, an admitting official of any town, as defined in section 9-17a, may, at the times and places prescribed by law, accept applications for admission as an elector from persons who reside in any Connecticut town and examine their qualifications. Each such application for admission shall be made on a form prescribed by the Secretary of the State and shall provide a space for application for enrollment in a political party as provided in section 9-23a. Such admitting official shall hand a receipt to the applicant and immediately mail the application to the town clerk or registrars of voters of the town of residence of the applicant. The town clerk or registrars of voters of the town of residence of such applicant shall act upon such application, upon its receipt, and shall note on such copy his or their action and the date thereof, and if disapproved, his or their reasons therefor. If the town clerk acts on the application, he shall deliver such copy to the registrars as provided in section 9-20 and whoever acts upon the application shall immediately send written notification to the applicant, and if the application is disapproved, he or they shall send such notification by certified mail. No person shall be admitted as an elector under this section unless his application has been approved by the town clerk or registrars of voters of his town of residence. Nothing in this section shall be construed to permit an admitting official to approve applications for admission as an elector in places located outside the boundaries of the municipality or district of which he is an official. Appeals may be taken from the action of such town clerk or registrars of voters under this section in accordance with section 9-31l. Any person making application for registration under this section shall be entitled to the privileges of an elector and party enrollment, if applicable, from the time such application for admission as an elector is approved by the town clerk or registrars of voters of his voting residence, provided if such application is made after twelve o’clock noon on the last business day before a primary, such applicant shall be entitled to the privileges of party enrollment immediately after the primary and provided if such application is made on the day of a caucus or convention, such applicant shall be entitled to the privileges of party enrollment immediately after the caucus or convention.

(P.A. 75-565, S. 1, 5; P.A. 77-216, S. 1; 77-298, S. 12; 77-330, S. 4; 77-604, S. 83, 84; P.A. 78-87, S. 1, 2; P.A. 80-281, S. 4, 31; P.A. 81-350, S. 13, 17; P.A. 83-213, S. 2; P.A. 84-118, S. 1, 5; P.A. 94-121, S. 12, 33; June 12 Sp. Sess. P.A. 12-2, S. 47.)

History: P.A. 77-216 deleted requirement that application be in quadruplicate, provided for retention of a copy by admitting official, mailing of one copy to town clerk or registrars of voters of town of residence of applicant and furnishing of a receipt to applicant, allowed either town clerk or registrar of voters of residence of applicant to act on the application, inserted provision that no application be approved after last session for admission before election, provided that official acting on application send written notification to applicant and, if disapproved, send it by certified mail and that if action taken by town clerk, copy to be delivered to the registrars, inserted “registrars of voters” to follow “town clerk” except in the preceding context; P.A. 77-298 made “fourteenth day” rather than “third Saturday” before a primary the date after which enrollment does not become effective until immediately after the primary; P.A. 77-330 changed “last regular session” to “last session” in delineating period before day following election during which admitting officials may not accept applications; P.A. 77-604 made technical changes; P.A. 78-87 deleted provision forbidding approval of applications after last session for admission of electors; P.A. 80-281 substituted “registration” for “enrollment” and simplified wording in provision re effective dates of electoral privileges; P.A. 81-350 made technical changes; P.A. 83-213 amended section to provide that admitting official may accept but not approve applications for admission as an elector in places located outside of his district or municipality; P.A. 84-118 changed time limit for enrollment from fourteenth day to noon of last business day before primary; P.A. 94-121 deleted provisions authorizing admitting official to administer elector’s oath and requiring such official to retain copy of application and required such official to mail application, instead of copy of application, to clerk or registrars of town of residence of applicant, effective January 1, 1995; June 12 Sp. Sess. P.A. 12-2 made a technical change.



Section 9-19f - Out-of-town assistance permitted at admission sessions.

The registrar of voters or the deputy or any assistant registrar of voters of any town may, upon the request of the registrar of voters of any other town, assist such registrar or deputy or assistant registrar at any session for the admission of electors held pursuant to section 9-19b or subsection (a) of section 9-19c in the town in which the requesting registrar resides.

(P.A. 76-128, S. 2, 11.)



Section 9-19g - Application for admission after established cutoff date.

Notwithstanding the provisions of section 9-19b, during the period between the last session for the admission of electors prior to an election and the opening of the limited session for such admission held on the last weekday before the election, the town clerk or assistant town clerk during office hours and at the office of such official, and either registrar of voters or a deputy or assistant registrar at the office of such official, may examine the qualifications of any person applying in person to be admitted as an elector in such town and act on such application, except the privileges of an elector shall not attach to any such applicant until written approval is sent to him by such official no earlier than two days following the election. If the application is disapproved, such official shall send notification thereof by certified mail no earlier than two days following the election. At the time of application, the official examining the applicant shall retain a copy of the application and shall hand a receipt thereof to the applicant.

(P.A. 79-357, S. 1; P.A. 94-121, S. 13, 33.)

History: P.A. 94-121 applied provisions of section to any person applying “in person” and substituted “in such town and act on such application” for “and administer the elector’s oath to any person found qualified”, effective January 1, 1995.



Section 9-19h - Availability of admissions information and materials at certain state agencies and libraries. Application for admission through Department of Motor Vehicles.

(a) The Department of Social Services, the Labor Department and the Department of Motor Vehicles shall make voter registration information and materials available to the public. Such information and materials shall be placed in public areas of the offices of such departments. The State Library and the libraries of the state’s public institutions of higher education shall also make such information and materials available to users of the libraries. The Secretary of the State shall provide such departments, such libraries and any libraries open to the public with suitable nonpartisan literature, materials and voter registration application forms authorized under sections 9-23g and 9-23h. The secretary shall also provide to the Department of Social Services, the Labor Department and the Department of Motor Vehicles any furniture needed to display such literature, materials and forms.

(b) In addition to the requirements of subsection (a) of this section, the Commissioner of Motor Vehicles, not later than January 1, 1994, shall include an application for the admission of an elector with each application form provided for a motor vehicle operator’s license and a motor vehicle operator’s license renewal, which are issued under subpart (B) of part III of chapter 246, and with each application form provided for an identity card issued under section 1-1h. Such application form for the admission of an elector (1) shall be subject to the approval of the Secretary of the State, (2) shall not include any provisions for the witnessing of the application, and (3) shall contain a statement that (A) specifies each eligibility requirement, (B) contains an attestation that the applicant meets each such requirement, and (C) requires the signature of the applicant under penalty of perjury. The Commissioner of Motor Vehicles shall accept any such completed application for admission which is submitted in person or by mail. The applicant shall state on such form, under penalty of perjury, the applicant’s name, bona fide residence address, date of birth, whether the applicant is a United States citizen, party enrollment, if any, prior voting address, if registered previously, and that the applicant’s privileges as an elector are not forfeited by reason of conviction of a felony. No Social Security number on any such application form for the admission of an elector filed prior to January 1, 2000, may be disclosed to the public or to any governmental agency. The commissioner shall indicate on each such form the date of receipt of such application to ensure that any eligible applicant is registered to vote in an election if it is received by the Commissioner of Motor Vehicles by the last day for registration to vote in an election. The commissioner shall provide the applicant with an application receipt, on a form approved by the Secretary of the State and on which the commissioner shall record the date that the commissioner received the application, using an official date stamp bearing the words “Department of Motor Vehicles”. The commissioner shall provide such receipt whether the application was submitted in person or by mail. The commissioner shall forthwith transmit the application to the registrars of voters of the applicant’s town of residence. If a registration application is accepted within five days before the last day for registration to vote in a regular election, the application shall be transmitted to the registrars of voters of the town of voting residence of the applicant not later than five days after the date of acceptance. The procedures in subsections (c), (d), (f) and (g) of section 9-23g which are not inconsistent with the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, shall apply to applications made under this section. The commissioner is not an admitting official and may not restore, under the provisions of section 9-46a, electoral privileges of persons convicted of a felony.

(P.A. 88-347, S. 1, 4; P.A. 92-238; P.A. 93-262, S. 32, 87; 93-384, S. 27; P.A. 94-121, S. 14, 33; P.A. 99-268, S. 39, 46; P.A. 00-169, S. 22; P.A. 01-26, S. 6; P.A. 02-83, S. 3.)

History: P.A. 88-347, S. 1 effective April 1, 1989; P.A. 92-238 designated existing section as Subsec. (a) and added Subsec. (b) requiring commissioner to include application for admission of an elector with each operator’s license and license renewal application and identity card application; P.A. 93-262 replaced references to department on aging and department of income maintenance with references to department of social services, effective July 1, 1993; P.A. 93-384 substantially revised application form requirements and procedure under Subsec. (b); P.A. 94-121 amended Subsec. (b) by requiring application form to contain statement instead of elector’s oath, changing penalty of false statement to penalty of perjury, deleting requirement that applicant submit satisfactory identification to commissioner, requiring commissioner to indicate date of receipt on application, to “forthwith transmit”, instead of “promptly forward”, application to registrars, and to so transmit application within five days if accepted within five days before last day for registration to vote in a regular election, amending Subsec. references to Sec. 9-23g and inserting provision re consistency with National Voter Registration Act of 1993, effective January 1, 1995; P.A. 99-268 amended Subsec. (b) by repealing requirement that form include request for applicant to furnish Social Security number and extending prohibition on disclosure of Social Security numbers on forms to the public or to any governmental agency, effective January 1, 2000; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 01-26 made technical changes and eliminated an obsolete reporting requirement in Subsec. (b); P.A. 02-83 amended Subsec. (b) to make a technical change and require Commissioner of Motor Vehicles to accept completed applications for admission submitted by mail and to provide applicants with application receipts, effective January 1, 2003.



Section 9-19i - Change of address form submitted for purposes of motor vehicle operator’s license to serve as notification of change of address for voter registration purposes; exception; procedure.

Any change of address form submitted by a person in accordance with law for purposes of a motor vehicle operator’s license shall serve as notification of change of address for voter registration for the person unless the person states on the form that the change of address is not for voter registration purposes. The Commissioner of Motor Vehicles shall forthwith transmit such change of address information to the registrars of voters of the town of the former address of the person. If the name of the person appears on the registry list of the town, and if the new address is also within such town, the registrars shall enter the name of such elector on the registry list at the place where he then resides. If the name of the person appears on the registry list of the town and if the new address is outside such town, the registrars shall remove the name of such elector from the registry list and send the elector the notice, information and application required by section 9-35.

(P.A. 94-121, S. 5, 33.)

History: P.A. 94-121 effective January 1, 1995.



Section 9-19j - (Note: This section is effective July 1, 2013.) Election day registration; confirmation procedures; counting of ballots. Activities prohibited near location of election day registration.

(a) As used in this subsection and subsections (b) to (i), inclusive, of this section, “election day” means the day on which a regular election, as defined in section 9-1, is held.

(b) Notwithstanding the provisions of this chapter, a person who (1) is (A) not an elector, or (B) an elector registered in a municipality who wishes to change his or her registration to another municipality pursuant to the provisions of subdivision (2) of subsection (e) of this section, and (2) meets the eligibility requirements under subsection (a) of section 9-12, may apply for admission as an elector on election day pursuant to the provisions of subsections (a) to (i), inclusive, of this section.

(c) (1) The registrars of voters shall designate a location for the completion and processing of election day registration applications on election day, provided the registrars of voters have access to the state-wide centralized voter registration system from such location.

(2) The registrars of voters may appoint one or more election officials to serve at such location and may delegate to such election officials any of the responsibilities assigned to the registrars of voters. The registrars of voters shall supervise such election officials and train such election officials to be election day registration election officials.

(d) Any person applying to register on election day under the provisions of subsections (a) to (i), inclusive, of this section shall make application in accordance with the provisions of section 9-20, provided (1) on election day, the applicant shall appear in person at the location designated by the registrars of voters for election day registration, (2) an applicant who is a student enrolled at an institution of higher education may submit a current photo identification card issued by said institution in lieu of the identification required by section 9-20, and (3) the applicant shall declare under oath that the applicant has not previously voted in the election. If the information that the applicant is required to provide under section 9-20 and subsections (a) to (i), inclusive, of this section does not include proof of the applicant’s residential address, the applicant shall also submit identification that shows the applicant’s bona fide residence address, including, but not limited to, a learner’s permit issued under section 14-36 or a utility bill that has the applicant’s name and current address and that has a due date that is not later than thirty days after the election or, in the case of a student enrolled at an institution of higher education, a registration or fee statement from such institution that has the applicant’s name and current address.

(e) If the registrars of voters determine that an applicant satisfies the application requirements set forth in subsection (d) of this section, the registrars of voters shall check the state-wide centralized voter registration system before admitting such applicant as an elector.

(1) If the registrars of voters determine that the applicant is not already an elector, the registrars of voters shall admit the applicant as an elector and the privileges of an elector shall attach immediately.

(2) If the registrars of voters determine that such applicant is an elector in another municipality and such applicant states that he or she wants to change the municipality in which the applicant is an elector, notwithstanding the provisions of section 9-21, the registrars of voters of the municipality in which such elector now seeks to register shall immediately notify the registrars of voters in such other municipality that such elector is changing the municipality in which the applicant is an elector. The registrars of voters in such other municipality shall notify the election officials in such municipality to remove such elector from the official voter list of such municipality. Such election officials shall cross through the elector’s name on such official voter list and mark “off” next to such elector’s name on such official voter list.

(A) If it is reported that such applicant already voted in such other municipality, the registrars of voters of such other municipality shall immediately notify the registrars of voters of the municipality in which such elector now seeks to register. In such event, such elector shall not receive an election day registration ballot from the registrars of voters of the municipality in which such elector now seeks to register. For any such elector, the election day registration process shall cease in the municipality in which such elector now seeks to register and such matter shall be reviewed by the registrars of voters in the municipality in which such elector now seeks to register. After completion of such review, if a resolution of the matter can not be made, such matter shall be reported to the State Elections Enforcement Commission which shall conduct an investigation of the matter.

(B) If there is no such report that such applicant already voted in the other municipality, the registrars of voters of the municipality in which the applicant seeks to register shall admit the applicant as an elector and the privileges of an elector shall attach immediately.

(f) If the applicant is admitted as an elector, the registrars of voters shall provide the elector with an election day registration ballot and election day registration envelope and shall make a record of such issuance. The elector shall complete an affirmation imprinted upon the back of the envelope for an election day registration ballot and shall declare under oath that the applicant has not previously voted in the election. The affirmation shall be in the form substantially as follows and signed by the voter:

AFFIRMATION: I, the undersigned, do hereby state, under penalty of false statement, (perjury) that:

1. I am the person admitted here as an elector in the town indicated.

2. I am eligible to vote in the election indicated for today in the town indicated.

3. The information on my voter registration card is correct and complete.

4. I reside at the address that I have given to the registrars of voters.

5. If previously registered at another location, I have provided such address to the registrars of voters and hereby request cancellation of such prior registration.

6. I have not voted in person or by absentee ballot and I will not vote otherwise than by this ballot at this election.

7. I completed an application for an election day registration ballot and received an election day registration ballot.

.... (Signature of voter)

(g) The elector shall forthwith mark the election day registration ballot in the presence of the registrars of voters in such a manner that the registrars of voters shall not know how the election day registration ballot is marked. The elector shall place the election day registration ballot in the election day registration ballot envelope provided, and deposit such envelope in a secured election day registration ballot depository receptacle. At the time designated by the registrars of voters and noticed to election officials, the registrars of voters shall transport such receptacle containing the election day registration ballots to the area, either district or central, where absentee ballots are counted and such election day registration ballots shall be counted by the election officials present at such location. A section of the head moderator’s return shall show the number of election day registration ballots received from electors. The registrars of voters shall seal a copy of the vote tally for election day registration ballots in a depository envelope with the election day registration ballots and store such election day registration depository envelope with the other election results materials. The election day registration depository envelope shall be preserved by the registrars of voters for the period of time required to preserve counted ballots for elections.

(h) The provisions of the general statutes and regulations concerning procedures relating to the custody, control and counting of absentee ballots shall apply as nearly as possible, to the custody, control and counting of election day registration ballots under subsections (a) to (i), inclusive, of this section.

(i) After the acceptance of an election day registration, the registrars of voters shall forthwith send a registration confirmation notice to the residential address of each applicant who is admitted as an elector on election day under subsections (a) to (i), inclusive, of this section. Such confirmation shall be sent by first class mail with instructions on the envelope that it be returned if not deliverable at the address shown on the envelope. If a confirmation notice is returned undelivered, the registrars shall forthwith take the necessary action in accordance with section 9-35 or 9-43, as applicable, notwithstanding the May first deadline in section 9-35.

(j) No person shall solicit in behalf of or in opposition to the candidacy of another or himself or herself or in behalf of or in opposition to any question being submitted at the election, or loiter or peddle or offer any advertising matter, ballot or circular to another person within a radius of seventy-five feet of any outside entrance in use as an entry to the registrars’ of voters designated location for election day registration balloting or in any corridor, passageway or other approach leading from any such outside entrance to such registrars’ of voters designated location or in any room opening upon any such corridor, passageway or approach.

(P.A. 12-56, S. 1, 2.)

History: P.A. 12-56 effective July 1, 2013.



Section 9-19k - (Note: This section is effective January 1, 2014.) Online voter registration system.

(a) The Secretary of the State shall establish and maintain a system for online voter registration. Such system shall also permit a registered elector to apply for changes to such elector’s registration. An applicant may register to vote through this system, provided the applicant’s (1) registration information is verifiable in the manner described in subsection (b) of this section, and (2) signature is in a database described in said subsection (b) and such signature may be imported into such system for online voter registration.

(b) A state agency, upon the request of the Secretary of the State, shall provide any information to the Secretary that the Secretary deems necessary to maintain the system for online voter registration. The Secretary may cross reference the information input into the system by applicants with data or information contained in any state agency’s database or a database administered by the federal government, or any voter registration database of another state, in order to verify the information submitted by applicants. The Secretary shall not use the information obtained from any such database except to verify information submitted by the applicant, provided the applicant’s signature, if part of data contained in the state agency’s database, shall be included as part of the applicant’s information contained in the system for online voter registration.

(c) The submission of an online application shall contain all of the information that is required for an application under section 9-23h, except that a signature shall be obtained from another state agency’s database pursuant to subsection (b) of this section.

(d) In order for an applicant’s registration or change in registration to be approved, the applicant shall mark the box associated with the following statement included as part of the online application:

“By clicking on the box below, I swear or affirm all of the following under penalty of perjury:

(1) I am the person whose name and identifying information is provided on this form, and I desire to register to vote in the State of Connecticut.

(2) All of the information I have provided on this form is true and correct as of the date I am submitting this form.

(3) I authorize the Department of Motor Vehicles or other Connecticut state agency to transmit to the Connecticut Secretary of the State or my town’s registrars of voters my signature that is on file with such agency and understand that such signature will be used by the Secretary of the State or my town’s registrars of voters on this online application for admission as an elector as if I had signed this form personally.”

(e) Upon approval of such application, the registrars of voters shall send a notice of approval pursuant to section 9-19b to the applicant.

(f) If an applicant registers to vote pursuant to the provisions of this section after the fourteenth day before an election or after the fifth day before a primary, the privileges of an elector shall not attach until the day after such election or primary, as the case may be. In such event, the registrars of voters may contact such applicant, either by telephone or mail, in order to inform such applicant of the effect of such late received application and any applicable deadline for applying for admission in person.

(P.A. 12-56, S. 10.)

History: P.A. 12-56 effective January 1, 2014.



Section 9-20 - Admission of electors; procedure.

(a) Each person who applies for admission as an elector in person to an admitting official shall, upon a form prescribed by the Secretary of the State and signed by the applicant, state under penalties of perjury, his name, bona fide residence by street and number, date of birth, whether he is a United States citizen, whether his privileges as an elector are forfeited by reason of conviction of crime, and whether he has previously been admitted as an elector in any town in this or any other state. Each such applicant shall present his birth certificate, drivers’ license or Social Security card to the admitting official for inspection at the time of application. Notwithstanding the provisions of any special act or charter to the contrary, the application form shall also, in a manner prescribed by the Secretary of the State, provide for application for enrollment in any political party, including, on any such form printed on or after January 1, 2006, a list of the names of the major parties, as defined in section 9-372, as options for the applicant. The form shall indicate that such enrollment is not mandatory.

(b) The applicant’s statement shall be delivered to the registrars immediately and shall be kept by the registrars as a public record in a safe depository, except that no Social Security number obtained by the registrars prior to January 1, 2000, may be disclosed to the public or to any governmental agency. Any such statement of an elector whose name has been removed from the registry list for a period of at least five years may be placed on microfilm, destroyed or otherwise disposed of by such registrars, in the manner provided in section 7-109. Upon the request of any elector, or if the applicant does not present a birth certificate, drivers’ license or Social Security card as required by subsection (a) of this section, at the time an application is made in person to an admitting official or prior to the approval of such an application, any admitting official shall require the applicant to prove his identity, place of birth, age and bona fide residence by the testimony under oath of at least one elector or by the presentation of proof satisfactory to such admitting official. Each person found qualified shall thereupon be admitted as an elector, except as provided in sections 9-12, 9-19e, 9-19g and 9-30. The registrars may request an elector whose date of birth is missing from their records to voluntarily furnish his date of birth. Any admitting official may administer oaths in any matter coming before him under section 9-12, 9-17, 9-19b, subsection (a) of section 9-19c, section 9-19e, 9-19g, 9-23, 9-23a, 9-25, 9-31a, 9-31b, 9-31l, 9-40a or this section. Said admitting official shall prohibit any activity which interferes with the orderly process of admission of electors.

(c) The application for admission as an elector shall include a statement that (1) specifies each eligibility requirement, (2) contains an attestation that the applicant meets each such requirement, and (3) requires the signature of the applicant under penalty of perjury. Each registrar of voters and town clerk shall maintain a copy of such statement in braille, large print and audio form. The Department of Rehabilitation Services shall produce a videotape presenting such statement in voice and sign language and provide the videotape to the Secretary of the State who shall make copies of the videotape and provide a copy to the registrars of voters of any municipality, upon request and at a cost equal to the cost of making the copy. If a person applies for admission as an elector in person to an admitting official, such admitting official shall, upon the request of the applicant, administer the elector’s oath.

(1949 Rev., S. 1017; 1949, S. 251b; 1953, S. 523d; 1957, P.A. 441, S. 1; 1959, P.A. 684, S. 1; 1961, P.A. 74; 266, S. 2; 1963, P.A. 645, S. 2; February, 1965, P.A. 407, S. 2; 1967, P.A. 100; 390, S. 1; 559, S. 2; 831, S. 2; 1969, P.A. 694, S. 2; 1971, P.A. 768, S. 6; P.A. 73-99; 73-630, S. 5, 19; P.A. 75-47, S. 1, 5; 75-174, S. 1, 3; 75-565, S. 4, 5; P.A. 77-216, S. 2; 77-244, S. 2, 4; P.A. 78-153, S. 5, 32; 78-331, S. 5, 58; P.A. 79-357, S. 2; P.A. 81-350, S. 6, 17; P.A. 83-391, S. 5, 24; P.A. 89-234, S. 1; P.A. 93-230, S. 2, 8; P.A. 94-121, S. 15, 33; P.A. 97-154, S. 26, 27; P.A. 99-268, S. 40, 46; P.A. 00-169, S. 22; P.A. 05-235, S. 15; P.A. 11-44, S. 37; June 12 Sp. Sess. P.A. 12-1, S. 36.)

History: 1959 act provided as an alternative to presenting a certificate of citizenship or a passport issued on or after 1948 to prove citizenship a written statement by a town clerk of previous admission as an elector in some other town; this was expanded to include such a statement by a registrar of voters by 1961 act which also provided for delivery of applicant’s statement to registrars and retention by them; provisions for proof of citizenship were deleted by 1963 act and placed in present Sec. 9-20a and 1963 act further deleted requirement married applicant state whether her husband was alien or native born; 1965 act removed requirement for recital of residency in the state; 1967 acts substituted “member of board” for “selectmen” in administering oaths, deleted “occupation” from application and added “whether he is a United States citizen” and where applicant a married woman deleted requirement for date of marriage and birthplace of husband and added provision for furnishing maiden name, added to the provision re elector’s request that board require proof of certain qualifications of an applicant requirement that this request be made at time of application or prior to its approval and made permissive selection of lines to be read by applicant, removed reference to three lines in testing literacy of applicant and provided instead for reading of any article of constitution or section of statutes; 1969 act permitted registrars to administer oaths in matters concerning Sec. 9-19b and deleted provision empowering board members or town clerk to select materials to be read in literacy test; 1971 act substituted “admitting official” for “board”, “town clerk” or “registrar”; P.A. 73-99 provided that statements on applications of electors whose names have been removed from registry list for at least five years may be placed on microfilm or destroyed; P.A. 73-630 included provision on application for bona fide residence by street and number and deleted provision for length of time of continuous residence in town in which he applies; P.A. 75-47 added provision for application form to contain application for optional enrollment in any party, effective January 1, 1976; P.A. 75-174 added reference to disposal of electors’ statements under Sec. 7-109; P.A. 75-565 added reference to quadruplicate statements and made other minor changes; P.A. 77-216 removed requirement for inclusion of marital status and maiden name; P.A. 77-244 provided for preregistration within a four-month period prior to the election of those becoming 18 years of age on or before the day of the election; P.A. 78-153, 78-331 and 79-357 made technical changes; P.A. 81-350 divided section into Subsecs. and amended provisions to require positive identification by birth certificate, drivers’ license or social security card at time of registration or to provide testimony of an elector under oath to establish identity of person seeking to become an elector; P.A. 83-391 deleted references to board for admission of electors; P.A. 89-234 added Subsec. (c) re braille, large print, audio and video forms of elector’s oath; P.A. 93-230 added provisions to Subsec. (a) re request for applicant to furnish his Social Security number, effective January 1, 1994; P.A. 94-121 applied provisions of Subsecs. (a) and (b) to persons applying “in person to an admitting official”, amended Subsec. (a) by substituting “penalties of perjury” for “oath” and deleting requirement that applicant state his birthplace on form, amended Subsec. (b) by deleting authorization for qualified person to take oath, and amended Subsec. (c) by adding provision re statement required to be included in application, substituting “such statement” for “the elector’s oath” and requiring official to administer oath upon request of applicant, effective January 1, 1995; P.A. 97-154 authorized registrars to request elector to voluntarily furnish birthdate when missing from their records, effective June 24, 1997; P.A. 99-268 amended Subsecs. (a) and (b) by repealing requirement that form include request for applicant to furnish Social Security number and extending prohibition on disclosure of Social Security numbers to the public or to any governmental agency, effective January 1, 2000; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 05-235 amended Subsec. (a) to require form to include list of names of major parties, effective January 1, 2006; P.A. 11-44 amended Subsec. (c) by replacing “Commission on the Deaf and Hearing Impaired” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (c) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.

Cited. 2 Conn. Cir. Ct. 204.



Section 9-20a - Proof of citizenship.

If the applicant is a naturalized citizen, or if the applicant has acquired citizenship by reason of being born abroad to a United States citizen parent or has derived citizenship through the naturalization of a parent or spouse, the certificate of his naturalization, under the seal of the court issuing the same, or a copy thereof issued by the United States Immigration and Naturalization Service in lieu of the original certificate, or a certificate of citizenship issued by the United States Immigration and Naturalization Service, or a passport issued by the State Department of the United States on or after January 1, 1948, or a written statement signed by a town clerk or registrar of voters of a town of this state or by an election official of another state in the United States or a town or political subdivision of such state that the records of such state, town or political subdivision show that such applicant has previously been admitted as an elector therein, shall be conclusive proof of citizenship. Any applicant submitting documentary evidence of citizenship shall make oath that he is the person named therein.

(1963, P.A. 645, S. 3; February, 1965, P.A. 548, S. 1; 1967, P.A. 390, S. 2, 6.)

History: 1965 act added provision for a written statement signed by election official of another state, town or subdivision that their records show applicant previously admitted as an elector as alternative to naturalization papers or passport issued after January 1, 1948 where citizenship is by naturalization, derived through naturalization of parent or spouse, or applicant born abroad of a U.S. citizen parent; 1967 act clarified provisions for conclusive proof of citizenship by certificates of citizenship, passport or statement by election officials from other states or town clerk or registrars of any Connecticut towns that records show applicant previously admitted as elector, applicant submitting such documentary evidence to make oath that he is person named therein, effective January 1, 1968.



Section 9-20b - Voter registration services for new citizens at naturalization ceremonies.

The Secretary of the State, within available appropriations and in consultation with registrars of voters and nonprofit organizations promoting voter registration, shall provide or arrange for voter registration services for new citizens at each naturalization ceremony held in the state by the federal Bureau of Citizenship and Immigration Services for twenty-five or more new citizens.

(P.A. 05-188, S. 1.)

History: P.A. 05-188 effective July 1, 2005.



Section 9-21 - Removal of elector from registry list.

(a) If any applicant for admission as an elector in any town has previously been admitted as an elector in any other town in this state, or in any other state, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, Guam or the Trust Territory of the Pacific Islands, he shall, under penalties of perjury, so declare, and shall also declare by what name and in what town and state, district or territory he was last admitted as an elector and the street address from which he last voted therein. The admitting official shall within forty-eight hours thereafter transmit a notice of cancellation of such registration, upon a form prescribed by the Secretary of the State to the registrars of such other town or, in the case of a town in another state, district or territory, to the appropriate registration official or officials in such other town. Upon receipt of such notice of cancellation of registration, the registrars of the town from which such elector has removed shall forthwith erase the name of such elector from the registry list of the town, if the same has not been erased therefrom.

(b) When the Secretary of the State receives information from a registration official of another state, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, Guam or the Trust Territory of the Pacific Islands that an elector of this state has registered in such other state, district or territory, the Secretary of the State may transmit a notification of such registration to the registrars of the town where such individual may be an elector in this state. If the registrars determine that the individual identified in the notice is an elector in this state, the registrars shall remove the name of such elector from the registry list.

(1949 Rev., S. 1018; 1953, S. 522d; 1971, P.A. 768, S. 7; P.A. 73-630, S. 6, 19; P.A. 83-213, S. 3; P.A. 84-319, S. 7, 49; P.A. 94-121, S. 16, 33; P.A. 96-134, S. 7, 9.)

History: 1971 act replaced reference to “registrars” with “admitting official”; P.A. 73-630 added provision for notification to election officials in another state as well as any other town in Connecticut of cancellation of previous registration in such other state or town where applicant was previously admitted as elector elsewhere; P.A. 83-213 amended section to include references to United States districts and territories; P.A. 84-319 amended section to require cancellation of registration by admitting official instead of applicant; P.A. 94-121 substituted “penalties of perjury” for “oath” and “transmit” for “mail”, effective January 1, 1995; P.A. 96-134 lettered existing section as Subsec. (a) and added new Subsec. (b) re notification of registration of an elector in another state or voting venue, effective January 1, 1997.

See Sec. 9-31 re inapplicability of this section to electors admitted under provisions of Secs. 9-26 to 9-30, inclusive.



Section 9-21a - Search of computerized voter registration records. Duplicate registrations.

(a) The Secretary of the State, at such times as the Secretary determines, may cause a search to be made of computerized voter registration records to identify electors who may be registered in more than one town. The Secretary may compile, from such search, a list of possible duplicate registrations in any town or towns and transmit such list to the registrars of voters of the appropriate town or towns.

(b) Upon receipt of such list from the Secretary, the registrars may make such additional investigation as they deem necessary to determine if any elector in their town whose name appears on such list was previously registered in another town. The registrars of voters shall send to each elector on the registry list in their town, who the registrars of voters determine to be the same person who was previously registered in another town, a notice of duplicate registration in a form prescribed by the Secretary of the State stating that (1) based on a computer search of voter registration records it appears that the elector may have been registered to vote in another town before registering in the registrars’ town, (2) as the result of such previous registration, the elector is no longer entitled to remain on the registry list in the previous town, and (3) unless the elector contacts the registrars of voters within thirty days to confirm that the elector is still entitled to be on the registry list in the previous town, the elector’s name shall be removed from the list. The notice of duplicate registration shall include a form on which the elector may confirm that the elector is entitled to be on an active registry list because the elector is a bona fide resident of the registrars’ town and either is not the person whose name appears on the registry list of another town, or has registered in the registrars’ town after registering in any other town.

(c) When an elector whose name appears on the inactive list files the confirmation provided for in this section, the elector’s name shall be restored to the active list. No elector shall be removed from the registry list pursuant to this section unless both registrars of voters agree that such elector has subsequently registered to vote in another town.

(P.A. 97-154, S. 21, 27; P.A. 11-173, S. 29.)

History: P.A. 97-154 effective July 1, 1997; P.A. 11-173 amended Subsec. (b) by replacing references to “subsequently registered”, “after having registered”, “subsequent registration” and “registrars’ town” with references to “previously registered”, “before registering”, “previous registration” and “previous town”, respectively, and made technical changes, effective July 13, 2011.



Section 9-22 - Instruction of electors at sessions for admission.

Section 9-22 is repealed.

(1955, S. 521d; P.A. 83-391, S. 23, 24.)



Section 9-23 - Registrars of voters. Posting of public hours. Maintenance of voter information.

(a) The registrars of voters shall post, at the town hall or municipal building in the town in which they serve, the hours they are available to the public. Any change in the regular business hours of the office of the registrars of voters, and any hours for said office required under the general statutes for a specific day, shall be posted at least ten days before such change or day.

(b) The registrars shall enter the name, residence, date of birth and date of admission of each person admitted as an elector in the records of the registrars’ office, which shall be prima facie evidence that each such person possesses the requisite qualifications of an elector. The registrars shall also enter such voter information in the state-wide centralized voter registration system and shall maintain such voter information for active electors in a fire-proof cabinet in the registrars’ office. The registrars shall file monthly in the office of the town clerk an updated list of active electors in the town.

(1949 Rev., S. 1019; 1953, S. 525d; 1971, P.A. 768, S. 8; 1972, P.A. 39, S. 1; P.A. 79-363, S. 8, 38; P.A. 90-156, S. 3; P.A. 04-113, S. 1.)

History: 1971 act following “... persons admitted as electors” deleted “at any session of the board for admission of electors held for that purpose”; 1972 act provided for application of section by adding “In towns which do not have full-time registrars of voters with regular office hours”; P.A. 79-363 added requirements that information to be recorded by town clerk to include residence, date and place of birth and date of admission of electors and added provision for towns having full-time registrars which includes those whose offices maintain daily office hours, such registrars to file that information in the office of town clerk; P.A. 90-156 added Subsec. (b) re exceptions to Subsec. (a); P.A. 04-113 eliminated former Subsec. (b) re inapplicability of Subsec. (a) to certain towns, divided existing Subsec. (a) into new Subsecs. (a) and (b), amended Subsec. (a) to require registrars to post hours they are available to the public and revised Subsec. (b) re registrars’ duties, effective July 1, 2004.

See Sec. 11-8(b) re appointment of Public Records Administrator.



Section 9-23a - When person admitted as an elector permitted to vote in primary. Exception.

(a) Except as provided in subsection (b) of this section, no person admitted as an elector after twelve o’clock noon on the last business day before a primary shall be permitted to vote in such primary.

(b) An applicant for admission or enrollment under section 9-26 shall be entitled to vote in a primary if he files his application for admission or enrollment with the town clerk before the day of the primary and is otherwise eligible to vote in the primary.

(1967, P.A. 559, S. 3; 1969, P.A. 678; 1971, P.A. 768, S. 9; P.A. 75-47, S. 2, 5; 75-269, S. 1; P.A. 76-128, S. 7, 11; P.A. 77-298, S. 13; P.A. 78-153, S. 4, 32; P.A. 79-357, S. 3; 79-363, S. 33, 38; P.A. 84-118, S. 2, 5; P.A. 87-509, S. 2, 24; P.A. 94-121, S. 17, 33; P.A. 97-67, S. 3, 9.)

History: 1967 act, effective January 1, 1968; 1969 act provided for application for enrollment in a political party at any time before board has acted on applicant’s admission thus entitling applicant privileges of party enrollment from time his admission is approved; 1971 act further provided for offering applications for enrollment upon administration of elector’s oath and for immediate entitlement to the privileges of party enrollment; P.A. 75-47 provided for combined application for registration and enrollment and further provided that person applying for enrollment is entitled to privileges of party enrollment upon administration of elector’s oath, effective January 1, 1976; P.A. 75-269 provided that if application for enrollment is made after session held on third Saturday before primary, applicant shall only be entitled to privileges of party enrollment immediately after primary; P.A. 76-128 provided that where qualification for age or citizenship for admission is attained following the third Saturday before primary and prior to day of primary such person shall upon being made an elector and applying for enrollment be immediately entitled to all privileges of party membership; P.A. 77-298 changed “third Saturday” to “fourteenth day” before a primary where appearing; P.A. 78-153 provided that if application for enrollment made on day of caucus or convention, entitlement to privileges of party enrollment arises immediately after caucus or convention, effective January 1, 1979; P.A. 79-357 added “residence” to “age” or “citizenship” qualifications where, if attained after the fourteenth day before a primary and prior to day of primary, admission as elector and application for enrollment immediately entitles elector to all privileges of party enrollment; P.A. 79-363 made technical changes; P.A. 84-118 changed time limit for enrollment from fourteenth day to noon of last business day before primary, deleting obsolete proviso entitling certain persons to enroll after fourteenth day before primary; P.A. 87-509 deleted provision requiring admitting official to initial both copies of application for enrollment, deliver one copy to registrars of voters and return one copy to elector and added sentence providing that no person admitted after twelve o’clock noon on last business day before primary shall be permitted to vote in such primary; P.A. 94-121 deleted provision requiring admitting official to notify applicant re application for enrollment, substituted “on an application for admission as an elector shall upon acquisition of electoral privileges” for “in such manner shall upon administration of the elector’s oath” in second sentence, inserted reference to Sec. 9-59 and applied Subdivs. (1) and (2) to application for enrollment filed with registrars of applicant’s town of residence instead of application made by applicant, effective January 1, 1995; P.A. 97-67 repealed provisions re entitlement to privileges of party enrollment for person applying for enrollment on application for admission as an elector, designated remaining provision as Subsec. (a) and added Subsec. (b) re exception for an applicant under Sec. 9-26 to vote in a primary, effective July 1, 1997.

See Sec. 9-57 re application for enrollment by new elector at time of admission and attachment of party privileges.



Section 9-23g - Mail-in application for admission.

(a) In addition to the procedures for admission of electors under sections 9-19b, 9-19c, 9-19e, 9-20 and 9-31, any person may apply to a registrar of voters of the town of his residence for admission as an elector in accordance with the provisions of this section and section 9-23h.

(b) The Secretary of the State shall prescribe, and provide to registrars of voters, town clerks and voter registration agencies, as defined in section 9-23n, application forms and other materials necessary to complete such application and admission process. The Secretary of the State, registrars of voters and town clerks shall provide a reasonable number of such forms and materials to any elector who requests such forms and materials. The secretary shall also, in the course of the secretary’s elections duties, prepare instructions and related materials describing procedures for such application and admission process and shall provide the materials to registrars of voters and town clerks. The application shall contain the information required under section 9-23h. All statements of the applicant shall be made under the penalties of perjury. The application for admission as an elector shall include a statement that (1) specifies each eligibility requirement, (2) contains an attestation that the application meets each such requirement, and (3) requires the signature of the applicant under penalty of perjury. Nothing in this section or section 9-23h shall require that the application be executed in the state. An applicant who is unable to write may cause the applicant’s name to be signed on the application form by an authorized agent who shall, in the space provided for the signature, write the name of the applicant followed by the word “by” and the agent’s own signature. The completed application may be mailed or returned in person to the office of the registrars of voters or the office of the town clerk of the applicant’s town of residence or a voter registration agency. If the applicant entrusts the applicant’s application to another person or to such a voter registration agency for mailing or return to the registrars of voters, such person or agency shall immediately mail or return the application. Any such voter registration agency shall also provide the applicant with an application receipt, on which the agency shall record (A) the date that the agency received the application, using an official date stamp bearing the name of the agency, and (B) the party affiliation, if any, of the applicant. The agency shall provide such receipt whether the application was submitted in person or by mail. The town clerk shall promptly forward any application which the town clerk receives to the registrars of voters. Such application form shall be provided by or authorized by the Secretary of the State.

(c) Forthwith upon receipt of a registration application in the office of the registrars of voters, the registrar shall mark such date on the application and review the application to determine whether the applicant has properly completed it and is legally qualified to register. Forthwith upon completing his review, the registrar shall (1) indicate on the application whether the application has been accepted or rejected, (2) mail a notice to the applicant, (3) indicate on the application the date on which such notice is mailed, and (4) provide a copy of such notice to the other registrar. If the registrar determines that the applicant has not properly completed the application or is not legally qualified to register, the notice shall indicate that the application has been rejected and shall state the reason for rejection. If the registrar determines that the applicant has properly completed the application and is legally qualified to register, the notice shall indicate that the application has been accepted. A notice of acceptance or a notice of rejection shall be sent (A) within four days of receipt of an application during the period beginning on the forty-ninth day before an election and ending on the twenty-first day before such election, (B) on the day of receipt of an application if it is received (i) during the period beginning on the twentieth day before such election and ending on the fourteenth day before such election, (ii) during the period beginning on the thirteenth day before an election and ending on election day if the application has been received by the fourteenth day before an election by the Commissioner of Motor Vehicles or by a voter registration agency, (iii) during the period beginning on the twenty-first day before a primary and ending on the fifth day before a primary, or (iv) during the period beginning on the fourth day before a primary and ending at twelve o’clock noon on the last weekday before a primary, if the application has been postmarked by the fifth day before the primary and is received in the office of the registrars of voters during such period or if the application is received by the fifth day before a primary by the Commissioner of Motor Vehicles or by a voter registration agency, and (C) within ten days of receipt of an application at any other time. A notice of acceptance shall be sent by first-class mail with instructions on the envelope that it be returned if not deliverable at the address shown on the envelope. A notice of acceptance shall indicate the effective date of the applicant’s registration and enrollment, the date of the next regularly scheduled election or primary in which the applicant shall be eligible to vote and the applicant’s precinct and polling place. If a notice of acceptance of an application is returned undelivered, the registrars shall forthwith take the necessary action in accordance with section 9-35 or 9-43, notwithstanding the May first deadline in section 9-35. An applicant for admission as an elector pursuant to this section and section 9-23h may only be admitted as an elector by a registrar of voters of the town of his residence. Not later than December thirty-first, annually, the Secretary of the State shall establish an official calendar of all deadlines set forth in this subsection for regularly scheduled elections and primaries to be held in the following calendar year.

(d) (1) Except as otherwise provided in this subsection, the privileges of an elector for any applicant for admission under this section and section 9-23h shall attach immediately upon approval by the registrar, and the registrars shall enter the name of the elector on the registry list.

(2) Except as provided in subdivision (3) of this subsection, if a mailed application is postmarked, or if a delivered application is received in the office of the registrars of voters, after the fourteenth day before an election or after the fifth day before a primary, the privileges of an elector shall not attach until the day after such election or primary, as the case may be. In such event, the registrars of voters may contact such applicant, either by telephone or mail, in order to inform such applicant of the effect of such late received mail-in application and any applicable deadline for applying for admission in person.

(3) If an application is received after the fourteenth day before an election or after the fifth day before a primary by the Commissioner of Motor Vehicles or by a voter registration agency, the privileges of an elector shall not attach until the day after the election or primary, as the case may be, or on the day the registrar approves it, whichever is later.

(4) If on the day of an election or primary, the name of an applicant does not appear on the official check list, such applicant may present to the moderator at the polls either a notice of acceptance received through the mail or an application receipt that was previously provided to the applicant pursuant to section 9-19e, subsection (b) of section 9-19h, subsection (b) of this section or section 9-23n. If an applicant presents said notice or receipt, and either the registrars of voters find the original application or the applicant submits a new application at the polls, the registrar, or assistant registrar upon notice to and approval by the registrar, shall add such person’s name and address to the official check list on such day and the person shall be allowed to vote if otherwise eligible to vote and the person presents to the checkers at the polling place a preprinted form of identification pursuant to subparagraph (A) of subdivision (2) of subsection (a) of section 9-261.

(e) A registration application filed under this section shall be rejected if the application (1) has not been signed or dated by the applicant or the authorized agent of the applicant pursuant to subsection (b) of this section, (2) does not indicate the applicant’s date of birth or bona fide residence, (3) does not indicate United States citizenship, provided the registrars of voters have contacted such applicant to provide an opportunity to answer such question, or (4) is determined by the Secretary of the State to be substantially defective. No registration application filed under this section shall be rejected if the application fails to provide the applicant’s Social Security number or the zip code of the applicant’s bona fide residence.

(f) Upon admission of an applicant under subsection (d) of this section, who indicated on his registration application that he changed residence since voting last in Connecticut, the registrar shall notify the registrar who accepted the voter’s last registration, and the registrar in the voter’s place of last residence, if different. Notification shall be made upon a form prescribed by the Secretary of the State. A registrar receiving such a notification shall delete the elector’s name from the registry list.

(g) All provisions of the general statutes relating to electors, which are not inconsistent with the provisions of this section, shall apply to electors admitted under the provisions of this section.

(h) The Secretary of the State may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section and section 9-23h.

(P.A. 87-409, S. 1, 3; P.A. 88-344, S. 1, 5; P.A. 91-351, S. 24, 28; P.A. 93-386, S. 1, 5; P.A. 94-121, S. 18, 33; P.A. 97-67, S. 1, 9; 97-154, S. 20, 27; P.A. 99-112, S. 1; P.A. 02-83, S. 4, 5; June 30 Sp. Sess. P.A. 03-6, S. 91; P.A. 04-113, S. 2; P.A. 07-194, S. 42.)

History: P.A. 88-344 inserted new Subsec. (a) defining “witnessing official”, relettered former Subsec. (a) as Subsec. (b) and substituted “in accordance with the provisions of this section and sections 9-23h and 9-23i” for “by mail” in Subsec. (b), relettered former Subsec. (b) as Subsec. (c) and amended Subsec. (c) to require each application form to have a receipt attached and secretary to prepare and provide materials, to substitute “witnessing official” for “notary public, commissioner of the superior court or justice of the peace”, to substantially modify procedure for execution of application, to allow application to be returned in person instead of by mail only and to office of town clerk instead of to registrar of voters only and to restrict reproduction of form, inserted new Subsec. (d) re restriction on witnessing and certifying execution of applications by candidates, relettered former Subsec. (c) as Subsec. (e) and substantially amended procedures in Subsec. (e) for review of applications and notification of applicants, repealed former Subsec. (d) and substituted new Subsec. (f) re time of attachment of privileges of an elector, relettered former Subsec. (e) as Subsec. (g) and substantially revised provisions re when an application shall be rejected, not rejected, relettered former Subsec. (f) as Subsec. (h) and former Subsec. (g) as Subsec. (i) and added Subsec. (j) re adoption of regulations; P.A. 91-351 added Subsec. (e)(B)(i) re notice requirement for application received during period beginning on twentieth day before election and ending on fourteenth day before election and substituted “fourteenth” for “twenty-first” day in Subsec. (f)(2); P.A. 93-386 repealed requirement that execution of applications be witnessed, deleting former Subsecs. (a) and (d) and all other references to witnessing officials and relettering remaining Subsecs. accordingly, amended relettered Subsec. (b) to require that applicant’s statements be made under penalties for false swearing before election officials instead of false statement and that elector’s oath be self-administered by applicant, to provide that this section and Sec. 9-23h do not require application to be executed in the state and to allow member of immediate family of applicant or designee of ill or disabled applicant to mail or return application, amended relettered Subsec. (c) by adding “Forthwith” and requiring registrars to take necessary action in accordance with Sec. 9-35 or 9-43 if notice of acceptance of application is returned undelivered, instead of requiring registrars to reject if so returned within ten days, amended Subdiv. (1) of relettered Subsec. (d) to require privileges of an elector to attach immediately upon approval of application by registrar instead of on tenth day after registrar mails notice of acceptance to applicant and deleted former Subdiv. (3) and amended relettered Subdiv. (3) for consistency, amended Subdiv. (2) by substituting “If a mailed application is postmarked, or if a delivered application is received” for “If an application is received” and amended relettered Subsec. (e) to prohibit an application from being rejected for failure to provide applicant’s Social Security number, effective January 1, 1994; P.A. 94-121 amended Subsec. (b) by adding references to voter registration agencies, repealing requirements that form have receipt attached, be completed by applicant and be returned by specified persons and that applicant self-administer the oath, substituting “penalties of perjury” for “penalties for false swearing”, adding sentence re statement required to be included in application, and repealing restrictions on reproduction of form and adding sentence requiring form to be provided by or authorized by secretary of the state, amended Subsec. (c) by inserting new subclause (ii) re application received by fourteenth day before election by commissioner of motor vehicles or voter registration agency and requiring registrars to act “forthwith” if notice is returned, “notwithstanding the May first deadline in section 9-35”, and renumbering former subclause (ii) to subclause (iii), added new Subsec. (d)(3) re application received after fourteenth day before an election by commissioner of motor vehicles or voter registration agency and renumbered former Subdiv. (3) as Subdiv. (4), and amended Subsec. (e) by deleting references to birthplace and sex, effective January 1, 1995; P.A. 97-67 amended Subsec. (c) by substituting “on the fifth day before a primary” for “at twelve o’clock noon on the last weekday before a primary” in subclause (B)(iii), adding new subclause (B)(iv) re postmarked applications, and deleting text for consistency with such changes and amended Subsec. (d)(2) and (3) by inserting “or after the fifth day before a primary” and “or primary, as the case may be”, effective July 1, 1997; P.A. 97-154 amended Subsec. (b) to require person or agency entrusted to mail or return an application to do so immediately, effective July 1, 1997; P.A. 99-112 made technical changes; P.A. 02-83 amended Subsec. (b) to make technical changes for purposes of gender neutrality and to add provisions requiring voter registration agencies to provide applicants with application receipts, and amended Subsec. (d)(4) to establish procedure under which applicant may submit receipt to moderator and to revise procedure under which applicant may submit notice of acceptance to moderator, effective January 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (e)(3) by inserting “provided the registrars of voters have contacted such applicant to provide an opportunity to answer such question”, effective January 1, 2004; P.A. 04-113 amended Subsec. (b) to designate existing recording requirement for voter registration agency as Subpara. (A) and add Subpara. (B) requiring voter registration agency to record any party affiliation of applicant on receipt, effective January 1, 2005; P.A. 07-194 amended Subsec. (g)(2) to authorize registrars to contact applicants and inform them of effect of late received application and deadline for applying in person, effective July 5, 2007.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.



Section 9-23h - Application form.

The application provided for in section 9-23g shall provide spaces for the following information for each applicant: (1) Name, (2) bona fide residence, including street number, street address, apartment number if applicable, town and zip code, (3) telephone number, (4) date of birth, (5) whether the applicant is registered as an elector in any other town in the state of Connecticut or in any other state, and if so, the applicant’s last previous voting residence, (6) whether the applicant is a United States citizen, (7) whether the applicant will be eighteen years of age on or before election day, (8) party affiliation, if any, (9) the applicant’s signature and date of signature, and (10) the applicant’s Connecticut motor vehicle operator’s license number or, if none, the last four digits of the applicant’s Social Security number. The spaces for the applicant’s telephone number and party affiliation shall indicate that such information does not have to be provided. On any such application printed on or after January 1, 2006, the space for the applicant’s party affiliation shall also include a list of the names of the major parties, as defined in section 9-372, as options for the applicant. The spaces regarding United States citizenship and whether the applicant will be eighteen years of age on or before election day shall indicate that if the applicant answers “No” to either question, the applicant may not complete the voter registration form. No Social Security number on any such form filed prior to January 1, 2000, may be disclosed to the public or to any governmental agency. The application shall contain a notice that if the applicant does not receive a notice of acceptance or rejection of the application from the office of the registrars of voters for the municipality in which the applicant resides, the applicant should contact said office. The application shall also contain any other information, questions or instructions prescribed by the Secretary of the State.

(P.A. 88-344, S. 2, 5; P.A. 93-386, S. 2, 5; P.A. 94-121, S. 19, 33; P.A. 99-268, S. 41, 46; P.A. 00-169, S. 22; P.A. 02-83, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 92; P.A. 05-235, S. 16.)

History: P.A. 93-386 required form to provide space for applicant’s Social Security number, required secretary and registrars to comply with Privacy Act re request for such number and prohibited public disclosure of the number, amended Subpara. (A) by substituting “until approved by the registrars of voters,” for “until he receives a notice of acceptance from the registrars of voters, which should be within three weeks,” amended Subpara. (B) by adding reference to Sec. 9-27, deleted former Subparas. (C), (E) and (F), re witnessing official, and renumbered remaining Subparas. accordingly, substituted new Subpara. (D) for former Subpara. (H), requiring summary of applicable penalties to be contained on application instead of full text and amended relettered Subpara. (E) to provide for applicant to retain receipt, effective January 1, 1994; P.A. 94-121 deleted requirements that application provide spaces for applicant’s sex, birthplace and printed or typed name and address and contain instructions re question re citizenship and information specified in former Subparas. (A) to (E), inclusive, effective January 1, 1995; P.A. 99-268 repealed requirement that application provide space for applicant’s Social Security number and extended prohibition on disclosure of Social Security numbers on forms to the public or to any governmental agency, effective January 1, 2000; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-83 made a technical change for purposes of gender neutrality and required application to contain notice that applicant should contact registrars’ office if applicant does not receive notice of acceptance or rejection, effective January 1, 2003; June 30 Sp. Sess. P.A. 03-6 added new Subdiv. (7) to require application to provide space for whether applicant will be 18 years of age on or before election day, renumbered former Subdivs. (7) and (8) as Subdivs. (8) and (9), added Subdiv. (10) to require application to provide space for applicant’s Connecticut motor vehicle operator’s license number or, if none, the last four digits of applicant’s Social Security number, and added provision to require spaces re citizenship and whether applicant will be 18 years of age to indicate that if applicant answers “No”, applicant may not complete form, effective January 1, 2004; P.A. 05-235 required application to include list of names of major parties, effective January 1, 2006.



Section 9-23i - Prohibition on witnessing official charging a fee.

Section 9-23i is repealed, effective January 1, 1994.

(P.A. 88-344, S. 3, 5; P.A. 93-386, S. 4, 5.)



Section 9-23j - Definition.

As used in sections 9-7b and 9-12, subsection (a) of section 9-17, sections 9-19b, 9-19e, 9-19g, 9-19h, 9-19i, 9-20, 9-21, 9-23a, 9-23g, 9-23h, 9-23k to 9-23o, inclusive, 9-26, 9-31a, 9-32, 9-35, 9-35b, 9-35c, 9-40a, 9-42, 9-43, 9-50a, 9-56 and 9-59, “public assistance offices” means offices of state agencies that administer or provide services under the supplemental nutrition assistance, Medicaid, Women, Infants and Children, and temporary family assistance programs.

(P.A. 94-121, S. 1, 33; June 18 Sp. Sess. P.A. 97-2, S. 11, 165; P.A. 09-9, S. 3.)

History: P.A. 94-121 effective January 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to “Aid to Families with Dependent Children” with “temporary family assistance”, effective July 1, 1997; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 9-23k - *(See end of section for amended version and effective date.) National Voter Registration Act of 1993. Coordination of state responsibilities. Enforcement.

The Secretary of the State shall be the chief state election official responsible for coordination of state responsibilities under the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, except that the State Elections Enforcement Commission shall be responsible for the investigation of any complaint alleging a violation of sections 9-7b and 9-12, subsection (a) of section 9-17, sections 9-19b, 9-19e, 9-19g, 9-19h, 9-19i, 9-20, 9-21, 9-23a, 9-23g, 9-23h, 9-23j to 9-23o, inclusive, 9-26, 9-31a, 9-32, 9-35, 9-35b, 9-35c, 9-40a, 9-42, 9-43, 9-50a, 9-56 and 9-59 and shall have the authority to enforce the provisions of said sections by use of its powers as prescribed in section 9-7b.

(P.A. 94-121, S. 2, 33.)

*Note: On and after January 1, 2014, this section, as amended by section 13 of public act 12-56, is to read as follows:

“Sec. 9-23k. National Voter Registration Act of 1993. Coordination of state responsibilities. Enforcement. The Secretary of the State shall be the chief state election official responsible for coordination of state responsibilities under the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, except that the State Elections Enforcement Commission shall be responsible for the investigation of any complaint alleging a violation of sections 9-7b and 9-12, subsection (a) of section 9-17, sections 9-19b, 9-19e, 9-19g to 9-19k, inclusive, 9-20, 9-21, 9-23a, 9-23g, 9-23h, 9-23j to 9-23o, inclusive, 9-26, 9-31a, 9-32, 9-35, 9-35b, 9-35c, 9-40a, 9-42, 9-43, 9-50a, 9-56 and 9-59 and shall have the authority to enforce the provisions of said sections by use of its powers as prescribed in section 9-7b.”

(P.A. 94-121, S. 2, 33; P.A. 12-56, S. 13.)

History: P.A. 94-121 effective January 1, 1995; P.A. 12-56 added references to Secs. 9-19j and 9-19k, effective January 1, 2014.



Section 9-23l - Mail voter registration application form prescribed by Federal Election Commission.

Registrars of voters shall accept the mail voter registration application form prescribed by the Federal Election Commission pursuant to the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, as an application for admission as an elector for all elections in Connecticut. The procedures in subsections (c), (d), (f) and (g) of section 9-23g which are not inconsistent with the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, shall apply to applications made under this section.

(P.A. 94-121, S. 3, 33.)

History: P.A. 94-121 effective January 1, 1995.



Section 9-23m - Secretary to make form available. Changes to conform to federal law.

The Secretary of the State shall make available for distribution the mail voter registration application form prescribed by the Federal Election Commission pursuant to the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time. The secretary may make any changes in any forms required by this title which, in the opinion of the secretary, are necessary to cause said forms to conform to the provisions of applicable federal law.

(P.A. 94-121, S. 4, 33.)

History: P.A. 94-121 effective January 1, 1995; (Revisor’s note: In 1997 a reference to “title 9” was replaced editorially by the Revisors with “this title” for consistency with customary statutory usage).



Section 9-23n - Voter registration agencies. Duties.

(a) As used in this section, “voter registration agency” means (1) public assistance offices, (2) all offices in the state that provide state-funded programs primarily engaged in providing services to persons with disabilities, (3) libraries that are open to the public, and (4) such other appropriate offices as the Secretary of the State shall designate in accordance with the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time.

(b) Voter registration agencies shall (1) distribute mail voter registration application forms, (2) assist applicants for such assistance or services in completing voter registration application forms, except for applicants who refuse such assistance, (3) accept completed voter registration application forms and provide each applicant with an application receipt, on which the agency shall record the date that the agency received the application, using an official date stamp bearing the name of the agency, and (4) immediately transmit all such applications to the registrars of voters of the town of voting residence of the applicants. The agency shall provide such receipt whether the application was submitted in person or by mail. If a registration application is accepted within five days before the last day for registration to vote in a regular election, the application shall be transmitted to the registrars of voters of the town of voting residence of the applicant not later than five days after the date of acceptance. The voter registration agency shall indicate on the completed mail voter registration application form, without indicating the identity of the voter registration agency, the date of its acceptance by such agency, to ensure that any eligible applicant is registered to vote in an election if it is received by the registration agency by the last day for registration to vote in an election. If a state-funded program primarily engaged in providing services to persons with disabilities provides services to a person with a disability at the person’s home, the agency shall provide such voter registration services at the person’s home. The procedures in subsections (c), (d), (f) and (g) of section 9-23g that are not inconsistent with the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, shall apply to applications made under this section. Officials and employees of such voter registration agencies are not admitting officials, as defined in section 9-17a, and may not restore, under the provisions of section 9-46a, electoral privileges of persons convicted of a felony.

(P.A. 94-121, S. 6, 33; P.A. 99-112, S. 2; P.A. 02-83, S. 6.)

History: P.A. 94-121 effective January 1, 1995; P.A. 99-112 divided existing provisions into Subsec. (a) which defines “voter registration agency” and Subsec. (b) which sets out the duties of voter registration agencies; P.A. 02-83 amended Subsec. (b) to make technical changes and to require voter registration agencies to provide applicants with application receipts, effective January 1, 2003.



Section 9-23o - Distribution of form by voter registration agencies. Declinations. Assistance.

A voter registration agency, as defined in section 9-23n shall comply with the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, and shall distribute with each application for service or assistance provided by the agency, and with each recertification, renewal or change of address form relating to such service or assistance a mail voter registration application form approved by the Secretary of the State unless the applicant declines to register to vote pursuant to the provisions of the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time. Such declination shall be in writing, except in the case of an application for service or assistance provided by a library, or a recertification, renewal or change of address form relating to such library service or assistance. Such voter registration agency shall provide each applicant to register to vote the same degree of assistance with regard to the completion of the registration application form as is provided by the agency with regard to the completion of its own forms, unless the applicant refuses such assistance.

(P.A. 94-121, S. 7, 33; P.A. 99-112, S. 3.)

History: P.A. 94-121 effective January 1, 1995; P.A. 99-112 made technical changes.



Section 9-23p - Public institutions of higher education to distribute voter registration application forms and provide assistance.

Each public institution of higher education shall (1) distribute mail voter registration application forms, and (2) assist applicants who request assistance in completing voter registration application forms.

(P.A. 99-112, S. 4.)



Section 9-23q - State-wide student voter registration drive.

The Secretary of the State shall annually designate, after consultation with registrars of voters, a period of time between January first and May thirty-first for a state-wide student voter registration drive and shall coordinate and publicize such drive.

(P.A. 03-54, S. 1.)



Section 9-23r - Submission of identifying information with mail voter registration application.

(a) On or after January 1, 2003, any person who is applying, by mail, to register to vote for the first time in this state may submit as part of such voter registration application: (1) A copy of a current and valid photo identification, (2) a copy of a current utility bill, bank statement, government check, paycheck or government document that shows the name and address of the voter, (3) a valid Connecticut motor vehicle operator’s license number, or (4) the last four digits of the individual’s Social Security number. Members of the armed forces and persons entitled to use the federal post card application for absentee ballots under section 9-153a are not required to provide identification when registering by mail. No information submitted as part of a voter registration application under this subsection shall be subject to disclosure under the Freedom of Information Act pursuant to chapter 14, except for the name, address, date of birth and telephone number of the applicant.

(b) If an individual submits such information pursuant to this section as part of the individual’s voter registration application and, with respect to subdivision (3) or (4) of subsection (a) of this section, the registrars of voters are able to match the information submitted with an existing Connecticut identification record bearing the same number, name and date of birth as provided, such individual shall not be required to produce identification when voting in person or by absentee ballot and may sign a statement as described in subparagraph (B) of subdivision (2) of subsection (a) of section 9-261 in lieu of presenting identification when voting in person.

(c) Any additional documentation submitted as part of the voter registration application pursuant to this section may be destroyed by the registrars of voters after verification pursuant to the Help America Vote Act, P.L. 107-252, as amended from time to time.

(d) If an individual described in subsection (a) of this section does not submit the identification described in subsection (a) of this section as part of the individual’s application for admission as an elector, when the individual has entered the polling place in an election for federal office, the individual shall present: (1) A current and valid photo identification, or (2) a copy of a current utility bill, bank statement, government check, paycheck or other government document that shows the name and address of the voter. If an individual does not meet the requirements of this subsection in an election for federal office, such individual may cast a provisional ballot prescribed under sections 9-232i to 9-232o, inclusive.

(e) If an individual described in subsection (a) of this section does not submit the identification described in subsection (a) of this section as part of the individual’s application for admission as an elector, and if the individual votes by absentee ballot in an election for federal office, the individual shall enclose in the outer absentee ballot envelope, and not in the inner envelope with the ballot: (1) A copy of a current and valid photo identification, or (2) a copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the voter. If an individual does not meet the requirements of this subsection in an election for federal office, such individual’s absentee ballot shall be processed in accordance with the provisions of subdivision (2) of subsection (d) of section 9-150a and treated as a provisional ballot for federal office only, pursuant to sections 9-232i to 9-232o, inclusive.

(June 30 Sp. Sess. P.A. 03-6, S. 90; P.A. 05-188, S. 2.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004; P.A. 05-188 amended Subsec. (a) to prohibit disclosure of information submitted as part of application, except for name, address, date of birth and telephone number of applicant, effective July 1, 2005.

See Sec. 9-232i for definition of “election for federal office”.



Section 9-24 - Admission as electors of persons in armed forces; definitions.

As used in sections 9-25 to 9-31, inclusive, the term “members of the armed forces” shall include members of the Army, Navy, Marine Corps, Coast Guard, Air Force or Merchant Marine of the United States, or any of their respective components.

(1949 Rev., S. 1022; 1953, S. 526d; P.A. 73-630, S. 7, 19.)

History: P.A. 73-630 deleted provision concerning period of residency.



Section 9-25 - Admission of members of the armed forces as electors.

The town clerk or assistant town clerk or either registrar of voters or deputy or assistant registrar, on any week day and at any time before five o’clock p.m. on the last week day before any regular election, when requested in writing by any member of the armed forces desiring to be made an elector, or by any former member of the armed forces discharged therefrom within the calendar year immediately preceding such request, may forthwith examine the qualifications of such person and admit him to the elector’s oath if he is qualified.

(1949 Rev., S. 1021; 1953, S. 527d; 1969, P.A. 718, S. 1; P.A. 75-9, S. 1, 2.)

History: 1969 act added provision for former member of armed forces discharged within calendar year immediately preceding request to be eligible for special session; P.A. 75-9 substituted town clerk and other officials for board of admission, deleted “hold a special session” leaving provision to examine qualifications forthwith.



Section 9-25a - Definitions.

As used in this section and sections 9-26 and 9-28, “armed forces” shall have the meaning set forth in section 27-103; “member of the Merchant Marine” means a person, other than a member of the armed forces, employed as an officer or member of the crew of a vessel documented under the laws of the United States, or of a vessel owned by the United States, or of a vessel of foreign-flag registry under charter to or control of the United States, or a person, other than a member of the armed forces, enrolled with the United States for employment, or for training for employment, or maintained by the United States for emergency relief service, as an officer or member of the crew of any such vessel, but does not include persons so employed, or enrolled for such employment or for training for such employment, or maintained for such emergency relief services, on the Great Lakes or the inland waterways; “dependent” means any person who in fact is dependent; “induction into the armed forces” shall be construed to include the latest reenlistment in the armed forces.

(1963, P.A. 403, S. 1; February, 1965, P.A. 210; P.A. 73-630, S. 8, 19; P.A. 81-350, S. 7, 17; P.A. 93-384, S. 19, 28.)

History: 1965 act defined “induction into the armed forces”; P.A. 73-630 added “bona fide” to residence and clarified “town in this state in which he last resided” with respect to spouse or dependent; P.A. 81-350 eliminated a definition of the term “town in this state in which he last resided”; P.A. 93-384 deleted provision applying definitions to Sec. 9-27, effective January 1, 1994.



Section 9-26 - Application of member of armed forces or related group or person temporarily residing outside of the United States who is unable to appear in person.

Any person who, because of service in the armed forces, membership in the United States Merchant Marine, membership in a religious or welfare group or agency attached to and serving with the armed forces or civilian employment with the United States or because he is a spouse or dependent of any such person, and any person who because of temporary residence outside the territorial limits of the several states of the United States and the District of Columbia, may, at any time, in the manner and upon a form prescribed by the Secretary of the State, make application, in person or by mail, to the town clerk of such town for such examination and for admission as an elector. Upon such form, signed by the applicant, he shall state under penalties of perjury, his name, bona fide residence by street and number, if any, in such town and date of birth, and that he is, at the time of making such application, a citizen of the United States. He shall also state that he is (1) a member of the armed forces, of the merchant marine or of a religious or welfare group or agency attached to and serving with the armed forces, (2) a civilian employee of the United States, (3) a spouse or dependent of any person described in subdivision (1) or (2), or (4) a person temporarily residing outside the territorial limits of the several states of the United States and the District of Columbia. The person shall also state the date of his induction into such armed forces or the date of his joining the merchant marine or such religious or welfare group or agency or of his entering United States employment or moving temporarily outside the territorial limits of the several states of the United States and the District of Columbia; whether his privileges as an elector are forfeited by reason of conviction of crime; and whether he is, at the time of making such application, registered as an elector in any other town in this or any other state. The application form shall provide for application for enrollment in any political party and shall indicate that such enrollment is optional. No Social Security number on any such form filed prior to January 1, 2000, may be disclosed to the public or to any governmental agency. The town clerk may accept such fully completed form as evidence of the qualifications of the applicant to be admitted as an elector. The application for admission as an elector shall include a statement that (A) specifies each eligibility requirement, (B) contains an attestation that the applicant meets each such requirement and (C) requires the signature of the applicant under penalty of perjury. In lieu of the application form prescribed by the secretary under this section, any such person may apply for registration and enrollment on the federal postcard application form provided pursuant to the Uniformed and Overseas Citizens Absentee Voting Act, 100 Stat. 924, 42 USC 1973ff et seq., as amended from time to time, or any other applicable law.

(1949 Rev., S. 1023; 1953, S. 528d; 1961, P.A. 266, S. 3; 1963, P.A. 403, S. 2; February, 1965, P.A. 407, S. 9; 1967, P.A. 390, S. 3; 1969, P.A. 694, S. 3; 1972, P.A. 264, S. 3; P.A. 73-630, S. 11, 19; P.A. 79-366, S. 1; P.A. 80-281, S. 5, 31; P.A. 81-350, S. 8, 17; 81-472, S. 7, 159; P.A. 82-472, S. 25, 183; P.A. 83-391, S. 6, 24; P.A. 93-30, S. 10, 14; 93-230, S. 3, 8; 93-384, S. 20, 28; P.A. 94-121, S. 20, 33; P.A. 99-268, S. 42, 46; P.A. 00-169, S. 22.)

History: 1961 act added requirement that, if applicant acquired citizenship by reason of being born abroad of a United States citizen parent or through the naturalization of a parent or spouse, he must present evidence of citizenship as prescribed in Sec. 9-27; 1963 act extended absentee admission privilege to members of the United States merchant marine and of religious or welfare groups or agencies attached to and serving with the armed forces, to civilian employees of the United States and to spouses or dependents of any such persons and provided that attestation of the application form may be executed by a consul, vice consul or deputy consul representing the United States in a foreign country in addition to a commissioned officer in the armed forces; 1965 act amended requirement for information on length of time in residency to include only in such town; 1967 act deleted requirement in case of married woman for information on the date of marriage and birthplace of husband, added requirement for information on maiden name and deleted requirement for applicant who was foreign born to furnish documentary evidence of citizenship, effective January 1, 1968; 1969 act changed reading requirements to any article of the constitution or any section of the statutes; 1972 act changed inability to appear before board for admission to inability to appear at office of town clerk or registrars or at any session of the board, and further provided for town clerk rather than board to accept fully completed form, effective January 1, 1973; P.A. 73-630 deleted certain provisions applying only to spouses or dependents and deleted requirement that form contain attestation concerning the ability to read the English language; P.A. 79-366 deleted requirement for information as to single or married status, and, if married woman, name of husband and maiden name; P.A. 80-281 added provision that members of the armed forces or merchant marine and their spouses and dependents may use the federal postcard application form in lieu of form prescribed and that failure of applicant to take elector’s oath of Connecticut on such postcard application will not invalidate the application; P.A. 81-350 clarified that application is to be made to the clerk or board for admission of electors of the town in which the applicant is a bona fide resident at the time of application; P.A. 81-472 and P.A. 82-472 made technical corrections; P.A. 83-391 deleted references to sessions of board for admission of electors and provided for administration of elector’s oath in a foreign country by any American citizen; P.A. 93-30 updated reference to federal act, effective July 1, 1993; P.A. 93-230 added provisions re request for applicant to furnish his Social Security number, effective January 1, 1994; P.A. 93-384 extended provisions of section to persons having temporary residence outside the United States and the District of Columbia, provided for application form to be prescribed by secretary of the state instead of the form prescribed in Sec. 9-27, required form to provide for application for enrollment and required applicant to complete form and self-administer oath under penalties of false statement instead of taking oath before an official, effective January 1, 1994; P.A. 94-121 repealed applicability to persons who expect to be unable to appear in person for examination, substituted “penalties of perjury” for “penalties of false statement”, repealed requirement that applicant state birthplace and requirements re elector’s oath and added provision re statement required to be included in application, effective January 1, 1995; P.A. 99-268 repealed requirement that form include request for applicant to furnish Social Security number and extended prohibition on disclosure of Social Security numbers on forms to the public or to any governmental agency, effective January 1, 2000; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 9-27 - Elector’s oath.

Section 9-27 is repealed, effective January 1, 1995.

(1949 Rev., S. 1025; 1953, S. 529d; 1957, P.A. 441, S. 2; 1959, P.A. 684, S. 3; 1961, P.A. 232; 266, S. 4; 517, S. 5; 1963, P.A. 41; 96; 403, S. 3; February, 1965, P.A. 407, S. 3; 548, S. 2; 1967, P.A. 390, S. 4; 1969, P.A. 694, S. 4; 1972, P.A. 264, S. 4; P.A. 73-630, S. 12, 19; P.A. 79-366, S. 2; P.A. 81-350, S. 9, 17; May Sp. Sess. P.A. 92-1, S. 4, 7; P.A. 93-384, S. 21, 28; P.A. 94-121, S. 32, 33.)



Section 9-27a - Enrollment application sent to applicant for absentee admission.

Section 9-27a is repealed.

(1972, P.A. 264, S. 1; P.A. 81-350, S. 16, 17.)



Section 9-28 - Town clerk to mail forms.

Either registrar of any town may, in writing, direct the town clerk to mail a copy of the form prescribed in section 9-26, with an envelope for its return, to the last-known address of any person who, in the opinion of such registrar possesses the qualifications required of an applicant for admission as an elector under the provisions of section 9-26, and the town clerk shall forthwith comply with such direction. Upon request to the town clerk by any person, a copy of such form, with an envelope for its return, shall be mailed by the town clerk to any member of the armed forces, of the merchant marine or of any religious or welfare group or agency attached to and serving with the armed forces or any civilian employee of the United States employed outside of this state or to the spouse or a dependent of any of such persons or to any person temporarily residing outside the territorial limits of the several states of the United States and the District of Columbia, or it may be delivered in person if so requested.

(1949 Rev., S. 1026; 1953, S. 530d; 1963, P.A. 403, S. 4; P.A. 73-630, S. 9, 19; P.A. 93-384, S. 22, 28.)

History: 1963 act extended provision to groups allied with armed forces, U.S. civilian employees, spouses and dependents; P.A. 73-630 deleted requirement that extract from Connecticut constitution and statutes be mailed with the form; P.A. 93-384 deleted references to Sec. 9-27 and required mailing of form to “any person temporarily residing outside the territorial limits of the several states of the United States and the District of Columbia”, effective January 1, 1994.



Section 9-29 - Printing and distribution of forms.

The Secretary of the State shall cause to be printed, at the expense of the state, a sufficient quantity of such forms and envelopes and shall distribute to each town such number of copies thereof as the town clerk thereof requests or as the Secretary of the State deems sufficient.

(1949 Rev., S. 1027; 1953, S. 531d; P.A. 73-630, S. 10, 19.)

History: P.A. 73-630 deleted requirement for printing of extracts from the constitution and statutes.



Section 9-30 - Action by town clerk. Notice. Appeal from rejection of application.

All such applications shall be examined by the town clerk and, after such examination, he shall decide upon the right of the applicant to be admitted as an elector. If the town clerk decides that such applicant possesses all the qualifications required by law of applicants for admission as electors, he shall so certify, in writing, upon the form submitted by such applicant, who shall thereupon be an elector and shall be so advised in writing by the clerk. Said clerk shall forthwith notify, by mail, any person whose application to be admitted as an elector under the provisions of sections 9-26 to 9-29, inclusive, is denied, with his reasons therefor. The applicant may appeal the rejection of his application under section 9-31l.

(1949 Rev., S. 1024; 1953, S. 532d; 1972, P.A. 264, S. 2; P.A. 81-350, S. 14, 17.)

History: 1972 act deleted references to board for admission substituting the town clerk therefor; P.A. 81-350 amended section to delete reference to reexamination and refer to appeal under Sec. 9-31l.



Section 9-31 - Application of other statutes.

All provisions of the general statutes relating to electors, not inconsistent with the provisions of sections 9-24 to 9-30, inclusive, shall apply to electors admitted under the provisions of said sections, except that the provisions of section 9-21 shall not apply to electors admitted under the provisions of sections 9-26 to 9-30, inclusive.

(1949 Rev., S. 1028; 1953, S. 533d.)



Section 9-31a - Special admission procedures for permanently physically disabled persons.

(a) As used in this section and section 9-31b, “permanently physically disabled person” means a person who, by reason of a major defect or infirmity of body, whether congenital or acquired by accident, injury or disease, is permanently physically incapacitated to a degree that prevents him and will continue to prevent him from appearing in person at the office of the town clerk or registrars of the town where he temporarily or permanently resides.

(b) Any permanently physically disabled person may, in the manner prescribed under this section and upon a form as prescribed under section 9-31b, apply to the town clerk or either registrar of voters of such town for examination and admission as an elector of any Connecticut town. (1) In the case of a permanently physically disabled person whose qualifications as to age, citizenship or residence in such town are attained on or before the last session for admission of electors prior to an election to be held in the town, the application shall be submitted so that it will be received by such town clerk or either registrar of voters not later than such last session. Upon receipt of the application, the town clerk or either registrar of voters shall notify the applicant of the day, and the hour, such day to be within ten days of the receipt of the application, at which an admitting official shall meet with the applicant at the temporary or permanent residence of the applicant. (2) In the case of a permanently physically disabled person whose qualifications as to age, citizenship or residence in such town are attained after the last session for admission of electors prior to an election to be held in the town, the application shall be submitted so that it will be received by such town clerk or either registrar of voters not later than the opening of the limited session for the admission of electors held, under section 9-17, on the last weekday prior to the election. Upon receipt of the application, the town clerk or either registrar of voters shall notify the applicant of the day, and the hour, such day and hour to be not later than 5:00 p.m. on the last weekday before the election, at which an admitting official shall meet with the applicant at the temporary or permanent residence of the applicant.

(c) Such admitting official shall meet at the appointed time with the applicant for the purpose of examining his qualifications as an elector and for the purpose of admitting him as an elector if the applicant is found qualified. Such official shall make available to the applicant at such time, upon request, a copy of the statement that specifies each eligibility requirement and contains an attestation that the applicant meets each such requirement (1) in video form in accordance with procedures established by the registrars of voters and (2) in braille, large print and audio form. Such official shall provide the applicant with a written notice of approval or disapproval at that time, except as otherwise provided in section 9-19e. Any person making application for registration under this section shall be entitled to the privileges of an elector and party enrollment, if applicable, from the time such application for admission as an elector is approved by the town clerk or registrars of voters of his voting residence.

(1959, P.A. 200, S. 1, 2, 5; 1969, P.A. 198, S. 1; 1971, P.A. 768, S. 10; P.A. 75-567, S. 59, 80; P.A. 83-391, S. 7, 24; P.A. 84-319, S. 8, 49; P.A. 85-613, S. 89, 154; P.A. 88-48, S. 3; P.A. 89-234, S. 2; P.A. 91-351, S. 25, 28; P.A. 94-121, S. 21, 33.)

History: 1969 act provided that application by mail may be made to either registrar as well as town clerk, to be mailed so as not to be received later than three weeks, in lieu of three months, prior to next regular election and that upon receipt, applicant to be notified of day and hour within two weeks, in lieu of two months, of receipt at which time, at place of confinement applicant to be examined by either town clerk or a registrar and made admission conditioned on approval of application by board; 1971 act added “at the office of the town clerk or registrars” to any session held by board, as places where physical incapacity prevents attendance, substituted admitting official for town clerk or registrars and deleted reference to admission subject to approval of board; P.A. 75-567 deleted reference to Sec. 9-31c re applicability of definitions; P.A. 83-391 eliminated references to board for admission of electors and to Secs. 9-16 and 9-22; P.A. 84-319 amended section to provide uniformity in statutes pertaining to on-location admissions sessions for handicapped persons, students and patients at hospitals and nursing homes; P.A. 85-613 made technical changes; P.A. 88-48 divided section into Subsecs. And added Subsec. (b)(2) establishing procedure for admission of permanently physically disabled persons after last session for admission prior to election; P.A. 89-234 amended Subsec. (c) to require admitting official to make elector’s oath available in video, braille, large print and audio form; P.A. 91-351 substituted “ten days” for “two weeks” in Subsec. (b); P.A. 94-121 amended Subsec. (c) by substituting “admitting him as an elector” for “administering the elector’s oath” and “statement that specifies each eligibility requirement and contains an attestation that the applicant meets each such requirement” for “elector’s oath”, effective January 1, 1995.



Section 9-31b - Application form.

Such application shall be in form substantially as follows:

APPLICATION OF PERMANENTLY PHYSICALLY DISABLED
PERSON FOR ADMISSION AS AN ELECTOR

To the Town Clerk of the town of .... or to the registrar of voters of the .... Party of the town of .... I hereby apply for admission as an elector:

(1) My name is .... (last name) (first name) (initial).

(2) My bona fide residence is .... (street and number), but I am presently residing at .... (street, number and town if different from residence above).

(3) I am a permanently physically disabled person and my permanent physical disability prevents me and will continue to prevent me from appearing in person at your office.

(4) I am a United States Citizen who has attained the age of eighteen and my electoral privileges are not forfeited by reason of conviction of any disfranchising crime.

Dated at ...., Connecticut, this .... day of ...., 20...

.... (Signature of Applicant)

(1959, P.A. 200, S. 3; 684, S. 4; February, 1965, P.A. 407, S. 4; 1967, P.A. 390, S. 5; 1969, P.A. 198, S. 2; 1971, P.A. 768, S. 11; 871, S. 65; P.A. 73-630, S. 17, 19; P.A. 78-153, S. 8, 32; P.A. 83-391, S. 8, 24; P.A. 84-319, S. 9, 49.)

History: 1965 act deleted section of form for continuous residence in Connecticut; 1967 act deleted date of marriage and birthplace of husband and whether husband alien or native born in reference to married women, added provision to include maiden name and deleted provision for occupation, effective January 1, 1968; 1969 act changed title of application by deleting “for special session” and adding “of permanently physically disabled person” and added “or to the registrar of voters of the ... Party of the town of ....” to the address line; 1971 acts added provision in form for recital of incapacity to prevent applicant from appearing in person at office of town clerk and registrars of voters as well as session held by board, substituted penalty of false statement for penalty of perjury; P.A. 73-630 substituted “my bona fide residence is” for “I reside at”; P.A. 78-153 removed section where marital status to be checked, also section where married woman to indicate name of husband and maiden name, effective January 1, 1979; P.A. 83-391 deleted reference to board for admission of electors; P.A. 84-319 amended section to provide uniformity in statutes pertaining to on-location admission sessions for handicapped persons, students and patients at hospitals and nursing homes; (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 9-31c - Physician’s certificate.

Section 9-31c is repealed.

(1959, P.A. 200, S. 4; 1961, P.A. 144, S. 1; 1969, P.A. 198, S. 3; 1971, P.A. 768, S. 12; 871, S. 66; P.A. 75-83, S. 2.)



Section 9-31d - Town clerk or registrar to provide forms.

The form of application provided for in section 9-31a shall be provided by the town clerk or either registrar of voters of the town in which the individual desiring to make application resides.

(1961, P. A. 144, S. 2; 1969, P.A. 198, S. 4; P.A. 75-83, S. 1.)

History: 1969 act added either registrar of voters as providing application form; P.A. 75-83 deleted provision for physician’s certificate.



Section 9-31e to 9-31k - Transfer of voting privileges between towns. Application for transfer and enrollment. Cancellation of registration in prior town. Town clerk’s compensation. Reexamination of rejected applicant. Appeal from decision of admitting official.

Sections 9-31e to 9-31k, inclusive, are repealed.

(1963, P.A. 392, S. 1–5; 1971, P.A. 768, S. 14–16; P.A. 79-143, S. 4; P.A. 81-350, S. 16, 17.)



Section 9-31l - Appeals of decisions re right of person to be or remain an elector.

(a)(1) A person who is denied admission as an elector may appeal a decision of an admitting official of a town concerning the right of such person to be or remain an elector. Any such appeal shall be made to the registrars of voters of such town, except that if the admitting official who made such decision is a registrar of voters, the appeal shall be made to the board for admission of electors of such town.

(2) Notice of an appeal shall be in writing and delivered to the registrars or to the board for admission of electors. Within seven days after receipt of a notice of appeal, the registrars or the board, as the case may be, shall give written notice of the time and place where such appeal will be heard to the appellant and to the admitting official whose decision is the subject of the appeal. Such appeal shall be heard within twenty-one days after notice of the appeal is delivered to the registrars or the board. Neither a registrar whose decision is the subject of the appeal nor a registrar who is an appellant shall be a voting member of the board which hears the appeal.

(3) The registrars or the board may receive sworn testimony and any other evidence relating to the qualifications of such person to be or remain an elector.

(4) Within seven days after hearing an appeal, the registrars or the board shall render a decision and shall send written notice of the decision to the appellant and the admitting official whose decision was the subject of the appeal.

(b) (1) The person whose right to be or remain an elector is in dispute may appeal the decision of the registrars or the board for the admission of electors under subsection (a) of this section to the State Elections Enforcement Commission. If an appeal is not made to the commission as provided in this subsection, the decision of the registrars or the board shall be final.

(2) Any such appeal shall be in writing and filed with the State Elections Enforcement Commission at its principal offices not later than fourteen days following the decision of the registrars or the board. A copy of any such notice of appeal shall also be delivered within such time to the registrars or the board that rendered the decision under subsection (a) of this section.

(3) The registrars or the board shall, not later than ten days after receipt of a copy of the notice of appeal, deliver the record of the hearing of the registrars or board under subsection (a) of this section to the commission.

(4) The commission shall hear such appeal not later than twenty-one days after notice of appeal is filed with the commission. Such hearing shall be conducted in accordance with the provisions of sections 4-176e to 4-180a, inclusive, and section 4-181a. The commission may consider the record of the hearing delivered by the registrars or the board and may examine witnesses, documents and any other evidence that it determines may have a bearing on the proper determination of the issues brought on appeal. The commission’s hearing shall be recorded.

(5) The commission shall render its decision not later than sixty days after the close of its hearing, except that an extension of time may be granted by the commission upon application of any party that sets forth circumstances that the commission determines is appropriate to granting an extension of time. The commission may also initiate an extension of time for rendering its decision, after written notice to the parties, provided all of the parties before the commission give their prior written consent.

(6) The decision of the commission shall determine the person’s right to be or remain an elector. If any such decision is adverse to such individual’s right, the commission shall order both registrars to remove the elector’s name from the town’s active and inactive registry list and any enrollment list. Any person whose name has been so removed may reapply for admission as an elector with the registrars of voters of the same town at any time. If such application is made within four years after the commission’s decision, both registrars may approve such application only after they find that there has been a substantial change in the circumstances that provided the basis for the commission’s decision and that the individual is eligible to be an elector. Registrars who approve an individual’s application for admission within this time period without a substantial change in circumstances may be subject to a civil penalty imposed by the commission in accordance with subdivision (2) of subsection (a) of section 9-7b if the commission determines, following a written complaint filed with the commission pursuant to said section 9-7b, that the registrars’ action was without good cause and constitutes a wilful violation of a prior order of the commission.

(P.A. 81-350, S. 1, 17; P.A. 05-235, S. 7; P.A. 06-196, S. 51.)

History: P.A. 05-235 redesignated existing Subsec. (a) as Subsec. (a)(1), redesignated existing Subsecs. (b), (c) and (d) as Subdivs. (2), (3) and (4), respectively, of Subsec. (a), amended Subsec. (a)(2) to prohibit a registrar who is an appellant from being a voting member of the board hearing the appeal, made conforming changes throughout Subsec. (a) and added new Subsec. (b) allowing appeal of decision of registrars or board to State Elections Enforcement Commission, effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (b)(4), effective June 7, 2006.



Section 9-32 - Canvass to ascertain changes of residence.

(a) In each municipality the registrars, between January first and May first, annually, shall cause either (1) a complete house to house canvass to be made in person of each residence on each street, avenue or road within such municipality, (2) a complete canvass to be made by mail of each residence located on each street, avenue or road within such municipality, provided, upon agreement of both registrars, the National Change of Address System of the United States Postal Service may be used instead of such mailing, (3) a complete canvass to be made by telephone of each residence located on each street, avenue or road within such municipality, or (4) a complete canvass of each residence within such municipality by any combination of such methods, for the purpose of ascertaining the name of any elector formerly residing on such street, avenue or road who has removed therefrom; provided in the odd-numbered years, no canvass need be conducted by the registrars in a town which holds its regular municipal election on the first Monday of May in odd-numbered years. The Secretary of the State shall adopt regulations in accordance with the provisions of chapter 54 setting forth the procedure to be followed in conducting any such canvass by either mail or telephone.

(b) No elector’s name shall be removed from the registry list, pursuant to section 9-35, unless (1) the elector confirms in writing that the elector has moved out of the municipality, or (2) the elector has been sent, by forwardable mail, a notice and a postage prepaid preaddressed return card in accordance with the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, four years prior to removal from the registry list and such elector has failed to respond and has not restored the elector’s name to the active registry list under section 9-42 or voted in an election or primary in the municipality during the period beginning on the date of the notice and ending four years later. If a registrar or a registrar’s designee conducts a telephone canvass, a telephone call by any such person shall constitute an attempt to contact the elector only if the elector’s household has a published telephone number and the telephone is in operating order. If a registrar, or a registrar’s designee, during a telephone canvass contacts a telecommunication device for the deaf in an elector’s household, such call shall not constitute an attempt to contact the elector unless the registrar, or the registrar’s designee, uses a similar device or uses a message relay center. No elector’s name shall be removed from the active registry list pursuant to said section 9-35 as a result of information obtained during a telephone canvass, unless the registrar believes such information is reliable and sufficient to enable the registrar to determine if the elector is entitled to remain on the list under the provisions of this chapter.

(c) During any such canvass, a canvasser may distribute nonpartisan literature, prescribed by the Secretary of the State, which describes opportunities for voter registration. No Social Security number obtained by the registrars during the canvass prior to January 1, 2000, may be disclosed to the public or to any governmental agency. Each municipality shall provide its registrars of voters with funds sufficient to conduct the annual canvass in accordance with the requirements of this section. Not later than the thirtieth day following each regular election held in a municipality, the registrars of the municipality shall file with the Secretary of the State a certificate that the canvass was conducted prior to the election in accordance with the requirements of this section. The certificate shall be on a form prescribed by the Secretary of the State, shall specify the method or methods by which, and the date or dates on which, the canvass was conducted, and shall be signed under penalty of false statement by all registrars of voters of the municipality.

(1949 Rev. S. 1001; 1953, S. 534d; 1967, P.A. 55; 831, S. 7; 1969, P.A. 76; P.A. 75-7, S. 1, 2; P.A. 80-379, S. 1, 3; P.A. 82-426, S. 2, 14; P.A. 83-475, S. 5, 43; P.A. 87-382, S. 4, 55; P.A. 88-37, S. 1; 88-193; P.A. 90-156, S. 4, 11; P.A. 93-384, S. 8, 28; P.A. 94-121, S. 22, 33; P.A. 99-268, S. 43, 46; P.A. 00-66, S. 17; 00-169, S. 22.)

History: 1967 acts deleted application limited to municipalities having population of more than 5,000 and in later act provided for P.A. 55 to take effect with respect to elections held on or after January 1, 1968; 1969 act added requirement that the canvass be made house to house and in person; P.A. 75-7 further provided that canvasser be permitted to distribute nonpartisan literature prescribed by the secretary of the state on opportunities for voter registration; P.A. 80-379 provided for canvass by mail as an alternative, under regulations to be adopted by the secretary of the state, effective January 1, 1981; P.A. 82-426 amended section to allow canvass by combination of mail and personal contact in new Subdiv. (3); P.A. 83-475 established earlier date for conducting canvass, required municipalities to provide registrars with sufficient funds to conduct canvass and required registrars to certify that canvass has been conducted; P.A. 87-382 substituted “one hundred eighty days” for “six months” and “the thirtieth day” for “one month”; P.A. 88-37 added a new Subdiv. (3) authorizing a telephone canvass, renumbered the remaining subdivision and added the provision concerning canvass requirements prior to removal of a name from the registry list; P.A. 88-193 amended the section by making technical changes and added the provision re deaf electors; P.A. 90-156 added Subpara. (B), allowing elector’s name to be removed from registry list if registrar receives signed notice of canvass card, indicating that elector has moved out of municipality; P.A. 93-384 amended Subdiv. (2) to authorize registrars to use National Change of Address System instead of mailing, included said system as one of the two methods of contacting an elector required before his name may be removed from list and added provisions re request for elector to furnish his Social Security number, effective January 1, 1994; P.A. 94-121 substituted “between January first and May first, annually” for “within the period of one hundred eighty days before the Tuesday of the fifth week before each regular election to be held in such municipality”, substituted “in the odd-numbered years, no canvass need be conducted by the registrars in a town which holds its regular municipal election on the first Monday of May in odd-numbered years” for “not more than one such canvass need be made in any municipality in any period of twelve consecutive months”, and substantially revised conditions for removing elector’s name from registry list, effective January 1, 1995; P.A. 99-268 repealed requirement that registrars, during the canvass, request elector to provide Social Security number and extended prohibition on disclosure of Social Security numbers obtained during canvass to the public or to any governmental agency, effective January 1, 2000; P.A. 00-66 divided section into Subsecs. and made technical changes; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 9-33 and 9-34 - Record of applicants; change of name of married woman. Hours of sessions of registrars.

Sections 9-33 and 9-34 are repealed.

(1949 Rev., S. 1010, 1013; 1953, S. 535d, 536d; 1963, P.A. 645, S. 4; 1967, P.A. 559, S. 4; P.A. 79-363, S. 37, 38; P.A. 83-213, S. 11.)



Section 9-35 - Making and arrangement of preliminary list. Active and inactive registry lists. Removal of names. Change of address within municipality.

(a) The registrars, on the Tuesday of the fifth week before each regular election, shall be in session for the purpose of completing a correct list of all electors who will be entitled to vote at such election. Such registry list shall consist of an active registry list and an inactive registry list. Such session shall be held during such hours between nine o’clock a.m. and five o’clock p.m. as the registrars find necessary to complete the list. Notice of such session shall be given at least five days before the session by publication in a newspaper having a circulation in such municipality, if any, and by posting on the signpost therein, if any, or at some other exterior place near the office of the town clerk. Such publication shall not be required to be in the form of a legal advertisement.

(b) At such session and on any day except on the day of an election or primary, the registrars shall remove from the list the name of each elector who has died, who has been disfranchised or who has confirmed in writing that the elector has moved out of the municipality, except electors entitled to remain on such list under the provisions of this chapter. An elector shall be deemed to have confirmed in writing that the elector has moved out of the municipality if (1) the elector has submitted a change of address form for purposes of a state motor vehicle operator’s license, unless the elector states on the form that the change of address is not for voter registration purposes, (2) the elector has submitted a change of address form to a voter registration agency, as defined in section 9-23n, and such agency has provided such change of address to the registrars of voters, or (3) the registrars of voters have received a cancellation of previous registration from any other election official indicating that such elector has registered as an elector outside such municipality.

(c) Whenever the registrars of voters of a town remove from the registry list the name of an elector who has submitted a change of address to the Commissioner of Motor Vehicles or a voter registration agency under subdivision (1) or (2) of subsection (b) of this section, indicating that the elector has moved out of such town, the registrars shall send the elector, by forwardable mail to the elector’s former address from such list or current address in the new town, (1) a notice of removal, (2) information explaining how to have the elector’s name restored to such list, which shall be in a form prescribed by the Secretary of the State, and (3) a mail-in voter registration application which can be used by the elector to apply for admission as an elector in the new town. If such notice, information and application are sent to the elector’s former address and are returned undeliverable, the registrars shall mail such documents to the elector’s address in the new town.

(d) The registrars shall enter the names on such list by street and number of the house, when the houses are numbered, so that there shall be entered on the list first, the street, avenue or road; second, the number of the house or residence in numerical order or, if the registrars of any town find it more convenient, by odd and even numbers in numerical order; and third, the names of the electors in such house in alphabetical order. The names of any electors who cannot be so listed shall be listed alphabetically in the voting district wherein any such elector is a bona fide resident. The registrars of voters may consecutively number the names on the registry list, may include voter identification numbers for the names on the registry list, and may include a mark, as prescribed by the Secretary of the State, next to the name of each first-time registrant on the system who registers to vote on or after January 1, 2003, and does not provide identification with his or her mail-in voter registration application as provided in the Help America Vote Act, P.L. 107-252, as amended from time to time, provided such list shall comply in all respects with the requirements of law other than for the addition of such numbers and marks. The registrars shall not use Social Security numbers for any such voter identification numbers.

(e) In any case in which the registrars have obtained reliable information of an elector’s change of address within the municipality, the registrars shall enter the name of such elector on the registry list at the place where the elector then resides, provided, if such reliable information is the National Change of Address System of the United States Postal Service, the registrar shall change the registry list and send the elector a notice of the change by forwardable mail and a postage prepaid preaddressed return form by which the elector may verify or correct the address information. If during the canvass the registrars determine that an elector has moved out of the municipality and such elector has not confirmed in writing that the elector has moved out of the municipality, the registrars shall, not later than May first, send to the elector, by forwardable mail, a notice required by the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, together with a postage prepaid preaddressed return card on which the elector may state the elector’s current address. In the year of a presidential preference primary, the registrars shall send such notice not earlier than the date of such primary. If the registrar does not receive the return card within thirty days after it is sent, the elector’s name, including the name of an elector who has not voted in two consecutive federal elections, shall be placed on the inactive registry list for four years. At the expiration of such period of time on the inactive registry list, such name shall be removed from the registry list. If such elector applies to restore the elector’s name to the active registry list or votes during such period, the elector’s name shall be restored to the active registry list. Such registrars shall retain a duplicate copy or record of each such notice in their office or, if the registrars do not have a permanent office, in the office space provided under section 9-5a, and shall note on such duplicate copy or record the date on which such notice was mailed. In each municipality, any elector, upon change of residence within the municipality, may cause the elector’s registration to be transferred to the elector’s new address by presenting to the registrars a new application for voter registration. The registrars shall thereupon enter the elector’s name on the list at the elector’s new residence; provided no transfer of registration shall be made on the registry list on election day without the consent of each registrar.

(1949 Rev., S. 1001; 1953, 1955, S. 537d; 1961, P.A. 61; 1963, P.A. 174; 645, S. 5; P.A. 75-287, S. 1; P.A. 77-283, S. 1; P.A. 79-189, S. 4, 9; P.A. 83-213, S. 4; 83-391, S. 9, 24; 83-475, S. 6, 43; P.A. 84-146, S. 4; P.A. 88-37, S. 2; 88-48, S. 4, 5; P.A. 89-19, S. 1, 4; P.A. 94-121, S. 23, 33; P.A. 97-154, S. 24, 27; P.A. 98-67, S. 1, 10; P.A. 99-112, S. 5; P.A. 00-66, S. 18; P.A. 02-130, S. 16; June 30 Sp. Sess. P.A. 03-6, S. 93; P.A. 13-290, S. 1.)

History: 1961 act added requirement that notice of removal of an elector’s name must specify the cause of removal and voting privileges to which elector is entitled; 1963 acts made technical change in language; P.A. 75-287 added provision that at any time prior to the session held on the Tuesday of the fifth week the registrars may notify an elector that his name will be removed from the registry list 60 days after the sending of the notice unless a transfer or continuance is effected except that if notice is sent within 60 days of that session, the name will be removed at that session and, unless a transfer or continuance is effected not later than 7 days before such election, the registration shall remain cancelled and also provided that if notice is sent within 60 days before the session on the third Saturday before a primary, the name shall be removed after such primary, further provided that where a registration within a municipality is being transferred to a new address no changes shall be made during the 5 days before a primary, caucus or convention; P.A. 77-283 changed wording but made no substantive change; P.A. 79-189 changed reference to “third Saturday” before a primary to “fourteenth day”; P.A. 83-213 deleted obsolete provisions concerning registrars’ duties relating to making of preliminary registry list; P.A. 83-391 authorized removal of elector’s name from registry list without notice if elector has indicated that he is no longer a bona fide resident of the municipality; P.A. 83-475 permitted change of address within municipality to be made on election day with permission of both registrars; P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 88-37 authorized the registrar to publish a legal notice of an elector’s removal as an alternative to sending a notice of removal if the notice of canvass was returned to the registrar marked undeliverable; P.A. 88-48 required session to be held “during such hours between nine o’clock a.m. and five o’clock p.m. as the registrars find necessary to complete the list” instead of “continuously from nine o’clock a.m. to five o’clock p.m.”; P.A. 89-19 deleted provision requiring list to be alphabetical in each municipality having population of less than 5,000; P.A. 94-121 specified that registry list consists of active and inactive lists, substantially modified procedures for removing electors’ names from list and provided for certain electors’ names to be placed on inactive list, effective January 1, 1995; P.A. 97-154 deleted provision specifying that four-year period, during which elector’s name must be on inactive registry list, starts on date notice was sent, effective July 1, 1997; P.A. 98-67 authorized registrars to send notice of removal to elector’s current address in the new town and to include voter identification numbers for names on registry list, effective July 1, 1998; P.A. 99-112 made technical changes; P.A. 00-66 divided section into Subsecs. and made technical changes; P.A. 02-130 amended Subsec. (a) to provide that publication of notice of registrars’ session not required to be in form of legal advertisement, effective May 10, 2002; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (d) to allow registrars to include mark next to name of first-time registrant who does not provide identification with mail-in voter registration application, and amended Subsec. (e) to require inclusion of name of elector who has not voted in two consecutive federal elections on inactive registry list, effective January 1, 2004; P.A. 13-290 amended Subsec. (e) by making technical changes and by replacing provision requiring electors to make signed request to change an address with provision requiring electors to present a new application for voter registration, effective July 1, 2013.



Section 9-35a - Posting of names removed from registry list.

Immediately after the close of the session or immediately after the sending of notice of intended removal provided for in section 9-35, the registrars of voters shall post at the town hall or municipal building in the municipality in which they serve, in a place readily accessible to the public, a list of the names of the electors whose names were removed from the registry list at such session or will be removed on the date specified in section 9-35, together with the address of each such elector as it appeared on the registry list at the time the name was so removed. Together with such list, and as a part thereof, such registrars shall also cause to be posted a statement that complete information as to such removal and as to the privileges and remedies of those whose names were removed from the registry list is available from such registrars, specifying when and where such registrars are available for such purpose and, in the case of registrars of voters having office hours, specifying such office hours.

(1967, P.A. 613, S. 1; 1971, P.A. 94; P.A. 75-287, S. 2.)

History: 1971 act added “in a place readily accessible to the public”; P.A. 75-287 following “Immediately after the close of the session” added “or immediately after the sending of notice of intended removal” and further added, following “whose names were removed from the registry list at such session” “or will be removed on the date specified ...”.



Section 9-35b - Relinquishment of registration by elector.

Except during the period between the last session for the admission of electors prior to an election and the day following that election, any elector of any municipality who desires to relinquish his rights as an elector and to have his name erased from the registry list shall make a signed written request to the registrars of voters of such municipality. Upon receipt of such application, the registrars shall remove the elector’s name from the registry list and any enrollment list. Any person whose name has been removed from the registry list pursuant to this section may reapply for admission as an elector at any time, without prejudice on account of such removal. In the event such person is admitted as an elector, the registrar of the municipality shall notify the registrars of the municipality where such person resided at the time of his relinquishment that his electoral privileges have been restored.

(P.A. 81-350, S. 2, 17; P.A. 85-207, S. 1; P.A. 94-121, S. 24, 33.)

History: P.A. 85-207 amended section to delete language which had limited electors’ right to relinquish electoral privileges by requiring that relinquishment be for religious reasons; P.A. 94-121 repealed requirement that elector desiring to relinquish rights as an elector appear before either registrar and make application on form prescribed by secretary, effective January 1, 1995.



Section 9-35c - Names on inactive registry list not to be counted for computing required number of petition signatures, minimum percentage of voting electors.

Notwithstanding the provisions of sections 9-238, 9-406 and 9-436 and other provisions of the general statutes, the names of electors on the inactive registry list compiled under section 9-35 shall not be counted for purposes of computing the number of petition signatures required. Each elector on such inactive registry list who, in the determination of the registrars, has signed a petition pursuant to the general statutes, giving the same address as appears on the inactive registry list, shall forthwith be placed on the active registry list compiled under said section 9-35. Each such elector shall be counted for purposes of future computations of the number of signatures required on future petitions issued for other electoral events. The names of electors on the inactive registry list compiled pursuant to section 9-35 shall not be counted for purposes of computing the minimum percentage of the number of electors required in any charter or special act, if such charter or special act requires approval of a referendum by a minimum percentage of electors qualified on the last-completed registry list or has a similar requirement.

(P.A. 94-121, S. 8, 33; P.A. 96-134, S. 8, 9; P.A. 11-173, S. 1.)

History: P.A. 94-121 effective January 1, 1995; P.A. 96-134 added language re discounting names of electors on inactive registry list for purposes of computing minimum percentage of electors required in charter or special act, effective May 29, 1996; P.A. 11-173 deleted language re voting machines, effective July 13, 2011.



Section 9-36 - Availability of preliminary registry list. Distribution.

The list for which provision is made in section 9-35 shall be termed the preliminary registry list and such list shall be available in the office of the registrars of voters for public inspection and copies shall be made available for distribution by the registrars of voters. Whenever the registrars of voters are not in their office, such list shall be available at another municipal office. The registrars of voters shall, upon request, give to any candidate for election a copy of the preliminary registry list for each voting district for which such person is a candidate.

(1949 Rev., S. 1003; 1953, S. 538d; 1967, P.A. 227; 1971, P.A. 92; P.A. 89-19, S. 2, 4; P.A. 11-173, S. 2.)

History: 1967 act added “and shall be on file in such office until the printing of the next preliminary registry list”; 1971 act substituted “has been completed and filed” for “the printing of” and substituted in the order appearing “reproduced” for “printed” and “made available” for “printed”; P.A. 89-19 added provision requiring registrars to give copies of lists to general assembly candidates; P.A. 11-173 replaced provisions re completion and certification of list with provisions re availability of list and deleted references to General Assembly, effective July 13, 2011.



Section 9-37 - Final registry list. Availability of registrars of voters.

The registrars of voters or the assistant registrars of voters shall be available for at least one day during the fourteen-day period immediately before all elections for revisions and corrections of the preliminary list which, when completed, shall be termed “the final registry list” for such election. In each municipality, availability of the registrars of voters shall be the posted office hours in such municipality for the registrars of voters.

(1949 Rev., S. 1004; 1953, S. 539d; 1963, P.A. 202; P.A. 75-287, S. 3; P.A. 77-298, S. 1; P.A. 81-350, S. 10, 17; P.A. 83-391, S. 10, 24; P.A. 84-146, S. 5; P.A. 96-134, S. 2, 9; P.A. 11-173, S. 3.)

History: 1963 act placed the fixing of the number of sessions in the registrars rather than the selectmen; P.A. 75-287 added provision that any person whose name has been removed since the last regular election may apply to registrars to add his name to list and further provided that on the third Saturday before a primary, registrars shall hold an additional session to hear requests for adding names, having published notice of such session at least five days in advance; P.A. 77-298 added “fourteenth day” to “third Saturday before a primary” and changed “session” to “sessions”; P.A. 81-350 amended section to require registrars to post notice of sessions to revise and correct preliminary registry list at the office of the town clerk on and after July 1, 1981, and eliminated the procedure whereby electors were permitted to apply to the registrars to have a name added to or deleted from the registry list; P.A. 83-391 deleted reference to board for admission of electors; P.A. 84-146 made technical change re posting of notice on signpost; P.A. 96-134 deleted reference to mandatory session on the third Saturday before a primary and added provision that publication need not be in the form of a legal advertisement, effective May 29, 1996; P.A. 11-173 replaced former provisions with provisions re final registry list and availability of registrars, effective July 13, 2011.



Section 9-38 - Availability of final registry list. Updated registry list.

The registrars of voters in all towns shall produce a final registry list in accordance with the provisions of section 9-37 and certified by such registrars of voters to be correct. Such final registry list and an updated list that contains the names and addresses of electors to be transferred, restored or added to such list, shall be available in the municipal clerk’s office not later than the day following the last day that an elector may make changes to the elector’s registration and shall be available in the registrars of voters’ office for public inspection. Whenever the registrars of voters are not in their office, such list shall be available at another municipal office.

(1949 Rev., S. 1008; 1953, S. 540d; 1963, P.A. 211; P.A. 78-153, S. 22, 32; P.A. 83-391, S. 11, 24; P.A. 99-276, S. 2, 15; P.A. 05-235, S. 28; P.A. 06-196, S. 52; P.A. 11-173, S. 4.)

History: 1963 act provided same time for filing list prior to state and town elections and gave towns of under 25,000 option of printing supplementary list or writing names on list; P.A. 78-153 substituted “for a period of two years” for “until the printing of the next such list”, effective January 1, 1979; P.A. 83-391 deleted reference to board for admission of electors; P.A. 99-276 added references to “or updated” list, effective January 1, 2000; P.A. 05-235 required that supplementary or updated list be deposited in town clerk’s office not later than “fourth” rather than “sixth” day before election, effective January 1, 2006; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 11-173 replaced former provisions re deposit of final registry list and supplementary list with provisions re production, certification and availability of final registry list and re updated list and made a technical change, effective July 13, 2011.

See Sec. 9-172b re updated list for special election or referendum.



Section 9-39 - Distribution of copies of final registry list.

The registrars of voters of each municipality shall print copies of the final registry list for distribution in such municipality and in all the voting districts located therein. The registrars shall, upon request, produce for any candidate for election the final registry list for each voting district for which such person is a candidate and shall maintain such list, either on paper or in electronic format, for a period of two years.

(1949 Rev., S. 1009; 1953, S. 541d; 1963, P.A. 201, S. 1; P.A. 78-153, S. 23, 32; P.A. 89-19, S. 3, 4; P.A. 11-173, S. 5.)

History: 1963 act provided for registrars to retain at least six copies of the final registry list to be available for public use until the next printing; P.A. 78-153 substituted “for a period of two years” for “until the printing of the next such list”, effective January 1, 1979; P.A. 89-19 reduced from six to two the number of copies of registry lists that registrars are required to retain, and required registrars to give copies of lists to general assembly candidates; P.A. 11-173 deleted language referencing Secs. 9-12 to 9-45, requirement re retention of 2 copies of lists and references to General Assembly, added language re maintenance of list on paper or in electronic format and made technical changes, effective July 13, 2011.



Section 9-39a and 9-40 - Designation of party affiliation on registry list. Privileges after removal to another municipality.

Sections 9-39a and 9-40 are repealed.

(1949 Rev., S. 999; 1953, S. 542d; 1967, P.A. 512; 1969, P.A. 69, S. 1; 694, S. 5; 1971, P.A. 685, S. 3; P.A. 73-630, S. 13, 19; P.A. 79-189, S. 8, 9.)



Section 9-40a - Continuance of residence in certain cases. Procedure for removal of names for failure to vote.

(a) No person shall be deemed to have lost his residence in any municipality for purposes of qualification as an elector by reason of his absence therefrom in the service of this state or of the United States, including service in the armed forces or their auxiliaries, nor shall the spouse or dependent of any such person be deemed to have lost his residence in any municipality for such purpose by reason of such absence therefrom; provided such person, except one in the service of the armed forces of the United States or any auxiliary thereof, or his spouse or dependent, shall make written application for continuance on the registry list before each state election. No person shall be deemed to have lost such residence in any municipality by reason of his absence therefrom because of imprisonment on conviction of crime.

(b) Not later than May first in each year in which a canvass of electors is conducted, the registrars of voters shall send the notice of removal and return card required by the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, to each member of the armed forces of the United States or their auxiliaries, or a spouse or dependent of such member, whose name has not been checked as having voted in at least one election, primary, referendum or town meeting during the four preceding calendar years. If such elector does not return the card within thirty days, the registrars of voters shall place the name of such elector on the inactive registry list compiled under section 9-35 for four years, and if such name remains on the inactive list for four years, such name shall thereupon be removed from the registry list. Such removal shall not affect the right of such member, spouse or dependent to apply for admission as an elector in such town.

(1971, P.A. 768, S. 13; P.A. 83-475, S. 7, 43; P.A. 94-121, S. 25, 33.)

History: P.A. 83-475 added reference to dependents and added Subsec. (b) permitting removal from list for failure to vote during four previous calendar years; P.A. 94-121 substantially modified procedure for removal of electors’ names from registry list and provided for the placing of certain electors’ names on the inactive list, effective January 1, 1995.



Section 9-40b - Continuance of enrollment for purposes of voting in state-wide primary.

Section 9-40b is repealed.

(P.A. 77-298, S. 11; P.A. 79-189, S. 8, 9.)



Section 9-41 to 9-41b - Application for restoration of name to registry list. Restoration to registry list of physically disabled person. Certificate of physician.

Sections 9-41 to 9-41b, inclusive, are repealed.

(1949 Rev., S. 998; 1953, 1955, S. 543d; 1961, P.A. 73; 105, S. 1; 215, S. 1, 2; February, 1965, P.A. 407, S. 5; 1971, P.A. 768, S. 16; 871, S. 67.)



Section 9-42 - Restoration of names to active registry list under certain circumstances. Requirements re completion and use of inactive registry list.

(a) If it appears at any time that the name of an elector who was formerly admitted or registered as an elector in a town and who is a bona fide resident of such town has been omitted from the active registry list compiled under section 9-35 by clerical error, the registrars of voters shall add such name to such list; provided no name shall be added to the active registry list on election day without the consent of both registrars of voters.

(b) If it appears at any time that the name of an elector who was formerly admitted or registered as an elector in a town and who is a bona fide resident of such town has been omitted from the active registry list, the registrars of voters shall, upon submission of a new application for voter registration signed by the elector under penalties of false statement, add such name to the active registry list, provided no name shall be added to the active registry list on election day without the consent of both registrars of voters.

(c) The registrars of voters shall cause the inactive registry list compiled under section 9-35 to be completed and printed and available to the public. The registrars of voters shall provide copies for use in the polling place on election day. If on election day the name of an elector appears on such inactive registry list, including the name of an elector who has not responded to a confirmation of voting residence notice under subsection (e) of section 9-35 and has not voted in two consecutive federal elections, such name shall be added to the active registry list upon submission of a new application for voter registration signed by the elector, under penalties of false statement, before an election official at the polling place and upon the consent of both registrars of voters or assistant registrars of voters, as the case may be, in the polls.

(d) The name of no elector shall be added to the active registry list under the provisions of this section, unless the elector’s name or some name intended for his name was on the active registry list for at least one of the four years previous.

(1949 Rev., S. 1011; 1953, S. 544d; February, 1965, P.A. 407, S. 6; P.A. 73-630, S. 14, 19; P.A. 75-23, S. 1, 2; P.A. 77-283, S. 2; P.A. 83-213, S. 5; P.A. 85-577, S. 1; P.A. 94-121, S. 26, 33; June 30 Sp. Sess. P.A. 03-6, S. 94; P.A. 11-173, S. 6.)

History: 1965 act removed the reference to one year residency in state; P.A. 73-630 substituted “is a bona fide resident of such town” for “has resided in the town the six months next preceding such election”; P.A. 75-23 deleted provision that name not be restored which was passed on by the registrars at any of the sessions previously held for correction of list and further provided that name to be restored must have been on the corrected list for either of the two years previous instead of the year previous; P.A. 77-283 added provision “upon presentation under oath of satisfactory evidence that such elector is still a bona fide resident of the town” name shall be added to list; P.A. 83-213 amended section to provide that name may be added at any time and not just at election; P.A. 85-577 required that elector’s name have been on list for at least one of the four previous years rather than for one of the two previous years; P.A. 94-121 divided the section into subsections and amended Subsec. (a) by substituting “active registry list compiled under section 9-35” for “corrected list”, added Subsec. (b) by transferring provisions from Subsec. (a) and repealing requirement that evidence be presented under oath to registrar, added Subsec. (c) re completion and use of inactive registry list, and amended Subsec. (d) for consistency with amendment to Subsec. (a), effective January 1, 1995; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c) by inserting “including the name of an elector who has not responded to a confirmation of voting residence notice under subsection (e) of section 9-35 and has not voted in two consecutive federal elections”, effective January 1, 2004; P.A. 11-173 amended Subsecs. (b) and (c) by replacing language re written request and affirmation stating elector still a bona fide resident with language re submission of new application, amended Subsec. (c) by replacing language re deposit of list with language re availability of list, amended Subsec. (d) by deleting language re preliminary active registry lists, and made technical changes, effective July 13, 2011.



Section 9-42a - Change of name on registry list. Change in name of candidate not to affect name appearing on ballot.

(a) On the written request of any elector who identifies himself to the satisfaction of the registrars of voters, such registrars shall make any changes in the name of such elector as it appears on the registry list, provided such elector furnishes reasonable evidence to the registrars that the name as changed is a lawful name of such elector. No such change shall be made between the Tuesday of the fifth week before a regular election and the day of such election.

(b) No such change in the name of a candidate at a primary shall affect the name of the candidate as it appears on the primary ballot. No such change in the name of a major party candidate at an election shall affect the name of such candidate as it appears on the election ballot. No such change in the name of a minor party candidate or a nominating petition candidate for any office at an election shall affect the name of such candidate as it appears on the election ballot.

(February, 1965, P.A. 308, S. 1; P.A. 77-163; P.A. 79-363, S. 9, 38; P.A. 83-475, S. 8, 43; P.A. 87-382, S. 5, 55; P.A. 11-173, S. 7.)

History: P.A. 77-163 deleted enumeration of changes in name authorized; P.A. 79-363 added provision that the elector furnish reasonable evidence to the registrars that the name is a lawful name and deleted other restrictions; P.A. 83-475 established time limits for candidate name changes prior to primary or election; P.A. 87-382 divided section into Subsecs., added Subsec. (a) defining “municipal office” and amended Subsec. (c) to provide that change in name under Subsec. (b) does not affect name of candidate on primary ballot unless elector is candidate for town committee or municipal office, name of major party candidate on election ballot unless elector is candidate for municipal office or name of any minor party candidate or nominating petition candidate on election ballot unless change made by fifty-fifth day preceding election day; P.A. 11-173 deleted former Subsec. (a) re definition of “municipal office”, redesignated existing Subsecs. (b) and (c) as Subsecs. (a) and (b) and amended redesignated Subsec. (b) by deleting language re candidate for town committee or municipal office and re changes made not later than a certain day, effective July 13, 2011.



Section 9-43 - Procedure for removal of name for nonresidence.

When the registrars in any municipality are unable to agree upon the removal from the registry list of such municipality of the name of any elector concerning whom the claim is made by either registrar that such elector does not maintain a residence within such municipality, the registrars shall send to such elector, by registered or certified mail at the address at which his name appears on such list, a notice and return card required by the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, that his right to have his name retained on such list has been challenged; and, unless such elector has filed with the registrars, not later than seven days before the next succeeding regular election or primary to be held in such municipality, an application for the retention of his electoral privileges therein, the registrars shall place his name on the inactive registry list compiled under section 9-35. Such challenge may be made, and notice thereof sent, at any time except for the period of five weeks before any regular election to be held in such municipality. Such application for the retention of electoral privileges shall be a signed and sworn application in form substantially as follows:

“I, ...., (insert name of elector) an elector of the town of .... (insert name of town) now registered at .... (insert name of street, and number, if any) do hereby state under oath that I maintain a place of abode at .... (insert name of street, and number, if any) within such town; that my absence is temporary from said town for the following reasons: ....; that it is my present intention to maintain a domicile and residence in said town and return thereto whenever the necessity for temporary absence has ceased; that I am not now registered elsewhere as an elector nor have I any present intention so to register.

.... (Signature of elector)

Sworn to and subscribed before me on this .... day of ...., 20.., at ....

....

Notary Public or other officer

empowered to administer oaths”.

Upon receipt of such application, if either registrar, in writing signed by him, certifies on such application that he believes such claim of residence has sufficient foundation in fact, the name of such elector shall be retained on the active registry list of the municipality and his right to vote therein at the next succeeding regular election or primary shall not be challenged by the registrars because of any question of residence. Otherwise, the name of such elector shall be placed on the inactive registry list for four years and then removed from the registry list. All applications herein provided for shall be kept by the registrars as a permanent record; and, when no application for retention of his electoral privilege is received from any elector whose right to have his name retained on the registry list is challenged under the provisions of this section, the registrars shall keep as a permanent record evidence that the notice required by this section has been sent in the manner provided herein.

(1949 Rev., S. 1005; 1953, S. 545d; 1959, P.A. 125; P.A. 75-348, S. 6, 11; P.A. 80-281, S. 6, 31; P.A. 94-121, S. 27, 33.)

History: 1959 act added provisions for oath, statement of reasons for absence, and notarization of elector’s signature; P.A. 75-348 added provision that where elector’s name restored to list his right to vote at next succeeding regular election shall not be challenged by the registrars on any question of residence; P.A. 80-281 added “a primary” to “next succeeding regular election” where appearing; P.A. 94-121 added reference to return cards required by the National Voter Registration Act of 1993 and added requirements re inactive registry list, effective January 1, 1995; (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 9-44 - Appeal from decisions of registrars.

Section 9-44 is repealed.

(1949 Rev., S. 1006; 1953, S. 546d; P.A. 81-350, S. 16, 17.)



Section 9-45 - Removal from registry list of convicted felons who are committed to custody of Commissioner of Correction.

(a) The Commissioner of Correction shall, on or before the fifteenth day of each month, transmit to the Secretary of the State a list of all persons who, during the preceding calendar month, have been convicted in the Superior Court of a felony and committed to the custody of the Commissioner of Correction for confinement in a correctional institution or facility or a community residence. Such lists shall include the names, birth dates and addresses of such persons, with the dates of their conviction and the crimes of which such persons have been convicted. The Secretary of the State shall transmit such lists to the registrars of the towns in which such convicted persons resided at the time of their conviction and to the registrars of any towns where the secretary believes such persons may be electors. The registrars of such towns shall compare the same with the list of electors upon their registry lists and, after written notice mailed by certified mail to each of the persons named at the last-known place of address of such person, shall erase such names from the registry lists in their respective towns or voting districts.

(b) Any person who procures such person or another to be registered after having been disfranchised by reason of conviction of crime and committed to the custody of the Commissioner of Correction for confinement in a correctional institution or facility or a community residence, and any person who votes at any election after having forfeited such privileges by reason of conviction of crime and confinement, shall be fined not more than five hundred dollars and imprisoned not more than one year.

(1949 Rev., S. 1007; 1953, S. 547d; 1961, P.A. 105, S. 2; P.A. 96-207, S. 1, 4; P.A. 01-11, S. 1, 4.)

History: 1961 act changed annual removal of convicts’ names to monthly removal and added the requirements of furnishing birth dates and sending notice by certified mail; P.A. 96-207 designated provision re transmittal of list of convicted felons to registrars of voters and removal of names from registry list as Subsec. (a), designated provisions re penalty as Subsec. (b) and amended said Subsec. (a) to replace “clerk of each court of this state having criminal jurisdiction” with “Judicial Department” and to require the Secretary of the State to receive list from Judicial Department and transmit list to appropriate registrars of voters, effective January 1, 1997; P.A. 01-11 required Commissioner of Correction, instead of Judicial Department, to transmit lists to Secretary of the State in Subsec. (a) and added provisions re committal to custody of Commissioner of Correction for confinement and made technical changes for purposes of gender neutrality in Subsecs. (a) and (b), effective January 1, 2002.

Cited. 34 CS 96.



Section 9-46 - Forfeiture of electoral rights.

(a) A person shall forfeit such person’s right to become an elector and such person’s privileges as an elector upon conviction of a felony and committal to the custody of the Commissioner of Correction for confinement in a correctional institution or facility or a community residence, committal to confinement in a federal correctional institution or facility, or committal to the custody of the chief correctional official of any other state or a county of any other state for confinement in a correctional institution or facility or a community residence in such state or county.

(b) No person who has forfeited and not regained such person’s privileges as an elector, as provided in section 9-46a, may be a candidate for or hold public office.

(1949 Rev., S. 253b; 1953, S. 548d; 1963, P.A. 645, S. 6; P.A. 73-465, S. 1, 3; P.A. 85-192, S. 1, 2; P.A. 96-207, S. 2, 4; P.A. 01-11, S. 2, 4.)

History: 1963 act changed enumeration of crimes bringing forfeiture to felony; P.A. 73-465 provided for forfeiture of right to become an elector as well as forfeiture of privileges as an elector; P.A. 85-192 added Subsec. (b) which prohibits a person who has forfeited and not regained his privileges as an elector from becoming a candidate for or holding public office; P.A. 96-207 deleted exception in Subsec. (a) re person convicted of a crime of nonsupport, effective January 1, 1997; P.A. 01-11 added provisions re committal for confinement in Subsec. (a) and made technical changes for purposes of gender neutrality in Subsecs. (a) and (b), effective January 1, 2002.

See Sec. 53a-25 re definition of felony.

Section fails to provide any procedural safeguards in the nature of notice and right to hearing before loss of such valuable rights as electoral privileges. 34 CS 96. Cited. 43 CS 13.



Section 9-46a - Restoration or granting of electoral privileges.

(a) A person who has been convicted of a felony and committed to confinement in a federal or other state correctional institution or facility or community residence shall have such person’s electoral privileges restored upon the payment of all fines in conjunction with the conviction and once such person has been discharged from confinement, and, if applicable, parole.

(b) Upon the release from confinement in a correctional institution or facility or a community residence of a person who has been convicted of a felony and committed to the custody of the Commissioner of Correction and, if applicable, the discharge of such person from parole, (1) the person shall have the right to become an elector, (2) the Commissioner of Correction shall give the person a document certifying that the person has been released from such confinement and, if applicable, has been discharged from parole, (3) if the person was an elector at the time of such felony conviction and, after such release and any such discharge, is residing in the same municipality in which the person resided at the time of such felony conviction, the person’s electoral privileges shall be restored, and (4) if the person was an elector at the time of such felony conviction and, after such release and any such discharge, is residing in a different municipality or if the person was not an elector at the time of such felony conviction, the person’s electoral privileges shall be restored or granted upon submitting to an admitting official satisfactory proof of the person’s qualifications to be admitted as an elector. The provisions of subdivisions (1) to (4), inclusive, of this subsection shall not apply to any person convicted of a felony for a violation of any provision of this title until such person has been discharged from any parole or probation for such felony.

(c) The registrars of voters of the municipality in which a person is admitted as an elector pursuant to subsection (a) or (b) of this section, within thirty days after the date on which such person is admitted, shall notify the registrars of voters of the municipality wherein such person resided at the time of such person’s conviction that such person’s electoral rights have been so restored.

(d) The Commissioner of Correction shall establish procedures to inform those persons who have been convicted of a felony and committed to the custody of said commissioner for confinement in a correctional institution or facility or a community residence, and are eligible to have their electoral privileges restored or granted pursuant to subsection (b) of this section, of the right and procedures to have such privileges restored. The Office of Adult Probation shall, within available appropriations, inform such persons who are on probation on January 1, 2002, of their right to become electors and procedures to have their electoral privileges restored, which shall be in accordance with subsections (b) and (c) of this section.

(e) The Commissioner of Correction shall, on or before the fifteenth day of each month, transmit to the Secretary of the State a list of all persons convicted of a felony and committed to the custody of said commissioner who, during the preceding calendar month, have been released from confinement in a correctional institution or facility or a community residence and, if applicable, discharged from parole. Such lists shall include the names, birth dates and addresses of such persons, with the dates of their convictions and the crimes of which such persons have been convicted. The Secretary of the State shall transmit such lists to the registrars of the municipalities in which such convicted persons resided at the time of their convictions and to the registrars of any municipalities where the secretary believes such persons may be electors.

(P.A. 75-354, S. 1, 3; P.A. 76-22; P.A. 96-207, S. 3, 4; June Sp. Sess. P.A. 98-1, S. 42, 121; P.A. 01-11, S. 3, 4; P.A. 05-235, S. 25; P.A. 06-137, S. 11; 06-196, S. 53.)

History: P.A. 76-22 amended original act to appear as Subsec. (a), added “or other satisfactory” to written proof, replaced reference to registrars of municipality wherein person resided at time of conviction with “the admitting official before whom he presents his qualifications to be admitted as an elector” and added Subsec. (b) re required notifications regarding restoration of electoral rights; P.A. 96-207 added new Subsec. (c) requiring the Judicial Department, the Commissioner of Correction and the Board of Parole to establish procedures re the right to have electoral privileges restored, effective January 1, 1997; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (c), effective June 24, 1998; P.A. 01-11 amended Subsec. (a) by adding provisions re committal to confinement and eliminating requirement that person be discharged from probation before electoral privileges restored, added new Subsec. (b) re procedures upon release of a person from confinement, redesignated former Subsecs. (b) and (c) as Subsecs. (c) and (d), amended Subsec. (d) by eliminating requirement that Judicial Department and Board of Parole also establish procedures and adding provisions re committal to custody and sentence requiring Office of Adult Probation to inform persons on probation of their right to become electors, added Subsec. (e) requiring Commissioner of Correction to transmit a monthly list to Secretary of the State, and made technical changes for purposes of gender neutrality, effective January 1, 2002; P.A. 05-235 amended Subsec. (b) to prohibit admitting official from requiring person to submit document from Commissioner of Correction to prove discharge, effective July 1, 2005; P.A. 06-137 amended Subsec. (a) to eliminate requirement to submit written or other proof satisfactory to the admitting official before whom a convicted person presents his or her qualifications to be admitted as an elector and to make technical changes, and amended Subsec. (b) to eliminate requirements re submitting to an admitting official a document or other satisfactory proof that a convicted person has been released from confinement and, if applicable, discharged from parole and to make technical changes, effective June 6, 2006; P.A. 06-196 made a technical change in Subsec. (e), effective June 7, 2006.

Cited. 34 CS 96; 43 CS 13.



Section 9-47 to 9-50 - Commission on forfeited rights. Petitions for restoration of electoral rights; investigation. Hearings; no appeal. Notice to registrars and petitioner of action.

Sections 9-47 to 9-50, inclusive, are repealed.

(1949 Rev., S. 16; 1949, S. 4b–8b; 1953, S. 549d–552d; 1959, P.A. 382, S. 1; 1961, P.A. 517, S. 6; 1963, P.A. 645, S. 7; P.A. 73-465, S. 2, 3; P.A. 74-183, S. 182, 291; P.A. 75-354, S. 2, 3.)



Section 9-50a - Compilation of changes to active and inactive registry lists.

The registrars of voters of each town shall compile a list of (1) all persons whose names were added, restored, removed or erased from the active and inactive registry lists, (2) all electors who changed either their names or addresses, and (3) all persons sent notices required under the National Voter Registration Act of 1993, P.L. 103-31, as amended from time to time, and all persons who have replied to such notices. Such list shall include, but not be limited to, each such person’s or elector’s (A) name, (B) former name, (C) address, (D) former address, (E) voting district, and (F) party affiliation, if any. The registrars shall make each such list available to the public in accordance with the provisions of section 1-210.

(P.A. 87-462, S. 1, 2; P.A. 94-121, S. 28, 33; P.A. 11-173, S. 8.)

History: P.A. 94-121 substituted “active and inactive registry lists” for “registry list” and added Subdiv. (3) re persons sent notices required under National Voter Registration Act, effective January 1, 1995; P.A. 11-173 deleted language re monthly compilation and zip codes and made technical changes, effective July 13, 2011.



Section 9-50b - State-wide centralized voter registration system.

(a) As used in this section, “state-wide centralized voter registration system” means a computerized system designed and maintained by the Secretary of the State which includes: (1) Voter registration information prescribed by the Secretary, (2) information contained in applications for admission as electors described in section 9-20, (3) information needed to compile registry lists and enrollment lists under sections 9-35 and 9-54, (4) information required by section 9-50a, and (5) other information for use in complying with the provisions of this title.

(b) Not later than July 1, 2003, each registrar of voters shall transmit to the office of the Secretary of the State all elector information required by the office to complete the state-wide centralized voter registration system. Each registrar shall transmit such information in a format prescribed by the Secretary. Not later than September 1, 2003, each registrar of voters shall participate in the state-wide centralized voter registration system in the manner prescribed by the Secretary.

(c) Not later than sixty days after each election or primary, the registrars of voters shall update the state-wide centralized voter registration system and indicate whether the eligible voters on the official registry list for such election or primary voted and, if so, if they voted in person or by absentee ballot.

(P.A. 03-117, S. 1; P.A. 07-194, S. 11; P.A. 11-173, S. 25.)

History: P.A. 03-117 effective June 18, 2003; P.A. 07-194 added Subsec. (d) requiring that state-wide system be updated after each election or primary, effective July 5, 2007; P.A. 11-173 deleted former Subsec. (c) re maintenance of separate list, redesignated existing Subsec. (d) as Subsec. (c) and amended same to add 60-day deadline and delete “promptly”, effective July 13, 2011.



Section 9-50c - (Note: This section is effective July 1, 2013.) Maintenance of state-wide centralized voter registration system. Intrastate and interstate data sharing.

(a) The Secretary of the State may enter into an agreement to share information or data with any other state in order to maintain the state-wide centralized voter registration system established pursuant to section 9-50b. If an agency of this state, another state or the federal government provides the Secretary with information or data to be used to maintain such system, the Secretary shall not use such information or data for any purpose except to maintain such system and shall ensure that such information or data is held confidential if such information or data, while in the possession of such other agency or state or federal government, as applicable, was required to be held confidential, except as provided for in subsection (b) of this section.

(b) The Secretary of the State may provide such information or data to a nonpartisan third-party vendor for the purpose of maintaining the state-wide centralized voter registration system established pursuant to section 9-50b, provided such vendor’s activities are performed under the supervision of the Secretary and such vendor has entered into an agreement to protect the confidentiality of such information or data.

(P.A. 12-56, S. 11.)

History: P.A. 12-56 effective July 1, 2013.



Section 9-51 - Enrollment sessions.

The registrars shall make changes and corrections in the list of enrolled electors at any time. On the fourteenth day before each primary, the registrars of voters in each town shall hold a mandatory enrollment session for the purpose of making an enrollment of the electors who are entitled to vote in primaries. All enrollment sessions of the registrars of voters shall be held in a public place maintained by the municipality at such hours between twelve o’clock noon and nine o’clock p.m. as said registrars prescribe, provided each such session shall be held for not less than two consecutive hours and provided, in any municipality divided into voting districts in which an enrollment session is held in each such district, the hours of such session in each of the districts shall be uniform. This section shall apply in each municipality, the provisions of any special act to the contrary notwithstanding.

(1949 Rev., S. 1171; 1953, 1955, S. 553d; 1957, P.A. 442, S. 1; 1963, P.A. 50; 266; 1971, P.A. 685, S. 1; P.A. 75-206, S. 1, 7; 75-269, S. 2; P.A. 77-298, S. 2; P.A. 83-475, S. 9, 43; P.A. 87-382, S. 6, 55; P.A. 96-134, S. 3, 9.)

History: 1963 acts provided for preparation of enrollment lists in municipalities holding nonpartisan elections in even-numbered years and by agreement of all registrars in odd-numbered years and required that enrollment sessions be held in a public place maintained by the municipality; 1971 act added provision that registrars may make changes and corrections in the list at any time in addition to sessions except during period of 5 days before a primary, caucus or convention and further, deleted provision requiring municipality in which municipal election not held in odd-numbered year to hold session on second Friday in June of each odd-numbered year; P.A. 75-206 changed from fourteenth to the sixteenth week before election the mandatory enrollment session in municipality in which municipal election is held in odd-numbered year; P.A. 75-269 provided for a mandatory enrollment session on the third Saturday before each primary; P.A. 77-298 eliminated enrollment sessions in January and June in even-numbered years and provided for changes and corrections to be made in list of enrolled electors at any time except during period of fourteen, in lieu of five days before a primary, caucus or convention, further deleted provision for a mandatory enrollment session on the Friday of the sixteenth week before election held in an odd-numbered year, provided for a mandatory enrollment session on the fourteenth day before each primary and deleted provision for preparation of enrollment lists in municipalities holding nonpartisan elections; P.A. 83-475 deleted prohibition against making changes and corrections in enrollment list during 14-day period prior to primary, caucus or convention; P.A. 87-382 changed date for one of mandatory enrollment sessions from third Saturday before primary to seventeenth day before primary; P.A. 96-134 deleted reference to mandatory enrollment session on seventeenth day before primary and replaced “three” with “two” consecutive hours, effective May 29, 1996.

See Sec. 9-372 for applicable definitions.



Section 9-52 - Discretionary enrollment sessions.

The registrars of voters in each municipality may hold additional discretionary enrollment sessions for the purpose of making an enrollment of the electors who are entitled to vote in any primary or caucus in such municipality at such other times as all such registrars in such municipality deem necessary; but no such session shall be held on the day when a caucus or primary is held or during the fourteen days preceding a primary or the day before a caucus.

(1949 Rev., S. 1171; 1953, 1955, S. 553d; 1957, P.A. 442, S. 3; 1961, P.A. 70; P.A. 77-298, S. 3; P.A. 79-94.)

History: 1961 act added provision re 21 days preceding primary or caucus in last sentence; P.A. 77-298 provided that discretionary enrollment sessions may not be held on the day of caucus or primary or during the fourteen instead of 21 days preceding a primary or caucus; P.A. 79-94 changed the last amendment to read or “the day before a” caucus.

See Sec. 9-372 for applicable definitions.



Section 9-53 - Notice of sessions.

The registrars of voters in each municipality in which an enrollment session is to be held shall give notice of such session, and of the purpose, day, hours and place thereof, by publication in a newspaper published in or having a circulation in such municipality, not more than fifteen nor less than five days before such session. Nothing in this section shall require that such publication be in the form of a legal advertisement. In each municipality divided into voting districts, any session for enrollment in such municipality may, if the registrars of voters so decide, be held in each such district by assistant registrars of voters appointed under section 9-192, provided the registrars of voters in the notice shall specify the place in each such district in which such session is to be held. When such a session is so held in each such district by such assistant registrars of voters, within forty-eight hours after the close of each of such sessions, each of such assistant registrars of voters shall deliver to the registrar of whom he is the appointee a true and attested list or lists, as made by such assistant registrars of voters at such session, showing all enrollments and corrections, if any, by them made, together with a list of all applications rejected under the provisions of sections 9-60 and 9-63.

(1949 Rev., S. 1172; 1953, 1955, S. 554d; 1957, P.A. 442, S. 4; 1963, P.A. 393, S. 4; February, 1965, P.A. 275, S. 3; 1967, P.A. 352, S. 4; P.A. 77-298, S. 4; P.A. 93-230, S. 4; P.A. 95-171, S. 4, 14; P.A. 96-134, S. 4, 5, 9; P.A. 11-173, S. 30.)

History: 1963 act removed requirement of posting notice of session on public signpost and changed time limit for publishing notice; 1965 act modified time of publication to “not more than 10 nor less than” 5 days; 1967 act changed last amendment to 15 instead of 10 days; P.A. 77-298 changed 15 days back to 10; P.A. 93-230 specified that publication need not be in form of a legal advertisement; P.A. 95-171 added “two” re municipalities divided into voting districts, effective January 8, 1997; P.A. 96-134 required publication of notice of enrollment session not more than 15 rather than 10 days before a session, effective May 29, 1996; P.A. 11-173 deleted language re towns with 2 voting districts that elect registrars for each district and made technical changes, effective July 13, 2011.



Section 9-54 - Compilation and maintenance of enrollment lists and list of unaffiliated electors.

The registrars of voters shall compile separate lists of all qualified electors making application for enrollment according to the declared political preference of such electors. Before each primary at which unaffiliated electors are authorized to vote, under section 9-431, the registrars of voters shall also compile a list of unaffiliated electors which shall be a component of the official checklist to be used at such primary. In those towns having cities or boroughs within, and not coterminous with, their limits, the registrars of voters shall also prepare such lists for use in such cities or boroughs; and when towns, cities or boroughs are divided into wards or voting districts, the registrars shall also prepare such lists for such wards or voting districts. Any town, city, consolidated town and city, or consolidated town and borough may, by vote of its legislative body, require the registrars of voters to designate the party affiliation, if any, of each elector on the registry list with the name of such elector, and, if it is so voted, may provide for the continuance or discontinuance of separate enrollment lists, except as provided in section 9-55. Whenever an elector’s name has been removed from the registry list or transferred upon the registry list because of a change of address within the municipality, pursuant to section 9-35, such name shall also, at the same time, be removed from or transferred upon the enrollment list or upon the list of unaffiliated electors, if applicable. In all municipalities, when a transfer of enrollment between separate lists of the same political party is made because of the removal of an elector from one voting district or ward to another voting district or ward in the same municipality, the registrars of voters shall transfer the name of such elector from the list on which it appears to the enrollment list of the same political party in the voting district or ward to which such elector has removed unless such elector has made application for erasure or transfer of enrollment to the list of another party. All such enrollment lists and lists of unaffiliated electors shall be arranged in the manner provided by section 9-35 for the arrangement of registry lists in such town except as modified by sections 9-51 to 9-65, inclusive.

(1949 Rev., S. 1173; 1953, S. 555d; 1957, P.A. 442, S. 5; 1971, P.A. 685, S. 2; 1972, P.A. 26; P.A. 77-298, S. 5; P.A. 78-153, S. 28, 32; P.A. 83-475, S. 10, 43; P.A. 87-509, S. 3, 24; P.A. 95-171, S. 5, 14; P.A. 11-173, S. 31.)

History: 1971 act added provision authorizing legislative body to vote discontinue maintenance of separate enrollment lists and to require registrars to designate party affiliation on registry lists, added authority for registrars to make changes and corrections at any time except within 5 days before a primary, caucus or convention and changed references to enrollment sessions for purposes of making changes and corrections to the making of the change itself; 1972 act amended provision for action by legislative body so that in addition to authority to require registrars to designate party affiliation on the registry list, such body may vote for continuance or discontinuance of separate enrollment lists; P.A. 77-298 changed period registrars may not make changes and corrections before a primary, caucus or convention from 5 to 14 days; P.A. 78-153 changed 14 days to 1 day before a caucus or convention; P.A. 83-475 amended section to facilitate changes of address within a municipality; P.A. 87-509 added provisions requiring registrars to compile list of unaffiliated electors and added reference to Sec. 9-55; P.A. 95-171 added “two” re municipalities divided into voting districts, effective January 8, 1997; P.A. 11-173 deleted language re towns with 2 voting districts that elect registrars for each district and made technical changes, effective July 13, 2011.



Section 9-55 - Printing of complete enrollment lists and lists of unaffiliated electors.

(a) The registrars of voters shall cause to be printed at least once during the calendar year a complete enrollment list and shall make such list available to the public upon request.

(b) If a political party authorizes unaffiliated electors to vote in a primary, under section 9-431, and a notice of primary is published, the registrars shall cause a list of all unaffiliated electors eligible to vote in the primary to be printed before such primary. If unaffiliated electors are authorized to vote in only one party’s primary and are authorized to vote for all offices to be contested at the primary, the registrars may print the list of unaffiliated electors in combination with such party’s enrollment list, indicating party affiliation where applicable.

(c) If the legislative body of the municipality votes to eliminate separate enrollment lists under section 9-54 and:

(1) Notices of primaries are published for two parties to be held on the same day, the registrars of voters shall print complete separate enrollment lists and, if unaffiliated electors are authorized to vote in the primary, the registrars of voters shall print a separate list of unaffiliated electors as provided in subsection (b) of this section; or

(2) A notice of primary is published for one party in which unaffiliated electors are authorized to vote for some but not all offices to be contested at the primary, the registrars of voters shall print a complete separate enrollment list and a separate list of unaffiliated electors as provided in subsection (b) of this section; or

(3) A notice of primary is published for only one party and (A) unaffiliated electors are not authorized to vote, or (B) unaffiliated electors are authorized to vote for all offices to be contested at the primary, a registry list may be used as a checklist at the primary and the registrars of voters shall print a supplementary or updated list indicating those electors who have become eligible to vote in the primary since the printing of the registry list.

(d) Whenever a list is required by this section to be printed, a supplement to such list shall be compiled by the registrars of voters of persons who after such date and prior to twelve o’clock noon of the last business day before the primary become eligible to vote in such primary. The registrars of voters may combine such separate compilation with the foregoing printed list by reprinting the list or incorporating the updated list.

(e) The registrars of voters shall make available for public use such list in the office of the registrars of voters until the printing of the next completed enrollment list; and they shall deliver to the chairman of the town committee of each political party copies of each such list for each voting district in the town. Whenever the registrars of voters are not in their office, such list shall be available at another municipal office. Upon request, the registrars of voters shall give one complete set of such lists to each candidate for nomination for any office or for election as a town committee member. The registrars of voters shall deliver a sufficient number of copies thereof to the moderator of each primary. No petition brought under the provisions of section 9-63 shall operate to delay the completion and printing of such lists. If the petition of any elector is granted after any such list has been completed, the registrars of voters or assistant registrars of voters, as the case may be, shall issue to such elector a certificate showing that the elector is entitled to the privileges accompanying enrollment in the political party named in the elector’s petition.

(1949 Rev., S. 1182; 1953, 1955, June, 1955, S. 556d; November, 1955, S. N40; 1957, P.A. 442, S. 6; 1963, P.A. 201, S. 2; 1967, P.A. 370; P.A. 75-269, S. 3; P.A. 76-128, S. 8, 11; P.A. 77-298, S. 6; P.A. 80-281, S. 7, 31; P.A. 87-382, S. 7, 55; 87-509, S. 4, 24; P.A. 99-276, S. 3, 15; P.A. 03-241, S. 4; P.A. 11-173, S. 9.)

History: 1963 act reduced copies of registry lists to be filed with town clerk to one and added provision requiring registrars to keep copies available for public use; 1967 act added provision for one copy to be filed with the town clerk, available for public use until next completed corrected list is available; P.A. 75-269 provided for a supplementary list to be printed within two weeks after session held on third Saturday before primary; P.A. 76-128 provided for separate supplementary list of those attaining age or citizenship qualifications after third Saturday and before day of primary and enrolling during that period; P.A. 77-298 deleted provision for printing of list within three weeks after completion of each mandatory enrollment session and substituted provision for printing of list at least once during calendar year, changed provision for supplementary list to be printed within one, instead of two weeks after session held on fourteenth day, instead of third Saturday, before a primary and, with reference to the separate supplementary list of those attaining qualifications within period before primary, changed reference to fourteenth day, instead of third Saturday; P.A. 80-281 added “residence” to qualifications of “age and citizenship” attained during period between fourteenth day before and day of primary; P.A. 87-382, in first sentence, deleted “attains the qualification as to age, citizenship or residence for admission as an elector”, substituted “twelve o’clock noon on the last business day before” for “the day of”, added reference to Sec. 9-56 and deleted “during such period”, but changes were superseded by provisions of P.A. 87-509; P.A. 87-509 divided section into Subsecs., added new Subsecs. (b), (c) and (d) re, respectively, when registrars required to cause list of unaffiliated electors to be printed, requirements when legislative body of municipality votes to eliminate separate enrollment lists and compilation of supplementary list and, in Subsec. (e), required registrars to give one complete set of list to each candidate for election as town committee member or delegate to convention; P.A. 99-276 added references to “or updated” list, effective January 1, 2000; P.A. 03-241 amended Subsec. (e) by eliminating requirement that registrars give set of lists to each candidate for election as delegate to a convention, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 11-173 deleted language re deadline one week after the session held on the fourteenth day before the primary and requirements re specific numbers of copies, amended Subsec. (a) by replacing language re copies of corrected enrollment list with language re availability of complete enrollment list, amended Subsec. (d) by deleting language re insertion of names and re supplementary list, amended Subsec. (e) by deleting language re filing of copy with town clerk, by making list available in registrars of voters’ office or another municipal office, rather than town clerk’s office, and by deleting language re retention of copies, and made technical changes, effective July 13, 2011.

See Sec. 9-372 for applicable definitions.



Section 9-55a - Compensation of registrars, clerks and other personnel.

For the performance of the duties imposed by sections 9-55 and 9-57, each registrar, deputy registrar and other personnel appointed as provided in section 9-57 actually engaged in such duties and each municipal clerk shall receive such reasonable compensation from the municipality as is approved by the selectmen of the town, the warden and burgesses of the borough or the common council of the city or the consolidated town and city, as the case may be; and all necessary expenses incurred by registrars and municipal clerks under the provisions of said sections shall be paid by the municipality.

(1963, P.A. 17, S. 93; 1967, P.A. 857, S. 1.)

History: 1967 act applied provisions to “other personnel appointed as provided in section 9-57”.

See Sec. 9-195 re compensation of registrars and town clerks for duties relating to enrollment.



Section 9-56 - Application for enrollment by unaffiliated elector.

Except as otherwise provided in the case of an elector whose name has not been placed on or has been removed from the enrollment list under section 9-59, 9-60, 9-61 or 9-62, any elector not enrolled on any enrollment list may at any time make a written and signed application for enrollment to the registrars of voters on an application form for admission as an elector, in accordance with the requirements of this section. The application shall be effective as of the date it is filed with the registrars of voters of the town of residence of the applicant and any person making application for enrollment in such manner shall immediately be entitled to the privileges of party enrollment unless the application for enrollment (1) is filed in person by the applicant with the registrars of voters after twelve o’clock noon on the last business day before a primary, in which case he shall be entitled to the privileges of party enrollment immediately after the primary, (2) is otherwise filed with the registrar after the fifth day before the primary, in which case he shall be entitled to the privileges of party enrollment immediately after the primary, except as provided in section 9-23a, or (3) is filed with the registrars of voters after 5:00 p.m. on the last business day before a caucus or convention, in which case he shall be entitled to the privileges of party enrollment immediately after the caucus or convention. The application shall be signed or initialed by the registrar, deputy, assistant or registrar’s clerk receiving it, or by such other personnel as such registrar or deputy may appoint for the purpose, showing the date when such application is received and, in the case of an applicant not immediately eligible under section 9-59, 9-60, 9-61 or 9-62 to the privileges accompanying enrollment in the party named in his application, the date upon which such applicant becomes so eligible. In municipalities divided into voting districts in which an enrollment session is held in each district thereof under section 9-51, application for enrollment shall be made to the registrar or assistant registrar, as the case may be, in the voting district in which such elector is entitled to vote at the time of making such application. If any registrar or assistant registrar fails to add any name to any such list on written application or adds any name to any such list except as herein provided, he shall be guilty of a class D misdemeanor.

(1949 Rev., S. 1174; 1953, S. 557d; 1957, P.A. 442, S. 7; 1967, P.A. 32; 1969, P.A. 122, S. 2; 694, S. 6; 1971, P.A. 871, S. 68; P.A. 74-29; P.A. 75-47, S. 3, 5; 75-269, S. 4; P.A. 77-244, S. 3, 4; 77-298, S. 7; P.A. 79-363, S. 34, 38; P.A. 80-483, S. 31, 186; P.A. 83-475, S. 11, 43; P.A. 84-118, S. 3, 5; P.A. 94-121, S. 29, 33; P.A. 97-67, S. 2, 9; P.A. 12-80, S. 52.)

History: 1967 act provided for filing of application in duplicate if filed by applicant and in triplicate if filed by anyone else in which later case a copy to be mailed to applicant and the other copy to the person filing the application; 1969 acts added exception to entitlement to enrollment in the case of elector whose name is automatically removed where his name appeared on a ballot label at an election only under a different party designation and added provision for registrars or deputies to appoint other personnel to participate in proceedings; 1971 act made technical changes; P.A. 74-29 added provision for either registrars or their deputies to take acknowledgment of affidavit; P.A. 75-47 substituted “admitting official” for enumerated officials and changed references to application for enrollment to accommodate use of combined form for registration and enrollment where both accomplished at same time by applicant, eliminating duplication of personal data to be furnished, effective January 1, 1976; P.A. 75-269 provided for entitlement to privileges of party enrollment immediately except where application made following session held on third Saturday before a primary in which case entitlement occurs immediately after primary or, if application made on day of caucus or convention, then entitlement follows immediately after and further, if caucus or convention to be held prior to next enrollment session separate lists will be prepared, by party, before the day of caucus or convention; P.A. 77-244 incorporated by cross reference provisions for preregistration and preenrollment of seventeen-year-olds; P.A. 77-298 changed reference to enrollment session held on “third Saturday” to “fourteenth day” before primary; P.A. 79-363 and P.A. 80-483 made technical changes; P.A. 83-475 amended section to permit special assistant registrars to take acknowledgments in applications for enrollment and clarify that party membership attaches as of date of execution of application; P.A. 84-118 changed time limit for enrollment from fourteenth day to noon of last business day before primary; P.A. 94-121 required application for enrollment to be “on an application form for admission as an elector” and to be effective as of date filed with registrars of town of applicant’s residence instead of date of execution and repealed requirements that enrollment application include an affidavit and be made in duplicate or triplicate, that form of application be prescribed by secretary of the state and that certain applicants state specified information in applications, effective January 1, 1995; P.A. 97-67 inserted Subdiv. indicators, applied Subdiv. (1) to applications filed in person by applicant, added Subdiv. (2) re applications filed with registrar after fifth day before primary and amended Subdiv. (3) by substituting “after 5:00 p.m. on the last business day before a caucus or convention” for “on the day of a caucus or convention”, effective July 1, 1997; P.A. 12-80 replaced penalty of a fine of not more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 9-57 - Application for enrollment by new elector at time of admission. Attachment of party privileges.

Notwithstanding the provisions of any special act or charter to the contrary, whenever any person makes application for admission as an elector in person to an admitting official, he may, on an application for admission as an elector, make application for enrollment on the list of the political party of his preference. Any such elector who has so applied for enrollment shall, upon acquisition of electoral privileges, immediately be entitled to all the privileges of enrollment in the party named in his application, unless (1) he ceases to be an elector in the town or voting district in which he is entitled to vote, as the case may be, (2) he makes application for erasure or transfer or enrollment on the list of another party in accordance with the provisions of section 9-59, (3) he files his application for enrollment with the registrars of voters of his town of residence after twelve o’clock noon on the last business day before a primary, in which case he shall be entitled to the privileges of party enrollment immediately after the primary, or (4) he files his application for enrollment with the registrars of voters of his town of residence on the day of a caucus or convention, in which case he shall be entitled to the privileges of party enrollment immediately after the caucus or convention. The registrars of voters or assistant registrars shall add the names of all persons making such application to the enrollment list or supplementary enrollment list of the political party of each such applicant’s preference, provided, if a caucus or convention is to be held, such registrars or assistant registrars shall prepare separate lists of such names according to party, on the day before such caucus or convention.

(1949 Rev., S. 1183; 1953, June, 1955, S. 558d; November, 1955, S. N41; 1957, P.A. 442, S. 8; 1967, P.A. 857, S. 2; P.A. 75-47, S. 4, 5; 75-269, S. 5; P.A. 76-128, S. 9, 11; P.A. 77-298, S. 8; P.A. 78-153, S. 6, 32; P.A. 79-357, S. 4; 79-363, S. 35, 38; P.A. 84-118, S. 4, 5; P.A. 97-67, S. 4, 9.)

History: 1967 act added reference to other personnel appointed by registrar or deputy; P.A. 75-47 restated provisions; P.A. 75-269 specified when entitlement to party privileges begins after a primary; P.A. 76-128 added proviso re immediate entitlement to party privileges; P.A. 77-298 restated provisions and replaced “third Saturday” before primary with “fourteenth day” before primary as key date re party privileges; P.A. 78-153 made slight changes in wording; P.A. 79-357 specified that those who attain residence qualification are entitled to immediate privileges in proviso; P.A. 79-363 made technical correction; P.A. 84-118 changed time limit for enrollment from fourteenth day to noon of last business day before primary, deleting obsolete proviso re enrollment of those who qualify after fourteenth day before primary; P.A. 97-67 applied section to applications in person, deleted reference to Secs. 9-12, 9-20, 9-23a and 9-56 re applications, deleted provision re elector’s oath, provided that applicant is entitled to enrollment privileges immediately upon acquisition of electoral privileges instead of from time of enrollment application, inserted Subdiv. indicators, deleted reference to Sec. 9-56 in Subdiv. (2), amended Subdiv. (3) by inserting “with the registrars of voters of his town of residence”, added Subdiv. (4) re filing on day of caucus or convention, and rearranged provisions, effective July 1, 1997.

See Sec. 9-23a re offer of application for enrollment to elector and attachment of party privileges.

See Sec. 9-55a re compensation of registrars, clerks and other personnel.



Section 9-57a - Application for enrollment made at time of application for restoration.

Section 9-57a is repealed.

(1961, P.A. 274, S. 1; P.A. 78-153, S. 31, 32.)



Section 9-58 - Applications for enrollment; record of, disposal after five years.

All applications for enrollment shall be arranged in alphabetical order and shall be preserved by the registrars as a permanent record open to public inspection, except that any such application of an elector whose name has been removed from the registry list for a period of at least five years may be placed on microfilm, destroyed or otherwise disposed of, in the manner provided in section 7-109, by such registrars.

(1949 Rev., S. 1181; 1953, S. 559d; P.A. 75-174, S. 2, 3.)

History: P.A. 75-174 added provision for disposal of applications of electors whose names have been removed from the list for at least five years.



Section 9-59 - Erasure or transfer of name.

Any elector whose name appears on any enrollment list or who has made application for enrollment may, at any time, make a written application, on an application form for admission as an elector, which shall be signed by such elector, to either registrar for erasure of his name from such list or for transfer of his name to the enrollment list of another party. If an elector makes an application for erasure, his name shall be erased from said enrollment list and, if a municipality is having a primary in which unaffiliated electors are authorized to vote, under section 9-431, such elector’s name shall be placed on the list of unaffiliated electors together with the date he is eligible to vote in a primary. If an elector makes an application for transfer, his name shall be transferred to the enrollment list of another party, together with the effective date of such transfer. Any elector whose name has been transferred from one enrollment list to another or who has applied for erasure or transfer of his name from an enrollment list shall not be entitled to participate or vote in a caucus or primary of any party, participate in the appointment of members to any board or commission that is political in nature, be appointed as a member of any board or commission that is political in nature or be entitled to the privileges accompanying enrollment in any party for a period of three months from the date of the filing of his application for transfer or for erasure. Any elector who removes his name from the registry list and from an enrollment list in accordance with the provisions of section 9-35b shall not be entitled to enroll in any political party or vote in any primary for three months after such removal. The registrars of voters shall state, on the notice of acceptance sent under sections 9-23g, 9-19b and 9-19e, the date enrollment privileges take effect, if delayed.

(1949 Rev., S. 1175; 1953, S. 560d; 1957, P.A. 442, S. 10; P.A. 77-298, S. 9; P.A. 85-207, S. 2; P.A. 87-509, S. 5, 24; P.A. 94-109, S. 1, 2; 94-121, S. 30, 33; P.A. 07-194, S. 43.)

History: P.A. 77-298 deleted reference to enrollment sessions and provided for erasure or transfer to enrollment list of another party and for recording of effective date of transfer; P.A. 85-207 amended section to prohibit an elector who voluntarily cancelled his rights from enrolling in a political party until six months after the cancellation; P.A. 87-509 required that, if elector makes application for erasure and municipality is having a primary, elector’s name shall be placed on list of unaffiliated electors together with date of eligibility to vote in primary and provided that, if elector removes name from lists in accordance with Sec. 9-35b, elector not entitled to vote in any primary for six months after removal; P.A. 94-109 shortened, from six months to three months, the period during which elector is not entitled to vote in caucus or primary and is not entitled to privileges of enrollment following erasure, transfer or removal, effective January 1, 1995; P.A. 94-121 substituted “an application form for admission as an elector” for “a form prescribed by the secretary of the state”, deleted requirement that provisions of Sec. 9-56 relating to new enrollments apply to applications for erasure or transfer made under provisions of section, and added provision requiring registrars to state on notice of acceptance the date enrollment privileges take effect, if delayed, effective January 1, 1995; P.A. 07-194 added prohibition re participating in a caucus or primary, or in appointing members to board or commission or being appointed as member of board or commission that is political in nature.



Section 9-60 - Discretionary erasure or exclusion from enrollment list for lack of good-faith party affiliation; citation and hearing.

Whenever the registrar of voters of any political party, or any deputy registrar thereof in cases where it is provided by law that the deputy registrar shall act in the place and stead of the registrar, is of the opinion that any person on the enrollment list, or any person applying to be placed upon the enrollment list, of the political party which such registrar or deputy registrar represents is not affiliated with, or in good faith a member of, that political party and does not intend to support its principles or candidates, such registrar or deputy registrar, as the case may be, shall cite such person to appear before him and the chairman of the town committee of such political party, or before him and the chairman of the same party committee of the ward or voting district, if in a town divided into wards or voting districts; or, where there is no such chairman, or in the absence or disability of such chairman, before him and any enrolled member of the same political party chosen by such registrar or deputy registrar, to show cause why his name should not be erased or excluded from such enrollment list. Such citation shall be in writing and shall state the time when and place where such person shall appear, and shall be served upon or left at the usual place of abode of such person at least two days before the time fixed for such hearing upon such citation, which time shall not be less than one week before the next succeeding caucus or primary of such political party. The person leaving or serving such citation shall make a record of the date and time of leaving or serving the same and shall make a return to the registrar or deputy registrar, within thirty-six hours thereafter, of the date and time when such citation was left or served. If, at any such hearing, it appears to such registrar and such chairman or party member or to such deputy registrar and such chairman or party member, as the case may be, that it is not the bona fide intention of such person to affiliate with, or that such person is not affiliating with, such political party and does not intend to support the principles or candidates of such party, his name may thereupon be erased or excluded from the enrollment list of such party. If any elector upon whom a citation to appear, as herein provided, has been served fails to appear at the time and place fixed for such hearing, such registrar or deputy registrar may take such action as to the erasure or exclusion of the name of such elector as the facts warrant.

(1949 Rev., S. 1176; 1953, S. 561d; 1967, P.A. 902, S. 1; P.A. 83-475, S. 12, 43; P.A. 97-154, S. 9, 27.)

History: 1967 act added exception in the case of name of elector appearing on ballot label of an elector only under party designation other than the party in which enrolled; P.A. 83-475 made section applicable to applicants for enrollment; P.A. 97-154 deleted exemption from discretionary erasure or exclusion provisions for case where name of elector appears on ballot only under party designation other than that of party with which he is enrolled, effective July 1, 1997.

Mere signing of a petition for new political party does not warrant the opinion, as provided in statute, that such person is not affiliated with the party which registrar of voters or his deputy represents. 16 CS 6. Cited. 31 CS 89.



Section 9-61 - Prima facie evidence supporting discretionary erasure or exclusion.

Enrollment in any other political party or organization, active affiliation with any other political party or organization, knowingly being a candidate at any primary or caucus of any other party or political organization, or being a candidate for office under the designation of another party or organization, within a period of two years prior to the date of the notice as provided in section 9-60 shall be prima facie evidence that any elector committing any such act is not affiliated with, or in good faith a member of, and does not intend to support the principles or candidates of the party upon the enrollment list of which his name appears or in which his application for enrollment is pending; and, upon reasonable proof of the commission of any one of such acts, the name of any such elector may be stricken or excluded from such list and such erasure or exclusion shall be effective for a period of two years from the date of any such act. The same procedure as to notice to appear thereon, return and hearing shall be followed as provided in section 9-60. If, after full hearing, such registrar and chairman or party member or such deputy registrar and chairman or party member, as the case may be, find that the name of any such elector has been wrongfully or improperly stricken or excluded from such list, such name shall be forthwith placed upon the enrollment list.

(1949 Rev., S. 1177; 1953, S. 562d; 1967, P.A. 902, S. 2; 1969, P.A. 122, S. 1; P.A. 83-475, S. 13, 43; P.A. 97-154, S. 10, 27.)

History: 1967 act added provision for removal from enrollment list of name of an elector whose name appeared on any ballot label of an election only under party designation other than that of party in which enrolled, removal to be for period of time equal to term of office for which he was candidate; 1969 act changed removal to period of time beginning on day of election and ending at termination of term of office and further provided that he might then apply for enrollment in the party; P.A. 83-475 made section applicable to applicants for enrollment and specified two-year period for erasure or exclusion; P.A. 97-154 repealed provision for mandatory erasure from enrollment list for name of elector appearing on ballot only under party designation other than that of party with which he is enrolled, effective July 1, 1997.

Cited. 16 CS 6. The words, “at an election only under a party designation other than that of the party with which he is enrolled”, make it clear that the legislature intended a party could run on a dual ticket. 31 CS 89.



Section 9-62 - Hearings concerning discretionary erasure or exclusion.

At any hearing provided for in sections 9-60 and 9-61, any elector upon whom a citation or notice as therein provided has been served and any person offering himself as a witness shall be sworn; and all registrars and deputy registrars are authorized to administer, for that purpose, the oath provided for witnesses. Any person cited to appear before any registrar or deputy registrar under any of the provisions of said sections shall have the right to appear either in person or by attorney; and, when no witnesses are present at any such hearing to testify in favor of the removal of the name of an elector from any list on which the same appears, or against placing the name of an elector upon an enrollment list, or against the restoration of the name of an elector to an enrollment list from which the name of such elector has been removed or excluded, the registrar or deputy registrar before whom the hearing is held shall make a statement of facts in his possession, showing why the name of any such elector should be erased from such enrollment list or why it should not be placed upon the enrollment list as requested by the applicant or why such name was wrongfully or improperly stricken or excluded from the enrollment list upon which it appeared.

(1949 Rev., S. 1178; 1953, S. 563d; P.A. 83-475, S. 14, 43.)

History: P.A. 83-475 amended section to refer to wrongful or improper removal or exclusion from enrollment list.



Section 9-63 - Court appeal of discretionary erasure or exclusion.

Any elector whose name has been removed from an enrollment list in the manner provided in sections 9-60 and 9-61, and any elector whose application to have his name placed upon an enrollment list has been refused, and who is aggrieved thereby, may, within ten days after such removal or refusal, bring a petition before any judge of the Superior Court, setting forth that the name of the petitioner has been unjustly or improperly removed from such list or excluded therefrom, as the case may be, and praying for an order directing such registrar or deputy registrar by whom such name was removed or excluded to restore such name or place the same upon such list. A recognizance shall be attached to the petition, with proper surety, in a sum not less than fifty dollars, conditioned that the petitioner will prosecute such action to effect and pay all proper costs of the adverse party in case he fails therein. Such petition shall be returnable not more than six days from the date thereof, and to the same shall be attached a citation commanding such registrar or deputy registrar in the name of the state to appear and show cause why such name should not be restored to such list or placed thereon. A true copy of such petition shall be served upon such registrar or deputy registrar at least four days before the return day thereof, and the judge before whom such petition is returnable shall assign the same for a hearing at the earliest practicable date; and if, upon due hearing thereof, he finds that the petitioner is entitled to relief, such judge shall issue an order directing such registrar or deputy registrar to forthwith restore the name of such elector to the list from which it was removed or to place the name of such elector upon the list applied for, as the case may be; and any registrar or deputy registrar who fails to obey such order shall be deemed guilty of contempt and may be fined not more than one hundred dollars.

(1949 Rev., S. 1179; 1953, S. 564d; 1959, P.A. 28, S. 166; 1971, P.A. 870, S. 18; P.A. 74-183, S. 183, 291; P.A. 76-436, S. 162, 681; P.A. 83-475, S. 15, 43.)

History: 1959 act placed jurisdiction of petition of circuit rather than municipal court which was abolished; 1971 act deleted reference to superior court as having jurisdiction of petition; P.A. 74-183 deleted judge of circuit court for the circuit wherein case arises from having jurisdiction of petition, effective December 31, 1974; P.A. 76-436 deleted common pleas and substituted superior court for jurisdiction of petition, effective July 1, 1978; P.A. 83-475 added reference to exclusion of applicant for enrollment.

Cited. 4 CA 339.

Cited. 16 CS 1; 31 CS 89.



Section 9-64 - Erasure of name not on registry list.

Upon the written application of an enrolled elector of any town, made to any registrar or assistant registrar of any ward or voting district in such town, stating that the name of an elector appearing on the enrollment list of any ward or district does not appear on the last-completed registry list of such ward or district and that such elector is not entitled to vote therein and requesting that the name of such elector be stricken from such enrollment list, such registrar or assistant registrar, upon verifying the accuracy of such information, shall erase such name from the enrollment list, provided any name so erased shall be added to the enrollment list of the same party in the ward or district upon the registry list of which such name appears. Any registrar or assistant registrar failing to so erase any such name shall be guilty of a class D misdemeanor.

(1949 Rev., S. 1180; 1953, S. 565d; 1957, P.A. 442, S. 11; P.A. 77-298, S. 10; P.A. 12-80, S. 53.)

History: P.A. 77-298 deleted reference to enrollment session; P.A. 12-80 replaced penalty of a fine of not more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 9-64a - Removal, restoration or transfer of enrollment list names.

Notwithstanding the provisions of any other section of this chapter, the registrars of voters in any town or district shall remove the name of any elector from the enrollment list at the same time that such name is removed from the registry list, but, if such name is restored, added or transferred on the registry list under section 9-35 or section 9-42, it shall be simultaneously restored, added or transferred on the enrollment list.

(1967, P.A. 533, S. 1; P.A. 78-153, S. 27, 32; P.A. 81-350, S. 15, 17; P.A. 83-475, S. 16, 43.)

History: P.A. 78-153 made no changes; P.A. 81-350 deleted reference to repealed Sec. 9-44; P.A. 83-475 added reference to names added to or transferred on the enrollment list.



Section 9-64b - Removal of names from list to be used at caucus, primary or convention.

Prior to distributing any enrollment list for use in any caucus, primary or town convention, the registrar of voters shall remove all names from such enrollment list which have been removed from the last-completed registry list.

(1967, P.A. 533, S. 2.)



Section 9-65 - Statement to Secretary of registration, enrollment and addition and removal statistics.

(a) After the last session of the registrars of voters under section 9-17 before each election, the registrars of voters in each municipality shall submit in writing to the Secretary of the State a statement setting forth the total number of names of new electors added to the registry list, and the total number of names of former electors removed from the registry list, in such municipality during the period between the two most recent such last sessions. Such statement shall be submitted annually at a time to be determined by the Secretary of the State.

(b) Not later than a week after the last session of the registrars of voters before an election under section 9-17, the Secretary of the State shall issue a report on the total number of electors on the active and inactive registry list, the total number of electors enrolled on each active and inactive party enrollment list and the total number of unaffiliated electors on the active and inactive registry list in such municipality, as reported by the registrars of voters on the state-wide centralized voter registration system. The Secretary shall omit from such report electors on the last-completed registry list or enrollment lists who have died, but shall include electors who have acquired electoral or enrollment privileges since the last-completed registry list or enrollment lists were perfected.

(1957, P.A. 442, S. 14; 1961, P.A. 109; 1969, P.A. 40, S. 1; P.A. 73-113; P.A. 83-391, S. 12, 24; P.A. 85-577, S. 2; P.A. 93-384. S. 6; P.A. 95-171, S. 6, 14; P.A. 96-119, S. 1, 14; P.A. 97-154, S. 22, 27; P.A. 07-194, S. 8; P.A. 11-173, S. 32.)

History: 1961 act changed “June” to “August” in first sentence; 1969 act provided for addition of total number of unaffiliated electors to be reported and further provided that the report omit those who have died and include those who have acquired electoral or enrollment privileges since lists were perfected; P.A. 73-113 deleted “during the last week of August in each year” and substituted “within a week after the last session of the board for admission of electors before an election”; P.A. 83-391 deleted reference to board for admission of electors and added Subsec. (b) requiring registrars’ statement re electors added or removed; P.A. 85-577 established late filing fee and guidelines for assuming timely filing in Subsec. (a); P.A. 93-384 inserted “or by electronically transmitted facsimile” in Subsec. (a)(2); P.A. 95-171 amended Subsec. (a) by adding “two” re municipalities divided into voting districts and amended Subsec. (b) by deleting provision re submission of statement in municipalities divided into voting districts, effective January 8, 1997; P.A. 96-119 amended Subsec. (b) to require statement to be submitted by registrars of voters of the first district in municipalities divided into two voting districts that elect registrars of voters for each district, effective January 8, 1997; P.A. 97-154 amended Subsec. (a) re statements to Secretary of the State to require total number of electors to be from “active and inactive” registry and party enrollment lists, to require total number of unaffiliated electors to be from “active and inactive” registry lists, and to delete late filing fee for registrars who fail to submit required statements within time required, effective July 1, 1997; P.A. 07-194 deleted former Subsec. (a) re report to Secretary of the State, redesignated existing Subsec. (b) as Subsec. (a) and added new Subsec. (b) re report issued by Secretary of the State, effective July 5, 2007; P.A. 11-173 deleted language re towns with 2 voting districts that elect registrars for each district in Subsec. (a), effective July 13, 2011.



Section 9-66 - Application of provisions.

The provisions of sections 9-51 to 9-67, inclusive, shall extend only to (A) any major party as defined in subdivision (5) of section 9-372, and (B) any minor party as defined in subdivision (6) of section 9-372. In the case of a major party, such provisions shall apply state-wide. In the case of a minor party, such provisions shall apply within the geographical jurisdiction of the office or offices to which such minor party status pertains.

(1949 Rev., S. 1187; 1953, S. 566d; P.A. 85-577, S. 21.)

History: P.A. 85-577 entirely replaced prior provisions which had stated that Secs. 9-51 to 9-67, inclusive, do not apply to parties polling 10% or less of a municipality’s vote at the last regular election and which had authorized town clerk to enroll party members for parties which are not represented by a registrar but which polled 10% or more of the vote.



Section 9-67 - Party affiliation of electors of boroughs.

Any provision of the general statutes to the contrary notwithstanding, any elector of a borough may, in connection with any borough election, enroll in, be affiliated with, be a candidate for nomination or election of, or in any other manner participate in the affairs of, a political party or organization which names candidates for borough offices, despite his participation in any manner, in connection with any state, town or city election, in the affairs of any political party or organization. Such participation, in connection with any borough election, shall not affect the right of any such elector to participate, in connection with any state, town or city election, in the affairs of any other single political party or organization. The provisions of sections 9-51 to 9-67, inclusive, regulating party affiliation of electors shall apply to the intraborough political activities of any such elector.

(1949 Rev., S. 1189; 1953, S. 567d.)






Chapter 144 - Nominations and Political Parties (Repealed)

Section 9-68 to 9-133 - Nominations and political parties.

Sections 9-68 to 9-133, inclusive, are repealed.

(1949 Rev., S. 1044, 1045, 1185; 1953, S. 569d, 570d, 617d, 618d; 1953, June, 1955, S. 615d; June, 1955, S. 571d, 572d, 574d–583d, 585d–612d, 616d; November, 1955, S. N42, N44–N46, N48–N59, N61–N98, N103, N106–N110; 1957, P.A. 119, S. 1; 410, S. 1, 2; 518, S. 1–35, 37, 38, 40, 41; September, 1957, P.A. 1, S. 1, 4, 5; March, 1958, P.A. 27, S. 22, 36; 1959, P.A. 49; 476, S. 1; 675, S. 1; 1961, P.A. 72, S. 1, 2; 119; 147; 148; 202; 230; 1963, P.A. 17, S. 92.)






Chapter 144a - Absentee Voting at Primaries (Repealed)

Section 9-133a to 9-133e - Eligibility for absentee voting. Application for ballot; distribution. Votes to be restricted to candidates appearing on ballot label. Voting and counting procedures. Form and printing of primary absentee ballot; filing of ballot and affidavit with secretary; vacancies occurring after ballot printed; envelopes.

Sections 9-133a to 9-133e, inclusive, are repealed.

(1971, P.A. 819, S. 1–5; 1972, P.A. 13, S. 1, 2; P.A. 73-630, S. 15, 19; P.A. 74-25, S. 1, 13; P.A. 75-310, S. 3, 4, 11; 75-595, S. 1, 5; P.A. 76-50, S. 1, 7; P.A. 77-97; 77-245, S. 14; P.A. 78-168, S. 1; P.A. 81-238, S. 1; 81-472, S. 118, 159; P.A. 82-472, S. 26, 183; P.A. 83-254, S. 1, 4; P.A. 84-319, S. 10, 49; P.A. 85-577, S. 3, 4; P.A. 86-179, S. 52, 53.)






Chapter 145 - Absentee Voting

Section 9-133f - Absentee voting procedures.

The provisions of this chapter shall govern procedures relating to absentee voting at elections. Except as otherwise provided by statute, such provisions shall also apply, as nearly as practicable and in the manner prescribed by the Secretary of the State, to procedures relating to absentee voting at primaries and referenda.

(P.A. 86-179, S. 1, 53.)



Section 9-134 - Members of the armed forces; definitions.

The term “members of the armed forces”, wherever used in this chapter, means members in active service of the Army, Navy, Air Force, Marine Corps, Coast Guard, Coast and Geodetic Survey, Public Health Service and Merchant Marine of the United States, and all regular and reserve components thereof. The term “members of the Merchant Marine of the United States”, wherever used in this chapter, means persons employed as officers or members of crews of vessels documented under the laws of the United States, or of vessels owned by the United States, or of vessels of foreign-flag registry under charter to or control of the United States, and persons enrolled with the United States for employment, or for training for employment, or maintained by the United States for emergency relief service, as officers or members of crews of any such vessels; but does not mean persons so employed, or enrolled for such employment or for training for such employment, or maintained for such emergency relief service, on the Great Lakes or the inland waterways. The term “United States”, wherever used geographically in this chapter, includes the territorial limits of the states of the United States and the District of Columbia.

(1953, 1955, S. 619d; P.A. 79-363, S. 10, 38; P.A. 86-179, S. 2, 53.)

History: P.A. 79-363 referred to elector’s inability to appear at polling place rather than his absence from town; P.A. 86-179 deleted sentence authorizing absentee voting by elector unable to appear at polling place because of active service with armed forces.



Section 9-135 - Absentee voting eligibility. Misrepresentation prohibited.

(a) Any elector eligible to vote at a primary or an election and any person eligible to vote at a referendum may vote by absentee ballot if he or she is unable to appear at his or her polling place during the hours of voting for any of the following reasons: (1) His or her active service with the armed forces of the United States; (2) his or her absence from the town of his or her voting residence during all of the hours of voting; (3) his or her illness; (4) his or her physical disability; (5) the tenets of his or her religion forbid secular activity on the day of the primary, election or referendum; or (6) the required performance of his or her duties as a primary, election or referendum official, including as a town clerk or registrar of voters or as staff of the clerk or registrar, at a polling place other than his or her own during all of the hours of voting at such primary, election or referendum.

(b) No person shall misrepresent the eligibility requirements for voting by absentee ballot prescribed in subsection (a) of this section, to any elector or prospective absentee ballot applicant.

(1949 Rev., S. 1134; 1953, S. 622d; 1963, P.A. 93, S. 2; February, 1965, P.A. 74, S. 1; 1967, P.A. 678, S. 1; 831, S. 6; 1969, P.A. 2, S. 1; 69, S. 2; P.A. 75-595, S. 2, 5; P.A. 76-50, S. 2, 7; 76-435, S. 44, 82; P.A. 79-189, S. 5, 9; P.A. 81-238, S. 2; 81-472, S. 119, 159; P.A. 83-254, S. 2, 4; P.A. 84-546, S. 19, 173; P.A. 86-179, S. 3, 53; P.A. 87-320, S. 1; P.A. 05-235, S. 1; P.A. 12-193, S. 7.)

History: 1963 act changed technical language of statute; 1965 act added to eligibility for absentee ballot where “tenets of his religion forbid secular activity”, effective January 1, 1966; 1967 acts added absence because of status as student at institution of higher learning outside town of residence and also because of temporary abode outside town occasioned by membership in a religious community, effective January 1, 1968, and following “any elector” deleted “not a member of the armed forces”; 1969 acts added spouse to student at institution of higher learning, effective January 1, 1970 and added provision for absentee voting for those who have continued their registration for a period one day short of six months following their removal from the town, effective January 1, 1970; P.A. 75-595 gave authority to vote by absentee ballot to those confined in correctional institutions outside the town whose privileges as electors have not been forfeited, effective January 1, 1976; P.A. 76-50 rephrased provisions; P.A. 76-435 made technical changes; P.A. 79-189 deleted provision for absentee voting of elector who has removed from the town; P.A. 81-238 eliminated reference to certain conditions under which absence from town of voting residence during all of the hours of voting at a state, municipal or special election entitled electors to vote by absentee ballot and granted such entitlement to electors on the basis of such absence for any reason; P.A. 81-472 made technical changes; P.A. 83-254 authorized absentee voting by election official performing duties at polling place other than his own; P.A. 84-546 made technical change; P.A. 86-179 added references to voting at primary and referendum and added active service with armed forces as reason for voting by absentee ballot; P.A. 87-320 deleted provision limiting applicability to only those referenda “for which absentee ballots are made available pursuant to section 9-369c”; P.A. 05-235 designated existing provisions as Subsec. (a) and added Subsec. (b) re prohibition on misrepresentation of eligibility requirements for voting by absentee ballot, effective July 1, 2005, and applicable to elections, primaries and referenda held on or after September 1, 2005; P.A. 12-193 amended Subsec. (a) by adding town clerk or registrar of voters and staff in Subdiv. (6) and making technical changes, effective June 15, 2012.

See Sec. 9-14a re electors in custody of state.



Section 9-135a - Form of absentee ballot.

(a) Each absentee ballot shall be arranged to resemble the appropriate ballot and sample ballot as prescribed by law, and shall include, as applicable, the offices, party designations, names of candidates and questions to be voted upon and spaces for write-in votes. A replica of the state seal shall be printed on the ballot. The size, type, form, instructions, specifications for paper and printing and other specifications shall be prescribed by the Secretary of the State.

(b) In municipalities in which some or all offices are to be voted upon without party designation at an election, the clerk of the municipality shall prepare a suitably modified absentee ballot which, upon approval by the Secretary of the State, shall be the form of absentee ballot for the purposes of the election.

(c) In the case of a primary in a voting district in which unaffiliated electors are authorized, under section 9-431, to vote for some but not all offices to be contested at the primary, the clerk of the municipality shall so prepare and cause to be printed separate and distinct partial absentee ballots for such unaffiliated electors, provided on each such ballot, each candidate’s position shall be the same as on the full absentee ballot for the primary, pursuant to section 9-437, leaving blank columns where necessary.

(P.A. 75-310, S. 1, 11; P.A. 77-245, S. 15; P.A. 78-24; P.A. 79-363, S. 11, 38; P.A. 84-319, S. 11, 49; P.A. 86-179, S. 4, 53; P.A. 87-509, S. 6, 24; P.A. 11-20, S. 3.)

History: P.A. 77-245 changed “town” to “municipal” clerk where appearing; P.A. 78-24 changed requirement for filing absentee ballot with secretary of the state to not later than 35 days, rather than 20 days, before election and further provided for filing of any corrections or alterations thereto; P.A. 79-363 made technical changes; P.A. 84-319 eliminated the requirement that secretary provide blank ballot facsimiles to municipal clerks, i.e. “without names of parties, candidates, offices and questions”; P.A. 86-179 deleted subsections requiring filing of absentee ballot forms and affidavits with secretary of the state and public availability of layouts of sample absentee ballots and added provision re modified absentee ballot for use in municipalities in which officers are voted upon without party designation; P.A. 87-509 added Subsec. (c), requiring preparation of separate and distinct absentee ballots for unaffiliated electors in case of primary in which unaffiliated electors authorized to vote for some but not all offices to be contested at primary; P.A. 11-20 amended Subsec. (a) to replace “ballot label” with “ballot” and eliminate requirement for Secretary of the State to send a ballot facsimile to each municipal clerk, effective May 24, 2011.



Section 9-135b - Preparation and printing of absentee ballots; layouts for public inspection; filing of ballot and affidavit with Secretary. Vacancies; procedure. Omissions or errors in printing.

(a) Immediately after the deadline for certification of all candidates whose names are to appear on the ballot, and in sufficient time to begin issuing absentee ballots on the day prescribed by law, the municipal clerk shall prepare the absentee ballots and have them printed. Prior to printing such ballots, the registrars of voters of the municipality may provide comments concerning the content and form of such ballots to the clerk.

(b) A layout model of each different absentee ballot shall be available for public inspection at the clerk’s office prior to printing. The model shall indicate the type face to be used, the spelling and placement of names and other information to be printed on the ballots.

(c) Immediately upon receiving the printed absentee ballots, the municipal clerk shall file one with the Secretary of the State or, if there are different ballots for different political subdivisions, one ballot for each subdivision. The clerk shall also file his affidavit with the Secretary, stating the number of ballots printed. The form of affidavit shall be prescribed by the Secretary. If any correction or alteration is subsequently made on any absentee ballot the clerk shall immediately file a corrected or altered ballot and, using the prescribed form, his affidavit stating the number of such ballots printed, with the Secretary.

(d) If a vacancy in candidacy occurs after the ballots have been printed, the clerk may either reprint the ballots or cause blank or printed stickers, as the case may be, to be affixed to them so that the name of any candidate who has vacated his candidacy is deleted and the name of any candidate chosen to fill the vacancy as provided in section 9-428 or section 9-460 appears in the same position as that in which the vacated candidacy appeared except as provided in section 9-426 or 9-453s.

(e) The Secretary of the State shall examine each absentee ballot required to be filed pursuant to this section and if a ballot contains an omission or error, the Secretary shall order the municipal clerk to reprint a corrected absentee ballot or to take such other action as the Secretary may deem appropriate.

(P.A. 75-310, S. 2, 11; P.A. 79-363, S. 12, 38; P.A. 86-179, S. 5, 53; P.A. 11-20, S. 1; 11-173, S. 33.)

History: P.A. 79-363 substituted municipal clerk for town clerk; P.A. 86-179 changed time limit for preparation and printing of ballot by municipal clerk, added requirements that layout models of ballots be available for public inspection and that ballots and affidavits be filed with the secretary of the state, changed reference to vacancy in nomination to vacancy in candidacy, added new Subsec. re examination and correction of ballots and deleted provisions re votes cast for candidates who have vacated their candidacies and counting of straight ticket votes; P.A. 11-173 amended Subsec. (a) by replacing “ballot label” with “ballot” and by adding language re comments by registrars, effective July 13, 2011.



Section 9-136 and 9-136a - Form of absentee ballot. Form for municipal election to fill partisan and nonpartisan offices.

Sections 9-136 and 9-136a are repealed.

(1949 Rev., S. 1140; 1953, S. 623d; 1957, P.A. 517, S. 1; 1961, P.A. 395, S. 1; 1963, P.A. 224, S. 1; 374, S. 1; 1971, P.A. 631; P.A. 75-310, S. 10, 11; P.A. 86-179, S. 52, 53.)



Section 9-137 - Inner envelope for return of ballot; statement under false statement penalty.

Each absentee ballot shall be returned to the municipal clerk, inserted in an inner envelope which shall be capable of being sealed and which shall have printed on its face a form containing the following statements:

“I hereby state under the penalties of false statement in absentee balloting that I am eligible to vote at the primary, election or referendum in the municipality in which this absentee ballot is to be cast and that I expect to be unable to appear at my polling place during the hours of voting at such primary, election or referendum for one or more of the following reasons: (1) My active service in the armed forces; (2) my absence from the town in which I am eligible to vote during all of the hours of voting; (3) my illness or physical disability; (4) the tenets of my religion which forbid secular activity on the day of the primary, election or referendum; or (5) my duties as a primary, election or referendum official.

Date ....

.... (Signature)”

(1949 Rev., S. 1141; 1953, 1955, S. 624d; 1963, P.A. 42, S. 2; 93, S. 1; February, 1965, P.A. 74, S. 2; 1967, P.A. 678, S. 2; 1969, P.A. 2, S. 2; 69, S. 3; 1971, P.A. 871, S. 69; P.A. 74-96, S. 2, 9; P.A. 75-595, S. 3, 5; P.A. 79-189, S. 6, 9; 79-363, S. 13, 38; P.A. 82-247, S. 2, 14; P.A. 83-254, S. 3, 4; P.A. 86-179, S. 6, 53.)

History: 1963 acts changed the technical language of statement by elector and eliminated requirement inner envelope be sealed by elector; 1965 act added to form “or because the tenets of any religion forbid secular activity on said election day”, effective January 1, 1966; 1967 act added status as student at institution of higher learning in another town in state and also because of a temporary abode at town other than voting residence occasioned by membership in a religious community, effective January 1, 1968; 1969 acts added spouse of and living with a student at institution of higher learning located outside town of residence and added those removed from town but with continuance of registration under certain circumstances, effective January 1, 1970; 1971 act changed penalties of “perjury” to “false statement”; P.A. 74-96 added “in absentee balloting” after “false statement”, effective January 1, 1975; P.A. 75-595 added confinement in correctional facility provided privileges as an elector are not forfeited, effective January 1, 1976; P.A. 79-189 deleted those removed from town but with continuance of registration; P.A. 79-363 changed wording of form; P.A. 82-247 changed absence from state to absence from town of voting residence effective January 1, 1983 and deleted reasons for absence from town; P.A. 83-254 amended form to include reference to performance of duties of election official; P.A. 86-179 added references to primaries and referenda, deleted requirement that municipal clerk inscribe name of town, city or borough on statement signed by voter and made technical changes.

See Sec. 9-14a re electors in custody of state.

Cited. 28 CS 361.



Section 9-139 - Outer envelope for return of ballot.

The inner envelope, in which the absentee ballot has been inserted by the absentee ballot applicant, shall be returned to the municipal clerk in an outer envelope endorsed on the outside with the words: “OFFICIAL ABSENTEE BALLOT”. The outer envelope shall also contain (1) blank spaces for the name and return address of the sender and spaces upon which the municipal clerk, before issuance of the ballot and envelopes, shall insert the applicant’s name, voting residence by street and number, voting district, the date of the primary, election or referendum at which the ballot is to be cast and, if the absentee ballot is to be cast at a primary, the name of the party holding the primary and (2) a notice, sufficient to warn any person handling the ballot, of the restrictions set forth in section 9-140b concerning who may possess or return the ballot and the restrictions and penalties set forth in section 9-359 concerning the completion or execution of absentee ballots. The clerk shall also inscribe his official address for the return of the ballot on the outer envelope prior to issuance of the ballot and envelopes. All outer envelopes shall be serially numbered.

(1949 Rev., S. 1143; 1953, 1955, S. 626d; 1963, P.A. 42, S. 1; 207, S. 2; P.A. 86-179, S. 7, 53; P.A. 87-509, S. 7, 24; P.A. 89-5, S. 1, 2.)

History: 1963 acts required municipal clerk to inscribe his return address on the outer envelope before issuance and provided for insertion of the ballot in the inner envelope rather than sealing it in; P.A. 86-179 deleted provisions re specific location of blank spaces to be filled in on envelope, made technical changes and added references to primaries and referenda; P.A. 87-509 required outer envelope to contain blank space for name of party holding primary, if absentee ballot to be cast at primary; P.A. 89-5 added Subdiv. (2), requiring outer envelope to contain warning notice.



Section 9-139a - (Formerly Sec. 9-155). Secretary to furnish forms. Contents. Instructions.

(a) The Secretary of the State shall prescribe and furnish the following materials to municipal clerks: The absentee ballot facsimile, the application for absentee ballot, the inner envelope, the outer envelope provided for the return of the ballot to the municipal clerk, the instructions for the use of the absentee ballot and the envelope for mailing of such forms by the clerk to the absentee ballot applicant.

(b) The application for absentee ballot shall be in the form of a statement signed under the penalties of false statement in absentee balloting. Each application shall contain (1) spaces for the signature under the penalties of false statement in absentee balloting of any person who assists the applicant in the completion of an application together with the information required in section 9-140, and (2) spaces for the signature and the printed or typed name of the applicant.

(c) The instructions for the use of the absentee ballot shall be in plain language and shall include the steps to be taken if a vote is to be cancelled or changed, and shall also contain a simple and concise restatement of the provisions of subsection (l) of section 9-150a and section 9-159o concerning rejection of ballots marked in such manner as to identify the voters casting them, and withdrawal of ballots by persons who find they are able to vote at the polls.

(d) A sufficient supply of such instructions and envelopes shall be printed to supply the number which the municipal clerk requests or the Secretary of the State deems sufficient.

(1949 Rev., S. 1139; 1953, 1955, S. 642d; 1957, P.A. 517, S. 12; 1963, P.A. 42, S. 3; 214, S. 1; February, 1965, P.A. 59, S. 4; 574, S. 10; P.A. 75-310, S. 9, 11; P.A. 79-363, S. 22, 38; P.A. 84-319, S. 23, 49; P.A. 86-179, S. 8, 53; P.A. 87-382, S. 8, 55; 87-532, S. 2, 10; P.A. 91-286, S. 1; P.A. 96-119, S. 2, 14.)

History: 1963 acts required inner envelope to be self-sealing and required the instructions to include a restatement of Sec. 9-151; 1965 acts changed statement to be included in instructions to the effect that a list of candidates and questions will be mailed as soon as available to those not receiving same with the absentee ballot, effective with respect to all elections held on or after January 1, 1966 and deleted provision requiring that statements be sent to applicants in the armed forces automatically but to others only upon their request; P.A. 75-310 deleted provision for the statement to be included in instructions, effective January 1, 1976; P.A. 79-363 made technical changes; P.A. 84-319 eliminated requirement that inner ballot envelope be “self-sealing”; P.A. 86-179 added subsection requiring that application be in form of a statement to be signed under the penalties of false statement in absentee balloting, added requirement that instructions be in plain language and include steps to be taken if vote is cancelled or changed; Sec. 9-155 transferred to Sec. 9-139a in 1987; P.A. 87-382, in Subsec. (c), substituted “(l)” for “(m)”; P.A. 87-532 amended Subsec. (b) to require application to contain spaces for signature or stamp of clerk and signature and name of person obtaining application from clerk for another person, statement that any such signature or stamp made under penalties of false statement in absentee balloting, and spaces for signature and name of applicant; P.A. 91-286 deleted depository envelopes used in counting absentee ballots from list of materials that secretary is required to furnish under Subsec. (a); P.A. 96-119 amended Subsec. (b) to delete provision allowing an application to contain a stamp of the municipal clerk in lieu of a signature and to add language requiring an application to contain the signature “of any person who assists the applicant in the completion of an application together with the information required in section 9-140”, effective May 24, 1996.

Cited. 231 C. 602.



Section 9-139b - (Formerly Sec. 9-157). Secretary authorized to change forms.

The Secretary of the State may make any changes in any forms prescribed by this chapter which, in the opinion of said secretary, are necessary to conform to the applicable provisions of federal law.

(1949 Rev., S. 1154; 1953, S. 644d; P.A. 86-179, S. 9, 53.)

History: P.A. 86-179 replaced reference to Federal War Ballot Act with reference to applicable provisions of federal law; Sec. 9-157 transferred to Sec. 9-139b in 1987.



Section 9-139c - (Formerly Sec. 9-154). Clerk to account to secretary for forms.

Within ten days after an election or primary, the municipal clerk shall file with the Secretary of the State a statement, on a form to be prescribed and provided by the secretary, setting forth the number of absentee voting forms received from the secretary, the number issued to applicants for absentee ballots and the number remaining unused, and an explanation of any discrepancies. The statement shall also include such information concerning presidential and overseas ballot forms. The prescribed form may also require such absentee voting information as is necessary to complete questionnaires issued by the United States Department of Defense.

(1955, S. 641d; 1957, P.A. 517, S. 11; 1969, P.A. 8, S. 2; P.A. 76-295, S. 14, 18; P.A. 86-179, S. 10, 53.)

History: 1969 act deleted references to members of the armed forces and added reporting on “individuals qualified to vote a presidential ballot under section 9-163b” in statement on absentee balloting; P.A. 76-295 added inclusion in statement of report on “individuals qualified to vote an overseas ballot under section 9-159b”; P.A. 86-179 made technical changes; Sec. 9-154 transferred to Sec. 9-139c in 1987.



Section 9-140 - Application for and issuance of absentee ballots. Distribution of absentee ballot applications. Mailing unsolicited applications. Downloading applications. Summary of absentee voting laws.

(a) Application for an absentee ballot shall be made to the clerk of the municipality in which the applicant is eligible to vote or has applied for such eligibility. Any person who assists another person in the completion of an application shall, in the space provided, sign the application and print or type his name, residence address and telephone number. Such signature shall be made under the penalties of false statement in absentee balloting. The municipal clerk shall not invalidate the application solely because it does not contain the name of a person who assisted the applicant in the completion of the application. The municipal clerk shall not distribute with an absentee ballot application any material which promotes the success or defeat of any candidate or referendum question. The municipal clerk shall maintain a log of all absentee ballot applications provided under this subsection, including the name and address of each person to whom applications are provided and the number of applications provided to each such person. Each absentee ballot application provided by the municipal clerk shall be consecutively numbered and be stamped or marked with the name of the municipality issuing the application. The application shall be signed by the applicant under the penalties of false statement in absentee balloting on (1) the form prescribed by the Secretary of the State pursuant to section 9-139a, (2) a form provided by any federal department or agency if applicable pursuant to section 9-153a, or (3) any of the special forms of application prescribed pursuant to section 9-150c, 9-153a, 9-153b, 9-153d, 9-153e, 9-153f or 9-158d, if applicable. Any such absentee ballot applicant who is unable to write may cause the application to be completed by an authorized agent who shall, in the spaces provided for the date and signature, write the date and name of the absentee ballot applicant followed by the word “by” and his own signature. If the ballot is to be mailed to the applicant, the applicant shall list the bona fide personal mailing address of the applicant in the appropriate space on the application.

(b) A municipal clerk may transmit an application to a person under this subsection by facsimile machine or other electronic means, if so requested by the applicant. If a municipal clerk has a facsimile machine or other electronic means, an applicant may return a completed application to the clerk by such a machine or device, provided the applicant shall also mail the original of the completed application to the clerk, either separately or with the absentee ballot that is issued to the applicant. If the clerk does not receive such original application by the close of the polls on the day of the election, primary or referendum, the absentee ballot shall not be counted.

(c) The municipal clerk shall check the name of each absentee ballot applicant against the last-completed registry list and any updated registry lists on file in the municipal clerk’s office. If the name of such applicant does not appear on any of such lists, the clerk shall send such applicant a notice, in a form prescribed by the Secretary of the State, to the effect that (1) the applicant’s name did not appear on the list of electors of the municipality at the time the application was processed, and (2) unless the applicant is admitted or restored as an elector of the municipality by the applicable cutoff dates an absentee ballot will not be mailed to him. Such notice shall not be so mailed if, prior to the mailing of the notice, the registrars provide the clerk with reliable information showing the absentee ballot applicant to be an elector of the municipality.

(d) An absentee voting set shall consist of an absentee ballot, inner and outer envelopes for its return, instructions for its use, and if applicable, explanatory texts concerning ballot questions, as provided for in sections 2-30a and 9-369b. No other material shall be included with an absentee voting set issued to an applicant except as provided in sections 9-153e and 9-153f or where necessary to correct an error or omission as provided in section 9-153c.

(e) Upon receipt of an application, the municipal clerk shall, unless a notice is mailed to the applicant pursuant to subsection (c) of this section, write the serial number of the outer envelope included in the absentee voting set to be issued to the applicant in the space provided for that purpose on the application form. Sets shall be issued to applicants in consecutive ascending numerical order of the envelope serial numbers, and the clerk shall keep a list of the numbers indicating beside each number the name of the applicant to whom that set was issued. The list shall be preserved as a public record as required by section 9-150b.

(f) Absentee voting sets shall be issued beginning on the thirty-first day before an election and the twenty-first day before a primary or, if such day is a Saturday, Sunday or legal holiday, beginning on the next preceding business day.

(g) On the first day of issuance of absentee voting sets the municipal clerk shall mail an absentee voting set to each applicant whose application was received by the clerk prior to that day. When the clerk receives an application during the time period in which absentee voting sets are to be issued he shall mail an absentee voting set to the applicant, within twenty-four hours, unless the applicant submits his application in person at the office of the clerk and asks to be given his absentee voting set immediately, in which case the clerk shall comply with the request. Any absentee voting set to be mailed to an applicant shall be mailed to the bona fide personal mailing address shown on the application. Issuance of absentee voting sets shall also be subject to the provisions of subsection (c) of this section, section 9-150c and section 9-159q concerning persons designated to deliver or return ballots in cases involving unforeseen illness or disability and supervised voting at certain health care institutions.

(h) No absentee ballot shall be issued on the day of an election or primary, or after the opening of the polls on the day of a referendum, except in cases involving unforeseen illness or disability or presidential or overseas ballots as provided in section 9-150c and sections 9-158a to 9-158m, inclusive.

(i) The municipal clerk shall file executed applications in alphabetical order according to the applicants’ surnames. Such applications shall be preserved as a public record as required by section 9-150b.

(j) No person shall pay or give any compensation to another and no person shall accept any compensation solely for (1) distributing absentee ballot applications obtained from a municipal clerk or the Secretary of the State or (2) assisting any person in the execution of an absentee ballot.

(k) (1) A person shall register with the town clerk before distributing five or more absentee ballot applications for an election, primary or referendum, not including applications distributed to such person’s immediate family. Such requirement shall not apply to a person who is the designee of an applicant.

(2) Any person who distributes absentee ballot applications shall maintain a list of the names and addresses of prospective absentee ballot applicants who receive such applications, and shall file such list with the town clerk prior to the date of the primary, election or referendum for which the applications were so distributed. Any person who distributes absentee ballot applications and receives an executed application shall forthwith file the application with the town clerk.

(l) No candidate, party or political committee, or agent of such candidate or committee shall mail unsolicited applications for absentee ballots to any person, unless such mailing includes: (1) A written explanation of the eligibility requirements for voting by absentee ballot as prescribed in subsection (a) of section 9-135, and (2) a written warning that voting or attempting to vote by absentee ballot without meeting one or more of such eligibility requirements subjects the elector or applicant to potential civil and criminal penalties. As used in this subsection, “agent” means any person authorized to act on behalf of another person.

(m) The Secretary of the State shall conspicuously post on the Secretary of the State’s web site, adjacent to the absentee ballot application form available for downloading, a notice that the application may be downloaded by a person only for (1) the person’s own use, (2) the use of a member of the person’s immediate family, or (3) the use of a designee of the applicant. The notice shall also contain an advisory statement concerning the requirements of subsection (k) of this section.

(n) The State Elections Enforcement Commission, in consultation with the Secretary of the State, shall prepare a summary of the requirements and prohibitions of the absentee voting laws, which shall be posted on said agencies’ web sites. Candidates and political party chairpersons shall provide such summary to campaign and party employees and volunteers.

(o) As used in this section, (1) “immediate family” has the same meaning as provided in subsection (a) of section 9-140b, and (2) “designee” has the same meaning as provided in subsection (b) of section 9-140b.

(1949 Rev., S. 1135; 1953, 1955, S. 627d; 1957, P.A. 517, S. 2; 1959, P.A. 54; 1963, P.A. 139; 207, S. 1; February, 1965, P.A. 59, S. 1; 158, S. 1; 1967, P.A. 176, S. 3; 1971, P.A. 871, S. 71; P.A. 74-96, S. 4, 9; 74-141, S. 1, 2; P.A. 75-310, S. 5, 11; P.A. 76-50, S. 4, 7; P.A. 78-153, S. 2, 32; P.A. 79-363, S. 15, 38; P.A. 84-319, S. 13, 49; P.A. 85-514, S. 1; 85-577, S. 5; 85-592, S. 1; P.A. 86-179, S. 11, 53; P.A. 87-382, S. 9, 55; 87-532, S. 3, 10; P.A. 89-297, S. 3, 10, 11, 18; P.A. 93-384, S. 26, 28; P.A. 95-177, S. 1, 7; P.A. 97-154, S. 11, 27; P.A. 05-235, S. 2, 3; June Sp. Sess. P.A. 10-1, S. 37; P.A. 11-173, S. 63.)

History: 1959 act required applicant to give his bona fide personal mailing address to which ballot was to be sent; 1963 acts allowed application to be made at any time but reduced earliest time for giving or mailing ballot to applicant from 2 months to 45 days and authorized mailing of ballot to applicant at his request; 1965 acts deleted box on application form where applicant could request list, added provision, in case of armed forces members, not more than 90 days before election date, for ballot to be furnished, also provided if application received more than 90 days before election date, ballot to be mailed on ninetieth day and further provided list of all applicants be open to public inspection for period beginning 90 days before election, in lieu of 45, effective for elections held after January 1, 1966; 1967 act added provision for procedure to cover spouse or dependent of armed forces member, if living where member is stationed, to be covered by the 90-day provision, effective for elections held after January 1, 1968; 1971 act substituted “false statement” for “perjury”; P.A. 74-96 added “in absentee balloting” following “false statement”, effective January 1, 1975; P.A. 74-141 in addition to list to be maintained of all applicants for absentee ballots provided for including the voting address, bona fide mailing address and reason given for requesting absentee ballot; P.A. 75-310 deleted reference to 90 days in case of members of armed forces, their spouses and dependents; further changed reference to 45 days to 30 days, further changed period for list open to public inspection to start 30 days before election, effective January 1, 1976; P.A. 76-50 made technical changes; P.A. 78-153 provided absentee ballots to be made available by a municipality 30 days before an election, spelled out procedure to be followed by clerk, specifying a 24-hour period following receipt of application during which action to be taken, further provided executed applications to be kept on hand for 60 days after election, in lieu of 6 months; P.A. 79-363 deleted provision for maintaining a list as public record and provided for the applications themselves to constitute the public record with destruction authorized after 60 days; P.A. 84-319 amended section to allow applicant to designate person to deliver ballot to him or return it to clerk; P.A. 85-514 divided section into Subsecs. and amended Subsec. (a) to prohibit giving or accepting compensation for distributing absentee ballot applications or for assisting persons in the execution of such ballots; P.A. 85-577 changed time frame from 30 days before an election to the thirty-first day before an election or the next preceding business weekday, required notices to electors whose names are not on registry lists that unless the applicant is an elector by applicable cutoff dates, an absentee ballot will not be mailed, and provided that such notices are not mailed if registrar provided clerk with reliable information that absentee ballot applicant is elector of the municipality; P.A. 85-592 added new Subsec. which allowed electors to return application by U.S. postal service, commercial carrier, courier or messenger services; P.A. 86-179 made technical changes, added requirement that applicants list bona fide personal mailing address on application, prohibited issuance of ballot on day of election or during voting hours on day of special election primary or referendum and added prohibition of compensation for distributing applications or assisting in execution of ballot; P.A. 87-382, in Subsec. (d), added references to Secs. 9-153e and 9-153f; P.A. 87-532 amended Subsec. (a) to require clerk to maintain log of absentee ballot applications and to sign or stamp each application provided, under penalties of false statement in absentee balloting, and to require any person obtaining application from a clerk for use of another person to sign and type his name, under same penalties; P.A. 89-297 amended Subsec. (a) by allowing person obtaining application from municipal clerk for use of another person to affix his signature stamp instead of signing the application and by adding prohibition on clerk distributing campaign material with application, substituted “twenty-first” for “nineteenth” in Subsec. (f) and amended Subsec. (h) to prohibit an absentee ballot from being issued on day of “an election or primary”, instead of on day of “a regular election”, or after opening of polls on day of “a referendum” instead of “a special election, primary or referendum”; P.A. 93-384 amended Subsec. (a) to authorize fax transmissions for sending and returning applications, effective January 1, 1994; P.A. 95-177 amended Subsec. (a) by deleting provisions re log of absentee ballot applications and signature stamp, changing identification requirement from person obtaining application for use of another person to person assisting with completion of application, adding requirement of assistant’s address and telephone number, provision re not invalidating application lacking name of assistant, and Subdiv. indicators, moving provision re applicant’s mailing address from Subsec. (b) to (a), and making provision re facsimile machine Subsec. (b), and amended Subsecs. (e) and (i) by deleting explanation of time period set in Sec. 9-150b, effective January 1, 1996; P.A. 97-154 deleted provisions that forms prescribed by Secretary of the State be provided by the secretary, effective July 1, 1997; P.A. 05-235 amended Subsec. (a) to require municipal clerk to maintain a log of absentee ballot applications provided and require that each application provided by municipal clerk be consecutively numbered and stamped or marked with name of municipality, and added Subsecs. (k) to (o), inclusive, re requirements for absentee ballot distributors, mailing unsolicited applications, notice on the Secretary of the State’s web site re downloading applications, and a summary of absentee voting laws by the State Elections Enforcement Commission, effective July 1, 2005, and applicable to elections, primaries and referenda held on or after September 1, 2005; June Sp. Sess. P.A. 10-1 amended Subsec. (b) by allowing for transmission of application by electronic means other than facsimile, effective June 22, 2010; P.A. 11-173 amended Subsec. (c) by replacing “supplementary” with “updated” re registry lists, effective July 13, 2011.

See Sec. 9-153e re alternate application procedure for certain military personnel.

Subsec. (a):

Cited. 231 C. 602.

Subsec. (d):

Cited. 231 C. 602.



Section 9-140a - (Formerly Sec. 9-138). Signing of form. Insertion of ballot in envelopes.

Each absentee ballot applicant shall sign the form on the inner envelope provided for in section 9-137, which shall constitute a statement under the penalties of false statement in absentee balloting. Any absentee ballot applicant who is unable to write may cause his name to be signed on the form by an authorized agent who shall, in the space provided for the signature, write the name of the applicant followed by the word “by” and his own signature. The failure of the applicant or authorized agent to date the form shall not invalidate the ballot. The ballot shall be inserted in the inner envelope, and the inner envelope shall be inserted in the outer envelope, prior to the return of the ballot to the municipal clerk. If an applicant is required to return identification with the ballot pursuant to the Help America Vote Act, P.L. 107-252, as amended from time to time, such identification shall be inserted in the outer envelope so such identification can be viewed without opening the inner envelope.

(1955, S. 625d; 1971, P.A. 871, S. 70; P.A. 74-96, S. 3, 9; P.A. 78-79, S. 3, 4; P.A. 79-363, S. 14, 38; P.A. 86-179, S. 12, 53; June 30 Sp. Sess. P.A. 03-6, S. 95.)

History: 1971 act changed penalties of “perjury” to “false statement”; P.A. 74-96 added “in absentee balloting”, effective January 1, 1975; P.A. 78-79 removed provisions for dating where appearing and further added that failure of applicant or agent to date form would not invalidate the application; P.A. 79-363 substituted “ballot” for “application”; P.A. 86-179 amended section to allow agent to sign form on envelope for applicant who is unable to write for any reason; Sec. 9-138 transferred to Sec. 9-140a in 1987; June 30 Sp. Sess. P.A. 03-6 added provision re procedure to be followed when applicant is required to return identification with ballot pursuant to Help America Vote Act, effective January 1, 2004.



Section 9-140b - (Formerly Sec. 9-146). Return of absentee ballots. Possession of ballots and envelopes restricted.

(a) An absentee ballot shall be cast at a primary, election or referendum only if: (1) It is mailed by (A) the ballot applicant, (B) a designee of a person who applies for an absentee ballot because of illness or physical disability, or (C) a member of the immediate family of an applicant who is a student, so that it is received by the clerk of the municipality in which the applicant is qualified to vote not later than the close of the polls; (2) it is returned by the applicant in person to the clerk by the day before a regular election, special election or primary or prior to the opening of the polls on the day of a referendum; (3) it is returned by a designee of an ill or physically disabled ballot applicant, in person, to said clerk not later than the close of the polls on the day of the election, primary or referendum; (4) it is returned by a member of the immediate family of the absentee voter, in person, to said clerk not later than the close of the polls on the day of the election, primary or referendum; (5) in the case of a presidential or overseas ballot, it is mailed or otherwise returned pursuant to the provisions of section 9-158g; or (6) it is returned with the proper identification as required by the Help America Vote Act, P.L. 107-252, as amended from time to time, if applicable, inserted in the outer envelope so such identification can be viewed without opening the inner envelope. A person returning an absentee ballot to the municipal clerk pursuant to subdivision (3) or (4) of this subsection shall present identification and, on the outer envelope of the absentee ballot, sign his name in the presence of the municipal clerk, and indicate his address, his relationship to the voter or his position, and the date and time of such return. As used in this section, “immediate family” means a dependent relative who resides in the individual’s household or any spouse, child or parent of the individual.

(b) As used in this section and section 9-150c, “designee” means (1) a person who is caring for the applicant because of the applicant’s illness or physical disability, including but not limited to, a licensed physician or a registered or practical nurse, (2) a member of the applicant’s family, who is designated by an absentee ballot applicant and who consents to such designation, or (3) if no such person consents or is available, then a police officer, registrar of voters, deputy registrar of voters or assistant registrar of voters in the municipality in which the applicant resides.

(c) For purposes of this section “mailed” means sent by the United States Postal Service or any commercial carrier, courier or messenger service recognized and approved by the Secretary of the State.

(d) No person shall have in his possession any official absentee ballot or ballot envelope for use at any primary, election or referendum except the applicant to whom it was issued, the Secretary of the State or his or her authorized agents, any official printer of absentee ballot forms and his designated carriers, the United States Postal Service, any other carrier, courier or messenger service recognized and approved by the Secretary of the State, any person authorized by a municipal clerk to receive and process official absentee ballot forms on behalf of the municipal clerk, any authorized primary, election or referendum official or any other person authorized by any provision of the general statutes to possess a ballot or ballot envelope.

(e) No (1) candidate or (2) agent of a candidate, political party or committee, as defined in section 9-601, shall knowingly be present when an absentee ballot applicant executes an absentee ballot, except (A) when the candidate or agent is (i) a member of the immediate family of the applicant or (ii) authorized by law to be present or (B) when the absentee ballot is executed in the office of the municipal clerk and the municipal clerk or an employee of the municipal clerk is a candidate or agent.

(1949 Rev., S. 1143; 1953, S. 633d; 1972, P.A. 196, S. 14; P.A. 73-472, S. 1, 2; P.A. 74-312, S. 1, 2; P.A. 75-125, S. 1, 3; P.A. 76-295, S. 17, 18; P.A. 77-245, S. 1; P.A. 79-340; P.A. 81-424, S. 4; P.A. 82-288, S. 1, 2; P.A. 83-324, S. 1, 2; P.A. 84-319, S. 15, 49; P.A. 85-592, S. 2; 85-613, S. 90, 154; P.A. 86-179, S. 13, 53; P.A. 87-532, S. 4, 10; P.A. 88-162, S. 3, 4; P.A. 89-297, S. 4, 18; P.A. 94-203, S. 11, 12; P.A. 97-154, S. 15, 27; 97-176, S. 1, 2; P.A. 98-67, S. 9, 10; June 30 Sp. Sess. P.A. 03-6, S. 96.)

History: 1972 act retained requirements for deadline for return of absentee ballots to clerk for municipal elections not held coincidentally with regular or special state elections but changed deadline for return of ballots for regular or special state elections to not later than the close of the polls on election day and added provision for a presidential ballot to be issued on election day in certain circumstances; P.A. 73-472 provided that ballot may be completed in clerk’s office and returned to clerk at same time, effective with all elections held on or after January 1, 1974; P.A. 74-312 detailed who may be designated to mail absentee ballot where there is illness or physical disability and those who may at times have in their possession official ballots or ballot envelopes not to apply to any primary held in 1974; P.A. 75-125 changed deadline for return of all absentee ballots, mailed or otherwise, for municipal or state elections, to “the close of the polls on the day of such election”, effective January 1, 1976; P.A. 76-295 added provision for return of an overseas ballot by a person not employed by U.S. postal service; P.A. 77-245 changed “town clerk’s office” to “office of the municipal clerk” where appearing; P.A. 79-340 divided section into three Subsecs. and in new Subsec. (a) set forth conditions under which absentee ballot is deemed to be cast, in which was deleted previous provision for completion in clerk’s office and return at same time, substituting a requirement that when returned in person by elector deadline is “by the day before such election”; P.A. 81-424 amended Subsec. (b) to include justices of the peace among those persons who may be designated by an elector to mail his ballot; P.A. 82-288 amended section to allow electors to pick up and return absentee ballots in person on day of a special election or primary if done prior to the opening of the polls, and to delete reference to justice of the peace as person who may mail absentee ballot for elector; P.A. 83-324 amended section to allow municipal clerk or designee to personally accept ballots from hospitalized persons; P.A. 84-319 permitted certain individuals to pick up as well as return the absentee ballot of a person hospitalized within the six days immediately preceding a primary or an election; P.A. 85-592 amended Subsec. (a) to allow electors to return applications by U.S. postal service, commercial carrier, courier or messenger services; P.A. 85-613 made a technical change in Subsec. (a) and deleted provision which had required clerk to retain records for six months after election or primary; P.A. 86-179 added references to referenda, use of commercial carrier, courier or messenger service, changed term “elector” to “applicant” and deleted provision re issuance of ballot on election day; Sec. 9-146 transferred to Sec. 9-140b in 1987; P.A. 87-532 amended Subsec. (a)(1) to allow an absentee ballot to be cast if it is mailed by a member of the immediate family of an applicant who is a student; P.A. 88-162 amended Subsec. (a)(2) to require that absentee ballot be returned by day before special election or primary, instead of prior to opening of polls on day of special election or primary, in order to be cast, effective July 1, 1989; P.A. 89-297 amended Subsecs. (a) and (b) to allow a designee of any ill or physically disabled applicant, instead of only an applicant having an unforeseen illness or physical disability occurring within six days immediately preceding close of polls, to return ballot in person ; P.A. 94-203 divided Subsec. (b) into Subdivs., rephrased provision re licensed physician or registered or practical nurse in Subdiv. (1), and inserted “or assistant registrar of voters” in Subdiv. (2), effective July 1, 1994; P.A. 97-154 added new Subsec. (a)(4) authorizing absentee ballot to be cast if returned by immediate family member, renumbering former Subdiv. (4) as Subdiv. (5) and requiring person returning absentee ballot to municipal clerk under Subdiv. (3) or (4) to present identification and provide information on outer envelope, effective January 1, 1998; P.A. 97-176 added new Subsec. (e) prohibiting candidate or his agent, except in certain cases, from knowingly being present when an applicant executes absentee ballot, effective July 1, 1997; P.A. 98-67 redefined “immediate family” for purposes of section, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 made a technical change in Subsec. (a)(1) and added Subsec. (a)(6) re ballot returned with proper identification as required by Help America Vote Act, effective January 1, 2004.

Time requirements unenforceable when clerk failed to comply with Sec. 9-148, hence ballots held void. 164 C. 204. Cited. 186 C. 125.

Subsec. (b):

Where absentee ballots were mailed by person not specifically enumerated, court erred in determining that there had been substantial compliance with statute. 186 C. 125.



Section 9-140c - (Formerly Sec. 9-147). List of applicants returning ballots to clerk. Sorting of ballots and checking of names on registry list; rejection of ballot if name not on list. Times for delivery of ballots. Preservation of secrecy. Late ballots retained by clerk.

(a) The municipal clerk shall retain the envelopes containing absentee ballots received by him under section 9-140b and shall not open such envelopes. The municipal clerk shall endorse over his signature, upon each outer envelope as he receives it, the date and precise time of its receipt. The clerk shall make an affidavit attesting to the accuracy of all such endorsements, and at the close of the polls shall deliver such affidavit to the head moderator, who shall endorse the time of its receipt and return it to the clerk after all counting is complete. The clerk shall preserve the affidavit for one hundred eighty days in accordance with the requirements of section 9-150b. The clerk shall keep a list of the names of the applicants who return absentee ballots to the clerk under section 9-140b. The list shall be preserved as a public record as required by section 9-150b.

(b) Beginning not earlier than the seventh day before the election, primary or referendum and on any weekday thereafter, all absentee ballots received by the municipal clerk not later than eleven o’clock a.m. of such day may be sorted into voting districts by the clerk and checked as provided in this subsection. On any such day, beginning as soon as the ballots have been sorted, the registrars of voters, without opening the outer envelopes, may check the names of the applicants returning ballots on the official checklist to be used at the election, primary or referendum by indicating “absentee” or “A” preceding each such name and, if unaffiliated electors are authorized under section 9-431 to vote in the primary of either of two parties, the designation of the party in which the applicants are voting preceding each such name. If central counting of absentee ballots has been designated by the registrars pursuant to section 9-147a, they shall also place such indication on a duplicate of the checklist to be retained by the municipal clerk until he delivers it to the registrars at twelve o’clock noon on election, primary or referendum day for the use of the absentee ballot counters pursuant to subsection (i) of this section. All absentee ballots received not later than eleven o’clock a.m. of the last day before the election, primary or referendum which is not a Sunday or legal holiday, shall be so sorted and checked not later than such day.

(c) If the name of the applicant returning the ballot is not on the official checklist for any polling place in such municipality, the registrars shall endorse on the face of such outer envelope the word “rejected”, followed by a statement of the reasons for rejection, and the outer envelope shall not be opened or the ballot counted.

(d) After such checking has been completed on any such day, the municipal clerk shall seal the unopened ballots in a package and retain them in a safe place.

(e) (1) Except as provided in subdivision (2) of this subsection, ballots received not later than eleven o’clock a.m. on such last day before the election, primary or referendum shall be delivered by the clerk to the registrars not earlier than ten o’clock a.m. and not later than twelve o’clock noon on the day of the election or primary and at twelve o’clock noon on the day of a referendum. If central counting has been designated pursuant to section 9-147a, the clerk shall also deliver to the registrars at this time the duplicate checklist provided for in subsection (b) of this section, for the use of the absentee ballot counters pursuant to subsection (i) of this section.

(2) The clerk may deliver the ballots at a time that is later than the time provided in subdivision (1) of this subsection, provided such time is mutually agreed upon by the clerk and registrars and is not later than eight o’clock p.m. on the day of the election, primary or referendum.

(f) Absentee ballots timely received by the clerk after eleven o’clock a.m. of such last day before an election, primary or referendum shall be sorted into voting districts by the clerk and retained by the clerk separately until delivered to the registrars of voters for checking.

(g) Any or all of such ballots received after eleven o’clock a.m. of such last day before an election, primary or referendum and before six o’clock p.m. on the day of the election, primary or referendum shall, upon request of the registrars, be delivered to the registrars by the municipal clerk at six o’clock p.m. on the day of the election, primary or referendum for checking, or at a later time mutually agreed upon by the clerk and registrars, provided such time is not later than eight o’clock p.m. on the day of the election, primary or referendum.

(h) Absentee ballots received after six o’clock p.m. and any ballots received prior to six o’clock p.m. which were not delivered earlier shall be delivered to the registrars at the close of the polls for checking. Although absentee ballots shall be checked by the registrars of voters at various times throughout the election, primary or referendum day, absentee ballots may be counted at one single time during such day.

(i) (1) The absentee ballot counters, upon receipt of the ballots delivered by the clerk to the registrars at six o’clock p.m. and at the close of the polls pursuant to subsections (g) and (h) of this section, shall check the names of the applicants returning ballots on the official checklist in the same manner as provided in subsections (b) and (c) of this section, except as otherwise provided in this subsection. (2) If central counting has been designated pursuant to section 9-147a, the names of applicants whose ballots were delivered at six o’clock p.m. shall be called in to the appropriate polling places where they shall be checked by the checkers on the official checklists, and they shall also be checked by the absentee ballot counters on the duplicate checklist required under subsection (b) of this section. (3) If central counting has been designated, the names of applicants whose ballots were delivered at the close of the polls shall be checked by the absentee ballot counters on the official checklists used at the polling places. The official checklists, bearing the certifications required by section 9-307, shall be delivered by the registrars or assistant registrars to the central counting moderator for that purpose. (4) If the name of an applicant returning a ballot has been checked on the official checklist as having voted in person the absentee ballot counters shall, in checking the ballots, endorse on the face of the outer envelope the word “rejected” followed by a statement of the reason for rejection, and the outer envelope shall not be opened or the ballot counted. (5) When central counting is completed and the result is announced, the central counting moderator shall deliver the duplicate checklist, the official checklists and the returns required by section 9-150b to the head moderator.

(j) Each time ballots are delivered by the clerk to the registrars on election, primary or referendum day, the clerk and registrars shall execute an affidavit of delivery and receipt stating the number of ballots delivered. The clerk shall preserve the affidavit for six months in accordance with section 9-150b.

(k) Each group of absentee ballots shall be counted by the absentee ballot counters when received from the registrars on election, primary or referendum day, in the manner provided in section 9-150a.

(l) The municipal clerk shall retain all outer envelopes containing absentee ballots received by him after the close of the polls, unopened, for the period prescribed in section 9-150b.

(1949 Rev., S. 1143; 1953, S. 634d; 1963, P.A. 43; 1967, P.A. 831, S. 3; 1972, P.A. 196, S. 15; P.A. 75-125, S. 2, 3; 75-300, S. 5, 9; P.A. 77-187, S. 1, 9; 77-245, S. 2; P.A. 78-75, S. 1, 3; 78-153, S. 21, 32; P.A. 79-363, S. 16, 38; P.A. 81-424, S. 1; P.A. 84-319, S. 17, 49; P.A. 85-592, S. 3; P.A. 86-179, S. 14, 53; P.A. 87-382, S. 10, 55; 87-509, S. 23, 24; 87-532, S. 5, 10; P.A. 95-171, S. 11, 14; P.A. 96-119, S. 3, 14; P.A. 11-173, S. 10; June 12 Sp. Sess. P.A. 12-2, S. 48; P.A. 13-295, S. 1.)

History: 1963 act allowed clerk to deliver ballots promptly after as well as before the opening of the polls; 1967 act made technical changes; 1972 act provided that on day of municipal or special election not held coincidentally with a regular or special state election, prior to or promptly after polls open and again promptly after twelve noon, when day of election is Monday, clerk to deliver absentee ballots to registrars, and further on day of regular or special state election clerk to deliver absentee ballots immediately after twelve noon and again immediately after the close of the polls to the registrars, also at any time or times between noon and the close of the polls may deliver any envelopes received during that period; P.A. 75-125 deleted distinction between municipal and state elections and provided for delivery of ballots to registrars at any election immediately after twelve noon and after closing of polls as well as any time in between at discretion of clerk, effective January 1, 1976; P.A. 75-300 changed twelve noon to two p.m. and further deleted discretionary deliveries between that time and closing of polls, effective January 1, 1976; P.A. 77-187 deleted all provisions for delivery of ballots by clerk to registrars, provided that ballots received before eleven a.m. of day before election be sorted into voting districts by clerk, that registrars to start checking as ballots are available from clerk the names of such voters on registry list and if name not on list, without opening ballot to indicate “not counted” thereon and reason therefor upon completion ballots retained in sealed package by clerk until delivered to registrars at twelve noon, election day, that ballots received in timely fashion after eleven a.m. day before election to be sorted and delivered to registrars after polls close, that, if admission form of member of armed forces or related group is received by five p.m. at day before election, his absentee ballot, received before the admission form, to be counted and that where absentee ballots cast in election on first Monday in May, ballots to be checked against registry list on last weekday before election; P.A. 77-245 changed “town” to “municipal” clerk; P.A. 78-75 provided for delivery and checking of ballots received since last delivery at five p.m. on request of registrars and again any ballots not previously delivered to be delivered at the close of polls; P.A. 78-153 made technical changes; P.A. 79-363 changed five p.m. delivery time to six p.m.; P.A. 81-424 provided for optional sorting and checking of ballots on a daily basis for seven days prior to the election; P.A. 84-319 divided section into Subsecs. and amended section to provide uniformity in procedures for sorting, checking and marking absentee ballot envelopes; P.A. 85-592 applied provisions of section to referenda and amended Subsec. (b) to require that clerk and registrars execute affidavit of delivery and receipt stating number of ballots delivered; P.A. 86-179 changed term “registry list” to “official checklist” and made technical changes; Sec. 9-147 transferred to Sec. 9-140c in 1987; P.A. 87-382 substituted “one hundred eighty days” for “six months”; P.A. 87-509 amended Subsec. (b) to provide that checking by registrars, if unaffiliated electors authorized to vote in primary of either of two parties, to include designation of party in which applicants are voting preceding each name; P.A. 87-532 amended Subsec. (a) to require clerk to keep list of names of applicants returning absentee ballots to clerk; P.A. 95-171 amended Subsec. (e) by changing time of delivery of ballots from noon to between nine a.m. and noon for an election or primary and not later than noon for a referendum, effective January 1, 1996; P.A. 96-119 amended Subsec. (e) to replace “nine” with “ten” o’clock and replace “not later than” with “at” twelve o’clock, effective May 24, 1996; P.A. 11-173 amended Subsecs. (e) to (h) by deleting language re specific times for counting and references to such times and counting, and by adding language re counting a single time in Subsec. (h), effective July 13, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (h) by making a technical change; P.A. 13-295 amended Subsec. (e) by designating existing provisions as Subdiv. (1) and providing for an exception for Subdiv. (2) therein and adding Subdiv. (2) re mutually agreed upon delivery time, made a technical change in Subsec. (f) and amended Subsec. (g) by making a technical change and adding provision re mutually agreed upon delivery time, effective July 1, 2013.



Section 9-140d - (Formerly Sec. 9-152). Validity of armed forces member’s ballot after death.

No absentee ballot executed by a member of the armed forces shall be invalidated by his death prior to an election, primary or referendum if his name appears on the official checklist used at such election, primary or referendum.

(1949 Rev., S. 1152; 1953, S. 638d; P.A. 86-179, S. 15, 53.)

History: P.A. 86-179 added references to primaries and referenda and changed term “registry list” to “official checklist”; Sec. 9-152 transferred to Sec. 9-140d in 1987.



Section 9-140e - Permanently physically disabled elector. Status for receipt of absentee ballots.

(a) Any elector who is permanently physically disabled and who files an application for an absentee ballot with a certification from a primary care provider, indicating that such elector is permanently physically disabled and unable to appear in person at such elector’s designated polling location, shall be eligible for permanent absentee ballot status and shall receive an absentee ballot for each election, primary or referendum conducted in such elector’s municipality for which such elector is eligible to vote. Such elector’s permanent absentee ballot status shall remain in effect until such elector: (1) Is removed from the official registry list of the municipality, (2) is removed from permanent absentee ballot status pursuant to the provisions of this section, or (3) requests that he or she no longer receive such permanent absentee ballot status.

(b) The registrars of voters shall send written notice to each such elector with permanent absentee ballot status in January of each year, on a form prescribed by the Secretary of the State, for the purpose of determining if such elector continues to reside at the address indicated on the elector’s permanent absentee ballot application. If (1) such written notice is returned as undeliverable, or (2) not later than thirty days after such notice is sent to the elector, the elector fails to return such notice to the registrars of voters, as directed on the form, the elector in question shall be removed from permanent absentee ballot status. If such elector indicates on such notice that the elector no longer resides at such address and the elector’s new address is within the same municipality, the registrars of voters shall change the elector’s address pursuant to section 9-35 and such elector shall retain permanent absentee ballot status. If the elector indicates on such notice that the elector no longer resides in the municipality, the registrars of voters shall remove such individual from the registry list of the municipality and send such individual an application for voter registration. Failure to return such written notice shall not result in the removal of an elector from the official registry list of the municipality.

(P.A. 11-173, S. 56; P.A. 12-57, S. 1.)

History: P.A. 11-173 effective January 1, 2012; P.A. 12-57 amended Subsec. (a) by providing that an elector with permanent absentee ballot status receive an absentee ballot rather than an application and amended Subsec. (b) by making technical changes, effective January 1, 2013.



Section 9-144 and 9-145 - Materials to be furnished to absentee ballot applicants. Marking of ballots.

Sections 9-144 and 9-145 are repealed.

(1949 Rev., S. 1137, 1151; 1953, S. 631d, 632d; 1955, S. 631d; 1957, P.A. 517, S. 5, 6; 1959, P.A. 592, S. 1; 1963, P.A. 213; 224, S. 2; 374, S. 2; February, 1965, P.A. 59, S. 2; 1967, P.A. 174; 303, S. 2; 1969, P.A. 694, S. 7; P.A. 74-11, S. 1, 4; P.A. 75-310, S. 7, 8, 11; 75-349, S. 2; P.A. 85-514, S. 2; P.A. 86-179, S. 52, 53.)



Section 9-147a - Central counting of absentee ballots; designation of location by registrars of voters.

(a) At any election, primary or referendum all absentee ballots shall be counted in the respective polling places except when counted at a central location. Any election official serving in a polling place may observe the counting of absentee ballots at that polling place.

(b) At any election, primary or referendum, all absentee ballots may be counted at a central location designated by the registrars of voters in writing to the municipal clerk at least twenty days before the election, primary or referendum, which location shall be published in the warning for the election, primary or referendum. If unaffiliated electors are authorized under section 9-431 to vote in the primary of either of two parties, absentee ballots may not be counted at a central location unless both parties decide to have central counting and designate the same room for such central counting. If such designation of a central location has been made, the ballots shall not be counted in any polling place but all absentee ballots shall be separated, counted, tallied, placed in depository envelopes and returned by voting district. Any member of the public may observe the counting of absentee ballots at such central location.

(P.A. 75-300, S. 1, 9; P.A. 77-187, S. 4, 9; P.A. 78-75, S. 2, 3; 78-153, S. 19, 32; P.A. 79-363, S. 17, 38; P.A. 81-424, S. 2; P.A. 84-319, S. 18, 49; P.A. 85-592, S. 4; P.A. 86-179, S. 16, 53; P.A. 87-509, S. 22, 24.)

History: P.A. 77-187 changed time of receipt referring to before or after “five p.m.” of day before election to “eleven a.m.” where appearing, changed time of delivery by town clerk from “two p.m.” to “twelve noon” on election day; P.A. 78-75 changed “town” to “municipal” clerk where appearing, and provided for delivery of ballots at five p.m. on election day at request of registrars and in any case at close of polls; P.A. 78-153 replaced town clerk with municipal clerk; P.A. 79-363 changed “five” to “six” p.m. on election day where appearing; P.A. 81-424 provided for optional sorting and checking of ballots on a daily basis for seven days prior to the election; P.A. 84-319 divided section into Subsecs. and amended provisions to provide uniformity in procedures for checking and counting absentee ballots; P.A. 85-592 applied provisions of section to primary elections and referenda; P.A. 86-179 added subsection re counting of absentee ballots at polling place or central counting location and deleted provisions re timetable and procedures for counting; P.A. 87-509 prohibited central counting of absentee ballots if unaffiliated electors authorized to vote in primary of either of two parties, unless both parties decide to have central counting and designate same room for central counting.



Section 9-147c - Central counting of absentee ballots; appointment of counters and moderator. Count not to be disclosed prior to close of polls.

Each registrar of voters shall appoint one or more electors of the town, known to be persons of integrity, to count all absentee ballots. No spouse, parent, grandparent, child or sibling of a candidate may be appointed to count absentee ballots on which the name of such candidate appears. If central counting has been designated, the registrars shall also jointly appoint a central counting moderator and alternate moderator pursuant to the requirements of section 9-229. No person shall print, publish, announce, or otherwise make known such count prior to the time for the closing of the polls.

(P.A. 75-300, S. 3, 9; P.A. 77-187, S. 6, 9; P.A. 79-363, S. 18, 38; P.A. 81-467, S. 2, 8; P.A. 85-592, S. 5; P.A. 86-179, S. 17, 53; P.A. 99-276, S. 4, 15.)

History: P.A. 77-187 changed time count of absentee ballots to begin from “two p.m.” to “twelve o’clock”; P.A. 79-363 made technical changes; P.A. 81-467 added reference to appointment of alternate moderator; P.A. 85-592 amended section to require counters to attend training sessions at which registrars, municipal clerks and moderators review and study an absentee ballot counter’s manual; P.A. 86-179 deleted provisions re counter’s training sessions and submittal of questions to moderator for decision; P.A. 99-276 added prohibition against spouse, parent, grandparent, child or sibling of a candidate from counting absentee ballots on which candidate’s name appears, effective January 1, 2000.



Section 9-147d - Central counting of absentee ballots timely received after 11 a.m. of day before election.

Section 9-147d is repealed.

(P.A. 75-300, S. 4, 9; P.A. 77-187, S. 7, 9; P.A. 86-179, S. 52, 53.)



Section 9-148 - Counting of absentee ballots; training of counters.

The appointment of absentee ballot counters shall be made by the registrars of voters. The presiding officer for the purpose of declaring the result of the vote of the whole municipality is the moderator. Each person appointed to count absentee ballots shall participate in a training session at which the registrars of voters, absentee ballot moderator or moderator of the polling place, as the case may be, shall review and study the absentee counter’s manual provided by the Secretary of the State under section 9-150a. Each elector so appointed shall be sworn to carry out faithfully the duties of his office and not to attempt to ascertain the manner in which any absentee elector has marked his absentee ballot. The registrars of voters shall ascertain the voting district in which each absentee elector is registered and shall apportion the envelopes according to voting districts among the appointed groups of electors, if there is more than one such group, in such manner that each group can conveniently count the votes apportioned to it.

(1949 Rev., S. 1144; 1953, 1955, S. 635d; 1957, P.A. 517, S. 7; 1963, P.A. 215, S. 1; P.A. 77-187, S. 2, 9; P.A. 84-319, S. 19, 49; P.A. 85-592, S. 6; P.A. 86-179, S. 18, 53; P.A. 07-194, S. 39.)

History: 1963 act provided for endorsement of date of receipt on envelope; P.A. 77-187 substituted “head” moderator for “chief” moderator; P.A. 84-319 eliminated requirement that absentee ballot counters be affiliated with appointing registrar’s political party; P.A. 85-592 amended section to require mandatory training sessions for absentee ballot counters and to specify that registrars, municipal clerks and moderators must review and study absentee counter’s manual at such sessions; P.A. 86-179 deleted provisions re clerk’s endorsement and affidavit of receipt of ballots; P.A. 07-194 deleted provisions re voting districts and municipal clerk’s attendance at training session, specified that absentee ballot moderator or moderator of polling place participate in training session and made technical changes.



Section 9-149 and 9-150 - Counting of ballots, procedure; ballot rejected if inner-envelope statement not executed; public may observe central counting; questions decided by moderator, intent of elector to govern, presumptions when intent not clear, invalid votes. Placing of ballots in depository envelopes; presentation of envelopes; declaration of count.

Sections 9-149 and 9-150 are repealed.

(1949 Rev., S. 1144, 1146; 1953, 1955, S. 635d, 636d; 1957, P.A. 517, S. 8; 1959, P.A. 527, S. 2; February, 1965, P.A. 37; 1967, P.A. 885, S. 1; 1969, P.A. 8, S. 1; 694, S. 17; 1972, P.A. 196, S. 16; P.A. 75-300, S. 6, 7, 9; P.A. 76-295, S. 16, 18; P.A. 77-187, S. 3, 9; 77-202, S. 1, 4; 77-286; P.A. 79-363, S. 21, 38; P.A. 84-319, S. 20, 49; P.A. 85-489, S. 2; 85-592, S. 7, 8; P.A. 86-179, S. 52, 53.)



Section 9-150a - Counting procedures.

(a) Starting time designated by registrars of voters. The absentee ballot counters shall proceed to the polling places for which they have been assigned ballots or to the central counting location at the times designated by the registrars of voters.

(b) Delivery and checking of ballots. At the time each group of ballots is delivered to them pursuant to section 9-140c, the counters shall perform any checking of such ballots required by subsection (i) of said section and shall then proceed as hereinafter provided.

(c) Removal of inner envelopes. Count of total number of ballots received. Except with respect to ballots marked “Rejected” pursuant to section 9-140c or other applicable law, the counters shall remove the inner envelopes from the outer envelopes, shall note the total number of absentee ballots received and shall report such total to the moderator. They shall similarly note and separately so report the total numbers of presidential ballots and overseas ballots received pursuant to sections 9-158a to 9-158m, inclusive.

(d) Ballot rejected if inner envelope statement not executed. (1) If the statement on the inner envelope has not been signed as required by section 9-140a, such inner envelope shall not be opened or the ballot removed therefrom, and such inner envelope shall be replaced in the opened outer envelope which shall be marked “Rejected” and the reason therefor endorsed thereon by the counters. (2) If such statement is signed but the individual completing the ballot is an individual described in subsection (a) of section 9-23r and has not met the requirements of subsection (e) of section 9-23r, the counters shall replace the ballot in the opened inner envelope, replace the inner envelope in the opened outer envelope and mark “Rejected as an Absentee Ballot” and endorse the reason for such rejection on the outer envelope, and the ballot shall be treated as a provisional ballot for federal offices only, pursuant to sections 9-232i to 9-232o, inclusive.

(e) Removal of ballots from inner envelopes. The counters shall then remove the absentee ballots from the remaining inner envelopes.

(f) Inner and outer envelopes to be sealed in depository envelopes. Before the ballots are counted, all opened outer and inner envelopes from which such ballots have been removed, and all outer envelopes marked “Rejected” as required by law, shall be placed and sealed by the counters, separately by voting district, in depository envelopes prescribed by the Secretary of the State and provided by the municipal clerk. The counters shall seal such depository envelopes by wrapping them lengthwise and sideways with nonreusable tape, endorse on each such envelope their names, the voting district and the time of the count, and deliver such envelopes to the moderator.

(g) Moderator to supervise counting. The counters shall then count such ballots as provided in this section. The moderator shall supervise the counting.

(h) Procedure manual. The Secretary of the State shall provide a procedure manual for counting absentee ballots. The manual shall include a description of the steps to be followed in receiving, handling, counting and preserving absentee ballots. Facsimile ballots shall be printed in the manual, illustrating potential variations in ballot markings along with the correct interpretation to be given in each situation illustrated.

(i) Write-in votes. (1) Except as otherwise provided in this section the provisions of section 9-265 shall apply to write-in votes on absentee ballots at elections.

(2) Votes cast by absentee ballot at a primary may be counted only for candidates whose names appear on the ballot on primary day, and no write-in vote shall be counted except as provided in subdivision (3) of this subsection.

(3) If a write-in vote on an absentee ballot is cast for a candidate for any office whose name appears on the ballot for that office on election or primary day, such candidate’s name shall be deemed to have been checked on such ballot and, except as otherwise provided in subsection (j) of this section, one vote shall be counted and recorded for such candidate for such office.

(4) Except as otherwise provided in section 9-265, if the name of a registered write-in candidate for an office is written in for such office on an absentee ballot it shall be deemed validly written in for purposes of subsection (j) of this section.

(j) Intent of voter to govern; presumptions. In the counting of absentee ballots the intent of the voter shall govern, provided the following conclusive presumptions, where applicable, shall prevail in determining such intent:

(1) If the names of more candidates for an office than the voter is entitled to vote for are checked or validly written in, then the vote cast for that office shall be deemed an invalid overvote.

(2) If the name of a candidate who has vacated his candidacy is checked such vote shall not be counted.

(3) On an absentee ballot on which candidates’ names are printed, a vote shall be deemed cast only for each candidate whose name is individually checked or validly written in, except as otherwise provided in this subsection. If a party designation is circled, checked, underscored or similarly marked in any manner, or written in, no vote shall be deemed cast or cancelled for any candidate by virtue of such marking or writing.

(k) Questions submitted to moderator for decision. If the intent of an absentee voter is difficult to ascertain due to uncertain, conflicting or incorrect ballot markings which are not clearly addressed in this section or in the procedure manual for counting absentee ballots provided by the Secretary of the State, the absentee ballot counters shall submit the ballot and their question to the moderator. They shall then count the ballot in accordance with the moderator’s decision as to the voter’s intent, if such intent is ascertainable. A ballot or part of a ballot on which the intent is determined by the moderator to be not ascertainable, shall not be counted. The moderator shall endorse on the ballot the question and his decision.

(l) Rejection of marked ballots. No absentee ballot shall be rejected as a marked ballot unless, in the opinion of the moderator, it was marked for the purpose of providing a means of identifying the voter who cast it.

(m) Placing of ballots in depository envelopes. After the absentee ballots have been so counted they shall be placed by the counters, separately by voting district, in depository envelopes prescribed by the Secretary of the State and provided by the municipal clerk. Any notes, worksheets, or other written materials used by the counters in counting such ballots shall be endorsed by them with their names, the date and the time of the count and shall also be placed in such depository envelopes together with the ballots, and with the separate record of the number of votes cast on such ballots for each candidate as required by section 9-150b. Such depository envelopes shall then be sealed, endorsed and delivered to the moderator by the counters in the same manner as provided in subsection (f) of this section.

(P.A. 86-179, S. 19, 53; P.A. 87-197, S. 2, 3; 87-382, S. 11, 55; P.A. 91-286, S. 2, 3; P.A. 95-171, S. 7, 14; P.A. 96-119, S. 4, 14; June 30 Sp. Sess. P.A. 03-6, S. 97; P.A. 04-257, S. 7; P.A. 11-20, S. 1; 11-173, S. 11.)

History: P.A. 87-197 and 87-382 repealed provisions in former Subsecs. (j) and (k) re straight-ticket party block, relettered Subsec. (k) as Subsec. (j) and remaining Subsecs. accordingly and made technical changes; P.A. 87-197 amended section further by adding new Subdiv. (3) in relettered Subsec. (j) re marking of a party designation; P.A. 91-286 amended Subsecs. (f) and (m) to require that depository envelopes be prescribed by secretary of the state and provided by municipal clerk instead of provided by secretary; P.A. 95-171 amended Subsec. (a) by changing the time ballot counters arrive from not earlier than noon to between nine a.m. and noon for an election or primary and not later than noon for a referendum, effective January 1, 1996; P.A. 96-119 amended Subsec. (a) to replace “nine” with “ten” o’clock and replace “not later than” with “not earlier than” twelve o’clock noon on the day of a referendum, effective May 24, 1996; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (d) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re ballot completed by individual described in Sec. 9-23r(a) who has not met requirements of Sec. 9-23r(e), effective January 1, 2004; P.A. 04-257 made a technical change in Subsec. (d), effective June 14, 2004; P.A. 11-173 replaced language re specific time for counting with language re times designated by the registrars of voters in Subsec. (a), made a technical change in Subsec. (c) and replaced “ballot label” with “ballot” in Subsec. (i), effective July 13, 2011.



Section 9-150b - Duties of moderators and municipal clerks. Declaration of count.

(a) Moderator to record result of each count. The moderator shall record the result of each count of absentee ballots, separately by time of count, on (1) the moderator’s return, or in the case of central counting a separate moderator’s return for each voting district, and (2) a separate record of the number of absentee votes cast for each candidate as shown on the moderator’s return, or in the case of central counting, such a record for each voting district.

(b) Counting at polls. Declaration of result. If the absentee ballots were counted at the polls, when all counting is complete the moderator shall publicly declare the result of such count as provided in section 9-309 and add such count to the results from the voting tabulators recorded on the moderator’s return. Such return shall show separately the tabulator vote and the absentee vote and the totals thereof.

(c) Counting at central location. Central counting moderator’s return. If the absentee ballots were counted at a central location, when all counting is complete the moderator shall publicly declare the result of such count. He shall then deliver to the head moderator the central counting moderator’s returns, together with all other information required by law or by the Secretary of the State’s instructions. The head moderator shall add the results from the voting tabulators, recorded on the moderator’s return for each polling place, to the absentee count recorded on the central counting moderator’s return for the corresponding voting district, in the manner prescribed by the Secretary of the State. The returns so completed shall show separately the tabulator vote and the absentee vote and the totals thereof.

(d) Forms. The Secretary of the State may prescribe the forms and instructions for the tabulation, counting and return of the absentee ballot vote.

(e) Presentation of depository envelopes. The sealed depository envelopes required by subsections (f) and (m) of section 9-150a shall be returned by the moderator to the municipal clerk as soon as practicable on or before the day following the election, primary or referendum.

(f) Municipal clerk to preserve ballots, envelopes and related materials. The municipal clerk shall preserve for sixty days after the election, primary or referendum the depository envelopes containing opened envelopes and rejected ballots required by subsection (f) of section 9-150a, and shall so preserve for one hundred eighty days the depository envelopes containing counted ballots and related materials required by subsection (m) of section 9-150a.

(g) Depository envelopes not to be opened; exceptions. No such depository envelope shall be opened except by order of a court of competent jurisdiction, by the State Elections Enforcement Commission pursuant to a subpoena issued under subdivision (1) of subsection (a) of section 9-7b or within five days of an election, primary or referendum for the purpose of a recanvass conducted pursuant to law. After such a recanvass the depository envelopes and their contents shall be returned to the municipal clerk and preserved for the stated period.

(h) Clerk to preserve applications, void and unused ballots, records. For sixty days after the election, primary or referendum the following shall be preserved by the municipal clerk as a public record open to public inspection: (1) All executed absentee ballot application forms and direction by registrar forms, as required by subdivision (i) of section 9-140; (2) the list and index of applicants for presidential or overseas ballots as required by section 9-158h; (3) the numerical list of absentee voting sets issued as required by subsection (e) of section 9-140; (4) the list of the names of persons whose absentee ballots are received by the clerk, as required by subsection (a) of section 9-140c; (5) all unused absentee ballots; and (6) all envelopes containing ballots received by the clerk after the close of the polls, which shall remain unopened.

(i) Clerk to preserve affidavits. For one hundred eighty days after the election, primary or referendum the following shall be preserved by the municipal clerk as a public record open to public inspection: (1) The affidavit regarding the clerk’s endorsement of inner envelopes, as required by subsection (a) of section 9-140c; and (2) the affidavit regarding delivery and receipt of ballots, as required by subsection (j) of said section.

(j) Destruction of ballots, envelopes and related materials. At the expiration of the applicable retention period, if no contest is pending and no subpoena has been issued by the State Elections Enforcement Commission pursuant to subsection (1) of section 9-7b, the municipal clerk shall destroy the materials preserved under this section.

(P.A. 86-179, S. 20, 53; P.A. 87-382, S. 12, 55; 87-532, S. 6, 10; P.A. 88-364, S. 11, 123; P.A. 90-156, S. 5; P.A. 95-177, S. 6, 7; P.A. 00-66, S. 19; P.A. 11-20, S. 1.)

History: P.A. 87-382 substituted “one hundred eighty days” for “six months” in Subsecs. (f) and (i) and, in Subsec. (f), also substituted “(m)” for “(n)”; P.A. 87-532 applied provisions of Subsec. (h) to log of applications issued and list of persons whose applications are received by clerk; P.A. 88-364 substituted the words “The sealed” for “No such” in Subsec. (e); P.A. 90-156 corrected a subsec. reference in Subsec. (e); P.A. 95-177 deleted Subsec. (h)(2) re log of applications issued and renumbered Subdivs. (3) to (7) as (2) to (6), effective January 1, 1996; P.A. 00-66 made a technical change in Subsec. (g); pursuant to P.A. 11-20, “machine” and “machines” were changed editorially by the Revisors to “tabulator” and “tabulators”, respectively, in Subsecs. (b) and (c), effective May 24, 2011.



Section 9-150c - Procedure for delivery of ballot in case of late-occurring illness, disability or hospitalization.

An applicant who applies for an absentee ballot because of unforeseen illness or physical disability occurring within six days immediately preceding the close of the polls at an election, primary or referendum or because the applicant is a patient in a hospital within such six-day period, may appoint a designee, as defined in subsection (b) of section 9-140b, to deliver the ballot to him, by stating on the application, in a space provided for that purpose, (1) the date of occurrence of the illness or disability or the name and address of the hospital in which the applicant is a patient within such six-day period, (2) the name, address and category under said subsection, of the person so designated and (3) the delivery which the person is designated to perform, provided the person so designated shall also sign a statement on the application to the effect that he consents to the designation and will perform the delivery without tampering with the ballot in any way. If the application designates a person to deliver the ballot to the applicant, that person shall personally submit the application to the municipal clerk. If such application is submitted to the clerk in person, within six days immediately preceding the close of the polls at an election or primary, by a person designated on the application to deliver the absentee ballot to the applicant as provided in this section and in subsection (b) of said section 9-140b, and if the application is dated within such time, the clerk shall give that person the absentee voting set.

(P.A. 86-179, S. 21, 53; P.A. 89-297, S. 5, 18; P.A. 97-154, S. 14, 17.)

History: P.A. 89-297 referenced definition of “designee” in Sec. 9-140b(b) and deleted provisions re return of ballot to municipal clerk; P.A. 97-154 authorized applicant who is a hospital patient during six-day period preceding election, primary or referendum to appoint designee to deliver ballot to him, effective January 1, 1998.



Section 9-150d - Use of voting tabulators to count absentee ballots.

A voting tabulator approved by the Secretary of the State under section 9-242 may be used to count absentee ballots in any municipality at an election, primary or referendum, provided the registrars of voters of the municipality approve the use of such tabulator and the Secretary of the State prescribes specifications for (1) the security, testing, set-up, operation and canvassing of the tabulator, (2) such absentee ballots, and (3) the training of election officials in the use of the tabulator.

(P.A. 99-276, S. 10, 15; P.A. 11-20, S. 1.)

History: P.A. 99-276 effective January 1, 2000; pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011.



Section 9-151 - Voting in person after absentee ballot has been sent.

Section 9-151 is repealed.

(1949 Rev., S. 1147; 1953, 1955, S. 637d; 1969, P.A. 694, S. 8; P.A. 75-300, S. 8, 9; P.A. 77-187, S. 8, 9.)



Section 9-153 - Clerk to preserve counters’ notes, worksheets and other written materials and envelopes, applications and void and unused ballots.

Section 9-153 is repealed.

(1949 Rev., S. 1145; 1953, 1955, S. 640d; P.A. 73-100; P.A. 77-202, S. 2, 4; P.A. 78-153, S. 7, 32; P.A. 84-319, S. 22, 49; P.A. 85-489, S. 3; 85-592, S. 9; P.A. 86-179, S. 52, 53.)



Section 9-153a - (Formerly Sec. 9-141). Use of federal ballot application form.

The form of absentee ballot application provided by any federal department or agency, referred to in section 9-140, may be used only by a person in any one of the following categories who is eligible to vote and who expects to be unable to appear at his proper polling place for any reason specified in section 9-135: (1) Members of the armed forces, (2) the spouses and dependents of such members, (3) members of religious groups or welfare agencies assisting members of the armed forces, who are officially attached to and serving with the armed forces, and their spouses and dependents, (4) civilian employees of the United States in all categories serving outside the territorial limits of the several states of the United States and the District of Columbia and their spouses and dependents when residing with or accompanying them, whether or not the employee is subject to the civil service laws and the Federal Classification Act of 1949, and whether or not paid from funds appropriated by the Congress, (5) citizens of the United States temporarily residing outside of the territorial limits of the several states of the United States and the District of Columbia and (6) overseas citizens qualified to vote under the Uniformed and Overseas Citizens Absentee Voting Act, 100 Stat. 924, 42 USC 1973ff et seq., as amended from time to time. Any such person may apply for an absentee ballot in the manner provided in said section 9-140, either on the form prescribed by the Secretary of the State under said section, or on the application form provided by any federal department or agency hereinbefore referred to.

(1955, S. 620d; 1969, P.A. 334; P.A. 80-281, S. 8, 31; P.A. 86-179, S. 22, 53; P.A. 93-30, S. 11, 14; P.A. 97-154, S. 12, 27.)

History: 1969 act added citizens temporarily residing outside territorial limits; P.A. 80-281 added overseas citizens qualified to vote under federal law; P.A. 86-179 deleted reference to elector or applicant for admission as an elector and substituted reference to person eligible to vote; Sec. 9-141 transferred to Sec. 9-153a in 1987; P.A. 93-30 updated reference to federal act in Subdiv. (6), effective July 1, 1993; P.A. 97-154 deleted provision that application form prescribed by the Secretary of the State be provided by the secretary, effective July 1, 1997.



Section 9-153b - (Formerly Sec. 9-142). Additional ballots.

(a) If any absentee ballot applicant applies for an additional absentee ballot, he shall note on his application the reason for his applying for an additional absentee ballot and he shall return the absentee voting set formerly issued to him before another set is issued to him, provided, if he is unable to return the set formerly issued to him, his application for an additional ballot shall be accompanied by a statement signed under the penalties of false statement in absentee balloting in which he shall set forth the reason for his inability to return the set formerly issued to him. If he fails to file such a statement, no additional set shall be issued to him.

(b) Except as provided in subsection (d) of this section for members of the armed forces, the municipal clerk shall mark the serially-numbered outer envelope “rejected” and note the reasons therefor on all absentee ballots and envelopes so returned to him and shall seal such unopened ballots in a package and retain them in a safe place until delivered in accordance with section 9-140c. The municipal clerk shall keep a list of the names of each absentee ballot applicant who has applied for more than one absentee ballot, as provided in section 9-140, together with the serial number appearing on the outer envelope of each absentee voting set issued to each such applicant including the latest one issued.

(c) When an absentee ballot applicant has applied for more than one absentee ballot, only the latest absentee ballot issued to him by the municipal clerk as determined by the serial number appearing on the outer envelope may be counted and all absentee ballots and envelopes formerly issued to that applicant shall be marked rejected as provided in subsection (b) of this section and not counted.

(d) Subsections (a), (b) and (c) of this section shall not apply to members of the armed forces, and if more than one absentee ballot is received from any elector who is a member of the armed forces, the ballot of such elector bearing the latest postmark shall be counted if no absentee ballot of such elector has already been counted, provided that the municipal clerk shall mark all serially-numbered outer envelopes bearing earlier postmarks “rejected” and note the reasons for rejection and shall deliver such ballots in accordance with section 9-140c.

(1955, S. 628d; 1957, P.A. 517, S. 3; 1971, P.A. 871, S. 72; P.A. 74-96, S. 5, 9; P.A. 76-50, S. 5, 7; P.A. 84-319, S. 14, 49; P.A. 86-179, S. 23, 53.)

History: 1971 act substituted penalty of “false statement” for “perjury”; P.A. 74-96 added “in absentee balloting” following “false statement”, effective January 1, 1975; P.A. 76-50 changed from 6 months to 60 days after election time in which clerk shall preserve voided ballots; P.A. 84-319 amended section to provide uniformity in procedures for marking absentee ballot envelopes by clerks and divided section into Subsecs.; P.A. 86-179 made technical changes; Sec. 9-142 transferred to Sec. 9-153b in 1987.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.



Section 9-153c - (Formerly Sec. 9-136b). Procedure in case of omission or error in printing or issuing of ballot.

(a) If a municipal clerk has omitted the name of a candidate, party or office designation, inserted an incorrect or misspelled name of a candidate, party or office designation, provided an absentee ballot applicant with a ballot which is not the correct ballot for his voting district, or incorrectly imprinted or failed to imprint the designation of a state or local question on an absentee ballot in the appropriate space, and if any such omission or error is likely to mislead any voter, he shall, as soon as he becomes aware of such omission or error, promptly mail to each applicant to whom such an absentee ballot has been issued, a correct absentee ballot, envelopes for its return and instructions, a statement explaining the error or omission including the correct name or question and a copy of this section. The municipal clerk shall inform the Secretary of the State when he proceeds under this subsection.

(b) Any additional absentee voting sets issued to applicants under this section shall be issued in consecutive ascending numerical order based upon the serial number appearing on the outer envelope for return of ballots to the municipal clerk, and the clerk shall keep a record of such numbers by making a notation on, or attaching a memorandum to, the applicant’s original application for an absentee ballot.

(c) The municipal clerk shall keep a list containing the name, address and voting district of each absentee ballot applicant who has been issued more than one absentee ballot under this section and the serial number appearing on the outer envelope of each absentee voting set so issued. The list shall be kept with the list required under section 9-140.

(d) If more than one ballot is received from an applicant who has been sent a correct ballot under subsection (a) of this section, the ballot bearing the latest serial number shall be counted, if no ballot of such applicant has already been counted. The municipal clerk shall inscribe the word “rejected” and note the reasons for rejection on the outer envelope of each of such applicant’s other ballots not so counted and shall seal them, unopened, in a package and retain them in a safe place until delivered in accordance with section 9-140c.

(P.A. 73-376; P.A. 76-50, S. 3, 7; P.A. 77-303, S. 1, 3; P.A. 82-426, S. 3, 14; P.A. 84-319, S. 12, 49; P.A. 86-179, S. 24, 53.)

History: P.A. 76-50 substituted municipal clerk for town clerk and deleted requirement that copy of question be mailed to applicants for absentee ballot; P.A. 77-303 added new Subsecs. (b) and (c) detailing procedures to be followed in correcting omissions or errors; P.A. 82-426 amended section to require corrective action by municipal clerk only if ballot omission or error is likely to be misleading; P.A. 84-319 revised procedure for correction when applicant provided with incorrect or defective ballot; P.A. 86-179 deleted provision re secretary’s examination and correction of ballots and made technical changes; Sec. 9-136b transferred to Sec. 9-153c in 1987.



Section 9-153d - (Formerly Sec. 9-143). Mailing of ballots to persons living outside of United States, military personnel, spouses or dependents.

(a) Either registrar of voters may, not more than ninety days before the day of an election, in a form to be prescribed by the Secretary of the State, direct the municipal clerk forthwith to mail an absentee ballot, with the necessary envelopes and instructions, to the best-known address, within the knowledge of the registrar issuing such direction, of an elector or applicant for admission as an elector who is living outside the territorial limits of the several states of the United States and the District of Columbia or who is a member of the armed forces, or the spouse or dependent of a member of the armed forces living where such member is stationed, whether such address is a home address or an armed service address, and such direction shall constitute sufficient application for such absentee ballot. The municipal clerk may, during such period, so act of his own motion and without waiting for the direction of a registrar of voters or other application, if the clerk first completes and retains in his records as an application the same direction form as is used by a registrar of voters.

(b) Within the time limits in subsection (b) of section 9-158c for availability of overseas ballots, either registrar of voters may, in a form to be prescribed by the Secretary of the State, direct the municipal clerk forthwith to mail an overseas ballot, with the necessary envelopes and instructions, to the best-known address, within the knowledge of the registrar issuing such direction, of a citizen of the United States who is eligible to vote as an overseas elector under sections 9-158a to 9-158m, inclusive, and such direction shall constitute sufficient application for such absentee ballot. Such ballot shall not be counted unless an application form prescribed in subsection (b) of section 9-158d is received by the town clerk prior to the day of the election or primary. The municipal clerk may, during such period, so act on his own motion and without waiting for the direction of a registrar of voters or other application, if the clerk first completes and retains in his records as an application the same direction form that is used by a registrar of voters.

(1949 Rev., S. 1136; 1953, S. 629d; 1957, P.A. 517, S. 4; February, 1965, P.A. 158, S. 2; 1967, P.A. 176, S. 1; 1969, P.A. 4, S. 1; P.A. 75-310, S. 6, 11; P.A. 84-319, S. 44, 49; P.A. 86-179, S. 25, 53; P.A. 91-351, S. 20, 28; P.A. 93-384, S. 23, 28; P.A. 97-154, S. 13, 27.)

History: 1965 act changed from not more than “two months” to “ninety days” before election time in which upon direction of a registrar absentee ballot to be mailed, effective for all elections on or after January 1, 1966; 1967 act added “spouse or dependent of member of armed forces living where member is stationed”, effective for all elections on or after January 1, 1968; 1969 act added authority for municipal clerk to mail ballots without waiting for direction of a registrar; P.A. 75-310 changed mailing period to 30 days before election, effective January 1, 1976; P.A. 84-319 amended section to permit mailing of absentee ballot up to 90 days before election, where prior limit was 30 days; P.A. 86-179 made technical changes; Sec. 9-143 transferred to Sec. 9-153d in 1987; P.A. 91-351 authorized registrars to direct clerk to mail absentee ballot to elector or applicant living outside United States; P.A. 93-384 designated existing section as Subsec. (a) and added Subsec. (b) re mailing overseas ballots to U.S. citizens eligible to vote as overseas electors, effective January 1, 1994; P.A. 97-154 deleted provisions that forms prescribed by the Secretary of the State be provided by the secretary, effective July 1, 1997.

See Sec. 9-153e re alternate application procedure for certain military personnel.



Section 9-153e - (Formerly Sec. 9-143a). Alternate application procedure for certain military personnel.

A member of the armed forces who is an elector or an applicant for admission as an elector, or the member’s spouse or dependent if living where such member is stationed, may apply before a regular election for a blank absentee ballot to vote for all offices being contested at the election. The clerk shall make such ballots available for this purpose beginning not earlier than ninety days before the election. Application shall be made upon a form prescribed by the Secretary of the State or on the federal postcard application form provided pursuant to the Uniformed and Overseas Citizens Absentee Voting Act, 100 Stat. 924, 42 USC 1973ff et seq., as amended from time to time, or any other applicable law and shall be issued only if the applicant states that due to military contingencies the regular application procedure, as set forth in section 9-140, cannot be followed. Upon receipt of the application, the municipal clerk shall issue the ballot either by mail or electronic means, as requested by the elector, which shall be prescribed and provided by the Secretary of the State, and a list of the offices to be voted upon indicating the number of individuals for which each elector may vote. As soon as a complete list of nominated candidates, including the party designations of such candidates, and questions is available, the clerk shall send such list to each applicant. If the list of candidates and questions is not available when the ballot is issued, the clerk shall include a statement indicating that such list shall be mailed as soon as it becomes available. The ballot shall permit the elector to vote by writing in the names of specific candidates and offices for which he is voting. The elector may also vote on the questions in a manner prescribed by the Secretary of the State. If such ballot is issued by electronic means, the clerk shall include a certification prescribed by the Secretary of the State that the elector shall be required to complete, sign and return with the completed ballot in order for such ballot to be counted. If the military contingency no longer exists, application for an additional ballot for all offices may be made pursuant to the provisions of section 9-153b.

(P.A. 78-94, S. 1, 2; P.A. 84-319, S. 45, 49; P.A. 86-179, S. 26, 53; P.A. 87-382, S. 13, 55; P.A. 93-30, S. 12, 14; June Sp. Sess. P.A. 10-1, S. 38.)

History: P.A. 84-319 amended section to provide for special ninety-day ballot; P.A. 86-179 made technical changes and deleted provision re write-in of name of candidate which is printed on ballot; Sec. 9-143a transferred to Sec. 9-153e in 1987; P.A. 87-382 provided for absentee ballot to be blank, instead of containing titles of contested offices, added provisions re issuance of list of offices to be voted upon and list of candidates and repealed provision permitting elector to vote by writing in a party preference; P.A. 93-30 updated reference to federal act, effective July 1, 1993; June Sp. Sess. P.A. 10-1 added provisions re issuance of ballot either by mail or electronic means, effective June 22, 2010.



Section 9-153f - (Formerly Sec. 9-143b). Alternate application procedure and early ballot for electors residing or traveling outside United States and certain military personnel.

Notwithstanding the provisions of section 9-140, any elector who is living, or expects to be living or traveling before and on election day, outside the territorial limits of the several states of the United States and the District of Columbia and any member of the armed forces who is an elector or an applicant for admission as an elector, or the member’s spouse or dependent if living where such member is stationed, may apply for a blank absentee ballot to vote for all offices being contested at an election or primary. Application shall be made upon a form prescribed by the Secretary of the State or on the federal postcard application form provided pursuant to the Uniformed and Overseas Citizens Absentee Voting Act, 100 Stat. 924, 42 USC 1973ff et seq., as amended from time to time, or any other applicable law. The municipal clerk receiving such an application shall, as soon as a complete list of candidates and questions to be voted upon at such election or primary becomes available, issue the ballot either by mail or electronic means, as requested by the elector, which shall be the blank ballot prescribed and provided by the Secretary of the State under section 9-153e. The clerk shall include with the ballot a complete list of the offices to be voted upon, the number of individuals for which each elector may vote, the candidates, and, in the case of an election, the party designation of each candidate and questions to be voted upon. If such ballot is issued by electronic means, the clerk shall include a certification prescribed by the Secretary of the State that the elector shall be required to complete, sign and return with the completed ballot in order for such ballot to be counted. If application for an absentee ballot is made at the time of availability of regular absentee ballots as provided in section 9-140, the provisions of section 9-140 shall prevail. Except as otherwise provided in this section, the procedures governing the issuance of ballots under this section shall conform as nearly as may be to the procedures provided in section 9-140.

(P.A. 84-319, S. 3, 49; P.A. 86-179, S. 27, 53; P.A. 87-382, S. 14, 55; P.A. 89-297, S. 12, 18; P.A. 90-156, S. 6, 11; P.A. 93-30, S. 13, 14; June Sp. Sess. P.A. 10-1, S. 39.)

History: P.A. 86-179 made technical changes and deleted provision re write-in of name of candidate which is printed on ballot; Sec. 9-143b transferred to Sec. 9-153f in 1987; P.A. 87-382 applied provisions of section to any armed forces member who is an elector or an applicant for admission and to member’s spouse or dependent if living where member stationed, provided for absentee ballot to be blank instead of containing titles of contested offices, required clerk to include list of offices to be voted upon with ballot and repealed provision permitting elector to vote by writing in a party preference; P.A. 89-297 provided for blank absentee ballot for any election or primary instead of for a regular election only; P.A. 90-156 authorized elector who “expects to be living or traveling before and on election day” outside of U.S. to apply for blank ballot; P.A. 93-30 updated reference to federal act, effective July 1, 1993; June Sp. Sess. P.A. 10-1 added provisions re issuance of ballot either by mail or electronic means and made technical changes, effective June 22, 2010.



Section 9-153g - Method for return of ballot used by certain military personnel. Report.

On or before October 1, 2013, the Secretary of the State, in consultation with the Military Department, shall select a method for use in any election or primary held after September 1, 2014, for returning any ballot issued pursuant to section 9-153e or 9-153f that (1) may be used by any elector or applicant for admission as an elector who is a member of the armed forces and expects to be living or traveling outside the several states of the United States and the District of Columbia before and on election day, or such member’s spouse or dependent if living where such member is stationed, (2) gives due consideration to the interests of maintaining the security of such ballot and the privacy of information contained on such ballot, and (3) ensures receipt, prior to the closing of the polls on the day of the election or primary, of such ballot by the municipality in which the member or member’s spouse or dependent is enrolled or has applied for admission as an elector, if such method is properly utilized by such member or such member’s spouse or dependent prior to the closing of the polls on the day of the election or primary. Not later than January 1, 2014, the Secretary of the State shall submit a report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to elections and veterans’ and military affairs describing such method and any legislative changes necessary for its implementation.

(P.A. 13-185, S. 1.)

History: P.A. 13-185 effective June 21, 2013.



Section 9-156 - Distribution and receipt of ballots by secretary.

Section 9-156 is repealed.

(1949 Rev., S. 1150; 1953, S. 643d; 1967, P.A. 176, S. 2; P.A. 75-310, S. 10, 11.)



Section 9-158 - Eligibility to vote for presidential electors after removal from state.

Section 9-158 is repealed.

(1953, S. 655d; September, 1957, P.A. 25, S. 1; 1972, P.A. 196, S. 18.)



Section 9-158a - *(See end of section for amended version and effective date.) Presidential and federal elections; overseas balloting. Definitions.

As used in sections 9-139c, 9-140b, 9-158a to 9-158m, inclusive, and 9-307:

(1) “Federal election” means any general or special election or any primary held solely or in part for the purpose of selecting, nominating or electing any candidate for the office of President, Vice President, presidential elector, member of the United States Senate or member of the United States House of Representatives;

(2) “Former resident” means a person who was a bona fide resident of a town in this state and who has removed from that town less than thirty days before the day of a presidential election and who for that reason is unable to register to vote in the election in his present town or state of residence;

(3) “Overseas elector” means any person permitted to vote pursuant to subsection (b) of section 9-158b;

(4) “Presidential election” means an election at which electors of President and Vice-President are elected;

(5) “Resident” means a bona fide resident of a town in this state;

(6) “State” includes any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, Guam and the Virgin Islands; and

(7) “United States” includes the several states, the District of Columbia, the Commonwealth of Puerto Rico, Guam and the Virgin Islands, but does not include American Samoa, The Canal Zone, the trust territory of the Pacific Islands or any other territory or possession of the United States.

(1972, P.A. 196, S. 1; P.A. 82-247, S. 3; P.A. 86-179, S. 28, 53.)

*Note: On and after July 1, 2013, this section, as amended by section 3 of public act 12-56, is to read as follows:

“Sec. 9-158a. Presidential and federal elections; overseas balloting. Definitions. As used in sections 9-139c, 9-140b, 9-158a to 9-158m, inclusive, and 9-307:

(1) “Federal election” means any general or special election or any primary held solely or in part for the purpose of selecting, nominating or electing any candidate for the office of President, Vice President, presidential elector, member of the United States Senate or member of the United States House of Representatives;

(2) “Former resident” means a person who was a bona fide resident of a town in this state and who has moved from that town to another state less than thirty days before the day of a presidential election and who for that reason is unable to register to vote in the election in such person’s present town or state of residence;

(3) “Overseas elector” means any person permitted to vote pursuant to subsection (b) of section 9-158b;

(4) “Presidential election” means an election at which electors of President and Vice-President are elected;

(5) “Resident” means a bona fide resident of a town in this state;

(6) “State” includes any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, Guam and the Virgin Islands; and

(7) “United States” includes the several states, the District of Columbia, the Commonwealth of Puerto Rico, Guam and the Virgin Islands, but does not include American Samoa, The Canal Zone, the trust territory of the Pacific Islands or any other territory or possession of the United States.”

(1972, P.A. 196, S. 1; P.A. 82-247, S. 3; P.A. 86-179, S. 28, 53; P.A. 12-56, S. 3.)

History: P.A. 82-247 deleted definition of absentee elector and replaced alphabetic Subdiv. indicators with numeric indicators; P.A. 86-179 made technical changes and added definitions relating to overseas balloting; P.A. 12-56 amended Subdiv. (2) by redefining “former resident” and making a technical change, effective July 1, 2013.



Section 9-158b - *(See end of section for amended version of subsection (a) and effective date.) Eligibility for presidential or overseas ballot.

*(a) Each citizen of the United States who is at least eighteen years of age, is a resident or former resident and who has not forfeited his electoral privileges because of a disfranchising crime, may vote for presidential and vice-presidential electors, but for no other offices, in the town in this state in which he resides, or formerly resided in the manner provided in sections 9-158c to 9-158m, inclusive.

(b) Each citizen of the United States who is at least eighteen years of age; who resides outside the United States and who, immediately prior to moving outside the United States, was a bona fide resident of a town in this state; who is not registered to vote and is not voting in any other state or election district of a state or territory or in any territory or possession of the United States, who has a valid passport or card of identity and registration issued under the authority of the Secretary of State of the United States or alternative form of identification and who has not forfeited his electoral privileges because of a disfranchising crime, may vote in federal elections in the town in this state in which he formerly resided immediately prior to his departure from the United States in the manner provided in sections 9-158c to 9-158m, inclusive. The exercise of any right to vote in federal elections by any citizen outside the United States shall not affect the determination of his place of residence or domicile for purposes of any tax imposed under federal, state or local law.

(c) Each citizen of the United States born outside of the United States who is at least eighteen years of age, whose parent or guardian was a bona fide resident of a town in this state immediately prior to moving outside the United States, who is not registered to vote and is not voting in any other state or election district of a state or territory or in any territory or possession of the United States, who has a valid passport or card of identity and registration issued under the authority of the Secretary of State of the United States or alternative form of identification and who has not forfeited such citizen’s electoral privileges because of a disfranchising crime, shall be eligible to vote pursuant to this section. Such citizen may vote in federal elections in the town in this state in which the citizen’s parent or guardian formerly resided immediately prior to the parent’s or guardian’s departure from the United States, in the manner provided in sections 9-158c to 9-158m, inclusive.

(1972, P.A. 196, S. 2; P.A. 82-247, S. 4; P.A. 86-179, S. 29, 53; P.A. 89-297, S. 8, 18; June Sp. Sess. P.A. 10-1, S. 35.)

*Note: On and after July 1, 2013, subsection (a) of this section, as amended by section 4 of public act 12-56, is to read as follows:

“(a) Each citizen of the United States who is at least eighteen years of age, is a former resident and who has not forfeited such citizen’s electoral privileges because of a disfranchising crime, may vote for presidential and vice-presidential electors, but for no other offices, in the town in this state in which such citizen formerly resided in the manner provided in sections 9-158c to 9-158m, inclusive.”

(1972, P.A. 196, S. 2; P.A. 82-247, S. 4; P.A. 86-179, S. 29, 53; P.A. 89-297, S. 8, 18; June Sp. Sess. P.A. 10-1, S. 35; P.A. 12-56, S. 4.)

History: P.A. 82-247 removed absentee electors from applicability statement; P.A. 86-179 made technical changes and added provisions re overseas balloting; P.A. 89-297 deleted requirement that citizen not maintain a domicile in order to vote in manner provided in Secs. 9-158c to 9-158m, inclusive; June Sp. Sess. P.A. 10-1 added Subsec. (c) re voting eligibility of citizens born outside the United States, effective June 22, 2010; P.A. 12-56 amended Subsec. (a) by limiting the applicability of provisions to former residents and making a technical change, effective July 1, 2013.



Section 9-158c - *(See end of section for amended versions of subsections (a) and (b) and effective date.) Application for ballot.

*(a)(1) Not earlier than forty-five days before the election and not later than the close of the polls on election day, each resident, or former resident who desires to vote in a presidential election under sections 9-158a to 9-158m, inclusive, may apply for a “presidential ballot” to the municipal clerk of the town in which he is qualified to vote on the form prescribed in section 9-158d. Application for a “presidential ballot” may be made in person or absentee, in the manner provided for applying for an absentee ballot under section 9-140, except as provided in said sections 9-158a to 9-158m, inclusive.

(2) A municipal clerk shall have the authority to designate a location in a municipal facility for the distribution, completion and processing of presidential ballot applications and the distribution, casting and return of presidential ballots under sections 9-158a to 9-158m, inclusive, on election day. Such municipal clerk may appoint one or more presidential ballot assistants to serve at such location, may delegate to such assistants any of the responsibilities assigned to municipal clerks under said sections, and shall train and supervise such presidential ballot assistants.

*(b) Each overseas elector who desires to vote in a federal election under subsection (b) of section 9-158b may apply for an overseas ballot not earlier than (1) the forty-fifth day preceding a federal election which is a general election or a general election held in conjunction with a special election and (2) the thirtieth day preceding a federal election which is a primary or a federal election which is a special election not held in conjunction with a general election. Application shall be made to the town clerk of the municipality in which he is so qualified to vote on a form prescribed in subsection (b) of section 9-158d.

(c) Notwithstanding the provisions of subdivision (1) of subsection (b) of this section, in any year in which the date of a primary is advanced pursuant to subdivision (2) of subsection (a) of section 9-376, overseas electors may not apply for an overseas ballot earlier than the fortieth day preceding a federal election which is a general election or a general election held in conjunction with a special election.

(1972, P.A. 196, S. 3; P.A. 86-179, S. 30, 53; P.A. 89-297, S. 16, 18; P.A. 97-154, S. 6, 27; P.A. 04-80, S. 1.)

*Note: On and after July 1, 2013, subsections (a) and (b) of this section, as amended by section 5 of public act 12-56, are to read as follows:

“(a)(1) Not earlier than forty-five days before the election and not later than the close of the polls on election day, each former resident who desires to vote in a presidential election under sections 9-158a to 9-158m, inclusive, may apply for a “presidential ballot” to the municipal clerk of the town in which such former resident is qualified to vote on the form prescribed in section 9-158d. Application for a “presidential ballot” may be made in person or absentee, in the manner provided for applying for an absentee ballot under section 9-140, except as provided in said sections 9-158a to 9-158m, inclusive.

(2) A municipal clerk shall have the authority to designate a location in a municipal facility for the distribution, completion and processing of presidential ballot applications and the distribution, casting and return of presidential ballots under sections 9-158a to 9-158m, inclusive, on election day. Such municipal clerk may appoint one or more presidential ballot assistants to serve at such location, may delegate to such assistants any of the responsibilities assigned to municipal clerks under said sections, and shall train and supervise such presidential ballot assistants.

(b) Each overseas elector who desires to vote in a federal election under subsection (b) of section 9-158b may apply for an overseas ballot not earlier than (1) the forty-fifth day preceding a federal election which is a general election or a general election held in conjunction with a special election, and (2) the thirtieth day preceding a federal election which is a primary or a federal election which is a special election not held in conjunction with a general election. Application shall be made to the town clerk of the municipality in which the elector is so qualified to vote on a form prescribed in subsection (b) of section 9-158d.”

(1972, P.A. 196, S. 3; P.A. 86-179, S. 30, 53; P.A. 89-297, S. 16, 18; P.A. 97-154, S. 6, 27; P.A. 04-80, S. 1; P.A. 12-56, S. 5.)

History: P.A. 86-179 made technical changes and added subsecs. relating to overseas balloting; P.A. 89-297 amended Subsec. (b) by changing earliest date for applying for overseas ballot from nineteenth day preceding a federal election which is a primary to thirtieth day; P.A. 97-154 amended Subsec. (a) by extending application deadline for residents from seven days before election to close of polls on election day, effective July 1, 1997; P.A. 04-80 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2), authorizing municipal clerk to designate location in municipal facility for presidential ballots and applications and to appoint presidential ballot assistants, effective July 1, 2004; P.A. 12-56 amended Subsec. (a)(1) by limiting the applicability of provisions to former residents and amended Subsec. (b) by making technical changes, effective July 1, 2013.



Section 9-158d - Application form.

(a) The application for a presidential ballot shall be a form signed in duplicate by the applicant under penalty of false statement in absentee balloting, which shall provide substantially as follows:

To the Town Clerk of the Town of ...., Connecticut

I, the undersigned, declare under penalty of false statement in absentee balloting that the following statements are true:

1. I am a citizen of the United States.

2. I have not forfeited my electoral privileges because of conviction of a disfranchising crime.

3. I was born on ...., and on the day of the next presidential election, I shall be at least 18 years of age.

4. FORMER RESIDENT. I am a former resident of the above town, to which I am making this application, and resided at .... Street therein. I moved from such town to my present town and state of residence on the .... day of ...., 20.., being within thirty days before the date of the next presidential election, and for that reason I cannot register to vote in said presidential election in my present town and state of residence. I am now a bona fide resident of the Town of ...., in the state of ...., now residing at .... Street therein.

5. I hereby apply for a “presidential ballot” for the election to be held on ...., 20... I have not voted and will not vote otherwise than by this ballot at that election. I am not eligible to vote for electors of President and Vice-President in any other state.

6. The said ballot is to be given to me personally or mailed to me at

.... (bona fide mailing address)

Dated at ...., this .... day of .... 20...

.... (Signature of applicant)

(b) The application for an overseas ballot shall be the federal application permitted under section 9-153a or a form signed by the applicant under penalty of false statement in absentee balloting which shall provide substantially as follows:

To the Town Clerk of the Town of ...., Connecticut

I, the undersigned, declare under penalty of false statement in absentee balloting that the following statements are true:

1. I am a citizen of the United States.

2. I have not forfeited my electoral privileges because of conviction of a disfranchising crime.

3. I was born on ...., and on the day of the next federal election, I shall be at least eighteen years of age.

4. I was a resident of the above town, to which I am making this application, and resided at no. .... Street therein. I moved from such town to my present residence on the .... day of ...., 20... I now reside in ...., at no. .... Street therein.

5. I have a valid passport or card of identity and registration issued under the authority of the Secretary of State of the United States or alternate form of identification.

(  ) Primary

6. I hereby apply for an overseas ballot for the

(  ) General Election

(  ) Special Election

to be held on ...., 20... I do not maintain a domicile in any other state or election district of any state or territory or any territory or possession of the United States. I have not voted and will not vote otherwise than by this ballot at such election or primary for which I now apply for an overseas ballot. I am not eligible to vote in any town in Connecticut or in any other state or election district of any state or territory or any territory or possession of the United States.

7. The said ballot is to be mailed to me at ....

.... (Mailing address)

Dated at ...., this .... day of ...., 20...

.... (Signature of applicant)

(1972, P.A. 196, S. 4; P.A. 82-247, S. 5; P.A. 86-179, S. 31, 53; P.A. 87-382, S. 15, 55; P.A. 89-297, S. 9, 18; P.A. 93-384, S. 24, 28; P.A. 97-154, S. 7, 27; P.A. 12-56, S. 6; P.A. 13-264, S. 1.)

History: P.A. 82-247 deleted references to absentee elector; P.A. 86-179 made technical changes and added subsection re application for overseas ballot; P.A. 87-382, in sentence 4. of Subsec. (b) substituted “was” for “am” and deleted “former”; P.A. 89-297 deleted statement in Subsec. (b) that applicant does not maintain a domicile “in this state”; P.A. 93-384 amended Subsec. (b) to authorize application to be “a form signed by the applicant under penalty of false statement in absentee balloting” instead of “in the form of an affidavit subscribed and sworn to before an officer authorized to administer oaths” and deleted provision listing persons authorized to administer oaths and the part of the form to be subscribed by administering officer, effective January 1, 1994; P.A. 97-154 amended Subsec. (a) by providing for application to be signed by applicant under penalty of false statement in absentee balloting instead of sworn to by applicant, and deleting certain provisions re oaths, effective July 1, 1997; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 12-56 amended Subsec. (a) by deleting provision in statement 3. re completion of statement 4. or 5., deleting former statement 4. re resident, redesignating existing statements 5. to 7. as statements 4. to 6., adding references to state of residence in redesignated statement 4. and deleting reference to any other town in Connecticut in redesignated statement 5., effective July 1, 2013; P.A. 13-264 made a technical change in Subsec. (a), effective July 1, 2013.



Section 9-158e - *(See end of section for amended version of subsection (a) and effective date.) Identification required from person applying for presidential ballot. Mailing or giving of presidential ballot to applicant. Mailing overseas ballot to applicant.

*(a) A person applying for a presidential ballot in person shall present: (1) A current and valid photo identification, or (2) a copy of a current utility bill, bank statement, government check, paycheck or other government document that shows the name and address of the voter. The application for a presidential ballot by mail shall be accompanied by: (A) A copy of a current and valid photo identification, or (B) a copy of a current utility bill, bank statement, government check, paycheck or government document that shows the name and address of the voter. Upon receipt of an application for a presidential ballot under sections 9-158a to 9-158m, inclusive, the clerk, if satisfied that the application is proper and that the applicant is qualified to vote under said sections, shall forthwith give or mail to the applicant, as the case may be, a ballot for presidential and vice-presidential electors for use at the election and instructions and envelopes for its return. At such time the clerks shall also mail a duplicate of the application to the appropriate official of (i) the state or the town in this state in which the applicant last resided in the case of an applicant who is a resident, or (ii) the state or the town in this state in which the applicant now resides in the case of an applicant who is a former resident.

(b) Upon receipt of an application for an overseas ballot, the clerk, if satisfied that the application is proper and that the applicant is qualified to vote at the federal election for which the application is made, pursuant to the provisions of sections 9-158b to 9-158m, inclusive, shall forthwith mail a ballot containing the names and offices of the candidates for federal office and instructions and envelopes for its return to the applicant.

(1972, P.A. 196, S. 5; P.A. 86-179, S. 32, 53; June 30 Sp. Sess. P.A. 03-6, S. 98.)

*Note: On and after July 1, 2013, subsection (a) of this section, as amended by section 7 of public act 12-56, is to read as follows:

“(a) A person applying for a presidential ballot in person shall present: (1) A current and valid photo identification, or (2) a copy of a current utility bill, bank statement, government check, paycheck or other government document that shows the name and address of the voter. The application for a presidential ballot by mail shall be accompanied by: (A) A copy of a current and valid photo identification, or (B) a copy of a current utility bill, bank statement, government check, paycheck or government document that shows the name and address of the voter. Upon receipt of an application for a presidential ballot under sections 9-158a to 9-158m, inclusive, the clerk, if satisfied that the application is proper and that the applicant is qualified to vote under said sections, shall forthwith give or mail to the applicant, as the case may be, a ballot for presidential and vice-presidential electors for use at the election and instructions and envelopes for its return.”

(1972, P.A. 196, S. 5; P.A. 86-179, S. 32, 53; June 30 Sp. Sess. P.A. 03-6, S. 98; P.A. 12-56, S. 7.)

History: P.A. 86-179 made technical changes and added subsection re mailing of overseas ballot to elector; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) by requiring identification from person applying for presidential ballot and making technical changes, effective January 1, 2004; P.A. 12-56 amended Subsec. (a) by eliminating requirement re mailing of duplicate application, effective July 1, 2013.



Section 9-158f - Envelope.

(a) The voter, after marking his presidential ballot so as to express his choice, shall fold it so as to conceal the markings, and enclose it in an inner envelope furnished by the town clerk for such purpose. The envelope shall have imprinted upon its back a statement which shall be signed by the voter. The failure of the voter to date the statement shall not invalidate the ballot. Such statement shall be substantially as follows:

Certification of Presidential Voter

I, the undersigned, do hereby state under the penalties of false statement in absentee balloting that:

(1) I am qualified to vote for Presidential and Vice-Presidential electors in the town of .... Connecticut, at the presidential election to be held on November ...., 20...

(2) I have not applied, nor do I intend to apply, for a ballot to vote for Presidential and Vice-Presidential electors at said election from any other town, city, county or state, and

(3) I have not voted, and I will not vote otherwise than by this ballot in said presidential election.

Dated at ...., this .... day of .... 20...

.... (Signature of voter)

(b) The overseas elector, after marking his overseas ballot so as to express his choice, shall fold it so as to conceal the markings and enclose it in an inner envelope furnished by the town clerk for such purpose. The envelope shall have imprinted upon its back a statement which shall be signed by the elector. The failure of the elector to date the statement shall not invalidate the ballot. The statement shall be substantially as follows:

Certification of Overseas Elector

I, the undersigned, do hereby state under the penalties of false statement in absentee balloting that:

(1) I am qualified to vote for candidates for federal office in the town of ...., Connecticut, at the federal election to be held on ...., 20...

(2) I have not applied, nor do I intend to apply, for a ballot to vote for candidates for federal office at said election from any other town, city or county in Connecticut or in any other state or election district of any state or territory or any territory or possession of the United States.

(3) I have not voted, and I will not vote otherwise than by this ballot in said federal election.

Dated at ...., this .... day of ...., 20...

.... (Signature of overseas elector)

(1972, P.A. 196, S. 6; P.A. 74-96, S. 6, 9; P.A. 78-79, S. 1, 4; P.A. 82-247, S. 6; P.A. 86-179, S. 33, 53.)

History: P.A. 74-96 made minor changes in wording of form; P.A. 78-79 added requirement that statement upon back of inner envelope be signed by the voter and provided that failure of voter to date statement shall not invalidate the ballot; P.A. 82-247 deleted reference to absentee elector; P.A. 86-179 made technical changes and added subsection re overseas elector’s certification; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 9-158g - Return to town clerk.

The voter shall sign the certification upon the inner envelope, securely seal it, enclose it in an outer serially-numbered envelope, and return it to the municipal clerk of the town in which he is qualified to vote. The clerk shall keep it in his office until delivered by him to the registrars of voters at the same time and in the same manner as is provided for absentee ballots. If the ballot is returned by a person other than the voter or the United States Postal Service, the person delivering the ballot shall sign his name and address and the date and time of its delivery on the outer envelope in the clerk’s presence. The ballot, to be cast, shall be returned so that it is received by the town clerk not later than the close of the polls on the day of the election.

(1972, P.A. 196, S. 7; P.A. 86-179, S. 34, 53.)

History: P.A. 86-179 made technical changes.



Section 9-158h - List of applicants.

The clerk shall prepare and keep open to public inspection a list of all persons who have applied under sections 9-158a to 9-158m, inclusive, to vote as presidential voters or overseas electors with their names, voting addresses and application dates together with the serial number of the return envelopes issued, and shall maintain an alphabetical index of the list for a period of one hundred eighty days after the election or primary.

(1972, P.A. 196, S. 8; P.A. 86-179, S. 35, 53; P.A. 87-382, S. 16, 55.)

History: P.A. 86-179 made technical changes and added reference to overseas electors; P.A. 87-382 substituted “one hundred eighty days” for “six months”.



Section 9-158i - Secretary to prepare and distribute ballots and forms.

The Secretary of the State shall prepare, print and distribute to the town clerk in each town in this state, a sufficient number of ballots and other necessary forms to be used by the persons eligible to vote for the offices of presidential electors or federal offices under the provisions of sections 9-158a to 9-158m, inclusive. The words “Presidential Ballot” or “Overseas Ballot” shall appear on each such ballot and no such ballot shall afford any opportunity to vote for any office or officer except presidential electors or federal offices. The Secretary of the State may make any changes in any forms prescribed by, or provided for, in said sections which, in the opinion of the secretary, are necessary to cause said forms to conform to the provisions of applicable federal law.

(1972, P.A. 196, S. 9; P.A. 86-179, S. 36, 53.)

History: P.A. 86-179 made technical changes and added provisions re overseas balloting.



Section 9-158j - Notice to registrars.

Upon receipt of an application for a “Presidential Ballot” or “Overseas Ballot” the town clerk shall forthwith notify the registrars of voters of the applicant’s name, with a notation designating him as a person voting for presidential and vice-presidential electors or federal offices only. If the name of a presidential voter who is a former resident appears on the registry list, the registrars shall insert the letters “pf” in the margin preceding his name. The registrars shall prepare a list of names and addresses of presidential voters and overseas electors whose names do not appear on the registry list, for each voting district, which list shall accompany the check list to be used at such election in such district. The registrars shall insert the letters “pf” in the margin of such list of presidential voters preceding the name of each applicant who is a former resident.

(1972, P.A. 196, S. 10; P.A. 82-247, S. 7; P.A. 86-179, S. 37, 53.)

History: P.A. 82-247 deleted provision requiring registrars to insert letter “p” in margin preceding absentee elector’s name; P.A. 86-179 made technical changes and added references to overseas balloting.



Section 9-158l - *(See end of section for amended version and effective date.) False statements. Neglect of duty by public official.

Any person wilfully making a false statement on any statement required by sections 9-158a to 9-158m, inclusive, to be made in the form of an affidavit or a statement under penalties of false statement in absentee balloting, shall be subject to the penalties imposed by law for such statements. If any public official wilfully refuses or neglects to perform any of the duties prescribed by sections 9-140b, 9-140c and 9-158a to 9-158m, inclusive, or violates any of the provisions of said sections, he shall be subject to the penalties imposed by law.

(1972, P.A. 196, S. 12; P.A. 74-96, S. 7, 9; P.A. 86-179, S. 39, 53.)

*Note: On and after July 1, 2013, this section, as amended by section 8 of public act 12-56, is to read as follows:

“Sec. 9-158l. False statements. Neglect of duty by public official. Any person wilfully making a false statement on any statement required by sections 9-158a to 9-158m, inclusive, to be made in the form of an affidavit or a statement under penalties of false statement in absentee balloting, shall be subject to the penalties imposed by law for such statements. If any public official wilfully refuses or neglects to perform any of the duties prescribed by sections 9-158a to 9-158m, inclusive, or violates any of the provisions of said sections, such official shall be subject to the penalties imposed by law.”

(1972, P.A. 196, S. 12; P.A. 74-96, S. 7, 9; P.A. 86-179, S. 39, 53; P.A. 12-56, S. 8.)

History: P.A. 74-96 added “in absentee balloting” following “false statement”; P.A. 86-179 made technical changes; P.A. 12-56 deleted references to Secs. 9-140b and 9-140c and made a technical change, effective July 1, 2013.



Section 9-158m - Absentee voting law applicable.

Except as otherwise provided in sections 9-158a to 9-158m, inclusive, the provisions of law relating to absentee ballots shall apply to the distribution, casting and counting of presidential and overseas ballots under said sections and to the furnishing of election supplies and ballots, canvassing of ballots and making returns of the results of the election under said sections.

(1972, P.A. 196, S. 13; P.A. 86-179, S. 40, 53.)

History: P.A. 86-179 added reference to overseas balloting and made technical change.



Section 9-158n - Voting in person.

Section 9-158n is repealed.

(1972, P.A. 196, S. 17; P.A. 78-153, S. 18, 32; P.A. 82-247, S. 12.)



Section 9-159 to 9-159m - Ballots. Overseas ballots.

Sections 9-159 to 9-159m, inclusive, are repealed.

(September, 1957, P.A. 25, S. 2; March, 1958, P.A. 27, S. 23; 1972, P.A. 196, S. 18; P.A. 76-295, S. 1–13, 18; P.A. 78-79, S. 2, 4; 78-153, S. 10–17, 32; P.A. 79-363, S. 20, 38; P.A. 80-281, S. 9, 10, 31; P.A. 83-544, S. 2, 4; P.A. 84-319, S. 24, 49; P.A. 86-179, S. 52, 53.)



Section 9-159o - (Formerly Sec. 9-151a). Voting in person after ballot has been sent.

Any elector who has returned an absentee ballot to the clerk and who finds he is able to vote in person shall proceed before ten o’clock a.m. on election, primary or referendum day to the municipal clerk’s office and request that his ballot be withdrawn. The municipal clerk shall remove the ballot from the sealed package and shall mark the serially-numbered outer envelope, which shall remain unopened, “rejected” and note the reasons for rejection. The elector shall also endorse the envelope. The rejected ballot shall then be returned to the sealed package until delivered on election, primary or referendum day to the registrars of voters in accordance with section 9-140c. The clerk shall then give the elector a signed statement directed to the moderator of the voting district in which the elector resides stating that the elector has withdrawn his absentee ballot and may vote in person. Upon delivery of the statement by the elector to the moderator, the moderator shall cause the absentee indication next to the name of the elector to be stricken from the official checklist and the elector may then have his name checked and vote in person. In the case of central counting, the clerk shall make a similar notation on the duplicate checklist to be used by the absentee ballot counters.

(P.A. 75-300, S. 2, 9; P.A. 77-187, S. 5, 9; P.A. 78-153, S. 20, 32; P.A. 79-363, S. 19, 38; P.A. 84-319, S. 21, 49; P.A. 86-179, S. 42, 53; P.A. 95-171, S. 12, 14; P.A. 96-119, S. 5, 14.)

History: P.A. 77-187 changed time of count to twelve noon from “not earlier than two p.m.”; P.A. 78-153 changed “town” to “municipal” clerk, effective January 1, 1979; P.A. 79-363 made technical changes; in 1979 transferred Sec. 9-147c to Sec. 9-151a; P.A. 84-319 amended section to provide a uniform procedure for checking and marking ballots; P.A. 86-179 made technical changes and substituted “checklist” for “registry list”; Sec. 9-151a transferred to Sec. 9-159o in 1987; P.A. 95-171 changed the time before which ballots must be withdrawn from before noon to before ten a.m., effective January 1, 1996; P.A. 96-119 deleted “at twelve o’clock noon,” effective May 24, 1996.



Section 9-159p - (Formerly Sec. 9-232g). Challenge of absentee ballots.

(a) Any elector may challenge the right of any person offering to vote by absentee ballot based upon false identity, disenfranchisement for conviction of a felony or lack of bona fide residence. The failure of an elector to challenge, pursuant to this section, the right of a person to vote by absentee ballot shall not bar such elector from bringing an action to contest the primary or election under section 9-323, 9-324, 9-328 or 9-329a, based on the alleged invalidity of the absentee ballot cast at such primary or election.

(b) Challenges shall not be made indiscriminately and may only be made if the challenger knows or reasonably believes that the right of the person offering to vote by absentee ballot should be denied on one or more of the grounds specified in subsection (a) of this section.

(c) Challenges made concerning ballots which the municipal clerk has not delivered to the registrars of voters for counting pursuant to sections 9-140c and 9-147a shall be made in writing to the municipal clerk. Challenges made concerning ballots which the municipal clerk has delivered to the registrars of voters for counting pursuant to sections 9-140c and 9-147a shall be made in writing to the moderator of the polling place at which the ballot is to be counted or the central counting moderator. All challenges shall be made under oath.

(d) Immediately upon receipt of a challenge, the municipal clerk shall send copies of the challenge to each registrar of voters and to the person offering to vote by absentee ballot. The clerk shall send the copy of the challenge to the person offering to vote by first class certified mail to the mailing address shown on the application for the absentee ballot. The clerk shall furnish copies of any written response to the challenge to each registrar of voters. The clerk shall deliver the ballot in the inner envelope, which shall not be opened, the serially-numbered envelope and any other evidence relevant to the challenge, to the registrars, who shall sign a receipt for the same.

(e) Immediately upon receipt of a challenge, the moderator shall deliver copies of the challenge to each registrar of voters. The moderator shall also deliver, or designate another election, primary or referendum official to deliver, the ballot in the inner envelope, which shall not be opened, the serially-numbered envelope and any other evidence relevant to the challenge to the registrars, who shall sign a receipt for the same.

(f) The registrars of voters shall examine the challenge, any written response to the challenge and any other evidence or information they deem relevant to the challenge, including the inner envelope, which shall not be opened, and shall determine whether the challenge should be upheld. If the registrars fail to agree that the challenge should be upheld, it shall be deemed to have been denied.

(g) The registrars of voters shall make the determination not earlier than noon of the day of the election, primary or referendum at which the ballot is submitted and not later than the time when the counting of all other absentee ballots at the election, primary or referendum has been completed.

(h) The registrars of voters shall notify, in writing, the municipal clerk and the moderator, or the moderator of the central location if central counting of absentee ballots has been designated, of their determination. If the challenge is denied, the absentee ballot shall be delivered by the registrars to the appropriate location for counting pursuant to law. If the challenge is upheld, the registrars shall mark the word “rejected” on the serially-numbered outer envelope and note the reasons for rejection, and shall return it together with all other evidence received in connection with the challenge to the municipal clerk who shall retain the same until delivered in accordance with section 9-140c, except that a challenge to a ballot which the municipal clerk has delivered to the registrars of voters for counting pursuant to sections 9-140c and 9-147a shall be returned to the moderator to whom the challenge was made.

(i) Within five days after the election, primary or referendum the municipal clerk shall send to the person whose offer to vote was challenged a copy of the written determination of the registrars and a statement as to the disposition of the absentee ballot.

(P.A. 81-467, S. 1, 8; P.A. 84-319, S. 32, 49; P.A. 86-179, S. 43, 53; P.A. 88-101, S. 1, 2.)

History: P.A. 84-319 amended section to permit challenges to be made to, and decided by, the election or primary moderator in certain instances; P.A. 86-179 made technical changes and added references to referenda; Sec. 9-232g transferred to Sec. 9-159p in 1987; P.A. 88-101 amended Subsec. (a) by providing that failure to challenge right of person to vote by absentee ballot is not a bar to action contesting primary or election.



Section 9-159q - (Formerly Sec. 9-159n). Supervised absentee voting by patients at institutions upon request of registrar, administrator. Supervised absentee voting by applicants from same street address at discretion of registrars.

(a) As used in this section:

(1) “Institution” means a veterans’ health care facility, residential care home, health care facility for the handicapped, nursing home, rest home, mental health facility, alcohol or drug treatment facility, an infirmary operated by an educational institution for the care of its students, faculty and employees or an assisted living facility; and

(2) “Designee” means an elector of the same town and political party as the appointing registrar of voters which elector is not an employee of the institution at which supervised voting is conducted.

(b) Notwithstanding any provision of the general statutes to the contrary, if less than twenty of the patients in any institution in the state are electors, absentee ballots voted by such electors shall, upon request of either registrar of voters in the town of such electors’ voting residence or the administrator of such institution, be voted under the supervision of such registrars of voters or their designees in accordance with the provisions of this section. The registrars of voters of a town other than the town in which an institution is located may refuse a request by the administrator of such institution when, in their written opinion, the registrars agree that such request is unnecessary, in which case this section shall not apply. Such registrars shall inform the administrator and the town clerk of the electors’ town of voting residence of their refusal.

(c) Except as provided in subsection (e) of this section, such request shall be made in writing and filed with the town clerk and registrars of voters of the town of such electors’ voting residence, not more than forty-five days prior to an election or thirty-four days prior to a primary and not later than the seventh day prior to an election or primary. The request shall specify the name and location of the institution and the date and time when the registrars of voters or their designees shall supervise the casting of absentee ballots at the institution. The request shall also specify one or more alternate dates and times when supervised voting may occur. No request shall specify a date or an alternate date for supervised voting which is later than the last business day before the election or primary.

(d) The town clerk shall not mail or otherwise deliver an absentee ballot to an applicant who is a patient in any institution if a request for supervision of absentee balloting at that institution has been filed with the clerk during the period set forth in subsection (c) of this section. The clerk shall instead deliver such ballot or ballots to the registrars of voters or their designees who will supervise the voting of such ballots in accordance with this section.

(e) Except in the case of a written refusal as provided in subsection (b) of this section, upon receipt of a request for supervision of absentee balloting during the period set forth in subsection (c) of this section, the registrar or registrars of voters who received the request shall inform the registrar or administrator who made the request and the town clerk as to the date and time when such supervision shall occur, which shall be the date and time contained in the request or the alternate date and time contained in the request. If the registrar or registrars fail to select either date, the supervision shall take place on the date and time contained in the request. If a request for supervision of absentee balloting at an institution is filed during the period set forth in subsection (c) of this section and the town clerk receives an application for an absentee ballot from a patient in the institution after the date when supervised balloting occurred, either registrar of voters may request, in writing, to the appropriate town clerk and registrars of voters that the supervision of the voting of absentee ballots at such institution in accordance with this section be repeated, and in such case the registrars or their designees shall supervise absentee balloting at such institution on the date and at the time specified in the subsequent request, which shall be not later than the last business day before the election or primary.

(f) On the date when the supervision of absentee balloting at any institution is to occur, the town clerk shall deliver to the registrars or their designees the absentee ballots and envelopes for all applicants who are electors of such clerk’s town and patients at such institution. The ballot and envelopes shall be prepared for delivery to the applicant as provided in sections 9-137 to 9-140a, inclusive. The registrars or their designees shall furnish the town clerk a written receipt for such ballots.

(g) The registrars or their designees, as the case may be, shall jointly deliver the ballots to the respective applicants at the institution and shall jointly supervise the voting of such ballots. The ballots shall be returned to the registrars or their designees by the electors in the envelopes provided and in accordance with the provisions of sections 9-137, 9-139 and 9-140a. If any elector asks for assistance in voting his ballot, two registrars or their designees of different political parties or, for a primary, their designees of different candidates, shall render such assistance as they deem necessary and appropriate to enable such elector to vote his ballot. The registrars or their designees may reject a ballot when (1) the elector declines to vote a ballot, or (2) the registrars or their designees are unable to determine how the elector who has requested their assistance desires to vote the ballot. When the registrars or their designees reject a ballot, they shall mark the serially-numbered outer envelope “rejected” and note the reasons for rejection. Nothing in this section shall limit the right of an elector to vote his ballot in secret.

(h) After all ballots have been voted or marked “rejected” in accordance with subsection (g) of this section, the registrars or their designees shall jointly deliver or mail them in the envelopes, which shall be sealed, to the appropriate town clerk, who shall retain them until delivered in accordance with section 9-140c.

(i) When an institution is located in a town having a primary, the registrar in that town of the party holding the primary shall appoint for each such institution, one designee of the party-endorsed candidates and one designee of the contestants from the lists, if any, submitted by the party-endorsed candidates and contestants. Such registrar shall notify all party-endorsed candidates and all contestants of their right to submit a list of potential designees under this section. Each party-endorsed candidate and each contestant may submit to such registrar in writing a list of names of potential designees, provided any such list shall be submitted not later than ten days before the primary. If no such lists are submitted within said period, such registrar shall appoint one designee of the party-endorsed candidates and one designee of the contestants. Each designee appointed pursuant to this section shall be sworn to the faithful performance of his duties, and the registrar shall file a certificate of each designation with his town clerk.

(j) Any registrar of voters who has filed a request that the absentee balloting at an institution be supervised and any registrar required to conduct a supervision of voting under this section, who neglects to perform any of the duties required of him by this section so as to cause any elector to lose his vote shall be guilty of a class A misdemeanor. Any registrar from the same town as a registrar who has filed such a request may waive his right to participate in the supervision of absentee balloting.

(k) Notwithstanding any provision of this section to the contrary, if the spouse or a child of a registrar of voters or a dependent relative residing in the registrar’s household is a candidate in the election or primary for which supervised absentee voting is to occur, such registrar shall not supervise such absentee voting but may designate the deputy registrar of voters or an assistant registrar of voters, appointed by the registrar pursuant to section 9-192, to supervise the absentee voting in his place.

(l) Notwithstanding any provision of the general statutes, if a town clerk receives twenty or more absentee ballot applications from the same street address in a town, including, but not limited to, an apartment building or complex, absentee ballots voted by the electors submitting such applications may, at the discretion of the registrars of voters of such town, be voted under the supervision of such registrars of voters or their designees in accordance with the same procedures set forth in this section for supervised absentee voting at institutions.

(P.A. 81-424, S. 3; P.A. 82-426, S. 1, 14; P.A. 84-319, S. 16, 49; P.A. 85-577, S. 6; P.A. 86-179, S. 41, 53; P.A. 87-532, S. 7, 10; P.A. 90-1, S. 1, 5; P.A. 91-128, S. 1; P.A. 93-230, S. 6; P.A. 95-177, S. 2, 7; P.A. 97-112, S. 2; P.A. 05-235, S. 4.)

History: P.A. 82-426 amended section to clarify that supervision is to be performed by registrars in the town of the voter’s voting residence, to allow registrars to refuse an administrator’s request for supervision if the institution is in another town and to change the definition of “institution” by adding veterans health care facilities, state supported institutions and hospitals and deleting reference to hospitals for tuberculous, mentally ill or mentally retarded persons; P.A. 84-319 amended section to provide uniformity in procedures for marking absentee ballot envelopes, substituting “rejected” for “not voted” designation in Subsecs. (f) and (g); P.A. 85-577 amended Subsec. (b) to require filing not later than the seventh day prior to an election or primary, replacing previous filing deadlines of 31 days before election and 20 days before primary; P.A. 86-179 made technical changes; Sec. 9-146a transferred to Sec. 9-159n in 1987; P.A. 87-532 amended Subsec. (a) to make section applicable only to institutions in which less than twenty of the patients are electors; Sec. 9-159n transferred to Sec. 9-159q in 1989; P.A. 90-1 added provision in Subsec. (f) re right to vote ballot in secret; P.A. 91-128 amended Subsecs. (b) and (d) to require supervised voting to be held not later than last business day before election or primary; P.A. 93-230 added Subsec. (j) re disqualification of registrar when immediate family member is a candidate; P.A. 95-177 moved definition of institution to new Subsec. (a) and added definition of “designee”, relettered Subsecs. (a) to (j) as (b) to (k), amended relettered Subsec. (g) by adding “as the case may be”, provision re designees of different candidates, deleting provisions re elector “unable to vote”, adding provision re registrars or designees unable to determine how elector desires to vote, and replaced provision allowing any elector of registrar’s town other than an employee of institution to serve as designee with new Subsec. (i) re party-endorsed candidate designees and contestant designees at primaries, effective January 1, 1996; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 05-235 amended Subsec. (a)(1) to include an assisted living facility in definition of “institution” and added Subsec. (l) re supervised absentee voting by applicants from same street address, at discretion of registrars, effective July 1, 2005, and applicable to elections, primaries and referenda held on or after September 1, 2005.



Section 9-159r - Mandatory supervised voting at institutions. Procedure.

(a) Notwithstanding any provision of the general statutes to the contrary, if twenty or more of the patients in any institution in the state are electors, absentee ballots voted by such electors shall be voted under the supervision of the registrars of voters or their designees of the town in which the institution is located, in accordance with the provisions of this section. As used in this section, the term “institution” shall be construed as defined in section 9-159q.

(b) Application for an absentee ballot for any such patient shall be made to the clerk of the town in which such patient is eligible to vote. The application procedure set forth in section 9-140 shall apply, except that the clerk shall deliver the absentee voting set for any such application to the clerk of the town in which the institution is located, who shall deliver all such voting sets he receives to the registrars of such town, on the date when the supervision of absentee balloting is to occur. The ballots and envelopes shall be prepared for delivery to the applicant as provided in sections 9-137 to 9-140a, inclusive. The registrars or their designees shall furnish the town clerk a written receipt for such ballots. The registrars of the town in which an institution is located and the administrator of the institution shall mutually agree on a date and time for such supervision of absentee balloting, which shall be not later than the last business day before the election or primary.

(c) The supervision of absentee balloting under this section shall be carried out in accordance with the provisions of subsections (g), (h), (i) and (k) of section 9-159q.

(P.A. 87-532, S. 8, 10; P.A. 91-128, S. 2; P.A. 93-230, S. 7; P.A. 95-177, S. 3, 7.)

History: P.A. 91-128 amended Subsec. (b) to require supervised voting to be held not later than last business day before election or primary; P.A. 93-230 amended Subsec. (c) to add reference to Sec. 9-159q(j); P.A. 95-177 amended Subsec. (c) by deleting reference to Sec. 9-159q(f) and (j) and adding reference to 9-159q(i) and (k), effective January 1, 1996.



Section 9-159s - Notice to conservators and guardians re residents’ voting opportunities and voting registration. Optional notice to person with power of attorney.

(a) The administrator of an institution, as defined in subsection (a) of section 9-159q, a residential facility for persons with intellectual disability licensed pursuant to section 17a-227, or a community residence, as defined in section 19a-507a, shall use his or her best efforts to provide written notice pursuant to subsection (b) of this section to any conservator or guardian appointed to manage the affairs of a resident of such institution, facility or residence pursuant to sections 45a-644 to 45a-663, inclusive, or sections 45a-669 to 45a-684, inclusive, at least seven days prior to the date any voter registration or voting opportunity is presented to the resident with respect to a primary, referendum or election. As used in this section, “voter registration” or “voting opportunity” includes, but is not limited to, the solicitation or completion of: (1) An application for admission as an elector; or (2) an absentee ballot, regardless of whether supervised absentee ballot voting will take place at such institution. The administrator of such institution, facility or residence shall also use his or her best efforts to provide written notice to any such conservator or guardian at least seven days prior to the date when the resident may be brought to a polling place to vote in person. The notification provisions of this section shall not apply when a member of the resident’s immediate family provides the resident with an absentee ballot application or brings the resident to a polling place to vote.

(b) Any such notice shall indicate that the resident is entitled to vote or register to vote unless the resident is determined incompetent to do so by a probate court, or unless the registrars of voters or their designees jointly conclude at a supervised voting session that the resident declines to vote the ballot or they are unable to determine how the resident desires to vote the ballot, as provided in subsection (g) of section 9-159q. The notice shall also specify that a resident who requires assistance to vote in accordance with section 9-264 by reason of blindness, disability or inability to read or write may receive assistance from a person of the resident’s choosing.

(c) The administrator of any such institution, facility or residence may also provide such notice to a person with a power of attorney for a resident of the institution, facility or residence.

(P.A. 02-83, S. 1; P.A. 11-129, S. 20.)

History: (Revisor’s note: In Subsec. (a), a reference to Sec. “45a-668” in the phrase “sections 45a-668 to 45a-684, inclusive,” was changed editorially by the Revisors to Sec. “45a-669” to reflect the repeal of Sec. 45a-668 by P.A. 04-54, S. 8); pursuant to P.A. 11-129, “the mentally retarded” was changed editorially by the Revisors to “persons with intellectual disability” in Subsec. (a).

See Sec. 45a-703 re determinations of competency to vote.



Section 9-160 to 9-163j - Affidavit; envelopes. Application for absentee ballot. Procedure for voting. Notice to registrars of voters; delivery and counting of ballots. Voting by new residents in presidential elections.

Sections 9-160 to 9-163j, inclusive, are repealed.

(September, 1957, P.A. 25, S. 3–6; 1959, P.A. 493; 1963, P.A. 53, S. 1; 92, S. 1; 245, S. 1–11; February, 1965, P.A. 407, S. 7, 8; 618, S. 2–5; 1972, P.A. 196, S. 18.)



Section 9-163k - Pilot program for absentee voting.

(a) As used in this section:

(1) “Commission” means the State Elections Enforcement Commission; and

(2) “Designee” means (A) a person who is caring for an absentee ballot applicant because of the applicant’s illness or physical disability, including but not limited to, a licensed physician or a registered or practical nurse, or (B) a member of any such applicant’s family, who is designated by an absentee ballot applicant and who consents to such designation.

(b) Notwithstanding any provision of this title, the State Elections Enforcement Commission shall establish a pilot program for absentee voting at the municipal elections and primaries held in three municipalities in 2003. The commission shall notify municipalities of the opportunity to participate in the pilot program and shall select three municipalities to participate, provided the legislative body of each such municipality or, in the case of a municipality in which the legislative body is a town meeting, the board of selectmen, consents to such participation. In making such selections, the commission shall rank all municipalities from highest population to lowest population, and select one municipality in the highest third of such ranking, one municipality in the middle third of such ranking, and one municipality in the lowest third of such ranking.

(c) The provisions of this chapter shall apply in each municipality participating in the pilot program, except that:

(1) Only municipal clerks, registrars of voters and absentee ballot coordinators appointed by registrars of voters may issue absentee ballot applications;

(2) Such officials may issue absentee ballot applications only to persons who (A) request such applications for themselves, (B) have been identified by candidates or political parties as potential absentee voters, or (C) are designees;

(3) For a municipal election, each registrar of voters shall appoint at least one absentee ballot coordinator for each two hundred persons who voted by absentee ballot in the most recent municipal election. For a municipal primary, each registrar of voters shall appoint at least one absentee ballot coordinator for each two hundred persons who voted by absentee ballot in the most recent municipal primary. A registrar of voter’s appointment of an absentee ballot coordinator shall not be effective until the registrar files the appointment with the municipal clerk;

(4) Absentee ballot coordinators serving in a municipality shall be residents of such municipality (A) who apply for such positions, or (B) whose names are submitted by candidates or slates of candidates at the election or primary or by political parties. Absentee ballot coordinators may not be municipal employees or members of a town committee or be employed by, or volunteer for, any campaign or political party;

(5) Absentee ballot coordinators may be compensated by the municipalities appointing the coordinators and shall receive training in absentee voting procedures by the appointing registrar or registrars of voters and be sworn to the faithful performance of their duties as election officials, in accordance with the provisions of section 9-231;

(6) (A) Except as provided in subparagraph (B) of this subdivision, only absentee ballot coordinators may be present and provide assistance to an applicant in completing an absentee ballot application outside of the office of a registrar of voters or a municipal clerk. In the case of a municipal election, two absentee ballot coordinators of different political parties, and in the case of a primary, two absentee ballot coordinators representing competing slates or candidates in the primary, shall jointly provide such assistance to an applicant residing in the municipality who requests it. Each coordinator who provides such assistance shall sign the application in the space provided. One or both of such coordinators shall deliver the completed application to the municipal clerk not later than two business days after the date of completion of the application. This section shall not apply to supervised voting at institutions under section 9-159q or 9-159r; and

(B) A designee of an ill or physically disabled applicant may also be present and provide assistance to an applicant in completing an absentee ballot application. The persons listed in subsection (a) of section 9-140b may also assist in the return of absentee ballot applications;

(7) Each absentee ballot coordinator shall account to the municipal clerk for blank absentee ballot applications issued by the coordinator;

(8) When a municipal clerk or a registrar of voters provides assistance to an absentee ballot applicant in the office or the clerk or registrar, such official shall also sign the application; and

(9) The list of absentee ballot applicants who have executed applications shall remain confidential until the third business day before an election or primary.

(d) The State Elections Enforcement Commission shall have the power to enforce the provisions of this section to the same extent as the commission has the power to enforce provisions of election statutes under section 9-7b.

(e) After the municipal elections and primaries held in 2003, the State Elections Enforcement Commission shall survey election officials and participants in the three municipalities participating in the pilot program for absentee voting. Not later than January 15, 2004, the commission shall submit a report on its findings and recommendations concerning the pilot program to the joint standing committee of the General Assembly having cognizance of matters relating to elections.

(P.A. 03-227, S. 1.)

History: P.A. 03-227 effective July 9, 2003.






Chapter 146 - Elections

Section 9-164 - Regular and special municipal elections.

(a) Notwithstanding any contrary provision of law, there shall be held in each municipality, biennially, a municipal election on the first Monday of May or the Tuesday after the first Monday of November, of the odd-numbered years, whichever date the legislative body of such municipality determines, provided, if no action is taken by the legislative body to so designate the date of such election, such election shall be held on the Tuesday after the first Monday of November of the odd-numbered years. In any municipality where the term of any elected official would expire prior to the next regular election held under the provisions of this section, the term of such official shall be extended to the date of such election.

(b) Upon the occurrence of a vacancy in a municipal office or upon the creation of a new office to be filled prior to the next regular election, a special municipal election may be convened either by the board of selectmen of the municipality or upon application of twenty electors of the municipality filed with the municipal clerk. The date of such election shall be determined by the board of selectmen of the municipality, and notice of such date shall be filed with the municipal clerk. In determining the date of such election, the board of selectmen shall allow the time specified for holding primaries for municipal office in section 9-423 and the time specified for the selection of party-endorsed candidates for municipal office in section 9-391. On application of twenty electors of the municipality, the date of such election, as determined by the board of selectmen, shall be not later than the one hundred fiftieth day following the filing of such application, provided, if such date of such election is not more than thirty days before a regular election is to be held in such municipality, the Secretary of the State may combine such special municipal election with the regular election. Except as otherwise provided by general statute, the provisions of the general statutes pertaining to elections and primaries shall apply to special municipal elections. No such election may be held unless the municipal clerk first files notice of the office or offices to be filled at such election with the town chairman of the town committee of each major and minor party within the municipality and with the Secretary of the State at least three weeks in advance of the final time specified for the selection of party-endorsed candidates for municipal office in section 9-391. The municipal clerk shall forthwith warn such election in the same manner as the warning of municipal elections pursuant to section 9-226.

(c) Notwithstanding any provision of subsection (b) of this section to the contrary, any town which by charter provides that a vacancy in its legislative body shall be filled by a special election held no later than forty-five days after the effective date of the vacancy shall hold such election not later than forty-five days after the occurrence of the vacancy. No such election may be held unless the municipal clerk forthwith upon the occurrence of the vacancy files notice of the office to be filled at the election with the town chairman of the town committee of each major and minor party within the municipality and with the Secretary of the State. Nominations by political parties for such office shall be made as the rules of such parties which are filed with the town clerk provide, in accordance with section 9-390. Such nominations may be made and certified at any time after the vacancy occurs but not later than the thirty-sixth day before the day of the election. No such nomination shall be effective until the presiding officer and secretary of the town committee certify the nomination to the town clerk. No primary shall be held for the nomination of any political party to fill any vacancy in such office and the party-endorsed candidate so certified shall be deemed the nominee of such party. Nominations may also be made by petition in the manner provided in sections 9-379 and 9-453a to 9-453p, inclusive, which petitions shall be submitted to the town clerk of the town in which the signers reside not later than the thirty-sixth day before the day of the election and filed in the office of the Secretary of the State not later than two days thereafter. The municipal clerk shall forthwith warn such election in the same manner as the warning of municipal elections pursuant to section 9-226.

(1949 Rev., S. 491, 492; 1953, 1955, S. 646d; November, 1955, S. N111; 1957, P.A. 518, S. 39; 1963, P.A. 393, S. 7; 1967, P.A. 675, S. 1; P.A. 75-206, S. 2, 7; P.A. 77-245, S. 3; P.A. 84-319, S. 25, 49; P.A. 87-382, S. 18, 55; P.A. 93-202, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 49; P.A. 13-260, S. 1.)

History: 1963 act provided for issuance of warning for special election by town clerk rather than selectmen; 1967 act provided for municipal elections biennially on the first Monday of May or the Tuesday after the first Monday in November in odd-numbered years as designated by the legislative body and in event such action not taken, election to be held in November and further provided where, under the act, term of an elected official would expire before the election, term extended to date of election, effective June 1, 1968; P.A. 75-206 changed day for holding special town election from not earlier than “ninetieth” to “one hundred fifth” day following day town clerk issues warning thereof, where appearing; P.A. 77-245 changed “town” to “municipal” clerk where appearing; P.A. 84-319 changed calendar re special municipal elections to conform with changes made by 1983 legislation; P.A. 87-382 changed deadline for filing by clerk to be in advance of “final” time specified for selection of party-endorsed candidates for municipal office and required clerk to warn such election “forthwith” instead of “within the time provided for” pursuant to 9-226; P.A. 93-202 added Subsec. (c) re calendar and procedures for special election to fill vacancy in legislative body of any town which by charter provides that such vacancy shall be filled by special election held within 45 days after vacancy; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (b); P.A. 13-260 amended Subsec. (b) by adding provision re combination of special municipal election with a regular election, effective July 11, 2013.



Section 9-164a - Transitional terms of office.

Notwithstanding any contrary provision of law, in any municipality in which the date of the municipal election has been changed under section 9-164 and in which the terms of office of one or more elected municipal officers had not, or will have not, expired at the time of the holding of the first municipal election in accordance with such changed date under said section, the legislative body of such municipality shall, prior to July 25, 1969, provide for a reasonable method of transition for such offices which may include reasonable extension of such terms and provision for interim terms. Except as provided in sections 9-164b to 9-164f, inclusive, 9-187 and 9-187a, in the absence of such action by such legislative body, the terms of any such officers which do not terminate within three months after such first or a subsequent municipal election held under said section 9-164 shall be extended to the municipal election next held after the expiration of such terms, or to such date, within seventy days after such election, on which the terms of municipal officers generally begin in such municipality, at which election successors shall be elected for the terms provided for by law or for such other transitional terms as are necessary to provide the rotation required by law. The clerk of the municipality, in preparing the list provided for under section 9-254, shall set forth such terms or transitional terms therein.

(1969, P.A. 570, S. 1.)



Section 9-164b - Deferred terms.

As to any board or commission with a rotating membership, some of the members of which, prior to the change to a uniform municipal election date under section 9-164, were elected for terms beginning approximately one year after the date of their election, the legislative body may provide for such conforming changes in the beginning date of the terms of office as are designed to continue the rotation with regard to such office as it existed prior to such change, and in the absence of such action by such legislative body, the beginning date of the terms of such office shall be so changed by the clerk of the municipality in preparing the list provided for under section 9-254. With respect to any board or commission with a rotating membership established under sections 8-1, 8-4a, 8-5 and 8-19, the authority empowered to prescribe the term of office of the members of such board or commission, if it is authorized under said sections to provide for an odd-numbered year term, may further provide for deferred terms by prescribing which terms are to begin approximately one year from the date on which the terms of municipal officers generally begin in such municipality.

(1969, P.A. 570, S. 4; 1971, P.A. 715.)

History: 1971 act added authorization with respect to board or commission with rotating membership for deferred terms to be prescribed by authority so empowered, where it is authorized to provide for an odd-numbered year term.



Section 9-164c - Change of municipal election date.

After January 1, 1970, any municipality may by charter, or by vote of the legislative body approved at a referendum of the electors to be held within thirty days thereafter, change the date of its municipal election by designating the alternate date specified in section 9-164 as the date of the municipal election, provided (1) no such charter provision adopted, nor such vote of such legislative body so approved, within six months prior to any municipal election may be effective with respect thereto, and (2) in changing from the November municipal election date specified in section 9-164 to the May municipal election date therein specified, the terms of incumbent municipal elected officials shall be diminished to conform to such change but for a period of not more than nine months and (3) in changing from the May municipal election date specified in section 9-164 to the November date therein specified, the terms of incumbent municipal elected officials shall be extended to conform to such change but for a period of not more than nine months.

(1969, P.A. 570, S. 5.)



Section 9-164d - Notification to secretary.

The clerk of a municipality shall forthwith notify the Secretary of the State in writing of any change in the date of the municipal election of such municipality or in terms of elected officials thereof, the date such action was taken, the effective date thereof, the manner in which or the authority by which it was taken, and reference to the law under which it was taken.

(1969, P.A. 570, S. 6.)



Section 9-164e - Proposed action to be submitted to municipal attorney.

Before any action is taken under sections 9-164a to 9-164f, inclusive, 9-187 and 9-187a, such proposed action shall be submitted by the legislative body to the municipal attorney of the municipality taking such action for approval as to conforming to law.

(1969, P.A. 570, S. 7.)



Section 9-164f - Election of registrars unaffected.

Nothing in sections 9-164a to 9-164e, inclusive, 9-187 and 9-187a, shall affect the election of registrars of voters.

(1969, P.A. 570, S. 9; P.A. 74-109, S. 2, 11.)

History: P.A. 74-109 deleted justices of the peace, effective upon adoption of an amendment (Senate Joint Resolution No. 22 of the 1973 session) to the Constitution of Connecticut.



Section 9-165 to 9-167 - Biennial town elections: Change to from annual elections, unexpired terms; term and method of rotation of board members.

Sections 9-165 to 9-167, inclusive, are repealed.

(1949 Rev., S. 497–499; 1953, S. 647d–649d; 1959, P.A. 630, S. 3; P.A. 76-173, S. 12.)



Section 9-167a - Minority representation.

(a)(1) Except as provided in subdivision (2) of this subsection, the maximum number of members of any board, commission, legislative body, committee or similar body of the state or any political subdivision thereof, whether elective or appointive, who may be members of the same political party, shall be as specified in the following table:

COLUMN I

COLUMN II

Total Membership

Maximum from One Party

3......................................................................2

4......................................................................3

5......................................................................4

6......................................................................4

7......................................................................5

8......................................................................5

9......................................................................6

More than 9....................................................Two-thirds of

total membership

(2) The provisions of this section shall not apply (A) to any such board, commission, committee or body whose members are elected wholly or partially on the basis of a geographical division of the state or political subdivision, (B) to a legislative body of a municipality (i) having a town meeting as its legislative body or (ii) for which the charter or a special act, on January 1, 1987, provided otherwise or (C) to the city council of an unconsolidated city within a town and the town council of such town if the town has a town council and a representative town meeting, the town charter provides for some form of minority representation in the election of members of the representative town meeting, and the city has a city council and a body having the attributes of a town meeting or (D) to the board of directors and other officers of any district, as defined in section 7-324, having annual receipts from all sources not in excess of two hundred fifty thousand dollars.

(b) Prior to any election for or appointment to any such body, the municipal clerk, in cases of elections, and the appointing authority, in cases of appointments, shall determine the maximum number of members of any political party who may be elected or appointed to such body at such election or appointment. Such maximum number shall be determined for each political party in the following manner: From the number of members of one political party who are members of such body at the time of the election or appointment, subtract the number of members of such political party whose terms expire prior to the commencement of the terms for which such election or appointment is being held or made and subtract the balance thus arrived at from the appropriate number specified in column II of subsection (a) of this section.

(c) In the case of any election to any such body the winner or winners shall be determined as under existing law with the following exception: The municipal clerk shall prepare a list of the candidates ranked from top to bottom according to the number of votes each receives; when the number of members of any one political party who would be elected without regard to this section exceeds the maximum number as determined under subsection (b) of this section, only the candidates of such political party with the highest number of votes up to the limit of such maximum shall be elected, and the names of the remaining candidates of such political party shall be stricken from the list. The next highest ranking candidates shall be elected up to the number of places to be filled at such election.

(d) If an unexpired portion of a term is to be filled at the same time as a full term, the unexpired term shall be deemed to be filled before the full term for purposes of applying this section. At such time as the minority representation provisions of this section become applicable to any board, commission, committee or body, any vacancy thereafter occurring which is to be filled by appointment shall be filled by the appointment of a member of the same political party as that of the vacating member.

(e) Nothing in this section shall be construed to repeal, modify or prohibit enactment of any general or special act or charter which provides for a greater degree of minority representation than is provided by this section.

(f) Nothing in this section shall deprive any person who is a member of any such body on July 1, 1960, of the right to remain as a member until the expiration of his term.

(g) For the purposes of this section, a person shall be deemed to be a member of the political party on whose enrollment list his name appears on the date of his appointment to, or of his nomination as a candidate for election to, any office specified in subsection (a) of this section, provided any person who has applied for erasure or transfer of his name from an enrollment list shall be considered a member of the party from whose list he has so applied for erasure or transfer for a period of three months from the date of the filing of such application and provided further any person whose candidacy for election to an office is solely as the candidate of a party other than the party with which he is enrolled shall be deemed to be a member of the party of which he is such candidate.

(1959, P.A. 665; 1963, P.A. 592; P.A. 76-173, S. 1; P.A. 77-245, S. 4; P.A. 85-333, S. 1, 2; P.A. 86-400, S. 1, 2; P.A. 87-498, S. 1, 2; P.A. 89-370, S. 14, 15; P.A. 97-154, S. 8, 27.)

History: 1963 act added new Subsec. (g) setting forth how membership in a political party is determined for purposes of the section; P.A. 76-173 in Subsec. (d) deleted reference to vacancies to be filled by election, in Subsec. (e) added nothing to “prohibit enactment of” to repeal or modify, and added “charter” to general or special act providing for greater degree of minority representation; P.A. 77-245 changed “town” to “municipal” clerk where appearing; P.A. 85-333 applied section to municipal legislative bodies, except for a municipality having a town meeting as the legislative body, effective January 1, 1986, and applicable to elections held on or after that date; P.A. 86-400 restructured Subsec. (a) to place exceptions in a separate subdivision and added exception for town and city councils in unconsolidated cities within towns under stated circumstances; P.A. 87-498 added, in Subsec. (a)(2), “or (ii) for which the charter or a special act, on January 1, 1987, provided otherwise”; P.A. 89-370 exempted board of directors and other officers of any district, as defined in Sec. 7-324, having annual receipts from all sources not in excess of $250,000 from provisions of section; P.A. 97-154 amended Subsec. (g) by changing period during which applicant for erasure or transfer shall be considered a party member, from six months to three months from application filing date, effective July 1, 1997.

See Sec. 9-183b re nomination procedure for justices of the peace.

See Sec. 9-188 re application of minority representation requirements with respect to selectmen’s election.

See Sec. 9-190 re minority major party’s registrar of voters.

See Sec. 9-199 re election of town assessors and board of tax review.

See Sec. 9-200 re election of constables.

See Sec. 9-204 re minority representation on board of education.

Effect of Subsec. (d) is that an appointment of a member of the same political party as that of the vacating member need not be made unless not to make it would cause the maximum number of members on the board permitted to any one party under statute to be exceeded. 25 CS 444. Applies to board of selectmen of city of New London; the one man one vote rule does not apply to election of purely administrative body such as board of selectmen. 28 CS 403. Cited. 30 CS 74. Elected nonenrollee considered party member in light of minority representation rule. Id.

Subsec. (d):

Applies only to vacancies occurring in bodies that have already achieved maximum majority representation under Subsec. (a) and then only when the vacating member is of the minority party. 190 C. 39.

Cited. 37 CS 844.



Section 9-168 - Place of holding elections.

In any town not divided into voting districts, the place of holding elections may be determined by the legislative body of such town. In towns divided into voting districts the place of holding elections shall be determined as provided in section 9-169 or any special act, whichever applies. Except as provided in section 9-169a, state elections shall be held at the usual place or places of holding elections in the town or the voting districts thereof, as the case may be, unless the registrars of voters, in writing, have designated to the clerk of such town, at least thirty-one days before any such state election, a different place or places for holding such election. Unless otherwise provided by special act, the place of holding city or borough elections shall be determined by the legislative body of such city or borough. Any provision of any charter or special act to the contrary notwithstanding, the place or places of holding an election shall be determined at least thirty-one days prior to such election, and such place or places shall not be changed within the period of thirty-one days prior to such election except that, if the municipal clerk and registrars of voters of a municipality unanimously find that any such polling place within such municipality has been rendered unusable within such period, they shall forthwith designate another polling place to be used in place of the one so rendered unusable and shall give adequate notice that such polling place has been so changed.

(1949 Rev., S. 529; 1953, S. 650d; 1961, P.A. 398, S. 1; 1963, P.A. 323, S. 1; P.A. 73-657, S. 3, 13; P.A. 81-472, S. 120, 159.)

History: 1961 act imposed thirty-one-day limitation for changing the place of an election; 1963 act provided that legislative body of the town determine the place of holding elections rather than town meeting and gave registrars of voters rather than selectmen power to change voting places; P.A. 73-657 added exception for provisions of Sec. 9-169a with reference to “split voting districts”; P.A. 81-472 made technical changes.



Section 9-168a - Polling places for voting districts whose lines differ from the district lines as constituted in a municipal election year and for voting districts with less than one thousand five hundred electors who vote for officers that no other electors of town vote for. Combined voting districts and polling places.

(a) Any provision of the general statutes to the contrary notwithstanding, in any municipality in which, at any election, or primary, as a result of the assembly, senatorial or congressional district lines in effect, there is a voting district or a part of a voting district which differs geographically from the district lines as constituted in a municipal election year, the registrars of voters may either provide a suitable polling place therein or may, in lieu thereof, with the approval of the legislative body of the municipality, provide separate voting tabulators in the polling place of another voting district in said municipality for use by such electors. The registrars of voters shall determine which polling place officials are necessary for such separate tabulators and shall provide the procedure to ensure that the electors use the proper voting tabulator, which procedure may include the registrars of voters prescribing and providing receipts.

(b) Any provision of the general statutes to the contrary notwithstanding, in any municipality in which, at any election or primary, as a result of the assembly, senatorial or congressional district lines in effect, there is a voting district with less than one thousand five hundred electors who vote for a combination of officers that no other electors of the town vote for, the registrars of voters may either provide a suitable polling place therein or may, in lieu thereof, provide separate voting tabulators in the polling place of another voting district in said municipality for use by such electors. If the registrars of voters provide separate voting tabulators in the polling place of another voting district, they shall determine which polling place officials are necessary for the district containing less than one thousand five hundred electors and shall provide the procedure to ensure that the electors use the proper voting tabulators, which procedure may include the registrars of voters prescribing and providing receipts.

(c) In any election or primary where electors in more than one voting district vote in the same building and vote for all the same officers, and the law does not require separate returns, the registrars of voters may combine the voting districts and polling places into one voting district and polling place, with or without integrating the voting districts on the check lists used at the election or primary. The registrars of voters shall file a statement of their action with the town clerk before the election or primary and the town clerk shall label the polling place return form to show which districts are combined on such return.

(P.A. 73-554; P.A. 75-113; 75-540; P.A. 77-173; P.A. 79-219; P.A. 92-1, S. 3, 8; P.A. 11-20, S. 1.)

History: P.A. 75-113 changed number from less than “fifty” to less than “five hundred” electors where special provisions for assignment of polling places apply; P.A. 75-540 deleted qualification characterizing voting district as one or part of one in which offices to be filled are not all and the same offices to be filled in any other part of municipality; P.A. 77-173 deleted reference to number of electors entirely and added qualification that voting district or part which differs geographically from district lines as constituted in municipal election year comes within provisions of section; P.A. 79-219 added approval of legislative body of municipality required in order that a separate voting machine in polling place of another voting district be provided; P.A. 92-1 designated existing section as Subsec. (a), amended Subsec. (a) by applying it to primaries and adding sentence re officials and procedures for separate machines in the polling places, added Subsec. (b) re procedures for districts with less than one thousand five hundred electors voting for combination of officers that no other electors of the town vote for, and added Subsec. (c) re procedures for election or primary where electors in more than one district vote in same building and for same officers; pursuant to P.A. 11-20, “machine” and “machines” were changed editorially by the Revisors to “tabulator” and “tabulators”, respectively, in Subsecs. (a) and (b), effective May 24, 2011.



Section 9-168b - Designation of polling places in adjacent voting districts.

When in the written opinion of the registrars of any municipality, the lack of an existing convenient or suitable polling place within the lines of a particular voting district necessitates the designation of a polling place in an adjacent district, such registrars may designate a convenient and suitable polling place in a voting district adjacent thereto, located as near as possible to the boundaries of the voting district for which designated. A separate location from the existing polling place for such adjacent district shall be designated, except that a separate room within such existing polling place may be designated. Such written opinion and designation shall be filed with the municipal clerk not later than ninety days before a regular election, or primary. Within ten days after such filing, the municipal clerk shall cause notice of such filing to be published in the newspaper having the greatest circulation in the town. Such designation shall remain in effect for future elections and primaries, until the registrars file a document with the municipal clerk stating that the designation of such polling place in an adjacent district is no longer necessary.

(P.A. 74-154, S. 1, 2; P.A. 75-93; P.A. 77-231, S. 1, 2; 77-245, S. 5; P.A. 83-391, S. 13, 24; P.A. 04-113, S. 3.)

History: P.A. 75-93 deleted requirement that lack of existing suitable polling place be “resulting from assembly, senatorial or congressional district lines in effect in any election or primary”; P.A. 77-231 added “convenient” to “suitable polling place” where appearing, provided that a separate location from existing polling place for adjacent district must be designated and deleted reference to Sec. 9-168a as an exception to this section; P.A. 77-245 changed “town” to “municipal” clerk where appearing; P.A. 83-391 authorized use of a separate room in an existing polling place as polling place for an adjacent district; P.A. 04-113 deleted requirement that legislative body approve designation of separate room within existing polling place in adjacent district and added provision re duration of designation under section, effective July 1, 2004.



Section 9-168c - Accessibility of polling places to physically disabled voters.

Section 9-168c is repealed.

(P.A. 75-280; P.A. 78-117, S. 2.)



Section 9-168d - Accessibility of polling places to physically disabled voters. Certification. Waiver of requirements.

(a) On or before July 1, 1980, each polling place shall be made accessible to and usable by physically disabled persons by complying with the following standards of accessibility: (1) Doors, entrances, and exits used to gain access to or egress from the polling place shall have a minimum width of thirty-one inches; (2) temporary ramps shall be made available or curb cuts provided where necessary for accessibility to the entrance; (3) any stairs necessarily used to enter the polling place shall have a temporary handrail and ramp; (4) in the polling place, no barrier shall impede the path of the physically disabled to the voting booth.

(b) The registrars of voters in each town, or the legislative body of the town, shall select as polling places only those sites which meet the standards of accessibility required under the State Building Code, as revised pursuant to section 29-269, if applicable, or this section. The registrars of voters in each town shall file with the Secretary of the State either: (1) A certification, as prescribed by the Secretary of the State, that states that each polling place selected complies with the provisions set forth in this subsection, or (2) an application for waiver, as described in subsection (c) of this section.

(c) The registrars or such legislative body may select a site not meeting such standards if no available site within the voting district or town can reasonably be made accessible if an application for waiver is filed with the Secretary of the State and approved by the Office of Protection and Advocacy for Persons with Disabilities. An application for waiver shall be filed at least sixty days prior to the date on which the primary or election will be held. The Secretary of the State shall, within seven days after receipt of any such application, refer the application to said office of protection and advocacy. Said office shall, within thirty days, review the application and inform the Secretary of the State of its approval or disapproval. The Secretary of the State shall notify the applicant for waiver of such approval or disapproval within seven days after the secretary is so informed.

(P.A. 78-117, S. 1; P.A. 83-587, S. 10, 96; P.A. 84-319, S. 26, 49; P.A. 88-356, S. 1; 88-364, S. 12, 123; P.A. 89-144, S. 2; P.A. 06-137, S. 1.)

History: P.A. 83-587 made a technical amendment to Subsec. (b), substituting reference to Sec. 29-269 for reference to Sec. 19-395a; P.A. 84-319 amended section to require approval of waiver application by office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 88-356 and 88-364 amended Subsec. (b) to delete reference to “article 21” of the state building code; P.A. 89-144 amended Subsec. (c) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 06-137 amended Subsec. (b) to add requirement re filing of certification or waiver application with Secretary of the State, effective January 1, 2007.



Section 9-168e - Parking spaces at polling places for handicapped and infirm elderly persons.

If space is available at a polling place, the registrars of voters or legislative body of the town in which the polling place is located shall designate two or more parking spaces for motor vehicles (1) which display the special parking identification card or bear the special set of number plates provided for in section 14-253a or (2) which are operated by infirm persons who are sixty-five years of age or older and who do not qualify for such a card.

(P.A. 87-286.)



Section 9-169 - Voting districts.

The legislative body of any town, consolidated town and city or consolidated town and borough may divide and, from time to time, redivide such municipality into voting districts. The registrars of voters of any municipality taking such action shall provide a suitable polling place in each district but, if the registrars fail to agree as to the location of any polling place or places, the legislative body shall determine the location thereof. Polling places to be used in an election shall be determined at least thirty-one days before such election, and such polling places shall not be changed within said period of thirty-one days except that, if the municipal clerk and registrars of voters of a municipality unanimously find that any such polling place within such municipality has been rendered unusable within such period, they shall forthwith designate another polling place to be used in place of the one so rendered unusable and shall give adequate notice that such polling place has been so changed. The registrars of voters shall keep separate lists of the electors residing in each district and shall appoint for each district a moderator in accordance with the provisions of section 9-229 and such other election officials as are required by law, and shall designate one of the moderators so appointed or any other elector of such town to be the head moderator for the purpose of declaring the results of elections in the whole municipality. The registrars may also designate a deputy head moderator to assist the head moderator in the performance of his duties provided the deputy head moderator and the head moderator shall not be enrolled in the same major party, as defined in subdivision (5) of section 9-372. The selectmen, town clerk, registrars of voters and all other officers of the municipality shall perform the duties required of them by law with respect to elections in each voting district established in accordance with this section. Voting district lines shall not be drawn by a municipality so as to conflict with the lines of congressional districts, senate districts or assembly districts as established by law, except (1) as provided in section 9-169d and (2) that as to municipal elections, any part of a split voting district containing less than two hundred electors may be combined with another voting district adjacent thereto from which all and the same officers are elected at such municipal election. Any change in the boundaries of voting districts made within ninety days prior to any election or primary shall not apply with respect to such election or primary. The provisions of this section shall prevail over any contrary provision of any charter or special act.

(1953, S. 651d; 1961, P.A. 398, S. 2; 1963, P.A. 323, S. 2; 1967, P.A. 557, S. 1; 831, S. 4; 1971, P.A. 836, S. 1; P.A. 73-657, S. 1, 13; P.A. 74-197, S. 2; P.A. 85-592, S. 10; P.A. 86-2.)

History: 1961 act imposed 31-day limitation for determining location of polling places and added provisions which provide that voting district boundary changes made within 90 days prior to an election or primary would not apply to such election or primary, and that the provisions of section shall prevail over any contrary provision of any charter or special act; 1963 act required registrars rather than legislative body to provide polling places, with legislative body to resolve any failure of registrars to agree; 1967 acts added “or assembly districts” to structure that district lines not be drawn so as to conflict with lines of senatorial districts and required registrars to provide a single polling place rather than polling places; 1971 act changed designation of first district moderator as head moderator to the effect that any elector in the town may be designated head moderator; P.A. 73-657 added congressional districts to senate districts and assembly districts lines but added proviso as to municipal elections, that any part of split voting district of less than two hundred electors may be combined with an adjacent voting district from which all and the same officers are elected; P.A. 74-197 added exception for use in municipal elections and primaries that voting districts may cross the congressional, senatorial and assembly district lines but not municipal political subdivision lines and that no special state election may be held on same day as regular municipal election, cross-referencing Sec. 9-169d; P.A. 85-592 authorized registrars to designate a deputy head moderator; P.A. 86-2 added requirement that head moderator and deputy head moderator not be members of same major political party.

See Sec. 9-240 re provision of suitable rooms for elections and voting tabulator booths.



Section 9-169a - Split voting districts.

For the purposes of this section and section 9-169, “split voting district” means a voting district which was divided by statute or otherwise divided by law pursuant to article 26 of the amendments to the Constitution of Connecticut or an order of a court of competent jurisdiction between two or more congressional, senatorial or assembly districts within a town so that a part of such split voting district was allocated to one congressional, senatorial or assembly district and the other part or parts thereof were allocated to another or other congressional, senatorial or assembly districts. Such part of a split voting district so allocated to a congressional, senatorial or assembly district shall be a separate voting district and shall have its own separate enrollment list, registry list, list of unaffiliated electors if required under section 9-55, and polling place, and shall for all other administrative purposes be treated as a separate voting district. In a municipality which elects no town, city or borough officers from political subdivisions at a municipal election, this section shall apply to all elections unless and until the voting districts are changed under the provisions of section 9-169. In a municipality which elects one or more town, city or borough officers from political subdivisions at a municipal election, such municipality, for municipal elections and for town committee primaries in which the town committee members are selected from political subdivisions other than assembly or senatorial districts, may continue to use the voting districts as they existed prior to such redistricting or as they are established under section 9-169d, unless and until such voting districts are changed in accordance with the provisions of section 9-169 and, in such a municipality, except as provided in section 9-169e, this section shall apply only with respect to (1) any primary or election for representative in Congress, state senator or state representative in a congressional, senatorial or assembly district which contains a part of a split voting district, (2) any primary for town committee members in which such town committee members are elected at large or in which such a senatorial or assembly district is the political subdivision from which such town committee members are elected and (3) any primary or election for a town, city or borough office in which such a senatorial or assembly district is the political subdivision from which such municipal office is elected. This section shall not preclude any town from changing the boundaries of voting districts as provided in section 9-169 and shall not apply to any town which has changed or changes the boundaries of its voting districts pursuant to said section so as to eliminate any split voting districts.

(1967, P.A. 557, S. 22; P.A. 73-657, S. 2, 13; P.A. 74-197, S. 3; Nov. Sp. Sess. P.A. 81-3, S. 1, 5; P.A. 87-509, S. 8, 24; P.A. 92-1, S. 4, 8.)

History: P.A. 73-657 redefined “split voting district” as one divided by statutes pursuant to article three, section one of Connecticut Constitution, or by order of court of competent jurisdiction between two or more congressional, senatorial or assembly districts and further provided for application of section as to elections held before change in voting district effectuated under Sec. 9-169; P.A. 74-197 inserted reference to new Sec. 9-169d which provided for voting districts crossing those district lines where used in municipal elections and primaries; Nov. Sp. Sess. P.A. 81-3 amended definition of “split voting district” to replace “section 6 of article third” of state constitution with “article 16” of the amendments to the constitution of Connecticut, changed date references to reflect decennial redistricting and added exception re Sec. 9-169e; P.A. 87-509 required part of split voting district allocated to congressional, senatorial or assembly district to have its own separate list of unaffiliated electors if required under Sec. 9-55; P.A. 92-1 deleted references to voting districts used prior to and in the November 1982 state election and updated the reference to the reapportionment amendment to the constitution.



Section 9-169b - Effective date of changes in voting districts.

Notwithstanding the provisions of sections 9-168b and 9-169, any change or changes in voting districts made in any municipality in accordance with the provisions of section 9-169, to conform, or facilitate conforming, to any plan of districting for the General Assembly or for the congressional districts, adopted by the General Assembly or determined by any reapportionment commission, appointed in accordance with the provisions of article 26 of the amendments to the Constitution of Connecticut, or ordered by a court of competent jurisdiction, or to conform, or facilitate conforming, to any order entered by a court of competent jurisdiction relating to a plan of districting for the General Assembly or for the congressional districts, adopted by the legislative body of the municipality shall be deemed effective as of the date of adoption, except as provided in section 9-169e.

(1972, P.A. 220, S. 3; Nov. Sp. Sess. P.A. 81-3, S. 2, 5; P.A. 92-1, S. 5, 8.)

History: Nov. Sp. Sess. P.A. 81-3 deleted obsolete references to 1972 changes, applied provisions to districting plans for congressional districts and specified that changes are effective as of adoption date except as provided in Sec. 9-169e, replacing provision whereby changes were effective “upon passage” by municipality’s legislative body; P.A. 92-1 updated the reference to the apportionment amendment to the constitution and made a technical change.



Section 9-169c - At-large election of members of legislative bodies of certain towns.

Notwithstanding the provisions of any charter or special act to the contrary, in any town in which members of its legislative body are elected on the basis of assembly districts and where as a result of redistricting one or more of such assembly districts are shared with another town, such members may be elected on an at-large basis without reference to such assembly districts or other political subdivisions, unless and until such town changes its charter.

(P.A. 73-657, S. 4, 13.)



Section 9-169d - Voting districts crossing legislative district lines, permitted for municipal elections.

The legislative body of any town, consolidated town and city or consolidated town and borough which elects municipal officers from political subdivisions may establish, in accordance with the provisions of section 9-169, for use in municipal elections and primaries, voting districts which cross congressional, senatorial or assembly district lines, but which do not cross municipal political subdivision lines, provided no special state election may be held on the same day as a regular municipal election in such municipalities.

(P.A. 74-197, S. 1.)



Section 9-169e - Voting districts in special elections held to fill vacancy in district or municipal office.

Notwithstanding any other provision of the general statutes, any special act or home rule charter, any special election held to fill a vacancy in a district office or in a municipal office in a political subdivision, including the municipal office of state senator or state representative, shall be held in the district or political subdivision which was represented by the person who vacated such office, and the voting districts used for purposes of such special election, including the nomination of candidates to run in such election, shall conform to the boundaries of such district or political subdivision.

(Nov. Sp. Sess. P.A. 81-3, S. 3, 5.)

See part III (Secs. 9-211 to 9-224, inclusive) re procedure for filling vacancies in specific offices.



Section 9-169f - Reapportionment required for certain municipal legislative bodies.

Not later than June first in the year after the first regular General Assembly election following a reapportionment of the General Assembly, each municipal legislative body whose members are elected wholly or partially on the basis of a geographical division of the municipality shall adopt a reapportionment plan for such legislative body. Any such municipal reapportionment plan (1) shall be based on population data for the municipality from the most recent decennial census of the United States and (2) may provide for geographical divisions which use the same borders as General Assembly districts in the municipality.

(P.A. 89-283.)



Section 9-169g - Town clerks required to submit voting district maps to Secretary of the State. Use of maps by General Assembly.

(a) The town clerk of any municipality (1) which is divided between two or more assembly districts, two or more senatorial districts or two or more congressional districts, or (2) which is not divided between any such districts but is divided into two or more voting districts for General Assembly or congressional elections, shall submit to the Secretary of the State a street map of the municipality which indicates the boundary lines of the voting districts established by the municipality in accordance with sections 9-169, 9-169a and 9-169d. The town clerk shall submit such map to the secretary in a printed or electronic format prescribed by the secretary (A) not later than thirty days after any such division first takes effect, and (B) not later than thirty days after any change in any such division takes effect.

(b) The Secretary of the State shall make such maps available to the General Assembly, for use by the General Assembly in carrying out its responsibilities under (1) Article XXVI of the Amendments to the Constitution of Connecticut, or any subsequent corresponding state constitutional provision, with regard to the redistricting of assembly, senatorial and congressional districts, and (2) Public Law 94-171, concerning the establishment of a plan identifying the geographic areas for which specific tabulations of population are desired in the decennial census of the United States.

(P.A. 97-116, S. 1, 2; Sept. Sp. Sess. P.A. 09-7, S. 114.)

History: P.A. 97-116 effective July 1, 1997; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a)(2) by deleting provision re July 1997 dates and by specifying that submission of map shall be in printed or electronic format prescribed by Secretary, effective October 5, 2009.



Section 9-170 - Eligibility to vote at town elections.

At any regular or special town election any person may vote who is registered as an elector on the revised registry list of the town last completed and he shall vote only in the district in which he is so registered, provided any person may vote whose name is restored to the list under the provisions of section 9-42 or whose name is added on the last week day before a regular election under the provisions of section 9-17. Each person so registered shall be permitted to vote unless he is not a bona fide resident of the town and political subdivision holding the election or has been convicted of a disfranchising crime. Any person offering to vote and being challenged as to his identity or residence shall, before he votes, prove his identity with the person on whose name he offers to vote or his bona fide residence in the town and political subdivision holding the election, as the case may be, by the testimony, under oath, of at least one other elector or by such other evidence acceptable to the moderator.

(1949 Rev., S. 496; 1953, S. 652d; P.A. 75-348, S. 7, 11; P.A. 97-154, S. 16, 27.)

History: P.A. 75-348 inserted “is not a bona fide resident of such town” for less definitive wording and added “or by such other evidence acceptable to the moderator”; P.A. 97-154 substituted “the town and political subdivision holding the election” for “such town”, effective July 1, 1997.



Section 9-171 - Eligibility to vote at city elections.

In all cities, unless otherwise provided by law, any person entitled to vote at city elections who is registered on the revised registry list last completed, and any person having a legal right to vote at such elections whose name is entered on a copy of such list before voting, may vote therein in the district for which such registry list is made; provided those persons may vote whose names are restored to the list under the provisions of section 9-42 or whose names are added on the last week day before a regular election under the provisions of section 9-17. Each person so registered shall be permitted to vote, unless he has lost his right by removal from such city since he has registered or by conviction of a disfranchising crime. Any person offering so to vote, and being challenged as to his identity or residence, shall, before he votes, prove his identity with the person on whose name he offers to vote or his bona fide residence in such city, as the case may be, by the testimony, under oath, of at least one other elector or by such other evidence acceptable to the moderator. The names of those voting shall be checked on such copy of such list, and such copy so checked shall be kept on file in the office of the town clerk, as in the case of state elections.

(1949 Rev., S. 532, 1065; 1953, S. 653d; 1963, P.A. 318, S. 1; P.A. 75-348, S. 8, 11.)

History: 1963 act provided for filing of check list in office of town clerk rather than city clerk; P.A. 75-348 substituted “since he has registered” for “after completion of such registry list”, substituted “bona fide” for “continued” residence, deleting “since the completion of such list”, and added “or by such other evidence acceptable to the moderator”.



Section 9-172 - Eligibility to vote at state elections.

At any regular or special state election any person may vote who was registered on the last-completed revised registry list of the town in which he offers to vote, and he shall vote in the district in which he was so registered; provided those persons may vote whose names are restored to the list under the provisions of section 9-42 or whose names are added on the last weekday before a regular election under the provisions of section 9-17. Each person so registered shall be permitted to vote if he is a bona fide resident of the town and political subdivision holding the election and has not lost his right by conviction of a disfranchising crime. Any person offering so to vote and being challenged as to his identity or residence shall, before he votes, prove his identity with the person on whose name he offers to vote or his bona fide residence in the town and political subdivision holding the election, as the case may be, by the testimony, under oath, of at least one other elector or by such other evidence as is acceptable to the moderator.

(1949 Rev., S. 1065; 1953, S. 654d; P.A. 75-348, S. 9, 11; P.A. 79-189, S. 7, 9; P.A. 80-483, S. 32, 186; P.A. 97-154, S. 17, 27.)

History: P.A. 75-348 substituted “is not a bona fide resident of such town” for less specific language and inserted “unless he has lost his right” before “by conviction of a disenfranchising crime”, further added “or by such other evidence acceptable to the moderator”; P.A. 79-189 rephrased conditions for permission to vote; P.A. 80-483 made technical changes; P.A. 97-172 substituted “the town and political subdivision holding the election” for “such town”, effective July 1, 1997.



Section 9-172a - Revised registry list defined for purposes of special elections.

For purposes of special elections, the term “revised registry list last completed”, as used in sections 9-170, 9-171 and 9-172, means the registry list last completed for the last regular election held in the municipality or political subdivision holding the special election, together with the updated list of persons in such municipality or political subdivision who acquired voting privileges since the completion of such list compiled under section 9-172b.

(1967, P.A. 207, S. 1; P.A. 99-276, S. 5, 15; P.A. 11-173, S. 61.)

History: P.A. 99-276 added references to “or updated” list, effective January 1, 2000; P.A. 11-173 deleted reference to supplementary list, effective July 13, 2011.



Section 9-172b - Updated list and registration deadline for special election or referendum.

(a) In each municipality or political subdivision in which a special election or referendum is to be held, the registrars of voters shall prepare an updated list of the names and addresses of those persons who acquired voting privileges after the completion of the revised registry list and prior to the day of such special election or referendum. In each such municipality or political subdivision, not later than the day before such special election or referendum, such registrars of voters shall cause to be completed and printed such list arranged as provided in section 9-35 and certified by them to be correct, and shall retain a sufficient number of copies to be used by them at such election or referendum for the purpose of checking the names of those who vote, provided the names of any persons who acquired such voting privileges within thirty days before such special election or referendum may be inserted on such printed list in writing.

(b) In the case of a special election or referendum, no person admitted as an elector on the day of the special election or referendum shall be entitled to vote in that election.

(1967, P.A. 207, S. 2; P.A. 79-363, S. 23, 38; P.A. 80-483, S. 33, 186; P.A. 83-162; P.A. 99-276, S. 6, 15; P.A. 11-173, S. 12.)

History: P.A. 79-363 deleted reference to inclusion of voters who acquired voting privileges under Secs. 9-31e, 9-41 and 9-41a on supplementary list; P.A. 80-483 made technical change; P.A. 83-162 made existing provisions applicable to referenda and added Subsec. (b) re electors admitted on day of special election or referendum; P.A. 99-276 amended Subsec. (a) by adding reference to “or updated” list, effective January 1, 2000; P.A. 11-173 amended Subsec. (a) by deleting language re supplementary list and re deposit of list in town clerk’s office and making a technical change, effective July 13, 2011.



Section 9-173 - Plurality required for election.

In the election for Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller and Attorney General, the person receiving the greatest number of votes for each of said offices, respectively, shall be declared elected. If no person has a plurality of the votes for any of said offices, the General Assembly shall choose such officer. In the election for senator in Congress, the person receiving the greatest number of votes for such office shall be declared elected; but, if no person has a plurality of the votes for said office, the Governor may make a temporary appointment of a senator in Congress to serve for the ensuing two years unless the General Assembly directs a special election for a senator in Congress, to be held during said period, to fill the vacancy occasioned by such failure to elect. In all elections of representatives in Congress, state senators, state representatives and judges of probate, the person having the greatest number of votes shall be declared elected. Unless otherwise provided by law, in all municipal elections a plurality of the votes cast shall be sufficient to elect.

(1949 Rev., S. 514, 1084, 1088, 1089, 1098, 1102; 1953, S. 656d; 1967, P.A. 557, S. 2; P.A. 00-99, S. 25, 154.)

History: 1967 act added “state representative” to list of offices for which the candidate having greatest number of votes shall be declared elected, deleted provision in case of state representatives for moderator to declare elected person having greatest number of votes and if town is entitled to two representatives, the two top vote getters to be declared elected; P.A. 00-99 deleted reference to sheriffs, effective December 1, 2000.

Without a bipartisan restriction, a plurality of votes cast elects. 10 CS 258.



Section 9-174 - Hours of voting. Voting by electors in line at eight o’clock p.m.

Notwithstanding the provisions of any general statute, special act or municipal charter to the contrary, at any regular election, or at any special election held to fill a vacancy in a state, district or municipal office, the polls shall remain open for voting from six o’clock a.m. until eight o’clock p.m. No elector shall be permitted to cast his vote after the hour prescribed for the closing of the polls in any election unless such elector is in line at eight o’clock p.m. An election official or a police official of the municipality, who is designated by the moderator, shall be placed at the end of the line at eight o’clock p.m. Such official shall not allow any electors who were not in such line at eight o’clock p.m. to enter such line.

(1949 Rev., S. 1062; 1953, S. 657d; 1967, P.A. 62; P.A. 77-209; P.A. 83-391, S. 14, 24; P.A. 84-12, S. 1, 2; P.A. 88-162, S. 1, 4.)

History: 1967 act provided for polls to remain open for voting from six a.m. to eight p.m. for all elections; P.A. 77-209 provided for electors who were already in line at eight p.m. to be permitted to vote; P.A. 83-391 amended section to provide that hours for special election shall be noon to eight p.m. unless election held in conjunction with regular election; P.A. 84-12 added proviso concerning special election held on same day as municipal referendum; P.A. 88-162 required polls to open for voting in all special elections at six o’clock a.m., instead of at twelve o’clock noon, effective July 1, 1989.



Section 9-174a - Emergency contingency plan for elections. Model plan.

(a) For each municipality, the registrars of voters, in consultation with the municipal clerk, shall create an emergency contingency plan for elections, primaries and referenda to be held within such municipality. Such plan shall include, but not be limited to, (1) solutions for ballot shortages, and (2) strategies to implement in the event of (A) a shortage or absence of poll workers, (B) a loss of power, (C) a fire or the sounding of an alarm within a polling place, (D) voting machine malfunctions, (E) a weather or other natural disaster, (F) the need to remove a poll worker or moderator and to replace such worker or moderator, and (G) disorder in and around the polling place.

(b) Not later than six months after the adoption of a model plan by the Secretary of the State provided for in regulations adopted pursuant to subsection (d) of this section, the registrars of voters shall submit the plan created under subsection (a) of this section to the legislative body of such municipality or, in a municipality where the legislative body is a town meeting or representative town meeting, the board of selectmen, for approval. Upon approval, such plan shall remain on file with the municipal clerk until such plan is amended by the registrars of voters, in consultation with the municipal clerk, and approved by the legislative body of the municipality or, in a municipality where the legislative body is a town meeting or representative town meeting, the board of selectmen. If, not later than six months after the adoption of a model plan by the Secretary, a municipality fails to create and approve an emergency contingency plan, the municipality shall be deemed to have adopted the model plan adopted by the Secretary.

(c) Any municipality that activates the emergency contingency plan established pursuant to this section shall provide a written report concerning the activation of such plan to the Secretary of the State not later than thirty days after such activation. Such report shall include the reason for such activation as well as the procedures in the emergency contingency plan that were activated and the outcome of the activation of such plan.

(d) The Secretary of the State shall adopt regulations, in accordance with the provisions of chapter 54, as the Secretary deems necessary to implement the provisions of this section. Such regulations shall include a model plan that municipalities may adopt.

(P.A. 11-46, S. 2.)

History: P.A. 11-46 effective June 13, 2011.



Section 9-175 - Presidential and vice presidential electors. Write-in candidates and ballots.

(a) The electors in the several towns in the state, at the state election in 1964, and quadrennially thereafter, shall elect electors of President and Vice President of the United States, not exceeding in number the whole number of senators and representatives to which the state is then entitled in the Congress of the United States. Voting shall be conducted and the result declared, and the returns thereof made, as is provided in respect to state elections. The Secretary of the State shall, on or before the first Monday of October of the year in which such presidential electors are to be elected, transmit blank forms to the several town clerks for the return of the votes; and the lists and returns of the votes shall be made out, certified and directed according to such forms. When an election is to be held for the choice of presidential electors, if any political party has nominated candidates for President and Vice President of the United States, and presidential electors to vote for such presidential and vice presidential candidates have been nominated by a political convention of such party in this state, or in such other manner as entitles the names of such electors to be placed upon the official ballots to be used in such election, the Secretary of the State and any other official charged with the preparation of official ballots to be used in such election, in lieu of placing the names of such presidential electors on such official ballots, shall place on such official ballots a space with the words “Presidential electors for (here insert the last name of the candidate for President, the word ‘and’ and the last name of the candidate for Vice President)”; and a vote cast therefor shall be counted, and shall be in all respects effective, as a vote for each of the presidential electors representing such candidates for President and Vice President.

(b) In the case of a write-in candidate for President of the United States, such candidate may register his candidacy with the Secretary of the State by submitting his name and the names of a vice presidential candidate and candidates for the office of elector in a number not exceeding the whole number of electors to which the state is then entitled. Such registration shall be on a form prescribed by the Secretary of the State, which form shall include a statement of consent to being a candidate by each proposed candidate for elector and by the candidate for Vice President. Such registration shall not include a designation of political party. A candidate for President may register at any time after January first of the election year and not later than four o’clock p.m. on the fourteenth day preceding the election at which the offices of presidential elector and vice presidential elector are being contested. If a candidate has so registered, a vote may be cast by write-in ballot for such candidate by writing in the last name of the candidate for President and the last name of the candidate for Vice President or only the last name of the candidate for President; such write-in ballot shall be counted, and shall be in all respects effective, as a vote for each of the presidential electors representing such candidates for President and Vice President. No person nominated for the office of President, Vice President, or presidential elector by a major or minor party or by nominating petition shall register as a write-in candidate for such office under the provisions of this section and any such registration of a write-in candidacy filed by such a person shall be void.

(1949 Rev., S. 1043, 1103; 1953, S. 658d; 1961, P.A. 374, S. 1; P.A. 77-82, S. 1; P.A. 83-475, S. 17, 43.)

History: 1961 act made mandatory rather than directory the use of “Presidential electors for ... and ...” rather than listing the electors by name; P.A. 77-82 added new Subsec. (b) re registration of a write-in candidate for president; P.A. 83-475 changed “end of the business day” to four o’clock p.m. and added prohibition against person nominated for office of president, vice president or presidential elector registering for same office as a write-in candidate.

Electors placed on ballot by Secretary of the State must be those pledged to vote for the candidates nominated by their national political party. 254 C. 789.



Section 9-176 - Meeting of presidential electors.

The presidential electors shall meet at the office of the Secretary of the State at twelve o’clock, noon, on the first Monday after the second Wednesday of the December following their election and, as required by the Constitution and laws of the United States, shall cast their ballots for President and Vice President. Each such elector shall cast his ballots for the candidates under whose names he ran on the official election ballot, as provided in section 9-175. If any such elector is absent or if there is a vacancy in the electoral college for any cause, the electors present shall, before voting for President and Vice President, elect by ballot an elector to fill such vacancy, and the person so chosen shall be a presidential elector, shall perform the duties of such office and shall cast his ballots for the candidates to whom the elector he is replacing was pledged.

(1949 Rev., S. 1104; 1953, S. 659d; 1961, P.A. 374, S. 2.)

History: 1961 act required presidential elector or his replacement to vote for candidates under whose names he ran.



Section 9-177 - Compensation of presidential electors.

Each elector of President and Vice President of the United States shall receive ten dollars a day when attending upon the duties of his appointment, for which the Comptroller, on presentation to him of the certificate of the chairman of such electors, shall draw an order on the Treasurer.

(1949 Rev., S. 3596.)



Section 9-178 - Senator in Congress.

A senator in Congress shall be elected by the electors of the several towns, as provided by the Constitution of the United States, in any year occurring next before the expiration of the term of a senator in Congress, and in any other year when the Governor issues writs of election to fill a vacancy in the office of senator in Congress.

(1949 Rev., S. 1097; 1953, S. 660d.)



Section 9-179 - Representative in Congress.

At each state election the electors of the several towns in each congressional district in this state shall elect a representative in the Congress of the United States for such district to represent this state in said Congress.

(1949 Rev., S. 1099; 1953, S. 662d.)



Section 9-180 - Representative at large.

Section 9-180 is repealed.

(1949 Rev., S. 1101; 1953, S. 661d; April, 1964, P.A. 2, S. 6.)



Section 9-181 - State officers.

At the state election to be held in 1966, and quadrennially thereafter, there shall be elected a Governor, Lieutenant Governor, Secretary, Treasurer, Comptroller and Attorney General to hold their respective offices from the Wednesday following the first Monday of the January next succeeding their election until the Wednesday following the first Monday of the fifth January succeeding their election and until their successors are qualified. When any political party has nominated candidates for the offices of Governor and Lieutenant Governor, their names shall be so placed upon the ballot in any such election that any elector will cast a single vote for both candidates.

(1953, S. 663d; 1963, P.A. 401, S. 1.)

History: 1963 act added provision for placing names of candidates for governor and lieutenant governor on ballot so that elector casts a single vote for both candidates.



Section 9-182 - Sheriffs.

Section 9-182 is repealed, effective December 1, 2000.

(1949 Rev., S. 449; 1953, S. 664d; P.A. 00-99, S. 153, 154.)



Section 9-183 - Justices of the peace.

Section 9-183 is repealed.

(1949 Rev., S. 7545, 7546; 1953, S. 665d; 1967, P.A. 831, S. 5; P. A. 73-666, S. 1, 3; P.A. 74-11, S. 2, 4; 74-109, S. 10, 11.)



Section 9-183a - Number of justices of the peace, exceptions.

(a) The number of justices of the peace for each town shall be equal to one-third the number of jurors to which such town is by law entitled, except in the town of Waterbury the number shall be sixty-nine, in the town of Trumbull the number shall be thirty, in the town of Meriden the number shall be thirty-six, and in the town of Litchfield the number shall be fifteen; provided any town, by ordinance, may provide for the selection of a lesser number of justices of the peace for such town as herein provided, which shall be not less than fifteen.

(b) Notwithstanding any provision of any special act or charter to the contrary:

(1) In 1994, the number of justices of the peace for any town which selects a number of justices of the peace under a special act or charter, which is fewer than one-third the number of jurors to which the town is by law entitled, shall be one and one-half times the number authorized for the town on May 1, 1994, but not less than fifteen;

(2) In 1996, the number of justices of the peace for any such town shall be one and one-half times the number authorized for the town on May 1, 1994, but not less than fifteen, unless the town amends such special act or charter or adopts an ordinance under subdivision (3) of this subsection;

(3) Any town which selects a number of justices of the peace under a special act or charter, which is fewer than one-third the number of jurors to which the town is by law entitled, may amend such special act or charter under chapter 99 or may adopt an ordinance superseding such special act or charter provision, to provide for a number of justices of the peace to be selected in 1996, and quadrennially thereafter, which shall be not less than fifteen nor more than one-third the number of jurors to which the town is by law entitled, or may repeal the special act or charter provision.

(c) Notwithstanding any provision of any ordinance to the contrary:

(1) In 1994, the number of justices of the peace for any town which selects a number of justices of the peace under an ordinance, which is fewer than one-third the number of jurors to which the town is by law entitled, shall be one and one-half times the number authorized for the town on May 1, 1994, but not less than fifteen;

(2) In 1996, the number of justices of the peace for any such town shall be one and one-half times the number authorized for the town on May 1, 1994, but not less than fifteen, unless the town amends such ordinance under subdivision (3) of this subsection;

(3) Any town which selects a number of justices of the peace under an ordinance, which is fewer than one-third the number of jurors to which the town is by law entitled, may amend such ordinance to provide for a number of justices of the peace to be selected in 1996, and quadrennially thereafter, which shall be not less than fifteen nor more than one-third the number of jurors to which the town is by law entitled, or may repeal the ordinance provision.

(d) Upon the adoption, amendment or repeal of any ordinance under this section, the clerk of such town shall send a certified copy thereof to the Secretary of the State.

(P.A. 74-109, S. 1, 11; P.A. 94-230, S. 1, 10; P.A. 96-120, S. 1, 3; P.A. 04-142, S. 10; P.A. 06-137, S. 14.)

History: P.A. 94-230 designated first sentence of existing section as Subsec. (a), amended Subsec. (a) to increase number of justices of the peace from 46 to 69 in Waterbury, from 7 to 15 in Trumbull, from 15 to 23 in Meriden and from 5 to 15 in Litchfield and to require a minimum of 15 justices of the peace in towns establishing a number of justices of the peace by ordinance, added Subsec. (b) re number of justices of the peace in towns establishing a number of justices of the peace under special act or charter, added Subsec. (c) re number of justices of the peace in towns establishing a number of justices of the peace by ordinance, designated second sentence of existing section as Subsec. (d) and inserted “amendment” and “under this section” in Subsec. (d), effective June 11, 1994; P.A. 96-120 added new Subsec. (b)(2) re the number of justices of the peace in 1996, and renumbered former Subdiv. (2) as Subdiv. (3) and new Subsec. (c)(2) re the number of justices of the peace in 1996 and renumbered former Subdiv. (2) as Subdiv. (3), effective May 24, 1996; P.A. 04-142 amended Subsec. (a) by increasing the number of justices of the peace in Meriden from 23 to 36, effective May 17, 2004; P.A. 06-137 amended Subsec. (a) to increase the number of justices of the peace for the town of Trumbull from 15 to 30, effective June 6, 2006.



Section 9-183b - (Formerly Sec. 9-252). Nomination of justices of the peace by parties qualifying as major parties based on enrollment. Terms. Primaries.

In 1994, 1996, and quadrennially thereafter, two-thirds of the total number of justices of the peace in each town shall be selected in accordance with the provisions of this section. Such percentage shall be rounded down to the nearest whole number of justices of the peace. The political parties which are major parties, as defined in subparagraph (B) of subdivision (5) of section 9-372, shall each be entitled to nominate an equal number of the total number of justices of the peace to be selected in each town under this section, provided in towns where the number of justices of the peace to be nominated under this section is not divisible by the number of political parties entitled to nominate justices of the peace under this section, the registrars of voters shall determine by lot which of said parties may nominate one more justice of the peace than may be nominated by the other party or parties. Such nomination by such parties shall qualify the nominees to serve as justices of the peace. Such nomination shall be made within the time limits prescribed in section 9-391 for endorsing candidates for nomination for municipal offices to be voted upon at a state election, for a term of two years to begin the first Monday of January in 1995, for any such nomination made in 1994, and for a term of four years to begin the first Monday of January in the year succeeding any such nomination made in 1996, or thereafter. Primaries for justices of the peace shall be by slate and shall be held on the same day as primaries for municipal offices to be voted upon at a state election.

(1949 Rev., 1201; March, 1950, S. 261b; 1953, S. 729d; 1957, P.A. 128, S. 1; P.A. 74-11, S. 3, 4; 74-109, S. 6, 11; P.A. 76-71, S. 1, 3; P.A. 94-230, S. 2, 10; P.A. 00-66, S. 20; P.A. 03-241, S. 5.)

History: P.A. 74-11 deleted provisions pertaining to block voting for justices of the peace, grouped according to political party and the prohibitions against write-in and split-ticket voting and also deleted provision for political party whose candidate for governor was last elected, to nominate one more candidate, added provisions for nomination of one-half numbers of justices of the peace to be elected where total to be elected is even and the nomination of a bare majority where total number is odd; P.A. 74-109 added qualification that political parties having largest and second largest total number of enrolled party members in the state shall be entitled to nominate justices of the peace, further provided for each party to be entitled to nominate half in towns where the total number to be nominated is even and for the registrars to determine by lot which party is entitled to nominate one more justice than the other party, where total number to be nominated is odd, further set limit of age 70 beyond which no person may be nominated or serve, provided that such nominations by the parties qualify the nominees to serve, that the term be for four years to begin the first Monday of January and that primaries shall be by slate and held same day as primaries for municipal offices, to take effect upon adoption of Senate Joint Resolution No. 22 of the 1973 session as an amendment to the constitution of Connecticut; P.A. 76-71 removed the age limitations; P.A. 94-230 required two-thirds of justices of the peace in each town to be selected in accordance with this section, authorized major parties as defined in Sec. 9-372(6)(B) to select equal number of justices of the peace under this section instead of the two parties having the largest party enrollments to each select one-half of number of justices of the peace, and established two-year terms for justices of the peace nominated in 1994, and four-year terms for justices of the peace nominated in 1996, or thereafter, effective June 11, 1994; Sec. 9-252 transferred to Sec. 9-183b in 1995; P.A. 00-66 made a technical change; P.A. 03-241 required nomination of justices of the peace to be made within time limits prescribed “in section 9-391 for endorsing candidates for nomination for municipal offices to be voted upon at a state election”, instead of within the time limits prescribed “for municipal offices prior to a state election”, eliminated provision requiring primaries for justices of the peace to be by slate “as in the case of convention delegates”, and required such primaries to be held on same day as primaries for municipal offices “to be voted upon at a state election”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

Cited. 20 CS 402.



Section 9-183c - Nomination of justices of the peace by parties qualifying as major parties based solely on gubernatorial vote. Terms. Primaries.

In 1994, 1996, and quadrennially thereafter, when there is a political party which is a major party, as defined in subparagraph (A) of subdivision (5) of section 9-372, but is not a major party, as defined in subparagraph (B) of said subdivision (5), a percentage of the number of justices of the peace in each town selected under section 9-184c shall be selected in accordance with the provisions of this section. Such percentage shall be rounded down to the nearest whole number of justices of the peace. Each such party shall be entitled to nominate twenty per cent of the total number of justices of the peace to be selected in each town under section 9-184c. Such nomination by such parties shall qualify the nominees to serve as justices of the peace. Such nomination shall be made within the time limits prescribed in section 9-391 for endorsing candidates for nomination for municipal offices to be voted upon at a state election, for a term of two years to begin the first Monday of January in 1995, for any such nomination made in 1994, and for a term of four years to begin the first Monday of January in the year succeeding any such nomination made in 1996, or thereafter. Primaries for justices of the peace shall be by slate and shall be held on the same day as primaries for municipal offices to be voted upon at a state election.

(P.A. 94-230, S. 5, 10; P.A. 00-66, S. 21; P.A. 01-26, S. 7; P.A. 03-241, S. 6.)

History: P.A. 94-230 effective June 11, 1994; P.A. 00-66 made technical changes; P.A. 01-26 made a technical change; P.A. 03-241 required nomination of justices of the peace to be made within time limits prescribed “in section 9-391 for endorsing candidates for nomination for municipal offices to be voted upon at a state election”, instead of within the time limits prescribed “for municipal offices prior to a state election”, eliminated provision requiring primaries for justices of the peace to be by slate “as in the case of convention delegates”, and required such primaries to be held on same day as primaries for municipal offices “to be voted upon at a state election”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-184 - Vacancy in office of justice of the peace when justice nominated by a major party.

Any vacancy in the office of a justice of the peace selected (1) pursuant to section 9-183b or (2) pursuant to section 9-183c shall be filled by appointment by the town committee of the political party of the vacating justice until the day on which the term of office of such vacating justice would have terminated. The town chairman or the secretary of the appointing town committee shall file with the town clerk a certificate of each such appointment and the town clerk shall record the certificate with the records of the town meeting. The town clerk shall notify the Secretary of the State of any such vacancy.

(1949 Rev., S. 7547; 1953, S. 666d; P.A. 73-475, S. 1, 3; P.A. 74-109, S. 3, 11; P.A. 80-215, S. 1; P.A. 94-230, S. 3, 10; May 25 Sp. Sess. P.A. 94-1, S. 118, 130.)

History: P.A. 73-475 provided for vacancies to be filled by town committee of the political party of the vacating justice, the chairman or secretary thereof to file with town clerk certificate of each such appointment, to be recorded with the records of the town meeting, effective upon adoption of amendment to the constitution repealing section 5 of article V or the provision therein for elections of justices of the peace; P.A. 74-109 substituted “nomination” for “election”, provided for term to end “four years thereafter”, further provided for form of justice filling a vacancy to end at time term of vacating justice would have ended, effective upon adoption of Senate Joint Resolution No. 22 of the 1973 session as an amendment to the constitution of Connecticut pursuant to article twelfth of the constitution; P.A. 80-215 provided for town clerk to notify secretary of the state and clerk of the superior court for judicial district in which town is located of any vacancy; P.A. 94-230 deleted prior provision re term of justices of the peace and inserted “selected pursuant to section 9-183b”, effective June 11, 1994; May Sp. Sess. P.A. 94-1 added reference to selection of justices of the peace pursuant to Sec. 9-183c, effective July 1, 1994.



Section 9-184c - Appointment as justices of the peace of electors who are not members of major parties. Terms. Vacancies.

(a) In 1994, 1996, and quadrennially thereafter, the town clerk of each town shall appoint as justice of the peace a number of electors of the town who are not members of major parties, as defined in section 9-372, which shall not exceed (1) where no justices of the peace are selected under section 9-183c, one-third of the total number of justices of the peace in the town, or (2) where justices of the peace are selected under section 9-183c, one-third of the total number of justices of the peace in the town less the number of justices of the peace in the town selected under section 9-183c. Such percentage shall be rounded up to the nearest whole number of justices of the peace. Any such appointment shall be made upon written application submitted on or after August first and on or before November first, in such year. No person who has enrollment privileges in the town in a political party which selected justices of the peace under section 9-183b or under section 9-183c within the period beginning three months before said August first and ending on the date the person is to be appointed under this section, shall be eligible for such appointment. Not later than August 1, 1996, and quadrennially thereafter, the town clerk shall send a written notice to each incumbent justice of the peace appointed under this section. Such notice shall inform such justices of the peace of the procedures set forth in this section concerning the reappointment of such justices of the peace.

(b) If, on November first in such year, the number of applications for justice of the peace filed with the town clerk under subsection (a) of this section exceeds the number of justices of the peace allowed under this section, (1) each such applicant who is an incumbent justice of the peace appointed under this section shall be reappointed if there are sufficient openings and (2) the town clerk shall, on or before the fifteenth business day of November, select the remaining applicants to be appointed as justices of the peace by lot in a ceremony which shall be open to the public and held on five days’ public notice. At such lottery the town clerk shall determine the order of all such remaining applications for the purpose of filling future vacancies under subsection (d) of this section. If a town clerk receives a number of applications that is less than the number of justices of the peace that he is authorized to appoint under this section in any year, he shall not appoint any additional justices of the peace.

(c) Justices of the peace appointed in 1994, shall serve a term of two years beginning on the first Monday in 1995, and justices of the peace appointed in 1996 and thereafter shall serve a term of four years beginning on the first Monday in January in the succeeding year.

(d) Any vacancy in the office of any such justice of the peace shall be filled by appointment by the town clerk of an elector qualifying under subsection (a) of this section in the order determined in the lottery held under said subsection. If no such lottery is held, the vacancy shall not be filled.

(P.A. 94-230, S. 6, 10; P.A. 96-120, S. 2, 3.)

History: P.A. 94-230 effective June 11, 1994; P.A. 96-120 amended Subsec. (a) to require town clerks to send quadrennial notices re reappointment procedures to incumbent justices of the peace and amended Subsec. (b) by adding provision requiring reappointment of incumbent justices of the peace if there are sufficient openings, effective May 24, 1996.



Section 9-185 - Municipal officers.

Unless otherwise provided by special act or charter, (1) members of boards of assessment appeals, (2) selectmen, (3) town clerks, (4) town treasurers, (5) collectors of taxes, (6) constables, (7) registrars of voters, (8) subject to the provisions of subsection (i) of section 10-223e, members of boards of education, and (9) library directors shall be elected, provided any town may, by ordinance, provide for the appointment, by its chief executive authority, of (A) a constable or constables in lieu of constables to be elected under section 9-200, or (B) a town clerk, town treasurer or collector of taxes in lieu of the election of such officers as provided in section 9-189. Unless otherwise provided by special act or charter, all other town officers shall be appointed as provided by law and, if no other provision for their appointment is made by law, then (i) by the chief executive officer of such municipality, (ii) where the legislative body is a town meeting, by the board of selectmen, or (iii) by such other appointing authority as a town may by ordinance provide, and except that, if a board of finance is established under the provisions of section 7-340, the members thereof shall be elected as provided in section 9-202. Any town may, by a vote of its legislative body, determine the number of its officers and prescribe the mode by which they shall be voted for at subsequent elections.

(1949 Rev., S. 513; 1951, S. 105b; 1953, S. 667d; P.A. 73-655, S. 1; P.A. 76-173, S. 2; P.A. 77-578, S. 1, 4; P.A. 82-239, S. 4, 7; P.A. 89-184, S. 1, 2; P.A. 95-283, S. 27, 68; P.A. 10-84, S. 3; 10-111, S. 7; June Sp. Sess. P.A. 10-1, S. 57; P.A. 12-116, S. 24.)

History: P.A. 73-655 provided that town may, by ordinance, prescribe appointment instead of election of constables; P.A. 76-173 added “or charter” to “special act” by which exceptions are authorized, where appearing, substituted “chief executive officer” for “board of selectmen” as authorized to appoint in absence of provision therefor, substituted “by a vote of its legislative body” for “at a town meeting ... pass votes determining” as authority to determine number of officers and prescribe mode by which they are to be voted for in absence of other provision in special act or charter; P.A. 77-578 added to chief executive officer, “or (2) where the legislative body is a town meeting, by the board of selectmen, or (3) or by such other appointing authority a town may by ordinance provide, and”; P.A. 82-239 removed the obsolete reference to the agent of the town deposit fund; P.A. 89-184 inserted new Subdiv. (1) designation, added Subdiv. (2), authorizing any town to provide, by ordinance, for appointment of town clerk, town treasurer or collector of town taxes, and substituted alphabetic designations for former numeric Subdiv. indicators; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 10-84 made technical changes and deleted provisions re assessors; P.A. 10-111 added new numeric Subdiv. designators, added “subject to the provisions of subsection (g) of section 10-223e,” re election of members of boards of education, redesignated existing Subdivs. (1) and (2) as new Subparas. (A) and (B) and redesignated existing Subparas. (A) to (C) as clauses (i) to (iii), effective July 1, 2010; June Sp. Sess. P.A. 10-1 substituted reference to Sec. 10-223e(h) for reference to Sec. 10-223e(g), effective July 1, 2010; P.A. 12-116 made a technical change in Subdiv. (8), effective July 1, 2012.

Cited. 40 CA 643.



Section 9-186 - Electoral status of municipal officers and justices of the peace.

Each elected municipal officer and each justice of the peace shall be an elector of the municipality in which he is elected, or in the case of a justice of the peace, nominated or appointed to office and, if for any reason he ceases to be an elector thereof, he shall thereupon cease to hold office therein and such office shall be deemed vacant.

(1949 Rev., S. 516; 1953, S. 251d; P.A. 76-173, S. 3; P.A. 80-281, S. 11, 31; P.A. 94-230, S. 8, 10.)

History: P.A. 76-173 changed “town” to “municipal” or “municipality” where appropriate; P.A. 80-281 added requirement for justice of the peace to be elector of municipality in which nominated; P.A. 94-230 inserted “or appointed”, effective June 11, 1994.

Cited. 40 CA 643.

Court may not, in quo warranto proceeding, determine whether or not the defendant is an elector; selectmen and town clerk have exclusive jurisdiction to make such determination. 19 CS 487. The fact that for one to qualify for election to a town office he must be an elector, is an establishment of a minimum age qualification for municipal elective officials, including mayors, by the state. 31 CS 447.



Section 9-187 - Terms.

(a) The terms of office of elective municipal officers, when not otherwise prescribed by law, shall be for two years from the date on which such terms begin as set forth in section 9-187a and until their successors are elected and have qualified. When not otherwise prescribed by law, the terms of those town officers appointed by the board of selectmen shall expire on the termination date of the term of the board of selectmen appointing such officers.

(b) The terms of office of elected chief executive officers, members of boards of selectmen and the members of the legislative body of any town, city or borough as prescribed by charter or ordinance shall be two years or four years from the date or dates on which such terms begin as set forth in section 9-187a, and until their successors are elected and have qualified. The provisions of this subsection shall not be construed to authorize an ordinance prescribing terms of office to supersede the provisions of a charter concerning such terms of office.

(c) The term of office of any tax collector appointed pursuant to an ordinance adopted under the provisions of subsection (b) of section 9-189 shall be as provided in such ordinance.

(1949 Rev., S. 512; 1953, S. 668d; 1969, P.A. 570, S. 2; P.A. 76-296, S. 2; P.A. 95-224, S. 1; P.A. 97-244, S. 3, 13; P.A. 00-225, S. 1, 3; P.A. 01-195, S. 114, 181.)

History: 1969 act changed to two years terms of elective municipal officers not otherwise prescribed by law, deleted provision that terms run from date of election and referenced new Sec. 9-187a containing details concerning beginning of terms, added “and until their successors are elected and have qualified” and further provided for terms of officers appointed by board of selectmen not otherwise provided for, to parallel the term of such board; P.A. 76-296 added new Subsec. (b) providing for terms of office of elected chief executive officers; P.A. 95-224 applied Subsec. (b) to members of legislative bodies; P.A. 97-244 added Subsec. (c) re the terms of office of any tax collector appointed pursuant to an ordinance, effective July 1, 1997; P.A. 00-225 amended Subsec. (b) to provide for terms of members of boards of selectmen and to permit terms to be set by ordinance, effective June 1, 2000; P.A. 01-195 made technical changes in Subsecs. (b) and (c), effective July 11, 2001.



Section 9-187a - Date term to begin.

Except as provided in sections 9-164a to 9-164f, inclusive, the term of each elected municipal official shall begin within seventy days after the municipal election at which such official is elected, on the day within such period prescribed by special act or charter provision, or, in the absence of such special act or charter provision, on the day within such period as is prescribed by action of the legislative body of such municipality, provided (1) in each municipality which holds its municipal election on the first Monday of May in the odd-numbered years, in the absence of such special act or charter provision, or action of the legislative body, such terms shall begin on the first day of July following the municipal election at which such official is elected, and (2) in each municipality which holds its municipal election on the Tuesday after the first Monday of November in the odd-numbered years, with the exception of the term of the town clerk, in the absence of such special act, or charter provision, or action of the legislative body, such term shall begin on the second Tuesday next following the day of the municipal election at which such official is elected, and (3) in each municipality which holds its municipal election on the Tuesday after the first Monday in November in the odd-numbered years, the term of the town clerk shall be two years from the first Monday of January next succeeding his election, unless otherwise provided by charter or special act. Whenever the beginning date of the terms of elected municipal officials is so determined or changed, within the limits hereinabove specified, the authority providing therefor may provide for the conforming diminution or extension of terms of incumbents.

(1969, P.A. 570, S. 3; P.A. 75-91, S. 1, 2.)

History: P.A. 75-91 changed start of term of officials elected on the Tuesday after the first Monday in November from the day following the election to “the second Tuesday next” following the day of the municipal election, where not otherwise provided for.



Section 9-188 - First selectman and selectmen. Election procedure. Dual candidacy prohibited. Minority representation; restricted voting. Tie vote.

Unless otherwise provided by law each town shall, at its regular municipal election, elect a first selectman, who shall be town agent unless otherwise provided by law, and two other selectmen or, in the case of any town having a population of ten thousand or more, not more than six other selectmen. The selectmen so elected shall constitute the board of selectmen for such town. Unless otherwise provided by special act, charter or ordinance the votes cast, including any valid write-in votes, for an unsuccessful candidate for first selectman shall be counted as votes for him as a member of such board, provided no elector may be a candidate for both the office of first selectman and that of selectman by virtue of nomination by a major or minor party or a nominating petition or registration of write-in candidacy, or any combination thereof. The provisions of section 9-167a shall apply to the election of selectmen, except that when the total membership of such board is five, the maximum number who may be members of the same political party shall be three, and provided that for the purpose of determining minority representation, the total membership of such board shall be deemed to include the first selectman, unless otherwise provided by special act or charter. Unless otherwise provided by special act, charter or ordinance, an elector shall not vote for more candidates for the office of selectman than a political party can elect pursuant to section 9-167a, provided that the number of such candidates that an elector can vote for shall be deemed to include the first selectman. If the electors fail to elect a first selectman at any election by reason of an equality of votes, such election for the office of first selectman and the election for selectmen shall stand adjourned and such adjourned election shall be held as provided in section 9-332. The ballots used in such adjourned election shall contain only the names of the candidates for the offices of first selectman and selectman which appeared on the ballot used in the election at which the tie vote resulted for the office of first selectman.

(1949 Rev., S. 510, 515; 1949, S. 106b; 1953, 1955, S. 669d; P.A. 75-249; P.A. 76-173, S. 4; 76-363; P.A. 77-99; 77-578, S. 2, 3, 4; P.A. 79-484; P.A. 80-281, S. 12, 31; P.A. 83-475, S. 18, 43; P.A. 84-319, S. 27, 49; P.A. 11-20, S. 1.)

History: P.A. 75-249 provided an exception for charter provisions adopted pursuant to chapter 99; P.A. 76-173 deleted reference to charter provisions adopted pursuant to chapter 99 and substituted “law” therefor, added “unless otherwise provided by law” to prescription that each town elect selectmen etc.; P.A. 76-363 deleted provisions concerning voting for either half or bare majorities of number to be elected and also provision that no more than bare majority shall be members of same political party and substituted “the provisions of section 9-167a shall apply to the election of selectmen”; P.A. 77-99 added exception that if total membership is five, maximum number from same party to be three, including the first selectman in counting total membership, unless otherwise provided by special act or charter; P.A. 77-578 added that elector cannot vote for more candidates than a political party can elect pursuant to Sec. 9-167a and provided number is deemed to include the first selectman; P.A. 79-484 changed “law” to “special act, charter or ordinance” in sentence “unless otherwise provided by ...” and provided that votes cast for the unsuccessful candidate for first selectman shall be counted as votes for him as a member of such board; P.A. 80-281 added proviso concerning counting of votes for unsuccessful candidate for first selectman as votes for board membership where he has also received write-in votes as candidate for board member; P.A. 83-475 amended section to permit full voting for board of selectmen at town option; P.A. 84-319 amended section to provide uniformity in statutes re adjourned elections and write-in votes; pursuant to P.A. 11-20, “ballot label” and “ballot labels” were changed editorially by the Revisors to “ballot” and “ballots”, respectively, effective May 24, 2011.

Whether under Art. 10, Sec. 2, of the constitution, the election of one selectman, only, is lawful. 32 C. 108. The plurality is of the ballots as actually cast, not as originally printed. 60 C. 352. Office of first selectman was created by Rev. St., 1875, Ch. 3, Sec. 2. 46 C. 549; 42 C. 463. History of section and of office of first selectman. 75 C. 460. Application to previous form of ballot. 91 C. 365; 102 C. 589; 104 C. 398; 105 C. 259. Cited. 130 C. 714. Election officials justified in refusing to permit plaintiff to vote for two candidates for first selectman. 135 C. 147. Cited. 143 C. 679. The clearly expressed intent of the legislature was that the principal of minority representation should control the results of special elections as well as those of regular elections. Id.

Annotations to present section:

Statute clearly states that unsuccessful candidate for office of first selectman may vie for place on the board. 21 CS 482. Successful candidate for first selectman does not determine political affiliation of majority of board. Id.



Section 9-189 - Town clerks, treasurers and tax collectors.

(a) Each town, unless otherwise provided by law, shall, at its regular municipal election elect a town clerk for a term of not less than two years and not more than six years, a town treasurer for the term of two years and a collector of town taxes for a term of not less than two years and not more than six. Each such clerk, treasurer and collector of taxes shall hold office for the term for which he is elected and until his successor is elected and has qualified.

(b) Notwithstanding the provisions of subsection (a) of this section, the legislative body of a town may, by ordinance adopted by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, authorize appointment of a tax collector. Such ordinance shall include provisions for the appointment procedure and shall specify the term of appointment. If the charter, home rule ordinance or special act of a town provides for the method of appointment of a tax collector, the method shall be changed by charter, charter amendment or home rule amendment.

(1949 Rev., S. 505; 1953, S. 670d; P.A. 73-414; P.A. 76-173, S. 5; P.A. 95-224, S. 2; P.A. 97-244, S. 4, 13.)

History: P.A. 73-414 deleted references to “annual” town elections; P.A. 76-173 deleted reference to town election in odd-numbered years and substituted therefor “regular municipal election”, deleted references to the beginning of the terms, deleted reference to determination by voters at an annual or special meeting of increased length of term for tax collector and provided for a term of not less than two or more than six years; P.A. 95-224 changed town clerk’s term from two years to “not less than two years and not more than six years”; P.A. 97-244 designated existing section as Subsec. (a) and added new Subsec. (b) re adoption of ordinance appointing a tax collector, effective July 1, 1997.

See Sec. 7-16a re appointed town clerks.



Section 9-189a - Four-year terms for town clerks, registrars and treasurers.

Notwithstanding the provisions of sections 9-189 and 9-190a, any town or municipality may, by charter or ordinance, provide that the treasurer or the town clerk of said town or municipality, or the registrars of voters of said town, or any of such officers, shall, at the next succeeding regular election for such office and thereafter, be elected for a term of four years. In such event, such four-year term shall begin on the first Monday of January succeeding an election for treasurer or town clerk, except as provided in section 9-187a, and from the Wednesday following the first Monday of January succeeding an election for registrars of voters, provided, if any such town or municipality holds its town or municipal election on the first Monday of May of the odd-numbered years, the term of such treasurer or town clerk shall begin on the first day of July following the election, except as provided in section 9-187a.

(1971, P.A. 494; 1972, P.A. 100, S. 1; P.A. 00-225, S. 2, 3; P.A. 01-195, S. 115, 181.)

History: 1972 act added provision where election is held on first Monday in May of odd-numbered years that term of town clerk begin on first day of July after election except as provided in Sec. 9-187a; P.A. 00-225 extended the four-year term option to treasurers and allowed a charter to specify length of terms, effective June 1, 2000; P.A. 01-195 made technical changes, effective July 11, 2001.

See Sec. 7-16a re appointed town clerks.



Section 9-190 - Registrars of voters.

On and after January 9, 2013, each municipality shall have two registrars of voters for the entire municipality, except as otherwise provided for in this section. Each registrar of voters shall reside in the municipality for which the registrar of voters is elected. Notwithstanding any special act, for elections held on and after November 6, 2012, in each municipality in which registrars of voters are elected, no elector shall vote for more than one registrar of voters for the municipality. The candidate having the highest number of votes and the candidate having the next highest number of votes for the office of registrar of voters, who does not belong to the same political party as the candidate having the highest number, shall be declared elected registrars of voters for the municipality, provided, if the candidate for registrar of voters of a major party is not one of the registrars of voters so elected, such candidate of such major party shall also be declared elected registrar of voters. For purposes of this section, a major party shall be one having the largest or next largest total number of enrolled party members in the state, as determined by the latest enrollment records in the office of the Secretary of the State submitted in accordance with the provisions of section 9-65. The term of office of all registrars of voters for voting districts in office on January 7, 1995, shall expire on January 8, 1997, and on November 5, 1996, two registrars shall be elected for each municipality with more than two voting districts which previously elected registrars of voters for voting districts.

(1949 Rev., S. 509; 1953, 1955, S. 671d; 1959, P.A. 484; 630, S. 4; P.A. 76-173, S. 6; P.A. 95-171, S. 8, 14; P.A. 96-119, S. 6, 14; P.A. 11-173, S. 34.)

History: 1959 acts provided for minority representation in the office of registrar and made it mandatory that each major party have a registrar elected; P.A. 76-173 substituted vote of “its legislative body” for “any annual or special town meeting”; P.A. 95-171 added “two” re towns divided into voting districts, added provision re term of office of registrars for voting districts in office on January 7, 1995, and election of registrars in towns with more than two voting districts, effective October 1, 1995, and applicable to elections held on or after that date; P.A. 96-119 replaced “November 6, 1996” with “November 5, 1996,” effective May 24, 1996; P.A. 11-173 limited municipalities to 2 registrars of voters on and after January 9, 2013, and made conforming and technical changes, effective January 1, 2012.



Section 9-190a - Election of registrars at state elections.

Any provision of any special act to the contrary notwithstanding, the registrars of voters in each municipality which elects registrars of voters shall be elected at the state election to be held in 1964, and biennially thereafter, to hold office for the term of two years from the Wednesday following the first Monday of the January next succeeding their election until the Wednesday following the first Monday of the third January succeeding their election.

(1959, P.A. 630, S. 1; P.A. 73-616, S. 9.)

History: P.A. 73-616 made technical corrections.



Section 9-191 - Election of registrars for each voting district.

The provisions of section 9-190 to the contrary notwithstanding, each municipality which is divided into two voting districts and which elected registrars of voters for each voting district prior to July 8, 1955, shall continue to elect registrars of voters for each voting district until such time as such municipality, by vote of its legislative body, provides for the election of registrars of voters for the entire municipality instead of registrars of voters for each voting district.

(1955, S. 672d; P.A. 95-171, S. 13, 14.)

History: P.A. 95-171 added “two” re municipalities divided into voting districts, effective October 1, 1995, and applicable to elections held on or after that date.



Section 9-192 - Deputy registrar. Registrar vacancy. Assistant registrars. Special assistant registrars.

Each registrar of voters immediately after his election shall appoint a deputy registrar of voters to hold office during his pleasure and may, at any time, fill any vacancy in said office. He shall file with the town clerk a certificate of each such appointment and the town clerk shall record the certificate with the records of town meetings. Each deputy registrar of voters shall assist his principal when required, discharge his duties in his absence or inability to act and, in case of the death, removal or resignation of such principal, shall become registrar of voters and appoint a deputy, and shall file with the town clerk a certificate of such appointment, which shall be recorded with the records of town meetings. If a vacancy exists in the office of registrar of voters in consequence of a refusal or failure to accept the office or a failure of the registrar to appoint a deputy registrar, the town committee of the same political party as the registrar of voters who so refused, failed to accept or failed to appoint, or other appointing authority specified in local party rules shall fill such vacancy by the appointment of some suitable person, who shall belong to the same political party as the registrar of voters who so refused, failed to accept or failed to appoint. Each registrar of voters in any town may, as needed, appoint and employ not more than four assistant registrars of voters for each voting district therein, who shall serve at the pleasure of the registrar of voters and assist such registrar in the performance of his duties, and, for purposes of any admission session held pursuant to section 9-19b or subsection (a) of section 9-19c, as many special assistants as are necessary to carry out the duties of such session. Such registrar shall file with the town clerk a certificate of each such appointment, which shall be recorded with the records of the town, and shall appoint such other assistants as are necessary for the performance of duties required by sections 9-12 to 9-45, inclusive, on election day and the six days preceding. Unless otherwise provided by subsection (b) of section 9-19b, in the absence of either registrar of voters, his deputy or any of his assistants, except special assistants, shall have all the powers conferred, and may perform any of the duties imposed, upon such registrar by any of the provisions of the statutes. Each deputy, assistant or special assistant registrar shall be an elector of the municipality in which he is appointed. Each deputy registrar shall also, at the time of his appointment and during the six months immediately preceding his appointment, be an enrolled member of the same party as the registrar who makes such appointment.

(1949 Rev., S. 993, 994, 996; 1953, 1955, S. 673d; 1969, P.A. 61; P.A. 76-128, S. 6, 11; P.A. 79-143, S. 2; P.A. 84-319, S. 28, 49; P.A. 91-159, S. 2; P.A. 94-203, S. 10, 12; P.A. 04-113, S. 4.)

History: 1969 act changed from two to four number of assistants who may be appointed and employed for each voting district; P.A. 76-128 provided for appointment of not more than four permanent assistants for each voting district and for as many special assistants as necessary to carry out duties for any admission session and excepted these special assistants from recital of powers of registrars conferred on duties and assistants in absence at either registrar; P.A. 79-143 provided that deputies, assistants, or special assistant registrars shall be electors of municipality in which appointed; P.A. 84-319 amended section to provide for filling of vacancy in office of registrar by town committee, rather than by selectmen and town clerk; P.A. 91-159 added provision allowing person who has served as assistant registrar for at least three years to be elector of any municipality in state; P.A. 94-203 added provision re party enrollment of deputy registrar, effective July 1, 1994; P.A. 04-113 substituted “as needed” for “from time to time” and “assistant registrars of voters” for “permanent assistants”, provided that assistant registrars shall “serve at the pleasure of the registrars of voters” and eliminated exception to requirement that each deputy, assistant or special assistant registrar be an elector of the municipality in which appointed, effective July 1, 2004.

Deputy registrar of voters succeeded to office of registrar upon the resignation of the incumbent; no vacancy occurred. 2 CS 60. Position of deputy registrar of voters in regard to section discussed. 16 CS 2.



Section 9-192a - Committee to establish programs and procedures for training, examining and certifying registrars, deputies and assistants. Training program for poll workers.

(a) There is created a committee for the purpose of establishing programs and procedures for training, examining and certifying registrars of voters, deputy registrars of voters and permanent assistants, as described in section 9-192. The committee shall consist of six members, one of whom shall be from the office of the Secretary of the State, one of whom shall be from the State Elections Enforcement Commission, and four of whom shall be registrars of voters. The Secretary of the State shall appoint the registrars of voters, in consultation with the Registrars of Voters Association of Connecticut, or its successor organization. The committee members shall serve without pay. The Secretary of the State shall determine the length of the terms of the initial members, in accordance with the following: Two of such members shall serve for a one-year term; two of such members shall serve for a two-year term; and two of such members shall serve for a four-year term. Thereafter, all members shall serve for four-year terms. The committee shall select a chairperson, who shall be one of the registrars who is a member of the committee.

(b) The committee shall adopt criteria for the training, examination and certification requirements of registrars, deputies and permanent assistants. In the adoption of such criteria, the committee (1) shall consider whether the prescribed training leading to certification may, in part, be satisfied through participation in the required two conferences a year called by the Secretary of the State, pursuant to section 9-6, for purposes of discussing the election laws, procedures or matters related to election laws and procedures, and (2) may recommend programs at one or more institutions of higher education that satisfy such criteria. Any registrar of voters, deputy or permanent assistant may participate in the course of training prescribed by the committee and, upon completing such training and successfully completing any examination or examinations prescribed by the committee, shall be recommended by the committee to the Secretary of the State as a candidate for certification as a certified Connecticut registrar of voters. The Secretary of the State shall certify any such qualified, recommended candidate as a certified Connecticut registrar of voters. The Secretary of the State may rescind any such certificate only upon a finding, by a majority of the committee, of sufficient cause as defined by the criteria adopted pursuant to this subsection. No provision of this subsection shall require any registrar of voters, deputy or permanent assistant to be a certified registrar of voters.

(c) The committee shall also (1) develop a training program in election procedures for poll workers, and (2) develop an election law and procedures training program and guide for registrars, deputy registrars and assistant registrars. The training program developed under subdivision (2) of this section shall provide for training to be conducted by trained registrars or former registrars hired for such purpose by the Secretary of the State. The committee shall submit such training programs and training guide to the Secretary of the State, who shall approve or modify the programs and guide.

(P.A. 98-67, S. 6, 10; P.A. 05-235, S. 20; P.A. 06-196, S. 54.)

History: P.A. 98-67 effective July 1, 1998; P.A. 05-235 divided provisions of existing Subsec. (a) into new Subsecs. (a) and (b), included existing Subsecs. (b) and (c) in new Subsec. (b) and made technical changes therein, and added new Subsec. (c) requiring committee to develop training program in election procedures for poll workers and an election law and procedures training program and guide for registrars, deputies and assistants, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006.



Section 9-192b - Designation of registrar, deputy or an assistant to receive instruction.

Each registrar of voters shall annually designate either said registrar, the deputy registrar of voters or an assistant registrar of voters to receive at least ten hours of instruction under the elections training program developed under subdivision (2) of subsection (c) of section 9-192a.

(P.A. 05-235, S. 22.)

History: P.A. 05-235 effective July 1, 2005.



Section 9-193 - Registrar’s oath.

Each registrar of voters, deputy registrar and assistant, before entering upon the duties of his office, shall be sworn.

(1949 Rev., S. 995; 1953, S. 674d.)

See Sec. 1-25 re forms of oaths.



Section 9-194 - Compensation of registrars, deputies and assistants.

The registrars of voters, deputy registrars and assistants shall receive for their services such sum as may be allowed by the selectmen, and all expenses incurred in the discharge of their duties shall be audited by the selectmen and paid by the town, but, in no case, shall such compensation be regulated by the number of names registered.

(1949 Rev., S. 997; 1953, S. 675d.)



Section 9-195 - Compensation of registrars and town clerks for duties as to enrollment.

For the performance of the duties relating to the enrollment of electors on enrollment lists, each registrar and deputy registrar actually engaged therein, and each town clerk not upon a salary, shall receive such reasonable compensation and expenses from the town for which the enrollment is made as are approved by the selectmen thereof and, from the city or borough for which the enrollment is made, such sums as are approved by its common council or warden or burgesses or, where town and city governments are consolidated, such sums as are approved by the common council of such city.

(1949 Rev., S. 1188; 1953, S. 676d.)

See Sec. 9-55a re compensation of registrars, clerks and other personnel.



Section 9-196 and 9-197 - Assessors. Minority representation for assessors in towns holding annual elections.

Sections 9-196 and 9-197 are repealed.

(1949 Rev., S. 502, 503, 515; 1951, S. 106b; 1953, S. 677d, 678d; P.A. 76-173, S. 12.)



Section 9-198 - Determination of number, method of election or appointment, term and compensation of assessors.

Section 9-198 is repealed, effective October 1, 2010.

(1949 Rev., S. 504; 1953, S. 679d; P.A. 10-84, S. 5.)



Section 9-199 - Boards of assessment appeals. Alternate and additional members.

(a) Unless otherwise provided by law, each town shall elect a board of assessment appeals consisting of three members and shall elect such officers at regular municipal elections for terms of four years. Such members of the board of assessment appeals shall hold office for the term for which they are elected and until their successors are elected and have qualified. When the number of members of the board of assessment appeals to be elected by any town is even, no person shall vote for more than one-half the number, and when the number to be elected is odd, no person shall vote for more than a bare majority of the number, provided the legislative body of any town may provide that the electors of such town vote for the full number of members to be elected thereat, any provision of the special acts to the contrary notwithstanding. The candidates in number sufficient to fill such offices who have the highest number of votes shall be elected. Nothing in this section shall be construed to affect the method of rotation of members of a board of assessment appeals legally in effect on October 1, 1976.

(b) The legislative body of a municipality or, in the case of a municipality for which the legislative body is a town meeting or a representative town meeting, the board of selectmen may appoint an alternate for each member of the board of assessment appeals. Each alternate member shall be an elector of the municipality. When seated, an alternate member shall have all the powers and duties of a member of the board of assessment appeals.

(c) Notwithstanding the provisions of subsection (a) of this section or of any special act, municipal charter or home rule ordinance, a municipality may, by ordinance, authorize its legislative body to appoint additional members to the board of assessment appeals for any assessment year.

(1949 Rev., S. 501, 502, 503, 515; 1951, S. 106b; 1953, S. 680d; P.A. 76-173, S. 7; P.A. 95-132, S. 4, 5; 95-283, S. 28, 68; P.A. 00-120, S. 11, 13; P.A. 02-49, S. 4; P.A. 10-84, S. 4.)

History: P.A. 76-173 deleted contrary provisions and provided for election of three assessors and a three-member board of tax review, authorized legislative body to allow electors to vote for full number of assessors or members, further provided that nothing be construed as affecting method of rotation of assessors or members of a board of tax review legally already in effect on October 1, 1976; P.A. 95-132 added Subsec. (b) re appointment of alternate member (Revisor’s note: The Revisors editorially changed two references to “the board of tax review” to “the board of assessment appeals” for consistency with Subsecs. (a) and (c) as amended by P.A. 95-283); P.A. 95-283 replaced board of tax review with board of assessment appeals and added Subsec. (b), designated by the Revisors as Subsec. (c), to provide for appointment of additional board members, effective July 6, 1995; P.A. 00-120 amended Subsec. (c) to provide for appointment of additional members for year prior to revaluation, effective May 26, 2000; P.A. 02-49 amended Subsec. (c) to allow municipalities to appoint additional members in any assessment year, deleting provision re appointment in the assessment year in which a revaluation becomes effective, for the assessment year prior to and following such year of revaluation, effective May 9, 2002; P.A. 10-84 amended Subsec. (a) by removing provisions re election of assessors.

See Sec. 9-167a re minority representation requirements.



Section 9-200 - Constables.

Each town shall elect, at its regular municipal election, unless otherwise provided by law and except as provided in section 9-185, not more than seven constables; except that the town of Groton may elect fourteen constables. When the number of constables to be elected by any town is even, no person shall vote for more than one-half the number; when the number to be elected is odd, no person shall vote for more than a bare majority of the number. The candidates in number sufficient to fill the office of constable who have the highest number of votes shall be declared elected.

(1949 Rev., S. 507, 515; 1953, S. 681d; 1957, P.A. 128, S. 2; 1961, P.A. 15, S. 3; P.A. 73-655, S. 2; P.A. 76-173, S. 8; P.A. 82-239, S. 5, 7.)

History: 1961 act removed obsolete reference to office of grand juror which was abolished in 1959; P.A. 73-655 added provision referencing amendment to Sec. 9-185 permitting town, by ordinance, to provide for appointment, rather than election of constables; P.A. 76-173 changed “town” to “municipal” election; P.A. 82-239 removed the obsolete reference to the agent of the town deposit fund.

Cited. 40 CA 643.



Section 9-201 - Election of five-member boards of police commissioners.

Any town, at the next regular municipal election following action under section 7-274, shall elect two members of the board of police commissioners to serve for a term of two years and three for four years. At each such election thereafter, a member shall be elected for a term of four years to succeed each member whose term has expired. Each member of such board shall serve for the term for which he is elected and until his successor is elected and has qualified.

(1949 Rev., S. 657; 1953, S. 682d; P.A. 76-173, S. 9.)

History: P.A. 76-173 deleted references to annual and biennial elections.

Cited. 19 CS 321.



Section 9-202 - Board of finance.

Any town adopting a resolution for which provision is made in section 7-340 shall, at the next regular municipal election elect six electors of such town who shall constitute the board of finance, two of whom shall be elected to serve until the next such election, two to serve until the second such election from such date and two to serve until the third such election from such date. At each such election thereafter, the town shall elect, in the same manner as the town officers are elected, two electors of such town as members of such board of finance to serve for six years. Each member of the board of finance shall serve for the term for which he is elected and until his successor is elected and has qualified.

(1949 Rev., S. 774; 1953, S. 683d; P.A. 76-173, S. 10.)

History: P.A. 76-173 deleted references to annual, biennial and special elections and also deleted references to taxpayers.



Section 9-203 - Number and term of members of boards of education.

The board of education in each town shall consist of three, six, nine or twelve residents of such town, except as provided in section 9-205. In a town holding annual elections one-third of the members of such board shall be elected annually for the term of three years. Any town may, at any time, by ordinance, make the number of its board of education three, six, nine or twelve, and, at the next election thereafter held in each such town, the terms of all members of the board of education shall terminate and sufficient members shall be elected to fill the entire number of positions on said board as determined by such ordinance. In each such town which holds annual elections, at such next election one-third of the members of such board shall be elected for a term of one year, one-third shall be elected for a term of two years and one-third shall be elected for a term of three years; and at each annual election thereafter held, one-third of the members of such board shall be elected for a term of three years. In each such town which holds biennial elections, at such next election and at each biennial election thereafter held, members of the board of education shall be elected in accordance with the procedure prescribed in section 9-206 for a town which adopts biennial elections. The provisions of this section and section 9-204 shall not be construed to repeal or affect any special act relating to a town which elects the members of its board of education in a different manner or for different terms.

(1949 Rev., S. 1500; 1953, S. 684d; 1957, P.A. 13, S. 57; 1961, P.A. 517, S. 7; P.A. 78-153, S. 9, 32; P.A. 79-363, S. 24, 38.)

History: 1961 act added reference to Sec. 9-206 in fifth sentence; P.A. 78-153 deleted sentence specifying when term of office shall begin, effective January 1, 1979; P.A. 79-363 made technical changes.



Section 9-204 - Minority representation on board of education.

(a) Unless otherwise provided by special act or charter provision, including the charter provisions described in subsection (b) of this section, when the number of members to be elected to the board of education for the same term at any election is even, no elector shall vote for more than half that number and when the number of members to be elected to the board of education for the same term at any election is odd, no elector shall vote for more than a bare majority of that number.

(b) Any charter which (1) provides for the election of the members of a board of education at one town election for the same term, (2) incorporates section 9-167a by reference to determine minority representation for such board of education and (3) makes no reference to the number of candidates for which an elector may vote for such board of education shall be deemed to have set the number of candidates an elector may vote for and the number of candidates who may be endorsed by any political party at the maximum levels specified in the table contained in subdivision (1) of subsection (a) of section 9-167a.

(1949 Rev., S. 1500; 1953, S. 685d; P.A. 79-552; P.A. 86-333, S. 29, 32; P.A. 87-534, S. 1, 2.)

History: P.A. 79-552 added “unless otherwise provided by special act or charter provision”; P.A. 86-333 made minor change in wording; P.A. 87-534 added new Subsec. (b) to describe certain charter provisions which are deemed to have set the number of candidates for which an elector may vote.



Section 9-204a - Nomination and voting for full number of board members to be elected authorized.

Notwithstanding the provisions of sections 9-204 and 9-414 and of any special act or town charter, any town may, by charter, or by referendum vote taken at any regular election in such town pursuant to either a vote of its legislative body or a petition signed by at least five per cent of the electors of such town as established by the last-preceding registry list of such town, authorize the nomination by any political party of candidates for election as members of the board of education of such town equal to the number of members of said board to be elected at such election, and authorize the electors of such town to vote for the full number of such members to be elected, provided not more than one-half of the members of said board declared elected to the same term at such election shall be of the same political party if the number to be elected is even and not more than a bare majority thereof shall be members of the same political party if the number to be elected is odd. If the number of candidates, sufficient to fill the offices voted on, receiving the highest number of votes at any such election are of the same political party, those persons sufficient to fill one-half or a bare majority of such offices, as the case may be, who received the highest number of votes among such candidates shall be declared elected and those persons receiving the next highest number of votes who do not belong to such political party, sufficient in number to fill the remaining offices, shall be declared elected.

(P.A. 73-266, S. 1, 2; P.A. 75-532, S. 1, 2.)

History: P.A. 75-532 added “to the same term” to provision that “not more than one-half of the members of said board declared elected ... at such election shall be of the same political party”.



Section 9-204b - Optional alternative system for towns with four-year terms for board of education.

Notwithstanding the provisions of any general statute to the contrary, in any town which provides for four-year terms for members to be elected to the board of education and whose legislative body adopts the provisions of this section by charter or ordinance, and the number of members to be elected is odd or even, any elector may vote for all of that number and the persons receiving the greatest number of votes shall be elected, except that when the number of members of any one political party who would be elected without regard to section 9-167a exceeds the maximum number as determined by said section, then only the candidates of such political party with the highest number of votes up to the limit of such maximum, shall be elected. The next highest ranking candidates, not from such political party, shall be elected, up to the number of places to be filled in such election. Each political party shall have the right to nominate as many persons as there are vacancies on the board and those names shall be placed upon the ballot.

(P.A. 83-401, S. 1, 2.)



Section 9-205 - Election of board of education when number of members revised.

(a) Any town may, at any time, by ordinance, make the number of its board of education five, seven or eight. If any town which holds biennial town elections, by ordinance, makes the number of its board of education five, seven or eight, at the town election next following such action the terms of office of the members of such board then in office shall expire; and, if the number so chosen is five, such town shall elect three members of such board to hold office for two years and two members to hold office for four years each from the date of election, and, at each town election thereafter, shall elect members of such board in place of the members whose terms expire, each for a term of four years from the date of election. If the number of such board members so chosen is seven, such town shall elect four members to hold office for two years and three members to hold office for four years, each from the date of election, and, at each town election thereafter, shall elect members of such board in place of the members whose terms expire, each for a term of four years from the date of election. If the number of such board members so chosen is eight, such town shall elect four members to hold office for two years and four members to hold office for four years, each from the date of election, and, at each town election thereafter, shall elect members of such board in place of the members whose terms expire, each for a term of four years from the date of election.

(b) The provisions of this section shall be in addition to the provisions of sections 9-203 and 9-204, and any applicable provision of said sections shall apply to this section.

(1949 Rev., S. 1503; 1953, S. 686d; 1957, P.A. 13, S. 58; P.A. 79-363, S. 25, 38; P.A. 80-483, S. 34, 186; P.A. 89-169, S. 1, 3.)

History: P.A. 79-363 deleted in Subsecs. (a) and (b) the provisions pertaining to annual town elections and elections in odd and even-numbered years and also the provisions pertaining to towns having made the number of their board of education members either five or seven and subsequently adopting biennial elections; P.A. 80-483 made technical changes; P.A. 89-169 authorized any town, by ordinance, to have eight-member board of education and added provision re terms for such members.



Section 9-206 - Election of board of education in towns adopting biennial elections. Alternate rotation of terms and length of terms permitted.

(a) In any town having a board of education of three, six, nine or twelve members established in accordance with the general statutes which has adopted biennial elections, at each such election one-third of the members of such board shall be elected for a term of six years. In any town having any such board which adopts biennial elections, at its first biennial election sufficient members of the board of education shall be elected to fill the entire number of positions on said board for terms as follows: One-third shall be elected for a term of two years, one-third shall be elected for a term of four years and one-third shall be elected for a term of six years. At each biennial election thereafter, one-third of the members of such board shall be elected for a term of six years.

(b) Notwithstanding any provision of the general statutes to the contrary, any town having a board of education of three, six, nine or twelve members established in accordance with the general statutes which has adopted biennial elections may, by charter provision or by ordinance, establish a different method of rotation and a different length of the term of office. Such ordinance or charter provision shall take effect at the next regular town election following the effective date of such ordinance or charter provision.

(1953, S. 687d; P.A. 79-363, S. 26, 38; P.A. 81-257, S. 8, 10.)

History: P.A. 79-363 made technical changes; P.A. 81-257 added Subsec. (b) authorizing town to change rotation method and term of office for school board members by ordinance or charter revision.

Cited. 18 CS 69.



Section 9-206a - Optional number of members and terms of boards of education.

(a) Notwithstanding the provisions of sections 9-203, 9-205 and 9-206, any town may, by charter provision, provide for the election of a board of education consisting of not less than three nor more than twelve electors of such town for terms of two, three, four or six years. Each such town may provide in an ordinance or charter provision for method of rotation. Such ordinance or charter provision shall not take effect until six months after adoption. Members of boards of education shall first be elected in accordance with any such ordinance or charter provision at the next regular town election following the effective date of such ordinance or charter provision.

(b) No person serving an elected term to a board of education on the effective date of any such ordinance or charter provision shall have his term shortened or terminated by virtue of such ordinance or charter provision.

(February, 1965, P.A. 628, S. 1, 2.)



Section 9-207 - Library directors.

Any municipality, after establishing a library under the provisions of sections 11-20 and 11-21, shall at the first regular municipal election after the establishment of such library, elect one-third of the directors to hold office until the next such election, one-third until the second such election and one-third until the third such election, and, at all such elections of such municipality thereafter, one-third of the directors shall be elected to hold office for six years.

(1949 Rev., S. 1659; 1953, 1955, S. 689d; P.A. 76-173, S. 11.)

History: P.A. 76-173 deleted references to annual and biennial elections.



Section 9-208 - Election of library directors on change from annual to biennial election.

Section 9-208 is repealed.

(1949 Rev., S. 1659; 1953, 1955, S. 689d; 1961, P.A. 517, S. 8; P.A. 76-173, S. 12.)



Section 9-209 - Certificate filed with secretary when planning or zoning members to be elected.

The town clerk of any town which has provided by ordinance for the election of the members of its planning commission, zoning commission or zoning board of appeals shall file a certificate with the Secretary of the State setting forth the terms of office and the number of members of such commission or board for which each elector may vote.

(1951, S. 163b; 1953, S. 690d.)



Section 9-210 - Incompatible town offices.

No selectman shall hold the office of town clerk, town treasurer or collector of town taxes during the same official year, nor that of judge of probate for the district within which such town is located; no town treasurer shall hold the office of collector of town taxes during the same official year; nor shall any town clerk or selectman be elected a registrar of voters; and no registrar of voters shall hold the office of town clerk. No assessor shall act as a member of the board of assessment appeals. No member of the board of finance of any town shall hold any salaried town office unless otherwise provided by special act. If any registrar of voters is elected to the office of town clerk or selectman and accepts the office, he shall thereupon cease to be a registrar; and, if any town clerk or selectman is elected registrar of voters, the election shall be void; and in either of said cases the selectmen shall forthwith appoint another registrar by a writing signed by them and filed with the town clerk; but the person so appointed shall be a member of the same political party as that to which the person so elected belongs.

(1949 Rev., S. 773; 1953, S. 691d; 1959, P.A. 130, S. 1; 1961, P.A. 517, S. 9; P.A. 95-283, S. 29, 68.)

History: 1959 act added prohibition against town treasurer or town clerk holding office of trial justice; 1961 act eliminated same; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.



Section 9-211 - United States senator; vacancy.

(a) In case of a vacancy in the office of senator in Congress, the Governor, except as otherwise provided by federal or state law, shall, not more than ten days after the occurrence of such vacancy, issue writs of election directed to the town clerks or assistant town clerks ordering an election to be held on the one hundred fiftieth day after the issue of such writs on a day, other than a Saturday or Sunday, to fill such vacancy for the remaining portion of the term vacated, provided (1) except as provided in subdivisions (2) and (3) of this subsection, if such a vacancy occurs between the one hundred twenty-fifth day and the sixty-third day before the day of a regular state or municipal election in November of any year, the Governor shall so issue such writs that order an election to be held on the day of such regular election, (2) except as provided in subdivision (3) of this subsection, if such vacancy occurs after the municipal election in the year preceding the last year of the term of a senator or in the last year of the term of a senator, the Governor shall nominate a person to fill such vacancy and such nomination shall be filed with both the clerk of the Senate and the clerk of the House of Representatives. Approval of such nomination shall require an affirmative vote of two-thirds of the membership of each chamber of the General Assembly, or (3) if such a vacancy occurs in the year of a state election and not more than sixty-two days prior to such election, and the office of senator in Congress for which the vacancy exists will be on the ballot during such election, the Governor shall not issue such writs and no election shall be held under this section. If the position vacated is that of member-elect, the Governor shall so issue writs and an election shall be held as provided in this section.

(b) The Governor shall cause writs of election issued pursuant to subsection (a) of this section to be conveyed to a state marshal, who shall forthwith transmit an attested copy thereof to such clerks or assistant clerks. Such clerks or assistant clerks, on receiving such writs, shall warn elections to be held on the day appointed therein in the same manner as state elections are warned, which elections shall be organized and conducted as are state elections, and the vote shall be declared, certified, directed, deposited, returned and transmitted in the same manner as at a state election.

(1949 Rev., S. 1109; 1953, S. 692d; November, 1955, S. N112; P.A. 06-137, S. 9; P.A. 09-170, S. 1.)

History: P.A. 06-137 changed each reference re time period within a state election from 60 days to 150 days, effective June 6, 2006; P.A. 09-170 replaced former provisions re authority of Governor to fill vacancy by appointment with Subsec. (a) re the ordering of an election to fill vacancy and exceptions, and Subsec. (b) re issuance of writs of election, effective June 25, 2009.



Section 9-211a - Fifty or more vacancies in the office of senator in Congress among the states. Connecticut vacancy. Governor’s power to appoint.

Notwithstanding the provisions of section 9-211, in the event that among the states there are fifty or more vacancies in the office of senator in Congress at any single point in time and one of such vacancies is from Connecticut, the Governor is empowered to fill such vacancy by appointment as herein provided. If such vacancy occurs one hundred fifty or more days prior to a state election, the appointee shall serve until the third day of January following such election, and at such election there shall be elected a senator in Congress to serve for the remaining portion, if any, of the term vacated. If such vacancy occurs within less than one hundred fifty days of a state election and the term vacated does not expire on the third day of January following such election, the appointee shall serve until the third day of January following the next such election but one, and at such next election but one there shall be elected a senator in Congress to serve for the remaining portion, if any, of the term vacated. If such vacancy occurs within less than one hundred fifty days of a state election and the term vacated expires on the third day of January following, the appointee shall serve until such third day of January.

(P.A. 09-170, S. 3.)

History: P.A. 09-170 effective June 25, 2009.



Section 9-212 - Representative in Congress.

(a) In case of a vacancy in the office of representative in Congress from any district, the Governor, except as otherwise provided by law, shall not more than ten days after the occurrence of such vacancy issue writs of election directed to the town clerks or assistant town clerks, in such district, ordering an election to be held on the sixtieth day after the issue of such writs on a day, other than a Saturday or Sunday, to fill such vacancy, provided (1) if such a vacancy occurs between the one hundred twenty-fifth day and the sixty-third day before the day of a regular state or municipal election in November of any year, the Governor shall so issue such writs on the sixtieth day before the day of such regular election, ordering an election to be held on the day of such regular election, (2) if such a vacancy occurs after the sixty-third day before the day of a regular state election but before the regular state election, the Governor shall not issue such writs and no election shall be held under this section, unless the position vacated is that of member-elect, in which case the Governor shall issue such writs and an election shall be held as provided in this section, and (3) if a primary for such office occurs pursuant to subparagraph (C) of subdivision (1) of section 9-450, the Governor shall, within ten days following the filing of a candidacy for nomination by a person other than the party-endorsed candidate, issue new writs of election, in place of those first issued pursuant to this section.

(b) The Governor shall cause writs of election issued pursuant to subsection (a) of this section to be conveyed to a state marshal, who shall forthwith transmit an attested copy thereof to such clerks or assistant clerks. Such clerks or assistant clerks, on receiving such writs, shall warn elections to be held on the day appointed therein in the same manner as state elections are warned, which elections shall be organized and conducted as are state elections, and the vote shall be declared, certified, directed, deposited, returned and transmitted in the same manner as at a state election.

(1949 Rev., S. 1101, 1110; 1953, S. 693d; April, 1964, P.A. 2, S. 2; P.A. 93-154, S. 1, 5; P.A. 00-99, S. 26, 154; P.A. 06-137, S. 12.)

History: 1964 act deleted provisions pertaining to vacancy in office of representative-at-large; P.A. 93-154 prohibited elections from being held on Saturdays or Sundays, effective July 1, 1993; P.A. 00-99 replaced reference to sheriff with state marshal, effective December 1, 2000; P.A. 06-137 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) by requiring Governor to issue writs of election not more than ten days after vacancy and election to be held on the sixtieth day after issue of writs, and by adding new Subdivs. (1) to (3), inclusive, and amended Subsec. (b) by making conforming changes, effective June 6, 2006.



Section 9-213 - Secretary, Treasurer, Comptroller and Attorney General.

(a) If the office of Secretary of the State or Comptroller becomes vacant, the General Assembly, if in session, shall fill it; but, if the vacancy occurs when the General Assembly is not in session or if the General Assembly fails to make an appointment to fill the vacancy, it shall be filled by the Governor.

(b) Any vacancy in the office of Attorney General shall be filled by appointment by the Governor for the unexpired portion of the term.

(c) (1) If the office of the Treasurer becomes vacant, the General Assembly, if in session, shall fill the vacancy for the unexpired portion of the term. (2) If the vacancy occurs when the General Assembly is not in session, or if the General Assembly fails to make an appointment to fill the vacancy and the vacancy does not occur in the year in which a state election is to be held for the office of the Treasurer, the Governor shall appoint a person to serve as acting Treasurer until the next regular session of the General Assembly at which time the Governor shall nominate a successor for the office of Treasurer who shall be subject to approval by the General Assembly. (3) If the vacancy occurs when the General Assembly is not in session or if the General Assembly fails to make an appointment to fill the vacancy and the vacancy occurs in the year in which a state election is to be held for the office of the Treasurer, the Deputy Treasurer shall fill the vacancy for the unexpired portion of the term.

(1949 Rev., S. 211, 1090; 1953, S. 694d; P.A. 00-43, S. 14, 19.)

History: P.A. 00-43 divided the section into Subsecs. (a) and (b) and added Subsec. (c) re vacancies in the office of the Treasurer, effective May 3, 2000.

Cited. 41 CS 267.



Section 9-214 - State representative.

Section 9-214 is repealed.

(1949 Rev., S. 1086; 1953, S. 695d; 1957, P.A. 119, S. 2; 1959, P.A. 475, S. 1; 1963, P.A. 17, S. 84; 1967, P.A. 557, S. 3.)



Section 9-215 - Member or member-elect of the General Assembly.

(a) When any member or member-elect of the General Assembly resigns, the member or member-elect shall resign by notifying the Secretary of the State of the member’s or member-elect’s decision, and if any member or member-elect of the General Assembly dies, the town clerk from the town in which the member or member-elect resides shall notify the Secretary of the State of such death.

(b) When any such vacancy occurs, except as provided in this section, the Governor shall, within ten days after its occurrence, issue writs of election, directed to the town clerks or assistant town clerks in the several towns in the district in which the vacancy exists, ordering an election to be held therein on the forty-sixth day after the issue of such writs to fill such vacancy, and cause them to be conveyed to such town clerks or assistant town clerks. No such election shall be held on a Saturday or Sunday. If such a vacancy occurs between the one hundred twenty-fifth day and the forty-ninth day before the day of a regular state or municipal election in November of any year, the Governor shall so issue such writs on the forty-sixth day before the day of such regular election, ordering an election to be held on the day of such regular election. If such a vacancy occurs after the forty-ninth day before the day of a regular state election but before the Wednesday following the first Monday of January of the next-succeeding year, the Governor shall not issue such writs and no election shall be held under this section, unless the position vacated is that of member-elect, in which case the Governor shall issue such writs and an election shall be held as provided in this section.

(c) Such clerks or assistant clerks, on receiving such writs, but not earlier than the date of issuance of such writs, shall warn elections to be held on the day appointed therein, in the same manner as state elections are warned, which elections shall be organized and conducted in the same manner as a state election. The vote shall be declared, certified, directed, deposited, returned and transmitted in the same manner as at a state election. The registry lists used at such elections shall be the last-completed lists, as provided in sections 9-172a and 9-172b.

(d) (1) If such vacancy exists in a senatorial or assembly district composed of a single town or part of a single town, such nominations by political parties shall be made as the rules of such parties provide, in accordance with section 9-390, and filed with the town clerk; except that (A) if such rules provide for selection by delegates and the vacancy exists in a senatorial or assembly district composed of a single town, the delegates to the convention held for the nomination of a candidate for the office of state senator or state representative in such town at the last state election shall be the delegates for the purpose of selecting a candidate to fill such vacancy; (B) if such rules provide for the selection by delegates and the vacancy exists in a senatorial or assembly district composed of part of a single town, the delegates to the convention held for the nomination of a candidate for the office of state senator or state representative in such district at the last state election shall be the delegates for the purpose of selecting a candidate to fill such vacancy; and (C) if such rules provide for direct primaries under section 9-390, the nomination shall be made by the town committee of such party in the case of a vacancy in a senatorial or assembly district composed of a single town and, in a senatorial or assembly district composed of part of a single town, by the members of the town committee from such political subdivision or senatorial or assembly district. (2) If such vacancy is a district office, as defined in section 9-372, the delegates to the senatorial or assembly convention for the last state election shall be the delegates for the purpose of selecting a candidate to fill such vacancy. If a vacancy occurs in the delegation from any town, political subdivision or district, such vacancy may be filled by the town committee of the town in which the delegate resided. Nominations by political parties pursuant to this section may be made and certified at any time after the resignation or death of the member or member-elect of the General Assembly and not later than the thirty-sixth day before the day of the election. No such nomination shall be effective until the presiding officer and secretary of any district convention have certified the nomination to the Secretary of the State or, in the case of a vacancy in a senatorial or assembly district composed of a single town or part thereof, until the presiding officer and secretary of the town committee or single town convention have certified the nomination to the town clerk.

(e) No primary shall be held for the nomination of any political party to fill any vacancy in the office of state senator or state representative and the party-endorsed candidate so selected shall be deemed, for the purposes of chapter 153, the person certified by the Secretary of the State under section 9-444 as the nominee of such party.

(f) When the vacancy is filled, the successor to the office shall appear before the Secretary of the State and be sworn to the faithful performance of duties in accordance with section 1-25.

(1949 Rev., S. 1091; 1953, S. 696d; 1957, P.A. 119, S. 3; 1959, P.A. 475, S. 2; 1963, P.A. 17, S. 85; 1967, P.A. 557, S. 4; P.A. 77-240, S. 1; P.A. 80-215, S. 2; P.A. 81-447, S. 21; P.A. 82-426, S. 4, 14; P.A. 84-319, S. 29, 49; P.A. 87-382, S. 19, 55; P.A. 93-154, S. 2, 5; P.A. 00-66, S. 22.)

History: 1959 act provided for notification of the secretary of the state in the case of death or resignation of state senator or senator-elect, also provided for swearing-in of successor; 1963 act changed internal references from former primary act to its restatement; 1967 act changed wording throughout section so that it applied to vacancies in the general assembly as a whole instead of the state senate; P.A. 77-240 changed day on which election to be held to fill a vacancy from the thirtieth to the fortieth day after issue of writs; P.A. 80-215 changed day from fortieth to forty-sixth day, deleted sheriff of county from section pertaining to transmittal of writs, provided that nominations by political parties may be made at any time after resignation or death and prior to the tenth day after publication of warning of election but shall not be effective until certified by appropriate officials to the secretary of the state or the town clerk; P.A. 81-447 added requirement that governor issue writs of election to fill vacancy within 10 days after the occurrence of the vacancy if it occurs 56 or more days prior to the first Wednesday after the first Monday in May in an even-numbered year; P.A. 82-426 amended section to provide that governor is to issue writs of election within 10 days after occurrence of a vacancy ordering election to be held on the forty-sixth day after issuance except that if the vacancy occurs between the one hundred twenty-fifth day and the forty-ninth day before the day of a regular November state or municipal election the writs are to be issued 46 days before the regular election and if the vacancy occurs after the forty-ninth day before such regular election and before the Wednesday following the first Monday in January of the next year no election shall be held unless the position vacated is that of member elect; P.A. 84-319 amended section to change deadline for nominations by parties for special elections from within 10 days of publication of warning to “not later than the thirty-sixth day before the day” of the election; P.A. 87-382 provided that nominations by political parties may be certified during same period that nominations may be made; P.A. 93-154 prohibited elections from being held on Saturdays or Sundays, effective July 1, 1993; P.A. 00-66 divided section into Subsecs. and made technical changes.



Section 9-216 - Nomination by petition.

Nominations may also be made by petition in vacancy elections for the offices of state senator and state representative in the manner provided in sections 9-379 and 9-453a to 9-453p, inclusive, which petitions shall be submitted to the town clerk of the town in which the signers reside not later than eight days after the issue of such writs as provided in section 9-215 and filed in the office of the Secretary of the State not later than two days thereafter.

(1957, P.A. 119, S. 4; 1963, P.A. 17, S. 86; 1967, P.A. 557, S. 5; 1971, P.A. 806, S. 24; P.A. 77-240, S. 2; P.A. 78-153, S. 24, 32; P.A. 80-215, S. 3.)

History: 1963 act changed internal references from former primary act to its restatement; 1967 act deleted reference to publication of the warning, provided for filing with the secretary of the state statement signed by town clerk not later than 17 days after issuance of writs attesting that a circulator of nominating petition page is elector and eligible to vote for all candidates listed; 1971 act made technical changes; P.A. 77-240 changed time within which petitions to be filed with the secretary of the state from 7 to 2 days and time for filing of town clerk’s attestation from 17 days to 5 days; P.A. 78-153 changed interval within which petitions to be submitted to town clerk from 10 to 8 days, effective January 1, 1979; P.A. 80-215 deleted requirement for attestation by town clerk.



Section 9-217 - List of candidates.

Notwithstanding the requirement of twenty-eight days’ notice to the Secretary of the State under sections 9-434 and 9-461, the clerk of the municipality in which such election is to be held shall file with the Secretary of the State a list of the candidates of each party for such office by the thirty-second day before such special election.

(1957, P.A. 119, S. 5; 518, S. 36; 1963, P.A. 17, S. 87; 1969, P.A. 694, S. 9; P.A. 80-215, S. 4.)

History: 1963 act changed internal reference from prior primary act to its restatement; 1969 act changed sentence referring to “vacancy in the municipal office of representative” from any town to read “vacancy in the municipal office of state representative” and in sentence referring to “any convention for the district office of state senator” added “or state representative”; P.A. 80-215 deleted references to filling vacancy in municipal office of state representative or state senator and also to filing by officials of convention for district office of state senator or state representative and added requirement that clerk of municipality in which election to be held file a list of candidates of each party by the thirty-second day before special election with the secretary of the state.



Section 9-218 - Judge of probate.

When there is no election of judge of probate in any district by reason of two or more having an equal and the highest number of votes, or when a new probate district is created and no provision made for the election of a judge thereof, or whenever it is shown to the Governor that a vacancy is about to exist in said office by reason of the resignation of the incumbent to take effect at a future time or by reason of constitutional limitation, or when there is a vacancy in said office, the Governor shall issue writs of election directed to the town clerk or clerks or assistant town clerk or clerks within such district, ordering an election to be held on a day named therein, other than a Saturday or Sunday, to fill such vacancy or impending vacancy, and transmit the same to a state marshal. Such state marshal shall forthwith transmit them to such clerk or clerks, who, on receiving the same, shall warn elections to be held on the day appointed in such writs, in the same manner as state elections are warned. Such elections shall be organized and conducted, and the vote shall be declared and returns made, certified, directed, deposited and transmitted, in the same manner as at a state election. The Secretary of the State, Treasurer and Comptroller shall, within thirty days after any such election, count and declare the votes so returned, and notice shall be given to the person declared elected, in the same manner as is provided in the election of judges of probate at state elections. The Secretary of the State shall enter the returns in tabular form in books kept by him for that purpose and present a copy of the same, with the name of, and the total number of votes received by, each of the candidates for said office, to the Governor within ten days thereafter.

(1949 Rev., S. 1092; 1953, S. 697d; P.A. 84-319, S. 30, 49; P.A. 93-154, S. 3, 5; P.A. 00-99, S. 27, 154.)

History: P.A. 84-319 amended section to conform provisions of statutes re filing of statement of vote; P.A. 93-154 prohibited elections from being held on Saturdays or Sundays, effective July 1, 1993; P.A. 00-99 changed references to sheriff to state marshal, effective December 1, 2000.



Section 9-219 - Justice of the peace.

Section 9-219 is repealed.

(1949 Rev., S. 7549; 1953, S. 698d; P.A. 73-475, S. 2, 3.)



Section 9-220 - Town office.

If any town office in any town is vacant from any cause, such town, if such office is elective, shall, except as otherwise provided by law, fill the vacancy at the next town election or at a special election called for such purpose in accordance with the provisions of section 9-164, but, until such vacancy is so filled, it shall be filled by the selectmen. The selectmen shall fill all vacancies in offices to which they have the power of appointment.

(1949 Rev., S. 517; 1953, S. 699d; 1957, P.A. 605, S. 1.)

Selectmen may not appoint members of the police commission between time of establishment and next election. 19 CS 321. Cited. 22 CS 130.



Section 9-221 - Municipal office vacancy election provisions inapplicable in certain circumstances.

(a) When under the provisions of any general statute, special act or charter, it is required that a vacancy in any municipal office be filled at the next municipal election, such provisions shall not apply to any incumbent appointed to fill such vacancy when the unexpired portion of the term for which he was appointed terminates on July first of the year in which such municipal election is to be held or within one hundred days following such next municipal election, and such incumbent appointee shall serve for the unexpired portion of such term.

(b) When under the provisions of any general statute, special act or charter, it is required that a vacancy in any municipal office be filled at the next municipal election, such provisions shall not apply to any such vacancy which occurs after the deadline for the nomination of candidates specified in section 9-452 and any such vacancy thereafter occurring may be filled until such election, by the official or officials authorized to fill such vacancy, by the appointment of a qualified person to serve until such election and shall forthwith be filled after such election by the official or officials so authorized who are serving after such election by the appointment of a qualified person, provided the period of thirty days set forth in section 7-107 shall not begin with respect to such vacancy until the day after the day of such election and provided, if any portion of the term in which such vacancy occurred remains unexpired after the second municipal election to be held in such municipality after the time of its occurrence, it shall be filled at such second municipal election, except as herein provided.

(c) When under the provisions of any general statute, special act or charter, it is required that a vacancy in any municipal office be filled at the next municipal election, and such a vacancy occurs after the day before the time specified in section 9-391 for the parties to endorse candidates to run in a primary for nomination to an office and prior to the deadline for the nomination of candidates specified in section 9-452, nomination of a candidate for such vacancy may be made only by a major or minor party, as defined in section 9-372, entitled to a place on the ballot with respect to such office under section 9-379 and shall be made by the appointment of a nominee by the town committee of any such party in such municipality, which nomination shall be certified to the clerk of such municipality by the chairman and secretary of such town committee not later than four o’clock p.m. of the fifth day following the deadline for the nomination of candidates specified in section 9-452, except that when such date is a Saturday, Sunday or legal holiday, such certification shall be made not later than four o’clock p.m. of the next succeeding business day. The municipal clerk shall include the name of any such nominee in the list of candidates of each party for the municipal offices to be filled at such election in accordance with section 9-461. Upon the occurrence of any such vacancy, such municipal clerk shall forthwith notify in writing the chairman or secretary of the town committee of any such party in such municipality of its occurrence.

(1957, P.A. 605, S. 2; September, 1957, P.A. 1, S. 2; 1963, P.A. 17, S. 88; February, 1965, P.A. 106; 1969, P.A. 59, S. 1; 1971, P.A. 806, S. 25; P.A. 75-206, S. 3, 7; P.A. 84-319, S. 31, 49.)

History: 1963 act changed internal references from prior primary act to its restatement; 1965 act changed reference to 21 days prior to election to 28 days and “twenty-first” to “twenty-eighth” where appearing; 1969 act added to “under the provisions of any general statute” the words “special act or charter” where appearing; 1971 act made technical changes; P.A. 75-206 changed reference to vacancies occurring between “eighty-fifth” to “ninety-ninth” where appearing, added qualification to nomination of candidate that it be made only by a “major or minor” party “as defined in section 9-372” and deleted reference to Secs. 9-453a to 9-453p, inclusive; P.A. 84-319 divided section into Subsecs., and amended provisions to relate time period for vacancy elections to the time period for party endorsements at regular elections and the deadline for nomination of candidates by minor parties.

Cited. 41 CS 267.



Section 9-222 - Filling of vacancy in office of first selectman or selectman. Petition for special election.

When a vacancy occurs in the office of first selectman or in the office of selectman it shall be filled within thirty days after the day of its occurrence by the remaining members of the board of selectmen. Said remaining members may appoint one of themselves to fill a vacancy in the office of first selectman, if they so desire, and shall then fill the ensuing vacancy in the office of selectman as herein provided. If such a vacancy in the office of first selectman or of selectman is not so filled within thirty days after the day of its occurrence, the town clerk shall, within ten days thereafter, notify the elective town officers enrolled in the same political party as the first selectman or selectman, as the case may be, who vacated the office, or all elective town officers, if such first selectman or selectman who vacated the office was not enrolled with a political party, and it shall be filled by such elective town officers within sixty days after its occurrence. Any person so appointed shall serve for the portion of the term remaining unexpired or until a special election called as hereinafter provided upon petition of a number of electors of such town equal to five per cent of the names on the last-completed registry list thereof, but not fewer than fifty such electors. Such petition shall be filed no later than fifteen days after the appointment by the remaining selectmen or such elective town officers, as the case may be. Such a special election shall forthwith be called by the town clerk upon the filing of such a petition with him and shall be held in accordance with the provisions of sections 9-164, 9-450 and 9-459. The term “town officers”, as used in this section, shall not include state representatives or town officers who serve on town boards whose members are not all elected at one town election for the same term.

(1957, P.A. 605, S. 3; 1963, P.A. 17, S. 89; P.A. 74-109, S. 4, 11; P.A. 75-424; P.A. 77-69; P.A. 78-153, S. 25, 32.)

History: 1963 act changed internal references from prior primary act to its restatement; P.A. 74-109 deleted “justices of the peace” from definition of “town officers as used in this section”, effective upon adoption of Senate Joint Resolution No. 22 of 1973 session of the general assembly as an amendment to the constitution of Connecticut; P.A. 75-424 provided that where remaining members of board of selectmen fail to fill vacancy therein within 30 days town clerk to notify appropriate elective officials who shall fill vacancy within 60 days after its occurrence; P.A. 77-69 provided that any petition for a special election to fill vacancy be filed no later than 15 days after appointment by elective town officials; P.A. 78-153 modified the 1977 amendment to read “fifteen days after the appointment by the remaining selectmen or such elective town officers, as the case may be”, effective January 1, 1979.



Section 9-223 - Notice of vacancy in municipal office.

The clerk of any town, the mayor of any city or the warden of any borough in which a vacancy occurs in any elective office shall notify the Secretary of the State of such vacancy within five days thereafter; and, in the case of a vacancy in the office of town clerk, the first selectman of such town or, in the case of a vacancy in the office of mayor of a city or of warden of a borough, the clerk of such city or the clerk of such borough, as the case may be, shall so notify the Secretary of the State of such vacancy. The officer required to give such notice shall, within five days after any such vacancy has been filled, notify the Secretary of the State of the name and address of the person chosen to fill the vacancy, the time and method of its filling and the law under which it was filled.

(1949 Rev., S. 1093; 1953, S. 700d; 1963, P.A. 250.)

History: 1963 act provided for notice to secretary of the state re filling vacancies in municipal offices.



Section 9-224 - Special election on same day as regular election.

If any special election is called to fill a vacancy in any office on the same day as a regular election, the names of the candidates for such office shall be placed on the same ballot as the names of the candidates to be voted for at such regular election, and except as otherwise specifically provided by statute, the provisions of the statutes governing regular elections shall apply to such special election.

(1949 Rev., S. 1094; 1953, S. 701d; P.A. 83-391, S. 22, 24; P.A. 11-20, S. 4.)

History: P.A. 83-391 added words “except as otherwise specifically provided by statute”; P.A. 11-20 replaced “voting machine” with “ballot”, effective May 24, 2011.



Section 9-224a - No election if only one candidate in special election to fill vacancy.

At any special election called to fill a vacancy in a state, district, or municipal office if there appears on the ballot the name of only one candidate, and no person has registered as a write-in candidate as provided in section 9-224b, the special election shall not be held. In the case of a municipal office, the sole candidate shall be declared elected by the municipal clerk and, in the case of a state or district office, by the Secretary of the State.

(P.A. 81-447, S. 19, 23.)



Section 9-224b - Registration as write-in candidate in special election to fill vacancy.

(a) Except as provided in subsection (b) of this section, in order to be a valid write-in candidate in a special election called to fill a vacancy in a state, district or municipal office, a person shall register with the Secretary of the State not earlier than ninety days before such election and not later than the end of the business day on the fourteenth day preceding such election.

(b) In order to be a valid write-in candidate in a special election called to fill a vacancy in the municipal office of town meeting member in any town having a representative town meeting which has seventy-five or more members, a person shall register with the town clerk of such town not earlier than ninety days preceding such election and not later than the last business day preceding the election.

(c) Any such registration shall include a statement of the office sought by such person and a statement of consent to being a write-in candidate by such person. Such registration shall not include a designation of a political party.

(P.A. 81-447, S. 20; P.A. 87-382, S. 51, 55.)

History: P.A. 87-382 divided section in to Subsecs. and added Subsec. (b) re vacancy in municipal office of town meeting member in towns having a representative town meeting which has at least 75 members.



Section 9-225 - State elections.

(a) The town clerk or assistant town clerk of each town shall warn the electors therein to meet on the Tuesday following the first Monday in November in the even-numbered years, at six o’clock a.m., which warning shall be given by publication in a newspaper having a general circulation in such town, or towns in the case of a joint publication under subsection (b) of this section, not more than fifteen nor less than five days previous to holding such election. The clerk in each town shall, in the warning for such election, give notice of the time and the location of the polling place in the town, and in towns divided into voting districts, of the time and the location of the polling place in each district, at which such election will be held. The town clerk shall record each such warning.

(b) Notwithstanding the provisions of any charter or home rule ordinance, the warning under subsection (a) of this section may be published jointly by two or more towns in a newspaper, provided all other requirements of this section with respect to such warning are met.

(1949 Rev., S. 1053; 1953, S. 702d; 1963, P.A. 393, S. 8; February, 1965, P.A. 275, S. 4; 1967, P.A. 119, S. 1; 352, S. 1; P.A. 11-173, S. 57.)

History: 1963 act substituted publication in a newspaper for posting notice on town signposts and omitted method of computing 5-day notice period; 1965 act added “not more than ten nor less than” to the 5 days previous to election for publication in a newspaper, deleted “except as otherwise provided by law” and also provision for true and attested copy of warning to be left with town clerk by person who served same and provided for town clerk to record such warning; 1967 acts changed not more than 10 days to 15 days and made minor changes in wording; P.A. 11-173 designated existing provisions as Subsec. (a) and amended same to add language re joint publication, and added Subsec. (b) re joint publication, effective July 1, 2011.



Section 9-226 - Municipal elections.

The warning of each municipal election shall specify the objects for which such election is to be held. Notice of a town election shall be given by the town clerk or assistant town clerk, by publishing a warning in a newspaper published in such town or having a general circulation therein, such publication to be not more than fifteen, nor less than five days previous to holding the election. The town clerk in each town shall, in the warning for such election, give notice of the time and the location of the polling place in the town and, in towns divided into voting districts, of the time and the location of the polling place in each district. The town clerk shall record each such warning. Notice of an election of a city or borough shall be given by publishing a warning in a newspaper published within the limits of such city or borough, or having a general circulation therein, not more than fifteen nor less than five days previous to holding the election, which warning shall include notice of the time and the location of the polling place in such city or borough and, in cities and boroughs divided into voting districts, of the time and the location of the polling place in each district.

(1949 Rev., S. 493; 1953, S. 703d; 1963, P.A. 393, S. 9; February, 1965, P.A. 275, S. 5; 1967, P.A. 119, S. 2; 352, S. 2.)

History: 1963 act substituted publication in a newspaper for posting notice of an election on the signposts and deleted method of computation of the 5-day period; 1965 act added to prescription of timing for newspaper publication “not more than ten nor less than” before the words “five days previous to holding the election” where appearing; 1967 acts added assistant town clerk as authorized to give notice of town election, provided for warning to give notice of the time and the location of the polling place, or in case town or city or borough divided into voting districts, time and polling place location in each district, and changed 10 day limitation to 15 days, where appearing.

Cited. 36 CS 74.



Section 9-227 - Record of warning of municipal election.

Section 9-227 is repealed.

(1949 Rev., S. 494; 1953, S. 704d; 1963, P.A. 393, S. 10.)



Section 9-228 - Municipal elections.

All municipal elections shall be held and conducted, as far as may be, in the same manner as state elections, unless otherwise provided by law.

(1949 Rev., S. 495, 531; 1953, S. 705d.)



Section 9-228a - Certification re location of polling place. Report to Secretary of the State identifying moderators. Removal of moderator by Secretary.

(a) The registrars of voters of each municipality shall, not later than thirty-one days prior to each municipal, state or federal election or primary, certify to the Secretary of the State, in writing, the location of each polling place that will be used for such election or primary. Such certification shall detail the name, address, relevant contact information and corresponding federal, state and municipal districts associated with each polling place used for such election or primary.

(b) The registrars of voters of each municipality shall, prior to each municipal, state or federal election or primary, provide a written report to the Secretary of the State setting forth the names and addresses of each moderator for each polling place location disclosed pursuant to subsection (a) of this section.

(c) The Secretary of the State shall have the authority to disqualify any moderator appointed by the registrars of voters if, after consultation with both registrars of voters, the Secretary determines such moderator has committed material misconduct, material neglect of duty or material incompetence in the discharge of his or her duties as a moderator. If the Secretary disqualifies a moderator, the Secretary shall share his or her findings upon which the disqualification was based with the registrars of voters.

(P.A. 11-46, S. 4.)

History: P.A. 11-46 effective June 13, 2011.



Section 9-229 - Appointment, instruction and certification of moderators. Regulations.

(a) The registrars of voters in the several towns and, in towns where there are different registrars for different voting districts, the registrars of voters in such districts shall appoint the moderators of regular and special state and municipal elections in their respective towns or districts. For the purpose of providing a reserve group of persons who may serve as moderators, the registrars shall designate alternate moderators from among those persons chosen as official checkers, or tabulator tenders, in the following minimum numbers: In towns with one or more but not exceeding three voting districts, one alternate moderator; in towns with four or more but not exceeding eight voting districts, two alternate moderators; in towns with more than eight voting districts, a number of alternate moderators equal to one-fourth of the number of voting districts rounded off to the nearest multiple of four. In case the registrars fail to agree in the choice of a moderator or alternate moderator, the choice shall be determined between such registrars by lot. In the case of a primary, the registrar, as defined in section 9-372, shall so appoint such moderators and alternate moderators. Moderators and alternate moderators shall be appointed at least twenty days before the election or primary. The registrars shall submit a list of the names of such moderators and alternate moderators to the municipal clerk, which list shall be made available for public inspection by such clerk. Each person appointed to serve as moderator or alternate moderator shall be certified by the Secretary of the State in accordance with the provisions of subsection (c) of this section, except as provided in subsection (d) of this section or section 9-436.

(b) The Secretary of the State shall (1) request registrars of voters to volunteer to serve as instructors for moderators and alternate moderators, (2) select registrars from among such volunteers to serve as such instructors, (3) establish a curriculum for instructional sessions for moderators and alternate moderators, (4) establish the number of such instructional sessions, provided at least one such instructional session shall be held in each congressional district in each calendar year, (5) train the instructors for such sessions, and (6) certify moderators and alternate moderators. The curriculum for such instructional sessions shall include, without limitation, procedures for counting and recording absentee ballots, “hands on” training in the use of voting tabulators, and the duties of a moderator in the conduct of a primary and election. The Secretary may employ assistants on a temporary basis within existing budgetary resources for the purpose of implementing the provisions of this section. Such assistants shall not be subject to the provisions of chapter 67. The instructors shall conduct instructional sessions for moderators and alternate moderators in accordance with their training by the Secretary of the State and the curriculum for such sessions. Any elector may attend one or more of such instructional sessions. Each instructor shall provide the Secretary of the State with the name and address of each person who completes such a session.

(c) The Secretary shall conduct certification sessions for moderators and alternate moderators each year at times and places to be determined by said Secretary, provided at least eight such sessions shall be held each calendar year and at least one such session shall be conducted prior to every primary. The Secretary shall certify each person who successfully completes an instructional session conducted in accordance with the provisions of subsection (b) of this section and an examination administered by the Secretary, as eligible to serve as moderator or alternate moderator at any election or primary held during the time such certification is effective, except the Secretary shall not certify any person as moderator or alternate moderator who has been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, any (1) felony involving fraud, forgery, larceny, embezzlement or bribery, or (2) criminal offense under this title. Any such certification made on or after October 1, 2011, shall be effective for two years from the date of such certification. Only those persons who attend and are thereby certified at such session shall be eligible to serve as moderators on election or primary day, except as provided in subsection (d) of this section or section 9-436. The Secretary of the State may adopt regulations, in accordance with the provisions of chapter 54, as the Secretary deems necessary to implement the certification process under this section.

(d) If the person designated as moderator is unable to serve for any reason, a certified alternate moderator shall serve as moderator. If such certified alternate moderator is not called upon to serve as moderator, he shall serve in another capacity as an election official on election or primary day. If any town or voting district lacks a moderator due to the death, disability or withdrawal of a certified moderator or alternate moderator, or due to the disqualification of a moderator for any reason, including failure to attend an instructional session as required by this section, the registrars of voters shall appoint a new moderator for such town or voting district in the manner provided in this section. Such new moderator shall attend an instructional session and a certification session conducted in accordance with the provisions of this section. If all such sessions have been conducted at the time of appointment of the new moderator, the new moderator shall receive instruction from the registrars who appointed the new moderator.

(1949 Rev., S. 1057; 1953, S. 706d; P.A. 81-467, S. 3, 8; P.A. 82-426, S. 5, 14; P.A. 85-274; P.A. 87-472, S. 11; P.A. 93-384, S. 2; P.A. 95-185, S. 1; P.A. 11-20, S. 1; 11-46, S. 1; P.A. 13-21, S. 1.)

History: P.A. 81-467 required appointment and instruction of alternate moderators, required instruction of moderators and added provisions re certification of moderators and alternates; P.A. 82-426 extended provisions of section to moderators at primaries; P.A. 85-274 amended section to require “successful” completion of instructional session and an examination and to allow electors to attend one or more of such instructional sessions; P.A. 87-472 added provisions re five-year certifications for qualifying moderators and alternate moderators; P.A. 93-384 changed duration of terms for moderators and alternate moderators from three or five years to four years; P.A. 95-185 divided section into Subsecs., changed the conductor of instructional sessions from the Secretary of the State to registrars who volunteer as instructors, established the secretary’s and registrars’ duties re moderator instruction, and the curriculum for such sessions, required eight certification sessions annually and made technical changes; pursuant to P.A. 11-20, “machine” and “machines” were changed editorially by the Revisors to “tabulator” and “tabulators”, respectively, in Subsecs. (a) and (b), effective May 24, 2011; P.A. 11-46 amended Subsec. (c) by making certification effective for 2, rather than 4, years on or after October 1, 2011, by authorizing Secretary of the State to adopt regulations re certification process and by making technical changes, effective June 13, 2011; P.A. 13-21 amended Subsec. (c) to provide that a person who has been convicted of or pled guilty or nolo contendere to an offense described in Subdivs. (1) and (2) may not be certified as a moderator, effective May 24, 2013.



Section 9-229a - Election or primary day polling place observers. Appointment. Duties. Training program. Regulations. Additional election officials. Code of ethics for polling place observers.

Section 9-229a is repealed, effective July 13, 2011.

(P.A. 07-194, S. 9; P.A. 11-173, S. 69.)



Section 9-230 - Authority of registrars and moderators to prevent or suppress disorder.

The registrars of voters may request the head of the police department of the municipality, or, if none, a constable serving such municipality, to provide police protection at any polling place of any regular or special state or municipal election where they may anticipate disorder. The moderator of such election may, when any disorder arises in such election and the offender refuses to submit to the moderator’s lawful authority, order any officer with power of arrest to take the offender into custody and, if necessary, to remove the offender from such election until the offender conforms to order or, if need be, until such election is closed, and thereupon such officer may command all necessary assistance. Any person refusing to assist when commanded shall be liable to the same penalties as for refusing to assist constables in the execution of their duties, but no person commanded to assist shall be deprived of such person’s right to vote at such election, nor shall the offender be so deprived any longer than the offender refuses to conform to order.

(1949 Rev., S. 521, 1114; 1953, S. 707d; 1971, P.A. 317; P.A. 00-99, S. 135, 154.)

History: 1971 act provided registrars may request police protection at any polling place where disorder anticipated; P.A. 00-99 deleted reference to sheriffs and made technical changes, effective December 1, 2000.

Cited. 19 CS 252.



Section 9-231 - Oath of election officials.

All election officials shall be sworn to the faithful performance of their duties, and the several moderators and registrars may administer such oaths.

(1949 Rev., S. 1051; 1953, S. 708d.)

See Sec. 1-25 re forms of oaths.



Section 9-232 - Challengers. Challenges not to be indiscriminate and under oath.

(a) Each registrar may appoint one or more challengers in his town or district, one of whom may be present at the offering of any vote; and any such challenger or any elector may challenge the right of any person offering to vote, on the ground of want of identity with the person on whose name the vote is offered, or disfranchisement or lack of bona fide residence, and the moderator shall decide upon the right of the person so challenged to vote.

(b) Challenges shall not be made indiscriminately and may only be made if the challenger knows, suspects or reasonably believes such a person not to be qualified and entitled to vote. Any challenge by an elector and the statement of the person challenged shall be under oath, administered by the moderator.

(1949 Rev., S. 1060; 1953, S. 709d; P.A. 75-348, S. 1, 11.)

History: P.A. 75-348 added new Subsec. (b) re grounds for challenges and required oath.



Section 9-232a - Remedy for denial of voting rights.

Any elector qualified to vote and offering to vote at any election, who is denied the right to vote because his name has been checked off on the check list in use at his polling place, but who claims that he has not in fact voted or offered himself to vote either in person or by absentee ballot, shall be permitted to vote upon signing and furnishing to the moderator a statement, under penalties of false statement, that he is an elector qualified to vote in that election and has neither offered himself to vote nor voted in person or by absentee ballot at said election. Such statement shall be in form substantially as follows:

To the Moderator of .... (Polling Place)

I, .... (Name), of .... (Street Address), of the (City) (Town) (Borough) of .... do hereby state, under the penalties of false statement, that (1) I am an elector in said municipality, (2) I am qualified to vote in the (State) (City) (Town) (Borough) (Special) election being held in said municipality on this date and (3) I have not prior to this time offered myself to vote or voted either in person or by absentee ballot at said election.

.... a.m., p.m. (exact time of day)

Dated at ...., Connecticut, this .... day of ...., 20...

.... (Signature)

.... (Address)

Received at .... (Time) (a.m.) (p.m.) on this .... day of ...., 20.., by, .... (Signature) Moderator of .... (Polling Place)

(February, 1965, P.A. 255, S. 1; 1971, P.A. 871, S. 73.)

History: 1971 act changed penalty of “perjury” to “false statement” where appearing; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 9-232b - Penalty for false statement.

Any person wilfully making a false statement in a statement which he signs and furnishes to a moderator of an election under section 9-232a shall be guilty of false statement, as provided in section 9-8, and shall be subject to the penalties provided for false statement.

(February, 1965, P.A. 255, S. 3; 1971, P.A. 871, S. 74; 1972, P.A. 294, S. 5.)

History: 1971 act substituted “false statement” for “perjury”; 1972 act deleted reference to primary.

See Sec. 9-439b re penalty for false statement in statement to moderator under Sec. 9-439a.



Section 9-232c - Moderator to keep memorandum of challenge; form.

The moderator shall keep an accurate memorandum of the challenge which shall include (1) the name of the challenged voter; (2) his registry list address; (3) the reason for the challenge; (4) the name and address of the challenger; (5) pertinent facts concerning the challenge; and (6) the result of the moderator’s decision. The challenged voter shall also sign such memorandum and it shall be assigned the same number as the challenged ballot.

(P.A. 75-348, S. 4, 11.)



Section 9-232d - Request for challenged ballot.

If the moderator’s decision pursuant to section 9-232 is not favorable to the challenged voter, such person may request a challenged ballot by submitting an application to the moderator, such application shall include as part thereof an affidavit that such person possesses all the qualifications for voting and is entitled to vote at the election.

(P.A. 75-348, S. 2, 11.)



Section 9-232e - Casting of challenged ballot, procedure.

Any person requesting a challenged ballot and entitled thereto shall announce his or her name to the official checkers. The registrars of voters or the assistant registrar of voters, as the case may be, shall write, in red ink, before the elector’s name on the registry list the initials “CB”. The challenged ballot shall be a regular ballot. After the voter has so announced his or her name, the moderator shall deliver to such voter a regular ballot together with a serially-numbered envelope marked “Challenged Ballot”. The challenged voter shall forthwith mark the ballot in the presence of the moderator in such manner that the moderator shall not know how the ballot is marked. The challenged voter shall then fold the ballot in the presence of the moderator so as to conceal the markings and deposit and seal it in the serially-numbered envelope. The challenged voter shall then deliver such envelope to the moderator. The moderator shall retain all such envelopes in an envelope provided by the registrars of voters that shall be sealed immediately following the close of the polls. Such envelope shall be delivered to the head moderator who shall file the envelope with the municipal clerk. The municipal clerk shall retain such envelope until the time when such envelope may be destroyed.

(P.A. 75-348, S. 3, 11; P.A. 76-329, S. 1; P.A. 77-202, S. 3, 4; P.A. 91-286, S. 4; P.A. 07-194, S. 17.)

History: P.A. 76-329 deleted provision for depositing challenged ballot in locked ballot box and substituted “deliver such envelope to the moderator” with further provision that moderator retain “all such envelopes in an envelope which he shall seal immediately following the close of the polls”; P.A. 77-202 modified that to include that the latter envelope be provided by the secretary of the state; P.A. 91-286 amended section to require that envelope containing serially-numbered envelopes be prescribed by secretary of the state and provided by municipal clerk instead of provided by secretary; P.A. 07-194 made technical changes, added requirement to use red ink to mark “CB” before elector’s name and provided for delivery of sealed envelope to head moderator who shall file envelope with municipal clerk for retention.



Section 9-232f - Preservation and counting of challenged ballots.

The town clerk shall preserve such ballots in the sealed envelopes for a period of one hundred eighty days after the election. However, in the case of a contested election, either party to such action may request the court to order that the sealed envelopes containing challenged ballots be delivered to the board of admissions by the town clerk together with any memorandum or remarks which were attached to the election returns or required to be so attached. If so ordered, the board of admissions shall then convene and consider each challenged ballot and rule as to which ballots shall be counted. The results thereof shall be added to the vote totals. Federal offices shall not be counted on a challenged ballot that was issued to a person who was also issued a provisional ballot.

(P.A. 75-348, S. 5, 11; P.A. 76-329, S. 2; P.A. 87-382, S. 20, 55; June 30 Sp. Sess. P.A. 03-6, S. 99.)

History: P.A. 76-329 substituted “sealed envelopes” for “locked ballot box” and “ballot box” where appearing; P.A. 87-382 substituted “one hundred eighty days” for “six months”; June 30 Sp. Sess. P.A. 03-6 prohibited federal offices from being counted on challenged ballot issued to person who was also issued provisional ballot, effective January 1, 2004.



Section 9-232i - Definition.

As used in this section and sections 9-23r and 9-232l, “election for federal office” means an election for electors of President and Vice-President, an election or primary for United States Senator and an election or primary for Representative in Congress.

(June 30 Sp. Sess. P.A. 03-6, S. 83.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004.



Section 9-232j - Provisional ballot packets for elections for federal office.

The moderator of the election in each voting district shall appear at the office of the town clerk not later than eight o’clock p.m. of the day before an election for federal office. At such time, the town clerk shall provide a provisional ballot packet to such moderator or moderators. Each packet shall include: (1) The appropriate number of provisional ballots for federal office provided by the Secretary of the State, which shall be equal to not less than one per cent of the number of electors who are eligible to vote in the voting district served by the moderator, or such other number as the municipal clerk and the registrars agree is sufficient to protect electors’ voting rights, (2) the appropriate number of serially-numbered envelopes prescribed by the Secretary, (3) a provisional ballot inventory form, (4) a provisional ballot depository envelope, and (5) other necessary forms prescribed by the Secretary.

(June 30 Sp. Sess. P.A. 03-6, S. 84.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004.



Section 9-232k - Secretary of the State to prescribe and provide provisional ballots.

The Secretary of the State shall prescribe and provide to town clerks the provisional ballot which shall be a ballot of candidates for federal office. The Secretary may prescribe that the provisional ballot be the overseas ballot prepared under section 9-158i.

(June 30 Sp. Sess. P.A. 03-6, S. 85.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004.



Section 9-232l - Applications for provisional ballots.

(a) An individual may apply for and be issued a provisional ballot if (1) the individual appears at the polling place and declares that such individual is an elector in the town in which the individual desires to vote and that the individual is eligible to vote in the primary or election for federal office in the polling place, but the name of the individual does not appear on the official registry list for such polling place, and (2) the registrars determine that such name cannot be restored under section 9-42 or transferred from another polling place under section 9-35.

(b) If the moderator decides that an elector, whose name appears on the registry list and who has been challenged pursuant to sections 9-232 to 9-232f, inclusive, is not eligible to vote in the primary or election for federal office, such elector may apply for and cast a provisional ballot upon the execution of a written affirmation by the elector at the polling place affirming that the elector is qualified to vote in the election or primary for federal office in the polling place and has neither offered himself to vote nor voted in person or by absentee ballot at said election or primary for federal office at the polling place.

(c) Such application for provisional ballot shall be prescribed by the Secretary of the State, executed before an election official and include a written affirmation, under penalty of false statement in absentee balloting pursuant to section 9-359a, which shall be in the form substantially as follows:

AFFIRMATION: I, the undersigned, do hereby state, under penalties of false statement, that:

1. I am an elector in the town indicated.

2. I am eligible to vote in the election or primary indicated for federal office today in the town and polling place indicated.

3.a. My name does not appear on the official list of eligible voters for the polling place indicated, and the polling place officials called the registrars of voters and were told that my name did not appear on the active registry list for this town for at least one of the four years previous or on one of the preliminary active registry lists for this year; or

b. The moderator decided that I am not eligible to vote for federal office in the town indicated for the reason of disfranchisement, lack of identity, lack of bona fide residence or failure to present the prescribed identification required for new electors after January 1, 2003, indicated.

4. My residence address is located in the voting district that this polling place serves.

5. I have not voted and I will not vote otherwise than by this ballot in person or by absentee ballot at this election or primary for federal office.

6. I apply for a provisional ballot for federal office.

(June 30 Sp. Sess. P.A. 03-6, S. 86.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004.



Section 9-232m - Casting of provisional ballots.

Upon receipt of an application for provisional ballot, the moderator shall provide the applicant with a provisional ballot and a serially-numbered envelope and shall make a record of such issuance on the provisional ballot inventory form. The applicant shall forthwith mark the ballot in the presence of a polling place official in such manner that the official shall not know how the ballot is marked. The applicant shall then fold the ballot in the presence of the polling place official so as to conceal the markings and deposit and seal it in the serially-numbered envelope in the manner prescribed by the Secretary of the State. The polling place official shall provide such documentation to the elector so the elector may later verify whether the elector’s provisional ballot was counted, and shall deposit the provisional ballot and envelope in the provisional ballot depository envelope. The elector shall then immediately leave the room. The registrars of voters shall provide a free access system restricted to the elector who cast the ballot to verify if the provisional ballot was counted, and if the ballot was not counted, the reason that the ballot was not counted.

(June 30 Sp. Sess. P.A. 03-6, S. 87.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004.



Section 9-232n - Determination of eligibility of provisional ballot applicants to vote. Report. Corrected return.

Immediately after the close of the polls, the moderator shall seal the provisional ballot depository envelope and deliver such envelope to the registrars of voters of the town. The registrars of voters shall forthwith verify the information contained with each provisional ballot. If the registrars of voters determine that the applicant is eligible to vote, they shall note their decision on the outer envelope of the ballot and open and count the provisional ballot in accordance with the provisions of sections 9-232i to 9-232o, inclusive, and procedures prescribed by the Secretary of the State. If the registrars of voters are unable to determine that the applicant is eligible to vote or determine that the applicant is not eligible to vote, the applicant’s provisional ballot sealed envelope shall be marked “rejected”, along with the reason for such rejection, and signed by the registrars of voters. The registrars of voters shall verify and count all provisional ballots in their town not later than six days after the election or primary. The registrars of voters shall forthwith prepare and sign in duplicate a report showing the number of provisional ballots received from electors, the number rejected and the number counted, and showing the additional votes counted for each candidate for federal office on the provisional ballots. The registrars of voters shall file one report with the town clerk and shall seal one in the depository envelope with the provisional ballots and file such depository envelope with the town clerk. The depository envelope shall be preserved by the town clerk for the period of time required to preserve counted absentee ballots for federal elections. The head moderator shall forthwith file a corrected return for federal offices with the town clerk and the Secretary showing (1) the final votes after any recanvass, pursuant to sections 9-311 to 9-311b, inclusive, the votes on provisional ballots and the totals, and (2) the number of provisional ballots received from electors, the number rejected and the number counted, as reported by the registrars of voters.

(June 30 Sp. Sess. P.A. 03-6, S. 88; P.A. 04-74, S. 2.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004; P.A. 04-74 changed references to sections applicable to the opening and counting of provisional ballots, effective May 10, 2004.



Section 9-232o - Counting of provisional ballots.

Except as otherwise provided by the general statutes, section 9-23r and sections 9-232i to 9-232o, inclusive, the provisions of the general statutes concerning procedures relating to counting absentee ballots shall apply as nearly as may be, in the manner prescribed by the Secretary of the State, to counting the provisional ballots under sections 9-232i to 9-232o, inclusive.

(June 30 Sp. Sess. P.A. 03-6, S. 89.)

History: June 30 Sp. Sess. P.A. 03-6 effective January 1, 2004.



Section 9-233 - Voting tabulator tenders.

Prior to each election, the registrars of voters of each town shall appoint, for each voting tabulator to be used at such election, at least one and not more than two electors of such town as a voting tabulator tender, unless the registrars of voters have established two shifts for election officials under the provisions of section 9-258a, in which case the registrars shall appoint at least one and not more than two electors to be voting tabulator tenders, for each voting tabulator, for each shift.

(1953, S. 710d; 1969, P.A. 500, S. 2; P.A. 83-391, S. 15, 24; P.A. 07-194, S. 18.)

History: 1969 act provided for appointment of voting machine tenders by registrars for each shift established; P.A. 83-391 permitted registrars to appoint one or two voting machine tenders per machine, rather than one as previously; P.A. 07-194 made technical changes and replaced “voting machine tender” with “voting tabulator tender”.

See Sec. 9-249 re instruction of election officials in use of voting tabulator.

See Sec. 9-267 re removal of voting tabulator tenders for incompetence.



Section 9-234 - Presence of registrars. Official checkers.

Each registrar of voters shall be present during the taking of the vote at any regular or special state or municipal election in the registrar’s of voters town or district. The assistants in their respective districts shall, when requested by either registrar of voters, be present at the taking of any such vote and discharge the duties of registrars of voters. Each registrar of voters shall appoint some suitable person to check the list in each district, unless the registrars of voters have established two shifts for election officials under the provisions of section 9-258a, in which case each such registrar of voters shall appoint one such person for each district for each shift. Each such person, who is so appointed official checker, shall check the name of each elector thereon when the elector offers the elector’s vote, and no voting tabulator tender shall permit any vote to be cast upon the voting tabulator until the name has been so checked.

(1949 Rev., S. 1069; 1953, S. 711d; 1969, P.A. 500, S. 3; P.A. 11-20, S. 1; 11-173, S. 35.)

History: 1969 act provided for appointment of checkers for each established shift; P.A. 11-173 added “official” re checkers, replaced “machine” with “tabulator” and made technical changes, effective July 13, 2011.

See Sec. 9-267 re removal of checkers for incompetence.



Section 9-235 - Unofficial checkers.

(a) At least forty-eight hours prior to each election to be held in a municipality, each registrar of voters in such municipality may appoint for each line of electors in each voting district therein, to serve as unofficial checkers, not more than four electors enrolled in the party with which the registrar is enrolled, provided a registrar may establish two or more shifts for unofficial checkers, in which case such registrar may appoint not more than four such unofficial checkers for each line of electors in each district for each shift. The persons so appointed shall be designees of the town chairman of the party with which such registrar is enrolled, provided such town chairman shall submit the names of such designees in writing to such registrar at least forty-eight hours before the election. A registrar of voters shall, at the request of the town chairman of the party with which such registrar is enrolled, change such appointments of designees of such town chairman, at any time before the closing of the polls on the day of an election.

(b) Except for rows of candidates entitled to unofficial checkers under subsection (a) of this section, each group of three or more electors whose names appear in one single row on the ballot in a voting district, may designate not more than two electors of the state in which the voting district is located, to serve as unofficial checkers on behalf of the candidates whose names appear in such row. Such candidates shall submit a list of the names of such designees to the registrars of voters at least forty-eight hours prior to the election. The registrars of voters shall verify that each such designee is an elector of the state and shall appoint not more than two such designees to serve each such row of candidates. The registrars of voters shall, at the request of such a group of three or more electors, change such designations at any time before the closing of the polls on the day of an election.

(c) If such designation is not so made with respect to unofficial checkers for any voting district at an election, such registrar may appoint for such district not more than four electors of his own choice to serve as unofficial checkers, provided a registrar may establish two or more shifts for unofficial checkers, in which case such registrar may appoint not more than four such unofficial checkers for each line of electors in each district for each shift, such appointment to be made at least twenty-four hours before the election, provided any candidates entitled to unofficial checkers under subsection (b) of this section are deemed to have waived their rights under this section if names of designees are not filed in a timely manner.

(d) No candidate for an office in an election may be an unofficial checker at such election. In municipalities divided into two voting districts in which registrars are elected for each district, such appointments may be made by the registrars in each district. Such unofficial checkers may remain within the polling place for the purpose of checking their own copy of the registry list to indicate the names of electors who have voted, and may enter and leave the restricted area surrounding the polling place during the hours of election or referendum for the purpose of taking such information outside said area or may communicate such information from the polling place by means of telephones provided by the party for which such checkers were appointed. If any such unofficial checker interferes with the orderly process of voting or attempts to influence any elector, he shall be evicted by the moderator. An unofficial checker appointed pursuant to this section may receive compensation from the municipality in which the election is held.

(e) At least forty-eight hours before the opening of the polls at a referendum, the registrars of voters may jointly appoint for each voting district not more than eight electors of the town to serve as unofficial checkers, provided the registrars notify (1) each committee and person on whose behalf a political committee statement of organization or a certificate of exemption has been filed for the referendum with the town clerk in accordance with chapter 155 and (2) each other group known to be for and each other group known to be against the referendum issue, of the right of such committee, person or group to submit designees to the registrars of voters. Any person for or against a referendum question may request consideration for such appointment by notifying the registrars of voters at least forty-eight hours before the opening of the polls at the referendum, indicating his position on the referendum question. The registrars may appoint designees of one side alone if the other side chooses not to submit designees. A list of the names of persons who request such appointment and persons, groups or committees who are notified pursuant to this subsection shall be maintained by the registrars as a public record. If there are no requests or submissions for such appointments, the registrars shall not appoint any such unofficial checkers.

(f) No election or referendum official shall perform the functions of an unofficial checker pursuant to this section.

(1957, P.A. 494, S. 1; 1963, P.A. 498; 1969, P.A. 500, S. 4; 1971, P.A. 97, S. 1; P.A. 75-271; 75-488, S. 1, 3; P.A. 83-391, S. 16, 24; P.A. 87-471, S. 1; P.A. 88-173, S. 1; P.A. 93-384, S. 14; P.A. 95-171, S. 9, 14; P.A. 11-20, S. 5; 11-173, S. 36.)

History: 1963 act changed time limit for appointing party checkers from 24 to 48 hours prior to election and increased number from two to four and authorized party chairmen to designate whom they wished to have serve; 1969 act provided for appointment of party checkers for each established shift; 1971 act provided for use of telephones provided by the party for use of party checkers; P.A. 75-271 changed term “party” to “unofficial” checkers, provided for unofficial checkers for groups having three or more names on single row on the ballot label and provided that no unofficial checkers receive compensation from the municipality in which election was held, for performing this function; P.A. 75-488 added references to checkers for each “line” of electors; P.A. 83-391 amended section to permit compensation of unofficial checkers and added Subsec. (e) prohibiting election officials from performing the functions of unofficial checkers; P.A. 87-471 amended Subsecs. (a) and (b) to authorize changes in appointments or designations of unofficial checkers; P.A. 88-173 amended Subsecs. (a) and (c) to allow a registrar to establish two or more shifts for unofficial checkers where previously two shifts for election officials under the provisions of Sec. 9-258a were permitted; P.A. 93-384 inserted “of designees of such town chairman” in last sentence of Subsec. (a), inserted new Subsec. (e) authorizing registrars to appoint unofficial checkers at a referendum and relettered former Subsec. (e) as Subsec. (f), adding reference to referendum officials; P.A. 95-171 amended Subsec. (d) by adding “two” re municipalities divided into voting districts, effective January 8, 1997; P.A. 11-20 amended Subsec. (b) by deleting reference to “voting machine” and by replacing “ballot label” with “ballot”, effective May 24, 2011; P.A. 11-173 amended Subsec. (b) by replacing “voting machine ballot label” with “ballot”, by changing residency requirement for unofficial checkers from town to state and by making technical changes, effective July 13, 2011.



Section 9-235a - Temporary absence of election officials.

The provisions of this title requiring the attendance of election officials at the polls during the hours of voting at any election shall not be construed to prevent the absence of any such official for periods of not more than thirty minutes during such hours, provided such official shall first notify the moderator of his intention to be absent, and the moderator shall designate another election official of the same party as the absent official to act for him during his absence. If the moderator intends to be absent for any such period, he shall designate another election official to act for him during his absence. The provisions of this title requiring the attendance of election officials at the polls during the hours of voting at any election shall not be construed to prevent the appointment of (1) such election officials, except for moderators, to serve in two shifts as provided for in section 9-258a, upon vote of the legislative body, or (2) unofficial checkers to serve in two or more shifts as provided in section 9-235.

(1959, P.A. 534; 1963, P.A. 318, S. 2; 1969, P.A. 500, S. 5; P.A. 88-173, S. 2.)

History: 1963 act provided that moderator may designate another election official to act for him during his temporary absence; 1969 act provided that this section not be construed to prevent appointments to a second shift provided for in Sec. 9-258a; P.A. 88-173 added Subdiv. (2) re unofficial checkers.



Section 9-235b - Runners.

At any election or primary, any person may serve as a runner solely to enter and leave a polling place and the restricted area surrounding the polling place for the purpose of taking outside the polling place and said area, information identifying electors who have cast ballots at such election or primary. Each runner shall be subject to the control of the moderator. No candidate in such election or primary may perform the functions of a runner pursuant to this section. Nothing in this section shall limit the responsibilities of an unofficial checker. If a runner interferes with the orderly process of voting, causes a disturbance or makes unreasonable noise, he shall be evicted by the moderator.

(P.A. 87-471, S. 2.)



Section 9-235c - Voluntary service by election, primary or referendum officials.

Notwithstanding any provision of the general statutes to the contrary or of any special act, charter or ordinance, any election, primary or referendum official may serve on a voluntary basis without compensation, if such official and the registrars of voters or, in the case of a primary, the registrar of voters of the party conducting the primary, mutually agree.

(P.A. 92-1, S. 2, 8.)



Section 9-235d - Citizens sixteen or seventeen years of age authorized to serve as election or primary officials. Requirements.

(a) Notwithstanding any provision of sections 9-233, 9-235 and 9-258 to the contrary, a United States citizen who is sixteen or seventeen years of age and a bona fide resident of a town may be (1) appointed as a challenger or unofficial checker in an election, or (2) appointed as a checker, translator or voting tabulator tender in an election after (A) attending poll worker training, and (B) receiving the written permission of a parent, guardian or the principal of the school that the citizen attends if the citizen is a secondary school student and the citizen is to be appointed to work on a day when such school is in session.

(b) Notwithstanding any provision of section 9-436 or 9-436a to the contrary, a United States citizen who is sixteen or seventeen years of age and a bona fide resident of a town or political subdivision holding a primary may be (1) appointed as a challenger or candidate checker in the primary, or (2) appointed as a checker, translator or voting tabulator tender in a primary after (A) attending poll worker training, and (B) receiving the written permission of a parent, guardian or the principal of the school that the citizen attends if the citizen is a secondary school student and the citizen is to be appointed to work on a day when such school is in session.

(P.A. 93-384, S. 9; P.A. 97-67, S. 8, 9; P.A. 03-108, S. 1; P.A. 11-20, S. 1.)

History: P.A. 97-67 divided section into Subsecs., authorized appointments of unofficial and candidate checkers as checkers in subsequent elections and primaries, respectively, effective July 1, 1997; P.A. 03-108 amended Subsecs. (a) and (b) to insert Subdiv. (1) designator, delete prior experience requirement for challengers and unofficial or candidate checkers, and insert Subdiv. (2) re appointment as a checker, translator or voting machine tender, effective July 1, 2003; pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011.



Section 9-235e - Secretary of the State allowed access to polling place.

Except as otherwise provided in this section, the Secretary of the State, or the Secretary’s designee, shall be allowed access to each polling place within the state during any municipal, state or federal election, primary or recanvass for the purpose of reviewing each polling place and recanvass for compliance with state and federal law. If the Secretary is a candidate on the ballot for any election or primary at a polling place, only the Secretary’s designee may access such polling place pursuant to the provisions of this section.

(P.A. 11-46, S. 3.)

History: P.A. 11-46 effective June 13, 2011.



Section 9-236 - Activities prohibited in and near polling place; distance markers; entry restricted; exceptions.

(a) On the day of any primary, referendum or election, no person shall solicit on behalf of or in opposition to the candidacy of another or himself or on behalf of or in opposition to any question being submitted at the election or referendum, or loiter or peddle or offer any advertising matter, ballot or circular to another person within a radius of seventy-five feet of any outside entrance in use as an entry to any polling place or in any corridor, passageway or other approach leading from any such outside entrance to such polling place or in any room opening upon any such corridor, passageway or approach. Nothing contained in this section shall be construed to prohibit (1) parent-teacher associations or parent-teacher organizations from holding bake sales or other fund-raising activities on the day of any primary, referendum or election in any school used as a polling place, provided such sales or activities shall not be held in the room in which the election booths are located, (2) the registrars of voters from directing the officials at a primary, referendum or election to distribute, within the restricted area, adhesive labels on which are imprinted the words “I Voted Today”, or (3) the registrars of voters in a primary, election or referendum from jointly permitting nonpartisan activities to be conducted in a room other than the room in which the election booths are located. The registrars may jointly impose such conditions and limitations on such nonpartisan activity as deemed necessary to ensure the orderly process of voting. The moderator shall evict any person who in any way interferes with the orderly process of voting.

(b) (1) The selectmen shall provide suitable markers to indicate the seventy-five-foot distance from such entrance. Such markers shall consist of a board resting on an iron rod, which board shall be not less than twelve inches square and painted a bright color and shall bear the figures and letters “75 feet” and the following words: “On the day of any primary, referendum or election no person shall solicit in behalf of or in opposition to another or himself or peddle or offer any ballot, advertising matter or circular to another person or loiter within a radius of seventy-five feet of any outside entrance in use as an entry to any polling place or in any corridor, passageway or other approach leading from any such outside entrance to such polling place or in any room opening upon any such corridor, passageway or approach.”

(2) Notwithstanding the provisions of subdivision (1) of this subsection, the selectmen may provide the markers required by the provisions of this subsection in effect prior to October 1, 1983, except that in the case of a referendum which is not held in conjunction with an election or a primary, the selectmen shall provide the markers required by subdivision (1) of this subsection.

(3) The moderator and the moderator’s assistants shall meet at least twenty minutes before the opening of a primary, referendum or an election in the voting district, and shall cause to be placed by a police officer or constable, or such other primary or election official as they select, a suitable number of distance markers. Such moderator or any police officer or constable shall prohibit loitering and peddling of tickets within that distance.

(c) No person except those permitted or exempt under this section or section 9-236a and primary or election officials and party checkers appointed under section 9-235 shall be allowed within any polling place except for the purpose of casting his vote. Representatives of the news media shall be allowed to enter, remain within and leave any polling place or restricted area surrounding any polling place to observe the election, provided any such representative who in any way interferes with the orderly process of voting shall be evicted by the moderator. A number of students in grades four to twelve, inclusive, not to exceed four at any one time in any one polling place, may enter any polling place between twelve o’clock noon and three o’clock p.m. for the purpose of observing the activities taking place in the polling place, provided there is proper parental or teacher supervision present, and provided further, any such student who in any way interferes with the orderly process of voting shall be evicted by the moderator. An elector may be accompanied into any polling place by one or more children who are fifteen years of age or younger and supervised by the elector if the elector is the parent or legal guardian of such children.

(d) Any person who violates any provision of this section or, while the polls are open for voting, removes or injures any such distance marker, shall be guilty of a class C misdemeanor.

(1949 Rev., S. 1068; 1953, 1955, June, 1955, S. 712d; November, 1955, S. N113; 1957, P.A. 494, S. 2; 1969, P.A. 65; 799; P.A. 73-410, S. 1, 2; P.A. 78-153, S. 29, 32; P.A. 79-370; P.A. 81-434, S. 1; P.A. 83-147; P.A. 87-251, S. 1; P.A. 89-286, S. 1, 3; P.A. 93-384, S. 1; P.A. 94-203, S. 8, 12; P.A. 97-154, S. 1, 27; P.A. 10-32, S. 23; P.A. 11-20, S. 36; P.A. 12-80, S. 54.)

History: 1969 acts provided for admission of representatives of news media to any polling place at discretion of moderator and provided that parent-teacher associations or organizations may hold bake sales or other fund raising activities on an election or primary day in a school used as a polling place provided that the activity not take place in room where election booths are located; P.A. 73-410 expanded rights of representatives of news media to remain within and to leave polling places to observe the election, further provided for eviction of such representatives by moderator if in any way they interfere with voting; P.A. 78-153 prohibited placement of advertising matter related directly or indirectly to election or primary on municipally-owned property, effective January 1, 1979; P.A. 79-370 provided for admission of no more than four, at any one time, junior or senior high school students to a polling place between hours of noon and three p.m. for purpose of observation and also provided for eviction in case of interference; P.A. 81-434 eliminated a prohibition against placing political advertising matter on municipally-owned property on the day of a primary or election; P.A. 83-147 applied the provisions of this section to referenda and allowed selectmen to use markers required by this section prior to October 1, 1983, in certain circumstances; P.A. 87-251 allowed children 10 years of age or younger to accompany an elector into a polling place; P.A. 89-286 allowed students in grades four to twelve, inclusive, instead of junior and senior high school students only, to enter polling place “between twelve o’clock noon and three o’clock p.m.” instead of “during the hours of twelve o’clock noon and three o’clock p.m.” and, when allowed by registrars of voters, for purposes of Sec. 9-236a; P.A. 93-384 authorized distribution of “I Voted Today” labels in restricted area; P.A. 94-203 inserted “or in opposition to” and moved a reference to Sec. 9-236a, effective July 1, 1994; P.A. 97-154 divided section into Subsecs., amended Subsec. (a) by inserting Subdiv. numbers and adding Subdiv. (3) re nonpartisan activities in a room other than the room in which election booths are located, and amended Subsec. (c) to increase maximum age of children who may accompany an elector into polling place from 10 years to 15 years, and to add proviso that such elector be the parent or legal guardian of such children, effective July 1, 1997; P.A. 10-32 made technical changes, effective May 10, 2010; P.A. 11-20 amended Subsec. (a) to delete exception re Sec. 9-294, effective May 24, 2011; P.A. 12-80 designated penalty provision as Subsec. (d) and amended same to replace penalty of a fine of not more than $50 or imprisonment of not more than 3 months or both with a class C misdemeanor.



Section 9-236a - Spare voting tabulator or ballot box for educational use of students.

Any town, on its own initiative or upon a request by the Secretary of the State, and with the approval of the legislative body of the town or, in the case of a town in which the legislative body is a town meeting, the board of selectmen, may require a spare voting tabulator or ballot box to be provided inside any polling place or in a room adjacent to the polling place, for the educational use of students from kindergarten to grade twelve, inclusive. Upon such approval, the registrars shall establish procedures for the use of the tabulator or ballot box, including but not limited to: (1) Location and preparation of the tabulator or ballot box, (2) duties of tabulator or ballot box tenders, and (3) canvassing the returns. Any such tabulator shall be in addition to the demonstrator or spare voting tabulator required by section 9-260. Ballots completed by students under this section shall be unofficial, and polling place officials shall not be required to handle or count such ballots. Each student who will be using such tabulator or ballot box inside a polling place or a room adjacent to the polling place shall be accompanied by an adult. The supervisor of such students for the purposes of this section shall submit the names of all adults who will be working with such students to the registrars at least forty-eight hours before the election.

(P.A. 89-286, S. 2, 3; P.A. 94-203, S. 9, 12; P.A. 11-20, S. 1.)

History: P.A. 94-203 authorized town to provide educational purpose voting mechanisms on its own initiative or upon a request by the secretary of the state, authorized the use of ballot boxes, reduced the minimum grade level for participation from fourth grade to kindergarten and added provisions re supervision, effective July 1, 1994; pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011.



Section 9-236b - Voter’s Bill of Rights. Sample ballots. Voters in line when polls scheduled to close permitted to vote. Voting instructions and information.

(a) The Secretary of the State shall provide each municipality with sufficient quantities of a poster size copy, at least eighteen by twenty-four inches, of a Voter’s Bill of Rights, which shall be posted conspicuously at each polling place. The text of the Voter’s Bill of Rights shall be:

“VOTER’S BILL OF RIGHTS

Every registered voter in this state has the right to:

(1) Inspect a sample ballot before voting;

(2) Receive instructions concerning how to operate voting equipment, on sample voting equipment before voting;

(3) Cast a ballot if the voter is in line when the polls are closing;

(4) Ask for and receive assistance in voting, including assistance in languages other than English where required by federal or state law;

(5) Vote free from coercion or intimidation by election officials or any other person;

(6) Cast a ballot using voting equipment that accurately counts all votes;

(7) Vote by provisional ballot if the individual registered to vote and the individual’s name is not on the voter list;

(8) Be informed of the process for restoring the individual’s right to vote if the individual was incarcerated for a felony conviction; and

(9) Vote independently and in privacy at a polling place, regardless of physical disability.

If any of your rights have been violated, you have the right to file an official complaint with the State Elections Enforcement Commission at …. (toll-free telephone number) or the United States Department of Justice at …. (toll-free telephone number). In addition, before leaving the polling place you may notify the moderator of the violation.”

(b) In any municipality or voting district where federal or state law requires ballots to be made available in a language or languages other than English, the Voter’s Bill of Rights shall also be made available in such language or languages.

(c) Sample ballots shall be made available at all polling places, and any voter shall be permitted to inspect a sample ballot before voting.

(d) Any voter standing in line at a polling place at the time when polls are scheduled to close shall be permitted to vote.

(e) For use at elections for federal office, the Secretary of the State shall prescribe and the municipal clerk shall provide for all polling places in the municipality: (1) Instructions on how to cast a provisional ballot, (2) instructions for mail-in registrants and first-time voters who register to vote by mail on or after January 1, 2003, (3) general information concerning voting rights under federal and Connecticut laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated, and (4) general information on federal and state laws concerning prohibitions on acts of fraud and misrepresentation.

(P.A. 02-83, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 100; P.A. 04-32, S. 1.)

History: P.A. 02-83 effective June 3, 2002; June 30 Sp. Sess. P.A. 03-6 added Subsec. (e) re polling place voting instructions and information for use at elections for federal office, effective January 1, 2004; P.A. 04-32 amended Subsec. (a) by adding Subdivs. (7) to (9), inclusive, re rights to vote by provisional ballot, be informed of process for restoring right to vote if individual incarcerated for felony conviction, and vote independently and in privacy, and by adding provisions re actions that voter may take if rights have been violated, effective July 1, 2004.



Section 9-237 - Display of national and state flags.

A United States flag, at least three feet by five feet in size, shall be displayed, and a Connecticut state flag of the same size may be displayed, on the wall inside each polling place during the hours of voting on the day of any regular or special state election. No other international, national or United Nations flag shall be displayed in such polling place.

(1949 Rev., S. 1131; 1953, 1955, S. 713d.)



Section 9-237a - Telephones at polling places.

The registrars of voters shall provide a telephone for each polling place for the use of the election officials to aid in clarifying the status of electors whose right to vote is questioned, if a telephone is not available and readily accessible for such purpose.

(1969, P.A. 108.)






Chapter 147 - Voting Methods

Section 9-238 - Voting tabulators required. Notification of purchase or discontinuance of use.

(a) Except as provided in section 9-272, voting tabulators shall be used at all elections held in any municipality, or in any part thereof, for voting and registering and counting votes cast at such elections for officers, and upon all questions or amendments submitted at such elections. The board of selectmen of each town, the common council of each city and the warden and burgesses of each borough shall purchase or lease, or otherwise provide, for use at elections in each such municipality a number of voting tabulators approved by the Secretary of the State. Different voting tabulators may be provided for different voting districts in the same municipality. Notwithstanding any provision of this subsection to the contrary, the registrars of voters of a municipality may determine the number of voting tabulators that shall be provided for use at any special election in such municipality, provided the registrars shall provide at least one voting tabulator in the municipality or, in a municipality divided into voting districts, at least one voting tabulator in each such district.

(b) Upon the purchase or lease of a voting tabulator for use in any municipality, the officials of such municipality purchasing or leasing the same shall forthwith send notification in writing to the Secretary of the State of the name or make of such tabulator, the name of the person who manufactured the same, the name of the person from whom it was purchased or leased and the date on which it was purchased or leased. No voting tabulator shall be used in an election which, in the opinion of the Secretary of the State, does not conform to the requirements of law, is unsuitable for use in such election or does not comply with the voluntary performance and test standards for voting systems adopted by the Election Assistance Commission pursuant to the Help America Vote Act, P.L. 107-252, 43 USC 15481. When in any municipality the use of a voting tabulator at elections is discontinued because of its age or condition or because it is sold, or for any other reason, such officials shall send written notification to the Secretary of the discontinuance of such tabulator, of the time of and reason for such discontinuance and of the information required in connection with notification of original purchasing or leasing.

(1949 Rev., S. 1192, 1193, 1194; 1951, S. 259b; 1953, 1955, S. 715d; 1957, P.A. 561, S. 1; 1969, P.A. 32; 355, S. 1; P.A. 80-339, S. 1; P.A. 91-7; 91-351, S. 26, 28; P.A. 94-203, S. 3, 12; P.A. 07-194, S. 38; P.A. 11-20, S. 6.)

History: 1969 acts provided for discontinuance of use of old voting machines and provided for additional voting machines according to number of electors and in municipalities having less than 5,000 electors in lieu of additional machine officials may provide sample voting machine ballot labels, effective with respect to all elections held on or after January 1, 1970; P.A. 80-339 substituted “absentee ballots” for “sample voting machine ballot labels” and “emergency paper” for “unofficial” ballots where appearing; P.A. 91-7 divided section into Subsecs. and added provision in Subsec. (a) allowing registrars to determine number of voting machines for special elections; P.A. 91-351 changed effective date of P.A. 91-7 from October 1, 1991, to July 1, 1991; P.A. 94-203 amended Subsec. (a) to require registrars to exclude 75% of names of electors residing in institutions when calculating required number of voting machines, effective July 1, 1994; P.A. 07-194 replaced “voting machines” with “voting tabulators”, deleted procedures re voting machines, required tabulators to comply with voluntary performance and test standards for voting systems adopted by the Election Assistance Commission and made technical changes; P.A. 11-20 replaced “voting machines” with “tabulators” and deleted reference to Sec. 9-271 in Subsec. (a), effective May 24, 2011.



Section 9-238a - Report to Secretary of number of voting tabulators.

During the first week of February in each year, the town clerk of each town shall notify the Secretary of the State, on a form provided by said Secretary, of the total number of voting tabulators in such town and, in towns divided into voting districts, in addition, the same information for each voting district. If the number of tabulators listed in such notification is less than the number required under section 9-238, the town clerk shall include in such notification an explanation of the discrepancy. Each such clerk shall also file a duplicate copy of such notification with the officials who are required to provide voting tabulators in the clerk’s municipality under section 9-238.

(1961, P.A. 47; P.A. 87-509, S. 9, 24; P.A. 97-154, S. 23, 27; P.A. 11-20, S. 7.)

History: P.A. 87-509 required town clerk to include in notification the total number of names on each enrollment list and total number of unaffiliated electors in the town; P.A. 97-154 required total number of names reported to Secretary of the State to be on “active” registry list, effective July 1, 1997; P.A. 11-20 eliminated requirement re reporting of number of electors, replaced “machines” with “tabulators” and made technical changes, effective May 24, 2011.



Section 9-239 - Payment for voting tabulators.

The fiscal authority in each municipality shall authorize payment of the bill incurred for the purchase or lease or other method of acquisition of an adequate number of voting tabulators incurred by the officials responsible for providing the same under the provisions of section 9-238.

(1955, S. 716d; 1957, P.A. 561, S. 2; P.A. 11-20, S. 1.)

History: Pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators”, effective May 24, 2011.



Section 9-240 - Provision of voting tabulators and booths.

The board of selectmen in each town, unless otherwise provided by law, shall provide or may authorize the registrars to provide a suitable room or rooms and voting tabulator booths for holding all elections. The interior of the booths shall be secure from outside observation. Said board shall provide for each polling place, in accordance with the requirements of section 9-238, one or more voting tabulators in complete working order, and shall preserve and keep them in repair and have the custody of the voting tabulators, and the care and custody of the furniture and equipment of the polling place, when not in use at an election.

(1949 Rev., S. 1054, 1195; 1953, S. 717d; 1957, P.A. 561, S. 3; 1967, P.A. 119, S. 3; P.A. 11-20, S. 1.)

History: 1967 act deleted provision for public notice of location of rooms and voting machine booths; pursuant to P.A. 11-20, “machine” and “machines” were changed editorially by the Revisors to “tabulator” and “tabulators”, respectively, effective May 24, 2011.



Section 9-240a - Periodic examination of voting tabulators.

Not more than two hundred ten days nor less than thirty days prior to each regular election for state officers, each voting tabulator to be used in the next succeeding regular election, including each additional tabulator required under section 9-238, shall be examined by the company which manufactured the same or its successor or, with the approval of the Secretary of the State, by persons skilled in the mechanics and operation of such tabulator, for the purpose of determining that such tabulator is in sound operable condition for use in such election. Arrangements for such examination shall be made by the officials responsible for providing voting tabulators under section 9-238. The company or person making such examination shall file a report with respect to each tabulator with the Secretary of the State and with such officials, indicating whether or not such tabulator is in sound operable condition. When, as a result of any such examination, a tabulator is found not to be in sound operable condition, such officials shall have such tabulator repaired, or shall provide a voting tabulator in sound operable condition to replace the tabulator found inoperable. The cost for such examination in each town shall be paid by such town. Failure to cause the examination of a voting tabulator, as herein required, shall not, of itself, prevent the use of such tabulator in any election.

(1967, P.A. 229, S. 1; 1969, P.A. 355, S. 2; P.A. 87-382, S. 21, 55; P.A. 11-20, S. 8.)

History: 1969 act deleted obsolete language and required examination of additional machines required under Sec. 9-238; P.A. 87-382 required examination of machines not more than 210 days or less than 30 days before election rather than “during the period from seven months to one month” before election; P.A. 11-20 replaced “machine” with “tabulator” and “machines” with “tabulators” and made technical changes, effective May 24, 2011.



Section 9-241 - Examination and approval of tabulators by Secretary. Subsequent alteration made by voting tabulator companies. Use of hole-punch voting tabulators prohibited. Regulations. Agreement with The University of Connecticut or Connecticut State University System.

(a) Any person owning or holding an interest in any voting tabulator, as defined in subsection (w) of section 9-1, may apply to the Secretary of the State to examine such tabulator and report on its accuracy and efficiency. The Secretary of the State shall examine the tabulator and determine whether, in the Secretary’s opinion, the kind of tabulator so examined (1) meets the requirements of section 9-242, (2) can be used at elections, primaries and referenda held pursuant to this title, and (3) complies with applicable standards for electronic voting tabulators. If the Secretary of the State determines that the tabulator can be so used, such tabulator may be adopted for such use. No tabulator not so approved shall be so used. Each application shall be accompanied by a fee of one hundred dollars and the Secretary of the State shall not approve any tabulator until such fee and the expenses incurred by the Secretary in making the examination have been paid by the person making such application. Any voting tabulator company that has had its voting tabulator approved and that subsequently alters such tabulator in any way shall provide the Secretary of the State with notice of such alterations, including a description thereof and a statement of the purpose of such alterations. If any such alterations appear to materially affect the accuracy, appearance or efficiency of the tabulator, or modify the tabulator so that it can no longer be used at elections, primaries or referenda held pursuant to this title, at the discretion of the Secretary of the State, the company shall submit such alterations for inspection and approval, at its own expense, before such altered tabulators may be used. The Secretary of the State may adopt regulations, in accordance with the provisions of chapter 54, concerning examination and approval of voting tabulators under this section. No voting tabulator that records votes by means of holes punched in designated voting response locations may be approved or used at any election, primary or referendum held pursuant to this title.

(b) The Secretary of the State may enter into an agreement with The University of Connecticut or a member of the Connecticut State University System to perform or assist in performing the following functions: (1) Any technical review, testing or research associated with the certification of voting equipment, (2) any technical review, testing or research associated with the decertification of voting equipment, (3) the development of standards for the use of voting equipment during any election, primary or referenda, (4) the development of standards to ensure the accuracy of voting equipment, (5) the development of standards and procedures for the security, set-up and storage of voting equipment, (6) the development of standards, procedures and oversight of post-election audits, (7) the development of standards for recanvass procedures to ensure the accuracy and reliability of any such recanvass, (8) the development of standards and procedures for the testing, security and use of an election management system, (9) the development of standards and procedures for the programming of ballots and voting equipment, (10) research and analysis of data formats for ballot programming and election-related electronic data, and (11) the development of any other standards necessary to protect the integrity of voting equipment.

(1949 Rev., S. 1190; 1953, S. 718d; P.A. 73-304; P.A. 84-319, S. 33, 49; P.A. 93-384, S. 7, 28; P.A. 03-7, S. 2; P.A. 05-235, S. 14; P.A. 07-194, S. 7; P.A. 11-20, S. 9; 11-173, S. 64.)

History: P.A. 73-304 provided for notice to secretary of the state by any voting machine company of alterations to already approved machines under certain conditions; P.A. 84-319 amended section to reflect changes made in Secs. 9-241a and 9-242; P.A. 93-384 authorized the secretary of the state to adopt regulations re examination and approval of machines, effective June 29, 1993; P.A. 03-7 prohibited use of voting machines that record votes by means of holes punched in designated locations and made technical changes, effective April 29, 2003; P.A. 05-235 inserted Subdiv. (1) and (2) designators, added Subdiv. (3) re compliance of electronic voting machines with standards adopted by Voting Technology Standards Board and made technical changes; P.A. 07-194 designated existing provisions as Subsec. (a) and added Subsec. (b) re agreement with The University of Connecticut or member of Connecticut State University system, effective July 5, 2007; P.A. 11-20 amended Subsec. (a) by replacing “machine” with “tabulator” and “machines” with “tabulators”, by deleting former Subdiv. (3) re Voting Technology Standards Board and by adding new Subdiv. (3) re compliance with applicable standards for electronic voting tabulators, effective May 24, 2011; P.A. 11-173 amended Subsec. (a) by deleting former Subdiv. (3) re Voting Technology Standards Board, effective July 13, 2011.



Section 9-242 - Voting tabulator and direct recording electronic voting tabulator construction requirements. Attribution of unknown votes for cross-endorsed candidates.

(a) A voting tabulator approved by the Secretary of the State shall be so constructed as to provide facilities for voting for the candidates of at least nine different parties or organizations. It shall permit voting in absolute secrecy. It shall be provided with a lock by means of which any illegal movement of the voting or registering mechanism is absolutely prevented. Such tabulator shall be so constructed that an elector cannot vote for a candidate or on a proposition for whom or on which the elector is not lawfully entitled to vote.

(b) It shall be so constructed as to prevent an elector from voting for more than one person for the same office, except when the elector is lawfully entitled to vote for more than one person for that office, and it shall afford the elector an opportunity to vote for only as many persons for that office as the elector is by law entitled to vote for, at the same time preventing the elector from voting for the same person twice. It shall be so constructed that all votes cast will be registered or recorded by the tabulator. In the event that a candidate is cross endorsed and an elector casts more than one vote for such candidate, such vote shall be attributed by the head moderator to the endorsing parties as provided for in this subsection. The head moderator shall (1) determine the percentage of all attributable votes the candidate received that are attributable to each endorsing party, (2) determine the number of ballots upon which an elector voted for the candidate more than once, and (3) apply the percentage determined under subdivision (1) of this subsection for an endorsing party to the total determined under subdivision (2) of this subsection. The resulting number from the calculation under subdivision (3) of this subsection shall be the number of votes the head moderator attributes to the endorsing party associated with the percentage used in the calculation under subdivision (3) of this subsection. The head moderator shall repeat the calculation in subdivision (3) of this subsection for each endorsing party. For any result under subdivision (3) of this subsection that is a fractional number, the head moderator shall round such result to the nearest whole number, provided a half number shall be rounded to the next highest whole number, and provided further that each such endorsing party with a percentage greater than zero under subdivision (1) of this subsection shall receive at least one such vote, with the remaining parties receiving a proportional reduction in votes, if necessary. If any vote remains that can not be evenly attributed to such parties, such vote shall be attributed to the endorsing party with the most votes.

(c) Notwithstanding the provisions of subsection (b) of this section, the Secretary of the State may approve a voting tabulator which requires the elector in the polls to place the elector’s ballot into the recording device and which meets the voluntary performance and test standards for voting systems adopted by (1) the Federal Election Commission on January 25, 1990, as amended from time to time, or (2) the Election Assistance Commission pursuant to the Help America Vote Act of 2002, P.L. 107-252, 42 USC 15481-85, as amended from time to time, whichever standards are most current at the time of the Secretary of the State’s approval, and regulations which the Secretary of the State may adopt in accordance with the provisions of chapter 54, provided the voting tabulator shall (A) warn the elector of overvotes, (B) not record overvotes, and (C) not record more than one vote of an elector for the same person for an office. In the event that a candidate is cross endorsed and an elector casts more than one vote for such candidate, such vote shall be attributed by the head moderator to the endorsing parties as provided for in this subsection. The head moderator shall (i) determine the percentage of all attributable votes the candidate received that are attributable to each endorsing party, (ii) determine the number of ballots upon which an elector voted for the candidate more than once, and (iii) apply the percentage determined under subparagraph (C)(i) of this subsection for an endorsing party to the total determined under subparagraph (C)(ii) of this subsection. The resulting number from the calculation under subparagraph (C)(iii) of this subsection shall be the number of votes the head moderator attributes to the endorsing party associated with the percentage used in the calculation under subparagraph (C)(iii) of this subsection. The head moderator shall repeat the calculation in subparagraph (C)(iii) of this subsection for each endorsing party. For any result under subparagraph (C)(iii) of this subsection that is a fractional number, the head moderator shall round such result to the nearest whole number, provided a half number shall be rounded to the next highest whole number, and provided further that each such endorsing party with a percentage greater than zero under subparagraph (C)(i) of this subsection shall receive at least one such vote, with the remaining parties receiving a proportional reduction in votes, if necessary. If any vote remains that can not be evenly attributed to such parties, such vote shall be attributed to the endorsing party with the most votes.

(d) Any direct recording electronic voting tabulator approved by the Secretary of the State for an election or primary held on or after July 1, 2005, shall be so constructed as to:

(1) (A) Contemporaneously produce an individual, permanent, paper record containing all of the elector’s selections of ballot preferences for candidates and questions or proposals, if any, prior to the elector’s casting a ballot, as set forth in this subsection, and (B) produce at any time after the close of the polls a voting tabulator generated, individual, permanent, paper record of each such elector’s selections of ballot preferences for candidates and questions or proposals, if any. Both the contemporaneously produced paper record and the voting tabulator generated paper record of each elector’s selections of ballot preferences shall include a voting tabulator generated unique identifier that can be matched against each other and which preserves the secrecy of the elector’s ballot as set forth in subdivision (4) of this subsection;

(2) Provide each elector with an opportunity to verify that the contemporaneously produced, individual, permanent, paper record accurately conforms to such elector’s selection of ballot preferences, as reflected on the electronic summary screen, and to hear, if desired, an audio description of such electronic summary screen, for the purpose of having an opportunity to make any corrections or changes prior to casting the ballot. If an elector makes corrections or changes prior to casting the ballot, the voting tabulator shall void such contemporaneously produced paper record, contemporaneously produce another paper record containing such corrections or changes and provide the elector with another opportunity to verify ballot preferences in accordance with the provisions of this subdivision. As used in this section, “electronic summary screen” means a screen generated by a direct recording electronic voting tabulator that displays a summary of an elector’s selections of ballot preferences for candidates and questions or proposals, if any, at an election or primary;

(3) Provide that a ballot shall be deemed cast on the voting tabulator at the time that an elector’s contemporaneously produced, individual, permanent, voter-verified paper record, containing all of the elector’s final selections of ballot preferences, is (A) deposited inside a receptacle designed to store all such paper records produced by such voting tabulator on the day of the election or primary, and (B) the elector’s selection of ballot preferences is simultaneously electronically recorded inside the voting tabulator for the purpose of (i) being electronically tabulated immediately after the polls are closed on the day of the election or primary, and (ii) producing, on such other day as required under section 9-242b, a voting tabulator generated, individual, permanent, paper record of each such elector’s selections of ballot preferences for candidates and questions or proposals, if any;

(4) Except as otherwise provided in subdivision (1) of section 9-242b, secure the secrecy of each such elector’s ballot by making it impossible for any other individual to identify the elector in relationship to such elector’s selection of ballot preferences at the time that the elector (A) selects ballot preferences; (B) verifies the accuracy of the electronic summary screen by comparing it to the contemporaneously produced, individual, permanent, paper record or the audio description of such electronic summary screen, prior to casting a ballot; (C) makes corrections or changes by reselecting ballot preferences and verifies the accuracy of such preferences in accordance with the provisions of subdivision (2) of this subsection prior to casting a ballot; and (D) casts the ballot; and at the time that all electors’ ballots are canvassed, recanvassed or otherwise tallied to produce a final count of the vote for candidates and questions or proposals, if any, whether through the electronic vote tabulation process or through the manual count process of each elector’s contemporaneously produced, individual, permanent, voter-verified paper record, as set forth in section 9-242b; and

(5) (A) Be accessible to blind or visually impaired persons by providing each elector, if desired by the elector, an audio description of the contemporaneously produced individual, permanent, paper record containing all of the elector’s selections of ballot preferences, in addition to an audio description of the electronic summary screen and comply with such additional standards of accessibility included in regulations that the Secretary of the State may adopt in accordance with the provisions of chapter 54.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, on or before June 30, 2007, the Secretary of the State may approve an electronic voting tabulator that does not comply with the provisions of said subparagraph if (i) the Secretary determines that there are no electronic voting tabulators available for purchase or lease at the time of such approval that are capable of complying with said subparagraph (A), (ii) the electronic voting tabulator complies with the provisions of subdivisions (1) to (4), inclusive, of this subsection, and (iii) the person applying to the Secretary for approval of the electronic voting tabulator agrees to include a provision in any contract for the sale or lease of such voting tabulators that requires such person, upon notification by the Secretary that modifications to such tabulators that would bring the tabulators into compliance with said subparagraph (A) are available, to (I) so modify any electronic voting tabulators previously sold or leased under such contract in order to comply with said subparagraph (A), and (II) provide that any electronic voting tabulators sold or leased after receipt of such notice comply with said subparagraph (A). No voting tabulator approved under this subparagraph shall be used on or after July 1, 2007, unless it has been modified to comply with the provisions of subparagraph (A) of this subdivision.

(1949 Rev., S. 1191; 1953, S. 719d; 1957, P.A. 561, S. 4; 1967, P.A. 893; P.A. 84-319, S. 35, 49; P.A. 87-382, S. 22, 55; P.A. 93-384, S. 17; P.A. 05-188, S. 7; 05-235, S. 29; P.A. 11-20, S. 10; 11-173, S. 39.)

History: 1967 act provided that voting machines be so constructed that an elector, at his option, may vote for an individual either after operating the straight ticket device or without first operating such device, deleted provision for machines to have bells connected with straight ticket device so as to ring when such device is operated and deleted provision concerning capability of adjustment for use in primaries to permit voting for individuals without first operating a straight ticket device; P.A. 84-319 required approved machines to provide facilities for voting for at least nine parties’ candidates, rather than seven, and eliminated requirement that curtain levers have bell attached; P.A. 87-382 repealed provisions re straight ticket device; P.A. 93-384 divided existing section into Subsecs., moved requirement that voting machine be provided with a lock from Subsec. (b) to Subsec. (a) and added Subsec. (c) re approval of machine which requires elector to place ballot into recording device; P.A. 05-188 amended Subsec. (c) by adding new Subdiv. (2) re compliance with standards adopted by the Election Assistance Commission pursuant to the Help America Vote Act and making conforming and technical changes, and added Subsec. (d) re construction requirements for direct recording electronic voting machines, effective July 1, 2005; P.A. 05-235 amended Subsec. (d)(5)(A) by adding requirement that direct recording electronic voting machines comply with standards of accessibility included in regulations that Secretary of the State may adopt, and amended Subsec. (d)(5)(B) by applying existing provisions “on or before June 30, 2007,” and prohibiting a voting machine approved under Subsec. (d)(5)(B) from being used on or after July 1, 2007, unless modified to comply with Subsec. (d)(5)(A), effective July 8, 2005; P.A. 11-20 replaced “machine” with “tabulator” and “machines” with “tabulators” and made technical changes, effective May 24, 2011; P.A. 11-173 amended Subsecs. (b) and (c) by adding provisions re attribution of votes for cross-endorsed candidates, and replaced references to machines with references to tabulators and made technical changes throughout, effective July 13, 2011.



Section 9-242a - Regulations concerning use of voting machines.

Notwithstanding any provision of the general statutes to the contrary, in the event that the Secretary of the State approves for use, in the manner provided by section 9-241, a kind of voting machine not so approved on January 1, 1985, said secretary shall adopt such regulations as may be necessary for the use of such machine, including but not limited to regulations for adjustment of such machine in preparation for voting, process of voting, canvass of votes cast, and certifications.

(P.A. 84-319, S. 34, 49.)



Section 9-242b - Procedures for use of direct recording electronic voting tabulators.

The following procedures shall apply to any election or primary in which one or more direct recording electronic voting tabulators are used:

(1) Any elector who requires assistance by reason of blindness, disability, or inability to read or write shall have the right to request assistance inside the voting booth by a person of the elector’s choice in accordance with 42 USC 1973aa-6, as amended from time to time, or section 9-264.

(2) A canvass of the votes shall take place inside the polling place immediately following the close of the polls on the day of the election or primary in accordance with the requirements of chapter 148. With respect to direct recording electronic voting tabulators, any such canvass shall be an electronic vote tabulation of all of the votes cast on each such voting tabulator for each candidate and question or proposal, and the moderator shall attach a printout of such electronic vote tabulation to the tally sheets. The moderator shall then add together all of the votes recorded on each voting tabulator in use at the polling place, whether or not such voting tabulators were direct recording electronic voting tabulators, to produce a cumulative count within the polling place of all candidates and any questions or proposals appearing on the ballot in the election or primary. Any member of the public shall have a right to be present in the polling place to observe the canvass of the votes beginning as soon as the polls are declared closed by the moderator and continuing throughout the canvass of the votes of each voting tabulator until the final canvass of all of the votes cast on all of the voting tabulators in use in the polling place are added together for each candidate and question or proposal and publicly announced and declared by the moderator.

(3) If a recanvass of the votes is required pursuant to chapter 148, the recanvass officials shall, in addition to the other requirements of said chapter, conduct a manual tally of the individual, permanent, voter-verified, paper records contemporaneously produced by each direct recording electronic voting tabulator used within the geographical jurisdiction that is subject to such recanvass. The manual tally conducted for the recanvass shall be limited to the particular candidates and questions or proposals that are subject to recanvass. If the manual tabulation of such contemporaneously produced paper records does not reconcile with the electronic vote tabulation of a particular direct recording electronic voting tabulator or tabulators, such contemporaneously produced paper records shall be considered the true and correct record of each elector’s vote on such electronic voting tabulator or tabulators and shall be used as the official record for purposes of declaring the official election results or for purposes of any subsequent recanvass, tally or election contest conducted pursuant to chapters 148 to 153, inclusive. If any of the contemporaneously produced individual, permanent, voter-verified paper records are found to have been damaged in such manner as they are unable to be manually tallied with respect to the ballot positions that are the subject of the recanvass, each such damaged record shall be matched against the voting tabulator generated, individual, permanent, paper record produced by the voting tabulator bearing the identical tabulator-generated unique identifier as the damaged record and, in such instance, shall be substituted as the official record for purposes of determining the final election results or for purposes of any subsequent recanvass, tally or election contest.

(4) Notwithstanding the provisions of section 9-311, the Secretary of the State may order a discrepancy recanvass under said section of the returns of an election or a primary for a district office, a state office or the office of elector of President and Vice-President of the United States, if the Secretary has reason to believe that discrepancies may have occurred that could affect the outcome of the election or primary. Any such discrepancy recanvass may be conducted of the returns in any or all voting districts in (A) the district in which an election or primary is held, in the case of an election or primary for a district office, or (B) the state, in the case of an election or primary for a state office or the office of elector of President and Vice-President of the United States or a presidential preference primary, whichever is applicable. As used in this subdivision, “district office” and “state office” have the same meanings as provided in section 9-372.

(5) Not later than five business days after each election in which a direct recording electronic voting tabulator is used, the registrars of voters or their designees, representing at least two political parties, shall conduct a manual audit of the votes recorded on at least (A) two direct recording electronic voting tabulators used in each assembly district, or (B) a number of direct recording electronic voting tabulators equal to fifty per cent of the number of voting districts in the municipality, whichever is less. Not later than five business days after a primary in which a direct recording electronic voting tabulator is used, the registrar of voters of the party holding the primary shall conduct such a manual audit by designating two or more individuals, one of whom may be the registrar, representing at least two candidates in the primary. The tabulators audited under this subdivision shall be selected in a random drawing that is announced in advance to the public and is open to the public. All direct recording electronic voting tabulators used within an assembly district shall have an equal chance of being selected for the audit. The Secretary of the State shall determine and publicly announce the method of conducting the random drawing, before the election. The manual audit shall consist of a manual tabulation of the contemporaneously produced, individual, permanent, voter-verified, paper records produced by each voting tabulator subject to the audit and a comparison of such count, with respect to all candidates and any questions or proposals appearing on the ballot, with the electronic vote tabulation reported for such voting tabulator on the day of the election or primary. Such audit shall not be required if a recanvass has been, or will be, conducted on the voting tabulator. Such manual audit shall be noticed in advance and be open to public observation. A reconciliation sheet, on a form prescribed by the Secretary of the State, that reports and compares the manual and electronic vote tabulations of each candidate and question or proposal on each such voting tabulator, along with any discrepancies, shall be prepared by the audit officials, signed and forthwith filed with the town clerk of the municipality and the Secretary of the State. If any contemporaneously produced, individual, permanent, voter-verified, paper record is found to have been damaged, the same procedures described in subdivision (3) of this section for substituting such record with the voting tabulator generated, individual, permanent, paper record produced by the voting tabulator bearing the identical tabulator generated unique identifier as the damaged record shall apply and be utilized by the audit officials to complete the reconciliation. The reconciliation sheet shall be open to public inspection and may be used as prima facie evidence of a discrepancy in any contest arising pursuant to chapter 149. If the audit officials are unable to reconcile the manual count with the electronic vote tabulation and discrepancies, the Secretary of the State shall conduct such further investigation of the voting tabulator malfunction as may be necessary for the purpose of reviewing whether or not to decertify the voting tabulator or tabulators and may order a recanvass in accordance with the provisions of subdivision (4) of this section.

(6) The individual, permanent, voter-verified, paper records contemporaneously produced by any direct recording electronic voting tabulator in use at an election or primary held on or after July 1, 2005, shall be carefully preserved and returned in their designated receptacle in accordance with the requirements of section 9-266 or 9-310, whichever is applicable, and may not be opened or destroyed, except during recanvass or manual audit as set forth in this section, for one hundred eighty days following an election or primary that does not include a federal office, pursuant to section 9-310, or for twenty-two months following an election or primary involving a federal office, pursuant to 42 USC 1974, as amended from time to time.

(7) Nothing in this section shall preclude any candidate or elector from seeking additional remedies pursuant to chapter 149.

(8) After an election or primary, any voting tabulator may be kept locked for a period longer than that prescribed by sections 9-266, 9-310 and 9-447, if such an extended period is ordered by either a court of competent jurisdiction or the State Elections Enforcement Commission. Either the court or said commission may order an audit of such voting tabulators to be conducted by such persons as the court or said commission may designate.

(P.A. 05-188, S. 8; 05-235, S. 30; P.A. 11-20, S. 11.)

History: P.A. 05-188 effective July 1, 2005; P.A. 05-235 amended Subdiv. (5) by inserting Subpara. (A) designator and adding Subpara. (B) re alternative determination of number of voting machines to be audited, effective July 8, 2005; P.A. 11-20 replaced “machine” with “tabulator”, “machines” with “tabulators” and “machine-generated” with “tabulator-generated” and, in Subdiv. (6), deleted reference to Sec. 9-302, effective May 24, 2011.



Section 9-242c - Voting Technology Standards Board.

Section 9-242c is repealed, effective May 24, 2011.

(P.A. 05-235, S. 13; P.A. 11-20, S. 39; 11-173, S. 69.)



Section 9-243 - Mechanics. Instruction and certification by the Secretary of the State.

Section 9-243 is repealed, effective May 24, 2011.

(1949 Rev., S. 1197; 1953, S. 720d; 1957, P.A. 561, S. 5; 1959, P.A. 487, S. 1; 1969, P.A. 355, S. 3; P.A. 80-215, S. 5; P.A. 81-467, S. 4, 8; P.A. 82-426, S. 6, 14; 82-472, S. 27, 183; P.A. 87-472, S. 12; P.A. 94-203, S. 7, 12; P.A. 11-20, S. 39.)



Section 9-244 - Inspection by party watchers, party chairpersons, candidates and officials.

(a) Such registrars of voters shall give written notice to the chairpersons of the town committees of the political parties of the day and place a registrar or registrars will begin the preparation, test voting and sealing of the tabulators for the election, including any additional tabulators required under section 9-238. Such notice shall be given at least one day before the work on the preparation of such tabulators begins.

(b) Each such chairperson and any candidate for an office appearing on the ballot may be present, or may designate a watcher who may be present, during the preparation of such tabulators, but such chairpersons, candidates and watchers shall not interfere with, or assist in, the preparation of the tabulators.

(c) After the registrar or registrars have prepared the tabulators, the registrars of voters, or their designees, shall test and seal such tabulators for use in the election. The chairpersons of the town committees of the political parties and any candidate for an office appearing on the ballot may also be present, or may designate a watcher who may be present, during the testing and sealing, but such chairpersons, candidates and watchers shall not interfere with the testing or sealing. All such persons who are present for the testing and sealing of the tabulators shall file a written report, as provided in section 9-245, certifying (1) to the numbers of the tabulators, (2) as to whether all the candidate and question counters are set at zero (000), (3) as to the numbers registered on the protective counters, if provided, and the numbers on the seals, (4) that the ballot is properly prepared, and (5) that the tabulators have been test-voted and found to be working properly.

(1949 Rev., S. 1197; 1953, S. 721d; 1957, P.A. 561, S. 6; 1959, P.A. 487, S. 2; 1969, P.A. 355, S. 4; 694, S. 10; P.A. 88-48, S. 1, 5; P.A. 98-67, S. 7, 10; P.A. 11-173, S. 15.)

History: 1959 act provided for registrars, rather than selectmen, wardens and mayors, to give notice to town committee chairmen; 1969 acts provided for the chairman rather than the committee to designate a watcher and added reference to additional machines; P.A. 88-48 allowed party chairman to be present for preparation of machines and any candidate to either be present or to designate a watcher and required any chairmen and candidates who are present to file report; P.A. 98-67 divided section into Subsecs., reordered provisions, amended Subsec. (a) to include test voting and sealing in notice, amended Subsec. (b) to prohibit chairpersons, candidates and watchers from assisting in preparation of machines and amended Subsec. (c) by adding provisions concerning testing and sealing of machines, requiring report to be filed by persons present for testing and sealing the machines instead of by persons present for preparation of the machines, and adding to the items to be certified in written report, effective July 1, 1998; P.A. 11-173 amended Subsecs. (a) and (c) by replacing “mechanic or mechanics” with “registrar or registrars”, amended Subsec. (c) by replacing language re mechanics with language re testing and sealing of tabulators, by eliminating Subdiv. (1) and (2) designators and redesignating existing Subparas. (A) to (E) as Subdivs. (1) to (5), replacing “ballot labels” with “ballot” and replacing reference to label placed on machine with language re preparation of ballot, and replaced “machines” with “tabulators” and made technical changes throughout, effective July 13, 2011.



Section 9-245 - Filing of reports.

The reports of the registrars of voters, provided for under section 9-246, and the report provided for under subsection (c) of section 9-244, shall be filed with the municipal clerk and shall be kept by the municipal clerk for at least sixty days after the election for which the tabulators were so prepared.

(1949 Rev., S. 1197; 1953, S. 722d; 1957, P.A. 561, S. 7; P.A. 87-382, S. 23, 55; P.A. 88-48, S. 2, 5; P.A. 98-67, S. 8, 10; P.A. 11-20, S. 12.)

History: P.A. 87-382 substituted “sixty days” for “two months”; P.A. 88-48 added party chairmen and candidates to report requirements; P.A. 98-67 made technical changes, effective July 1, 1998; P.A. 11-20 replaced “mechanics” with “registrars of voters” and “machines” with “tabulators”, effective May 24, 2011.



Section 9-246 - Duties of registrars re condition of tabulators. Repairs made on election day. Required reports.

(a) The registrar or registrars shall file a written report of the condition of each tabulator certifying that (1) they have prepared the tabulators, (2) all the counters are set at zero (000), (3) the ballot is properly prepared, (4) the tabulator has been properly adjusted according to the ballots, and (5) each tabulator is otherwise in readiness for the election. This report shall include the number of each tabulator and a statement of any defects or features of the tabulator that need attention or correction. The registrar or registrars shall also place upon each of the tabulators a numbered seal, secured in such a way that, before any movement of the registering or voting mechanism can be effected, such seal will be destroyed or broken. All voting tabulators shall be transferred to the polling places in charge of an elector authorized by the registrars of voters under whose direction the voting tabulators are to be prepared, as provided in section 9-240a; and such elector shall certify to their delivery in good order. Additional tabulators required under section 9-238 shall be so located by the registrars of voters as to be available for immediate transfer to the polling places within the municipality. The registrar or registrars shall have custody of the keys of the voting tabulators.

(b) The registrar or registrars shall file a written report detailing any repairs made to a tabulator on the day of an election. This report shall certify (1) the number of the tabulator, (2) the time when the problem occurred, (3) a summary description of the work performed, and (4) that no repairs were made to the tabulator, after any vote was cast on the day of an election, that would affect the manner in which votes were recorded on the tabulator.

(1949 Rev., S. 1197; 1953, S. 723d; 1957, P.A. 561, S. 8; 1959, P.A. 487, S. 3; 1969, P.A. 355, S. 5; P.A. 83-475, S. 19, 43; P.A. 04-113, S. 6; P.A. 11-173, S. 54.)

History: 1959 act provided for registrars rather than selectmen, wardens and mayors to appoint the elector in charge of transferring the voting machines to the polling places; 1969 act provided that additional machines be located so as to be available for immediate transfer, effective with respect to all elections held on or after January 1, 1970; P.A. 83-475 added Subsec. (b) requiring report re election day repairs; P.A. 04-113 added Subsec. (b)(4) re certification that no repairs were made to machine that would affect recording of votes, effective May 21, 2004; P.A. 11-173 amended Subsec. (a) by replacing “grouping mechanism” with “tabulator” and “ballot labels are” with “ballot is” and by deleting “metal” re seal and language re the return of machine keys to clerk, and replaced references to mechanics with references to registrars and references to machines with references to tabulators and made technical changes throughout, effective July 13, 2011.



Section 9-247 - Preparation of tabulators.

The registrars of voters shall, before the day of the election, cause test ballots to be inserted in each tabulator to ensure that each tabulator is prepared and read and cause each other voting system approved by the Secretary of the State for use in the election, including, but not limited to, voting devices equipped for individuals with disabilities that comply with the provisions of the Help America Vote Act, P.L. 107-25, as amended from time to time, to be put in order in every way and set and adjust the same so that it shall be ready for use in voting when delivered at the polling place. Such registrars of voters shall cause each voting system to be in order and set and adjusted, to be delivered at the polling place, together with all necessary furniture and appliances that go with the same, at the room where the election is to be held, and to be tested and operable not later than one hour prior to the opening of the polling place.

(1949 Rev., S. 1203; 1953, S. 724d; 1957, P.A. 561, S. 9; 1969, P.A. 694, S. 11; P.A. 80-281, S. 13, 31; P.A. 11-20, S. 34; 11-173, S. 37.)

History: 1969 act deleted “the official or officials ...” and substituted “registrars of voters” as having cognizance of preparation of machines; P.A. 80-281 required that each voting machine contain a pencil for write-in use; P.A. 11-20 deleted provisions re mechanics and pencil, replaced references to machine with references to tabulator or polling place and replaced “ballot labels” with “ballot”, effective May 24, 2011; P.A. 11-173 replaced language re mechanics and machines with language re test ballots and preparation of tabulators, changed deadline for delivery and set-up of machines not later than six o’clock the day preceding the election to deadline for voting systems to be tested and operable one hour prior to opening of the polling place, and made technical changes, effective July 13, 2011.



Section 9-247a - Candidates, immediate family members and associated business entities prohibited from transporting, preparing, repairing or maintaining voting tabulator. Exception.

No candidate, as defined in section 9-601, member of the immediate family, as defined in section 1-79, of a candidate or business entity that a candidate or member of the candidate’s immediate family is an employee, director, officer, owner, limited or general partner or member of in any capacity shall transport, prepare, repair or maintain a voting tabulator. No provision of this section shall prohibit a member of the immediate family of a candidate from serving as a moderator.

(P.A. 93-384, S. 15; P.A. 94-203, S. 2, 12; P.A. 11-20, S. 1; 11-173, S. 13.)

History: P.A. 94-203 added Subdiv. (2) allowing candidate for registrar or immediate family member of such a candidate to serve as voting machine mechanic and made a technical change, effective July 1, 1994; P.A. 11-173 added prohibition re business entity, deleted former Subdiv. (2) re exception for mechanics, replaced “machine” with “tabulator” and made a technical change, effective July 13, 2011.



Section 9-248 - Furnishing of supplies.

When a voting tabulator is purchased or leased or otherwise provided for use in any municipality, the Secretary of the State shall prepare or approve samples of the following printed matter and supplies and shall furnish one of each to the officials of such municipality who have so provided such tabulator in accordance with the provisions of section 9-238: (1) Directions for testing and preparing the voting tabulators for the election; (2) one certificate on which the registrars of voters can certify that they have properly tested and prepared the tabulator for the election; (3) one certificate on which some person other than the registrars of voters who prepared the tabulator can certify that the tabulator has been examined and found to have been properly prepared for the election; (4) one certificate on which can be certified that party watchers have witnessed the testing and preparing of the tabulators; (5) one certificate that the tabulators have been delivered to polling places in good order; (6) one card for each polling place, stating the penalty for tampering with or injuring a voting tabulator; (7) two seals for sealing the tabulator; and (8) a report of an inspection of the tabulators by the moderator, registrars and checkers, which inspection shall be made before the opening of the polls. The registrars of voters shall, for each election, prepare and furnish said supplies for each voting tabulator, in conformity with said samples. The registrars of voters shall also prepare and furnish to the election officials tally and return blanks in such manner as may be directed by the Secretary of the State, except that all blanks furnished by said Secretary throughout the state shall be uniform in their printing.

(1949 Rev., S. 1197, 1202; 1953, S. 725d; 1957, P.A. 561, S. 10; P.A. 11-20, S. 13.)

History: P.A. 11-20 replaced “machine” with “tabulator”, “machines” with “tabulators”, “mechanic” with “registrars of voters” and “municipal clerk” with “registrars of voters”, deleted former Subdivs. (8) and (9) re machine keys and former Subdiv. (10) re identifying information of mechanic, redesignated existing Subdiv. (11) as Subdiv. (8) and eliminated requirement that return blanks contain names of all candidates, effective May 24, 2011.



Section 9-249 - Instruction of election officials.

(a) Before each election, the registrars of voters and the certified head moderator shall instruct the election officials. Any provision of the general statutes or of any special act to the contrary notwithstanding, election officials shall be appointed at least twenty days before the election except as provided in section 9-229. The registrars of voters and the certified head moderator shall instruct each election official who is to serve in a voting district in which a voting tabulator is to be used in the use of the tabulator and the election official’s duties in connection therewith, and for the purpose of giving such instruction, such instructors shall call such meeting or meetings of the election officials as are necessary. Such instructors shall, without delay, file a report in the office of the municipal clerk and with the Secretary of the State, (1) stating that they have instructed the election officials named in the report and the time and place where such instruction was given, and (2) containing a signed statement from each such election official acknowledging that the official has received such instruction.

(b) The election officials of such voting districts shall attend the elections training program developed under subdivision (1) of subsection (c) of section 9-192a and any other meeting or meetings as are called for the purpose of receiving such instructions concerning their duties as are necessary for the proper conduct of the election.

(c) Each election official who qualifies for and serves in the election shall be paid not less than one dollar for the time spent in receiving such instruction, in the same manner and at the same time as the official is paid for the official’s services on election day.

(d) No election official shall serve in any election unless the official has received such instruction and is fully qualified to perform the official’s duties in connection with the election, but this shall not prevent the appointment of an election official to fill a vacancy in an emergency.

(1949 Rev., S. 1202; 1953, S. 726d; 1957, P.A. 561, S. 11; 1959, P.A. 551; 1963, P.A. 318, S. 3; P.A. 77-245, S. 6; P.A. 81-467, S. 5, 8; P.A. 05-235, S. 21; P.A. 06-137, S. 8; P.A. 11-20, S. 14; 11-173, S. 38.)

History: 1959 act placed responsibility for instructing election officials in municipal clerk, registrars, and mechanic rather than in board of selectmen; 1963 act eliminated the requirement of giving a certificate to qualified election officials and provided for filing a report re the instructions in the town clerk’s office; P.A. 77-245 changed “town clerk” to “municipal clerk”; P.A. 81-467 added reference to “certified” moderators and mechanics and required that election officials be appointed at least 20, rather than 10, days before election except as provided in Sec. 9-229; P.A. 05-235 divided section into Subsecs. (a) to (d), amended Subsec. (a) to require instructors to file report with Secretary of the State and to require that report contain signed statements from election officials acknowledging receipt of instruction, amended Subsec. (b) to require election officials to attend training program developed under Sec. 9-192a(c)(1), made technical changes in Subsec. (c) and amended Subsec. (d) by substituting “unless the official” for “at which a voting machine is used unless he” and making technical changes, effective July 1, 2005; P.A. 06-137 amended Subsec. (a) to eliminate requirement that the municipal clerk instruct election officials, effective June 6, 2006; P.A. 11-20 amended Subsec. (a) by deleting references to “certified mechanic”, replacing “machine” with “tabulator” and making a technical change, effective May 24, 2011; P.A. 11-173 amended Subsec. (a) by deleting references to “certified mechanic”, replacing “machine” with “tabulator”, adding “head” re moderator and making technical changes, effective July 13, 2011.



Section 9-249a - Order of parties on ballots.

(a) The names of the parties shall be arranged on the ballots in the following order:

(1) The party whose candidate for Governor polled the highest number of votes in the last-preceding election;

(2) Other parties who had candidates for Governor in the last-preceding election, in descending order, according to the number of votes polled for each such candidate;

(3) Minor parties who had no candidate for Governor in the last-preceding election;

(4) Petitioning candidates with party designation whose names are contained in petitions approved pursuant to section 9-453o; and

(5) Petitioning candidates with no party designation whose names are contained in petitions approved pursuant to section 9-453o.

(b) Within each of subdivisions (3) and (4) of subsection (a) of this section, the following rules shall apply in the following order:

(1) Precedence shall be given to the party any of whose candidates seeks an office representing more people than are represented by any office sought by any candidate of any other party;

(2) A party having prior sequence of office as set forth in section 9-251 shall be given precedence; and

(3) Parties shall be listed in alphabetical order.

(c) Within subdivision (5) of subsection (a) of this section, candidates shall be listed according to the provisions of section 9-453r.

(P.A. 76-159, S. 1; P.A. 87-382, S. 24, 55; P.A. 10-32, S. 24; P.A. 11-20, S. 15.)

History: P.A. 87-382 deleted Subsec. (a)(3) re major parties who had no candidate for governor in the last-preceding election, and renumbered the remaining Subdivs. accordingly; P.A. 10-32 made technical changes, effective May 10, 2010; P.A. 11-20 replaced “machines” with “ballots” in Subsec. (a), effective May 24, 2011.



Section 9-249b - Arrangement of ballots when more than nine party designations and petitioning candidate rows.

(a) If, after applying the provisions of sections 9-249a and 9-453r, the number of party designations and petitioning candidate rows on the ballot exceeds nine, the Secretary of the State may authorize (1) two or more party designations and petitioning candidates to appear on the same row of the ballot, beginning with the ninth row on the ballot and, if necessary, then moving up one or more rows, (2) that an office take two or more columns on the ballot, and (3) that the party designation, or an abbreviation of it, be repeated on the ballot.

(b) Notwithstanding any provision of section 9-135a to the contrary, the secretary may prescribe that the provisions of subsection (a) of this section shall not apply to the absentee ballot.

(May Sp. Sess. P.A. 92-1, S. 3, 7; P.A. 11-20, S. 16.)

History: P.A. 11-20 replaced “voting machines” with “ballot” in Subsec. (a), effective May 24, 2011.



Section 9-250 - Form of ballots.

Ballots shall be printed in plain clear type and on material of such size as will fit the tabulator, and shall be furnished by the registrar of voters. The size and style of the type used to print the name of a political party on a ballot shall be identical with the size and style of the type used to print the names of all other political parties appearing on such ballot. The name of each major party candidate for a municipal office, as defined in section 9-372, except for the municipal offices of state senator and state representative, shall appear on the ballot as it appears on the registry list of the candidate’s town of voting residence, except as provided in section 9-42a. The name of each major party candidate for a state or district office, as defined in section 9-372, or for the municipal office of state senator or state representative shall appear on the ballot as it appears on the certificate or statement of consent filed under section 9-388, subsection (b) of section 9-391, or section 9-400 or 9-409. The name of each minor party candidate shall appear on the ballot as it appears on the registry list in accordance with the provisions of section 9-452. The name of each nominating petition candidate shall appear on the ballot as it is verified by the town clerk on the application filed under section 9-453b. The size and style of the type used to print the name of a candidate on a ballot shall be identical with the size and style of the type used to print the names of all other candidates appearing on such ballot. Such ballot shall contain the names of the offices and the names of the candidates arranged thereon. The names of the political parties and party designations shall be arranged on the ballots and followed by the word “party”, either in columns or horizontal rows as set forth in section 9-249a, immediately adjacent to the column or row occupied by the candidate or candidates of such political party or organization. The ballot shall be printed in such manner as to indicate how many candidates the elector may vote for each office, provided in the case of a town adopting the provisions of section 9-204a, such ballot shall indicate the maximum number of candidates who may be elected to such office from any party. If two or more candidates are to be elected to the same office for different terms, the term for which each is nominated shall be printed on the official ballot as a part of the title of the office. If, at any election, one candidate is to be elected for a full term and another to fill a vacancy, the official ballot containing the names of the candidates in the foregoing order shall, as a part of the title of the office, designate the term which such candidates are severally nominated to fill. No column, under the name of any political party or independent organization, shall be printed on any official ballot, which contains more candidates for any office than the number for which an elector may vote for that office.

(1949 Rev., S. 1039, 1042, 1063, 1199; 1953, S. 727d; 1957, P.A. 561, S. 12; P.A. 76-159, S. 2; P.A. 82-247, S. 8; P.A. 83-475, S. 20, 43; P.A. 87-382, S. 25, 55; P.A. 07-194, S. 19; P.A. 11-173, S. 14; P.A. 13-180, S. 40.)

History: P.A. 76-159 deleted provision for secretary of the state to determine positions of political parties on the ballot, referring instead to new Sec. 9-249a and added provision that under certain circumstances the ballot label shall indicate the maximum number of candidates who may be elected to such office from any party; P.A. 82-247 added requirement that voting machine pointer over position where no candidates name appears be locked; P.A. 83-475 added requirement that candidate’s name appear on ballot in same form as on voter registry list except as provided in Sec. 9-42a; P.A. 87-382 required names of certain candidates to appear on ballot label as they appear on certificate or statement of consent, clarified procedure for determining how names of other candidates appear on ballot label and required names of political parties and party designations to be immediately adjacent to column or row occupied by candidate or candidates of such political party or organization; P.A. 07-194 changed “ballot label” to “ballot”, deleted provision re locking of machine pointer over each position where no candidate’s name appears and made conforming changes; P.A. 11-173 eliminated requirement that ballots be in black ink on clear white material and replaced language re form of ballot when 2 or more candidates are to be elected to same office with language requiring that ballot indicate how many candidates elector may vote for each office, effective July 13, 2011; P.A. 13-180 added requirement that party designations be followed by the word “party”, effective June 18, 2013.



Section 9-250a - Blank space where party fails to nominate.

When a political party has failed to nominate a candidate for any office for which it is entitled to make such nomination, the space on the ballot in which the name of the party’s candidate would appear shall be left blank.

(1963, P.A. 198; P.A. 11-20, S. 1.)

History: Pursuant to P.A. 11-20, “ballot label” was changed editorially by the Revisors to “ballot”, effective May 24, 2011.



Section 9-251 - Order of office on ballots.

In the preparation of ballots for use at a state election, precedence shall be given to the offices to be voted for at such election in the following descending order: Presidential electors, Governor and Lieutenant Governor, United States senator, representative in Congress, state senator, state representative, Secretary of the State, Treasurer, Comptroller, Attorney General and judge of probate. In the preparation of ballots for use at a municipal election, unless otherwise provided by law, the order of the offices shall be as prescribed by the Secretary of the State, which order, so far as practicable, shall be uniform throughout the state.

(1953, 1955, S. 728d; 1963, P.A. 401, S. 2; April, 1964, P.A. 2, S. 3; 1971, P.A. 576; P.A. 73-577; P.A. 74-109, S. 5, 11; P.A. 00-99, S. 28, 154; P.A. 11-20, S. 1.)

History: 1963 act provided for pairing of governor and lieutenant governor on ballot label; 1964 act deleted representative-at-large; 1971 act changed order of precedence so that state senator and state representative follow representative in congress in that order; P.A. 73-577 changed order of precedence so that secretary of the state, treasurer, comptroller and attorney general follow state representative in that order; P.A. 74-109 deleted justices of the peace, effective upon adoption of Senate Joint Resolution No. 22 of the 1973 session as an amendment to the constitution of Connecticut; P.A. 00-99 deleted reference to sheriff, effective December 1, 2000; pursuant to P.A. 11-20, “ballot labels” was changed editorially by the Revisors to “ballots”, effective May 24, 2011.



Section 9-253 - Order of names of party nominees for multiple-opening office determined by lot. Order when candidate nominated by more than one party.

When a major or minor party is entitled to nominate two or more candidates for a particular office, the order of the names of its candidates for such office appearing on the voting machine ballot label shall be determined by the registrars of voters by lot in a ceremony which shall be open to the public, except as hereinafter provided. When such a candidate is nominated for the same office by more than one party, his name shall appear on each appropriate row on the voting machine ballot label in the same column in which it appears under the foregoing provision in either (1) the party row of the party with which he is enrolled or (2) the first party row on which his name is to appear if such candidate is an unaffiliated elector. The registrars of voters shall provide at least five days’ public notice for each ceremony held under this section. The ballot order of nominating petition candidates for multiple-opening offices shall be as prescribed in section 9-453r.

(1955, S. 730d; 1957, P.A. 221, S. 1; P.A. 84-319, S. 36, 49; P.A. 87-197, S. 1, 3.)

History: P.A. 84-319 amended section to provide uniformity in statutes re order of unaffiliated electors or petitioning party candidates on ballot and order of major and minor party candidates; P.A. 87-197 required order of names on ballot label to be determined by lot instead of appearing in alphabetical order and added provision requiring that 5 days’ notice be given before ceremony held.



Section 9-254 - List of municipal offices to be filled.

Each municipal clerk shall, not later than the one hundred eightieth day prior to the day of any regular municipal election, file with the Secretary of the State, on a form approved by said Secretary, a list of the offices to be filled at such election and the terms thereof and the number of candidates for which each elector may vote. Said Secretary shall, within seventy days from the date of receipt of such list, return a copy of such list to the municipal clerk. Each municipal clerk shall, not later than ten days after the receipt of the returned list, mail a copy thereof to the chairman of the town committee of each major political party within the municipality.

(1949 Rev., S. 1136; 1953, S. 630d; 1957, P.A. 479, S. 1; February, 1965, P.A. 137; P.A. 87-382, S. 26, 55; P.A. 11-173, S. 16.)

History: 1965 act provided that secretary of the state within 70 days of receipt of the list return a copy to the municipal clerk who, within 10 days after receipt of same will mail a copy to the chairman of the town committee of each major party; P.A. 87-382 substituted “one hundred eightieth day” for “six months”; P.A. 11-173 applied section to municipal elections and made a technical change, effective July 13, 2011.



Section 9-255 - Sample ballots.

The registrars of voters shall provide for all polling places using voting tabulators at least two sample ballots that shall contain the offices, party designations, names of candidates, write-in slots and questions to be voted upon. On each such sample ballot shall be printed instructions as to the use of the voting tabulator, which instructions shall be approved by the Secretary of the State. Such sample ballots shall be so posted inside the polling place as to be visible to those within the polling place during the whole day of election. At least one of such sample ballots shall be so posted as to be visible to an elector being instructed on the use of the voting tabulator under section 9-260.

(1949 Rev., S. 1198; 1953, 1955, S. 732d; 1957, P.A. 561, S. 14; P.A. 77-245, S. 7; P.A. 87-382, S. 27, 55; P.A. 11-20, S. 17; 11-173, S. 40.)

History: P.A. 77-245 changed “town” to “municipal” clerk; P.A. 87-382 substituted “demonstrator or spare voting” for “dummy” voting machine; P.A. 11-20 replaced “machines” with “tabulators”, “machine” with “tabulator” and “ballot labels” with “ballots”, eliminated language re arrangement of ballot labels and replaced language re demonstrator or spare voting machine with language re use of voting tabulator, effective May 24, 2011; P.A. 11-173 replaced “board of selectmen or the municipal clerk” with “registrars of voters”, replaced references to machines with references to tabulators, changed requirement from three sample ballot labels to two sample ballots, replaced references to ballot labels with references to ballots and replaced provision re demonstrator or spare voting machine with provision re use of voting tabulator, effective July 13, 2011.



Section 9-255a - Certification re number of ballots ordered.

(a) The registrars of voters and municipal clerk from each municipality shall jointly certify, in writing, to the Secretary of the State the number of ballots for each polling place in the municipality that have been ordered for each election or primary to be held within such municipality. Such certification shall be on a form provided by the Secretary that shall have questions, including, but not limited to, those pertaining to the historical turnout for each polling place in the municipality for the past four elections or primaries of similar nature to the election or primary to be held. The registrars of voters and municipal clerk shall include as part of any such certification any other relevant factors that may be unique to each polling place in their municipality. Such certification shall be provided to the Secretary not later than thirty-one days prior to an election or twenty-one days prior to a primary.

(b) If the registrars of voters and municipal clerk of a municipality do not jointly submit the certification as set forth in subsection (a) of this section, such registrars of voters and municipal clerk shall order a number of ballots equal to the total number of registered voters in their municipality for such election or primary.

(c) The registrars of voters and municipal clerk may jointly apply to the Secretary of the State for a waiver of the requirements of subsections (a) and (b) of this section. Such waiver request shall be submitted to the Secretary of the State, in writing, not later than the forty-fifth day before the election or the thirtieth day before the primary to be held and shall demonstrate good cause for such waiver. Not later than five days after receipt of such waiver request, the Secretary shall notify, in writing, the municipal clerk requesting a waiver, of the Secretary’s response.

(d) The Secretary of the State shall have the authority to reject the certification submitted by a municipality pursuant to subsection (a) of this section. If the Secretary of the State rejects such certification, the Secretary shall provide, in writing, the reasons for such rejection. Such rejection by the Secretary shall require any such municipality to follow the provisions of subsection (b) of this section. If, not later than seven days after the receipt of a certification from a municipality, the Secretary does not notify the municipality that its certification was rejected, such certification shall be deemed accepted.

(P.A. 11-46, S. 5.)

History: P.A. 11-46 effective June 13, 2011.



Section 9-256 - Filing of sample ballot with Secretary.

The registrars of voters of each municipality shall, not less than ten days prior to an election, file with the Secretary of the State a sample ballot identical with those to be provided for each polling place under section 9-255. The Secretary of the State shall examine the sample ballot required to be filed under this section, and if such sample ballot contains an error, the Secretary of the State shall order the registrars of voters to reprint a corrected sample ballot or to take other such action as the Secretary may deem appropriate.

(1949 Rev., S. 1200; 1953, 1955, S. 731d; 1957, P.A. 561, S. 13; P.A. 77-303, S. 2, 3; P.A. 11-20, S. 1; 11-173, S. 46.)

History: P.A. 77-303 provided for action to be taken by secretary of the state if sample ballot label contains an error; P.A. 11-173 replaced references to clerk with “registrars of voters” and replaced “ballot label” with “ballot”, effective July 13, 2011.



Section 9-257 - Location of voting tabulator and stationing of officials.

The room in which the election is held shall be separated from the part of the room to be occupied by the election officials and the voting tabulator shall be placed, if possible, at least three feet from any wall or partition and at least four feet from the official checkers’ table and the ballot clerks’ table. Every part of the polling place shall be in plain view of the election officials. The tabulator shall be so placed that no person from any part of the room or from any place outside the room can see or determine how the elector casts his or her vote. The election officials shall be so stationed that no member thereof shall be concealed by the tabulator from the electors within the polling place. The moderator or some one designated by the moderator shall be stationed near the tabulator, shall regulate the admission of the elector’s ballots thereto and shall always be in full view of the other election officials and the electors within the polling place.

(1949 Rev., S. 1204, 1207; 1953, S. 733d; 1957, P.A. 561, S. 15; P.A. 07-194, S. 20.)

History: P.A. 07-194 changed “machine” to “tabulator” and made conforming and technical changes.



Section 9-258 - Election officials; additional lines of electors.

(a) For municipalities with more than one voting district, the election officials of each polling place shall be electors of the state and shall consist of one moderator, at least one, but not more than two official checkers, two assistant registrars of voters of opposite political parties, each of whom shall be residents of the town, not more than two challengers if the registrars of voters have appointed challengers pursuant to section 9-232, and at least one and not more than two ballot clerks and at least one but not more than two voting tabulator tenders for each voting tabulator in use at the polling place. A known candidate for any office shall not serve as an election official on election day or serve at the polls in any capacity, except that a municipal clerk or a registrar of voters, who is a candidate for the same office, may perform his or her official duties. If, in the opinion of the registrar of voters, the public convenience of the electors in any voting district so requires, provision shall be made for an additional line or lines of electors at the polling place and, if more than one line of electors is established, at least one but not more than two additional official checkers and at least one but not more than two ballot clerks for each line of electors shall be appointed and, if more than one tabulator is used in a polling place, at least one and not more than two additional voting tabulator tenders shall be appointed for each additional machine so used. Head moderators, central counting moderators and absentee ballot counters appointed pursuant to law shall also be deemed election officials.

(b) For municipalities with one voting district, the election officials of such polling place shall be electors of the state and shall consist of one moderator, at least one, but not more than two official checkers, not more than two challengers if the registrars of voters have appointed challengers pursuant to section 9-232, at least one and not more than two voting tabulator tenders for each voting tabulator in use at the polling place and at least one but not more than two ballot clerks. Additionally, such election officials may consist of two registrars of voters of opposite political parties, or two assistant registrars of voters of opposite political parties, as the case may be, subject to the requirements of sections 9-259 and 9-439, provided if the registrars of voters are present in the polling place, they shall appoint at least one designee to be present in their office. A known candidate for any office shall not serve as an election official on election day or serve at the polls in any capacity, except that a municipal clerk or a registrar of voters, who is a candidate for the same office, may perform his or her official duties. If, in the opinion of the registrar of voters, the public convenience of the electors in any voting district so requires, provision shall be made for an additional line or lines of electors at the polling place and, if more than one line of electors is established, at least one, but not more than two, additional official checkers for each line of electors shall be appointed and, if more than one tabulator is used in a polling place, at least one and not more than two additional voting tabulator tenders shall be appointed for each additional tabulator so used. Head moderators, central counting moderators and absentee ballot counters appointed pursuant to law shall be deemed to be election officials.

(c) No election official shall perform services for any party or candidate on election day nor appear at any political party headquarters prior to eight o’clock p.m. on election day.

(1949 Rev., S. 1058, 1203; 1953, 1955, S. 734d; 1959, P.A. 28, S. 47; 47; P.A. 74-109, S. 7, 11; P.A. 75-488, S. 2, 3; P.A. 76-24; P.A. 77-245, S. 8; P.A. 80-215, S. 6; P.A. 83-391, S. 17, 24; P.A. 84-546, S. 20, 173; P.A. 88-91; P.A. 07-194, S. 21; P.A. 11-173, S. 17.)

History: 1959 acts substituted registrars or assistant registrars of voters for deputy registrars and removed reference to trial justice court which was abolished; P.A. 74-109 removed the exception for office of justice of the peace from prohibition against candidates serving as election officials effective upon adoption of Senate Joint Resolution No. 22 of the 1973 session as an amendment to the constitution of Connecticut; P.A. 75-488 added “and party checkers” to “additional officers” to be appointed if more than one line of electors is established; P.A. 76-24 changed “party checkers” to “unofficial checkers”; P.A. 77-245 changed “town” to “municipal” clerk; P.A. 80-215 added qualification that election officials be electors of the town; P.A. 83-391 amended section to provide that voting machine mechanics need not be electors of town and to permit use of less than two challengers and two voting machine tenders and added provision to clarify that head moderators, central counting moderators, absentee ballot counters and voting machine mechanics are election officials and to provide that election officials shall not perform services for any party or candidate on election day; P.A. 84-546 moved exception re voting machine mechanics; P.A. 88-91 prohibited a municipal clerk or a registrar of voters who is a candidate for a different office from serving as an election official on election day or serving at the polls in any capacity; P.A. 07-194 established requirements for municipalities with more than one voting district and requirements for municipalities with one voting district, replaced “voting machine” with “voting tabulator” and made conforming changes; P.A. 11-173 designated existing provisions as Subsecs. (a) to (c), amended Subsec. (b) to provide that election officials be electors of the state rather than the town, eliminate former Subdivs. (1) to (3) re requirements of registrars of voters and add proviso re appointment of designee to be present in office, and deleted references to voting tabulator technicians and made technical changes, effective July 13, 2011.



Section 9-258a - Two shifts of election officials.

Notwithstanding any provision of the general statutes, special acts or its charter, in each municipality the registrars of voters, or assistant registrar of voters, as the case may be may establish, except for unofficial checkers and the moderator, two shifts of election officials for each polling place. In each polling place for which two or more shifts of election officials have been provided in this section or section 9-235, the moderator shall keep a written record of the specific hours and time served at the polls by each election official. In each such polling place, all members of second shifts, including official checkers, assistant registrars and ballot clerks of second shifts, shall be present at the closing of the polls and shall remain until all paperwork has been executed.

(1969, P.A. 500, S. 1; P.A. 88-173, S. 3; P.A. 07-194, S. 22.)

History: P.A. 88-173 excepted unofficial checkers from provision allowing legislative body to establish two shifts of election officials; P.A. 07-194 provided registrars of voters or assistant registrars of voters with authority to establish two shifts of election officials and made technical changes.



Section 9-259 - Duties of election officials before polls open; moderator’s return certificates.

(a) The moderator of the election in each municipality, voting district or ward shall appear at the office of the registrar of voters not later than eight o’clock p.m. of the day before the election and there receive from the registrar of voters the sample ballot, all checklists and other supplies necessary to conduct the election that have not been delivered previously. The moderator shall receive keys for each voting tabulator to be used in the polling place and sign a receipt for such.

(b) On the morning of the election, the election officials shall meet at the room where the election is to be held at least forty-five minutes before the time for opening the polls. The moderator shall then cause the sample ballot and instructions to be posted and everything put in readiness for the commencement of voting at the hour of opening the polls. The moderator and the registrars of voters, or the assistant registrars of voters, as the case may be, shall examine the numbers on the seals of the tabulator.

(c) The moderator’s return which the moderator receives from the registrars of voters for all elections shall be in a form prescribed by the Secretary of the State. The moderator and the registrars of voters, or the assistant registrars of voters, as the case may be, before the polls are opened, shall indicate on the return: (1) The delivery of the tabulator; and (2) the numbers on the seals. Additionally, the moderator and the registrars of voters, or the assistant registrars of voters, as the case may be, shall produce a zero tape indicating that the public counter is set at zero (000). The seal on the tabulator shall remain unbroken. If the seal is broken, the registrars of voters shall be notified immediately and the tabulator tape shall be produced. If the tape does not show all zeros, the registrars of voters shall be notified immediately and the tabulator shall not be used.

(d) In addition to the requirements established in subsection (c) of this section, the return shall include a certificate, which shall be filled out after the polls have been closed and which indicates that the tabulator has been locked against voting and remains sealed and that also indicates the number of electors as shown on the public counter along with the number on all the seals. The moderators’ returns shall show the total number of votes cast for each office, the number of votes cast for each candidate and the number of votes for persons not nominated, which shall be certified by the moderator and registrars of voters, or assistant registrars, as the case may be.

(1949 Rev., S. 1205; 1953, S. 735d; 1957, P.A. 561, S. 16; 1959, P.A. 487, S. 4; February, 1965, P.A. 195, S. 1; 408, S. 1; P.A. 75-123; P.A. 83-475, S. 21, 43; P.A. 98-67, S. 5, 10; P.A. 00-66, S. 23; 00-79, S. 1; P.A. 07-194, S. 23.)

History: 1959 act required registrars rather than selectmen, wardens or mayors to be present when envelope is opened where the numbers on machine and on envelope with keys do not agree; 1965 acts changed from six to eight o’clock the afternoon before election the time before which moderator to appear at office of municipal clerk, added provision where machine is equipped with device for printing totals that the doors concealing the counters shall not be opened, required election officials to examine printed record to see that each counter registers zero and allowed watchers to examine the record; P.A. 75-123 provided that moderator’s return be in form prescribed by secretary of the state; P.A. 83-475 provided for receipt of only the number two and three keys for machines; P.A. 98-67 added sentence re availability of number four election official key, effective July 1, 1998; P.A. 00-66 divided section into Subsecs.; P.A. 00-79 added provision requiring supplies provided by municipal clerk to moderator to include minimum number of paper ballots; P.A. 07-194 changed “municipal clerk” to “registrar of voters”, divided existing Subsec. (c) into Subsecs. (c) and (d), amended procedures re voting machines to reflect use of voting tabulators, deleted former Subsec. (d) re mechanic’s seal and made conforming and technical changes.



Section 9-260 - Instruction by means of demonstrator device.

A demonstrator device shall be provided inside the polling place for the instruction of electors. Any such demonstrator device shall instruct electors on the proper method to cast their vote, including the proper method to cast a write-in vote using the voting equipment located in each polling place. Upon request by any elector who desires instruction after he has entered the polling place and prior to casting his vote, two election officials of different political parties jointly shall instruct such elector on the demonstrator device.

(1949 Rev., S. 1208; 1953, S. 736d; 1957, P.A. 561, S. 17; P.A. 87-382, S. 28, 55; P.A. 11-173, S. 18.)

History: P.A. 87-382 authorized the use of a spare voting machine in place of a demonstrator machine and changed the term “dummy machine” to “demonstrator machine”; P.A. 11-173 replaced references to demonstrator machine or spare voting machine with references to demonstrator device and deleted language specific to lever voting machines, effective July 13, 2011.



Section 9-261 - Process of voting.

(a) In each primary, election or referendum, when an elector has entered the polling place, the elector shall announce the elector’s street address, if any, and the elector’s name to the official checkers in a tone sufficiently loud and clear as to enable all the election officials present to hear the same. Each elector who registered to vote by mail for the first time on or after January 1, 2003, and has a “mark” next to the elector’s name on the official registry list, as required by section 9-23r, shall present to the official checkers, before the elector votes, either a current and valid photo identification that shows the elector’s name and address or a copy of a current utility bill, bank statement, government check, paycheck or other government document that shows the name and address of the elector. Each other elector shall (1) present to the official checkers the elector’s Social Security card or any other preprinted form of identification which shows the elector’s name and either the elector’s address, signature or photograph, or (2) on a form prescribed by the Secretary of the State, write the elector’s residential address and date of birth, print the elector’s name and sign a statement under penalty of false statement that the elector is the elector whose name appears on the official checklist. Such form shall clearly state the penalty of false statement. A separate such form shall be used for each elector. If the elector presents a preprinted form of identification under subdivision (1) of this subsection, the official checkers shall check the name of such elector on the official checklist. If the elector completes the form under subdivision (2) of this subsection, the registrar of voters or the assistant registrar of voters, as the case may be, shall examine the information on such form and either instruct the official checkers to check the name of such elector on the official checklist or notify the elector that the form is incomplete or inaccurate.

(b) In the event that an elector is present at the polling place but is unable to gain access to the polling place due to a temporary incapacity, the elector may request that the ballot be brought to him or her. The registrars of voters or the assistant registrars of voters, as the case may be, shall take such ballot, along with a privacy sleeve to such elector. The elector shall show identification, in accordance with the provisions of this section. The elector shall forthwith mark the ballot in the presence of the election officials in such manner that the election officials shall not know how the ballot is marked. The elector shall place the ballot in the privacy sleeve. The election officials shall mark the elector’s name on the official voter list as having voted and deliver such ballot and privacy sleeve to the voting tabulator where such ballot shall be placed into the tabulator, by the election official, for counting. The moderator shall record such activity in the moderator’s diary.

(c) In each polling place in which two or more parties are holding primaries in which unaffiliated electors are authorized to vote, pursuant to section 9-431, an unaffiliated elector shall also announce to the separate table of the official checkers for unaffiliated electors the party in whose primary the elector chooses to vote and the official checkers shall note such party when checking such elector’s name on the checklist of unaffiliated electors, provided such choice shall not alter the elector’s unaffiliated status.

(d) In each polling place in which two or more parties are holding primaries in which unaffiliated electors are authorized to vote or in which one party is holding a primary in which unaffiliated electors are authorized to vote for some but not all offices to be contested at the primary, the official checkers shall give to each elector checked a receipt provided by the registrar of voters, in a form prescribed by the Secretary of the State, specifying either (1) the party with which he is enrolled, if any, or (2) in the case of an unaffiliated elector, the party in whose primary he has so chosen to vote, and whether he is authorized to vote for only a partial ballot.

(e) If not challenged by anyone lawfully present in the polling place, the elector shall be permitted to pass to the separated area to receive the ballot. The elector shall give any receipt the elector has received to a ballot clerk who shall give the elector a ballot to vote only in the primary of the party specified by the receipt. The elector shall be permitted into the voting booth, and shall then register his or her vote in secret. Having voted, the elector shall immediately exit the voting booth and deposit the ballot in the voting tabulator and leave the room. No elector shall remain within the voting booth longer than the time necessary to complete the ballot, and, if the elector refuses to leave such booth after completing the ballot, the elector shall at once be removed by the election officials upon order of the moderator. Not more than one elector at a time shall be permitted to be within the enclosed space which the elector occupies while the elector completes his or her ballot, provided an elector may be accompanied within such enclosed space by one or more children who are fifteen years of age or younger and supervised by the elector, if the elector is the parent or legal guardian of such children. At least two additional electors, whose next turn it is to vote shall be permitted in the polling area for the purpose of receiving a ballot. If any elector, after entering the voting booth, asks for further instruction concerning the manner of voting, the election officials shall give such instructions or directions to the elector; but no election official instructing or assisting an elector, except as provided in section 9-264, shall look at the ballot in such a way as to see the elector’s markings or in any manner seek to influence any such elector in the casting of the elector’s vote.

(1949 Rev., S. 1206, 1209; 1953, S. 737d; 1967, P.A. 647; P.A. 87-251, S. 2; 87-509, S. 10, 24; P.A. 93-300; P.A. 95-87, S. 1; P.A. 97-154, S. 18, 27; P.A. 99-276, S. 1, 15; June 30 Sp. Sess. P.A. 03-6, S. 101; P.A. 04-74, S. 3; P.A. 07-194, S. 24.)

History: 1967 act changed from one to two minutes times allowed elector to remain in voting booth; P.A. 87-251 allowed children 10 years of age or younger to accompany an elector within enclosed space occupied by elector while operating machine; P.A. 87-509 divided section in to Subdivs., in Subdiv. (1) substituted “checklist” for “registry list”, added Subdivs. (2) and (3) re process of voting for unaffiliated electors when two or more parties hold primaries in which unaffiliated electors authorized to vote or (Subdiv. (3) only) one party holds primary in which unaffiliated electors authorized to vote for some but not all offices contested at primary and, in Subdiv. (4) added provisions re receipt; P.A. 93-300 added Subdiv. (1)(B), requiring elector to present identification or sign statement that he is elector whose name appears on checklist; P.A. 95-87 revised Subsec., Subdiv. and Subpara. indicators to conform with customary statutory usage and in Subsec. (a) replaced forms “provided” by Secretary of the State with “prescribed” forms; P.A. 97-154 amended Subsec. (d) to increase maximum age of children who may accompany an elector into enclosed space of voting machine booth, from 10 years to 15 years, and to add proviso that such elector be the parent or legal guardian of such children, effective July 1, 1997; P.A. 99-276 amended Subsec. (a) by applying provisions to each primary, election and referendum, effective January, 1, 2000; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) by renumbering subdivisions, requiring each elector who registered to vote by mail for first time on or after January 1, 2003, and has a mark next to the elector’s name on registry list to present identifying information to checkers before voting, requiring elector signing statement to write elector’s residential address and date of birth and print elector’s name on form which states penalty of false statement, requiring separate form for each elector, requiring assistant registrar of voters to examine information on form and instruct checkers, and making technical changes for purposes of gender neutrality, effective January 1, 2004; P.A. 04-74 amended Subsec. (a) to replace reference to Sec. 9-23g(e) with reference to Sec. 9-23r, effective May 10, 2004; P.A. 07-194 added new Subsec. (b) re temporary incapacity, redesignated existing Subsecs. (b) to (d) as Subsecs. (c) to (e), replaced “checkers” with “official checkers” and “municipal clerk” with “registrar of voters”, deleted provisions re voting machines and made conforming and technical changes.



Section 9-261a - Preparation of polling place form of identification by committee prohibited.

No committee, as defined in section 9-601, shall prepare any form of identification for the purpose of being presented to the checkers at the polling place pursuant to section 9-261.

(P.A. 95-122, S. 2.)



Section 9-261b - Privacy sleeve.

The registrars of voters shall either ensure that each ballot clerk offer every elector a privacy sleeve into which the ballot can be inserted and fully shielded from view or, in the alternative, place such privacy sleeve in every voting booth for the elector’s use. No elector shall be required to accept a privacy sleeve.

(P.A. 11-173, S. 26.)

History: P.A. 11-173 effective July 13, 2011.



Section 9-262 - Duties of election officials during voting hours.

During the entire period of an election, at least one of the election officials shall be stationed approximately three to four feet from the voting tabulator to regulate the submission of the elector’s ballot. The election officials shall also, at such intervals as such officials deem proper or necessary, examine the voting booth to ascertain whether it has been defaced or damaged and to detect the wrongdoer and repair the damage. After the opening of the polls, no election official shall allow any person other than the election officials to pass within the area where the voting booths and voting tabulator are situated, except for the purpose of voting or except as provided in this part. No election official shall remain or permit any person to remain in any position or near any position that would permit him to see or ascertain how an elector votes.

(1949 Rev., S. 1206; 1953, S. 738d; P.A. 07-194, S. 25.)

History: P.A. 07-194 replaced provisions re voting machine with provisions re voting tabulator and made conforming and technical changes.



Section 9-263 - Use of paper ballots when voting machine damaged.

Section 9-263 is repealed, effective October 1, 2007.

(1949 Rev., S. 1206; 1953, S. 739d; 1957, P.A. 561, S. 18; 1959, P.A. 487, S. 5; P.A. 80-339, S. 2; P.A. 95-185, S. 2; P.A. 00-79, S. 2; P.A. 04-113, S. 7; P.A. 07-194, S. 47.)



Section 9-264 - Assistance to elector who is blind, has disability or is unable to write or to read the ballot.

An elector who requires assistance to vote, by reason of blindness, disability or inability to write or to read the ballot, may be given assistance by a person of the elector’s choice, other than (1) the elector’s employer, (2) an agent of such employer, (3) an officer or agent of the elector’s union, or (4) a candidate for any office on the ballot, unless the elector is a member of the immediate family of such candidate. The person assisting the elector may accompany the elector into the voting booth. Such person shall register such elector’s vote upon the ballot as such elector directs. Any person accompanying an elector into the voting booth who deceives any elector in registering the elector’s vote under this section or seeks to influence any elector while in the act of voting, or who registers any vote for any elector or on any question other than as requested by such elector, or who gives information to any person as to what person or persons such elector voted for, or how such elector voted on any question, shall be guilty of a class D felony. As used in this section, “immediate family” means “immediate family” as defined in section 9-140b.

(1949 Rev., S. 1210; 1953, S. 740d; 1961, P.A. 431; P.A. 75-133; P.A. 87-382, S. 29, 55; P.A. 93-384, S. 10, 28; P.A. 00-79, S. 3; P.A. 11-20, S. 18; 11-173, S. 41; P.A. 13-258, S. 36.)

History: 1961 act made special provision for blind electors and made other technical changes; P.A. 75-133 deleted provision for physically disabled voter to be accompanied into voting machine booth by two election officials of opposite parties, substituting therefor a person of his choice who is a Connecticut elector and providing for such person to register disabled voter’s vote on machine as he directs; P.A. 87-382 amended provisions to clarify who qualifies for assistance and to indicate who may provide assistance to an elector and deleted a reference to voting for a “ticket”; P.A. 93-384 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring paper ballots to be made available to electors with disabilities who are unable to reach all necessary parts of voting machine, effective June 29, 1993; P.A. 00-79 amended Subsec. (b) to specify paper ballots “provided by the municipal clerk to the moderator pursuant to section 9-259” and to make technical changes; P.A. 11-20 replaced “voting machine booth” with “voting booth” and “machine” with “ballot”, made technical changes, eliminated Subsec. (a) designator and eliminated former Subsec. (b) re paper ballots, effective May 24, 2011; P.A. 11-173 added Subdiv. (4) re candidate for office, replaced “voting machine booth” with “voting booth” and “machine” with “ballot”, defined “immediate family”, made technical changes, deleted Subsec. (a) designator and deleted former Subsec. (b) re paper ballots, effective July 13, 2011; P.A. 13-258 changed penalty from a fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.



Section 9-265 - Write-in votes.

(a) A write-in vote for an office, cast for a person who has registered as a write-in candidate for the office pursuant to subsection (b) of section 9-175 or section 9-373a, shall be counted and recorded. Except as otherwise provided in this section, a write-in vote cast for a person who has not registered shall not be counted or recorded.

(b) Except as otherwise provided in this section, in the case of an office for which an elector may vote for only one candidate, a write-in vote cast for a person nominated for that office by a major or minor party or by nominating petition shall be counted and recorded. In the case of an office for which an elector may vote for more than one candidate, a write-in vote cast for a person nominated for that office by a major or minor party or by nominating petition shall be counted and recorded if it can be determined which candidate such vote should be attributed to.

(c) A write-in vote for the office of Governor or Lieutenant Governor, cast for a person nominated for either of those offices by a major or minor party or by nominating petition, in conjunction with a write-in vote for the other such office cast for a person nominated for either office by a different party or petition, shall not be counted or recorded for either office.

(d) Except as hereinafter provided, a write-in vote for the office of President or Vice-President cast for a person nominated for such office by a major or minor party or by nominating petition shall be counted and recorded and deemed to be a vote for each of the duly-nominated candidates for the office of presidential elector represented by such candidate for President or Vice-President. A write-in vote for the office of President or Vice-President, cast for a person nominated for either of such offices by a major or minor party or by nominating petition, in conjunction with a write-in vote for the other such office cast for a person nominated for either office by a different party or petition, shall not be counted or recorded for either office.

(e) If the name of a person is written in for the office of Governor or Lieutenant Governor, or President or Vice-President, as the case may be, and no name is written in for the other office, such write-in vote shall be counted and recorded if it meets the other requirements of this section.

(f) A write-in vote shall be cast in its appropriate place on the ballot. A write-in vote for Governor and Lieutenant Governor, or for President and Vice-President, as the case may be, shall be written in a single space, provided that if only one name is written in the space it shall be deemed to be a vote for Governor, or for President, as the case may be, unless otherwise indicated. A write-in vote shall be written upon the ballot.

(g) A write-in vote which is not cast as provided in this section shall not be counted or recorded.

(1949 Rev., S. 1211; March, 1950, S. 262b; 1953, S. 741d; 1957, P.A. 561, S. 19; 1963, P.A. 401, S. 3; 1969, P.A. 280; P.A. 77-82, S. 2; 77-245, S. 10; P.A. 81-350, S. 11, 17; P.A. 83-475, S. 22, 43; P.A. 87-589, S. 20, 87; P.A. 98-67, S. 2, 10; P.A. 07-194, S. 26; P.A. 11-173, S. 19.)

History: 1963 act provided for pairing of governor and lieutenant governor; 1969 act prohibited writing-in of candidates name from two different parties where the names appear on the ballot label in casting votes for governor and lieutenant governor and provided that a write-in of one name which already appears on the ballot unaccompanied by a write-in for the other office bars the counting of the ballot; P.A. 77-82 included provision for candidates for office of presidential elector to be deemed to appear on ballot label and names of presidential and vice-presidential candidates appearing on ballot label shall be deemed to be candidates for the office under which designation their names appear, for the purposes of this section; P.A. 77-245 changed “town” to “municipal” clerk; P.A. 81-350 amended section to require labeling of write-in slides on voting machines; P.A. 83-475 deleted all of prior existing section and replaced with new Subsecs. (a) to (g), inclusive, permitting write-in votes cast by electors for candidates whose names appear on the ballot label to be counted for offices for which electors may only vote for one candidate, and setting forth procedure for casting write-in ballots; P.A. 87-589 made technical change in Subsec. (g); P.A. 98-67 added provision in Subsec. (f) re when registrars required to lock write-in slides, effective July 1, 1998; P.A. 07-194 changed “write-in ballot” to “write-in vote” and made conforming changes; P.A. 11-173 amended Subsec. (b) to provide that write-in vote for person nominated for an office for which elector may vote for more than one candidate shall be counted and recorded if it can be determined which candidate the vote should be attributed to, effective July 13, 2011.

See Sec. 9-153e re write-in votes on special absentee ballots for certain military personnel.



Section 9-266 - Keys to be kept. Storage of voting tabulator.

When the voting tabulator has been locked at the close of an election, the moderator shall return the keys for the tabulator to the registrars of voters with the official returns. Except as provided in section 9-311, such registrars of voters shall securely keep such keys and not permit the same to be taken, or any tabulator to be unlocked, for a period of fourteen days from the election, unless otherwise ordered by a court of competent jurisdiction, or by the State Elections Enforcement Commission. All tabulators shall be collected immediately on the day after election or as soon thereafter as possible, and shall be secured and stored in a place or places directed by the registrars of voters.

(1949 Rev., S. 1203, 1215; 1953, S. 742d; 1957, P.A. 526, S. 6; 561, S. 20; P.A. 86-1, S. 2, 5; P.A. 95-88, S. 1; P.A. 07-194, S. 27.)

History: P.A. 86-1 added reference to order issued by state elections enforcement commission; P.A. 95-88 changed number of days machine remains locked from 10 to 14; P.A. 07-194 changed “voting machine” to “voting tabulator” and made conforming and technical changes.



Section 9-267 - Removal of officials.

If, at any time during the performance of his or her duties, any moderator, assistant registrar of voters, official checker, ballot clerk or voting tabulator tender is, from any cause, found incompetent, the registrars of voters may remove him or her and appoint another competent person.

(1949 Rev., S. 1082; 1953, S. 743d; 1971, P.A. 285; P.A. 11-20, S. 1; 11-173, S. 47.)

History: 1971 act added moderator and challenger to those who may be removed for incompetence; P.A. 11-173 replaced “challenger, voting machine tender or checker” with “assistant registrar of voters, official checker, ballot clerk or voting tabulator tender” and made technical changes, effective July 13, 2011.



Section 9-268 - Duties of selectmen imposed on other officials.

Whenever the duties imposed by this part upon selectmen are imposed by the charter of any municipality upon any other officer or officers, the term “selectmen”, as used herein, shall be construed to apply to such other officer or officers, who shall be vested with all the powers and duties and shall be subject to all the obligations imposed by this chapter upon such selectmen. In any municipality where by charter the duties of selectmen are limited to the admission of electors and are not imposed by charter upon any other officer or officers, the term “selectmen”, as used herein, shall apply to the registrars of voters of such municipality, who shall be vested with all the powers and duties and shall be subject to all the obligations imposed by this part upon such selectmen.

(1949 Rev., S. 1223; 1953, S. 744d.)



Section 9-269 - Borough election officials.

In the case of a borough election, the duties and privileges of the various town and city officials specified in this part shall be exercised by the corresponding borough officials.

(1949 Rev., S. 1192; 1953, S. 745d.)



Section 9-270 and 9-271 - Votes by paper ballots. Referenda by paper ballots.

Sections 9-270 and 9-271 are repealed, effective May 24, 2011.

(1949 Rev., S. 1193; 1951, S. 259b; 1953, S. 746d, 747d; P.A. 11-20, S. 39.)



Section 9-272 - Conditions under which use of voting tabulators may be discontinued.

If, owing to the number of candidates to be voted upon, owing to inability to obtain a sufficient number of voting tabulators or, if it is found impracticable to use voting tabulators at any election, primary or referenda to be held in any municipality, or in one or more of the voting districts therein, the registrars of voters may discontinue the use of such tabulators for such election in any of the voting districts therein, and shall thereupon cause ballots to be procured and used at such election, primary or referenda in each of the voting districts wherein the use of voting tabulators has been so discontinued. The procedures for securing and counting the paper ballots described in this section shall be in compliance as nearly as possible, in the manner prescribed by the Secretary of the State, with the procedures for securing and counting absentee ballots.

(1949 Rev., S. 1196; 1951, S. 260b; 1953, S. 748d; 1963, P.A. 210; P.A. 07-194, S. 40; P.A. 11-20, S. 38; 11-173, S. 20.)

History: 1963 act authorized municipal clerk and registrars rather than board of selectmen, common council or, warden and burgesses to discontinue use of machines; P.A. 07-194 replaced “voting machines” with “voting tabulators” and made technical changes; P.A. 11-20 deleted “as provided by this part”, effective May 24, 2011; P.A. 11-173 added references to primary or referenda and language re procedures for paper ballots complying, in manner prescribed by Secretary of the State, with procedures for absentee ballots, and made technical changes, effective July 13, 2011.



Section 9-273 to 9-276 - Preparation of ballots. Secretary may prescribe forms. Secret ballot. Form for printing ballots.

Sections 9-273 to 9-276, inclusive, are repealed, effective May 24, 2011.

(1949 Rev., S. 1035, 1039, 1042, 1063; 1953, S. 749d–752d; 1963, P.A. 223, S. 1; P.A. 87-382, S. 30, 55; P.A. 11-20, S. 39.)



Section 9-277 and 9-278 - Straight and split ticket sections. Form of straight ticket section.

Sections 9-277 and 9-278 are repealed.

(1949 Rev., S. 1036, 1037, 1042; 1953, S. 753d, 754d; 1963, P.A. 223, S. 2; P.A. 87-382, S. 54, 55.)



Section 9-279 to 9-306 - Form of ballot. Sample ballots. Insertion on ballot on death of nominee. Ballot to resolve tie vote. Secretary to transmit ballots. Clerks to obtain ballots if not received two days before election. Packaging of ballots, method of opening. Ballot box sealing stamp. Ballot box lock. Clerks to be custodians of keys. Registrars of voters to provide rooms or booths and ballot boxes. Ballot table; process of voting. Arrangement of and admission to voting place. Method of voting. Method of balloting. Deposit of ballots; booth tenders. Improper markings of ballot. Box-tenders. Interference prohibited; assistance of physically disabled persons. Removal of officials. Counters; certificates; declaration of vote. Deposit of certificates. Ballot return by moderators for state elections. Return of ballots to box, sealing and preservation. Destruction of unused official ballots. Fraudulent abstracting or intermingling of votes. Failure of moderator to return keys. Penalties.

Sections 9-279 to 9-306, inclusive, are repealed, effective May 24, 2011.

(1949 Rev., S. 519, 520, 1034, 1038, 1040, 1042, 1046–1050, 1054–1056, 1058, 1061, 1064, 1066, 1067, 1071–1079, 1081, 1082, 1085, 1124, 1127, 1146; 1953, S. 755d–783d; 1963, P.A. 17, S. 90; 1963, P.A. 223, S. 3, 4; P.A. 87-251, S. 3; 87-382, S. 31–34, 55; P.A. 97-154, S. 19, 27; P.A. 00-99, S. 29, 154; P.A. 02-130, S. 1–3; P.A. 07-194, S. 28–35; P.A. 11-20, S. 39.)






Chapter 148 - Election Canvass and Returns

Section 9-307 - Certificate of check lists.

Immediately after the polls are closed, the official checkers, appointed under the provisions of section 9-234, shall make and deliver to the moderator a certificate, in duplicate, stating the whole number of names on the registry list or enrollment list including, if applicable, unaffiliated electors authorized under section 9-431 to vote in the primary, and the number checked as having voted in that election or primary. For the purpose of computing the whole number of names on the registry list, the lists of persons who have applied for presidential or overseas ballots prepared in accordance with section 9-158h shall be included. Thereupon the registrars or assistant registrars, as the case may be, acting at the respective polls, shall write and sign with ink, on the list or lists so used and checked, a certificate of the whole number of names registered thereon eligible to vote in the election or primary and the number checked as having voted in that election or primary, and deposit it in the office of the municipal clerk of their town on or before the following day. The municipal clerk shall carefully preserve the same on file, with the marks on it without alteration, for public inspection, and shall immediately enter a certified copy of such certificate on the town records. Subject to the provisions of section 7-109, the municipal clerk may destroy any voting check list four years after the date upon which it was used. The moderator shall place one of the duplicate certificates which the moderator received from the official checkers with the voted ballots from the polling place and the moderator’s return provided for in sections 9-259 and 9-310 and shall then lock the tabulator as provided in section 9-310, and the moderator shall deposit the other of such duplicate certificates in the office of the municipal clerk on or before the following day.

(1949 Rev., S. 1070; 1953, S. 785d; 1957, P.A. 526, S. 1; 1963, P.A. 200; February, 1965, P.A. 365; P.A. 76-295, S. 15, 18; P.A. 77-245, S. 9; P.A. 86-179, S. 44, 53; P.A. 87-509, S. 11, 24; P.A. 88-364, S. 13, 123; P.A. 11-20, S. 20.)

History: 1963 act added authority to destroy check list after four years; 1965 act provided for count of whole number of names on registry list to include the list of new resident voters prepared pursuant to Sec. 9-163g; P.A. 76-295 deleted the latter provision and inserted provision for the count to include persons who applied for presidential ballots and those who applied for overseas ballots; P.A. 77-245 changed “town clerk’s office” to “office of the municipal clerk” and “town” to “municipal” clerk where appearing; P.A. 86-179 made technical changes; P.A. 87-509 required certificate to also state whole number of names on enrollment list including, if applicable, unaffiliated electors authorized to vote in primary; P.A. 88-364 made a technical change; P.A. 11-20 replaced reference to duplicate certificates received in the voting machine with reference to voted ballots from the polling place, replaced “machine” with “tabulator” and made technical changes, effective May 24, 2011.



Section 9-308 - Canvass of returns.

Immediately on the close of the polls, the election officials shall proceed to canvass the returns as provided in section 9-309 and shall not stop for any purpose until the canvass is completed. The room in which such canvass is made shall be clearly lighted and such canvass shall be made in plain view of the public. No person or persons, during the canvass, shall close or cause to be closed the main entrance to the room in which such canvass is conducted, in such manner as to prevent ingress or egress thereby, but, during such canvass, no person other than the election officials shall be permitted to be in the area where the voting tabulator is located.

(1949 Rev., S. 1212; 1953, S. 786d; 1957, P.A. 526, S. 2; P.A. 11-20, S. 1; 11-173, S. 48.)

History: P.A. 11-173 replaced language re guard rail with “in the area” and replaced “machine” with “tabulator”, effective July 13, 2011.



Section 9-309 - Procedure for announcing result.

As soon as the polls are closed, the moderator, in the presence of the other election officials, shall immediately lock the voting tabulator against voting and immediately cause the vote totals for all candidates and questions to be produced. The moderator shall, in the order of the offices as their titles are arranged on the ballot, read and announce in distinct tones the result as shown, giving the number indicated and indicating the candidate to whom such total belongs, and shall read the votes recorded for each office on the ballot. The moderator shall also, in the same manner, announce the vote on each constitutional amendment, proposition or other question voted on. The vote so announced by the moderator shall be taken down by each checker and recorded on the tally sheets. Each checker shall record the number of votes received for each candidate on the ballot and also the number received by each person for whom write-in ballots were cast. The result totals shall remain in full public view until the statement of canvass and all other reports have been fully completed and signed by the moderator, checkers and registrars, or assistant registrars, as the case may be. The result of the votes cast shall be publicly announced by the moderator, who shall read the name of each candidate, with the designating number and letter on the ballot and the absentee vote as furnished the moderator by the absentee ballot counters; also the vote cast for and against each question submitted. While such announcement is being made, ample opportunity shall be given to any person lawfully present to compare the results so announced with the result totals provided by the tabulator and any necessary corrections shall then and there be made by the moderator, checkers and registrars or assistant registrars, after which the compartments of the voting tabulator shall be closed and locked. In canvassing, recording and announcing the result, the election officials shall be guided by any instructions furnished by the Secretary of the State.

(1949 Rev., S. 1213; 1953, S. 787d; 1957, P.A. 526, S. 3; February, 1965, P.A. 408, S. 2; 1969, P.A. 9, S. 1; P.A. 83-475, S. 23, 43; P.A. 11-20, S. 21.)

History: 1965 act provided that where machine is equipped with device for printing totals of candidate and questions counters, concealing doors not to be opened and the printed record shall be the official return and so proclaimed with opportunity given persons lawfully present to inspect the records, however, where printed record not clear concealing doors to be opened and counting proceed as with other machines; 1969 act deleted provision for alternate to moderator to announce results of votes cast, and added provision for announcing both the machine vote registered on the counter and the absentee vote furnished to moderator by absentee ballot counters; P.A. 83-475 amended section to make use of printing device on voting machines permissive rather than mandatory; P.A. 11-20 replaced “voting machine” with “tabulator”, “machine” with “ballot” re arrangement of candidates and “voting machine ballot label” with “ballot”, replaced provisions re counters, doors and other language specific to voting machines with provisions re tabulators and made technical changes, effective May 24, 2011.



Section 9-310 - Sealing of tabulator by moderator.

As soon as the count is completed and the moderator’s return required under the provisions of section 9-259 has been executed, the moderator shall place the sealed tabulator in the tabulator bag, and so seal the bag, and the tabulator shall remain so sealed against voting or being tampered with for a period of fourteen days, except as provided in section 9-311 or pursuant to an order issued by the State Elections Enforcement Commission. If it is determined that a recanvass is required pursuant to section 9-311 or 9-311a, immediately upon such determination the tabulators, write-in ballots, absentee ballots, moderators’ returns and all other notes, worksheets or written materials used at the election shall be impounded at the direction of the Secretary of the State. Such package shall be preserved for one hundred eighty days after such election and may be opened and its contents examined in accordance with section 9-311 or upon an order of a court of competent jurisdiction. At the end of one hundred eighty days, unless otherwise ordered by the court, such package and its contents may be destroyed. Any person who unlocks the voting or operating mechanism of the tabulator or the counting compartment after it has been locked as above directed or breaks or destroys or tampers with the seal after it has been affixed as above directed or changes the indication of the counters on any voting tabulator within fourteen days after the election or within any longer period during which the tabulator is kept locked as ordered by a court of competent jurisdiction or by the State Elections Enforcement Commission in any special case, except as provided in section 9-311, shall be imprisoned for not more than five years. Any tabulator may be released in less than fourteen days, for use in another election, by order of a court, if there is no disagreement as to the returns from such machine and no order directing impoundment has been issued by the State Elections Enforcement Commission.

(1949 Rev., S. 1214; 1953, S. 788d; 1957, P.A. 526, S. 4; 1963, P.A. 318, S. 4; P.A. 77-239, S. 2; P.A. 85-514, S. 3; P.A. 86-1, S. 3, 5; P.A. 87-382, S. 35, 55; P.A. 95-88, S. 2; P.A. 07-194, S. 36.)

History: 1963 act made technical change in language; P.A. 77-239 added provision for opening package of write-in ballots, where there is a recanvass in case of a discrepancy, to the existing provision for opening them on order of court of competent jurisdiction; P.A. 85-514 amended section to require impoundment of machines, write-in ballots, absentee ballots, moderators’ returns and all other notes, worksheets or written material upon determination of a recanvass; P.A. 86-1 added references to order issued by state elections enforcement commission; P.A. 87-382 substituted “one hundred eighty days” for “six months”; P.A. 95-88 changed number of days machine remains locked from 10 to 14; P.A. 07-194 replaced provisions re locking of machines with provisions re sealing of tabulators by moderator and made conforming and technical changes.

See Sec. 9-266 re safekeeping of voting tabulator keys and storage of tabulators after election.

Cited. 10 CS 316. Temporary injunction granted to restrain election officials from opening voting machines after expiration of statutory period. 16 CS 32.



Section 9-311 - Recanvass in case of discrepancy.

(a) If, within three days after an election, it appears to the moderator that there is a discrepancy in the returns of any voting district, such moderator shall forthwith within said period summon, by written notice delivered personally, the recanvass officials, consisting of at least two checkers of different political parties and at least two absentee ballot counters of different political parties who served at such election, and the registrars of voters of the municipality in which the election was held and such other officials as may be required to conduct such recanvass. Such written notice shall require the clerk or registrars of voters, as the case may be, to bring with them the depository envelopes required by section 9-150a, the package of write-in ballots provided for in section 9-310, the absentee ballot applications, the list of absentee ballot applications, the registry list and the moderators’ returns and shall require such recanvass officials to meet at a specified time not later than the fifth business day after such election to recanvass the returns of a voting tabulator or voting tabulators or absentee ballots or write-in ballots used in such district in such election. If any of such recanvass officials are unavailable at the time of the recanvass, the registrar of voters of the same political party as that of the recanvass official unable to attend shall designate another elector having previous training and experience in the conduct of elections to take his place. Before such recanvass is made, such moderator shall give notice, in writing, to the chairman of the town committee of each political party which nominated candidates for the election, and, in the case of a state election, not later than twenty-four hours after a determination is made regarding the need for a recanvass to the Secretary of the State, of the time and place where such recanvass is to be made; and each such chairman may send representatives to be present at such recanvass. Such representatives may observe, but no one other than a recanvass official may take part in the recanvass. If any irregularity in the recanvass procedure is noted by such a representative, he shall be permitted to present evidence of such irregularity in any contest relating to the election.

(b) The moderator shall determine the place or places where the recanvass shall be conducted and, if such recanvass is held before the tabulators are boxed and collected in the manner required by section 9-266, the moderator may either require that such recanvass of such tabulators be conducted in each place where the tabulators are located, or he may require that they be removed to one central place, where such recanvass shall be conducted. All recanvassing procedures shall be open to public observation. Such recanvass officials shall, in the presence of such moderator and registrars of voters, make a record of the number on the seal and the number on the protective counter, if one is provided, on each voting tabulator specified by such moderator. Such registrars of voters in the presence of such moderator shall turn over the keys of each such tabulator to such recanvass officials, and such recanvass officials, in the presence of such registrars of voters and moderator, shall immediately proceed to recanvass the vote cast thereon, and shall then open the package of absentee ballots and recanvass the vote cast thereon. In the course of the recanvass of the absentee ballot vote the recanvass officials shall check all outer envelopes for absentee ballots against the inner envelopes for such ballots and against the registry list to verify postmarks, addresses and registry list markings and also to determine whether the number of envelopes from which absentee ballots have been removed is the same as the number of persons checked as having voted by absentee ballot. The write-in ballots shall also be recanvassed at this time. All of the recanvass officials shall use the same forms for tallies and returns as were used at the original canvass and the absentee ballot counters shall also sign the tallies.

(c) The votes shall be announced and recorded in the manner prescribed in section 9-309 on return forms provided by the registrars of voters and appended thereto shall be a statement signed by the moderator indicating the time and place of the recanvass and the names, addresses, titles and party affiliations of the recanvass officials. The write-in ballots shall be replaced in a properly secured sealed package. Upon the completion of such recanvass, any tabulator used in such recanvass shall be locked and sealed, the keys thereof shall immediately be returned to such registrars of voters and such tabulator shall remain so locked until the expiration of fourteen days after such election or for such longer period as is ordered by a court of competent jurisdiction. The absentee ballots shall be replaced in their wrappers and be resealed by the moderator in the presence of the recanvass officials. Upon the completion of such recanvass, such moderator and at least two of the recanvass officials of different political parties shall forthwith prepare and sign such return forms which shall contain a written statement giving the result of such recanvass for each tabulator and each package of absentee ballots whose returns were so recanvassed, setting forth whether or not the original canvass was correctly made and stating whether or not the discrepancy still remains unaccounted for. Such return forms containing such statement shall forthwith be filed by the moderator in the office of such clerk. If such recanvass reveals that the original canvass of returns was not correctly made, such return forms containing such statement so filed with the clerk shall constitute a corrected return. In the case of a state election, a recanvass return shall be made in duplicate on a form prescribed and provided by the Secretary of the State, and the moderator shall file one copy with the Secretary of the State and one copy with the town clerk not later than ten days after the election. Such recanvass return shall be substituted for the original return and shall have the same force and effect as an original return.

(d) As used in this section, (1) “moderator” means, in the case of municipalities not divided into voting districts, the moderator of the election and, in the case of municipalities divided into voting districts, the head moderator of the election, and (2) “registrars of voters”, in a municipality where there are different registrars of voters for different voting districts, means the registrars of voters in the voting district in which, at the last-preceding election, the presiding officer for the purpose of declaring the result of the vote of the whole municipality was moderator.

(1949 Rev., S. 1214; 1953, S. 789d; 1957, P.A. 526, S. 5; 1959, P.A. 527, S. 1; 1963, P.A. 311, S. 1; 1967, P.A. 885, S. 2; 1971, P.A. 836, S. 2; P.A. 77-239, S. 1; P.A. 85-382, S. 1; P.A. 93-30, S. 9, 14; P.A. 95-88, S. 3; P.A. 11-173, S. 21.)

History: 1959 act included recanvass of absentee ballots; 1963 act required duplicate of moderator’s statement of recanvass in state election be sent to secretary and provided corrected return be substituted for and have effect of original; 1967 act provided for written notice of a recanvass for discrepancy to be delivered personally to recanvass officials as specified and the registrars of voters requiring recanvass officials to meet at specified time and if such officials unable to attend, registrars to designate another elector of same party to substitute, also provided for notice to secretary of the state in the case of a state election, substituted “recanvass officials” for “election officials” throughout, provided for moderator to determine where recanvass to occur, provided for votes cast by absentee ballots to be announced and recorded as prescribed in Sec. 9-309 on forms provided by municipal clerk with statement signed by moderator appended indicating time, place and particulars concerning recanvass officials, further provided that, in addition to moderator, at least two of the recanvass officials of different political parties to prepare and sign return forms, deleted provision for witnessing of the forms; where recanvass reveals original canvass of returns not correctly made, provided that return forms containing such statement filed with the clerk shall constitute a corrected return, changed provision in the case of a state election so that recanvass return made on form provided by secretary of the state and in addition to copy filed with latter and copy to be filed with town clerk, substituted “recanvass return” for “corrected return” in the provision for the return to be substituted for the original return, further provided that term “registrars of voters” in municipality having different registrars for different voting districts means the registrars in the voting district in which at the last-preceding election, the presiding officer for purposes of declaring result of vote of the whole municipality was moderator; 1971 act deleted “or chief” from “head or chief moderator” and also the proviso that where “there is no head or chief moderator, the moderator of the first district”; P.A. 77-239 included write-in votes as a part of the recanvass; P.A. 85-382 required clerk to bring absentee ballot applications, list of absentee ballot applications, registry list, moderators’ returns and depository envelope for recanvass, required designated elector to have training and experience in the conduct of elections, required that no one other than recanvass official take part in recanvass, allowed representative to present evidence of any irregularity, mandated that procedures be open to public, required recanvass officials to check outer envelopes for absentee ballots against inner envelopes for such ballots and against the registry list to verify postmarks, addresses and registry list markings, required determination of whether the number of envelopes correspond with number of persons checked as voting by absentee ballot, required officials to use same forms for tallies and returns as used at original recanvass, and required absentee ballot counters to sign the tallies; P.A. 93-30 made technical changes, effective July 1, 1993; P.A. 95-88 divided section into Subsecs., amended Subsec. (a) to change time of recanvass officials’ meeting from within 5 business days after election to not later than fifth business day after election, and amended Subsec. (c) to change number of days machine remains locked from 10 to 14; P.A. 11-173 amended Subsec. (a) by providing that the registrars of voters and such other officials as may be required conduct recanvass, that either the clerk or registrars of voters bring depository envelopes and that notice, in the case of a state election, be not later than twenty-four hours after determination of need for recanvass and by deleting “two” re number of representatives a chairman may send, amended Subsec. (b) by replacing “clerk” with “registrars of voters” and by deleting language re counter compartment of and unlocking of machine, amended Subsec. (c) by replacing “municipal clerk” and “clerk” with “registrars of voters”, and deleted references to mechanics, changed references to machines to references to tabulators and made technical changes in Subsecs. (a) to (c), effective July 13, 2011.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.

Cited. 10 CS 316.



Section 9-311a - Recanvass on close vote.

For purposes of this section, state, district and municipal offices shall be as defined in section 9-372 except that the office of presidential elector shall be deemed a state office. Forthwith after a regular or special election for municipal office, or forthwith upon tabulation of the vote for state and district offices by the Secretary of the State, when at any such election the plurality of an elected candidate for an office over the vote for a defeated candidate receiving the next highest number of votes was either (1) less than a vote equivalent to one-half of one per cent of the total number of votes cast for the office but not more than two thousand votes, or (2) less than twenty votes, there shall be a recanvass of the returns of the voting tabulator or voting tabulators and absentee ballots used in such election for such office unless such defeated candidate or defeated candidates, as the case may be, for such office file a written statement waiving this right to such canvass with the municipal clerk in the case of a municipal office, or with the Secretary of the State in the case of a state or district office. In the case of state and district offices, the Secretary of the State upon tabulation of the votes for such offices shall notify the town clerks in the state or district, as the case may be, of the state and district offices which qualify for an automatic recanvass and shall also notify each candidate for any such office. When a recanvass is to be held the municipal clerk shall promptly notify the moderator, as defined in section 9-311, who shall proceed forthwith to cause a recanvass of such returns of the office in question in the same manner as is provided in said section 9-311. In addition to the notice required under section 9-311, the moderator shall before such recanvass is made give notice in writing of the time when, and place where, such recanvass is to be made to each candidate for a municipal office which qualifies for an automatic recanvass under this section. Nothing in this section shall preclude the right to judicial proceedings on behalf of a candidate under any provision of chapter 149. For the purposes of this section, “the total number of votes cast for the office” means in the case of multiple openings for the same office, the total number of electors checked as having voted in the state, district, municipality or political subdivision, as the case may be. When a recanvass of the returns for an office for which there are multiple openings is required by the provisions of this section, the returns for all candidates for all openings for the office shall be recanvassed. No one other than a recanvass official shall take part in the recanvass. If any irregularity in the recanvass procedure is noted by a candidate, he shall be permitted to present evidence of such irregularity in any contest relating to the election.

(1963, P.A. 185, S. 1; 1967, P.A. 885, S. 3; 1971, P.A. 542, S. 1; P.A. 80-281, S. 14, 31; P.A. 84-319, S. 37, 49; P.A. 85-382, S. 2; P.A. 11-20, S. 1.)

History: 1967 act provided for adding “of the office in question” to “cause a recanvass of such returns”, also provided for the clerk to notify the secretary of the state upon receipt of application for a recanvass where a state election is involved; 1971 act provided that the definitions contained in Sec. 9-372 would apply for purposes of section to state, district and municipal offices but that office of presidential elector is deemed a state office, deleted provision for application for recanvass and provided that a recanvass would take place where votes were within the limits already specified, immediately, in the case of municipal elections or upon the tabulation of the vote for state and district offices by the secretary of the state, unless a written waiver is filed by defeated candidate(s); P.A. 80-281 provided, in the case of multiple openings for the same office, the total number of votes cast means the total number of electors checked as having voted and provided that a recanvass in that case will result in the returns for all candidates being recanvassed; P.A. 84-319 amended section to provide uniformity in procedures for recanvass after primaries and elections; P.A. 85-382 required only recanvass officials to take part in recanvass and permitted candidates to present evidence of irregularities noted in any contest relating to the election; pursuant to P.A. 11-20, “machine” and “machines” were changed editorially by the Revisors to “tabulator” and “tabulators”, effective May 24, 2011.



Section 9-311b - Recanvass on tie vote.

If the electors fail to elect a candidate for any office by reason of an equality of votes at any election, there shall be a recanvass of the returns for such office unless, prior to the time of such recanvass, all but one of the candidates so receiving an equal number of votes dies, withdraws his name or for any reason becomes disqualified to hold such office.

(1963, P.A. 185, S. 2.)



Section 9-312 - Declaration of result; returns to secretary.

In each municipality divided into voting districts, unless otherwise provided by law, the head moderator shall be the presiding officer for the purpose of declaring the result of the vote of the whole municipality and of making returns to the Secretary of the State, and the moderators in each of the voting districts shall be assistant presiding officers and shall make returns of their polls as required by law.

(1949 Rev., S. 1059; 1953, S. 790d; 1971, P.A. 836, S. 3.)

History: 1971 act substituted “head moderator” for “moderator of the first district” and for “moderators of the other district” substituted “moderators in each of the voting districts”.



Section 9-313 - Forms for returns.

The Secretary of the State shall transmit to the town clerk of each town, before each state election, blank forms for the returns required by this chapter, and such returns shall be made out, certified and directed according to such forms. The Secretary of the State shall cause to be printed in the several blanks, for the use of moderators and counters, such names of candidates for the several offices to be voted for as are certified to him by the chairmen of the state committees of the several political organizations in the state.

(1949 Rev., S. 1083; 1953, S. 791d.)



Section 9-314 - Return of list of votes by moderator.

(a) As used in this subsection, “moderator” means the moderator of each state election in each town not divided into voting districts and the head moderator in each town divided into voting districts. The moderator shall make out a duplicate list of the votes given in the moderator’s town for each of the following officers: Presidential electors, Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller, Attorney General, United States senator, representative in Congress, state senator, judge of probate, state representative and registrars of voters when said officers are to be chosen. Said list shall include a statement of the total number of names on the official check list of such town and the total number checked as having voted. The moderator may transmit such list to the Secretary of the State by facsimile machine or other electronic means prescribed by the Secretary of the State, not later than midnight on election day. If the moderator transmits such list by such electronic means, the moderator shall also seal and deliver one of such lists to the Secretary of the State not later than the third day after the election. If the moderator does not transmit such list by such electronic means, the moderator shall seal and deliver one of such lists by hand either (1) to the Secretary of the State not later than six o’clock p.m. of the day after the election, or (2) to the state police not later than four o’clock p.m. of the day after the election, in which case the state police shall deliver it by hand to the Secretary of the State not later than six o’clock p.m. of the day after the election. Any such moderator who fails to so deliver such list to either the Secretary of the State or the state police by the time required shall pay a late filing fee of fifty dollars. The moderator shall also deliver one of such lists to the clerk of such town on or before the day after such election. The Secretary of the State shall enter the returns in tabular form in books kept by the Secretary for that purpose and present a printed report of the same, with the name of, and the total number of votes received by, each of the candidates for said offices, to the General Assembly at its next session.

(b) As used in this subsection, “moderator” means the moderator of each municipal election in each town not divided into voting districts, and the head moderator in each town divided into voting districts. The moderator shall forthwith transmit to the Secretary of the State the results of the vote for each office contested at such election by facsimile machine or other electronic means prescribed by the Secretary of the State, not later than midnight on election day. If the moderator transmits such list by such electronic means, the moderator shall also seal and deliver one of such lists to the Secretary of the State not later than the third day after the election. If the moderator does not transmit such list by such electronic means, the moderator shall seal and deliver one of such lists by hand either (1) to the Secretary of the State not later than six o’clock p.m. of the day after the election, or (2) to the state police not later than four o’clock p.m. of the day after the election, in which case the state police shall deliver it by hand to the Secretary of the State not later than six o’clock p.m. of the day after the election. Any such moderator who fails to so deliver such list to either the Secretary of the State or the state police by the time required shall pay a late filing fee of fifty dollars. Such moderator shall include in such return a statement of the total number of names on the official check list of such town and the total number checked as having voted. Such return shall be on a form prescribed by the Secretary of the State.

(1949 Rev., S. 1080, 1081; 1953, S. 792d; 1963, P.A. 311, S. 2; April, 1964, P.A. 2, S. 4; 1971, P.A. 542, S. 3; 836, S. 4; P.A. 77-196, S. 2; P.A. 85-577, S. 7; P.A. 88-89; P.A. 93-384, S. 3; P.A. 95-171, S. 10, 14; P.A. 00-99, S. 30, 154; P.A. 03-112, S. 1.)

History: 1963 act reduced the number of lists of votes to be sent to secretary from two to one; 1964 act deleted representative-at-large; 1971 acts deleted provision for mailing of list and substituted immediate hand delivery to the secretary of the state or to the state police who are required to deliver it by hand to the secretary of the state before four o’clock p.m. the day following the election, changed provision for delivery of list to the town clerk “within two days” to “on or before the day after the election”, changed “moderator of first voting district” to “head moderator” and deleted “unless otherwise provided by law”; P.A. 77-196 added registrars of voters to the other offices on the list and added new Subsec. (b) providing for a report from moderator of municipal election on each contested office; P.A. 85-577 changed time frame of delivery, imposed $50 fee for late filing and required immediate transmittal of the vote for each office contested at such election; P.A. 88-89 amended Subsec. (b) to require results of municipal elections to be delivered to secretary of the state in same manner and time as provided under Subsec. (a), instead of being transmitted forthwith; P.A. 93-384 substituted “official check list” for “registry list” and amended Subsec. (b) to require moderator or head moderator to “forthwith transmit” instead of “deliver” voting results to secretary; P.A. 95-171 amended Subsec. (a) to conditionally authorize transmitting list by facsimile machine, effective October 1, 1995, and applicable to elections held on or after that date; P.A. 00-99 deleted reference to sheriff in Subsec. (a), effective December 1, 2000; P.A. 03-112 amended Subsec. (a) by defining “moderator”, authorizing moderator to transmit list of votes by “other electronic means” and making conforming and technical changes, and amended Subsec. (b) by defining “moderator”, requiring moderator to transmit list of votes by “facsimile machine or other electronic means”, adding procedure for delivering list by hand, adding penalty for any moderator failing to deliver list by time required and making conforming changes, effective June 18, 2003.



Section 9-315 - Canvass for presidential electors, U.S. senator and members of Congress.

The votes returned as cast for a senator in Congress, representatives in Congress and presidential electors shall be publicly counted by the Treasurer, Secretary of the State and Comptroller on the last Wednesday of the month in which they were cast, and such votes shall be counted in conformity to any decision rendered by the judges of the Supreme Court as provided in section 9-323. In accordance with the count so made, they shall, on said day, declare what persons are elected senators in the Congress of the United States or representatives in Congress, and the Secretary of the State shall forthwith notify them by mail of their election; and they shall declare the proper number of persons having the greatest number of votes to be presidential electors and, in case of an equal vote for said electors, shall determine by lot from the persons having such equal number of votes the persons appointed, and the Secretary of the State shall forthwith notify them by mail of their appointment.

(1949 Rev., S. 1112; 1953, S. 793d; P.A. 85-577, S. 8.)

History: P.A. 85-577 required that candidates for U.S. Senate and House of Representatives be notified by mail immediately of their election and abolished requirement that names of persons appointed as presidential electors be published in two Hartford newspapers.

Cited. 16 CS 36.



Section 9-316 - Canvass in vacancy election of U.S. senator or representative.

The Treasurer, Secretary of the State and Comptroller shall, within thirty days after a vacancy election for a senator in Congress or representative in Congress, subject to the provisions of section 9-323, publicly count the votes returned, and declare what person is elected, and the Secretary of the State shall forthwith notify him by mail of his election. The Secretary of the State shall enter the returns in tabular form in books kept by him for that purpose and present a copy of the same, with the name of, and the total number of votes received by, each of the candidates for said office, to the Governor within ten days thereafter.

(1949 Rev., S. 1111; 1953, S. 794d; P.A. 85-577, S. 9.)

History: P.A. 85-577 amended section to require notification to candidates by mail, required secretary of the state to enter returns in tabular form in books and to send a copy of the same, with the name of, and the total number of votes received by, each candidate to the governor within ten days thereafter, where previously original returns and canvass were submitted to governor.



Section 9-317 - Certification of election of U.S. senator.

When any senator in Congress has been elected, the Governor shall certify his election under the seal of the state to the President of the Senate of the United States, which certificate shall be countersigned by the Secretary of the State.

(1949 Rev., S. 101; 1953, S. 795d.)



Section 9-318 - Canvass of votes for state officers.

The votes for Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller and Attorney General shall be canvassed by the persons authorized to receive and count the same, within thirty days next after they were cast, unless a complaint under the provisions of section 9-324 is pending, in which case such canvass shall not be made until after the third Monday of December next after they were cast. In making such canvass, the votes upon the returns made by presiding officers shall be counted in conformity to the decision of the judge of the Superior Court or of the Supreme Court, as the case may be, and such canvass shall be in conformity to such decision, and a fair list of such votes made to conform to the original returns of the presiding officers, as corrected or affected by the finding or decision of such judge, with the original returns of the presiding officers and certified copies of the decision of such judge, shall, on the first day of the session, be laid before the General Assembly, which shall declare who are elected to said offices respectively.

(1949 Rev., S. 1108; 1953, S. 796d.)



Section 9-319 - Canvass of votes for state senators and representatives and judges of probate.

The votes for state senators, state representatives and judges of probate, as returned by the moderators, shall be canvassed, during the month in which they are cast, by the Treasurer, Secretary of the State and Comptroller, and they shall declare, except in case of a tie vote, who is elected senator in each senatorial district, representative in each assembly district and judge of probate in each probate district. The Secretary of the State shall, within three days after such declaration, give notice by mail to each person chosen state senator, state representative or judge of probate of his election.

(1949 Rev., S. 1087; 1953, S. 797d; 1967, P.A. 557, S. 6; P.A. 00-99, S. 31, 154.)

History: 1967 act provided for application of section to state senators and state representatives; P.A. 00-99 deleted references to sheriff, effective December 1, 2000.



Section 9-320 - Returns of municipal elections by clerks. Elected town clerk who is registrar of vital statistics ex officio.

(a) The clerk of each municipality shall, within ten days after the municipal election, return to the Secretary of the State a statement of the name, post-office address and term of each person elected to office in such election. If an elected town clerk is registrar of vital statistics, ex officio, such return shall so indicate. Each municipal clerk neglecting to make such return shall be fined not more than twenty-five dollars.

(b) The Secretary of the State shall keep a record of the names of the registrars of vital statistics and town clerks so returned. The secretary may certify that the persons named in such record are the registrars of vital statistics or the town clerks, as the case may be, of their respective towns for the period for which they were respectively elected.

(1949 Rev., S. 523; 1953, S. 798d; P.A. 88-45, S. 1.)

History: P.A. 88-45 designated existing section as Subsec. (a), amended Subsec. (a) to require return to indicate when elected town clerk is registrar of vital statistics, ex officio, and added Subsec. (b) re record and certification of registrars of vital statistics and town clerks.



Section 9-320f - Manual audit of votes by registrars of voters or town clerk. Offices subject to audit. University of Connecticut analysis. Discrepancy recanvass. Voting tabulator failure to record votes. Secretary of the State investigation and report. Regulations. Definitions.

(a) Not earlier than the fifteenth day after any election or primary and not later than two business days before the canvass of votes by the Secretary of the State, Treasurer and Comptroller, for any federal or state election or primary, or by the town clerk for any municipal election or primary, the registrars of voters shall conduct a manual audit of the votes recorded in not less than ten per cent of the voting districts in the state, district or municipality, whichever is applicable. Such manual audit shall be noticed in advance and be open to public observation. Any election official who participates in the administration and conduct of an audit pursuant to this section shall be compensated by the municipality at the standard rate of pay established by such municipality for elections or primaries, as the case may be.

(b) The voting districts subject to the audit described in subsection (a) of this section shall be selected in a random drawing by the Secretary of the State and such selection process shall be open to the public. The offices subject to the audit pursuant to this section shall be, (1) in the case of an election where the office of presidential elector is on the ballot, all offices required to be audited by federal law, plus one additional office selected in a random drawing by the Secretary of the State, but in no case less than three offices, (2) in the case of an election where the office of Governor is on the ballot, all offices required to be audited by federal law, plus one additional office selected in a random drawing by the Secretary of the State, but in no case less than three offices, (3) in the case of a municipal election, three offices or twenty per cent of the number of offices on the ballot, whichever is greater, selected at random by the municipal clerk, and (4) in the case of a primary election, all offices required to be audited by federal law, plus one additional office, if any, but in no event less than twenty per cent of the offices on the ballot, selected in a random drawing by the municipal clerk.

(c) If a selected voting district has an office that is subject to recanvass or an election or primary contest pursuant to the general statutes, the Secretary shall select an alternative district, pursuant to the process described in subsection (b) of this section.

(d) The manual audit described in subsection (a) of this section shall consist of the manual tabulation of the paper ballots cast and counted by each voting tabulator subject to such audit. Once complete, the vote totals established pursuant to the manual tabulation shall be compared to the results reported by the voting tabulator on the day of the election or primary. The results of the manual tabulation shall be reported on a form prescribed by the Secretary of the State which shall include the total number of ballots counted, the total votes received by each candidate in question, the total votes received by each candidate in question on ballots that were properly completed by each voter and the total votes received by each candidate in question on ballots that were not properly completed by each voter. Such report shall be filed with the Secretary of the State who shall immediately forward such report to The University of Connecticut for analysis. The University of Connecticut shall file a written report with the Secretary of the State regarding such analysis that describes any discrepancies identified. After receipt of such report, the Secretary of the State shall file such report with the State Elections Enforcement Commission.

(e) For the purposes of this section, a ballot that has not been properly completed will be deemed to be a ballot on which (1) votes have been marked by the voter outside the vote targets, (2) votes have been marked by the voter using a manual marking device that cannot be read by the voting tabulator, or (3) in the judgment of the registrars of voters, the voter marked the ballot in such a manner that the voting tabulator may not have read the marks as votes cast.

(f) Notwithstanding the provisions of section 9-311, the Secretary of the State shall order a discrepancy recanvass of the returns of an election or primary for any office if a discrepancy, as defined in subsection (o) of this section, exists where the margin of victory in the race for such office is less than the amount of the discrepancy multiplied by the total number of voting districts where such race appeared on the ballot, provided in a year in which the Secretary of the State is a candidate for an office on the ballot and that office is subject to an audit as provided by this section, the State Elections Enforcement Commission shall order a discrepancy recanvass if a discrepancy, as defined by subsection (o) of this section, has occurred that could affect the outcome of the election or primary for such office.

(g) If The University of Connecticut report described in subsection (d) of this section indicates that a voting tabulator failed to record votes accurately and in the manner provided by the general statutes, the Secretary of the State shall require that the voting tabulator be examined and recertified by the Secretary of the State, or the Secretary’s designee. Nothing in this subsection shall be construed to prohibit the Secretary of the State from requiring that a voting tabulator be examined and recertified.

(h) The audit report filed pursuant to subsection (d) of this section shall be open to public inspection and may be used as prima facie evidence of a discrepancy in any contest arising pursuant to chapter 149 or for any other cause of action arising from such election or primary.

(i) If the audit officials are unable to reconcile the manual count with the electronic vote tabulation and discrepancies, the Secretary of the State shall conduct such further investigation of the voting tabulator malfunction as may be necessary for the purpose of reviewing whether or not to decertify the voting tabulator or tabulators in question or to order the voting tabulator to be examined and recertified pursuant to subsection (g) of this section. Any report produced by the Secretary of the State as a result of such investigation shall be filed with the State Elections Enforcement Commission and the commission may initiate such further investigation in accordance with subdivision (1) of subsection (a) of section 9-7b as may be required to determine if any violations of the general statutes concerning election law have been committed.

(j) The individual paper ballots used at an election or primary shall be carefully preserved and returned in their designated receptacle in accordance with the requirements of section 9-266 or 9-310, whichever is applicable.

(k) Nothing in this section shall be construed to preclude any candidate or elector from seeking additional remedies pursuant to chapter 149.

(l) After an election or primary, any voting tabulator may be kept locked for a period longer than that prescribed by sections 9-266, 9-310 and 9-447, if such an extended period is ordered by either a court of competent jurisdiction, the Secretary of the State or the State Elections Enforcement Commission. Either the court or the Secretary of the State may order an audit of such voting tabulator to be conducted by such persons as the court or the Secretary of the State may designate, provided the State Elections Enforcement Commission may order such an audit under the circumstances prescribed in subsection (f) of this section. If the machine utilized in such election or primary is an optical scan voting system, such order to lock such machine shall include the tabulator, memory card and all other components and processes utilized in the programming of such machine.

(m) The Secretary of the State may adopt regulations, in accordance with the provisions of chapter 54, as may be necessary for the conduct of the manual tabulation of the paper ballots described in subsection (a) of this section and to establish guidelines for expanded audits when there are differences between the manual and tabulator counts.

(n) Notwithstanding any provision of the general statutes, the Secretary of the State shall have access to the code in any voting machine whenever any problem is discovered as a result of the audit described in subsection (a) of this section.

(o) As used in this section, “discrepancy” means any difference in vote totals between tabulator and manual counts in a voting district that exceeds one-half of one per cent of the lesser amount of the vote totals between tabulator and manual counts where such differences cannot be resolved through an accounting of ballots that were not marked properly in accordance with subsection (e) of this section, “state election” means “state election”, as defined in section 9-1, and “municipal election” means a municipal election held pursuant to section 9-164.

(P.A. 07-194, S. 1; P.A. 11-20, S. 35.)

History: P.A. 07-194 effective July 5, 2007; P.A. 11-20 replaced “machine” with “tabulator” throughout, replaced “machine or machines” with “tabulator or tabulators” in Subsec. (i) and deleted reference to Sec. 9-302 in Subsec. (j), effective May 24, 2011.



Section 9-321 - Return by moderator of election of town clerk and registrar of vital statistics.

Section 9-321 is repealed.

(1949 Rev., S. 522; 1953, S. 799d; P.A. 88-45, S. 3.)



Section 9-322 - Failure of moderator to make returns.

Each moderator of an election who neglects to make any return required by law shall be fined twenty dollars.

(1949 Rev., S. 526; 1953, S. 257d.)



Section 9-322a - Correction of errors in returns. Clerk to file listing of returns. Certification of lists.

(a) Not later than seven days following each regular state election, the head moderator, registrars of voters and town clerk for each town divided into voting districts shall meet to identify any error in the returns. Not later than fourteen days following each regular state election, the head moderator shall correct any error identified and file an amended return with the Secretary of the State and the registrars of voters.

(b) Not later than twenty-one days following each regular state election, the town clerk of each town divided into voting districts shall file with the Secretary of the State a consolidated listing, in tabular format, as prescribed by the Secretary of the State, of the official returns of each such voting district for all offices voted on at such election, including the total number of votes cast for each candidate, the total number of names on the registry list, and the total number of names checked as having voted, in each such district. The town clerk of such town shall certify that he or she has examined the lists transmitted under this section to determine whether there are any discrepancies between the total number of votes cast for a candidate at such election in such town, including for any recanvass conducted pursuant to section 9-311 or 9-311a, and the sum of the votes cast for the same candidate in all voting districts in such town. In the case of any such discrepancy, the town clerk shall notify the head moderator and certify that such discrepancy has been rectified. Each listing filed under this section shall be retained by the Secretary of the State not less than ten years after the date of the election for which it was filed.

(P.A. 82-426, S. 13, 14; Sept. Sp. Sess. P.A. 09-7, S. 115; P.A. 13-296, S. 1.)

History: Sept. Sp. Sess. P.A. 09-7 reduced amount of time that town clerks must submit election returns showing district results from within 60 to not later than 21 days following election, provided that results shall be presented in format prescribed by Secretary, and required town clerks to certify that they have examined lists to determine whether discrepancies exist and further certify that any such discrepancy has been rectified, effective October 5, 2009; P.A. 13-296 designated existing provisions as Subsec. (b) and added Subsec. (a) re correction of errors in returns, effective January 1, 2014.



Section 9-322b - Candidate elected to two or more offices in a municipality and prohibited from holding more than one office. Determination of officeholder.

Notwithstanding the provisions of this title, if a candidate is elected to two or more offices in a municipality at the same election and is prohibited by any provision of the general statutes, a charter or an ordinance from holding more than one such office, the candidate shall notify the registrars of voters and the municipal clerk of the office to which the candidate declines election, and the candidate for such office who receives the next highest number of votes at such election shall be deemed to have been elected to such office.

(P.A. 05-235, S. 31.)

History: P.A. 05-235 effective July 1, 2005.






Chapter 149 - Elections and Primaries: Contested

Section 9-323 - Contests and complaints in election of presidential electors, U.S. senator and representative.

Any elector or candidate who claims that he is aggrieved by any ruling of any election official in connection with any election for presidential electors and for a senator in Congress and for representative in Congress or any of them, held in his town, or that there was a mistake in the count of the votes cast at such election for candidates for such electors, senator in Congress and representative in Congress, or any of them, at any voting district in his town, or any candidate for such an office who claims that he is aggrieved by a violation of any provision of section 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in the casting of absentee ballots at such election, may bring his complaint to any judge of the Supreme Court, in which he shall set out the claimed errors of such election official, the claimed errors in the count or the claimed violations of said sections. In any action brought pursuant to the provisions of this section, the complainant shall file a certification attached to the complaint indicating that a copy of the complaint has been sent by first-class mail or delivered to the State Elections Enforcement Commission. If such complaint is made prior to such election, such judge shall proceed expeditiously to render judgment on the complaint and shall cause notice of the hearing to be given to the Secretary of the State and the State Elections Enforcement Commission. If such complaint is made subsequent to the election, it shall be brought not later than fourteen days after the election or, if such complaint is brought in response to the manual tabulation of paper ballots authorized pursuant to section 9-320f, such complaint shall be brought not later than seven days after the close of any such manual tabulation, and in either such circumstance, the judge shall forthwith order a hearing to be had upon such complaint, upon a day not more than five or less than three days from the making of such order, and shall cause notice of not less than three or more than five days to be given to any candidate or candidates whose election may be affected by the decision upon such hearing, to such election official, to the Secretary of the State, to the State Elections Enforcement Commission and to any other party or parties whom such judge deems proper parties thereto, of the time and place for the hearing upon such complaint. Such judge, with two other judges of the Supreme Court to be designated by the Chief Court Administrator, shall, on the day fixed for such hearing and without unnecessary delay, proceed to hear the parties. If sufficient reason is shown, such judges may order any voting tabulators to be unlocked or any ballot boxes to be opened and a recount of the votes cast, including absentee ballots, to be made. Such judges shall thereupon, in the case they, or any two of them, find any error in the rulings of the election official, any mistake in the count of such votes or any violation of said sections, certify the result of their finding or decision, or the finding or decision of a majority of them, to the Secretary of the State before the first Monday after the second Wednesday in December. Such judges may order a new election or a change in the existing election schedule, provided such order complies with Section 302 of the Help America Vote Act, P.L. 107-252, as amended from time to time. Such certificate of such judges, or a majority of them, shall be final upon all questions relating to the rulings of such election officials, to the correctness of such count and, for the purposes of this section only, such claimed violations, and shall operate to correct the returns of the moderators or presiding officers so as to conform to such finding or decision.

(1949 Rev., S. 1107; 1953, S. 801d; 1963, P.A. 307; P.A. 78-125, S. 6; P.A. 83-583, S. 2, 6; P.A. 84-511, S. 4, 15; P.A. 87-545, S. 1; P.A. 88-364, S. 14, 123; P.A. 95-88, S. 4; P.A. 04-74, S. 1; P.A. 05-288, S. 47; P.A. 07-194, S. 2; P.A. 10-43, S. 5; P.A. 11-20, S. 1.)

History: 1963 act added provisions re defeated candidate in first sentence, increased time within which a complaint may be brought from 3 to 10 days after election, clarified the counting of absentee ballots and changed the date by which certification must be made; P.A. 78-125 added candidate as claimant to aggrievement, deleted “the moderator of any election” following “ruling of” and substituted “any election official in connection with any election”, deleted provisions pertaining to defeated candidates, provided for judge to proceed expeditiously on complaint when made prior to election, provided for notice of hearing to election official, changed authority to assign judges to hear case to the chief court administrator, provided that judges may order a new election or a change in the existing election schedule and deleted provision for substitution in case judge unable to serve; P.A. 83-583 required a complainant to send or deliver a copy of the complaint to the state elections commission and required a judge to give notice of a hearing to the secretary of the state and the state elections commission; P.A. 84-511 changed name of elections commission to elections enforcement commission; P.A. 87-545 allowed candidate to bring complaint under this section if he claims that he is aggrieved by violation of any provision of Secs. 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in casting of absentee ballots; P.A. 88-364 made technical change; P.A. 95-88 changed time within which a complaint shall be brought from 10 to 14 days; P.A. 04-74 qualified judges’ authority to order a new election or a change in existing election schedule by adding “, provided such order complies with Section 302 of the Help America Vote Act, P.L. 107-252, as amended from time to time”, effective May 10, 2004; P.A. 05-288 made technical changes, effective July 13, 2005; P.A. 07-194 added deadline for filing of complaint if complaint is brought in response to manual tabulation of paper ballots authorized pursuant to Sec. 9-320f and made technical changes, effective July 5, 2007; P.A. 10-43 replaced requirement that complainant send by first-class mail or hand-deliver a copy of complaint to State Elections Enforcement Commission with requirement that complainant file a certification attached to complaint indicating that a copy of complaint has been sent by first-class mail or delivered to said commission; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators”, effective May 24, 2011.



Section 9-324 - Contests and complaints in election of state officers and judges of probate.

Any elector or candidate who claims that such elector or candidate is aggrieved by any ruling of any election official in connection with any election for Governor, Lieutenant Governor, Secretary of the State, State Treasurer, Attorney General, State Comptroller or judge of probate, held in such elector’s or candidate’s town, or that there has been a mistake in the count of the votes cast at such election for candidates for said offices or any of them, at any voting district in such elector’s or candidate’s town, or any candidate for such an office who claims that such candidate is aggrieved by a violation of any provision of section 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in the casting of absentee ballots at such election or any candidate for the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, Attorney General or State Comptroller, who claims that such candidate is aggrieved by a violation of any provision of sections 9-700 to 9-716, inclusive, may bring such elector’s or candidate’s complaint to any judge of the Superior Court, in which such elector or candidate shall set out the claimed errors of such election official, the claimed errors in the count or the claimed violations of said sections. In any action brought pursuant to the provisions of this section, the complainant shall send a copy of the complaint by first-class mail, or deliver a copy of the complaint by hand, to the State Elections Enforcement Commission. If such complaint is made prior to such election, such judge shall proceed expeditiously to render judgment on the complaint and shall cause notice of the hearing to be given to the Secretary of the State and the State Elections Enforcement Commission. If such complaint is made subsequent to the election, it shall be brought not later than fourteen days after the election or, if such complaint is brought in response to the manual tabulation of paper ballots authorized pursuant to section 9-320f, such complaint shall be brought not later than seven days after the close of any such manual tabulation and, in either such circumstance, such judge shall forthwith order a hearing to be had upon such complaint, upon a day not more than five nor less than three days from the making of such order, and shall cause notice of not less than three nor more than five days to be given to any candidate or candidates whose election may be affected by the decision upon such hearing, to such election official, the Secretary of the State, the State Elections Enforcement Commission and to any other party or parties whom such judge deems proper parties thereto, of the time and place for the hearing upon such complaint. Such judge shall, on the day fixed for such hearing and without unnecessary delay, proceed to hear the parties. If sufficient reason is shown, such judge may order any voting tabulators to be unlocked or any ballot boxes to be opened and a recount of the votes cast, including absentee ballots, to be made. Such judge shall thereupon, in case such judge finds any error in the rulings of the election official, any mistake in the count of the votes or any violation of said sections, certify the result of such judge’s finding or decision to the Secretary of the State before the fifteenth day of the next succeeding December. Such judge may order a new election or a change in the existing election schedule. Such certificate of such judge of such judge’s finding or decision shall be final and conclusive upon all questions relating to errors in the rulings of such election officials, to the correctness of such count, and, for the purposes of this section only, such claimed violations, and shall operate to correct the returns of the moderators or presiding officers, so as to conform to such finding or decision, unless the same is appealed from as provided in section 9-325.

(1949 Rev., S. 1105; 1953, S. 802d; 1963, P.A. 363; P.A. 78-125, S. 7; P.A. 83-583, S. 3, 6; P.A. 84-511, S. 5, 15; P.A. 87-545, S. 2; P.A. 95-88, S. 5; P.A. 00-99, S. 32, 154; Oct. 25 Sp. Sess. P.A. 05-5, S. 43; P.A. 07-194, S. 3; P.A. 11-20, S. 1.)

History: 1963 act added provisions re defeated candidate in first sentence, increased time within which complaint may be brought from 3 to 10 days after election, clarified counting of absentee ballots and changed date by which certification of decision must be made; P.A. 78-125 changed application to “any elector or candidate who claims that he is aggrieved by any ruling of an election official in connection with any election”, added sheriff and judge of probate to the enumerated offices, deleted provisions pertaining to defeated candidates, provided for expeditious handling of complaints made prior to election, provided for notice to “such election official”, provided that judge may order a new election or a change in the existing election schedule and deleted provision for substitution in case judge unable to serve; P.A. 83-583 required a complainant to send or deliver a copy of the complaint to the state elections commission and required a judge to give notice of a hearing to the secretary of the state and the state elections commission; P.A. 84-511 changed name of elections commission to elections enforcement commission; P.A. 87-545 allowed candidate to bring complaint under this section if he claims that he is aggrieved by violation of any provision of Secs. 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in casting of absentee ballots; P.A. 95-88 changed time within which a complaint shall be brought from 10 to 14 days; P.A. 00-99 deleted reference to sheriff, effective December 1, 2000; Oct. 25 Sp. Sess. P.A. 05-5 authorized complaint by candidate for state office who claims aggrievement by violation of provision of Secs. 9-700 to 9-716, inclusive, and made technical changes, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 07-194 added deadline for filing of complaint if complaint is brought in response to manual tabulation of paper ballots authorized pursuant to Sec. 9-320f, effective July 5, 2007; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators”, effective May 24, 2011.

Superior court judge may not order recount of ballots for state legislators. 6 CS 435. Section broadly states, in clear and unambiguous terms, that a violation of Secs. 9-700 to 9-716 provides a candidate aggrieved by such violation a cause of action. 51 CS 483.



Section 9-325 - Appeals and reservations of law to be taken to Supreme Court.

If, upon any such hearing by a judge of the Superior Court, any question of law is raised which any party to the complaint claims should be reviewed by the Supreme Court, such judge, instead of filing the certificate of his finding or decision with the Secretary of the State, shall transmit the same, including therein such questions of law, together with a proper finding of facts, to the Chief Justice of the Supreme Court, who shall thereupon call a special session of said court for the purpose of an immediate hearing upon the questions of law so certified. A copy of the finding and decision so certified by the judge of the Superior Court, together with the decision of the Supreme Court, on the questions of law therein certified, shall be attested by the clerk of the Supreme Court, and by him transmitted to the Secretary of the State forthwith. The finding and decision of the judge of the Superior Court, together with the decision of the Supreme Court on the questions of law thus certified, shall be final and conclusive upon all questions relating to errors in the rulings of the election officials and to the correctness of such count and shall operate to correct the returns of the moderators or presiding officers so as to conform to such decision of said court. Nothing in this section shall be considered as prohibiting an appeal to the Supreme Court from a final judgment of the Superior Court. The judges of the Supreme Court may establish rules of procedure for the speedy and inexpensive hearing of such appeals within fifteen days of such judgment of a judge of the Superior Court.

(1949 Rev., S. 1106; 1953, S. 803d; P.A. 78-125, S. 10.)

History: P.A. 78-125 changed limiting day in December by which decision of supreme court to be transmitted to secretary of the state to “forthwith”, changed reference to errors in rulings of “moderator” to “election officials”, clarified authority of supreme court to rule on final judgment of superior court and provided for establishment of rules for speedy hearing of appeals.



Section 9-326 - Contest in election of sheriff or judge of probate.

Section 9-326 is repealed.

(1949 Rev., S. 1096; 1953, S. 804d; P.A. 78-125, S. 13.)



Section 9-327 - Bond of complainant.

The complainant in any complaint or proceeding under sections 9-323, 9-324, 9-328 or 9-329a, shall give a good and sufficient bond for prosecution for the payment of costs, and the judge or judges hearing such application shall make such order regarding the payment of the costs in such action as may be equitable and may render judgment and issue execution therefor.

(1949 Rev., S. 1113; 1953, S. 805d; P.A. 78-125, S. 8.)

History: P.A. 78-125 deleted “for the correction of errors of a moderator or for a recount of votes” and cross referenced Secs. 9-323, 9-324, 9-328 or 9-449.



Section 9-328 - Contests and complaints in election of municipal officers and nomination of justices of the peace.

Any elector or candidate claiming to have been aggrieved by any ruling of any election official in connection with an election for any municipal office or a primary for justice of the peace, or any elector or candidate claiming that there has been a mistake in the count of votes cast for any such office at such election or primary, or any candidate in such an election or primary claiming that he is aggrieved by a violation of any provision of sections 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in the casting of absentee ballots at such election or primary, may bring a complaint to any judge of the Superior Court for relief therefrom. In any action brought pursuant to the provisions of this section, the complainant shall send a copy of the complaint by first-class mail, or deliver a copy of the complaint by hand, to the State Elections Enforcement Commission. If such complaint is made prior to such election or primary, such judge shall proceed expeditiously to render judgment on the complaint and shall cause notice of the hearing to be given to the Secretary of the State and the State Elections Enforcement Commission. If such complaint is made subsequent to such election or primary, it shall be brought not later than fourteen days after such election or primary, except that if such complaint is brought in response to the manual tabulation of paper ballots, authorized pursuant to section 9-320f, such complaint shall be brought not later than seven days after the close of any such manual tabulation, to any judge of the Superior Court, in which he shall set out the claimed errors of the election official, the claimed errors in the count or the claimed violations of said sections. Such judge shall forthwith order a hearing to be had upon such complaint, upon a day not more than five nor less than three days from the making of such order, and shall cause notice of not less than three nor more than five days to be given to any candidate or candidates whose election or nomination may be affected by the decision upon such hearing, to such election official, the Secretary of the State, the State Elections Enforcement Commission and to any other party or parties whom such judge deems proper parties thereto, of the time and place for the hearing upon such complaint. Such judge shall, on the day fixed for such hearing and without unnecessary delay, proceed to hear the parties. If sufficient reason is shown, he may order any voting tabulators to be unlocked or any ballot boxes to be opened and a recount of the votes cast, including absentee ballots, to be made. Such judge shall thereupon, if he finds any error in the rulings of the election official or any mistake in the count of the votes, certify the result of his finding or decision to the Secretary of the State before the tenth day succeeding the conclusion of the hearing. Such judge may order a new election or primary or a change in the existing election schedule. Such certificate of such judge of his finding or decision shall be final and conclusive upon all questions relating to errors in the ruling of such election officials, to the correctness of such count, and, for the purposes of this section only, such claimed violations, and shall operate to correct the returns of the moderators or presiding officers, so as to conform to such finding or decision, except that this section shall not affect the right of appeal to the Supreme Court and it shall not prevent such judge from reserving such questions of law for the advice of the Supreme Court as provided in section 9-325. Such judge may, if necessary, issue his writ of mandamus, requiring the adverse party and those under him to deliver to the complainant the appurtenances of such office, and shall cause his finding and decree to be entered on the records of the Superior Court in the proper judicial district.

(1949 Rev., S. 527; 1953, S. 806d; 1957, P.A. 526, S. 7; 1963, P.A. 163; P.A. 74-109, S. 8, 11; P.A. 78-125, S. 9; P.A. 83-583, S. 4, 6; P.A. 84-511, S. 6, 15; P.A. 87-545, S. 3; P.A. 95-88, S. 6; P.A. 07-194, S. 5; P.A. 11-20, S. 1.)

History: 1963 act reduced time within which a complaint may be brought from 60 to 10 days after the election and conformed procedure to be followed to that for contests in state offices; P.A. 74-109 changed reference to “election” to the office of justice of the peace to “nominated of a primary” and conformed the other references to that office accordingly, effective upon adoption of Senate Joint Resolution No. 22 of the 1973 session as an amendment to the constitution of Connecticut; P.A. 78-125 clarified application of section to “elector or candidate claiming to have been aggrieved by any ruling of any election official in connection with an election”, provided for expeditious handling of complaint made prior to election or primary and where complaint is made subsequent to election or primary, for notice to election official, further provided that judge may order a new election or primary or a change in the existing election schedule, deleted qualification of “for the reservation of questions arising therefrom” to the right of appeal to the supreme court and also deleted the qualification “by consent of all parties” from “reserving such questions of law” and cross referenced Sec. 9-325, and deleted provision for substitution in case judge unable to serve; P.A. 83-583 required a complainant to send or deliver a copy of the complaint to the state elections commission and required a judge to give notice of a hearing to the secretary of the state and the state elections commission; P.A. 84-511 changed name of elections commission to elections enforcement commission; P.A. 87-545 allowed candidate to bring complaint under this section if he claims that he is aggrieved by violation of any provision of Secs. 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in casting of absentee ballots; P.A. 95-88 changed time within which a complaint shall be brought from 10 to 14 days; P.A. 07-194 added deadline for filing of complaint if complaint is brought in response to manual tabulation of paper ballots authorized pursuant to Sec. 9-320f and made technical changes, effective July 5, 2007; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators”, effective May 24, 2011.

Cited. 8 CS 234; 10 CS 258. Statutory petition does not preclude plaintiff from seeking to have writ of mandamus issued. 18 CS 72. Cited. 21 CS 482.



Section 9-329 - Appeal to Supreme Court.

Section 9-329 is repealed.

(1949 Rev., S. 528; 1953, S. 807d; P.A. 78-125, S. 13; 78-280, S. 2, 127.)



Section 9-329a - (Formerly Sec. 9-449). Contests and complaints in connection with any primary.

(a) Any (1) elector or candidate aggrieved by a ruling of an election official in connection with any primary held pursuant to (A) section 9-423, 9-425 or 9-464, or (B) a special act, (2) elector or candidate who alleges that there has been a mistake in the count of the votes cast at such primary, or (3) candidate in such a primary who alleges that he is aggrieved by a violation of any provision of sections 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in the casting of absentee ballots at such primary, may bring his complaint to any judge of the Superior Court for appropriate action. In any action brought pursuant to the provisions of this section, the complainant shall file a certification attached to the complaint indicating that a copy of the complaint has been sent by first-class mail or delivered to the State Elections Enforcement Commission. If such complaint is made prior to such primary such judge shall proceed expeditiously to render judgment on the complaint and shall cause notice of the hearing to be given to the Secretary of the State and the State Elections Enforcement Commission. If such complaint is made subsequent to such primary it shall be brought, not later than fourteen days after such primary, or if such complaint is brought in response to the manual tabulation of paper ballots, described in section 9-320f, such complaint shall be brought, not later than seven days after the close of any such manual tabulation, to any judge of the Superior Court.

(b) Such judge shall forthwith order a hearing to be held upon such complaint upon a day not more than five nor less than three days after the making of such order, and shall cause notice of not less than three days to be given to any candidate or candidates in any way directly affected by the decision upon such hearing, to such election official, to the Secretary of the State, the State Elections Enforcement Commission and to any other person or persons, whom such judge deems proper parties thereto, of the time and place of the hearing upon such complaint. Such judge shall, on the day fixed for such hearing, and without delay, proceed to hear the parties and determine the result. If, after hearing, sufficient reason is shown, such judge may order any voting tabulators to be unlocked or any ballot boxes to be opened and a recount of the votes cast, including absentee ballots, to be made. Such judge shall thereupon, if he finds any error in the ruling of the election official, any mistake in the count of the votes or any violation of said sections, certify the result of his finding or decision to the Secretary of the State before the tenth day following the conclusion of the hearing. Such judge may (1) determine the result of such primary; (2) order a change in the existing primary schedule; or (3) order a new primary if he finds that but for the error in the ruling of the election official, any mistake in the count of the votes or any violation of said sections, the result of such primary might have been different and he is unable to determine the result of such primary.

(c) The certification by the judge of his finding or decision shall be final and conclusive upon all questions relating to errors in the ruling of such election official, to the correctness of such count, and, for the purposes of this section only, such alleged violations, and shall operate to correct any returns or certificates filed by the election officials, unless the same is appealed from as provided in section 9-325. In the event a new primary is held pursuant to such Superior Court order, the result of such new primary shall be final and conclusive unless a complaint is brought pursuant to this section. The clerk of the court shall forthwith transmit a copy of such findings and order to the Secretary of the State.

(June, 1955, S. 608d; November, 1955, S. N93; 1958 Rev., S. 9-121; 1963, P.A. 17, S. 73; 1969, P.A. 622, S. 1; P.A. 78-125, S. 12; P.A. 82-426, S. 7, 14; P.A. 83-583, S. 5, 6; P.A. 84-511, S. 7, 15; P.A. 86-164, S. 1, 2; P.A. 87-203, S. 1; 87-545, S. 4; P.A. 95-88, S. 7; P.A. 97-154, S. 3, 27; P.A. 03-241, S. 7; P.A. 07-194, S. 4; P.A. 10-43, S. 6; P.A. 11-20, S. 1.)

History: 1963 act restated prior provisions; 1969 act clarified application of section as to who may bring complaint and expanded the remedies available; P.A. 78-125 further clarified who may bring complaint and provided for expeditious handling of complaint made prior to primary and deleted provision for substitution of judge; in 1979 Sec. 9-449 transferred to Sec. 9-329a; P.A. 82-426 amended section to apply to paper ballots and absentee ballots, to allow judge to change primary schedule and to order new primary; P.A. 83-583 required a complainant to send or deliver a copy of the complaint to the state elections commission and required a judge to give notice of a hearing to the secretary of the state and the state elections commission; P.A. 84-511 changed name of elections commission to elections enforcement commission; P.A. 86-164 changed time limit for appeal from 3 to 5 days; P.A. 87-203 changed time limit for appeal from 5 to 10 days; P.A. 87-545 allowed candidate to bring complaint under this section if he claims that he is aggrieved by violation of any provision of Secs. 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in casting of absentee ballots; P.A. 95-88 changed time within which a complaint shall be brought from 10 to 14 days; P.A. 97-154 divided section into Subsecs., inserted Subdiv. and Subpara. indicators in Subsec. (a), adding Subdiv. (1)(B) re primary held pursuant to a special act, effective July 1, 1997 (Revisor’s note: In Subsec. (a)(2) the word “or” in the phrase “candidate or who” was deleted editorially by the Revisors for grammatical correctness); P.A. 03-241 deleted reference to Sec. 9-424 and made technical changes in Subsec. (a)(1), effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 07-194 amended Subsec. (a) to add deadline for filing of complaint if complaint is brought in response to manual tabulation of paper ballots authorized pursuant to Sec. 9-320f and make a technical change, effective July 5, 2007; P.A. 10-43 amended Subsec. (a) to replace requirement that complainant send by first-class mail or hand-deliver a copy of complaint to State Elections Enforcement Commission with requirement that complainant file a certification attached to complaint indicating that a copy of complaint has been sent by first-class mail or delivered to said commission; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators” in Subsec. (b), effective May 24, 2011.

Under former section, respondents were deprived of right to vote in a Democratic party primary, but court could not order new election as it had to act in strict conformity with statute which authorized recount only. 28 CS 85.

Subsec. (b):

Despite requirement that parties be heard “without delay”, if plaintiff’s failure to correctly cite section as basis for action does not prevent defendants from adequately preparing for trial, then defendant may not prevail on a motion to dismiss based on such failure. 285 C. 618.



Section 9-329b - Removal of candidate’s name from ballot.

At any time prior to a primary held pursuant to sections 9-423, 9-425 and 9-464, or a special act or prior to any election, the Superior Court may issue an order removing a candidate from a ballot where it is shown that said candidate is improperly on the ballot.

(P.A. 78-125, S. 5; P.A. 97-154, S. 4, 27; P.A. 03-241, S. 8; P.A. 11-20, S. 1.)

History: P.A. 97-154 applied section to a primary held pursuant to a special act, effective July 1, 1997; P.A. 03-241 deleted reference to Sec. 9-424, effective January 1, 2004, and applicable to primaries and elections held on or after that date; pursuant to P.A. 11-20, “ballot label” was changed editorially by the Revisors to “ballot”, effective May 24, 2011.

See Sec. 9-323 re contests and complaints in election of presidential electors, U.S. senator and U.S. representative.

See Sec. 9-324 re contests and complaints in election of state officers and probate judges.

See Sec. 9-328 re contests and complaints in election of municipal officers and in nomination of justices of the peace.

See Sec. 9-329a re contests and complaints in connection with primaries.



Section 9-330 - Examination and testing of tabulators.

Any judge having jurisdiction over any action brought under section 9-323, 9-324, 9-328 or 9-329a shall have the power, if sufficient reason is shown, to order the examination and testing of any voting tabulators.

(1957, P.A. 526, S. 8; P.A. 78-125, S. 11; P.A. 97-154, S. 5, 27; P.A. 11-20, S. 1.)

History: P.A. 78-125 deleted reference to Sec. 9-326, repealed by the same act; P.A. 97-154 inserted reference to Sec. 9-329a, effective July 1, 1997; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators”, effective May 24, 2011.



Section 9-331 - Tie vote for or vacancy in office of sheriff.

Section 9-331 is repealed, effective December 1, 2000.

(1949 Rev., S. 1095; 1953, S. 809d; P.A. 00-99, S. 153, 154.)



Section 9-332 - Adjourned election in tie vote. Withdrawal of candidate.

If the electors fail to choose a candidate for any office by reason of an equality of votes at any election, and no provision is otherwise made by law for the election of a candidate to such office, such election shall stand adjourned for three weeks at the same hour at which the first election was held. Ballots of the same form and description as described in sections 9-250 to 9-256, inclusive, except that such ballots shall contain only the names of the candidates for whom the same are to be voted, shall be used in the election on such adjourned day, and the election shall be conducted in the same manner as on the first day, except that the votes shall be cast for such officer only. Ballots for such election shall be provided forthwith by the clerk of the municipality wherein such election stands adjourned, and such clerk shall furnish the Secretary of the State with an accurate list of all candidates to be voted for at such adjourned election. The clerk of the municipality wherein such election so stands adjourned shall, at least three days prior to the day of such adjourned election, give notice of the day, hours, place and purpose thereof by publishing such notice in a newspaper published in such municipality or having a circulation therein. No such election shall be held if prior to such election all but one of the candidates for such office die, withdraw their names or for any reason become disqualified to hold such office, and, in such event, the remaining candidate shall be deemed to be lawfully elected to such office. No withdrawal shall be valid until the candidate who has withdrawn has filed a letter of withdrawal signed by such candidate with the Secretary of the State or, in the case of a municipal office, until the candidate who has withdrawn has filed a letter of withdrawal signed by such candidate with the municipal clerk. When such an election is required to be held under the provisions of this section for any office other than a municipal office, and prior to such election all but one of the candidates for such office die, withdraw their names or for any reason become disqualified to hold such office, the Secretary of the State shall forthwith notify the clerk of each municipality wherein such election was to have been held of such fact, and shall forthwith direct each such clerk that such election shall not be held. In the case of a multiple opening office only the names of those candidates whose votes are equal shall be placed on the ballot of the adjourned election.

(1949 Rev., S. 1085; 1953, S. 808d; 1959, P.A. 50; 1961, P.A. 259; P.A. 80-281, S. 15, 31; P.A. 95-88, S. 8; P.A. 11-20, S. 1.)

History: 1959 act provided for three days notice of new day, hours, place and purpose of adjourned election; 1961 act provided that election not be held when all candidates but one have died, withdrawn, or become disqualified; P.A. 80-281 changed from one to two weeks the time in which the election stands adjourned and further provided that in the case of a multiple opening office only names of candidates whose votes are equal shall be placed on ballot; P.A. 95-88 changed time an election stands adjourned from two to three weeks; pursuant to P.A. 11-20, “ballot label” and “ballot labels” were changed editorially by the Revisors to “ballot” and “ballots”, respectively, effective May 24, 2011.

See Sec. 9-173 re plurality vote required for election.

See Sec. 9-188 re tie vote in election of first selectman.

See Sec. 9-218 re tie vote in election of probate judge.

See Sec. 9-315 re tie vote in election of presidential electors.






Chapter 150 - Elections: Campaign Financing (See Chapter 155)

Section 9-334 to 9-343 - Forms for statements. Definitions. Principal campaign treasurer and campaign treasurers, appointment, duties. Contributions. Filing of statements and reports, fee. Contributions or expenditures by: Stock corporations and other business organizations to candidates, parties, committees, organizations, political committees established by organizations, individuals, party committees and ongoing political committees, candidate committees, political committees formed solely to aid or promote success or defeat of a constitutional amendment or referendum question. Statement of organization by political committees, filing, contents. Regulation of campaign expenditures, generally.

Sections 9-334 to 9-343, inclusive, are repealed.

(1949 Rev., S. 1156–1161, 1163–65; 1953, S. 811d–820d; 1957, P.A. 400, S. 1–3; 1961, P.A. 15; 263; 517, S. 74; 1963, P.A. 473; 1967, P.A. 592, S. 17–25; 1971, P.A. 736, S. 1; 844, S. 1; 1972, P.A. 67; P.A. 73-61, S. 1; P.A. 74-183, S. 184, 291; 74-189, S. 2–9, 24; 74-213, S. 5, 9; 74-338, S. 81, 83, 94; P.A. 75-273, S. 1, 3; 75-571, S. 2–12, 33, 34; P.A. 76-154, S. 1; 76-157, S. 1, 2; 76-275, S. 6, 9; 76-435, S. 14, 82; P.A. 77-158; 77-201, S. 1, 2; 77-471, S. 1, 4; 77-583, S. 1; P.A. 79-616, S. 1, 2, 24; 79-620, S. 2; P.A. 80-272, S. 1, 2; 80-281, S. 16–19; 80-432, S. 2, 3; P.A. 81-325, S. 1; 81-357, S. 1–12, 27; 81-360, S. 1, 4; 81-395, S. 1–3, 9; 81-434, S. 2, 3; 81-472, S. 8, 159; P.A. 82-39, S. 1–3, 6–8, 12; 82-54, S. 1, 6, 9; 82-122, S. 1, 2; 82-247, S. 13, 14; 82-472, S. 171, 172, 183; P.A. 83-336, S. 1, 2, 3, 4, 6; 83-560, S. 1, 6; P.A. 84-437, S. 2, 4; 84-511, S. 8, 15; P.A. 85-270, S. 1, 2, 7; 85-598, S. 1, 2, 8, 10; P.A. 86-99, S. 33, 34; 86-240, S. 1, 2, 11, 12.)



Section 9-345 and 9-346 - Penalties. Powers of state referees and judges.

Sections 9-345 and 9-346 are repealed.

(1949 Rev., S. 1167, 1170; 1953, S. 822d, 823d; 1961, P.A. 517, S. 97; 1972, P.A. 31; P.A. 74-183, S. 185, 291; 74-213, S. 6, 9; P.A. 75-571, S. 33, 34; P.A. 76-436, S. 351, 681; P.A. 86-99, S. 33, 34.)



Section 9-347 to 9-348dd - Preservation of testimony and securing of witnesses. Expenses of inquiry. Application of provisions. Formation of committees; designation and responsibilities of campaign treasurer and deputy treasurer; appointment and responsibilities of solicitor. Contributions. Deposit of contributions; anonymous contributions, disposition. Authorization of expenditures; liability for debt incurred; election day expenditures. Payment of authorized political expenses by checks of authorized banks, petty cash fund, reimbursement of committee workers for authorized expenditures from personal funds; preservation of records. Payment of permitted expenses by campaign treasurers; charitable and memorial contributions; honorariums for elected officials prohibited. Statements and reports required of campaign treasurers, generally; disposition of surpluses. Who may contribute for political purposes. Payment of election contest expenses. Acts prohibited as corrupt practices. Penalty. Forms, distribution, town clerk’s fee. Testimonial affairs limited. Principal campaign treasurer for each candidate and campaign treasurer for each committee, duties. Committees: Party; political, organized for ongoing political activities; political, established by organizations, generally. Contributions from joint bank accounts. Limit on contributions to candidates by individuals; unlimited expenditures by individuals permitted. Limits on contributions to committees by individuals. Limitation on campaign contributions and expenditures; expenditures defined. Expenditures by candidate on behalf of his own campaign, reimbursement of candidate by campaign treasurer for certain expenses. Political advertising.

Sections 9-347 to 9-348dd, inclusive, are repealed.

(1949 Rev., S. 1168, 1169; 1953, S. 824d. 825d; 1967, P.A. 592, S. 1–15; 1971, P.A. 161, S. 1; 736, S. 2; 844, S. 2; 1972, P.A. 32; P.A. 73-61, S. 2; 73-604; P.A. 74-183, S. 186, 291; 74-189, S. 1, 11–24; 74-198, S. 1–6; 74-202, S. 1–7; 74-213, S. 7, 9; 74-338, S. 79, 80, 82, 83, 94; P.A. 75-273, S. 2, 3; 75-482, S. 1–5; 75-506, S. 1, 2; 75-571, S. 13–31, 33, 34; P.A. 76-154, S. 2, 3; 76-156, S. 1, 2; 76-264, S. 1–3; 76-270, S. 1, 2; 76-275, S. 1–5, 7, 9; P.A. 77-58; 77-64; 77-180; 77-471, S. 2, 3; 77-583, S. 2; 77-604, S. 57, 84; P.A. 78-51; 78-153, S. 31, 32; 78-280, S. 2, 16, 17, 127; P.A. 79-351; 79-377, S. 1, 2; 79-381, S. 1–4; 79-438; 79-616, S. 3, 4, 24; 79-620, S. 1; 79-631, S. 99, 111; P.A. 80-212, S. 2–4; 80-223; 80-271, S. 1–3; 80-281, S. 20–27, 31; 80-289, S. 1, 2; 80-483, S. 35, 186; P.A. 81-325, S. 2–16; 81-357, S. 13–27; 81-360, S. 2–4; 81-395, S. 4, 5, 8, 9; 81-467, S. 6, 8; 81-472, S. 121, 159; P.A. 82-39, S. 4, 5, 9–12; 82-54, S. 2–5, 7–9; 82-426, S. 8, 14; 82-472, S. 28, 183; P.A. 83-336, S. 5, 6; 83-410; 83-560, S. 2–6; P.A. 84-192, S. 1–3; 84-511, S. 9–15; P.A. 85-270, S. 3–7; 85-598, S. 3–7, 10; 85-613, S. 21, 154; P.A. 86-99, S. 33, 34; 86-240, S. 3, 4, 11, 12.)






Chapter 150a - Computerization of Campaign Finance Statements and Data (See Chapter 156)



Chapter 151 - Elections: Prohibited Acts and Penalties

Section 9-349 - Unlawful sessions of board for admission.

Section 9-349 is repealed.

(1949 Rev., S. 1120; 1953, S. 826d; P.A. 83-391, S. 23, 24.)



Section 9-350 - Failure to warn election.

Any person whose duty it is to warn any election and who fails to warn such election as required by law shall be fined not more than five hundred dollars.

(1949 Rev., S. 1118; 1953, S. 827d.)



Section 9-351 - Delay in counting or declaring vote.

Any moderator of any election or voting district who, wilfully and without cause, delays the counting or declaration of the number of votes cast shall be fined not less than one hundred dollars nor more than five hundred dollars or be imprisoned not less than six months nor more than one year.

(1949 Rev., S. 1119; 1953, S. 828d.)



Section 9-352 - Tampering with tabulator by election official.

Any election official who, with intent to cause or permit any voting tabulator to fail to correctly register all votes cast thereon, tampers with or disarranges such tabulator in any way or any part or appliance thereof, or causes such tabulator to be used or consents to its being used for voting at any election with knowledge of the fact that the same is not in order, or not perfectly set and adjusted to correctly register all votes cast thereon, or who, for the purpose of defrauding or deceiving any elector or of causing it to be doubtful for what candidate or candidates or proposition any vote is cast, or causing it to appear upon such tabulator that votes cast for one candidate or proposition were cast for another candidate or proposition, removes, changes or mutilates any ballot shall be guilty of a class D felony.

(1949 Rev., S. 1220; 1953, S. 829d; P.A. 87-382, S. 36, 55; P.A. 11-20. S. 19; P.A. 13-258, S. 37.)

History: P.A. 87-382 deleted references to “ticket”; P.A. 11-20 replaced “machine” with “tabulator” and “ballot label” with “ballot” and deleted language re description of the ballot label on a machine, effective May 24, 2011; P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.



Section 9-353 - False statement, certificate or return.

Any election official who, at the close of the polls, purposely causes the vote registered on the tabulator to be incorrectly taken down as to any candidate or proposition voted on, or who knowingly causes to be made or signed any false statement, certificate or return of any kind, of such vote, or who knowingly consents to any such act, shall be guilty of a class D felony.

(1949 Rev., S. 1221; 1953, S. 830d; P.A. 11-20, S. 1; P.A. 13-258, S. 38.)

History: Pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011; P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.



Section 9-354 - Improper printing of ballot.

Any person who prints or causes to be printed upon any official ballot the name of any person not a candidate of a party whose name is printed at the head of the column containing such nominees or who prints or causes to be printed any authorized ballot in any manner other than that prescribed by the Secretary of the State shall be guilty of a class D felony.

(1953, S. 831d; P.A. 11-20, S. 1; P.A. 13-258, S. 39.)

History: Pursuant to P.A. 11-20, “ballot label” was changed editorially by the Revisors to “ballot”, effective May 24, 2011; P.A. 13-258 changed penalty from fine of not less than $100 or more than $1,000 or imprisonment of not more than 5 years to a class D felony.



Section 9-355 - Official neglect or fraud.

Any person who, without reasonable cause, neglects to perform any of the duties required of him by the laws relating to elections or primaries and for which neglect no other punishment is provided, and any person who is guilty of fraud in the performance of any such duty, and any person who makes any unlawful alteration in any list required by law, shall be fined not more than three hundred dollars or be imprisoned not more than one year or be both fined and imprisoned. Any official who is convicted of fraud in the performance of any duty imposed upon him by any law relating to the registration or admission of electors or to the conduct of any election shall be disfranchised. Any public officer or any election official upon whom any duty is imposed by part I of chapter 147 and sections 9-308 to 9-311, inclusive, who wilfully omits or neglects to perform any such duty or does any act prohibited therein for which punishment is not otherwise provided shall be guilty of a class E felony.

(1949 Rev., S. 1121, 1217; 1953, S. 832d; P.A. 80-432, S. 1; P.A. 13-258, S. 21.)

History: P.A. 80-432 added application to primaries; P.A. 13-258 changed penalty from fine of not more than $2,000 and imprisonment of not more than 3 years to class E felony.



Section 9-356 - Neglect to elect grand jurors.

Section 9-356 is repealed.

(1949 Rev., S. 508; 1953, S. 833d; 1961, P.A. 15, S. 4.)



Section 9-357 - Fraudulent registration.

Any person who fraudulently procures himself or another to be registered as an elector shall be fined not more than five hundred dollars or imprisoned not more than one year or be both fined and imprisoned.

(1949 Rev., S. 1029; 1953, S. 834d.)



Section 9-358 - False swearing before registrar, moderator, board or State Elections Enforcement Commission.

Any person who, upon oath or affirmation, legally administered, wilfully and corruptly testifies or affirms, before any registrar of voters, any moderator of any election, primary or referendum, any board for admission of electors or the State Elections Enforcement Commission, falsely, to any material fact concerning the identity, age, residence or other qualifications of any person whose right to be registered or admitted as an elector or to vote at any election, primary or referendum is being passed upon and decided, shall be guilty of a class D felony and shall be disfranchised.

(1949 Rev., S. 1126; 1953, S. 835d; P.A. 05-235, S. 8; P.A. 06-196, S. 57.)

History: P.A. 05-235 applied section to testimony or affirmation before State Elections Enforcement Commission, added “primary or referendum” and substituted “guilty of a class D felony” for “imprisoned not more than two years”, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 9-359 - Absentee ballots.

Any (1) person who executes an absentee ballot for the purpose of informing any other person how he votes, or procures any absentee ballot to be prepared for such purpose, (2) municipal clerk or moderator, elector appointed to count any absentee ballot or other person who wilfully attempts to ascertain how any elector marked his absentee ballot or how it was cast, (3) person who unlawfully opens or fills out, except as provided in section 9-140a with respect to a person unable to write, any elector’s absentee ballot signed in blank, (4) person designated under section 9-140a who executes an absentee ballot contrary to the elector’s wishes, or (5) person who wilfully violates any provision of chapter 145, shall be guilty of a class D felony.

(1949 Rev., S. 1149; 1953, S. 836d; P.A. 74-96, S. 8, 9; P.A. 86-179, S. 45, 53; P.A. 95-177, S. 4, 7.)

History: P.A. 74-96 deleted “subject to the penalties provided in section 9-306” and substituted “guilty of a class D felony”, effective January 1, 1975; P.A. 86-179 made technical changes; P.A. 95-177 divided section into Subdivs., added Subdiv. (4) re certain persons designated under Sec. 9-140a and made technical changes, effective January 1, 1996.



Section 9-359a - False statement in absentee balloting. Class D felony.

(a) A person is guilty of false statement in absentee balloting when he intentionally makes a false written statement in or on or signs the name of another person to the application for an absentee ballot or the inner envelope accompanying any such ballot, which he does not believe to be true and which statement or signature is intended to mislead a public servant in the performance of his official function.

(b) False statement in absentee balloting is a class D felony.

(P.A. 74-96, S. 1, 9.)



Section 9-360 - Fraudulent voting.

Any person not legally qualified who fraudulently votes in any town meeting, primary, election or referendum in which the person is not qualified to vote, and any legally qualified person who, at such meeting, primary, election or referendum, fraudulently votes more than once at the same meeting, primary, election or referendum, shall be fined not less than three hundred dollars or more than five hundred dollars and shall be imprisoned not less than one year or more than two years and shall be disfranchised. Any person who votes or attempts to vote at any election, primary, referendum or town meeting by assuming the name of another legally qualified person shall be guilty of a class D felony and shall be disfranchised.

(1949 Rev., S. 1122, 1125; 1953, S. 837d; P.A. 82-176, S. 1, 3; P.A. 05-235, S. 9; P.A. 06-196, S. 58.)

History: P.A. 82-176 amended section to add prohibition against fraudulent voting in primaries, against voting in primaries by assuming the name of another and against voting more than once at a town meeting or primary; P.A. 05-235 added references to “referendum”, made a technical change and substituted “legally qualified person shall be guilty of a class D felony” for “who is registered or enrolled, as the case may be, shall be fined five hundred dollars and be imprisoned one year”, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 9-361 - Primary or enrollment violations.

The following persons shall be guilty of primary or enrollment violations: (1) Any person unlawfully voting or participating or attempting to vote or participate in any primary in which he is not eligible to vote or participate; (2) in towns divided into voting districts, any elector who registers or votes at any primary in a voting district other than the district in which such elector is legally entitled to vote at the time of such primary; (3) any elector who signs the name of another to a written application to register, without the knowledge and consent of the person whose name is signed thereto, or who falsely represents the contents of any written or printed form of application for enrollment with intent to secure the application of an elector for enrollment upon a list other than that of his true political preference; (4) any registrar or deputy registrar of voters who fails to hold sessions as provided in sections 9-51 and 9-53 or who fails to register an elector upon the oral or written application for enrollment of such elector, except as provided by law, or who fails to erase an elector’s name as provided in section 9-59 or who registers any elector upon an enrollment list other than that declared by such elector in his application as his political preference, or who removes or erases the name of any elector from any enrollment list except as provided by law; (5) any person who fails to properly serve any notice or citation required by sections 9-60 and 9-61 when directed so to do by any registrar or deputy registrar, or who makes any false return as to any such notice or citation; and (6) any moderator of a primary of the enrolled electors of a specified party, such primary being legally called for the nomination of candidates for any public elective office, who fails to comply with the requirements of chapter 153. The penalty for any such violation shall be a class D misdemeanor, except that any person found to have violated subdivision (1) or (2) of this section shall be guilty of a class D felony and shall be disfranchised.

(1949 Rev., S. 1186; 1953, June, 1955, S. 838d; November, 1955, S. N114; P.A. 87-509, S. 12, 24; P.A. 03-241, S. 16; P.A. 05-235, S. 10; P.A. 12-80, S. 118.)

History: P.A. 87-509, in Subdiv. (1), substituted “in which he is not eligible to vote or participate” for “of a political party other than that of the political party with which he has been enrolled”; P.A. 03-241 eliminated provision applying Subdiv. (6) to primary called for election of delegates to any political convention and made a technical change, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 05-235 added “, except that any person found to have violated subdivision (1) or (2) of this section shall be guilty of a class D felony and shall be disfranchised”, effective July 1, 2005; P.A. 12-80 changed penalty for any violation other than a violation of Subdiv. (1) or (2) from a fine of not more than $100 or imprisonment of not more than 60 days or both to a class D misdemeanor.

See Sec. 9-372 for applicable definitions.



Section 9-362 - Decision of election officials no bar to prosecution.

The decision of the board for admission of electors or of the registrars or of a moderator, as to a person’s right to be admitted to the elector’s oath, to registration or to cast his vote, shall, in no case, be a bar to a criminal prosecution for procuring himself to be made an elector or to be registered or for voting, without the qualifications required by law.

(1949 Rev., S. 1115; 1953, S. 839d.)



Section 9-363 - Circulation of misleading instructions.

Any person who, with intent to defraud any elector of his or her vote or cause any elector to lose his or her vote or any part thereof, gives in any way, or prints, writes or circulates, or causes to be written, printed or circulated, any improper, false, misleading or incorrect instructions or advice or suggestions as to the manner of voting on any tabulator, the following of which or any part of which would cause any elector to lose his or her vote or any part thereof, or would cause any elector to fail in whole or in part to register or record the same on the tabulator for the candidates of his or her choice, shall be guilty of a class D felony.

(1949 Rev., S. 1222; 1953, S. 840d; P.A. 11-20, S. 1; P.A. 12-193, S. 1.)

History: Pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011; P.A. 12-193 changed penalty from a fine of not more than $500 or imprisonment of not more than 5 years or both to a class D felony and made technical changes, effective July 1, 2012.



Section 9-364 - Influencing elector to refrain from voting.

Any person who, with intent to disenfranchise any elector, influences or attempts to influence by force or threat, bribery or corrupt, fraudulent or deliberately deceitful means any elector to stay away from any election shall be guilty of a class D felony.

(1949 Rev., S. 1123; 1953, S. 841d; P.A. 12-193, S. 2.)

History: P.A. 12-193 added provision re intent to disenfranchise an elector, inserted “by force or threat, bribery or corrupt, fraudulent or deliberately deceitful means” and changed penalty from a fine of not more than $500 and imprisonment of not more than 1 year or less than 3 months to a class D felony, effective July 1, 2012.



Section 9-364a - (Formerly Sec. 9-344). Acts prohibited in elections, primaries, referenda, caucuses and conventions. Penalties.

Any person who influences or attempts to influence by force or threat the vote, or by force, threat, bribery or corrupt means, the speech, of any person in a primary, caucus, referendum convention or election; or wilfully and fraudulently suppresses or destroys any vote or ballot properly given or cast or, in counting such votes or ballots, wilfully miscounts or misrepresents the number thereof; and any presiding or other officer of a primary, caucus or convention who wilfully announces the result of a ballot or vote of such primary, caucus or convention, untruly and wrongfully, shall be guilty of a class C felony.

(1949 Rev., S. 1162; 1953, S. 821d; P.A. 74-189, S. 10, 24; P.A. 81-467, S. 7, 8; P.A. 82-176, S. 2, 3; P.A. 12-193, S. 3.)

History: P.A. 74-189 added “referendum” to subject matter of prohibited influences or attempts, changed penalty from a fine between $25 and $100 to a fine of not more than $1,000 or imprisonment for not more than one year of both; in 1977 Sec. 9-344 transferred to Sec. 9-364a; P.A. 81-467 deleted reference to voting more than once or casting more than one ballot at a time; P.A. 82-176 added words “or election”; P.A. 12-193 changed penalty from a fine of not more than $1,000 or imprisonment of not more than 1 year or both to a class C felony, effective July 1, 2012.



Section 9-364b - Restrictions on incumbents’ use of public funds.

Section 9-364b is repealed.

(P.A. 78-153, S. 30, 32; P.A. 84-437, S. 3, 4.)



Section 9-365 - Employers’ threats.

Any person who (1) during the period that is sixty days or less prior to any election, municipal meeting, school district election or school district meeting, attempts to influence the vote of any operative in his or her employ by threats of withholding employment from him or her or by promises of employment, or (2) dismisses any operative from his or her employment on account of any vote he or she has given at any such election or meeting shall be guilty of a class D felony.

(1949 Rev., S. 1116; 1953, S. 842d; P.A. 12-193, S. 4.)

History: P.A. 12-193 added Subdiv. designators (1) and (2), changed penalty from a fine of not less than $100 or more than $500 or imprisonment of not less than 6 months or more than 12 months or both to a class D felony and made technical changes, effective July 1, 2012.



Section 9-366 - Interference with electors in voting.

Any person who induces or attempts to induce any elector to write, paste or otherwise place, on a ballot, or a table or booth used for voting, any name, sign or device of any kind, as a distinguishing mark by which to indicate to another how such elector voted, or enters into or attempts to form any agreement or conspiracy with any person to induce or attempt to induce electors or any elector to so place any distinguishing mark on such ballot, table or booth, or attempts to induce any elector to do anything with a view to enabling another person to see or know for what persons or any of them such elector votes, or enters into or attempts to form any agreement or conspiracy to induce any elector to do any act for the purpose of enabling another person or persons to see or know for what person or persons such elector votes, or attempts to induce any person to place himself or herself in such position, or to do any other act for the purpose of enabling him or her to see or know for what candidates any elector other than himself or herself votes, or himself or herself attempts to get in such position to do any act so that he or she will be enabled to see or know how any elector other than himself or herself votes, or does any act which invades or interferes with the secrecy of the voting or causes the same to be invaded or interfered with, shall be guilty of a class D felony.

(1949 Rev., S. 1219; 1953, S. 843d; P.A. 87-382, S. 37, 55; P.A. 11-20, S. 1; P.A. 12-193, S. 5.)

History: P.A. 87-382 deleted references to “ticket”; pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator”, effective May 24, 2011; P.A. 12-193 changed “write-in ballot” to “ballot”, replaced provision re voting tabulator with provisions re table or booth, changed penalty from imprisonment of not more than 5 years to a class D felony and made technical changes, effective July 1, 2012.



Section 9-367 - Tampering with ballot or voting tabulator.

Any person, not being an election official, who, with intent to cause or permit any ballot, voting tabulator or other appliance used in connection with such tabulator to fail to correctly register any vote cast upon such ballot, tabulator or other appliance, during any election or before any election, tampers with a voting tabulator, disarranges, defaces, injures or impairs the same in any manner, or mutilates, injures or destroys any ballot or any other appliance used in connection with such tabulator, shall be guilty of a class C felony.

(1949 Rev., S. 1218; 1953, S. 844d; P.A. 11-20, S. 22; P.A. 12-193, S. 6.)

History: P.A. 11-20 added language re intent and made section applicable to tampering with a ballot, voting tabulator or other appliance, rather than a voting machine or ballot label, effective May 24, 2011; P.A. 12-193 changed penalty from imprisonment of not more than 5 years to a class C felony, effective July 1, 2012.

See Sec. 9-352 re penalty for tampering with voting tabulator by election official.



Section 9-368 - Arrest of accused.

Upon the written complaint of any three electors of a town in which a violation of any law relating to elections has occurred to any judge of the superior court for the judicial district within which the offense has been committed, supported by oath or affirmation that the complainants have good reason to believe and do believe that the allegations therein contained are true and can be proved, such judge shall issue a warrant for the arrest of the accused.

(1953, S. 845d; 1959, P.A. 28, S. 167; P.A. 74-183, S. 187, 291; P.A. 76-436, S. 163, 681; P.A. 78-280, S. 1, 127.)

History: 1959 act transferred jurisdiction to issue warrant from trial justice to circuit court judge; P.A. 74-183 changed “circuit court for the circuit” to “court of common pleas for the county or judicial district”, effective December 31, 1974; P.A. 76-436 changed “court of common pleas” to “superior court”, effective July 1, 1978; P.A. 78-280 deleted “county or”.



Section 9-368c - Misrepresentation of contents of a petition.

(a) No person shall intentionally misrepresent the contents of a petition circulated under title 9.

(b) Any person who violates any provision of this section shall be guilty of a class D felony.

(P.A. 87-530.)






Chapter 152 - Referenda

Section 9-369 - Procedure for holding referendum.

Whenever at any regular or special state or municipal election any vote for approval or disapproval of any constitutional amendment or any question or proposal is taken pursuant to the Constitution, the general statutes or any special act, unless otherwise provided, such election shall be warned and held, the vote on such amendment, question or proposal cast and canvassed and the result determined and certified as nearly as may be in accordance with the provisions governing the election of officers in the state or in such municipality. The warning for such election shall state that a purpose of such election is to vote for the approval or disapproval of such amendment, question or proposal and shall state the section of the Constitution or of the general statutes or the special act under authority of which such vote is taken. The vote on such amendment, question or proposal shall be taken by a “Yes” and “No” vote on the voting tabulator, and the designation of such amendment, question or proposal on the ballot shall be “Shall (here insert the question or proposal, followed by a question mark)”. Such ballot shall be provided for use in accordance with the provisions of section 9-250. The municipal clerk shall number on the ballot the questions to be voted upon according to the order in which they will appear thereon, provided amendments to the Constitution shall be numbered by the Secretary of the State in numerical order based upon the dates on which resolutions proposing such amendments were passed, precedence being given to the earliest passed unless otherwise provided by the resolutions proposing such amendments. Each elector shall vote “Yes” if in favor of the amendment, question or proposal or “No” if not in favor thereof. If, upon the official determination of the result of such vote, it appears that a majority of all the votes so cast are in approval of such amendment, question or proposal, such amendment, question or proposal shall, unless otherwise provided, take effect forthwith.

(1949, Rev., S. 1041; 1953, S. 846d; 1961, P.A. 479; 1963, P.A. 224, S. 3; 1971, P.A. 507, S. 1; P.A. 78-168, S. 2; P.A. 79-243, S. 1; P.A. 86-170, S. 1, 13; P.A. 11-20, S. 23.)

History: 1961 act added provisions re adhesive labels for “Vote on Questions”; 1963 act deleted provision prohibiting absentee voting on constitutional amendments; 1971 act added provision that a vote on amendment or question shall be taken by a “yes” or “no” vote on the voting machine and set forth the phrasing of the amendment question or proposal, provided for the municipal clerk to number the questions to be voted upon in order of their appearance except for amendments to be numbered by the secretary of the state based on chronological order except as otherwise provided by the resolutions proposing amendments and also provided that voters shall vote “yes” if in favor and “no” if not in favor of the matter being voted upon; P.A. 78-168 deleted provision that chapter 145 shall not apply to vote taken on proposal or question submitted at a meeting of electors or voters which meeting is not an “election” and provided that proposal or question submitted at a referendum shall be submitted to municipal clerk at least four weeks in advance of the referendum; P.A. 79-243 deleted the provision added by P.A. 78-168; P.A. 86-170 required use of question format on ballot label; P.A. 11-20 replaced “machine” with “tabulator” and “voting machine ballot label” and “ballot label” with “ballot”, and deleted language re adhesive label, effective May 24, 2011.



Section 9-369a - Submission of local questions at election.

Whenever by law it is provided that a question may be submitted to a vote of the electors of a municipality at an election, as that term is defined in section 9-1:

(a) The electors of the municipality entitled to vote by absentee ballot at the election under the provisions of section 9-135 shall be entitled to vote upon any such question.

(b) When the clerk of the municipality determines that the necessary action has been taken for submission of the question, he shall, at least forty-five days prior to the election, file in the office of the Secretary of the State a statement setting forth the designation of the question as it is to appear on the ballot at the election, the date upon which the submitting action was taken and the reference to the law under which the action was taken. Such designation shall be in the form of a question, as provided in section 9-369. Whenever it is specifically provided in the general statutes that any such question may be approved for such submission within the period of forty-five days prior to such an election, and action is taken to submit a question within such period, the clerk of the municipality shall file the statement required by this subsection with the Secretary of the State immediately upon the taking of such action.

(c) When action is taken for submission of a question, from the time of such action through the day of the election, the clerk of the municipality shall make the full text of the question and the designation which is to appear upon the ballot available for public inspection. If the designation is not prescribed by law, the clerk shall phrase the designation of the question in a form suitable for printing on the ballot. The warning of the election shall include a statement that the question is to be voted upon, the designation of the question to appear on the ballot, and a statement that the full text of the question is available for public inspection in the clerk’s office.

(d) The moderator or head moderator of the election shall file the results of the vote on each such question and the returns of the election with the Secretary of the State in the manner prescribed under the provisions of section 9-314 or other applicable law.

(1961, P.A. 362; February, 1965, P.A. 38, S. 1; P.A. 79-363, S. 27, 38; P.A. 85-577, S. 10; P.A. 86-170, S. 2, 13; 86-179, S. 46, 53; P.A. 11-173, S. 49.)

History: 1965 act changed from 28 days to 45 days prior to election where appearing in Subsec. (b) pertaining to filing of statement by municipal clerk with the secretary of the state, effective with respect to all elections held on or after January 1, 1966; P.A. 79-363 deleted reference to Sec. 9-136 in Subsec. (a); P.A. 85-577 added Subsec. (d) re moderators’ duty to file results of votes on questions with secretary of the state; P.A. 86-170 required that ballot label designation be in form of a question; P.A. 86-179 made technical changes; P.A. 11-173 amended Subsecs. (b) and (c) by changing “voting machine ballot labels” to “ballot” and “ballot label” to “ballot”, effective July 13, 2011.

Cited. 36 CS 74.



Section 9-369b - Local questions and proposals. Explanatory text. Use of community notification systems. Expenditure of state and municipal funds to influence vote prohibited. Preparation and printing of certain materials permitted. Civil penalty. Summaries of arguments for, against local questions.

(a)(1) Except as provided in subdivision (2) of this subsection, any municipality may, by vote of its legislative body, authorize the preparation and printing of concise explanatory texts of local proposals or questions approved for submission to the electors of a municipality at a referendum. In a municipality that has a town meeting as its legislative body, the board of selectmen shall, by majority vote, determine whether to authorize an explanatory text or the dissemination of other neutral printed material. Thereafter, each such explanatory text shall be prepared by the municipal clerk, subject to the approval of the municipal attorney, and shall specify the intent and purpose of each such proposal or question. Such text shall not advocate either the approval or disapproval of the proposal or question. The municipal clerk shall cause such question or proposal and such explanatory text to be printed in sufficient supply for public distribution and shall also provide for the printing of such explanations of proposals or questions on posters of a size to be determined by said clerk. At least three such posters shall be posted at each polling place at which electors will be voting on such proposals or questions. Any posters printed in excess of the number required by this section to be posted may be displayed by said clerk at the clerk’s discretion at locations which are frequented by the public. The explanatory text shall also be furnished to each absentee ballot applicant pursuant to subsection (d) of section 9-140. Any municipality may, by vote of its legislative body and subject to the approval of its municipal attorney, authorize the preparation and printing of materials concerning any such proposal or question in addition to the explanatory text if such materials do not advocate the approval or disapproval of the proposal or question.

(2) For any referendum called for by a regional school district, the regional board of education shall authorize the preparation and printing of concise explanatory texts of proposals or questions approved for submission to the electors of a municipality at a referendum. The regional school board of education’s secretary shall prepare each such explanatory text, subject to the approval of the regional school board of education’s counsel, and shall undertake any other duty of a municipal clerk, as described in subdivision (1) of this subsection.

(3) For purposes of this subdivision, “community notification system” means a communication system that is available to all residents of a municipality and permits any resident to opt to be notified by the municipality via electronic mail, text, telephone or other electronic or automated means of community events or news. At the direction of the chief elected official of a municipality, a municipality that maintains a community notification system may use such system to send a notice informing residents of an upcoming referendum to all residents enrolled in such system. Such notice shall be limited to (A) the time and location of such referendum, (B) a statement of the question as it is to appear on the ballot at the referendum, and (C) if applicable, the explanatory text approved in accordance with subdivision (1) or (2) of this subsection. Any such notice shall not advocate the approval or disapproval of the proposal or question or attempt to influence or aid the success or defeat of the referendum. Other than a notice authorized by this subdivision, no person may use or authorize the use of municipal funds to send an unsolicited communication to a group of residents regarding a referendum via electronic mail, text, telephone or other electronic or automated means for the purpose of reminding or encouraging such residents to vote in a referendum, provided such prohibition shall not apply to a regularly published newsletter or similar publication.

(4) Except as specifically authorized in this section, no expenditure of state or municipal funds shall be made to influence any person to vote for approval or disapproval of any such proposal or question or to otherwise influence or aid the success or defeat of the referendum. The provisions of this subdivision shall not apply to a written, printed or typed summary of any official’s views on a proposal or question, which is prepared for any news medium or which is not distributed with public funds to a member of the public except upon request of such member.

(b) The State Elections Enforcement Commission, after providing an opportunity for a hearing in accordance with chapter 54, may impose a civil penalty on any person who violates this section by authorizing an expenditure of state or municipal funds for a purpose which is prohibited by this section. The amount of any such civil penalty shall not exceed twice the amount of the improper expenditure or one thousand dollars, whichever is greater. In the case of failure to pay any such penalty imposed under this subsection within thirty days of written notice sent by certified or registered mail to such person, the superior court for the judicial district of Hartford, on application of the commission, may issue an order requiring such person to pay the penalty imposed. Notwithstanding the provisions of sections 5-141d, 7-101a and 7-465, any other provision of the general statutes, and any provision of any special act or charter, no state or municipal officer or employee shall be indemnified or reimbursed by the state or a municipality for a civil penalty imposed under this subsection.

(c) Any municipality may provide, by ordinance, for the preparation and printing of concise summaries of arguments in favor of, and arguments opposed to, local proposals or questions approved for submission to the electors of a municipality at a referendum for which explanatory texts are prepared under subsection (a) of this section. Any such ordinance shall provide for the establishment or designation of a committee to prepare such summaries, in accordance with procedures set forth in said ordinance. The members of said committee shall be representatives of various viewpoints concerning such local proposals or questions. The committee shall provide an opportunity for public comment on such summaries to the extent practicable. Such summaries shall be approved by vote of the legislative body of the municipality, or any other municipal body designated by the ordinance, and shall be posted and distributed in the same manner as explanatory texts under subsection (a) of this section. Each summary shall contain language clearly stating that the printing of the summary does not constitute an endorsement by or represent the official position of the municipality.

(P.A. 75-349, S. 1; P.A. 79-363, S. 28, 38; P.A. 81-434, S. 4; P.A. 84-94, S. 2; P.A. 86-179, S. 47, 53; P.A. 88-230, S. 12; P.A. 89-159, S. 1, 2; P.A. 90-98, S. 1, 2; 90-156, S. 10, 11; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 00-92, S. 15; June Sp. Sess. P.A. 00-1, S. 44, 46; P.A. 01-26, S. 8; P.A. 04-117, S. 1; P.A. 13-247, S. 386.)

History: P.A. 79-363 added provision for explanatory text to be furnished to absentee ballot applicants; P.A. 81-434 deleted the words “an election” and inserted the words “a referendum” in their place; P.A. 84-94 added prohibition of expenditure of state funds to influence vote for approval or disapproval; P.A. 86-179 made technical changes; P.A. 89-159 designated existing provisions as Subsec. (a), amended Subsec. (a) to prohibit expenditure of municipal funds to influence vote on proposal or question and by adding provision re exceptions to this Sec. and added Subsec. (b) authorizing elections enforcement commission to impose civil penalty. (Note: P.A. 88-230 authorized substitution of the phrase “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1989 public and special acts, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993); P.A. 90-156 added Subsec. (c) re authorization for summaries of arguments for and against local proposals and questions; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 00-92 amended Subsec. (a) to permit a municipality, by vote of its legislative body and subject to approval of its municipal attorney, to authorize the preparation and printing of materials concerning a proposal or question if such materials do not advocate approval or disapproval; June Sp. Sess. P.A. 00-1 changed effective date of P.A. 00-92, S. 15 from October 1, 2000, to May 26, 2000, effective June 21, 2000; P.A. 01-26 made a technical change in Subsec. (a) for purposes of gender neutrality; P.A. 04-117 amended Subsec. (a) to add exception for provisions of Subsec. (b), provide for procedure to authorize the preparation of texts in a municipality that has a town meeting as its legislative body and make a technical change, added new Subsec. (b) re authorization and preparation of texts for referendum called for by a regional school district and redesignated existing Subsecs. (b) and (c) as new Subsecs. (c) and (d), respectively, making technical changes therein, effective May 21, 2004; P.A. 13-247 redesignated existing Subsecs. (a) and (b) as Subsec. (a)(1) and (2), amended Subsec. (a) to add Subdiv. (3) re use of community notification system for notice and Subdiv. (4) re prohibition against use of state or municipal funds to influence outcome and re exception for summary of official’s views, redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), amended redesignated Subsec. (b) to apply penalty to violation of section, rather than of Subsec. (a) or (b), and made technical and conforming changes, effective July 1, 2013.



Section 9-369c - Absentee ballots for referendum voting.

(a) Whenever a referendum, as defined in subdivision (2) or (3) of subsection (n) of section 9-1, is to be held on any question or proposal, the question or proposal shall be submitted to the municipal clerk in the form in which it will appear on the ballot at least three weeks prior to the date on which the referendum is to be held, and the municipal clerk shall make absentee ballots available for use at the referendum in accordance with the provisions of this section, provided, if any other provision of the general statutes, a special act, a charter provision or an ordinance specifically authorizes a referendum to be held with less than three weeks’ notice, absentee ballots shall be made available for each such referendum within four business days after the question or questions which are to be voted on at the referendum are finalized. Notwithstanding any provision of the general statutes to the contrary, a municipal clerk may only provide an absentee ballot for such referendum held with less than three weeks’ notice to a person who applies in person at the office of the municipal clerk for an absentee ballot (1) for himself or (2) for a prospective applicant who designates such person for such purpose. The designee may be a licensed physician, registered or practical nurse or any other person who is caring for the applicant because of the applicant’s illness, a member of the applicant’s family or a police officer, registrar of voters or deputy registrar of voters in the municipality in which the applicant resides. The designee may also return the ballot in person to the municipal clerk not later than the close of the polls.

(b) At any such referendum, any person who would be eligible to vote on the question or proposal if he appeared in person and is unable to appear in person for one or more of the reasons set forth in section 9-135, may cast his vote by absentee ballot, in accordance with the requirements of this section.

(c) Upon receipt of the written form of the question or proposal to be voted on at any such referendum, the municipal clerk shall immediately prepare and print absentee ballots for the referendum. The phrasing of the question or proposal on the absentee ballots shall be identical to the phrasing on the ballot to be used for voting in person at the referendum. Prior to printing the ballots, the registrars of voters of the municipality may provide comments concerning the content and form of such ballots to the clerk.

(d) Upon notification by the municipal clerk that such a referendum will be held, the Secretary of the State shall furnish to such clerk the forms and materials described in section 9-139a in the amount requested by the clerk.

(e) Any person who is eligible to vote by absentee ballot as provided in this section may apply in person or by mail to the municipal clerk for an absentee ballot. Application shall be made on a form furnished by the Secretary of the State, as provided in subsection (d) of this section. Upon receipt of an application or upon the nineteenth day before the date of the referendum, whichever is later, the municipal clerk shall give to the applicant or mail, as the case may be, the absentee ballot and the envelopes furnished by the Secretary of the State. No absentee ballot shall be issued after the opening of the polls at the referendum, except as provided in section 9-150c.

(f) The procedures for issuing, returning, casting and counting absentee ballots, declaring the count and packaging the ballots at elections, shall apply, as nearly as may be, to absentee ballots at referenda.

(P.A. 79-243, S. 2; P.A. 86-179, S. 48, 53; P.A. 87-320, S. 2; P.A. 91-286, S. 5; P.A. 93-384, S. 25, 28; P.A. 11-20, S. 24; 11-173, S. 50.)

History: P.A. 86-179 made technical changes; P.A. 87-320 amended Subsec. (a) to repeal text at beginning of Subsec. providing “Unless otherwise provided by any provision of the general statutes, any special act, charter provision or ordinance”, added reference to Sec. 9-1(n)(3) to definition of referendum, required question or proposal to be submitted to clerk at least three weeks, instead of four weeks, before referendum date, and added provisions for referendum held with less than three weeks notice; P.A. 91-286 deleted provision in Subsec. (d) which had required payment to secretary of the state for forms and materials described in Sec. 9-139a; P.A. 93-384 amended Subsec. (b) to authorize designee to also return ballot in person to municipal clerk by close of polls, effective January 1, 1994; P.A. 11-20 amended Subsec. (c) to delete reference to ballot label, effective May 24, 2011; P.A. 11-173 amended Subsec. (c) by deleting reference to ballot label and adding language re comments by registrars, effective July 13, 2011.



Section 9-369d - Submission of local question to voters who are not electors. Vote by electors and voters held in conjunction with an election.

(a) Whenever by law a question may be submitted to voters who are not electors of a municipality, the municipality may submit the question to a vote by electors and voters held in conjunction with an election. Except as otherwise provided, the general statutes shall apply to such vote.

(b) (1) The procedures set forth in this subsection shall only apply if a municipality so chooses and only upon approval of such procedure by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen.

(2) Voters who are not electors shall vote by separate voting tabulator or paper ballot, containing solely the question, at one separate location which may be a separate room in the location at which electors vote. Such separate location shall be treated as a separate voting district and polling place for such voters, except that the registrars of voters shall appoint a moderator who shall be the head moderator for the purpose of this question only, and such other officials as the registrars deem necessary. The moderator of such separate location shall add the results of the vote by electors on the question to the results of the vote by voters who are not electors, and shall file such results in the office of the municipal clerk. The moderator of such separate location shall be the moderator for the purposes of a recanvass of a close vote on such question under section 9-370a. The head moderator of the town shall indicate on the return of vote of such question filed with the Secretary of the State that such return does not include the return of vote of voters who are not electors.

(c) Voters who are not electors and who are entitled by law to vote by absentee ballot shall be entitled to vote by separate absentee ballot containing solely such question. Such absentee ballot shall be issued beginning on the thirty-first day before the election, or, if such day is a Saturday, Sunday or legal holiday, beginning on the next preceding day.

(d) The warning of the election shall include the location where voters who are not electors may vote.

(P.A. 97-192, S. 1; P.A. 00-66, S. 24; P.A. 11-20, S. 1.)

History: P.A. 00-66 made a technical change in Subsec. (c); pursuant to P.A. 11-20, “machine” was changed editorially by the Revisors to “tabulator” in Subsec. (b)(2), effective May 24, 2011.



Section 9-370 - Submission of local questions at elections.

Any provision of any special act to the contrary notwithstanding, no local question approved for submission to the electors of a municipality within the period of sixty days prior to an election as defined in section 9-1 may be voted upon at such election unless otherwise specifically provided by the general statutes.

(1959, P.A. 156, S. 1; 1961, P.A. 396.)

History: 1961 act increased time limitation from 35 to 60 days prior to an election.



Section 9-370a - Recanvass on close question vote.

In the case of an election or referendum wherein the difference between the “Yes” and “No” vote on a question was less than one-half of one per cent of the total number of votes cast for the question but not more than two thousand votes, the moderator shall proceed forthwith to cause a recanvass of such returns to be made as nearly as may be in the manner provided in section 9-311. In the case of a regional school district referendum where there is a tabulation of the vote as a whole, the moderators in the district shall proceed forthwith to cause such recanvass to be made upon such tabulation.

(1971, P.A. 438; P.A. 98-96.)

History: P.A. 98-96 added provision re recanvass in regional school district referendum; (Revisor’s note: During the preparation of the 1999 revision the words “shall proceed forthwith to cause a recanvass of such returns to be made as” were omitted from the first sentence of this section following the word “moderator,” due to a computer or clerical error. The omitted wording was reinstated editorially by the Revisors).



Section 9-371 - Report of referendum result to secretary.

Whenever any town, city or borough has conducted a referendum in accordance with the provisions of any special act, or on the question of the acceptance of such act, or on the question of the adoption of any home rule charter or charter revision or amendment thereto, the clerk of such municipality shall, within fifteen days, notify the Secretary of the State, in writing, of the result of such referendum.

(1959, P.A. 615, S. 21; 1971, P.A. 507, S. 2.)

History: 1971 act added application of section to “on the question of adoption of any home rule charter or charter revision or amendment thereto”.



Section 9-371a - Nonbinding referendum re selection of legislative body.

Notwithstanding the provisions of the general statutes or any public act, special act or charter, a municipality may conduct a nonbinding referendum for the purpose of soliciting elector input concerning the manner and method of selecting the members of its legislative body.

(June Sp. Sess. P.A. 99-1, S. 46, 51.)

History: June Sp. Sess. P.A. 99-1 effective July 1, 1999.



Section 9-371b - Rulings by election officials re referendum. Complaints to Superior Court. Time limitation. Notice to Secretary of the State and State Elections Enforcement Commission. Hearing. Orders.

Any person (1) claiming to have been aggrieved by any ruling of any election official in connection with a referendum, (2) claiming that there has been a mistake in the count of votes cast for a referendum, or (3) claiming to be aggrieved by a violation of any provision of section 9-355, 9-357 to 9-361, inclusive, 9-364, 9-364a or 9-365 in the casting of absentee ballots at a referendum, may bring a complaint to any judge of the Superior Court for relief from such ruling, mistake or violation. In any action brought pursuant to the provisions of this section, the complainant shall send a copy of the complaint by first class mail, or deliver a copy of the complaint by hand, to the State Elections Enforcement Commission. If such complaint is made prior to such referendum, such judge shall proceed expeditiously to render judgment on the complaint and shall cause notice of the hearing to be given to the Secretary of the State and the State Elections Enforcement Commission. If such complaint is made subsequent to such referendum, it shall be brought within thirty days after such referendum to any judge of the Superior Court, in which the person shall set out the claimed errors of the election official, the claimed errors in the count or the claimed violations of said sections. Such judge shall forthwith order a hearing to be held upon such complaint, upon a day not more than five or less than three days from the making of such order, and shall cause notice of not less than three or more than five days to be given to any person who may be affected by the decision upon such hearing, to such election official, the Secretary of the State, the State Elections Enforcement Commission and to any other party or parties whom such judge deems proper parties to the hearing, of the time and place for the hearing upon such complaint. Such judge shall, on the day fixed for such hearing and without unnecessary delay, proceed to hear the parties. If sufficient reason is shown, such judge may order any voting tabulators to be unlocked or any ballot boxes to be opened and a recount of the votes cast, including absentee ballots, to be made. Such judge shall, if such judge finds any error in the rulings of the election official or any mistake in the count of the votes, certify the result of such judge’s finding or decision to the Secretary of the State before the tenth day succeeding the conclusion of the hearing. Such judge may order a new referendum or a change in the existing referendum schedule. Such certificate of such judge’s finding or decision shall be final and conclusive upon all questions relating to errors in the ruling of such election officials, to the correctness of such count, and, for the purposes of this section only, such claimed violations, and shall operate to correct the returns of the moderators or presiding officers, so as to conform to such finding or decision, except that this section shall not affect the right of appeal to the Supreme Court and it shall not prevent such judge from reserving such questions of law for the advice of the Supreme Court as provided in section 9-325. Such judge may, if necessary, issue a writ of mandamus, requiring the adverse party and those under such judge to deliver to the complainant the appurtenances of such office, and shall cause such judge’s finding and decree to be entered on the records of the Superior Court in the proper judicial district.

(P.A. 04-117, S. 4; P.A. 05-288, S. 48; P.A. 11-20, S. 1.)

History: P.A. 04-117 effective July 1, 2004; P.A. 05-288 made technical changes, effective July 13, 2005; pursuant to P.A. 11-20, “machines” was changed editorially by the Revisors to “tabulators”, effective May 24, 2011.






Chapter 153 - Nominations and Political Parties

Section 9-372 - Definitions.

The following terms, as used in this chapter, chapter 157 and sections 9-51 to 9-67, inclusive, 9-169e, 9-217, 9-236 and 9-361, shall have the following meanings:

(1) “Caucus” means any meeting, at a designated hour and place, or at designated hours and places, of the enrolled members of a political party within a municipality or political subdivision thereof for the purpose of selecting party-endorsed candidates for a primary to be held by such party or for the purpose of transacting other business of such party;

(2) “Convention” means a meeting of delegates of a political party held for the purpose of designating the candidate or candidates to be endorsed by such party in a primary of such party for state or district office or for the purpose of transacting other business of such party;

(3) “District” means any geographic portion of the state which crosses the boundary or boundaries between two or more towns;

(4) “District office” means an elective office for which only the electors in a district, as defined in subdivision (3) of this section, may vote;

(5) “Major party” means (A) a political party or organization whose candidate for Governor at the last-preceding election for Governor received, under the designation of that political party or organization, at least twenty per cent of the whole number of votes cast for all candidates for Governor, or (B) a political party having, at the last-preceding election for Governor, a number of enrolled members on the active registry list equal to at least twenty per cent of the total number of enrolled members of all political parties on the active registry list in the state;

(6) “Minor party” means a political party or organization which is not a major party and whose candidate for the office in question received at the last-preceding regular election for such office, under the designation of that political party or organization, at least one per cent of the whole number of votes cast for all candidates for such office at such election;

(7) “Municipal office” means an elective office for which only the electors of a single town, city, borough, or political subdivision, as defined in subdivision (10) of this section, may vote, including the office of justice of the peace;

(8) “Party designation committee” means an organization, composed of at least twenty-five members who are electors, which has, on or after November 4, 1981, reserved a party designation with the Secretary of the State pursuant to the provisions of this chapter;

(9) “Party-endorsed candidate” means (A) in the case of a candidate for state or district office, a person endorsed by the convention of a political party as a candidate in a primary to be held by such party, and (B) in the case of a candidate for municipal office or for member of a town committee, a person endorsed by the town committee, caucus or convention, as the case may be, of a political party as a candidate in a primary to be held by such party;

(10) “Political subdivision” means any voting district or combination of voting districts constituting a part of a municipality;

(11) “Primary” means a meeting of the enrolled members of a political party and, when applicable under section 9-431, unaffiliated electors, held during consecutive hours at which such members or electors may, without assembling at the same hour, vote by secret ballot for candidates for nomination to office or for town committee members;

(12) “Registrar” means the registrar of voters in a municipality who is enrolled with the political party holding a primary and, in each municipality where there are different registrars for different voting districts, means the registrar so enrolled in the voting district in which, at the last-preceding regular election, the presiding officer for the purpose of declaring the result of the vote of the whole municipality was moderator;

(13) “Slate” means a group of candidates for nomination by a political party to the office of justice of the peace of a town, which group numbers at least a bare majority of the number of justices of the peace to be nominated by such party for such town;

(14) “State office” means any office for which all the electors of the state may vote and includes the office of Governor, Lieutenant Governor, Secretary, Treasurer, Comptroller, Attorney General and senator in Congress, but does not include the office of elector of President and Vice-President of the United States;

(15) “Votes cast for the same office at the last-preceding election” or “votes cast for all candidates for such office at the last-preceding election” means, in the case of multiple openings for the same office, the total number of electors checked as having voted at the last-preceding election at which such office appeared on the ballot.

(June, 1955, S. 572d; November, 1955, S. N45; 1957, P.A. 518, S. 1; 1958 Rev., S. 9-68; 1963, P.A. 17, S. 1; 296; April, 1964, P.A. 2, S. 5; 1967, P.A. 557, S. 7–10; 1969, P.A. 694, S. 12; P.A. 73-657, S. 5, 6, 13; P.A. 79-363, S. 36, 38; P.A. 81-447, S. 5; Nov. Sp. Sess. P.A. 81-3, S. 4, 5; P.A. 83-213, S. 6–8; P.A. 87-509, S. 13, 24; P.A. 94-12, S. 1, 2; P.A. 97-154, S. 25, 27; P.A. 03-241, S. 17; P.A. 08-2, S. 2; P.A. 11-20, S. 1.)

History: 1963 acts rephrased previous provisions and added to definition of convention the purpose of transacting other business and added definitions for “major party”, “minor party” and “votes cast for the same office at the last-preceding election”; 1964 act deleted from definition of state office “representative-at-large in Congress”; 1967 act inserted language in Subsecs. (c) and (d) to clarify that districts and district offices pertain to senatorial and assembly districts and the senators and representatives thereof where the boundaries extend beyond the territory of a single town, inserted language in Subsec. (g) to include state representative in definition of municipal office where the assembly district is composed of single town or part thereof and in Subsec. (l) clarified definition of “slate” as it pertains to district delegates; 1969 act deleted in Subsec. (d) following state representative “or of a town or towns and a part or parts of another town or other towns”, in Subsec. (k) substituted “enrolled” for affiliated, in Subsec. (l) added “or senatorial district composed of part of a town”; P.A. 73-657 inserted language in Subsecs. (c) and (d) to further clarify that district and district office pertain where the boundaries extend beyond that of a single town; P.A. 79-363 added “or at designated hours and places to definition of caucus” in Subsec. (a); P.A. 81-447 redefined “major party” and “minor party”, added definition of “party designation committee” and replaced alphabetic subdivision indicators with numeric indicators; Nov. Sp. Sess. P.A. 81-3 extended applicability of definitions to Sec. 9-169e; P.A. 83-213 amended Subdivs. (3) and (4) to redefine “district” and “district office”, amended Subdiv. (7) to redefine “municipal office” and amended Subdiv. (13) to redefine “state”; P.A. 87-509 added to definition of “primary” in Subdiv. (11) a meeting of unaffiliated electors when applicable under Sec. 9-431; P.A. 94-12 redefined “major party” by deleting obsolete text and adding Subpara. (B) re parties meeting enrollment threshold, effective January 1, 1995; P.A. 97-154 amended definition of “major party” in Subdiv. (5)(B) by inserting “on the active registry list”, effective July 1, 1997; P.A. 03-241 made a technical change in Subdiv. (5), divided Subdiv. (9) into Subparas. (A) and (B), made technical changes and deleted convention delegate candidate from definition of “party-endorsed candidate” in Subdiv. (9), deleted meeting to vote for convention delegate candidates from definition of “primary” in Subdiv. (11), and substituted provision re group of candidates for nomination to office of justice of the peace for provisions re group of candidates for election as convention delegates in definition of “slate” in Subdiv. (13), effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 08-2 added reference to chapter 157, effective April 7, 2008; pursuant to P.A. 11-20, “ballot label” was changed editorially by the Revisors to “ballot” in Subdiv. (15), effective May 24, 2011.

Cited. 232 C. 65.



Section 9-373 - Nominations to public office.

All nominees for state, district and municipal office, all members of town committees and all delegates to conventions, shall be chosen as provided in this chapter.

(June, 1955, S. 578d, 579d; November, 1955, S. N54; 1958 Rev., S. 9-69; 1963, P.A. 17, S. 2.)

History: 1963 act entirely replaced previously existing provisions.



Section 9-373a - Registration of write-in candidates.

Any person desiring to be a write-in candidate for any state, district or municipal office to be filled at any regular election shall register his candidacy with the Secretary of the State on a form prescribed by the secretary. The registration shall include the candidate’s name and address, the designation and term of the office sought, a statement of consent to the candidacy, and any other information which the secretary deems necessary. In the case of a write-in candidacy for the office of Governor or Lieutenant Governor, the registration shall include a candidate for each of those offices, or shall be void. The registration shall not include a designation of any political party. The registration shall be filed with the secretary not more than ninety days prior to the election at which the office is to be filled and not later than four o’clock p.m. on the fourteenth day preceding the election, or the registration shall be void. No person nominated for an office by a major or minor party or by nominating petition shall register as a write-in candidate for that office under the provisions of this section, and any registration of a write-in candidacy filed by such a person shall be void. Notwithstanding any provision of this section to the contrary, any person desiring to be a write-in candidate for the municipal office of town meeting member in any town having a representative town meeting which has seventy-five or more members shall register his candidacy with the town clerk of such town not later than the last business day preceding such election.

(P.A. 83-475, S. 1, 43; P.A. 87-382, S. 52, 55.)

History: P.A. 87-382 added notwithstanding sentence re write-in candidates for municipal office of town meeting member in towns having a representative town meeting which has at least 75 members.



Section 9-373b - Cross endorsement of a candidate.

A candidate for an office appearing on a ballot for a state election, as defined in section 9-1, may appear on the ballot as a candidate for more than one major or minor party, as defined in section 9-372, for the same office, provided a candidate of such minor party for the office of Governor, Secretary of the State, State Treasurer, State Comptroller or Attorney General received at least fifteen thousand votes at the previous state election for any such office.

(P.A. 13-180, S. 39.)

History: P.A. 13-180 effective June 18, 2013.



Section 9-374 - Party rules to be filed.

No authority of the state or any political subdivision thereof having jurisdiction over the conduct of any primary shall permit the name of a party-endorsed candidate for an office or position to be printed on the official ballot to be used at any such primary unless a copy of the party rules regulating such party and its method of selecting party-endorsed candidates for nomination to such office or for election as town committee members, as the case may be, has been filed in the office of the Secretary of the State at least sixty days before such candidate is selected under such method of endorsement. The selection of delegates to conventions shall not be valid unless at least one copy of the party rules regulating the manner of making such selection has been filed in the office of the Secretary of the State at least sixty days before such selection is made. A duplicate copy of such rules shall also be filed with the state central committee of such party. A copy of the local party rules, relating to a party in a municipality, shall be filed forthwith by the town chairman or the secretary of the town committee of such party in such municipality with the Secretary of the State. The state party rules shall be filed by the state chairman or the secretary of the state central committee of such party. In the case of a minor party, no authority of the state or any subdivision thereof having jurisdiction over the conduct of any election shall permit the name of a candidate of such party for any office to be printed on the official ballot unless at least one copy of the party rules regulating the manner of nominating a candidate for such office has been filed in the office of the Secretary of the State at least sixty days before the nomination of such candidate. In the case of a minor party, the selection of town committee members and delegates to conventions shall not be valid unless at least one copy of the party rules regulating the manner of making such selection has been filed in the office of the Secretary of the State at least sixty days before such selection is made. A copy of local party rules shall forthwith be also filed with the town clerk of the municipality to which they relate. Party rules shall not be effective until sixty days after the filing of the same with the Secretary of the State. A party in any municipality for which local party rules with respect to any office or position have not been filed as provided in this section shall, as to such office or position, be subject to the provisions of the effective state rules of such party applicable in municipalities which do not have local party rules, until such time as local party rules therefor are filed and become effective as provided in this section. The town chairman of a party in any municipality for which local party rules have not been adopted and filed as provided in this section shall forthwith file a statement with the Secretary of the State to the effect that such party in such municipality does not have local party rules. The term “party rules” as used in this section includes any amendment to such party rules. When any amendment is to be filed as required by this section, complete party rules incorporating such amendment shall be filed, together with a separate copy of such amendment.

(1949 Rev., S. 1045; 1953, S. 570d; 1957, P.A. 518, S. 41; 1958 Rev., S. 9-71; 1961, P.A. 148; 1963, P.A. 17, S. 3; 375; P.A. 79-363, S. 29, 38; P.A. 03-241, S. 18.)

History: 1961 act added provisions re failure to file local rules; 1963 acts entirely replaced previous provisions and further provided for filing two copies of party rules, rather than one, with the secretary, one to be forwarded to the state central committee and further provided where amendment(s) are filed, complete copies of the rules incorporating amendment(s) as well as separate copies of the amendment(s) are to be filed; P.A. 79-363 provided that one copy of rules be filed with the secretary and one copy sent direct to the state central committee; P.A. 03-241 specified applicability to “political” subdivisions of state, deleted delegates from application of provision re ballot requirement, added provision requiring party rules to be filed in office of Secretary of the State for delegate selection to be valid, and made technical changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

See Sec. 3-99a re fees for filing, recording and processing copies of documents in Secretary of the State’s office.



Section 9-375 - Amendment of party rules.

The local party rules, governing a political party in any municipality, may be amended by one of the three following methods: (1) By a caucus of its enrolled party members, (2) by a convention of delegates chosen by its enrolled party members in a manner prescribed in such rules or (3) by its town committee. Whenever, in any municipality, the method of amending the local party rules of a party is by the town committee, such rules may also be amended either by a caucus of its enrolled party members or by a convention of delegates chosen by its enrolled party members in a manner prescribed in such rules, whichever such rules specify, which caucus or convention, as the case may be, shall forthwith be called by the chairman of its town committee upon the filing with the registrar of voters of such party in such municipality of a petition signed by at least five per cent or five hundred, whichever is less, of its enrolled party members in such municipality, and such caucus or convention, as the case may be, shall be held within a period of time reasonably necessary to convene the same, which period of time shall be prescribed in its rules. Whenever the method of amendment prescribed in accordance with the provisions of this section for a party in any municipality consists of or involves a convention of delegates chosen by its enrolled party members under its party rules, such rule or amendment so prescribing such method of amendment shall also prescribe the manner in which such delegates are to be chosen.

(1957, P.A. 518, S. 40; 1958 Rev., S. 9-70; 1963, P.A. 17, S. 4.)

History: 1963 act restated previous provisions.



Section 9-375a - Amendment of party rules in 1972.

Section 9-375a is repealed.

(1972, P.A. 63, S. 1; P.A. 79-363, S. 37, 38.)



Section 9-375b - Amendment of party rules following a census.

Notwithstanding the provisions of sections 9-374 and 9-375, during the second calendar year following the year in which the decennial census of the United States is taken, (1) any amendments of the state rules of a particular party necessitated by redistricting may be made by a majority vote of the members of the state central committee of such party voting thereon at a meeting called for the purpose of considering such amendments, and (2) any amendments of the local rules of a particular party necessitated by redistricting may be made by a majority vote of the members of the town committee of such party voting thereon at a meeting called for the purpose of considering such amendments. Any such amendments shall be effective upon the filing of a copy thereof in the office of the Secretary of the State by the chairman or vice-chairman of such political party.

(P.A. 92-1, S. 6, 8; Sept. Sp. Sess. P.A. 09-7, S. 116.)

History: Sept. Sp. Sess. P.A. 09-7 provided for amendments of rules during second calendar year following year in which the decennial census is taken, deleted references to 1992 and made technical changes, effective October 5, 2009.



Section 9-376 - Postponement of primary day.

(a)(1) If the day fixed for any primary falls on a Sunday or a legal holiday or on a day on which the tenets of a religion forbid secular activity, the primary shall be held on the next succeeding day other than a Sunday or a legal or such religious holiday. (2) If the day fixed for any primary falls on the Tuesday immediately following Labor Day, the primary shall be held on the next succeeding Tuesday.

(b) If a primary is held on a day prescribed by subdivision (1) of subsection (a) of this section, the day of the primary shall be considered to be the day on which such primary would have been held except for subdivision (1) of said subsection, for all other purposes including the calculation of any period of time having reference to such primary, except that the calculation of any deadline relating to a person becoming eligible to vote in such primary shall be made from the day on which the primary is actually held.

(November, 1955, S. N53; September, 1957, P.A. 1, S. 4; 1958 Rev., S. 9-82; 1963, P.A. 17, S. 5; 1967, P.A. 767, S. 1; P.A. 83-544, S. 1, 4; P.A. 87-472, S. 2, 14; P.A. 89-297, S. 17.)

History: 1963 act restated existing provisions; 1967 act added provision concerning religious holiday to the days on which a primary will not be held; P.A. 83-544 designated the former statute Subsec. (a), adding a new Subdiv. (2) which deals with primaries which fall on the Tuesday after Labor Day, and added a new Subsec. (b) containing provisions formerly contained in Subsec. (a); P.A. 87-472 made Subsec. (b) applicable only to primary held on day prescribed by Subsec. (a)(1); P.A. 89-297 added exception in Subsec. (b) for calculation of any deadline relating to a person becoming eligible to vote in a primary under Subsec. (a)(1).



Section 9-377 - Write-in spaces on ballots prohibited.

At a primary votes may be cast and counted only for duly qualified candidates at such primary whose names appear on the ballot on primary day. No write-in spaces shall appear on the ballots used at a primary.

(June, 1955, S. 609d; November, 1955, S. N94; 1958 Rev., S. 9-122; 1963, P.A. 17, S. 6; P.A. 76-50, S. 6, 7; P.A. 86-179, S. 49, 53; P.A. 11-20, S. 25.)

History: 1963 act restated existing provisions; P.A. 76-50 deleted “absentee ballots” from the operation of the section; P.A. 86-179 deleted all of existing section and added specific provisions re casting and counting of votes, write-in slides on machine and write-in spaces on absentee ballots; P.A. 11-20 replaced language re write-in slides on voting machines and write-in spaces on absentee ballots with prohibition re write-in spaces on ballots, effective May 24, 2011 (Revisor’s note: A reference to “ballot label” was changed editorially by the Revisors to “ballot” to conform with changes made by P.A. 11-20, S. 1).



Section 9-378 - Nominations without party designation excepted.

In any municipality which, under the provisions of a special act, nominates one or more candidates for municipal office without party designation by nominating petitions or in nonpartisan primaries in addition to the nomination of one or more candidates for such office under party designation, the provisions of this chapter shall apply only to the nomination of such candidates for election therein as are nominated and voted upon under party designation.

(June, 1955, S. 571d, 616d; November, 1955, S. N42, N110; 1958 Rev., S. 9-133; 1963, P.A. 17, S. 7; 406.)

History: 1963 acts restated existing provisions and removed exception from primary law of municipalities operating under special acts.



Section 9-379 - Eligibility for placing on ballot.

No name of any candidate shall be printed on any official ballot at any election except the name of a candidate nominated by a major or minor party unless a nominating petition for such candidate is approved by the Secretary of the State as provided in sections 9-453a to 9-453p, inclusive.

(1949 Rev., S. 1044; 1953, S. 569d; 1957, P.A. 410, S. 1; 1958 Rev., S. 9-72; 1959, P.A. 476, S. 1; 675, S. 1; 1963, P.A. 17, S. 8; 1971, P.A. 806, S. 19.)

History: 1959 acts amended parts of Sec. 9-72 found elsewhere in restatement; 1963 act restated previous provisions; 1971 act deleted requirement for party designation and substituted “approved by” for “filed with” the secretary of the state.



Section 9-380 - Newly-created offices.

In the case of an office created after the last-preceding election, no name of any candidate for such office shall be printed on the official ballot except the name of a candidate nominated by a political party or organization whose candidate for Governor at the last-preceding election for Governor received, under the designation of that political party or organization at least twenty per cent of the whole number of votes cast for all candidates for Governor, or at least one per cent of the whole number of votes cast for all candidates for Governor at such election within the geographical limits of the jurisdiction of such newly-created office, provided, upon the filing of a nominating petition with the Secretary of the State as provided in sections 9-453a to 9-453p, inclusive, signed by a number of qualified electors equal to one per cent of the whole number of votes cast for all candidates for Governor at the last-preceding election within the geographical limits of the jurisdiction of such newly-created office, or whenever the geographical limits of the jurisdiction of a newly-created office differ from the geographical limits of a voting district or group of voting districts as the same were constituted at the time of the last-preceding election for Governor, signed by a number of qualified electors equal to one per cent of the number of electors who voted at the last regular election held in such municipality, or whenever the geographical limits of the jurisdiction of a newly-created office contain more than one town or parts of towns, signed by a number of qualified electors equal to one per cent of the number of electors who voted at the last regular election held in each town which is wholly or partially contained within the geographical limits of the jurisdiction of the newly-created office, such candidate with his party designation, if any, shall be printed on the official ballot. As used in this section, the terms “office created after the last-preceding election” and “newly-created office” do not include an office for which the geographical limits of the jurisdiction of the office have changed as result of redistricting.

(1963, P.A. 313, S. 1; February, 1965, P.A. 600, S. 1; 1971, P.A. 806, S. 20; P.A. 04-18, S. 1.)

History: 1965 act added provision for determining number of signatures required on nominating petition where geographical limits of newly-created office differ from that of a voting district or group of voting districts as they were constituted at the time of the last-preceding election; 1971 act changed the requirement from “one-half of one per cent” to “one per cent” and further added “if any” to “party designation”; P.A. 04-18 excluded an office for which geographical limits of jurisdiction of the office have changed as result of redistricting from terms “office created after the last-preceding election” and “newly-created office”, effective July 1, 2004.



Section 9-381 - Nomination procedure.

The provisions of sections 9-382 to 9-450, inclusive, shall apply to the nomination by a major party of any candidate for an elective office, including an office established after the last-preceding election, and to the selection in any municipality by a major party of town committee members or delegates to conventions.

(June, 1955, S. 571d; November, 1955, S. N42; 1958 Rev., S. 9-73; 1963, P.A. 17, S. 9; 313, S. 2.)

History: 1963 acts restated previous provisions and substituted term “elective” for “public” office and provided for application of section to nominations of candidates to newly established offices.



Section 9-381a - Election procedures applicable to primaries unless otherwise provided.

Except as otherwise provided by statute, the provisions of the general statutes concerning procedures relating to regular elections shall apply as nearly as may be, in the manner prescribed by the Secretary of the State, to primaries held under the provisions of this chapter.

(P.A. 83-213, S. 1.)



Section 9-382 - Party-endorsed candidates; state or district office.

The state or district convention, as the case may be, shall, in a manner conforming with applicable law and with the rules of the party calling such convention, choose a candidate for nomination to each of the state or district offices, as the case may be. No such convention shall choose more than one candidate for nomination to any such office. Candidates so chosen shall run in the primary of such party as party-endorsed candidates, except as provided in section 9-416.

(June 1955, S. 581d; November, 1955, S. N57; 1958 Rev., S. 9-85; 1963, P.A. 17, S. 10.)

History: 1963 act restated previous provisions.



Section 9-383 - Time and place of convention.

The time and place of meeting of a state or district convention shall be fixed by the state central committee or other authority of the party holding such convention, in accordance with the rules of such party; provided each such convention held to endorse candidates for state or district office to be voted upon at a state election shall be convened not earlier than the ninety-eighth day and closed not later than the seventy-seventh day preceding the day of the primary for such office.

(June, 1955, S. 574d; November, 1955, S. N46; 1958 Rev., S. 9-75; 1963, P.A. 17, S. 11; P.A. 74-25, S. 2, 13; P.A. 77-39; 77-583, S. 3; P.A. 89-297, S. 15, 18; P.A. 03-241, S. 19.)

History: 1963 act restated previous provisions; P.A. 74-25 charged time limitation from between June 1 and July 15 to between fifty-fourth and forty-seventh day preceding primary day for such office; P.A. 77-39 substituted “sixty-first” for “fifty-fourth”; P.A. 77-583 substituted “forty-third” for “forty-seventh”; P.A. 89-297 changed “sixty-first day” to “sixty-eighth day” and “forty-third day” to “fiftieth day”; P.A. 03-241 changed “sixty-eighth day” to “ninety-eighth day” and “fiftieth day” to “seventy-seventh day”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-384 - Calls for conventions.

Each convention shall originate by call of the chairman of the state central committee or other authority of the party holding such convention, in accordance with the rules of such party.

(June, 1955, S. 580d; November, 1955, S. N56; 1958 Rev., S. 9-84; 1963, P.A. 17, S. 12; P.A. 75-396, S. 4, 5; P.A. 85-268, S. 1, 3.)

History: 1963 act restated previous provisions; P.A. 75-396 added provision for call of the convention to be published at least ninety days before the convention is to be held and deleted provision for simultaneous publication with the date of the primary for electing delegates, effective January 1, 1976; P.A. 85-268 deleted provision requiring that call be published at least ninety days before convention in newspaper or newspapers published in state or in district for which convention is held.



Section 9-384a - Calls for 1974 party conventions.

Section 9-384a is repealed.

(P.A. 74-25, S. 11, 13; P.A. 79-363, S. 37, 38.)



Section 9-385 - Roll-call vote or polling by delegation at convention.

Whenever one-fifth or more of the accredited delegates to, and present and voting at, any state or district convention, called for the purpose of choosing candidates for nomination for any elective office, upon motion, vote in favor of a roll call upon any matter or motion pending before such convention, or whenever a vote is to be taken on a party endorsement as between two or more candidates for nomination to any state or district office at any such convention, the clerk or secretary of such convention shall call such roll and shall keep a true record, in writing, of the vote of each delegate entitled to vote and voting at such convention or shall poll such convention by delegations if this procedure has been chosen by the convention pursuant to section 9-385a, and shall, at the conclusion of such roll call or call by delegations as the case may be, announce the result of such vote. Such clerk or secretary shall file such record at the headquarters of the state central committee, where it shall be preserved for a period of one hundred eighty days after the adjournment of such convention, and such record shall be open to public inspection at all reasonable times.

(1949 Rev., S. 1185; 1953, June, 1955, S. 615d; November, 1955, S. N103; 1957, P.A. 518, S. 34; 1958 Rev., S. 9-127; 1963, P.A. 17, S. 13; 1971, P.A. 512, S. 2; P.A. 87-382, S. 38, 55.)

History: 1963 act restated previous provisions; 1971 act added provision authorizing polling by delegations; P.A. 87-382 substituted “one hundred eighty days” for “six months”.



Section 9-385a - Voting by delegation at state convention.

The delegates to the state convention of each party elected from each town shall select a chairman of such delegation and file the name and address of such chairman with the secretary of the state central committee of such party prior to the opening of such convention. Whenever one-fifth or more of the accredited delegates to, and present and voting at, any such state convention called for the purpose of choosing candidates for nomination for any elective office, upon motion, vote that a roll call vote, under section 9-385, upon any matter or motion pending before such convention, or on a party endorsement as between two or more candidates for nomination to any state office at any such convention, be taken by town delegation, the individual delegates shall be polled by the chairman of each town delegation whose designation is recorded as provided herein and their votes cast by totals by such chairman on the roll call. A list of the names and the vote of each delegate shall be filed by the said chairman of each town delegation with the clerk or secretary of the convention prior to the announcement of the result of such roll call vote and shall be preserved with the record of the vote as provided in section 9-385. A duplicate copy of such list shall be filed with the Secretary of the State not later than forty-eight hours after the close of such convention. Upon announcement by the chairman of the vote of a town delegation, any delegate from such town may question or challenge such announcement, and thereupon, the vote of such town delegation shall be individually taken by the clerk or the secretary of such convention calling the roll, and each delegate shall announce his own vote. The provisions of this law shall not apply to district delegates, if any, and district delegates shall continue to vote individually on any roll call.

(1971, P.A. 512, S. 1.)



Section 9-386 - Tie vote on endorsement.

If a vote taken under sections 9-382 to 9-450, inclusive, on the selection of any party-endorsed candidate for state or district office results in a tie, such tie vote shall be dissolved in the manner prescribed in the applicable state or district rules of the party selecting such candidate; provided, if said party rules are silent or permit the tie vote to remain, a tie may be declared by the chairman or the presiding officer and there shall be no party endorsement. In such case of no party endorsement, statements may be filed under section 9-400, by or on behalf of any qualified person whose name appears upon the last-completed enrollment list of such party and who has received at least fifteen per cent of the votes of the convention delegates present and voting on any roll-call vote taken on the proposed endorsement of a candidate for such state or district office. In such event, if within the time specified in section 9-400, a candidacy for nomination to such state or district office is filed in conformity with the provisions of sections 9-400 to 9-414, inclusive, by not more than one person, no primary shall be held by such party for such office and the person filing such candidacy shall be deemed to have been lawfully chosen as the nominee of such party for such office; but if such candidacies are so filed by two or more persons, a primary shall be held as provided in section 9-415.

(November, 1955, S. N63; 1957, P.A. 518, S. 10; 1958 Rev., S. 9-90; 1963, P.A. 17, S. 14; 1967, P.A. 904, S. 1; P.A. 79-616, S. 10; P.A. 93-342, S. 1.)

History: 1963 act restated previous provisions; 1967 act added provision for no party endorsement where party rules are silent or permit a tie vote to remain, and in that case, further provided for filing of petitions under Sec. 9-400; P.A. 79-616 substituted “statements” for “petitions”; P.A. 93-342 substituted 15% for 20% as percentage of delegate votes required for candidacy when there is no party-endorsed candidate.



Section 9-387 - Dispute as to endorsement of a candidate or selection of a delegate.

The state rules of each party shall prescribe the manner in which any dispute as to the endorsement by such party of a candidate for state, district or municipal office or for town committee member, or as to the selection by such party of a delegate to a convention, including conflicting claims to such endorsement or selection, shall be resolved.

(November, 1955, S. N64; 1957, P.A. 518, S. 11; 1958 Rev., S. 9-91; 1963, P.A. 17, S. 15; P.A. 81-447, S. 6, 23; P.A. 03-241, S. 20.)

History: 1963 act restated previous provisions; P.A. 81-447 required that state rules of each party shall prescribe manner of resolution of disputes concerning endorsement by party of candidates for municipal office, delegate or town committee member; P.A. 03-241 removed “delegate” from application of provision re dispute as to endorsement and added provisions re dispute as to selection of a delegate, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-388 - Report to Secretary of the State.

Whenever a convention of a political party is held for the endorsement of candidates for nomination to state or district office, each candidate endorsed at such convention shall file with the Secretary of the State a certificate, signed by him, stating that he was endorsed by such convention, his name as he authorizes it to appear on the ballot, his full residence address and the title and district, if applicable, of the office for which he was endorsed. Such certificate shall be attested by either (1) the chairman or presiding officer, or (2) the secretary of such convention and shall be received by the Secretary of the State not later than four o’clock p.m. on the fourteenth day after the close of such convention. Such certificate shall either be mailed to the Secretary of the State by certified mail, return receipt requested, or delivered in person, in which case a receipt indicating the date and time of delivery shall be provided by the Secretary of the State to the person making delivery. If a certificate of a party’s endorsement for a particular state or district office is not received by the Secretary of the State by such time, such certificate shall be invalid and such party, for purposes of section 9-416 and section 9-416a shall be deemed to have made no endorsement of any candidate for such office. If applicable, the chairman of a party’s state convention shall, forthwith upon the close of such convention, file with the Secretary of the State the names and full residence addresses of persons selected by such convention as the nominees of such party for electors of President and Vice-President of the United States in accordance with the provisions of section 9-175.

(June, 1955, S. 582d; November, 1955, S. N58; 1957, P.A. 518, S. 7; 1958 Rev., S. 9-86; 1963, P.A. 17, S. 16; P.A. 74-25, S. 3, 13; P.A. 77-583, S. 4; P.A. 81-447, S. 7, 23; P.A. 87-382, S. 39, 55; P.A. 06-137, S. 2.)

History: 1963 act restated previous provisions; P.A. 74-25 changed time for submission of list to secretary of the state from 48 hours after close of convention to not later than “the forty-sixth day before the primary”, or the next succeeding business day, effective January 1, 1975; P.A. 77-583 substituted “forty-second” for “forty-sixth”; P.A. 81-447 amended section to delete requirement that secretary of convention file list of designated candidates and candidates receiving 20% of convention vote and to add requirement that endorsed candidates file certificate of endorsement attested by chairman, presiding officer or secretary of convention within 14 days after close of convention, effective January 1, 1982; P.A. 87-382 added “as he authorizes it to appear on the ballot” and deleted provision extending certificate filing deadline when falling on a Saturday, Sunday or legal holiday; P.A. 06-137 added requirement re method of providing certificate to the Secretary of the State and provided that if certificate is not received by required time, it shall be invalid, effective January 1, 2007.

See Sec. 9-406a re penalty for fraudulent certification.



Section 9-389 - Publication of names; information concerning filing of candidacies.

Section 9-389 is repealed.

(June, 1955, S. 583d; November, 1955, S. N59; 1957, P.A. 518, S. 8; 1958 Rev., S. 9-87; 1963, P.A. 17, S. 17; P.A. 74-25, S. 10, 13.)



Section 9-390 - Selection of party-endorsed candidates for municipal office and selection of delegates to conventions.

(a) Except as provided in subsection (g) of this section, party-endorsed candidates of any party in any municipality for municipal office shall be selected, in accordance with the rules of such party, by: (1) The enrolled members of such party in such municipality in caucus, (2) delegates to a convention chosen in accordance with such rules by such enrolled members, or (3) the town committee of such party. The town chairman or his designee shall give notice in a newspaper having a general circulation in the town of the date, time, location and purpose of a caucus held pursuant to subdivision (1) of this subsection. Such notice shall be given not less than five days prior to the date set for the caucus; provided, if the rules of the party in any municipality require earlier notice, such party rules shall prevail.

(b) Delegates to conventions shall be selected, in accordance with the rules of such party, by the method prescribed in either subdivision (1) or (3) of subsection (a) of this section.

(c) Except as provided in subsection (g) of this section, party-endorsed candidates of any party in any municipality for town committee members shall be selected, in accordance with the rules of such party, by the method prescribed in subdivision (1) of subsection (a) of this section.

(d) The selection of party-endorsed candidates in the manner provided in subsection (a) or (c) of this section and the selection of delegates to conventions in the manner provided in subsection (b) of this section shall be made and certified to the clerk of the municipality or the Secretary of the State, as the case may be, within the time specified in section 9-391.

(e) (1) In the endorsement of any person for an office or a position as committee member, in the manner provided in subsection (a) or (c) of this section, for whom only the electors of a political subdivision of such municipality or of a senatorial district or assembly district located in such municipality may vote, only the enrolled party members, delegates or town committee members, as the case may be, from such political subdivision or district may participate, except that, in a municipality in which the town committee is elected at large and is the endorsing authority, such endorsement shall be made by the town committee as a whole and except that, whenever no member of the endorsing authority resides in such political subdivision or district from which the endorsement is to be made, then such endorsing authority as a whole shall endorse.

(2) In the selection of any person for a position as delegate to a convention, in the manner provided in subsection (b) of this section, where only the electors of a political subdivision of such municipality or of a senatorial district or assembly district located in such municipality may vote for the offices to be voted upon at such convention, only the enrolled party members or town committee members, as the case may be, from such political subdivision or district may participate, except that (A) in a municipality in which the town committee is elected at-large and is the selecting authority, the town committee as a whole shall select, and (B) in a municipality in which the town committee is elected from political subdivisions and is the selecting authority, whenever no member of the town committee resides in such political subdivision or district from which the selection is to be made, the town committee as a whole shall select.

(f) Candidates endorsed in the manner provided in subsection (a) or (c) of this section shall run in the primary of such party as party-endorsed candidates, except as provided in section 9-417. Delegates to conventions selected in the manner provided in subsection (b) of this section shall be deemed to have been lawfully selected as such delegates.

(g) Any party in any municipality may by its rules provide that no selection be made of party-endorsed candidates for municipal office or town committee members and that the nominees of such party for such municipal office or town committee members of such party be chosen at direct primaries in accordance with the provisions of sections 9-405, 9-406, 9-409 to 9-412, inclusive, and 9-414, except as provided in sections 9-418 and 9-419.

(h) This section shall not apply to district delegates to conventions.

(November, 1955, S. N61; 1957, P.A. 518, S. 9; 1958 Rev., S. 9-88; 1961, P.A. 147; 1963, P.A. 17, S. 18; 1967, P.A. 557, S. 11; P.A. 79-133; P.A. 80-249, S. 1; 80-379, S. 2, 3; P.A. 87-472, S. 3; P.A. 03-241, S. 21; P.A. 04-58, S. 6; P.A. 06-137, S. 5.)

History: 1961 act made provision for endorsement by town committee as a whole, in towns where town committee is elected at large, of persons for whom only a political subdivision or district in town may vote; 1963 act restated previous provisions; 1967 act added provision for endorsement by full committee when no member of endorsing authority resides in political subdivision from which endorsement to be made and added “assembly district” to “senatorial district” where appearing; P.A. 79-133 provided that party-endorsed candidates for delegates to conventions shall be selected either by enrolled party members in caucus or by the party’s town committee and further provided that party-endorsed candidates for town committee members shall be selected only by caucus of enrolled party members; P.A. 80-249 provided that certification may also contain last name of a candidate for delegate to a convention selected for placement on the ballot label pursuant to Sec. 9-437; P.A. 80-379 provided for newspaper publication of notice pertaining to any caucus; P.A. 87-472 repealed provisions in Subsec. (d) re information contained in certification; P.A. 03-241 made a technical change in Subsec. (a), amended Subsec. (b) by deleting “Except as provided in subsection (g) of this section, party-endorsed candidates of any party in any municipality for”, designated existing provisions of Subsec. (e) as Subdiv. (1), removed “delegate” from application of Subsec. (e)(1) and deleted reference to Subsec. (b) therefrom, added Subsec. (e)(2) re selection of delegates, amended Subsec. (f) by adding provision requiring that delegates selected in manner provided in Subsec. (b) be deemed to have been lawfully selected as such delegates and by making a conforming change, and amended Subsec. (g) by making a conforming changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 04-58 amended Subsec. (d) by deleting reference to Subsec. (b) in provision re selection of party-endorsed candidates and inserting “and the selection of delegates to conventions in the manner provided in subsection (b) of this section”; P.A. 06-137 amended Subsec. (d) to include reference to the Secretary of the State, effective January 1, 2007.

See Sec. 9-434 re verification of candidates’ names.

Cited. 30 CS 34.



Section 9-390a - Election of town committee members in 1972.

Section 9-390a is repealed.

(1972, P.A. 3, S. 1; 220, S. 4; P.A. 78-153, S. 31, 32.)



Section 9-391 - Time for party endorsements for municipal offices and town committee members. Time for selection of delegates to conventions. Certification. Late certification void.

(a) Each endorsement of a candidate to run in a primary for the nomination of candidates for municipal office to be voted upon at a municipal election, or for the election of town committee members shall be made under the provisions of section 9-390 not earlier than the fifty-sixth day or later than the forty-ninth day preceding the day of such primary. In the case of an endorsement of a candidate for a municipal office of state senator or state representative, such endorsement may be made of a candidate whose name appears upon the last-completed enrollment list of such party within the municipality or political subdivision within which such candidate is to run for nomination. The endorsement shall be certified to the clerk of the municipality by either (1) the chairman or presiding officer, or (2) the secretary of the town committee, caucus or convention, as the case may be, not later than four o’clock p.m. on the forty-eighth day preceding the day of such primary. Such certification shall contain the name and street address of each person so endorsed, the title of the office or the position as committee member and the name or number of the political subdivision or district, if any, for which each such person is endorsed. If such a certificate of a party’s endorsement is not received by the town clerk by such time, such certificate shall be invalid and such party, for purposes of sections 9-417, 9-418 and 9-419, shall be deemed to have neither made nor certified such endorsement of any candidate for such office.

(b) Each selection of delegates to a state or district convention shall be made in accordance with the provisions of section 9-390 not earlier than the one-hundred-fortieth day and not later than the one-hundred-thirty-third day preceding the day of the primary for such state or district office. Such selection shall be certified to the clerk of the municipality by the chairman or presiding officer and the secretary of the town committee or caucus, as the case may be, not later than four o’clock p.m. on the one-hundred-thirty-second day preceding the day of such primary. Each such certification shall contain the name and street address of each person so selected, the position as delegate, and the name or number of the political subdivision or district, if any, for which each such person is selected. If such a certificate of a party’s selection is not received by the town clerk by such time, such certificate shall be invalid and such party, for purposes of sections 9-417 and 9-420, shall be deemed to have neither made nor certified any selection of any person for the position of delegate.

(c) Each endorsement of a candidate to run in a primary for the nomination of candidates for a municipal office to be voted upon at a state election shall be made under the provisions of section 9-390 not earlier than the eighty-fourth day or later than the seventy-seventh day preceding the day of such primary. Any certification to be filed under this subsection shall be received by the Secretary of the State, in the case of a candidate for the office of state senator or state representative, or the town clerk, in the case of a candidate for any other municipal office to be voted upon at a state election, not later than four o’clock p.m. on the fourteenth day after the close of the town committee meeting, caucus or convention, as the case may be. If such a certificate of a party’s endorsement is not received by the Secretary of the State or the town clerk, as the case may be, by such time, such certificate shall be invalid and such party, for the purposes of sections 9-417 and 9-418, shall be deemed to have neither made nor certified any endorsement of any candidate for such office. The candidate so endorsed for a municipal office to be voted upon at a state election, other than the office of justice of the peace, shall file with the Secretary of the State or the town clerk, as the case may be, a certificate, signed by that candidate, stating that such candidate was so endorsed, the candidate’s name as the candidate authorizes it to appear on the ballot, the candidate’s full street address and the title and district of the office for which the candidate was endorsed. Such certificate may be filed by a candidate whose name appears upon the last-completed enrollment list of such party within the senatorial district within which the candidate is endorsed to run for nomination in the case of the municipal office of state senator, or the assembly district within which a person is endorsed to run for nomination in the case of the municipal office of state representative, or the municipality or political subdivision within which a person is to run for nomination for other municipal offices to be voted on at a state election. Such certificate shall be attested by the chairman or presiding officer and the secretary of the town committee, caucus or convention which made such endorsement. The endorsement of candidates for the office of justice of the peace shall be certified to the clerk of the municipality by the chairman or presiding officer and the secretary of the town committee, caucus or convention, and shall contain the name and street address of each person so endorsed and the title of the office for which each such person is endorsed.

(June, 1955, S. 575d; November, 1955, S. N47; 1957, P.A. 518, S. 2; September, 1957, P.A. 1, S. 1; 1958 Rev., S. 9-76; 1963, P.A. 17, S. 19; P.A. 74-25, S. 4, 13; P.A. 81-447, S. 8, 23; P.A. 82-247, S. 9, 14; P.A. 83-475, S. 25, 43; P.A. 84-1, S. 1, 3; P.A. 85-235, S. 1; P.A. 87-382, S. 40, 55; 87-472, S. 4; P.A. 89-297, S. 13, 18; P.A. 90-1, S. 2, 5; P.A. 03-241, S. 22; P.A. 04-1, S. 1; 04-257, S. 8; P.A. 05-235, S. 17; P.A. 06-137, S. 3; P.A. 13-180, S. 20.)

History: 1963 act restated previous provisions; P.A. 74-25 changed time limitations on selection of party-endorsed candidates from “forty-ninth” to “forty-second” and from “thirty-fifth” to “fortieth” and on certification to the clerk from the “thirty-fourth” to the “thirty-ninth” day or next succeeding business day, effective January 1, 1975; P.A. 81-447 added Subsec. (b) requiring filing of certificate of endorsement by candidate; P.A. 82-247 added four o’clock deadline for certification and provided that if certificate of endorsement is not received by that deadline the party will be deemed to have neither made nor certified any endorsement; P.A. 83-475 amended section to advance endorsement and certification period by one week; P.A. 84-1 changed time limit for endorsement of candidates for election as convention delegates and for certification of endorsement; P.A. 85-235 amended section to require all endorsements to be made not earlier than the forty-ninth day nor later than the forty-seventh day preceding the day of primary; and certifications to be made on the forty-sixth day preceding such primary, deleting previous deadlines applicable to election of convention delegates; P.A. 87-382, in Subsec. (a), substituted “fifty-sixth” for “forty-ninth” and deleted provision extending certificate deadline when falling on a Saturday, Sunday or legal holiday and, in Subsec. (b), added “as he authorizes it to appear on the ballot”; P.A. 87-472 added provisions in Subsec. (a) re information required to be contained in certification and requirements for placing on ballot label names of candidates supported by endorsed candidates for delegates to a convention; P.A. 89-297 amended Subsec. (a) by changing endorsement deadline from forty-seventh day preceding primary day to forty-ninth day and changing certification deadline from forty-sixth day preceding primary day to forty-eighth day; P.A. 90-1 amended procedure in Subsec. (a) for placing on ballot label names of candidates supported by endorsed delegate slate by providing for letters of support for such candidates and allowing affidavit of consent from the candidate to be signed by a designee of the candidate named on list signed by candidate; P.A. 03-241 amended Subsec. (a) by inserting “to be voted upon at a municipal election”, deleting provisions re convention delegate candidates and making conforming changes, and substituted new Subsecs. (b) and (c), re convention delegate selection and endorsement of candidates to run in primaries for nomination of candidates for municipal offices to be voted upon at state elections, for former Subsec. (b), effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 04-1 amended Subsec. (b) by changing “one-hundred-sixty-eighth day” to “one-hundred-fortieth day”, “one-hundred-sixty-first day” to “one-hundred-thirty-third day” and “one-hundred-sixtieth day” to “one-hundred-thirty-second day”, effective February 9, 2004, and applicable to primaries and elections held on or after that date; P.A. 04-257 made a technical change in Subsecs. (a) and (c), effective June 14, 2004; P.A. 05-235 amended Subsec. (c) to require certification to be received by Secretary of the State in case of candidate for office of state senator or state representative and make conforming changes; P.A. 06-137 made technical changes and provided that if certificate of endorsement or selection is not received by the applicable deadline to file such certificate it shall be invalid, effective January 1, 2007; P.A. 13-180 amended Subsec. (a) by adding provision re endorsement for office of state senator or representative and amended Subsec. (c) by adding provision re certificate filing by candidate whose name appears on the last-completed enrollment list, effective June 18, 2013.



Section 9-392 - Selection of town committees.

A town committee shall be selected by each party in each town, in accordance with the provisions of sections 9-382 to 9-450, inclusive, not later than July 1, 1956, and thereafter at intervals not greater than twenty-six months. The terms of town committee members shall start on the first Monday following the date for the primary, unless otherwise provided in the party rules, except that the terms of all members shall begin and end on the same day; provided, when a town committee increases its membership as provided in section 9-393, the party rules shall specify the day upon which the term of all the new positions created by such increase shall begin.

(November, 1955, S. N52; 1957, P.A. 518, S. 5; 1958 Rev., S. 9-81; 1963, P.A. 17, S. 20.)

History: 1963 act restated previous provisions.



Section 9-393 - Selection of town committee members and delegates.

All town committee members and delegates to conventions shall be chosen as provided in sections 9-382 to 9-450, inclusive. Vacancies in town committees, arising from any cause including failure to elect, shall be filled in such manner as the rules of the party prescribe. The chairman of a town committee may be chosen by the town committee from within or without the membership of the town committee as the rules of the party prescribe. Any town committee may, by party rules adopted in accordance with section 9-375 and filed under section 9-374, increase its membership and fill new positions created by such increase in the manner prescribed in the applicable party rules. The rules of a party may provide methods for the filling of vacancies in delegations to conventions, which methods may include prescribing that each delegate selected in conformity with the provisions of sections 9-382 to 9-450, inclusive, may designate an alternate delegate or a proxy to act for him in his absence.

(June, 1955, S. 578d; November, 1955, S. N55; 1957, P.A. 518, S. 6; 1958, Rev., S. 9-83; 1963, P.A. 17, S. 21; 130; P.A. 03-241, S. 23.)

History: 1963 acts restated previous provisions and authorized party to provide methods for filling vacancies other than designating alternates or proxies to act; P.A. 03-241 changed “elected” to “selected” re filling of vacancies, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-394 - District delegates.

If the state rules of a party provide that certain delegates to state conventions be chosen from senatorial districts, the party-endorsed candidates for election as such district delegates shall be selected in such manner as is prescribed in such rules; provided such selection shall be made within the time specified in section 9-391; and provided, upon such selection, the information required in section 9-390 shall forthwith be certified, in such manner as is prescribed in such rules, to the clerk of each municipality in such district, and such certification shall be deemed the certification of the party in such municipality. Delegates allocated to and selected from towns shall not be deemed to be district delegates.

(November, 1955, S. N62; March, 1958, P.A. 27, S. 36; 1958 Rev., S. 9-89; 1963, P.A. 17, S. 22; 1967, P.A. 557, S. 12; P.A. 73-657, S. 7, 13; P.A. 83-213, S. 9.)

History: 1963 act restated previous provisions; 1967 act provided specific language to detail the possible combinations of towns and parts thereof where boundaries of a district extend outside the boundaries of one town; P.A. 73-657 included districts composed of “parts of two towns”; P.A. 83-213 eliminated references to district conventions and specified that delegates allocated to and selected from towns are not to be deemed district delegates.



Section 9-394a - Senatorial and assembly district convention delegates.

Any major party in any part of a town which is a component part of a senatorial or assembly district composed of parts of two towns or of a town or towns and a part or parts of another town or other towns may select delegates to a senatorial or assembly district convention in such district as provided in this title and its party rules and may participate in the selection of a candidate for state senator or state representative in such district in the manner provided for a town which is a component part of a senatorial district in a district composed of two or more towns under this title. In addition to other requirements prescribed by law, the name of a person on whose behalf a primary petition is filed for nomination to the office of state senator or state representative for such district and the names of the signers of any such petition shall appear on the last-completed enrollment list of such party for such part of a town or for any other town which is a component part of such district.

(1967, P.A. 557, S. 21; P.A. 73-657, S. 8, 13; P.A. 03-241, S. 24.)

History: P.A. 73-657 added “state representative” following “state senator” where appearing and inserted “or assembly” in “senatorial ... district”, also added detailed language concerning the fact that district boundaries extend beyond the boundaries of one town or part thereof; P.A. 03-241 changed “elect” to “select” re designation of delegates and deleted provision re party enrollment of members of opposition slates of delegates and primary petition signers, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-395 - Publication of information concerning municipal primaries.

(a) Forthwith upon the certification provided in section 9-391, the clerk of the municipality shall publish, in a newspaper having a general circulation in such municipality, the fact of such certification and that a list of the persons endorsed as candidates is on file in his office and copies thereof are available for public distribution. If, with respect to any office or position to be filled, the clerk of the municipality has failed to receive the certification of the name of any person as a party-endorsed candidate within the time limited in section 9-391, such fact shall be published by the clerk of the municipality. Together with such information, the clerk shall publish a notice that a primary will be held for the nomination by such political party of a candidate for the offices to be filled or for the election of members of the town committee, as the case may be, if a candidacy is filed in accordance with the provisions of sections 9-382 to 9-450, inclusive. Such notice shall specify the final date for the filing of such candidacy and the date of the primary, shall state where forms for petitions may be obtained and shall generally indicate the method of procedure in the filing of such candidacy. The Secretary of the State shall prescribe the form of such notice. The clerk shall forthwith publish any change in the party-endorsed candidates, listing such changes.

(b) In any year in which a state election is to be held, the notice described in subsection (a) of this section shall: (1) Be published not later than the seventy-sixth day preceding the day of the primary, (2) indicate that the certification provided in section 9-391 can be made, and (3) indicate that a list of persons endorsed as candidates will be on file in the clerk’s office, as provided in subsection (a) of this section. The requirement contained in subsection (a) of this section to publish the fact that the clerk of the municipality has failed to receive the certification of the name of any person as a party-endorsed candidate within the time limit in section 9-391, shall not apply to the notice required by this subsection.

(June, 1955, S. 585d; November, 1955, S. N65; 1957, P.A. 518, S. 12; 1958 Rev., S. 9-92; 1963, P.A. 17, S. 23; 636; P.A. 03-241, S. 25; P.A. 07-194, S. 15.)

History: 1963 acts restated previous provisions, removed requirement of printing names and addresses of candidates in newspaper and provided for list for public inspection in clerk’s office; P.A. 03-241 substituted “section 9-391” for “sections 9-390 and 9-394” and removed election of convention delegates from application of requirement that clerk publish notice of primary, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 07-194 designated existing provisions as Subsec. (a) and added Subsec. (b) re required publication date and contents of notice in years when state election is to be held, effective July 5, 2007.



Section 9-396 - Ballot vote at caucus; eligibility to vote.

At any caucus of the enrolled members of any party in any municipality or in any voting district of any municipality, the chairman of such caucus shall, upon the receipt of a written motion from any person lawfully participating in such caucus calling for a vote by ballot upon such matter as such motion designates, submit such motion to a rising vote; and, if fifteen electors present and legally entitled to participate in such caucus vote in favor of such motion, the vote on the matter specified in such motion shall be by ballot. The presiding officer shall thereupon appoint two tellers; and, upon the written application of fifteen electors legally entitled to participate in such caucus, he shall appoint a teller from the persons whose names appear on such application. Before any ballot is deposited, the name of the elector offering to vote shall be given to the clerk or secretary of such caucus, and such name shall be checked on the enrollment list of such party. No person shall vote or participate or attempt to vote or participate in any caucus of a party in any voting district unless he is enrolled on the last-completed enrollment list of such party in such voting district; provided, if the party rules of such party provide for a joint caucus for two or more voting districts of a municipality, a person may vote in such joint caucus if the voting district in which he is enrolled is participating in such joint caucus. Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(November, 1955, S. N108; 1958 Rev., S. 9-131; 1963, P.A. 17, S. 24; P.A. 12-80, S. 55.)

History: 1963 act restated previous provisions; P.A. 12-80 replaced penalty of a fine of not more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor.

See Sec. 9-431a re eligibility to vote at caucus, primary or town convention.



Section 9-397 - Tie vote on endorsement.

If a vote taken under sections 9-382 to 9-450, inclusive, on the selection of any party-endorsed candidate for municipal office or for delegate or town committee member results in a tie, such tie vote shall be dissolved in the manner prescribed in the applicable rules of the party selecting such candidate.

(November, 1955, S. N63; 1957, P.A. 518, S. 10; 1958 Rev., S. 9-90; 1963, P.A. 17, S. 25.)

History: 1963 act restated previous provisions.



Section 9-398 and 9-399 - Dispute as to endorsement. Time for filing candidacies.

Sections 9-398 and 9-399 are repealed.

(June, 1955, S. 576d; November, 1955, S. N48, N64; 1957, P.A. 518, S. 3, 11; 1958 Rev., S. 9-77, 9-91; 1963, P.A. 17, S. 26, 27; P.A. 74-25, S. 5, 13; P.A. 79-616, S. 23; P.A. 81-447, S. 22, 23.)



Section 9-400 - Filing of candidacies; state or district office.

(a) A candidacy for nomination by a political party to a state office may be filed by or on behalf of any person whose name appears upon the last-completed enrollment list of such party in any municipality within the state and who has either (1) received at least fifteen per cent of the votes of the convention delegates present and voting on any roll-call vote taken on the endorsement or proposed endorsement of a candidate for such state office, whether or not the party-endorsed candidate for such office received a unanimous vote on the last ballot, or (2) circulated a petition and obtained the signatures of at least two per cent of the enrolled members of such party in the state, in accordance with the provisions of sections 9-404a to 9-404c, inclusive. Candidacies described in subdivision (1) of this subsection shall be filed by submitting to the Secretary of the State not later than four o’clock p.m. on the fourteenth day following the close of the state convention, a certificate, signed by such candidate and attested by either (A) the chairman or presiding officer, or (B) the secretary of the convention, that such candidate received at least fifteen per cent of such votes, and that such candidate consents to be a candidate in a primary of such party for such state office. Such certificate shall specify the candidate’s name as the candidate authorizes it to appear on the ballot, the candidate’s full residence address and the title of the office for which the candidacy is being filed. A single such certificate or petition for state office may be filed on behalf of two or more candidates for different state offices who consent to have their names appear on a single row of the primary ballot under subsection (b) of section 9-437. Candidacies described in subdivision (2) of this subsection shall be filed by submitting said petition not later than four o’clock p.m. on the sixty-third day preceding the day of the primary for such office to the registrar of voters of the towns in which the respective petition pages were circulated. Each registrar shall file each page of such petition with the Secretary of the State in accordance with the provisions of section 9-404c. A petition filed by or on behalf of a candidate for state office shall be invalid for such candidate if such candidate is certified as the party-endorsed candidate pursuant to section 9-388 or as receiving at least fifteen per cent of the convention vote for such office pursuant to this subsection. Except as provided in section 9-416a, upon the expiration of the time period for party endorsement and circulation and tabulation of petitions and signatures, if any, if one or more candidacies for such state office have been filed pursuant to the provisions of this section, the Secretary of the State shall notify all town clerks and registrars of voters in accordance with the provisions of section 9-433, that a primary for such state office shall be held in each municipality in accordance with the provisions of section 9-415.

(b) A candidacy for nomination by a political party to a district office may be filed by or on behalf of any person whose name appears upon the last-completed enrollment list of such party within the district the person seeks to represent that is in the office of the Secretary of the State at the end of the last day prior to the convention for the party from which the person seeks nomination and who has either (1) received at least fifteen per cent of the votes of the convention delegates present and voting on any roll-call vote taken on the endorsement or proposed endorsement of a candidate for such district office, whether or not the party-endorsed candidate for such office received a unanimous vote on the last ballot, or (2) circulated a petition and obtained the signatures of at least two per cent of the enrolled members of such party in the district for the district office of representative in Congress, and at least five per cent of the enrolled members of such party in the district for the district offices of state senator, state representative and judge of probate, in accordance with the provisions of sections 9-404a to 9-404c, inclusive. Candidacies described in subdivision (1) of this subsection shall be filed by submitting to the Secretary of the State not later than four o’clock p.m. on the fourteenth day following the close of the district convention, a certificate, signed by such candidate and attested by either (A) the chairman or presiding officer, or (B) the secretary of the convention, that such candidate received at least fifteen per cent of such votes, and that the candidate consents to be a candidate in a primary of such party for such district office. Such certificate shall specify the candidate’s name as the candidate authorizes it to appear on the ballot, the candidate’s full residence address and the title and district of the office for which the candidacy is being filed. Candidacies described in subdivision (2) of this subsection shall be filed by submitting said petition not later than four o’clock p.m. on the sixty-third day preceding the day of the primary for such office to the registrar of voters of the towns in which the respective petition pages were circulated. Each registrar shall file each page of such petition with the Secretary in accordance with the provisions of section 9-404c. A petition may only be filed by or on behalf of a candidate for the district office of state senator, state representative or judge of probate who is not certified as the party-endorsed candidate pursuant to section 9-388 or as receiving at least fifteen per cent of the convention vote for such office pursuant to this subsection. A petition filed by or on behalf of a candidate for the district office of representative in Congress shall be invalid if said candidate is certified as the party-endorsed candidate pursuant to section 9-388 or as receiving at least fifteen per cent of the convention vote for such office pursuant to this subsection. Except as provided in section 9-416a, upon the expiration of the time period for party endorsement and circulation and tabulation of petitions and signatures, if any, if one or more candidacies for such district office have been filed pursuant to the provisions of this section, the Secretary of the State shall notify all town clerks within the district, in accordance with the provisions of section 9-433, that a primary for such district office shall be held in each municipality and each part of a municipality within the district in accordance with the provisions of section 9-415.

(c) For the purposes of this section, the number of enrolled members of a party shall be determined by the latest enrollment records in the office of the Secretary of the State prior to the earliest date that primary petitions were available. The names of electors on the inactive registry list compiled under section 9-35 shall not be counted for purposes of computing the number of petition signatures required under this section, as provided in section 9-35c.

(d) On the last day for filing primary petition candidacies in accordance with the provisions of this section, the office or office facilities of the registrars of voters shall open not later than one o’clock p.m., and remain open until at least four o’clock p.m., and such registrars or the deputy or assistant registrars shall be present.

(June, 1955, S. 589d; November, 1955, S. N70; 1957, P.A. 518, S. 17; 1958 Rev., S. 9-98; 1963, P.A. 17, S. 28; 1967, P.A. 557, S. 13; 1969, P.A. 694, S. 13; P.A. 73-657, S. 9, 13; P.A. 79-616, S. 5; P.A. 81-447, S. 9, 23; P.A. 87-382, S. 41, 55; 87-472, S. 9; P.A. 93-342, S. 2; P.A. 03-241, S. 26; P.A. 06-137, S. 6; P.A. 11-20, S. 1; 11-173, S. 60, 65.)

History: 1963 act restated previous provisions; 1967 act added clarifying language concerning candidacy of person whose name appears on enrollment list of party within any municipality or part forming a component part of a district and provided for application of section to state representative of a district whose boundaries include a part or whole of two or more towns; 1969 act made technical changes; P.A. 73-657 added detailed language concerning the fact that assembly districts affected are those whose boundaries extend within the whole or parts of two or more towns; P.A. 79-616 provided that within 14 days following the close of state or district conventions a candidacy for nomination may be filed, a written statement of consent signed by the candidate, and if one or more such candidacies are filed a primary shall be held, applying to those who received at least 20% of convention delegates votes on roll call and deleted all provisions pertaining to petitions and the signatures required thereon, and filing fees required; P.A. 81-447 amended section to require filing of certificate by candidates receiving 20% of convention votes and to specify certificate contents, effective January 1, 1982; P.A. 87-382 added, in Subsecs. (a) and (b), “as he authorizes it to appear on the ballot”; P.A. 87-472 amended Subsec. (a) to allow single certificate for state office to be filed on behalf of two or more candidates for different state offices who consent to have their names appear on single row of primary ballot label under Sec. 9-437(b); P.A. 93-342 substituted 15% for 20% in Subsecs. (a) and (b); P.A. 03-241 substantially revised Subsecs. (a) and (b) by adding provisions to allow candidacies to also be filed by persons who circulate petition and obtain signatures of threshold percentages of enrolled party members and added Subsecs. (c) and (d) re determination of number of enrolled party members and required office hours of registrars of voters on last day for filing primary petition candidacies, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 06-137 amended Subsec. (a) to change the deadline for filing of petitions described in Subdiv. (2) from four o’clock p.m. on the fourteenth day following the close of the state convention to four o’clock p.m. on the sixty-third day preceding the day of the primary for the office and to change the time period for notification by the Secretary of the State to town clerks re the holding of a primary for state office from upon the expiration of the 14-day period and completion of the tabulation of petition signatures, if any, to upon the expiration of the time period for party endorsement and circulation and tabulation of petitions and signatures, if any, and amended Subsec. (b) to change the deadline for filing of petitions described in Subdiv. (2) from four o’clock p.m. on the fourteenth day following the close of the district convention to four o’clock p.m. on the sixty-third day preceding the day of the primary for the office and to change the time period for notification by the Secretary of the State to town clerks within the district re the holding of a primary for district office from upon the expiration of the 14-day period and completion of the tabulation of petition signatures, if any, to upon the expiration of the time period for party endorsement and circulation and tabulation of petitions and signatures, if any, effective January 1, 2007; P.A. 11-173 amended Subsec. (a) by replacing “ballot label” with “ballot”, by requiring Secretary of the State to notify registrars of primaries for a state office and by making a technical change and amended Subsec. (b) to require candidate for nomination to a district office to appear on the last-completed enrollment list of the nominating party of the district, rather than the municipality or part of the municipality, that is in the office of the Secretary of the State prior to the convention, effective July 13, 2011.

See Sec. 9-406a re penalty for fraudulent certification.



Section 9-401 to 9-404 - Availability of petition forms. Petition form; circulation of petitions for state or district office; prohibited acts. Registrar’s receipt and verification of petitions for state or district office; rejection by Secretary of the State, when; preservation of petitions by secretary. Return of deposit; state or district office.

Sections 9-401 to 9-404, inclusive, are repealed.

(June, 1955, S. 591d–594d; November, 1955, S. N74–N77; 1957, P.A. 518, S. 21–24; March, 1958, P.A. 27, S. 22; 1958 Rev., S. 9-102–9-105; 1963, P.A. 17, S. 29–32; 312, S. 1; 525, S. 1; 1969, P.A. 694, S. 14; 1971, P.A. 871, S. 75; P.A. 74-25, S. 6, 13; P.A. 78-125, S. 1, 2; 78-153, S. 1, 32; P.A. 79-363, S. 30, 38; 79-616, S. 23.)



Section 9-404a - Availability and issuance of primary petition forms for candidacies for nomination to state or district office.

Petition forms for candidacies for nomination by a political party to a state office, as defined in section 9-372, or the district office of representative in Congress shall be available from the Secretary of the State beginning on the one-hundred-fifth day preceding the day of the primary for such state and district offices. Petition forms for candidacies for nomination by a political party to the district office of judge of probate, state senator or state representative shall be available from the Secretary of the State beginning on the seventy-seventh day preceding the day of the primary for such office. Any person who requests a petition form shall give the person’s name and address and the name, address and office sought of each candidate for whom the petition is being obtained and shall file a statement signed by each such candidate that such candidate consents to be a candidate for such office. Each such candidate shall include on the statement of consent the candidate’s name as the candidate authorizes it to appear on the ballot. Upon receiving such information and statement, the Secretary shall type or print on a petition form the name and address of each such candidate, the office sought and the political party holding the primary. The Secretary shall give to any person requesting such form one or more petition pages, suitable for duplication, as the Secretary deems necessary. If the person is requesting the form on behalf of an indigent candidate or a group of indigent candidates listed on the same petition, the Secretary shall give the person the number of original pages that the person requests or the number which the Secretary deems sufficient. An original petition page filled in by the Secretary may be duplicated by or on behalf of the candidate or candidates listed on the page and signatures may be obtained on such duplicates. The duplicates may be filed in the same manner and shall be subject to the same requirements as original petition pages. All information relative to primary petitions shall be a public record.

(P.A. 03-241, S. 1; P.A. 06-137, S. 4.)

History: P.A. 03-241 effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 06-137 changed the beginning date of availability for petition forms for district office of judge of probate, state senator or state representative from the day following the close of the district convention to the seventy-seventh day preceding the day of the primary for such office, effective January 1, 2007.



Section 9-404b - Primary petition forms for candidacies for nomination to state or district office. Signatures. Circulation.

(a) The petition form for candidacies for nomination to state or district office shall be prescribed and provided by the Secretary of the State, and signatures shall be obtained only on such form or on duplicate petition pages produced in accordance with the provisions of section 9-404a. Such form shall include, at the top of the form and in bold print, the following:

WARNING

IT IS A CRIME TO SIGN THIS PETITION

IN THE NAME OF ANOTHER PERSON

WITHOUT LEGAL AUTHORITY TO DO SO

AND YOU MAY NOT SIGN THIS PETITION

IF YOU ARE NOT AN ELECTOR.

The form shall include a statement of instructions to persons using the form and shall indicate the date and time by which it shall be filed and the person with whom it shall be filed. The form shall provide spaces for the names and addresses of the candidates, the offices to which nomination is sought and the political party holding the primary, and shall provide lines for the signatures, street addresses, dates of birth and the printing of the names of enrolled party members supporting the person or persons on behalf of whose candidacy the petition is used.

(b) Only as many candidates may be proposed in any one primary petition for the same office as are to be nominated by such party for such office, but any one primary petition may propose as many candidates for different state offices as there are nominations to be made.

(c) The names of enrolled party members signing a primary petition may be on several pages, provided no person shall sign more than one petition page for the same candidate or candidates. Any person who signs a name other than the person’s own to a primary petition filed under the provisions of this section or who signs a name other than the person’s own as circulator of such petition shall be fined not more than one hundred dollars or imprisoned not more than one year, or both. Each such page shall indicate the candidate or candidates supported, the offices sought and the political party for which nomination is being sought. No page of such a petition shall contain the names of enrolled party members residing in different municipalities and any petition page that has been certified by the registrars of two or more municipalities shall be rejected by the Secretary. Withdrawal of petition signatures shall not be permitted.

(d) Each circulator of a primary petition page shall be an enrolled party member of a municipality in this state. Each petition page shall contain a statement signed by the registrar of the municipality in which the circulator is an enrolled party member attesting that the circulator is an enrolled party member in the municipality. Unless such a statement by the registrar of voters appears on each page so submitted, the Secretary shall reject the page. Each separate page of the petition shall contain a statement as to the authenticity of the signatures on the page and the number of such signatures, and shall be signed under the penalties of false statement by the person who circulated the page, setting forth the circulator’s address and the town in which the circulator is an enrolled party member and attesting that each person whose name appears on the page signed the petition in person in the presence of the circulator, that the circulator either knows each such signer or that the signer satisfactorily identified himself or herself to the circulator and that the spaces for candidates supported, offices sought and the political party involved were filled in prior to the obtaining of the signatures. Each separate page of the petition shall also be acknowledged before an appropriate person as provided in section 1-29. The Secretary shall reject any page of a petition filed with the Secretary which does not contain such a statement by the circulator as to the authenticity of the signatures on the page, or upon which the statement of the circulator is incomplete in any respect, or which does not contain the certification required under this section by the registrar of the town in which the circulator is an enrolled party member. Any individual proposed as a candidate in any primary petition may serve as a circulator of the pages of the petition, provided the individual’s service as circulator does not violate any provision of this section.

(P.A. 03-241, S. 2.)

History: P.A. 03-241 effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-404c - Registrar’s receipt and verification of petitions for candidacies for nomination to state or district office. Filing with Secretary. Tabulation.

(a) Upon the receipt of any page of a petition proposing a candidacy for a state or district office, the registrar shall forthwith sign and give to the person submitting the petition a receipt, in duplicate, stating the number of pages filed and the date and time of filing. The person or the candidate shall forthwith send one copy of the receipt to the Secretary of the State. The registrar of voters shall indicate on each such petition page the date and time of filing, shall forthwith certify on each such page the number of signers of the page who were enrolled on the last-completed enrollment list of such party in the municipality or political subdivision, as the case may be, and shall forthwith file such certified page in person or by mail, as described in section 9-140b, with the Secretary within seven days after receipt of the page. In checking the signatures on primary petition pages, the registrar shall reject any name which does not appear on the last-completed enrollment list of such party in the municipality or political subdivision, as the case may be. Such rejection shall be indicated by placing a mark in a manner prescribed by the Secretary before the name rejected. The registrar may place a check mark before each name appearing on the enrollment list to indicate approval but shall place no other mark on the page except as provided in this chapter. The registrar shall not reject any name for which the street address on the petition is different from the street address on the enrollment list, if (1) such person is eligible to vote for the candidate or candidates named in the petition in the municipality of the registrar, and (2) the person’s date of birth, as shown on the petition page, is the same as the date of birth on the person’s registration record.

(b) Upon the filing of all pages of a petition, the Secretary shall reject any page of the petition which does not contain the certifications required in section 9-404b or which the Secretary determines to have been circulated in violation of any provision of said section 9-404b, and shall immediately cause the number of certified signatures to be tabulated. Petitions filed with the Secretary shall be preserved for a period of three years and then may be destroyed.

(P.A. 03-241, S. 3.)

History: P.A. 03-241 effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-405 - Time for filing primary petition candidacies for municipal offices and town committee members.

(a)(1) Candidacies of persons other than party-endorsed candidates for nomination by a political party to a municipal office to be voted upon at a municipal election, or for election as town committee members shall be filed with the registrar, as provided in section 9-406, not later than four o’clock p.m. on the thirty-fourth day preceding the day of the primary of such party for the nomination of candidates for such office or for the election of town committee members. Said day and hour shall be specified on the petition forms.

(2) Candidacies of persons, other than party-endorsed candidates, for nomination by a political party to a municipal office to be voted upon at a state election shall be filed with the registrars, as provided in section 9-406, not later than four o’clock p.m. on the sixty-third day preceding the day of the primary for such office. Said day and hour shall be specified on the petition forms.

(b) On the last day for filing primary petition candidacies, in accordance with the provisions of this section, the office or office facilities of the registrars of voters shall open not later than one o’clock p.m., and remain open until at least four o’clock p.m., and such registrars or their deputy or assistant registrars shall be present.

(June, 1955, S. 576d; November, 1955, S. N48; 1957, P.A. 518, S. 3; 1958 Rev., S. 9-77; 1963, P.A. 17, S. 33; P.A. 74-25, S. 7, 13; P.A. 83-475, S. 26, 43; P.A. 84-1, S. 2, 3; P.A. 85-235, S. 2; 85-577, S. 11; P.A. 87-382, S. 42, 55; P.A. 89-297, S. 14, 18; P.A. 03-241, S. 27; P.A. 06-137, S. 7.)

History: 1963 act restated previous provisions; P.A. 74-25 changed filing deadline from twenty-first to twenty-fifth day preceding day of primary; P.A. 83-475 amended section to advance filing deadline by one week; P.A. 84-1 changed time limit for filing of candidacies for election as convention delegates; P.A. 85-235 amended section to require filing of candidacies for unendorsed candidates by the thirty-second day preceding the day of the primary, deleting deadline of twenty-fifth day preceding primary applicable only to election of convention delegates; P.A. 85-577 required the office of registrars to open not later than one o’clock p.m., and remain open until at least four o’clock p.m. on last day for filing candidacies; P.A. 87-382 deleted provision extending deadline for filing candidacies when falling on a Saturday, Sunday or legal holiday; P.A. 89-297 amended filing deadline from thirty-second day preceding primary day to thirty-fourth day; P.A. 03-241 divided existing provisions into Subsecs. (a)(1) and (b), amended Subsec. (a)(1) by inserting “to be voted upon at a municipal election”, removing delegates to conventions from application of Subsec. (a)(1) and making technical changes, added Subsec. (a)(2) re filing of candidacies to municipal offices to be voted upon at state elections, and amended Subsec. (b) by making conforming and technical changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 06-137 amended Subsec. (a)(2) to change deadline for filing of candidacies to be voted upon at a state election from not later than four o’clock p.m. on the fourteenth day following the making of the party’s endorsement of a candidate to not later than four o’clock p.m. on the sixty-third day preceding the day of the primary, effective January 1, 2007.



Section 9-406 - Filing of primary petition candidacies for municipal offices and town committee members.

A candidacy for nomination by a political party to a municipal office or a candidacy for election as a member of a town committee may be filed by or on behalf of any person whose name appears upon the last-completed enrollment list of such party within the senatorial district within which a person is to be nominated in the case of the municipal office of state senator, or the assembly district within which a person is to be nominated in the case of the municipal office of state representative, or the municipality or political subdivision within which a person is to be nominated in the case of a town committee member or for any other municipal office. Any such candidacy shall be filed by filing with the registrar within the applicable time specified in section 9-405 a petition signed by (1) at least five per cent of the electors whose names appear upon the last-completed enrollment list of such party in such municipality or in such political subdivision, senatorial district or assembly district, or (2) such lesser number of such electors as such party by its rules prescribes, as the case may be. For the purpose of computing five per cent of the last-completed enrollment list, the registrar shall use the last printed enrollment list and the printed updated list, if any, of a political party certified and last completed by the registrars of voters prior to the date the first primary petition was issued, excluding therefrom the names of individuals who have ceased to be electors.

(June, 1955, S. 590d; November, 1955, S. N71; 1957, P.A. 518, S. 18; 1958 Rev., S. 9-99; 1963, P.A. 17, S. 34; 1967, P.A. 557, S. 14; P.A. 75-269, S. 6; P.A. 79-616, S. 6; P.A. 80-483, S. 36, 186; P.A. 99-276, S. 7, 15; P.A. 03-241, S. 28; P.A. 11-173, S. 62; P.A. 13-180, S. 21.)

History: 1963 act restated previous provisions; 1967 act added assembly district to application of section; P.A. 75-269 provided that in computing 5% the names of individuals ceasing to be electors shall be excluded therefrom; P.A. 79-616 deleted requirement for filing fees; P.A. 80-483 made technical changes; P.A. 99-276 added reference to “or updated” list, effective January 1, 2000; P.A. 03-241 specified that filing of candidacy shall be “within the applicable time specified in section 9-405”, specified that enrollment list to be used for computation purposes is that last completed “prior to the date the first primary petition was issued” and made technical changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 11-173 deleted reference to supplementary list, effective July 13, 2011; P.A. 13-180 revised provisions re which enrollment list a nominated person must appear on, effective June 18, 2013.



Section 9-406a - Penalty for fraudulent certification.

Any person who fraudulently signs, attests or files a false certificate under section 9-388, 9-391, 9-400 or 9-406 shall be guilty of a class A misdemeanor.

(P.A. 81-447, S. 3, 23.)



Section 9-407 and 9-408 - Filing of candidacies; delegates. Filing of primary petition candidacies for district delegates.

Sections 9-407 and 9-408 are repealed, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

(June, 1955, S. 590d; November, 1955, S. N72, N73; 1957, P.A. 518, S. 19, 20; 1958 Rev., S. 9-100, 9-101; 1963, P.A. 17, S. 35, 36; 1967, P.A. 557, S. 15, 16; P.A. 73-657, S. 10, 13; P.A. 75-269, S. 7, 8; P.A. 79-616, S. 7, 8; P.A. 80-483, S. 37, 186; P.A. 83-213, S. 10; P.A. 99-276, S. 8, 9, 15; P.A. 03-241, S. 67.)



Section 9-409 - Availability and issuance of primary petition forms for candidacies for nomination to municipal office or election as town committee members.

Petition forms for candidacies for nomination to municipal office or for election as members of town committees shall be available from the registrar beginning on the day following the making of the party’s endorsement of a candidate or candidates for such office or position, or beginning on the day following the final day for the making of such endorsement under the provisions of section 9-391, whichever comes first. Any person who requests a petition form shall give his name and address and the name, address and office or position sought of each candidate for whom the petition is being obtained, and shall file a statement signed by each such candidate that he consents to be a candidate for such office or position. In the case of the municipal offices of state senator and state representative, each such candidate shall include on the statement of consent his name as he authorizes it to appear on the ballot. Upon receiving such information and statement, the registrar shall type or print on a petition form the name and address of each such candidate, the office sought and the political party holding the primary. The registrar shall give to any person requesting such form one or more petition pages, suitable for duplication, as the registrar deems necessary. If the person is requesting the form on behalf of an indigent candidate or a group of indigent candidates listed on the same petition, the registrar shall give the person a number of petition pages determined by the registrar as at least two times the number needed to contain the required number of signatures for a candidacy for nomination to municipal office or a number of petition pages determined by the registrar as at least five times the number needed to contain the required number of signatures for a candidacy for election as a town committee member. An original petition page filled in by the registrar may be duplicated by or on behalf of the candidate or candidates listed on the page and signatures may be obtained on such duplicates. The duplicates may be filed in the same manner and shall be subject to the same requirements as original petition pages. All information relative to primary petitions shall be a public record.

(June, 1955, S. 591d; November, 1955, S. N74; 1957, P.A. 518, S. 21; 1958 Rev., S. 9-102; 1963, P.A. 17, S. 37; 312, S. 2; P.A. 74-139; P.A. 77-245, S. 11; P.A. 79-616, S. 9; P.A. 82-426, S. 9, 14; P.A. 83-391, S. 18, 24; 83-475, S. 42, 43; P.A. 87-382, S. 43, 55; 87-472, S. 5; P.A. 90-1, S. 3, 5; P.A. 93-384, S. 12; P.A. 03-241, S. 29.)

History: 1963 acts restated previous provisions and left solely with registrar determination of number of petition pages to be given, not as requested; P.A. 74-139 substituted “certified to the town clerk” for “selected” where appearing; P.A. 77-245 substituted “municipal clerk” for “town clerk”; P.A. 79-616 deleted provision for payment of required deposit; P.A. 82-426 amended section to provide that petition forms are available on day following party endorsement or on day following the final day for making party endorsement, whichever is earlier rather than at least three weeks before final filing day; P.A. 83-391 reduced number of petition pages given to persons requesting them from three to two times the number needed; P.A. 83-475 amended section to require issuance of greater number of petition pages in case of candidacy for town committee member; P.A. 87-382 added sentence requiring candidate for municipal office of state senator or state representative to include on statement of consent his name as he authorizes it to appear on ballot; P.A. 87-472 added provisions re requirements for placing on ballot label names of candidates supported by petition candidates for election as delegates to a convention; P.A. 90-1 amended procedure for placing on ballot label names of candidates supported by delegate petition slates, by providing for letters of support for such candidates and allowing affidavit of consent from a candidate to be signed by a designee of the candidate named on list signed by the candidate; P.A. 93-384 limited number of pages that registrar required to give to person requesting to “one or more petition pages, suitable for duplication, as the registrar deems necessary” unless candidate or candidates are indigent, and allowed pages filled in by registrar to be duplicated; P.A. 03-241 deleted provisions re petitions for delegate candidacies and made technical changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-410 - Primary petition forms for candidacies for nomination to municipal office or election as town committee members. Signatures. Circulation.

(a) The petition form for candidacies for nomination to municipal office or for election as members of town committees shall be prescribed by the Secretary of the State and provided by the registrar of the municipality in which the candidacy is to be filed or duplicate petition pages shall be produced in accordance with section 9-409, and signatures shall be obtained only on such forms or such duplicate petition pages. Such form shall include, at the top of the form and in bold print, the following:

WARNING

IT IS A CRIME TO SIGN THIS PETITION

IN THE NAME OF ANOTHER PERSON

WITHOUT LEGAL AUTHORITY TO DO SO

AND YOU MAY NOT SIGN THIS PETITION

IF YOU ARE NOT AN ELECTOR.

The form shall include thereon a statement of instructions to persons using the form and shall indicate the date and time by which it shall be filed and the person with whom it shall be filed. The form shall provide spaces for the names and addresses of the candidates, the offices to which nomination is sought or the positions to which election is sought and the political party holding the primary, and shall provide lines for the signatures, street addresses, dates of birth and the printing of the names of enrolled party members supporting the person or persons on behalf of whose candidacy the petition is used. Only as many candidates may be proposed in any one primary petition for the same office or position as are to be nominated or chosen by such party for such office or position; but any one primary petition may propose as many candidates for different offices or positions as there are nominations to be made or positions to be filled.

(b) The names of enrolled party members signing a primary petition need not all be on one sheet but may be on several sheets, but no person shall sign more than one petition page for the same candidate or candidates. Any person who signs a name other than the person’s own to a primary petition filed under the provisions of this section or who signs a name other than the person’s own as circulator of such a petition shall be fined not more than one hundred dollars or imprisoned not more than one year or both. Each such sheet shall indicate the candidate or candidates supported, the offices or positions sought and the political party the nomination of which is sought or which is holding the primary for election of town committee members. No page of such a petition shall contain the names of enrolled party members residing in different municipalities and any page thereof which has been certified by the registrars of two or more municipalities shall be rejected by the registrar. Withdrawal of petition signatures shall not be permitted.

(c) Each circulator of a primary petition page shall be an enrolled party member of a municipality in this state who is entitled to vote. Each petition page shall contain a statement signed by the registrar of the municipality in which such circulator is an enrolled party member attesting that the circulator is an enrolled party member in such municipality. Unless such a statement by the registrar appears on each page so submitted, the registrar shall reject such page. No candidate for the nomination of a party for a municipal office or the position of town committee member shall circulate any petition for another candidate or another group of candidates contained in one primary petition for the nomination of such party for the same office or position, and any petition page circulated in violation of this provision shall be rejected by the registrar. No person shall circulate petitions for more than the maximum number of candidates to be nominated by a party for the same office or position, and any petition page circulated in violation of this provision shall be rejected by the registrar. Each separate sheet of such petition shall contain a statement as to the authenticity of the signatures thereon and the number of such signatures, and shall be signed under the penalties of false statement by the person who circulated the same, setting forth such circulator’s address and the town in which such circulator is an enrolled party member and attesting that each person whose name appears on such sheet signed the same in person in the presence of such circulator, that the circulator either knows each such signer or that the signer satisfactorily identified the signer to the circulator and that the spaces for candidates supported, offices or positions sought and the political party involved were filled in prior to the obtaining of the signatures. Each separate sheet of such petition shall also be acknowledged before an appropriate person as provided in section 1-29. Any sheet of a petition filed with the registrar which does not contain such a statement by the circulator as to the authenticity of the signatures thereon, or upon which the statement of the circulator is incomplete in any respect, or which does not contain the certification hereinbefore required by the registrar of the town in which the circulator is an enrolled party member, shall be rejected by the registrar. Any individual proposed as a candidate in any primary petition may serve as a circulator of the pages of such petition, provided such individual’s service as circulator does not violate any provision of this section.

(June, 1955, S. 592d; November, 1955, S. N75; 1957, P.A. 518, S. 22; March, 1958, P.A. 27, S. 22; 1958 Rev., S. 9-103; 1963, P.A. 17, S. 38; 525, S. 2; 1971, P.A. 871, S. 76; P.A. 76-40; P.A. 78-125, S. 3; P.A. 82-426, S. 10, 14; P.A. 87-472, S. 6; P.A. 93-384, S. 13; P.A. 99-276, S. 12, 15; P.A. 00-66, S. 25; P.A. 03-241, S. 30.)

History: 1963 acts restated previous provisions, substituted “primary” for “nominating” petition where appearing, added penalties for false signing and a proviso that a candidate named on any primary petition is not prevented from serving as a circulator; 1971 act changed “penalties of perjury” to “penalties of false statement”; P.A. 76-40 substituted in circulator’s attestation “certified to the municipal clerk” for “selected”; P.A. 78-125 added prohibition on candidate’s circulating petitions for another candidate or group of candidates contained in one petition for the same office or for anyone to circulate petitions for more than the maximum number to be nominated by a party for the same office, petition pages circulated in violation of prohibition to be rejected by the registrar and further provided that each separate sheet contain statement as to the number of signatures thereon and for acknowledgment of each separate sheet; P.A. 82-426 amended section to conform to change in time for petition availability made in Sec. 9-409; P.A. 87-472 required petition form for candidates for election as convention delegates to include spaces for information on candidates supported by slate; P.A. 93-384 allowed petition form to be “duplicate pages produced in accordance with section 9-409” and required form to provide lines for dates of birth of enrolled party members supporting person or persons on behalf of whose candidacy petition is used; P.A. 99-276 required petition forms to provide lines for the printing of names of enrolled party members, effective January 1, 2000; P.A. 00-66 divided section into Subsecs. and made technical changes; P.A. 03-241 deleted provisions re petitions for delegate candidacies and made conforming changes throughout, amended Subsec. (a) to require petition form to include warning, and amended Subsec. (c) to eliminate requirement that each circulator be entitled to vote in primary for which candidacy is being filed, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

Subsec. requires that all petitions obtained by a circulator be invalidated when the circulator is seeking signatures for one mayoral candidate and then, the same circulator, at a later point in time, seeks signatures on a petition for a different candidate to the same office. 284 C. 141. “[C]andidate” includes placeholder or straw candidates. Id. Legislative history that purpose of statute was to prevent candidates from engaging in tactics that had the effect of siphoning votes from a strong rival candidate to a weaker rival supports interpretation that when a person has circulated petition pages for more than the maximum number of candidates to be nominated by a party for the same office or position, the registrar must reject any petition page circulated by that person, regardless of when it was circulated. Nothing in Subsec. or other statutes governing election procedures makes any distinction between bona fide candidates and placeholder candidates and the registrar must presume that all candidates who submit candidate consent forms are bona fide candidates and must treat all petitions filed on their behalf the same for purposes of applying Subsec. Id., 554. Because meaning of challenged portion of statute prohibiting person circulating petitions for more than maximum number of candidates to be nominated by a party for same office or position is clear from statute’s purpose, practical application and legislative history, it is not unconstitutionally vague, and although it implicates core political speech, burden it imposes is slight and since it furthers important state interests it does not violate right to free speech or association. Id., 573.



Section 9-411 - Number of candidates required on petition for town committee members.

Any provision of law to the contrary notwithstanding, no primary petition for town committee members shall be approved unless it contains the names of a number of candidates, other than party-endorsed candidates, equal in number to at least twenty-five per cent of the number of town committee members to be elected in the town or political subdivision, as the case may be.

(1963, P.A. 503, S. 1.)



Section 9-412 - Registrar’s receipt and verification of petitions for candidacies for nomination to municipal office or election as town committee members. Filing with clerk.

Upon the receipt of any page of a petition proposing a candidacy for a municipal office or for member of a town committee, the registrar shall forthwith sign and give to the person submitting the petition a receipt in duplicate, stating the number of pages filed and the date and time of filing and shall forthwith certify on each such page the number of signers on the page who were enrolled on the last-completed enrollment list of such party in the municipality or political subdivision, as the case may be, and shall forthwith file such certified page in person or by mail, as described in section 9-140b, with the clerk of the municipality, together with the registrar’s certificate as to the whole number of names on the last-completed enrollment list of such party in such municipality or political subdivision, as the case may be, within seven days after receipt of the page. In checking signatures on primary petition pages, the registrar shall reject any name if such name does not appear on the last-completed enrollment list in the municipality or political subdivision, as the case may be. Such rejection shall be indicated by placing a mark in a manner prescribed by the Secretary before the name so rejected. The registrar may place a check mark before each name appearing on the enrollment list to indicate approval but shall place no other mark on the page except as provided in this chapter. The registrar shall not reject any name for which the street address on the petition is different from the street address on the enrollment list, if (1) such person is eligible to vote for the candidate or candidates named in the petition, and (2) the person’s date of birth, as shown on the petition page, is the same as the date of birth on the person’s registration record. The registrar shall reject any page of a petition which does not contain the certifications provided in section 9-410, or which the registrar determines to have been circulated in violation of any other provision of section 9-410. Petitions filed with the municipal clerk shall be preserved for a period of three years and then may be destroyed.

(June, 1955, S. 593d; November, 1955, S. N76; 1957, P.A. 518, S. 23; 1958 Rev., S. 9-104; 1959, P.A. 49; 1963, P.A. 17, S. 39; P.A. 77-213, S. 1, 2; P.A. 78-125, S. 4; 78-153, S. 26, 32; P.A. 93-384, S. 16; P.A. 03-241, S. 31.)

History: 1959 act reduced from five to three years period municipal clerk must preserve petitions; 1963 act restated previous provisions; P.A. 77-213 provided for each circulator to be given a signed receipt by the registrar for the number of pages and date and time submitted; P.A. 78-125 provided for rejection by registrar of any sheet of a petition determined to have been circulated in violation of any other provisions in addition to omission of certifications required under Sec. 9-410; P.A. 78-153 substituted for “each circulator submitting a page or pages”, “the person so submitting a page or pages” to whom a receipt is given, effective January 1, 1979; P.A. 93-384 added provision re rejection of name by registrar for which street address on petition is different from street address on enrollment list; P.A. 03-241 removed delegate petitions from application of section, substituted “Upon the receipt of any page of a petition” for “Upon the filing of any petition”, required registrar to “forthwith” sign and give person submitting petition a receipt “in duplicate”, inserted references to “political subdivision”, required registrar to file petitions with clerk “in person or by mail, as described in section 9-140b” and “within seven days after receipt of the page”, substituted “placing a mark in a manner prescribed by the Secretary” for “the placing of an “R”” and made conforming and technical changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-413 - Deposition of deposit filed with registrar.

Section 9-413 is repealed.

(June, 1955, S. 595d; November, 1955, S. N78; 1957, P.A. 518, S. 25; 1958 Rev., S. 9-106; 1963, P.A. 17, S. 40; 1972, P.A. 57, S. 1; P.A. 79-616, S. 23.)



Section 9-413a - Registrar to certify accuracy of enrollment list provided to candidate circulating primary petition.

A registrar of voters who provides an enrollment list of a political party in a municipality, political subdivision or district to a candidate who will be circulating a primary petition for nomination by such party of such candidate to a state, district or municipal office, in accordance with sections 9-404a and 9-404b or sections 9-409 and 9-410, shall certify on the first page of such enrollment list that such list is the most recent and, to the best knowledge of the registrar, accurate enrollment list of such party in such municipality, political subdivision or district.

(P.A. 05-235, S. 19.)

History: P.A. 05-235 effective July 1, 2005.



Section 9-414 - Nominations not to exceed places to be filled; municipal primaries.

No town committee, caucus or convention shall endorse and certify to the clerk of a municipality, and no primary shall choose, more candidates for nomination to municipal office or more persons as members of a town committee than an elector may vote for in each such case.

(June, 1955, S. 596d; November, 1955, S. N79; 1958 Rev., S. 9-107; 1963, P.A. 17, S. 41; P.A. 03-241, S. 32.)

History: 1963 act restated previous provisions; P.A. 03-241 deleted “or as delegates to a convention”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

See Sec. 9-204a re authorization for nomination of full number of board of education members to be elected.



Section 9-415 - When primary required.

(a) If a candidacy for nomination by a political party to a state office is filed by or on behalf of any person other than a party-endorsed candidate within the time specified in subsection (a) of section 9-400 and in conformity with the provisions of section 9-400, a primary shall be held in each municipality of the state to determine the nominee of such party for such office, except as provided in section 9-416a.

(b) If a candidacy for nomination by a political party to a district office is filed by or on behalf of any person other than a party-endorsed candidate within the time specified in subsection (b) of section 9-400 and in conformity with the provisions of section 9-400, a primary shall be held in each municipality of the district and each part of a municipality which is a component part of the district, to determine the nominee of such party for such office, except as provided in section 9-416a.

(c) If a candidacy for nomination by a political party to a municipal office is filed by or on behalf of any person other than a party-endorsed candidate within the applicable time specified in section 9-405 and in conformity with the provisions of sections 9-405, 9-406, 9-406a, 9-409, 9-410, 9-412 and 9-414, a primary shall be held in the municipality or political subdivision thereof in which the nomination for municipal office is to be made, to determine the nominee of such party for such office, except as provided in section 9-418.

(d) If candidacies numbering at least twenty-five per cent of the number of town committee members to be elected by a party either in the municipality or in the political subdivision, as the case may be, are filed by or on behalf of persons other than party-endorsed candidates within the time specified in subdivision (1) of subsection (a) of section 9-405 and in conformity with the provisions of sections 9-405, 9-406, 9-406a, 9-409 to 9-412, inclusive, and 9-414, a primary shall be held in the municipality or political subdivision thereof in which members of a town committee are to be elected, to elect the members of the town committee, except as provided in sections 9-419 and 9-421.

(June, 1955, S. 586d; November, 1955, S. N66; 1957, P.A. 518, S. 14; 1958 Rev., S. 9-94; 1963, P.A. 17, S. 42; 1967, P.A. 557, S. 17; P.A. 73-657, S. 11, 13; P.A. 79-616, S. 11; P.A. 80-483, S. 38, 186; P.A. 81-447, S. 10, 23; 81-472, S. 9, 159; P.A. 03-241, S. 33.)

History: 1963 act restated previous provisions; 1967 act added, following “senatorial district”, “or assembly district or in each part of a municipality which is a component part of a senatorial district composed of a town or towns and a part or parts of another town or towns”; P.A. 73-657 added clarifying descriptive language for senatorial and assembly districts whose boundaries extend beyond limits of one town or part thereof; P.A. 79-616 changed references from Sec. 9-399 to Sec. 9-400 where appearing; P.A. 80-483 made technical changes; P.A. 81-447 added reference to Sec. 9-416a; P.A. 81-472 made technical changes; P.A. 03-241 replaced former provisions with new Subsecs. (a) to (e), inclusive, re when primaries required, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-416 - No-contest nominations; state or district office.

If (1) at a state or district convention no person other than a party-endorsed candidate has received at least fifteen per cent of the votes of the delegates present and voting on any roll-call vote taken on the endorsement or proposed endorsement of a candidate for a state or district office, and (2) within the time specified in section 9-400, no candidacy for nomination by a political party to a state or district office has been filed by or on behalf of a person other than a party-endorsed candidate in conformity with the provisions of section 9-400, no primary shall be held by such party for such office and the party-endorsed candidate for such office shall be deemed to have been lawfully chosen as the nominee of such party for such office.

(June, 1955, S. 587d; November, 1955, S. N67; 1958 Rev., S. 9-95; 1963, P.A. 17, S. 43; P.A. 79-616, S. 12; P.A. 93-342, S. 3; P.A. 03-241, S. 34.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400 where appearing; P.A. 93-342 substituted “fifteen per cent” for “twenty per cent”; P.A. 03-241 inserted Subdiv. designators, substituted “section 9-400” for “sections 9-400 to 9-414, inclusive,” and made technical changes, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-416a - Failure of party to endorse; state or district office.

If a party has made no endorsement of a candidate for a particular state or district office, and if within the time specified in section 9-400, a candidacy for such party’s nomination to such office is filed in conformity with the provisions of said section by not more than one person, no primary shall be held by such party for such office and the person filing such candidacy shall be deemed to have been lawfully chosen as the nominee of such party for such office.

(P.A. 81-447, S. 2, 23.)



Section 9-417 - No-contest nominations; municipal office and town committee members.

If within the time specified in section 9-405, no candidacy for nomination by a political party to a municipal office has been filed by or on behalf of a person other than a party-endorsed candidate or, in the case of election as member of the town committee of such party, by persons other than party-endorsed candidates numbering at least twenty-five per cent of the number of town committee members to be elected by such party either in the municipality or in the political subdivision, as the case may be, in conformity with the provisions of sections 9-405 to 9-412, inclusive, and 9-414, no primary shall be held by such party for such office or for town committee members, as the case may be, and the party-endorsed candidate or candidates for such office shall be deemed to have been lawfully chosen as the nominee or nominees of such party to such office, or, as the case may be, and the party-endorsed candidates for election as members of the town committee shall be deemed to have been lawfully elected to such positions at the times specified in section 9-392.

(June, 1955, S. 588d; November, 1955, S. N68; 1957, P.A. 518, S. 15; 1958 Rev., S. 9-96; 1963, P.A. 17, S. 44; P.A. 79-616, S. 13, 24; P.A. 03-241, S. 35.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400; P.A. 03-241 deleted provisions re convention delegate candidacies and substituted “sections 9-405 to 9-412, inclusive, and 9-414”, for “sections 9-400 to 9-414, inclusive,”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-418 - Failure of party to endorse; municipal office.

(a) If within the time specified in section 9-391, a party has failed, with respect to the office of state senator or state representative, to certify to the Secretary of the State, or with respect to any other municipal office to be filled, to certify to the clerk of the municipality, the name of any person as a party-endorsed candidate, and if within the time specified in section 9-405, a candidacy for nomination to such office is filed in conformity with the provisions of sections 9-400 to 9-414, inclusive, by not more than one person, no primary shall be held by such party for such office and the person filing such candidacy shall be deemed to have been lawfully chosen as the nominee of such party for such office.

(b) If within the time specified in section 9-391, a party has failed, with respect to any municipal office to be filled by two or more persons, to certify to the clerk of the municipality names of persons as party-endorsed candidates equal in number to the number of persons to be nominated to such office, and if within the time specified in section 9-405, a candidacy or candidacies for nomination to such office are filed in conformity with the provisions of sections 9-400 to 9-414, inclusive, by a number of persons not more than the number for which the party has failed to certify names, no primary shall be held by such party for such office, and each of the party-endorsed candidates and each of the persons filing such candidacies shall be deemed to have been lawfully chosen as the nominees of such party for such office.

(November, 1955, S. N69; 1957, P.A. 518, S. 16; 1958 Rev., S. 9-97; 1963, P.A. 17, S. 45; P.A. 79-616, S. 14; P.A. 05-235, S. 18.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400 where appearing; P.A. 05-235 divided section into Subsecs. (a) and (b), amended Subsec. (a) by adding “the office of state senator or state representative, to certify to the Secretary of the State, or with respect to” and “other”, and amended Subsec. (b) by adding “by two or more persons”.



Section 9-419 - Failure of party to endorse; town committee members.

If within the time specified in section 9-391, a party has failed, with respect to the election of town committee members, to certify to the clerk of the municipality names of persons as party-endorsed candidates equal in number to the number of positions as town committee members to be filled, and if within the time specified in section 9-405, a candidacy or candidacies for election as town committee members are filed in conformity with the provisions of sections 9-400 to 9-414, inclusive, by a number of persons equal to at least twenty-five per cent of the number of town committee members to be elected by such party either in the municipality or in the political subdivision, as the case may be, such number being not more than the number of positions for which the town committee has failed to certify names, no primary shall be held by such party for the election of town committee members, and each of the party-endorsed candidates and each of the persons filing such candidacies shall be deemed to have been lawfully elected as town committee members at the times specified in section 9-392; provided the number of positions to be filled shall be equal to the maximum number of town committee members for the town or political subdivision, as the case may be, as specified in the rules of such party whenever such rules specify a minimum and maximum number.

(November, 1955, S. N69; 1957, P.A. 518, S. 16; 1958 Rev., S. 9-97; 1963, P.A. 17, S. 46; P.A. 79-616, S. 15.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400.



Section 9-420 - Persons selected as convention delegates by party deemed lawfully selected.

The persons selected by a political party to serve as delegates to a convention shall be deemed to have been lawfully selected as such delegates or district delegates.

(November, 1955, S. N69; 1957, P.A. 518, S. 16; 1958 Rev., S. 9-97; 1963, P.A. 17, S. 47; P.A. 79-616, S. 16; P.A. 03-241, S. 36.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400; P.A. 03-241 deleted provisions re when primary shall not be held for election of delegates and substituted requirement that persons selected by party to serve as convention delegates are deemed to have been lawfully selected as such delegates, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-421 - When primary not to be held for town committee members.

Any provision of sections 9-382 to 9-450, inclusive, to the contrary notwithstanding, no primary shall be held by a party for the election of a member of a town committee unless candidacies for such election numbering at least twenty-five per cent of the number of town committee members to be elected by such party either in the municipality or in the political subdivision, as the case may be, are filed in conformity with the provisions of sections 9-400 to 9-414, inclusive, by persons other than party-endorsed candidates.

(1957, P.A. 518, S. 13; 1958 Rev., S. 9-93; 1963, P.A. 17, S. 48; P.A. 79-616, S. 17.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400.



Section 9-422 - Primaries for justices of the peace.

Any provision of sections 9-382 to 9-450, inclusive, to the contrary notwithstanding, no primary shall be held for nomination by a party to the office of justice of the peace unless candidacies for such nomination numbering at least a bare majority of the number of justices of the peace to be nominated by such party are filed in conformity with the provisions of sections 9-400 to 9-414, inclusive, by persons other than party-endorsed candidates.

(November, 1955, S. N98; 1958 Rev., S. 9-126; 1963, P.A. 17, S. 49; P.A. 79-616, S. 18.)

History: 1963 act restated previous provisions; P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400.



Section 9-423 - Time for primaries; state, district or municipal office.

(a) The primaries of all parties for nomination to an office to be voted upon at a state election shall be held on the second Tuesday in August in the year in which such state election is held.

(b) The primaries of all parties for nomination to an office to be voted upon at a municipal election shall be held on the fifty-sixth day preceding the day of the election.

(June, 1955, S. 577d; November, 1955, S. N49; 1957, P.A. 518, S. 4; 1958 Rev., S. 9-78; 1963, P.A. 17, S. 50; P.A. 74-25, S. 8, 13; P.A. 75-396, S. 1, 5; P.A. 03-241, S. 37.)

History: 1963 act restated previous provisions; P.A. 74-25 changed primary day for party whose candidate for governor polled higher number of votes at the last-preceding election to the fifty-fourth day preceding the day of election and for all other parties to the fifty-sixth day preceding the day of election, effective January 1, 1975 with respect to selection of town committee members and delegates to conventions; P.A. 75-396 changed primaries for all parties to the fifty-sixth day preceding the day of the election, effective January 1, 1976; P.A. 03-241 designated existing provisions as Subsec. (b), added Subsec. (a) re primary date for nomination to office to be voted upon at state election, and amended Subsec. (b) by limiting provisions to nomination to office “to be voted upon at a municipal election”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-424 - Time for primaries; delegates.

Section 9-424 is repealed, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

(June, 1955, S. 577d; November, 1955, S. N50; 1958 Rev., S. 9-79; 1961, P.A. 72, S. 1; 1963, P.A. 17, S. 51; 52, S. 1; 1967, P.A. 557, S. 18; 1972, P.A. 97, S. 1; P.A. 75-396, S. 2, 5; P.A. 85-235, S. 3; 85-268, S. 2, 3; P.A. 03-241, S. 67.)



Section 9-425 - Time for primaries; town committees.

The day for holding a primary for the election of town committee members shall be the first Tuesday in March in even-numbered years.

(June, 1955, S. 577d; November, 1955, S. N51; 1958 Rev., S. 9-80; 1961, P.A. 72, S. 2; 1963, P.A. 17, S. 52; 52, S. 2; P.A. 75-396, S. 3, 5; P.A. 77-195.)

History: 1961 act made publication of notice 56 rather than 42 days before primary; 1963 acts restated previous provisions and required mailing of copy of notice to municipal clerk; P.A. 75-396 provided that the first Tuesday in March be the primary day for election of town committee members, effective January 1, 1976; P.A. 77-195 added “in even-numbered years”.



Section 9-426 - Cancellation of primary for office or town committee due to vacancies in non-party-endorsed candidacies. Slate vacancies.

If only one candidacy has been filed by a person other than a party-endorsed candidate for the nomination by a political party to a particular office and the candidate whose candidacy has been so filed thereafter, but prior to the opening of the polls at such primary, dies, withdraws his name from nomination or for any reason becomes disqualified to hold the office for which he is a candidate, no primary shall be held for the nomination of such party to that office and the party-endorsed candidate for such office shall be deemed to have been lawfully chosen in the same manner and to the same extent as is provided in sections 9-382 to 9-450, inclusive, in the case where no candidacy other than a party-endorsed candidacy has been filed. If candidacies have been filed by only one group of persons other than party-endorsed candidates for election to a town committee, and the candidates whose candidacies have been so filed thereafter, but prior to the opening of the polls at such primary, die, withdraw their names from nomination or for any reason become disqualified to hold the positions for which they are candidates, so as to render the number of candidacies so filed less than twenty-five per cent of the number of town committee members to be elected by such party either in the municipality or in the political subdivision, as the case may be, no primary shall be held for those positions and the party-endorsed candidates for such positions shall be deemed to have been lawfully chosen in the same manner and to the same extent as is provided in sections 9-382 to 9-450, inclusive, in the case where no candidacies other than party-endorsed candidacies have been filed. If any person on a slate, prior to the opening of the polls at such primary, dies, withdraws his name from nomination or for any reason becomes disqualified to hold the position for which he is a candidate, such partial slate shall appear on the ballot at the primary and, if such partial slate wins, then the remaining members may fill the vacancy. If only one such slate other than a slate of party-endorsed candidates has been filed for election and prior to the opening of the polls at such primary each of the persons on such slate dies, withdraws or becomes disqualified, no primary shall be held for those positions and the party-endorsed candidates for those positions shall be deemed to have been lawfully chosen in the same manner and to the same extent as is provided in sections 9-382 to 9-450, inclusive, in the case where no candidacies other than party-endorsed candidacies have been filed.

(June, 1955, S. 599d; November, 1955, S. N82; 1957, P.A. 518, S. 28; 1958 Rev., S. 9-110; 1963, P.A. 17, S. 53; 310, S. 1; P.A. 83-475, S. 27, 43; P.A. 03-241, S. 38; P.A. 11-20, S. 1.)

History: 1963 acts restated previous provisions and made technical revision of language; P.A. 83-475 amended section to apply to withdrawal from nomination at any time before opening of polls at primary; P.A. 03-241 deleted exclusion re persons on a slate “other than a slate of party-endorsed candidates for election as delegates or district delegates to a particular convention of a political party”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; pursuant to P.A. 11-20, “ballot label” was changed editorially by the Revisors to “ballot”, effective May 24, 2011.



Section 9-427 - Cancellation of delegate primary due to vacancies in party-endorsed candidacies; filling of vacancies when incomplete party-endorsed slate wins delegate primary.

Section 9-427 is repealed, effective January 1, 2004, and applicable to primaries and elections held on or after that date.

(1963, P.A. 310, S. 2; P.A. 83-475, S. 28, 43; P.A. 03-241, S. 67.)



Section 9-428 - Vacancy in party-endorsed candidacy.

If a party-endorsed candidate for nomination to an office or for election to the position of town committee member, prior to twenty-four hours before the opening of the polls at the primary, dies or, prior to ten days before the day of such primary, withdraws his name from nomination or for any reason becomes disqualified to hold the office or position for which he is a candidate, the state central committee, the town committee or other authority of the party which endorsed such candidate may make an endorsement to fill such vacancy or provide for the making of such endorsement, in such manner as is prescribed in the rules of such party, and certify to the registrar and municipal clerk or to the Secretary of the State, as the case may be, the name of the person so endorsed. If such certification is made at least twenty-four hours prior to the opening of the polls at the primary, in the case of such an endorsement to replace a candidate who has died, or at least seven days before the day of such primary, in the case of such an endorsement to replace a candidate who has withdrawn or become disqualified, such person so endorsed shall run in the primary as the party-endorsed candidate, except as provided in sections 9-416 and 9-417. If such certification of another party-endorsed candidate has been made within the time specified in this section, and if the ballots have already been printed and the names of the candidates for such office or position appear on the ballots, the Secretary of the State or the registrar, as the case may be, shall direct the clerk of each municipality holding such primary to have the ballots reprinted with the name of the person so certified included thereon; provided, in the case of such an endorsement to replace a candidate who has died, if such certification has been made less than ninety-six hours but at least twenty-four hours prior to the opening of the polls at the primary, such Secretary or registrar shall direct such clerk to have stickers printed and inserted upon the ballots, having the name of the person so certified appearing thereon, and the moderator in each polling place shall cause such stickers to be pasted on the ballots before the opening of the polls at such primary.

(June, 1955, S. 599d; November, 1955, S. N82; 1957, P.A. 518, S. 28; 1958 Rev., S. 9-110; 1963, P.A. 17, S. 54; 1969, P.A. 694, S. 15; P.A. 77-245, S. 12; P.A. 03-241, S. 39; P.A. 11-20, S. 1.)

History: 1963 act restated previous provisions; 1969 act provided for certification to the registrar and town clerk instead of the registrar; P.A. 77-245 substituted “municipal” for “town” clerk; P.A. 03-241 removed convention delegate candidates from application of section, effective January 1, 2004, and applicable to primaries and elections held on or after that date; pursuant to P.A. 11-20, “ballot labels” was changed editorially by the Revisors to “ballots”, effective May 24, 2011.



Section 9-429 - Cancellation of primary for office or town committee when vacancies in candidacies result in no contest.

If, prior to the opening of the polls at a primary for nomination to an office or for election of town committee members, such a number of candidates have died, withdrawn their names or become ineligible, and have not been replaced as permitted in sections 9-426 and 9-428, as to render the total number of candidates for such office or position no greater than the number to be nominated to such office or elected to such positions, the primary shall not be held, and each of the party-endorsed and other candidates shall be deemed to have been lawfully nominated to such office or elected to such positions.

(June, 1955, S. 599d; November, 1955, S. N82; 1957, P.A. 518, S. 28; 1958 Rev., S. 9-110; 1963, P.A. 17, S. 55; 310, S. 3; P.A. 83-475, S. 29, 43.)

History: 1963 acts restated previous provisions and deleted convention delegates; P.A. 83-475 amended section to apply to withdrawal from nomination at any time prior to opening of polls at primary.



Section 9-430 - Withdrawal procedure.

No candidate shall be deemed to have withdrawn under the provisions of section 9-426, 9-428 or 9-429 until a letter of withdrawal signed by such candidate is filed with the municipal clerk in the case of municipal office or town committee member, or with the Secretary of the State in the case of state or district office.

(June, 1955, S. 599d; November, 1955, S. N82; 1957, P.A. 518, S. 28; 1958 Rev., S. 9-110; 1963, P.A. 17, S. 56; P.A. 03-241, S. 40.)

History: 1963 act restated previous provisions; P.A. 03-241 removed delegate candidates from application of section, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-431 - Eligibility to vote at primary.

(a) No person shall be permitted to vote at a primary of a party unless (1) he is on the last-completed enrollment list of such party in the municipality or voting district, as the case may be, or (2) if authorized by the state rules of such party filed pursuant to section 9-374, he is an unaffiliated elector in the municipality or voting district, as the case may be, provided if two or more such parties are holding primaries on the same day in such municipality or voting district, whether for the same offices or different offices, such unaffiliated elector may vote in the primary of only one such party. Such state party rules may authorize unaffiliated electors to vote for some or all offices to be contested at its primaries.

(b) Any such person offering to vote and being challenged as to his identity or residence shall, before he votes, prove by the testimony, under oath, of at least one other elector qualified to vote in such primary or by such other evidence acceptable to the moderator either of the following which are applicable: (1) His identity with the person on whose name he offers to vote or (2) his bona fide residence in the municipality or political subdivision holding the primary, as the case may be. The rules of each party in each municipality shall prescribe whether members of the town committee shall be elected from the municipality at large, in which case any person on the last-completed enrollment list of such party in such municipality shall be eligible to vote in a primary for the election of such committee members, or whether such committee members shall be elected from political subdivisions of such municipality, in which case only persons on the last-completed list of such party in such a political subdivision shall be eligible to vote in a primary for the election of such committee members from such political subdivision; provided no town committee in any municipality shall be elected both at large and from political subdivisions.

(c) Any citizen who has not yet attained the age of eighteen years but who will have attained the age of eighteen years on or before the day of a regular election, and who: (1) Is otherwise qualified to be an elector, and (2) has applied for admission as an elector, may vote at a primary of a party held for such regular election pursuant to subsections (a) and (b) of this section.

(November, 1955, S. N86; 1957, P.A. 518, S. 31; 1958 Rev., S. 9-114; 1961, P.A. 119; 1963, P.A. 17, S. 57; February, 1965, P.A. 351, S. 1; 1971, P.A. 756, S. 3; P.A. 73-630, S. 16, 19; P.A. 75-348, S. 10, 11; P.A. 87-509, S. 1, 24; P.A. 09-36, S. 1.)

History: 1961 act added provisions re proof of identity on challenge; 1963 act restated previous provisions; 1965 act provided clarifying language in requirement for proof of continued residence both with reference to registry lists and enrollment lists; 1971 act added clarifying language with respect to state-wide primaries or primaries for district office where person has moved within the district, and in both cases has requested continuance; P.A. 73-630 deleted previous amendment; P.A. 75-348 provided for proof “or by such other evidence acceptable to the moderator”, further provided for substitution of “bona fide residence” for the language pertaining to continued residence; P.A. 87-509 divided section into Subsecs. and, in Subsec. (a) added Subdiv. (2), permitting unaffiliated electors to vote in primary of a party if authorized by state rules of such party, and in Subsec. (b), substituted “political subdivision holding the primary” for “voting district” and deleted provision that person not required to prove residence in former voting district or ward when moving from one voting district or ward to another within a municipality; P.A. 09-36 added Subsec. (c) re eligibility of citizen who has not yet attained age eighteen, but who will have attained age eighteen on or before the day of regular election, to vote at party primary, effective May 20, 2009.



Section 9-431a - Eligibility to vote at caucus, primary or town convention.

A person whose name does not appear on the registry list of any town or district shall not be eligible to vote in any caucus, primary or town convention within such town.

(1967, P.A. 533, S. 3.)



Section 9-431b - Eligibility to vote on removal from one town in state or district to another.

Section 9-431b is repealed.

(1971, P.A. 756, S. 1, 2; P.A. 73-630, S. 18, 19.)



Section 9-432 - Verification of names on filing with secretary.

Section 9-432 is repealed.

(1957, P.A. 518, S. 37; 1958 Rev., S. 9-130; 1963, P.A. 17, S. 58; P.A. 87-382, S. 54, 55.)



Section 9-433 - Notice of primary; state and district office.

(a) After the deadline set forth in section 9-400 for filing candidacies, and upon the completion of the tabulation of petition signatures, if any, if one or more candidacies for nomination by a political party to a state or district office have been filed in accordance with the provisions of section 9-400, the Secretary of the State shall notify the clerk of each town within the state or within the district, as the case may be, that a primary is to be held by such party for the nomination of such party to such office. Such notice shall include a list of all the proposed candidates, those endorsed by the convention as well as those filing candidacies, together with their addresses and the titles of the office for which they are candidates and, if applicable, a statement that unaffiliated electors may vote in the primary. The clerk of each such town shall thereupon cause such notice to be published forthwith in a newspaper having a general circulation in such town, or towns in the case of a joint publication under subsection (b) of this section, together with a statement of the date upon which the primary is to be held, the hours during which the polls shall be open and the location of the polls.

(b) Notwithstanding the provisions of any charter or home rule ordinance, the warning under subsection (a) of this section may be published jointly by two or more towns in a newspaper, provided all other requirements of this section with respect to such warning are met.

(June, 1955, S. 597d; November, 1955, S. N80; 1957, P.A. 518, S. 26; 1958 Rev., S. 9-108; 1963, P.A. 17, S. 59; 393, S. 5; P.A. 79-616, S. 22; P.A. 87-509, S. 14, 24; P.A. 03-241, S. 41; P.A. 11-173, S. 58.)

History: 1963 acts restated previous provisions and deleted requirement that notice be posted on public signpost; P.A. 79-616 deleted reference to petition signatures under Sec. 9-403 and substituted reference to expiration of the fourteen-day period under Sec. 9-400 and further provided for notification of primary where one or more candidacies have been filed; P.A. 87-509 required notice to include, if applicable, statement that unaffiliated electors may vote in primary; P.A. 03-241 substituted “After the deadline set forth in section 9-400 for filing candidacies, and upon the completion of the tabulation of petition signatures, if any,” for “Upon the expiration of the fourteen-day period prescribed by section 9-400, and” and made a technical change, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 11-173 designated existing provisions as Subsec. (a) and amended same to add language re joint publication, and added Subsec. (b) re joint publication, effective July 1, 2011.



Section 9-434 - Verification of names on filing with municipal clerk. Exception.

Upon the filing with the clerk of a municipality of the names of party-endorsed candidates pursuant to section 9-390 or upon the filing with such clerk of petitions for contesting candidates pursuant to section 9-412, such clerk shall verify and correct the names of any such candidate as the candidate authorizes the candidate’s name to appear on the ballot, pursuant to the certificate filed in accordance with subsection (c) of section 9-391 or the statement of consent filed in accordance with section 9-409, as applicable, endorse the same as having been so verified and corrected and use the same in the preparation of the ballots for the primary. The provisions of this section shall not apply to the municipal offices of state senator and state representative.

(November, 1955, S. N107; 1957, P.A. 518, S. 35; 1958 Rev., S. 9-129; 1963, P.A. 17, S. 60; P.A. 87-382, S. 44, 55; P.A. 11-20, S. 1; 11-173, S. 66.)

History: 1963 act restated previous provisions; P.A. 87-382 added sentence making section inapplicable to municipal offices of state senator and state representative; P.A. 11-173 replaced language re candidates’ names in accordance with the registry list with language re candidate’s name as authorized by the candidate and replaced “ballot labels” with “ballots”, effective July 13, 2011.



Section 9-435 - Notice of primary; municipal office or town committee members.

Except as provided in sections 9-418 and 9-419, if in any municipality, within the time specified in section 9-405, a candidacy for nomination by a political party to any municipal office or for election as a town committee member is filed with the registrar, in conformity with the provisions of sections 9-405 to 9-412, inclusive, and section 9-414, by or on behalf of any person other than party-endorsed candidates, the registrar shall forthwith after the deadline for certification of party-endorsed candidates notify the clerk of such municipality that a primary is to be held by such party for the nomination of such party to such office or for the election by such party of town committee members, as the case may be. Such notice shall include a list of all the proposed candidates, those endorsed as well as those filing candidacies, together with their addresses and the titles of the offices or positions for which they are candidates. In the case of a primary for justices of the peace, such notice shall also contain the complete ballot designation of each slate pursuant to subsection (h) of section 9-437. The clerk of the municipality shall thereupon cause such notice to be published forthwith in a newspaper having a general circulation in such municipality, together with a statement of the date upon which the primary is to be held, the hours during which the polls shall be open and the location of the polls. The clerk of the municipality shall also file such notice with the Secretary of the State not later than three business days after receipt of such notice from the registrar of voters. The clerk shall forthwith publish any change in the proposed candidates, listing such changes.

(June, 1955, S. 598d; November, 1955, S. N81; 1957, P.A. 518, S. 27; 1958 Rev., S. 9-109; 1963, P.A. 17, S. 61; 393, S. 6; P.A. 79-616, S. 19; P.A. 87-472, S. 7; P.A. 03-241, S. 42; P.A. 11-20, S. 26; 11-173, S. 22.)

History: 1963 acts restated previous provisions and deleted requirement that notice be posted on public signpost; P.A. 79-616 changed reference to Sec. 9-399 to Sec. 9-400 and further added “of such notice” to the provision for a copy to be sent to the secretary of the state; P.A. 87-472 required notice, in case of primary for convention delegates, to also contain complete ballot label designation of each slate pursuant to Sec. 9-437(h); P.A. 03-241 removed convention delegate candidacies from application of section, changed section references, applied provisions to persons other than party-endorsed candidates, added reference to notification “after the deadline for certification of party-endorsed candidates” and substituted “justices of the peace” for “delegates to a convention”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 11-20 replaced “ballot label” with “ballot” and replaced provision re notice to Secretary of the State and recording same with provision requiring clerk to file notice with Secretary not later than 3 business days after receipt thereof from registrar, effective May 24, 2011; P.A. 11-173 made identical changes as P.A. 11-20, effective July 13, 2011.



Section 9-436 - Use, number and adjustment of voting tabulators; voting booths; conditions and rules for use of paper ballots; qualification, appointment and training of primary officials.

(a) Voting tabulators shall be used at each primary, provided, (1) if, because of the number of offices and positions to be voted upon at a primary, there is an insufficient number of vertical columns on any ballot to be used in a municipality, the vote in such municipality at such primary for such offices or positions as the Secretary of the State determines shall be taken by paper ballots, and (2) if, because of the number of candidates for any office or position to be voted upon at a primary, there is an insufficient number of horizontal rows with respect to such office or position on any ballot to be used in the municipality, the vote in such municipality at such primary for such office or position shall be taken by paper ballots. More than one voting tabulator may be used in any voting district if the registrar so prescribes. The registrar shall furnish a number of voting booths sufficient to provide a voting booth for each five hundred or fraction of five hundred electors eligible to vote at such primary in the municipality or voting district, as the case may be, and other necessary equipment. In each polling place in which a party has authorized unaffiliated electors, pursuant to section 9-431, to vote for some but not all offices to be contested at the primary, a separate voting tabulator shall be used for such unaffiliated electors and the registrar shall separately furnish one voting booth for each five hundred or fraction of five hundred enrolled party members and one voting booth for each five hundred or fraction of five hundred unaffiliated electors authorized to vote at such primary in such district. In determining such number of electors, enrolled party members or unaffiliated electors, the registrar shall not count the names on the enrollment or registry lists of seventy-five per cent of such electors, unaffiliated electors or enrolled party members who reside in institutions, as defined in section 9-159q. The registrar may provide more than the minimum number of voting booths required by this section.

(b) Each tabulator shall be so arranged that the elector may vote for as many persons for nomination or election to each office or position as there are persons to be nominated or elected, as the case may be, and no more, and so that the elector may vote for individual candidates; provided the vote for justices of the peace shall be by slate, as provided in section 9-443.

(c) The registrar shall appoint from among the enrolled party members in the state, to serve in each polling place, the primary polling place officials, who shall consist of one moderator, at least one, but not more than two official checkers, not more than two challengers if the registrar deems it necessary, and at least one and not more than two ballot clerks and at least one but not more than two voting tabulator tenders for each tabulator in use at such primary and, in towns with two or more voting districts at least one and not more than two assistant registrars, provided (1) in the case of either a municipality or a political subdivision holding a primary, if no enrolled party member can be found or no such person consents to serve as a moderator, the registrar may appoint any elector who resides in the state and is a certified moderator to be moderator, (2) in the case of a political subdivision holding a primary, if an insufficient number of enrolled party members who reside in the state consent to serve as checkers, challengers, voting tabulator tenders or assistant registrars, the registrar may appoint any elector who resides in the state to be a checker, challenger, voting tabulator tender or assistant registrar, and (3) in the case of either a municipality or a political subdivision holding more than one primary on the same day for different political parties, one certified moderator may serve as moderator for both primaries, if the registrars of voters so agree. If unaffiliated electors are authorized under section 9-431 to vote for some but not all of the offices to be contested at the primary, the registrar shall appoint two additional checkers to check the list of unaffiliated electors who are authorized to vote on the separate tabulators. If unaffiliated electors are authorized under section 9-431 to vote in the primary of either of two parties in the same polling place, whether for some or for all offices to be contested at the primary, each such registrar shall appoint two additional checkers to check the list of unaffiliated electors who are authorized to vote in either such primary.

(d) The registrar shall designate one of the moderators so appointed by the registrar to be head moderator or shall appoint as head moderator an elector who is not also moderator of a polling place and who shall be deemed a primary official. The registrar may also appoint a deputy head moderator to assist the head moderator in the performance of the head moderator’s duties. A deputy head moderator shall also be deemed to be a primary official. Each registrar’s appointments of primary polling place officials, except moderators of polling places, and of designees to conduct supervised voting of absentee ballots pursuant to sections 9-159q and 9-159r shall be divided equally, as nearly as may be, between designees of the party-endorsed candidates and designees of one or more of the contestants, provided, if a party-endorsed candidate is a member of a party other than the one holding the primary, such primary officials shall be enrolled party members of the party holding the primary. Names of designees and alternate designees for such positions shall be submitted in writing by party-endorsed candidates and contestants to the registrar not later than twenty-one days before the primary and, if such lists are not so presented, all such appointments shall be made by the registrar but in the above-mentioned proportion. The registrar shall notify all such candidates and contestants of their right to submit a list of designees under this section. The registrars shall train each prospective primary poll worker to perform in the poll worker’s designated position. Notwithstanding any other provision of this section, the registrar shall appoint as moderators only persons who are certified to serve as moderators or alternate moderators pursuant to section 9-229, unless there is an insufficient number of such persons who are enrolled members of the registrar’s party holding the primary, in which case the registrar may appoint a new moderator in accordance with section 9-229, but only to the extent of such insufficiency. Primary central counting moderators and absentee ballot counters shall also be deemed primary officials. No primary official shall perform services for any candidate at the primary on primary day.

(e) If paper ballots are required for the vote on any office or position in a municipality, the clerk of the municipality, in consultation with the registrars of voters, shall print a paper ballot for use in such primary for nomination to such office or election to such position. The Secretary of the State shall prescribe the form of such paper ballot. The Secretary of the State may prescribe general rules for the use of paper ballots in any primary, including the duties of officials at the polls with regard to the same, the marking of the same and the counting of the same. The procedure to be followed when paper ballots are so used shall conform, as nearly as may be, to the procedure applicable to voting tabulators provided in this chapter and to the law governing the use of paper ballots in regular elections and such rules shall have the force and effect of law. Chapter 54 shall not apply to rules made pursuant to this section.

(f) The provisions of section 9-258 concerning additional lines of electors at a polling place, and of section 9-258a concerning two shifts of officials at a polling place, shall apply to a primary. Except as otherwise provided in this chapter, the provisions of the general statutes relating to the use of voting tabulators at regular elections shall apply as nearly as may be to the use of voting tabulators at primaries.

(June, 1955, S. 600d; November, 1955, S. N83; 1957, P.A. 518, S. 29; 1958 Rev., S. 9-111; 1963, P.A. 17, S. 62; 129; 1971, P.A. 836, S. 5; P.A. 82-426, S. 11, 14; 82-472, S. 29, 183; P.A. 83-391, S. 19, 24; P.A. 84-319, S. 47, 49; P.A. 85-592, S. 11; P.A. 87-382, S. 45, 55; 87-509, S. 15, 24; P.A. 89-297, S. 6, 18; P.A. 90-156, S. 7, 11; P.A. 93-384, S. 4, 28; P.A. 94-203, S. 4, 12; P.A. 95-177, S. 5, 7; P.A. 96-180, S. 14, 166; 96-119, S. 7, 14; P.A. 97-47, S. 53; P.A. 98-67, S. 3, 10; P.A. 03-241, S. 43, 58; P.A. 11-20, S. 27; P.A. 12-49, S. 1.)

History: 1963 acts restated previous provisions and placed time limit on submission of designees for primary officials to registrar; 1971 act provided for designation of a head moderator by the registrar; P.A. 82-426 amended section to provide that names of designees and alternates for primary moderator are to be submitted 21 days before primary and to require appointment of only certified moderators unless the number of such persons is insufficient; P.A. 82-472 substituted reference to Ch. 54 for obsolete reference to repealed Secs. 4-41 to 4-50; P.A. 83-391 amended section to reduce number of voting machines and officials required, to provide that mechanics need not be electors of any town and to provide that provisions of Secs. 9-258 and 9-258a concerning additional lines of electors and shifts of officials shall apply to primaries and to prohibit primary officials from performing services for any candidate on the day of the primary; P.A. 84-319 added requirement that registrar notify candidates and contestants of their right to submit list of designees for election official positions; P.A. 85-592 authorized registrars to appoint a deputy head moderator who shall be deemed a primary official; P.A. 87-382 repealed provision re locking of party levers; P.A. 87-509 substituted “electors eligible to vote at such primary” for “enrolled party members whose names are on the last-completed enrollment list”, established requirement for separate voting machines for unaffiliated electors in each polling place in which a party authorizes unaffiliated electors to vote for some but not all offices to be contested at primary, required registrar to appoint at least one assistant registrar as a primary polling place official in a town with two or more voting districts, required appointment of two additional checkers if unaffiliated electors authorized to vote for some but not all offices to be contested at primary and required appointment of two additional checkers if unaffiliated electors authorized to vote in primary of either of two parties in same polling place; P.A. 89-297 allowed registrar, in case of a political subdivision holding a primary, to appoint enrolled party members residing elsewhere in municipality to serve as moderator, checker, challenger or voting machine tender, when necessary; P.A. 90-156 authorized registrar to appoint any enrolled party member residing in municipality to be an assistant registrar if insufficient number of enrolled party members residing in political subdivision holding primary consent to be assistant registrars; P.A. 93-384 renumbered Subdivs. and inserted new Subdivs. (2) and (4) authorizing appointment of any resident elector when enrolled party members cannot be found or do not consent to serve as primary officials, effective June 29, 1993; P.A. 94-203 required registrars to exclude 75% of names of electors, enrolled party members or unaffiliated electors residing in institutions when calculating required number of voting machines, effective July 1, 1994; P.A. 95-177 divided section into Subsecs., divided Subsec. (a) into Subdivs., made technical changes, amended Subsec. (e) by adding provision re designees to conduct supervised voting, and moved provisions re additional lines, shifts of officials and statutes re voting machines applying at primaries to Subsec. (g), effective January 1, 1996; P.A. 96-119, effective May 24, 1996, and P.A. 96-180, effective June 3, 1996, both deleted provision in Subsec. (g) specifying that Chapter 54 is inapplicable to rules made under this section; P.A. 97-47 amended Subsec. (e) by changing the reference to Secs. 9-150q and 9-150r to Secs. 9-159q and 9-159r, respectively; P.A. 98-67 amended Subsec. (e) to exempt polling place moderators from requirement that polling place officials be divided between designees of candidates, effective July 1, 1998; P.A. 03-241 amended Subsec. (a) by substituting “twenty-four hundred” for “twelve hundred” and amended Subsec. (c) by substituting “justices of the peace” for “delegates to conventions”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 11-20 replaced references to voting machines or machines with references to voting tabulators, ballots or voting booths throughout, amended Subsec. (a) by changing required number of booths to one for each 500 or fraction of 500 electors or unaffiliated electors, deleted former Subsec. (b) re mechanics, redesignated existing Subsecs. (c) to (g) as Subsecs. (b) to (f), amended Subsec. (c) by adding provisions re ballot clerks and maximum number of official checkers and tabulator tenders and by adding Subdiv. (5) re holding of more than one primary, amended Subsec. (d) by deleting reference to mechanics, and amended Subsec. (e) by adding provision re consultation with registrars of voters, effective May 24, 2011; P.A. 12-49 amended Subsec. (c) by replacing provisions re appointment of party members in the municipality or political subdivision with provisions re appointment of party members in the state, deleting former Subdiv. (1) re appointment in the case of a political subdivision holding a primary and former Subdiv. (4) re appointment when sufficient number of enrolled party members cannot be found or will not serve, redesignating existing Subdivs. (2), (3), and (5) as Subdivs. (1), (2) and (3), replacing “enrolled party member” with “elector” re appointment to serve as checker, challenger, voting tabulator tender or assistant registrar in redesignated Subdiv. (2) and making a technical change, and amended Subsec. (d) by changing the deadline for submission of names of designees and alternates from ten to twenty-one days before the primary, adding provision re training for poll workers and making technical changes, effective May 31, 2012.



Section 9-436a - Candidate checkers.

Each group of candidates whose names appear in one single row on the official ballot in a voting district for a primary to be held by a political party may designate, for each line of electors voting in such primary at such voting district, not more than two electors enrolled in such party in the town in which such voting district is located, to serve as candidate checkers on behalf of the candidates whose names appear in such row, provided a registrar may establish two or more shifts for candidate checkers, in which case each such group of candidates may designate the candidate checkers for each shift. No primary official shall perform the functions of a candidate checker pursuant to this section. The candidates shall submit a list of the names of such designees to the registrar of voters for such party not later than forty-eight hours before the primary. The registrar shall notify the candidates of this obligation. Such registrar of voters shall verify that each such designee is enrolled in such party in such town and shall appoint in each voting district not more than two such designees, for each line, to serve each such row for each shift. The registrar shall, at the request of such a group of candidates, change such designations at any time before the closing of the polls on the day of a primary. No candidate for nomination in such primary may be a candidate checker at such primary. The registrar of voters shall furnish each candidate checker one copy of the list or lists of electors eligible to vote in such primary. Candidate checkers may remain within the polling place for the purpose of checking their own copy of such list to indicate the names of electors who have voted. Such checkers may enter and leave the restricted area surrounding the polling place during the hours of voting for the purpose of taking such information outside said area. If any such candidate checker interferes with the orderly process of voting or attempts to influence any elector, he shall be evicted by the moderator. A candidate checker appointed pursuant to this section may receive compensation from the municipality in which the primary is held.

(1967, P.A. 513, S. 1; P.A. 83-391, S. 20, 24; P.A. 84-319, S. 48, 49; P.A. 87-509, S. 16, 24; P.A. 93-384, S. 5, 28.)

History: P.A. 83-391 amended section to prohibit primary officials from performing functions of candidate checkers and to permit municipalities to compensate candidate checkers; P.A. 84-319 added requirement that registrar notify candidates of obligation to designate candidate checkers; P.A. 87-509 substituted “candidates” for “electors” and added “each line of electors voting in such primary at” in first sentence and changed references to enrollment lists to lists of electors eligible to vote in primary; P.A. 93-384 authorized registrar to establish two or more shifts for candidate checkers and to require registrar, at request of a group of candidates, to change designations of checkers, effective June 29, 1993.



Section 9-437 - Form of ballot. Position of candidates’ names on ballot. Sample ballots. Voting instructions and information.

(a) At the top of each ballot shall be printed the name of the party holding the primary, and each ballot shall contain the names of all candidates to be voted upon at such primary, except the names of justices of the peace. The vertical columns shall be headed by the designation of the office or position and instructions as to the number for which an elector may vote for such office or position, in the same manner as a ballot used in a regular election. The name of each candidate for town committee or municipal office, except for the municipal offices of state senator and state representative, shall appear on the ballot as it appears on the registry list of such candidate’s town of voting residence, except as provided in section 9-42a. The name of each candidate for state or district office or for the municipal offices of state senator or state representative shall appear on the ballot as it appears on the certificate or statement of consent filed under section 9-388, 9-391, 9-400 or 9-409. On the first horizontal line, below the designation of the office or position in each column, shall be placed the name of the party-endorsed candidate for such office or position, such name to be marked with an asterisk; provided, where more than one person may be voted for for any office or position, the names of the party-endorsed candidates shall be arranged in alphabetical order from left to right under the appropriate office or position designation and shall continue, if necessary, from left to right on the next lower line or lines. In the case of no party endorsement there shall be inserted the designation “no party endorsement” at the head of the vertical column, immediately beneath the designation of the office or position. On the horizontal lines below the line for party-endorsed candidates shall be placed, in the appropriate columns, the names of all other candidates as hereinafter provided.

(b) (1) In the case of two or more such candidates for the same state or district office, precedence as to row shall be determined by the alphabetical order of the surnames of such candidates, except as provided under subdivision (2) of this subsection. (2) If a single certificate or a single petition has been filed under subsection (a) of section 9-400 on behalf of two or more candidates and proposing one candidate for each state office to be contested at such primary, a single row shall be used for the names of such candidates and precedence as to row between such certificates and petitions shall be determined by the Secretary of the State by lot in a ceremony which shall be open to the public. The names of all other candidates for state office shall be placed in the appropriate columns in alphabetical order on the rows below the row or rows used for candidates whose names are contained in such a single certificate, certificates, single petition or petitions.

(c) Whenever the position of candidates or slates on the ballot under the provisions of this section is affected by the time or order of filing of primary petitions, and the registrar of voters certifies in writing to the town clerk that (1) two or more of the petitions to which such provisions apply were filed simultaneously, or (2) the registrar is unable to determine the time or order of filing of two or more such petitions, then for purposes of this section the order of filing of the petitions specified in the registrar’s certification shall be determined by the town clerk by lot in a ceremony which shall be open to the public.

(d) In the case of candidates for municipal office, a single row shall be used for the candidates whose names are contained in one primary petition, provided such petition proposes at least two candidates and the full number of candidates for each office to be contested at such primary as the party may nominate or choose thereat, precedence as to row being given to the candidates whose names appear in the first such petition filed, and so on in descending order.

(e) The names of candidates for town committee members which are contained in one primary petition shall be placed in a separate row, precedence as to row being given to the candidates whose names appear in petitions in the order determined in accordance with this subsection. Petitions filed by nine o’clock a.m. on the first business day following the day on which petitions become available shall be given precedence as to row based on the number of valid signatures filed, in descending order from the greatest to the least. Petitions filed after nine o’clock a.m. on the first business day following the day on which petitions become available shall be given precedence as to row based on the order in which they are filed, if such petitions are filed during the regular business hours of the office of the registrars of voters or during any different hours for said office required under the general statutes. Such order of precedence shall be determined separately for petitions proposing the full number of candidates which the party may choose at the primary and for petitions proposing fewer than such full number of candidates, and provided further that petitions proposing such full number of candidates shall have precedence as to row over petitions proposing fewer than such full number of candidates.

(f) Within such row or rows for those whose names are contained in one primary petition, where more than one person may be voted for any municipal office or position, such names shall be arranged in alphabetical order from left to right under the appropriate municipal office or position designation. The names of all other candidates shall be placed in the appropriate columns in alphabetical order on the horizontal lines below the line or lines used for candidates whose names are contained in one primary petition, if any; provided where more than one person may be voted for for any office or position, such names shall be arranged in alphabetical order from left to right under the appropriate office or position designation and shall continue, if necessary, from left to right on the next lower line or lines.

(g) The name of each candidate shall appear on the ballot in such position as is hereinbefore required, and such position shall be determined as of the final time for filing candidacies specified in section 9-400 or 9-405. Vacancies in candidacies thereafter occurring shall not cause the position of any candidate’s name on the ballot to be changed to another position. The name of any candidate whose candidacy has been vacated shall not appear on the ballot. If such a vacancy results in the cancellation of a primary for any office, the office column or columns where the names of the candidates and the title of the office would have appeared if the primary for that office had not been cancelled shall be left blank. If a vacancy occurs in a party-endorsed candidacy and a person is chosen in accordance with section 9-426 or 9-428 to fill the resulting vacancy in candidacy, the name of the person so chosen shall appear in the same position as that in which the name of the vacating candidate appeared. The municipal clerk shall have the ballot prepared so that the name of any candidate who has vacated such candidate’s candidacy is deleted and so that the name of any candidate chosen to fill a vacancy in candidacy appears in the same position as that in which the vacated candidacy appeared. The municipal clerk may use blank or printed stickers, as the case may be, in preparing the ballots if the ballots were printed before the occurrence of the vacancy in candidacy or the selection of a candidate to fill a vacancy in candidacy. The order of the offices and positions shall be as prescribed by the Secretary of the State.

(h) The names of candidates for election as justices of the peace shall not appear on the ballot. A single vertical column shall be used for all the candidates for election to the office of justice of the peace of a particular town. The vertical column used for justices of the peace shall be headed by the words “justices of the peace”. On the first horizontal line in the vertical column used for justice of the peace shall be placed the words “party-endorsed slate”. On the second and succeeding horizontal lines, in the order of the time of filing, shall be placed the words “challenge slate”, preceded, in quotation marks, by the letter designating such line. The municipal clerk shall prepare a list of the names of all candidates on each slate for election as justices of the peace, including the complete ballot designation of each such slate as provided in this subsection, which shall be posted in the polling places by each moderator for the inspection of the electors prior to voting.

(i) The names of candidates for nomination to any elective office or for election as members of a town committee, as the case may be, shall be separated from each other by a light line, but shall not be separated from each other on the ballot by names of candidates for any other office or position or by columns used for any other office or position; and the column or columns used for each office or position shall be separated from the columns used for other offices or positions by a heavy line.

(j) All ballots used at a primary shall be prepared by the clerk of the municipality in which such primary is held and shall be printed at the expense of the municipality. Each municipality shall provide for all polling places:

(1) At least forty-eight hours before the primary, such clerk shall have sample ballots for general distribution, which shall contain the offices or positions and names of candidates to be voted upon. Each such sample ballot shall also include printed instructions approved by the Secretary of the State concerning the use of the voting tabulator and information concerning the date of the primary and the hours during which polling places will be open. Such clerk shall have available for distribution such number of sample ballots as such clerk deems advisable, but in no event less than three which shall be posted inside the polling place so as to be visible to those within the polling place during the whole day of the primary. At least one of such sample ballots shall be posted so as to be visible to an elector being instructed on the demonstrator device, pursuant to section 9-260. If paper ballots are used in any primary, such sample paper ballots shall be overprinted with the word “Sample”;

(2) Instructions on how to cast a provisional ballot, as prescribed by the Secretary of the State;

(3) Instructions for mail-in registrants and first-time voters who register to vote by mail on or after January 1, 2003, as prescribed by the Secretary of the State;

(4) General information concerning voting rights under federal and Connecticut laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if such rights are alleged to have been violated, as prescribed by the Secretary of the State; and

(5) General information on federal and state laws concerning prohibitions on acts of fraud and misrepresentation, as prescribed by the Secretary of the State.

(k) When unaffiliated electors are authorized under section 9-431 to vote for some but not all offices to be contested at a primary, (1) separate voting tabulators shall be used for the unaffiliated electors in a voting district, (2) the ballot shall indicate that it is a partial ballot for unaffiliated electors, (3) the ballot shall contain only the offices and names of candidates for which such electors may vote, with blank columns left wherever necessary to assure that each candidate’s position is the same as on the full ballot for such primary in the voting district, and (4) three sample ballots showing such partial ballot shall also be posted inside the polling place so as to be visible to such unaffiliated electors.

(June, 1955, S. 601d; November, 1955, S. N84; 1957, P.A. 518, S. 30; 1958 Rev., S. 9-112; 1961, P.A. 230; 1963, P.A. 17, S. 63; 503, S. 2; 1967, P.A. 557, S. 19; 903; 904, S. 2; P.A. 73-481; P.A. 77-245, S. 13; P.A. 79-253; 79-616, S. 20; P.A. 80-249, S. 2; 80-281, S. 28, 31; P.A. 82-426, S. 12, 14; P.A. 83-257, S. 1, 2; 83-475, S. 30, 43; P.A. 85-577, S. 12; P.A. 87-382, S. 46, 47, 55; 87-472, S. 8, 10; 87-509, S. 17, 24; P.A. 90-1, S. 4, 5; P.A. 03-241, S. 44, 45; June 30 Sp. Sess. P.A. 03-6, S. 102; P.A. 04-113, S. 5; P.A. 11-20, S. 28.)

History: 1961 act added provisions re placing of candidates’ names on ballot label; 1963 acts restated previous provisions and added provision re separate rows for town committee candidates on petition; 1967 acts added “assembly district” to list of words to head vertical columns for delegates to other than state conventions, changed provision for arrangement of names so that where a primary petition proposes the full number of candidates for the positions to be contested, a separate row will be used, precedence as to row given to the first petition filed and provided for the designation “no party endorsement”; P.A. 73-481 provided for names of candidates for town committee contained in one primary petition, without the requirement for the full number of candidates for contested positions, to be placed in a separate row, precedence given to the order of filing of such petitions; P.A. 77-245 changed “town” to “municipal” clerk where appearing; P.A. 79-253 deleted requirement for number of sample ballots to be available for distribution as a per cent of the number of electors and provided for the number to be as the clerk deems advisable, but no less than those which are to be posted within the polling place; P.A. 79-616 qualified the provision for placement of candidate names on horizontal lines below the line for party-endorsed candidates by inserting “in the case of candidates for municipal office, town or committee member”, section changed reference from “section 9-399” to “section 9-400”; P.A. 80-249 changed the provisions relating to delegates to a convention, following “party-endorsed slate” by adding “preceded by the last name of one of the party-endorsed candidates for delegate if such name was certified to the municipal clerk at the time of certification of party-endorsed candidates under section 9-391”; P.A. 80-281 provided that petitions proposing full number of candidates for town committee members shall have precedence over petitions proposing fewer than the full number; P.A. 82-426 amended section to allow town clerks to determine position on ballot by lot when filing order of petitions can not be verified; P.A. 83-257 divided section into Subsecs. (a) to (i), inclusive, and changed placement of words “no party endorsement” as required by Subsec. (a); P.A. 83-475 amended Subsec. (a) to require that candidate’s name appear on ballot in same form as on registry list, except as provided in Sec. 9-42a and amended Subsec. (d) to establish procedure for determining order of names on ballot for candidates for town committee members; P.A. 85-577 inserted new Subsec. (b) regarding position on row for two or more candidates for the same state or district office, relettered remaining sections and in Subsec. (d) changed separate row to single row and required the petition to propose at least two candidates and the full number of candidates for each office; P.A. 87-382 amended Subsec. (a) to provide that name of a candidate for municipal office only, except for municipal offices of state senator and state representative, shall appear on ballot label as name appears on registry list and to add sentence providing that name of candidate for state or district office or for municipal office of state senator or state representative shall appear on ballot label as name appears on certificate or statement of consent and substituted “demonstrator or spare voting” for “dummy” machine in Subsec. (j); P.A. 87-472 designated existing Subsec. (b) as Subdiv. (1), inserted at end of Subdiv. (1) of Subsec. (b) “except as provided under subdivision (2) of this subsection” and added Subdiv. (2) to Subsec. (b), providing that when single certificate filed on behalf of two or more candidates and proposing one candidate for each state office to be contested at primary, single row to be used for such candidates, precedence as to row between certificates to be determined by lot, and to require names of all other candidates for state office to be placed in rows below and in Subsec. (h), repealed requirement that slates be labeled by last name of a candidate on slate and required challenge slates to be designated by letters and each slate to include names of candidates supported by slate; P.A. 87-509 added Subsec. (k) re voting machine and ballot label requirements when unaffiliated electors authorized to vote for some but not all offices to be contested at primary; P.A. 90-1 amended requirements in Subsec. (h) for ballot to include names of candidates supported by a slate; P.A. 03-241 amended Subsec. (a) by substituting “justices of the peace” for “delegates to conventions” and deleting reference to “subsection (b)” of section 9-391, amended Subsec. (b) by inserting references to petitions and amended Subsec. (h) by substituting provisions re justices of the peace for provisions re delegates to conventions and eliminating provisions re slates, effective January 1, 2004, and applicable to primaries and elections held on or after that date; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (j) by adding requirement that “Each municipality shall provide for all polling places:”, designating sample ballot label provisions as Subdiv. (1) and making a technical change therein, adding provisions to Subdiv. (1) re printed instructions to be included in sample ballot labels, and adding Subdivs. (2) to (5), inclusive, re voting instructions and information, effective January 1, 2004; P.A. 04-113 amended provision re row precedence based on order of filing in Subsec. (e) by adding “, if such petitions are filed during the regular business hours of the office of the registrars of voters or during any different hours for said office required under the general statutes”, effective July 1, 2004; P.A. 11-20 replaced references to ballot labels with references to ballots and made technical changes throughout, amended Subsec. (g) by deleting language re voting machine pointer, amended Subsec. (j) by replacing references to voting machine with references to tabulator or device and by deleting language re sample ballot arrangement in the form of a diagram, and amended Subsec. (k) by replacing “voting machines” with “voting tabulators”, effective May 24, 2011.



Section 9-438 - Hours and places of voting.

In each municipality or voting district, the polling places for primaries held under sections 9-382 to 9-450, inclusive, shall be the same as those used for the election to be held. When unaffiliated electors are authorized under section 9-431 to vote in the primary of either of two parties, both parties shall hold their primaries in the same room of each such polling place. On the day of the primary, the polls shall remain open for voting from six o’clock a.m. until eight o’clock p.m.

(June, 1955, S. 603d; November, 1955, S. N87; September, 1957, P.A. 1, S. 5; 1958 Rev., S. 9-115; 1963, P.A. 17, S. 64; 297; P.A. 83-370, S. 1, 2; 83-475, S. 31, 43; P.A. 87-509, S. 18, 24; P.A. 88-162, S. 2, 4.)

History: 1963 acts restated previous provisions and changed opening of polls from 2 p.m. to noon; P.A. 83-370 prohibited the hours of voting in any municipality or part of a municipality in a district that includes two or more municipalities or parts of municipalities from commencing prior to twelve o’clock noon, unless all municipalities or parts of municipalities within the district establish the same hours of voting; P.A. 83-475 amended section to require uniform voting hours for primaries; P.A. 87-509 required, when unaffiliated electors authorized to vote in primary of either of two parties, both parties to hold primaries in same room of each polling place; P.A. 88-162 required polls to open for voting in all primaries at six o’clock a.m., instead of at twelve o’clock noon, effective July 1, 1989.



Section 9-439 - Duties of officials.

The moderator in each polling place shall have charge of the primary held therein. The other officials shall have, as nearly as may be, the same duties as at a regular election. The checkers at each polling place shall check the name of each elector on the list or lists of eligible electors of the municipality or the voting district, as the case may be, when the elector offers himself to vote. All officials serving at any primary shall be sworn to the faithful performance of their duties.

(June, 1955, S. 602d; November, 1955, S. N85; 1958 Rev., S. 9-113; 1963, P.A. 17, S. 65; P.A. 87-509, S. 19, 24.)

History: 1963 act restated previous provisions; P.A. 87-509 substituted “list or lists of eligible electors” for “enrollment list”.



Section 9-439a - Remedy for denial of right to vote.

Any elector qualified to vote at any primary and offering so to vote who is denied the right to vote because his name has been checked off on the check list in use at his polling place, but who claims that he has not in fact voted or offered himself to vote, shall be permitted to vote upon signing and furnishing to the moderator a statement, under penalties of false statement, that he has neither offered himself to vote nor voted at said primary. Such statement shall be in form substantially as follows:

To the Moderator of .... (Polling Place) of .... (Party)

I, .... (Name), of .... (Street Address), of the (City) (Town) (Borough) of ...., do hereby state, under penalties of false statement, that (1) I am an elector in said municipality, (2) I am qualified to vote in the primary of said Party being held in said municipality on this date and (3) I have not prior to this time offered myself to vote or voted at said primary.

.... (a.m.) (p.m.) (Exact Time of Day)

Dated at ...., Connecticut, this .... day of ...., 20....

.... (Signature)

.... (Address)

Received at .... (a.m.) (p.m.) on this .... day of ...., 20...., by .... (Signature), Moderator of .... (Polling Place)

(February, 1965, P.A. 255, S. 2; 1971, P.A. 871, S. 77; P.A. 87-509, S. 20, 24.)

History: 1971 act changed “perjury” to “false statement”; P.A. 87-509 amended statement form to add space for party name and to delete, under (1) “and an enrolled member of the .... Party”; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 9-439b - Penalty for false statement.

Any person wilfully making a false statement in a statement which he signs and furnishes to a moderator of a primary under section 9-439a shall be guilty of false statement, as provided in section 9-8, and shall be subject to the penalties provided for false statement.

(February, 1965, P.A. 255, S. 3; 1971, P.A. 871, S. 78; 1972, P.A. 294, S. 6.)

History: 1971 act changed “perjury” to “false statement”; 1972 act deleted “election” from application of section.

See Sec. 9-232b re penalty for false statement to moderator under Sec. 9-232a.



Section 9-440 - Moderators to make returns.

Upon the closing of the polls at any primary held under sections 9-382 to 9-450, inclusive, the moderator, in the presence of the other officials, shall immediately lock the voting tabulators against voting and shall then proceed to ascertain, record and announce the result in the manner provided by law for ascertaining, recording and announcing the result in regular elections. The election officials shall execute certificates and returns similar to those required in regular elections. The moderator in each town not divided into voting districts, and the head moderator in each town divided into voting districts, shall transmit the results of the vote for each office contested at any such primary in the same manner and within the same time as provided under section 9-314 in an election for such office. The late filing fee provided under section 9-314 shall apply to late filing of results of primaries for state or district office. In the case of primaries for state or district offices, the Secretary of the State shall forthwith cause to be tabulated the result of the votes cast in the several municipalities in which such primaries have been held and shall publicly declare the result thereof, and a certificate attesting thereto shall be entered in the Secretary’s records.

(June, 1955, S. 604d; November, 1955, S. N89; 1958 Rev., S. 9-117; 1963, P.A. 17, S. 66; 1967, P.A. 557, S. 20; 1971, P.A. 542, S. 4; 836, S. 6; P.A. 73-657, S. 12, 13; P.A. 84-319, S. 39, 49; P.A. 85-577, S. 13; P.A. 03-241, S. 46; P.A. 11-20, S. 1; 11-173, S. 67.)

History: 1963 act restated previous provisions; 1967 act added clarifying language pertaining to split voting districts, added “or assembly” to “senatorial” before the word “district”; 1971 acts changed time limit for mailing or delivering list to “not later than twenty-four hours after the closing of the polls” and deleted reference to the moderator of the first district as alternative to the head moderator with reference to causing the vote to be tabulated; P.A. 73-657 added further clarifying language pertaining to split voting districts and assembly districts; P.A. 84-319 amended section to provide uniformity in procedures for filing head moderator’s returns after primaries and elections; P.A. 85-577 imposed time limit for transmittal of vote results and late filing fee; P.A. 03-241 removed primaries for “district delegates” from application of provision re tabulation of voting results, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 11-173 replaced “machines” with “tabulators” and made a technical change, effective July 13, 2011.



Section 9-441 - Compensation of registrars and municipal clerks.

For the performance of the duties imposed by this chapter, each registrar and deputy registrar actually engaged therein and each municipal clerk shall receive such reasonable compensation from the municipality as is approved by the selectmen of the town, the warden and burgesses of the borough or the common council of the city or the consolidated town and city, as the case may be; and all necessary expenses incurred by registrars and municipal clerks under the provisions of said sections shall be paid by the municipality.

(June, 1955, S. 611d; November, 1955, S. N96; 1958 Rev., S. 9-124; 1963, P.A. 17, S. 67.)

History: 1963 act restated previous provisions.



Section 9-442 - When party has no registrar.

In any municipality where there is no registrar affiliated with a political party holding a primary under the provisions of sections 9-382 to 9-450, inclusive, all the powers and duties conferred by said sections upon registrars shall be exercised by both registrars of voters acting jointly. In any borough where there is no registrar affiliated with a political party holding a primary under the provisions of said sections, all the powers and duties conferred upon registrars shall be exercised by the borough clerk.

(June, 1955, S. 612d; November, 1955, S. N97; 1957, P.A. 518, S. 33; 1958 Rev., S. 9-125; 1963, P.A. 17, S. 68.)

History: 1963 act restated previous provisions.



Section 9-443 - Votes for justices of the peace.

The vote for the party-endorsed slate or for any contesting slate of justices of the peace shall operate as a vote for all of the candidates on such slate and shall be counted as such, and there shall be no split-ticket voting for justices of the peace.

(November, 1955, S. N88; 1958 Rev., S. 9-116; 1963, P.A. 17, S. 69; P.A. 03-241, S. 47.)

History: 1963 act restated previous provisions; P.A. 03-241 substituted “justices of the peace” for “delegates to conventions”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-444 - Determination of nominee, town committee members or justices of the peace.

In the case of a primary for state or district office, each person certified by the Secretary of the State as provided in section 9-440, to have received the greatest number of votes of the electors eligible to vote in a primary for any office shall be deemed to have been chosen as the nominee of such party to such office. In the case of a primary for a municipal office, the moderator, or the head moderator, as the case may be, shall declare nominated the person having the greatest number of votes for such office and, if more than one person is to be nominated for the same office, he shall declare nominated the persons having the greatest number of votes for such office up to the number to be chosen. In the case of a primary for members of a town committee, such moderator shall declare elected the persons having the greatest number of votes for such positions up to the number to be chosen for such positions. In the case of a primary for justice of the peace, such moderator shall declare elected each person on the slate having the greatest number of votes for such offices. In all primaries, a plurality of the votes cast shall be sufficient to nominate or elect, as the case may be.

(June, 1955, S. 605d; November, 1955, S. N90; 1958 Rev., S. 9-118; 1963, P.A. 17, S. 70; 1971, P.A. 836, S. 7; P.A. 87-509, S. 21, 24; P.A. 03-241, S. 48.)

History: 1963 act restated previous provisions; 1971 act deleted reference to “moderator of the first district”; P.A. 87-509 substituted “electors eligible to vote in” for “members of the political party holding”; P.A. 03-241 deleted provisions re determination of district delegates and substituted “justice of the peace” for “delegates to a convention other than district delegates”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-445 - Recanvass on close vote.

Forthwith after a primary for nomination to a municipal office or for election of members of a town committee, or forthwith upon tabulation of the vote for a state or district office by the Secretary of the State when the plurality of an elected or nominated candidate over the vote for a defeated candidate receiving the next highest number of votes was either (1) less than a vote equivalent to one-half of one per cent of the total number of votes cast at the primary for the office or position but not more than one thousand votes, or (2) less than twenty votes, there shall be a recanvass of the returns of the voting tabulator or voting tabulators used in such primary for such office or position unless within one day after the primary, in the case of nomination to a municipal office or for election of members of a town committee, or prior to the time the Secretary of the State notifies the town clerk of state and district offices which qualify for an automatic recanvass, the defeated candidate or defeated candidates, as the case may be, for such office or position file a written statement waiving the right to such recanvass with the municipal clerk in the case of a municipal office or town committee, or with the Secretary of the State in the case of a state or district office. In the case of a state or district office, the Secretary of the State, upon tabulation of the votes for such an office, shall notify the town clerks in the state or district, as the case may be, of the state and district offices which qualify for an automatic recanvass and shall also notify each candidate for any such office. When a recanvass is to be held, the municipal clerk shall promptly notify the moderator, as defined in section 9-311, who shall proceed forthwith to recanvass such returns of the office in question in the same manner as is provided for a recanvass in regular elections, except that the recanvass officials shall be divided equally, as nearly as may be, among the candidates for such office. In addition to the notice required under section 9-311, the moderator shall, before such recanvass is made, give notice in writing of the time and place of such recanvass to each candidate for a municipal office which qualifies for an automatic recanvass under this section. For purposes of this section, “the total number of votes cast at the primary for the office or position” means, in the case of multiple openings for the same office or position, the total number of electors checked as having voted in the primary in the state, district, municipality or political subdivision, as the case may be. When a recanvass of the returns for an office for which there are multiple openings is required by the provisions of this section, the returns for all candidates for all openings for the office shall be recanvassed. Nothing in this section shall preclude the right to judicial proceedings on behalf of such defeated candidate under any provision of this chapter.

(1963, P.A. 225, S. 1; 1969, P.A. 694, S. 16; 1971, P.A. 542, S. 2; P.A. 80-281, S. 29, 31; P.A. 84-319, S. 40, 49; P.A. 03-241, S. 49; P.A. 10-32, S. 25; P.A. 11-20, S. 29.)

History: 1969 act substituted “an elected or nominated candidate” for “candidate receiving highest number of votes” and added application of section to elections of members of a town committee or delegates to a convention; 1971 act deleted time limit of “within five days” and substituted therefor “forthwith”, provided for automatic recanvass where votes are within the limits prescribed unless waived in writing by defeated candidates and deleted provision for successful candidate to apply for recanvass in any other municipality within which the primary was held when defeated candidate or chairman applied for a recanvass; P.A. 80-281 provided for determining application of section where multiple openings for the same office or position are involved and that where such a recanvass is applicable the returns for all candidates for all openings of the office are recanvassed; P.A. 84-319 amended section to provide uniformity in recanvass procedures for primaries and elections; P.A. 03-241 removed convention delegates from application of section, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 10-32 made technical changes, effective May 10, 2010; P.A. 11-20 replaced “machine or voting machines” with “tabulator or voting tabulators” and made a technical change, effective May 24, 2011.



Section 9-446 - Tie vote.

(a) If two or more candidates obtain the same and the highest total number of votes at a primary held to nominate candidates for a state or district office or the municipal office of state senator or state representative, and a tie vote thereby occurs, any of such candidates, or the state chairman of the political party, may apply for a recanvass of the returns in the manner provided in section 9-445. If no such application is made, or if any such recanvass results in a tie vote, such primary shall stand adjourned for three weeks at the same hour at which the first primary was held. Ballots of the same form and description as described in section 9-437 shall be used in the primary on such adjourned day, and the primary shall be conducted in the same manner as on the first day, except that the votes shall be cast for such office only and may only be cast for a candidate who received such a tie number of votes in the primary on the first day. Ballots for the primary on such adjourned day shall be provided forthwith by the registrars of voters of each municipality wherein such primary stands adjourned, and each clerk of the municipality shall furnish the Secretary of the State with an accurate list of all candidates to be voted for at such adjourned primary. The clerk of each municipality in the state or the district, whichever is applicable, wherein such primary so stands adjourned shall, at least three days prior to the day of such adjourned primary, give notice of the day, hours, place and purpose thereof by publishing such notice in a newspaper published in such municipality or having a circulation therein. No such primary shall be held if prior to such primary all but one of the candidates for such office die, withdraw their names or for any reason become disqualified to hold such office, and, in such event, the remaining candidate shall be deemed to be lawfully voted upon as the candidate for such office. No withdrawal shall be valid until the candidate who has withdrawn has filed a letter of withdrawal signed by such candidate with the Secretary of the State. When such a primary is required to be held under the provisions of this section and prior to such primary all but one of the candidates for such office die, withdraw their names or for any reason become disqualified to hold such office, the Secretary of the State shall forthwith notify the registrars of voters of such fact, and shall forthwith direct the registrars that such primary shall not be held. In the case of a multiple-opening office only the names of those candidates whose votes are equal shall be placed on the ballot of the adjourned primary. If such second primary results in a tie vote with two or more candidates receiving the same highest total number of votes, the Secretary of the State, in the presence of not fewer than three disinterested persons, and after notification to the candidates obtaining the same number of votes and the chairperson of the state central committee of the party holding the primary of the time when and the place where such tie vote is to be dissolved, shall dissolve such tie vote by lot. The Secretary of the State shall execute a certificate attesting to the result of the dissolution of such tie vote, and the person so certified or the slate so certified as having been chosen by lot shall be deemed to have received a plurality of the votes cast and shall be deemed to have been chosen as the nominee of such party to such office.

(b) If two or more candidates obtain the same number of votes at a primary held to nominate candidates for a municipal office, other than the municipal office of state senator or state representative, or to elect members of a town committee, or if two or more slates of candidates obtain the same number of votes at a primary held for justices of the peace, and a tie vote thereby occurs, any of such candidates, or the town chairman of the political party, may apply for a recanvass of the returns in the manner provided in section 9-445. If no such application is made, or if any such recanvass results in a tie vote, such primary shall stand adjourned for three weeks at the same hour at which the first primary was held. Ballots of the same form and description as described in section 9-437 shall be used in the primary on such adjourned day, and the primary shall be conducted in the same manner as on the first day, except that the votes shall be cast for such office only. Ballots for the primary on such adjourned day shall be provided forthwith by the registrars of voters of the municipality wherein such primary stands adjourned, and the clerk of the municipality shall furnish the Secretary of the State with an accurate list of all candidates to be voted for at such adjourned primary. The clerk of the municipality wherein such primary so stands adjourned shall, at least three days prior to the day of such adjourned primary, give notice of the day, hours, place and purpose thereof by publishing such notice in a newspaper published in such municipality or having a circulation therein. No such primary shall be held if prior to such primary all but one of the candidates for such office die, withdraw their names or for any reason become disqualified to hold such office, and, in such event, the remaining candidate shall be deemed to be lawfully voted upon as the candidate for such office. No withdrawal shall be valid until the candidate who has withdrawn has filed a letter of withdrawal signed by such candidate with the municipal clerk. When such a primary is required to be held under the provisions of this section and prior to such primary all but one of the candidates for such office die, withdraw their names or for any reason become disqualified to hold such office, the Secretary of the State shall forthwith notify the municipal clerk of such fact, and shall forthwith direct the clerk that such primary shall not be held. In the case of a multiple-opening office only the names of those candidates whose votes are equal shall be placed on the ballot of the adjourned primary. If such second primary results in a tie vote, the registrar, in the presence of not fewer than three disinterested persons, and after notification to the candidates obtaining the same number of votes and the chairperson of the town committee of the party holding the primary of the time when and the place where such tie vote is to be dissolved, shall dissolve such tie vote by lot. The registrar shall execute a certificate attesting to the result of the dissolution of such tie vote, and the person so certified or the slate so certified as having been chosen by lot shall be deemed to have received a plurality of the votes cast and shall be deemed to have been chosen as the nominee of such party to such office.

(June, 1955, S. 606d; November, 1955, S. N91; 1958 Rev., S. 9-119; 1963, P.A. 17, S. 71; 225, S. 2; P.A. 03-241, S. 50; P.A. 07-194, S. 46; P.A. 11-20, S. 1; 11-173, S. 68; P.A. 13-269, S. 1.)

History: 1963 acts restated previous provisions and added provisions re recanvass; P.A. 03-241 removed slates of delegate candidates from application of section and applied tie vote provisions to slates of candidates for “justices of the peace”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 07-194 divided existing provisions into Subsecs. (a) and (b), deleted former provisions re dissolving of tie vote by lot and added provisions re adjourned primary and re holding of new primary in the event of a tie vote; P.A. 11-173 provided that registrars, rather than clerks, provide ballots and notice from Secretary of the State re withdrawal or disqualification of a candidate, replaced references to ballot labels with references to ballots and made technical changes, effective July 13, 2011; P.A. 13-269 amended Subsec. (a) by specifying that a tie vote is between candidates that receive the same and highest total number of votes, that provisions apply to municipal offices of state senator and state representative and that the adjourned primary is only for candidates who received a tie number of votes, and amended Subsec. (b) by excluding municipal offices of state senator and state representative and by making a technical change, effective July 1, 2013.



Section 9-447 - Unlocking of voting tabulators.

The voting tabulators used in any primary shall not be unlocked for a period of fourteen days from the date of the primary, unless otherwise ordered by any judge of the Superior Court or by the State Elections Enforcement Commission. If a contest or investigation is pending, such tabulators shall not be unlocked for such longer period of time as may be ordered by any judge of the Superior Court, unless a recanvass has been applied for under the provisions of section 9-445 or unless an order has been issued by the State Elections Enforcement Commission.

(June, 1955, S. 607d; November, 1955, S. N92; 1958 Rev., S. 9-120; 1963, P.A. 17, S. 72; 225, S. 3; P.A. 86-1, S. 4, 5; P.A. 87-203, S. 2; P.A. 95-88, S. 9; P.A. 11-20, S. 30.)

History: 1963 acts restated previous provisions and added provision re recanvass; P.A. 86-1 added references to orders issued by the state elections enforcement commission; P.A. 87-203 increased period during which voting machines shall not be unlocked, from 5 to 10 days; P.A. 95-88 changed number of days machine remains locked from 10 to 14; P.A. 11-20 replaced “machines” with “tabulators” and made a technical change, effective May 24, 2011.



Section 9-448 - Recount of paper ballots.

The provisions of sections 9-445, 9-446 and 9-447 shall apply to any primary at which paper ballots are used, and such paper ballots shall be recounted in any situation in which a recanvass would be held thereunder.

(1963, P.A. 225, S. 4.)



Section 9-450 - Vacancy elections.

Nominations by major parties for any state, district or municipal office to be filled under the provisions of any law relating to elections to fill vacancies, unless otherwise provided therein, shall be made in accordance with the provisions of sections 9-382 to 9-450, inclusive.

(1) (A) In the case of nominations for representatives in Congress and judges of probate in probate districts composed of two or more towns, provided for in sections 9-212 and 9-218, the delegates to the convention for the last state election shall be the delegates for the purpose of selecting a candidate to fill such vacancy. If a vacancy occurs in the delegation from any town, political subdivision or district, such vacancy may be filled by the town committee of the town in which the delegate resided. Endorsements by political party conventions pursuant to this subsection may be made and certified at any time after the resignation or death creating such vacancy and not later than the fiftieth day before the day of the election. No such endorsement shall be effective until the presiding officer and secretary of any district convention have certified the endorsement to the Secretary of the State.

(B) If such a vacancy occurs between the one hundred twenty-fifth day and the sixty-third day before the day of a regular state or municipal election in November of any year, no primary shall be held for the nomination of any political party and the party-endorsed candidate so selected shall be deemed, for the purposes of this chapter, the person certified by the Secretary of the State pursuant to section 9-444 as the nominee of such party.

(C) Except as provided in subparagraph (B) of this subdivision, if a candidacy for nomination is filed by or on behalf of any person other than a party-endorsed candidate not later than fourteen days after the party endorsement and in conformity with the provisions of section 9-400, a primary shall be held in each municipality of the district and each part of a municipality which is a component part of the district, to determine the nominee of such party for such office, except as provided in section 9-416a. Such primary shall be held on the day that the writs of election issued by the Governor, pursuant to section 9-212, ordered the election to be held, and new writs of election shall be issued by the Governor in accordance with section 9-212.

(D) Unless the provisions of subparagraph (B) of this subdivision apply, petition forms for candidacies for nomination by a political party pursuant to this subdivision shall be available from the Secretary of the State beginning on the day following the issuance of writs of election by the Governor pursuant to section 9-212, except when a primary has already been held, and the provisions of section 9-404a shall otherwise apply to such petitions.

(E) The registry lists used pursuant to this subsection shall be the last-completed lists, as provided in sections 9-172a and 9-172b.

(2) In the case of judges of probate in probate districts composed of a single town, the day named for the election shall be not earlier than the one hundred fifteenth day following the day on which the writ of election is issued, and the times specified in sections 9-391, 9-405 and 9-423 shall be applicable.

(3) (A) In the case of nominations for senators in Congress provided for in section 9-211, the delegates to the convention for the last state election shall be the delegates for the purpose of selecting a candidate to fill such vacancy. If a vacancy occurs in the delegation from any town or political subdivision, such vacancy may be filled by the town committee of the town in which the delegate resided. Endorsements by political party conventions pursuant to this subsection may be made and certified at any time after the resignation or death creating such vacancy and not later than the fifty-sixth day before the day of the primary. No such endorsement shall be effective until the presiding officer and secretary of any state convention have certified the endorsement to the Secretary of the State.

(B) If such a vacancy occurs between the one hundred twenty-fifth day and the sixty-third day before the day of a regular state or municipal election in November of any year, no primary shall be held for the nomination of any political party and the party-endorsed candidate so selected shall be deemed, for the purposes of this chapter, the person certified by the Secretary of the State, pursuant to section 9-444, as the nominee of such party. In such an event, endorsements by political party conventions shall be made not later than sixty days prior to the election.

(C) Except as provided in subparagraph (B) of this subdivision, if a candidacy for nomination is filed by or on behalf of any person other than a party-endorsed candidate not later than fourteen days after the party endorsement and in conformity with the provisions of section 9-400, a primary shall be held on the fifty-sixth day prior to the day of the election in each municipality to determine the nominee of such party for such office, except as provided in section 9-416a.

(D) Unless the provisions of subparagraph (B) of this subdivision apply, petition forms for candidacies for nomination by a political party pursuant to this subdivision shall be available from the Secretary of the State beginning on the day following the issuance of writs of election by the Governor, pursuant to section 9-211, except when a primary has already been held and the provisions of section 9-404a shall otherwise apply to such petitions.

(E) The registry lists used pursuant to this subsection shall be the last-completed lists, as provided in sections 9-172a and 9-172b.

(4) The times specified in sections 9-391, 9-405 and 9-423 shall be applicable to any special town election held to fill a vacancy in any town office under subsection (b) of section 9-164. Except as provided under subsection (c) of section 9-164, any election held to fill a vacancy in any municipal office under the provisions of any special act shall be held not earlier than the one hundred twenty-seventh day following the day upon which warning of such election is issued, and the times specified in sections 9-391, 9-405 and 9-423 shall be applicable.

(June, 1955, S. 610d; November, 1955, S. N95; 1957, P.A. 119, S. 1; 518, S. 32; 1958 Rev., S. 9-123; 1963, P.A. 17, S. 74; P.A. 75-206, S. 4, 7; P.A. 79-616, S. 21; P.A. 87-382, S. 48, 55; P.A. 93-202, S. 2; P.A. 00-66, S. 26; P.A. 03-241, S. 51; P.A. 05-188, S. 3; 05-235, S. 32; P.A. 06-137, S. 10, 13; P.A. 09-170, S. 2.)

History: 1963 act restated previous provisions; P.A. 75-206 changed in Subsec. (a) the determining day before or after which election writs are issued from the tenth day of April to the twenty-first day of May and changed date of action by state central committee when such writs issued on or before that date to no later than the twenty-fourth day of May, in Subsec. (b) changed day of election to no earlier than the one-hundred-fifth day following issuance of writ instead of the ninetieth, in Subsec. (c) changed application of subsection to vacancy occurring 70 or more days prior to state election rather than 60 days, further provided for the twenty-eighth day rather than the twenty-first day following the reconvened convention to be the determining day and changed the ninetieth to the one-hundred-fifth day as the limitation in Subsec. (d); P.A. 79-616 changed reference from Sec. 9-399 to Sec. 9-400; P.A. 87-382, in Subsec. (a) added reference to Sec. 9-423 and sentence re deadlines for delegate primaries and changed deadline for filing of contesting candidacies for nomination from fourteenth to fifth day following close of convention, in Subsec. (b) changed earliest day for election from one-hundred-fifth to one-hundred-fifteenth-day following day on which writ of election is issued, in Subsec. (c) changed deadline for filing of contesting candidacies for nomination from fourteenth to fifth day following close of convention, and in Subsec. (d) changed earliest day for election from one-hundred-fifth to one-hundred-twenty-seventh day following day on which warning of election is issued; P.A. 93-202 amended Subsec. (d) by inserting specific reference to “subsection (b) of” Sec. 9-164 and by adding exception re Subsec. (c) of Sec. 9-164; P.A. 00-66 replaced alphabetic Subdiv. indicators with numeric indicators; P.A. 03-241 changed provisions re election of delegates to selection of delegates in Subdivs. (1) and (3), effective January 1, 2004, and applicable to primaries and elections held on or after that date; P.A. 05-188 amended Subdiv. (1) to substantially revise procedure for vacancy elections for office of representative in Congress and judge of probate, effective July 1, 2005; P.A. 05-235 restored provisions of Subdiv. (1) that were deleted by P.A. 05-188, effective July 8, 2005; P.A. 06-137 amended Subdiv. (1) to replace former provisions with Subpara. (A) re vacancies for representatives in Congress and judges of probate, Subpara. (B) re vacancies between the one hundred twenty-fifth day and the sixty-third day before the day of a regular state or municipal election, Subpara. (C) re filing of a candidacy for nomination by or on behalf of any person other than a party-endorsed candidate, Subpara. (D) re availability of petition forms and Subpara. (E) re registry lists used pursuant to section, and amended Subdiv. (3) to change reference re occurrence of vacancy from 70 or more days to 150 or more days, change deadline for filing of contesting candidacies from not later than four o’clock p.m. on the fourteenth day following close of the convention to not later than four o’clock p.m. on the twenty-first day following close of the convention, change deadline for filing of contesting candidacies after a reconvened state convention from not later than four o’clock p.m. on the fifth day following close of the reconvened convention to not later than four o’clock p.m. on the twenty-first day following close of the reconvened convention, and change references re day of primaries from the twenty-eighth day following close of the reconvened convention to the forty-ninth day following close of the reconvened convention, effective June 6, 2006; P.A. 09-170 replaced former Subdiv. (3) re vacancy in office of senator in Congress with new Subdiv. (3)(A) re nominations for senator in Congress provided for in Sec. 9-211, new Subdiv. (3)(B) re vacancies occurring between one hundred twenty-fifth day and sixty-third day before day of regular state or municipal election in November of any year, new Subdiv. (3)(C) re filing of candidacy for nomination by or on behalf of any person other than party-endorsed candidate not later than fourteen days after party endorsement and in conformity with Sec. 9-400, new Subdiv. (3)(D) re the availability of petition forms for candidacies for nomination by political party and new Subdiv. (3)(E) re registry lists to be used, effective June 25, 2009.



Section 9-450a - Special elections in 1974.

Section 9-450a is repealed.

(P.A. 74-25, S. 12, 13; P.A. 77-240, S. 3.)



Section 9-451 - Minor parties.

The nomination by a minor party of any candidate for office, including an office established after the last-preceding election, and the selection in a municipality by a minor party of town committee members or delegates to conventions may be made in the manner prescribed in the rules of such party, or alterations or amendments thereto, filed with the Secretary of the State in accordance with section 9-374.

(November, 1955, S. N44; 1957, P.A. 410, S. 2; 1958 Rev., S. 9-74; 1963, P.A. 17, S. 75; 313 S. 3.)

History: 1963 acts restated previous provisions and added provision re newly created offices.



Section 9-452 - Time for making nominations; certification.

All minor parties nominating candidates for any elective office shall make such nominations and certify and file a list of such nominations, as required by this section, not later than the sixty-second day prior to the day of the election at which such candidates are to be voted for. A list of nominees in printed or typewritten form that includes each candidate’s name as authorized by each candidate to appear on the ballot, the signature of each candidate, the full street address of each candidate and the title and district of the office for which each candidate is nominated shall be certified by the presiding officer of the committee, meeting or other authority making such nomination and shall be filed by such presiding officer with the Secretary of the State, in the case of state or district office or the municipal office of state representative, state senator or judge of probate, or with the clerk of the municipality, in the case of municipal office, not later than the sixty-second day prior to the day of the election. The registrars of voters of such municipality shall promptly verify and correct the names on any such list filed with him, or the names of nominees forwarded to the clerk of the municipality by the Secretary of the State, in accordance with the registry list of such municipality and endorse the same as having been so verified and corrected. For purposes of this section, a list of nominations shall be deemed to be filed when it is received by the Secretary or clerk, as appropriate.

(November, 1955, S. N106; 1958 Rev., S. 9-128; 1961, P.A. 202; 1963, P.A. 17, S. 76; P.A. 77-188, S. 1, 2; P.A. 83-475, S. 32, 43; P.A. 07-194, S. 12; P.A. 11-173, S. 51.)

History: 1961 act provided for filing list with municipal clerk not less than 32, rather than 25, days prior to election; 1963 act entirely replaced prior provisions; P.A. 77-188 changed from five to six weeks time prior to election as deadline for nominating candidates for municipal office and changed from 32 to 38 days prior to election day as deadline for delivering a list of nominees to the clerk of the municipality; P.A. 83-475 amended section to require uniform date of certification of filing, not later than the fifty-fifth day prior to election; P.A. 07-194 changed “fifty-fifth” to “sixty-second” day prior to day of election and added “the municipal office of state representative, state senator or judge of probate”, effective July 5, 2007; P.A. 11-173 added requirement that list of nominees include name authorized by candidate, signature and address of candidate and title and district of the office, changed clerk to registrars re persons to verify and correct names, and made technical changes, effective July 13, 2011.



Section 9-452a - Notice of party meetings.

Not later than five days before a minor party holds a party meeting to nominate a candidate for public office, the presiding officer of such meeting shall give written notice of the date, time, location and purpose of the meeting to, in the case of a municipal office, the town clerk of the municipality served by such office, or in the case of a state office or district office, the Secretary of the State. Concomitantly, the presiding officer of such meeting shall cause the written notice of such meeting to be published in a newspaper with a general circulation in the applicable town for such office. As used in this section, the terms “minor party”, “state office”, “district office” and “municipal office” have the meanings assigned to such terms in section 9-372.

(P.A. 99-276, S. 11, 15; P.A. 07-194, S. 44.)

History: P.A. 99-276 effective January 1, 2000; P.A. 07-194 added requirement to publish notice of meeting in newspaper with a general circulation in the applicable town.



Section 9-453 - Petition requirements.

Section 9-453 is repealed.

(1949 Rev., S. 1044; 1953, S. 569d; 1957, P.A. 410, S. 1; 1958 Rev., S. 9-72; 1959, P.A. 476, S. 1; 675, S. 1; 1963, P.A. 17, S. 77; 1971, P.A. 806, S. 1.)



Section 9-453a - Petition form.

Each petition for nomination for elective office shall be on a form prescribed and provided by the Secretary of the State. Such form shall include, at the top of the form and in bold print, the following:

WARNING

IT IS A CRIME TO SIGN THIS PETITION

IN THE NAME OF ANOTHER PERSON

WITHOUT LEGAL AUTHORITY TO DO SO

AND YOU MAY NOT SIGN THIS PETITION

IF YOU ARE NOT AN ELECTOR.

Such form shall provide lines for the signatures, street addresses, dates of birth and the printing of the names of signators. A signator shall print his name on said line following the signing of the signator’s name. Before issuing a petition form, the secretary shall, above the space provided for signatures, type or print the name and address of the candidate, the office sought and the election and the date thereof. The secretary shall give to any person requesting such form one or more petition pages, suitable for duplication, as the secretary deems necessary. If the person is requesting the form on behalf of an indigent candidate or a group of indigent candidates listed on the same nominating petition, the secretary shall give the person the number of original pages that he requests or the number which the secretary deems sufficient. An original petition page may be duplicated by or on behalf of the candidate or candidates listed on the page and signatures may be obtained on such duplicates. The duplicates shall be filed in the same manner and shall be subject to the same requirements as original petition pages.

(1971, P.A. 806, S. 2; P.A. 77-168; P.A. 83-391, S. 21, 24; P.A. 93-384, S. 11; P.A. 99-276, S. 13, 15; P.A. 03-241, S. 59.)

History: P.A. 77-168 added provision for inclusion on petition of a line for printing of the name of a signator following the signature; P.A. 83-391 deleted limitation on number of petition pages given to person requesting; P.A. 93-384 required secretary to type or print candidate and election information on form before issuance, limited number of pages that secretary required to give to person requesting to “one or more petition pages, suitable for duplication, as the secretary deems necessary” unless candidate or candidates are indigent, and allowed original pages to be duplicated; P.A. 99-276 required petition forms to provide lines for the signatures, street addresses and dates of birth of signators, effective January 1, 2000; P.A. 03-241 required form to include warning, effective July 1, 2003.

See Sec. 9-6b re assistance to blind persons in the signing of petitions.



Section 9-453b - Issuance of nominating petition forms; restrictions. Application requirements.

The Secretary of the State shall not issue any nominating petition forms for a candidate for an office to be filled at a regular election to be held in any year prior to the first business day of such year. The Secretary shall not issue any nominating petition forms unless the person requesting the nominating petition forms makes a written application for such forms, which application shall contain the following: (1) The name or names of the candidates to appear on such nominating petition, compared by the town clerk of the town of residence of each candidate with the candidate’s name as it appears on the last-completed registry list of such town, and verified and corrected by such town clerk or in the case of a newly admitted elector whose name does not appear on the last-completed registry list, the town clerk shall compare the candidate’s name as it appears on the candidate’s application for admission and verify and correct it accordingly; (2) a signed statement by each such candidate that the candidate consents to the placing of the candidate’s name on such petition; and (3) the party designation, if any. An applicant for petition forms who does not wish to specify a party designation shall so indicate on the application for such forms and the application, if so marked, shall not be amended in this respect. No application made after November 3, 1981, shall contain any party designation unless a reservation of such party designation with the Secretary is in effect for all of the offices included in the application or unless the party designation is the same as the name of a minor party which is qualified for a different office or offices on the same ballot as the office or offices included in the application. The Secretary shall not issue such forms (A) unless the application for forms on behalf of a candidate for the office of presidential elector is accompanied by the names of the candidates for President and Vice-President whom the candidate for the office of presidential elector represents and includes the consent of such candidates for President and Vice-President; (B) unless the application for forms on behalf of Governor or Lieutenant Governor is accompanied by the name of the candidate for the other office and includes the consent of both such candidates; (C) if petition forms have previously been issued on behalf of the same candidate for the same office unless the candidate files a written statement of withdrawal of the candidate’s previous candidacy with the Secretary; and (D) unless the application meets the requirements of this section.

(1971, P.A. 806, S. 3; P.A. 81-447, S. 11; P.A. 84-319, S. 41, 49; P.A. 10-32, S. 26; June 12 Sp. Sess. P.A. 12-2, S. 50.)

History: P.A. 81-447 amended to delete limitation on form and length of party designation and to include reference to requirement of reservation of party designation; P.A. 84-319 established commencing date for issuance of nominating petition forms; P.A. 10-32 made technical changes, effective May 10, 2010; June 12 Sp. Sess. P.A. 12-2 made technical changes.



Section 9-453c - When single petition may be used.

The names of any or all candidates under the same party designation for state offices, as defined by section 9-372, and for the office of presidential elector may be included in one nominating petition, but the name of no candidate for any other office shall be included therein, provided the names of any or all candidates under the same party designation for at-large municipal offices to be filled at a municipal election may be included in one nominating petition.

(1971, P.A. 806, S. 4.)



Section 9-453d - Number of signatures.

Each petition shall be signed by a number of qualified electors equal to the lesser of (1) one per cent of the votes cast for the same office or offices at the last-preceding election, or the number of qualified electors prescribed by section 9-380 with regard to newly-created offices, or (2) seven thousand five hundred. “Qualified electors” means electors eligible to vote for all the candidates proposed by the petition. “Votes cast for the same office at the last-preceding election” means, in the case of multiple openings for the same office, the total number of electors checked as having voted at the last-preceding election at which such office appeared on the ballot.

(1971, P.A. 806, S. 5; P.A. 74-2; P.A. 85-577, S. 14; P.A. 94-209, S. 3; P.A. 11-20, S. 1.)

History: P.A. 74-2 provided that in the case of multiple openings for the same office, “votes cast for the same office at the last preceding election” means the total number of electors voting at the last preceding election; P.A. 85-577 substituted the number of “qualified electors” for the number of “signatures”, defined “qualified electors” and substituted number of electors “checked as having voted” for number of electors “voting”; P.A. 94-209 added “the lesser of”, Subdiv. designations and Subdiv. (2); pursuant to P.A. 11-20, “ballot label” was changed editorially by the Revisors to “ballot”, effective May 24, 2011.



Section 9-453e - Circulator.

Each circulator of a nominating petition page shall be a United States citizen, at least eighteen years of age and a resident of a town in this state and shall not be on parole for conviction of a felony. Any individual proposed as a candidate in any nominating petition may serve as circulator of the pages of such nominating petition.

(1971, P.A. 806, S. 6; P.A. 03-241, S. 54; P.A. 04-58, S. 7.)

History: P.A. 03-241 substituted “shall be a United States citizen, at least eighteen years of age, a resident of a town in this state and shall not be on parole for conviction of a felony” for “shall be an elector of a town in this state and eligible to vote for all candidates listed on such petition”, effective July 9, 2003, and applicable to petitions circulated on or after that date; P.A. 04-58 made a technical change.



Section 9-453f - Signature pages.

Before any signatures may be obtained on a petition signatures page, above the space provided for signatures shall be indicated the party designation, if any, the name and address of the candidate, the office sought, the election and the date thereof, and the town and district, if such is the case, in which such petition page is to be circulated. Such indication may not be altered or amended after any person has signed the page. Each page of a nominating petition shall contain the names and street addresses of the signers. No page of a nominating petition shall be certified by the clerks of two or more towns and signatures on any page so certified shall not be counted by the Secretary of the State.

(1971, P.A. 806, S. 7; P.A. 81-447, S. 12, 23.)

History: P.A. 81-447 eliminated prohibition against names of electors of different municipalities appearing on same petition page, effective January 1, 1982.



Section 9-453g - False signing.

Any person who signs a name other than his own to a nominating petition filed under sections 9-453a to 9-453s, inclusive, or section 9-216 shall be fined not more than one hundred dollars or imprisoned not more than one year or both.

(1971, P.A. 806, S. 8.)



Section 9-453h - Withdrawal of signatures.

Any signer of a nominating petition may withdraw his signature therefrom at any time up to the deadline date for filing nominating petition pages pursuant to section 9-453i, prior to the election, by sending a written notice of such withdrawal to the candidate or candidates named in such petition and by sending a copy of such notice to the Secretary of the State by such day. Such written notice and the copy thereof shall be sent by registered or certified mail.

(1971, P.A. 806, S. 9; P.A. 85-577, S. 15.)

History: P.A. 85-577 changed deadline date for withdrawing signature from petition from 10 weeks before election to same date as for filing petition pages pursuant to Sec. 9-453i.



Section 9-453i - Submission to town clerk or Secretary of the State.

(a) Each page of a nominating petition proposing a candidate for an office to be filled at a regular election shall be submitted to the appropriate town clerk or to the Secretary of the State not later than four o’clock p.m. on the ninetieth day preceding the day of the regular election.

(b) Each page of a nominating petition proposing a candidate for an office to be filled at a special election, except petitions filed under section 9-216, shall be submitted to the appropriate town clerk or to the Secretary of the State not later than four o’clock p.m. on the seventieth day prior to such election, unless (1) such special election is held in conjunction with a regular election and (2) the writ of such special election is issued at least fourteen days before the final day for the filing of primary petitions for municipal offices to be filled at such regular election pursuant to section 9-405, in which case the deadline for submitting such nominating petition pages shall be the same as the deadline for such submission in connection with such regular election as provided in subsection (a) of this section.

(c) Each page of a nominating petition proposing a candidate at an election shall be so submitted either (1) to the town clerk of the town in which the signers reside, or (2) to the Secretary of the State, in which case the Secretary of the State shall submit the petition pages to the appropriate town clerk for the purpose of certifying the signatures on such pages.

(d) On such last day for submitting such nominating petition pages, in each town in which an election is to be held, the office of the town clerk shall open not later than one o’clock p.m. and remain open until at least four o’clock p.m., and the town clerk or his assistant town clerk shall be present therein.

(1971, P.A. 806, S. 10; P.A. 77-537, S. 1, 5; P.A. 79-339; P.A. 85-577, S. 16; P.A. 03-241, S. 52.)

History: P.A. 77-537 added provision for submission of petition to the secretary of the state at least 10 weeks prior to election as alternative to submission to the town clerk in which case the pages are then submitted to the town clerk for certification of signatures; P.A. 79-339 changed limitation in Subdiv. (1) from “at least nine weeks” to “not later than four o’clock p.m. of the sixty-third day” and in Subdiv. (2) from “at least ten weeks” to “not later than four o’clock p.m. of the seventieth day”; P.A. 85-577 replaced section with four new subsections, Subsec. (a) providing procedures concerning nominating petitions proposing a candidate for an office to be filled at a regular election, Subsec. (b) providing procedures for nominating petitions proposing a candidate for an office to be filled at a special election, Subsec. (c) concerning submission of nominating petitions to either the town clerk or the secretary of the state and Subsec. (d) concerning office hours at the town clerk’s office on the last day for submitting a nominating petition; P.A. 03-241 amended Subsec. (a) by substituting “ninetieth day preceding the day of the regular election” for “final day for the filing of primary petitions for municipal offices to be filled at such election pursuant to section 9-405”, effective January 1, 2004, and applicable to primaries and elections held on or after that date.



Section 9-453j - Statement by circulator.

Each page of a nominating petition submitted to the town clerk or the Secretary of the State and filed with the Secretary of the State under the provisions of sections 9-453a to 9-453s, inclusive, or section 9-216 shall contain a statement as to the residency in this state and eligibility of the circulator and authenticity of the signatures thereon, signed under penalties of false statement, by the person who circulated the same. Such statement shall set forth (1) such circulator’s residence address, including the town in this state in which such circulator is a resident, (2) the circulator’s date of birth and that the circulator is at least eighteen years of age, (3) that the circulator is a United States citizen and not on parole for conviction of a felony, and (4) that each person whose name appears on such page signed the same in person in the presence of such circulator and that either the circulator knows each such signer or that the signer satisfactorily identified himself to the circulator. Any false statement committed with respect to such statement shall be deemed to have been committed in the town in which the petition was circulated.

(1971, P.A. 806, S. 11; P.A. 77-537, S. 2, 5; P.A. 03-241, S. 55.)

History: P.A. 77-537 added reference to the secretary of the state wherever submission or filing of the petition to or with the town clerk appears; P.A. 03-241 eliminated requirement re statement by town clerk and amended content of circulator’s statement, effective July 9, 2003, and applicable only to petitions circulated on or after that date.



Section 9-453k - Signing and certification of circulator’s statement; receipt for pages; certification of signatures.

(a) The town clerk or Secretary of the State shall not accept any page of a nominating petition unless the circulator thereof has signed before him or an appropriate person as provided in section 1-29, the statement as to the residency in this state and eligibility of the circulator and authenticity of the signatures thereon required by section 9-453j.

(b) The town clerk or Secretary of the State or an appropriate person as provided in section 1-29 shall certify on each such page that the circulator thereof signed such statement in his presence and that either he knows the circulator or that the circulator satisfactorily identified himself to the individual certifying.

(c) The town clerk or Secretary of the State shall forthwith give to each circulator submitting a page or pages of a nominating petition a receipt indicating the number of such pages so submitted and the date upon which such pages were submitted.

(d) Such town clerk shall certify on each such page the date upon which it was submitted to the town clerk by the circulator or the Secretary of the State and the number of names of electors on such petition page, which names were on the registry list last-completed or are names of persons admitted as electors since the completion of such list. In the checking of signatures on such nominating petition pages, the town clerk shall reject any name if such name is not the name of an elector as specified above. Such rejection shall be indicated by placing a mark in a manner prescribed by the Secretary of the State before the name so rejected. The town clerk shall not reject any name for which the street address on the petition is different from the street address on the registry list, if (1) such person is eligible to vote for the candidate or candidates named in the petition, and (2) the person’s date of birth, as shown on the petition page, is the same as the date of birth on the person’s registration record. Such clerk may place a check mark before each name appearing on such registry list or each name of a person admitted as an elector since the completion of such list, but shall place no other mark on such page except as provided in this section.

(1971, P.A. 806, S. 12; P.A. 77-537, S. 3, 5; P.A. 81-447, S. 16, 17, 23; P.A. 82-247, S. 10, 14; P.A. 83-475, S. 33, 43; P.A. 99-276, S. 14, 15; P.A. 03-241, S. 56.)

History: P.A. 77-537 added in Subsecs. (a), (b) and (c) “or secretary of the state” to “town clerk” where appearing, in Subsec. (d) following “... submitted to him” inserted “by the circulator or the secretary of the state”; P.A. 81-447 amended Subsec. (a) to allow circulator of a petition to sign petition pages before a notary or attorney, and added Subsec. (e) re records stating reasons for rejection of name; P.A. 82-247 amended section to allow certification by attorney or notary public; P.A. 83-475 amended section to allow certification by appropriate person as provided in Sec. 1-29, to allow town clerks to use a code letter for rejection of signatures and to allow for direct court appeal of signature rejections if ballot access is thereby denied; P.A. 99-276 amended Subsec. (d) by adding provision prohibiting town clerk from rejecting any name for which address on petition is different from address on registry list if the person is eligible to vote for the candidate or candidates named in the petition, and the person’s date of birth is the same as on the registration record, effective January 1, 2000; P.A. 03-241 amended Subsec. (a) by inserting “residency in this state and eligibility of the circulator and”, effective July 9, 2003, and applicable only to petitions circulated on or after that date.



Section 9-453l - Delegation of signature check to registrars.

Any town clerk may delegate his duty to check the names of signers with names of electors on the registry list pursuant to section 9-453k to the registrars of voters in his town, if the registrars consent, and the registrars shall complete the required certifications with respect thereto on the petition, provided the registrars shall execute a receipt for such pages upon receipt thereof stating the number of pages and provided such checking of names by the registrars shall take place in the office of the town clerk or in the office of the registrars of voters if they have an office. After making the required certifications, the registrars shall deliver the petition pages to the town clerk.

(1971, P.A. 806, S. 13.)



Section 9-453m - Signatures, effect of variations.

The use of titles, initials or customary abbreviations of given names by the signer of a nominating petition shall not invalidate such signature if the identity of the signer can be readily established by reference to the signature on the petition and the name of a person as it appears on the last-completed registry list at the address indicated or of a person who has been admitted as an elector since the completion of such list.

(1971, P.A. 806, S. 14.)



Section 9-453n - Date for filing with secretary.

Any town clerk receiving any page of a nominating petition under sections 9-453a to 9-453s, inclusive, or section 9-216 shall complete such certifications as specified herein and shall file each such nominating petition page with the Secretary of the State within two weeks after it was so submitted to him. Any such town clerk who fails to so file such petition pages with the Secretary of the State by the time required shall pay a late filing fee of fifty dollars.

(1971, P.A. 806, S. 15; P.A. 77-537, S. 4, 5; P.A. 85-577, S. 17; P.A. 07-194, S. 10.)

History: P.A. 77-537 changed time for filing of petition pages with the secretary of the state from within “three” to “two” weeks following submission and added “and not later than seven weeks before the election”; P.A. 85-577 deleted requirement that nominating petition page be filed “not later than seven weeks before the election”; P.A. 07-194 added provision re payment of $50 late filing fee for town clerk’s failure to timely file petition pages with Secretary of the State, effective July 5, 2007.



Section 9-453o - Rejection of defective pages. Cure for omission by town clerk. Approval of petitions.

(a) The Secretary of the State may not count for purposes of determining compliance with the number of signatures required by section 9-453d the signatures certified by the town clerk on any petition page filed under sections 9-453a to 9-453s, inclusive, or 9-216 if: (1) The name of the candidate, his address or the party designation, if any, has been omitted from the face of the petition; (2) the page does not contain a statement by the circulator as to the residency in this state and eligibility of the circulator and authenticity of the signatures thereon as required by section 9-453j or upon which such statement of the circulator is incomplete in any respect; or (3) the page does not contain the certifications required by sections 9-453a to 9-453s, inclusive, by the town clerk of the town in which the signers reside. The town clerk shall cure any omission on his part by signing any such page at the office of the Secretary of the State and making the necessary amendment or by filing a separate statement in this regard, which amendment shall be dated.

(b) Except as otherwise provided in this subsection, the Secretary of the State shall approve every nominating petition which contains sufficient signatures counted and certified on approved pages by the town clerks. In the case of a candidate who petitions under a reserved party designation the Secretary shall approve the petition only if it meets the signature requirement and if a statement endorsing such candidate is filed with the Secretary by the party designation committee not later than four o’clock p.m. on the sixty-second day before the election. In the case of a candidate who petitions under a party designation which is the same as the name of a minor party the Secretary shall approve the petition only if it meets the signature requirement and if a statement endorsing such candidate is filed in the office of the Secretary by the chairman or secretary of such minor party not later than four o’clock p.m. on the sixty-second day before the election. No candidate shall be qualified to appear on any ballot by nominating petition unless the candidate’s petition is approved by the Secretary pursuant to this subsection.

(c) The Secretary of the State may approve a nominating petition received under section 9-453k at any time except such approval shall be withdrawn if sufficient signatures are withdrawn under section 9-453h.

(1971, P.A. 806, S. 16; P.A. 81-447, S. 13; P.A. 83-475, S. 34, 43; P.A. 85-577, S. 18; P.A. 03-241, S. 57; P.A. 11-173, S. 23.)

History: P.A. 81-447 replaced former Subsec. (b) with new Subsec. requiring filing of a statement endorsing petitioning candidate with secretary of the state prior to approval of petition by secretary, and added Subsec. (c) permitting independent review of petitions by secretary; P.A. 83-475 amended section to establish time limit for filing endorsements on fifty-fifth day before election and to eliminate subsection requiring independent review of petitions by the secretary of the state; P.A. 85-577 amended Subsec. (c) to allow approval of a nominating petition received under Sec. 9-453k at any time rather than prior to tenth week before election but not earlier than final date for a major party endorsement for the office specified in the petition; P.A. 03-241 amended Subsec. (a)(2) by inserting “residency in this state and eligibility of the circulator and”, effective July 9, 2003, and applicable only to petitions circulated on or after that date; P.A. 11-173 amended Subsec. (b) by replacing “fifty-fifth day” with “sixty-second day”, effective July 13, 2011.



Section 9-453p - Withdrawal of candidacy.

A petitioning candidate may withdraw his candidacy but no such withdrawal shall be valid until the candidate has signed and filed a letter of withdrawal with the Secretary of the State in the case of a state or district office or the office of state senator or state representative from any district, or with the municipal clerk in the case of a municipal office other than state senator or state representative. A copy of each letter of withdrawal filed with the municipal clerk shall also be filed with the Secretary of the State. The Secretary of the State shall forthwith notify the appropriate town clerks of such withdrawal in the case of a state or district office.

(1971, P.A. 806, S. 17; P.A. 84-319, S. 42, 49.)

History: P.A. 84-319 amended section to provide uniformity in statutes re withdrawal of petitioning candidates whether running under a party designation or not.



Section 9-453q - Use of party levers for petitioning candidates.

Section 9-453q is repealed.

(1971, P.A. 806, S. 21; P.A. 81-447, S. 14, 23; P.A. 87-382, S. 54, 55.)



Section 9-453r - Position of candidates’ names on ballot.

(a) A separate row on the ballot shall be used for a petitioning candidate whose name is contained in a petition approved pursuant to section 9-453o, bearing a party designation. A separate row shall be used for the petitioning candidates whose names are contained in petitions approved pursuant to section 9-453o, bearing the same party designation. Within such a separate row, the order of the names of such candidates for the same multiple-opening office shall be determined by the registrars of voters by lot in a ceremony which shall be open to the public. The registrars of voters shall provide at least five days public notice for each such ceremony.

(b) On the horizontal rows below the rows so used for candidates, if any, who are so entitled to a party designation on the ballot, shall be placed, in the appropriate office columns, the names of candidates contained in petitions approved pursuant to section 9-453o bearing no party designation. Such candidates shall not be entitled to separate rows. Precedence as to horizontal row between or among such candidates shall be determined, if necessary, by the order in which their applications for petitions were filed with the Secretary of the State from the earliest to the latest; provided that within any such horizontal row the names of as many of such candidates for the same multiple-opening office as such row will accommodate shall be placed before placing the names of other such candidates for such office on the next such row. The order of the names of such candidates for the same multiple-opening office, within and between any such horizontal rows, shall be determined by the registrars of voters by lot in a ceremony which shall be open to the public. The registrars of voters shall provide at least five days public notice for each such ceremony. Each row in which a candidate’s name appears who is not entitled to a party designation shall be labeled “Petitioning Candidates”, the print of which shall correspond to that used for party designations.

(1971, P.A. 806, S. 22; 1972, P.A. 27, S. 1; P.A. 84-319, S. 43, 49; P.A. 87-382, S. 49, 55; 87-472, S. 13; P.A. 88-49, S. 1, 2; P.A. 11-20, S. 31.)

History: 1972 act deleted provision that petitioning candidate name shall not appear on ballot under a party designation unless 50% of offices to be filled have petitioning candidates approved and provided for separate row to be used for petitioning candidate whose petition is approved under Sec. 9-453o; P.A. 84-319 amended section to provide uniformity in statutes re order of unaffiliated electors on ballot and order of party candidates and divided provisions into Subsecs.; P.A. 87-382 repealed provisions in Subsec. (b) re party lever; P.A. 87-472 required that, under Subsec. (a), within a separate row of candidates for same multiple-opening office and, under Subsec. (b), within and between horizontal rows for same multiple-opening offices, the order of names of candidates be determined by lot instead of alphabetical order based on surnames; P.A. 88-49 substituted “registrars of voters” for “municipal clerk” and “clerk”; P.A. 11-20 replaced “voting machines” with “ballot” in Subsec. (b), effective May 24, 2011.

See Sec. 9-249b re arrangement of ballot when number of party designations and petitioning candidate rows on ballot exceeds nine.



Section 9-453s - Vacancies in candidacies. Ballot.

Vacancies in candidacies occurring after all nominating petitions have been approved under section 9-453o, shall not cause the position of any candidate’s name on the ballot to be changed to another position unless a blank row on the ballot results from such vacancy or vacancies in which case the position of candidates appearing on lines under the blank row may change if the consent of all candidates involved in such a change is filed in the Secretary of the State’s office prior to the time for printing and filing sample ballots with said Secretary. The name of any candidate whose candidacy has been vacated shall not appear on the ballot.

(1971, P.A. 806, S. 23; P.A. 11-20, S. 32.)

History: P.A. 11-20 replaced “ballot label” with “ballot”, “machine” with “ballot” and “ballot labels” with “ballots”, and deleted provision re voting machine pointer, effective May 24, 2011.



Section 9-453t - Candidate nominated by major or minor party prohibited from appearing on ballot by nominating petition. Exception for cross endorsement.

(a) Notwithstanding any other provision of the general statutes or any special act, and except as provided in subsection (b) of this section, the nomination of a candidate by a major or minor party under this chapter, for any office shall disqualify such candidate from appearing on the ballot by nominating petition for the same office.

(b) A candidate for a major or minor party for any office may appear on the ballot by nominating petition for the same office, provided (1) the petition is circulated by an existing minor party with the same party designation at the time of such nomination, (2) the minor party is otherwise qualified to nominate candidates on the same ballot, and (3) a candidate of the minor party for the office of Governor, Secretary of the State, State Treasurer, State Comptroller, or Attorney General received at least fifteen thousand votes at the previous state election for any such office.

(c) Nothing in this section shall be construed to prohibit any candidate from appearing on the ballot as the nominee of two or more major or minor parties for the same office.

(P.A. 81-447, S. 4, 23; P.A. 07-194, S. 16; P.A. 13-180, S. 38.)

History: P.A. 07-194 added exception if petition is circulated by existing minor party with the same party designation at the time of nomination and minor party is otherwise qualified to nominate candidates on the same ballot; P.A. 13-180 added Subsec. (a), (b) and (c) designators, amended Subsec. (a) by providing an exception for Subsec. (b) and amended Subsec. (b) by making technical changes and adding Subdiv. (3) re 15,000 vote threshold, effective June 18, 2013.



Section 9-453u - (Formerly Sec. 9-378m). Reservation of party designation.

(a) An application to reserve a party designation with the Secretary of the State and to form a party designation committee may be made at any time after November 3, 1981, by filing in the office of the secretary a written statement signed by at least twenty-five electors who desire to be members of such committee.

(b) The statement shall include the offices for which candidates may petition for nomination under the party designation to be reserved but shall not include an office if no elector who has signed the application is entitled to vote at an election for such office.

(c) The statement shall include the party designation to be reserved which (1) shall consist of not more than three words and not more than twenty-five letters; (2) shall not incorporate the name of any major party; (3) shall not incorporate the name of any minor party which is entitled to nominate candidates for any office which will appear on the same ballot with any office included in the statement; (4) shall not be the same as any party designation for which a reservation with the secretary is currently in effect for any office included in the statement; and (5) shall not be the word “none”, or incorporate the words “unaffiliated” or “unenrolled” or any similarly antonymous form of the words “affiliated” or “enrolled”.

(d) The statement shall include the names of two persons who are authorized by the party designation committee to execute and file with the secretary statements of endorsement required by section 9-453o and certificates of nomination as required by section 9-460.

(e) The secretary shall examine the statement, and if it complies with the requirements of this section, the secretary shall reserve the party designation for the offices included in the statement and record such reservation in the office of the secretary. The reservation shall continue in effect from the date it is recorded until the day following any regular election at which no candidate appears on the appropriate ballot for that office under that party designation.

(P.A. 81-447, S. 1; P.A. 83-475, S. 24, 43; P.A. 87-472, S. 1, 14; P.A. 02-89, S. 12.)

History: P.A. 83-475 amended Subsec. (e) to provide for termination of party designation on day following first election at which no candidate appears on the appropriate ballot for a particular office under the party designation; Sec. 9-378m transferred to Sec. 9-453u in 1985; P.A. 87-472, in Subsec. (c) increased maximum number of letters in a reserved party designation, from 20 to 25, and added Subdiv. (5) re prohibition on use of antonymous form of words “affiliated” or “unenrolled”, and added Subsec. (f) re cancellation of reserved party designations prohibited under Subsec. (c)(5) of this section; P.A. 02-89 amended Subsec. (e) to delete an exception re Subsec. (f) and deleted as obsolete Subsec. (f) re the cancellation of party designations reserved prior to June 24, 1987, that are prohibited by Subsec. (c)(5).



Section 9-454 to 9-458 - Petition: Form; signatures; circulation and filing; town clerk’s duties; platform statement required, when; false signing.

Sections 9-454 to 9-458, inclusive, are repealed.

(1949 Rev., S. 1044; 1953, S. 569d; 1957, P.A. 410, S. 1; 1958 Rev., S. 9-72; 1959, P.A. 476, S. 1; 675, S. 1; 1963, P.A. 17, S. 78–81; 113; 343; 376, S. 1; February, 1965, P.A. 600, S. 2; 1967, P.A. 856; 1969; 1969, P.A. 715; 1971, P.A. 806, S. 1; 871, S. 79.)



Section 9-459 - Vacancy elections.

Nominations for any state, district or municipal office to be filled under the provisions of any law relating to elections to fill vacancies, unless otherwise provided therein, shall be made in accordance with the provisions of this chapter.

(June, 1955, S. 610d; November, 1955, S. N95; 1957, P.A. 119, S. 1; 518, S. 32; 1958 Rev., S. 9-123; 1963, P.A. 17, S. 82.)

History: 1963 act restated previous provisions.



Section 9-460 - Vacancy in nomination; withdrawal procedure. Certification of replacement nomination; time limitations. Ballot labels.

If any party has nominated a candidate for office, or, on and after November 4, 1981, if a candidate has qualified to appear on any ballot by nominating petition under a reserved party designation, in accordance with the provisions of this chapter, and such nominee thereafter, but prior to twenty-four days before the opening of the polls on the day of the election for which such nomination has been made, dies, withdraws such nominee’s name or for any reason becomes disqualified to hold the office for which such nominee has been nominated (1) such party or, on and after November 4, 1981, the party designation committee may make a nomination to fill such vacancy or provide for the making of such nomination as its rules prescribe, and (2) if another party that is qualified to nominate a candidate for such office does not have a nominee for such office, such party may also nominate a candidate for such office as its rules prescribe. No withdrawal, and no nomination to replace a candidate who has withdrawn, under this section shall be valid unless the candidate who has withdrawn has filed a letter of withdrawal signed by such candidate with the Secretary of the State in the case of a state or district office or the office of state senator or state representative from any district, or with the municipal clerk in the case of a municipal office other than state senator or state representative. A copy of such candidate’s letter of withdrawal to the municipal clerk shall also be filed with the Secretary of the State. No nomination to fill a vacancy under this section shall be valid unless it is certified to the Secretary of the State in the case of a state or district office or the office of state senator or state representative from any district, or to the municipal clerk in the case of a municipal office other than state senator or state representative, by the organization or committee making such nomination, at least twenty-one days before the opening of the polls on the day of the election, except as otherwise provided by this section. If a nominee dies within twenty-four days, but prior to twenty-four hours before the opening of the polls on the day of the election for which such nomination has been made, the vacancy may be filled in the manner prescribed in this section by two o’clock p.m. of the day before the election with the municipal clerk or the Secretary of the State, as the case may be. If a nominee dies within twenty-four hours before the opening of the polls and prior to the close of the polls on the day of the election for which such nomination has been made, such nominee shall not be replaced and the votes cast for such nominee shall be canvassed and counted, and if such nominee receives a plurality of the votes cast, a vacancy shall exist in the office for which the nomination was made. The vacancy shall then be filled in a manner prescribed by law. A copy of such certification to the municipal clerk shall also be filed with the Secretary of the State. Such nomination to fill a vacancy due to death or disqualification shall include a statement setting forth the reason for such vacancy. If at the time such nomination is certified to the Secretary of the State or to the municipal clerk, as the case may be, the ballot labels have already been printed, the Secretary of the State shall direct the municipal clerk in each municipality affected to (A) have the ballot labels reprinted with the nomination thus made included thereon, (B) cause printed stickers to be affixed to the ballot labels so that the name of any candidate who has died, withdrawn or been disqualified is deleted and the name of any candidate chosen to fill such vacancy appears in the same position as that in which the vacated candidacy appeared, or (C) cause blank stickers to be so affixed if the vacancy is not filled.

(1953, S. 617d, 618d; November, 1955, S. N109; 1957, P.A. 518, S. 38; 1958 Rev., S. 9-132; 1963, P.A. 17, S. 83; P.A. 81-447, S. 15; P.A. 82-247, S. 11; P.A. 83-475, S. 35, 43; P.A. 94-203, S. 6, 12; P.A. 03-216, S. 1; P.A. 07-194, S. 13.)

History: 1963 act restated previous provisions; P.A. 81-447 amended section to include candidates qualifying by nominating petition under a reserved party designation; P.A. 82-247 amended section to clarify procedure for filing withdrawal of candidacy by nominee; P.A. 83-475 amended section to create ten-day period before election or primary during which vacancies are not to be filled except in case of death of candidate; P.A. 94-203 added Subdiv. (2) re stickers, replacing former provision requiring stickers if nomination certified less than 96 hours before polls open, and added Subdiv. (3) re blank stickers, effective July 1, 1994; P.A. 03-216 designated existing provision re filling vacancy as Subdiv. (1), added Subdiv. (2) authorizing another party that does not have a nominee to also nominate a candidate for the office for which there is a vacancy in nomination and made technical changes, effective July 1, 2003; P.A. 07-194 changed “ten days” to “twenty-four days” and “seven days” to “twenty-one” days, effective July 5, 2007.



Section 9-461 - Filing of list of candidates with Secretary.

Not later than the seventh day following the date set for the primary for nomination at any election at which a municipal office is to be filled, the clerk of the municipality in which such election is to be held shall file with the Secretary of the State a list of the candidates of each party for the municipal offices to be filled at such election nominated in accordance with the provisions of this chapter. Such list shall be on a form provided by the Secretary of the State and shall indicate the name and address of each candidate and the office and term for which each candidate has been nominated, and, except for major party candidates for the municipal offices of state senator or state representative, shall contain the certification of such municipal clerk that he has compared the name of each such candidate with the candidate’s name as the candidate authorizes the candidate’s name to appear on the ballot, pursuant to the certificate filed in accordance with subsection (c) of section 9-391 or the statement of consent filed in accordance with section 9-409, as applicable, and has verified and corrected the same. In the case of major party candidates for the municipal offices of state senator or state representative, such list shall contain the certification of the municipal clerk that he has compared the name of each such candidate with the candidate’s name as the candidate has authorized, on the certificate or statement of consent filed under subsection (c) of section 9-391 or section 9-409, his name to appear, and has verified and corrected the same. Such list shall include a statement of the total number of candidates for which each elector may vote for each office and term at such election as set forth in the list or amendment or supplement thereto filed with the Secretary of the State under section 9-254. After the filing of such list of candidates, the clerk of the municipality shall forthwith notify the Secretary of the State of any errors in such list or of any changes in such list provided for in section 9-329a or 9-460.

(November, 1955, S. N107; 1957, P.A. 518, S. 35; 1958 Rev., S. 9-129; 1963, P.A. 17, S. 91; P.A. 75-206, S. 5, 7; P.A. 87-382, S. 50, 55; P.A. 11-173, S. 24.)

History: 1963 act restated previous provisions; P.A. 75-206 changed from at least 28 days to 42 days prior to election the time by which list of candidates for municipal offices to be filed; P.A. 87-382 substituted “Not later than the seventh day following the date set for the primary for nomination at” for “At least forty-two days prior to”, required town clerk to include on list certification that he has compared name of each major party candidate for municipal offices of state senator or state representative with certificate or statement of consent, instead of with registry list and added reference to Sec. 9-329a; P.A. 11-173 replaced provision re candidate’s name as it appears on registry list with provision re candidate’s name as the candidate authorizes the name to appear and made technical changes, effective July 13, 2011.



Section 9-462 - Lists of candidates for state and district offices.

On September fifteenth in each year when a state election, as defined in section 9-1, is held or not later than September twenty-second in any year in which the date of a primary for nomination to a state or district office is advanced pursuant to subdivision (2) of subsection (a) of section 9-376, the Secretary of the State shall mail to each town clerk a list of the names of all duly nominated candidates for state and district offices to be filled at such election, filed in his office prior to such date, for whom an elector may vote, with the respective party designation of each of such candidates. Forthwith after the results of the primaries for state and district offices are tabulated, the Secretary of the State shall mail to each town clerk in the district the names of all duly nominated candidates for such offices, with the respective party designation of each of such candidates.

(February, 1965, P.A. 59, S. 3; P.A. 74-25, S. 9, 13; P.A. 75-206, S. 6, 7; P.A. 83-544, S. 3, 4.)

History: P.A. 74-25 provided for notification to town clerks following tabulation of primary votes for state and district offices; P.A. 75-206 added “state and district” to offices for which notification to be made by the secretary of the state on September fifteenth in year of state election; P.A. 83-544 subjected any primary election advanced pursuant to Sec. 9-376 to the provisions of this section.






Chapter 154 - Presidential Preference Primary

Section 9-463 - Definitions.

As used in this chapter, unless the context indicates otherwise:

(1) “At large” means selected on a basis other than from a district;

(2) “Candidate” means any person whose name is placed, or proposed to be placed, as the case may be, on the primary ballot of a party;

(3) “Chairman” means the chairman of the state central committee of a party;

(4) “Delegate” means a person selected by a party to vote at its national convention held for the purpose of nominating such party’s candidate for President;

(5) “District” means a congressional district or other political subdivision of the state;

(6) “Party” means a political party having the largest or second largest number of enrolled members in this state according to the most recent enrollment records on file in the office of the secretary;

(7) “President” means the office of President of the United States;

(8) “Primary” means a presidential preference primary in which any enrolled member of a party is eligible to vote for a candidate for such party’s nomination for President;

(9) “Rules” mean the national rules or regulations governing a party;

(10) “Secretary” means the Secretary of the State.

(P.A. 77-535, S. 1; P.A. 79-481, S. 1; P.A. 83-475, S. 36, 43.)

History: P.A. 79-481 changed Subsec. (b) definition to the effect that any enrolled member of a party is eligible to vote for a candidate for the party’s nomination for president rather than to express a preference, substituted in Subsec. (d) the definition for “chairman” as being the “chairman of the state central committee of a party” in place of definition for “candidate caucus”, substituted in Subsec. (e) the definition for “delegate” in place of definition for “uncommitted caucus”, substituted in Subsec. (f) definition for “district” as meaning “a congressional district” in place of definition for “delegate slate”, deleted in Subsec. (g) definition for “national convention” and substituted definition for “president”, and added new Subsecs. (h) and (i) containing definitions for “rules” and “secretary” respectively; P.A. 83-475 rearranged order of definitions, replacing alphabetic Subdiv. indicators with numeric indicators, added definition of term “at large” and changed definition of “district” to include other political subdivisions.



Section 9-464 - Primary date.

On the last Tuesday in April of each year in which the President of the United States is to be elected, each party shall conduct a primary in each town if the names of two or more candidates are to be placed on such party’s ballot in accordance with the provisions of this chapter.

(P.A. 77-535, S. 2; P.A. 79-481, S. 2; P.A. 83-475, S. 37, 43; P.A. 90-156, S. 8; June Sp. Sess. P.A. 91-3, S. 50, 168; P.A. 95-95, S. 1; P.A. 07-132, S. 1; P.A. 11-143, S. 1.)

History: P.A. 79-481 changed the day for the primary to the Tuesday after the fourth Monday instead of the first Monday in March if the name of one or more candidates is to be placed on the ballot and further provided for the costs of conducting primary to be paid as prescribed in new Subsecs. (b) and (c); P.A. 83-475 amended section to require primary only if there are at least two qualifying candidates and to refer to number of voting districts used by towns in last preceding state election; P.A. 90-156 repealed former Subsec. (b) re limitations on reimbursement, relettered Subsec. (c) as Subsec. (b) and amended new Subsec. (b) by basing reimbursement on town’s 1984 or 1988 reimbursement, whichever is applicable, plus 3% annually; June Sp. Sess. P.A. 91-3 removed Subsecs. (a) and (b) designators, deleted provision in Subsec. (a) requiring costs of conducting primary in each town to be paid by state in the manner and to the extent prescribed in Subsec. (b), and deleted Subsec. (b) in its entirety; P.A. 95-95 changed primary date from the Tuesday after the fourth Monday in March to first Tuesday in March; P.A. 07-132 changed presidential primary month from March to February, effective June 25, 2007; P.A. 11-143 changed primary date from the first Tuesday in February to the last Tuesday in April, effective July 1, 2011.



Section 9-465 - Placement of candidate names on ballot.

The name of a candidate shall be placed on the ballot at a primary of a party either: (a) By direction of the secretary when he determines, within the time specified in section 9-466, that the candidacy of such person for such party’s nomination for President is generally and seriously advocated or recognized according to reports in the national or state news media, unless such candidate files a request as provided in section 9-466; or (b) by petition to the secretary as provided in sections 9-467, 9-468 and 9-469.

(P.A. 77-535, S. 3; P.A. 79-481, S. 3.)

History: P.A. 79-481 clarified that the candidacy is “for such party’s nomination for president”.



Section 9-466 - Announcement of candidate list.

The Secretary shall, at ten o’clock a.m. on the seventy-fourth day preceding the day of the primary, publicly announce a list of candidates whose names are to be placed on the ballot of each party at such primary pursuant to subsection (a) of section 9-465. Forthwith upon announcing such list, said Secretary shall notify each such candidate, by registered mail with return receipt requested, that his name will be included on the ballot unless he files with the Secretary, not later than twelve o’clock p.m. of the thirty-sixth day before the primary, a written request, signed by the candidate, to the following effect: “I request that my name be omitted from the ballot at Connecticut’s forthcoming .... (name of party) presidential preference primary”. The name of any candidate who files a request as provided by this section, within the time specified, shall be omitted from the ballot, but no such withdrawal shall be honored if it is received later than the time specified by this section.

(P.A. 77-535, S. 4; P.A. 79-481, S. 4; P.A. 94-209, S. 1; P.A. 07-132, S. 2; P.A. 11-143, S. 2.)

History: P.A. 79-481 deleted provision for announcement of additional candidates to be placed on the ballot prior to four o’clock p.m. of the forty-sixth day before the primary; P.A. 94-209 changed day of announcement from sixtieth to seventy-fourth day preceding the primary; P.A. 07-132 changed “seventy-fourth day” to “seventy-eighth day”, “four o’clock” to “twelve o’clock”, and “thirty-sixth day” to “fortieth day”, effective June 25, 2007; P.A. 11-143 changed “seventy-eighth day” to “seventy-fourth day” and “fortieth day” to “thirty-sixth day”, effective July 1, 2011.



Section 9-467 - Issuance of petition.

On or after twelve o’clock noon of the seventy-fourth day preceding the day of the primary, any person seeking the nomination of a party for President, whose name is not included in the list of candidates announced by the Secretary pursuant to section 9-466, or any person advocating the nomination of such person, by such party, may obtain petition pages from the Secretary in the manner provided by this section. Such pages shall be in a form prescribed by the Secretary and shall conform, as nearly as may be, to the requirements for primary petition forms provided in section 9-410. Any person requesting the petition pages shall give to the Secretary, in writing, his name and address, the name and address of the candidate for whom the petition is to be circulated and the party holding the primary, and shall also file, or cause to be filed, with said Secretary a written statement, signed by such candidate, to the effect that he consents to the inclusion of his name on the primary ballot of such party. Upon completion of these requirements, the Secretary shall give to the person so requesting such petition pages one petition page, suitable for duplication. If the person is requesting the form on behalf of an indigent candidate, the Secretary shall give the person the number of original pages that such person requests or the number of original pages that the Secretary deems to be sufficient. The Secretary shall also fill in on each petition page the name and address of the candidate, the words “nomination for President of the United States” as the designation of the office sought, and the name of the party conducting the primary.

(P.A. 77-535, S. 5; P.A. 79-481, S. 5; P.A. 83-475, S. 38, 43; P.A. 94-209, S. 2; P.A. 07-132, S. 3; P.A. 11-143, S. 3.)

History: P.A. 79-481 added to the information to be furnished the secretary of the state, “the party holding the primary”; P.A. 83-475 amended section to reduce number of petition pages given by secretary from three times to twice the number necessary; P.A. 94-209 changed first day of issuing petitions from sixtieth to seventy-fourth day preceding the primary; P.A. 07-132 changed “seventy-fourth day” to “seventy-eighth day” and changed number of petition pages given to a person from a sufficient number of pages to one page, suitable for duplication, unless requested on behalf of an indigent candidate, effective June 25, 2007; P.A. 11-143 changed “seventy-eighth day” to “seventy-fourth day”, effective July 1, 2011.



Section 9-468 - Circulation, filing and verification of petition.

Except as hereinafter provided, such petitions shall be circulated, filed with the registrars of voters, and verified by said registrars, as nearly as may be, in accordance with the provisions of sections 9-410 and 9-412. Each page of such a petition shall be filed with the registrar of voters of the party holding the primary in the town of voting residence of the signers thereof, not later than four o’clock p.m. of the fifty-third day preceding the day of the primary; and such registrar shall verify the signatures on each such page and forward it to the Secretary not later than four o’clock p.m. of the forty-ninth day preceding the day of the primary. If, prior to such last day for filing such pages with the registrar, such a petition was issued under section 9-467, the office or office facilities of each registrar of such party in each town shall open not later than one o’clock p.m. and remain open until at least four o’clock p.m., and each such registrar or his deputy assistant registrar shall be present therein.

(P.A. 77-535, S. 6; P.A. 79-481, S. 6; P.A. 83-475, S. 39, 43; P.A. 85-577, S. 19; P.A. 07-132, S. 4; P.A. 11-143, S. 4.)

History: P.A. 79-481 rephrased provisions but made no substantive changes; P.A. 83-475 amended section to refer to Secs. 9-410 and 9-412 instead of Secs. 9-402 and 9-403; P.A. 85-577 amended section to provide open office hours at the registrar of voters, if prior to the last day for filing petition pages, a petition was issued under Sec. 9-467; P.A. 07-132 changed “forty-sixth day” to “fiftieth day” and “forty-second day” to “forty-sixth day”, effective June 25, 2007; P.A. 11-143 changed “fiftieth day” to “fifty-third day” and “forty-sixth day” to “forty-ninth day”, effective July 1, 2011.



Section 9-469 - Tabulation of signatures.

The Secretary shall complete tabulation of the signatures on such petitions not later than the forty-sixth day preceding the day of the primary. The Secretary shall place on the ballot of each party at the primary the name of each candidate whose petition has been signed by a number of enrolled members of such party equal to at least one per cent of the total number of enrolled members of such party in the state, according to the most recent enrollment records on file in the office of the Secretary. No candidate who has filed a statement of consent pursuant to the provisions of section 9-467 and whose name is placed on the ballot pursuant to the provisions of this section shall be permitted to withdraw his name from such ballot.

(P.A. 77-535, S. 7; P.A. 79-481, S. 7; P.A. 11-143, S. 5.)

History: P.A. 79-481 rephrased provisions but made no substantive changes; P.A. 11-143 changed “thirty-sixth day” to “forty-sixth day”, effective July 1, 2011.



Section 9-470 - Order of candidate names on ballot.

The Secretary shall determine by lot, in a public ceremony held on the thirty-fifth day preceding the day of the primary, the order in which the names of the candidates will appear on the ballot of each party at such primary; provided that the category “uncommitted” shall appear last on such ballots. Notwithstanding any provision of the general statutes to the contrary, no candidate shall be designated on the ballot as the party-endorsed candidate. The names of such candidates shall appear, in the order so determined by the Secretary, in the first vertical column of the ballot. Such column shall be designated “Nomination for President of the United States”; provided if the number of candidates is such that there is an insufficient number of places in such column, the Secretary shall determine whether the names of the candidates shall also extend, in the order so determined, to the second and succeeding columns as may be necessary, or shall appear on the first and succeeding horizontal rows as may be necessary. Such columns or rows shall be designated as hereinabove provided. Except as otherwise provided in this chapter, the form of the ballot shall be prescribed by the Secretary and shall conform, as nearly as may be, to the provisions of section 9-437.

(P.A. 77-535, S. 8; P.A. 79-481, S. 8; P.A. 11-20, S. 33.)

History: P.A. 79-481 substituted “uncommitted” for the category “none of those listed”, deleted provisions concerning delegate slates and further deleted provision concerning ballot label when primary for town committee is held on the same day; P.A. 11-20 replaced “voting machine” with “ballot”, effective May 24, 2011.



Section 9-471 - Notice of primary.

Forthwith upon determination of the order of candidates on the ballot, the secretary shall send a notice of primary for each party to each town clerk. Such notice shall include the names of the candidates in the order so determined and their addresses. Such notice shall conform, as nearly as may be, to the provisions of section 9-433 concerning notice of primary for nomination to a state office. The town clerk shall, forthwith upon receipt of such notice, cause it to be published in the manner provided in said section.

(P.A. 77-535, S. 9; P.A. 79-481, S. 9.)

History: P.A. 79-481 rephrased provisions but made no substantive changes.



Section 9-472 - Vacancy on ballot due to candidate death.

If, after determination of the order of candidates on the ballot, a candidate dies, his name shall not appear on such ballot; provided that the position of each remaining candidate on the ballot shall not be altered by the deletion of such name. The secretary may authorize the use of blank stickers on the ballot by town clerks in order to comply with the provisions of this section.

(P.A. 77-535, S. 10; P.A. 79-481, S. 10; P.A. 07-132, S. 5.)

History: P.A. 79-481 rephrased provisions but made no substantive changes; P.A. 07-132 deleted provision re locking of voting machine candidate pointer over any blank space on ballot, effective June 25, 2007.



Section 9-473 - Notification by party chairmen of delegates allotted.

Not later than the fourteenth day before the day of the primary, the chairman of each party shall certify in writing to the secretary the number of delegates to which such party is entitled pursuant to its rules. If such rules provide that such delegates are to be chosen from districts, the chairman shall also certify the number of delegates allocated to each district and the number to be selected at large, if any. Such rules may (1) prescribe a formula for the allocation of delegates to candidates based upon the percentages of the total votes cast for such candidates at the primary, or (2) require all delegates shall be allocated to the candidate receiving the greatest number of votes notwithstanding such candidate’s percentage of the total votes cast for all candidates. If such rules prescribe a formula for the allocation of delegates to candidates based upon the percentages of the total votes cast for such candidates at the primary, the chairman shall also certify such formula and all information necessary for the application of such formula to the results of the primary. The chairman shall furnish to the secretary, upon request, a written interpretation or explanation of any application of such formula.

(P.A. 77-535, S. 11; P.A. 79-481, S. 11; P.A. 95-95, S. 2.)

History: P.A. 79-481 provided for information submitted to include the number to be selected at large, if any, and also if the rules prescribe a formula for allocation of delegates based on the votes of the primary, the formula and necessary information pertaining to its application are to be submitted and further provided that on request chairman to furnish a written interpretation or explanation of the latter; P.A. 95-95 allowed rules to require allocation of delegates to candidate receiving greatest number of votes.



Section 9-474 and 9-475 - Candidate caucuses. Selection of delegate slates.

Sections 9-474 and 9-475 are repealed.

(P.A. 77-535, S. 12, 13; P.A. 79-481, S. 18.)



Section 9-476 - Conduct of primary.

Except as otherwise provided in this chapter, the provisions of chapter 145 and chapter 153 concerning absentee voting at primaries, conduct of primaries and return and tabulation of the vote at such primaries shall apply as nearly as practicable and in the manner prescribed by the Secretary of the State, to a presidential preference primary. The primary officials of each party for each polling place shall be as specified in section 9-436, except that (1) the appointment of assistant registrars of voters and absentee ballot counters shall be permitted but not required, (2) the minimum number of official checkers shall be one, (3) the minimum number of voting tabulator tenders shall be one for each two voting tabulators in use, (4) if two parties are holding primaries and the registrars of voters of such parties so agree, such registrars of voters may jointly appoint (A) one moderator of both primaries and (B) one enrolled member of either party to serve as head moderator of both primaries, (5) notwithstanding any reduction in the number of primary officials as permitted by this section, any duty required of primary officials by the general statutes may be performed by one or more primary officials, at the direction of the registrar of voters of the party of such officials, and (6) the registrar of voters shall have the sole power to appoint such officials. In making such appointments the registrar shall attempt, to the extent practicable, to provide representation for each candidate at each polling place. The provisions of section 9-436a shall apply to each candidate whose name appears on the ballot, except that each such candidate, through such candidate’s authorized or known representative, may submit to the registrar of voters the name of one designee as candidate checker for each polling place, and the registrar of voters shall appoint such designee as candidate checker for such candidate. Notwithstanding the provisions of section 9-438, the polls shall be open for voting at the primary between the hours of six o’clock a.m. and eight o’clock p.m. The moderator or head moderator of the primary in each town shall prepare duplicate head moderator returns in the manner provided by section 9-440, but notwithstanding the provisions of said section, the moderator or head moderator may electronically transmit such returns not later than eleven fifty-nine o’clock p.m. on primary day, provided a hard copy is mailed to the Secretary of the State not later than two o’clock p.m. of the day following the primary or shall hand deliver one of such returns to either the Secretary or the state police by two o’clock p.m. of the day following the primary. Any moderator or head moderator, as the case may be, who fails to deliver such returns to either the Secretary or the state police by such time shall pay a late filing fee of fifty dollars.

(P.A. 77-535, S. 14; P.A. 79-481, S. 12; P.A. 85-577, S. 20; P.A. 86-179, S. 50, 53; P.A. 92-1, S. 1, 8; P.A. 11-20, S. 1; 11-173, S. 52.)

History: P.A. 79-481 provided for exceptions to Sec. 9-436 in application to presidential preference primary in that appointment of challengers is not required and that registrar of voters shall have sole power to appoint the primary officials and shall attempt to provide representation for each candidate at each polling place, provided for appointment of unofficial checker, as designation by each candidate and further provided that the moderator or head moderator deliver one of lists prepared pursuant to Sec. 9-440, by his own hand, to either the secretary or the state police by noon of the day following the primary; P.A. 85-577 changed delivery time to the secretary of the state or state police from noon to two o’clock p.m. and established late filing fee; P.A. 86-179 made technical changes; P.A. 92-1 inserted new Subdivs. (1) to (5) re number and duties of polling place officials and deleted former Subdiv. (1) re optional appointment of challengers, renumbering former Subdiv. (2) as (6) and substituted “candidate checker” for “unofficial checker”; P.A. 11-173 replaced references to machines with references to tabulators, deleted requirement that moderator be an enrolled member of either party in Subdiv. (4)(A), added language re electronic transmission of returns, replaced references to lists with references to returns and made technical changes, effective July 13, 2011.



Section 9-477 to 9-481 - Tabulation of votes. Delegate affidavit. Convention certification. Vacancy in delegate slate prior to primary. Vacancy in delegate slate following primary.

Sections 9-477 to 9-481, inclusive, are repealed.

(P.A. 77-535, S. 15–19; P.A. 79-481, S. 18.)



Section 9-482 - “Candidate” includes “uncommitted”. Determination of total votes cast.

As used in this section and in sections 9-483, 9-484 and 9-485, “candidate” includes the category “uncommitted”. The secretary shall determine the number of votes cast for each candidate and the total number of votes cast for all candidates at each party’s primary. If delegates are to be selected to represent districts, the secretary shall also make such determination for each such district.

(P.A. 79-481, S. 13.)



Section 9-483 - Allocation of delegates pursuant to party formula.

If a party’s chairman has certified a formula in accordance with the provisions of section 9-473, the secretary shall calculate the number of delegates allocated to each of such party’s candidates, pursuant to such formula, except as provided in section 9-484.

(P.A. 79-481, S. 14.)



Section 9-484 - Allocation of delegates pursuant to state formula.

(a) If a party’s chairman did not certify (1) a formula pursuant to section 9-473, or (2) a requirement that all delegates shall be allocated to the candidate receiving the greatest number of votes notwithstanding such candidate’s percentage of the total votes cast for all candidates, the secretary shall determine the number of delegates to be so allocated to each candidate of each such party in accordance with the provisions of this section.

(b) Such determination shall be made separately for delegates to be selected at large and delegates to be selected from each district. Any percentage required to be determined, in accordance with the provisions of this section, shall be rounded off to the nearest one-tenth of one per cent. As used in this section, “minimum percentage” means the ratio, expressed as a percentage, that the number one bears to the total number of delegates to be selected, but in no event shall such percentage exceed twenty-five per cent.

(c) The secretary shall calculate the minimum percentage, as defined in subsection (b) of this section, using the number of delegates to be selected at large and, if applicable, the number of delegates to be selected from each district respectively. Except as provided in this subsection, a candidate’s percentage of the total votes cast for all candidates in the state or in a district must equal or exceed such minimum percentage in order for such candidate to be allocated any at large delegates or any delegates from such district, as the case may be. The secretary shall determine each candidate’s percentage of the total votes cast for all candidates in the state and in each district. In the event two or more candidates have received a percentage of such total votes cast equal to or greater than the minimum percentage, the secretary shall calculate an adjusted percentage, which shall be each such candidate’s percentage of the total votes cast for all such candidates, excluding the votes cast for all other candidates. The secretary shall then calculate the product of each such candidate’s adjusted percentage and the total number of delegates to be selected, rounding off such product to the nearest integer. Such product shall be the number of delegates allocated to each such candidate except as hereinafter provided. (1) If the rounding off of such products to the nearest integers causes the sum of all delegates so allocated to be greater than the total number of delegates to be selected at large or from the district, then one delegate shall be subtracted from the number allocated to the candidate who received the greatest mathematical gain from such rounding off, and if necessary one delegate shall also be subtracted from the number allocated to the candidate who received the next greatest gain, and so on until the sum of all delegates allocated to candidates equals the total number of delegates to be so selected. (2) If the rounding off of such products to the nearest integers causes the sum of all delegates so allocated to be fewer than the total number of delegates to be selected at large or from the district, then one delegate shall be added to the number allocated to the candidate who suffered the greatest mathematical loss from such rounding off, and if necessary one delegate shall also be added to the number allocated to the candidate who suffered the next greatest such loss, and so on until the sum of all delegates allocated to candidates equals the total number of delegates to be so selected.

(d) In the event one or no candidate has received a percentage of the total number of votes cast for all candidates equal to or greater than the minimum percentage, the secretary shall calculate an adjusted percentage for each of the candidates receiving the greatest and second greatest number of votes cast for all candidates. The adjusted percentage shall be such candidate’s percentage of the total number of votes cast for both such candidates, excluding the total number of votes cast for all other candidates. The secretary shall determine the number of delegates allocated to each candidate by using the same procedure as prescribed in subsection (c) of this section.

(P.A. 79-481, S. 15; P.A. 83-475, S. 40, 43; P.A. 95-95, S. 3.)

History: P.A. 83-475 amended Subsec. (c) to establish new method for allocation of delegates among districts; P.A. 95-95 inserted Subdiv. indicators in Subsec. (a) and revised wording; (Revisor’s note: In 1999 the words “did not certify (1)” were substituted for the words “did not (1) certify” in Subsec. (a) to conform text to P.A. 95-95).



Section 9-485 - Certification of delegates. Release of delegates.

(a) Forthwith upon completion of the procedures prescribed by section 9-483 or 9-484, as the case may be, the secretary shall certify to the chairman, each candidate and the national committee of the party, the number of such party’s at large and district delegates allocated to each candidate in accordance with the provisions of said sections. Each party shall select a number of delegates, both at large and from each district, pursuant to its rules and in accordance with such certification, provided it shall select a number of delegates committed to support each candidate which is not less than the number so allocated to such candidate. If, prior to a party’s selection of delegates, a candidate to whom one or more of such party’s delegates are allocated files with the secretary a written statement, by him signed, to the effect that he has released all Connecticut delegates allocated to him, delegates committed to such candidate shall not be selected by such party. Forthwith upon the selection of delegates, the chairman shall certify to the secretary the name and address of each delegate, the district from which he was selected or that he was selected at large, and the name of the candidate to whom he is committed or that he is uncommitted, as the case may be. If, as a consequence of any such candidate’s release of delegates, the number of delegates differs from the number so allocated in accordance with the secretary’s certification, the chairman shall include in his certification a statement to such effect and an accounting of the differences.

(b) The secretary shall forward a copy of such certification to the national committee of the party and to each candidate to whom at least one delegate is committed. If such certification indicates that the party has not complied with the provisions of this section in its selection of delegates, the secretary shall so inform the chairman, each such candidate and the national committee of the party. If any such candidate files with the secretary a written objection to any delegate committed to him according to the chairman’s certification, the secretary shall inform the chairman and the national committee of the party of such objection. Any dispute over the selection of delegates by a party shall be resolved in such manner as its rules may prescribe.

(c) If, subsequent to the primary, a candidate to whom one or more of such party’s delegates are allocated either dies or files with the secretary a written statement, by him signed, to the effect that he has released all Connecticut delegates committed to him, the commitment of any such delegate to the candidate shall be deemed to have been released.

(P.A. 79-481, S. 16.)



Section 9-486 - Caucuses permitted.

Nothing in this chapter shall be construed to prohibit the holding of caucuses for the selection of delegates prior to the day of the primary.

(P.A. 79-481, S. 17; P.A. 83-475, S. 41, 43.)

History: P.A. 83-475 deleted former Subsec. requiring persons wishing to become delegates to file a statement to that effect with the secretary of the state.






Chapter 155 - Elections: Campaign Financing

Section 9-600 - (Formerly Sec. 9-333). Application of provisions.

This chapter applies to: (1) The election, and all primaries preliminary thereto, of all public officials, except presidential electors, United States senators and members in Congress, and (2) any referendum question. This chapter also applies, except for the provisions of sections 9-611 to 9-620, inclusive, to persons who are candidates in a primary for town committee members.

(1949 Rev., S. 1155; 1953, S. 810d; 1967, P.A. 592, S. 16; P.A. 75-571, S. 1, 34; P.A. 86-99, S. 1, 34; P.A. 87-264, S. 1; P.A. 91-351, S. 1, 28; P.A. 03-223, S. 6; 03-241, S. 9.)

History: 1967 act deleted “except as otherwise provided by law” and listed the exceptions as presidential electors, United States senator, members in Congress, governor, lieutenant governor, secretary of the state, treasurer, comptroller, attorney general, sheriff, judge of probate, members of the general assembly and to all caucuses and primaries preliminary to any such election and deleted specific listing of offices to which the chapter applies, effective January 1, 1968; P.A. 75-571 changed application of chapter to include all primaries preliminary to elections, deleted all previously listed exceptions following “members in Congress”, added as exceptions “nominees as delegates to conventions and candidates for members of town committees” and further expanded application to any constitutional amendment, referendum question and any question to be voted upon at any election; P.A. 86-99 made technical amendment restructuring section for clarity; P.A. 87-264 applied chapter, except for sections indicated, to candidates in convention delegate or town committee member primaries; P.A. 91-351 added Subdiv. indicators and Subdiv. (3) which applied chapter to persons who are candidates in primary for convention delegates; P.A. 03-223 added “including convention delegates to a United States senatorial or congressional district convention” in Subdiv. (3), effective July 1, 2003; P.A. 03-241 deleted Subdiv. (3) re application of chapter to convention delegate primary candidates, effective January 1, 2004, and applicable to primaries and elections held on or after that date; Sec. 9-333 transferred to Sec. 9-600 in 2007.

Cited. 6 CS 210.



Section 9-601 - (Formerly Sec. 9-333a). General definitions.

As used in this chapter and chapter 157:

(1) “Committee” means a party committee, political committee or a candidate committee organized, as the case may be, for a single primary, election or referendum, or for ongoing political activities, to aid or promote the success or defeat of any political party, any one or more candidates for public office or the position of town committee member or any referendum question.

(2) “Party committee” means a state central committee or a town committee. “Party committee” does not mean a party-affiliated or district, ward or borough committee which receives all of its funds from the state central committee of its party or from a single town committee with the same party affiliation. Any such committee so funded shall be construed to be a part of its state central or town committee for purposes of this chapter and chapter 157.

(3) “Political committee” means (A) a committee organized by a business entity or organization, (B) persons other than individuals, or two or more individuals organized or acting jointly conducting their activities in or outside the state, (C) an exploratory committee, (D) a committee established by or on behalf of a slate of candidates in a primary for the office of justice of the peace, but does not mean a candidate committee or a party committee, (E) a legislative caucus committee, or (F) a legislative leadership committee.

(4) “Candidate committee” means any committee designated by a single candidate, or established with the consent, authorization or cooperation of a candidate, for the purpose of a single primary or election and to aid or promote such candidate’s candidacy alone for a particular public office or the position of town committee member, but does not mean a political committee or a party committee. For purposes of this chapter, “candidate committee” includes candidate committees for participating and nonparticipating candidates, unless the context of a provision clearly indicates otherwise.

(5) “Exploratory committee” means a committee established by a candidate for a single primary or election (A) to determine whether to seek nomination or election to (i) the General Assembly, (ii) a state office, as defined in subsection (e) of section 9-610, or (iii) any other public office, and (B) if applicable, to aid or promote such candidate’s candidacy for nomination to the General Assembly or any such state office.

(6) “National committee” means the organization which according to the bylaws of a political party is responsible for the day-to-day operation of the party at the national level.

(7) “Organization” means all labor organizations, (A) as defined in the Labor-Management Reporting and Disclosure Act of 1959, as from time to time amended, or (B) as defined in subdivision (9) of section 31-101, employee organizations as defined in subsection (d) of section 5-270 and subdivision (6) of section 7-467, bargaining representative organizations for teachers, any local, state or national organization, to which a labor organization pays membership or per capita fees, based upon its affiliation or membership, and trade or professional associations which receive their funds exclusively from membership dues, whether organized in or outside of this state, but does not mean a candidate committee, party committee or a political committee.

(8) “Business entity” means the following, whether organized in or outside of this state: Stock corporations, banks, insurance companies, business associations, bankers associations, insurance associations, trade or professional associations which receive funds from membership dues and other sources, partnerships, joint ventures, private foundations, as defined in Section 509 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; trusts or estates; corporations organized under sections 38a-175 to 38a-192, inclusive, 38a-199 to 38a-209, inclusive, and 38a-214 to 38a-225, inclusive, and chapters 594 to 597, inclusive; cooperatives, and any other association, organization or entity which is engaged in the operation of a business or profit-making activity; but does not include professional service corporations organized under chapter 594a and owned by a single individual, nonstock corporations which are not engaged in business or profit-making activity, organizations, as defined in subdivision (7) of this section, candidate committees, party committees and political committees as defined in this section. For purposes of this chapter, corporations which are component members of a controlled group of corporations, as those terms are defined in Section 1563 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall be deemed to be one corporation.

(9) “Individual” means a human being, a sole proprietorship, or a professional service corporation organized under chapter 594a and owned by a single human being.

(10) “Person” means an individual, committee, firm, partnership, organization, association, syndicate, company trust, corporation, limited liability company or any other legal entity of any kind but does not mean the state or any political or administrative subdivision of the state.

(11) “Candidate” means an individual who seeks nomination for election or election to public office whether or not such individual is elected, and for the purposes of this chapter and chapter 157, an individual shall be deemed to seek nomination for election or election if such individual has (A) been endorsed by a party or become eligible for a position on the ballot at an election or primary, or (B) solicited or received contributions, other than for a party committee, made expenditures or given such individual’s consent to any other person, other than a party committee, to solicit or receive contributions or make expenditures with the intent to bring about such individual’s nomination for election or election to any such office. “Candidate” also means a slate of candidates which is to appear on the ballot in a primary for the office of justice of the peace. For the purposes of sections 9-600 to 9-610, inclusive, and section 9-621, “candidate” also means an individual who is a candidate in a primary for town committee members.

(12) “Treasurer” means the individual appointed by a candidate or by the chairperson of a party committee or a political committee to receive and disburse funds on behalf of the candidate or committee.

(13) “Deputy treasurer” means the individual appointed by the candidate or by the chairperson of a committee to serve in the capacity of the treasurer if the treasurer is unable to perform the treasurer’s duties.

(14) “Solicitor” means an individual appointed by a treasurer of a committee to receive, but not to disburse, funds on behalf of the committee.

(15) “Referendum question” means a question to be voted upon at any election or referendum, including a proposed constitutional amendment.

(16) “Lobbyist” means a lobbyist, as defined in section 1-91, and “communicator lobbyist” means a communicator lobbyist, as defined in section 1-91, and “client lobbyist” means a client lobbyist, as defined in section 1-91.

(17) “Business with which he is associated” means any business in which the contributor is a director, officer, owner, limited or general partner or holder of stock constituting five per cent or more of the total outstanding stock of any class. Officer refers only to the president, executive or senior vice-president or treasurer of such business.

(18) “Agent” means a person authorized to act for or in place of another.

(19) “Entity” means the following, whether organized in this or any other state: An organization, corporation, whether for-profit or not-for-profit, cooperative association, limited partnership, professional association, limited liability company and limited liability partnership. “Entity” includes any tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, and any tax-exempt political organization organized under Section 527 of said code.

(20) “Federal account” means a depository account that is subject to the disclosure and contribution limits provided under the Federal Election Campaign Act of 1971, as amended from time to time.

(21) “Public funds” means funds belonging to, or under the control of, the state or a political subdivision of the state.

(22) “Legislative caucus committee” means a committee established under subdivision (2) of subsection (e) of section 9-605 by the majority of the members of a political party who are also state representatives or state senators.

(23) “Legislative leadership committee” means a committee established under subdivision (3) of subsection (e) of section 9-605 by a leader of the General Assembly.

(24) “Immediate family” means the spouse or a dependent child of an individual.

(25) “Organization expenditure” means an expenditure by a party committee, legislative caucus committee or legislative leadership committee for the benefit of a candidate or candidate committee for:

(A) The preparation, display or mailing or other distribution of a party candidate listing. As used in this subparagraph, “party candidate listing” means any communication that meets the following criteria: (i) The communication lists the name or names of candidates for election to public office, (ii) the communication is distributed through public advertising such as broadcast stations, cable television, newspapers or similar media, or through direct mail, telephone, electronic mail, publicly accessible sites on the Internet or personal delivery, and (iii) the communication is made to promote the success or defeat of any candidate or slate of candidates seeking the nomination for election, or election or for the purpose of aiding or promoting the success or defeat of any referendum question or the success or defeat of any political party, provided such communication is not a solicitation for or on behalf of a candidate committee;

(B) A document in printed or electronic form, including a party platform, an electronic page providing merchant account services to be used by a candidate for the collection of on-line contributions, a copy of an issue paper, information pertaining to the requirements of this title, a list of registered voters and voter identification information, which document is created or maintained by a party committee, legislative caucus committee or legislative leadership committee for the general purposes of party or caucus building and is provided (i) to a candidate who is a member of the party that has established such party committee, or (ii) to a candidate who is a member of the party of the caucus or leader who has established such legislative caucus committee or legislative leadership committee, whichever is applicable;

(C) A campaign event at which a candidate or candidates are present; or

(D) The retention of the services of an advisor to provide assistance relating to campaign organization, financing, accounting, strategy, law or media.

(26) “Solicit” means (A) requesting that a contribution be made, (B) participating in any fundraising activities for a candidate committee, exploratory committee, political committee or party committee, including, but not limited to, forwarding tickets to potential contributors, receiving contributions for transmission to any such committee, serving on the committee that is hosting a fundraising event, introducing the candidate or making other public remarks at a fundraising event, being honored or otherwise recognized at a fundraising event, or bundling contributions, (C) serving as chairperson, treasurer or deputy treasurer of any such committee, or (D) establishing a political committee for the sole purpose of soliciting or receiving contributions for any committee. “Solicit” does not include (i) making a contribution that is otherwise permitted under this chapter, (ii) informing any person of a position taken by a candidate for public office or a public official, (iii) notifying the person of any activities of, or contact information for, any candidate for public office, (iv) serving as a member in any party committee or as an officer of such committee that is not otherwise prohibited in this subdivision, or (v) mere attendance at a fundraiser.

(27) “Bundle” means the forwarding of five or more contributions to a single committee by a communicator lobbyist, an agent of such lobbyist, or a member of the immediate family of such lobbyist, or raising contributions for a committee at a fundraising affair held by, sponsored by, or hosted by a communicator lobbyist or an agent of such lobbyist, or a member of the immediate family of such lobbyist.

(28) “Slate committee” means a political committee formed by two or more candidates for nomination or election to any municipal office in the same town, city or borough, or in a primary for the office of justice of the peace or the position of town committee member, whenever such political committee will serve as the sole funding vehicle for the candidates’ campaigns.

(29) (A) “Covered transfer” means any donation, transfer or payment of funds by a person to another person if the person receiving the donation, transfer or payment makes independent expenditures or transfers funds to another person who makes independent expenditures.

(B) The term “covered transfer” does not include:

(i) A donation, transfer or payment made by a person in the ordinary course of any trade or business;

(ii) A donation, transfer or payment made by a person, if the person making the donation, transfer or payment prohibited the use of such donation, transfer or payment for an independent expenditure or a covered transfer and the recipient of the donation, transfer or payment agreed to follow the prohibition and deposited the donation, transfer or payment in an account which is segregated from any account used to make independent expenditures or covered transfers;

(iii) Dues, fees or assessments that are transferred between affiliated entities and paid by individuals on a regular, periodic basis in accordance with a per-individual calculation that is made on a regular basis;

(iv) For purposes of this subdivision, “affiliated” means (I) the governing instrument of the entity requires it to be bound by decisions of the other entity; (II) the governing board of the entity includes persons who are specifically designated representatives of the other entity or who are members of the governing board, officers, or paid executive staff members of the other entity, or whose service on the governing board is contingent upon the approval of the other entity; or (III) the entity is chartered by the other entity. “Affiliated” includes entities that are an affiliate of the other entity or where both of the entities are an affiliate of the same entity.

(30) “Party building activity” includes, but is not limited to, any political meeting, conference, convention, and other event, attendance or involvement at which promotes or advances the interests of a party at a local, state or national level, and any associated expenses, including travel, lodging, and any admission fees or other costs, whether or not any such meeting, conference, convention, or other event is sponsored by the party.

(31) “Social media” means an electronic medium where users may create and view user-generated content, such as uploaded or downloaded videos or still photographs, blogs, video blogs, podcasts or instant messages.

(P.A. 86-99, S. 2, 34; P.A. 87-264, S. 2; 87-524, S. 1; 87-576, S. 1, 6; P.A. 89-211, S. 16; P.A. 91-351, S. 2, 28; P.A. 95-79, S. 18, 189; June 18 Sp. Sess. P.A. 97-5, S. 11, 19; P.A. 98-7, S. 1, 4; P.A. 99-12, S. 1, 3; P.A. 03-241, S. 10; Oct. 25 Sp. Sess. P.A. 05-5, S. 18; P.A. 07-1, S. 4; P.A. 10-187, S. 1; July Sp. Sess. P.A. 10-1, S. 7, 8; P.A. 11-48, S. 298; P.A. 13-180, S. 1.)

History: P.A. 87-264 amended Subdiv. (10) to include in definition of “candidate”, in sections indicated, candidates in convention delegate or town committee member primaries; P.A. 87-524 added Subdivs. (15) and (16), defining “lobbyist” and “business with which he is associated”; P.A. 87-576 amended Subdiv. (7) to exclude professional service corporations from definition of “business entity” and amended Subdiv. (8) to include a professional service corporation in definition of “individual”; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 91-351 amended Subdiv. (1) to include a committee to aid or promote success or defeat of candidate for position of convention delegate or town committee member in definition of “committee”, added Subpara. (D) to Subdiv. (3) to include committee established by or on behalf of slate of candidates in primary for position of convention delegate to definition of “political committee”, amended Subdiv. (4) to include committee to aid or promote candidacy for position of town committee member to definition of “candidate committee” and amended Subdiv. (10) to include slate of candidates to appear on ballot in primary for position of convention delegate in definition of “candidate” for entire chapter; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 18 Sp. Sess. P.A. 97-5 added Subdiv. (17) defining “independent expenditure”, effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; P.A. 98-7 added Subdiv. (18) defining “federal account”, effective January 1, 1999, and applicable to elections and primaries held on or after that date; P.A. 99-12 added Subdiv. (19) defining “public funds”, effective January 1, 2000; P.A. 03-241 amended Subdiv. (1) by deleting candidates for position of convention delegate from definition of “committee”, amended Subdivs. (3) and (10) by substituting “office of justice of the peace” for “position of convention delegate” and making technical changes in definitions of “political committee” and “candidate”, and amended Subdiv. (17) by making a technical change in definition of “independent expenditure”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; Oct. 25 Sp. Sess. P.A. 05-5 applied section to Secs. 9-700 to 9-716, inclusive, redefined “political committee” in Subdiv. (3) by substituting “exploratory committee” for former provision in Subpara. (C) and adding Subparas. (E) and (F) re legislative caucus committee and legislative leadership committee, redesignated existing Subdivs. (5) to (17) as Subdivs. (6) to (18) and existing Subdivs. (18) and (19) as Subdivs. (20) and (21), defined “exploratory committee” in new Subdiv. (5), added definition of “communicator lobbyist” in redesignated Subdiv. (16), redefined “independent expenditure” in redesignated Subdiv. (18) by excluding coordinated expenditure and deleting provision specifying expenditures excluded from “independent expenditure”, added new Subdiv. (19) defining “coordinated expenditure” and new Subdivs. (22) to (27) defining “legislative caucus committee”, “legislative leadership committee”, “immediate family”, “organization expenditure”, “solicit” and “agent”, and made technical changes, effective December 31, 2006, and applicable to elections held on or after that date (Revisor’s note: In Subdiv. (19)(C) the words “expenditure by made” were changed editorially by the Revisors to “expenditure be made”); Sec. 9-333a transferred to Sec. 9-601 in 2007; P.A. 07-1 amended Subdiv. (26) to make technical changes in Subpara. (C) and add clause (iv) re serving as member or officer of party committee not otherwise prohibited, effective February 8, 2007; P.A. 10-187 deleted former Subdivs. (18) and (19) defining “independent expenditure” and “coordinated expenditure”, deleted former Subdiv. (27) defining “agent”, redefined “agent” in new Subdiv. (18), added new Subdiv. (19) defining “entity” and made technical changes, effective June 8, 2010; July Sp. Sess. P.A. 10-1 amended Subdiv. (16) to define “client lobbyist” and added new Subdivs. (27) and (28) defining “bundle” and “slate committee”, effective August 13, 2010; P.A. 11-48 amended Subdiv. (4) by redefining “candidate committee” to include committees for participating and nonparticipating candidates, effective January 1, 2012, and applicable to primaries and elections held on and after that date; P.A. 13-180 amended Subdiv. (11)(B) by redefining “candidate” to provide an exclusion for a party committee, amended Subdiv. (12) by changing “campaign treasurer” to “treasurer”, amended Subdiv. (13) by changing “deputy campaign treasurer” to “deputy treasurer”, amended Subdiv. (14) by making a conforming change, amended Subdiv. (19) by redefining “entity” to specify that corporations include for-profit or not-for-profit corporations and to include any tax-exempt organization under Section 501(c) of the Internal Revenue Code or any tax-exempt political organization under Section 527 of said code, amended Subdiv. (25) by redefining “organization expenditure” to replace, in Subpara. (A)(iii), provision re treatment of all candidates substantially similar with provision re promotion of the success or defeat of a candidate, to add provision re an electronic page in Subpara. (B) and to delete former Subpara. (E) re use of offices and equipment, amended Subdiv. (26) by redefining “solicit” to include serving on committee that hosts a fundraising event, making public remarks at such an event or being honored or recognized at such an event, and to add Subpara. (B)(v) re mere attendance at a fundraiser, and added Subdivs. (29), (30) and (31) defining “covered transfer”, “party building activity” and “social media”, effective June 18, 2013.



Section 9-601a - (Formerly Sec. 9-333b). “Contribution” defined.

(a) As used in this chapter and chapter 157, “contribution” means:

(1) Any gift, subscription, loan, advance, payment or deposit of money or anything of value, made to promote the success or defeat of any candidate seeking the nomination for election, or election or for the purpose of aiding or promoting the success or defeat of any referendum question or the success or defeat of any political party;

(2) A written contract, promise or agreement to make a contribution for any such purpose;

(3) The payment by any person, other than a candidate or treasurer, of compensation for the personal services of any other person which are rendered without charge to a committee or candidate for any such purpose;

(4) An expenditure that is not an independent expenditure; or

(5) Funds received by a committee which are transferred from another committee or other source for any such purpose.

(b) As used in this chapter and chapter 157, “contribution” does not mean:

(1) A loan of money made in the ordinary course of business by a national or state bank;

(2) Any communication made by a corporation, organization or association solely to its members, owners, stockholders, executive or administrative personnel, or their families;

(3) Nonpartisan voter registration and get-out-the-vote campaigns by any corporation, organization or association aimed at its members, owners, stockholders, executive or administrative personnel, or their families;

(4) Uncompensated services provided by individuals volunteering their time on behalf of a party committee, political committee, slate committee or candidate committee, including any services provided for the benefit of nonparticipating and participating candidates under the Citizens’ Election Program and any unreimbursed travel expenses made by an individual who volunteers the individual’s personal services to any such committee. For purposes of this subdivision, an individual is a volunteer if such individual is not receiving compensation for such services regardless of whether such individual received compensation in the past or may receive compensation for similar services that may be performed in the future;

(5) The use of real or personal property, a portion or all of the cost of invitations and the cost of food or beverages, voluntarily provided by an individual to a candidate, including a nonparticipating or participating candidate under the Citizens’ Election Program, or to a party, political or slate committee, in rendering voluntary personal services at the individual’s residential premises or a community room in the individual’s residence facility, to the extent that the cumulative value of the invitations, food or beverages provided by an individual on behalf of any candidate or committee does not exceed four hundred dollars with respect to any single event or does not exceed eight hundred dollars for any such event hosted by two or more individuals, provided at least one such individual owns or resides at the residential premises, and further provided the cumulative value of the invitations, food or beverages provided by an individual on behalf of any such candidate or committee does not exceed eight hundred dollars with respect to a calendar year or single election, as the case may be;

(6) The sale of food or beverage for use by a party, political, slate or candidate committee, including those for a participating or nonparticipating candidate, at a discount, if the charge is not less than the cost to the vendor, to the extent that the cumulative value of the discount given to or on behalf of any single candidate committee does not exceed four hundred dollars with respect to any single primary or election, or to or on behalf of any party, political or slate committee, does not exceed six hundred dollars in a calendar year;

(7) The display of a lawn sign by a human being or on real property;

(8) The payment, by a party committee or slate committee of the costs of preparation, display, mailing or other distribution incurred by the committee or individual with respect to any printed slate card, sample ballot or other printed list containing the names of three or more candidates;

(9) The donation of any item of personal property by an individual to a committee for a fund-raising affair, including a tag sale or auction, or the purchase by an individual of any such item at such an affair, to the extent that the cumulative value donated or purchased does not exceed one hundred dollars;

(10) (A) The purchase of advertising space which clearly identifies the purchaser, in a program for a fund-raising affair sponsored by the candidate committee of a candidate for an office of a municipality, provided the cumulative purchase of such space does not exceed two hundred fifty dollars from any single such candidate or the candidate’s committee with respect to any single election campaign if the purchaser is a business entity or fifty dollars for purchases by any other person;

(B) The purchase of advertising space which clearly identifies the purchaser, in a program for a fund-raising affair or on signs at a fund-raising affair sponsored by a party committee or a political committee, other than an exploratory committee, provided the cumulative purchase of such space does not exceed two hundred fifty dollars from any single party committee or a political committee, other than an exploratory committee, in any calendar year if the purchaser is a business entity or fifty dollars for purchases by any other person. Notwithstanding the provisions of this subparagraph, the following may not purchase advertising space in a program for a fund-raising affair or on signs at a fund-raising affair sponsored by a party committee or a political committee, other than an exploratory committee: (i) A communicator lobbyist, (ii) a member of the immediate family of a communicator lobbyist, (iii) a state contractor, (iv) a prospective state contractor, or (v) a principal of a state contractor or prospective state contractor. As used in this subparagraph, “state contractor”, “prospective state contractor” and “principal of a state contractor or prospective state contractor” have the same meanings as provided in subsection (f) of section 9-612;

(11) The payment of money by a candidate to the candidate’s candidate committee, provided the committee is for a nonparticipating candidate;

(12) The donation of goods or services by a business entity to a committee for a fund-raising affair, including a tag sale or auction, to the extent that the cumulative value donated does not exceed two hundred dollars;

(13) The advance of a security deposit by an individual to a telephone company, as defined in section 16-1, for telecommunications service for a committee or to another utility company, such as an electric company, provided the security deposit is refunded to the individual;

(14) The provision of facilities, equipment, technical and managerial support, and broadcast time by a community antenna television company, as defined in section 16-1, for community access programming pursuant to section 16-331a, unless (A) the major purpose of providing such facilities, equipment, support and time is to influence the nomination or election of a candidate, or (B) such facilities, equipment, support and time are provided on behalf of a political party;

(15) The sale of food or beverage by a town committee to an individual at a town fair, county fair, local festival or similar mass gathering held within the state, to the extent that the cumulative payment made by any one individual for such items does not exceed fifty dollars;

(16) An organization expenditure by a party committee, legislative caucus committee or legislative leadership committee;

(17) The donation of food or beverage by an individual for consumption at a slate, candidate, political committee or party committee meeting, event or activity that is not a fund-raising affair to the extent that the cumulative value of the food or beverages donated by an individual for a single meeting or event does not exceed fifty dollars;

(18) The value associated with the de minimis activity on behalf of a party committee, political committee, slate committee or candidate committee, including for activities including, but not limited to, (A) the creation of electronic or written communications or digital photos or video as part of an electronic file created on a voluntary basis without compensation, including, but not limited to, the creation and ongoing content development and delivery of social media on the Internet or telephone, including, but not limited to, the sending or receiving of electronic mail or messages, (B) the posting or display of a candidate’s name or group of candidates’ names at a town fair, county fair, local festival or similar mass gathering by a party committee, (C) the use of personal property or a service that is customarily attendant to the occupancy of a residential dwelling, or the donation of an item or items of personal property that are customarily used for campaign purposes, by an individual, to a candidate committee, provided the cumulative fair market value of such use of personal property or service or items of personal property does not exceed one hundred dollars in the aggregate for any single election or calendar year, as the case may be;

(19) The use of offices, telephones, computers and similar equipment provided by a party committee, legislative caucus committee or legislative leadership committee that serve as headquarters for or are used by such party committee, legislative caucus committee or legislative leadership committee;

(20) A communication, as described in subdivision (7) of subsection (b) of section 9-601b;

(21) An independent expenditure, as defined in section 9-601c;

(22) A communication containing an endorsement on behalf of a candidate for nomination or election to the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, State Comptroller, Attorney General, state senator or state representative, from a candidate for the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, State Comptroller, Attorney General, state senator or state representative, provided the candidate (A) making the endorsement is unopposed at the time of the communication, and (B) being endorsed paid for such communication;

(23) A communication that is sent by mail to addresses in the district for which a candidate being endorsed by another candidate pursuant to this subdivision is seeking nomination or election to the office of state senator or state representative, containing an endorsement on behalf of such candidate for such nomination or election from a candidate for the office of state senator or state representative, provided the candidate (A) making the endorsement is not seeking election to the office of state senator or state representative for a district that contains any geographical area shared by the district for the office to which the endorsed candidate is seeking nomination or election, and (B) being endorsed paid for such communication; or

(24) Campaign training events provided to multiple individuals by a legislative caucus committee and any associated materials, provided the cumulative value of such events and materials does not exceed six thousand dollars in the aggregate for a calendar year.

(c) The provisions of subdivision (5) of subsection (b) of this section concerning the cost of invitations shall not be construed as preventing the candidate or the party, political or slate committee from paying all or any portion of such costs, in which case such amount paid by such candidate or committee shall not count toward the calculation of the cumulative value of the invitations, food or beverages provided pursuant to said subdivision (5).

(P.A. 86-99, S. 3, 34; P.A. 87-576, S. 2, 6; P.A. 91-407, S. 35, 42; P.A. 92-246, S. 2, 5; P.A. 95-144, S. 5, 11; June 18 Sp. Sess. P.A. 97-5, S. 9, 19; P.A. 99-264; P.A. 02-130, S. 4; Oct. 25 Sp. Sess. P.A. 05-5, S. 19; P.A. 10-187, S. 3; July Sp. Sess. P.A. 10-1, S. 13; P.A. 11-48, S. 286; 11-61, S. 101; 11-139, S. 3; P.A. 13-180, S. 2.)

History: P.A. 87-576, in Subsec. (b)(9), changed $30 to $50 and, in Subsec. (b)(10), changed from purchase of single ticket to fund-raising affair to extent purchase price of ticket does not exceed $15 to purchase of “tickets” to any “single” fund-raising affair to extent “aggregate” purchase price of “all” such “tickets” does not exceed $30; P.A. 91-407 added Subsec. (b)(14) excluding advance of security deposit to telephone company from definition of “contribution”; P.A. 92-246 amended Subsec. (b)(11) to revise the exception from “contribution” for purchase of advertising space in a fund-raising affair program; P.A. 95-144 made technical changes; June 18 Sp. Sess. P.A. 97-5 repealed Subsec. (b)(10) re purchase of tickets to single fund-raising affair when aggregate price does not exceed $30, and renumbered remaining Subdivs., effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; P.A. 99-264 added Subsec. (b)(14) re the provision of facilities, equipment, support and broadcast time by a community antenna television company for community access programming unless the purpose is to influence the nomination or election of a candidate or the facilities, equipment, support and time are provided on behalf of a political party; P.A. 02-130 amended Subsec. (b) by making technical changes in Subdivs. (7), (10), (11) and (14) and by adding Subdiv. (15) re sale of food or beverage by town committee at a fair or similar mass gathering, effective January 1, 2003, and applicable to primaries and elections held on or after said date; Oct. 25 Sp. Sess. P.A. 05-5 applied provisions to Secs. 9-700 to 9-716, inclusive, amended Subsec. (a)(4) by adding “including a coordinated expenditure”, amended Subsec. (b)(10) by designating existing provisions as Subpara. (A), limiting same to program for fund-raising affair sponsored by candidate committee of candidate for office of a municipality and adding Subpara. (B) re purchase of advertising space in program for fund-raising affair sponsored by town committee, and added Subsec. (b)(16) re organization expenditure by party committee, legislative caucus committee or legislative leadership committee, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333b transferred to Sec. 9-601a in 2007; P.A. 10-187 amended Subsec. (a) by replacing language re coordinated expenditure with exception for independent expenditure in Subdiv. (4) and by making a technical change, effective June 8, 2010; July Sp. Sess. P.A. 10-1 amended Subsec. (b) by adding Subdiv. (17) re donation of food or beverage by an individual, Subdiv. (18) re value associated with de minimis campaign activity and Subdiv. (19) re display of a lawn sign, effective August 13, 2010, and applicable to primaries and elections held on and after that date; P.A. 11-48 amended Subsec. (b)(4) by adding provisions stating on behalf of whom the services are provided and describing an individual, amended Subsec. (b)(5) by replacing “or on behalf of a state central or town committee” with language re nonparticipating or participating candidate, party, political or slate committee, including community room, and limiting restriction to single event not to exceed $400 in the case of an individual hosting, or in the case of two or more individuals hosting, $800, amended Subsec. (b)(6) by replacing language re use in a candidate’s campaign or by state central or town committee with language re party, political, slate or candidate committee, and by changing $200 limitation to $400 and $400 limitation to $600, amended Subsec. (b)(7) by replacing language re unreimbursed payment for travel with language re lawn sign, amended Subsec. (b)(8) by replacing “political committee or an individual” with “or slate committee”, amended Subsec. (b)(9) by replacing “fifty dollars” with “one hundred dollars”, amended Subsec. (b)(10) by adding language re signs at a fund-raising affair, amended Subsec. (b)(11) by adding proviso re committee for nonparticipating candidate, amended Subsec. (b)(12) by replacing “one hundred dollars” with “two hundred dollars”, amended Subsec. (b)(13) by adding language re another utility company, amended Subsec. (b)(15) by adding “local festival”, amended Subsec. (b)(17) by replacing “legislative caucus, legislative leadership” with “political committee”, amended Subsec. (b)(18) by replacing “de minimis campaign activity” with “de minimis activity”, by deleting language re legislative caucus and legislative leadership committees and language re activity undertaken for the benefit of a participating or nonparticipating candidate, by replacing language re sending of messages from an individual’s computer or cellular phone with Subparas. (A), (B) and (C) re electronic or written communications, posting or display of names and use of personal property or service, and by defining “social media”, deleted former Subsec. (b)(19) re lawn sign and made technical changes, effective January 1, 2012, and applicable to primaries and elections held on and after that date; P.A. 11-61 amended Subsec. (b)(7) by adding “on” re real property, effective January 1, 2012, and applicable to primaries and elections held on or after that date; P.A. 11-139 made a technical change in Subsec. (b), effective July 8, 2011; P.A. 13-180 amended Subsec. (a) by replacing language re purpose of influencing with language re promotion of the success or defeat of a candidate or party in Subdiv. (1) and by replacing “campaign treasurer” with “treasurer” in Subdiv. (3), amended Subsec. (b) by adding “solely” in Subdiv. (2), by replacing language re such services in the future with language re similar services that may be performed in the future in Subdiv. (4), by adding language specifying that the costs associated with invitations may be portioned, replacing restriction re calendar year or primary or general election with respect to the cumulative value provided to a single candidate or committee with restriction re single event and making technical changes in Subdiv. (5), by replacing “town committee” with “party committee or a political committee, other than an exploratory committee” and making technical changes in Subdiv. (10)(B), by adding language re digital photos or video and deleting definition of “social media” in Subdiv. (18) and by adding Subdivs. (19) to (24) re use of offices and equipment, a communication described in Sec. 9-601b, an independent expenditure, a communication endorsing another candidate and campaign training events, and added Subsec. (c) re prohibition against construing language to prevent candidate or committee from paying all or portion of cost of invitations, effective June 18, 2013.



Section 9-601b - (Formerly Sec. 9-333c). “Expenditure” defined.

(a) As used in this chapter and chapter 157, the term “expenditure” means:

(1) Any purchase, payment, distribution, loan, advance, deposit or gift of money or anything of value, when made to promote the success or defeat of any candidate seeking the nomination for election, or election, of any person or for the purpose of aiding or promoting the success or defeat of any referendum question or the success or defeat of any political party;

(2) Any communication that (A) refers to one or more clearly identified candidates, and (B) is broadcast by radio, television, other than on a public access channel, or by satellite communication or via the Internet, or as a paid-for telephone communication, or appears in a newspaper, magazine or on a billboard, or is sent by mail; or

(3) The transfer of funds by a committee to another committee.

(b) The term “expenditure” does not mean:

(1) A loan of money, made in the ordinary course of business, by a state or national bank;

(2) A communication made by any corporation, organization or association solely to its members, owners, stockholders, executive or administrative personnel, or their families;

(3) Nonpartisan voter registration and get-out-the-vote campaigns by any corporation, organization or association aimed at its members, owners, stockholders, executive or administrative personnel, or their families;

(4) Uncompensated services provided by individuals volunteering their time on behalf of a party committee, political committee, slate committee or candidate committee, including any services provided for the benefit of nonparticipating and participating candidates under the Citizens’ Election Program and any unreimbursed travel expenses made by an individual who volunteers the individual’s personal services to any such committee. For purposes of this subdivision, an individual is a volunteer if such individual is not receiving compensation for such services regardless of whether such individual received compensation in the past or may receive compensation for similar services that may be performed in the future;

(5) Any news story, commentary or editorial distributed through the facilities of any broadcasting station, newspaper, magazine or other periodical, unless such facilities are owned or controlled by any political party, committee or candidate;

(6) The use of real or personal property, a portion or all of the cost of invitations and the cost of food or beverages, voluntarily provided by an individual to a candidate, including a nonparticipating or participating candidate under the Citizens’ Election Program, or to a party, political or slate committee, in rendering voluntary personal services at the individual’s residential premises or a community room in the individual’s residence facility, to the extent that the cumulative value of the invitations, food or beverages provided by an individual on behalf of any candidate or committee does not exceed four hundred dollars with respect to any single event or does not exceed eight hundred dollars for any such event hosted by two or more individuals, provided at least one such individual owns or resides at the residential premises, and further provided the cumulative value of the invitations, food or beverages provided by an individual on behalf of any such candidate or committee does not exceed eight hundred dollars with respect to a calendar year or single election, as the case may be;

(7) A communication described in subdivision (2) of subsection (a) of this section that includes speech or expression made (A) prior to the ninety-day period preceding the date of a primary or an election at which the clearly identified candidate or candidates are seeking nomination to public office or position, that is made for the purpose of influencing any legislative or administrative action, as defined in section 1-91, or executive action, or (B) during a legislative session for the purpose of influencing legislative action;

(8) An organization expenditure by a party committee, legislative caucus committee or legislative leadership committee;

(9) A commercial advertisement that refers to an owner, director or officer of a business entity who is also a candidate and that had previously been broadcast or appeared when the owner, director or officer was not a candidate;

(10) A communication containing an endorsement on behalf of a candidate for nomination or election to the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, State Comptroller, Attorney General, state senator or state representative, from a candidate for the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, State Comptroller, Attorney General, state senator or state representative, shall not be an expenditure attributable to the endorsing candidate, if the candidate making the endorsement is unopposed at the time of the communication;

(11) A communication that is sent by mail to addresses in the district for which a candidate being endorsed by another candidate pursuant to the provisions of this subdivision is seeking nomination or election to the office of state senator or state representative, containing an endorsement on behalf of such candidate for such nomination or election, from a candidate for the office of state senator or state representative, shall not be an expenditure attributable to the endorsing candidate, if the candidate making the endorsement is not seeking election to the office of state senator or state representative for a district that contains any geographical area shared by the district for the office to which the endorsed candidate is seeking nomination or election;

(12) Campaign training events provided to multiple individuals by a legislative caucus committee and any associated materials, provided the cumulative value of such events and materials does not exceed six thousand dollars in the aggregate for a calendar year;

(13) A lawful communication by any charitable organization which is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(14) The use of offices, telephones, computers and similar equipment provided by a party committee, legislative caucus committee or legislative leadership committee that serve as headquarters for or are used by such party committee, legislative caucus committee or legislative leadership committee; or

(15) An expense or expenses incurred by a human being acting alone in an amount that is two hundred dollars or less, in the aggregate, that benefits a candidate for a single election.

(c) “Expense incurred but not paid” means any receipt of goods or services for which payment is required but not made or a written contract, promise or agreement to make an expenditure.

(d) The provisions of subdivision (6) of subsection (b) of this section concerning the cost of invitations shall not be construed as preventing the candidate or the party, political or slate committee from paying all or any portion of such costs, in which case such amount paid by such candidate or committee shall not count toward the calculation of the cumulative value of the invitations, food or beverages provided pursuant to said subdivision (6).

(P.A. 86-99, S. 4, 34; P.A. 99-275, S. 1, 2; Oct. 25 Sp. Sess. P.A. 05-5, S. 20; P.A. 10-187, S. 13; P.A. 13-180, S. 3.)

History: P.A. 99-275 amended Subsec. (a) by inserting new Subdiv. (2) including certain advertisements in the term “expenditure”, and by renumbering former Subdiv. (2) as (3), effective July 1, 1999; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) to apply definition of “expenditure” to Secs. 9-700 to 9-716, inclusive, and amended Subsec. (b) by adding Subdiv. (8) re organization expenditure by party committee, legislative caucus committee or legislative leadership committee, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333c transferred to Sec. 9-601b in 2007; P.A. 10-187 amended Subsec. (a) by adding reference to primary in Subdiv. (2)(C) and by making a technical change, effective June 8, 2010; P.A. 13-180 amended Subsec. (a) by replacing language re purpose of influencing with language re promotion of the success or defeat of a candidate or party in Subdiv. (1) and by replacing “advertisement” with “communication”, adding language re communications by satellite or via the Internet and paid-for telephone communication and those sent by mail and deleting former Subpara. (C) re 90-day period prior to primary or election in Subdiv. (2), amended Subsec. (b) by adding “solely” in Subdiv. (2), by adding language describing uncompensated services in Subdiv. (4), by adding language specifying costs associated with invitations may be portioned, replacing “or on behalf of a state central or town” with language re nonparticipating or participating candidate, party, political or slate committee, including community room, and limiting restriction to single event not to exceed $400 in the case of an individual hosting, or in the case of two or more individuals hosting, $800 in Subdiv. (6), by replacing existing language re unreimbursed payment for travel expenses with language re speech or expression made during certain time periods and adding Subdiv. (9) re commercial advertisements, Subdivs. (10) and (11) re communication endorsing another candidate, Subdiv. (12) re campaign training events, Subdiv. (13) re lawful communication by a charitable organization, Subdiv. (14) re use of offices and equipment and Subdiv. (15) re expenses less than $200 incurred by human acting alone, and added Subsec. (d) re prohibition against construing language to prevent candidate or committee from paying all or portion of cost of invitations, effective June 18, 2013.



Section 9-601c - “Independent expenditure” defined.

(a) As used in this chapter and chapter 157, the term “independent expenditure” means an expenditure, as defined in section 9-601b, that is made without the consent, coordination, or consultation of, a candidate or agent of the candidate, candidate committee, political committee or party committee.

(b) When the State Elections Enforcement Commission evaluates an expenditure to determine whether such expenditure is an independent expenditure, there shall be a rebuttable presumption that the following expenditures are not independent expenditures:

(1) An expenditure made by a person in cooperation, consultation or in concert with, at the request, suggestion or direction of, or pursuant to a general or particular understanding with (A) a candidate, candidate committee, political committee or party committee, or (B) a consultant or other agent acting on behalf of a candidate, candidate committee, political committee or party committee;

(2) An expenditure made by a person for the production, dissemination, distribution or publication, in whole or in substantial part, of any broadcast or any written, graphic or other form of political advertising or campaign communication prepared by (A) a candidate, candidate committee, political committee or party committee, or (B) a consultant or other agent acting on behalf of a candidate, candidate committee, political committee or party committee;

(3) An expenditure made by a person based on information about a candidate’s, political committee’s, or party committee’s plans, projects or needs, provided by (A) a candidate, candidate committee, political committee or party committee, or (B) a consultant or other agent acting on behalf of a candidate, candidate committee, political committee or party committee, with the intent that such expenditure be made;

(4) An expenditure made by an individual who, in the same election cycle, is serving or has served as the campaign chairperson, treasurer or deputy treasurer of a candidate committee, political committee or party committee benefiting from such expenditure, or in any other executive or policymaking position, including as a member, employee, fundraiser, consultant or other agent, of a candidate committee, political committee or party committee;

(5) An expenditure made by a person or an entity on or after January first in the year of an election in which a candidate is seeking public office that benefits such candidate when such person or entity has hired an individual as an employee or consultant and such individual was an employee of or consultant to such candidate’s candidate committee or such candidate’s opponent’s candidate committee during any part of the eighteen-month period preceding such expenditure;

(6) An expenditure made by a person for fundraising activities (A) for a candidate, candidate committee, political committee or party committee, or a consultant or other agent acting on behalf of a candidate, candidate committee, political committee or party committee, or (B) for the solicitation or receipt of contributions on behalf of a candidate, candidate committee, political committee or party committee, or a consultant or other agent acting on behalf of a candidate, candidate committee, political committee or party committee;

(7) An expenditure made by a person based on information about a candidate’s campaign plans, projects or needs, that is directly or indirectly provided by a candidate, the candidate’s candidate committee, a political committee or a party committee, or a consultant or other agent acting on behalf of such candidate, candidate committee, political committee or party committee, to the person making the expenditure or such person’s agent, with an express or tacit understanding that such person is considering making the expenditure;

(8) An expenditure made by a person for a communication that clearly identifies a candidate during an election campaign, if the person making the expenditure, or such person’s agent, has informed the candidate who benefits from the expenditure, that candidate’s candidate committee, a political committee or a party committee, or a consultant or other agent acting on behalf of the benefiting candidate or candidate committee, political committee, or party committee, concerning the communication’s contents, or of the intended audience, timing, location or mode or frequency of dissemination. As used in this subdivision, a communication clearly identifies a candidate when that communication contains the name, nickname, initials, photograph or drawing of the candidate or an unambiguous reference to that candidate, which includes, but is not limited to, a reference that can only mean that candidate; and

(9) An expenditure made by a person or an entity for consultant or creative services, including, but not limited to, services related to communications strategy or design or campaign strategy or to engage a campaign-related vendor, to be used to promote or oppose a candidate’s election to office if the provider of such services is or has provided consultant or creative services to such candidate, such candidate’s candidate committee or an agent of such candidate committee, or to any opposing candidate’s candidate committee or an agent of such candidate committee after January first of the year in which the expenditure occurs. For purposes of this subdivision, communications strategy or design does not include the costs of printing or costs for the use of a medium for the purpose of communications. For purposes of this subdivision, campaign-related vendor includes, but is not limited to, a vendor that provides the following services: Polling, mail design, mail strategy, political strategy, general campaign advice or telephone banking.

(c) When the State Elections Enforcement Commission evaluates an expenditure to determine whether an expenditure by entity is an independent expenditure, the following shall not be presumed to constitute evidence of consent, coordination or consultation within the meaning of subsection (a) of this section: (1) Participation by a candidate or an agent of the candidate in an event sponsored by the entity, unless such event promotes the success of the candidate’s candidacy or the defeat of the candidate’s opponent, or unless the event is during the period that is forty-five days prior to the primary for which the candidate is seeking nomination for election or election to office; (2) membership of the candidate or agent of the candidate in the entity, unless the candidate or agent of the candidate holds an executive or policymaking position within the entity after the candidate becomes a candidate; or (3) financial support for, or solicitation or fundraising on behalf of the entity by a candidate or an agent of the candidate, unless the entity has made or obligated to make independent expenditures in support of such candidate in the election or primary for which the candidate is a candidate.

(d) When the State Elections Enforcement Commission evaluates an expenditure to determine whether such expenditure is an independent expenditure, the commission shall consider, as an effective rebuttal to the presumptions provided in subsection (b) of this section, the establishment by the person making the expenditure of a firewall policy designed and implemented to prohibit the flow of information between (1) employees, consultants or other individuals providing services to the person paying for the expenditure, and (2) the candidate or agents of the candidate.

(P.A. 10-187, S. 2; P.A. 11-139, S. 4; P.A. 13-180, S. 4.)

History: P.A. 10-187 effective June 8, 2010; P.A. 11-139 made a technical change in Subsec. (b)(8), effective July 8, 2011; P.A. 13-180 amended Subsec. (b) by replacing “campaign treasurer” with “treasurer” in Subdiv. (4), by replacing existing language re an expenditure by a person whose agent serves the person and also serves or served a person or party benefiting from expenditure with language re an expenditure that benefits a candidate made on or after January first in Subdiv. (5) and by adding language re campaign-related vendor and agent of the candidate committee, a limitation re expenditures after January first and language re what is included as a “campaign-related vendor” in Subdiv. (9), added Subsecs. (c) and (d) re the evaluation of an expenditure and made technical changes, effective June 18, 2013.



Section 9-601d - Making of independent expenditures. Filing of reports. Exceptions.

(a) Any person, as defined in section 9-601, may, unless otherwise restricted or prohibited by law, including, but not limited to, any provision of this chapter or chapter 157, make unlimited independent expenditures, as defined in section 9-601c, and accept unlimited covered transfers, as defined in said section 9-601. Except as provided pursuant to this section, any such person who makes or obligates to make an independent expenditure or expenditures in excess of one thousand dollars, in the aggregate, shall file statements according to the same schedule and in the same manner as is required of a treasurer of a candidate committee pursuant to section 9-608.

(b) Any person who makes or obligates to make an independent expenditure or expenditures in an election or primary for the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, State Comptroller, Attorney General, state senator or state representative, which exceed one thousand dollars, in the aggregate, during a primary campaign or a general election campaign, as defined in section 9-700, shall file, electronically, a long-form and a short-form report of such independent expenditure or expenditures with the State Elections Enforcement Commission pursuant to subsections (c) and (d) of this section. The person that makes or obligates to make such independent expenditure or expenditures shall file such reports not later than twenty-four hours after (1) making any such payment, or (2) obligating to make any such payment, with respect to the primary or election. If any such person makes or incurs a subsequent independent expenditure, such person shall report such expenditure pursuant to subsection (d) of this section. Such reports shall be filed under penalty of false statement.

(c) The independent expenditure long-form report shall identify: (1) The name of the person making or obligating to make such expenditure or expenditures; (2) the tax exempt status of such person, if applicable; (3) the mailing address of such person; (4) the principal business address of the person, if different from the mailing address; (5) the address, telephone number and electronic mail address of the agent for service of process in this state of such person; (6) the date of the primary or election for which the independent expenditure or expenditures were made or obligated to be made; (7) the name of any candidate who was the subject of any independent expenditure or expenditures and whether the independent expenditure or expenditures were in support of or in opposition to such candidate; and (8) the name, telephone number and electronic mail address for the individual filing such report. Such individual filing such report shall affirm that the expenditure reported is an independent expenditure under penalty of false statement.

(d) As part of any filing made pursuant to subsection (c) of this section and for each subsequent independent expenditure made or obligated to be made by a person with respect to the primary or election for which a long-form report pursuant to subsection (c) of this section has been filed on behalf of such person, an individual shall file, electronically, a short-form report for each such independent expenditure, not later than twenty-four hours after such person makes a payment for an independent expenditure or obligates to make such an independent expenditure. Such short-form report shall identify: (1) The name of the person making or obligating to make such independent expenditure; (2) the amount of the independent expenditure; (3) whether the independent expenditure was in support of or in opposition to a candidate and the name of such candidate; (4) a brief description of the expenditure made, including the type of communication, based on categories determined by the State Elections Enforcement Commission, and the allocation of such expenditure in support of or in opposition to each candidate, if such expenditure was made in support of or in opposition to more than one candidate; and (5) the name, telephone number and electronic mail address for the individual filing such report. Such individual filing such report shall affirm that the expenditure reported is an independent expenditure under penalty of false statement.

(e) No person reporting an independent expenditure pursuant to the provisions of subsection (c) or (d) of this section shall be required to file a statement pursuant to section 9-608 for such independent expenditure.

(f) (1) Except as provided in subdivision (2) of this subsection, as part of any statement filed pursuant to this section, if a person who makes or obligates to make an independent expenditure (A) has received a covered transfer during the twelve-month period prior to a primary or election, as applicable to the reported expenditure, for an office that a candidate described in subdivision (7) of subsection (c) of this section is seeking, and (B) such independent expenditure is made or obligated to be made on or after the date that is one hundred eighty days prior to such primary or election, such person shall disclose the source and the amount of any such covered transfer such person received that is in an amount that is five thousand dollars or more, in the aggregate, during the twelve-month period prior to such primary or election, as applicable to the reported expenditure.

(2) The provisions of subdivision (1) of this subsection shall not apply to any person who discloses the source and amount of a covered transfer described in subdivision (1) of this subsection as part of any report to the Federal Election Commission or the Internal Revenue Service, provided such person includes a copy of any such report as part of the report of each applicable independent expenditure pursuant to this section. If a source and amount of a covered transfer is not included as part of any such report, the maker of the expenditure shall disclose the source and amount of such covered transfer pursuant to subdivision (1) of this subsection, if applicable.

(g) (1) A person may, unless otherwise restricted or prohibited by law, including, but not limited to, any provision of this chapter or chapter 157, establish a dedicated independent expenditure account, for the purpose of engaging in independent expenditures, that is segregated from all other accounts controlled by such person. Such dedicated independent expenditure account may receive covered transfers directly from persons other than the person establishing the dedicated account and may not receive transfers from another account controlled by the person establishing the dedicated account, except as provided in subdivision (2) of this subsection. If an independent expenditure is made from such segregated account, any report required pursuant to this section or disclaimer required pursuant to section 9-621 may include only those persons who made covered transfers directly to the dedicated independent expenditure account.

(2) If a person who has made a covered transfer to another account controlled by the person establishing a dedicated independent expenditure account requests that such covered transfer be used for the purposes of making an independent expenditure from the dedicated independent expenditure account, the amount of such covered transfer may be transferred to the dedicated independent expenditure account and shall be treated as a covered transfer directly to the dedicated independent expenditure account.

(h) Any person may file a complaint with the commission upon the belief that (1) any such independent expenditure report or statement is false, or (2) any person who is required to file an independent expenditure report under this subsection has failed to do so. The commission shall make a prompt determination on such a complaint.

(i) (1) If a person fails to file a report in accordance with the provisions of this section for an independent expenditure or expenditures made or obligated to be made more than ninety days before the day of a primary or election, the person shall be subject to a civil penalty, imposed by the State Elections Enforcement Commission, of not more than ten thousand dollars. If a person fails to file a report required in accordance with the provisions of this section for an independent expenditure or expenditures made or obligated to be made ninety days or less before the day of a primary or election, such person shall be subject to a civil penalty, imposed by the State Elections Enforcement Commission, of not more than twenty thousand dollars.

(2) If any such failure is knowing and wilful, the person responsible for the failure shall also be fined not more than fifty thousand dollars and the commission may refer the matter to the office of the Chief State’s Attorney.

(P.A. 13-180, S. 8.)

History: P.A. 13-180 effective June 18, 2013.



Section 9-601e - Impermissable coordinated expenditure. Liability for penalty.

If the State Elections Enforcement Commission finds that an expenditure, as defined in section 9-601b, is coordinated with a candidate committee or candidate or an agent of the candidate, in a manner not permissible under the provisions of this chapter, the candidate, agent of the candidate, if applicable, or treasurer of such committee who participated in or had knowledge of such coordination, shall be jointly and severally liable for paying any penalty levied by the commission under section 9-7b.

(P.A. 13-180, S. 11.)

History: P.A. 13-180 effective June 18, 2013.



Section 9-602 - (Formerly Sec. 9-333d). Designation of treasurer and depository institution. Certification. Persons authorized to receive contributions. Duties of treasurer. Personal jurisdiction of State Elections Enforcement Commission over nonresidents.

(a) Except with respect to an individual acting alone, or with respect to a group of two or more individuals acting together that receives funds or makes or incurs expenditures not exceeding one thousand dollars in the aggregate, no contributions may be made, solicited or received and no expenditures, other than independent expenditures, may be made, directly or indirectly, in aid of or in opposition to the candidacy for nomination or election of any individual or any party or referendum question, unless (1) the candidate or chairman of the committee has filed a designation of a treasurer and a depository institution situated in this state as the depository for the committee’s funds, or (2) the candidate has filed a certification in accordance with the provisions of section 9-604. In the case of a political committee, the filing of the statement of organization by the chairman of such committee, in accordance with the provisions of section 9-605, shall constitute compliance with the provisions of this subsection.

(b) No contribution in aid of or in opposition to the candidacy of any person or to any party or referendum question shall be made at any time, except to the committee’s treasurer whose designation is on file with the proper authority, a solicitor or a candidate who is exempt from the requirement to form a candidate committee and has filed a certification.

(c) An individual who is designated as treasurer of a committee shall be responsible for all duties required of him under this chapter until the committee is terminated. The treasurer shall be relieved of such duties upon his permanent incapacity, resignation or replacement, provided a statement to that effect is filed with the proper authority, as provided in section 9-603. In the event of the death of the treasurer or after a statement has been filed concerning the treasurer’s incapacity, resignation or replacement, if a deputy treasurer has been designated, the deputy treasurer shall be responsible for all duties required of the treasurer under this chapter until the candidate or chairman of the committee files with the proper authority a designation of a successor treasurer. If a deputy treasurer has not been designated, the candidate or chairman shall designate a successor treasurer and file such designation with the proper authority not more than ten days after the death of the treasurer or the filing of the statement of his incapacity, resignation or replacement.

(d) (1) In addition to its jurisdiction over persons who are residents of this state, the State Elections Enforcement Commission may exercise personal jurisdiction over any nonresident person, or the agent of such nonresident person, who makes a payment of money, gives anything of value or makes a contribution or expenditure, in excess of two hundred dollars, to or for the benefit of any committee or candidate.

(2) Where personal jurisdiction is based solely upon this subsection, an appearance does not confer personal jurisdiction with respect to causes of action not arising from an act enumerated in this subsection.

(3) Any nonresident person or the agent of such person over whom the State Elections Enforcement Commission may exercise personal jurisdiction, as provided in subdivision (1) of this subsection, shall be deemed to have appointed the Secretary of the State as the person’s or agent’s attorney and to have agreed that any process in any complaint, investigation or other matter conducted pursuant to section 9-7b and brought against the nonresident person, or said person’s agent, may be served upon the Secretary of the State and shall have the same validity as if served upon such nonresident person or agent personally. The process shall be served upon the Secretary of the State by the officer to whom the same is directed by leaving with or at the office of the Secretary of the State, at least twelve days before any required appearance day of such process, a true and attested copy of such process, and by sending to the nonresident person or agent so served, at the person’s or agent’s last-known address, by registered or certified mail, postage prepaid, return receipt requested, a like and attested copy with an endorsement thereon of the service upon the Secretary of the State. The Secretary of the State shall keep a record of each such process and the day and hour of service.

(P.A. 86-99, S. 5, 34; P.A. 91-351, S. 3, 28; P.A. 96-119, S. 11, 14; P.A. 02-130, S. 5; P.A. 10-187, S. 4; P.A. 13-180, S. 12, 33.)

History: P.A. 91-351 merged former Subdiv. (2) into Subsec. (a)(1), thereby requiring that designation of a campaign treasurer be filed by the candidate or chairman of the committee, added new Subsec. (a)(2) re filing of certification, and amended Subsec. (b) to apply prohibition to contributions re party or referendum question and include in the exception a candidate or group of individuals filing a certification; P.A. 96-119 added new Subsec. (c) re responsibilities and duration of term of campaign treasurer, effective January 1, 1997; P.A. 02-130 added Subsec. (d) authorizing State Elections Enforcement Commission to exercise personal jurisdiction over certain nonresident persons and agents of such persons, effective May 10, 2002; Sec. 9-333d transferred to Sec. 9-602 in 2007; P.A. 10-187 amended Subsec. (a) by making technical changes, adding group of individuals expending less than $1,000 to exception to requirement to have campaign treasurer and, in Subdiv. (2), deleting provisions re referendum question and amended Subsec. (b) by deleting provisions re referendum question, effective June 8, 2010; P.A. 13-180 amended Subsec. (a) by adding “other than independent expenditures”, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” and “deputy campaign treasurer” were changed editorially by the Revisors to “treasurer” and “deputy treasurer”, respectively, effective June 18, 2013.



Section 9-603 - (Formerly Sec. 9-333e). Filing of statements and certification. Transfer of administration of campaign finance reporting to State Elections Enforcement Commission.

(a) Statements filed by party committees, political committees formed to aid or promote the success or defeat of a referendum question proposing a constitutional convention, constitutional amendment or revision of the Constitution, individual lobbyists, and those political committees and candidate committees formed to aid or promote the success or defeat of any candidate for the office of Governor, Lieutenant Governor, Secretary of the State, State Treasurer, State Comptroller, Attorney General, judge of probate and members of the General Assembly, shall be filed with the State Elections Enforcement Commission. A political committee formed for a slate of candidates in a primary for the office of justice of the peace shall file statements with the town clerk of the municipality in which the primary is to be held.

(b) Statements filed by political committees formed solely to aid or promote the success or defeat of a referendum question to be voted upon by the electors of a single municipality and those political committees or candidate committees formed to aid or promote the success or defeat of any candidate for public office, other than those enumerated in subsection (a) of this section, or the position of town committee member shall be filed only with the town clerk of the municipality in which the election or referendum is to be held. Each unsalaried town clerk shall be entitled to receive ten cents from the town for the filing of each such statement.

(c) A certification of a candidate who is exempt from the requirement of subsection (a) of section 9-604 to form a candidate committee shall be filed with the State Elections Enforcement Commission if the candidate seeks an office enumerated in subsection (a) of this section, or with the town clerk of the municipality in which the election is to be held if the candidate seeks an office other than those enumerated. A certification of a group of individuals who have joined solely to aid or promote a referendum question and who are exempt from the requirement to form a political committee under section 9-605 shall be filed with the town clerk of each municipality in which the referendum is to be held.

(d) On December 31, 2006, the duties of the Secretary of the State concerning the administration of campaign finance reporting under this chapter shall be transferred to the State Elections Enforcement Commission.

(P.A. 86-99, S. 6, 34; P.A. 88-364, S. 15, 123; P.A. 91-351, S. 4, 28; P.A. 93-251, S. 2, 5; P.A. 00-99, S. 33, 154; P.A. 03-241, S. 11; Oct. 25 Sp. Sess. P.A. 05-5, S. 21; P.A. 11-48, S. 287.)

History: P.A. 88-364 added language describing the candidate committee as one formed to aid or promote the success or defeat of any candidate for the office of governor or lieutenant governor, which had been omitted due to a composition error; P.A. 91-351 added provisions in Subsec. (a) re filing requirements for statements by a town committee and by a political committee formed for a slate of convention delegate candidates, amended Subsec. (b) to require statements filed by committees formed to aid or promote success or defeat of candidate for position of town committee member to be filed in municipality in which election held and added Subsec. (c) re filing requirements for certifications; P.A. 93-251 required statements by individual lobbyists to be filed with office of the secretary of the state, effective July 1, 1993; P.A. 00-99 deleted reference to sheriff in Subsec. (a), effective December 1, 2000; P.A. 03-241 amended Subsec. (a) by substituting “office of justice of the peace” for “position of convention delegate”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; Oct. 25 Sp. Sess. P.A. 05-5 substituted “State Elections Enforcement Commission” for “Secretary of the State” in Subsecs. (a) and (c), added Subsec. (d) re transfer of duties of Secretary of the State re administration of campaign finance reporting to State Elections Enforcement Commission, and made technical changes, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333e transferred to Sec. 9-603 in 2007; P.A. 11-48 amended Subsec. (a) by deleting language re town committee statement filing with town clerk and deleting language re slate in primary for office of justice of the peace filing with commission, effective June 13, 2011.



Section 9-604 - (Formerly Sec. 9-333f). Formation of committee by candidate. Exceptions. Exploratory committees. Justice of the peace slate candidates.

(a) Each candidate for a particular public office or the position of town committee member shall form a single candidate committee for which he shall designate a campaign treasurer and a depository institution situated in this state as the depository for the committee’s funds and shall file a committee statement containing such designations, not later than ten days after becoming a candidate, with the proper authority as required by section 9-603. The candidate may also designate a deputy campaign treasurer on such committee statement. The campaign treasurer and any deputy campaign treasurer so designated shall sign a statement accepting such designation which the candidate shall include as part of, or file with, the committee statement.

(b) The formation of a candidate committee by a candidate and the filing of statements pursuant to section 9-608 shall not be required if the candidate files a certification with the proper authority required by section 9-603, not later than ten days after becoming a candidate, and any of the following conditions exist for the campaign: (1) The candidate is one of a slate of candidates whose campaigns are funded solely by a party committee or a political committee formed for a single election or primary and expenditures made on behalf of the candidate’s campaign are reported by the committee sponsoring the candidate’s candidacy; (2) the candidate finances the candidate’s campaign entirely from personal funds and does not solicit or receive contributions, provided if said candidate personally makes an expenditure or expenditures in excess of one thousand dollars to, or for the benefit of, said candidate’s campaign for nomination at a primary or election to an office or position, said candidate shall file statements according to the same schedule and in the same manner as is required of a campaign treasurer of a candidate committee under section 9-608; (3) the candidate does not receive or expend funds in excess of one thousand dollars; or (4) the candidate does not receive or expend any funds, including personal funds, for the candidate’s campaign. If the candidate no longer qualifies for the exemption under any of these conditions, the candidate shall comply with the provisions of subsection (a) of this section, not later than three business days thereafter and shall provide the candidate’s designated campaign treasurer with all information required for completion of the treasurer’s statements and filings as required by section 9-608. If the candidate no longer qualifies for the exemption due to the condition stated in the candidate’s certification but so qualifies due to a different condition specified in this subsection, the candidate shall file an amended certification with the proper authority and provide the new condition for the candidate’s qualification not later than three business days following the change in circumstances of the financing of the candidate’s campaign. The filing of a certification under this subsection shall not relieve the candidate from compliance with the provisions of this chapter.

(c) The chairman of a political committee formed to support a single candidate for public office shall, not later than seven days after filing a statement of organization with the proper authority under section 9-603, send the candidate a notice, by certified mail, of such filing. If a candidate (1) does not, within fourteen days after receiving such notice, disavow such committee, in writing, to the proper authority under section 9-603, or (2) disavows such committee within such period, but, at any time before such disavowal, accepts funds from the committee for his campaign, such committee shall be deemed to have been authorized by such candidate and shall constitute a candidate committee for the purposes of this chapter. No candidate shall establish, agree to or assist in establishing, or give his consent or authorization to establishing a committee other than a single candidate committee to promote his candidacy for any public office except that a candidate may establish an exploratory committee. The candidate shall designate on the statement of organization for the exploratory committee the type of office to which the candidate is determining whether to seek nomination or election, as follows: (A) The General Assembly, (B) a state office, or (C) any other public office. The candidate may also certify on the statement of organization that the candidate will not be a candidate for the office of state representative. Not later than fifteen days after a public declaration by the candidate of the candidate’s intention to seek nomination or election to a particular public office, the candidate shall form a single candidate committee, except that in the case of a candidate establishing an exploratory committee for purposes including aiding or promoting the candidate’s candidacy for nomination or election to the General Assembly or a state office, the candidate shall form a single candidate committee not later than fifteen days after the date that the campaign treasurer of such exploratory committee is required to file a notice of intent to dissolve the committee under subsection (f) of section 9-608. As used in this subsection, “state office” has the same meaning as provided in subsection (e) of section 9-610.

(d) A slate of candidates in a primary for the office of justice of the peace shall designate a chairperson to form a single political committee to comply with the requirements of section 9-605, except if the individuals on the slate unanimously consent to have their campaign financed solely by a town committee and such committee consents to such financing by filing a statement of consent with the town clerk of the municipality in which the primary is to be held.

(P.A. 86-99, S. 7, 34; P.A. 87-576, S. 3, 6; P.A. 88-83, S. 1, 3; P.A. 90-267, S. 2; P.A. 91-351, S. 5, 28; P.A. 94-143, S. 1, 6; P.A. 95-87, S. 2; 95-144, S. 6; June 18 Sp. Sess. P.A. 97-5, S. 15, 19; P.A. 02-130, S. 6; P.A. 03-223, S. 7; 03-241, S. 12; Oct. 25 Sp. Sess. P.A. 05-5, S. 22; P.A. 08-2, S. 3.)

History: P.A. 87-576 added provisions at beginning of Subsec. (c) re whether political committee formed to support single candidate shall be deemed to constitute candidate committee; P.A. 88-83 amended Subsec. (b)(3) by substituting “one thousand” for “five hundred”; P.A. 90-267 amended Subsec. (c) by requiring candidate to designate whether exploratory committee is for determining whether to seek nomination or election to the general assembly or nomination or election to any public office other than general assembly; P.A. 91-351 amended Subsec. (a) to apply to candidate for town committee member, require designation of depository institution and require filing of committee statement containing designations, substantially amended Subsec. (b) re conditions for exemption from candidate committee and filing requirements, applied Subsec. (c) to committee formed to support candidate “for public office” and added Subsec. (d) re slate of candidates in primary for position of delegate to same convention; P.A. 94-143 amended Subsec. (b) by adding “at any time prior to the acceptance of a contribution or making of an expenditure”, deleting requirement condition exist for the entire campaign, deleting provision re deadline for certifying existence of a condition, adding “under any of these conditions” re no longer qualifying for exemption and adding provision re change of condition for qualifying for exemption, effective January 1, 1995, and applicable to elections conducted on or after that date; P.A. 95-87 amended Subsec. (a) by requiring that campaign treasurer and deputy campaign treasurer sign statement accepting such designation and that statement be included with committee statement; P.A. 95-144 amended Subsec. (a) by deleting provision that deputy campaign treasurer serve only in event that campaign treasurer unable to perform his duties and made technical changes to Subsec. (b); June 18 Sp. Sess. P.A. 97-5 amended Subsec. (c) by inserting new Subpara. (B) authorizing single political committee for purpose of determining whether to seek a state office and relettering former Subpara. (B) as Subpara. (C), and amended Subpara. (C) so it applies to any other public office, and by deleting reference to the General Assembly, effective July 1, 1997; P.A. 02-130 amended Subsec. (b) by making technical changes for purposes of gender neutrality throughout, by requiring candidate to file statements under Sec. 9-333j if candidate personally makes campaign expenditures in excess of $1,000 in Subdiv. (2) and by changing $500 to $1,000 in Subdiv. (3), effective January 1, 2003, and applicable to primaries and elections held on or after said date; P.A. 03-223 amended Subsec. (a) by inserting “not later than ten days after becoming a candidate”, amended Subsec. (b) by substituting “not later than ten days after becoming a candidate” for “at any time prior to the acceptance of a contribution or making of an expenditure” and adding Subdiv. (4) re candidate who does not receive or expend any funds, and amended Subsec. (d) by designating existing exception as Subdiv. (1) and adding Subdiv. (2) re primary for convention delegates to a United States senatorial or congressional district convention, effective July 1, 2003; P.A. 03-241 amended Subsec. (d) by substituting “office of justice of the peace” for “position of delegate to the same convention”, deleting provision re candidate committee of candidate for state or district office and making a conforming change, effective January 1, 2004, and applicable to primaries and elections held on or after that date; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (c) by substituting “exploratory committee” for provisions re political committee to determine whether to seek nomination or election to a public office, authorizing candidate to certify on statement of organization that candidate will not be candidate for office of state representative and providing for separate deadline for forming candidate committee for candidate establishing exploratory committee for purposes including aiding or promoting candidate’s candidacy for nomination or election to General Assembly or state office, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333f transferred to Sec. 9-604 in 2007; P.A. 08-2 amended Subsec. (d) to remove reference to Secretary of the State and Subdiv. (1) designator and delete former Subdiv. (2) re primaries for convention delegates to United States senatorial or congressional district convention, effective April 7, 2008.



Section 9-605 - (Formerly Sec. 9-333g). Political committees; designation of treasurer; registration statement, time for filing, contents of statement. Exception. Limits on establishment of political committees. Legislative caucus committees. Legislative leadership committees.

(a) The chairperson of each political committee shall designate a treasurer and may designate a deputy treasurer. The treasurer and any deputy treasurer so designated shall sign a statement accepting the designation. The chairperson of each political committee shall file a registration statement described in subsection (b) of this section along with the statement signed by the designated treasurer and deputy treasurer with the proper authority, within ten days after its organization, provided that the chairperson of any political committee organized within ten days prior to any primary, election or referendum in connection with which it intends to make any contributions or expenditures, shall immediately file a registration statement.

(b) The registration statement shall include: (1) The name and address of the committee; (2) a statement of the purpose of the committee; (3) the name and address of its treasurer, and deputy treasurer if applicable; (4) the name, address and position of its chairman, and other principal officers if applicable; (5) the name and address of the depository institution for its funds; (6) the name of each person, other than an individual, that is a member of the committee; (7) the name and party affiliation of each candidate whom the committee is supporting and the office or position sought by each candidate; (8) if the committee is supporting the entire ticket of any party, a statement to that effect and the name of the party; (9) if the committee is supporting or opposing any referendum question, a brief statement identifying the substance of the question; (10) if the committee is established by a business entity or organization, the name of the entity or organization; (11) if the committee is established by an organization, whether it will receive its funds from the organization’s treasury or from voluntary contributions; (12) if the committee files reports with the Federal Elections Commission or any out-of-state agency, a statement to that effect including the name of the agency; (13) a statement indicating whether the committee is established for a single primary, election or referendum or for ongoing political activities; (14) if the committee is established or controlled by a lobbyist, a statement to that effect and the name of the lobbyist; (15) the name and address of the person making the initial contribution or disbursement, if any, to the committee; and (16) any information that the State Elections Enforcement Commission requires to facilitate compliance with the provisions of this chapter or chapter 157. If no such initial contribution or disbursement has been made at the time of the filing of such statement, the treasurer of the committee shall, not later than forty-eight hours after receipt of such contribution or disbursement, file a report with the State Elections Enforcement Commission. The report shall be in the same form as statements filed under section 9-608.

(c) The treasurer of each political committee shall report any addition to or change in information previously submitted in a statement of organization to the proper authority not later than ten days after the addition or change, provided if an officer of the committee has changed, such amended statement shall be filed by the chairperson of the committee.

(d) A group of two or more individuals who have joined solely to promote the success or defeat of a referendum question shall not be required to file as a political committee, make such designations in accordance with subsections (a) and (b) of this section or file statements pursuant to section 9-608, if the group does not receive or expend in excess of one thousand dollars for the entire campaign. If the group receives funds or makes or incurs expenditures exceeding one thousand dollars in the aggregate, the group shall complete the statement of organization and file as a political committee not later than three business days thereafter. The group shall provide the designated treasurer with all information required for completion of the statements for filing as required by section 9-608.

(e) (1) No individual shall establish or control more than one political committee. The indicia of establishment or control of a political committee by an individual includes the individual serving as chairperson or treasurer of the committee and may include, but shall not be limited to, the individual making the initial contribution to the committee. Such indicia shall not include (A) an individual communicating with (i) an officer of the political committee, or (ii) any individual establishing or controlling the political committee, or (B) the individual monitoring contributions made by the political committee. Any individual who, on December 31, 2006, has established or controls more than one political committee shall, not later than thirty days after said date, disavow all but one of such committees, in writing, to the State Elections Enforcement Commission. The provisions of this subdivision shall not apply to the establishment of an exploratory committee by an elected public official.

(2) The members of the same political party in a house of the General Assembly may establish a single legislative caucus committee. The chairperson of each such committee shall certify the designation of such committee as a legislative caucus committee and shall file such certification along with the statement of organization pursuant to subsection (a) of this section. Each such committee shall be identified in such designation by the house of the General Assembly in which such legislators serve and the political party to which they belong. A legislative caucus committee shall not be subject to the limitation in subdivision (1) of this subsection on the establishment or control of one political committee by any individual.

(3) (A) Except as provided in subparagraph (B) of this subdivision, the speaker of the House of Representatives, majority leader of the House of Representatives, president pro tempore of the Senate and majority leader of the Senate may each establish a single legislative leadership committee, and the minority leader of the House of Representatives and the minority leader of the Senate may each establish two legislative leadership committees. The chairperson of each such committee shall certify the designation of such committee as a legislative leadership committee and shall file such certification along with the statement of organization pursuant to subsection (a) of this section. Each such committee shall be identified in such designation by the General Assembly leader who establishes the committee. A legislative leadership committee shall not be subject to the limitation in subdivision (1) of this subsection on the establishment or control of one political committee by any individual.

(B) The majority leaders-elect and minority leaders-elect of the House of Representatives and Senate may each establish a legislative leadership committee, provided any other leadership committee for the same leadership position held by an individual who is leaving that leadership position declines to accept contributions and the legislative leadership committee for the leader-elect does not accept contributions for the remainder of the calendar year that would otherwise be prohibited if such contributions were directed to the leadership committee of the individual who is leaving that leadership position due to contribution limits on the contributor pursuant to sections 9-610, 9-612 and 9-617.

(P.A. 86-99, S. 8, 34; P.A. 87-524, S. 2, 7; P.A. 88-296, S. 1, 2; P.A. 91-351, S. 6, 28; P.A. 95-144, S. 7; P.A. 96-119, S. 8, 14; P.A. 02-130, S. 7; Oct. 25 Sp. Sess. P.A. 05-5, S. 23; P.A. 08-2, S. 4; P.A. 10-187, S. 5; P.A. 13-180, S. 12, 13, 31.)

History: P.A. 87-524 added Subsec. (b)(14), re lobbyists; P.A. 88-296 added Subsec. (d) re information required on each check issued by campaign treasurer of a political committee to a committee; P.A. 91-351 inserted “or position” in Subsec. (b)(7), transferred former Subsec. (d) to Sec. 9-333i(m) and added new Subsec. (d) re exemption from political committee and filing requirements for group of individuals joining to promote success or defeat of referendum question; P.A. 95-144 amended Subsec. (a) by deleting provision that deputy campaign treasurer serve only in event that campaign treasurer unable to perform his duties; P.A. 96-119 added provisions in Subsec. (a) to require the designated campaign treasurer and deputy campaign treasurer to sign and file a statement accepting designation, effective January 1, 1997; P.A. 02-130 amended Subsec. (d) by changing $500 to $1,000 re applicable expenditure limit, effective January 1, 2003, and applicable to primaries and elections held on or after said date; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (b) to add Subdiv. (15) requiring statement to include name and address of person making initial contribution or disbursement to committee and to require report if no contribution or disbursement has been made at time of filing statement, made a technical change in Subsec. (c) and added Subsec. (e) prohibiting individuals from establishing or controlling more than one political committee and authorizing establishment of limited number of legislative caucus committees and legislative leadership committees, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333g transferred to Sec. 9-605 in 2007; P.A. 08-2 changed “statement of organization” to “registration statement” in Subsecs. (a) and (b) and amended Subsec. (b) to replace “by or on behalf of” with “or controlled by” in Subdiv. (14) and add Subdiv. (16) re information State Elections Enforcement Commission requires to facilitate compliance, effective April 7, 2008; P.A. 10-187 amended Subsec. (d) by deleting provisions re agent filing certification and making conforming changes, effective June 8, 2010; P.A. 13-180 amended Subsec. (c) by replacing “chairman” with “treasurer” and adding provision re change of officer and amended Subsec. (e)(3) by designating existing provisions as Subpara. (A), adding exception therein re Subpara. (B) and adding Subpara. (B) re the majority leaders-elect and minority leaders-elect, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” and “deputy campaign treasurer” were changed editorially by the Revisors to “treasurer” and “deputy treasurer”, respectively, effective June 28, 2013.



Section 9-606 - (Formerly Sec. 9-333h). Duties and qualifications of treasurers. Appointment and duties of solicitors.

(a) The treasurer of each committee shall be responsible for (1) depositing, receiving and reporting all contributions and other funds in the manner specified in section 9-608, (2) making and reporting expenditures, (3) reporting expenses incurred but not yet paid, (4) filing the statements required under section 9-608, and (5) keeping internal records of each entry made on such statements. The treasurer of each committee shall deposit contributions in the committee’s designated depository not later than twenty days after receiving them. The treasurer of each political committee or party committee which makes a contribution of goods to another committee shall send written notice to the treasurer of the recipient committee before the close of the reporting period during which the contribution was made. The notice shall be signed by the treasurer of the committee making the contribution and shall include the full name of such committee, the date on which the contribution was made, a complete description of the contribution and the value of the contribution. Any dispute concerning the information contained in such notice shall be resolved by the treasurer of the recipient committee. Such resolution shall not impair in any way the authority of the State Elections Enforcement Commission under section 9-7b. The treasurer of the recipient committee shall preserve each such notice received for the period prescribed by subsection (f) of section 9-607.

(b) A contribution in the form of a check drawn on a joint bank account shall, for the purpose of allocation, be deemed to be a contribution made by the individual who signed the check, except such contribution shall be allocated in accordance with the provisions of a signed statement, if any, from the holders of such joint bank account that indicates how such contribution should be differently allocated. If a check is signed by more than one individual, the total amount of the check shall be divided equally among the cosigners for the purpose of allocation, except such contribution shall be allocated in accordance with the provisions of a signed statement, if any, from the holders of such joint bank account that indicates how such contribution should be differently allocated. If a committee receives an anonymous contribution, the treasurer shall immediately remit the contribution to the State Elections Enforcement Commission for deposit in the General Fund.

(c) The treasurer of each committee, other than a political committee established by an organization which receives its funds from the organization’s treasury, may appoint solicitors. If solicitors are appointed, the treasurer shall receive and report all contributions made or promised to each solicitor. Each solicitor shall submit to the treasurer a list of all contributions made or promised to him. The list shall be complete as of seventy-two hours immediately preceding midnight of the day preceding the dates on which the treasurer is required to file a sworn statement as provided in section 9-608. Lists shall be received by the treasurer not later than twenty-four hours immediately preceding each required filing date. Each solicitor shall deposit all contributions with the treasurer, within seven days after receipt. No solicitor shall expend any contributions received by him or disburse such contributions to any person other than the treasurer.

(d) No person shall act as a treasurer or deputy treasurer (1) unless the person is an elector of this state, the person has paid any civil penalties or forfeitures assessed pursuant to chapters 155 to 157, inclusive, and a statement, signed by the chairman in the case of a party committee or political committee or by the candidate in the case of a candidate committee, designating the person as treasurer or deputy treasurer, has been filed in accordance with section 9-603, and (2) if such person has been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, any (A) felony involving fraud, forgery, larceny, embezzlement or bribery, or (B) criminal offense under this title, unless at least eight years have elapsed from the date of the conviction or plea or the completion of any sentence, whichever date is later, without a subsequent conviction of or plea to another such felony or offense. In the case of a political committee, the filing of a statement of organization by the chairman of the committee, in accordance with the provisions of section 9-605, shall constitute compliance with the filing requirements of this section. No provision of this subsection shall prevent the treasurer, deputy treasurer or solicitor of any committee from being the treasurer, deputy treasurer or solicitor of any other committee or prevent any committee from having more than one solicitor, but no candidate shall have more than one treasurer. A candidate shall not serve as the candidate’s own treasurer or deputy treasurer, except that a candidate who is exempt from forming a candidate committee under subsection (b) of section 9-604 and has filed a certification that the candidate is financing the candidate’s campaign from the candidate’s own personal funds or is not receiving or expending in excess of one thousand dollars may perform the duties of a treasurer for the candidate’s own campaign.

(P.A. 86-99, S. 9, 34; P.A. 91-351, S. 7, 28; P.A. 94-143, S. 2, 6; P.A. 96-119, S. 12, 14; P.A. 02-130, S. 8; P.A. 03-223, S. 1; P.A. 04-112, S. 1; P.A. 11-48, S. 288; P.A. 13-180, S. 5, 12, 25; 13-191, S. 1.)

History: P.A. 91-351 added provisions to Subsec. (a) re notice of contribution of goods from political or party committee to another committee and added conditions at end of Subsec. (d) for candidate to perform duties of campaign treasurer for his own campaign; P.A. 94-143 amended Subsec. (a) by adding Subdiv. designations, adding “depositing” and “and other funds in the manner specified in section 9-333j” in Subdiv. (1), and adding Subdivs. (3) and (5) re reporting of expenses not yet paid and keeping internal records, effective January 1, 1995, and applicable to elections conducted on or after that date; P.A. 96-119 amended Subsec. (d) to delete provision requiring the designation statement to include the period for which the appointment is made, effective January 1, 1997; P.A. 02-130 amended Subsec. (d) by changing expenditure limit in cases where candidate serves as his or her own campaign treasurer from $500 to $1,000 and by making technical changes, effective January 1, 2003, and applicable to primaries and elections held on or after said date; P.A. 03-223 amended Subsec. (c) by shortening deadline for solicitor to deposit contributions with campaign treasurer from 10 to 7 days after receipt, effective July 1, 2003; P.A. 04-112 amended Subsec. (a) by changing deadline for campaign treasurer to deposit contributions from 7 to 14 days after receipt, effective July 1, 2004; Sec. 9-333h transferred to Sec. 9-606 in 2007; P.A. 11-48 amended Subsec. (b) by adding language re joint bank account and by providing that all anonymous donations, rather than those over $15, be remitted to the State Elections Enforcement Commission, rather than the State Treasurer, effective January 1, 2012, and applicable to primaries and elections held on and after that date; P.A. 13-180 amended Subsec. (a) by replacing “campaign treasurer” with “treasurer” and by changing deadline in Subdiv. (5) from “within fourteen days” to “not later than twenty days” and amended Subsec. (d) by adding Subdiv. (1) designator, adding provision re payment of civil penalties or forfeitures in Subdiv. (1) and adding Subdiv. (2) re conviction of or plea of guilty or nolo contendere to certain offenses and by replacing “campaign treasurer” with “treasurer” and “deputy campaign treasurer” with “deputy treasurer”, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” and “deputy campaign treasurer” were changed editorially by the Revisors to “treasurer” and “deputy treasurer”, respectively, in Subsecs. (b) and (c), effective June 18, 2013; P.A. 13-191 amended Subsec. (b) by adding exception for allocation in the case of check signed by one individual to be directed by signed statement and, in the case of a check signed by more than one individual, by requiring that the written statement be a signed statement, effective June 21, 2013.



Section 9-606a - Terms “treasurer” and “deputy treasurer” substituted for “campaign treasurer” and “deputy campaign treasurer”.

(a)(1) Wherever the term “campaign treasurer” is used in the following sections of the general statutes, the term “treasurer” shall be substituted in lieu thereof; and (2) wherever the term “deputy campaign treasurer” is used in the following sections of the general statutes, the term “deputy treasurer” shall be substituted in lieu thereof: 9-7b, 9-602, 9-604, 9-605, 9-606, 9-607, 9-608, 9-609, 9-610, 9-614, 9-622, 9-623, 9-624, 9-675, 9-700, 9-703, 9-704, 9-706, 9-707, 9-709, 9-711 and 9-712.

(b) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 13-180, S. 12.)

History: P.A. 13-180 effective June 18, 2013.



Section 9-607 - (Formerly Sec. 9-333i). Making of expenditures.

(a) Authorization by treasurer. No financial obligation shall be incurred by a committee unless authorized by the treasurer, except that certain expenditures of a candidate’s personal funds may be reimbursed as provided in subsection (k) of this section.

(b) Nonliability for unauthorized debts. No candidate, treasurer, or committee shall be liable for any debt incurred in aid of or in opposition to any political party, referendum question or the candidacy of any person or persons for said offices or positions unless such debt was incurred pursuant to an authorization issued under subsection (a) of this section.

(c) Election day expenditures. On any day on which an election or primary is being held, the treasurer of any committee which functions as a town committee may give a check to one individual in each voting district of the municipality in which the election or primary is being held. The check shall be drawn by the treasurer against the committee’s depository institution account to the order of such individual in an amount not to exceed two hundred fifty dollars. Such individual may use the proceeds of the check to make cash expenditures in such voting district for per diem allotments to campaign workers, or expenses incurred by campaign workers on election or primary day, including but not limited to, food, beverages, gasoline and other similar ordinary and necessary expenses. Such individual shall submit to the treasurer, within forty-eight hours after the closing of the polls, a detailed accounting of all such expenditures. The treasurer shall report the names of all such individuals and the expenditures made by them in accordance with the provisions of section 9-608.

(d) Payment by treasurer. Except as provided in subsections (j) and (k) of this section, no payment in satisfaction of any financial obligation incurred by a committee shall be made by or accepted from any person other than the treasurer and then only according to the tenor of an authorization issued pursuant to subsection (a) of this section.

(e) Method of payment. Petty cash fund. (1) Any such payment shall be by check drawn by the treasurer, on the designated depository. Any payment in satisfaction of any financial obligation incurred by a committee may also be made by debit card or credit card. In the case of payment made under a contract between a committee and a community antenna television company, as defined in section 16-1, for the purchase of advertisement space, the treasurer of such committee may pay for such services using a bank or cashier’s check, as defined in section 42a-3-104, if so required by the contract, provided the treasurer maintains documentation substantiating that the funds used to pay for such advertising space were expended from the committee’s funds. (2) The treasurer of each committee may draw a check, not to exceed one hundred dollars, to establish a petty cash fund and may deposit additional funds to maintain it, but the fund shall not exceed one hundred dollars at any time. All expenditures from a petty cash fund shall be reported in the same manner as any other expenditure.

(f) Preservation of internal records, credit card statements and receipts, checks and bank statements. The treasurer shall preserve all internal records of transactions required to be entered in reports filed pursuant to section 9-608 for four years from the date of the report in which the transactions were entered. Internal records required to be maintained in order for any permissible expenditure to be paid from committee funds include, but are not limited to, contemporaneous invoices, receipts, bills, statements, itineraries, or other written or documentary evidence showing the campaign or other lawful purpose of the expenditure. If a committee incurs expenses by credit card, the treasurer shall preserve all credit card statements and receipts for four years from the date of the report in which the transaction was required to be entered. If any checks are issued pursuant to subsection (e) of this section, the treasurer who issues them shall preserve all cancelled checks and bank statements for four years from the date on which they are issued. If debit card payments are made pursuant to subsection (e) of this section, the treasurer who makes said payments shall preserve all debit card slips and bank statements for four years from the date on which the payments are made. In the case of a candidate committee, the treasurer or the candidate, if the candidate so requests, shall preserve all internal records, cancelled checks, debit cards slips and bank statements for four years from the date of the last report required to be filed under subsection (a) of section 9-608.

(g) Permissible expenditures. (1) As used in this subsection, (A) “the lawful purposes of the committee” means: (i) For a candidate committee or exploratory committee, the promoting of the nomination or election of the candidate who established the committee, except that after a political party nominates candidates for election to the offices of Governor and Lieutenant Governor, whose names shall be so placed on the ballot in the election that an elector will cast a single vote for both candidates, as prescribed in section 9-181, a candidate committee established by either such candidate may also promote the election of the other such candidate; (ii) for a political committee, the promoting of a political party, including party building activities, the success or defeat of candidates for nomination and election to public office or position subject to the requirements of this chapter, or the success or defeat of referendum questions, provided a political committee formed for a single referendum question shall not promote the success or defeat of any candidate, and provided further a legislative leadership committee or a legislative caucus committee may expend funds to defray costs for conducting legislative or constituency-related business which are not reimbursed or paid by the state; and (iii) for a party committee, the promoting of the party, party building activities, the candidates of the party and continuing operating costs of the party, and (B) “immediate family” means a spouse or dependent child of a candidate who resides in the candidate’s household.

(2) Unless otherwise provided by this chapter, any treasurer, in accomplishing the lawful purposes of the committee, may pay the expenses of: (A) Advertising in electronic and print media; (B) any other form of printed advertising or communications including “thank you” advertising after the election; (C) campaign items, including, but not limited to, brochures, leaflets, flyers, invitations, stationery, envelopes, reply cards, return envelopes, campaign business cards, direct mailings, postcards, palm cards, “thank you” notes, sample ballots and other similar items; (D) political banners and billboards; (E) political paraphernalia, which is customarily given or sold to supporters including, but not limited to, campaign buttons, stickers, pins, pencils, pens, matchbooks, balloons, pads, calendars, magnets, key chains, hats, tee shirts, sweatshirts, frisbees, pot holders, jar openers and other similar items; (F) purchasing office supplies for campaign or political purposes, campaign photographs, raffle or other fund-raising permits required by law, fund-raiser prizes, postage, express mail delivery services, bulk mail permits, and computer supplies and services; (G) banking service charges to maintain campaign and political accounts; (H) subscriptions to newspapers and periodicals which enhance the candidacy of the candidate or party; (I) lease or rental of office space for campaign or political purposes and expenses in connection therewith including, but not limited to, furniture, parking, storage space, utilities and maintenance, provided a party committee or political committee organized for ongoing political activities may purchase such office space; (J) lease or rental of vehicles for campaign use only; (K) lease, rental or use charges of any ordinary and necessary campaign office equipment including, but not limited to, copy machines, telephones, postage meters, facsimile machines, computer hardware, software and printers, provided a party committee or political committee organized for ongoing political activities may purchase office equipment, and provided further that a candidate committee or a political committee, other than a political committee formed for ongoing political activities or an exploratory committee, may purchase computer equipment; (L) compensation for campaign or committee staff, fringe benefits and payroll taxes, provided the candidate and any member of his immediate family shall not receive compensation; (M) travel, meals and lodging expenses of speakers, campaign or committee workers, the candidate and the candidate’s spouse for political and campaign purposes; (N) fund raising; (O) reimbursements to candidates and campaign or committee workers made in accordance with the provisions of this section for campaign-related expenses for which a receipt is received by the treasurer; (P) campaign or committee services of attorneys, accountants, consultants or other professional persons for campaign activities, obtaining or contesting ballot status, nomination, or election, and compliance with this chapter; (Q) purchasing campaign finance reports; (R) repaying permissible campaign loans made to the committee that are properly reported and refunding contributions received from an impermissible source or in excess of the limitations set forth in this chapter; (S) conducting polls concerning any political party, issue, candidate or individual; (T) gifts to campaign or committee workers or purchasing flowers or other commemorative items for political purposes not to exceed one hundred dollars to any one recipient in a calendar year or for the campaign, as the case may be; (U) purchasing tickets or advertising from charities, inaugural committees, or other civic organizations if for a political purpose, for any candidate, a candidate’s spouse, a member of a candidate’s campaign staff, or members of committees; (V) the inauguration of an elected candidate by that candidate’s candidate committee; (W) hiring of halls, rooms, music and other entertainment for political meetings and events; (X) reasonable compensation for public speakers hired by the committee; (Y) transporting electors to the polls and other get-out-the-vote activities on election day; and (Z) any other necessary campaign or political expense.

(3) Nothing in this section shall prohibit a candidate from purchasing equipment from his personal funds and leasing or renting such equipment to his candidate committee or his exploratory committee, provided the candidate and his treasurer sign a written lease or rental agreement. Such agreement shall include the lease or rental price, which shall not exceed the fair lease or rental value of the equipment. The candidate shall not receive lease or rental payments which in the aggregate exceed his cost of purchasing the equipment.

(4) As used in this subdivision, expenditures for “personal use” include expenditures to defray normal living expenses for the candidate, the immediate family of the candidate or any other individual and expenditures for the personal benefit of the candidate or any other individual having no direct connection with, or effect upon, the campaign of the candidate or the lawful purposes of the committee, as defined in subdivision (2) of this section. No goods, services, funds and contributions received by any committee under this chapter shall be used or be made available for the personal use of any candidate or any other individual. No candidate, committee, or any other individual shall use such goods, services, funds or contributions for any purpose other than campaign purposes permitted by this chapter.

(h) Honoraria, gifts or compensation for elected public officials. No treasurer of a political committee may provide an honorarium to, compensate or make a gift to, any elected public official who is subject to the provisions of this chapter, for any speaking engagement or other services rendered on behalf of such committee, except that the provisions of this subsection shall not apply to: (1) Reimbursement for actual travel expenses or food and beverage for the personal consumption of such public official or members of his immediate family, in connection with the rendering of any such services by the public official; or (2) any contribution made to such public official in connection with his campaign for nomination or election to an office or position included in this chapter, which is reported in accordance with the provisions of this chapter. Except as provided in this subsection, no such elected public official may receive any gift, honorarium or compensation from a political committee.

(i) Expenses for election or primary contest. The right of any person to expend money for proper legal expenses in maintaining or contesting the results of any election or primary shall not be affected or limited by the provisions of this chapter or chapter 157, provided only sources eligible to contribute to the candidate for the campaign may contribute to the payment of legal expenses.

(j) Reimbursements to candidates and committee workers. A candidate or his committee worker shall be reimbursed by the treasurer for any permissible expenditure which the candidate or committee worker has paid from his own personal funds if (1) the treasurer authorized the expenditure, (2) the candidate or worker provides the treasurer with a written receipt or other documentary evidence from the vendor proving his payment of the expenditure, and (3) in the case of a reimbursement to the candidate, a detailed accounting of the expenditure is included in the report of the treasurer. Internal records required to be maintained in order for any candidate or committee worker to be reimbursed from committee funds include, but are not limited to, contemporaneous invoices, receipts, bills, statements, itineraries, or other written or documentary evidence showing the campaign or lawful purpose of the expenditure. The treasurer shall preserve all such internal records for the same period of time as required in the case of cancelled checks, except that the treasurer of a candidate committee may, upon request of the candidate, give such internal records to the candidate to keep for such period.

(k) Campaign expenses paid by candidate. A candidate shall report to his treasurer each campaign expenditure of more than fifty dollars which he has made directly from his own personal funds, except those expenditures for his own telephone calls, travel and meals for which the candidate does not seek reimbursement from his committee, by the close of the reporting period in which the expenditures were made. The candidate shall indicate whether or not he expects reimbursement by the committee. The treasurer shall report all such reimbursed and nonreimbursed expenditures as “campaign expenses paid by the candidate” on the sworn financial statements he is required to file in accordance with section 9-608 and in the same manner as committee expenditures.

(l) Political committee checks to committees. Each check issued by the treasurer of a political committee to a candidate committee, party committee or another political committee (1) shall have typed, stamped, or printed other than by hand, on its face, the name and address of the political committee making the contribution and (2) shall legibly indicate the name of the treasurer of the political committee.

(m) Obligations and restrictions imposed on certifying candidates. Any obligation or restriction imposed by this section and sections 9-608, 9-610, 9-611, 9-613, 9-615, 9-616, 9-618, 9-620, 9-621, 9-622 and 9-623 on a treasurer or a candidate committee shall be deemed to be imposed on any candidate who is exempt from forming a candidate committee and has filed a certification pursuant to subsection (b) of section 9-604 with the proper authority.

(P.A. 86-99, S. 10, 34; P.A. 91-351, S. 8–10, 28; P.A. 94-143, S. 3, 6; P.A. 95-276, S. 1, 3; P.A. 02-130, S. 9; P.A. 03-241, S. 61; P.A. 04-91, S. 1; Oct. 25 Sp. Sess. P.A. 05-5, S. 24; P.A. 06-137, S. 15; P.A. 08-2, S. 5; P.A. 11-48, S. 297; P.A. 13-180, S. 6, 12.)

History: P.A. 91-351 inserted “or positions” in Subsec. (b) and “or position” in Subsec. (h), added Subsec. (m) re checks issued by political committee treasurer (formerly Subsec. (d) of Sec. 9-333g) and added Subsec. (n) re obligations and restrictions imposed on candidate who is exempt from forming candidate committee and has filed certification; P.A. 94-143 amended Subsec. (f) by adding provisions re internal records and bank statements, amended Subdiv. (1) of Subsec. (g) by adding “leasing” and provisions re purchasing space or equipment in Subpara. (D), deleting “or supplies” from Subpara. (D) and adding new Subpara. (M) re supplies, amended Subsec. (g)(2) by adding provision re candidate leasing or renting equipment to committee, amended Subsec. (j) by expanding subsection to candidate reimbursement, changing “committee expenditure” to “permissible expenditure”, and adding subdivision designations and Subdiv. (3), deleted Subsecs. (k) and (l) re candidate reimbursement, added new Subsec. (k) re reporting of campaign expenses paid by the candidate, and relettered former Subsecs. (m) and (n) as (l) and (m), effective January 1, 1995, and applicable to elections conducted on or after that date; P.A. 95-276 amended Subsec. (g) by designating former provisions as Subdivs. (2) and (3), adding Subdiv. (1) defining “the lawful purposes of his committee” and “immediate family”, revising list of items in Subdiv. (2) for which campaign treasurers may pay expenses, and adding Subdiv. (4) re restrictions on use of goods, services, funds and contributions received by committees, effective January 1, 1996; P.A. 02-130 amended Subsec. (e) by allowing party committee to make payments by debit card and inserting Subdiv. designators and amended Subsec. (f) by requiring preservation of debit card slips and bank statements when debit card payments are made and making technical changes, effective January 1, 2003, and applicable to primaries and elections held on or after said date; P.A. 03-241 amended Subsec. (e)(1) to allow payment by any committee, instead of only by party committee, to be made by debit card, amended Subsec. (f) to require preservation of candidate committee debit card slips, and amended Subsec. (g) by adding provision in Subdiv. (1)(A)(i) re expenditures by candidate committees established by candidates for Governor and Lieutenant Governor who are nominated by same party and making a technical change in Subdiv. (2)(Y), effective July 1, 2003; P.A. 04-91 amended Subsec. (e)(1) by allowing payment to be made by credit card, amended Subsec. (f) by inserting “required to be” re reporting of records of transactions, adding provision re types of internal records required to be maintained and requiring campaign treasurer to preserve credit card statements and receipts for four years, amended Subsec. (g)(4) by redefining expenditures for “personal use”, applying provisions to individual noncandidates, substituting “committee” for “candidate committee” and deleting “expenses incurred in preparation for taking office”, and amended Subsec. (j) by adding “or other documentary evidence” in Subdiv. (2), adding provision re types of internal records required to be maintained and substituting “internal records” for “receipts”, effective July 1, 2004; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (g)(1)(A)(ii) by substituting “legislative caucus committee” for provision re political committee designated by majority of members of political party who are also members of House of Representatives or Senate, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsec. (g)(2) to increase from $50 to $100 the maximum value of gifts to campaign or committee workers or for purchasing flowers or other commemorative items for political purposes and make a technical change, effective June 6, 2006; Sec. 9-333i transferred to Sec. 9-607 in 2007; P.A. 08-2 amended Subsec. (i) to include references to primaries and chapter 157 and provide that only sources eligible to contribute to campaign may contribute to legal expenses, effective April 7, 2008; P.A. 11-48 amended Subsec. (e)(1) by adding language re payment made under contract with community antenna television company, effective July 1, 2011; P.A. 13-180 amended Subsec. (g)(1) and (2) by making technical changes, adding provisions re promotion of a political party, party building activities and legislative leadership committee and replacing “campaign treasurer” with “treasurer”, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer”, effective June 18, 2013.



Section 9-608 - (Formerly Sec. 9-333j). Statements to be filed by treasurers. Treatment of surplus or deficit.

(a) Filing dates. (1) Each treasurer of a committee, other than a state central committee, shall file a statement, sworn under penalty of false statement with the proper authority in accordance with the provisions of section 9-603, (A) on the tenth calendar day in the months of January, April, July and October, provided, if such tenth calendar day is a Saturday, Sunday or legal holiday, the statement shall be filed on the next business day, except that in the case of a candidate or exploratory committee established for an office to be elected at a special election, statements pursuant to this subparagraph shall not be required, (B) on the seventh day preceding each regular state election, except that (i) in the case of a candidate or exploratory committee established for an office to be elected at a municipal election, the statement shall be filed on the seventh day preceding a regular municipal election in lieu of such date, except if the candidate’s name is not eligible to appear on the ballot, in which case such statement shall not be required, (ii) in the case of a town committee, the statement shall be filed on the seventh day preceding each municipal election in addition to such date, (iii) in the case of a candidate committee in a state election that is required to file any supplemental campaign finance statements pursuant to subdivisions (1) and (2) of subsection (a) of section 9-712, such supplemental campaign finance statements shall satisfy the filing requirement under this subdivision, and (iv) in the case of a candidate committee established by a candidate whose name is not eligible to appear on the ballot, such statement shall not be required, and (C) if the committee has made or received a contribution or expenditure in connection with any other election, a primary or a referendum, on the seventh day preceding the election, primary or referendum, except that in the case of a candidate committee in a primary that is required to file statements pursuant to subdivisions (1) and (2) of subsection (a) of section 9-712, such statements shall satisfy the filing requirement under this subdivision. The statement shall be complete as of eleven fifty-nine o’clock p.m. of the last day of the month preceding the month in which the statement is required to be filed, except that for the statement required to be filed on the seventh day preceding the election, primary or referendum, the statement shall be complete as of eleven fifty-nine o’clock p.m. of the second day immediately preceding the required filing day. The statement shall cover a period to begin with the first day not included in the last filed statement. In the case of a candidate committee, the statement required to be filed in January shall be in lieu of the statement formerly required to be filed within forty-five days following an election.

(2) Each treasurer of a candidate committee established by a candidate in a primary, not later than thirty days after such primary, and each treasurer of a political committee formed for a single primary, election or referendum, not later than forty-five days after any election or referendum not held in November, shall file statements in the same manner as is required of them under subdivision (1) of this subsection. A candidate committee established by a candidate who is unsuccessful in the primary shall not be required to file any statements required under subdivision (1) of this subsection following the primary unless the candidate is eligible to appear on the general election ballot. If the treasurer of a candidate committee established by a candidate, who is unsuccessful in the primary or has terminated his candidacy prior to the primary, distributes all surplus funds within thirty days following the scheduled primary and discloses the distribution on the postprimary statement, such treasurer shall not be required to file any subsequent statement unless the committee has a deficit, in which case he shall file any required statements in accordance with the provisions of subdivision (3) of subsection (e) of this section.

(3) In the case of state central committees, (A) on the tenth calendar day in the months of January, April and July, provided, if such tenth calendar day is a Saturday, Sunday or legal holiday, on the next business day, (B) on the twelfth day preceding any regular election, and (C) if the committee has made or received a contribution or expenditure in connection with any other election, or any primary or referendum, on the twelfth day preceding the election, primary or referendum, the treasurer of each such committee shall file with the proper authority, a statement, sworn under penalty of false statement, complete as of the last day of the month immediately preceding the month in which such statement is to be filed in the case of statements required to be filed in January, April and July, and complete as of the nineteenth day preceding an election, primary or referendum in the case of the statement required to be filed on the twelfth day preceding an election, primary or referendum, and in each case covering a period to begin with the first day not included in the last filed statement.

(b) Exemption from filing requirements. The statements required to be filed under subsection (a) of this section and subdivisions (2) and (3) of subsection (e) of this section, shall not be required to be filed by: (1) A candidate committee or political committee formed for a single primary or election until such committee receives or expends an amount in excess of one thousand dollars for purposes of the primary or election for which such committee was formed; (2) a political committee formed solely to aid or promote the success or defeat of any referendum question until such committee receives or expends an amount in excess of one thousand dollars; or (3) a party or political committee organized for ongoing political activities until such committee receives or expends an amount in excess of one thousand dollars for the calendar year except the statements required to be filed on the tenth calendar day in the month of January and on the seventh day preceding any election shall be so filed. The provisions of this subsection shall not apply to state central committees or to the statement required to be filed by an exploratory committee upon its termination. A committee which is exempted from filing statements under the provisions of this subsection shall file in lieu thereof a statement sworn under penalty of false statement, indicating that the committee has not received or expended an amount in excess of one thousand dollars.

(c) Content of statements. (1) Each statement filed under subsection (a), (e) or (f) of this section shall include, but not be limited to: (A) An itemized accounting of each contribution, if any, including the full name and complete address of each contributor and the amount of the contribution; (B) an itemized accounting of each expenditure, if any, including the full name and complete address of each payee, including secondary payees whenever the primary or principal payee is known to include charges which the primary payee has already paid or will pay directly to another person, vendor or entity, the amount and the purpose of the expenditure, the candidate supported or opposed by the expenditure, whether the expenditure is made independently of the candidate supported or is an in-kind contribution to the candidate, and a statement of the balance on hand or deficit, as the case may be; (C) an itemized accounting of each expense incurred but not paid, provided if the expense is incurred by use of a credit card, the accounting shall include secondary payees, and the amount owed to each such payee; (D) the name and address of any person who is the guarantor of a loan to, or the cosigner of a note with, the candidate on whose behalf the committee was formed, or the treasurer in the case of a party committee or a political committee or who has advanced a security deposit to a telephone company, as defined in section 16-1, for telecommunications service for a committee; (E) for each business entity or person purchasing advertising space in a program for a fund-raising affair or on signs at a fund-raising affair, the name and address of the business entity or the name and address of the person, and the amount and aggregate amounts of such purchases; (F) for each individual who contributes in excess of one hundred dollars but not more than one thousand dollars, in the aggregate, to the extent known, the principal occupation of such individual and the name of the individual’s employer, if any; (G) for each individual who contributes in excess of one thousand dollars in the aggregate, the principal occupation of such individual and the name of the individual’s employer, if any; (H) for each itemized contribution made by a lobbyist, the spouse of a lobbyist or any dependent child of a lobbyist who resides in the lobbyist’s household, a statement to that effect; and (I) for each individual who contributes in excess of four hundred dollars in the aggregate to or for the benefit of any candidate’s campaign for nomination at a primary or election to the office of chief executive officer or a slate or town committee financing the nomination or election or a candidate for chief executive officer of a town, city or borough, a statement indicating whether the individual or a business with which he is associated has a contract with said municipality that is valued at more than five thousand dollars. Each treasurer shall include in such statement (i) an itemized accounting of the receipts and expenditures relative to any testimonial affair held under the provisions of section 9-609 or any other fund-raising affair, which is referred to in subsection (b) of section 9-601a, and (ii) the date, location and a description of the affair, except that a treasurer shall not be required to include the name of any individual who has purchased items at a fund-raising affair or food at a town fair, county fair or similar mass gathering, if the cumulative value of items purchased by such individual does not exceed one hundred dollars, or the name of any individual who has donated food or beverages for a meeting. A treasurer shall not be required to report or retain any receipts or expenditures related to any de minimis donations described in subdivision (17) of subsection (b) of section 9-601a.

(2) Each contributor described in subparagraph (F), (G), (H) or (I) of subdivision (1) of this subsection shall, at the time the contributor makes such a contribution, provide the information that the treasurer is required to include under said subparagraph in the statement filed under subsection (a), (e) or (f) of this section. Notwithstanding any provision of subdivision (2) of section 9-7b, any contributor described in subparagraph (F) of subdivision (1) of this subsection who does not provide such information at the time the contributor makes such a contribution and any treasurer shall not be subject to the provisions of subdivision (2) of section 9-7b. If a treasurer receives a contribution from an individual which separately, or in the aggregate, is in excess of one thousand dollars and the contributor has not provided the information required by said subparagraph (G) or if a treasurer receives a contribution from an individual to or for the benefit of any candidate’s campaign for nomination at a primary or election to the office of chief executive officer of a town, city or borough, which separately, or in the aggregate, is in excess of four hundred dollars and the contributor has not provided the information required by said subparagraph (I), the treasurer: (i) Not later than three business days after receiving the contribution, shall send a request for such information to the contributor by certified mail, return receipt requested; (ii) shall not deposit the contribution until the treasurer obtains such information from the contributor, notwithstanding the provisions of section 9-606; and (iii) shall return the contribution to the contributor if the contributor does not provide the required information not later than fourteen days after the treasurer’s written request or the end of the reporting period in which the contribution was received, whichever is later. Any failure of a contributor to provide the information which the treasurer is required to include under said subparagraph (F) or (H), which results in noncompliance by the treasurer with the provisions of said subparagraph (F) or (H), shall be a complete defense to any action against the treasurer for failure to disclose such information.

(3) In addition to the requirements of subdivision (2) of this subsection, each contributor who makes a contribution to a candidate or exploratory committee for Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State, State Treasurer, state senator or state representative, any political committee authorized to make contributions to such candidates or committees, and any party committee that separately, or in the aggregate, exceeds fifty dollars shall provide with the contribution: (A) The name of the contributor’s employer, if any; (B) the contributor’s status as a communicator lobbyist, as defined in section 1-91, a member of the immediate family of a communicator lobbyist, a state contractor, a prospective state contractor or a principal of a state contractor or prospective state contractor, as defined in section 9-612; and (C) a certification that the contributor is not prohibited from making a contribution to such candidate or committee. The State Elections Enforcement Commission shall prepare a sample form for such certification by the contributor and shall make it available to treasurers and contributors. Such sample form shall include an explanation of the terms “communicator lobbyist”, “principal of a state contractor or prospective state contractor”, “immediate family”, “state contractor” and “prospective state contractor”. The information on such sample form shall be included in any written solicitation conducted by any such committee. If a treasurer receives such a contribution and the contributor has not provided such certification, the treasurer shall: (i) Not later than three business days after receiving the contribution, send a request for the certification to the contributor by certified mail, return receipt requested; (ii) not deposit the contribution until the treasurer obtains the certification from the contributor, notwithstanding the provisions of section 9-606; and (iii) return the contribution to the contributor if the contributor does not provide the certification not later than fourteen days after the treasurer’s written request or at the end of the reporting period in which the contribution was received, whichever is later. No treasurer shall be required to obtain and keep more than one certification from each contributor, unless information certified to by the contributor, other than the amount contributed, changes. If a treasurer deposits a contribution based on a certification that is later determined to be false, the treasurer shall have a complete defense to any action, including but not limited to, any complaint investigated by the State Elections Enforcement Commission or any other investigation initiated by said commission, against such treasurer for the receipt of such contribution.

(4) Contributions from a single individual to a treasurer in the aggregate totaling fifty dollars or less need not be individually identified in the statement, but a sum representing the total amount of all such contributions made by all such individuals during the period to be covered by such statement shall be a separate entry, identified only by the words “total contributions from small contributors”.

(5) Each statement filed by the treasurer of a party committee, a legislative caucus committee or a legislative leadership committee shall include an itemized accounting of each organization expenditure made by the committee. Concomitant with the filing of any such statement containing an accounting of an organization expenditure made by the committee for the benefit of any candidate for the office of state senator, state representative, Governor, Lieutenant Governor, Attorney General, Secretary of the State, State Comptroller or State Treasurer such treasurer shall provide notice of the organization expenditure to the candidate committee of such candidate.

(6) The commission shall post a link on the home page of the commission’s Internet web site to a listing of all organizational expenditures reported by a party, legislative leadership or caucus committee under subdivision (5) of this subsection. Such information shall include reported information on the committee making the expenditure, the committee receiving the expenditure and the date and purpose for the expenditure.

(7) Statements filed in accordance with this section shall remain public records of the state for five years from the date such statements are filed.

(d) Duplicate statement for candidate or chairman. Timely filing. At the time of filing statements required under this section, the treasurer of each candidate committee shall send to the candidate a duplicate statement and the treasurer of each party committee and each political committee other than an exploratory committee shall send to the chairman of the committee a duplicate statement. Each statement required to be filed with the commission under this section, section 9-601d, section 9-706 or section 9-712 shall be deemed to be filed in a timely manner if: (1) For a statement filed as a hard copy, including, but not limited to, a statement delivered by the United States Postal Service, courier service, parcel service or hand delivery, the statement is received by the commission by five o’clock p.m. on the day the statement is required to be filed, (2) for a statement authorized by the commission to be filed electronically, including, but not limited to, a statement filed via dedicated electronic mail, facsimile machine, a web-based program created by the commission or other electronic means, the statement is transmitted to the commission not later than eleven fifty-nine o’clock p.m. on the day the statement is required to be filed, or (3) for a statement required to be filed pursuant to section 9-601d, section 9-706 or section 9-712, by the deadline specified in each such section. Any other filing required to be filed with a town clerk pursuant to this section shall be deemed to be filed in a timely manner if it is delivered by hand to the office of the town clerk in accordance with the provisions of section 9-603 before four-thirty o’clock p.m. or postmarked by the United States Postal Service before midnight on the required filing day. If the day for any filing falls on a Saturday, Sunday or legal holiday, the statement shall be filed on the next business day thereafter. The State Elections Enforcement Commission shall not levy a penalty upon a treasurer for failure to file a hard copy of a statement in a timely manner in accordance with the provisions of this section, if such treasurer has a copy of the statement time stamped by the State Elections Enforcement Commission that shows timely receipt of the statement, or the treasurer has a return receipt from the United States Postal Service or a similar receipt from a commercial delivery service confirming timely receipt of such statement by said commission.

(e) Distribution or expenditure from surplus funds. Reporting re deficits. (1) Notwithstanding any provisions of this chapter, in the event of a surplus the treasurer of a candidate committee or of a political committee, other than a political committee formed for ongoing political activities or an exploratory committee, shall distribute or expend such surplus not later than ninety days, or for the purposes of subparagraph (H) of this subdivision, one hundred twenty days after a primary which results in the defeat of the candidate, an election or referendum not held in November or by March thirty-first following an election or referendum held in November, or for the purposes of subparagraph (H) of this subdivision, June thirtieth following an election or referendum held in November, in the following manner:

(A) Such committees may distribute their surplus to a party committee, or a political committee organized for ongoing political activities, return such surplus to all contributors to the committee on a prorated basis of contribution, distribute all or any part of such surplus to the Citizens’ Election Fund established in section 9-701, distribute such surplus to any charitable organization which is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or, in the case of a candidate committee for any candidate, other than a participating candidate, distribute such surplus to an organization under Section 501(c)(19) of said code, as from time to time amended, provided (i) no candidate committee may distribute such surplus to a committee which has been established to finance future political campaigns of the candidate, (ii) a candidate committee which received moneys from the Citizens’ Election Fund shall distribute such surplus to such fund, and (iii) a candidate committee for a nonparticipating candidate, as described in subsection (b) of section 9-703, may only distribute any such surplus to the Citizens’ Election Fund or to a charitable organization;

(B) Each such political committee established by an organization which received its funds from the organization’s treasury shall return its surplus to its sponsoring organization;

(C) (i) Each political committee formed solely to aid or promote the success or defeat of any referendum question, which does not receive contributions from a business entity or an organization, shall distribute its surplus to a party committee, to a political committee organized for ongoing political activities, to a national committee of a political party, to all contributors to the committee on a prorated basis of contribution, to state or municipal governments or agencies or to any organization which is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. (ii) Each political committee formed solely to aid or promote the success or defeat of any referendum question, which receives contributions from a business entity or an organization, shall distribute its surplus to all contributors to the committee on a prorated basis of contribution, to state or municipal governments or agencies, or to any organization which is tax-exempt under said provisions of the Internal Revenue Code. Notwithstanding the provisions of this subsection, a committee formed for a single referendum shall not be required to expend its surplus not later than ninety days after the referendum and may continue in existence if a substantially similar referendum question on the same issue will be submitted to the electorate within six months after the first referendum. If two or more substantially similar referenda on the same issue are submitted to the electorate, each no more than six months apart, the committee shall expend such surplus within ninety days following the date of the last such referendum;

(D) The treasurer of the candidate committee of a candidate who is elected to office may, upon the authorization of such candidate, expend surplus campaign funds to pay for the cost of clerical, secretarial or other office expenses necessarily incurred by such candidate in preparation for taking office; except such surplus shall not be distributed for the personal benefit of any individual or to any organization;

(E) The treasurer of a candidate committee, or of a political committee, other than a political committee formed for ongoing political activities or an exploratory committee, shall, prior to the dissolution of such committee, either (i) distribute any equipment purchased, including, but not limited to, computer equipment, to any recipient as set forth in subparagraph (A) of this subdivision, or (ii) sell any equipment purchased, including but not limited to computer equipment, to any person for fair market value and then distribute the proceeds of such sale to any recipient as set forth in said subparagraph (A);

(F) The treasurer of a qualified candidate committee may, following an election or unsuccessful primary, provide a post-primary thank you meal or a post-election thank you meal for committee workers, provided such meal (i) occurs not later than fourteen days after the applicable election or primary day, and (ii) the cost for such meal does not exceed thirty dollars per worker;

(G) The treasurer of a qualified candidate committee may, following an election or unsuccessful primary, exclusive of any payments that have been rendered pursuant to a written service agreement, make payment to a treasurer for services rendered to the candidate committee, provided such payment does not exceed one thousand dollars; and

(H) The treasurer of a candidate committee may, following an election or unsuccessful primary, utilize funds for the purpose of complying with any audit conducted by the State Elections Enforcement Commission pursuant to subdivision (5) of subsection (a) of section 9-7b.

(2) Notwithstanding any provision of this chapter, the treasurer of the candidate committee of a candidate who has withdrawn from a primary or election may, prior to the primary or election, distribute its surplus to any organization which is tax-exempt under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or return such surplus to all contributors to the committee on a prorated basis of contribution.

(3) Not later than seven days after such distribution or not later than seven days after all funds have been expended in accordance with subparagraph (D) of subdivision (1) of this subsection, the treasurer shall file a supplemental statement, sworn under penalty of false statement, with the proper authority, identifying all further contributions received since the previous statement and explaining how any surplus has been distributed or expended in accordance with this section. No surplus may be distributed or expended until after the election, primary or referendum.

(4) In the event of a deficit, the treasurer shall file a supplemental statement ninety days after an election, primary or referendum not held in November or on the seventh calendar day in February, or the next business day if such day is a Saturday, Sunday or legal holiday, after an election or referendum held in November, with the proper authority and, thereafter, on the seventh day of each month following if on the last day of the previous month there was an increase or decrease in the deficit in excess of five hundred dollars from that reported on the last statement filed. The treasurer shall file such supplemental statements as required until the deficit is eliminated. If any such committee does not have a surplus or a deficit, the statement required to be filed not later than forty-five days following any election or referendum not held in November or on the seventh calendar day in January, or the next business day if such day is a Saturday, Sunday or legal holiday, following an election or referendum held in November, or not later than thirty days following any primary shall be the last required statement.

(f) Dissolution of exploratory committee. If an exploratory committee has been established by a candidate pursuant to subsection (c) of section 9-604, the treasurer of the committee shall file a notice of intent to dissolve it with the appropriate authority not later than fifteen days after the candidate’s declaration of intent to seek nomination or election to a particular public office, except that in the case of an exploratory committee established by a candidate for purposes that include aiding or promoting the candidate’s candidacy for nomination or election to the General Assembly or a state office, the treasurer of the committee shall file such notice of intent to dissolve the committee not later than fifteen days after the earlier of: (1) The candidate’s declaration of intent to seek nomination or election to a particular public office, (2) the candidate’s endorsement at a convention, caucus or town committee meeting, or (3) the candidate’s filing of a candidacy for nomination under section 9-400 or 9-405. The treasurer shall also file a statement identifying all contributions received or expenditures made by the exploratory committee since the previous statement and the balance on hand or deficit, as the case may be. In the event of a surplus, the treasurer shall, not later than the filing of the statement, distribute the surplus to the candidate committee established pursuant to said section, except that (A) in the case of a surplus of an exploratory committee established by a candidate who intends to be a participating candidate, as defined in section 9-703, in the Citizens’ Election Program, the treasurer may distribute to the candidate committee only that portion of such surplus that is attributable to contributions that meet the criteria for qualifying contributions for the candidate committee under section 9-704 and shall distribute the remainder of such surplus to the Citizens’ Election Fund established in section 9-701, and (B) in the case of a surplus of an exploratory committee established for nomination or election to an office other than the General Assembly or a state office (i) the treasurer may only distribute to the candidate committee for nomination or election to the General Assembly or state office of such candidate that portion of such surplus which is in excess of the total contributions which the exploratory committee received from lobbyists or political committees established by lobbyists, during any period in which the prohibitions in subsection (e) of section 9-610 apply, and (ii) any remaining amount shall be returned to all such lobbyists and political committees established by or on behalf of lobbyists, on a prorated basis of contribution, or distributed to any charitable organization which is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. If the candidate decides not to seek nomination or election to any office, the treasurer shall, within fifteen days after such decision, comply with the provisions of this subsection and distribute any surplus in the manner provided by this section for political committees other than those formed for ongoing political activities, except that if the surplus is from an exploratory committee established by the State Treasurer, any portion of the surplus that is received from a principal of an investment services firm or a political committee established by such firm shall be returned to such principal or committee on a prorated basis of contribution. In the event of a deficit, the treasurer shall file a statement thirty days after the decision or declaration with the proper authority and, thereafter, on the seventh day of each month following if on the last day of the previous month there was an increase or decrease in such deficit in excess of five hundred dollars from that reported on the last statement filed. The treasurer shall file supplemental statements until the deficit is eliminated. If the exploratory committee does not have a surplus or deficit, the statement filed after the candidate’s declaration or decision shall be the last required statement. If a candidate certifies on the statement of organization for the exploratory committee pursuant to subsection (c) of section 9-604 that the candidate will not be a candidate for the office of state representative and subsequently establishes a candidate committee for the office of state representative, the treasurer of the candidate committee shall pay to the State Treasurer, for deposit in the General Fund, an amount equal to the portion of any contribution received by said exploratory committee that exceeded two hundred fifty dollars. As used in this subsection, “principal of an investment services firm” has the meaning set forth in subsection (e) of section 9-612 and “state office” has the same meaning set forth in subsection (e) of section 9-610.

(P.A. 86-99, S. 11, 34; P.A. 87-161; 87-524, S. 3, 7; 87-576, S. 4, 6; P.A. 88-83, S. 2, 3; P.A. 89-211, S. 17; P.A. 90-267, S. 3; P.A. 91-351, S. 11, 28; 91-407, S. 36, 42; P.A. 92-246, S. 3, 5; P.A. 93-251, S. 3, 5; P.A. 94-143, S. 4, 6; June 18 Sp. Sess. P.A. 97-5, S. 8, 16, 19; P.A. 02-130, S. 18; P.A. 03-223, S. 3–5; 03-241, S. 60, 62; P.A. 04-91, S. 2; P.A. 05-235, S. 24; Oct. 25 Sp. Sess. P.A. 05-5, S. 25, 26; P.A. 06-137, S. 18, 30; P.A. 07-1, S. 3; P.A. 08-2, S. 6, 7; P.A. 11-48, S. 289, 290; P.A. 13-180, S. 12, 14, 15, 23, 35.)

History: P.A. 87-161 amended Subsec. (e)(1)(A) to allow committees included under Subdiv. (1) to distribute their surpluses to tax-exempt charitable organizations; P.A. 87-524, in Subsec. (c), added Subsec. (c)(1)(F), re an individual who contributes in excess of $1,000 in the aggregate, and (c)(1)(G), re itemized contributions by a lobbyist, added new Subsec. (c)(2) requiring contributors described in said Subparas. (F) and (G) to provide required information to campaign treasurer and providing that failure to do so is complete defense to action against campaign treasurer, and renumbered remaining Subdivs. accordingly; P.A. 87-576 amended Subsec. (a)(2) to set forth conditions under which campaign treasurer of candidate committee established by candidate shall not be required to file any subsequent statement; P.A. 88-83 amended Subsec. (b) to raise the filing threshold for statements from $500 or, in the case of a referendum question, from $0.10 for each resident of the voting district or districts, to $1,000; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 90-267 added provisions in Subsec. (f) re distribution of surplus of an exploratory committee established for nomination or election to an office other than the general assembly; P.A. 91-351 divided Subsec. (a) into Subparas. and added Subpara. (B)(i) and (ii) re exceptions to requirement that committees file on seventh day preceding an election, amended Subsec. (c)(2) by adding provisions re failure to provide required information in case of contribution in excess of $1,000, designated former Subsec. (e)(1)(C) as clause (i) and limited its application to political committee which does not receive contributions from a business entity or an organization and added clause (ii) re political committee which receives such contributions, added new Subsec. (e)(2) re distribution of surplus by candidate who withdraws prior to primary or election and renumbered former Subdivs. (2) and (3) as (3) and (4); P.A. 91-407 amended Subsec. (c) to require name and address of person who has advanced security deposit to telephone company to be included in statement; P.A. 92-246 added Subsec. (c)(1)(F) requiring reporting of purchases of advertising space in a fund-raising affair program and relettered former Subparas. (F) and (G) accordingly; P.A. 93-251 inserted reference to Subsec. (g) of Sec. 9-333l(g) in Subsec. (d), effective July 1, 1993; P.A. 94-143 added Subsec. (e)(1)(E) re distribution and sale of purchased equipment, effective January 1, 1995 and applicable to elections conducted on or after that date; June 18 Sp. Sess. P.A. 97-5 amended Subsec. (c)(1)(C) by requiring statement to include candidate supported or opposed by expenditure and whether expenditure is independent or in-kind, added new Subsec. (c)(1)(G) re reporting of occupation and employer of certain contributors and relettered remaining Subparas. and amended Subsec. (c)(2) by exempting from Sec. 9-7b(2) any contributor who does not provide information required by Subsec. (c)(1)(G), effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998 and added provisions in Subsec. (f) re surplus of an exploratory committee established for nomination or election to a state office, effective July 1, 1997; P.A. 02-130 amended Subsec. (f) by adding exception re distribution of surplus from exploratory committee established by State Treasurer and defining “principal of an investment services firm”, effective January 1, 2003, and applicable to primaries and elections held on or after said date; P.A. 03-223 amended Subsec. (a)(1) to require that January, April, July and October statements be filed on seventh calendar day of month instead of second Thursday, that statements be complete as of last day of preceding month, except for statements required to be filed on seventh day preceding election, primary or referendum and that January candidate committee statement be in lieu of statement formerly required to be filed within 45 days following election, and to eliminate exception re period covered by January party or political committee statement, amended Subsec. (a)(2) to eliminate statement required within 45 days following election and to require political committee statement to be filed only after election or referendum “not held in November”, amended Subsec. (c)(1)(F) by eliminating requirement that statement include name of chief executive officer of business entity purchasing advertising space in fund-raising affair program and further amended Subsec. (c)(1) by adding “, which is referred to in subsection (b) of section 9-333b, and (ii) the date, location and a description of the affair”, amended Subsec. (e)(1) by applying 90-day deadline for distribution or expenditure of surplus to an election or referendum “not held in November” and providing for January thirty-first deadline for election or referendum held in November, and amended Subsec. (e)(4) by applying 90 and 45-day deadlines to elections, primaries and referenda “not held in November” and providing February or January deadlines for elections and referenda held in November, effective July 1, 2003; P.A. 03-241 added Subsec. (c)(1)(J) re disclosure of certain municipal contracts by certain contributors to candidates for office of chief executive officer of a city, town or borough, amended Subsec. (c)(2) to extend provisions to contributors and contributions described in Subsec. (c)(1)(J) and made technical changes, and, effective July 1, 2003, amended Subsec. (e)(1) to allow continuation of committee formed for a single referendum if a substantially similar referendum question will be submitted to electorate within six months in Subpara. (C) and to make technical changes; P.A. 04-91 amended Subsec. (c)(1)(C) and (D) by adding provisions requiring accounting to include secondary payees, effective July 1, 2004; P.A. 05-235 amended Subsec. (a)(1)(A) to change deadlines for filing statements for a committee, other than a state central committee, from seventh to tenth calendar day in January, April, July and October and amended Subsec. (a)(3) to insert subpara. designators and change deadlines for filing statements for state central committee from January thirtieth, April tenth and July tenth to “the tenth calendar day in the months of January, April and July, provided, if such tenth calendar day is a Saturday, Sunday or legal holiday, on the next business day”, effective July 1, 2005; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (c) by redesignating existing Subdivs. (3) and (4) as Subdivs. (4) and (6), respectively, adding new Subdiv. (3) re requirement of certification that contributor is not a principal of a state contractor or prospective state contractor, changing $30 to $50 in redesignated Subdiv. (4) and adding Subdiv. (5) requiring statement filed by party committee, legislative caucus committee or legislative leadership committee to include accounting of each organization expenditure made by the committee, amended Subsec. (e) to make technical changes and, in Subdiv. (1)(A), to authorize committees to distribute surplus to Citizens’ Election Fund and require candidate committee receiving moneys from the fund to distribute surplus to the fund, and amended Subsec. (f) to require separate deadline for filing notice of intent to dissolve exploratory committee established by candidate for purposes including aiding or promoting candidate’s candidacy for nomination or election to General Assembly or a state office, to provide exception for distribution of surplus of exploratory committee established by candidate who intends to be participating candidate in Citizens’ Election Program, to add provision re candidate who certifies on exploratory committee statement of organization that candidate will not be candidate for office of state representative and subsequently establishes candidate committee for said office, to define “state office” and to make technical changes, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsec. (c)(5) to add requirement re notice to be given of organization expenditure made by the committee for the benefit of a participating candidate for the office of state senator or state representative to the candidate committee of such candidate, and added new Subsec. (c)(6) re notice by candidate committee who received benefit of organization expenditure to the State Elections Enforcement Commission, redesignating existing Subdiv. (6) as Subdiv. (7), and amended Subsec. (e)(1)(A) by adding provision re surplus distribution restrictions applicable to candidate committee for a nonparticipating candidate, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333j transferred to Sec. 9-608 in 2007; P.A. 07-1 amended Subsec. (c)(3) to indicate to whom contributions are made, change “one hundred dollars” to “fifty dollars”, include provision re preparation of sample form for certification by State Elections Enforcement Commission and make technical changes, effective February 8, 2007; P.A. 08-2 amended Subsec. (b)(3) to change “second Thursday” to “tenth calendar day” and amended Subsec. (c)(1)(H) to eliminate provision re statement indicating whether individual or business with which he is associated has contract with the state valued at $5,000 or more, effective April 7, 2008; P.A. 11-48 amended Subsec. (a)(1) by replacing “campaign treasurer” with “treasurer”, by adding provision in Subpara. (B) re candidate required to file a statement pursuant to Sec. 9-712(a)(1) and (2), by adding exception re statements filed pursuant to Sec. 9-712(a)(1) and (2) in Subpara. (C), by specifying that statement shall be complete as of eleven fifty-nine o’clock p.m. on the last day of month preceding month in which statement is required to be filed, and by changing “seven days immediately preceding” to “eleven fifty-nine o’clock p.m. of the second day immediately preceding”, amended Subsec. (c) by making technical changes throughout, amended Subsec. (c)(1) by deleting former Subpara. (B) re anonymous contributions, by redesignating Subparas. (C) to (J) as Subparas. (B) to (I), by adding language re signs in Subpara. (E), by adding language re slate or town committee in Subpara. (I), and by adding exception re items purchased that do not exceed $100 cumulatively, amended Subsec. (c)(3) by replacing language re certification that contributor is not a communicator lobbyist, a communicator lobbyist’s family member or a principal or prospective state contractor with Subparas. (A) to (C) re names, status and certification that contributor is not prohibited, by replacing “principal of a state contractor or principal of a prospective state contractor” with “principal of a state contractor or prospective state contractor”, by adding “immediate family”, “state contractor” and “prospective state contractor” re explanation of terms, by redesignating Subparas. (A) to (C) as clauses (i) to (iii), by adding language permitting retention of one certification from each contributor and by replacing “not be in violation of this subdivision” with language re complete defense, amended Subsec. (c)(5) by replacing “a participating candidate” with “any candidate”, by including candidates for offices of Governor, Lieutenant Governor, Attorney General, Secretary of the State, State Comptroller and State Treasurer and by deleting “the amount and purpose of”, amended Subsec. (c)(6) by replacing language re filing a statement if benefit of an organization expenditure has been received with language re posting a link on commission’s home page to a listing of organizational expenditures, amended Subsec. (d) by making technical changes, by replacing “and subsection (g) of section 9-610” with “subsection (e) of section 9-612, section 9-706 or section 9-712” and by adding provisions re when statements deemed filed in a timely manner with commission or town clerk, and amended Subsec. (e)(1) by adding provisions re purposes of Subpara. (H), by adding Subparas. (F) to (H), and by making a technical change, effective January 1, 2012, and applicable to primaries and elections held on or after that date; P.A. 13-180 amended Subsec. (a) by adding exception re special elections in Subdiv. (1)(A), adding exception re ineligibility to appear on ballot in Subdiv. (1)(B)(i), adding clause (iv) re ineligibility to appear on ballot in Subdiv. (1)(B), adding provision re unsuccessful primary candidate in Subdiv. (2), adding “regular” in Subdiv. (3)(B), adding Subdiv. (3)(C) re contribution or expenditure in connection with any other election, primary or referendum, adding references to “primary or referendum” in Subdiv. (3), replacing “campaign treasurer” with “treasurer” and making technical changes, amended Subsec. (d) by replacing “campaign treasurer” with “treasurer”, replacing references to Sec. 9-612(e) with references to Sec. 9-601d and adding provision re commission not to levy penalty for failure to file in a timely manner if treasurer has stamp or receipt showing timely receipt, amended Subsec. (e)(1) by adding provision re surplus distribution to a 501(c)(19) organization in Subpara. (A), adding provision excluding payments rendered pursuant to a written service agreement in Subpara. (G) and replacing “campaign treasurer” with “treasurer”, and amended Subsec. (f) by replacing reference to Sec. 9-612(f) with reference to Sec. 9-612(e), effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subsecs. (c), (e)(2) to (4) and (f), effective June 18, 2013.



Section 9-609 - (Formerly Sec. 9-333k). Party committees; designation as campaign treasurer. Limitation on multiple committees. Fund-raising events and testimonial affairs.

(a) The chairman of each party committee shall designate a campaign treasurer and may designate a deputy campaign treasurer, or in the case of a state central committee, not more than two deputy campaign treasurers. The campaign treasurer and any deputy campaign treasurers so designated shall sign a statement accepting the designation, which shall be filed with the proper authority with the statement of designation required under subdivision (1) of subsection (a) of section 9-602. No state central committee or town committee shall establish a committee other than a single party committee for purposes of this chapter. A party committee or a political committee organized for ongoing political activities shall form no other political committees, except that two or more such committees may join to form a political committee for the purpose of a single fund-raising event.

(b) As used in this subsection, “testimonial affair” means an affair held in honor of an individual who holds, or who is or was a candidate for nomination or election to, an office subject to this chapter. No testimonial affair shall be held without the consent of such person. No testimonial affair shall be held for a candidate, or for an individual who holds any such office during the term of such office, except to raise funds on the candidate’s behalf, or on behalf of a party committee, for purposes authorized in this chapter. A testimonial affair which is held by an organization duly organized for charitable purposes shall be exempt from the provisions of this chapter. A testimonial affair which is held for an individual upon his retirement from public office shall also be exempt from the provisions of this chapter unless a deficit exists from any such individual’s campaigns for election or nomination to an office subject to this chapter. Any fund-raising affair for any candidate or individual who holds any such office for any purposes other than those authorized in this chapter shall be prohibited. Any person who organizes such a fund-raising affair shall be in violation of this section.

(P.A. 86-99, S. 12, 34; 86-240, S. 5, 12; P.A. 95-144, S. 8; P.A. 96-119, S. 9, 14; P.A. 11-48, S. 296.)

History: P.A. 86-240 amended Subsec. (a) to permit chairman of state central committee to appoint two deputy campaign treasurers; P.A. 95-144 amended Subsec. (a) by deleting provision that deputy campaign treasurer or treasurers serve only in event that campaign treasurer unable to perform his duties; P.A. 96-119 added provisions in Subsec. (a) to require the designated campaign treasurer and deputy campaign treasurer to sign and file a statement accepting designation, effective January 1, 1997; Sec. 9-333k transferred to Sec. 9-609 in 2007; P.A. 11-48 amended Subsec. (b) by replacing “his behalf” with “the candidate’s behalf, or on behalf of a party committee”, effective January 1, 2012, and applicable to primaries and elections held on or after that date.



Section 9-610 - (Formerly Sec. 9-333l). Expense sharing by committees. Candidate’s expenditures. Use of public funds by incumbent or for promotional campaign or advertisement. Restrictions on lobbyist contributions and solicitations.

(a) Any provision of this chapter to the contrary notwithstanding, a candidate committee may join with one or more candidate committees to establish a political committee for the purpose of sponsoring one or more fund-raising events for those candidates. Any individual, other than a candidate benefited, who is eligible and qualifies to serve in accordance with the provisions of subsection (d) of section 9-606 may serve as the treasurer or deputy treasurer of such a political committee. The statements required to be filed by a political committee under this chapter shall apply to any political committee established pursuant to this subsection. After all expenses of the political committee have been paid by its treasurer for each event, he shall distribute all remaining funds from such event to the treasurers of each of the candidate committees which established the political committee. The distribution to each candidate committee shall be made not later than fourteen days after the event, either in accordance with a prior agreement of the candidates or, if no prior agreement was made, in equal proportions to each candidate committee. Any contribution which is made to such political committee shall, for purposes of determining compliance with the limitations imposed by this chapter, be deemed to have been made in equal proportions to each candidate’s campaign unless (1) a prior agreement was made by the candidates as to the disposition of remaining funds, and (2) those who contributed to the political committee were notified of such disposition, in which case the contribution shall be deemed to have been made to each candidate’s campaign in accordance with the agreement.

(b) A candidate committee may pay or reimburse another candidate committee for its pro rata share of the expenses of operating a campaign headquarters and of preparing, printing and disseminating any political communication on behalf of that candidate and any other candidate or candidates, including any shared expenses for which only the committee being paid or reimbursed was under a contractual obligation to pay. Notwithstanding the provisions of subdivision (1) of subsection (a) of section 9-616, a candidate committee may reimburse a party committee for any expenditure such party committee has incurred for the benefit of such candidate committee.

(c) A candidate may make any expenditure permitted by section 9-607 to aid or promote the success of his campaign for nomination or election from his personal funds, or the funds of his immediate family, which for the purposes of this chapter shall consist of the candidate’s spouse and issue. Any such expenditure shall not be deemed a contribution to any committee.

(d) (1) No incumbent holding office shall, during the three months preceding an election in which he is a candidate for reelection or election to another office, use public funds to mail or print flyers or other promotional materials intended to bring about his election or reelection.

(2) No official or employee of the state or a political subdivision of the state shall authorize the use of public funds for a television, radio, movie theater, billboard, bus poster, newspaper or magazine promotional campaign or advertisement, which (A) features the name, face or voice of a candidate for public office, or (B) promotes the nomination or election of a candidate for public office, during the twelve-month period preceding the election being held for the office which the candidate described in this subdivision is seeking.

(3) As used in subdivisions (1) and (2) of this subsection, “public funds” does not include any grant or moneys paid to a qualified candidate committee from the Citizens’ Election Fund under this chapter.

(e) For purposes of this subsection and subsection (f) of this section, the exclusions to the term “contribution” in subsection (b) of section 9-601a shall not apply; the term “state office” means the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State; and the term “state officer” means the Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State. Notwithstanding any provision of this chapter to the contrary, during any regular session of the General Assembly, during any special session of the General Assembly held between the adjournment of the regular session in an odd-numbered year and the convening of the regular session in the following even-numbered year or during any reconvened session of the General Assembly held in an odd-numbered year to reconsider vetoed bills, (1) no lobbyist or political committee established by or on behalf of a lobbyist shall make or offer to make a contribution to or on behalf of, and no lobbyist shall solicit a contribution on behalf of, (A) a candidate or exploratory committee established by a candidate for nomination or election to the General Assembly or a state office, or (B) a political committee (i) established for an assembly or senatorial district, (ii) established by a member of the General Assembly or a state officer or such member or officer’s agent, or in consultation with, or at the request or suggestion of, any such member, officer or agent, or (iii) controlled by such member, officer or agent, to aid or promote the nomination or election of any candidate or candidates to the General Assembly or a state office, and (2) no such candidate or political committee shall accept such a contribution. The provisions of this subsection shall not apply to a candidate committee established by a member of the General Assembly or a candidate for nomination or election to the General Assembly, at a special election for the General Assembly, from the date on which the candidate or the chairman of the committee files the designation of a treasurer and a depository institution under section 9-602 with the State Elections Enforcement Commission, to the date on which the special election is held, inclusive, or to an exploratory committee established by a member of the General Assembly to promote his candidacy for an office other than the General Assembly.

(f) (1) A political committee established by two or more individuals under subparagraph (B) of subdivision (3) of section 9-601, other than a committee established solely for the purpose of aiding or promoting any candidate or candidates for municipal office or the success or defeat of a referendum question, shall be subject to the prohibition on acceptance of lobbyist contributions under subsection (e) of this section unless the treasurer of the committee has filed a registration statement as described in subsection (b) of section 9-605 with the State Elections Enforcement Commission, on or before November 15, 2012, for all such political committees in existence on such date, or, if the committee is not in existence on such date, not later than ten days after the organization of the committee pursuant to subsection (a) of section 9-605, and on or before November fifteenth of each even-numbered year thereafter. Such statements shall be filed even if there are no changes, additions or deletions to the registration statement previously filed with the commission. Notwithstanding the provisions of this subdivision, if an officer of the committee has changed since the last registration statement filed with the commission, such registration statement shall be filed by the chairperson of the committee.

(2) A political committee established for ongoing political activities and required pursuant to subsection (a) of section 9-603 to file statements with the commission shall be subject to the prohibition on making contributions under subsection (e) of this section unless the treasurer of the committee has filed a registration statement as described in subsection (b) of section 9-605 with the commission, on forms prescribed by the commission, on or before November 15, 2012, for all such political committees in existence on such date, or, if the committee is not in existence on such date, not later than ten days after the organization of the committee pursuant to subsection (a) of section 9-605, and on or before November fifteenth of each even-numbered year thereafter. Such statements shall be filed even if there are no changes, additions or deletions to the registration statement previously filed with the commission. Notwithstanding the provisions of this subdivision, if an officer of the committee has changed since the last registration statement filed with the commission, such registration statement shall be filed by the chairperson of the committee.

(3) The commission shall prepare a list of all such committees subject to the prohibitions under subsection (e) of this section, based upon an evaluation of registrations filed pursuant to this subsection and subsection (b) of section 9-605. Such list shall be available prior to the opening of each regular session of the General Assembly, and shall provide a copy of the list to the president pro tempore of the Senate, the speaker of the House of Representatives, the minority leader of the Senate, the minority leader of the House of Representatives and each state officer. During each such regular session, the commission shall prepare a supplemental list of committees that register after November fifteenth and are subject to such prohibitions, and the commission shall provide the supplemental list to such legislative leaders and state officers. The filing of the registration statement by the treasurer of the committee shall not impair the authority of the commission to act under section 9-7b. Any lobbyist or treasurer who acts in reliance on such lists in good faith shall have an absolute defense in any action brought under subsection (e) and this subsection, subsection (c) of section 9-604, and subsection (f) of section 9-608.

(g) No communicator lobbyist, member of the immediate family of a communicator lobbyist, or political committee established or controlled by a communicator lobbyist or a member of the immediate family of a communicator lobbyist shall make a contribution or contributions in excess of one hundred dollars to, or for the benefit of (1) an exploratory committee or a candidate committee established by a candidate for nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer, Secretary of the State, state senator or state representative, (2) a political committee established or controlled by any such candidate, (3) a legislative caucus committee or a legislative leadership committee, or (4) a party committee.

(h) On and after January 1, 2011, no communicator lobbyist, immediate family member of a communicator lobbyist, agent of a communicator lobbyist, or political committee established or controlled by a communicator lobbyist or any such immediate family member or agent shall knowingly solicit from any individual who is a member of the board of directors of, an employee of or a partner in, or who has an ownership interest of five per cent or more in, any client lobbyist that the communicator lobbyist lobbies on behalf of pursuant to the communicator lobbyist’s registration under chapter 10 (1) a contribution on behalf of a candidate committee or an exploratory committee established by a candidate for the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer, Secretary of the State, state senator or state representative, a political committee established or controlled by any such candidate, a legislative caucus committee, a legislative leadership committee or a party committee, or (2) the purchase of advertising space in a program for a fund-raising affair sponsored by a town committee, as described in subparagraph (B) of subdivision (10) of subsection (b) of section 9-601a.

(i) No communicator lobbyist or agent of such lobbyist, or member of the immediate family of a communicator lobbyist shall bundle contributions to, (1) an exploratory committee or a candidate committee established by a candidate for nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer, Secretary of the State, state senator or state representative, (2) a political committee established or controlled by any such candidate, (3) a legislative caucus committee or a legislative leadership committee, or (4) a party committee.

(j) The provisions of subsections (g), (h) and (i) of this subsection shall not apply to the campaign of a communicator lobbyist, immediate family member of a communicator lobbyist or agent of a communicator lobbyist who is a candidate for public office or to an immediate family member of a communicator lobbyist who is an elected public official.

(k) Any person who violates any provision of subsections (g), (h) and (i) of this section shall be subject to a civil penalty, imposed by the State Elections Enforcement Commission, of not more than five thousand dollars or twice the amount of any contribution donated, solicited or bundled in violation of subsection (g), (h) or (i) of this section, whichever is greater.

(P.A. 86-99, S. 13, 34; P.A. 90-267, S. 1; P.A. 91-351, S. 12, 28; P.A. 93-251, S. 1, 5; P.A. 94-132, S. 10; June 18 Sp. Sess. P.A. 97-5, S. 10, 14, 19; P.A. 99-12, S. 2, 3; P.A. 03-223, S. 8; 03-241, S. 63; Oct. 25 Sp. Sess. P.A. 05-5, S. 27–29; P.A. 06-137, S. 24, 25; P.A. 08-2, S. 8, 9; July Sp. Sess. P.A. 10-1, S. 9; P.A. 11-139, S. 5; 11-173, S. 55; P.A. 13-180, S. 12, 16, 30.)

History: P.A. 90-267 added Subsec. (e) re prohibitions on certain contributions and the soliciting of such contributions by lobbyists and political committees established by or on behalf of lobbyists, and Subsec. (f) re the implementation of such prohibitions; P.A. 91-351 amended Subsec. (a) to allow political committee to be established for one or more fund-raising events instead of a single event; P.A. 93-251 amended Subsec. (e) to provide that exclusions to term “contribution” in Sec. 9-333b(b) shall not apply for purposes of Subsecs. (e) and (f), amended Subsec. (f) to require that secretary prescribe political committee certification forms by November 15, 1994, instead of December 1, 1990, that certifications be filed by November fifteenth biennially instead of December first annually, that secretary provide political committee registration reports and copies of registrations and certifications to commission and that commission prepare supplemental list of committees registering after November fifteenth instead of December first, and added Subsec. (g) re lobbyist statements, effective July 1, 1993; P.A. 94-132 deleted Subsec. (g)(1) which had required statement to include name and address of persons on whose behalf one was a lobbyist and renumbered Subdivs. (2) and (3) as (1) and (2); June 18 Sp. Sess. P.A. 97-5 amended Subsec. (e) by defining “state office” and “state officer” and applied provisions of Subsecs. (e) and (f) to state officers, effective July 1, 1997, and amended Subsec. (g)(1) by repealing reporting of ticket purchases in connection with fund-raising events, effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; P.A. 99-12 amended Subsec. (d) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) prohibiting authorization of use of public funds for candidate promotional campaigns or advertisements, effective January 1, 2000; P.A. 03-223 amended Subsec. (a) to require distribution of funds to be made to each candidate committee not later than 14 days after the event, effective July 1, 2003; P.A. 03-241 amended Subsec. (d)(2) by inserting “movie theater, billboard, bus poster,” and by making a technical change, effective July 1, 2003; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (d)(2) by changing “five-month” to “twelve-month” and added Subsec. (d)(3) re exclusion from term “public funds”, effective January 1, 2006, and applicable to elections held on or after that date, and amended Subsec. (g) by deleting definition of “immediate family” and changing “Secretary of the State” to “State Elections Enforcement Commission”, and added Subsecs. (h) and (i) prohibiting contributions by communicator lobbyists, their immediate family members and political committees established or controlled by communicator lobbyists or such immediate family members, and prohibiting solicitations by such lobbyists, family members and political committees and agents of such lobbyists and political committees established or controlled by such agents, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsec. (i) to designate Subdiv. (2) as new Subsec. (j) re exceptions to prohibition, inserting therein “or to an immediate family member of a communicator lobbyist who is an elected public official”, and Subdiv. (3) as new Subsec. (k) re civil penalty for violation of prohibition, inserting therein “donated or”, and made technical changes, effective December 31, 2006, and applicable to elections held on or after that date, and further amended section to delete former Subsec. (g) and redesignate Subsecs. (h) to (k), inclusive, as Subsecs. (g) to (j), inclusive, and make technical changes, effective October 1, 2007; Sec. 9-333l transferred to Sec. 9-610 in 2007; P.A. 08-2 amended Subsec. (h) to designate existing provisions re contribution solicitation as Subdiv. (1) and add Subdiv. (2) re purchase of advertising space in program for a fund-raising affair sponsored by a town committee, effective April 7, 2008, and amended Subsecs. (e) and (f) to change references from “lobbyist” to “client lobbyist” and “Secretary of the State” to “State Elections Enforcement Commission” and, in Subsec. (f), to replace “on behalf of” with “controlled by” and “1994” with “2008” and eliminate requirement for Secretary of the State to provide political committee registration report to State Elections Enforcement Commission, effective October 1, 2008; July Sp. Sess. P.A. 10-1 amended Subsecs. (e) and (f) by replacing references to client lobbyists with references to lobbyists, amended Subsec. (g) by permitting contributions by communicator lobbyists that do not exceed $100, amended Subsec. (h) by eliminating prohibition on solicitation and adding solicitation restrictions effective on and after January 1, 2011, added new Subsec. (i) prohibiting bundling, redesignated existing Subsecs. (i) and (j) as Subsecs. (j) and (k) and added references to bundling and Subsec. (i) therein, and made technical changes in Subsecs. (d) and (h), effective August 13, 2010; P.A. 11-139 made a technical change in Subsec. (e), effective July 8, 2011; P.A. 11-173 amended Subsec. (f) by dividing existing provisions into Subdivs. (1) to (3) and by making technical changes, amended Subsec. (f)(1) and (3) by replacing language re certification with language re registration and amended Subsec. (f)(2) by adding language re filing of statements, effective July 13, 2011; P.A. 13-180 amended Subsec. (b) to add provisions allowing for reimbursement of shared expenses and amended Subsec. (f)(1) and (2) by adding provisions re change of officer and replacing “campaign treasurer” with “treasurer”, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” and “deputy campaign treasurer” were changed editorially by the Revisors to “treasurer” and “deputy treasurer”, respectively, in Subsecs. (a), (e) and (f)(3), effective June 18, 2013.



Section 9-611 - (Formerly Sec. 9-333m). Limits on contributions made by individuals to candidate committees, exploratory committees. When contributions by personal check or credit card required. Contributions by individuals less than eighteen years of age.

(a) No individual shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate’s campaign for nomination at a primary, or any candidate’s campaign for election, to the office of (1) Governor, in excess of three thousand five hundred dollars; (2) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of two thousand dollars; (3) chief executive officer of a town, city or borough, in excess of one thousand dollars; (4) state senator or probate judge, in excess of one thousand dollars; or (5) state representative or any other office of a municipality not previously included in this subsection, in excess of two hundred fifty dollars. The limits imposed by this subsection shall be applied separately to primaries and elections.

(b) (1) No individual shall make a contribution or contributions to, or for the benefit of, an exploratory committee, in excess of three hundred seventy-five dollars, if the candidate establishing the exploratory committee certifies on the statement of organization for the exploratory committee pursuant to subsection (c) of section 9-604 that the candidate will not be a candidate for the office of state representative. No individual shall make a contribution or contributions to, or for the benefit of, any exploratory committee, in excess of two hundred fifty dollars, if the candidate establishing the exploratory committee does not so certify.

(2) No individual shall make a contribution or contributions to, or for the benefit of, a political committee formed by a slate of candidates in a primary for the office of justice of the peace, in excess of two hundred fifty dollars.

(c) No individual shall make contributions to such candidates or committees which in the aggregate exceed thirty thousand dollars for any single election and primary preliminary to such election.

(d) No individual shall make a contribution to any candidate or committee, other than a contribution in kind, in excess of one hundred dollars except by personal check or credit card of that individual.

(e) No individual who is less than eighteen years of age shall make a contribution or contributions, in excess of thirty dollars to, for the benefit of, or pursuant to the authorization or request of: (1) A candidate or a committee supporting or opposing any candidate’s campaign for nomination at a primary to any office; (2) a candidate or a committee supporting or opposing any candidate’s campaign for election to any office; (3) an exploratory committee; (4) any other political committee in any calendar year; or (5) a party committee in any calendar year. Notwithstanding any provision of subdivision (2) of section 9-7b, any individual who is less than eighteen years of age who violates any provision of this subsection shall not be subject to the provisions of subdivision (2) of section 9-7b.

(P.A. 86-99, S. 14, 34; 86-240, S. 6, 12; P.A. 91-351, S. 13, 28; P.A. 92-246, S. 1, 5; June 18 Sp. Sess. P.A. 97-5, S. 13, 19; P.A. 00-99, S. 34, 154; P.A. 02-130, S. 10; P.A. 03-241, S. 13; Oct. 25 Sp. Sess. P.A. 05-5, S. 30; P.A. 07-1, S. 2; P.A. 13-180, S. 19.)

History: P.A. 86-240 limited contributions by individuals to candidates for nomination or election to any municipal office other than chief executive officer to $250; P.A. 91-351 inserted new Subsec. (b) re additional allowable contributions to candidate committee which is solely financing convention delegate slate and relettered former Subsecs. (b) and (c) as (c) and (d); P.A. 92-246 added Subsec. (e) requiring certain contributions by individuals to be by personal check; June 18 Sp. Sess. P.A. 97-5 added Subsec. (f) re restrictions on contributions by individuals less than 16 years of age, effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; P.A. 00-99 deleted reference to sheriff in Subsec. (a), effective December 1, 2000; P.A. 02-130 amended Subsec. (e) to allow a contribution in excess of $100 to be made by credit card, effective January 1, 2003, and applicable to primaries and elections held on or after said date; P.A. 03-241 deleted former Subsec. (b) re convention delegate primaries, redesignated existing Subsecs. (c) to (f) as Subsecs. (b) to (c), and amended redesignated Subsec. (b) by substituting “office of justice of the peace” for “position of delegate to the same convention”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by increasing contribution limit for office of Governor from $2,500 to $3,500, for other state offices from $1,500 to $2,000, and for office of state senator or probate judge from $500 to $1,000, and amended Subsec. (b) by dividing existing provisions into Subdivs. (1) and (2), amending Subdiv. (1) to increase limit on contributions to exploratory committee from $250 to $375 for candidate certifying that candidate will not be candidate for office of state representative, and making a conforming change in Subdiv. (2), effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333m transferred to Sec. 9-611 in 2007; P.A. 07-1 amended Subsec. (e) to change “sixteen” to “eighteen” years of age, effective February 8, 2007; P.A. 13-180 amended Subsec. (c) by changing maximum aggregate contribution from $15,000 to $30,000 and making a technical change, effective June 18, 2013.



Section 9-612 - (Formerly Sec. 9-333n). Other contributions by individuals. Principals of investment services firms, state contractors, principals of state contractors, prospective state contractors or principals of prospective state contractors. Lists. Subcontracts study. State officials or employees. Legislative caucus staff members.

(a) No individual shall make a contribution or contributions in any one calendar year in excess of ten thousand dollars to the state central committee of any party, or for the benefit of such committee pursuant to its authorization or request; or two thousand dollars to a town committee of any political party, or for the benefit of such committee pursuant to its authorization or request; or two thousand dollars to a legislative caucus committee or legislative leadership committee, or one thousand dollars to any other political committee other than (1) a political committee formed solely to aid or promote the success or defeat of a referendum question, (2) an exploratory committee, (3) a political committee established by an organization, or for the benefit of such committee pursuant to its authorization or request, or (4) a political committee formed by a slate of candidates in a primary for the office of justice of the peace of the same town.

(b) No individual shall make a contribution to a political committee established by an organization which receives its funds from the organization’s treasury. With respect to a political committee established by an organization which has complied with the provisions of subsection (b) or (c) of section 9-614, and has elected to receive contributions, no individual other than a member of the organization may make contributions to the committee, in which case the individual may contribute not more than seven hundred fifty dollars in any one calendar year to such committee or for the benefit of such committee pursuant to its authorization or request.

(c) In no event may any individual make contributions to a candidate committee and a political committee formed solely to support one candidate other than an exploratory committee or for the benefit of a candidate committee and a political committee formed solely to support one candidate pursuant to the authorization or request of any such committee, in an amount which in the aggregate is in excess of the maximum amount which may be contributed to the candidate.

(d) Any individual may make unlimited contributions or expenditures to aid or promote the success or defeat of any referendum question, provided any individual who makes an expenditure or expenditures in excess of one thousand dollars to promote the success or defeat of any referendum question shall file statements according to the same schedule and in the same manner as is required of a treasurer of a political committee under section 9-608.

(e) (1) As used in this subsection and subsection (f) of section 9-608, (A) “investment services” means investment legal services, investment banking services, investment advisory services, underwriting services, financial advisory services or brokerage firm services, and (B) “principal of an investment services firm” means (i) an individual who is a director of or has an ownership interest in an investment services firm to which the State Treasurer pays compensation, expenses or fees or issues a contract, except for an individual who owns less than five per cent of the shares of an investment services firm, (ii) an individual who is employed by such an investment services firm as president, treasurer, or executive vice president, (iii) an employee of such an investment services firm who has managerial or discretionary responsibilities with respect to any investment services provided to the State Treasurer, (iv) the spouse or a dependent child who is eighteen years of age or older of an individual described in this subparagraph, or (v) a political committee established or controlled by an individual described in this subparagraph.

(2) No principal of an investment services firm shall make a contribution to, or solicit contributions on behalf of, an exploratory committee or candidate committee established by a candidate for nomination or election to the office of State Treasurer during the term of office of the State Treasurer who pays compensation, expenses or fees or issues a contract to such firm. The provisions of this subdivision shall apply only to contributions and the solicitation of contributions that are not prohibited under subdivision (2) of subsection (f) of this section.

(3) Neither the State Treasurer, the Deputy State Treasurer, any unclassified employee of the office of the State Treasurer acting on behalf of the State Treasurer or Deputy State Treasurer, any candidate for the office of State Treasurer, any member of the Investment Advisory Council established under section 3-13b nor any agent of any such candidate may knowingly, wilfully or intentionally solicit contributions on behalf of an exploratory committee or candidate committee established by a candidate for nomination or election to any public office, a political committee or a party committee, from a principal of an investment services firm. The provisions of this subdivision shall apply only to contributions and the solicitation of contributions that are not prohibited under subdivision (3) of subsection (f) of this section.

(4) No member of the Investment Advisory Council appointed under section 3-13b shall make a contribution to, or solicit contributions on behalf of, an exploratory committee or candidate committee established by a candidate for nomination or election to the office of State Treasurer.

(5) The provisions of this subsection shall not restrict an individual from establishing an exploratory or candidate committee or from soliciting for and making contributions to a town committee or political committee that the candidate has designated in accordance with subsection (b) of section 9-604, for the financing of the individual’s own campaign or from soliciting contributions for such committees from persons not prohibited from making contributions under this subsection.

(f) (1) As used in this subsection and subsections (g) and (h) of this section:

(A) “Quasi-public agency” has the same meaning as provided in section 1-120.

(B) “State agency” means any office, department, board, council, commission, institution or other agency in the executive or legislative branch of state government.

(C) “State contract” means an agreement or contract with the state or any state agency or any quasi-public agency, let through a procurement process or otherwise, having a value of fifty thousand dollars or more, or a combination or series of such agreements or contracts having a value of one hundred thousand dollars or more in a calendar year, for (i) the rendition of services, (ii) the furnishing of any goods, material, supplies, equipment or any items of any kind, (iii) the construction, alteration or repair of any public building or public work, (iv) the acquisition, sale or lease of any land or building, (v) a licensing arrangement, or (vi) a grant, loan or loan guarantee. “State contract” does not include any agreement or contract with the state, any state agency or any quasi-public agency that is exclusively federally funded, an education loan, a loan to an individual for other than commercial purposes or any agreement or contract between the state or any state agency and the United States Department of the Navy or the United States Department of Defense.

(D) “State contractor” means a person, business entity or nonprofit organization that enters into a state contract. Such person, business entity or nonprofit organization shall be deemed to be a state contractor until December thirty-first of the year in which such contract terminates. “State contractor” does not include a municipality or any other political subdivision of the state, including any entities or associations duly created by the municipality or political subdivision exclusively amongst themselves to further any purpose authorized by statute or charter, or an employee in the executive or legislative branch of state government or a quasi-public agency, whether in the classified or unclassified service and full or part-time, and only in such person’s capacity as a state or quasi-public agency employee.

(E) “Prospective state contractor” means a person, business entity or nonprofit organization that (i) submits a response to a state contract solicitation by the state, a state agency or a quasi-public agency, or a proposal in response to a request for proposals by the state, a state agency or a quasi-public agency, until the contract has been entered into, or (ii) holds a valid prequalification certificate issued by the Commissioner of Administrative Services under section 4a-100. “Prospective state contractor” does not include a municipality or any other political subdivision of the state, including any entities or associations duly created by the municipality or political subdivision exclusively amongst themselves to further any purpose authorized by statute or charter, or an employee in the executive or legislative branch of state government or a quasi-public agency, whether in the classified or unclassified service and full or part-time, and only in such person’s capacity as a state or quasi-public agency employee.

(F) “Principal of a state contractor or prospective state contractor” means (i) any individual who is a member of the board of directors of, or has an ownership interest of five per cent or more in, a state contractor or prospective state contractor, which is a business entity, except for an individual who is a member of the board of directors of a nonprofit organization, (ii) an individual who is employed by a state contractor or prospective state contractor, which is a business entity, as president, treasurer or executive vice president, (iii) an individual who is the chief executive officer of a state contractor or prospective state contractor, which is not a business entity, or if a state contractor or prospective state contractor has no such officer, then the officer who duly possesses comparable powers and duties, (iv) an officer or an employee of any state contractor or prospective state contractor who has managerial or discretionary responsibilities with respect to a state contract, (v) the spouse or a dependent child who is eighteen years of age or older of an individual described in this subparagraph, or (vi) a political committee established or controlled by an individual described in this subparagraph or the business entity or nonprofit organization that is the state contractor or prospective state contractor.

(G) “Dependent child” means a child residing in an individual’s household who may legally be claimed as a dependent on the federal income tax return of such individual.

(H) “Managerial or discretionary responsibilities with respect to a state contract” means having direct, extensive and substantive responsibilities with respect to the negotiation of the state contract and not peripheral, clerical or ministerial responsibilities.

(I) “Rendition of services” means the provision of any service to a state agency or quasi-public agency in exchange for a fee, remuneration or compensation of any kind from the state or through an arrangement with the state.

(J) “State contract solicitation” means a request by a state agency or quasi-public agency, in whatever form issued, including, but not limited to, an invitation to bid, request for proposals, request for information or request for quotes, inviting bids, quotes or other types of submittals, through a competitive procurement process or another process authorized by law waiving competitive procurement.

(K) “Subcontractor” means any person, business entity or nonprofit organization that contracts to perform part or all of the obligations of a state contractor’s state contract. Such person, business entity or nonprofit organization shall be deemed to be a subcontractor until December thirty-first of the year in which the subcontract terminates. “Subcontractor” does not include (i) a municipality or any other political subdivision of the state, including any entities or associations duly created by the municipality or political subdivision exclusively amongst themselves to further any purpose authorized by statute or charter, or (ii) an employee in the executive or legislative branch of state government or a quasi-public agency, whether in the classified or unclassified service and full or part-time, and only in such person’s capacity as a state or quasi-public agency employee.

(L) “Principal of a subcontractor” means (i) any individual who is a member of the board of directors of, or has an ownership interest of five per cent or more in, a subcontractor, which is a business entity, except for an individual who is a member of the board of directors of a nonprofit organization, (ii) an individual who is employed by a subcontractor, which is a business entity, as president, treasurer or executive vice president, (iii) an individual who is the chief executive officer of a subcontractor, which is not a business entity, or if a subcontractor has no such officer, then the officer who duly possesses comparable powers and duties, (iv) an officer or an employee of any subcontractor who has managerial or discretionary responsibilities with respect to a subcontract with a state contractor, (v) the spouse or a dependent child who is eighteen years of age or older of an individual described in this subparagraph, or (vi) a political committee established or controlled by an individual described in this subparagraph or the business entity or nonprofit organization that is the subcontractor.

(2) (A) No state contractor, prospective state contractor, principal of a state contractor or principal of a prospective state contractor, with regard to a state contract or a state contract solicitation with or from a state agency in the executive branch or a quasi-public agency or a holder, or principal of a holder, of a valid prequalification certificate, shall make a contribution to, or, on and after January 1, 2011, knowingly solicit contributions from the state contractor’s or prospective state contractor’s employees or from a subcontractor or principals of the subcontractor on behalf of (i) an exploratory committee or candidate committee established by a candidate for nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer, (ii) a political committee authorized to make contributions or expenditures to or for the benefit of such candidates, or (iii) a party committee;

(B) No state contractor, prospective state contractor, principal of a state contractor or principal of a prospective state contractor, with regard to a state contract or a state contract solicitation with or from the General Assembly or a holder, or principal of a holder, of a valid prequalification certificate, shall make a contribution to, or, on and after January 1, 2011, knowingly solicit contributions from the state contractor’s or prospective state contractor’s employees or from a subcontractor or principals of the subcontractor on behalf of (i) an exploratory committee or candidate committee established by a candidate for nomination or election to the office of state senator or state representative, (ii) a political committee authorized to make contributions or expenditures to or for the benefit of such candidates, or (iii) a party committee;

(C) If a state contractor or principal of a state contractor makes or solicits a contribution as prohibited under subparagraph (A) or (B) of this subdivision, as determined by the State Elections Enforcement Commission, the contracting state agency or quasi-public agency may, in the case of a state contract executed on or after February 8, 2007, void the existing contract with such contractor, and no state agency or quasi-public agency shall award the state contractor a state contract or an extension or an amendment to a state contract for one year after the election for which such contribution is made or solicited unless the commission determines that mitigating circumstances exist concerning such violation. No violation of the prohibitions contained in subparagraph (A) or (B) of this subdivision shall be deemed to have occurred if, and only if, the improper contribution is returned to the principal by the later of thirty days after receipt of such contribution by the recipient committee treasurer or the filing date that corresponds with the reporting period in which such contribution was made;

(D) If a prospective state contractor or principal of a prospective state contractor makes or solicits a contribution as prohibited under subparagraph (A) or (B) of this subdivision, as determined by the State Elections Enforcement Commission, no state agency or quasi-public agency shall award the prospective state contractor the contract described in the state contract solicitation or any other state contract for one year after the election for which such contribution is made or solicited unless the commission determines that mitigating circumstances exist concerning such violation. The Commissioner of Administrative Services shall notify applicants of the provisions of this subparagraph and subparagraphs (A) and (B) of this subdivision during the prequalification application process; and

(E) The State Elections Enforcement Commission shall make available to each state agency and quasi-public agency a written notice advising state contractors and prospective state contractors of the contribution and solicitation prohibitions contained in subparagraphs (A) and (B) of this subdivision. Such notice shall: (i) Direct each state contractor and prospective state contractor to inform each individual described in subparagraph (F) of subdivision (1) of this subsection, with regard to such state contractor or prospective state contractor, about the provisions of subparagraph (A) or (B) of this subdivision, whichever is applicable, and this subparagraph; (ii) inform each state contractor and prospective state contractor of the civil and criminal penalties that could be imposed for violations of such prohibitions if any such contribution is made or solicited; (iii) inform each state contractor and prospective state contractor that, in the case of a state contractor, if any such contribution is made or solicited, the contract may be voided; (iv) inform each state contractor and prospective state contractor that, in the case of a prospective state contractor, if any such contribution is made or solicited, the contract described in the state contract solicitation shall not be awarded, unless the commission determines that mitigating circumstances exist concerning such violation; and (v) inform each state contractor and prospective state contractor that the state will not award any other state contract to anyone found in violation of such prohibitions for a period of one year after the election for which such contribution is made or solicited, unless the commission determines that mitigating circumstances exist concerning such violation. Each state agency and quasi-public agency shall distribute such notice to the chief executive officer of its contractors and prospective state contractors, or an authorized signatory to a state contract, and shall obtain a written acknowledgement of the receipt of such notice.

(3) (A) On and after December 31, 2006, neither the Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer, any candidate for any such office nor any agent of any such official or candidate shall knowingly, wilfully or intentionally solicit contributions on behalf of an exploratory committee or candidate committee established by a candidate for nomination or election to any public office, a political committee or a party committee, from a person who he or she knows is prohibited from making contributions, including a principal of a state contractor or prospective state contractor with regard to a state contract solicitation with or from a state agency in the executive branch or a quasi-public agency or a holder of a valid prequalification certificate.

(B) On and after December 31, 2006, neither a member of the General Assembly, any candidate for any such office nor any agent of any such official or candidate shall knowingly, wilfully or intentionally solicit contributions on behalf of an exploratory committee or candidate committee established by a candidate for nomination or election to any public office, a political committee or a party committee, from a person who he or she knows is prohibited from making contributions, including a principal of a state contractor or prospective state contractor with regard to a state contract solicitation with or from the General Assembly or a holder of a valid prequalification certificate.

(4) The provisions of this subsection shall not apply to the campaign of a principal of a state contractor or prospective state contractor or to a principal of a state contractor or prospective state contractor who is an elected public official.

(5) Each state contractor and prospective state contractor shall make reasonable efforts to comply with the provisions of this subsection. If the State Elections Enforcement Commission determines that a state contractor or prospective state contractor has failed to make reasonable efforts to comply with this subsection, the commission may impose civil penalties against such state contractor or prospective state contractor in accordance with subsection (a) of section 9-7b.

(g) (1) Not later than thirty days after February 8, 2007, each state agency and quasi-public agency shall prepare and forward to the State Elections Enforcement Commission, on a form prescribed by said commission, a list of the names of the state contractors and prospective state contractors with which such agency is a party to a contract, and any state contract solicitations or prequalification certificates issued by the agency. Not less than once per month, each state agency and quasi-public agency shall forward to said commission, on a form prescribed by the commission, any changes additions or deletions to said lists, not later than the fifteenth day of the month.

(2) Not later than sixty days after February 8, 2007, the State Elections Enforcement Commission shall (A) compile a master list of state contractors and prospective state contractors for all state agencies and quasi-public agencies, based on the information received under subdivision (1) of this subsection, (B) publish the master list on the commission’s Internet web site, and (C) provide copies of the master list to treasurers upon request. The commission shall update the master list every month.

(h) The State Contracting Standards Board shall study subcontracts for state contracts and, not later than February 1, 2010, submit proposed legislation for extending the provisions of this subsection to such subcontracts to the joint standing committee of the General Assembly having cognizance of matters relating to elections.

(i) (1) As used in this subsection:

(A) “Quasi-public agency” has the same meaning as provided in section 1-120.

(B) “Unclassified service” has the same meaning as provided in section 5-196.

(2) On and after December 31, 2006:

(A) No executive head of a state agency in the executive branch, executive head of a quasi-public agency, deputy of any such executive head, other full-time official or employee of any such state agency or quasi-public agency who is appointed by the Governor, other full-time official or employee of any such state agency or quasi-public agency who is in the unclassified service, or member of the immediate family of any such person, shall make a contribution or contributions (i) to, or for the benefit of, any candidate’s campaign for nomination at a primary or election to the office of Governor or Lieutenant Governor, in excess of one hundred dollars for each such campaign, or (ii) to a political committee established by any such candidate, in excess of one hundred dollars in any calendar year;

(B) No official or employee of the office of the Attorney General, State Comptroller, Secretary of the State or State Treasurer who is in the unclassified service, or member of the immediate family of any such person, shall make a contribution or contributions (i) to, or for the benefit of, any candidate’s campaign for nomination at a primary or election to the office in which such official or employee serves, in excess of one hundred dollars for each such campaign, or (ii) to a political committee established by any such candidate, in excess of one hundred dollars in any calendar year; and

(C) No member of a caucus staff for a major party in the Senate or House of Representatives, or member of the immediate family of such person, shall make a contribution or contributions (i) to, or for the benefit of, any candidate’s campaign for nomination at a primary or election to the office of state senator or state representative, in excess of one hundred dollars for each such campaign, (ii) to a political committee established by any such candidate, in excess of one hundred dollars in any calendar year, or (iii) to a legislative caucus committee or a legislative leadership committee, in excess of one hundred dollars in any calendar year.

(P.A. 86-99, S. 15, 34; P.A. 91-351, S. 14, 19, 28; P.A. 95-188, S. 2; June 18 Sp. Sess. P.A. 97-5, S. 12, 19; P.A. 00-43, S. 18, 19; P.A. 02-130, S. 11; P.A. 03-241, S. 14; Oct. 25 Sp. Sess. P.A. 05-5, S. 31, 32; P.A. 06-137, S. 26, 28; P.A. 07-1, S. 1; 07-202, S. 9; P.A. 08-2, S. 10–12; P.A. 09-234, S. 13; P.A. 10-187, S. 6; July Sp. Sess. P.A. 10-1, S. 10; June 12 Sp. Sess. P.A. 12-2, S. 51; P.A. 13-180, S. 7.)

History: P.A. 91-351 added Subsec. (a)(4) to provide that $1,000 limit does not apply to contributions to political committee formed by delegate slates and inserted “or position” in Subsec. (e); P.A. 95-188 added Subsec. (f) re contributions for candidates for Treasurer by “investment services” firms or individuals associated with such firms; June 18 Sp. Sess. P.A. 97-5 amended Subsec. (d) by requiring individuals who make expenditures in excess of $1,000 re referendum to file statements inserting “acting alone”, substituting “candidate, agent of the candidate, or committee” for “other person”, substituting “to promote the success or defeat of” for “for the benefit of” and requiring individuals who make independent campaign-related expenditures in excess of $1,000 to file statements, effective July 1, 1997, and applicable to elections and primaries held on or after January 1, 1998; P.A. 00-43 amended Subsec. (f) by designating existing provisions as Subdivs. (1) and (2) and adding Subdivs. (3) to (5), inclusive, re campaign contributions by members of the Investment Advisory Council and persons or firms doing business with the Treasurer, effective May 3, 2000; P.A. 02-130 substantially revised Subsec. (f) re restrictions applicable to principals of investment services firms, the State Treasurer, certain other public officials and employees, and candidates for the office of State Treasurer and agents of such candidates, and made technical and conforming changes in said Subsec., effective May 10, 2002; P.A. 03-241 amended Subsec. (a) by making a technical change and substituting “office of justice of the peace of the same town” for “position of delegate to the same convention”, effective January 1, 2004, and applicable to primaries and elections held on or after that date; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by establishing a $1,000 limit on contributions to a legislative caucus committee or legislative leadership committee and reducing limit on contributions to other political committees from $1,000 to $750, amended Subsec. (b) to increase limit on contributions to political committee established by organization from $500 to $750, amended Subsec. (e) by designating existing provisions as Subdiv. (1), making a conforming change therein, and adding Subdivs. (2) to (5) re reporting of independent expenditures to promote success or defeat of candidate for state or General Assembly office, complaints re such reporting and enforcement of requirement for such reporting, and amended Subsec. (f) by providing that Subdivs. (2) and (3) apply only to contributions and solicitations not prohibited under Subsec. (g)(2) and (3) and deleting provision that prohibition in Subdiv. (3) shall not apply to State Treasurer establishing exploratory or candidate committee for any other public office, effective December 31, 2006, and applicable to elections held on or after that date, and added Subsecs. (g) re prohibitions on principal of state contractor or prospective state contractor making or soliciting contributions and on state elected official, candidate or agent or General Assembly member, candidate or agent soliciting contributions from any such principal, (h) re requirements for compiling and distributing master list of principals of state contractors and prospective state contractors, (i) re State Elections Enforcement Commission study of subcontracts for state contracts and (j) re $100 limit on contributions by specified state and General Assembly officials and employees and their immediate family members, effective December 7, 2005; P.A. 06-137 amended Subsec. (h)(1) to authorize state agencies to designate the commission to obtain information needed to prepare the required lists, and amended Subsec. (i) to change the date for submission of the State Elections Enforcement Commission’s proposed legislation from not later than February 1, 2007, to not later than February 1, 2009, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333n transferred to Sec. 9-612 in 2007; P.A. 07-1 amended Subsec. (f)(1) to redefine “principal of an investment services firm”, amended Subsec. (f)(3) to require the knowing, wilful or intentional solicitation of contributions, amended Subsec. (f)(5) to include exception for soliciting or making contributions to a town or political committee, amended Subsec. (g)(1)(B) to remove reference to judicial branch, amended Subsec. (g)(1)(C) to redefine “state contract”, amended Subsec. (g)(1)(D) to redefine “state contractor”, amended Subsec. (g)(1)(E) to redefine “prospective state contractor”, amended Subsec. (g)(1)(F) to redefine “principal of a state contractor or prospective state contractor”, added Subsec. (g)(1)(G) to (J) defining “dependent child”, “managerial or discretionary responsibilities with respect to a state contract”, “rendition of services” and “state contract solicitation”, amended Subsec. (g)(2) and (3) to make technical and conforming changes, added Subsec. (g)(5) re reasonable efforts to comply with provisions of subsection, and amended Subsec. (h) to change “July 1, 2006” to “thirty days after February 8, 2007” and make technical and conforming changes, effective February 8, 2007; P.A. 07-202 amended Subsec. (g)(2)(D) to require Commissioner of Administrative Services to notify applicants of requirements of subdivision during prequalification application process, effective July 10, 2007; P.A. 08-2 amended Subsec. (g)(2)(A) and (B) to add references to state contract solicitation, amended Subsec. (g)(4) to replace former provisions with exception for campaign of principal of state contractor or prospective state contractor who is elected public official and amended Subsec. (i) to require State Contracting Standards Board to conduct study by February 1, 2010, instead of State Elections Enforcement Commission conducting study by February 1, 2009, effective April 7, 2008; P.A. 09-234 redefined “state contract” in Subsec. (g)(1)(C) to exclude agreements or contracts between the state or any state agency and the United States Department of the Navy or the United States Department of Defense, effective July 9, 2009; P.A. 10-187 amended Subsec. (e) by eliminating references to “person”, adding references to “individual, entity or committee”, changing reporting period from 20 days to 90 days prior to primary or election and making conforming and technical changes and, in Subdiv. (1), by permitting individuals, entities or committees to make unlimited independent expenditures and providing that $1,000 trigger be an aggregate amount and, in Subdiv. (2), by requiring electronic filing of reports and, in Subdiv. (3), by replacing former Subpara. (B) re coordinated expenditure with new Subpara. (B) re independent expenditure and adding Subpara. (C) re compliance, effective June 8, 2010; July Sp. Sess. P.A. 10-1 amended Subsec. (g) by adding Subparas. (K) and (L) defining “subcontractor” and “principal of a subcontractor” in Subdiv. (1) and by eliminating prohibition on solicitation, adding solicitation restrictions effective on and after January 1, 2011, and making technical changes in Subdiv. (2), effective August 13, 2010; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsec. (g)(2); P.A. 13-180 amended Subsec. (a) by changing $5,000 to $10,000 re maximum contributions to state central committee, changing $1,000 to $2,000 re maximum contributions to town committee, changing $1,000 to $2,000 re maximum contributions to legislative caucus committee or legislative leadership committee, and changing $750 to $1,000 re maximum contributions to any political committee other than those described in Subdivs. (1) to (4), deleted former Subsec. (e) re independent expenditures, redesignated existing Subsecs. (f) to (j) as Subsecs. (e) to (i), replaced “campaign treasurer” with “treasurer” in Subsec. (d) and in redesignated Subsec. (g)(2) and made conforming changes, effective June 18, 2013.



Section 9-613 - (Formerly Sec. 9-333o). Business entities.

(a) Contributions or expenditures for candidate or party prohibited. No business entity shall make any contributions or expenditures to, or for the benefit of, any candidate’s campaign for election to any public office or position subject to this chapter or for nomination at a primary for any such office or position, or to promote the defeat of any candidate for any such office or position. No business entity shall make any other contributions or expenditures to promote the success or defeat of any political party, except as provided in subsection (b) of this section. No business entity shall establish more than one political committee. A political committee shall be deemed to have been established by a business entity if the initial disbursement or contribution to the committee is made under subsection (b) of this section or by an officer, director, owner, limited or general partner or holder of stock constituting five per cent or more of the total outstanding stock of any class of the business entity.

(b) Transfers or disbursements to political committee. A business entity may make reasonable and necessary transfers or disbursements to or for the benefit of a political committee established by such business entity, for the administration of, or solicitation of contributions to, such political committee. Nonmonetary contributions by a business entity which are incidental in nature and are directly attributable to the administration of such political committee shall be exempt from the reporting requirements of this chapter.

(c) Contributions or expenditures for referendum. The provisions of this section shall not preclude a business entity from making contributions or expenditures to promote the success or defeat of a referendum question.

(d) Contribution limits for particular offices. A political committee organized by a business entity shall not make a contribution or contributions to or for the benefit of any candidate’s campaign for nomination at a primary or any candidate’s campaign for election to the office of: (1) Governor, in excess of five thousand dollars; (2) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of three thousand dollars; (3) state senator, probate judge or chief executive officer of a town, city or borough, in excess of one thousand five hundred dollars; (4) state representative, in excess of seven hundred fifty dollars; or (5) any other office of a municipality not included in subdivision (3) of this subsection, in excess of three hundred seventy-five dollars. The limits imposed by this subsection shall apply separately to primaries and elections and contributions by any such committee to candidates designated in this subsection shall not exceed one hundred thousand dollars in the aggregate for any single election and primary preliminary thereto. Contributions to such committees shall also be subject to the provisions of section 9-618 in the case of committees formed for ongoing political activity or section 9-619 in the case of committees formed for a single election or primary.

(e) Contributions to political committees and party committees. No political committee organized by a business entity shall make a contribution or contributions to (1) a state central committee of a political party, in excess of seven thousand five hundred dollars in any calendar year, (2) a town committee of any political party, in excess of one thousand five hundred dollars in any calendar year, (3) an exploratory committee in excess of three hundred seventy-five dollars, or (4) any other kind of political committee, in excess of two thousand dollars in any calendar year.

(f) Contributions for candidate for State Treasurer. As used in this subsection, “investment services” means investment legal services, investment banking services, investment advisory services, underwriting services, financial advisory services or brokerage firm services. No political committee established by a firm which provides investment services and to which the State Treasurer pays compensation, expenses or fees or issues a contract shall make a contribution to, or solicit contributions on behalf of, an exploratory committee or candidate committee established by a candidate for nomination or election to the office of State Treasurer during the term of office of the State Treasurer who does business with such firm.

(g) Independent expenditures. Notwithstanding the provisions of this section, a corporation, cooperative association, limited partnership, professional association, limited liability company or limited liability partnership, whether formed in this state or any other, acting alone, may make independent expenditures.

(P.A. 86-99, S. 16, 34; 86-240, S. 7, 12; P.A. 91-351, S. 15, 28; P.A. 95-188, S. 3; P.A. 00-99, S. 35, 154; P.A. 02-130, S. 12; Oct. 25 Sp. Sess. P.A. 05-5, S. 33; P.A. 10-187, S. 7.)

History: P.A. 86-240 amended Subsec. (d) to limit contributions by political committee organized by a business entity to candidate for nomination or election to at-large municipal office other than chief executive officer to $250; P.A. 91-351 inserted references to “position” in Subsec. (a); P.A. 95-188 added Subsec. (f) re contributions for candidates for Treasurer by “investment services” firms or individuals associated with such firms; P.A. 00-99 deleted Subsec. (d)(3) re sheriffs and renumbered Subdivs. (4) to (6) as Subdivs. (3) to (5), effective December 1, 2000; P.A. 02-130 amended Subsec. (f) by replacing “legal services” with “investment legal services” and making technical changes, effective May 10, 2002; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by making technical changes, prohibiting business entity from establishing more than one political committee and adding provision re when political committee deemed established by business entity, amended Subsec. (d) by increasing contribution limit for office of state senator, probate judge or municipal chief executive officer from $1,000 to $1,500, for office of state representative from $500 to $750, and for any other office of a municipality from $250 to $375 and by deleting exploratory committee contribution limit, and amended Subsec. (e) by deleting provision allowing political committee established by business entity to make unlimited contributions to another such political committee, establishing $7,500 limit on contributions to state central committee and $1,500 limit on contributions to town committee and increasing limit on contributions to exploratory committee from $250 to $375, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333o transferred to Sec. 9-613 in 2007; P.A. 10-187 added Subsec. (g) re independent expenditures, effective June 8, 2010.



Section 9-614 - (Formerly Sec. 9-333p). Organizations.

(a) Formation of political committee. Method of funding. An organization may make contributions or expenditures, other than those made to promote the success or defeat of a referendum question, only by first forming its own political committee. The political committee shall then be authorized to receive funds exclusively from the organization’s treasury or from voluntary contributions made by its members, but not both, from another political committee or, from a candidate committee distributing a surplus and (1) to make contributions or expenditures to, or for the benefit of, a candidate’s campaign or a political party, or (2) to make contributions to another political committee. No organization shall form more than one political committee. A political committee shall be deemed to have been established by an organization if the initial contribution to the committee is made by the organization’s treasury or an officer or director of the organization.

(b) Change in method of funding. A political committee established by an organization may elect to alter the manner in which it is funded if it complies with the requirements of this subsection. The committee chairperson shall notify the repository with which the committee’s most recent statement of organization is filed, in writing, of the committee’s intent to alter its manner of funding. Within fifteen days after the date of receipt of such notification, the campaign treasurer of such political committee shall return any funds remaining in the account of the committee to the organization’s treasury after payment of each outstanding liability. Within seven days after the distribution and payments have been made, the campaign treasurer shall file a statement with the same repository itemizing each such distribution and payment. Upon such filing, the campaign treasurer may receive voluntary contributions from any member of the organization which established such committee subject to the limitations imposed in subsection (b) of section 9-612.

(c) Designation of funding method. The chairperson of each political committee established by an organization on or after July 1, 1985, shall designate the manner in which the committee shall be funded in the committee’s statement of organization.

(d) Independent expenditures. Notwithstanding the provisions of this section, an organization, acting alone, may make independent expenditures.

(P.A. 86-99, S. 17, 34; Oct. 25 Sp. Sess. P.A. 05-5, S. 34; P.A. 10-187, S. 8.)

History: Oct. 25 Sp. Sess. P.A. 05-5 added provision in Subsec. (a) re when political committee deemed established by an organization, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333p transferred to Sec. 9-614 in 2007; P.A. 10-187 added Subsec. (d) re independent expenditures, effective June 8, 2010.



Section 9-615 - (Formerly Sec. 9-333q). Limits on contributions made by political committees established by organizations.

(a) No political committee established by an organization shall make a contribution or contributions to, or for the benefit of, any candidate’s campaign for nomination at a primary or for election to the office of: (1) Governor, in excess of five thousand dollars; (2) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of three thousand dollars; (3) chief executive officer of a town, city or borough, in excess of one thousand five hundred dollars; (4) state senator or probate judge, in excess of one thousand five hundred dollars; (5) state representative, in excess of seven hundred fifty dollars; or (6) any other office of a municipality not previously included in this subsection, in excess of three hundred seventy-five dollars.

(b) No such committee shall make a contribution or contributions to, or for the benefit of, an exploratory committee, in excess of three hundred seventy-five dollars. Any such committee may make unlimited contributions to a political committee formed solely to aid or promote the success or defeat of a referendum question.

(c) The limits imposed by subsection (a) of this section shall apply separately to primaries and elections and no such committee shall make contributions to the candidates designated in this section which in the aggregate exceed fifty thousand dollars for any single election and primary preliminary thereto.

(d) No political committee established by an organization shall make contributions in any one calendar year to, or for the benefit of, (1) the state central committee of a political party, in excess of seven thousand five hundred dollars; (2) a town committee, in excess of one thousand five hundred dollars; or (3) any political committee, other than an exploratory committee or a committee formed solely to aid or promote the success or defeat of a referendum question, in excess of two thousand dollars.

(e) Contributions to a political committee established by an organization shall also be subject to the provisions of section 9-618 in the case of a committee formed for ongoing political activity or section 9-619 in the case of a committee formed for a single election or primary.

(P.A. 86-99, S. 18, 34; 86-240, S. 8, 12; P.A. 00-99, S. 36, 154; Oct. 25 Sp. Sess. P.A. 05-5, S. 35; P.A. 13-180, S. 18.)

History: P.A. 86-240 limited contributions to candidate for nomination or election to at-large municipal office other than chief executive officer to $250; P.A. 00-99 deleted reference to sheriff in Subsec. (a)(3), effective December 1, 2000; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by increasing contribution limit for office of Governor from $2,500 to $5,000, for other state offices from $1,500 to $3,000, for office of municipal chief executive officer from $1,000 to $1,500, for office of state senator or probate judge from $500 to $1,500, for office of state representative from $250 to $750 and for any other office of municipality from $250 to $375, amended Subsec. (b) to increase limit on contributions to exploratory committee from $250 to $375 and amended Subsec. (d) to increase limit on contributions to state central committee from $5,000 to $7,500 and to a town committee from $1,000 to $1,500, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333q transferred to Sec. 9-615 in 2007; P.A. 13-180 amended Subsec. (e) by deleting provision re contribution to committee designated in Subsec. (d) exceeding $15,000 in a calendar year, effective June 18, 2013.



Section 9-616 - (Formerly Sec. 9-333r). Contributions made or received by candidate committees.

(a) A candidate committee shall not make contributions to, or for the benefit of, (1) a party committee, (2) a political committee, (3) a committee of a candidate for federal or out-of-state office, (4) a national committee, or (5) another candidate committee except that (A) a pro rata sharing of certain expenses in accordance with subsection (b) of section 9-610 shall be permitted, and (B) after a political party nominates candidates for election to the offices of Governor and Lieutenant Governor, whose names shall be so placed on the ballot in the election that an elector will cast a single vote for both candidates, as prescribed in section 9-181, an expenditure by a candidate committee established by either such candidate that benefits the candidate committee established by the other such candidate shall be permitted.

(b) A candidate committee shall not receive contributions from any national committee or from a committee of a candidate for federal or out-of-state office.

(P.A. 86-99, S. 19, 34; P.A. 91-351, S. 16, 28; P.A. 03-241, S. 15, 64.)

History: P.A. 91-351 inserted in Subsec. (a)(2) “except to a political committee which has been formed for a slate of convention delegates in a primary”; P.A. 03-241 amended Subsec. (a)(2) by eliminating exception for political committee formed for slate of convention delegates in primary, effective January 1, 2004, and applicable to primaries and elections held on or after that date, and by adding Subpara. (B) in Subsec. (b)(5) re expenditures by candidate committees established by candidates for Governor and Lieutenant Governor who are nominated by same party and designating existing exception therein as Subpara. (A), effective July 1, 2003; Sec. 9-333r transferred to Sec. 9-616 in 2007.



Section 9-617 - (Formerly Sec. 9-333s). Contributions made or received by party committees.

(a) A party committee may make unlimited contributions to, or for the benefit of, any of the following: (1) Another party committee; (2) a national committee of a political party; or (3) a committee of a candidate for federal or out-of-state office. A party committee may also make contributions to a charitable organization which is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code, as from time to time amended, or make memorial contributions. A town committee may also contribute to a scholarship awarded by a high school on the basis of objective criteria.

(b) (1) No state central committee shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate’s campaign for nomination at a primary, or any candidate’s campaign for election, to the office of: (A) Governor, in excess of fifty thousand dollars; (B) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of thirty-five thousand dollars; (C) state senator, probate judge or chief executive officer of a town, city or borough, in excess of ten thousand dollars; (D) state representative, in excess of five thousand dollars; or (E) any other office of a municipality not previously included in this subsection, in excess of five thousand dollars. The limits imposed by this subdivision shall apply separately to primaries and elections.

(2) No state central committee shall make a contribution or contributions in any one calendar year to, or for the benefit of (A) a legislative caucus committee or legislative leadership committee, in excess of ten thousand dollars, or (B) any other political committee, other than an exploratory committee or a committee formed solely to aid or promote the success or defeat of a referendum question, in excess of two thousand five hundred dollars. No state central committee shall make contributions in excess of three hundred seventy-five dollars to an exploratory committee.

(c) (1) No town committee shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate’s campaign for nomination at a primary, or any candidate’s campaign for election, to the office of: (A) Governor, in excess of seven thousand five hundred dollars; (B) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of five thousand dollars; (C) state senator, in excess of five thousand dollars; (D) state representative, probate judge or chief executive officer of a town, city or borough, in excess of three thousand dollars; or (E) any other office of a municipality not previously included in this subsection, in excess of one thousand five hundred dollars. The limits imposed by this subdivision shall apply separately to primaries and elections.

(2) No town committee shall make a contribution or contributions in any one calendar year to, or for the benefit of (A) a legislative caucus committee or legislative leadership committee, in excess of two thousand dollars, or (B) any other political committee, other than an exploratory committee or a committee formed solely to aid or promote the success or defeat of a referendum question, in excess of one thousand five hundred dollars. No town committee shall make contributions in excess of three hundred seventy-five dollars to an exploratory committee.

(d) A party committee may receive contributions from a federal account of a national committee of a political party, but may not receive contributions from any other account of a national committee of a political party or from a committee of a candidate for federal or out-of-state office, for use in the election of candidates subject to the provisions of this chapter.

(P.A. 86-99, S. 20, 34; P.A. 91-351, S. 17, 28; P.A. 98-7, S. 2, 4; P.A. 04-112, S. 2; Oct. 25 Sp. Sess. P.A. 05-5, S. 36.)

History: P.A. 91-351 substituted, in Subsec. (b), “for use in the election of candidates subject to the provisions of this chapter” for “except in the distribution of a surplus as provided in Subsec. (c) of section 9-333j”; P.A. 98-7 amended Subsec. (b) to prohibit a party committee from receiving contributions from a nonfederal account of a national committee of a political party, effective January 1, 1999, and applicable to elections and primaries held on or after that date; P.A. 04-112 amended Subsec. (a) by adding provision authorizing town committee to contribute to scholarship awarded by a high school, effective July 1, 2004; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by deleting provisions re authority of party committee to make unlimited contributions to a candidate or political committee, redesignated existing Subsec. (b) as Subsec. (d) and added new Subsecs. (b) and (c) re limits on contributions by state central and town committees to candidate, exploratory and political committees, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333s transferred to Sec. 9-617 in 2007.



Section 9-618 - (Formerly Sec. 9-333t). Contributions made or received by political committees organized for ongoing political activities.

(a) A political committee organized for ongoing political activities may make unlimited contributions to, or for the benefit of, any national committee of a political party; or a committee of a candidate for federal or out-of-state office. Except as provided in subdivision (3) of subsection (d) of this section, no such political committee shall make a contribution or contributions in excess of two thousand dollars to another political committee in any calendar year. No political committee organized for ongoing political activities shall make a contribution in excess of three hundred seventy-five dollars to an exploratory committee. If such an ongoing committee is established by an organization or a business entity, its contributions shall be subject to the limits imposed by sections 9-613 to 9-615, inclusive. A political committee organized for ongoing political activities may make contributions to a charitable organization which is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code, as from time to time amended, or make memorial contributions.

(b) No political committee organized for ongoing political purposes, except a legislative caucus committee or legislative leadership committee, shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate’s campaign for nomination at a primary, or any candidate’s campaign for election, to the office of: (1) Governor, in excess of five thousand dollars; (2) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of three thousand dollars; (3) chief executive officer of a town, city or borough, in excess of one thousand five hundred dollars; (4) state senator or probate judge, in excess of one thousand five hundred dollars; (5) state representative, in excess of seven hundred fifty dollars; or (6) any other office of a municipality not previously included in this subsection, in excess of three hundred seventy-five dollars. The limits imposed by this subsection shall apply separately to primaries and elections.

(c) No political committee organized for ongoing political purposes, except a legislative caucus committee or legislative leadership committee, shall make a contribution or contributions in a calendar year to, or for the benefit of (1) the state central committee of a political party, in excess of seven thousand five hundred dollars; or (2) a town committee of a political party, in excess of one thousand five hundred dollars.

(d) (1) No legislative caucus committee or legislative leadership committee shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate’s campaign for nomination at a primary, or any candidate’s campaign for election, to the office of: (A) State senator, in excess of ten thousand dollars; or (B) state representative, in excess of five thousand dollars. The limits imposed by this subdivision shall apply separately to primaries and elections. No legislative caucus committee or legislative leadership committee shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate’s campaign for nomination at a primary, or any candidate’s campaign for election, to any office not included in this subdivision.

(2) No legislative caucus committee or legislative leadership committee shall make a contribution or contributions in any calendar year to, or for the benefit of, the state central committee of a political party, in excess of ten thousand dollars.

(3) No legislative caucus committee or legislative leadership committee shall make a contribution or contributions to, or for the benefit of, any committee except as provided in this subsection.

(e) A political committee organized for ongoing political activities may receive contributions from the federal account of a national committee of a political party, but may not receive contributions from any other account of a national committee of a political party or from a committee of a candidate for federal or out-of-state office.

(P.A. 86-99, S. 21, 34; P.A. 90-230, S. 77, 101; P.A. 98-7, S. 3, 4; Oct. 25 Sp. Sess. P.A. 05-5, S. 37; P.A. 08-2, S. 13.)

History: P.A. 90-230 made technical change; P.A. 98-7 amended Subsec. (b) to prohibit a political committee organized for ongoing political activities from receiving contributions from a nonfederal account of a national committee of a political party, effective January 1, 1999, and applicable to elections and primaries held on or after that date; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by deleting provisions re authority of political committee organized for ongoing political activities to make unlimited contributions to a party or candidate committee and authority of political committee organized for ongoing political activities to make unlimited contributions to another such committee, adding exception re Subsec. (d)(2) and increasing limit on contributions to exploratory committee from $250 to $375, redesignated existing Subsec. (b) as Subsec. (e), added new Subsecs. (b) and (c) re limits on contributions to candidates and party committees by political committee organized for ongoing political purposes, except for legislative caucus or leadership committee, and added new Subsec. (d) re limits on contributions by legislative caucus or leadership committee to legislative candidates and party committees and prohibition on contributions to other candidates and committees, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333t transferred to Sec. 9-618 in 2007; P.A. 08-2 amended Subsec. (a) to change reference from Subsec. (d)(2) to Subsec. (d)(3), effective April 7, 2008.



Section 9-619 - (Formerly Sec. 9-333u). Contributions made or received by committees established for a single primary or election.

(a) No political committee established for a single primary or election shall make contributions to a national committee, or a committee of a candidate for federal or out-of-state office. If such a political committee is established by an organization or a business entity, its contributions shall also be subject to the limitations imposed by sections 9-613 to 9-615, inclusive. Except as provided in subdivision (2) of subsection (d) of this section, no political committee formed for a single election or primary shall, with respect to such election or primary make a contribution or contributions in excess of two thousand dollars to another political committee, provided no such political committee shall make a contribution in excess of three hundred seventy-five dollars to an exploratory committee.

(b) No political committee established for a single primary or election, except a legislative caucus committee or legislative leadership committee, shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate’s campaign for nomination at a primary, or any candidate’s campaign for election, to the office of: (1) Governor, in excess of five thousand dollars; (2) Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General, in excess of three thousand dollars; (3) chief executive officer of a town, city or borough, in excess of one thousand five hundred dollars; (4) state senator or probate judge, in excess of one thousand five hundred dollars; (5) state representative, in excess of seven hundred fifty dollars; or (6) any other office of a municipality not previously included in this subsection, in excess of three hundred seventy-five dollars. The limits imposed by this subsection shall apply separately to primaries and elections.

(c) No political committee established for a single primary or election, except a legislative caucus committee or legislative leadership committee, shall make a contribution or contributions in a calendar year to, or for the benefit of (1) the state central committee of a political party, in excess of seven thousand five hundred dollars; or (2) a town committee of a political party, in excess of one thousand five hundred dollars.

(d) (1) No legislative caucus committee or legislative leadership committee shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate’s campaign for nomination at a primary, or any candidate’s campaign for election, to the office of: (A) State senator, in excess of ten thousand dollars; or (B) state representative, in excess of five thousand dollars. The limits imposed by this subdivision shall apply separately to primaries and elections. No legislative caucus committee or legislative leadership committee shall make a contribution or contributions to, for the benefit of, or pursuant to the authorization or request of, a candidate or a committee supporting or opposing any candidate’s campaign for nomination at a primary, or any candidate’s campaign for election, to any office not included in this subdivision.

(2) No legislative caucus committee or legislative leadership committee shall make a contribution or contributions in any calendar year to, or for the benefit of, the state central committee of a political party, in excess of ten thousand dollars.

(3) No legislative caucus committee or legislative leadership committee shall make a contribution or contributions to, or for the benefit of, any committee except as provided in this subsection.

(e) A political committee established for a single primary or election shall not receive contributions from a committee of a candidate for federal or out-of-state office or from a national committee.

(P.A. 86-99, S. 22, 34; Oct. 25 Sp. Sess. P.A. 05-5, S. 38.)

History: Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) by deleting provisions re authority of political committee established for a single election or primary to make unlimited contributions to a party or candidate committee, making a conforming change, adding exception re Subsec. (d)(2) and increasing limit on contributions to exploratory committee from $250 to $375, redesignated existing Subsec. (b) as Subsec. (e), added new Subsecs. (b) and (c) re limits on contributions to candidates and party committees by political committee established for a single election or primary, except for legislative caucus or leadership committee, and added new Subsec. (d) re limits on contributions by legislative caucus or leadership committee to legislative candidates and party committees and prohibition on contributions to other candidates and committees, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333u transferred to Sec. 9-619 in 2007.



Section 9-620 - (Formerly Sec. 9-333v). Contributions made or received by committees formed to promote success or defeat of referendum questions.

(a) A political committee formed solely to aid or promote the success or defeat of a referendum question shall not make contributions to, or for the benefit of, a party committee, a political committee, a national committee, a committee of a candidate for federal or out-of-state office or a candidate committee, except in the distribution of a surplus, as provided in subsection (e) of section 9-608.

(b) A political committee formed solely to aid or promote the success or defeat of a referendum question shall not receive contributions from a national committee or from a committee of a candidate for federal or out-of-state office.

(c) No person, other than an individual or a committee, shall make a contribution to a political committee formed solely to aid or promote the success or defeat of a referendum question, or to any other person, to aid or promote the success or defeat of a referendum question, in excess of ten cents for each individual residing in the state or political subdivision thereof in which such referendum question is to be voted upon, in accordance with the last federal decennial census.

(P.A. 86-99, S. 23, 34; P.A. 87-576, S. 5, 6; P.A. 10-187, S. 9.)

History: P.A. 87-576 added “or has expenses incurred but not paid” in Subsec. (d); Sec. 9-333v transferred to Sec. 9-620 in 2007; P.A. 10-187 amended Subsec. (c) by making technical changes and deleted Subsec. (d) re reporting requirement, effective June 8, 2010.



Section 9-621 - (Formerly Sec. 9-333w). Political advertising.

(a) No individual shall make or incur any expenditure with the consent of, in coordination with or in consultation with any candidate, candidate committee or candidate’s agent, no group of two or more individuals acting together that receives funds or makes or incurs expenditures not exceeding one thousand dollars in the aggregate and has not formed a political committee shall make or incur any expenditure, and no candidate or committee shall make or incur any expenditure including an organization expenditure for a party candidate listing, as defined in subparagraph (A) of subdivision (25) of section 9-601, for any written, typed or other printed communication, or any web-based, written communication, which promotes the success or defeat of any candidate’s campaign for nomination at a primary or election or promotes or opposes any political party or solicits funds to benefit any political party or committee unless such communication bears upon its face as a disclaimer (1) the words “paid for by” and the following: (A) In the case of such an individual, the name and address of such individual; (B) in the case of a committee other than a party committee, the name of the committee and its treasurer; (C) in the case of a party committee, the name of the committee; or (D) in the case of a group of two or more individuals that receives funds or makes or incurs expenditures not exceeding one thousand dollars in the aggregate and has not formed a political committee, the name of the group and the name and address of its agent, and (2) the words “approved by” and the following: (A) In the case of an individual, group or committee other than a candidate committee making or incurring an expenditure with the consent of, in coordination with or in consultation with any candidate, candidate committee or candidate’s agent, the name of the candidate; or (B) in the case of a candidate committee, the name of the candidate.

(b) In addition to the requirements of subsection (a) of this section:

(1) No candidate or candidate committee or exploratory committee established by a candidate shall make or incur any expenditure for television advertising or Internet video advertising, which promotes the success of such candidate’s campaign for nomination at a primary or election or the defeat of another candidate’s campaign for nomination at a primary or election, unless, as a disclaimer, (A) at the end of such advertising there appears simultaneously, for a period of not less than four seconds, (i) a clearly identifiable photographic or similar image of the candidate making such expenditure, (ii) a clearly readable printed statement identifying such candidate, and indicating that such candidate has approved the advertising, and (iii) a simultaneous, personal audio message, in the following form: “I am .... (candidate’s name) and I approved this message”, and (B) the candidate’s name and image appear in, and the candidate’s voice is contained in, the narrative of the advertising, before the end of such advertising;

(2) No candidate or candidate committee or exploratory committee established by a candidate shall make or incur any expenditure for radio advertising or Internet audio advertising, which promotes the success of such candidate’s campaign for nomination at a primary or election or the defeat of another candidate’s campaign for nomination at a primary or election, unless, as a disclaimer, (A) the advertising ends with a personal audio statement by the candidate making such expenditure (i) identifying such candidate and the office such candidate is seeking, and (ii) indicating that such candidate has approved the advertising in the following form: “I am .... (candidate’s name) and I approved this message”, and (B) the candidate’s name and voice are contained in the narrative of the advertising, before the end of such advertising; and

(3) No candidate or candidate committee or exploratory committee established by a candidate shall make or incur any expenditure for automated telephone calls which promote the success of such candidate’s campaign for nomination at a primary or election or the defeat of another candidate’s campaign for nomination at a primary or election, unless the candidate’s name and voice are contained in the narrative of the call, before the end of such call.

(c) No business entity, organization, association, committee, or group of two or more individuals who have joined solely to promote the success or defeat of a referendum question shall make or incur any expenditure for any written, typed or other printed communication which promotes the success or defeat of any referendum question unless such communication bears upon its face, as a disclaimer, the words “paid for by” and the following: (1) In the case of a business entity, organization or association, the name of the business entity, organization or association and the name of its chief executive officer or equivalent, and in the case such communication is made during the ninety-day period immediately prior to the referendum, such communication shall also bear on its face the names of the five persons who made the five largest aggregate covered transfers to such business entity, organization or association during the twelve-month period immediately prior to such referendum. The communication shall also state that additional information about the business entity, organization or association making such communication may be found on the State Elections Enforcement Commission’s Internet web site; (2) in the case of a political committee, the name of the committee and the name of its treasurer; (3) in the case of a party committee, the name of the committee; or (4) in the case of such a group of two or more individuals, the name of the group and the name and address of its agent.

(d) The provisions of subsections (a), (b) and (c) of this section do not apply to (1) any editorial, news story, or commentary published in any newspaper, magazine or journal on its own behalf and upon its own responsibility and for which it does not charge or receive any compensation whatsoever, (2) any banner, (3) political paraphernalia including pins, buttons, badges, emblems, hats, bumper stickers or other similar materials, or (4) signs with a surface area of not more than thirty-two square feet.

(e) The treasurer of a candidate committee which sponsors any written, typed or other printed communication for the purpose of raising funds to eliminate a campaign deficit of that committee shall include in such communication a statement that the funds are sought to eliminate such a deficit.

(f) The treasurer of an exploratory committee or candidate committee established by a candidate for nomination or election to the office of Treasurer which committee sponsors any written, typed or other printed communication for the purpose of raising funds shall include in such communication a statement concerning the prohibitions set forth in subsection (n) of section 1-84, subsection (e) of section 9-612 and subsection (f) of section 9-613.

(g) In the event a treasurer of a candidate committee is replaced pursuant to subsection (c) of section 9-602, nothing in this section shall be construed to prohibit the candidate committee from distributing any printed communication subject to the provisions of this section that has already been printed or otherwise produced, even though such communication does not accurately designate the successor treasurer of such candidate committee.

(h) (1) No person shall make or incur an independent expenditure for any written, typed or other printed communication, including on a billboard, or any web-based, written communication, unless such communication bears upon its face, as a disclaimer, the words “Paid for by” and the name of such person and the following statement: “This message was made independent of any candidate or political party.”. In the case of a person making or incurring such an independent expenditure during the ninety-day period immediately prior to the primary or election for which the independent expenditure is made, such communication shall also bear upon its face the names of the five persons who made the five largest aggregate covered transfers to the person making such communication during the twelve-month period immediately prior to such primary or election, as applicable. The communication shall also state that additional information about the person making such communication may be found on the State Elections Enforcement Commission’s Internet web site.

(2) In addition to the requirements of subdivision (1) of this subsection, no person shall make or incur an independent expenditure for a video broadcast by television, satellite or Internet, unless at the end of such advertising there appears for a period of not less than four seconds as a disclaimer, the following as an audio message and a written statement: “This message was paid for by (person making the communication) and made independent of any candidate or political party.”. In the case of a person making or incurring such an independent expenditure during the ninety-day period immediately prior to the primary or election for which the independent expenditure is made, such communication shall also list the names of the five persons who made the five largest aggregate covered transfers to the person making such communication during the twelve-month period immediately prior to such primary or election, as applicable. The communication shall also state that additional information about the person making such communication may be found on the State Elections Enforcement Commission’s Internet web site.

(3) In addition to the requirements of subdivision (1) of this subsection, no person shall make or incur an independent expenditure for an audio communication broadcast by radio, satellite or Internet, unless the advertising ends with a disclaimer that is a personal audio statement by such person’s agent (A) identifying the person paying for the expenditure, and (B) indicating that the message was made independent of any candidate or political party, using the following form: “I am .... (name of the person’s agent), .... (title), of .... (the person). This message was made independent of any candidate or political party.”. In the case of a person making or incurring such an independent expenditure during the ninety-day period immediately prior to the primary or election for which the independent expenditure is made, such communication shall state the names of the five persons who made the five largest aggregate covered transfers to the person making such communication during the twelve-month period immediately prior to such primary or election, as applicable. The communication shall also state that additional information about the person making such communication may be found on the State Elections Enforcement Commission’s Internet web site.

(4) In addition to the requirements of subdivision (1) of this subsection, no person shall make or incur an independent expenditure for telephone calls, unless the narrative of the telephone call identifies the person making the expenditure and during the ninety-day period immediately prior to the primary or election for which the independent expenditure is made, such communication shall state the names of the five persons who made the five largest aggregate covered transfers to the person making such communication during the twelve-month period immediately prior to such primary or election, as applicable. The communication shall also state that additional information about the person making such communication may be found on the State Elections Enforcement Commission’s Internet web site.

(i) In any print, television or social media promotion of a slate of candidates by a party committee, the party committee shall use applicable disclaimers pursuant to the provisions of this section for such promotion, and no individual candidate disclaimers shall be required.

(j) (1) Except as provided in subdivisions (2) and (3) of this subsection, if any person whose name is included on a disclaimer of a communication pursuant to the provisions of this section, as a person who made a covered transfer to the maker of the communication, is also a recipient of a covered transfer, the maker of the communication, as part of any report filed pursuant to section 9-601d associated with the making of such communication, shall include the names of the five persons who made the top five largest aggregate covered transfers to such recipient during the twelve-month period immediately prior to the primary or election, as applicable.

(2) The name of any person who made a covered transfer to a tax-exempt organization recognized under Section 501(c)(4) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, that has not had its tax exempt status revoked, shall not be disclosed pursuant to the provisions of subdivision (1) of this subsection.

(3) The name of any person who made a covered transfer to a person whose name is included on a disclaimer pursuant to the provisions of this section shall not be disclosed pursuant to the provisions of subdivision (1) of this subsection if the recipient of such covered transfer accepts covered transfers from at least one hundred different sources, provided no such source accounts for ten per cent or more of the total amount of covered transfers accepted by the recipient during the twelve-month period immediately prior to the primary or election, as applicable.

(k) Any disclaimer required to be on the face of a written, typed or other printed communication pursuant to the provisions of this section shall be printed in no smaller than eight-point type of uniform font when such disclaimer is on a communication contained in a flyer or leaflet, newspaper, magazine or similar literature, or that is delivered by mail.

(l) Notwithstanding the provisions of this section, no person making an independent expenditure for a communication shall be required to list as part of any disclaimer pursuant to this section any person whose covered transfers to the maker of the communication are not in an aggregate amount of five thousand dollars or more during the twelve-month period immediately prior to the primary or election, as applicable, for which such independent expenditure is made.

(m) Notwithstanding the provisions of this section, any disclaimer required to be on the face of any Internet text advertisement communication (1) that appears based on the result of a search conducted by a user of an Internet search engine, and (2) the text of which contains two hundred or fewer characters, shall not be required to list the names of the five persons who made the top five largest aggregate covered transfers to the maker of such communication, as otherwise required by this section, if such disclaimer (A) includes a link to an Internet web site that discloses the names of such five persons, and (B) otherwise contains any statement required pursuant to the provisions of this section.

(P.A. 86-99, S. 24, 34; P.A. 91-159, S. 1; 91-351, S. 18, 28; P.A. 92-246, S. 4, 5; P.A. 94-143, S. 5, 6; P.A. 95-188, S. 4; 95-276, S. 2, 3; P.A. 96-119, S. 13, 14; P.A. 05-188, S. 4; Oct. 25 Sp. Sess. P.A. 05-5, S. 39; P.A. 06-196, S. 55; P.A. 08-2, S. 14; P.A. 10-187, S. 10; P.A. 13-180, S. 9.)

History: P.A. 91-159 added banners to list of items to which section does not apply; P.A. 91-351 amended Subsec. (a) by applying disclosure requirements to incurring expenditures for a communication and to a communication soliciting funds to benefit a political party or committee and by adding Subdiv. (4) re disclosure for individuals who join to promote success or defeat of referendum question and file certification; P.A. 92-246 amended Subsec. (a) by inserting new Subdiv. (3) requiring communication paid for or sponsored by party committee to bear only the name of the committee and relettering former Subdivs. (3) and (4) accordingly; P.A. 94-143 amended Subsec. (a) by specifying that campaign literature must contain the words “paid for by” or “sponsored by”, amended Subsec. (b) by changing “this section does not apply” to “the provisions of subsection (a) of this section do not apply”, deleting “lawn or yard signs” from Subdiv. (3) and adding new Subdiv. (4) re signs, and added new Subsec. (c) re raising funds to eliminate a campaign deficit, effective January 1, 1995, and applicable to elections conducted on or after that date; P.A. 95-188 added Subsec. (d), subsequently relettered by the Revisors as Subsec. (e), re contents of advertising for funds for candidates for Treasurer; P.A. 95-276 amended Subsec. (a) and added Subsec. (b) to exempt certain individuals from the disclosure requirements of the section and relettered the remaining Subsecs. accordingly, effective July 6, 1995; P.A. 96-119 added new Subsec. (f) re distribution of printed communication that does not accurately designate successor campaign treasurer, effective January 1, 1997; P.A. 05-188 amended Subsec. (a) by adding “or any web-based, written communication”, adding new Subdiv. (2) re requirement that printed or written communications include the words “approved by” and the name of the individual making or incurring the expenditure for the communication or the name of the candidate, and making conforming changes, added new Subsec. (b) re requirement that television, Internet video, radio and Internet audio advertising include identifying information and a statement approving the message, and redesignated existing Subsecs. (b) to (f) as Subsecs. (c) to (g), effective January 1, 2006; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (a) to prohibit candidate mailing expenditure unless the mailing contains candidate’s name and photograph, amended Subsec. (b)(1) and (2) by prohibiting candidate television, radio or Internet audio or video advertising expenditure unless candidate’s name, voice and image are used in the advertising, as appropriate, and by making technical changes therein and added Subsec. (b)(3) prohibiting automated telephone call expenditure unless candidate’s name and voice contained in the call, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-196 made technical changes in Subsec. (b), effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333w transferred to Sec. 9-621 in 2007; P.A. 08-2 amended Subsec. (a) to include provision re organization expenditure for party candidate listing and eliminate requirement that mailings to promote success or defeat of a candidate in election or primary contain candidate’s photograph and name, effective April 7, 2008; P.A. 10-187 amended Subsec. (a) by replacing “cooperation of, at the request or suggestion of” with “consent of, in coordination with”, adding provisions re groups receiving funds or making expenditures not exceeding $1,000, inserting “or promotes or opposes any political party” and, in Subdiv. (2)(A), inserting “group or committee other than a candidate committee”, amended Subsec. (c) by deleting provisions re certification requirement in Sec. 9-605 and by making technical changes and added Subsec. (h) re requirements for independent expenditures, effective June 8, 2010; P.A. 13-180 added “as a disclaimer”, replaced “campaign treasurer” with “treasurer”, substantially revised Subsecs. (c) and (h) by replacing provisions re attribution scheme with new provisions, replaced “entity” with “person” and added reference to billboard in Subsec. (h), added Subsec. (i) re slate of candidates, added Subsec. (j) re covered transfers, added Subsec. (k) re disclaimers on written, typed or other printed communication, added Subsec. (l) re covered transfers that do not exceed $5,000 in the aggregate, added Subsec. (m) re Internet text advertisement communication, and made technical and conforming changes, effective June 18, 2013.



Section 9-622 - (Formerly Sec. 9-333x). Illegal practices.

The following persons shall be guilty of illegal practices and shall be punished in accordance with the provisions of section 9-623:

(1) Any person who, directly or indirectly, individually or by another person, gives or offers or promises to any person any money, gift, advantage, preferment, entertainment, aid, emolument or other valuable thing for the purpose of inducing or procuring any person to sign a nominating, primary or referendum petition or to vote or refrain from voting for or against any person or for or against any measure at any election, caucus, convention, primary or referendum;

(2) Any person who, directly or indirectly, receives, accepts, requests or solicits from any person, committee, association, organization or corporation, any money, gift, advantage, preferment, aid, emolument or other valuable thing for the purpose of inducing or procuring any person to sign a nominating, primary or referendum petition or to vote or refrain from voting for or against any person or for or against any measure at any such election, caucus, primary or referendum;

(3) Any person who, in consideration of any money, gift, advantage, preferment, aid, emolument or other valuable thing paid, received, accepted or promised to the person’s advantage or any other person’s advantage, votes or refrains from voting for or against any person or for or against any measure at any such election, caucus, primary or referendum;

(4) Any person who solicits from any candidate any money, gift, contribution, emolument or other valuable thing for the purpose of using the same for the support, assistance, benefit or expenses of any club, company or organization, or for the purpose of defraying the cost or expenses of any political campaign, primary, referendum or election;

(5) Any person who, directly or indirectly, pays, gives, contributes or promises any money or other valuable thing to defray or towards defraying the cost or expenses of any campaign, primary, referendum or election to any person, committee, company, club, organization or association, other than to a campaign treasurer, except that this subdivision shall not apply to any expenses for postage, telegrams, telephoning, stationery, express charges, traveling, meals, lodging or photocopying incurred by any candidate for office or for nomination to office, so far as may be permitted under the provisions of this chapter;

(6) Any person who, in order to secure or promote the person’s own nomination or election as a candidate, or that of any other person, directly or indirectly, promises to appoint, or promises to secure or assist in securing the appointment, nomination or election of any other person to any public position, or to any position of honor, trust or emolument; but any person may publicly announce the person’s own choice or purpose in relation to any appointment, nomination or election in which the person may be called to take part, if the person is nominated for or elected to such office;

(7) Any person who, directly or indirectly, individually or through another person, makes a payment or promise of payment to a campaign treasurer in a name other than the person’s own, and any campaign treasurer who knowingly receives a payment or promise of payment, or enters or causes the same to be entered in the person’s accounts in any other name than that of the person by whom such payment or promise of payment is made;

(8) Any person who knowingly and wilfully violates any provision of this chapter;

(9) Any person who offers or receives a cash contribution in excess of one hundred dollars to promote the success or defeat of any political party, candidate or referendum question;

(10) Any person who solicits, makes or receives a contribution that is otherwise prohibited by any provision of this chapter;

(11) Any department head or deputy department head of a state department who solicits a contribution on behalf of, or for the benefit of, any candidate for state, district or municipal office or any political party;

(12) Any municipal employee who solicits a contribution on behalf of, or for the benefit of, any candidate for state, district or municipal office, any political committee or any political party, from (A) an individual under the supervision of such employee, or (B) the spouse or a dependent child of such individual;

(13) Any person who makes an expenditure, that is not an independent expenditure, for a candidate without the knowledge of such candidate. No candidate shall be civilly or criminally liable with regard to any such expenditure;

(14) Any chief of staff of a legislative caucus who solicits a contribution on behalf of or for the benefit of any candidate for state, district or municipal office from an employee of the legislative caucus;

(15) Any chief of staff for a state-wide elected official who solicits a contribution on behalf of or for the benefit of any candidate for state, district or municipal office from a member of such official’s staff; or

(16) Any chief of staff for the Governor or Lieutenant Governor who solicits a contribution on behalf of or for the benefit of any candidate for state, district or municipal office from a member of the staff of the Governor or Lieutenant Governor, or from any commissioner or deputy commissioner of any state agency.

(P.A. 86-99, S. 25, 34; P.A. 87-524, S. 4, 7; P.A. 99-147; P.A. 02-130, S. 14; P.A. 03-241, S. 66; Oct. 25 Sp. Sess. P.A. 05-5, S. 40; June 11 Sp. Sess. P.A. 08-3, S. 12; P.A. 10-187, S. 11.)

History: P.A. 87-524 deleted “or general assembly” in Subdivs. (1) and (2), thereby making provisions inapplicable to vote at any general assembly; P.A. 99-147 amended Subdivs. (1) and (2) by adding reference to the signing of nominating, primary or referendum petition, and making technical changes; P.A. 02-130 changed “corrupt practices” to “illegal practices” in the introductory clause and amended Subdiv. (9) by changing $50 to $100, effective January 1, 2003, and applicable to primaries and elections held on or after said date; P.A. 03-241 added Subdiv. (12) re contributions solicited by supervisory municipal employees, effective July 1, 2003; Oct. 25 Sp. Sess. P.A. 05-5 added Subdiv. (13) re person making coordinated expenditure for candidate without candidate’s knowledge, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333x transferred to Sec. 9-622 in 2007; June 11 Sp. Sess. P.A. 08-3 added Subdiv. (14) re chief of staff of a legislative caucus, Subdiv. (15) re chief of staff for a state-wide elected official and Subdiv. (16) re chief of staff for the Governor or Lieutenant Governor; P.A. 10-187 amended Subdiv. (13) by deleting references to coordinated expenditure and making illegal an expenditure that is not an independent expenditure, effective June 8, 2010.



Section 9-623 - (Formerly Sec. 9-333y). Penalties.

(a) Any person who knowingly and wilfully violates any provision of this chapter shall be guilty of a class D felony. The Secretary of the State or the town clerk shall notify the State Elections Enforcement Commission of any such violation of which said secretary or such town clerk may have knowledge. Any such fine for a violation of any provision of this chapter applying to the office of the Treasurer shall be deposited on a pro rata basis in any trust funds, as defined in section 3-13c, affected by such violation.

(b) (1) If any treasurer fails to file any statement required by section 9-608, or if any candidate fails to file either (A) a statement for the formation of a candidate committee as required by section 9-604, or (B) a certification pursuant to section 9-603 that the candidate is exempt from forming a candidate committee as required by section 9-604, within the time required, the treasurer or candidate, as the case may be, shall pay a late filing fee of one hundred dollars.

(2) In the case of any such statement or certification that is required to be filed with the State Elections Enforcement Commission, the commission shall, not later than ten days after the filing deadline is, or should be, known to have passed, notify by certified mail, return receipt requested, the person required to file that, if such statement or certification is not filed not later than twenty-one days after such notice, the person is in violation of section 9-603, 9-604 or 9-608.

(3) In the case of any such statement or certification that is required to be filed with a town clerk, the town clerk shall forthwith after the filing deadline is, or should be, known to have passed, notify by certified mail, return receipt requested, the person required to file that, if such statement or certification is not filed not later than seven days after the town clerk mails such notice, the town clerk shall notify the State Elections Enforcement Commission that the person is in violation of section 9-603, 9-604 or 9-608.

(4) The penalty for any violation of section 9-603, 9-604 or 9-608 shall be a fine of not less than two hundred dollars or more than two thousand dollars or imprisonment for not more than one year, or both.

(P.A. 86-99, S. 26, 34; P.A. 89-251, S. 64, 203; P.A. 93-192, S. 2, 3; 93-251, S. 4, 5; P.A. 95-60, S. 1, 3; P.A. 96-119, S. 10, 14; P.A. 00-43, S. 11, 19; P.A. 05-235, S. 11; Oct. 25 Sp. Sess. P.A. 05-5, S. 41; P.A. 06-196, S. 56; P.A. 08-2, S. 15; June Sp. Sess. P.A. 09-3, S. 151; Sept. Sp. Sess. P.A. 09-8, S. 43; P.A. 13-180, S. 10, 12; 13-258, S. 40.)

History: P.A. 89-251 increased the late filing fee from $50 to $55; P.A. 93-192 deleted requirement that secretary of the state and town clerk notify chief state’s attorney and state’s attorney of violations, effective July 1, 1993, and applicable to violations committed on or after that date; P.A. 93-251 applied section to lobbyist statements required by Subsec. (g) of Sec. 9-333l, effective July 1, 1993; P.A. 95-60 divided section into Subsecs. and amended Subsec. (b) to clarify procedure for notifying persons who have not filed and the State Elections Enforcement Commission, effective July 1, 1995; P.A. 96-119 required notification by secretary within 10 rather than 7 days after the filing deadline in Subsec. (b), effective May 24, 1996; P.A. 00-43 amended Subsec. (a) to provide for deposit of penalties for violations involving the Treasurer’s office, effective May 3, 2000; P.A. 05-235 amended Subsec. (b) by dividing existing provisions into Subdivs. (1) to (4), amending Subdiv. (1) to increase late filing fee from $55 to $100 and apply said fee to a candidate failing to file either a statement for formation of candidate committee or a certification that candidate is exempt from forming candidate committee, amending Subdivs. (2), (3) and (4) to modify the notification procedure and deadlines for late filings and to make conforming changes, and amending Subdiv. (4) to substitute fine of not less than $200 nor more than $2,000 for fine of not more than $1,000, effective July 1, 2005; Oct. 25 Sp. Sess. P.A. 05-5 amended Subsec. (b) by changing “Secretary of the State” to “State Elections Enforcement Commission” and making conforming and technical changes, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-196 made a technical change in Subsec. (b)(4), effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-333y transferred to Sec. 9-623 in 2007; P.A. 08-2 amended Subsec. (b) to eliminate references to statements filed by lobbyists and references to Sec. 9-610(g), effective April 7, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (b)(1) to increase late filing fee from $100 to $200; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (b)(1) to change late filing fee from $200 to $100, effective October 5, 2009; P.A. 13-180 amended Subsec. (a) to increase maximum fine from $5,000 to $25,000, unless a larger amount is otherwise provided for under chapter, and to eliminate imprisonment of not more than 5 years as a penalty, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subsec. (b)(1), effective June 18, 2013; P.A. 13-258 amended Subsec. (a) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony.



Section 9-624 - (Formerly Sec. 9-346a). Preparation and distribution of forms; town clerk’s fee.

(a) The State Elections Enforcement Commission shall prepare and print the forms required for compliance with this chapter and distribute them upon request to candidates and campaign treasurers.

(b) The State Elections Enforcement Commission shall, at the expense of the state, prepare and print all forms for statements required to be returned under the provisions of this chapter and shall furnish to each town clerk a sufficient supply of each of such blank forms as are required to be filed with or returned to the town clerk. The town clerk of each town shall, upon request, distribute to campaign treasurers the forms required for compliance with this chapter and, if not salaried, shall be entitled to receive from the town the sum of ten cents for each copy.

(P.A. 86-99, S. 27, 34; Oct. 25 Sp. Sess. P.A. 05-5, S. 54.)

History: Oct. 25 Sp. Sess. P.A. 05-5 changed “Secretary of the State” to “State Elections Enforcement Commission”, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-346a transferred to Sec. 9-624 in 2007.



Section 9-625 - (Formerly Sec. 9-346b). Powers of state referees and judges. Preservation of testimony. Witnesses. Expenses of inquiry.

(a) Any state referee or any judge of the Superior Court may, upon the written request of any state’s attorney or any assistant state’s attorney, conduct an inquiry as to whether any crime has been committed concerning any matters mentioned in such request, within the jurisdiction of such state’s attorney or assistant state’s attorney making such request, and any such referee or judge, and any such state’s or assistant state’s attorney, may compel the attendance of any person as a witness by subpoena issued by him; and such person, having been sworn as a witness, may be examined relative to any such matter under investigation. Such referee, judge or attorney may also compel the production for examination at such inquiry of any books or papers or any other thing which he may require in the conduct of such inquiry by subpoena duces tecum issued by him. Such referee or judge may cause any person who fails to appear before him as a witness, having been summoned, to be brought before him by a capias issued by him; and any person in attendance as a witness who refuses to be sworn as a witness, or who, being sworn, refuses to answer any proper question propounded to him, and any person summoned who fails to appear before the referee or judge, may be adjudged guilty of contempt which shall be punishable as a class D misdemeanor. In any proceeding held under the provisions of this section, if any witness objects to testifying or to producing any book, paper or other thing on the ground that such testimony, book, paper or thing may tend to degrade or incriminate him or render him liable to a penalty or forfeiture, and such referee or judge directs or compels such witness to testify or to produce such book, paper or thing, he shall not be prosecuted for any matter concerning which he has so testified, or evidenced by such book, paper or thing so produced, except for perjury committed in so testifying.

(b) In the conduct of any such inquiry the referee, judge, state’s attorney or assistant state’s attorney may employ a competent stenographer to take notes of the examination of any witness, and may furnish a transcript of such notes to any prosecuting officer having jurisdiction of the subject matter of such inquiry. The referee or judge may require the attendance and assistance, at any such inquiry and in procuring the attendance of witnesses, of any state policeman, constable or police officer, who shall be allowed such compensation as the referee or judge deems reasonable.

(c) The referee, judge, state’s attorney or assistant state’s attorney shall return to the clerk of the superior court for the judicial district in which such inquiry is held an account of all expenses incurred in the discharge of the duties imposed by this section or required by this chapter, including witness fees, and shall endorse the same, if correct, or such items of the account as are correct, and the endorsed sums shall be paid by the state on the order of the clerk.

(P.A. 86-99, S. 28, 34; P.A. 00-99, S. 37, 154; P.A. 12-80, S. 56.)

History: P.A. 00-99 deleted reference to sheriff and deputy sheriff in Subsec. (b), effective December 1, 2000; Sec. 9-346b transferred to Sec. 9-625 in 2007; P.A. 12-80 amended Subsec. (a) to change penalty for person adjudged guilty of contempt from a fine of not more than $25 or imprisonment of not more than 30 days or both to a class D misdemeanor.

Cited. 222 C. 799.






Chapter 156 - Computerization of Campaign Financing Statements and Data

Section 9-675 - (Formerly Sec. 9-348ee). Filing of campaign finance statements in electronic form.

(a) The State Elections Enforcement Commission shall (1) create a software program or programs for the preparation of financial disclosure statements required by section 9-608, and (2) prescribe the standard reporting format and specifications for other software programs created by vendors for such purpose. No software program created by a vendor may be used for the electronic submission of such financial disclosure statements, until the commission determines that the program provides for the standard reporting format, and complies with the specifications, which are prescribed under subdivision (2) of this subsection for vendor software programs. The commission shall provide training in the use of the software program or programs created by the commission.

(b) The campaign treasurer of the candidate committee for each candidate for nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State who raises or spends two hundred fifty thousand dollars or more during an election campaign shall file in electronic form all financial disclosure statements required by section 9-608 by either transmitting disks, tapes or other electronic storage media containing the contents of such statements to the State Elections Enforcement Commission or transmitting the statements on-line to said commission. Each such campaign treasurer shall use either (1) a software program created by the commission under subdivision (1) of subsection (a) of this section, for all such statements, or (2) another software program which provides for the standard reporting format, and complies with the specifications, which are prescribed by the commission under subdivision (2) of subsection (a) of this section, for all such statements. The commission shall accept any statement that uses any such software program. Once any such candidate committee has raised or spent two hundred fifty thousand dollars or more during an election campaign, all previously filed statements required by said section 9-608, which were not filed in electronic form shall be refiled in such form, using such a software program, not later than the date on which the campaign treasurer of the committee is required to file the next regular statement under said section 9-608.

(c) (1) The campaign treasurer of the candidate committee for any other candidate, as defined in section 9-601, who is required to file the financial disclosure statements required by section 9-608 with the commission, and (2) the campaign treasurer of any political committee or party committee, may file in electronic form any financial disclosure statements required by said section 9-608. Such filings may be made by either transmitting disks, tapes or other electronic storage media containing the contents of such statements to the proper authority under section 9-603 or transmitting the statements on-line to such proper authority. Each such campaign treasurer shall use either (A) a software program created by the commission under subdivision (1) of subsection (a) of this section, for all such statements filed in electronic form, or (B) another software program which provides for the standard reporting format, and complies with the specifications, which are prescribed by the commission under subdivision (2) of subsection (a) of this section, for all such statements filed in electronic form. The proper authority under section 9-603 shall accept any statement that uses any such software program.

(June 18 Sp. Sess. P.A. 97-5, S. 1, 19; Oct. 25 Sp. Sess. P.A. 05-5, S. 44.)

History: June 18 Sp. Sess. P.A. 97-5 effective July 1, 1997 (Revisor’s note: In Subsec. (b) the second occurrence of the word “or” in the phrase “or (2) or another ...” was deleted editorially by the Revisors for grammatical accuracy); Oct. 25 Sp. Sess. P.A. 05-5 changed “Secretary of the State” to “State Elections Enforcement Commission”, made conforming and technical changes and deleted obsolete dates, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-348ee transferred to Sec. 9-675 in 2007.



Section 9-676 - (Formerly Sec. 9-348ff). Conversion of data from paper format to electronic format.

The State Elections Enforcement Commission shall, within available appropriations, convert all data in statements required by section 9-608 that are filed in paper format on and after such date, to an electronic format and be authorized to use a portion of the funds for oversight of such conversion.

(June 18 Sp. Sess. P.A. 97-5, S. 2, 19; June Sp. Sess. P.A. 99-1, S. 8, 51; Oct. 25 Sp. Sess. P.A. 05-5, S. 45.)

History: June 18 Sp. Sess. P.A. 97-5 effective July 1, 1997; June Sp. Sess. P.A. 99-1 required that conversion be within available appropriations, rather than to the extent feasible, and authorized use of a portion of funds for conversion oversight, effective July 1, 1999; Oct. 25 Sp. Sess. P.A. 05-5 changed “Secretary of the State” to “State Elections Enforcement Commission” and deleted an obsolete date, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-348ff transferred to Sec. 9-676 in 2007.



Section 9-677 - (Formerly Sec. 9-348gg). Public access to computerized data from campaign finance statements.

The State Elections Enforcement Commission shall make all computerized data from statements required by section 9-608 available to the public through (1) computer terminals at the commission and, if feasible, at remote access locations, and (2) the Internet or any other generally available on-line computer network.

(June 18 Sp. Sess. P.A. 97-5, S. 3, 19; June Sp. Sess. P.A. 99-1, S. 9, 51; Oct. 25 Sp. Sess. P.A. 05-5, S. 46.)

History: June 18 Sp. Sess. P.A. 97-5 effective July 1, 1997; June Sp. Sess. P.A. 99-1 changed data availability date from January 1, 1999, to January 1, 2000, effective July 1, 1999; Oct. 25 Sp. Sess. P.A. 05-5 changed “Secretary of the State” to “State Elections Enforcement Commission” and deleted an obsolete date, effective December 31, 2006, and applicable to elections held on or after that date; Sec. 9-348gg transferred to Sec. 9-677 in 2007.






Chapter 157 - Citizens’ Election Program

Section 9-700 - Definitions.

As used in sections 9-700 to 9-716, inclusive:

(1) “Commission” means the State Elections Enforcement Commission.

(2) “Depository account” means the single checking account at the depository institution designated as the depository for the candidate committee’s moneys in accordance with the provisions of subsection (a) of section 9-604.

(3) “District office” has the same meaning as provided in section 9-372.

(4) “Eligible minor party candidate” means a candidate for election to an office who is nominated by a minor party pursuant to subpart B of part III of chapter 153.

(5) “Eligible petitioning party candidate” means a candidate for election to an office pursuant to subpart C of part III of chapter 153 whose nominating petition has been approved by the Secretary of the State pursuant to section 9-453o.

(6) “Fund” means the Citizens’ Election Fund established in section 9-701.

(7) “General election campaign” means (A) in the case of a candidate nominated at a primary, the period beginning on the day following the primary and ending on the date the campaign treasurer files the final statement for such campaign pursuant to section 9-608, or (B) in the case of a candidate nominated without a primary, the period beginning on the day following the day on which the candidate is nominated and ending on the date the campaign treasurer files the final statement for such campaign pursuant to section 9-608.

(8) “Major party” has the same meaning as provided in section 9-372.

(9) “Minor party” has the same meaning as provided in section 9-372.

(10) “Municipal office” has the same meaning as provided in section 9-372.

(11) “Primary campaign” means the period beginning on the day following the close of (A) a convention held pursuant to section 9-382 for the purpose of endorsing a candidate for nomination to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State or the district office of state senator or state representative, or (B) a caucus, convention or town committee meeting held pursuant to section 9-390 for the purpose of endorsing a candidate for the municipal office of state senator or state representative, whichever is applicable, and ending on the day of a primary held for the purpose of nominating a candidate for such office.

(12) “Qualified candidate committee” means a candidate committee (A) established to aid or promote the success of any candidate for nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer, Secretary of the State, state senator or state representative, and (B) approved by the commission to receive a grant from the Citizens’ Election Fund under section 9-706.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 1; P.A. 06-196, S. 59.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective January 1, 2006; P.A. 06-196 made a technical change in Subdivs. (4) and (5), effective June 7, 2006.

See Secs. 9-601 to 9-601c, inclusive, for other definitions applicable to chapter.



Section 9-701 - Citizens’ Election Fund.

There is established the “Citizens’ Election Fund”, which shall be a separate, nonlapsing account within the General Fund. The fund may contain any moneys required by law to be deposited in the fund. Investment earnings credited to the assets of the fund shall become part of the assets of the fund. The State Treasurer shall administer the fund. All moneys deposited in the fund shall be used for the purposes of sections 9-700 to 9-716, inclusive.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 2; June Sp. Sess. P.A. 07-1, S. 97; June Sp. Sess. P.A. 09-3, S. 86.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective January 1, 2006; June Sp. Sess. P.A. 07-1 made $1,000,000 limit on administrative costs deducted by commission applicable to fiscal year ending June 30, 2007, increased limit to $2,300,000 during any fiscal year thereafter and made technical changes, effective July 1, 2007; June Sp. Sess. P.A. 09-3 eliminated authority of commission to deduct certain administrative costs from fund, effective September 9, 2009.



Section 9-702 - Citizens’ Election Program established. Eligibility for grants.

(a) There is established a Citizens’ Election Program under which (1) the candidate committee of a major party candidate for nomination to the office of state senator or state representative in 2008, or thereafter, or the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer in 2010, or thereafter, may receive a grant from the Citizens’ Election Fund for the candidate’s primary campaign for said nomination, and (2) the candidate committee of a candidate nominated by a major party, or the candidate committee of an eligible minor party candidate or an eligible petitioning party candidate, for election to the office of state senator or state representative at a special election held on or after December 31, 2006, or at a regular election held in 2008, or thereafter, or for election to the office of Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer in 2010, or thereafter, may receive a grant from the fund for the candidate’s general election campaign for said office.

(b) Any such candidate committee is eligible to receive such grants for a primary campaign, if applicable, and a general election campaign if (1) the candidate certifies as a participating candidate under section 9-703, (2) the candidate’s candidate committee receives the required amount of qualifying contributions under section 9-704, (3) the candidate’s candidate committee returns all contributions that do not meet the criteria for qualifying contributions under section 9-704, (4) the candidate agrees to limit the campaign expenditures of the candidate’s candidate committee in accordance with the provisions of subsection (c) of this section, and (5) the candidate submits an application and the commission approves the application in accordance with the provisions of section 9-706.

(c) A candidate participating in the Citizens’ Election Program shall limit the expenditures of the candidate’s candidate committee (A) before a primary campaign and a general election campaign, to the amount of qualifying contributions permitted in section 9-704 and any personal funds provided by the candidate under subsection (c) of section 9-710, (B) for a primary campaign, to the sum of (i) the amount of such qualifying contributions and personal funds that have not been spent before the primary campaign, and (ii) the amount of the grant for the primary campaign authorized under section 9-705, and (C) for a general election campaign, to the sum of (i) the amount of such qualifying contributions and personal funds that have not been spent before the general election campaign, (ii) any unexpended funds from any grant for a primary campaign authorized under section 9-705, and (iii) the amount of the grant for the general election campaign authorized under section 9-705. The candidate committee of a minor or petitioning party candidate who has received a general election campaign grant from the fund pursuant to section 9-705 shall be permitted to receive contributions in addition to the qualifying contributions subject to the limitations and restrictions applicable to participating candidates for the same office, provided such minor or petitioning party candidate shall limit the expenditures of the candidate committee for a general election campaign to the sum of the qualifying contributions and personal funds, the amount of the general election campaign grant received and the amount raised in additional contributions that is equivalent to the difference between the amount of the applicable general election campaign grant for a major party candidate for such office and the amount of the general election campaign grant received by such minor or petitioning party candidate.

(d) For the purposes of this chapter, if a qualified candidate committee receives a grant for a primary campaign and has qualifying contributions that have not been spent before the primary campaign, no expenditures by such committee during the primary campaign shall be deemed to have been made from such qualifying contributions until the primary campaign grant funds have been fully spent.

(e) No grants or moneys paid to a qualified candidate committee from the Citizens’ Election Fund under this chapter shall be deemed to be public funds under any other provision of the general statutes or any public or special act unless specifically stated by such provision.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 3; P.A. 06-137, S. 20; July Sp. Sess. P.A. 10-1, S. 2; P.A. 11-139, S. 6.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsec. (c) to add provision re ability of minor or petitioning party candidate to receive contributions in addition to the qualifying contributions, provided such candidate abides by the limitations and restrictions applicable to participating candidates for the same office, effective December 31, 2006, and applicable to elections held on or after that date; July Sp. Sess. P.A. 10-1 amended Subsec. (c) to replace reference to Sec. 9-705 with reference to Sec. 9-704 and delete provisions re additional moneys under Sec. 9-713 or 9-714 and made technical changes in Subsecs. (d) and (e), effective August 13, 2010; P.A. 11-139 made a technical change in Subsec. (e), effective July 8, 2011.



Section 9-703 - Affidavit certifying candidate’s intent to abide or not abide by expenditure limits.

(a) Each candidate for nomination or election to the office of state senator or state representative in 2008, or thereafter, or the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer in 2010, or thereafter, shall file an affidavit with the State Elections Enforcement Commission. The affidavit shall include a written certification that the candidate either intends to abide by the expenditure limits under the Citizens’ Election Program set forth in subsection (c) of section 9-702, or does not intend to abide by said limits. If the candidate intends to abide by said limits, the affidavit shall also include written certifications (1) that the campaign treasurer of the candidate committee for said candidate shall expend any moneys received from the Citizens’ Election Fund in accordance with the provisions of subsection (g) of section 9-607 and regulations adopted by the State Elections Enforcement Commission under subsection (e) of section 9-706, (2) that the candidate shall repay to the fund any such moneys that are not expended in accordance with subsection (g) of section 9-607 and said regulations, (3) that the candidate and the campaign treasurer shall comply with the provisions of subdivision (1) of subsection (a) of section 9-711, and (4) stating the candidate’s status as a major party, minor party or petitioning party candidate and, in the case of a major party or minor party candidate, the name of such party. The written certification described in subdivision (3) of this subsection shall be made by both the candidate and the campaign treasurer of the candidate committee for said candidate. A candidate for nomination or election to any such office shall file such affidavit not later than four o’clock p.m. on the twenty-fifth day before the day of a primary, if applicable, or on the fortieth day before the day of the election for such office, except that in the case of a special election for the office of state senator or state representative, the candidate shall file such affidavit not later than four o’clock p.m. on the twenty-fifth day before the day of such special election. Notwithstanding the provisions of this subsection, a candidate who is not required to form a candidate committee pursuant to subdivision (3) or (4) of subsection (b) of section 9-604, files a certification with the commission pursuant to subsection (c) of section 9-603 and does not intend to participate in the Citizens’ Election Program shall not be required to file such affidavit of intent not to abide by the expenditure limits of said program. Any such candidate shall be referred to as a nonparticipating candidate, in accordance with subsection (b) of this section.

(b) A candidate who so certifies the candidate’s intent to abide by the expenditure limits under the Citizens’ Election Program set forth in subsection (c) of section 9-702 shall be referred to in sections 9-700 to 9-716, inclusive, as a “participating candidate” and a candidate who so certifies the candidate’s intent to not abide by said limits shall be referred to in sections 9-700 to 9-716, inclusive, as a “nonparticipating candidate”. The commission shall prepare a list of the participating candidates and a list of the nonparticipating candidates and shall make such lists available for public inspection.

(c) A participating candidate may withdraw from participation in the Citizens’ Election Program before applying for an initial grant under section 9-706, by filing an affidavit with the State Elections Enforcement Commission, which includes a written certification of such withdrawal. A candidate who files such an affidavit shall be deemed to be a nonparticipating candidate for the purposes of sections 9-700 to 9-716, inclusive, and shall not be penalized for such withdrawal. No participating candidate shall withdraw from participation in the Citizens’ Election Program after applying for an initial grant under section 9-706.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 4; P.A. 06-137, S. 21; P.A. 11-48, S. 291.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsec. (a) to add language re deadline for filing affidavit if a primary is to be held, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 11-48 amended Subsec. (a) by adding provision re when candidate is not required to file affidavit and is referred to as a nonparticipating candidate, and by making a technical change, effective January 1, 2012, and applicable to primaries and elections held on or after that date.



Section 9-704 - Qualifying contributions.

(a) The amount of qualifying contributions that the candidate committee of a candidate shall be required to receive in order to be eligible for grants from the Citizens’ Election Fund shall be:

(1) In the case of a candidate for nomination or election to the office of Governor, contributions from individuals in the aggregate amount of two hundred fifty thousand dollars, of which two hundred twenty-five thousand dollars or more is contributed by individuals residing in the state. The provisions of this subdivision shall be subject to the following: (A) The candidate committee shall return the portion of any contribution or contributions from any individual, including said candidate, that exceeds one hundred dollars, and such excess portion shall not be considered in calculating such amounts, and (B) all contributions received by (i) an exploratory committee established by said candidate, or (ii) an exploratory committee or candidate committee of a candidate for the office of Lieutenant Governor who is deemed to be jointly campaigning with a candidate for nomination or election to the office of Governor under subsection (a) of section 9-709, which meet the criteria for qualifying contributions to candidate committees under this section shall be considered in calculating such amounts; and

(2) In the case of a candidate for nomination or election to the office of Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State, contributions from individuals in the aggregate amount of seventy-five thousand dollars, of which sixty-seven thousand five hundred dollars or more is contributed by individuals residing in the state. The provisions of this subdivision shall be subject to the following: (A) The candidate committee shall return the portion of any contribution or contributions from any individual, including said candidate, that exceeds one hundred dollars, and such excess portion shall not be considered in calculating such amounts, and (B) all contributions received by an exploratory committee established by said candidate that meet the criteria for qualifying contributions to candidate committees under this section shall be considered in calculating such amounts.

(3) In the case of a candidate for nomination or election to the office of state senator for a district, contributions from individuals in the aggregate amount of fifteen thousand dollars, including contributions from at least three hundred individuals residing in municipalities included, in whole or in part, in said district. The provisions of this subdivision shall be subject to the following: (A) The candidate committee shall return the portion of any contribution or contributions from any individual, including said candidate, that exceeds one hundred dollars, and such excess portion shall not be considered in calculating the aggregate contribution amount under this subdivision, (B) no contribution shall be counted for the purposes of the requirement under this subdivision for contributions from at least three hundred individuals residing in municipalities included, in whole or in part, in the district unless the contribution is five dollars or more, and (C) all contributions received by an exploratory committee established by said candidate that meet the criteria for qualifying contributions to candidate committees under this section shall be considered in calculating the aggregate contribution amount under this subdivision and all such exploratory committee contributions that also meet the requirement under this subdivision for contributions from at least three hundred individuals residing in municipalities included, in whole or in part, in the district shall be counted for the purposes of said requirement.

(4) In the case of a candidate for nomination or election to the office of state representative for a district, contributions from individuals in the aggregate amount of five thousand dollars, including contributions from at least one hundred fifty individuals residing in municipalities included, in whole or in part, in said district. The provisions of this subdivision shall be subject to the following: (A) The candidate committee shall return the portion of any contribution or contributions from any individual, including said candidate, that exceeds one hundred dollars, and such excess portion shall not be considered in calculating the aggregate contribution amount under this subdivision, (B) no contribution shall be counted for the purposes of the requirement under this subdivision for contributions from at least one hundred fifty individuals residing in municipalities included, in whole or in part, in the district unless the contribution is five dollars or more, and (C) all contributions received by an exploratory committee established by said candidate that meet the criteria for qualifying contributions to candidate committees under this section shall be considered in calculating the aggregate contribution amount under this subdivision and all such exploratory committee contributions that also meet the requirement under this subdivision for contributions from at least one hundred fifty individuals residing in municipalities included, in whole or in part, in the district shall be counted for the purposes of said requirement.

(5) Notwithstanding the provisions of subdivisions (3) and (4) of this subsection, in the case of a special election for the office of state senator or state representative for a district, (A) the aggregate amount of qualifying contributions that the candidate committee of a candidate for such office shall be required to receive in order to be eligible for a grant from the Citizens’ Election Fund shall be seventy-five per cent or more of the corresponding amount required under the applicable said subdivision (3) or (4), and (B) the number of contributions required from individuals residing in municipalities included, in whole or in part, in said district shall be seventy-five per cent or more of the corresponding number required under the applicable said subdivision (3) or (4).

(b) Each individual who makes a contribution of more than fifty dollars to a candidate committee established to aid or promote the success of a participating candidate for nomination or election shall include with the contribution a certification that contains the same information described in subdivision (3) of subsection (c) of section 9-608 and shall follow the same procedure prescribed in said subsection.

(c) The following shall not be deemed to be qualifying contributions under subsection (a) of this section and shall be returned by the campaign treasurer of the candidate committee to the contributor or transmitted to the State Elections Enforcement Commission for deposit in the Citizens’ Election Fund:

(1) A contribution from a principal of a state contractor or prospective state contractor;

(2) A contribution of less than five dollars, and a contribution of five dollars or more from an individual who does not provide the full name and complete address of the individual;

(3) A contribution under subdivision (1) or (2) of subsection (a) of this section from an individual who does not reside in the state, in excess of the applicable limit on contributions from out-of-state individuals in subsection (a) of this section; and

(4) A contribution made by a youth who is less than twelve years of age.

(d) After a candidate committee receives the applicable aggregate amount of qualifying contributions under subsection (a) of this section, the candidate committee shall transmit any additional contributions that it receives to the State Treasurer for deposit in the Citizens’ Election Fund.

(e) As used in this section, “principal of a state contractor or prospective state contractor” has the same meaning as provided in subsection (g) of section 9-612, and “individual” shall include sole proprietorships.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 5; P.A. 08-2, S. 16; July Sp. Sess. P.A. 10-1, S. 11, 12; P.A. 11-48, S. 292.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 08-2 amended Subsec. (b) to delete former provision re certification and require certification to contain same information described in Sec. 9-608(c)(3), and procedure prescribed therein to be followed, and amended Subsec. (c) to allow for transmission of nonqualifying contributions to State Elections Enforcement Commission for deposit in Citizens’ Election Fund and, in Subdiv. (3), to include contribution of less than $5, effective April 7, 2008; July Sp. Sess. P.A. 10-1 amended Subsec. (c) by deleting former Subdiv. (1) prohibiting contributions from communicator lobbyists and by redesignating existing Subdivs. (2), (3) and (4) as Subdivs. (1), (2) and (3) and amended Subsec. (e) by deleting former Subdivs. (1) and (2) defining “communicator lobbyist” and “immediate family”, effective August 13, 2010; P.A. 11-48 amended Subsec. (c) by adding Subdiv. (4) re contribution made by a youth and amended Subsec. (e) by defining “individual” to include sole proprietorships, effective January 1, 2012, and applicable to primaries and elections held on or after that date.

Under Subdiv. (1)(B)(ii), contributions from individuals to candidate committee of the candidate for lieutenant governor that do not exceed $100 are “qualifying contributions” under Subdiv. (2); under Subdiv. (1)(B)(ii), all contributions to the committee of the candidate for lieutenant governor must be considered in determining whether the candidate for governor has met the qualifying threshold of $250,000 if, at the time contributions were received by the committee of the candidate for lieutenant governor, they met the criteria for qualifying contributions to that candidate under Subdiv. (2). 297 C. 764.



Section 9-705 - Grants for primary and general election campaigns. Supplemental grants for petitioning and minor party candidates.

(a)(1) The qualified candidate committee of a major party candidate for the office of Governor who has a primary for nomination to said office shall be eligible to receive a grant from the Citizens’ Election Fund for the primary campaign in the amount of one million two hundred fifty thousand dollars, provided, in the case of a primary held in 2014, or thereafter, said amount shall be adjusted under subsection (d) of this section.

(2) The qualified candidate committee of a candidate for the office of Governor who has been nominated, or who has qualified to appear on the election ballot in accordance with the provisions of subpart C of part III of chapter 153, shall be eligible to receive a grant from the fund for the general election campaign in the amount of six million dollars, provided in the case of an election held in 2014, or thereafter, said amount shall be adjusted under subsection (d) of this section.

(b) (1) The qualified candidate committee of a major party candidate for the office of Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer who has a primary for nomination to said office shall be eligible to receive a grant from the fund for the primary campaign in the amount of three hundred seventy-five thousand dollars, provided, in the case of a primary held in 2014, or thereafter, said amount shall be adjusted under subsection (d) of this section.

(2) The qualified candidate committee of a candidate for the office of Attorney General, State Comptroller, Secretary of the State or State Treasurer who has been nominated, or who has qualified to appear on the election ballot in accordance with the provisions of subpart C of part III of chapter 153, shall be eligible to receive a grant from the fund for the general election campaign in the amount of seven hundred fifty thousand dollars, provided in the case of an election held in 2014, or thereafter, said amount shall be adjusted under subsection (d) of this section.

(c) (1) Notwithstanding the provisions of subsections (a) and (b) of this section, the qualified candidate committee of an eligible minor party candidate for the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer shall be eligible to receive a grant from the fund for the general election campaign if the candidate of the same minor party for the same office at the last preceding regular election received at least ten per cent of the whole number of votes cast for all candidates for said office at said election. The amount of the grant shall be one-third of the amount of the general election campaign grant under subsection (a) or (b) of this section for a candidate for the same office, provided (A) if the candidate of the same minor party for the same office at the last preceding regular election received at least fifteen per cent of the whole number of votes cast for all candidates for said office at said election, the amount of the grant shall be two-thirds of the amount of the general election campaign grant under subsection (a) or (b) of this section for a candidate for the same office, (B) if the candidate of the same minor party for the same office at the last preceding regular election received at least twenty per cent of the whole number of votes cast for all candidates for said office at said election, the amount of the grant shall be the same as the amount of the general election campaign grant under subsection (a) or (b) of this section for a candidate for the same office, and (C) in the case of an election held in 2014, or thereafter, said amounts shall be adjusted under subsection (d) of this section.

(2) Notwithstanding the provisions of subsections (a) and (b) of this section, the qualified candidate committee of an eligible petitioning party candidate for the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer shall be eligible to receive a grant from the fund for the general election campaign if said candidate’s nominating petition has been signed by a number of qualified electors equal to at least ten per cent of the whole number of votes cast for the same office at the last preceding regular election. The amount of the grant shall be one-third of the amount of the general election campaign grant under subsection (a) or (b) of this section for a candidate for the same office, provided (A) if said candidate’s nominating petition has been signed by a number of qualified electors equal to at least fifteen per cent of the whole number of votes cast for the same office at the last preceding regular election, the amount of the grant shall be two-thirds of the amount of the general election campaign grant under subsection (a) or (b) of this section for a candidate for the same office, (B) if said candidate’s nominating petition has been signed by a number of qualified electors equal to at least twenty per cent of the whole number of votes cast for the same office at the last preceding regular election, the amount of the grant shall be the same as the amount of the general election campaign grant under subsection (a) or (b) of this section for a candidate for the same office, and (C) in the case of an election held in 2014, or thereafter, said amounts shall be adjusted under subsection (d) of this section.

(3) In addition to the provisions of subdivisions (1) and (2) of this subsection, the qualified candidate committee of an eligible petitioning party candidate and the qualified candidate committee of an eligible minor party candidate for the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer shall be eligible to receive a supplemental grant from the fund after the general election if the treasurer of such candidate committee reports a deficit in the first statement filed after the general election, pursuant to section 9-608, and such candidate received a greater percentage of the whole number of votes cast for all candidates for said office at said election than the percentage of votes utilized by such candidate to obtain a general election campaign grant described in subdivision (1) or (2) of this subsection. The amount of such supplemental grant shall be calculated as follows:

(A) In the case of any such candidate who receives more than ten per cent, but not more than fifteen per cent, of the whole number of votes cast for all candidates for said office at said election, the grant shall be the product of (i) a fraction in which the numerator is the difference between the percentage of such whole number of votes received by such candidate and ten per cent and the denominator is ten, and (ii) two-thirds of the amount of the general election campaign grant under subsection (a) or (b) of this section for a major party candidate for the same office.

(B) In the case of any such candidate who receives more than fifteen per cent, but less than twenty per cent, of the whole number of votes cast for all candidates for said office at said election, the grant shall be the product of (i) a fraction in which the numerator is the difference between the percentage of such whole number of votes received by such candidate and fifteen per cent and the denominator is five, and (ii) one-third of the amount of the general election campaign grant under subsection (a) or (b) of this section for a major party candidate for the same office.

(C) The sum of the general election campaign grant received by any such candidate and a supplemental grant under this subdivision shall not exceed one hundred per cent of the amount of the general election campaign grant under subsection (a) or (b) of this section for a major party candidate for the same office.

(d) For elections held in 2014, and thereafter, the amount of the grants in subsections (a), (b) and (c) of this section shall be adjusted by the State Elections Enforcement Commission not later than January 15, 2014, and quadrennially thereafter, in accordance with any change in the consumer price index for all urban consumers as published by the United States Department of Labor, Bureau of Labor Statistics, during the period beginning on January 1, 2010, and ending on December thirty-first in the year preceding the year in which said adjustment is to be made.

(e) (1) The qualified candidate committee of a major party candidate for the office of state senator who has a primary for nomination to said office shall be eligible to receive a grant from the fund for the primary campaign in the amount of thirty-five thousand dollars, provided (A) if the percentage of the electors in the district served by said office who are enrolled in said major party exceeds the percentage of the electors in said district who are enrolled in another major party by at least twenty percentage points, the amount of said grant shall be seventy-five thousand dollars, and (B) in the case of a primary held in 2010, or thereafter, said amounts shall be adjusted under subsection (h) of this section. For the purposes of subparagraph (A) of this subdivision, the number of enrolled members of a major party and the number of electors in a district shall be determined by the latest enrollment and voter registration records in the office of the Secretary of the State submitted in accordance with the provisions of section 9-65. The names of electors on the inactive registry list compiled under section 9-35 shall not be counted for such purposes.

(2) The qualified candidate committee of a candidate for the office of state senator who has been nominated, or has qualified to appear on the election ballot in accordance with subpart C of part III of chapter 153, shall be eligible to receive a grant from the fund for the general election campaign in the amount of eighty-five thousand dollars, provided in the case of an election held in 2010, or thereafter, said amount shall be adjusted under subsection (h) of this section.

(3) (A) In the case of an adjourned primary pursuant to section 9-446, a qualified candidate committee of a major party candidate for the office of state senator who appears on the ballot for such adjourned primary shall be eligible to receive a grant from the fund for the adjourned primary in an amount of fifteen thousand dollars, provided in the case of a primary held in 2016, or thereafter, said amount shall be adjusted under subsection (h) of this section.

(B) In the case of an adjourned election pursuant to section 9-332, a qualified candidate committee of a candidate for the office of state senator who has been nominated, or has qualified to appear on the election ballot in accordance with subpart C of part III of chapter 153, and who appears on the ballot for such adjourned election shall be eligible to receive a grant from the fund for the general election campaign in the amount of fifteen thousand dollars, provided in the case of an election held in 2016, or thereafter, said amount shall be adjusted under subsection (h) of this section.

(f) (1) The qualified candidate committee of a major party candidate for the office of state representative who has a primary for nomination to said office shall be eligible to receive a grant from the fund for the primary campaign in the amount of ten thousand dollars, provided (A) if the percentage of the electors in the district served by said office who are enrolled in said major party exceeds the percentage of the electors in said district who are enrolled in another major party by at least twenty percentage points, the amount of said grant shall be twenty-five thousand dollars, and (B) in the case of a primary held in 2010, or thereafter, said amounts shall be adjusted under subsection (h) of this section. For the purposes of subparagraph (A) of this subdivision, the number of enrolled members of a major party and the number of electors in a district shall be determined by the latest enrollment and voter registration records in the office of the Secretary of the State submitted in accordance with the provisions of section 9-65. The names of electors on the inactive registry list compiled under section 9-35 shall not be counted for such purposes.

(2) The qualified candidate committee of a candidate for the office of state representative who has been nominated, or has qualified to appear on the election ballot in accordance with subpart C of part III of chapter 153, shall be eligible to receive a grant from the fund for the general election campaign in the amount of twenty-five thousand dollars, provided in the case of an election held in 2010, or thereafter, said amount shall be adjusted under subsection (h) of this section.

(3) (A) In the case of an adjourned primary pursuant to section 9-446, a qualified candidate committee of a major party candidate for the office of state representative who appears on the ballot for such adjourned primary shall be eligible to receive a grant from the fund for the adjourned primary in an amount of five thousand dollars, provided in the case of a primary held in 2016, or thereafter, said amount shall be adjusted under subsection (h) of this section.

(B) In the case of an adjourned election pursuant to section 9-332, a qualified candidate committee of a candidate for the office of state representative who has been nominated, or has qualified to appear on the election ballot in accordance with subpart C of part III of chapter 153, and who appears on the ballot for such adjourned election shall be eligible to receive a grant from the fund for the general election campaign in the amount of five thousand dollars, provided in the case of an election held in 2016, or thereafter, said amount shall be adjusted under subsection (h) of this section.

(g) (1) Notwithstanding the provisions of subsections (e) and (f) of this section, the qualified candidate committee of an eligible minor party candidate for the office of state senator or state representative shall be eligible to receive a grant from the fund for the general election campaign if the candidate of the same minor party for the same office at the last preceding regular election received at least ten per cent of the whole number of votes cast for all candidates for said office at said election. The amount of the grant shall be one-third of the amount of the general election campaign grant under subsection (e) or (f) of this section for a candidate for the same office, provided (A) if the candidate of the same minor party for the same office at the last preceding regular election received at least fifteen per cent of the whole number of votes cast for all candidates for said office at said election, the amount of the grant shall be two-thirds of the amount of the general election campaign grant under subsection (e) or (f) of this section for a candidate for the same office, (B) if the candidate of the same minor party for the same office at the last preceding regular election received at least twenty per cent of the whole number of votes cast for all candidates for said office at said election, the amount of the grant shall be the same as the amount of the general election campaign grant under subsection (e) or (f) of this section for a candidate for the same office, and (C) in the case of an election held in 2010, or thereafter, said amounts shall be adjusted under subsection (h) of this section.

(2) Notwithstanding the provisions of subsections (e) and (f) of this section, the qualified candidate committee of an eligible petitioning party candidate for the office of state senator or state representative shall be eligible to receive a grant from the fund for the general election campaign if said candidate’s nominating petition has been signed by a number of qualified electors equal to at least ten per cent of the whole number of votes cast for the same office at the last preceding regular election. The amount of the grant shall be one-third of the amount of the general election campaign grant under subsection (e) or (f) of this section for a candidate for the same office, provided (A) if said candidate’s nominating petition has been signed by a number of qualified electors equal to at least fifteen per cent of the whole number of votes cast for the same office at the last preceding regular election, the amount of the grant shall be two-thirds of the amount of the general election campaign grant under subsection (e) or (f) of this section for a candidate for the same office, (B) if said candidate’s nominating petition has been signed by a number of qualified electors equal to at least twenty per cent of the whole number of votes cast for the same office at the last preceding regular election, the amount of the grant shall be the same as the amount of the general election campaign grant under subsection (e) or (f) of this section for a candidate for the same office, and (C) in the case of an election held in 2010, or thereafter, said amounts shall be adjusted under subsection (h) of this section.

(3) In addition to the provisions of subdivisions (1) and (2) of this subsection, the qualified candidate committee of an eligible petitioning party candidate and the qualified candidate committee of an eligible minor party candidate for the office of state senator or state representative shall be eligible to receive a supplemental grant from the fund after the general election if the treasurer of such candidate committee reports a deficit in the first statement filed after the general election, pursuant to section 9-608, and such candidate received a greater percentage of the whole number of votes cast for all candidates for said office at said election than the percentage of votes utilized by such candidate to obtain a general election campaign grant described in subdivision (1) or (2) of this subsection. The amount of such supplemental grant shall be calculated as follows:

(A) In the case of any such candidate who receives more than ten per cent, but less than fifteen per cent, of the whole number of votes cast for all candidates for said office at said election, the grant shall be the product of (i) a fraction in which the numerator is the difference between the percentage of such whole number of votes received by such candidate and ten per cent and the denominator is ten, and (ii) two-thirds of the amount of the general election campaign grant under subsection (e) or (f) of this section for a major party candidate for the same office.

(B) In the case of any such candidate who receives more than fifteen per cent, but less than twenty per cent, of the whole number of votes cast for all candidates for said office at said election, the grant shall be the product of (i) a fraction in which the numerator is the difference between the percentage of such whole number of votes received by such candidate and fifteen per cent and the denominator is five, and (ii) one-third of the amount of the general election campaign grant under subsection (e) or (f) of this section for a major party candidate for the same office.

(C) The sum of the general election campaign grant received by any such candidate and a supplemental grant under this subdivision shall not exceed one hundred per cent of the amount of the general election campaign grant under subsection (e) or (f) of this section for a major party candidate for the same office.

(h) For elections held in 2010, and thereafter, the amount of the grants in subsections (e), (f) and (g) of this section shall be adjusted by the State Elections Enforcement Commission not later than January 15, 2010, and biennially thereafter, in accordance with any change in the consumer price index for all urban consumers as published by the United States Department of Labor, Bureau of Labor Statistics, during the period beginning on January 1, 2008, and ending on December thirty-first in the year preceding the year in which said adjustment is to be made.

(i) Notwithstanding the provisions of subsections (e), (f) and (g) of this section, in the case of a special election for the office of state senator or state representative, the amount of the grant for a general election campaign shall be seventy-five per cent of the amount authorized under the applicable said subsection (e), (f) or (g).

(j) Notwithstanding the provisions of subsections (a) to (i), inclusive, of this section:

(1) The initial grant that a qualified candidate committee for a candidate is eligible to receive under subsections (a) to (i), inclusive, of this section shall be reduced by the amount of any personal funds that the candidate provides for the candidate’s campaign for nomination or election pursuant to subsection (c) of section 9-710;

(2) If a participating candidate is nominated at a primary and does not expend the entire grant for the primary campaign authorized under subsection (a), (b), (e) or (f) of this section, the amount of the grant for the general election campaign shall be reduced by the total amount of any such unexpended primary campaign grant and moneys;

(3) If a participating candidate who is nominated for election does not have any opponent in the general election campaign, the amount of the general election campaign grant for which the qualified candidate committee for said candidate shall be eligible shall be thirty per cent of the applicable amount set forth in subsections (a) to (i), inclusive, of this section. For purposes of this subdivision, a participating candidate shall be deemed to have an opponent if (A) a major party has properly endorsed any other candidate and made the requisite filing with the Secretary of the State within the time specified in section 9-391 or 9-400, as applicable, (B) any candidate of any other major party has received not less than fifteen per cent of the vote of convention delegates and has complied with the filing requirements set forth in section 9-400, or (C) any candidate of any other major party has circulated a petition and obtained the required number of signatures for filing a candidacy for nomination and has either qualified for the primary or been deemed the party’s nominee;

(4) If the only opponent or opponents of a participating candidate who is nominated for election to an office are eligible minor party candidates or eligible petitioning party candidates and no such eligible minor party candidate’s or eligible petitioning party candidate’s candidate committee has received a total amount of contributions of any type that is equal to or greater than the amount of the qualifying contributions that a candidate for such office is required to receive under section 9-704 to be eligible for grants from the Citizens’ Election Fund, the amount of the general election campaign grant for such participating candidate shall be sixty per cent of the applicable amount set forth in this section; and

(5) The amount of the primary grant or general election campaign grant for a qualified candidate committee shall be reduced, pursuant to the provisions of this subdivision, if such candidate committee has control and custody over lawn signs from any prior election or primary in the following applicable amount: (A) Five hundred or more lawn signs for the qualified candidate committee of a candidate for the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer, (B) one hundred or more lawn signs for the qualified candidate committee of a candidate for the office of state senator, or (C) fifty or more lawn signs for the qualified candidate committee of a candidate for the office of state representative. If such qualified candidate committee has custody and control over lawn signs in the applicable amount, as described in this subdivision, the grant from the fund for the primary campaign or general election campaign, as applicable, for such qualified candidate committee shall be reduced as follows: (i) Two thousand five hundred dollars for the qualified candidate committee of a candidate for the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer, (ii) five hundred dollars for the qualified candidate committee of a candidate for the office of state senator, or (iii) two hundred fifty dollars for the qualified candidate committee of a candidate for the office of state representative. In no event shall such a reduction be made both to a qualified candidate committee’s primary campaign grant and to such candidate committee’s general election grant. No reduction in either the primary campaign or general election campaign for a qualified candidate committee’s grant shall be taken for any lawn sign that is not in the custody or control of the qualified candidate committee. Nothing in this subdivision shall be construed to apply to any item other than lawn signs.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 6; P.A. 06-137, S. 19; July Sp. Sess. P.A. 10-1, S. 3; P.A. 13-180, S. 32.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsecs. (a) to (c) and (e) to (g) to eliminate certain references to “major party”, made conforming changes in Subdivs. (1) and (2) of Subsecs. (c) and (g), and added Subdiv. (3) in Subsecs. (c) and (g) re supplemental grants to eligible minor and petitioning party candidates, effective December 31, 2006, and applicable to elections held on or after that date (Revisor’s note: In Subsecs. (a)(2), (b)(2), (e)(2) and (f)(2), the references to “part III C of chapter 153” were changed editorially by the Revisors to “subpart C of part III of chapter 153” to conform with P.A. 06-196); July Sp. Sess. P.A. 10-1 amended Subsec. (a)(2) by increasing gubernatorial general election grant from $3,000,000 to $6,000,000, made technical changes in Subsecs. (c)(3) and (g)(3) and amended Subsec. (j) by deleting provision in Subdiv. (2) re moneys received under Sec. 9-713 or 9-714, by adding Subparas. (A) to (C) in Subdiv. (3) re when candidate is deemed opposed and by adding Subdiv. (5) re lawn signs, effective August 13, 2010; P.A. 13-180 amended Subsecs. (e) and (f) by adding Subdiv. (3) re adjourned primaries and adjourned elections, effective June 18, 2013.



Section 9-706 - Grant applications and payment.

(a)(1) A participating candidate for nomination to the office of state senator or state representative in 2008, or thereafter, or the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer in 2010, or thereafter, may apply to the State Elections Enforcement Commission for a grant from the fund under the Citizens’ Election Program for a primary campaign, after the close of the state convention of the candidate’s party that is called for the purpose of choosing candidates for nomination for the office that the candidate is seeking, if a primary is required under chapter 153, and (A) said party endorses the candidate for the office that the candidate is seeking, (B) the candidate is seeking nomination to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State or the district office of state senator or state representative and receives at least fifteen per cent of the votes of the convention delegates present and voting on any roll-call vote taken on the endorsement or proposed endorsement of a candidate for the office the candidate is seeking, or (C) the candidate circulates a petition and obtains the required number of signatures for filing a candidacy for nomination for (i) the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State or the district office of state senator or state representative, pursuant to section 9-400, or (ii) the municipal office of state senator or state representative, pursuant to section 9-406, whichever is applicable. The State Elections Enforcement Commission shall make any such grants to participating candidates in accordance with the provisions of subsections (d) to (g), inclusive, of this section.

(2) A participating candidate for nomination to the office of state senator or state representative in 2008, or thereafter, or the office of Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer in 2010, or thereafter, may apply to the State Elections Enforcement Commission for a grant from the fund under the Citizens’ Election Program for a general election campaign:

(A) After the close of the state or district convention or municipal caucus, convention or town committee meeting, whichever is applicable, of the candidate’s party that is called for the purpose of choosing candidates for nomination for the office that the candidate is seeking, if (i) said party endorses said candidate for the office that the candidate is seeking and no other candidate of said party files a candidacy with the Secretary of the State in accordance with the provisions of section 9-400 or 9-406, whichever is applicable, (ii) the candidate is seeking election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State or the district office of state senator or state representative and receives at least fifteen per cent of the votes of the convention delegates present and voting on any roll-call vote taken on the endorsement or proposed endorsement of a candidate for the office the candidate is seeking, no other candidate for said office at such convention either receives the party endorsement or said percentage of said votes for said endorsement or files a certificate of endorsement with the Secretary of the State in accordance with the provisions of section 9-388 or a candidacy with the Secretary of the State in accordance with the provisions of section 9-400, and no other candidate for said office circulates a petition and obtains the required number of signatures for filing a candidacy for nomination for said office pursuant to section 9-400, (iii) the candidate is seeking election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State or the district office of state senator or state representative, circulates a petition and obtains the required number of signatures for filing a candidacy for nomination for said office pursuant to section 9-400 and no other candidate for said office at the state or district convention either receives the party endorsement or said percentage of said votes for said endorsement or files a certificate of endorsement with the Secretary of the State in accordance with the provisions of section 9-388 or a candidacy with the Secretary of the State in accordance with the provisions of section 9-400, or (iv) the candidate is seeking election to the municipal office of state senator or state representative, circulates a petition and obtains the required number of signatures for filing a candidacy for nomination for the office the candidate is seeking pursuant to section 9-406 and no other candidate for said office at the caucus, convention or town committee meeting either receives the party endorsement or files a certification of endorsement with the town clerk in accordance with the provisions of section 9-391;

(B) After any primary held by such party for nomination for said office, if the Secretary of the State declares that the candidate is the party nominee in accordance with the provisions of section 9-440;

(C) In the case of a minor party candidate, after the nomination of such candidate is certified and filed with the Secretary of the State pursuant to section 9-452; or

(D) In the case of a petitioning party candidate, after approval by the Secretary of the State of such candidate’s nominating petition pursuant to section 9-453o.

(3) A participating candidate for nomination to the office of state senator or state representative at a special election in 2008, or thereafter, may apply to the State Elections Enforcement Commission for a grant from the fund under the Citizens’ Election Program for a general election campaign after the close of the district convention or municipal caucus, convention or town committee meeting of the candidate’s party that is called for the purpose of choosing candidates for nomination for the office that the candidate is seeking.

(4) Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, no participating candidate for nomination or election who changes the candidate’s status as a major party, minor party or petitioning party candidate or becomes a candidate of a different party, after filing the affidavit required under section 9-703, shall be eligible to apply for a grant under the Citizens’ Election Program for such candidate’s primary campaign for such nomination or general election campaign for such election. The provisions of this subdivision shall not apply in the case of a candidate who is nominated by more than one party and does not otherwise change the candidate’s status as a major party, minor party or petitioning party candidate.

(5) Notwithstanding the provisions of this subsection, no candidate may apply to the State Elections Enforcement Commission for a grant from the fund under the Citizens’ Election Program if such candidate has been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, any (A) criminal offense under this title unless at least eight years have elapsed from the date of the conviction or plea or the completion of any sentence, whichever date is later, without a subsequent conviction of or plea to another such offense, or (B) a felony related to the individual’s public office, other than an offense under this title in accordance with subparagraph (A) of this subdivision.

(b) The application shall include a written certification that:

(1) The candidate committee has received the required amount of qualifying contributions;

(2) The candidate committee has repaid all moneys borrowed on behalf of the campaign, as required by subsection (b) of section 9-710;

(3) The candidate committee has returned any contribution of five dollars or more from an individual who does not include the individual’s name and address with the contribution;

(4) The candidate committee has returned all contributions or portions of contributions that do not meet the criteria for qualifying contributions under section 9-704 and transmitted all excess qualifying contributions to the Citizens’ Election Fund;

(5) The treasurer of the candidate committee will: (A) Comply with the provisions of chapter 155 and this chapter, and (B) maintain and furnish all records required pursuant to chapter 155 and this chapter and any regulation adopted pursuant to such chapters;

(6) All moneys received from the Citizens’ Election Fund will be deposited upon receipt into the depository account of the candidate committee;

(7) The treasurer of the candidate committee will expend all moneys received from the fund in accordance with the provisions of subsection (g) of section 9-607 and regulations adopted by the State Elections Enforcement Commission under subsection (e) of this section;

(8) If the candidate withdraws from the campaign, becomes ineligible or dies during the campaign, the candidate committee of the candidate will return to the commission, for deposit in the fund, all moneys received from the fund pursuant to sections 9-700 to 9-716, inclusive, which said candidate committee has not spent as of the date of such occurrence;

(9) All outstanding civil penalties or forfeitures assessed pursuant to chapters 155 to 157, inclusive, against the current or any former committee of the candidate have been paid, provided (A) in the case of any candidate seeking nomination for or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of the State or State Treasurer, any such penalty or forfeiture was assessed not later than twenty-four months prior to the submission of an application pursuant to this section; or (B) in the case of any candidate seeking nomination for or election to the office of state senator or state representative, any such penalty or forfeiture was assessed not later than twelve months prior to the submission of an application pursuant to this section;

(10) The treasurer has paid any civil penalties or forfeitures assessed pursuant to chapters 155 to 157, inclusive, and has not been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, any (A) felony involving fraud, forgery, larceny, embezzlement or bribery, or (B) criminal offense under this title, unless at least eight years have elapsed from the date of the conviction or plea or the completion of any sentence, whichever date is later, without a subsequent conviction of or plea to another such felony or offense;

(11) The candidate has not been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, a criminal offense under this title unless at least eight years have elapsed from the date of the conviction or plea or the completion of any sentence, whichever date is later, without a subsequent conviction of or plea to another such offense; and

(12) The candidate has never been convicted of or pled guilty or nolo contendere to, in a court of competent jurisdiction, a felony related to the individual’s public office, other than a criminal offense under this title in accordance with subdivision (11) of this subsection.

(c) The application shall be accompanied by a cumulative itemized accounting of all funds received, expenditures made and expenses incurred but not yet paid by the candidate committee as of three days preceding the day the application is filed. Such accounting shall be sworn to under penalty of false statement by the treasurer of the candidate committee. The commission shall prescribe the form of the application and the cumulative itemized accounting. The form for such accounting shall conform to the requirements of section 9-608. Both the candidate and the treasurer of the candidate committee shall sign the application.

(d) In accordance with the provisions of subsection (g) of this section, the commission shall review the application, determine whether (1) the candidate committee for the applicant has received the required qualifying contributions, (2) in the case of an application for a grant from the fund for a primary campaign, the applicant has met the applicable condition under subsection (a) of this section for applying for such grant and complied with the provisions of subsections (b) and (c) of this section, (3) in the case of an application for a grant from the fund for a general election campaign, the applicant has met the applicable condition under subsection (a) of this section for applying for such moneys and complied with the provisions of subsections (b) and (c) of this section, and (4) in the case of an application by a minor party or petitioning party candidate for a grant from the fund for a general election campaign, the applicant qualifies as an eligible minor party candidate or an eligible petitioning party candidate, whichever is applicable. If the commission approves an application, the commission shall determine the amount of the grant payable to the candidate committee for the applicant pursuant to section 9-705 from the fund, and notify the State Comptroller and the candidate of such candidate committee, of such amount. If the timing of the commission’s approval of the grant in relation to the Secretary of the State’s determination of ballot status is such that the commission cannot determine whether the qualified candidate committee is entitled to the applicable full initial grant for the primary or election or the applicable partial grant for the primary or election, as the case may be, the commission shall approve the lesser applicable partial initial grant. The commission shall then authorize the payment of the remaining portion of the applicable grant after the commission has knowledge of the circumstances regarding the ballot status of the opposing candidates in such primary or election. Not later than two business days following notification by the commission, the State Comptroller shall draw an order on the State Treasurer for payment of any such approved amount to the qualified candidate committee from the fund.

(e) The State Elections Enforcement Commission shall adopt regulations, in accordance with the provisions of chapter 54, on permissible expenditures under subsection (g) of section 9-607 for qualified candidate committees receiving grants from the fund under sections 9-700 to 9-716, inclusive.

(f) If a nominated participating candidate dies, withdraws the candidate’s candidacy or becomes disqualified to hold the office for which the candidate has been nominated after the commission approves the candidate’s application for a grant under this section, the candidate committee of the candidate who is nominated to replace said candidate pursuant to section 9-460 shall be eligible to receive grants from the fund without complying with the provisions of section 9-704, if said replacement candidate files an affidavit under section 9-703 certifying the candidate’s intent to abide by the expenditure limits set forth in subsection (c) of section 9-702 and notifies the commission on a form prescribed by the commission.

(g) (1) Any application submitted pursuant to this section for a primary or general election shall be submitted in accordance with the following schedule: (A) By five o’clock p.m. on the third Wednesday in May of the year that the primary or election will be held at which such participating candidate will seek nomination or election, or (B) by five o’clock p.m. on any subsequent Wednesday of such year, provided no application shall be accepted by the commission after five o’clock p.m. on or after the fourth to last Friday prior to the primary or election at which such participating candidate will seek nomination or election. Not later than five business days following any such Wednesday or Friday, as applicable, for participating candidates seeking nomination or election to the office of state senator or state representative, or ten business days following any such Wednesday or Friday, as applicable, for participating candidates seeking nomination or election to the office of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State or, in the event of a national, regional or local emergency or local natural disaster, as soon thereafter as is practicable, the commission shall review any application received by such Wednesday or Friday, in accordance with the provisions of subsection (d) of this section, and determine whether such application shall be approved or disapproved. Notwithstanding the provisions of this subsection, if an application for a general election grant is received during the period beginning at five o’clock p.m. on the Wednesday of the week preceding the week of the last primary application deadline and ending five o’clock p.m. on the last primary application deadline, as set forth in this subsection, the commission shall review such application in accordance with the provisions of subsection (d) of this section and determine whether it shall be approved or disapproved not later than five business days or ten business days, as applicable, after the first application deadline following the last primary application deadline. For any such application that is approved, any disbursement of funds by the commission shall be made not later than twelve business days prior to any such primary or general election. From the third week of June in even-numbered years until the third week in July, the commission shall meet twice weekly to determine whether or not to approve applications for grants if there are pending grant applications.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, no application for a special election shall be accepted by the commission after five o’clock p.m. on or after ten business days prior to the special election at which such participating candidate will seek election. Not later than three business days following such deadline, or, in the event of a national, regional or local emergency or local natural disaster, as soon thereafter as practicable, the commission shall review any such application received by such deadline, in accordance with the provisions of subsection (d) of this section, and determine whether such application shall be approved or disapproved. For any such application that is approved, any disbursement of funds by the commission shall be made not later than seven business days prior to any such special election.

(3) The commission shall publish such application review schedules and meeting schedules on the commission’s web site and with the Secretary of the State.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 7; P.A. 06-137, S. 22; P.A. 08-2, S. 17; P.A. 11-48, S. 293, 294; P.A. 13-180, S. 12, 26, 27.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 amended Subsec. (d)(2) to eliminate requirement that at least one other participating candidate for nomination in the primary, from the same party and for the same office as the applicant, has also received the required qualifying contributions or at least one nonparticipating candidate for nomination in the primary, from the same party and for the same office as the applicant, has received an amount of contributions equal to the amount of such qualifying contributions, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 08-2 amended Subsec. (a)(1) to include provision re State Elections Enforcement Commission making grants in accordance with Subsecs. (d) to (g), amended Subsec. (b)(5) to require compliance with and maintenance of records pursuant to chapters 155 and 157, amended Subsec. (c) to provide that accounting is as of 3 days before the applicable deadline in Subsec. (g), amended Subsec. (d) to change deadline for review of applications by commission from not later than 3 business days after receipt to the applicable deadline in Subsec. (g) and add provisions re timing of commission’s approval of grant in relation to Secretary of the State’s determination of ballot status and added Subsec. (g) re schedule for submission of applications, effective April 7, 2008; P.A. 11-48 amended Subsec. (c) by replacing “before the applicable application deadline contained in subsection (g) of this section” with “preceding the day the application is filed”, and amended Subsec. (g) by making technical changes and in Subdiv. (1), by replacing “Thursday” with “Wednesday”, by replacing “four business days” with “five business days” re candidates for offices of state senator or state representative, by adding language re ten business days for candidates seeking nomination to offices of Governor, Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State and by adding provision re application for general election grant received during certain period, effective January 1, 2012, and applicable to primaries and elections held on or after that date; P.A. 13-180 amended Subsec. (a) by adding Subdiv. (5) re prohibition against applying for grant for candidates convicted of or who have pled guilty or nolo contendere to certain offenses and amended Subsec. (b) by adding Subdivs. (9) to (12) re penalties, convictions or pleas and replacing “campaign treasurer” with “treasurer”, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subsec. (c), effective June 18, 2013.



Section 9-707 - Limit on deposits into depository account of a qualified candidate committee.

Following the initial deposit of moneys from the Citizens’ Election Fund into the depository account of a qualified candidate committee, no contribution, loan, amount of the candidate’s own moneys or any other moneys received by the candidate or the treasurer on behalf of the committee shall be deposited into said depository account, except grants from the fund, and reimbursement from another candidate committee for shared expenses as provided pursuant to subsection (b) of section 9-610.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 8; July Sp. Sess. P.A. 10-1, S. 4; P.A. 13-180, S. 12, 29.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; July Sp. Sess. P.A. 10-1 deleted former Subdiv. (2) re additional moneys as provided in Secs. 9-713 and 9-714, effective August 13, 2010; P.A. 13-180 added provision re reimbursement for shared expenses, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer”, effective June 18, 2013.



Section 9-708 - Payment of general election campaign grant to eligible qualified candidate committee.

A qualified candidate committee that received moneys from the Citizens’ Election Fund for a primary campaign and whose candidate is the party nominee shall receive a grant from the fund for a general election campaign. Upon receiving verification from the Secretary of the State of the declaration by the Secretary of the State in accordance with the provisions of section 9-440 of the results of the votes cast at the primary, the State Elections Enforcement Commission shall notify the State Comptroller of the amount payable to such qualified candidate committee pursuant to section 9-705. Not later than two business days following notification by the commission, the State Comptroller shall draw an order on the State Treasurer for payment of the general election campaign grant to said committee from said fund.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 9.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date.



Section 9-709 - Joint campaigning by candidates for offices of Governor and Lieutenant Governor.

(a) For purposes of this section, expenditures made to aid or promote the success of both a candidate for nomination or election to the office of Governor and a candidate for nomination or election to the office of Lieutenant Governor jointly, shall be considered expenditures made to aid or promote the success of a candidate for nomination or election to the office of Governor. The party-endorsed candidate for nomination or election to the office of Lieutenant Governor and the party-endorsed candidate for nomination or election to the office of Governor shall be deemed to be aiding or promoting the success of both candidates jointly upon the earliest of the following: (1) The primary, whether held for the office of Governor, the office of Lieutenant Governor, or both; (2) if no primary is held for the office of Governor or Lieutenant Governor, the fourteenth day following the close of the convention; or (3) a declaration by the party-endorsed candidates that they will campaign jointly. Any other candidate for nomination or election to the office of Lieutenant Governor shall be deemed to be aiding or promoting the success of such candidacy for the office of Lieutenant Governor and the success of a candidate for nomination or election to the office of Governor jointly upon a declaration by the candidates that they shall campaign jointly.

(b) If a candidate for nomination or election to the office of Lieutenant Governor is campaigning jointly with a candidate for nomination or election to the office of Governor, the candidate committee and any exploratory committee for the candidate for the office of Lieutenant Governor shall be dissolved as of the applicable date set forth in subsection (a) of this section. Not later than fifteen days after said date, the campaign treasurer of the candidate committee formed to aid or promote the success of said candidate for nomination or election to the office of Lieutenant Governor shall file a statement with the proper authority under section 9-603, identifying all contributions received or expenditures made by the committee since the previous statement and the balance on hand or deficit, as the case may be. Not later than thirty days after the applicable date set forth in subsection (a) of this section, (1) the campaign treasurer of a qualified candidate committee formed to aid or promote the success of said candidate for nomination or election to the office of Lieutenant Governor shall distribute any surplus to the fund, and (2) the campaign treasurer of a nonqualified candidate committee formed to aid or promote the success of said candidate for nomination or election to the office of Lieutenant Governor shall distribute such surplus in accordance with the provisions of subsection (e) of section 9-608.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 10.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date.



Section 9-710 - Loans and personal funds for campaigns. Limits.

(a) The candidate committee for a candidate who intends to participate in the Citizens’ Election Program may borrow moneys on behalf of a campaign for a primary or a general election from one or more financial institutions, as defined in section 36a-41, in an aggregate amount not to exceed one thousand dollars. The amount borrowed shall not constitute a qualifying contribution under section 9-704. No individual, political committee or party committee, except the candidate or, in a general election, the state central committee of a political party, shall endorse or guarantee such a loan in an aggregate amount in excess of five hundred dollars. An endorsement or guarantee of such a loan shall constitute a contribution by such individual or committee for as long as the loan is outstanding. The amount endorsed or guaranteed by such individual or committee shall cease to constitute a contribution upon repayment of the amount endorsed or guaranteed.

(b) All such loans shall be repaid in full prior to the date such candidate committee applies for a grant from the Citizens’ Election Fund pursuant to section 9-706. A candidate who fails to repay such loans or fails to certify such repayment to the State Elections Enforcement Commission shall not be eligible to receive and shall not receive grants from the fund.

(c) A candidate who intends to participate in the Citizens’ Election Program may provide personal funds for such candidate’s campaign for nomination or election in an amount not exceeding: (1) For a candidate for the office of Governor, twenty thousand dollars; (2) for a candidate for the office of Lieutenant Governor, Attorney General, State Comptroller, State Treasurer or Secretary of the State, ten thousand dollars; (3) for a candidate for the office of state senator, two thousand dollars; or (4) for a candidate for the office of state representative, one thousand dollars. Such personal funds shall not constitute a qualifying contribution under section 9-704.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 11; P.A. 06-196, S. 60.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-196 made a technical change in Subsecs. (a) and (c)(2), effective December 31, 2006, and applicable to elections held on or after that date.



Section 9-711 - Excess expenditures: Penalties.

(a) If an expenditure in excess of the applicable expenditure limit set forth in subsection (c) of section 9-702 is made or incurred by a qualified candidate committee that receives a grant from the Citizens’ Election Fund pursuant to section 9-706, (1) the candidate and campaign treasurer of said committee shall be jointly and severally liable for paying for the excess expenditure, (2) the committee shall not receive any additional grants or moneys from the fund for the remainder of the election cycle if the State Elections Enforcement Commission determines that the candidate or campaign treasurer of said committee had knowledge of the excess expenditure, (3) the campaign treasurer shall be subject to penalties under section 9-7b, and (4) the candidate of said candidate committee shall be deemed to be a nonparticipating candidate for the purposes of sections 9-700 to 9-716, inclusive, if the commission determines that the candidate or campaign treasurer of said committee had knowledge of the excess expenditure. The commission may waive the provisions of this subsection upon determining that an excess expenditure is de minimis. The commission shall adopt regulations, in accordance with the provisions of chapter 54, establishing standards for making such determinations. Such standards shall include, but not be limited to, a finding by the commission that the candidate or campaign treasurer has, from the candidate’s or campaign treasurer’s personal funds, either paid the excess expenditure or reimbursed the qualified candidate committee for its payment of the excess expenditure.

(b) If an individual, who is associated with the campaign of a candidate whose qualified candidate committee has received a grant from the Citizens’ Election Fund pursuant to section 9-706, makes or incurs an expenditure in excess of the applicable expenditure limit set forth in subsection (c) of section 9-702 for said committee, without the consent of the candidate or campaign treasurer of the committee, the individual shall (1) repay to the fund the amount of such excess expenditure, and (2) shall be subject to penalties under section 9-7b. The provisions of this subsection shall not apply to an individual who is the candidate or the campaign treasurer of such committee.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 12; P.A. 06-196, S. 61.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-196 made a technical change in Subsec. (a), effective December 31, 2006, and applicable to elections held on or after that date.



Section 9-712 - Supplemental statements. Declaration of excess expenditures statement.

(a)(1) The treasurer of each candidate committee in a primary campaign or a general election campaign in which there is at least one participating candidate shall file weekly supplemental campaign finance statements with the commission in accordance with the provisions of subdivision (2) of this subsection. Such weekly statements shall be in lieu of the campaign finance statements due pursuant to subparagraphs (B) and (C) of subdivision (1) of subsection (a) of section 9-608.

(2) Each such treasurer shall file weekly supplemental campaign finance statements with the commission pursuant to the following schedule: (A) In the case of a primary campaign, on the second Thursday following the date in July on which treasurers are required to file campaign finance statements pursuant to subparagraph (A) of subdivision (1) of subsection (a) of section 9-608 and each Thursday thereafter up to and including the Thursday before the day of the primary, and (B) in the case of a general election campaign, on the second Thursday following the date in October on which candidates are required to file campaign finance statements pursuant to subparagraph (A) of subdivision (1) of subsection (a) of section 9-608 and each Thursday thereafter up to and including the Thursday before the day of the election. The statement shall be complete as of eleven fifty-nine o’clock p.m. of the second day immediately preceding the required filing day. The statement shall cover the period beginning with the first day not included in the last filed statement.

(3) Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, if a participating candidate committee in a primary campaign or a general election campaign in which there is at least one participating candidate makes expenditures or incurs an obligation to make expenditures that, in the aggregate, exceed one hundred per cent of the applicable expenditure limit for the applicable primary or general election campaign period, the treasurer of any such candidate committee shall file a declaration of excess expenditures statement with the commission, pursuant to the following schedule: (A) If a candidate committee makes expenditures or incurs an obligation to make such expenditures more than twenty days before the day of such primary or election, the treasurer of such candidate shall file such statement with the commission not later than forty-eight hours after making such expenditures or incurring an obligation to make such expenditures, and (B) if a candidate committee makes such expenditures or incurs an obligation to make such expenditures twenty days or less before the day of such primary or election, the treasurer of such candidate shall file such statement with the commission not later than twenty-four hours after making such expenditures or incurring an obligation to make such expenditures. The statement shall be complete as of eleven fifty-nine o’clock p.m. of the first day immediately preceding the required filing day. The statement shall cover a period beginning with the first day not included in the last filed statement.

(4) Notwithstanding the provisions of this subsection, the statements required to be filed pursuant to subdivisions (1) and (2) of this subsection shall not be required to be filed by (A) a candidate committee of a candidate that is exempt from filing campaign finance statements pursuant to subsection (b) of section 9-608 unless or until such a candidate committee receives or expends an amount in excess of one thousand dollars for purposes of the primary or election for which such committee was formed, (B) a candidate committee of a candidate who is no longer eligible for a position on the ballot, or (C) a candidate committee of a participating candidate that is unopposed, except that such candidate committee shall file a supplemental statement on the last Thursday before the applicable primary or general election. Such statement shall be complete as of eleven fifty-nine o’clock p.m. of the second day immediately preceding the required filing day. The statement shall cover a period beginning with the first day not included in the last filed statement.

(5) Each supplemental statement required under subdivision (1), (2) or (3) of this subsection for a candidate shall disclose the information required under subsection (c) of section 9-608. The commission shall adopt regulations, in accordance with the provisions of chapter 54, specifying permissible media for the transmission of such statements to the commission, which shall include electronic filing.

(b) (1) As used in this section, “excess expenditure” means an expenditure made, or obligated to be made, by a nonparticipating or a participating candidate who is opposed by one or more other participating candidates in a primary campaign or a general election campaign, which is in excess of the amount of the applicable limit on expenditures for said participating candidates for said campaign and which is the sum of (A) the applicable qualifying contributions that the participating candidate is required to receive under section 9-704 to be eligible for grants from the Citizens’ Election Fund, and (B) one hundred per cent of the applicable full grant amount for a major party candidate authorized under section 9-705 for the applicable campaign period.

(2) The commission shall confirm whether an expenditure described in a declaration filed under this subsection is an excess expenditure.

(c) If a treasurer fails to file any statement or declaration required by this section within the time required, said treasurer shall be subject to a civil penalty, imposed by the commission, of not more than one thousand dollars for the first failure to file the statement within the time required and not more than five thousand dollars for any subsequent such failure.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 13; P.A. 06-137, S. 23; P.A. 08-2, S. 18; July Sp. Sess. P.A. 10-1, S. 5; P.A. 11-48, S. 295; P.A. 13-180, S. 12, 17.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-137 added references to “candidate committee” and “campaign treasurer” and made technical changes in Subsecs. (a) and (b) and redefined “excess expenditure” in Subsec. (b)(1), effective December 31, 2006, and applicable to elections held on or after that date; P.A. 08-2 amended Subsec. (a) to rewrite provisions of Subdiv. (1) and include therein receipt of contributions, loans or other funds, add new Subdiv. (2) re obligation to make expenditure that, in the aggregate, exceeds 90% of applicable expenditure limit more than 20 days before day of primary or election, redesignate existing Subdiv. (2) as new Subdiv. (3) and amend same to include provision re applicable primary or election more than 5 weeks after date that initial supplemental campaign finance disclosure statement is due and to make conforming changes, add Subdiv. (4) re expenditures that exceed 100%, 125%, 150% or 175% of applicable expenditure limit, redesignate existing Subdiv. (3) as Subdiv. (5) and make conforming changes therein, and amended Subsec. (b) to redefine “excess expenditure” for purposes of section and Sec. 9-713 in Subdiv. (1), delete former Subdiv. (2) re declaration of excess expenditures and redesignate existing Subdiv. (3) as new Subdiv. (2), effective April 7, 2008; July Sp. Sess. P.A. 10-1 amended Subsec. (b)(1) to delete reference to Sec. 9-713, effective August 13, 2010; P.A. 11-48 amended Subsec. (a) by replacing former Subdivs. (1) to (4) with new Subdivs. (1) to (4) re supplemental statements and declaration of excess expenditures statement and, in Subdiv. (5), by making a technical change and by replacing provision re disclosure of candidate’s name, amount of contributions, loans or other funds or expenditures with provision requiring disclosure of information required under Sec. 9-608(c), effective January 1, 2012, and applicable to primaries and elections held on or after that date; P.A. 13-180 amended Subsec. (a) by changing deadlines from the next Thursday to the second Thursday following other filings in Subdiv. (2)(A) and (B), adding new Subpara. (B) re candidate no longer eligible for position on ballot and redesignating existing Subpara. (B) as Subpara. (C) in Subdiv. (4), changing “campaign treasurer” to “treasurer” and making technical changes, effective June 18, 2013; pursuant to P.A. 13-180, “campaign treasurer” was changed editorially by the Revisors to “treasurer” in Subsec. (c), effective June 18, 2013.



Section 9-713 and 9-714 - Excess expenditures: Payment of additional moneys to opposing participating candidates. Independent expenditures: Payment of additional matching moneys to participating candidates.

Sections 9-713 and 9-714 are repealed, effective August 13, 2010.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 14, 15; P.A. 06-137, S. 29; P.A. 08-2, S. 19; July Sp. Sess. P.A. 10-1, S. 15.)



Section 9-715 - Voter registration lists for participating candidates.

The Secretary of the State shall provide to each participating candidate a copy of the voter registration list for the state or the applicable district, which is generated from the state-wide centralized voter registration system established pursuant to the plan authorized under section 1 of special act 91-45 and completed pursuant to section 9-50b. The Secretary shall provide the copy in electronic format, free of charge.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 16.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date.



Section 9-716 - Annual report on status of Citizens’ Election Fund. Insufficient funds. Reserve account.

(a) Not later than June 1, 2007, and annually thereafter, the State Elections Enforcement Commission shall issue a report on the status of the Citizens’ Election Fund during the previous calendar year. Such report shall include the amount of moneys deposited in the fund, the sources of moneys received by category, the number of contributions, the number of contributors, the amount of moneys expended by category, the recipients of moneys distributed from the fund and an accounting of the costs incurred by the commission in administering the provisions of this chapter.

(b) Not later than January first in any year in which a state election is to be held, the commission shall determine whether the amount of moneys in the fund is sufficient to carry out the purposes of this chapter. If the commission determines that such amount is not sufficient to carry out such purposes, the commission shall, not later than three days after such later determination, (1) determine the percentage of the fund’s obligations that can be met for such election, (2) recalculate the amount of each payment that each qualified candidate committee is entitled to receive under section 9-706 by multiplying such percentage by the amount that such committee would have been entitled to receive under this chapter, if there were a sufficient amount of moneys in the fund, and (3) notify each such committee of such insufficiency, percentage and applicable recalculation. After a qualified candidate committee under section 9-706 first receives any such recalculated payment, the committee may resume accepting contributions, which shall not be subject to the restrictions on qualifying contributions under section 9-704, and making expenditures from such contributions, up to the highest amount of expenditures made by an opposing nonparticipating candidate in the same primary campaign or general election campaign. The commission shall also issue a report on said determination.

(c) The commission shall establish a reserve account in the fund. The first twenty-five thousand dollars deposited in the fund during any year shall be placed in said account. The commission shall use moneys in the reserve account only during the seven days preceding a primary or an election for payments to candidates whose payments were reduced under subsection (b) of this section.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 17; July Sp. Sess. P.A. 10-1, S. 6.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date; July Sp. Sess. P.A. 10-1 amended Subsec. (c) by deleting former Subdiv. (2) re funding pursuant to Sec. 9-714 and made technical changes throughout, effective August 13, 2010.



Section 9-717 - Severability.

(a) Each section, subsection, subdivision, subparagraph, clause, provision or portion of public act 05-5 of the October 25 special session* or any subsequent amendment to any such section, subsection, subdivision, subparagraph, clause, provision or portion of said public act shall be construed as separable and severable from all other sections, subsections, subdivisions, subparagraphs, clauses, provisions or portions of said public act. If any provision of said public act, as amended, or its application to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of said public act, as amended.

(b) Any candidate who has received any funds pursuant to the provisions of this chapter and sections 1-100b, 9-750, 9-751 and 9-760 and section 49 of public act 05-5 of the October 25 special session** prior to any prohibition or limitation on the expenditure of funds from the Citizens’ Election Fund taking effect may retain and expend such funds in accordance with this chapter and said sections.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 55; P.A. 06-137, S. 17; P.A. 10-2, S. 1; July Sp. Sess. P.A. 10-1, S. 1.)

*Note: Public act 05-5 of the October 25 special session is entitled “An Act Concerning Comprehensive Campaign Finance Reform for State-Wide Constitutional and General Assembly Offices”. (See Reference Table captioned “Public Acts of October 25, 2005” in Volume 16 which lists the sections amended, created or repealed by the act.)

**Note: Section 49 of public act 05-5 of the October 25 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 7, 2005; P.A. 06-137 designated existing section as Subsec. (a), adding provision re April fifteenth benchmark for court prohibition or limitation of expenditure of funds from the Citizens’ Election Fund, increasing period of prohibition or limitation by court from 72 to 168 hours, limiting inoperative effect to any race that is the subject of the court order until December thirty-first and adding provision re effect of prohibition or limitation on the April fifteenth of the second year succeeding the original prohibition, and added Subsec. (b) re retention and expenditure of funds received by a candidate prior to any prohibition or limitation, effective June 6, 2006; P.A. 10-2 added new Subsec. (a) re special election, redesignated existing Subsec. (a) as new Subsec. (b) and amended same to delete provision re special election and extend time re limitation or prohibition from 168 hours or more to 30 days or more, added new Subsec. (c) re time period around primary and redesignated existing Subsec. (b) as Subsec. (d), effective April 14, 2010; July Sp. Sess. P.A. 10-1 deleted former Subsecs. (a) to (c) re prohibition or limitation on program by court and reversion to prior law, added new Subsec. (a) re severability, redesignated existing Subsec. (d) as Subsec. (b) and amended same by deleting provision preventing retention or expenditure of funds if ordered by the court and by making technical changes, effective August 13, 2010.



Section 9-718 - Organization expenditure by town committee, legislative caucus committee or legislative leadership committee for state senator or state representative. Limit for general election and primary campaign. Biennial adjustment to limits.

(a) Notwithstanding any provision of the general statutes and except as provided in subsection (e) of this section, no town committee, legislative caucus committee or legislative leadership committee shall make an organization expenditure for the benefit of a participating candidate or the candidate committee of a participating candidate in the Citizens’ Election Program for the office of state senator in an amount that exceeds ten thousand dollars for the general election campaign.

(b) Notwithstanding any provision of the general statutes no party committee, legislative caucus committee or legislative leadership committee shall make an organization expenditure for the purposes described in subparagraph (A) of subdivision (25) of section 9-601 for the benefit of a participating candidate or the candidate committee of a participating candidate in the Citizens’ Election Program for the office of state senator for the primary campaign.

(c) Notwithstanding any provision of the general statutes and except as provided in subsection (e) of this section, no town committee, legislative caucus committee or legislative leadership committee shall make an organization expenditure for the benefit of a participating candidate or the candidate committee of a participating candidate in the Citizens’ Election Program for the office of state representative in an amount that exceeds three thousand five hundred dollars for the general election campaign.

(d) Notwithstanding any provision of the general statutes, no party committee, legislative caucus committee or legislative leadership committee shall make an organization expenditure for the purposes described in subparagraph (A) of subdivision (25) of section 9-601 for the benefit of a participating candidate or the candidate committee of a participating candidate in the Citizens’ Election Program for the office of state representative for the primary campaign.

(e) For any election held in 2014, and thereafter, the amount of the limitations on organization expenditures provided in subsections (a) and (c) of this section shall be adjusted by the State Elections Enforcement Commission not later than January 15, 2014, and biennially thereafter, in accordance with any change in the consumer price index for all urban consumers as published by the United States Department of Labor, Bureau of Labor Statistics, during the period beginning on January 1, 2010, and ending on December thirty-first in the year preceding the year in which said adjustment is to be made.

(P.A. 06-137, S. 16; P.A. 10-187, S. 12; P.A. 13-180, S. 28.)

History: P.A. 06-137 effective December 31, 2006, and applicable to elections held on or after that date; P.A. 10-187 made technical changes, effective June 8, 2010; P.A. 13-180 amended Subsecs. (a) and (c) by adding exception re Subsec. (e) and replacing “party committee” with “town committee” and added Subsec. (e) re adjustment to amount of limitations, effective June 18, 2013.



Section 9-719 - Grant amounts and expenditures: Analysis; report.

(a) After each general election, the State Elections Enforcement Commission shall compile and analyze the following:

(1) The amount of grants made during the election cycle from the Citizens’ Election Fund established under section 9-701;

(2) The amount of expenditures reported by each candidate participating in the Citizens’ Election Program established under section 9-702 and by each candidate not participating in the program during the election cycle;

(3) The amount of money returned to the Citizens’ Election Fund during the election cycle by each candidate;

(4) The overall and average amounts of spending for each election contest for each office during the election cycle; and

(5) The amount of independent expenditures for each election contest for each office during the election cycle.

(b) Not later than January 1, 2012, and biennially thereafter, the State Elections Enforcement Commission shall report its analysis conducted under subsection (a) of this section and any recommendations for adjustments to grant amounts under the Citizens’ Election Program to the joint standing committee of the General Assembly having cognizance of matters relating to elections in accordance with the provisions of section 11-4a.

(July Sp. Sess. P.A. 10-1, S. 14.)

History: July Sp. Sess. P.A. 10-1 effective August 13, 2010.



Section 9-750 - Portion of revenues from tax under chapter 208 to be deposited in Citizens’ Election Fund if insufficient funds available under section 3-69a.

If, for the fiscal year ending June 30, 2006, or any fiscal year thereafter, the amount of funds available under section 3-69a for deposit in the Citizens’ Election Fund established in section 9-701 is less than the amount of funds required under said section 3-69a to be deposited in said fund, a portion of the revenues from the tax imposed under chapter 208, equal to the difference between said amounts, shall be deposited in said fund.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 52.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective January 1, 2006.



Section 9-751 - Contributions to Citizens’ Election Fund.

Any person, business entity, organization, party committee or political committee, as such terms are defined in section 9-601, may contribute to the Citizens’ Election Fund established in section 9-701. Any such contribution shall be made by check or money order. The State Elections Enforcement Commission shall immediately transmit all contributions received pursuant to this section to the State Treasurer for deposit in the Citizens’ Election Fund.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 53.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective January 1, 2006.






Chapter 158 - Public Financing for Municipal Elections

Section 9-760 - Pilot program for public financing of campaigns of candidates for certain municipal offices.

Notwithstanding the provisions of section 7-192a, the State Elections Enforcement Commission shall establish a pilot program for the public financing of campaigns of candidates for the municipal offices of chief executive officer, municipal clerk and legislative body member, who agree to limit campaign fund-raising and expenditures, at a municipal election in not more than three municipalities. The commission shall establish an application procedure for the program and criteria for the selection of municipalities. The commission shall not select a municipality to participate in the program unless the legislative body of the municipality or, in the case of a municipality in which the legislative body is a town meeting, the board of selectmen, consents to such participation. Each municipality selected to participate shall submit an implementation plan to the commission, for its approval. Public financing under said program shall not be deemed to be public funds for the purposes of subsection (d) of section 9-610. A candidate for any such municipal office who decides not to participate in such program shall be subject to the provisions of chapter 155.

(Oct. 25 Sp. Sess. P.A. 05-5, S. 48.)

History: Oct. 25 Sp. Sess. P.A. 05-5 effective December 31, 2006, and applicable to elections held on or after that date.









Title 10 - Education and Culture

Chapter 163 - State Board of Education. Department of Education

Section 10-1 - Appointment of board members.

(a)(1) Prior to July 1, 1998, the State Board of Education shall consist of nine members. On and after July 1, 1998, but prior to July 1, 2010, the State Board of Education shall consist of eleven members, two of whom shall be nonvoting student members.

(2) On and after July 1, 2010, but prior to April 1, 2011, the State Board of Education shall consist of thirteen members, at least two of whom shall have experience in manufacturing or a trade offered at the regional vocational-technical schools or be alumni of or have served as educators at a regional vocational-technical school and two of whom shall be nonvoting student members. Only those members with experience in manufacturing or a trade offered at the regional vocational-technical schools or are alumni of or have served as educators at a regional vocational-technical school shall be eligible to serve as the chairperson for the regional vocational-technical school subcommittee of the board.

(3) On and after April 1, 2011, but prior to July 1, 2012, the State Board of Education shall consist of thirteen members, (A) at least two of whom shall have experience in manufacturing or a trade offered at the regional vocational-technical schools or be alumni of or have served as educators at a regional vocational-technical school, (B) at least one of whom shall have experience in agriculture or be an alumni of or have served as an educator at a regional agricultural science and technology education center, and (C) two of whom shall be nonvoting student members. Only those members described in subparagraph (A) of this subdivision shall be eligible to serve as the chairperson for the regional vocational-technical school subcommittee of the board.

(4) On and after July 1, 2012, the State Board of Education shall consist of fourteen members, (A) at least two of whom shall have experience in manufacturing or a trade offered at the technical high schools or be alumni of or have served as educators at a technical high school, (B) at least one of whom shall have experience in agriculture or be an alumni of or have served as an educator at a regional agricultural science and technology education center, and (C) two of whom shall be nonvoting student members.

(b) The Governor shall appoint, with the advice and consent of the General Assembly, the members of said board, provided each student member (1) is on the list submitted to the Governor pursuant to section 10-2a, (2) is enrolled in a public high school in the state, (3) has completed eleventh grade prior to the commencement of his term, (4) has at least a B plus average, and (5) provides at least three references from teachers in the school the student member is attending. The nonstudent members shall serve for terms of four years commencing on March first in the year of their appointment. The student members shall serve for terms of one year commencing on July first in the year of their appointment. The president of the Board of Regents for Higher Education and the chairperson of the technical high school system board shall serve as ex-officio members without a vote. Any vacancy in said State Board of Education shall be filled in the manner provided in section 4-19.

(1949 Rev., S. 1332; 1969, P.A. 690, S. 2; 1971, P.A. 252; P.A. 77-573, S. 24, 30; 77-614, S. 301, 610; P.A. 78-218, S. 1, 212; P.A. 83-587, S. 11, 96; P.A. 98-84, S. 1, 3; P.A. 10-76, S. 2; June Sp. Sess. P.A. 10-1, S. 58; P.A. 11-48, S. 285; P.A. 12-116, S. 74.)

History: 1969 act changed appointment date to February in odd-numbered years from previous date of May in years general assembly meets, required that appointments be made with advice and consent of general assembly, deleted requirement that there be one member for each county and provided that vacancies be filled as provided in Sec. 4-19 rather than by governor for the unexpired portion of term; 1971 act provided that chief executive officer of commission for higher education be ex-officio, nonvoting member; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 77-614 changed appointment procedure, effective January 1, 1979; P.A. 78-218 specified that vacancy-filling procedure applies to state board of education, thereby avoiding any confusion which might result from reference to board of higher education immediately before; P.A. 83-587 substituted commissioner of higher education for chief executive officer of board of higher education; P.A. 98-84 increased board membership to eleven as of July 1, 1998, adding student members, effective May 4, 1998; P.A. 10-76 designated existing provisions as Subsecs. (a)(1) and (b), added Subsec. (a)(2) re 13 members on board on and after July 1, 2010, with 2 designated as persons with regional vocational-technical school experience, added Subsec. (a)(3) re 13 members on board on and after April 1, 2011, with 2 designated as persons with regional vocational-technical school experience and 1 designated as person with regional agricultural science and technology education center experience, and made conforming changes, effective July 1, 2010; June Sp. Sess. P.A. 10-1 made a technical change in Subsec. (a)(3), effective July 1, 2010; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by adding “but prior to July 1, 2012” in Subdiv. (3) and adding Subdiv. (4) re membership of board on and after July 1, 2012, and amended Subsec. (b) by adding chairperson of the technical high school system board as ex-officio member and making a technical change, effective July 1, 2012.



Section 10-2 - Officers. Secretaries. Agents. Employees. “Secretary to the State Board of Education” deemed to mean “Commissioner of Education”.

(a) The Governor shall select one of the members of the State Board of Education to serve as chairperson. Said board shall appoint such committees as may be convenient or necessary in the transaction of its business. The Commissioner of Education shall serve as secretary to the board and said commissioner may appoint an assistant secretary, provided neither of them shall be members of the board. The commissioner shall record all acts of the board and certify the same to all concerned and shall be the custodian of its records and papers; shall prepare such routine business for presentation to said board as may be necessary or advisable; shall compile and publish, under the direction of said board, all regulations and acts which may be required and shall perform such duties as the board prescribes. Said board may appoint, and may prescribe the duties of, such subordinates, agents and employees as it finds necessary in the conduct of its business.

(b) Whenever the term the secretary to the State Board of Education occurs or is referred to in the general statutes, it shall be deemed to mean or refer to the Commissioner of Education.

(1949 Rev., S. 1333; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 2, 3, 212.)

History: P.A. 77-614 provided for selection of chairman by governor rather than by board itself, provided that commissioner of education serve as secretary and have power to appoint assistant secretary and that neither be considered a member, replacing provision for appointment of secretary and assistant by board itself and added Subsec. (b); P.A. 78-218 substituted “chairperson” for “chairman” and deleted provision concerning appointment of agent to “secure the observance of the laws relating to the instruction of children”.



Section 10-2a - Student Advisory Council on Education.

(a) The Commissioner of Education shall appoint a state Student Advisory Council on Education. The commissioner shall ensure that the membership of the council (1) includes male and female students, (2) is racially, ethnically and economically diverse, (3) includes students from each Congressional district in the state, and (4) includes students who have disabilities.

(b) The council shall submit to the Governor a list of five candidates for appointment as student members to the State Board of Education pursuant to section 10-1. Such candidates shall meet the criteria established pursuant to said section 10-1 for student membership on the state board.

(P.A. 98-84, S. 2, 3.)

History: P.A. 98-84 effective May 4, 1998.



Section 10-3 - Prosecuting agents to enforce school laws.

Section 10-3 is repealed.

(1949 Rev., S. 1334; 1961, P.A. 517, S. 92; February, 1965, P.A. 112, S. 1.)



Section 10-3a - Department of Education. Commissioner. Organization of bureaus, divisions and other units. Regulations. Advisory boards.

(a) There shall be a Department of Education which shall serve as the administrative arm of the State Board of Education. The department shall be under the direction of the Commissioner of Education, whose appointment shall be recommended to the Governor by the State Board of Education for a term of four years to be coterminous with the term of the Governor. Such appointment shall be in accordance with the provisions of sections 4-5 to 4-7, inclusive. The Commissioner of Education shall be the administrative officer of the department and shall administer, coordinate and supervise the activities of the department in accordance with the policies established by the board.

(b) The State Board of Education shall organize the Department of Education into such bureaus, divisions and other units as may be necessary for the efficient conduct of the business of the department, and may, from time to time, create, abolish, transfer or consolidate within the department any bureau, division or other unit as may be necessary for the efficient conduct of the business of said board. Upon such organization or reorganization the board shall adopt regulations pursuant to the provisions of chapter 54. The board may create such advisory boards as it deems necessary for the efficient conduct of the business of the department.

(P.A. 77-614, S. 299, 300, 610; P.A. 07-114, S. 1.)

History: P.A. 07-114 amended Subsec. (a) to make appointment of commissioner gubernatorial with recommendation by State Board of Education and to add reference to Secs. 4-5 to 4-7, inclusive.

Cited. 39 CS 443.



Section 10-3b - Annual report to the General Assembly re State Education Resource Center.

Not later than January 15, 2014, and annually thereafter, the Commissioner of Education shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to education and government administration containing (1) all contracts, including personal service agreements, awarded by the Department of Education and the State Education Resource Center to private vendors and regional education service centers during the previous year for purposes of fulfilling the duties of the Department of Education; (2) all amounts and sources of private funding, including grants, received by the Department of Education and the State Education Resource Center; and (3) the amounts paid by the Department of Education or the State Education Resource Center for the salary, fringe benefits and other compensation for any department or center employee or consultant. Such report shall also be posted on the Internet web sites of the Department of Education and the State Education Resource Center.

(P.A. 13-286, S. 3.)

History: P.A. 13-286 effective July 12, 2013.



Section 10-4 - Duties of board. Reports. Comprehensive plan for elementary, secondary, vocational, career and adult education.

(a) Said board shall have general supervision and control of the educational interests of the state, which interests shall include preschool, elementary and secondary education, special education, vocational education and adult education; shall provide leadership and otherwise promote the improvement of education in the state, including research, planning and evaluation and services relating to the provision and use of educational technology, including telecommunications, by school districts; shall prepare such courses of study and publish such curriculum guides including recommendations for textbooks, materials, instructional technological resources and other teaching aids as it determines are necessary to assist school districts to carry out the duties prescribed by law; shall conduct workshops and related activities, including programs of intergroup relations training, to assist teachers in making effective use of such curriculum materials and in improving their proficiency in meeting the diverse needs and interests of pupils; shall keep informed as to the condition, progress and needs of the schools in the state; and shall develop or cause to be developed evaluation and assessment programs designed to measure objectively the adequacy and efficacy of the educational programs offered by public schools and shall selectively conduct such assessment programs annually and report, pursuant to subsection (b) of this section, to the joint standing committee of the General Assembly having cognizance of matters relating to education, on an annual basis.

(b) Said board shall submit to the Governor and to the joint standing committee of the General Assembly having cognizance of matters relating to education an account of the condition of the public schools and of the amount and quality of instruction therein and such other information as will assess the true condition, progress and needs of public education.

(c) Said board shall prepare every five years a five-year comprehensive plan for elementary, secondary, vocational, career and adult education. Said comprehensive plan shall include, but not be limited to, a policy statement of the State Board of Education’s long-term goals and short-term objectives, an analysis of cost implications and measurement criteria and how said board’s programs and operations relate to such goals and objectives and specific action plans, target dates and strategies and methods of implementation for achieving such goals and objectives. The State Board of Education shall establish every five years an advisory committee to assist the board in the preparation of the comprehensive plan. Members of the advisory committee shall be appointed by the State Board of Education with representation on the committee to include, but not be limited to, representatives of the Connecticut Advisory Council on Vocational and Career Education, education organizations, parent organizations, student organizations, business and industry, organized labor and appropriate state agencies. Notwithstanding any requirement for submission of a plan for the fiscal year ending June 30, 1984, pursuant to section 10-96a of the general statutes, revision of 1958, revised to January 1, 1983, the State Board of Education shall not be required to submit the master plan for vocational and career education but shall submit, pursuant to subsection (b) of this section, the comprehensive plan for elementary and secondary, vocational, career and adult education to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education on or before September 1, 1996, and every five years thereafter provided, the master plan currently in effect shall remain in effect until the comprehensive plan is submitted. The State Board of Education shall be responsible for annually updating the progress in implementing the goals and objectives of the comprehensive plan and shall report on such progress to the Governor and to said standing committee annually. The State Board of Education shall provide opportunity for public comment prior to its adoption of a plan.

(d) Not later than December 15, 2012, and biennially thereafter, within available appropriations, the board shall make reasonable efforts to ensure that summaries of reports required pursuant to subdivisions (4) and (5) of subsection (b) of section 10-16r are submitted. The board shall summarize the reports and submit such summaries, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(1949 Rev., S. 1335; September, 1957, P.A. 11, S. 13; February, 1965, P.A. 330, S. 10; 1969, P.A. 690, S. 3; 1971, P.A. 665, S. 1; P.A. 77-27, S. 1, 2; P.A. 78-218, S. 4, 5; 78-282, S. 1, 3; P.A. 81-74, S. 1, 3; P.A. 82-314, S. 44, 63; P.A. 84-241, S. 1, 5; P.A. 91-30, S. 1, 4; P.A. 92-170, S. 5, 26; P.A. 03-174, S. 12; P.A. 04-215, S. 6; P.A. 11-136, S. 8.)

History: 1965 act specified that board’s area of control is elementary and secondary education, replacing broad reference to control of educational interests; 1969 act reinstated reference to educational interest and included special mention of preschool, special, vocational and adult education, deleted detailed provisions concerning regulation of textbooks, registers, forms of returns required from board of education and teachers’ meetings and replaced them with more general provisions; 1971 act divided section into subsections and added provision for report to general assembly’s education committee on assessment of public schools; P.A. 77-27 deleted requirement for report to education committee by February 15, 1972, in Subsec. (b) and added similar provisions concerning assessment of education and schools in Subsec. (a) with requirement for report to education committee; P.A. 78-218 specified that report in Subsec. (a) be made annually; P.A. 78-282 replaced former provisions in Subsec. (c) for recommendations and reports re policies and programs with provisions for five-year comprehensive plan for elementary and secondary education; P.A. 81-74 amended Subsec. (a) to include instructional technology as an educational interest which the state should provide leadership for and otherwise promote for use in local school districts; P.A. 82-314 changed official name of education committee; P.A. 84-241 amended Subsec. (c) creating a five-year comprehensive plan for elementary, secondary, vocational, career and adult education, the plan to be prepared with the assistance of an advisory committee to be established by the state board, exempted the state board from filing the master plan for vocational and career education during the fiscal year ending June 30, 1984, providing that said plan currently in effect will remain in effect until the comprehensive plan is adopted; P.A. 91-30 in Subsec. (a) changed the terminology from “instructional” to “educational” technology and added reference to telecommunications; P.A. 92-170 amended Subsecs. (a) and (c) to specify that the report and plan be submitted pursuant to Subsec. (b) and changed the date for submission of comprehensive plan in Subsec. (c) from February 15, 1986, to September 1, 1996; P.A. 03-174 amended Subsec. (b) to delete reference to Sec. 4-60 and provision requiring submission of detailed statement of activities of the board, effective June 26, 2003; P.A. 04-215 added Subsec. (d) re summaries of reports, effective July 1, 2004; P.A. 11-136 amended Subsec. (d) by replacing “2004” with “2012”, replacing “annually” with “biennially” and replacing “subdivision (4)” with “subdivisions (4) and (5)”, effective July 1, 2011.

Cited. 29 CS 397; 39 CS 443.

Subsec. (a):

Cited. 228 C. 699.



Section 10-4a - Educational interests of state identified.

For purposes of sections 10-4, 10-4b and 10-220, the educational interests of the state shall include, but not be limited to, the concern of the state that (1) each child shall have for the period prescribed in the general statutes equal opportunity to receive a suitable program of educational experiences; (2) each school district shall finance at a reasonable level at least equal to the minimum budget requirement pursuant to the provisions of section 10-262i an educational program designed to achieve this end; (3) in order to reduce racial, ethnic and economic isolation, each school district shall provide educational opportunities for its students to interact with students and teachers from other racial, ethnic, and economic backgrounds and may provide such opportunities with students from other communities; and (4) the mandates in the general statutes pertaining to education within the jurisdiction of the State Board of Education be implemented.

(1969, P.A. 690, S. 1; P.A. 79-128, S. 10, 36; P.A. 89-124, S. 7, 13; P.A. 97-290, S. 1, 29; P.A. 12-120, S. 14.)

History: P.A. 79-128 required financing of educational program “at least equal to the minimum expenditure requirement pursuant to the provisions of section 10-262e”; P.A. 89-124 substituted a reference to Sec. 10-262j for a reference to Sec. 10-262e which was repealed by Sec. 12 of the act; P.A. 97-290 added new Subdiv. (3) re reduction in racial, ethnic and economic isolation, redesignated former Subdiv. (3) as Subdiv. (4) and made technical changes, effective July 1, 1997; P.A. 12-120 amended Subdiv. (2) by replacing “expenditure” with “budget” and replacing “10-262j” with “10-262i”, effective June 15, 2012.

Cited. 44 CA 179.

Cited. 29 CS 397; 36 CS 293.



Section 10-4b - Complaint alleging failure or inability of board of education to implement educational interests of state. Investigation; inquiry; hearing. Remedial process. Regulations.

(a) Any resident of a local or regional school district, or parent or guardian of a student enrolled in the public schools of such school district who has been unable to resolve a complaint with the board of education of such local or regional school district may file with the State Board of Education a complaint in writing, or the state board may initiate a complaint, alleging the failure or inability of the board of education of such local or regional school district to implement the educational interests of the state in accordance with section 10-4a. If the state board, or its designee, finds such complaint to be substantial, it shall notify the local or regional board of such complaint and shall designate an agent who shall conduct a prompt investigation in accordance with procedures established by said state board and report the results of such investigation to the state board. The agent of the State Board of Education, in conducting an investigation, may summon by subpoena any records or documents related to the investigation. If the findings indicate that there is reasonable cause to believe that a local or regional board of education has failed or is unable to make reasonable provision to implement the educational interests of the state as defined in section 10-4a or that a local governmental body or its agent is responsible for such failure or inability, said state board shall conduct an inquiry. The State Board of Education shall give the board of education or a local governmental body or its agent involved the opportunity to be heard in accordance with the provisions of sections 4-176e to 4-184. Said state board may summon by subpoena any person whose testimony may be pertinent to the inquiry and any records or documents related to the provision of public education in the school district.

(b) If, after conducting an inquiry in accordance with subsection (a) of this section, the state board finds that a local or regional board of education has failed or is unable to implement the educational interests of the state in accordance with section 10-4a, the state board shall (1) require the local or regional board of education to engage in a remedial process whereby such local or regional board of education shall develop and implement a plan of action through which compliance may be attained, or (2) order the local or regional board of education to take reasonable steps where such local or regional board has failed to comply with subdivision (3) of section 10-4a. Where a local or regional board of education is required to implement a remedial process pursuant to subdivision (1) of this subsection, upon request of such local or regional board, the state board shall make available to such local or regional board materials and advice to assist in such remedial process. If the state board finds that a local governmental body or its agent is responsible for such failure or inability, the state board may order such governmental body or agent to take reasonable steps to comply with the requirements of section 10-4a. The state board may not order an increase in the budgeted appropriations for education of such local or regional board of education if such budgeted appropriations are in an amount at least equal to the minimum budget requirement in accordance with section 10-262i. If the state board finds that the state is responsible for such failure, the state board shall so notify the Governor and the General Assembly.

(c) Upon the failure of a local or regional board of education to implement a remedial process, or upon the failure of a local or regional board of education or local governmental body or its agent to comply with an order of the state board in accordance with subsection (b) of this section, said state board may seek an order from the Superior Court to compel such board of education to implement a remedial process or to compel a local or regional board of education or local governmental body or its agent to carry out the order of the State Board of Education.

(d) The state board shall pursuant to the provisions of chapter 54 adopt regulations concerning procedures for purposes of this section.

(1969, P.A. 690, S. 5; P.A. 78-218, S. 6; P.A. 79-128, S. 14, 36; P.A. 81-432, S. 7, 11; P.A. 82-301, S. 2, 5; P.A. 86-71, S. 3, 11; P.A. 88-317, S. 53, 107; P.A. 89-124, S. 8, 13; P.A. 92-262, S. 2, 42; P.A. 96-244, S. 1, 63; P.A. 08-153, S. 1; P.A. 13-247, S. 165.)

History: P.A. 78-218 substituted “any local or regional board of education” for “board of education of any school district”; P.A. 79-128 allowed complaints by residents of school district and parents and guardians of students as initiating factor in inquiry procedure made by state board and added Subsecs. (b) to (d) concerning remedial process undertaken upon order of state board; P.A. 81-432 deleted reference to Sec. 10-76p in Subsec. (b); P.A. 82-301 amended Subsec. (b) to eliminate internal reference to Sec. 10-266o, repealed by Sec. 4 of the act; P.A. 86-71 deleted the reference in Subsec. (b) to Sec. 10-266n which was repealed; P.A. 88-317 amended reference to Secs. 4-177 to 4-184 in Subsec. (a) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-124 in Subsec. (b) substituted references to Sec. 10-262j for references to Sec. 10-262e which was repealed by Sec. 12 of the act, deleted reference to Sec. 10-262c which was repealed by Sec. 8 of public act 88-358, substituted “regular program expenditures, as defined in section 10-262f” for “net current expenditures, as defined in section 10-261” and made technical changes; P.A. 92-262 added language granting authority to agent of the state board to subpoena records or documents related to an investigation; P.A. 96-244 amended Subsec. (b) to add Sec. 10-203 to the list of sections, effective July 1, 1996; P.A. 08-153 made a technical change in Subsec. (b), effective June 12, 2008; P.A. 13-247 amended Subsec. (b) by replacing references to regular program expenditures with references to budgeted appropriations for education, replacing “minimum expenditure requirement” with “minimum budget requirement”, deleting proviso re increase in expenditures ordered in accordance with Sec. 10-76d and making conforming changes, effective July 1, 2013.



Section 10-4c - State board to monitor state grants to local and regional boards.

Section 10-4c is repealed, effective June 3, 1996.

(P.A. 78-207; P.A. 82-314, S. 45, 63; P.A. 92-170, S. 6, 26; P.A. 93-353, S. 33, 52; P.A. 96-161, S. 12, 13.)



Section 10-4d - Advisory committee on educational equity.

Section 10-4d is repealed.

(P.A. 80-455, S. 1–3; P.A. 87-4, S. 1, 2; P.A. 91-303, S. 17, 22; P.A. 92-143, S. 3, 4; 92-262, S. 41, 42.)



Section 10-4e - Coordination and planning for educational technology.

Section 10-4e is repealed, effective July 1, 2000.

(P.A. 82-266, S. 1, 2; P.A. 83-587, S. 12, 96; P.A. 84-241, S. 2, 5; P.A. 91-30, S. 2, 4; P.A. 92-146, S. 3, 5; P.A. 93-353, S. 24, 52; P.A. 94-245, S. 30, 46; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-244, S. 42, 63; June 18 Sp. Sess. P.A. 97-9, S. 21, 50; P.A. 98-252, S. 53, 80; P.A. 00-187, S. 74, 75.)



Section 10-4f - State Board of Education. Copyright authority.

The State Board of Education shall have the authority to obtain, in the name of the Secretary of the State for the benefit of the people of the state, patents, trademarks and copyrights for inventions, discoveries and literary, artistic, musical or other products of authorship and to file and prosecute patent, trademark and copyright applications. Any net proceeds that may be derived from the assignment, grant, license or other disposal of said patents, trademarks or copyrights shall be deposited to the resources of the General Fund.

(P.A. 84-191, S. 1, 2.)



Section 10-4g - Parental and community involvement in schools; model program; school-based teams.

(a) The State Board of Education shall develop and distribute to all local and regional boards of education a model program to encourage the participation of parents and the community in the local or regional educational system. The model program shall include, but not be limited to, the establishment of school-based teams with representatives of parents, students, teachers, administrators, local or regional boards of education and community groups and organizations assembled to: (1) Foster model agreements between parents and their children with the cooperation of the school, such agreements to cover goals and objectives for the student for the school year; (2) adopt agreements to foster cooperation and improve communication between such representatives regarding matters such as academic rights and responsibilities, codes of social conduct and disciplinary policies; and (3) develop agreements to encourage community residents to take an active role in improving the school and to become school volunteers. The model program developed by the state board shall provide model agreements for the use of school-based teams in the development of their own local or regional agreements.

(b) The State Board of Education shall develop a program to encourage local and regional boards of education to develop and implement plans to involve parents of students in the educational process in that district and to increase community involvement in the schools. The local programs shall include, but not be limited to, providing regular contact with all parents, including opportunities for parents to meet with their children’s instructors for the purpose of reviewing the curriculum of their child’s program, and developing strategies for parents to actively assist in the educational process. Such local programs shall also include the development of written materials designed to familiarize parents with their child’s curriculum and to detail specific activities parents and students may undertake together to enrich the child’s education experience and development. The State Board of Education shall develop such program on or before July 1, 1998, and shall immediately distribute the materials explaining the program to all local and regional boards of education.

(P.A. 84-209, S. 1, 2; P.A. 97-290, S. 6, 29.)

History: P.A. 97-290 expanded the model program to include community participation, substituted school-based teams for local or regional panels, added provisions in Subsec. (a) re agreements to improve communication and to encourage community residents to take an active role, amended Subsec. (b) to require local programs to provide regular contact with parents, to require the State Board of Education to develop the model program on or before July 1, 1998, and to delete provisions re submission of plans to the State Board of Education, and made technical changes, effective July 1, 1997.



Section 10-4h - Grant program for telecommunications projects.

(a) The Department of Education, in consultation with the Commission for Educational Technology, shall establish a competitive grant program, within the limit of the bond authorization for purposes of this section, to assist (1) local and regional school districts, (2) regional educational service centers, (3) cooperative arrangements among one or more boards of education, and (4) endowed academies approved pursuant to section 10-34 that are eligible for school building project grants pursuant to chapter 173, to upgrade or install wiring, including electrical wiring, cable or other distribution systems and infrastructure improvements to support telecommunications and other information transmission equipment to be used for educational purposes, provided the department may expend up to two per cent of such bond authorization for such purposes for the technical high school system.

(b) Grant applications shall be submitted annually to the Commissioner of Education at such time and on such forms as the commissioner prescribes. In determining whether to award a grant pursuant to this section and in determining the amount of the grant, the commissioner shall consider, but such consideration shall not be limited to, the following factors: (1) The nature, description and systems design of the project; (2) the results of an assessment demonstrating the need for such a project in the community; (3) the degree of planning to use educational technology equipment and hardware, including the extent to which the school buildings will be capable of being linked to other schools, libraries, institutions of higher education and information networks and provision for the training of staff; (4) the extent to which the applicant in the development of a plan, consulted with individuals or businesses which have expertise in technology and information systems; (5) the relative wealth of the applicant; (6) the number of school districts included in the grant application; (7) the size of the school building; and (8) the grades enrolled in the school building.

(c) If the commissioner finds that any grant awarded pursuant to this section is being used for purposes which are not in conformity with the purposes of this section, the commissioner may require repayment of the grant to the state.

(d) Each grantee shall submit, at such time and in such form as the commissioner prescribes, such reports and financial statements as are required by the department.

(P.A. 86-361, S. 1, 2; P.A. 91-30, S. 3, 4; P.A. 95-272, S. 6, 29; P.A. 98-252, S. 5, 80; P.A. 00-187, S. 50, 75; P.A. 03-76, S. 2; P.A. 06-158, S. 7; June 12 Sp. Sess. P.A. 12-2, S. 52.)

History: P.A. 91-30 made technical changes and removed obsolete language; P.A. 95-272 amended Subsec. (a) to add requirement re consultation with committee established in Sec. 10-4e, changed reference to funds appropriated to bond authorization, added cooperative arrangements among boards of education to upgrade or install wiring, cable or other distribution system and other improvements to telecommunications and transmission equipment for educational purposes, added new Subdivs. (3) and (4) to Subsec. (b) re degree of planning and consultation by applicant in plan development, renumbered Subdiv. (3) as Subdiv. (5), deleted former Subdivs. (4) and (5) re potential for replication of project and evidence that school district or regional educational service will contribute, added new Subdivs. (6), (7) and (8) re number of school districts in grant application, size of building and grades enrolled, respectively, deleted the parts of Subsec. (c) re approval of grant awards by commissioner and contributions by regional and local boards of education and replaced financial statement of expenditures and annual project report requirements with reports and financial statements as required by the department, effective July 1, 1995; P.A. 98-252 amended Subsec. (a) to add endowed academies to the list of eligible grantees and to specify that the wiring could be electrical wiring, effective June 8, 1998; P.A. 00-187 amended Subsec. (a) to substitute consultation with the Commission for Educational Technology for consultation with a committee that was eliminated under the act, effective July 1, 2000; P.A. 03-76 made a technical change in Subsec. (a), effective June 3, 2003; P.A. 06-158 amended Subsec. (a) by permitting the use of 2% of bond authorization for the regional vocational-technical school system, effective July 1, 2006; June 12 Sp. Sess. P.A. 12-2 substituted “technical high school system” for “regional vocation-technical school system” in Subsec. (a).



Section 10-4l - Advisory committee on school district reporting requirements.

Section 10-4l is repealed, effective July 1, 1996.

(P.A. 91-220, S. 4, 8; P.A. 92-170, S. 1, 26; P.A. 96-244, S. 62, 63.)



Section 10-4m - Commission on Educational Excellence.

Section 10-4m is repealed, effective July 1, 1998.

(P.A. 92-143, S. 1, 4, P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-4n - Committee on Educational Equity and Excellence.

Section 10-4n is repealed, effective June 12, 2008.

(P.A. 92-143, S. 2, 4; P.A. 93-353, S. 1, 52; P.A. 94-245, S. 37, 46; P.A. 08-153, S. 9.)



Section 10-4o - (Formerly Sec. 17-605). Family resource center program. Guidelines for programs. Study. Grants.

(a) The Department of Education, in conjunction with the Department of Social Services, shall coordinate a family resource center program to provide comprehensive child care services, remedial educational and literacy services, families-in-training programs and supportive services to parents who are recipients of temporary family assistance and other parents in need of such services. The family resource centers shall be located in or associated with public schools, and any family resource center established on or after July 1, 2000, shall be located in a public elementary school unless the Commissioner of Education waives such requirement. The commissioner shall determine the manner in which the grant recipients of such program, such as municipalities, boards of education and child care providers shall be selected. The family resource center shall provide: (1) Quality full-day child care and school readiness programs for children age three and older who are not enrolled in school and child care for children enrolled in school up to the age of twelve for before and after regular school hours and on a full-day basis during school holidays and school vacation, in compliance with all state statutes and regulations governing child day care and, in the case of the school readiness programs, in compliance with the standards set for such programs pursuant to section 10-16p; (2) support services to parents of newborn infants to ascertain their needs and provide them with referrals to other services and organizations and, if necessary, education in parenting skills; (3) support and educational services to parents whose children are participants of the child care services of the program and who are interested in obtaining a high school diploma or its equivalent. Parents and their preschool age children may attend classes in parenting and child learning skills together so as to promote the mutual pursuit of education and enhance parent-child interaction; (4) training, technical assistance and other support by the staff of the center to family day care providers in the community and serve as an information and referral system for other child care needs in the community or coordinate with such systems as may already exist in the community; (5) a families-in-training program to provide, within available appropriations, community support services to expectant parents and parents of children under the age of three. Such services shall include, but not be limited to, providing information and advice to parents on their children’s language, cognitive, social and motor development, visiting a participant’s home on a regular basis, organizing group meetings at the center for neighborhood parents of young children and providing a reference center for parents who need special assistance or services. The program shall provide for the recruitment of parents to participate in such program; and (6) a sliding scale of payment, as developed in consultation with the Department of Social Services, for child care services at the center. The center shall also provide a teen pregnancy prevention program for adolescents emphasizing responsible decision-making and communication skills.

(b) The Department of Education, in consultation with representatives from family resource centers, within available appropriations, shall develop guidelines for family resource center programs. The guidelines shall include standards for program quality and design and identify short and long-term outcomes for families participating in such programs. The Department of Education, within available appropriations, shall provide a copy of such guidelines to each family resource center. Each family resource center shall use the guidelines to develop a program improvement plan for the next twelve-month period and shall submit the plan to the department. The plan shall include goals to be used for measuring such improvement. The department shall use the plan to monitor the progress of the center. Family resource centers in existence on July 1, 1997, shall be given a preference for grants for school readiness awarded by the Department of Education or the Department of Social Services and for financing pursuant to sections 10a-194c, 17b-749g and 17b-749h.

(c) The Department of Education, within available appropriations, shall provide for a longitudinal study of family resource centers every three years.

(d) The Commissioner of Education may provide grants to municipalities, boards of education and child care providers to carry out the purposes of subsection (a) of this section. Each family resource center shall have a program administrator who has at least two years of experience in child care, public administration or early childhood education and a master’s degree in child development, early childhood education or a related field.

(e) The Commissioner of Education may accept and receive on behalf of the department or any family resource center, subject to section 4b-22, any bequest, devise or grant made to the department or any family resource center for the purpose of establishing a new family resource center or expanding an existing center, and may hold and use such property for the purpose specified in such bequest, devise or gift.

(P.A. 88-331, S. 1, 2; P.A. 89-55; P.A. 90-128, S. 1; P.A. 92-49; P.A. 93-262, S. 1, 87; 93-353, S. 45, 52; 93-435, S. 59, 95; P.A. 97-259, S. 21, 41; P.A. 00-220, S. 2, 43; P.A. 01-173, S. 6, 67; P.A. 03-76, S. 38.)

History: P.A. 89-55 required that family resource center provide a families-in-training program and added new Subsec. (a)(5) re components of such a program, renumbering former Subdiv. (5) as (6); P.A. 90-128 added Subsec. (c) authorizing the commissioner to accept grants or gifts made for the purpose of establishing or expanding a family resource center; Sec. 17-31tt transferred to Sec. 17-605 in 1991; P.A. 92-49 amended Subsec. (a) to remove the requirement that there be at least three centers and that they be located in particular areas, to provide that the centers shall be associated with public schools rather than in public schools, and to remove the requirement that only first-time parents be served by the program and amended Subsec. (b) to modify the qualifications required for a program administrator; P.A. 93-262 and P.A. 93-435 authorized substitution of department of social services for department of human resources in new language added by P.A. 93-353, effective July 1, 1993; P.A. 93-353 transferred the authority for the program from the department of human resources to the department of education, effective July 1, 1993; Sec. 17-605 transferred to Sec. 10-4o in 1995; P.A. 97-259 amended Subsec. (a) to substitute temporary family assistance for aid to families with dependent children, amended Subdiv. (1) to add school readiness programs and Subdiv. (6) to add consultation with the Department of Social Services, added new Subsecs. (b) and (c) re program guidelines and longitudinal study, and redesignated existing Subsecs. (b) and (c) as Subsecs. (d) and (e), effective July 1, 1997; P.A. 00-220 amended Subsec. (a) to add requirement for location in a public elementary school and for school readiness programs to be in compliance with the standards set pursuant to Sec. 10-16p, effective July 1, 2000; P.A. 01-173 amended Subsec. (a) to make a technical change, effective July 1, 2001; P.A. 03-76 made technical changes in Subsec. (a), effective June 3, 2003.

See Sec. 4b-31a re plan for colocation of family resource centers and school-based health clinics.



Section 10-4p - Implementation plan to achieve resource equity and equality of opportunity. Assessment. Reports.

(a) The State Board of Education shall develop a five-year implementation plan with appropriate goals and strategies to achieve resource equity and equality of opportunity, increase student achievement, reduce racial, ethnic and economic isolation, improve effective instruction and encourage greater parental and community involvement in all public schools of the state. The implementation plan shall: (1) Include methods for significantly reducing over a five-year period any disparities among school districts in terms of resources, staff, programs and curriculum, student achievement and community involvement that negatively impact student learning, (2) provide for monitoring by the Department of Education of the progress made in reducing such disparities, and (3) include proposals for minority staff recruitment, including but not limited to, alternative certification, mentoring programs, involvement of the community-technical colleges and efforts by regional educational service centers.

(b) Prior to developing the plan, the State Board of Education shall conduct a state-wide assessment of the disparities among local and regional school districts and make comparisons to relevant national standards or regional accreditation standards, in the areas of: (1) Resources, including educational materials, supplies, equipment, textbooks, library materials, facilities and expenditures by category and in total; (2) staff, including the education and experience of teachers, staff-student ratios, the racial and ethnic characteristics of staff, minority staff recruitment and a comparison of the racial diversity of school staffs to the racial diversity of the region where the school is located; (3) program and curriculum, including course offerings, requirements, enrollments in advanced, special and compensatory education, programs and services to students with limited English proficiency and an analysis of such programs and services in terms of the recommendations of the bilingual education task force, policies on student assignment and promotion, extracurricular activities and student participation, goals and objectives and content and performance standards, opportunities for summer school, school-to-career transition, alternative programs, and parent-student choice of school or program; (4) student achievement, including the effect of social promotional policies on student achievement, state and national assessments, dropout rates, attendance, graduation follow-up data, artistic, athletic and community service accomplishments, other documentation of student success, and success in reducing the racial, ethnic and economic isolation of students; and (5) community involvement, including parent and family contact with the school and teachers, business partnerships, joint programs with community agencies, town-wide preschool coordination, opportunities for adult basic education and parenting education.

(c) (1) The State Board of Education shall report, in accordance with section 11-4a, on the plan developed pursuant to this section to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education by February 1, 1998. The report shall: (A) Include the results of the assessment conducted pursuant to subdivisions (1) and (2) of subsection (b) of this section, (B) include recommendations for changes in state law, budget proposals and administrative actions, where appropriate, that would assist in reducing the disparities among school districts and increasing the accountability of school districts, and (C) identify the responsibility of individual boards of education to achieve the goals as specified in subsection (a) of this section in their school districts. (2) On or before January 1, 1999, the State Board of Education shall so report, to the Governor and said committee on (A) the assessment conducted pursuant to subdivisions (3) to (5), inclusive, of subsection (b) of this section, (B) include recommendations described in subparagraph (B) of subdivision (1) of this subsection and (C) identify the responsibility of individual boards of education to take specific action to improve conditions in their school districts. (3) On or before January 1, 2001, and biennially thereafter, the State Board of Education shall so report to the Governor and said committee on the progress made in reducing the disparities among school districts and the remaining barriers to and recommendations for achieving the goals specified in subsection (a) of this section.

(P.A. 97-290, S. 4, 29.)

History: P.A. 97-290 effective July 1, 1997.



Section 10-4q - State Education Resource Center to promote equity and excellence.

(a) The State Board of Education shall establish a State Education Resource Center to assist the board in the provision of programs and activities that will promote educational equity and excellence. Such activities, to be provided by the State Education Resource Center or a regional educational service center, may include training and professional development seminars, publication of technical materials, research and evaluation, and other related activities. The center may support programs and activities concerning early childhood education, the federal No Child Left Behind Act, P.L. 107-110, and closing the academic achievement gap between socio-economic subgroups, and other related programs. The center shall be subject to (1) the competitive bidding requirements of section 4a-57, and (2) audit by the Auditors of Public Accounts under section 2-90. The center shall be considered a public agency, as defined in section 1-200, for purposes of chapter 14, and a state agency, as defined in section 4-212, for purposes of chapter 55a.

(b) The Commissioner of Education, with the assistance of the State Education Resource Center, may provide grants to local and regional boards of education for districts identified as in need of improvement under the provisions of section 10-223e. The grants shall be for the creation and acquisition of new curricula, training in the use of the curricula and related supporting textbooks and other materials. Local and regional boards of education may use such grants only for curricula, training and related textbooks and materials that have been authorized by the commissioner. Local and regional boards of education shall apply for grants pursuant to this subsection at such time and in such manner as the commissioner prescribes, and the commissioner shall determine the amount of the grant awards.

(c) Within available appropriations, the Department of Education shall establish a Connecticut School Reform Resource Center within the State Education Resource Center established pursuant to subsection (a) of this section or by contract through a regional educational service center. The center shall operate year-round and focus on serving the needs of all public schools. The center shall (1) publish and distribute reports on the most effective practices for improving student achievement by successful schools, (2) provide a program of professional development activities for (A) school leaders, including curriculum coordinators, principals, superintendents and board of education members, and (B) teachers to educate such students that includes research-based child development and reading instruction tools and practices, (3) provide information on successful models for evaluating student performance and managing student data, (4) develop strategies for assisting such students who are in danger of failing, (5) develop culturally relevant methods for educating students whose primary language is not English, and (6) provide other programs and materials to assist in the improvement of public schools.

(P.A. 05-245, S. 24; P.A. 11-85, S. 9; P.A. 12-116, S. 44; P.A. 13-286, S. 2.)

History: P.A. 05-245 effective July 1, 2005; P.A. 11-85 amended Subsec. (c) by designating existing language as Subpara. (A) and adding Subpara. (B) re professional development activities for teachers in Subdiv. (2), redesignating existing Subdiv. (4) as Subdiv. (6), and adding new Subdiv. (4) re strategies for students who are in danger of failing and Subdiv. (5) re culturally relevant methods for educating students whose primary language is not English, effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by replacing “continuing education” with “professional development”, effective July 1, 2012; P.A. 13-286 amended Subsec. (a) by adding Subdivs. (1) and (2) re center subject to competitive bidding requirements and audits and adding provisions re center considered a public agency for purposes of Ch. 14 and considered a state agency for purposes of Ch. 55a, effective July 12, 2013.



Section 10-4r - Recommendations re definition of attendance region for technical high school system.

On or before July 1, 2011, the State Board of Education shall develop recommendations regarding the definition of region for purposes of attendance in the technical high school system. The board shall submit such recommendations, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(P.A. 10-76, S. 9; P.A. 12-116, S. 76.)

History: P.A. 10-76 effective July 1, 2010; P.A. 12-116 replaced “regional vocational-technical school system” with “technical high school system”, effective July 1, 2012.



Section 10-4s - Reports and evaluations re school governance councils and reconstituted schools.

(a) On or before December 1, 2011, and biennially thereafter, the Department of Education shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on the number of school governance councils established pursuant to section 10-223j.

(b) On or before December 1, 2013, and biennially thereafter, the department shall include in the report described in subsection (a) of this section an evaluation of the establishment and effectiveness of the school governance councils established pursuant to section 10-223j.

(c) On or before December 1, 2015, and biennially thereafter, the department shall include in the report described in subsection (a) of this section: (1) The number of school governance councils that have recommended reconstitution pursuant to section 10-223j; (2) the number of such school governance councils that have initiated reconstitution pursuant to section 10-223j, and the reconstitution models adopted; and (3) recommendations whether to continue to allow school governance councils to recommend reconstitution pursuant to section 10-223j.

(d) On or before December 1, 2017, and biennially thereafter, the department shall include in the report described in subsection (a) of this section an evaluation of those schools that have reconstituted pursuant to section 10-223j. Such evaluation shall determine whether such schools have demonstrated progress with regard to the following indicators: (1) The reconstitution model adopted by the school; (2) the length of the school day and school year; (3) the number and type of disciplinary incidents; (4) the number of truants; (5) the dropout rate; (6) the student attendance rate; (7) the average scale scores on the state-wide mastery examination pursuant to section 10-14n; (8) for high schools, the number and percentage of students completing advanced placement coursework; (9) the teacher attendance rate; and (10) the existence and size of the parent-teacher organization for the school.

(P.A. 10-111, S. 22; P.A. 11-135, S. 6; P.A. 12-116, S. 25.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-135 amended Subsec. (a) by replacing former provisions with language re report on the number of school governance councils established, amended Subsec. (b) by replacing former provisions with language re evaluation of establishment and effectiveness of school governance councils, amended Subsec. (c) by replacing former provisions with language re reconstitution recommended and initiated by school governance councils and added Subsec. (d) re evaluation of reconstituted schools, effective July 8, 2011; P.A. 12-116 replaced references to Sec. 10-223e(g) with references to Sec. 10-223j, effective July 1, 2012.



Section 10-4t - Reports and evaluations re school governance councils.

Section 10-4t is repealed, effective July 8, 2011.

(P.A. 10-111, S. 23; P.A. 11-28, S. 2; 11-135, S. 11.)



Section 10-4u - Parent Trust Fund.

There is established a Parent Trust Fund, the resources of which shall be used by the Commissioner of Education to fund programs aimed at improving the health, safety and education of children by training parents in civic leadership skills and supporting increased, sustained, quality parental engagement in community affairs. The commissioner may accept on behalf of the fund any federal funds or private grants or gifts made for purposes of this section. The fund may receive state funds. The commissioner shall use such funds to make grants to programs for purposes described in this section.

(P.A. 10-111, S. 26.)

History: P.A. 10-111 effective May 26, 2010.



Section 10-5 - State high school diploma; “honors diploma”. Payment of fees; exceptions.

(a) The Commissioner of Education shall, in accordance with this section, issue a state high school diploma to any person (1) who successfully completes an examination approved by the commissioner, or (2) who (A) is seventeen years of age and has been officially withdrawn from school in accordance with the provisions of section 10-184 or is eighteen years of age or older, and (B) presents to the commissioner evidence demonstrating educational qualifications which the commissioner deems equivalent to those required for graduation from a public high school. Application for such a diploma shall be made in the manner and form prescribed by the commissioner provided, at the time of application to take the examination described in subdivision (1) of this subsection, the applicant is seventeen years of age or older, has been officially withdrawn from school, in accordance with section 10-184, for at least six months and has been advised, in such manner as may be prescribed by the commissioner, of the other options for high school completion and other available educational programs. For good cause shown, the commissioner may allow a person who is sixteen years of age to apply to take the examination, provided the commissioner may not issue a state high school diploma to such person until the person has attained seventeen years of age.

(b) Application to take or retake the examination described in subdivision (1) of subsection (a) of this section shall be accompanied by a money order or certified check in the nonrefundable amount of thirteen dollars. This amount shall include the fee for the state high school diploma.

(c) No veteran, member of the armed forces, as defined in section 27-103, or any person under twenty-one years of age shall be required to pay the fees described in subsection (b) of this section. The commissioner may waive any fee described in subsection (b) upon the submission of evidence indicating an inability to pay.

(d) The Commissioner of Education shall keep a correct account of all money received under the provisions of this section and shall deposit with the State Treasurer all such money received by said commissioner. Funds paid to a local or regional board of education under this section shall be deposited in the school activity fund established under section 10-237 and expended to defray the costs of such testing and related administration and information.

(e) The commissioner shall establish criteria by which an “honors diploma” may be issued for exemplary performance on the examination.

(1949 Rev., S. 1336; 1951, S. 880d; 1957, P.A. 163, S. 17; February, 1965, P.A. 330, S. 11; P.A. 73-79; P.A. 77-614, S. 302, 587, 610; P.A. 78-218, S. 7; 78-303, S. 85, 136; P.A. 83-146, S. 1, 2; P.A. 84-325, S. 6; P.A. 86-333, S. 1, 32; P.A. 89-251, S. 65, 203; P.A. 91-295, S. 1, 7; P.A. 95-259, S. 2, 32; P.A. 00-157, S. 2, 8; P.A. 12-120, S. 7; P.A. 13-31, S. 4.)

History: 1965 act substituted “state high school diploma” for “qualifying academic certificate” and deleted definition of certificate; P.A. 73-79 allowed payment of testing fee to local boards of education providing testing services as well as to state board and required that fees paid to local boards be deposited in school activity fund to cover testing costs; P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of state board of education, effective January 1, 1979; P.A. 78-218 allowed payment of testing fees to regional boards of education; P.A. 83-146 increased fee for examination from $3 to $10, required payment of all fees to be by money order or certified check unless made in person for subsequent examinations, and exempted persons under age 21 from paying fees required under the section; P.A. 84-325 stipulated that any sums paid under the provisions of the section were nonrefundable, added provision permitting commissioner to waive payment of any fee and established criteria for the earning of an “honors diploma”; P.A. 86-333 deleted the provision that the examination be in one or more subjects; P.A. 89-251 increased fee for a state high school diploma from $2 to $3, increased fee for a first examination from $10 to $13 and increased fee for subsequent examinations from $2 to $3; P.A. 91-295 added provision requiring that person be at least 17 years of age and withdrawn from school for at least six months, and that applicant be advised of options and available programs and provision re use of funds to defray the costs of related administration and information; P.A. 95-259 rewrote the section, added the provision for 16-year-olds to apply to take the examination and changed the provision concerning an honors diploma, effective July 1, 1995; P.A. 00-157 amended Subsec. (a) to only allow 16 or 17-year-olds to receive the diploma if they have officially withdrawn from school, effective July 1, 2001; P.A. 12-120 amended Subsec. (a)(2)(A) by deleting “sixteen or”, effective June 15, 2012; P.A. 13-31 made technical changes in Subsec. (a), effective May 28, 2013.



Section 10-5a - Educational technology and high school graduation requirements.

The Department of Education shall, within available appropriations, assist and encourage local and regional boards of education to use and integrate educational technology in the courses required for high school graduation pursuant to section 10-221a in order to promote proficiency in the use of educational technology by each student who graduates from high school.

(P.A. 96-244, S. 51, 63; P.A. 03-76, S. 3.)

History: P.A. 96-244, S. 51 effective June 6, 1996; P.A. 03-76 made a technical change, effective June 3, 2003.



Section 10-5b - Department of Education web site.

Notwithstanding any provision of the general statutes, the Department of Education may develop and maintain a web site without the aid of the Department of Administrative Services.

(P.A. 06-192, S. 7; P.A. 11-51, S. 76.)

History: P.A. 06-192 effective June 7, 2006; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 10-5c - Academic advancement program.

(a) The Department of Education shall establish an academic advancement program to allow local and regional boards of education to permit students in grades eleven and twelve to substitute (1) achievement of a passing score on an existing national examination, as determined by the department, or series of examinations approved by the State Board of Education, (2) a cumulative grade point average determined by the State Board of Education, and (3) at least three letters of recommendation from school professionals, as defined in section 10-66dd, for the high school graduation requirements pursuant to section 10-221a. The State Board of Education shall issue an academic advancement program certificate to any student who has successfully completed such program. Such academic advancement program certificate shall be considered in the same manner as a high school diploma for purposes of determining eligibility of a student for enrollment at a public institution of higher education in this state.

(b) Notwithstanding the high school graduation requirements pursuant to section 10-221a, for the school year commencing July 1, 2014, and each school year thereafter, a local or regional board of education shall permit a student to graduate from high school upon the successful completion of the academic advancement program described in subsection (a) of this section.

(P.A. 10-111, S. 17; P.A. 13-247, S. 188.)

History: P.A. 10-111 effective July 1, 2010; P.A. 13-247 replaced references to board examination series pilot program and board examination series program with references to academic advancement program, amended Subsec. (a) by replacing “may” with “shall” re establishment of program, replacing “grades nine to twelve, inclusive” with “grades eleven and twelve”, designating existing provision re achievement of passing score on a series of examinations as Subdiv. (1) and amending same to include provision re existing national examination, and adding Subdivs. (2) and (3) re grade point average and letters of recommendation, and amended Subsec. (b) by replacing “2011” with “2014”, effective July 1, 2013.



Section 10-5d - Technical assistance for implementation of high school graduation requirements. Report.

(a) For the fiscal years ending June 30, 2012, and June 30, 2013, inclusive, the Department of Education shall, within available appropriations, provide technical assistance to any local or regional board of education that begins implementation of the provisions of subsections (c) and (d) of section 10-221a.

(b) On or before November 1, 2013, and biennially thereafter, each local or regional board of education receiving technical assistance from the department pursuant to subsection (a) of this section shall report to the department on the status of the school district’s implementation of the provisions of subsections (c) and (d) of section 10-221a.

(c) On or before February 1, 2014, and biennially thereafter, the department shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on the status of implementation of the provisions of subsections (c) and (d) of section 10-221a by local and regional boards of education in the state. Such report shall include, (1) an explanation of any existing state and federal funds currently available to assist in such implementation, (2) recommendations regarding the appropriation of additional state funds to support local and regional boards of education in the implementation of subsections (c) and (d) of said section 10-221a, and (3) recommendations for any statutory changes that would facilitate implementation of subsections (c) and (d) of said section 10-221a by local and regional boards of education.

(P.A. 10-111, S. 18; P.A. 11-135, S. 3.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-135 amended Subsec. (a) by replacing “June 30, 2013, to June 30, 2018” with “June 30, 2012, and June 30, 2013”, deleting references to grants, adding language re technical assistance and making conforming changes, amended Subsec. (b) by replacing “2012” with “2013”, replacing “seeking grant” with “receiving technical” and deleting provision re explanation why funds are necessary for next biennium, and amended Subsec. (c) by replacing “2013” with “2014”, effective July 8, 2011.



Section 10-5e - Development or approval of end of the school year examinations.

On and after July 1, 2014, the Department of Education shall commence development or approval of the end of the school year examinations to be administered pursuant to subdivision (2) of subsection (c) of section 10-221a. Such examinations shall be developed or approved on or before July 1, 2016.

(P.A. 10-111, S. 19; P.A. 11-135, S. 4.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-135 replaced “2012” with “2014” and replaced “2014” with “2016”, effective July 8, 2011.



Section 10-7e - Occupational schools in existence on October 1, 1979.

Section 10-7e is repealed.

(P.A. 79-380, S. 5; P.A. 83-501, S. 11, 12.)



Section 10-8 - Licensing of private schools for trade instruction and special occupational training.

Section 10-8 is repealed.

(1949 Rev., S. 1343; February, 1965, P.A. 475, S. 1; P.A. 79-380, S. 16.)



Section 10-8a - Adoption of regulations to exempt educational institutions from licensing requirements by Department of Children and Families.

The State Board of Education shall adopt regulations in accordance with the provisions of chapter 54 in order to determine which educational institutions shall be exempt from the requirements of sections 17a-146 and 17a-152.

(P.A. 78-108, S. 3, 4.)



Section 10-8b - Teacher shortages.

(a) The Commissioner of Education shall annually, by December first, determine subject and geographic areas in which a teacher shortage exists and shall certify such shortages to the Connecticut Housing Finance Authority for purposes of section 8-265pp. In determining teacher shortages, the commissioner shall consider the following: (1) The number of teacher vacancies in a particular subject or geographic area; (2) the number of new certificates in such areas issued by the Department of Education during the preceding year; and (3) the number and types of classes being taught by persons whose training is not specific to the field in which they are teaching.

(b) The Department of Education shall annually, by March first, electronically distribute to the president of every institution of higher education in this state offering a teacher preparatory program information concerning teacher shortage areas, determined pursuant to subsection (a) of this section, for at least the prior five years.

(P.A. 00-187, S. 25, 75; P.A. 11-133, S. 1.)

History: P.A. 00-187 effective July 1, 2000; P.A. 11-133 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring Department of Education to electronically distribute, on an annual basis, information re teacher shortage areas to every institution of higher education in the state offering a teacher preparatory program, effective July 1, 2011.



Section 10-8c - Accelerated cross endorsement. Former teacher certification.

The Department of Education, in cooperation with the Office of Higher Education, shall, within available appropriations, (1) establish an accelerated cross endorsement process for each subject shortage area pursuant to section 10-8b to allow certified teachers to add a new endorsement to their certificates, and (2) establish a program for formerly certified teachers to regain certification.

(June Sp. Sess. P.A. 01-1, S. 7, 54; P.A. 11-48, S. 285; P.A. 13-240, S. 5.)

History: June Sp. Sess. P.A. 01-1 effective July 1, 2001; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 13-240 replaced “Board of Regents for Higher Education” with “Office of Higher Education”, effective July 1, 2013.



Section 10-9 - Bequests for educational purposes.

(a) The State Treasurer may receive in the name of the state any money or property given or bequeathed to the state, to the Board of Regents for Higher Education or to any of the constituent units for educational purposes, and may expend the same or any income therefrom according to the terms of the gift or bequest. Such money or property shall be invested by the Treasurer in accordance with the provisions of section 3-31a.

(b) Notwithstanding the provisions of subsection (a) of this section, the State Board of Education may receive in the name of the state any money or property given or bequeathed to the State Board of Education or to any of the technical high schools. Said board shall transfer any such money to the State Treasurer who shall invest the money in accordance with the provisions of section 3-31a. Said board may use any such property for educational purposes.

(1949 Rev., S. 1344; February, 1965, P.A. 330, S. 15; P.A. 77-573, S. 24, 30; P.A. 78-236, S. 4, 20; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 86-333, S. 2, 32; P.A. 11-48, S. 276; P.A. 12-116, S. 87.)

History: 1965 act included reference to money or property given or bequeathed to commission for higher education or its constituent units; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-236 substituted Sec. 3-31a for reference to repealed Sec. 3-27; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 86-333 added the designation Subsec. (a), deleted the provision that the state treasurer may receive money or property given or bequeathed to the state board of education and added Subsec. (b) providing for the receipt and transfer of money and receipt and use of property; P.A. 11-48 amended Subsec. (a) to replace “Board of Governors of Higher Education” with “Board of Regents for Higher Education” and make a conforming change, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b), effective July 1, 2012.



Section 10-10 - Acquisition of federal surplus property.

Section 10-10 is repealed.

(1957, P.A. 20, S. 1; 1959, P.A. 136, S. 2.)



Section 10-10a - Public school information system. Definitions. Development and implementation. Types of data collected. Access to data maintained under system.

(a) As used in this section:

(1) “Teacher” means any certified professional employee below the rank of superintendent employed by a board of education for at least ninety days in a position requiring a certificate issued by the State Board of Education;

(2) “Teacher preparation program” means a program designed to qualify an individual for professional certification as an educator provided by institutions of higher education or other providers approved by the Department of Education, including, but not limited to, an alternate route to certification program.

(b) The Department of Education shall develop and implement a state-wide public school information system. The system shall be designed for the purpose of establishing a standardized electronic data collection and reporting protocol that will facilitate compliance with state and federal reporting requirements, improve school-to-school and district-to-district information exchanges, and maintain the confidentiality of individual student and staff data. The initial design shall focus on student information, provided the system shall be created to allow for future compatibility with financial, facility and staff data. The system shall provide for the tracking of the performance of individual students on each of the state-wide mastery examinations under section 10-14n in order to allow the department to compare the progress of the same cohort of students who take each examination and to better analyze school performance. The department shall assign a unique student identifier to each student prior to tracking the performance of a student in the public school information system.

(c) On or before July 1, 2013, the department shall expand the state-wide public school information system as follows:

(1) Track and report data relating to student, teacher and school and district performance growth and make such information available to local and regional boards of education for use in evaluating educational performance and growth of teachers and students enrolled in public schools in the state. Such information shall be collected or calculated based on information received from local and regional boards of education and other relevant sources. Such information shall include, but not be limited to:

(A) In addition to performance on state-wide mastery examinations pursuant to subsection (b) of this section, data relating to students shall include, but not be limited to, (i) the primary language spoken at the home of a student, (ii) student transcripts, (iii) student attendance and student mobility, and (iv) reliable, valid assessments of a student’s readiness to enter public school at the kindergarten level;

(B) Data relating to teachers shall include, but not be limited to, (i) teacher credentials, such as master’s degrees, teacher preparation programs completed and certification levels and endorsement areas, (ii) teacher assessments, such as whether a teacher is deemed highly qualified pursuant to the No Child Left Behind Act, P.L. 107-110, or deemed to meet such other designations as may be established by federal law or regulations for the purposes of tracking the equitable distribution of instructional staff, (iii) the presence of substitute teachers in a teacher’s classroom, (iv) class size, (v) numbers relating to absenteeism in a teacher’s classroom, and (vi) the presence of a teacher’s aide. The department shall assign a unique teacher identifier to each teacher prior to collecting such data in the public school information system;

(C) Data relating to schools and districts shall include, but not be limited to, (i) school population, (ii) annual student graduation rates, (iii) annual teacher retention rates, (iv) school disciplinary records, such as data relating to suspensions, expulsions and other disciplinary actions, (v) the percentage of students whose primary language is not English, (vi) the number of and professional credentials of support personnel, and (vii) information relating to instructional technology, such as access to computers.

(2) Collect data relating to student enrollment in and graduation from institutions of higher education for any student who had been assigned a unique student identifier pursuant to subsection (b) of this section, provided such data is available.

(3) Develop means for access to and data sharing with the data systems of public institutions of higher education in the state.

(d) On or before July 1, 2011, and each year thereafter until July 1, 2013, the Commissioner of Education shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on the progress of the department’s efforts to expand the state-wide public school information system pursuant to subsection (c) of this section. The report shall include a full statement of those data elements that are currently included in the system and those data elements that will be added on or before July 1, 2013.

(e) The system database of student information shall not be considered a public record for the purposes of section 1-210. Nothing in this section shall be construed to limit the ability of a full-time permanent employee of a nonprofit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and that is organized and operated for educational purposes, to obtain information in accordance with the provisions of subsection (h) of this section.

(f) All school districts shall participate in the system, and report all necessary information required by this section, provided the department provides for technical assistance and training of school staff in the use of the system.

(g) Local and regional boards of education and preschool programs which receive state or federal funding shall participate, in a manner prescribed by the Commissioner of Education, in the state-wide public school information system described in subsection (b) of this section. Participation for purposes of this subsection shall include, but not be limited to, reporting on (1) student experiences in preschool by program type and by numbers of months in each such program, and (2) the readiness of students entering kindergarten and student progress in kindergarten. Such reporting shall be done by October 1, 2007, and annually thereafter.

(h) On and after August 1, 2009, upon receipt of a written request to access data maintained under this section by a full-time permanent employee of a nonprofit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and that is organized and operated for educational purposes, the Department of Education shall provide such data to such requesting party not later than sixty days after such request, provided such requesting party shall be responsible for the reasonable cost of such request. The Department of Administrative Services shall monitor the calculation of such fees charged for access to or copies of such records to ensure that such fees are reasonable and consistent with those charged by other state agencies. The Department of Education shall respond to written requests under this section in the order in which they are received.

(i) The superintendent of schools of a school district, or his or her designee, may access information in the state-wide public school information system regarding the state-wide mastery examination under section 10-14n. Such access shall be for the limited purpose of determining examination dates, examination scores and levels of student achievement on such examinations for students enrolled in or transferring to the school district of such superintendent.

(P.A. 00-187, S. 8, 75; May 9 Sp. Sess. P.A. 02-7, S. 7; P.A. 06-135, S. 22; P.A. 09-241, S. 1; P.A. 10-111, S. 3; P.A. 11-51, S. 76; 11-136, S. 15.)

History: P.A. 00-187 effective July 1, 2000; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) by deleting reference to Sec. 10-223b, effective August 15, 2002; P.A. 06-135 added Subsec. (d) re preschool programs, effective July 1, 2006; P.A. 09-241 added provision in Subsec. (a) re assignment of unique student identifier, added provision in Subsec. (b) re access to data by employee of nonprofit organization, deleted provision in Subsec. (c) re pilot system project, and added Subsec. (e) re requests for and access to data, effective July 1, 2009; P.A. 10-111 redesignated existing Subsec. (a) as new Subsec. (b), added new Subsec. (a) re definitions, added new Subsec. (c) re tracking and collection of student, teacher and school and district performance data, added new Subsec. (d) re report of commissioner, redesignated existing Subsecs. (b) to (e) as Subsecs. (e) to (h), amended redesignated Subsec. (f) by adding “and report all necessary information required by this section,” and made technical changes, effective July 1, 2010; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (h), effective July 1, 2011; P.A. 11-136 added Subsec. (i) re superintendent access to information in system re state-wide mastery examination, effective July 1, 2011.



Section 10-10b - Inclusion of state-assigned student identifier on all official student documents.

Each local and regional board of education shall include a student’s state-assigned student identifier on all official student documents for each student under the jurisdiction of such board of education. For purposes of this section, “official student document” includes, but is not limited to, transcripts, report cards, attendance records, disciplinary reports and student withdrawal forms.

(P.A. 11-70, S. 15; P.A. 13-122, S. 3.)

History: P.A. 11-70 effective August 31, 2011; P.A. 13-122 replaced former provisions with provisions requiring that state-assigned student identifier be included on all official student documents and re definition of “official student document”, effective July 1, 2013.



Section 10-10c - Uniform system of accounting. Chart of accounts. Audit.

(a) The Department of Education shall develop and implement a uniform system of accounting for school revenues and expenditures. Such uniform system of accounting shall include a chart of accounts to be used at the school and district level. Such chart of accounts shall include, but not be limited to, all amounts and sources of revenue and donations of cash and real or personal property in the aggregate totaling five hundred dollars or more received by a local or regional board of education, regional educational service center, charter school or charter management organization on behalf of a school district or individual school. Select measures shall be required at the individual school level, as determined by the department. The department shall make such chart of accounts available on its Internet web site.

(b) For the fiscal year ending June 30, 2015, and each fiscal year thereafter, each local or regional board of education, regional educational service center and state charter school shall implement such uniform system of accounting by completing and filing annual financial reports with the department using the chart of accounts and meet the provisions of section 10-227.

(c) The Office of Policy and Management may annually audit the financial reports submitted pursuant to subsection (b) of this section for any local or regional board of education, regional educational service center or state charter school.

(d) Not later than July 1, 2013, the Department of Education shall submit the chart of accounts described in subsection (a) of this section to the joint standing committees of the General Assembly having cognizance of matters relating to education and appropriations and the budgets of state agencies, in accordance with the provisions of section 11-4a.

(P.A. 12-116, S. 15.)

History: P.A. 12-116 effective May 14, 2012.



Section 10-10d - Regulations re fiscal accountability data collection report.

Not later than June 30, 2014, the Department of Education shall adopt regulations, in accordance with the provisions of chapter 54, as necessary to implement a fiscal accountability data collection report that will include all sources, amounts and uses of all public and private funds by school districts and by public schools, including public charter schools. The department shall report, not later than December 31, 2014, and annually thereafter, all such data as well as school size, student demographics, geography, cost-of-living indicators, and other factors determined by the department to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and education in accordance with the provisions of section 11-4a.

(P.A. 13-247, S. 41.)

History: P.A. 13-247 effective June 19, 2013.



Section 10-11 - Receipt and expenditure of federal funds and funds from private or municipal sources.

The State Board of Education is empowered, subject to the provisions of the general statutes, to receive any federal funds or funds from private or municipal sources made available to this state for purposes described in section 10-4 relating to preschool, elementary and secondary education, special education, vocational education, adult education, and the provision and use of educational technology for such educational purposes, and to expend such funds for the purpose or purposes for which they are made available. The State Treasurer shall be the custodian of such funds.

(1949 Rev., S. 1345; February, 1965, P.A. 330, S. 16; 1971, P.A. 382; 1972, P.A. 173; P.A. 73-313; P.A. 78-218, S. 8; P.A. 81-74, S. 2, 3; P.A. 82-314, S. 46, 63; P.A. 92-170, S. 7, 26; P.A. 95-272, S. 7, 29.)

History: 1965 act replaced general reference to “educational purposes” with specific reference to “elementary, secondary or vocational education” purposes and deleted exception for funds designated for The University of Connecticut; 1971 act added Subsec. (b) re report of disbursement of federal funds for education; 1972 act included in report requirements an accounting of federal funds available for distribution to town and regional districts during preceding and current fiscal years; P.A. 73-313 changed report deadline from February fifteenth to February first of each year; P.A. 78-218 changed report deadline to February fifteenth, required report to education committee as well as governor and substituted “local” for “town” school districts in Subsec. (b); P.A. 81-74 authorized the state board of education to receive funds from private or municipal sources to help promote the educational interests of the state including preschool, special and adult education and the provision and use of instructional technology for educational purposes; P.A. 82-314 changed official name of education committee; P.A. 92-170 deleted former Subsec. (b) concerning a report on the funds available from federal government and on disbursement of funds actually received from federal, private or municipal sources; P.A. 95-272 replaced “instructional” with “educational” in reference to technology, effective July 1, 1995.



Section 10-11a - Allocation to meet matching requirements of federal acts.

The State Board of Education may, within the provisions of section 4-87, allocate and use any appropriation or special fund to meet the matching requirements of the federal acts making funds available to the state for purposes of elementary, secondary or vocational education.

(1959, P.A. 483, S. 1; February, 1965, P.A. 330, S. 17.)

History: 1965 act replaced general reference to “educational purposes” with specific reference to “elementary, secondary or vocational education” purposes.



Section 10-12 - State Board of Vocational Education.

The State Board of Education is designated as the State Board of Vocational Education for the purpose of cooperating with the federal government in the promotion and administration of vocational education.

(1949 Rev., S. 1346.)



Section 10-13 - Appointment of physicians for technical high schools.

The State Board of Education may appoint one or more school physicians for the state technical high schools and shall provide such physicians with suitable facilities for the performance of such duties as it prescribes.

(1949 Rev., S. 1347; 1959, P.A. 411, S. 1; February, 1965, P.A. 330, S. 19; P.A. 12-116, S. 87.)

History: 1959 act changed reference to state teachers colleges to state colleges; 1965 act deleted provision for appointment of state college school physicians; pursuant to P.A. 12-116, “vocational schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-13a - Fees at technical institutes.

Section 10-13a is repealed.

(1963, P.A. 496, S. 1; 1969, P.A. 530, S. 12.)



Section 10-14 - Expenses of the board.

The expenses of the State Board of Education shall be paid by the state upon vouchers certified by the Commissioner of Education or other person designated by said board.

(1949 Rev., S. 1348; P.A. 77-614, S. 302, 610.)

History: P.A. 77-614 substituted commissioner of education for secretary of state board of education, effective January 1, 1979.



Section 10-14b to 10-14d - State Commission on Youth Services. Coordinator. Duties. Part of Education Department.

Sections 10-14b to 10-14d, inclusive, are repealed.

(1963, P.A. 521, S. 1–4; 1969, P.A. 664, S. 18.)






Chapter 163a - Proficiency Examinations (Repealed)

Section 10-14e to 10-14h - Taking of proficiency examination required for high school students. Non-high-school students eligible to take proficiency examination. Duties of State Board of Education. Effective date.

Sections 10-14e to 10-14h, inclusive, are repealed.

(P.A. 76-405, S. 1–4; P.A. 78-194, S. 7, 9; 78-218, S. 211.)






Chapter 163b - Private Occupational School Student Protection Fund (See Chapter 185, Part I)



Chapter 163c - Education Evaluation and Remedial Assistance

Section 10-14m - Development and submission of educational evaluation and remedial assistance plan. Contents of plan.

Section 10-14m is repealed, effective June 28, 1995.

(P.A. 78-194, S. 1, 9; P.A. 83-454, S. 1, 4; P.A. 84-293, S. 1, 5; P.A. 95-182, S. 10, 11.)



Section 10-14n - Mastery examination.

(a) As used in this section, “mastery examination” means an examination or examinations, approved by the State Board of Education, that measure essential and grade-appropriate skills in reading, writing, mathematics or science.

(b) (1) For the school year commencing July 1, 2013, and each school year thereafter, each student enrolled in grades three to eight, inclusive, and grade ten or eleven in any public school shall, annually, in March or April, take a mastery examination in reading, writing and mathematics.

(2) For the school year commencing July 1, 2013, and each school year thereafter, each student enrolled in grade five, eight, ten or eleven in any public school shall, annually, in March or April, take a state-wide mastery examination in science.

(c) Mastery examinations pursuant to subsection (b) of this section shall be provided by and administered under the supervision of the State Board of Education.

(d) The scores on each component of the mastery examination for each tenth or eleventh grade student may be included on the permanent record and transcript of each such student who takes such examination. For each tenth or eleventh grade student who meets or exceeds the state-wide mastery goal level on any component of the mastery examination, a certification of having met or exceeded such goal level shall be made on the permanent record and the transcript of each such student and such student shall be issued a certificate of mastery for such component. Each tenth or eleventh grade student who fails to meet the mastery goal level on each component of said mastery examination may annually take or retake each such component at its regular administration until such student scores at or above each such state-wide mastery goal level or such student graduates or reaches age twenty-one.

(e) No public school may require achievement of a satisfactory score on a mastery examination, or any subsequent retest on a component of such examination as the sole criterion of promotion or graduation.

(f) Not later than April 1, 2014, the Commissioner of Education shall develop and implement a state-wide developmentally appropriate kindergarten assessment tool that measures a child’s level of preparedness for kindergarten, but shall not be used as a measurement tool for program accountability pursuant to section 10-16s.

(P.A. 78-194, S. 2, 9; P.A. 82-387, S. 1, 2; P.A. 83-454, S. 2–4; P.A. 84-293, S. 2, 5; P.A. 88-136, S. 23, 37; P.A. 90-324, S. 1, 13; P.A. 92-58; 92-262, S. 3, 42; P.A. 93-353, S. 38, 52; P.A. 94-245, S. 33, 46; P.A. 97-247, S. 5, 27; P.A. 03-168, S. 1; 03-174, S. 1; P.A. 05-245, S. 9, 51; P.A. 06-135, S. 4; June Sp. Sess. P.A. 07-3, S. 18; P.A. 13-207, S. 1.)

History: P.A. 82-387 added Subsecs. (b) and (c) requiring retesting of students who tested below the state-wide level of expected performance on any component of the ninth grade proficiency exam and prohibiting use of the exam or any retest for purposes of determining promotion or graduation; P.A. 83-454 amended Subsec. (a), moving ninth grade exam to eighth grade, effective July 1, 1984, and providing for transition year test in the ninth grade and amended Subsecs. (b) and (c), making technical revisions; P.A. 84-293 amended Subsec. (a) substituting “ninth” grade test for “eighth” grade test up to and including the 1986–1987 school year, inserted new Subsec. (b) re fourth grade state-wide mastery exam, and new Subsec. (c) re sixth and eighth grade state-wide mastery exam, relettering former Subsec. (b) as Subsec. (d) and adding provision re retesting using the eighth grade test, inserted new Subsec. (e) also re retesting on the eighth grade test and relettered former Subsec. (c) as Subsec. (f), adding provision to include mastery exam and changing limitation on use of test from “a condition of promotion or graduation” to prohibition of use as “the sole criterion” of promotion or graduation; P.A. 88-136 deleted obsolete provisions including Subsecs. (a) and (d) re proficiency examination and relettered remaining Subsecs.; P.A. 90-324 in Subsec. (c) limited the taking and retaking of the eighth grade mastery examination to prior to September 1, 1993, inserted new Subsecs. (d) and (e) re tenth grade mastery examination and relettered former Subsec. (d) as Subsec. (f); P.A. 92-58 inserted new Subsec. (f) concerning educational mastery and relettered the existing Subsec. (f) as Subsec. (g); P.A. 92-262 amended Subsec. (c) to add the requirement for certain ninth grade students to take or retake the eighth grade mastery examination; P.A. 93-353 amended Subsec. (e) to change the requirement for taking or retaking the examination to failure to pass each component required pursuant to Subsec. (a) rather than failure to pass each component, effective July 1, 1993; P.A. 94-245 deleted former Subsecs. (c) and (e) providing for the retaking of the examination by students who failed to meet a state-wide standard for remedial assistance and relettered the remaining Subsecs. and changed the date for implementation of mastery certification, effective June 2, 1994; P.A. 97-247 made technical changes and in Subsec. (c) added the reference to approval by the State Board of Education pursuant to Sec. 10-34 to describe endowed or incorporated high school or academy, effective July 1, 1997; P.A. 03-168 redesignated existing Subsecs. (a) to (c) as Subsec. (a)(1), (2) and (3), added new Subsec. (b) re testing in April, added new Subsec. (c) re grades tested beginning in the 2005-2006 and 2007-2008 school years, added new Subsec. (d) re examination provided by and administered under supervision of the State Board of Education, redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f), and added Subsec. (g) re federal requirements and funding, effective July 1, 2003; P.A. 03-174 amended formerly designated Subsec. (d) by allowing recordation of mastery scores if a student meets or exceeds goal level on any component rather than on each component and by requiring the issuance of a certificate of mastery, effective July 1, 2003; P.A. 05-245 amended Subsecs. (b) and (c) by permitting testing in March, effective June 30, 2005, and added Subsec. (h) re kindergarten assessment tool, effective July 1, 2005; P.A. 06-135 amended Subsec. (g) to remove prohibition against the spending of state and local funds in conformance with the No Child Left Behind Act, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (h) to advance development date to October 1, 2007, and to provide that tool not be used as a measurement for program accountability, effective July 1, 2007; P.A. 13-207 replaced former Subsecs. (a) to (c) with new Subsec. (a) re definition of “mastery examination” and new Subsec. (b) re mastery examination in reading, writing and mathematics and state-wide mastery examination in science, redesignated existing Subsecs. (d) to (f) as Subsecs. (c) to (e), amended redesignated Subsec. (e) by deleting reference to endowed or incorporated high school or academy, deleted former Subsec. (g) re testing in conformance with No Child Left Behind Act, redesignated existing Subsec. (h) as Subsec. (f) and amended same by deleting provision re within available appropriations and replacing “October 1, 2007” with “April 1, 2014”, and made technical and conforming changes, effective July 1, 2013.



Section 10-14o and 10-14p - Compensatory education grant; financial statement of expenditures. Reports by local and regional boards re instructional improvement and student progress; assessment by state board.

Sections 10-14o and 10-14p are repealed.

(P.A. 78-194, S. 3, 4, 9; P.A. 82-471, S. 1–3, 6; P.A. 83-363, S. 3, 5; June Sp. Sess. P.A. 83-4, S. 4, 8; P.A. 84-117, S. 1, 2; 84-255, S. 1, 2, 21; 84-293, S. 3–5; P.A. 85-182, S. 1, 2; P.A. 86-333, S. 3, 32; P.A. 88-136, S. 2, 37; 88-358, S. 7, 9; P.A. 91-401, S. 12, 20; June Sp. Sess. P.A. 91-7, S. 1, 22; P.A. 92-170, S. 25, 26; 92-262, S. 41, 42.)



Section 10-14q - Exceptions.

The provisions of this chapter shall apply to all students requiring special education pursuant to section 10-76a, except in the rare case when the planning and placement team for an individual student determines that an alternate assessment as specified by the State Board of Education is appropriate. The provisions of this chapter shall not apply to (1) any limited English proficient student, as defined in Title VII of the Improving America’s Schools Act of 1994, P.L. 103-382, enrolled in school for ten school months or less, or (2) any limited English proficient student enrolled in school for more than ten school months and less than twenty school months who scores below the level established by the State Board of Education on the linguistic portion of the designated English mastery standard assessment administered in the month prior to the administration of the mastery examination, pursuant to section 10-14n.

(P.A. 78-194, S. 5, 9; P.A. 79-128, S. 15, 36; P.A. 81-141; P.A. 83-369, S. 1, 2; P.A. 84-255, S. 3, 21; P.A. 88-360, S. 6, 63; P.A. 92-262, S. 38, 42; P.A. 93-353, S. 4, 52; P.A. 99-211, S. 7, 10; P.A. 01-205, S. 1, 3; May 9 Sp. Sess. P.A. 02-7, S. 5; P.A. 13-207, S. 13.)

History: P.A. 79-128 provided exception to provisions of chapter for students requiring special education pursuant to Sec. 10-76a unless otherwise determined by planning and placement team and provided exception to provisions of Sec. 10-14o for students enrolled in special education or bilingual programs under Sec. 10-76g, previously entire chapter was inapplicable to students in special education or bilingual programs; P.A. 81-141 provided that children requiring special education shall take proficiency exams administered by their school districts except in those instances when the child’s planning and placement team determines that it would be inappropriate for the child to take the examinations, where previously such children had been altogether exempt from proficiency exam requirement; P.A. 83-369 added provisions exempting from proficiency testing students enrolled for two years or less in a bilingual education program or enrolled for two years or less in an English as a second language program; P.A. 84-255 amended section to clarify that the provisions of Sec. 10-14o relating to the compensatory education grant are applicable to students required to take the state-wide proficiency examination who are enrolled in a special education program and to students enrolled in programs of bilingual education which are eligible for state funding, where previously they were inapplicable to such students; P.A. 88-360 substituted “mastery” for “proficiency” examination; P.A. 92-262 removed provision specifying applicability of repealed Sec. 10-14o to special education and bilingual program students; P.A. 93-353 amended section to extend the exceptions from two to three years, effective July 1, 1993; P.A. 99-211 changed three years to 30 school months in two places, effective July 1, 1999; P.A. 01-205 changed “any student” to “all students”, added language specifying that the exception for a special education student is “in the rare case”, substituted provision for the planning and placement team to specify an alternate assessment for former provision exempting the student from the examination and changed the time frame for the exception for bilingual education students and English as a second language students from 30 to 10 school months, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 added Subdiv. (1) designator, replaced language re bilingual program with language re limited English proficient students and added new Subdiv. (2) re limited English proficient students scoring below minimum level on linguistic portion of mastery exam, effective July 1, 2003; P.A. 13-207 replaced reference to “state-wide mastery examination” with “mastery examination” and added reference to Sec. 10-14n, effective July 1, 2013.



Section 10-14r - Regulations.

The State Board of Education shall promulgate such regulations in accordance with the provisions of chapter 54 as are necessary to carry out the purposes of this chapter.

(P.A. 78-194, S. 6, 9.)



Section 10-14s - Examination times.

Section 10-14s is repealed, effective July 1, 2006.

(P.A. 03-174, S. 5; P.A. 06-8, S. 1.)



Section 10-14t - Reading assessments for students in kindergarten to grade three.

(a) On or before January 1, 2014, the Department of Education shall develop or approve reading assessments for use by local and regional boards of education for the school year commencing July 1, 2014, and each school year thereafter, to identify students in kindergarten to grade three, inclusive, who are below proficiency in reading, provided any reading assessments developed or approved by the department include frequent screening and progress monitoring of students. Such reading assessments shall (1) measure phonics, phonemic awareness, fluency, vocabulary, and comprehension, (2) provide opportunities for periodic formative assessment during the school year, (3) produce data that is useful for informing individual and classroom instruction, including the grouping of students based on such data and the selection of instructional activities based on data of individual student response patterns during such progress monitoring, and (4) be compatible with best practices in reading instruction and research.

(b) Not later than February 1, 2013, the Commissioner of Education shall submit the reading assessments developed or approved under this section to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 12-116, S. 5; P.A. 13-245, S. 11.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-245 amended Subsec. (a) by replacing “January 1, 2013” with “January 1, 2014” and replacing “July 1, 2013” with “July 1, 2014”, effective July 1, 2013.



Section 10-14u - Intensive reading instruction program for students in kindergarten to grade three. Intensive reading intervention strategy. Supplemental reading instruction. Reading remediation plan. Intensive summer school reading instruction program.

(a) As used in this section:

(1) “Achievement gap” means the existence of a significant disparity in the academic performance of students among and between (A) racial groups, (B) ethnic groups, (C) socioeconomic groups, (D) genders, and (E) English language learners and students whose primary language is English.

(2) “Scientifically-based reading research and instruction” means (A) a comprehensive program or a collection of instructional practices that is based on reliable, valid evidence showing that when such programs or practices are used, students can be expected to achieve satisfactory reading progress, and (B) the integration of instructional strategies for continuously assessing, evaluating and communicating the student’s reading progress and needs in order to design and implement ongoing interventions so that students of all ages and proficiency levels can read and comprehend text and apply higher level thinking skills. Such comprehensive program or collection of practices shall include, but not be limited to, instruction in five areas of reading: Phonemic awareness, phonics, fluency, vocabulary, and text comprehension.

(b) For the school year commencing July 1, 2014, and each school year thereafter, the Commissioner of Education shall create an intensive reading instruction program to improve student literacy in grades kindergarten to grade three, inclusive, and close the achievement gap. Such intensive reading instruction program shall include routine reading assessments for students in kindergarten to grade three, inclusive, scientifically-based reading research and instruction, an intensive reading intervention strategy, as described in subsection (c) of this section, supplemental reading instruction and reading remediation plans, as described in subsection (d) of this section, and an intensive summer school reading program, as described in subsection (e) of this section. For the school year commencing July 1, 2014, the commissioner shall select five elementary schools that are (1) located in an educational reform district, as defined in section 10-262u, (2) participating in the commissioner’s network of schools, pursuant to section 10-223h, or (3) among the lowest five per cent of elementary schools in school subject performance indices for reading and mathematics, as defined in section 10-223e, to participate in the intensive reading instruction program and for the school year commencing July 1, 2015, and each school year thereafter, the commissioner may select up to five additional such elementary schools to participate in the intensive reading instruction program.

(c) On or before July 1, 2014, the Department of Education shall develop an intensive reading intervention strategy for use by schools selected by the Commissioner of Education to participate in the intensive reading instruction program to address the achievement gap at such schools and to ensure that all students are reading proficiently by grade three in such schools. Such intensive reading intervention strategy for schools shall (1) include, but not be limited to, (A) rigorous assessments in reading skills, (B) scientifically-based reading research and instruction, (C) one external literacy coach for each school, to be funded by the department, who will work with the reading data collected, support the principal of the school as needed, observe, and coach classes and supervise the reading interventions, (D) four reading interventionists for each school, to be funded by the department, who will develop a reading remediation plan for any student who is reading below proficiency, be responsible for all supplemental reading instruction, and conduct reading assessments as needed, and (E) training for teachers and administrators in scientifically-based reading research and instruction, including, training for school administrators on how to assess a classroom to ensure that all children are proficient in reading by grade three, and (2) outline, at a minimum, how (A) reading data will be collected, analyzed and used for purposes of instructional development, (B) professional and leadership development will be related to reading data analysis and used to support individual teacher and classroom needs, (C) the selected schools will communicate with parents and guardians of students on reading instruction strategies and student reading performance goals, and on opportunities for parents and guardians to partner with teachers and school administrators to improve reading at home and at school, (D) teachers and school leaders will be trained in the science of teaching reading, (E) periodic student progress reports will be issued, and (F) such selected school intensive reading intervention strategy will be monitored at the classroom level. The commissioner shall review and evaluate the school intensive reading intervention strategy for model components that may be used and replicated in other schools and school districts to ensure that all children are proficient in reading by grade three.

(d) (1) For the school year commencing July 1, 2014, and each school year thereafter, each school selected by the Commissioner of Education to participate in the intensive reading instruction program under this section shall provide supplemental reading instruction to students in kindergarten to grade three, inclusive, who are reading below proficiency, as identified by the reading assessment described in section 10-14t. Such supplemental reading instruction shall be provided by a reading interventionist during regular school hours.

(2) A reading remediation plan shall be developed by a reading interventionist for each student in kindergarten to grade three, inclusive, who has been identified as reading below proficiency to address and correct the reading deficiency of such student. Such remediation plan shall include instructional strategies that utilize research based reading instruction materials and teachers trained in reading instruction, parental involvement in the implementation of the remediation plan and regular progress reports on such student.

(3) The principal of a school selected by the Commissioner of Education to participate in the intensive reading instruction program under this section shall notify the parent or guardian of any student in kindergarten to grade three, inclusive, who has been identified as being below proficiency in reading. Such notice shall be in writing and (A) include an explanation of why such student is below proficiency in reading, and (B) inform such parent or guardian that a remediation plan, as described in subdivision (2) of this subsection, will be developed for such student to provide supplemental reading instruction, including strategies for the parent or guardian to use at home with such student.

(e) (1) Any student enrolled in a school selected by the Commissioner of Education that is located in a priority school district, pursuant to section 10-266p, to participate in the intensive reading instruction program under this section and who is reading below proficiency at the end of the school year shall be enrolled in an intensive summer school reading instruction program. Such intensive summer school reading instruction program shall include, (A) a comprehensive reading intervention program, (B) scientifically-based reading research and instruction strategies and interventions, (C) diagnostic assessments administered to a student prior to or during an intensive summer school reading instruction program to determine such student’s particularized need for instruction, (D) teachers who are trained in the teaching of reading and reading assessment and intervention, and (E) weekly progress monitoring to assess the reading progress of such student and tailor instruction for such student.

(2) The principal of a school selected by the Commissioner of Education to participate in the intensive reading instruction program under this section shall submit reports to the Department of Education, at such time and in such manner as prescribed by the department, on (A) student reading progress for each student reading below proficiency based on the data collected from the screening and progress monitoring of such student using the reading assessments described in section 10-14t, and (B) the specific reading interventions and supports implemented.

(f) Not later than October 1, 2015, and annually thereafter, the department shall report to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a, on student reading levels in schools participating in the intensive reading instruction program. Such report shall include recommendations on model components of the school intensive reading intervention strategy that may be used and replicated in other schools and school districts.

(P.A. 12-116, S. 89; P.A. 13-31, S. 5; 13-245, S. 12.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made a technical change in Subsec. (d)(3), effective May 28, 2013; P.A. 13-245 amended Subsecs. (b), (c) and (d)(1) by replacing references to “July 1, 2012” with references to “July 1, 2014”, amended Subsec. (b) by replacing “July 1, 2013” with “July 1, 2015” and adding provisions re participation of additional elementary schools and amended Subsec. (f) by replacing “October 1, 2013” with “October 1, 2015”, effective July 1, 2013.



Section 10-14v - Coordinated state-wide reading plan for students in kindergarten to grade three.

On or before January 1, 2014, the Department of Education shall develop a coordinated state-wide reading plan for students in kindergarten to grade three, inclusive, that contains strategies and frameworks that are research-driven to produce effective reading instruction and improvement in student performance. Such plan shall include: (1) The alignment of reading standards, instruction and assessments for students in kindergarten to grade three, inclusive; (2) teachers’ use of data on the progress of all students to adjust and differentiate instructional practices to improve student reading success; (3) the collection of information concerning each student’s reading background, level and progress so that teachers can use such information to assist in the transition of a student’s promotion to the next grade level; (4) an intervention for each student who is not making adequate progress in reading to help such student read at the appropriate grade level; (5) enhanced reading instruction for students who are reading at or above their grade level; (6) the coordination of reading instruction activities between parents, students, teachers and administrators of the school district at home and in school; (7) school district reading plans; (8) parental involvement by providing parents and guardians of students with opportunities for partnering with teachers and school administrators to (A) create an optimal learning environment, and (B) receive updates on the reading progress of their student; (9) teacher training and reading performance tests aligned with teacher preparation courses and professional development activities; (10) incentives for schools that have demonstrated significant improvement in student reading; (11) research-based literacy training for early childhood care and education providers and instructors working with children birth to five years of age, inclusive, and transition plans relating to oral language and preliteracy proficiency for children between prekindergarten and kindergarten; and (12) the alignment of reading instruction with the common core state standards adopted by the State Board of Education.

(P.A. 12-116, S. 91; P.A. 13-245, S. 14.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-245 replaced “July 1, 2013” with “January 1, 2014” re development of state-wide reading plan and added provision re transition plans relating to oral language and preliteracy proficiency in Subdiv. (11), effective July 1, 2013.



Section 10-14w - Incentive program for schools.

On or before July 1, 2014, the Commissioner of Education shall establish, within available appropriations, an incentive program for schools that (1) increase by ten per cent the number of students who meet or exceed the state-wide goal level in reading on the state-wide examination under section 10-14n, and (2) demonstrate the methodology and instruction used by the school to improve student reading skills and scores on such state-wide examination. Such incentive program may, at the commissioner’s discretion, include public recognition, financial awards, and enhanced autonomy or operational flexibility. The Department of Education may accept private donations for the purpose of this section.

(P.A. 12-116, S. 94.)

History: P.A. 12-116 effective July 1, 2012.






Chapter 164 - Educational Opportunities

Section 10-15 - Towns to maintain schools.

Public schools including kindergartens shall be maintained in each town for at least one hundred eighty days of actual school sessions during each year, and for the school year commencing July 1, 2014, and each school year thereafter, in accordance with the provisions of section 10-66q. When public school sessions are cancelled for reasons of inclement weather or otherwise, the rescheduled sessions shall not be held on Saturday or Sunday. Public schools may conduct weekend education programs to provide supplemental and remedial services to students. A local or regional board of education for a school that has been designated as a low achieving school pursuant to subparagraph (A) of subdivision (1) of subsection (e) of section 10-223e, or a category four school or a category five school pursuant to said section 10-223e, may increase the number of actual school sessions during each year, and may increase the number of hours of actual school work per school session in order to improve student performance and remove the school from the list of schools designated as a low achieving school maintained by the State Board of Education. The State Board of Education (1) may authorize the shortening of any school year for a school district, a school or a portion of a school on account of an unavoidable emergency, and (2) may authorize implementation of scheduling of school sessions to permit full year use of facilities which may not offer each child one hundred eighty days of school sessions within a given school year, but which assures an opportunity for each child to average a minimum of one hundred eighty days of school sessions per year during thirteen years of educational opportunity in the elementary and secondary schools. Notwithstanding the provisions of this section and section 10-16, the State Board of Education may, upon application by a local or regional board of education, approve for any single school year, in whole or in part, a plan to implement alternative scheduling of school sessions which assures at least four hundred fifty hours of actual school work for nursery schools and half-day kindergartens and at least nine hundred hours of actual school work for full-day kindergartens and grades one to twelve, inclusive.

(1949 Rev., S. 1349; 1967, P.A. 288, S. 1; 1971, P.A. 370, S. 1; 442; 1972, P.A. 120, S. 1; P.A. 75-284; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 9; P.A. 80-241; P.A. 88-123; P.A. 98-243, S. 12, 25; June Sp. Sess. P.A. 99-1, S. 36, 51; P.A. 11-85, S. 3; P.A. 12-116, S. 26; P.A. 13-247, S. 323.)

History: 1967 act included kindergartens and changed usual minimum age for entrance from 6 to 5; 1971 acts rewrote provision concerning studies of alcohol and narcotics effects to include nicotine, tobacco and all controlled drugs and their effect on citizenship and personality as well as on health and character and specified that rescheduled school sessions may not be held on Saturday or Sunday; 1972 act added provision allowing full year use of facilities “which may not offer each child one hundred eighty days of school sessions within a given school year” but which will average out as 180 days per year over 13-year course of education; P.A. 75-284 forbade discrimination on grounds of sex, religion or national origin and required equal participation opportunities for any child in any school activity, program or course of study; P.A. 77-614 substituted commissioner of education for secretary of state board of education, effective January 1, 1979; P.A. 78-218 deleted provisions dealing with age of students, discrimination and equal opportunity and deleted detailed prescribed course of study; P.A. 80-241 added provisions concerning alternate scheduling of school sessions; P.A. 88-123 added Subdiv. designations and in Subdiv. (1) added “for a school district, a school or a portion of school”; P.A. 98-243 added language to set different requirements for half and full-day kindergarten programs, effective July 1, 1998; June Sp. Sess. P.A. 99-1 authorized public schools to conduct weekend education programs to provide supplemental and remedial services to students, effective July 1, 1999 (Revisor’s note: The phrase “... full-day kindergarten and grades one to twelve, inclusive.” at the end of the section was changed editorially by the Revisors to “... full-day kindergartens and grades one to twelve, inclusive.” for consistency); P.A. 11-85 authorized boards of education for low achieving schools to increase the number of actual school sessions during each year and the number of hours of actual school work per school session, effective July 1, 2011; P.A. 12-116 added “or a category four school or a category five school pursuant to said section 10-223e” and made a technical change, effective July 1, 2012; P.A. 13-247 added provision re number of days of actual school sessions each year in accordance with Sec. 10-66q for school years commencing on and after July 1, 2014, effective July 1, 2013.



Section 10-15a - Discontinuance of kindergarten programs restricted.

Section 10-15a is repealed.

(February, 1965, P.A. 87; 1967, P.A. 288, S. 3.)



Section 10-15b - Access of parent or guardian to student’s records. Inspection and subpoena of school or student records.

(a) Either parent or legal guardian of a minor student shall, upon written request to a local or regional board of education and within a reasonable time, be entitled to knowledge of and access to all educational, medical, or similar records maintained in such student’s cumulative record, except that no parent or legal guardian shall be entitled to information considered privileged under section 10-154a.

(b) The parent or legal guardian with whom the student does not primarily reside shall be provided with all school notices that are provided to the parent or legal guardian with whom the student primarily resides. Such notices shall be mailed to the parent or legal guardian requesting them at the same time they are provided to the parent or legal guardian with whom the child primarily resides. Such requests shall be effective for as long as the child remains in the school the child is attending at the time of the request.

(c) If any private or public school is served with a subpoena issued by competent authority directing the production of school or student records in connection with any proceedings in any court, the school upon which such subpoena is served may deliver such record or at its option a copy thereof to the clerk of such court. Such clerk shall give a receipt for the same, shall be responsible for the safekeeping thereof, shall not permit the same to be removed from the premises of the court and shall notify the school to call for the same when it is no longer needed for use in court. Any such record or copy so delivered to such clerk shall be sealed in an envelope which shall indicate the name of the school or student, the name of the attorney subpoenaing the same and the title of the case referred to in the subpoena. No such record or copy shall be open to inspection by any person except upon the order of a judge of the court concerned, and any such record or copy shall at all times be subject to the order of such judge. Any and all parts of any such record or copy, if not otherwise inadmissible, shall be admitted in evidence without any preliminary testimony, if there is attached thereto the certification in affidavit form of the person in charge of such records indicating that such record or copy is the original record or a copy thereof, made in the regular course of the business of the school, and that it was the regular course of such business to make such record at the time of the transactions, occurrences or events recorded therein or within a reasonable time thereafter. A subpoena directing production of such school or student records shall be served not less than eighteen hours before the time for production, provided such subpoena shall be valid if served less than eighteen hours before the time of production if written notice of intent to serve such subpoena has been delivered to the person in charge of such records not less than eighteen hours or more than two weeks before such time for production.

(P.A. 73-74; P.A. 78-218, S. 12; P.A. 85-554, S. 4, 6; P.A. 86-223; P.A. 06-115, S. 2; P.A. 07-217, S. 41.)

History: P.A. 78-218 substituted “board of education” for “school board”; P.A. 85-554 added Subsec. (b) establishing procedures for inspection and subpoena of school or student records; P.A. 86-223 required serving of subpoena at least 18 hours before time for production of records rather than 24 hours before as was previously required; P.A. 06-115 added new Subsec. (b) re school notices to the parent or guardian with whom the student does not primarily reside and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 2006; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007.



Section 10-15c - Discrimination in public schools prohibited. School attendance by five-year-olds.

(a) The public schools shall be open to all children five years of age and over who reach age five on or before the first day of January of any school year, and each such child shall have, and shall be so advised by the appropriate school authorities, an equal opportunity to participate in the activities, programs and courses of study offered in such public schools, at such time as the child becomes eligible to participate in such activities, programs and courses of study, without discrimination on account of race, color, sex, gender identity or expression, religion, national origin or sexual orientation; provided boards of education may, by vote at a meeting duly called, admit to any school children under five years of age.

(b) Nothing in subsection (a) of this section shall be deemed to amend other provisions of the general statutes with respect to curricula, facilities or extracurricular activities.

(P.A. 78-218, S. 10; P.A. 79-128, S. 12, 36; P.A. 80-405, S. 1, 4; P.A. 81-472, S. 10, 159; P.A. 88-360, S. 3, 63; P.A. 97-247, S. 6, 27; P.A. 11-55, S. 8.)

History: P.A. 79-128 required equal opportunity to participate in activities, programs and courses of study, deleting former possible limitation of equal opportunity, i.e. “within the limits of existing expenditures in any one school year”; P.A. 80-405 required school authorities to advise children of opportunities available when they are eligible to participate; P.A. 81-472 made technical changes; P.A. 88-360 substituted the provision that public schools be open to all children “who reach age five on or before the first day of January of any school year” for the provision that boards of education “may exclude children who will not attain the age of five years until after the first day of January of any school year”; P.A. 97-247 designated the existing section as Subsec. (a), added “sexual orientation” and added Subsec. (b), effective July 1, 1997; P.A. 11-55 amended Subsec. (a) to prohibit discrimination on account of gender identity or expression.



Section 10-15d - Applicability of education statutes to the Unified School Districts and the technical high schools.

For the fiscal year beginning July 1, 1987, and annually thereafter, all provisions of the general statutes concerning education, except those provisions relating to the eligibility for noncompetitive state aid unless otherwise provided, shall apply to the operation of the State of Connecticut-Unified School District #2 established pursuant to section 17a-37 within the Department of Children and Families, State of Connecticut-Unified School District #1 established pursuant to section 18-99a within the Department of Correction and State of Connecticut-Unified School District #3 established pursuant to section 17a-240 within the Department of Developmental Services. All provisions of the general statutes concerning education, except those provisions relating to the eligibility for state aid unless otherwise provided, shall apply to the operation of the technical high schools established pursuant to the provisions of section 10-95. Notwithstanding the provisions of this section, where such a school or school district shows that a particular statutory provision should not apply, the commissioner may grant an exception.

(P.A. 81-197; P.A. 83-169, S. 7; P.A. 87-499, S. 1, 34; P.A. 93-91, S. 1, 2; P.A. 07-73, S. 2(a); P.A. 12-116, S. 87.)

History: P.A. 83-169 changed name designations of special school districts, amending internal references accordingly; P.A. 87-499 substituted 1987 for 1981, made the unified school districts eligible for competitive state aid and deleted the reference to the E.O. Smith School; (Revisor’s note: In 1993 an incorrect internal reference to “section 17a-38” was changed editorially by the Revisors to “section 17a-37”); P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-15e - Applicability of education statutes to incorporated or endowed high schools or academies.

All provisions of the general statutes concerning teachers shall apply to teachers employed by incorporated or endowed high schools or academies approved under the provisions of section 10-34. Teachers who are not certified and employed by such high schools or academies prior to June 30, 1983, shall be excluded from the provisions of this section until certified.

(P.A. 83-219, S. 1, 4.)



Section 10-15f - Interstate Compact on Educational Opportunity for Military Children.

Interstate Compact on Educational Opportunity for Military Children.

ARTICLE I

PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school districts or variations in entrance or age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. “Active duty” means full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 USC Section 1209 and 1211.

B. “Children of military families” means school-aged children, enrolled in kindergarten through twelfth grade, in the household of an active duty member.

C. “Compact commissioner” means the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. “Deployment” means the period one month prior to the service members’ departure from their home station on military orders to six months after return to their home station.

E. “Educational records” means the official records, files, and data directly related to a student and maintained by the school or local education agency, including, but not limited, to records encompassing all the material kept in the student’s cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols and individualized education programs.

F. “Extracurricular activities” means a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays and club activities.

G. “Interstate Commission on Educational Opportunity for Military Children” means the commission that is created under Article IX of this compact, which is generally referred to as the Interstate Commission.

H. “Local education agency” means a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten through twelfth grade public educational institutions.

I. “Member state” means a state that has enacted this compact.

J. “Military installation” means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. “Nonmember state” means a state that has not enacted this compact.

L. “Receiving state” means the state to which a child of a military family is sent, brought or caused to be sent or brought.

M. “Rule” means a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal or suspension of an existing rule.

N. “Sending state” means the state from which a child of a military family is sent, brought or caused to be sent or brought.

O. “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. territory.

P. “Student” means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through twelfth grade.

Q. “Transition” means (1) the formal and physical process of transferring from school to school, or (2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. “Uniformed services” means the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. “Veteran” means a person who served in the uniformed services and who was discharged or released therefrom under conditions other than dishonorable.

ARTICLE III

APPLICABILITY

A. Except as otherwise provided in Section B, this compact shall apply to the children of:

1. Active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 USC Section 1209 and 1211;

2. Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

3. Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

1. Inactive members of the National Guard and military reserves;

2. Members of the uniformed services now retired, except as provided in Section A;

3. Veterans of the uniformed services, except as provided in Section A of this Article; and

4. Other U.S. Dept. of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV

EDUCATIONAL RECORDS & ENROLLMENT

A. In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student’s official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Compacting states shall give thirty days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunizations required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level, including kindergarten, from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT & ATTENDANCE

A. When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student’s enrollment in the sending state school and educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes, but is not limited to, honors, International Baccalaureate, advanced placement, vocational, technical and career pathways courses. Continuing the student’s academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the courses.

B. The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation and placement in like programs in the sending state. Such programs include, but are not limited to: (1) Gifted and talented programs; and (2) English as a second language. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. (1) In compliance with the federal requirements of the Individuals with Disabilities Education Act, 20 U.S.C.A. Section 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his current individualized education program; and (2) In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Local education agency administrative officials shall have flexibility in waiving course and program prerequisites, or other preconditions for placement in courses and programs offered under the jurisdiction of the local education agency.

E. A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY

A. Eligibility for enrollment

1. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3. A transitioning military child, placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he was enrolled while residing with the custodial parent.

B. State and local education agencies shall facilitate the opportunity for transitioning military children’s inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. States shall accept: (1) Exit or end-of-course exams required for graduation from the sending state; or (2) national norm-referenced achievement tests; or (3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his senior year, then the provisions of Article VII, Section C shall apply.

C. Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII

STATE COORDINATION

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state’s participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: The state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state’s participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the State Council, unless either is already a full voting member of the State Council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY
FOR MILITARY CHILDREN

The member states hereby create the “Interstate Commission on Educational Opportunity for Military Children”. The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative from each member state who shall be that state’s compact commissioner.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of ex-officio, nonvoting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include, but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one-year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex-officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission’s internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by federal and state statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing a person of a crime, or formally censuring a person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes; or

7. Specifically relate to the Interstate Commission’s participation in a civil action or other legal proceeding.

H. Cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefor, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, insofar as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. Create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

E. To establish and maintain offices which shall be located within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire or contract for services of personnel.

H. To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission’s personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission;

2. Establishing an executive committee, and such other committees as may be necessary;

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations;

7. Providing start-up rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson’s absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive Committee, Officers and Personnel

1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including, but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

2. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission’s executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities provided, such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the Interstate Commission’s executive director and employees or Interstate Commission representatives, acting within the scope of such person’s employment or duties for acts, errors, or omissions occurring within such person’s state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney’s fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rules shall be made pursuant to a rulemaking process that substantially conforms to the “Model State Administrative Procedure Act,” of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than thirty days after a rule is promulgated, any person may file a petition for judicial review of the rule provided, the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission’s authority.

D. If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight

1. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact’s purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

3. The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

B. If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other member states of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state’s legislature, and each of the member states.

5. The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6. The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7. The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney’s fees.

C. Dispute Resolution

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney’s fees.

3. The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission’s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION

A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every member state provided a member state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state’s intent to withdraw within sixty days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states’ laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

(P.A. 08-57, S. 1.)

History: P.A. 08-57 effective May 12, 2008.



Section 10-15g - Exemplary schools.

The Department of Education may publicly recognize exemplary schools and promote the best practices used at such exemplary schools.

(P.A. 12-116, S. 13.)

History: P.A. 12-116 effective July 1, 2012.



Section 10-15h - Pilot program to incorporate common core state standards.

(a) On or before July 1, 2013, the Department of Education, in collaboration with the Board of Regents for Higher Education and the Board of Trustees of The University of Connecticut, shall develop a pilot program to incorporate Connecticut’s common core state standards into the curricula of the priority school districts, as described in section 10-266p, and, for the school year commencing July 1, 2013, to the school year ending June 30, 2018, inclusive, align such curricula with college level programs offered by the constituent units of the state system of higher education and the independent institutions of higher education in this state.

(b) The pilot program shall require the local or regional board of education for a priority school district to partner with the Board of Regents for Higher Education on behalf of a regional community-technical college or a state university, the Board of Trustees for The University of Connecticut on behalf of the university or the governing board of an independent institution of higher education on behalf of such institution to (1) evaluate and align curricula, (2) evaluate students in grade ten or eleven using a college readiness assessment developed or adopted by the Department of Education, (3) use the results of such evaluations to assess college readiness, and (4) offer a plan of support to any student in grade twelve who is found to be not ready for college based on such student’s results on the college readiness assessment. Such local or regional board of education shall annually report such test results and assessments to the Department of Education, the Board of Regents for Higher Education, the Office of Financial and Academic Affairs for Higher Education and The University of Connecticut.

(June 12 Sp. Sess. P.A. 12-1, S. 225.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012.



Section 10-16 - Length of school year.

Each school district shall provide in each school year no less than one hundred and eighty days of actual school sessions for grades kindergarten to twelve, inclusive, nine hundred hours of actual school work for full-day kindergarten and grades one to twelve, inclusive, and four hundred and fifty hours of half-day kindergarten, provided school districts shall not count more than seven hours of actual school work in any school day towards the total required for the school year. If weather conditions result in an early dismissal or a delayed opening of school, a school district which maintains separate morning and afternoon half-day kindergarten sessions may provide either a morning or afternoon half-day kindergarten session on such day.

(1949 Rev., S. 1350; 1961, P.A. 86; 1967, P.A. 186, S. 1; P.A. 77-262; P.A. 79-128, S. 4, 36; P.A. 81-78, S. 1, 2; P.A. 82-106, S. 1, 2; P.A. 85-37, S. 1, 2; P.A. 96-161, S. 1, 13; P.A. 98-243, S. 13, 25.)

History: 1961 act added provisions for computing half a school day and for dismissal because of weather conditions, and changed the technical language; 1967 act included nursery schools in provision for two and one-half hour school day; P.A. 77-262 established two hour session as school day when nursery school or kindergarten dismissed early because of weather conditions or scheduled early closing; P.A. 79-128 deleted qualifying phrase “For the purpose of apportionment” with regard to determination of school days; P.A. 81-78 required that beginning with the fiscal year ending June 30, 1983, each school district shall provide no less than 450 hours of actual school work for nursery schools and kindergartens and no less than 900 of actual school work for grades one to twelve; P.A. 82-106 repealed requirement that no less than 450 hours of actual school work be provided for nursery school and kindergarten students; P.A. 85-37 amended section to require 180 days of actual school sessions and to allow school districts to count up to seven hours per school day towards the required yearly number of hours; P.A. 96-161 removed requirements for the length of the school day, added requirement for no less than 450 hours of kindergarten for a school year and added provision allowing school districts which maintain separate kindergarten sessions to provide either a morning or afternoon session if weather conditions result in an early dismissal or delayed opening of school, effective June 3, 1996; P.A. 98-243 added language to set different requirements for half and full-day kindergarten programs, effective July 1, 1998.



Section 10-16a - Silent meditation.

Each local or regional board of education shall provide opportunity at the start of each school day to allow those students and teachers who wish to do so, the opportunity to observe such time in silent meditation.

(P.A. 75-367, S. 2; P.A. 78-218, S. 13.)

History: P.A. 78-218 substituted “Each local or regional board of education” for “The board of education of each town and of each regional school district”.



Section 10-16aa - Competitive district grant account.

There is established an account to be known as the competitive district grant account which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Commissioner of Education for the purposes of providing grants to competitive school districts to make slots available in preschool school readiness programs. For purposes of this section, “competitive school district” means a school district described in subdivision (1) of subsection (d) of section 10-16p that has more than nine thousand students enrolled in schools in the district.

(P.A. 10-151, S. 5.)

History: P.A. 10-151 effective July 1, 2010.



Section 10-16b - Prescribed courses of study.

(a) In the public schools the program of instruction offered shall include at least the following subject matter, as taught by legally qualified teachers, the arts; career education; consumer education; health and safety, including, but not limited to, human growth and development, nutrition, first aid, disease prevention, community and consumer health, physical, mental and emotional health, including youth suicide prevention, substance abuse prevention, safety, which may include the dangers of gang membership, and accident prevention; language arts, including reading, writing, grammar, speaking and spelling; mathematics; physical education; science; social studies, including, but not limited to, citizenship, economics, geography, government and history; and in addition, on at least the secondary level, one or more world languages and vocational education. For purposes of this subsection, world languages shall include American Sign Language, provided such subject matter is taught by a qualified instructor under the supervision of a teacher who holds a certificate issued by the State Board of Education. For purposes of this subsection, the “arts” means any form of visual or performing arts, which may include, but not be limited to, dance, music, art and theatre.

(b) If a local or regional board of education requires its pupils to take a course in a world language, the parent or guardian of a pupil identified as deaf or hearing impaired may request in writing that such pupil be exempted from such requirement and, if such a request is made, such pupil shall be exempt from such requirement.

(c) Each local and regional board of education shall on September 1, 1982, and annually thereafter at such time and in such manner as the Commissioner of Education shall request, attest to the State Board of Education that such local or regional board of education offers at least the program of instruction required pursuant to this section, and that such program of instruction is planned, ongoing and systematic.

(d) The State Board of Education shall make available curriculum materials and such other materials as may assist local and regional boards of education in developing instructional programs pursuant to this section. The State Board of Education, within available appropriations and utilizing available resource materials, shall assist and encourage local and regional boards of education to include: (1) Holocaust and genocide education and awareness; (2) the historical events surrounding the Great Famine in Ireland; (3) African-American history; (4) Puerto Rican history; (5) Native American history; (6) personal financial management; (7) training in cardiopulmonary resuscitation and the use of automatic external defibrillators; and (8) topics approved by the state board upon the request of local or regional boards of education as part of the program of instruction offered pursuant to subsection (a) of this section.

(P.A. 78-218, S. 11; 78-303, S. 85, 136; P.A. 79-128, S. 13, 36; P.A. 80-166, S. 2; P.A. 89-133, S. 1, 2; 89-185, S. 1, 2; P.A. 93-416, S. 6, 10; P.A. 95-101, S. 1; P.A. 97-45, S. 1; 97-61, S. 1; P.A. 08-153, S. 8; P.A. 11-136, S. 1; P.A. 12-198, S. 4.)

History: P.A. 78-303 allowed substitution of commissioner of education for secretary of state board of education in accordance with P.A. 77-614, S. 302, effective January 1, 1979; P.A. 79-128 replaced specific subject listings with more general subject matter areas and added Subsecs. (b) and (c); P.A. 80-166 changed initial date in Subsec. (b) from “in 1981” to “on September 1, 1982”; P.A. 89-133 in Subsec. (a) added provision that language arts may include certain sign languages, added new Subsec. (b) providing an exemption from foreign language requirements for deaf or hearing impaired pupils and relettered Subsecs. (b) and (c) as Subsecs. (c) and (d); P.A. 89-185 in Subsec. (a) added the subjects which health and safety education shall include but not be limited to; P.A. 93-416 amended Subsec. (a) to provide that “safety” may include the dangers of gang membership, effective June 29, 1993; P.A. 95-101 added provision concerning Holocaust education and awareness in Subsec. (d); P.A. 97-45 amended Subsec. (d) to add provision concerning the Great Famine in Ireland; P.A. 97-61 amended Subsec. (d) to expand the list of topics for programs of instruction to include African-American History, Puerto-Rican History, Native American History, personal financial management and topics approved by the State Board of Education at the request of local or regional boards of education; P.A. 08-153 amended Subsec. (a) to define “arts”, effective July 1, 2008; P.A. 11-136 amended Subsec. (a) by replacing “foreign” with “world”, replacing “language arts may” with “world languages shall” and replacing “sign language or signed English” with “Sign Language” and amended Subsec. (d)(1) by adding “and genocide”, effective July 1, 2011 (Revisor’s note: In Subsec. (b), a reference to “foreign language” was changed editorially by the Revisors to “world language” to conform with changes made in Subsec. (a) by P.A. 11-136); P.A. 12-198 amended Subsec. (d) by adding new Subdiv. (7) re training in cardiopulmonary resuscitation and use of automatic external defibrillators and redesignating existing Subdiv. (7) as Subdiv. (8), effective July 1, 2012.

See Sec. 10-19 re courses concerning effects of alcohol, nicotine or tobacco and drugs.

See Sec. 10-221a re high school graduation requirements.

See Sec. 29-7n(a) re definition of “gang”.

Subsec. (a):

Cited. 44 CA 179.



Section 10-16bb - Coordinated system of early care and education and child development.

(a) On and after July 1, 2013, there shall be a coordinated system of early care and education and child development. The coordinated system of early care and education and child development shall consist of comprehensive and aligned policies, responsibilities, practices and services for young children and their families, including prenatal care and care for children from birth to eight years of age, inclusive, to ensure optimal health, safety and learning for each child, and that are in accordance with the plan developed by the planning director pursuant to section 10-16cc.

(b) The coordinated system of early care and education and child development shall (1) create a unified set of reporting requirements for the programs described in subdivision (1) of subsection (b) of section 10-16cc, for the purpose of collecting the data elements necessary to perform quality assessments and longitudinal analysis; (2) compare and analyze the data collected pursuant to reporting requirements created under subdivision (1) of this subsection with the data collected in the state-wide public school information system, pursuant to section 10-10a, for population-level analysis of children and families; (3) develop and update appropriate early learning standards and assessment tools for children from birth to five years of age, inclusive, that are age and developmentally appropriate and that are aligned with existing learning standards as of July 1, 2013, and assessment tools for students in grades kindergarten to twelve, inclusive; (4) continually monitor and evaluate all early childhood education and child care programs and services, focusing on program outcomes in satisfying the health, safety, developmental and educational needs of all children; (5) develop indicators that assess strategies designed to strengthen the family through parental involvement in a child’s development and education, including children with special needs; (6) increase the availability of early childhood education and child care programs and services and encourage the providers of such programs and services to work together to create multiple options that allow families to participate in programs that serve the particular needs of each family; (7) provide information and technical assistance to persons seeking early childhood education and child care programs and services; (8) assist state agencies and municipalities in obtaining available federal funding for early childhood education and child care programs and services; (9) provide technical assistance and consultation to licensed providers of early childhood education and child care programs and services and assist any potential provider of such programs and services in obtaining the necessary licensure and certification; (10) incorporate the quality rating and improvement system developed by the Department of Education that covers home-based, center-based and school-based early child care and learning; (11) maintain a system of accreditation facilitation to assist early childhood education and child care programs and services in achieving national standards and program improvement; (12) create partnerships between state agencies and philanthropic organizations to assist in the implementation of the coordinated system of early care and education and child development; (13) align the system’s policy and program goals with those of the Early Childhood Education Cabinet, pursuant to section 10-16z, and the Head Start advisory committee, pursuant to section 10-16n; (14) ensure a coordinated and comprehensive state-wide system of professional development for providers of early childhood education and child care programs and services; (15) develop family-centered services that assist families in their communities; (16) provide families with opportunities for choice in services including quality child care; (17) integrate early childhood education and special education services; (18) emphasize targeted research-based interventions; (19) organize services into a coherent system; (20) coordinate a comprehensive and accessible delivery system for early childhood education and child care services; (21) focus on performance measures to ensure that services are accountable, effective and accessible to the consumer; (22) promote universal access to early childhood care and education; (23) ensure nonduplication of monitoring and evaluation; (24) encourage, promote and coordinate funding for the establishment and administration of local and regional early childhood councils that implement local and regional birth-to-eight systems; and (25) perform any other activities that will assist in the provision of early childhood education and child care programs and services.

(c) The coordinated system of early care and education and child development shall collaborate with local and regional early childhood councils to implement the coordinated system of early care and education and child development at the local level. Such early childhood councils shall: (1) Develop and implement a comprehensive plan for an early childhood system for the community served by such early childhood council, (2) develop policy and program planning, (3) encourage community participation by emphasizing substantial parental involvement, (4) collect, analyze and evaluate data with a focus on program and service outcomes, (5) allocate resources, and (6) perform any other functions that will assist in the provision of early childhood programs and services. Such early childhood councils may enter into memoranda of agreement with the local or regional school readiness council, described in section 10-16r, of the town or region served by such early childhood council to perform the duties and functions of a school readiness council, in accordance with the provisions of said section 10-16r, or if no such local or regional school readiness council exists for the town or region of such early childhood council, perform the duties and functions of a school readiness council, in accordance with the provisions of section 10-16r.

(d) The coordinated system of early care and education and child development may enter into memoranda of agreement with and accept donations from nonprofit and philanthropic organizations to accomplish the purposes of this section.

(P.A. 11-181, S. 2; P.A. 12-116, S. 3.)

History: P.A. 11-181 effective July 1, 2011; P.A. 12-116 amended Subsec. (b)(10) by replacing “create, implement and maintain a” with “incorporate the” and adding “developed by the Department of Education”, effective July 1, 2012.



Section 10-16c - State board to develop family life education curriculum guides.

The State Board of Education shall, on or before September 1, 1980, develop curriculum guides to aid local and regional boards of education in developing family life education programs within the public schools. The curriculum guides shall include, but not be limited to, information on developing a curriculum including family planning, human sexuality, parenting, nutrition and the emotional, physical, psychological, hygienic, economic and social aspects of family life, provided the curriculum guides shall not include information pertaining to abortion as an alternative to family planning.

(P.A. 79-463, S. 1.)



Section 10-16cc - Planning director for the coordinated system of early care and education and child development. Plan. Reports.

(a) On or before July 15, 2011, the Governor shall appoint, in consultation with the Early Childhood Education Cabinet, established under section 10-16z, a planning director for the planning and development of the coordinated system of early care and education and child development described in section 10-16bb, provided such appointment is made within available appropriations or funded by donations from private sources or federal funds to cover the costs of carrying out the provisions of this section. The planning director shall be within the Office of Policy and Management.

(b) (1) The planning director shall develop a plan for the coordinated system of early care and education and child development. Such plan shall consolidate existing early childhood education and child care programs and services serving children from birth to eight years of age, inclusive, into a coordinated system that attempts to (A) reduce the academic achievement gap, (B) increase participation in early childhood education programs, (C) increase parent engagement, family literacy and parenting skills, (D) increase oral language development, (E) increase social competence, (F) decrease special education placements, and (G) support parents and guardians of young children to find employment and to remain employed and encourage such parents and guardians to attend work training programs. Consolidation may include, but not be limited to, school readiness programs, Head Start programs, the family resource center program, established pursuant to section 10-4o, child care facilities, licensing and services described in section 8-210, the birth-to-three program, established pursuant to section 17a-248, professional development activities relating to early childhood education and any other relevant early childhood programs and services.

(2) In developing such plan, the planning director shall (A) consider opportunities for consolidation between and within agencies to reduce redundancy and to improve the focus on positive outcomes for children and families; (B) seek areas of consolidation between and within agencies; (C) provide for the creation of memoranda of agreement between the coordinated system of early care and education and child development and nonprofit and philanthropic organizations; (D) identify opportunities to align services and meet the holistic needs of children and families; (E) implement an accountability framework to measure program and services outcomes; (F) identify common requirements for funding from various sources and identify waiver provisions related to such requirements that can be used to improve service delivery in the state; (G) identify barriers under state or federal law that inhibit effective consolidation of functions or utilization of interagency agreements; (H) consult with qualified local and regional planning groups; and (I) focus the memoranda of agreement to relevant program areas, such as, maternal and child health, literacy, family support, financial planning and early care and education.

(c) For purposes of the development of the plan for the coordinated system of early care and education and child development, the planning director may enter into memoranda of agreement with and accept donations from nonprofit and philanthropic organizations.

(d) The Departments of Education, Social Services, Public Health, Children and Families and Developmental Services and the Board of Regents for Higher Education shall assist the planning director in the planning and development of the plan for the coordinated system of early care and education and child development.

(e) (1) On and after October 1, 2011, until July 1, 2013, the planning director shall report quarterly to the Early Childhood Education Cabinet. Such report may include, but not be limited to, (A) recommendations regarding the consolidation of agencies to improve coordination within the coordinated system of early care and education and child development, (B) suggestions regarding how federal, state and local resources can be combined to maximize efficiencies in the system and outcomes for children and families, (C) suggestions to improve the manner in which state and local early childhood education initiatives are coordinated so as to provide holistic, affordable, high quality early education for young children, (D) recommendations for improvements to the coordinated system of early care and education and child development, and (E) assurances that the provisions of section 8-210 are being preserved in the planning and development of the coordinated system of early care and education and child development.

(2) On and after January 1, 2012, until July 1, 2013, the planning director shall semiannually report to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, human services and education, in accordance with the provisions of section 11-4a. Such report may include, but not be limited to, (A) recommendations regarding the consolidation of agencies to improve coordination within the coordinated system of early care and education and child development, (B) suggestions regarding how federal, state and local resources can be combined to maximize efficiencies in the system and outcomes for children and families, (C) suggestions to improve the manner in which state and local early childhood education initiatives are coordinated so as to provide holistic, high quality early education for young children, (D) recommendations for improvements to the coordinated system of early care and education and child development, and (E) assurances that the provisions of section 8-210 are being preserved in the planning and development of the coordinated system of early care and education and child development.

(3) On or before January 30, 2013, the planning director shall report to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, human services and education, in accordance with the provisions of section 11-4a. Such report shall include recommendations as to which department shall be the lead agency and where the staff of the coordinated system of early care and education and child development will be located.

(P.A. 11-48, S. 285; 11-181, S. 3.)

History: P.A. 11-181 effective July 1, 2011; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (d), effective July 1, 2011.



Section 10-16d - Family life education programs not mandatory.

Nothing in sections 10-16c to 10-16f, inclusive, shall be construed to require any local or regional board of education to develop or institute such family life education programs.

(P.A. 79-463, S. 2.)



Section 10-16dd - Development of system for sharing information between preschool and school readiness programs and kindergarten.

The Department of Education, in collaboration with the Governor’s Early Care and Education Cabinet, shall develop a system for the sharing of information between preschool and school readiness programs and kindergarten regarding children’s oral language and preliteracy proficiency.

(P.A. 12-116, S. 96.)

History: P.A. 12-116 effective July 1, 2012.



Section 10-16e - Students not required to participate in family life education programs.

No student shall be required by any local or regional board of education to participate in any such family life program which may be offered within such public schools. A written notification to the local or regional board by the student’s parent or legal guardian shall be sufficient to exempt the student from such program in its entirety or from any portion thereof so specified by the parent or legal guardian.

(P.A. 79-463, S. 3.)



Section 10-16f - Family life programs to supplement required curriculum.

Any such family life program instituted by any local or regional board of education shall be in addition to and not a substitute for any health, education, hygiene or similar curriculum requirements in effect on October 1, 1979.

(P.A. 79-463, S. 4.)



Section 10-16g to 10-16k - Increased student time on task; grants. Application for grants; selection criteria. Project evaluations; statement of expenditures. Assistance and information to school districts. Continuation of pilot program; report.

Sections 10-16g to 10-16k, inclusive, are repealed.

(P.A. 85-487, S. 1–6; P.A. 86-333, S. 21, 22, 32; P.A. 88-136, S. 36, 37.)



Section 10-16l - Establishment of graduation date.

Notwithstanding any provision of the general statutes to the contrary, a local or regional board of education may establish for any school year a firm graduation date for students in grade twelve which is no earlier than the one hundred eighty-fifth day noted in the school calendar originally adopted by the board for that school year, except that a board on or after April first in any school year may establish such a firm graduation date for that school year which at the time of such establishment provides for at least one hundred eighty days of school.

(P.A. 87-270, S. 3, 4; P.A. 88-360, S. 54, 63; P.A. 93-353, S. 50, 52; P.A. 96-108, S. 2, 3.)

History: P.A. 88-360 substituted “each grade participating in graduation exercises” for “grades kindergarten to twelve, inclusive,” and “grades one to twelve, inclusive,”; P.A. 93-353 deleted the existing provisions and substituted new provisions concerning the date of graduation exercises, effective July 1, 1993; P.A. 96-108 added exception for the establishment of graduation dates after April first in any school year, effective April 30, 1996.



Section 10-16m - Extended-day kindergarten. Grants.

Section 10-16m is repealed.

(P.A. 87-357, S. 1, 2; P.A. 88-360, S. 45, 63; June Sp. Sess. P.A. 91-7, S. 21, 22.)



Section 10-16mm - Task force to address academic achievement gaps. Master plan. Progress reports.

(a) There is established a task force to address the academic achievement gaps in Connecticut by considering effective approaches to closing the achievement gaps in elementary, middle and high schools. The task force shall develop, in consultation with the Department of Education, the Connecticut State University System, the Interagency Council for Ending the Achievement Gap established pursuant to section 10-16nn, and the joint standing committee of the General Assembly having cognizance of matters relating to education, a master plan to eliminate the academic achievement gaps by January 1, 2020. Such master plan shall: (1) Identify the achievement gaps that exist among and between (A) racial groups, (B) ethnic groups, (C) socioeconomic groups, (D) genders, and (E) English language learners and students whose primary language is English; (2) focus efforts on closing the achievement gaps identified in subdivision (1) of this subsection; (3) establish annual benchmarks for implementation of the master plan and closing the achievement gaps; (4) make recommendations regarding the creation of a Secretary of Education; and (5) develop a plan for (A) changing the requirement for when a child five years of age may enroll in kindergarten pursuant to section 10-15c from January first of the school year to October first of the school year, and (B) the creation of spaces in school readiness programs for those children who reach the age of five after October first of any school year and are no longer eligible to enroll in kindergarten for such school year. The task force may amend such master plan at any time. For purposes of this section, “achievement gaps” means the existence of a significant disparity in the academic performance of students among and between (A) racial groups, (B) ethnic groups, (C) socioeconomic groups, (D) genders, and (E) English language learners and students whose primary language is English.

(b) The task force shall consist of the following members:

(1) Two appointed by the speaker of the House of Representatives;

(2) Two appointed by the president pro tempore of the Senate;

(3) One appointed by the majority leader of the House of Representatives;

(4) One appointed by the majority leader of the Senate;

(5) One appointed by the minority leader of the House of Representatives;

(6) One appointed by the minority leader of the Senate;

(7) One appointed by the chairman of the Black and Puerto Rican Caucus of the General Assembly;

(8) The Commissioner of Education, or the commissioner’s designee; and

(9) One appointed by the Governor.

(c) Any member of the task force appointed under subdivision (1), (2), (3), (4), (5), (6) or (7) of subsection (b) of this section may be a member of the General Assembly.

(d) All appointments to the task force shall be made not later than thirty days after July 8, 2011. Any vacancy shall be filled by the appointing authority.

(e) The speaker of the House of Representatives and the president pro tempore of the Senate shall select the chairpersons of the task force from among the members of the task force. Such chairpersons shall schedule the first meeting of the task force, which shall be held not later than sixty days after July 8, 2011.

(f) The administrative staff of the joint standing committee of the General Assembly having cognizance of matters relating to education shall serve as administrative staff of the task force.

(g) (1) Not later than January 15, 2013, the task force shall submit the master plan described in subsection (a) of this section to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a, and the Interagency Council for Ending the Achievement Gap described in section 10-16nn.

(2) Not later than July 1, 2013, and annually thereafter until January 1, 2020, the task force shall submit progress reports on the implementation of the master plan described in subsection (a) of this section and recommendations for implementing said master plan to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(h) The task force shall terminate on January 1, 2020.

(P.A. 11-85, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 235.)

History: P.A. 11-85 effective July 8, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (g) by replacing “July 1, 2012” with “January 15, 2013” in Subdiv. (1) and replacing “January 1, 2013” with “July 1, 2013” in Subdiv. (2), effective June 15, 2012.



Section 10-16n - Head Start grant program. Grant allocation. Advisory committee.

(a) The Commissioner of Education, in consultation with the Commissioner of Social Services, shall establish a competitive grant program to assist nonprofit agencies and local and regional boards of education, which are federal Head Start grantees, in (1) establishing extended-day and full-day, year-round, Head Start programs or expanding existing Head Start programs to extended-day or full-day, year-round programs, (2) enhancing program quality and (3) increasing the number of children served. The commissioner, after consultation with the committee established pursuant to subsection (c) of this section, shall establish criteria for the grants, provided at least twenty-five per cent of the funding for such grants shall be for the purpose of enhancing program quality. Nonprofit agencies or boards of education seeking grants pursuant to this section shall make application to the Commissioner of Education on such forms and at such times as the commissioner shall prescribe. All grants pursuant to this section shall be funded within the limits of available appropriations or otherwise from federal funds and private donations. All full-day, year-round Head Start programs funded pursuant to this section shall be in compliance with federal Head Start performance standards.

(b) The Department of Education shall annually allocate to each town in which the number of children under the aid to dependent children program, as defined in subdivision (14) of section 10-262f, equals or exceeds nine hundred children, determined for the fiscal year ending June 30, 1996, an amount equal to one hundred fifty thousand dollars plus eight and one-half dollars for each child under the aid to dependent children program, provided such amount may be reduced proportionately so that the total amount awarded pursuant to this subsection does not exceed two million seven hundred thousand dollars. The department shall award grants to the local and regional boards of education for such towns and nonprofit agencies located in such towns which meet the criteria established pursuant to subsection (a) of this section to maintain the programs established or expanded with funds provided pursuant to this subsection in the fiscal years ending June 30, 1996, and June 30, 1997. Any funds remaining in the allocation to such a town after grants are so awarded shall be used to increase allocations to other such towns. Any funds remaining after grants are so awarded to boards of education and nonprofit agencies in all such towns shall be available to local and regional boards of education and nonprofit agencies in other towns in the state for grants for such purposes.

(c) There is established a committee to advise the Commissioner of Education concerning the coordination, priorities for allocation and distribution, and utilization of funds for Head Start and concerning the competitive grant program established under this section, and to evaluate programs funded pursuant to this section. The committee shall consist of the following members: (1) One member designated by the Commissioner of Social Services; (2) six members who are directors of Head Start programs, two from community action agency program sites or school readiness liaisons, one of whom shall be appointed by the president pro tempore of the Senate and one by the speaker of the House of Representatives, two from public school program sites, one of whom shall be appointed by the majority leader of the Senate and one by the majority leader of the House of Representatives, and two from other nonprofit agency program sites, one of whom shall be appointed by the minority leader of the Senate and one by the minority leader of the House of Representatives; (3) one member designated by the Commission on Children; (4) one member designated by the Early Childhood Education Cabinet; (5) two members designated by the Head Start Association, one of whom shall be the parent of a present or former Head Start student; (6) one member designated by the Connecticut Association for Community Action who shall have expertise and experience concerning Head Start; (7) one member designated by the Region I Office of Head Start within the federal Administration of Children and Families of the Department of Health and Human Services; and (8) the director of the Head Start Collaboration Office.

(d) The Commissioner of Education may adopt regulations, in accordance with the provisions of chapter 54, for purposes of this section.

(P.A. 91-269, S. 1, 2; P.A. 92-222, S. 1, 3; P.A. 93-262, S. 33, 87; P.A. 95-266, S. 3, 5; P.A. 97-247, S. 7, 27; June Sp. Sess. P.A. 00-1, S. 32, 46; June Sp. Sess. P.A. 07-3, S. 48; P.A. 12-120, S. 13.)

History: P.A. 92-222 transferred the program from the department of human resources to the department of education, added Subsec. (a)(2) and (3), required 25% of the funding for grants to be used to enhance program quality, changed the applicable date in Subsec. (a) from June 25, 1991, to July 1, 1992, and increased the membership of the advisory committee from 11 to 13 by adding a member designated by the commission on children and a member designated by the Connecticut Association for Community Action; P.A. 93-262 replaced references to commissioner of income maintenance and commissioner of human resources with references to commissioner of social services, effectively reducing committee membership from 13 to 12 members, effective July 1, 1993; P.A. 95-266 inserted new Subsec. (b) re allocation for fiscal years ending June 30, 1996, and June 30, 1997, relettering former Subsecs. (b) and (c) as (c) and (d), effective July 1, 1995; P.A. 97-247 made a technical change in Subsec. (a) and in Subsec. (b) provided for annual grants, provided for proportional reductions so that the total amount of grants does not exceed $2,700,000, and changed the provision dealing with how grant funds are to be used, effective July 1, 1997; June Sp. Sess. P.A. 00-1 amended Subsec. (c) to expand committee membership to include school readiness coordinators, effective June 21, 2000; June Sp. Sess. P.A. 07-3 amended Subsec. (a) to delete restriction that 75% of funding be allocated to Head Start programs established prior to July 1, 1992, effective July 1, 2007; P.A. 12-120 amended Subsec. (c) by replacing “twelve members as follows” with “the following members”, designating existing provisions re members as Subdivs. (1) to (7), replacing “coordinators” with “liaisons” and adding “public” re school program sites in Subdiv. (2), replacing “Council” with “Cabinet” in Subdiv. (4), replacing “one member” with “two members”, deleting “Directors” and making a conforming change in Subdiv. (5), replacing “Office of Human Development Services, Office of Community Programs, Region 1 of the federal Department of Health and Human Services” with “Region I Office of Head Start within the federal Administration of Children and Families of the Department of Health and Human Services” in Subdiv. (7) and adding Subdiv. (8) re director of Head Start Collaboration Office, effective June 15, 2012.



Section 10-16nn - Interagency Council for Ending the Achievement Gap.

(a) There is established an Interagency Council for Ending the Achievement Gap. The council shall consist of: (1) The Lieutenant Governor, or the Lieutenant Governor’s designee, (2) the Commissioner of Education, or the commissioner’s designee, (3) the Commissioner of Children and Families, or the commissioner’s designee, (4) the Commissioner of Social Services, or the commissioner’s designee, (5) the Commissioner of Public Health, or the commissioner’s designee, (6) the president of the Board of Regents for Higher Education, or the president’s designee, (7) the Commissioner of Economic and Community Development, or the commissioner’s designee, (8) the Commissioner of Administrative Services, or the commissioner’s designee, (9) the Secretary of the Office of Policy and Management, or the secretary’s designee, and (10) the Commissioner of Housing, or the commissioner’s designee. The chairperson of the council shall be the Lieutenant Governor, or the Lieutenant Governor’s designee. The council shall meet at least quarterly.

(b) The Interagency Council for Ending the Achievement Gap shall (1) assist the achievement gap task force, established pursuant to section 10-16mm, in the development of the master plan to eliminate the academic achievement gaps in Connecticut, described in section 10-16mm, (2) implement the provisions of such master plan, and, if necessary, make recommendations for legislation relating to such master plan to the joint standing committee of the General Assembly having cognizance of matters relating to education, and (3) submit annual progress reports on the implementation of such master plan to the joint standing committee of the General Assembly having cognizance of matters relating to education and the achievement gap task force established pursuant to section 10-16mm, in accordance with the provisions of section 11-4a.

(c) The Interagency Council for Ending the Achievement Gap shall be within the Department of Education for administrative purposes only.

(P.A. 11-48, S. 285; 11-85, S. 2; P.A. 13-234, S. 57.)

History: P.A. 11-85 effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (a)(6), effective July 1, 2011; P.A. 13-234 amended Subsec. (a) to add Subdiv. (10) re including Commissioner of Housing on council, effective July 1, 2013.



Section 10-16o - Development of network of school readiness programs.

The state shall encourage the development of a network of school readiness programs pursuant to sections 10-16p to 10-16r, inclusive, 10-16u and 17b-749a in order to:

(1) Provide open access for children to quality programs that promote the health and safety of children and prepare them for formal schooling;

(2) Provide opportunities for parents to choose among affordable and accredited programs;

(3) Encourage coordination and cooperation among programs and prevent the duplication of services;

(4) Recognize the specific service needs and unique resources available to particular municipalities and provide flexibility in the implementation of programs;

(5) Prevent or minimize the potential for developmental delay in children prior to their reaching the age of five;

(6) Enhance federally funded school readiness programs;

(7) Strengthen the family through: (A) Encouragement of parental involvement in a child’s development and education; and (B) enhancement of a family’s capacity to meet the special needs of the children, including children with disabilities;

(8) Reduce educational costs by decreasing the need for special education services for school age children and to avoid grade repetition;

(9) Assure that children with disabilities are integrated into programs available to children who are not disabled; and

(10) Improve the availability and quality of school readiness programs and their coordination with the services of child care providers.

(P.A. 97-259, S. 1, 41; P.A. 00-187, S. 10, 75; June Sp. Sess. P.A. 01-1, S. 10, 54; P.A. 03-76, S. 39; P.A. 04-215, S. 1.)

History: P.A. 97-259 effective July 1, 1997; P.A. 00-187 added reference to Sec. 10-16u, effective July 1, 2000; June Sp. Sess. P.A. 01-1 amended Subdiv. (10) to add provision re coordination with the services of child care providers, effective July 1, 2001; P.A. 03-76 made a technical change in Subdiv. (5), effective June 3, 2003; P.A. 04-215 amended Subdiv. (2) by deleting reference to “approved” programs, effective July 1, 2004.



Section 10-16oo - Model curricula and frameworks in reading and mathematics for schools and districts identified as having academic achievement gaps.

Not later than July 1, 2012, the Department of Education shall approve and make available model curricula and frameworks in reading and mathematics for grades prekindergarten to grade four, inclusive, for use by local and regional boards of education for school districts or individual schools identified by the department as having academic achievement gaps. Such curricula and frameworks shall be culturally relevant, research-based and aligned with student achievement standards adopted by the State Board of Education. For purposes of this section, “achievement gaps” means the existence of a significant disparity in the academic performance of students among and between (1) racial groups, (2) ethnic groups, (3) socioeconomic groups, (4) genders, and (5) English language learners and students whose primary language is English.

(P.A. 11-85, S. 8.)

History: P.A. 11-85 effective July 1, 2011.



Section 10-16p - Definitions. Lead agency for school readiness; standards. Grant programs; eligibility. Unexpended funds.

(a) As used in sections 10-16o to 10-16s, inclusive, 10-16u, 17b-749a and 17b-749c:

(1) “School readiness program” means a nonsectarian program that (A) meets the standards set by the department pursuant to subsection (b) of this section and the requirements of section 10-16q, and (B) provides a developmentally appropriate learning experience of not less than four hundred fifty hours and one hundred eighty days for eligible children, except as provided in subsection (d) of section 10-16q;

(2) “Eligible children” means children three and four years of age and children five years of age who are not eligible to enroll in school pursuant to section 10-15c, or who are eligible to enroll in school and will attend a school readiness program pursuant to section 10-16t;

(3) “Priority school” means a school in which forty per cent or more of the lunches served are served to students who are eligible for free or reduced price lunches pursuant to federal law and regulations, excluding such a school located in a priority school district pursuant to section 10-266p or in a former priority school district receiving a grant pursuant to subsection (c) of this section and, on and after July 1, 2001, excluding such a school in a transitional school district receiving a grant pursuant to section 10-16u;

(4) “Severe need school” means a school in a priority school district pursuant to section 10-266p or in a former priority school district in which forty per cent or more of the lunches served are served to students who are eligible for free or reduced price lunches;

(5) “Accredited” means accredited by the National Association for the Education of Young Children, a Head Start on-site program review instrument or a successor instrument pursuant to federal regulations, or otherwise meeting such criteria as may be established by the commissioner, in consultation with the Commissioner of Social Services, unless the context otherwise requires;

(6) “Year-round” means fifty weeks per year, except as provided in subsection (d) of section 10-16q;

(7) “Commissioner” means the Commissioner of Education; and

(8) “Department” means the Department of Education.

(b) (1) The Department of Education shall be the lead agency for school readiness. For purposes of this section and section 10-16u, school readiness program providers eligible for funding from the Department of Education shall include local and regional boards of education, regional educational service centers, family resource centers and providers of child day care centers, as defined in section 19a-77, Head Start programs, preschool programs and other programs that meet such standards established by the Commissioner of Education. The department shall establish standards for school readiness programs. The standards may include, but need not be limited to, guidelines for staff-child interactions, curriculum content, including preliteracy development, lesson plans, parent involvement, staff qualifications and training, transition to school and administration. The department shall develop age-appropriate developmental skills and goals for children attending such programs. The commissioner, in consultation with the president of the Board of Regents for Higher Education, the Commissioner of Social Services and other appropriate entities, shall develop a professional development program for the staff of school readiness programs.

(2) For purposes of this section:

(A) Prior to July 1, 2015, “staff qualifications” means there is in each classroom an individual who has at least the following: (i) A childhood development associate credential or an equivalent credential issued by an organization approved by the Commissioner of Education and twelve credits or more in early childhood education or child development, as determined by the president of the Board of Regents for Higher Education, after consultation with the Commissioners of Education and Social Services, from an institution of higher education (I) accredited by the Board of Regents for Higher Education or State Board of Education, and (II) regionally accredited; (ii) an associate’s degree with twelve credits or more in early childhood education or child development, as determined by the president of the Board of Regents for Higher Education, after consultation with the Commissioners of Education and Social Services, from such an institution; (iii) a four-year degree with twelve credits or more in early childhood education or child development, as determined by the president of the Board of Regents for Higher Education, after consultation with the Commissioners of Education and Social Services, from such an institution; or (iv) certification pursuant to section 10-145b with an endorsement in early childhood education or special education;

(B) From July 1, 2015, to June 30, 2020, “staff qualifications” means that for each early childhood education program accepting state funds for infant, toddler and preschool spaces associated with such program’s child day care program or school readiness program, (i) at least fifty per cent of those individuals with the primary responsibility for a classroom of children hold (I) certification pursuant to section 10-145b with an endorsement in early childhood education or early childhood special education, or (II) a bachelor’s degree with a concentration in early childhood education, including, but not limited to, a bachelor’s degree in early childhood education, child study, child development or human growth and development, from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education, and regionally accredited, provided such bachelor’s degree program is approved by the Board of Regents for Higher Education and the Department of Education, and (ii) such remaining individuals with the primary responsibility for a classroom of children hold an associate degree with a concentration in early childhood education, including, but not limited to, an associate’s degree in early childhood education, child study, child development or human growth and development, from an institution of higher education (I) accredited by the Board of Regents for Higher Education or Office of Higher Education, and (II) regionally accredited, provided such associate degree program is approved by the Board of Regents for Higher Education and the Department of Education; and

(C) On and after July 1, 2020, “staff qualifications” means that for each early childhood education program accepting state funds for infant, toddler and preschool spaces associated with such program’s child day care program or school readiness program, one hundred per cent of those individuals with the primary responsibility for a classroom of children hold (i) certification pursuant to section 10-145b with an endorsement in early childhood education or early childhood special education, or (ii) a bachelor’s degree with a concentration in early childhood education, including, but not limited to, a bachelor’s degree in early childhood education, child study, child development or human growth and development, from an institution of higher education (I) accredited by the Board of Regents for Higher Education or State Board of Education, and (II) regionally accredited, provided such bachelor’s degree program is approved by the Board of Regents for Higher Education and the Department of Education.

(3) Any individual with a bachelor’s degree who, on or before June 30, 2015, is employed as a teacher by an early childhood education program that accepts state funds for infant, toddler and preschool spaces associated with such program’s child day care program or school readiness program and meets the staff qualifications required under subparagraph (A) of subdivision (2) of this subsection shall be considered to meet the staff qualifications required under subparagraphs (B) and (C) of subdivision (2) of this subsection. No such early childhood education program shall terminate any such individual from employment for purposes of meeting the staff qualification requirements set forth in subparagraph (B) or (C) of subdivision (2) of this subsection. Any such individual who terminates his or her employment with such early childhood education program and accepts a teacher position at another early childhood education program accepting state funds for spaces associated with such program’s child day care program or school readiness program shall submit documentation of such individual’s progress toward meeting the staff qualification requirements set forth in subparagraph (B) or (C) of subdivision (2) of this subsection in a manner determined by the Department of Education.

(4) Any individual with a bachelor’s degree other than those bachelor’s degrees specified in subparagraphs (A) and (B) of subdivision (2) of this subsection may submit documentation concerning such degree for review and assessment by the Department of Education as to whether such degree has a sufficient concentration in early childhood education so as to satisfy the requirements set forth in said subparagraphs (A) and (B).

(c) The Commissioner of Education, in consultation with the Commissioner of Social Services, shall establish a grant program to provide spaces in accredited school readiness programs for eligible children who reside in priority school districts pursuant to section 10-266p or in former priority school districts as provided in this subsection. Under the program, the grant shall be provided, in accordance with this section, to the town in which such priority school district or former priority school district is located. Eligibility shall be determined for a five-year period based on an applicant’s designation as a priority school district for the initial year of application, except that if a school district that receives a grant pursuant to this subsection is no longer designated as a priority school district at the end of such five-year period, such former priority school district shall continue to be eligible to receive a grant pursuant to this subsection. Grant awards shall be made annually contingent upon available funding and a satisfactory annual evaluation. The chief elected official of such town and the superintendent of schools for such priority school district or former priority school district shall submit a plan for the expenditure of grant funds and responses to the local request for proposal process to the Departments of Education and Social Services. The departments shall jointly review such plans and shall each approve the portion of such plan within its jurisdiction for funding. The plan shall: (1) Be developed in consultation with the local or regional school readiness council established pursuant to section 10-16r; (2) be based on a needs and resource assessment; (3) provide for the issuance of requests for proposals for providers of accredited school readiness programs, provided, after the initial requests for proposals, facilities that have been approved to operate a child care program financed through the Connecticut Health and Education Facilities Authority and have received a commitment for debt service from the Department of Social Services pursuant to section 17b-749i, are exempt from the requirement for issuance of annual requests for proposals; and (4) identify the need for funding pursuant to section 17b-749a in order to extend the hours and days of operation of school readiness programs in order to provide child day care services for children attending such programs.

(d) (1) The Commissioner of Education, in consultation with the Commissioner of Social Services, shall establish a competitive grant program to provide spaces in accredited school readiness programs for eligible children who reside (A) in an area served by a priority school or a former priority school as provided for in subdivision (2) of this subsection, (B) in a town ranked one to fifty when all towns are ranked in ascending order according to town wealth, as defined in subdivision (26) of section 10-262f, whose school district is not a priority school district pursuant to section 10-266p, or (C) in a town formerly a town described in subparagraph (B) of this subdivision, as provided for in subdivision (2) of this subsection. A town in which a priority school is located, a regional school readiness council, pursuant to subsection (c) of section 10-16r, for a region in which such a school is located or a town described in subparagraph (B) of this subdivision may apply for such a grant in an amount not to exceed one hundred seven thousand dollars per priority school or town. Eligibility shall be determined for a five-year period based on an applicant’s designation as having a priority school or being a town described in subparagraph (B) of this subdivision for the initial year of application. Grant awards shall be made annually contingent upon available funding and a satisfactory annual evaluation. The chief elected official of such town and the superintendent of schools of the school district or the regional school readiness council shall submit a plan, as described in subsection (c) of this section, for the expenditure of such grant funds to the Department of Education. In awarding grants pursuant to this subsection, the commissioner shall give preference to applications submitted by regional school readiness councils and may, within available appropriations, provide a grant in excess of one hundred seven thousand dollars to towns with two or more priority schools in such district. A town or regional school readiness council awarded a grant pursuant to this subsection shall use the funds to purchase spaces for such children from providers of accredited school readiness programs.

(2) (A) Except as provided in subparagraph (C) of this subdivision, commencing with the fiscal year ending June 30, 2005, if a town received a grant pursuant to subdivision (1) of this subsection and is no longer eligible to receive such a grant, the town may receive a phase-out grant for each of the three fiscal years following the fiscal year such town received its final grant pursuant to subdivision (1) of this subsection.

(B) The amount of such phase-out grants shall be determined as follows: (i) For the first fiscal year following the fiscal year such town received its final grant pursuant to subdivision (1) of this subsection, in an amount that does not exceed seventy-five per cent of the grant amount such town received for the town or school’s final year of eligibility pursuant to subdivision (1) of this subsection; (ii) for the second fiscal year following the fiscal year such town received its final grant pursuant to subdivision (1) of this subsection, in an amount that does not exceed fifty per cent of the grant amount such town received for the town’s or school’s final year of eligibility pursuant to subdivision (1) of this subsection; and (iii) for the third fiscal year following the fiscal year such town received its final grant pursuant to subdivision (1) of this subsection, in an amount that does not exceed twenty-five per cent of the grant amount such town received for the town’s or school’s final year of eligibility pursuant to subdivision (1) of this subsection.

(C) For the fiscal year ending June 30, 2011, and each fiscal year thereafter, any town that received a grant pursuant to subparagraph (B) of subdivision (1) of this subsection for the fiscal year ending June 30, 2010, shall continue to receive a grant under this subsection even if the town no longer meets the criteria for such grant pursuant to subparagraph (B) of subdivision (1) of this subsection.

(e) (1) For the fiscal year ending June 30, 2009, and each fiscal year thereafter, priority school districts and former priority school districts shall receive grants based on the sum of the products obtained by (A) multiplying the district’s number of contracted slots on March thirtieth of the fiscal year prior to the fiscal year in which the grant is to be paid, by the per child cost pursuant to subdivision (2) of subsection (b) of section 10-16q, except that such per child cost shall be reduced for slots that are less than year-round, and (B) multiplying the number of additional or decreased slots the districts have requested for the fiscal year in which the grant is to be paid by the per child cost pursuant to subdivision (2) of subsection (b) of section 10-16q, except such per child cost shall be reduced for slots that are less than year-round. If said sum exceeds the available appropriation, such number of requested additional slots shall be reduced, as determined by the Commissioner of Education, to stay within the available appropriation.

(2) (A) If funds appropriated for the purposes of subsection (c) of this section are not expended, the Commissioner of Education may deposit such unexpended funds in the account established under section 10-16aa and use such unexpended funds in accordance with the provisions of section 10-16aa.

(B) For the fiscal year ending June 30, 2012, and each fiscal year thereafter, if funds appropriated for the purposes of subsection (c) of this section are not expended, an amount up to five hundred thousand dollars of such unexpended funds may be available for the provision of professional development for early childhood education program providers offered by a professional development and program improvement system within the Connecticut State University System and available for use in accordance with the provisions of this subparagraph for the subsequent fiscal year. The Commissioner of Education may use such unexpended funds on and after July 1, 2012, in consultation with the president of the Board of Regents for Higher Education, to support early childhood education programs accepting state funds in satisfying the staff qualifications requirements of subparagraphs (B) and (C) of subdivision (2) of subsection (b) of this section. The Department of Education shall use any such funds to provide assistance to individual staff members, giving priority to those staff members attending an institution of higher education (i) accredited by the Board of Regents for Higher Education or State Board of Education, and (ii) regionally accredited, at a maximum of five thousand dollars per staff member per year for the cost of higher education courses leading to a bachelor’s degree or, not later than December 31, 2013, an associate’s degree, as such degrees are described in said subparagraphs (B) and (C) at an in-state public institution of higher education or a Connecticut-based for-profit or nonprofit institution of higher education, provided such staff members have applied for all available federal and state scholarships and grants, and such assistance does not exceed such staff members’ financial need. Individual staff members shall apply for such unexpended funds in a manner determined by the Department of Education. The Commissioner of Education shall determine, in consultation with the president of the Board of Regents for Higher Education, how such unexpended funds shall be distributed.

(C) If funds appropriated for the purposes of subsection (c) of this section are not expended pursuant to subsection (c) of this section, deposited pursuant to subparagraph (A) of this subdivision, or used pursuant to subparagraph (B) of this subdivision, the Commissioner of Education may use such unexpended funds to support local school readiness programs. The commissioner may use such funds for purposes including, but not limited to, (i) assisting local school readiness programs in meeting and maintaining accreditation requirements, (ii) providing training in implementing the preschool assessment and curriculum frameworks, including training to enhance literacy teaching skills, (iii) developing a state-wide preschool curriculum, (iv) developing student assessments for students in grades kindergarten to two, inclusive, (v) developing and implementing best practices for parents in supporting preschool and kindergarten student learning, (vi) developing and implementing strategies for children to transition from preschool to kindergarten, (vii) providing for professional development, including assisting in career ladder advancement, for school readiness staff, and (viii) providing supplemental grants to other towns that are eligible for grants pursuant to subsection (c) of this section.

(3) Notwithstanding subdivision (2) of this subsection, for the fiscal years ending June 30, 2008, to June 30, 2013, inclusive, the Department of Education may retain up to one hundred ninety-eight thousand two hundred dollars of the amount appropriated for purposes of this section for coordination, program evaluation and administration.

(f) Any school readiness program that receives funds pursuant to this section or section 10-16u shall not discriminate on the basis of race, color, national origin, gender, religion or disability. For purposes of this section, a nonsectarian program means any public or private school readiness program that is not violative of the Establishment Clause of the Constitution of the State of Connecticut or the Establishment Clause of the Constitution of the United States of America.

(g) Subject to the provisions of this subsection, no funds received by a town pursuant to subsection (c) or (d) of this section or section 10-16u shall be used to supplant federal, state or local funding received by such town for early childhood education, provided a town may use an amount determined in accordance with this subsection for coordination, program evaluation and administration. Such amount shall be at least twenty-five thousand dollars but not more than seventy-five thousand dollars and shall be determined by the Department of Education, in consultation with the Department of Social Services, based on the school readiness grant award allocated to the town pursuant to subsection (c) or (d) of this section or section 10-16u and the number of operating sites for coordination, program evaluation and administration. Such amount shall be increased by an amount equal to local funding provided for early childhood education coordination, program evaluation and administration, not to exceed twenty-five thousand dollars. Each town that receives a grant pursuant to subsection (c) or (d) of this section or section 10-16u shall designate a person to be responsible for such coordination, program evaluation and administration and to act as a liaison between the town and the Departments of Education and Social Services. Each school readiness program that receives funds pursuant to this section or section 10-16u shall provide information to the department or the school readiness council, as requested, that is necessary for purposes of any school readiness program evaluation.

(h) For the first three years a town receives grants pursuant to this section, such grants may be used, with the approval of the commissioner, to prepare a facility or staff for operating a school readiness program and shall be adjusted based on the number of days of operation of a school readiness program if a shorter term of operation is approved by the commissioner.

(i) A town may use grant funds to purchase spaces for eligible children who reside in such town at an accredited school readiness program located in another town. A regional school readiness council may use grant funds to purchase spaces for eligible children who reside in the region covered by the council at an accredited school readiness program located outside such region.

(j) Children enrolled in school readiness programs funded pursuant to this section shall not be counted (1) as resident students for purposes of subdivision (22) of section 10-262f, or (2) in the determination of average daily membership pursuant to subdivision (2) of subsection (a) of section 10-261.

(k) Up to two per cent of the amount of the appropriation for this section may be allocated to the competitive grant program pursuant to subsection (d) of this section. The determination of the amount of such allocation shall be made on or before August first.

(P.A. 97-259, S. 2, 41; June 18 Sp. Sess. P.A. 97-11, S. 25, 65; P.A. 98-239, S. 30, 35; 98-252, S. 32, 80; P.A. 99-230, S. 1, 10; P.A. 00-187, S. 4, 75; P.A. 01-173, S. 48, 67; June Sp. Sess. P.A. 01-1, S. 11–13, 54; May 9 Sp. Sess. P.A. 02-7, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 15, 30, 32; P.A. 04-15, S. 1; 04-26, S. 1; 04-215, S. 2; 04-254, S. 3; P.A. 05-13, S. 5; 05-245, S. 1, 10, 28; P.A. 06-13, S. 1, 2; 06-135, S. 1, 23; June Sp. Sess. P.A. 07-3, S. 17; June Sp. Sess. P.A. 07-5, S. 44, 50; P.A. 08-85, S. 1; 08-170, S. 4, 35; Sept. Sp. Sess. P.A. 09-6, S. 31, 32; P.A. 10-151, S. 4; P.A. 11-48, S. 194, 285; 11-54, S. 1; P.A. 12-50, S. 1; 12-116, S. 41; June 12 Sp. Sess. P.A. 12-1, S. 286; P.A. 13-118, S. 7; 13-261, S. 2, 3.)

History: P.A. 97-259 effective July 1, 1997; June 18 Sp. Sess. P.A. 97-11 made a technical change in Subsec. (a)(3), added new Subdiv. (4) defining “severe need school” and redesignated former Subdivs. (4) to (7) as Subdivs. (5) to (8), effective July 1, 1997; P.A. 98-239 amended Subsec. (c)(3) to provide that, after the initial requests for proposals, facilities approved to operate a child care program financed through CHEFA and which have received a commitment for debt service pursuant to Sec. 17b-749i are exempt from the requirement for issuance of annual requests for proposals, effective June 8, 1998, and applicable to all grants submitted on and after July 1, 1997; P.A. 98-252 amended Subsec. (a)(1) to allow the commissioner to approve programs for the fiscal years ending June 30, 1998, and June 30, 1999, that are for less hours and days, amended Subsecs. (c) and (d) to make technical changes, amended Subsec. (e)(3) to remove cap of $120,000 per fiscal year, amended Subsec. (g) to allow a town to use up to 5% but no more than $50,000 for coordination, program evaluation and administration, and added new Subsec. (h) re use of grants in certain years to prepare a facility or staff for operating a program, effective June 8, 1998; P.A. 99-230 amended Subsec. (a)(2) to add children attending pursuant to Sec. 10-16t, to renumber existing Subsec. (a)(7) and (8) as Subsec. (a)(8) and (9) and to add new Subsec. (a)(7) defining “year-round”, amended Subsec. (e) to change the percentages in Subdivs. (1) to (3), inclusive, and to add Subdiv. (4) re use of a percentage of grant funds not earmarked by town for expenditure, and added Subsec.(g)(2) re authorization to use increased amount of grant funds for coordination, program evaluation and administration for towns that provide $25,000 in local funding for such purposes, to require towns that receive grants to designate a person to be responsible for coordination, program evaluation and administration and to act as a liaison between the town and the departments, and to require programs to provide information for evaluation purposes, and added Subsecs. (i) re purchase of spaces in program in another town or region and (j) re children not counted as resident students for purposes of Sec. 10-262f, effective July 1, 1999; P.A. 00-187 added provisions re transitional school districts and former priority school districts, amended Subsec. (b) to specify the standards for staff qualifications on and after July 1, 2003, amended Subsec. (d) to allow the awarding of grants in excess of $100,000 to towns with one or more priority schools, amended Subsec. (e) to base grants on the “average” number of enrolled kindergarten students in a priority school district for the “three years” prior to the year the grant is to be paid rather than on the number of such students for the prior year and to provide that no such district receives a grant that is less than the grant it received for the prior fiscal year, and amended Subsec. (h) to extend the provision to the fiscal year ending June 30, 2001, and add requirement for the commissioner’s approval, effective July 1, 2000; P.A. 01-173 amended Subsec. (j) to designate portion of existing provisions as Subdiv. (1) and add Subdiv. (2) re determination of average daily membership, effective July 1, 2001; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to require curriculum content to include preliteracy development, amended Subsec. (c)(1) to add reference to the “regional” school readiness council, amended Subsec. (e)(1) to establish a threshold for grants of at least $150,000 and (e)(4) to increase the percentage of funds that are not earmarked that the department is able to use from 10% to 50%, amended Subsec. (g)(1) to allow a town to use the greater of the amounts pursuant to Subparas. (A) or (B), to designate the existing limit as Subpara. (B) and to add Subpara. (A) re $25,000, and amended Subsec. (h) to remove limitation on the provision for specific fiscal years and to substitute limitation for the first three years a town receives grants, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 added Subsec. (k) re appropriations for the fiscal year ending June 30, 2003, effective August 15, 2002 (Revisor’s note: In Subsec. (k) the numeric dollar amounts “$2,576,580” and “$198,199” were replaced editorially by the Revisors with “two million five hundred seventy-six thousand five hundred eighty dollars” and “one hundred ninety-eight thousand one hundred ninety-nine dollars” for consistency with customary statutory usage); June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) to make definition of “staff qualifications” applicable beginning July 1, 2004, rather than July 1, 2003, amended Subsec. (d) by designating existing provisions as Subdiv. (1), adding reference to former priority schools therein and adding Subdiv. (2) re grants for former priority schools and amended Subsec. (k) by adding provisions re appropriations for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-15 amended Subsec. (b) to change staff qualifications on and after July 1, 2005, in Subdivs. (1), (2) and (3), and to add Subdiv. (4) re endorsement in early childhood education or special education, effective July 1, 2004; P.A. 04-26 made technical changes in Subsec. (d)(2), effective April 28, 2004; P.A. 04-215 deleted definition of “approved” in Subsec. (a), made technical changes throughout, deleted “or approved” re school readiness program throughout, amended Subsec. (d) to increase maximum grant amount from $100,000 to $107,000 and deleted Subsec. (e)(1) provision re per cent amount of appropriation for noncompetitive grant and former Subsec. (e)(2) re per cent amount of appropriation for competitive grant, and amending redesignated Subdiv. (3) by changing plan submission deadline from January first, to October first, by increasing amount of funds not earmarked for expenditure that department may use from 50% to 70%, and by adding provision re amounts that may be used for school readiness professional development, effective July 1, 2004; P.A. 04-254 amended Subsec. (d)(1) by adding provision re towns ranked according to wealth and deleted former Subsec. (k) re appropriations for fiscal years ending June 30, 2003, June 30, 2004, and June 30, 2005, effective July 1, 2004; P.A. 05-13 amended Subsec. (d) by extending competitive grant program and phase-out to certain towns and making conforming changes, effective May 4, 2005; P.A. 05-245 made a technical change in Subsec. (a)(1), amended Subsec. (b) to extend the current definition of “staff qualifications” to July 1, 2015, and to introduce new standards for staff qualifications on and after July 1, 2015, amended Subsec. (d)(1) by extending grant eligibility from the towns ranked one to twenty-eight, to the towns ranked one to fifty when all towns are ranked in ascending order according to town wealth, and amended Subsec. (e)(1) by adding language re supplemental grants received in the fiscal year ending June 30, 2005, effective July 1, 2005; P.A. 06-13 made technical changes in Subsecs. (d) and (e)(3), effective May 2, 2006; P.A. 06-135 amended Subsec. (e)(3) to delete percentage requirements and provide that Department of Education may determine the distribution of funds not earmarked for expenditure for the purposes of professional development and preschool and kindergarten assessments and added Subsec. (k) re funding for programs in certain towns, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (e)(3) to replace former provisions re use of funds not earmarked for expenditure by a town by October first for supplemental grants to other eligible towns, school readiness professional development and activities related to preschool and kindergarten student development evaluations or assessments with new provisions re use of unexpended funds to support local school readiness programs, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (e)(3) to add Subpara. (H) re supplemental grants to other eligible towns, and amended Sec. 48 of P.A. 05-245, added editorially by the Revisors as Subsec. (e)(4) of this section, to extend the administrative set-aside for department to the fiscal years ending June 30, 2008, and June 30, 2009, effective October 6, 2007; P.A. 08-85 made a technical change in Subsec. (a)(5), effective July 1, 2008; P.A. 08-170 amended Subsec. (e) to replace former formula in Subdiv. (1) re distribution of funds with Subparas. (A) and (B) re formula for fiscal year ending June 30, 2009, based on district’s program capacity, to delete former Subdiv. (2) re administrative set-aside and to redesignate existing Subdivs. (3) and (4) as Subdivs. (2) and (3), and amended Subsec. (k) to replace former provisions with provisions re allocation of up to 2% of appropriation for section to competitive grant program, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (e)(1) by adding “and each fiscal year thereafter,” by replacing reference re March 30, 2008, with reference re March “thirtieth of the fiscal year prior to the fiscal year in which the grant is to be paid” in Subpara. (A), and by adding “or decreased” and replacing “ending June 30, 2009” with “in which the grant is to be paid” in Subpara. (B), amended Subsec. (e)(3) by replacing “and June 30, 2009” with “to June 30, 2011, inclusive”, and amended Subsec. (g) by deleting Subdiv. (1) designator, by replacing “the greater of (A) twenty-five thousand dollars, or (B) up to five per cent but no more than fifty thousand dollars of the amount received” with “an amount determined in accordance with this subsection for coordination, program evaluation and administration. Such amount shall be at least twenty-five thousand dollars but not more than seventy-five thousand dollars and shall be determined by the Department of Education, in consultation with the Department of Social Services, based on the school readiness grant award allocated to the town”, by replacing “for coordination, program evaluation and administration, and (2) if a town provides twenty-five thousand dollars in” with “and the number of operating sites for coordination, program evaluation and administration. Such amount shall be increased by an amount equal to”, by adding “provided” re local funding and by replacing “such town may use up to ten per cent but no more than seventy-five thousand dollars of such amount for coordination, program evaluation and administration” with “not to exceed twenty-five thousand dollars”, effective October 5, 2009; P.A. 10-151 amended Subsec. (d)(2) by inserting exception re Subpara. (C) in Subpara. (A) and adding Subpara. (C) re continued receipt of grant despite ineligibility and amended Subsec. (e) by adding new Subdiv. (2)(A) re deposit of unexpended funds into account established under Sec. 10-16aa, redesignating existing Subdiv. (2) as new Subdiv. (2)(B) and amending same to add “pursuant to said subsection (c) or deposited pursuant to subparagraph (A) of this subdivision” and redesignate existing Subparas. (A) to (H) as clauses (i) to (viii), effective July 1, 2010; P.A. 11-48 amended Subsec. (e)(3) by replacing “2011” with “2013”, effective June 13, 2011; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, and “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-54 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and Subdiv. (2)(A) and (B) and, in Subdiv. (2)(A), to add requirement re childhood development associate or equivalent credential and provisions re determination by Commissioner of Higher Education after consultation with Commissioners of Education and Social Services and, in Subdiv. (2)(B), to make provisions applicable from July 1, 2015, to June 30, 2020, and replace former Subparas. (A) and (B) re degree and certification requirements with provisions re certification and degree requirements applicable to each early childhood education program accepting state funds, by adding Subdiv. (2)(C) re staff qualifications on and after July 1, 2020, by adding Subdiv. (3) re individuals considered to meet staff requirements who may not be terminated from employment, and by adding Subdiv. (4) re submission of bachelor’s degree documentation, amended Subsec. (e)(2) by adding new Subpara. (B) re unexpended funds appropriated for purposes of Subsec. (c) and by redesignating existing Subpara. (B) as Subpara. (C) and making conforming changes therein, and made technical changes in Subsecs. (b), (d), (e) and (g), effective July 1, 2011; P.A. 12-50 amended Subsec. (b) by adding reference to “State Board of Education” in Subdiv. (2)(A), by deleting reference to “school readiness or childcare services funds and funds from the Department of Social Services” and adding references to “infant, toddler and preschool spaces”, “State Board of Education”, “regionally accredited” and “primary responsibility for a classroom of children” in Subdiv. (2)(B), by deleting reference to “school readiness or childcare services funds and funds from the Department of Social Services” and adding reference to “infant, toddler and preschool spaces”, “State Board of Education” and “regionally accredited” in Subdiv. (2)(C), and by deleting reference to “school readiness or childcare services funds and funds from the Department of Social Services”, adding reference to “infant, toddler and preschool spaces” and adding requirement that individuals terminating employment with early childhood education program and accepting teaching position at another early childhood education program accepting state funds for spaces associated with child day care or school readiness program submit documentation of progress toward meeting staff qualification requirements in Subdiv. (3), amended Subsec. (e) (2)(B) by permitting Department of Education, rather than local school readiness programs, to use unexpended funds, requiring department to give priority to staff members attending institution of higher education accredited by Board of Regents for Higher Education or State Board of Education and regionally accredited, requiring individual staff members, rather than local school readiness programs, to apply for unexpended funds and requiring application to be in a manner determined by department, rather than as part of school readiness program’s application for a grant, and made technical changes, effective July 1, 2012; P.A. 12-116 amended Subsec. (b)(1) by replacing “continuing education training” with “professional development”, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (e)(2)(B) by adding provision re professional development for early childhood education program providers offered by a professional development and program improvement system within the Connecticut State University System, effective July 1, 2012; P.A. 13-118 amended Subsec. (b)(2)(B) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 13-261 amended Subsecs. (b) and (e)(2)(B) to make technical changes, effective July 11, 2013.



Section 10-16q - School readiness program requirements. Per child cost limitation. Sliding fee scale. Waiver from schedule requirements.

(a) Each school readiness program shall include: (1) A plan for collaboration with other community programs and services, including public libraries, and for coordination of resources in order to facilitate full-day and year-round child care and education programs for children of working parents and parents in education or training programs; (2) parent involvement, parenting education and outreach; (3) (A) record-keeping policies that require documentation of the name and address of each child’s doctor, primary care provider and health insurance company and information on whether the child is immunized and has had health screens pursuant to the federal Early and Periodic Screening, Diagnostic and Treatment Services Program under 42 USC 1396d, and (B) referrals for health services, including referrals for appropriate immunizations and screenings; (4) a plan for the incorporation of appropriate preliteracy practices and teacher training in such practices; (5) nutrition services; (6) referrals to family literacy programs that incorporate adult basic education and provide for the promotion of literacy through access to public library services; (7) admission policies that promote enrollment of children from different racial, ethnic and economic backgrounds and from other communities; (8) a plan of transition for participating children from the school readiness program to kindergarten and provide for the transfer of records from the program to the kindergarten program; (9) a plan for professional development for staff, including, but not limited to, training (A) in preliteracy skills development, and (B) designed to assure respect for racial and ethnic diversity; (10) a sliding fee scale for families participating in the program pursuant to section 17b-749d; and (11) an annual evaluation of the effectiveness of the program. On and after July 1, 2000, school readiness programs shall use the assessment measures developed pursuant to section 10-16s in conducting their annual evaluations.

(b) (1) For the fiscal year ending June 30, 2006, the per child cost of the Department of Education school readiness component of the program offered by a school readiness provider shall not exceed six thousand six hundred fifty dollars.

(2) For the fiscal year ending June 30, 2009, and each fiscal year thereafter, the per child cost of the Department of Education school readiness program offered by a school readiness provider shall not exceed eight thousand three hundred forty-six dollars.

(3) Notwithstanding the provisions of subsection (e) of section 10-16p, the Department of Education shall not provide funding to any school readiness provider that (A) on or before January 1, 2004, first entered into a contract with a town to provide school readiness services pursuant to this section and is not accredited on January 1, 2007, or (B) after January 1, 2004, first entered into a contract with a town to provide school readiness services pursuant to this section and does not become accredited by the date three years after the date on which the provider first entered into such a contract, except that the Commissioner of Education may grant an extension of time for a school readiness program to become accredited or reaccredited, provided (i) prior to such extension, the Department of Education conducts an on-site assessment of any such program and maintains a report of such assessment completed in a uniform manner, as prescribed by the commissioner, that includes a list of conditions such program must fulfill to become accredited or reaccredited, (ii) the program is licensed by the Department of Public Health if required to be licensed by chapter 368a, (iii) the program has a corrective action plan that shall be prescribed by and monitored by the Commissioner of Education, and (iv) the program meets such other conditions as may be prescribed by the commissioner. During the period of such extension, such program shall be eligible for funding pursuant to said section 10-16p.

(4) A school readiness provider may provide child day care services and the cost of such child day care services shall not be subject to such per child cost limitation.

(c) A local or regional board of education may implement a sliding fee scale for the cost of services provided to children enrolled in a school readiness program.

(d) A town or school readiness council may file a waiver application to the Department of Education on forms provided by the department for the purpose of seeking approval of a school readiness schedule that varies from the minimum hours and number of days provided for in subdivision (1) of subsection (a) of section 10-16p or from the definition of a year-round program pursuant to subdivision (7) of said subsection (a). The Department of Education may, in consultation with the Department of Social Services, approve any such waiver if the departments find that the proposed schedule meets the purposes set forth in the provisions of section 10-16o concerning the development of school readiness programs and maximizes available dollars to serve more children or address community needs.

(P.A. 97-259, S. 3, 41; P.A. 98-243, S. 11, 25; P.A. 99-230, S. 2, 10; June Sp. Sess. P.A. 01-1, S. 14, 54; P.A. 04-215, S. 3; P.A. 05-245, S. 8; P.A. 06-135, S. 24; June Sp. Sess. P.A. 07-5, S. 70; P.A. 08-85, S. 2; 08-170, S. 5; Sept. Sp. Sess. P.A. 09-6, S. 33.)

History: P.A. 97-259 effective July 1, 1997; P.A. 98-243 amended Subsec. (a) to add “public libraries” in Subdiv. (1) and provision for the transfer of records in Subdiv. (7), effective July 1, 1998; P.A. 99-230 amended Subsec. (a) to make the existing Subdiv. (3) Subpara. (B) and to add Subpara. (A) re record-keeping policies, and to require the use of assessment measures developed pursuant to Sec. 10-16s for annual evaluations, effective July 1, 1999; June Sp. Sess. P.A. 01-1 amended Subsec. (a) to renumber Subdivs. (4) to (10) as Subdivs. (5) to (11), to add new Subdiv. (4) re preliteracy practices and in Subdiv. (9) to include plan requirements in Subparas. (A) and (B), effective July 1, 2001; P.A. 04-215 amended Subsec. (b) to change the maximum per child cost from foundation, as defined in Sec. 10-262f(9), to $6,400, and added Subsec. (d) re waiver from requirements of school readiness schedule, effective July 1, 2004; P.A. 05-245 amended Subsec. (b) by designating existing language re maximum per child cost as Subdiv. (1) and increasing existing per child cost to $6,650 for the fiscal year ending June 30, 2006, by adding new Subdiv. (2) re maximum per child cost for the fiscal year ending June 30, 2007, and each fiscal year thereafter, and by designating existing language re child day care services as Subdiv. (3), effective July 1, 2005; P.A. 06-135 amended Subsec. (b)(2) by adding provisions re denial of funding for lack of accreditation, effective July 1, 2006; June Sp. Sess. P.A. 07-5 amended Subsec. (b)(2) to add language re the per child cost monthly increase beginning January 2008, effective October 6, 2007; P.A. 08-85 amended Subsec. (b) to divide existing Subdiv. (2) into Subdivs. (2) and (3), add language in new Subdiv. (3) re extension of time to become accredited or reaccredited and redesignate existing Subdiv. (3) as new Subdiv. (4), effective July 1, 2008; P.A. 08-170 amended Subsec. (b) to increase maximum per child cost of the department’s program to $8,346 for fiscal year ending June 30, 2009, in Subdiv. (2) and to add reference to Ch. 368a in Subdiv. (3)(B)(ii), effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (b)(2) by adding “and each fiscal year thereafter,” and making a technical change, effective October 5, 2009.



Section 10-16r - Local school readiness councils; duties. Regional school readiness councils.

(a) A town seeking to apply for a grant pursuant to subsection (c) of section 10-16p or section 10-16u shall convene a local school readiness council or shall establish a regional school readiness council pursuant to subsection (c) of this section. Any other town may convene such a council. The chief elected official of the town or, in the case of a regional school district, the chief elected officials of the towns in the school district and the superintendent of schools for the school district shall jointly appoint and convene such council. Each school readiness council shall be composed of: (1) The chief elected official, or the official’s designee; (2) the superintendent of schools, or a management level staff person as the superintendent’s designee; (3) parents; (4) representatives from local programs such as Head Start, family resource centers, nonprofit and for-profit child day care centers, group day care homes, prekindergarten and nursery schools, and family day care home providers; (5) a representative from a health care provider in the community; and (6) other representatives from the community who provide services to children. The chief elected official shall designate the chairperson of the school readiness council.

(b) The local school readiness council shall: (1) Make recommendations to the chief elected official and the superintendent of schools on issues relating to school readiness, including any applications for grants pursuant to sections 10-16p, 10-16u, 17b-749a and 17b-749c; (2) foster partnerships among providers of school readiness programs; (3) assist in the identification of (A) the need for school readiness programs and the number of children not being served by such a program, and (B) for priority school districts pursuant to section 10-266p, the number of children not being served by such a program and the estimated operating cost of providing universal school readiness to eligible children in such districts who are not being served; (4) submit biennial reports to the Department of Education on the number and location of school readiness spaces and estimates of future needs; (5) submit biennial reports on factors identified pursuant to subdivision (3) of this subsection; (6) cooperate with the department in any program evaluation and, on and after July 1, 2000, use measures developed pursuant to section 10-16s for purposes of evaluating the effectiveness of school readiness programs; (7) identify existing and prospective resources and services available to children and families; (8) facilitate the coordination of the delivery of services to children and families, including (A) referral procedures, and (B) before and after-school child care for children attending kindergarten programs; (9) exchange information with other councils, the community and organizations serving the needs of children and families; (10) make recommendations to school officials concerning transition from school readiness programs to kindergarten; and (11) encourage public participation.

(c) Two or more towns or school districts and appropriate representatives of groups or entities interested in early childhood education in a region may establish a regional school readiness council. If a priority school is located in at least one of such school districts, the regional school readiness council may apply for a grant pursuant to subsection (d) of section 10-16p. The regional school readiness council may perform the duties outlined in subdivisions (2) to (10), inclusive, of subsection (b) of this section.

(P.A. 97-259, S. 4, 41; P.A. 98-243, S. 10, 25; P.A. 99-230, S. 3, 10; P.A. 00-187, S. 11, 75; June Sp. Sess. P.A. 01-1, S. 15, 54; P.A. 04-215, S. 5; P.A. 05-245, S. 2; P.A. 11-136, S. 9.)

History: P.A. 97-259 effective July 1, 1997; P.A. 98-243 added Subdiv. (5) of Subsec. (b)(5)(B) re before and after-school child care, effective July 1, 1998; P.A. 99-230 added Subsec. (b)(4) and (5) re biannual reports and re evaluations, and renumbered the existing Subdivs. (4) to (8), inclusive, as Subdivs. (6) to (10), inclusive, and amended Subsec. (c) to make a technical change, effective July 1, 1999; P.A. 00-187 amended Subsecs. (a) and (b) to add references to Sec. 10-16u and to make technical changes, effective July 1, 2000; June Sp. Sess. P.A. 01-1 amended Subsec. (a) to allow a town to establish a regional school readiness council, effective July 1, 2001; P.A. 04-215 amended Subsec. (b)(3) by adding provision re universal school readiness in priority school districts and by including factors identified pursuant to Subdiv. (3) as part of reporting requirements in Subdiv. (4), effective July 1, 2004; P.A. 05-245 added Subsec. (a)(5) re a representative from a health care provider, redesignating existing Subdiv. (5) as Subdiv. (6), effective July 1, 2005; P.A. 11-136 amended Subsec. (b) by replacing “biannual” with “biennial” in Subdiv. (4), designating existing language in Subdiv. (4) re factors identified pursuant to Subdiv. (3) as new Subdiv. (5) and adding “submit biennial reports on” therein, and redesignating existing Subdivs. (5) to (10) as Subdivs. (6) to (11), effective July 1, 2011.



Section 10-16s - Interagency agreement on school readiness. Assessment measures.

(a) The Commissioners of Education and Social Services shall develop an agreement to define the duties and responsibilities of their departments concerning school readiness programs. The commissioners shall consult with other affected state agencies. The agreement shall include, but not be limited to, a multiyear interagency agreement to establish and implement an integrated school readiness plan. Functions to be described and responsibilities to be undertaken by the two departments shall be delineated in the agreement. On or before January 1, 2010, and annually thereafter, the Commissioners of Education and Social Services shall submit such agreement, in accordance with the provisions of section 11-4a, to the Early Childhood Education Cabinet, established pursuant to section 10-16z, and to the joint standing committees of the General Assembly having cognizance of matters relating to education and human services.

(b) On or before January 1, 2008, the commissioners shall adopt assessment measures of school readiness programs for use by such programs in conducting their annual evaluations pursuant to section 10-16q. The commissioners may adopt the assessment measures used for Head Start programs.

(P.A. 97-259, S. 6, 41; P.A. 99-230, S. 4, 10; P.A. 05-245, S. 3; P.A. 07-73, S. 2(b); June Sp. Sess. P.A. 07-3, S. 19–21; Sept. Sp. Sess. P.A. 09-6, S. 51.)

History: P.A. 97-259 effective July 1, 1997; P.A. 99-230 designated existing Sec. as Subsec. (a) and added Subsec. (b) re assessment measures, effective July 1, 1999; P.A. 05-245 amended Subsec. (a) by adding reference to the Early Childhood Education Cabinet, added new Subsec. (b) re the Early Childhood Education Cabinet and redesignated existing Subsec. (b) as new Subsec. (c), effective July 1, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; June Sp. Sess. P.A. 07-3 amended Subsec. (b) to provide that Department of Education shall provide administrative services to cabinet in Subdiv. (1) and to provide that longitudinal evaluation of program begin no later than July 1, 2008, and that such evaluation examine education progress of children from prekindergarten to grade three in Subdiv. (2), amended Subsec. (c) to make technical changes and to provide that on or before January 1, 2008, commissioners shall adopt measures of the school readiness programs and added Subsec. (d) re accountability plan, effective July 1, 2007, and in section 20 provided for the development of standards of quality for early care and education programs, codified editorially by the Revisors as Subsec. (e), and in section 21 for the development of a quality workforce development plan, codified editorially by the Revisors as Subsec. (f), effective June 26, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (a) by deleting reference to consultation with Early Childhood Education Cabinet and adding provision re submission of agreement to General Assembly and Early Childhood Education Cabinet, deleted former Subsec. (b), redesignated existing Subsec. (c) as Subsec. (b) and deleted former Subsecs. (d) to (f), effective October 5, 2009 (Revisor’s note: In Subsec. (a), an internal reference re establishment of the Early Childhood Education Cabinet was changed editorially by the Revisors to “section 10-16z” for accuracy).



Section 10-16t - Participation by five-year-olds in school readiness programs.

A local school readiness council may elect to reserve up to five per cent of the spaces in its school readiness programs for children who are five years of age and are eligible to attend school pursuant to section 10-15c. Such children shall only be eligible to participate in the school readiness program if they have been in the program for at least one year and the parent or legal guardian of such a child, the school readiness program provider and the local or regional school district in which the child would otherwise be attending school agree that the child is not ready for kindergarten.

(P.A. 99-230, S. 9, 10.)

History: P.A. 99-230 effective July 1, 1999.



Section 10-16u - Grants for school readiness programs in transitional school districts.

For the fiscal year ending June 30, 2002, and each fiscal year thereafter, the Commissioner of Education, in consultation with the Commissioner of Social Services, shall provide grants, within available appropriations, to eligible school readiness program providers pursuant to subsection (b) of section 10-16p to provide spaces in accredited school readiness programs for eligible children who reside in transitional school districts pursuant to section 10-263c, except for transitional school districts eligible for grants pursuant to subsection (c) of section 10-16p. Under the program, the grant shall be provided to the town in which such transitional school district is located. Eligibility shall be determined for a five-year period based on a school district’s designation as a transitional school district in the initial year of application, except that grants pursuant to this section shall not be provided for transitional school districts eligible for grants pursuant to subsection (c) of said section 10-16p. Grant awards shall be made annually contingent upon available funding and a satisfactory annual evaluation. The chief elected official of such town and the superintendent of schools for such transitional school district shall submit a plan for the expenditure of grant funds and responses to the local request for proposal process to the Departments of Education and Social Services. The departments shall jointly review such plans and shall each approve the portion of such plan within its jurisdiction for funding. The plan shall meet the requirements specified in subsection (c) of said section 10-16p.

(P.A. 00-187, S. 9, 75; P.A. 04-215, S. 4.)

History: P.A. 00-187 effective July 1, 2000; P.A. 04-215 deleted reference to “approved” programs, effective July 1, 2004.



Section 10-16v - After school committee established. Appointment of members. Report and recommendations. Acceptance of funding. Report to General Assembly.

(a) The Commissioner of Education, in consultation with the Commissioner of Social Services and the executive director of the Commission on Children, shall establish an after school committee.

(b) The after school committee shall be appointed by the Commissioner of Education, in consultation with the Commissioner of Social Services and the executive director of the Commission on Children and shall include, but not be limited to, persons having expertise in after school programs, after school program providers, local elected officials, members of community agencies, members of the business community and professional educators.

(c) The after school committee may report on and make recommendations, including, but not be limited to, the following: (1) Identification of existing state, federal and private resources to support and sustain after school programs; (2) methods and practices to enhance coordination and goal setting among state agencies to achieve efficiencies and to encourage training and local technical assistance with respect to after school programs; (3) identification of best practices; (4) methods of encouraging community-based providers; (5) professional development; (6) measures to address barriers to after school programs; and (7) a private and public governance structure that ensures sustainability for after school programs.

(d) The Commissioner of Education may seek and accept funding from private organizations that do not receive grants or other funding from the Department of Education to implement the provisions of this section.

(e) The after school committee shall report, in accordance with section 11-4a, its findings pursuant to this section to the General Assembly by February 1, 2004.

(P.A. 03-206, S. 1.)

History: P.A. 03-206 effective July 9, 2003.



Section 10-16w - Preschool curriculum guidelines; technical assistance and training.

Within available appropriations, the Commissioner of Education shall provide technical assistance and training to school readiness programs to assist in the application of preschool curriculum guidelines adopted by the State Board of Education.

(P.A. 05-245, S. 11.)

History: P.A. 05-245 effective July 1, 2005.



Section 10-16x - After school program grant.

(a) The Department of Education, in consultation with the after school committee established pursuant to section 10-16v, may, within available appropriations, administer a grant program to provide grants to local and regional boards of education, municipalities and not-for-profit organizations that are exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, for after school programs that provide direct services and for entities that provide support to after school programs. For purposes of this subsection, “after school program” means a program that takes place when school is not in session, provides educational, enrichment and recreational activities for children in grades kindergarten to twelve, inclusive, and has a parent involvement component.

(b) (1) Applications for grants pursuant to subsection (a) of this section shall be filed biennially with the Commissioner of Education at such time and in such manner as the commissioner prescribes. As part of the application, an applicant shall submit a plan for the expenditure of grant funds.

(2) Eligibility for grants pursuant to this section shall be determined for a two-year period and shall be based on the plan for expenditure of grant funds. Prior to the payment of funds to the grant recipient for the second year of the grant, the grant recipient shall report to the Department of Education on performance outcomes of the program and file expenditure reports pursuant to subsection (f) of this section. The report concerning performance outcomes shall include, but not be limited to, measurements of the impact on student achievement, school attendance and the in-school behavior of student participants.

(c) The Department of Education and the after school committee established pursuant to section 10-16v shall develop and apply appropriate evaluation procedures to measure the effectiveness of the grant program established pursuant to this section.

(d) For purposes of carrying out the provisions of this section, the Department of Education may accept funds from private sources and from any state agency that is a member of the after school committee.

(e) The Department of Education shall provide grant recipients with technical assistance, evaluation, program monitoring, professional development and accreditation support. The department may retain up to four per cent of the amount appropriated for the grant program for purposes of this subsection.

(f) Grant recipients shall file expenditure reports with the Commissioner of Education in accordance with subdivision (2) of subsection (b) of this section and at such time and in such manner as the commissioner prescribes. Grant recipients shall refund (1) any unexpended amounts at the close of the program for which the grant was awarded, and (2) any amounts not expended in accordance with the approved grant application.

(g) Not later than February 15, 2012, and biennially thereafter, the Department of Education shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on performance outcomes of recipients of grants under this section. The report shall include, but not be limited to, measurements of the impact on student achievement, school attendance and the in-school behavior of student participants.

(P.A. 05-245, S. 46; P.A. 06-13, S. 3; 06-192, S. 12; 06-196, S. 222; June Sp. Sess. P.A. 07-3, S. 26; P.A. 11-136, S. 4; P.A. 12-120, S. 10.)

History: P.A. 05-245 effective July 1, 2005; P.A. 06-13 made technical changes in Subsec. (a), effective May 2, 2006; P.A. 06-192 redesignated existing Subsec. (c) as Subsec. (d), making a technical change therein, and added new Subsec. (c) re evaluation procedures, effective July 1, 2006; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (a) to provide that grants are for programs that provide direct services and for entities that provide support to after school programs and that after school programs include parent involvement, amended Subsec. (b) to change annual application to biennial application with requirement for a plan for expenditure, to designate existing language as Subdiv. (1) and to add Subdiv. (2) re eligibility, added Subsec. (e) re technical assistance, evaluation, program monitoring and accreditation support, added Subsec. (f) re expenditure reports and added Subsec. (g) re report on performance outcomes, effective July 1, 2007; P.A. 11-136 amended Subsec. (g) by replacing “October 1, 2008” with “December 1, 2011”, effective July 1, 2011; P.A. 12-120 amended Subsec. (g) by replacing “December 1, 2011” with “February 15, 2012”, effective June 15, 2012.



Section 10-16y - Office of Early Childhood Planning, Outreach and Coordination. Duties.

Section 10-16y is repealed, effective July 1, 2011.

(Sept. Sp. Sess. P.A. 09-6, S. 49; P.A. 10-71, S. 1; P.A. 11-181, S. 5.)



Section 10-16z - Early Childhood Education Cabinet. Members. Duties. Annual plan of action. Annual report.

(a) There is established the Early Childhood Education Cabinet. The cabinet shall consist of: (1) The Commissioner of Education, or the commissioner’s designee, (2) one representative from the Department of Education who is responsible for programs required under the Individuals With Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time, appointed by the Commissioner of Education, (3) the Commissioner of Social Services, or the commissioner’s designee, (4) a representative from an institution of higher education in this state appointed by the president of the Board of Regents for Higher Education, (5) the Commissioner of Public Health, or the commissioner’s designee, (6) the Commissioner of Developmental Services, or the commissioner’s designee, (7) the Commissioner of Children and Families, or the commissioner’s designee, (8) the executive director of the Commission on Children, or the executive director’s designee, (9) the project director of the Connecticut Head Start State Collaboration Office, (10) a parent or guardian of a child who attends or attended a school readiness program appointed by the minority leader of the House of Representatives, (11) a representative of a local provider of early childhood education appointed by the minority leader of the Senate, (12) a representative of the Connecticut Family Resource Center Alliance appointed by the majority leader of the House of Representatives, (13) a representative of a state funded child care center appointed by the majority leader of the Senate, (14) two appointed by the speaker of the House of Representatives, one of whom is a member of the House of Representatives and one of whom is a parent who has a child attending a school in a priority school district, (15) two appointed by the president pro tempore of the Senate, one of whom is a member of the Senate and one of whom is a representative of a public elementary school with a prekindergarten program, (16) two appointed by the Governor, one of whom is a representative of the Connecticut Head Start Association and one of whom is a representative of the business or philanthropic community in this state, and (17) the Secretary of the Office of Policy and Management, or the secretary’s designee. The chairperson of the council shall be appointed from among its members by the Governor.

(b) Within available appropriations and such private funding as may be available, the Early Childhood Education Cabinet shall (1) coordinate among state agencies, as well as public and private partnerships, the development of services that enhance the health, safety and learning of children from birth to nine years of age, inclusive, (2) not later than December 1, 2009, and annually thereafter, develop an annual plan of action that assigns the appropriate state agency to complete the tasks specified in the federal Head Start Act of 2007, P.L. 110-134, as amended from time to time, and (3) not later than March 1, 2010, and annually thereafter, submit an annual state-wide strategic report, pursuant to said federal Head Start Act, in accordance with the provisions of section 11-4a, addressing the progress such agencies have made toward the completion of such tasks outlined under said federal Head Start Act and this subsection to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to education and human services.

(c) The Early Childhood Education Cabinet shall be within the Department of Education for administrative purposes only.

(Sept. Sp. Sess. P.A. 09-6, S. 50; P.A. 11-48, S. 285; 11-181, S. 1.)

History: Sept. Sp. Sess. P.A. 09-6 effective October 5, 2009; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 11-181 amended Subsec. (a) by replacing Commissioner of Mental Health and Addiction Services with Commissioner of Children and Families in Subdiv. (7), replacing representative from a Head Start program with a parent or guardian of a child who attends or attended a school readiness program in Subdiv. (10), redesignating existing Subdivs. (12) to (15) as Subdivs. (14) to (17), adding new Subdiv. (12) re representative of the Connecticut Family Resource Center Alliance and new Subdiv. (13) re representative of a state funded child care center, adding additional appointment in redesignated Subdiv. (16) re representative of Connecticut Head Start Association and making a conforming change, effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 10-17 - English language to be medium of instruction. Exception.

The medium of instruction and administration in all public and private elementary schools shall be the English language, except that instruction as provided in sections 10-17a and 10-17f may be given in any language other than English to any pupil who, by reason of foreign birth, ancestry or otherwise, experiences difficulty in reading and understanding English.

(1949 Rev., S. 1351; 1971, P.A. 432, S. 1; P.A. 77-588, S. 4, 7.)

History: 1971 act deleted restriction limiting foreign language study to one hour a day, added provision allowing bilingual education and deleted penalty provision for violation of former section; P.A. 77-588 substituted reference to Sec. 10-17f for Sec. 10-17b.



Section 10-17a - Establishment of bilingual and bicultural program.

Any local or regional board of education may establish at any level of instruction a bilingual and bicultural program of study involving a culture in which a language other than English is predominantly spoken, provided the purpose of such program shall be to enable children to become proficient in English. A private school may, with the approval of the State Board of Education, establish such a program of bilingual education.

(1971, P.A. 432, S. 2; P.A. 78-218, S. 14.)

History: P.A. 78-218 specified “local or regional” boards of education.



Section 10-17b and 10-17c - Instruction bilingually and biculturally; procedures, materials and equipment; purpose. Advice and assistance of state board; evaluation of programs.

Sections 10-17b and 10-17c are repealed.

(1971, P.A. 432, S. 3, 4, 6; P.A. 73-317; P.A. 78-218, S. 15, 16; P.A. 82-314, S. 47, 63; P.A. 84-255, S. 20, 21.)



Section 10-17d - Application for and receipt of federal funds.

Subject to the regulations adopted by the State Board of Education pursuant to section 10-11, each local or regional board of education shall have the power to apply for and to receive federal funds made available directly to local communities for the programs provided in sections 10-17, 10-17a and 10-17f.

(1971, P.A. 432, S. 5; P.A. 77-588, S. 5, 7; P.A. 78-218, S. 17; P.A. 84-255, S. 5, 21.)

History: P.A. 77-588 substituted “10-17c” for “10-17d” and added reference to Sec. 10-17f; P.A. 78-218 substituted “local or regional board of education” for “board of education of a school district”; P.A. 84-255 deleted reference to Secs. 10-17b and 10-17c, repealed in the act.



Section 10-17e - Definitions.

Whenever used in sections 10-17 and 10-17d to 10-17g, inclusive:

(1) “Eligible students” means students enrolled in public schools in grades kindergarten to twelve, inclusive, whose dominant language is other than English and whose proficiency in English is not sufficient to assure equal educational opportunity in the regular school program;

(2) “Program of bilingual education” means a program that: (A) Makes instructional use of both English and an eligible student’s native language; (B) enables eligible students to achieve English proficiency and academic mastery of subject matter content and higher order skills, including critical thinking, so as to meet appropriate grade promotion and graduation requirements; (C) provides for the continuous increase in the use of English and corresponding decrease in the use of the native language for the purpose of instruction within each year and from year to year and provides for the use of English for more than half of the instructional time by the end of the first year; (D) may develop the native language skills of eligible students; and (E) may include the participation of English-proficient students if the program is designed to enable all enrolled students to become more proficient in English and a second language.

(3) “English as a second language program” means a program that uses only English as the instructional language for eligible students and enables such students to achieve English proficiency and academic mastery of subject matter content and higher order skills, including critical thinking, so as to meet appropriate grade promotion and graduation requirements.

(P.A. 77-588, S. 1, 7; P.A. 85-613, S. 91, 154; P.A. 99-211, S. 1, 10.)

History: P.A. 85-613 made technical change, substituting reference to Sec. 10-17g for reference to Sec. 10-17h; P.A. 99-211 deleted the existing definition of program of bilingual education and substituted a new definition and added the definition of English as a second language program, effective July 1, 1999.



Section 10-17f - Duties of boards of education regarding bilingual education programs. Development of state English mastery standard. Regulations.

(a) Annually, the board of education for each local and regional school district shall ascertain, in accordance with regulations adopted by the State Board of Education, the eligible students in such school district and shall classify such students according to their dominant language.

(b) Whenever it is ascertained that there are in any public school within a local or regional school district twenty or more eligible students classified as dominant in any one language other than English, the board of education of such district shall provide a program of bilingual education for such eligible students for the school year next following. Eligible students shall be placed in such program in accordance with subsection (e) of this section.

(c) On or before July 1, 2000, the State Board of Education, within available appropriations, shall develop a state English mastery standard to assess the linguistic and academic progress of students in programs of bilingual education. On and after September 1, 2000, each local and regional board of education shall assess, annually, the progress made by each student toward meeting the state standard. If a student is not making sufficient progress toward meeting the state standard based on the assessment, the local or regional board of education shall provide language support services to the student in consultation with the parent or guardian of the student to allow the student to meet the state standard. Such services may include, but need not be limited to, summer school, after-school assistance and tutoring. If a student meets the state standard based on the assessment, the student shall leave the program. Each local and regional board of education shall document on a student’s permanent record the date the student begins in a program of bilingual education and the date and results of the assessments required pursuant to this subsection.

(d) Each local and regional board of education shall limit the time an eligible student spends in a program of bilingual education to thirty months, whether or not such months are consecutive, except that summer school and two-way language programs pursuant to subsection (i) of this section shall not be counted. If an eligible student does not meet the English mastery standard at the end of thirty months, the local or regional board of education shall provide language transition support services to such student. Such services may include, but need not be limited to, English as a second language programs, sheltered English programs, English immersion programs, tutoring and homework assistance, provided such services may not include a program of bilingual education. Families may also receive guidance from school professionals to help their children make progress in their native language. If an eligible student enrolls in a secondary school when the student has fewer than thirty months remaining before graduation, the local or regional board of education shall assign the student to an English as a second language program and may provide intensive services to the student to enable the student to speak, write and comprehend English by the time the student graduates and to meet the course requirements for graduation.

(e) Each local and regional board of education shall hold a meeting with the parents and legal guardians of eligible students to explain the benefits of the language program options available in the school district, including an English language immersion program. The parents and legal guardians may bring an interpreter or an advisor to the meeting. If the parent or legal guardian of an eligible student opts to have such student placed in a program of bilingual education, the local or regional board of education shall place the child in such program.

(f) The board of education for each local and regional school district which is required to provide a program of bilingual education shall initially endeavor to implement the provisions of subsection (b) of this section through in-service training for existing certified professional employees, and thereafter, shall give preference in hiring to such certified professional employees as are required to maintain the program.

(g) The State Board of Education shall adopt regulations, in accordance with the provisions of chapter 54, to establish requirements for: (1) Such programs, which may be modeled after policy established by the Department of Education for bilingual education programs; (2) local and regional boards of education to integrate bilingual and English as a second language program faculty in all staff, planning and curriculum development activities; and (3) all bilingual education teachers employed by a local or regional board of education, on and after July 1, 2001, to meet all certification requirements, including completion of a teacher preparation program approved by the State Board of Education, or to be certified through an alternate route to certification program.

(h) Each board of education for a local and regional school district which is required to provide for the first time a program of bilingual education shall prepare and submit to the Commissioner of Education for review a plan to implement such program, in accordance with regulations adopted by the State Board of Education.

(i) Each local and regional board of education that is required to provide a program of bilingual education pursuant to this section shall investigate the feasibility of establishing two-way language programs starting in kindergarten.

(P.A. 77-588, S. 2, 7; 77-614, S. 302, 587, 610; P.A. 78-303, S. 85, 136; P.A. 98-168, S. 18, 26; P.A. 99-211, S. 2, 10; P.A. 00-220, S. 3, 43; P.A. 05-290, S. 2.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 98-168 added new Subsec. (c) re parental notification for program exemption and redesignated the remaining Subsecs., effective July 1, 1998; P.A. 99-211 replaced existing Subsec. (c) with new Subsec. (c) re development of state English mastery standard, student assessment based on the standard and provision of support services for students not meeting the standard, relettered the existing Subsec. (d) as Subsec. (f) and added new Subsec. (d) re thirty-month limitation on time spent in a bilingual education program and language transition support services for students not meeting English mastery standard, relettered the existing Subsec. (e) as Subsec. (g), added new Subsec. (e) re meeting to explain language program options, amended Subsec. (g) to add Subdivs. (2) re integration of program staff and (3) re certification requirements, relettered the existing Subsec. (f) as Subsec. (h), added Subsec. (i) re investigation of feasibility of establishing two-way language programs and made technical changes, effective July 1, 1999; P.A. 00-220 amended Subsec. (a) to make a technical change, effective July 1, 2000; P.A. 05-290 amended Subsec. (d) by providing that language transition support services do not include a program of bilingual education, effective July 1, 2005.



Section 10-17g - Application for grant. Annual evaluation report.

Annually, the board of education for each local and regional school district that is required to provide a program of bilingual education, pursuant to section 10-17f, may make application to the State Board of Education and shall thereafter receive a grant in an amount equal to the product obtained by multiplying the total appropriation available for such purpose by the ratio which the number of eligible children in the school district bears to the total number of such eligible children state-wide. The board of education for each local and regional school district receiving funds pursuant to this section shall annually, on or before September first, submit to the State Board of Education a progress report which shall include (1) measures of increased educational opportunities for eligible students, including language support services and language transition support services provided to such students, (2) program evaluation and measures of the effectiveness of its bilingual education and English as a second language programs, including data on students in bilingual education programs and students educated exclusively in English as a second language programs, and (3) certification by the board of education submitting the report that any funds received pursuant to this section have been used for the purposes specified. The State Board of Education shall annually evaluate programs conducted pursuant to section 10-17f. For purposes of this section, measures of the effectiveness of bilingual education and English as a second language programs include mastery examination results, under section 10-14n, and graduation and school dropout rates. Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2009, to June 30, 2015, inclusive, the amount of grants payable to local or regional boards of education under this section shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for such grants for such year.

(P.A. 77-588, S. 3, 7; P.A. 84-255, S. 4, 21; P.A. 99-211, S. 8, 10; P.A. 00-220, S. 4, 43; June Sp. Sess. P.A. 07-3, S. 5; Sept. Sp. Sess. P.A. 09-6, S. 43; P.A. 11-48, S. 177; P.A. 13-207, S. 14; 13-247, S. 159.)

History: P.A. 84-255 changed the date of the report to the state board from July to September first and required the state board to evaluate the programs annually rather than biennially; P.A. 99-211 in Subdiv. (1) added references to language support services and language transition support services, in Subdiv. (2) added measures of effectiveness of bilingual education and English as a second language programs, added language specifying some measures that are effectiveness measures for purposes of the section and made technical changes, effective July 1, 1999; P.A. 00-220 made a technical change, effective July 1, 2000; June Sp. Sess. P.A. 07-3 added language re proportional reduction of grants for the fiscal year ending June 30, 2009, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-6 extended proportional reduction of grants through fiscal year ending June 30, 2011, effective October 5, 2009; P.A. 11-48 extended proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 13-207 replaced reference to “state-wide mastery examination” with reference to “mastery examination” and added reference to Sec. 10-14n, effective July 1, 2013; P.A. 13-247 extended proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013.



Section 10-17h - Planning, development or operation of initially required bilingual program.

Section 10-17h is repealed.

(P.A. 77-588, S. 6, 7; P. A. 79-631, S. 109, 111.)



Section 10-17i - Encouragement of increased language instruction. Proficiency in language recognized on permanent record.

(a) The Department of Education shall assist and encourage local and regional boards of education to institute two-way language programs and provide early second language instruction for English-speaking students.

(b) The department shall encourage local and regional boards of education to recognize students’ proficiency in languages other than their native languages on their permanent records.

(P.A. 99-211, S. 3, 10.)

History: P.A. 99-211 effective July 1, 1999.



Section 10-17j - Request to commissioner to use certified English as a second language teacher in place of bilingual education teacher in cases of teacher shortage. Teacher exchange programs.

(a) If a local or regional board of education is not able to hire a sufficient number of certified bilingual education teachers, the board of education may apply to the Commissioner of Education for permission to use a certified teacher of English as a second language to fill its need and the commissioner may grant such request for good cause shown.

(b) The Department of Education shall promote and encourage teacher exchange programs and provide information to local and regional boards of education on such programs in order to increase foreign language proficiency and cultural understanding.

(P.A. 99-211, S. 6, 10.)

History: P.A. 99-211 effective July 1, 1999.



Section 10-18 - Courses in United States history, government and duties and responsibilities of citizenship.

(a)(1) All high, preparatory, secondary and elementary schools, public or private, whose property is exempt from taxation, shall provide a program of United States history, including instruction in United States government at the local, state and national levels, and in the duties, responsibilities, and rights of United States citizenship. No student shall be graduated from any such school who has not been found to be familiar with said subjects.

(2) For purposes of subdivision (1) of this subsection, elementary schools shall include in their third, fourth or fifth grade curriculum a program on democracy in which students engage in a participatory manner in learning about all branches of government.

(b) The State Board of Education shall, upon request by a board of education, make samples of materials available for use in the schools required to teach the courses provided for in this section, with supplementary materials for such use.

(1949 Rev., S. 1352–1357; 1959, P.A. 411, S. 2, 3; 1971, P.A. 758; P.A. 77-614, S. 302, 587, 610; P.A. 78-218, S. 18; 78-303, S. 85, 136; P.A. 82-83, S. 1, 3; P.A. 84-255, S. 19, 21; P.A. 07-138, S. 1; P.A. 08-153, S. 3.)

History: 1959 act changed references in Subsecs. (a) and (f) from state teachers colleges to state colleges; 1971 act deleted state colleges from requirement for citizenship course, deleted former detailed provisions in former Subsecs. (b), (c), (f) and part of (d), replacing them with general requirement for program of study of U.S. history and government and citizenship for “high, preparatory, secondary and elementary schools”; P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted “Each local or regional board of education” for “The board of education of each school district”; P.A. 82-83 deleted Subsec. (c) which had required filing of course descriptions of United States history, government and citizenship with the commissioner of education; P.A. 84-255 added provision to clarify that instruction in United States government is to include instruction in local, state and national government; P.A. 07-138 amended Subsec. (a) to designate existing language as Subdiv. (1) and to add Subdiv. (2) re fourth or fifth grade curriculum program on democracy, effective July 1, 2007; P.A. 08-153 amended Subsec. (a)(2) to add third grade democracy curriculum program, effective July 1, 2008.



Section 10-18a - Contents of textbooks and other general instructional materials.

Except where a legitimate educational purpose will otherwise be served, each local or regional board of education shall, in selecting textbooks and other general instructional materials select those which accurately present the achievements and accomplishments of individuals and groups from all ethnic and racial backgrounds and of both sexes. Nothing herein shall preclude the use of instructional material and teaching which emphasizes the traditional family structure.

(1967, P.A. 571, S. 1; 1969, P.A. 241; P.A. 78-218, S. 19; P.A. 80-405, S. 2, 4.)

History: 1969 act required use of textbooks which present achievements of all ethnic and racial groups, a stronger statement than the previous requirement that boards of education “give due consideration to the use” of such books; P.A. 78-218 substituted “local” for “town” board of education; P.A. 80-405 allowed use of books which may be biased for or against ethnic groups only “where a legitimate educational purpose will otherwise be served”, added reference to other instructional materials and required presentation of achievements of both sexes but did not “preclude the use of instructional material and teaching which emphasizes the traditional family structure”.



Section 10-18b - Development of curriculum guides for firearm safety programs.

The State Board of Education, within available appropriations, and the Connecticut Police Chiefs Association may develop curriculum guides to aid local and regional boards of education in developing firearm safety programs for students in grades kindergarten to eight, inclusive, in the public schools. The State Board of Education shall make such curriculum guides available to local and regional boards of education.

(P.A. 90-144, S. 4, 6.)



Section 10-18c - Firearm safety programs. Exemption from participation.

(a) Any local or regional board of education may offer firearm safety programs to students in grades kindergarten to eight, inclusive, in the public schools under its jurisdiction.

(b) No student shall be required by any local or regional board of education to participate in a firearm safety program which may be offered within the public schools. A written notification to the local or regional board by the student’s parent or legal guardian shall be sufficient to exempt the student from such program in its entirety or from any portion thereof so specified by the parent or legal guardian.

(c) If a student is exempted from a firearm safety program pursuant to subsection (b) of this section, the local or regional board of education shall provide, during the period of time in which the student would otherwise be participating in such program, an opportunity for other study or academic work.

(P.A. 90-144, S. 5, 6.)



Section 10-18d - Animal dissection. Students to be excused from participation or observation.

(a) A local or regional school district shall excuse any student from participating in, or observing, the dissection of any animal as part of classroom instruction, provided the parent or guardian of such student has requested, in writing, that such student be excused from such participation or observation.

(b) Any student excused from participating in, or observing, the dissection of any animal as part of classroom instruction shall be required to complete an alternate assignment to be determined by the local or regional school district.

(P.A. 13-273, S. 1.)

History: P.A. 13-273 effective July 1, 2013.



Section 10-19 - Teaching about alcohol, nicotine or tobacco, drugs and acquired immune deficiency syndrome. Training of personnel.

(a) The knowledge, skills and attitudes required to understand and avoid the effects of alcohol, of nicotine or tobacco and of drugs, as defined in subdivision (17) of section 21a-240, on health, character, citizenship and personality development shall be taught every academic year to pupils in all grades in the public schools; and, in teaching such subjects, textbooks and such other materials as are necessary shall be used. Annually, at such time and in such manner as the Commissioner of Education shall request, each local and regional board of education shall attest to the State Board of Education that all pupils enrolled in its schools have been taught such subjects pursuant to this subsection and in accordance with a planned, ongoing and systematic program of instruction. The content and scheduling of instruction shall be within the discretion of the local or regional board of education. Institutions of higher education approved by the State Board of Education to train teachers shall give instruction on the subjects prescribed in this section and concerning the best methods of teaching the same. The State Board of Education and the Board of Regents for Higher Education in consultation with the Commissioner of Mental Health and Addiction Services and the Commissioner of Public Health shall develop health education or other programs for elementary and secondary schools and for the training of teachers, administrators and guidance personnel with reference to understanding and avoiding the effects of nicotine or tobacco, alcohol and drugs.

(b) Commencing July 1, 1989, each local and regional board of education shall offer during the regular school day planned, ongoing and systematic instruction on acquired immune deficiency syndrome, as taught by legally qualified teachers. The content and scheduling of the instruction shall be within the discretion of the local or regional board of education. Not later than July 1, 1989, each local and regional board of education shall adopt a policy, as the board deems appropriate, concerning the exemption of pupils from such instruction upon written request of the parent or guardian. The State Board of Education shall make materials available to assist local and regional boards of education in developing instruction pursuant to this subsection.

(1949 Rev., S. 1358; 1959, P.A. 411, S. 4; February, 1965, P.A. 140, S. 1; 1967, P.A. 555, S. 61; 1969, P.A. 753, S. 33; 1971, P.A. 370, S. 2; P.A. 73-632, S. 2, 3, 5; P.A. 75-211, S. 1; P.A. 77-573, S. 24, 30; P.A. 78-218, S. 20; P.A. 82-218, S. 37, 46; P.A. 83-160, S. 1; P.A. 84-241, S. 2, 5; P.A. 85-579, S. 3, 5; P.A. 88-112, S. 1, 2; 88-136, S. 24, 37; P.A. 90-133, S. 1; P.A. 93-381, S. 9, 39; 93-435, S. 59, 63; P.A. 95-182, S. 2, 11; 95-257, S. 11, 12, 21, 58; P.A. 11-48, S. 285.)

History: 1959 act changed reference to state teachers colleges to state colleges; 1965 act included teaching of effects of narcotics and alcohol on personality development and began teaching of effects in fifth rather than third grade; 1967 act substituted “controlled drugs” for “narcotics”; 1969 act included teaching of effects of nicotine or tobacco, specified that such teaching take place at least once every academic year and added provision for development of programs and training of teachers and guidance personnel; 1971 act deleted reference to teaching “at least once” each year, required teaching of all grades, not just fifth grade and above, included administrators in training provision and deleted sentence referring to classes in ungraded schools; P.A. 73-632 substituted “institutions of higher education” for “colleges”, included the drug advisory council in development of programs and added Subsec. (b) concerning drug and information and instruction programs in higher education institutions; P.A. 75-211 limited institutions of higher education in Subsec. (a) to those “approved ... to train teachers” and included the Connecticut state alcohol council in development of programs and included alcohol information and instruction programs in Subsec. (b); P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-218 deleted Subsec. (b); P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 83-160 replaced the drug advisory council and the Connecticut state alcohol council with the state alcohol and drug abuse commission; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 85-579 added Subsec. (b) re a study of the alcohol and drug prevention programs provided by local and regional boards of education; P.A. 88-112 added new Subsec. re instruction on acquired immune deficiency syndrome; P.A. 88-136 deleted obsolete Subsec. (b) re report on the alcohol and drug prevention programs provided by local and regional boards of education; P.A. 90-133 in Subsec. (a) expanded what is to be taught concerning alcohol, nicotine or tobacco and drugs, provided that there be an annual attestation to the state board of education concerning the teaching of these subjects and provided that the programs developed by the state board of education, et al, are not limited to health education programs; P.A. 93-381 replaced state alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993 (Revisor’s note: The word “commissioner” was substituted editorially by the Revisors for “department” to parallel existing language); P.A. 95-182 amended Subsec. (a) to allow boards of education to set the content and scheduling of instruction, effective June 28, 1995; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.

See Sec. 10-16b re prescribed courses of study generally.

See Sec. 10-145a re certificates of qualification for teachers.



Section 10-19a - Superintendent to designate substance abuse prevention team. Training of team members.

Section 10-19a is repealed, effective July 1, 1996.

(P.A. 87-457, S. 1, 5; P.A. 96-244, S. 62, 63.)



Section 10-19b - Advisory councils on drug abuse prevention.

Advisory councils on drug abuse education and prevention established by municipalities pursuant to subsection (a) of Section 4126 of the Drug Free Schools and Communities Act of 1986 may serve as a resource for public schools in the field of substance abuse prevention and education and may assist in the development of out-of-school activity for students.

(P.A. 87-457, S. 2, 5.)



Section 10-19c - Program for careers in information technology.

Section 10-19c is repealed, effective July 1, 2011.

(P.A. 01-193, S. 3, 9; P.A. 11-48, S. 303.)



Section 10-19d - High school mathematics and science challenge pilot program.

The Department of Education shall establish, within available appropriations, a high school mathematics and science challenge pilot program, which uses performance results on the mathematics and science components of the mastery examination, given in accordance with the provisions of section 10-14n, for students in grade ten or eleven to design and implement mathematics and science curricula for students in the eleventh grade in the public high schools, including technical high schools. For purposes of the program, the Commissioner of Education may award grants to local and regional boards of education and technical high schools for demonstration projects. Local and regional boards of education and technical high schools seeking to participate in the pilot program shall apply to the department at such time and in such manner as the commissioner prescribes. The commissioner shall select a diverse group of participants based on the population, geographic location and economic characteristics of the school district or technical high school. Local and regional boards of education and technical high schools awarded grants under the program shall use grant funds for expenses for developing and implementing an instructional program in the mathematics and science subject areas targeting students who did not meet or exceed the level of proficiency in mathematics or science on such mastery examination, and conduct an evaluation of the program, including an analysis of student testing performance before and after participation in the program.

(P.A. 06-83, S. 17; P.A. 12-116, S. 87; P.A. 13-207, S. 4.)

History: P.A. 06-83 effective July 1, 2006; pursuant to P.A. 12-116, “regional vocational-technical schools” and “regional vocational-technical school” were changed editorially by the Revisors to “technical high schools” and “technical high school”, respectively, effective July 1, 2012; P.A. 13-207 replaced “student performance results for mathematics and science on the state-wide tenth grade mastery examination given in accordance with the provisions of section 10-14n,” with “performance results on the mathematics and science components of the mastery examination, given in accordance with the provisions of section 10-14n, for students in grade ten or eleven” and made a conforming change, effective July 1, 2013.



Section 10-19e - “Future Scholars” pilot matching grant program.

The Department of Education shall establish, within available appropriations, a “Future Scholars” pilot matching grant program for public schools participating in externally funded programs that provide supplemental mathematics and science programming and instruction to students in grades eight to ten, inclusive, who scored above the level of basic and below the level of proficiency on the mastery examinations given during the previous year in accordance with the provisions of section 10-14n. The Commissioner of Education, for purposes of the program, may award grants to local and regional boards of education and technical high schools for demonstration projects. Boards of education and technical high schools seeking to participate in the pilot program shall apply to the department at such time and in such form as the commissioner prescribes. The commissioner shall select participants based on the quality of proposed programs and evidence of commitment by businesses supporting the project. Local and regional boards of education and technical high schools awarded grants under the program shall use grant funds for development and implementation of an interdisciplinary mathematics, science and technology curriculum, including the establishment and staffing of mathematics and science laboratories, in middle and high schools that have demonstrated support and involvement by local or state-wide mathematics, science or technology intensive businesses in the state.

(P.A. 06-83, S. 19; P.A. 12-116, S. 87.)

History: P.A. 06-83 effective July 1, 2006; pursuant to P.A. 12-116, “regional vocational-technical schools” and “vocational-technical schools” were changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-19m - (Formerly Sec. 17a-39). Youth service bureaus. Annual report. Regulations.

(a) For the purposes of this section, “youth” means a person from birth to eighteen years of age. Any one or more municipalities or any one or more private youth-serving organizations, designated to act as agents of one or more municipalities, may establish a multipurpose youth service bureau for the purposes of evaluation, planning, coordination and implementation of services, including prevention and intervention programs for delinquent, predelinquent, pregnant, parenting and troubled youths referred to such bureau by schools, police, juvenile courts, adult courts, local youth-serving agencies, parents and self-referrals. A youth service bureau shall be the coordinating unit of community-based services to provide comprehensive delivery of prevention, intervention, treatment and follow-up services.

(b) A youth service bureau established pursuant to subsection (a) of this section may provide, but shall not be limited to the delivery of, the following services: (1) Individual and group counseling; (2) parent training and family therapy; (3) work placement and employment counseling; (4) alternative and special educational opportunities; (5) recreational and youth enrichment programs; (6) outreach programs to insure participation and planning by the entire community for the development of regional and community-based youth services; (7) preventive programs, including youth pregnancy, youth suicide, violence, alcohol and drug prevention; and (8) programs that develop positive youth involvement. Such services shall be designed to meet the needs of youths by the diversion of troubled youths from the justice system as well as by the provision of opportunities for all youths to function as responsible members of their communities.

(c) The Commissioner of Education shall adopt regulations, in accordance with the provisions of chapter 54, establishing minimum standards for such youth service bureaus and the criteria for qualifying for state cost-sharing grants, including, but not limited to, allowable sources of funds covering the local share of the costs of operating such bureaus, acceptable in-kind contributions and application procedures. Said commissioner shall, on December 1, 2011, and biennially thereafter, report to the General Assembly on the referral or diversion of children under the age of eighteen years from the juvenile justice system and the court system. Such report shall include, but not be limited to, the number of times any child is so diverted, the number of children diverted, the type of service provided to any such child, by whom such child was diverted, the ages of the children diverted and such other information and statistics as the General Assembly may request from time to time. Any such report shall contain no identifying information about any particular child.

(P.A. 76-127, S. 1–3, 5; P.A. 78-183, S. 1, 4; P.A. 89-191, S. 3; P.A. 91-146, S. 1, 2; P.A. 93-91, S. 1, 2; 93-432, S. 1, 6; P.A. 95-339, S. 1, 8; P.A. 06-196, S. 62; June Sp. Sess. P.A. 07-4, S. 78; Sept. Sp. Sess. P.A. 09-7, S. 78, 89; P.A. 11-136, S. 5, 6.)

History: P.A. 78-183 replaced youth service system with youth service bureau and expanded Subsec. (c), clarifying scope of regulations and adding provisions re annual report; P.A. 89-191 added Subsec. (b)(7) and (8) to include preventive programs, including youth suicide, alcohol and drug prevention and programs that develop positive youth involvement; Sec. 17-443 transferred to Sec. 17a-39 in 1991; P.A. 91-146 amended Subsec. (a) to provide that youth service bureaus may coordinate delivery of prevention, intervention, treatment and follow-up services for all youth and made technical change in Subsec. (b); P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-432 added pregnant and parenting youth to the list of individuals who may be referred to a youth service bureau, allowed the adult courts to refer individuals to the youth service bureau, and provided that a youth service bureau shall be the coordinating unit of community-based services, effective July 1, 1993; P.A. 95-339 amended Subsec. (c) to transfer responsibility for the program from the Commissioner of Children and Families to the Commissioner of Education, effective July 1, 1995; Sec. 17a-39 transferred to Sec. 10-19m in 1997; P.A. 06-196 made technical changes in Subsecs. (a) and (b), effective June 7, 2006; June Sp. Sess. P.A. 07-4 amended Subsec. (c) to substitute “age of eighteen” for “age of sixteen” and delete provision re referral or diversion of children between ages of sixteen and eighteen, effective January 1, 2010; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c) to substitute “age of seventeen” for “age of eighteen” and add provision re referral or diversion of children aged seventeen and eighteen, effective January 1, 2010, and further amended Subsec. (c) to substitute “age of eighteen” for “age of seventeen” and delete provision re referral or diversion of children aged seventeen and eighteen, effective July 1, 2012; P.A. 11-136 amended Subsec. (c) by replacing “1979” with “2011” and replacing “annually” with “biennially”, effective July 1, 2011.



Section 10-19n - (Formerly Sec. 17a-40). State aid for establishment and expansion of youth service bureaus.

To assist municipalities and private youth-serving organizations designated to act as agents for such municipalities in establishing, maintaining or expanding such youth service bureaus, the state, acting through the Commissioner of Education, shall provide cost-sharing grants, subject to the provisions of this section for (1) the cost of an administrative core unit and (2) the cost of the direct services unit provided by such youth service bureau. No state grant shall be made for capital expenditures of such bureaus. All youth service bureaus shall submit a request for a grant, pursuant to this section and sections 10-19m and 10-19o, on or before May fifteenth of the fiscal year prior to the fiscal year for which such grant is requested.

(P.A. 78-183, S. 2, 4; P.A. 83-78; P.A. 93-91, S. 1, 2; 93-432, S. 2, 6; P.A. 95-339, S. 2, 8; P.A. 96-178, S. 9, 18.)

History: P.A. 83-78 amended Subsecs. (b) and (c) to remove limitations (tying the amount of state grants to the number of children and youth in the municipality and requiring that any state administered federal funds allocated to the municipality for such units be included in determining the amount of the state grant) on state grants for an administrative core unit and for the direct services unit; Sec. 17-443a transferred to Sec. 17a-40 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-432 defined the functions of administrative core units, removed the reference to the availability of funds as related to the cost-sharing grants, established a time frame for new requests for grants and for already existing youth service bureaus and removed the mathematical formula for the distribution of grants in former Subsecs. (b) and (c), effective July 1, 1993; P.A. 95-339 transferred responsibility for the grants from the Commissioner of Children and Families to the Commissioner of Education, effective July 1, 1995 (Revisor’s note: A reference to Sec. 54-91d, repealed by P.A. 95-225, was deleted editorially by the Revisors); P.A. 96-178 deleted a provision to give priority to certain applicants and deleted requirement for certain applicants for grants pursuant to Sec. 10-19o to submit applications on or before January thirty-first of the fiscal year prior to the fiscal year for which the grant is requested, effective July 1, 1996; Sec. 17a-40 transferred to Sec. 10-19n in 1997.



Section 10-19o - (Formerly Sec. 17a-40a). Youth service bureau grant program.

(a) The Commissioner of Education shall establish a program to provide grants to youth service bureaus in accordance with this section. Only youth service bureaus which were eligible to receive grants pursuant to this section for the fiscal year ending June 30, 2007, or which applied for a grant by June 30, 2012, with prior approval of the town’s contribution pursuant to subsection (b) of this section, shall be eligible for a grant pursuant to this section for any fiscal year commencing on or after July 1, 2012. Each such youth service bureau shall receive a grant of fourteen thousand dollars. The Department of Education may expend an amount not to exceed two per cent of the amount appropriated for purposes of this section for administrative expenses. If there are any remaining funds, each such youth service bureau that was awarded a grant in excess of fifteen thousand dollars in the fiscal year ending June 30, 1995, shall receive a percentage of such funds. The percentage shall be determined as follows: For each such grant in excess of fifteen thousand dollars, the difference between the amount of the grant awarded to the youth service bureau for the fiscal year ending June 30, 1995, and fifteen thousand dollars shall be divided by the difference between the total amount of the grants awarded to all youth service bureaus that were awarded grants in excess of fifteen thousand dollars for said fiscal year and the product of fifteen thousand dollars and the number of such grants for said fiscal year.

(b) In order for a youth service bureau to receive the full amount of the state grant determined pursuant to subsection (a) of this section, a town shall contribute an amount equal to the amount of the state grant. A town shall provide not less than fifty per cent of its contribution from funds appropriated by the town for that purpose, and the remaining amount in other funds or in-kind contributions in accordance with regulations adopted by the State Board of Education in accordance with chapter 54.

(c) Any funds remaining due to a town’s failure to match funds as provided in subsection (b) of this section shall be redistributed in accordance with the provisions of this section. The State Board of Education shall adopt regulations in accordance with the provisions of chapter 54 to coordinate the youth service bureau program and to administer the grant system established pursuant to this section and sections 10-19m and 10-19n.

(P.A. 93-432, S. 3, 6; P.A. 95-339, S. 3, 8; P.A. 96-178, S. 10, 18; 96-244, S. 58, 63; P.A. 98-186, S. 1, 2; June Sp. Sess. P.A. 99-1, S. 32, 51; P.A. 00-187, S. 22, 75; P.A. 01-173, S. 7, 67; P.A. 03-174, S. 11; P.A. 05-245, S. 37; P.A. 06-135, S. 18; June Sp. Sess. P.A. 07-3, S. 35; June 12 Sp. Sess. P.A. 12-1, S. 230.)

History: P.A. 93-432 effective July 1, 1993; P.A. 95-339 transferred responsibility for the program from the Department of Children and Families to the Department of Education, added the limitation on eligibility for grants, provided for the $12,000 grant, added the method for distribution of any remaining funds and made technical changes, effective July 1, 1995 (Revisor’s note: A reference to Sec. 54-91d, repealed by P.A. 95-225, was deleted editorially by the Revisors); P.A. 96-178 amended Subsec. (a) to change the date concerning eligibility from “1995” to “1996”, to remove a reference to eligibility for grants to youth service bureaus which applied to the Commissioner of Children and Families by June 11, 1995 and to make technical changes and amended Subsec. (b) to substitute “State Board” for “Commissioner”, effective July 1, 1996; P.A. 96-244 amended Subsec. (a) to expand the number of youth service bureaus eligible for grants to include youth service bureaus which applied for a grant by May 15, 1996, and repeated changes enacted by P.A. 96-178, effective June 6, 1996; Sec. 17a-40a transferred to Sec. 10-19o in 1997; P.A. 98-186 amended Subsec. (a) to substitute 1998 for 1996 in the eligibility dates for grants, effective July 1, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (a) to extend eligibility dates for grants by one year and increased grant amount from $12,000 to $14,000, effective July 1, 1999; P.A. 00-187 amended Subsec. (a) to extend the time frames by one year from 1999 to 2000, effective June 1, 2000; P.A. 01-173 amended Subsec. (a) to extend the time frames to 2001, and to change the date for eligibility based on an application from May 15 to June 30, effective July 6, 2001; P.A. 03-174 amended Subsec. (a) to extend time frames from 2001 to 2003, effective July 1, 2003; P.A. 05-245 amended Subsec. (a) by extending time frames from 2003 to 2005, effective June 30, 2005; P.A. 06-135 amended Subsec. (a) by extending time frames from 2005 to 2006, effective June 6, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (a) by extending time frames from 2006 to 2007, effective July 1, 2007; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing “June 30, 2007” with “June 30, 2012” re grant application and replacing “July 1, 2007” with “July 1, 2012” re grant eligibility, effective June 15, 2012.



Section 10-19p - (Formerly Sec. 17a-41). Assistance to youth service bureaus.

The Department of Education shall provide grant management services, program monitoring, program evaluation and technical assistance to such state-aided youth service bureaus, and the commissioner may assign or appoint necessary personnel to perform such duties, subject to the provisions of chapter 67.

(P.A. 78-183, S. 3, 4; P.A. 82-63; P.A. 93-91, S. 1, 2; P.A. 95-339, S. 4, 8.)

History: P.A. 82-63 deleted the requirement that assistance be given “from funds appropriated for grants under the provisions of this section and sections 17-443 and 17-443a”; Sec. 17-443b transferred to Sec. 17a-41 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-339 transferred responsibility for the program from the Department of Children and Families to the Department of Education, effective July 1, 1995; Sec. 17a-41 transferred to Sec. 10-19p in 1997.



Section 10-19q - Enhancement grant program for youth service bureaus.

The Department of Education shall administer, within available appropriations, an enhancement grant program for youth service bureaus. The department shall annually award grants in the amounts of: (1) Three thousand three hundred dollars to youth service bureaus that serve a town with a population of not more than eight thousand or towns with a total combined population of not more than eight thousand; (2) five thousand dollars to youth service bureaus that serve a town with a population greater than eight thousand, but not more than seventeen thousand or towns with a total combined population greater than eight thousand, but not more than seventeen thousand; (3) six thousand two hundred fifty dollars to youth service bureaus that serve a town with population greater than seventeen thousand, but not more than thirty thousand or towns with a total combined population greater than seventeen thousand, but not more than thirty thousand; (4) seven thousand five hundred fifty dollars to youth service bureaus that serve a town with a population greater than thirty thousand, but not more than one hundred thousand or towns with a total combined population greater than thirty thousand, but not more than one hundred thousand; and (5) ten thousand dollars to youth service bureaus that serve a town with a population greater than one hundred thousand or towns with a total combined population greater than one hundred thousand. Notwithstanding the provisions of this section, for the fiscal year ending June 30, 2013, and each fiscal year thereafter, the amount of grants payable to youth service bureaus shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for such grants for such year.

(June Sp. Sess. P.A. 07-3, S. 36; P.A. 12-120, S. 3.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 12-120 added “within available appropriations” and added provision re proportional reduction of grants, effective July 1, 2012.



Section 10-20 - Comptroller may withhold school money.

Section 10-20 is repealed.

(1949 Rev., S. 1359; 1963, P.A. 361.)



Section 10-20a - Connecticut career certificate programs.

(a) Local and regional boards of education, the technical high school system, postsecondary institutions and regional educational service centers, may (1) in consultation with regional workforce development boards established pursuant to section 31-3k, local employers, labor organizations and community-based organizations establish career pathway programs leading to a Connecticut career certificate in accordance with this section, and (2) enroll students in such programs based on entry criteria determined by the establishing agency. Such programs shall be approved by the Commissioner of Education and the Labor Commissioner. Applications for program approval shall be submitted to the Commissioner of Education in such form and at such time as the commissioner prescribes. All programs leading to a Connecticut career certificate shall provide equal access for all students and necessary accommodations and support for students with disabilities.

(b) Programs established pursuant to this section may be offered for one or more years and shall include:

(1) Not less than eighty hours during any year of school-based instruction which focuses on the academic, technical and employability skills outlined in the skill standards established pursuant to subsection (c) of this section, workplace safety awareness and instruction in the history of the American economy and the role of labor, business and industry;

(2) Work-based instruction which includes worksite experience, including all major activities related to the career cluster. Such worksite experience shall: (A) Be paid, except as provided in subsection (c) of section 10-20b, (B) include a planned program of job training and work experiences, including training related to preemployment and employment skills to be mastered at progressively higher levels, that are coordinated with school-based instruction, (C) include instruction, to the extent practicable, in all aspects of the industry, (D) relate to the academic, technical and employability skills outlined in the skill standards established pursuant to subsection (c) of this section, (E) include, but not be limited to, on-the-job training, internships, community service and field trips, (F) be conducted in accordance with an individualized written training and mentoring plan, agreed to by the student, his parent or guardian, if the student is under eighteen years of age, the principal of the school or the chief executive officer of the agency operating the program in which the student is enrolled, or the designee of such principal or chief executive officer, and the employer, and (G) be in conformance with the requirements of section 10-20d; and

(3) Activities that ensure coordination between school-based instruction and work-based instruction, including, but not limited to, (A) career awareness and exploration opportunities, and (B) information and guidance concerning transition to postsecondary education.

(c) For purposes of this section, “career cluster” means a range of occupations which share a set of skills and knowledge organized under the federal career clusters endorsed by the Office of Vocational and Adult Education under the United States Department of Education. Such skills and knowledge include (1) academic and technical skills related to the type of employment, and (2) general employability skills. The Commissioner of Education, in consultation with other state, regional and local agencies, business and industry and labor organizations, shall maintain a list of federally recognized career clusters and skill standards for each such career cluster, along with the projected occupation growth area clusters within the state identified by labor market projections provided by the Labor Department.

(P.A. 94-116, S. 21, 28; P.A. 97-195, S. 1, 5; P.A. 07-20, S. 1; Oct. Sp. Sess. P.A. 11-1, S. 35; P.A. 12-116, S. 77.)

History: P.A. 94-116 effective July 1, 1994; P.A. 97-195 amended Subsec. (a) to designate existing provisions as Subdiv. (1), provide for the establishment of programs by postsecondary institutions, add the consultation role for regional workforce development boards, change the review and comment provision prior to approval by the commissioners by substituting regional school-to-career partnership for regional workforce development board, provide that students be enrolled based on entry criteria determined by the establishing agency, and add Subdiv. (2) re the regional school-to-career partnerships; amended Subsec. (b) in Subdiv. (1) to substitute school-based instruction for subject matter instruction and to add instruction in the history of the American economy and the role of labor, business and industry, in Subdiv. (2) to delete a requirement for not less than 180 hours of worksite experience, to redesignate existing Subparas. (B) and (C) as Subparas. (F) and (G), to add new Subparas. (B) to (E), inclusive, to change the provision for approval of the training and mentoring plan to include the parent or guardian, if the student is under 18 years of age, and the chief executive officer of the agency operating the program, and in Subdiv. (3) to expand the requirement for coordination to include career awareness and exploration opportunities and information and guidance concerning transition to postsecondary education; deleted Subsec. (c) re entry criteria; redesignated Subsec. (d) as Subsec. (c) and changed the description of the items included in skills and knowledge and made technical changes, effective June 24, 1997; P.A. 07-20 amended Subsec. (a) to designate programs leading to certificate as career pathway programs, delete provision re review and comment by the partnership, delete former Subdiv. (2) re partnerships, delete former Subdiv. (1) designator and redesignate existing Subparas. (A) and (B) as Subdivs. (1) and (2), amended Subsec. (b)(1) to add reference to workplace safety awareness and amended Subsec. (c) to require career clusters to be organized under federal career clusters and the maintenance of lists re projected occupation growth area clusters, effective July 1, 2007; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (b)(2)(A) by adding reference to Sec. 10-20b(c) re exception to paid worksite experience, effective October 27, 2011; P.A. 12-116 amended Subsec. (a) by replacing “regional vocational-technical school system” with “technical high school system”, effective July 1, 2012.



Section 10-20b - Connecticut career certificate. Compliance with state and federal laws and regulations. Student and employer requirements. Compensation.

(a) Except for the provisions of chapter 567, all state and federal laws and regulations relating to employment, apprenticeship and occupational licensing shall apply to students in a program leading to a Connecticut career certificate pursuant to section 10-20a. Employers found to be in violation of a federal or state labor law may be prohibited from participation in the program.

(b) Students participating in such programs shall not: (1) Replace any employee or cause any reduction in hours of work, wages or employment benefits of any employee of an employer participating in the program; or (2) be employed in a job from which an employee of a participating employer has been laid off and for which he retains recall rights. No employer shall terminate the employment of any of its employees or otherwise reduce its workforce or work hours in order to fill a vacancy so created with a student participating in the program. The participation of any employer who is a party to one or more collective bargaining agreements covering work to be performed by a student participating in the program shall be conditioned on the written concurrence of each labor organization that is a party to such an agreement.

(c) The employment of students in programs established pursuant to section 10-20a shall be in compliance with sections 31-23 and 31-58 and shall be paid employment, unless the Labor Commissioner, or the commissioner’s designee, in consultation with the Commissioner of Education, or the commissioner’s designee, receives and approves a written request from the principal of the school or the chief executive officer of the agency operating the program in which the student is enrolled, or the designee of such principal or chief executive officer, that such employment not be paid because such employment (1) includes worksite experiences that are generally not paid employment, such as community service activities or field trips, or (2) is an internship. The terms of compensation shall be (A) negotiated between the employer and such principal or chief executive officer, or the designee of such principal or chief executive officer, (B) accepted by the student, (C) based on the nature of the work and the status of the student-worker as a student, (D) reasonable for the actual work performed, and (E) in compliance with the provisions of title 31 concerning the employment of minors.

(P.A. 94-116, S. 22, 28; P.A. 97-195, S. 2, 5; P.A. 07-20, S. 2; Oct. Sp. Sess. P.A. 11-1, S. 36.)

History: P.A. 94-116 effective July 1, 1994; P.A. 97-195 amended Subsec. (c) to add references to the chief executive officer of the agency operating the program and made technical changes, effective June 24, 1997; P.A. 07-20 amended Subsec. (c) to add provisions re compliance with Secs. 31-23 and 31-58 and title 31 and make technical changes, effective July 1, 2007; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (c) by designating provision re unpaid employment as new Subdiv. (1) and amending same to add “field trips”, by adding new Subdiv. (2) re internships and by redesignating existing Subdivs. (1) to (5) as Subparas. (A) to (E), effective October 27, 2011.



Section 10-20c - Issuance of Connecticut career certification. Credit for program.

(a) The Commissioner of Education and the Labor Commissioner shall jointly issue a Connecticut career certificate to students who successfully complete a program established pursuant to section 10-20a and demonstrate satisfactory academic achievement in accordance with such standards as may be adopted by the Commissioner of Education.

(b) No more than one elective credit for purposes of section 10-221a shall be awarded for each such program of at least one hundred twenty hours of work-based instruction which is successfully completed at the secondary level. Credit for work experience at the postsecondary level shall be determined by the board of trustees or governing authority for the postsecondary institution in which the student is enrolled.

(P.A. 94-116, S. 23, 28; P.A. 97-195, S. 3, 5.)

History: P.A. 94-116 effective July 1, 1994; P.A. 97-195 amended Subsec. (b) to change the requirements for credits and to add provision allowing the board of trustees or governing authority to determine credit at the postsecondary level, effective June 24, 1997.



Section 10-20d - Grants for support of Connecticut career certificate programs.

(a) The Commissioner of Education, in consultation with the Labor Commissioner and the Commissioners of Economic and Community Development and Higher Education, shall, within the limits of available appropriations, provide grants to postsecondary institutions, regional workforce development boards, regional educational service centers and other appropriate agencies and organizations to support the development of educators administering programs leading to a Connecticut career certificate pursuant to section 10-20a.

(b) If the Commissioner of Education finds that some or all of the amount of any grant awarded pursuant to this section is used for purposes which are not in conformity with sections 10-20a to 10-20d, inclusive, or is used to reduce the local share of support for schools or to supplant a previous source of funding, the commissioner may require repayment of such grant to the state.

(c) Each grant recipient shall submit to the Commissioner of Education, at such time and in such manner as the commissioner prescribes, a biennial program evaluation report.

(P.A. 94-116, S. 24, 28; P.A. 95-250, S. 1; P.A. 97-195, S. 4, 5; P.A. 07-20, S. 3.)

History: P.A. 94-116 effective July 1, 1994; P.A. 95-250 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development (Revisor’s note: A reference to “Commissioners of Labor, Economic and Community Development and Higher Education” was replaced editorially by the Revisors with “Labor Commissioner and the Commissioners of Economic and Community Development and Higher Education” for consistency with customary statutory usage); P.A. 97-195 amended Subsec. (a) to expand the list of possible grantees to include postsecondary institutions, regional workforce development boards and other appropriate agencies and organizations and amended Subsec. (b) to provide for review and comment by school-to-career partnerships rather than workforce development boards, effective June 24, 1997; P.A. 07-20 amended Subsec. (a) to delete language re provision of grants to local and regional boards of education and the vocational-technical school system and reference to implementation of programs, deleted former Subsec. (b) re priority in awarding of grants and redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), effective July 1, 2007.



Section 10-20e - Awarding of grants.

Each state agency which provides a grant to create jobs or provide job training shall, to the maximum extent feasible, give priority in awarding such grants to employers which establish programs leading to a Connecticut career certificate pursuant to section 10-20a.

(P.A. 94-116, S. 25, 28.)

History: P.A. 94-116 effective July 1, 1994.



Section 10-20f - Retention of appropriated funds, when.

The Department of Education may retain up to one per cent of the amount appropriated for programs established pursuant to section 10-20a for purposes of administration and coordination, technical assistance, information dissemination and program evaluation.

(P.A. 94-116, S. 26, 28; P.A. 03-76, S. 4.)

History: P.A. 94-116 effective July 1, 1994; P.A. 03-76 made a technical change, effective June 3, 2003.



Section 10-21 - Vocational guidance.

Section 10-21 is repealed, effective July 1, 1996.

(1949 Rev., S. 1360; P.A. 78-218, S. 22; P.A. 96-244, S. 62, 63.)



Section 10-21a - Accredited courses offered by employers.

Any employer may, with the cooperation and approval of the board of education of the local or regional school district in which such employer’s business is located, offer accredited high school courses or, with the cooperation and approval of the State Board of Education, offer vocational training courses, such courses to be offered on the business premises for the benefit of any employee (1) who does not have and who wishes to obtain a high school diploma or (2) who wishes to improve his or her employment status, provided that no such course or any portion thereof shall be at the expense of the State Board of Education or any local or regional board of education.

(P.A. 75-412; P.A. 78-218, S. 23.)

History: P.A. 78-218 substituted “local” for “town” school district.



Section 10-21b - Programs offered jointly by boards of education and business firms; neighborhood assistance.

Local and regional boards of education are authorized to enter into agreements with business firms, as defined in section 12-631, to develop for implementation, programs to be conducted jointly by such local or regional boards of education and business firms which provide training and experience in the business activities of such business firms which, in the opinion of such local or regional board of education, would be of substantial educational benefit to the participating students. Such agreements shall be limited in duration to one school year, provided this provision shall not be construed to prohibit any such local or regional board or any such business firm from entering into subsequent one-year agreements. Nothing in this section shall be construed to prohibit one or more local or regional boards of education or one or more business firms from entering into any such valid agreement jointly. The State Board of Education shall collect information on exemplary programs and provide local and regional boards of education with such information on or before January 15, 1985, in order to encourage development and implementation of such programs. Not later than July 1, 1984, the Department of Education shall notify local and regional boards of education and municipalities of the program established pursuant to this section and the requirements for eligibility under chapter 228a.

(P.A. 84-448, S. 1, 5.)



Section 10-21c - Donation of teaching services by private sector specialists; neighborhood assistance.

(a) Any local or regional board of education that has a demonstrated shortage of certified teachers in those fields designated by the State Board of Education or that elects to expand the academic offerings to students in the areas identified by the Labor Commissioner and the Office of Workforce Competitiveness pursuant to the provisions of section 4-124w may solicit and accept qualified private sector specialists, not necessarily certified to teach, whose services to teach in shortage areas have been donated by business firms, as defined in section 12-631. Private sector specialists who donate their services may be permitted to offer instruction in existing or specially designed curricula, provided no private sector specialist shall be permitted to work more than one-half of the maximum classroom hours of a full-time certified teacher, and provided further no private sector specialist teaching in an area identified by the Labor Commissioner and the Office of Workforce Competitiveness pursuant to section 4-124w shall have sole responsibility for a classroom. No certified teacher may be terminated, transferred or reassigned due to the utilization of any private sector specialist. Local or regional boards of education shall annually review the need for private sector specialists and shall not renew or place a private sector specialist if certified teachers are available.

(b) No employer-employee relationship shall be deemed to exist between any local or regional board of education and a private sector specialist whose services are donated pursuant to this section. No local or regional board of education shall expend any funds for compensation or benefits in lieu of compensation when accepting the donation of services from a private sector specialist.

(c) The provisions of section 10-235 shall apply to any private sector specialist who donates services pursuant to the provisions of this section.

(P.A. 84-448, S. 2, 5; P.A. 03-66, S. 1; P.A. 13-247, S. 183.)

History: P.A. 03-66 amended Subsec. (a) to make a technical change, to add provision allowing local and regional boards of education to expand academic offerings in identified workforce shortage areas by permitting boards to hire qualified private sector specialists to teach in such shortage areas, and to eliminate provision re notice by Department of Education, effective July 1, 2003; P.A. 13-247 amended Subsec. (a) to delete reference to Sec. 10a-163, effective July 1, 2013.



Section 10-21d and 10-21e - School-Business Forum; membership; procedures. School-Business Forum; responsibilities; termination.

Sections 10-21d and 10-21e are repealed, effective July 1, 1998.

(P.A. 90-201, S. 1, 2, 7 (c), 11; 90-252, S. 9, 10; P.A. 91-256, S. 43, 69; P.A. 92-126, S. 16, 48; P.A. 93-353, S. 2, 3, 52; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-21f - Career ladder programs.

Section 10-21f is repealed, effective July 1, 2011.

(P.A. 01-170, S. 2; P.A. 11-48, S. 303.)



Section 10-21g - “Generation Next” pilot program.

The Department of Education shall establish, within available appropriations, a “Generation Next” pilot program to provide industry-based job shadowing and internship experiences to high school students and externship experiences to teachers in the public schools, including the technical high schools. The Commissioner of Education, for purposes of the program, may award grants to local and regional boards of education, technical high schools or state-wide or local business associations, in partnership with such boards of education or schools, for demonstration projects. Boards of education, technical high schools or business associations seeking to participate in the pilot program shall apply to the department at such time and in such form as the commissioner prescribes. The commissioner shall select a diverse group of participants based on the population, geographic location and economic characteristics of the school district or school. Local and regional boards of education, technical high schools or business associations awarded grants under the program shall use grant funds for developing and implementing a coordinated high school level teacher externship and student job shadowing and internship program with science or mathematics or with technology intensive businesses in the state.

(P.A. 06-83, S. 18; P.A. 12-116, S. 87.)

History: P.A. 06-83 effective July 1, 2006; pursuant to P.A. 12-116, “regional vocational-technical schools” and “vocational-technical schools” were changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-21h - Preliteracy course for bachelor’s degree program with concentration in early childhood education.

Not later than July 1, 2013, the Department of Education, in consultation with the Board of Regents for Higher Education, shall design and approve a preliteracy course to be included in a bachelor’s degree program with a concentration in early childhood education, as described in subdivision (2) of subsection (b) of section 10-16p, from an institution of higher education accredited by the Board of Governors of Higher Education. Such course shall be practice-based and specific to the developmentally appropriate instruction of preliteracy and language skills for teachers of early childhood education.

(P.A. 12-116, S. 95.)

History: P.A. 12-116 effective July 1, 2012.



Section 10-22 and 10-23 - Instruction in music. Instruction on highway safety.

Sections 10-22 and 10-23 are repealed.

(1949 Rev., S. 1361, 1362; 1963, P.A. 301; P.A. 78-218, S. 24; P.A. 79-128, S. 35, 36.)



Section 10-24a - (Formerly Sec. 14-157). State grants for motor vehicle operation and highway safety course.

Section 10-24a is repealed.

(1957, P.A. 599, S. 2; 1959, P.A. 379, S. 2; 672, S. 2; February, 1965, P.A. 361, S. 2; 1967, P.A. 765, S. 2; P.A. 75-479, S. 24, 25; 75-567, S. 76, 80.)



Section 10-24b - Fee when course offered outside regular school hours.

Any board of education under whose authority a course of study of motor vehicle operation is offered may, if such course is offered at hours other than those in the regular school day, charge as a fee for such course an amount not to exceed the per pupil cost of maintaining said course.

(1959, P.A. 672, S. 3; P.A. 75-479, S. 22, 25.)

History: P.A. 75-479 allowed charge for course which does not exceed per pupil cost rather than “the difference between the per pupil grant received under the provisions of Sec. 10-24a” (now repealed) and the per pupil cost.



Section 10-24c - Grants for motor vehicle operation and highway safety courses in private secondary schools.

Section 10-24c is repealed.

(1967, P.A. 668; 1971, P.A. 47; 456, S. 3; P.A. 75-479, S. 24, 25; 75-567, S. 76, 80.)



Section 10-24e - Regulations concerning content of safe driving course.

Section 10-24e is repealed, effective July 1, 1996.

(P.A. 89-242, S. 2, 7; P.A. 96-244, S. 62, 63.)



Section 10-25 - Secondary education for veterans.

Section 10-25 is repealed, effective July 1, 1996.

(1949 Rev., S. 1364; 1957, P.A. 163, S. 18; P.A. 96-244, S. 62, 63.)



Section 10-26 - Education grant to child of deceased or disabled veteran or missing in action member of armed forces.

Section 10-26 is repealed.

(1949 Rev., S. 1365; 1955, S. 883d; 1957, P.A. 163, S. 19; 1959, P.A. 411, S. 5; February, 1965, P.A. 157, S. 1; 1967, P.A. 168, S. 1; 1969, P.A. 378, S. 1; 1972, S.A. 53, S. 10; P.A. 73-509, S. 1, 2; P.A. 77-530, S. 10, 11; 77-573, S. 24, 30.)



Section 10-27 - International studies, exchange programs. Advisory committee.

(a) It shall be the policy of the state to encourage its students, teachers, administrators and educational policy makers to participate in international studies, international exchange programs and other activities that advance cultural awareness and promote mutual understanding and respect for the citizens of other countries.

(b) The Commissioner of Education shall establish an international education advisory committee to explore international opportunities for learning, exchange programs and the availability of curriculum materials for students, teachers, administrators and educational policy makers. The advisory committee shall:

(1) Investigate and compile information concerning international education programs and opportunities. The committee shall make recommendations to the commissioner on the expansion of international education programs and opportunities and shall consider ways to encourage participation in such programs. The committee shall advise the Department of Education and the joint standing committee of the General Assembly having cognizance of matters relating to education on international program opportunities and the availability of federal or nonprofit agency funding for such programs. The department shall provide information on international education opportunities to local and regional boards of education;

(2) Develop guidelines and standards to aid local and regional boards of education in the establishment of programs of international studies. Such guidelines and standards shall describe the essential components of a quality educational program incorporating international education concepts. The committee shall submit such guidelines and standards to the State Board of Education for review and approval;

(3) Develop criteria for what constitutes a sister school partnership program between a public school of this state and a foreign school. Such criteria shall provide a process for recognition of such partnership. The committee shall submit such criteria to the State Board of Education for review and approval; and

(4) Advise the State Board of Education on possible incentives to encourage the formation of partnerships that meet criteria established in accordance with the provisions of subdivision (3) of this subsection. Such incentives may include, but need not be limited to, cooperation between sister partnership schools in teacher certification, student assessment programs and recognition of student course credit, participation in summer programs and in other areas where the state could recognize the value of the sister school partnership relationships with minimal cost.

(c) State agencies, including the educational institutions, may exchange a limited number of professional personnel and students with institutions of other states and other countries and may pay the salaries of such personnel and may assign scholarships and grants-in-aid to the exchangees. The authorized exchange of personnel and students need not be parallel and simultaneous or specific with regard to the assignment of persons between institutions. If a vacancy exists on the staff of any state agency, including the educational institutions, because a leave of absence without pay has been granted, such agency may engage the services of professional personnel of other countries, and may pay such personnel so engaged from the funds which otherwise would have been paid to such staff members on leave of absence without pay.

(1949 Rev., S. 1366; 1949, 1955, S. 884d; P.A. 01-173, S. 8, 67; P.A. 03-76, S. 40; P.A. 04-153, S. 2; 04-257, S. 9.)

History: P.A. 01-173 designated existing provisions as Subsec. (c) and added Subsec. (a) re state policy and Subsec. (b) re advisory committee, effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (c), effective June 3, 2003; P.A. 04-153 amended Subsec. (b) by designating existing provisions re duties of advisory committee as Subdiv. (1) and adding Subdiv. (2) re guidelines and standards, Subdiv. (3) re sister school partnership program and Subdiv. (4) re incentives for formation of partnerships, effective July 1, 2004; P.A. 04-257 made a technical change in Subsec. (c), effective June 14, 2004.



Section 10-27a - International education programs, recognition of schools and partnership programs.

(a) The State Board of Education may recognize a school that meets the standards for international education programs developed by the international education advisory committee, in accordance with the provisions of subsection (b) of section 10-27. Any such school may announce and declare such recognition status.

(b) The State Board of Education may recognize sister school partnership programs between public schools of this state and foreign schools that meet criteria as established in accordance with the provisions of subsection (b) of section 10-27. Within available appropriations, participation in such partnership shall allow the foreign school access to state programs of professional development and technical assistance programs under the same terms and conditions as for public schools of this state.

(P.A. 04-153, S. 1.)

History: P.A. 04-153 effective July 1, 2004.



Section 10-28a - Advice and assistance to school library media centers.

The State Board of Education shall give to communities advice and assistance in the organization, establishment and administration of school library media centers, shall extend to school library media centers, and to the media specialist and teachers of any public school, aid in selecting and organizing library media center collections and in management of library media services and may, for the purposes of this section, visit and evaluate library media centers organized under the provisions of section 10-221, and make recommendations for their improvement. Said board is authorized to purchase and organize books and other educational media to be loaned to such school library media centers, associations and individuals as the board may select.

(February, 1965, P.A. 490, S. 4; P.A. 80-32, S. 1, 3.)

History: P.A. 80-32 substituted “library media centers” for “libraries” and “media specialist” for “librarian” and made other minor language changes to reflect increased scope of school libraries.



Section 10-28b - School volunteers; information and assistance about; state-wide coordinator; state plan.

The Department of Education shall (1) provide information and technical assistance to local and regional boards of education regarding the involvement of volunteers and other partners, including parents and representatives from business and the community, in public school programs and activities, (2) designate an employee of the department as state-wide school volunteer coordinator, and (3) not later than January 15, 1991, in consultation with the Connecticut Association of Partners in Education, Inc., develop a state plan to encourage, enhance and support the involvement of school volunteers and other partners in education and submit such plan to the joint standing committee of the General Assembly having cognizance of matters relating to education. The provisions of this section shall be carried out within the limits of available appropriations.

(P.A. 90-324, S. 3, 13; P.A. 95-259, S. 3, 32; P.A. 03-76, S. 5.)

History: P.A. 95-259 added language concerning other partners, effective July 6, 1995; P.A. 03-76 made technical changes, effective June 3, 2003.



Section 10-29 - Library service center in Middlesex County.

Section 10-29 is repealed.

(1955, S. 886d; February, 1965, P.A. 490, S. 10.)



Section 10-29a - Certain days, weeks and months to be proclaimed by Governor. Distribution and number of proclamations.

(a)(1) Martin Luther King Day. The Governor shall proclaim the fifteenth day of January of each year prior to 1986, and commencing on the twentieth day of January in 1986, the first Monday occurring on or after January fifteenth of each year, to be Martin Luther King Day, and the last school day before such day shall be suitably observed in the public schools of the state as a day honoring Martin Luther King for his selfless devotion to the advancement of equality and the preservation of human rights.

(2) Pan American Day. The Governor shall proclaim April fourteenth of each year to be Pan American Day, which day shall be suitably observed in the public schools of the state as a day honoring the Latin American republics, and shall otherwise be suitably observed by such public exercises in the State Capitol and elsewhere as the Governor designates. If such schools are not in session on such day, Pan American Day shall be observed in the schools on the school day next succeeding or on a succeeding day designated by each local or regional board of education.

(3) Arbor Day. The last Friday of April in each year shall be observed in Connecticut as Arbor Day. The Governor shall annually designate this day with suitable proclamation or letter urging that on Arbor Day schools, civic organizations, governmental departments and all citizens and groups give serious thought to, and mark by appropriate exercises of a public nature, the value of trees and forests, the ornamentation of our streets, highways and parks with trees; and the economic benefits to be derived from well-cultivated orchards and forests.

(4) Loyalty Day. The Governor shall proclaim May first in each year to be Loyalty Day, which day shall be set aside as a special day for the reaffirmation of loyalty to the United States of America and for the recognition of the heritage of American freedom; and the flag of the United States shall be displayed on all state buildings on said day. Said day shall be suitably observed in the public schools of the state.

(5) Senior Citizens Day. The Governor shall proclaim the first Sunday in May in each year as Senior Citizens Day, in honor of the elderly citizens of the state and in recognition of their continued contribution to the state and the enrichment of the lives of all its citizens.

(6) Flag Day. The Governor shall, annually, designate by official proclamation or letter the fourteenth day of June as Flag Day and suitable exercises, having reference to the adoption of the national flag, shall be held in the public schools on the day so designated or, if that day is not a school day, on the school day preceding, or on any such other day as the local or regional board of education prescribes. On Flag Day suitable instruction in the method of displaying the flag and in the respect due the flag shall be given, based upon the flag code as adopted and revised by the National Flag Conference.

(7) School Safety Patrol Day. The Governor shall proclaim the second Monday in September of each year to be School Safety Patrol Day, which shall be suitably observed in the public schools of the state with a program on highway safety to call attention to the fine work of school safety patrols.

(8) Nathan Hale Day. The Governor shall proclaim September twenty-second of each year to be Nathan Hale Day, which day shall be suitably observed in the public schools of the state as a day honoring Nathan Hale for his selfless patriotism.

(9) Indian Day. The Governor shall proclaim the last Friday in September in each year to be Indian Day, which day shall be suitably observed in the public schools of the state as a day of commemoration of American Indians and their contribution to American life and civilization.

(10) Puerto Rico Day. The Governor shall proclaim the fourth Sunday in September in each year as Puerto Rico Day to honor the contribution to the welfare of the state made by persons of Puerto Rican ancestry, which day shall be suitably observed by such public exercises in the State Capitol and elsewhere as the Governor designates. Puerto Rico Day shall be suitably observed in the public schools of the state on the school day next succeeding the fourth Sunday in September or on such succeeding day as may be designated by the local or regional board of education.

(11) Leif Erikson Day. The Governor shall proclaim a day within the first nine days of October of each year to be Leif Erikson Day, which day shall be suitably observed in all the public schools of the state as a day of commemoration of the Scandinavian peoples and their culture and the great contribution they have made to this country in the past and are now making, and also as a tribute to the gallant explorations of the Vikings.

(12) Fire Prevention Day. The Governor shall, also, by proclamation or letter, annually designate a day, on or about October ninth, to be known as Fire Prevention Day, which day shall be observed in the schools and in such other way as is indicated in such proclamation or letter.

(13) Columbus Day. The Governor shall proclaim the second Monday in October of each year to be Columbus Day. Suitable exercises shall be held in the public schools, having reference to the historical events connected therewith and in commemoration of the Italian people, their culture and the great contribution they have made to this country, such exercises to be held during the week within which Columbus Day occurs or on such other day as the local or regional board of education prescribes.

(14) Veterans’ Day. The Governor shall annually issue a proclamation or letter calling for the observance of the eleventh day of November as Veterans’ Day, in recognition of the service and sacrifice of the sons and daughters of Connecticut who served in the naval and military service of the United States in time of war. Suitable exercises shall be held in the public schools, having reference to the historical events connected therewith, such exercises to be held during the week within which Veterans’ Day occurs or on any such other day as the local or regional board of education prescribes.

(15) St. Patrick’s Day. The Governor shall proclaim March seventeenth of each year to be St. Patrick’s Day to honor the Irish people, their culture and the contribution they have made to this state and country, which day shall be suitably observed by such public exercises in the State Capitol and elsewhere as the Governor designates.

(16) German-American Day. The Governor shall proclaim October sixth of each year to be German-American Day to honor Americans of German ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(17) Friends Day. The Governor shall proclaim the fourth Sunday in April of each year to be Friends Day in honor of the enduring value of friendship and in recognition of the fundamental need, common to each member of our society, for a friend.

(18) Lithuanian Day. The Governor shall proclaim a date certain in each year as Lithuanian Day to honor the contribution to the welfare of the state made by persons of Lithuanian ancestry and to commemorate the culture of the Lithuanian people.

(19) Powered Flight Day. The Governor shall proclaim a date certain in each year as Powered Flight Day to honor the first powered flight by Gustave Whitehead and to commemorate the Connecticut aviation and aerospace industry.

(20) Ukrainian-American Day. The Governor shall proclaim August twenty-fourth of each year to be Ukrainian-American Day to honor Americans of Ukrainian ancestry, their culture and the contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(21) Retired Teachers Day. The Governor shall proclaim the third Wednesday in February in each year as Retired Teachers Day in honor of the retired teachers of the state and in recognition of their contributions.

(22) End of World War II Day. The Governor shall proclaim August fourteenth of each year as the day to commemorate the end of World War II. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(23) Honor Our Heroes and Remembrance Day. The Governor shall proclaim September eleventh of each year as Honor Our Heroes and Remembrance Day, in memory of those who lost their lives or suffered injuries in the terrorist attacks on September 11, 2001, and in honor of the service, sacrifice and contributions of the firefighters, police officers and other personnel who responded to such attacks. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(24) Workers’ Memorial Day. The Governor shall proclaim April twenty-eighth of each year to be Workers’ Memorial Day to commemorate and to honor workers who have died on the job in the state. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(25) Disability Awareness Day. The Governor shall proclaim July twenty-sixth of each year to be Disability Awareness Day to heighten public awareness of the needs of persons with disabilities. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(26) Volunteer Firefighter and Volunteer Emergency Medical Services Personnel Day. The Governor shall proclaim the first Saturday in August of each year to be Volunteer Firefighter and Volunteer Emergency Medical Services Personnel Day in recognition of the service, sacrifice and contributions of such volunteers to the public health and safety. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(27) Women’s Independence Day. The Governor shall proclaim August twenty-sixth of each year to be Women’s Independence Day to commemorate the ratification of the Nineteenth Amendment to the Constitution of the United States granting women the right to vote. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(28) Destroyer Escort Day. The Governor shall proclaim the third Saturday in June of each year as Destroyer Escort Day to commemorate and honor the service of destroyer escort ships in World War II, the Korean War and the Vietnam War and the sailors who served on them. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(29) Iwo Jima Day. The Governor shall proclaim February twenty-third of each year to be Iwo Jima Day to commemorate the raising of the American flag over the battlefield at Iwo Jima. Suitable exercises may be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(30) Korean Armistice Day. The Governor shall proclaim July twenty-seventh of each year to be Korean Armistice Day to commemorate the signing of the armistice ending the Korean hostilities. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(31) Prudence Crandall Day. The Governor shall proclaim September third of each year to be Prudence Crandall Day in honor of her birthday. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(32) Polish-American Day. The Governor shall proclaim May third of each year to be Polish-American Day to honor Americans of Polish ancestry, their culture and the contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(33) Green Up Day. The Governor shall proclaim the last Saturday in April of each year to be Green Up Day to encourage citizens to clean up their communities, to plant trees and flowers and to otherwise enhance the physical beauty of the state’s communities and countryside. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(34) Romanian-American Day. The Governor shall proclaim December first of each year to be Romanian-American Day to honor Americans of Romanian ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(35) Republic of China on Taiwan-American Day. The Governor shall proclaim October tenth of each year to be Republic of China on Taiwan-American Day to honor Americans of Chinese-Taiwanese ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(36) Austrian-American Day. The Governor shall proclaim May fifteenth of each year to be Austrian-American Day to honor Americans of Austrian ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(37) Greek-American Day. The Governor shall proclaim March twenty-fifth of each year, the day that Greeks celebrate as Greek Independence Day, to be Greek-American Day to honor Americans of Greek ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(38) Hungarian Freedom Fighters Day. The Governor shall proclaim October twenty-third of each year to be Hungarian Freedom Fighters Day to honor the bravery of the Hungarian freedom fighters during the Hungarian Revolution of 1956. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(39) National Children’s Day. The Governor shall proclaim the second Sunday in October of each year to be National Children’s Day. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(40) Youth to Work Day. The Governor shall proclaim the second Wednesday of February of each year to be Youth to Work Day to allow an adult to bring a youth to work for the purpose of exposing such youth to the workplace. Suitable programs shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(41) Christa Corrigan McAuliffe Day. The Governor shall proclaim May twenty-fourth of each year to be Christa Corrigan McAuliffe Day to commemorate her valor and to honor the commitment and dedication of teachers throughout the United States. Suitable exercises may be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(42) Gulf War Veterans Day. The Governor shall proclaim February twenty-eighth of each year to be Gulf War Veterans Day, in recognition of the service and sacrifice of the sons and daughters of Connecticut who served in the military service of the United States in the Persian Gulf War. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(43) Long Island Sound Day. The Governor shall proclaim the Friday before Memorial Day of each year to be Long Island Sound Day to encourage citizens to acknowledge and celebrate the economic, recreational and environmental values of the Sound. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(44) A Week to Remember Persons who are Disabled or Shut-in. The Governor shall proclaim the third week in May of each year to be “A Week to Remember Persons who are Disabled or Shut-in”. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the week.

(45) Firefighter and Emergency Medical Services Personnel Week. The Governor shall proclaim the first week in August of each year to be Firefighter and Emergency Medical Services Personnel Week in recognition of the service, sacrifice and contributions of such personnel to the public health and safety. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the week.

(46) Family Day. The Governor shall proclaim the second Sunday in September of each year to be Family Day. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(47) Connecticut Aviation Pioneer Day. The Governor shall proclaim May twenty-fifth of each year to be Connecticut Aviation Pioneer Day to commemorate and to honor Igor I. Sikorsky. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(48) Juneteenth Independence Day. The Governor shall proclaim the Saturday that is closest to June nineteenth of each year to be Juneteenth Independence Day in recognition of the formal emancipation of enslaved African-Americans pursuant to General Order No. 3 of June 19, 1865, in Galveston, Texas. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(49) Corsair Day. The Governor shall proclaim May twenty-ninth of each year to be Corsair Day, to commemorate the first flight of the F4U Corsair and to honor the achievement of Connecticut workers at United Aircraft, Pratt and Whitney, Hamilton Standard and the Vought-Sikorsky companies in the production of the F4U Corsair, the only major combat aircraft of World War II that was the product of a single state. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(50) Frederick Law Olmsted Day. The Governor shall proclaim April twenty-sixth of each year to be Frederick Law Olmsted Day to honor his legacy as the founder of American landscape architecture. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(51) Lung Cancer Awareness Month. The Governor shall proclaim the month of November to be Lung Cancer Awareness Month to heighten public awareness of the fact that lung cancer is the leading cause of cancer death of both men and women in the United States. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(52) Woman-Owned Business Month. The Governor shall proclaim the month of May to be Woman-Owned Business Month to honor the contribution that women-owned businesses make to our state. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(53) Arnold-Chiari Malformation Awareness Month. The Governor shall proclaim the month of September to be Arnold-Chiari Malformation Awareness Month to heighten public awareness of Arnold-Chiari Malformation’s attendant presentations and treatments. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(54) Missing Persons Day. The Governor shall proclaim August twenty-third of each year to be Missing Persons Day to raise awareness of the plight of the families of state citizens who have been reported as missing. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(55) Fibromyalgia Awareness Day. The Governor shall proclaim May twelfth of each year to be Fibromyalgia Awareness Day to heighten public awareness of the associated presentation and available treatments for fibromyalgia disorder. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(56) Fragile X Awareness Day. The Governor shall proclaim September thirteenth of each year to be Fragile X Awareness Day to heighten public awareness of Fragile X’s attendant presentations and treatments. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(57) Self Injury Awareness Day. The Governor shall proclaim March first of each year to be Self Injury Awareness Day to increase awareness of the issues surrounding self injury. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(58) Mitochondrial Disease Awareness Week. The Governor shall proclaim the third week in September of each year to be Mitochondrial Disease Awareness Week to raise awareness of Mitochondrial Disease. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the week.

(59) Thomas Paine Day. The Governor shall proclaim the twenty-ninth day of January of each year to be Thomas Paine Day to honor Thomas Paine, the author and theorist, for his instrumental role in the cause of independence leading to the American Revolution. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(60) Canada Appreciation Day. The Governor shall proclaim July first, Canada Day, of each year to be Canada Appreciation Day to honor the close ties of geography, culture and economy between our two countries. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(61) Welcome Home Vietnam Veterans Day. The Governor shall proclaim March thirtieth of each year to be Welcome Home Vietnam Veterans Day, to commemorate and honor the return home of the members of the armed forces who served in Vietnam. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(62) Irish-American Month. The Governor shall proclaim the month of March of each year to be Irish-American Month to honor Americans of Irish ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(63) Italian-American Month. The Governor shall proclaim the month of October of each year to be Italian-American Month to honor Americans of Italian ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(64) Native-American Month. The Governor shall proclaim the month of November of each year to be Native American Month to honor Americans of Native American ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the month.

(65) French Canadian-American Day. The Governor shall proclaim June twenty-fourth of each year to be French Canadian-American Day to honor Americans of French Canadian ancestry, their culture and the great contribution they have made to this country. Suitable exercises shall be held in the State Capitol and elsewhere as the Governor designates for the observance of the day.

(b) Distribution and number of proclamations. The number of the Governor’s proclamations for the initial observance of a day under any subdivision of subsection (a) of this section that are printed, handled and mailed shall be limited to the following: (1) One copy of each proclamation issued by the Governor shall be distributed (A) to each municipality, (B) to each school in each municipality, (C) to each public and private institution of higher education and (D) to each public library. (2) One copy of those proclamations declaring a day of fasting and prayer, Independence Day, and Thanksgiving Day shall be distributed to each church and synagogue in the state. The Governor may issue either not more than one proclamation or not more than one letter to each such entity to proclaim the subsequent observance of each such day.

(P.A. 78-218, S. 26; P.A. 83-11; P.A. 84-56, S. 1; 84-546, S. 21, 173; P.A. 85-219; 85-229; P.A. 87-53, S. 1; P.A. 89-15, S. 1; 89-20, S. 1, 2; 89-118, S. 3; P.A. 90-180; P.A. 91-44; 91-130, S. 1, 2; P.A. 93-117, S. 1, 2; 93-281, S. 1; P.A. 94-75, S. 2, 3; 94-88; P.A. 95-25, S. 1, 2; 95-67; P.A. 96-45; 96-84, S. 1, 2; 96-155, S. 1; 96-244, S. 50, 63; P.A. 97-75; 97-77; 97-146, S. 1, 2; 97-288, S. 5, 6; P.A. 02-126, S. 8; P.A. 03-29, S. 1; 03-79, S. 1; P.A. 05-49, S. 2; 05-179, S. 1; P.A. 06-77, S. 1; June Sp. Sess. P.A. 07-4, S. 67; P.A. 09-224, S. 1, 4; P.A. 10-40, S. 1; P.A. 13-210, S. 3, 7.)

History: P.A. 83-11 required the governor to proclaim March 17 of each year St. Patrick’s Day to pay honor to the Irish people; P.A. 84-56 amended Subsec. (a) to reflect date for observance of Martin Luther King Day under federal law and added provisions re German-American Day and Friends Day as Subsecs. (p) and (q), relettering former Subsec. (p) as (r); P.A. 84-546 made technical grammatical changes in Subsec. (c); P.A. 85-219 inserted new Subsec. (r) re Lithuanian Day and P.A. 85-229 inserted new Subsec. (s) re Powered Flight Day, relettering former Subsec. (r) accordingly; P.A. 87-53 added new Subsec. (t) re proclamation of Ukrainian-American Day and relettered Subsec. (t) as Subsec. (u); P.A. 89-15 added new Subsec. re proclamation of Retired Teachers Day; P.A. 89-20 inserted new Subsec. requiring governor to proclaim August fourteenth as day to commemorate end of World War II; P.A. 89-118 inserted new Subsec. re proclamation of 911 Day, relettering Subsecs. as necessary; P.A. 90-180 inserted a new Subsec. (x) re proclamation of Workers’ Memorial Day and relettered former Subsec. (x) as Subsec. (y); P.A. 91-44 inserted new Subsec. re proclamation of Disability Awareness Day and relettered former Subsec. (y) accordingly; P.A. 91-130 inserted new Subsecs. re proclamation of Volunteer Firefighter and Volunteer Emergency Medical Services Personnel Day, and re Women’s Independence Day, and relettered former Subsec. (y) accordingly; P.A. 93-117 inserted new Subsec. (bb) re proclamation of Destroyer Escort Day, relettered former Subsec. (bb) accordingly and authorized governor to issue letters to proclaim observance of any day under this section after initial observance of the day, effective June 14, 1993; P.A. 93-281 inserted new Subsec. (cc) re proclamation of Iwo Jima Day, necessitating the relettering of newly created (cc) as (dd); P.A. 94-75 inserted new Subsec. (dd) re proclamation of Korean Armistice Day and relettered former Subsec. (dd) accordingly, effective July 1, 1994; P.A. 94-88 amended Subsec. (t) by changing date of Ukrainian-American Day from January twenty-second to August twenty-fourth, added new Subsec. (ee) re Prudence Crandall Day and relettered former Subsec. (dd) as (ff); P.A. 95-25 designated Subsecs. (a) to (ee), inclusive, as Subdivs. (1) to (31), inclusive, of Subsec. (a) and added Subdiv. (32) re proclamation of Polish-American Day and designated Subsec. (ff) as Subsec. (b), effective July 1, 1995; P.A. 95-67 added new Subdiv. (33) re Green Up Day; P.A. 96-45 added new Subdiv. in Subsec. (a), codified by the Revisors as (39), re National Children’s Day; P.A. 96-84 added Subdivs. (34) to (38), inclusive, in Subsec. (a) re Romanian-American Day, Republic of China on Taiwan-American Day, Austrian-American Day, Greek-American Day and Hungarian Freedom Fighters Day, effective May 8, 1996; P.A. 96-155 added new Subdiv. in Subsec. (a), codified by the Revisors as (40), re Youth to Work Day; P.A. 96-244 added new Subdiv. in Subsec. (a), codified by the Revisors as (41), re Christa Corrigan McAuliffe Day, effective June 6, 1996; P.A. 97-75 added Subsec. (a)(42) re Gulf War Veterans Day; P.A. 97-77 added Subsec. (a)(43) re Long Island Sound Day; P.A. 97-146 added new Subdivs. (44) and (45) in Subsec. (a) re A Week to Remember Persons who are Disabled or Shut-in and Firefighter and Emergency Medical Services Personnel Week, effective June 13, 1997; P.A. 97-288 added new Subsec. (a)(46) re Family Day, effective July 1, 1997; P.A. 02-126 amended Subsec. (a)(23) by proclaiming September eleventh of each year as Remembrance Day in lieu of 911 Day, effective July 1, 2002; P.A. 03-29 added Subsec. (a)(47) re Connecticut Aviation Pioneer Day, effective April 25, 2003; P.A. 03-79 added Subsec. (a)(48) re Juneteenth Independence Day, effective June 3, 2003; P.A. 05-49 added Subsec. (a)(49) re Corsair Day, effective May 9, 2005; P.A. 05-179 added Subsec. (a)(50) re Frederick Law Olmsted Day; P.A. 06-77 added Subsec. (a)(51) re Lung Cancer Awareness Month (Revisor’s note: Although when it was enacted Subdiv. (51) included the catchline “Lung Cancer Awareness Month”, the Revisors have treated that catchline as though they had added it editorially and it will therefore be printed in boldface type for consistency with the other subdivision catchlines in this section); June Sp. Sess. P.A. 07-4 added Subsec. (a)(52) re Woman-Owned Business Month, effective June 29, 2007; P.A. 09-224 amended Subsec. (a)(23) to redesignate September eleventh of each year as “Honor Our Heroes and Remembrance Day” and added Subsec. (a)(53) re Arnold-Chiari Malformation Awareness Month, Subsec. (a)(54) re Missing Persons Day, Subsec. (a)(55) re Fibromyalgia Awareness Day, Subsec. (a)(56) re Fragile X Awareness Day, Subsec. (a)(57) re Self Injury Awareness Day, Subsec. (a)(58) re Mitochondrial Disease Awareness Week, Subsec. (a)(59) re Thomas Paine Day and Subsec. (a)(60) re Canada Appreciation Day, effective July 8, 2009; P.A. 10-40 added Subsec. (a)(61) re Welcome Home Vietnam Veterans Day, effective May 18, 2010; P.A. 13-210 amended Subsec. (a) by replacing reference to the Wright Brothers with reference to Gustave Whitehead in Subdiv. (19), adding Subdiv. (62) re Irish-American Month, adding Subdiv. (63) re Italian-American Month, adding Subdiv. (64) re Native American Month and adding Subdiv. (65) re French Canadian-American Day, effective June 25, 2013.



Section 10-29b - Martin Luther King, Jr. Holiday Commission.

(a) There is established a Martin Luther King, Jr. Holiday Commission, consisting of nineteen members. The initial appointees shall include all members of the Martin Luther King, Jr. Commission established by Executive Order No. Fifteen of Governor William A. O’Neill. The terms of the initial appointees shall expire on February 28, 1991. On or before March 1, 1991, the Governor shall appoint members of the commission as follows: Ten members shall serve for terms of four years from said March first and one member shall serve for a term of two years from said March first. On or before March 1, 1991, eight members shall be appointed for terms of two years from said March first, two of whom shall be appointed by the president pro tempore of the Senate, two by the minority leader of the Senate, two by the speaker of the House of Representatives and two by the minority leader of the House of Representatives. Thereafter all members shall serve for terms of four years from March first in the year of their appointment. The Governor shall designate one of the members appointed by him to be chairperson of the commission, and the commission shall elect one member to be vice-chairperson. Any person absent from (1) three consecutive meetings of the commission or (2) fifty per cent of such meetings during any calendar year shall be deemed to have resigned from the commission, effective immediately. Vacancies on the commission shall be filled by the appointing authority. Members of the commission shall serve without compensation but shall, within the limits of available funds, be reimbursed for expenses necessarily incurred in the performance of their duties. The commission shall meet as often as deemed necessary by the chairperson or a majority of the commission.

(b) The commission shall: (1) Ensure that the commemoration of the birthday of Dr. Martin Luther King, Jr. in the state is meaningful and reflective of the spirit with which he lived and the struggles for which he died, (2) maintain a clearinghouse of programs and activities relating to the observance and promotion of such birthday in the state, (3) cooperate with the Martin Luther King, Jr. Federal Holiday Commission, community organizations and municipalities in the state, (4) develop and implement programs and activities for the state as it deems appropriate and (5) not later than September first, annually, submit to the Governor a report on its findings, conclusions, proposals and recommendations for the observance of such birthday in the following January.

(c) The commission may use such funds as may be available from federal, state or other sources and may enter into contracts to carry out the purposes of this section.

(d) The Commission on Human Rights and Opportunities shall serve as secretariat and consultant to the commission.

(P.A. 89-258, S. 1, 2.)



Section 10-29c - Certain days, weeks and months to be designated for celebration of ethnic, cultural or heritage groups.

The Commissioner of Economic and Community Development may, in his or her discretion, designate a day, week or month for the celebration of any ethnic, cultural or heritage group upon the application of such ethnic, cultural or heritage group for such designation.

(P.A. 13-210, S. 4.)

History: P.A. 13-210 effective June 25, 2013.



Section 10-30 and 10-30a - Certain days to be proclaimed by Governor; distribution and number of proclamations. Proclamation of Hat Day prohibited.

Sections 10-30 and 10-30a are repealed.

(1949 Rev., S. 1368; 1949, S. 888d, 889d; 1955, S. 890d; 1957, P.A. 168, S. 1; 1963, P.A. 80; February, 1965, P.A. 13, S. 1; 1967, P.A. 208, S. 1; 1969, P.A. 11, S. 2; 151; 204; 1971, P.A. 84; 118, S. 1; P.A. 73-3, S. 2; 73-9; 73-406; 73-648, S. 2; P.A. 74-18; P.A. 76-267, S. 2; P.A. 77-320, S. 1–3; P.A. 78-218, S. 211; P.A. 83-76, S. 1, 2.)



Section 10-31 and 10-32 - Establishment and maintenance. Duties of town board of education.

Sections 10-31 and 10-32 are repealed.

(1949 Rev., S. 1369, 1370; 1957, P.A. 13, S. 60; 1963, P.A. 302; February, 1965, P.A. 111, S. 1.)



Section 10-33 - Tuition in towns in which no high school is maintained.

Any local board of education which does not maintain a high school shall designate a high school approved by the State Board of Education as the school which any child may attend who has completed an elementary school course, and such board of education shall pay the tuition of such child residing with a parent or guardian in such school district and attending such high school.

(1949 Rev., S. 1371; P.A. 78-218, S. 27.)

History: P.A. 78-218 substituted “local” school board for “town” and “town school board” references and made other minor language changes.



Section 10-34 - Approval by state board of incorporated or endowed high school or academy.

The State Board of Education may examine any incorporated or endowed high school or academy in this state and, if it appears that such school or academy meets the requirements of the State Board of Education for the approval of public high schools, said board may approve such school or academy under the provisions of this part, and any town in which a high school is not maintained shall pay the whole of the tuition fees of pupils attending such school or academy, except if it is a school under ecclesiastical control.

(1949 Rev., S. 1372.)

Cited. 2 CA 551; judgment reversed, see 199 C. 231.



Section 10-35 - Notice of discontinuance of high school service to nonresidents. Cooperative arrangements and school building projects for school accommodations.

(a) A board of education which is providing educational facilities for nonresident high school students and which desires to discontinue furnishing such service to nonresident students shall notify the board of education of the school district wherein such pupils reside that such facilities will not be so furnished, such notice to be given not less than one year prior to the time when such facilities will cease to be so furnished, provided the board of education not maintaining a high school may enter into an agreement with another board of education to provide such facilities for a period not exceeding ten years, in which event the time agreed upon shall not be changed except by agreement between the parties.

(b) Notwithstanding the provisions of subsection (a) of this section, boards of education which enter into a cooperative arrangement pursuant to section 10-158a for the purpose of a school building project for school accommodations for students residing within the school districts that are members of such cooperative arrangement, may enter into agreements to provide such school accommodations for a period of not less than twenty years.

(1951, 1953, S. 892d; P.A. 78-218, S. 28; P.A. 97-247, S. 8, 27.)

History: P.A. 78-218 made technical changes to simplify language; P.A. 97-247 designated existing provisions as Subsec. (a) and added Subsec. (b) re cooperative arrangements, effective July 1, 1997.



Section 10-36 - Agreements with Gilbert School and Woodstock Academy.

Section 10-36 is repealed, effective July 1, 1996.

(1955, S. 891d; P.A. 78-218, S. 29; P.A. 86-294, S. 2, 3; P.A. 96-244, S. 62, 63.)



Section 10-37 and 10-38 - Transportation within the town. Joint high schools.

Sections 10-37 and 10-38 are repealed.

(1949 Rev., S. 1373, 1374; 1959, P.A. 77; 1969, P.A. 603, S. 2.)



Section 10-38a - Maintenance of postsecondary schools.

Section 10-38a is repealed except that any institution operating under the provisions of said section prior to April 1, 1965, may continue to operate in accordance with the provisions of said section.

(1959, P.A. 232, S. 1; 1963, P.A. 583; February, 1965, P.A. 330, S. 25.)



Section 10-38j - Recommendations for expansion of higher educational opportunities.

Section 10-38j is repealed.

(1969, P.A. 812, S. 6; P.A. 77-573, S. 27, 30.)



Section 10-39 - Temporary regional school study committee.

(a) Two or more towns may establish a regional school district in accordance with the provisions of this part.

(b) Two or more local or regional school districts may, by vote of their legislative bodies, join in the establishment of a temporary regional school study committee, hereafter referred to as the committee, to study the advisability of establishing a regional school district, and report to the respective towns in accordance with section 10-43. In performing its duties, such committee may employ an architect to assist in estimating the cost of providing school facilities, an appraiser to establish the value of assets of each participating school district and such other professional consultants or personnel as may be needed, provided the committee shall not incur obligations which exceed the moneys received pursuant to section 10-42. The committee shall continue until dissolved pursuant to section 10-43 but no longer than two years from the date of its organization unless the legislative bodies of the participating towns vote to extend the life of the committee for a period not to exceed two years.

(c) Two or more boards of education may conduct a preliminary study of the advisability of establishing a regional school district, and if their findings are affirmative, such boards of education, except as provided below, shall submit a written report to the chief executive officer in each town served by such boards. Within thirty days of the receipt of the report, such officer shall call a meeting of the legislative body of the town which shall consider the report and vote on the question of establishing a temporary regional school study committee pursuant to subsection (b) of this section. In the case of a regional board of education, such board shall call a meeting of the regional school district for such purposes.

(d) A regional school district may participate as a region in any study undertaken pursuant to subsection (b) or (c) of this section. In the case of a preliminary study, the regional board of education shall submit the written report to a regional school district meeting called to consider the report and vote on the question of joining in the establishment of a temporary regional school study committee pursuant to subsection (b) of this section. A regional school district may vote to appoint five members to a temporary regional school study committee at a regional school district meeting. Two of such members shall be members of the regional board of education. The towns which are members of such regional school district shall be “participating” towns for the purposes of notice, reports and referenda under sections 10-41 to 10-43, inclusive, and section 10-45. If a new regional school district is established by the referenda, the board of education of the regional school district which participated in the study shall be deemed a town board of education for purposes of section 10-46a.

(1951, 1953, 1955, S. 895d; 1969, P.A. 698, S. 1; P.A. 78-218, S. 30; P.A. 85-44, S. 1, 2; P.A. 91-303, S. 13, 22; P.A. 97-247, S. 9, 27.)

History: 1969 act made former provisions Subsec. (b), added Subsec. (a) re formation of regional school districts, included in Subsec. (b) provisions concerning employment of appraisers and other professional consultants and term of existence of committee and added Subsecs. (c) to (e) re preliminary studies; P.A. 78-218 substituted “local” for “town” school districts and deleted Subsec. (e); P.A. 85-44 amended Subsec. (a) to delete minimum and maximum enrollment standards requirement; P.A. 91-303 in Subsec. (d) deleted requirement that the study be for the purpose of establishing a regional school district which may provide for the proposed district all programs under the general supervision and control of the state board of education; P.A. 97-247 amended Subsec. (a) to remove provisions re regulations, effective July 1, 1997.



Section 10-40 - Appointment of committee members.

The legislative body of each town joining in the establishment of such a committee shall appoint to such committee five members at least two of whom shall be members of the board of education of such town. The town clerk of each town shall immediately give notice of the appointments made to the Commissioner of Education. Within thirty days of receipt of the last of such notices, the commissioner shall appoint a consultant to such committee. The consultant shall call the first meeting of the study committee within ten days after such appointment.

(1951, 1953, 1955, S. 895d; 1963, P.A. 387, S. 1; February, 1965, P.A. 411, S. 1; 1969, P.A. 698, S. 2; P.A. 78-218, S. 31; P.A. 96-244, S. 2, 63.)

History: 1963 act added requirement that state board of education provide consultant; 1965 act changed number of representatives from each town from four to five and required at least two to be members of town board of education; 1969 act deleted provisions concerning town meeting procedure for member selection and made legislative body of town responsible for selection, required town clerk to notify state board of appointment, required that consultant be appointed within 30 days of notification and required that consultant call first committee meeting within 10 days of appointment; P.A. 78-218 made technical changes; P.A. 96-244 substituted “Commissioner” for “State Board” of Education, effective July 1, 1996.



Section 10-41 - Officers and records of committee.

The committee, at its first meeting, shall elect from among its number a chairperson, a secretary, a treasurer who shall be bonded, and such other officers as the committee determines to be necessary. Meetings of the committee shall be held at the call of the chairperson or at such times as the committee determines. A majority of the committee shall constitute a quorum. The treasurer shall receive all funds and moneys of the committee, pay out the same upon the order of the committee within the limits of such receipts and keep detailed accounts thereof. The secretary of the committee shall keep minutes of the meetings and file copies thereof with the town clerk of each participating town.

(1951, 1953, 1955, S. 896d; 1969, P.A. 698, S. 3; P.A. 78-218, S. 32.)

History: 1969 act replaced oblique reference to first meeting in former provisions with “at its first meeting”, deleted requirement for 24-hour notice of meetings and required that minutes be filed with clerk; P.A. 78-218 substituted “chairperson” for “chairman”.



Section 10-42 - Expenses of committee.

The committee may receive and disburse for the purposes of the study moneys from any source, including bequests, gifts or contributions, made by any individual, corporation or association. Each participating town shall pay a share of the expenses of the committee in an amount which is in the same proportion to the total expenses as the number of pupils in average daily membership of such town as defined in section 10-261 for the school year next prior to that in which the committee is established bears to the total number of such pupils in participating towns. The expenses of the committee in the initial two-year period shall not exceed ten dollars times the total number of pupils used in the above computation. An affirmative vote by the legislative body to join a temporary regional school study committee shall obligate the town or regional school district to pay its share of the expenses of the committee. The treasurer of the district shall pay to the committee upon demand of its treasurer any portion of such share. Subject to the approval of the State Board of Education, for the purpose of computing any state grant for school building purposes under chapter 173, any part of such moneys paid to an architect for professional services shall be applied to the total cost of any school building which may be constructed. An affirmative vote by the legislative body to extend the life of the committee pursuant to section 10-39 shall obligate the town or regional school district to pay its share of the additional expenses. The total expenses of the committee for each additional year shall not exceed one-half the limit set for the initial two-year period. Any unencumbered balance remaining in the treasury of the committee at the time such committee is dissolved shall be returned by the treasurer to the participating districts in the same proportion as their respective shares were paid to finance the expenses of the committee.

(1951, 1955, S. 897d; 1969, P.A. 698, S. 4; P.A. 79-128, S. 31, 36; P.A. 95-259, S. 4, 32.)

History: 1969 act simplified the wording of the section, obligated towns voting to join temporary study committee to pay their share of expenses and additional expenses resulting from extension of committee’s term of operation and limited total expenses for each additional year to one-half of limit set for initial two-year term; P.A. 79-128 replaced “number of pupils used to compute the grant to such town pursuant to section 10-262” with “number of pupils in average daily membership of such town as defined in section 10-261”; P.A. 95-259 increased the limit on expenses of the committee from $5 to $10 times total number of pupils, effective July 6, 1995.



Section 10-43 - Reports to towns. Dissolution of committee.

(a) The committee shall, at least semiannually, make progress reports to the participating towns and the State Board of Education in such manner as the committee deems suitable. Upon completion of its study, the committee shall present a written report of its findings and recommendations to the State Board of Education and the town clerk of each participating town. If the committee finds that establishment of the proposed regional school district is inadvisable, its report shall include such findings and an explanation of the reasons for its conclusions. If the findings of the committee support the feasibility and desirability of establishing a regional school district, its report shall contain (1) the findings of the committee with respect to the advisability of establishing a regional school district, (2) the towns to be included, (3) the grade levels for which educational programs are to be provided, (4) detailed educational and budget plans for at least a five-year period including projections of enrollments, staff needs and deployment and a description of all programs and supportive services planned for the proposed regional school district, (5) the facilities recommended, (6) estimates of the cost of land and facilities, (7) a recommendation concerning the capital contribution of each participating town based on appraisals or a negotiated valuation of existing land and facilities owned and used by each town for public elementary and secondary education which the committee recommends be acquired for use by the proposed regional school district, together with a plan for the transfer of such land and facilities, (8) a recommendation concerning the size of the board of education to serve the proposed regional school district and the representation of each town thereon, and (9) such other matters as the committee deems pertinent. The capital contribution of each participating town shall be in the same proportion to the total purchase price or negotiated value of the property transferred as the number of pupils in average daily membership of such town as defined in section 10-261 for the school year preceding that in which the plan is approved by the State Board of Education bears to the total number of such pupils in the participating towns.

(b) If the committee finds: (1) Establishment of the proposed regional school district is inadvisable, the State Board of Education shall, within thirty days of receipt of such report, send to the committee and the town clerk of each participating town a statement of its agreement or disagreement with the committee report and the reasons therefor. The town clerk shall make available copies of the report and the statement and publish notice thereof in a newspaper having general circulation in the town. Within thirty days after receipt of the statement of the State Board of Education, the committee shall present the report and statement to the legislative body of each participating town at a public meeting called for the purpose of acting thereon. The committee is dissolved upon presentation of its report to all participating towns; (2) establishment of a regional school district is advisable, the State Board of Education shall, within thirty days of the receipt of such report, determine whether the report contains the information described in subsection (a) of this section and shall, accordingly, accept or reject the recommendations of the committee. (A) If the recommendations are rejected, the State Board of Education shall advise the committee in writing of the reason for rejection. The committee may revise its recommendations and resubmit its report within thirty days of receipt of notice of the rejection and shall, in such case, file a copy of the amended report with the town clerk of each participating town. If the committee does not submit an amended plan or if the committee submits an amended plan which is rejected by the State Board of Education, the proposed regional school district shall not be established and the procedure in subdivision (1) of this subsection shall apply. (B) If the committee report is accepted, the State Board of Education shall certify to the town clerk in each of the participating towns that the committee recommendations have been approved and send a copy of such certification to the committee. The town clerk shall make available copies of the certified report and publish notice of the certification and availability of copies in a newspaper having general circulation in the town. Within thirty days after receipt of its copy of the certification, the committee shall hold a public meeting in each participating town to present the certified report. All participating towns shall hold a referendum on the same day in accordance with section 10-45. Upon completion of such referenda as may be held thereunder, the committee is dissolved.

(1951, 1955, S. 898d; 1963, P.A. 387, S. 2; February, 1965, P.A. 411, S. 2; 1969, P.A. 698, S. 5; P.A. 79-128, S. 32, 36; P.A. 96-244, S. 3, 63; P.A. 97-247, S. 10, 27.)

History: 1963 act provided for report to state board of education; 1965 act included statement of contents of reports and provided that committee be dissolved upon state board’s action concerning referendum or after negative committee report rather than “when its work is completed”; 1969 act divided section into subsections, required semiannual progress reports rather than reports at committee’s discretion, required written report to state board and town clerk rather than to townspeople, required negative report to include reasons for conclusions and required positive report to include elements provided previously plus statement of grade levels included, recommendations re size of school board and recommendations concerning capital contributions of participating towns, added Subsec. (b) concerning actions taken after report and deleted previous provisions concerning dissolution of committee; P.A. 79-128 substituted “pupils in average daily membership of such town as defined in section 10-261” for “pupils used to compute the grant to such town pursuant to section 10-262” in Subsec. (a); P.A. 96-244, in Subsec. (a), added alternative of use of the “negotiated valuation” of existing land and facilities and the alternative of use of the “negotiated value” of the property transferred, effective July 1, 1996; P.A. 97-247 added requirement for the report to contain detailed educational and budget plans for at least a five-year period and made technical changes, effective July 1, 1997.

Subsec. (a):

Study committee’s report failed to meet statutory requirement that capital contribution of each town be based upon appraised value of land and facilities which each would contribute. 180 C. 464. Cited. 187 C. 187; 195 C. 24.



Section 10-44 - Disposition of committee records.

Upon the dissolution of the committee after a referendum establishing a regional school district, the persons who served as secretary and treasurer of the committee shall transfer the original official records of the committee to the secretary of the regional board of education. Upon dissolution of the committee without the establishment of a regional school district, such persons shall transfer such records to the State Board of Education.

(1951, 1953, 1955, S. 899d; 1969, P.A. 698, S. 6.)

History: 1969 act deleted requirement that records be deposited with town clerks of municipalities involved when district not established and required that records be filed with secretary of regional board after referendum.



Section 10-45 - Referendum on establishment of regional districts or addition or withdrawal of grades.

(a) Upon receipt of a copy of the certificate of approval, the committee shall set the day on which referenda shall be held simultaneously in each of the participating towns to determine whether a regional school district shall be established as recommended. Such referenda shall be held between forty-five and ninety days from the date of such approval. In the case of a recommendation from a study committee or a regional board of education to add or withdraw grades from the regional school district pursuant to the provisions of subsection (a) of section 10-47b, such referenda shall be held between forty-five and ninety days from the date of such recommendation. The committee or regional board of education shall immediately notify the town clerk in each participating town of its decision. Upon receipt of such notice, the town clerk shall file the notice required by section 9-369a. The warning of such referenda shall be published, the vote taken and the results thereof canvassed and declared in the same manner as is provided for the election of officers of a town. The town clerk of each participating town shall certify the results of the referendum to the State Board of Education.

(b) The vote on the question shall be taken by a “yes” and “no” vote on the voting tabulator and the designation of the question on the voting tabulator ballot shall be “Shall a regional school district be established in accordance with the plan approved by the State Board of Education on .... (date)?” and the ballot used shall conform with the provisions of section 9-250. If the majority of the votes in each of the participating towns is affirmative, a regional school district composed of such towns is established and shall be numbered in accordance with the order of the incorporation of the districts.

(c) If the majority vote of one or more of such towns is negative, the committee or, in the case of a study committee’s or a regional board of education’s recommendation to add or withdraw grades from the regional school district pursuant to the provisions of subsection (a) of section 10-47b, the regional board of education shall determine the advisability of immediately submitting the question to referendum a second time. If the committee or regional board of education so recommends, the committee or board shall notify the town clerk in each participating town of its decision. Within thirty days after receipt of such notice, the legislative body of the town shall meet to act upon the committee or board recommendation. If the legislative body in each of the participating towns accepts the recommendation, a second referendum shall be held in each participating town in accordance with the provisions of this section. If the majority of votes cast in each town is affirmative, the regional school district is established and numbered accordingly or grades are added to or withdrawn from the regional school district, as applicable.

(1949 Rev., S. 1375; 1951, 1953, 1955, S. 900d; 1953, S. 919d; 1963, P.A. 387, S. 3; February, 1965, P.A. 411, S. 3; 1969, P.A. 698, S. 7; P.A. 86-170, S. 8, 13; P.A. 87-320, S. 4; P.A. 08-169, S. 24; P.A. 11-20, S. 1.)

History: 1963 act added provision requiring state board to approve or disapprove committee recommendations within 30 days and requiring publication of state board’s report in newspaper; 1965 act required committee to send report to state board within 10 days of its report to towns, replacing vague reference to the naming of towns where regional school should be located which contained no language requiring report to state board, and deleted provision for sending committee report and request for approval to state board after referendum; 1969 act virtually replaced previous provisions with new Subsecs. (a) to (c) concerning referendum vote and second vote if one or more towns has majority of negative votes; P.A. 86-170 required that ballot label designation be in form of question; P.A. 87-320 repealed clause prohibiting absentee voting in other than a special or regular election; P.A. 08-169 amended Subsecs. (a) and (c) to add provisions re study committee or board recommendation to add or withdraw grades, effective July 1, 2008; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, in Subsec. (b), effective May 24, 2011.

Cited. 20 CS 158.



Section 10-46 - Regional board of education.

(a) The affairs of the regional school district shall be administered by a regional board of education, which shall consist of not fewer than five members. Each member town shall elect at least one member. The committee report shall determine the number of members of such regional board and the representation of each town. The first members of such regional board of education shall be nominated and elected at a meeting of the legislative body of each town held within thirty days after the referendum creating the district. The regional board of education at its first meeting, called by the Commissioner of Education within ten days from the time the last member town to appoint members to the regional board has done so, shall organize and the members shall serve until their successors are elected and qualify. At such meeting, the board shall determine the term of office of each member according to the following principles: (1) The term of office of each successor shall be four years; (2) to establish a continuity of membership, a system of rotation shall be used; if the board has an even number of members, one-half of such number shall be elected every two years and if the board has an uneven number of members, no more than a bare majority or a bare minority shall be elected every two years, except when the unexpired portion of the term of a vacated office must be filled; (3) the same system of rotation shall be used for election of the representatives of each member town, if possible; (4) if necessary, it shall be determined by lot which of the initial members shall serve the short terms; (5) at the first election of members in accordance with subsection (b) or (c) of this section, no more than half the offices held by initial board members shall be filled; (6) the offices held by the remaining initial board members shall be filled at the second election held in accordance with subsection (b) or (c) of this section. Thereafter, members of the board shall be nominated and elected in their respective towns in accordance with subsection (b) or (c) of this section as determined by the legislative body of each town.

(b) (1) At least thirty days before the expiration of the term of office of any board member, a town meeting shall be held in accordance with chapter 90 to nominate and elect a successor. Any person who is an elector of such town may vote at such meeting. If a vacancy occurs in the office of any member of the regional board of education, the town affected, at a town meeting called within thirty days from the beginning of such vacancy, shall nominate and elect a successor to serve for the unexpired portion of the term in accordance with the above procedure. (2) Where members of the regional school board are to be elected at-large under a plan for reapportionment recommended under subdivision (2) of subsection (a) of section 10-63l, and approved under sections 10-63m and 10-63n, at least thirty days before the expiration of the term of office of any board member, a meeting of the voters of the entire regional school district shall be held to nominate and elect successors in accordance with subsection (e) of this section. Any person who is an elector of any member town may vote at such regional meeting. Vacancies shall be filled by a regional meeting called within thirty days from the beginning of such vacancy.

(c) Board members shall be nominated and elected in the same manner as town officers in accordance with the provisions of title 9 except that (1) section 9-167a and parts II and III of chapter 146 shall not apply, (2) the board members so elected shall take office in accordance with subsection (d) of this section and if members of the regional school board are elected at-large under a plan for reapportionment recommended under subdivision (2) of subsection (a) of section 10-63l, and approved under sections 10-63m and 10-63n, a caucus of the voters of the entire regional school district shall be held to nominate candidates for election to the board in accordance with subsection (e) of this section. At such caucus, any person who is an elector of any member town may vote. If a vacancy occurs in the office of any member of the regional board of education, the legislative body of the town affected shall elect a successor to serve until the next general election, at which time a successor shall be elected to serve any unexpired portion of such term, except that if members are elected at-large, such successor shall be nominated and elected at a meeting of the entire regional school district held as provided in subsection (b) of this section.

(d) All members of a regional board of education, except those members regularly elected in the month of May, shall take office on the first day of the month following their election. Those members of a regional board of education regularly elected in the month of May shall take office on the first day of July. Such board shall hold an organizational meeting in the month following the last election of members thereof held in the member towns in any calendar year at which time the board shall elect by ballot from its membership a chairperson, a secretary, a treasurer and any other officer deemed necessary and may annually thereafter elect such officers. In the case of a tie vote in the balloting for any officer, such tie shall be broke by lot. The treasurer shall give bond to the regional board of education in an amount determined by the members thereof. The cost of such bond shall be borne by the district.

(e) Each regional school district meeting and caucus held pursuant to subsection (b) and (c) of this section shall be conducted in accordance with standard parliamentary practice. A moderator shall be chosen to preside over such meeting or caucus. A majority of those present and eligible to vote at such meeting or caucus shall determine the manner in which any vote shall be taken. The moderator shall certify all results of such meeting or caucus to the secretary of the state who shall then officially notify each town within the regional school district of the result.

(1949 Rev., S. 1376; 1951, 1953, 1955, S. 901d; February, 1965, P.A. 470; 1967, P.A. 333, S. 1; 1969, P.A. 698, S. 8; 1971, P.A. 679, S. 1; P.A. 75-644, S. 11, 14; P.A. 77-614, S. 302, 610; P.A. 78-124, S. 1–4; 78-218, S. 33; P.A. 82-184, S. 1, 2.)

History: 1965 act allowed initial regional board to serve until each member town has held a regular election rather than “until the first meeting in July next succeeding”, deleted references to one and three-year terms of office, provided that not more than a bare majority of terms on odd-numbered board expire in any one year and made nomination and election the same as for town board of education members unless done in special town meeting by ordinance; 1967 act returned section to provisions existing before 1965 act except that provisions for two or four year terms were deleted as was provision for half of terms expiring in one year for even-numbered board memberships; 1969 act divided section into subsections, made size of board and representation of towns determined in final committee report rather than by joint vote of town boards comprising district, made secretary of state board responsible for calling first meeting rather than the chairman of the study committee, provided complex guidelines for determining terms of initial members and added Subsecs. (b) to (d) regarding election of members after first appointed members’ terms expire; 1971 act amended Subsec. (d) to provide for annual election of officers; P.A. 75-644 deleted provision limiting boards to not more than nine members; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-124 amended Subsecs. (b) and (c) to allow nominations and elections of members at-large and added Subsec. (e) re meetings and caucuses for nomination and election of members at-large; P.A. 78-218 substituted “chairperson” for “chairman” in Subsec. (d); P.A. 82-184 provided that board members regularly elected in May shall take office in July, rather than one month following their election where previously all members, regardless of election date, took office one month following the election.



Section 10-46a - Transfer of responsibility to regional board.

The regional board of education shall, after consultation with the local boards of education in the towns comprising the regional school district, determine the time and method by which the responsibility of conducting the educational program shall be transferred to the regional board of education, provided such transfer shall be completed within two years of the date of the organizational meeting of the regional board of education. When, in accordance with this section or section 10-47b, a regional board of education assumes the responsibility for administration of all programs which are provided in the member towns and are under the general supervision and control of the State Board of Education, the local boards of education are dissolved.

(1969, P.A. 698, S. 9; P.A. 78-218, S. 34.)

History: P.A. 78-218 substituted “local” for “town” boards of education.



Section 10-47 - Powers of regional board. Meetings.

Regional boards of education shall have all the powers and duties conferred upon boards of education by the general statutes not inconsistent with the provisions of this part. Such boards may purchase, lease or rent property for school purposes and, as part of the purchase price may assume and agree to pay any bonds or other capital indebtedness issued by a town for any land and buildings so purchased; shall perform all acts required to implement the plan of the committee for the transfer of property from the participating towns to the regional school district and may build, add to or equip schools for the benefit of the towns comprising the district. Such boards may receive gifts of real and personal property for the purposes of the regional school districts. The regional school district annual meeting shall be the district meeting at which the annual budget is first presented for adoption and shall be held the first Monday or the first Tuesday in May. The boards may convene special district meetings when they deem it necessary. District meetings shall be warned and conducted in the same manner as are town meetings. For such purposes, the chairperson of the board shall have the duties of the board of selectmen and the secretary shall have the duties of the town clerk.

(1949 Rev., S. 1377; 1951, 1953, 1955, S. 902d; November, 1955, S. N117; 1963, P.A. 444, S. 1; 1967, P.A. 113, S. 1; 1969, P.A. 698, S. 10; P.A. 73-539; P.A. 78-218, S. 35.)

History: 1963 act provided for discontinuing grades and clarified referendum vote needed to effect a change; 1967 act allowed board to accept gifts of real and personal property for purposes of the district; 1969 act simplified wording of provisions, added requirement that board perform all acts necessary in transfer of property from towns to regional district, deleted provisions concerning school bus purchases and inclusion of discontinuance of grades by referendum, and added provisions concerning annual and special district meetings; P.A. 73-539 allowed annual meeting to be held on first Tuesday as well as first Monday in May; P.A. 78-218 substituted “chairperson” for “chairman”.

See Sec. 10-220c re school boards’ authorization of vehicle operators to transport children over private roads.

See Sec. 10-241a re school boards’ power to take land by eminent domain.



Section 10-47a - Withdrawal of grades.

Section 10-47a is repealed.

(1963, P.A. 444, S. 2; 1969, P.A. 698, S. 27.)



Section 10-47b - Addition or withdrawal of grades.

(a) Except as provided in subsection (b) of this section, any regional school district which does not include all elementary and secondary grades may add or withdraw grades in accordance with the provisions of subdivision (1) or, if applicable, subdivision (2) of this subsection.

(1) Any regional board of education in a school district which does not include all elementary and secondary school grades may recommend a study of the advisability of the addition to or withdrawal of grades from the regional school district or, upon the request of two or more of the town boards of education of the member towns, shall recommend such a study to the chairmen of the town boards of education and chairmen of the boards of finance or other such fiscal authorities in each town affected. Within thirty days of receipt of such recommendation, such chairmen shall each appoint one of the members of their boards and the chairman of the regional board of education shall appoint one member of the regional board from each member town to a study committee. The Commissioner of Education shall appoint a consultant to the study committee. The study committee shall proceed in the same manner as the temporary regional school study committee except that the expenses of the committee shall be borne by the regional school district and shall not exceed three dollars times the number of pupils in average daily membership of such town and regional school districts as defined in section 10-261 and the committee shall submit its report to the participating towns no later than one year from the date of its organizational meeting. If the committee recommends a plan for addition to or withdrawal of grades from the regional school district and the referenda held in the manner provided in section 10-45 result in an affirmative vote in the regional school district as a whole, the participating towns shall implement the plan.

(2) Any regional board of education in a school district which does not include all elementary and secondary school grades and has a total of three member towns, each with a population between three thousand and seven thousand five hundred persons pursuant to subdivision (27) of section 10-262f and a combined population for such towns of at least ten thousand persons, but fewer than twenty thousand persons may recommend and develop a plan for the addition to or withdrawal of grades from the regional school district or, upon the request of two or more of the town boards of education of the member towns, may make such recommendation and develop such a plan. If the regional board of education recommends a plan for addition to or withdrawal of grades from the regional school district, referenda shall be held in the manner provided in section 10-45. If such referenda results in an affirmative vote in the regional school district as a whole, the participating towns shall implement the plan.

(b) The procedures in subsection (a) of this section shall not be used to dissolve a regional school district, but may be used to empower the regional school district to administer all programs which are provided in the member towns and are under the general supervision and control of the State Board of Education. In such case, if the vote in each member town affirms the expansion, the town boards of education in such member towns shall be dissolved in accordance with section 10-46a. If the vote is not affirmative in all the member towns, but is affirmative in a majority of such towns, the towns voting in favor of such expansion may initiate a study of the feasibility of establishing a regional school district to administer all programs which are provided in such towns and are under the general supervision and control of the State Board of Education. Such study shall be initiated and conducted pursuant to sections 10-39 through 10-45. In such case, the study may be made forthwith without using the procedures for withdrawal of a town or dissolution of a regional school district provided in sections 10-63a through 10-63c. If a second regional school district is so established by referenda, the first regional school district shall be dissolved. The State Board of Education shall make the relevant determinations required by section 10-63c for such dissolution of an existing regional school district. The assets apportioned to the member towns of the new regional school district may be transferred directly to said district. If secondary schools are among the assets so transferred to the new regional district, said district shall accept applications from the remaining school districts for admission of secondary students for a tuition based on per pupil cost for a period of at least three years after the dissolution. The State Board of Education may withhold from the next grant paid pursuant to section 10-262i to the town or regional school districts so established an amount equal to the proportionate share to be borne by each such district of the cost of the services rendered by said state board during the dissolution of the regional school district.

(1969, P.A. 698, S. 11; 1971, P.A. 679, S. 2; P.A. 77-614, S. 302, 610; P.A. 79-128, S. 33, 36; P.A. 89-124, S. 9, 13; P.A. 08-169, S. 23.)

History: 1971 act amended Subsec. (b) to add provisions concerning establishment of regional district by towns voting affirmatively in referendum on expansion when affirmative vote is not unanimous; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 79-128 substituted “pupils in average daily membership ... as defined in section 10-261” for “pupils used to compute the grants ... pursuant to section 10-262” in Subsec. (a) and substituted Sec. “10-262c” for Sec. “10-262” in Subsec. (b); P.A. 89-124 in Subsec. (b) substituted reference to Sec. 10-262i for reference to Sec. 10-262c which was repealed by Sec. 8 of public act 88-358; P.A. 08-169 amended Subsec. (a) to add language re districts that do not include all grades, designate existing provisions as Subdiv. (1) and add Subdiv. (2) re alternate procedure to add or withdraw grades, effective July 1, 2008.



Section 10-47c - Amendment of plan.

With the exception of the terms which pertain to the capital contribution of member towns, the transfer of property to the regional school district, the grades included, the size of the board of education and the representation of each town on the board and the towns to be served by the regional school district, the terms of the plan approved through referenda pursuant to section 10-45 may be amended as follows: If a regional board of education finds it advisable to amend the plan or if the legislative body of a town served by the regional board of education requests amendment of such plan, the regional board of education shall prepare a report on the proposed amendment, including the question to be presented, file a copy with the Commissioner of Education and the clerk of each member town and make copies of such report available to the public at a district meeting called to present the plan. After such public hearing, the board shall set the date for referenda which shall be held simultaneously in each member town between the hours of six a.m. and eight p.m. At least thirty days before the date of the referenda, the regional board of education shall notify the town clerk in each member town to call the referendum on the specified date to vote on the specified question. The warning of such referenda shall be published, the vote taken and the results thereof canvassed and declared in the same manner as is provided for the election of officers of a town. The town clerk of each town shall certify the vote of the town to the regional board of education and the Commissioner of Education. If the majority vote in each town of the district is in favor of the proposed amendment to the plan, such amendment shall take effect immediately.

(1969, P.A. 698, S. 12; P.A. 78-218, S. 36; P.A. 88-360, S. 4, 63; P.A. 90-156, S. 9; P.A. 91-303, S. 14, 22; P.A. 96-244, S. 5, 63.)

History: P.A. 78-218 made technical change; P.A. 88-360 provided that the town clerk certify the vote of the town to the state board of education; P.A. 90-156 repealed provision prohibiting absentee voting in “other than a special or regular election”; P.A. 91-303 added the exception for the size of the board of education and the representation of each town on the board; P.A. 96-244 substituted “Commissioner” for “State Board” of Education, effective July 1, 1996.



Section 10-48 and 10-49 - Relocation of site. Site in town outside district.

Sections 10-48 and 10-49 are repealed.

(1953, S. 903d, 904d; 1969, P.A. 698, S. 27.)



Section 10-49a - Site in town outside district.

Any school district may acquire real property upon which to build a school in a town not within such school district, provided such town approves such acquisition by referendum. Those eligible to vote at town meetings under section 7-6 shall be eligible to vote on such question. Any school district proposing to acquire such property shall so notify the town clerk of the town in which such property is located, and such town shall hold a referendum within sixty days after receipt of such notice. The school district giving such notice shall bear the cost of such referendum.

(1969, P.A. 698, S. 25.)



Section 10-50 - Admission of adjacent town to district.

Section 10-50 is repealed.

(1949 Rev., S. 1375; 1951, 1953, 1955, S. 905d; 1953, S. 919d; February, 1965, P.A. 411, S. 4; 1969, P.A. 698, S. 27.)



Section 10-51 - Fiscal year. Budget. Payments by member towns; adjustments to payments. Investment of funds. Temporary borrowing. Reserve funds.

(a) The fiscal year of a regional school district shall be July first to June thirtieth. Except as otherwise provided in this subsection, not less than two weeks before the annual meeting held pursuant to section 10-47, the board shall hold a public district meeting to present a proposed budget for the next fiscal year. Any person may recommend the inclusion or deletion of expenditures at such time. After the public hearing, the board shall prepare an annual budget for the next fiscal year, make available on request copies thereof and deliver a reasonable number to the town clerk of each of the towns in the district at least five days before the annual meeting. At the annual meeting on the first Monday in May, the board shall present a budget which includes a statement of (1) estimated receipts and expenditures for the next fiscal year, (2) estimated receipts and expenditures for the current fiscal year, (3) estimated surplus or deficit in operating funds at the end of the current fiscal year, (4) bonded or other debt, (5) estimated per pupil expenditure for the current and for the next fiscal year, and (6) such other information as is necessary in the opinion of the board. Persons present and eligible to vote under section 7-6 may accept or reject the proposed budget except as provided below. No person who is eligible to vote in more than one town in the regional school district is eligible to cast more than one vote on any issue considered at a regional school district meeting or referendum held pursuant to this section. Any person who violates this section by fraudulently casting more than one vote or ballot per issue shall be fined not more than three thousand five hundred dollars and shall be imprisoned not more than two years and shall be disenfranchised. The regional board of education may, in the call to the meeting, designate that the vote on the motion to adopt the budget shall be by paper ballots at the district meeting held on the budget or by a “yes” or “no” vote on the voting tabulators in each of the member towns on the day following the district meeting. If submitted to a vote by voting tabulator, questions may be included on the ballot for persons voting “no” to indicate whether the budget is too high or too low, provided the vote on such questions shall be for advisory purposes only and not binding upon the board. Two hundred or more persons qualified to vote in any regional district meeting called to adopt a budget may petition the regional board, in writing, at least three days prior to such meeting, requesting that any item or items on the call of such meeting be submitted to the persons qualified to vote in the meeting for a vote by paper ballot or on the voting tabulators in each of the member towns on the day following the district meeting and in accordance with the appropriate procedures provided in section 7-7. If a majority of such persons voting reject the budget, the board shall, within four weeks thereafter and upon notice of not less than one week, call a district meeting to consider the same or an amended budget. Such meetings shall be convened at such intervals until a budget is approved. If the budget is not approved before the beginning of a fiscal year, the disbursing officer for each member town, or the designee of such officer, shall make necessary expenditures to such district in amounts equal to the total of the town’s appropriation to the district for the previous year and the town’s proportionate share in any increment in debt service over the previous fiscal year, pursuant to section 7-405 until the budget is approved. The town shall receive credit for such expenditures once the budget is approved for the fiscal year. After the budget is approved, the board shall estimate the share of the net expenses to be paid by each member town in accordance with subsection (b) of this section and notify the treasurer thereof. With respect to adoption of a budget for the period from the organization of the board to the beginning of the first full fiscal year, the board may use the above procedure at any time within such period. If the board needs to submit a supplementary budget, the general procedure specified in this section shall be used.

(b) For the purposes of this section, “net expenses” means estimated expenditures, including estimated capital expenditures, less estimated receipts as presented in a regional school district budget. On the date or dates fixed by the board, each town in the district shall pay a share of the cost of capital outlay, including costs for school building projects under chapter 173, and current expenditures necessary for the operation of the district. The board shall determine the amount to be paid by each member town. Such amount shall bear the same ratio to the net expenses of the district as the number of pupils resident in such town in average daily membership in the regional school district during the preceding school year bears to the total number of such pupils in all the member towns, provided that the board may recalculate such amount based on the number of pupils in average daily membership in the regional school district for the current school year and may adjust each member town’s payment to the regional school district for the following fiscal year by the difference between the last such payment and the recalculated amount. Until the regional school district has been in operation for one year, such amounts shall be based on the average daily membership of pupils in like grades from each of such towns at any school at which children were in attendance at the expense of such towns during the preceding school year.

(c) The board shall deposit or invest temporarily any funds which are not needed immediately for the operation of the school district as permitted in section 7-400 or 7-402. Any income derived from such deposits or investments shall be used at least semiannually to reduce the net expenses. The board shall use any budget appropriation which has not been expended by the end of the fiscal year to reduce the net expenses of the district for the following fiscal year. The board may borrow funds temporarily and issue notes or other obligations, and pay interest thereon, in anticipation of payments to be made to it by a member town or the state, for the operation of its schools. Such notes or obligations shall be authorized by resolution of the board, and shall be general obligations of the regional school district and its member towns. The date, maturity, interest rate, form, manner of sale and other terms of such notes or other obligations shall be determined by the board or any officer or body to whom the board delegates authority to make such determinations. Such notes may be renewed from time to time, provided all such notes shall mature and be payable no later than the end of the fiscal year during which such member town or state payments are payable.

(d) (1) Prior to June 7, 2006, upon the recommendation and the approval of a majority of members on the board, a regional board of education may create a reserve fund to finance a specific capital improvement or the acquisition of any specific piece of equipment. Such fund shall thereafter be termed “reserve fund for specific capital improvements or equipment purchases”. No annual appropriation to such fund shall exceed one per cent of the annual district budget. Appropriations to such fund shall be included in the share of net expenses to be paid by each member town until the fund established pursuant to this subdivision is discontinued. The board shall annually submit a complete and detailed report of the condition of such fund to the member towns. Such fund may be discontinued, after recommendation by the board and approval by the board, and any amounts held in the fund shall be transferred to the general fund of the district.

(2) On and after June 7, 2006, a regional board of education, by a majority vote of its members, may create a reserve fund for capital and nonrecurring expenditures. Such fund shall thereafter be termed “reserve fund for capital and nonrecurring expenditures”. The aggregate amount of annual and supplemental appropriations by a district to such fund shall not exceed one per cent of the annual district budget for such fiscal year. Annual appropriations to such fund shall be included in the share of net expenses to be paid by each member town. Supplemental appropriations to such fund may be made from estimated fiscal year end surplus in operating funds. Interest and investment earnings received with respect to amounts held in the fund shall be credited to such fund. The board shall annually submit a complete and detailed report of the condition of such fund to the member towns. Upon the recommendation and approval by the regional board of education, any part or the whole of such fund may be used for capital and nonrecurring expenditures, but such use shall be restricted to the funding of all or part of the planning, construction, reconstruction or acquisition of any specific capital improvement or the acquisition of any specific item of equipment. Upon the approval of any such expenditure an appropriation shall be set up, plainly designated for the project or acquisition for which it has been authorized, and such unexpended appropriation may be continued until such project or acquisition is completed. Any unexpended portion of such appropriation remaining after such completion shall revert to said fund. If any authorized appropriation is set up pursuant to the provisions of this subsection and through unforeseen circumstances the completion of the project or acquisition for which such appropriation has been designated is impossible to attain the board, by a majority vote of its members, may terminate such appropriation which then shall no longer be in effect. Such fund may be discontinued, after the recommendation and approval by the regional board of education, and any amounts held in the fund shall be transferred to the general fund of the district.

(1949 Rev., S. 1378; 1951, 1953, S. 906d; 1969, P.A. 698, S. 13; 1971, P.A. 679, S. 3, 4; P.A. 81-188; P.A. 83-82, S. 1, 2; 83-309, S. 1, 2; P.A. 84-255, S. 6, 21; 84-476, S. 1, 2; P.A. 92-262, S. 7, 42; P.A. 93-158, S. 5, 11; P.A. 94-245, S. 20, 46; P.A. 95-282, S. 5, 11; P.A. 96-244, S. 38, 63; P.A. 01-173, S. 9, 67; P.A. 04-117, S. 3; P.A. 06-192, S. 4; P.A. 11-20, S. 1; P.A. 13-258, S. 10.)

History: 1969 act added Subsec. (a) concerning budget adoption procedure, defined “net expenses” in Subsec. (b) and incorporated former provisions in Subsec. (b) in newly simplified wording and added Subsec. (c) concerning investment of funds and use of proceeds to reduce net expenses; 1971 act expanded voting provisions in Subsec. (a) to include provisions concerning fraudulent voting and voting by machine and amended Subsec. (c) to permit temporary borrowing by board; P.A. 81-188 added proviso in Subsec. (b) re recalculation of town’s payment; P.A. 83-82 and 83-309 amended Subsec. (a) allowing all regional school districts to designate in the call to the meeting that vote on motion to adopt budget shall be by paper ballot or vote on machines where previously only districts comprised of four or more towns could do so; P.A. 84-255 amended Subsec. (a) clarifying that the vote on the motion to adopt the budget shall be by paper ballots at the district meeting held on the budget or by a “yes” or “no” vote on the voting machines in each of the member towns on the day following the district meeting; P.A. 84-476 added new Subsec. (d) re creation of a reserve fund to finance a specific capital improvement or the acquisition of any specific piece of equipment; P.A. 92-262 amended Subsec. (a) to add the provisions concerning a vote by voting machine; P.A. 93-158 amended Subsec. (c) by authorizing board to issue and pay interest on notes and other obligations and adding provision specifying that notes or obligations issued in anticipation of payment shall be obligations of the district and its members, effective June 23, 1993; P.A. 94-245 amended Subsec. (a) to change the time frame for the board to call a district meeting if a budget is rejected from “two” to “four” weeks, effective June 2, 1994; P.A. 95-282 made technical changes in Subsec. (c), effective July 6, 1995, provided “any designation of a depository of public funds of the state or any municipality or regional school district, and any prescription of the method of supervision of the investment and reinvestment of trust funds of a municipality, made in accordance with the applicable provisions of sections 4-33, 7-401, 7-402, 7-403, subsection (c) of section 10-52 or subsection (d) of section 10-56 in effect on or before July 6, 1995, shall remain in effect until rescinded or otherwise modified in accordance with the provisions of public act 95-282” (Revisor’s note: The reference to “section 10-52” appears to be a clerical error since Subsec. (c) of Sec. 10-51 was amended by Sec. 5 of P.A. 95-282); P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section; P.A. 01-173 amended Subsec. (b) to redefine “net expenses” to include estimated capital expenditures, and to include costs for school building projects in capital outlay, effective July 1, 2001; P.A. 04-117 amended Subsec. (a) to make a technical change and to authorize necessary expenditures by the disbursing officer for each member town of a regional school district if the budget is not approved before the beginning of a fiscal year, effective July 1, 2004; P.A. 06-192 amended Subsec. (d) by designating existing language as Subdiv. (1) and amending same by allowing for termination of existing reserve fund and by adding new Subdiv. (2) re reserve fund for capital and nonrecurring expenditures, effective June 7, 2006; pursuant to P.A. 11-20, “machine” and “machines” were changed editorially by the Revisors to “tabulator” and “tabulators”, respectively, in Subsec. (a), effective May 24, 2011; P.A. 13-258 amended Subsec. (a) to change fine for fraudulently casting more than one vote or ballot per issue from not less than $300 or more than $500 to not more than $3,500, and imprisonment for same from not less than one year or more than two years to not more than two years.



Section 10-51a - Petition to determine deficiency in town payment.

If any town which is a member of a regional school district fails to include in its annual town budget appropriations for any year the amount necessary for payment of its proportionate share of the annual budget of such regional school district, as required by section 10-51 or section 5 of number 405 of the special acts of 1959, ten or more taxable inhabitants of a town within such school district, a majority of the board of selectmen of any such town, the Attorney General, a holder or owner of bonds or notes of such regional school district, the board of education of such regional school district or the State Board of Education may petition the Superior Court to determine the amount of the alleged deficiency. If the court finds such deficiency to exist, it shall order such town, through its treasurer, selectmen and assessor, to provide a sum of money equal to such deficiency, together with a sum of money equal to twenty-five per cent thereof. The amount of the deficiency shall be paid by the town to the regional school district as soon as it is available; the additional sum of twenty-five per cent shall be kept in a separate account by such town and shall be applied toward payment of such town’s share of the annual budget of the regional school district in the following year. If such order is made prior to the fixing of the annual tax rate of such town, such tax rate shall be adjusted to cover the sums included in such order. If such order is made after the fixing of the annual tax rate of such town, the sums included in such order shall be provided by the town from any available cash surplus, from any contingent fund, from borrowing, through a rate bill under the provisions of section 12-123 or from any combination thereof. Any borrowing to meet such deficiency shall be made by the town treasurer, with the approval of a majority of the selectmen, and no vote of the town shall be required therefor. Such borrowed amount shall be included in the estimated expenses of the town in the tax levy for the next fiscal year. Petitions brought to the Superior Court under the provisions of this section shall be privileged in respect to their assignment for hearing.

(1961, P.A. 114, S. 1.)



Section 10-51b - Reserve fund for employee sick leave and severance benefits.

A regional board of education, by a majority vote of its members, may create a reserve fund for accrued liabilities for employee sick leave and severance benefits. Such fund shall thereafter be termed “reserve fund for employee sick leave and severance benefits”. The aggregate amount of annual and supplemental appropriations by a district to such fund in any one fiscal year shall not exceed the actuarially recommended contribution from the annual district budget for such fiscal year. No payments shall be made to the fund which will cause the amount of such fund to exceed the accrued liability for such employee benefits as determined by the district’s annual financial statements, except for the addition of interest and investment earnings with respect to amounts held in the fund. Annual appropriations to such fund shall be included in the share of net expenses to be paid by each member town. Supplemental appropriations to such fund may be made from estimated fiscal year end surplus in operating funds. Interest and investment earnings received with respect to amounts held in the fund shall be credited to such fund. The board shall annually submit a complete and detailed report of the condition of such fund to the member towns. Upon the approval of the board, by a majority vote of its members, any part or the whole of such fund may be used for the payment of employee sick leave and severance benefits without further appropriation. Such fund may be discontinued, after recommendation by the board and approval by the board, and any amounts held in the fund shall be transferred to the general fund of the district.

(P.A. 06-192, S. 5.)

History: P.A. 06-192 effective June 7, 2006.



Section 10-52 - Adult education.

A regional district may provide adult education for the towns in the district in accordance with sections 10-67 to 10-70, inclusive, and shall be eligible for reimbursements for adult education programs in accordance with sections 10-67 and 10-71. Any balance of the cost of such adult education shall be prorated among and paid by the towns on the basis of the clock hour pupil attendance from each town. The regional board of education shall charge tuition for any student from outside the regional school district who participates in the adult education program.

(1951, 1955, S. 907d.)



Section 10-53 - Application of education statutes.

All provisions of the general statutes relating to public education, including those providing state grants-in-aid, shall apply to each town belonging to a regional school district, provided, if the board of education of any regional school district provides transportation to a regional school, such district shall be reimbursed by the state as provided in section 10-54.

(1951, S. 908d; 1967, P.A. 473, S. 1; 1969, P.A. 698, S. 14; P.A. 79-128, S. 5, 34, 36.)

History: 1967 act added proviso concerning additional grants for towns in regional districts which have program consisting of kindergarten through twelfth grade; 1969 act made additional grants to district rather than towns within it and substituted “empowered to provide ... all programs under the general supervision and control of the state board of education” for “furnishing an educational program including kindergarten through grade twelve”; P.A. 79-128 deleted provision for additional grants to districts.



Section 10-54 - Transportation grants.

Any local or regional school district which transports pupils to a regional school and any regional school district which transports pupils attending any other school in lieu of that provided by such district in accordance with approval by the regional board of education pursuant to section 10-55 shall be reimbursed by the state for such pupil transportation in accordance with the provisions of sections 10-97 and 10-266m. At the close of each school year any local or regional board of education which provides such transportation shall file an application for such reimbursement on a form to be provided by the State Board of Education. Payments shall be made as soon as possible after the close of each fiscal year.

(1951, S. 909d; 1969, P.A. 698, S. 15; P.A. 78-218, S. 37; 78-272, S. 4, 6; P.A. 79-128, S. 26, 36; P.A. 86-71, S. 4, 11.)

History: 1969 act included in reimbursement provision regional districts which transport students attending schools other than those provided by district; P.A. 78-218 substituted “local” for “town” boards of education; P.A. 78-272 changed amount of reimbursement from one-half to 55% of transportation cost; P.A. 79-128 changed reimbursement from 55% of cost to reimbursement in accordance with Secs. 10-266m and 10-266n; P.A. 86-71 deleted the reference to Sec. 10-266n which was repealed and added the reference to Sec. 10-97.



Section 10-55 - Pupils to attend regional school.

No pupil from any town belonging to a regional school district shall, at the expense of such town, attend any other school in lieu of that provided by said district except a technical high school approved by the State Board of Education, unless his attendance at such other school is approved by the regional board of education.

(1949 Rev., S. 1380; 1951, S. 910d; P.A. 12-116, S. 87.)

History: Pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.



Section 10-56 - Corporate powers. Bond issues.

(a) A regional school district shall be a body politic and corporate with power to sue and be sued; to purchase, receive, hold and convey real and personal property for school purposes; and to build, equip, purchase, rent, maintain or expand schools. Such district may issue bonds, notes or other obligations in the name and upon the full faith and credit of such district and the member towns to acquire land, prepare sites, purchase or erect buildings and equip the same for school purposes, if so authorized by referendum. Such referendum shall be conducted in accordance with the procedure provided in section 10-47c except that any person entitled to vote under section 7-6 may vote and the question shall be determined by the majority of those persons voting in the regional school district as a whole. The exercise of any or all of the powers set forth in this section shall not be construed to be an amendment of a regional plan pursuant to said section 10-47c. A regional board of education may expend any premium in connection with such issue, interest on the proceeds of such issue or unused portion of such issue to add to the land or buildings erected or purchased and for the purchasing and installing of equipment for the same. Such bonds, notes or other obligations shall be issued as either serial or term bonds or both, in registered form or with coupons attached, registrable as to principal and interest or as to principal alone, shall be signed by the chairman and the treasurer of the regional board of education and shall mature at such time or times, or contain provisions for mandatory amortization of principal at such time or times, be issued at such discount or bear interest at such rate or rates payable at such time or times, or contain provisions for the method or manner of determining such rate or rates or time or times at which interest is payable, and contain such provisions for redemption before maturity at the option of the issuer or at the option of the holder thereof at such price or prices and under such terms and conditions as shall be determined by such board, or by such officer or body to whom the regional board of education delegates the authority to make such determinations, provided that any serial bonds, notes or other obligations shall be so arranged to mature in annual or semiannual installments of principal that shall substantially equalize the aggregate amount of principal and interest due in each annual period commencing with the first annual period in which an installment of principal is due or maturing in annual or semiannual installments of principal no one of which shall exceed by more than fifty per cent the amount of any prior installment, and any term bonds, notes or other obligations, shall be issued with mandatory deposit of sinking fund payments into a sinking fund of amounts sufficient to redeem or amortize the principal of the bonds in annual or semiannual installments that shall substantially equalize the aggregate amount of principal redeemed or amortized and interest due in each annual period commencing with the first annual period in which a mandatory sinking fund payment becomes due, or sufficient to redeem or amortize the principal of the bonds in annual or semiannual installments no one of which shall exceed by more than fifty per cent the amount of any installment. The first installment of any series of bonds shall mature or the first sinking fund payment of any series of bonds shall be due not later than three years from the date of issue of such series and the last installment of such series shall mature or the last sinking fund payment of such series shall be due not later than twenty years therefrom for any grant commitment authorized by the General Assembly pursuant to chapter 173 prior to July 1, 1996, and not later than thirty years therefrom for any grant commitment authorized by the General Assembly pursuant to said chapter on or after July 1, 1996. Such bonds, notes or other obligations when executed, issued and delivered, shall be general obligations of such district and the member towns, according to their terms.

(b) “Annual receipts from taxation” means the receipts from taxation of the member towns for the fiscal year next preceding the beginning of the current fiscal year of such regional school district. Notwithstanding the provisions of section 7-374, any regional school district may assume bonds, notes or other obligations of any member town as part of the purchase price of any property for school purposes or issue bonds, notes or other obligations, provided the aggregate indebtedness of such district shall not exceed: (1) In the case of a regional school district serving the same towns as are served by two or more town school districts, two and one-quarter times the annual receipts from taxation or (2) in the case of a regional school district empowered to provide for the member towns all programs under the general supervision and control of the State Board of Education, four and one-half times such annual receipts from taxation. Any regional school district may issue additional bonds, notes or other obligations in an amount not to exceed three and one-half times such annual receipts from taxation less the aggregate indebtedness computed in accordance with section 7-374, for the member towns of such district. In computing the aggregate indebtedness of a regional school district for purposes of this section and section 7-374 there shall be excluded each bond, note or other evidence of indebtedness issued in anticipation of the receipt of (A) payments by a member town or the state for the operation of such district’s schools and (B) proceeds from any state or federal grant for which the district has received a written commitment or for which an allocation has been approved by the State Bond Commission or from a contract with the state, a state agency or another municipality providing for the reimbursement of capital costs but only to the extent such indebtedness can be paid from such proceeds.

(c) When a district has been authorized to issue general obligation bonds, notes or other obligations as provided by this section, the board may authorize, for a period not to exceed ten years, the issue of temporary notes in anticipation of the receipt of the proceeds from the sale of such bonds. Notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed ten years. The term of such notes shall not be included in computing the time within which such bonds shall mature, provided such term does not exceed four years. For any series of notes the term of which is extended past the fourth year, the provisions of section 7-378a providing for the retirement from budgeted funds of one-twentieth, or one-thirtieth, as applicable, of the net project cost, the reduction of the term of the bonds when sold and the commencement of the first principal payment of such bonds, shall apply with respect to each year beyond the fourth that the notes are outstanding. The provisions of section 7-373 shall be deemed to apply to such notes. The board, or such officer or body to whom the board delegates the authority to make such determinations, shall determine the date, maturity, interest rate, form, manner of sale and other terms of such notes which shall be general obligations of the regional school district and member towns. Such notes may bear interest or be sold at a discount. The interest or discount on such notes and any renewals thereof and the expense of preparing, issuing and marketing them may be included as a part of the cost of the project for the financing of which such bonds were authorized. Upon the sale of such bonds, the board shall apply immediately the proceeds thereof, to the extent required, to the payment of the principal and interest of all notes issued in anticipation thereof or deposit the proceeds in trust for such purpose with a bank or trust company, which may be the bank or trust company, if any, at which such notes are payable.

(d) Subject to the provisions of subsection (c) of this section, the board may deposit or invest the proceeds of bonds, notes or other obligations as permitted in section 7-400 or 7-402.

(1949 Rev., S. 1381; 1951, 1955, S. 911d; 1953, S. 919d; November, 1955, S. N118; February, 1965, P.A. 7; 1967, P.A. 626, S. 2; 674; 1969, P.A. 132, S. 2; 698, S. 16; P.A. 74-239, S. 1, 2; P.A. 86-350, S. 17, 28; P.A. 87-506, S. 7, 9; P.A. 89-337, S. 4, 6.; P.A. 93-158, S. 6, 11; P.A. 95-282, S. 6, 11; P.A. 96-244, S. 38, 63; P.A. 99-97, S. 3, 6; June Sp. Sess. P.A. 05-6, S. 33; P.A. 07-87, S. 3, 4; Nov. 24 Sp. Sess. P.A. 08-2, S. 4.)

History: 1965 act allowed regional school districts to redeem bonds by issuing new one; 1967 acts replaced one year limit on original and renewal notes with two-year limit; 1969 acts increased maturity limit on renewal notes for notes originally issued for less than two years to four years; 1969 acts divided section into subsections and added powers to sue and be sued, to purchase, convey, etc. real and personal property and to build, equip, maintain, etc. schools, rephrased provisions concerning bonding power and referendum, deleted provision for numbering districts in order of incorporation, rephrased provision regarding maturity of installments, added Subsec. (b) basing bond limit on aggregate indebtedness and annual receipts from taxation, placed four-year limit on temporary notes regardless of whether they are initial notes or renewals, rephrased other provisions concerning notes and added Subsec. (d) concerning investment or deposit of proceeds of bonds and notes; P.A. 74-239 amended Subsec. (a) to add statement that exercise of powers under section is not to be construed as amendment of regional plan; P.A. 86-350 made a variety of changes for purposes of clarification, updating the statutes to conform to current financial practices and to conform to anticipated changes in federal tax policy; P.A. 87-506 amended Subsec. (a) to provide for various methods of determining payment amounts; P.A. 89-337 allowed semiannual installments, provided that the first maturity date or sinking fund payment shall be not later than three years, rather than two, from the issuance date and clarified the powers which the board may delegate to an officer or a body; P.A. 93-158 amended Subsec. (a) by deleting provision re redemption by new issuance and amended Subsec. (b) by redefining “annual receipts from taxation” to be receipts for fiscal year preceding beginning of current year rather than those preceding close of last year and adding provision re exclusions from the computation of aggregate indebtedness, effective June 23, 1993; P.A. 95-282 amended Subsec. (d) to make technical changes, effective July 6, 1995, provided “any designation of a depository of public funds of the state or any municipality or regional school district, and any prescription of the method of supervision of the investment and reinvestment of trust funds of a municipality, made in accordance with the applicable provisions of sections 4-33, 7-401, 7-402, 7-403, subsection (c) of section 10-52 or subsection (d) of section 10-56 in effect on or before July 6, 1995, shall remain in effect until rescinded or otherwise modified in accordance with the provisions of public act 95-282” (Revisor’s note: The reference to “section 10-52” appears to be a clerical error since Subsec. (c) of Sec. 10-51 was amended by Sec. 5 of P.A. 95-282); P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section; P.A. 99-97 amended Subsec. (b) to add reference to Sec. 7-374 in computing the aggregate indebtedness of districts, effective June 3, 1999; June Sp. Sess. P.A. 05-6 amended Subsec. (c) to permit period to extend up to eight years and add language re terms extending past the fourth year, effective July 1, 2005; P.A. 07-87 amended Subsec. (a) to allow a 30-year term for bonds authorized pursuant to Ch. 173 on or after July 1, 1996, and amended Subsec. (c) to include reference to one-thirtieth of the net project cost, effective July 1, 2007; Nov. 24 Sp. Sess. P.A. 08-2 amended Subsec. (c) to extend maximum time period for issuance of temporary notes from eight to ten years and extend maximum time period for renewal of notes from eight to ten years, effective November 25, 2008.



Section 10-57 and 10-58 - Debt limitation. Investment of proceeds of bond issue.

Sections 10-57 and 10-58 are repealed.

(1951, 1955, S. 912d, 913d; 1955, S. 912d; November, 1955, S. N119; 1957, P.A. 511; September, 1957, P.A. 19; 1963, P.A. 604, S. 2; 1969, P.A. 132, S. 1; 698, S. 27.)



Section 10-58a - Default of district in payment on bonds or notes. Withholding of state aid.

Whenever it is established as herein provided that a regional school district, including Regional School District Number 1 of Litchfield County, has defaulted in the payment of the principal or interest, or both, on its bonds or notes, the payment of state aid and assistance to such regional school district pursuant to any statute then in existence shall be withheld by the state. If a holder or owner of any such bond or note of such regional school district files with the State Comptroller a verified statement describing such bond or note and alleging default in the payment thereof or the interest thereon, or both, the Comptroller shall immediately investigate the circumstances of the alleged default, prepare and file in his office a certificate setting forth his finding with respect thereto and serve a copy of such finding, by registered or certified mail, upon the treasurer or chief fiscal officer of such regional school district. Such investigation shall cover the current status with respect to the payment of principal of and interest on all outstanding bonds and notes of such regional school district, and the statement prepared and filed by the Comptroller pursuant to this section shall set forth a description of all bonds and notes of such regional school district found to be in default and the amount of principal and interest thereon past due. Upon the filing of such a certificate in the office of the Comptroller, the Comptroller shall thereafter deduct and withhold from the next succeeding payment of state aid or assistance otherwise due such regional school district such amount as is necessary to pay the principal of and interest on such bonds and notes of such regional school district then in default. If such amount is insufficient to pay all of such principal and interest, said Comptroller shall similarly deduct and withhold from the next succeeding payment of state aid and assistance, otherwise due to any town in such district which is currently in default of its annual payments to such district, such amount as is necessary to pay the principal of and interest on such bonds or notes remaining in default. If all such amounts withheld are insufficient to pay all such principal and interest, the Comptroller shall similarly deduct and withhold from each succeeding payment of state aid or assistance otherwise due such regional school district and such towns such amount or amounts thereof as may be required to pay all of the principal of and interest on such bonds and notes then in default. Payments of state aid or assistance so deducted and withheld shall be forwarded promptly by the Comptroller to the paying agent or agents for the bonds and notes in default for the sole purpose of payment of defaulted principal of and interest on such bonds or notes; provided, if any such payment of state aid or assistance so deducted or withheld is less than the total amount of all principal and interest on such bonds and notes, then the Comptroller shall forward to each paying agent an amount in the proportion that the amount of such bonds and notes in default payable by such paying agent bears to the total amount of the principal of and interest then in default on such bonds and notes of such regional school district. The Comptroller shall promptly notify the treasurer or the chief fiscal officer of such regional school district of any payment or payments made to any paying agent or paying agents of defaulted bonds or notes pursuant to this section. The state of Connecticut hereby covenants with the purchasers, holders and owners from time to time of bonds and notes issued by regional school districts for school purposes that it will not repeal the provisions of this section or amend or modify the same so as to limit or impair the rights and remedies granted hereby; provided nothing herein contained shall be deemed or construed as requiring the state to continue the payment of state aid or assistance to any regional school district or town or as limiting or prohibiting the state from repealing or amending any law relating to state aid or assistance, the manner and time of payment or apportionment thereof, or the amount thereof.

(1961, P.A. 114, S. 2.)



Section 10-59 - Fiscal year. Budget.

Section 10-59 is repealed.

(1949 Rev., S. 1383; 1951, 1953, 1955, S. 914d; 1959, P.A. 81, S. 1; 1969, P.A. 698, S. 27.)



Section 10-60 - Borrowing in addition to bonds.

In addition to the power to issue bonds, notes and other obligations as provided by section 10-56, such regional board of education may, when so authorized by a majority vote at a regional school district meeting called for such purpose, borrow sums of money and issue bonds, notes or other obligations, and pay interest thereon, to acquire land, prepare sites, purchase or erect buildings and equip buildings for school purposes, secure the services of architects and professional consultants, and operate and maintain regional schools, and for contingent or other necessary expenses connected therewith in principal amounts which shall not exceed in the aggregate five hundred thousand dollars at any time. Such sums may be borrowed for a term not to exceed ten years. Persons eligible to vote under the provisions of section 7-6 may vote on such issue. Such loans, bonds, notes or other obligations shall be general obligations of such district and the member towns. The regional board of education, or such officer or body to whom the board delegates the authority to make such determinations, shall determine the date, maturity, interest rate, form, manner of sale and other terms of such loans, bonds, notes or other obligations.

(1949 Rev., S. 1384; 1951, 1953, 1955, S. 915d; 1969, P.A. 290, S. 1; 698, S. 17; P.A. 78-218, S. 38; P.A. 88-67, S. 1, 2; P.A. 89-337, S. 5, 6.)

History: 1969 acts changed $100,000 limit on borrowing to $200,000, made borrowing power dependent on authorization by majority vote at regional district meeting rather than “when deemed necessary” and made technical changes to simplify wording; P.A. 78-218 substituted “chairperson” for “chairman”; P.A. 88-67 increased limit on borrowing to $500,000, increased the 5-year term for borrowing to 10 years and made technical changes; P.A. 89-337 clarified that bonds, notes and other obligations could be issued under this section, restated the allowable purposes of those types of debts and clarified the powers which the board may delegate to an officer or body under this section.



Section 10-60a - Refunding bonds.

Any regional school district which has issued any bonds, notes or other obligations pursuant to any general statute or special act may issue refunding bonds for the purpose of paying, funding or refunding prior to maturity all or any part of such district’s bonds, notes or other obligations, the redemption premium, if any, with respect thereto, the interest thereon, the costs with respect to the issuance of such refunding bonds and the payment of such refunded bonds, notes or other obligations. Such refunding bonds shall mature not later than (1) in the case of a single series of bonds, notes or other obligations being refunded, the final maturity date thereof; and (2) in the case of multiple series of bonds, notes or other obligations being refunded, the final maturity date of any such series last to occur. Such refunding bonds shall be authorized, and the proceeds thereof appropriated for the purposes permitted under this section, by resolution of the regional board of education and shall be issued in the same manner, and shall be subject to the same limitations and requirements, other than those requirements with respect to the manner of authorization of the bonds, as bonds issued pursuant to section 10-56, provided the provisions of section 10-56 regarding limitations on the date of the first maturity, or on the amount of any principal or on any principal and interest installments on any bonds, shall not apply to refunding bonds issued under this section that achieve net present value savings after comparing total debt service payable on the refunding bonds to the total debt service payable on the refunded bonds, after accounting for costs of issuance and underwriters’ discount. Upon placement in escrow of the proceeds of such refunding bonds or other funds of the district in an amount sufficient, together with such investment earnings thereon as are to be retained in said escrow, to provide for the payment when due of the principal of and interest on the bonds, notes or other obligations to be paid, funded or refunded by such refunding bonds and other funds, such bonds, notes or other obligations shall cease to be included in computing the aggregate indebtedness of the district pursuant to subsection (b) of section 10-56.

(P.A. 93-158, S. 7, 11; P.A. 99-97, S. 4, 6; P.A. 07-87, S. 5.)

History: P.A. 93-158 effective June 23, 1993; P.A. 99-97 added provision to clarify that regional school districts may include the redemption premium and the cost of issuance in the total amount refunded, effective June 3, 1999; P.A. 07-87 added exception to Sec. 10-56 for refunding bonds that achieve net present value savings, effective July 1, 2007.



Section 10-61 to 10-63 - Withdrawal of town. Dissolution of district. Payment of indebtedness on dissolution of district.

Sections 10-61 to 10-63, inclusive, are repealed.

(1951, 1955, S. 916d–918d; 1963, P.A. 389, S. 9.)



Section 10-63a - Vote for withdrawal of town or dissolution of district.

(a) Any town which is a member of a regional school district may, pursuant to a vote of its legislative body, apply to the regional board of education to institute procedure for withdrawal from the district or, in the case of a district composed of two towns, dissolution of the district as hereinafter provided.

(b) Any two or more towns which are members of a regional school district composed of three or more towns may, pursuant to a vote of the legislative bodies of the respective towns, apply to the regional board of education to institute procedure for the dissolution of the district as hereinafter provided.

(1963, P.A. 389, S. 1; February, 1965, P.A. 411, S. 5; 1969, P.A. 698, S. 18.)

History: 1965 act specified in Subsec. (a) that petition of town in two-town district results in dissolution of district and in Subsec. (b) that petition of two towns in three-or-more-town district results in dissolution of district; 1969 act substituted votes of legislative body or bodies for votes of town meeting or meetings.



Section 10-63b - Committee to study issues relating to withdrawal or dissolution.

Within thirty days of receipt of an application pursuant to section 10-63a the regional board of education shall call for the appointment of a committee to study issues relating to withdrawal or dissolution. The committee shall consist of the following: One member of the board of education of each town within the district, to be selected by each such board, if any, or if none, an elector to be elected by the legislative body in such town; one member of the board of finance or comparable fiscal body of each town within the district to be selected by each such board or body; two members of the regional board of education, to be selected by such board, no more than one of whom may be a resident of a town making the application for the appointment of the committee; one member to be appointed by the Commissioner of Education, who shall not be a resident of any town within the district; the State Treasurer or the Treasurer’s designee, and one member to be appointed by the regional board of education, who shall be an expert in municipal bonding and financing and who shall not be a resident of any town within the district. The members shall receive no compensation for their services, but their expenses and those incurred by the regional board in connection with withdrawal or dissolution procedures shall be paid by the towns applying for withdrawal or dissolution. The appointee of the Commissioner of Education shall call the first meeting of the committee, and the committee shall organize and function in accordance with section 10-41.

(1963, P.A. 389, S. 2; 1969, P.A. 698, S. 19; P.A. 78-218, S. 39; P.A. 96-244, S. 6, 63; P.A. 98-56, S. 1, 5.)

History: 1969 act deleted reference to state board’s role in determining if action proposed would be detrimental to children of district, added provision for representation of town by elector if there is no board of education, made appointee of state board responsible for calling meeting and provided for committee’s organization and functioning and made other technical changes to simplify language of provisions generally; P.A. 78-218 made technical changes; P.A. 96-244 substituted “Commissioner” for “State Board” of Education, effective July 1, 1996; P.A. 98-56 changed duties of the committee from determining whether and under what conditions withdrawal or dissolution shall take place to studying issues relating to withdrawal or dissolution, effective January 1, 1999.



Section 10-63c - Report of committee.

Within one year after its appointment, the committee shall prepare a written report that includes: (1) Its recommendation concerning the advisability of a withdrawal or dissolution; (2) a determination of the value of the net assets of the regional district; (3) an apportionment of the net assets to each member town on the basis of the ratio which the total average daily membership of such town since its membership in the regional district bears to the total average daily membership reported to the State Board of Education by the regional board of education up to and including the last such report; (4) a plan for settlement of any obligations and the transfer of property from the regional school district to the member town school districts; (5) a timetable for the orderly withdrawal or dissolution of the regional district and establishment of local boards of education if none exist; (6) the question to be determined by the referenda; and (7) such other matters as the committee deems necessary. The provisions of sections 10-43 and 10-45, except as provided below, shall apply to the procedures for submission of the plan to the State Board of Education, action by such board, presentation of such plan to the member towns, action by such towns and the dissolution of the committee. The establishment of any new local board of education shall be in accordance with chapter 146. Upon an affirmative vote in each member town, or, in the case of a regional school district that does not have a high school, any of the member towns, the regional board of education and member towns shall cooperatively implement the plan for dissolution or withdrawal of a member town.

(1963, P.A. 389, S. 3; 1969, P.A. 698, S. 20; P.A. 78-218, S. 40; P.A. 98-56, S. 2, 5.)

History: 1969 act substituted for former provisions concerning plan of withdrawal or dissolution new provisions for written report of recommendations in favor of or against withdrawal or dissolution and replaced former provisions for procedure on withdrawal plan with new provisions for withdrawal procedure; P.A. 78-218 substituted “local” for “town” boards of education; P.A. 98-56 amended Subsec. (c) to require the committee to include information on all the topics even if the committee does not recommend withdrawal or dissolution, made the recommendation one topic for inclusion in the report, renumbered the topics to be included, and added the provision re affirmative vote in a regional school district without a high school, effective January 1, 1999.



Section 10-63d and 10-63e - Submission of final plan; publication of notice. Special town meetings on proposal.

Sections 10-63d and 10-63e are repealed.

(1963, P.A. 389, S. 4, 5; 1969, P.A. 698, S. 27.)



Section 10-63f - Obligations not affected by action.

Such withdrawal or dissolution shall not impair the obligation of the withdrawing town or the district to the holders of any bonds or other outstanding indebtedness issued prior to withdrawal or dissolution under authority of this part. The regional board of education and the board of education of the town or towns involved may make agreements for the payment of money to or from the district and said towns in accordance with the final plan of withdrawal.

(1963, P.A. 389, S. 6.)



Section 10-63g - Withdrawal and dissolution restricted.

(a) No town shall be permitted to withdraw from a regional school district and no district shall be dissolved except in accordance with the provisions of sections 10-63a to 10-63f, inclusive, and no application for withdrawal or dissolution shall be made within three years after the formation of the district.

(b) No town which has voted to apply for the institution of withdrawal or dissolution procedure as provided in sections 10-63a to 10-63f, inclusive, may again so apply within three years after the date of its last application.

(1963, P.A. 389, S. 7, 8.)



Section 10-63h - Applicability to existing regional school districts.

Notwithstanding the provisions of any general or special act or compact adopted by referenda to establish a regional school district, the provisions of this part shall apply to the regional school districts in existence on June 24, 1969, except as provided below.

(a) Nothing in this part shall be construed to require an existing regional school district to change the composition of the membership of its board of education or their terms of office or as prohibiting the selection of members of such boards by appointment.

(b) If the board consists of nine members, three from each member town, such members may be elected on a rotating basis each year for terms of three years. If any adjustments are necessary to achieve this system, the regional school district shall use the procedures provided in section 10-47c to make the necessary changes, provided the term of office of no incumbent shall be shortened.

(c) Any such school district may change the representation of the member towns on the regional board or change the term of office of such members to four years in accordance with the procedures provided in section 10-47c. If the latter change is made, the member towns may elect their representatives on the regional board of education in accordance with subsection (b) or (c) of section 10-46 as determined by the legislative body of each town.

(1969, P.A. 698, S. 21; P.A. 86-333, S. 28, 32.)

History: P.A. 86-333 added the provision to Subsec. (a) that nothing be construed as prohibiting the selection of members by appointment.



Section 10-63i - Regional school district established before June 24, 1969.

Any referenda establishing a regional school district before June 24, 1969, which by the terms of the question presented in such referenda established a regional school district to provide educational programs for kindergarten through grade twelve, shall be deemed to have empowered such district to provide for the member towns any program under the general supervision and control of the State Board of Education. In such cases, the town board of education in each member town is dissolved when the regional board of education assumes the direction of all such programs in the member towns, but in no case later than two years from the date of the referenda establishing such regional school district.

(1969, P.A. 698, S. 22.)



Section 10-63j - “Representation”, defined.

Representation as used in subsection (a) of section 10-46 and in sections 10-63j to 10-63t, inclusive, means the composition of the regional board of education, the number and manner of election of its members from the several towns constituting a regional school district and the voting power of each member of the regional board of education.

(P.A. 75-644, S. 1, 14; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 41.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 deleted Subsec. (a) re notification as to whether representation on regional board is consistent with U.S. constitutional standards.



Section 10-63k - Regional school reapportionment committee.

(a) If the Commissioner of Education notifies in writing a regional board of education and the chief executive officer of each town within a regional school district that representation on the regional board of education is not consistent with federal constitutional standards, the legislative body of each participating town of a regional school district so notified shall, within thirty days of the receipt of such written notice from the commissioner, appoint a regional school reapportionment committee in the same manner as provided for in section 10-40 relating to the appointment of a regional school study committee. The town clerk of each town shall immediately give notice of the appointments made to the Commissioner of Education. Within ten days of receipt of the last of such notices, the Commissioner of Education shall appoint a consultant to such committee. The consultant shall call the first meeting of the regional school reapportionment committee within seven days after such appointment.

(b) The regional school reapportionment committee shall organize, proceed, and operate in accordance with the provisions of section 10-41. It shall receive funds, be reimbursed for expenses, and dispose of unencumbered balances remaining in the treasury of the committee in accordance with the provisions of section 10-42.

(P.A. 75-644, S. 2, 14; P.A. 77-614, S. 302, 587, 610; P.A. 78-218, S. 42; 78-303, S. 85, 136; P.A. 96-244, S. 7, 63.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 made technical changes; P.A. 96-244 substituted “Commissioner” for “State Board” of Education in Subsec. (a), effective July 1, 1996.



Section 10-63l - Powers of regional school reapportionment committee.

(a) The power, function, and responsibility of the regional school reapportionment committee shall be to determine and recommend a plan of representation on the regional board of education consistent with federal constitutional standards. Among the alternatives it may consider and include in its recommendation are the following: (1) The number of members on the regional board from each participating town shall be determined in the proportion, within permissible deviant limits consistent with federal constitutional standards, that the population of each town bears to the population of the entire regional school district; (2) the regional school board shall be elected at large by the voters of the entire regional school district; (3) the voting power of the members from each town on the regional school board shall be weighted in the proportion, within permissible deviant limits consistent with federal constitutional standards, that the population of each town bears to the population of the entire regional school district; (4) such other method of representation or of distribution of voting power that is consistent with federal constitutional standards, provided, in the case of any such method which determines the number of members on the regional school board from each participating town, or the voting power of such members, in accordance with the proportion that the population of such town bears to the population of the entire regional school district or to the population of any other town in such district, the population of any such town shall not include the patients of any state institution located in such town.

(b) The regional school reapportionment committee shall submit its recommended plan of representation in writing to the State Board of Education within three months after its first organizational meeting.

(P.A. 75-644, S. 3, 14; P.A. 76-397, S. 1, 2.)

History: P.A. 76-397 excluded consideration of patients in state institutions as part of town’s population in formulas for determining representation on board.



Section 10-63m - Approval or rejection of plan recommended by regional school reapportionment committee.

(a) Upon receipt of a recommended plan of representation from a regional school reapportionment committee, the State Board of Education shall examine same and within thirty days of receipt either approve or reject said plan, and so notify the regional school reapportionment committee.

(b) If the State Board of Education rejects the recommended plan of representation, it shall return it to the regional school reapportionment committee and shall in a written report advise the committee of the reasons for rejection, and suggest modifications to make the plan consistent with federal constitutional standards. The committee shall, within twenty days after receiving the plan back from the State Board of Education with the report, revise the plan and resubmit it to the Board of Education. If the regional school reapportionment committee refuses to revise the plan, or if it submits to the State Board of Education a plan which the board determines is not consistent with federal constitutional standards, then the provisions of section 10-63s shall apply.

(c) If the State Board of Education approves the plan of representation submitted by the regional school reapportionment committee, it shall certify to the town clerk in each town of the regional school district that the recommended plan has been approved and the State Board of Education shall send a copy of such certification to the regional school reapportionment committee. The town clerk shall make available copies of the certification to the public, and publish notice of it and the approved plan in a newspaper having general circulation in the town. The regional school reapportionment committee shall hold a public meeting in each town of the regional school district to present the approved plan of representation.

(P.A. 75-644, S. 4, 14.)



Section 10-63n - Referendum for regional school reapportionment. Establishment of plan.

(a) Upon receipt of a copy of the certificate of approval of the plan, the regional school reapportionment committee shall set the date upon which referenda shall be held on the same date in each town in the regional school district.

(b) The referenda shall be held in accordance with the provisions of section 10-45, except that the question on the voting tabulator ballot shall be “Shall representation on the regional school board be established in accordance with the plan approved by the State Board of Education on .... (date)?” and the ballot used shall conform with the provisions of section 9-250.

(c) If the majority of the votes in each of the towns in the regional school district is affirmative, the plan of representation is established.

(d) If the majority vote of one or more towns is negative, the provisions of subsection (c) of said section 10-45 shall apply. If the majority of votes cast in each town on a second referendum is affirmative, the plan of representation is established.

(P.A. 75-644, S. 5, 14; P.A. 86-170, S. 9, 13; P.A. 11-20, S. 1.)

History: P.A. 86-170 required that designation on ballot label be in form of question; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, in Subsec. (b), effective May 24, 2011.



Section 10-63o - Execution of reapportionment plan.

A plan of representation established as provided for in subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive, shall be effective seven days after the referenda resulting in an affirmative majority vote in each of the participating towns. If the plan of representation requires a reduction in the number of members on a regional board of education from a participating town, a determination of the order in which the terms of members from such town shall be terminated shall be made on the basis of the length of the unexpired portion of their terms, with the terms of members having the shortest unexpired portions being terminated first until the number of members from the town complies with the plan. If two or more members of a town have the same unexpired portions of their terms, then within seven days after the date the plan is established, and under the supervision of the other members of the regional board, the member or members whose term or terms shall terminate shall be determined by lot. If the plan requires that additional members on the regional board of education be added from a town within the regional school district, the legislative body of the town shall fill the vacancies by appointment. A new member of the board so appointed by the legislative body of a town shall serve until a successor is elected and qualified at the next town election. The remaining members on a regional board of education whose terms are not affected by the plan of representation shall serve the unexpired portions of the terms for which they have been elected. Questions as to the terms of office of members on a regional board of education shall be determined by the regional board in accordance with the principles established in section 10-46.

(P.A. 75-644, S. 6, 14; P.A. 78-218, S. 43.)

History: P.A. 78-218 substituted Sec. 10-63t for reference to repealed Sec. 10-63u.



Section 10-63p - Time limits for reapportionment. Right to compel compliance.

The time limits provided for in subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive, may be extended by the State Board of Education for good cause. The failure to meet a time limit herein provided shall not in and of itself invalidate action taken after said time limit. Any resident of a regional school district shall have the right, power, and legal standing, to seek appropriate relief from a court having jurisdiction to compel compliance with the provisions of subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive.

(P.A. 75-644, S. 7, 14; P.A. 85-613, S. 92, 154.)

History: P.A. 85-613 made technical changes, substituting references to Sec. 10-63t for references to Sec. 10-63u.



Section 10-63q - Notification as to constitutionality of regional board representation following decennial census.

The Commissioner of Education shall on or before the first day of May next following the completion of the decennial census of the United States, notify in writing each regional board of education and the chief executive officer of each town within a regional school district of whether or not on that date representation on the regional board of education is consistent with federal constitutional standards. If the commissioner notifies a regional board of education and the chief executive officer of the towns within a regional school district that representation on the regional board of education is not consistent with federal constitutional standards, then a regional school reapportionment committee shall be appointed and a plan of representation established as provided for in subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive.

(P.A. 75-644, S. 8, 14; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 44; 78-303, S. 85, 136.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted Sec. 10-63t for reference to repealed Sec. 10-63u.



Section 10-63r - Establishment of new plan of representation permitted after initial reapportionment.

After a plan of representation has been established pursuant to subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive, the legislative bodies of the towns in a regional school district may appoint a regional school reapportionment committee in accordance with the provisions of said sections and a new plan of representation on the regional school board of education may be established in accordance with the provisions of said sections.

(P.A. 75-644, S. 9, 14; P.A. 85-613, S. 93, 154.)

History: P.A. 85-613 made technical change, substituting reference to Sec. 10-63t for reference to Sec. 10-63u.



Section 10-63s - Duties of Commissioner of Education. Actions of regional board to be by weighted vote.

(a) After the Commissioner of Education has notified in writing a regional board of education and the chief executive officer of each town within a regional school district that representation on the regional board of education is not consistent with federal constitutional standards, the commissioner shall keep informed of and assist in the progress toward establishment of a plan of representation. If the commissioner determines that significant progress is not being made, such as the refusal of the legislative body of a town to appoint members to a regional school reapportionment committee, the refusal of a regional school reapportionment committee to submit a plan of representation which has the approval of the State Board of Education, the rejection of a plan by the voters of any participating town within a regional school district, or any other block in the progress toward establishing a plan of representation, the commissioner shall notify in writing the regional board of education, the regional school reapportionment committee, if one has been appointed, and the chief executive officer of each participating town that unless significant progress toward the establishment of a plan of representation is made within thirty days of the date of such notice, the regional board of education shall be required to act only by weighted vote. If at the end of said thirty day period, the commissioner determines that significant progress has not been made toward the establishment of a plan of representation, the commissioner shall notify the regional board in writing that after ten days from said notice, the regional board shall act only by weighted vote and after said specified date, the regional board shall be authorized or empowered to act only by weighted vote.

(b) As herein used in subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive, “weighted vote” means that the voting power on the regional board shall be distributed among the members in such a manner that each member shall have a weight attached to such member’s vote, or shall be entitled to cast a number of votes, equal to the proportion, within permissible deviant limits consistent with federal constitutional standards, that the population of such member’s town bears to the total population of the entire school district, with members on the board from each town dividing the weight or the number of votes accorded to that town equally among them.

(c) If within three months after the Commissioner of Education has specified the date after which the regional board can act only by weighted vote, a plan of representation has not been established for the regional school district, the State Board of Education shall establish a plan of representation for that regional school district and file it with the town clerk of each participating town. Said plan shall have the full force of law and shall remain in effect until a plan of representation has been adopted by the towns within the regional school district in accordance with the provisions of subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive.

(P.A. 75-644, S. 10, 14; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 45; 78-303, S. 85, 136; P.A. 93-353, S. 5, 52; P.A. 97-247, S. 11, 27.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted Sec. 10-63t for repealed Sec. 10-63u and made technical changes; P.A. 93-353 amended Subsec. (c) to change the authority for setting the date after which the regional board can only act by weighted vote from the state board to the commissioner, effective July 1, 1993; P.A. 97-247 amended Subsec. (b) to delete provision requiring regulations to implement the manner of the weighted vote, effective July 1, 1997.



Section 10-63t - Applicability of reapportionment requirements.

Notwithstanding the provisions of any general or special act or any compact adopted by referenda to establish a regional school district, the provisions of subsection (a) of section 10-46 and sections 10-63j to 10-63t, inclusive, shall apply to any regional school district in existence on April 21, 1976.

(P.A. 75-644, S. 12, 14; P.A. 78-218, S. 46.)

History: P.A. 78-218 substituted Sec. 10-63t for reference to repealed Sec. 10-63u and replaced “the date specified in Sec. 10-63u” with “April 21, 1976”.



Section 10-63u to 10-63y - Effective date of reapportionment requirements of sections 10-46(a) and 10-63j to 10-63u, inclusive. Withdrawal from or dissolution of regional school districts in existence on April 21, 1976. Establishment of committee on withdrawal or dissolution. Report of committee. Limitation on number of applications for withdrawal or dissolution.

Sections 10-63u to 10-63y, inclusive, are repealed.

(P.A. 75-644, S. 14; P.A. 77-352, S. 1–4; P.A. 78-218, S. 198, 199, 211; P.A. 82-127, S. 1, 2.)



Section 10-64 - Establishment of regional agricultural science and technology education centers. Moratorium; exception. Tuition and transportation.

(a) Any local or regional board of education may enter into agreements with other such boards of education to establish a regional agricultural science and technology education center in conjunction with its regular public school system, provided such center shall have a regional agricultural science and technology education consulting committee which shall advise the operating board of education but shall have no legal authority with respect to such center. Such agreements may include matters pertaining to the admission of students, including the establishment of a reasonable number of available program acceptances and the criteria for program acceptance. Each board of education shall appoint to said committee two representatives, who have a competent knowledge of agriculture or aquaculture, as appropriate, and who need not be members of such board.

(b) No new agricultural science and technology education center shall be approved by the State Board of Education pursuant to section 10-65 during the three-year period from July 1, 1993, to June 30, 1996, except that the State Board of Education may approve such a center if it is to be operated by the board of education of a local or regional school district with fifteen thousand or more resident students, as defined in subdivision (19) of section 10-262f. If a new regional agricultural science and technology education center is established for a school district pursuant to this subsection, any resident student of such school district who, during the school year immediately preceding the initial operation of such center, was enrolled in grades 10 to 12, inclusive, in a regional agricultural science and technology education center operated by another local or regional board of education, may continue to be enrolled in such regional agricultural science and technology education center.

(c) For purposes of this section and sections 10-65 and 10-66, the term “agricultural science and technology education” includes vocational aquaculture and marine-related employment.

(d) Any local or regional board of education which does not furnish agricultural science and technology education approved by the State Board of Education shall designate a school or schools having such a course approved by the State Board of Education as the school which any person may attend who has completed an elementary school course through the eighth grade. The board of education shall pay the tuition and reasonable and necessary cost of transportation of any person under twenty-one years of age who is not a graduate of a high school or technical high school or an agricultural science and technology education center and who attends the designated school, provided transportation services may be suspended in accordance with the provisions of section 10-233c. Each such board’s reimbursement percentage pursuant to section 10-266m for expenditures in excess of eight hundred dollars per pupil incurred in the fiscal year beginning July 1, 2004, and in each fiscal year thereafter, shall be increased by an additional twenty percentage points.

(1955, S. 920d; 1967, P.A. 638, S. 1; P.A. 78-218, S. 47; P.A. 89-387, S. 36, 41; P.A. 93-410, S. 1, 6; P.A. 04-197, S. 2; P.A. 08-152, S. 1; 08-170, S. 19; P.A. 09-45, S. 1; P.A. 12-116, S. 87.)

History: 1967 act made provisions applicable to town and regional boards of education and allowed two representatives on committee for each board, rather than one representative for first fifty farms in district and one for each additional fifty farms; P.A. 78-218 referred to “local and regional” boards rather than “town and regional” boards; P.A. 89-387 amended prior provisions, redesignated as Subsec. (a), to include reference to aquaculture and added new Subsec. (b) defining “vocational agriculture”; P.A. 93-410 amended Subsec. (a) to specify that the agreements may include matters pertaining to the admission of students, relettered Subsec. (b) as Subsec. (c) and inserted new Subsec. (b) pertaining to a moratorium on the establishment of new centers, effective July 1, 1993; P.A. 04-197 added Subsec. (d) re provision, tuition and transportation for vocational agricultural training when not provided by district, effective July 1, 2004; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; P.A. 09-45 made a technical change in Subsec. (d), effective May 20, 2009; pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school” in Subsec. (d), effective July 1, 2012.



Section 10-65 - Grants for constructing and operating agricultural science and technology education centers. Tuition charges.

(a) Each local or regional school district operating an agricultural science and technology education center approved by the State Board of Education for program, educational need, location and area to be served shall be eligible for the following grants: (1) In accordance with the provisions of chapter 173, through progress payments in accordance with the provisions of section 10-287i, (A) for projects for which an application was filed prior to July 1, 2011, ninety-five per cent, and (B) for projects for which an application was filed on or after July 1, 2011, eighty per cent of the net eligible costs of constructing, acquiring, renovating and equipping approved facilities to be used for such agricultural science and technology education center, for the expansion or improvement of existing facilities or for the replacement or improvement of equipment therein, and (2) subject to the provisions of section 10-65b, in an amount equal to two thousand seven hundred fifty dollars per student for every secondary school student who was enrolled in such center on October first of the previous year.

(b) Each local or regional board of education not maintaining an agricultural science and technology education center shall provide opportunities for its students to enroll in one or more such centers in a number that is at least equal to the number specified in any written agreement with each such center or centers, or in the absence of such an agreement, a number that is at least equal to the average number of its students that the board of education enrolled in each such center or centers during the previous three school years, provided, in addition to such number, each such board of education shall provide opportunities for its students to enroll in the ninth grade in a number that is at least equal to the number specified in any written agreement with each such center or centers, or in the absence of such an agreement, a number that is at least equal to the average number of students that the board of education enrolled in the ninth grade in each such center or centers during the previous three school years. If a local or regional board of education provided opportunities for students to enroll in more than one center for the school year commencing July 1, 2007, such board of education shall continue to provide such opportunities to students in accordance with this subsection. The board of education operating an agricultural science and technology education center may charge, subject to the provisions of section 10-65b, tuition for a school year in an amount not to exceed sixty-two and forty-seven one-hundredths per cent of the foundation level pursuant to subdivision (9) of section 10-262f, per student for the fiscal year in which the tuition is paid, except that such board may charge tuition for (1) students enrolled under shared-time arrangements on a pro rata basis, and (2) special education students which shall not exceed the actual costs of educating such students minus the amounts received pursuant to subdivision (2) of subsection (a) of this section and subsection (c) of this section. Any tuition paid by such board for special education students in excess of the tuition paid for non-special-education students shall be reimbursed pursuant to section 10-76g.

(c) In addition to the grants described in subsection (a) of this section, within available appropriations, (1) each local or regional board of education operating an agricultural science and technology education center in which more than one hundred fifty of the students in the prior school year were out-of-district students shall be eligible to receive a grant in an amount equal to five hundred dollars for every secondary school student enrolled in such center on October first of the previous year, (2) on and after July 1, 2000, if a local or regional board of education operating an agricultural science and technology education center that received a grant pursuant to subdivision (1) of this subsection no longer qualifies for such a grant, such local or regional board of education shall receive a grant in an amount determined as follows: (A) For the first fiscal year such board of education does not qualify for a grant under said subdivision (1), a grant in the amount equal to four hundred dollars for every secondary school student enrolled in its agricultural science and technology education center on October first of the previous year, (B) for the second successive fiscal year such board of education does not so qualify, a grant in an amount equal to three hundred dollars for every such secondary school student enrolled in such center on said date, (C) for the third successive fiscal year such board of education does not so qualify, a grant in an amount equal to two hundred dollars for every such secondary school student enrolled in such center on said date, and (D) for the fourth successive fiscal year such board of education does not so qualify, a grant in an amount equal to one hundred dollars for every such secondary school student enrolled in such center on said date, and (3) each local and regional board of education operating an agricultural science and technology education center that does not receive a grant pursuant to subdivision (1) or (2) of this subsection shall receive a grant in an amount equal to sixty dollars for every secondary school student enrolled in such center on said date.

(d) (1) If there are any remaining funds after the amount of the grants described in subsections (a) and (c) of this section are calculated, within available appropriations, each local or regional board of education operating an agricultural science and technology education center shall be eligible to receive a grant in an amount equal to one hundred dollars for each student enrolled in such center on October first of the previous school year. (2) If there are any remaining funds after the amount of the grants described in subdivision (1) of this subsection are calculated, within available appropriations, each local or regional board of education operating an agricultural science and technology education center that had more than one hundred fifty out-of-district students enrolled in such center on October first of the previous school year shall be eligible to receive a grant based on the ratio of the number of out-of-district students in excess of one hundred fifty out-of-district students enrolled in such center on said date to the total number of out-of-district students in excess of one hundred fifty out-of-district students enrolled in all agricultural science and technology education centers that had in excess of one hundred fifty out-of-district students enrolled on said date.

(e) For the fiscal years ending June 30, 2012, and June 30, 2013, the Department of Education shall allocate five hundred thousand dollars to local or regional boards of education operating an agricultural science and technology education center in accordance with the provisions of subsections (b) to (d), inclusive, of this section.

(f) For the fiscal year ending June 30, 2013, and each fiscal year thereafter, if a local or regional board of education receives an increase in funds pursuant to this section over the amount it received for the prior fiscal year such increase shall not be used to supplant local funding for educational purposes.

(g) Notwithstanding the provisions of sections 10-51 and 10-222, for the fiscal year ending June 30, 2014, any amount received by a local or regional board of education pursuant to subdivision (2) of subsection (a) of this section that exceeds the amount appropriated for education by the municipality or the amount in the budget approved by such regional board of education for purposes of said subdivision (2) of subsection (a) of this section, shall be available for use by such local or regional board of education, provided such excess amount is spent in accordance with the provisions of subdivision (2) of subsection (a) of this section.

(1955, S. 921d; 1961, P.A. 40; 1967, P.A. 638, S. 2; P.A. 78-218, S. 48; P.A. 82-204, S. 1, 2; P.A. 83-106, S. 1, 2; P.A. 84-460, S. 1, 16; P.A. 85-463, S. 1, 2; P.A. 86-71, S. 5, 11; P.A. 89-355, S. 3, 20; June Sp. Sess. P.A. 91-7, S. 2, 22; P.A. 93-410, S. 2, 6; P.A. 95-226, S. 14, 30; P.A. 96-178, S. 8, 18; P.A. 97-247, S. 13, 27; P.A. 00-192, S. 82, 102; P.A. 01-173, S. 11, 67; May 9 Sp. Sess. P.A. 02-5, S. 5; P.A. 04-197, S. 1; June Sp. Sess. P.A. 07-3, S. 24; P.A. 08-152, S. 2; 08-170, S. 20; P.A. 09-45, S. 2, 3; P.A. 11-48, S. 203; 11-61, S. 86; P.A. 12-116, S. 64; June 12 Sp. Sess. P.A. 12-1, S. 236; P.A. 13-247, S. 170.)

History: 1961 act changed references from high school to secondary school; 1967 act amended Subdiv. (a) to delete limitation to centers to be built and equipped before June 30, 1967, to delete number of centers to total of 24 for entire state and to allow grants for expansion and improvement of existing facilities and for replacement or improvement of equipment; P.A. 78-218 substituted “local” for “town” boards of education; P.A. 82-204 permitted boards of education to charge actual cost of education for special education students and made special education tuition a reimbursable expense under state special education formula; P.A. 83-106 excluded from “total cost of operating” calculation transportation expenditures otherwise reimbursable and stipulated use of previous year’s average daily membership count in car grant calculation; P.A. 84-460 amended Subsec. (a) to provide that projects to construct, acquire, renovate or equip vocational agriculture centers would be eligible for school construction grants; P.A. 85-463 added Subsec. (b) re grant eligibility of E.O. Smith School; P.A. 86-71 deleted the references to Sec. 10-266n which was repealed and added the reference to Sec. 10-97; P.A. 89-355 deleted Subsec. (b) re E.O. Smith School, restructured the section with a new Subsec. (b) designation and provided that tuition grants be phased out and not be paid for the fiscal years following the fiscal year ending June 30, 1990, and made technical changes; June Sp. Sess. 91-7 provided for a grant equal to $700 per student in Subsec. (a), eliminating grants for the total cost of operating a vocational agriculture center and amended Subsec. (b) to limit tuition to the average per pupil expenditures for all students enrolled in the vocational agriculture center minus $700 rather than the average per pupil expenditure for all secondary school pupils in the receiving district and eliminated grants to sending school districts; P.A. 93-410 amended Subsecs. (a) and (b) to add “subject to the provisions of section 10-65b” and further amended Subsec. (b) to change the method for computing the cap on tuition charges, effective July 1, 1993; P.A. 95-226 made technical changes in Subsecs. (a) and (b), amended Subsec. (b) to substitute 102% for 121% and in Subdiv. (2) to substitute references to amounts received pursuant to Subsecs. (a) and (c) for $700 and added Subsec. (c) concerning an additional grant, effective July 1, 1995; P.A. 96-178 added Subsec. (d) re additional grants, effective July 1, 1996; P.A. 97-247 amended Subsec. (a) to remove requirement that facilities and equipment for which a grant is received pursuant to chapter 173 be used “exclusively” for vocational agricultural purposes, effective July 1, 1997; P.A. 00-192 amended Subsec. (c) by adding new Subdiv. (2) re grants to local or regional boards operating vocational agriculture centers and designating existing Subdiv. (2) as Subdiv. (3), effective July 1, 2000; P.A. 01-173 amended Subsec. (d) to make technical changes, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a)(1) to replace lump sum payments of the entire eligible cost with progress payments of 95% of the eligible cost, effective July 1, 2002; P.A. 04-197 amended Subsec. (b) by increasing maximum tuition from 102% to 120% of foundation level and by making a technical change, effective July 1, 2004; June Sp. Sess. P.A. 07-3 amended Subsec. (a) to increase per pupil grant from $700 to $1,355 and amended Subsec. (b) to require boards of education to provide students an opportunity to enroll in a vocational agricultural center in a number that at least equals the number in any written agreement or the average number enrolled over the previous three years and to change limit on tuition charges from 120% to 82.5% of the foundation level, effective July 1, 2007; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education” throughout, amended Subsec. (b) to provide that students in ninth grade shall be permitted to enroll in centers in a number that is at least equal to the average number enrolled during previous 3 school years and that if district provided enrollment opportunities at more than one center commencing July 1, 2007, the district shall continue to provide such opportunities and made a technical change in Subsec. (c)(3), effective July 1, 2008; P.A. 09-45 made technical changes in Subsecs. (c) and (d), effective May 20, 2009; P.A. 11-48 added Subsec. (e) re allocation of $500,000 in fiscal years ending June 30, 2012, and June 30, 2013, effective July 1, 2011; P.A. 11-61 amended Subsec. (a)(1) by making existing provision re 95% of net eligible costs applicable for applications filed prior to July 1, 2011, and adding provision re 80% of net eligible costs for applications filed on or after July 1, 2011, effective July 1, 2011; P.A. 12-116 amended Subsec. (a)(2) by increasing grant amount from $1,355 to $1,750 per student and added Subsec. (f) re increase in funds not to be used to supplant local funding for educational purposes, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 added Subsec. (g) re funds that exceed amount appropriated for education or in approved budget to be available for use for fiscal year ending June 30, 2013, effective July 1, 2012; P.A. 13-247 amended Subsec. (a)(2) by increasing grant amount from $1,750 to $2,750 per student, amended Subsec. (b) by changing limit on tuition charges from 82.5 per cent to 62.47 per cent of foundation level, and amended Subsec. (g) by replacing “2013” with “2014”, effective July 1, 2013.



Section 10-65a - Plan to increase racial and ethnic diversity.

(a) Each local and regional board of education which operates an agricultural science and technology education center shall establish and implement a five-year plan to increase racial and ethnic diversity at such center. The plan shall reasonably reflect the racial and ethnic diversity of the area of the state in which the center is located.

(b) Each local and regional board of education which operates an agricultural science and technology education center shall conduct an annual study to ascertain the educational and vocational activities in which graduates of such center are engaged five years after graduation and shall submit the study to the State Board of Education.

(P.A. 93-410, S. 4, 6; P.A. 97-39, S. 2; P.A. 08-152, S. 3; 08-170, S. 21.)

History: P.A. 93-410 effective July 1, 1993; P.A. 97-39 deleted Subsec.(a) concerning recruitment of students by vocational agriculture centers, redesignated existing Subsecs. (b) and (c) as Subsecs. (a) and (b), and substituted “racial and ethnic diversity” for “minority student representation”; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008.



Section 10-65b - Provision of student’s nonagricultural academic courses; shared-time arrangements.

A local or regional board of education that operates a regional agricultural science and technology education center shall provide to each student enrolled in such center all of the student’s nonagricultural academic courses, provided any such board which, on or before July 1, 1993, entered into an agreement to offer shared-time arrangements and any such board that operates a regional vocational aquaculture program may offer or continue to offer such shared-time arrangements unless the Commissioner of Education determines that such shared-time arrangements are not in substantial compliance with the provisions of sections 10-64 and 10-65 and any regulations adopted pursuant to section 10-66. For purposes of this section and said section 10-65, “shared-time arrangements” means the enrollment of students in a regional agricultural science and technology education center while such students receive nonagricultural academic courses in a school district under the jurisdiction of a local or regional board of education other than the board of education operating such center.

(P.A. 93-410, S. 5, 6; P.A. 97-290, S. 28, 29; P.A. 08-152, S. 4; 08-170, S. 22.)

History: P.A. 93-410 effective July 1, 1993; P.A. 97-290 added provision on shared-time arrangements for regional vocational aquaculture programs, effective July 1, 1997; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education” and made technical changes, effective July 1, 2008.



Section 10-66 - Regulations.

The State Board of Education may adopt, in accordance with the provisions of chapter 54, such regulations as are necessary to carry out the purposes of this part and to insure reasonable economy in the agricultural science and technology centers.

(1955, S. 923d; P.A. 93-410, S. 3, 6; P.A. 08-152, S. 5; 08-170, S. 23.)

History: P.A. 93-410 made a technical change, effective July 1, 1993; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008.



Section 10-66a - Establishment.

A regional educational service center may be established in any regional state planning area designated in accordance with section 16a-4a upon approval by the State Board of Education of a plan of organization and operation submitted by four or more boards of education for the purpose of cooperative action to furnish programs and services. Except where the pupil population is over fifty thousand in a given planning area, only one regional educational service center may be established in such area. In no case shall there be more than two educational service centers in any such area and in no case shall a board of education be a member of more than one regional educational service center. If, after the establishment of a regional educational service center, boards of education vote to withdraw so that fewer than four such boards are members or the State Board of Education denies continued approval pursuant to section 10-66h, the center shall cease to exist at the end of the subsequent fiscal year.

(1972, P.A. 117, S. 1; P.A. 78-218, S. 49; 78-295, S. 1, 9; P.A. 79-631, S. 48, 111; P.A. 80-154, S. 1, 5.)

History: P.A. 78-218 substituted “local” for “town” boards of education and deleted phrase designating August 1, 1972 as commencement date for establishing centers; P.A. 78-295 substituted “member” for “participating” boards, substituted Sec. “16a-4a” for “4-124b”, required submission of plan of organization and operation for state board’s approval before establishment of center, prohibited membership of board of education in more than one center and provided for dissolution of center if state board denies continued approval; P.A. 79-631 and P.A. 80-154 made technical changes.



Section 10-66aa - Charter schools: Definitions.

As used in sections 10-66aa to 10-66ff, inclusive, and sections 10-66hh to 10-66kk, inclusive:

(1) “Charter school” means a public, nonsectarian school which is (A) established under a charter granted pursuant to section 10-66bb, (B) organized as a nonprofit entity under state law, (C) a public agency for purposes of the Freedom of Information Act, as defined in section 1-200, and (D) operated independently of any local or regional board of education in accordance with the terms of its charter and the provisions of sections 10-66aa to 10-66ff, inclusive, provided no member or employee of a governing council of a charter school shall have a personal or financial interest in the assets, real or personal, of the school;

(2) “Local charter school” means a public school or part of a public school that is converted into a charter school and is approved by the local or regional board of education of the school district in which it is located and by the State Board of Education pursuant to subsection (e) of section 10-66bb;

(3) “State charter school” means a new public school approved by the State Board of Education pursuant to subsection (f) of section 10-66bb;

(4) “Charter management organization” means any entity that a charter school contracts with for educational design, implementation or whole school management services; and

(5) “Whole school management services” means the financial, business, operational and administrative functions for a school.

(P.A. 96-214, S. 1; P.A. 97-47, S. 29; P.A. 99-289, S. 4, 11; June Sp. Sess. P.A. 01-1, S. 26, 54; P.A. 08-50, S. 3; P.A. 10-111, S. 11.)

History: P.A. 97-47 amended Subdiv. (1) by substituting reference to the Freedom of Information Act for reference to Ch. 3; P.A. 99-289 amended Subdiv. (1) to add prohibition against member or employee having a personal or financial interest in the assets of the school, effective July 1, 1999; June Sp. Sess. P.A. 01-1 applied definitions to Sec. 10-66hh, effective July 1, 2001; P.A. 08-50 replaced “section 10-66hh” with “sections 10-66hh to 10-66kk, inclusive”, effective July 1, 2008; P.A. 10-111 added Subdivs. (4) and (5) defining “charter management organization” and “whole school management services”, effective July 1, 2010.



Section 10-66b - Operation and management. Board.

The operation and management of any regional educational service center shall be the responsibility of the board of such center to be composed of at least one member from each participating board of education, selected by such board of education. The board of the regional educational service center may designate from its membership an executive board which shall have such powers as the board of the regional educational service center may delegate and which are consistent with this part. The term of office of members of the board of the regional educational service center shall not exceed four years. Members of the board of the regional educational service center shall receive no compensation for services rendered as such, but may be reimbursed for necessary expenses in the course of their duties. The director of the regional educational service center shall serve as the executive agent of the board of the regional educational service center.

(1972, P.A. 117, S. 2; P.A. 80-154, S. 2, 5; P.A. 94-245, S. 10, 46.)

History: P.A. 80-154 added provision concerning membership of regional board when participating boards of education are responsible for students who attend E.O. Smith School; P.A. 94-245 deleted obsolete language which had required that the board of certain regional educational service centers include member designated by the board of trustees of The University of Connecticut, effective June 2, 1994.



Section 10-66bb - Application process and requirements. Charter renewal. Probation. Revocation. Enrollment lottery; exceptions.

(a) On and after July 1, 1997, the State Board of Education may grant charters for local and state charter schools in accordance with this section.

(b) Any person, association, corporation, organization or other entity, public or independent institution of higher education, local or regional board of education or two or more boards of education cooperatively, or regional educational service center may apply to the Commissioner of Education, at such time and in such manner as the commissioner prescribes, to establish a charter school, provided no nonpublic elementary or secondary school may be established as a charter school and no parent or group of parents providing home instruction may establish a charter school for such instruction.

(c) On and after July 1, 2012, the State Board of Education shall review, annually, all applications and grant charters, in accordance with subsections (e) and (f) of this section, for a local or state charter school located in a town that has one or more schools that have been designated as a commissioner’s network school, pursuant to section 10-223h, at the time of such application, or a town that has been designated as a low achieving school district, pursuant to section 10-223e, at the time of such application. (1) Except as provided for in subdivision (2) of this subsection, no state charter school shall enroll (A) (i) more than two hundred fifty students, or (ii) in the case of a kindergarten to grade eight, inclusive, school, more than three hundred students, or (B) twenty-five per cent of the enrollment of the school district in which the state charter school is to be located, whichever is less. (2) In the case of a state charter school found by the State Board of Education to have a demonstrated record of achievement, said board shall, upon application by such school to said board, waive the provisions of subdivision (1) of this subsection for such school. (3) The State Board of Education shall give preference to applicants for charter schools (A) whose primary purpose is the establishment of education programs designed to serve one or more of the following student populations: (i) Students with a history of low academic performance, (ii) students who receive free or reduced priced lunches pursuant to federal law and regulations, (iii) students with a history of behavioral and social difficulties, (iv) students identified as requiring special education, (v) students who are English language learners, or (vi) students of a single gender; (B) whose primary purpose is to improve the academic performance of an existing school that has consistently demonstrated substandard academic performance, as determined by the Commissioner of Education; (C) that will serve students who reside in a priority school district pursuant to section 10-266p; (D) that will serve students who reside in a district in which seventy-five per cent or more of the enrolled students are members of racial or ethnic minorities; (E) that demonstrate highly credible and specific strategies to attract, enroll and retain students from among the populations described in subparagraph (A)(i) to (A)(vi), inclusive, of this subdivision; or (F) that, in the case of an applicant for a state charter school, such state charter school will be located at a work-site or such applicant is an institution of higher education. In determining whether to grant a charter, the State Board of Education shall consider the effect of the proposed charter school on the reduction of racial, ethnic and economic isolation in the region in which it is to be located, the regional distribution of charter schools in the state and the potential of over-concentration of charter schools within a school district or in contiguous school districts.

(d) Applications pursuant to this section shall include a description of: (1) The mission, purpose and any specialized focus of the proposed charter school; (2) the interest in the community for the establishment of the charter school; (3) the school governance and procedures for the establishment of a governing council that (A) includes (i) teachers and parents and guardians of students enrolled in the school, and (ii) the chairperson of the local or regional board of education of the town in which the charter school is located and which has jurisdiction over a school that resembles the approximate grade configuration of the charter school, or the designee of such chairperson, provided such designee is a member of the board of education or the superintendent of schools for the school district, and (B) is responsible for the oversight of charter school operations, provided no member or employee of the governing council may have a personal or financial interest in the assets, real or personal, of the school; (4) the financial plan for operation of the school, provided no application fees or other fees for attendance, except as provided in this section, may be charged; (5) the educational program, instructional methodology and services to be offered to students; (6) the number and qualifications of teachers and administrators to be employed in the school; (7) the organization of the school in terms of the ages or grades to be taught and the total estimated enrollment of the school; (8) the student admission criteria and procedures to (A) ensure effective public information, (B) ensure open access on a space available basis, including the enrollment of students during the school year if spaces become available in the charter school, (C) promote a diverse student body, and (D) ensure that the school complies with the provisions of section 10-15c and that it does not discriminate on the basis of disability, athletic performance or proficiency in the English language, provided the school may limit enrollment to a particular grade level or specialized educational focus and, if there is not space available for all students seeking enrollment, the school may give preference to siblings but shall otherwise determine enrollment by a lottery, except the State Board of Education may waive the requirements for such enrollment lottery pursuant to subsection (j) of this section; (9) a means to assess student performance that includes participation in mastery examinations, pursuant to section 10-14n; (10) procedures for teacher evaluation and professional development for teachers and administrators; (11) the provision of school facilities, pupil transportation and student health and welfare services; (12) procedures to encourage involvement by parents and guardians of enrolled students in student learning, school activities and school decision-making; (13) procedures to document efforts to increase the racial and ethnic diversity of staff; (14) a five-year plan to sustain the maintenance and operation of the school; and (15) a student recruitment and retention plan that shall include, but not be limited to, a clear description of a plan and the capacity of the school to attract, enroll and retain students from among the populations described in subparagraph (A)(i) to (A)(v), inclusive, of subdivision (3) of subsection (c) of this section. Subject to the provisions of subsection (b) of section 10-66dd, an application may include, or a charter school may file, requests to waive provisions of the general statutes and regulations not required by sections 10-66aa to 10-66ff, inclusive, and which are within the jurisdiction of the State Board of Education.

(e) An application for the establishment of a local charter school shall be submitted to the local or regional board of education of the school district in which the local charter school is to be located for approval pursuant to this subsection. The local or regional board of education shall: (1) Review the application; (2) hold a public hearing in the school district on such application; (3) survey teachers and parents in the school district to determine if there is sufficient interest in the establishment and operation of the local charter school; and (4) vote on a complete application not later than sixty days after the date of receipt of such application. Such board of education may approve the application by a majority vote of the members of the board present and voting at a regular or special meeting of the board called for such purpose. If the application is approved, the board shall forward the application to the State Board of Education. The State Board of Education shall vote on the application not later than seventy-five days after the date of receipt of such application. Subject to the provisions of subsection (c) of this section, the State Board of Education may approve the application and grant the charter for the local charter school or reject such application by a majority vote of the members of the state board present and voting at a regular or special meeting of the state board called for such purpose. The State Board of Education may condition the opening of such school on the school’s meeting certain conditions determined by the Commissioner of Education to be necessary and may authorize the commissioner to release the charter when the commissioner determines such conditions are met. The state board may grant the charter for the local charter school for a period of time of up to five years and may allow the applicant to delay its opening for a period of up to one school year in order for the applicant to fully prepare to provide appropriate instructional services.

(f) (1) Except as otherwise provided in subdivision (2) of this subsection, an application for the establishment of a state charter school shall be (A) submitted to the State Board of Education for approval in accordance with the provisions of this subsection, and (B) filed with the local or regional board of education in the school district in which the charter school is to be located. The state board shall: (i) Review such application; (ii) hold a public hearing on such application in the school district in which such state charter school is to be located; (iii) solicit and review comments on the application from the local or regional board of education for the school district in which such charter school is to be located and from the local or regional boards of education for school districts that are contiguous to the district in which such school is to be located; and (iv) vote on a complete application not later than ninety days after the date of receipt of such application. The State Board of Education may approve an application and grant the charter for the state charter school by a majority vote of the members of the state board present and voting at a regular or special meeting of the state board called for such purpose. The State Board of Education may condition the opening of such school on the school’s meeting certain conditions determined by the Commissioner of Education to be necessary and may authorize the commissioner to release the charter when the commissioner determines such conditions are met. Charters shall be granted for a period of time of up to five years and may allow the applicant to delay its opening for a period of up to one school year in order for the applicant to fully prepare to provide appropriate instructional services.

(2) On and after July 1, 2012, and before July 1, 2017, the State Board of Education shall not approve more than four applications for the establishment of new state charter schools unless two of the four such applications are for the establishment of two new state charter schools whose mission, purpose and specialized focus is to provide dual language programs or other models focusing on language acquisition for English language learners. Approval of applications under this subdivision shall be in accordance with the provisions of this section.

(g) Charters may be renewed, upon application, in accordance with the provisions of this section for the granting of such charters. Upon application for such renewal, the State Board of Education may commission an independent appraisal of the performance of the charter school that includes, but is not limited to, an evaluation of the school’s compliance with the provisions of this section. The State Board of Education shall consider the results of any such appraisal in determining whether to renew such charter. The State Board of Education may deny an application for the renewal of a charter if (1) student progress has not been sufficiently demonstrated, as determined by the commissioner, (2) the governing council has not been sufficiently responsible for the operation of the school or has misused or spent public funds in a manner that is detrimental to the educational interests of the students attending the charter school, (3) the school has not been in compliance with applicable laws and regulations, or (4) the efforts of the school have been insufficient to effectively attract, enroll and retain students from among the following populations: (A) Students with a history of low academic performance, (B) students who receive free or reduced priced lunches pursuant to federal law and regulations, (C) students with a history of behavioral and social difficulties, (D) students identified as requiring special education, or (E) students who are English language learners. If the State Board of Education does not renew a charter, it shall notify the governing council of the charter school of the reasons for such nonrenewal.

(h) The Commissioner of Education may at any time place a charter school on probation if (1) the school has failed to (A) adequately demonstrate student progress, as determined by the commissioner, (B) comply with the terms of its charter or with applicable laws and regulations, (C) achieve measurable progress in reducing racial, ethnic and economic isolation, or (D) maintain its nonsectarian status, or (2) the governing council has demonstrated an inability to provide effective leadership to oversee the operation of the charter school or has not ensured that public funds are expended prudently or in a manner required by law. If a charter school is placed on probation, the commissioner shall provide written notice to the charter school of the reasons for such placement, not later than five days after the placement, and shall require the charter school to file with the Department of Education a corrective action plan acceptable to the commissioner not later than thirty-five days from the date of such placement. The charter school shall implement a corrective action plan accepted by the commissioner not later than thirty days after the date of such acceptance. The commissioner may impose any additional terms of probation on the school that the commissioner deems necessary to protect the educational or financial interests of the state. The charter school shall comply with any such additional terms not later than thirty days after the date of their imposition. The commissioner shall determine the length of time of the probationary period, which may be up to one year, provided the commissioner may extend such period, for up to one additional year, if the commissioner deems it necessary. In the event that the charter school does not file or implement the corrective action plan within the required time period or does not comply with any additional terms within the required time period, the Commissioner of Education may withhold grant funds from the school until the plan is fully implemented or the school complies with the terms of probation, provided the commissioner may extend the time period for such implementation and compliance for good cause shown. Whenever a charter school is placed on probation, the commissioner shall notify the parents or guardians of students attending the school of the probationary status of the school and the reasons for such status. During the term of probation, the commissioner may require the school to file interim reports concerning any matter the commissioner deems relevant to the probationary status of the school, including financial reports or statements. No charter school on probation may increase its student enrollment or engage in the recruitment of new students without the consent of the commissioner.

(i) The State Board of Education may revoke a charter if a charter school has failed to: (1) Comply with the terms of probation, including the failure to file or implement a corrective action plan; (2) demonstrate satisfactory student progress, as determined by the commissioner; (3) comply with the terms of its charter or applicable laws and regulations; or (4) manage its public funds in a prudent or legal manner. Unless an emergency exists, prior to revoking a charter, the State Board of Education shall provide the governing council of the charter school with a written notice of the reasons for the revocation, including the identification of specific incidents of noncompliance with the law, regulation or charter or other matters warranting revocation of the charter. It shall also provide the governing council with the opportunity to demonstrate compliance with all requirements for the retention of its charter by providing the State Board of Education or a subcommittee of the board, as determined by the State Board of Education, with a written or oral presentation. Such presentation shall include an opportunity for the governing council to present documentary and testimonial evidence to refute the facts cited by the State Board of Education for the proposed revocation or in justification of its activities. Such opportunity shall not constitute a contested case within the meaning of chapter 54. The State Board of Education shall determine, not later than thirty days after the date of an oral presentation or receipt of a written presentation, whether and when the charter shall be revoked and notify the governing council of the decision and the reasons therefor. A decision to revoke a charter shall not constitute a final decision for purposes of chapter 54. In the event an emergency exists in which the commissioner finds that there is imminent harm to the students attending a charter school, the State Board of Education may immediately revoke the charter of the school, provided the notice concerning the reasons for the revocation is sent to the governing council not later than ten days after the date of revocation and the governing council is provided an opportunity to make a presentation to the board not later than twenty days from the date of such notice.

(j) (1) The governing council of a state or local charter school may apply to the State Board of Education for a waiver of the requirements of the enrollment lottery described in subdivision (8) of subsection (d) of this section, provided such state or local charter school has as its primary purpose the establishment of education programs designed to serve one or more of the following populations: (A) Students with a history of behavioral and social difficulties, (B) students identified as requiring special education, (C) students who are English language learners, or (D) students of a single gender.

(2) An enrollment lottery described in subdivision (8) of subsection (d) of this section shall not be held for a local charter school that is established at a school that is among the schools with a percentage equal to or less than five per cent when all schools are ranked highest to lowest in school performance index scores, as defined in section 10-223e.

(P.A. 96-214, S. 2; P.A. 97-290, S. 7, 29; P.A. 98-252, S. 6, 80; P.A. 99-289, S. 5, 11; P.A. 00-220, S. 5, 43; P.A. 03-76, S. 7; P.A. 06-55, S. 1; June Sp. Sess. P.A. 07-3, S. 12; P.A. 10-111, S. 12; P.A. 11-28, S. 3; 11-179, S. 11; P.A. 12-116, S. 32; P.A. 13-31, S. 6; 13-207, S. 15.)

History: P.A. 97-290 amended Subsec. (c) to change the limit on the number of charter schools from 12 local and 12 state to 24 charter schools generally, to remove a limit on the total student population of all state charter schools, to remove restrictions on the number of charter schools that operate in Congressional districts and in a school district at any one time and to substitute requirement for consideration of regional distribution of charter schools in the state and the over concentration of charter schools within a school district in determining whether to grant a charter, to add preferences for a district in which 75% or more of the enrolled students are members of racial or ethnic minorities and for state charter schools located at a work-site and to require consideration of the effect of the proposed charter school on the reduction of racial, ethnic and economic isolation in the region in which it is to be located in determining whether to grant a charter, and amended Subsec. (d) to add requirement to document efforts to increase racial and ethnic diversity as new Subdiv. (13) and redesignate existing Subdiv. (13) as Subdiv. (14), and made technical changes, effective July 1, 1997; P.A. 98-252 amended Subsec. (d)(8)(D) to make a technical change, effective July 1, 1998; P.A. 99-289 amended Subsec. (c) to limit the restriction for state charter schools to “on and after July 1, 1999” and to add restriction pertaining to kindergarten to grade eight school, amended Subsec. (d) to specify that the governing council be responsible for oversight of charter school operations and that no member or employee have a personal or financial interest in the assets of the school, amended Subsecs. (e) and (f) to allow the State Board of Education to condition the opening of the school, to authorize the state board to allow the applicant to delay the opening and to make technical changes, amended Subsec. (g) to add the provisions relating to the independent appraisal and the reasons for denial of application for renewal, amended Subsec. (h) to expand the reasons for placing a school on probation, specify the notice requirements in such cases, add provisions relating to corrective action plans, additional terms and interim reports and added Subsec. (i) re revocation, effective July 1, 1999; P.A. 00-220 amended Subsec. (i) to make a technical change, effective July 1, 2000; P.A. 03-76 made a technical change in Subsec. (h), effective June 3, 2003; P.A. 06-55 amended Subsec. (c) by deleting provision re maximum charters for period from July 1, 1997, to June 30, 1999, adding provision re annual review of applications and grant of charters in accordance with Subsec. (f), designating existing provisions re maximum enrollments as Subdiv. (1), making conforming and technical changes therein, and adding Subdiv. (2) re increased enrollments, effective May 8, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (d) to make technical changes, to designate existing language in Subdiv. (3)(A) as clause (i) and to add clause (ii) re member of governing council from local or regional board of education, effective July 1, 2007; P.A. 10-111 amended Subsec. (a) by deleting “within available appropriations” and amended Subsec. (c) by replacing “such school” with “said board”, replacing “may” with “shall”, adding “by such school”, deleting “and approval by” and replacing “enroll up to eighty-five students per grade, if within available appropriations” with “waive the provisions of subdivision (1) of this subsection for such school”, effective May 26, 2010; P.A. 11-28 amended Subsec. (d)(13) by adding “procedures to”, effective June 3, 2011; P.A. 11-179 amended Subsec. (f) by increasing number of days State Board of Education has to vote on a complete application from 75 to 90, effective July 13, 2011; P.A. 12-116 amended Subsec. (c) by adding “On and after July 1, 2012”, adding provision re State Board of Education to grant charters to charter schools located in town with one or more commissioner’s network schools or town designated as a low achieving school district, and designating existing provisions re preferences as Subdiv. (3) and adding therein new Subparas. (A), (B), (E) and (F) and designating existing language therein as Subparas. (C) and (D), amended Subsec. (d) by adding provision re enrollment of students during the school year if spaces become available and adding provision re waiver of enrollment lottery requirements in Subdiv. (8) and adding Subdiv. (15) re student recruitment and retention plan, amended Subsec. (f) by designating existing provisions as Subdiv. (1) and adding new Subdiv. (2) re approval of 2 of the next 4 charter schools for dual language programs and English language learners, amended Subsec. (g) by adding Subdiv. (4) re denial of renewal application if efforts of school to attract certain student populations has been insufficient, added Subsec. (j) re waiver of enrollment lottery requirements, and made conforming and technical changes, effective July 1, 2012; P.A. 13-31 amended Subsec. (j)(1) by adding reference to Subsec. (d)(8), effective July 1, 2013; P.A. 13-207 amended Subsec. (d)(9) by replacing “state-wide mastery examinations” with “mastery examinations” and replacing “chapter 163c” with “section 10-14n”, effective July 1, 2013.



Section 10-66c - Powers of board of center.

(a) A regional educational service center shall be a body corporate and politic. The board of a regional educational service center shall be a public educational authority acting on behalf of the state of Connecticut and shall have the power to sue and be sued, to receive and disburse private funds and such prepaid and reimbursed federal, state and local funds as each member board of education may authorize on its own behalf, to employ personnel, to enter into contracts, to purchase, receive, hold and convey real and personal property and otherwise to provide the programs, services and activities agreed upon by the member boards of education. The board of a regional educational service center shall have authority, within the limits prescribed by this part and as specified by the written agreement of the member boards, to establish policies for the regional educational service center, to determine the programs and services to be provided, to employ staff including a director of the center, to prepare and expend the budget and, within the limits authorized under this section, to provide for the financing of the programs and projects of the regional educational service center.

(b) For the purpose of carrying out or administering a regional educational service center project, program or other function authorized under this section or refinancing existing indebtedness or funding debt service reserve or project reserve funds, a regional educational service center may, without limiting its authority under other provisions of law, borrow temporarily in anticipation of receipt of current revenues and issue bonds, notes or other obligations payable from or secured by any one or more of the following: (1) A pledge, lien, mortgage or other security interest in any or all of the income, proceeds, revenues and property, real or personal, of its projects, assets, programs or other functions, including the proceeds of grants, loans, advances, guarantees or contributions from the federal government, state or any other source; or (2) a pledge, lien, mortgage or other security interest in the property, real or personal, of projects to be financed by the bonds, notes or other obligations.

(c) Bonds, notes or other obligations issued under this section may be issued in one or more series, shall bear such date or dates, be in such form, mature at such time or times, be payable at such place or places whether within the state or without, bear interest at such rate or rates, be in such denominations and form, with coupons attached, or registered, be fully negotiable, contain such conversion and redemption provisions, such other terms, covenants and conditions and be issued and sold in such manner as the regional educational service center, by resolution of the board of such center, determines, and may be payable at such time or times not exceeding twenty years from the date of issuance. Such bonds, notes or other obligations shall not constitute an indebtedness within the meaning of any debt limitation or restrictions and shall not be obligations of the state of Connecticut or any municipality, and each such bond, note or other obligation shall so state on its face. Neither the officers or members of the board of any regional educational service center nor any person executing the bond, note or other obligations shall be personally liable thereon by reason of the issuance thereof.

(d) A regional educational service center may issue notes in anticipation of the receipt of proceeds from the sale of such bonds. If such notes are issued, the provisions of sections 7-378 and 7-378a, relating to the terms and conditions of issuing and renewing such notes, shall apply.

(e) Each pledge, agreement or assignment made for the benefit or security of any bonds, notes or other obligations issued under this section shall be in effect until the principal and interest on the bonds, notes or other obligations for the benefit of which the same were made have been fully paid, or until provision is made for the payment in the manner provided in the resolution or resolutions authorizing their issuance. Any pledge or assignment made in respect of such bonds, notes or other obligations secured thereby shall be valid and binding from the time when the pledge or assignment is made; any income, proceeds, revenues or property so pledged or assigned and thereafter received by the regional educational service center shall immediately be subject to the lien of such pledge, without any physical delivery thereof or further act; and the lien of any such pledge or assignment shall be valid and binding as against parties having claims of any kind in tort, contract or otherwise against the regional educational service center, irrespective of whether such parties have notice thereof. Neither the resolution, trust indenture, agreement, assignment or other instrument by which a pledge is created need be recorded or filed, except for the recording of any mortgage or lien on real property or on any interest in real property.

(f) A regional educational service center may enter into contractual agreements, including trust indentures or agreements with trustees, for the collection, investment and payment of pledged or assigned income, proceeds, revenues or property, the establishment of reserves, covenants and agreements for the benefit of the trustee or the holders of any bonds, notes or other obligations, and such other terms and conditions which are reasonable to delineate the respective rights, duties, safeguards, responsibilities and liabilities of the regional educational service center, holders of bonds, notes or other obligations and the trustee or assignee. Any such agreement may provide for the pledge or assigning of any assets or income from assets to which or in which the center has rights or interest, the vesting in such trustee or trustees of such property, rights, powers and duties in trust as the center may determine, which may include any or all of the property, rights, powers and duties of any trustee appointed by the holders of any bonds, notes or other obligations, or limiting or restricting the rights of any holder of any bonds, notes or other obligations, or limiting or abrogating the right of the holders of any bonds, notes or other obligations to appoint a trustee, or limiting the rights, powers and duties of such trustee, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds, notes or other obligations and not otherwise in violation of law, including the acceleration of payment in the event of a default.

(g) Any regional educational service center may obtain from a commercial bank or insurance company authorized to do business within or without this state a letter of credit, line of credit or other credit or liquidity facility, for the purpose of providing funds for the payment of such bonds, notes or other obligations required by their terms or by the holder thereof to be redeemed or repurchased at or prior to maturity or for providing additional security for such bonds, notes or other obligations. In connection therewith, a regional educational service center may authorize the execution of reimbursement agreements, remarketing agreements, standby bond purchase agreements, agreements for the purpose of moderating interest rate fluctuations and any other necessary or appropriate agreements. If a regional educational service center is required to draw upon any such credit facility, the amount of each loan made pursuant to such credit facility shall be repaid by the center as provided in such agreement with the provider of the credit facility, but no later than the last date on which the bond, notes or other obligations secured thereby would be required to mature by law. Such regional educational service center may pledge or assign or mortgage any of its income, proceeds, revenues or properties authorized by this section to secure its bonds, notes or other obligations to secure its payment obligations under any agreement entered into pursuant to this section.

(h) Bonds, notes or other obligations issued by a regional educational service center under the provisions of this section are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, savings banks, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or municipality of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(i) A regional educational service center shall be considered an agency of the state for purposes of subdivision (14) of subsection (d) of section 42a-9-109.

(1972, P.A. 117, S. 3; P.A. 75-431; P.A. 78-77, S. 1, 2; 78-295, S. 2, 9; P.A. 80-154, S. 3, 5; P.A. 87-460, S. 1, 2; P.A. 95-259, S. 29, 32; May Sp. Sess. P.A. 04-2, S. 68.)

History: P.A. 75-431 allowed regional center boards to be eligible to receive direct reimbursement in accordance with Sec. 10-76g; P.A. 78-77 gave boards power to borrow temporarily in anticipation of payments to be received; P.A. 78-295 substituted “member” for “participating” boards, declared boards to be corporate bodies, permitted acceptance of private funds, permitted purchase etc. of personal as well as real property and deleted reference to eligibility for direct reimbursement; P.A. 80-154 deleted provision concerning supply of programs, services etc. to nonpublic schools within center’s geographical area; P.A. 87-460 provided that a regional educational service center be a body politic and that its board be acting on behalf of the state, added new Subsecs. (b) to (d), inclusive, re the power to issue bonds, notes or other obligations and designated Subsec. (a) accordingly and made a technical change; P.A. 95-259 amended Subsec. (b) to expand the reasons for which a service center may borrow or issue bonds and to add in Subdiv. (1) “assets, programs or other functions” and added Subsecs. (e) to (h), inclusive, effective July 6, 1995; May Sp. Sess. P.A. 04-2 added Subsec. (i) re applicability of the Uniform Commercial Code to security interests of the centers, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date.



Section 10-66cc - School profile. Report.

(a) The governing council of a charter school shall submit annually, to the Commissioner of Education, a school profile as described in subsection (c) of section 10-220.

(b) The governing council of each charter school shall submit annually, to the Commissioner of Education, at such time and in such manner as the commissioner prescribes, and, in the case of a local charter school, to the local or regional board of education for the school district in which the school is located, a report on the condition of the school, including (1) the educational progress of students in the school, (2) the financial condition of the school, including a certified audit statement of all revenues from public and private sources and expenditures, (3) accomplishment of the mission, purpose and any specialized focus of the charter school, (4) the racial and ethnic composition of the student body and efforts taken to increase the racial and ethnic diversity of the student body, and (5) best practices employed by the school that contribute significantly to the academic success of students.

(P.A. 96-214, S. 3; P.A. 97-290, S. 8, 29; P.A. 05-245, S. 21; June Sp. Sess. P.A. 07-3, S. 13.)

History: P.A. 97-290 added Subsec. (b)(4) re racial and ethnic composition, effective July 1, 1997; P.A. 05-245 amended Subsec. (b) by making a technical change and adding Subdiv. (5) re best practices, effective July 1, 2005; June Sp. Sess. P.A. 07-3 amended Subsec. (b)(2) to provide that the audit be of all revenues from public and private sources, effective July 1, 2007.



Section 10-66d - Participation by boards of education and nonpublic schools.

Each board of education and nonpublic school in the area served by a regional educational service center may determine the particular programs and services in which it wishes to participate in accordance with the purpose of this part, except each board of education shall use the uniform regional school calendar in accordance with the provisions of section 10-66q.

(1972, P.A. 117, S. 4; P.A. 13-247, S. 324.)

History: P.A. 13-247 added provision requiring each board of education to use uniform regional school calendar, effective July 1, 2013.



Section 10-66dd - School professionals and persons holding charter school educator permits employed in charter schools. Charter schools subject to laws governing public schools; exceptions; waivers. Participation in the state teacher retirement system.

(a) For purposes of this section, “school professional” means any school teacher, administrator or other personnel certified by the State Board of Education pursuant to section 10-145b.

(b) (1) Subject to the provisions of this subsection and except as may be waived pursuant to subsection (d) of section 10-66bb, charter schools shall be subject to all federal and state laws governing public schools.

(2) Subject to the provisions of subdivision (5) of this subsection, at least one-half of the persons providing instruction or pupil services in a charter school shall possess the proper certificate other than (A) a certificate issued pursuant to subdivision (1) of subsection (c) of section 10-145b, or (B) a temporary certificate issued pursuant to subsection (c) of section 10-145f on the day the school begins operation and the remaining persons shall possess a certificate issued pursuant to said subdivision (1) or such temporary certificate on such day.

(3) The commissioner may not waive the provisions of chapters 163c and 169 and sections 10-15c, 10-153a to 10-153g, inclusive, 10-153i, 10-153j, 10-153m and 10-292.

(4) The state charter school governing council shall act as a board of education for purposes of collective bargaining. The school professionals and persons holding a charter school educator permit, issued by the State Board of Education pursuant to section 10-145q, employed by a local charter school shall be members of the appropriate bargaining unit for the local or regional school district in which the local charter school is located and shall be subject to the same collective bargaining agreement as the school professionals employed by such district. A majority of those employed or to be employed in the local charter school and a majority of the members of the governing council of the local charter school may modify, in writing, such collective bargaining agreement, consistent with the terms and conditions of the approved charter, for purposes of employment in the charter school.

(5) For the school year commencing July 1, 2011, and each school year thereafter, the Commissioner of Education may waive the requirements of subdivision (2) of this subsection for any administrator or person providing instruction or pupil services employed by a charter school who holds a charter school educator permit, issued pursuant to section 10-145q, provided not more than thirty per cent of the total number of administrators and persons providing instruction or pupil services employed by a charter school hold the charter school educator permit for the school year.

(6) For the school year commencing July 1, 2011, and each school year thereafter, any administrator holding a charter school educator permit, issued pursuant to section 10-145q, shall be authorized to supervise and conduct performance evaluations of any person providing instruction or pupil services in the charter school that such administrator is employed.

(c) School professionals employed by a local or regional board of education shall be entitled to a two-year leave of absence, without compensation, in order to be employed in a charter school provided such leave shall be extended upon request for an additional two years. At any time during or upon the completion of such a leave of absence, a school professional may return to work in the school district in the position in which he was previously employed or a comparable position. Such leave of absence shall not be deemed to be an interruption of service for purposes of seniority and teachers’ retirement, except that time may not be accrued for purposes of attaining tenure. A school professional who is not on such a leave of absence and is employed for forty school months of full-time continuous employment by the charter school and is subsequently employed by a local or regional board of education shall attain tenure after the completion of twenty school months of full-time continuous employment by such board of education in accordance with section 10-151.

(d) (1) An otherwise qualified school professional hired by a charter school prior to July 1, 2010, and employed in a charter school may participate in the state teachers’ retirement system under chapter 167a on the same basis as if such professional were employed by a local or regional board of education. The governing council of a charter school shall make the contributions, as defined in subdivision (7) of section 10-183b, for such professional.

(2) An otherwise qualified school professional hired by a charter school on or after July 1, 2010, and who has not previously been employed by a charter school in this state prior to July 1, 2010, shall participate in the state teachers’ retirement system under chapter 167a on the same basis as if such professional were employed by a local or regional board of education. The governing council of a charter school shall make the contributions, as defined in subdivision (7) of section 10-183b, for such professional.

(3) Any administrator or person providing instruction or pupil services in a charter school who holds a charter school educator permit issued by the State Board of Education pursuant to section 10-145q shall participate in the state teachers’ retirement system under chapter 167a pursuant to subdivision (2) of this section when such administrator or person providing instruction or pupil services obtains professional certification pursuant to section 10-145b.

(P.A. 96-214, S. 4; 96-244, S. 56, 63; P.A. 97-247, S. 14, 27; P.A. 10-111, S. 13; P.A. 11-28, S. 4, 5; 11-60, S. 1; 11-234, S. 2.)

History: P.A. 96-244 amended Subsec. (c) to remove provision that a leave of absence not be deemed an interruption of service for “any purpose of employment” and substituted “teacher’s retirement” for “employee benefits”, effective July 1, 1996; P.A. 97-247 made technical changes in Subsec. (b), effective July 1, 1997; P.A. 10-111 amended Subsec. (d) by designating existing provisions as Subdiv. (1), adding “hired by a charter school prior to July 1, 2010, and” therein and adding Subdiv. (2) re mandatory participation in teacher retirement system, effective July 1, 2010; P.A. 11-28 made technical changes in Subsecs. (b) and (d), effective June 3, 2011; P.A. 11-60 amended Subsec. (b) by adding provision re persons holding charter school educator permit in Subdiv. (4), adding Subdiv. (5) re waiver for charter school educator permit holders and making a conforming change in Subdiv. (2), and amended Subsec. (d) by adding Subdiv. (3) re participation in state teachers’ retirement system when charter school educator permit holders obtain professional certification, effective July 1, 2011; P.A. 11-234 made identical changes as P.A. 11-60 and added Subsec. (b)(6) re authorization for administrators holding permit to supervise and conduct performance evaluations, effective July 1, 2011.



Section 10-66e - Payment of expenses.

The necessary administrative and overhead expenditures as determined by the board of the regional educational service center shall be shared jointly by the participating boards of education. In addition any participating board of education and nonpublic school shall be required to pay a prorated share of the costs of any program or service to which it subscribes. Any commitment made by a participating board of education or nonpublic school with a board of a regional educational service center in accordance with any provision of this part shall constitute a valid obligation within its appropriated or other available funds.

(1972, P.A. 117, S. 5.)



Section 10-66ee - Charter school funding. Special education students. Transportation. Contracts. Cooperative arrangements.

(a) For the purposes of equalization aid under section 10-262h a student enrolled (1) in a local charter school shall be considered a student enrolled in the school district in which such student resides, and (2) in a state charter school shall not be considered a student enrolled in the school district in which such student resides.

(b) (1) The local board of education of the school district in which a student enrolled in a local charter school resides shall pay, annually, in accordance with its charter, to the fiscal authority for the charter school for each such student the amount specified in its charter, including the reasonable special education costs of students requiring special education. The board of education shall be eligible for reimbursement for such special education costs pursuant to section 10-76g.

(2) The local or regional board of education of the school district in which the local charter school is located shall be responsible for the financial support of such local charter school at a level that is at least equal to the product of (A) the per pupil cost for the prior fiscal year, less the reimbursement pursuant to section 10-76g for the current fiscal year, and (B) the number of students attending such local charter school in the current fiscal year. As used in this subdivision, “per pupil cost” means, for a local or regional board of education, the quotient of the net current expenditures, as defined in subdivision (3) of section 10-261, divided by the average daily membership, as defined in subdivision (2) of section 10-261, of such local or regional board of education.

(c) (1) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the State Board of Education may approve, within available appropriations, a per student grant to a local charter school described in subsection (b) of section 10-66nn in an amount not to exceed three thousand dollars for each student enrolled in such local charter school, provided the local or regional board of education for such local charter school and the representatives of the exclusive bargaining unit for certified employees, chosen pursuant to section 10-153b, mutually agree on staffing flexibility in such local charter school, and such agreement is approved by the State Board of Education. For the purposes of equalization aid grants pursuant to section 10-262h, the state shall make such payments, in accordance with this subsection, to the town in which a local charter school is located as follows: Twenty-five per cent of the amount not later than July fifteenth and September first based on estimated student enrollment on May first, and twenty-five per cent of the amount not later than January first and the remaining amount not later than April fifteenth, each based on student enrollment on October first.

(2) The town shall pay to the fiscal authority for a local charter school the portion of the amount paid to the town pursuant to subdivision (1) of this subsection attributable for students enrolled in such local charter school. Such payments shall be made as follows: Twenty-five per cent of the amount not later than July twentieth and September fifteenth and twenty-five per cent of the amount not later than January fifteenth and the remaining amount not later than April fifteenth.

(d) (1) For the purposes of equalization aid grants pursuant to section 10-262h, the state shall pay in accordance with this subsection, to the town in which a state charter school is located for each student enrolled in such school, for the fiscal year ending June 30, 2013, ten thousand two hundred dollars, for the fiscal year ending June 30, 2014, ten thousand five hundred dollars, and for the fiscal year ending June 30, 2015, and each fiscal year thereafter, eleven thousand dollars. Such payments shall be made as follows: Twenty-five per cent of the amount not later than July fifteenth and September first based on estimated student enrollment on May first, and twenty-five per cent of the amount not later than January first and the remaining amount not later than April fifteenth, each based on student enrollment on October first. Notwithstanding the provisions of this subdivision, the payment of the remaining amount made not later than April 15, 2013, shall be within available appropriations and may be adjusted for each student on a pro rata basis.

(2) The town shall pay to the fiscal authority for a state charter school the portion of the amount paid to the town pursuant to subdivision (1) of this subsection attributable for students enrolled in such state charter school. Such payments shall be made as follows: Twenty-five per cent of the amount not later than July twentieth and September fifteenth and twenty-five per cent of the amount not later than January fifteenth and the remaining amount not later than April fifteenth.

(3) In the case of a student identified as requiring special education, the school district in which the student resides shall: (A) Hold the planning and placement team meeting for such student and shall invite representatives from the charter school to participate in such meeting; and (B) pay the state charter school, on a quarterly basis, an amount equal to the difference between the reasonable cost of educating such student and the sum of the amount received by the state charter school for such student pursuant to subdivision (2) of this subsection and amounts received from other state, federal, local or private sources calculated on a per pupil basis. Such school district shall be eligible for reimbursement pursuant to section 10-76g. The charter school a student requiring special education attends shall be responsible for ensuring that such student receives the services mandated by the student’s individualized education program whether such services are provided by the charter school or by the school district in which the student resides.

(e) Notwithstanding any provision of the general statutes, if at the end of a fiscal year amounts received by a state charter school, pursuant to subdivision (2) of subsection (d) of this section, are unexpended, the charter school (1) may use, for the expenses of the charter school for the following fiscal year, up to ten per cent of such amounts, and (2) may (A) create a reserve fund to finance a specific capital or equipment purchase or another specified project as may be approved by the commissioner, and (B) deposit into such fund up to five per cent of such amounts.

(f) The local or regional board of education of the school district in which the charter school is located shall provide transportation services for students of the charter school who reside in such school district pursuant to section 10-273a unless the charter school makes other arrangements for such transportation. Any local or regional board of education may provide transportation services to a student attending a charter school outside of the district in which the student resides and, if it elects to provide such transportation, shall be reimbursed pursuant to section 10-266m for the reasonable costs of such transportation. Any local or regional board of education providing transportation services under this subsection may suspend such services in accordance with the provisions of section 10-233c. The parent or guardian of any student denied the transportation services required to be provided pursuant to this subsection may appeal such denial in the manner provided in sections 10-186 and 10-187.

(g) Charter schools shall be eligible to the same extent as boards of education for any grant for special education, competitive state grants and grants pursuant to sections 10-17g and 10-266w.

(h) If the commissioner finds that any charter school uses a grant under this section for a purpose that is inconsistent with the provisions of this part, the commissioner may require repayment of such grant to the state.

(i) Charter schools shall receive, in accordance with federal law and regulations, any federal funds available for the education of any pupils attending public schools.

(j) The governing council of a charter school may (1) contract or enter into other agreements for purposes of administrative or other support services, transportation, plant services or leasing facilities or equipment, and (2) receive and expend private funds or public funds, including funds from local or regional boards of education and funds received by local charter schools for out-of-district students, for school purposes.

(k) If in any fiscal year, more than one new state or local charter school is approved pursuant to section 10-66bb and is awaiting funding pursuant to the provisions of this section, the State Board of Education shall determine which school is funded first based on a consideration of the following factors in order of importance as follows: (1) The quality of the proposed program as measured against the criteria required in the charter school application process pursuant to section 10-66bb, (2) whether the applicant has a demonstrated record of academic success by students, (3) whether the school is located in a school district with a demonstrated need for student improvement, and (4) whether the applicant has plans concerning the preparedness of facilities, staffing and outreach to students.

(l) Within available appropriations, the state may provide a grant in an amount not to exceed seventy-five thousand dollars to any newly approved state charter school that assists the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the Commissioner of Education, for start-up costs associated with the new charter school program.

(m) Charter schools may, to the same extent as local and regional boards of education, enter into cooperative arrangements as described in section 10-158a, provided such arrangements are approved by the Commissioner of Education. Any state charter school participating in a cooperative arrangement under this subsection shall maintain its status as a state charter school and not be excused from any obligations pursuant to sections 10-66aa to 10-66ll, inclusive.

(n) The Commissioner of Education shall provide any town receiving aid pursuant to subsection (c) or (d) of this section with the amount of such aid to be paid to each state or local charter school located in such town.

(P.A. 96-214, S. 5; P.A. 97-290, S. 9, 29; P.A. 98-168, S. 24, 26; P.A. 99-289, S. 6, 11; P.A. 00-48, S. 1, 12; 00-187, S. 23, 75; June Sp. Sess. P.A. 01-1, S. 27, 54; June 30 Sp. Sess. P.A. 03-6, S. 14; P.A. 04-254, S. 8; P.A. 05-245, S. 38; P.A. 06-135, S. 26; June Sp. Sess. P.A. 07-3, S. 11, 16; June Sp. Sess. P.A. 07-5, S. 54; P.A. 08-170, S. 10; June 19 Sp. Sess. P.A. 09-1, S. 22; Sept. Sp. Sess. P.A. 09-6, S. 36; P.A. 11-48, S. 200; 11-179, S. 12; P.A. 12-116, S. 29; June 12 Sp. Sess. P.A. 12-2, S. 19–21; Dec. Sp. Sess. P.A. 12-1, S. 31; P.A. 13-247, S. 164.)

History: P.A. 97-290 amended Subsec. (c) to change the payment schedule and to add the provisions on special education students, added new Subsecs. (d) and (g) re unexpended funds and repayment and redesignated remaining Subsecs., amended Subsec. (e) to provide for reimbursement pursuant to Sec. 10-266m and amended Subsec. (i) to add funds received by local charter schools for out-of-district students, effective July 1, 1997; P.A. 98-168 amended Subsec. (c) to change the state payment to $6,500 per student from an amount equal to 105% of the foundation level pursuant to Sec. 10-262f and made the same change for the purpose of calculating the school district payment for a special education student, effective July 1, 1998; P.A. 99-289 amended Subsec. (b) to add provisions relating to special education costs, amended Subsec. (c) to substitute amount based on per cent of the foundation for a specific dollar amount, to substitute July fifteenth and September fifteenth for “in July and September”, January fifteenth for “in January” and not later than April fifteenth for “in April”, and add requirement for charter school to ensure that special education students receive services mandated in their individualized education programs and amended Subsec. (e) to add provision concerning appeal of denial of transportation services, effective July 1, 1999; P.A. 00-48 amended Subsec. (c) to specify that payment for special education students be made by the school district on a quarterly basis, effective July 1, 2000; P.A. 00-187 amended Subsec. (c) to change the amount of the state payments to $7,000 for each student, effective July 1, 2000; June Sp. Sess. P.A. 01-1 redesignated Subsecs. (d) to (i) as Subsecs. (e) to (j), making a technical change in Subsec. (e), and added new Subsec. (d) re determination of enrollment numbers and use of any additional funds, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c)(1) by increasing amount of per student grant from $7,000 to $7,250 and adding provision re proportional increase, effective August 20, 2003; P.A. 04-254 amended Subsec. (c)(1) to provide for a maximum increase in grants payable per student for the fiscal year ending June 30, 2005, effective July 1, 2004; P.A. 05-245 amended Subsec. (c)(1) by increasing amount of per pupil grant for the fiscal year ending June 30, 2006, to $7,625 and by adding language re per pupil grant of $8,000 for the fiscal year ending June 30, 2007, and each fiscal year thereafter, effective July 1, 2005; P.A. 06-135 amended Subsec. (c)(1) by replacing $7,250 with $8,000 re total amount per student appropriated for grants and providing that supplemental per pupil grants shall not exceed $70 with any amount remaining to be used for supplemental grants for interdistrict magnet schools, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (c)(1) to make technical changes, to increase the per pupil grant to $8,650 for the fiscal year ending June 30, 2008, and $9,300 for the fiscal year ending June 30, 2009, to make permissive the requirement that commissioner spend unallocated funds for supplemental grants for interdistrict magnet schools and to permit commissioner to use such funds to pay for audits and added Subsec. (k) re priority for funding of new schools, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (c)(1) to provide that unallocated funds may be used to pay expenses incurred by department to ensure continuity of a charter school when required by a court and to pay expenses incurred when creating a CommPACT school, effective October 6, 2007; P.A. 08-170 added Subsec. (l) re start-up costs for charter schools in support of stipulation re Sheff v. O’Neill, effective July 1, 2008; June 19 Sp. Sess. P.A. 09-1 added Subsec. (m) re cooperative arrangements, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (c)(1) by adding “and each fiscal year thereafter,” re state payment of $9,300, effective October 5, 2009; P.A. 11-48 amended Subsec. (c)(1) by replacing “and each fiscal year thereafter” with “to June 30, 2011, inclusive”, making a conforming change and adding provision re increasing per pupil grant to $9,400 for fiscal year ending June 30, 2012, and each fiscal year thereafter, effective July 1, 2011; P.A. 11-179 amended Subsec. (k) by adding local charter schools to provision re if more than one charter school is approved in any fiscal year, redesignating existing Subdivs. (1) to (3) as Subdivs. (2) to (4), and adding new Subdiv. (1) re quality of proposed program measured against criteria required in application process, effective July 13, 2011; P.A. 12-116 amended Subsec. (a) by deleting “education” re equalization aid, amended Subsec. (b) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re board of education responsibility for financial support of local charter schools, added new Subsec. (c) re per student grant to local charter schools, redesignated existing Subsec. (c) as Subsec. (d), amended redesignated Subsec. (d)(1) by adding reference to equalization aid grants pursuant to Sec. 10-262h, replacing provision re grant payment to fiscal authority of state charter school with provision re grant payment to town in which state charter school is located, deleting provisions re grant amounts for fiscal years 2006 to 2012, adding provisions re grant payments for fiscal years 2013, 2014, 2015 and each fiscal year thereafter and re payment schedule, redesignated existing language re grant payment schedule as Subsec. (d)(2) and amended same by adding provision re town to pay fiscal authority of state charter school amount paid to town pursuant to Subsec. (d)(1), deleting provisions re amounts based on estimated student enrollment on May first and October first and deleting provision re increase in per student grant amount, redesignated existing Subsec. (d)(2) as Subsec. (d)(3), deleted former Subsec. (d) re use of additional funds, amended Subsec. (l) by adding provision re grant to town in which state charter school is located and re payment to the fiscal authority for such charter school, added Subsec. (n) re commissioner to provide aid to towns to be paid to each state or local charter school located in such towns, and made conforming and technical changes, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsecs. (c) and (d) by replacing “July first” with “July fifteenth” in Subdiv. (1) and replacing “July fifteenth” with “July twentieth” in Subdiv. (2), amended Subsec. (l) by deleting “town in which a” and deleting “is located, to be paid to the fiscal authority for such charter school” and amended Subsec. (n) by replacing “subsection (c), subsection (d) or (l)” with “subsection (c) or (d)”, effective July 1, 2012; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (d)(1) to change amount of state payment for fiscal year ending June 30, 2013, from $10,500 to $10,200 and add provision re payment of remaining amount made not later than April 15, 2013, to be within available appropriations and may be adjusted on pro rata basis, effective December 21, 2012; P.A. 13-247 amended Subsec. (d)(1) to change amount of state payment for fiscal year ending June 30, 2014, from $11,000 to $10,500 and to change amount of state payment for fiscal year ending June 30, 2015, and each fiscal year thereafter, from $11,500 to $11,000, effective July 1, 2013.



Section 10-66f - Participation in programs of other centers. Joint action by centers.

No provision of this part shall limit a board of education from purchasing a program or service from another regional educational service center, provided such program or service is not available from the center of which such board is a member, or from otherwise entering into an agreement with another board or boards of education to secure such program or service jointly. Any two or more regional educational service centers may join together to provide certain programs or services upon approval by the boards of the regional educational service centers involved.

(1972, P.A. 117, S. 6; P.A. 78-295, S. 3, 9.)

History: P.A. 78-295 allowed boards to purchase program or service from centers in which they are not members only if program or service is unavailable from center in which they are members.



Section 10-66ff - Powers. Liability limited. Participation in Short-Term Investment Fund.

(a) Each charter school may (1) sue and be sued, (2) purchase, receive, hold and convey real and personal property for school purposes, and (3) borrow money for such purposes.

(b) The state, a local or regional board of education or the applicant for a charter school shall have no liability for the acts, omissions, debts or other obligations of such charter school, except as may be provided in an agreement or contract with such charter school.

(c) Charter schools established pursuant to sections 10-66aa to 10-66gg, inclusive, shall be eligible to invest in participation certificates of the Short-Term Investment Fund administered by the State Treasurer pursuant to sections 3-27a to 3-27f, inclusive.

(P.A. 96-214, S. 6; P.A. 97-290, S. 26, 29.)

History: P.A. 97-290 added Subsec. (c) re participation in the Short-Term Investment Fund, effective July 1, 1997.



Section 10-66g - Budget and projected revenues statement. Annual audit.

Each board of a regional educational service center shall submit a yearly budget and projected revenue statement to each member board of education and to the State Board of Education. The accounts and financial records of all boards of regional educational service centers shall be audited annually in the same manner as the accounts of local or regional boards of education and copies provided to each member board of education and to the State Board of Education.

(1972, P.A. 117, S. 7; P.A. 78-218, S. 50; 78-295, S. 4, 9.)

History: P.A. 78-218 substituted “local” for “town” boards of education; P.A. 78-295 substituted “member” for “participating” boards, “local” for “town” boards and required submission of budget and revenue statement to state board of education as well as to other member boards.



Section 10-66gg - Report to General Assembly.

Not later than January 1, 2012, and biennially thereafter, within available appropriations, the Commissioner of Education shall review and report, in accordance with the provisions of section 11-4a, on the operation of such charter schools as may be established pursuant to sections 10-66aa to 10-66ff, inclusive, to the joint standing committee of the General Assembly having cognizance of matters relating to education. Such report shall include: (1) Recommendations for any statutory changes that would facilitate expansion in the number of charter schools; (2) a compilation of school profiles pursuant to section 10-66cc; (3) an assessment of the adequacy of funding pursuant to section 10-66ee; and (4) the adequacy and availability of suitable facilities for such schools.

(P.A. 96-214, S. 8; P.A. 98-168, S. 19, 26; P.A. 11-136, S. 7.)

History: P.A. 98-168 specified certain information to be included in the report, effective July 1, 1998; P.A. 11-136 deleted “annually” and added “Not later than January 1, 2012, and biennially thereafter” re review and report, effective July 1, 2011.



Section 10-66h - Annual evaluation of programs and services.

The board of a regional educational service center shall annually, following the close of the school year, furnish to each member board of education and the State Board of Education an evaluation of the programs and services provided by the board of the regional educational service center. The State Board of Education shall evaluate not more than once every five years the programs and services provided by the board of each center for the purpose of its continued approval pursuant to section 10-66a.

(1972, P.A. 117, S. 8; P.A. 78-295, S. 5, 9; P.A. 86-333, S. 4, 32; P.A. 93-353, S. 25, 52.)

History: P.A. 78-295 substituted “member” for “participating” boards, required that evaluations be submitted to state board of education as well as other members and required state board to evaluate programs and services biennially; P.A. 86-333 substituted triennial for biennial evaluations of programs and services by the state board of education; P.A. 93-353 changed the time frame for evaluations from triennially to not more than once every five years, effective July 1, 1993.



Section 10-66hh - Program to assist charter schools with capital expenses.

(a) For the fiscal year ending June 30, 2008, and each fiscal year thereafter, the Commissioner of Education shall establish, within available bond authorizations, a grant program to assist state charter schools in financing (1) school building projects, as defined in section 10-282, (2) general improvements to school buildings, as defined in subsection (a) of section 10-265h, and (3) repayment of debt incurred for school building projects. The governing authorities of such state charter schools may apply for such grants to the Department of Education at such time and in such manner as the commissioner prescribes. The commissioner shall give preference to applications that provide for matching funds from nonstate sources.

(b) All final calculations for grant awards pursuant to this section in an amount equal to or greater than two hundred fifty thousand dollars shall include a computation of the state grant amount amortized on a straight line basis over a ten-year period. Any state charter school which abandons, sells, leases, demolishes or otherwise redirects the use of a school building which benefited from such a grant award during such amortization period, including repayment of debt for the purchase, renovation or improvement of the building, shall refund to the state the unamortized balance of the state grant remaining as of the date that the abandonment, sale, lease, demolition or redirection occurred. The amortization period shall begin on the date the grant award is paid. A state charter school required to make a refund to the state pursuant to this subsection may request forgiveness of such refund if the building is redirected for public use.

(June Sp. Sess. P.A. 01-1, S. 28, 54; P.A. 03-76, S. 50; Sept. 8 Sp. Sess. P.A. 03-2, S. 24; June Sp. Sess. P.A. 05-6, S. 36; P.A. 07-249, S. 7; June Sp. Sess. P.A. 07-7, S. 45; P.A. 10-111, S. 14.)

History: June Sp. Sess. P.A. 01-1 effective July 1, 2001; P.A. 03-76 made a technical change, effective June 3, 2003; Sept. 8 Sp. Sess. P.A. 03-2 amended section to extend grant program through fiscal year ending June 30, 2004, limiting eligibility for grants to state charter schools whose charters were renewed in fiscal years ending June 30, 2001, June 30, 2002, and June 30, 2003, effective September 10, 2003; June Sp. Sess. P.A. 05-6 replaced reference to fiscal years ending June 30, 2002, to June 30, 2004, with reference to fiscal years ending June 30, 2006, and June 30, 2007, eliminated provision re within available appropriations, added language re assistance for repayment of debt incurred prior to July 1, 2005, removed restriction that eligibility be for schools with charters renewed during the fiscal years ending June 30, 2001, to June 30, 2003, eliminated language limiting schools to one grant not to exceed $500,000 and added language permitting commissioner to give preference to schools with matching funds from nonstate sources, effective July 1, 2005; P.A. 07-249 designated existing provisions as Subsec. (a) and added Subsec. (b) re amortization, effective July 1, 2007; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by replacing reference to fiscal years ending June 30, 2006, and June 30, 2007, with reference to fiscal years ending June 30, 2008, and June 30, 2009, and eliminating limitation on repayment of debt in Subdiv. (3) by deleting “prior to July 1, 2005”, effective November 2, 2007; P.A. 10-111 amended Subsec. (a) by replacing “years” with “year” and replacing “and June 30, 2009” with “and each fiscal year thereafter”, effective May 26, 2010.

See Sec. 10-66jj re bond authorization.



Section 10-66i - Applicability of statutes. Receipt of payments.

All state statutes concerning education, including provisions for eligibility for state aid and the payment of grants in accordance with the provisions of sections 10-283, 10-286d, 10-287, 10-288, 10-292d and 10-292l with respect to bonds, notes or other obligations issued by a regional educational service center to finance building projects approved by the Commissioner of Education, shall apply to the operation of regional educational service centers. Notwithstanding the provisions of any other section of the general statutes, the board of a center shall be eligible to receive direct payment pursuant to the provisions of section 10-76g.

(1972, P.A. 117, S. 9; P.A. 78-218, S. 51; 78-295, S. 6, 9; P.A. 79-128, S. 18, 36; P.A. 88-360, S. 5, 63; P.A. 97-265, S. 74, 98.)

History: P.A. 78-218 deleted words “town or regional” describing boards of education; P.A. 78-295 deleted former provision empowering board to receive prior payments and reimbursement funds if authorized to do so by participants and added provision for eligibility to receive direct reimbursement pursuant to Sec. 10-76g; P.A. 79-128 substituted “payment” for “reimbursement”; P.A. 88-360 added references to the payment of grants pursuant to Secs. 10-286d, 10-287h and 10-288 with respect to bonds, notes or other obligations issued by a regional educational service center to finance building projects; P.A. 97-265 substituted references to Secs. 10-283, 10-287, 10-292d and 10-292l for reference to Sec. 10-287h, effective June 26, 1997.



Section 10-66ii - Report on best practices employed by charter schools.

The Department of Education shall, annually, publish a report on all of the best practices reported by governing councils of charter schools pursuant to subdivision (5) of subsection (b) of section 10-66cc and distribute a copy of such report to each public school superintendent and the governing council of each charter school.

(P.A. 05-245, S. 22.)

History: P.A. 05-245 effective July 1, 2005.



Section 10-66j - Regulations. Annual grants, proportional reduction. Support of regional efforts to recruit and retain minority educators.

(a) The State Board of Education shall encourage the formation of a state-wide system of regional educational service centers and shall adopt regulations with respect to standards for review and approval of regional education service centers in accordance with sections 10-66a and 10-66h.

(b) Each regional educational service center shall receive an annual grant equal to the sum of the following:

(1) An amount equal to fifty per cent of the total amount appropriated for purposes of this section divided by six;

(2) An amount equal to twenty-five per cent of such appropriation multiplied by the ratio of the number of its member boards of education to the total number of member boards of education state-wide; and

(3) An amount equal to twenty-five per cent of such appropriation multiplied by the ratio of the sum of state aid pursuant to section 10-262h for all of its member boards of education to the total amount of state aid pursuant to section 10-262h state-wide.

(c) Within the available appropriation, no regional educational service center shall receive less aid pursuant to subsection (b) of this section than it received for the fiscal year ending June 30, 1999. Amounts determined for regional educational service centers pursuant to subsection (b) of this section in excess of the amounts received for the fiscal year ending June 30, 1999, shall be reduced proportionately to implement such provision if necessary.

(d) Each regional educational service center shall support regional efforts to recruit and retain minority educators.

(e) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2004, to June 30, 2015, inclusive, the amount of grants payable to regional educational service centers shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for such grants for such year.

(1972, P.A. 117, S. 10; P.A. 78-295, S. 7, 9; P.A. 83-554, S. 1, 2; P.A. 84-475, S. 1, 3; P.A. 85-377, S. 1, 13; 85-520, S. 1, 3; P.A. 86-301, S. 1, 2; P.A. 87-327, S. 1, 2; P.A. 88-358, S. 6, 9; P.A. 89-124, S. 1, 13; June Sp. Sess. P.A. 91-7, S. 3, 22; P.A. 95-226, S. 8, 30; P.A. 96-244, S. 8, 63; P.A. 00-187, S. 68, 75; June Sp. Sess. P.A. 01-1, S. 31, 54; June 30 Sp. Sess. P.A. 03-6, S. 12; P.A. 04-26, S. 2; P.A. 05-245, S. 44; June Sp. Sess. P.A. 07-3, S. 8; Sept. Sp. Sess. P.A. 09-6, S. 44; P.A. 11-48, S. 178; 11-179, S. 2; P.A. 13-247, S. 160.)

History: P.A. 78-295 made reference to state-wide system, required state board to adopt resolutions for review and approval of centers and added Subsecs. (b) and (c) re appropriations and disbursement of surplus appropriations; P.A. 83-554 amended Subsec. (b) allowing, for the fiscal year ending June 30, 1984, for a grant payment of $56,000 and amended Subsec. (c) directing that any funds appropriated in excess of $325,000 be expended in implementing educational goals and objectives identified by the state board of education; P.A. 84-475 added new Subsec. (d) re competitive state grants to encourage innovative or exemplary programs; P.A. 85-377 substituted commissioner of education for state board in Subsec. (d); P.A. 85-520 increased amount of annual grant from $50,000 to $70,000 and eliminated former Subsec. (d) re competitive grants for innovative or exemplary programs; P.A. 86-301 amended Subsec. (b) to increase grant amount from $70,000 to $75,000; P.A. 87-327 amended Subsec. (b) to increase grant amount from to $85,000; P.A. 88-358 added new Subsec. (d) re listing of grants to regional educational service centers; P.A. 89-124 amended Subsec. (c) to substitute state aid pursuant to Sec. 10-262h for proportionate shares as determined in accordance with Sec. 10-262c which was repealed by Sec. 8 of public act 88-358 and made technical changes; June Sp. Sess. 91-7 amended Subsec. (d) to change the amount of the grants; P.A. 95-226 amended Subsec. (d) to authorize grant to RESCUE, effective July 1, 1995; P.A. 96-244 substituted “EDUCATION CONNECTION” for “RESCUE” in Subsec. (d), effective July 1, 1996; P.A. 00-187 replaced former Subsecs. (b), (c) and (d) that specified amounts for grants to each center with the formula in new Subsec. (b), added new Subsec. (c) re requirement for the expenditure of specified percentage of the amount received, and added new Subsec. (d) to provide that within available appropriations no center receive less aid under the formula than it received for the fiscal year ending June 30, 1999, and to provide a method for proportionately reducing grants if necessary, effective July 1, 2000; June Sp. Sess. P.A. 01-1 added Subsec. (e) re support of minority educator recruitment and data collection and analysis, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 added new Subsec., designated Subsec. (f) by the Revisors, re proportional reduction of grants for fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-26 made a technical change in Subsec. (f), effective April 28, 2004; P.A. 05-245 amended Subsec. (f) by extending the proportional reduction of grants through the fiscal year ending June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-3 amended Subsec. (f) to extend proportional reduction of grants through the fiscal year ending June 30, 2009, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (f) to extend proportional reduction of grants through fiscal year ending June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (f) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 11-179 deleted former Subsec. (c) re requirement for expenditure of specified percentage of amount received, redesignated existing Subsecs. (d) to (f) as Subsecs. (c) to (e) and amended redesignated Subsec. (d) by deleting provision re data collection and analysis on efforts to reduce racial, ethnic and economic isolation, effective July 13, 2011; P.A. 13-247 amended Subsec. (e) to extend proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013.



Section 10-66jj - Bond authorization for program to assist charter schools with capital expenses.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate thirty million dollars, provided five million dollars of said authorization shall be effective July 1, 2014.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Education for the purpose of grants pursuant to section 10-66hh.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(June Sp. Sess. P.A. 05-6, S. 37; June Sp. Sess. P.A. 07-7, S. 46; P.A. 13-239, S. 57.)

History: June Sp. Sess. P.A. 05-6 effective July 1, 2005; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing aggregate authorization from $10,000,000 to $20,000,000, of which $5,000,000 is effective July 1, 2008, effective November 2, 2007; P.A. 13-239 amended Subsec. (a) by increasing aggregate authorization from $20,000,000 to $30,000,000, of which $5,000,000 is effective July 1, 2014, effective July 1, 2013.



Section 10-66k - Revocation of participation; effect on pledge for security of bonds. Existence of center and repayment of obligations.

(a) Any participating member of a board of a regional educational service center may revoke such participation by giving notice to such board of its intention to terminate its participation at least six months prior to the start of the fiscal year beginning July first.

(b) Notwithstanding the provisions of subsection (a) of this section and section 10-66a, no withdrawal or termination of participation by any member board of education shall affect any pledge, agreement, assignment or mortgage of any income, revenue, proceeds or property of a regional educational service center made for the benefit or security of any bonds, notes or other obligations or any repayment obligations under any credit or liquidity facility provided pursuant to this chapter.

(c) Notwithstanding any provision of the general statutes, no regional educational service center shall cease to exist until such time as payment or provision for payment of all such center’s outstanding bonds, notes or other obligations, including any outstanding repayment obligations under any credit or liquidity facility, is made.

(1972, P.A. 117, S. 11; P.A. 95-259, S. 30, 32.)

History: P.A. 95-259 made the existing section Subsec. (a) and added Subsec. (b) re withdrawal or termination of participation and Subsec. (c) re limitation on when service center can cease to exist, effective July 6, 1995.



Section 10-66kk - Governing council. Internet posting of meeting schedules, agendas and minutes. Membership.

(a) The governing council of each state charter school shall post on any Internet web site that the council operates the (1) schedule, (2) agenda, and (3) minutes of each meeting, including any meeting of subcommittees of the governing council.

(b) The membership of the governing council of each state charter school shall meet the requirements concerning such membership set forth in the provisions of subdivision (3) of subsection (d) of section 10-66bb at the time of application for a state charter and at all other times.

(June Sp. Sess. P.A. 07-3, S. 14; P.A. 08-50, S. 2.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 08-50 designated existing language as Subsec. (a), made a technical change therein and added Subsec. (b) re membership of governing council, effective July 1, 2008.



Section 10-66l - Boards of education may join center within or outside area.

Boards of education within an area may join any regional educational service center established therein. Boards of education outside the area in which the center is located may join the center upon approval of a majority of the boards which are members of the center at the time the application to join is filed with the center.

(1972, P.A. 117, S. 12.)



Section 10-66ll - Random audits of charter schools.

Annually, the commissioner shall randomly select one state charter school, as defined in subdivision (3) of section 10-66aa, to be subject to a comprehensive financial audit conducted by an auditor selected by the Commissioner of Education. Except as provided for in subsection (d) of section 10-66ee, the charter school shall be responsible for all costs associated with the audit conducted pursuant to the provisions of this section.

(June Sp. Sess. P.A. 07-3, S. 15; P.A. 12-116, S. 30.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 12-116 made a technical change, effective July 1, 2012.



Section 10-66m - Other cooperative agreements not affected.

No provisions of sections 10-66a to 10-66l, inclusive, shall be construed to affect cooperative arrangements by boards of education under section 10-76e or section 10-158a.

(P.A. 78-295, S. 8, 9.)



Section 10-66mm - Regulations concerning management of charter schools.

On or before July 1, 2011, the State Board of Education shall adopt regulations, in accordance with the provisions of chapter 54, to (1) prohibit a charter school and any affiliated charter management organization operating such charter school from sharing board members with other charter schools and such charter management organizations; (2) require the disclosure of sharing management personnel; (3) prohibit unsecured, noninterest bearing transfers of state and federal funds between charter schools and from charter schools to charter management organizations; (4) define allowable direct or indirect costs and the methodology to be used by charter management organizations to calculate per pupil service fees; and (5) permit charter management organizations to collect private donations for purposes of distributing to charter schools.

(P.A. 10-111, S. 15.)

History: P.A. 10-111 effective July 1, 2010.



Section 10-66n - Grants for identifying and disseminating information re exemplary classroom projects.

(a) The Department of Education shall establish a grant program in each fiscal year in which funds are appropriated to identify and disseminate information regarding exemplary classroom projects.

(b) Regional educational service centers may apply for grants under this section at such time and on such forms as the Commissioner of Education prescribes. The grants shall be used to identify exemplary classroom projects in the local and regional schools within their respective districts and disseminate information state-wide regarding the identified projects.

(c) Within the availability of funds, the amount to which each regional educational service center shall be entitled in each fiscal year shall be determined by multiplying the total amount appropriated for such fiscal year by the ratio of the number of full-time equivalent staff members, certified pursuant to section 10-145, in each region, to the total number of such certified staff members in the state. If the commissioner finds that any such grant is being used for purposes which are not in conformity with the purposes of this section, the commissioner may require repayment of the grant to the state.

(d) Each regional educational service center shall prepare a financial statement of expenditures and an annual project report. The report shall describe project activities and the degree to which the project met its goals and objectives. Such financial statements and reports shall be submitted to the department on or before September first of the fiscal year immediately following each fiscal year in which the regional educational service center participates in the grant program. Not later than January 15, 1989, the State Board of Education shall report to the committee of the General Assembly having cognizance of matters relating to education concerning the operation and effectiveness of the programs funded under this section.

(May Sp. Sess. P.A. 86-1, S. 34, 58; P.A. 03-76, S. 6.)

History: P.A. 03-76 made a technical change in Subsec. (a), effective June 3, 2003.



Section 10-66nn - Grant to assist with start-up costs for new local charter school. Eligibility. Applications. Unexpended funds. Guidelines.

(a) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the Department of Education may award, within available appropriations, a grant of up to five hundred thousand dollars to any town in which a newly established local charter school is located, to be paid to the fiscal authority for such local charter school not later than July fifteenth to assist with the start-up costs associated with the establishment of such local charter school pursuant to subsection (b) of this section, provided the local or regional board of education for such local charter school and the representatives of the exclusive bargaining unit for certified employees, chosen pursuant to section 10-153b, mutually agree on staffing flexibility in such local charter school, and such agreement is approved by the State Board of Education.

(b) In order to be eligible for a grant under this section, an applicant for a grant shall submit an application to the Commissioner of Education, pursuant to section 10-66bb, for the establishment of a local charter school to be established on or after July 1, 2012, and such application shall satisfy one of the following conditions: (1) Such applicant has high quality, feasible strategies or a record of success in serving students from among the following populations: (A) Students with histories of low academic performance, (B) students who receive free or reduced price school lunches, (C) students with histories of behavioral and social difficulties, (D) students eligible for special education services, (E) students who are English language learners, or (F) students of a single gender; or (2) such applicant has a high quality, feasible plan for turning around existing schools that have demonstrated consistently substandard student performance, or a record of success in turning around such schools. The department shall determine whether such applicant satisfies the provisions of subdivision (1) or (2) of this subsection.

(c) Grant applications shall be submitted to the department at such time and in such manner as the department prescribes. Each applicant receiving a grant award under this section shall submit, at such time and in such form as the department prescribes, any reports and financial statements required by the department. If the department finds that any grant awarded pursuant to this section is being used for purposes that are not in conformity with the purposes of this section, the department may require the repayment of the grant to the state.

(d) Any unexpended funds appropriated to the Department of Education for purposes of this section shall be available for redistribution as a grant in the next fiscal year.

(e) The department may develop guidelines and grant criteria as it deems necessary to administer the grant program under this section.

(P.A. 12-116, S. 31.)

History: P.A. 12-116 effective July 1, 2012.



Section 10-66o - Provision of goods and services to boards of education.

The Department of Education shall encourage the use of regional educational service centers as providers of goods and services for local and regional boards of education and may award special consideration to grant applications that indicate the use of services of regional educational service centers or joint purchasing agreements among boards of education for the purpose of purchasing instructional or other supplies, testing materials, special education services, health care services or food or food services.

(P.A. 06-192, S. 11; June 19 Sp. Sess. P.A. 09-1, S. 20.)

History: P.A. 06-192 effective July 1, 2006; June 19 Sp. Sess. P.A. 09-1 added “special education services, health care services”, effective July 1, 2009.



Section 10-66p - Allocation and expenditure of funds for professional development services, technical assistance and evaluation activities.

Notwithstanding the provisions of sections 4-98, 4-212 to 4-219, inclusive, 4a-51 and 4a-57, the Commissioner of Education may allocate funds to allow regional educational service centers and state education organizations to provide professional development services, technical assistance and evaluation activities to local and regional boards of education, state charter schools, technical high schools, school readiness providers and other educational entities, as determined by the commissioner. Regional educational service centers and state education organizations shall expend such funds in accordance with procedures and conditions prescribed by the commissioner. For purposes of this section, state education organizations may include, but not be limited to, organizations or associations representing superintendents, boards of education and elementary and secondary schools.

(P.A. 08-139, S. 1; P.A. 10-111, S. 10; P.A. 12-116, S. 87.)

History: P.A. 08-139 effective July 1, 2008; P.A. 10-111 added provisions re state education organizations, effective July 1, 2010; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-66q - Development and adoption of uniform regional school calendar. Report.

(a) Not later than April 1, 2014, each regional educational service center shall develop a uniform regional school calendar to be used by each local or regional board of education in the area served by such regional educational service center, in accordance with the provisions of subsections (b) and (c) of this section. Such uniform regional school calendars shall be consistent with the guidelines for a uniform regional school calendar developed pursuant to section 321 of public act 13-247*. Not later than April 1, 2014, each regional educational service center shall submit such uniform regional school calendar to the State Board of Education for approval. Not later than five days after such approval, such regional educational service center shall submit such approved uniform regional school calendar to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(b) For the school year commencing July 1, 2014, a local or regional board of education may adopt the uniform regional school calendar developed and approved pursuant to subsection (a) of this section.

(c) For the school year commencing July 1, 2015, and each school year thereafter, each local and regional board of education shall use the uniform regional school calendar developed and approved pursuant to subsection (a) of this section.

(d) (1) Not later than July 1, 2014, the Commissioner of Education shall submit a report on the implementation of uniform regional school calendars and any recommendations for legislation relating to such implementation to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(2) Not later than January 1, 2015, and July 1, 2016, the Commissioner of Education shall submit a report on the implementation of uniform regional school calendars in those school districts that have adopted a uniform regional school calendar, pursuant to subsection (b) of this section, and any recommendations for legislation relating to such implementation to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(3) Not later than January 1, 2016, and July 1, 2017, and annually thereafter, the Commissioner of Education shall submit a report on the implementation of uniform regional school calendars, pursuant to subsection (c) of this section, and any recommendations for legislation relating to such implementation to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 13-247, S. 322.)

*Note: Section 321 of public act 13-247 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 13-247 effective June 19, 2013.



Section 10-67 - Definitions.

As used in this section and sections 10-69 to 10-71a, inclusive, and 10-73a to 10-73c, inclusive:

(1) “Adult” means any person seventeen years of age or older who is not enrolled in a public elementary or secondary school program or a student enrolled in school who was assigned to an adult class pursuant to subsection (d) of section 10-233d or section 10-73d;

(2) “Adult class” or “adult education activity” means a class or education activity designed primarily for adults;

(3) “Adult education credit” means not fewer than forty-eight instructional hours;

(4) “Cooperating eligible entity” means any corporation or other business entity, nonprofit organization, private occupational school authorized pursuant to sections 10a-22a to 10a-22o, inclusive, institution of higher education licensed or accredited pursuant to the provisions of section 10a-34, technical high school or library which provides classes or services specified under subparagraph (A) of subsection (a) of section 10-69, in conformance with the program standards applicable to boards of education, through a written cooperative arrangement with a local or regional board of education or regional educational service center;

(5) “Cooperating school district” means a school district which does not establish or maintain classes or programs pursuant to subparagraph (A) of subsection (a) of section 10-69, but which provides such classes or programs through a written cooperative arrangement with a providing school district;

(6) “Eligible costs for adult education” means the result obtained by subtracting from the eligible expenditures incurred for programs and services provided by a board of education or a regional educational service center pursuant to subparagraph (A) of subsection (a) of section 10-69, the total amount of any funds expended for such programs and services from other state or federal sources and tuition received for nonresident adult students;

(7) “Eligible expenditure” means expenditures, or that portion thereof, directly attributable to programs and services required pursuant to subparagraph (A) of subsection (a) of section 10-69 and not otherwise eligible for reimbursement from any other state grant for: (A) Teachers, including teacher aides; (B) administration, including the director; (C) clerical assistance; (D) printing; (E) instructional materials and equipment, including computer equipment; (F) program supplies; (G) facility rental other than for facilities provided by a local or regional board of education pursuant to section 10-70; (H) staff development; (I) counselors; (J) transportation; (K) security; and (L) child care services;

(8) “Providing school district” means the school district or regional educational service center in which classes or programs are established and maintained pursuant to subparagraph (A) of subsection (a) of section 10-69, provided the provisions of this section shall not be construed to limit the provisions of section 10-66e or 10-66f relating to payments to a regional educational service center.

(1949 Rev., S. 1385; P.A. 81-397, S. 1; May Sp. Sess. P.A. 86-1, S. 29, 58; P.A. 88-360, S. 58, 63; P.A. 95-259, S. 5, 32; P.A. 96-244, S. 9, 63; P.A. 03-100, S. 1, 2; P.A. 06-150, S. 19; P.A. 12-59, S. 3; 12-116, S. 87; 12-120, S. 8.)

History: P.A. 81-397 defined “eligible costs for adult education” and “eligible expenditures” in new Subsecs. (b) and (c); May Sp. Sess. P.A. 86-1 redefined “eligible costs for adult education” by substituting “payment” for “tuition or fees” and redefined “eligible expenditure” by adding Subdivs. (8) to (12), inclusive; P.A. 88-360 in Subsec. (c) added provisions re computer equipment in Subdiv. (5) and made a technical change in Subdiv. (1); P.A. 95-259 deleted definition of “pupil clock hour”, added definitions of “adult”, “adult class”, “adult education credit”, “cooperating eligible entity”, “cooperating school district”, “providing school district”, and made technical changes, effective July 1, 1995; P.A. 96-244 made technical changes in definition of “eligible costs for adult education” and redefined “eligible expenditure” to specify “equipment” in Subpara. (E) and to increase the cap for computer equipment from 1% to 5%, effective July 1, 1996; P.A. 03-100 amended Subdiv. (1) by changing reference from a person “no longer enrolled” to a person “not enrolled” and amended Subdiv. (7)(E) by deleting provision limiting the eligibility of expenditures for computer equipment, effective July 1, 2003; P.A. 06-150 amended Subdiv. (4) to extend applicability to schools authorized pursuant to new Secs. 10a-22l to 10a-22o, inclusive; P.A. 12-59 made technical changes in Subdivs. (4) to (8), effective May 31, 2012; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subdiv. (4), effective July 1, 2012; P.A. 12-120 amended Subdiv. (1) to redefine “adult” by replacing “sixteen” with “seventeen” and replacing “over” with “older”, effective June 15, 2012.



Section 10-68 - Appointment of director of adult education.

Section 10-68 is repealed, effective July 1, 1996.

(1949 Rev., S. 1386; 1957, P.A. 581, S. 1; 1967, P.A. 166, S. 1; P.A. 78-218, S. 52; P.A. 81-397, S. 2; P.A. 84-325, S. 1, 7; P.A. 96-244, S. 62, 63.)



Section 10-69 - Adult education.

(a) Each local and regional board of education shall establish and maintain a program of adult classes or shall provide for participation in a program of adult classes for its adult residents through cooperative arrangements with one or more other boards of education, one or more cooperating eligible entities or a regional educational service center pursuant to the provisions of section 10-66a. Such board of education may admit an adult to any public elementary or secondary school. No person enrolled in a full-time program of study in any local or regional school district may enroll in an adult education activity unless (1) such person receives the approval of the school principal of the school in which such person is enrolled in such full-time program, or (2) such person is enrolled in an adult education activity as part of an alternative educational opportunity during a period of expulsion, in accordance with the provisions of section 10-233d. Instruction: (A) Shall be provided in Americanization and United States citizenship, English for adults with limited English proficiency, and elementary and secondary school completion programs or classes; (B) may be provided in (i) any subject provided by the elementary and secondary schools of such school district, including vocational education, (ii) adult literacy, (iii) parenting skills, and (iv) any other subject or activity; and (C) may include college preparatory classes, for which the local or regional board of education may charge a fee, for adults who (i) have obtained a high school diploma or its equivalent, and (ii) require postsecondary developmental education that will enable such adults to enroll directly in a program of higher learning, as defined in section 10a-34, at an institution of higher education upon completion of such classes.

(b) (1) Prior to July 1, 2004, no providing school district shall grant an adult education diploma to any adult education program participant who has not satisfactorily completed a minimum of twenty adult education credits, of which not fewer than four shall be in English; not fewer than three in mathematics; not fewer than three in social studies, including one in American history; not fewer than two in science; and not fewer than one in the arts or vocational education. On and after July 1, 2004, no providing school district shall grant an adult education diploma to any adult education program participant who has not satisfactorily completed a minimum of twenty adult education credits, of which not fewer than four shall be in English; not fewer than three in mathematics; not fewer than three in social studies, including one in American history and at least a one-half credit course in civics and American government; not fewer than two in science; and not fewer than one in the arts or vocational education. (2) Each providing school district shall determine the minimum number of weeks per semester an adult education program shall operate and shall provide certified counseling staff to assist adult education program students with educational and career counseling.

(c) Providing school districts shall award:

(1) Credit for experiential learning, including: (A) Not more than two nonrequired credits for military experience, including training; (B) not more than one vocational education nonrequired and one required or not more than two nonrequired credits for occupational experience, including training; and (C) not more than one nonrequired credit for community service or avocational skills;

(2) Credit for successful completion of courses taken for credit at state-accredited institutions, including public and private community colleges, technical colleges, community-technical colleges, four-year colleges and universities and approved public and private high schools and technical high schools;

(3) Not more than six credits for satisfactory performance on subject matter tests demonstrating prior learning competencies; and

(4) Not more than three credits for independent study projects, provided that not more than one such credit shall be applied per subject area required pursuant to subsection (b) of this section.

(d) The State Board of Education may adopt regulations in accordance with the provisions of chapter 54 to establish standards and procedures governing the awarding of adult education credits for learning experiences pursuant to subsection (c) of this section. Any such regulations shall specify: (1) The procedures for awarding credits for military experience; (2) the types of occupational experience, occupational training and other specialized skills for which adult education credits may be granted; (3) the procedure for applying credits earned at accredited or approved educational institutions towards an adult education diploma; (4) the procedure for the administration of subject matter tests to assess prior learning competencies; and (5) the procedure for evaluating and awarding adult education credits for independent study projects.

(1949 Rev., S. 1387; 1961, P.A. 512, S. 1; P.A. 74-281, S. 1; P.A. 75-479, S. 5, 25; 75-576, S. 1; P.A. 78-218, S. 53; P.A. 81-397, S. 4; May Sp. Sess. P.A. 86-1, S. 30, 58; P.A. 87-499, S. 30, 34; P.A. 88-360, S. 7, 63; P.A. 90-33, S. 1, 4; P.A. 91-295, S. 5, 7; P.A. 92-126, S. 17, 18, 48; 92-262, S. 8, 42; P.A. 93-126, S. 1, 3; P.A. 95-259, S. 6, 32; 95-304, S. 1, 9; P.A. 97-290, S. 10, 29; P.A. 03-100, S. 3; P.A. 11-126, S. 2; P.A. 12-116, S. 87; P.A. 13-121, S. 1.)

History: 1961 act added exception re petitions for activities recreational in nature, and clarified that petition for instruction in English and citizenship obligations applies to town of any size; P.A. 74-281 removed distinction between towns of less than 10,000 population and those of more than 10,000, required all school districts to provide, either alone or in cooperation with another district, classes in Americanization and citizenship, subjects usually offered in elementary and secondary schools and others by petition and substituted “persons sixty-two years of age or over” for “aged persons as defined by the state board”; P.A. 75-479 required subjects be taught that are necessary for elementary and secondary school completion programs and made other teaching of elementary and secondary subjects optional; P.A. 75-576 defined “adult”, “adult class” and “adult education activity”, required 150 hours of adult classes per year, required approval of principal for full-time student to enroll in adult education class, made optional the teaching of secondary and elementary subjects usually taught in that school district, rather than in the state, if requested by fifteen persons and made teaching of any other subject possible if requested by fifteen adults, rather than twenty persons over sixteen, and deleted special provisions governing recreational activities for handicapped and elderly; P.A. 78-218 specified applicability to local and regional boards; P.A. 81-397 deleted requirement that adult education program consist of at least 150 clock hours per year, allowed provision of services at regional education service center, allowed admission of adults to public elementary and secondary schools, required that programs offer course in English for adults with limited English proficiency, authorized offering vocational education courses and deleted requirement that fifteen persons register for, or request, optional courses before such courses are offered; May Sp. Sess. P.A. 86-1 added Subsecs. (b) and (c) re credits towards adult education diplomas and Subsec. (d) re regulations concerning credits for learning experiences and in Subsec. (a) substituted that boards of education shall provide “for participation in a program of adult classes” for “adult education services”; P.A. 87-499 added a definition of “cooperating eligible entity” in Subsec. (a), provided that cooperative arrangements may be with a cooperating eligible entity and made a technical change; P.A. 88-360 in Subsec. (a) provided that classes or services provided by a cooperating eligible entity be in conformance with the program standards applicable to boards of education; P.A. 90-33 in Subsec. (a) added authorized private occupational schools to definition of “cooperating eligible entity”; P.A. 91-295 expanded the definition of “cooperating eligible entity” to include regional community colleges, regional technical colleges, regional vocational-technical schools and libraries; P.A. 92-126 amended Subsecs. (a) and (c) to replace references to community colleges and technical colleges with single reference to community-technical colleges; P.A. 92-262 amended Subsec. (a) to add corporation or other business entity to the definition of “cooperating eligible entity”; P.A. 93-126 amended Subsec. (a) to include any licensed or accredited institution of higher education in the definition of “cooperating eligible entity” rather than regional community-technical colleges and to make technical changes to the definition, effective July 1, 1993; P.A. 95-259 deleted part of former Subsec. (a) containing definitions which were added to Sec. 10-67 and made some technical changes, effective July 1, 1995; P.A. 95-304 amended Subsec. (a) to expand the definition of “adult” to include students assigned to adult classes, effective July 1, 1995, but failed to take effect, P.A. 95-259 having deleted that part of said Subsec. (a); P.A. 97-290 amended Subsec. (a) to add classes in adult literacy and parenting skills, effective July 1, 1997; P.A. 03-100 amended Subsec. (b) by designating provisions re diploma requirements as Subdiv. (1), making existing diploma requirements applicable prior to July 1, 2004, adding new diploma requirements applicable on and after July 1, 2004, and designating existing provisions re weeks of operation and counseling as Subdiv. (2), effective July 1, 2003; P.A. 11-126 amended Subsec. (a) by designating existing language re approval of principal as new Subdiv. (1), adding new Subdiv. (2) re enrollment in adult education activity as part of alternative educational opportunity during period of expulsion and making conforming changes, effective July 1, 2011; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (c)(2), effective July 1, 2012; P.A. 13-121 amended Subsec. (a)(2) to add Subpara. (C) re college preparatory classes, effective July 1, 2013.



Section 10-69a - Adult education programs in New Haven and Bridgeport authorized to provide additional instructional services.

The state Department of Education shall authorize the adult education programs located in the cities of New Haven and Bridgeport to provide additional instructional services including, but not limited to, training in technology, technical skills, literacy and numeracy and counseling.

(P.A. 13-247, S. 172.)

History: P.A. 13-247 effective July 1, 2013.



Section 10-70 - Rooms and personnel.

Any local or regional board of education which conducts adult classes and activities shall provide rooms and other facilities for such classes, shall employ the necessary personnel therefor and shall have the powers and duties in relation to such classes and activities by law conferred on them in connection with other public schools.

(1949 Rev., S. 1388; P.A. 78-218, S. 54.)

History: P.A. 78-218 specified applicability to local and regional boards rather than town boards.



Section 10-71 - State grants for adult education programs.

(a) Each local or regional board of education or regional educational service center which has submitted an adult education proposal to the State Board of Education pursuant to section 10-71a shall, annually, be eligible to receive a state grant based on a percentage of eligible costs for adult education as defined in section 10-67, provided such percentage shall be determined as follows:

(1) The percentage of the eligible costs for adult education a local board of education shall receive, under the provisions of this section, shall be determined as follows: (A) Each town shall be ranked in descending order from one to one hundred sixty-nine according to such town’s adjusted equalized net grand list per capita, as defined in section 10-261; and (B) based upon such ranking, a percentage of not less than zero or more than sixty-five shall be determined for each town on a continuous scale, except that the percentage for a priority school district pursuant to section 10-266p shall not be less than twenty. Any such percentage shall be increased by seven and one-half percentage points but shall not exceed sixty-five per cent for any local board of education which provides basic adult education programs for adults at facilities operated by or within the general administrative control and supervision of the Department of Mental Health and Addiction Services, provided such adults reside at such facilities.

(2) The percentage of the eligible costs for adult education a regional board of education shall receive under the provisions of this section shall be determined by its ranking. Such ranking shall be determined by (A) multiplying the total population, as defined in section 10-261, of each town in the district by such town’s ranking, as determined in subdivision (1) of this subsection, (B) adding together the figures for each town determined under (A), and (C) dividing the total computed under (B) by the total population of all towns in the district. The ranking of each regional board of education shall be rounded to the next higher whole number and each such board shall receive the same reimbursement percentage as would a town with the same rank, except that the reimbursement percentage for a priority school district pursuant to section 10-266p shall not be less than twenty.

(3) The percentage of the eligible costs for adult education a regional educational service center shall receive under the provisions of this subsection and section 10-66i shall be determined by its ranking. Such ranking shall be determined by (A) multiplying the total population, as defined in section 10-261, of each member town in the regional educational service center by such town’s ranking, as determined in subdivision (1) of this subsection, (B) adding together the figures for each town determined under (A), and (C) dividing the total computed under (B) by the total population of all member towns in the regional educational service center. The ranking of each regional educational service center shall be rounded to the next higher whole number and each such center shall receive the same reimbursement percentage as would a town with the same rank.

(b) Notwithstanding the provisions of subdivision (6) of section 10-67, a local or regional board of education or regional educational service center shall be eligible to receive an amount to be paid pursuant to the provisions of subsection (c) of this section. The amount shall equal the eligible expenditures from funds received from private sources by the local or regional board of education, regional educational service center or cooperating eligible entity multiplied by the appropriate percentage, as determined under subsection (a) of this section, provided such amount shall not exceed twenty per cent of the amount received by the local or regional board of education or regional educational service center pursuant to subsection (a) of this section for the previous fiscal year. For payments from private sources to be eligible for reimbursement pursuant to this subsection, (1) based upon estimated eligible costs approved by the Department of Education, the eligible expenditures from local taxes in a fiscal year shall not be less than seventy per cent of the eligible expenditures from local taxes for the previous fiscal year, and (2) the local or regional board of education, regional educational service center or cooperating eligible entity shall provide, not later than a date to be determined by the Commissioner of Education, evidence satisfactory to the commissioner of a written commitment of a payment from a private source. Evidence of actual payment shall be submitted to the commissioner not later than a date established by the commissioner. Upon receipt by a board of education or regional educational service center of state funds pursuant to this subsection attributable to expenditures of a cooperating eligible entity, the board or center shall provide for the distribution of such funds to the cooperating eligible entity for the provision of adult education programs and services pursuant to subparagraph (A) of subsection (a) of section 10-69.

(c) Payments pursuant to this section for each estimated total grant of fifteen hundred dollars or more shall be made during the fiscal year in which such programs are offered as follows: Two-thirds of the grant entitlement based on estimated eligible costs of adult education, included in the approved proposal, in August and the adjusted balance, based on a revised estimate of such eligible costs to be filed with the Commissioner of Education at such time as the commissioner prescribes, in May. Payments pursuant to this section for each estimated total grant of less than fifteen hundred dollars shall be made in a single installment in May of the fiscal year in which such programs are offered, based on a revised estimate of the eligible costs of adult education filed with the Commissioner of Education at such time as the commissioner prescribes. Each recipient of a grant pursuant to this section shall submit a report of actual revenue and expenditures to the Commissioner of Education in such manner and on such forms as the commissioner prescribes on or before the September first immediately following the end of the grant year. Based on the report data, the commissioner shall calculate any underpayment or overpayment of the grant paid pursuant to this section and shall adjust the grant for the fiscal year following the fiscal year in which such underpayment or overpayment occurred or any subsequent fiscal year.

(d) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2004, to June 30, 2015, inclusive, the amount of the grants payable to towns, regional boards of education or regional educational service centers in accordance with this section shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for the purposes of this section for such year.

(1949 Rev., S. 1389; 1957, P.A. 581, S. 2; 1961, P.A. 512, S. 2; 1967, P.A. 166, S. 2; P.A. 74-281, S. 2; P.A. 75-479, S. 6, 25; 75-576, S. 2; P.A. 78-218, S. 55; P.A. 79-128, S. 6, 36; P.A. 81-397, S. 6; June Sp. Sess. P.A. 83-4, S. 5, 8; P.A. 84-325, S. 2, 7; P.A. 85-476, S. 1, 6; 85-557, S. 1, 3; P.A. 86-333, S. 5, 32; May Sp. Sess. P.A. 86-1, S. 31, 58; P.A. 87-499, S. 31, 34; P.A. 88-360, S. 8, 9, 63; P.A. 89-355, S. 4, 20; P.A. 90-33, S. 2, 4; June Sp. Sess. P.A. 91-7, S. 4, 22; P.A. 92-262, S. 20, 42; P.A. 93-126, S. 2, 3; 93-381, S. 9, 39; P.A. 95-257, S. 31, 58; 95-259, S. 7, 32; P.A. 99-224, S. 8, 9; P.A. 03-76, S. 8, 9; 03-100, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 10; P.A. 04-257, S. 10; P.A. 05-245, S. 16; June Sp. Sess. P.A. 07-3, S. 3; Sept. Sp. Sess. P.A. 09-6, S. 42; P.A. 11-48, S. 176; P.A. 12-59, S. 4; P.A. 13-247, S. 158.)

History: 1961 act increased rate of reimbursement from six to $0.12 per pupil clock hour and added exception for classes defined as largely recreational in nature; 1967 act required certification of attendance before August first rather than “on the first day of July”; P.A. 74-281 substituted “school district” for “town” in first sentence and deleted other references to town boards, required certification by school districts providing services to other districts, changed reimbursement from $0.12 per pupil clock hour to formula multiplying average daily membership grant by pupil clock hours and dividing by 1,260 and substituted “persons sixty-two years of age or over” for “aged persons, as defined by the state board”; P.A. 75-479 changed divisor in formula to 1,080 and excluded from payment classes or activities “offered pursuant to subdivisions (1) or (2) of section 10-69” rather than those “defined by the state board of education to be largely recreational in nature”; P.A. 75-576 added phrase specifying that approval of state board necessary for cooperative arrangements between school districts and allowed payment for classes “primarily” for handicapped or elderly persons; P.A. 78-218 referred to any local or regional board rather than the board of any school district and made other technical changes; P.A. 79-128 changed formula by substituting “product” for “sum” and “the sum of two hundred fifty dollars” for “the average daily membership grant”; P.A. 81-397 terminated previous provisions re reimbursement for adult education as of June 30, 1981, and added Subsec. (b) providing for annual grants based on eligible costs as determined by specified formula; June Sp. Sess. P.A. 83-4 amended Subsec. (b)(3) to clarify that population figures used in calculating grants are to be total population figures as defined in Sec. 10-261; P.A. 84-325 deleted former Subsec. (a) re reimbursement of school districts for adult education programs offered during the fiscal year ending June 30, 1981; P.A. 85-476 amended section to specify that reimbursement percentage is determined by ranking, to provide that ranking is to be rounded to next higher whole number and to provide for reimbursement at same percentage as for a town with the same rank; P.A. 85-557 amended section to provide for payment of grants of less than $1,500 in a single installment; P.A. 86-333 substituted 1986 for 1983 in the introductory paragraph, inserted “total” in Subdiv. (2)(A), and in Subdiv. (3) provided for the submission of a report and adjustments in grant amounts for overpayments and underpayments; May Sp. Sess. P.A. 86-1 added “total” in Subdiv. (2)(A) and in Subdiv. (3) amended the payment schedules by substituting March for April and May for June and by providing that for grants of $1,500 or more, two-thirds be paid in August rather than one-third in August and one-third in December; P.A. 87-499 added new Subsec. (b) re reimbursement for payments from private sources, divided old section into Subsecs. (a) and (c) and made technical changes; P.A. 88-360 in Subsec. (b) added in Subdiv. (1) that eligible expenditures from local taxes be based on estimated eligible costs approved by the state department of education, specified that the board or center distribute state funds attributable to the expenditures of a cooperating eligible entity to the entity for providing certain adult education programs and services upon receipt of such funds and made technical changes and in Subsec. (c) substituted two-thirds of the grant entitlement based on estimated eligible costs for two-thirds of the estimated eligible costs, substituted February fifteenth for March fifteenth as the date on or before which a revised estimate is to be filed and made technical changes; P.A. 89-355 in Subsec. (a)(1) changed the reimbursement percentage sliding scale of 30% to 70% to 10% to 70% and provided for a 5% increase for boards of education which provide basic adult education programs for certain adults; P.A. 90-33 in Subsec. (b) provided that for payments from private sources to be eligible for reimbursement the eligible expenditures from local taxes be not less than 70% of the eligible expenditures from local taxes for the previous fiscal year; June Sp. Sess. 91-7 amended Subsec. (a) by requiring that grants be “within available appropriations”; P.A. 92-262 amended Subsec. (a) to delete provision specifying that grants be within available appropriations and in Subdiv. (1) to change ten to zero, seventy to sixty-five and five to seven and one-half and to add the exceptions for boards serving 4,000 or 2,000 students; P.A. 93-126 amended Subsec. (a) to make technical changes, Subsec. (b) to change the percentage limit from 10% to 20% and Subsec. (c) to change the filing date in two places from February fifteenth to a time prescribed by the commissioner and to allow the commissioner to adjust the grant in any subsequent fiscal year for an underpayment or overpayment, effective July 1, 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 deleted Subsec. (a)(1)(ii) re facilities operated by the former Department of Public Health and Addiction Services and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-259 amended Subsec. (c) to extend the time for the report from “August” to “September” and made technical changes throughout the section, effective July 1, 1995; P.A. 99-224 amended Subsec. (a) to add the requirement in Subdivs. (1) and (2) that the percentage for a priority school district be at least 20%, effective July 1, 1999; P.A. 03-76 made technical changes in Subsecs. (a)(1) and (b), effective June 3, 2003; P.A. 03-100 amended Subsec. (a)(1) by inserting “and” after Subpara. (A), deleting provisions in Subpara. (B) re percentage increase for service of 4,000 or more students and deleting Subpara. (C) re service of 2,000 or more students, effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 added Subsec. (d) re proportional reduction of grants for fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-257 made a technical change in Subsec. (a)(1)(B), effective June 14, 2004; P.A. 05-245 amended Subsec. (d) to extend the proportional reduction of grants through the fiscal year ending June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-3 amended Subsec. (d) to extend proportional reduction of grants through the fiscal year ending June 30, 2009, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (d) to extend proportional reduction of grants through fiscal year ending June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (d) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 12-59 made a technical change in Subsec. (b), effective May 31, 2012; P.A. 13-247 amended Subsec. (d) to extend proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013.



Section 10-71a - State grants for adult education programs. Eligibility requirements.

To be eligible for aid pursuant to section 10-71 or pursuant to requirements of federal law, a local or regional board of education, or a regional educational service center which provides, or a local or regional board of education which makes payment to another board of education pursuant to a cooperative agreement under section 10-69 to provide a program of adult education pursuant to subparagraph (A) of subsection (a) of said section 10-69, or which provides programs or services of adult education which conform to the state plan approved under the requirements of federal law, shall, on or before April 15, 1991, and annually thereafter, file with the Commissioner of Education, on such forms as the commissioner shall prescribe, an adult education proposal. Such proposal shall: (1) Describe the program to be offered, including the program to be provided by a cooperating eligible entity, and (2) provide an estimate of the eligible costs, as defined in section 10-67, for the fiscal year following the year in which the proposal is filed with the Commissioner of Education.

(P.A. 81-397, S. 5; P.A. 84-325, S. 3, 7; May Sp. Sess. P.A. 86-1, S. 32, 58; P.A. 88-360, S. 10, 63; P.A. 90-33, S. 3, 4; P.A. 12-59, S. 5.)

History: P.A. 84-325 made technical change re reference to Sec. 10-71, reflecting amendments to that section made by the same act; May Sp. Sess. P.A. 86-1 substituted “educational” for “education”, “makes payment” for “pays tuition and fees” and “February 15, 1987” for “February 15, 1982”; P.A. 88-360 in Subdiv. (1) provided that the description of the program to be offered include the program to be provided by a cooperating eligible entity; P.A. 90-33 changed date of filing of adult education proposals from February fifteenth to April fifteenth; P.A. 12-59 made a technical change, effective May 31, 2012.



Section 10-72 and 10-73 - Exemption may be granted by state board. Schools for non-English-speaking adults.

Sections 10-72 and 10-73 are repealed.

(1949 Rev., S. 1390, 1391; 1961, P.A. 512, S. 3; P.A. 78-218, S. 56; P.A. 81-397, S. 9.)



Section 10-73a - Adult education fees and charges; waivers. Adult education school activity fund.

(a) Tuition or registration fees shall not be charged by any school district to adults enrolled in any adult class or program required under subparagraph (A) of subsection (a) of section 10-69. Registration fees may be charged by a providing school district or cooperating eligible entity to a cooperating school district for any adult residents of such cooperating district who are enrolled in any adult class or program of adult classes maintained by such providing school district or cooperating eligible entity and required by said section.

(b) The board of education of any providing school district may charge a registration fee for residents of a cooperating school district registered for any subject offered pursuant to subparagraph (A) of subsection (a) of section 10-69 in an amount greater than the registration fee charged for residents of such providing school district registered for any such subject.

(c) The board of education of any providing school district may fix and collect a charge from any student for books and materials furnished such student in any adult class or activity or program of adult classes or activities, or may lend books or materials to any such student and require the making of deposits by such student, except as provided in this subsection and subsection (e) of this section. The amount of such deposit made by a student may be refunded upon the return, in good condition, of the books or materials lent him. A refundable deposit may be required by the board of education of any providing school district from adult students who are enrolled in any program required under section 10-69 for books or materials furnished to such students for use in such program, provided such deposit shall not exceed the actual cost of such books or materials. The amount of such deposit made by a student shall be refunded upon the return, in good condition, of the books or materials lent him. The board of education of any providing school district may collect a charge from a cooperating school district for any books or materials furnished to adult students who are residents of such cooperating school district and are enrolled in any program required under section 10-69 for use in such program. No charge may be made to any adult enrolled in the classes and activities pursuant to subparagraph (A) of subsection (a) of section 10-69 offered by a cooperating eligible entity.

(d) The board of education of any providing school district may waive fees of any kind to a handicapped adult, as defined by the State Board of Education, or to a person sixty-two years of age or older registered for, or enrolled in, adult programs, classes or activities permitted by subparagraph (B) of subsection (a) of section 10-69, provided such board may charge a cooperating school district (1) a registration fee for any handicapped adult or any person sixty-two years of age or older who is a resident of such cooperating district and who is enrolled, through cooperative arrangements approved by the State Board of Education, in any adult class or program of adult classes maintained by such providing school district and required under section 10-69; and (2) a charge for any books or materials furnished to any such person for use in any adult class or activity or program of adult classes or activities required under section 10-69 or permitted by subparagraph (B) of subsection (a) of section 10-69.

(e) The board of education of any providing school district which collects fees may establish and maintain in its custody an adult education school activity fund through which it may handle the finances of the adult education program as outlined in this section, said fund to be maintained and operated in conformance with the provisions of section 10-237.

(1961, P.A. 512, S. 4; P.A. 74-281, S. 3; P.A. 75-576, S. 3; P.A. 81-397, S. 7; P.A. 83-122, S. 1, 2; P.A. 84-325, S. 4, 7; P.A. 87-499, S. 32, 34; 87-589, S. 46, 87; P.A. 95-259, S. 8, 32; P.A. 96-244, S. 10, 63; P.A. 12-59, S. 6; P.A. 13-31, S. 7.)

History: P.A. 74-281 substituted “school district” for “town”, amended Subsec. (a) to replace provision prohibiting charge for English and Americanization courses, elementary courses or high school completion courses with provision prohibiting fees for classes required by Subsecs. (a) and (b) of Sec. 10-71, i.e. Americanization and citizenship courses and courses usually provided in elementary and secondary schools in state, deleted former Subsec. (b) re $2 charge for other courses, renumbering remaining subsections accordingly, amended Subsec. (b), formerly (c), to allow charge for classes offered by petition and for nonresident students, retaining exemption for the handicapped and elderly, and made other technical changes; P.A. 75-576 deleted former Subsec. (a) and inserted definitions, deleted former Subsec. (b) and inserted new provisions prohibiting charge for courses required to be offered except in cooperative arrangements between school districts, inserted new Subsecs. (c) and (d) clarifying charges allowed under Subsec. (b), designated former Subsec. (c) as Subsec. (e) and added provisions prohibiting book charges for courses required to be offered except in cooperative arrangements between districts, added new Subsec. (f) clarifying when fees charged handicapped or elderly adults and designated former Subsec. (d) as Subsec. (g); P.A. 81-397 included regional educational service centers as sponsoring school districts, increased maximum registration fee from $8 to $15 per subject for specified courses and replaced provision which allowed handicapped and elderly adults to enroll “in any adult program, class or activity” free of charge with provision allowing them to enroll in “two or fewer” adult programs, classes or activities; P.A. 83-122 amended Subsec. (e) to allow board to charge refundable deposit for books or materials lent to students; P.A. 84-325 amended Subsec. (c) allowing boards to charge residents of a nonsponsoring school district a fee for courses taken which may exceed the registration fee charged to residents of the sponsoring board, deleted Subsec. (d) re fee charged for any subject or activity which the board chose to offer, relettered the subsequent subsecs. accordingly, amended new Subsec. (e) allowing boards to waive the fee for handicapped or elderly adults enrolled in or registered for any number of adult programs, rather than prohibiting the charging of the fee if such adult was enrolled in or registered for two or more classes, deleted Subsec. (e)(2) and (3) re registration fees to be charged and renumbered former Subdiv. (4); P.A. 87-499 provided that registration fees may be charged by a sponsoring school district to a cooperating eligible entity in Subsec. (b) and that no charge be made to any adult enrolled in certain activities offered by cooperating eligible entities in Subsec. (d); P.A. 87-589 made technical changes in Subsec. (b); P.A. 95-259 changed the terminology used to describe school districts, deleted definitions which were added to Sec. 10-67 and made technical changes, effective July 1, 1995; P.A. 96-244 made technical changes and in Subsec. (a) substituted “adults” for “adult residents of such district”, effective July 1, 1996; P.A. 12-59 made technical changes effective May 31, 2012; P.A. 13-31 made technical changes in Subsec. (d), effective May 28, 2013.



Section 10-73b - Grants for adult education services or programs conforming to state plan.

Any local or regional board of education, except a state-operated school district, which provides programs or services of adult education which conform to the state plan approved under the provisions of the federal Adult Education Act of 1974 and which are approved by the State Board of Education, shall be eligible to receive grants under this section as specified in the state plan. The State Board of Education may expend in any fiscal year for administration of programs established pursuant to this section not more than five per cent of any state funds granted to said board for such programs.

(1969, P.A. 515, S. 1, 2; P.A. 75-143, S. 1, 2; P.A. 78-218, S. 57; P.A. 79-408, S. 4, 5; P.A. 81-397, S. 8; P.A. 84-325, S. 5, 7.)

History: P.A. 75-143 amended Subsec. (b) to change federal act date from 1966 to 1974 and to place 5% limit on expenditures of state funds for administration of programs; P.A. 78-218 substituted “local or regional board of education” for “town or regional school district” in Subsec. (b); P.A. 79-408 excepted state-operated school districts from provisions of Subsec. (b); P.A. 81-397 terminated these programs, effective June 30, 1982; P.A. 84-325 deleted Subsec. (a) re basic adult education programs operated by the state board of education during fiscal year ending June 30, 1982.



Section 10-73c - State Board of Education administrative expenses for adult education.

A local or regional board of education or a regional educational service center which provides programs or services of adult education which are approved pursuant to the provisions of section 10-71a by the State Board of Education shall be eligible to receive a grant pursuant to section 10-71. The State Board of Education may expend in any fiscal year for administration of programs established pursuant to this section, not more than five per cent of any state funds granted to said board for such programs.

(P.A. 81-397, S. 3; P.A. 95-259, S. 9, 32.)

History: P.A. 95-259 deleted former Subsec. (a) re programs for persons who have an inability to speak, read or write the English language and removed Subsec. (b) designator, effective July 1, 1995.



Section 10-73d - Request of certain students to attend adult education classes. Assignment.

A public school student who is both under seventeen years of age and a mother may request permission from the local or regional board of education to attend adult education classes. The local or regional board of education may, by a majority vote of the members of the board present and voting at a regular or special meeting of the board called for such purpose, assign such student to adult education classes.

(P.A. 96-244, S. 49, 63; P.A. 12-120, S. 29.)

History: P.A. 96-244, S. 49 effective June 6, 1996; P.A. 12-120 replaced “sixteen” with “seventeen”, effective June 15, 2012.



Section 10-74 - State aid for schools for non-English-speaking adults.

Section 10-74 is repealed.

(1949 Rev., S. 1392; 1961, P.A. 512, S. 3.)



Section 10-74a - Summer courses. Charges.

Any local or regional board of education may establish and maintain a program of courses of instruction during the summer months for school children on a voluntary basis and may charge for each child attending a reasonable fee not to exceed the cost of such program; except that such board of education may, in its discretion, waive such charge for any good and sufficient reason.

(1961, P.A. 208; P.A. 78-218, S. 58.)

History: P.A. 78-218 substituted “any local or regional” board for the board “of any town or regional school district”.



Section 10-74b - Grants for remedial summer school programs.

Section 10-74b is repealed.

(P.A. 85-576, S. 1, 2; P.A. 88-191, S. 1, 2; June Sp. Sess. P.A. 91-7, S. 21, 22.)



Section 10-74c - Grants for young parents programs.

(a) The Department of Education shall establish a young parents grant program in each fiscal year in which funds are appropriated for the purpose of assisting local and regional boards of education with the establishment or maintenance of education programs for students who are parents which may include a day-care component.

(b) The Commissioner of Education shall solicit grant applications from local and regional boards of education which shall be submitted annually to the commissioner at such time and on such forms as the commissioner prescribes. In determining whether a board of education shall be granted funds pursuant to this section, the commissioner shall consider, but such consideration shall not be limited to, the following factors: (1) Availability in the school and community of professional, paraprofessional and other program staff with interest in and ability to provide a young parents program; (2) availability of space in a school building to accommodate the program; (3) demonstration of support by administrative personnel, teaching staff and pupil personnel staff and collaboration with members of the local or regional health agency; (4) reasonable evidence of future stability of the program and its personnel; (5) evidence of the need for a young parents program in the local community; and (6) cost effectiveness of the program.

(c) Within the availability of funds, the commissioner shall approve grant awards to local and regional boards of education based upon the nature of the approved program and the number of students to be served. Local or regional boards of education which establish or maintain young parents programs funded under this section shall contribute at least fifty per cent of the total cost of the program. Within sixty days after the close of the school year, each local or regional board of education which received a grant shall file with the department a financial statement of expenditures in such form as the department shall prescribe. If the commissioner finds that any such board of education uses a grant under this section for purposes other than those which are in conformity with the purposes of this section, the commissioner may require repayment of such grant to the state.

(P.A. 85-539, S. 1, 2; P.A. 88-136, S. 3, 37; 88-360, S. 48, 63; P.A. 93-353, S. 37, 52.)

History: P.A. 88-136 deleted Subsec. (d) which required the commissioners of health services and education to report to the general assembly by January 15, 1987; P.A. 88-360 in Subsec. (b) deleted the limitation that the commissioner not issue more than ten grants during each fiscal year; P.A. 93-353 amended Subsec. (a) to make the language concerning a day-care component permissive rather than mandatory, effective July 1, 1993.



Section 10-74d - Grants for interdistrict cooperative programs.

(a) The Department of Education shall, within available appropriations and after payments made pursuant to section 10-266j and for purposes of subsection (d) of section 10-266aa, maintain a competitive grant program for the purpose of assisting local and regional boards of education, regional educational service centers and nonsectarian nonprofit organizations approved by the Commissioner of Education with the establishment and operation of interdistrict cooperative programs. Such programs may include programs pursuant to section 10-266bb, lighthouse schools, as defined in section 10-266cc, and programs conducted by interdistrict magnet schools, provided such magnet school programs (1) are conducted at the magnet school, (2) primarily serve children not enrolled in the magnet school, and (3) are not programs for which a local or regional board of education or a regional educational service center receives funds pursuant to section 10-264h or 10-264l.

(b) To be eligible for a grant under this section, each application shall be submitted pursuant to a cooperative arrangement on behalf of two or more local or regional boards of education, by a regional educational service center solely or pursuant to a cooperative arrangement with one or more local or regional boards of education, by a nonsectarian nonprofit organization approved by the commissioner or, in the case of a lighthouse school, by a local or regional board of education or regional educational service center. Applications shall be submitted annually to the Commissioner of Education at such times and in such manner as the commissioner prescribes. Except for applications for grants in accordance with subsection (d) of section 10-266aa, in determining whether an application shall be approved and funds awarded pursuant to this section, the commissioner shall consider, but such consideration shall not be limited to, the following factors: (1) The specific objectives and description of the proposed program; (2) the cost; (3) the number of school districts and students that will benefit, provided on and after July 1, 1998, the commissioner shall not award a grant for a program, other than a lighthouse school, in which more than eighty per cent of the students are from one school district; (4) the relative wealth of the participating school districts; and (5) whether the proposed program is likely to (A) increase student achievement, and (B) reduce racial, ethnic and economic isolation.

(c) The Department of Education may retain (1) up to one per cent of the amount appropriated for interdistrict cooperative grants pursuant to this section for state-wide technical assistance, program monitoring and evaluation, and administration, and (2) up to one per cent of such amount for use by the technical high schools for interdistrict summer school, weekend and after-school programs.

(P.A. 85-375, S. 1, 2; P.A. 88-360, S. 56, 63; June Sp. Sess. P.A. 91-7, S. 5, 22; P.A. 93-263, S. 6, 14; P.A. 95-226, S. 18, 30; P.A. 96-244, S. 54, 63; P.A. 97-290, S. 12, 29; P.A. 98-168, S. 20, 26; 98-252, S. 7, 80; P.A. 99-281, S. 5, 6; 99-289, S. 7, 11; P.A. 01-173, S. 10, 67; June Sp. Sess. P.A. 01-1, S. 30, 54; P.A. 12-116, S. 87.)

History: P.A. 88-360 in Subsec. (a) provided that the program be within available appropriations rather than a three-year pilot, substituted “with” for “in addressing the problem of declining pupil enrollments through” and made a technical change, in Subsec. (b) provided that applications be submitted annually and in Subsec. (c) deleted an obsolete provision re a report due January 15, 1988; June Sp. Sess. 91-7 inserted new Subsec. (b) concerning programs implemented pursuant to Sec. 10-266j and relettered the remaining Subsecs. accordingly; P.A. 93-263 amended Subsec. (d) to add “operation” and “facilities” and to include magnet schools and programs not eligible for grants pursuant to Secs. 10-264f to 10-264i, inclusive, effective July 1, 1993; P.A. 95-226 amended Subsec. (a) to add provision requiring payments to be made first pursuant to Secs. 10-264i, 10-264l and 10-266j, added regional educational service centers and excluded interdistrict magnet school programs, deleted former Subsec. (b) re language requiring payments be made first to programs pursuant to Sec. 10-266j and relettered remaining Subsecs. accordingly, amended Subsec. (b), formerly (c), to add Subdivs. (5) and (6) and make technical changes and deleted former Subsec. (d) re criteria for the awarding of grants and repayment provision, effective July 1, 1995; P.A. 96-244 added Subsec. (c) re retention by the Department of Education of up to one per cent of the amount appropriated, effective July 1, 1996; P.A. 97-290 amended Subsec. (a) to add programs pursuant to Sec. 10-266bb and lighthouse schools, amended Subsec. (b)(3) to add provision re prohibition against awarding a grant on and after July 1, 1998, for a program in which more than 80% of the students are from one school district and amended (b)(5) to change “enhance student diversity and awareness of diversity” to “reduce racial, ethnic and economic isolation”, and made technical changes, effective July 1, 1997; P.A. 98-168 amended Subsec. (a) to remove provisions for payments pursuant to Secs. 10-264i and 10-264l and added provision for payments pursuant to Sec. 10-266j to be made from the appropriation for this section, effective July 1, 1998; P.A. 98-252 amended Subsec. (b)(5) to substitute “achievement” for performance on the state-wide mastery examination and to deleted obsolete Subsec. (b)(6), effective July 1, 1998; P.A. 99-281 amended Subsec. (c) to designate existing provision as Subdiv. (1) and to add Subdiv. (2) re retaining of funds for use by regional vocational-technical schools, effective July 1, 1999; P.A. 99-289 amended Subsec. (a) to make technical changes and amended Subsec. (b) to add provisions relating to lighthouse schools and to make a technical change, effective July 1, 1999; P.A. 01-173 amended Subsec. (a) to allow nonsectarian nonprofit organizations to be eligible for grants, to remove a prohibition against the use of grants for interdistrict magnet school programs and to allow grant funds to be used for magnet school programs that meet specified conditions and amended Subsec. (b) to add applications submitted by nonsectarian nonprofit organizations, effective July 1, 2001; June Sp. Sess. P.A. 01-1 amended Subsec. (a) to include payments for purposes of Sec. 10-266aa(d) and amended Subsec. (b) to add exception for applications for grants in accordance with Sec. 10-266aa(d), effective July 1, 2001 (Revisor’s note: The word “section” was added editorially by the Revisors in Subsec. (a) before “10-266aa” for consistency with customary statutory usage); pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (c), effective July 1, 2012.



Section 10-74e - Basic Education Training Team for Employment Readiness; state match.

Section 10-74e is repealed, effective July 1, 1998.

(P.A. 86-333, S. 23, 32; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-74f - School reorganization model.

Each local or regional board of education with jurisdiction over an elementary or middle school that fails to meet performance benchmarks in mathematics, reading, or both, as determined under the state-wide performance management and support plan adopted pursuant to subdivision (2) of subsection (b) of section 10-223e, and is classified as a category four school or a category five school, may reorganize such school to provide that:

(1) (A) The school be organized in academies, each containing a maximum of one hundred seventy-five students divided into different classes based on grade. (B) Each academy include all grade levels at the school. (C) Students be randomly assigned to academies. (D) The academies have different themes but the curriculum be the same in all.

(2) (A) The school principal appoint a teacher as team leader for each academy based on evaluations pursuant to section 10-151b. (B) Team leaders not be teacher supervisors, but be literacy, mathematics or science specialists. (C) Team leaders work with the school’s regular classroom teachers to: (i) Plan lessons; (ii) look at student data; (iii) work with small groups of students; (iv) provide model lessons; and (v) plan school and academy-wide activities.

(3) Each class in each academy have a ninety-minute mathematics block and a two-hour literacy block every day.

(4) Each student in the school have an individual education plan that incorporates the student’s personal reading plan if the student is required to have a reading plan pursuant to section 10-265g or 10-265l, provided any child with an individual educational program developed pursuant to section 10-76d follows such program.

(5) All teachers in the school of the same grade level meet weekly to plan lessons.

(6) Teachers meet daily in teams based on grade level to plan lessons.

(7) Teachers meet once a week with the team leader and the school principal to look at student work and data, evaluate instruction and make adjustments and changes in instruction.

(8) Students receive regular assessments, including short assessment tests every two weeks, that evaluate short-term progress and district-wide assessment tests every six weeks that evaluate a student’s progress toward long-term objectives.

(9) Any child who is falling behind based on assessments conducted under subdivision (8) of this section be the subject of a meeting with teachers, school principal and parents.

(June Sp. Sess. P.A. 07-3, S. 33; P.A. 12-116, S. 28.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 12-116 replaced “make adequate yearly progress based on whole school academic achievement” with “meet performance benchmarks” and replaced “state-wide accountability plan adopted under section 10-223e for two consecutive years” with “state-wide performance management and support plan adopted pursuant to subdivision (2) of subsection (b) of section 10-223e, and is classified as a category four school or a category five school”, effective July 1, 2012.



Section 10-74g - CommPACT schools.

A local or regional board of education may, through agreement with the organizations designated or elected as the exclusive representatives of the teachers’ and administrators’ units, as defined in section 10-153b, for the teachers and administrators employed by such board, create a CommPACT school. The board shall permit the school autonomy in governance, budgeting and curriculum. The school shall be managed collaboratively by the superintendent of the school district and a governing board comprised of representatives of the school and of the teachers’ and administrators’ units, community leaders and parents and guardians of students who attend the school.

(June Sp. Sess. P.A. 07-3, S. 37.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007.

See Sec. 10-66ee(c) re use of unallocated funds to pay expenses incurred when creating a CommPACT school.



Section 10-74h - Innovation schools. Innovation plan. Evaluation. Enrollment.

(a) A local or regional board of education for a school district identified as a priority school district, pursuant to section 10-266p, may, through agreement with the organizations designated or elected as the exclusive representatives of the teachers’ and administrators’ units, as defined in section 10-153b, convert an existing public school into an innovation school or establish a new school as an innovation school, in accordance with the provisions of this section, for purposes of improving school performance and student achievement. For purposes of this section, an innovation school is a school in which: (1) Faculty and district leadership are responsible for developing an innovation plan, as described in subsection (b) of this section, under which the school operates and the administrators of the school are responsible for meeting the terms of the innovation plan; or (2) an external partner is responsible for developing the innovation plan, as described in subsection (b) of this section, under which the school operates and the external partner is responsible for meeting the terms of the innovation plan. For purposes of this section, an external partner may include a public or private institution of higher education, nonprofit charter school operators, educational collaboratives or a consortia authorized by the Commissioner of Education that may include public or private institutions of higher education, parents, the organizations designated or elected as the exclusive representatives of the teachers’ and administrators’ units, as defined in said section 10-153b, superintendents or boards of education. The local or regional board of education shall decide whether the faculty and district leadership or an external partner is responsible for developing the innovation plan.

(b) (1) An innovation school established under this section shall operate according to an innovation plan. Such plan shall articulate the areas of autonomy and flexibility in curriculum, budget, school schedule and calendar, school district policies and procedures, professional development, and staffing policies and procedures, including waivers from or modifications to contracts or collective bargaining agreements. Such innovation plan shall be developed by the faculty and district leadership or an external partner by means of an innovation plan committee. Membership of the innovation plan committee developed by (A) faculty and district leadership shall consist of at least nine members, but not more than eleven members, (i) five of whom shall be selected by the local or regional board of education and shall include (I) the superintendent of schools for the school district, or his or her designee; (II) a member of the local or regional board of education, or his or her designee; (III) two parents who have one or more children enrolled in the school, or, in the case of a new school, parents from the district; and (IV) the principal of the school, or, in the case of a new school and where a principal has not yet been hired, a principal from the school district in which the new school is located, (ii) two of whom shall be certified teachers of the school appointed by the exclusive bargaining representative of the teachers’ unit chosen pursuant to section 10-153b, or, in the case of a new school and where no certified teachers have yet been hired, two certified teachers appointed by the exclusive bargaining representative of the teachers’ unit chosen pursuant to section 10-153b, and (iii) not more than four of whom the local or regional board of education deems appropriate; (B) an external partner shall consist of at least nine members, but not more than eleven members, (i) seven of whom shall be selected by the local or regional board of education and shall include (I) the superintendent of schools for the school district, or his or her designee; (II) a member of the local or regional board of education, or his or her designee; (III) two parents who have one or more children enrolled in the school, or, in the case of a new school, parents from the district; (IV) the principal of the school, or, in the case of a new school and where a principal has not yet been hired, a principal from the school district in which the new school is located; and (V) two of whom shall represent the external partner, (ii) two of whom shall be certified teachers of the school appointed by the exclusive bargaining representative of the teachers’ unit chosen pursuant to section 10-153b, or, in the case of a new school and where no certified teachers have yet been hired, two certified teachers appointed by the exclusive bargaining representative of the teachers’ unit chosen pursuant to section 10-153b, and (iii) not more than two of whom the local or regional board of education deems appropriate. A majority vote of the innovation plan committee shall be required for approval and implementation of the innovation plan.

(2) The innovation plan shall include, but not be limited to: (A) A curriculum plan that includes a detailed description of the curriculum and related programs for the proposed school and how the curriculum is expected to improve school performance and student achievement; (B) a budget plan that includes a detailed description of how funds shall be used in the proposed school to support school performance and student achievement that is or may be different than how funds are used in other public schools in the district; (C) a school schedule plan that includes a detailed description of the ways the program or calendar of the proposed school may be enhanced or expanded; (D) a staffing plan, including any proposed waivers or modifications of collective bargaining agreements, subject to agreement with the exclusive bargaining representative for the certified employees employed at the school, chosen pursuant to section 10-153b and in accordance with the provisions of subsection (c) of this section; (E) a policies and procedures plan that includes a detailed description of the unique operational policies and procedures to be used by the proposed school and how the procedures will support school performance and student achievement; and (F) a professional development plan that includes a detailed description of how the school may provide professional development to its administrators, teachers and other staff.

(3) In order to assess the proposed school across multiple measures of school performance and student success, the innovation plan shall include measurable annual goals, including, but not limited to, goals relating to the following: (A) Student attendance; (B) student safety and discipline; (C) student promotion and graduation and dropout rates; (D) student performance on the state-wide mastery examination, pursuant to section 10-14n; (E) progress in areas of academic underperformance; (F) progress among subgroups of students, including low-income students, limited English-proficient students and students receiving special education; and (G) reduction of achievement gaps among different groups of students.

(c) Nothing in this section shall alter the collective bargaining agreements applicable to the administrators, teachers and staff in the school, subject to the provisions of sections 10-153a to 10-153n, inclusive, and such collective bargaining agreements shall be considered to be in operation at an innovation school, except to the extent the provisions are waived or modified in the innovation plan and agreed to by a two-thirds vote of the members of the exclusive bargaining representative employed or to be employed at the innovation school.

(d) Innovation schools authorized under this section shall be evaluated annually by the superintendent of schools for the school district. The superintendent shall submit the evaluation to the local or regional board of education and the Commissioner of Education. The evaluation shall determine whether the school has met the annual goals outlined in the innovation plan for the school and assess the implementation of the innovation plan at the school. The superintendent may amend or suspend one or more components of the innovation plan if the superintendent determines, after one year, an amendment is necessary because of subsequent changes in the school district that affect one or more components of such innovation plan. If the superintendent determines that the school has substantially failed to meet the goals outlined in the innovation plan, the local or regional board of education may: (1) Amend one or more components of the innovation plan; (2) suspend one or more components of the innovation plan; or (3) terminate the authorization of the school, provided the amendment or suspension shall not take place before the completion of the second full year of the operation of the school and the termination shall not take place before the completion of the third full year of the operation of the school. Any amendment to or suspension of any component of the innovation plan that changes the contract of employment for any teacher employed at the school shall be approved by a two-thirds vote of the members of the exclusive bargaining representative for the teachers employed at the school prior to any such amendment or suspension of the innovation plan.

(e) The local or regional board of education shall allow a student who is enrolled in a school at the time it is established as an innovation school pursuant to this section to remain enrolled in the school if the student and the student’s parents choose to have the student remain.

(P.A. 10-111, S. 6; June Sp. Sess. P.A. 10-1, S. 70; P.A. 11-28, S. 6.)

History: P.A. 10-111 effective July 1, 2010; June Sp. Sess. P.A. 10-1 made technical changes in Subsec. (d), effective July 1, 2010; P.A. 11-28 made technical changes in Subsec. (b), effective June 3, 2011.



Section 10-74i - Community schools.

(a) As used in this section:

(1) “Community school” means a public school that participates in a coordinated, community-based effort with community partners to provide comprehensive educational, developmental, family, health and wrap-around services to students, families and community members.

(2) “Community partner” means a provider of one or more of the following services to students, families or community members: (A) Primary medical or dental care, (B) mental health treatment and services, (C) academic enrichment activities, (D) programs designed to improve student attendance at school, (E) youth development programs, (F) early childhood education, (G) parental involvement programs, (H) child care services, (I) programs that provide assistance to students who are truant or who have been suspended or expelled, (J) youth and adult job training and career counseling services, (K) nutrition education, (L) adult education, (M) remedial education and enrichment activities, (N) legal services, or (O) any other appropriate services or programs.

(b) On and after July 1, 2013, a local or regional board of education may designate an existing school or establish a new school to be a community school. Such community school shall collaborate with community partners to provide services to students, families and community members.

(c) Following the designation or establishment of a community school, but prior to the opening of such community school, the board of education shall conduct (1) an operations and instructional audit, in accordance with the provisions of subsection (c) of section 10-223h, for an existing school that has been designated as a community school, (2) a community needs audit to identify the academic, physical, social, emotional, health, mental health and civic needs of students and their families that may impact student learning and academic achievement, and (3) a community resource assessment of potential resources, services and opportunities available within or near the community that students, families and community members may access and integrate into the community school.

(d) The board of education shall develop a community school plan for each school designated as a community school. When developing such community school plan, such board shall use the results of the community resource assessment to address the specific needs identified in the operations and instructional audit and community needs audit. Such community school plan shall coordinate, integrate and enhance services for students, families and community members at the community school to improve the academic achievement of such students and increase family and community involvement in education.

(e) Any local or regional board of education that has established a community school shall, annually, at the conclusion of each school year, submit a report to the Department of Education, in a form and manner prescribed by the department, regarding each community school. Such report shall (1) include an evaluation on the effectiveness of the community school in providing services to students, families and community members, including, but not limited to, whether the implementation of the community school plan has improved student academic achievement and increased family and community involvement in education, (2) measure the development and implementation of partnerships with community partners, (3) provide information regarding the degree of communication between schools and families, neighborhood safety, school climate, the degree of parental participation in school activities, student health, student civic participation, the number of students, families and community members receiving services at the community school and any other information that is relevant to evaluating the community school, and (4) analyze, as appropriate, how student learning and academic achievement, graduation rates, attendance rates, school readiness, the number of suspensions and expulsions, graduate enrollment in institutions of higher education have been affected by the incorporation of services at the community school.

(f) Not later than January 1, 2015, and annually thereafter, the Commissioner of Education shall submit a report on community schools to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a. Such report shall include an evaluation of the community schools in operation during the prior school year and provide information regarding (1) state and federal barriers to implementation and effective coordination of services at the community schools, (2) the extent of coordination between state agencies providing services at the community schools, and (3) the efficiency and adequacy of local and state programs and policies with respect to student and family services provided at the community school.

(P.A. 13-64, S. 1.)

History: P.A. 13-64 effective July 1, 2013.



Section 10-75 to 10-75k and 10-76 - Educationally exceptional children. Children requiring special education. Records. Services. Children excluded from school, when. Programs. State aid. State board to cooperate with other agencies. Mentally retarded children. Physically handicapped children. Socially and emotionally maladjusted children. Receipt of gifts and bequests. Contracts with sheltered workshops and rehabilitation centers. State aid for regional educational facilities for trainable mentally retarded children. Physically handicapped children; definition.

Sections 10-75 to 10-75k, inclusive, and 10-76 are repealed.

(1949 Rev., S. 1393, 1394; 1955, S. 925d; 1959, P.A. 520; 664, S. 1; 1961, P.A. 576, S. 1–10; 1963, P.A. 635, S. 1; February, 1965, P.A. 150, S. 1; 203, S. 1; 206, S. 1; 279, S. 1; 507, S. 1; 531, S. 1, 2; 1967, P.A. 627, S. 9.)



Section 10-76a - Definitions.

Whenever used in sections 10-76a to 10-76i, inclusive:

(1) “Commissioner” means the Commissioner of Education.

(2) “Child” means any person under twenty-one years of age.

(3) An “exceptional child” means a child who deviates either intellectually, physically or emotionally so markedly from normally expected growth and development patterns that he or she is or will be unable to progress effectively in a regular school program and needs a special class, special instruction or special services.

(4) “Special education” means specially designed instruction developed in accordance with the regulations of the commissioner, subject to approval by the State Board of Education offered at no cost to parents or guardians, to meet the unique needs of a child with a disability, including instruction conducted in the classroom, in the home, in hospitals and institutions, and in other settings and instruction in physical education and special classes, programs or services, including related services, designed to meet the educational needs of exceptional children.

(5) “A child requiring special education” means any exceptional child who (A) meets the criteria for eligibility for special education pursuant to the Individuals With Disabilities Education Act, 20 USC 1400, et seq., as amended from time to time, (B) has extraordinary learning ability or outstanding talent in the creative arts, the development of which requires programs or services beyond the level of those ordinarily provided in regular school programs but which may be provided through special education as part of the public school program, or (C) is age three to five, inclusive, and is experiencing developmental delay that causes such child to require special education.

(6) “Developmental delay” means significant delay in one or more of the following areas: (A) Physical development; (B) communication development; (C) cognitive development; (D) social or emotional development; or (E) adaptive development, as measured by appropriate diagnostic instruments and procedures and demonstrated by scores obtained on an appropriate norm-referenced standardized diagnostic instrument.

(7) “Related services” means related services, as defined in the Individuals With Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time.

(8) “Extraordinary learning ability” and “outstanding creative talent” shall be defined by regulation by the commissioner, subject to the approval of the State Board of Education, after consideration by said commissioner of the opinions of appropriate specialists and of the normal range of ability and rate of progress of children in the Connecticut public schools.

(1967, P.A. 627, S. 1; 1969, P.A. 793, S. 1; P.A. 75-567, S. 60, 80; P.A. 77-587, S. 7, 9; 77-614, S. 302, 610; P.A. 78-218, S. 59–61; 78-303, S. 85, 136; P.A. 79-35, S. 1; P.A. 80-136, S. 1, 2; 80-185, S. 1, 2; P.A. 85-613, S. 94, 154; P.A. 91-277, S. 1, 6; P.A. 92-262, S. 9, 42; P.A. 96-146, S. 1, 12; 96-161, S. 8, 13; P.A. 98-168, S. 1, 26; P.A. 00-48, S. 2, 12; June 30 Sp. Sess. P.A. 03-6, S. 2.)

History: 1969 act made technical changes to Subsec. (f); P.A. 75-567 substituted Sec. “10-76j” for “10-76g”, broadening applicability of definitions; P.A. 77-587 changed definitions in Subsec. (f), deleting exclusion of children who require custodial care, who do not have clean bodily habits, responsiveness to directions or means of intelligible communication from definition of “mentally retarded child”, redefining “trainable” mentally retarded child by replacing description of such child as one who can walk, has clean bodily habits and is responsive to simple direction with description of child as one who can be expected to function at a level greater than that of a four-year-old and added definition of “severely or profoundly” mentally retarded child; P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 made technical changes; P.A. 79-35 deleted definitions of “educable”, “trainable” and “severely or profoundly” mentally retarded child in Subsec. (f); P.A. 80-136 inserted a new Subsec. (j) defining child with “identifiable learning disability”, deleted “learning disabilities” from former Subsec. (j) and redesignated the subsection as Subsec. (k); P.A. 80-185 redefined “special education” to include related services, defined “related services” in new Subsec. (h) and relettered former Subsec. (h) and remaining subsections accordingly; P.A. 85-613 made technical changes, deleting reference to Sec. 10-94a; P.A. 91-277 redefined “children requiring special education” to include autistic and traumatically brain injured children; P.A. 92-262 redefined “special education”, added counseling services to the definition of “related services” and added definition of “transition services”; P.A. 96-146 changed the Subdiv. designations from letters to numbers, added a definition of “seriously emotionally disturbed”, deleted a definition of “socially and emotionally maladjusted”, amended Subdiv. (6) to define “child with mental retardation” based on the federal law and made technical changes, effective July 1, 1996; P.A. 96-161 amended introductory language re applicability to omit reference to Sec. 10-76j, repealed by the same act, effective July 1, 1996; P.A. 98-168 added Subdiv. (5)(C) re children age 3 to 5, inclusive, and new Subdiv. (6) defining “developmental delay”, renumbering the remaining Subdivs. and redefined “identifiable learning disability” to exclude certain learning problems, effective July 1, 1998; P.A. 00-48 amended Subdiv. (9) to replace the existing definition of “related services” with the federal definition under the Individuals With Disabilities Education Act, effective July 1, 2000; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (5) by redefining “children requiring special education” as “a child requiring special education”, making technical and conforming changes re federal Individuals With Disabilities Education Act, deleted Subdivs. (7) and (8) defining “child with mental retardation” and “child with a physical handicap”, renumbered Subdiv. (9) as Subdiv. (7), deleted Subdivs. (10) to (13), inclusive, defining “child with a neurological impairment”, “seriously emotionally disturbed”, “school age children” and “identifiable learning disability”, renumbered Subdiv. (14) as Subdiv. (8) and deleted Subdiv. (15) defining “transition services”, effective August 20, 2003.

See Sec. 10-184a re exemption of local or regional boards of education or State Board of Education from providing special education for children being educated at home or in private school.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 379. Cited. 34 CS 257; Id., 277; 35 CS 501; 44 CS 527; 45 CS 57.



Section 10-76b - State supervision of special education programs and services. Regulations. Coordinating agency.

(a) The State Board of Education shall provide for the development and supervision of the educational programs and services for children requiring special education and may regulate curriculum, conditions of instruction, including the use of physical restraint and seclusion pursuant to chapter 814e, physical facilities and equipment, class composition and size, admission of students, and the requirements respecting necessary special services and instruction to be provided by local and regional boards of education. The State Board of Education shall adopt regulations, in accordance with the provisions of chapter 54, concerning the use of physical restraint and seclusion pursuant to chapter 814e. The educational aspects of all programs and instructional facilities in any day or residential child-caring agency or school which provides training for children requiring special education and which receives funding from the state under the provisions of sections 10-76a to 10-76g, inclusive, shall be subject to the approval and supervision of the commissioner in accordance with regulations adopted by the State Board of Education concerning requirements for such programs and accommodations.

(b) The commissioner shall designate by regulation, subject to the approval of the State Board of Education, the procedures which shall be used to identify exceptional children.

(c) Said board shall be the agency for cooperation and consultation with federal agencies, other state agencies and private bodies on matters of public school education of children requiring special education, provided the full responsibilities for other aspects of the care of such children shall be reserved to such other agencies.

(1967, P.A. 627, S. 2; 1971, P.A. 326; P.A. 73-319; P.A. 75-137; P.A. 76-408; 76-435, S. 78, 82; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 62, 63; P.A. 82-314, S. 48, 63; P.A. 85-377, S. 2, 13; P.A. 96-161, S. 2, 13; P.A. 07-147, S. 4.)

History: 1971 act added Subsec. (d) re evaluation and review of programs; P.A. 73-319 amended Subsec. (d) to specify February first deadline for review; P.A. 75-137 amended Subsec. (a) to include power to adopt and enforce regulations concerning special education programs and accommodations for children in institutions; P.A. 76-408 clarified programs and facilities which are subject to state board’s control in Subsec. (a); P.A. 76-435 substituted Secs. 10-76a to 10-76g for Sec. 10-76 in Subsec. (a) and included supervision of programs and facilities among state board’s powers; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted “local” for “town” boards of education in Subsec. (a) and changed review deadline in Subsec. (d) from February first to the fifteenth; P.A. 82-314 changed official name of education committee; P.A. 85-377 amended Subsecs. (a) and (d) to transfer responsibility for approval, supervision and evaluation of special education programs and facilities from board of education to commissioner of education; P.A. 96-161 deleted Subsec. (d) concerning an evaluation and report to the General Assembly on special education programs, effective July 1, 1996; P.A. 07-147 amended Subsec. (a) to specify State Board of Education may regulate conditions of instruction, “including the use of physical restraint and seclusion pursuant to chapter 814e” and to require board to adopt regulations concerning the use of physical restraint and seclusion.

See Sec. 10-184a re exemption of local or regional boards of education or State Board of Education from providing special education for children being educated at home or in private school.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 377. Cited. 34 CS 257; 35 CS 501; 39 CS 443; 44 CS 527.



Section 10-76bb and 10-76cc - Plans for programs and services for certain children requiring special education. Reimbursement for expenditures to develop plans.

Sections 10-76bb and 10-76cc are repealed.

(P.A. 87-464, S. 3, 4, 8; P.A. 92-262, S. 41, 42.)



Section 10-76c - Receipt and use of money and personal property.

The State Board of Education or any local or regional board of education may receive money, securities or other personal property by gift, devise or bequest to be used for the education of children requiring special education in accordance with the provisions of sections 10-76a to 10-76h, inclusive, and the wishes of the donor.

(1967, P.A. 627, S. 3; P.A. 78-218, S. 64; P.A. 85-613, S. 95, 154.)

History: P.A. 78-218 substituted “local” for “regional” boards of education; P.A. 85-613 made technical change, deleting reference to Sec. 10-94a.

See Sec. 10-184a re exemption of local or regional boards of education or State Board of Education from providing special education for children being educated at home or in private school.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 379. Cited. 34 CS 257; 35 CS 501; 44 CS 527.



Section 10-76d - Duties and powers of boards of education to provide special education programs and services. Determination of eligibility for Medicaid. Development of individualized education program. Planning and placement team meetings. Public agency placements; apportionment of costs. Relationship of insurance to special education costs.

(a)(1) In accordance with the regulations and procedures established by the Commissioner of Education and approved by the State Board of Education, each local or regional board of education shall provide the professional services requisite to identification of children requiring special education, identify each such child within its jurisdiction, determine the eligibility of such children for special education pursuant to sections 10-76a to 10-76h, inclusive, prescribe appropriate educational programs for eligible children, maintain a record thereof and make such reports as the commissioner may require. No child may be required to obtain a prescription for a substance covered by the Controlled Substances Act, 21 USC 801 et seq., as amended from time to time, as a condition of attending school, receiving an evaluation under section 10-76ff or receiving services pursuant to sections 10-76a to 10-76h, inclusive, or the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time.

(2) Any local or regional board of education, through the planning and placement team established in accordance with regulations adopted by the State Board of Education under this section, may determine a child’s Medicaid enrollment status. In determining Medicaid enrollment status, the planning and placement team shall: (A) Inquire of the parents or guardians of each such child whether the child is enrolled in or may be eligible for Medicaid; and (B) if the child may be eligible for Medicaid, request that the parent or guardian of the child apply for Medicaid. For the purpose of determining Medicaid rates for Medicaid eligible special education and related services based on a representative cost sampling method, the board of education shall make available documentation of the provision and costs of Medicaid eligible special education and related services for any students receiving such services, regardless of an individual student’s Medicaid enrollment status, to the Commissioner of Social Services or to the commissioner’s authorized agent at such time and in such manner as prescribed. For the purpose of determining Medicaid rates for Medicaid eligible special education and related services based on an actual cost method, the local or regional board of education shall submit documentation of the costs and utilization of Medicaid eligible special education and related services for all students receiving such services to the Commissioner of Social Services or to the commissioner’s authorized agent at such time and in such manner as prescribed. The commissioner or such agent may use information received from local or regional boards of education for the purposes of (i) ascertaining students’ Medicaid eligibility status, (ii) submitting Medicaid claims, (iii) complying with state and federal audit requirements and (iv) determining Medicaid rates for Medicaid eligible special education and related services. No child shall be denied special education and related services in the event the parent or guardian refuses to apply for Medicaid.

(3) Beginning with the fiscal year ending June 30, 2004, the Commissioner of Social Services shall make grant payments to local or regional boards of education in amounts representing fifty per cent of the federal portion of Medicaid claims processed for Medicaid eligible special education and related services provided to Medicaid eligible students in the school district. Beginning with the fiscal year ending June 30, 2009, the commissioner shall exclude any enhanced federal medical assistance percentages in calculating the federal portion of such Medicaid claims processed. Such grant payments shall be made on at least a quarterly basis and may represent estimates of amounts due to local or regional boards of education. Any grant payments made on an estimated basis, including payments made by the Department of Education for the fiscal years prior to the fiscal year ending June 30, 2000, shall be subsequently reconciled to grant amounts due based upon filed and accepted Medicaid claims and Medicaid rates. If, upon review, it is determined that a grant payment or portion of a grant payment was made for ineligible or disallowed Medicaid claims, the local or regional board of education shall reimburse the Department of Social Services for any grant payment amount received based upon ineligible or disallowed Medicaid claims.

(4) Pursuant to federal law, the Commissioner of Social Services, as the state’s Medicaid agent, shall determine rates for Medicaid eligible special education and related services pursuant to subdivision (2) of this subsection. The Commissioner of Social Services may request and the Commissioner of Education and towns and regional school districts shall provide information as may be necessary to set such rates.

(5) Based on school district special education and related services expenditures, the state’s Medicaid agent shall report and certify to the federal Medicaid authority the state match required by federal law to obtain Medicaid reimbursement of eligible special education and related services costs.

(6) Payments received pursuant to this section shall be paid to the local or regional board of education which has incurred such costs in addition to the funds appropriated by the town to such board for the current fiscal year.

(7) The planning and placement team shall, in accordance with the provisions of the Individuals With Disabilities Education Act, 20 USC 1400, et seq., as amended from time to time, develop and update annually a statement of transition service needs for each child requiring special education.

(8) (A) Each local and regional board of education responsible for providing special education and related services to a child or pupil shall notify the parent or guardian of a child who requires or who may require special education, a pupil if such pupil is an emancipated minor or eighteen years of age or older who requires or who may require special education or a surrogate parent appointed pursuant to section 10-94g, in writing, at least five school days before such board proposes to, or refuses to, initiate or change the child’s or pupil’s identification, evaluation or educational placement or the provision of a free appropriate public education to the child or pupil.

(B) Upon request by a parent, guardian, pupil or surrogate parent, the responsible local or regional board of education shall provide such parent, guardian, pupil or surrogate parent an opportunity to meet with a member of the planning and placement team designated by such board prior to the referral planning and placement team meeting at which the assessments and evaluations of the child or pupil who requires or may require special education is presented to such parent, guardian, pupil or surrogate parent for the first time. Such meeting shall be for the sole purpose of discussing the planning and placement team process and any concerns such parent, guardian, pupil or surrogate parent has regarding the child or pupil who requires or may require special education.

(C) Such parent, guardian, pupil or surrogate parent shall be given at least five school days’ prior notice of any planning and placement team meeting conducted for such child or pupil and shall have the right to be present at and participate in and to have advisors of such person’s own choosing and at such person’s own expense to be present at and to participate in all portions of such meeting at which an educational program for such child or pupil is developed, reviewed or revised.

(D) Immediately upon the formal identification of any child as a child requiring special education and at each planning and placement team meeting for such child, the responsible local or regional board of education shall inform the parent or guardian of such child or surrogate parent or, in the case of a pupil who is an emancipated minor or eighteen years of age or older, the pupil of (i) the laws relating to special education, (ii) the rights of such parent, guardian, surrogate parent or pupil under such laws and the regulations adopted by the State Board of Education relating to special education, and (iii) any relevant information and resources relating to individualized education programs created by the Department of Education. If such parent, guardian, surrogate parent or pupil does not attend a planning and placement team meeting, the responsible local or regional board of education shall mail such information to such person.

(E) Each local and regional board of education shall have in effect at the beginning of each school year an educational program for each child or pupil who has been identified as eligible for special education.

(F) At each initial planning and placement team meeting for a child or pupil, the responsible local or regional board of education shall inform the parent, guardian, surrogate parent or pupil of the laws relating to physical restraint and seclusion pursuant to chapter 814e and the rights of such parent, guardian, surrogate parent or pupil under such laws and the regulations adopted by the State Board of Education relating to physical restraint and seclusion.

(G) Upon request by a parent, guardian, pupil or surrogate parent, the responsible local or regional board of education shall provide the results of the assessments and evaluations used in the determination of eligibility for special education for a child or pupil to such parent, guardian, surrogate parent or pupil at least three school days before the referral planning and placement team meeting at which such results of the assessments and evaluations will be discussed for the first time.

(9) Notwithstanding any provision of the general statutes, for purposes of Medicaid reimbursement, when recommended by the planning and placement team and specified on the individualized education program, a service eligible for reimbursement under the Medicaid program shall be deemed to be authorized by a practitioner of the healing arts under 42 CFR 440.130, provided such service is recommended by an appropriately licensed or certified individual and is within the individual’s scope of practice. Certain items of durable medical equipment, recommended pursuant to the provisions of this subdivision, may be subject to prior authorization requirements established by the Commissioner of Social Services. Diagnostic and evaluation services eligible for reimbursement under the Medicaid program and recommended by the planning and placement team shall also be deemed to be authorized by a practitioner of the healing arts under 42 CFR 440.130 provided such services are recommended by an appropriately licensed or certified individual and are within the individual’s scope of practice.

(10) The Commissioner of Social Services shall implement the policies and procedures necessary for the purposes of this subsection while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days of implementing the policies and procedures. Such policies and procedures shall be valid until the time final regulations are effective.

(b) In accordance with the regulations of the State Board of Education, each local and regional board of education shall: (1) Provide special education for school-age children requiring special education who are described in subparagraph (A) of subdivision (5) of section 10-76a. The obligation of the school district under this subsection shall terminate when such child is graduated from high school or reaches age twenty-one, whichever occurs first; and (2) provide special education for children requiring special education who are described in subparagraph (A) or (C) of subdivision (5) of section 10-76a. The State Board of Education shall define the criteria by which each local or regional board of education shall determine whether a given child is eligible for special education pursuant to this subdivision, and such determination shall be made by the board of education when requested by a parent or guardian, or upon referral by a physician, clinic or social worker, provided the parent or guardian so permits. To meet its obligations under this subdivision, each local or regional board of education may, with the approval of the State Board of Education, make agreements with any private school, agency or institution to provide the necessary preschool special education program, provided such private facility has an existing program which adequately meets the special education needs, according to standards established by the State Board of Education, of the preschool children for whom such local or regional board of education is required to provide such an education and provided such district does not have such an existing program in its public schools. Such private school, agency or institution may be a facility which has not been approved by the Commissioner of Education for special education, provided such private facility is approved by the commissioner as an independent school or licensed by the Department of Public Health as a day care or nursery facility or be both approved and licensed.

(c) Each local or regional board of education may provide special education for children requiring it who are described by subparagraph (B) of subdivision (5) of section 10-76a and for other exceptional children for whom provision of special education is not required by law.

(d) To meet its obligations under sections 10-76a to 10-76g, inclusive, any local or regional board of education may make agreements with another such board or subject to the consent of the parent or guardian of any child affected thereby, make agreements with any private school or with any public or private agency or institution, including a group home to provide the necessary programs or services, but no expenditures made pursuant to a contract with a private school, agency or institution for such special education shall be paid under the provisions of section 10-76g, unless (1) such contract includes a description of the educational program and other treatment the child is to receive, a statement of minimal goals and objectives which it is anticipated such child will achieve and an estimated time schedule for returning the child to the community or transferring such child to another appropriate facility, (2) subject to the provisions of this subsection, the educational needs of the child for whom such special education is being provided cannot be met by public school arrangements in the opinion of the commissioner who, before granting approval of such contract for purposes of payment, shall consider such factors as the particular needs of the child, the appropriateness and efficacy of the program offered by such private school, agency or institution, and the economic feasibility of comparable alternatives, and (3) commencing with the 1987-1988 school year and for each school year thereafter, each such private school, agency or institution has been approved for special education by the Commissioner of Education or by the appropriate agency for facilities located out of state, except as provided in subsection (b) of this section. Notwithstanding the provisions of subdivision (2) of this subsection or any regulations adopted by the State Board of Education setting placement priorities, placements pursuant to this section and payments under section 10-76g may be made pursuant to such a contract if the public arrangements are more costly than the private school, institution or agency, provided the private school, institution or agency meets the educational needs of the child and its program is appropriate and efficacious. Notwithstanding the provisions of this subsection to the contrary, nothing in this subsection shall (A) require the removal of a child from a nonapproved facility if the child was placed there prior to July 7, 1987, pursuant to the determination of a planning and placement team that such a placement was appropriate and such placement was approved by the Commissioner of Education, or (B) prohibit the placement of a child at a nonapproved facility if a planning and placement team determines prior to July 7, 1987, that the child be placed in a nonapproved facility for the 1987-1988 school year. Each child placed in a nonapproved facility as described in subparagraphs (A) and (B) of subdivision (3) of this subsection may continue at the facility provided the planning and placement team or hearing officer appointed pursuant to section 10-76h determines that the placement is appropriate. Expenditures incurred by any local or regional board of education to maintain children in nonapproved facilities as described in said subparagraphs (A) and (B) shall be paid pursuant to the provisions of section 10-76g. Any local or regional board of education may enter into a contract with the owners or operators of any sheltered workshop or rehabilitation center for provision of an education occupational training program for children requiring special education who are at least sixteen years of age, provided such workshop or institution shall have been approved by the appropriate state agency. Whenever any child is identified by a local or regional board of education as a child requiring special education and said board of education determines that the requirements for special education could be met by a program provided within the district or by agreement with another board of education except for the child’s need for services other than educational services such as medical, psychiatric or institutional care or services, said board may meet its obligation to furnish special education for such child by paying the reasonable cost of special education instruction in a private school, hospital or other institution provided said board or the commissioner concurs that placement in such institution is necessary and proper and no state institution is available to meet such child’s needs.

(e) (1) Any local or regional board of education which provides special education pursuant to any mandates in this section shall provide transportation, to and from, but not beyond the curb of, the residence of the child, unless otherwise agreed upon by the board and the parent or guardian of the child, tuition, room and board and other items necessary to the provision of such special education except for children who are placed in a residential facility because they need services other than educational services, in which case the financial responsibility of the school district and payment to such district shall be limited to the reasonable costs of special education instruction as defined in the regulations of the State Board of Education. If a hearing board, pursuant to subsection (d) of section 10-76h, rejects the educational program prescribed by the local or regional board of education and determines that a placement by a parent or guardian was appropriate, the local or regional board of education shall reimburse the parent or guardian for the reasonable costs incurred for the provision of special education pursuant to this section from the initiation of review procedures as provided by said section 10-76h.

(2) For purposes of this subdivision, “public agency” includes the offices of a government of a federally recognized Native American tribe. Notwithstanding any other provisions of the general statutes, for the fiscal year ending June 30, 1987, and each fiscal year thereafter, whenever a public agency, other than a local or regional board of education, the State Board of Education or the Superior Court acting pursuant to section 10-76h, places a child in a foster home, group home, hospital, state institution, receiving home, custodial institution or any other residential or day treatment facility, and such child requires special education, the local or regional board of education under whose jurisdiction the child would otherwise be attending school or, if no such board can be identified, the local or regional board of education of the town where the child is placed, shall provide the requisite special education and related services to such child in accordance with the provisions of this section. Within one business day of such a placement by the Department of Children and Families or offices of a government of a federally recognized Native American tribe, said department or offices shall orally notify the local or regional board of education responsible for providing special education and related services to such child of such placement. The department or offices shall provide written notification to such board of such placement within two business days of the placement. Such local or regional board of education shall convene a planning and placement team meeting for such child within thirty days of the placement and shall invite a representative of the Department of Children and Families or offices of a government of a federally recognized Native American tribe to participate in such meeting. (A) The local or regional board of education under whose jurisdiction such child would otherwise be attending school shall be financially responsible for the reasonable costs of such special education and related services in an amount equal to the lesser of one hundred per cent of the costs of such education or the average per pupil educational costs of such board of education for the prior fiscal year, determined in accordance with the provisions of subsection (a) of section 10-76f. The State Board of Education shall pay on a current basis, except as provided in subdivision (3) of this subsection, any costs in excess of such local or regional board’s basic contributions paid by such board of education in accordance with the provisions of this subdivision. (B) Whenever a child is placed pursuant to this subdivision, on or after July 1, 1995, by the Department of Children and Families and the local or regional board of education under whose jurisdiction such child would otherwise be attending school cannot be identified, the local or regional board of education under whose jurisdiction the child attended school or in whose district the child resided at the time of removal from the home by said department shall be responsible for the reasonable costs of special education and related services provided to such child, for one calendar year or until the child is committed to the state pursuant to section 46b-129 or 46b-140 or is returned to the child’s parent or guardian, whichever is earlier. If the child remains in such placement beyond one calendar year the Department of Children and Families shall be responsible for such costs. During the period the local or regional board of education is responsible for the reasonable cost of special education and related services pursuant to this subparagraph, the board shall be responsible for such costs in an amount equal to the lesser of one hundred per cent of the costs of such education and related services or the average per pupil educational costs of such board of education for the prior fiscal year, determined in accordance with the provisions of subsection (a) of section 10-76f. The State Board of Education shall pay on a current basis, except as provided in subdivision (3) of this subsection, any costs in excess of such local or regional board’s basic contributions paid by such board of education in accordance with the provisions of this subdivision. The costs for services other than educational shall be paid by the state agency which placed the child. The provisions of this subdivision shall not apply to the school districts established within the Department of Children and Families, pursuant to section 17a-37, the Department of Correction, pursuant to section 18-99a, or the Department of Developmental Services, pursuant to section 17a-240, provided in any case in which special education is being provided at a private residential institution, including the residential components of regional educational service centers, to a child for whom no local or regional board of education can be found responsible under subsection (b) of this section, Unified School District #2 shall provide the special education and related services and be financially responsible for the reasonable costs of such special education instruction for such children. Notwithstanding the provisions of this subdivision, for the fiscal years ending June 30, 2004, to June 30, 2007, inclusive, and for the fiscal years ending June 30, 2010, to June 30, 2015, inclusive, the amount of the grants payable to local or regional boards of education in accordance with this subdivision shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for the purposes of this subdivision for such year.

(3) Payment for children who require special education and who reside on state-owned or leased property, and who are not the educational responsibility of the unified school districts established pursuant to section 17a-37, section 17a-240 or section 18-99a, shall be made in the following manner: The State Board of Education shall pay to the school district which is responsible for providing instruction for each such child pursuant to the provisions of this subsection one hundred per cent of the reasonable costs of such instruction. In the fiscal year following such payment, the State Board of Education shall deduct from the special education grant due the local or regional board of education under whose jurisdiction the child would otherwise be attending school, where such board has been identified, the amount for which such board would otherwise have been financially responsible pursuant to the provisions of subdivision (2) of this subsection. No such deduction shall be made for any school district which is responsible for providing special education instruction for children whose parents or legal guardians do not reside within such district. The amount deducted shall be included as a net cost of special education by the Department of Education for purposes of the state’s special education grant calculated pursuant to section 10-76g. Notwithstanding the provisions of this subdivision, for the fiscal years ending June 30, 2004, and June 30, 2005, and for the fiscal years ending June 30, 2012, and June 30, 2013, the amount of the grants payable to local or regional boards of education in accordance with this subdivision shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for the purposes of this subdivision for such year.

(4) Notwithstanding any other provision of this section, the Department of Mental Health and Addiction Services shall provide regular education and special education and related services to eligible residents in facilities operated by the department who are eighteen to twenty-one years of age. In the case of a resident who requires special education, the department shall provide the requisite identification and evaluation of such resident in accordance with the provisions of this section. The department shall be financially responsible for the provision of educational services to eligible residents. The Departments of Mental Health and Addiction Services, Children and Families and Education shall develop and implement an interagency agreement which specifies the role of each agency in ensuring the provision of appropriate education services to eligible residents in accordance with this section. The Department of Mental Health and Addiction Services shall be responsible for one hundred per cent of the reasonable costs of such educational services provided to eligible residents of such facilities.

(5) Application for the grant to be paid by the state for costs in excess of the local or regional board of education’s basic contribution shall be made by such board of education by filing with the State Board of Education, in such manner as prescribed by the Commissioner of Education, annually on or before December first a statement of the cost of providing special education, as defined in subdivision (2) of this subsection, for a child of the board placed by a state agency in accordance with the provisions of said subdivision or, where appropriate, a statement of the cost of providing educational services other than special educational services pursuant to the provisions of subsection (b) or (g) of section 10-253, provided a board of education may submit, not later than March first, claims for additional children or costs not included in the December filing. Payment by the state for such excess costs shall be made to the local or regional board of education as follows: Seventy-five per cent of the cost in February and the balance in May. The amount due each town pursuant to the provisions of this subsection and the amount due to each town as tuition from other towns pursuant to this section shall be paid to the treasurer of each town entitled to such aid, provided the treasurer shall treat such grant or tuition received, or a portion of such grant or tuition, which relates to special education expenditures incurred pursuant to subdivisions (2) and (3) of this subsection in excess of such board’s budgeted estimate of such expenditures, as a reduction in expenditures by crediting such expenditure account, rather than town revenue. The state shall notify the local or regional board of education when payments are made to the treasurer of the town pursuant to this subdivision.

(f) No children placed out primarily for special education services shall be placed in a private school, agency or institution outside of the state, except when in the opinion of the Commissioner of Education it is determined that: (1) No public or approved private facility which can reasonably provide appropriate special education programs for such children is available in the state; (2) no public or approved private facility which can reasonably provide appropriate special education programs for such children is available in the state and the out-of-state placement is required for a period of time not to exceed two years, during which time the local or regional board of education responsible for providing such children with a special education shall develop an appropriate special education program or cause such program to be developed within the state; or (3) an out-of-state placement is more economically feasible than an existing special education program in the state or any such program that could be developed within the state within a reasonable period of time. No placement in an out-of-state private special education school, agency or facility shall be approved unless such school, agency or facility first agrees in writing to submit to the state Department of Education any such financial program and student progress reports as the commissioner may require for the purpose of making an annual determination as to the economic feasibility and program adequacy of the special education program provided. The provisions of this subsection shall not apply to children placed out primarily for services other than educational services as described in subsection (d) of this section.

(g) (1) Each local or regional board of education shall review annually and make a report as to the progress of each child for whom such board is obligated to provide a special education and who receives special education services in any private school, agency or institution and shall, upon request of the commissioner, submit such reports to the State Board of Education.

(2) Whenever a local or regional board of education determines that a child who has for three years received special education services in private facilities pursuant to subsection (d) of section 10-76d must receive such services from private facilities for an additional period of time, the State Board of Education, shall annually thereafter review the progress of such child prior to approving or disapproving for purposes of reimbursement, pursuant to subsection (d) of section 10-76d, any continuation of private placement, considering such factors as the educational and other needs of the child.

(h) The provisions of this section and sections 10-76a, 10-76b, 10-76c, 10-76f and 10-76g shall not be construed to relieve any insurer or provider of health or welfare benefits from paying any otherwise valid claim.

(1967, P.A. 627, S. 4, 11; 1969, P.A. 793, S. 2; P.A. 73-111; P.A. 75-255; 75-364; 75-521, S. 3, 6; 75-585; P.A. 76-310, S. 1, 2; 76-341; P.A. 77-36; 77-614, S. 302, 610; P.A. 78-218, S. 65; P.A. 79-128, S. 19, 36; P.A. 80-113, S. 1, 2; 80-138, S. 2, 3; P.A. 81-187; 81-432, S. 1, 11; P.A. 82-311, S. 1, 4; P.A. 83-169, S. 8; 83-265, S. 1, 2; P.A. 84-255, S. 7, 21; P.A. 85-473, S. 1, 3; 85-491, S. 1, 3; P.A. 86-333, S. 6, 32; P.A. 87-324, S. 1, 2; 87-499, S. 2, 25, 26, 34; P.A. 88-360, S. 11, 12, 63; P.A. 89-315, S. 1, 3; P.A. 90-230, S. 14, 101; P.A. 91-16, S. 1, 2; 91-277, S. 4, 6; P.A. 92-170, S. 8, 26; 92-262, S. 10, 11, 42; P.A. 93-91, S. 1, 2; 93-352, S. 1, 3; 93-353, S. 47, 52; 93-381, S. 9, 39; P.A. 94-245, S. 29, 41, 46; May Sp. Sess. P.A. 94-6, S. 1, 28; P.A. 95-237, S. 1, 5, 7; 95-257, S. 11, 12, 21, 32, 58; 95-259, S. 10, 32; P.A. 96-146, S. 2–4, 12; P.A. 97-114, S. 1, 2; P.A. 98-168, S. 2, 3, 26; 98-252, S. 8, 80; P.A. 99-279, S. 4, 45; P.A. 00-48, S. 3, 10–12; June Sp. Sess. P.A. 01-1, S. 39, 54; June 30 Sp. Sess. P.A. 03-3, S. 54; June 30 Sp. Sess. P.A. 03-6, S. 3, 4, 244, 245; P.A. 05-141, S. 3; 05-245, S. 18; P.A. 06-13, S. 4; 06-18, S. 1–3; 06-188, S. 26; P.A. 07-73, S. 2(a); 07-147, S. 5; Sept. Sp. Sess. P.A. 09-5, S. 61; Sept. Sp. Sess. P.A. 09-6, S. 45; P.A. 11-48, S. 179; 11-51, S. 29; P.A. 12-116, S. 67; 12-173, S. 1; P.A. 13-40, S. 9; 13-247, S. 161.)

History: 1969 act amended Subsec. (a) to delete reference to repealed Sec. 10-94a, to substitute Sec. 10-76g for 10-76h and to require school board to “prescribe suitable educational programs for eligible children”, amended Subsec. (b) to delete provisions concerning special classes for educable and trainable mentally retarded children, making former Subdiv. (2) applicable to all children requiring special education and renumbering Subdivs. (2) and (3) as (1) and (2), made minor changes to Subsecs. (c) and (d) and added provisions in Subsec. (d) concerning school board’s payments to meet child’s needs in private school, hospital or other institution and amended Subsec. (e) to add limitation on board’s financial responsibility toward expenses of children placed in residential facilities; P.A. 73-111 amended Subsec. (a) to replace Sec. 10-76g with 10-76h reference and to require boards to inform parents of children requiring special education of special education laws; P.A. 75-255 amended Subsec. (a) to require notice to parents of meeting to prepare educational program for child and to allow parent’s participation in meeting; P.A. 75-364 amended Subsec. (d) to clarify provisions concerning private schools which may supply child’s needs; P.A. 75-521 added Subsecs. (f) and (g); P.A. 75-585 added provisions in Subsec. (b) concerning preschool education supplied through private school; P.A. 76-310 required that contracts between school board and private school contain program description, goals and objectives of child’s progress and timetable for returning child to community or transferring him to another institution in order for expenses to be reimbursable; P.A. 76-341 added Subsec. (g)(2) re children in private facilities for more than three years; P.A. 77-36 amended Subsec. (a) to allow parents to have advisors at meetings to determine child’s educational program; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted “board of education” for “district” and “local” for “town”; P.A. 79-128 substituted “grant” for “reimbursement” in Subsec. (b) and “payment” for “reimbursement” in Subsecs. (d) and (e); P.A. 80-113 added Subsec. (h); P.A. 80-138 amended Subsec. (e) to provide for reimbursement of parent or guardian when parent’s placement preferred to board’s program by hearing board; P.A. 81-187 amended Subsec. (e) to specify transportation of children requiring special education be “curb-to-curb” transportation to and from child’s residence, unless otherwise agreed upon by the board and child’s parent or guardian; P.A. 81-432 added Subsec. (e)(2) and (3) clarifying educational and financial responsibility for children placed by public agencies; P.A. 82-311 amended Subsec. (e) clarifying provisions of P.A. 81-432 concerning state agency placements of children by: Limiting school board responsibility for transporting handicapped children “curb to curb” to mean not beyond the curb of their residence, clarifying that the educational and financial responsibility for children for whom no other board of education can be identified rests with the school district in which the child is placed, requiring the placing agency to provide to the district where the child is placed current and accurate information for the purpose of determining if a responsible school district exists, creating a uniform system of payments for towns which educate children who reside on state property, and clarifying that funding or tuition received by school boards for educating handicapped children placed by state agencies is credited to the school board’s accounts only when such payments exceed the receiving board’s budget estimates for educating these children; P.A. 83-169 amended Subsec. (e) to delete reference to “special” school districts; P.A. 83-265 clarified provisions relating to payment for children who reside on state-owned or leased property or in permanent family residences and who are not educational responsibility of unified school districts; P.A. 84-255 amended Subsec. (a) deleting obsolete provision relating to the exclusion or exemption from school privileges of any child requiring special education; P.A. 85-473 inserted new Subsec. (e)(4) re residents of department of mental health facilities who are between the ages of 18 and 21, renumbering former Subdiv. (4) accordingly; P.A. 85-491 amended Subsec. (e)(3) to provide that adoption of a child residing in a permanent family residence by a person providing foster care in the residence does not affect school district’s eligibility for reimbursement; P.A. 86-333 in Subsec. (e)(2) substituted 1987 for 1982 and added placements in day treatment facilities to types of placements to which the subdivision applies, in Subsec. (e)(4) provided that boards submit reports of expenditures and that grant adjustments be made for overpayments or underpayments, in Subsec. (e)(5) substituted October for September as the time on or before which estimates of the cost of providing special education must be filed and made other technical changes; P.A. 87-324, in Subsec. (a), provided for individual transition plans commencing with the 1988-1989 school year; P.A. 87-499 amended Subsec. (b) to describe when a private facility need not be approved by the commissioner of education, added Subsec. (d)(3) requiring, with phase-in provisions, that private facilities be approved and changed a payment date in Subsec. (e)(4) from August to September and the report submission date from January to August fifteenth; P.A. 88-360 in Subsec. (a) increased the minimum number of school days for prior notice of a planning and placement team meeting from 3 to 5 and in Subsec. (e)(4) added references to the Connecticut alcohol and drug abuse commission; P.A. 89-315 in Subsec. (a) added provisions re reimbursement from Medicaid for special education costs and made a technical change; P.A. 90-230 made a technical change in Subsec. (b); P.A. 91-16 divided Subsec. (a) into Subdivs., limited the determination of eligibility for Medicaid to towns in which the number of children receiving aid to families with dependent children exceeds 75, and added language requiring parents or guardians to be notified of the possible consequences of accessing private insurance and prohibiting the denial of special education due to refusal to access private insurance or Medicaid; P.A. 91-277 made a technical change in Subsec. (e)(1); the references in Subdivs. (2) and (3) of Subsec. (e) to “section 17a-38” were corrected editorially to “section 17a-37” in 1993; P.A. 92-170 amended Subsec. (e) to require that board of education be notified when payments are made to town treasurer; P.A. 92-262 amended Subsec. (a)(6) to add provisions concerning transition services and authorized transition services as part of a child’s program before his fifteenth birthday and amended Subsec. (d) to add the reference to group homes; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-352 designated Subsec. (e)(4) as Subpara. (A) and deleted provisions dealing with the department of mental health and added separate Subpara. (B) concerning the department of mental health, effective August 15, 1993; P.A. 93-353 amended Subsec. (a) to specify in Subdiv. (7) that notice shall be given before the board proposes to or refuses to initiate or change the child’s identification, evaluation, or educational placement and added requirement that each board have in effect at the beginning of the school year an educational program for each child who has been identified as eligible for special education, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services and Connecticut alcohol and drug abuse commission and executive director with department and commissioner of public health and addiction services, respectively, effective July 1, 1993; P.A. 94-245 amended Subsec. (b) to remove obsolete language concerning preschool special education, effective June 2, 1994, and amended Subsec. (e)(2) to add provisions dealing with school districts which have a large number of children placed in foster homes, effective July 1, 1994; May Sp. Sess. P.A. 94-6 amended Subsec. (a)(2) to change the criteria for towns to be required to determine Medicaid eligibility from any town in which the number of children exceeds 75 to any town in which the “average number of children ages three to twenty-one enrolled in the Medicaid program on October first of each of the previous three years equals or exceeds one thousand”, to remove requirement for the towns to request permission of the parent or guardian of such child to access private insurance and to notify them that accessing private insurance may affect benefits available through such insurance or costs to be paid to maintain such insurance, to replace the requirement for the board of education to request written permission of the parent or guardian to request Medicaid payment and to request such payment with a requirement, upon notification by the planning and placement team that the child is a recipient, to submit documentation of the provision and costs of Medicaid eligible special education and related services to the commissioner; added Subdivs. (4) to (7), inclusive, re Medicaid eligible payments and grants and renumbered Subdivs. (8) to (11), inclusive, in Subdiv. (8) requiring that payments be made to the town or regional school district which has incurred such costs and be deemed to be appropriated to the board of education and removed language limiting the districts use of such payments and in Subdiv. (9) changing the date for notification of whether a town will be required to comply from “by August 1, 1991” and “annually thereafter” to “by July 30, 1994, and by April first annually thereafter” and making the description of the children consistent with Subdiv. (2), effective July 1, 1994; P.A. 95-237 amended Subsec. (a)(11) to increase the requirements for notification and to make technical changes in said Subdiv. and amended Subsec. (e) to change the party who is financially liable for the cost of special education for children placed by the Department of Children and Families after July 1, 1995, in cases in which the local or regional board of education under whose jurisdiction the child would otherwise be attending school cannot be identified and to make numerous technical changes, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 and deleted Subsec. (e)(4)(A) re services by the former Department of Public Health and Addiction Services and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-259 amended Subsec. (a)(2) to raise the threshold for the determination of Medicaid eligibility from 1,000 to 5,000 children, effective July 6, 1995; P.A. 96-146 amended Subsec. (a)(2) to (4), inclusive, to substitute determination of a child’s Medicaid enrollment status for a determination of whether a child is eligible for Medicaid, to provide for the sharing of information with the state’s Medicaid agent for specified purposes, to add references to the commissioner’s authorized agent and to make technical changes and made technical changes in Subsecs. (b) and (c), effective July 1, 1996, and amended Subsec. (e)(2) to add the notification requirements for the Department of Children and Families and the requirement for the convening of a planning and placement team meeting within 30 days of placement and participation of said department at the meeting, to remove a requirement that said department meet with representatives of the board of education under whose jurisdiction the child attended school or in whose district the child resided at the time of removal to review the child’s individualized education plan, to cap the financial responsibility of a board of education during the period it is responsible for the cost of special education and related services and to provide for the payment of any costs in excess of such board’s basic contributions by the State Board of Education on a current basis, and to add provision concerning the responsibility of Unified School District #2 for the provision of special education and related services and the cost of such education and services provided at a private residential institution to a child for whom no local or regional board of education can be found responsible under Subsec. (b), effective May 29, 1996; P.A. 97-114 amended Subsec. (d) to add provision that notwithstanding Subdiv. (2) and regulations concerning placement priorities, placements and payment pursuant to Sec. 10-76g may be made if public arrangements are more costly and private facilities meet the educational needs of the child and their programs are suitable and efficacious, effective July 1, 1997; P.A. 98-168 amended Subsec. (b) to make a technical change and amended Subsec. (e)(2) to change one method for determining the financial responsibility of local and regional boards of education from “two and one-half times” the average to the average per pupil educational costs, effective July 1, 1998; P.A. 98-252 amended Subsec. (e)(5) to change the time frames for the original submission from October to December, for the claim for additional children or costs from April to February and for the payments from December and June to February and April, to increase the amount of the first payment from 50% to 75% and to make technical changes, effective July 1, 1998 (Revisor’s note: In Subsec. (a)(11) a reference to “... pupil who is an emaciated minor ...” was changed editorially by the Revisors to “... pupil who is an emancipated minor ...” to correct an error in the codification of P.A. 95-237); P.A. 99-279 amended Subsec. (a)(2) by deleting requirement that local or regional board of education determine Medicaid enrollment status of children for any town in which the average number of children ages 3 to 21 enrolled in the Medicaid program equals or exceeds 5,000 and by substituting in lieu thereof that any local or regional board of education may determine a child’s Medicaid enrollment status and by adding “For the purpose of determining Medicaid rates for Medicaid eligible special education and related services based on an actual cost method, the local or regional board of education shall submit documentation of the costs and utilization of Medicaid eligible special education and related services for all students receiving such services to the Commissioner of Social Services or to the commissioner’s authorized agent at such time and in such manner as prescribed.” and provision authorizing commissioner to use information received from local or regional boards of education for purposes of determining Medicaid rates for Medicaid eligible special education and related services, deleted all provisions in former Subsec. (a)(3) and (4), adding in new Subdiv. (3) provisions as follows: “Beginning with the fiscal year ending June 30, 2000, the Commissioner of Social Services shall make grant payments to local or regional boards of education in amounts representing 60% of the federal portion of Medicaid claims processed for Medicaid eligible special education and related services provided to Medicaid eligible students in the school district. Such grant payments shall be made on at least a quarterly basis and may represent estimates of amounts due to local or regional boards of education. Any grant payments made on an estimated basis, including payments made by the Department of Education for the fiscal years prior to the fiscal year ending June 30, 2000, shall be subsequently reconciled to grant amounts due based upon filed and accepted Medicaid claims and Medicaid rates. If, upon review, it is determined that a grant payment or portion of a grant payment was made for ineligible or disallowed Medicaid claims, the local or regional board of education shall reimburse the Department of Social Services for any grant payment amount received based upon ineligible or disallowed Medicaid claims.”, deleting from the new Subdiv. (4) (formerly Subdiv. (5)) requirement that rates for Medicaid eligible special education and related services be determined annually and that such rates reflect the reasonable average monthly cost per student of Medicaid eligible special education and related services for the current year, deleted all provisions in former Subsec. (a)(7), substituting in the new Subdiv. (6) (formerly Subdiv. (8)) “local or regional board of education” for “town or regional school district”, deleted all provisions in former Subdiv. (9), renumbering the remaining Subdivs. accordingly, added in new Subsec. (a)(9) provisions re regulations and made technical changes throughout, effective July 1, 1999; P.A. 00-48 rewrote Subsec. (a)(7), changing the time frame for the development of the statement of transition service needs from age 15 to age 14 and requiring the statement to focus on courses of study, made a technical change in Subsec. (d) and amended Subsec. (e)(4) to change the time for the payment of 85% of the estimated cost from September to July, effective July 1, 2000; June Sp. Sess. P.A. 01-1 amended Subsec. (e)(5) to change the submission deadline for claims from February to March first and to change the date for the payment of the balance from April to May, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a)(3) to provide that beginning in the fiscal year ending June 30, 2004, grant payments made by the Commissioner of Social Services to local or regional boards of education shall be reduced from 60% to 50% of the federal portion of Medicaid claims processed for Medicaid eligible special education and related services provided to Medicaid eligible students in the school district”, effective August 20, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(1) by changing “school-age children” to “children”, amended Subsec. (a)(7) by adding provision re federal Individuals With Disabilities Education Act and by deleting provisions re a student’s individualized education program and a detailed provision of transition services including interagency responsibilities, and amended Subsec. (e)(2) by making a technical change, adding language re proportional reductions in grants for fiscal years ending June 30, 2004, and June 30, 2005, in Subdivs. (2) and (3), effective August 20, 2003; P.A. 05-141 added new Subsec. (a)(9) re services deemed eligible for reimbursement under the Medicaid program, redesignating existing Subdiv. (9) as Subdiv. (10), effective June 24, 2005; P.A. 05-245 amended Subsec. (e)(2) to include offices of a government of a federally recognized Native American tribe as a public agency making placements and to extend the proportional reduction of grants through the fiscal year ending June 30, 2007, effective July 1, 2005; P.A. 06-13 made technical changes in Subsec. (e)(1), effective May 2, 2006; P.A. 06-18 amended Subsec. (a)(1) by replacing “suitable” with “appropriate” and adding language re the Controlled Substances Act and the Individuals with Disabilities Education Act, amended Subsec. (d) by changing “suitability” to “appropriateness” and “suitable” to “appropriate”, and amended Subsec. (f) by changing “suitable” to “appropriate”, effective July 1, 2006; P.A. 06-188 amended Subsec. (a)(9) to insert provision notwithstanding the general statutes, provide that certain recommended items of durable medical equipment, eligible for reimbursement under the Medicaid program, may be subject to prior authorization requirements established by the Commissioner of Social Services, delete requirement that diagnostic and evaluation services be specified on the individualized education program for Medicaid reimbursement purposes and make a technical change, effective July 1, 2006; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-147 amended Subsec. (a)(8) by designating existing language as Subpara. (A) and adding Subpara. (B) to require local or regional boards of education at each initial planning and placement team meeting to inform the parent, guardian, surrogate parent or pupil of laws relating to physical restraint and seclusion; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a)(3) by adding provision requiring Commissioner of Social Services to exclude enhanced federal medical assistance percentages in calculating federal portion of Medicaid claims processed beginning with fiscal year 2009, effective October 5, 2009; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (e)(2) to extend proportional reduction of grants through the fiscal year ending June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (e)(2) and (3) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 11-51 amended Subsec. (e)(5) to add reference to Sec. 10-253(g), effective July 1, 2011; P.A. 12-116 amended Subsec. (e)(4) by deleting “State Board of Education shall pay to the”, adding “shall be responsible for” re Department of Mental Health and Addiction Services and deleting provision re payment schedule, effective July 1, 2012; P.A. 12-173 amended Subsec. (a)(8) by adding “responsible for providing special education and related services to a child or pupil” in Subpara. (A), adding new Subpara. (B) re meeting to discuss planning and placement team process and concerns, designating existing provision re notice and participation at planning and placement team meeting as Subpara. (C), designating existing provision re board of education to provide information as Subpara. (D) and amending same to designate existing provisions re laws and rights as clauses (i) and (ii) and add clause (iii) re relevant information and resources, designating existing provision re education program in effect at beginning of school year as Subpara. (E) and making conforming changes in same, redesignating existing Subpara. (B) as Subpara. (F) and adding Subpara. (G) re results of assessments and evaluations to be provided prior to referral planning and placement team meeting, effective July 1, 2012; P.A. 13-40 amended Subsec. (e)(3) by deleting provisions re permanent family residences; P.A. 13-247 amended Subsec. (e)(2) to extend proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013.



Section 10-76dd - Special education supervisory personnel.

(a) Each local or regional board of education shall employ the number of certified personnel, licensed personnel, supervisory personnel and support personnel necessary to implement the special education and related services required in each child’s individualized education program. All personnel in supervisory positions in special education and related services shall hold intermediate administrators’ certificates and shall be appropriately certified or licensed, or both, as specified in the regulations of the State Board of Education. Personnel hired after September 1, 1980, for supervisory positions in special education and related services not required by the regulations of the State Board of Education shall be appropriately certified or licensed, or both, in special education or one of the categories of pupil personnel services. For purposes of this subsection the categories of pupil personnel services are school social work services, school psychological services, school speech and hearing services, school guidance and counseling services and school health services.

(b) Each local and regional board of education shall be eligible for reimbursement pursuant to section 10-76g for expenditures for the employment of at least one full-time special education supervisor, certified or licensed, or both, in special education or one of the categories of pupil personnel services. A board of education shall not be eligible for such reimbursement for expenditures for the employment of such supervisors in excess of the following ratios: (1) One supervisor to the equivalent of twenty-three to forty-four full-time special education personnel; (2) two supervisors to the equivalent of forty-five to seventy-four such personnel; (3) one additional supervisor for every additional thirty-three such personnel.

(c) Whenever two or more boards of education combine resources to employ a single administrative head, the combined total of special education personnel under those boards of education shall be the number used for purposes of the ratios in subsection (b) of this section.

(P.A. 91-220, S. 1, 8; P.A. 92-170, S. 2, 26; P.A. 95-259, S. 12, 32; P.A. 96-161, S. 3, 13.)

History: P.A. 92-170 added Subsec. (f) re local or regional board’s financial responsibility for personnel not required under terms of section; P.A. 95-259 amended Subsec. (a) to change the applicability of the categories of pupil personnel services from this “section” to “subsection” and amended Subsec. (b) to delete language describing personnel included as special education personnel, effective July 6, 1995; P.A. 96-161 deleted Subsec. (b) which had required employment of a specific number of special education supervisory personnel, made Subsec. (c) Subsec. (b) and rewrote it to remove the requirement for the employment of a specific number of supervisory personnel in districts which employed more special education personnel than districts covered by former Subsec. (b) and to replace such requirement with a cap on reimbursement for the expenditures for the employment of such supervisory personnel, designated Subsec. (d) as Subsec. (c) and deleted Subsecs. (e) re determination of required number of supervisory personnel pursuant to former Subsecs. (b) and (c) and (f) re reimbursement, rendered unnecessary because of similar language in new Subsec. (b), effective July 1, 1996.



Section 10-76e - School construction grant for cooperative regional special education facilities.

Any school district which agrees to provide special education, as part of a long-term regional plan approved by the State Board of Education, for children requiring special education who reside in other school districts or a private academy, as defined in section 10-289d, which agrees to provide special education, as part of a long-term regional plan approved by the State Board of Education, for children requiring special education shall be eligible to receive a grant, through progress payments in accordance with the provisions of section 10-287i, in accordance with the provisions of chapter 173, which payments shall total an amount equal to eighty per cent of the net eligible cost to such district or to such academy of purchasing, constructing or reconstructing appropriate facilities to be used primarily for children requiring special education and equipping and furnishing of any such purchase, construction or reconstruction, provided such facilities shall be approved by the State Board of Education and shall be an adjunct to or connected with facilities for children in the regular school program, except when the State Board of Education determines that separate facilities would be of greater benefit to the children participating in the long-term special education program.

(1967, P.A. 627, S. 5; 1969, P.A. 793, S. 3; P.A. 77-614, S. 302, 610; P.A. 84-460, S. 2, 16; P.A. 87-461, S. 5, 7; P.A. 93-353, S. 7, 52; P.A. 95-237, S. 2, 7; 95-259, S. 11, 32; May 9 Sp. Sess. P.A. 02-5, S. 6; P.A. 12-120, S. 17.)

History: 1969 act deleted phrase qualifying 100% grants for facilities, i.e. “if funds are available and the grant approved is made as a single grant” and added provision for lump sum payment when building project completed; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 84-460 amended section to provide that projects to acquire, construct or reconstruct or equip regional special education facilities would be eligible for school construction grants and deleted language re application process for grants pursuant to section; P.A. 87-461 made certain private academies eligible for grants pursuant to the section; P.A. 93-353 specified that the equipping and furnishing be related to the purchase, construction or reconstruction and changed the requirement for the use of the building from “exclusively” to “primarily” for children requiring special education, effective July 1, 1993; P.A. 95-237 and P.A. 95-259 made identical technical changes, effective July 1, 1995, and July 6, 1995, respectively; May 9 Sp. Sess. P.A. 02-5 replaced lump sum payments of the entire eligible cost with progress payments of 95% of the eligible cost, effective July 1, 2002; P.A. 12-120 replaced progress payments of 95% of the net eligible cost with progress payments of 80% of the net eligible cost, effective June 15, 2012.

See Sec. 10-184a re exemption of local or regional boards of education or State Board of Education from providing special education for children being educated at home or in private school.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 379. Cited. 34 CS 257; 35 CS 501; 44 CS 527.



Section 10-76ee - Administrative representative required for planning and placement team meetings.

An administrative representative shall be included in planning and placement team meetings for each child requiring special education pursuant to the provisions of sections 10-76a to 10-76g, inclusive, provided such administrative representative shall be a person, other than the child’s teacher, who is qualified to provide or supervise the provision of special education. Such administrative representative need not be the principal of the school.

(P.A. 92-170, S. 4, 26.)



Section 10-76f - Definition of terms used in formula for state aid for special education.

For the purposes of sections 10-76a to 10-76g, inclusive:

(a) “Per pupil cost” in a school district is the quotient of net current expenses, as defined in section 10-261, divided by such school district’s average daily membership, as defined in section 10-261.

(b) “Special education instructional personnel” includes those employees of a board of education who, for at least one-half of their employment time, are assigned exclusively to the task of implementing or supervising special education programs. “Pupil personnel staff” includes those employees of a board of education who, for at least one-third of their employment time, are assigned exclusively to the task of identifying and implementing special education programs and services.

(c) “Special education equipment and materials” means such equipment and materials as are used primarily to implement special education in accordance with regulations made pursuant to said sections.

(d) “Special education tuition” means the tuition, board, room and other fees paid to another public or private school, agency or institution by a board of education to meet the educational needs of children requiring special education, provided such payments have been pursuant to an agreement approved by the commissioner.

(e) “Special education transportation costs” are the amounts paid by a claimant town or regional board of education for transporting any child to and from any clinic, physician’s office, agency or institution to which the board requests the child go for the purposes of determining the need for special education and amounts paid for transporting such child to and from any school, agency or institution for the purposes of special education unless such transportation is on a bus which is transporting, at the same time, children in the standard educational program provided by the claimant board.

(f) “Special education rent” means any expenditure for rental of space or equipment to implement special education in accordance with regulations made pursuant to said sections.

(g) “Special education consultant services” means noninstructional services rendered concerning children requiring special education by professional persons other than employees of a board of education for programs approved pursuant to said sections.

(h) “Net cost of special education” means the result obtained by subtracting from the expenditures made by a claimant board for special education personnel, equipment, materials, tuition, transportation, rent and consultant services, (1) the total amount of any funds from other state or federal grants, private grants or special education tuition received by the board or town in such year and used to implement special education programs approved pursuant to said sections, (2) the total amount of any funds from Medicaid payments expended by the board in such year and used to implement special education programs, and (3) expenditures for special education provided to children requiring special education who are described in subparagraph (B) of subdivision (5) of section 10-76a.

(1967, P.A. 627, S. 7; 1969, P.A. 793, S. 4; P.A. 75-521, S. 4, 6; P.A. 76-428, S. 1, 2; P.A. 77-30, S. 1, 2, 3; 77-614, S. 302; P.A. 78-248, S. 1; P.A. 79-128, S. 16, 36; P.A. 81-432, S. 2, 11; P.A. 84-255, S. 13, 21; P.A. 88-136 S. 4, 37; P.A. 89-315, S. 2, 3; P.A. 92-170, S. 3, 26; 92-262, S. 21, 22, 42; P.A. 93-353, S. 8, 21, 52; P.A. 96-146, S. 5, 12; 96-161, S. 9, 13; P.A. 05-13, S. 1; 05-245, S. 26.)

History: 1969 act deleted reference to repealed Sec. 10-94a, redefined “per pupil cost” to allow subtraction of state funds received under Sec. 10-266c from net current expenses, redefined “special education tuition” to include requirement that payments be approved by secretary of state board, amended Subsec. (e) to substitute “provided” for “administered” in the phrase “standard educational program administered by the claimant board” and specified “school age” children in Subsec. (h)(1); P.A. 75-521 substituted definitions of “special education instructional personnel” and “pupil personnel staff” for less specific definition of “special education personnel” in Subdiv. (2); P.A. 76-428 added Subsecs. (i) and (j) defining “net cost of special education” on and after July 1, 1978, and establishing committee to study effects of Subsec. (i) provisions; P.A. 77-30 substituted “1979” for “1978” in Subsec. (i) and substituted “1977” for “1976” in Subsec. (j); P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-248 deleted Subsecs. (i) and (j); P.A. 79-128 deleted Subsec. (h)(1) which had provided for subtraction of product of per pupil cost and number of school age children educated primarily by special education personnel from expenditures to determine net cost; P.A. 81-432 specifically excluded costs of designated state agency placements from consideration as “net costs of special education” in Subsec. (h); P.A. 84-255 amended Subsec. (a) deleting reference to repealed Sec. 10-266c and substituting reference to Sec. 10-14o; P.A. 88-136 deleted obsolete provision in Subsec. (h) re expenditures by a claimant board of education during the fiscal year ending June 30, 1981; P.A. 89-315 redefined “net cost of special education” by adding new Subdiv. (2) re subtracting from expenditures the total amount of the costs of special education for which Medicaid payments are received; P.A. 92-170 amended Subsec. (h) to add “subject to subsection (f) of section 10-76dd”; P.A. 92-262 revised definition of “per pupil cost” to delete a reference to funds received under repealed Sec. 10-14o and expanded definition of “net cost of special education” by adding Subdiv. (3) pertaining to expenditures for gifted and talented students; P.A. 93-353 amended Subsec. (a) defining “per pupil cost” to clarify “average daily membership” and amended Subsec. (d) defining “special education tuition” to remove payments made by the board of education to supplement the expenditures for special education pursuant to Sec. 10-94a, effective July 1, 1993; P.A. 96-146 made a technical change in Subsec. (h), effective July 1, 1996; P.A. 96-161 made a technical change in Subsec. (h) in definition of “net cost of special education”, effective July 1, 1996; P.A. 05-13 and P.A. 05-245 both made technical changes in Subsec. (h), effective July 1, 2005.

See Sec. 10-184a re exemption of local or regional boards of education or State Board of Education from providing special education for children being educated at home or in private school.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 379. Cited. 34 CS 257; 35 CS 501; 44 CS 527.

Subsec. (h):

Cited. 187 C. 187. P.A. 92-262, Secs. 22 and 42 cited. 228 C. 699.



Section 10-76ff - Procedures for determining if a child requires special education.

(a) Each local and regional board of education shall, without delay, follow the procedures outlined in this section and in accordance with applicable federal law and regulations in determining if a child requires special education and related services, as defined in section 10-76a. (1) In conducting an evaluation of the child, the local or regional board of education shall: (A) Use a variety of assessment tools and strategies to gather relevant functional, developmental and academic information, including information provided by the child’s parent or guardian, that may assist in determining (i) whether the child is a child, (I) who requires special education and related services pursuant to subparagraphs (A) and (C) of subdivision (5) of section 10-76a, (II) whose disability has an adverse effect on his educational performance, and (III) who, by reason of such adverse effect requires special education and related services, and (ii) the content of the child’s individualized education program, including information related to enabling the child to be involved in and progress in the general curriculum or, for preschool children, to participate in appropriate activities; (B) not use any single measure or assessment as the sole criterion for determining whether a child is a child with a disability or determining an appropriate educational program for the child; and (C) use technically sound instruments that may assess the relative contribution of cognitive and behavioral factors, in addition to physical or developmental factors. (2) Each local and regional board of education shall ensure that: (A) Assessments and other evaluation materials used to assess the child are (i) selected and administered so as not to be discriminatory on a racial or cultural basis, and (ii) provided and administered in the language and form most likely to yield accurate information on what the child knows and can do academically, developmentally and functionally, unless it is not feasible to so provide or administer; (B) assessments and other evaluation materials used to assess a child (i) are used for purposes for which the assessments or measures are valid and reliable, (ii) are administered by trained and knowledgeable personnel, and (iii) are administered in accordance with any instructions provided by the producer of such tests; (C) the child is assessed in all areas of suspected disability; (D) assessment tools and strategies that provide relevant information that directly assists persons in determining the educational needs of the child are provided; and (E) assessments of children with disabilities who transfer from one school district to another school district in the same academic year are coordinated with such children’s prior and subsequent schools, as necessary and as expeditiously as possible, to ensure prompt completion of full evaluations. (3) In accordance with section 10-76d and applicable federal law and regulations, upon completion of administration of assessments and other evaluation measures, the determination of whether the child is a child requiring special education and related services shall be made by a team consisting of qualified professionals and the parent or guardian of the child and a copy of the evaluation report and the documentation for such determination shall be given to the parent or guardian of the child. (4) The local or regional board of education shall not determine that a child requires special education and related services if the dominant factor for determining eligibility is (A) a lack of instruction in reading, including the essential components of reading instruction, as defined in Section 1208(3) of the Elementary and Secondary Education Act of 1965, or mathematics or limited English proficiency, or (B) evidence that the child’s behavior violates the school’s disciplinary policies or evidence that is derived from the contents of discipline records.

(b) (1) The planning and placement team, as part of an initial evaluation, if appropriate, and as part of any reevaluations, shall review existing evaluation data on the child, including evaluations and information provided by the parent or guardian or the child, classroom-based assessments and observations and teacher and related services provider observations. On the basis of such review, and input from the child’s parent or guardian, the planning and placement team shall identify what additional data, if any, is needed to determine: (A) Whether the child has a particular category of disability, or in the case of a reevaluation, whether the child continues to have such a disability; (B) the present levels of performance and educational needs of the child; (C) whether the child needs special education and related services, or in the case of a reevaluation, whether the child continues to need special education and related services or whether the child is able to be served within the regular education program with existing supplemental services, available in the school district; and (D) whether any additions or modifications to the special education and related services are needed to enable the child to meet the measurable annual goals set out in the individualized education program of the child and to participate, as appropriate, in the general curriculum. (2) The local or regional board of education shall administer such tests and other evaluation materials as may be needed to produce the data identified by the planning and placement team pursuant to subdivision (1) of this subsection. (3) If the planning and placement team decides that no additional data is needed to determine that the child continues to be a child requiring special education and related services, the local or regional board of education shall notify the parent or guardian of the child of (A) the decision and the reasons for it, and (B) the right of the parent or guardian to request an assessment to determine whether the child continues to be a child requiring special education and related services. The local or regional board of education shall not be required to conduct such an assessment unless requested to do so by the parent or guardian of the child. (4) A local or regional board of education shall evaluate a child identified as requiring special education and related services, in accordance with this section, prior to determining that such child no longer requires such special education or related services, except that such evaluation shall not be required before the termination of a child’s eligibility for special education due to graduation from high school with a regular education diploma, or due to exceeding the age eligibility for a free appropriate public education pursuant to state regulations. For a child whose eligibility for special education terminates due to graduation from high school with a regular high school diploma or such child exceeds the age of eligibility for a free appropriate public education, the local or regional board of education shall provide the child with a summary of the child’s academic achievement and functional performance, which shall include recommendations on how to assist the child in meeting the child’s postsecondary goals.

(c) The use of the word disability pursuant to this section shall not be the basis for limiting the services or programs, including regular education, available to such child.

(P.A. 98-168, S. 5, 26; P.A. 06-18, S. 6; P.A. 11-235, S. 1.)

History: P.A. 98-168 effective July 1, 1998; P.A. 06-18 amended Subsec. (a) by requiring evaluation of academic information, by adding language re measure and assessment, by replacing provision re native language with provision re the language and form most likely to yield accurate information, by replacing provision re standardized tests with provision re assessments and other evaluation materials, by adding Subdiv. (2)(E) re children who transfer between school districts, by broadening prohibition against using certain factors to determine eligibility by stating that they may not be the dominant factor and by expanding the description of reading, and amended Subsec. (b) by inserting “present” in Subdiv. (1)(B) and by providing an exception to the requirement for evaluation of child no longer requiring services in Subdiv. (4), effective July 1, 2006; P.A. 11-235 amended Subsec. (a) by adding “without delay” and “and in accordance with applicable federal law and regulations” to provision re boards of education determining if child requires special education, effective July 1, 2011.



Section 10-76g - State aid for special education.

(a)(1) For the fiscal year ending June 30, 1984, and each fiscal year thereafter, in any case in which special education is being provided at a private residential institution, including the residential components of regional educational service centers, to a child for whom no local or regional board of education can be found responsible under subsection (b) of section 10-76d, the Department of Children and Families shall pay the costs of special education to such institution pursuant to its authority under sections 17a-1 to 17a-26, inclusive, 17a-28 to 17a-49, inclusive, 17a-52 and 17b-251. (2) For the fiscal year ending June 30, 1993, and each fiscal year thereafter, any local or regional board of education which provides special education and related services for any child (A) who is placed by a public agency, including, but not limited to, offices of a government of a federally recognized Native American tribe, in a private residential facility or who is placed in a facility or institution operated by the Department of Children and Families and who receives such special education at a program operated by a regional education service center or program operated by a local or regional board of education, and (B) for whom no local or regional board of education can be found responsible under subsection (b) of section 10-76d, shall be eligible to receive one hundred per cent of the reasonable costs of special education for such child as defined in the regulations of the State Board of Education. Any such board eligible for payment shall file with the Department of Education, in such manner as prescribed by the Commissioner of Education, annually, on or before December first a statement of the cost of providing special education for such child, provided a board of education may submit, not later than March first, claims for additional children or costs not included in the December filing. Payment by the state for such costs shall be made to the local or regional board of education as follows: Seventy-five per cent of the cost in February and the balance in May.

(b) Any local or regional board of education which provides special education pursuant to the provisions of sections 10-76a to 10-76g, inclusive, for any exceptional child described in subparagraph (A) of subdivision (5) of section 10-76a, under its jurisdiction, excluding (1) children placed by a state agency for whom a board of education receives payment pursuant to the provisions of subdivision (2) of subsection (e) of section 10-76d, and (2) children who require special education, who reside on state-owned or leased property, and who are not the educational responsibility of the unified school districts established pursuant to sections 17a-37, 17a-240 and 18-99a, shall be financially responsible for the reasonable costs of special education instruction, as defined in the regulations of the State Board of Education, in an amount equal to (A) for any fiscal year commencing prior to July 1, 2005, five times the average per pupil educational costs of such board of education for the prior fiscal year, determined in accordance with the provisions of subsection (a) of section 10-76f, and (B) for the fiscal year commencing July 1, 2005, and each fiscal year thereafter, four and one-half times such average per pupil educational costs of such board of education. The State Board of Education shall pay on a current basis any costs in excess of the local or regional board’s basic contribution paid by such board in accordance with the provisions of this subsection. Any amounts paid by the State Board of Education on a current basis pursuant to this subsection shall not be reimbursable in the subsequent year. Application for such grant shall be made by filing with the Department of Education, in such manner as prescribed by the commissioner, annually on or before December first a statement of the cost of providing special education pursuant to this subsection, provided a board of education may submit, not later than March first, claims for additional children or costs not included in the December filing. Payment by the state for such excess costs shall be made to the local or regional board of education as follows: Seventy-five per cent of the cost in February and the balance in May. The amount due each town pursuant to the provisions of this subsection shall be paid to the treasurer of each town entitled to such aid, provided the treasurer shall treat such grant, or a portion of the grant, which relates to special education expenditures incurred in excess of such town’s board of education budgeted estimate of such expenditures, as a reduction in expenditures by crediting such expenditure account, rather than town revenue. Such expenditure account shall be so credited no later than thirty days after receipt by the treasurer of necessary documentation from the board of education indicating the amount of such special education expenditures incurred in excess of such town’s board of education budgeted estimate of such expenditures.

(c) Commencing with the fiscal year ending June 30, 1996, and for each fiscal year thereafter, within available appropriations, each town whose ratio of (1) net costs of special education, as defined in subsection (h) of section 10-76f, for the fiscal year prior to the year in which the grant is to be paid to (2) the product of its total need students, as defined in section 10-262f, and the average regular program expenditures, as defined in section 10-262f, per need student for all towns for such year exceeds the state-wide average for all such ratios shall be eligible to receive a supplemental special education grant. Such grant shall be equal to the product of a town’s eligible excess costs and the town’s base aid ratio, as defined in section 10-262f, provided each town’s grant shall be adjusted proportionately if necessary to stay within the appropriation. Payment pursuant to this subsection shall be made in June. For purposes of this subsection, a town’s eligible excess costs are the difference between its net costs of special education and the amount the town would have expended if it spent at the state-wide average rate.

(d) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2004, to June 30, 2007, inclusive, and for the fiscal years ending June 30, 2010, to June 30, 2015, inclusive, the amount of the grants payable to local or regional boards of education in accordance with this section, except grants paid in accordance with subdivision (2) of subsection (a) of this section, for the fiscal years ending June 30, 2006, and June 30, 2007, and for the fiscal years ending June 30, 2010, to June 30, 2015, inclusive, shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for the purposes of this section for such year.

(1967, P.A. 627, S. 8, 11; 1972, P.A. 182; P.A. 75-587, S. 1, 2; P.A. 78-218, S. 66; 78-248, S. 2; P.A. 79-128, S. 17, 36; 79-408, S. 1, 2, 5; P.A. 80-154, S. 4, 5; 80-473, S. 1, 3; P.A. 81-420, S. 1, 4; 81-432, S. 9, 11; P.A. 82-91, S. 1, 38; 82-301, S. 1, 5; P.A. 83-495, S. 1, 2; P.A. 84-385, S. 1, 3; P.A. 85-393, S. 1, 2; 85-476, S. 2, 6; P.A. 88-136, S. 5, 37; P.A. 89-355, S. 5, 20; P.A. 90-225, S. 1, 2, 10; June Sp. Sess. P.A. 91-7, S. 7, 22; P.A. 92-262, S. 12, 23, 42; P.A. 93-91, S. 1, 2; 93-133, S. 1, 3; 93-353, S. 9, 52; P.A. 95-226, S. 5, 30; P.A. 96-146, S. 6, 12; P.A. 98-252, S. 9, 80; P.A. 00-220, S. 40, 43; P.A. 01-173, S. 64, 67; June Sp. Sess. P.A. 01-1, S. 5, 54; May 9 Sp. Sess. P.A. 02-7, S. 1; P.A. 03-76, S. 1, 10; 03-174, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 20, 21; P.A. 05-245, S. 13, 19; Sept. Sp. Sess. P.A. 09-6, S. 46; P.A. 11-48, S. 180; P.A. 13-40, S. 10; 13-247, S. 162.)

History: 1972 act amended Subsec. (a) to include deadlines for applications and payments and to consider private institutions as school districts in cases where no school district is responsible for a child in the institution; P.A. 75-587 deleted former Subsecs. (b) and (c) re reimbursement for education of hearing-impaired children and exclusion of costs incurred before July 1, 1967, for special education and inserted new Subsec. (b) concerning reimbursement to districts where state wards have been placed in foster or group homes; P.A. 78-218 substituted “local or regional board of education” for “school district” in Subsec. (a) and “local” for “town” school district in Subsec. (b); P.A. 78-248 made no changes; P.A. 79-128 amended Subsec. (a) to delete reference to repealed Sec. 10-94a, to replace reimbursement percentage formula with formula applicable only to year ending June 30, 1980, and to all 50% reimbursement for private institutions for that year, inserted new Subsecs. (b) to (e) concerning special education grants, designated former Subsec. (b) as Subsec. (f), making provisions applicable to fiscal year ending June 30, 1980, and allowing 50% rather than 66 2/3% reimbursement for education costs while child placed in health care facility or institution, and added Subsec. (g) guaranteeing payments at least equal to amount received in 1979; P.A. 79-408 excluded state-operated school districts from provisions of Subsec. (a) and (b); P.A. 80-154 deleted reference to regional educational service centers in Subsec. (g); P.A. 80-473 substituted “adopted” for “made” throughout section, amended Subsecs. (a) and (b) to add provisions concerning grants for excess costs and to add one year to year dates mentioned and to increase in Subsec. (a) the percentage from 20% to 25%, deleted Subsec. (d)(1) and renumbered remaining subdivs., and amended Subsecs. (e) and (f) to increase year dates by one year; P.A. 81-420 delayed current funding for one year, added Subsec. (h) making districts which incur special education costs in excess of 120% of the prior fiscal year’s costs to be eligible to receive a grant for a percentage of the excess costs and authorizing the state board of education to pay its share of the special education costs of no-nexus children on a current basis; P.A. 81-432 repealed Subsecs. (e) and (f) re grants for fiscal years ending June 30, 1981, and June 30, 1982; P.A. 82-91 amended section to provide that school districts are to be reimbursed for costs of providing special education in accordance with a special formula for the fiscal year ending June 30, 1983, only, that payment to the department of children and youth services be 100% of the net cost of special education provided at private residential institutions with payment by the department to the institutions for fiscal year ending June 30, 1983, and each fiscal year thereafter and, in Subsec. (h), that grants to school districts incurring excess special education costs for fiscal year ending June 30, 1983, continue and that town treasurers be required to treat such grants as a reduction of expenditures; P.A. 82-301 repealed Subsec. (g), effective July 1, 1983, eliminating the “hold-harmless” payments to towns for special education costs, relettering former Subsec. (h) accordingly; P.A. 83-495 delayed current funding for one year and in Subsec. (d)(2) and (3) corrected reference to “total population as defined in section 10-261”; P.A. 84-385 repealed former Subsecs. (a) and (b)(1) re payment of reimbursements for special education provided during the fiscal year ending June 30, 1982, and the fiscal year ending June 30, 1983, relettered former Subsec. (b)(2) as Subsec. (a)(1), added new Subsec. (a)(2) re payment of reimbursement for special education provided during fiscal year ending June 30, 1985, relettered former Subsec. (c) as Subsec. (b) and delayed current funding for an additional year, relettered former Subsec. (d) as Subsec. (c), deleted reference to repealed Subsecs. (e) and (f), relettered former Subsec. (g) as Subsec. (d), and added new Subsec. (e) re state share of placements made in out-of-district private residential facilities; P.A. 85-393 deleted former Subsecs. (a)(1), (b)(1), (d) and (e)(2) re computation of reimbursements for special education costs for fiscal year 1983-84, re application for and disbursement of special education grants for fiscal year 1985-86 and thereafter, re grants for excess costs of special education and re education department’s duty to develop data assessing costs of implementing section and to report data to special education study committee, relettering Subsecs. and deleting Subdiv. indicators as necessary, applied former Subsec. (e)(1), now (d), so as to exclude children placed by a state agency for whom a board of education receives payment under Sec. 10-76d(e)(2), deleting reference to placement of children in out-of-district private residential placements, deleted provision re adjustment of reimbursements for grants received and substituted provision disallowing reimbursement in subsequent year of amounts paid by state board on a current basis and required submission of cost estimates by October first, rather than by September first; P.A. 85-476 amended Subsec. (c) to specify that reimbursement percentage is determined by ranking, to provide that ranking is to be rounded to next higher whole number and to provide for reimbursement at same percentage as for a town with the same rank; P.A. 88-136 deleted obsolete provisions in Subsec. (a) re reimbursement received during the fiscal year ending June 30, 1986, and made a technical change; P.A. 89-355 in Subsec. (c) changed the reimbursement percentage sliding scale of 30% to 70% to 25% to 70%; P.A. 90-225 in Subsec. (c) changed the reimbursement percentage sliding scale of 25% to 70% to 10% to 70% and added new Subsecs. (e) and (f) re reimbursement for costs of providing special education to certain children requiring special education and an additional grant payment for certain towns for the fiscal year ending June 30, 1991, respectively; June Sp. Sess. 91-7 amended Subsec. (e)(1) to extend to June 30, 1992, the applicability of the method described therein for special education reimbursement; P.A. 92-262 amended Subsecs. (a), (c) and (d) to add reference to child described in Sec. 10-76a(e)(1), amended Subsec. (b) to make the existing Subsec. Subdiv. (1) and add Subdiv. (2), amended Subsec. (c)(1) to add reference to Sec. 2-32a, to substitute zero for ten and to add exception that no town receive less than 2% and deleted former Subsecs. (e) and (f) as obsolete; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-133 amended Subdiv. (1) of Subsec. (b) to remove the requirement that the state board of education pay the department of children and youth services for 100% of the net cost of special education for the children described in said Subdiv., effective July 1, 1993; P.A. 93-353 added Subsec. (d)(2) re children residing on state-owned property or in permanent family residences, effective July 1, 1993; P.A. 95-226 deleted former Subsecs. (a) and (c) re special education reimbursement for any exceptional child described in Sec. 10-76a(e)(1), relettered remaining Subsecs. and added new Subsec. (c) re supplemental special education grants, effective July 1, 1995; P.A. 96-146 amended Subsec. (b) to make a technical change, effective July 1, 1996 (Revisor’s note: A reference to “subdivision (2) of subsection (e)” was changed editorially by the Revisors to “subparagraph (B) of subdivision (5)” to conform with the designation changes made by said act); P.A. 98-252 amended Subsecs. (a) and (b) to change the time frames for submission of the statement from October to December, submission of claims for additional children or costs from April to February and payments from December and June to February and April, to increase the amount of the first payment from 50% to 75% and to make technical changes, effective July 1, 1998; P.A. 00-220 amended Subsec. (b) to add the requirement for the expenditure account to be credited no later than 30 days after receipt by the treasurer of the necessary documentation from the board of education, effective July 1, 2000; P.A. 01-173 amended Subsec. (b) to change the time limit for the submission of claims from February to March first and to change the time for the payment of the balance from April to May, effective July 1, 2001; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to designate provision re five times the average per pupil educational costs as Subpara. (A) and apply it to fiscal years commencing prior to July 1, 2002, and to add Subpara. (B) re four and one-half times the average per pupil educational costs, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (b) by delaying until July 1, 2003, a decrease in financial responsibility from five times to four and one-half times the average per pupil educational costs, effective August 15, 2002; P.A. 03-76 made technical changes in Subsec. (a), effective June 3, 2003; P.A. 03-174 amended Subsec. (a) to substitute March first for February first as the latest date boards of education may update December statements of costs of providing special education for a child, to substitute May for April for the final payment of the balance and to make a technical change, effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) by delaying until July 1, 2005, a decrease in financial responsibility from five times to four and one-half times the average per pupil educational costs and added Subsec. (d) re proportional reduction of grants for fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 05-245 amended Subsec. (a)(2) to replace “state agency” with “public agency” and to include offices of a government of a federally recognized Native American tribe as a public agency making placements and amended Subsec. (d) to extend the proportional reduction of grants through the fiscal year ending June 30, 2007, and to create an exception for grants paid in accordance with Subsec. (a)(2), effective July 1, 2005; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (d) to add provisions extending proportional reduction of grants through fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (d) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 13-40 amended Subsec. (b) by deleting reference to permanent family residences; P.A. 13-247 amended Subsec. (d) by extending proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013.



Section 10-76gg - Information on race, ethnicity and disability category of children requiring special education.

(a) Each local and regional board of education shall provide to the Department of Education such information on race, ethnicity and disability category of children requiring special education and related services as the department requires for purposes of reports pursuant to the Individuals with Disabilities Education Act, 20 USC 1400 et seq.

(b) The department shall examine such information to determine if significant disproportionality based on race is occurring in the state with respect to (1) the identification of children requiring special education and related services, including the identification of children requiring such education and related services due to a particular impairment, and (2) the placement in particular settings of such children. If the department determines that such disproportionality is occurring, the department shall review and, if appropriate, revise special education identification and placement policies, procedures and practices to ensure that such policies, procedures and practices comply with the requirements of applicable federal law and regulations.

(P.A. 98-168, S. 7, 26.)

History: P.A. 98-168 effective July 1, 1998.



Section 10-76h - Special education hearing and review procedure. Mediation of disputes.

(a)(1) A parent or guardian of a child requiring special education and related services pursuant to sections 10-76a to 10-76g, inclusive, a pupil if such pupil is an emancipated minor or eighteen years of age or older requiring such services, a surrogate parent appointed pursuant to section 10-94g, or the Commissioner of Children and Families, or a designee of said commissioner, on behalf of any such child in the custody of said commissioner, may request a hearing of the local or regional board of education or the unified school district responsible for providing such services whenever such board or district proposes or refuses to initiate or change the identification, evaluation or educational placement of or the provision of a free appropriate public education to such child or pupil. Such request shall be made by sending a written request to such board or district with a copy to the Department of Education.

(2) The local or regional board of education or the unified school district responsible for providing special education and related services for a child or pupil requiring such services under sections 10-76a to 10-76g, inclusive, may request, upon written notice to the parent or guardian of such child, the pupil if such pupil is an emancipated minor or is eighteen years of age or older, the surrogate parent appointed pursuant to section 10-94g, or the Commissioner of Children and Families, or a designee of said commissioner, on behalf of any such child or pupil in the custody of said commissioner, a hearing concerning the decision of the planning and placement team established pursuant to section 10-76d, whenever such board or district proposes or refuses to initiate or change the identification, evaluation or educational placement of or the provision of a free appropriate public education placement to such child or pupil, including, but not limited to, refusal of the parent or guardian, pupil if such pupil is an emancipated minor or is eighteen years of age or older or the surrogate parent appointed pursuant to section 10-94g, to give consent for initial evaluation or reevaluation or the withdrawal of such consent. The local or regional board of education or unified school district shall provide a copy of the request to the Department of Education. In the event a planning and placement team proposes private placement for a child or pupil who requires or may require special education and related services and the parent, guardian, pupil if such pupil is an emancipated minor or is eighteen years of age or older or surrogate parent appointed pursuant to section 10-94g withholds or revokes consent for such placement, the local or regional board of education shall request a hearing in accordance with this section and may request mediation pursuant to subsection (f) of this section, provided such action may be taken only in the event such parent, guardian, pupil or surrogate parent has consented to the initial receipt of special education and related services and subsequent to the initial placement of the child, the local or regional board of education seeks a private placement. For purposes of this section, a “local or regional board of education or unified school district” includes any public agency which is responsible for the provision of special education and related services to children requiring special education and related services.

(3) The request for a hearing shall contain a statement of the specific issues in dispute.

(4) A party shall have two years to request a hearing from the time the board of education proposed or refused to initiate or change the identification, evaluation or educational placement or the provision of a free appropriate public education placement to such child or pupil provided, if the parent, guardian, pupil or surrogate parent is not given notice of the procedural safeguards, in accordance with regulations adopted by the State Board of Education, including notice of the limitations contained in this section, such two-year limitation shall be calculated from the time notice of the safeguards is properly given.

(b) Upon receipt of a written request for a special education hearing made in accordance with subsection (a) of this section, the Department of Education shall appoint an impartial hearing officer who shall schedule a hearing which shall be held and the decision written and mailed not later than forty-five days after the commencement of the hearing pursuant to the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time. An extension of the forty-five-day time limit may be granted by the hearing officer at the request of either party to the hearing.

(c) (1) The Department of Education shall provide training to hearing officers in administrative hearing procedures, including due process, and in the special educational needs of children. Hearing officers and members of hearing boards shall not be employees of the Department of Education or any local or regional board of education, unified school district or public agency involved in the education or care of the child. A person who is paid to serve as a hearing officer is not deemed to be an employee of the Department of Education. No person who participated in the previous identification, evaluation or educational placement of or the provision of a free appropriate public education to the child or pupil nor any member of the board of education of the school district under review, shall be a hearing officer or a member of a hearing board.

(2) Both parties shall participate in a prehearing conference to resolve the issues in dispute, if possible and narrow the scope of the issues. Each party to the hearing shall disclose, not later than five business days prior to the date the hearing commences, (A) documentary evidence such party plans to present at the hearing and a list of witnesses such party plans to call at the hearing, and (B) all completed evaluations and recommendations based on the offering party’s evaluations that the party intends to use at the hearing. Except for good cause shown, the hearing officer shall limit each party to such documentary evidence and witnesses as were properly disclosed and are relevant to the issues in dispute. A hearing officer may bar any party who fails to comply with the requirements concerning disclosure of evaluations and recommendations from introducing any undisclosed evaluation or recommendation at the hearing without the consent of the other party.

(3) The hearing officer or board shall hear testimony relevant to the issues in dispute offered by the party requesting the hearing and any other party directly involved, and may hear any additional testimony the hearing officer or board deems relevant. The hearing officer or board may require a complete and independent evaluation or prescription of educational programs by qualified persons, the cost of which shall be paid by the board of education or the unified school district. The hearing officer or board shall cause all formal sessions of the hearing and review to be recorded in order to provide a verbatim record.

(d) (1) The hearing officer or board shall have the authority (A) to confirm, modify, or reject the identification, evaluation or educational placement of or the provision of a free appropriate public education to the child or pupil, (B) to determine the appropriateness of an educational placement where the parent or guardian of a child requiring special education or the pupil if such pupil is an emancipated minor or eighteen years of age or older, has placed the child or pupil in a program other than that prescribed by the planning and placement team, or (C) to prescribe alternate special educational programs for the child or pupil. If the parent or guardian of such a child who previously received special education and related services from the district enrolls the child, or the pupil who previously received special education and related services from the district enrolls in a private elementary or secondary school without the consent of or referral by the district, a hearing officer may, in accordance with the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time, require the district to reimburse the parents or the pupil for the cost of that enrollment if the hearing officer finds that the district had not made a free appropriate public education available to the child or pupil in a timely manner prior to that enrollment. In the case where a parent or guardian, or pupil if such pupil is an emancipated minor or is eighteen years of age or older, or a surrogate parent appointed pursuant to section 10-94g, has refused consent for initial evaluation or reevaluation, the hearing officer or board may order an initial evaluation or reevaluation without the consent of such parent, guardian, pupil or surrogate parent except that if the parent, guardian, pupil or surrogate parent appeals such decision pursuant to subdivision (4) of this subsection, the child or pupil may not be evaluated or placed pending the disposition of the appeal. The hearing officer or board shall inform the parent or guardian, or the emancipated minor or pupil eighteen years of age or older, or the surrogate parent appointed pursuant to section 10-94g, or the Commissioner of Children and Families, as the case may be, and the board of education of the school district or the unified school district of the decision in writing and mail such decision not later than forty-five days after the commencement of the hearing pursuant to the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time, except that a hearing officer or board may grant specific extensions of such forty-five-day period in order to comply with the provisions of subsection (b) of this section. The hearing officer may include in the decision a comment on the conduct of the proceedings. The findings of fact, conclusions of law and decision shall be written without personally identifiable information concerning such child or pupil, so that such decisions may be available for public inspections pursuant to sections 4-167 and 4-180a.

(2) If the local or regional board of education or the unified school district responsible for providing special education for such child or pupil requiring special education does not take action on the findings or prescription of the hearing officer or board within fifteen days after receipt thereof, the State Board of Education shall take appropriate action to enforce the findings or prescriptions of the hearing officer or board. Such action may include application to the Superior Court for injunctive relief to compel such local or regional board or school district to implement the findings or prescription of the hearing officer or board without the necessity of establishing irreparable harm or inadequate remedy at law.

(3) If the hearing officer or board upholds the local or regional board of education or the unified school district responsible for providing special education and related services for such child or pupil who requires or may require special education on the issue of evaluation, reevaluation or placement in a private school or facility, such board or district may evaluate or provide such services to the child or pupil without the consent of the parent or guardian, pupil if such pupil is an emancipated minor or is eighteen years of age or older, or the surrogate parent appointed pursuant to section 10-94g, subject to an appeal pursuant to subdivision (4) of this subsection.

(4) Appeals from the decision of the hearing officer or board shall be taken in the manner set forth in section 4-183, except the court shall hear additional evidence at the request of a party. Notwithstanding the provisions of section 4-183, such appeal shall be taken to the judicial district wherein the child or pupil resides. In the event of an appeal, upon request and at the expense of the State Board of Education, said board shall supply a copy of the transcript of the formal sessions of the hearing officer or board to the parent or guardian or the emancipated minor or pupil eighteen years of age or older or surrogate parent or said commissioner and to the board of education of the school district or the unified school district.

(e) Hearing officers and members of the hearing board shall be paid reasonable fees and expenses as established by the State Board of Education.

(f) (1) In lieu of proceeding directly to a hearing, pursuant to subsection (a) of this section, the parties may agree in writing to request the Commissioner of Education to appoint a state mediator. Upon the receipt of a written request for mediation, signed by both parties, the commissioner shall appoint a mediator knowledgeable in the fields and areas significant to the review of the special educational needs of the child or pupil. The mediator shall attempt to resolve the issues in a manner which is acceptable to the parties. The mediator shall certify in writing to the Department of Education and to the parties whether the mediation was successful or unsuccessful.

(2) If the dispute is not resolved through mediation, either party may proceed to a hearing.

(1967, P.A. 627, S. 10; 1971, P.A. 667, S. 1–6; P.A. 73-556, S. 1–3; P.A. 75-94; 75-438; 75-493, S. 1–4; P.A. 76-436, S. 296, 681; P.A. 77-603, S. 6, 125; 77-614, S. 302, 610; P.A. 78-47; 78-132; 78-218, S. 67; 78-224, S. 1–6; 78-280, S. 1, 127; P.A. 79-87, S. 1, 2; P.A. 80-138, S. 1, 3; 80-175, S. 1, 5; P.A. 83-338, S. 1, 2; P.A. 84-284, S. 1, 2; P.A. 85-312, S. 1, 2; P.A. 88-317, S. 54, 107; P.A. 91-277, S. 2, 6; P.A. 93-91, S. 1, 2; 93-352, S. 2, 3; 93-353, S. 10, 52; P.A. 94-245, S. 28, 46; P.A. 95-237, S. 3, 7; P.A. 96-146, S. 7, 12; P.A. 00-48, S. 4, 12; P.A. 03-76, S. 11; June 30 Sp. Sess. P.A. 03-6, S. 5–7; P.A. 06-18, S. 4.)

History: 1971 act created section, replacing special program of 1967 act; P.A. 73-556 amended Subsec. (c) to place 30-day deadline on establishment of hearing board, amended Subsec. (d) to require hearing within 30 days and to require transcriptions of formal sessions and amended Subsec. (e) to require decision within 60 days of first meeting, to require state board to take action by substituting “shall” for “may”, to include “county” of residence in reference to common pleas court and to require that copies of transcripts be sent to parent or guardian and to board of education if requested to do so in the event of an appeal; P.A. 75-94 added exception to 60-day deadline for decision in Subsec. (e) for cases requiring independent diagnosis; P.A. 75-438 incorporated former Subsec. (b) into Subsec. (a) as Subdiv. (2) and inserted new Subsec. (b) allowing mediation by secretary of the state board; P.A. 75-493 amended section to allow action on behalf of child in his custody by commissioner of children and youth services; P.A. 76-436 amended Subsec. (e) to substitute superior court for court of common pleas and to specify judicial districts, effective July 1, 1978; P.A. 77-603 made appeals in accordance with Sec. 4-183 except with regard to location; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-47 amended Subsec. (b) to change deadline for mediation results from 15 to 30 days after request for mediation is received; P.A. 78-132 changed hearing board from at least three persons to one or more and excluded education department employees from serving as one-member boards in Subsec. (c); P.A. 78-218 substituted “local or regional” boards for boards “of the school district”; P.A. 78-224 clarified review process by making provisions in Subsec. (a)(1) applicable to administrative review to be followed by hearing if requested and deleting former provisions relating to hearing and appeal and making Subdiv. (2) and subsequent subsections applicable to hearings and mediation procedures, also including in Subdiv. (2) a 30-day period for making request, deleting 30-day periods in Subsecs. (c) and (d) and amending Subsec. (e) to change deadline for decision from within 60 days of first meeting to within 30 days of request for hearing and to replace exception for cases requiring independent diagnosis with general provision regarding extensions; P.A. 78-280 deleted reference to counties in Subsec. (e); P.A. 79-87 deleted references to repealed Sec. 10-94a, amended Subsec. (a) to require notice to be sent within 15 days of request for review rather than within 10 days of the review, allowed mediation “in lieu of” review rather than “following” review and amended Subsec. (c) to require “impartial” hearing board, allowing deletion of provision excluding education department members from serving as one-person boards; P.A. 80-138 amended Subsec. (e) to give board authority to judge appropriateness of parental placement as opposed to program prescribed by planning and placement team; P.A. 80-175 allowed action by emancipated minors or pupils 18 or older on their own behalf and amended Subsec. (a) to allow school board responsible for child to initiate review procedure; P.A. 83-338 amended Subsec. (e) to provide for exception to appeal on the record if court finds that presentation of evidence is warranted; P.A. 84-284 substantially revised special education appeal procedure; P.A. 85-312 amended section by adding references to unified school districts and authorization to apply for injunctive relief to enforce order of hearing officer or board without necessity of establishing irreparable harm or inadequate remedy at law; P.A. 88-317 inserted reference to Sec. 4-180a in Subsec. (e)(1), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 91-277 added provision in Subsec. (a) that the hearing may address the refusal to give consent for evaluation or placement in special education or the withdrawal of such consent, added provision in Subsec. (b) re mailing, making technical changes and removing requirement that the parties participate in conciliation procedures prior to convening the hearing, deleted Subsec. (c) which outlined the conciliation procedures, relettering the remaining Subsecs. and in Subsec. (d)(1) adding provision allowing the hearing officer to order special education evaluation and placement in instances where consent has been refused and adding Subdiv. (3) re provision of special education without consent of guardian or parent, and added Subsec. (f) re mediation; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-352 amended Subsec. (a) to apply the provisions of the section concerning a local or regional board of education or a unified school district to a public agency responsible for the provision of education and services to children requiring special education, effective August 15, 1993; P.A. 93-353 amended Subsec. (a)(4) to specify the consent is for “preplacement” evaluation and “initial” placement and to add the provision concerning the refusal of consent in the event a planning and placement team proposes private placement and amended Subsec. (b) to remove an exception for the time limit as provided in Subsec. (d) and to substitute the basis for an extension by the hearing officer from “for compelling reasons” to “at the request of either party to the hearing”, effective July 1, 1993; P.A. 94-245 added new Subsec. (c)(2) re disclosure of documentary evidence and a list of witnesses and renumbered former Subdiv. (2) as (3), effective June 2, 1994; P.A. 95-237 amended Subsec. (a) to change the reasons for which a hearing may be requested, require issues to be raised at a planning and placement team meeting prior to a hearing, specify that the subsection does not limit the right to initiate a planning and placement team meeting at any time, add Subdiv. (2) re statement of specific issues and Subdiv. (3) re time limit and notice requirements and make technical changes, amended Subsec. (c) to add the prehearing conference requirement and limitation on the introduction of evidence and witnesses to those properly disclosed and testimony relevant to the issues in dispute and make technical changes, and amended Subsec. (d) to allow the hearing officer to include a comment on the conduct of the proceedings in his decision and make technical changes, effective July 1, 1995; P.A. 96-146 amended Subsec. (c) to remove requirement that the hearing officer or board appointed be knowledgeable in the fields and areas significant to the review of the special education needs of the child or pupil and to add requirement that the Department of Education provide training to hearing officers, effective July 1, 1996; P.A. 00-48 amended Subsec. (c)(2) to clarify the time frame for disclosure is “business” days, to require the disclosure of completed evaluations and recommendations based on evaluations that the offering party intends to use at the hearing, and to allow the hearing officer to bar a party who failed to comply with the disclosure provisions from introducing undisclosed evaluations and recommendations without the consent of the other party, effective July 1, 2000; P.A. 03-76 made technical changes in Subsecs. (a)(1), (b), (c)(1) and (f)(1), effective June 3, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(1) by deleting provisions re the raising of issues at hearings not raised at planning and placement team meetings and re a parent’s rights to request a planning and placement team meeting at any time, by making technical changes and by adding provision re parental consent to initial receipt of special education services prior to a hearing for private placement of a child against the parent’s wishes, amended Subsec. (c)(2) by deleting provision requiring prehearing conference to be at least 10 days prior to date hearing is scheduled to commence, and amended Subsec. (d) by changing provision re evaluation or placement in special education to provision re initial evaluation or reevaluation in Subdiv. (1), by adding provisions re reevaluation and placement in private school or facility in Subdiv. (3) and by replacing provision in Subdiv. (4) re exception to appeal hearing procedure in Sec. 4-183 concerning presentation of evidence and review of such evidence for its value with provision re hearing of additional evidence at a party’s request, effective August 20, 2003; P.A. 06-18 amended Subsec. (a) by requiring a copy of the written request for hearing be sent to the Department of Education, by eliminating the 7-day notification period in Subdiv. (1), by redesignating language re consent hearing concerning decision by planning and placement team as new Subdiv. (2) and adding therein language re a copy of the request for the hearing, and by redesignating existing Subdivs. (2) and (3) as Subdivs. (3) and (4), amended Subsec. (b) by adding language re impartial hearing officer and re federal Individual with Disabilities Education Act, amended Subsec. (c)(1) by deleting language re appointment of impartial hearing officer or board, amended Subsec. (d)(1) by redesignating existing language as Subparas. (A),(B) and (C) and by adding language re previously received services and re federal Individuals with Disabilities Education Act, amended Subsec. (f)(1) by deleting language re 30-day requirements, and made technical changes in Subsecs. (a)(4), (b) and (d)(1), effective July 1, 2006.

See Sec. 10-184a re exemption of local or regional boards of education or State Board of Education from providing special education for children being educated at home or in private school.

See Sec. 52-434d re pilot program established by Chief Court Administrator for resolution of special education administrative contested cases.

Cited. 34 CS 277; 35 CS 501; 38 CS 712; 39 CS 443; Id., 443; 44 CS 527; 45 CS 57.

Subsec. (c):

Cited. 207 C. 674.

Cited. 36 CS 285.

Subsec. (e):

Cited. 33 CS 175. Statute does not authorize hearing board to order reimbursement of expenses for the education of a child in past year. 34 CS 257. Cited. 36 CS 285.



Section 10-76hh - Prohibition on deduction of Medicaid reimbursement in determination of grant payments.

On and after July 1, 2006, and for each succeeding fiscal year thereafter, in determining costs eligible for reimbursement pursuant to subdivisions (2) and (3) of subsection (e) of section 10-76d, subdivision (2) of subsection (a) of section 10-76g and subsection (b) of section 10-76g, Medicaid reimbursement received by any local or regional board of education from the Department of Social Services for students of such boards of education shall not be deducted from grants paid in accordance with said sections.

(P.A. 06-188, S. 10.)

History: P.A. 06-188 effective July 1, 2006.



Section 10-76i - Advisory Council for Special Education.

(a) There shall be an Advisory Council for Special Education which shall advise the General Assembly, State Board of Education and the Commissioner of Education, and which shall engage in such other activities as described in this section. On and after July 1, 2012, the advisory council shall consist of the following members: (1) Nine appointed by the Commissioner of Education, (A) six of whom shall be (i) the parents of children with disabilities, provided such children are under the age of twenty-seven, or (ii) individuals with disabilities, (B) one of whom shall be an official of the Department of Education, (C) one of whom shall be a state or local official responsible for carrying out activities under Subtitle B of Title VII of the McKinney-Vento Homeless Assistance Act, 42 USC 11431 et seq., as amended from time to time, and (D) one of whom shall be a representative of an institution of higher education in the state that prepares teacher and related services personnel; (2) one appointed by the Commissioner of Developmental Services who shall be an official of the department; (3) one appointed by the Commissioner of Children and Families who shall be an official of the department; (4) one appointed by the Commissioner of Correction who shall be an official of the department; (5) the director of the Office of Protection and Advocacy for Persons with Disabilities, or the director’s designee; (6) one appointed by the director of the Parent Leadership Training Institute within the Commission on Children who shall be (A) the parent of a child with a disability, provided such child is under the age of twenty-seven, or (B) an individual with a disability; (7) a representative from the parent training and information center for Connecticut established pursuant to the Individuals With Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time; (8) the Commissioner of Rehabilitation Services, or the commissioner’s designee; (9) five who are members of the General Assembly who shall serve as nonvoting members of the advisory council, one appointed by the speaker of the House of Representatives, one appointed by the majority leader of the House of Representatives, one appointed by the minority leader of the House of Representatives, one appointed by the president pro tempore of the Senate and one appointed by the minority leader of the Senate; (10) one appointed by the president pro tempore of the Senate who shall be a member of the Connecticut Speech-Language-Hearing Association; (11) one appointed by the majority leader of the Senate who shall be a public school teacher; (12) one appointed by the minority leader of the Senate who shall be a representative of a vocational, community or business organization concerned with the provision of transitional services to children with disabilities; (13) one appointed by the speaker of the House of Representatives who shall be a member of the Connecticut Council of Special Education Administrators and who is a local education official; (14) one appointed by the majority leader of the House of Representatives who shall be a representative of charter schools; (15) one appointed by the minority leader of the House of Representatives who shall be a member of the Connecticut Association of Private Special Education Facilities; (16) one appointed by the Chief Court Administrator of the Judicial Department who shall be an official of such department responsible for the provision of services to adjudicated children and youth; (17) seven appointed by the Governor, all of whom shall be (A) the parents of children with disabilities, provided such children are under the age of twenty-seven, or (B) individuals with disabilities; and (18) such other members as required by the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time, appointed by the Commissioner of Education. Appointments made pursuant to the provisions of this section shall be representative of the ethnic and racial diversity of, and the types of disabilities found in, the state population. The terms of the members of the council serving on June 8, 2010, shall expire on June 30, 2010. Appointments shall be made to the council by July 1, 2010. Members shall serve two-year terms, except that members appointed pursuant to subdivisions (1) to (3), inclusive, of this subsection whose terms commenced July 1, 2010, shall serve three-year terms and the successors to such members appointed pursuant to subdivisions (1) to (3), inclusive, of this subsection shall serve two-year terms.

(b) The advisory council shall elect annually its own chairperson and other officers as deemed necessary. The council shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary or upon the request of a majority of members in office. The State Board of Education shall meet at least annually with the council to review the state plan for the provision of special education. A majority of the members in office, but not less than ten, shall constitute a quorum. Any member who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. The member appointed by the Commissioner of Education who is an official of the department shall meet with and act as secretary to the advisory council. Members of the advisory council shall serve without compensation, but shall be reimbursed for all reasonable expenses incurred in the performance of their duties. The Department of Education shall provide secretarial and administrative assistance to facilitate the activity of the advisory council. The Board of Regents for Higher Education shall appoint a liaison person to the advisory council.

(c) The advisory council shall: (1) Advise the Department of Education of unmet needs in educating children with disabilities and on the administration of the provisions of sections 10-94f to 10-94k, inclusive; (2) review periodically the laws, regulations, standards and guidelines pertaining to special education and recommend to the General Assembly and the State Board of Education any changes which it finds necessary; (3) comment on any new or revised regulations, standards and guidelines proposed for issuance; (4) participate with the State Board of Education in the development of any state eligibility documents for provision of special education; (5) comment publicly on any procedures necessary for distributing federal funds received pursuant to the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as from time to time amended; (6) assist the Department of Education in developing and reporting such data and evaluations as may be conducted pursuant to the provisions of said act; (7) report to the General Assembly not later than January fifteenth in the odd-numbered years and not later than February fifteenth in the even-numbered years, concerning recommendations for effecting changes in the special education laws; and (8) perform any other activity that is required by the Individuals with Disabilities Education Act, 20 USC 1400, et seq., as from time to time amended.

(1972, P.A. 167; P.A. 73-323; P.A. 77-402; 77-573, S. 24, 30; 77-614, S. 303, 610; P.A. 78-218, S. 68, 69, 212; P.A. 82-218, S. 38, 46; 82-314, S. 49, 63; P.A. 84-256, S. 1, 17; P.A. 91-277, S. 3, 6; P.A. 92-262, S. 13, 42; P.A. 93-91, S. 1, 2; P.A. 94-245, S. 34, 46; P.A. 95-312, S. 1, 2; P.A. 96-161, S. 10, 13; P.A. 97-98, S. 1, 2; P.A. 98-168, S. 12, 26; P.A. 00-220, S. 6, 43; P.A. 01-173, S. 12, 49, 67; P.A. 03-76, S. 41; P.A. 06-18, S. 7; P.A. 07-73, S. 2(b); P.A. 10-175, S. 1; June Sp. Sess. P.A. 10-1, S. 41; P.A. 11-48, S. 285; 11-235, S. 2; P.A. 12-120, S. 9; June 12 Sp. Sess. P.A. 12-1, S. 37.)

History: P.A. 73-323 amended Subsec. (d) to require that review take place on or before February first; P.A. 77-402 required that advisory council include at least one handicapped person; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 77-614 substituted commissioner of education for secretary of the state board of education and replaced former provisions concerning terms of first appointees, filling of vacancies and two-term limit on service with provision calling for four-year terms and setting expiration date of February 28, 1979, for present members, effective January 1, 1979; P.A. 78-218 substituted “local or regional boards of education” for “town or regional school districts” and “chairperson” for “chairman” and changed deadline for review in Subsec. (d) from February first to February fifteenth; P.A. 82-218 replaced board of higher education with department of higher education pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 82-314 changed official name of education committee; P.A. 84-256 amended section to add attendance and quorum requirements and to require council to advise department re unmet needs in educating handicapped children and administration of Secs. 10-94f to 10-94k, inclusive, comment on state plan and procedures for distributing federal funds and assist department in developing and reporting data and evaluations and to delete requirements concerning annual joint review with general assembly’s education committee; P.A. 91-277 added prohibition against serving more than two consecutive terms and removed obsolete language; P.A. 92-262 provided that the committee also advise the general assembly and report to the general assembly on recommendations for changing special education laws, and that the terms of members expire on June 20, 1992, and specified the membership of a new larger committee; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 94-245 deleted provision prohibiting more than two consecutive full terms, effective June 2, 1994; P.A. 95-312 amended Subsec. (a) to increase the membership from 25 to 28 and to add provisions concerning the early expiration of the terms of some members which were due to expire on June 30, 1996, effective July 6, 1995; P.A. 96-161 amended Subsec. (c) to remove obsolete Subdiv. (5) and to renumber remaining Subdivs. accordingly, effective July 1, 1996; P.A. 97-98 amended Subsec. (b) to delete provision that member who fails to attend three consecutive meetings is deemed to have resigned and to make technical changes, effective June 6, 1997; P.A. 98-168 amended Subsec. (a) to specify that the terms of existing members expire on June 30, 1998 and to change the membership of the council, amended Subsec. (b) to add the requirement for the State Board of Education to meet at least annually with the council, and made technical changes, effective June 4, 1998; P.A. 00-220 amended Subsec. (a)(10) to substitute person working in the field of special-education-related services for a member of the Connecticut Association of Urban Schools, and added provision for staggered terms, effective July 1, 2000; P.A. 01-173 amended Subsec. (a) to make a technical change, effective July 1, 2001, and amended Subsec. (c)(4) to substitute “eligibility documents” for “plan” and (c)(5) to update reference to the federal act and added Subsec. (c)(8) re other activity required by the federal act, effective July 6, 2001; P.A. 03-76 made technical changes in Subsecs. (b) and (c), effective June 3, 2003; P.A. 06-18 added Subsec. (a)(13) re members required by the federal Individuals with Disabilities Education Act, effective July 1, 2006; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 10-175 amended Subsec. (a) by substantially revising the number of and requirements for appointments to the advisory council on and after July 1, 2010, and amended Subsec. (b) by making a technical change, effective June 8, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (a)(1) by replacing “Eight” with “Nine” and adding Subpara. (D) re representative of institution of higher education that prepares teacher and related services personnel and amended Subsec. (a)(6) by replacing former provision re such representative with “member of the Connecticut Speech-Language-Hearing Association”, effective June 22, 2010; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 11-235 amended Subsec. (a) by adding new Subdivs. (5) re representative from Office of Protection and Advocacy for Persons with Disabilities, (6) re representative from Parent Leadership Training Institute within Commission on Children and (7) re representative from Bureau of Rehabilitation Services within Department of Social Services and redesignating existing Subdivs. (5) to (14) as Subdivs. (8) to (17), effective July 13, 2011 (Revisor’s note: In Subsec. (a)(7), “Bureau of Rehabilitation Services within the Department of Social Services” was changed editorially by the Revisors to “Department of Rehabilitative Services” to conform with changes made by P.A. 11-44, S. 1, 4); P.A. 12-120 amended Subsec. (a) by replacing “2010” with “2012” re membership of council on and after July 1, replacing “a representative from” with “the director of” and adding provision re designee in Subdiv. (5), replacing “a representative from” with “one appointed by the director of” and adding Subparas. (A) and (B) re appointment criteria in Subdiv. (6), adding new Subdiv. (7) re representative from parent training and information center for Connecticut, redesignating existing Subdiv. (7) as Subdiv. (8) and replacing “a representative from” with “the director of” in same, and redesignating existing Subdivs. (8) to (17) as Subdivs. (9) to (18), effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(8) by replacing “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services” and making a conforming change, effective July 1, 2012.

Cited. 35 CS 501; 44 CS 527.



Section 10-76ii - Provision of applied behavior analysis services.

(a) On and after July 1, 2012, a local or regional board of education that is responsible for providing special education and related services to a child, pursuant to section 10-76a, shall provide applied behavior analysis services to any such child with autism spectrum disorder if the individualized education program or plan pursuant to Section 504 of the Rehabilitation Act of 1973 requires such services. (1) Such services shall be provided by a person who is, subject to the provisions of subsection (b) of this section, (A) licensed by the Department of Public Health or certified by the Department of Education and such services are within the scope of practice of such license or certificate, or (B) certified by the Behavior Analyst Certification Board as a behavior analyst or assistant behavior analyst, provided such assistant behavior analyst is working under the supervision of a certified behavior analyst. (2) A teacher or paraprofessional may implement the individualized education program or plan pursuant to Section 504 of the Rehabilitation Act of 1973 providing for such applied behavior analysis services, provided such teacher or paraprofessional is under the supervision of a person described in subdivision (1) of this subsection. For purposes of this section, “applied behavior analysis” means the design, implementation and evaluation of environmental modifications, using behavioral stimuli and consequences, including the use of direct observation, measurement and functional analysis of the relationship between the environment and behavior, to produce socially significant improvement in human behavior.

(b) If the Commissioner of Education determines that there are insufficient certified or licensed personnel available to provide applied behavior analysis services in accordance with the provisions of subsection (a) of this section, the commissioner may authorize the provision of such services by persons who: (1) Hold a bachelor’s degree in a related field; (2) have completed (A) a minimum of nine credit hours of coursework from a course sequence approved by the Behavior Analyst Certification Board, or (B) coursework that meets the eligibility requirement to sit for the board certified behavior analyst examination; and (3) are supervised by a board certified behavior analyst.

(c) Nothing in this section shall be construed to require the inclusion of applied behavior analysis services in an individualized education program or plan pursuant to Section 504 of the Rehabilitation Act of 1973.

(P.A. 10-175, S. 2; P.A. 12-173, S. 7.)

History: P.A. 10-175 effective July 1, 2010; P.A. 12-173 replaced “individualized education plan” with “individualized education program” in Subsecs. (a) and (c), effective June 15, 2012.



Section 10-76j - Five-year plan for special education.

Section 10-76j is repealed, effective June 3, 1996.

(1972, P.A. 115, S. 1-3; P.A. 78-218, S. 70; P.A. 96-161, S. 12, 13.)



Section 10-76jj - Language and communication plan as part of individualized education program for child identified as deaf or hearing impaired.

The individualized education program for any child identified as deaf or hearing impaired shall include a language and communication plan developed by the planning and placement team for such child. Such language and communication plan shall address: (1) The primary language or mode of communication chosen for the child, (2) opportunities for direct communication with peers and professional personnel in the primary language or mode of communication for the child, (3) educational options available to the child, (4) the qualifications of teachers and other professional personnel administering such plan for the child, including such teacher’s or personnel’s proficiency in the primary language or mode of communication for the child, (5) the accessibility of academic instruction, school services and extracurricular activities to the child, (6) assistive devices and services for the child, and (7) communication and physical environment accommodations for the child.

(P.A. 12-173, S. 11.)

History: P.A. 12-173 effective June 15, 2012.



Section 10-76k - (Formerly Sec. 10-76i). Development of experimental educational programs.

(a) Any local or regional board of education or any other public or private nonprofit organization or agency, may prepare and develop experimental educational plans and submit them to the State Board of Education, provided all such proposals coming from organizations other than a board of education shall be approved by the local or regional board of education before submission to the state board. Each such plan shall specify, describe and support with reasons the following: (1) The objectives of such plan; (2) the methods of evaluation to be employed; (3) the area to be served by and from which pupils will be drawn for the experimental educational project; (4) the policies, standards and methods to be employed in the selection of pupils; (5) the policies, standards and methods with respect to the operation of the project, including administrative organization, grouping of pupils, educational and instructional practices, the use and functioning of teachers and other instructional and supervisory personnel, choice of educational materials and equipment, allocation of curricular time and use of extraschool cultural facilities; (6) the site, size, design, estimated capital cost and method of financing of any school or other building, or specific standards and criteria for determining the same; (7) the expected sources of financial support together with estimates of the required annual budgets for the first two years of operation, exclusive of capital costs of land and buildings; (8) the policies and standards with respect to professional staff, including qualifications, estimated salary scales and methods of selection of professional personnel; and (9) provision for direct participation by members of the communities and students to be served by such experimental educational projects, in planning, policy-making and service function affecting such projects. The State Board of Education may accept, reject or modify any such experimental educational project, or it may request the revision and resubmission of such plan, if said board finds such plan does not conform to the educational interests of the state, as defined in section 10-4a and other sections of the general statutes. Acceptance of an experimental educational project by the State Board of Education shall constitute compliance of the plan with this and other sections of this title.

(b) The State Board of Education shall furnish assistance to all applicants in the planning and developing of projects under this section.

(c) All experimental educational projects conducted pursuant to subsection (a) of this section shall be evaluated at least annually.

(1969, P.A. 640; 1971, P.A. 430; P.A. 73-322; P.A. 78-218, S. 71; P.A. 82-314, S. 50, 63; P.A. 92-170, S. 9, 26.)

History: 1971 act deleted provision limiting boards to no more than three experimental projects, allowed public or private nonprofit organizations to develop experimental plans with approval of school district board of education, required plan to specify objectives and methods of evaluation to be used and to provide for participation in development of plan by students, clarified conditions under which modifications may be requested by state board and added Subsecs. (b) and (c) re assistance given and review and evaluation by state board; Sec. 10-76i was transferred to Sec. 10-76k in 1972; P.A. 73-322 amended Subsec. (c) to change review deadline from March first to February first; P.A. 78-218 specified applicability to local or regional boards and changed deadline in Subsec. (c) to February fifteenth; P.A. 82-314 changed official name of education committee; P.A. 92-170 amended Subsec. (c) to remove a requirement that the state board review proposals and programs with the education committee of the general assembly.



Section 10-76kk - Disproportionate or inappropriate identification of minority students or English language learners requiring special education. Report. Study.

(a) Any local or regional board of education identified by the Department of Education that disproportionately and inappropriately identifies (1) minority students, or (2) English language learners as requiring special education services because such students have a reading deficiency in contravention of the provisions of subparagraph (A) of subdivision (4) of subsection (a) of section 10-76ff shall annually submit a report to the department on the plan adopted by such board that reduces the misidentification of such minority students or English language learners by improving reading assessments and interventions for students in kindergarten to grade three, inclusive.

(b) The Department of Education shall study the plans and strategies used by a local or regional board of education that demonstrate improvement in the reduction of the misidentification of minority students or English language learners requiring special education under this section. Such study shall examine the association between improvements in teacher training in the science of reading and the reduction in misidentification of students requiring special education services.

(c) For purposes of this section, “minority students” means those whose race is defined as other than white, or whose ethnicity is defined as Hispanic or Latino by the federal Office of Management and Budget for use by the Bureau of Census of the United States Department of Commerce; and “English language learners” means those students reported as English language learners by the local or regional board of education for such students to the Department of Education.

(P.A. 12-116, S. 90; P.A. 13-193, S. 1; 13-245, S. 10.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-193 applied provisions to English language learners, amended Subsec. (a) by designating existing provision re minority students as Subdiv. (1) and adding Subdiv. (2) re English language learners and amended Subsec. (c) by adding definition of “English language learners”, effective July 1, 2013; P.A. 13-245 amended Subsec. (b) by replacing “correlation” with “association”, effective July 1, 2013.



Section 10-76l - Annual evaluation of special education programs.

Section 10-76l is repealed.

(P.A. 75-521, S. 1, 6; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 72; P.A. 81-420, S. 3, 4.)



Section 10-76m - Auditing of claims for special education assistance.

Claims by local and regional boards of education for payment pursuant to section 10-76g shall be audited annually by certified public accountants to be retained by the State Board of Education, and certified copies of such audits shall be provided by said board to the state Auditors of Public Accounts.

(P.A. 75-521, S. 2, 6; P.A. 78-218, S. 73; P.A. 79-128, S. 20, 36.)

History: P.A. 78-218 substituted “local” for “town” boards of education; P.A. 79-128 substituted “payment” for “reimbursement”.



Section 10-76n - Special Education Resource Center.

(a) The State Board of Education shall continue to maintain the Special Education Resource Center, with federal funds granted to the state for the maintenance of said center under the provisions of the federal Education for the Handicapped Act, for purposes consistent with the provisions of said act as it may from time to time be amended. The Commissioner of Education is authorized to accept any federal funds allotted to the state for such purposes and shall administer such funds in accordance with federal law.

(b) The Special Education Resource Center described in subsection (a) of this section may be conducted by the State Education Resource Center, established pursuant to section 10-4q, as part of its program of activities.

(P.A. 75-115; P.A. 77-614, S. 302, 610; P.A. 05-245, S. 23.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 05-245 designated existing language as Subsec. (a) and added Subsec. (b) re the state education resource center, effective July 1, 2005.



Section 10-76o - Special education at the Gilbert School, Norwich Free Academy and Woodstock Academy.

The boards of trustees of the Gilbert School, Norwich Free Academy and Woodstock Academy shall provide for their students special education programs required to be provided by local and regional school districts in accordance with sections 10-76d to 10-76k, inclusive, and may charge any sending town for the costs of any such special education provided to a student for whose education such sending town is responsible and the sending town shall be eligible to apply for state payment for such costs under section 10-76g.

(P.A. 77-556; P.A. 79-128, S. 21, 36; P.A. 82-472, S. 30, 183; P.A. 94-245, S. 11, 46.)

History: P.A. 79-128 substituted “payment” for “reimbursement”; P.A. 82-472 changed “Edwin O. Smith” to “E. O. Smith”; P.A. 94-245 deleted obsolete language re E. O. Smith School and made technical changes, effective June 2, 1994.



Section 10-76p - Reimbursement where state agency makes private placement.

Section 10-76p is repealed.

(P.A. 78-186, S. 1, 2; P.A. 79-128, S. 22, 36; P.A. 80-473, S. 2, 3; P.A. 81-420, S. 2, 4; 81-432, S. 9, 11.)



Section 10-76q - Special education at technical high schools.

(a) The State Board of Education, in accordance with regulations adopted by said board, shall: (1) Provide the professional services necessary to identify, in accordance with section 10-76a, children requiring special education who are enrolled at state technical high schools, in accordance with section 10-95; (2) identify each such child; (3) determine the appropriateness of the state technical high school for the educational needs of each such child; (4) provide an appropriate educational program for each such child; (5) maintain a record thereof; and (6) annually evaluate the progress and accomplishments of special education programs at the state technical high schools.

(b) Where it is deemed appropriate that a child enrolled in a state technical high school receive special education, the parents or guardian of such child shall have a right to the hearing and appeal process as provided for in section 10-76h.

(c) If a planning and placement team determines that a student requires special education services which preclude such student’s participation in the vocational education program offered by a technical high school, the student shall be referred to the board of education in the town in which the student resides for the development of an individualized educational program and such board of education shall be responsible for the implementation and financing of such program.

(P.A. 78-259, S. 1, 2; P.A. 99-281, S. 4, 6; P.A. 06-18, S. 5; P.A. 12-116, S. 87.)

History: P.A. 99-281 added Subsec. (c) re determination that special education services required by a student preclude participation in vocational-technical school program, effective July 1, 1999; P.A. 06-18 amended Subsec. (a)(4) by replacing “suitable” with “appropriate” and making conforming changes, effective July 1, 2006; pursuant to P.A. 12-116, “regional vocational-technical schools” and “regional vocational-technical school” were changed editorially by the Revisors to “technical high schools” and “technical high school”, respectively, effective July 1, 2012.



Section 10-76r - Grant payment for certain special education placements for the fiscal year ending June 30, 1983.

Section 10-76r is repealed.

(P.A. 82-311, S. 3, 4; P.A. 91-303, S. 21, 22.)



Section 10-76s - Special education study committee.

Section 10-76s is repealed.

(P.A. 82-409, S. 1, 5; P.A. 89-30, S. 1, 2; P.A. 91-18; P.A. 92-262, S. 41, 42.)



Section 10-76t - Definitions re primary mental health program.

As used in sections 10-76u to 10-76x, inclusive, “department” means the Department of Education and “mental health professionals” include guidance counselors, school social workers, school psychologists, school nurses and child mental health specialists in community mental health centers and child guidance clinics.

(P.A. 84-518, S. 1, 7; P.A. 03-76, S. 12.)

History: P.A. 03-76 made a technical change, effective June 3, 2003.



Section 10-76u - School-based primary mental health programs established. Grants to boards of education.

(a) In each fiscal year for which funds are appropriated for purposes of the primary mental health program, the department shall establish a grant program for the purpose of providing funds to local and regional boards of education for the establishment of school-based programs for the detection and prevention of emotional, behavioral and learning problems in public school children primarily in grades kindergarten through grade three.

(b) The Commissioner of Education shall solicit grant applications from local and regional boards of education which shall be submitted annually to the commissioner at such time and on such forms as the commissioner prescribes. The commissioner shall issue not less than four grants by September fifteenth of each year. In determining if a board of education shall be granted funds pursuant to this section and sections 10-76v to 10-76x, inclusive, the commissioner shall consider, but such consideration shall not be limited to, the following factors: (1) Availability in the school and community of professional, paraprofessional, and other program staff with background and experience in early intervention; (2) availability of space to accommodate the program in an elementary school building; (3) demonstration of strong support by administrative personnel, teaching staff, pupil personnel staff and local community mental health centers; and (4) reasonable evidence of future stability of the program and its personnel.

(P.A. 84-518, S. 2, 7; P.A. 85-402, S. 1, 5; P.A. 91-323, S. 1, 3.)

History: P.A. 85-402 amended section to extend program beyond 1984-1985 fiscal year and to change number of grants under program from not more than four to not less than four, to replace references to “department” with references to “commissioner” of education and to stipulate that local or regional boards of education may not receive grants for programs at the same school for more than three years; P.A. 91-323 removed language prohibiting a board of education from receiving a grant for a program in the same school for more than three years.



Section 10-76v - Program components. Duties of mental health professionals. Parental consent required.

(a) Early detection and prevention programs funded under the provisions of sections 10-76u to 10-76x, inclusive, shall include a component for systematic early detection and screening to identify children experiencing early school adjustment problems.

(b) Mental health professionals shall: (1) Supervise the acceptance of children into the program; and (2) utilize school and community resources to serve children not accepted for direct service.

(c) Mental health professionals shall select, train and supervise paraprofessionals and community volunteers in program implementation.

(d) Parental consent shall be obtained before a child may be accepted into an early detection and prevention program.

(P.A. 84-518, S. 3, 7; P.A. 85-402, S. 2, 5.)

History: P.A. 85-402 deleted reference to mass screening and detection procedures, added requirement of component for systematic early detection and deleted reference to duties of paraprofessionals under Subsec. (b).



Section 10-76w - Duties of department re primary mental health program.

(a) The department shall: (1) Coordinate school-based early detection and prevention programs funded under sections 10-76u to 10-76x, inclusive; and (2) in conjunction with the Department of Children and Families and local mental health agencies, provide training, consultation, and technical assistance to local and regional boards of education in early detection, intervention techniques, screening, staffing, program management and evaluation.

(b) The department may contract with consultants to aid in the conduct of training and the provision of consultation and technical assistance to early detection and prevention programs funded under the provisions of sections 10-76u to 10-76x, inclusive.

(c) The department shall identify specific goals and objectives for the program prior to the solicitation of applications for participation in such program and shall define in advance what specific measures it shall employ to measure the attainment of the goals and objectives. Utilizing these measures, the department shall evaluate the effectiveness of the programs funded under sections 10-76u to 10-76x, inclusive. The Commissioner of Education shall report to the joint standing committee of the General Assembly having cognizance of matters relating to education not later than January 1, 1986, on the evaluation of said programs.

(P.A. 84-518, S. 4, 7; P.A. 85-402, S. 3, 5; P.A. 93-91, S. 1, 2.)

History: P.A. 85-402 deleted references to department of mental health and coordination of activities and provided for report to the education committee in lieu of the full general assembly; P.A. 93-91 substituted department of children and families for department of children and youth services, effective July 1, 1993.



Section 10-76x - Boards of education to contribute to program. Misuse of grants.

Section 10-76x is repealed.

(P.A. 84-518, S. 5, 7; P.A. 85-402, S. 4, 5; P.A. 91-323, S. 2, 3.)



Section 10-76y - Assistive devices.

(a) Notwithstanding any provision of the general statutes, school districts, regional educational service centers, the Department of Rehabilitation Services, and all other state and local governmental agencies concerned with education may loan, lease or transfer an assistive device for the use and benefit of a student with a disability to such student or the parent or guardian of such student or to any other public or private nonprofit agency providing services to or on behalf of individuals with disabilities including, but not limited to, an agency providing educational, health or rehabilitative services. Such device may be sold or transferred pursuant to this section regardless of whether the device was declared surplus. The sale or transfer shall be recorded in an agreement between the parties and based upon the depreciated value of the device. For the purposes of this section, “assistive device” means any item, piece of equipment or product system, whether acquired commercially off-the-shelf, modified or customized, that is used to increase, maintain or improve the functional capabilities of individuals with disabilities.

(b) Each municipality which receives funds derived from loans, leases or transfers of assistive technology under this section by a local or regional board of education shall make such funds available to its local or regional board of education in supplement to any other local appropriation, other state or federal grant or other revenue to which the local or regional board of education is entitled.

(P.A. 00-220, S. 35, 43; P.A. 11-44, S. 6; June 12 Sp. Sess. P.A. 12-1, S. 38.)

History: P.A. 00-220 effective July 1, 2000; P.A. 11-44 amended Subsec. (a) by replacing “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-77 to 10-91 - Education of physically or mentally handicapped children, generally.

Sections 10-77 to 10-91, inclusive, are repealed.

(1949 Rev., S. 1395–1402; 1953, S. 932d(a)–(e); 1955, S. 926d–928d; 1957, P.A. 656, S. 1–7; 1959, P.A. 408, S. 8; 1961, P.A. 63, S. 1; 576, S. 10.)



Section 10-91a to 10-91e - State-wide system of early intervention services: Definitions; regulations; termination; coordinating council; Medicaid reimbursement; limitation on use of funds; sliding scale for parental contributions; state right of recovery or indemnification against insurers.

Sections 10-91a to 10-91e, inclusive, are repealed, effective July 1, 1996.

(P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 9, 39; 93-383, S. 1–4, 8; 93-435, S. 59, 95; P.A. 94-245, S. 23–25, 46; P.A. 95-226, S. 11–13, 30; 95-257, S. 12, 21, 58; 95-259, S. 28, 32; P.A. 96-185, S. 15, 16.)



Section 10-91f - Costs of education of child placed in community residence or child-care facility.

The party responsible under the provisions of subdivision (2) of subsection (e) of section 10-76d for the costs of education and other services for a child shall not be relieved from such responsibility by (1) establishment in a municipality of (A) any community residence which houses six or fewer persons with intellectual disability and necessary staff persons and which is licensed under the provisions of section 17a-227, or (B) any child-care residential facility which houses six or fewer children with mental or physical disabilities and necessary staff persons and which is licensed under sections 17a-145 to 17a-151, inclusive, or (2) the placement of a child in any such community residence or child-care facility.

(P.A. 01-161, S. 3, 4; P.A. 11-129, S. 20.)

History: P.A. 01-161 effective July 1, 2001; pursuant to P.A. 11-129, “mentally retarded persons” was changed editorially by the Revisors to “persons with intellectual disability”.



Section 10-92 - Education at Newington Children’s Hospital.

Section 10-92 is repealed, effective July 1, 1998.

(1949 Rev., S. 1403; June, 1949, S. 929d; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-92a - Use of supplemental resources for children not eligible for special education.

If a teacher determines that a child in his class who is not eligible for special education and related services has a communicative, motor skills or physical problem, the teacher shall access existing supplemental resources within the school district to address the educational needs of such child.

(P.A. 98-168, S. 6, 26.)

History: P.A. 98-168 effective July 1, 1998.



Section 10-93 to 10-94d - Statement of costs of educational program. Grant to Newington Children’s Hospital. Out-of-state education of perceptually handicapped children. Program for socially and emotionally maladjusted children at Children’s Center; personnel in teachers’ retirement system. Payment for children placed by Commissioner of Human Resources or other agencies. State Board of Education as custodian of special funds from government to center.

Sections 10-93 to 10-94d, inclusive, are repealed.

(June, 1949, S. 930d, 931d; 1957, P.A. 584, S. 1, 2; 1959, P.A. 585; 1961, P.A. 461, S. 1, 3; 1963, P.A. 305; February, 1965, P.A. 295, S. 1; 589, S. 1; 1967, P.A. 627, S. 6; 1969, P.A. 571, S. 1–6; 793, S. 5; P.A. 77-614, S. 302, 521, 610; P.A. 78-218, S. 74, 211; P.A. 81-295, S. 1, 2; P.A. 82-263, S. 1, 2.)



Section 10-94e - Exemption of career education program students from certain labor laws while working therein.

(a) Notwithstanding the provisions of chapters 558, 567 and 568, any student enrolled in a supervised, community based career education program which is approved by the State Board of Education shall not be covered by any state wage, workers’ compensation or unemployment compensation law while working in any government agency or any business or industrial establishment as part of his educational experience, provided such student shall receive no compensation or other benefit for such student’s participation in such program.

(b) For purposes of this section, “career education program” means an alternative school or school without walls program designed to allow students to develop career awareness and orientation through exploration of their career interests. Such exploration includes, but is not limited to, permitting students to gain actual experience by working, without compensation but for school credit, in government agencies or in business or industrial establishments.

(P.A. 74-270, S. 1, 2; P.A. 78-218, S. 75; P.A. 79-376, S. 15.)

History: P.A. 78-218 made technical change; P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation” in Subsec. (a).



Section 10-94f - Definitions.

As used in sections 10-94f to 10-94k, inclusive:

(1) “Surrogate parent” shall mean the person appointed by the Commissioner of Education as a child’s advocate in the educational decision-making process in place of the child’s parents or guardian and such person shall be deemed to be an “other employee” for purposes of section 10-235;

(2) “The educational decision-making process” shall include the identification, evaluation, placement, hearing, mediation and appeal procedures provided for in this chapter and the evaluation and planning procedures provided for in Section 504 of the Rehabilitation Act of 1973, as amended from time to time, which may be available to a child subsequent to the receipt of special education and related services pursuant to this chapter.

(P.A. 76-429, S. 1, 7; P.A. 77-614, S. 302, 610; P.A. 78-280, S. 18, 127; P.A. 81-247, S. 1, 7; P.A. 93-353, S. 11, 52; 93-383, S. 6, 8; P.A. 96-185, S. 10, 16; P.A. 00-48, S. 5, 12.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-280 substituted “the superior court” for “a juvenile court” in Subdiv. (1); P.A. 81-247 redefined “surrogate parent” to make commissioner of education rather than superior court, acting upon commissioner’s recommendation, responsible for appointment and to specify that person appointed deemed “other employee”; P.A. 93-353 deleted Subdiv. (3) which defined “unavailable”, effective July 1, 1993; P.A. 93-383 redefined “surrogate parent” to add child’s advocate in early intervention services decision-making, deleted a definition of “unavailable” and added in its place the definition of “early intervention services decision-making process”, effective July 1, 1993 (Revisor’s note: The word “services” was added editorially by the Revisors in Subdiv. (3) for conformity with Subdiv. (1)); P.A. 96-185 deleted definition of “early intervention services decision-making process”, effective July 1, 1996; P.A. 00-48 amended Subdiv. (2) to add evaluation and planning procedures under Section 504 of the Rehabilitation Act of 1973, effective July 1, 2000.



Section 10-94g - Commissioner of Education to appoint surrogate parent. Procedure for objection to or extension of said appointment.

(a)(1) When in the opinion of the Commissioner of Education or a designee of said commissioner, (A) a child may require special education, or a child who required special education no longer requires such education but requires or may require services under Section 504 of the Rehabilitation Act of 1973, as amended from time to time, and (B) the parent or guardian of such child cannot be identified, the whereabouts of the parent cannot be discovered after reasonable efforts to locate the parent have been made, such child is a ward of the state or such child is an unaccompanied and homeless youth, both as defined in 42 USC 11434a, as amended from time to time, the commissioner or a designee of said commissioner shall appoint a surrogate parent who shall represent such child in the educational decision-making process. (2) A surrogate parent may also be appointed for a child who is under the supervision of the Department of Children and Families and receiving education services from Unified School District #2, provided the parent or guardian: (A) Is notified by certified mail that the child is or may be eligible to receive special education and related services; (B) agrees or fails to object to the appointment of a surrogate parent; (C) receives identical notices as the surrogate parent; and (D) may revoke the appointment of a surrogate parent at any time.

(b) A parent or guardian of a child for whom a surrogate parent has been appointed in accordance with the provisions of this section, or the Commissioner of Children and Families or a designee of the commissioner on behalf of any such child in the custody of the commissioner, or a pupil for whom a surrogate parent has been appointed in accordance with the provisions of said section if such pupil is an emancipated minor or at least eighteen years of age who objects to the appointment or extension of the appointment of a surrogate parent, shall notify the commissioner in writing of such objection or request. The commissioner or his designee shall schedule a conference relating to such objection or request within ten days of the receipt of such notice. Upon failure of the commissioner to schedule such conference or upon the inability of the parties to resolve the issues within thirty days of the receipt of the notice, such parent, guardian, commissioner or a pupil shall be provided a hearing within thirty days following a written request directed to the commissioner in accordance with the provisions of chapter 54, provided that a final decision on such hearing shall be rendered within fifteen days following the close of evidence.

(P.A. 76-429, S. 2, 7; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 76; 78-280, S. 19, 127; 78-303, S. 85, 136; P.A. 81-247, S. 2, 7; P.A. 93-91, S. 1, 2; 93-353, S. 12, 52; 93-383, S. 7, 8; P.A. 96-146, S. 8, 12; 96-185, S. 11, 16; P.A. 00-48, S. 6, 12; P.A. 06-18, S. 8.)

History: P.A. 77-614 and 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 made technical changes in Subsec. (a); P.A. 78-280 substituted superior court for juvenile court and specified that district be the “venue district” provided for in section 51-323; P.A. 81-247 replaced provisions re procedure for appointment of surrogate by superior court with provisions for appeal by parent or guardian objecting to appointment or extension of appointment of surrogate parent; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-353 amended Subsec. (a) to mandate appointment when a parent or guardian cannot be identified or the whereabouts of the parent cannot be discovered after reasonable efforts and deleted language mandating appointment when the parent or guardian “is unknown or unavailable” and added language allowing appointment if a parent or guardian is unavailable and the parent or guardian agrees or fails to object to the appointment after appropriate notice, effective July 1, 1993; P.A. 93-383 amended Subsec. (a) to add provisions concerning services under Secs. 10-91a to 10-91d, inclusive, and to substitute language on appointment when parent or guardian cannot be identified or the whereabouts of the parent cannot be discovered after reasonable efforts for appointment when the parent or guardian is unknown or unavailable, effective July 1, 1993; P.A. 96-146 amended Subsec. (a) to delete provision for the appointment of a surrogate parent if a parent or guardian is unavailable to represent the child or the parent or guardian fails to object to the appointment after appropriate notice has been provided regarding such appointment and to add provision for the appointment of a surrogate parent for a child who is under the supervision of the Department of Children and Families and receiving education services from Unified School District #2 provided certain conditions are met, effective July 1, 1996; P.A. 96-185 deleted language concerning children eligible for services under Secs. 10-91a to 10-91d, inclusive, those sections having been repealed elsewhere in the act, effective July 1, 1996; P.A. 00-48 amended Subsec. (a) by dividing existing provisions into Subdivs. (1) and (2), redesignating existing Subdivs. (1) to (4) as Subparas. (A) to (D) of Subdiv. (2), and by adding provision in Subdiv. (1) for appointment of surrogate parent for children who no longer require special education but require or may require services under Section 504 of the Rehabilitation Act of 1973, effective July 1, 2000; P.A. 06-18 amended Subsec. (a)(1)(B) by adding language re unaccompanied and homeless youths, effective July 1, 2006.



Section 10-94h - Duration of appointment as surrogate parent. Appointment of successor surrogate parent.

Appointment of a surrogate parent shall be effective until the child reaches eighteen years of age, provided the Commissioner of Education, not less than thirty days prior to the child’s eighteenth birthday, may extend such appointment until the child graduates from high school or reaches the age of twenty-one years, whichever occurs first. If the surrogate parent resigns or dies or for any other reason is unable to continue as surrogate parent for the child, the Commissioner of Education shall, if said commissioner deems the appointment of a successor surrogate necessary, appoint a successor surrogate parent.

(P.A. 76-429, S. 3, 7; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 77; 78-280, S. 20, 127; 78-303, S. 85, 136; P.A. 81-247, S. 3, 7.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 made technical change; P.A. 78-280 substituted superior court for juvenile court; P.A. 81-247 deleted provisions re court’s appointment of surrogate parent, extension of appointment or replacement of surrogate parent, transferring power to extend appointments and appoint successor surrogates to commissioner of education.



Section 10-94i - Rights and liabilities of surrogate parents.

The surrogate parent of any child appointed pursuant to section 10-94h shall have the same right of access as the natural parents or guardian to all records concerning the child, including, but not limited to, educational, medical, psychological and welfare records. No surrogate parent appointed pursuant to the provisions of said section 10-94h shall be liable to the child entrusted to such surrogate parent or the parents or guardian of such child for any civil damages which result from acts or omissions of such surrogate parent which constitute ordinary negligence. This immunity shall not apply to acts or omissions constituting gross, wilful or wanton negligence.

(P.A. 76-429, S. 4, 7; P.A. 78-218, S. 78.)

History: P.A. 78-218 made technical change.



Section 10-94j - Regulations re appointment of surrogate parents.

The Commissioner of Education shall promulgate regulations establishing procedures to: (1) Determine whether a child is in need of a surrogate parent; (2) report to the commissioner when a child may require a surrogate parent; (3) appoint, and revoke the appointment of, a surrogate parent; (4) establish qualifications and training procedures necessary for any surrogate parent appointed pursuant to section 10-94g; and (5) monitor the effectiveness of a surrogate parent.

(P.A. 76-429, S. 5, 7; P.A. 77-614, S. 302, 610; P.A. 81-247, S. 4, 7; P.A. 84-256, S. 2, 17; P.A. 00-48, S. 7, 12.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 81-247 expanded commissioner’s regulation power re surrogate parents beyond previous power to establish qualifications and training procedures in keeping with transfer of court powers re surrogates to the commissioner; P.A. 84-256 deleted reference to monitoring of administration of Secs. 10-94f to 10-94k, inclusive, by state advisory council on special education; P.A. 00-48 added Subdiv. (5) re monitoring effectiveness, effective July 1, 2000.



Section 10-94k - Funding of surrogate parent program.

All costs incurred by the state pursuant to sections 10-94f to 10-94k, inclusive, shall be paid from funds available under P. L. 93-380, entitled “An Act to Extend and Amend the Elementary and Secondary Education Act of 1965 and for Other Purposes”, as may from time to time be amended and provided that under no circumstances will any funds of the state be expended to implement the purposes of said sections.

(P.A. 76-429, S. 6, 7.)



Section 10-95 - Technical high school system. Board. Chairperson. Superintendent. Accreditation status. Accountability.

(a) The State Board of Education may establish and maintain a state-wide system of technical high schools to be known as the technical high school system. The technical high school system shall be governed by a board that shall consist of eleven members as follows: (1) Four executives of Connecticut-based employers who shall be nominated by the Connecticut Employment and Training Commission established pursuant to section 31-3h, and appointed by the Governor, (2) five members appointed by the State Board of Education, (3) the Commissioner of Economic and Community Development, and (4) the Labor Commissioner. The Governor shall appoint the chairperson. The chairperson of the technical high school system board shall serve as a nonvoting ex-officio member of the State Board of Education.

(b) The technical high school system board shall offer full-time, part-time and evening programs in vocational, technical and technological education and training. The board may make regulations controlling the admission of students to any such school. The Commissioner of Education, in accordance with policies established by the board, may appoint and remove members of the staffs of such schools and make rules for the management of and expend the funds provided for the support of such schools. The board may enter into cooperative arrangements with local and regional boards of education, private occupational schools, institutions of higher education, job training agencies and employers in order to provide general education, vocational, technical or technological education or work experience.

(c) The board and the Commissioner of Education shall jointly recommend a candidate for superintendent of the technical high school system who shall be appointed as superintendent by the State Board of Education. Such superintendent shall be responsible for the operation and administration of the technical high school system.

(d) If the New England Association of Schools and Colleges places a technical high school on probation or otherwise notifies the superintendent of the technical high school system that a technical high school is at risk of losing its accreditation, the Commissioner of Education, on behalf of the technical high school system board, shall notify the joint standing committee of the General Assembly having cognizance of matters relating to education of such placement or problems relating to accreditation.

(e) The technical high school system board shall establish specific achievement goals for students at the technical high schools at each grade level. The board shall measure the performance of each technical high school and shall identify a set of quantifiable measures to be used. The measures shall include factors such as the performance of students in grade ten or eleven on the mastery examination, under section 10-14n, trade-related assessment tests, dropout rates and graduation rates.

(1949 Rev., S. 1404; September, 1957, P.A. 11, S. 13; 1963, P.A. 203; 1967, P.A. 751, S. 3; P.A. 75-425, S. 27, 57; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 46, 110; P.A. 93-376, S. 6, 13; P.A. 98-252, S. 10, 80; P.A. 01-173, S. 59, 67; P.A. 12-116, S. 69; P.A. 13-207, S. 5.)

History: 1963 act added provisions for state technical institutes; 1967 act deleted provisions regarding state technical institutes, increased period for leasing vocational school facilities from four to five years and substituted “the” for “said”; P.A. 75-425 provided that public works commissioner should handle leases upon request of state board rather than the board itself; P.A. 77-614 substituted commissioner of administrative services for public works commissioner; P.A. 87-496 substituted public works commissioner for administrative services commissioner; P.A. 93-376 changed the description of the schools, transferred authority for the appointment and removal of staff, the management of the schools and the expending of funds for their support from the board to the commissioner “in accordance with policies established by the board”, deleted requirement for the board to include a statement of expenses for the schools in a report to the governor and changed the description of arrangements that the board may enter into for purposes of providing education and work experience, effective July 1, 1993; P.A. 98-252 designated existing provisions as Subsec. (a) and added new Subsec. (b) re accreditation problems, effective July 1, 1998; P.A. 01-173 added Subsec. (c) re student achievement goals and school performance measures, effective July 1, 2001; P.A. 12-116 amended Subsec. (a) by adding provisions re technical high school system, board and chairperson and designating existing language re duties of board as new Subsec. (b), added new Subsec. (c) re superintendent of the technical high school system, redesignated existing Subsecs. (b) and (c) as Subsecs. (d) and (e), amended redesignated Subsec. (e) by replacing reference to the State Board of Education with reference to the technical high school system board, and replaced references to the regional vocational-technical school system with references to the technical high school system and made conforming changes throughout, effective July 1, 2012; P.A. 13-207 amended Subsec. (e) by replacing reference to state-wide tenth grade mastery examination with provision re performance of students in grade ten or eleven on the mastery examination, effective July 1, 2013.



Section 10-95a - Student activity programs at state technical high schools.

The State Board of Education shall establish a student activity program at each of the state technical high schools. Such programs shall consist of athletic and nonathletic activities. State funds may be expended for the purposes of this section.

(P.A. 74-159, S. 1, 2; P.A. 79-409, S. 1, 2; P.A. 93-376, S. 7, 13; P.A. 12-116, S. 87.)

History: P.A. 79-409 added to Subsec. (b) provision allowing use of state funds for purposes of section; P.A. 93-376 deleted Subsec. (b) describing staff for the program and added authority for the expending of state funds, effective July 1, 1993; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-95b to 10-95d - East shore career education center. Vocational Education Extension Fund. Fees for evening vocational education program.

Sections 10-95b to 10-95d, inclusive, are repealed.

(P.A. 74-291, S. 1–5, 7; P.A. 75-378, S. 1–3; P.A. 78-177, S. 1, 2; P.A. 82-135, S. 2, 3; 82-314, S. 51, 63.)



Section 10-95e - Vocational Education Extension Fund. Apprenticeship account.

(a) The State Board of Education shall establish a Vocational Education Extension Fund. Within said Vocational Education Extension Fund, there is established an account to be known as the “vocational education extension account”. The Vocational Education Extension Fund may include other accounts separate and apart from the vocational education extension account. The vocational education extension account shall be used for the operation of preparatory and supplemental programs, including apprenticeship programs in accordance with subsection (b) of this section, and for the purchase of such materials and equipment required for use in the operation of said programs. All proceeds derived from the operation of said programs and revenue collected for rental or use of school facilities shall be credited to and become a part of the resources of said vocational education extension account, except as provided in subsection (b) of this section. All direct expenses incurred in the conduct of said programs shall be charged, and any payments of interest and principal of bonds or any sums transferable to any fund for the payment of interest and principal of bonds and any cost of equipment for such operations may be charged, against said vocational education extension account on order of the State Comptroller. Any balance of receipts above expenditures shall remain in said vocational education extension account to be used for said program and for the acquisition, as provided by section 4b-21, alteration and repairs of real property for educational facilities for such programs, except such sums as may be required to be transferred from time to time to any fund for the redemption of bonds and payment of interest on bonds, provided capital projects costing over one hundred thousand dollars shall require the approval of the General Assembly or, when the General Assembly is not in session, of the Finance Advisory Committee. The technical high school system board shall fix the tuition fees to be charged students for preparatory and supplemental programs including apprenticeship programs. Not less than half of the tuition fee charged for any apprenticeship program shall be paid by the employer.

(b) The State Board of Education shall establish an apprenticeship account within the Vocational Education Extension Fund. All proceeds derived from the operation of apprenticeship programs shall be deposited in the Vocational Education Extension Fund and shall be credited to and become a part of the resources of the apprenticeship account which shall be used for the operation of apprenticeship programs and for the purchase of materials and equipment required for such programs.

(P.A. 80-333, S. 1, 2; P.A. 91-295, S. 6, 7; P.A. 93-376, S. 8, 13; P.A. 94-95, S. 9; P.A. 13-122, S. 10.)

History: P.A. 91-295 designated the section as Subsec. (a), in Subsec. (a) removed a prohibition against charging fees for apprenticeship programs, added language concerning tuition for apprenticeship programs, and added Subsec. (b) concerning the apprenticeship account; P.A. 93-376 deleted language describing the programs that the fund shall be used for the operation of as being “in the state vocational-technical schools”, provided that revenue collected for rental or use of school facilities be credited to and become a part of the resources of the fund and changed the amount of the tuition fee charged which shall be paid by the employer from “half” to “not less than half”, effective July 1, 1993; P.A. 94-95 created a “vocational education extension account” within the Vocational Education Extension Fund; P.A. 13-122 amended Subsec. (a) by replacing “State Board of Education” with “technical high school system board” and deleting proviso re tuition fee not to exceed $100 re fixing tuition fees, effective July 1, 2013.



Section 10-95f - “Technical high schools” substituted for “regional vocational-technical schools” and “vocational schools”.

(a) Whenever the term “regional vocational-technical school” or “regional vocational-technical schools” is used or referred to in the following sections of the general statutes, the term “technical high school” or “technical high schools” shall be substituted in lieu thereof: 4-124ff, 4a-11a, 4d-83, 5-275, 8-265pp, 10-9, 10-19d, 10-19e, 10-21g, 10-66p, 10-67, 10-74d, 10-76q, 10-95a, 10-95j, 10-95n, 10-95o, 10-97, 10-98a, 10-233d, 10-235, 10-264l, 10-283, 10-287d, 10a-55e, 10a-55g, 10a-72d, 17b-610, 31-3c, 31-3h, 31-3k, 31-11p, 32-4i, 32-6j and 32-475.

(b) Whenever the term “vocational-technical school” or “vocational-technical schools” is used or referred to in the following sections of the general statutes, the term “technical high school” or “technical high schools” shall be substituted in lieu thereof: 1-79, 1-84d, 1-91, 4-67g, 4-124z, 4-124hh, 4a-2, 10-15d, 10-19e, 10-21g, 10-69, 10-95a, 10-95l, 10-235, 10-262n, 10-284, 10a-25b, 17b-688i, 31-3ee and 31-51ww.

(c) Whenever the term “vocational school” or “vocational schools” is used or referred to in the following sections of the general statutes, the term “technical high school” or “technical high schools” shall be substituted in lieu thereof: 4-29, 10-13, 10-55, 10-64, 10-97, 10-186, 10a-123, 10a-166, 14-36, 20-90, 31-23, 31-24, 38a-682 and 48-9.

(d) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 12-116, S. 87.)

History: P.A. 12-116 effective July 1, 2012.



Section 10-95h - Legislative committees to meet to consider issues re the technical high school system and the state workforce. Required submissions.

(a) Not later than November thirtieth each year, the joint standing committees of the General Assembly having cognizance of matters relating to education, higher education and employment advancement and labor shall meet with the chairperson of the technical high school system board and the superintendent of the technical high school system, the Labor Commissioner, the Commissioner of Economic and Community Development and such other persons as they deem appropriate to consider the items submitted pursuant to subsection (b) of this section.

(b) On or before November fifteenth, annually:

(1) The Labor Commissioner shall submit the following to the joint standing committees of the General Assembly having cognizance of matters relating to education, higher education and employment advancement and labor: (A) Information identifying general economic trends in the state; (B) occupational information regarding the public and private sectors, such as continuous data on occupational movements; and (C) information identifying emerging regional, state and national workforce needs over the next thirty years.

(2) The superintendent of the technical high school system shall submit the following to the joint standing committees of the General Assembly having cognizance of matters relating to education, higher education and employment advancement and labor: (A) Information ensuring that the curriculum of the technical high school system is incorporating those workforce skills that will be needed for the next thirty years, as identified by the Labor Commissioner in subdivision (1) of this subsection, into the technical high schools; (B) information regarding the employment status of students who graduate from the technical high school system; (C) an assessment of the adequacy of the resources available to the technical high school system as the system develops and refines programs to meet existing and emerging workforce needs; and (D) recommendations to the State Board of Education to carry out the provisions of subparagraphs (A) to (C), inclusive, of this subdivision.

(3) The Commissioner of Economic and Community Development shall submit the following to the joint standing committees of the General Assembly having cognizance of matters relating to education, higher education and employment advancement and labor: (A) Information regarding the relationship between the Department of Economic and Community Development and the technical high school system, (B) information regarding coordinated efforts of the department and the technical high school system to collaborate with the business community, (C) information on workforce training needs identified by the department through its contact with businesses, (D) recommendations regarding how the department and the technical high school system can coordinate or improve efforts to address the workforce training needs identified in subparagraph (C) of this subdivision, (E) information regarding the efforts of the department to utilize the technical high school system in business assistance and economic development programs offered by the department, and (F) any additional information the commissioner deems relevant.

(P.A. 88-330, S. 1, 5; P.A. 97-136, S. 1; P.A. 07-40, S. 1; P.A. 08-153, S. 5; P.A. 10-76, S. 3; P.A. 11-48, S. 89; Oct. Sp. Sess. P.A. 11-1, S. 34; P.A. 12-116, S. 71.)

History: P.A. 97-136 added recommendations on role of school craft committees and alternative technical training models to the duties of the committee; P.A. 07-40 added semiannual meeting requirement, replaced recommendations to be made by committee in former Subdivs. (1) to (4) with duties of committee in new Subdivs. (1) to (5), increased membership of committee to 19 and replaced former appointment process with new process in Subparas. (A) to (M), effective July 1, 2007; P.A. 08-153 amended Subparas. (A) and (B) to reduce number of full-time employees at qualifying firms to 500 or more and, in Subpara. (B), to specify that one appointee be a teacher in the regional vocational-technical school system, amended Subparas. (C), (D) and (E) to reduce number of full-time employees at qualifying firms to more than 50 but fewer than 500 and amended Subparas. (F) and (G) to reduce number of full-time employees at qualifying firms to 50 or fewer, effective July 1, 2008; P.A. 10-76 replaced former provisions re state-wide advisory committee with Subsec. (a) re meeting of legislative committees with superintendent of regional vocational-technical school system, director of Office of Workforce Competitiveness and Labor Commissioner to consider information and issues re state workforce and regional vocational-technical school system and Subsec. (b) re submission of information, assessment and recommendations, effective July 1, 2010; P.A. 11-48 removed references to director of the Office of Workforce Competitiveness, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a) by adding Commissioner of Economic and Community Development to list of persons with whom legislative committees shall meet and amended Subsec. (b) by adding Subdiv. (3) re submission of information and recommendations by Commissioner of Economic and Community Development, effective October 27, 2011; P.A. 12-116 added “chairperson of the technical high school system board and the” in Subsec. (a) and replaced references to regional vocational-technical high school system with references to technical high school system throughout, effective July 1, 2012.



Section 10-95i - Long-range plan of priorities and goals for the technical high school system. Trade programs. Capital equipment plan.

(a) Not later than January 1, 1990, and every five years thereafter, the State Board of Education shall adopt a long-range plan of priorities and goals for the technical high school system. The plan shall address coordination with other providers of vocational, technical or technological education or training and shall include (1) an analysis of the activities described in subsections (b) and (c) of this section and how such activities relate to the long-range plan of priorities and goals, and (2) a summary of activities related to capital improvements and equipment pursuant to subsection (d) of this section. Upon adoption of the plan, the state board shall file the plan with the joint standing committees of the General Assembly having cognizance of matters relating to education, finance, revenue and bonding and appropriations and the budgets of state agencies. The state board shall use the plan in preparing its five-year comprehensive plan pursuant to subsection (c) of section 10-4.

(b) During the five-year period beginning January 1, 1990, and during each five-year period thereafter, the State Board of Education shall evaluate each existing technical high school trade program in accordance with a schedule which the state board shall establish. A trade program may be reauthorized for a period of not more than five years following each evaluation on the basis of: The projected employment demand for students enrolled in the trade program, including consideration of the employment of graduates of the program during the preceding five years; anticipated technological changes; the availability of qualified instructors; the existence of similar programs at other educational institutions; and student interest in the trade program. As part of the evaluation, the state board shall consider geographic differences that may make a trade program feasible at one school and not another and whether certain combinations of program offerings shall be required. Prior to any final decision on the reauthorization of a trade program, the state board shall consult with the craft committees for the trade program being evaluated.

(c) The state board shall consider the addition of new trade programs. Decisions by the state board to add such programs shall at a minimum be based on the projected employment demand for graduates of the program, the cost of establishing the program, the availability of qualified instructors, the existence of similar programs at other educational institutions and the interest of students in the trade. The state board shall authorize new trade programs for a maximum of five years. The state board shall provide a process for the public, including, but not limited to, employers, parents, students or teachers, to request consideration of the establishment of a new trade program.

(d) The State Board of Education shall maintain a rolling five-year capital improvement and capital equipment plan that identifies: (1) Alterations, renovations and repairs that each technical high school is expected to need, including, but not limited to, grounds and athletic fields, heating and ventilation systems, wiring, roofs, and windows, and the cost of such projects, (2) recommendations for energy efficiency improvements to each school and the cost of such improvements, and (3) the specific equipment each technical high school is expected to need, based on the useful life of existing equipment and projections of changing technology and the estimated cost of the equipment. The State Board of Education shall submit such plan, annually, to the joint standing committees of the General Assembly having cognizance of matters relating to education, finance, revenue and bonding and appropriations and the budgets of state agencies.

(P.A. 88-330, S. 2, 5; P.A. 93-376, S. 9, 13; P.A. 00-204, S. 1, 2, 13; P.A. 03-76, S. 34; P.A. 12-116, S. 78.)

History: P.A. 93-376 amended Subsec. (a) to include coordination with other providers of “technological” education, amended Subsec. (b) to delete a requirement to hold a public hearing on the reauthorization of a trade program and a requirement that the plan be updated and submitted annually to the general assembly and made technical changes, effective July 1, 1993; P.A. 00-204 amended Subsec. (a) to add Subdiv. indicators, to include in Subdiv. (1) a summary of activities related to capital improvements, to add Subdiv. (2) re equipment and to make a technical change, and amended Subsec. (d) to make existing provision Subdiv. (3), to add Subdivs. (1) re alterations, renovations and repairs and (2) re recommendations for energy efficiency improvements, and to add the requirement that report be submitted to the committees of the General Assembly, effective July 1, 2000; P.A. 03-76 made technical changes in Subsec. (a), effective June 3, 2003; P.A. 12-116 replaced references to regional vocational-technical school system and schools with references to technical high school system and schools, effective July 1, 2012.



Section 10-95j - Information on admissions, faculty and efforts to strengthen public awareness of the technical high schools and the role of school craft committees.

The State Board of Education shall include in the report required pursuant to section 10-95k, a summary of the following:

(1) Admissions policies for technical high schools;

(2) Recruitment and retention of faculty;

(3) Efforts to strengthen consideration of the needs of and to develop greater public awareness of the technical high schools; and

(4) Efforts to strengthen the role of school craft committees and increase employer participation.

(P.A. 88-330, S. 3, 5; P.A. 93-376, S. 10, 13; P.A. 97-136, S. 2; P.A. 12-116, S. 87.)

History: P.A. 93-376 provided for the information to be included in the report required pursuant to Sec. 10-95k instead of in the plan submitted pursuant to Sec. 10-95i and reduced the information required, effective July 1, 1993; P.A. 97-136 added Subdiv. (4) re a summary of the role of school craft committees and employer participation; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-95k - Biennial report to the General Assembly.

(a) Not later than January 1, 1995, and biennially thereafter, the State Board of Education shall prepare a summary report concerning the technical high school system and shall submit the report to the joint standing committee of the General Assembly having cognizance of matters relating to education. The report shall include demographic information for the preceding two school years on applicants for admission, students enrolled and graduates, and a summary of the capital and operating expenditures. Such information shall be provided for the technical high school system and for each technical high school and satellite facility. Enrollment information shall be reported by race and sex and by specific trade programs. Applicant information shall include the number of applicants, the number accepted and the number enrolled reported by race and sex. Enrollment capacity for each school and projected enrollment capacity for the subsequent school year shall be developed on the basis of a standardized format and shall be reported for each school and satellite facility. The report shall also include assessment of student outcomes including, but not limited to, mastery examination results pursuant to section 10-14n, retention and completion rates, and postsecondary education or employment based on graduate follow-up and, for purposes of employment placement, state unemployment insurance wage records.

(b) Reports prepared and submitted pursuant to subsection (a) of this section on and after January 1, 1995, shall identify each technical high school for which enrollment on the preceding October first was less than seventy per cent of the enrollment capacity identified in the report pursuant to this section for the prior year. For each such school the report shall include an analysis of: (1) The reasons for such enrollment, including, but not limited to, the interest in the specific trade programs offered, the resources needed to serve special education students, demographic changes and the existence of alternative vocational, technical and technological educational training programs in the region in which the school is located; (2) the likelihood that enrollment will increase or decrease in the future; (3) any alternative uses for unused space in the facility; and (4) a recommendation on the steps to be taken to improve enrollment or a timetable for closing the school. In preparing the analysis, the State Board of Education shall provide an opportunity for public comment.

(P.A. 88-330, S. 4, 5; P.A. 93-376, S. 11, 13; P.A. 12-116, S. 79.)

History: P.A. 93-376 changed the applicable date in Subsec. (a) from January 1, 1989, to January 1, 1995, and in Subsec. (b) from January 1, 1990, to January 1, 1995, made the report biennial instead of annual, increased the amount of information to be included in the report, deleted provision limiting public comment to residents of the communities served by the school and made technical changes, effective July 1, 1993; P.A. 12-116 replaced references to regional vocational-technical school system and schools with references to technical high school system and schools, effective July 1, 2012.



Section 10-95l - Training programs for certified employees.

The Department of Education shall provide in-service training programs, in accordance with subsection (a) of section 10-220a, for the teachers, administrators and pupil personnel employed in the technical high schools who hold the initial educator, provisional educator or professional educator certificate. In addition, the department shall provide programs to enhance the knowledge and skill level of such teachers in their vocational or technical field.

(P.A. 00-204, S. 3, 13; P.A. 12-116, S. 87.)

History: P.A. 00-204 effective July 1, 2000; pursuant to P.A. 12-116, “vocational-technical high schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10-95m - Study of relationship between admissions scores and performance.

(a) The Department of Education shall conduct a study of the relationship between admissions scores and performance within the technical high school system using the classes graduating in 2003, 2004 and 2005.

(b) The department shall report periodically, in accordance with this subsection and section 11-4a, on the study to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(1) On or before January 1, 2002, the department shall describe (A) the number and distribution of students by class in each of the technical high schools, (B) the format and contents of the initial data base developed to carry out the study, (C) the measures, such as the scores of students in grade ten or eleven on the mastery examination, under section 10-14n, grade point average, class rank, dropout rates, or trade specific assessment tests, selected to assess the ability of the individual components of the admissions score to predict success in the technical high school, and (D) any other factors the department deems relevant to conducting the study or understanding the results of the study;

(2) On or before January 1, 2003, the department shall present preliminary results of the study based on data analysis through the first quarter of the school year commencing in 2002, including the relevance of the individual components of the admissions score to the assessment measures, and shall provide statistics on the number of students from each class for the classes graduating in 2003, 2004 and 2005 who have withdrawn from a technical high school;

(3) On or before January 1, 2004, the department shall (A) present final results for the class of 2003, including graduation rates and the results of the postgraduation survey, (B) using such results, predict the probability of a technical high school student’s being successful based on the components of the student’s admissions score, and (C) evaluate the results and discuss whether it feels any changes are needed in the admissions policies;

(4) On or before January 1, 2005, the department shall present the final results for the class of 2004, and explain any differences between said class and the class of 2003; and

(5) On or before January 1, 2006, the department shall submit its final report, including (A) final results for the class of 2005, (B) using such results, predict the probability of a technical high school student being successful based on the elements of the student’s admissions score, and (C) describe any changes it intends to make in the system’s admissions policies.

(P.A. 01-173, S. 58, 67; P.A. 03-76, S. 42; P.A. 12-116, S. 80; P.A. 13-207, S. 6.)

History: P.A. 01-173 effective July 1, 2001 (Revisor’s note: In Subsec. (b)(3), “post graduation” was changed to “postgraduation” and “vocation-technical” was changed to “vocational-technical” editorially by the Revisors for consistency with customary statutory usage); P.A. 03-76 made a technical change in Subsec. (b)(3)(B), effective June 3, 2003; P.A. 12-116 replaced references to regional vocational-technical school system and schools with references to technical high school system and schools, effective July 1, 2012; P.A. 13-207 amended Subsec. (b)(1)(C) by replacing reference to state-wide tenth grade mastery examination with provision re scores of students in grade ten or eleven on the mastery examination, effective July 1, 2013.



Section 10-95n - Military recruiting on campus.

Each technical high school shall provide access to directory information and on-campus recruiting opportunities to representatives of the armed forces of the United States of America and state armed services to the extent necessary under federal law to prevent the loss of federal funds to such school or to the state of Connecticut. The disclosure of information pursuant to this section shall otherwise be subject to the provisions of the Freedom of Information Act, as defined in section 1-200.

(May 9 Sp. Sess. P.A. 02-7, S. 4; P.A. 12-116, S. 87.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.



Section 10-95o - Closure or suspension of operations of a technical high school. Development of plan by State Board of Education. Transportation of students during closure or suspension of operations.

(a)(1) The State Board of Education shall not close or suspend operations of any technical high school for more than six months unless the board (A) holds a public hearing at the school that may be closed or whose operations may be suspended, (B) develops and makes available a comprehensive plan for such school in accordance with the provisions of subsection (b) of this section, and (C) affirmatively votes to close or suspend operations at a meeting duly called. Such public hearing shall be held after normal school hours and at least thirty days prior to any vote of the board pursuant to subparagraph (C) of this subdivision.

(2) The board shall not extend the closure or suspension of operations of a technical high school beyond the period set forth in the comprehensive plan described in subsection (b) of this section unless the board (A) holds another public hearing at a location in the town in which the school is located, after normal school hours and at least thirty days prior to any vote of the board pursuant to subparagraph (C) of this subdivision, (B) develops and makes available a new comprehensive plan for such school in accordance with the provisions of subsection (b) of this section, and (C) affirmatively votes to extend such closure or suspension of school operations at a meeting duly called.

(b) The State Board of Education shall develop a comprehensive plan regarding the closure or suspension of operations of any technical high school prior to the public hearing described in subsection (a) of this section. Such comprehensive plan shall include, but not be limited to, (1) an explanation of the reasons for the school closure or suspension of operations, including a cost-benefit analysis of such school closing or suspension of operations, (2) the length of the school closure or suspension of operations, (3) the financial plan for the school during the closure or suspension of operations, including, but not limited to, the costs of such school closure or suspension of operations, (4) a description of the transitional phase to school closure or suspension of operations and a description of the transitional phase to reopening the school, (5) an explanation of what will happen to students currently enrolled at such school during the school closure or suspension of operations, including, but not limited to, available technical high schools for such students to attend and transportation for such students to such schools, (6) an explanation of what will happen to school personnel during the school closure or suspension of operations, including, but not limited to, employment at other schools, and (7) an explanation of how the school building and property will be used during the school closure or suspension of operations. The State Board of Education shall provide for the mailing of such comprehensive plan to parents and guardians of students enrolled at the school and to school personnel employed at such school, and make such comprehensive plan available on the school’s web site at least fourteen days prior to the public hearing described in subsection (a) of this section.

(c) The State Board of Education shall be responsible for transporting any student enrolled in a technical high school that is closed or whose operations are suspended pursuant to this section to another technical high school during such period of closure or suspension of operations, and the board shall be responsible for the costs associated with such transportation.

(P.A. 10-76, S. 1; June Sp. Sess. P.A. 10-1, S. 69; P.A. 11-28, S. 7; P.A. 12-116, S. 87.)

History: P.A. 10-76 effective July 1, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (a) to provide in Subdiv. (2) that board shall not extend closure or suspension of operations unless board acts under Subparas. (A), (B) and (C) and to make technical and conforming changes, effective July 1, 2010; P.A. 11-28 made a technical change in Subsec. (b), effective June 3, 2011; pursuant to P.A. 12-116, “regional vocational-technical schools” and “regional vocational-technical school” were changed editorially by the Revisors to “technical high schools” and “technical high school”, respectively, effective July 1, 2012.



Section 10-96 to 10-96b - Standards of approval and grants-in-aid for vocational schools and industrial arts programs; evaluation of vocational and occupational programs. Master plan for vocational and career education. Priority listing of vocational-technical school capital projects.

Sections 10-96 to 10-96b, inclusive, are repealed.

(1949 Rev., S. 1405; 1963, P.A. 360; 1971, P.A. 383; P.A. 73-327; P.A. 75-422, S. 1, 2; P.A. 77-302; 77-573, S. 24, 30; 77-614, S. 284, 610; P.A. 78-180, S. 1, 2; 78-218, S. 79; P.A. 82-218, S. 37, 46; 82-314, S. 52, 53, 63; 82-331, S. 1, 2; P.A. 83-39, S. 1, 2; P.A. 84-241, S. 4, 5; P.A. 92-170, S. 25, 26.)



Section 10-96c - Indemnification of persons making gifts to department or technical high school system.

The Commissioner of Education may indemnify and hold harmless any person, as defined in section 1-79, who makes a gift of tangible property or properties with a fair market value in excess of one thousand dollars to the Department of Education or the technical high school system for instructional purposes. Any indemnification under this section shall be solely for any damages caused as a result of the use of such tangible property, provided there shall be no indemnification for any liability resulting from (1) intentional or wilful misconduct by the person providing such tangible property to the department or the technical high school system, or (2) hidden defects in such tangible property that are known to and not disclosed by the person providing such tangible property to the department or the technical high school system at the time the gift is made.

(P.A. 11-114, S. 1; P.A. 12-116, S. 81.)

History: P.A. 11-144 effective July 8, 2011; P.A. 12-116 replaced references to regional vocational-technical school system with references to technical high school system, effective July 1, 2012.



Section 10-97 - Transportation to technical high schools.

(a) The board of education of any town or, where the boards of education of constituent towns have so agreed, any regional school district shall provide the reasonable and necessary transportation, except as provided in section 10-233c, for any student under twenty-one years of age who is not a graduate of a high school or technical high school and who resides with a parent or guardian in such town or regional school district or who belongs to such town, and who attends a state or state-approved technical high school within such local or regional school district as a regular all-day student or as a high school cooperative student, and for any such student who attends any such school in a town other than the town of his residence. When the cost of such transportation out-of-town would exceed the sum of two hundred dollars per year, said board of education may elect to maintain such student in the town where he or she attends such technical high school and for the cost of such maintenance the local or regional school district shall be reimbursed in the same manner and to the same extent as in the case of payment for transportation. Each such board’s reimbursement percentage pursuant to section 10-266m for expenditures in excess of eight hundred dollars per pupil incurred in the fiscal year beginning July 1, 1987, and in each fiscal year thereafter, shall be increased by an additional twenty percentage points.

(b) Any local or regional board of education which does not furnish agricultural science and technology education approved by the State Board of Education shall designate a school or schools having such a course approved by the State Board of Education as the school which any person may attend who has completed an elementary school course through the eighth grade. The board of education shall pay the tuition and reasonable and necessary cost of transportation of any person under twenty-one years of age who is not a graduate of a high school or technical high school and who attends the designated school, provided transportation services may be suspended in accordance with the provisions of section 10-233c. Each such board’s reimbursement percentage pursuant to section 10-266m for expenditures in excess of eight hundred dollars per pupil incurred in the fiscal year beginning July 1, 1987, and in each fiscal year thereafter, shall be increased by an additional twenty percentage points.

(c) Any local or regional board of education which transports students to a state or state-approved technical high school, or school furnishing agricultural science and technology education shall be reimbursed for a portion of such pupil transportation annually in accordance with the provisions of section 10-266m, and the provisions of subsections (a) and (b) of this section relating to reimbursement percentages, provided the reimbursement for transportation costs to a school furnishing vocational agricultural training shall not exceed an amount equal to such reimbursement of the costs of transporting such pupils to the school furnishing a full program of vocational agricultural training nearest to the sending school district at the time of the pupil’s initial enrollment in the program. Application for such reimbursement shall be made by the board of education to the State Board of Education at such time and in such manner as said state board prescribes. The provisions of this section shall apply to a veteran who served in time of war, as defined by section 27-103, without regard to age or whether or not such veteran resides with a parent or guardian provided such veteran is attending a state or state-approved vocational secondary school.

(d) The parents or guardian of any student or any veteran over twenty-one who is denied the reasonable and necessary transportation required in this section may appeal such lack of transportation in the same manner as is provided in sections 10-186 and 10-187.

(e) For purposes of this section, a local or regional board of education shall not be required to expend for transporting a student to a technical high school or an agricultural science and technology education center an amount greater than six thousand dollars, except that a board of education shall continue to pay the reasonable and necessary costs of transporting a student who is enrolled in such a school or center on July 1, 1996, until such student completes the program at such school or center.

(1949 Rev., S. 1406; 1951, 1953, S. 933d; 1957, P.A. 163, S. 20; 1959, P.A. 178, S. 1; 1961, P.A. 392; 1963, P.A. 445; 1967, P.A. 190, S. 1; 1969, P.A. 603, S. 1; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 80; 78-272, S. 1, 6; P.A. 79-128, S. 27, 36; P.A. 80-404, S. 2, 4; P.A. 82-133, S. 1, 2; P.A. 83-32, S. 1, 2; 83-119, S. 3, 8; P.A. 86-71, S. 1, 11; P.A. 88-136, S. 6, 7, 37; P.A. 96-161, S. 4, 13; June Sp. Sess. P.A. 07-5, S. 46; P.A. 08-152, S. 6; 08-170, S. 24; P.A. 12-116, S. 87; June 12 Sp. Sess. P.A. 12-2, S. 100.)

History: 1959 act added provisions concerning vocational agricultural training and added provision granting right of appeal upon denial of transportation; 1961 act added references to technical institutes and substituted the superintendent of schools for the secretary of the local board of education as the certifying agent; 1963 act included regional school districts, raised the maximum annual expenditure per pupil from $300 to $400 and the maximum state aid per pupil for transportation from $150 to $200; 1967 act deleted requirement that comptroller draw fund for reimbursement in July, deleted specific requirement that payment be made from funds available for high school transportation and deleted listing of specific information to be certified to state board, replacing these specific statements with general provision that boards shall apply for reimbursement at such time and in such manner as state board prescribes and changed amount of reimbursement to an average of $200 per pupil; 1969 act substituted “technical college” for “technical institute” and clearly distinguished between transportation costs for students to schools within town and out of town by adding provision limiting reimbursement for transportation within town to 50% of cost not exceeding $20 per pupil annually and making technical changes; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 divided section into subsecs. and made technical changes for clarity, i.e. specifying secondary school rather than schools “other than a technical college”, etc.; P.A. 78-272 changed average dollar amount of reimbursement for in-town transportation from $20 to $30 per pupil; P.A. 79-128 replaced former provisions for reimbursement in Subsec. (c) with statement that reimbursement be in accordance with Secs. 10-266m and 10-266n except as provided; P.A. 80-404 clarified provision in Subsec. (c) placing limits on reimbursement; P.A. 82-133 clarified that school district responsibility for transporting students to vocational schools does not extend to students who have already graduated from high school or vocational school; P.A. 83-32 amended Subsec. (a) to limit transportation expenditures for any one pupil to $800 per school year; P.A. 83-119 authorized board of education to suspend transportation services; P.A. 86-71 in Subsecs. (a) and (b) limited the provision that a board of education not be required to expend more than $800 prior to the fiscal year beginning July 1, 1987, and added that thereafter there would be an increase in the reimbursement percentage and in Subsec. (c) added references to Subsecs. (a) and (b) and deleted the reference to Sec. 10-266n which was repealed; P.A. 88-136 in Subsec. (a) deleted an obsolete provision applicable to the school years prior to the fiscal year beginning July 1, 1987, and deleted in Subsec. (b) a provision applicable to the school years prior to the fiscal year beginning July 1, 1987; P.A. 96-161 added Subsec. (e) re cap on required expenditures, effective July 1, 1996; June Sp. Sess. P.A. 07-5 amended Subsec. (e) to change cap from amount of foundation to $6,000, effective October 6, 2007; P.A. 08-152 and 08-170 amended Subsecs. (b) and (c) to change “vocational agricultural training” to “agricultural science and technology education” and amended Subsec. (e) to change “vocational-agriculture” to “agricultural science and technology education”, effective July 1, 2008; pursuant to P.A. 12-116, “vocational school” and “regional vocational-technical school” were changed editorially by the Revisors to “technical high school”, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 replaced reference to vocational secondary school with reference to technical high school in Subsec. (a) (Revisor’s Note: In Subsec. (c), a reference to “vocational secondary school” was changed editorially by the Revisors to “technical high school” to conform with changes made by P.A. 12-116, S. 87, and June 12 Sp. Sess. P.A. 12-2, S. 100).



Section 10-97a - Inspection of school buses in operation in technical high school system.

On or before July 15, 2010, and annually thereafter, the State Board of Education shall arrange for the inspection, in accordance with the provisions of section 14-282a, of those school buses, as defined in section 14-275, in operation in the technical high school system.

(P.A. 10-76, S. 5; P.A. 12-116, S. 82.)

History: P.A. 10-76 effective May 18, 2010; P.A. 12-116 replaced “regional vocational-technical school system” with “technical high school system”, effective July 1, 2012.



Section 10-97b - Replacement of school buses in service in technical high school system. Report.

(a) On and after July 1, 2010, the State Board of Education shall replace any school bus that (1) is twelve years or older and is in service at any technical high school, or (2) has been subject to an out-of-service order, as defined in section 14-1, for two consecutive years for the same reason.

(b) On or before July 1, 2011, and annually thereafter, the superintendent of the technical high school system shall submit, in accordance with the provisions of section 11-4a, to the Secretary of the Office of Policy and Management and to the joint standing committees of the General Assembly having cognizance of matters relating to education and finance, revenue and bonding a report on the replacement of school buses in service in the technical high school system, pursuant to subsection (a) of this section. Such report shall include the number of school buses replaced in the previous school year and a projection of the number of school buses anticipated to be replaced in the upcoming school year.

(P.A. 10-76, S. 6; P.A. 12-116, S. 72.)

History: P.A. 10-76 effective July 1, 2010; P.A. 12-116 replaced references to regional vocational-technical school system and schools with references to technical high school system and schools, effective July 1, 2012.



Section 10-98 - Vocational agricultural training.

Section 10-98 is repealed.

(1949 Rev., S. 1407; 1959, P.A. 178, S. 2.)



Section 10-98a - Workforce needs.

The director of each technical high school shall meet with members of the business community within the geographic area served by the technical high school to develop a plan to assess workforce needs and implement curriculum modifications to address those needs.

(P.A. 01-173, S. 60, 67; P.A. 03-76, S. 43; P.A. 12-116, S. 87.)

History: P.A. 01-173 effective July 1, 2001; P.A. 03-76 made a technical change, effective June 3, 2003; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.



Section 10-99 - Industrial account.

The State Board of Education shall use the industrial account within the Vocational Education Extension Fund, established in connection with its administration of vocational, technical and technological education and training, as a revolving account in securing personal services, contractual services and materials and supplies, with such equipment as may be chargeable to the cost of a specific production contract or equipment of a nature which may be properly chargeable to the account in general, provided the account shall not incur a deficit in securing equipment which may be properly chargeable to the account in general, in the establishment and continuance of such productive work as such schools perform in connection with the board’s educational program for such schools. Claims against the state on behalf of said board shall be paid by order of the Comptroller drawn against said account. The proceeds of all sales resulting from the productive work of the schools shall be paid into the State Treasury and credited to said account. Within ten months after the close of each fiscal period any balance, as of the close of such fiscal period, in excess of five hundred thousand dollars, as shown by the inventory of manufactured articles, material on hand or in process of being manufactured, bills receivable and cash balance, after deduction of obligations, in the industrial account shall revert to the General Fund.

(1949 Rev., S. 1408; 1951, S. 934d; 1963, P.A. 116; P.A. 77-522; P.A. 80-324, S. 1, 2; P.A. 83-501, S. 10, 12; P.A. 93-376, S. 12, 13; P.A. 94-95, S. 10; P.A. 01-173, S. 13, 67; P.A. 10-32, S. 27.)

History: 1963 act increased maximum balances which may be maintained; P.A. 77-522 allowed use of fund for equipment “properly chargeable to fund in general” provided such use does not cause a deficit; P.A. 80-324 increased from $175,000 to $250,000 the cutoff point after which surplus in fund reverts to general fund; P.A. 83-501 increased from $250,000 to $350,000 the amount which may remain in the fund; P.A. 93-376 included in the reference to the administration by the board “technical and technological education and training” and made a technical change, effective July 1, 1993; P.A. 94-95 changed name of fund from “industrial fund” to “industrial account” and transferred the account to the Vocational Education Extension Fund; P.A. 01-173 increased the amount of the account balance the excess of which reverts to the General Fund from $350,000 to $500,000, effective July 1, 2001; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 10-99a to 10-99d - Development of career and vocational education plans; review by state board. Grants. Annual reports. Administrative costs.

Sections 10-99a to 10-99d, inclusive, are repealed.

(P.A. 78-220, S. 1–5; P.A. 82-124, S. 1, 2.)



Section 10-99f - Budget for technical high school system.

For the fiscal year ending June 30, 2011, and each fiscal year thereafter, the budget for the technical high school system shall be a separate budgeted agency from the Department of Education.

(P.A. 10-76, S. 7; P.A. 12-116, S. 83.)

History: P.A. 10-76 effective July 1, 2010; P.A. 12-116 replaced “regional vocational-technical school system” with “technical high school system”, effective July 1, 2012.



Section 10-99g - Budget development and approval process for technical high school system.

(a)(1) Each technical high school shall prepare a proposed operating budget for the next succeeding school year beginning July first and submit such proposed operating budget to the superintendent of the technical high school system. The superintendent shall collect, review and use the proposed operating budget for each technical high school to guide the preparation of a proposed operating budget for the technical high school system.

(2) The superintendent of the technical high school system shall submit a proposed operating budget for the technical high school system to the technical high school system board. The board shall review, amend and approve such proposed operating budget and submit the approved budget to the State Board of Education and the Secretary of the Office of Policy and Management in accordance with the provisions of section 4-77. The superintendent shall submit a copy of the proposed operating budgets for each technical high school, the proposed operating budget for the technical high school system and the approved operating budget for the technical high school system to the Office of Policy and Management and the joint standing committees of the General Assembly having cognizance of matters relating to education and appropriations and the budgets of state agencies, in accordance with the provisions of section 11-4a.

(b) The superintendent of the technical high school system shall semiannually submit the operating budget and expenses for each individual technical high school, in accordance with section 11-4a, to the Secretary of the Office of Policy and Management, the director of the legislative Office of Fiscal Analysis and to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(c) The superintendent of the technical high school system shall make available and update on the technical high school system web site and the web site of each technical high school the operating budget for the current school year of each individual technical high school.

(P.A. 10-76, S. 8; P.A. 12-116, S. 70; June 12 Sp. Sess. P.A. 12-2, S. 28.)

History: P.A. 10-76 effective July 1, 2010; P.A. 12-116 added new Subsec. (a) re proposed operating budgets for technical high schools and proposed budget for technical high school system, redesignated existing Subsecs. (a) and (b) as Subsecs. (b) and (c), replaced “biannually” with “semiannually” re submissions in redesignated Subsec. (b) and replaced references to regional vocational-technical school system with references to technical high school system, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a)(2) by adding “amend and approve” re proposed operating budget, deleting provision re interim budget and adding provision re submission of approved budget to State Board of Education and Secretary of the Office of Policy and Management, effective July 1, 2012.



Section 10-111 and 10-112 - Practice schools. Scholarships.

Sections 10-111 and 10-112 are repealed.

(1949 Rev., S. 1415; 1959, P.A. 411, S. 8, 9; 1963, P.A. 441; February, 1965, P.A. 330, S. 33, 34; 1972, S.A. 53, S. 23.)



Section 10-116b to 10-116k - State Scholarship Commission. Eligibility for financial assistance; award and amount; limitations for postgraduate study. Duties of Commission for Higher Education. Scholarships for graduate training of teachers in specific fields. Grants for precollege or undergraduate study to persons with restricted educational achievement and to institutions providing such persons with special services. Work-study programs. Scholarships for Vietnam era veterans. State Student Financial Assistance Commission.

Sections 10-116b to 10-116k, inclusive, are repealed.

(1963, P.A. 581, S. 1–6; February, 1965, P.A. 330, S. 41, 42; 1967, P.A. 475, S. 1–3; 578, S. 1, 2; 793, S. 1–3; 1969, P.A. 239, S. 1, 2; 276; 303; 1971, P.A. 545; 1972, P.A. 200, S. 1–6; 294, S. 44–46; P.A. 73-407; P.A. 75-574, S. 2; P.A. 77-530, S. 1, 10, 11; 77-573, S. 24, 30; P.A. 81-157, S. 13, 14.)






Chapter 165 - (The University of Connecticut) Advisory Council for Professional Standards

Section 10-119b - (Formerly Sec. 10-119a). Waiver of fees for persons over sixty-two.

Section 10-119b is repealed.

(February, 1965, P.A. 372, S. 1; June, 1971, P.A. 5, S. 127.)



Section 10-121 and 10-122 - Gifts to university. Appointment and compensation of professional staff.

Sections 10-121 and 10-122 are repealed.

(1949 Rev., S. 3276, 3277; September, 1957, P.A. 11, S. 13; February, 1965, P.A. 102; 1967, P.A. 657, S. 75; 1969, P.A. 530, S. 11; 1971, P.A. 502, S. 3; P.A. 77-614, S. 67, 610; P.A. 82-218, S. 45, 46.)



Section 10-131a - Contracts with industrial firms for research and development programs.

Section 10-131a is repealed.

(February, 1965, P.A. 322; P.A. 75-236.)



Section 10-141j - Annual report of the Connecticut Health Center.

Section 10-141j is repealed.

(P.A. 75-336; P.A. 79-55.)



Section 10-144d - Advisory Council for Teacher Professional Standards.

(a) For purposes of this section “teacher” means a certified professional employee who is employed by a local or regional board of education (1) in a position requiring a teaching or other certificate issued by the State Board of Education but who is not in a position requiring an intermediate administrator or supervisor certificate, or the equivalent thereof, and (2) whose administrative or supervisory duties, if any, equal less than fifty per cent of the assigned time of such employee.

(b) There is established the Connecticut Advisory Council for Teacher Professional Standards. The council shall be composed of seventeen members appointed as follows: The Governor shall appoint one public member who shall represent business and industry; the State Board of Education shall appoint two members, one of whom shall be a member of the faculty or administration of a State Board of Education approved teacher preparation program and one of whom shall be a public member who shall represent business and industry; the president pro tempore of the Senate shall appoint one member who shall represent business and industry; the speaker of the House of Representatives shall appoint one member who shall be a parent of a child attending a public elementary or secondary school; the majority leader of the Senate shall appoint one member who shall be a member of a local or regional board of education; the majority leader of the House of Representatives shall appoint one member who shall be a school superintendent; the minority leader of the Senate shall appoint two members, one of whom shall be a public member and one of whom shall be a parent of a child attending a public elementary or secondary school; the minority leader of the House of Representatives shall appoint two members, one of whom shall be a public member and one of whom shall be a school administrator; the Connecticut Education Association shall appoint four members who shall be classroom teachers at the time of their appointment and during the term of their membership on the council, two of whom shall be elementary school teachers; and the Connecticut Federation of Educational and Professional Employees shall appoint two members who shall be classroom teachers at the time of their appointment and during the term of their membership on the council, one of whom shall be an elementary school teacher. All appointments shall be made and the names of the persons appointed shall be submitted to the Commissioner of Education not later than October 1, 1990.

(c) The initial terms for the members appointed by the Governor, the State Board of Education and the majority and minority leaders of the House of Representatives, two of the members appointed by the Connecticut Education Association and one of the members appointed by the Connecticut State Federation of Teachers shall terminate on September 30, 1991. The initial terms for all other members shall terminate on September 30, 1992. Terms following the initial terms shall be for three years, except that terms following the initial terms for the members appointed by the Governor and the State Board of Education, and terms following the initial terms for two of the members appointed by the Connecticut Education Association, shall terminate on September 30, 1993; and terms following the initial terms for the members appointed by the president pro tempore of the Senate and terms following the initial terms for one of the members appointed by the Connecticut Education Association shall terminate on September 30, 1994; thereafter, terms for such appointees shall be for three years.

(d) The Commissioner of Education shall convene the first meeting of the council not later than November 15, 1990. The council shall establish its procedures and shall select from its membership a chairperson who shall be a classroom teacher.

(e) The council shall (1) advise the State Board of Education, the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education concerning teacher preparation, teacher recruitment, teacher certification, teacher professional development, teacher assessment and evaluation and teacher professional discipline; (2) review and comment upon all regulations and other standards concerning the approval of teacher preparation programs and teacher certification; (3) report to the State Board of Education, the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education not later than January 15, 1991, and annually thereafter, on its activities and recommendations, if any, concerning the condition of the teaching profession; and (4) develop a code of professional responsibility for teachers not later than September 30, 1991.

(P.A. 90-324, S. 6, 13; P.A. 93-353, S. 20, 52; P.A. 01-173, S. 14, 67.)

History: P.A. 93-353 amended Subsec. (c) to extend the terms following the initial terms from two to three years and added the exceptions, effective July 1, 1993; P.A. 01-173 amended Subsec. (b) to make a technical change to update the name of one of the appointing teacher organizations, effective July 1, 2001.



Section 10-144e - Advisory Council for School Administrator Professional Standards.

(a) For purposes of this section “administrator” means a certified professional employee who is employed by a local or regional board of education (1) in a position requiring an administrator, and (2) whose administrative or supervisory duties equal more than fifty per cent of the assigned time of such employee.

(b) There is established the Connecticut Advisory Council for School Administrator Professional Standards. The council shall be composed of seventeen members appointed as follows: The Governor shall appoint one member who shall represent business and industry; the State Board of Education shall appoint two members, one of whom shall be a member of the faculty or administration of a State Board of Education approved administrator preparation program and one of whom shall represent business and industry; the president pro tempore of the Senate shall appoint one member who shall be a teacher; the speaker of the House of Representatives shall appoint one member who shall be a parent of a child attending a public elementary or secondary school; the majority leader of the Senate shall appoint one member who shall be a member of a local or regional board of education; the majority leader of the House of Representatives shall appoint one member who shall be a school superintendent; the minority leader of the Senate shall appoint two members, one of whom shall be a parent of a child attending a public elementary or secondary school and one of whom shall be a public member; the minority leader of the House of Representatives shall appoint two members, one of whom shall be a public member and one of whom shall represent business and industry; the Connecticut Federation of School Administrators shall appoint three members, two of whom shall be elementary school administrators and one of whom shall be a secondary school administrator and the Connecticut Association of Schools shall appoint three members, two of whom shall be secondary school administrators and one of whom shall be an elementary school administrator. The members appointed by the Connecticut Federation of School Administrators and the Connecticut Association of Schools shall represent different geographical areas of the state. All appointments shall be made and the names of the persons appointed shall be submitted to the Commissioner of Education not later than October 1, 1992.

(c) The initial terms for the members appointed by the Governor, the State Board of Education, the president pro tempore of the Senate and the speaker of the House of Representatives and two of the members appointed by the Connecticut Federation of School Administrators and one of the members appointed by the Connecticut Association of Schools shall terminate on January 15, 1994. The initial terms for all other members shall terminate on January 15, 1995. Terms following the initial terms shall be for two years.

(d) The Commissioner of Education shall convene the first meeting of the council not later than November 15, 1992. The council shall establish its procedures and shall select from its membership a chairperson who shall be a school administrator.

(e) The council shall (1) advise the State Board of Education, the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education concerning administrator preparation, training, certification, professional development, assessment and evaluation and professional discipline; (2) review and comment upon all regulations and other standards concerning the approval of administrator preparation programs and administrator certification; (3) report to the State Board of Education, the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education not later than January 15, 1993, and annually thereafter, on its activities and recommendations, if any, concerning the condition of the school administrator profession; and (4) develop a code of professional responsibility for school administrators not later than September 30, 1993.

(P.A. 92-262, S. 17, 42.)






Chapter 166 - Teachers and Superintendents

Section 10-144o - Definitions.

As used in sections 10-145 to 10-158a, inclusive:

(1) “Equivalent” means qualifications reasonably comparable to those specifically listed as required for certification;

(2) “Initial educator certificate” means a license to teach issued on or after July 1, 1989, to a person who has successfully met the preparation and eligibility requirements specified by the State Board of Education for entrance into a beginning educator program;

(3) “Beginning educator program” means the support and standards program established by the State Board of Education for holders of initial educator certificates. The program shall be designed to improve the quality of the first school years of teaching and to determine whether holders of initial educator certificates have achieved the level of competency, as defined by said board, to entitle them to provisional educator certificates;

(4) “Provisional teaching certificate” or “provisional certificate” means a license to teach during the provisional certification period, issued prior to July 1, 1989, to a person who meets in full the preparation requirements of the State Board of Education;

(5) “Provisional educator certificate” means a license to teach, issued on or after July 1, 1989, to a person who (A) has successfully completed a beginning educator program, if there is such a program for such person’s certification endorsement area, and not less than one school year of successful teaching in a public school, (B) has completed at least three years of successful teaching in a public or nonpublic school approved by the State Board of Education or appropriate governing body in another state within ten years prior to application for such provisional educator certificate or (C) has successfully taught with a provisional teaching certificate for the year immediately preceding application for such provisional educator certificate as an employee of a local or regional board of education or facility approved for special education by the State Board of Education;

(6) “Standard teaching certificate” or “standard certificate” means a license to teach issued prior to July 1, 1989, to one who has successfully completed no less than three school years of satisfactory teaching experience and fulfilled other requirements while holding a provisional certificate or its equivalent;

(7) “Professional educator certificate” means a license to teach issued on or after July 1, 1989, initially to a person who has successfully completed not less than three school years of teaching in a public school or nonpublic school approved by the State Board of Education while holding a provisional educator or provisional teaching certificate and prior to July 1, 2016, has successfully completed not fewer than thirty semester hours of credit beyond a bachelor’s degree, and on and after July 1, 2016, holds a master’s degree in an appropriate subject matter area, as determined by the State Board of Education, related to such person’s certification endorsement area. Said certificate shall be continued every five years after issuance;

(8) “Temporary ninety-day certificate” means a license to teach issued on or after July 1, 1988, to a person upon the request of a local or regional board of education pursuant to subsection (c) of section 10-145b. Each such certificate may be reissued once upon the request of a local or regional board of education during the 1988-1989 school year and upon reissuance shall be effective until July 1, 1989. Any provision for the reissuance of such certificate after said school year shall be pursuant to regulations adopted by the State Board of Education;

(9) “One year” means one school year.

(P.A. 78-218, S. 96; P.A. 85-613, S. 96, 154; May Sp. Sess. P.A. 86-1, S. 20, 58; P.A. 87-499, S. 3, 4, 34; P.A. 88-273, S. 1, 9; P.A. 90-325, S. 11, 32; P.A. 91-288, S. 2; P.A. 93-353, S. 14, 52; June 19 Sp. Sess. P.A. 09-1, S. 9; Sept. Sp. Sess. P.A. 09-6, S. 39; P.A. 12-116, S. 40.)

History: P.A. 85-613 made technical change, substituting reference to Sec. 10-158a for reference to Sec. 10-159a; May Sp. Sess. P.A. 86-1 deleted the definition of “provisional certification period”, added definitions for “initial educator certificate”, “beginning education program”, “provisional educator certificate”, “professional educator certificate”, and “temporary ninety-day certificate”, and redefined “provisional teaching certificate” and “standard teaching certificate” to state that they be issued prior to July 1, 1988, and added that the years of teaching experience for a standard teaching certificate be school years; P.A. 87-499 redefined “professional educator certificate” in Subdiv. (7) to provide that a person may have taught in an approved nonpublic school and to eliminate the requirement that the 30 semester hours be “teaching-related” and redefined “temporary ninety-day certificate” in Subdiv. (8) by adding “on or after July 1, 1988” and by referring to Sec. 10-145b rather than listing the requirements for the certificate; P.A. 88-273 substituted July 1, 1989, for July 1, 1988, as the date before which provisional and standard teaching certificates are issued and after which initial, provisional and professional educator certificates are issued, added provisions re the reissuance of temporary ninety-day certificates and made a technical change; P.A. 90-325 in Subdiv. (5) added Subpara. (c) re issuance of a provisional educator certificate to persons who have taught with a provisional teaching certificate for the year immediately preceding application for a provisional educator certificate; P.A. 91-288 in Subdiv. (7) substituted 90 hours of continuing education for nine continuing education units; P.A. 93-353 amended Subdiv. (5) defining “provisional educator certificate” to clarify that the requirement for passage of the beginning educator program only applies if such a program is available for the person’s certification endorsement area, effective July 1, 1993; June 19 Sp. Sess. P.A. 09-1 amended Subdiv. (7) by deleting requirement that continuing education be “not less than ninety hours” and making a technical change, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-6 amended Subdiv. (3) by replacing “assessment” with “standards”, effective October 5, 2009; P.A. 12-116 amended Subdiv. (7) to redefine “professional educator certificate”, effective July 1, 2012.



Section 10-145 - Certificate necessary to employment. Forfeiture for noncompliance. Substitute teachers.

(a) No teacher, supervisor, administrator, special service staff member or school superintendent, except as provided for in section 10-157, shall be employed in any of the schools of any local or regional board of education unless such person possesses an appropriate state certificate, nor shall any such person be entitled to any salary unless such person can produce such certificate dated previous to or the first day of employment, except as provided for in section 10-157; provided nothing in this subsection shall be construed to prevent the board of education from prescribing qualifications additional to those prescribed by the regulations of the State Board of Education and provided nothing in this subsection shall be construed to prevent any local or regional board of education from contracting with a licensed drivers’ school approved by the Commissioner of Motor Vehicles for the behind-the-wheel instruction of a driver instruction course, to be given by driving instructors licensed by the Department of Motor Vehicles. No person shall be employed in any of the schools of any local or regional board of education as a substitute teacher unless such person holds a bachelor’s degree, provided the Commissioner of Education may waive such requirement for good cause upon the request of a superintendent of schools.

(b) If the State Board of Education determines that a local or regional board of education is not in compliance with any provision of sections 10-144o to 10-149, inclusive, and section 10-220a, the State Board of Education may require the local or regional board of education to forfeit of the total sum which is paid to such board of education from the State Treasury an amount to be determined by the State Board of Education, which amount shall be not less than one thousand dollars nor more than ten thousand dollars. The amount so forfeited shall be withheld from a grant payment, as determined by the commissioner, during the fiscal year following the fiscal year in which noncompliance is determined pursuant to this subsection. Notwithstanding the penalty provision of this section, the State Board of Education may waive such forfeiture if the board determines that the failure of the local or regional board of education to comply with such a provision was due to circumstances beyond its control.

(1949 Rev., S. 1432; 1961, P.A. 517, S. 116; 1971, P.A. 456, S. 5; P.A. 78-218, S. 93; May Sp. Sess. P.A. 86-1, S. 21, 58; P.A. 87-499, S. 5, 34; P.A. 89-137, S. 1, 14; P.A. 93-353, S. 49, 52; P.A. 07-241, S. 5; June 19 Sp. Sess. P.A. 09-1, S. 15; Sept. Sp. Sess. P.A. 09-6, S. 48; P.A. 11-27, S. 1.)

History: 1961 act added regional district; 1971 act added proviso for contracts with licensed drivers’ schools; P.A. 78-218 deleted reference to “supervising agents”, substituted “local or regional board of education” for “town or regional district” and made technical changes; May Sp. Sess. P.A. 86-1 required administrators to have state certificates, substituted “employment” for “the opening of school” re dating of certificates and deleted provision that certificates in force July 1, 1935, are valid and renewable; P.A. 87-499 deleted principal and added special service staff member to list of persons to whom the section applies and added that the certificate may be dated the first day of employment; P.A. 89-137 added Subsec. (a) designation and new Subsec. (b) re forfeiture of funds by local and regional boards of education for noncompliance with certain statutes; P.A. 93-353 amended Subsec. (a) to add the requirement that a substitute teacher hold a bachelor’s degree unless such requirement is waived, effective July 1, 1993; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 07-241 amended Subsec. (a) to add language re exception provided for in Sec. 10-157, effective July 1, 2007; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (a) by deleting provision re waiver of requirement that substitute teachers hold a bachelor’s degree, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (a) to add exception to bachelor’s degree requirement for substitute teachers applicable to school year commencing July 1, 2009, effective October 5, 2009; P.A. 11-27 amended Subsec. (a) by deleting exception to bachelor’s degree requirement for substitute teachers applicable to school year commencing July 1, 2009, adding provision re waiver of requirement that substitute teachers hold a bachelor’s degree and making technical changes, effective July 1, 2011.

See Sec. 4d-85 re state-wide standard for teacher and administrator competency in use of technology for instructional purposes.

Cited. 5 CA 253; 32 CA 6.

Prevention of the issuance of a certificate by malicious or false representations is a legal wrong. 14 CS 28.



Section 10-145a - (Formerly Sec. 10-146). Certificates of qualification. Specific components of teacher preparation programs.

(a) The State Board of Education may, in accordance with section 10-19 and such regulations and qualifications as it prescribes, issue certificates of qualification to teach, to administer, to supervise or to serve in other positions requiring certification pursuant to regulations adopted by the State Board of Education in any public school in the state and may revoke the same. Any such regulations shall provide that the qualifications to maintain any administrator, supervisor or special service certificate shall incorporate the professional development provisions of section 10-148a. The certificates of qualification issued under this section shall be accepted by boards of education in lieu of any other certificate, provided additional qualifications may be required by a board of education, in which case the state certificate shall be accepted for such subjects as it includes.

(b) Any candidate in a program of teacher preparation leading to professional certification shall be encouraged to successfully complete an intergroup relations component of such a program which shall be developed with the participation of both sexes, and persons of various ethnic, cultural and economic backgrounds. Such intergroup relations program shall have the following objectives: (1) The imparting of an appreciation of the contributions to American civilization of the various ethnic, cultural and economic groups composing American society and an understanding of the life styles of such groups; (2) the counteracting of biases, discrimination and prejudices; and (3) the assurance of respect for human diversity and personal rights. The State Board of Education, the Board of Regents for Higher Education, the Commission on Human Rights and Opportunities and the Permanent Commission on the Status of Women shall establish a joint committee composed of members of the four agencies, which shall develop and implement such programs in intergroup relations.

(c) Any candidate in a program of teacher preparation leading to professional certification shall be encouraged to complete a (1) health component of such a program, which includes, but need not be limited to, human growth and development, nutrition, first aid, disease prevention and community and consumer health, and (2) mental health component of such a program, which includes, but need not be limited to, youth suicide, child abuse and alcohol and drug abuse.

(d) Any candidate in a program of teacher preparation leading to professional certification shall complete a school violence, bullying, as defined in section 10-222d, and suicide prevention and conflict resolution component of such a program.

(e) On and after July 1, 1998, any candidate in a program of teacher preparation leading to professional certification shall complete a computer and other information technology skills component of such program, as applied to student learning and classroom instruction, communications and data management.

(f) On and after July 1, 2006, any program of teacher preparation leading to professional certification shall include, as part of the curriculum, instruction in literacy skills and processes that reflects current research and best practices in the field of literacy training. Such instruction shall be incorporated into requirements of student major and concentration.

(g) On and after July 1, 2006, any program of teacher preparation leading to professional certification shall include, as part of the curriculum, instruction in the concepts of second language learning and second language acquisition and processes that reflects current research and best practices in the field of second language learning and second language acquisition. Such instruction shall be incorporated into requirements of student major and concentration.

(h) On and after July 1, 2011, any program of teacher preparation leading to professional certification may permit teaching experience in a nonpublic school, approved by the State Board of Education, and offered through a public or private institution of higher education to count towards the preparation and eligibility requirements for an initial educator certificate, provided such teaching experience is completed as part of a cooperating teacher program, in accordance with the provisions of subsection (d) of section 10-220a.

(i) On and after July 1, 2012, any candidate entering a program of teacher preparation leading to professional certification shall be required to complete training in competency areas contained in the professional teaching standards established by the State Board of Education, including, but not limited to, development and characteristics of learners, evidence-based and standards-based instruction, evidence-based classroom and behavior management, assessment and professional behaviors and responsibilities and the awareness and identification of the unique learning style of gifted and talented children, and social and emotional development and learning of children. The training in social and emotional development and learning of children shall include instruction concerning a comprehensive, coordinated social and emotional assessment and early intervention for children displaying behaviors associated with social or emotional problems, the availability of treatment services for such children and referring such children for assessment, intervention or treatment services.

(j) On and after July 1, 2015, any program of teacher preparation leading to professional certification shall require, as part of the curriculum, clinical experience, field experience or student teaching experience in a classroom during four semesters of such program of teacher preparation.

(k) On and after July 1, 2012, any program of teacher preparation leading to professional certification shall include, as part of the curriculum, instruction in the implementation of student individualized education programs as it relates to the provision of special education and related services, including, but not limited to, the provision of services to gifted and talented children.

(1949 Rev., S. 1433; February, 1965, P.A. 140, S. 2; 1967, P.A. 555, S. 62; 1969, P.A. 753, S. 34; 1971, P.A. 370, S. 3; 1972, P.A. 204, S. 1, 2; P.A. 73-632, S. 1, 5; P.A. 74-331, S. 1, 7; P.A. 75-372, S. 3; P.A. 77-573, S. 24, 30; P.A. 78-218, S. 94, 95, 212; P.A. 80-405, S. 3, 4; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; May Sp. Sess. P.A. 86-1, S. 22, 58; P.A. 87-499, S. 6, 34; P.A. 89-168, S. 3; P.A. 94-221, S. 4; P.A. 95-259, S. 13, 32; P.A. 96-244, S. 52, 63; P.A. 04-75, S. 1; 04-227, S. 2; P.A. 08-160, S. 8; June 19 Sp. Sess. P.A. 09-1, S. 1; P.A. 11-48, S. 285; 11-127, S. 2; 11-232, S. 8; P.A. 12-116, S. 35, 42; 12-173, S. 2; P.A. 13-133, S. 1; 13-261, S. 10.)

History: 1965 act required passing of hygiene examination for certification to teach grades above the fifth rather than the third grade and included as part of hygiene knowledge the effects of alcohol and narcotics on personality development; 1967 act replaced “narcotics” with “controlled drugs”; 1969 act included in hygiene knowledge of the effects of nicotine or tobacco and made provision for the necessary training of teachers and guidance personnel; 1971 act required passing of hygiene examination for all certifications to teach not just for those above the fifth grade and included administrators in training provision; 1972 act added Subsec. (a) defining “equivalency”, “alternate” and “internship”, made former provisions Subsec. (b) and added provisions concerning internships for certification and equivalencies or alternates to present certification requirements; P.A. 73-632 deleted provisions added to Subsec. (b) in 1972, dropped provision allowing exemption from hygiene examination, required passing of hygiene examination for supervisor’s certificate as well as for teaching certificate and referred to “drugs” rather than “controlled drugs”, deleting specific effects and provision for training programs; P.A. 74-331 amended Subsec. (a) to extend applicability to entire chapter, to substitute “equivalent” for “equivalency”, to delete definitions of “alternate” and “internship” and to add definitions of “provisional certification period”, “provisional teaching certificate”, “standard teaching certificate” and “one year” and amended Subsec. (b) to reflect recognition of the two different types of certificates; Sec. 10-146 was transferred to Sec. 10-145a in 1975; P.A. 75-372 added Subsec. (c) re intergroup relations programs; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 78-218 deleted Subsec. (a), relettering remaining subsections accordingly, and amended Subsec. (b), formerly (c), to delete references to July 1, 1977, and to July 1, 1976, and to delete reference to advisory board on state certification of teachers as an agency involved in developing intergroup relations programs; P.A. 80-405 required development of intergroup programs with participation of both sexes and included permanent commission on the status of women as an agency involved in developing such programs; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; May Sp. Sess. P.A. 86-1 in Subsec. (a) substituted “issue” for “grant”, provided for certificates to administer, added provisions re regulations re administrator and supervisor certificates, deleted requirement re examination in hygiene and the effects of nicotine or tobacco, alcohol and drugs; P.A. 87-499 in Subsec. (a) provided that the state board of education may issue certificates to serve in positions requiring certification pursuant to regulations and that regulations shall provide that qualifications to maintain any special service certificate incorporate continuing education provisions; P.A. 89-168 added a new Subsec. (c) re the mental health component in a program of teacher preparation; P.A. 94-221 added Subsec. (d) re school violence prevention and conflict resolution as component of teacher preparation programs; P.A. 95-259 added Subsec. (c)(1) re health component, effective July 6, 1995; P.A. 96-244 added Subsec. (e) requiring teacher candidate programs to provide training in computer and other information technology skills, effective June 6, 1996; P.A. 04-75 added Subsec. (f) requiring teacher training programs to provide instruction in literacy skills, effective July 1, 2004; P.A. 04-227 added Subsec. (g) requiring teacher training programs to provide instruction in second language learning and acquisition, effective July 1, 2004; P.A. 08-160 amended Subsec. (d) to add language re bullying and suicide prevention, effective July 1, 2009; June 19 Sp. Sess. P.A. 09-1 made a technical change in Subsec. (a) and added Subsec. (h) re competency area training, effective July 1, 2009; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 11-127 added new Subsec. (h) re nonpublic school teaching experience as part of teacher preparation program and redesignated existing Subsec. (h) as Subsec. (i), effective July 1, 2011; P.A. 11-232 amended Subsec. (d) by deleting “be encouraged to” and adding “as defined in section 10-222d” re bullying, effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by replacing “continuing education” with “professional development” and making a conforming change in the corresponding internal reference, and added Subsec. (j) re requirement, on and after July 1, 2015, of four semesters of clinical experience, field experience or student teaching experience in a classroom as part of teacher preparation program, effective July 1, 2012 (Revisor’s note: An internal reference in P.A. 12-116, S. 42, to “section 62 of this act” was determined by the Revisors to properly refer to section 39 of said act and was therefore codified in Subsec. (a) as “section 10-148a”); P.A. 12-173 added provision, codified by the Revisors as Subsec. (k), re instruction in implementation of student individualized education programs, effective July 1, 2012; P.A. 13-133 amended Subsec. (i) to add provisions requiring training in social and emotional development and learning of children, effective July 1, 2013; P.A. 13-261 amended Subsecs. (i) and (k) to add provisions re gifted and talented children, effective July 1, 2013.



Section 10-145b - Teaching certificates.

(a) The State Board of Education, upon receipt of a proper application, shall issue an initial educator certificate to any person who has graduated (1) from a four-year baccalaureate program of teacher education as approved by said state board, (2) from a four-year baccalaureate program approved by said state board or from a college or university accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited, or (3) from the summer or weekend and evening alternate route to certification program administered by the Office of Higher Education, provided such person has taken such teacher training equivalents as the State Board of Education shall require and, unless such equivalents are taken at institutions outside of this state, as the board of regents shall accredit. In addition, on and after July 1, 1993, each applicant shall have completed a subject area major as defined by the State Board of Education, except as provided in section 10-145l. Each such initial educator certificate shall be valid for three years, except as provided in subsection (c) of this section, and may be extended by the Commissioner of Education for an additional year for good cause upon the request of the superintendent in whose school district such person is employed or upon the request of the assessment team reviewing such person’s performance.

(b) During the period of employment in a public school, a person holding an initial educator certificate shall (1) be under the supervision of the superintendent of schools or of a principal, administrator or supervisor designated by such superintendent who shall regularly observe, guide and evaluate the performance of assigned duties by such holder of an initial certificate, and (2) participate in a beginning educator program if there is such a program for such person’s certification endorsement area.

(c) (1) The State Board of Education, upon request of a local or regional board of education, shall issue a temporary ninety-day certificate to any applicant in the certification endorsement areas of elementary education, middle grades education, secondary academic subjects, special subjects or fields, special education, early childhood education and administration and supervision when the following conditions are met:

(A) The employing agent of a board of education makes a written request for the issuance of such certificate and attests to the existence of a special plan for supervision of temporary ninety-day certificate holders;

(B) The applicant meets the following requirements, except as otherwise provided in subparagraph (C) of this subdivision:

(i) Holds a bachelor’s degree from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited with a major either in or closely related to the certification endorsement area in which the requesting board of education is placing the applicant or, in the case of secondary or special subject or field endorsement area, possesses at least the minimum total number of semester hours of credit required for the content area, except as provided in section 10-145l;

(ii) Has met the requirements pursuant to subsection (b) of section 10-145f;

(iii) Presents a written application on such forms as the Commissioner of Education shall prescribe;

(iv) Has successfully completed an alternate route to certification program provided by the Board of Regents for Higher Education or the Office of Higher Education or public or independent institutions of higher education, regional educational service centers or private teacher or administrator training organizations and approved by the State Board of Education;

(v) Possesses an undergraduate college overall grade point average of at least “B” or, if the applicant has completed at least twenty-four hours of graduate credit, possesses a graduate grade point average of at least “B”; and

(vi) Presents supporting evidence of appropriate experience working with children; and

(C) The Commissioner of Education may waive the requirements of subparagraphs (B)(v) or (B)(vi), or both, of this subdivision upon a showing of good cause.

(2) A person serving under a temporary ninety-day certificate shall participate in a beginning support and assessment program pursuant to section 10-220a which is specifically designed by the state Department of Education for holders of temporary ninety-day certificates.

(3) Notwithstanding the provisions of subsection (a) of this section to the contrary, on and after July 1, 1989, the State Board of Education, upon receipt of a proper application, shall issue an initial educator certificate, which shall be valid for three years, to any person who has taught successfully while holding a temporary ninety-day certificate and meets the requirements pursuant to regulations adopted pursuant to section 10-145d.

(d) In order to be eligible to obtain a provisional teaching certificate, a provisional educator certificate or an initial educator certificate, each person shall be required to complete a course of study in special education comprised of not fewer than thirty-six hours, which shall include an understanding of the growth and development of exceptional children, including handicapped and gifted and talented children and children who may require special education, and methods for identifying, planning for and working effectively with special needs children in a regular classroom. Notwithstanding the provisions of this subsection to the contrary, each applicant for such certificates who has met all requirements for certification except the completion of the course in special education shall be entitled to a certificate (1) for a period not to exceed one year, provided the applicant completed a teacher preparation program either in the state prior to July 1, 1987, or outside the state, or completed the necessary combination of professional experience or coursework as required by the State Board of Education or (2) for a period not to exceed two years if the applicant applies for certification in an area for which a bachelor’s degree is not required.

(e) On and after July 1, 1989, the State Board of Education, upon receipt of a proper application, shall issue a provisional educator certificate to any person who (1) has successfully completed a beginning educator program and one school year of successful teaching as attested to by the superintendent, or the superintendent’s designee, in whose local or regional school district such person was employed, (2) has completed at least three years of successful teaching in a public school in another state or a nonpublic school approved by the State Board of Education or appropriate governing body in another state within ten years prior to application for such provisional educator certificate, as attested to by the superintendent, or the superintendent’s designee, in whose school district such person was employed, or by the supervising agent of the nonpublic school in which such person was employed, and has met preparation and eligibility requirements for an initial educator certificate, or (3) has successfully taught with a provisional teaching certificate for the year immediately preceding an application for a provisional educator certificate as an employee of a local or regional board of education or facility approved for special education by the State Board of Education.

(f) Any person holding a standard or permanent certificate on July 1, 1989, shall be eligible to receive upon application a professional educator certificate to replace said standard or permanent certificate. On and after July 1, 1989, standard and permanent certificates shall no longer be valid.

(g) On or after July 1, 1989, and prior to July 1, 2016, to qualify for a professional educator certificate, a person who holds or has held a provisional educator certificate under subsection (e) of this section shall have completed thirty credit hours of course work beyond the baccalaureate degree. It is not necessary that such course work be taken for a master’s degree and such work may include graduate or undergraduate courses. On and after July 1, 2016, to qualify for a professional educator certificate, a person who holds or has held a provisional educator certificate under subsection (d) of this section shall hold a master’s degree in an appropriate subject matter area, as determined by the State Board of Education, related to such teacher’s certification endorsement area.

(h) (1) Unless otherwise provided in regulations adopted under section 10-145d, in not less than three years or more than eight years after the issuance of a provisional educator certificate pursuant to subsection (e) of this section and upon the statement of the superintendent, or the superintendent’s designee, in whose school district such certificate holder was employed, or the supervisory agent of a nonpublic school approved by the State Board of Education, in whose school such certificate holder was employed, that the provisional educator certificate holder and such superintendent, or such superintendent’s designee, or supervisory agent have mutually determined or approved an individual program pursuant to subdivision (2) of subsection (g) of this section and upon the statement of such superintendent, or such superintendent’s designee, or supervisory agent that such certificate holder has a record of competency in the discharge of such certificate holder’s duties during such provisional period, the state board upon receipt of a proper application shall issue such certificate holder a professional educator certificate. A signed recommendation from the superintendent of schools, or the superintendent’s designee, for the local or regional board of education or from the supervisory agent of a nonpublic school approved by the State Board of Education shall be evidence of competency. Such recommendation shall state that the person who holds or has held a provisional educator certificate has successfully completed at least three school years of satisfactory teaching for one or more local or regional boards of education or such nonpublic schools. Each applicant for a certificate pursuant to this subsection shall provide to the Department of Education, in such manner and form as prescribed by the commissioner, evidence that the applicant has successfully completed coursework pursuant to subsection (g) of this section, as appropriate.

(2) Each professional educator certificate shall be valid for five years and continued every five years thereafter.

(3) Upon receipt of a proper application, the State Board of Education shall issue to a teacher from another state, territory or possession of the United States or the District of Columbia or the Commonwealth of Puerto Rico who (A) is nationally board certified by an organization deemed appropriate by the Commissioner of Education to issue such certifications, (B) has taught in another state, territory or possession of the United States or the District of Columbia or the Commonwealth of Puerto Rico for a minimum of three years in the preceding ten years, and (C) holds a master’s degree in an appropriate subject matter area, as determined by the State Board of Education, related to such teacher’s certification endorsement area, a professional educator certificate with the appropriate endorsement, subject to the provisions of subsection (i) of this section relating to denial of applications for certification. Applicants who have taught under an appropriate certificate issued by another state, territory or possession of the United States or the District of Columbia or the Commonwealth of Puerto Rico for three or more years shall be exempt from completing the beginning educator program based upon such teaching experience. An applicant with three or more years of teaching experience in this state at a nonpublic school approved by the State Board of Education in the past ten years shall be exempt from completing the beginning educator program based upon such teaching experience.

(i) (1) The State Board of Education may revoke any certificate, authorization or permit issued pursuant to sections 10-144o to 10-149, inclusive, for any of the following reasons: (A) The holder of the certificate, authorization or permit obtained such certificate, authorization or permit through fraud or misrepresentation of a material fact; (B) the holder has persistently neglected to perform the duties for which the certificate, authorization or permit was granted; (C) the holder is professionally unfit to perform the duties for which the certificate, authorization or permit was granted; (D) the holder is convicted in a court of law of a crime involving moral turpitude or of any other crime of such nature that in the opinion of the board continued holding of a certificate, authorization or permit by the person would impair the standing of certificates, authorizations or permits issued by the board; or (E) other due and sufficient cause. The State Board of Education shall revoke any certificate, authorization or permit issued pursuant to said sections if the holder is found to have intentionally disclosed specific questions or answers to students or otherwise improperly breached the security of any administration of a mastery examination, pursuant to section 10-14n. In any revocation proceeding pursuant to this section, the State Board of Education shall have the burden of establishing the reason for such revocation by a preponderance of the evidence. Revocation shall be in accordance with procedures established by the State Board of Education pursuant to chapter 54.

(2) When the Commissioner of Education is notified, pursuant to section 10-149a or 17a-101i, that a person holding a certificate, authorization or permit issued by the State Board of Education under the provisions of sections 10-144o to 10-149, inclusive, has been convicted of (A) a capital felony, under the provisions of section 53a-54b in effect prior to April 25, 2012, (B) arson murder, pursuant to section 53a-54d, (C) a class A felony, (D) a class B felony, except a violation of section 53a-122, 53a-252 or 53a-291, (E) a crime involving an act of child abuse or neglect as described in section 46b-120, or (F) a violation of section 53-21, 53-37a, 53a-60b, 53a-60c, 53a-71, 53a-72a, 53a-72b, 53a-73a, 53a-88, 53a-90a, 53a-99, 53a-103a, 53a-181c, 53a-191, 53a-196, 53a-196c, 53a-216, 53a-217b or 21a-278 or subsection (a) of section 21a-277, any certificate, permit or authorization issued by the State Board of Education and held by such person shall be deemed revoked and the commissioner shall notify such person of such revocation, provided such person may request reconsideration pursuant to regulations adopted by the State Board of Education, in accordance with the provisions of chapter 54. As part of such reconsideration process, the board shall make the initial determination as to whether to uphold or overturn the revocation. The commissioner shall make the final determination as to whether to uphold or overturn the revocation.

(3) The State Board of Education may deny an application for a certificate, authorization or permit for any of the following reasons: (A) The applicant seeks to obtain a certificate, authorization or permit through fraud or misrepresentation of a material fact; (B) the applicant has been convicted in a court of law of a crime involving moral turpitude or of any other crime of such nature that in the opinion of the board issuance of a certificate, authorization or permit would impair the standing of certificates, authorizations or permits issued by the board; or (C) other due and sufficient cause. Any applicant denied a certificate, authorization or permit shall be notified in writing of the reasons for denial. Any applicant denied a certificate, authorization or permit may request a review of such denial by the State Board of Education.

(4) A person whose certificate, permit or authorization has been revoked may not be employed in a public school during the period of revocation.

(5) Any local or regional board of education or private special education facility approved by the commissioner shall report to the commissioner when an employee, who holds a certificate, permit or authorization, is dismissed pursuant to subdivision (3) of subsection (d) of section 10-151.

(j) Not later than thirty days after receipt of notification, any initial educator certificate holder who is not granted a provisional educator certificate, or any provisional educator certificate holder who is not granted a professional educator certificate, or any professional educator certificate holder who is not granted a continuation, under the provisions of sections 10-145a to 10-145d, inclusive, and 10-146b, may appeal to the State Board of Education for reconsideration. Said board shall review the records of the appropriate certification period, and, if a hearing is requested in writing, hold such hearing not later than sixty days after such request and render a written decision not later than thirty days after the conclusion of such hearing. Any teacher aggrieved by the decision of said board may appeal from such decision in accordance with the provisions of section 4-183 and such appeal shall be privileged with respect to assignment of such appeal.

(k) For the purposes of this section “supervisory agent” means the superintendent of schools or the principal, administrator or supervisor designated by such superintendent to provide direct supervision to a provisional certificate holder.

(l) Upon application to the State Board of Education for the issuance of any certificate in accordance with this section and section 10-145d, there shall be paid to the board by or on behalf of the applicant a nonreturnable fee of two hundred dollars in the case of an applicant for an initial educator certificate, two hundred fifty dollars in the case of an applicant for a provisional educator certificate and three hundred seventy-five dollars in the case of an applicant for a professional educator certificate, except that applicants for certificates for teaching adult education programs mandated under subparagraph (A) of subsection (a) of section 10-69 shall pay a fee of one hundred dollars; persons eligible for a certificate or endorsement for which the fee is less than that applied for shall receive an appropriate refund; persons not eligible for any certificate shall receive a refund of the application fee minus fifty dollars; and persons holding standard or permanent certificates on July 1, 1989, who apply for professional certificates to replace the standard or permanent certificates, shall not be required to pay such a fee. Upon application to the State Board of Education for the issuance of a subject area endorsement there shall be paid to the board by or on behalf of such applicant a nonreturnable fee of one hundred dollars. With each request for a duplicate copy of any such certificate or endorsement there shall be paid to the board a nonreturnable fee of fifty dollars.

(P.A. 74-331, S. 2, 7; P.A. 76-373, S. 1, 2; 76-436, S. 470, 681; P.A. 77-573, S. 24, 30; 77-603, S. 8, 125; P.A. 78-218, S. 97, 212; P.A. 82-218, S. 37, 46; P.A. 83-134, S. 1, 2; 83-587, S. 13, 96; P.A. 84-241, S. 2, 5; 84-298, S. 1, 2; May Sp. Sess. P.A. 86-1, S. 23, 58; P.A. 87-499, S. 7, 34; P.A. 88-273, S. 2, 9; 88-360, S. 14–18, 63; P.A. 89-137, S. 2–5, 11, 12, 14; 89-251, S. 67, 203; P.A. 90-230, S. 78, 101; 90-325, S. 1, 14, 15; P.A. 91-208, S. 1, 11; 91-288, S. 1; May Sp. Sess. P.A. 92-6, S. 1, 2, 117; P.A. 93-70, S. 1, 2; 93-353, S. 15–18, 52; P.A. 94-221, S. 20; P.A. 95-58, S. 1, 4; 95-259, S. 14, 32; P.A. 96-244, S. 11, 12, 63; 96-246, S. 15; P.A. 98-243, S. 15, 25; 98-252, S. 37, 44, 80; P.A. 99-211, S. 9, 10; P.A. 00-220, S. 7, 43; P.A. 01-173, S. 15, 53, 67; P.A. 02-106, S. 5, 6, 8; P.A. 03-76, S. 44; P.A. 04-138, S. 1; P.A. 05-288, S. 49; P.A. 08-148, S. 1; 08-153, S. 7; June Sp. Sess. P.A. 09-3, S. 152; June 19 Sp. Sess. P.A. 09-1, S. 2; P.A. 10-71, S. 2; P.A. 11-48, S. 285; 11-93, S. 18; 11-127, S. 1; P.A. 12-5, S. 8; 12-59, S. 7; 12-116, S. 36; 12-156, S. 5, 6; 12-173, S. 4; P.A. 13-118, S. 8, 9; 13-169, S. 1; 13-207, S. 8.)

History: P.A. 76-373 added Subsec. (g) re fees for teaching certificates; P.A. 76-436 amended Subsec. (e) to replace court of common pleas with superior court and to specify county or judicial district of residence, effective July 1, 1978; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 77-603 amended appeal provisions in Subsec. (e) to provide that appeals be in accordance with Sec. 4-183; P.A. 78-218 substituted “local” for “town” and “board of education” for “school district” throughout section, made reasons for revocation new Subsec. (e), removing them from Subsec. (d), and relettered former Subsecs. (e) to (g) accordingly; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 83-134 amended Subsec. (e) to clarify authority of board to revoke provisional certification; P.A. 83-587 made a technical amendment to Subsec. (c), replacing board of higher education with board of governors; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 84-298 inserted new Subsec. (b) which requires candidates for certification to satisfactorily complete a course in special education and requires state board of education to report to the education committee upon the adoption of certification regulations requiring completion of a special education course and relettered subsequent Subsecs. accordingly; May Sp. Sess. P.A. 86-1 made provisions for initial educator, temporary ninety-day, provisional educator and professional educator certificates; made standard and permanent certificates invalid after July 1, 1988; deleted description of what may be included in an individual program for a standard certificate and requirement re final years prior to eligibility for a standard certificate, and made other technical changes; P.A. 87-499 in Subsec. (a) delayed, from July 1, 1990, to July 1, 1992, the requirement that applicants for initial educator certificates have completed a subject area major; in Subsec. (c) provided that the requirements re temporary ninety-day certificates and the issuance of initial educator certificates to the holders of such temporary certificates be in regulation rather than in the subsection that the temporary certificates not be issued until July 1, 1988; in Subsec. (e) clarified that the completion of a special education course is a prerequisite to obtaining provisional teaching and initial educator certificates; in Subsec. (g) added to the requirements for a provisional educator certificate that the person have met the requirements for an initial educator certificate and that the person may have taught for at least one year in the state; in Subsec. (h) described what may be included in an individual program; in Subsecs. (i) and (k) provided that other requirements may be provided in regulation; in Subsec. (k) added that the person may have taught in a nonpublic school; in Subsec. (p) provided exceptions to the fee requirement; changed “holder” to “person who holds or has held” and made technical changes; P.A. 88-273 in Subsecs. (a), (c), (g), (i) and (j) substituted July 1, 1989, for July 1, 1988, as the date after which initial, provisional and professional educator certificates are issued; in Subsecs. (d), (h) and (i) substituted July 1, 1989, for July 1, 1988, as the date before which provisional and standard teaching certificates are issued; in Subsec. (a) substituted July 1, 1993, for July 1, 1992, as the date after which applicants for initial educator certificates shall have completed a subject area major; in Subsec. (c) added Subdiv. descriptions and in new subdivision substituted a description of the conditions which must be met for the issuance of a temporary ninety-day certificate for the provision that such a certificate be issued pursuant to regulations and added new Subdiv. (2) re participation in a beginning support and assessment program; in Subsec. (l) added Subdiv. designations and provided that continuing education units or their equivalent be determined by local or regional boards of education rather than defined by the state board of education and that commencing July 1, 1989, local and regional boards of education make not fewer than 18 hours of professional development activities available at no cost and in accordance with the subsection; and in Subsec. (p) substituted July 1, 1989, for July 1, 1988; P.A. 88-360 in Subsec. (e) made the requirements of the Subsec. apply to eligibility for a provisional educator certificate, specified that the required course be a course of study comprised of not fewer than 36 hours and provided exceptions to the requirements of the subsection, in Subsec. (g)(3) substituted having taught “for the 1988-1989 school year under a temporary emergency permit” for having taught “for a period of at least one year”, in Subsec. (m) added provisions for the denial of an application for certification, made Subsec. (p) apply upon applications for the issuance of any certificate in accordance with Sec. 10-145d and added Subsec. (q) re the reissuance of provisional teaching and provisional educator certificates; P.A. 89-137 in Subsec. (a) provided an exception to the requirement that initial educator certificates be valid for one year of employment, in Subsec. (c)(3) provided that an initial educator certificate issued to a person who has taught while holding a temporary ninety-day certificate be valid for one and one-half years and be nonrenewable, in Subsec. (e)(2) made applicants who have not completed the course in special education and who held temporary 90-day certificates within one year of application for provisional educator or initial educator certificates eligible for certificates for periods not to exceed two years, in Subsec. (i) provided that the statement of a record of competency may be from an approved nonpublic school and that evidence of the completion of certain course work be provided to the department of education by the applicant rather than by the employing board of education, in Subsec. (k) provided that the statement of a record of competency may be from the superintendent of an approved nonpublic school, that there be a statement from the superintendent that the certificate holder and the superintendent have mutually determined or approved an individual program and that evidence of certain course work be provided to the department of education by the applicant rather than by the superintendent and in Subsec. (m) expanded the types of certificates which the state board of education has the authority to revoke to those issued pursuant to Secs. 10-144o to 10-149, inclusive, and made a technical change; P.A. 89-251 increased fee for a certificate from $15 to $18 and for a duplicate from $5 to $6; P.A. 90-230 made a technical correction in Subsec. (k); P.A. 90-325 in Subsec. (a) provided that the board of governors of higher education not have to accredit teacher training equivalents taken out of state, in Subsec. (c)(3) deleted provisions that the one and one-half years that an initial educator certificate issued pursuant to the subdivision is valid begins on the date of issuance and that such a certificate be nonrenewable and added Subsec. (g)(4) re issuance of a provisional educator certificate to a person who has taught with a provisional teaching certificate for the year immediately preceding an application for a provisional educator certificate; P.A. 91-208 in Subsec. (c)(B)(iv) deleted reference to program developed through institute for effective teaching and substituted reference to program provided under contract with institution designated by higher education department; P.A. 91-288 in Subsec. (l) changed the requirement from nine continuing education units to 90 hours of continuing education, added the provisions concerning members of the general assembly, added language requiring boards of education to grant credit for activities offered in accordance with the plan developed pursuant to Sec. 10-220a or activities which the board approves for any individual certified employee, added in Subdiv. (2) evaluation of activities in terms of contribution to school goals and provision for each educator to attest to the state department of education that continuing education hours have been completed; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to provide for a certificate of eligibility and Subsec. (p) to establish specific fees for certificate of eligibility, initial educator certificate, provisional educator certificate, professional educator certificate, and to provide exceptions for applicants for certificates for teaching adult education programs and other exceptions and provide a fee for issuance of a subject area endorsement; (Revisor’s note: In 1993 obsolete references to “subsection (a) of section 10-146f” in Subsecs. (f) and (n) were deleted editorially by the Revisors since Sec. 10-146f is repealed); P.A. 93-70 amended Subsec. (l)(1) to add the provision concerning reissuance of certificate for unemployed teachers who have not completed required continuing education and made technical changes, effective May 10, 1993; P.A. 93-353 amended Subsec. (a) to remove provision tying the validity and extension of the initial educator certificate to employment in a public school and made technical changes, amended Subsec. (b) to clarify that participation in a beginning educator program is required only if there is such a program for such person’s certification endorsement area, amended Subsec. (c)(1) to add the certification endorsement areas of middle grades education and administration and supervision, and to remove obsolete language and amended Subsec. (e)(2) to delete the exception for applicants who hold a temporary ninety-day certificate or held such certificate within one year of application for a provisional educator or initial educator certificate, removed a report to the general assembly on the adoption of regulations containing the provisions of Subsec. (c) and deleted obsolete language, effective July 1, 1993; P.A. 94-221 amended Subsec. (m) to provide for the automatic revocation of certificates issued by the State Board of Education for persons convicted of crimes involving child abuse or violations of Sec. 53a-71 or 53a-73a, to require the commissioner to notify such persons of the revocation and to allow such persons to request reconsideration; P.A. 95-58 amended Subsec. (l) to add requirement for superintendents and certain administrators to complete training in the evaluation of teachers, effective July 1, 1995; P.A. 95-259 amended Subsec. (m) to require the revocation of any certificate if the holder intentionally discloses information on or breaches the security of the examination pursuant to Sec. 10-14n, effective July 6, 1995; P.A. 96-244 amended Subsec. (a) to increase the period of validity for an initial educator certificate from “one” to “two” years and amended Subsec. (c)(3) to increase the period of validity for an initial educator certificate from “one and one-half” to “two” years, effective July 1, 1996; P.A. 96-246 amended Subsec. (m) by changing reference to Sec. 17a-101(f) to Sec. 17a-101i; P.A. 98-243 amended Subsec. (l)(1) to add new Subpara. (A) re requirement for training in the teaching of reading for certain certified employees and redesignated existing Subparas. (A) and (B) as Subpara. (B)(i) and (B)(ii), effective July 1, 1998; P.A. 98-252 amended Subsec. (a) to remove provision for the issuance of a certificate of eligibility, amended Subsec. (a) and (c)(3) to make the initial educator certificate valid for three years instead of two years, amended Subsec. (l)(1) to add requirement for continuing education for certain employees to include at least 15 hours of training in the use of computers in the classroom, and amended Subsec. (p) by deleting provision re certificate of eligibility, effective July 1, 1998; P.A. 99-211 added Subsec. (l)(l)(D) re certified employees with bilingual education endorsements, effective July 1, 1999; P.A. 00-220 amended Subsec. (m) to require the State Board of Education in any revocation proceeding to establish the reason for the revocation by a preponderance of the evidence, effective July 1, 2000; P.A. 01-173 amended Subsec. (l)(1) to allow completion of a national board certification assessment to meet the requirement for continuing education, to expand the requirement for training in the use of computers to cover secondary school teachers and add provision re demonstration of technology competence and to make technical changes for the purposes of gender neutrality, and amended Subsec. (m) to apply the provisions to authorizations and permits, to expand the crimes for which conviction results in a person’s certificate, authorization or permit being deemed revoked, to redesignate existing Subdivs. (1) to (5) as Subparas. (A) to (E) of Subdiv. (1) and to divide provisions into new Subdivs. (1) to (3), effective July 1, 2001; P.A. 02-106 amended Subsec. (g)(1) by adding reference to superintendent’s designee and (g)(2) by adding provisions re attestation and making a technical change, and amended Subsec. (k) by adding references to supervisory agent and superintendent’s designee and by making a technical change for purposes of gender neutrality, effective July 1, 2002, and amended Subsec. (m)(2) by adding reference to Sec. 10-149a; P.A. 03-76 made technical changes in Subsec. (l)(1)(C), effective June 3, 2003; P.A. 04-138 amended Subsec. (k) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re certification of teachers who are nationally board certified, effective July 1, 2004; P.A. 05-288 made a technical change in Subsec. (k)(1), effective July 13, 2005; P.A. 08-148 amended Subsec. (m)(2) to provide that as part of reconsideration process, board shall make initial determination concerning revocation, but commissioner shall make final determination, effective July 1, 2008; P.A. 08-153 amended Subsec. (c)(1) to add early childhood education, effective June 12, 2008; June Sp. Sess. P.A. 09-3 increased fees, effective September 9, 2009; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (a) by adding exception to subject area major requirement, amended Subsec. (c) by adding exception to subject area major requirement in Subdiv. (1)(B)(i) and rephrasing provision re alternate route to certification program in Subdiv. (1)(B)(iv), deleted former Subsecs. (d), (f) and (h), redesignated existing Subsecs. (e), (g) and (i) to (p), as (d) to (m), amended redesignated Subsec. (e) by adding “school in another state”, making a conforming change, deleting former Subdiv. (3) and redesignating existing Subdiv. (4) as Subdiv. (3), amended redesignated Subsec. (f) by deleting provisions re standard teaching certificate, amended redesignated Subsec. (g) by adding “and prior to July 1, 2016”, deleting former Subdivs. (1) and (2), adding provision re graduate coursework on and after July 1, 2016, and making a technical change, amended redesignated Subsec. (h) by adding language re superintendent’s designee, adding provision re nonpublic school teaching experience and making technical changes in Subdiv. (1) and adding language re credit hours required before, on and after July 1, 2016, and making technical changes in Subdiv. (2), amended redesignated Subsec. (i)(1) by adding provisions re continuing education and professional development activities on and after July 1, 2011, amended redesignated Subsec. (j) by adding references to Secs. 53a-49 and 53a-90a in Subdiv. (2)(F), adding Subdiv. (4) re employment in public school during period of revocation and adding Subdiv. (5) re report following dismissal of employee, amended redesignated Subsec. (k) by deleting references to provisional teaching certificates and standard teaching certificates and making conforming and technical changes, effective July 1, 2009; P.A. 10-71 made a technical change in Subsec. (k), effective May 18, 2010; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-93 amended Subsec. (j)(2)(F) by deleting reference to Sec. 53a-49, effective July 8, 2011; P.A. 11-127 amended Subsec. (h)(1) by deleting provision re nonpublic school teaching experience shall not be accepted for issuance of professional educator certificate and amended Subsec. (i) by including certified employees of nonpublic schools, adding language re supervisory agent of a nonpublic school approved by the State Board of Education and making conforming changes, effective July 1, 2011; P.A. 12-5 amended Subsec. (j)(2)(A) re capital felony to reference provisions of Sec. 53a-54b in effect prior to April 25, 2012, effective April 25, 2012; P.A. 12-59 made a technical change in Subsec. (m), effective May 31, 2012; P.A. 12-116 amended Subsec. (g) by replacing provision re 30 credit hours of graduate coursework with provision re master’s degree in an appropriate subject matter area related to teacher’s endorsement area, amended Subsec. (h) by adding new Subdiv. (2) re professional educator certificate to be valid for 5 years and continued every 5 years thereafter, redesignating existing Subdiv. (2) as Subdiv. (3) and amending same by deleting former clauses (i) and (ii) in existing Subpara. (B), adding new Subpara. (C) re requirement that teacher from another state hold a master’s degree in an appropriate subject matter area related to teacher’s endorsement area, adding provisions re exceptions to beginning educator program and making technical changes, deleted former Subsec. (i) re continuing education, and redesignated existing Subsecs. (j) to (m) as Subsecs. (i) to (l), effective July 1, 2012; P.A. 12-156 amended Subsec. (a) by making a technical change and adding reference to State Board of Education re accreditation and amended Subsec. (c)(1)(B) by adding reference to State Board of Education in clause (i) and adding reference to Office of Higher Education in clause (iv), effective June 15, 2012; P.A. 12-173 amended former Subsec. (i)(1) by adding Subpara. (E) re professional development for certified employees with a special education endorsement to include implementation of individualized education programs and communication of program procedures, effective July 1, 2012; P.A. 13-118 amended Subsecs. (a)(2) and (c)(1)(B)(i) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 13-169 amended Subsec. (a) to add Subdiv. (3) re summer or weekend and evening alternate route to certification program, effective July 1, 2013; P.A. 13-207 amended Subsec. (i)(1) to replace “state-wide mastery examination” with “mastery examination” and make a technical change, effective July 1, 2013.



Section 10-145c - Election of persons certified provisionally before July 1, 1974.

Section 10-145c is repealed, effective July 1, 1993.

(P.A. 74-331, S. 3, 7; P.A. 93-353, S. 51, 52.)



Section 10-145d - State board regulations for teacher certificates. Certification of school business administrators; membership in teachers’ retirement system; applicability of teacher tenure law. Certification of computer science teachers. Reading instruction examination requirement for certain endorsements. Teaching experience in birth-to-three programs. Certification of marital and family therapists.

(a) The State Board of Education shall, pursuant to chapter 54, adopt such regulations as may be necessary to carry out the provisions of sections 10-144o, 10-145a to 10-145d, inclusive, 10-145f and 10-146b. Such regulations shall provide for (1) the establishment of an appeal panel to review any decision to deny the issuance of a certificate authorized under section 10-145b; (2) the establishment of requirements for subject area endorsements; (3) the extension of the time to complete requirements for certificates under section 10-145b; (4) the establishment of requirements for administrator and supervisor certificates; (5) the composition of, and the procedures to be utilized by, the assessment teams in implementing the beginning educator program; (6) procedures and criteria for issuing certificates to persons whose certificates have lapsed or persons with non-public-school or out-of-state teaching experience; (7) the criteria for defining a major course of study; (8) a requirement that on and after July 1, 1993, in order to be eligible to obtain an initial educator certificate with an elementary endorsement, each person be required to complete a survey course in United States history comprised of not fewer than three semester hours; and (9) a requirement that on and after July 1, 2004, in order to be eligible to obtain an initial educator certificate with an early childhood nursery through grade three or an elementary endorsement, each person be required to complete a comprehensive reading instruction course comprised of not less than six semester hours. Such regulations may provide for exceptions to accommodate specific certification endorsement areas.

(b) The State Board of Education shall, pursuant to chapter 54, adopt regulations to provide standards for the certification of school business administrators. Such regulations shall make provision for certification requirements to be met by either (1) completion of prescribed courses of study or (2) such other experience as the state board shall deem appropriate for the position of school business administrator. Any person serving in the position of school business administrator on July 1, 1983, shall be considered as having met all requirements for certification. The regulations shall also contain standards to certify individuals who hold certification from a state other than Connecticut.

(c) Any individual certified as a school business administrator after July 1, 1983, pursuant to regulations adopted by the State Board of Education in accordance with the provisions of subsection (b) of this section shall not be deemed to be eligible for membership in the teachers’ retirement system solely by reason of such certification, provided any such individual who holds a regular teacher’s certificate issued by the State Board of Education shall not be excluded from membership in said system.

(d) Any individual certified as a school business administrator pursuant to regulations adopted by the state board in accordance with the provisions of subsection (b) of this section, shall not be deemed to be included in the definition of “teacher” in subdivision (2) of subsection (a) of section 10-151 solely by reason of such certification, provided any such individual who holds a regular teacher’s certificate issued by the State Board of Education and is employed as a teacher, principal, supervisor or school superintendent shall not be excluded from such definition.

(e) The State Board of Education shall adopt regulations, in accordance with chapter 54, to provide standards for the certification of computer science teachers. Such regulations shall make provision for certification requirements to be met by either (1) completion of prescribed courses of study, or (2) such other experience as the state board shall deem appropriate.

(f) An endorsement issued prior to July 1, 2013, to teach elementary education grades one to six, inclusive, shall be valid for grades kindergarten to six, inclusive, and for such an endorsement issued on or after July 1, 2013, the endorsement shall be valid for grades one to six, inclusive, except such an endorsement issued between July 1, 2013, and July 1, 2017, to any student who was admitted to and successfully completes a teacher preparation program, as defined in section 10-10a, in the certification endorsement area of elementary education on or before June 30, 2017, shall be valid for grades kindergarten to six, inclusive. An endorsement to teach comprehensive special education grades one to twelve, inclusive, shall be valid for grades kindergarten to twelve, inclusive, provided, on and after September 1, 2013, any (1) certified employee applying for a comprehensive special education endorsement, or (2) applicant for an initial, provisional or professional educator certificate and a comprehensive special education endorsement shall achieve a satisfactory score on the reading instruction examination approved by the State Board of Education on April 1, 2009, or a comparable reading instruction examination with minimum standards that are equivalent to the examination approved by the State Board of Education on April 1, 2009.

(g) For the purposes of issuance of certificates, permits and authorizations by the State Board of Education under the provisions of sections 10-144o to 10-149, inclusive, teaching experience in approved nonpublic schools shall include teaching experience in birth-to-three programs approved by the Department of Developmental Services.

(h) Any person who is a licensed marital and family therapist, pursuant to section 20-195c, and employed by a local or regional board of education as a marital and family therapist shall provide services to students, families and parents or guardians of students. Not later than July 1, 2014, the State Board of Education shall, in accordance with the provisions of chapter 54, adopt regulations to implement the provisions of this subsection and provide standards for the certification of marital and family therapists employed by local or regional boards of education. Such regulations shall authorize marital and family therapists employed by a local or regional board of education to provide services to students, families and parents or guardians of students and include certification requirements to be met by (1) licensure as a marital and family therapist under section 20-195c, and (2) such other experience as the State Board of Education deems appropriate for the position of marital and family therapist in a school system.

(i) On and after September 1, 2013, any (1) certified employee applying for a remedial reading, remedial language arts or reading consultant endorsement, or (2) applicant for an initial, provisional or professional educator certificate and a remedial reading, remedial language arts or reading consultant endorsement shall achieve a satisfactory score on the reading instruction examination approved by the State Board of Education on April 1, 2009, or a comparable reading instruction examination with minimum standards that are equivalent to the examination approved by the State Board of Education on April 1, 2009.

(P.A. 74-331, S. 6, 7; P.A. 83-423, S. 1, 2; P.A. 84-255, S. 8, 21; May Sp. Sess. P.A. 86-1, S. 24, 58; P.A. 87-499, S. 8, 34; P.A. 89-237, S. 10, 11; P.A. 98-243, S. 14, 25; P.A. 00-187, S. 39, 75; P.A. 03-168, S. 3, 4; June 30 Sp. Sess. P.A. 03-6, S. 33; P.A. 07-73, S. 2(a); 07-241, S. 7; P.A. 12-63, S. 1; 12-116, S. 50, 92, 93; P.A. 13-122, S. 8, 11; 13-245, S. 15, 16.)

History: P.A. 83-423 added Subsecs. (b) and (c) requiring state board to adopt regulations for the certification of school business administrators specifying that eligibility for membership in the teachers’ retirement system shall not be based solely on such certification as a school business administrator; P.A. 84-255 added Subsec. (d) concerning applicability of teacher tenure law to individuals certified as school business administrators; May Sp. Sess. P.A. 86-1 in Subsec. (a) added Subdivs. (1) to (7), inclusive, re content of regulations; P.A. 87-499 in Subsec. (a) provided that the state board of education adopt regulations re certificate definitions and testing for prospective teachers and that it may, by regulation, provide for exceptions for specific certification endorsement areas; P.A. 89-237 added new Subsec. (a)(8) requiring the completion of a survey course in United States history in order to be eligible to obtain certain initial educator certificates; (Revisor’s note: In 1993 an obsolete reference in Subsec. (a) to “subsection (a) of section 10-146f” was deleted since Sec. 10-146f is repealed); P.A. 98-243 amended Subsec. (a)(8) to make a technical change and added Subsec. (a)(9) re requirement for comprehensive reading instruction course in order to be eligible to obtain certain initial educator certificates, effective July 1, 1998; P.A. 00-187 added Subsec. (e) re certification of computer science teachers, effective July 1, 2000; P.A. 03-168 amended Subsec. (a)(9) by substituting “July 1, 2004” for “July 1, 2003”, effective July 1, 2003, and added new Subsecs. (f) and (g) re endorsements to teach elementary education and comprehensive special education and re experience in birth-to-three programs, effective June 26, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (f) by adding references to grades one to six and one to twelve, effective August 20, 2003; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-241, added editorially by the Revisors as Subsec. (h), required adoption of regulations re certification standards for marital and family therapists employed by boards of education, effective July 1, 2007; P.A. 12-63 amended Subsec. (f) by adding provisions making endorsements to teach elementary education issued on or after July 1, 2013, valid for grades 1 to 6 and making endorsements issued between July 1, 2013, and July 1, 2017, to students admitted to a teacher preparation program for elementary education on or before the start of fall semester of 2012 valid for grades kindergarten to 6, effective July 1, 2012; P.A. 12-116 made technical changes in Subsec. (a), amended Subsec. (f) by adding provision requiring, on and after July 1, 2013, that certified employees with comprehensive special education endorsement achieve a satisfactory score on the reading instruction examination approved by the State Board of Education on April 1, 2009, and added Subsec. (i) requiring, on and after July 1, 2013, that certified employees with a remedial reading and remedial language arts endorsement achieve a satisfactory score on the reading instruction examination approved by the State Board of Education on April 1, 2009, effective July 1, 2012; P.A. 13-122 amended Subsec. (f) by replacing requirement that student be admitted to teacher preparation program on or before start of fall semester of 2012 with requirement that student successfully complete teacher preparation program on or before June 30, 2017, effective June 18, 2013, and amended Subsec. (h) by adding provision requiring marital and family therapists to provide services to students, families and parents or guardians of students, adding provision requiring regulations to authorize such therapists to provide such services, replacing “June 1, 2008” with “July 1, 2014” and making a technical change, effective July 1, 2013; P.A. 13-245 amended Subsec. (f) by replacing “July 1, 2013” with “September 1, 2013”, applying provisions to applicants for a comprehensive special education endorsement, adding Subdiv. (1) and (2) designators and adding provision re comparable reading instruction examination, and amended Subsec. (i) by replacing “July 1, 2013” with “September 1, 2013”, applying provisions to applicants for a remedial reading, remedial language arts or reading consultant endorsement, adding Subdiv. (1) and (2) designators and adding provision re comparable reading instruction examination, effective July 2, 2013.



Section 10-145e - Certification for occupational subjects.

Section 10-145e is repealed, effective July 1, 2009.

(P.A. 77-297; P.A. 78-18; June 19 Sp. Sess. P.A. 09-1, S. 26.)



Section 10-145f - Testing for prospective teachers.

(a) No person shall be formally admitted to a State Board of Education approved teacher preparation program until such person has achieved satisfactory scores on the state reading, writing and mathematics competency examination prescribed by and administered under the direction of the State Board of Education, or has qualified for a waiver of such test based on criteria established by the State Board of Education.

(b) (1) Any person who does not hold a valid certificate pursuant to section 10-145b shall (A) achieve satisfactory scores on the state reading, writing and mathematics competency examination prescribed by and administered under the direction of the State Board of Education, or qualify for a waiver of such test based on criteria approved by the State Board of Education, and (B) achieve a satisfactory evaluation on the appropriate State Board of Education approved subject area assessment in order to be eligible for a certificate pursuant to said section unless such assessment has not been approved by the State Board of Education at the time of application, in which case the applicant shall not be denied a certificate solely because of the lack of an evaluation on such assessment. A person who holds a valid school administrator certificate in another state that is at least equivalent to an initial educator certificate, pursuant to section 10-145b, as determined by the State Board of Education, and has successfully completed three years of experience as a school administrator in a public school in another state or in a nonpublic school approved by the appropriate state board of education during the ten-year period prior to the date of application for a certificate in a school administration endorsement area shall not be required to meet the state reading, writing and mathematics competency examination.

(2) Any person applying for an additional certification endorsement shall achieve a satisfactory evaluation on the appropriate State Board of Education approved subject area assessment in order to be eligible for such additional endorsement, unless such assessment has not been approved by the State Board of Education at the time of application, in which case the applicant shall not be denied the additional endorsement solely because of the lack of an evaluation on such assessment.

(3) On and after July 1, 1992, any teacher who held a valid teaching certificate but whose certificate lapsed and who had completed all requirements for the issuance of a new certificate pursuant to section 10-145b, except for filing an application for such certificate, prior to the date on which the lapse occurred, may file, within one year of the date on which the lapse occurred, an application with the Commissioner of Education for the issuance of such certificate. Upon the filing of such an application, the commissioner may grant such certificate and such certificate shall be retroactive to the date on which the lapse occurred, provided the commissioner finds that the lapse of the certificate occurred as a result of a hardship or extenuating circumstances beyond the control of the applicant. If such teacher has attained tenure and is reemployed by the same board of education in any equivalent unfilled position for which the person is qualified as a result of the issuance of a certificate pursuant to this subdivision, the lapse period shall not constitute a break in employment for such person reemployed and shall be used for the purpose of calculating continuous employment pursuant to section 10-151. If such teacher has not attained tenure, the time unemployed due to the lapse of a certificate shall not be counted toward tenure, except that if such teacher is reemployed by the same board of education as a result of the issuance of a certificate pursuant to this subdivision, such teacher may count the previous continuous employment immediately prior to the lapse towards tenure. Using information provided by the Teachers’ Retirement Board, the Department of Education shall annually notify each local or regional board of education of the name of each teacher employed by such board of education whose provisional certificate will expire during the period of twelve months following such notice. Upon receipt of such notice the superintendent of each local and regional board of education shall notify each such teacher in writing, at such teacher’s last known address, that the teacher’s provisional certificate will expire.

(4) Notwithstanding the provisions of this subsection to the contrary, to be eligible for a certificate to teach subjects for which a bachelor’s degree is not required, any applicant who is otherwise eligible for certification in such endorsement areas shall be entitled to a certificate without having met the requirements of the competency examination and subject area assessment pursuant to this subsection for a period not to exceed two years, except that for a certificate to teach skilled trades or trade-related or occupational subjects, the commissioner may waive the requirement that the applicant take the competency examination. The commissioner may, upon the showing of good cause, extend the certificate.

(5) On and after July 1, 2011, any person applying for a certification in the endorsement area of elementary education shall achieve a satisfactory evaluation on the appropriate State Board of Education approved mathematics assessment in order to be eligible for such elementary education endorsement.

(c) Notwithstanding the provisions of this section and section 10-145b, the following persons shall be eligible for a nonrenewable temporary certificate: (1) A person who has resided in a state other than Connecticut during the year immediately preceding application for certification in Connecticut and meets the requirements for certification, excluding successful completion of the competency examination and subject matter assessment, if such person holds current teacher certification in a state other than Connecticut and has completed at least one year of successful teaching in another state in a public school or a nonpublic school approved by the appropriate state board of education, (2) a person who has graduated from a teacher preparation program at a college or university outside of the state and regionally accredited, and meets the requirements for certification, excluding successful completion of the competency examination and subject matter assessment, and (3) a person hired by a charter school after July first in any school year for a teaching position that school year, provided the person hired after said date could reasonably be expected to complete the requirements prescribed in subparagraphs (B) and (C) of subdivision (1) of subsection (c) of section 10-145b. The nonrenewable temporary certificate shall be valid for one year from the date it is issued.

(d) Any person who is first issued a certificate valid after July 1, 1989, or who is reissued a certificate after July 1, 1989, shall, except as otherwise provided in this subsection, be required to achieve a satisfactory evaluation on a professional knowledge clinical assessment not later than the end of the second year of teaching in a public school if hired prior to January first or, if hired on or after January first, not later than the end of the second full school year of teaching following the year in which such person was hired in order to retain the certificate. The commissioner (1) may waive the requirement that such satisfactory evaluation on a professional knowledge clinical assessment be achieved upon a determination that such assessment is not valid for the person’s teaching assignment, or (2) upon a showing of good cause, may extend the time limit for the assessment for a period of time not exceeding two years. The requirement of a clinical assessment shall not apply to any such person who has completed at least three years of successful teaching in a public school or a nonpublic school approved by the appropriate state board of education during the ten years immediately preceding the date of application or who successfully taught with a provisional teaching certificate during the year immediately preceding an application for a provisional educator certificate as an employee of a local or regional board of education or facility approved for special education by the State Board of Education. Notwithstanding the provisions of this subsection, the State Board of Education may reissue an initial educator certificate to a person who held such certificate and did not achieve a satisfactory evaluation on a professional knowledge clinical assessment provided the person submits evidence demonstrating significant intervening study and experience, in accordance with standards established by the State Board of Education.

(e) The board shall, by regulation, set all fees to be charged to each person who applies to take the State Board of Education administered competency examination, the subject area assessment or the professional knowledge clinical assessment, which shall be not less than seventy-five dollars for the competency examination and subject area assessment for the elementary level. Notwithstanding the provisions of this section to the contrary, the Commissioner of Education may waive any fee under this section due to a candidate’s inability to pay.

(f) Notwithstanding the provisions of this section, any person who holds a valid teaching certificate that is at least equivalent to an initial educator certificate, as determined by the State Board of Education, and such certificate is issued by a state other than Connecticut in the subject area or endorsement area for which such person is seeking certification in Connecticut shall not be required to successfully complete the competency examination and subject matter assessment pursuant to this section, if such person has either (1) successfully completed at least three years of teaching experience or service in the endorsement area for which such person is seeking certification in Connecticut in the past ten years in a public school or a nonpublic school approved by the appropriate state board of education in such other state, or (2) holds a master’s degree or higher in the subject area for which such person is seeking certification in Connecticut.

(P.A. 85-532, S. 1, 2; P.A. 86-147, S. 1, 2; P.A. 87-464, S. 5, 8; 87-499, S. 9, 10, 34; P.A. 88-273, S. 3, 4, 8, 9; 88-360, S. 19–21, 63; P.A. 89-137, S. 6–8, 13, 14; 89-251, S. 68, 203; P.A. 90-325, S. 2–5, 32; May Sp. Sess. P.A. 92-6, S. 3, 117; P.A. 93-353, S. 19, 34, 52; P.A. 94-245, S. 4, 46; P.A. 95-259, S. 15, 32; P.A. 96-214, S. 9; 96-244, S. 13, 57, 63; P.A. 03-76, S. 13, 14; 03-174, S. 2; June 19 Sp. Sess. P.A. 09-1, S. 3; P.A. 11-85, S. 7; P.A. 13-122, S. 16.)

History: P.A. 86-147 in Subsec. (b) deleted reference to professional knowledge assessment, added testing requirements for permanent and lapsed or revoked certificate holders and persons applying for additional certification endorsement and set deadline for development of subject area assessment, added Subsec. (c) to provide for a nonrenewable temporary certificate, added Subsec. (d) re professional knowledge clinical assessment, added Subsec. (e) which had been part of Subsec. (b) and made other technical changes; P.A. 87-464 added Subdiv. and Subpara. designations in Subsec. (b) and in Subsec. (c) provided for nonrenewable temporary certificates for graduates of out-of-state teacher preparation programs; P.A. 87-499 in Subsec. (b) provided an exception to the testing requirements for applicants for certificates to teach skilled trades and trade-related subjects and in Subsec. (d) deleted “provisional” and made the Subsec. apply to all certificate holders, counted the 10 years from the date of application rather than date of employment under provisional certificate, substituted July for May and provided that the time limit for assessment may be extended by “one year” rather than by “not more than one year”; P.A. 88-273 inserted new Subsec. (b)(3) re standard certificates for and the reemployment of holders of certain lapsed provisional certificates and re annual notification by state department of education of provisional certificates which are to expire in the subsequent 12 months, and renumbered old Subdiv. (3) as Subdiv. (4), amended Subsec. (c) to provide for the issuance of a nonrenewable temporary certificate pursuant to Subdiv. (2) for the 1988-1989 school year and in Subsec. (d) substituted July 1, 1989, for July 1, 1988; P.A. 88-360 in Subsec. (a) substituted “scores on all components, in one administration of the” for “score on each component of any one” state reading, writing and mathematics competency examination and made a technical change, in Subsec. (b)(1) substituted “scores on all components, in one administration, of the” for “score on each component of any one” state reading, writing and mathematics competency examination and in Subdiv. (3) (now (4)) of Subsec. (b) substituted “subjects for which a bachelor’s degree is not required” for “skilled trades and trade-related subjects” and in Subsec. (e) substituted “all fees” for “a fee”, specified that the competency examination be that administered by the state board of education, provided that the fees be at a level not to exceed the administrative costs but need not be at a level to meet all such costs and added provisions re the competency examination fee, registration fees and waivers of fees; P.A. 89-137 in Subsec. (b)(2) substituted December 1, 1990, for May 1, 1990, as the date before which the state board of education shall complete the development of subject area assessments, in Subsec. (b)(3) added Subpara. (A) designation, deleted the provisions granting a standard certificate to certain persons whose provisional certificates had lapsed and concerning the reemployment of such teachers and treatment of the lapse period, specified the circumstances under which the commissioner of education may issue a new certificate to a teacher whose certificate has lapsed, specified the circumstances under which the lapse period is not a break in employment and is used for calculating continuous employment, required superintendents to notify teachers of the expiration of provisional certificates and added new Subpara. (B) re the granting of a provisional teaching certificate to certain persons 65 years of age or older, in Subsec. (b)(4) permitted the commissioner of education to waive the competency examination requirement for applicants for certificates to teach skilled trades or trade-related or occupational subjects, and in Subsec. (d) permitted the reissuance of an initial educator certificate to certain persons who did not achieve a satisfactory evaluation on a professional knowledge clinical assessment; P.A. 89-251 set the fee for the competency examination at not less than $48 and increased the fee for retesting from $10 to $12; P.A. 90-325 in Subsec. (b)(1) with an exception made the subdivision apply to any person who does not hold a valid certificate and provided that a satisfactory evaluation on a subject area assessment not be required if the assessment has not been approved by the state board of education, rather than if it has not been developed, in Subsec. (b)(2) provided that a satisfactory evaluation on a subject area assessment for eligibility for an additional endorsement not be required if the assessment has not been approved by the state board of education, rather than if it has not been developed, in Subsec. (c) removed the limitation that nonrenewable temporary certificates for graduates of out-of-state teacher preparation programs be issued only for certain years and in added Subsec. (d)(1) to allow the commissioner of education to waive the requirement of a satisfactory evaluation on a professional knowledge clinical assessment if the assessment is not valid for the person’s teaching assignment and provided that the requirement not apply to certain persons who taught with provisional teaching certificates; May Sp. Sess. P.A. 92-6 amended Subsec. (e) to provide the fee shall be not less than $75 for competency examination and subject area assessment for the elementary level and to delete references to board discretion regarding assessment of fees; P.A. 93-353 amended Subsec. (a) to add provisions concerning the Scholastic Aptitude Test scores or those of an equivalent test and amended Subsec. (b)(3) to make the Subdiv. applicable on and after July 1, 1992, to remove the requirement that the teacher have held the certificate “while employed by a local or regional board of education or a facility approved for special education by the state board of education or on authorized leave from such a board of education or facility”, to divide Subpara. (A) into (A) and (B) and to delete the existing Subpara. (B) which was obsolete, effective July 1, 1993; P.A. 94-245 amended Subsecs. (a) and (b) to provide that on and after January 1, 1995, satisfactory scores in all components of competency examinations need not be achieved in one administration and to substitute an examination administered “under the direction of” the board for an examination administered “by” the board, effective June 2, 1994; P.A. 95-259 amended Subsecs. (a) and (b) to apply the existing requirements to tests administered on or before March 31, 1995, and to add new requirements for tests administered after said date, also in Subsec. (b) added the provisions dealing with non-English versions and amended Subsec. (c) to change the time frame for the validity of nonrenewable temporary certificates, effective July 6, 1995; P.A. 96-214 added Subsec. (c)(3) re person hired by a charter school after July first in any school year; P.A. 96-244 amended Subsec. (c)(3) to change the eligibility requirement for the temporary certificate for persons hired by a charter school and amended Subsec. (d) to extend the time for achievement of a satisfactory evaluation on a professional knowledge clinical assessment from within “one” to “two” years and made a technical change, effective July 1, 1996; P.A. 03-76 made technical changes in Subsecs. (b)(3) and (c), effective June 3, 2003; P.A. 03-174 amended Subsec. (d) by differentiating between teachers hired prior to January first and teachers hired on or after January first re timing of evaluation, substituting a two-year extension for a one-year extension in Subdiv. (2), and making a technical change, effective July 1, 2003; June 19 Sp. Sess. P.A. 09-1 amended Subsecs. (a) and (b)(1) by eliminating provisions re components and Scholastic Aptitude Test and English competency testing requirements, adding provision re establishment of waiver criteria, and making conforming changes, amended Subsec. (b) by adding provision in Subdiv. (1) re testing requirement waiver for out-of-state school administrators and deleting obsolete provisions in Subdivs. (2) and (3), amended Subsec. (c) by deleting provisions re temporary nonrenewable certificate and added Subsec. (f) re testing requirement waiver for out-of-state teachers, effective July 1, 2009; P.A. 11-85 amended Subsec. (b) by adding Subdiv. (5) requiring that applicants for certification in elementary education endorsement area achieve a satisfactory evaluation on appropriate mathematics assessment, effective July 1, 2011; P.A. 13-122 amended Subsec. (f)(1) by adding “or service” and replacing “subject” with “endorsement”, effective July 1, 2013.



Section 10-145g - Regulations.

The State Board of Education shall adopt regulations, in accordance with the provisions of chapter 54, to govern the use and access of information concerning child abuse in reports received by the Commissioner of Education, or his representative, pursuant to sections 17a-101b and 17a-101c.

(P.A. 92-76, S. 2; P.A. 96-246, S. 16.)

History: P.A. 96-246 changed reference to Sec. 17a-101 to Secs. 17a-101b and 17a-101c.



Section 10-145h - Requirements for certification as a bilingual education teacher.

(a) On and after July 1, 1999, the State Board of Education shall require an applicant for certification as a bilingual education teacher to demonstrate competency in English and the other language of instruction as a condition of certification. Competency in English shall be demonstrated by successful passage of the essential skills test approved by the State Board of Education. Competency in the other language shall be demonstrated on an examination, if available, of comparable difficulty as specified by the Department of Education. If such an examination is not available, competency shall be demonstrated by an appropriate alternative method as specified by the department.

(b) On and after July 1, 2003, the State Board of Education shall require persons seeking to become (1) elementary level bilingual education teachers to be certified in elementary education and bilingual education and (2) secondary level bilingual education teachers to be certified in both the subject area they will teach and in bilingual education. Such dual certification requirement may be met by earning a bachelor’s degree in one field and meeting the requirements for an endorsement in the other field.

(c) On and after July 1, 2000, the State Board of Education shall require bilingual education teachers holding provisional educator certificates to meet the requirements of this subsection in order to qualify for a professional educator certificate to teach bilingual education. (1) Such bilingual education teachers who teach on the elementary level shall take fifteen credit hours in bilingual education and fifteen credit hours in language arts, reading and mathematics. (2) Such bilingual education teachers who teach on the middle or secondary level shall take fifteen credit hours in bilingual education and fifteen credit hours in the subject matter that they teach. Such professional educator certificate shall be valid for bilingual education and the grade level and content area of preparation.

(d) (1) Notwithstanding subsection (a) of this section, for the period from July 1, 2005, to June 30, 2010, inclusive, the State Board of Education shall require an applicant for certification as a bilingual education teacher to demonstrate competency in English and the other language of instruction as a condition of certification. Competency in English shall be demonstrated by successful passage of the oral proficiency test in English and an essential skills test approved by the State Board of Education. Oral and written competency in the other language shall be demonstrated by passage of an examination, if available, of comparable difficulty as specified by the Department of Education. If such an examination is not available, competency shall be demonstrated by an appropriate alternative method as specified by the department.

(2) Notwithstanding subsection (b) of this section, for the period from July 1, 2005, to June 30, 2010, inclusive, the State Board of Education shall require persons seeking to become (A) elementary level bilingual education teachers to be certified in (i) bilingual education and achieve a satisfactory evaluation on the appropriate State Board of Education approved assessment for elementary education, or (ii) elementary education and have completed six semester hours of credit in English as a second language course work as approved by the State Board of Education, and (B) secondary level bilingual education teachers to be certified in (i) bilingual education and achieve a satisfactory evaluation on the appropriate State Board of Education approved subject area assessment, or (ii) the subject area they will teach and have completed six semester hours of credit in English as a second language course work as approved by the State Board of Education. Such certificates shall be valid for subject-specific bilingual education. Certification in elementary bilingual education shall be valid for grades kindergarten to eight, inclusive, and certification in secondary subject-specific bilingual education shall be valid for grades seven to twelve, inclusive.

(P.A. 99-211, S. 4, 10; P.A. 05-290, S. 1; P.A. 06-13, S. 5; P.A. 08-170, S. 15; June 19 Sp. Sess. P.A. 09-1, S. 4.)

History: P.A. 99-211 effective July 1, 1999; P.A. 05-245 added Subsec. (d) re certification from July 1, 2005, to July 1, 2008, effective July 1, 2005; P.A. 06-13 made a technical change in Subsec. (d)(1), effective May 2, 2006; P.A. 08-170 amended Subsec. (d) to extend provisions to July 1, 2009, effective July 1, 2008; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (d) to extend provisions to June 30, 2010, effective July 1, 2009.



Section 10-145i - Limitation on issuance and reissuance of certificates, authorizations or permits to certain individuals.

Notwithstanding the provisions of sections 10-144o to 10-146b, inclusive, and 10-149, the State Board of Education shall not issue or reissue any certificate, authorization or permit pursuant to said sections if (1) the applicant for such certificate, authorization or permit has been convicted of any of the following: (A) A capital felony, as defined under the provisions of section 53a-54b in effect prior to April 25, 2012; (B) arson murder, as defined in section 53a-54d; (C) any class A felony; (D) any class B felony except a violation of section 53a-122, 53a-252 or 53a-291; (E) a crime involving an act of child abuse or neglect as described in section 46b-120; or (F) a violation of section 53-21, 53-37a, 53a-60b, 53a-60c, 53a-71, 53a-72a, 53a-72b, 53a-73a, 53a-88, 53a-90a, 53a-99, 53a-103a, 53a-181c, 53a-191, 53a-196, 53a-196c, 53a-216, 53a-217b or 21a-278 or a violation of subsection (a) of section 21a-277, and (2) the applicant completed serving the sentence for such conviction within the five years immediately preceding the date of the application.

(P.A. 00-220, S. 41, 43; P.A. 01-173, S. 54, 67; P.A. 03-168, S. 5; June 19 Sp. Sess. P.A. 09-1, S. 5; P.A. 11-93, S. 19; P.A. 12-5, S. 9.)

History: P.A. 00-220 effective July 1, 2000; P.A. 01-173 amended Subdiv. (1) to redesignate Subpara. (E) as Subpara. (F), add new Subpara. (E) re crime involving act of child abuse or neglect, expand the list of crimes in Subpara. (F), and make technical changes, effective July 1, 2001; P.A. 03-168 added “authorization or permit”, effective July 1, 2003; June 19 Sp. Sess. P.A. 09-1 amended Subdiv. (1)(F) by adding references to Secs. 53a-49 and 53a-90a, effective July 1, 2009; P.A. 11-93 deleted reference to Sec. 53a-49 in Subdiv. (1)(F), effective July 8, 2011; P.A. 12-5 amended Subdiv. (1)(A) re capital felony to reference provisions of Sec. 53a-54b in effect prior to April 25, 2012, effective April 25, 2012.



Section 10-145j - Employment of national corps of teachers’ training program graduates.

(a) Prior to July 1, 2015, the Department of Education may permit qualified graduates of a national corps of teachers’ training program, approved by the Commissioner of Education, to be employed under a durational shortage area permit in public schools located in the towns of Bridgeport, Hartford and New Haven and state charter schools located in Stamford.

(b) Such persons may only be employed in a position at the elementary or secondary level where no certified teacher suitable to the position is available. Such persons shall (1) be enrolled in a planned program leading to certification in the subject area they are teaching, or enrolled in an approved alternate route to certification program or a program with state approval pending and that meets the standards for an alternate route to certification program, and (2) have completed at least twelve semester hours of credit or have passed the assessment approved by the State Board of Education in the subject area they will teach. The State Board of Education may grant a durational shortage area permit, endorsed consistent with this section, to a person who meets the qualifications for such permit as modified by this section. In granting such permits, the board shall give priority to addressing the needs of the schools operated by the boards of education for the towns of Bridgeport, Hartford and New Haven, and then to the needs of state charter schools located in Bridgeport, Hartford, New Haven and Stamford. Such permit shall be valid for one year and shall be renewable once.

(P.A. 06-192, S. 3; June 19 Sp. Sess. P.A. 09-1, S. 14; P.A. 11-179, S. 13.)

History: P.A. 06-192 effective July 1, 2006; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (a) by adding “Prior to July 1, 2011,” and provisions re durational shortage area permit and state charter schools located in Stamford and amended Subsec. (b) by enumerating Bridgeport, Hartford, New Haven and Stamford, effective July 1, 2009; P.A. 11-179 amended Subsec. (a) by replacing “2011” with “2015”, effective July 1, 2011.



Section 10-145k - Issuance of international teacher permit.

(a) The State Board of Education shall, upon the request of a local or regional board of education, issue an international teacher permit in a subject shortage area pursuant to section 10-8b, provided the conditions for issuance of such permit pursuant to the provisions of subsections (b) and (c) of this section are met. Such permits shall be issued for one year and may be renewed for a period of up to one year, upon the request of the local or regional board of education, provided the teacher whose permit is to be renewed maintains, at the time of such renewal, a valid J-1 Visa issued by the United States Department of State at the time such permit is renewed.

(b) The local or regional board of education requesting the issuance of an international teacher permit shall attest to the existence of a plan for the supervision of the teacher.

(c) The teacher shall:

(1) Hold a J-1 visa issued by the United States Department of State;

(2) Be in the United States to teach (A) in accordance with a memorandum of understanding between Connecticut and the country from which the teacher is entering, or (B) as part of the Exchange Visitor Program administered by the United States Department of State Teacher Exchange Branch;

(3) (A) Hold the equivalent of a bachelor’s degree, from a regionally accredited institution of higher education, as determined by a foreign credentialing agency recognized by the Commissioner of Education, with a major in or closely related to the certification endorsement area in which the teacher is to teach, or (B) hold such a degree without such a major and have successfully completed the teacher assessment for the appropriate subject area, as approved by the State Board of Education;

(4) Have completed, in the country from which the teacher is entering, the equivalent of a regionally accredited teacher preparation program; and

(5) Have achieved the level of oral proficiency in English as determined by an examination approved by the Commissioner of Education.

(P.A. 07-30, S. 1; P.A. 11-179, S. 4.)

History: P.A. 07-30 effective July 1, 2007; P.A. 11-179 amended Subsec. (a) by replacing limitation on number of times permit can be renewed with requirement that teacher seeking renewal maintains valid J-1 Visa at time of renewal, effective July 13, 2011.



Section 10-145l - Waiver from subject area major requirements.

On and after July 1, 2010, the State Board of Education shall allow an applicant for certification to teach in a subject shortage area pursuant to section 10-8b or a certified employee seeking to teach in such a subject shortage area to substitute achievement of an excellent score, as determined by the State Board of Education, on any appropriate State Board of Education approved subject area assessment for the subject area requirements for certification pursuant to section 10-145f.

(June 19 Sp. Sess. P.A. 09-1, S. 10.)

History: June 19 Sp. Sess. P.A. 09-1 effective July 1, 2009.



Section 10-145m - Resident teacher certificate.

(a) The State Board of Education, upon receipt of a proper application, shall issue a resident teacher certificate to any applicant in the certification endorsement areas of elementary education, middle grades education, secondary academic subjects, special subjects or fields, special education, early childhood education and administration and supervision, who (1) holds a bachelor’s degree from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited, (2) possesses a minimum undergraduate college cumulative grade point average of 3.00, (3) has achieved a qualifying score, as determined by the State Board of Education, on the appropriate State Board of Education approved subject area assessment, and (4) is enrolled in an alternate route to certification program, approved by the State Board of Education, that meets the guidelines established by the No Child Left Behind Act, P.L. 107-110.

(b) Each such resident teacher certificate shall be valid for one year, and may be extended by the Commissioner of Education for an additional one year for good cause upon the request of the superintendent of schools for the school district employing such person.

(c) During the period of employment in a public school, a person holding a resident teacher certificate shall be the teacher of record and be under the supervision of the superintendent of schools or of a principal, administrator or supervisor designated by such superintendent who shall regularly observe, guide and evaluate the performance of assigned duties by such holder of a resident teacher certificate.

(d) Notwithstanding the provisions of subsection (a) of section 10-145b, on and after July 1, 2009, the State Board of Education, upon receipt of a proper application, shall issue an initial educator certificate, which shall be valid for three years, to any person who (1) successfully completed an alternate route to certification program, approved by the State Board of Education, that meets the guidelines established by the No Child Left Behind Act, P.L. 107-110, (2) taught successfully as the teacher of record while holding a resident teacher certificate, and (3) meets the requirements established in subsection (b) of section 10-145f.

(June 19 Sp. Sess. P.A. 09-1, S. 13; P.A. 11-48, S. 285; P.A. 12-156, S. 7; P.A. 13-118, S. 10.)

History: June 19 Sp. Sess. P.A. 09-1 effective July 1, 2009; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 12-156 amended Subsec. (a)(1) by adding reference to State Board of Education re accreditation, effective June 15, 2012; P.A. 13-118 amended Subsec. (a)(1) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 10-145n - Issuance of adjunct instructor permit.

(a) Subject to the provisions of subsection (g) of this section, the State Board of Education, upon the request of a local or regional board of education or a regional educational service center, may issue an adjunct instructor permit to any applicant with specialized training, experience or expertise in the arts, as defined in subsection (a) of section 10-16b. Such permit shall authorize a person to hold a part-time position, of no more than fifteen classroom instructional hours per week at a part-time interdistrict arts magnet high school in existence on July 1, 2009, and approved pursuant to section 10-264l or the Cooperative Arts and Humanities Magnet High School, as a teacher of art, music, dance, theater or any other subject related to such holder’s artistic specialty. Except as provided in subsection (g) of this section, such applicant shall (1) hold a bachelor’s degree from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited, (2) have a minimum of three years of work experience in the arts, or one year of work experience and two years of specialized schooling related to such applicant’s artistic specialty, and (3) attest to the State Board of Education that he or she has at least one hundred eighty hours of cumulative experience working with children, in a private or public setting, including, but not limited to, after school programs, group lessons, children’s theater, dance studio lessons and artist-in-residence programs, or at least two years experience as a full-time faculty member at an institution of higher education.

(b) During the period of employment in such part-time interdistrict arts magnet high school or the Cooperative Arts and Humanities Magnet High School, a person holding an adjunct instructor permit shall be under the supervision of the superintendent of schools or of a principal, administrator or supervisor designated by such superintendent who shall regularly observe, guide and evaluate the performance of assigned duties by such holder of an adjunct instructor permit.

(c) Each such adjunct instructor permit shall be valid for three years and may be renewed by the Commissioner of Education for good cause upon the request of the superintendent of schools for the district employing such person or the regional educational service center operating such part-time interdistrict arts magnet high school or the Cooperative Arts and Humanities Magnet High School employing such person.

(d) Any board of education or regional educational service center employing a person who holds an adjunct instructor permit issued under this section shall provide a program to assist each such person. Such program, developed in consultation with the Department of Education, shall include academic and classroom support service components.

(e) No person holding an adjunct instructor permit shall fill a position that will result in the displacement of any person holding a teaching certificate under section 10-145b who is already employed at such part-time interdistrict arts magnet high school or the Cooperative Arts and Humanities Magnet High School.

(f) Any person holding an adjunct instructor permit pursuant to this section shall not be deemed to be eligible for membership in the teachers’ retirement system solely by reason of such permit, provided any such person who holds a regular teacher’s certificate issued by the State Board of Education shall not be excluded from membership in said system.

(g) Any person who, prior to July 1, 2009, was employed as a teacher of art, music, dance, theater or any other subject related to such person’s artistic specialty in a part-time interdistrict arts magnet high school approved pursuant to section 10-264l or the Cooperative Arts and Humanities Magnet High School for at least one year shall qualify for and be granted an adjunct instructor permit.

(June 19 Sp. Sess. P.A. 09-1, S. 11; P.A. 11-48, S. 285; P.A. 12-156, S. 8; P.A. 13-118, S. 11.)

History: June 19 Sp. Sess. P.A. 09-1 effective July 1, 2009; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 12-156 amended Subsec. (a)(1) by adding reference to State Board of Education re accreditation, effective June 15, 2012; P.A. 13-118 amended Subsec. (a)(1) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 10-145o - Teacher education and mentoring program. Administration. Three-year plan. Instructional modules. Data system. Guidelines.

(a) The Department of Education, with cooperation from local and regional school districts, regional educational service centers, representatives of the exclusive bargaining representative for certified employees chosen pursuant to section 10-153b, and public institutions of higher education, shall establish and administer a teacher education and mentoring program that includes guided teacher support and coaching and the completion of instructional modules, pursuant to subsection (e) of this section, for beginning teachers. The program shall be aligned with the principles of teaching approved by the State Board of Education. As part of the program, each beginning teacher shall develop a two-year individualized mentoring plan.

(b) In administering the teacher education and mentoring program under this section:

(1) The Department of Education shall (A) develop a statement for the teacher education and mentoring program that includes the state’s goals for state-wide teacher induction, mentoring, professional development and evaluation, using state-wide data and national research findings; (B) distribute state funding to local and regional school districts to assist with implementation of district teacher education and mentoring plans; (C) manage and make accessible to local and regional school districts the data systems needed to document that teachers and mentors have satisfactorily completed the instructional modules; (D) monitor district implementation of the teacher education and mentoring program to ensure fidelity to the program’s plan and goals, including random district audits and observations by state personnel; (E) issue provisional educator certificates to teachers that have satisfactorily completed the induction program; (F) develop guidelines for the creation and approval of district teacher education and mentoring plans, based on input and recommendations from stakeholder groups; and (G) oversee an outside evaluation of the teacher education and mentoring program every three to five years;

(2) The Department of Education, in collaboration with EASTCONN, the RESC Alliance, institutions of higher education and other stakeholders, shall (A) develop instructional modules for beginning teachers to complete; (B) train mentors to carry out responsibilities at the district level; (C) provide professional development and training for regional mentors working at the district level; (D) provide professional development and training for district teams and principals in managing, designing and administering teacher education and mentoring plans; and (E) provide technical assistance to districts based on district size and needs;

(3) The Department of Education and public institutions of higher education shall (A) work with regional educational service centers to align modules with National Council for Accreditation of Teacher Education approved preservice teacher preparation programs; (B) develop and deliver regional strategies for supporting mentor assistance programs; and (C) train cooperating teachers to work with teacher preparation candidates during student teaching and internships;

(4) Local and regional boards of education shall (A) develop a three-year teacher education and mentoring plan in accordance with subsection (c) of this section; (B) form a local or regional coordinating committee or committees, with representatives of the exclusive bargaining representative for certified employees chosen pursuant to section 10-153b, based on district size, to guide the activities outlined in the three-year teacher education and mentoring plan; (C) develop an annual budget to support the activities detailed in the three-year teacher education and mentoring plan and submit such budget annually to the Department of Education to receive state assistance for such activities; (D) recruit and pair mentors from within and outside of the district to work with beginning teachers; (E) ensure substitute teacher coverage for mentors and beginning teachers to participate in the activities and modules required in the three-year teacher education and mentoring plan; (F) communicate regularly with beginning teachers about training opportunities, state-wide workshops and support group work; (G) coordinate the teacher education and mentoring program and teacher evaluation and supervision program, provided they are kept separate; (H) verify, through the local or regional coordinating committee, that the work of beginning teachers and instructional modules has been successfully completed to warrant provisional certification; (I) when a beginning teacher has satisfactorily completed all modules, attest to that fact and that the teacher is eligible for provisional certification; and (J) ensure that schools under the board’s jurisdiction (i) administer the state’s on-line needs assessment to establish the goals and priorities of each beginning teacher as such teacher develops an individualized mentoring plan, (ii) review and approve beginning teachers’ individualized, two-year mentoring plan, (iii) organize mentoring opportunities by grade, department or specialty area, (iv) take steps to make time available, as needed, to help teachers achieve the goals of their mentoring plans, (v) coordinate the activities and schedules of mentors and beginning teachers to ensure faithful implementation of the district plan, and (vi) submit annual report on mentor-teacher activities to the district coordinating committee for review and approval.

(c) Local and regional school districts shall develop a three-year teacher education and mentoring plan that incorporates the Department of Education’s goals and instructional priorities, as well as any local considerations based on community and student needs. Such plan shall include: (1) Background information about the district that includes a community profile, district profile, student profile, faculty profile, mentor profile and beginning teacher profile; (2) a statement of three-year objectives related to the state’s goal statement for the teacher education and mentoring program; (3) a general timeline for district coordinating teams to meet with central office personnel, principals, mentors or district facilitators; (4) a description of the process used to select mentors and assign them to beginning teachers, based on subject areas, levels and need; (5) a description of the process used to train and update mentors in best practices and essential knowledge; (6) a timeline of district-wide mentoring days for observations, individual discussion, small group meetings, professional development days, regional educational service center training sessions and beginning teachers’ completion of tasks associated with each module; (7) a description of the process used to collect, review and coordinate teachers’ mentoring plans; (8) a description of the process to resolve internal disputes over the district’s recommendations to the state concerning which individuals have satisfactorily completed the instructional modules; and (9) a description of the resources and budget needed to carry out the activities described in the plan.

(d) Local and regional boards of education shall not consider a teacher’s completion of the teacher education and mentoring program as a factor in its decision to continue a teacher’s employment in the district.

(e) (1) Beginning teachers shall satisfactorily complete instructional modules in the following areas: (A) Classroom management and climate, which shall include training regarding the prevention, identification and response to school bullying, as defined in section 10-222d, and the prevention of and response to youth suicide; (B) lesson planning and unit design; (C) delivering instruction; (D) assessing student learning; and (E) professional practice. Beginning teachers shall complete two modules in their first year in the program and three modules in their second year in the program, except as otherwise provided by the Commissioner of Education, or as provided for in subsection (h) of this section.

(2) Beginning teachers shall work with their mentors in developing a planned set of activities, based on the topics offered within each instructional module, to complete each such instructional module, and such activities shall be reflected in the beginning teacher needs assessment. Such activities may be presented in person by mentors, offered in workshops, through on-line courses or through the completion of a set of readings. For each instructional module, beginning teachers shall (A) apply the knowledge gained through such activities in a lesson, project or demonstration of how the activity impacted student learning, and (B) submit a reflection paper or project, to be signed by the mentor, that summarizes, describes or analyzes what has been learned by the beginning teacher and their students throughout the module and how the learning contributed to the development of such beginning teacher. Such reflection paper or project shall be forwarded to the district’s coordinating committee for approval.

(3) Upon successful completion of the instructional modules and final review by the coordinating committee, the superintendent of the school district shall submit the names of the beginning teachers eligible for receipt of a provisional educator certificate to the State Board of Education.

(f) Local and regional boards of education, in cooperation with the Department of Education, institutions of higher education and regional educational service centers, shall recruit mentors for their teacher education and mentoring program. Those persons eligible to serve as mentors for such programs shall hold a provisional educator certificate or a professional educator certificate, or a distinguished educator designation pursuant to section 10-145s, and have at least three years teaching experience in Connecticut, including at least one year of experience in the district in which they are presently employed. Retired certified teachers may also serve as mentors, provided they successfully complete a mentor training program offered by a regional educational service center. Each mentor shall be assigned two beginning teachers, except that in certain circumstances, a mentor may be assigned three beginning teachers. Such assignment shall be reflected in each district’s three-year plan. Each mentor shall provide fifty contact hours to each beginning teacher during the program, with the expectation of approximately ten contact hours per module. Mentors shall receive a minimum of a five-hundred-dollar annual stipend for each beginning teacher assigned to such mentor from the local or regional board of education for participation in the teacher education and mentoring program. Such stipend shall be included in a person’s total earnings for purposes of retirement.

(g) Notwithstanding the provisions of subsection (h) of this section, for the school year commencing July 1, 2010, beginning teachers who hold an initial educator certificate and have not participated in any beginning educator program as of July 1, 2009, shall participate in the teacher education and mentoring programs as follows:

(1) Beginning teachers in the following subject areas and endorsement areas shall be required to successfully complete the teacher education and mentoring program in full: Elementary education, English and language arts, mathematics, science, social studies, special education, bilingual education, music, physical education, visual arts, world languages and teachers of English as a second language.

(2) Beginning teachers in any other endorsement area and whose primary function is providing direct instruction to students shall be required to successfully complete one year of mentorship and two instructional modules.

(h) Teachers who began in a beginning educator program, pursuant to section 10-145b of the general statutes, revision of 1958, revised to January 1, 2009, but have not completed that program as of July 1, 2009, and teach during the 2009-2010 school year, shall be granted a one-year extension of their initial educator certificates, if necessary, and shall participate in the teacher education and mentoring program, pursuant to this section, through the completion of two instructional modules during the 2010-2011 school year. Such teachers shall exit the program at the end of the 2010-2011 school year upon the successful completion of the two instructional modules.

(i) The Department of Education, in consultation with EASTCONN, shall create a data system for local and regional school districts to access the resources and record-keeping tools to manage the teacher education and mentoring program at the local level. Such data system shall include (1) templates for (A) writing and updating each district’s plan, (B) recording each teacher’s completion of each of the five instructional modules, and (C) teachers to record the completion of instructional module activities and submit written reflection papers or projects, and (2) links to on-line programs or workshops that are part of the five modules.

(j) Not later than July 1, 2010, the State Board of Education shall adopt guidelines to provide for the implementation of the teacher education and mentoring program in accordance with this section and the Report of the Beginning Educator Support and Training Program (BEST)/Mentor Assistance Program (MAP) Task Force dated December 29, 2008.

(Sept. Sp. Sess. P.A. 09-6, S. 37; P.A. 11-232, S. 7; P.A. 12-116, S. 38; P.A. 13-31, S. 8.)

History: Sept. Sp. Sess. P.A. 09-6 effective October 5, 2009; P.A. 11-232 amended Subsec. (e)(1)(A) by adding provision re training regarding prevention, identification and response to school bullying and prevention of and response to youth suicide, effective July 1, 2011; P.A. 12-116 amended Subsec. (f) by adding provision re eligibility of persons holding distinguished educator designation to serve as mentors, effective July 1, 2012; P.A. 13-31 made a technical change in Subsec. (f), effective May 28, 2013.



Section 10-145p - Alternate route to certification programs for school administrators. Requirements; exception. Issuance of initial educator certificate upon completion.

(a) The Department of Education shall review and approve proposals for alternate route to certification programs for school administrators. In order to be approved, a proposal shall provide that the alternate route to certification program (1) be provided by a public or independent institution of higher education, a local or regional board of education, a regional educational service center or a private, nonprofit teacher or administrator training organization approved by the State Board of Education; (2) accept only those participants who (A) hold a bachelor’s degree from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited, (B) have at least forty school months teaching experience, of which at least ten school months are in a position requiring certification at a public school, in this state or another state, and (C) are recommended by the immediate supervisor or district administrator of such person on the basis of such person’s performance; (3) require each participant to (A) complete a one-year residency that requires such person to serve (i) in a position requiring an intermediate administrator or supervisor endorsement, and (ii) in a full-time position for ten school months at a local or regional board of education in the state under the supervision of (I) a certified administrator, and (II) a supervisor from an institution or organization described in subdivision (1) of this subsection, or (B) have ten school months experience in a full-time position as an administrator in a public or nonpublic school in another state that is approved by the appropriate state board of education in such other state; and (4) meet such other criteria as the department requires.

(b) Notwithstanding the provisions of subsection (d) of section 10-145b, on and after July 1, 2010, the State Board of Education, upon receipt of a proper application, shall issue an initial educator certificate in the certification endorsement area of administration and supervision, which shall be valid for three years, to any person who (1) successfully completed the alternate route to certification program for administrators and superintendents pursuant to this section, and (2) meets the requirements established in subsection (b) of section 10-145f.

(c) Notwithstanding any regulation adopted by the State Board of Education pursuant to section 10-145b, any person who successfully completed the alternate route to certification program for administrators pursuant to this section and was issued an initial educator certificate in the endorsement area of administration and supervision shall obtain a master’s degree not later than five years after such person was issued such initial educator certificate. If such person does not obtain a master’s degree in such time period, such person shall not be eligible for a professional educator certificate.

(d) Notwithstanding the provisions of subparagraph (B) of subdivision (2) of subsection (a) of this section, any entity described in subdivision (1) of subsection (a) of this section that administers an alternate route to certification program for school administrators, approved by the Department of Education under this section, shall permit any person who has provided service to a local or regional board of education in a supervisory or managerial role for at least forty school months and held a professional educator certificate for at least ten school months during such forty school months, to participate in such alternate route to certification program for school administrators, provided such person holds a bachelor’s degree from an institution of higher education accredited by the Board of Regents for Higher Education or State Board of Education or regionally accredited and is recommended by the immediate supervisor or district administrator of such person on the basis of such person’s performance.

(P.A. 10-111, S. 1; P.A. 11-28, S. 11; 11-48, S. 285; P.A. 12-156, S. 9; P.A. 13-118, S. 12; 13-122, S. 14.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-28 made a technical change in Subsec. (a)(4), effective June 3, 2011; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a)(2)(A), effective July 1, 2011; P.A. 12-156 amended Subsec. (a)(2)(A) by adding reference to State Board of Education re accreditation, effective June 15, 2012; P.A. 13-118 amended Subsec. (a)(2)(A) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 13-122 added Subsec. (d) re exception to participation requirements for alternate route to certification program for school administrators, effective June 18, 2013.



Section 10-145q - Issuance of charter school educator permit.

Subject to the provisions of subdivision (5) of subsection (b) of section 10-66dd, the State Board of Education, upon the request of the state charter school governing council, may issue a charter school educator permit to a person who is employed by a charter school as a teacher or administrator and does not hold the initial educator, provisional educator or professional educator certificate if such person (1) achieves satisfactory scores on the state reading, writing and mathematics competency examination prescribed by and administered under the direction of the State Board of Education, or qualifies for a waiver of such test based on criteria approved by the State Board of Education, (2) achieves a satisfactory evaluation on the appropriate State Board of Education approved subject area assessment, and (3) demonstrates evidence of effectiveness. Such permit shall authorize a person to serve as an administrator or teacher in the charter school employing such person. Each such charter school educator permit may be renewed by the Commissioner of Education for good cause upon the request of the state charter school governing council employing such person at the time the charter for the school is renewed.

(P.A. 11-60, S. 2; 11-234, S. 3.)

History: P.A. 11-60 and 11-234 effective July 1, 2011.



Section 10-145r - Survey on reading instruction.

For the school year commencing July 1, 2014, and biennially thereafter, the local or regional board of education that employs a certified individual who holds an initial, provisional or professional educator certificate with an early childhood nursery through grade three or an elementary endorsement in a position requiring such an endorsement in kindergarten to grade three, inclusive, shall require each such certified individual to take a survey on reading instruction, developed by the Department of Education that is based on the reading instruction examination approved by the State Board of Education on April 1, 2009, or a comparable reading instruction examination with minimum standards that are equivalent to the examination approved by the State Board of Education on April 1, 2009. The department shall design such survey in a manner that identifies the strengths and weaknesses of such certified individuals in reading instruction practices and knowledge on an individual, school and district level. Such survey shall be administered at no financial cost to such certified individual and in a manner that protects the anonymity of such certified individual. The results of such survey shall not be included as part of any summative ratings for performance evaluations, conducted pursuant to section 10-151b, and not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200. Such results shall be used for the purpose of improving reading instruction by developing student learning objectives and teacher practice goals that will be included in the professional development conducted pursuant to section 10-148b for such certified individuals.

(P.A. 12-116, S. 6; P.A. 13-245, S. 13.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-245 replaced “each school year thereafter” with “biennially thereafter”, replaced provisions re practice version of reading instruction examination with provisions re survey on reading instruction and made technical and conforming changes, effective July 1, 2013.



Section 10-145s - Distinguished educator designation.

(a) The State Board of Education shall award, upon receipt of a proper application, a distinguished educator designation to any person who (1) has successfully completed not less than five years of teaching in a public school or private special education facility approved by the State Board of Education, (2) holds a professional educator certificate, pursuant to section 10-145b, (3) has additional, advanced education beyond a master’s degree from a degree or nondegree granting institution in areas to include, but not be limited to, mentorship or coaching of teachers, and (4) meets the performance requirements established by the Department of Education with consideration given to the demonstration of distinguished practice as validated by the department or an entity approved by the department.

(b) Such designation shall be renewed every five years after issuance upon the demonstration that such person meets performance requirements established by the department with consideration given to the demonstration of distinguished practice as validated by the department or an entity approved by the department.

(c) Upon application to the State Board of Education for the designation as a distinguished educator there shall be paid to the board by or on behalf of the applicant a nonrefundable fee of two hundred dollars. With each request for a duplicate copy of such designation there shall be paid to the board a nonrefundable fee of fifty dollars. The Commissioner of Education may, upon request by the applicant, waive any fee required under this subsection if the commissioner determines that the applicant is unable to pay such fee due to extenuating circumstances.

(P.A. 12-116, S. 37; P.A. 13-31, S. 9.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made technical changes, effective May 28, 2013.



Section 10-146a - Advisory board on state certification of teachers.

Section 10-146a is repealed.

(1967, P.A. 560, S. 1–3; 1969, P.A. 376, S. 1; P.A. 77-573, S. 24, 30; 77-614, S. 609, 610.)



Section 10-146b - Extension of period to complete requirements for teaching certificate. Renewal of certificate, authorization or permit that expires while holder is on active duty with armed forces of United States or ordered out with National Guard. Exceptions.

(a) Any person who holds a provisional educator or provisional teaching certificate or held such certificate within one year of application for extension of such certificate and is unable to complete the requirements for a professional educator certificate within the period required, or any person who holds a professional educator certificate or held such certificate within one year of application for extension of such certificate and is unable to complete the requirements for continuation of such professional educator certificate within the period required may appeal to the commissioner for an extension of the applicable period for good cause. If the commissioner finds a hardship exists in the case of such person or finds an emergency situation because of a shortage of certified teachers in the school district where such person is employed, the commissioner may extend such certificate for no more than twenty-four months, effective as of or retroactive to the expiration date of such certificate, provided not more than one extension shall be granted to such person and, provided further, the record of such person is satisfactory under the provisions of sections 10-145a to 10-145d, inclusive, and this section. For the purposes of section 10-151, any lapse period pursuant to this section shall not constitute a break in employment for such person if reemployed and shall be used for the purpose of calculating continuous employment.

(b) Notwithstanding any provision of the general statutes, the State Board of Education shall renew a certificate, authorization or permit issued by the board to an individual which expires while the individual is on active duty in the armed forces of the United States, or a member of the National Guard when ordered out by the Governor for military service, if the individual submits an application for renewal of such certificate, authorization or permit not later than one year after discharge from such active duty or ordered military service. Such renewal shall be valid for not less than the amount of time the individual was on active duty or ordered out for military service not to exceed the amount of time the original certificate, authorization or permit was valid. Such individual applying for renewal of a certificate, authorization or permit pursuant to this subsection shall submit to the State Board of Education such documentation as the board may require. The provisions of this subsection shall not apply to reservists or National Guard members on active duty for annual training that is a regularly scheduled obligation for reservists or members of the National Guard for training which is not a part of mobilization.

(1969, P.A. 250, S. 1; P.A. 74-331, S. 4, 7; May Sp. Sess. P.A. 86-1, S. 25, 58; P.A. 87-499, S. 11, 34; P.A. 90-325, S. 6, 32; P.A. 02-89, S. 13; P.A. 07-157, S. 3; June 19 Sp. Sess. P.A. 09-1, S. 6.)

History: P.A. 74-331 replaced reference to period required by “regulation of the state board of education” with reference to period required by Sec. 10-145b or 10-145c and required that person seeking extension have satisfactory record in order to be granted one; May Sp. Sess. P.A. 86-1 deleted references to Secs. 10-145b and 10-145c when referring to period required for completing the requirements for a standard certificate, made provisions of the section applicable to provisional educator and professional educator certificate holders; P.A. 87-499 substituted “school district” for “municipality”; P.A. 90-325 added new Subsec. (b) re waiver of compliance with revised statutes and regulations and in Subsec. (a) provided for the extension of time to complete requirements for or continuation of a professional educator certificate if the person held a provisional teaching certificate or a professional educator certificate within one year of application for the extension of time and provided that any lapse pursuant to the section not constitute a break in employment and be used for calculating continuous employment; P.A. 02-89 deleted Subsec. (a) designator and deleted as obsolete former Subsec. (b) re waiver of compliance with revised statutes or regulations establishing teacher certification standards for certain persons requesting such waiver by September 1, 1990; P.A. 07-157 designated existing provisions as Subsec. (a) and added Subsec. (b) re renewal of certificate, authorization or permit issued to an individual which expires while the individual is on active duty or ordered out for military service, effective July 1, 2007; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (a) by replacing references to “said board” with “the commissioner”, making conforming changes and adding provision limiting extension to 24 months, effective July 1, 2009.



Section 10-146c - Interstate agreements to facilitate educator certification.

The Commissioner of Education, or the commissioner’s designee, as agent for the state may establish or join interstate agreements to facilitate the certification of qualified educators, provided candidates for certification, at a minimum, hold a bachelor’s degree from a regionally accredited college or university, fulfill assessment requirements as approved by the State Board of Education and meet all conditions as mandated by such interstate agreement.

(1969, P.A. 269, S. 1; June 19 Sp. Sess. P.A. 09-1, S. 7.)

History: June 19 Sp. Sess. P.A. 09-1 replaced provisions re Interstate Agreement on Qualification of Educational Personnel with provision authorizing commissioner to establish or join interstate agreements to facilitate educator certification, effective July 1, 2009.



Section 10-146d and 10-146e - Commissioner of Education as agent for state. Filing of contracts under agreement.

Sections 10-146d and 10-146e are repealed, effective July 1, 2009.

(1969, P.A. 269, S. 2, 3; P.A. 77-614, S. 302, 610; June 19 Sp. Sess. P.A. 09-1, S. 26.)



Section 10-146f - Waiver of certification requirements for bilingual teachers.

Section 10-146f is repealed.

(1971, P.A. 462, S. 1, 2; P.A. 74-331, S. 5, 7; P.A. 77-573, S. 24, 30; P.A. 78-218, S. 98; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 88-360, S. 62, 63.)



Section 10-146g - Teachers of specialized courses.

The Commissioner of Education, upon request from a local or regional board of education for a district that has a school with grades kindergarten to eight, inclusive, in the district, may permit a certified teacher employed by such board in such school who holds an endorsement in elementary education and who is otherwise qualified to teach a specialized course to teach such specialized course in grades kindergarten to eight, inclusive. For purposes of this section, “specialized course” means a course in a subject area that requires specialized knowledge and skills, such as computer and information technology.

(P.A. 11-136, S. 3.)

History: P.A. 11-136 effective July 1, 2011.



Section 10-147 and 10-148 - Kindergarten certificates. Teacher to have certificate.

Sections 10-147 and 10-148 are repealed.

(1949 Rev., S. 1434, 1435; 1961, P.A. 517, S. 117; 1963, P.A. 196.)



Section 10-148a - Professional development. Program audits.

(a) For the school year commencing July 1, 2013, and each school year thereafter, each certified employee shall participate in a program of professional development. Each local and regional board of education shall make available, annually, at no cost to its certified employees, a program of professional development that is not fewer than eighteen hours in length, of which a preponderance is in a small group or individual instructional setting. Such program of professional development shall (1) be a comprehensive, sustained and intensive approach to improving teacher and administrator effectiveness in increasing student knowledge achievement, (2) focus on refining and improving various effective teaching methods that are shared between and among educators, (3) foster collective responsibility for improved student performance, and (4) be comprised of professional learning that (A) is aligned with rigorous state student academic achievement standards, (B) is conducted among educators at the school and facilitated by principals, coaches, mentors, distinguished educators, as described in section 10-145s, or other appropriate teachers, (C) occurs frequently on an individual basis or among groups of teachers in a job-embedded process of continuous improvement, and (D) includes a repository of best practices for teaching methods developed by educators within each school that is continuously available to such educators for comment and updating. Each program of professional development shall include professional development activities in accordance with the provisions of subsection (b) of this section.

(b) Local and regional boards of education shall offer professional development activities to certified employees as part of the plan developed pursuant to subsection (b) of section 10-220a or for any individual certified employee. Such professional development activities may be made available by a board of education directly, through a regional educational service center or cooperative arrangement with another board of education or through arrangements with any professional development provider approved by the Commissioner of Education. Such professional development activities shall (1) improve the integration of reading instruction, literacy and numeracy enhancement, and cultural awareness into instructional practice, (2) include strategies to improve English language learner instruction into instructional practice, (3) be determined by each board of education with the advice and assistance of the teachers employed by such board, including representatives of the exclusive bargaining unit for such teachers pursuant to section 10-153b, and on and after July 1, 2012, in full consideration of priorities and needs related to student outcomes as determined by the State Board of Education, (4) use the results and findings of teacher and administrator performance evaluations, conducted pursuant to section 10-151b, to improve teacher and administrator practice and provide professional growth, and (5) include training in the implementation of student individualized education programs and the communication of individualized education program procedures to parents or guardians of students who require special education and related services for certified employees with an endorsement in special education who hold a position requiring such an endorsement. Professional development completed by superintendents of schools and administrators, as defined in section 10-144e, shall include at least fifteen hours of training in the evaluation and support of teachers under the teacher and administrator evaluation and support program, adopted pursuant to subsection (b) of section 10-151b, during each five-year period. The time and location for the provision of such activities shall be in accordance with either an agreement between the board of education and the exclusive bargaining unit pursuant to section 10-153b or, in the absence of such agreement or to the extent such agreement does not provide for the time and location of all such activities, in accordance with a determination by the board of education.

(c) Each local and regional board of education or supervisory agent of a nonpublic school approved by the State Board of Education shall attest to the Department of Education, in such form and at such time as the commissioner shall prescribe, that professional development activities under this section: (1) Are planned in response to identified needs, (2) are provided by qualified instructional personnel, as appropriate, (3) have the requirements for participation in the activity shared with participants before the commencement of the activity, (4) are evaluated in terms of its effectiveness and its contribution to the attainment of school or district-wide goals, and (5) are documented in accordance with procedures established by the State Board of Education. In the event that the Department of Education notifies the local or regional board of education that the provisions of this subsection have not been met and that specific corrective action is necessary, the local or regional board of education shall take such corrective action immediately.

(d) The Department of Education shall conduct audits of the professional development programs provided by local and regional boards of education. If the State Board of Education determines, based on such audit, that a local or regional board of education is not in compliance with any provision of this section, the State Board of Education may require the local or regional board of education to forfeit the total sum which is paid to such board of education from the State Treasury in an amount determined by the State Board of Education. The amount so forfeited shall be withheld from a grant payment, as determined by the Commissioner of Education, during the fiscal year following the fiscal year in which noncompliance is determined. The State Board of Education may waive such forfeiture if the State Board of Education determines that the failure of the local or regional board of education to comply with the provisions of this section was due to circumstances beyond its control.

(P.A. 12-116, S. 39; June 12 Sp. Sess. P.A. 12-2, S. 138; P.A. 13-31, S. 10; 13-245, S. 5.)

History: P.A. 12-116 effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (b) by adding Subdiv. (5) re training in implementation of student individualized education programs and communication of individualized education program procedures, effective July 1, 2012; P.A. 13-31 made technical changes in Subsec. (d), effective May 28, 2013; P.A. 13-245 amended Subsec. (b) by adding “adopted” and deleting “subdivision (2) of” re Sec. 10-151b(b), effective July 2, 2013.



Section 10-148b - Professional development program re scientifically-based reading research and instruction. Review and assessment of professional development.

(a) On or before July 1, 2013, the Commissioner of Education shall create a program of professional development for teachers, as defined in section 10-144d, and principals in scientifically-based reading research and instruction, as defined in section 10-14u. Such program of professional development shall (1) count towards the professional development requirements pursuant to section 10-148a, (2) be based on data collected from student reading assessments, (3) provide differentiated and intensified training in reading instruction for teachers, (4) outline how mentor teachers will train teachers in reading instruction, (5) outline how model classrooms will be established in schools for reading instruction, (6) inform principals on how to evaluate classrooms and teacher performance in scientifically-based reading research and instruction, and (7) be job-embedded and local whenever possible. In the case of any certified individual who is required to complete the reading instruction survey, pursuant to section 10-145r, the program of professional development for such individual shall be designed using the results of such survey, in accordance with said section 10-145r.

(b) The Commissioner of Education shall annually review the professional development required under section 10-148a for certified employees who hold a professional educator certificate with an early childhood nursery through grade three or an elementary endorsement and who hold a position requiring such an endorsement. The commissioner shall assess whether such professional development meets the state goals for student academic achievement through implementation of the common core state standards adopted by the State Board of Education, research-based interventions in reading and the Individuals With Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time. The commissioner shall submit such review to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 12-116, S. 7; P.A. 13-31, S. 11; 13-245, S. 19.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made a technical change in Subsec. (a), effective May 28, 2013; P.A. 13-245 amended Subsec. (a) by adding provision re program of professional development to be designed using results of reading instruction survey for certain individuals, effective July 1, 2013.



Section 10-149 - Qualifications for athletic coaches of intramural and interscholastic athletics.

The State Board of Education shall, pursuant to chapter 54, adopt regulations fixing the qualifications of athletic coaches, as defined in section 10-149d, of intramural and interscholastic athletics. Such regulations shall make provision for qualified persons who do not possess a teaching certificate to coach intramural and interscholastic athletics if a qualified person possessing a teaching certificate is not available.

(1949 Rev., S. 1436; 1959, P.A. 411, S. 13; P.A. 82-218, S. 39, 46; P.A. 83-154, S. 1, 2; P.A. 85-236, S. 1, 2; P.A. 89-137, S. 9, 14; P.A. 13-41, S. 3.)

History: 1959 act changed teachers colleges to state colleges and confined necessity to take instruction in physical education at said colleges to those preparing to teach; P.A. 82-218 replaced “state colleges” with the “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 83-154 entirely replaced previous provisions re qualifications necessary for teaching physical education with new provisions re qualifications of coaches; P.A. 85-236 added Subsec. (b) authorizing issuance of temporary coaching permit and requiring current certificate of training in first aid for all persons coaching in the public schools on and after August 1, 1985; P.A. 89-137 deleted Subsec. (b) re issuance of temporary coaching permits and requirement that no person coach without a certificate of training in first aid; P.A. 13-41 replaced “coaches” with “athletic coaches” and added reference to Sec. 10-149d re definition of athletic coach, effective July 1, 2013.



Section 10-149a - Felony conviction or fine pursuant to mandated reporting provisions. Notification by state’s attorney.

If a person holding a certificate, authorization or permit issued by the State Board of Education under the provisions of sections 10-144o to 10-149, inclusive, is convicted of a felony or fined pursuant to section 17a-101a, the state’s attorney or assistant state’s attorney for the judicial district in which the conviction or fine occurred shall notify, in writing, the Commissioner of Education of such conviction or fine.

(P.A. 02-106, S. 7.)

History: P.A. 02-106 effective July 1, 2002.



Section 10-149b - Training courses for coaches re concussions and head injuries. Development or approval by State Board of Education. Revocation of coaching permit.

(a)(1) For the school year commencing July 1, 2010, and each school year thereafter, any person who holds or is issued a coaching permit by the State Board of Education and is a coach of intramural or interscholastic athletics shall complete an initial training course regarding concussions and head injuries, developed or approved pursuant to subdivision (1) of subsection (b) of this section, prior to commencing the coaching assignment for the season of such school athletics.

(2) For the school year commencing July 1, 2011, and each school year thereafter, and after completion of the initial training course described in subdivision (1) of this subsection, such coach shall annually review current and relevant information regarding concussions and head injuries, prepared or approved pursuant to subdivision (2) of subsection (b) of this section, prior to commencing the coaching assignment for the season of such school athletics. Such annual review shall not be required in any year when such coach is required to complete the refresher course, pursuant to subdivision (3) of this subsection, for reissuance of his or her coaching permit.

(3) For the school year commencing July 1, 2015, and each school year thereafter, a coach shall complete a refresher course, developed or approved pursuant to subdivision (3) of subsection (b) of this section, not later than five years after completion of the initial training course, as a condition of the reissuance of a coaching permit to such coach. Such coach shall thereafter retake such refresher course at least once every five years as a condition of the reissuance of a coaching permit to such coach.

(b) (1) On or before July 1, 2010, the State Board of Education, in consultation with (A) the governing authority for intramural and interscholastic athletics, (B) an appropriate organization representing licensed athletic trainers, and (C) an organization representing county medical associations, shall develop or approve a training course regarding concussions and head injuries. Such training course shall include, but not be limited to, (i) the recognition of the symptoms of a concussion or head injury, (ii) the means of obtaining proper medical treatment for a person suspected of having a concussion or head injury, and (iii) the nature and risk of concussions and head injuries, including the danger of continuing to play after sustaining a concussion or head injury and the proper method of allowing a student athlete who has sustained a concussion or head injury to return to athletic activity.

(2) On or before July 1, 2011, and annually thereafter, the State Board of Education, in consultation with the organizations described in subdivision (1) of this subsection, shall prepare or approve annual review materials regarding current and relevant information about concussions and head injuries.

(3) On or before January 1, 2014, the State Board of Education, in consultation with the organizations described in subdivision (1) of this subsection, shall develop or approve a refresher course regarding concussions and head injuries. Such refresher course shall include, but not be limited to, (A) an overview of key recognition and safety practices, (B) an update on medical developments in the field of concussion research and prevention, and (C) an update on new relevant federal, state and local laws and regulations.

(c) The State Board of Education may revoke the coaching permit, in accordance with the provisions of subsection (i) of section 10-145b, of any coach found to be in violation of this section.

(P.A. 10-62, S. 1; P.A. 12-116, S. 45.)

History: P.A. 10-62 effective May 18, 2010; P.A. 12-116 made a technical change in Subsec. (c), effective July 1, 2012.



Section 10-149c - Student athletes and concussions. Removal from athletic activities. Revocation of coaching permit.

(a)(1) The coach of any intramural or interscholastic athletics shall immediately remove a student athlete from participating in any intramural or interscholastic athletic activity who (A) is observed to exhibit signs, symptoms or behaviors consistent with a concussion following an observed or suspected blow to the head or body, or (B) is diagnosed with a concussion, regardless of when such concussion or head injury may have occurred.

(2) The coach shall not permit such student athlete to participate in any supervised team activities involving physical exertion, including, but not limited to, practices, games or competitions, until such student athlete receives written clearance to participate in such supervised team activities involving physical exertion from a licensed health care professional trained in the evaluation and management of concussions.

(3) Following clearance pursuant to subdivision (2) of this subsection, the coach shall not permit such student athlete to participate in any full, unrestricted supervised team activities without limitations on contact or physical exertion, including, but not limited to, practices, games or competitions, until such student athlete (A) no longer exhibits signs, symptoms or behaviors consistent with a concussion at rest or with exertion, and (B) receives written clearance to participate in such full, unrestricted supervised team activities from a licensed health care professional trained in the evaluation and management of concussions.

(b) The State Board of Education may revoke the coaching permit, in accordance with the provisions of subsection (i) of section 10-145b, of any coach found to be in violation of this section.

(c) For purposes of this section, “licensed health care professional” means a physician licensed pursuant to chapter 370, a physician assistant licensed pursuant to chapter 370, an advanced practice registered nurse licensed pursuant to chapter 378 or an athletic trainer licensed pursuant to chapter 375a.

(P.A. 10-62, S. 2; P.A. 12-116, S. 46.)

History: P.A. 10-62 effective July 1, 2010; P.A. 12-116 made a technical change in Subsec. (b), effective July 1, 2012.



Section 10-149d - Athletic directors. Definitions. Qualifications and hiring. Duties.

(a) As used in this section:

(1) “Athletic director” means an individual responsible for administering the athletic program of a school or school district under the jurisdiction of a local or regional board of education, and who is responsible for the supervision of athletic coaches.

(2) “Athletic coach” means any person holding a coaching permit issued by the State Board of Education who is hired by a local or regional board of education to coach a sport for a sport season as part of intramural and interscholastic athletics for a school or a school district.

(3) “School professional” means any school teacher, administrator or other personnel certified by the State Board of Education pursuant to section 10-145b.

(b) (1) On and after October 1, 2013, any person hired by a local or regional board of education to serve as an athletic director for (A) a school shall hold a (i) certificate issued by the State Board of Education pursuant to section 10-145b and a coaching permit issued by the state board, or (ii) certificate issued by a national athletic administrators association, as approved by the Department of Education, and a coaching permit issued by the state board, or (B) a school district shall hold a (i) certificate issued by the state board pursuant to section 10-145b with an intermediate administrator and supervisor endorsement and a coaching permit issued by the state board, or (ii) master certificate issued by a national athletic administrators association, as approved by the department, and a coaching permit issued by the state board.

(2) Any person who was serving as a director of athletics prior to October 1, 2013, in accordance with subdivision (2), (3) or (4) of subsection (b) of section 10-145d-423 of the regulations of Connecticut state agencies and who does not meet the qualifications described in subdivision (1) of this subsection may continue to serve as an athletic director in such school or for such school district. No other local or regional board of education shall hire such person as an athletic director unless such person meets the qualifications described in subdivision (1) of this subsection.

(c) An athletic director administering the athletic program of a school or school district shall have the following responsibilities: (1) Ensuring that each athletic coach in the athletic program holds a coaching permit issued by the state board, (2) supervising and evaluating athletic coaches, pursuant to section 10-222e, (3) supervising students participating in interscholastic athletics, (4) possessing knowledge and understanding of all rules and regulations of the governing authority for interscholastic athletics, (5) administering and arranging the scheduling of and transportation to athletic activities and events, (6) administering and arranging the hiring of officials, (7) ensuring a safe and healthy environment for all athletic activities and events, and (8) any other duties relevant to the organization and administration of the athletic program for the school or school district.

(d) Any athletic director responsible for the evaluation of any school professional shall hold a certificate issued by the State Board of Education, pursuant to section 10-145b, with an intermediate administrator and supervisor endorsement.

(P.A. 13-41, S. 1.)



Section 10-150 and 10-150a - School registers.

Sections 10-150 and 10-150a are repealed.

(1949 Rev., S. 1437; 1963, P.A. 293, S. 1, 2; 1971, P.A. 44.)



Section 10-151 - *(See end of section for amended version and effective date.) Employment of teachers. Definitions. Tenure. Notice and hearing on failure to renew or termination of contract. Appeal.

(a) For the purposes of this section:

(1) “Board of education” means a local or regional board of education, a cooperative arrangement committee established pursuant to section 10-158a, or the board of trustees of an incorporated or endowed high school or academy approved pursuant to section 10-34, which is located in this state;

(2) “Teacher” includes each certified professional employee below the rank of superintendent employed by a board of education for at least ninety days in a position requiring a certificate issued by the State Board of Education;

(3) “Continuous employment” means that time during which the teacher is employed without any break in employment as a teacher for the same board of education;

(4) “Full-time employment” means a teacher’s employment in a position at a salary rate of fifty per cent or more of the salary rate of such teacher in such position if such position were full-time;

(5) “Part-time employment” means a teacher’s employment in a position at a salary rate of less than fifty per cent of the salary rate of such teacher in such position, if such position were full-time;

(6) “Tenure” means:

(A) The completion of thirty school months of full-time continuous employment for the same board of education for teachers initially hired prior to July 1, 1996; and forty such school months for teachers initially hired on or after said date provided the superintendent offers the teacher a contract to return for the following school year. For purposes of calculating continuous employment towards tenure, the following shall apply: (i) For a teacher who has not attained tenure, two school months of part-time continuous employment by such teacher shall equal one school month of full-time continuous employment except, for a teacher employed in a part-time position at a salary rate of less than twenty-five per cent of the salary rate of a teacher in such position, if such position were full-time, three school months of part-time continuous employment shall equal one school month of full-time continuous employment; (ii) a teacher who has not attained tenure shall not count layoff time towards tenure, except that if such teacher is reemployed by the same board of education within five calendar years of the layoff, such teacher may count the previous continuous employment immediately prior to the layoff towards tenure; (iii) a teacher who has not attained tenure shall not count authorized leave time towards tenure if such time exceeds ninety student school days in any one school year, provided only the student school days worked that year by such teacher shall count towards tenure and shall be computed on the basis of eighteen student school days or the greater fraction thereof equaling one school month; and (iv) for a teacher who has not attained tenure and who is employed by a local or regional board of education that enters into a cooperative arrangement pursuant to section 10-158a, such teacher may count the previous continuous employment with such board immediately prior to such cooperative arrangement towards tenure.

(B) For a teacher who has attained tenure prior to layoff, tenure shall resume if such teacher is reemployed by the same board of education within five calendar years of the layoff.

(C) Except as provided in subparagraphs (B), (D) and (E) of this subdivision, any teacher who has attained tenure with any one board of education and whose employment with such board ends for any reason and who is reemployed by such board or is subsequently employed by any other board, shall attain tenure after completion of twenty school months of continuous employment. The provisions of this subparagraph shall not apply if, (i) prior to completion of the twentieth school month following commencement of employment by such board such teacher has been notified in writing that his or her contract will not be renewed for the following school year, or (ii) for a period of five or more calendar years immediately prior to such subsequent employment, such teacher has not been employed by any board of education.

(D) Any certified teacher or administrator employed by a local or regional board of education for a school district identified as a priority school district pursuant to section 10-266p may attain tenure after ten months of employment in such priority school district, if such certified teacher or administrator previously attained tenure with another local or regional board of education in this state or another state.

(E) For a teacher who has attained tenure and is employed by a local or regional board of education that enters into a cooperative arrangement pursuant to section 10-158a, such teacher shall not experience a break in continuous employment for purposes of tenure as a result of such cooperative arrangement.

(7) “School month” means any calendar month other than July or August in which a teacher is employed as a teacher at least one-half of the student school days.

(b) Any board of education may authorize the superintendent to employ teachers. Any superintendent not authorized to employ teachers shall submit to the board of education nominations for teachers for each of the schools in the town or towns in such superintendent’s jurisdiction and, from the persons so nominated, teachers may be employed. Such board shall accept or reject such nominations within thirty-five days from their submission. Any such board of education may request the superintendent to submit multiple nominations of qualified candidates, if more than one candidate is available for nomination, for any supervisory or administrative position, in which case the superintendent shall submit such a list and may place the candidates on such list in the order in which such superintendent recommends such candidates. If such board rejects such nominations, the superintendent shall submit to such board other nominations and such board may employ teachers from the persons so nominated and shall accept or reject such nominations within one month from their submission. Whenever a superintendent offers a teacher who has not attained tenure a contract to return for another year of employment, such offer shall be based on records of evaluations pursuant to subsection (a) of section 10-151b. The contract of employment of a teacher shall be in writing.

(c) The contract of employment of a teacher who has not attained tenure may be terminated at any time for any of the reasons enumerated in subdivisions (1) to (6), inclusive, of subsection (d) of this section; otherwise the contract of such teacher shall be continued into the next school year unless such teacher receives written notice by May first in one school year that such contract will not be renewed for the following year. Upon the teacher’s written request, a notice of nonrenewal or termination shall be supplemented within seven days after receipt of the request by a statement of the reason or reasons for such nonrenewal or termination. Such teacher, upon written request filed with the board of education within twenty days after the receipt of notice of termination, or nonrenewal shall be entitled to a hearing, except as provided in this subsection, (1) before the board, (2) if indicated in such request and if designated by the board, before an impartial hearing panel established and conducted in accordance with the provisions of subsection (d) of this section, or (3) if the parties mutually agree before a single impartial hearing officer chosen by the teacher and the superintendent in accordance with the provisions of subsection (d) of this section. Such hearing shall commence within fifteen days after receipt of such request unless the parties mutually agree to an extension not to exceed fifteen days. The impartial hearing panel or officer or a subcommittee of the board of education, if the board of education designates a subcommittee of three or more board members to conduct hearings, shall submit written findings and recommendations to the board for final disposition. The teacher shall have the right to appear with counsel of the teacher’s choice at the hearing. A teacher who has not attained tenure shall not be entitled to a hearing concerning nonrenewal if the reason for such nonrenewal is either elimination of position or loss of position to another teacher. The board of education shall rescind a nonrenewal decision only if the board finds such decision to be arbitrary and capricious. Any such teacher whose contract is terminated for the reasons enumerated in subdivisions (3) and (4) of subsection (d) of this section shall have the right to appeal in accordance with the provisions of subsection (e) of this section.

(d) The contract of employment of a teacher who has attained tenure shall be continued from school year to school year, except that it may be terminated at any time for one or more of the following reasons: (1) Inefficiency or incompetence, provided, if a teacher is notified on or after July 1, 2000, that termination is under consideration due to incompetence, the determination of incompetence is based on evaluation of the teacher using teacher evaluation guidelines established pursuant to section 10-151b; (2) insubordination against reasonable rules of the board of education; (3) moral misconduct; (4) disability, as shown by competent medical evidence; (5) elimination of the position to which the teacher was appointed or loss of a position to another teacher, if no other position exists to which such teacher may be appointed if qualified, provided such teacher, if qualified, shall be appointed to a position held by a teacher who has not attained tenure, and provided further that determination of the individual contract or contracts of employment to be terminated shall be made in accordance with either (A) a provision for a layoff procedure agreed upon by the board of education and the exclusive employees’ representative organization, or (B) in the absence of such agreement, a written policy of the board of education; or (6) other due and sufficient cause. Nothing in this section or in any other section of the general statutes or of any special act shall preclude a board of education from making an agreement with an exclusive bargaining representative which contains a recall provision. Prior to terminating a contract, the superintendent shall give the teacher concerned a written notice that termination of such teacher’s contract is under consideration and, upon written request filed by such teacher with the superintendent, within seven days after receipt of such notice, shall within the next succeeding seven days give such teacher a statement in writing of the reasons therefor. Within twenty days after receipt of written notice by the superintendent that contract termination is under consideration, such teacher may file with the local or regional board of education a written request for a hearing. A board of education may designate a subcommittee of three or more board members to conduct hearings and submit written findings and recommendations to the board for final disposition in the case of teachers whose contracts are terminated. Such hearing shall commence within fifteen days after receipt of such request, unless the parties mutually agree to an extension, not to exceed fifteen days (A) before the board of education or a subcommittee of the board, (B) if indicated in such request or if designated by the board before an impartial hearing panel, or (C) if the parties mutually agree, before a single impartial hearing officer chosen by the teacher and the superintendent. If the parties are unable to agree upon the choice of a hearing officer within five days after their decision to use a hearing officer, the hearing shall be held before the board or panel, as the case may be. The impartial hearing panel shall consist of three members appointed as follows: The superintendent shall appoint one panel member, the teacher shall appoint one panel member, and those two panel members shall choose a third, who shall serve as chairperson. If the two panel members are unable to agree upon the choice of a third panel member within five days after the decision to use a hearing panel, the third panel member shall be selected with the assistance of the American Arbitration Association using its expedited selection process and in accordance with its rules for selection of a neutral arbitrator in grievance arbitration. If the third panel member is not selected with the assistance of such association within five days, the hearing shall be held before the board of education or a subcommittee of the board. Within seventy-five days after receipt of the request for a hearing, the impartial hearing panel, subcommittee of the board or hearing officer, unless the parties mutually agree to an extension not to exceed fifteen days, shall submit written findings and a recommendation to the board of education as to the disposition of the charges against the teacher and shall send a copy of such findings and recommendation to the teacher. The board of education shall give the teacher concerned its written decision within fifteen days of receipt of the written recommendation of the impartial hearing panel, subcommittee or hearing officer. Each party shall pay the fee of the panel member selected by it and shall share equally the fee of the third panel member or hearing officer and all other costs incidental to the hearing. If the hearing is before the board of education, the board shall render its decision within fifteen days after the close of such hearing and shall send a copy of its decision to the teacher. The hearing shall be public if the teacher so requests or the board, subcommittee, hearing officer or panel so designates. The teacher concerned shall have the right to appear with counsel at the hearing, whether public or private. A copy of a transcript of the proceedings of the hearing shall be furnished by the board of education, upon written request by the teacher within fifteen days after the board’s decision, provided the teacher shall assume the cost of any such copy. Nothing herein contained shall deprive a board of education or superintendent of the power to suspend a teacher from duty immediately when serious misconduct is charged without prejudice to the rights of the teacher as otherwise provided in this section.

(e) Any teacher aggrieved by the decision of a board of education after a hearing as provided in subsection (d) of this section may appeal therefrom, within thirty days of such decision, to the Superior Court. Such appeal shall be made returnable to said court in the same manner as is prescribed for civil actions brought to said court. Any such appeal shall be a privileged case to be heard by the court as soon after the return day as is practicable. The board of education shall file with the court a copy of the complete transcript of the proceedings of the hearing and the minutes of board of education meetings relating to such termination, including the vote of the board on the termination, together with such other documents, or certified copies thereof, as shall constitute the record of the case. The court, upon such appeal, shall review the proceedings of such hearing. The court, upon such appeal and hearing thereon, may affirm or reverse the decision appealed from in accordance with subsection (j) of section 4-183. Costs shall not be allowed against the board of education unless it appears to the court that it acted with gross negligence or in bad faith or with malice in making the decision appealed from.

(1949 Rev., S. 1438; 1949, 1955, S. 938d; 1959, P.A. 625; 1961, P.A. 480; 556; February, 1965, P.A. 278; 1969, P.A. 532; 1971, P.A. 61; P.A. 73-456, S. 1, 2; P.A. 74-278, S. 3, 5; P.A. 75-435; 75-615; P.A. 76-436, S. 297, 681; P.A. 78-218, S. 99; 78-280, S. 1, 127; P.A. 79-90; 79-504, S. 1, 4; P.A. 80-354, S. 1–3; P.A. 81-216, S. 1, 2; P.A. 82-257; P.A. 83-398, S. 1, 2; P.A. 85-230; 85-343, S. 1, 2, 5; P.A. 86-22, S. 1, 2; P.A. 95-58, S. 2, 4; P.A. 97-247, S. 25, 27; P.A. 00-13, S. 1, 2; P.A. 01-173, S. 16, 67; P.A. 10-111, S. 9; P.A. 11-28, S. 8; 11-135, S. 10; 11-136, S. 14.)

*Note: On and after July 1, 2014, this section, as amended by section 57 of public act 12-116, is to read as follows:

“Sec. 10-151. Employment of teachers. Definitions. Tenure. Notice and hearing on failure to renew or termination of contract. Appeal. (a) For the purposes of this section:

(1) “Board of education” means a local or regional board of education, a cooperative arrangement committee established pursuant to section 10-158a, or the board of trustees of an incorporated or endowed high school or academy approved pursuant to section 10-34, which is located in this state;

(2) “Teacher” includes each certified professional employee below the rank of superintendent employed by a board of education for at least ninety calendar days in a position requiring a certificate issued by the State Board of Education;

(3) “Continuous employment” means that time during which the teacher is employed without any break in employment as a teacher for the same board of education;

(4) “Full-time employment” means a teacher’s employment in a position at a salary rate of fifty per cent or more of the salary rate of such teacher in such position if such position were full-time;

(5) “Part-time employment” means a teacher’s employment in a position at a salary rate of less than fifty per cent of the salary rate of such teacher in such position, if such position were full-time;

(6) “Tenure” means:

(A) The completion of forty school months of full-time continuous employment for the same board of education, provided the superintendent offers the teacher a contract to return for the following school year on the basis of effective practice as informed by performance evaluations conducted pursuant to section 10-151b. For purposes of calculating continuous employment towards tenure, the following shall apply: (i) For a teacher who has not attained tenure, two school months of part-time continuous employment by such teacher shall equal one school month of full-time continuous employment except, for a teacher employed in a part-time position at a salary rate of less than twenty-five per cent of the salary rate of a teacher in such position, if such position were full-time, three school months of part-time continuous employment shall equal one school month of full-time continuous employment; (ii) a teacher who has not attained tenure shall not count layoff time towards tenure, except that if such teacher is reemployed by the same board of education within five calendar years of the layoff, such teacher may count the previous continuous employment immediately prior to the layoff towards tenure; (iii) a teacher who has not attained tenure shall not count authorized leave time towards tenure if such time exceeds ninety student school days in any one school year, provided only the student school days worked that year by such teacher shall count towards tenure and shall be computed on the basis of eighteen student school days or the greater fraction thereof equaling one school month; and (iv) for a teacher who has not attained tenure and who is employed by a local or regional board of education that enters into a cooperative arrangement pursuant to section 10-158a, such teacher may count the previous continuous employment with such board immediately prior to such cooperative arrangement towards tenure.

(B) For a teacher who has attained tenure prior to layoff, tenure shall resume if such teacher is reemployed by the same board of education within five calendar years of the layoff.

(C) Except as provided in subparagraphs (B), (D) and (E) of this subdivision, any teacher who has attained tenure with any one board of education and whose employment with such board ends for any reason and who is reemployed by such board or is subsequently employed by any other board, shall attain tenure after completion of twenty school months of continuous employment, provided the superintendent offers the teacher a contract to return for the following school year on the basis of effective practice as informed by performance evaluations conducted pursuant to section 10-151b. The provisions of this subparagraph shall not apply if, (i) prior to completion of the twentieth school month following commencement of employment by such board such teacher has been notified in writing that his or her contract will not be renewed for the following school year, or (ii) for a period of five or more calendar years immediately prior to such subsequent employment, such teacher has not been employed by any board of education.

(D) Any certified teacher or administrator employed by a local or regional board of education for a school district identified as a priority school district pursuant to section 10-266p may attain tenure after ten months of employment in such priority school district, if such certified teacher or administrator previously attained tenure with another local or regional board of education in this state or another state.

(E) For a teacher who has attained tenure and is employed by a local or regional board of education that enters into a cooperative arrangement pursuant to section 10-158a, such teacher shall not experience a break in continuous employment for purposes of tenure as a result of such cooperative arrangement.

(7) “School month” means any calendar month other than July or August in which a teacher is employed as a teacher at least one-half of the student school days.

(b) Any board of education may authorize the superintendent to employ teachers. Any superintendent not authorized to employ teachers shall submit to the board of education nominations for teachers for each of the schools in the town or towns in such superintendent’s jurisdiction and, from the persons so nominated, teachers may be employed. Such board shall accept or reject such nominations not later than thirty-five calendar days from their submission. Any such board of education may request the superintendent to submit multiple nominations of qualified candidates, if more than one candidate is available for nomination, for any supervisory or administrative position, in which case the superintendent shall submit such a list and may place the candidates on such list in the order in which such superintendent recommends such candidates. If such board rejects such nominations, the superintendent shall submit to such board other nominations and such board may employ teachers from the persons so nominated and shall accept or reject such nominations not later than one month from their submission. Whenever a superintendent offers a teacher who has not attained tenure a contract to return for another year of employment, such offer shall be based on records of evaluations pursuant to subsection (a) of section 10-151b. The contract of employment of a teacher shall be in writing.

(c) The contract of employment of a teacher who has not attained tenure may be terminated at any time for any of the reasons enumerated in subdivisions (1) to (6), inclusive, of subsection (d) of this section; otherwise the contract of such teacher shall be continued into the next school year unless such teacher receives written notice by May first in one school year that such contract will not be renewed for the following year. Upon the teacher’s written request, not later than three calendar days after such teacher receives such notice of nonrenewal or termination, a notice of nonrenewal or termination shall be supplemented not later than four calendar days after receipt of the request by a statement of the reason or reasons for such nonrenewal or termination. Such teacher, upon written request filed with the board of education not later than ten calendar days after the receipt of notice of termination, or nonrenewal shall be entitled to a hearing, except as provided in this subsection, (1) before the board, or (2) if indicated in such request and if designated by the board, before an impartial hearing officer chosen by the teacher and the superintendent in accordance with the provisions of subsection (d) of this section. Such hearing shall commence not later than fifteen calendar days after receipt of such request unless the parties mutually agree to an extension not to exceed fifteen calendar days. The impartial hearing officer or a subcommittee of the board of education, if the board of education designates a subcommittee of three or more board members to conduct hearings, shall submit written findings and recommendations to the board for final disposition. The teacher shall have the right to appear with counsel of the teacher’s choice at the hearing. A teacher who has not attained tenure shall not be entitled to a hearing concerning nonrenewal if the reason for such nonrenewal is either elimination of position or loss of position to another teacher. The board of education shall rescind a nonrenewal decision only if the board finds such decision to be arbitrary and capricious. Any such teacher whose contract is terminated for the reasons enumerated in subdivisions (3) and (4) of subsection (d) of this section shall have the right to appeal in accordance with the provisions of subsection (e) of this section.

(d) The contract of employment of a teacher who has attained tenure shall be continued from school year to school year, except that it may be terminated at any time for one or more of the following reasons: (1) Inefficiency, incompetence or ineffectiveness, provided, if a teacher is notified on or after July 1, 2014, that termination is under consideration due to incompetence or ineffectiveness, the determination of incompetence or ineffectiveness is based on evaluation of the teacher using teacher evaluation guidelines established pursuant to section 10-151b; (2) insubordination against reasonable rules of the board of education; (3) moral misconduct; (4) disability, as shown by competent medical evidence; (5) elimination of the position to which the teacher was appointed or loss of a position to another teacher, if no other position exists to which such teacher may be appointed if qualified, provided such teacher, if qualified, shall be appointed to a position held by a teacher who has not attained tenure, and provided further that determination of the individual contract or contracts of employment to be terminated shall be made in accordance with either (A) a provision for a layoff procedure agreed upon by the board of education and the exclusive employees’ representative organization, or (B) in the absence of such agreement, a written policy of the board of education; or (6) other due and sufficient cause. Nothing in this section or in any other section of the general statutes or of any special act shall preclude a board of education from making an agreement with an exclusive bargaining representative which contains a recall provision. Prior to terminating a contract, the superintendent shall give the teacher concerned a written notice that termination of such teacher’s contract is under consideration and give such teacher a statement of the reasons for such consideration of termination. Not later than ten calendar days after receipt of written notice by the superintendent that contract termination is under consideration, such teacher may file with the local or regional board of education a written request for a hearing. A board of education may designate a subcommittee of three or more board members to conduct hearings and submit written findings and recommendations to the board for final disposition in the case of teachers whose contracts are terminated. Such hearing shall commence not later than fifteen calendar days after receipt of such request, unless the parties mutually agree to an extension, not to exceed fifteen calendar days (A) before the board of education or a subcommittee of the board, or (B) if indicated in such request or if designated by the board before an impartial hearing officer chosen by the teacher and the superintendent. If the parties are unable to agree upon the choice of a hearing officer not later than five calendar days after the decision to use a hearing officer, the hearing officer shall be selected with the assistance of the American Arbitration Association using its expedited selection process and in accordance with its rules for selection of a neutral arbitrator in grievance arbitration. If the hearing officer is not selected with the assistance of such association after five days, the hearing shall be held before the board of education or a subcommittee of the board. When the reason for termination is incompetence or ineffectiveness, the hearing shall (i) address the question of whether the performance evaluation ratings of the teacher were determined in good faith in accordance with the program adopted by the local or regional board of education pursuant to section 10-151b and were reasonable in light of the evidence presented, and (ii) be limited to twelve total hours of evidence and testimony, with each side allowed not more than six hours to present evidence and testimony except the board, subcommittee of the board or impartial hearing officer may extend the time period for evidence and testimony at the hearing when good cause is shown. Not later than forty-five calendar days after receipt of the request for a hearing, the subcommittee of the board or hearing officer, unless the parties mutually agree to an extension not to exceed fifteen calendar days, shall submit written findings and a recommendation to the board of education as to the disposition of the charges against the teacher and shall send a copy of such findings and recommendation to the teacher. The board of education shall give the teacher concerned its written decision not later than fifteen calendar days after receipt of the written recommendation of the subcommittee or hearing officer. Each party shall share equally the fee of the hearing officer and all other costs incidental to the hearing. If the hearing is before the board of education, the board shall render its decision not later than fifteen calendar days after the close of such hearing and shall send a copy of its decision to the teacher. The hearing shall be public if the teacher so requests or the board, subcommittee or hearing officer so designates. The teacher concerned shall have the right to appear with counsel at the hearing, whether public or private. A copy of a transcript of the proceedings of the hearing shall be furnished by the board of education, upon written request by the teacher within fifteen days after the board’s decision, provided the teacher shall assume the cost of any such copy. Nothing herein contained shall deprive a board of education or superintendent of the power to suspend a teacher from duty immediately when serious misconduct is charged without prejudice to the rights of the teacher as otherwise provided in this section.

(e) Any teacher aggrieved by the decision of a board of education after a hearing as provided in subsection (d) of this section may appeal therefrom, not later than thirty calendar days after such decision, to the Superior Court. Such appeal shall be made returnable to said court in the same manner as is prescribed for civil actions brought to said court. Any such appeal shall be a privileged case to be heard by the court as soon after the return day as is practicable. The board of education shall file with the court a copy of the complete transcript of the proceedings of the hearing and the minutes of board of education meetings relating to such termination, including the vote of the board on the termination, together with such other documents, or certified copies thereof, as shall constitute the record of the case. The court, upon such appeal, shall review the proceedings of such hearing. The court, upon such appeal and hearing thereon, may affirm or reverse the decision appealed from in accordance with subsection (j) of section 4-183. Costs shall not be allowed against the board of education unless it appears to the court that it acted with gross negligence or in bad faith or with malice in making the decision appealed from.”

(1949 Rev., S. 1438; 1949, 1955, S. 938d; 1959, P.A. 625; 1961, P.A. 480; 556; February, 1965, P.A. 278; 1969, P.A. 532; 1971, P.A. 61; P.A. 73-456, S. 1, 2; P.A. 74-278, S. 3, 5; P.A. 75-435; 75-615; P.A. 76-436, S. 297, 681; P.A. 78-218, S. 99; 78-280, S. 1, 127; P.A. 79-90; 79-504, S. 1, 4; P.A. 80-354, S. 1–3; P.A. 81-216, S. 1, 2; P.A. 82-257; P.A. 83-398, S. 1, 2; P.A. 85-230; 85-343, S. 1, 2, 5; P.A. 86-22, S. 1, 2; P.A. 95-58, S. 2, 4; P.A. 97-247, S. 25, 27; P.A. 00-13, S. 1, 2; P.A. 01-173, S. 16, 67; P.A. 10-111, S. 9; P.A. 11-28, S. 8; 11-135, S. 10; 11-136, S. 14; P.A. 12-116, S. 57; P.A. 13-31, S. 12; 13-245, S. 4.)

History: 1959 act added Subsec. (e); 1961 acts amended Subsec. (a) by providing for the supplying of a statement of the reasons for failure to renew the contract upon request, amended Subsec. (b) to provide for giving copy of transcript to teacher and added first proviso to Subsec. (e); 1965 act added Subsec. (f) re appeals to court of common pleas; 1969 act included in Subsec. (a) provisions for filling supervisory or administrative positions; 1971 act amended Subsec. (a) to require that board accept or reject nominations within 35 days rather than within one month; P.A. 73-456 inserted new Subsec. (c) re teacher evaluations, relettering following subsections accordingly and deleted reference to supervising agents in Subsec. (d), formerly (c); P.A. 74-278 deleted Subsec. (c), relettering following subsections accordingly; P.A. 75-435 included in provisions of Subsec. (e) teachers who leave employment and are subsequently rehired in the same municipality or school district; P.A. 75-615 amended section to include provisions concerning hearings before impartial hearing panels; P.A. 76-436 amended Subsec. (f) to substitute superior court for court of common pleas, effective July 1, 1978; P.A. 78-218 made technical changes; P.A. 78-280 deleted reference to counties in Subsec. (f); P.A. 79-90 amended Subsec. (a) to delete provision which had forbidden court appeal from decisions of impartial panel and clarified circumstances in which teachers whose contracts have been terminated may appeal; P.A. 79-504 extended provisions of section to include certified professional employees of incorporated or endowed high schools; P.A. 80-354 clarified application of provisions to professional employees of incorporated or endowed high schools by requiring them to choose coverage in Subsec. (a) and amended Subsec. (b)(5) re loss of position to another teacher and clarified provisions concerning layoffs and added to Subsec. (b) general proviso re agreements with bargaining representatives; P.A. 81-216 amended Subsec. (c) to define “continuous employment” and “part-time employment” for purposes of clarifying the provisions of the teacher fair dismissal law; P.A. 82-257 amended Subsec. (c) to require that authorized leave time be treated in the same manner as layoff time for purposes of computing continuous employment where previously authorized leave was entirely excluded in computations; P.A. 83-398 redesignated former Subsec. (c) containing definitions as Subsec. (a), adding definitions of “board of education”, “full-time employment”, “tenure” and “school month” and redefining “part-time employment”, redesignated former Subsec. (a) as Subsec. (b) and limited provisions to employment of teachers, moved provision re termination of contract of employment previously contained in former Subsec. (a) to Subsec. (c) for teachers who have not attained tenure and Subsec. (d) for tenured teachers; and repealed former Subsec. (e) re employment and termination of contracts for tenured teachers, effective July 1, 1983, provided provisions of P.A. 83-398 shall not apply to layoff, nonrenewal or termination proceedings initiated prior to that date; P.A. 85-230 amended Subsec. (d) to provide for hearing before a single impartial hearing officer if both parties agree; P.A. 85-343 amended Subsecs. (c) and (d) to allow the board to designate a subcommittee to conduct hearings and submit written findings and recommendations to the board for final disposition in certain teacher termination cases and made technical changes; P.A. 86-22 required that findings be submitted within 90 days after receipt of the request for a hearing rather than within 15 days after the close of the hearing in Subsec. (d); P.A. 95-58 amended Subsec. (a)(2) to add employment “for at least ninety days”, Subsec. (a)(6)(A) to apply the 30 school months to teachers hired prior to July 1, 1996, and to require teachers hired after said date to be employed for 40 school months provided the superintendent offers the teacher a contract to return for the following school year, Subsec. (a)(6)(C) to change 16 to 20 school months for the attainment of tenure by teachers who previously attained tenure with the same or a different board of education, Subsec. (b) to require the superintendent to base the offer of a contract to return on the records of evaluations, Subsec. (c) to allow a terminated teacher to request and receive a statement of the reason for such termination, to remove provision for hearings for nonrenewal, to add alternative for a hearing before an impartial hearing officer, to limit extensions for the commencement of hearings to 15 days, to require the submission of written findings and recommendations to the board of education in all cases not just in the case of teachers whose contracts are terminated for the reasons stated in Subsec. (d)(5), to remove the right to an appeal for teachers terminated for the reasons enumerated in Subsec. (d)(1) and (2), Subsec. (d) to replace board of education with superintendent re notice to teachers that termination is under consideration and provision of statements in writing of the reasons upon request, to allow boards of education to designate subcommittees to conduct hearings in all cases not just terminations for the reasons stated in Subdiv. (5), to limit extensions to 15 days, to substitute agreement by the teacher and superintendent for “both parties” re hearings before single impartial hearing officers, to substitute superintendent for board of education re appointment of panels, to add provision for appointment of third panel member with the assistance of the American Arbitration Association, to reduce the time for the submission of findings from 90 to 75 days, to specify that the Subsec. does not limit the right of a superintendent to suspend a teacher and to make technical changes, deleted former Subsec. (e) specifying that the provisions of a special act regarding the dismissal or employment of teachers prevail over the provisions of the section in the event of conflict and relettered Subsecs., and amended newly designated Subsec. (e), formerly Subsec. (f), to require submission of the minutes of board of education meetings relating to the termination, including the vote of the board on termination, removed language allowing parties to the appeal to introduce evidence and added requirement that the court affirm or reverse the decision appealed from in accordance with Sec. 4-183(j), effective July 1, 1995; P.A. 97-247 amended Subsec. (c) to provide for a hearing for nonrenewal unless the contract of a teacher who has not attained tenure is not renewed due to elimination of the position or loss of position to another teacher and to provide that the board of education rescind a nonrenewal decision only if the board finds such decision to be arbitrary and capricious, effective July 1, 1997; P.A. 00-13 amended Subsec. (d) to add requirement for the determination of incompetence to be based on evaluations, effective July 1, 2000; P.A. 01-173 amended Subsec. (d) to make technical changes, effective July 1, 2001; (Revisor’s note: In 2005 the Revisors changed the reference to “subsection (f)” in the phrase “shall have the right to appeal in accordance with the provisions of subsection (f) of this section”, at the end of Subsec. (c), to “subsection (e)”, to correctly reflect the relettering of the subsections by P.A. 95-58); P.A. 10-111 amended Subsec. (a)(6) by replacing “subparagraph (B)” with “subparagraphs (B) and (D)” in Subpara. (C) and adding Subpara. (D) re attainment of tenure for employment in a priority school district, effective July 1, 2010; P.A. 11-28 made technical changes in Subsec. (a), effective June 3, 2011; P.A. 11-135 amended Subsec. (a) by adding provision re cooperative arrangement committee in Subdiv. (1), adding Subdiv. (6)(A)(iv) re previous continuous employment immediately prior to cooperative arrangement for purposes of attaining tenure, adding Subdiv. (6)(E) re tenured teachers employed by board that enters into cooperative arrangements, and making technical changes, effective July 1, 2011; P.A. 11-136 amended Subsec. (c) by replacing “April” with “May” and making technical changes, effective July 1, 2011; P.A. 12-116 amended Subsec. (a)(6) to redefine “tenure” by replacing “thirty” with “forty” re school months of continuous employment and adding provision re contract based on effective practice as informed by performance evaluations in Subpara. (A) and by adding provision re contract to return offered by superintendent based on effective practice as informed by performance evaluations in Subpara. (C), amended Subsec. (c) by revising time periods re statement of reasons for nonrenewal or termination and re hearing request and deleting provisions re hearing panel, amended Subsec. (d) by adding “or ineffectiveness” and replacing “July 1, 2000” with “July 1, 2014” in Subdiv. (1), deleting provision re written request filed by teacher following notice that contract is under consideration for termination, requiring request for hearing to be filed not later than 10 calendar days after receipt of written notice, deleting provisions re hearing panel, adding provision re hearing process when reason for termination is incompetence or ineffectiveness, and requiring submission of written findings and recommendation not later than 45 calendar days after receipt of hearing request, and replaced “days” with “calendar days” and made technical and conforming changes throughout, effective July 1, 2014; P.A. 13-31 made technical changes in Subsecs. (d) and (e), effective July 1, 2014; P.A. 13-245 amended Subsec. (d) by replacing “developed” with “adopted” in clause (i), effective July 1, 2014.



Section 10-151a - Access of teacher to supervisory records and reports in personnel file.

Each professional employee certified by the State Board of Education and employed by any local or regional board of education shall be entitled to knowledge of, access to, and, upon request, a copy of supervisory records and reports of competence, personal character and efficiency maintained in such employee’s personnel file with reference to evaluation of performance as a professional employee of such board of education.

(1967, P.A. 464; P.A. 73-345; P.A. 78-218, S. 100.)

History: P.A. 73-345 required provision of copies of records and reports in personnel file upon request; P.A. 78-218 substituted “local” for “town” board of education and made technical changes.



Section 10-151b - Teacher evaluations. Teacher evaluation and support program; development; adoption; implementation; guidelines.

(a) The superintendent of each local or regional board of education shall annually evaluate or cause to be evaluated each teacher, and for the school year commencing July 1, 2013, and each school year thereafter, such annual evaluations shall be the teacher evaluation and support program adopted pursuant to subsection (b) of this section. The superintendent may conduct additional formative evaluations toward producing an annual summative evaluation. An evaluation pursuant to this subsection shall include, but need not be limited to, strengths, areas needing improvement, strategies for improvement and multiple indicators of student academic growth. Claims of failure to follow the established procedures of such teacher evaluation and support program shall be subject to the grievance procedure in collective bargaining agreements negotiated subsequent to July 1, 2004. In the event that a teacher does not receive a summative evaluation during the school year, such teacher shall receive a “not rated” designation for such school year. The superintendent shall report (1) the status of teacher evaluations to the local or regional board of education on or before June first of each year, and (2) the status of the implementation of the teacher evaluation and support program, including the frequency of evaluations, aggregate evaluation ratings, the number of teachers who have not been evaluated and other requirements as determined by the Department of Education, to the Commissioner of Education on or before June thirtieth of each year. For purposes of this section, the term “teacher” shall include each professional employee of a board of education, below the rank of superintendent, who holds a certificate or permit issued by the State Board of Education.

(b) Except as provided in subsection (d) of this section, not later than September 1, 2013, each local and regional board of education shall adopt and implement a teacher evaluation and support program that is consistent with the guidelines for a model teacher evaluation and support program adopted by the State Board of Education, pursuant to subsection (c) of this section. Such teacher evaluation and support program shall be developed through mutual agreement between the local or regional board of education and the professional development and evaluation committee for the school district, established pursuant to subsection (b) of section 10-220a. If a local or regional board of education is unable to develop a teacher evaluation and support program through mutual agreement with such professional development and evaluation committee, then such board of education and such professional development and evaluation committee shall consider the model teacher evaluation and support program adopted by the State Board of Education, pursuant to subsection (c) of this section, and such board of education may adopt, through mutual agreement with such professional development and evaluation committee, such model teacher evaluation and support program. If a local or regional board of education and the professional development and evaluation committee are unable to mutually agree on the adoption of such model teacher evaluation and support program, then such board of education shall adopt and implement a teacher evaluation and support program developed by such board of education, provided such teacher evaluation and support program is consistent with the guidelines adopted by the State Board of Education, pursuant to subsection (c) of this section. Each local and regional board of education may commence implementation of the teacher evaluation and support program adopted pursuant to this subsection in accordance with a teacher evaluation and support program implementation plan adopted pursuant to subsection (d) of this section.

(c) (1) On or before July 1, 2012, the State Board of Education shall adopt, in consultation with the Performance Evaluation Advisory Council established pursuant to section 10-151d, guidelines for a model teacher evaluation and support program. Such guidelines shall include, but not be limited to, (A) the use of four performance evaluations designators: Exemplary, proficient, developing and below standard; (B) the use of multiple indicators of student academic growth and development in teacher evaluations; (C) methods for assessing student academic growth and development; (D) a consideration of control factors tracked by the state-wide public school information system, pursuant to subsection (c) of section 10-10a, that may influence teacher performance ratings, including, but not limited to, student characteristics, student attendance and student mobility; (E) minimum requirements for teacher evaluation instruments and procedures, including scoring systems to determine exemplary, proficient, developing and below standard ratings; (F) the development and implementation of periodic training programs regarding the teacher evaluation and support program to be offered by the local or regional board of education or regional educational service center for the school district to teachers who are employed by such local or regional board of education and whose performance is being evaluated and to administrators who are employed by such local or regional board of education and who are conducting performance evaluations; (G) the provision of professional development services based on the individual or group of individuals’ needs that are identified through the evaluation process; (H) the creation of individual teacher improvement and remediation plans for teachers whose performance is developing or below standard, designed in consultation with such teacher and his or her exclusive bargaining representative for certified teachers chosen pursuant to section 10-153b, and that (i) identify resources, support and other strategies to be provided by the local or regional board of education to address documented deficiencies, (ii) indicate a timeline for implementing such resources, support, and other strategies, in the course of the same school year as the plan is issued, and (iii) include indicators of success including a summative rating of proficient or better immediately at the conclusion of the improvement and remediation plan; (I) opportunities for career development and professional growth; and (J) a validation procedure to audit evaluation ratings of exemplary or below standard by the department or a third-party entity approved by the department.

(2) The State Board of Education shall, following the completion of the teacher evaluation and support pilot program, pursuant to section 10-151f, and the submission of the study of such pilot program, pursuant to section 10-151g, review and may revise, as necessary, the guidelines for a model teacher evaluation and support program and the model teacher evaluation and support program adopted under this subsection.

(d) A local or regional board of education may phase in full implementation of the teacher evaluation and support program adopted pursuant to subsection (b) of this section during the school years commencing July 1, 2013, and July 1, 2014, pursuant to a teacher evaluation and support program implementation plan adopted by the State Board of Education, in consultation with the Performance Evaluation Advisory Council, not later than July 1, 2013. The Commissioner of Education may waive the provisions of subsection (b) of this section and the implementation plan provisions of this subsection for any local or regional board of education that has expressed an intent, not later than July 1, 2013, to adopt a teacher evaluation program for which such board requests a waiver in accordance with this subsection.

(P.A. 74-278, S. 1, 2, 5; P.A. 77-27, S. 3; P.A. 78-218, S. 101; P.A. 82-74, S. 1, 2; P.A. 87-2, S. 12, 21; P.A. 89-26, S. 1, 4; P.A. 90-324, S. 7, 13; P.A. 91-220, S. 3, 8; P.A. 93-353, S. 30, 52; P.A. 95-58, S. 3, 4; 95-182, S. 3, 11; P.A. 00-220, S. 8, 43; P.A. 04-137, S. 1; P.A. 10-111, S. 4; P.A. 11-135, S. 7, 9; P.A. 12-116, S. 51; June 12 Sp. Sess. P.A. 12-2, S. 23; P.A. 13-245, S. 1.)

History: P.A. 77-27 amended Subsec. (b) to make provisions generally applicable rather than specific to January 1, 1975, report; P.A. 78-218 substituted “local” for “town” and “board of education” for “school district”; P.A. 82-74 amended Subsec. (b) to require boards of education to file triennial rather than annual reports on teacher evaluation programs; P.A. 87-2 amended Subsec. (a) to require a review of the guidelines and in Subsec. (b) substituted the fifteenth of June, 1989, for January first of 1983 and provided for monitoring teacher evaluation programs by the department of education; P.A. 89-26 amended the definition of “teacher” in Subsec. (a) to include the word “professional” and deleted an obsolete provision re a review and revision of guidelines not later the May 15, 1987; P.A. 90-324 in Subsec. (b) deleted reference to the program submitted pursuant to repealed Sec. 10-155ee; P.A. 91-220 in Subsec. (b) changed “triennially” to every five years re reports on teacher evaluation programs; P.A. 93-353 amended Subsec. (b) to substitute requirement that the report be submitted in accordance with Sec. 10-220 instead of every five years, to specify that the programs be consistent with the plan developed in accordance with the provisions of Sec. 10-220a and made technical changes, effective July 1, 1993; P.A. 95-58 amended Subsec. (a) to specify areas to be included in evaluations, effective July 1, 1995; P.A. 95-182 amended Subsec. (b) to delete requirement that report on teacher evaluation program be used to monitor program implementation, effective June 28, 1995; P.A. 00-220 amended Subsec. (b) to make a technical change, effective July 1, 2000; P.A. 04-137 amended Subsec. (a) by adding provision re claims of failure to follow procedures of evaluation programs, effective May 21, 2004; P.A. 10-111 amended Subsec. (a) by adding “continuously evaluate or cause to be evaluated each teacher”, adding provision re guidelines pursuant to Subsec. (c) and adding provision re multiple indicators of student academic growth, amended Subsec. (b) by adding provision re guidelines pursuant to Subsec. (c) and added Subsec. (c) re adoption of guidelines for model teacher evaluation program, effective July 1, 2010; P.A. 11-135 amended Subsec. (a) by deleting “for the development of evaluation programs” and deleting “continuously evaluate or cause to be evaluated each teacher” and amended Subsec. (c) by replacing “2013” with “2012”, effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by replacing “continuously” with “annually” re evaluations, adding provision re additional formative evaluations to produce an annual summative evaluation and adding provision re “not rated” designation, amended Subsec. (b) by designating existing language as Subdiv. (1) and replacing “established” with “adopted” in same and adding Subdiv. (2) re report by superintendent, amended Subsec. (c) by adding new Subdivs. (1) and (6) to (10) re guidelines for model teacher evaluation and support program, designating existing language re use of multiple indicators as Subdiv. (2), redesignating existing Subdivs. (1) to (3) as Subdivs. (3) to (5) and adding “and development” in redesignated Subdivs. (2) and (3), added Subsec. (d) re waiver of requirements for preexisting evaluation programs that are in substantial compliance with guidelines, added references to teacher evaluation and support program and made conforming changes, effective May 14, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (b)(1) by adding “not later than September 1, 2013”, effective June 15, 2012; P.A. 13-245 amended Subsec. (a) by deleting provision re other guidelines as may be established by mutual agreement between boards of education and teachers’ representatives, adding provision re annual evaluations shall be the teacher evaluation and support program, adding Subdiv. (1) designator in provision re superintendent report and adding Subdiv. (2) re status of teacher evaluation and support program implementation, amended Subsec. (b) by deleting Subdiv. (1) designator, replacing “develop” with “adopt”, deleting provision re plan developed in accordance with Sec. 10-220a(b), adding provisions re process for development, adoption and implementation of teacher evaluation and support program, and deleting former Subdiv. (2) re status of teacher evaluation implementation, amended Subsec. (c) by designating existing provisions as Subdiv. (1), redesignating existing Subdivs. (1) to (10) as Subparas. (A) to (J), deleting provision re validation of exemplary or below standard evaluation ratings in redesignated Subpara. (J), deleting provision re validation of guidelines by State Board of Education following pilot program completion and adding new Subdiv. (2) re review and revision of guidelines and model program by State Board of Education, amended Subsec. (d) by adding provision re teacher evaluation and support program implementation plan, deleting provision re validation of guidelines and model program by State Board of Education and adding provisions re waiver of implementation plan provisions by Commissioner of Education, and made technical and conforming changes, effective July 2, 2013.



Section 10-151c - Nondisclosure of records of teacher performance and evaluation. Exceptions.

Any records maintained or kept on file by the Department of Education or any local or regional board of education that are records of teacher performance and evaluation shall not be deemed to be public records and shall not be subject to the provisions of section 1-210, provided that any teacher may consent in writing to the release of such teacher’s records by the department or a board of education. Such consent shall be required for each request for a release of such records. Notwithstanding any provision of the general statutes, records maintained or kept on file by the Department of Education or any local or regional board of education that are records of the personal misconduct of a teacher shall be deemed to be public records and shall be subject to disclosure pursuant to the provisions of subsection (a) of section 1-210. Disclosure of such records of a teacher’s personal misconduct shall not require the consent of the teacher. For the purposes of this section, “teacher” includes each certified professional employee below the rank of superintendent employed by a board of education in a position requiring a certificate issued by the State Board of Education.

(P.A. 84-276, S. 1, 2; P.A. 02-138, S. 20; P.A. 13-122, S. 9, 13; P.A. 13-247, S. 389.)

History: P.A. 02-138 added provision that records of personal misconduct of a teacher shall be deemed to be public records and subject to disclosure pursuant to Sec. 1-210(a) and that disclosure of such records do not require the consent of the teacher and made technical changes including a change for purposes of gender neutrality; P.A. 13-122, in S. 13, made provisions applicable to any records maintained or kept on file by Department of Education and made technical changes, effective June 18, 2013, and, in S. 9, added provision re records maintained or kept on file by Department of Education as part of the state longitudinal data system that are records of individual teacher performance and evaluation, limited proviso to release of such records by a local or regional board of education and made a technical change, effective July 1, 2013; P.A. 13-247 repealed P.A. 13-122, S. 9, effective July 1, 2013.



Section 10-151d - Performance Evaluation Advisory Council. Responsibilities.

(a) There is established a Performance Evaluation Advisory Council within the Department of Education. Membership of the council shall consist of: (1) The Commissioner of Education and the president of the Board of Regents for Higher Education, or their designees, (2) one representative from each of the following associations, designated by the association, the Connecticut Association of Boards of Education, the Connecticut Association of Public School Superintendents, the Connecticut Federation of School Administrators, the Connecticut Education Association and the American Federation of Teachers-Connecticut, and (3) persons selected by the Commissioner of Education who shall include, but not be limited to, teachers, persons with expertise in performance evaluation processes and systems, and any other person the commissioner deems appropriate.

(b) The council shall be responsible for (1) assisting the State Board of Education in the development of (A) guidelines for a model teacher evaluation and support program, and (B) a model teacher evaluation and support program, pursuant to subsection (c) of section 10-151b, (2) the data collection and evaluation support system, pursuant to subsection (c) of section 10-10a, and (3) assisting the State Board of Education in the development of a teacher evaluation and support program implementation plan, pursuant to subsection (e) of section 10-151b. The council shall meet at least quarterly.

(P.A. 10-111, S. 5; P.A. 11-28, S. 12; 11-48, S. 285; P.A. 13-245, S. 3.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-28 made a technical change in Subsec. (a), effective June 3, 2011; pursuant to 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (a)(1), effective July 1, 2011; P.A. 13-245 amended Subsec. (b) by replacing “and implementation of the” with “of”, designating existing provision re teacher evaluation guidelines as Subpara. (A) and adding Subpara. (B) re model teacher evaluation and support program in Subdiv. (1), adding Subdiv. (3) re teacher evaluation and support program implementation plan and made conforming changes, effective July 2, 2013.



Section 10-151e - Disclosure of teacher records for purposes of an investigation of child abuse or neglect.

Notwithstanding the provisions of section 10-151c, a local or regional board of education shall provide the Commissioner of Children and Families, upon request and for the purposes of an investigation by the commissioner of suspected child abuse or neglect by a teacher employed by such board of education, any records maintained or kept on file by such board of education. Such records shall include, but not be limited to, supervisory records, reports of competence, personal character and efficiency maintained in such teacher’s personnel file with reference to evaluation of performance as a professional employee of such board of education, and records of the personal misconduct of such teacher. For purposes of this section, “teacher” includes each certified professional employee below the rank of superintendent employed by a board of education in a position requiring a certificate issued by the State Board of Education.

(P.A. 11-93, S. 12.)

History: P.A. 11-93 effective July 1, 2011.



Section 10-151f - Teacher evaluation and support pilot program.

(a) For the school year commencing July 1, 2012, the Commissioner of Education shall administer a teacher evaluation and support pilot program. Not later than June 1, 2012, the commissioner shall select, in accordance with the provisions of subsection (d) of this section, at least eight school districts or consortia of school districts, but not more than ten school districts or consortia of school districts, to participate in a teacher evaluation and support program based on the guidelines adopted pursuant to subsection (c) of section 10-151b. For purposes of this section, “teacher” includes each professional employee of a board of education, below the rank of superintendent, who holds a certificate or permit issued by the State Board of Education.

(b) The teacher evaluation and support pilot program described in subsection (a) of this section shall (1) assess and evaluate the implementation of a teacher evaluation and support program adopted by a local or regional board of education pursuant to subsection (b) of section 10-151b that is in compliance with the guidelines for a model teacher evaluation and support program or the model teacher evaluation and support program adopted pursuant to subsection (c) of section 10-151b, (2) identify district needs for technical assistance and support in implementing such teacher evaluation and support program, (3) provide training to administrators in how to conduct performance evaluations under the teacher evaluation and support program, (4) provide orientation to teachers being evaluated under the teacher evaluation and support program, (5) include a validation process for performance evaluations to be conducted by the Department of Education, or the department’s designee, and (6) provide funding for the administration of the teacher evaluation and support program developed by the local or regional board of education.

(c) On or before May 25, 2012, a local or regional board of education may apply, on a form provided and in a manner prescribed by the commissioner, to participate in the teacher evaluation and support pilot program.

(d) The commissioner shall select a diverse group of rural, suburban and urban school districts with varying levels of student academic performance to participate in the teacher evaluation and support pilot program. If the commissioner does not receive an adequate amount of applications for participation in the teacher evaluation and support pilot program, the commissioner shall select school districts for participation in such teacher evaluation and support pilot program to satisfy the representation requirements under this subsection.

(P.A. 12-116, S. 52; June 12 Sp. Sess. P.A. 12-2, S. 24; P.A. 13-31, S. 13; 13-245, S. 6.)

History: P.A. 12-116 effective May 14, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) by adding references to consortia of school districts and amended Subsec. (b)(4) by replacing “training” with “orientation”, effective June 15, 2012; P.A. 13-31 made technical changes in Subsecs. (a) and (b), effective May 28, 2013; P.A. 13-245 amended Subsec. (b)(1) by replacing “developed” with “adopted”, adding “model” in provision re guidelines and adding provision re model teacher evaluation and support program, effective July 2, 2013.



Section 10-151g - Neag School of Education study of teacher evaluation and support pilot program.

(a) The Neag School of Education at The University of Connecticut shall study the implementation of the teacher evaluation and support pilot program described in section 10-151f. Such study shall (1) analyze and evaluate the implementation of the teacher evaluation and support program adopted pursuant to subsection (b) of section 10-151b for each local or regional board of education participating in the teacher evaluation and support pilot program, (2) compare such teacher evaluation and support program adopted by each local or regional board of education pursuant to subsection (b) of section 10-151b to the teacher evaluation and support program guidelines adopted by the State Board of Education pursuant to subsection (c) of said section 10-151b, and (3) compare and evaluate the use of student performance data on the state-wide mastery examination, pursuant to section 10-14n, and the use of student performance data on progress monitoring tests approved by the State Board of Education as an indicator of and method for student academic growth and development.

(b) Upon completion of such study, but not later than January 1, 2014, the Neag School of Education at The University of Connecticut shall (1) submit to the State Board of Education such study and any recommendations concerning revisions to the guidelines for a model teacher evaluation and support program or model teacher evaluation and support program adopted by the State Board of Education pursuant to subsection (c) of section 10-151b, and (2) submit such study and any such recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 12-116, S. 53; P.A. 13-245, S. 7.)

History: P.A. 12-116 effective May 14, 2012; P.A. 13-245 amended Subsec. (b) by replacing provision re recommendations concerning validation of teacher evaluation and support program guidelines with provision re recommendations concerning revisions to the guidelines for a model teacher evaluation and support program or model teacher evaluation and support program and by making a conforming change, effective July 2, 2013.



Section 10-151h - Training and orientation programs for educators re teacher evaluation and support program.

(a) Upon the implementation of the teacher evaluation and support program adopted pursuant to subsection (b) of section 10-151b, each local and regional board of education shall conduct training programs for all evaluators and orientation for all teachers employed by such board relating to the provisions of such teacher evaluation and support program adopted by such board of education. Such training shall provide instruction to evaluators in how to conduct proper performance evaluations prior to conducting an evaluation under the teacher evaluation and support program. Such orientation shall be completed by each teacher before a teacher receives an evaluation under the teacher evaluation and support program. For purposes of this section, “teacher” includes each professional employee of a board of education, below the rank of superintendent, who holds a certificate or permit issued by the State Board of Education.

(b) For the school year commencing July 1, 2014, and each school year thereafter, each local and regional board of education shall (1) conduct the training programs and orientation described in subsection (a) of this section at least biennially to all evaluators and teachers employed by such board, (2) conduct such training programs for all new evaluators prior to any evaluations conducted by such evaluators, and (3) provide such orientation to all new teachers hired by such board before such teachers receive an evaluation.

(P.A. 12-116, S. 54; P.A. 13-31, S. 14; 13-245, S. 8.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made technical changes, effective May 28, 2013; P.A. 13-245 designated existing provisions as Subsec. (a) and amended same by replacing “Prior to” with “Upon”, deleting provision re not later than July 1, 2014, and replacing “developed” with “adopted”, and added Subsec. (b) re training and orientation conducted for the school year commencing July 1, 2014, and each school year thereafter, effective July 2, 2013.



Section 10-151i - Audits of teacher evaluation and support programs.

On July 1, 2014, and annually thereafter, the Commissioner of Education shall randomly select, within available appropriations, at least ten teacher evaluation and support programs adopted pursuant to section 10-151b to be subject to a comprehensive audit conducted by the Department of Education. The department shall submit the results of such audits to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 12-116, S. 55; P.A. 13-245, S. 9.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-245 replaced “developed” with “adopted”, effective July 2, 2013.



Section 10-152 - Discrimination in salaries of teachers.

Section 10-152 is repealed.

(1949 Rev., S. 1439; P.A. 78-218, S. 211.)



Section 10-153 - Discrimination on the basis of sex, gender identity or expression or marital status prohibited.

No local or regional board of education shall discriminate on the basis of sex, gender identity or expression or marital status in the employment of teachers in the public schools or in the determination of the compensation to be paid to such teachers.

(1949 Rev., S. 1440; P.A. 78-218, S. 102; P.A. 11-55, S. 9.)

History: P.A. 78-218 forbade discrimination on basis of sex, deleted reference to municipalities and specified local and regional school boards; P.A. 11-55 prohibited discrimination on basis of gender identity or expression.



Section 10-153a - Rights concerning professional organization and negotiations. Duty of fair representation. Annual service fees negotiable item.

(a) Members of the teaching profession shall have and shall be protected in the exercise of the right to form, join or assist, or refuse to form, join or assist, any organization for professional or economic improvement and to negotiate in good faith through representatives of their own choosing with respect to salaries, hours and other conditions of employment free from interference, restraint, coercion or discriminatory practices by any employing board of education or administrative agents or representatives thereof in derogation of the rights guaranteed by this section and sections 10-153b to 10-153n, inclusive.

(b) The organization designated as the exclusive representative of a teachers’ or administrators’ unit shall have a duty of fair representation to the members of such unit.

(c) Nothing in this section or in any other section of the general statutes shall preclude a local or regional board of education from making an agreement with an exclusive bargaining representative to require as a condition of employment that all employees in a bargaining unit pay to the exclusive bargaining representative of such employees an annual service fee, not greater than the amount of dues uniformly required of members of the exclusive bargaining representative organization, which represents the costs of collective bargaining, contract administration and grievance adjustment; and that such service fee be collected by means of a payroll deduction from each employee in the bargaining unit.

(1961, P.A. 562; 1969, P.A. 811, S. 1; P.A. 76-403, S. 1, 11; P.A. 79-422; P.A. 83-72, S. 1, 9; P.A. 87-250, S. 2, 11; P.A. 93-426, S. 6.)

History: 1969 act substituted for “without prejudice”, “free from interference, restraint, coercion or discriminatory practices by any employing board of education ...”; P.A. 76-403 included rights to form or assist and to refuse to form or assist organizations as well as rights to join or not join and included protection in the exercise of rights mentioned and bestowed right to negotiate in good faith; P.A. 79-422 added Subsec. (b) re annual service fees for bargaining representation; P.A. 83-72 amended Subsec. (a) to include all statutory references to provisions of teacher negotiation law, Secs. 10-153b to 10-153n, inclusive; P.A. 87-250 amended Subsec. (a) to include hours as a subject to be negotiated in good faith; P.A. 93-426 inserted new Subsec. (b) to impose a duty of fair representation on teachers’ and educational administrators’ collective bargaining representatives and redesignated existing Subsec. (b) as (c).

See Sec. 10-153k re applicability of this section to incorporated or endowed high schools or academies.

Cited. 5 CA 253. Teacher Negotiation Act cited. Id.; 23 CA 727; 35 CA 111. Cited. 42 CA 700; judgment reversed, see 240 C. 835. Teacher Negotiation Act cited. Id. Cited. 43 CA 133.

Cited. 38 CS 80.

Subsec. (c) (former Subsec. (b)):

Not a violation for local organization to allocate part of service fee to the state and national organizations. 206 C. 25.



Section 10-153b - Selection of teachers’ representatives.

(a) Whenever used in this section or in sections 10-153c to 10-153n, inclusive: (1) The “administrators’ unit” means the professional employee or employees in a school district or charter school not excluded from the purview of sections 10-153a to 10-153n, inclusive, employed in positions requiring an intermediate administrator or supervisor certificate, or the equivalent thereof, or charter school educator permit, issued by the State Board of Education under the provisions of section 10-145q, and whose administrative or supervisory duties, for purposes of determining membership in the administrators’ unit, shall equal at least fifty per cent of the assigned time of such employee. Certified professional employees covered by the terms and conditions of a contract in effect prior to October 1, 1983, shall continue to be covered by such contract or any successor contract until such time as the employee is covered by the terms and conditions of a contract negotiated by the exclusive bargaining unit of which the employee is a member for purposes of collective bargaining pursuant to the provisions of this section. (2) The “teachers’ unit” means (A) the group of professional employees who hold a certificate or durational shortage area permit issued by the State Board of Education under the provisions of sections 10-144o to 10-149, inclusive, and are employed by a local or regional board of education in positions requiring such a certificate or durational shortage area permit and are not included in the administrators’ unit or excluded from the purview of sections 10-153a to 10-153n, inclusive, and (B) the group of professional employees who hold a certificate, durational shortage area permit issued by the State Board of Education under the provisions of sections 10-144o to 10-149, inclusive, or a charter school educator permit issued by the State Board of Education under the provisions of section 10-145q, and are employed by a charter school in positions requiring such a certificate, durational shortage area permit or charter school educator permit and are not included in the administrators’ unit or excluded from the purview of sections 10-153a to 10-153n, inclusive. (3) “Commissioner” means the Commissioner of Education. (4) “To post a notice” means to post a copy of the indicated material on each bulletin board for teachers in every school in the school district or, if there are no such bulletin boards, to give a copy of such information to each employee in the unit affected by such notice. (5) “Budget submission date” means the date on which a school district is to submit its itemized estimate of the cost of maintenance of public schools for the next following year to the board of finance in each town having a board of finance, to the board of selectmen in each town having no board of finance and, in any city having a board of finance, to said board, and otherwise to the authority making appropriations therein. (6) “Days” means calendar days.

(b) The superintendent of schools, assistant superintendents, certified professional employees who act for the board of education in negotiations with certified professional personnel or are directly responsible to the board of education for personnel relations or budget preparation, temporary substitutes and all noncertified employees of the board of education are excluded from the purview of this section and sections 10-153c to 10-153n, inclusive.

(c) The employees in either unit defined in this section may designate any organization of certified professional employees to represent them in negotiations with respect to salaries, hours and other conditions of employment with the local or regional board of education which employs them by filing, during the period between March first and March thirty-first of any school year, with the board of education a petition which requests recognition of such organization for purposes of negotiation under this section and sections 10-153c to 10-153n, inclusive, and is signed by a majority of the employees in such unit. Where a new school district is formed as the result of the creation of a regional school district, a petition for designation shall also be considered timely if it is filed at any time from the date when such regional school district is approved pursuant to section 10-45 through the first school year of operation of any such school district. Where a new school district is formed as a result of the dissolution of a regional school district, a petition for designation shall also be considered timely if it is filed at any time from the date of the election of a board of education for such school district through the first year of operation of any such school district. Within three school days next following the receipt of such petition, such board shall post a notice of such request for recognition and mail a copy thereof to the commissioner. Such notice shall state the name of the organization designated by the petitioners, the unit to be represented and the date of receipt of such petition by the board. If no petition which requests a representation election and is signed by twenty per cent of the employees in such unit is filed in accordance with the provisions of subsection (d) of this section, with the commissioner within the thirty days next following the date on which the board of education posts notice of the designation petition, such board shall recognize the designated organization as the exclusive representative of the employees in such unit for a period of one year or until a representation election has been held for such unit pursuant to this section and section 10-153c, whichever occurs later. If a petition complying with the provisions of subsection (d) of this section is filed within such period of thirty days, the local or regional board of education shall not recognize any organization so designated until an election has been held pursuant to said sections to determine which organization shall represent such unit.

(d) Twenty per cent or more of the personnel in an administrators’ unit or teachers’ unit may file during the period between March first and April thirtieth of any school year with the commissioner a petition requesting that a representation election be held to elect an organization to represent such unit. Where a new school district is formed as the result of the creation of a regional school district, a petition for a representation election shall also be considered timely if it is filed at any time from the date when such regional school district is approved pursuant to section 10-45 through the first school year of operation of any such school district. Where a new school district is formed as a result of the dissolution of a regional school district, a petition for a representation election shall also be considered timely if it is filed at any time during the first school year of operation of any such school district. Whenever a multiple-year contract is in effect, a petition requesting that a representation election be held to elect an organization to represent such unit shall be considered timely if it is filed with the commissioner between March first and April thirtieth after two years of a contract have elapsed or is filed between March first and April thirtieth of the calendar year prior to the year of expiration of the collective bargaining contract covering the employees who are the subject of the petition, whichever is sooner. The commissioner shall file notice of such petition with the local or regional board of education on or before the fifth school day following receipt of the petition. The commissioner shall not divulge the names on such petition or any petition filed with the commissioner pursuant to this section to anyone except upon court order. Such notice shall state the name of the petitioning group, the unit for which an election is sought and the date the petition was filed. Within three school days after receipt of such notice, the local or regional board of education shall post a copy of the notice. Any organization interested in representing personnel in such unit may intervene within three school days after the board posts notice of such petition by filing with the commissioner a petition signed by ten per cent of the employees in such unit provided that any employee who signs more than one such petition between March first and April thirtieth in any one school year shall not be deemed to have signed any such petition. The commissioner shall notify the local or regional board on or before the third day following receipt of the intervening petition, and such board shall post notice of the intervening petition within three days following receipt thereof. No intervening petition shall be required from any incumbent organization previously designated by the board or elected and such incumbent organization shall be listed on the ballot if a petition for a representation election is filed. The petitioning organization, the incumbent organization, if any, and any intervening organization may agree on an impartial person or agency to conduct such an election consistent with the other provisions of this section, provided not more than one such election shall be held to elect an organization to represent the employees in such unit in any one school year, except, however, if no organization receives a majority of the vote validly cast, the election shall not be deemed completed and within ten days after the initial election a runoff election shall be held. In the event of a disagreement on the agency to conduct the election, the method shall be determined by the board of arbitration selected in accordance with section 10-153c. The person or agency so selected shall conduct, between twenty and forty-five days after the first petition requesting an election is filed with the commissioner, an election by secret ballot to determine which organization, if any, shall represent such unit, provided if no organization receives a majority of the vote validly cast, such election shall not be deemed completed and a runoff election between the two choices receiving the largest and second largest number of valid votes cast in the election shall be held within ten days after the initial election. The organizations participating in the election and the organizations participating in the runoff election shall share equally in the cost incurred by the impartial person or agency selected to conduct each election. Such person or agency shall immediately report the results of the election or runoff election to the commissioner. Within five days after receipt of the tally of ballots in the election or runoff election, any party to said election or runoff election may file with the commissioner any objection to said election or runoff election. If timely objections are found to be valid and they affected the results of the election or runoff election, the commissioner shall order another election or runoff election, as appropriate, to be conducted within ten days of the commissioner’s decision. If satisfied that the election or runoff election has been conducted properly, the commissioner shall certify that the organization receiving a majority of votes is the exclusive representative of the employees in such unit.

(e) The representative designated or elected in accordance with this section shall, from the date of such designation or election, be the exclusive representative of all the employees in such unit for the purposes of negotiating with respect to salaries, hours and other conditions of employment, provided any certified professional employee or group of such employees shall have the right at any time to present any grievance to such persons as the local or regional board of education shall designate for that purpose. The terms of any existing contract shall not be abrogated by the election or designation of a new representative. During the balance of the term of such contract the board of education and the new representative shall have the duty to negotiate pursuant to section 10-153d concerning a successor agreement. The new representative shall, from the date of designation or election, acquire the rights and powers and shall assume the duties and obligations of the existing contract during the period of its effectiveness.

(f) Any organization which has been designated or elected the exclusive representative of a unit which includes teachers and administrators shall continue to be the exclusive representative of such personnel upon expiration of the salary agreement in effect between such organization and the board of education employing such personnel on July 1, 1969, until or unless employees of such board of education in either of the units defined in this section initiate a petition for designation or election of an organization to represent them in accordance with the procedures set forth in sections 10-153a to 10-153n, inclusive.

(February, 1965, P.A. 298, S. 1; 1967, P.A. 752, S. 1; 1969, P.A. 811, S. 2; P.A. 73-385, S. 1, 2; P.A. 76-403, S. 2, 11; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 81; 78-303, S. 85, 136; P.A. 82-225, S. 1, 3; P.A. 83-72, S. 2, 9; 83-359; P.A. 84-546, S. 22, 23, 173; P.A. 87-250, S. 3, 4, 11; 87-499, S. 12, 34; P.A. 88-136, S. 8, 37; P.A. 91-303, S. 3, 22; P.A. 98-56, S. 3, 5; P.A. 03-174, S. 15; P.A. 11-60, S. 3; 11-234, S. 4.)

History: 1967 act detailed process for designating representative organization in Subsecs. (a) and (b), including petition procedure, intervening petitions and referendum provisions and made technical changes in old language; 1969 act replaced former Subsec. (a) with definitions of “administrators’ unit”, “teachers’ unit”, “secretary” and “to post a notice”, inserted new Subsec. (b) excluding certain personnel from provisions of Secs. 10-153b to 10-153g, placed petitions provisions formerly in Subsec. (a) in new Subsec. (c), relettered Subsecs. (b) and (c) as Subsecs. (d) and (e) and added Subsec. (f) continuing previously chosen representatives of units containing both teachers and administrators until or unless otherwise elected by employees; P.A. 73-385 changed closing date for petition in Subsec. (c) from April fifteenth to October thirty-first and in Subsec. (d) from April fifteenth to November thirtieth and included in Subsec. (d) requirement that petitions filed be signed by 20% or more of unit members and added provision concerning runoff election; P.A. 76-403 included definitions of “budget submission date” and “days” in Subsec. (a), changed filing period in Subsec. (b) from October to March, changed filing period in Subsec. (c) from period between October first and November thirtieth to period between March first and April thirtieth and further amended Subsec. (c) to prohibit employee from signing more than one intervening petition each year and to require runoff within 10 days of initial election and amended Subsec. (e) to include provisions concerning multiple year contracts; P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted “local” for “town” boards of education; P.A. 82-225 amended Subsec. (d) to redefine timeliness for filing a request for a representative election when a multiple year contract is involved, including one year provision for multiple year contracts that expire in 1983; P.A. 83-72 added provisions concerning designation or election in a new school district formed as the result of the dissolution or creation of a regional school district in Subsecs. (c) and (d), further amended Subsec. (d) to require notice from commissioner to boards of education on requests received for a representation election within 5, rather than 3, school days following receipt of petition by commissioner, decreased from 10 to 3 the number of days organizations have to file petition to intervene in election after board posts notice of election, and clarified provisions pertaining to runoff elections; P.A. 83-359 amended Subsec. (a) to provide that after October 1, 1983, members in the administrators’ unit shall be those certified professional employees in a school district in positions requiring an intermediate administrator or supervisor certificate and whose administrative or supervisory duties equal at least 50% of the assigned time of the employee; P.A. 84-546 made technical changes in Subsecs. (a) and (d); P.A. 87-250 amended Subsec. (c) to include hours as a subject of negotiations with respect to which an organization may be designated to represent employees and amended Subsec. (e) to include hours as a subject of negotiations for which the representative is the exclusive representative; P.A. 87-499 in Subsec. (a) added “employee or” to the definition of administrator’s unit and made technical changes; P.A. 88-136 deleted in Subsec. (a) a definition of “administrators’ unit” applicable prior to October 1, 1983; P.A. 91-303 in Subsecs. (c) and (d) added provision allowing petition for designation to be filed at any time during the first school year of operation in the case of a new district formed as a result of the dissolution of a regional district; P.A. 98-56 changed the provisions for a petition for designation to be considered timely in the case of a new district formed as the result of the dissolution of a regional school district in Subsec. (c), effective January 1, 1999; P.A. 03-174 amended Subsec. (a)(2) to include holders of durational shortage area permits as part of the teachers’ unit, effective July 1, 2003; P.A. 11-60 amended Subsec. (a)(1) by adding charter school employees to definition of “administrators’ unit” and by making a conforming change and amended Subsec. (a)(2) by designating existing language as Subpara. (A) and adding Subpara. (B) re inclusion of certain employees of charter schools to definition of “teachers’ unit”, effective July 1, 2011; P.A. 11-234 made identical changes as P.A. 11-60 and further amended Subsec. (a)(1) by adding “issued by the State Board of Education under the provisions of section 10-145q” re charter school educator permit, effective July 1, 2011.

See Sec. 10-153k re applicability of this section to incorporated or endowed high schools or academies.

Cited. 5 CA 253. Teacher Negotiation Act cited. Id.; 23 CA 727. Cited. 33 CA 78. Teacher Negotiation Act cited. 35 CA 111.

Organization chosen by employee teachers of defendant board of education short time prior to enactment of statute was properly recognized by board as the exclusive teachers’ representative hereunder. 27 CS 298. Act is permissive in nature, although some of its provisions are mandatory if act is employed. Act should be construed as operating prospectively not retroactively, no contrary intent clearly appearing. Id., 311. Cited. 28 CS 266; 38 CS 80.

Subsec. (a):

Cited. 174 C. 522; 226 C. 704.



Section 10-153c - Disputes as to elections.

(a) Any dispute as to the eligibility of personnel to vote in an election, or the agency to conduct the election required by section 10-153b, shall be submitted to a board of arbitration for a binding decision with respect thereto. If there are two or more organizations seeking to represent employees, each may name an arbitrator within five days after receipt of a request for arbitration made in writing by any party to the dispute. Such arbitrators shall select an additional impartial member thereof within five days after the arbitrators have been named by the parties. The impartial agency selected to conduct the election shall decide all procedural matters relating to such election and shall conduct such election fairly. Each organization shall have, during the election process, equal access to school mail boxes and facilities.

(b) A local or regional board of education or the exclusive representative of a teachers’ or administrators’ unit may file a unit clarification petition with the Commissioner of Education in order to clarify questions concerning the appropriate composition of an existing unit if no question concerning representation is pending. Upon receipt of a properly filed petition, the commissioner shall render a final decision on the petition pursuant to chapter 54.

(February, 1965, P.A. 298, S. 2; 1967, P.A. 752, S. 2; P.A. 76-403, S. 3, 11; P.A. 86-333, S. 7, 32.)

History: 1967 act required naming of arbitrators by disputants within five days of request for arbitration and naming of arbitrators by board of education within five days of naming of others and required equal access to school mailboxes and facilities for all parties; P.A. 76-403 replaced provision requiring equal number of arbitrators to be chosen by state board with provision for selection of one additional arbitrator by arbitrators selected by disputants; P.A. 86-333 added Subsec. (b) to provide for a unit clarification petition re questions re composition of an existing unit.

See Sec. 10-153k re applicability of this section to incorporated or endowed high schools or academies.

Cited. 5 CA 253. Teacher Negotiation Act cited. Id.; 23 CA 727; 35 CA 111.

Cited. 27 CS 298; 28 CS 266; 38 CS 80.

Subsec. (b):

Cited. 226 C. 704.



Section 10-153d - Meeting between board of education and fiscal authority required. Duty to negotiate. Procedure if legislative body rejects contract.

(a) Within thirty days prior to the date on which the local or regional board of education is to commence negotiations pursuant to this section, such board of education shall meet and confer with the board of finance in each town or city having a board of finance, with the board of selectmen in each town having no board of finance and otherwise with the authority making appropriations therein. A member of such board of finance, such board of selectmen, or such other authority making appropriations, shall be permitted to be present during negotiations pursuant to this section and shall provide such fiscal information as may be requested by the board of education.

(b) The local or regional board of education and the organization designated or elected as the exclusive representative for the appropriate unit, through designated officials or their representatives, shall have the duty to negotiate with respect to salaries, hours and other conditions of employment about which either party wishes to negotiate. For purposes of this subsection and sections 10-153a, 10-153b and 10-153e to 10-153g, inclusive, (1) “hours” shall not include the length of the student school year, the scheduling of the student school year, the length of the student school day, the length and number of parent-teacher conferences and the scheduling of the student school day, except for the length and the scheduling of teacher lunch periods and teacher preparation periods and (2) “other conditions of employment” shall not include the establishment or provisions of any retirement incentive plan authorized by section 10-183jj or the development or adoption of teacher evaluation and support programs, pursuant to section 10-151b. Such negotiations shall commence not less than two hundred ten days prior to the budget submission date. Any local board of education shall file forthwith a signed copy of any contract with the town clerk and with the Commissioner of Education. Any regional board of education shall file forthwith a signed copy of any such contract with the town clerk in each member town and with the Commissioner of Education. Upon receipt of a signed copy of such contract the clerk of such town shall give public notice of such filing. The terms of such contract shall be binding on the legislative body of the local or regional school district, unless such body rejects such contract at a regular or special meeting called and convened for such purpose within thirty days of the filing of the contract. If a vote on such contract is petitioned for in accordance with the provisions of section 7-7, in order to reject such contract, a minimum number of those persons eligible to vote equal to fifteen per cent of the electors of such local or regional school district shall be required to participate in the voting and a majority of those voting shall be required to reject. Any regional board of education shall call a district meeting to consider such contract within such thirty-day period if the chief executive officer of any member town so requests in writing within fifteen days of the receipt of the signed copy of the contract by the town clerk in such town. The body charged with making annual appropriations in any school district shall appropriate to the board of education whatever funds are required to implement the terms of any contract not rejected pursuant to this section. All organizations seeking to represent members of the teaching profession shall be accorded equal treatment with respect to access to teachers, principals, members of the board of education, records, mail boxes and school facilities and, in the absence of any recognition or certification as the exclusive representative as provided by section 10-153b, participation in discussions with respect to salaries, hours and other conditions of employment.

(c) If the legislative body rejects the contract pursuant to the provisions of subsection (b) of this section, the parties shall commence the arbitration process, in accordance with the provisions of subsection (c) of section 10-153f, on the fifth day next following the rejection which, for the purposes of this procedure, shall serve as the equivalent of the one hundred thirty-fifth day prior to the budget submission date, provided, if requested by either party, the parties shall mediate the contract dispute prior to the initial arbitration hearing. The parties shall meet with a mediator mutually selected by them, provided such parties shall inform the commissioner of the name of such mediator. If the parties are unable to mutually select a mediator, then the parties shall meet with the commissioner or the commissioner’s agent or a mediator designated by said commissioner. Mediators shall be chosen from a panel of mediators selected by the State Board of Education or from outside such panel if mutually agreed by the parties. Such mediators shall receive a per diem fee determined on the basis of the prevailing rate for such services, and the parties shall share equally in the cost of such mediation. In any civil or criminal case, any proceeding preliminary thereto, or in any legislative or administrative proceeding, a mediator shall not disclose any confidential communication made to such mediator in the course of mediation unless the party making such communication waives such privilege. The parties shall provide such information as the commissioner may require. The commissioner may recommend a basis for settlement but such recommendations shall not be binding upon the parties.

(February, 1965, P.A. 298, S. 3; 1967, P.A. 752, S. 3; 1969, P.A. 811, S. 3; P.A. 73-391; P.A. 76-403, S. 4, 11; P.A. 77-614, S. 302, 610; P.A. 78-84; 78-218, S. 82; P.A. 83-72, S. 3, 9; P.A. 84-225; P.A. 87-250, S. 1, 11; P.A. 89-233, S. 2, 3; P.A. 90-230, S. 79, 101; P.A. 92-84, S. 4, 7; 92-170, S. 21, 26; P.A. 96-244, S. 14, 63; P.A. 13-245, S. 20.)

History: 1967 act substituted “town” for “local” boards of education and included provision for equal access to mailboxes and school facilities; 1969 act added detailed provisions re adoption and implementation of contracts; P.A. 73-391 required town clerk to give public notice of filing of contract; P.A. 76-403 inserted Subsec. (a) re role of municipal appropriation-making authority in negotiation process, made former provisions Subsec. (b) and included in Subsec. (b) requirement that negotiations commence at least 180 days before budget submission date and requirement that copies of contracts be filed with secretary of state board as well as with town clerk(s) and modified provision re equal access and right to participate in discussion so that all have right to equal access, and discussion participation right applies only where no exclusive representative has been designated, whereas previously equal access and discussion participation rights were allowed to all only when no exclusive representative was designated, deleting details of what is involved in duty to negotiate and prohibition of interference with employees by board of education or its representatives, agents etc.; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-84 amended Subsec. (b) re required vote for rejection in petitioned vote on contract; P.A. 78-218 substituted “local” for “town” board of education and made technical corrections; P.A. 83-72 added Subsec. (c) concerning procedure to be followed if the legislative body rejects contract negotiated by board of education and exclusive bargaining representative; P.A. 84-225 changed minimum voter turnout from 15% of those eligible to vote to 15% of electors; P.A. 87-250 amended Subsec. (b) to provide that the parties have the duty to negotiate with respect to hours, and defined “hours”; P.A. 89-233 in Subsec. (b) added Subdiv. (1) designation and new Subdiv. (2) re establishment or provisions of retirement incentive plans as not included in “other conditions of employment”; P.A. 90-230 made technical change in Subsec. (b); P.A. 92-84 amended Subsec. (b) to require negotiations to commence not less than 240 days, rather than 180 days, prior to the budget submission date; P.A. 92-170 amended Subsec. (b) to change 240 days to 210 days and amended Subsec. (c) to change the eighty-fifth day to the one hundred thirty-fifth day, effective May 26, 1992, and applicable to arbitration proceedings commencing on or after that date; P.A. 96-244 made a technical change in Subsec. (b), deleting reference to Secs. 10-257b to 10-257e, inclusive, repealed elsewhere in the act, effective July 1, 1996; P.A. 13-245 amended Subsec. (b)(2) by adding “or the development or adoption of teacher evaluation and support programs, pursuant to section 10-151b” to definition of “other conditions of employment”, effective July 2, 2013.



Section 10-153e - Prohibited practices of employers, employees and representatives. Hearing before State Board of Labor Relations. Appeal. Penalty.

(a) No certified professional employee shall, in an effort to effect a settlement of any disagreement with the employing board of education, engage in any strike or concerted refusal to render services. This provision may be enforced in the superior court for any judicial district in which said board of education is located by an injunction issued by said court or a judge thereof pursuant to sections 52-471 to 52-479, inclusive, provided the Commissioner of Education shall be given notice of any hearing and the commissioner or said commissioner’s designee shall be an interested party for the purposes of section 52-474.

(b) The local or regional board of education or its representatives or agents are prohibited from: (1) Interfering, restraining or coercing certified professional employees in the exercise of the rights guaranteed in sections 10-153a to 10-153n; (2) dominating or interfering with the formation, existence or administration of any employees’ bargaining agent or representative; (3) discharging or otherwise discriminating against or for any certified professional employee because such employee has signed or filed any affidavit, petition or complaint under said sections; (4) refusing to negotiate in good faith with the employees’ bargaining agent or representative which has been designated or elected as the exclusive representative in an appropriate unit in accordance with the provisions of said sections; or (5) refusing to participate in good faith in mediation or arbitration. A prohibited practice committed by a board of education, its representatives or agents shall not be a defense to an illegal strike or concerted refusal to render services.

(c) Any organization of certified professional employees or its agents is prohibited from: (1) Interfering, restraining or coercing (A) certified professional employees in the exercise of the rights guaranteed in this section and sections 10-153a to 10-153c, inclusive, provided that this shall not impair the right of an employees’ bargaining agent or representative to prescribe its own rules with respect to acquisition or retention of membership provided such rules are not discriminatory and (B) a board of education in the selection of its representatives or agents; (2) discriminating against or for any certified professional employee because such employee has signed or filed any affidavit, petition or complaint under said sections; (3) breaching its duty of fair representation pursuant to section 10-153a; (4) refusing to negotiate in good faith with the employing board of education, if such organization has been designated or elected as the exclusive representative in an appropriate unit; (5) refusing to participate in good faith in mediation or arbitration; or (6) soliciting or advocating support from public school students for activities of certified professional employees or organizations of such employees.

(d) As used in this section, sections 10-153a to 10-153c, inclusive, and section 10-153g, “to negotiate in good faith” is the performance of the mutual obligation of the board of education or its representatives or agents and the organization designated or elected as the exclusive representative for the appropriate unit to meet at reasonable times, including meetings appropriately related to the budget-making process, and to participate actively so as to indicate a present intention to reach agreement with respect to salaries, hours and other conditions of employment, or the negotiation of an agreement, or any question arising thereunder and the execution of a written contract incorporating any agreement reached if requested by either party, but such obligation shall not compel either party to agree to a proposal or require the making of a concession.

(e) Whenever a board of education or employees’ representative organization has reason to believe that a prohibited practice, as defined in subsection (b) or (c) of this section, has been or is being committed, or whenever a certified employee believes a breach of the duty of fair representation under subdivision (3) of subsection (c) of this section has occurred or is occurring, such board of education, representative organization or certified employee shall file a written complaint with the State Board of Labor Relations and shall mail a copy of such complaint to the party that is the subject of the complaint. Upon receipt of a properly filed complaint said board shall refer such complaint to the agent who shall, after investigation and within ninety days after the date of such referral, either (1) make a report to said board recommending dismissal of the complaint or (2) issue a written complaint charging prohibited practices. If no such report is made and no such written complaint is issued, the Board of Labor Relations in its discretion may proceed to a hearing upon the party’s original complaint of the violation of this chapter which shall in such case be treated for the purpose of this section as a complaint issued by the agent. Upon receiving a report from the agent recommending dismissal of a complaint, said Board of Labor Relations may issue an order dismissing the complaint or may order a further investigation or a hearing thereon. Upon receiving a complaint issued by the agent, the Board of Labor Relations shall set a time and place for the hearing. Any such complaint may be amended with the permission of said board. The party so complained of shall have the right to file an answer to the original or amended complaint within five days after the service of such complaint or within such other time as said board may limit. Such party shall have the right to appear in person or otherwise to defend against such complaint. In the discretion of said board any person may be allowed to intervene in such proceeding. In any hearing said board shall not be bound by technical rules of evidence prevailing in the courts. A stenographic or electronic record of the testimony shall be taken at all hearings of the Board of Labor Relations and a transcript thereof shall be filed with said board upon its request. Said board shall have the power to order the taking of further testimony and further argument. If, upon all the testimony, said board determines that the party complained of has engaged in or is engaging in any prohibited practice, it shall state its finding of fact and shall issue and cause to be served on such party an order requiring it to cease and desist from such prohibited practice, and shall take such further affirmative action as will effectuate the policies of subsections (b) to (d), inclusive, of this section. Such order may further require such party to make reports from time to time showing the extent to which the order has been complied with. If upon all the testimony the Board of Labor Relations is of the opinion that the party named in the complaint has not engaged in or is not engaging in any such prohibited practice, then said board shall make its finding of fact and shall issue an order dismissing the complaint. Until a transcript of the record in a case has been filed in the Superior Court, as provided in subsection (g) of this section, said board may at any time, upon notice, modify or set aside in whole or in part any finding or order made or issued by it. Proceedings before said board shall be held with all possible expedition. Any party who wishes to have a transcript of the proceedings before the Board of Labor Relations shall apply therefor. The parties may agree on the sharing of the costs of the transcript but, in the absence of such agreement, the costs shall be paid by the requesting party.

(f) For the purpose of hearings pursuant to this section before the Board of Labor Relations said board shall have power to administer oaths and affirmations and to issue subpoenas requiring the attendance of witnesses. In case of contumacy or refusal to obey a subpoena issued to any person, the Superior Court, upon application by said board, shall have jurisdiction to order such person to appear before said board to produce evidence or to give testimony touching the matter under investigation or in question, and any failure to obey such order may be punished by said court as a contempt thereof. No person shall be excused from attending and testifying or from producing books, records, correspondence, documents or other evidence in obedience to the subpoena of the board, on the ground that the testimony or evidence required may tend to incriminate or subject such person to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which such individual is compelled, after claiming a privilege against self-incrimination, to testify or produce evidence, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. Complaints, orders and other processes and papers of the Board of Labor Relations or the agent may be served personally, by registered or certified mail, by telegraph or by leaving a copy thereof at the principal office or place of business of the person required to be served. The verified return of service shall be proof of such service. Witnesses summoned before said board or the agent shall be paid the same fees and mileage allowances that are paid witnesses in the courts of this state, and witnesses whose depositions are taken and the person taking the same shall severally be entitled to the same fees as are paid for like services in the courts of this state. All processes of any court to which an application or petition may be made under this chapter may be served in the judicial district wherein the person or persons required to be served reside or may be found.

(g) (1) The Board of Labor Relations may petition the superior court for the judicial district wherein the prohibited practice in question occurred or wherein any party charged with the prohibited practice resides or transacts business, or, if said court is not in session, any judge of said court, for the enforcement of an order and for appropriate temporary relief or a restraining order, and shall certify and file in the court a transcript of the entire record of the proceedings, including the pleadings and testimony upon which such order was made and the finding and orders of said board. In the event an appeal has not been filed pursuant to section 4-183, the board may file its petition in the superior court for the judicial district of Hartford, or, if said court is not in session, the board may petition any judge of said court. Within five days after filing such petition in the Superior Court, said board shall cause a notice of such petition to be sent by registered or certified mail to all parties or their representatives. The Superior Court, or, if said court is not in session, any judge of said court, shall have jurisdiction of the proceedings and of the questions determined thereon, and shall have the power to grant such relief, including temporary relief, as it deems just and suitable and to make and enter a decree enforcing, modifying and enforcing as so modified, or setting aside in whole or in part, the order of said board. (2) No objection that has not been urged before the Board of Labor Relations shall be considered by the court, unless the failure to urge such objection is excused because of extraordinary circumstances. The findings of said board as to the facts, if supported by substantial evidence, shall be conclusive. If either party applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for the failure to adduce such evidence in the hearing before said board, the court may order such additional evidence to be taken before said board and to be made part of the transcript. The Board of Labor Relations may modify its findings as to the facts, or make new findings, by reason of additional evidence so taken, and it shall file such modified or new findings, which, if supported by substantial evidence, shall be conclusive, and shall file its recommendations, if any, for the modification or setting aside of its original order. (3) The jurisdiction of the Superior Court shall be exclusive and its judgment and decree shall be final, except that the same shall be subject to review by the Appellate Court, on appeal, by either party, irrespective of the nature of the decree or judgment or the amount involved. Such appeal shall be taken and prosecuted in the same manner and form and with the same effect as is provided in other cases of appeal to the Appellate Court, and the record so certified shall contain all that was before the lower court. (4) Any party aggrieved by a final order of the Board of Labor Relations granting or denying in whole or in part the relief sought may appeal pursuant to the provisions of chapter 54 to the superior court for the judicial district where the prohibited practice was alleged to have occurred, in the judicial district of New Britain, or in the judicial district wherein such party resides or transacts business. (5) Petitions filed under this subsection shall be heard expeditiously and determined upon the transcript filed, without requirement of printing. Hearings in the Superior Court or Appellate Court under this chapter shall take precedence over all other matters, except matters of the same character.

(h) Subject to regulations to be made by the Board of Labor Relations, the complaints, orders and testimony relating to a proceeding instituted under subsection (e) of this section may be available for inspection or copying. All proceedings pursuant to said subsection shall be open to the public.

(i) Any person who wilfully resists, prevents or interferes with any member of the Board of Labor Relations or the agent in the performance of duties pursuant to subsections (e) to (i), inclusive, of this section shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(February, 1965, P.A. 298, S. 4; 1969, P.A. 811, S. 4; P.A. 76-403, S. 5, 11; P.A. 77-235, S. 1, 2; 77-614, S. 302, 610; P.A. 78-218, S. 83–86; 78-280, S. 2, 127; 78-303, S. 85, 136; P.A. 83-72, S. 4, 9; 83-308, S. 2; June Sp. Sess. P.A. 83-29, S. 22, 82; P.A. 87-250, S. 5, 11; P.A. 88-230, S. 1, 12; 88-317, S. 36, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-426, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1969 act included provisions for enforcement of prohibition against strikes by professional employees by temporary injunction; P.A. 76-403 added Subsecs. (b) to (i) re prohibited activities by board of education and by professional employees; P.A. 77-235 amended Subsec. (a) to require that notice of hearing be given secretary of the state board and to designate secretary or his designee as interested party; P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted “local” for “town” board of education in Subsec. (b) and made technical changes; P.A. 78-280 deleted reference to county in Subsec. (g); P.A. 83-72 amended Subsec. (b) to include statutory reference to all provisions concerning teacher negotiation law, Secs. 10-153a to 10-153n, inclusive; P.A. 83-308 amended Subsec. (g) to allow the board to file its petition for enforcement of an order in the superior court for the judicial district of Hartford-New Britain if an appeal of the order has not been filed; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof in Subsec. (g); P.A. 87-250 amended Subsec. (d) to include hours as a subject with respect to which the parties are to indicate a present intention to reach agreement; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended Subsec. (g)(1) by deleting “or subdivision (4) of this subsection” after “4-183” and amended Subsec. (g)(4) to require appeal to be made “pursuant to the provisions of chapter 54”, instead of specifying the procedure for the appeal, and to superior court in judicial district of Hartford-New Britain, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-426 inserted new Subsec. (c)(3) to prohibit a bargaining representative for certified professional employees from breaching its duty of fair representation to such employees and redesignated existing Subdiv. (3) as (4) and amended Subsec. (e) to allow certified employees to file written complaints with the state board of labor relations against their bargaining representatives alleging breach of the duty of fair representation; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (g)(4), effective June 29, 1999.

See Sec. 10-153k re applicability of this section to incorporated or endowed high schools or academies.

Cited. 5 CA 253. Teacher Negotiation Act cited. Id.; 23 CA 727; 35 CA 111.

Cited. 27 CS 298; 30 CS 63; 38 CS 80.

Subsec. (b):

Subdiv. (4) cited. 232 C. 198. Subdiv. (4): A unilateral change to an employment condition constitutes an unlawful refusal to negotiate under Subdiv., but union failed to present evidence of a preexisting, fixed and definite practice necessary to show unilateral change that increased workload. 299 C. 63.

Subsec. (d):

Cited. 240 C. 835.



Section 10-153f - Mediation and arbitration of disagreements.

(a) There shall be in the Department of Education an arbitration panel of not less than twenty-four or more than twenty-nine persons to serve as provided in subsection (c) of this section. The Governor shall appoint such panel, with the advice and consent of the General Assembly, as follows: (1) Seven members shall be representative of the interests of local and regional boards of education and shall be selected from lists of names submitted by such boards; (2) seven members shall be representative of the interests of exclusive bargaining representatives of certified employees and shall be selected from lists of names submitted by such bargaining representatives; and (3) not less than ten or more than fifteen members shall be impartial representatives of the interests of the public in general and shall be residents of the state of Connecticut, experienced in public sector collective bargaining interest impasse resolution and selected from lists of names submitted by the State Board of Education. The lists of names submitted to the Governor pursuant to subdivisions (1) to (3), inclusive, of this subsection shall, in addition to complying with the provisions of section 4-9b, include a report from the State Board of Education certifying that the process conducted for soliciting applicants made adequate outreach to minority communities and documenting that the number and make-up of minority applicants considered reflect the state’s racial and ethnic diversity. Each member of the panel shall serve a term of two years, provided each arbitrator shall hold office until a successor is appointed and, provided further, any arbitrator not reappointed shall finish to conclusion any arbitration for which such arbitrator has been selected or appointed. Arbitrators may be removed for good cause. If any vacancy occurs in such panel, the Governor shall act within forty days to fill such vacancy in the manner provided in section 4-19. Persons appointed to the arbitration panel shall serve without compensation but each shall receive a per diem fee for any day during which such person is engaged in the arbitration of a dispute pursuant to this section. The parties to the dispute so arbitrated shall pay the fee in accordance with subsection (c) of this section.

(b) If any local or regional board of education cannot agree with the exclusive representatives of a teachers’ or administrators’ unit after negotiation concerning the terms and conditions of employment applicable to the employees in such unit, either party may submit the issues to the commissioner for mediation. On the one hundred sixtieth day prior to the budget submission date, the commissioner shall order the parties to report their settlement. If, on such one hundred sixtieth day, the parties have not reached agreement and have failed to initiate mediation, the commissioner shall order the parties to notify the commissioner of the name of a mutually selected mediator and to commence mediation. The commissioner may order the parties to appear before said commissioner during the mediation period. In either case, the parties shall meet with a mediator mutually selected by them, provided such parties shall inform the commissioner of the name of such mediator, or with the commissioner or the commissioner’s agents or a mediator designated by said commissioner. Mediators shall be chosen from a panel of mediators selected by the State Board of Education or from outside such panel if mutually agreed by the parties. Such mediators shall receive a per diem fee determined on the basis of the prevailing rate for such services, and the parties shall share equally in the cost of such mediation. In any civil or criminal case, any proceeding preliminary thereto, or in any legislative or administrative proceeding, a mediator shall not disclose any confidential communication made to such mediator in the course of mediation unless the party making such communication waives such privilege. The parties shall provide such information as the commissioner may require. The commissioner may recommend a basis for settlement but such recommendations shall not be binding upon the parties. Such recommendation shall be made within twenty-five days after the day on which mediation begins.

(c) (1) On the fourth day next following the end of the mediation session or on the one hundred thirty-fifth day prior to the budget submission date, whichever is sooner, the commissioner shall order the parties to report their settlement of the dispute or, if there is no settlement, to notify the commissioner of either their agreement to submit their dispute to a single arbitrator or the name of the arbitrator selected by each of them. Within five days of providing such notice, the parties shall notify the commissioner of the name of the arbitrator if there is an agreement on a single arbitrator appointed to the panel pursuant to subdivision (3) of subsection (a) of this section or agreement on the third arbitrator appointed to the panel pursuant to said subdivision. The commissioner may order the parties to appear before said commissioner during the arbitration period. If the parties have notified the commissioner of their agreement to submit their dispute to a single arbitrator and they have not agreed on such arbitrator, within five days after such notification, the commissioner shall select such single arbitrator who shall be an impartial representative of the interests of the public in general. If each party has notified the commissioner of the name of the arbitrator it has selected and the parties have not agreed on the third arbitrator, within five days after such notification, the commissioner shall select a third arbitrator, who shall be an impartial representative of the interests of the public in general. If either party fails to notify the commissioner of the name of an arbitrator, the commissioner shall select an arbitrator to serve and the commissioner shall also select a third arbitrator who shall be an impartial representative of the interests of the public in general. Any selection pursuant to this section by the commissioner of an impartial arbitrator shall be made at random from among the members appointed under subdivision (3) of subsection (a) of this section. Arbitrators shall be selected from the panel appointed pursuant to subsection (a) of this section and shall receive a per diem fee determined on the basis of the prevailing rate for such services. Whenever a panel of three arbitrators is selected, the chairperson of such panel shall be the impartial representative of the interests of the public in general.

(2) The chairperson of the arbitration panel or the single arbitrator shall set the date, time and place for a hearing to be held in the school district between the fifth and twelfth day, inclusive, after such chairperson or such single arbitrator is selected. At least five days prior to such hearing, a written notice of the date, time and place of the hearing shall be sent to the board of education and the representative organization which are parties to the dispute, and, if a three-member arbitration panel is selected or designated, to the other members of such panel. Such written notice shall also be sent, by registered mail, return receipt requested, to the fiscal authority having budgetary responsibility or charged with making appropriations for the school district, and a representative designated by such body may be heard at the hearing as part of the presentation and participation of the board of education. At the hearing each party shall have full opportunity to submit all relevant evidence, to introduce relevant documents and written material and to argue on behalf of its positions. At the hearing a representative of the fiscal authority having budgetary responsibility or charged with making appropriations for the school district shall be heard regarding the financial capability of the school district, unless such opportunity to be heard is waived by the fiscal authority. The nonappearance of the representative shall constitute a waiver of the opportunity to be heard unless there is a showing that proper notice was not given to the fiscal authority. The chairperson of the arbitration panel or the single arbitrator shall preside over such hearing.

(3) The hearing may, at the discretion of the arbitration panel or the single arbitrator, be continued but in any event shall be concluded within twenty-five days after its commencement.

(4) After hearing all the issues, the arbitrators or the single arbitrator shall, within twenty days, render a decision in writing, signed by a majority of the arbitrators or the single arbitrator, which states in detail the nature of the decision and the disposition of the issues by the arbitrators or the single arbitrator. The written decision shall include a narrative explaining the evaluation by the arbitrators or the single arbitrator of the evidence presented for each item upon which a decision was rendered by the arbitrators or the single arbitrator and shall state with particularity the basis for the decision as to each disputed issue and the manner in which the factors enumerated in this subdivision were considered in arriving at such decision, including, where applicable, the specific similar groups and conditions of employment presented for comparison and accepted by the arbitrators or the single arbitrator and the reason for such acceptance. The arbitrators or the single arbitrator shall file one copy of the decision with the commissioner, each town clerk in the school district involved, the legislative body or bodies of the town or towns for the school district involved, or, in the case of a town for which the legislative body of the town is a town meeting or representative town meeting, to the board of selectmen, and the board of education and organization which are parties to the dispute. The decision of the arbitrators or the single arbitrator shall be final and binding upon the parties to the dispute unless a rejection is filed in accordance with subdivision (7) of this subsection. The decision of the arbitrators or the single arbitrator shall incorporate those items of agreement the parties have reached prior to its issuance. At any time prior to the issuance of a decision by the arbitrators or the single arbitrator, the parties may jointly file with the arbitrators or the single arbitrator, any stipulations setting forth contract provisions which both parties agree to accept. In arriving at a decision, the arbitrators or the single arbitrator shall give priority to the public interest and the financial capability of the town or towns in the school district, including consideration of other demands on the financial capability of the town or towns in the school district. In assessing the financial capability of the town or towns, there shall be an irrebuttable presumption that a budget reserve of five per cent or less is not available for payment of the cost of any item subject to arbitration under this chapter. The arbitrators or the single arbitrator shall further consider, in light of such financial capability, the following factors: (A) The negotiations between the parties prior to arbitration, including the offers and the range of discussion of the issues; (B) the interests and welfare of the employee group; (C) changes in the cost of living averaged over the preceding three years; (D) the existing conditions of employment of the employee group and those of similar groups; and (E) the salaries, fringe benefits, and other conditions of employment prevailing in the state labor market, including the terms of recent contract settlements or awards in collective bargaining for other municipal employee organizations and developments in private sector wages and benefits. The parties shall submit to the arbitrators or the single arbitrator their respective positions on each individual issue in dispute between them in the form of a last best offer. The arbitrators or the single arbitrator shall resolve separately each individual disputed issue by accepting the last best offer thereon of either of the parties, and shall incorporate in a decision each such accepted individual last best offer and an explanation of how the total cost of all offers accepted was considered. The award of the arbitrators or the single arbitrator shall not be subject to rejection by referendum. The parties shall each pay the fee of the arbitrator selected by or for them and share equally the fee of the third arbitrator or the single arbitrator and all other costs incidental to the arbitration.

(5) The commissioner shall assist the arbitration panel or the single arbitrator as may be required in the course of arbitration pursuant to this section.

(6) If the day for filing any document required pursuant to this section falls on Saturday, Sunday or a holiday, the time for such filing shall be extended to the next business day thereafter.

(7) The award of the arbitrators or single arbitrator may be rejected by the legislative body of the local school district or, in the case of a regional school district, by the legislative bodies of the participating towns. Such rejection shall be by a two-thirds majority vote of the members of such legislative body or, in the case of a regional school district, the legislative body of each participating town, present at a regular or special meeting called and convened for such purpose within twenty-five days of the receipt of the award. If the legislative body or legislative bodies, as appropriate, reject any such award, they shall notify, within ten days after the vote to reject, the commissioner and the exclusive representative for the teachers’ or administrators’ unit of such vote and submit to them a written explanation of the reasons for the vote. Within ten days after receipt of such notice, the exclusive representative of the teachers’ or administrators’ unit shall prepare, and the board of education may prepare, a written response to such rejection and shall submit it to such legislative body or legislative bodies, as appropriate, and the commissioner. Within ten days after the commissioner has been notified of the vote to reject, (A) the commissioner shall select a review panel of three arbitrators or, if the parties agree, a single arbitrator, who are residents of Connecticut and labor relations arbitrators approved by the American Arbitration Association and not members of the panel who issued the rejected award, and (B) such arbitrators or single arbitrator shall review the decision on each rejected issue. The review conducted pursuant to this subdivision shall be limited to the record and briefs of the hearing pursuant to subdivision (2) of this subsection, the written explanation of the reasons for the vote and a written response by either party. In conducting such review, the arbitrators or single arbitrator shall be limited to consideration of the criteria set forth in subdivision (4) of this subsection. Such review shall be completed within twenty days of the appointment of the arbitrators or single arbitrator. The arbitrators or single arbitrator shall accept the last best offer of either of the parties. Within five days after the completion of such review, the arbitrators or single arbitrator shall render a final and binding award with respect to each rejected issue. The decision of the arbitrators or single arbitrator shall be in writing and shall include the specific reasons and standards used by each arbitrator in making his decision on each issue. The decision shall be filed with the parties. The reasonable costs of the arbitrators or single arbitrator and the cost of the transcript shall be paid by the legislative body or legislative bodies, as appropriate. Where the legislative body of the school district is the town meeting, the board of selectmen shall have all of the authority and responsibilities required of and granted to the legislative body under this subdivision.

(8) The decision of the arbitrators or a single arbitrator shall be subject to judicial review upon the filing by a party to the arbitration, within thirty days following receipt of a final decision pursuant to subdivision (4) or (7), as appropriate, of a motion to vacate or modify such decision in the superior court for the judicial district wherein the school district involved is located. The superior court, after hearing, may vacate or modify the decision if substantial rights of a party have been prejudiced because such decision is: (A) In violation of constitutional or statutory provisions; (B) in excess of the statutory authority of the panel; (C) made upon unlawful procedure; (D) affected by other error of law; (E) clearly erroneous in view of the reliable, probative and substantial evidence on the whole record; or (F) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion. In any action brought pursuant to this subdivision to vacate or modify the decision of the arbitrators or single arbitrator, reasonable attorney’s fees, costs and legal interest on salary withheld as the result of an appeal of said decision may be awarded in accordance with the following: Where the board of education moves to vacate or modify the decision and the decision is not vacated or modified, the court may award to the organization which is the exclusive representative reasonable attorney’s fees, costs and legal interest on salary withheld as the result of an appeal; or, where the organization which is the exclusive representative moves to vacate or modify the decision and the decision is not vacated or modified, the court may award to the board of education reasonable attorney’s fees, costs and legal interest on salary withheld as the result of an appeal.

(d) The commissioner and the arbitrators or single arbitrator shall have the same powers and duties as the board under section 31-108 for the purposes of mediation or arbitration pursuant to this section, and subsection (c) of section 10-153d, and all provisions in section 31-108 with respect to procedure, jurisdiction of the Superior Court, witnesses and penalties shall apply.

(e) The local or regional board of education and the organization designated or elected as the exclusive representative for the appropriate unit, through designated officials or their representatives, which are parties to a collective bargaining agreement, and which, for the purpose of negotiating with respect to salaries, hours and other conditions of employment, mutually agree to negotiate during the term of the agreement or are ordered to negotiate said agreement by a body of competent jurisdiction, shall notify the commissioner of the date upon which negotiations commenced within five days after said commencement. If the parties are unable to reach settlement twenty-five days after the date of the commencement of negotiations, the parties shall notify the commissioner of the name of a mutually selected mediator and shall conduct mediation pursuant to the provisions of subsection (b) of this section, notwithstanding the mediation time schedule of subsection (b) of this section. On the fourth day next following the end of the mediation session or on the fiftieth day following the date of the commencement of negotiations, whichever is sooner, if no settlement is reached the parties shall commence arbitration pursuant to the provisions of subsections (a), (c) and (d) of this section, notwithstanding the reference to the budget submission date.

(f) The State Board of Education shall adopt regulations pursuant to chapter 54 concerning the method by which names of persons who are impartial representatives of the interests of the public in general are placed on lists submitted by the State Board of Education to the Governor for appointment to the arbitration panel established pursuant to subsection (a) of this section. Such regulations shall include, but not be limited to (1) a description of the composition of the group which screens persons applying to be such impartial representatives, which group shall include representatives of local legislative and fiscal authorities and local and regional boards of education and exclusive bargaining representatives of certified employees, (2) application requirements and procedures and (3) the selection criteria and process, including an evaluation of an applicant’s experience in arbitration. Such regulations shall provide for a training program for applicants who lack experience in arbitration but who are otherwise qualified and shall describe the criteria for participation in the training program.

(February, 1965, P.A. 298, S. 5; 1969, P.A. 811, S. 5; P.A. 76-403, S. 6, 11; P.A. 77-614, S. 302, 304, 587, 610; P.A. 78-218, S. 87–91, 212; 78-303, S. 85, 136; P.A. 79-405, S. 1, 2; P.A. 80-483, S. 40, 186; P.A. 83-72, S. 5, 9; 83-342, S. 1, 2; P.A. 84-459, S. 1, 2; P.A. 85-343, S. 3–5; May Sp. Sess. P.A. 86-1, S. 26, 27, 58; P.A. 87-1, S. 4, 7; 87-206, S. 1–3; 87-250, S. 9, 11; P.A. 90-325, S. 22, 23, 32; P.A. 91-352; P.A. 92-84, S. 2, 3, 5–7; 92-170, S. 22, 23, 26; P.A. 97-177, S. 1, 2; P.A. 98-252, S. 11, 80; P.A. 00-204, S. 9, 13; 00-220, S. 9, 43; P.A. 01-173, S. 17, 18, 67; P.A. 11-125, S. 1.)

History: 1969 act inserted new Subsec. (a) re appointment of arbitration panel, made former Subsec. (a) new Subsec. (b) and clarified secretary of state board’s role in mediation procedure, deleted former Subsec. (b) except for provision that arbitrators’ decision is advisory and not binding which was incorporated into otherwise new provisions of Subsec. (c) re selection of arbitrators, hearings, decision and payment of arbitrators’ fees and added Subsec. (d) re general powers and duties of secretary and arbitrators; P.A. 76-403 deleted provisions in Subsec. (a) which had given only temporary existence to arbitration panel, amended Subsec. (b) to require mediation if agreement not reached within 120 days of budget submission date, to allow parties to select mediator themselves, to provide per diem payment, to require confidentiality of communications and to require that secretary’s recommendation be made within 30 days of beginning of mediation, amended Subsec. (c) to include specific timetable for actions, inserted new Subsecs. (d) and (e) concerning recommencement of negotiations upon failure of arbitration or rejection of contract and secretary’s power to meet with group involved and designated former Subsec. (d) as Subsec. (f); P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education and specified that arbitration panel is within department of education under Subsec. (a), effective January 1, 1979; P.A. 78-218 substituted “local” for “town” boards of education and “chairperson” for “chairman” and made other technical changes; P.A. 79-405 amended Subsec. (a) to change number of panel members from 25 to 15 and specified that 5 each shall represent boards of education, bargaining representatives and the general public, amended Subsec. (c)(1) to require that third member of three-member panel represent interests of general public, amended Subsec. (c)(4) to make decisions final and binding rather than advisory and to include provisions concerning points of agreement and last best offer, added Subsec. (c)(7) re judicial review, deleted former Subsecs. (d) and (e) and designated Subsec. (f) as Subsec. (d); P.A. 80-483 gave subparagraphs in Subdivs. (4) and (7) of Subsec. (c) alphabetic rather than numeric designators; P.A. 83-72 amended Subsec. (a) to increase size of arbitration panel from fifteen to twenty-one by increasing each group of representatives from five to seven, to add provisions re arbitrator remaining in office until successor is appointed and requiring arbitrator not reappointed to complete any matter for which he was selected or appointed and to authorize governor to fill vacancies in manner provided in Sec. 4-19, amended Subsec. (b) to decrease from 120 to 110 days the length of time parties have to reach settlement prior to initiating mediation, to allow parties to select mediator from outside panel and to decrease from 30 to 25 the number of days commissioner may recommend a settlement to parties and amended Subsec. (c) to require that report made to commissioner on settlement or lack of settlement be made in 85 days rather than 90 days, to specify that chairperson of arbitration panel has between seventh and fifteenth day after designation to set date, time and place for hearing to be held, rather than on tenth day, to increase hearing duration from 20 to 25 days, and to specify that panel has 20 rather than 15 days to render a decision in writing; P.A. 83-342 amended Subsec. (c)(7) to provide for awarding of reasonable attorney’s fees, costs and legal interest on money withheld as the result of an appeal of the decision of the arbitrators or single arbitrator; P.A. 84-459 amended Subsec. (c)(4) to require that the written decision of the arbitrators contain a narrative explaining the evaluation by the arbitrators of the evidence presented for each item upon which a decision was rendered; P.A. 85-343 increased number of panel members from 21 to 23, adding 2 additional public members and added provision in Subsec. (c) re random designation of arbitrator by commissioner; May Sp. Sess. P.A. 86-1 in Subsec. (a) increased the number of impartial representatives on the arbitration panel from 9 to 15, required that such representatives be state residents and have certain experience and substituted a panel of labor arbitrators submitted by the American Arbitration Association for a list submitted by the state board of education in Subsec. (c)(1) provided that the commissioner designate rather than the arbitrators select a third arbitrator and made technical changes in Subsec. (c)(4); P.A. 87-1 made technical corrections; P.A. 87-206 amended Subsec. (a) to change the number of impartial representatives on the panel from 15 to “not less than ten nor more than fifteen” and to substitute lists of names submitted by the state board of education for a panel of labor arbitrators submitted by the American Arbitration Association and in Subsec. (c)(1) provided that the arbitrators select rather than the commissioner designate a third arbitrator, unless the arbitrators fail to agree on the selection of a third within 5 days, that the parties notify the commissioner of the name of the third arbitrator and that any recommendation or selection by the commissioner of an impartial arbitrator be made at random, deleted provision that each party may refuse to accept one designated member and made a technical change; P.A. 87-250 added Subsec. (e) re negotiations during the term of an agreement; P.A. 90-325 in Subsec. (c)(1) provided that if the parties agree to submit their dispute to a single arbitrator the commissioner of education, rather than the parties, shall select the arbitrator and if the parties agree to submit the dispute to three arbitrators the commissioner, rather than the arbitrators shall select the third arbitrator and made technical changes, in Subsec. (c)(2) provided that the chairperson or single arbitrator be selected rather than designated and required that at the hearing a representative of the fiscal authority be heard, unless such opportunity is waived, in Subsec. (c)(4) added that the decision state certain matters with particularity and that it incorporate an explanation of how the total costs of all offers accepted was considered and added new Subsec. (f) re the adoption of regulations concerning the method by which names of persons who are impartial representatives of the interests of the public in general are placed on lists for appointment to the arbitration panel; P.A. 91-352 in Subsec. (c)(4) expanded the factors to be considered by arbitrators to include offers and range of discussion prior to arbitration and financial capability of town or towns in school district and to specify that changes in cost of living be averaged over preceding three years; P.A. 92-84 amended Subsec. (a) to require a term of two years for each member of the panel, replacing terms concurrent with that of governor, amended Subsec. (b) to require the commissioner to order the parties to report settlement or commence mediation on the one hundred seventieth day, rather than one hundred tenth day, prior to the budget submission date, and amended Subsec. (c) to change the date by which the commissioner shall order the parties to report settlement or submit their dispute to arbitration from the eighty-fifth to the one hundred forty-fifth day prior to the budget submission date in Subdiv. (1), to move provision requiring the arbitrators or the single arbitrator to give priority to the public interest and the financial capability of the town or towns in the school district in arriving at a decision and to require consideration of developments in private sector wages and benefits, to delete provisions that the arbitration decision shall not be subject to rejection by the legislative body or by referendum from Subdiv. (4), and to add Subdiv. (7) providing for rejection of any issue in the decision of the arbitrators or single arbitrator by the legislative body of the local or regional school district; P.A. 92-170 amended Subsec. (b) to change one hundred seventieth to one hundred sixtieth day, and amended Subsec. (c) (1) to change forty-fifth to thirty-fifth day, Subsec. (c)(2) to change seventh and fifteenth to fifth and twelfth, Subsec. (c)(4) to remove language prohibiting rejection by the legislative body of the school district and make technical changes, and Subsec. (c)(7) to add language concerning rejection in cases of regional school districts, to change 30 to 25 days, to require the employee unit to prepare and submit a written response, to change the requirement that the arbitrators be members of the American Arbitration Association to labor relations arbitrators approved by the association and residents of Connecticut, to limit the review to the criteria set forth in Subdiv. (4), to remove language allowing the arbitrators to render an award somewhere in between the last best offers, to require the decision to be in writing, to include specific reasons and standards used, and to be filed with the parties, and to add language concerning the town meeting, effective May 26, 1992, and applicable to arbitration proceedings commencing on or after that date; P.A. 97-177 amended Subsec. (c)(1) to add requirement for notification to the commissioner to include the name of the arbitrator if there is agreement on a single arbitrator or agreement on the third arbitrator and provisions re lack of agreement on the arbitrator, and amended Subsec. (c)(4) to add provision re an irrebuttable presumption that a budget reserve of 5% or less is not available for payment of the cost of any item subject to arbitration under this chapter; P.A. 98-252 amended Subsec. (c)(1) to give the parties 5 days to notify the commissioner of the name of the single arbitrator in cases in which there is no settlement and the parties have agreed to submit their dispute to a single arbitrator, effective July 1, 1998; P.A. 00-204 amended Subsec. (a) to add the provisions relating to minorities and the lists of names submitted to the Governor, effective June 1, 2000; P.A. 00-220 amended Subsec. (c)(2) to require the notice to the fiscal authority to be sent by registered mail, return receipt requested, effective July 1, 2000; P.A. 01-173 amended Subsecs. (a) and (c)(2) to make technical changes, effective July 1, 2001; P.A. 11-125 amended Subsec. (c)(4) by adding provision re arbitrator to file copy of decision with legislative body or board of selectmen of the town or towns for the school district, effective July 1, 2011.

See Sec. 10-153k re applicability of this section to incorporated or endowed high schools or academies.

Cited. 5 CA 253. Teacher Negotiation Act cited. Id.; 23 CA 727; 35 CA 111.

Cited. 27 CS 298. Arbitrators selected under statute are all to be impartial. Former school board chairman and personal friend of superintendent of schools cannot serve as impartial member of board. Id., 421. Cited. 30 CS 63; 38 CS 80.

Subsec. (c):

Subdiv. (1) cited. 238 C. 183. Subdiv. (7) required arbitration review panel to take second look at the evidence in light of the same statutory criteria that arbitration panel or single arbitrator is required to consider which is the essence of a de novo standard of review and the legislative history of statute supports conclusion that review panel properly conducted a de novo review of arbitration panel’s award. 259 C. 5. Arbitration award was final, even though it had not been presented to Waterbury board of alderman for review and possible rejection and award was sufficiently specific to satisfy section’s finality requirement. Judicial review of arbitrators’ decision under Teacher Act must be by motion to modify or vacate, filed in Superior Court within thirty days following receipt of final decision. Provisions of Teacher Act remain unaffected except to the extent they conflict with S.A. 01-1, which prevails over Teacher Act. S.A. 01-1 reduced thirty-day time limit for filing motion to vacate to fifteen days. Plaintiff was required to file a motion to vacate in order to challenge award. 276 C. 355.



Section 10-153g - Negotiations concerning salaries, hours and other conditions of employment unaffected by special acts, charters, ordinances.

Notwithstanding the provisions of any special act, municipal charter or local ordinance, the provisions of sections 10-153a to 10-153n, inclusive, shall apply to negotiations concerning salaries, hours and other conditions of employment conducted by boards of education and certified personnel.

(1969, P.A. 811, S. 6; P.A. 83-72, S. 6, 9; P.A. 87-250, S. 6, 11.)

History: P.A. 83-72 amended internal reference to include all statutory provisions concerning negotiation, Secs. 10-153a to 10-153n, inclusive; P.A. 87-250 included hours as a subject of negotiations to which the provisions of Secs. 10-153a to 10-153n, inclusive, shall apply.

Cited. 5 CA 253. Teacher Negotiation Act cited. Id.; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153h - Appropriation.

Section 10-153h is repealed.

(1969, P.A. 811, S. 7; P.A. 76-403, S. 7, 11.)



Section 10-153i - Designation of statutory agent for service of process.

(a)(1) Each administrators’ or teachers’ representative organization shall file with the commissioner a written designation, on such form as the commissioner shall prescribe, of a statutory agent for service of process who shall be the statutory agent for all members of the administrators’ unit or teachers’ unit, as defined in subsection (a) of section 10-153b, who shall be (A) a natural person who is a resident of this state, or (B) a domestic corporation. (2) Each written appointment shall be signed by the president or vice president or secretary of the appointing organization. Each written appointment shall also be signed by the statutory agent for service therein appointed.

(b) If a statutory agent for service dies, dissolves, removes from the state or resigns, the organization shall forthwith appoint another statutory agent for service. If the statutory agent for service changes such agent’s address within the state from that appearing upon the record in the office of the commissioner, the organization shall forthwith file with the commissioner notice of the new address. A statutory agent for service may resign by filing with the commissioner a signed statement in duplicate to that effect. The commissioner shall forthwith file one copy and mail the other copy of such statement to the organization at its principal office. Upon the expiration of thirty days after such filing, the resignation shall be effective and the authority of such statutory agent for service shall terminate. An organization may revoke the appointment of a statutory agent for service by making a new appointment as provided in this section and any new appointment so made shall revoke all appointments theretofore made.

(P.A. 76-403, S. 9, 11; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 92.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 made technical change in Subsec. (b) substituting “such agent’s” for “his or its”.

Cited. 5 CA 253. Teacher Negotiation Act cited. Id.; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153j - The making of service of process, notice or demand.

(a) Except for citations for contempt, any process, notice or demand in connection with any action or proceeding pursuant to subsection (a) of section 10-153e, to be served upon any member of an administrators’ unit or any member of a teachers’ unit as defined in subsection (a) of section 10-153b, may be served upon the statutory agent for service by any proper officer or other person lawfully empowered to make service. The person making service of such process, notice or demand shall immediately send a true and attested copy thereof by registered or certified mail to each person named in such process, notice or demand.

(b) If it appears from the records of the commissioner that such an organization has failed to appoint or maintain a statutory agent for service, or if it appears by affidavit endorsed on the return of the officer or other proper person directed to serve any process, notice or demand upon such a statutory agent for service appearing on the records of the commissioner that such agent cannot, with reasonable diligence, be found at the address shown on such records as the agent’s address, service of such process, notice or demand may, when timely made, be made by such officer or other proper person by: (1) Leaving a true and attested copy thereof at the office of the commissioner or depositing the same in the United States mails, by registered or certified mail, postage prepaid, addressed to such office, and (2) depositing in the United States mails, by registered or certified mail, postage prepaid, a true and attested copy thereof, together with a statement by such officer that service is being made pursuant to this section, addressed to such organization at its principal office and to each person named in such process, notice or demand.

(c) The commissioner shall file the copy of each process, notice or demand received by the commissioner as provided in subsection (b) of this section and keep a record of the day and hour of such receipt. Service made as provided in this section shall be effective as of such day and hour.

(P.A. 76-403, S. 10, 11; P.A. 77-614, S. 302, 610; P.A. 07-217, S. 42.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 07-217 made technical changes in Subsec. (c), effective July 12, 2007.

Cited. 5 CA 253. Teacher Negotiation Act cited. Id.; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153k - Teacher Negotiation Act applies to incorporated or endowed high schools or academies.

The provisions of sections 10-153a to 10-153n, inclusive, shall apply to all certified professional employees of an incorporated or endowed high school or academy approved pursuant to section 10-34.

(P.A. 79-504, S. 2, 4; P.A. 83-72, S. 7, 9.)

History: P.A. 83-72 applied all statutory provisions concerning teacher negotiation act, Secs. 10-153a to 10-153n, inclusive, to certified employees of incorporated or endowed high schools or academies.

Cited. 5 CA 253. Teacher Negotiation Act cited. Id.; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153l - Applicability of employment of teachers statute and teacher negotiation law to incorporated or endowed high schools or academies.

The provisions of section 10-151 as it pertains to employment of certified professional employees of an incorporated or endowed high school or academy approved pursuant to section 10-34 and the provisions of section 10-153k shall not become effective until a majority of all the certified professional employees at such incorporated or endowed high school or academy elect to come under the provisions of said sections 10-151 and 10-153k. The election shall be conducted by secret ballot in September, 1979 and the results thereof certified to the Commissioner of Education.

(P.A. 79-504, S. 3, 4.)

Cited. 5 CA 253. Teacher Negotiation Act cited. Id.; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153m - Payment of attorney’s fees in proceedings to vacate or confirm teacher grievance arbitration awards.

In any action brought pursuant to section 52-418 to vacate an arbitration award rendered in a controversy between a board of education and a teacher or the organization which is the exclusive representative of a group of teachers, or to confirm, pursuant to section 52-417, such an arbitration award, reasonable attorney’s fees and costs may be awarded in accordance with the following: (1) Where the board of education moves to vacate an award and the award is not vacated, the court may award reasonable attorney’s fees and costs to the teacher; (2) where the teacher moves to vacate an award and the award is not vacated, the court may award reasonable attorney’s fees and costs to the board of education; (3) where the teacher moves to confirm an award, if the board of education refuses to stipulate to such confirmation and if the award is confirmed, the court may award reasonable attorney’s fees and costs to the teacher; (4) where the board of education moves to confirm an award, if the teacher refuses to stipulate to such confirmation and if the award is confirmed, the court may award reasonable attorney’s fees and costs to the board of education.

(P.A. 80-192.)

Cited. 5 CA 253. Teacher Negotiation Act cited. Id.; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153n - Applicability of employment of teachers statute and teacher negotiation law to the Gilbert School in Winchester.

Notwithstanding the provisions of section 10-153l, the provisions of section 10-151 as it pertains to employment of certified professional employees of an incorporated or endowed high school or academy approved pursuant to section 10-34, and the provisions of sections 10-153a to 10-153m, inclusive, shall apply to all certified professional employees of the Gilbert School in Winchester.

(P.A. 82-225, S. 2, 3; 82-472, S. 167, 183; P.A. 83-72, S. 8, 9.)

History: P.A. 82-472 specified applicability of Sec. 10-151 provisions; P.A. 83-72 incorporated reference to all statutory provisions concerning teacher negotiation law, Secs. 10-153a to 10-153m, inclusive.

Cited. 5 CA 253. Teacher Negotiation Act cited. Id.; 23 CA 727; 35 CA 111.

Cited. 38 CS 80.



Section 10-153o - Review of performance of arbitration panel members.

The Commissioner of Education shall develop a process to annually review the performance of each member of the arbitration panel appointed pursuant to subsection (a) of section 10-153f, including an evaluation of the member’s compliance with the provisions of said section.

(P.A. 90-325, S. 24, 32; P.A. 95-182, S. 4, 11.)

History: P.A. 95-182 removed provision requiring commissioner to request the parties in all arbitration proceedings to submit written evaluations of awards, effective June 28, 1995.

Teacher Negotiation Act cited. 35 CA 111.



Section 10-153p to 10-153r - Summary of results of contract negotiations. Monitoring of major economic provisions of contracts. Report concerning contracts to General Assembly.

Sections 10-153p to 10-153r, inclusive, are repealed, effective July 1, 1997.

(P.A. 90-325, S. 25–27, 32; P.A. 90-339, S. 5, 6; P.A. 92-262, S. 14, 42; P.A. 97-247, S. 26, 27.)



Section 10-153s - Negotiation, arbitration and ratification of turnaround plans for commissioner’s network schools.

(a) Upon approval of the turnaround plan, developed pursuant to subsection (d) of section 10-223h, by the State Board of Education or, if the Commissioner of Education develops a turnaround plan for a school because the turnaround committee (1) is unable to reach consensus on a turnaround plan, (2) does not develop a turnaround plan, or (3) develops a turnaround plan that the commissioner determines is deficient, the local or regional board of education for a school participating in the commissioner’s network of schools, pursuant to section 10-223h, shall negotiate with the representatives of the exclusive bargaining unit for certified employees, chosen pursuant to section 10-153b, in accordance with the provisions of this section.

(b) (1) If the turnaround committee, as described in section 10-223h, is able to reach consensus on the turnaround plan, developed pursuant to subsection (c) of section 10-223h, and such turnaround plan is approved by the State Board of Education, the local or regional board of education for a school in which such turnaround plan is to be implemented and the exclusive bargaining unit for certified employees, chosen pursuant to section 10-153b, shall negotiate with respect to salaries, hours and other conditions of employment of such turnaround plan. Such negotiations shall be completed not later than thirty days from the date when consensus is reached by the turnaround committee.

(2) Any agreement reached by the parties following negotiations, conducted pursuant to subdivision (1) of this subsection, shall be submitted for approval by the members of the exclusive bargaining representative employed by such board of education at such school. Such agreement shall be ratified upon a majority vote of such members. Upon such ratification, such turnaround plan shall be implemented at such school.

(3) If (A) the parties reach an impasse on one or more issues following negotiations conducted pursuant to subdivision (1) of this subsection, or (B) the members of the exclusive bargaining representative employed by the local or regional board of education for a school in which such turnaround plan is to be implemented fail to ratify the agreement reached by the parties following such negotiations, the parties shall proceed to the expedited arbitration process described in subsection (d) of this section. The decision resulting from such expedited arbitration shall be final and binding and included in the turnaround plan. Such turnaround plan shall then be implemented at such school.

(c) (1) If the turnaround committee (A) is unable to reach consensus on a turnaround plan, (B) does not develop a turnaround plan, or (C) develops a turnaround plan that the Commissioner of Education determines is deficient, the commissioner, in consultation with teachers employed at the school in which a turnaround plan is to be implemented and parents or guardians of students enrolled in such school, may develop a turnaround plan for such school.

(2) (A) If the local or regional board of education for a school in which such turnaround plan is to be implemented and the exclusive bargaining unit for certified employees, chosen pursuant to section 10-153b, agree on (i) all components of such turnaround plan, or (ii) certain components of such turnaround plan, such board of education and such exclusive bargaining unit shall negotiate only the financial impact of such agreed upon components of such turnaround plan. Such negotiations shall be completed not later than thirty days from the date when such turnaround plan is presented to such board of education and such exclusive bargaining unit.

(B) Any agreement reached by the parties following negotiations, conducted pursuant to subparagraph (A) of subdivision (2) of this subsection, shall be submitted for approval by the members of the exclusive bargaining representative employed by such board of education at such school. Such agreement shall be ratified upon a majority vote of such members. Upon such ratification, such agreed upon components of such turnaround plan shall be implemented at such school.

(C) If (i) the parties reach an impasse on one or more issues following negotiations, conducted pursuant to subparagraph (A) of subdivision (2) of this subsection, or (ii) the members of the exclusive bargaining representative employed by the local or regional board of education for a school in which such turnaround plan is to be implemented fail to ratify the agreement reached by the parties following such negotiations, pursuant to subparagraph (B) of this subdivision, the parties shall proceed to the expedited arbitration process described in subsection (d) of this section. The decision resulting from such expedited arbitration shall be final and binding and included in the turnaround plan. Such components of such turnaround plan shall then be implemented at such school.

(3) (A) If the local or regional board of education for a school in which such turnaround plan is to be implemented and the exclusive bargaining unit for certified employees, chosen pursuant to section 10-153b, do not agree (i) on all components of the turnaround plan developed by the commissioner, or (ii) on certain components of such turnaround plan, the parties shall jointly select a turnaround plan referee from the list created pursuant to section 10-153t. Such turnaround plan referee shall review the components of such turnaround plan that the parties do not agree on to determine whether the parties shall negotiate on such components, pursuant to subparagraph (B) or (C) of this subdivision. Such turnaround plan referee shall examine each such component and determine whether such component is comparable to a public school with a record of academic success. If such turnaround plan referee determines that such component is comparable to a public school with a record of academic success, the parties shall negotiate such component pursuant to subparagraph (B) of this subdivision. If such turnaround plan referee determines that such component is significantly different from what is comparable to a public school with a record of academic success, the parties shall negotiate such component pursuant to subparagraph (C) of this subdivision. Each party shall share equally the cost of the reasonable expenses for such turnaround plan referee in implementing the provisions of this subdivision.

(B) If such turnaround plan referee determines that such component is comparable to a public school with a record of academic success, such board of education and such exclusive bargaining unit shall negotiate only the financial impact of such component of such turnaround plan. Such negotiations shall be completed not later than thirty days from the date when such turnaround plan referee determines that such component is comparable to a public school with a record of academic success.

(C) If such turnaround plan referee determines that such component is significantly different from what is comparable to a public school with a record of academic success, such board of education and such exclusive bargaining unit shall negotiate with respect to salaries, hours and other conditions of employment of such component of such turnaround plan. Such negotiations shall be completed not later than thirty days from the date when such turnaround plan referee determines that such component is significantly different from what is comparable to a public school with a record of academic success.

(D) Any agreement reached by the parties following negotiations conducted pursuant to subparagraphs (B) and (C) of this subdivision shall be submitted for approval by the members of the exclusive bargaining representative employed by such board of education at such school. Such agreement shall be ratified upon a majority vote of such members. Upon such ratification, such components of such turnaround plan shall be implemented at such school.

(E) If (i) the parties reach an impasse on one or more issues following negotiations, conducted pursuant to subparagraphs (B) and (C) of this subdivision, or (ii) the members of the exclusive bargaining representative employed by the local or regional board of education for a school in which such turnaround plan is to be implemented fail to ratify the agreement reached by the parties following such negotiations, pursuant to subparagraph (D) of this subdivision, the parties shall proceed to the expedited arbitration process described in subsection (d) of this section. The decision resulting from such expedited arbitration shall be final and binding and included in the turnaround plan. Such components of such turnaround plan shall then be implemented at such school.

(d) Not later than five days after the date the parties reach impasse on one or more issues or the members of the exclusive bargaining representative employed by the local or regional board of education for a school in which such turnaround plan is to be implemented fail to ratify an agreement following negotiations, the parties shall select a single impartial arbitrator in accordance with the provisions of subsection (c) of section 10-153f. Not later than ten days after the selection of the single impartial arbitrator, such arbitrator shall conduct a hearing in the town that such school is located. At such hearing, the parties shall submit to such arbitrator their respective positions on each individual issue in dispute between them in the form of a last best offer. The Commissioner of Education, or the commissioner’s designee, shall have an opportunity to make a presentation at such hearing. Not later than twenty days following the close of such hearing, such arbitrator shall render a decision, in writing, signed by such arbitrator, which states in detail the nature of the decision and the disposition of the issues by such arbitrator. Such arbitrators shall give the highest priority to the educational interests of the state, pursuant to section 10-4a, as such interests relate to the children enrolled in such school in arriving at a decision and shall consider other factors, pursuant to subdivision (4) of subsection (c) of section 10-153f, in light of such educational interests. Such decision shall be final and binding and included in the turnaround plan. Such turnaround plan shall then be implemented at such school.

(P.A. 12-116, S. 20; June 12 Sp. Sess. P.A. 12-2, S. 16, 17.)

History: P.A. 12-116 effective May 14, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (c)(2)(A) by replacing “agreement is reached by the turnaround committee” with “turnaround plan is presented to such board of education and such exclusive bargaining unit”, amended Subsec. (c)(3)(B) by replacing “agreement is reached by the turnaround committee” with “turnaround plan referee determines that such component is comparable to a public school with a record of academic success” and amended Subsec. (c)(3)(C) by replacing “consensus is reached by the turnaround committee” with “such turnaround plan referee determines that such component is significantly different from what is comparable to a public school with a record of academic success”, effective June 15, 2012.



Section 10-153t - Turnaround plan referees.

On or before July 1, 2012, the Department of Education shall create a list of turnaround plan referees to be used by local or regional boards of education for schools selected to participate in the commissioner’s network of schools and the exclusive bargaining unit for certified employees chosen pursuant to section 10-153b in implementing the provisions of section 10-153s. The list shall contain the name of five persons mutually agreed upon by the Commissioner of Education and representatives of the exclusive bargaining units for certified employees, chosen pursuant to section 10-153b and such persons shall have expertise in education policy and school operations and administration.

(P.A. 12-116, S. 21.)

History: P.A. 12-116 effective May 14, 2012.



Section 10-154 - Homes and transportation for teachers.

Section 10-154 is repealed.

(1949 Rev., S. 1441; P.A. 78-218, S. 211.)



Section 10-154a - Professional communications between teacher or nurse and student. Surrender of physical evidence obtained from students.

(a) As used in this section: (1) “School” means a public school as defined in section 10-183b or a private elementary or secondary school attendance at which meets the requirements of section 10-184; (2) a “professional employee” means a person employed by a school who (A) holds a certificate from the State Board of Education, (B) is a member of a faculty where certification is not required, (C) is an administration officer of a school, or (D) is a registered nurse employed by or assigned to a school; (3) a “student” is a person enrolled in a school; (4) a “professional communication” is any communication made privately and in confidence by a student to a professional employee of such student’s school in the course of the latter’s employment.

(b) Any such professional employee shall not be required to disclose any information acquired through a professional communication with a student, when such information concerns alcohol or drug abuse or any alcoholic or drug problem of such student but if such employee obtains physical evidence from such student indicating that a crime has been or is being committed by such student, such employee shall be required to turn such evidence over to school administrators or law enforcement officials within two school days after receipt of such physical evidence, provided if such evidence is obtained less than two days before a school vacation or the end of a school year, such evidence shall be turned over within two calendar days after receipt thereof, excluding Saturdays, Sundays and holidays, and provided further in no such case shall such employee be required to disclose the name of the student from whom he obtained such evidence and such employee shall be immune from arrest and prosecution for the possession of such evidence obtained from such student.

(c) Any physical evidence surrendered to a school administration pursuant to subsection (b) of this section shall be turned over by such school administrator to the Commissioner of Consumer Protection or the appropriate law enforcement agency within three school days after receipt of such physical evidence, for its proper disposition, provided if such evidence is obtained less than three days before a school vacation or the end of a school year, such evidence shall be turned over within three calendar days from receipt thereof, excluding Saturdays, Sundays and holidays.

(d) Any such professional employee who, in good faith, discloses or does not disclose, such professional communication, shall be immune from any liability, civil or criminal, which might otherwise be incurred or imposed, and shall have the same immunity with respect to any judicial proceeding which results from such disclosure.

(1971, P.A. 261, S. 1-3; 1972, P.A. 64; P.A. 78-29; 78-208, S. 29, 35; 78-218, S. 103; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1972 act amended Subsec. (a) to define “school” rather than “public school”, including private elementary and secondary schools in the definition and deleting “public” with reference to schools throughout the subsection and to redefine “professional employee” to include registered nurses employed in schools; P.A. 78-29 provided time limits for turning over physical evidence of crime in Subsec. (b), inserted new Subsec. (c) providing time limits for surrender of evidence to proper authority by school administrators and relettered former Subsec. (c) as Subsec. (d); P.A. 78-208 clarified definition of “school” in Subsec. (a); P.A. 78-218 substituted “such student’s” for “his” in Subsec. (a)(4); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection in Subsec. (c), effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 10-155 - Emergency teacher training program.

The Board of Trustees for the Connecticut State University System may maintain an emergency training program to prepare graduates of approved four-year colleges and universities to teach in the elementary schools of the state. In carrying out such program the board may (a) establish regulations governing the admission of students to the program; (b) fix tuition rates to be paid by such students, and (c) enter into such contracts and agreements as it finds necessary to secure the necessary facilities.

(1949, S. 939d; 1959, P.A. 413, S. 1; 1969, P.A. 237, S. 1; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 44, 69.)

History: 1959 act deleted provision for an Emergency Scholarship Fund; 1969 act substituted board of trustees for the state colleges for state board of education; P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 91-256 made a technical change.



Section 10-155a to 10-155c - Cooperative arrangements for teacher training. Subcommittee and advisory committee for program. State grants.

Sections 10-155a to 10-155c, inclusive, are repealed.

(1967, P.A. 761, S. 1–4; 1969, P.A. 230; P.A. 75-556, S. 1–3; P.A. 77-573, S. 24, 30; P.A. 78-218, S. 104–106; P.A. 82-218, S. 37, 46; P.A. 83-105, S. 3.)



Section 10-155cc - Definitions.

(a) For the purposes of this section and section 10-155dd:

(1) “Adjusted staff members in the school district or regional educational service center” means the result obtained by multiplying the total number, according to the Teachers’ Retirement Board data pursuant to subdivision (3) of this subsection, of full-time equivalent staff members certified pursuant to section 10-145 in the respective school district or regional educational service center, by the appropriate percentage as determined in subsection (b) of this section.

(2) “Adjusted staff members in the state” means the sum of all adjusted staff members in school districts and regional educational service centers in the state.

(3) “Teachers’ Retirement Board data” means the data reported to the Teachers’ Retirement Board on the annual school staff reports due on September fifteenth of the fiscal year prior to the fiscal year the grant is to be paid.

(4) “Comprehensive professional development plan” means for the fiscal year ending June 30, 1993, and each fiscal year thereafter, the comprehensive local professional development plan developed pursuant to subsection (b) of section 10-220a.

(b) The percentage used to calculate the adjusted staff members pursuant to subdivision (1) of subsection (a) of this section shall be determined as follows:

(1) For local boards of education: (A) Each town in the state shall be ranked in descending order from one to one hundred sixty-nine according to such town’s adjusted equalized net grand list per capita, as defined in section 10-261; (B) based upon such ranking, a percentage of not less than fifty nor more than one hundred fifty shall be determined for each town on a continuous scale.

(2) For each regional board of education by: (A) Multiplying the total population, as defined in section 10-261, of each town in the district by such town’s ranking, as determined in subdivision (1) of this subsection; (B) adding together the figures for each town determined under subparagraph (A) of this subdivision; and (C) dividing the total computed under subparagraph (B) of this subdivision by the total population of all towns in the district. The ranking of each regional board of education shall be rounded to the next higher whole number and each such board shall receive the same percentage as would a town with the same rank pursuant to subdivision (1) of this subsection.

(3) For each regional educational service center by: (A) Multiplying the total population, as defined in section 10-261, of each member town in the regional educational service center by such town’s ranking, as determined in subdivision (1) of this subsection; (B) adding together the figures for each town determined under subparagraph (A) of this subdivision; and (C) dividing the total computed under subparagraph (B) of this subdivision by the total population of all member towns in the regional educational service center. The ranking of each regional educational service center shall be rounded to the next higher whole number and each such center shall receive the same percentage as would a town with the same rank pursuant to subdivision (1) of this subsection.

(P.A. 87-2, S. 8, 21; P.A. 90-324, S. 8, 13; P.A. 13-122, S. 7.)

History: P.A. 90-324 in Subsec. (a) deleted references to repealed Secs. 10-155ee to 10-155gg, inclusive, added definition of “comprehensive professional development plan” and made technical changes; P.A. 13-122 amended Subsec. (a)(4) to redefine “comprehensive professional development plan” by deleting existing Subpara. (A) and the Subpara. (B) designator, adding reference to local professional development plan, replacing “required and approved” with “developed” and making a conforming change, effective June 18, 2013.



Section 10-155d - Preparation of teachers. Alternate route programs for teachers, administrators and early childhood education teachers.

(a) The Office of Higher Education shall encourage and support experimentation and research in the preparation of teachers for public elementary and secondary schools. To help fulfill the purposes of this section, the Office of Higher Education shall appoint an advisory council composed of qualified professionals which shall render assistance and advice to the office. In carrying out its activities pursuant to this section, the office shall consult with the State Board of Education and such other agencies as it deems appropriate to assure coordination of all activities of the state relating to the preparation of teachers for public elementary and secondary schools.

(b) The Office of Higher Education, with the approval of the Commissioner of Education, shall expand, within available appropriations, participation in its summer alternate route to certification program and its weekend and evening alternate route to certification program. The office shall expand the weekend and evening program for participants seeking certification in a subject shortage area pursuant to section 10-8b. The office, in collaboration with the Department of Education, shall develop (1) a regional alternate route to certification program targeted to the subject shortage areas, and (2) an alternate route to certification program for former teachers whose certificates have expired and who are interested in resuming their teaching careers.

(c) The Office of Higher Education, in consultation with the Department of Education, shall develop alternate route to certification programs for (1) school administrators and superintendents, and (2) early childhood education teachers. The programs shall include mentored apprenticeships and criteria for admission to the programs.

(1967, P.A. 761, S. 5; P.A. 77-573, S. 24, 30; P.A. 78-218, S. 107; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; June Sp. Sess. P.A. 01-1, S. 6, 54; P.A. 03-76, S. 45; P.A. 04-26, S. 3; P.A. 06-135, S. 25; P.A. 11-48, S. 255; P.A. 12-156, S. 56.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 78-218 removed obsolete provision re report to governor on November 15, 1968, and deleted Connecticut research commission and Connecticut commission on aid to higher education as agencies to be consulted concerning coordination of activities relative to teacher preparation; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; June Sp. Sess. P.A. 01-1 designated existing provisions as Subsec. (a), made technical changes and added Subsec. (b) re alternate route programs, effective July 1, 2001; P.A. 03-76 made technical changes in Subsec. (b), effective June 3, 2003; P.A. 04-26 made a technical change in Subsec. (b)(1), effective April 28, 2004; P.A. 06-135, designated editorially by the Revisors as Subsec. (c), required the development of alternate route to certification programs for administrators and superintendents and early childhood education teachers, effective July 1, 2006; P.A. 11-48 replaced “Board of Governors of Higher Education” and “Department of Higher Education” with “Office of Financial and Academic Affairs for Higher Education” and replaced “board” and “department” with “office”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10-155dd to 10-155gg - Grants to implement comprehensive professional development plans. Planning grants to develop or revise teacher evaluation programs. Grants to implement, assess and improve teacher evaluation programs. Planning grants for teacher career incentive programs.

Sections 10-155dd to 10-155gg, inclusive, are repealed.

(P.A. 87-2, S. 9–11, 13, 21; P.A. 88-360, S. 55, 63; P.A. 89-355, S. 19, 20; P.A. 90-324, S. 9, 13; June Sp. Sess. P.A. 91-7, S. 21, 22.)



Section 10-155e - Development of programs to assist paraprofessionals to fulfill state certification requirements. Report to General Assembly.

Section 10-155e is repealed, effective July 1, 2013.

(1971, P.A. 414; P.A. 73-324; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 13-240, S. 12.)



Section 10-155f - Residency requirement prohibited.

No municipality or school district shall require that an individual reside within the municipality or school district as a condition for appointment or continued employment as a school teacher.

(P.A. 78-203.)



Section 10-155g - Educational Excellence Trust Fund.

There is established a fund to be known as the “Educational Excellence Trust Fund”. Moneys deposited in the fund shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. Investment earnings credited to the fund shall become part of the fund. Amounts in the fund shall be expended only pursuant to appropriations by the General Assembly and for the purpose of fostering the professional development and excellence of the teachers of the state.

(P.A. 85-554, S. 1, 6.)



Section 10-155h - Educational excellence program administered by department. Governor to recommend appropriation for.

Section 10-155h is repealed.

(P.A. 85-554, S. 2, 6; P.A. 88-136, S. 36, 37.)



Section 10-155i - Pilot program to assist paraprofessionals.

Section 10-155i is repealed, effective October 1, 2002.

(P.A. 89-355, S. 15, 20; P.A. 91-361, S. 1, 2; P.A. 95-226, S. 15, 30; S.A. 02-12, S. 1.)



Section 10-155j - Development of paraprofessionals.

The Department of Education, through the State Education Resource Center and within available appropriations for such purposes, shall promote and encourage professional development activities for school paraprofessionals with instructional responsibilities. Such activities may include, but shall not be limited to, providing local and regional boards of education with training modules and curricula for professional development for paraprofessionals and assisting boards of education in the effective use of paraprofessionals and the development of strategies to improve communications between teachers and paraprofessionals in the provision of effective student instruction.

(June Sp. Sess. P.A. 07-3, S. 27.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007.



Section 10-155k - School Paraprofessional Advisory Council.

On and after July 1, 2013, the Commissioner of Education shall establish a School Paraprofessional Advisory Council consisting of (1) one school paraprofessional from each state-wide bargaining representative organization that represents school paraprofessionals with instructional responsibilities, (2) one representative from each of the exclusive bargaining units for certified employees, chosen pursuant to section 10-153b, (3) the most recent recipient of the Connecticut Paraprofessional of the Year Award, (4) two representatives from the regional educational service centers, appointed by the Commissioner of Education, and (5) a school administrator, appointed by the Connecticut Federation of School Administrators. The council shall hold quarterly meetings and advise, at least quarterly, the Commissioner of Education, or the commissioner’s designee, of the needs for (A) professional development and the training of paraprofessionals and the effectiveness of the content and the delivery of existing training for such paraprofessionals, (B) appropriate staffing strategies for paraprofessionals, and (C) other relevant issues relating to paraprofessionals. The council shall report, annually, in accordance with the provisions of section 11-4a, on the recommendations given to the commissioner, or the commissioner’s designee, pursuant to the provisions of this section, to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(June Sp. Sess. P.A. 07-3, S. 29; P.A. 11-136, S. 11; P.A. 13-10, S. 1.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 11-136 deleted “, at least quarterly,” and added “hold quarterly meetings and annually” re council to advise Commissioner of Education and replaced “at least quarterly” with “annually” re report on recommendations, effective July 1, 2011; P.A. 13-10 added “On and after July 1, 2013”, designated existing provision re members as Subdiv. (1) and amended same to replace “representative” with “school professional”, added Subdivs. (2) to (5) re additional members, replaced “annually” with “, at least quarterly,”, designated existing provision re training as Subpara. (A) and amended same to add “professional development and” and make a conforming change, and added Subparas. (B) and (C) re council to advise Commissioner of Education re staffing strategies and other relevant issues, effective July 1, 2013.



Section 10-155l - Minority teacher recruitment.

(a) For purposes of this section, “minority” means individuals whose race is defined as other than white, or whose ethnicity is defined as Hispanic or Latino by the federal Office of Management and Budget for use by the Bureau of Census of the United States Department of Commerce.

(b) The Regional Educational Service Center Minority Recruiting Alliance, in consultation with the Department of Education, the Board of Regents for Higher Education, the constituent units of the state system of higher education and the Connecticut Conference of Independent Colleges, shall study methods to (1) encourage minority middle and secondary school students to attend institutions of higher education and enter teacher preparation programs, (2) recruit minority students attending institutions of higher education to enroll in teacher preparation programs and pursue teaching careers, and (3) recruit and maintain minority teachers in Connecticut schools.

(c) Not later than October 1, 2007, the Regional Educational Service Center Minority Recruiting Alliance, in consultation with the Department of Education, the Board of Regents for Higher Education, the constituent units of the state system of higher education and the Connecticut Conference of Independent Colleges, shall propose guidelines to the Commissioner of Education and the president of the Board of Regents for Higher Education for pilot programs to recruit and retain minority teachers and may consider, but such consideration need not be limited to, the establishment and operation of the following pilot programs:

(1) A fellows program leading to the eligibility for an educator certificate for minority individuals who have (A) completed an intensive summer session focusing on classroom management and methodology, (B) received a bachelor’s degree from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited, (C) achieved a satisfactory score on the examination required pursuant to section 10-145f or have had such requirement waived pursuant to said section, and (D) have such other qualifications for the issuance of an educator certificate as are required for individuals participating in the alternate route to certification program under section 10-155d;

(2) A competitive grant program to assist local and regional boards of education to form and operate future teachers’ clubs as part of the extracurricular activities at middle and high schools under their jurisdiction; and

(3) A program to allow minority college seniors who are majoring in subject shortage areas pursuant to section 10-8b but who are not enrolled in a teacher preparation program to receive up to three credits for working as cadet teachers in a public school and, upon graduation and recommendation by school officials, to allow such cadet teachers to enter a fellows program pursuant to subdivision (1) of this subsection if such a program is in operation.

(d) Not later than January 1, 2008, the Regional Educational Service Center Minority Recruiting Alliance shall report, in accordance with section 11-4a, on (1) the results of the study pursuant to subsection (b) of this section, (2) the guidelines for pilot programs developed pursuant to subsection (c) of this section, and (3) the establishment and operation of any pilot program pursuant to subsection (c) of this section to the Department of Education, the Board of Regents for Higher Education and the joint standing committees of the General Assembly having cognizance of matters relating to education and higher education.

(June Sp. Sess. P.A. 07-3, S. 31; P.A. 11-48, S. 285; P.A. 12-156, S. 58; P.A. 13-118, S. 13.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, and “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 amended Subsec. (c) by adding reference to State Board of Education re accreditation in Subdiv. (1)(B), effective June 15, 2012; P.A. 13-118 amended Subsec. (c)(1)(B) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 10-155n to 10-155q - Teacher career incentive programs. Applications for grants; selection criteria. Project evaluations; statement of expenditures. Grant program administration.

Sections 10-155n to 10-155q, inclusive, are repealed.

(P.A. 85-405, S. 1–5; P.A. 86-333, S. 18–20, 32; P.A. 90-324, S. 12, 13.)



Section 10-155t to 10-155bb - Advisory commission on career incentives and teacher evaluation. Election to participate in programs; appointment of panels. Local teacher evaluation plans. Presentation of plans. Grants for developing evaluation plans. Local career incentive plans. Grants for developing career incentive plans. Grants for approval of evaluation and career incentive plans; distribution of proceeds. Teacher Career Incentive Fund; grants for approval of evaluation and career incentive plans; distribution of proceeds.

Sections 10-155t to 10-155bb, inclusive, are repealed.

(May Sp. Sess. P.A. 86-1, S. 11–19, 58; P.A. 87-2, S. 14, 18, 21; P.A. 90-324, S. 12, 13.)



Section 10-156 - Sick leave.

Each professional employee certified by the State Board of Education and employed by a local or regional board of education shall be entitled to a minimum of sick leave with full pay of fifteen school days in each school year. Unused sick leave shall be accumulated from year to year, as long as the employee remains continuously in the service of the same board of education, and as authorized by such board, but such authorized accumulation of sick leave shall not be less than one hundred fifty school days.

(1955, S. 940d; 1963, P.A. 353; February, 1965, P.A. 130; 1967, P.A. 247; 1969, P.A. 213; P.A. 78-218, S. 108; P.A. 06-196, S. 63; P.A. 07-217, S. 43.)

History: 1963 act added regional school districts, increased annual sick leave from 10 to 15 days and minimum cumulative leave from 60 to 75 days; 1965 act increased minimum cumulative sick leave to 90 school days; 1967 act increased minimum cumulative sick leave to 120 days; 1969 act increased minimum cumulative sick leave to 150 days; P.A. 78-218 substituted “local” for “town” boards of education and dropped reference to school districts; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 07-217 made a technical change, effective July 12, 2007.



Section 10-156a - Duty-free lunch period.

Each professional employee certified by the State Board of Education and employed by a local or regional board of education of any town or regional school district to work directly with children shall have a guaranteed duty-free period for lunch which shall be scheduled as a single period of consecutive minutes.

(1967, P.A. 465; P.A. 78-218, S. 109; P.A. 87-250, S. 10, 11.)

History: P.A. 78-218 specified applicability to employees of local or regional boards of education; P.A. 87-250 provided that the lunch period be scheduled as a single period of consecutive minutes.



Section 10-156b - Tenure and sick leave rights of teacher on regionalization of school and on dissolution of regional school district.

(a) In determining the rights and benefits earned by a teacher under section 10-151 and section 10-156, the establishment of a regional school district shall not be deemed to interrupt the continuous employment of a teacher who was employed by a local board of education of any of the towns comprising such district during the school year immediately prior to, or within which, such district is established and such teacher shall continue as an employee of the regional board of education, subject to the provisions of section 10-151.

(b) In determining the rights and benefits earned by a teacher under section 10-151 and section 10-156, the dissolution of a regional school district shall not be deemed to interrupt the continuous employment of a teacher who was employed by such regional board of education during the school year immediately prior to, or within which, such district is dissolved and such teacher shall continue as an employee of the local board of education of one of the towns which comprised such regional school district prior to dissolution, subject to the provisions of section 10-151.

(1969, P.A. 320, S. 1; P.A. 73-557.)

History: P.A. 73-557 added Subsec. (b) re effect of dissolution of regional school district on continuous employment of teachers.



Section 10-156c - Military leave.

Each professional employee certified by the State Board of Education and employed by a local or regional board of education who is a member of the reserve corps of any branch of the armed forces of the United States, as defined by section 27-103, shall be entitled to be absent from his or her duties or services while engaged in required field training in such reserve corps. No such employee shall be subjected by any person, directly or indirectly, by reason of such absence, to any loss or reduction of vacation or holiday privileges or be prejudiced by reason of such absence with reference to promotion or continuance in employment or to reemployment. The period of absence in any calendar year shall not exceed thirty days.

(1969, P.A. 788, S. 1; P.A. 78-218, S. 110.)

History: P.A. 78-218 specified applicability to employees of local or regional boards of education and to both male and female reservists.



Section 10-156d - Reemployment after military leave.

Any professional employee certified by the State Board of Education and employed by a local or regional board of education who leaves such employment for the purpose of entering the armed forces of the United States, as defined in section 27-103, shall be reemployed by the board of education as hereinafter provided, provided such employee makes application for return to such employment within ninety days after receiving a certificate of honorable separation from the armed forces. The board of education shall employ such applicant in his or her former position and duties if such employment is available; and if not, shall employ such applicant in an equivalent position, if available; and if not, shall offer such applicant employment in any available position for which such applicant is qualified. Any employee returning to the employ of the board of education as herein provided shall be credited with the period of such service in said armed forces to the same extent as though it had been a part of the term of employment by such board of education. This section shall not apply to any such employee who, because of voluntary reenlistment, has been absent from the employ of such board of education for a period of more than three years in addition to war service as defined in said section 27-103 or compulsory service and the ninety-day period as hereinbefore provided.

(1969, P.A. 788, S. 2; P.A. 78-218, S. 111.)

History: P.A. 78-218 substituted “local” for “town” boards of education and made technical changes.



Section 10-156e - Employees of boards of education permitted to serve as elected officials; exception.

Notwithstanding the provisions of any special act or municipal charter or ordinance to the contrary, any employee of a local or regional board of education or of an incorporated or endowed high school approved pursuant to the provisions of section 10-34 shall have the right to serve on any governmental body of the town in which he resides except that no such employee shall serve on such employee’s employing board of education.

(P.A. 81-310.)



Section 10-157 - Superintendents: Relationship to local or regional board of education; verification of certification status; waiver of certification; written contract of employment; evaluation of superintendent by board of education.

(a) Any local or regional board of education shall provide for the supervision of the schools under its control by a superintendent who shall serve as the chief executive officer of the board. The superintendent shall have executive authority over the school system and the responsibility for its supervision. Employment of a superintendent shall be by election of the board of education. Except as provided in subsection (b) of this section, no person shall assume the duties and responsibilities of the superintendent until the board receives written confirmation from the Commissioner of Education that the person to be employed is properly certified or has had such certification waived by the commissioner pursuant to subsection (c) of this section. The commissioner shall inform any such board, in writing, of the proper certification, waiver of certification or lack of certification or waiver of any such person not later than fourteen days after the name of such person is submitted to the commissioner pursuant to section 10-226. A majority vote of all members of the board shall be necessary to an election, and the board shall fix the salary of the superintendent and the term of office, which shall not exceed three years. Upon election and notification of employment or reemployment, the superintendent may request and the board shall provide a written contract of employment which includes, but is not limited to, the salary, employment benefits and term of office of such superintendent. Such superintendent shall, at least three weeks before the annual town or regional school district meeting, submit to the board a full written report of the proceedings of such board and of the condition of the several schools during the school year preceding, with plans and suggestions for their improvement. The board of education shall evaluate the performance of the superintendent annually in accordance with guidelines and criteria mutually determined and agreed to by such board and such superintendent.

(b) A local or regional board of education may appoint as acting superintendent a person who is or is not properly certified for a probationary period, not to exceed one school year, with the approval of the Commissioner of Education. During such probationary period such acting superintendent shall assume all duties of the superintendent for the time specified and shall successfully complete a school leadership program, approved by the State Board of Education, offered at a public or private institution of higher education in the state. At the conclusion of such probationary period, such appointing local or regional board of education may request the commissioner to grant a waiver of certification for such acting superintendant pursuant to subsection (c) of this section.

(c) The commissioner may, upon request of an employing local or regional board of education, grant a waiver of certification to a person (1) who has successfully completed at least three years of experience as a certified administrator with a superintendent certificate issued by another state in a public school in another state during the ten-year period prior to the date of application, or (2) who has successfully completed a probationary period as an acting superintendent pursuant to subsection (b) of this section, and who the commissioner deems to be exceptionally qualified for the position of superintendent.

(1949 Rev., S. 1442; P.A. 78-218, S. 112; P.A. 81-196; P.A. 85-54, S. 1, 3; P.A. 07-241, S. 4; P.A. 10-111, S. 2; June Sp. Sess. P.A. 10-1, S. 59; P.A. 11-28, S. 13; P.A. 12-116, S. 58.)

History: P.A. 78-218 specified applicability to local and regional boards of education rather than town boards and deleted references to supervising agents; P.A. 81-196 clarified the rights and responsibilities of superintendents of schools and the employing board of education by specifying that superintendent is the chief executive officer of the board and has executive authority over the school system, that board must provide the superintendent with a written contract of employment or reemployment if the superintendent so requests and that board shall evaluate the superintendent annually in accordance with guidelines mutually agreed to by the board and the superintendent; P.A. 85-54 added requirement that no person assume duties and responsibilities of superintendent until hiring board receives confirmation from commissioner that person is properly certified, and added provision allowing certified or uncertified person as acting superintendent with commissioner’s approval as Subsec. (b); P.A. 07-241 amended Subsec. (a) to make technical changes and add references to waiver of certification and added Subsec. (c) re waiver of certification, effective July 1, 2007; P.A. 10-111 amended Subsec. (c) by adding “upon request of an employing local or regional board of education” and provision re waiver of certification requirements for out-of-state superintendent experience, effective July 1, 2010; June Sp. Sess. P.A. 10-1 made technical changes in Subsec. (c), effective July 1, 2010; P.A. 11-28 made a technical change in Subsec. (a), effective June 3, 2011; P.A. 12-116 amended Subsec. (b) by replacing “specified period of time” with “probationary period”, replacing “ninety days” with “one school year”, adding provision requiring completion of a school leadership program during probationary period, and replacing provision re extension of time with provision re waiver of certification, and amended Subsec. (c) by adding provision re successful completion of probationary period as new Subdiv. (2) and deleting former Subparas. (A) to (C) re findings for person exceptionally qualified, effective July 1, 2012.

Superintendent of schools is not an employee to be hired by contract but a public officer to be elected. 10 CS 404.

Subsec. (a):

Cited. 30 CA 594.



Section 10-157a - Superintendent for more than one town.

(a) Notwithstanding any provisions of the general statutes to the contrary, the boards of education of any two or more towns, or the board of education of any regional school district and the board of education of one or more of the towns comprising the district, or a committee formed and authorized by agreement of such boards on behalf of such boards may jointly employ a superintendent of schools, and said superintendent of schools shall have the powers and duties for each of said boards as provided in section 10-157. Such boards of education or such committee shall specify in a written agreement the term of office of such superintendent, which shall not exceed three years, and the proportionate share and limits of authorized expenditures for the salary of such superintendent and other necessary expenses, and any other pertinent matters, and shall provide for the evaluation of the superintendent pursuant to section 10-157. Any agreement authorizing the employment of a superintendent pursuant to this section shall include, but not be limited to, the duties of the committee, the membership of the committee, the voting requirements for action, and provision for termination of the agreement.

(b) Any board of education may withdraw from any agreement entered into under subsection (a) of this section if, at least one year prior to the date of proposed withdrawal, it gives written notice of its intent to do so to each of the other boards.

(P.A. 78-218, S. 114; P.A. 82-300, S. 1, 2.)

History: P.A. 82-300 amended Subsec. (a) to clarify provisions regarding the joint employment of superintendents and to authorize formation of a committee by participating school boards to hire a superintendent for joint employment.



Section 10-158 - Superintendent for more than one town. Supervision districts.

Section 10-158 is repealed.

(1949 Rev., S. 1443; 1961, P.A. 544, S. 2.)



Section 10-158a - Cooperative arrangements among towns. School building projects. Student transportation.

(a) Any two or more boards of education may, in writing, agree to establish cooperative arrangements to provide school accommodations services, programs or activities, special education services or health care services to enable such boards to carry out the duties specified in the general statutes. Such arrangements may include the establishment of a committee to supervise such programs, the membership of the committee to be determined by the agreement of the cooperating boards. Such committee shall have the power, in accordance with the terms of the agreement, to (1) apply for, receive directly and expend on behalf of the school districts which have designated the committee an agent for such purpose any state or federal grants which may be allocated to school districts for specified programs, the supervision of which has been delegated to such committee, provided such grants are payable before implementation of any such program or are to reimburse the committee pursuant to subsection (d) of this section for transportation provided to a school operated by a cooperative arrangement; (2) receive and disburse funds appropriated to the use of such committee by the cooperating school districts, the state or the United States, or given to the committee by individuals or private corporations; (3) hold title to real or personal property in trust, or as otherwise agreed to by the parties, for the appointing boards; (4) employ personnel; (5) enter into contracts; and (6) otherwise provide the specified programs, services and activities. Teachers employed by any such committee shall be subject to the provisions of the general statutes applicable to teachers employed by the board of education of any town or regional school district. For purposes of this section, the term “teacher” shall include each professional employee of a committee below the rank of superintendent who holds a regular certificate issued by the State Board of Education and who is in a position requiring such certification.

(b) Subject to the provisions of subsection (c) of this section, any board of education may withdraw from any agreement entered into under subsection (a) of this section if, at least one year prior to the date of the proposed withdrawal, it gives written notice of its intent to do so to each of the other boards. Upon withdrawal by one or more boards of education, two or more boards of education may continue their commitment to the agreement. If two or more boards of education continue the arrangement, then such committee established within the arrangement may continue to hold title to any real or personal property given to or purchased by the committee in trust for all the boards of education which entered the agreement, unless otherwise provided in the agreement or by law or by the grantor or donor of such property. Upon dissolution of the committee, any property held in trust shall be distributed in accordance with the agreement, if such distribution is not contrary to law.

(c) If a cooperative arrangement receives a grant for a school building project pursuant to chapter 173, the cooperative arrangement shall use the building for which the grant was provided for a period of not less than twenty years after completion of such project. If the cooperative arrangement ceases to use the building for the purpose for which the grant was provided, the Commissioner of Education shall determine whether (1) title to the building and any legal interest in appurtenant land reverts to the state or (2) the cooperative arrangement reimburses the state an amount equal to ten per cent of the eligible school building project costs of the project.

(d) Any cooperative arrangement established pursuant to this section, or any local or regional board of education which is a member of such a cooperative arrangement which transports students to a school operated by such cooperative arrangement shall be reimbursed in accordance with the provisions of section 10-266m. At the end of each school year, any such cooperative arrangement or local or regional board of education which provides such transportation shall file an application for reimbursement on a form provided by the Department of Education.

(1961, P.A. 544, S. 1, 3; 1963, P.A. 449; February, 1965, P.A. 391, S. 1; 1967, P.A. 160, S. 1; 1969, P.A. 333, S. 1, 2; P.A. 78-218, S. 113; P.A. 81-257, S. 1, 10; P.A. 82-85, S. 1, 2; P.A. 89-26, S. 2, 4; P.A. 96-270, S. 9, 11; P.A. 97-247, S. 15, 27; June 19 Sp. Sess. P.A. 09-1, S. 21; P.A. 10-71, S. 3.)

History: 1963 act deleted former provision limiting application to towns employing a total of not more than one hundred teachers and clarified powers and duties of superintendent and types of joint programs; 1965 act included in Subsec. (b) any two or more boards which have the same supervising agent, inserted new Subsec. (c) concerning special fund for purposes of section and relettered former Subsecs. (c) and (d) as (d) and (e) respectively; 1967 act amended Subsec. (b) to apply to cooperative arrangements between two or more boards of education which may be supervised by committee and deleted reference to boards with same supervising agent, deleted Subsec. (c) re special fund and relettered remaining Subsecs. accordingly; 1969 act amended Subsec. (b) to include in powers of committee the power to apply for, receive and expend state or federal grants for specified programs or other funds appropriated for its use and the power to hold title to real or personal property in trust for boards involved and amended Subsec. (c) to provide for committee’s continued holding of title upon withdrawal of one participating board and for distribution of property upon dissolution of committee; P.A. 78-218 deleted Subsec. (a) which had provided for joint employment of school superintendent, relettering Subsecs. (b) and (c) as (a) and (b); P.A. 81-257 amended Subsec. (b) to clarify that two or more boards of education may continue a cooperative arrangement upon withdrawal from the arrangement by one or more towns; P.A. 82-85 amended Subsec. (a) to include definition of “teacher”, clarifying applicability of section provisions; P.A. 89-26 amended the definition of “teacher” in Subsec. (a) to include the word “professional”; P.A. 96-270 added Subsec. (c) re grants for school building projects, effective July 1, 1996; P.A. 97-247 amended Subsec. (a) to substitute school accommodations services for special services, to add provision concerning grants to reimburse the committee for school transportation in Subdiv. (1), and to add authority to hold title in accordance with agreement of the parties in Subdiv. (3), amended Subsec. (b) to specify that withdrawal is subject to the provisions of Subsec. (c), and added Subsec. (d) re reimbursement for transportation costs, effective July 1, 1997; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (a) by adding “special education services or health care services” and making a technical change, effective July 1, 2009; P.A. 10-71 made a technical change in Subsec. (b), effective May 18, 2010.



Section 10-159 and 10-159a - Supervisory service by State Board of Education. Election to receive grant in lieu of supervisory service.

Sections 10-159 and 10-159a are repealed.

(1949 Rev., S. 1444; 1969, P.A. 698, S. 23; 1971, P.A. 861, S. 1; 1972, P.A. 193, S. 1; P.A. 78-218, S. 115; P.A. 79-411, S. 1, 2.)






Chapter 167 - Teachers’ Retirement System (Repealed)

Section 10-160 to 10-180b - Definitions. Extra duty or coaching. Retirement system and retirement association. Teachers’ Retirement Board. Bylaws, regulations and funds. Retirement qualifications. Cost of living allowances and adjustment. Teachers retiring on or after July 1, 1975. Adjustments to allowances and pensions. Designation of coparticipants. Death benefits. Survivor’s and spouse’s options. Recomputation of benefits. Payments to retirement board for persons in armed forces. Credit for service. Relationship between Teachers’ Retirement Association and state employees retirement system. Withdrawal and refunds. Continuation of membership. Withdrawal of contributions. Death prior to receipt of deferred benefit. Payment into reserve fund. Funds not assignable. Duties of education officials. Deductions. Pension reserve fund. Issuance of state bonds.

Sections 10-160 to 10-180b, inclusive, are repealed.

(1949 Rev., S. 1591–1593, 1595–1606; 1953, S. 992d, 996d, 998d; 1953, 1955, S. 994d; 1955, S. 992d, 995d, 997d, 999d, 1000d; June, 1955, S. 993d; 1957, P.A. 86; 87; 163, S. 21–24; 403; 454; 470; 508; 562, S. 1–6; 563; September, 1957, P.A. 11, S. 13; 16, S. 3, 4; March, 1958, P.A. 25, S. 1; 1959, P.A. 251, S. 1; 268, S. 1; 272, S. 1; 529; 682; 1961, P.A. 389; 397; 427; 485; 488; 1963, P.A. 346; 355; 455; 531; 538; 625; 648; February, 1965, P.A. 73; 168, S. 1; 242; 260; 291; 315; 330, S. 46; 342, S. 1; 345; 544, S. 1; 555; 623, S. 1, 2; 1967, P.A. 519, S. 1–3; 570, S. 1; 629, S. 1; 635, S. 1; 656, S. 6, 7; 724, S. 1–4; 786, S. 3, 4; 806; 1969, P.A. 168; 191, S. 3; 228, S. 1–3; 629, S. 1, 5–7; 761, S. 1–3; June, 1969, P.A. 1, S. 24; 1971, P.A. 185; 592, S. 1; 651, S. 1–4; 669, S. 1; 732; 771, S. 1, 2; June, 1971, S.A. 1, S. 12; 1972, P.A. 42, S. 1; 51, S. 1; 202, S. 1; P.A. 73-197; 73-229; 73-485, S. 1, 2; 73-567, S. 1–3; P.A. 74-218, S. 1, 2; 74-220, S. 1, 2; 74-223, S. 1, 2; 74-338, S. 91, 94; S.A. 74-31, S. 13, 22; P.A. 75-44; 75-45, S. 1, 2; 75-82; 75-84, S. 1, 2; 75-419, S. 1–4; 75-479, S. 14, 25; P.A. 76-203; 76-206, S. 1, 2; 76-312; 76-360; P.A. 77-110, S. 1, 2; 77-230, S. 1, 2; 77-233; 77-359, S. 1, 2; 77-536; 77-547, S. 1–4; 77-573, S. 23, 24, 30; 77-614, S. 19, 70, 161, 163, 302, 610; P.A. 78-208, S. 34, 35; 78-331, S. 30, 58.)



Section 10-180c - Administration of retirement funds for teachers at E. O. Smith School.

See chapter 66, Sec. 5-192d.



Section 10-181 to 10-183a - Certain towns reimbursed. Insurance deductions. Participation in hospital insurance benefits under Social Security Act. Substitute teaching or temporary employment by retired teacher. Employment of retired teacher in emergency.

Sections 10-181 to 10-183a, inclusive, are repealed.

(1949 Rev., S. 1607; 1951, S. 1001d; 1957, P.A. 325, S. 1; 352; 1961, P.A. 371; 1963, P.A. 542; 1967, P.A. 607, S. 1; 615, S. 1; 824, S. 1; 1969, P.A. 130, S. 1; 419, S. 1; P.A. 77-573, S. 24, 30; 77-614, S. 302, 610; P.A. 78-208, S. 24, 35.)






Chapter 167a - Teachers’ Retirement System

Section 10-183aa - Disability allowance.

(a) An active member is eligible for a disability allowance if he or she has (1) become disabled as a result of any sickness or injury incurred in the performance of his or her duty as a teacher, without regard to the member’s accumulated years of service at the time the disability is incurred; or (2) accumulated at least five years of service in the public schools and becomes disabled, without regard to whether the disability was incurred in the performance of his or her duty as a teacher.

(b) The disability allowance is computed as follows: Two per cent times credited service to the date of disability multiplied by average annual salary, provided such allowance shall not be less than fifteen per cent or more than fifty per cent of the member’s average annual salary. In no case shall such disability allowance, less cost of living adjustments, plus any initial award of Social Security benefits and workers’ compensation, exceed seventy-five per cent of the member’s average annual salary.

(c) The board shall designate a medical committee to be composed of no more than five physicians. If required, other physicians may be employed to report on special cases. Such medical committee shall review each application for a disability allowance and shall make findings and recommendations in writing to the board. The medical committee shall perform additional examinations or case reviews as deemed necessary by the board. Members of such committee shall receive compensation for their services at a rate to be determined by the board.

(d) The disability allowance being paid to a member shall cease when and if the disability ends. The board may determine that a member’s disability has ended if it finds, upon the recommendation of its medical committee, that the member has failed to pursue an appropriate program of treatment. In either event, such member shall receive credited service for the years he received such disability allowance subject to a maximum total credit of thirty years, or actual years of credited service to the date the disability commenced, whichever is greater. Such member, if eligible, may then (1) retire on a normal, early or proratable retirement benefit or (2) retain a vested right to a deferred normal, early or proratable retirement benefit. Upon attainment of the member’s normal retirement date, as determined by his age and credited service, including the credited service granted by this subsection, the member’s disability allowance shall convert to a normal or other service retirement, which shall be payable either in the normal form or under an optional payment form under section 10-183j. The board may require periodic medical examinations.

(e) No credit for a period of service of any kind prior to the months in which contribution therefor is made shall be given under this chapter or any special act in determining service in connection with an application for disability allowance other than for injury received in performance of duty as a teacher if such disability occurred within five years after contributions and required interest on account of such period were paid in full. The foregoing limitation shall not apply to (1) any reinstatement of prior Connecticut teaching service, or (2) credit obtained immediately after transfer from the state employees retirement system under this chapter for service previously credited in said system; but in the case of such transfer, no allowance on account of disability occurring within such five-year period, other than for injury received in performance of duty as a teacher, shall exceed the benefit which would have been payable by said system if transfer had not been made.

(f) During the first twenty-four months of payment of the disability allowance to a member, twenty per cent of all of such member’s outside earned income or wages shall be offset against the disability allowance payable, unless the board determines that such earned income or wages are being paid as part of the rehabilitation of the member. At the expiration of such twenty-four-month period, if the total of the disability allowance and outside earned income exceeds one hundred per cent of average annual salary, the disability allowance will be reduced by the amount of such excess over one hundred per cent. The board shall adopt regulations, in accordance with the provisions of chapter 54, concerning procedures for verification of the income of members in receipt of a disability allowance.

(g) All members of the teachers’ retirement system who are receiving disability payments under subsection (e) of section 10-183g of the general statutes, revision of 1958, revised to 1979, may, using a form provided by the board, elect to have their disability payments recomputed with regard to the percentage basis and pursuant to the provisions of this section and section 10-183bb. Such election shall not be revocable.

(P.A. 79-541, S. 2, 4, 6; P.A. 83-449, S. 4, 5; P.A. 89-276, S. 2, 3; P.A. 93-353, S. 46, 52.)

History: P.A. 83-449 changed “disability retirement allowance” to “disability allowance”, amended Subsec. (b) to repeal provision that in no case shall allowance exceed 75% of average annual salary plus social security benefits and workers’ compensation and substituted provision that in no case shall allowance “less cost of living adjustments, plus any initial award of social security benefits and workers’ compensation” exceed 75% of average annual salary, amended Subsec. (c) to add provision that medical committee shall perform additional examinations or case reviews as deemed necessary by the board, amended Subsec. (d) to specify that the board may determine that a member’s disability has ended if it finds, upon recommendation of its medical committee, that the member has failed to pursue appropriate program or treatment, and that upon attainment of normal retirement date, as determined by age and credited service, the member’s disability allowance shall convert to a normal or other service retirement, payable in normal or optional payment form, amended Subsec. (f) to add provision that during first 24 months of payment of allowance, 20% of all outside earned income shall be offset against the allowance “unless the board determines that such earned income or wages are being paid as part of the rehabilitation of the member”, repealed Subsec. (g) which provided that disability retirement payments being made to a member receiving payments under the federal Social Security Act shall be reduced by the amount of any such social security payment and relettered Subsec. (h) as Subsec. (g); P.A. 89-276 amended Subsec. (e) to exempt any reinstatement of prior Connecticut teaching service from the limitation re service credit; P.A. 93-353 amended Subsec. (a) to delete requirement that the active member not have attained age 60 and amended Subsec. (b) to change 3% to 2% and to change the cap, effective July 1, 1993.



Section 10-183b - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Actuarial reserve basis” means a basis under which the liabilities of the retirement system are determined under acceptable actuarial methods and under which assets are accumulated under a program designed to achieve a proper balance between the accumulated assets and the liabilities of the system.

(2) “Amortization of unfunded liabilities” means a systematic program of annual payments determined as a level per cent of expected member annual salaries in lieu of a lump sum payment.

(3) “Annual salary” means the annual salary rate for service as a Connecticut teacher during a school year but not including unused sick leave, unused vacation, terminal pay, coaching or extra duty assignments, unless compensation for coaching or extra duty assignment was included in salary for which contributions were made prior to July 1, 1971. In no event shall annual salary include amounts determined by the board to be included for the purpose of inflating the member’s average annual salary. The inclusion in annual salary of amounts paid to the member, in lieu of payment by the employer for the cost of benefits, insurance, or individual retirement arrangements which in prior years had been paid by the employer and not included in the member’s annual salary, shall be prima facie evidence that such amounts are included for the purpose of inflating the member’s average annual salary. Annual salary shall not (A) include payments the timing of which may be directed by the member, (B) include payments to a superintendent pursuant to an individual contract between such superintendent and a board of education, of amounts which are not included in base salary, or (C) exceed the maximum amount allowed under Section 401(a)(17) of the Internal Revenue Code for the applicable limitation year, provided in no event shall the limitation under Section 401(a)(17) of the Internal Revenue Code apply to the annual salary of a member whose membership began prior to January 1, 1996, if such limitation would reduce the amount of the member’s annual salary below the amount permitted for calculation of the member’s retirement benefit under chapter 167a, without regard to the limitation under Section 401(a)(17) of the Internal Revenue Code. Annual salary shall include amounts paid to the member during a sabbatical leave during which mandatory contributions were remitted, provided such member returned to full-time teaching for at least five full years following the completion of such leave.

(4) “Average annual salary” means the average annual salary received during the three years of highest salary.

(5) “Board” means the Teachers’ Retirement Board.

(6) “Child” means a natural child, an adopted child, or a stepchild of a deceased member who has been a stepchild for at least one year immediately prior to the date on which the member died. A child is a “dependent child” of a deceased member if at the time of the member’s death (A) the member was living with the child or providing or obligated to provide, by agreement or court order, a reasonable portion of the support of the child, and (B) the child (i) is unmarried and has not attained age eighteen, or (ii) is disabled and such disability began prior to the child’s attaining age eighteen.

(7) “Contributions” means amounts withheld pursuant to this chapter and paid to the board by an employer from compensation payable to a member. Prior to July 1, 1989, “mandatory contributions” are contributions required to be withheld under this chapter and consist of five per cent regular contributions and “one per cent contributions”. From July 1, 1989, to June 30, 1992, “mandatory contributions” are contributions required to be withheld under this chapter and consist of five per cent regular contributions and one per cent health contributions. From July 1, 1992, to June 30, 2004, “mandatory contributions” are contributions required to be withheld under this chapter and consist of six per cent “regular contributions” and one per cent health contributions. On or after July 1, 2004, “mandatory contributions” are contributions required to be withheld under this chapter and consist of six per cent regular contributions and one and one-fourth per cent health contributions. “Voluntary contributions” are contributions by a member authorized to be withheld under section 10-183i.

(8) “Credited interest” means interest at the rate from time to time fixed by the board consistent with industry standards and practices. Such interest shall be applied to a member’s account based on the balance as of the previous June thirtieth. Credited interest shall be assessed on any mandatory contributions which were due but not remitted prior to the close of the school year for which salary was paid.

(9) “Current service” means service rendered in the current fiscal year.

(10) “Dependent former spouse” means a former spouse of a deceased member who (A) has in his or her care a dependent child of the deceased member; and (B) was receiving, or was entitled to receive, from the deceased member at the time of the death of the deceased member, at least one-half of his or her support; and (C) has not remarried; and (D) is the parent of the child or adopted the child while married to the member and before the child attained age eighteen or, while married to the member, both of them adopted the child before the child attained age eighteen.

(11) “Dependent parent” means a parent of a deceased member who (A) has reached the age of sixty-five; and (B) has not married after the death of the member; and (C) was receiving at least one-half of his or her support from the member at the time of the member’s death and files proof of such support within two years of the date of the member’s death; and (D) is not receiving, or entitled to a federal or state old age benefit based on the parent’s own earnings, equal to or greater than the amount the parent would be entitled to as a dependent parent under this chapter. A “parent of a deceased member” is (i) the mother or father of a deceased member; or (ii) a stepparent of a deceased member by a marriage entered into before the member attained age sixteen; or (iii) an adopting parent of a deceased member who adopted the deceased member before the member attained age sixteen.

(12) “Designated beneficiary” means a person designated on a form prescribed by the board by a member to receive amounts which become payable under this chapter as the result of the member’s death whether before or after retirement. If a designated beneficiary is not living at the time of the death of a member, the amounts that would have been payable to the designated beneficiary shall be paid to the member’s estate.

(13) “Disabled” means inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration, except that during the first twenty-four months that a member is receiving a disability allowance, “disabled” means the inability to perform the usual duties of his occupation by reason of any such impairment.

(14) “Employer” means an elected school committee, a board of education, the State Board of Education, the Board of Regents for Higher Education or any of the constituent units, the governing body of the Children’s Center and its successors, the E. O. Smith School and any other activity, institution or school employing members.

(15) “Formal leave of absence” means any absence from active service in the public schools of Connecticut formally granted by a member’s employer as evidenced by contemporary records of the employer, provided in the case of an absence due to illness, medical or other evidence of such illness may, at the discretion of the Teachers’ Retirement Board, be accepted in lieu of evidence of the formal granting of a leave.

(16) “Formal application of retirement” means the member’s application, birth certificate or notarized statement supported by other evidence satisfactory to the board, in lieu thereof, records of service when required by the board to determine a salary rate or years of creditable service, statement of payment plan and, in the case of an application for a disability benefit, a physician’s statement of health.

(17) “Funding” means the accumulation of assets in advance of the payment of retirement allowances in accordance with a definite actuarial program.

(18) “Member” means any Connecticut teacher employed for an average of at least one-half of each school day, except that no teacher who under any provision of the general statutes elects not to participate in the system shall be a member unless and until the teacher elects to participate in the system. Members teaching in a nonpublic school classified as a public school by the board under the provisions of this section may continue as members as long as they continue as teachers in such school even if the school ceases to be so classified. A former teacher who has not withdrawn his or her accumulated contributions shall be an “inactive member”. A member who, during the period of a formal leave of absence granted by his or her employer, but not exceeding an aggregate of ten school months, continues to make mandatory contributions to the board, retains his or her status as an active member.

(19) “Normal cost” means the amount of contribution which the state is required to make into the retirement fund in order to meet the actuarial cost of current service.

(20) “Public school” means any day school conducted within or without this state under the orders and superintendence of a duly elected school committee, a board of education, the State Board of Education, the board of governors or any of its constituent units, the E. O. Smith School, the Children’s Center and its successors, the State Education Resource Center established pursuant to section 10-4q, joint activities of boards of education authorized by subsection (b) of section 10-158a and any institution supported by the state at which teachers are employed or any incorporated secondary school not under the orders and superintendence of a duly elected school committee or board of education but located in a town not maintaining a high school and providing free tuition to pupils of the town in which it is located, and which has been approved by the State Board of Education under the provisions of part II of chapter 164, provided that such institution or such secondary school is classified as a public school by the retirement board.

(21) “Retirement allowance” means payments for life derived from member contributions, including credited interest, and contributions from the state.

(22) “School year” means the twelve months ending on June thirtieth of each year.

(23) “Surviving spouse” means a widow or widower of a deceased member who (A) was living with the member at the time of the member’s death, or receiving, or entitled by court order or agreement to receive, regular support payments from the member, and (B) has not remarried.

(24) “Survivors” means a surviving spouse, a dependent former spouse, a dependent child and a dependent parent.

(25) “System” means the Connecticut teachers’ retirement system.

(26) “Teacher” means (A) any teacher, permanent substitute teacher, principal, assistant principal, supervisor, assistant superintendent or superintendent employed by the public schools in a professional capacity while possessing a certificate or permit issued by the State Board of Education, provided on and after July 1, 1975, such certificate shall be for the position in which the person is then employed, except as provided for in section 10-183qq, (B) certified personnel who provide health and welfare services for children in nonprofit schools, as provided in section 10-217a, under an oral or written agreement, (C) any person who is engaged in teaching or supervising schools for adults if the annual salary paid for such service is equal to or greater than the minimum salary paid for a regular, full-time teaching position in the day schools in the town where such service is rendered, (D) a member of the professional staff of the State Board of Education or of the Board of Regents for Higher Education or any of the constituent units, and (E) a member of the staff of the State Education Resource Center established pursuant to section 10-4q employed in a professional capacity while possessing a certificate or permit issued by the State Board of Education. A “permanent substitute teacher” is one who serves as such for at least ten months during any school year.

(27) “Unfunded liability” means the actuarially determined value of the liability for service before the date of the actuarial valuation less the accumulated assets in the retirement fund.

(28) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and any regulations promulgated under or interpretations of said code that may affect this chapter.

(29) “Limitation year” means the twelve-month period beginning each July first and ending each June thirtieth.

(P.A. 78-208, S. 1, 35; P.A. 79-436, S. 1, 6; 79-541, S. 1, 6; 79-625, S. 1, 6; P.A. 80-300; 80-302; 80-371; 80-483, S. 41, 186; P.A. 82-218, S. 37, 46; 82-472, S. 31, 183; P.A. 83-449, S. 1, 5; 83-528, S. 1, 2; P.A. 84-241, S. 2, 5; 84-487, S. 1, 2; P.A. 85-594, S. 1, 4; P.A. 86-316, S. 1, 3; P.A. 88-4; P.A. 89-26, S. 3, 4; 89-276, S. 1, 3; P.A. 92-205, S. 1, 12; May Sp. Sess. P.A. 92-14, S. 1, 11; P.A. 00-187, S. 63, 75; P.A. 03-232, S. 7; P.A. 05-99, S. 1; P.A. 06-196, S. 194; P.A. 07-126, S. 1, 2; P.A. 08-76, S. 1, 2; 08-112, S. 4; P.A. 11-48, S. 277, 278.)

History: P.A. 79-436 added definitions of “actuarial reserve basis”, “amortization of unfunded liabilities”, “current service”, “funding”, “normal cost” and “unfunded liability”, inserting terms in alphabetical order and renumbering subdivisions accordingly; P.A. 79-541 redefined “disabled”, deleting distinction between eligibility for survivor’s benefits and for disability benefits; P.A. 79-625 redefined “member” to specifically exclude teachers who elect not to participate in retirement system; P.A. 80-300 redefined “teacher” to include assistant principals and assistant supervisors and professional staff members of state boards of education and of higher education or constituent units and to add qualifying phrase re certificates; P.A. 80-302 redefined “member” to include teachers who, while on formal leaves of absence, continue to make mandatory contributions; P.A. 80-371 redefined “formal application of retirement” to require that statements be notarized and be “supported by other evidence satisfactory to the board”; P.A. 80-483 made technical grammatical correction in definition of “member”; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 82-472 changed “Edwin O. Smith” to “E. O. Smith” in Subdivs. (14) and (19); P.A. 83-449 amended the definition of “disabled” in Subdiv. (13) by adding exception that during the first 24 months a member is receiving a disability allowance, “disabled” means the inability to perform the usual duties of his occupation by reason of any such impairment; P.A. 83-528 amended the definition of “annual salary” in Subdiv. (3) to exclude amounts determined by the board to be included for the purpose of inflating average annual salary and to exclude payments whose timing may be directed by a member and to specify that inclusion in annual salary of amounts paid to a member in lieu of payment by employer for the cost of benefits, etc. which were paid in prior years by employer, is prima facie evidence such amounts are included to inflate average annual salary; P.A. 84-241 added “of higher education” to board of governors’ title in Subdiv. (25); P.A. 84-487 amended definition of teacher in Subdiv. (25) to make existing provision requiring possession of teacher’s certificate for “position in which the person is then employed” effective “on and after July 1, 1975”; P.A. 85-594 redefined “amortization of unfunded liabilities” to be a systematic program of “annual payments determined as a level per cent of expected member annual salaries”; P.A. 86-316 added definition of “formal leave of absence” in Subdiv. (15), renumbered remaining Subdivs. and made technical changes in Subdivs. (8), (12), (18), (20), (22) and (25); P.A. 88-4 amended Subsec. (26) to expand types of certificates enumerated in Subdiv. (1) to include any “other certificate or permit issued by the state board of education”; P.A. 89-26 in Subdiv. (26) redefined “teacher” to provide that the person who is a teacher be employed in a professional capacity and made a technical change; P.A. 89-276 amended definition of “member” in Subdiv. (18) to delete provision that no teacher who has attained age 61 may become a member for the first time; P.A. 92-205 redefined “annual salary” to exclude payments to a superintendent pursuant to an individual contract between such superintendent and a board of education, of amounts not included in base salary, and redefined “mandatory contributions” to increase 5% contributions to 6%; May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205, S. 1 from June 10, 1992, to July 1, 1992; P.A. 00-187 redefined “annual salary” in Subdiv. (3) to add provision relating to sabbatical leaves, redefined “credited interest” in Subdiv. (8) to require assessment on any mandatory contributions which were due but not remitted prior to the close of the school year for which salary was paid and to make a technical change, and redefined “formal application of retirement” in Subdiv. (16) to remove reference to “legal teacher’s certificate”, effective July 1, 2000; P.A. 03-232 amended Subdiv. (6) defining “child” by inserting commas, amended Subdiv. (7) defining “contributions” to redefine “mandatory contributions” prior to July 1, 1989, as consisting of 5% “regular contributions” and 1% “contributions”, from July 1, 1989, to June 30, 1992, as consisting of 5% “regular contributions” and 1% “health contributions”, from July 1, 1992, to June 30, 2004, as consisting of 6% “regular contributions” and 1% “health contributions”, and on or after July 1, 2004, as consisting of 6% “regular contributions” and 1.25% “health contributions”, amended Subdiv. (11) defining “dependent parent” by substituting lower case Roman numerals for upper case alpha designators in the definition of “parent of a deceased member”, and amended Subdiv. (26) defining “teacher” by substituting upper case alpha designators for Arabic numerals, effective July 1, 2003; P.A. 05-99 amended definitions of “employer” and “public school” in Subdivs. (14) and (20), respectively, to include successors of the Children’s Center, effective July 1, 2005; P.A. 06-196 made a technical change in Subdivs. (6) and (7), effective June 7, 2006; P.A. 07-126 amended Subdiv. (20) to redefine “public school” to include State Education Resource Center and amended Subdiv. (26) to redefine “teacher” by adding Subpara. (E) re State Education Resource Center, effective July 1, 2007; P.A. 08-76 redefined “annual salary” in Subdiv. (3), redefined “credited interest” in Subdiv. (8) and added Subdiv. (28) defining “Internal Revenue Code” and Subdiv. (29) defining “limitation year”, effective May 27, 2008; P.A. 08-112 redefined “teacher” in Subdiv. (26), effective May 27, 2008; P.A. 11-48 amended Subdiv. (14) and Subdiv. (26) to replace “board of governors” and “Board of Governors of Higher Education” with “Board of Regents for Higher Education” and make conforming changes, effective July 1, 2011.



Section 10-183bb - Suspension or reduction of retirement income payments during disability.

(a) Retirement income payments being made to a member shall be suspended during any period when the member is receiving disability payments and necessary medical and hospital expenses because of injury incurred in the performance of certain duties, as provided in subsection (a) of section 10-183aa.

(b) Retirement income payments being made to a member receiving disability payments and necessary medical and hospital expenses under the provisions of the Workers’ Compensation Act, as set forth in chapter 568, shall be reduced while such disability payments are being made, except as provided in subsection (c) of this section. The amount of each reduced retirement income payment shall equal the excess, if any, of the full retirement income payment over the disability payments.

(c) Retirement income payments shall not be reduced: (1) For a member receiving a specific indemnity award under section 31-307 or 31-308; (2) for a member who received a judgment for personal injuries and pain and suffering under the provisions of section 31-293, provided he has reimbursed the state in full for all sums expended by it under chapter 568.

(d) This section applies to claims for workers’ compensation and disability retirement from injuries sustained on and after January 1, 1980.

(P.A. 79-541, S. 3, 6.)



Section 10-183c - Teachers’ retirement system established. Benefits contractual.

(a) The Connecticut teachers’ retirement system is established to provide retirement and other benefits for teachers, their survivors and beneficiaries. On or after a member vests in the system by becoming eligible to receive a retirement benefit pursuant to section 10-183f, or accumulates ten years of credited service in the system, as defined in subsection (a) of section 10-183e, whichever is later, the member’s benefit under sections 10-183e, 10-183f, 10-183g, 10-183h and 10-183aa is contractual in nature and no public or special act of the General Assembly shall diminish such benefit, provided this section shall apply only to an active member who is vested on October 1, 2003, or to a member who vests or accumulates ten years of credited service on or after October 1, 2003, and shall apply to the member’s benefit in existence on October 1, 2003, or to the member’s benefit in existence on the date the member vests or accumulates ten years of credited service, respectively, whichever is later.

(b) In addition to the benefits described in subsection (a) of this section, upon the issuance of bonds authorized by section 10-183qq, all benefits of all members of the teachers’ retirement system as of said issuance shall be construed to be contractual in nature, as long as the bonds issued in accordance with section 10-183qq or any subsequent reauthorizations of said bonds remain outstanding. Nothing in this subsection shall be construed to bestow any vested rights upon a member of the Connecticut teachers’ retirement system until such time as those rights are earned in accordance with provisions in place upon issuance of the bonds pursuant to section 10-183qq.

(c) Nothing in this section shall affect the provisions of section 10-183t or 10-183z.

(P.A. 78-208, S. 2, 35; P.A. 03-232, S. 5; P.A. 07-186, S. 9.)

History: P.A. 03-232 amended section to provide that once a member vests in the system or becomes eligible to receive retirement benefit pursuant to Sec. 10-183f, or accumulates 10 years of credited service in the system, the member’s benefit under Secs. 10-183e to 10-183h, inclusive, and Sec. 10-183aa, is contractual in nature and may not be diminished by act of the General Assembly, provided this section shall apply to active members vested on October 1, 2003, or to members who vest or accumulate 10 years of credited service on or after October 1, 2003, and is applicable to member’s benefit in existence on October 1, 2003, or to member’s benefit in existence on the date the member vests or accumulates 10 years of credited service, whichever is later, and to further provide that section does not affect provisions of Sec. 10-183t or 10-183z, and to further provide that on and after October 1, 2003, any public or special act enhancing benefits of system are subject to provisions of this section; P.A. 07-186 designated existing provisions as Subsec. (a) and amended same to delete provisions specifying that nothing in section shall affect Sec. 10-183t or 10-183z and that on or after October 1, 2003, any public or special act enhancing system benefits shall be subject to provisions of section, and added Subsecs. (b) re benefits construed to be contractual in nature and (c) re provisions of Sec. 10-183t or 10-183z, effective July 1, 2007.



Section 10-183cc - Payments on behalf of minor or legally incapable payees.

If the payee for any payment of benefits under the provisions of this chapter is a minor, or if the Teachers’ Retirement Board finds that any payee is legally incapable of giving a valid receipt and discharge for any payment due him, the board may make the payment, or any part thereof, to the person or persons whom it finds to be caring for and supporting the payee, unless it has received due notice of claim from a duly appointed guardian or committee of the payee. A payment so made shall be a complete discharge of the obligations of the state to the extent of and as to such payment, and the state shall have no obligations regarding the application of the payment.

(P.A. 82-401, S. 1, 5.)



Section 10-183d - Members of association to become members of system.

Any member of the Teachers’ Retirement Association, established by prior law, on July 1, 1978 shall automatically be a member of the system. Except as otherwise provided in this chapter, all members including inactive members shall have the same rights.

(P.A. 78-208, S. 3, 35.)



Section 10-183dd - Retirement contributions; quarterly allocations.

Notwithstanding any of the provisions of the general statutes to the contrary, the amounts appropriated to the Teachers’ Retirement Board for retirement contributions under section 1 of special act 82-10 for the fiscal year ending June 30, 1983, and in each succeeding annual act of the General Assembly making appropriations for funding the expenses of operations of the state government for the ensuing fiscal year, shall be allocated to the Teachers’ Retirement Board in four equal installments, such allocations to be made on the fifteenth day of the month of July and on the first day of the months of October, January and April of each fiscal year.

(P.A. 82-471, S. 4, 6; P.A. 93-146, S. 1, 3.)

History: P.A. 93-146 amended section to change date of the first allocation to the teachers’ retirement board from July first to July fifteenth, effective June 14, 1993.



Section 10-183e - Credited service.

(a) A member shall receive a month of credited service for each month of service as a teacher, provided the Teachers’ Retirement Board may grant a member a month of credited service for a month during which such member was employed after the first school day but not later than the fifth school day of such month if (1) such month was the member’s first month of service as a teacher and (2) such month of credited service is needed by the member in order to qualify for a normal retirement benefit. Ten months of credited service shall be equal to one year of credited service. A member may not accumulate more than one year of credited service during any school year.

(b) Any member may purchase, as provided in subsection (c) of this section, additional credited service, but not to exceed an aggregate of one year in the case of service described in subdivision (2) of this subsection for each two years of active full-time service as a Connecticut teacher; and not to exceed an aggregate of one year in the case of absence described in subdivision (8) of this subsection for each five years of active full-time service as a Connecticut teacher, provided if any such absence exceeds thirty consecutive school months, such additional credited service shall be limited to thirty school months; and not to exceed an aggregate of ten years for all service described in this subsection, except for service described in subdivision (2) of this subsection. In no event may any service described in this subsection be purchased if the member is receiving or is, or will become, entitled to receive a retirement benefit based upon such service from any governmental system other than the teachers’ retirement system or the federal Social Security System. Additional credited service includes:

(1) Service as a teacher in a school for military dependents established by the United States Department of Defense;

(2) Service as a teacher in another state of the United States, its territories or possessions;

(3) Service in the armed forces of the United States in time of war, as defined in section 27-103, or service in said armed forces during the period beginning October 27, 1953, and ending January 31, 1955;

(4) Service in a permanent full-time position for the state;

(5) Service as a teacher at The University of Connecticut prior to July 1, 1965;

(6) Service as a teacher at the Wheeler School and Library, North Stonington, prior to September 1, 1949;

(7) Service as a teacher at the Gilbert Home, Winsted, prior to September 1, 1948;

(8) Any formal leave of absence as provided in regulations adopted by the board, if the member subsequently returns to service for at least one school year;

(9) Service as a teacher at the American School at Hartford for the Deaf, the Connecticut Institute for the Blind or the Newington Children’s Hospital;

(10) Forty or more days of service as a substitute teacher, or the equivalent service rendered at less than half-time, in a single public school system within the state of Connecticut in any school year, provided eighteen days of such service shall equal one month of credited service under subsection (a) of this section;

(11) Service in the armed forces of the United States, other than service described in subdivision (3) of this subsection, not to exceed thirty months;

(12) Service as a full-time, salaried, elected official of the state or any political subdivision of the state during the 1978 calendar year or thereafter, if such member subsequently returns to service for at least one school year;

(13) Service in the public schools of Connecticut as a member of the federal Teacher Corps, not to exceed two years;

(14) Service in the United States Peace Corps;

(15) Service in the United States VISTA (Volunteers in Service to America) program;

(16) Service in the public schools of Connecticut as a social work assistant, from January 1, 1969, to December 31, 1986, inclusive, if such member became a certified school social worker and remained in public school service as a social worker after certification; and

(17) Service prior to July 1, 2007, as a member of the staff of the State Education Resource Center established pursuant to section 10-4q employed in a professional capacity while possessing a certificate or permit issued by the State Board of Education.

(c) Additional credited service must be purchased by a member (1) prior to the time of retirement, (2) at the time a surviving spouse elects benefits under the provisions of subsection (d) of section 10-183h, or (3) at the time benefits commence as provided under sections 10-183g and 10-183jj. Any purchase of such service shall be accomplished by the member paying to the board an amount determined on the basis of actuarial factors adopted by the board that reflect the present value of one-half of the full actuarial cost of the benefit increase that will be derived by the purchase of such service, except that in the case of purchase of service described in subdivision (17) of subsection (b) of this section, or in the case of purchase of service described in subdivision (2) of said subsection (b) in excess of ten years, the present value of the full actuarial cost. Such factors shall consider the member’s age at the time of purchase, actual or projected salary, and the earliest date on which the member would be eligible for a normal retirement allowance. Payments for additional credited service may be made in a lump sum by transfer of funds from the member’s accumulated one per cent contributions withheld prior to July 1, 1989, with credited interest and accumulated voluntary contributions with credited interest plus such other amounts as may be required to complete the purchase.

(d) For the purpose of determining eligibility for benefits under section 10-183f, credited service purchased under subsection (b) of this section shall not be used except that (1) service in a school for military dependents described in subdivision (1) of subsection (b) of this section and out-of-state public school service described in subdivision (2) of said subsection (b) shall be used to determine eligibility for a normal retirement benefit based upon thirty-five years of credited service and for an early retirement benefit; and (2) military service described in subdivision (3) of said subsection (b), any leave of absence described in subdivision (8) of said subsection (b) and substitute service described in subdivision (10) of said subsection (b) shall be used as if they were service in the public schools of Connecticut.

(e) For purposes of computing benefit amounts under section 10-183g, other than proratable benefits and deferred vested retirement benefits, credited service purchased under subsection (b) of this section shall be used in the same manner as credited service described in subsection (a) of this section. In computing proratable benefits, purchased service credits shall be used as set forth in subsection (b) of section 10-183g. In computing deferred vested retirement benefits, purchased service credits shall be used as set forth in subsection (d) of section 10-183g. In computing the lump sum death benefit under section 10-183h, military service described in subdivision (3) of subsection (b) of this section and leaves of absence described in subdivision (8) of said subsection (b) shall be used as if they were service in the public schools of Connecticut.

(f) For purposes of computing benefit amounts under section 10-183g, whole months of credited service, including additional credited service, in excess of whole years shall be used in determining aggregate accumulations of credited service.

(g) Any member who has been elected to a full-time or part-time position in an organization which has been duly designated as the teachers’ representative or who has been elected to a full-time or part-time position in a state-wide, national or international bargaining organization may, during the time such member so serves, continue membership and may make, or have made for such member, payments of contributions for such time, provided the organization which such member represents shall pay the full actuarial cost that would otherwise be incurred by the state for the time such member serves in excess of one year. If payment is made during such periods or at any time before retirement, such member shall receive credit for such service and shall be considered as serving as a public school teacher in the state for the purpose of computing length of service, and for the purpose of computing average annual salary, and shall be considered by the retirement board as though such member were remaining in such member’s latest teaching position.

(P.A. 78-208, S. 4, 35; P.A. 79-407; 79-625, S. 2, 6; P.A. 80-376, S. 1; 80-408, S. 1; P.A. 82-293, S. 1, 2; 82-466, S. 1; P.A. 84-295, S. 1, 2; 84-440; P.A. 86-316, S. 2, 3; P.A. 87-410, S. 1, 3; P.A. 89-275; 89-342, S. 1, 5; P.A. 90-308, S. 5, 15; P.A. 92-205, S. 10–12; May Sp. Sess. P.A. 92-14, S. 1, 11; P.A. 93-379, S. 5, 8; P.A. 97-301, S. 1, 8, 10; P.A. 98-251, S. 1, 7; P.A. 02-117, S. 1; P.A. 03-232, S. 2, 14; P.A. 06-190, S. 2, 6; P.A. 07-126, S. 3; P.A. 08-112, S. 2.)

History: P.A. 79-407 added Subsec. (i) re continuance of membership by members elected to full-time position in organization which is teachers’ bargaining representative; P.A. 79-625 amended Subsec. (g) to include provisions re deferred vested retirement benefits; P.A. 80-376 allowed prior members to purchase additional credited service only after 1 year from date of latest resumption of membership, whereas previously prior members could purchase credited service only until 1 year from date of latest membership resumption in Subsec. (b); P.A. 80-408 amended Subsec. (b)(3) to include military service between October 27, 1953, and January 31, 1955, and deleted word “wartime” throughout section; P.A. 82-293 amended Subsec. (b) to allow credited service for teaching at American School for the Deaf, Connecticut School for the Blind and Newington Children’s Hospital and amended Subsec. (c) to allow 5 years for purchase of service credit for teaching at American School for the Deaf, Connecticut School for the Blind and Newington Children’s Hospital; P.A. 82-466 added Subsec. (b)(9) re purchase of retirement credit for service as a substitute teacher; P.A. 84-295 amended Subsec. (i) to include member “who has been elected to a full-time position in the state-wide bargaining organization with which the local bargaining organization is affiliated” and replaced reference to “subsection (b) of section 10-153” with reference to “section 10-153b”; P.A. 84-440 restructured provisions re purchase of additional credited service, limited total number of years which may be purchased to 10, repealed reciprocity requirement in Subsec. (b)(2) re out-of-state teaching service and added requirement re 2 years active full-time teaching service in Connecticut for each year of out-of-state service purchased, repealed provision authorizing prior member to purchase service after teaching in Connecticut public schools for 1 year after resumption of membership, amended Subsec. (b)(10) re substitute teaching service to require such service to be in Connecticut, added Subsec. (b)(11) re armed forces service, amended provisions in Subsec. (c) re cost of and time limits for purchase of additional credited service, repealed Subsecs. (d) and (e) re special purchase provisions and renumbered remaining subsecs.; P.A. 86-316 amended Subsec. (b) to delete limitation of subsection to any member “except an inactive member”, to provide that purchase of additional credited service for an absence described in Subdiv. (8) may not exceed an aggregate of 1 year for each 5 years of active full-time service as a Connecticut teacher and to provide that if any such absence exceeds 30 consecutive school months, such additional credited service shall be limited to 30 school months; amended Subsec. (b)(8) to refer to “formal” rather than “authorized” leave of absence; P.A. 87-410 amended Subsec. (a) to authorize board, under certain conditions, to grant a month of credited service for a month during which a member was employed after the first school day but not later than the fifth school day; P.A. 89-275 amended Subsec. (g) to increase number of years of credited service which may be purchased for service in bargaining organization from 4 to 8; P.A. 89-342 amended Subsec. (c) to limit use of accumulated 1% contributions for purchase of additional credited service to contributions withheld prior to July 1, 1989, and to clarify that such contributions and voluntary contributions include credited interest; P.A. 90-308 added Subsec. (b)(12) re service as an elected official; P.A. 92-205 added Subsec. (b)(13) re service as a member of the federal teacher corps and Subsec. (g) to expand provision re election to full-time position in state-wide bargaining organization to include national or international bargaining organization; May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205 but did not affect the date applicable to this section; P.A. 93-379 added Subsec. (b)(14) permitting purchase of retirement credit for Peace Corps service, effective June 30, 1993; P.A. 97-301 amended Subsec. (b)(12) to require that credited service as an elected official must be service as a full-time, salaried, elected official and amended Subsec. (g) to include election to part-time position and to delete 8-year limit on continued membership, effective July 8, 1997; P.A. 98-251 amended Subdiv. (10) of Subsec. (b)(10) re additional credited service for 40 or more days of service as a substitute teacher, to include the equivalent service rendered at less than half-time, effective June 8, 1998; P.A. 02-117 amended Subsec. (b)(10) to reduce number of days of substitute teaching from 20 to 18, effective July 1, 2002; P.A. 03-232 amended Subsec. (c) to require that a member purchase additional credited service prior to retirement, deleted reference to optional payment form pursuant to Sec. 10-183j and deleted existing formula for payment for purchase of service, added reference to benefits under Secs. 10-183g and 10-183jj, and added new formula for purchase of service based on actuarial factors adopted by board which reflect present value of one-half of full actuarial cost of benefit increase to be derived by purchase of such service, and specified that factors consider member’s age, actual or projected salary, and earliest date when member would be eligible for normal retirement allowance, effective October 1, 2004, and amended Subsec. (g) to delete “with which the local bargaining organization is affiliated, under the provisions of section 10-153b”, and to make certain technical changes, effective July 1, 2003; P.A. 06-190 amended Subsec. (b) by adding provisions re service in VISTA and certain service as social work assistant as Subdivs. (15) and (16), respectively, effective July 1, 2006; P.A. 07-126 added Subsec. (b)(17) re State Education Resource Center and amended Subsec. (c) by adding exception re Subsec. (b)(17), effective July 1, 2007; P.A. 08-112 amended Subsec. (b) to include service described in Subdiv. (2) as exception to limitation on additional credited service to aggregate of 10 years and to make a technical change and amended Subsec. (c) to include reference to purchase of service described in Subsec. (b)(2) in excess of 10 years and to make a technical change, effective July 1, 2008.



Section 10-183ee - Unclaimed contributions transferred to pension reserve account. Procedure for claiming.

(a) After at least twenty-five years have elapsed since a member of the teachers’ retirement system ceased to be a teacher for any cause other than death or retirement or two years have elapsed from the date any other person became entitled to a benefit pursuant to this chapter, the Teachers’ Retirement Board shall send a statement to such member or such person at the last known address of the person setting forth the amount of the accumulated contributions or other benefits standing to the credit of such person. The statement shall give notice to such person that unless payment is demanded of said amount prior to a date at least ninety days from the date the notice is given, the amount will be deemed abandoned and will be transferred by the retirement board to the pension reserve account within the Teachers’ Retirement Fund.

(b) Any accumulated contributions or other benefits so deemed abandoned and transferred to the pension reserve account may be claimed by the person entitled to the accumulated contributions or other benefits, or in the event of his death, by his estate or by such person or persons as he shall have nominated to receive such accumulated contributions, by filing a claim with the retirement board in such form and in such manner as may be prescribed by the retirement board, seeking the return of such abandoned accumulated contributions or other benefits without interest. In the event such claim is properly made the retirement board shall pay over to the person or persons or estate making such claim the amount of such accumulated contributions or other benefits without interest. The payment shall be made from the pension reserve account.

(P.A. 83-305, S. 1, 2; P.A. 97-301, S. 5, 10.)

History: P.A. 97-301 amended Subsec. (a) to change date for sending statement to person entitled to benefit from five to two years following date of entitlement, effective September 1, 1997.



Section 10-183f - Benefit eligibility.

(a) Normal retirement. A member is eligible to receive a normal retirement benefit who (1) has attained age sixty and has accumulated twenty years of credited service in the public schools of Connecticut or (2) has attained any age and has accumulated thirty-five years of credited service, at least twenty-five years of which are service in the public schools of Connecticut.

(b) Proratable retirement. A member is eligible to receive a proratable retirement benefit who has attained age sixty and has accumulated at least ten years of credited service.

(c) Early retirement. A member is eligible to receive an early retirement benefit who has accumulated twenty-five years of credited service at least twenty years of which are service in the public schools of Connecticut, or who has attained the age of fifty-five and has accumulated at least twenty years of credited service, at least fifteen of which are service in the public schools of Connecticut.

(d) Deferred vested retirement. A member is eligible to receive a deferred vested retirement benefit beginning at age sixty who: (1) Has accumulated ten years of credited service in the public schools of Connecticut; and (2) terminates service before becoming eligible for any other retirement benefit; and (3) leaves his or her accumulated contributions with the system.

(e) Disability retirement. Repealed by P.A. 79-541, S. 5, 6.

(f) Survivors’ benefits. The survivors of a member who dies (1) while in service in the public schools of Connecticut, (2) within two months after withdrawal from such service and prior to the effective date of such member’s retirement or (3) while receiving a disability benefit under section 10-183aa, shall receive survivors’ benefits, except that, if a member who has elected a coparticipant option, under section 10-183j, dies after such option becomes effective, such coparticipant option shall be given effect and no survivors’ benefits shall be payable. Before any survivors’ benefits are paid, the board shall receive such applications and other documents and information as it deems necessary.

(g) Receipt of benefits. Notwithstanding any provision of this chapter, pursuant to Section 401(a)(9) of the Internal Revenue Code, a member shall begin receiving benefits under this chapter no later than April first of the calendar year following the calendar year in which (1) the member attains age seventy and one-half, or (2) if the member retires after age seventy and one-half, the member retires.

(P.A. 78-208, S. 5, 35; P.A. 79-459, S. 1; 79-541, S. 5, 6; P.A. 81-278; P.A. 83-449, S. 3, 5; P.A. 97-301, S. 2, 10; P.A. 08-76, S. 6; P.A. 10-22. S. 1.)

History: P.A. 79-459 amended Subsec. (a) to delete requirement that last 5 years of credit service be consecutive; P.A. 79-541 repealed Subsec. (e) re disability retirement, effective January 1, 1980; P.A. 81-278 extended early retirement benefit eligibility to any member who is 55 years of age and has 20 years of credited service, at least 15 of which are service in Connecticut public schools, the last 5 of which are consecutive; P.A. 83-449 amended Subsec. (f) by adding provision that survivors of a member who dies “(3) while receiving a disability benefit under section 10-183aa” shall receive survivors’ benefits; P.A. 97-301 amended Subsecs. (b) to (d), inclusive, to delete requirement that with respect to the number of years of credited service in Connecticut public schools needed for eligibility for a retirement benefit, the last 5 must be consecutive, effective September 1, 1997; P.A. 08-76 added Subsec. (g) specifying dates by which members must begin receiving benefits under chapter, effective May 27, 2008; P.A. 10-22 amended Subsec. (d) by deleting provision re payment of benefits upon completion of credited service after age 60, effective May 5, 2010.

See Secs. 10-183aa, 10-183bb re disability retirement.



Section 10-183ff - Erroneous payments; adjustment, repayment or refund. Erroneous invoices; purchase of additional credited service. Payment of benefits when material error in estimate of benefits statement.

(a) Should any change or error in records result in any member or beneficiary receiving from the teachers’ retirement system more or less than he would have been entitled to receive had the records been correct, then upon discovery of any such error the Teachers’ Retirement Board shall notify the member or beneficiary affected and correct the same, and as far as practicable shall adjust the payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid, provided if such change or error results in any member or beneficiary receiving less than he would have been eligible to receive, such member or beneficiary may elect to have such benefit paid in a single payment.

(b) If a member or beneficiary has been overpaid through no fault of his own, and he could not reasonably have been expected to detect the error, the board may waive any repayment which it believes would cause hardship.

(c) Upon determination by the Teachers’ Retirement Board that any person has erroneously been included in membership in the teachers’ retirement system, contributions and interest credited under the provisions of this chapter shall be refunded and records of related service voided.

(d) Upon determination that the Teachers’ Retirement Board has invoiced a member for the purchase of additional credited service in an amount in excess of that permitted by law, and such member has paid the invoiced amount, the amount of the overpayment shall be refunded to such member with interest at a rate equal to the average of interest rates for the most recent ten-year period from the date of the member’s retirement to the date such amount is refunded.

(e) Upon determination that a member has not purchased additional credited service which was invoiced to him in an amount in excess of that permitted by law, such member shall be given the opportunity at any time to make such purchase by the payment of the proper amount with interest to the date of payment. The additional benefit resulting from the credited service so purchased shall be made retroactive to the date of the member’s retirement, and the aggregate amount of such additional benefit shall be paid to the member in a single payment together with interest calculated at a rate equal to the average of interest rates for the most recent ten-year period from the date each payment was due to the date such payment is made.

(f) Upon determination by the Teachers’ Retirement Board that a member received, on or after November 1, 2008, an estimate of benefits statement from the board that contained a material error, the board shall pay the member the benefits set forth in such estimate if the board determines that (1) the member could not reasonably have been expected to detect such error, and (2) the member, in reliance upon such estimate, irrevocably submitted (A) his or her resignation to the employing board of education, and (B) a formal application of retirement to the Teachers’ Retirement Board. For purposes of this subsection, “material error” means an error that amounts to a difference of ten per cent or greater between the estimated retirement benefits and the actual retirement benefits to which such member would otherwise be entitled.

(P.A. 83-397, S. 1, 2; P.A. 97-301, S. 6, 10; P.A. 10-57, S. 3; June 12 Sp. Sess. P.A. 12-2, S. 53.)

History: P.A. 97-301 added Subsecs. (d) and (e), effective September 1, 1997; P.A. 10-57 added Subsec. (f) re payment of benefits when member receives estimate of benefits statement containing a material error; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (f).



Section 10-183g - Benefit rates. Commencing and ending dates.

(a) Normal retirement. The normal retirement benefit shall be two per cent times the number of years of full-time credited service and a proportional fraction of two per cent times the number of years of credited service at less than full-time multiplied by average annual salary. In no event, however, shall such benefit exceed seventy-five per cent of such salary or be less than three thousand six hundred dollars.

(b) Proratable retirement. The proratable retirement benefit shall be computed as follows: Average annual salary multiplied by (1) number of years of credited service, excluding all additional credited service, except service described in subdivisions (3), (8) and (10) of subsection (b) of section 10-183e, multiplied by the applicable percentage based on age and service as determined from the table below, and (2) number of years of all additional credited service not used in subdivision (1) of this subsection multiplied by one per cent.

TABLE

AGE OF RETIREMENT

Years Of
Connecticut
Service

60

61

62

63

64

65

66

67

68

69

70

10

1.0

1.0

1.0

1.0

1.0

1.0

1.0

1.0

1.0

1.0

1.0

11

1.1

1.1

1.1

1.1

1.1

1.1

1.1

1.1

1.1

1.1

1.1

12

1.2

1.2

1.2

1.2

1.2

1.2

1.2

1.2

1.2

1.2

1.2

13

1.3

1.3

1.3

1.3

1.3

1.3

1.3

1.3

1.3

1.3

1.3

14

1.4

1.4

1.4

1.4

1.4

1.4

1.4

1.4

1.4

1.4

1.4

15

1.5

1.5

1.5

1.5

1.5

1.5

1.5

1.5

1.5

1.5

1.5

16

1.6

1.6

1.6

1.6

1.6

1.6

1.6

1.6

1.6

1.6

1.6

17

1.7

1.7

1.7

1.7

1.7

1.7

1.7

1.7

1.7

1.7

1.7

18

1.8

1.8

1.8

1.8

1.8

1.8

1.8

1.8

1.8

1.8

1.8

19

1.9

1.9

1.9

1.9

1.9

1.9

1.9

1.9

1.9

1.9

1.9

20

2.0

2.0

2.0

2.0

2.0

2.0

2.0

2.0

2.0

2.0

2.0

(c) Early retirement. The early retirement benefit shall be computed in the same manner as the normal retirement benefit, then actuarially reduced, on the basis of early retirement tables adopted from time to time by the board, for each month early retirement precedes the minimum age at which the member could have retired with a normal retirement benefit. Such minimum age shall be such member’s actual age at retirement plus the lesser of (1) the difference between such age and age sixty, or (2) the difference between thirty-five years and the sum of such member’s years of Connecticut public school service plus all purchased leaves of absence, military and out-of-state public school service. On and after July 1, 1999, any revisions to the early retirement tables shall be submitted to the Office of Policy and Management and the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies within one month of their adoption by the board. Any such revisions shall be accompanied by an actuarial certification of the costs associated with such revisions.

(d) Deferred vested retirement. The deferred vested retirement benefit shall be computed as follows: Average annual salary multiplied by (1) number of years of credited service, excluding all additional credited service, except service described in subdivisions (3), (8) and (10) of subsection (b) of section 10-183e, multiplied by two per cent, then actuarially reduced in the same manner as the early retirement benefit if the years of service which could have been rendered were less than twenty years by age sixty or by the subsequent date of retirement, and (2) number of years of all additional credited service not used in subdivision (1) of this subsection multiplied by one per cent.

(e) Disability retirement. Repealed by P.A. 79-541, S. 5, 6.

(f) Lump sum payment or annuity. In addition to a retirement benefit computed under subsections (a) to (d), inclusive, of this section and under subsections (a) to (g), inclusive, of section 10-183aa, a member shall receive a lump sum payment equal to the member’s accumulated one per cent contributions withheld prior to July 1, 1989, with credited interest. In lieu of such lump sum, the member may elect to receive an actuarially equivalent annuity for life. Such lump sum or annuity shall be paid, or commenced to be paid, when the first payment of the other retirement benefit is made.

(g) Commencing date for payment. A member’s complete formal application for retirement, if sent by mail, shall be deemed to have been filed with the board on the date such application is postmarked. No benefit computed under subsections (a) to (d), inclusive, of this section and under subsections (a) to (g), inclusive, of section 10-183aa shall become effective until the end of the calendar month of the filing by the member with the board of a complete formal application for retirement. Such benefit shall accrue from the first day of the month following such calendar month and payment of such benefit in equal monthly installments shall commence on the last day of the month in which such benefit begins to accrue. The initial payment of such benefit may be made not later than three months following the effective date of retirement, provided such payment shall be retroactive to such effective date. Upon a finding that extenuating circumstances relating to the health of a member caused a delay in the filing of the member’s complete formal application, and such application is filed on or after July 1, 1986, the board may deem such application to have been filed up to three months earlier than the actual date of the filing. Upon a finding that extenuating circumstances related to the health of a member caused a delay in the filing of an election pursuant to subsection (g) of section 10-183aa, and such election is filed on or after July 1, 1986, the board may deem such election to have been filed as of the date such member’s benefits would otherwise have been converted to a normal retirement allowance, provided such member’s disability allowance became effective on or before November 1, 1976, and such member attained the age of sixty on or after August 1, 1984.

(h) Termination at death of member. A benefit computed under subsections (a) to (d), inclusive, of this section and under subsections (a) to (g), inclusive, of section 10-183aa shall continue until the death of the member. If twenty-five per cent of the aggregate benefits paid to a member prior to death are less than such member’s accumulated regular contributions, including any one per cent contributions withheld prior to July 1, 1989, and any voluntary contributions plus credited interest, the member’s designated beneficiary shall be paid on the death of the member a lump sum amount equal to the difference between such aggregate payments and such accumulated contributions plus credited interest that had been accrued to the date benefits commenced.

(i) Elections of options. In lieu of a benefit computed under subsections (a) to (d), inclusive, of this section and under subsections (a) to (g), inclusive, of section 10-183aa, a member may elect one of the options described in section 10-183j or any other actuarially equivalent option which the board may offer from time to time.

(j) Cost of living allowance for members retiring prior to September 1, 1992. Beginning the first day of January or July which follows nine months in retirement, a retired member who retired prior to September 1, 1992, or a member’s successor beneficiary, except a person receiving survivor’s benefits, shall be eligible for an annual five per cent cost of living allowance on any benefit except a benefit based upon such member’s one per cent contributions or voluntary contributions. Such cost of living allowance shall be computed on the basis of the retirement benefits to which such retired member or successor beneficiary was entitled on the last day of the preceding December or June except benefits based upon one per cent or voluntary contributions. Such member’s successor beneficiary means any person, other than such member, receiving benefits as the result of the election of a period certain option or a coparticipant option, including an election for such an option by a surviving spouse under subsection (d) of section 10-183h. The right to such allowance, or any portion thereof, may be waived by the person entitled thereto at any time. Any waiver shall remain in effect until the first day of the month following such person’s death or the filing with the board of a written notice of cancellation of the waiver. Any allowance waived shall be forever forfeited. If on any subsequent first day of January or July the Teacher’s Retirement Board determines that the National Consumer Price Index for urban wage earners and clerical workers for the twelve-month period ending on the last day of the preceding November or May has increased less than the cost of living allowance provided under this subsection, the cost of living allowance provided by this subsection shall be adjusted to reflect the change in such index provided such cost of living allowance shall not be less than three per cent.

(k) Cost of living allowance for members retiring on or after September 1, 1992. Beginning the first day of January or July which follows nine months in retirement, a retired member who retired on or after September 1, 1992, or a member’s successor beneficiary, except a person receiving survivor’s benefits, shall be eligible for an annual cost of living allowance calculated in accordance with the provisions of subsections (l) or (m) of this section on any benefit except a benefit based upon such member’s one per cent contributions or voluntary contributions. Such cost of living allowance shall be computed on the basis of the retirement benefits to which such retired member or successor beneficiary was entitled on the last day of the preceding December or June except benefits based upon one per cent or voluntary contributions. Such member’s successor beneficiary means any person, other than such member, receiving benefits as the result of the election of a period certain option or a coparticipant option, including an election for such an option by a surviving spouse under subsection (d) of section 10-183h. The right to such allowance, or any portion thereof, may be waived by the person entitled thereto at any time. Any waiver shall remain in effect until the first day of the month following such person’s death or the filing with the board of a written notice of cancellation of the waiver. Any allowance waived shall be forever forfeited.

(l) Calculation of cost of living allowance. (1) Beginning the first day of January or July which follows nine months in retirement, a retired member who retired on or after September 1, 1992, or a member’s successor beneficiary, except a person receiving survivor’s benefits, shall be eligible for an annual cost of living allowance. The cost of living allowance shall be calculated by using the percentage cost of living adjustment granted by the Social Security Administration for the applicable year, computed on the basis of the retirement benefits to which such retired member or successor beneficiary was entitled on the last day of the preceding December or June except benefits based upon one per cent or voluntary contributions, provided no cost of living allowance shall exceed six per cent and provided further, if the total return earned by the trustees on the market value of the pension assets for the preceding fiscal year is less than eight and one-half per cent, any cost of living allowance granted shall not exceed one and one-half per cent.

(2) A member entering the retirement system commencing on or after July 1, 2007, or such member’s successor beneficiary, except a person receiving survivor’s benefits, shall, beginning the first day of January or July that follows nine months in retirement, be eligible for an annual cost of living allowance as follows: The cost of living allowance shall be calculated by using the percentage cost of living adjustment granted by the Social Security Administration for the applicable year, computed on the basis of the retirement benefits to which such retired member or successor beneficiary was entitled on the last day of the preceding December or June, as applicable, except benefits based upon one per cent or voluntary contributions, provided (A) no cost of living allowance shall exceed five per cent, and (B) if the total return earned by the trustees on the market value of the pension assets for the preceding fiscal year is less than eight and one-half per cent, any cost of living allowance granted shall not exceed one per cent, if such total return for the preceding fiscal year is greater than eight and one-half per cent but less than eleven and one-half per cent, any cost of living allowance granted shall not exceed three per cent, and if such return exceeds eleven and one-half per cent, any cost of living allowance granted shall not exceed five per cent.

(m) Proportionate reduction of cost of living allowance. Repealed by P.A. 07-186, S. 14.

(n) Cost of living adjustment reserve account. Repealed by P.A. 07-186, S. 14.

(o) Single increase in benefits on January 1, 1988. On January 1, 1988, each eligible retired member who had rendered at least twenty-five years of full-time service prior to normal retirement under the provisions of subsection (a) of section 10-183f, or such member’s successor beneficiary, as defined in subsection (j) of this section, shall receive a single increase in retirement benefits provided under this chapter. Such increase shall be paid to such eligible members or successor beneficiaries whose monthly benefit as of December 31, 1987, before any reduction for an optional benefit payment plan, is less than eight hundred dollars, and shall be sufficient to increase such monthly benefit to eight hundred dollars.

(p) Single increase in benefits on January 1, 1991. On January 1, 1991, each eligible retired member who had rendered at least twenty-five years of full-time service at least twenty years of which were service in the public schools of Connecticut prior to early retirement before January 1, 1976, under the provisions of subsection (c) of section 10-183f, or such member’s successor beneficiary, as defined in subsection (j) of this section, shall receive a single increase in retirement benefits provided under this chapter. Such increase shall be paid to such eligible members or successor beneficiaries whose monthly benefit as of December 31, 1990, before any reduction for an optional benefit payment plan, is less than eight hundred dollars, and shall be sufficient to increase such monthly benefit to eight hundred dollars.

(q) Single increase in benefits on January 1, 1999. On January 1, 1999, each eligible retired member who had rendered at least twenty-five years of full-time service, or such member’s successor beneficiary, as defined in subsection (j) of this section, shall receive a single increase in benefits provided under this chapter. Such increase shall be sufficient to increase the monthly benefit of such eligible members or successor beneficiaries, whose monthly benefit as of December 31, 1998, before any actuarial reduction for early retirement or for an optional benefit payment plan, is less than twelve hundred dollars and shall be sufficient to increase such monthly benefit to twelve hundred dollars.

(r) Benefit limit and increase. No retirement benefit payable under this chapter shall exceed the maximum dollar limit in effect under Section 415(b) of the Internal Revenue Code for the applicable limitation year, as increased in subsequent years pursuant to Section 415(d) of the Internal Revenue Code. A subsequent annual increase shall apply to a member if the increase becomes effective after the member retires or, if such increase becomes effective before a member retires, after the date on which such benefit begins to accrue.

(P.A. 78-208, S. 6, 35; 78-228, S. 3, 8; P.A. 79-459, S. 2; 79-541, S. 5, 6; 79-625, S. 3, 6; P.A. 80-282; 80-303; 80-408, S. 2; P.A. 81-290; P.A. 82-91, S. 5, 38; P.A. 84-451, S. 1; P.A. 87-381, S. 1; P.A. 89-207, S. 2; 89-342, S. 2, 5; P.A. 90-308, S. 1, 15; P.A. 92-205, S. 8, 12; May Sp. Sess. P.A. 92-14, S. 1, 11; P.A. 94-159, S. 1, 2; P.A. 98-251, S. 2, 7; June Sp. Sess. P.A. 99-1, S. 48, 51; P.A. 00-187, S. 67, 75; P.A. 03-232, S. 3, 4, 8; P.A. 06-190, S. 3; P.A. 07-186, S. 10, 14; P.A. 08-76, S. 3, 4; P.A. 09-43, S. 1.)

History: P.A. 78-228 amended Subsec. (j) raising cost of living allowance from 3% to 5%, establishing basis of computation and allowing adjustments based on National Consumer Price Index; P.A. 79-459 amended Subsec. (g) to establish filing date of application as date postmarked when application sent by mail; P.A. 79-541 repealed Subsec. (e) re disability retirement; P.A. 79-625, in Subsec. (d), replaced method of computation of deferred vested retirement benefit, i.e. “in the same manner as the early retirement benefit”, with complex formula; P.A. 80-282 deleted reference to repealed Subsec. (e) and included reference to Sec. 10-183aa(a) to (g) in Subsecs. (f) to (i), inclusive; P.A. 80-303 amended Subsec. (a) to distinguish between full and part-time credited service; P.A. 80-408 amended Subsec. (c) to delete “wartime” with reference to military service; P.A. 81-290 made minor changes in wording of Subsec. (g); P.A. 82-91 added Subsec. (k) to provide a single increase in retirement benefits commencing January 1, 1983: Percentage increases range from 25% for members retired on or before December 31, 1954, to 2% for members retired on or after January 1, 1971, and before January 1, 1976; P.A. 84-451 amended Subsec. (j) to change consumer price index figures used on first day of January and July for cost of living allowance adjustments from “previous twelve-month period” to “twelve-month period ending on the last day of the preceding November or May”; P.A. 87-381 amended Subsecs. (b) and (d) to include substitute teaching service in computation of proratable and deferred vested retirement benefit; added provision in Subsec. (g) authorizing board to deem retirement application to have been filed up to three months earlier than actual filing date upon finding of filing delay caused by health reasons; repealed provisions in Subsec. (k) re single increase in benefits commencing January 1, 1983, and substituted provisions re increase in benefits commencing January 1, 1988; P.A. 89-207 amended Subsec. (a) to make amount of benefit subject to limits mandated by Sec. 415 of the Internal Revenue Code; P.A. 89-342 amended Subsec. (f) to limit use of accumulated 1% contributions for lump sum payment to contributions withheld prior to July 1, 1989; P.A. 90-308 added Subsec. (l) re single increase in benefits effective January 1, 1991; P.A. 92-205 amended Subsec. (j) to limit applicability of cost of living allowance provisions to members who retired prior to September 1, 1992, inserted new Subsecs. (k), (l), (m) and (n) re cost of living allowance for members retiring on or after September 1, 1992, and relettered existing Subsecs. (k) and (l) accordingly; May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205 but did not affect the date applicable to this section; P.A. 94-159 amended Subsecs. (l) and (m) to change basis for calculation of cost of living allowance from return earned on market value of pension assets for preceding “calendar” year to return earned for preceding “fiscal” year and amended Subsec. (n) to change basis for calculation of amount credited to excess earning account for calendar years commencing on and after January 1, 1995, from “calendar” to “fiscal” year, effective July 1, 1994; P.A. 98-251 added new Subsec. (q) re single increase in benefits, effective June 8, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (c) to require submittal of revisions to early retirement tables and actuarial certification, effective July 1, 1999; P.A. 00-187 amended Subsec. (g) to add provision re finding that extenuating circumstances relating to the health of a member caused delay in the filing of an election under Sec. 10-183aa(g), effective July 1, 2000; (Revisor’s note: In 2003 a reference in Subsec. (q) to “chapter 167a” was changed editorially by the revisors to “this chapter”); P.A. 03-232 made a technical change in Subsecs. (b) and (d), amended Subsec. (h) to substitute “member” for “retired member”, to change 5% contributions to “regular contributions, including any 1% contributions withheld prior to July 1, 1989, and any voluntary contributions”, and to add “that had been accrued to the date benefits commenced” following “plus credited interest” and amended Subsecs. (m) and (n) to change the name of the “excess earnings account” to the “cost of living adjustment reserve account”, effective July 1, 2003; P.A. 06-190 amended Subsec. (g) to authorize initial benefit payment to be made not later than three months following retirement effective date, and to require such payment to be retroactive to such date, effective July 1, 2006; P.A. 07-186 amended Subsec. (l) to designate existing provisions as Subdiv. (1), delete provision therein re annual cost of living allowance contingent upon actuarial certification that sufficient funds are available, and add Subdiv. (2) re cost of living allowance, and repealed Subsecs. (m) and (n), effective July 1, 2007; P.A. 08-76 amended Subsec. (a) to eliminate reference to limits mandated by Sec. 415 of the Internal Revenue Code and added Subsec. (r) re maximum dollar amount of retirement benefit to be paid under chapter, effective May 27, 2008; P.A. 09-43 amended Subsec. (l)(2) by changing “one per cent of voluntary contributions” to “one per cent or voluntary contributions”, effective May 20, 2009.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.

See Secs. 10-183aa, 10-183bb re disability retirement.

Cited. 211 C. 464.



Section 10-183gg - Part-time service. Determination of benefits.

Part-time service averaging at least one-half of a school day but less than a full school day shall be treated as full-time service for purposes of determining eligibility for benefits under this chapter. For purposes of determining benefits under subsections (a) to (d), inclusive, of section 10-183g, the percentages utilized in said sections shall be proportionally reduced for each year or portion of a year of service rendered or purchased after July 1, 1977, which is part-time service. Notwithstanding the provisions of subdivision (4) of section 10-183b, the average annual salary of a member with part-time service shall be such member’s full-time annualized salary during his three highest years. Any benefit awarded pursuant to this section shall be proportional in all respects to the benefit which would have been payable had such service been rendered on a full-time basis.

(P.A. 85-594, S. 3, 4.)



Section 10-183h - Death benefits.

(a) Survivors’ benefits; waiver. The basic survivor’s monthly benefit, subject to a family maximum of one thousand five hundred dollars, shall be (1) three hundred dollars each for a surviving spouse, plus twenty-five dollars for each year of service in excess of twelve years in the Connecticut public schools completed by the member, subject to a maximum monthly benefit of six hundred dollars, (2) three hundred dollars each for a dependent former spouse; for a dependent parent if there is no surviving spouse or dependent child; and for a legal guardian of any dependent child if there is no surviving spouse, dependent former spouse or dependent parent, and (3) three hundred dollars for each dependent child. In applying the family maximum, the benefit shall be first allocated to the child or children, with the excess allocated to the surviving spouse and any dependent former spouse in proportion to the amount each would receive according to the above formula. Payment of the benefit shall commence on the last day of the month following the month of the member’s death. Such benefit shall continue through the month preceding the month in which the survivor dies or ceases to be eligible for such benefit. Such benefit to the legal guardian of dependent children shall continue until all such children are no longer dependent, as defined in section 10-183b. Notwithstanding the provisions of this subsection, any such surviving spouse, dependent former spouse, dependent parent or legal guardian may waive the right to payment of the benefit under this subsection in order that a designated beneficiary who is the child of the deceased member may receive such member’s accumulated contributions plus credited interest. Such waiver shall be made prior to the payment of the benefit to any such surviving spouse, dependent former spouse, dependent parent or legal guardian.

(b) Lump sum death benefits. If no coparticipant option under 10-183j has become effective, a lump sum death benefit shall be payable to the surviving spouse. Such benefit shall be one thousand dollars for five years or less of Connecticut public school service, plus two hundred dollars for each year of credited service in excess of five years, to a maximum of two thousand dollars. For purposes of this subsection, purchased military service and purchased leaves of absence under subdivisions (3) and (8) of subsection (b) of section 10-183e shall be deemed to be Connecticut public school service. If there is no surviving spouse, such benefit shall be equal to the member’s burial expenses but not in excess of what would have been payable to a surviving spouse and shall be payable to the person who paid such expenses. No payment under this subsection shall be made unless application for the payment is filed with the board within two years of such member’s death.

(c) Return of accumulated contributions to sole survivor. In lieu of such basic survivor’s benefit and such lump sum benefit, a sole survivor who has attained age eighteen, and is the member’s designated beneficiary may elect to receive an amount equal to such member’s accumulated contributions together with credited interest. When a member has designated two or more beneficiaries, who have, at the time of such member’s death, attained age eighteen, the one entitled to basic survivor’s benefits, if any, shall be deemed the sole survivor within the meaning of this subsection, provided, that all other designated beneficiaries relinquish all claim to any amounts that may be due them from the system.

(d) Surviving spouse’s benefit. The surviving spouse of any member who, at the time of death was eligible for a retirement benefit other than a disability benefit and had not filed a waiver of the coparticipant’s option, may elect to receive (1) a monthly benefit for life equal to the benefit payable if a one hundred per cent coparticipant’s option had been elected or (2) an amount equal to the member’s accumulated contributions with credited interest.

(e) Benefit payable when contributions exceed payments. If no coparticipant option has become effective and if the aggregate payments under this section are less than the accumulated mandatory contributions of a deceased member plus credited interest, there shall be paid to such member’s designated beneficiary an amount equal to the difference between such aggregate payments and such accumulated mandatory contributions plus credited interest.

(f) Continuation of benefit upon remarriage. Notwithstanding the provisions of subparagraph (B) of subdivision (23) of section 10-183b, benefits payable under this section to a surviving spouse shall not be terminated because of remarriage if such surviving spouse has attained the age of sixty.

(g) Spouse’s options when member dies after filing retirement application but before effective date of retirement. If a member who has filed an application for retirement dies prior to the effective date of retirement, such member’s spouse, if such spouse is designated on such application as the sole beneficiary, may elect to receive either (1) the preretirement death benefits as set forth in this section, or (2) the benefit payment option selected by the deceased member on such retirement application.

(P.A. 78-208, S. 7, 35; P.A. 80-376, S. 2, 3; 80-408, S. 3; P.A. 81-281; P.A. 97-301, S. 9, 10; P.A. 98-251, S. 4, 5, 7; P.A. 06-190, S. 4; P.A. 11-136, S. 19; P.A. 12-107, S. 1.)

History: P.A. 80-376 amended Subsec. (d) to replace provision allowing election of monthly benefit when deceased was eligible for early retirement with provision allowing such election when deceased was eligible for any retirement benefit other than disability benefit and added Subsec. (f) re continuance of benefits upon remarriage of surviving spouse 60 or older; P.A. 80-408 amended Subsec. (b) to delete “wartime” with reference to military service; P.A. 81-281 extended benefit eligibility under Subsec. (a) to legal guardians of dependent children if there is no surviving spouse, dependent former spouse or dependent parent, such benefit to continue until all children are no longer dependent; P.A. 97-301 amended Subsec. (a) to authorize waiver of benefit payment in certain circumstances, provided waiver is made prior to benefit payment, effective July 8, 1997; P.A. 98-251 amended Subsec. (a) to increase family maximum of basic survivor’s monthly benefit from $600 to $1,500, to increase benefit for surviving spouse from $300 to $300 plus $25 for each year of service in excess of 12 years, subject to monthly maximum benefit of $600, to increase benefit for each dependent child from $200 to $300, to delete provision re allocation of $300 total in equal shares if more than one child is eligible, and to clarify that in applying family maximum, benefit shall be first allocated to child or children, with excess allocated to surviving spouse and any dependent former spouse “in proportion to the amount each would receive according to the above formula”, effective June 8, 1998, and applicable to any person receiving benefits from the system on said date, and amended Subsec. (d) to allow, on and after July 1, 1998, surviving spouse to elect monthly benefit payable if a 100%, rather than one-half, coparticipant’s option had been elected, effective June 8, 1998, and applicable to surviving spouse of a member who dies on or after August 15, 1997; P.A. 06-190 added Subsec. (g) to allow spouse of member who files for retirement and dies prior to retirement effective date, if such spouse is sole beneficiary, to elect applicable preretirement death benefits or benefit option selected by member on retirement application, effective July 1, 2006; P.A. 11-136 amended Subsec. (f) by replacing “subdivision (22)” with “subdivision (23)”, effective July 8, 2011; P.A. 12-107 amended Subsec. (d) by deleting provision re election by surviving spouse made only where spouse is sole designated beneficiary or where all other designated beneficiaries relinquish claims to benefit, adding provision re election made where retirement benefit is for other than a disability benefit and a waiver of coparticipant’s option had not been filed and making a technical change, effective June 8, 2012, and applicable with respect to members who died on or after January 1, 2008.



Section 10-183hh - Credit for certain service as a school nurse.

For purposes of calculating retirement benefits under the provisions of this chapter, service as a school nurse during the years 1970 to 1975, inclusive, shall be considered as credited service as a teacher during the same period, provided (1) such school nurse held a valid teaching certificate prior to 1970, (2) contributions to the Teachers Retirement Fund were made on behalf of such school nurse at the time of such school nurse’s service, and (3) any such contributions which were returned to such nurse shall be repaid to the Teachers Retirement Fund. Any change in benefits which results from the application of this section shall be applied only to benefits which are paid after July 1, 1986.

(P.A. 86-348, S. 7, 8.)



Section 10-183i - Member’s voluntary contributions. Limitations.

(a) A member may make voluntary contributions to the system and may, no more than once, withdraw such voluntary contributions from the system under rules of the board. Voluntary contributions shall be subject to the limitations imposed under Section 415(c) of the Internal Revenue Code for the applicable limitation year. Such contributions shall earn credited interest. Upon retirement such member shall elect to receive the accumulated contributions plus credited interest either in a lump sum or in the form of an actuarially equivalent annuity for life. Such lump sum or annuity shall be paid or commenced to be paid when the first payment of such member’s other retirement benefit is made. If such member dies before the effective date of his or her retirement, the accumulated contributions plus credited interest shall be paid to such member’s designated beneficiary.

(b) For purposes of applying the limitations of Section 415(c) of the Internal Revenue Code under subsection (a) of this section, compensation shall include (1) wages within the meaning of Section 3401(a) of the Internal Revenue Code, for purposes of income tax withholding at the source, (2) amounts that would be included in wages except for elections made under Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b) of the Internal Revenue Code, and (3) any other payments of compensation to a member by such member’s employer for which the employer is required to furnish the member a written statement under Sections 6041(d), 6051(a)(3) and 6052 of the Internal Revenue Code, but such compensation shall not exceed the maximum amount allowed under Section 401(a)(17) of the Internal Revenue Code for the applicable limitation year.

(P.A. 78-208, S. 8, 35; P.A. 79-428; P.A. 08-76, S. 5.)

History: P.A. 79-428 permitted one-time-only withdrawal of voluntary contributions; P.A. 08-76 designated existing provisions as Subsec. (a) and added provision therein re Internal Revenue Code limitations on voluntary contributions, and added Subsec. (b) re calculation of compensation for purposes of such limitations, effective May 27, 2008.



Section 10-183ii - Mailing date for benefit checks. Electronic transmission of benefit payments.

The Teachers’ Retirement Board shall mail retirement benefit checks on the next to last business day prior to the date on which such checks are payable. Any member whose retirement benefits become effective on or after January 1, 2001, shall be required to have the monthly benefit payment electronically transmitted to the financial entity of such member’s choice. The board shall transmit such benefit payment on the last business day of each month.

(P.A. 87-381, S. 3; 87-589, S. 39, 87; P.A. 00-187, S. 66, 75.)

History: P.A. 87-589 made technical change; P.A. 00-187 changed the requirement for mailing checks from “not later than three business days” to “on the next to last business day” prior to the date on which the check is payable and required the electronic transmission of benefits for members whose retirement benefits become effective on or after January 1, 2001, effective July 1, 2000.



Section 10-183j - Benefit options. Period certain. Coparticipant’s option.

(a) In lieu of a normal, early, proratable or deferred vested benefit, a member may elect either of the options described in subsections (b) and (c) of this section.

(b) A period certain option may be elected in which the member receives an actuarially reduced benefit for a fixed period of time selected by such member and for the remainder of such member’s life. Such member may select a fixed period of twenty-five years or such shorter period as the board may offer. If such member dies before receiving the benefit for the selected period, such benefit shall be paid to the member’s designated beneficiary for the remainder of such period.

(c) A coparticipant’s option may be elected in which the member receives an actuarially reduced benefit as provided in subsection (d) of this section and upon such member’s death, one-third, one-half, two-thirds, three-fourths or all of such amount is paid to such member’s designated beneficiary for life. With respect to any benefits which become effective on or after January 1, 2001, if twenty-five per cent of the aggregate benefits paid to the member or such member’s designated beneficiary are, upon the death of such member or such designated beneficiary, less than such member’s accumulated contributions plus credited interest, the estate of such member or such designated beneficiary, as appropriate, shall be paid a lump sum amount equal to the difference between such aggregate benefits paid and such accumulated contributions plus credited interest.

(d) The benefits payable to such member and such coparticipant shall be computed as follows:

(1) The benefit payable to such member at retirement and to such coparticipant upon such member’s death shall be the actuarial equivalent of the normal, early, proratable or disability benefit for which such member is eligible and based upon such member’s age at retirement and the age of such coparticipant on such retirement date.

(2) The benefit payable to such coparticipant of such member who dies after such option first becomes effective but before retirement shall be the actuarial equivalent of the normal, early or proratable benefit for which such member was eligible based on such member’s age at death and the age of such coparticipant on such date of death.

(3) The benefit payable to a member whose designated coparticipant dies or is divorced from the member after the effective date of the option but before the retirement or death of such member shall be the normal, early, proratable or disability benefit for which the member is eligible. A coparticipant option shall be terminated, for any member whose designated coparticipant dies or is divorced from the member after the member’s retirement, on the date of such death or divorce. Such member shall thereupon be paid the normal, early, proratable or disability benefit for which the member is eligible.

(P.A. 78-208, S. 9, 35; P.A. 82-229, S. 1, 2; 82-401, S. 2, 5; P.A. 83-315, S. 1, 2; 83-449, S. 2, 5; P.A. 98-251, S. 3, 7; P.A. 00-187, S. 64, 75.)

History: P.A. 82-229 amended Subsec. (d) to provide that in the event of the death of a designated coparticipant or the divorce of a designated coparticipant from the member prior to retirement or death of member, but after effective date of option, no reduction in member’s benefit will be made, and to provide that coparticipant’s death or divorce from member, after member’s retirement, terminates option without penalty to member; P.A. 82-401 amended Subsec. (d) to provide for computation of benefit based on eligibility and age of member and coparticipant at the date of the member’s retirement or death and not the date on which the option becomes effective; P.A. 83-315 amended Subsec. (c) to change the effective date of the option from three years to one year after the filing of such election or evidence of good health is submitted; P.A. 83-449 amended Subsec. (a) to repeal provision that in lieu of a “disability” benefit, a member may elect either of options in Subsecs. (b) and (c); P.A. 98-251 amended Subsec. (c) to delete provisions that specifying that only member’s spouse, dependent parent, brother or sister may be designated as coparticipant, that option shall not become effective until one year after filing of such election or evidence of good health is submitted, that if member dies or member’s application for retirement becomes effective before effective date of option, such option will not become effective and that if member dies after effective date of such election, but before retirement, option will be effective only if member at time of his death fulfilled age and service requirements for normal, early or proratable benefits, effective June 8, 1998; P.A. 00-187 amended Subsec. (c) to add provision concerning lump sum payments, effective July 1, 2000.



Section 10-183jj - Retirement incentive plans for teachers.

(a) A local or regional board of education may establish a retirement incentive plan for teachers, as defined in subparagraph (A) of subdivision (26) of section 10-183b, in its employ who are members of the teachers’ retirement system. The plan shall provide for purchase of additional credited service by a board of education and a member of the system who chooses to participate in the plan, of additional credited service for such member and for payment by the board of education of not less than fifty per cent of the entire cost of such additional credited service and payment by the member of the remaining percentage of such total cost. The member shall pay the remaining percentage of such total cost, if any, in one lump sum not later than thirty days after receipt of notification by the Teachers’ Retirement Board of the amount owed. Any such plan shall specify a maximum number of years, not exceeding five years, of additional credited service which may be purchased under the plan. Any such plan shall have a two-month application period.

(b) Any such member who has attained age fifty and (1) who would become eligible to receive a retirement benefit under subsection (a), (b) or (c) of section 10-183f if such member received additional credited service pursuant to subsection (e) of this section, or (2) who is not retired and is eligible to receive a retirement benefit under subsection (a), (b) or (c) of section 10-183f shall be eligible to apply. Any member who applies shall agree in writing, as part of such application, to submit a complete formal application for retirement to the Teachers’ Retirement Board on a date which shall be established by the board of education which employs the member, provided such date shall be on or before the last day of the school year in which additional credited service is purchased for such member pursuant to this section.

(c) All such eligible members may participate in the plan except that a local or regional board of education may limit the number of such members for whom it purchases such additional credited service in any calendar year to a specified percentage of such members in its employ on the first day of January of such year. If participation is limited, members with a greater length of service with the board of education, if they choose to participate, shall have additional credited service purchased before members with a lesser length of service with the board of education.

(d) The amount of additional credited service purchased for any member pursuant to such retirement incentive plan shall be uniformly determined but shall not exceed the lesser of the following: (1) Five years of additional credited service, or (2) an amount of service credit equal to one-fifth of the member’s total credited service, including additional credited service purchased by the member pursuant to the provisions of section 10-183e.

(e) For each year of additional credited service purchased pursuant to this section, the local or regional board of education and the member shall pay, in accordance with subsection (a) of this section, an amount specified by the Teachers’ Retirement Board equal to the actuarial present value, determined according to actuarial tables adopted by the Teachers’ Retirement Board, of the difference between the retirement benefit which the member is entitled to receive based upon the member’s service apart from such purchased service and the benefit which the member is entitled to receive including such service. The local or regional board of education may pay such board’s percentage of the entire cost of the additional credited service purchased pursuant to subsection (a) of this section in equal annual installment payments, including interest, not exceeding three times the number of years being purchased. Payments shall be made in accordance with subsection (b) of section 10-183n and rules adopted by the Teachers’ Retirement Board. Any late payments or outstanding obligations from a prior year’s purchase or from late payment of monthly mandatory deductions shall be included as part of the cost of purchasing such service. Any additional credited service purchased for any such member shall be in addition to any credited service purchased pursuant to section 10-183e.

(P.A. 89-233, S. 1, 3; P.A. 90-308, S. 2, 3, 15; P.A. 03-232, S. 6; P.A. 06-190, S. 1; P.A. 07-217, S. 44; P.A. 10-22, S. 2, 3.)

History: P.A. 90-308 amended Subsec. (a) to change application period from six months to two months and expanded eligibility criteria in Subsec. (b) to include any member who has attained age 50, is not retired, and is eligible to receive a retirement benefit under Sec. 10-183f; P.A. 03-232 amended Subsec. (e) to provide for payment for additional credited service in equal annual installments, including interest, not exceeding three times the number of years being purchased, and that payments shall be made in accordance with Sec. 10-183n(b), to provide that “late payments or outstanding obligations from a prior year’s purchase or from late payment of monthly mandatory deductions shall be included as part of the cost of purchasing such service”, and to make technical changes for the purpose of gender neutrality, effective July 9, 2003; P.A. 06-190 amended Subsec. (a) to authorize participating member to pay up to 50% of total cost of additional credited service, made technical changes in Subsecs. (b) and (d), and amended Subsec. (e) to delete requirement that retirement board notify a member, in writing, of a service purchase for such member by a board of education and to make conforming changes, effective July 1, 2006; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007; P.A. 10-22 amended Subsec. (a) by replacing provision re member payment prior to retirement with provision re member payment not later than 30 days after receipt of notification and amended Subsec. (e) by replacing former provision re payment with provision re local or regional board of education payment, effective May 5, 2010.



Section 10-183k - Termination of membership prior to retirement.

(a) A member who terminates prior to retirement shall be entitled to have refunded his or her accumulated voluntary contributions with credited interest.

(b) A member who terminates with less than five years’ credited service shall be entitled to have refunded his or her accumulated regular contributions with credited interest. A member who terminates with more than five years of credited service shall be entitled to have refunded his or her accumulated regular contributions with credited interest and his or her accumulated one per cent contributions withheld prior to July 1, 1989.

(c) A member who terminates with more than ten years’ credited service in the public schools of Connecticut but prior to retirement may elect to receive in lieu of the benefits provided by this chapter a refund of his or her accumulated contributions with credited interest as provided in subsection (b) of this section. If such member elects a refund, all credited service shall be cancelled and any rights to benefits provided by this chapter shall be extinguished, except as provided in subsection (d) of this section. If such member does not elect a refund, but dies before age sixty or before receiving the deferred vested benefit, if later, such member’s accumulated voluntary contributions, accumulated regular contributions and accumulated one per cent contributions withheld prior to July 1, 1989, together with credited interest shall be paid to such member’s designated beneficiary.

(d) A member who receives a refund and returns to service shall be regarded as a new member unless such member repays the amount refunded, other than voluntary contributions and the interest thereon, together with credited interest compounded from the date interest was last credited to such member’s account to the date of repayment. The credited service accumulated before termination and any unrefunded one per cent contributions withheld prior to July 1, 1989, and credited interest shall be restored to a member who makes such repayment. Restored contributions and interest shall be credited with credited interest for the period between the last day for which interest was credited on such contributions and such member’s return to service.

(P.A. 78-208, S. 10, 35; P.A. 79-625, S. 4, 6; P.A. 80-384; P.A. 89-342, S. 3, 5; P.A. 03-232, S. 9.)

History: P.A. 79-625 amended Subsec. (d) to replace “termination” day with “the last day for which interest was credited on such contributions”; P.A. 80-384 amended Subsec. (d) to require that repaid interest be amount of credited interest compounded from date interest was last credited rather than 5% interest compounded from refund date to December 31, 1977, and credited interest thereafter; P.A. 89-342 amended Subsecs. (b), (c) and (d) to limit provisions re refund, payment or restoration of 1% contributions to contributions withheld prior to July 1, 1989; P.A. 03-232 amended Subsec. (b) by substituting “regular contributions” for 5% contributions, and amended Subsec. (c) by substituting “accumulated contributions” for “accumulated mandatory contributions”, and “regular contributions” for 5% contributions, effective July 1, 2003.



Section 10-183kk - Employer pick up of mandatory contributions commencing July 1, 1991.

Notwithstanding any other provisions of this chapter, mandatory retirement contributions described in subdivision (7) of section 10-183b payable on all salary earned on or after July 1, 1991, shall be picked up by the employer of any teacher who is a member of the state teachers’ retirement system. Such picked-up contributions shall be in lieu of employee contributions. The employer shall pick up these mandatory contributions by an equivalent reduction in the cash salary of the employee. Employees shall not have the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the retirement system. Employee contributions so picked up shall be treated for all purposes in the same manner and to the same extent as employee contributions prior to July 1, 1991. The mandatory contributions so picked up by the teacher’s employer shall for all purposes of this chapter be considered to be included in the teacher’s annual salary.

(P.A. 89-207, S. 1.)



Section 10-183l - Teachers’ Retirement Board. Valuation of fund.

(a)(1) On and after July 1, 1991, the management of the system shall continue to be vested in the Teachers’ Retirement Board, whose members shall include the Treasurer, the Secretary of the Office of Policy and Management and the Commissioner of Education, or their designees, who shall be voting members of the board, ex officio. (2) On or before June 15, 1985, and quadrennially thereafter, the members of the system shall elect from their number, in a manner prescribed by said board, two persons to serve as members of said board for terms of four years beginning July first following such election. Both of such persons shall be active teachers who shall be nominated by the members of the system who are not retired and elected by all the members of the system. On or before July 1, 1991, and quadrennially thereafter, the members of the system shall elect from their number, in a manner prescribed by said board, three persons to serve as members of said board for terms of four years beginning July first following such election. Two of such persons shall be retired teachers who shall be nominated by the retired members of the system and elected by all the members of the system and one shall be an active teacher who shall be nominated by the members of the system who are not retired and elected by all the members of the system. (3) On or before July 1, 2011, and quadrennially thereafter, the members of the system shall elect from their number, in a manner prescribed by said board, one person to serve as a member of said board for a term of four years beginning July first following such election. Such person shall be an active teacher who shall be nominated by the members of the system who are not retired, elected by all the members of the system and a member of an exclusive representative of a teachers’ bargaining unit that is not represented by the members of the board elected under subdivision (2) of this subsection. (4) If a vacancy occurs in the positions filled by the members of the system who are not retired, said board shall elect a member of the system who is not retired to fill the unexpired portion of the term. If a vacancy occurs in the positions filled by the retired members of the system, said board shall elect a retired member of the system to fill the unexpired portion of the term. The Governor shall appoint five public members to said board in accordance with the provisions of section 4-9a. The members of the board shall serve without compensation, but shall be reimbursed for any expenditures or loss of salary or wages which they incur through service on the board. All decisions of the board shall require the approval of six members of the board or a majority of the members who are present, whichever is greater.

(b) In carrying out its duties, the board may employ a secretary and such clerical and other assistance as may be necessary. Their salaries shall be paid by said board with the approval of the Secretary of the Office of Policy and Management. Said board shall employ the services of one or more actuaries, each of which shall be an individual or firm having on its staff a fellow of the Society of Actuaries, to carry out the actuarial duties of this section and sections 10-183b, 10-183r, and 10-183z and for such related purposes as the board deems advisable. The cost of such services shall be charged to the funds provided for in section 10-183r. Said board shall arrange for such actuary to prepare an actuarial valuation of the assets and liabilities of the system as of June 30, 1980, and at least once every two years thereafter. On the basis of reasonable actuarial assumptions approved by the board, such actuary shall determine the normal cost required to meet the actuarial cost of current service and the unfunded accrued liability. Commencing December 1, 2002, such valuation shall be completed prior to December first biennially. Said board shall adopt all needed actuarial tables and may adopt regulations and rules not inconsistent with this chapter, including regulations and rules for payment of purchased service credits and repayment of previously withdrawn accumulated contributions. Said board shall establish such funds as are necessary for the management of the system. The board may enter into such contractual agreements, in accordance with established procedures, as may be necessary for the discharge of its duties.

(P.A. 78-208, S. 11, 35; 78-303, S. 85, 136; P.A. 79-436, S. 4, 6; P.A. 80-478, S. 2, 3; P.A. 83-533, S. 43, 54; P.A. 84-207, S. 1, 2; 84-255, S. 9, 21; P.A. 87-296, S. 1, 2; P.A. 91-188, S. 1, 2; P.A. 93-146, S. 2, 3; 93-262, S. 1, 87; P.A. 97-301, S. 3, 10; June Sp. Sess. P.A. 01-1, S. 41, 54; P.A. 02-89, S. 14; P.A. 03-278, S. 24; P.A. 11-48, S. 40.)

History: P.A. 78-303 allowed substitution of banking commissioner for bank commissioner and commissioner of education for secretary of the state board of education in Subsec. (a) to fulfill intent of P.A. 77-614 which changed names above and made insurance and banking departments divisions within the department of business regulation, effective January 1, 1979; P.A. 79-436 amended Subsec. (b) to include provisions for employment and duties of actuaries; P.A. 80-478 amended Subsec. (a) to increase number of members from five to nine, including four public members; P.A. 83-533 restructured board, substituting commissioner on aging for banking commissioner and increasing number of teacher representatives from 1 to 3 and reducing public members from 4 to 3; P.A. 84-207 amended Subsec. (a) to authorize appointment of designees by commissioner members, required board to fill vacancy in position filled by member of the system who is “not retired” or “retired” by electing a member who is “not retired” or “retired”, respectively, inserted new Subsec. (b) re membership and terms of board on and after July 1, 1985, relettering former Subsec. (b) as Subsec. (c) and added new Subsec. (d) validating membership and actions of board, notwithstanding failure of board to elect members in accordance with Subsec. (a); P.A. 84-255 amended Subsec. (a) by adding provision that commissioner of education may appoint a designee to serve on the board; P.A. 87-296 deleted provision in Subsecs. (a) and (b) that claims for reimbursement of board members shall be subject to approval of secretary of office of policy and management; P.A. 91-188 increased membership of board from 11 to 12, effective July 1, 1991, required that additional member be a retired teacher, and increased number of members required for approval of a decision of the board from 5 to 6; P.A. 93-146 amended Subsec. (b) to remove the insurance commissioner from the teacher’s retirement board and to increase the number of public members from 4 to 5, effective June 14, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 97-301 amended Subsec. (c) to authorize board to enter into contractual agreements necessary for discharge of its duties, effective September 1, 1997; June Sp. Sess. P.A. 01-1 amended Subsec. (c) to require, commencing December 1, 2002, the valuation to be completed prior to December first biennially, effective July 1, 2001; P.A. 02-89 deleted as obsolete former Subsec. (a) re the membership of the board, redesignated existing Subsecs. (b) and (c) as Subsecs. (a) and (b) and deleted as obsolete former Subsec. (d) re the continuation in office of certain members and the validation of certain actions of the board; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003; P.A. 11-48 amended Subsec. (a) by designating existing provision re management of system as Subdiv. (1) and amending same by replacing reference to number of members including Commissioner of Social Services with provision re members including Treasurer and Secretary of the Office of Policy and Management and adding “voting” re members, by designating existing provision re election of active and retired teachers as Subdiv. (2), by adding Subdiv. (3) re election of active teacher and by designating existing provision re vacancy as Subdiv. (4), effective June 13, 2011.



Section 10-183ll - Supplemental retirement benefit for certain members whose retirement became effective between July 1, 1989, and November 1, 1989.

Section 10-183ll is repealed, effective October 1, 2002.

(P.A. 90-331, S. 1, 3; S.A. 02-12, S. 1.)



Section 10-183m - Custody of funds.

(a) All funds of the system shall be in the custody of the State Treasurer who shall invest such portions of the same not required for current disbursements in accordance with the statutes governing the investment of savings bank funds or, when deemed prudent, in accordance with the statutes governing the investment of trust funds.

(b) When needed by the system and as authorized by statute, the State Treasurer shall accept and hold general obligation bonds of the state. Such bonds shall have maturities fixed with due regard for the needs of the system and shall bear interest at a rate equal to the average rate of return, to the nearest one-eighth of one per cent, on investments of funds of the system for the two fiscal years preceding the date of issue. Said Treasurer may hold such bonds to maturity or may at any time prior to maturity sell such bonds or a portion thereof, whether in the original form, rate of interest and denominations or in such other form, rate of interest and denominations as said treasurer may approve. The net proceeds from such sales shall be used for the purpose of paying benefits provided for in this chapter.

(c) On order of the board, the State Treasurer shall transfer such amounts in favor of said board as are necessary to pay all benefits provided for in this chapter.

(d) Upon certification by the board, the Comptroller shall draw an order on the Treasurer monthly for such amount as is necessary to pay benefits authorized under this chapter from sums appropriated for that purpose.

(e) Not later than the third Wednesday in July of each year, the State Treasurer shall file with the Insurance Commissioner and with the secretary of the board a sworn statement exhibiting the condition of the funds of the system on the thirtieth day of the preceding June and their financial transactions for the year ending on such date. Such statements shall be in the form prescribed by said board.

(f) The board shall submit to the Governor, as provided in section 4-60, a detailed statement of the membership, retirements, withdrawals, investments, incomes and expenditures of the system. The statement shall be printed by the Secretary of the Office of Policy and Management.

(P.A. 78-208, S. 12, 35; 78-228, S. 6, 8; P.A. 91-52, S. 1, 2.)

History: P.A. 78-228 made technical changes; P.A. 91-52 amended Subsec. (c) to allow the treasurer to transfer amounts through means other than the drawing of checks.



Section 10-183mm - Continuation of membership during service as elected official.

Any member of the teachers’ retirement system elected to serve as a full-time, salaried, official of the state or any political subdivision of the state during the 1988 calendar year or thereafter may elect, during the time he so serves, but no longer than ten years, to continue his membership in said system. Any such member shall continue to make contributions to said system and shall be ineligible for membership in any other state or municipal retirement system during such time.

(P.A. 90-308, S. 14, 15; P.A. 97-301, S. 7, 10.)

History: P.A. 97-301 added requirement that service as an elected official must be service as a full-time, salaried, elected official, effective July 8, 1997.



Section 10-183n - Duties of teachers’ employers. Transmission of deductions.

(a) Each employer shall: (1) Before employing a teacher notify such teacher of the provisions of this chapter applicable to such teacher; (2) distribute, post or otherwise disseminate in a timely manner, to teachers in its employ, any notices, bulletins, newsletters, annual statements of account and other information supplied by the board for the purpose of properly notifying teachers of their rights and obligations under the system; (3) furnish to the board at times designated by said board such reports and information as the board deems necessary or desirable for the proper administration of the system; and (4) deduct each month seven and one-fourth per cent of one-tenth of such teacher’s annual salary rate as directed by said board and any additional voluntary deductions as authorized by such teacher, except that no deductions shall be made from any amounts received by regularly employed teachers for special teaching assignments rendered for the State Board of Education or the Board of Regents for Higher Education unless the salary for such special teaching assignment is equal to or greater than the minimum salary paid for such teacher’s regular teaching assignment.

(b) Each local treasurer or other person having custody of amounts deducted under this chapter by an employer shall transmit and report such amounts to the board so that they are received by said board no later than the fifth business day of the following month. On and after July 1, 2001, all such amounts shall be transmitted via electronic transfer of funds. Such amounts shall at all times be the property of the system and while in the custody of such local treasurer or other person such person is a fiduciary with respect to such amounts and shall discharge a fiduciary’s responsibilities solely for the benefit of the system. If such amounts are not accompanied by the reports and information deemed necessary or desirable by the board for the proper administration of the system, in accordance with subsection (a) of this section, the board may deem such amounts not received by the fifth business day of the following month for purposes of this subsection until the date on which such reports and information are received. Said board shall be entitled to receive from an employer interest at the rate of nine per cent per year from the due date on all amounts deducted by such employer and not received by said board by the fifth business day of the following month. Interest at the rate of nine per cent per year shall be compounded annually on the interest assessed from the date payment is received to the date the interest assessment is paid. Such interest shall be treated as an amount earned by assets of the system.

(c) All amounts received by the board under this section shall be forwarded to the State Treasurer.

(d) Each member shall file with the board an enrollment and such other forms, documents and information as the board deems necessary or desirable for the proper administration of the system.

(P.A. 78-208, S. 13, 35; P.A. 82-218, S. 37, 46; P.A. 83-462, S. 1, 2; P.A. 84-241, S. 2, 5; P.A. 92-205, S. 2, 12; May Sp. Sess. P.A. 92-14, S. 1, 11; P.A. 00-187, S. 65, 75; P.A. 03-232, S. 10; P.A. 05-153, S. 1; P.A. 11-48, S. 285.)

History: P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 83-462 amended Subsec. (a) to provide that each employer shall distribute to teachers any notice, bulletins, etc. supplied by the board for purpose of notifying teachers of rights and obligations under the system and amended Subsec. (b) to provide that amounts deducted by employer are the property of the system and person in custody of such amounts is a fiduciary and shall discharge his responsibilities solely for the benefit of the system; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 92-205 amended Subsec. (a) to increase monthly deduction from 6% of one-tenth of annual salary rate to 7% of one-tenth of annual salary rate; May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205, S. 2 from June 10, 1992, to July 1, 1992; P.A. 00-187 amended Subsec. (b) to provide for the reporting of deducted amounts, to change the time frame for the receipt of the funds by the board from the last business day of the month to the fifth business day of the following month, to require the electronic transfer of funds on and after July 1, 2001, to change the time frame for determining if the board is entitled to interest on overdue payments from payments not received within one calendar month of the due date to payments not received by the fifth business day of the following month, and to provide for interest at a rate of 9% per year to be compounded annually on the interest assessed from the date payment is received to the date the interest assessment is paid, effective July 1, 2000; P.A. 03-232 amended Subsec. (a)(4) to change the monthly deduction from 7% to 7.25% of “one-tenth of such teacher’s annual salary rate”, effective July 1, 2004; P.A. 05-153 amended Subsec. (b) to authorize board to deem amounts received as “not received” by due date unless and until amounts are accompanied by data needed by board to administer system and make a technical change for the purpose of gender neutrality, effective July 1, 2005; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.



Section 10-183nn - Review and adoption of revised actuarial assumptions. Publication in House and Senate journals.

Commencing July 1, 1995, and every five years thereafter, the Teachers’ Retirement Board shall review all actuarial assumptions used in the valuation of the assets and liabilities of the Teachers’ Retirement Fund and the calculation of benefits to be paid from said fund. Such review shall be completed not later than December thirty-first of the same calendar year. Said board shall adopt the revised actuarial assumptions and shall submit such assumptions to the General Assembly not later than February first of the succeeding calendar year. The revised actuarial assumptions shall be published in the journals of the House of Representatives and the Senate for the first day of the session in such calendar year.

(P.A. 92-205, S. 7, 12; May Sp. Sess. P.A. 92-14, S. 1, 11.)

History: May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205 but did not change the date applicable to this section.



Section 10-183o - Payments to retirement board for persons in armed forces.

During any period when this country is at war, a board of education may cause to be paid to the retirement board the mandatory contributions of members who were in its employ at the time of entering into the armed forces as defined by section 27-103. Such contributions as may be approved by the board of education shall be included in the annual itemized budget estimate of the costs of maintenance of public schools for the ensuing year.

(P.A. 78-208, S. 14, 35.)



Section 10-183oo - Subsidy for certain members.

Any retired member who (1) has attained the age of sixty-five, (2) is not eligible for Medicare Part A, (3) is not receiving a spousal subsidy, (4) has twenty-five years or more of full-time service, and (5) is receiving a monthly benefit of less than fifteen hundred dollars as of July 1, 2000, shall receive a subsidy equal to twice the amount that would otherwise be payable on such member’s behalf to the board of education pursuant to section 10-183t.

(P.A. 00-187, S. 60, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 10-183p - Transfers between state employees retirement system, teachers’ retirement system and alternate retirement program.

(a) Any member of either the state employees retirement system or the teachers’ retirement system, if eligible to belong to the other or in accordance with the provisions of subsection (h) of section 5-160 or section 5-192e, may transfer from the one to which such member belongs to the other or prior to the first of the month following three months after June 28, 1985, to an alternate retirement program, as defined in subsection (u) of section 5-154, when authorized to do so, in the case of a transfer between said systems or a transfer from the teachers’ retirement system to an alternate retirement program, by the concurrent action of the State Employees Retirement Commission and the Teachers’ Retirement Board. No person shall be eligible to membership in more than one such system or program at the same time, provided nothing contained herein shall affect the rights of any person who, on June 18, 1953, was a member of both systems. Any member of the teachers’ retirement system who elects or has elected to participate in an alternate retirement program shall receive a refund of all contributions made by him into said system in lieu of any benefits under said system. Any former state employee who was, during such employee’s period of employment, eligible to belong to either the state employees retirement system or the teachers’ retirement system and who withdrew from the state employees retirement system after July 1, 1940, to become a member of the teachers’ retirement system may be credited in the teachers’ retirement system with such member’s period of state service upon making application in writing to the secretary of the Teachers’ Retirement Board and paying contributions for such period of service with credited interest from the date such service was rendered.

(b) No person who has creditable service as a member of the state employees retirement system and who transfers, on or after May 6, 1975, to the teachers’ retirement system shall be entitled to benefits from the teachers’ retirement system until such person has been a member of and contributed to said system for a period of one year. If such transferee dies or becomes disabled before completion of that one year, such transfer shall be deemed to be cancelled and such person shall be deemed to be a member of the state employees retirement system.

(P.A. 78-208, S. 15, 35; P.A. 83-533, S. 44, 54; P.A. 84-544, S. 6, 8; P.A. 85-510, S. 30, 35.)

History: P.A. 83-533 amended Subsec. (b) by adding provision re death or disability of transferee; P.A. 84-544 amended Subsec. (a) to authorize a transfer from state employees’ or teachers’ retirement system to an alternate retirement prior to October 1, 1984, and to add provision re refund of contributions in lieu of benefits to member of teachers’ retirement system who participates in an alternate retirement program; P.A. 85-510 amended Subsec. (a) to authorize transfers between the state employees and the teachers’ retirement systems “in accordance with the provisions of subsection (h) of section 5-160 or section 5-192e”, and to extend deadline for transfers from either system to an alternate retirement program from October 1, 1984, to the first of the month following three months after June 28, 1985.

See Sec. 5-192d re administration of retirement funds for teachers at E.O. Smith School.

Teachers are not entitled to retirement benefits from both state teachers’ and state employees’ retirement systems. 16 CS 196.



Section 10-183pp - Benefits readjusted for certain members.

Any member who began receiving disability benefits October 1, 1977, under the provisions of subsection (d) of section 10-166 and who elected to receive benefits in accordance with the former provisions of subsection (c) of section 10-164-7 of the Regulations of Connecticut State Agencies in effect June 30, 1978, may elect to receive such benefits readjusted under the provisions of subsection (b) or (c) of section 10-183j, provided such member provides written notice of such election to the Teachers’ Retirement Board not later than ninety days following January 1, 2001.

(P.A. 00-187, S. 61, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 10-183q - Funds not assignable and exempt from attachment.

The portion of each member’s compensation deducted or to be deducted under this chapter and all rights of each member and of each survivor to receive benefits or other payments under this chapter shall be exempt from the operation of any laws relating to bankruptcy or insolvency; and shall not be subject to garnishment, attachment, execution, levy or any other similar legal process of any court. No assignment of any right of a member or any other person to receive benefits or other payments from the system shall be valid. The funds of the system invested in personal property shall be exempt from taxation.

(P.A. 78-208, S. 16, 35; June Sp. Sess. P.A. 91-3, S. 95, 168.)

History: June Sp. Sess. P.A. 91-3 removed exemption from taxation, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 10-183qq - Bond authorization for a portion of unfunded liability of Teachers’ Retirement Fund.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of bonds of the state in one or more series and in principal maturity amounts which in the aggregate generate proceeds sufficient to fund two billion dollars of the unfunded liability of the Teachers’ Retirement Fund and to pay the costs of issuing such bonds and up to two years of interest on such bonds.

(b) The proceeds of the sale of such bonds, to the extent hereinafter stated, shall be used for the purpose of: (1) Reducing the unfunded liability, as such term is defined in section 10-183b, of the Connecticut teachers’ retirement system, and (2) paying or providing for the costs related to the issuance of the bonds, including the initial costs of agreements and contracts permitted under section 3-20a with respect to such bonds, and up to two years of interest on such bonds.

(c) Except as provided in subsection (e) of this section, all provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes issued in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding thirty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(d) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or on behalf of such state officer and stating such terms and conditions as said commission, in its discretion, may require, and (2) a written determination by the State Treasurer and the Secretary of the Office of Policy and Management that the issuance of the bonds is in the best interests of the state.

(e) Proceeds of the bonds issued under this section and all earnings on investments of proceeds of such bonds, to the extent not applied to the payment of costs related to the issuance thereof, shall be deposited in the custody of the State Treasurer in the fund for the Connecticut teachers’ retirement system and, notwithstanding section 3-20, shall be invested by the State Treasurer in the manner provided in section 3-13d for trust funds.

(f) Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the State of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due. Any net premium realized from the sale of said bonds shall be deemed appropriated to the payment of debt service on any bonds issued under this section and section 10-183c, subsection (l) of section 10-183g, section 10-183r and sections 12 and 13 of public act 07-186*, and the State Treasurer may apply such net premium to payment of such debt service.

(g) Notwithstanding any provision of section 3-21 to the contrary, bonds authorized and bonds issued under this section and any refunding bonds shall not be subject to the debt limitation in section 3-21 and shall not be included in indebtedness of the state for purposes of calculating the amount of indebtedness of the state which is subject to the debt limitation of section 3-21 and this section and action of the State Bond Commission shall not require any certification of the State Treasurer under section 3-21.

(h) Each fiscal year that any bonds authorized by this section or any refunding bonds are outstanding, there shall be deemed appropriated from the General Fund of the state the amount equal to the annual required contribution to the fund for the Connecticut teachers’ retirement system and such amount shall be deposited by the Treasurer in the fund for the Connecticut teachers’ retirement system in quarterly allotments on July fifteenth, October first, January first and April first of such fiscal year. The amount of the annual required contribution shall be determined in accordance with the provisions of subsection (b) of section 10-183l and section 10-183z, and for each biennial budget shall be the amounts for the fiscal years of said biennium determined in the actuarial evaluation required to be submitted by the December first prior to the beginning of the first fiscal year of the biennium, as provided in said subsection (b) of section 10-183l, beginning with the actuarial evaluation submitted prior to December 1, 2006, for the biennial budget for the fiscal years commencing July 1, 2007, and July 1, 2008. Said amount shall be certified by the Teachers’ Retirement Board and the Comptroller. The state of Connecticut does hereby pledge to and agree with the holders of any bonds issued under this section and any refunding bonds that, as long as the actuarial evaluation for each biennium, as required by this subsection, and the certification of the annual contribution amounts, as required by this subsection, are completed in the manner and by the dates required by this subsection, subsection (b) of section 10-183l and subsection (a) of section 10-183z, no public or special act of the General Assembly shall diminish such required contribution until such bonds, together with the interest thereon, are fully met and discharged, provided nothing herein contained shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds, or if and when the Governor declares an emergency or the existence of extraordinary circumstances, in which the provisions of section 4-85 are invoked, and at least three-fifths of the members of each chamber of the General Assembly vote to diminish such required contribution during the biennium for which the emergency or existence of extraordinary circumstances are determined, and the funded ratio of the Connecticut teachers’ retirement system is at least equal to the funded ratio immediately after the sale of bonds pursuant to this section in accordance with the actuarial method used at the time. If all of such conditions are met, the funding of the annual required contribution may be diminished, but in no event shall such diminution result in a reduction of the funded ratio of the Connecticut teachers’ retirement system by more than five per cent from the funded ratio which would otherwise have resulted had the state funded the full annual required contribution, or the funded ratio immediately after the sale of the bonds, whichever is greater. For purposes of this subsection, the “funded ratio” shall be measured as the actuarial value of assets over the actuarial value of liabilities. The actuarial value of assets and the actuarial value of liabilities will be projected from the most recent actuarial valuation to the end of the fiscal year in which said annual required contribution is due. For purposes of this subsection, the “existence of extraordinary circumstances” may mean a change in the actuarial methods or accounting standards used to value the fund that would result in a significant increase in the state’s annual required contribution. The State Treasurer is authorized to include this pledge and undertaking for the state in such bonds.

(P.A. 07-186, S. 1–8.)

*Note: Sections 12 and 13 of public act 07-186 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 07-186 effective July 1, 2007.



Section 10-183r - Funding of system. Payment of administration expenses, benefit costs and professional fees for administration of health benefit plans.

The system shall be funded as follows:

(1) Except as provided in subdivision (3) of this subsection, all expenses of the administration of the system, exclusive of payment of benefits, shall be paid for out of amounts appropriated by the General Assembly on certifications and recommendations submitted by the board.

(2) The cost of all benefits payable from the system shall be paid out of the retirement fund which shall consist of contributions paid by members, appropriations by the General Assembly based upon certifications and recommendations submitted by the board, the proceeds of bonds held by the system under section 10-183m, the proceeds of bonds issued pursuant to section 10-183qq and earnings of the system.

(3) Professional fees associated with the administration of the health benefit plans offered pursuant to section 10-183t of not more than one hundred fifty thousand dollars annually may be paid for out of the retired teachers’ health insurance premium account established pursuant to said section 10-183t.

(P.A. 78-208, S. 17, 35; P.A. 79-436, S. 2, 6; P.A. 07-186, S. 11; P.A. 10-57, S. 1.)

History: P.A. 79-436 substituted “certifications” and “recommendations” for “estimates”; P.A. 07-186 amended Subdiv. (2) to include proceeds of bonds issued pursuant to Sec. 10-183qq as a source of revenue for retirement fund from which cost of all benefits of system are paid, effective July 1, 2007; P.A. 10-57 added Subdiv. (3) re payment of professional fees associated with administration of health benefit plans, effective May 18, 2010.



Section 10-183rr - No credit for improperly certified teacher.

Notwithstanding the provisions of subdivision (26) of section 10-183b concerning the requirement that a teacher hold a certificate for the position in which the person is employed, any teacher who possesses a certificate or permit issued by the State Board of Education and is notified on or after December 1, 2003, by the Department of Education that such teacher is not properly certified for the position in which the teacher is employed or has been employed, such teacher shall receive no further credit in the teachers’ retirement system for employment in such position until the teacher becomes properly certified for such position. The Teachers’ Retirement Board shall not rescind any credited service to such teacher for such employment and shall restore any such credit to such teacher if rescinded prior to May 27, 2008.

(P.A. 08-112, S. 3.)

History: P.A. 08-112 effective May 27, 2008.



Section 10-183s - Reimbursement of municipalities.

Any municipality exempted from the provisions of this chapter shall be reimbursed in July of each year for retirement benefits paid by the municipality to a teacher retired by the municipality. The employer of the retired teacher shall certify under oath to the board the amount of the retirement benefit. The amount of the reimbursement shall be determined by the board.

(P.A. 78-208, S. 18, 35.)



Section 10-183ss - Electronic direct deposit of pension payments.

Unless otherwise requested by the recipient, any pension payment made under section 10-183c shall be made by electronic direct deposit to the recipient’s account in a bank, Connecticut credit union or federal credit union that has agreed to accept such payment.

(P.A. 11-48, S. 36.)

History: P.A. 11-48 effective July 1, 2011.



Section 10-183t - Health insurance: Plans maintained by Teachers’ Retirement Board and boards of education; state payment of premiums on behalf of members; use of one per cent voluntary contributions.

(a) The retirement board shall offer one or more health benefit plans to: Any member receiving retirement benefits or a disability allowance from the system; the spouse or surviving spouse of such member, and a disabled dependent of such member if there is no spouse or surviving spouse, provided such member, spouse, surviving spouse, or disabled dependent is participating in Medicare Part A hospital insurance and Medicare Part B medical insurance. The board may offer one or more basic plans, the cost of which to any such member, spouse, surviving spouse or disabled dependent shall be one-third of the basic plan’s premium equivalent, and one or more optional plans, provided such member, spouse, surviving spouse or disabled dependent shall pay one-third of the basic plan’s premium equivalent plus the difference in cost between any such basic plans and any such optional plans. The board shall designate those plans which are basic and those plans which are optional for the purpose of determining such cost and the amount to be charged or withheld from benefit payments for such plans. The surviving spouse of a member, or a disabled dependent of a member if there is no surviving spouse, shall not be ineligible for participation in any such plan solely because such surviving spouse or disabled dependent is not receiving benefits from the system. With respect to any person participating in any such plan, the state shall appropriate to the board one-third of the cost of such basic plan or plans, or one-third of the cost of the rate in effect during the fiscal year ending June 30, 1998, whichever is greater. On and after July 1, 2012, federal reimbursements received by the retirement board under the retiree drug subsidy provisions of Medicare Part D shall be used to offset amounts appropriated by the state to the board pursuant to this subsection.

(b) Any member who is receiving retirement benefits or a disability allowance from the system, the spouse or surviving spouse of such member, or a disabled dependent of such member if there is no spouse or surviving spouse, and who is not participating in Medicare Part A hospital insurance and Medicare Part B medical insurance, may fully participate in any or all group health insurance plans maintained for active teachers by such member’s last employing board of education, or by the state in the case of a member who was employed by the state, upon payment to such board of education or to the state, as applicable, by such member, spouse, surviving spouse or disabled dependent, of the premium charged for his form of coverage. Such premium shall be no greater than that charged for the same form of coverage for active teachers. The spouse, surviving spouse or disabled dependent shall not be ineligible for participation in any such plan solely because such spouse, surviving spouse or disabled dependent is not receiving benefits from the system. No person shall be ineligible for participation in such plans for failure to enroll in such plans at the time the member’s retirement benefit or disability allowance became effective. Nothing in this subsection shall be construed to impair or alter the provisions of any collective bargaining agreement relating to the payment by a board of education of group health insurance premiums on behalf of any member receiving benefits from the system. Prior to the cancellation of coverage for any member, spouse, surviving spouse or disabled dependent for failure to pay the required premiums or cost due, the board of education or the state, if applicable, shall notify the Teachers’ Retirement Board of its intention to cancel such coverage at least thirty days prior to the date of cancellation. Absent any contractual provisions to the contrary, the payments made pursuant to subsection (c) of this section shall be first applied to any cost borne by the member, spouse, surviving spouse or disabled dependent participating in any such plan. As used in this subsection, “last employing board of education” means the board of education by which such member was employed when such member filed his initial application for retirement, and “health insurance plans” means hospital, medical, major medical, dental, prescription drug or auditory benefit plans that are available to active teachers.

(c) On and after July 1, 2000, the board shall pay a subsidy equal to the subsidy paid in the fiscal year ending June 30, 2000, to the board of education or to the state, if applicable, on behalf of any member who is receiving retirement benefits or a disability allowance from the system, the spouse of such member, the surviving spouse of such member, or a disabled dependent of such member if there is no spouse or surviving spouse, who is participating in a health insurance plan maintained by a board of education or by the state, if applicable. Such payment shall not exceed the actual cost of such insurance. With respect to any person participating in any such plan pursuant to subsection (b) of this section, the state shall appropriate to the board one-third of the cost of the subsidy, except that, for the fiscal year ending June 30, 2013, the state shall appropriate twenty-five per cent of the cost of the subsidy. No payment to a board of education pursuant to this subsection may be used to reduce the amount of any premium payment on behalf of any such member, spouse, surviving spouse, or disabled dependent, made by such board pursuant to any agreement in effect on July 1, 1990. On and after July 1, 2012, the board shall pay a subsidy of two hundred twenty dollars per month on behalf of the member, spouse or the surviving spouse of such member who: (1) Has attained the normal retirement age to participate in Medicare, (2) is not eligible for Medicare Part A without cost, and (3) contributes at least two hundred twenty dollars per month towards his or her medical and prescription drug plan provided by the board of education.

(d) The Treasurer shall establish a separate retired teachers’ health insurance premium account within the Teachers’ Retirement Fund. Commencing July 1, 1989, and annually thereafter all health benefit plan contributions withheld under this chapter in excess of five hundred thousand dollars shall, upon deposit in the Teachers’ Retirement Fund, be credited to such account. Interest derived from the investment of funds in the account shall be credited to the account. Funds in the account shall be used for (1) payments to boards of education pursuant to subsection (c) of this section and for payment of premiums on behalf of members, spouses of members, surviving spouses of members or disabled dependents of members participating in one or more health insurance plans pursuant to subsection (a) of this section in an amount equal to the difference between the amount paid pursuant to subsection (a) of this section and the amount paid pursuant to subsection (c) of this section, and (2) payments for professional fees associated with the administration of the health benefit plans offered pursuant to this section of not more than one hundred fifty thousand dollars annually. If, during any fiscal year, there are insufficient funds in the account for the purposes of all such payments, the General Assembly shall appropriate sufficient funds to the account for such purpose.

(P.A. 78-208, S. 19, 35; 78-228, S. 5, 8; P.A. 79-625, S. 5, 6; P.A. 84-451, S. 2; May Sp. Sess. P.A. 86-1, S. 47, 58; P.A. 87-10, S. 1, 2; 87-410, S. 2, 3; P.A. 89-342, S. 4, 5; P.A. 90-308, S. 4, 15; June Sp. Sess. P.A. 91-10, S. 5, 20; P.A. 98-155, S. 1, 2; P.A. 00-187, S. 59, 75; P.A. 03-232, S. 11, 12; P.A. 05-98, S. 1; P.A. 06-190, S. 5; P.A. 08-112, S. 1; P.A. 10-57, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 102.)

History: P.A. 78-228 required board to pay 10% of individual and additional coverage on and after July 1, 1978; P.A. 79-625 specified applicability of section to group health insurance plans; P.A. 84-451 added provision requiring board to pay, on and after July 1, 1984, for each member receiving a disability allowance, 30% of portion of premium charged for his individual coverage and 30% of any additional cost for his form of coverage; May Sp. Sess. P.A. 86-1 added the requirement that a member be eligible for Medicare Part A to have the board withhold from benefit payments and pay premiums on health insurance plans and that the board shall not allow participation in such a plan by anyone who is not eligible for Medicare Part A, increased the amounts which the board shall pay from 10% to 25% and for members receiving disability from 30% to 45% of the portion of the premium charged for individual coverage, added Subsec. (b) providing for participation in group health insurance plans maintained by boards of education, and made other technical changes; P.A. 87-10 clarified provision in Subsec. (b) re participation by member or member’s spouse in group health insurance plans maintained for active teachers and added provision that premiums for coverage shall be no greater than that charged for same form of coverage for active teachers; P.A. 87-410 amended Subsec. (a) to allow surviving spouse of a member receiving benefits at the time of death to participate in insurance plans and to provide that surviving spouse is not ineligible for participation solely because such spouse is not receiving benefits from the system; P.A. 89-342 added Subsecs. (c) and (d) re payment of health insurance premiums on and after July 1, 1990; P.A. 90-308 amended Subsec. (c) to change date on which board begins making payments from July 1, 1990, to June 1, 1990; June Sp. Sess. P.A. 91-10 clarified that provisions of Subsecs. (b) and (c) re participation in health insurance plans and payment of premiums by board apply to a “spouse or surviving spouse” rather than a “spouse” and defined “last employing board of education” for purposes of Subsec. (b), effective October 2, 1991, and applicable to membership or participation in teachers’ health insurance plans on and after July 1, 1991; P.A. 98-155 amended Subsec. (a) to delete provision authorizing board to withhold funds from a member or surviving spouse’s benefit payment and pay on such person’s behalf, premiums on one or more group health insurance plans and to delete provision requiring board to pay 25% of the premium charged for individual coverage and 25% of any additional cost for such person’s form of coverage, to delete provision requiring board to pay 45% of the premium charged for any member receiving a disability retirement allowance and 45% of any additional cost for such person’s form of coverage, to substitute provision requiring board to offer one or more basic plans, at no cost, to any such member, spouse or surviving spouse of such member and one or more optional plans, provided such person pays the difference in cost between any such basic plans and any such optional plans, and to add provision concerning amount of state’s appropriation to the board for the cost of such basic plan or plans, amended Subsec. (b) to include any member receiving a disability allowance, to provide that a surviving spouse shall not be ineligible for participation solely because such spouse is not receiving benefits, to specify application of payments made pursuant to Subsec. (c) and to define “health insurance plans”, and amended Subsec. (c) to delete requirement that board pay 100% of premium costs for participants in plans offered by the board and an equal dollar amount for participants in plans offered by boards of education and to specify amount of board’s payment and amount of state’s appropriation to the board for the cost of such basic plan or plans, effective July 1, 1998; P.A. 00-187 added provisions re a disabled dependent if there is no spouse or surviving spouse, in Subsec. (a) changed the provision for the offering of basic plans to members from no cost to a cost of 25% of the basic plan’s premium equivalent, in Subsec. (c) changed the requirement for the board to pay, on and after July 1, 1998, an amount equal to the cost of a basic health insurance plan to a requirement to pay, on and after July 1, 2000, a subsidy equal to the subsidy paid in the fiscal year ending June 30, 2000, and made technical changes, effective July 1, 2000; P.A. 03-232 amended Subsec. (a) to substitute “one-third” for “twenty-five per cent” re cost of plans, and amended Subsec. (c) to make a technical change, and to substitute “one-third” for “twenty-five per cent” re cost of subsidy, effective July 1, 2005, and amended Subsec. (d) to substitute “health contributions” for 1% contributions, effective July 1, 2003; P.A. 05-98 amended Subsec. (a) to replace requirement that persons be eligible for Medicare Part A with requirement that persons be participating in Medicare Part A as condition for membership in health insurance plans maintained by retirement board and made technical changes, effective July 1, 2005; P.A. 06-190 amended Subsecs. (a) and (b) to require participants in health benefit plans to be covered by Medicare Part B medical insurance, effective July 1, 2006; P.A. 08-112 amended Subsec. (c) to require board to pay a subsidy, on and after July 1, 2008, of $220 per month for each recipient who meets specified criteria, effective July 1, 2008; P.A. 10-57 amended Subsec. (b) by inserting references to spouse and disabled dependent and by redefining “last employing board of education”, amended Subsec. (d) by designating existing provision re use of account funds as Subdiv. (1) and amending same by inserting references to spouses and disabled dependents of members and by adding Subdiv. (2) re payments for professional fees associated with health benefit plan administration, and made technical changes, effective May 18, 2010; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding provision re offset of state appropriations by federal reimbursements under retiree drug subsidy provisions of Medicare Part D and amended Subsec. (c) by changing amount of state appropriation to board from one-third to 25% for fiscal year ending June 30, 2013, and changing “July 1, 2008” to “July 1, 2012” re subsidy payment, effective June 15, 2012.



Section 10-183u - Participation in hospital insurance benefits under Social Security Act.

Section 10-183u is repealed.

(P.A. 78-208, S. 20, 35; May Sp. Sess. P.A. 86-1, S. 54, 58.)



Section 10-183v - Reemployment of teachers.

(a) Except as provided in subsection (b) of this section, a teacher receiving retirement benefits from the system may not be employed in a teaching position receiving compensation paid out of public money appropriated for school purposes except that such teacher may be employed in such a position and receive no more than forty-five per cent of the maximum salary level for the assigned position. Any teacher who receives in excess of such amount shall reimburse the board for the amount of such excess. Notice of such employment shall be sent to the board by the employer and by the retired teacher at the time of hire and at the end of each assignment.

(b) A teacher receiving retirement benefits from the system may be reemployed for up to one full school year by a local board of education, the State Board of Education or by any constituent unit of the state system of higher education in a position (1) designated by the Commissioner of Education as a subject shortage area, or (2) at a school located in a school district identified as a priority school district, pursuant to section 10-266p, for the school year in which the teacher is being employed. Notice of such reemployment shall be sent to the board by the employer and by the retired teacher at the time of hire and at the end of the assignment. Such reemployment may be extended for an additional school year, provided the local board of education (A) submits a written request for approval to the Teachers’ Retirement Board, (B) certifies that no qualified candidates are available prior to the reemployment of such teacher, and (C) indicates the type of assignment to be performed, the anticipated date of rehire and the expected duration of the assignment.

(c) The employment of a teacher under subsections (a) and (b) of this section shall not be considered as service qualifying for continuing contract status under section 10-151 and the salary of such teacher shall be fixed at an amount at least equal to that paid other teachers in the same school system with similar training and experience for the same type of service. Upon approval by the board of such employment under subsection (b) of this section, such teacher shall be eligible for the same health insurance benefits provided to active teachers employed by such school system. No benefits shall be paid under section 10-183t, while such teacher is employed by such system.

(d) No person shall be entitled to survivor’s benefits under subsection (f) of section 10-183f as a result of reemployment under this section.

(e) The same option plan of retirement benefits in effect prior to reemployment shall continue for a reemployed teacher during reemployment.

(f) The provisions of this section in effect on June 30, 2003, revision of 1958, revised to January 1, 2003, shall be applicable to any person making contributions to the Teachers’ Retirement System on June 30, 2003, in accordance with said provisions.

(P.A. 78-208, S. 21, 35; P.A. 79-403; P.A. 82-218, S. 37, 46; 82-401, S. 3–5; P.A. 84-241, S. 2, 5; P.A. 97-301, S. 4, 10; P.A. 03-232, S. 1, 13; P.A. 06-192, S. 13; P.A. 10-111, S. 8; P.A. 13-247, S. 59.)

History: P.A. 79-403 changed maximum earnings allowed in Subsec. (a) for continued benefits from $3,600 to $4,000; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 82-401 amended Subsec. (a) to change salary limit from $4,000 to 45% of entry level salary for assigned subject area and amended Subsec. (b) to allow reemployment based on certification that reemployment is in best interest of school system and not only for emergency, such certification to be made by local or regional board of education instead of state board of education; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 97-301 amended Subsec. (g) to change deduction amount from five-sixths to six-sevenths and amended Subsec. (h) to change amount of contribution from 5% to 6%, effective September 1, 1997; P.A. 03-232 amended Subsec. (a) to change rate of compensation for former teacher employed temporarily from no more than 45% of the entry-level salary for the assigned subject area to 45% of the maximum salary level for the assigned position, to provide that any payment in excess of this amount be reimbursed to the board, and to change requirement that notice of such employment be sent to the board semi-annually on January thirty-first and June thirtieth rather than monthly, amended Subsec. (b) by deleting provisions concerning employment being authorized by Teachers’ Retirement Board upon certification that reemployment is in best interests of local or regional school system, and inserting reference to reemployment in position designated by Commissioner of Education as “a subject shortage area for the school year”, and providing employment may be for up to one full school year which, with prior approval from the board, may be extended for an additional school year, and providing that prior to the reemployment a request for approval be made in writing to Teachers’ Retirement Board specifying the type of assignment, the anticipated rehire date and the expected duration of the assignment, amended Subsec. (c) by adding that upon approval of such employment by the board, the former teacher shall be eligible for the same health insurance benefits as active teachers employed by the school system, but not eligible for benefits paid under Sec. 10-183t while so employed, deleted former Subsec. (e) concerning termination of payment of retirement benefits to reemployed teachers and the resumption of same after reemployment ceases, relettered former Subsec. (f) as Subsec. (e) and deleted “and upon subsequent retirement”, deleted former Subsecs. (g), (h) and (i) concerning reemployed teacher’s right to elect to make contributions to the system, the treatment of such contributions, such teacher’s election to obtain retirement credit for the period of reemployment, and the resulting increase in retirement benefits for such teachers, added new Subsec. (f) providing that “the provisions of this section in effect on June 30, 2003, revision of 1958, revised to January 1, 2003, shall be applicable to” persons making contributions to the Teachers’ Retirement System on June 30, 2003, in accordance with said provisions, effective July 1, 2003, and amended former Subsec. (g) by changing deduction from “six-sevenths” to “twenty-four twenty-ninths of the amount that would be deducted from the salaries of other members”, effective July 1, 2004 (Revisor’s note: This amendment is of no effect since Subsec. (g) was deleted by the earlier amendment to this section); P.A. 06-192 amended Subsec. (b) by requiring that no former teacher receiving retirement benefits may be reemployed without certification by the local board of education that no qualified candidates are available, effective July 1, 2006; P.A. 10-111 deleted “former” in Subsecs. (a) to (c), amended Subsec. (a) by deleting definition of “temporary employment” and making a conforming change, deleting “semi-annually on January thirty-first and June thirtieth”, replacing “employing officials” with “employer” and adding “at the time of hire and”, and amended Subsec. (b) by adding “for up to one full school year”, adding “the State Board of Education”, designating provision re subject shortage area as Subdiv. (1) and adding Subdiv. (2) re school in priority school district, adding provision re notice of reemployment, replacing “employment may be for up to one full school year but” with “reemployment”, deleting “with prior approval by the board”, inserting proviso re local board of education and Subpara. designators (A) to (C), revising language re written request for approval and deleting “and certified by the local board of education” in Subpara. (A), adding “certifies” and deleting “shall include a statement indicating” in Subpara. (B) and adding “indicates” in Subpara. (C), effective May 26, 2010; P.A. 13-247 amended Subsec. (c) by applying provisions to Subsec. (a) re exemption from qualifying for continuing contract status and by adding reference to Subsec. (b) re approval by board, effective July 1, 2013.



Section 10-183w - Retirement at age seventy. Exception.

Section 10-183w is repealed.

(P.A. 78-208, S. 22, 35; P.A. 79-427; P.A. 87-381, S. 4.)



Section 10-183x - Benefits under prior law preserved.

(a) All persons receiving benefits from the system on June 30, 1978, and all persons who subsequently become entitled to receive benefits as beneficiaries of persons receiving such benefits on said date shall receive those benefits to which they are entitled under the provisions of chapter 167, in effect on June 30, 1978.

(b) Notwithstanding the provisions of subsection (a) of this section, all persons receiving retirement benefits from said system on June 30, 1978, shall be eligible for an annual cost-of-living allowance in accordance with the provisions of subsection (j) of section 10-183g.

(c) Any additional credited service purchased by June 30, 1978 or being purchased on that date, provided the purchase is completed in accordance with the terms of the purchase, shall be deemed to be additional credited service purchased in accordance with the provisions of this chapter.

(P.A. 78-208, S. 33, 35; 78-228, S. 7, 8.)

History: P.A. 78-228 made no substantive change.



Section 10-183y - Appeal to board for reconsideration.

Any member may appeal to the Teachers’ Retirement Board for reconsideration of a decision of the board affecting such member. Such appeal shall be made within ninety days of the date of issuance of written notice of such decision. The board shall meet to review such member’s records and, if requested in writing, allow such member to appear at such meeting. The board shall render a written decision within sixty days of receipt of such request for reconsideration.

(P.A. 79-401; P.A. 80-298.)

History: P.A. 80-298 required that appeal be made within 90 days of written notice of decision.



Section 10-183z - Funding of system on actuarial reserve basis. Use of funds.

(a) The retirement system for teachers shall be funded on an actuarial reserve basis. The retirement board shall, on or before December first, annually, certify to the General Assembly the amount necessary, on the basis of an actuarial determination to establish and maintain the retirement fund on such determined actuarial reserve basis and make such other recommendations with regard to the fund and its administration as the board deems necessary. On the basis of each evaluation, the retirement board shall redetermine the normal rate of contribution and, until it is amortized, the unfunded past service liability. The General Assembly shall review the board’s recommendations and certification and shall appropriate to the retirement fund the amount certified by the retirement board as necessary provided said certification is in compliance with this section.

(b) The board shall determine on an actuarial basis (1) a normal rate of contribution which the state shall be required to make into the retirement fund in order to meet the actuarial cost of current service and (2) the unfunded past service liability. In making such determination the board shall assume that the annual rate of interest earned by the funds of the system invested by the State Treasurer pursuant to section 10-183m equals the total assumed rate of return adopted by the board under the provisions of section 10-183nn. For the first eight years, the funding program for the actuarial reserve basis shall consist of the following percentages of the sum of normal cost and the amount required for a forty-year amortization of unfunded liabilities, provided, if in any such year the amount required to be paid by this section is less than the amount which would be required to fund the system on a terminal basis and to pay the annual cost of benefits payable under subsection (j) of section 10-183g or under other prior legislative adjustments to retirement benefits, the state shall pay the greater amount:

PERCENTAGE TO BE PAID OF NORMAL COST

PLUS FULL FORTY-YEAR AMORTIZATION

FISCAL YEAR

FROM THE BEGINNING

BEGINNING

OF SUCH FISCAL YEAR

7-1-85

65

7-1-86

70

7-1-87

75

7-1-88

80

7-1-89

85

7-1-90

90

7-1-91

95

7-1-92

100

Commencing with the fiscal year beginning July 1, 1992, the unfunded liability shall be amortized over a period of forty years. The phrase “fund the system on a terminal basis” means contribution by the state of such moneys as are certified by the Teachers’ Retirement Board as necessary, according to the mortality table adopted yearly, for the full reserve for pensions for retiring teachers provided under sections 10-183f, 10-183j and 10-183aa, but not such moneys as are necessary to make payments under subsection (j) of section 10-183g or under other prior legislative amendments to retirement benefits.

(c) No act liberalizing the benefits of the retirement system shall be enacted by the General Assembly until the assembly has requested and received from the retirement board a certification of the unfunded liability created by such change and the cost of such change under the actuarial funding basis adopted by section 10-183b and this section using full normal cost plus thirty-year amortization. Any unfunded liability created by such change shall be amortized over a period of thirty years.

(d) The funds of the teachers’ retirement system, except the expense fund, shall not be reduced or used for other than the purposes of said system.

(P.A. 79-436, S. 3, 5, 6; P.A. 80-273, S. 1, 2; P.A. 85-594, S. 2, 4; 85-613, S. 22, 154; P.A. 89-333, S. 1, 2; P.A. 92-205, S. 9, 12; May Sp. Sess. P.A. 92-14, S. 1, 11.)

History: P.A. 80-273 amended Subsec. (b) to include with amount required to fund system on terminal basis, the annual cost of benefits payable under Sec. 10-183g(j) or other legislative adjustments in comparison with yearly required payments and to define “fund the system on a terminal basis”; P.A. 85-594 amended Subsec. (a) to change date for certification to the general assembly from February first to December first; amended schedule of state payments in Subsec. (b) by replacing 14-year schedule with 8-year schedule and amended Subsec. (b) to change the fiscal year for commencement of 40-year amortization of unfunded liabilities from July 1, 1994, to July 1, 1992; P.A. 85-613 made technical changes; P.A. 89-333 amended Subsec. (b) to require board to assume and 8.5% annual interest rate earned by invested funds of the system in determining funding requirements of the system and made technical change; P.A. 92-205 amended Subsec. (b) to replace requirement that board assume annual rate of interest earned by invested system funds equals 8.5% with requirement that rate earned equals total assumed rate of return adopted by board under Sec. 10-183nn, effective February 1, 1996; May Sp. Sess. P.A. 92-14 changed effective date of P.A. 92-205 but did not affect the date applicable to this section.






Chapter 168 - School Attendance and Employment of Children

Section 10-184 - Duties of parents. School attendance age requirements.

All parents and those who have the care of children shall bring them up in some lawful and honest employment and instruct them or cause them to be instructed in reading, writing, spelling, English grammar, geography, arithmetic and United States history and in citizenship, including a study of the town, state and federal governments. Subject to the provisions of this section and section 10-15c, each parent or other person having control of a child five years of age and over and under eighteen years of age shall cause such child to attend a public school regularly during the hours and terms the public school in the district in which such child resides is in session, unless such child is a high school graduate or the parent or person having control of such child is able to show that the child is elsewhere receiving equivalent instruction in the studies taught in the public schools. For the school year commencing July 1, 2011, and each school year thereafter, the parent or person having control of a child seventeen years of age may consent, as provided in this section, to such child’s withdrawal from school. Such parent or person shall personally appear at the school district office and sign a withdrawal form. Such withdrawal form shall include an attestation from a guidance counselor or school administrator of the school that such school district has provided such parent or person with information on the educational options available in the school system and in the community. The parent or person having control of a child five years of age shall have the option of not sending the child to school until the child is six years of age and the parent or person having control of a child six years of age shall have the option of not sending the child to school until the child is seven years of age. The parent or person shall exercise such option by personally appearing at the school district office and signing an option form. The school district shall provide the parent or person with information on the educational opportunities available in the school system.

(1949 Rev., S. 1445; 1959, P.A. 198, S. 1; P.A. 78-218, S. 116; P.A. 86-333, S. 8, 32; P.A. 98-243, S. 16, 25; June Sp. Sess. P.A. 98-1, S. 114, 121; P.A. 00-157, S. 1, 8; Sept. Sp. Sess. P.A. 09-6, S. 53.)

History: 1959 act deleted requirement that private instruction be given during hours and terms of public school sessions; P.A. 78-218 substituted “seven years of age and over” for “over seven”; P.A. 86-333 deleted exception for employed children over 14 years of age; P.A. 98-243 changed age requirement for school attendance from age 7 to age 5 and added provisions relating to parent option to send children to school at a later age, effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change, effective July 1, 1998; P.A. 00-157 changed the mandatory attendance age from 16 to 18 and added provisions for parental consent for the withdrawal of children 16 and 17 years of age, effective July 1, 2001; Sept. Sp. Sess. P.A. 09-6 added provision changing age at which child may withdraw from school with parental consent from 16 to 17 applicable to school year commencing July 1, 2011, and each school year thereafter, added provision re attestation requirement for withdrawal form and made conforming changes, effective October 5, 2009.

See Sec. 10-185 re penalty for noncompliance with provisions of this section.

Cited. 34 CA 567.

Statute widely applied, no denial of equal protection. 29 CS 397. Cited. 36 CS 357.



Section 10-184a - Special education programs or services for children educated in a home or private school.

(a) The provisions of sections 10-76a to 10-76h, inclusive, shall not be construed to require any local, regional or state board of education to provide special education programs or services for any child whose parent or guardian has chosen to educate such child in a home or private school in accordance with the provisions of section 10-184 and who refuses to consent to such programs or services.

(b) If any such board of education provides special education programs or services for any child whose parent or guardian has chosen to educate such child in a private school in accordance with the provisions of section 10-184, such programs or services shall be in compliance with the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time.

(P.A. 94-245, S. 43, 46; P.A. 12-173, S. 5.)

History: P.A. 94-245 effective July 1, 1994; P.A. 12-173 designated existing language as Subsec. (a) and added Subsec. (b) re special education programs or services provided to child in private school to be in compliance with Individuals with Disabilities Education Act, effective June 15, 2012.



Section 10-184b - Waiver provisions not applicable to equivalent instruction authority of parents.

Notwithstanding any provision of the general statutes or public or special act granting the Commissioner of Education the authority to waive provisions of the general statutes, the Commissioner of Education shall not limit the authority of parents or guardians to provide for equivalent instruction pursuant to section 10-184.

(P.A. 94-245, S. 44, 46.)

History: P.A. 94-245 effective July 1, 1994.



Section 10-185 - Penalty.

Each day’s failure on the part of a person to comply with any provision of section 10-184 shall be a distinct offense, punishable by a fine not exceeding twenty-five dollars. Said penalty shall not be incurred when it appears that the child is destitute of clothing suitable for attending school and the parent or person having control of such child is unable to provide such clothing. All offenses concerning the same child shall be charged in separate counts in one complaint. When a complaint contains more than one count, the court may give sentence on one or more counts and suspend sentence on the remaining counts. If, at the end of twelve weeks from the date of the sentence, it appears that the child concerned has attended school regularly during that time, judgment on such remaining counts shall not be executed.

(1949 Rev., S. 1446; P.A. 78-218, S. 117; P.A. 90-240, S. 4, 6; 90-325, S. 19, 32.)

History: P.A. 78-218 deleted provision excluding from penalty parents or those in charge of children whose mental or physical condition renders instruction inexpedient or impracticable; P.A. 90-240 increased the penalty for failure to comply with Sec. 10-184 from $5 a week to $25 a day; P.A. 90-325 changed effective date of P.A. 90-240 from July 1, 1990, to July 1, 1991.

Cited. 36 CS 357.



Section 10-186 - Duties of local and regional boards of education re school attendance. Hearings. Appeals to state board. Establishment of hearing board. Readmission. Transfers.

(a) Each local or regional board of education shall furnish, by transportation or otherwise, school accommodations so that each child five years of age and over and under twenty-one years of age who is not a graduate of a high school or technical high school may attend public school, except as provided in section 10-233c and subsection (d) of section 10-233d. Any board of education which denies school accommodations, including a denial based on an issue of residency, to any such child shall inform the parent or guardian of such child or the child, in the case of an emancipated minor or a pupil eighteen years of age or older, of his right to request a hearing by the board of education in accordance with the provisions of subdivision (1) of subsection (b) of this section. A board of education which has denied school accommodations shall advise the board of education under whose jurisdiction it claims such child should be attending school of the denial. For purposes of this section, (1) a “parent or guardian” shall include a surrogate parent appointed pursuant to section 10-94g, and (2) a child residing in a dwelling located in more than one town in this state shall be considered a resident of each town in which the dwelling is located and may attend school in any one of such towns. For purposes of this subsection, “dwelling” means a single, two or three-family house or a condominium unit.

(b) (1) If any board of education denies such accommodations, the parent or guardian of any child who is denied schooling, or an emancipated minor or a pupil eighteen years of age or older who is denied schooling, or an agent or officer charged with the enforcement of the laws concerning attendance at school, may, in writing, request a hearing by the board of education. The board of education may (A) conduct the hearing, (B) designate a subcommittee of the board composed of three board members to conduct the hearing, or (C) establish a local impartial hearing board of one or more persons not members of the board of education to conduct the hearing. The board, subcommittee or local impartial hearing board shall give such person a hearing within ten days after receipt of the written request, make a stenographic record or tape recording of the hearing and make a finding within ten days after the hearing. Hearings shall be conducted in accordance with the provisions of sections 4-176e to 4-180a, inclusive, and section 4-181a. Any child, emancipated minor or pupil eighteen years of age or older who is denied accommodations on the basis of residency may continue in attendance in the school district at the request of the parent or guardian of such child or emancipated minor or pupil eighteen years of age or older, pending a hearing pursuant to this subdivision. The party claiming ineligibility for school accommodations shall have the burden of proving such ineligibility by a preponderance of the evidence, except in cases of denial of schooling based on residency, the party denied schooling shall have the burden of proving residency by a preponderance of the evidence.

(2) Any such parent, guardian, emancipated minor, pupil eighteen years of age or older, or agent or officer, aggrieved by the finding shall, upon request, be provided with a transcript of the hearing within thirty days after such request and may take an appeal from the finding to the State Board of Education. A copy of each notice of appeal shall be filed simultaneously with the local or regional board of education and the State Board of Education. Any child, emancipated minor or pupil eighteen years of age or older who is denied accommodations by a board of education as the result of a determination by such board, or a subcommittee of the board or local impartial hearing board, that the child is not a resident of the school district and therefore is not entitled to school accommodations in the district may continue in attendance in the school district at the request of the parent or guardian of such child or such minor or pupil, pending a determination of such appeal. If an appeal is not taken to the State Board of Education within twenty days of the mailing of the finding to the aggrieved party, the decision of the board, subcommittee or local impartial hearing board shall be final. The local or regional board of education shall, within ten days after receipt of notice of an appeal, forward the record of the hearing to the State Board of Education. The State Board of Education shall, on receipt of a written request for a hearing made in accordance with the provisions of this subsection, establish an impartial hearing board of one or more persons to hold a public hearing in the local or regional school district in which the cause of the complaint arises. Members of the hearing board may be employees of the Department of Education or may be qualified persons from outside the department. No member of the board of education under review nor any employee of such board of education shall be a member of the hearing board. Members of the hearing board, other than those employed by the Department of Education, shall be paid reasonable fees and expenses as established by the State Board of Education within the limits of available appropriations. Such hearing board may examine witnesses and shall maintain a verbatim record of all formal sessions of the hearing. Either party to the hearing may request that the hearing board join all interested parties to the hearing, or the hearing board may join any interested party on its own motion. The hearing board shall have no authority to make a determination of the rights and responsibilities of a board of education if such board is not a party to the hearing. The hearing board may render a determination of actual residence of any child, emancipated minor or pupil eighteen years of age or older where residency is at issue.

(3) The hearing board shall render its decision within forty-five days after receipt of the notice of appeal except that an extension may be granted by the Commissioner of Education upon an application by a party or the hearing board describing circumstances related to the hearing which require an extension.

(4) If, after the hearing, the hearing board finds that any child is illegally or unreasonably denied schooling, the hearing board shall order the board of education under whose jurisdiction it has been found such child should be attending school to make arrangements to enable the child to attend public school. Except in the case of a residency determination, the finding of the local or regional board of education, subcommittee of such board or a local impartial hearing board shall be upheld unless it is determined by the hearing board that the finding was arbitrary, capricious or unreasonable. If such school officers fail to take action upon such order in any case in which such child is currently denied schooling and no suitable provision is made for such child within fifteen days after receipt of the order and in all other cases, within thirty days after receipt of the order, there shall be a forfeiture of the money appropriated by the state for the support of schools amounting to fifty dollars for each child for each day such child is denied schooling. If the hearing board makes a determination that the child was not a resident of the school district and therefore not entitled to school accommodations from such district, the board of education may assess tuition against the parent or guardian of the child or the emancipated minor or pupil eighteen years of age or older based on the following: One one-hundred-eightieth of the town’s net current local educational expenditure, as defined in section 10-261, per pupil multiplied by the number of days of school attendance of the child in the district while not entitled to school accommodations provided by that district. The local board of education may seek to recover the amount of the assessment through available civil remedies.

(c) In the event of an appeal pursuant to section 10-187 from a decision of a hearing board established pursuant to subsection (b) of this section, upon request, the State Board of Education shall supply for the fee per page specified in section 1-212, a copy of the transcript of the formal sessions of the hearing board to the parent or guardian or emancipated minor or a pupil eighteen years of age or older and to the local or regional board of education.

(d) (1) For the school year commencing July 1, 2010, if a child sixteen years of age or older voluntarily terminates enrollment in a school district and subsequently seeks readmission, the local or regional board of education for the school district may deny school accommodations to such child for up to ninety school days from the date of such termination, unless such child seeks readmission to such school district not later than ten school days after such termination in which case such board shall provide school accommodations to such child not later than three school days after such child seeks readmission.

(2) For the school year commencing July 1, 2011, and each school year thereafter, if a child seventeen years of age or older voluntarily terminates enrollment in a school district and subsequently seeks readmission, the local or regional board of education for the school district may deny school accommodations to such child for up to ninety school days from the date of such termination, unless such child seeks readmission to such school district not later than ten school days after such termination in which case such board shall provide school accommodations to such child not later than three school days after such child seeks readmission.

(e) A local or regional board of education shall immediately enroll any student who transfers from Unified School District #1 or Unified School District #2. In the case of a student who transfers from Unified School District #1 or Unified School District #2 to the school district in which such student attended school prior to enrollment in Unified School District #1 or Unified School District #2, such student shall be enrolled in the school such student previously attended, provided such school has the appropriate grade level for such student.

(1949 Rev., S. 1447; 1955, S. 941d; 1967, P.A. 463, S. 1; P.A. 75-639; P.A. 78-218, S. 118; P.A. 79-292, S. 1, 3; P.A. 80-175, S. 2, 5; P.A. 81-215, S. 2, 3; P.A. 83-119, S. 4, 8; P.A. 85-384, S. 1, 2; P.A. 86-303, S. 1, 4; P.A. 88-317, S. 55, 107; P.A. 92-170, S. 10, 26; 92-262, S. 15, 42; P.A. 93-353, S. 13, 52; P.A. 95-130, S. 1, 2; P.A. 96-26, S. 1, 4; 96-161, S. 5, 13; 96-244, S. 43, 63; P.A. 97-31, S. 1, 2; P.A. 06-192, S. 9; Sept. Sp. Sess. P.A. 09-6, S. 55; P.A. 11-115, S. 1; P.A. 12-116, S. 87.)

History: 1967 act required school accommodations for children over five and under twenty-one who have not graduated from high or vocational school or are not otherwise legally excluded, rather than for those over six and under sixteen; P.A. 75-639 included regional school districts, deleted reference to children “not otherwise legally excluded from school”, required stenographic or taped record of hearings, required provision of transcript to aggrieved parties upon request and allowed overturn of local or regional board’s findings only when determined by state board to be “arbitrary, capricious or unreasonable”; P.A. 78-218 substituted “local” for “town”, “board of education” for “school district” and “five years of age and over” for “over five”; P.A. 79-292 transferred duties formerly performed by state board and its members to established hearing board and added Subsecs. (b) and (c) re persons excluded from hearing board and members’ reimbursement and re transcript copies for interested parties in event of appeal; P.A. 80-175 allowed emancipated minors or pupils 18 or older to take action allowed parents or guardians under section; P.A. 81-215 added exception re provisions of Sec. 10-233d to requirement that boards of education furnish transportation under Subsec. (a); P.A. 83-119 amended Subsec. (a) to permit board of education to suspend transportation services; P.A. 85-384 amended Subsec. (a) to require a copy of each notice of appeal to be filed simultaneously with the local or regional board of education and the state board of education to require that within 10 days after receipt of such notice, the local or regional board must forward the hearing record to the state board, to require verbatim record of all formal hearing sessions, to require hearing board to render decision within 45 days of receipt of the notice of appeal unless extension requested and granted, and to reduce deadline for providing for child deprived of schooling from 30 to 15 days and to increase penalty from $2.25 per child per week to $50 per child per day; P.A. 86-303 restructured Subsec. (a) and transferred the provisions of Subsec. (b) to Subsec. (a)(2) and substantially revised the section to place new obligations on boards of education when school accommodations are denied, to make special provisions when a denial is based on residency, to specify the burden of proof in a hearing under the section, to describe the powers of the hearing board, to provide for the assessment of tuition, and to make other procedural and technical changes; P.A. 88-317 amended reference to Secs. 4-177 to 4-180 in Subsec. (b)(1) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 92-170 amended Subsec. (b)(1) to add the exception for residency disputes; P.A. 92-262 amended Subsec. (c) to allow the state board to charge for the copy rather than to provide it at the board’s expense; P.A. 93-353 amended Subsec. (a) to apply the provisions of this section to surrogate parents, effective July 1, 1993; P.A. 95-130 amended Subsec. (a) to add provision relating to children living in dwellings located in more than one town and to define “dwelling”, effective July 1, 1995; P.A. 96-26 added Subsec. (d) allowing denial of school accommodations for up to 90 days to a child 16 years of age or older who voluntarily terminated enrollment and seeks readmission, effective July 1, 1996; P.A. 96-161 added provision allowing the board of education to designate a subcommittee of the board or a local impartial hearing board, effective July 1, 1996; P.A. 96-244 amended Subsec. (a) to add provision allowing a child determined pursuant to Subdiv. (2) to be attending school in a town other than his own to remain in the school he is attending until the school year is completed, effective June 6, 1996; P.A. 97-31 changed provision in Subsec. (a) re residence for dwellings located in more than one town to provide for residency for purposes of school accommodations in each such town, effective July 1, 1997; P.A. 06-192 amended Subsec. (b)(2) by making a technical change and by changing the employer of the members of the hearing board who are not paid fees and expenses from the state to the Department of Education, effective June 7, 2006; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (d) by designating existing provisions as Subdiv. (1) and amending same to make applicable to school year commencing July 1, 2010, and add provision re readmission to school district not later than 10 school days after termination of enrollment, and by adding Subdiv. (2) re voluntary termination of enrollment by child 17 years of age or older and readmission to school district applicable to school year commencing July 1, 2011, and each school year thereafter, effective October 5, 2009; P.A. 11-115 made a technical change in Subsecs. (a) and (b) and added Subsec. (e) re students transferring from Unified School Districts #1 and #2, effective July 1, 2011; pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school” in Subsec. (a), effective July 1, 2012.

Cited. 19 CA 428; 30 CA 720; 34 CA 567.

Subsec. (b):

Subdiv. (3): Time limit provision is directory, not mandatory. 19 CA 428.



Section 10-187 - Appeal from finding of hearing board.

Any parent or guardian or emancipated minor or a pupil eighteen years of age or older or local or regional board of education aggrieved by the finding of the hearing board established by the State Board of Education rendered under the provisions of section 10-186 may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district within which such board is situated.

(1949 Rev., S. 1448; 1971, P.A. 870, S. 19; P.A. 74-183, S. 188, 291; P.A. 76-436, S. 164, 681; P.A. 77-603, S. 9, 125; P.A. 78-218, S. 119; 78-280, S. 1, 127; P.A. 79-292, S. 2, 3; P.A. 80-175, S. 3, 5.)

History: 1971 act substituted court of common pleas for superior court; P.A. 74-183 included reference to judicial districts; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-603 made appeals subject to provisions of Sec. 4-183 except that venue is in county or judicial district within which town is located; P.A. 78-218 replaced “town” with “local or regional board of education”; P.A. 78-280 deleted reference to counties; P.A. 79-292 changed section to refer to findings of hearing board rather than state board of education; P.A. 80-175 allowed appeal to be taken by emancipated minor or pupil 18 or older.

Cited. 19 CA 428; 34 CA 567.



Section 10-188 - Private schools and instruction.

Attendance of children at a school other than a public school shall not be regarded as compliance with the laws of the state requiring parents and other persons having control of children to cause them to attend school, unless the teachers or persons having control of such school file with the Commissioner of Education student attendance reports at such times and in such forms as the commissioner prescribes, and make such reports and returns concerning the school under their charge to the Commissioner of Education as are required from boards of education concerning the public schools, except that no report concerning finances shall be required. The Commissioner of Education shall furnish to the teachers or persons having charge of any school such forms as may be necessary for compliance with the provisions of this section.

(1949 Rev., S. 1449; P.A. 77-614, S. 302, 610; P.A. 88-360, S. 22, 63.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 88-360 substituted the filing of student attendance reports with the commissioner of education for the keeping of a register of attendance open to the inspection of the commissioner and agents of the state board of education and provided that the commissioner furnish forms rather than registers and blanks for returns, upon request.



Section 10-189 to 10-192 - Leaving certificate. Educationally retarded children, exception. Physical examination. Employer’s duty upon receiving leaving certificate.

Sections 10-189 to 10-192, inclusive, are repealed.

(1949 Rev., S. 1450–1453; 1955, S. 942d; P.A. 76-436, S. 472, 681; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 120, 121; P.A. 83-202, S. 1, 2; P.A. 86-333, S. 31, 32.)



Section 10-193 - Certificate of age for minors in certain occupations.

(a) The superintendent of schools of any local or regional board of education or an agent designated by such superintendent shall, upon application and in accordance with procedures established by the State Board of Education, furnish, to any person desiring to employ a minor under the age of eighteen years (1) in any manufacturing, mechanical or theatrical industry, restaurant or public dining room, or in any bowling alley, shoe-shining establishment or barber shop, a certificate showing that such minor is sixteen years of age or older, (2) in any mercantile establishment, a certificate showing that such minor is fifteen years of age or older, and (3) at any municipal or private golf course, a certificate showing that such minor is fourteen years of age or older.

(b) The State Board of Education shall establish procedures governing the issuance of such certificates.

(1949 Rev., S. 1454; 1957, P.A. 101; P.A. 78-218, S. 122; P.A. 85-308, S. 1, 3; P.A. 88-360, S. 51, 63; P.A. 06-139, S. 9.)

History: P.A. 78-218 substituted “local” for “town”, “board of education” for “school district” and appropriate nouns for personal pronouns; P.A. 85-308 deleted former Subsec. (b) concerning certificates showing age of persons over age 18 and under age 21 issued to certain prospective employers, relettering former Subsec. (c) accordingly; P.A. 88-360 in Subsec. (a) added Subdiv. designations, substituted “sixteen years of age or older” for “more than sixteen years of age” and substituted 15 for 16 years of age or older as the age which the certificate must show for a minor under eighteen who is to be employed in a mercantile establishment; P.A. 06-139 added Subsec. (a)(3) requiring certificate showing minor is 14 years of age or older be furnished to person desiring to employ minor at municipal or private golf course, effective June 6, 2006.

See Sec. 31-23 re prohibition against employment of minors in certain occupations.



Section 10-194 - Penalty.

Any person, whether acting for himself or herself or as agent for another, who employs any minor under the age of eighteen years at any occupation described in subsection (a) of section 10-193 without having obtained a certificate as provided therein shall be fined not more than one hundred dollars.

(1949 Rev., S. 1455; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 123; P.A. 85-308, S. 2, 3; P.A. 86-333, S. 9, 32.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 included feminine personal pronoun in reference to persons acting “for himself or herself or as agent for another”; P.A. 85-308 deleted internal reference to obsolete provision in Sec. 10-193; P.A. 86-333 deleted fines for failing to have, keep on file, or show upon request a leaving certificate when a child under 16 years of age is employed and for employing such a child who does not have such a certificate.



Section 10-195 - Evidence of age.

Upon the trial of any person who has wilfully employed or has had in his or her employment or under his or her charge any child in violation of the provisions of this chapter and of any parent or guardian who has permitted any such child to be so employed, a certificate of the age of such child, made as provided in section 10-193, shall be conclusive evidence of his or her age.

(1949 Rev., S. 1456; P.A. 78-218, S. 124; P.A. 86-333, S. 10, 32.)

History: P.A. 78-218 amended section to include feminine personal pronouns; P.A. 86-333 deleted reference to Sec. 10-189 repealed elsewhere in that public act.



Section 10-196 - Agents.

Section 10-196 is repealed.

(1949 Rev., S. 1457; February, 1965, P.A. 112, S. 1.)



Section 10-197 - Penalty for employment of child under fourteen.

Any person who employs a child under fourteen years of age during the hours while the school which such child should attend is in session, and any person who authorizes or permits on premises under his or her control any such child to be so employed, shall be fined not more than twenty dollars for each week in which such child is so employed.

(1949 Rev., S. 1458; P.A. 78-218, S. 125.)

History: P.A. 78-218 amended section to include feminine personal pronoun.



Section 10-198 - False statement as to age.

Any parent or other person having control of a child, who makes any false statement concerning the age of such child with intent to deceive any registrar of vital statistics or the teacher of any school, or instructs a child to make any such false statement, shall be fined not more than twenty dollars.

(1949 Rev., S. 1459.)



Section 10-198a - Policies and procedures concerning truants.

(a) For purposes of this section, “truant” means a child age five to eighteen, inclusive, who is enrolled in a public or private school and has four unexcused absences from school in any one month or ten unexcused absences from school in any school year.

(b) Each local and regional board of education shall adopt and implement policies and procedures concerning truants who are enrolled in schools under the jurisdiction of such board of education. Such policies and procedures shall include, but need not be limited to, the following: (1) The holding of a meeting with the parent of each child who is a truant, or other person having control of such child, and appropriate school personnel to review and evaluate the reasons for the child being a truant, provided such meeting shall be held not later than ten school days after the child’s fourth unexcused absence in a month or tenth unexcused absence in a school year, (2) coordinating services with and referrals of children to community agencies providing child and family services, (3) annually at the beginning of the school year and upon any enrollment during the school year, notifying the parent or other person having control of each child enrolled in a grade from kindergarten to eight, inclusive, in the public schools in writing of the obligations of the parent or such other person pursuant to section 10-184, (4) annually at the beginning of the school year and upon any enrollment during the school year, obtaining from the parent or other person having control of each child in a grade from kindergarten to eight, inclusive, a telephone number or other means of contacting such parent or such other person during the school day, and (5) a system of monitoring individual unexcused absences of children in grades kindergarten to eight, inclusive, which shall provide that whenever a child enrolled in school in any such grade fails to report to school on a regularly scheduled school day and no indication has been received by school personnel that the child’s parent or other person having control of the child is aware of the pupil’s absence, a reasonable effort to notify, by telephone and by mail, the parent or such other person shall be made by school personnel or volunteers under the direction of school personnel. Such mailed notice shall include a warning that two unexcused absences from school in a month or five unexcused absences in a school year may result in a complaint filed with the Superior Court pursuant to section 46b-149 alleging the belief that the acts or omissions of the child are such that the child’s family is a family with service needs. Any person who, in good faith, gives or fails to give notice pursuant to subdivision (5) of this subsection shall be immune from any liability, civil or criminal, which might otherwise be incurred or imposed and shall have the same immunity with respect to any judicial proceeding which results from such notice or failure to give such notice.

(c) If the parent or other person having control of a child who is a truant fails to attend the meeting held pursuant to subdivision (1) of subsection (b) of this section or if such parent or other person otherwise fails to cooperate with the school in attempting to solve the truancy problem, such policies and procedures shall require the superintendent of schools to file, not later than fifteen calendar days after such failure to attend such meeting or such failure to cooperate with the school attempting to solve the truancy problem, for each such truant enrolled in the schools under his jurisdiction a written complaint with the Superior Court pursuant to section 46b-149 alleging the belief that the acts or omissions of the child are such that the child’s family is a family with service needs.

(d) Nothing in subsections (a) to (c), inclusive, of this section shall preclude a local or regional board of education from adopting policies and procedures pursuant to this section which exceed the requirements of said subsections.

(e) The provisions of this section shall not apply to any child receiving equivalent instruction pursuant to section 10-184.

(P.A. 90-240, S. 1, 6; 90-325, S. 19, 32; P.A. 91-303, S. 4, 22; P.A. 95-182, S. 5, 11; 95-304, S. 2, 9; P.A. 98-243, S. 17, 25; P.A. 00-157, S. 5, 8; P.A. 11-136, S. 16.)

History: Effective July 1, 1991, pursuant to P.A. 90-325; P.A. 91-303 limited the provisions of the section to children enrolled in a grade from kindergarten to grade eight, inclusive, changed the definition of “habitual truant” in Subsec. (a), inserted new Subsec. (b)(2) requiring coordination of services with and referrals to community agencies providing child and family services and renumbered the remaining Subdivs., added requirement in Subsec. (d) that the reports be on a school by school basis and limited the reports to information on habitual truants rather than children with unexcused absences, and added Subsec. (f) exempting children receiving equivalent instruction from provisions of section; P.A. 95-182 deleted Subsec. (d) re report on habitual truants and relettered remaining Subsecs., effective June 28, 1995; P.A. 95-304 deleted definition of “habitual truant” and references and procedures concerning habitual truants, amended Subsec. (a) to redefine “truant”, amended Subsec. (c) to mandate the reporting by the superintendent if the parent or other person does not attend the meeting or otherwise fails to cooperate, and made technical changes, effective July 1, 1995; P.A. 98-243 amended Subsec. (a) to lower the age from 7 to 5, effective July 1, 1998; P.A. 00-157 amended Subsec. (a) to change “sixteen” to “eighteen”, effective July 1, 2001; P.A. 11-136 amended Subsec. (b) by adding provisions re mailed notice of unexcused absences and amended Subsec. (c) by adding provision re filing of complaint not later than 15 calendar days after failure to attend meeting or cooperate with school and by making a technical change, effective July 1, 2011.



Section 10-198b - State Board of Education to define “excused absence” and “unexcused absence” for purpose of reporting truancy.

On or before July 1, 2012, the State Board of Education shall define “excused absence” and “unexcused absence” for use by local and regional boards of education for the purpose of carrying out the provisions of section 10-198a and for the purpose of reporting truancy, pursuant to subsection (c) of section 10-220.

(P.A. 11-136, S. 18.)

History: P.A. 11-136 effective July 1, 2011.



Section 10-199 - Attendance officers. Duties.

Any local or regional board of education may appoint one or more persons, who shall be authorized to prosecute for violations of the laws relating to attendance of children and their employment. All warrants issued upon such prosecutions shall be returnable before any court having jurisdiction. Each attendance officer shall be sworn to the faithful performance of his or her duties and shall be under the direction of the principal or superintendent of schools of the board of education by which he or she is employed. He shall investigate the absence of pupils from or the irregular attendance of pupils at school, cause such pupils as are absent or irregular in attendance to attend school regularly and present cases requiring prosecution for violation of the school laws to prosecuting officers.

(1949 Rev., S. 1460; P.A. 78-218, S. 126.)

History: P.A. 78-218 deleted reference to supervising agents and to town boards of education, specified applicability of section to local and regional boards and included feminine personal pronouns.

See Sec. 10-225 re salaries.

Cited. 36 CS 357.



Section 10-200 - Habitual truants.

Each city and town may adopt ordinances concerning habitual truants from school and children between the ages of five and eighteen years wandering about its streets or public places, having no lawful occupation and not attending school, and may make such ordinances respecting such children as shall conduce to their welfare and to public order, imposing penalties, not exceeding twenty dollars, for any one breach thereof. The police in any town, city or borough, bailiffs and constables in their respective precincts shall arrest all such children found anywhere beyond the proper control of their parents or guardians, during the usual school hours of the school terms, and may stop any child under eighteen years of age during such hours and ascertain whether such child is a truant from school, and, if such child is, shall send such child to school. For purposes of this section, “habitual truant” means a child age five to eighteen, inclusive, who is enrolled in a public or private school and has twenty unexcused absences within a school year.

(1949 Rev., S. 1461; 1957, P.A. 13, S. 61; P.A. 78-218, S. 127; P.A. 95-304, S. 3, 9; P.A. 98-243, S. 18, 25; P.A. 00-99, S. 38, 154; 00-157, S. 6, 8; P.A. 01-195, S. 77, 181.)

History: P.A. 78-218 replaced masculine personal pronouns with “such child”; P.A. 95-304 added new definition of “habitual truant”, formerly defined in Sec. 10-198a, effective July 1, 1995; P.A. 98-243 lowered the age from 7 to 5, effective July 1, 1998; P.A. 00-99 deleted reference to sheriffs and deputy sheriffs, effective December 1, 2000; P.A. 00-157 changed the age from 16 to 18 in three places, effective July 1, 2001; P.A. 01-195 made technical changes, effective July 11, 2001.



Section 10-201 - Fees for arresting truants.

Officers other than policemen of cities shall receive for making the arrests required by section 10-200 such fees, not exceeding the fees allowed by law for making other arrests, as may be allowed by the selectmen of the town in which such arrests are made; but unless a warrant was issued by a judge of the Superior Court the officer shall, before receiving a fee, present to the selectmen of the town a written statement showing the name of each child arrested, the day on which the arrest was made and, if the child was returned to school, the name or number of the school to which such child was so returned.

(1949 Rev., S. 1462; P.A. 76-436, S. 652, 681; P.A. 78-218, S. 128.)

History: P.A. 76-436 substituted superior court for juvenile court, effective July 1, 1978; P.A. 78-218 substituted “a fee” for “his fees” and replaced masculine personal pronoun with “such child”.



Section 10-202 - Warrant and hearing.

In all cases arising under the provisions of sections 10-200 and 10-201 a proper warrant shall be issued by a judge of the Superior Court in the jurisdiction where such arrest is made; and the parent or guardian of such child, shall be notified, if such parent or guardian can be found, of the day and time of hearing.

(1949 Rev., S. 1463; P.A. 74-76; P.A. 76-436, S. 653, 681.)

History: P.A. 74-76 substituted “parent” for “father, if living, or if not, the mother”; P.A. 76-436 substituted superior court for juvenile court, effective July 1, 1978.



Section 10-202a to 10-202d - Dropout prevention pilot program; establishment. Attendance plan. Testing; inventory of skills and interests. Programs and services; assistance; report.

Sections 10-202a to 10-202d, inclusive, are repealed.

(May Sp. Sess. P.A. 86-1, S. 49–52, 58; P.A. 88-136, S. 36, 37.)



Section 10-202e - Policy on dropout prevention.

The State Board of Education shall adopt a state policy on dropout prevention. The policy shall include, but not be limited to, the encouragement of: (1) The local identification of students in grades kindergarten to twelve, inclusive, who are at risk of dropping out of school; (2) the development, expansion and coordination of local services to such students; and (3) the coordination of dropout prevention programs administered by state agencies.

(P.A. 87-423, S. 1, 3.)



Section 10-202f - Dropout prevention grant program.

(a) Consistent with the policy adopted pursuant to section 10-202e, the Department of Education shall establish a student dropout prevention grant program, in each fiscal year in which funds are appropriated, to assist local and regional school districts with the greatest need in decreasing the number of students dropping out of school and increasing the state-wide graduation rate. Local and regional school districts shall use the grants to conduct needs assessments, implement or expand innovative programs, evaluate existing efforts or implement other activities specified in a project plan developed pursuant to subsection (d) of this section.

(b) The Commissioner of Education shall identify the eligibility criteria for participation in the program annually, on or before January fifteenth, except that in the fiscal year ending June 30, 1988, the identification shall be made on or before August fifteenth. Eligibility criteria shall include, but not be limited to, graduation rates and educational need.

(c) The Department of Education shall identify each local or regional school district eligible to participate in the program. Such identification shall be done annually, on or before March fifteenth, except that in the fiscal year ending June 30, 1988, the identification shall be made on or before September fifteenth. Grant recipients shall be selected from those school districts so identified. Such identification shall not constitute a grant entitlement.

(d) School districts which have been identified pursuant to subsection (c) of this section may annually submit grant proposals to the Commissioner of Education at such time and in such manner as the commissioner prescribes. Each proposal shall be based on a three-year project plan, shall include, but not be limited to, project goals, objectives, evaluation strategies, staff assignments and a budget which shall identify local funding and other available resources for the three-year period and may include programs or services which are provided through written agreements with nonprofit organizations or private employers or programs or services which are provided to children of school age who are not attending school in order to promote their return to school.

(e) Within the availability of funds, the commissioner shall determine whether to authorize a grant award to a local or regional board of education upon receipt of a grant proposal pursuant to subsection (d) of this section and shall determine the amount of any such grant. Such authorization shall be made on or before September fifteenth of each fiscal year in which payment is to be made, except that in the fiscal year ending June 30, 1988, the authorization shall be made on or before November fifteenth. The amount of the award shall be based upon criteria including, but not limited to, district enrollment, relative wealth and the proposal submitted pursuant to subsection (d) of this section. Of the total amount appropriated in each fiscal year for the purposes of this section, the Department of Education (1) may set aside not more than five per cent to provide administrative assistance relating to the implementation of this section, and (2) shall set aside five per cent for competitive grants for local and regional boards of education not eligible to participate in the program pursuant to subsection (c) of this section. The timelines for identifying the eligibility criteria for such competitive grants, for identifying school districts eligible for such grants, for submitting proposals and for authorizing grant awards shall conform to the respective timelines described in this subsection and subsections (b) to (d), inclusive, of this section.

(f) Each local or regional board of education participating in the grant program shall prepare a financial statement of expenditures and an annual project report. The report shall describe the project activities and the degree to which the project met its goals and objectives. Such financial statements and reports shall be submitted to the department on or before September first of the fiscal year immediately following each fiscal year in which the school district participates in the grant program. On or before December thirty-first of the fiscal year following the fiscal year in which payment is received, each local or regional board of education which receives a grant pursuant to this section shall file with the commissioner a financial audit in such form as the commissioner prescribes. If the commissioner finds that any such grant is being used for purposes which are not in conformity with the purposes of this section, the commissioner may require repayment of the grant to the state. Not later than February 15, 1990, the State Board of Education shall report to the committees of the General Assembly having cognizance of matters relating to education and appropriations and the budgets of state agencies concerning the operation and effectiveness of the program funded under this section.

(P.A. 87-423, S. 2, 3; P.A. 88-10, S. 1, 2; P.A. 03-76, S. 15.)

History: P.A. 88-10 provided in Subsec. (d) that proposals may include programs or services which are provided through written agreements with nonprofit organizations or private employers or are provided to children of school age who are not attending school to promote their return to school; P.A. 03-76 made technical changes in Subsecs. (a), (c) and (e), effective June 3, 2003.






Chapter 169 - School Health and Sanitation

Section 10-203 - Compliance with public health statutes and regulations.

Each local and regional board of education shall maintain the facilities under its jurisdiction in accordance with the applicable public health statutes and regulations adopted by the Commissioner of Public Health.

(1949 Rev., S. 1464; 1955, S. 943d; P.A. 77-614, S. 323, 610; P.A. 78-218, S. 129; P.A. 88-136, S. 9, 37; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-244, S. 15, 63.)

History: P.A. 77-614 substituted department of health services for state department of health, effective January 1, 1979; P.A. 78-218 substituted “school district” for “town” in provision describing location of schoolhouses needing sanitary improvements and specified that local and regional boards may make complaint to health services department, deleting reference to town boards; P.A. 88-136 deleted reference to schoolhouse privies; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-244 rewrote the section to remove specific requirements and replace them with the requirement to comply with applicable public health statutes and regulations, effective July 1, 1996.

See Sec. 19a-37b for regulations establishing acceptable levels of radon in schools.



Section 10-203a - Guidelines re physical health needs of students. Optional adoption of plans by local and regional boards of education.

(a) Not later than January 1, 2007, the Department of Education shall (1) develop guidelines for addressing the physical health needs of students in a comprehensive manner that coordinates services, including services provided by municipal parks and recreation departments, and (2) make available to each local and regional board of education a copy of the guidelines. The department shall develop the guidelines after consultation with (A) the chairpersons and ranking members of (i) the joint standing committee of the General Assembly having cognizance of matters relating to education, and (ii) the select committee of the General Assembly having cognizance of matters relating to children, (B) at least one state-wide nonprofit organization with expertise in child wellness or physical exercise, and (C) the Connecticut Recreation and Parks Association. The guidelines shall not be deemed to be regulations, as defined in section 4-166. Local and regional boards of education may establish and implement plans based on the guidelines in accordance with subsection (c) of this section.

(b) The guidelines shall include, but need not be limited to: (1) Plans for engaging students in daily physical exercise during regular school hours and strategies for engaging students in daily physical exercise before and after regular school hours in coordination with municipal parks and recreation departments, (2) strategies for coordinating school-based health education, programs and services, (3) procedures for assessing the need for community-based services such as services provided by school-based health clinics, municipal parks and recreation departments, family resource centers and after-school programs, and (4) procedures for maximizing monetary and other resources from local, state and federal sources to address the physical health needs of students.

(c) Not later than April 1, 2007, each local and regional board of education may (1) establish a comprehensive and coordinated plan to address the physical health needs of students, and (2) base its plan on the guidelines developed pursuant to subsection (a) of this section. The board may implement such plan for the 2007-2008 school year and may have a plan in place for each school year thereafter.

(P.A. 06-44, S. 1.)

History: P.A. 06-44 effective May 8, 2006.



Section 10-204 - Vaccination.

Section 10-204 is repealed, effective July 1, 1998.

(1949 Rev., S. 1465; 1967, P.A. 288, S. 2; 1972, P.A. 35; P.A. 78-218, S. 130; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-204a - Required immunizations. Temporary waiver.

(a) Each local or regional board of education, or similar body governing a nonpublic school or schools, shall require each child to be protected by adequate immunization against diphtheria, pertussis, tetanus, poliomyelitis, measles, mumps, rubella, hemophilus influenzae type B and any other vaccine required by the schedule for active immunization adopted pursuant to section 19a-7f before being permitted to enroll in any program operated by a public or nonpublic school under its jurisdiction. Before being permitted to enter seventh grade, a child shall receive a second immunization against measles. Any such child who (1) presents a certificate from a physician, physician assistant, advanced practice registered nurse or local health agency stating that initial immunizations have been given to such child and additional immunizations are in process under guidelines and schedules specified by the Commissioner of Public Health; or (2) presents a certificate from a physician, physician assistant or advanced practice registered nurse stating that in the opinion of such physician, physician assistant or advanced practice registered nurse such immunization is medically contraindicated because of the physical condition of such child; or (3) presents a statement from the parents or guardian of such child that such immunization would be contrary to the religious beliefs of such child; or (4) in the case of measles, mumps or rubella, presents a certificate from a physician, physician assistant or advanced practice registered nurse or from the director of health in such child’s present or previous town of residence, stating that the child has had a confirmed case of such disease; or (5) in the case of hemophilus influenzae type B has passed his fifth birthday; or (6) in the case of pertussis, has passed his sixth birthday, shall be exempt from the appropriate provisions of this section. If the parents or guardians of any children are unable to pay for such immunizations, the expense of such immunizations shall, on the recommendations of such board of education, be paid by the town.

(b) The definitions of adequate immunization shall reflect the schedule for active immunization adopted pursuant to section 19a-7f and be established by regulation adopted in accordance with the provisions of chapter 54 by the Commissioner of Public Health, who shall also be responsible for providing procedures under which said boards and said similar governing bodies shall collect and report immunization data on each child to the Department of Public Health for compilation and analysis by said department.

(c) The Commissioner of Public Health may issue a temporary waiver to the schedule for active immunization for any vaccine if the National Centers for Disease Control and Prevention recognizes a nation-wide shortage of supply for such vaccine.

(1959, P.A. 588, S. 1; 1969, P.A. 42, S. 1; P.A. 73-510, S. 1, 2; P.A. 77-52, S. 1; P.A. 78-165, S. 1, 5; 78-218, S. 131; P.A. 81-139; P.A. 84-46; P.A. 91-327, S. 3, 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-244, S. 16, 63; P.A. 98-252, S. 39, 80; P.A. 11-242, S. 13.)

History: 1969 act allowed board of education to require measles immunization unless child entering school is certified to have had measles; P.A. 73-510 made measles immunization requirement mandatory by substituting “shall” for “may” but retained optional aspect re board’s requiring polio vaccination and added Subsec. (b) re effective date; P.A. 77-52 included rubella in mandatory immunization provision and deleted Subsec. (b); P.A. 78-165 replaced former provisions with new requirements for various vaccinations and conditions under which exceptions allowed, applicable to local and regional boards of education and governing bodies of nonpublic schools; P.A. 78-218 was not enacted because P.A. 78-165 took precedence; P.A. 81-139 amended Subsec. (a) to require immunization against mumps; P.A. 84-46 amended Subsec. (a) to delete the exemption from rubella immunizations for any child who has passed his twelfth birthday or who presents a doctor’s certificate stating that immunization is medically contraindicated; P.A. 91-327 added hemophilus influenzae type B and any other vaccine required by the department of health services to the mandatory immunization provisions and required a second immunization against measles before seventh grade, effective September 1, 1992; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-244 made technical changes in Subsec. (a), effective July 1, 1996; P.A. 98-252 amended Subsec. (a) to add provision for the town to pay for the cost of immunizations if parents are unable to pay, effective July 1, 1998; P.A. 11-242 amended Subsec. (a) by adding physician assistant and advanced practice registered nurse as persons who may issue certificates re immunizations and added Subsec. (c) re authority of Commissioner of Public Health to issue a temporary waiver to the schedule for active immunization.

See Sec. 10-204c re immunity from liability for civil damages resulting from adverse reaction to nondefective vaccine.



Section 10-204b - Rubella immunization.

Section 10-204b is repealed.

(1971, P.A. 296; P.A. 77-52, S. 2.)



Section 10-204c - Immunity from liability.

No municipality, district health department or local or regional board of education which causes an immunization required by state law to be administered shall be liable for civil damages resulting from an adverse reaction to a nondefective vaccine.

(P.A. 79-88.)



Section 10-205 - Appointment of school medical advisors.

Each local or regional board of education of any town having a population of ten thousand or more shall, and each local or regional board of education of any town having a population of fewer than ten thousand may, appoint one or more legally qualified practitioners of medicine as school medical advisors. The advisor or advisors shall be assigned to the public school or schools within the limits of the school district. The boards shall provide such medical advisors with adequate facilities to conduct health examinations of individual pupils and to discharge such duties as may be prescribed by such board. In towns in which the board of health or department of health is maintaining such service substantially as required in connection with the school program of health supervision and other duties performed by school medical advisors, the board of health or department of health shall appoint and assign, with the consent of the local or regional board of education, such advisors. The board of education, with the approval of the director of health and with the consent of the chief executive officer of the town, may designate such town’s director of health, as provided under section 19a-200, or other town medical officers as the chief medical advisor for its public schools. Two or more boards of education may unite in the hiring and appointing of school medical advisors under arrangements for the payment of the expenses thereof and the performance of duties agreed upon by their boards of education. Each local or regional board of education shall prescribe the functions and duties of the school medical advisor in order that the program of health protection and health supervision, as outlined by such board and pursuant to the general statutes, shall be carried out.

(1949 Rev., S. 1466; 1972, P.A. 239, S. 1; P.A. 80-440, S. 1, 10.)

History: 1972 act added provisions concerning town director of health serving as chief medical advisor for schools; P.A. 80-440 substituted local or regional board of education for town and town board references, made designation of director of health contingent upon board’s decision with director’s approval and chief executive officer’s consent rather than contingent upon chief executive officer’s decision after consultation with board, made health programs not subject to approval by state board of education and deleted provision concerning consultation between director and town board re functions and duties of medical advisors.



Section 10-206 - Health assessments.

(a) Each local or regional board of education shall require each pupil enrolled in the public schools to have health assessments pursuant to the provisions of this section. Such assessments shall be conducted by (1) a legally qualified practitioner of medicine, (2) an advanced practice registered nurse or registered nurse, licensed pursuant to chapter 378, (3) a physician assistant, licensed pursuant to chapter 370, (4) a school medical advisor, or (5) a legally qualified practitioner of medicine, an advanced practice registered nurse or a physician assistant stationed at any military base, to ascertain whether such pupil is suffering from any physical disability tending to prevent such pupil from receiving the full benefit of school work and to ascertain whether such school work should be modified in order to prevent injury to the pupil or to secure for the pupil a suitable program of education. No health assessment shall be made of any child enrolled in the public schools unless such examination is made in the presence of the parent or guardian or in the presence of another school employee. The parent or guardian of such child shall receive prior written notice and shall have a reasonable opportunity to be present at such assessment or to provide for such assessment himself or herself. A local or regional board of education may deny continued attendance in public school to any child who fails to obtain the health assessments required under this section.

(b) Each local or regional board of education shall require each child to have a health assessment prior to public school enrollment. The assessment shall include: (1) A physical examination which shall include hematocrit or hemoglobin tests, height, weight, blood pressure, and, beginning with the 2003-2004 school year, a chronic disease assessment which shall include, but not be limited to, asthma as defined by the Commissioner of Public Health pursuant to subsection (c) of section 19a-62a. The assessment form shall include (A) a check box for the provider conducting the assessment, as provided in subsection (a) of this section, to indicate an asthma diagnosis, (B) screening questions relating to appropriate public health concerns to be answered by the parent or guardian, and (C) screening questions to be answered by such provider; (2) an updating of immunizations as required under section 10-204a, provided a registered nurse may only update said immunizations pursuant to a written order by a physician or physician assistant, licensed pursuant to chapter 370, or an advanced practice registered nurse, licensed pursuant to chapter 378; (3) vision, hearing, speech and gross dental screenings; and (4) such other information, including health and developmental history, as the physician feels is necessary and appropriate. The assessment shall also include tests for tuberculosis, sickle cell anemia or Cooley’s anemia and tests for lead levels in the blood where the local or regional board of education determines after consultation with the school medical advisor and the local health department, or in the case of a regional board of education, each local health department, that such tests are necessary, provided a registered nurse may only perform said tests pursuant to the written order of a physician or physician assistant, licensed pursuant to chapter 370, or an advanced practice registered nurse, licensed pursuant to chapter 378.

(c) Each local or regional board of education shall require each pupil enrolled in the public schools to have health assessments in either grade six or grade seven and in either grade nine or grade ten. The assessment shall include: (1) A physical examination which shall include hematocrit or hemoglobin tests, height, weight, blood pressure, and, beginning with the 2003-2004 school year, a chronic disease assessment which shall include, but not be limited to, asthma as defined by the Commissioner of Public Health pursuant to subsection (c) of section 19a-62a. The assessment form shall include (A) a check box for the provider conducting the assessment, as provided in subsection (a) of this section, to indicate an asthma diagnosis, (B) screening questions relating to appropriate public health concerns to be answered by the parent or guardian, and (C) screening questions to be answered by such provider; (2) an updating of immunizations as required under section 10-204a, provided a registered nurse may only update said immunizations pursuant to a written order of a physician or physician assistant, licensed pursuant to chapter 370, or an advanced practice registered nurse, licensed pursuant to chapter 378; (3) vision, hearing, postural and gross dental screenings; and (4) such other information including a health history as the physician feels is necessary and appropriate. The assessment shall also include tests for tuberculosis and sickle cell anemia or Cooley’s anemia where the local or regional board of education, in consultation with the school medical advisor and the local health department, or in the case of a regional board of education, each local health department, determines that said screening or test is necessary, provided a registered nurse may only perform said tests pursuant to the written order of a physician or physician assistant, licensed pursuant to chapter 370, or an advanced practice registered nurse, licensed pursuant to chapter 378.

(d) The results of each assessment done pursuant to this section and the results of screenings done pursuant to section 10-214 shall be recorded on forms supplied by the State Board of Education. Such information shall be included in the cumulative health record of each pupil and shall be kept on file in the school such pupil attends. If a pupil permanently leaves the jurisdiction of the board of education, the pupil’s original cumulative health record shall be sent to the chief administrative officer of the school district to which such student moves. The board of education transmitting such health record shall retain a true copy. Each physician, advanced practice registered nurse, registered nurse, or physician assistant performing health assessments and screenings pursuant to this section and section 10-214 shall completely fill out and sign each form and any recommendations concerning the pupil shall be in writing.

(e) Appropriate school health personnel shall review the results of each assessment and screening as recorded pursuant to subsection (d) of this section. When, in the judgment of such health personnel, a pupil, as defined in section 10-206a, is in need of further testing or treatment, the superintendent of schools shall give written notice to the parent or guardian of such pupil and shall make reasonable efforts to assure that such further testing or treatment is provided. Such reasonable efforts shall include a determination of whether or not the parent or guardian has obtained the necessary testing or treatment for the pupil, and, if not, advising the parent or guardian on how such testing or treatment may be obtained. The results of such further testing or treatment shall be recorded pursuant to subsection (d) of this section, and shall be reviewed by school health personnel pursuant to this subsection.

(f) On and after February 1, 2004, each local or regional board of education shall report to the local health department and the Department of Public Health, on an annual basis, the total number of pupils per school and per school district having a diagnosis of asthma (1) at the time of public school enrollment, (2) in grade six or seven, and (3) in grade ten or eleven. The report shall contain the asthma information collected as required under subsections (b) and (c) of this section and shall include pupil age, gender, race, ethnicity and school. Beginning on October 1, 2004, and every three years thereafter, the Department of Public Health shall review the asthma screening information reported pursuant to this section and shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to public health and education concerning asthma trends and distributions among pupils enrolled in the public schools. The report shall be submitted in accordance with the provisions of section 11-4a and shall include, but not be limited to, trends and findings based on pupil age, gender, race, ethnicity, school and the education reference group, as determined by the Department of Education for the town or regional school district in which such school is located.

(1949 Rev., S. 1467; P.A. 78-218, S. 132; P.A. 80-440, S. 4, 10; P.A. 85-80, S. 1, 2; P.A. 91-327, S. 6, 8; P.A. 94-103, S. 1; P.A. 98-252, S. 12, 80; June Sp. Sess. P.A. 01-4, S. 41, 58; June Sp. Sess. P.A. 01-9, S. 105, 131; P.A. 04-221, S. 36; P.A. 05-272, S. 2; P.A. 07-58, S. 1; P.A. 11-179, S. 1.)

History: P.A. 78-218 replaced former provisions concerning examinations of female children with similar provisions applicable to examination of any child and made technical changes; P.A. 80-440 substituted “health assessment” for “health examination”, deleted requirement for assessments at three-year intervals, required parent’s or guardian’s presence at examination, required that prior written notice be given to parent or guardian, deleted provisions concerning health records and added Subsecs. (b) to (e), re required assessments, recording of results and review; P.A. 85-80 amended Subsec. (a) to allow a local or regional board to deny continued attendance in public school to any child who fails to obtain the required health assessments; P.A. 91-327 amended Subsec. (b) to replace tests for lead paint poisoning with tests for lead levels in the blood; P.A. 94-103 amended Subsecs. (a), (b), (c) and (d), to add provision regarding the duties of registered nurses, advanced practice registered nurses and physician assistants; P.A. 98-252 amended Subsecs. (b) and (c) to make technical changes, effective July 1, 1998; June Sp. Sess. P.A. 01-4 amended Subsec. (a) by adding provision re licensed natureopath and person licensed to practice chiropractic and making a technical change, amended Subsecs. (b) and (c) by adding provisions re chronic disease assessment including asthma and re items included in assessment form and added Subsec. (f) re reporting requirements, effective July 1, 2002; June Sp. Sess. P.A. 01-9 eliminated provision re licensed natureopaths and persons licensed to practice chiropractic, effective July 1, 2001; P.A. 04-221 amended Subsec. (d) by requiring that form be completely filled out by physician, nurse or physician assistant, effective July 1, 2004; P.A. 05-272 amended Subsec. (f) by eliminating reference to health assessment forms, requiring boards of education to report re the prevalence of asthma among students during three specific time periods and making technical changes; P.A. 07-58 amended Subsec. (c) to require the second set of adolescent health assessments in grades nine or ten instead of in grades ten or eleven, effective July 1, 2008; P.A. 11-179 amended Subsec. (a) by designating existing provisions re persons who shall conduct health assessments as Subdivs. (1) to (4) and adding Subdiv. (5) re legally qualified practitioner of medicine, advanced practice registered nurse or physician assistant stationed at any military base, effective July 13, 2011.



Section 10-206a - Free health assessments.

Each local or regional board of education shall provide for health assessments pursuant to subsection (c) of section 10-206 without charge to all pupils whose parents or guardians meet the eligibility requirements for free and reduced price meals under the National School Lunch Program or for free milk under the special milk program. To meet its obligations pursuant to this section, a board of education may utilize existing community resources and services.

(P.A. 80-440, S. 6, 10.)



Section 10-206b - Tests for lead levels in Head Start programs.

Each director of a Head Start program shall require each child attending such program to be tested for lead levels in his blood after consultation with the school medical advisor and the local health department or in the case of a regional board of education, each local health department, that such tests are necessary.

(P.A. 91-327, S. 7, 8.)



Section 10-206c - Annual report on whether pupil has health insurance.

Each local or regional board of education shall require each pupil enrolled in the schools under its jurisdiction to annually report whether the pupil has health insurance. The Commissioner of Social Services, or the commissioner’s designee, shall provide information to each local or regional board of education on state-sponsored health insurance programs for children, including application assistance for such programs. Each local or regional board of education shall provide such information to the parent or guardian of each pupil identified as uninsured.

(June Sp. Sess. P.A. 07-2, S. 24; June Sp. Sess. P.A. 07-4, S. 119.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; June Sp. Sess. P.A. 07-4 replaced “pupil’s parent or guardian” with “parent or guardian of each pupil identified as uninsured”, effective July 1, 2007.



Section 10-207 - Duties of medical advisors.

(a) Each school medical advisor shall work with the local or regional board of education that appointed such school medical advisor and the board of health or health department for the school district under the jurisdiction of such board to (1) plan and administer the health program for each school, (2) advise on the provision of school health services, (3) provide consultation on the school health environment, and (4) perform any other duties that may be agreed on by the school medical advisor and the local or regional board of education that appointed such school medical advisor.

(b) With the approval of the local or regional board of education, the school medical advisor may establish a diagnostic and treatment program for health and dental services to pupils, provided no costs incurred for such health service shall be charged to the local or regional board of education without approval of such board.

(1949 Rev., S. 1468; 1955, S. 944d; P.A. 77-296; P.A. 78-218, S. 133; 78-303, S. 56, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 12-120, S. 25; 12-198, S. 3.)

History: P.A. 77-296 added Subsec. (b) re establishment of diagnostic and treatment programs; P.A. 78-218 replaced personal pronouns with references to “such medical advisor”; P.A. 78-303 substituted commissioner of health services for public health council; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 12-120 amended Subsec. (a) by replacing former provisions re duties of school medical advisor with provisions re school medical advisor working with appointing board of education and board of health or health department for school district to perform duties in Subdivs. (1) to (4), effective July 1, 2012; P.A. 12-198 made identical changes as P.A. 12-120, effective July 1, 2012.



Section 10-208 - Exemption from examination or treatment.

No provision of section 10-206 or 10-214 shall be construed to require any pupil to undergo a physical or medical examination or treatment, or to be compelled to receive medical instruction, if the parent or legal guardian of such pupil or the pupil, if such pupil is an emancipated minor or is eighteen years of age or older, in writing, notifies the teacher or principal or other person in charge of such pupil that such parent or guardian or pupil objects, on religious grounds, to such physical or medical examination or treatment or medical instruction.

(1949 Rev., S. 1469; P.A. 78-218, S. 134; P.A. 80-175, S. 4, 5; 80-440, S. 5, 10.)

History: P.A. 78-218 substituted “such parent or guardian” for “he”; P.A. 80-175 gave emancipated minors and pupils 18 or older same rights as parents or guardians under provisions of section; P.A. 80-440 substituted “section 10-206 or 10-214” for “sections 10-205 to 10-207, inclusive”.



Section 10-208a - Physical activity of student restricted; boards to honor notice.

Each local and regional board of education shall honor written notice submitted by a licensed practitioner which places physical restrictions upon any pupil enrolled in the public schools of such board of education. For purposes of this section, licensed practitioner means any person who is licensed to practice under chapter 370, 372, 373 or 375 or section 20-94a.

(P.A. 84-177, S. 1, 2; P.A. 99-102, S. 12; P.A. 03-211, S. 2.)

History: P.A. 99-102 deleted obsolete reference to chapter 371; P.A. 03-211 eliminated reference to the healing arts and added reference to Sec. 20-94a in definition of licensed practitioner, effective July 1, 2003.



Section 10-209 - Records not to be public. Provision of reports to schools.

(a) No record of any medical examination made or filed under the provisions of sections 10-205, 10-206, 10-207 and 10-214, or of any psychological examination made under the supervision or at the request of a board of education, shall be open to public inspection.

(b) Each health care provider, as defined in section 19a-7h, who has provided immunizations pursuant to section 10-204a and each health care provider as described in section 10-206 who has provided health assessments pursuant to section 10-206 to a child who is seeking to enroll in a public school in this state shall provide reports of such immunizations and health assessments to the designated representative of the local or regional school district governing the school in which the child seeks to enroll. Such health care providers shall also report the results of health assessments required pursuant to section 10-206 and report on immunizations provided pursuant to section 10-204a to such representative for each child enrolled in such public school. Each local and regional board of education shall annually designate a representative to receive such reports from health care providers.

(1949 Rev., S. 1470; 1963, P.A. 545; P.A. 80-440, S. 8, 10; P.A. 03-211, S. 9.)

History: 1963 act added psychological examinations; P.A. 80-440 substituted “sections 10-205, 10-206, 10-207 and 10-214” for “sections 10-205 to 10-207, inclusive”; P.A. 03-211 designated existing provisions as Subsec. (a) and added Subsec. (b) re provision of reports to schools, effective July 1, 2003.



Section 10-210 - Notice of disease to be given parent or guardian.

Subject to the provisions of section 19a-216 notice of any disease or defect from which any child is found by such school medical advisor to be suffering shall be given to the parent or guardian of such child, with such advice or order relating thereto as such medical advisor deems advisable, and such parent or guardian shall cause such child to be treated by a reputable physician for such disease or defects. When any child shows symptoms of any communicable disease, notice shall also be given to the director of health or board of health and such child shall be excluded from attendance at such school and not permitted to return without a permit from the town, city or borough director of health.

(1949 Rev., S. 1471; P.A. 78-218, S. 135.)

History: P.A. 78-218 made notice provision subject to Sec. 19-89a.



Section 10-211 - Notice to state board.

Section 10-211 is repealed.

(1949 Rev., S. 1472; 1963, P.A. 300.)



Section 10-212 - School nurses and nurse practitioners. Administration of medications by parents or guardians on school grounds. Criminal history records checks.

(a) Each local or regional board of education shall appoint one or more school nurses or nurse practitioners. Such school nurses and nurse practitioners appointed by such boards shall be qualified pursuant to regulations adopted in accordance with the provisions of chapter 54 by the State Board of Education in consultation with the Department of Public Health. Such school nurses may also act as visiting nurses in the town, may visit the homes of pupils in the public schools and shall assist in executing the orders of the school medical advisor, if there is any in such town, and perform such other duties as are required by such board.

(b) Notwithstanding any provision of the general statutes or any regulation of Connecticut state agencies, nothing in this section shall be construed to prohibit the administering of medications by parents or guardians to their own children on school grounds.

(c) School nurses and nurse practitioners appointed by or under contract with any local or regional board of education and any nurse provided to a nonpublic school under the provisions of section 10-217a shall submit to a criminal history records check in accordance with the provisions of section 29-17a.

(1949 Rev., S. 1473; P.A. 78-218, S. 136; P.A. 80-440, S. 2, 10; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 01-4, S. 11, 58; P.A. 03-211, S. 3; P.A. 04-181, S. 2.)

History: P.A. 78-218 specified applicability of section to local and regional boards of education; P.A. 80-440 made appointment of school nurses mandatory rather than optional and required them to be “qualified pursuant to regulations adopted in accordance with chapter 54” by state board of education with advice of health services department; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 01-4 designated existing provisions as Subsec. (a) and added Subsec. (b) re administration of medications by parents or guardians on school grounds, effective July 1, 2001; P.A. 03-211 amended Subsec. (a) by substituting requirement that the State Board of Education adopt regulations in consultation with the Department of Public Health for requirement that regulations be adopted with technical advice and assistance of the Department of Public Health, effective July 1, 2003; P.A. 04-181 added Subsec. (c) re criminal history records checks, effective June 1, 2004.



Section 10-212a - Administration of medications in schools, at athletic events and to children in school readiness programs.

(a)(1) A school nurse or, in the absence of such nurse, any other nurse licensed pursuant to the provisions of chapter 378, including a nurse employed by, or providing services under the direction of a local or regional board of education at, a school-based health clinic, who shall administer medical preparations only to students enrolled in such school-based health clinic in the absence of a school nurse, the principal, any teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, or coach of intramural and interscholastic athletics of a school may administer, subject to the provisions of subdivision (2) of this subsection, medicinal preparations, including such controlled drugs as the Commissioner of Consumer Protection may, by regulation, designate, to any student at such school pursuant to the written order of a physician licensed to practice medicine, or a dentist licensed to practice dental medicine in this or another state, or an optometrist licensed to practice optometry in this state under chapter 380, or an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a, or a physician assistant licensed to prescribe in accordance with section 20-12d, and the written authorization of a parent or guardian of such child. The administration of medicinal preparations by a nurse licensed pursuant to the provisions of chapter 378, a principal, teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, or coach shall be under the general supervision of a school nurse. No such school nurse or other nurse, principal, teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, coach or school paraprofessional administering medication pursuant to subsections (d) and (e) of this section shall be liable to such student or a parent or guardian of such student for civil damages for any personal injuries that result from acts or omissions of such school nurse or other nurse, principal, teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, coach or school paraprofessional administering medication pursuant to subsections (d) and (e) of this section in administering such preparations that may constitute ordinary negligence. This immunity does not apply to acts or omissions constituting gross, wilful or wanton negligence.

(2) Each local and regional board of education that allows a school nurse or, in the absence of such nurse, any other nurse licensed pursuant to the provisions of chapter 378, including a nurse employed by, or providing services under the direction of a local or regional board of education at, a school-based health clinic, who shall administer medical preparations only to students enrolled in such school-based health clinic in the absence of a school nurse, the principal, any teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, or coach of intramural and interscholastic athletics of a school to administer medicine or that allows a student to self-administer medicine, including medicine administered through the use of an asthmatic inhaler or an automatic prefilled cartridge injector or similar automatic injectable equipment, shall adopt written policies and procedures, in accordance with this section and the regulations adopted pursuant to subsection (c) of this section, that shall be approved by the school medical advisor or other qualified licensed physician. Once so approved, such administration of medication shall be in accordance with such policies and procedures.

(3) A director of a school readiness program as defined in section 10-16p or a before or after school program exempt from licensure by the Department of Public Health pursuant to subdivision (1) of subsection (b) of section 19a-77, or the director’s designee, may administer medications to a child enrolled in such a program in accordance with regulations adopted by the State Board of Education in accordance with the provisions of chapter 54. No individual administering medications pursuant to this subdivision shall be liable to such child or a parent or guardian of such child for civil damages for any personal injuries that result from acts or omissions of such individual in administering such medications which may constitute ordinary negligence. This immunity shall not apply to acts or omissions constituting gross, wilful or wanton negligence.

(b) Each school wherein any controlled drug is administered under the provisions of this section shall keep such records thereof as are required of hospitals under the provisions of subsections (f) and (h) of section 21a-254 and shall store such drug in such manner as the Commissioner of Consumer Protection shall, by regulation, require.

(c) The State Board of Education, in consultation with the Commissioner of Public Health, shall adopt regulations, in accordance with the provisions of chapter 54, determined to be necessary by the board to carry out the provisions of this section, including, but not limited to, regulations that (1) specify conditions under which a coach of intramural and interscholastic athletics may administer medicinal preparations, including controlled drugs specified in the regulations adopted by the commissioner, to a child participating in such intramural and interscholastic athletics, (2) specify conditions and procedures for the administration of medication by school personnel to students, and (3) specify conditions for self-administration of medication by students, including permitting a child diagnosed with: (A) Asthma to retain possession of an asthmatic inhaler at all times while attending school for prompt treatment of the child’s asthma and to protect the child against serious harm or death provided a written authorization for self-administration of medication signed by the child’s parent or guardian and an authorized prescriber is submitted to the school nurse; and (B) an allergic condition to retain possession of an automatic prefilled cartridge injector or similar automatic injectable equipment at all times while attending school for prompt treatment of the child’s allergic condition and to protect the child against serious harm or death provided a written authorization for self-administration of medication signed by the child’s parent or guardian and an authorized prescriber is submitted to the school nurse. The regulations shall require authorization pursuant to: (i) The written order of a physician licensed to practice medicine in this or another state, a dentist licensed to practice dental medicine in this or another state, an advanced practice registered nurse licensed under chapter 378, a physician assistant licensed under chapter 370, a podiatrist licensed under chapter 375, or an optometrist licensed under chapter 380; and (ii) the written authorization of a parent or guardian of such child.

(d) (1) With the written authorization of a student’s parent or guardian, and (2) pursuant to the written order of (A) a physician licensed under chapter 370, (B) an optometrist licensed to practice optometry under chapter 380, (C) an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a, or (D) a physician assistant licensed to prescribe in accordance with section 20-12d, a school nurse and a school medical advisor may jointly approve and provide general supervision to an identified school paraprofessional to administer medication, including, but not limited to, medication administered with a cartridge injector, to a specific student with a medically diagnosed allergic condition that may require prompt treatment in order to protect the student against serious harm or death. For purposes of this subsection, “cartridge injector” means an automatic prefilled cartridge injector or similar automatic injectable equipment used to deliver epinephrine in a standard dose for emergency first aid response to allergic reactions.

(e) (1) With the written authorization of a student’s parent or guardian, and (2) pursuant to a written order of the student’s physician licensed under chapter 370, a school nurse or a school principal shall select, and a school nurse shall provide general supervision to, a qualified school employee to administer medication with injectable equipment used to administer glucagon to a student with diabetes that may require prompt treatment in order to protect the student against serious harm or death. Such authorization shall be limited to situations when the school nurse is absent or unavailable. No qualified school employee shall administer medication under this subsection unless (A) such qualified school employee annually completes any training required by the school nurse and school medical advisor in the administration of medication with injectable equipment used to administer glucagon, (B) the school nurse and school medical advisor have attested, in writing, that such qualified school employee has completed such training, and (C) such qualified school employee voluntarily agrees to serve as a qualified school employee. For purposes of this subsection, “injectable equipment used to administer glucagon” means an injector or injectable equipment used to deliver glucagon in an appropriate dose for emergency first aid response to diabetes. For purposes of this subsection, “qualified school employee” means a principal, teacher, licensed athletic trainer, licensed physical or occupational therapist employed by a school district, coach or school paraprofessional.

(1969, P.A. 723, S. 1; P.A. 74-86; P.A. 77-101, S. 3; P.A. 78-99, S. 1, 3; 78-303, S. 57, 136; P.A. 79-560, S. 4, 39; 79-631, S. 38, 111; P.A. 84-498, S. 4, 5; P.A. 88-360, S. 47, 63; P.A. 90-85, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 94-103, S. 2; 94-213, S. 1; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 99-2, S. 37; P.A. 03-211, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(h); P.A. 04-181, S. 1; 04-189, S. 1; P.A. 07-241, S. 3; 07-252, S. 36; P.A. 09-155, S. 1; P.A. 12-198, S. 2; P.A. 13-31, S. 15.)

History: P.A. 74-86 substituted “in the absence of such nurse” for “in her absence” in Subsec. (a); P.A. 77-101 included reference to Sec. 19-461(h) in Subsec. (b); P.A. 78-99 substituted commissioner of health services for public health council in Subsec. (a) and allowed nurses to administer drugs on prescription of physicians licensed in states other than Connecticut; P.A. 78-303 substituted commissioner of health services for public health council in Subsec. (b); P.A. 79-560 and P.A. 79-631 included reference to Sec. 19-461(h) in Subsec. (b); P.A. 84-498 permitted licensed practical nurses to administer medicinal preparations in a school and required all such preparations to be administered under the general supervision of a school nurse and added reference to dentist’s prescriptions; P.A. 88-360 in Subsec. (a) provided for the administration of aspirin, ibuprofen or an aspirin substitute containing acetaminophen; P.A. 90-85 amended Subsec. (a) to delete language allowing a nurse, principal or teacher to administer aspirin, ibuprofen or an aspirin substitute containing acetaminophen to a student pursuant to a written commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-103 amended Subsec. (a) to add provision regarding nurses in school-based health clinics; P.A. 94-213 amended Subsec. (a) to add reference to prescriptions by advanced practice registered nurses and physician assistants; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 99-2 amended Subsec. (a) by adding coaches to list of who may administer drugs and added Subsec. (c) re regulation on administration of drugs by coaches; P.A. 03-211 amended Subsec. (a) to include references to licensed physical or occupational therapists and paraprofessionals and substitute Commissioner of Consumer Protection for Commissioner of Public Health, amended Subsec. (b) to substitute Commissioner of Consumer Protection for Commissioner of Public Health, amended Subsec. (c) to allow the State Board of Education to adopt regulations in consultation with the Commissioner of Public Health, designate provisions re coaches as Subdiv. (1), add Subdivs. (2) and (3) re administration of medication by school personnel and students and redesignate Subdivs. (1) and (2) as Subparas. (A) and (B), and added Subsec. (d) re administration of medication by a paraprofessional, effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-181 amended Subsec. (a) by designating existing provisions as Subdiv. (1), making a conforming change therein and adding Subdiv. (2) re written policies and procedures for self-administration of medicine, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-241 added Subsec. (a)(3) re school readiness programs and before or after school programs, effective July 10, 2007; P.A. 07-252 made technical changes in Subsecs. (a)(1) and (c)(3)(A) and amended Subsecs. (a)(1) and (d)(2) to allow administration of medicine based on written order of a licensed optometrist, effective July 1, 2007; P.A. 09-155 amended Subsec. (a)(1) and (2) by adding “licensed athletic trainer” to list of school professionals who may administer medicinal preparations, amended Subsec. (a)(2) by including medicine administered through an asthmatic inhaler and an automatic prefilled cartridge injector among medicines that may be administered at school, amended Subsec. (c) by requiring State Board of Education to adopt regulations concerning retention and use of asthmatic inhalers and automatic prefilled cartridge injectors by students while at school, by authorizing out-of-state physician to issue written orders re medicine administered at school and by making technical changes, and amended Subsec. (d)(1) by substituting “parent or guardian” for “parents”, effective August 15, 2009; P.A. 12-198 amended Subsec. (a)(1) by adding references to Subsec. (e), amended Subsec. (d)(1)(A) by replacing “to practice medicine” with “under chapter 370” and added Subsec. (e) re administration of glucagon to a student with diabetes, effective June 15, 2012; P.A. 13-31 made a technical change in Subsec. (d), effective May 28, 2013.



Section 10-212b - Policies prohibiting the recommendation of psychotropic drugs by school personnel.

(a) For purposes of this section, (1) “psychotropic drugs” means prescription medications for behavioral or social-emotional concerns, such as attentional deficits, impulsivity, anxiety, depression and thought disorders, and includes, but is not limited to, stimulant medication and antidepressants, and (2) “school health or mental health personnel” means school nurses or nurse practitioners appointed pursuant to section 10-212, school medical advisors appointed pursuant to section 10-205, school psychologists, school social workers, school counselors and such other school personnel who have been identified as the person responsible for communication with a parent or guardian about a child’s need for medical evaluation pursuant to a policy adopted by a local or regional board of education as required by subsection (b) of this section.

(b) Each local and regional board of education shall adopt and implement policies prohibiting any school personnel from recommending the use of psychotropic drugs for any child. Such policies shall set forth procedures (1) for communication between school health or mental health personnel and other school personnel about a child who may require a recommendation for a medical evaluation, (2) establishing the method in which school health or mental health personnel communicate a recommendation to a parent or guardian that such child be evaluated by an appropriate medical practitioner, and (3) for obtaining proper consent from a parent or guardian of a child for the school health or mental health personnel to communicate about such child with a medical practitioner outside the school who is not a school employee. The provisions of this section shall not prohibit (A) school health or mental health personnel from recommending that a child be evaluated by an appropriate medical practitioner, (B) school personnel from consulting with such practitioner with the consent of the parents or guardian of such child, (C) the planning and placement team from recommending a medical evaluation as part of an initial evaluation or reevaluation, as needed to determine a child’s (i) eligibility for special education and related services, or (ii) educational needs for an individualized education program.

(P.A. 01-124, S. 1; P.A. 03-211, S. 8.)

History: P.A. 03-211 added new Subsec. (a) defining “psychotropic drugs” and “school health or mental health personnel”, designated existing provisions as Subsec. (b) and amended same to add procedures to be included in policies and provisions re planning and placement team, substitute “school health or mental health personnel” for “school medical staff” and make technical changes, effective July 1, 2003.



Section 10-212c - Life-threatening food allergies and glycogen storage disease: Guidelines; district plans.

(a) Not later than July 1, 2012, the Department of Education, in conjunction with the Department of Public Health, shall develop and make available to each local and regional board of education guidelines for the management of students with life-threatening food allergies and glycogen storage disease. The guidelines shall include, but need not be limited to: (1) Education and training for school personnel on the management of students with life-threatening food allergies and glycogen storage disease, including training related to the administration of medication with a cartridge injector pursuant to subsection (d) of section 10-212a, and the provision of food or dietary supplements, (2) procedures for responding to life-threatening allergic reactions to food, (3) a process for the development of individualized health care and food allergy action plans for every student with a life-threatening food allergy, (4) a process for the development of individualized health care and glycogen storage disease action plans for every student with glycogen storage disease and such plan shall include, but not be limited to, the provision of food or dietary supplements by the school nurse, or any school employee approved by the school nurse, to a student with glycogen storage disease provided such plan shall not prohibit a parent or guardian, or a person designated by such parent or guardian, to provide food or dietary supplements to a student with glycogen storage disease on school grounds during the school day, and (5) protocols to prevent exposure to food allergens.

(b) Not later than August 15, 2012, each local and regional board of education shall: (1) Implement a plan based on the guidelines developed pursuant to subsection (a) of this section for the management of students with life-threatening food allergies and glycogen storage disease enrolled in the schools under its jurisdiction; (2) make such plan available on such board’s web site or the web site of each school under such board’s jurisdiction, or if such web sites do not exist, make such plan publicly available through other practicable means as determined by such board; and (3) provide notice of such plan in conjunction with the annual written statement provided to parents and guardians as required by subsection (b) of section 10-231c. The superintendent of schools for each school district shall annually attest to the Department of Education that such school district is implementing such plan in accordance with the provisions of this section.

(P.A. 05-104, S. 1; P.A. 09-155, S. 2; P.A. 12-198, S. 6.)

History: P.A. 05-104 effective June 7, 2005; P.A. 09-155 amended Subsec. (b) by redesignating existing plan provisions as Subdiv. (1), adding Subdiv. (2) re availability of plan through web sites and other practicable means and adding Subdiv. (3) re notice of plan and attestation by superintendent of schools that plan is being implemented, effective August 15, 2009; P.A. 12-198 amended Subsec. (a) by replacing “January 1, 2006” with “July 1, 2012”, adding references to glycogen storage disease, adding “and the provision of food or dietary supplements” in Subdiv. (1), adding new Subdiv. (4) re individualized health care and glycogen storage disease action plans and redesignating existing Subdiv. (4) as Subdiv. (5) and amended Subsec. (b) by replacing “July 1, 2006” with “August 15, 2012” and adding reference to glycogen storage disease, effective June 15, 2012.



Section 10-212d - Availability of automatic external defibrillators in schools. Emergency action response plans for life-threatening emergencies.

(a) On and after July 1, 2010, subject to the provisions of subsection (d) of this section, each local and regional board of education shall have at each school under the board’s jurisdiction: (1) An automatic external defibrillator; and (2) school personnel trained in the operation of such automatic external defibrillator and the use of cardiopulmonary resuscitation. The automatic external defibrillator and school personnel trained in the operation of an automatic external defibrillator and the use of cardiopulmonary resuscitation shall be accessible during the school’s normal operational hours, during school-sponsored athletic practices and athletic events taking place on school grounds and during school sponsored events not occurring during the normal operational hours of the school.

(b) Not later than July 1, 2010, each school shall develop an emergency action response plan that addresses the appropriate use of school personnel to respond to incidents involving an individual experiencing sudden cardiac arrest or a similar life-threatening emergency while on school grounds.

(c) Not later than July 1, 2010, each school with an athletic department or organized athletic program shall develop an emergency action response plan that addresses the appropriate use of school personnel to respond to incidents involving an individual experiencing sudden cardiac arrest or a similar life-threatening emergency while attending or participating in an athletic practice or event while on school grounds.

(d) A local or regional board of education shall not be required to comply with the provisions of subsection (a) of this section if federal, state or private funding is not available to such local and regional board of education to purchase an automatic external defibrillator and pay for the training of school personnel described in said subsection (a). A local and regional board of education may accept a donation of an automatic external defibrillator that meets the standards established by the United States Food and Drug Administration and is in compliance with the device manufacturer’s maintenance schedule. A local and regional board of education may accept gifts, grants and donations, including in-kind donations designated for the purchase of an automatic external defibrillator and for the costs incurred to inspect and maintain such device and train staff in the use of such device.

(P.A. 09-94, S. 1.)

History: P.A. 09-94 effective July 1, 2009.



Section 10-212e - Immunity from actions relating to the provision of food or dietary supplements on school grounds by a parent, guardian or designee to a student with glycogen storage disease.

No claim for damages shall be made against a town, local or regional board of education or school employee, as defined in section 10-222d, for any injury or damage resulting from the provision of food or dietary supplements by a parent or guardian, or a person designated by such parent or guardian, on school grounds to a student with glycogen storage disease under an individualized health care and glycogen storage disease action plan, pursuant to section 10-212c.

(P.A. 12-198, S. 7; P.A. 13-31, S. 16.)

History: P.A. 12-198 effective July 1, 2012; P.A. 13-31 made technical changes, effective May 28, 2013.



Section 10-212f - School Nurse Advisory Council. Reports.

(a) The Commissioner of Education shall establish a School Nurse Advisory Council consisting of the following members:

(1) One representative from each state-wide bargaining representative organization that represents school nurses;

(2) One representative of the Association of School Nurses of Connecticut who is employed in a private or parochial school;

(3) One representative of the Connecticut Nurses Association;

(4) One representative of the Connecticut Association of Public School Superintendents;

(5) One representative of the Connecticut Federation of School Administrators;

(6) One representative of the Connecticut Association of Boards of Education;

(7) Two school district medical advisors, one of whom is a member of the American Academy of Pediatrics;

(8) One representative of the Connecticut Association for Healthcare at Home who is a school nurse; and

(9) The Commissioners of Education and Public Health, or the commissioners’ designees who shall be ex-officio, nonvoting members and shall attend meetings of the advisory council.

(b) The advisory council shall advise the Commissioners of Education and Public Health concerning professional development for school nurses, school nurse staffing levels, the delivery of health care services by school nurses in schools and other matters that affect school nurses.

(c) Members shall receive no compensation except for reimbursement for necessary expenses incurred in performing their duties.

(d) The Commissioner of Education shall schedule the first meeting of the advisory council, which shall be held not later than September 1, 2013. The members shall elect the chairperson of the advisory council from among the members of the council who are school nurses. A majority of the council members shall constitute a quorum. A majority vote of a quorum shall be required for any official action of the advisory council. The advisory council shall meet upon the call of the chairperson or upon the majority request of the council members.

(e) Not later than February 1, 2014, and not less than annually thereafter, the advisory council shall submit a report on its recommendations to the Commissioners of Education and Public Health and to the joint standing committees of the General Assembly having cognizance of matters relating to education and public health, in accordance with the provisions of section 11-4a. Such report shall include, but need not be limited to, recommendations concerning: (1) Professional development for school nurses; (2) school nurse staffing levels; (3) the delivery of health care services by school nurses in schools; (4) protocols for emergency medication administration; and (5) protocols for evaluating certain temporary medical conditions that may be symptomatic of serious illnesses or injuries.

(f) The Commissioner of Education shall notify each local and regional board of education of the advisory council’s recommendations not later than thirty days after the commissioner’s receipt of the advisory council’s report containing such recommendations.

(P.A. 13-187, S. 1.)

History: P.A. 13-187 effective July 1, 2013.



Section 10-213 - Dental hygienists.

A local or regional board of education may appoint and prescribe the functions and duties of one or more licensed dental hygienists.

(1949 Rev., S. 1474; P.A. 78-218, S. 137; P.A. 80-440, S. 3, 10.)

History: P.A. 78-218 specified applicability to local and regional boards of education and referred to schools of local or regional board rather than schools “in such town”; P.A. 80-440 replaced previous provisions with simple statement that school board may appoint dental hygienists and prescribe their functions and duties.



Section 10-214 - Vision, audiometric and postural screenings: When required; notification of parents re defects; record of results.

(a) Each local or regional board of education shall provide annually to each pupil in kindergarten, grades one to six, inclusive, and grade nine, a vision screening, using a Snellen chart, or equivalent screening. The superintendent of schools shall give written notice to the parent or guardian of each pupil who is found to have any defect of vision or disease of the eyes, with a brief statement describing such defect or disease.

(b) Each local or regional board of education shall provide annually audiometric screening for hearing to each pupil in kindergarten to grade three, inclusive, grade five and grade eight. The superintendent of schools shall give written notice to the parent or guardian of each pupil found to have any impairment or defect of hearing, with a brief statement describing such impairment or defect.

(c) Each local or regional board of education shall provide annual postural screenings for each pupil in grades five to nine. The superintendent of schools shall give written notice to the parent or guardian of each pupil who evidences any postural problem, with a brief statement describing such evidence.

(d) Test results or treatment provided as a result of the screenings pursuant to this section shall be recorded on forms pursuant to subsection (a) of section 10-206.

(e) The State Board of Education, with the technical advice and assistance of the Department of Public Health, shall adopt regulations in accordance with the provisions of chapter 54 for screenings pursuant to this section.

(1949 Rev., S. 1475; P.A. 77-125; P.A. 78-218, S. 138; P.A. 80-440, S. 7, 10; P.A. 81-472, S. 11, 159; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-229.)

History: P.A. 77-125 included testing for farsightedness in eyesight tests of students; P.A. 78-218 substituted “such optometrist” for “he” and deleted phrase “under his charge” in provision re testing by superintendent, principal or teacher when no examination has been made under Sec. 10-206; P.A. 80-440 replaced former provisions with requirements for visual, audiometric and postural screenings, records of results and treatment and regulations governing screenings; P.A. 81-472 made technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-229 amended Subsec. (c) to substitute annual screenings in grades five through nine for screening in grade five and again in grade eight.

See Sec. 20-136 re vision examinations performed by optometrists.



Section 10-214a - Eye-protective devices.

The State Board of Education shall make regulations concerning the use of appliances and devices for eye protection in the laboratories and workshops of all public and private elementary and secondary schools, including regional vocational technical schools. Such regulations shall prescribe the kind and construction of such appliances and devices and the times during which they shall be used. The board, or equivalent supervisory body, which is responsible for the administration of any such school shall be responsible for compliance with said regulations.

(1967, P.A. 572, S. 1.)



Section 10-214b - Compliance report by local or regional board of education.

Section 10-214b is repealed, effective June 3, 1996.

(P.A. 80-440, S. 9, 10; P.A. 88-136, S. 10, 37; 88-364, S. 16, 123; P.A. 96-161, S. 12, 13.)



Section 10-215 - Lunches, breakfasts and other feeding programs for public school children and employees.

Any local or regional board of education may establish and operate a school lunch program for public school children, may operate lunch services for its employees, may establish and operate a school breakfast program, as provided under federal laws governing said programs, or may establish and operate such other child feeding programs as it deems necessary. Charges for such lunches, breakfasts or other such feeding may be fixed by such boards and shall not exceed the cost of food, wages and other expenses directly incurred in providing such services. When such services are offered, a board shall provide free lunches, breakfasts or other such feeding to children whose economic needs require such action under the standards promulgated by said federal laws. Such board is authorized to purchase equipment and supplies that are necessary, to employ the necessary personnel, to utilize the services of volunteers and to receive and expend any funds and receive and use any equipment and supplies which may become available to carry out the provisions of this section. Any town board of education may vote to designate any volunteer organization within the town to provide a school lunch program, school breakfast program or other child feeding program in accordance with the provisions of this section.

(1949 Rev., S. 1476; 1953, S. 945d; 1971, P.A. 702, S. 1; P.A. 78-218, S. 139; P.A. 81-208, S. 1; 81-472, S. 123, 159.)

History: 1971 act revised section to include references to National School Lunch Act and breakfast programs as provided in Federal Child Nutrition Act and required that if school district elects to offer lunch and/or breakfast programs it must provide free meals to children “whose economic needs require such action”; P.A. 78-218 substituted “Any local or regional board of education” for “The board of education of any school district”; P.A. 81-208 replaced specific references to National School Lunch Act and Federal Child Nutrition Act with general reference to applicable federal laws; P.A. 81-472 made technical changes.

See Sec. 10-237 re use of school activity fund for school lunch program and re accounts of school lunch program.



Section 10-215a - Nonpublic school and nonprofit agency participation in feeding programs.

Nonpublic schools and nonprofit agencies may participate in the school breakfast, lunch and other feeding programs provided in sections 10-215 to 10-215b under such regulations as may be promulgated by the State Board of Education in conformance with said sections and under the federal laws governing said programs, except that such schools, other than the endowed academies approved pursuant to section 10-34, and agencies shall not be eligible for the funding described in subdivision (2) of subsection (a) of section 10-215b.

(1971, P.A. 702, S. 2; P.A. 81-208, S. 2; P.A. 92-170, S. 14, 26; P.A. 06-63, S. 5.)

History: P.A. 81-208 allowed nonprofit agencies to participate in school breakfast, lunch and other feeding programs; P.A. 92-170 made a technical change; P.A. 06-63 added exception for funding described in Sec. 10-215b(a)(2), effective July 1, 2006.



Section 10-215b - Duties of State Board of Education re feeding programs.

(a) The State Board of Education is authorized to expend in each fiscal year an amount equal to (1) the money required pursuant to the matching requirements of said federal laws and shall disburse the same in accordance with said laws, and (2) ten cents per lunch served in the prior school year in accordance with said laws by any local or regional board of education, the technical high school system or governing authority of a state charter school, interdistrict magnet school or endowed academy approved pursuant to section 10-34 that participates in the National School Lunch Program and certifies pursuant to section 10-215f that the nutrition standards established by the Department of Education pursuant to section 10-215e shall be met.

(b) The State Board of Education shall prescribe the manner and time of application by such board of education, the technical high school system, such governing authority or controlling authority of the nonpublic schools for such funds, provided such application shall include the certification that any funds received pursuant to subsection (a) of this section shall be used for the program approved. The State Board of Education shall determine the eligibility of the applicant to receive such grants pursuant to regulations provided in subsection (c) of this section and shall certify to the Comptroller the amount of the grant for which the board of education, the technical high school system, the governing authority or the controlling authority of a nonpublic school is eligible. Upon receipt of such certification, the Comptroller shall draw an order on the Treasurer in the amount, at the time and to the payee so certified.

(c) The State Board of Education may adopt such regulations as may be necessary in implementing sections 10-215 to 10-215b, inclusive.

(d) The Commissioner of Education shall establish a procedure for monitoring compliance by boards of education, the technical high school system, or governing authorities with certifications submitted in accordance with section 10-215f and may adjust grant amounts pursuant to subdivision (2) of subsection (a) of this section based on failure to comply with said certification.

(1971, P.A. 702, S. 3–5; P.A. 78-218, S. 140; P.A. 81-208, S. 3; P.A. 92-170, S. 15, 26; P.A. 06-63, S. 4; P.A. 12-116, S. 84.)

History: P.A. 78-218 specified applicability of Subsec. (b) to local and regional boards of education, deleting references to school boards and school districts, and made technical correction; P.A. 81-208 deleted provisions detailing subject matter of regulations in Subsec. (c); P.A. 92-170 made a technical change in Subsec. (c); P.A. 06-63 amended Subsec. (a) by designating existing language as Subdiv. (1) and by adding Subdiv. (2) re ten-cent bonus, amended Subsec. (b) by adding language re regional vocational-technical school system and governing authority and added Subsec. (d) re monitoring compliance, effective July 1, 2006; P.A. 12-116 replaced “regional vocational-technical school system” with “technical high school system”, effective July 1, 2012.



Section 10-215c - Annual report.

Section 10-215c is repealed.

(1971, P.A. 702, S. 6; P.A. 73-310; P.A. 78-218, S. 141; P.A. 82-314, S. 54, 63; P.A. 92-170, S. 25, 26.)



Section 10-215d - Regulations re nutrition standards for school breakfasts and lunches.

Not later than July 1, 1991, the State Board of Education, in consultation with the Department of Public Health, the School Food Service Association and the Connecticut Dietetic Association, shall, pursuant to the provisions of chapter 54, adopt regulations concerning nutrition standards for breakfasts and lunches provided to students by local and regional boards of education.

(P.A. 90-27, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 10-215e - Nutrition standards for food that is not part of lunch or breakfast program.

Not later than August 1, 2006, and January first of each year thereafter, the Department of Education shall publish a set of nutrition standards for food items offered for sale to students at schools. Such standards shall not apply to food sold as part of the National School Lunch Program and School Breakfast Program unless such items are purchased separately from a school lunch or breakfast that is reimbursable under such program.

(P.A. 06-63, S. 2.)

History: P.A. 06-63 effective July 1, 2006.



Section 10-215f - Certification that food meets nutrition standards.

(a) Each local and regional board of education, the technical high school system, and the governing authority for each state charter school, interdistrict magnet school and endowed academy approved pursuant to section 10-34 that participates in the National School Lunch Program shall certify in its annual application to the Department of Education for school lunch funding whether, during the school year for which such application is submitted, all food items made available for sale to students in schools under its jurisdiction and not exempted from the nutrition standards published by the Department of Education pursuant to section 10-215e will meet said standards. Except as otherwise provided in subsection (b) of this section, such certification shall include food not exempted from said nutrition standards and offered for sale to students at all times, and from all sources, including, but not limited to, school stores, vending machines, school cafeterias, and any fundraising activities on school premises, whether or not school sponsored.

(b) Each board of education, the technical high school system and each governing authority that certifies pursuant to this section compliance with the department’s nutrition standards for food may exclude from such certification the sale to students of food items that do not meet such standards, provided (1) such sale is in connection with an event occurring after the end of the regular school day or on the weekend, (2) such sale is at the location of such event, and (3) such food is not sold from a vending machine or school store.

(P.A. 06-63, S. 3; P.A. 12-116, S. 85.)

History: P.A. 06-63 effective July 1, 2006; P.A. 12-116 replaced “regional vocational-technical school system” with “technical high school system”, effective July 1, 2012.



Section 10-215g - In-classroom school breakfast pilot program.

(a) There is established an in-classroom school breakfast pilot program. The Department of Education may, within available appropriations, maintain a competitive grant program for the purpose of assisting up to ten severe need schools, as defined in section 10-266w, to establish or expand in-classroom school breakfast programs.

(b) Applicants for grants provided pursuant to subsection (a) of this section shall apply annually to the Commissioner of Education at such time and in such manner as the commissioner prescribes. In determining whether to award an applicant a grant for an in-classroom school breakfast program, the commissioner shall consider, at a minimum, the following factors: (1) The specific objectives and description of the proposed program, (2) the cost of the proposed program, (3) the number of children who will benefit from the proposed program, and (4) whether the proposed program is likely to increase the number of students receiving nutritious breakfasts.

(P.A. 06-135, S. 20; P.A. 12-120, S. 11.)

History: P.A. 06-135 effective July 1, 2006; P.A. 12-120 amended Subsec. (a) by replacing “by federal law governing school nutrition programs” with “in section 10-266w” and adding “or expand” re breakfast programs, effective June 15, 2012.



Section 10-215h - Child nutrition outreach program.

(a) The Department of Education shall administer, within available appropriations, a child nutrition outreach program to increase (1) participation in the federal School Breakfast Program, federal Summer Food Service Program and federal Child and Adult Care Food Program; and (2) federal reimbursement for such programs.

(b) The child nutrition outreach program shall:

(1) Encourage schools to (A) participate in the federal School Breakfast Program; (B) employ innovative breakfast service methods where students eat their breakfast in their classrooms or elsewhere after school starts, rather than only before school and only in the cafeteria; and (C) apply to the in-classroom breakfast grant program pursuant to section 10-215g;

(2) (A) Encourage local and regional school districts to sponsor Summer Food Service Program sites; (B) recruit other sponsors of such sites; and (C) make grants to site sponsors to assist them in increasing child participation;

(3) Encourage day care centers to participate in the Child and Adult Care Food Program; and

(4) Publicize the availability of federally funded child nutrition programs throughout the state.

(P.A. 10-133, S. 6.)

History: P.A. 10-133 effective July 1, 2010.

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 10-216 - Payment of expenses.

The expenses incurred under the provisions of this chapter, except the expenses of school lunch programs, shall be paid in the same manner as are the ordinary expenses for the support of schools in the several towns and school districts.

(1949 Rev., S. 1477; 1953, S. 946d.)



Section 10-217 - Penalty.

Any person who is responsible for the violation of any provision of this chapter shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 1464; 1955, S. 943d.)



Section 10-217a - Health services for children in private nonprofit schools. Payments from the state, towns in which children reside and private nonprofit schools.

(a) Each town or regional school district which provides health services for children attending its public schools in any grade, from kindergarten to twelve, inclusive, shall provide the same health services for children in such grades attending private nonprofit schools therein, when a majority of the children attending such schools are residents of the state of Connecticut. Any such town or district may also provide such services for children in prekindergarten programs in such private nonprofit schools when a majority of the children attending such schools are residents of the state of Connecticut. Such determination shall be based on the percentage of resident pupils enrolled in such school on October first, or the full school day immediately preceding such date, during the school year next prior to that in which the health services are to be provided. The provisions of this section shall not be construed to require a town or district to provide such services to any child who is not a resident of this state. Such health services shall include the services of a school physician, school nurse and dental hygienist, provided such health services shall not include special education services which, if provided to public school students, would be eligible for reimbursement pursuant to section 10-76g. For purposes of this section, a resident is a person with continuous and permanent physical presence within the state, except that temporary absences for short periods of time shall not affect the establishment of residency.

(b) Any town or regional school district providing such services for children attending such private schools shall be reimbursed by the state for a percentage of the amount paid from local tax revenues for such services as follows:

(1) The percentage of the amount paid from local tax revenues for such services reimbursed to a local board of education shall be determined by (A) ranking each town in the state in descending order from one to one hundred sixty-nine according to such town’s adjusted equalized net grand list per capita, as defined in section 10-261; (B) based upon such ranking, (i) for reimbursement paid in the fiscal year ending June 30, 1990, a percentage of not less than forty-five or more than ninety shall be determined for each town on a continuous scale, except that for any town in which the number of children under the temporary family assistance program, as defined in subdivision (17) of section 10-262f, is greater than one per cent of the total population of the town, as defined in subdivision (7) of subsection (a) of section 10-261, the percentage shall be not less than eighty, (ii) for reimbursement paid in the fiscal years ending June 30, 1991, to June 30, 2001, inclusive, a percentage of not less than ten or more than ninety shall be determined for each town on a continuous scale, except that for any town in which the number of children under the temporary family assistance program, as defined in subdivision (17) of section 10-262f, is greater than one per cent of the total population of the town, as defined in subdivision (7) of subsection (a) of section 10-261, and for any town which has a wealth rank greater than thirty when towns are ranked pursuant to subparagraph (A) of this subdivision and which provides such services to greater than one thousand five hundred children who are not residents of the town, the percentage shall be not less than eighty, and (iii) for reimbursement paid in the fiscal year ending June 30, 2002, and each fiscal year thereafter, a percentage of not less than ten or more than ninety shall be determined for each town on a continuous scale, except that for any town in which the number of children under the temporary family assistance program, as defined in subdivision (17) of section 10-262f, for the fiscal year ending June 30, 1997, was greater than one per cent of the total population of the town, as defined in subdivision (7) of subsection (a) of section 10-261, for the fiscal year ending June 30, 1997, and for any town which has a wealth rank greater than thirty when towns are ranked pursuant to subparagraph (A) of this subdivision and which provides such services to greater than one thousand five hundred children who are not residents of the town, the percentage shall be not less than eighty.

(2) The percentage of the amount paid from local tax revenues for such services reimbursed to a regional board of education shall be determined by its ranking. Such ranking shall be determined by (A) multiplying the total population, as defined in section 10-261, of each town in the district by such town’s ranking, as determined in subdivision (1) of this subsection, (B) adding together the figures determined under subparagraph (A) of this subdivision, and (C) dividing the total computed under subparagraph (B) of this subdivision by the total population of all towns in the district. The ranking of each regional board of education shall be rounded to the next higher whole number and each such board shall receive the same reimbursement percentage as would a town with the same rank.

(c) Any town or regional school district which provides such services shall file an application for such reimbursement not later than the September fifteenth following the fiscal year in which the services were provided on a form to be provided by the State Board of Education. Payment shall be made not later than the following January fifteenth.

(d) (1) Upon written notification from the town or regional school district providing such services, the town of which children attending such private schools are residents shall pay to the town or regional school district which provided such services during the fiscal year ending June 30, 1989, a proportionate share of the average unreimbursed cost per child for providing such services. Such proportionate share shall be equal to (A) the difference between the amount paid by a town or regional school district for providing such services for children attending such private schools and the state grant received by or due to such town or regional school district pursuant to subsections (b) and (c) of this section for providing such services, divided by (B) the total number of children attending such private schools in the town or regional school district and multiplied by (C) the number of children who are residents of the town and who attend such private schools in the town or regional school district providing such services.

(2) Payment to a town or regional school district pursuant to the provisions of this subsection shall not make a town making such a payment eligible for reimbursement under the provisions of subsection (b) of this section.

(3) Upon written notification from the town or regional school district providing such services, any such private school shall pay to the town or regional school district which provided such services during the fiscal year ending June 30, 1989, the difference between the amount paid by the town or regional school district for providing such services for children attending such private school and the sum of (A) the state grant received by or due to such town or regional school district pursuant to subsections (b) and (c) of this section for providing such services, (B) payments received by or due to such town or regional school district pursuant to subdivision (1) of this subsection for providing such services and (C) the proportionate share of the average unreimbursed cost per child for providing such services to children who are residents of the town providing such services and who attend such private school, such share which shall be equal to (i) the difference between the amount paid by the town or regional school district for providing such services for children attending such private school and the state grant received by or due to such town or regional school district pursuant to subsections (b) and (c) of this section for providing such services, divided by (ii) the total number of children attending such private school and multiplied by (iii) the number of children who are residents of the town providing such services and who attend such private school.

(e) Notwithstanding the provisions of subsection (a) of this section to the contrary, any town (1) in which more than four hundred children who are not residents of the state attend private nonprofit schools which are in the town and in which a majority of the children attending such schools are residents of the state and (2) for which the percentage of the amount paid from local tax revenues reimbursed to the local board of education pursuant to subsection (b) of this section is less than fifteen per cent may, at its discretion, provide such services to children in such private nonprofit schools who are not residents of the state.

(f) The pay of certificated personnel shall be subject to the rules and regulations providing for deduction for the state Teacher’s Retirement Fund by the board of education of such town applicable to certificated teaching personnel in the public schools of such town. This subsection shall be retroactive to July 1, 1968.

(g) A town or regional school district may provide, at its own expense, the services of a school psychologist, speech remedial services, school social worker’s services and special language teachers for non-English-speaking students to children attending private nonprofit schools in such town or district.

(h) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2006, and June 30, 2007, the amount of the grants payable to local or regional boards of education in accordance with this section shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for purposes of this section.

(i) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2008, to June 30, 2015, inclusive, the amount of the grants payable to local or regional boards of education in accordance with this section shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for purposes of this section.

(1967, P.A. 481, S. 1, 2; 1969, P.A. 568, S. 1; 1972, P.A. 296, S. 1; P.A. 83-422, S. 1, 2; P.A. 84-255, S. 10, 21; P.A. 85-249, S. 1, 3; P.A. 88-360, S. 23, 63; P.A. 89-355, S. 6, 20; P.A. 90-225, S. 3, 10; 90-325, S. 28, 32; 91-303, S. 15, 22; June Sp. Sess. P.A. 91-7, S. 8, 22; June 18 Sp. Sess. P.A. 97-2, S. 12, 165; June Sp. Sess. P.A. 01-1, S. 9, 54; June 30 Sp. Sess. P.A. 03-6, S. 1; P.A. 04-257, S. 11; P.A. 05-245, S. 14; June Sp. Sess. P.A. 07-3, S. 1; Sept. Sp. Sess. P.A. 09-6, S. 40; P.A. 11-48, S. 174; P.A. 13-247, S. 156.)

History: 1969 act added Subsec. (c) re deductions from pay of certificated personnel; 1972 act amended Subsec. (a) to require health and welfare services in private schools when majority of students from Connecticut rather than from the municipality in which private school located; P.A. 83-422 amended Subsec. (a) to provide for method of determining when a majority of children attending private schools are from the state, and to add language concerning provision of clerical, supervisory and administrative services necessary to offer health and welfare services; P.A. 84-255 amended Subsecs. (a) and (b) adding reference to regional school districts; P.A. 85-249 amended section to permit towns to provide health and welfare services to children in prekindergarten programs in private nonprofit schools, to clarify that such services do not include special education services and to add a definition of residency; P.A. 88-360 added Subsec. (d) re reimbursement for health and welfare services for children attending incorporated or endowed high schools or academies; P.A. 89-355 in Subsec. (a) made the determination of the number of resident children based on the number enrolled on October first rather than the average of those enrolled on October first and May first and made a technical change, in Subsec. (b) provided that reimbursement from the state be a percentage of the amount paid from local tax revenues rather than the full amount paid from such revenues, added new Subsec. (c) designation, added new Subsec. (d) re reimbursement from sending school districts and private schools, relettered Subsec. (c) as Subsec. (e) and deleted obsolete former Subsec. (d) re reimbursement for providing health and welfare services to children attending incorporated or endowed high schools or academies; P.A. 90-225 in Subsec. (b)(1) limited the 45% to 90% reimbursement scale to reimbursement paid in the fiscal year ending June 30, 1990, provided that for fiscal years thereafter the scale be 10% to 90% with a minimum of 80% for certain towns and made a technical change, in Subsec. (c) specified that applications be filed not later than September fifteenth and that payment be made not later than the following January fifteenth, in Subsec. (d) limited the payments to towns by other towns and private schools to payments for services during the fiscal year ending June 30, 1989, and inserted a new Subdiv. (2) designation making previous Subdiv. (2) Subdiv. (3) and in Subsec. (e) made a technical change; P.A. 90-325 added new Subsec. (e) re certain towns’ discretionary powers to provide health and welfare services to nonresident children enrolled in private schools and relettered Subsec. (e) as (f); P.A. 91-303 in Subsec. (a) added language specifying that towns need not provide services to children who are not residents of this state; June Sp. Sess. 91-7 removed the requirement to provide welfare services, including the services of a school psychologist, speech remedial services, school social worker’s services, special language teachers for non-English-speaking students, and such clerical supervisory and administrative services necessary to the provision of health and welfare services, and added Subsec. (g) re towns’ discretionary power to provide certain services at their own expense; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (b) to replace references to aid to families with dependent children with temporary family assistance and made technical changes, effective July 1, 1997; June Sp. Sess. P.A. 01-1 amended Subsec. (b)(1) to limit Subpara. (B)(ii) to the fiscal years ending June 30, 1991, to June 30, 2001, inclusive, and to add Subpara. (B)(iii) re the fiscal years ending June 30, 2002, and June 30, 2003, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b)(1) by making grant permanent, effective August 20, 2003; P.A. 04-257 made technical changes in Subsec. (b)(1), effective June 14, 2004; P.A. 05-245 added new Subsec. (h) re proportional reduction of grants for the fiscal years ending June 30, 2006, and June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-3 added Subsec. (i) re proportional reduction of grants for the fiscal years ending June 30, 2008, and June 30, 2009, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (i) to extend proportional reduction of grants through fiscal year ending June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (i) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 13-247 amended Subsec. (i) to extend proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013.



Section 10-217b - Appropriation.

Section 10-217b is repealed.

(1972, P.A. 296, S. 2; P.A. 78-218, S. 211.)



Section 10-217c - Definitions.

As used in sections 10-217d to 10-217g, inclusive:

(1) “Art or craft material” means any raw or processed material or manufactured product marketed or represented by the manufacturer as suitable for use in any phase of the creation of any work of visual or graphic art of any medium which (A) contains a carcinogenic substance, as defined in section 19a-329, or is a potential human carcinogen, as defined in this section, or contains a toxic substance which has been identified as an air contaminant under the Occupational Safety and Health Standards, Code of Federal Regulations, Title 29, Chapter XVII, Subpart Z, Section 1910.1000, (B) is in a form that would expose users to the carcinogen, potential human carcinogen or toxic substance through ingestion, inhalation or absorption and (C) is used in a public primary or secondary school;

(2) “Medium” includes, but is not limited to, paintings, drawings, prints, sculpture, ceramics, enamels, jewelry, stained glass, plastic sculpture, photographs, and leather and textile goods;

(3) “Package insert” means a display or written, printed or graphic matter upon a leaflet or suitable material accompanying the art or craft material; and

(4) “Potential human carcinogen” means any substance which does not meet the definition of human carcinogen, but for which there exists sufficient evidence of carcinogenity in animals, as determined by the International Agency for Research on Cancer or the National Toxicology Program of the United States Department of Health and Human Services.

(P.A. 88-308, S. 1.)



Section 10-217d - Warning labels.

(a) On and after June 1, 1989, no person shall distribute, sell, offer for sale, or expose for sale for use in a public primary or secondary school any art or craft material unless such material bears a conspicuous label that says “WARNING” and includes, but is not limited to, the following information: (1) The name of each toxic substance, carcinogen or potential carcinogen contained in the material, including generic or chemical name, (2) the chronic and acute effects of exposure to such toxic substance, carcinogen or potential carcinogen and the symptoms of effect of such exposure, to the extent such information is available from the Consumer Product Safety Commission, the United States Occupational Health and Safety Administration, the International Agency for Research on Cancer or the National Toxicology Program of the United States Department of Health and Human Services and (3) a statement of safe use and storage for such art or craft material.

(b) The label shall be placed on the outside container or on a package insert which is easily legible.

(c) An art or craft material shall be deemed to comply with the requirements of this section if the art or craft material complies with labeling standard D4236 of the American Society for Testing and Materials, as revised, unless the Commissioner of Consumer Protection determines that the label on the art or craft material does not properly warn of the dangers inherent in the use of the art or craft material.

(P.A. 88-308, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: (Revisor’s note: In 2003 a reference in Subsec. (a) to “United States Department of Health” was changed editorially by the Revisors to “United States Department of Health and Human Services” for accuracy); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 10-217e - Purchase of art or craft materials by local or regional school districts.

On and after June 1, 1989, no art or craft material may be ordered or purchased by any local or regional school district for use by students in kindergarten through grade twelve, inclusive, unless such art or craft material bears a label that meets the requirements of section 10-217d. Any art or craft material ordered or purchased before said date, which does not bear the label required under section 10-217d, may be used by students in kindergarten through grade twelve, inclusive.

(P.A. 88-308, S. 3.)



Section 10-217f - Availability of lists of carcinogenic substances, potential human carcinogens and certain toxic substances.

The Commissioner of Education shall make available to each local or regional school district a list of carcinogenic substances as defined in section 19a-329, potential human carcinogens as determined by the International Agency for Research on Cancer of the National Toxicology Program of the United States Department of Health and Human Services and toxic substances which have been identified as an air contaminant under the Occupational Safety and Health Standards, Code of Federal Regulations, Title 29, Chapter XVII, Subpart 2, Section 1910.1000.

(P.A. 88-308, S. 4.)



Section 10-217g - Exemptions.

Notwithstanding the provisions of sections 10-217d and 10-217e, if the Commissioner of Consumer Protection determines that a carcinogen, potential human carcinogen or toxic substance contained in any art or craft material cannot be ingested, inhaled or otherwise absorbed into the body during any reasonably foreseeable use of the material so as to pose adverse health effects, said commissioner may exempt such art or craft material from the provisions of said sections 10-217d and 10-217e.

(P.A. 88-308, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 170 - Boards of Education

Section 10-218 - Officers. Meetings.

Each board of education shall, not later than one month after the date on which the newly elected members take office, elect from its number a chairperson and elect a secretary of such board and may prescribe their duties. The votes of each member of such board cast in such election shall be reduced to writing and made available for public inspection within forty-eight hours, excluding Saturday, Sunday or legal holidays, and shall also be recorded in the minutes of the meeting at which taken, which minutes shall be available for public inspection at all reasonable times. If such officers are not chosen after one month because of a tie vote of the members, the town council or, if there is no town council, the selectmen of the town shall choose such officers from the membership of the board. The chairperson of the board of education or, in case of such chairperson’s absence or inability to act, the secretary shall call a meeting of the board at least once in six months and whenever such chairperson deems it necessary or is requested in writing so to do by three of its members. If no meeting is called within fourteen days after such a request has been made, one may be called by any three members by giving the usual written notice to the other members.

(1949 Rev., S. 1478; 1957, P.A. 165, S. 1; February, 1965, P.A. 202, S. 1; P.A. 78-136; 78-218, S. 142.)

History: 1965 act required election of board officers not later than one month after “date on which the newly elected members take office” rather than one month after the “annual or biennial election, as the case may be”; P.A. 78-136 deleted requirement that election of officers be “by ballot” but required that vote tally be put in writing, be made available for public inspection and be recorded in minutes; P.A. 78-218 substituted “chairperson” for “chairman” and also for masculine personal pronouns formerly used in section.

See Sec. 10-225 re salary of board secretary.



Section 10-218a - Oath of office.

Members of boards of education shall, before entering upon their official duties, take the oath of office provided in section 1-25.

(1959, P.A. 76.)



Section 10-219 - Procedure for filling vacancy on local board of education.

If a vacancy occurs in the office of any member of the local board of education, unless otherwise provided by charter or special act, such vacancy shall be filled by the remaining members of said board until the next regular town election, at which election a successor shall be elected for the unexpired portion of the term, the official ballot specifying the vacancy to be filled.

(1949 Rev., S. 1500, 1502; 1953, S. 950d; 1967, P.A. 173; P.A. 81-257, S. 2, 10.)

History: 1967 act added qualifying phrase “unless otherwise provided by charter or special act”; P.A. 81-257 made filling of vacancy mandatory rather than optional unless otherwise provided by charter or special act by substituting “shall” for “may”.

See Sec. 9-1 for applicable definitions.

“Filling a vacancy” as used in section is an “appointment” within meaning of Sec. 1-18a(e)(1). 41 CS 267.



Section 10-220 - Duties of boards of education.

(a) Each local or regional board of education shall maintain good public elementary and secondary schools, implement the educational interests of the state, as defined in section 10-4a, and provide such other educational activities as in its judgment will best serve the interests of the school district; provided any board of education may secure such opportunities in another school district in accordance with provisions of the general statutes and shall give all the children of the school district as nearly equal advantages as may be practicable; shall provide an appropriate learning environment for its students which includes (1) adequate instructional books, supplies, materials, equipment, staffing, facilities and technology, (2) equitable allocation of resources among its schools, (3) proper maintenance of facilities, and (4) a safe school setting; shall, in accordance with the provisions of subsection (f) of this section, maintain records of allegations, investigations and reports that a child has been abused or neglected by a school employee, as defined in section 53a-65, employed by the local or regional board of education; shall have charge of the schools of its respective school district; shall make a continuing study of the need for school facilities and of a long-term school building program and from time to time make recommendations based on such study to the town; shall adopt and implement an indoor air quality program that provides for ongoing maintenance and facility reviews necessary for the maintenance and improvement of the indoor air quality of its facilities; shall adopt and implement a green cleaning program, pursuant to section 10-231g, that provides for the procurement and use of environmentally preferable cleaning products in school buildings and facilities; on and after July 1, 2011, and triennially thereafter, shall report to the Commissioner of Construction Services on the condition of its facilities and the action taken to implement its long-term school building program, indoor air quality program and green cleaning program, which report the Commissioner of Construction Services shall use to prepare a triennial report that said commissioner shall submit in accordance with section 11-4a to the joint standing committee of the General Assembly having cognizance of matters relating to education; shall advise the Commissioner of Construction Services of the relationship between any individual school building project pursuant to chapter 173 and such long-term school building program; shall have the care, maintenance and operation of buildings, lands, apparatus and other property used for school purposes and at all times shall insure all such buildings and all capital equipment contained therein against loss in an amount not less than eighty per cent of replacement cost; shall determine the number, age and qualifications of the pupils to be admitted into each school; shall develop and implement a written plan for minority staff recruitment for purposes of subdivision (3) of section 10-4a; shall employ and dismiss the teachers of the schools of such district subject to the provisions of sections 10-151 and 10-158a; shall designate the schools which shall be attended by the various children within the school district; shall make such provisions as will enable each child of school age residing in the district to attend some public day school for the period required by law and provide for the transportation of children wherever transportation is reasonable and desirable, and for such purpose may make contracts covering periods of not more than five years; may place in an alternative school program or other suitable educational program a pupil enrolling in school who is nineteen years of age or older and cannot acquire a sufficient number of credits for graduation by age twenty-one; may arrange with the board of education of an adjacent town for the instruction therein of such children as can attend school in such adjacent town more conveniently; shall cause each child five years of age and over and under eighteen years of age who is not a high school graduate and is living in the school district to attend school in accordance with the provisions of section 10-184, and shall perform all acts required of it by the town or necessary to carry into effect the powers and duties imposed by law.

(b) The board of education of each local or regional school district shall, with the participation of parents, students, school administrators, teachers, citizens, local elected officials and any other individuals or groups such board shall deem appropriate, prepare a statement of educational goals for such local or regional school district. The statement of goals shall be consistent with state-wide goals pursuant to subsection (c) of section 10-4. Each local or regional board of education shall annually establish student objectives for the school year which relate directly to the statement of educational goals prepared pursuant to this subsection and which identify specific expectations for students in terms of skills, knowledge and competence.

(c) Annually, each local and regional board of education shall submit to the Commissioner of Education a strategic school profile report for each school under its jurisdiction and for the school district as a whole. The superintendent of each local and regional school district shall present the profile report at the next regularly scheduled public meeting of the board of education after each November first. The profile report shall provide information on measures of (1) student needs, (2) school resources, including technological resources and utilization of such resources and infrastructure, (3) student and school performance, including truancy, (4) the number of students enrolled in an adult high school credit diploma program, pursuant to section 10-69, operated by a local or regional board of education or a regional educational service center, (5) equitable allocation of resources among its schools, (6) reduction of racial, ethnic and economic isolation, and (7) special education. For purposes of this subsection, measures of special education include (A) special education identification rates by disability, (B) rates at which special education students are exempted from mastery testing pursuant to section 10-14q, (C) expenditures for special education, including such expenditures as a percentage of total expenditures, (D) achievement data for special education students, (E) rates at which students identified as requiring special education are no longer identified as requiring special education, (F) the availability of supplemental educational services for students lacking basic educational skills, (G) the amount of special education student instructional time with nondisabled peers, (H) the number of students placed out-of-district, and (I) the actions taken by the school district to improve special education programs, as indicated by analyses of the local data provided in subparagraphs (A) to (H), inclusive, of this subdivision. The superintendent shall include in the narrative portion of the report information about parental involvement and if the district has taken measures to improve parental involvement, including, but not limited to, employment of methods to engage parents in the planning and improvement of school programs and methods to increase support to parents working at home with their children on learning activities. For purposes of this subsection, measures of truancy include the type of data that is required to be collected by the Department of Education regarding attendance and unexcused absences in order for the department to comply with federal reporting requirements and the actions taken by the local or regional board of education to reduce truancy in the school district. Such truancy data shall be considered a public record for purposes of chapter 14.

(d) Prior to January 1, 2008, and every five years thereafter, for every school building that is or has been constructed, extended, renovated or replaced on or after January 1, 2003, a local or regional board of education shall provide for a uniform inspection and evaluation program of the indoor air quality within such buildings, such as the Environmental Protection Agency’s Indoor Air Quality Tools for Schools Program. The inspection and evaluation program shall include, but not be limited to, a review, inspection or evaluation of the following: (1) The heating, ventilation and air conditioning systems; (2) radon levels in the air; (3) potential for exposure to microbiological airborne particles, including, but not limited to, fungi, mold and bacteria; (4) chemical compounds of concern to indoor air quality including, but not limited to, volatile organic compounds; (5) the degree of pest infestation, including, but not limited to, insects and rodents; (6) the degree of pesticide usage; (7) the presence of and the plans for removal of any hazardous substances that are contained on the list prepared pursuant to Section 302 of the federal Emergency Planning and Community Right-to-Know Act, 42 USC 9601 et seq.; (8) ventilation systems; (9) plumbing, including water distribution systems, drainage systems and fixtures; (10) moisture incursion; (11) the overall cleanliness of the facilities; (12) building structural elements, including, but not limited to, roofing, basements or slabs; (13) the use of space, particularly areas that were designed to be unoccupied; and (14) the provision of indoor air quality maintenance training for building staff. Local and regional boards of education conducting evaluations pursuant to this subsection shall make available for public inspection the results of the inspection and evaluation at a regularly scheduled board of education meeting and on the board’s or each individual school’s web site.

(e) Each local and regional board of education shall establish a school district curriculum committee. The committee shall recommend, develop, review and approve all curriculum for the local or regional school district.

(f) Each local and regional board of education shall maintain in a central location all records of allegations, investigations and reports that a child has been abused or neglected by a school employee, as defined in section 53a-65, employed by the local or regional board of education, conducted pursuant to sections 17a-101a to 17a-101d, inclusive, and section 17a-103. Such records shall include any reports made to the Department of Children and Families. The Department of Education shall have access to such records.

(1949 Rev., S. 1501; 1949, 1953, 1955, S. 957d; February, 1965, P.A. 574, S. 11; 1969, P.A. 690, S. 4; P.A. 78-218, S. 143; P.A. 79-128, S. 11, 36; P.A. 80-166, S. 1; P.A. 84-460, S. 3, 16; P.A. 85-377, S. 5, 13; P.A. 86-333, S. 11, 32; P.A. 90-324, S. 4, 13; P.A. 93-353, S. 28, 31, 52; P.A. 94-245, S. 9, 46; P.A. 95-182, S. 6, 11; P.A. 96-26, S. 2, 4; 96-244, S. 17, 63; 96-270, S. 1, 11; P.A. 97-290, S. 21, 29; P.A. 98-168, S. 8, 26; 98-243, S. 19, 25; 98-252, S. 13, 38, 80; June Sp. Sess. P.A. 98-1, S. 115, 121; P.A. 00-157, S. 3, 8; P.A. 01-173, S. 19, 67; P.A. 03-220, S. 1, 2; P.A. 04-26, S. 4; P.A. 06-158, S. 5; 06-167, S. 1; P.A. 08-153, S. 6; P A. 09-81, S. 2; 09-143, S. 1; 09-220, S. 6; Sept. Sp. Sess. P.A. 09-6, S. 54; P.A. 10-71, S. 4; P.A. 11-85, S. 6; 11-93, S. 6; 11-136, S. 10, 17; P.A. 12-120, S. 4.)

History: 1965 act substituted Sec. 10-158a for repealed Sec. 10-158; 1969 act added requirement that boards of education “implement the educational interests of the state as defined in section 10-4a”; P.A. 78-218 substituted “school district” for “town” throughout, specified applicability of provisions to local and regional, rather than town, boards and required attendance of children “seven years of age and over and under sixteen” rather than “between the ages of seven and sixteen”; P.A. 79-128 added Subsec. (b) re statement of goals by local and regional boards; P.A. 80-166 amended Subsec. (b) to require first attestation that programs are based on state goals “on September 1, 1982” rather than “in 1981”; P.A. 84-460 amended Subsec. (a) requiring that boards insure all buildings and all capital equipment against loss in an amount not less than 80% of replacement cost; P.A. 85-377 substituted commissioner of education for state board; P.A. 86-333 amended Subsec. (b) to extend from July 1, 1986, to July 1, 1987, the date when boards of education are to begin reviewing and updating the statement of goals; P.A. 90-324 added Subsec. (c) re strategic school profile reports; P.A. 93-353 provisions requiring local or regional board to submit the statement of goals to the state board of education, state board to review the statement and approve the statement as it pertains to the state-wide goals, local or regional board to review and if necessary update the statement of goals every five years and submit such statement to the state board and state board to review and approve the statement as it pertains to the state-wide goals, and removed obsolete language and added Subsec. (d) concerning a report to the state board of education on educational goals and student objectives and the development of a comprehensive professional development plan, effective July 1, 1993; P.A. 94-245 amended Subsec. (c)(1) to change the dates from May first to November first, effective June 2, 1994; P.A. 95-182 amended Subsec. (a) to remove a requirement that local and regional boards of education attest to the Commissioner of Education that program offerings and instruction are based on educational goals and student objectives and deleted Subsec. (d) re reports concerning the statement of educational goals and student objectives and the development and implementation of professional development plans, effective June 28, 1995; P.A. 96-26 amended Subsec. (a) to authorize placement of certain older pupils in alternative school programs or other suitable educational programs, effective July 1, 1996; P.A. 96-244 amended Subsec. (c) to delete obsolete language of Subdiv. (2), deleted Subdiv. (1) designation and replaced Subparas. with Subdivs., effective July 1, 1996; P.A. 96-270 amended Subsec. (a) to add the requirement to advise the Commissioner of Education of the relationship between any individual school building project and the long-term school building program, effective July 1, 1996; P.A. 97-290 amended Subsec. (a) to add provisions re an appropriate learning environment, report on the condition of facilities and action taken to implement the long-term building program and the annual report by the commissioner to the General Assembly, and added Subsec. (c)(4) and (5) re equitable allocation of resources and re reduction of racial, ethnic and economic isolation, effective July 1, 1997; P.A. 98-168 amended Subsec. (c) to add provisions re special education, effective July 1, 1998; P.A. 98-243 amended Subsec. (a) to lower the age requirement for school attendance from 7 to 5, effective July 1, 1998; P.A. 98-252 amended Subsec. (a) to add requirement for a written plan for minority staff recruitment and to make a technical change and amended Subsec. (c) to remove November date for report and in Subdiv. (2) specified technological resources and utilization of such resources and infrastructure, effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective July 1, 1998; P.A. 00-157 amended Subsec. (a) to change the reference to the school attendance age from “sixteen years of age” to “eighteen years of age who is not a high school graduate”, effective July 1, 2001; P.A. 01-173 amended Subsec. (a) to make a technical change for the purposes of gender neutrality, effective July 1, 2001; P.A. 03-220 amended Subsec. (a) by adding provisions re maintenance of facilities and indoor air quality and making technical changes and added Subsec. (d) re indoor air quality inspection and evaluation program, effective July 1, 2003; P.A. 04-26 made a technical change in Subsec. (d)(5), effective April 28, 2004; P.A. 06-158 amended Subsec. (a) by changing annual reporting on facility conditions to biennial reporting, effective July 1, 2006; P.A. 06-167 amended Subsec. (c) by adding language re parental involvement, effective July 1, 2006; P.A. 08-153 added Subsec. (e) re establishment of curriculum committee, effective July 1, 2008; P.A. 09-81 amended Subsec. (a) by adding language re green cleaning program and amended Subsec. (d) by adding language requiring inspection results to be posted on the board’s or individual school’s web site; P.A. 09-143 amended Subsec. (c) by adding language re truancy data, effective July 1, 2009; P.A. 09-220 amended Subsec. (d)(2) by deleting requirement that inspection and evaluation program include evaluation of radon levels in the water; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (c) by adding new Subdiv. (4) re number of students enrolled in adult high school credit diploma program and redesignating existing Subdivs. (4) to (6) as Subdivs. (5) to (7), effective October 5, 2009; P.A. 10-71 made a technical change in Subsec. (a), effective May 18, 2010; P.A. 11-85 amended Subsec. (b) by replacing “develop” with “annually establish” and adding “for the school year” re student objectives and expectations, effective July 1, 2011; P.A. 11-93 inserted provision in Subsec. (a) and added Subsec. (f) re maintenance of records of allegations, investigations and reports of child abuse and neglect by a school employee, effective July 1, 2011; P.A. 11-136 amended Subsec. (a) by replacing references to biennial with references to triennial re report on long-term school building program, indoor air quality program and green cleaning program and amended Subsec. (c) by adding provision re actions taken by board of education to reduce truancy in district, effective July 1, 2011; P.A. 12-120 amended Subsec. (a) by replacing “Commissioner of Education” with “Commissioner of Construction Services” and making a technical change, effective June 15, 2012.

See Sec. 10-4b re complaint procedure where failure or inability of board of education to implement educational interests of state is alleged.

Cited. 6 CA 212; 44 CA 179.

Elements justifying indemnification of a board member. 9 CS 442. Cited. 15 CS 370. Boards of education may discontinue or unite schools; history of section reviewed. 16 CS 339. Board as agent of the state. 19 CS 158. Boards of education may accord problem of racial imbalance relevance in making decisions. 26 CS 124. Cited. 27 CS 339. Extension of a “project concern” contract made by board of education of Milford with board of New Haven is an administrative decision to be made by board as agency of the state under its authority set out in Secs. 10-220 to 10-239 and board of aldermen was enjoined from holding an advisory referendum of voters as this would be an unlawful expenditure of city funds. 28 CS 207. School boards are agents of the state, not subject to recall under a municipal charter. 29 CS 201. Cited. 30 CS 63. The Connecticut education system violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of the Connecticut Constitution. 31 CS 379. Relationship between boards of education and municipal budget authorities. Extent of municipal obligation to finance education. 32 CS 132. Cited. 34 CS 115; 35 CS 55; 36 CS 293. Local board of education is not acting as agent of the state and not entitled to sovereign immunity when acting to recover damages arising from construction of school building. 40 CS 141. Cited. 44 CS 527.

Subsec. (a):

Town charter that allows for separate referenda for town’s operating budget and education budget and that allows voters to reject the budgets three times does not rise to the level of a veto and does not violate state statute and policy concerning education. 268 C. 295.

Context of community orientation of family discussed in determining place of residence for purposes of school attendance. 34 CA 567.



Section 10-220a - In-service training. Professional development and evaluation committees. Institutes for educators. Cooperating teacher program, regulations.

(a) Each local or regional board of education shall provide an in-service training program for its teachers, administrators and pupil personnel who hold the initial educator, provisional educator or professional educator certificate. Such program shall provide such teachers, administrators and pupil personnel with information on (1) the nature and the relationship of drugs, as defined in subdivision (17) of section 21a-240, and alcohol to health and personality development, and procedures for discouraging their abuse, (2) health and mental health risk reduction education which includes, but need not be limited to, the prevention of risk-taking behavior by children and the relationship of such behavior to substance abuse, pregnancy, sexually transmitted diseases, including HIV-infection and AIDS, as defined in section 19a-581, violence, teen dating violence, domestic violence, child abuse and youth suicide, (3) the growth and development of exceptional children, including handicapped and gifted and talented children and children who may require special education, including, but not limited to, children with attention-deficit hyperactivity disorder or learning disabilities, and methods for identifying, planning for and working effectively with special needs children in a regular classroom, including, but not limited to, implementation of student individualized education programs, (4) school violence prevention, conflict resolution, the prevention of and response to youth suicide and the identification and prevention of and response to bullying, as defined in subsection (a) of section 10-222d, except that those boards of education that implement any evidence-based model approach that is approved by the Department of Education and is consistent with subsection (d) of section 10-145a, sections 10-222d, 10-222g and 10-222h, subsection (g) of section 10-233c and sections 1 and 3 of public act 08-160*, shall not be required to provide in-service training on the identification and prevention of and response to bullying, (5) cardiopulmonary resuscitation and other emergency life saving procedures, (6) computer and other information technology as applied to student learning and classroom instruction, communications and data management, (7) the teaching of the language arts, reading and reading readiness for teachers in grades kindergarten to three, inclusive, (8) second language acquisition in districts required to provide a program of bilingual education pursuant to section 10-17f, (9) the requirements and obligations of a mandated reporter, and (10) the teacher evaluation and support program adopted pursuant to subsection (b) of section 10-151b. Each local and regional board of education may allow any paraprofessional or noncertified employee to participate, on a voluntary basis, in any in-service training program provided pursuant to this section. The State Board of Education, within available appropriations and utilizing available materials, shall assist and encourage local and regional boards of education to include: (A) Holocaust and genocide education and awareness; (B) the historical events surrounding the Great Famine in Ireland; (C) African-American history; (D) Puerto Rican history; (E) Native American history; (F) personal financial management; (G) domestic violence and teen dating violence; (H) mental health first aid training; and (I) topics approved by the state board upon the request of local or regional boards of education as part of in-service training programs pursuant to this subsection.

(b) Not later than a date prescribed by the commissioner, each local and regional board of education shall establish a professional development and evaluation committee consisting of certified employees, and such other school personnel as the board deems appropriate, including representatives selected by the exclusive bargaining representative for such employees chosen pursuant to subsection (b) of section 10-153. The duties of such committees shall include, but not be limited to, participation in the development or adoption of a teacher evaluation and support program for the district, pursuant to section 10-151b, and the development, evaluation and annual updating of a comprehensive local professional development plan for certified employees of the district. Such plan shall: (1) Be directly related to the educational goals prepared by the local or regional board of education pursuant to subsection (b) of section 10-220, (2) on and after July 1, 2011, be developed with full consideration of the priorities and needs related to student outcomes as determined by the State Board of Education, and (3) provide for the ongoing and systematic assessment and improvement of both teacher evaluation and professional development of the professional staff members of each such board, including personnel management and evaluation training or experience for administrators, shall be related to regular and special student needs and may include provisions concerning career incentives and parent involvement. The State Board of Education shall develop guidelines to assist local and regional boards of education in determining the objectives of the plans and in coordinating staff development activities with student needs and school programs.

(c) The Department of Education, in cooperation with one or more regional educational service centers, is authorized to provide institutes annually for Connecticut educators. Such institutes shall serve as model programs of professional development and shall be taught by exemplary Connecticut teachers and administrators and by other qualified individuals as selected by the Department of Education. The Department of Education shall charge fees for attending such institutes provided such fees shall be based on the actual cost of such institutes.

(d) The Department of Education may fund, within available appropriations, in cooperation with one or more regional educational service centers: (1) A cooperating teacher program to train Connecticut public school teachers, certified teachers at private special education facilities approved by the Commissioner of Education, certified teachers at nonpublic schools approved by the commissioner and certified teachers at other facilities designated by the commissioner, who participate in the supervision, training and evaluation of student teachers, provided such certified teachers at nonpublic schools pay for the cost of participation in such cooperating teacher program and provided further that enrollment in such program shall first be made available to public school teachers; and (2) institutes to provide professional development for Connecticut public school educators and cooperating teachers, including institutes to provide professional development for Connecticut public school educators offered in cooperation with the Connecticut Humanities Council. Funds available under this subsection shall be paid directly to school districts for the provision of substitute teachers when cooperating teachers are released from regular classroom responsibilities and for the provision of professional development activities for cooperating and student teachers, except that such funds shall not be paid to nonpublic schools for such professional development activities. The cooperating teacher program shall operate in accordance with regulations adopted by the State Board of Education in accordance with chapter 54, except in cases of placement in other countries pursuant to written cooperative agreements between Connecticut institutions of higher education and institutions of higher education in other countries. A Connecticut institution may enter such an agreement only if the State Board of Education and the Board of Regents for Higher Education have jointly approved the institution’s teacher preparation program to enter into such agreements. Student teachers shall be placed with trained cooperating teachers. Cooperating teachers who are Connecticut public school teachers shall be selected by local and regional boards of education. Cooperating teachers at such private special education facilities, nonpublic schools and other designated facilities shall be selected by the authority responsible for the operation of such facilities. If a board of education is unable to identify a sufficient number of individuals to serve in such positions, the commissioner may select qualified persons who are not employed by the board of education to serve in such positions. Such regulations shall require primary consideration of teachers’ classroom experience and recognized success as educators. The provisions of sections 10-153a to 10-153n, inclusive, shall not be applicable to the selection, placement and compensation of persons participating in the cooperating teacher program pursuant to the provisions of this section and to the hours and duties of such persons. The State Board of Education shall protect and save harmless, in accordance with the provisions of section 10-235, any cooperating teacher while serving in such capacity.

(P.A. 73-632, S. 4, 5; P.A. 75-211, S. 2; P.A. 78-218, S. 144; P.A. 82-75, S. 1, 2; P.A. 84-314, S. 1, 2; P.A. 85-377, S. 6, 13; May Sp. Sess. P.A. 86-1, S. 10, 58; P.A. 87-352, S. 1, 2; 87-499, S. 13, 29, 34; P.A. 88-96, S. 1, 2; 88-273, S. 5, 6, 9; 88-360, S. 24, 63; P.A. 89-137, S. 10, 14; 89-168, S. 4; P.A. 90-324, S. 10, 11, 13; 90-325, S. 7, 32; P.A. 91-220, S. 7, 8; 91-264, S. 1, 2; 91-303, S. 19, 22; June Sp. Sess. P.A. 91-7, S. 9, 22; P.A. 93-23; 93-353, S. 29, 52; P.A. 94-221, S. 5; P.A. 95-101, S. 2; 95-182, S. 7, 11; 95-259, S. 21, 32; P.A. 96-244, S. 53, 63; P.A. 97-45, S. 2; 97-61, S. 2; P.A. 98-243, S. 20, 25; P.A. 00-220, S. 10, 43; P.A. 03-76, S. 16; 03-174, S. 3; 03-211, S. 6; P.A. 04-227, S. 1; P.A. 06-192, S. 2; P.A. 08-107, S. 1; 08-160, S. 6; June 19 Sp. Sess. P.A. 09-1, S. 16; P.A. 10-91, S. 1; P.A. 11-48, S. 285; 11-93, S. 5; 11-127, S. 3; 11-136, S. 2; 11-232, S. 5; P.A. 12-116, S. 43, 56; 12-173, S. 3; P.A. 13-3, S. 64; 13-31, S. 17; 13-245, S. 2.)

*Note: Sections 1 and 3 of public act 08-160 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 75-211 included instruction re alcohol and its effects in in-service training programs and health education programs; P.A. 78-218 specified applicability of provisions to local and regional boards in Subsecs. (a) and (b), deleted phrase “of every school district” and deleted September 1, 1974, deadline for establishment of programs in said Subsecs. and deleted Subsec. (c) re policy statements on procedures to deal with drug sales or use; P.A. 82-75 deleted Subsec. (b) which had required development of an ongoing program on drug and alcohol abuse; P.A. 84-314 added new Subsecs. (b) and (c) re development of plans to provide for the ongoing and systematic professional development of the professional staff members of boards of education and annual institutes to be held by the state department of education; P.A. 85-377 substituted commissioner of education for state board; May Sp. Sess. P.A. 86-1 added Subsec. (d) re cooperating teacher program and institutes and beginning teacher program; P.A. 87-352 included certified teachers at approved private special education facilities in the cooperating teacher and teacher mentor programs and made a technical change in Subsec. (d); P.A. 87-499 in Subsec. (c) provided that the institutes be provided in cooperation with one or more regional educational service centers and amended Subsec. (d) to provide that funding be in cooperation with one or more regional educational service centers and that the programs pay stipends that institutes be for teacher mentors in Subdiv. (2) and made technical changes; P.A. 88-96 added a reference to the Connecticut Humanities Council in Subsec. (d); P.A. 88-273 in Subsec. (d) added “who are Connecticut public school teachers” and provided that after July 1, 1989, the cooperating teacher and beginning teacher programs operate in accordance with regulations, that for the fiscal year ending June 30, 1989, selection of teachers be made pursuant to Subsec. (e) added by the same act rather than based on state guidelines, that all provisions concerning teacher negotiation law, Secs. 10-153a to 10-153n, inclusive, not apply to certain aspects of participation in the program and that the state board of education protect and save harmless certain persons and added Subsec. (e) re cooperating teacher and teacher mentor selection, placement and compensation for the fiscal years up to and including the fiscal year ending June 30, 1989; P.A. 88-360 in Subsec. (d)(2) added that the institutes be for Connecticut public school teachers, in Subsec. (d)(3) added that the beginning teacher program be for “other qualified persons approved by the commissioner of education” and that it be for persons who serve as assessors for beginning teachers and provided for the selection of qualified persons by the commissioner of education and made a technical change; P.A. 89-137 in Subsec. (d) provided that the Connecticut Humanities Council cooperate in offering continuing education institutes and not in offering the cooperating teacher program and the beginning teacher support and assessment program, substituted “educators” for “teachers” as persons for whom continuing education institutes are to be provided and provided that funds available under the subsection be paid directly to school districts for specified purposes; P.A. 89-168 changed the name from “standard” certificate to “professional educator” certificate and added a new Subdiv. (2) which includes information on health and mental issues affecting children, including child abuse and youth suicide as component of in-service training program; P.A. 90-324 in Subsec. (a) substituted “pupil personnel” for “guidance personnel”, added “educator” after “initial” and “provisional” and required the commissioner of education rather than the state board of education to approve the program and in Subsec. (b) added administrators and their bargaining representatives as persons who may advise boards of education on the development of five-year plans and added that such plans may include provisions concerning career incentives and parent involvement in Subdiv. (1) and added new Subdiv. (2) re comprehensive professional development plans; P.A. 90-325 added Subsec. (a)(3) re providing of information as to the growth and development of exceptional children, in Subsec. (d) provided that certain private special education facilities be approved by the commissioner of education, rather than the state board of education, that teachers at facilities designated by the commissioner be able to participate in the cooperating teacher and beginning teacher support and assessment programs and added that the institutes in Subdiv. (2) be for assessors and that funds available under the subsection are for professional development activities for assessors, deleted Subsec. (e) re cooperating teachers and teacher mentors and made technical changes; P.A. 91-220 replaced requirement that program be approved by the commissioner with requirement that it be submitted to the commissioner in Subsec. (a); P.A. 91-264 in Subsec. (c) added language concerning the charging of fees; P.A. 91-303 in Subsec. (b)(2) added provision for submission of a plan on and after April 1, 1994, and provided for revision of plans every five years rather than every three years; June Sp. Sess. P.A. 91-7 amended Subsec. (d) to remove provision for stipends for teachers who train student teachers and for mentors, added specific requirements pertaining to beginning teacher support and assessment programs and added provision regarding different requirements than those specified in regulations for the fiscal year ending June 30, 1992; P.A. 93-23 amended Subsec. (a) to add risk reduction education language; P.A. 93-353 amended Subsec. (b)(2) to delete requirement that the plan be developed by April 1, 1991, and substituted “a date prescribed by the commissioner” and that the plan be a three-year plan and that it be submitted to the commissioner of education, changed the date for implementation of the plan and removed language on the development and submission of another plan by April 1, 1994, added requirement that the plan be directly related to the educational goals prepared by the local or regional board and removed requirement that the local or regional board review and revise its plan every five years and submit it to the commissioner, effective July 1, 1993; P.A. 94-221 added Subsec. (a)(4) re school violence prevention and conflict resolution; P.A. 95-101 amended Subsec. (a) to add provision concerning Holocaust education and awareness; P.A. 95-182 amended Subsec. (b) to remove former Subdiv. (1) re development of five-year professional development plans, deleting Subdiv. (2) designator, effective June 28, 1995; P.A. 95-259 added Subsec. (a)(5) re cardiopulmonary resuscitation, effective July 6, 1995; P.A. 96-244 added Subsec. (a)(6) re computer and other information technology, effective June 6, 1996; P.A. 97-45 amended Subsec. (a) to add provision concerning the Great Famine in Ireland; P.A. 97-61 amended Subsec. (a) to expand the list of topics for in-service training programs by adding African-American history, Puerto Rican history, Native American history, personal financial management and topics approved by the State Board of Education at the request of local or regional boards of education; P.A. 98-243 added Subsec. (a)(7) re teaching of language arts, reading and reading readiness, effective July 1, 1998; P.A. 00-220 amended Subsec. (a) to remove a requirement to submit the program to the Commissioner of Education, effective July 1, 2000; P.A. 03-76 made technical changes in Subsecs. (c) and (d), effective June 3, 2003; P.A. 03-174 amended Subsec. (d) by deleting provision allowing for less than six observations, substituting provisions requiring assessment by educators with teaching experience in same field for provision not requiring assessment by teacher with certification endorsement in same field and making a technical change, effective July 1, 2003; P.A. 03-211 amended Subsec. (a)(3) by including children with attention-deficit hyperactivity disorder or learning disabilities, effective July 1, 2003; P.A. 04-227 added Subsec. (a)(8) re second language acquisition, effective July 1, 2004; P.A. 06-192 amended Subsec. (d) by making technical changes and adding language re placement in other countries, effective July 1, 2006; P.A. 08-107 amended Subsec. (d) to eliminate provisions re beginning teacher support and assessment program, effective July 1, 2009; P.A. 08-160 amended Subsec. (a)(4) to add language re prevention of bullying, effective July 1, 2009 (Revisor’s note: In 2009, a reference to “Board of Governors for Higher Education” in Subsec. (d) was changed editorially by the Revisors to “Board of Governors of Higher Education” for accuracy); June 19 Sp. Sess. P.A. 09-1 amended Subsec. (b) by replacing provision re development of professional development plan with provision re establishment and duties of professional development committee, by designating existing provisions re educational goals and assessment and improvement of teacher evaluation and professional development as Subdivs. (1) and (3) and adding Subdiv. (2) re priorities and needs related to student outcomes, and by making conforming changes, effective July 1, 2009; P.A. 10-91 amended Subsec. (a) by adding “teen dating violence, domestic violence” in Subdiv. (2), adding provision re allowing paraprofessionals and noncertified employees to participate in in-service training programs, adding new Subpara. (G) re domestic violence and teen dating violence and redesignating existing Subpara. (G) as Subpara. (H), effective July 1, 2010; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (d), effective July 1, 2011; P.A. 11-93 amended Subsec. (a) by adding Subdiv. (9) re information on requirements and obligations of mandated reporter, effective July 1, 2011; P.A. 11-127 amended Subsec. (d) by including certified teachers at nonpublic schools as persons eligible to participate in cooperating teacher programs, adding provisos re nonpublic school teachers to pay for cost of participation in program and enrollment in program to be available first to public school teachers, adding exception re funds for program not to be paid to nonpublic schools for professional development activities and making conforming changes, effective July 1, 2011; P.A. 11-136 amended Subsec. (a) by adding “and genocide” to provisions re Holocaust education and awareness in Subpara. (A), effective July 1, 2011; P.A. 11-232 amended Subsec. (a)(4) by adding language re prevention and response to youth suicide and identification of and response to bullying, adding “that is approved by the Department of Education” re evidence-based model approach and making conforming changes, effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by adding Subdiv. (10) re teacher evaluation and support program and amended Subsec. (d)(2) by replacing references to continuing education with references to professional development, effective July 1, 2012; P.A. 12-173 amended Subsec. (a)(3) by adding provision re implementation of student individualized education programs, effective July 1, 2012; P.A. 13-3 amended Subsec. (a)(4) by making a technical change and amended Subsec. (a)(9) by adding new Subpara. (H) re mental health first aid training and redesignating existing Subpara. (H) as Subpara. (I), effective April 4, 2013; P.A. 13-31 made a technical change in Subsec. (a), effective May 28, 2013 (Revisor’s note: In Subsec. (a)(10), a reference to “developed” was changed editorially by the Revisors to “adopted” to conform with change made by P.A. 13-245); P.A. 13-245 amended Subsec. (a) by deleting reference to Sec. 10-220a(a) and replacing “developed” with “adopted” and amended Subsec. (b) by replacing “professional development committee” with “professional development and evaluation committee”, replacing “of” with “selected by” and adding provision re participation or adoption of teacher evaluation and support program, effective July 2, 2013.



Section 10-220b - Policy statement on drugs.

Section 10-220b is repealed.

(P.A. 78-218, S. 145; P.A. 87-499, S. 33, 34.)



Section 10-220c - Transportation of children over private roads. Immunity from liability.

(a) Each town, or local or regional board of education may when providing for the transportation of children to and from school or school activities, in accordance with the provisions of sections 10-47 or 10-220, authorize the operator of any vehicle owned, leased or hired by or operated under contract with such town, local or regional board of education to travel on any private road, provided the owner or owners thereof consent to such travel and such roads have been constructed and are maintained in accordance with the standards for the construction and maintenance of similar roads of the municipality wherein such private road lies, as determined by the chief executive officer of such municipality or his designee.

(b) No town, or local or regional board of education or member thereof nor the school bus owner or operator authorized thereby shall be liable to any person for personal injuries received while being transported to or from school or school activities on a private road in accordance with the provisions of subsection (a) of this section, provided the proximate cause of such injuries was the negligent construction or maintenance of such private road.

(P.A. 78-201.)



Section 10-220d - Student recruitment by regional and interdistrict specialized schools and programs. Recruitment of athletes prohibited. Information re and notice of availability of certain schools and education centers.

Each local and regional board of education shall provide full access to technical high schools, regional agricultural science and technology education centers, interdistrict magnet schools, charter schools and interdistrict student attendance programs for the recruitment of students attending the schools under the board’s jurisdiction, provided such recruitment is not for the purpose of interscholastic athletic competition. Each local and regional board of education shall provide information relating to technical high schools, regional agricultural science and technology education centers, interdistrict magnet schools, charter schools, alternative high schools and interdistrict student attendance programs on the board’s web site. Each local and regional board of education shall inform students and parents of students in middle and high schools within such board’s jurisdiction of the availability of (1) vocational, technical and technological education and training at technical high schools, and (2) agricultural science and technology education at regional agricultural science and technology education centers.

(P.A. 97-39, S. 1; P.A. 98-252, S. 70, 80; P.A. 01-173, S. 20, 67; P.A. 08-152, S. 7; 08-170, S. 25; Oct. Sp. Sess. P.A. 11-1, S. 33; P.A. 12-116, S. 14.)

History: P.A. 98-252 substituted requirement for full access for requirement to provide an opportunity for recruitment, effective July 1, 1998; P.A. 01-173 made a technical change, effective July 1, 2001; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; Oct. Sp. Sess. P.A. 11-1 added provision re informing students and parents of availability of education and training at regional vocational-technical schools and regional agricultural science and technology education centers, effective October 27, 2011; P.A. 12-116 replaced references to regional vocational-technical schools with references to technical high schools and added provision re information relating to technical high schools, regional agricultural science and technology education centers, magnet schools, charter schools, alternative high schools and interdistrict student attendance programs to be provided on the board’s web site, effective July 1, 2012.



Section 10-220e - Foster children count.

Section 10-220e is repealed, effective July 1, 2000.

(P.A. 98-252, S. 66, 80; P.A. 00-220, S. 42, 43.)



Section 10-220f - Safety committee.

Each local and regional board of education may establish a school district safety committee to increase staff and student awareness of safety and health issues and to review the adequacy of emergency response procedures at each school. Parents and high school students shall be included in the membership of such committees.

(P.A. 98-252, S. 67, 80.)

History: P.A. 98-252 effective July 1, 1998.

See Sec. 10-231f re authority of safety committees to address indoor air quality issues.



Section 10-220g - Policy on weighted grading for honors and advanced placement classes.

Each local and regional board of education shall establish a written policy concerning weighted grading for honors and advanced placement classes. The policy shall provide that parents and students are advised whether a grade in an honors class or an advanced placement class is or is not given added weight for purposes of calculating grade point average and determining class rank.

(P.A. 99-81.)



Section 10-220h - Transfer of student records.

When a student enrolls in a school in a new school district or in a new state charter school, the new school district or new state charter school shall provide written notification of such enrollment to the school district in which the student previously attended school or the state charter school the student previously attended not later than two business days after the student enrolls. The school district in which the student previously attended school or the state charter school that the student previously attended (1) shall transfer the student’s education records to the new school district or new state charter school no later than ten days after receipt of such notification, and (2) if the student’s parent or guardian did not give written authorization for the transfer of such records, shall send notification of the transfer to the parent or guardian at the same time that it transfers the records. In the case of a student who transfers from Unified School District #1 or Unified School District #2, the new school district or new state charter school shall provide written notification of such enrollment to Unified School District #1 or Unified School District #2 not later than ten days after the date of enrollment. The unified school district shall, not later than ten days after receipt of notification of enrollment from the new school district or new state charter school, transfer the records of the student to the new school district or new state charter school and the new school district or new state charter school shall, not later than thirty days after receiving the student’s education records, credit the student for all instruction received in Unified School District #1 or Unified School District #2.

(P.A. 00-220, S. 1, 43; P.A. 06-192, S. 1; P.A. 07-38, S. 1; P.A. 08-50, S. 1; P.A. 11-115, S. 2.)

History: P.A. 00-220 effective July 1, 2000; P.A. 06-192 added language re transfer of records from Unified School District #1 and receipt of credit for instruction received in said district, effective July 1, 2006; P.A. 07-38 added language re notification of enrollment by new school district in the case of a transfer from Unified School District #1, effective July 1, 2007; P.A. 08-50 added language re state charter schools, effective July 1, 2008; P.A. 11-115 added language re notification of enrollment not later than 2 business days after student enrolls, added language re Unified School District #2 and made a technical change, effective July 1, 2011.



Section 10-220i - Transportation of students carrying cartridge injectors.

No local or regional board of education shall deny a student access to school transportation solely due to such student’s need to carry a cartridge injector while traveling on a vehicle used for school transportation. For purposes of this section, “cartridge injector” means an automatic prefilled cartridge injector or similar automatic injectable equipment used to deliver epinephrine in a standard dose for emergency first aid response to allergic reactions.

(P.A. 03-211, S. 1.)

History: P.A. 03-211 effective July 1, 2003.



Section 10-220j - Blood glucose self-testing by children. Guidelines.

(a) No local or regional board of education may prohibit blood glucose self-testing by children with diabetes who have a written order from a physician stating the need and the capability of such child to conduct self-testing. No local or regional board of education may restrict the time and location of blood glucose self-testing by a child with diabetes on school grounds who has written authorization from a parent or guardian and a written order from a physician stating that such child is capable of conducting self-testing on school grounds.

(b) The Commissioner of Education, in consultation with the Commissioner of Public Health, shall develop guidelines for policies and practices with respect to blood glucose self-testing by children pursuant to subsection (a) of this section. Such guidelines shall not be construed as regulations within the scope of chapter 54.

(P.A. 03-211, S. 7; P.A. 12-198, S. 1.)

History: P.A. 03-211 effective July 1, 2003; P.A. 12-198 amended Subsec. (a) by deleting reference to advanced practice registered nurse and adding prohibition re restricting time and location of blood glucose self-testing on school grounds, effective June 15, 2012.



Section 10-220k - Disclosure of educational records re student confined in detention facility.

In the case of a student confined pursuant to court order to a state-operated detention facility or community detention facility, the local or regional board of education of the town where the student attends school or the charter school that the student attends shall, upon request of the detention facility, disclose the student’s educational records to personnel at such facility. Records disclosed pursuant to this section shall be used for the sole purpose of providing the student with educational services. Such disclosure shall be made pursuant to the provisions of 34 CFR 99.38 without the prior written consent of the student’s parent or guardian. If the student’s parent or guardian did not give prior written consent for the disclosure of such records, the local or regional board of education or the charter school shall send notification of such disclosure to the parent or guardian at the same time that it discloses the records. The student’s educational records may not be further disclosed without a court order or the written consent of the student’s parent or guardian.

(P.A. 11-57, S. 20.)



Section 10-220l - Qualified personnel to monitor school swimming pool. School swimming pool safety plan.

(a) For purposes of this section:

(1) “School swimming pool” means any swimming pool approved for use by a local or regional board of education for student aquatic activities;

(2) “Student aquatic activities” means any physical education class, interscholastic athletics or extracurricular activities offered to students by a local or regional board of education that makes use of a school swimming pool;

(3) “Qualified swimming coach” means any person who (A) holds a valid coaching permit issued by the State Board of Education, and (B) (i) is certified as a lifeguard by the American Red Cross or another nationally recognized organization that conducts aquatic training programs, (ii) has completed a safety training for swim coaches and instructors course offered by the American Red Cross or an organization approved by the State Board of Education, or (iii) was certified as a lifeguard for at least five years during the previous ten years and has at least five years’ experience as a swimming coach or an instructor of a physical education course that makes use of a school swimming pool;

(4) “Qualified educator” means any person who (A) holds a valid certificate issued by the State Board of Education, pursuant to section 10-145b, with an endorsement in physical education, (B) (i) is certified as a lifeguard by the American Red Cross or another nationally recognized organization that conducts aquatic training programs, (ii) has completed a safety training for swim coaches and instructors course offered by the American Red Cross or an organization approved by the State Board of Education, or (iii) was certified as a lifeguard for at least five years during the previous ten years and has at least five years’ experience as a swimming coach or an instructor of a physical education course that makes use of a school swimming pool, (C) is certified in cardiopulmonary resuscitation, pursuant to section 19a-113a-1 of the regulations of Connecticut state agencies, as amended from time to time, and (D) has completed a course in first aid offered by the American Red Cross, the American Heart Association, the Department of Public Health or any director of health;

(5) “Qualified lifeguard” means any person who (A) is sixteen years of age or older, (B) is certified as a lifeguard by the American Red Cross or another nationally recognized organization that conducts aquatic training programs, (C) is certified in cardiopulmonary resuscitation, pursuant to section 19a-113a-1 of the regulations of Connecticut state agencies, as amended from time to time, and (D) has completed a course in first aid offered by the American Red Cross, the American Heart Association, the Department of Public Health or any director of health.

(b) For the school year commencing July 1, 2013, in addition to the person responsible for conducting any student aquatic activity that makes use of a school swimming pool, there shall be at least one qualified educator, qualified swimming coach or qualified lifeguard who shall be solely responsible for monitoring such school swimming pool during such student aquatic activities for swimmers who may be in distress and providing assistance to such swimmers when necessary.

(c) For the school year commencing July 1, 2014, and each school year thereafter, no local or regional board of education shall offer a physical education course that makes use of a school swimming pool unless there is at least one qualified educator who shall serve as the instructor of such physical education course and be responsible for implementing the provisions of the school swimming pool safety plan developed pursuant to subsection (f) of this section, and at least one qualified educator, qualified swimming coach or qualified lifeguard whose primary responsibility is to monitor the school swimming pool for swimmers who may be in distress and provide assistance to such swimmers when necessary.

(d) For the school year commencing July 1, 2014, and each school year thereafter, no local or regional board of education shall permit any student to participate in any interscholastic athletic activity that makes use of a school swimming pool unless there is at least one qualified swimming coach who shall serve as a coach of such participating students and be responsible for implementing the provisions of the school swimming pool safety plan, developed pursuant to subsection (f) of this section, and at least one qualified educator, qualified swimming coach or qualified lifeguard whose primary responsibility is to monitor the school swimming pool for swimmers who may be in distress and provide assistance to such swimmers when necessary.

(e) For the school year commencing July 1, 2014, and each school year thereafter, no local or regional board of education shall offer any extracurricular activity that makes use of a school swimming pool unless there is at least one qualified lifeguard who shall (1) monitor the school swimming pool for swimmers who may be in distress and provide assistance to such swimmers when necessary, and (2) be responsible for implementing the provisions of the school swimming pool safety plan developed pursuant to subsection (f) of this section.

(f) Not later than July 1, 2014, each local or regional board of education that offers student aquatic activities at a school swimming pool shall adopt a school swimming pool safety plan that ensures compliance with this section and includes any other provisions deemed necessary and appropriate for ensuring the safety of students who use such school swimming pool for student aquatic activities. Such school swimming pool safety plan shall be reviewed and updated as necessary prior to the commencement of each school year.

(P.A. 13-161, S. 1.)

History: P.A. 13-161 effective July 1, 2013.



Section 10-221 - Boards of education to prescribe rules, policies and procedures.

(a) Boards of education shall prescribe rules for the management, studies, classification and discipline of the public schools and, subject to the control of the State Board of Education, the textbooks to be used; shall make rules for the control, within their respective jurisdictions, of school library media centers and approve the selection of books and other educational media therefor, and shall approve plans for public school buildings and superintend any high or graded school in the manner specified in this title.

(b) Not later than July 1, 1985, each local and regional board of education shall develop, adopt and implement written policies concerning homework, attendance, promotion and retention. The Department of Education shall make available model policies and guidelines to assist local and regional boards of education in meeting the responsibilities enumerated in this subsection.

(c) Boards of education may prescribe rules to impose sanctions against pupils who damage or fail to return textbooks, library materials or other educational materials. Said boards may charge pupils for such damaged or lost textbooks, library materials or other educational materials and may withhold grades, transcripts or report cards until the pupil pays for or returns the textbook, library book or other educational material.

(d) Not later than July 1, 1991, each local and regional board of education shall develop, adopt and implement policies and procedures in conformity with section 10-154a for (1) dealing with the use, sale or possession of alcohol or controlled drugs, as defined in subdivision (8) of section 21a-240, by public school students on school property, including a process for coordination with, and referral of such students to, appropriate agencies, and (2) cooperating with law enforcement officials.

(e) Not later than July 1, 1990, each local and regional board of education shall adopt a written policy and procedures for dealing with youth suicide prevention and youth suicide attempts. Each such board of education may establish a student assistance program to identify risk factors for youth suicide, procedures to intervene with such youths, referral services and training for teachers and other school professionals and students who provide assistance in the program.

(f) Not later than September 1, 1998, each local and regional board of education shall develop, adopt and implement written policies and procedures to encourage parent-teacher communication. These policies and procedures may include monthly newsletters, required regular contact with all parents, flexible parent-teacher conferences, drop-in hours for parents, home visits and the use of technology such as homework hot lines to allow parents to check on their children’s assignments and students to get assistance if needed. For the school year commencing July 1, 2010, and each school year thereafter, such policies and procedures shall require the district to conduct two flexible parent-teacher conferences for each school year.

(1949 Rev., S. 1479; P.A. 78-218, S. 146; P.A. 80-32, S. 2, 3; P.A. 81-257, S. 3, 10; P.A. 82-137, S. 1, 2; P.A. 84-275, S. 1, 2; P.A. 87-499, S. 14, 34; P.A. 89-168, S. 2; P.A. 90-133, S. 2; P.A. 97-290, S. 14, 29; P.A. 03-76, S. 17; P.A. 06-196, S. 64; P.A. 10-32, S. 28; 10-111, S. 29.)

History: P.A. 78-218 substituted “public school buildings” for “schoolhouses”; P.A. 80-32 substituted “library media centers” for “libraries” and included reference to “other educational media” to reflect increased scope of libraries; P.A. 81-257 added Subsec. (b) authorizing boards to prescribe rules to impose sanctions against pupils who damage or fail to return textbooks and library and other educational materials; P.A. 82-137 made permissive rather than mandatory the adoption of rules to impose sanctions against pupils who fail to return or damage textbooks; P.A. 84-275 added new Subsec. (b) re written policies concerning homework, attendance, promotion and retention, relettering former Subsec. (b) as Subsec. (c); P.A. 87-499 added new Subsec. (d) concerning policies and procedures re alcohol and controlled drugs; P.A. 89-168 added Subsec. (e) requiring each local and regional board of education to adopt a written policy and procedures for dealing with youth suicide prevention and youth suicide attempts; P.A. 90-133 in Subsec. (d) extended the deadline for the implementation of policies and procedures from July 1, 1988, to July 1, 1991, and added that the procedures include a process for coordination with appropriate agencies; P.A. 97-290 added Subsec. (f) re parent-teacher communication, effective July 1, 1997; P.A. 03-76 made a technical change in Subsec. (b), effective June 3, 2003; P.A. 06-196 made a technical change in Subsec. (e), effective June 7, 2006; P.A. 10-32 made technical changes in Subsec. (d), effective May 10, 2010; P.A. 10-111 amended Subsec. (f) by adding provision re 2 flexible parent-teacher conferences per school year, effective July 1, 2010.

Board of education is agent of the state and not of the town in maintenance and management of public schools. 19 CS 158. Cited. 29 CS 397; 30 CS 63; 35 CS 55.



Section 10-221a - High school graduation requirements. Student support and remedial services. Excusal from physical education requirement. Diplomas for certain veterans and certain persons assisting in the war effort during World War II. Student success plans.

(a) For classes graduating from 1988 to 2003, inclusive, no local or regional board of education shall permit any student to graduate from high school or grant a diploma to any student who has not satisfactorily completed a minimum of twenty credits, not fewer than four of which shall be in English, not fewer than three in mathematics, not fewer than three in social studies, not fewer than two in science, not fewer than one in the arts or vocational education and not fewer than one in physical education.

(b) For classes graduating from 2004 to 2019, inclusive, no local or regional board of education shall permit any student to graduate from high school or grant a diploma to any student who has not satisfactorily completed a minimum of twenty credits, not fewer than four of which shall be in English, not fewer than three in mathematics, not fewer than three in social studies, including at least a one-half credit course on civics and American government, not fewer than two in science, not fewer than one in the arts or vocational education and not fewer than one in physical education.

(c) Commencing with classes graduating in 2020, and for each graduating class thereafter, no local or regional board of education shall permit any student to graduate from high school or grant a diploma to any student who has not satisfactorily completed (1) a minimum of twenty-five credits, including not fewer than: (A) Nine credits in the humanities, including not fewer than (i) four credits in English, including composition; (ii) three credits in social studies, including at least one credit in American history and at least one-half credit in civics and American government; (iii) one credit in fine arts; and (iv) one credit in a humanities elective; (B) eight credits in science, technology, engineering and mathematics, including not fewer than (i) four credits in mathematics, including algebra I, geometry and algebra II or probability and statistics; (ii) three credits in science, including at least one credit in life science and at least one credit in physical science; and (iii) one credit in a science, technology, engineering and mathematics elective; (C) three and one-half credits in career and life skills, including not fewer than (i) one credit in physical education; (ii) one-half credit in health and safety education, as described in section 10-16b; and (iii) two credits in career and life skills electives, such as career and technical education, English as a second language, community service, personal finance, public speaking and nutrition and physical activity; (D) two credits in world languages, subject to the provisions of subsection (g) of this section; and (E) a one credit senior demonstration project or its equivalent, as approved by the State Board of Education; and (2) end of the school year examinations for the following courses: (A) Algebra I, (B) geometry, (C) biology, (D) American history, and (E) grade ten English.

(d) Commencing with classes graduating in 2020, and for each graduating class thereafter, local and regional boards of education shall provide adequate student support and remedial services for students beginning in grade seven. Such student support and remedial services shall provide alternate means for a student to complete any of the high school graduation requirements or end of the school year examinations described in subsection (c) of this section, if such student is unable to satisfactorily complete any of the required courses or exams. Such student support and remedial services shall include, but not be limited to, (1) allowing students to retake courses in summer school or through an on-line course; (2) allowing students to enroll in a class offered at a constituent unit of the state system of higher education, as defined in section 10a-1, pursuant to subdivision (4) of subsection (g) of this section; (3) allowing students who received a failing score, as determined by the Commissioner of Education, on an end of the school year exam to take an alternate form of the exam; and (4) allowing those students whose individualized education programs state that such students are eligible for an alternate assessment to demonstrate competency on any of the five core courses through success on such alternate assessment.

(e) Any student who presents a certificate from a physician or advanced practice registered nurse stating that, in the opinion of the physician or advanced practice registered nurse, participation in physical education is medically contraindicated because of the physical condition of such student, shall be excused from the physical education requirement, provided the credit for physical education may be fulfilled by an elective.

(f) Determination of eligible credits shall be at the discretion of the local or regional board of education, provided the primary focus of the curriculum of eligible credits corresponds directly to the subject matter of the specified course requirements. The local or regional board of education may permit a student to graduate during a period of expulsion pursuant to section 10-233d, if the board determines the student has satisfactorily completed the necessary credits pursuant to this section. The requirements of this section shall apply to any student requiring special education pursuant to section 10-76a, except when the planning and placement team for such student determines the requirement not to be appropriate. For purposes of this section, a credit shall consist of not less than the equivalent of a forty-minute class period for each school day of a school year except for a credit or part of a credit toward high school graduation earned (1) at an institution accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited, (2) through on-line coursework that is in accordance with a policy adopted pursuant to subsection (g) of this section, or (3) through a demonstration of mastery based on competency and performance standards, in accordance with guidelines adopted by the State Board of Education.

(g) Only courses taken in grades nine to twelve, inclusive, shall satisfy this graduation requirement, except that a local or regional board of education may grant a student credit (1) toward meeting a specified course requirement upon the successful completion in grade seven or eight of any course, the primary focus of which corresponds directly to the subject matter of a specified course requirement in grades nine to twelve, inclusive; (2) toward meeting the high school graduation requirement upon the successful completion of a world language course (A) in grade six, seven or eight, (B) through on-line coursework, or (C) offered privately through a nonprofit provider, provided such student achieves a passing grade on an examination prescribed, within available appropriations, by the Commissioner of Education and such credits do not exceed four; (3) toward meeting the high school graduation requirement upon achievement of a passing grade on a subject area proficiency examination identified and approved, within available appropriations, by the Commissioner of Education, regardless of the number of hours the student spent in a public school classroom learning such subject matter; (4) toward meeting the high school graduation requirement upon the successful completion of coursework at an institution accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited. One three-credit semester course, or its equivalent, at such an institution shall equal one-half credit for purposes of this section; (5) toward meeting the high school graduation requirement upon the successful completion of on-line coursework, provided the local or regional board of education has adopted a policy in accordance with this subdivision for the granting of credit for on-line coursework. Such a policy shall ensure, at a minimum, that (A) the workload required by the on-line course is equivalent to that of a similar course taught in a traditional classroom setting, (B) the content is rigorous and aligned with curriculum guidelines approved by the State Board of Education, where appropriate, (C) the course engages students and has interactive components, which may include, but are not limited to, required interactions between students and their teachers, participation in on-line demonstrations, discussion boards or virtual labs, (D) the program of instruction for such on-line coursework is planned, ongoing and systematic, and (E) the courses are (i) taught by teachers who are certified in the state or another state and have received training on teaching in an on-line environment, or (ii) offered by institutions of higher education that are accredited by the Board of Regents for Higher Education or Office of Higher Education or regionally accredited; or (6) toward meeting the high school graduation requirement upon the successful completion of the academic advancement program, pursuant to section 10-5c.

(h) A local or regional board of education may offer one-half credit in community service which, if satisfactorily completed, shall qualify for high school graduation credit pursuant to this section, provided such community service is supervised by a certified school administrator or teacher and consists of not less than fifty hours of actual service that may be performed at times when school is not regularly in session and not less than ten hours of related classroom instruction. For purposes of this section, community service does not include partisan political activities. The State Board of Education shall assist local and regional boards of education in meeting the requirements of this section.

(i) (1) A local or regional board of education may award a diploma to a veteran, as defined in section 27-103, of World War II or the Korean hostilities, as described in section 51-49h, or of the Vietnam Era, as defined in section 27-103, who withdrew from high school prior to graduation in order to serve in the armed forces of the United States and did not receive a diploma as a consequence of such service.

(2) A local or regional board of education may award a diploma to any person who (A) withdrew from high school prior to graduation to work in a job that assisted the war effort during World War II, December 7, 1941, to December 31, 1946, inclusive, (B) did not receive a diploma as a consequence of such work, and (C) has been a resident of the state for at least fifty consecutive years.

(j) For the school year commencing July 1, 2012, and each school year thereafter, each local and regional board of education shall create a student success plan for each student enrolled in a public school, beginning in grade six. Such student success plan shall include a student’s career and academic choices in grades six to twelve, inclusive.

(P.A. 83-282; P.A. 84-297, S. 1, 2; P.A. 85-96, S. 1, 2; 85-613, S. 120, 154; P.A. 86-333, S. 12, 32; P.A. 88-136, S. 11, 37; P.A. 93-111, S. 1, 2; P.A. 95-182, S. 8, 11; P.A. 96-26, S. 3, 4; P.A. 00-124, S. 1, 2; 00-156; 00-187, S. 69, 75; P.A. 08-138, S. 1; P.A. 10-111, S. 16; P.A. 11-17, S. 1; 11-28, S. 14; 11-48, S. 285; 11-135, S. 1, 2; P.A. 12-156, S. 10; 12-173, S. 8; 12-197, S. 22; P.A. 13-57, S. 1; 13-108, S. 1; 13-118, S. 14; 13-122, S. 17; 13-247, S. 189.)

History: P.A. 84-297 amended Subsec. (a) to establish a state-wide twenty credit requirement for graduation effective for classes graduating in 1988 and thereafter; to state the minimum number of credits to be earned in English, mathematics, social studies, science, the arts or vocational education and physical education and to allow the local or regional board of education to determine what is an eligible credit for purposes of fulfilling the requirement; P.A. 85-96 amended Subsec. (a) to permit an exception to the course requirement for graduation, allowing local or regional boards to grant a student credit toward a specified course requirement upon the successful completion in grade seven or eight of any course, the primary focus of which corresponds directly to the subject matter of a specified course requirement in grades nine to twelve, but specifying that students must complete at least twenty credits in grades nine to twelve, notwithstanding the grant of such credit; P.A. 85-613 made technical change; P.A. 86-333 made provision in Subsec. (a) for credit for coursework earned at institutions of higher education to satisfy high school graduation requirements; P.A. 88-136 deleted obsolete provisions in Subsec. (a) re students graduating in 1987; P.A. 93-111 amended Subsec. (a) to add provisions on community service, effective July 1, 1993; P.A. 95-182 deleted former Subsec. (b) concerning report to the General Assembly on graduation requirements, effective June 28, 1995; P.A. 96-26 added provision allowing expelled students to graduate if they have completed the necessary credits and deleted provision requiring that twenty credits toward graduation be completed in grades nine through twelve, effective July 1, 1996; P.A. 00-124 added new provision, designated as Subsec. (g), re diplomas for veterans of World War II, effective May 29, 2000; P.A. 00-156, effective October 1, 2000, and 00-187, effective July 1, 2000, both divided the existing section into Subsecs., adding new provisions as Subsec. (b) to require that classes graduating in 2004 and thereafter have at least one-half credit in civics and American government; P.A. 08-138 amended Subsec. (e) by adding new Subdiv. (2) re world language course and Subdiv. (3) re subject area approved by commissioner and redesignating existing Subdiv. (2) as Subdiv. (4), effective July 1, 2008; P.A. 10-111 amended Subsec. (b) by replacing “Commencing with classes graduating in 2004, and for each graduating class thereafter” with “For classes graduating from 2004 to 2017, inclusive”, added new Subsec. (c) re graduation requirements beginning with classes graduating in 2018, added new Subsec. (d) re student support and remedial services, redesignated existing Subsecs. (c) to (g) as Subsecs. (e) to (i), amended redesignated Subsec. (f) by adding provision re on-line coursework, amended redesignated Subsec. (g) by adding “the successful”, by adding Subparas. (A) and (B) and designating existing provision re nonprofit provider as Subpara. (C) in Subdiv. (2), by adding Subdiv. (5) re on-line coursework and by adding Subdiv. (6) re board examination series, and added Subsec. (j) re collection of student information, effective July 1, 2010; P.A. 11-17 amended Subsec. (i) by adding provision re Korean hostilities and making a conforming change, effective July 1, 2011; P.A. 11-28 made a technical change in Subsec. (j), effective June 3, 2011; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsecs. (f) and (g), effective July 1, 2011; P.A. 11-135 amended Subsec. (b) by replacing “2017” with “2019”, amended Subsecs. (c) and (d) by replacing “2018” with “2020” and amended Subsec. (j) by adding language re student success plan and making conforming changes, effective July 8, 2011; P.A. 12-156 amended Subsecs. (f) and (g) by adding references to State Board of Education re accreditation, effective June 15, 2012; P.A. 12-173 amended Subsec. (d)(4) by replacing “individualized education plans” with “individualized education programs”, effective June 15, 2012; P.A. 12-197 amended Subsec. (e) by adding provision allowing certification by an advanced practice registered nurse; P.A. 13-57 amended Subsec. (i) to allow the awarding of diplomas for veterans of the Vietnam Era, effective June 3, 2013; P.A. 13-108 amended Subsec. (f) by adding Subdiv. (3) re demonstration of mastery based on competency and performance standards, effective July 1, 2013; P.A. 13-118 amended Subsecs. (f) and (g) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 13-122 amended Subsec. (i) by designating existing provisions as Subdiv. (1) and amending same by replacing “left” with “withdrew from” and adding Subdiv. (2) re diplomas for persons assisting in the war effort during World War II, effective July 1, 2013; P.A. 13-247 amended Subsec. (g) by making a technical change and replacing “board examination series” with “academic advancement program” in Subdiv. (6), effective July 1, 2013.



Section 10-221b - Boards of education to establish written uniform policy re treatment of recruiters.

Notwithstanding any other provision of law to the contrary, all public high schools and any private high school which receives state funds shall, subject to the provisions of subdivision (11) of subsection (b) of section 1-210, provide the same directory information and on-campus recruiting opportunities to representatives of the armed forces of the United States of America and state armed services as are offered to nonmilitary recruiters or commercial concerns. Local and regional boards of education and the governing board of any such private high school shall establish a written uniform policy for the treatment of all recruiters, including commercial, nonmilitary and military concerns and recruiters representing institutions of higher education.

(P.A. 84-87, S. 1, 7.)



Section 10-221c - Development of policy for reporting complaints re school transportation safety. Reporting of accidents at school bus stops.

(a) The superintendent of schools of each local or regional school district and the supervisory agent of each nonpublic school shall develop and implement a policy for the reporting of all complaints relative to school transportation safety, and shall cause to be maintained a written record of all such complaints received. Each such superintendent of schools and each such supervisory agent shall, annually, within thirty days after the end of the school year, provide the Commissioner of Motor Vehicles with a copy of the written record of complaints received for the previous twelve-month period.

(b) The superintendent of schools of each local or regional school district and the supervisory agent of each nonpublic school shall make a written report of the circumstances of any accident within his jurisdiction and knowledge, involving a motor vehicle and any pedestrian who is a student, which occurs at a designated school bus stop or in the immediate vicinity thereof, to the Commissioner of Motor Vehicles within ten days thereafter on a form prescribed by the commissioner.

(P.A. 89-320, S. 9, 12; P.A. 90-112, S. 8, 14.)

History: P.A. 90-112 added Subsec. (b), requiring superintendent and supervisory agent to make written report of circumstances of accidents involving motor vehicles and student pedestrians at or near bus stops to motor vehicles commissioner.

See Sec. 14-275 et seq. re Motor Vehicles Commissioner’s powers and duties re school buses.



Section 10-221d - Criminal history and child abuse and neglect registry records checks of school personnel. Fingerprinting. Termination or dismissal. Denial of application for and revocation of certification.

(a) Each local and regional board of education shall (1) require each applicant for a position in a public school to state whether such person has ever been convicted of a crime or whether criminal charges are pending against such person at the time of such person’s application, (2) (A) on and after July 1, 2011, require each applicant for a position in a public school requiring a certificate, authorization or permit issued pursuant to chapter 166 to submit to a records check of the Department of Children and Families child abuse and neglect registry established pursuant to section 17a-101k, before such applicant may be hired by such board, and (B) on and after July 1, 2012, require each applicant for a position in a public school that does not require a certificate, authorization or permit issued pursuant to chapter 166 to submit to a records check of the Department of Children and Families child abuse and neglect registry established pursuant to section 17a-101k, before such applicant may be hired by such board, (3) require, subject to the provisions of subsection (d) of this section, each person hired by the board after July 1, 1994, to submit to state and national criminal history records checks within thirty days from the date of employment and may require, subject to the provisions of subsection (d) of this section, any person hired prior to said date to submit to state and national criminal history records checks, and (4) require each worker (A) placed within a school under a public assistance employment program, (B) employed by a provider of supplemental services pursuant to the No Child Left Behind Act, P.L. 107-110, or (C) on and after July 1, 2010, in a nonpaid, noncertified position completing preparation requirements for the issuance of an educator certificate pursuant to chapter 166, who performs a service involving direct student contact to submit to state and national criminal history records checks within thirty days from the date such worker begins to perform such service. The criminal history records checks required by this subsection shall be conducted in accordance with section 29-17a. If the local or regional board of education receives notice of a conviction of a crime which has not previously been disclosed by such person to the board, the board may (i) terminate the contract of a certified employee, in accordance with the provisions of section 10-151, and (ii) dismiss a noncertified employee provided such employee is notified of the reason for such dismissal, is provided the opportunity to file with the board, in writing, any proper answer to such criminal conviction and a copy of the notice of such criminal conviction, the answer and the dismissal order are made a part of the records of the board. In addition, if the local or regional board of education receives notice of a conviction of a crime by a person (I) holding a certificate, authorization or permit issued by the State Board of Education, (II) employed by a provider of supplemental services, or (III) on and after July 1, 2010, in a nonpaid, noncertified position completing preparation requirements for the issuance of an educator certificate pursuant to chapter 166, the local or regional board of education shall send such notice to the State Board of Education. The supervisory agent of a private school may require any applicant for a position in such school or any employee of such school to submit to state and national criminal history records checks in accordance with the procedures described in this subsection.

(b) If a local or regional board of education, endowed or incorporated academy approved by the State Board of Education pursuant to section 10-34, or special education facility approved by the State Board of Education pursuant to section 10-76d requests, a regional educational service center shall arrange for the fingerprinting of any person required to submit to state and national criminal history records checks pursuant to this section or for conducting any other method of positive identification required by the State Police Bureau of Identification or the Federal Bureau of Investigation and shall forward such fingerprints or other positive identifying information to the State Police Bureau of Identification which shall conduct criminal history records checks in accordance with section 29-17a. Such regional educational service center shall maintain such fingerprints or other positive identifying information, which may be in an electronic format, for a period of four years, at the end of which such fingerprints and positive identifying information shall be destroyed. Such regional educational service centers shall provide the results of such checks to such local or regional board of education, endowed or incorporated academy or special education facility. Such regional educational service centers shall provide such results to any other local or regional board of education or regional educational service center upon the request of such person.

(c) State and national criminal history records checks for substitute teachers completed within one year prior to the date of employment with a local or regional board of education and submitted to the employing board of education shall meet the requirements of subdivision (3) of subsection (a) of this section. A local or regional board of education shall not require substitute teachers to submit to state and national criminal history records checks pursuant to subdivision (3) of subsection (a) of this section if they are continuously employed by such local or regional board of education. For purposes of this section, substitute teachers shall be deemed to be continuously employed by a local or regional board of education if they are employed at least one day of each school year by such local or regional board of education.

(d) (1) The provisions of this section shall not apply to a person required to submit to a criminal history records check pursuant to the provisions of subsection (e) of section 14-44.

(2) The provisions of this section shall not apply to a student employed by the local or regional school district in which the student attends school.

(3) The provisions of subsection (a) of this section requiring state and national criminal history records checks shall, at the discretion of a local or regional board of education, apply to a person employed by a local or regional board of education as a teacher for a noncredit adult class or adult education activity, as defined in section 10-67, who is not required to hold a teaching certificate pursuant to section 10-145b for his or her position.

(e) The State Board of Education shall submit, periodically, a database of applicants for an initial issuance of certificate, authorization or permit pursuant to sections 10-144o to 10-149, inclusive, to the State Police Bureau of Identification. The State Police Bureau of Identification shall conduct a state criminal history records check against such database and notify the State Board of Education of any such applicant who has a criminal conviction. The State Board of Education shall not issue a certificate, authorization or permit until it receives and evaluates the results of such check and may deny an application in accordance with the provisions of subsection (i) of section 10-145b.

(f) The State Board of Education shall submit, periodically, a database of all persons who hold certificates, authorizations or permits to the State Police Bureau of Identification. The State Police Bureau of Identification shall conduct a state criminal history records check against such database and shall notify the State Board of Education of any such person who has a criminal conviction. The State Board of Education may revoke the certificate, authorization or permit of such person in accordance with the provisions of subsection (i) of section 10-145b.

(g) The State Board of Education shall require each applicant seeking an initial issuance or renewal of a certificate, authorization or permit pursuant to sections 10-144o to 10-149, inclusive, to submit to a records check of the Department of Children and Families child abuse and neglect registry established pursuant to section 17a-101k. If notification is received that the applicant is listed as a perpetrator of abuse or neglect on the Department of Children and Families child abuse and neglect registry, the board shall deny an application for the certificate, authorization or permit in accordance with the provisions of subsection (i) of section 10-145b, or may revoke the certificate, authorization or permit in accordance with the provisions of said subsection (i).

(P.A. 93-328; P.A. 94-221, S. 7; P.A. 95-259, S. 16, 32; P.A. 98-252, S. 15, 80; P.A. 01-173, S. 55, 67; 01-175, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 19; P.A. 04-181, S. 3; June 19 Sp. Sess. P.A. 09-1, S. 8; P.A. 10-71, S. 5; P.A. 11-93, S. 1; P.A. 12-116, S. 47; 12-120, S. 21.)

History: P.A. 94-221 amended Subsec. (a) to allow local and regional boards of education to require criminal history records checks of persons hired prior to July 1, 1994, and to allow private schools to require such checks of applicants for positions in such schools and employees of such schools; P.A. 95-259 amended Subsec. (a) to add references to Subsec. (d) and to regional educational service centers, designated existing Subsec. (b) as Subsec. (d), inserting new Subsec. (b) re regional educational service centers and Subsec. (c) re substitute teachers and amended Subsec. (d), formerly Subsec. (b), to add provision concerning teachers of adult classes or activities, effective July 6, 1995; P.A. 98-252 amended Subsec. (b) to allow the service center to provide the results to other boards of education upon the request of the person fingerprinted, effective July 1, 1998; P.A. 01-173 amended Subsec. (a) to substitute 30 for 90 days from date of employment for records checks, to add Subdiv. (3) re workers under public assistance employment programs, and to require boards of education to send notices of convictions to the State Board of Education, amended Subsec. (c) to make a technical change, amended Subsec. (d) by designating existing provisions as Subdivs. (1) and (3), adding Subdiv. (2) re employed students and making a technical change for purposes of gender neutrality in Subdiv. (3), and added Subsecs. (e) and (f) re submission of data bases to the State Police Bureau of Identification, effective July 1, 2001; P.A. 01-175 made technical changes for purposes of gender neutrality in Subsecs. (a), (b) and (d), amended Subsec. (a) by replacing language re Subsec. (b) state criminal history checks, fingerprinting and charging of fee for national criminal history records checks with language re state and national criminal history checks pursuant to Sec. 29-17a, and amended Subsec. (b) by replacing language re fingerprinting pursuant to Subsec. (a) with language re fingerprinting and criminal history records checks pursuant to Sec. 29-17a; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to designate existing provision re worker placed under public assistance employment program as Subpara. (A) and add Subpara. (B) re providers of supplemental services in Subdiv. (3), to redesignate existing Subparas. (A) and (B) as Clauses (i) and (ii) and to add requirement that the State Board of Education be notified of criminal convictions of providers of supplemental services, effective August 20, 2003; P.A. 04-181 amended Subsec. (b) by adding references to endowed or incorporated academies and special education facilities, effective July 1, 2004; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (a) by deleting “On and after July 1, 1994”, by adding Subpara. (C) re workers in nonpaid, noncertified positions completing requirements for educator certification, by designating existing provisions re person holding certificate, authorization or permit or employed by provider of supplemental services as subclauses (I) and (II) and adding subclause (III) re person in nonpaid, noncertified position completing requirements for educator certification, and made technical changes in Subsecs. (e) and (f), effective July 1, 2009; P.A. 10-71 made a technical change in Subsec. (a), effective May 18, 2010; P.A. 11-93 amended Subsec. (a) by adding new Subdiv. (2) re applicants for positions in public schools to submit to records check of Department of Children and Families child abuse and neglect registry and redesignating existing Subdivs. (2) and (3) as Subdivs. (3) and (4), amended Subsecs. (c) and (d) to make a technical change and added Subsec. (g) re applicants for certification to submit to records check of Department of Children and Families child abuse and neglect registry, effective July 1, 2011; P.A. 12-116 made technical changes in Subsecs. (e) to (g), effective July 1, 2012; P.A. 12-120 amended Subsec. (b) by adding provision re maintenance and destruction of fingerprints and other positive identifying information, effective June 15, 2012.



Section 10-221e - Intradistrict student assignment programs.

Local and regional boards of education may develop intradistrict student assignment programs. Under such programs parents may select the public school which their child will attend provided the school is in the school district in which the child resides. Boards of education may provide transportation services to students participating in the program.

(P.A. 96-213, S. 1, 5.)

History: P.A. 96-213 effective July 1, 1996.



Section 10-221f - School uniforms.

A local or regional board of education may specify a school uniform for students in schools under its jurisdiction.

(P.A. 96-101, S. 1, 2.)

History: P.A. 96-101 effective May 8, 1996.



Section 10-221g - Instructional time and facility usage assessment.

Each local and regional board of education shall conduct an instructional time and facility usage assessment in order to maximize student learning and community use of facilities. For purposes of such audit, the superintendent of schools of each school district shall meet regularly with representatives from the public library and the recreation department in the town or towns that comprise the school district to coordinate the availability of facilities.

(P.A. 97-290, S. 11, 29.)

History: P.A. 97-290 effective July 1, 1997.



Section 10-221h and 10-221i - Plan to improve reading skills. Technical assistance; standard of reading competency.

Sections 10-221h and 10-221i are repealed, effective July 1, 2012.

(P.A. 97-290, S. 23, 29; P.A. 98-243, S. 1, 2, 25; P.A. 12-116, S. 97.)



Section 10-221j - Early Reading Success Panel.

The Department of Education shall convene an Early Reading Success Panel composed of elementary school teachers, school administrators, national experts in the field of reading research and early childhood and higher education experts knowledgeable in the field of reading research. The panel shall review research on how reading is learned and on the knowledge and skills necessary for teachers to deliver effective reading instruction by July 1, 2000.

(P.A. 99-227, S. 1, 6.)

History: P.A. 99-227 effective July 1, 1999.



Section 10-221k - Assessments by priority school districts of need related to goal of reading success.

Each local or regional board of education for a priority school district pursuant to section 10-266p shall conduct an assessment of its institutional and teacher need related to the attainment of the goal of reading success for children in its schools. The assessment shall include need in the areas of teacher training, assessment tools, curriculum, library books and other forms of technical assistance. The local or regional board of education shall report on the results of such assessment to the Department of Education, in such form as the Commissioner of Education prescribes, by July 1, 2000.

(P.A. 99-227, S. 2, 6.)

History: P.A. 99-227 effective July 1, 1999.



Section 10-221l - State-Wide Early Reading Success Institute.

The Department of Education shall develop, within available appropriations, a State-Wide Early Reading Success Institute for educators based on the review completed by the Early Reading Success Panel pursuant to section 10-221j and the assessments conducted pursuant to section 10-221k. The institute shall commence operation in the 2000-2001 school year. The institute shall use a training curriculum that incorporates comprehensive instruction in reading as determined by the Early Reading Success Panel pursuant to section 10-221j, to include, but not be limited to: (1) Instructional strategies that can be adapted for each student’s needs; (2) early screening and ongoing assessment to determine which individual students need additional instruction; (3) teaching of oral language competencies, including phonological awareness, vocabulary, listening comprehension and grammatical skills; (4) systematic teaching of word identification skills including phonics instruction and instruction in phonemic awareness; and (5) teaching of comprehension competencies, including the use of context to infer meaning.

(P.A. 99-227, S. 3, 6; June Sp. Sess. P.A. 01-1, S. 17, 54; P.A. 03-76, S. 46.)

History: P.A. 99-227 effective July 1, 1999; June Sp. Sess. P.A. 01-1 added requirements re training curriculum used by the institute, effective July 1, 2001; P.A. 03-76 made a technical change, effective June 3, 2003.



Section 10-221m - Development and implementation of in-service reading instruction training program by priority school districts.

(a) On or before July 1, 2001, each local or regional board of education for a priority school district pursuant to section 10-266p shall develop and implement a three-year in-service reading instruction training plan for the professional development of the district’s school librarians, elementary school principals and not less than seventy per cent of its teachers in grades kindergarten to three, inclusive, provided spaces are available at the State-Wide Early Reading Success Institute for such training.

(b) On or before October 1, 2001, each local or regional board of education for a priority school district shall revise the plan developed pursuant to subsection (a) of this section and implement such revised plan. The revised plan shall provide for a five-year school-based in-service reading instruction training program for the professional development of each elementary school’s librarian, principal, reading specialist, special education teachers, speech and language specialists and classroom teachers in grades kindergarten to three, inclusive. Such plan shall (1) utilize the school-based training model developed by the State-Wide Early Reading Success Institute pursuant to section 10-221l, and (2) require the board of education to appoint a new or existing employee to serve as a school-based content specialist coordinator. The local or regional board of education may use funds received by the school district pursuant to section 10-265f for teacher training based on the plan.

(P.A. 99-227, S. 4, 6; June Sp. Sess. P.A. 01-1, S. 18, 54.)

History: P.A. 99-227 effective July 1, 1999; June Sp. Sess. P.A. 01-1 divided existing provisions into Subsecs. (a) and (b) and in Subsec. (b) added requirements re development and implementation of revised plan that provides for five-year school-based in-service reading instruction training program for specified personnel, re use of a school-based training model and re appointment of a new or existing employee as a school-based content specialist coordinator, effective July 1, 2001.



Section 10-221n - Independent evaluation.

The Department of Education shall contract, within available appropriations, for an independent evaluation of the early reading success teacher training and curriculum modules as delineated in sections 10-221j to 10-221m, inclusive.

(June Sp. Sess. P.A. 01-1, S. 20, 54.)

History: June Sp. Sess. P.A. 01-1 effective July 1, 2001.



Section 10-221o - Lunch periods. Recess. Boards to adopt policies addressing limitation of physical exercise.

(a) Each local and regional board of education shall require each school under its jurisdiction to (1) offer all full day students a daily lunch period of not less than twenty minutes, and (2) include in the regular school day for each student enrolled in elementary school time devoted to physical exercise of not less than twenty minutes in total, except that a planning and placement team may develop a different schedule for a child requiring special education and related services in accordance with chapter 164 and the Individuals With Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time. In the event of a conflict with this section and any provision of chapter 164, such other provision of chapter 164 shall be deemed controlling.

(b) Not later than October 1, 2013, each local and regional board of education shall adopt a policy, as the board deems appropriate, concerning the issue regarding any school employee being involved in preventing a student from participating in the entire time devoted to physical exercise in the regular school day, pursuant to subsection (a) of this section, as a form of discipline. For purposes of this section, “school employee” means (1) a teacher, substitute teacher, school administrator, school superintendent, guidance counselor, psychologist, social worker, nurse, physician, school paraprofessional or coach employed by a local or regional board of education or working in a public elementary, middle or high school; or (2) any other individual who, in the performance of his or her duties, has regular contact with students and who provides services to or on behalf of students enrolled in a public elementary, middle or high school, pursuant to a contract with the local or regional board of education.

(P.A. 04-224, S. 1; P.A. 12-116, S. 9; 12-198, S. 5; P.A. 13-173, S. 2.)

History: P.A. 04-224 effective July 1, 2004 (Revisor’s note: A reference to “Individual With Disabilities Education Act” was changed editorially by the Revisors to “Individuals With Disabilities Education Act” for accuracy); P.A. 12-116 amended Subdiv. (2) by replacing “a period of physical exercise” with “time devoted to physical exercise of not less than twenty minutes in total”, effective July 1, 2012; P.A. 12-198 made identical changes as P.A. 12-116, effective July 1, 2012; P.A. 13-173 designated existing provisions as Subsec. (a) and amended same to replace “grades kindergarten to five, inclusive,” with “elementary school” in Subdiv. (2) and added Subsec. (b) requiring each board to adopt a policy concerning the restriction of physical exercise as a form of discipline and defining “school employee”, effective July 1, 2013.



Section 10-221p - Boards to make available for purchase nutritious and low-fat foods.

Each local and regional board of education and governing authority for each state charter school, interdistrict magnet school and endowed academy approved pursuant to section 10-34, shall make available in the schools under its jurisdiction for purchase by students enrolled in such schools nutritious and low-fat foods, which shall include, but shall not be limited to, low-fat dairy products and fresh or dried fruit at all times when food is available for purchase by students in such schools during the regular school day.

(P.A. 04-224, S. 2; P.A. 06-63, S. 6.)

History: P.A. 04-224 effective July 1, 2004; P.A. 06-63 added reference to governing authority of each state charter school, interdistrict magnet school and endowed academy, changed the reference to “nutritious, low-fat foods” to “nutritious and low-fat foods”, and deleted language re drinks, including low-fat milk, natural fruit juices and water, effective July 1, 2006.



Section 10-221q - Sale of beverages.

(a) Except as otherwise provided in subsection (b) of this section, each local and regional board of education and the governing authority for each state charter school, interdistrict magnet school and endowed academy approved pursuant to section 10-34, shall permit at schools under its jurisdiction the sale of only the following beverages to students from any source, including, but not limited to, school stores, vending machines, school cafeterias, and any fund-raising activities on school premises, whether or not school sponsored: (1) Milk that may be flavored but contain no artificial sweeteners and no more than four grams of sugar per ounce, (2) nondairy milks such as soy or rice milk, which may be flavored but contain no artificial sweeteners, no more than four grams of sugar per ounce, no more than thirty-five per cent of calories from fat per portion and no more than ten per cent of calories from saturated fat per portion, (3) one hundred per cent fruit juice, vegetable juice or combination of such juices, containing no added sugars, sweeteners or artificial sweeteners, (4) beverages that contain only water and fruit or vegetable juice and have no added sugars, sweeteners or artificial sweeteners, and (5) water, which may be flavored but contain no added sugars, sweeteners, artificial sweeteners or caffeine. Portion sizes of beverages, other than water as described in subdivision (5) of this subsection, that are offered for sale pursuant to this subsection shall not exceed twelve ounces.

(b) Each such board of education or governing authority may permit at schools under its jurisdiction, the sale to students of beverages that are not listed in subsection (a) of this section, provided (1) such sale is in connection with an event occurring after the end of the regular school day or on the weekend, (2) such sale is at the location of such event, and (3) such beverages are not sold from a vending machine or school store.

(P.A. 06-63, S. 1.)

History: P.A. 06-63 effective July 1, 2006.



Section 10-221r - Advanced placement course program. Guidelines.

(a) For the school year commencing July 1, 2011, and each school year thereafter, each local and regional board of education shall provide an advanced placement course program. For purposes of this section, “advanced placement course program” means a program approved by the State Board of Education that provides college or university-level instruction as part of a course for which credit is earned at the high school level.

(b) The State Board of Education shall develop guidelines to aid local and regional boards of education in training teachers for teaching advanced placement courses to a diverse student body.

(P.A. 10-111, S. 31; P.A. 11-136, S. 21.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-136 amended Subsec. (a) by redefining “advanced placement course program”, effective July 8, 2011.



Section 10-221s - Investigations of child abuse and neglect. Disciplinary action.

A local or regional board of education shall permit and give priority to any investigation conducted by the Commissioner of Children and Families or the appropriate local law enforcement agency that a child has been abused or neglected pursuant to sections 17a-101a to 17a-101d, inclusive, and section 17a-103. Such board of education shall conduct its own investigation and take any disciplinary action, in accordance with the provisions of section 17a-101i, upon notice from the commissioner or the appropriate local law enforcement agency that such board’s investigation will not interfere with the investigation of the commissioner or such local law enforcement agency.

(P.A. 11-93, S. 13.)

History: P.A. 11-93 effective July 1, 2011.



Section 10-221t - Alignment of common core standards with college level programs.

Each local and regional board of education, in collaboration with the Board of Regents for Higher Education and the Board of Trustees for The University of Connecticut, shall develop a plan to align Connecticut’s common core state standards with college level programs at Connecticut public institutions of higher education not later than one year after Connecticut first implements said standards.

(June 12 Sp. Sess. P.A. 12-1, S. 224.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 10-221u - Boards to adopt policies addressing the use of physical activity as discipline.

Not later than October 1, 2013, each local and regional board of education shall adopt a policy, as the board deems appropriate, concerning the issue regarding any school employee being involved in requiring any student enrolled in grades kindergarten to twelve, inclusive, to engage in physical activity as a form of discipline during the regular school day. For purposes of this section, “school employee” means (1) a teacher, substitute teacher, school administrator, school superintendent, guidance counselor, psychologist, social worker, nurse, physician, school paraprofessional or coach employed by a local or regional board of education or working in a public elementary, middle or high school; or (2) any other individual who, in the performance of his or her duties, has regular contact with students and who provides services to or on behalf of students enrolled in a public elementary, middle or high school, pursuant to a contract with the local or regional board of education.

(P.A. 13-173, S. 3.)

History: P.A. 13-173 effective July 1, 2013.



Section 10-222 - Appropriations and budget.

Each local board of education shall prepare an itemized estimate of the cost of maintenance of public schools for the ensuing year and shall submit such estimate to the board of finance in each town or city having a board of finance, to the board of selectmen in each town having no board of finance or otherwise to the authority making appropriations for the school district, not later than two months preceding the annual meeting at which appropriations are to be made. The board or authority that receives such estimate shall, not later than ten days after the date the board of education submits such estimate, make spending recommendations and suggestions to such board of education as to how such board of education may consolidate noneducational services and realize financial efficiencies. Such board of education may accept or reject the suggestions of the board of finance, board of selectmen or appropriating authority and shall provide the board of finance, board of selectmen or appropriating authority with a written explanation of the reason for any rejection. The money appropriated by any municipality for the maintenance of public schools shall be expended by and in the discretion of the board of education. Except as provided in this subsection, any such board may transfer any unexpended or uncontracted-for portion of any appropriation for school purposes to any other item of such itemized estimate. Boards may, by adopting policies and procedures, authorize designated personnel to make limited transfers under emergency circumstances if the urgent need for the transfer prevents the board from meeting in a timely fashion to consider such transfer. All transfers made in such instances shall be announced at the next regularly scheduled meeting of the board and a written explanation of such transfer shall be provided to the legislative body of the municipality or, in a municipality where the legislative body is a town meeting, to the board of selectmen. Expenditures by the board of education shall not exceed the appropriation made by the municipality, with such money as may be received from other sources for school purposes. If any occasion arises whereby additional funds are needed by such board, the chairman of such board shall notify the board of finance, board of selectmen or appropriating authority, as the case may be, and shall submit a request for additional funds in the same manner as is provided for departments, boards or agencies of the municipality and no additional funds shall be expended unless such supplemental appropriation shall be granted and no supplemental expenditures shall be made in excess of those granted through the appropriating authority. The annual report of the board of education shall, in accordance with section 10-224, include a summary showing (1) the total cost of the maintenance of schools, (2) the amount received from the state and other sources for the maintenance of schools, and (3) the net cost to the municipality of the maintenance of schools. For purposes of this subsection, “meeting” means a meeting, as defined in section 1-200, and “itemized estimate” means an estimate in which broad budgetary categories including, but not limited to, salaries, fringe benefits, utilities, supplies and grounds maintenance are divided into one or more line items.

(1949 Rev., S. 1480; P.A. 78-218, S. 147; P.A. 82-217; P.A. 84-484, S. 1, 2; P.A. 98-141, S. 1, 2; P.A. 12-116, S. 16; P.A. 13-60, S. 1.)

History: P.A. 78-218 simplified phraseology by specifying applicability of provisions to local boards, substituting “municipality” for “city, town or school district” and making other technical changes; P.A. 82-217 inserted provisions relating to supplemental appropriations; P.A. 84-484 inserted Subsec. indicator and added new Subsec. (b) re development of a financial information system to assist boards of education in reporting budget data; (Revisor’s note: In 1995 the Revisors editorially substituted the numeric indicators (1), (2) and (3) for (a), (b) and (c) at the end of Subsec. (a) for consistency with statutory usage); P.A. 98-141 amended Subsec. (a) to add provisions re limited transfers in emergency circumstances and to define “meeting”, effective July 1, 1998; P.A. 12-116 deleted former Subsec. (b) re financial information system and made a conforming change, effective May 14, 2012; P.A. 13-60 added provisions authorizing board or authority to make spending recommendations, requiring board of education to provide written explanation of reasons for rejection of recommendations and for transfers of funds and defining “itemized estimate”.



Section 10-222a - Boards to have use of funds from repayment and insurance proceeds for school materials and from payment for custodial services for use of school facilities.

Notwithstanding the provisions of chapter 106, or any municipal charter or special act to the contrary, whenever any student, or the parent or guardian of any student, pays for lost, damaged or stolen textbooks, library materials, other materials or equipment, or whenever insurance proceeds are received for lost, damaged or stolen textbooks, library materials, other materials or equipment, an amount equal to the amount so paid or received, net of any costs the fiscal authority having budgetary responsibility or charged with making appropriations for the school district has incurred for the purpose of replacing or repairing such lost, damaged or stolen textbooks, library materials, other materials or equipment, shall be deemed to be appropriated to the board of education in addition to the funds appropriated by the town to such board for the fiscal year in which such payment is made or insurance proceeds received. Notwithstanding the provisions of chapter 106, or any municipal charter or special act to the contrary, whenever any outside group or individual makes payment for custodial costs for use of school facilities or otherwise for the use of school facilities an amount equal to the amount so paid or received, net of any costs the fiscal authority having budgetary responsibility or charged with making appropriations for the school district has incurred for the purpose of providing custodial services shall be deemed to be appropriated to the board of education in addition to the funds appropriated by the town to such board for the current fiscal year.

(P.A. 84-183, S. 1, 2; P.A. 90-122, S. 1, 3; P.A. 93-14, S. 1, 2; P.A. 94-245, S. 21, 46.)

History: P.A. 90-122 added repayment by parents or guardians of students and that the educational materials for which payment is received may be stolen and provided that insurance proceeds received for certain lost, damaged or stolen educational materials be deemed appropriated to the board of education; P.A. 93-14 added “equipment”, removed specification that the material be “educational” and replaced “current” fiscal year with fiscal year “in which such payment is made or insurance proceeds received”, effective April 21, 1993; P.A. 94-245 added provision for the use of funds received for payment for custodial services for the use of school facilities by outside groups and individuals, effective June 2, 1994.



Section 10-222b - Board to have use of funds from the Manville property damage settlement trust.

Section 10-222b is repealed, effective July 1, 2000.

(P.A. 90-122, S. 2, 3; P.A. 00-220, S. 42, 43.)



Section 10-222c - Hiring policy.

Prior to hiring any person, a local or regional board of education shall make a documented good faith effort to contact previous employers of the person in order to obtain information and recommendations which may be relevant to the person’s fitness for employment.

(P.A. 01-173, S. 56, 67.)

History: P.A. 01-173 effective July 1, 2001.



Section 10-222d - Safe school climate plans. Definitions. School climate assessments.

(a) As used in this section, sections 10-222g to 10-222i, inclusive, and section 10-222k:

(1) “Bullying” means (A) the repeated use by one or more students of a written, oral or electronic communication, such as cyberbullying, directed at or referring to another student attending school in the same school district, or (B) a physical act or gesture by one or more students repeatedly directed at another student attending school in the same school district, that: (i) Causes physical or emotional harm to such student or damage to such student’s property, (ii) places such student in reasonable fear of harm to himself or herself, or of damage to his or her property, (iii) creates a hostile environment at school for such student, (iv) infringes on the rights of such student at school, or (v) substantially disrupts the education process or the orderly operation of a school. “Bullying” shall include, but not be limited to, a written, oral or electronic communication or physical act or gesture based on any actual or perceived differentiating characteristic, such as race, color, religion, ancestry, national origin, gender, sexual orientation, gender identity or expression, socioeconomic status, academic status, physical appearance, or mental, physical, developmental or sensory disability, or by association with an individual or group who has or is perceived to have one or more of such characteristics;

(2) “Cyberbullying” means any act of bullying through the use of the Internet, interactive and digital technologies, cellular mobile telephone or other mobile electronic devices or any electronic communications;

(3) “Mobile electronic device” means any hand-held or other portable electronic equipment capable of providing data communication between two or more individuals, including, but not limited to, a text messaging device, a paging device, a personal digital assistant, a laptop computer, equipment that is capable of playing a video game or a digital video disk, or equipment on which digital images are taken or transmitted;

(4) “Electronic communication” means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photo-optical system;

(5) “Hostile environment” means a situation in which bullying among students is sufficiently severe or pervasive to alter the conditions of the school climate;

(6) “Outside of the school setting” means at a location, activity or program that is not school related, or through the use of an electronic device or a mobile electronic device that is not owned, leased or used by a local or regional board of education;

(7) “School employee” means (A) a teacher, substitute teacher, school administrator, school superintendent, guidance counselor, psychologist, social worker, nurse, physician, school paraprofessional or coach employed by a local or regional board of education or working in a public elementary, middle or high school; or (B) any other individual who, in the performance of his or her duties, has regular contact with students and who provides services to or on behalf of students enrolled in a public elementary, middle or high school, pursuant to a contract with the local or regional board of education; and

(8) “School climate” means the quality and character of school life with a particular focus on the quality of the relationships within the school community between and among students and adults.

(b) Each local and regional board of education shall develop and implement a safe school climate plan to address the existence of bullying in its schools. Such plan shall: (1) Enable students to anonymously report acts of bullying to school employees and require students and the parents or guardians of students to be notified annually of the process by which students may make such reports, (2) enable the parents or guardians of students to file written reports of suspected bullying, (3) require school employees who witness acts of bullying or receive reports of bullying to orally notify the safe school climate specialist, described in section 10-222k, or another school administrator if the safe school climate specialist is unavailable, not later than one school day after such school employee witnesses or receives a report of bullying, and to file a written report not later than two school days after making such oral report, (4) require the safe school climate specialist to investigate or supervise the investigation of all reports of bullying and ensure that such investigation is completed promptly after receipt of any written reports made under this section, (5) require the safe school climate specialist to review any anonymous reports, except that no disciplinary action shall be taken solely on the basis of an anonymous report, (6) include a prevention and intervention strategy, as defined by section 10-222g, for school employees to deal with bullying, (7) provide for the inclusion of language in student codes of conduct concerning bullying, (8) require each school to notify the parents or guardians of students who commit any verified acts of bullying and the parents or guardians of students against whom such acts were directed not later than forty-eight hours after the completion of the investigation described in subdivision (4) of this subsection, (9) require each school to invite the parents or guardians of a student who commits any verified act of bullying and the parents or guardians of the student against whom such act was directed to a meeting to communicate to such parents or guardians the measures being taken by the school to ensure the safety of the student against whom such act was directed and to prevent further acts of bullying, (10) establish a procedure for each school to document and maintain records relating to reports and investigations of bullying in such school and to maintain a list of the number of verified acts of bullying in such school and make such list available for public inspection, and annually report such number to the Department of Education, and in such manner as prescribed by the Commissioner of Education, (11) direct the development of case-by-case interventions for addressing repeated incidents of bullying against a single individual or recurrently perpetrated bullying incidents by the same individual that may include both counseling and discipline, (12) prohibit discrimination and retaliation against an individual who reports or assists in the investigation of an act of bullying, (13) direct the development of student safety support plans for students against whom an act of bullying was directed that address safety measures the school will take to protect such students against further acts of bullying, (14) require the principal of a school, or the principal’s designee, to notify the appropriate local law enforcement agency when such principal, or the principal’s designee, believes that any acts of bullying constitute criminal conduct, (15) prohibit bullying (A) on school grounds, at a school-sponsored or school-related activity, function or program whether on or off school grounds, at a school bus stop, on a school bus or other vehicle owned, leased or used by a local or regional board of education, or through the use of an electronic device or an electronic mobile device owned, leased or used by the local or regional board of education, and (B) outside of the school setting if such bullying (i) creates a hostile environment at school for the student against whom such bullying was directed, (ii) infringes on the rights of the student against whom such bullying was directed at school, or (iii) substantially disrupts the education process or the orderly operation of a school, (16) require, at the beginning of each school year, each school to provide all school employees with a written or electronic copy of the school district’s safe school climate plan, and (17) require that all school employees annually complete the training described in section 10-220a or section 10-222j. The notification required pursuant to subdivision (8) of this subsection and the invitation required pursuant to subdivision (9) of this subsection shall include a description of the response of school employees to such acts and any consequences that may result from the commission of further acts of bullying.

(c) Not later than January 1, 2012, each local and regional board of education shall approve the safe school climate plan developed pursuant to this section and submit such plan to the Department of Education. Not later than thirty calendar days after approval of such plan by the local or regional board of education, the board shall make such plan available on the board’s and each individual school in the school district’s Internet web site and ensure that such plan is included in the school district’s publication of the rules, procedures and standards of conduct for schools and in all student handbooks.

(d) On and after July 1, 2012, and biennially thereafter, each local and regional board of education shall require each school in the district to complete an assessment using the school climate assessment instruments, including surveys, approved and disseminated by the Department of Education pursuant to section 10-222h. Each local and regional board of education shall collect the school climate assessments for each school in the district and submit such school climate assessments to the department.

(P.A. 02-119, S. 1; P.A. 06-115, S. 1; P.A. 08-160, S. 4; P.A. 11-232, S. 1.)

History: P.A. 02-119 effective July 1, 2002; P.A. 06-115 added annual notification requirement in Subdiv. (1), added Subdiv. (9) re interventions, redefined “bullying” to include harassment and behavior on a school bus and added language re policies to address bullying outside of the school setting, effective July 1, 2006; P.A. 08-160 added language re implementation of policy, deleted provision re use on and after February 1, 2003, amended Subdiv. (3) to require notification be in writing, amended Subdiv. (4) to add exception re anonymous report, amended Subdiv. (5) to add language re prevention, amended Subdiv. (7) to add language re notification by each school and invitation to attend at least one meeting, amended Subdiv. (8) to add language re report to Department of Education, added Subdiv. (10) re identification of appropriate personnel, redefined “bullying” to provide that acts may be committed against any student more than once and added language re submission of policy to Department of Education and publication of policy by school district, effective July 1, 2008 (Revisor’s note: In codifying section 4 of public act 08-160, a reference to “this act” was deemed by the Revisors to be a reference to section 5 of that act and therefore cited as “section 10-222g”); P.A. 11-232 replaced references to bullying policy with references to safe school climate plan throughout, designated existing provisions as Subsecs. (b) and (c), added Subsec. (a) re definitions, amended Subsec. (b) by adding provisions re safe school climate plan and making conforming changes, deleting former definition of “bullying”, redesignating existing Subdivs. (5) to (7) as Subdivs. (6) to (8), adding new Subdivs. (5), (9) and (10), redesignating existing Subdiv. (9) as Subdiv. (11), deleting former Subdiv. (10) and adding Subdivs. (12) to (17), amended Subsec. (c) by expanding existing provisions re safe school climate plan and making conforming changes, and added Subsec. (d) re completion and submission of school climate assessments, effective July 1, 2011.



Section 10-222e - Policy on evaluation and termination of athletic coaches.

(a) Any local or regional board of education that employs an athletic coach, as defined in section 10-149d, shall require the athletic director, as defined in section 10-149d, or the immediate supervisor of such coach to evaluate, in accordance with the provisions of section 10-149d, such coach on an annual basis and provide such coach with a copy of such evaluation.

(b) Any local or regional board of education acting directly, or through its duly authorized agent, that terminates or declines to renew the coaching contract of an athletic coach who has served in the same coaching position for three or more consecutive school years shall inform such coach of such decision no later than ninety days after the completion of the sport season covered by the contract. Such coach shall have an opportunity to appeal such decision to the local or regional board of education in a manner prescribed by such local or regional board of education. Nothing in this subsection shall prohibit a local or regional board of education from terminating the coaching contract of an athletic coach at any time (1) for reasons of moral misconduct, insubordination or a violation of the rules of the board of education, or (2) because a sport has been cancelled by the board of education.

(P.A. 04-243, S. 1; P.A. 13-41, S. 2.)

History: P.A. 04-243 effective July 1, 2004; P.A. 13-41 amended Subsec. (a) by replacing former provisions with provision re evaluation of athletic coach by athletic director and deleted former Subsec. (c) re definition of “athletic coach”, effective July 1, 2013.



Section 10-222f - College informational forums.

Each local and regional board of education may require any high school under its jurisdiction that hosts an informational forum concerning college preparation or the college admission process to which parents and guardians of students are invited to provide such parents and guardians with information about the optional nature of some surveys and questions that accompany examinations taken for college admission. The information provided to parents and guardians shall include a warning that the release of personal identifying information, as defined in subsection (b) of section 53a-129a, may increase a student’s vulnerability to identify theft.

(P.A. 07-241, S. 2.)

History: P.A. 07-241 effective July 1, 2007.



Section 10-222g - Prevention and intervention strategy re bullying.

For the purposes of section 10-222d, the term “prevention and intervention strategy” may include, but is not limited to, (1) implementation of a positive behavioral interventions and supports process or another evidence-based model approach for safe school climate or for the prevention of bullying identified by the Department of Education, (2) school rules prohibiting bullying, harassment and intimidation and establishing appropriate consequences for those who engage in such acts, (3) adequate adult supervision of outdoor areas, hallways, the lunchroom and other specific areas where bullying is likely to occur, (4) inclusion of grade-appropriate bullying education and prevention curricula in kindergarten through high school, (5) individual interventions with the bully, parents and school employees, and interventions with the bullied child, parents and school employees, (6) school-wide training related to safe school climate, (7) student peer training, education and support, and (8) promotion of parent involvement in bullying prevention through individual or team participation in meetings, trainings and individual interventions.

(P.A. 08-160, S. 5; P.A. 11-232, S. 2.)

History: P.A. 08-160 effective July 1, 2008; P.A. 11-232 deleted former Subdivs. (2) and (3) re school survey and bullying prevention coordinating committee, redesignated existing Subdivs. (4) to (8) as Subdivs. (2) to (6), added “education and” in Subdiv. (4), replaced references to “school staff” with “school employees” in Subdiv. (5), added new Subdiv. (7) re student peer training, education and support and redesignated existing Subdiv. (9) as Subdiv. (8), effective July 1, 2011.



Section 10-222h - Analysis of school districts’ efforts re prevention of and response to bullying in schools.

(a) The Department of Education shall, within available appropriations, (1) document school districts’ articulated needs for technical assistance and training related to safe learning and bullying, (2) collect information on the prevention and intervention strategies used by schools to reduce the incidence of bullying, improve school climate and improve reporting outcomes, (3) develop or recommend a model safe school climate plan for grades kindergarten to twelve, inclusive, and (4) in collaboration with the Connecticut Association of Schools, disseminate to all public schools grade-level appropriate school climate assessment instruments approved by the department, including surveys, to be used by local and regional boards of education for the purposes of collecting information described in subdivision (2) of this subsection so that the department can monitor bullying prevention efforts over time and compare each district’s progress to state trends.

(b) On or before February 1, 2014, and annually thereafter, the department shall, in accordance with the provisions of section 11-4a, submit a report on the status of its efforts pursuant to this section including, but not limited to, the number of verified acts of bullying in the state, an analysis of the responsive action taken by school districts and any recommendations it may have regarding additional activities or funding to prevent bullying in schools and improve school climate to the joint standing committees of the General Assembly having cognizance of matters relating to education and children and to the speaker of the House of Representatives, the president pro tempore of the Senate and the majority and minority leaders of the House of Representatives and the Senate.

(c) The department may accept private donations for the purposes of this section.

(P.A. 08-160, S. 7; P.A. 09-45, S. 5; P.A. 11-232, S. 3; P.A. 13-3, S. 89.)

History: P.A. 08-160 effective July 1, 2009; P.A. 09-45 made a technical change in Subsec. (a), effective May 20, 2009; P.A. 11-232 amended Subsec. (a) by deleting former Subdivs. (1) and (2) and redesignating existing Subdivs. (3) to (5) as Subdivs. (1) to (3), replacing reference to model bullying policies with reference to model safe school climate plan and adding “or recommend” in Subdiv. (3), adding Subdiv. (4) re dissemination of school climate assessment instruments, and adding “and biennially thereafter” and provision re number of verified acts of bullying and analysis of districts’ responsive action to report requirements, effective July 1, 2011; P.A. 13-3 amended Subsec. (a) by designating existing provision re submission of report as new Subsec. (b), amended same by replacing “2010” with “2014”, replacing “biennially” with “annually”, adding provision re report submitted to speaker of the House of Representatives, president pro tempore of the Senate and majority and minority leaders of the House and Senate and making conforming changes, and redesignated existing Subsec. (b) as Subsec. (c), effective April 4, 2013.



Section 10-222i - State-wide safe school climate resource network.

(a) The Department of Education, in consultation with the State Education Resource Center, the Governor’s Prevention Partnership and the Commission on Children, shall establish, within available appropriations, a state-wide safe school climate resource network for the identification, prevention and education of school bullying in the state. Such state-wide safe school climate resource network shall make available to all schools information, training opportunities and resource materials to improve the school climate to diminish bullying.

(b) The department may seek federal, state and municipal funding and may accept private donations for the administration of the state-wide safe school climate resource network.

(P.A. 11-232, S. 4.)

History: P.A. 11-232 effective July 1, 2011.



Section 10-222j - Training re prevention, identification and response to school bullying and youth suicide.

The Department of Education shall provide, within available appropriations, annual training to school employees, as defined in section 10-222d, except those school employees who hold the initial educator, provisional educator or professional educator certificate, on the prevention, identification and response to school bullying, as defined in section 10-222d, and the prevention of and response to youth suicide. Such training may include, but not be limited to, (1) developmentally appropriate strategies to prevent bullying among students in school and outside of the school setting, (2) developmentally appropriate strategies for immediate and effective interventions to stop bullying, (3) information regarding the interaction and relationship between students committing acts of bullying, students against whom such acts of bullying are directed and witnesses of such acts of bullying, (4) research findings on bullying, such as information about the types of students who have been shown to be at-risk for bullying in the school setting, (5) information on the incidence and nature of cyberbullying, as defined in section 10-222d, (6) Internet safety issues as they relate to cyberbullying, or (7) information on the incidence of youth suicide, methods of identifying youths at risk of suicide and developmentally appropriate strategies for effective interventions to prevent youth suicide. Such training may be presented in person by mentors, offered in state-wide workshops or through on-line courses.

(P.A. 11-232, S. 6.)

History: P.A. 11-232 effective July 1, 2011.



Section 10-222k - District safe school climate coordinator. Safe school climate specialist. Safe school climate committee.

(a) For the school year commencing July 1, 2012, and each school year thereafter, the superintendent of each local or regional board of education shall appoint, from among existing school district staff, a district safe school climate coordinator. The district safe school climate coordinator shall: (1) Be responsible for implementing the district’s safe school climate plan, developed pursuant to section 10-222d, (2) collaborate with the safe school climate specialists, described in subsection (b) of this section, the board of education for the district and the superintendent of schools of the school district to prevent, identify and respond to bullying in the schools of the district, (3) provide data and information, in collaboration with the superintendent of schools of the district, to the Department of Education regarding bullying, in accordance with the provisions of subsection (b) of section 10-222d and subsection (a) of section 10-222h, and (4) meet with the safe school climate specialists at least twice during the school year to discuss issues relating to bullying in the school district and to make recommendations concerning amendments to the district’s safe school climate plan.

(b) For the school year commencing July 1, 2012, and each school year thereafter, the principal of each school, or the principal’s designee, shall serve as the safe school climate specialist and shall (1) investigate or supervise the investigation of reported acts of bullying in the school in accordance with the district’s safe school climate plan, (2) collect and maintain records of reports and investigations of bullying in the school, and (3) act as the primary school official responsible for preventing, identifying and responding to reports of bullying in the school.

(c) (1) For the school year commencing July 1, 2012, and each school year thereafter, the principal of each school shall establish a committee or designate at least one existing committee in the school to be responsible for developing and fostering a safe school climate and addressing issues relating to bullying in the school. Such committee shall include at least one parent or guardian of a student enrolled in the school appointed by the school principal.

(2) Any such committee shall: (A) Receive copies of completed reports following investigations of bullying, (B) identify and address patterns of bullying among students in the school, (C) implement the provisions of the school security and safety plan, developed pursuant to section 10-222m, regarding the collection, evaluation and reporting of information relating to instances of disturbing or threatening behavior that may not meet the definition of bullying, (D) review and amend school policies relating to bullying, (E) review and make recommendations to the district safe school climate coordinator regarding the district’s safe school climate plan based on issues and experiences specific to the school, (F) educate students, school employees and parents and guardians of students on issues relating to bullying, (G) collaborate with the district safe school climate coordinator in the collection of data regarding bullying, in accordance with the provisions of subsection (b) of section 10-222d and subsection (a) of section 10-222h, and (H) perform any other duties as determined by the school principal that are related to the prevention, identification and response to school bullying for the school.

(3) Any parent or guardian serving as a member of any such committee shall not participate in the activities described in subparagraphs (A) to (C), inclusive, of subdivision (2) of this subsection or any other activity that may compromise the confidentiality of a student.

(P.A. 11-232, S. 9; P.A. 13-3, S. 88.)

History: P.A. 11-232 effective July 1, 2011; P.A. 13-3 amended Subsec. (c)(2) by making a technical change, redesignating existing Subparas. (C) to (G) as Subparas. (D) to (H) and adding new Subpara. (C) re school security and safety plans and amended Subsec. (c)(3) by making a conforming change, effective April 4, 2013.



Section 10-222l - Immunity of school employees, students, parents or guardians, individuals and boards of education from liability for certain actions relating to reporting, investigating and responding to school bullying.

(a) No claim for damages shall be made against a school employee, as defined in section 10-222d, who reports, investigates and responds to bullying, as defined in said section 10-222d, in accordance with the provisions of the safe school climate plan, described in said section 10-222d, if such school employee was acting in good faith in the discharge of his or her duties or within the scope of his or her employment. The immunity provided in this subsection does not apply to acts or omissions constituting gross, reckless, wilful or wanton misconduct.

(b) No claim for damages shall be made against a student, parent or guardian of a student or any other individual who reports an act of bullying to a school employee, in accordance with the provisions of the safe school climate plan described in said section 10-222d, if such individual was acting in good faith. The immunity provided in this subsection does not apply to acts or omissions constituting gross, reckless, wilful or wanton misconduct.

(c) No claim for damages shall be made against a local or regional board of education that implements the safe school climate plan, described in section 10-222d, and reports, investigates and responds to bullying, as defined in said section 10-222d, if such local or regional board of education was acting in good faith in the discharge of its duties. The immunity provided in this subsection does not apply to acts or omissions constituting gross, reckless, wilful or wanton misconduct.

(P.A. 11-232, S. 10.)

History: P.A. 11-232 effective July 1, 2011.



Section 10-222m - School security and safety plans. School security and safety committees.

(a) For the school year commencing July 1, 2014, and each school year thereafter, each local and regional board of education shall develop and implement a school security and safety plan for each school under the jurisdiction of such board. Such plans shall be based on the school security and safety plan standards developed by the Department of Emergency Services and Public Protection, pursuant to section 10-222n. Each local and regional board of education shall annually review and update, if necessary, such plans.

(b) For the school year commencing July 1, 2014, and each school year thereafter, each local and regional board of education shall establish a school security and safety committee at each school under the jurisdiction of such board. The school security and safety committee shall be responsible for assisting in the development of the school security and safety plan for the school and administering such plan. Such school security and safety committee shall consist of a local police officer, a local first responder, a teacher and an administrator employed at the school, a mental health professional, as defined in section 10-76t, a parent or guardian of a student enrolled in the school and any other person the board of education deems necessary. Any parent or guardian serving as a member of a school security and safety committee shall not have access to any information reported to such committee, pursuant to subparagraph (c) of subdivision (2) of subsection (c) of section 10-222k.

(c) Each local and regional board of education shall annually submit the school security and safety plan for each school under the jurisdiction of such board, developed pursuant to subsection (a) of this section, to the Department of Emergency Services and Public Protection.

(P.A. 13-3, S. 87.)

History: P.A. 13-3 effective April 4, 2013.



Section 10-222n - School security and safety plan standards.

(a) Not later than January 1, 2014, the Department of Emergency Services and Public Protection, in consultation with the Department of Education, shall develop school security and safety plan standards. The school security and safety plan standards shall be an all-hazards approach to emergencies at public schools and shall include, but not be limited to, (1) involvement of local officials, including the chief executive officer of the municipality, the superintendent of schools, law enforcement, fire, public health, emergency management and emergency medical services, in the development of school security and safety plans, (2) a command center organization structure based on the federal National Incident Management System and a description of the responsibilities of such command center organization, (3) a requirement that a school security and safety committee be established at each school, in accordance with the provisions of section 10-222m, (4) crisis management procedures, (5) a requirement that local law enforcement and other local public safety officials evaluate, score and provide feedback on fire drills and crisis response drills, conducted pursuant to section 10-231, (6) a requirement that local and regional boards of education annually submit reports to the Department of Emergency Services and Public Protection regarding such fire drills and crisis response drills, (7) procedures for managing various types of emergencies, (8) a requirement that each local and regional board of education conduct a security and vulnerability assessment for each school under the jurisdiction of such board every two years and develop a school security and safety plan for each such school, in accordance with the provisions of section 10-222m, based on the results of such assessment, (9) a requirement that the safe school climate committee for each school, established pursuant to section 10-222k, collect and evaluate information relating to instances of disturbing or threatening behavior that may not meet the definition of bullying, as defined in section 10-222d, and report such information, as necessary, to the district safe school climate coordinator, described in section 10-222k, and the school security and safety committee for the school, established pursuant to section 10-222m, and (10) a requirement that the school security and safety plan for each school provide an orientation on such school security and safety plan to each school employee, as defined in section 10-222d, at such school and provide violence prevention training in a manner prescribed in such school security and safety plan. The Department of Emergency Services and Public Protection shall make such standards available to local officials, including local and regional boards of education.

(b) Not later than January 1, 2014, and annually thereafter, the Department of Emergency Services and Public Protection shall submit the school security and safety plan standards and any recommendations for legislation regarding such standards to the joint standing committees of the General Assembly having cognizance of matters relating to public safety and education, in accordance with the provisions of section 11-4a.

(P.A. 13-3, S. 86.)

History: P.A. 13-3 effective April 4, 2013.



Section 10-222o - Information re aggregate spending for education to be made available.

(a) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, each local and regional board of education shall annually make available on the Internet web site of such local or regional board of education the aggregate spending on salaries, employee benefits, instructional supplies, educational media supplies, instructional equipment, regular education tuition, special education tuition, purchased services and all other expenditure items, excluding debt service, for each school under the jurisdiction of such local or regional board of education.

(b) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, each regional educational service center shall annually make available on the Internet web site of such regional educational service center the aggregate spending on salaries, employee benefits, instructional supplies, educational media supplies, instructional equipment, regular education tuition, special education tuition, purchased services and all other expenditure items, excluding debt service, for each school under the jurisdiction of such regional educational service center.

(c) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the governing authority for each state charter school shall annually make available on the Internet web site of such governing authority the aggregate spending on salaries, employee benefits, instructional supplies, educational media supplies, instructional equipment, regular education tuition, special education tuition, purchased services and all other expenditure items, excluding debt service, for each state charter school under the jurisdiction of such governing authority.

(P.A. 13-247, S. 192.)

History: P.A. 13-247 effective July 1, 2013.



Section 10-223 - Separate high school accounts.

Section 10-223 is repealed, effective June 3, 1996.

(1949 Rev., S. 1481; P.A. 78-218, S. 148; P.A. 96-161, S. 12, 13.)



Section 10-223a - Promotion and graduation policies. Basic skills necessary for graduation; assessment process.

(a) On or before July 1, 2000, each local and regional board of education shall review and revise its policies for promotion from grade to grade and for graduation in order to ensure that such policies foster student achievement, reduce the incidence of social promotion and meet the requirements of this section. On and after said date, such policies shall: (1) Include objective criteria for the promotion and graduation of students, (2) provide for the measuring of the progress of students against such criteria and the reporting of such information to parents and students, (3) include alternatives to promotion such as transition programs, and (4) provide for supplemental services, and such policies may require students who have substantial academic deficiencies that jeopardize their eligibility for promotion or graduation to attend after school programs, summer school or other programs offered by the school district that are designed to assist students in remedying such deficiencies.

(b) On or before September 1, 2002, each local and regional board of education shall specify the basic skills necessary for graduation for classes graduating in 2006, and for each graduating class thereafter, and include a process to assess a student’s level of competency in such skills. The assessment criteria shall include, but not be exclusively based on, the results of the mastery examination, pursuant to section 10-14n, for students in grade ten or eleven. Each local and regional board of education shall identify a course of study for those students who have not successfully completed the assessment criteria to assist such students to reach a satisfactory level of competency prior to graduation.

(P.A. 99-288, S. 1, 6; P.A. 01-166; P.A. 13-207, S. 7.)

History: P.A. 99-288 effective July 1, 1999; P.A. 01-166 designated existing provisions as Subsec. (a) and added Subsec. (b) re basic skills necessary for graduation and assessment of competency; P.A. 13-207 amended Subsec. (b) by replacing reference to tenth grade mastery examination with provision re results of mastery examination for students in grade ten or eleven and making technical changes, effective July 1, 2013.



Section 10-223b to 10-223d - List of schools in need of improvement; process for improving school performance. Grants for schools in need of improvement. Identification of successful programs and methods.

Sections 10-223b to 10-223d, inclusive, are repealed, effective August 15, 2002.

(P.A. 99-288, S. 2, 6; P.A. 00-187, S. 1, 2, 75; 00-193, S. 2, 3; June Sp. Sess. P.A. 01-1, S. 36, 54; May 9 Sp. Sess. P.A. 02-7, S. 110.)



Section 10-223e - State-wide education accountability plan. State-wide performance management and support plan. Actions. Study of academic achievement. Reconstitution of boards of education.

(a) As used in this section:

(1) “School performance index” means the weighted sum of the subject performance indices for mathematics, reading, writing and science.

(2) “School subject performance index for mathematics” means the sum of the school mastery test data of record, as defined in section 10-262f, for mathematics weighted based on: (A) The percentage of students scoring below basic, (B) the percentage of students scoring at basic, (C) the percentage of students scoring at proficient, (D) the percentage of students scoring at goal, and (E) the percentage of students scoring at advanced, except that the State Board of Education may authorize the use of alternative versions of this formula at grade levels other than elementary grade levels.

(3) “School subject performance index for reading” means the sum of the school mastery test data of record, as defined in section 10-262f, for reading weighted based on: (A) The percentage of students scoring below basic, (B) the percentage of students scoring at basic, (C) the percentage of students scoring at proficient, (D) the percentage of students scoring at goal, and (E) the percentage of students scoring at advanced, except that the State Board of Education may authorize the use of alternative versions of this formula at grade levels other than elementary grade levels.

(4) “School subject performance index for writing” means the sum of the school mastery test data of record, as defined in section 10-262f, for writing weighted based on: (A) The percentage of students scoring below basic, (B) the percentage of students scoring at basic, (C) the percentage of students scoring at proficient, (D) the percentage of students scoring at goal, and (E) the percentage of students scoring at advanced, except that the State Board of Education may authorize the use of alternative versions of this formula at grade levels other than elementary grade levels.

(5) “School subject performance index for science” means the sum of the school mastery test data of record, as defined in section 10-262f, for science weighted based on: (A) The percentage of students scoring below basic, (B) the percentage of students scoring at basic, (C) the percentage of students scoring at proficient, (D) the percentage of students scoring at goal, and (E) the percentage of students scoring at advanced, except that the State Board of Education may authorize the use of alternative versions of this formula at grade levels other than elementary grade levels.

(6) “Category five schools” means schools with the lowest performance as indicated by factors set forth in the state-wide performance management and support plan, prepared pursuant to subsection (b) of this section, that may include, but are not limited to, the school performance index, change in school performance index over time, growth in student achievement as measured by standardized assessments, and high school graduation and dropout rates for the entire student population and for subgroups of students.

(7) “Category four schools” means schools with the lowest performance other than category five schools as indicated by factors set forth in the state-wide performance management and support plan, prepared pursuant to subsection (b) of this section, that may include, but are not limited to, the school performance index, change in school performance index over time, growth in student achievement as measured by standardized assessments, and high school graduation and dropout rates for the entire student population and for subgroups of students.

(8) “Category three schools” means schools with higher performance than category four and five schools, but lower performance than category one and two schools as indicated by factors set forth in the state-wide performance management and support plan, prepared pursuant to subsection (b) of this section, that may include, but are not limited to, the school performance index, change in school performance index over time, growth in student achievement as measured by standardized assessments, and high school graduation and dropout rates for the entire student population and for subgroups of students.

(9) “Category two schools” means schools that have higher performance than category three, category four and category five schools, but lower performance than category one schools as indicated by factors set forth in the state-wide performance management and support plan, prepared pursuant to subsection (b) of this section, that may include, but are not limited to, the school performance index, change in school performance index over time, growth in student achievement as measured by standardized assessments, and high school graduation and dropout rates for the entire student population and for subgroups of students.

(10) “Category one schools” means schools that have the highest performance as indicated by factors set forth in the state-wide performance management and support plan, prepared pursuant to subsection (b) of this section, that may include, but are not limited to, the school performance index, change in school performance index over time, growth in student achievement as measured by standardized assessments, and high school graduation and dropout rates for the entire student population and for subgroups of students.

(11) “Focus schools” means schools that have a low performing subgroup of students using measures of student academic achievement and growth in the aggregate or for such subgroups over time, including any period of time prior to July 1, 2014.

(b) (1) For the school years commencing July 1, 2002, to July 1, 2011, inclusive, in conformance with the No Child Left Behind Act, P.L. 107-110, the Commissioner of Education shall prepare a state-wide education accountability plan, consistent with federal law and regulation. Such plan shall identify the schools and districts in need of improvement, require the development and implementation of improvement plans and utilize rewards and consequences.

(2) For the school year commencing July 1, 2012, and each school year thereafter, the Department of Education shall prepare a state-wide performance management and support plan, consistent with federal law and regulation. Such plan shall (A) identify districts in need of improvement, (B) classify schools as category one, two, three, four or five schools based on their school performance index and other factors, and (C) identify focus schools.

(c) (1) Public schools identified by the State Board of Education pursuant to section 10-223b of the general statutes, revision of 1958, revised to January 1, 2001, as schools in need of improvement shall: (A) Continue to be identified as schools in need of improvement, and continue to operate under school improvement plans developed pursuant to said section 10-223b through June 30, 2004; (B) on or before February 1, 2003, be evaluated by the local board of education and determined to be making sufficient or insufficient progress; (C) if found to be making insufficient progress by a local board of education, be subject to a new remediation and organization plan developed by the local board of education; (D) continue to be eligible for available federal or state aid; (E) beginning in February, 2003, and ending June 30, 2012, be monitored by the Department of Education for adequate yearly progress, as defined in the state accountability plan prepared in accordance with subsection (a) of this section; and (F) be subject to rewards and consequences as defined in said plan.

(2) Public schools and school districts identified by the State Board of Education pursuant to section 10-223e of the 2012 supplement to the general statutes, as schools or districts in need of improvement pursuant to subsection (a) of section 10-223e of the 2012 supplement to the general statutes, or low achieving schools or districts pursuant to subdivision (1) of subsection (c) of section 10-223e of the 2012 supplement to the general statutes shall: (A) Continue to be identified as schools in need of improvement and low achieving schools, and continue to operate under a state accountability plan prepared in accordance with the provisions of section 10-223e of the 2012 supplement to the general statutes, through June 30, 2012; (B) on or before July 1, 2012, be evaluated by the local or regional board of education and determined to be making adequate yearly progress; (C) if found to be failing to make adequate yearly progress by a local or regional board of education, be subject to the state-wide performance management and support plan prepared in accordance with the provisions of subdivision (2) of subsection (b) of this section; (D) continue to be eligible for available federal or state aid; (E) beginning July 1, 2012, be monitored by the Department of Education to determine if student achievement for such school or district is at an acceptable level, as defined in the state-wide performance management and support plan prepared in accordance with the provisions of subdivision (2) of subsection (b) of this section; and (F) be subject to rewards and consequences as defined in such state-wide performance management and support plan.

(d) (1) For those schools classified as category three schools, the department may require such schools to (A) develop and implement plans consistent with this section and federal law to elevate the school from low achieving status, and (B) be the subject of actions as described in the state-wide performance management and support plan, prepared in accordance with the provisions of subdivision (2) of subsection (b) of this section.

(2) For those schools classified as category three schools, the department may require the local or regional board of education for such schools to collaborate with the regional educational service center that serves the area in which such schools are located to develop plans to ensure such schools provide (A) early education opportunities, (B) summer school, (C) extended school day or year programming, (D) weekend classes, (E) tutorial assistance to their students, or (F) professional development to their administrators, principals, teachers and paraprofessionals. In requiring any educational program authorized by this subdivision, the Commissioner of Education may limit the offering of such program to the subgroup of students that have failed to reach performance benchmarks or those in transitional or milestone grades or those who are otherwise at substantial risk of educational failure as described in the state-wide performance management and support plan, prepared in accordance with the provisions of subdivision (2) of subsection (b) of this section.

(e) (1) (A) Any school or school district identified as in need of improvement pursuant to subdivision (1) of subsection (b) of this section and requiring corrective action pursuant to the requirements of the No Child Left Behind Act, P.L. 107-110, shall be designated and listed as a low achieving school or school district and shall be subject to intensified supervision and direction by the State Board of Education.

(B) Any school classified as a category four school or category five school or a school designated as a focus school shall be designated as low achieving and shall be subject to intensified supervision and direction by the State Board of Education.

(2) Notwithstanding any provision of this title or any regulation adopted pursuant to said title, except as provided in subdivision (3) of this subsection, in carrying out the provisions of subdivision (1) of this subsection and this subdivision, the State Board of Education shall take any of the following actions to improve student performance of the school district, a particular school in the district or among student subgroups, and remove the school or district from the list of schools or districts designated and listed as a low achieving school or district pursuant to said subdivision (1), and to address other needs of the school or district: (A) Require an operations audit to identify possible programmatic savings and an instructional audit to identify any deficits in curriculum and instruction or in the learning environment of the school or district; (B) require the local or regional board of education for such school or district to use state and federal funds for critical needs, as directed by the State Board of Education; (C) provide incentives to attract highly qualified teachers and principals; (D) direct the transfer and assignment of teachers and principals; (E) require additional training and technical assistance for parents and guardians of children attending the school or a school in the district and for teachers, principals, and central office staff members hired by the district; (F) require the local or regional board of education for the school or district to implement model curriculum, including, but not limited to, recommended textbooks, materials and supplies approved by the Department of Education; (G) identify schools for reconstitution, as may be phased in by the commissioner, as state or local charter schools, schools established pursuant to section 10-74g, innovation schools established pursuant to section 10-74h, or schools based on other models for school improvement, or for management by an entity other than the local or regional board of education for the district in which the school is located; (H) direct the local or regional board of education for the school or district to develop and implement a plan addressing deficits in achievement and in the learning environment as recommended in the instructional audit; (I) assign a technical assistance team to the school or district to guide school or district initiatives and report progress to the Commissioner of Education; (J) establish instructional and learning environment benchmarks for the school or district to meet as it progresses toward removal from the list of low achieving schools or districts; (K) provide funding to any proximate district to a district designated as a low achieving school district so that students in a low achieving district may attend public school in a neighboring district; (L) direct the establishment of learning academies within schools that require continuous monitoring of student performance by teacher groups; (M) require local and regional boards of education to (i) undergo training to improve their operational efficiency and effectiveness as leaders of their districts’ improvement plans, and (ii) submit an annual action plan to the Commissioner of Education outlining how, when and in what manner their effectiveness shall be monitored; (N) require the appointment of (i) a superintendent, approved by the Commissioner of Education, or (ii) a special master, selected by the commissioner, whose authority is consistent with the provisions of section 138 of public act 11-61*, and whose term shall be for one school year, except that the State Board of Education may extend such period; or (O) any combination of the actions described in this subdivision or similar, closely related actions.

(3) If a directive of the State Board of Education pursuant to subparagraph (C), (D), (E), (G) or (L) of subdivision (2) of this subsection or a directive to implement a plan pursuant to subparagraph (H) of said subdivision (2) affects working conditions, such directive shall be carried out in accordance with the provisions of sections 10-153a to 10-153n, inclusive.

(f) The State Board of Education shall monitor the progress of each school or district designated as a low achieving school or district pursuant to subdivision (1) of subsection (e) of this section and provide notice to the local or regional board of education for each such school or district of the school or district’s progress toward meeting the benchmarks established by the State Board of Education pursuant to subsection (e) of this section. If a school or district fails to make acceptable progress toward meeting such benchmarks established by the State Board of Education or fails to make adequate yearly progress pursuant to the requirements of the No Child Left Behind Act, P.L. 107-110, for two consecutive years while designated as a low achieving school district, the State Board of Education, after consultation with the Governor and chief elected official or officials of the district, may (1) request that the General Assembly enact legislation authorizing that control of the district be reassigned to the State Board of Education or other authorized entity, or (2) notwithstanding the provisions of chapter 146, any special act, charter or ordinance, grant the Commissioner of Education the authority to reconstitute the local or regional board of education for such school district in accordance with the provisions of subsection (i) of this section.

(g) Any school district or elementary school after two successive years of failing to make adequate yearly progress shall be designated as a low achieving school district or school and shall be evaluated by the Commissioner of Education. After such evaluation, the commissioner may require that such school district or school provide full-day kindergarten classes, summer school, extended school day, weekend classes, tutorial assistance to its students or professional development to its administrators, principals, teachers and paraprofessional teacher aides if (1) on any subpart of the mastery examination administered to students in grade three, pursuant to section 10-14n, thirty per cent or more of the students in any subgroup, as defined by the No Child Left Behind Act, P.L. 107-110, do not achieve the level of proficiency or higher, or (2) the commissioner determines that it would be in the best educational interests of the school or the school district to have any of these programs. In ordering any educational program authorized by this subsection, the commissioner may limit the offering of the program to the subgroup of students that have failed to achieve proficiency as determined by this subsection, those in particular grades or those who are otherwise at substantial risk of educational failure. The costs of instituting the ordered educational programs shall be borne by the identified low achieving school district or the school district in which an identified low achieving school is located. The commissioner shall not order an educational program that costs more to implement than the total increase in the amount of the grant that a town receives pursuant to section 10-262i in any fiscal year above the prior fiscal year.

(h) The Commissioner of Education shall conduct a study, within the limits of the capacity of the Department of Education to perform such study, of academic achievement of individual students over time as measured by performance on mastery examinations administered to students in grades three to eight, inclusive, pursuant to section 10-14n. If this study evidences a pattern of continuous and substantial growth in educational performance on said examinations for individual students, then the commissioner may determine that the school district or elementary school shall not be subject to the requirements of subsection (g) of this section, but shall still comply with the requirements of the No Child Left Behind Act, P.L. 107-110, if applicable.

(i) (1) The State Board of Education may authorize the Commissioner of Education to reconstitute a local or regional board of education pursuant to subdivision (2) of subsection (f) of this section and in accordance with the provisions of subdivision (2) of this subsection, for a period of not more than five years. The board shall not grant such authority to the commissioner unless the board has required the local or regional board of education to complete the training described in subparagraph (M) of subdivision (2) of subsection (e) of this section. Upon such authorization by the board, the commissioner shall terminate the existing local or regional board of education and appoint the members of a new local or regional board of education for the school district. Upon the termination of an existing local or regional board of education, the electoral process for such board shall be suspended during the period of reconstitution. Such appointed members may include members of the board of education that was terminated. The terms of the members of the new board of education shall be three years. The Department of Education shall offer training to the members of the new board of education. The new board of education shall annually report to the commissioner regarding the district’s progress toward meeting the benchmarks established by the State Board of Education pursuant to subsection (e) of this section and making adequate yearly progress, as defined in the state accountability plan prepared in accordance with subdivision (1) of subsection (b) of this section. Not later than one hundred eighty days before the conclusion of the three-year term of the reconstituted board of education, the commissioner may reappoint the members of the new board of education or appoint new members to such board of education for terms of two years, to commence at the conclusion of the initial three-year term, if the district fails to show adequate improvement, as determined by the State Board of Education, after three years.

(2) Upon terminating an existing local or regional board of education pursuant to the provisions of subdivision (1) of this subsection, the commissioner shall notify the town clerk in the school district, or in the case of a regional board of education, the town clerk of each member town, and the office of the Secretary of the State of such termination. Such notice shall include the date of such termination and the positions terminated.

(3) Not later than one hundred seventy-five days before the conclusion of the term of the reconstituted board of education, the commissioner shall notify the town clerk in the school district, or in the case of a regional board of education, the town clerk of each member town, and the office of the Secretary of the State of the date that such period of reconstitution will conclude. Upon receipt of such notice by the Secretary of the State, the electoral process shall commence in accordance with the provisions of section 9-164, except that if such notice is delivered before the time specified in section 9-391 to nominate candidates for municipal office in the year of a municipal election, such offices may be placed on the ballot of a regular election, as defined in section 9-1, with the approval of the legislative body of the municipality. Notwithstanding the provisions of chapter 146 and section 10-46, the legislative body of the municipality or municipalities involved shall determine the terms of office of the new members to be elected for such office.

(4) For purposes of this subsection, “electoral process” includes, but is not limited to, the nominations of candidates by political parties, nominating petitions, write-in candidacies and the filling of vacancies on the board of education.

(May 9 Sp. Sess. P.A. 02-7, S. 6; June Sp. Sess. P.A. 07-3, S. 32; P.A. 08-153, S. 4; P.A. 10-111, S. 21; P.A. 11-135, S. 5; P.A. 12-116, S. 18; P.A. 13-207, S. 16.)

*Note: Section 138 of public act 11-61 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; June Sp. Sess. P.A. 07-3 added Subsecs. (c) to (f) re low achieving schools or districts and direction by the State Board of Education, re monitoring of progress by State Board of Education, re evaluation by Commissioner of Education and re study of academic achievement, respectively, effective July 1, 2007; P.A. 08-153 amended Subsec. (c)(2) to add exception re Subsec. (c)(3) and, in Subpara. (E), add provision re parents and guardians, add new Subpara. (M) re training and annual action plan, redesignate existing Subpara. (M) as Subpara. (N) and make a technical change therein, added new Subsec. (c)(3) re carrying out directive in accordance with Secs. 10-153a to 10-153n and redesignated existing Subsec. (c)(3) as Subsec. (c)(4), effective July 1, 2008; P.A. 10-111 amended Subsec. (c)(2)(G) by adding reference re innovation schools, amended Subsec. (c)(3) by adding internal reference to Subdiv. (2)(G), amended Subsec. (d) by designating existing provision re request for legislation as Subdiv. (1) and adding Subdiv. (2) re authority of commissioner to reconstitute a board of education, added Subsec. (g) re school governance councils and added Subsec. (h) re authority of commissioner to reconstitute a board of education, effective July 1, 2010; P.A. 11-135 amended Subsec. (g) by adding provisions re similar school governance council model, adding Subdiv. (1)(C) re exception to school governance councils, deleting former Subdiv. (8) re evaluation and report, redesignating existing Subdiv. (9) as Subdiv. (8), and making conforming and technical changes, effective July 8, 2011; P.A. 12-116 added new Subsec. (a) re definitions, redesignated existing Subsec. (a) as Subsec. (b) and amended same by designating existing provisions re state-wide education accountability plan as Subdiv. (1) and making such provisions applicable for school years commencing July 1, 2002, to July 1, 2011, and adding Subdiv. (2) re state-wide performance management and support plan, redesignated existing Subsec. (b) as Subsec. (c) and amended same by designating existing provisions re schools in need of improvement as Subdiv. (1), redesignating existing Subdivs. (1) to (6) as Subparas. (A) to (F) and adding “and ending June 30, 2012,” in redesignated Subpara. (E), and adding Subdiv. (2) re schools or districts in need of improvement and low achieving schools or districts, added new Subsec. (d) re category three schools, redesignated existing Subsec. (c) as Subsec. (e), amended redesignated Subsec. (e)(1) by designating existing provisions re school or school district identified as in need of improvement and requiring corrective action as Subpara. (A) and adding Subpara. (B) re category four and five schools and focus schools, amended redesignated Subsec. (e)(2) by adding “of the school district, a particular school in the district or among student subgroups”, adding new Subpara. (N) re appointment of a superintendent or special master and redesignating existing Subpara. (N) as Subpara. (O), deleted former Subsec. (c)(4) re grant funds withheld, redesignated existing Subsecs. (d) to (f) as Subsecs. (f) to (h), deleted former Subsec. (g) re school governance councils, redesignated existing Subsec. (h) as Subsec. (i) and amended same by adding provision re suspension of electoral process during period of reconstitution, adding provision re when, for what reasons and for how long commissioner may reappoint existing members or appoint new members to reconstituted board, adding Subdiv. (2) re notification of termination of board of education, adding Subdiv. (3) re notice of conclusion of period of reconstitution and commencement of electoral process, adding Subdiv. (4) re definition of “electoral process”, and made conforming changes throughout, effective May 14, 2012 (Revisor’s note: In Subsec. (i), a Subdiv. (1) designator was inserted editorially by the Revisors for clarity); P.A. 13-207 amended Subsec. (g) by replacing “third grade state-wide mastery examination” with “mastery examination administered to students in grade three, pursuant to section 10-14n” and amended Subsec. (h) by replacing “the state-wide mastery examination” with “mastery examinations administered to students” and adding reference to Sec. 10-14n, effective July 1, 2013.



Section 10-223f - Use of charter school student performance data in the calculation of district performance index for alliance districts.

(a) For the school year commencing July 1, 2013, and each school year thereafter, the Department of Education shall calculate the district performance index, as defined in section 10-262u, for an alliance district, as defined in said section 10-262u, with data from each school under the jurisdiction of the board of education for such alliance district and data from any state or local charter school, as defined in section 10-66aa, located in such alliance district, provided the local board of education for such alliance district and the state or local charter school reach mutual agreement for the inclusion of the data from the state or local charter schools and the terms of such agreement are approved by the State Board of Education.

(b) Not later than October 1, 2014, the Department of Education shall report, in accordance with the provisions of section 11-4a, the district performance indices results, calculated in accordance with the provisions of subsection (a) of this section, to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(June Sp. Sess. P.A. 07-3, S. 54; P.A. 12-116, S. 27; P.A. 13-206, S. 1.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 12-116 amended Subsec. (a) by adding provisions re determination of academic performance, adding reference to the state-wide performance management and support plan and making technical changes, effective July 1, 2012; P.A. 13-206 amended Subsec. (a) to replace provisions re pilot program for fiscal years 2008 to 2013 for the calculation of adequate yearly progress for purposes of the state-wide education accountability plan or the state-wide performance management and support plan for the Bridgeport, Hartford and New Haven school districts with provisions re calculation of district performance index for alliance districts for the school year commencing July 1, 2013, and each school year thereafter, and to make provisions applicable to state and local charter schools, amended Subsec. (b) by replacing “2013” with “2014”, and made conforming changes, effective July 1, 2013.



Section 10-223g - On-line credit recovery program. On-line learning coordinator.

A local or regional board of education for a school district with a dropout rate of eight per cent or greater in the previous school year shall establish an on-line credit recovery program. Such program shall allow those students who are identified by certified personnel as in danger of failing to graduate to complete on-line coursework approved by the local or regional board of education for credit toward meeting the high school graduation requirement pursuant to section 10-221a. Each school in the school district shall designate, from among existing staff, an on-line learning coordinator who shall administer and coordinate the on-line credit recovery program pursuant to this section.

(P.A. 10-111, S. 28; P.A. 11-28, S. 15.)

History: P.A. 10-111 effective July 1, 2010; P.A. 11-28 made a technical change, effective June 3, 2011.



Section 10-223h - Commissioner’s network of schools. Turnaround committees. Operations and instructional audit. Turnaround plans. Reports.

(a) The Commissioner of Education shall establish a commissioner’s network of schools to improve student academic achievement in low-performing schools. On or before July 1, 2014, the commissioner may select not more than twenty-five schools that have been classified as a category four school or a category five school pursuant to section 10-223e to participate in the commissioner’s network of schools. The commissioner shall issue guidelines regarding the development of turnaround plans, and such guidelines shall include, but not be limited to, annual deadlines for the submission or nonsubmission of a turnaround plan and annual deadlines for approval or rejection of turnaround plans. The commissioner shall give preference for selection in the commissioner’s network of schools to such schools (1) that volunteer to participate in the commissioner’s network of schools, provided the local or regional board of education for such school and the representatives of the exclusive bargaining unit for certified employees chosen pursuant to section 10-153b mutually agree to participate in the commissioner’s network of schools, (2) in which an existing collective bargaining agreement between the local or regional board of education for such school and the representatives of the exclusive bargaining unit for certified employees chosen pursuant to section 10-153b will have expired for the school year in which a turnaround plan will be implemented, or (3) that are located in school districts that (A) have experience in school turnaround reform, or (B) previously received a school improvement grant pursuant to Section 1003(g) of Title I of the Elementary and Secondary Education Act, 20 USC 6301 et seq. The commissioner shall not select more than two schools from a single school district in a single school year and shall not select more than four schools in total from a single district. Each school so selected shall begin implementation of a turnaround plan, as described in subsection (d) of this section, not later than the school year commencing July 1, 2014. Each school so selected shall participate in the commissioner’s network of schools for three school years, and may continue such participation for an additional year, not to exceed two additional years, upon approval from the State Board of Education in accordance with the provisions of subsection (h) of this section. The commissioner shall provide funding, technical assistance and operational support to schools participating in the commissioner’s network of schools and may provide financial support to teachers and administrators working at a school that is participating in the commissioner’s network of schools. All costs attributable to developing and implementing a turnaround plan in excess of the ordinary operating expenses for such school shall be paid by the State Board of Education.

(b) (1) Upon the selection by the Commissioner of Education of a school for participation in the commissioner’s network of schools, the local or regional board of education for such school shall establish a turnaround committee for the school district. The turnaround committee shall consist of the following members: (A) Two appointed by the local or regional board of education, at least one of whom shall be an administrator employed by such board of education and at least one of whom shall be the parent or guardian of a student enrolled in the school district for such board of education; (B) three appointed by the exclusive bargaining unit for teachers chosen pursuant to section 10-153b, at least two of whom shall be teachers employed by such board of education and at least one of whom shall be the parent or guardian of a student enrolled in the school district for such board of education; and (C) the Commissioner of Education, or the commissioner’s designee. The superintendent of schools for the district, or the superintendent’s designee, where such school is located shall be a nonvoting ex-officio member and serve as the chairperson of the turnaround committee.

(2) The turnaround committee, in consultation with the school governance council, as described in section 10-223j, for a school selected to participate in the commissioner’s network of schools, shall (A) assist the Department of Education in conducting the operations and instructional audit pursuant to subsection (c) of this section, (B) develop a turnaround plan for such school in accordance with the provisions of subsection (d) of this section and guidelines issued by the commissioner, and (C) monitor the implementation of such turnaround plan.

(c) Following the establishment of a turnaround committee, the Department of Education shall conduct, in consultation with the local or regional board of education for a school selected to participate in the commissioner’s network of schools, the school governance council for such school and such turnaround committee, an operations and instructional audit, as described in subparagraph (A) of subdivision (2) of subsection (e) of section 10-223e, for such school. Such operations and instructional audit shall be conducted pursuant to guidelines issued by the department and shall determine the extent to which the school (1) has established a strong family and community connection to the school; (2) has a positive school environment, as evidenced by a culture of high expectations, a safe and orderly workplace, and that address other nonacademic factors that impact student achievement, such as students’ social, emotional, arts, cultural, recreational and health needs; (3) has effective leadership, as evidenced by the school principal’s performance appraisals, track record in improving student achievement, ability to lead turnaround efforts, and managerial skills and authority in the areas of scheduling, staff management, curriculum implementation and budgeting; (4) has effective teachers and support staff as evidenced by performance evaluations, policies to retain staff determined to be effective and who have the ability to be successful in the turnaround effort, policies to prevent ineffective teachers from transferring to the schools, and job-embedded, ongoing professional development informed by the teacher evaluation and support programs that are tied to teacher and student needs; (5) uses time effectively as evidenced by the redesign of the school day, week, or year to include additional time for student learning and teacher collaboration; (6) has a curriculum and instructional program that is based on student needs, is research-based, rigorous and aligned with state academic content standards, and serves all children, including students at every achievement level; and (7) uses evidence to inform decision-making and for continuous improvement, including by providing time for collaboration on the use of data. Such operations and instructional audit shall be informed by an inventory of the following: (A) Before and after school programs, (B) any school-based health centers, family resource centers or other community services offered at the school, including, but not limited to, social services, mental health services and parenting support programs, (C) whether scientific research-based interventions are being fully implemented at the school, (D) resources for scientific research-based interventions during the school year and summer school programs, (E) resources for gifted and talented students, (F) the length of the school day and the school year, (G) summer school programs, (H) the alternative high school, if any, available to students at the school, (I) the number of teachers employed at the school and the number of teachers who have left the school in each of the previous three school years, (J) student mobility, including the number of students who have been enrolled in and left the school, (K) the number of students whose primary language is not English, (L) the number of students receiving special education services, (M) the number of truants, (N) the number of students who are eligible for free or reduced price lunches, (O) the number of students who are eligible for HUSKY Plan, Part A, (P) the curricula used at the school, (Q) the reading curricula and programs for kindergarten to grade three, inclusive, if any, at the school, (R) arts and music programs offered at the school, (S) physical education programs offered and periods for recess or physical activity, (T) the number of school psychologists at the school and the ratio of school psychologists to students at the school, (U) the number of social workers at the school and the ratio of social workers to students at the school, (V) the teacher and administrator performance evaluation program, including the frequency of performance evaluations, how such evaluations are conducted and by whom, the standards for performance ratings and follow-up and remediation plans and the aggregate results of teacher performance evaluation ratings conducted pursuant to section 10-151b and any other available measures of teacher effectiveness, (W) professional development activities and programs, (X) teacher and student access to technology inside and outside of the classroom, (Y) student access to and enrollment in mastery test preparation programs, (Z) the availability of textbooks, learning materials and other supplies, (AA) student demographics, including race, gender and ethnicity, (BB) chronic absenteeism, and (CC) preexisting school improvement plans, for the purpose of (i) determining why such school improvement plans have not improved student academic performance, and (ii) identifying governance, legal, operational, staffing or resource constraints that contributed to the lack of student academic performance at such school and should be addressed, modified or removed for such school to improve student academic performance.

(d) Following the operations and instructional audit for the school selected to participate in the commissioner’s network of schools, the turnaround committee shall develop a turnaround plan for such school. The school governance council for each turnaround school may recommend to the turnaround committee for the school district one of the turnaround models described in subparagraphs (A) to (F), inclusive, of subdivision (3) of this subsection. The turnaround committee may accept such recommendation or may choose a different turnaround model for inclusion in the turnaround plan submitted under this subsection. The turnaround plan for such school shall (1) include a description of how such turnaround plan will improve student academic achievement in the school, (2) address deficiencies identified in the operations and instructional audit, and (3) utilize one of the following turnaround models: (A) A CommPACT school, as described in section 10-74g, (B) a social development model, (C) the management, administration or governance of the school to be the responsibility of a regional educational service center, a public or private institution of higher education located in the state, or, subject to the provisions of subsection (e) of this section, an approved educational management organization, (D) a school described in section 10-74f, (E) a model developed by the turnaround committee that utilizes strategies, methods and best practices that have been proven to be effective in improving student academic performance, including, but not limited to, strategies, methods and best practices used at public schools, interdistrict magnet schools and charter schools or collected by the commissioner pursuant to subsection (f) of this section, (F) a community school, as described in section 10-74i, or (G) a model developed in consultation with the commissioner or by the commissioner subject to the provisions of subsection (e) of this section. The turnaround plan shall not assign the management, administration or governance of such school to a (i) for-profit corporation, or (ii) a private not-for-profit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than a public or private institution of higher education located in the state or, subject to the provisions of subsection (e) of this section, an approved not-for-profit educational management organization, as defined in subsection (e) of this section. Such turnaround plan may include proposals changing the hours and schedules of teachers and administrators at such school, the length and schedule of the school day, the length and calendar of the school year, the amount of time teachers shall be present in the school beyond the regular school day and the hiring or reassignment of teachers or administrators at such school. If a turnaround committee does not develop a turnaround plan, or if the commissioner determines that a turnaround plan developed by a turnaround committee is deficient, the commissioner may develop a turnaround plan for such school in accordance with the provisions of this subsection and, if the commissioner deems necessary, the commissioner may appoint a special master for such school to implement the provisions of the turnaround plan developed by the commissioner. The turnaround plan shall direct all resources and funding to programs and services delivered at such school for the educational benefit of the students enrolled at such school and be transparent and accountable to the local community. The State Board of Education shall approve the turnaround plan developed by a turnaround committee before a school may implement such turnaround plan.

(e) (1) For the school year commencing July 1, 2012, the Commissioner of Education shall develop one turnaround plan for a school selected to participate in the commissioner’s network of schools. Such turnaround plan shall be implemented for the school year commencing July 1, 2012. Such plan may assign the management, administration or governance of such school to an approved not-for-profit educational management organization, and shall negotiate matters relating to such turnaround plan in accordance with the provisions of subsection (c) of section 10-153s.

(2) For the school year commencing July 1, 2012, the Commissioner of Education may approve a turnaround plan for a school selected to participate in the commissioner’s network of schools that assigns the management, administration or governance of such school to an approved not-for-profit educational management organization, and shall negotiate matters relating to such turnaround plan in accordance with the provisions of subsection (c) of section 10-153s. Such turnaround plan shall be implemented for the school year commencing July 1, 2012.

(3) The commissioner shall permit not more than four total turnaround plans for schools selected to participate in the commissioner’s network of schools implementing turnaround plans beginning in the school year commencing July 1, 2013, or July 1, 2014, to assign the management, administration or governance of such school to an approved not-for-profit educational management organization, provided the commissioner shall not permit such assignment in a turnaround plan to more than three schools in a single school year. If the commissioner does not approve a turnaround plan under subdivision (2) of this subsection, the commissioner may approve one additional turnaround plan for a school selected to participate in the commissioner’s network of schools that assigns the management, administration or governance of such school to an approved not-for-profit educational management organization to be implemented in the school year commencing July 1, 2013, or July 1, 2014.

(4) For purposes of this section, and section 10-223i, “approved not-for-profit educational management organization” means a not-for-profit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, that (A) operates a state charter school located in the state that has a record of student academic success for students enrolled in such state charter school, or (B) has experience and a record of success in improving student achievement for low income or low performing students through measures, including, but not limited to, reconstituting schools while, if applicable, respecting existing contracts of employees of such schools.

(f) The Commissioner of Education may partner with any public or private institution of higher education in the state, for a period not to exceed twelve months, to assist the Department of Education in collecting, compiling and replicating strategies, methods and best practices that have been proven to be effective in improving student academic performance in public schools, interdistrict magnet schools and charter schools. The commissioner shall make such strategies, methods and best practices available to local and regional boards of education and turnaround committees for use in developing a turnaround model, pursuant to subsection (d) of this section, and in implementing the turnaround plan for a school that is participating in the commissioner’s network of schools.

(g) Nothing in this section shall alter the collective bargaining agreements applicable to the administrators and teachers employed by the local or regional board of education, subject to the provisions of sections 10-153a to 10-153n, inclusive, and such collective bargaining agreements shall be considered to be in operation at schools participating in the commissioner’s network of schools, except to the extent the provisions are modified by any memorandum of understanding between the local or regional board of education and the representatives of the exclusive bargaining units for certified employees, chosen pursuant to section 10-153b, or are modified by a turnaround plan, including, but not limited to, any election to work agreement pursuant to such turnaround plan for such schools and negotiated in accordance with the provisions of section 10-153s.

(h) Each school participating in the commissioner’s network of schools shall participate for three school years, and may continue such participation for an additional year, not to exceed two additional years, upon approval from the State Board of Education. Before the end of the third year that a school is participating in the commissioner’s network of schools, the commissioner shall conduct an evaluation to determine whether such school is prepared to exit the commissioner’s network of schools. In determining whether such school may exit the commissioner’s network of schools, the commissioner shall consider whether the local or regional board of education has the capacity to ensure that such school will maintain or improve its student academic performance. If the commissioner determines that such school is ready to exit the commissioner’s network of schools, the local or regional board of education for such school shall develop, in consultation with the commissioner, a plan, subject to the approval by the State Board of Education, for the transition of such school back to full control by the local or regional board of education. If such school is not ready to exit the commissioner’s network of schools and participates in the commissioner’s network of schools for an additional year, the commissioner shall conduct an evaluation in accordance with the provisions of this subsection. Before the end of the fifth year that a school is participating in the commissioner’s network of schools, the commissioner shall develop, in consultation with the local or regional board of education for such school, a plan, subject to the approval by the State Board of Education, for the transition of such school back to full control by the local or regional board of education.

(i) Not later than thirty days after the approval of the turnaround plan for a school selected to participate in the commissioner’s network of schools by the State Board of Education, the Commissioner of Education shall submit the operations and instructional audit and the turnaround plan for such school to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(j) (1) The Commissioner of Education shall annually submit a report on the academic performance of each school participating in the commissioner’s network of schools to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a. Such report shall include, but not be limited to, (A) the school performance index score, as defined in section 10-223e, for such school, (B) trends for the school performance index scores during the period that such school is participating in the commissioner’s network of schools, (C) adjustments for subgroups of students at such school, including, but not limited to, students whose primary language is not English, students receiving special education services and students who are eligible for free or reduced price lunches, and (D) performance evaluation results in the aggregate for teachers and administrators at such school.

(2) The Commissioner of Education shall annually submit a report comparing and analyzing the academic performance of all the schools participating in the commissioner’s network of schools to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a. Such report shall include, but not be limited to, (A) the school performance index scores, as defined in section 10-223e, for the school, (B) trends for the school performance indices during the period that such schools are participating in the commissioner’s network of schools, (C) adjustments for subgroups of students at such schools, including, but not limited to, students whose primary language is not English, students receiving special education services and students who are eligible for free or reduced price lunches, and (D) performance evaluation results in the aggregate for teachers and administrators at such schools.

(3) Following the expiration of the turnaround plan for each school participating in the commissioner’s network of schools, the commissioner shall submit a final report that (A) evaluates such turnaround plan and the academic performance of such school during the period that such turnaround plan was in effect, and (B) makes recommendations for the operation of such school to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(4) Not later than January 1, 2020, the commissioner shall submit a report (A) evaluating the commissioner’s network of schools and its effect on improving student academic achievement in participating schools, and (B) making any recommendations for the continued operation of the commissioner’s network of schools to the joint standing committee of the General Assembly having cognizance of matters relating to education, in accordance with the provisions of section 11-4a.

(P.A. 12-116, S. 19; June 12 Sp. Sess. P.A. 12-2, S. 14, 15; P.A. 13-31, S. 18; 13-64, S. 2; 13-245, S. 17.)

History: P.A. 12-116 effective May 14, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (d) by replacing “application” with “turnaround plan” re turnaround committee’s acceptance of recommendation or choice of different model and amended Subsec. (e) by adding new Subdiv. (2) re approval of a turnaround plan for school year commencing July 1, 2012, redesignating existing Subdivs. (2) and (3) as Subdivs. (3) and (4), replacing “five total turnaround committees” with “four total turnaround plans” and adding provision re approval of one additional turnaround plan in redesignated Subdiv. (3) and deleting reference to school located out of state and making a technical change in redesignated Subdiv. (4)(B), effective June 15, 2012; P.A. 13-31 made a technical change in Subsec. (c), effective May 28, 2013; P.A. 13-64 amended Subsec. (d) by adding new Subpara. (F) re community schools, redesignating existing Subpara. (F) as Subpara. (G) and making a conforming change, effective July 1, 2013; P.A. 13-245 amended Subsec. (a) by adding Subdiv. (3) re schools located in districts that have experience in turnaround reform or previously received a school improvement grant, effective July 2, 2013.



Section 10-223i - Contracts between boards of education and not-for-profit educational management organizations. Operations report. Enrollment policies.

(a) The local or regional board of education for a school participating in the commissioner’s network of schools, as described in section 10-223h, that is implementing a turnaround plan that assigns the management, administration or governance of such school to a not-for-profit educational management organization, as defined in section 10-223h, shall include in each contract with such approved not-for-profit educational management organization a requirement that such not-for-profit educational management organization annually submit to the Commissioner of Education, and make publicly available, a report on the operations of such school, including (1) the educational progress of students in such school, (2) the financial relationship between such approved not-for-profit educational management organization and the school, including a certified audit statement of all revenues from public and private sources and expenditures, (3) the time devoted by employees and consultants of such approved not-for-profit educational management organization to the school, (4) best practices used by such approved not-for-profit educational management organization at the school that contribute significantly to the academic success of students, (5) attrition rates for students and teachers, and (6) annual revenues and expenditures of such approved not-for-profit educational management organization for the school.

(b) The contract between a local or regional board of education for a school participating in the commissioner’s network of schools and a not-for-profit educational management organization shall (1) state the specific services provided by such not-for-profit educational management organization and the fees charged by such not-for-profit educational management organization for such services, and (2) include provisions outlining the circumstances in which such board of education is permitted to terminate such contract with such not-for-profit educational management organization.

(c) Any not-for-profit educational management organization that is assigned the management, administration or governance of a school participating in the commissioner’s network of schools shall continue the enrollment policies and practices of such school that were in effect prior to such participation in the commissioner’s network of schools.

(d) The not-for-profit educational management organization that is assigned the management, administration or governance of a school participating in the commissioner’s network of schools shall not be the employer of any person employed at such school.

(P.A. 12-116, S. 22; June 12 Sp. Sess. P.A. 12-2, S. 18.)

History: P.A. 12-116 effective May 14, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (d) by replacing “the principal, administrators and teachers” with “any person”, effective June 15, 2012.



Section 10-223j - School governance councils.

(a)(1) Except as provided in subdivision (4) of this subsection, on and after July 1, 2012, the local or regional board of education for a school that has been identified as in need of improvement pursuant to subdivision (1) of subsection (b) of section 10-223 may establish, in accordance with the provisions of this subsection, a school governance council for each school so identified.

(2) Except as provided in subdivision (4) of this subsection, on and after July 1, 2012, the local or regional board of education for a school that has been designated as a low achieving school, pursuant to subparagraph (A) of subdivision (1) of subsection (e) of section 10-223e due to such school failing to make adequate yearly progress in mathematics and reading at the whole school level shall establish, in accordance with the provisions of this subsection, a school governance council for each school so designated.

(3) Except as provided in subdivision (4) of this subsection, on and after July 1, 2012, the local or regional board of education for a school that has been classified as a category four school or a category five school, pursuant to section 10-223e, shall establish, in accordance with the provisions of this subsection, a school governance council for each school so designated.

(4) The provisions of subdivisions (1) to (3), inclusive, of this subsection shall not apply to a school described in said subdivisions if (A) such school consists of a single grade level, or (B) such school is under the jurisdiction of a local or regional board of education that has adopted a similar school governance council model on or before July 1, 2011, that consists of parents, teachers from each grade level or subject area, administrators and paraprofessionals and such school governance council model is being administered at such school at the time such school is so identified as in need of improvement or so designated as a low achieving school.

(b) (1) The school governance council for a high school shall consist of (A) seven members who shall be parents or guardians of students attending the school, (B) two members who shall be community leaders within the school district, (C) five members who shall be teachers at the school, (D) one nonvoting member who is the principal of the school, or his or her designee, and (E) two nonvoting student members who shall be students at the school. The parent or guardian members shall be elected by the parents or guardians of students attending the school, provided, for purposes of the election, each household with a student attending the school shall have one vote. The community leader members shall be elected by the parent or guardian members and teacher members of the school governance council. The teacher members shall be elected by the teachers of the school. The nonvoting student members shall be elected by the student body of the school.

(2) The school governance council for an elementary or a middle school shall consist of (A) seven members who shall be parents or guardians of students attending the school, (B) two members who shall be community leaders within the school district, (C) five members who shall be teachers at the school, and (D) one nonvoting member who is the principal of the school, or his or her designee. The parent or guardian members shall be elected by the parents or guardians of students attending the school, provided, for purposes of the election, each household with a student attending the school shall have one vote. The community leader members shall be elected by the parent or guardian members and teacher members of the school governance council. The teacher members shall be elected by the teachers of the school.

(3) Terms of voting members elected pursuant to this subsection shall be for two years and no members shall serve more than two terms on the council. The nonvoting student members shall serve one year and no student member shall serve more than two terms on the council.

(c) (1) Except for those schools described in subdivision (4) of subsection (a) of this section, schools that have been designated as a low achieving school pursuant to subparagraph (A) of subdivision (1) of subsection (e) of section 10-223e due to such school failing to make adequate yearly progress in mathematics and reading at the whole school level prior to July 1, 2012, and are among the lowest five per cent of schools in the state based on achievement shall establish a school governance council for the school.

(2) Except for those schools described in subdivision (4) of subsection (a) of this section, schools that have been designated as a low achieving school, pursuant to subparagraph (A) of subdivision (1) of subsection (e) of section 10-223e, due to such school failing to make adequate yearly progress in mathematics and reading at the whole school level prior to July 1, 2012, but are not among the lowest five per cent of schools in the state based on achievement, shall establish a school governance council for the school.

(d) The school governance council shall have the following responsibilities: (1) Analyzing school achievement data and school needs relative to the improvement plan for the school prepared pursuant to this section; (2) reviewing the fiscal objectives of the draft budget for the school and providing advice to the principal of the school before such school’s budget is submitted to the superintendent of schools for the district; (3) participating in the hiring process for the school principal or other administrators of the school by conducting interviews of candidates and reporting on such interviews to the superintendent of schools for the school district and the local and regional board of education; (4) assisting the principal of the school in making programmatic and operational changes for improving the school’s achievement, including program changes, adjusting school hours and days of operation, and enrollment goals for the school; (5) working with the school administration to develop and approve a school compact for parents, legal guardians and students that includes an outline of the criteria and responsibilities for enrollment and school membership consistent with the school’s goals and academic focus, and the ways that parents and school personnel can build a partnership to improve student learning; (6) developing and approving a written parent involvement policy that outlines the role of parents and legal guardians in the school; (7) utilizing records relating to information about parents and guardians of students maintained by the local or regional board of education for the sole purpose of the election described in subsection (b) of this section. Such information shall be confidential and shall only be disclosed as provided in this subdivision and shall not be further disclosed; and (8) if the council determines it necessary and subject to the provisions of subsection (i) of this section recommending reconstitution of the school in accordance with the provisions of subsection (g) of this section.

(e) The school governance council or a similar school governance council model, described in subdivision (4) of subsection (a) of this section, at a school that has been identified as in need of improvement pursuant to subdivision (1) of subsection (b) of section 10-223e may: (1) In those schools that require an improvement plan, review the annual draft report detailing the goals set forth in the state accountability plan prepared in accordance with subdivision (1) of subsection (b) of section 10-223e and provide advice to the principal of the school prior to submission of the report to the superintendent of schools; (2) in those schools where an improvement plan becomes required pursuant to subdivision (1) of subsection (b) of section 10-223e, assist the principal of the school in developing such plan prior to its submission to the superintendent of schools; (3) work with the principal of the school to develop, conduct and report the results of an annual survey of parents, guardians and teachers on issues related to the school climate and conditions; and (4) provide advice on any other major policy matters affecting the school to the principal of the school, except on any matters relating to provisions of any collective bargaining agreement between the exclusive bargaining unit for teachers pursuant to section 10-153b and local or regional boards of education.

(f) The local or regional board of education shall provide appropriate training and instruction to members of the school governance council or a similar school governance council model, described in subdivision (4) of subsection (a) of this section, at a school that has been identified as in need of improvement pursuant to subdivision (1) of subsection (b) of section 10-223e to aid the members in the execution of their duties.

(g) (1) The school governance council or a similar school governance council model, described in subdivision (4) of subsection (a) of this section, at a school that has been designated as a low achieving school, pursuant to subparagraph (A) of subdivision (1) of subsection (e) of section 10-223e may, by an affirmative vote of the council, recommend the reconstitution of the school into one of the following models: (A) The turnaround model, as described in the Federal Register of December 10, 2009; (B) the restart model, as described in the Federal Register of December 10, 2009; (C) the transformation model, as described in the Federal Register of December 10, 2009; (D) any other model that may be developed by federal law; (E) a CommPACT school, pursuant to section 10-74g; or (F) an innovation school, pursuant to section 10-74h. Not later than ten days after the school governance council informs the local or regional board of education of its recommendation for the school, such board shall hold a public hearing to discuss such vote of the school governance council and shall, at the next regularly scheduled meeting of such board or ten days after such public hearing, whichever is later, conduct a vote to accept the model recommended by the school governance council, select an alternative model described in this subdivision or maintain the current school status. If the board selects an alternative model, the board shall meet with such school governance council to discuss an agreement on which alternative to adopt not later than ten days after such vote of the board. If no such agreement can be achieved, not later than forty-five days after the last such meeting between the board and the school governance council, the Commissioner of Education shall decide which of the alternatives to implement. If the board votes to maintain the current school status, not later than forty-five days after such vote of the board, the Commissioner of Education shall decide whether to implement the model recommended by the school governance council or to maintain the current school status. If the final decision pursuant to this subdivision is adoption of a model, the local or regional board of education shall implement such model during the subsequent school year in conformance with the general statutes and applicable regulations, and the provisions specified in federal regulations and guidelines for schools subject to restructuring pursuant to Section 1116(b)(8) of the No Child Left Behind Act, P.L. 107-110 or any other applicable federal laws or regulations.

(2) Any school governance council for a school or any similar school governance council model, described in subdivision (4) of subsection (a) of this section, at a school that has been identified as in need of improvement pursuant to subdivision (1) of subsection (b) of section 10-223e may recommend reconstitution, pursuant to subdivision (8) of subsection (d) of this subsection, during the third year after such school governance council or such similar school governance council model was established if the school for such governance council has not reconstituted as a result of receiving a school improvement grant pursuant to Section 1003(g) of Title I of the Elementary and Secondary Education Act, 20 USC 6301 et seq., or such reconstitution was initiated by a source other than the school governance council.

(h) A school governance council or any similar school governance council model, described in subdivision (4) of subsection (a) of this section, at a school that has been identified as in need of improvement pursuant to subdivision (1) of subsection (b) of section 10-223e shall be considered a component of parental involvement for purposes of federal funding pursuant to Section 1118 of the No Child Left Behind Act, P.L. 107-110.

(i) The Department of Education shall allow not more than twenty-five schools per school year to reconstitute pursuant to this section. The department shall notify school districts and school governance councils when this limit has been reached. For purposes of this subsection, a reconstitution shall be counted towards this limit upon receipt by the department of notification of a final decision regarding reconstitution by the local or regional board of education.

(P.A. 12-116, S. 23; P.A. 13-31, S. 19–21.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made technical changes in Subsecs. (b)(3), (d) and (i), effective May 28, 2013.



Section 10-223k - Department of Education to publish certain plans, rankings and formulas.

The Department of Education shall annually publish and make available on the department’s Internet web site (1) the state-wide performance management and support plan, as described in subsection (b) of section 10-223e, (2) a list of schools ranked highest to lowest in school performance index scores, (3) the formula and manner in which the school performance index was calculated for each school, and (4) the alternative versions of the formula used to calculate the school subject performance indices at grade levels other than elementary grade levels.

(P.A. 12-116, S. 88.)

History: P.A. 12-116 effective July 1, 2012.



Section 10-224 - Duties of the secretary.

The secretary of the board of education shall keep a record of all its proceedings in a book which such secretary shall provide for that purpose at the expense of the town and shall submit to the town at its annual meetings a report of the doings of the board. The report of the secretary and of the superintendent of schools shall be printed with the reports of the town officers. The superintendent of schools shall report to the Commissioner of Education such returns and statistics respecting the schools of the town as the commissioner requests.

(1949 Rev., S. 1482; P.A. 77-167, S. 1, 3; 77-614, S. 302, 610; P.A. 78-218, S. 149; P.A. 90-325, S. 8, 32.)

History: P.A. 77-167 deleted requirement that two copies of report be sent to secretary of the state board on or before October fifteenth and replaced it with more general requirement that report to secretary consist of “such returns and statistics ... as said board requests”; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 deleted references to supervising agents and replaced “he” with “such secretary”; P.A. 90-325 provided that the returns and statistics reported by the superintendent be as requested by the commissioner of education, rather than the board of education.



Section 10-225 - Salaries of secretary and attendance officers.

The salaries and compensation of the secretary of the board of education and of the attendance officers may be fixed by the town, as provided in section 7-460, but, until the town acts, the board of education shall fix such salary or compensation; provided no member of the board of education shall receive any compensation for services rendered as such member, but such member may be paid necessary expenses when performing a duty delegated by said board.

(1949 Rev., S. 1483; 1957, P.A. 13, S. 63; P.A. 78-218, S. 150.)

History: P.A. 78-218 substituted “such member” for “he” and deleted “his” in phrase “his necessary expenses”.



Section 10-226 - Reports to Commissioner of Education.

Each local and regional board of education shall annually, before the first of October, return to the Commissioner of Education the name and the address of employment and contractual annual salary, or the equivalent thereof, of each teacher, principal and superintendent or other certified person which it employs. Each local and regional board of education shall submit to the Commissioner of Education, within seven days after receipt of notice of the decision to accept a contract offer for employment as a new superintendent, the name and address of the person accepting such offer.

(1949 Rev., S. 1484; February, 1965, P.A. 282, S. 1; 1971, P.A. 90, S. 1; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 151; P.A. 83-116, S. 1, 2; P.A. 85-54, S. 2, 3.)

History: 1965 act changed deadline for reporting information re board members to secretary of state board from “annually before the fifteenth of October” to “within thirty days of the date of election” of the members but kept October fifteenth deadline for reporting information re teachers, principals and superintendents; 1971 act changed report date for teacher, principal and superintendent information to October first and required inclusion in report of data concerning “other certified” personnel; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 substituted “local” for “town” boards of education, deleted references to school districts and substituted “which it employs” for “employed in the public schools within its town or district”; P.A. 83-116 deleted requirement that boards of education report to commissioner of education names and addresses of their members; P.A. 85-54 added requirement that hiring board notify commissioner of name and address of person accepting offer of contract.



Section 10-226a - Documentation of pupils and teachers of racial minorities and pupils eligible for free or reduced price lunches.

(a) Each local or regional board of education shall annually submit to the State Board of Education at such time and in such manner as the state board may prescribe such data as the state board may require in order to determine the total number of pupils and teachers of racial minorities and pupils eligible for free or reduced price lunches in the schools under the jurisdiction of each local or regional board and, in such cases as the state board shall determine, the number of pupils and teachers of racial minorities and pupils eligible for free and reduced price lunches in each school and in each grade.

(b) As used in sections 10-226a to 10-226e, inclusive, “pupils and teachers of racial minorities” means those whose race is defined as other than white, or whose ethnicity is defined as Hispanic or Latino by the federal Office of Management and Budget for use by the Bureau of Census of the United States Department of Commerce.

(1969, P.A. 773, S. 1; P.A. 74-149; P.A. 78-218, S. 152; P.A. 98-252, S. 40, 80; P.A. 03-174, S. 4.)

History: P.A. 74-149 redefined “pupils of racial minorities” by deleting clause “and whose color, appearance ... are distinguishable from persons whose ancestry is totally Caucasian”; P.A. 78-218 specified “local and regional” boards rather than “town boards”; P.A. 98-252 amended Subsec. (a) to add teachers of racial minorities and pupils eligible for free or reduced price lunches and amended Subsec. (b) to add teachers and to change the definition of racial minorities to the definition for other than white used by the Bureau of Census of the United States Department of Commerce, effective July 1, 1998; P.A. 03-174 amended Subsec. (b) by substituting “race” for “racial ancestry” and by adding provision re ethnicity as Hispanic or Latino, effective, July 1, 2003.



Section 10-226b - Existence of racial imbalance.

(a) Whenever the State Board of Education finds that racial imbalance exists in a public school, it shall notify in writing the board of education having jurisdiction over said school that such finding has been made.

(b) As used in sections 10-226a to 10-226e, inclusive, “racial imbalance” means a condition wherein the proportion of pupils of racial minorities in all of the grades of a public school of the secondary level or below taken together substantially exceeds or falls substantially short of the proportion of such public school pupils in all of the same grades of the school district in which said school is situated taken together.

(1969, P.A. 773, S. 2.)



Section 10-226c - Plan to correct imbalance.

(a) Any board of education receiving notification of the existence of racial imbalance as specified in section 10-226b shall forthwith prepare a plan to correct such imbalance and file a copy of said plan with the State Board of Education. Said plan may be limited to addressing the imbalance existing at any school and need not result in a district-wide plan or district-wide pupil reassignment. A school district may request an extension of time in cases in which the number of students causing said imbalance is fewer than five students at a school.

(b) Any plan submitted by the board of education of any town under sections 10-226a to 10-226e, inclusive, shall include any proposed changes in existing school attendance districts, the location of proposed school building sites as related to the problem, any proposed additions to existing school buildings and all other means proposed for the correction of said racial imbalance. The plan shall include projections of the expected racial composition of all public schools in the district. The plan may include provision for cooperation with other school districts to assist in the correction of racial imbalance.

(1969, P.A. 773, S. 3, 4; P.A. 98-252, S. 41, 80.)

History: P.A. 98-252 amended Subsec. (a) to allow the plan to address imbalance existing at any school and not require a district-wide plan or pupil reassignment and to provide for extensions of time under specified circumstances, and amended Subsec. (b) to make a technical change, effective July 1, 1998.



Section 10-226d - Approval of plan by state board.

Upon receipt of any plan required under the provisions of subsection (b) of section 10-226c, the State Board of Education shall review said plan. If it determines that the plan is satisfactory, it shall approve the plan and shall provide to the board of education such assistance and services as may be available. The board of education shall submit annual reports on the implementation of the approved plan, as the State Board of Education may require.

(1969, P.A. 773, S. 5; P.A. 98-252, S. 42, 80.)

History: P.A. 98-252 substituted annual reports for quarterly reports, effective July 1, 1998.



Section 10-226e - Regulations.

The State Board of Education shall have the authority to establish regulations for the operation of sections 10-226a to 10-226e, inclusive, including times and procedures for reports to said board, and the criteria for approval of plans to correct racial imbalance and fix standards for determination as to racial imbalance. Such regulations shall include voluntary enrollment plans approved by the State Board of Education as an alternative to mandatory pupil reassignment, allowance for diverse schools existing in school districts with minority enrollments of fifty per cent or more and require equitable allocation of resources within any cited school districts.

(1969, P.A. 773, S. 6; P.A. 86-78, S. 1, 2; P.A. 98-252, S. 43, 80.)

History: P.A. 86-78 added provisions for alternative regulations for school districts with minority student enrollments of 70% or more; P.A. 98-252 deleted language allowing regulations to include separate times and procedures for reports, criteria for plan approvals and standards for racial imbalance determinations for school districts with minority student enrollments of 70% or more and substituted requirement for regulations to include voluntary enrollment plans as an alternative for mandatory pupil reassignment, allowance for diverse schools existing in school districts with minority enrollment of 50% or more and a requirement for equitable allocation of resources within cited school districts, effective July 1, 1998.



Section 10-226f - Coordinator of intergroup relations.

The State Board of Education shall select one of its employees to assume responsibility, in addition to whatever other duties said board may prescribe, as coordinator of intergroup relations, and shall prescribe duties for such coordinator and for any other of its employees as may be necessary to carry out effectively the purposes of subsection (b) of section 10-145a, this section and section 10-226g.

(P.A. 75-372, S. 1; P.A. 78-218, S. 153; P.A. 81-472, S. 124, 159; P.A. 82-314, S. 55, 63; P.A. 92-170, S. 11, 26.)

History: P.A. 78-218 deleted obsolete reference to July 1, 1975, as date for selection of coordinator of intergroup relations and changed from February first to February fifteenth the deadline for progress reports on intergroup relations programs P.A. 81-472 made technical changes; P.A. 82-314 changed official name of education committee; P.A. 92-170 removed a requirement that state board report to the education committee of the general assembly on programs in intergroup relations.



Section 10-226g - Intergroup relations training for teachers.

Each regional and local board of education may, in accordance with such regulations as may be prescribed by the State Board of Education, provide a program in intergroup relations training for all teachers employed in the public schools of the district. In addition, each such board may select one of its employees to assume responsibility as coordinator of intergroup relations. No regulation of the State Board of Education shall require a local or regional board of education to hire new personnel to carry out the purposes of subsection (b) of section 10-145a, section 10-226f and this section. Each such coordinator shall, utilizing local resources to the extent available, with the assistance of the coordinator of intergroup relations for the State Board of Education: (1) Provide for the conduct of workshops and training programs in intergroup relations for all teachers in each school; (2) evaluate, and recommend the use of, textbooks and curricula material concerning racial and cultural minorities; and (3) introduce and implement programs of intergroup relations in such schools.

(P.A. 75-372, S. 2; P.A. 78-218, S. 154; P.A. 81-472, S. 125, 159.)

History: P.A. 78-218 specified applicability to regional and local boards, deleted reference to town boards and school districts and deleted obsolete reference to December 1, 1975, as deadline for provision of teacher training program in intergroup relations; P.A. 81-472 made technical changes.



Section 10-226h - Programs and methods to reduce racial, ethnic and economic isolation.

(a) A local or regional board of education for purposes of subdivision (3) of section 10-4a, may offer such programs or use such methods as: (1) Interdistrict magnet school programs; (2) charter schools; (3) interdistrict after-school, Saturday and summer programs and sister-school projects; (4) intradistrict and interdistrict public school choice programs; (5) interdistrict school building projects; (6) interdistrict program collaboratives for students and staff; (7) distance learning through the use of technology; and (8) any other experience that increases awareness of the diversity of individuals and cultures.

(b) Each local and regional board of education shall report by October 1, 2012, and biennially thereafter, to the Commissioner of Education on the programs and activities undertaken in its school district to reduce racial, ethnic and economic isolation, including (1) information on the number and duration of such programs and activities and the number of students and staff involved, and (2) evidence of the progress over time in the reduction of racial, ethnic and economic isolation.

(c) The Commissioner of Education shall report, by January 1, 1999, and biennially thereafter, in accordance with section 11-4a, to the Governor and the General Assembly on activities and programs designed to reduce racial, ethnic and economic isolation. The report shall include statistics on any growth in such programs or expansion of such activities over time, an analysis of the success of such programs and activities in reducing racial, ethnic and economic isolation, a recommendation for any statutory changes that would assist in the expansion of such programs and activities and the sufficiency of the annual grant pursuant to subsection (e) of section 10-266aa and whether additional financial incentives would improve the program established pursuant to section 10-266aa.

(P.A. 97-290, S. 2, 29; P.A. 98-252, S. 14, 80; P.A. 00-220, S. 11, 43; P.A. 11-179, S. 3; P.A. 12-59, S. 1; 12-120, S. 26.)

History: P.A. 97-290 effective July 1, 1997; P.A. 98-252 deleted Subsec. (a)(7) re minority staff recruitment and renumbered the remaining Subdivs., effective July 1, 1998; P.A. 00-220 amended Subsecs. (b) and (c) to change the reporting dates and amended Subsec. (d) to make a technical change, effective July 1, 2000; P.A. 11-179 amended Subsec. (b) by replacing “July 1, 2000” with “October 1, 2011” and replacing “regional educational service center for its area” with “Commissioner of Education”, deleted former Subsec. (c) re biennial report to commissioner and redesignated existing Subsec. (d) as Subsec. (c), effective July 13, 2011; P.A. 12-59 made a technical change in Subsec. (c), effective May 31, 2012; P.A. 12-120 amended Subsec. (b) by replacing “2011” with “2012” re report date, effective July 1, 2012.

See Sec. 10-220(a) re required development and implementation of plan for minority staff recruitment.



Section 10-227 - Returns of receipts, expenditures and statistics to Commissioner of Education. Verification mandated. Penalty.

Each board of education shall cause the superintendent to make returns not later than September first of each year to the Commissioner of Education of the receipts, expenditures and statistics, as prescribed by the commissioner, provided each such board may submit revisions to the returns in such form and with such documentation as required by the commissioner no later than December thirty-first of each year following the September submission. Such reports or returns required shall be made in accordance with the instructions furnished by the commissioner, shall be certified no later than December thirty-first of each year by the independent public accountant selected pursuant to section 7-392 for the purpose of auditing municipal accounts, and shall be subject to Department of Education verification. If the returns and statistics and revisions called for by said commissioner are not sent on or before the days specified in this section or if the returns are not certified as required by the commissioner on or before December thirty-first, each local and regional board of education required by law to make separate returns, whose returns and statistics or revisions are delayed until after those days, shall forfeit of the total sum which is paid for such board of education from the State Treasurer an amount to be determined by the State Board of Education, which amount shall be not less than one thousand dollars nor more than ten thousand dollars. The amount so forfeited shall be withheld from a subsequent grant payment as determined by the commissioner. Notwithstanding the penalty provision of this section, the Commissioner of Education may waive said forfeiture for good cause.

(1949 Rev., S. 1485; P.A. 77-167, S. 2, 3; 77-614, S. 302, 610; P.A. 78-218, S. 155; P.A. 79-128, S. 7, 36; P.A. 83-363, S. 4, 5; P.A. 84-221, S. 1, 2; P.A. 89-237, S. 3, 11; P.A. 91-303, S. 16, 22; 91-401, S. 13, 20; P.A. 98-252, S. 16, 80; P.A. 03-76, S. 18.)

History: P.A. 77-167 changed return deadline from August to September first in each year; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 deleted references to returns made by “supervisor of schools”, substituted “each local and regional school district” for “each town and each school district”; P.A. 79-128 substituted “board of education” for “school district”, changed basis of penalty from “sum per child” to “total sum ... paid from the state treasury” and replaced 1%, 2%, 3%, 5% and 10% penalty assessments with $100, $200, $300, $500 and $1,000 penalty assessments; P.A. 83-363 provided cutoff for submission of revisions, required certification of reports or returns no later than December thirty-first by independent public accountant selected for purpose of auditing municipal accounts and required reports or returns to be subject to state department verification, including audit; P.A. 84-221 deleted weekly penalty provisions and substituted flat rate of $1,000 to $10,000, to be determined by the state board of education, added that the penalty would be withheld from a subsequent grant payment and that the state board may waive the forfeiture if failure to file data in a timely manner was due to extenuating circumstances; P.A. 89-237 allowed waivers of the forfeiture for failure to submit unaudited data in a timely manner; P.A. 91-303 removed requirement that reports be made under oath or affirmation and made technical changes; P.A. 91-401 repealed provision making reports and returns subject to state department of education audit, effective July 1, 1993; P.A. 98-252 changed the basis for a waiver from circumstances beyond the control of the board to good cause and made technical changes, effective July 1, 1998; P.A. 03-76 made a technical change, effective June 3, 2003.



Section 10-228 - Free textbooks, supplies, material and equipment.

Each local and regional board of education shall purchase such books, either as regular texts, as supplementary books or as library books, and such supplies, material and equipment, as it deems necessary to meet the needs of instruction in its schools. In day and evening schools of elementary and secondary grades, all books and equipment, including, but not limited to, assistive devices, shall be loaned and materials and supplies furnished to all pupils free of charge, subject to such rules and regulations as to their care and use as the board of education prescribes. For purposes of this section “assistive device” means assistive device, as defined in subsection (a) of section 10-76y.

(1949 Rev., S. 1486; 1971, P.A. 186; P.A. 78-218, S. 156; P.A. 05-257, S. 1.)

History: 1971 act replaced references to towns with references to school districts, deleted reference to district committees and made specific mention of library books, material and equipment; P.A. 78-218 specified local and regional boards and deleted references to school districts; P.A. 05-257 added language re assistive devices, effective July 1, 2005.



Section 10-228a - Free textbook loans to pupils attending nonpublic schools.

Each local and regional board of education may, at the request of any nonpublic elementary or secondary school pupil, including a kindergarten pupil, residing in and attending a nonpublic school in such district, or at the request of the parent or guardian of such pupil, or at the request of an administrator at the nonpublic school, on behalf of the pupil, arrange for a loan of nonreligious textbooks available to the local or regional board of education from a book distributor used by such board to such pupil, free of charge, provided the loan of any such textbook shall be requested for not less than one semester’s use.

(P.A. 75-397; P.A. 78-218, S. 157; P.A. 07-190, S. 1.)

History: P.A. 78-218 specified local and regional boards and deleted reference to school districts; P.A. 07-190 added provisions re request of nonpublic school administrator on behalf of pupil and requiring that books be nonreligious and be available to board of education by distributor used by board, effective July 1, 2007.



Section 10-228b - Tax credits for donation of computers to schools.

(a) The Commissioner of Revenue Services shall grant a credit against any tax due under the provisions of chapter 207, 208, 209, 210, 211 or 212, in any income year commencing prior to January 1, 2014, for the donation to a local or regional board of education or a public or nonpublic school of new computers or used computers that are not more than two years old at the time of the donation in accordance with this section. The amount of the credit shall not exceed fifty per cent of the fair market value of the new or used computer at the time of donation as described in this section.

(b) Any business firm may apply to the Commissioner of Revenue Services for a tax credit under this section. The commissioner, in consultation with the Commissioner of Education, shall develop an application form for such credit which shall contain, but not be limited to, the following information: (1) The number of computers to be donated, (2) to whom the donation will be made, (3) when the donation will be made, (4) the fair market value of the donated computers at the time of donation, and (5) such additional information as the commissioner may prescribe. A copy of a written agreement between the business firm and the local or regional board of education or public or nonpublic school shall be submitted with the application. The agreement shall provide for the acceptance of the computers by the board of education or public or nonpublic school, an acknowledgment that the computers are in good working condition and a requirement for the business firm to install, set up and provide training to school staff on such computers.

(c) Such applications may be submitted to the Commissioner of Revenue Services on an ongoing basis. The commissioner shall review each application and shall, not later than thirty days following its receipt, approve or disapprove the application. The decision of the commissioner to approve or disapprove an application pursuant to the provisions of this section shall be in writing and, if the commissioner approves the proposal, the commissioner shall state the maximum credit allowable to the business firm.

(d) (1) The amount of the credit granted to any business firm under the provisions of this section shall not exceed seventy-five thousand dollars annually. The total amount of all tax credits allowed to all business firms pursuant to the provisions of this section shall not exceed one million dollars in any one fiscal year. (2) The credit may only be used to reduce the taxpayer’s tax liability for the year in which the donation is made and shall not be used to reduce such liability to less than zero.

(P.A. 00-170, S. 20, 42; P.A. 06-145, S. 1; 06-159, S. 1; P.A. 10-75, S. 25.)

History: P.A. 00-170 effective May 26, 2000, and applicable to income years commencing on and after January 1, 2000; P.A. 06-145 amended Subsecs. (a) and (b) by permitting donations to nonpublic schools to be eligible for credit, effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 06-159 amended Subsec. (c) to remove requirement that copy of decision be submitted with tax return, effective June 6, 2006, and applicable to taxable years commencing on or after January 1, 2006; P.A. 10-75 amended Subsec. (a) to provide for credits in any income year commencing prior to January 1, 2014, effective July 1, 2010.



Section 10-229 - Change of textbooks.

(a) No board of education shall change any textbooks used in the public schools except by a two-thirds vote of all the members of the board, notice of such intended change having been previously given at a meeting of such board held at least one week previous to the vote upon such change.

(b) If a board of education does change its textbooks pursuant to subsection (a) of this section, such board of education may donate the used textbooks to another board of education.

(1949 Rev., S. 1487; P.A. 78-218, S. 158; P.A. 95-259, S. 18, 32.)

History: P.A. 78-218 deleted phrase “of any town” with reference to boards of education; P.A. 95-259 added Subsec. (b) re donation of books, effective July 6, 1995.



Section 10-230 - Flags in schoolrooms and schools. Policy on the reciting of the “Pledge of Allegiance”.

(a) Each local and regional board of education shall provide a United States flag for each schoolroom and shall cause such flag to be displayed therein during each day school is in session. Each such board shall also provide each school with a United States flag of silk or bunting, not less than four feet in length, and a suitable flagstaff or other arrangement whereby such flag may be displayed on the schoolhouse grounds each school day when the weather will permit and on the inside of the schoolhouse on other school days, and renew such flag and apparatus when necessary. If any board of education fails to provide either of the flags or the apparatus as required in this section or to renew any such flag or apparatus when necessary for a period of thirty days after the reception by it of written notice from the State Board of Education that such schoolhouse is not provided with such flag or apparatus or that such flag or apparatus should be renewed, each member of such board of education who has so received notice shall be fined not more than twenty-five dollars.

(b) The chief executive officer of any municipality is authorized to direct the board of education to display at half-staff all flags at all schools and other buildings administered by said board when flags are being displayed at half-staff on other buildings of the municipality.

(c) Each local and regional board of education shall develop a policy to ensure that time is available each school day for students in the schools under its jurisdiction to recite the “Pledge of Allegiance”. The provisions of this subsection shall not be construed to require any person to recite the “Pledge of Allegiance”.

(1949 Rev., S. 1488, 1489; 1969, P.A. 394; P.A. 78-218, S. 159; P.A. 02-119, S. 2.)

History: 1969 act added Subsec. (b) re display of flags at half-mast; P.A. 78-218 specified local and regional boards rather than town boards in Subsec. (a) and simply referred to “school” rather than “schoolhouse in which a school is maintained within such town” and substituted “municipality” for “city or town” in Subsec. (b); P.A. 02-119 added Subsec. (c) re the reciting of the “Pledge of Allegiance”.



Section 10-230a - Employment of instructors of Junior Reserve Officer Training Corps programs.

Notwithstanding the provisions of chapter 166 relating to professional certification, a local or regional board of education may employ any person certified by the United States armed forces to be an instructor or assistant instructor of a Junior Reserve Officer Training Corps program to serve as an instructor or assistant instructor of a Junior Reserve Officer Training Corps program in a school.

(P.A. 11-179, S. 10.)

History: P.A. 11-179 effective July 13, 2011.



Section 10-231 - Fire drills. Crisis response drills.

(a) Each local and regional board of education shall provide for a fire drill to be held in the schools of such board not later than thirty days after the first day of each school year and at least once each month thereafter, except as provided in subsection (b) of this section.

(b) Each such board shall substitute a crisis response drill for a fire drill once every three months and shall develop the format of such crisis response drill in consultation with the appropriate local law enforcement agency. A representative of such agency may supervise and participate in any such crisis response drill.

(1949 Rev., S. 1490; P.A. 78-218, S. 160; P.A. 00-220, S. 12, 43; P.A. 09-131, S. 1.)

History: P.A. 78-218 specified local and regional boards of education and deleted references to towns; P.A. 00-220 added provision re crisis response drill, effective July 1, 2000; P.A. 09-131 designated existing provisions as Subsec. (a), amended same to add requirement re fire drill to be held not later than 30 days after first day of school and make conforming changes, and added Subsec. (b) re crisis response drills.



Section 10-231a - Pesticide applications at schools: Definitions.

As used in sections 10-231b to 10-231d, inclusive, and section 19a-79a, (1) “pesticide” means a fungicide used on plants, an insecticide, a herbicide or a rodenticide, but does not mean a sanitizer, disinfectant, antimicrobial agent or pesticide bait, (2) “lawn care pesticide” means a pesticide registered by the United States Environmental Protection Agency and labeled pursuant to the federal Insecticide, Fungicide and Rodenticide Act for use in lawn, garden and ornamental sites or areas, and (3) “integrated pest management” means use of all available pest control techniques, including judicious use of pesticides, when warranted, to maintain a pest population at or below an acceptable level, while decreasing the use of pesticides.

(P.A. 99-165, S. 1, 6; P.A. 05-252, S. 2; P.A. 06-14, S. 1; 06-196, S. 223.)

History: P.A. 99-165 effective July 1, 1999; P.A. 05-252 added subdivision designators and definitions of “lawn care pesticide” and “integrated pest management”, effective January 1, 2006; P.A. 06-14 made a technical change; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 10-231b - Pesticide applications at schools: Authorized applications. Ban. Exceptions.

(a) No person, other than a pesticide applicator with supervisory certification under section 22a-54 or a pesticide applicator with operational certification under section 22a-54 under the direct supervision of a supervisory pesticide applicator, may apply pesticide within any building or on the grounds of any school, other than a regional agricultural science and technology education center. This section shall not apply in the case of an emergency application of pesticide to eliminate an immediate threat to human health where it is impractical to obtain the services of any such applicator provided such emergency application does not involve a restricted use pesticide, as defined in section 22a-47.

(b) No person shall apply a lawn care pesticide on the grounds of any public or private preschool or public or private school with students in grade eight or lower, except that (1) on and after January 1, 2006, until July 1, 2010, an application of a lawn care pesticide may be made at a public or private school with students in grade eight or lower on the playing fields and playgrounds of such school pursuant to an integrated pest management plan, which plan (A) shall be consistent with the model pest control management plan developed by the Commissioner of Energy and Environmental Protection pursuant to section 22a-66l, and (B) may be developed by a local or regional board of education for all public schools under its control, and (2) an emergency application of a lawn care pesticide may be made to eliminate a threat to human health, as determined by the local health director, the Commissioner of Public Health, the Commissioner of Energy and Environmental Protection or, in the case of a public school, the school superintendent.

(P.A. 99-165, S. 2, 6; P.A. 05-252, S. 3; P.A. 06-14, S. 2; 06-196, S. 224; P.A. 07-168, S. 1; P.A. 08-152, S. 8; 08-170, S. 26; P.A. 09-56, S. 2; P.A. 11-80, S. 1.)

History: P.A. 99-165 effective July 1, 1999; P.A. 05-252 designated existing language as Subsec. (a) and made a technical change therein, and added Subsec. (b) to prohibit, with certain exceptions, the use of lawn care pesticides on the grounds of a public or private preschool or public or private elementary school, effective January 1, 2006; P.A. 06-14 amended Subsec. (b) to make technical changes; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; P.A. 07-168 amended Subsec. (b) to extend ban to any school with students grade eight or lower, and to extend end date of when certain applications are permitted to July 1, 2009; P.A. 08-152 and 08-170 amended Subsec. (a) to change “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; P.A. 09-56 amended Subsec. (b)(1) to extend end date of when certain applications are permitted to July 1, 2010, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 10-231c - Pesticide applications at schools without an integrated pest management plan.

(a) As used in this section, “local or regional board of education” means a local or regional board of education that does not have an integrated pest management plan for the schools under its control that is consistent with an applicable model plan provided by the Commissioner of Energy and Environmental Protection under section 22a-66l and “school” means a school, other than a regional agricultural science and technology education center, under the control of a local or regional board of education.

(b) On and after July 1, 2000, at the beginning of each school year, each local or regional board of education shall provide the staff of each school and the parents or guardians of each child enrolled in each school with a written statement of the board’s policy on pesticide application on school property and a description of any pesticide applications made at the school during the previous school year. Such statement and description shall be provided to the parents or guardian of any child who transfers to a school during the school year. Such statement shall (1) indicate that the staff, parents or guardians may register for prior notice of pesticide applications at the school, and (2) describe the emergency notification procedures provided for in this section. Notice of any modification to the pesticide application policy shall be sent to any person who registers for notice under this section.

(c) On and after July 1, 2000, parents or guardians of children in any school and school staff may register for prior notice of pesticide application at their school. Each school shall maintain a registry of persons requesting such notice. Prior to providing for any application of pesticide within any building or on the grounds of any school, the local or regional board of education shall provide for the mailing of notice to parents and guardians who have registered for prior notice under this section such that the notice is received no later than twenty-four hours prior to such application. Notice shall be given by any means practicable to school staff who have registered for such notice. Notice under this subsection shall include (1) the name of the active ingredient of the pesticide being applied, (2) the target pest, (3) the location of the application on the school property, (4) the date of the application, and (5) the name of the school administrator, or a designee, who may be contacted for further information.

(d) On and after July 1, 2000, no application of pesticide may be made in any building or on the grounds of any school during regular school hours or during planned activities at any school except that an emergency application may be made to eliminate an immediate threat to human health if (1) it is necessary to make the application during such a period, and (2) such emergency application does not involve a restricted use pesticide, as defined in section 22a-47. No child may enter an area where such application has been made until it is safe to do so according to the provisions on the pesticide label.

(e) On and after July 1, 2000, a local or regional board of education may make an emergency application of pesticide without prior notice under this section in the event of an immediate threat to human health provided the board provides for notice, by any means practicable, on or before the day that the application is to take place to any person who has requested prior notice under this section.

(f) A copy of the record of each pesticide application at a school shall be maintained at the school for a period of five years. Such record shall include the information required under section 22a-66a.

(P.A. 99-165, S. 3, 6; P.A. 08-152, S. 9; 08-170, S. 27; P.A. 11-80, S. 1.)

History: P.A. 99-165 effective July 1, 1999; P.A. 08-152 and 08-170 amended Subsec. (a) to change “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 10-231d - Pesticide applications at schools with an integrated pest management plan.

(a) As used in this section, “local or regional board of education” means a local or regional board of education which has an integrated pest management plan for the schools under its control that is consistent with an applicable model plan provided by the Commissioner of Energy and Environmental Protection under section 22a-66l and “school” means a school, other than a regional agricultural science and technology education center, under the control of a local or regional board of education.

(b) On and after July 1, 2000, at the beginning of each school year, each local or regional board of education shall provide the staff of each school with written guidelines on how the integrated pest management plan is to be implemented and shall provide the parents or guardians of each child enrolled in each school with a statement that shall include a summary of the integrated pest management plan for the school. Such statement shall be provided to the parents or guardian of any child who transfers to a school during the school year. Such statement shall (1) indicate that the staff, parents or guardians may register for notice of pesticide applications at the school, and (2) describe the emergency notification procedures provided for in this section. Notice of any modification to the integrated pest management plan shall be sent to any person who registers for notice under this section.

(c) On and after July 1, 2000, parents or guardians of children in any school and school staff may register for notice of pesticide application at their school. Each school shall maintain a registry of persons requesting such notice. Notice under this subsection shall include (1) the name of the active ingredient of the pesticide being applied, (2) the location of the application on the school property, (3) the date of the application, and (4) the name of the school administrator, or a designee, who may be contacted for further information.

(d) On and after July 1, 2000, a local or regional board of education shall provide notice, by any means practicable, to any person who has requested notice under this section on or before the day that any application of pesticide is to take place at a school. No application of pesticide may be made in any building or on the grounds of any school during regular school hours or during planned activities at any school except that an emergency application may be made to eliminate an immediate threat to human health if (1) it is necessary to make the application during such a period and (2) such emergency application does not involve a restricted use pesticide, as defined in section 22a-47. No child may enter an area of such application until it is safe to do so according to the provisions on the pesticide label.

(e) A copy of the record of each pesticide application at a school shall be maintained at the school for a period of five years. Such record shall include the information required under section 22a-66a.

(P.A. 99-165, S. 4, 6; P.A. 08-152, S. 10; 08-170, S. 28; P.A. 11-80, S. 1.)

History: P.A. 99-165 effective July 1, 1999; P.A. 08-152 and 08-170 amended Subsec. (a) to change “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 10-231e - Maintenance of heating, ventilation and air conditioning system.

(a) For purposes of this section “Standard 62” means the American Society of Heating, Ventilating and Air Conditioning Engineers Standard 62 entitled “Ventilation for Acceptable Indoor Air Quality”, as referenced by the State Building Code adopted under section 29-252.

(b) Each local or regional board of education shall ensure that its heating, ventilation and air conditioning system is (1) maintained and operated in accordance with the prevailing maintenance standards, such as Standard 62, at the time of installation or renovation of such system, and (2) operated continuously during the hours in which students or school personnel occupy school facilities, except (A) during scheduled maintenance and emergency repairs, and (B) during periods for which school officials can demonstrate to the local or regional board of education’s satisfaction that the quantity of outdoor air supplied by an air supply system that is not mechanically driven meets the Standard 62 requirements for air changes per hour.

(c) Each local or regional board of education shall maintain records of the maintenance of its heating, ventilation and air conditioning systems for a period of not less than five years.

(P.A. 03-220, S. 7.)

History: P.A. 03-220 effective July 1, 2003.



Section 10-231f - Indoor air quality committee.

Each local and regional board of education may establish an indoor air quality committee for each school district or facility to increase staff and student awareness of facets of the environment that affect the health of the occupants of school facilities including, but not limited to, air quality, water quality and the presence of radon. Such committee shall include, but not be limited to, at least one administrator, one maintenance staff member, one teacher, one school health staff member, one parent of a student and two members-at-large from the school district. No local or regional board of education, superintendent or school administrator may prohibit a school safety committee established pursuant to section 10-220f from addressing indoor air quality issues that affect the health of occupants of school facilities.

(P.A. 03-220, S. 9.)

History: P.A. 03-220 effective July 1, 2003.



Section 10-231g - Green cleaning program at schools: Definitions. Implementation. Notice.

(a) As used in this section, (1) “green cleaning program” means the procurement and proper use of environmentally preferable cleaning products in school buildings and facilities, and (2) “environmentally preferable cleaning product” includes, but is not limited to, general purpose cleaners, bathroom cleaners, carpet cleaners, glass cleaners, floor finishes, floor strippers, hand cleaners and soaps, but does not include (A) any disinfectant, disinfecting cleaner, sanitizer or any other antimicrobial product regulated by the federal Insecticide, Fungicide and Rodenticide Act, 7 USC 136 et seq., or (B) any product for which no guideline or environmental standard has been established by any national or international certification program approved by the Department of Administrative Services, or which is outside the scope of or is otherwise excluded under guidelines or environmental standards established by such a national or international certification program.

(b) On or before July 1, 2011, each local and regional board of education shall implement a green cleaning program for the cleaning and maintenance of school buildings and facilities in its district. No person shall use a cleaning product inside a school unless such cleaning product meets guidelines or environmental standards set by a national or international environmental certification program approved by the Department of Administrative Services, in consultation with the Commissioner of Energy and Environmental Protection. Such cleaning product shall, to the maximum extent possible, minimize the potential harmful impact on human health and the environment.

(c) On or before April 1, 2010, the Department of Education, in consultation with the Department of Public Health, shall amend the school facility survey form to include questions regarding the phase-in of green cleaning programs at schools.

(d) On or before October 1, 2010, and annually thereafter, each local and regional board of education shall provide the staff of each school and, upon request, the parents and guardians of each child enrolled in each school with a written statement of the school district’s green cleaning program. Such notice shall include (1) the types and names of environmentally preferable cleaning products being applied in schools, (2) the location of the application of such cleaning products in the school buildings and facilities, (3) the schedule of when such cleaning products are applied in the school buildings and facilities, (4) the statement, “No parent, guardian, teacher or staff member may bring into the school facility any consumer product which is intended to clean, deodorize, sanitize or disinfect.”, and (5) the name of the school administrator, or a designee, who may be contacted for further information. Such notice shall be provided to the parents or guardians of any child who transfers to a school during the school year and to staff hired during the school year. Each local or regional board of education shall make such notice, as well as the report submitted to the Department of Education pursuant to subsection (a) of section 10-220, available on its web site and the web site of each school under such board’s jurisdiction. If no such web site exists, the board shall make such notice otherwise publicly available.

(P.A. 09-81, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 10-232 - Restrictions on employment of members of board of education.

Notwithstanding the provisions of any special act to the contrary, no member of the board of education shall be employed for compensation by the board of which he or she is a member in any position in the school system. If any member of such board is employed contrary to the provisions of this section, the office to which he or she was elected or appointed shall become vacant. No provision of this section shall be construed to prohibit any member of a board of education from serving as a member of any school building committee established by a town or regional school district to undertake a school building project as defined in section 10-282.

(1949 Rev., S. 1493; 1953, S. 948d; 1963, P.A. 303; February, 1965, P.A. 281, S. 1; 1967, P.A. 154; P.A. 78-218, S. 161.)

History: 1963 act clarified that prohibition relates to employment as teacher or janitor “by” town rather than “in” town; 1965 act prohibited construction of statute to prevent school board member from serving on school building committee; 1967 act added “Notwithstanding the provisions of any special act to the contrary” and prohibited employment of board member, whether appointed or elected, “in any position in the school system”, replacing provisions prohibiting employment as teacher or school janitor; P.A. 78-218 added feminine personal pronouns.



Section 10-233 - Suspension of pupils.

Section 10-233 is repealed.

(1949, S. 959d; P.A. 75-609, S. 6.)



Section 10-233a - Definitions.

Whenever used in sections 10-233a to 10-233g, inclusive:

(a) “Exclusion” means any denial of public school privileges to a pupil for disciplinary purposes.

(b) “Removal” means an exclusion from a classroom for all or part of a single class period, provided such exclusion shall not extend beyond ninety minutes.

(c) “In-school suspension” means an exclusion from regular classroom activity for no more than ten consecutive school days, but not exclusion from school, provided such exclusion shall not extend beyond the end of the school year in which such in-school suspension was imposed.

(d) “Suspension” means an exclusion from school privileges or from transportation services only for no more than ten consecutive school days, provided such exclusion shall not extend beyond the end of the school year in which such suspension was imposed.

(e) “Expulsion” means an exclusion from school privileges for more than ten consecutive school days and shall be deemed to include, but not be limited to, exclusion from the school to which such pupil was assigned at the time such disciplinary action was taken, provided such exclusion shall not extend beyond a period of one calendar year.

(f) “Emergency” means a situation under which the continued presence of the pupil in school poses such a danger to persons or property or such a disruption of the educational process that a hearing may be delayed until a time as soon after the exclusion of such pupil as possible.

(g) “School” means any school under the direction of a local or regional board of education or any school for which one or more such boards of education pays eighty per cent or more of the tuition costs for students enrolled in such school.

(h) “School-sponsored activity” means any activity sponsored, recognized or authorized by a board of education and includes activities conducted on or off school property.

(P.A. 75-609, S. 1; P.A. 78-218, S. 162; P.A. 79-136, S. 1, 2; 79-236, S. 1; P.A. 80-483, S. 42, 186; P.A. 83-119, S. 1, 8; P.A. 86-398, S. 1; P.A. 95-304, S. 4, 9; P.A. 07-66, S. 1; P.A. 08-160, S. 1.)

History: P.A. 78-218 specified local or regional boards in Subsec. (f) and replaced “school boards” with “boards of education”; P.A. 79-136 redefined “expulsion” to replace requirement that exclusion from school not extend beyond school year in which imposed with provision that exclusion may carry over but may not be for more than 180 consecutive school days; P.A. 79-236 inserted definition of “in-school suspension” as Subsec. (c) and relettered remaining Subsecs. accordingly; P.A. 80-483 extended applicability of definitions by substituting “10-233g” for “10-233e”; P.A. 83-119 redefined “suspension” to include exclusion from transportation services only; P.A. 86-398 added Subdiv. (h) defining “school-sponsored activity”; P.A. 95-304 amended Subsec. (e) to base time limitation on expulsions on calendar year rather than school year, effective July 1, 1995; P.A. 07-66 amended Subdiv. (c) defining “in-school suspension” to increase maximum consecutive days from 5 to 10, effective July 1, 2008; P.A. 08-160 changed effective date of P.A. 07-66, S. 1, from July 1, 2008, to July 1, 2009, effective June 12, 2008.



Section 10-233b - Removal of pupils from class.

(a) Any local or regional board of education may authorize teachers in its employ to remove a pupil from class when such pupil deliberately causes a serious disruption of the educational process within the classroom, provided no pupil shall be removed from class more than six times in any school year nor more than twice in one week unless such pupil is referred to the building principal or such principal’s designee and granted an informal hearing in accordance with the provisions of section 10-233c.

(b) Whenever any teacher removes a pupil from the classroom, such teacher shall send such pupil to a designated area and shall immediately inform the building principal or such principal’s designee as to the name of the pupil against whom such disciplinary action was taken and the reason therefor.

(P.A. 75-609, S. 2; P.A. 78-218, S. 163; P.A. 84-255, S. 11, 21.)

History: P.A. 78-218 substituted “local” for “town” boards of education, deleted references to school boards and school districts and replaced masculine personal pronouns with appropriate nouns; P.A. 84-255 amended Subsec. (a) to clarify that removal of a pupil from the classroom may only occur six times per “school” year.



Section 10-233c - Suspension of pupils.

(a) Any local or regional board of education may authorize the administration of the schools under its direction to suspend from school privileges any pupil whose conduct on school grounds or at a school sponsored activity is violative of a publicized policy of such board or is seriously disruptive of the educational process or endangers persons or property or whose conduct off school grounds is violative of such policy and is seriously disruptive of the educational process. In making a determination as to whether conduct is seriously disruptive of the educational process, the administration may consider, but such consideration shall not be limited to: (1) Whether the incident occurred within close proximity of a school; (2) whether other students from the school were involved or whether there was any gang involvement; (3) whether the conduct involved violence, threats of violence or the unlawful use of a weapon, as defined in section 29-38, and whether any injuries occurred; and (4) whether the conduct involved the use of alcohol. Any such board may authorize the administration to suspend transportation services for any pupil whose conduct while awaiting or receiving transportation to and from school endangers persons or property or is violative of a publicized policy of such board. Unless an emergency exists, no pupil shall be suspended without an informal hearing by the administration, at which such pupil shall be informed of the reasons for the disciplinary action and given an opportunity to explain the situation, provided nothing herein shall be construed to prevent a more formal hearing from being held if the circumstances surrounding the incident so require, and further provided no pupil shall be suspended more than ten times or a total of fifty days in one school year, whichever results in fewer days of exclusion, unless such pupil is granted a formal hearing pursuant to sections 4-176e to 4-180a, inclusive, and section 4-181a. If an emergency situation exists, such hearing shall be held as soon after the suspension as possible.

(b) In determining the length of a suspension period, the administration may receive and consider evidence of past disciplinary problems which have led to removal from a classroom, suspension or expulsion of such pupil.

(c) Whenever any administration suspends a pupil, such administration shall not later than twenty-four hours after the suspension notify the superintendent or such superintendent’s designee as to the name of the pupil against whom such disciplinary action was taken and the reason therefor.

(d) Any pupil who is suspended shall be given an opportunity to complete any classwork including, but not limited to, examinations which such pupil missed during the period of suspension.

(e) For any pupil who is suspended for the first time pursuant to this section and who has never been expelled pursuant to section 10-233d, the administration may shorten the length of or waive the suspension period if the pupil successfully completes an administration-specified program and meets any other conditions required by the administration. Such administration-specified program shall not require the pupil or the parent or guardian of the pupil to pay for participation in the program.

(f) Whenever a pupil is suspended pursuant to the provisions of this section, notice of the suspension and the conduct for which the pupil was suspended shall be included on the pupil’s cumulative educational record. Such notice shall be expunged from the cumulative educational record by the local or regional board of education if a pupil graduates from high school, or in the case of a suspension of a pupil for which the length of the suspension period is shortened or the suspension period is waived pursuant to subsection (e) of this section, such notice shall be expunged from the cumulative educational record by the local or regional board of education (1) if the pupil graduates from high school, or (2) if the administration so chooses, at the time the pupil completes the administration-specified program and meets any other conditions required by the administration pursuant to said subsection (e), whichever is earlier.

(g) On and after July 1, 2010, suspensions pursuant to this section shall be in-school suspensions, unless during the hearing held pursuant to subsection (a) of this section, (1) the administration determines that the pupil being suspended poses such a danger to persons or property or such a disruption of the educational process that the pupil shall be excluded from school during the period of suspension, or (2) the administration determines that an out-of-school suspension is appropriate for such pupil based on evidence of (A) previous disciplinary problems that have led to suspensions or expulsion of such pupil, and (B) efforts by the administration to address such disciplinary problems through means other than out-of-school suspension or expulsion, including positive behavioral support strategies. An in-school suspension may be served in the school that the pupil attends, or in any school building under the jurisdiction of the local or regional board of education, as determined by such board.

(P.A. 75-609, S. 3; P.A. 78-218, S. 164; P.A. 79-115, S. 1, 3; P.A. 83-119, S. 2, 8; P.A. 84-546, S. 24, 173; P.A. 88-317, S. 56, 107; P.A. 94-221, S. 3; P.A. 96-244, S. 18, 63; P.A. 97-247, S. 16, 27; P.A. 98-139, S. 1, 3; P.A. 07-66, S. 2; 07-122, S. 1; P.A. 08-160, S. 2; Sept. Sp. Sess. P.A. 09-6, S. 56; P.A. 10-111, S. 20.)

History: P.A. 78-218 specified local boards of education rather than town boards, deleted reference to school districts and substituted “such principal’s” for “his” in Subsec. (a); P.A. 79-115 inserted new Subsec. (b) re consideration of past disciplinary problems in determining length of suspension and relettered former Subsecs. (b) and (c) as (c) and (d); P.A. 83-119 authorized boards of education to suspend transportation services from any pupil whose conduct while waiting for or receiving transportation endangers person or property or violates published policy of the board, and changed references from “building principal” or his designee to “administration”; P.A. 84-546 made technical changes in Subsec. (a); P.A. 88-317 amended reference to Secs. 4-177 to 4-180 in Subsec. (a) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 94-221 added Subsec. (e) re inclusion of notice of suspension in the cumulative educational record; P.A. 96-244 amended Subsec. (a) to add provisions relating to where the conduct took place and establishing distinct criteria for suspension for conduct on school grounds or at a school sponsored activity and off school grounds, effective July 1, 1996; P.A. 97-247 amended Subsec. (e) to eliminate a requirement to expunge the notice if a pupil is not expelled or suspended again during the two-year period commencing on the date of his return to school from the suspension, effective July 1, 1997; P.A. 98-139 amended Subsec. (a) to add criteria for consideration in determining whether conduct is seriously disruptive of the educational process, effective June 4, 1998; P.A. 07-66 added new subsection, designated as Subsec. (g), re requirement that suspensions be in-school, effective July 1, 2008, P.A. 07-122 made technical changes in Subsec. (c), added new Subsec. (e) re program for first time suspensions, redesignated existing Subsec. (e) as Subsec. (f) and added provision therein re shortened or waived suspension period, effective July 1, 2007; P.A. 08-160 amended Subsec. (g) to apply provisions to suspensions occurring on and after July 1, 2009, and to specify in-school suspensions may be served in any school building under board’s jurisdiction, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (g) to apply provisions to suspensions occurring on and after July 1, 2010, effective October 5, 2009; P.A. 10-111 amended Subsec. (g) by designating existing provision re determination of danger or disruption as Subdiv. (1) and adding Subdiv. (2) re determination by administration of appropriateness of out-of-school suspension based on certain evidence, effective May 26, 2010.

Cited. 36 CS 357.



Section 10-233d - Expulsion of pupils.

(a)(1) Any local or regional board of education, at a meeting at which three or more members of such board are present, or the impartial hearing board established pursuant to subsection (b) of this section, may expel, subject to the provisions of this subsection, any pupil whose conduct on school grounds or at a school-sponsored activity is violative of a publicized policy of such board or is seriously disruptive of the educational process or endangers persons or property or whose conduct off school grounds is violative of such policy and is seriously disruptive of the educational process, provided a majority of the board members sitting in the expulsion hearing vote to expel and that at least three affirmative votes for expulsion are cast. In making a determination as to whether conduct is seriously disruptive of the educational process, the board of education or impartial hearing board may consider, but such consideration shall not be limited to: (A) Whether the incident occurred within close proximity of a school; (B) whether other students from the school were involved or whether there was any gang involvement; (C) whether the conduct involved violence, threats of violence or the unlawful use of a weapon, as defined in section 29-38, and whether any injuries occurred; and (D) whether the conduct involved the use of alcohol.

(2) Expulsion proceedings pursuant to this section, except as provided in subsection (i) of this section shall be required whenever there is reason to believe that any pupil (A) on school grounds or at a school-sponsored activity, was in possession of a firearm, as defined in 18 USC 921, as amended from time to time, or deadly weapon, dangerous instrument or martial arts weapon, as defined in section 53a-3, (B) off school grounds, did possess such a firearm in violation of section 29-35 or did possess and use such a firearm, instrument or weapon in the commission of a crime under chapter 952, or (C) on or off school grounds, offered for sale or distribution a controlled substance, as defined in subdivision (9) of section 21a-240, whose manufacture, distribution, sale, prescription, dispensing, transporting or possessing with intent to sell or dispense, offering, or administering is subject to criminal penalties under sections 21a-277 and 21a-278. Such a pupil shall be expelled for one calendar year if the local or regional board of education or impartial hearing board finds that the pupil did so possess or so possess and use, as appropriate, such a firearm, instrument or weapon or did so offer for sale or distribution such a controlled substance, provided the board of education or the hearing board may modify the period of expulsion for a pupil on a case by case basis, and as provided for in subdivision (2) of subsection (c) of this section.

(3) Unless an emergency exists, no pupil shall be expelled without a formal hearing held pursuant to sections 4-176e to 4-180a, inclusive, and section 4-181a, provided whenever such pupil is a minor, the notice required by section 4-177 and section 4-180 shall also be given to the parents or guardian of the pupil. If an emergency exists, such hearing shall be held as soon after the expulsion as possible. The notice shall include information concerning legal services provided free of charge or at a reduced rate that are available locally and how to access such services.

(b) For purposes of conducting expulsion hearings as required by subsection (a) of this section, any local or regional board of education or any two or more of such boards in cooperation may establish an impartial hearing board of one or more persons. No member of any such board or boards shall be a member of the hearing board. The hearing board shall have the authority to conduct the expulsion hearing and render a final decision in accordance with the provisions of sections 4-176e to 4-180a, inclusive, and section 4-181a.

(c) (1) In determining the length of an expulsion and the nature of the alternative educational opportunity to be offered under subsection (d) of this section, the local or regional board of education, or the impartial hearing board established pursuant to subsection (b) of this section, may receive and consider evidence of past disciplinary problems which have led to removal from a classroom, suspension or expulsion of such pupil.

(2) For any pupil expelled for the first time pursuant to this section and who has never been suspended pursuant to section 10-233c, the local or regional board of education may shorten the length of or waive the expulsion period if the pupil successfully completes a board-specified program and meets any other conditions required by the board. Such board-specified program shall not require the pupil or the parent or guardian of the pupil to pay for participation in the program.

(d) Notwithstanding the provisions of subsection (a) of section 10-220, local and regional boards of education shall only be required to offer an alternative educational opportunity in accordance with this section. Any pupil under sixteen years of age who is expelled shall be offered an alternative educational opportunity during the period of expulsion, provided any parent or guardian of such pupil who does not choose to have his or her child enrolled in an alternative educational program shall not be subject to the provisions of section 10-184. Any pupil expelled for the first time who is between the ages of sixteen and eighteen and who wishes to continue his or her education shall be offered an alternative educational opportunity if he or she complies with conditions established by his or her local or regional board of education. Such alternative educational opportunity may include, but shall not be limited to, the placement of a pupil who is at least seventeen years of age in an adult education program pursuant to section 10-69. Any pupil participating in an adult education program during a period of expulsion shall not be required to withdraw from school under section 10-184. A local or regional board of education shall count the expulsion of a pupil when he was under sixteen years of age for purposes of determining whether an alternative educational opportunity is required for such pupil when he is between the ages of sixteen and eighteen. A local or regional board of education may offer an alternative educational opportunity to a pupil for whom such alternative educational opportunity is not required pursuant to this section.

(e) Notwithstanding the provisions of subsection (d) of this section concerning the provision of an alternative educational opportunity for pupils between the ages of sixteen and eighteen, local and regional boards of education shall not be required to offer such alternative to any pupil between the ages of sixteen and eighteen who is expelled because of conduct which endangers persons if it is determined at the expulsion hearing that the conduct for which the pupil is expelled involved (1) possession of a firearm, as defined in 18 USC 921, as amended from time to time, or deadly weapon, dangerous instrument or martial arts weapon, as defined in section 53a-3, on school property or at a school-sponsored activity, or (2) offering for sale or distribution on school property or at a school-sponsored activity a controlled substance, as defined in subdivision (9) of section 21a-240, whose manufacture, distribution, sale, prescription, dispensing, transporting or possessing with the intent to sell or dispense, offering, or administration is subject to criminal penalties under sections 21a-277 and 21a-278. If a pupil is expelled pursuant to this section for possession of a firearm or deadly weapon the board of education shall report the violation to the local police department or in the case of a student enrolled in a technical high school to the state police. If a pupil is expelled pursuant to this section for the sale or distribution of such a controlled substance, the board of education shall refer the pupil to an appropriate state or local agency for rehabilitation, intervention or job training, or any combination thereof, and inform the agency of its action. Whenever a local or regional board of education notifies a pupil between the ages of sixteen and eighteen or the parents or guardian of such pupil that an expulsion hearing will be held, the notification shall include a statement that the board of education is not required to offer an alternative educational opportunity to any pupil who is found to have engaged in the conduct described in this subsection.

(f) (1) Whenever a pupil is expelled pursuant to the provisions of this section, notice of the expulsion and the conduct for which the pupil was expelled shall be included on the pupil’s cumulative educational record. Such notice, except for notice of an expulsion based on possession of a firearm or deadly weapon as described in subsection (a) of this section, shall be expunged from the cumulative educational record by the local or regional board of education if a pupil graduates from high school, except as provided for in subdivision (2) of this subsection.

(2) In the case of a pupil for which the length of the expulsion period is shortened or the expulsion period is waived pursuant to subdivision (2) of subsection (c) of this section, such notice shall be expunged from the cumulative educational record by the local or regional board of education (A) if the pupil graduates from high school, or (B) if the board so chooses, at the time the pupil completes the board-specified program and meets any other conditions required by the board pursuant to subdivision (2) of subsection (c) of this section, whichever is earlier.

(g) A local or regional board of education may adopt the decision of a pupil expulsion hearing conducted by another school district provided such local or regional board of education or impartial hearing board shall hold a hearing pursuant to the provisions of subsection (a) of this section which shall be limited to a determination of whether the conduct which was the basis for the expulsion would also warrant expulsion under the policies of such board. The pupil shall be excluded from school pending such hearing. The excluded student shall be offered an alternative educational opportunity in accordance with the provisions of subsections (d) and (e) of this section.

(h) Whenever a pupil against whom an expulsion hearing is pending withdraws from school after notification of such hearing but before the hearing is completed and a decision rendered pursuant to this section, (1) notice of the pending expulsion hearing shall be included on the pupil’s cumulative educational record, and (2) the local or regional board of education or impartial hearing board shall complete the expulsion hearing and render a decision. If such pupil enrolls in school in another school district, such pupil shall not be excluded from school in the other district pending completion of the expulsion hearing pursuant to this subsection unless an emergency exists, provided nothing in this subsection shall limit the authority of the local or regional board of education for such district to suspend the pupil or to conduct its own expulsion hearing in accordance with this section.

(i) Prior to conducting an expulsion hearing for a child requiring special education and related services described in subparagraph (A) of subdivision (5) of section 10-76a, a planning and placement team shall convene to determine whether the misconduct was caused by the child’s disability. If it is determined that the misconduct was caused by the child’s disability, the child shall not be expelled. The planning and placement team shall reevaluate the child for the purpose of modifying the child’s individualized education program to address the misconduct and to ensure the safety of other children and staff in the school. If it is determined that the misconduct was not caused by the child’s disability, the child may be expelled in accordance with the provisions of this section applicable to children who do not require special education and related services. Notwithstanding the provisions of subsections (d) and (e) of this section, whenever a child requiring such special education and related services is expelled, an alternative educational opportunity, consistent with such child’s educational needs shall be provided during the period of expulsion.

(j) An expelled pupil may apply for early readmission to school. Except as provided in this subsection, such readmission shall be at the discretion of the local or regional board of education. The board of education may delegate authority for readmission decisions to the superintendent of schools for the school district. If the board delegates such authority, readmission shall be at the discretion of the superintendent. Readmission decisions shall not be subject to appeal to Superior Court. The board or superintendent, as appropriate, may condition such readmission on specified criteria.

(k) Local and regional boards of education shall submit to the Commissioner of Education such information on expulsions for the possession of weapons as required for purposes of the Gun-Free Schools Act of 1994, 20 USC 8921 et seq., as amended from time to time.

(l) (1) Any student who commits an expellable offense and is subsequently committed to a juvenile detention center, the Connecticut Juvenile Training School or any other residential placement for such offense may be expelled by a local or regional board of education in accordance with the provisions of this section. The period of expulsion shall run concurrently with the period of commitment to a juvenile detention center, the Connecticut Juvenile Training School or any other residential placement.

(2) If a student who committed an expellable offense seeks to return to a school district after having been in a juvenile detention center, the Connecticut Juvenile Training School or any other residential placement and such student has not been expelled by the local or regional board of education for such offense under subdivision (1) of this subsection, the local or regional board of education for the school district to which the student is returning shall allow such student to return and may not expel the student for additional time for such offense.

(P.A. 75-609, S. 4; P.A. 78-218, S. 165; P.A. 79-115, S. 2, 3; 79-369, S. 1, 2; P.A. 81-215, S. 1, 3; P.A. 82-118, S. 1, 2; P.A. 83-218, S. 1, 2; 83-587, S. 70, 96; P.A. 84-546, S. 25, 173; P.A. 86-398, S. 2; P.A. 88-317, S. 57, 107; P.A. 92-37, S. 1, 2; P.A. 93-35, S. 1–3; P.A. 94-221, S. 2; P.A. 95-304, S. 5, 9; P.A. 96-146, S. 9, 12; 96-244, S. 19–21, 63; P.A. 98-139, S. 2, 3; P.A. 00-157, S. 4, 8; P.A. 07-122, S. 2; 07-217, S. 45; June Sp. Sess. P.A. 07-3, S. 49; P.A. 09-82, S. 1; P.A. 11-115, S. 3; 11-126, S. 1; P.A. 12-116, S. 87; 12-120, S. 28.)

History: P.A. 78-218 substituted “local” for “town” boards of education, deleted reference to school districts and included feminine personal pronoun in Subsec. (c); P.A. 79-115 inserted new Subsec. (b) re consideration of past disciplinary problems in determining length of expulsion and alternative educational opportunity to be offered and relettered former Subsecs. (b) and (c) as (c) and (d); P.A. 79-369 required presence of at least three members at meeting for expulsion and required majority vote, with at least three votes in favor of expulsion, for expulsion to be effected in Subsec. (a) and made technical change in Subsec. (b); P.A. 81-215 inserted new Subsec. (b) authorizing boards of education to establish impartial hearing boards for the purpose of conducting expulsion hearings, relettering remaining Subsecs. accordingly and amended Subsec. (e) to limit the mandatory provision of an alternative educational opportunity to pupils under 18 years of age, but specified that age limitation shall not apply to special education pupils; P.A. 82-118 repealed Subsec. (d) which required notification be sent to state board of education of any student against whom disciplinary action was taken, relettering Subsec. (e) accordingly, reduced age limitation on offering of alternative educational opportunities to expelled students from 18 to 16 and made offering of such programs to 16 to 18-year-olds made conditional on students’ acceptance of board of education requirements in newly relettered Subsec. (d); P.A. 83-218 added Subsec. (e) limiting requirement that boards of education offer alternative educational opportunities to expelled students between the ages of 16 and 18; P.A. 83-587 made technical change in Subsec. (e); P.A. 84-546 made technical change, substituting references to pupils for references to students in Subsecs. (d) and (e); P.A. 86-398 amended Subsec. (e) by restructuring it and by not requiring boards of education to offer alternative educational opportunities to students expelled for offering controlled substances for sale or distribution and by imposing certain duties on boards of education; P.A. 88-317 amended references to Secs. 4-177 to 4-180 in Subsecs. (a) and (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 92-37 added Subsecs. (f) and (g) concerning the notice on the cumulative educational record and the adoption of the decision of another school district, respectively; P.A. 93-35 amended Subsec. (g) to limit the scope of the hearing and added Subsec. (h) concerning procedure when pupil who faces expulsion hearing withdraws from school, effective July 1, 1993; P.A. 94-221 amended Subsec. (a) to provide for mandatory expulsion proceedings whenever there is reason to believe that a pupil was in possession of a weapon on school grounds and to provide for mandatory expulsion if it is determined as a result of the proceedings that the pupil did so possess the weapon and expanded Subsec. (e)(1) to include firearms and deadly weapons, to apply the provisions to school-sponsored activities and to provide for the referral to a planning and placement team of special education students; P.A. 95-304 amended Subsec. (a) to provide for expulsions for conduct off school grounds, to change the provisions concerning possession of a weapon and to provide for case by case modification of the period of expulsion, amended Subsec. (d) to limit the requirement for the provision of an alternative educational opportunity for pupils between 16 and 18 years of age to such pupils “expelled for the first time”, to add provision on the counting of expulsions prior to 16 years of age, to remove language concerning special education students and language specifying that an alternative educational placement may include placement in a regular classroom program in another school and to add language on placement in an adult education program, amended Subsec. (e) to add requirement for report to the police in specified cases, to delete requirement for the board to report to the Commissioner of Education referrals based on the sale or distribution of controlled substances and to delete provisions concerning special education students, amended Subsec. (f) to add exception for possession of a firearm or deadly weapon, added Subsec. (i) re special education students and Subsec. (j) re information on expulsions for the possession of weapons and made technical corrections, effective July 1, 1995; P.A. 96-146 made technical change in Subsec. (i), effective July 1, 1996; P.A. 96-244 amended Subsec. (a) to rewrite the criteria for expulsion for conduct based on where the conduct took place, to insert Subdiv. and Subpara. designations, to make the existing language Subpara. (A) and to apply it to conduct on school grounds or at a school sponsored activity, in Subpara. (A) to delete requirement that the possession be in violation of Secs. 29-35 or 53a-3, to add the cite to federal law for the definition of “firearm”, to add “dangerous instrument or martial arts weapon”, to add Subpara. (B) re conduct off school grounds and Subpara. (C) re controlled substances, amended Subsec. (e) to apply the federal definition for “firearm”, to add “martial arts weapon” and to make technical changes and amended Subsec. (f) to delete provision requiring removal of the notice of expulsion from the cumulative record if the pupil is not expelled again or suspended one or more times during the 2-year period commencing on the date of return to school from the expulsion, effective July 1, 1996; P.A. 98-139 amended Subsec. (a)(1) to add criteria for consideration in determining whether conduct is seriously disruptive of the educational process, added new Subsec. (j) re readmission and redesignated existing Subsec. (j) as Subsec. (k), effective June 4, 1998 (Revisor’s note: In Subsec. (a)(1)(D) the word “in” in the phrase “whether the conduct involved in the use of alcohol” was deleted editorially by the Revisors for grammatical accuracy); P.A. 00-157 amended Subsec. (d) to specify that boards of education are only required to offer an alternative educational opportunity in accordance with this section, effective July 1, 2001; P.A. 07-122 made a technical change in Subsec. (a)(2), amended Subsec. (c) to designate existing language as Subdiv. (1) and add Subdiv. (2) re program for first time expulsions, and amended Subsec. (f) to designate existing language as Subdiv. (1), make a technical change therein and add Subdiv. (2) re shortened or waived expulsion period, effective July 1, 2007; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007; June Sp. Sess. P.A. 07-3 amended Subsec. (a)(3) to add language re legal services information, effective July 1, 2007; P.A. 09-82 made a technical change in Subsecs. (f)(2) and (h) and added Subsec. (l) re prohibition against expulsion of students who return to school district after serving in a residential placement, effective July 1, 2009; P.A. 11-115 amended Subsec. (l) by designating existing provisions as Subdiv. (2) and amending same to delete “for one year or more, the” and add language re student who has not been expelled by board of education, and by adding Subdiv. (1) re expulsion of student to run concurrently with period of commitment, effective July 1, 2011; P.A. 11-126 amended Subsec. (d) by adding provision re pupils participating in adult education program during period of expulsion shall not be required to withdraw from school and making technical changes, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subsec. (e), effective July 1, 2012; P.A. 12-120 amended Subsec. (d) by replacing “sixteen” with “seventeen” re placement of pupil in adult education program, effective June 15, 2012.

Cited. 36 CS 357.

Subsec. (a):

Subdiv. (1): Conduct that is “seriously disruptive of the educational process” means conduct that markedly interrupts or severely impedes day-to-day operation of a school. Statute void for vagueness since it did not provide student with constitutionally adequate notice that having marijuana in the trunk of a car off school grounds after school hours was seriously disruptive of educational process and would subject him to expulsion. 246 C. 89.



Section 10-233e - Notice as to disciplinary policies and action.

Each local or regional board of education shall inform all pupils within its jurisdiction and their parents, guardians and surrogate parents, if appointed pursuant to section 10-94g, at least annually, of the board policies governing student conduct and school discipline. Each board shall further provide an effective means of notifying the parents, guardian or surrogate parent, if appointed, of any minor pupil against whom the disciplinary action authorized by the provisions of this section and sections 10-233a to 10-233d, inclusive, has been taken. Such notice shall be given within twenty-four hours of the time such pupil has been excluded.

(P.A. 75-609, S. 5; P.A. 78-218, S. 166; P.A. 94-221, S. 6; P.A. 00-48, S. 8, 12.)

History: P.A. 78-218 substituted “local” for “town” board of education; P.A. 94-221 required that parents and guardians as well as students be informed of school policies on conduct and expanded the matters to be covered to include school discipline; P.A. 00-48 added provisions re surrogate parents, effective July 1, 2000.



Section 10-233f - In-school suspension of pupils. Reassignment.

(a) Any local or regional board of education may authorize the administration of schools under its direction to impose an in-school suspension on any pupil whose conduct endangers persons or property or is seriously disruptive of the educational process, or is violative of a publicized policy of such board. No pupil shall be placed in in-school suspension without an informal hearing before the building principal or such principal’s designee at which such pupil shall be informed of the reasons for the disciplinary action and given an opportunity to explain the situation, provided no pupil shall be placed in in-school suspension more than fifteen times or a total of fifty days in one school year, whichever results in fewer days of exclusion.

(b) A local or regional board of education may reassign a pupil to a regular classroom program in a different school in the school district and such reassignment shall not constitute a suspension pursuant to section 10-233c, or an expulsion pursuant to section 10-233d.

(P.A. 79-236, S. 2; P.A. 80-233, S. 1, 2; P.A. 84-546, S. 26, 173; P.A. 95-304, S. 6, 9.)

History: P.A. 80-233 allowed in-school suspensions for conduct which “is violative of a publicized policy” of the board of education as well as for conduct which endangers persons or property or which disrupts the educational process as previously provided; P.A. 84-546 made technical change substituting “pupil” for “student”; P.A. 95-304 added Subsec. (b) re reassignment, effective July 1, 1995.



Section 10-233g - Reports of principals to police authority concerning physical assaults upon school employees by students.

(a) Where there is a physical assault made by a student upon a teacher or other school employee on school property or in performance of school duties and such teacher or employee files a written report with the school principal based upon such assault, the school building principal shall report such physical assault to the local police authority.

(b) No school administrator shall interfere with the right of a teacher or other employee of a board of education to file a complaint with the local police authority in cases of threats of physical violence and in cases of physical assaults by a student against such teacher or employee.

(P.A. 79-464; P.A. 83-44, S. 1, 2; P.A. 93-353, S. 32, 52.)

History: P.A. 83-44 amended Subsec. (a) to require filing of reports annually rather than semiannually; P.A. 93-353 deleted Subsec. (a) requiring each local or regional board of education to submit an annual report to the state board of education re school violence and Subsec. (d) requiring the state board of education to adopt regulations for such reports, relettering Subsecs. (b) and (c) as (a) and (b), effective July 1, 1993.



Section 10-233h - Arrested students. Reports by police, disclosure, confidentiality. Police testimony at expulsion hearings.

If any person who is at least seven years of age but less than twenty-one years of age and an enrolled student is arrested for a violation of section 53-206c, a class A misdemeanor or a felony, the municipal police department or Division of State Police within the Department of Emergency Services and Public Protection that made such arrest shall, not later than the end of the weekday following such arrest, orally notify the superintendent of schools of the school district in which such person resides or attends school of the identity of such person and the offense or offenses for which he was arrested and shall, within seventy-two hours of such arrest, provide written notification of such arrest, containing a brief description of the incident, to such superintendent. The superintendent shall maintain such written report in a secure location and the information in such report shall be maintained as confidential in accordance with section 46b-124. The superintendent may disclose such information only to the principal of the school in which such person is a student or to the principal or supervisory agent of any other school in which the superintendent knows such person is a student. The principal or supervisory agent may disclose such information only to special services staff or a consultant, such as a psychiatrist, psychologist or social worker, for the purposes of assessing the risk of danger posed by such person to himself, other students, school employees or school property and effectuating an appropriate modification of such person’s educational plan or placement, and for disciplinary purposes. If the arrest occurred during the school year, such assessment shall be completed not later than the end of the next school day. If an expulsion hearing is held pursuant to section 10-233d, a representative of the municipal police department or the Division of State Police, as appropriate, may testify and provide reports and information on the arrest at such hearing, provided such police participation is requested by any of the following: The local or regional board of education, the impartial hearing board, the principal of the school or the student or his parent or guardian. Such information with respect to a child under eighteen years of age shall be confidential in accordance with sections 46b-124 and 54-76l, and shall only be disclosed as provided in this section and shall not be further disclosed.

(P.A. 94-221, S. 10; P.A. 95-304, S. 7, 9; P.A. 97-149, S. 1, 2; P.A. 11-51, S. 134; 11-157, S. 2.)

History: P.A. 95-304 applied provisions of the section to persons arrested for class A misdemeanors, effective July 1, 1995; P.A. 97-149 deleted language limiting the applicability of the section to arrests during the school year and specified the time frame for assessments applied to arrest during the school year, made the section applicable to arrests for violations of Sec. 53-206c, changed the time frame for oral notification from the end of the “next school day” to the “weekday” following the arrest, and added provision concerning testimony and the provision of reports and information at expulsion hearings by representatives of the municipal police department and the Division of the State Police, effective July 1, 1997; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 11-157 required notification to superintendent of school district in which person “attends school”, changed “sixteen years” to “eighteen years” of age re confidentiality of information, and provided that information be confidential in accordance with Sec. 54-76l.



Section 10-233i - Students placed on probation by a court.

A student placed on probation by a court may return to school on a conditional basis, within the limits prescribed by the court, provided the court has requested, from the superintendent of schools of the school district in which the student resides, and considered (1) information on the student’s school attendance, adjustment and behavior and (2) any recommendations for conditions for disposition or sentencing. Superintendents of schools shall provide such information to the court in a timely manner.

(P.A. 94-221, S. 11.)



Section 10-233j - Student possession and use of telecommunication devices.

(a) No student in a public school in the state shall possess or use a remotely activated paging device unless such student obtains the written permission of the school principal for such possession and use. The principal shall grant such permission only if the student or his parent or guardian establishes to the satisfaction of the principal that a reasonable basis exists for the possession and use of the device.

(b) A local or regional board of education may restrict the student possession or use of cellular mobile telephones in the schools under its jurisdiction. In determining whether to restrict such possession or use, the local or regional board of education shall consider the special needs of parents and students.

(P.A. 95-304, S. 8, 9; P.A. 96-108, S. 1, 3.)

History: P.A. 95-304 effective July 1, 1995; P.A. 96-108 designated the existing Sec. Subsec. (a) and added Subsec. (b) re cellular mobile telephones, effective July 1, 1996.



Section 10-233k - Notification of school officials of potentially dangerous students. Provision of educational records of children returning to school from detention centers.

(a) If the Department of Children and Families believes, in good faith, that there is a risk of imminent personal injury to the person or other individuals from a child in its custody who has been adjudicated a serious juvenile offender, the department shall notify the superintendent of schools for the school district in which such child may be returning to attend school or was attending prior to the adjudication of such determination, prior to the child’s return. The superintendent of schools shall notify the principal at the school the child will be attending that the child is potentially dangerous. The principal may disclose such information only to special services staff or a consultant, such as a psychiatrist, psychologist or social worker, for the purpose of assessing the risk of danger posed by such child to himself, other students, school employees or school property and effectuating an appropriate modification of such child’s educational plan or placement and for disciplinary reasons.

(b) The Department of Children and Families and the Judicial Department or the local or regional board of education shall provide to the superintendent of schools any educational records within their custody of a child seeking to enter or return to a school district from a juvenile detention center, the Connecticut Juvenile Training School, or any other residential placement, prior to the child’s entry or return. The agencies shall also require any contracting entity that holds custody of such records to provide them to the superintendent of schools prior to the child’s entry or return. Receipt of the educational records shall not delay a child from enrolling in school. The superintendent of schools shall provide such information to the principal at the school the child will be attending. The principal shall disclose such information to appropriate staff as is necessary to the education or care of the child.

(P.A. 99-247, S. 4; P.A. 01-176.)

History: P.A. 01-176 added language requiring the provision of educational records of a child seeking to enter or return to a school district from a juvenile detention center, the Connecticut Juvenile Training School or any other residential placement prior to the child’s entry or return (Revisor’s note: The language added by P.A. 01-176 was designated editorially by the Revisors as Subsec. (b), and the existing provisions as Subsec. (a)).



Section 10-234 - Expulsion of pupils.

Section 10-234 is repealed.

(1949, S. 960d; 1957, P.A. 92; P.A. 75-609, S. 6.)



Section 10-235 - Indemnification of teachers, board members, employees and certain volunteers and students in damage suits; expenses of litigation.

(a) Each board of education shall protect and save harmless any member of such board or any teacher or other employee thereof or any member of its supervisory or administrative staff, and the State Board of Education, the Board of Regents for Higher Education, the board of trustees of each state institution and each state agency which employs any teacher, and the managing board of any public school, as defined in section 10-183b, including the governing council of any charter school, shall protect and save harmless any member of such boards, or any teacher or other employee thereof or any member of its supervisory or administrative staff employed by it, from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or other act resulting in accidental bodily injury to or death of any person, or in accidental damage to or destruction of property, within or without the school building, or any other acts, including but not limited to infringement of any person’s civil rights, resulting in any injury, which acts are not wanton, reckless or malicious, provided such teacher, member or employee, at the time of the acts resulting in such injury, damage or destruction, was acting in the discharge of his or her duties or within the scope of employment or under the direction of such board of education, the Board of Regents for Higher Education, board of trustees, state agency, department or managing board; provided that the provisions of this section shall not limit or otherwise affect application of section 4-165 concerning immunity from personal liability. For the purposes of this section, the terms “teacher” and “other employee” shall include (1) any person who is a cooperating teacher pursuant to section 10-220a, (2) any student teacher doing practice teaching under the direction of a teacher employed by a local or regional board of education or by the State Board of Education or Board of Regents for Higher Education, (3) any student enrolled in a technical high school who is engaged in a supervised health-related field placement program which constitutes all or part of a course of instruction for credit by a technical high school, provided such health-related field placement program is part of the curriculum of such technical high school, and provided further such course is a requirement for graduation or professional licensure or certification, (4) any volunteer approved by a board of education to carry out a duty prescribed by said board and under the direction of a certificated staff member including any person, partnership, limited liability company or corporation providing students with community-based career education, (5) any volunteer approved by a board of education to carry out the duties of a school bus safety monitor as prescribed by said board, (6) any member of the faculty or staff or any student employed by The University of Connecticut Health Center or health services, (7) any student enrolled in a constituent unit of the state system of higher education who is engaged in a supervised program of field work or clinical practice which constitutes all or part of a course of instruction for credit by a constituent unit, provided such course of instruction is part of the curriculum of a constituent unit, and provided further such course (i) is a requirement for an academic degree or professional licensure or (ii) is offered by the constituent unit in partial fulfillment of its accreditation obligations, and (8) any student enrolled in a constituent unit of the state system of higher education who is acting in the capacity of a member of a student discipline committee established pursuant to section 4-188a.

(b) In addition to the protection provided under subsection (a) of this section, each local and regional board of education and each charter school shall protect and save harmless any member of such local or regional board of education or charter school governing council, or any teacher or other employee thereof or any member of its supervisory or administrative staff from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand or suit instituted against such member, teacher or other employee by reason of alleged malicious, wanton or wilful act or ultra vires act, on the part of such member, teacher or other employee while acting in the discharge of his duties. In the event such member, teacher or other employee has a judgment entered against him for a malicious, wanton or wilful act in a court of law, such board of education or charter school shall be reimbursed by such member, teacher or other employee for expenses it incurred in providing such defense and shall not be held liable to such member, teacher or other employee for any financial loss or expense resulting from such act.

(c) Legal fees and costs incurred as a result of the retention, by a member of the State Board of Education, the Board of Regents for Higher Education or the board of trustees of any state institution or by a teacher or other employee of any of them or any member of the supervisory or administrative staff of any of them, or by a teacher employed by any other state agency, of an attorney to represent his or her interests shall be borne by said State Board of Education, Board of Regents for Higher Education, board of trustees of such state institution or such state agency employing such teacher, other employee or supervisory or administrative staff member, as the case may be, only in those cases wherein the Attorney General, in writing, has stated that the interests of said board, Board of Regents for Higher Education, board of trustees or state agency differ from the interests of such member, teacher or employee and has recommended that such member, teacher, other employee or staff member obtain the services of an attorney to represent his interests and such member, teacher or other employee is thereafter found not to have acted wantonly, recklessly or maliciously.

(1949 Rev., S. 1494; 1949, 1951, 1955, S. 951d; 1959, P.A. 521, S. 1; February, 1965, P.A. 330, S. 43; 1971, P.A. 344; 1972, P.A. 201, S. 1; P.A. 73-651; P.A. 77-573, S. 24, 30; P.A. 78-54; 78-65; 78-208, S. 30, 35; 78-218, S. 167; P.A. 79-63; P.A. 80-197, S. 3; P.A. 81-450, S. 2; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 88-273, S. 7, 9; P.A. 90-230, S. 15, 101; 90-325, S. 21, 32; P.A. 93-259, S. 1, 2; P.A. 95-79, S. 186, 189; P.A. 96-214, S. 7; P.A. 11-48, S. 285; P.A. 12-116, S. 87; P.A. 13-122, S. 6.)

History: 1959 act extended protection of state board of education, etc., to members of the board, other employees, and members of the supervisory or administrative staff as well as to teachers; 1965 act included commission for higher education under provisions of section; 1971 act included definition of “other employee” and extended definition of “teachers” and “other employees” to include faculty, staff and student employees of University of Connecticut Health Center or health services; 1972 act included protection for acts resulting in injury “which acts are not wanton, reckless or malicious” and included in definition of terms volunteers approved by boards of education to carry out prescribed duty under direction of certificated staff member; P.A. 73-651 included protection for acts which may infringe on person’s civil rights and added Subsec. (b) re payment of legal fees and costs; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 78-54 included in definition of terms students enrolled in higher education institution engaged in supervised field work or clinical practice under certain conditions; P.A. 78-65 included in definition “any person, partnership or corporation providing students with community-based career education”; P.A. 78-208 substituted Sec. 10-183b for reference to repealed Sec. 10-161; P.A. 78-218 substituted “local or regional” boards of education for “town” boards in Subsec. (a), included feminine personal pronoun in Subsecs. (a) and (b) and made other technical changes; P.A. 79-63 included in definition students in vocational-technical high schools who are engaged in supervised health-related field placement programs under certain conditions; P.A. 80-197 explicitly stated in Subsec. (a) that provisions do not “limit or otherwise affect application of section 4-165 concerning immunity from personal liability”; P.A. 81-450 included student members of discipline committees with the definition of “other employee” for purposes of indemnification; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 88-273 in Subsec. (a) amended the definition of “teacher” and “other employee” to include a person who is a cooperating teacher, teacher mentor or assessor; P.A. 90-230 made technical corrections to the internal numbering of Subsec. (a); P.A. 90-325 added new Subsec. (b) re protection against alleged malicious, wanton, wilful etc., acts and relettered previous Subsec. (b) as Subsec. (c); P.A. 93-259 amended Subsec. (a) to include in the definition of “teacher” and “other employee” volunteer school bus safety monitors, effective June 28, 1993; P.A. 95-79 amended Subsec. (a)(4) to include a “limited liability company” providing students with community-based career education; P.A. 96-214 amended Subsecs. (a) and (b) to include charter schools and charter school governing councils; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsecs. (a) and (c), effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical school” and “vocational-technical school” were changed editorially by the Revisors to “technical high school” in Subsec. (a), effective July 1, 2012; P.A. 13-122 amended Subsec. (a)(1) by deleting “teacher mentor or assessor”, effective June 18, 2013.



Section 10-236 - Liability insurance.

Each such board of education, board of trustees, state agency or managing board may insure against the liability imposed upon it by sections 10-220 and 10-235 in any insurance company organized in this state or in any insurance company of another state authorized by law to write such insurance in this state, or may elect to act as self-insurer of such liability.

(1949 Rev., S. 1495; 1949, S. 952d; P.A. 84-460, S. 4, 16.)

History: P.A. 84-460 added reference to Sec. 10-220.



Section 10-236a - Indemnification of educational personnel assaulted in the line of duty.

(a) Each board of education, the State Board of Education, the Board of Regents for Higher Education, the Board of Trustees for The University of Connecticut, and each state agency which employs any teacher, and the managing board of any public school, as defined in section 10-183b, shall protect and save harmless any member of such boards, or any teacher or other employee of such boards, from financial loss and expense, including payment of expenses reasonably incurred for medical or other service necessary as a result of an assault upon such member, teacher or other employee while such person was acting in the discharge of his or her duties within the scope of his or her employment or under the direction of such boards, state agency, department or managing board, which expenses are not paid by the individual teacher’s or employee’s insurance, workers’ compensation or any other source not involving an expenditure by such teacher or employee.

(b) Any teacher or employee absent from employment as a result of injury sustained during an assault or for a court appearance in connection with such assault shall continue to receive his or her full salary, while so absent, except that the amount of any workers’ compensation award may be deducted from salary payments during such absence. The time of such absence shall not be charged against such teacher or employee’s sick leave, vacation time or personal leave days.

(c) For the purposes of this section, the terms “teacher” and “other employee” shall include any student teacher doing practice teaching under the direction of a teacher employed by a local or regional board of education or by the State Board of Education or Board of Governors of Higher Education, and any member of the faculty or staff or any student employed by The University of Connecticut Health Center or health services.

(P.A. 73-492; P.A. 77-573, S. 24, 30; P.A. 78-208, S. 31, 35; 78-218, S. 168; P.A. 79-376, S. 16; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 279; 11-61, S. 110.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 78-208 substituted Sec. 10-183b for reference to repealed Sec. 10-161; P.A. 78-218 included feminine personal pronouns in Subsecs. (a) and (b), substituted “local or regional” board of education for “town” board in Subsec. (c) and made technical change in Subsec. (a); P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 11-48 amended Subsec. (a) to replace references to Board of Governors of Higher Education and board of trustees of each state institution with references to Board of Regents for Higher Education and Board of Trustees for The University of Connecticut, effective July 1, 2011; P.A. 11-61 deleted provisions re member of supervisory or administrative staff and made technical changes in Subsec. (a), effective July 1, 2011.



Section 10-237 - School activity funds.

(a) Any local or regional board of education may establish and maintain in its custody a school activity fund through which it may handle (1) the finances of that part of the cost of the school lunch program not provided by town appropriations, (2) the finances of that part of the cost of driver education courses furnished by such board of education and not provided by town appropriations and (3) such funds of schools and school organizations as such board from time to time determines to be desirable, which funds may include amounts received as gifts or donations. Whenever a board of education establishes a school activity fund, it shall designate one of its members or some other person to serve as treasurer of such fund and shall fix his or her salary, which shall be paid from the regular town appropriation for school purposes. Such treasurer shall be bonded and shall keep separate accounts for each school lunch program, for each driver education program and for each school fund and each school organization fund included in the school activity fund and shall make expenditures from such fund in the manner and upon such authorizations as the board of education by regulation prescribes, provided the control of school funds and the funds of all school organizations shall remain in the name of the respective schools and organizations. The accounts of the school activity fund shall be considered town accounts and shall be audited by the town auditor in the same manner as all other town accounts.

(b) The accounts of any public school lunch program, whether maintained directly by the board of education or through an agent, shall be kept in accordance with regulations prescribed by the board of education and may include a petty cash fund on the imprest basis and shall be subject to the regular audit of town accounts as provided in section 7-392.

(c) Any local or regional board of education may receive and accept any donation or gift of personal property to be used for the educational benefit of students.

(1953, 1955, S. 953d; 1959, P.A. 672, S. 4; 1963, P.A. 493; P.A. 78-218, S. 169; P.A. 85-92, S. 1, 2; P.A. 91-401, S. 14, 20.)

History: 1959 act added Subsec. (1)(b); 1963 act added to Subdiv. (c) provision regarding gifts and donations for scholarships and student loans: P.A. 78-218 substituted “local or regional” board of education for “town” board and included feminine personal pronoun; P.A. 85-92 replaced numeric Subsec. indicators with alphabetic indicators and alphabetic Subdiv. indicators with numeric indicators to conform with general practice throughout statutes, deleted reference in Subsec. (a) to school boards’ power to manage gifts or donations “for purposes of scholarships or student loans” and added Subsec. (c) empowering boards of education to accept donations or gifts for students’ “educational benefit”; P.A. 91-401 deleted reference to Sec. 7-392 in Subsec. (b), effective July 1, 1993.



Section 10-238 - Petition for hearing by board of education.

The board of education of any municipality, upon written petition signed by one per cent of the electors of such municipality or fifty such electors, whichever is greater, the signatures thereon to be verified by the clerk of the municipality, shall hold a public hearing on any question specified in such petition. Such hearing shall be held at a time and place to be designated by such board, not later than three weeks after receipt by the board of such petition.

(1953, S. 954d; 1957, P.A. 13, S. 64.)



Section 10-239 - Use of school facilities for other purposes.

(a) Any local or regional board of education may provide for the use of any room, hall, schoolhouse, school grounds or other school facility within its jurisdiction for nonprofit educational or community purposes whether or not school is in session.

(b) Any local or regional board of education may grant the temporary use of rooms, halls, school buildings or grounds or any other school facilities under its management or control for public, educational or other purposes or for the purpose of holding political discussions therein, at such time when the school is not in session and shall grant such use for any purpose of voting under the provisions of title 9 whether or not school is in session, in each case subject to such restrictions as the authority having control of such room or building, grounds or other school facility considers expedient.

(1949 Rev., S. 1492; 1959, P.A. 122; 1963, P.A. 155; P.A. 78-21, S. 1, 2.)

History: 1959 act applied provisions to use of school grounds or other school facilities; 1963 act added specific provision for use of schools as voting places; P.A. 78-21 divided section into Subsecs. (a) and (b), replaced requirements that two-thirds vote at any legal meeting required for use of school facilities for nonschool uses and that such use to be allowed only when not used for school purposes with provision that board of education makes decision and that use for nonprofit educational or community purposes may be allowed whether or not school is in session and deleted references to school districts, towns, cities and boroughs.



Section 10-239a - Demonstration scholarship program. Short title. Legislative intent.

Sections 10-239a to 10-239h, inclusive, shall be known and may be cited as the Demonstration Scholarship Program Authorization Act of 1972. It is the intent of the legislature to enable up to six local or regional boards of education to participate in a demonstration program designed to develop and test the use of education scholarships for school children. The purpose of this demonstration scholarship program is to develop and test education scholarships as a way to improve the quality of education by making schools, both public and private, more responsive to the needs of children and parents, to provide greater parental choice, and to determine the extent to which the quality and delivery of educational services are affected by economic incentives. The demonstration scholarship program authorized by sections 10-239a to 10-239h, inclusive, shall aid students and shall not be used to support or to benefit any particular schools.

(1972, P.A. 122, S. 1; P.A. 78-218, S. 170.)

History: P.A. 78-218 substituted “local” for “town” boards of education.



Section 10-239b - Definitions.

As used in sections 10-239a to 10-239h, inclusive:

(1) “Demonstration area” means the area designated by the participating local or regional board of education for the purposes of a demonstration scholarship program defined in subsection (2) of this section, which area shall include a substantial number of needy or disadvantaged students;

(2) “Demonstration scholarship program” means a program for developing and testing the use of educational scholarships for all pupils eligible to attend public or private schools within the demonstration area, which scholarships shall be made available to the parents or legal guardians of a scholarship recipient in the form of a drawing right, negotiable certificate or other document which may not be redeemed except for educational purposes at schools fulfilling the requirements of subsection (a) of section 10-239e;

(3) “Demonstration board” means a board established by the local or regional board of education to conduct the demonstration scholarship program;

(4) “Contract” means the agreement entered into by the local or regional board of education and a federal governmental agency for the purpose of conducting a demonstration scholarship program.

(1972, P.A. 122, S. 2; P.A. 78-218, S. 171.)

History: P.A. 78-218 substituted “local” for “town” boards of education.



Section 10-239c - Contract with federal agency for funds.

The local or regional board of education may contract with a federal governmental agency for funds to establish a demonstration scholarship program to exist for a period of up to five years, such board to receive such state and local aid for any of its students as would otherwise be provided by law regardless of whether or not such students participate in a demonstration scholarship program, which funds may be expended under the demonstration scholarship program as the demonstration contract shall provide and within the demonstration area.

(1972, P.A. 122, S. 3; P.A. 78-218, S. 172.)

History: P.A. 78-218 substituted “local” for “town” boards of education.



Section 10-239d - Demonstration board and staff. Scholarships.

The local or regional board of education may establish a demonstration board and staff and may authorize it to administer the demonstration project authorized by sections 10-239a to 10-239h, inclusive, provided the costs of such organization shall be borne by the contracting federal agency. The members of the demonstration board, if it is not the local or regional board of education itself, shall serve for the terms established by the appointing board.

(1) The demonstration board may: (A) Employ a staff for the demonstration board, (B) receive and expend funds to support the demonstration board and scholarships for children in the demonstration area, (C) contract with other government agencies and private persons or organizations to provide or receive services, supplies, facilities and equipment, (D) determine rules and regulations for use of scholarships in the demonstration area, (E) adopt rules and regulations for its own government, (F) receive and expend funds from the federal governmental agency necessary to pay for the costs incurred in administering the program, (G) otherwise provide the specified programs, services and activities.

(2) The demonstration board shall award a scholarship to each school child residing in the demonstration area, subject only to such age and grade restrictions which it may establish. The scholarship funds shall be made available to the parents or legal guardian of a scholarship recipient in the form of a drawing right, certificate or other document which may not be redeemed except for educational purposes.

(3) The demonstration board shall establish the amount of the scholarship in a fair and impartial manner as follows: There shall be a basic scholarship equal in amount to every other basic scholarship for every eligible student in the demonstration area. In no case shall the amount of the basic scholarship fall below the level of average current expense per pupil for corresponding grade levels in the public schools in the demonstration area in the year immediately preceding the demonstration program.

(4) In addition to each base scholarship, compensatory scholarships shall be given to disadvantaged children. The amount of such compensatory scholarships and the manner by which children may qualify for them shall be established by the demonstration board.

(5) Adequate provision for the pro rata or incremental redemption of scholarships shall be made.

(6) The contract shall provide sufficient money to pay all actual and necessary transportation costs incurred by parents in sending their children to the school of their choice within the demonstration area, subject to distance limitations imposed by existing law.

(7) The contract shall specify that the contracting federal governmental agency shall hold harmless the participating board from any possible decreased economies of scale or increased costs per pupil caused by the transition to a demonstration program.

(1972, P.A. 122, S. 4; P.A. 78-218, S. 173; P.A. 07-217, S. 46.)

History: P.A. 78-218 substituted “local” for “town” boards of education; P.A. 07-217 made technical changes in Subdiv. (1), effective July 12, 2007.



Section 10-239e - Use of scholarships. Eligibility of schools.

(a) The demonstration board shall authorize the parents or legal guardian of scholarship recipients to use the demonstration scholarships at any public or private school in which the scholarship recipient is enrolled provided such public or private school: (1) Meets all educational, fiscal, health and safety standards required by law, (2) does not discriminate against the admission of students and the hiring of teachers on the basis of race, color or economic status and has filed a certificate with the State Board of Education that the school is in compliance with Title VI of the Civil Rights Act of 1964, (3) in no case levies or requires any tuition, fee or charge above the value of the education scholarship, (4) is free from sectarian control or influence except as provided in subsection (b) of this section, (5) provides public access to all financial and administrative records and provides to the parent or guardian of each eligible child in the demonstration area comprehensive information, in written form, on the courses of study offered, curriculum, materials and textbooks, the qualifications of teachers, administrators and paraprofessionals, the minimum school day, the salary schedules, financial reports of money spent per pupil and such other information as may be required by the demonstration board, (6) provides periodic reports to the parents on the average progress of the pupils enrolled, (7) meets any additional requirements established for all participating schools by the demonstration board.

(b) In compliance with the constitutional guarantee of free exercise of religion, schools may be exempted from subdivision (4) of subsection (a) of this section if they meet all other requirements for eligibility.

(1972, P.A. 122, S. 5, 6.)



Section 10-239f - Collective bargaining by teachers.

Nothing contained in sections 10-239a to 10-239h, inclusive, shall be construed to interfere in any way with the rights of teachers of participating local or regional boards of education to organize and to bargain collectively regarding the terms and conditions of their employment. Teachers employed in the demonstration area shall be bound by the terms of such bargaining in the same way and to the same extent as if there were no demonstration area.

(1972, P.A. 122, S. 7; P.A. 78-218, S. 174.)

History: P.A. 78-218 substituted “local” for “town” and “boards of education” for “school districts”.



Section 10-239g - Evaluation of quality of education and satisfaction with schools under program.

The demonstration board shall provide for a valid test for judging the quality of education and satisfaction with schools resulting from the demonstration scholarship program as compared to the present system of public and private schools. All evaluations done shall be reported in detail to the State Board of Education and the joint standing committee of the General Assembly having cognizance of matters relating to education.

(1972, P.A. 122, S. 8; P.A. 82-314, S. 56, 63.)

History: P.A. 82-314 changed official name of education committee.



Section 10-239h - Liberal construction.

The provisions of sections 10-239a to 10-239h, inclusive shall be liberally construed, the legislature’s intent being to enable up to six Connecticut school districts to participate in this demonstration scholarship program.

(1972, P.A. 122, S. 9.)



Section 10-239i - Participation in the National Assessment of Educational Progress or other national or international assessment.

Each local and regional board of education, as may be designated by the Commissioner of Education, shall participate in the National Assessment of Educational Progress or in any other national or international measure of student progress as may be determined by the commissioner.

(P.A. 90-324, S. 2, 13; P.A. 06-192, S. 10.)

History: P.A. 06-192 added provision re other national or international measure of progress as determined by commissioner, effective July 1, 2006.



Section 10-239j - Disclosure of accreditation reports. Notification requirements.

(a) Within forty-five days of receipt of a New England Association of Schools and Colleges accreditation report for any public school, the local or regional board of education which has jurisdiction over such school shall publicly disclose the results of the report at a public meeting of the board of education and shall make the report available for inspection upon request.

(b) If the New England Association of Schools and Colleges places a school on probation or otherwise notifies the local or regional board of education or the superintendent of schools that a school in the district is at risk of losing its accreditation, the local or regional board of education shall notify the Department of Education of such placement or problems relating to accreditation and the department shall notify the joint standing committee of the General Assembly having cognizance of matters relating to education of such placement or problems.

(P.A. 90-324, S. 5, 13; P.A. 98-252, S. 17, 80.)

History: P.A. 98-252 designated existing provisions as Subsec. (a) and added Subsec. (b) re notification requirements, effective July 1, 1998.



Section 10-239k - Shared service agreements.

Any two or more boards of education may, in writing, agree to establish shared service agreements between such boards of education or between such boards of education and the municipalities in which such boards of education are located.

(P.A. 10-167, S. 1.)






Chapter 171 - Town Management

Section 10-240 - Control of schools.

Each town shall through its board of education maintain the control of all the public schools within its limits and for this purpose shall be a school district and shall have all the powers and duties of school districts, except so far as such powers and duties are inconsistent with the provisions of this chapter.

(1949 Rev., S. 1497; P.A. 78-218, S. 175.)

History: P.A. 78-218 added phrase “through its board of education” to clarify how control of public schools maintained.

Cited. 6 CA 212.

Authority to unite schools. 16 CS 336. Section, insofar as it delegates to Canton the state’s duty of operating and maintaining free public schools and raising taxes therefor, violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 377. State’s duty to provide education performed through towns, societies and districts. Id. Violative of Connecticut Constitution insofar as it purports to delegate duty of raising taxes to operate public education. Id. Local board of education is acting as agent of the town, not as agent of the state, in suit to recover damages for faulty construction of school building and doctrine of sovereign immunity is not applicable. 40 CS 141.



Section 10-241 - Powers of school districts.

Each school district shall be a body corporate and shall have power to sue and be sued; to purchase, receive, hold and convey real and personal property for school purposes; to build, equip, purchase and rent schoolhouses and make major repairs thereto and to supply them with fuel, furniture and other appendages and accommodations; to establish and maintain schools of different grades; to establish and maintain a school library; to lay taxes and to borrow money for the purposes herein set forth; to make agreements and regulations for the establishing and conducting of schools not inconsistent with the regulations of the town having jurisdiction of the schools in such district; and to employ teachers, in accordance with the provisions of section 10-151, and pay their salaries. When such board appoints a superintendent, such superintendent may, with the approval of such board, employ the teachers.

(1949 Rev., S. 1498, 1507; 1953, S. 955d.)

Every inhabitant of a school district is a party to a suit brought against it and his property may be taken on an execution issued against it. 10 C. 395, see also 26 C. 527. A vote laying a tax is sufficiently definite if it is reasonably clear that the tax was imposed for legitimate purposes. 12 C. 437. Districts may sue by the name by which they are generally known. 13 C. 227. What is sufficient warning of meeting of school district. Id., 234. The records of a school district are evidence of its votes in a suit to which it is a party. Id., 235. The votes and proceedings of school districts, if within their jurisdiction, will be liberally construed. 15 C. 332, 454. The character and cost of school buildings, within broad limits, is left to the school district; courts will not interfere with this discretion except in clear cases of abuse. 25 C. 227; 63 C. 131. Extent of discretionary power of school district illustrated. 25 C. 227, 228. Schoolhouse may not be used for religious purposes against objection of taxpayers, and injunction will lie against such use. 27 C. 503. A school district has all necessary power to establish and maintain a school within its limits. 33 C. 304. District committee must obey the vote of the district as to rooms and teachers; the committee’s authority is contingent on the district failing to act. Id. A debt owed by a school district may be taken by foreign attachment. 53 C. 509. Status of teacher as to district defined. Id. School districts are limited in power to raise and expend money for the sole purposes set forth in statute. 60 C. 234. Right to build sewer and liability for neglect. 72 C. 564. Nature of school district. 73 C. 170; 85 C. 33. Power to borrow money carries with it power to issue negotiable bonds. 101 C. 261. Cited. 103 C. 420. Powers given cannot be circumscribed by vote at a town meeting. Id., 422. History of school district statutes; chapter applies only to towns which have not consolidated school districts. 122 C. 36, see also 77 C. 194.

The town as the school district of the town of Stamford may be sued. 5 CS 301. Indemnification of a school officer for counsel fees incurred in a libel action. 9 CS 442. Board of education as agent of the state, when. 19 CS 158.

Annotations to present section:

Cited. 149 C. 600; 170 C. 318. Present system of financing public education, principally embodied in Sec. 10-240 and this section, insofar as it purports to delegate to the town of Canton the state’s duty to operate and maintain free public schools and raise taxes therefor, violates Art. I, Secs. 1, 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 172 C. 615. Cited. 237 C. 169; 238 C. 1.

Section, insofar as it delegates to Canton the state’s duty to operate and maintain free public schools and raise taxes therefor, violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 377. Duty to educate is that of state and delegating it will not discharge it. Id.



Section 10-241a - Taking of site by eminent domain.

Any local or regional school district may take, by eminent domain, land which has been fixed upon as a site, or addition to a site, of a public school building, and which is necessary for such purpose or for outbuildings or convenient accommodations for its schools, upon paying to the owner just compensation, provided such taking is with the approval of the legislative body of the town, and in the case of regional school districts, subject to the provisions of section 10-49a, and in each case in accordance with the provisions of sections 8-129 to 8-133, inclusive. The board, committee or public officer empowered to acquire school sites in such school district shall perform all duties and have all rights prescribed for the redevelopment agency in said sections with respect to such taking. No school district or municipality shall take for school purposes the land of any ecclesiastical society, upon any part of which a church building has already been erected, without the consent of such ecclesiastical society, or any land devoted to or used for cemetery or burial purposes.

(1967, P.A. 720, S. 1; P.A. 78-218, S. 176; P.A. 93-353, S. 22, 52.)

History: P.A. 78-218 substituted “local” for “town” school districts, “school building” for “schoolhouse” and “municipality” for “city or town”; P.A. 93-353 corrected an internal reference, effective July 1, 1993.

Where referendum question stated that some property proposed to be acquired by eminent domain for a school project would be used for open space and general government, provisions of Sec. 48-6 requiring commencement of compensation process within six months of referendum apply. 103 CA 369.



Section 10-242 - Meetings.

The annual town meeting shall be the annual school district meeting and special meetings shall be called and held in the same manner as provided by law for special town meetings.

(1949 Rev., S. 1499, 1539.)



Section 10-243 - Treasurer and clerk.

The town clerk and treasurer of each town shall have all the powers and duties, respectively, of the clerk and treasurer of a school district, except so far as such duties are rendered unnecessary by the provisions of this chapter.

(1949 Rev., S. 1505.)



Section 10-244 - Payment of expenses.

Section 10-244 is repealed.

(1949 Rev., S. 1506; 1959, P.A. 615, S. 5.)



Section 10-244a - Employment of persons to provide security services in a public school while in possession of a firearm.

(a) For the school year commencing July 1, 2013, and each school year thereafter, no municipality or local or regional board of education may employ or enter into an agreement, as described in subdivision (2) of subsection (b) of section 53a-217b, with any person, other than a sworn member of an organized local police department or a retired police officer as provided in subsection (b) of this section, to provide security services in a public school if such person will possess a firearm, as defined in section 53a-3, while in the performance of his or her duties.

(b) A municipality or a local or regional board of education may employ or enter into an agreement with a retired police officer to provide security services in a public school if such retired police officer is a qualified retired law enforcement officer, as defined in 18 USC 926C, as amended from time to time. Such retired police officer shall receive annual training pursuant to section 7-294x and shall successfully complete annual firearms training provided by a certified firearms instructor that meets or exceeds the standards of the Police Officer Standards and Training Council or 18 USC 926C, as amended from time to time. Such retired police officer shall not be subject to the licensing requirements of part II of chapter 534.

(c) For the purposes of subsection (b) of this section, “retired police officer” means a sworn member of an organized local police department who was certified by the Police Officer Standards and Training Council and retired or separated in good standing from such department or a sworn member of the Division of State Police within the Department of Emergency Services and Public Protection who retired or separated in good standing from said division.

(P.A. 13-188, S. 1.)

History: P.A. 13-188 effective June 25, 2013.



Section 10-245 - Formation of school districts.

No new school district shall be formed except as provided by part III of chapter 164.

(1949 Rev., S. 1514; 1969, P.A. 698, S. 26.)

History: 1969 act replaced absolute prohibition of formation of new school districts with qualified prohibition–“except as provided by part III of chapter 164”.



Section 10-246 - Sale of property of former districts.

Section 10-246 is repealed.

(1949 Rev., S. 1542; P.A. 78-218, S. 211.)



Section 10-247 - Management of permanent funds.

If any school district, formerly existing in a town in which the school districts have been or shall be abolished or consolidated, has received a permanent fund for the support of a school or schools in such district, the treasurer of the town shall have charge of it and keep a separate account thereof; and the income of such fund shall be held subject to the order of the board of education, which shall apply it for the benefit of the school or schools within or nearest to the limits of the district formerly existing, in such manner as to carry out, as nearly as possible, the intent of the grantor of such fund.

(1949 Rev., S. 1543; P.A. 78-218, S. 177.)

History: P.A. 78-218 deleted “town” in phrase “subject to the order of the town board of education”.

See Sec. 10-258 re administration of trust funds.



Section 10-248 - Payment of school expenses.

The expenses of maintaining public schools in each town, which shall be incurred with the approval of the board of education, shall be paid by the town treasurer on orders drawn by said board, except so far as they may be met by the income from local school funds. Such orders may be signed by such persons on behalf of the board as the board by bylaw or special vote, certified by the secretary to the town treasurer, provides; and, in the absence of such bylaw or special direction, by the secretary.

(1949 Rev., S. 1544; P.A. 78-218, S. 178.)

History: P.A. 78-218 deleted “town” in phrase “with the approval of the town board of education”.



Section 10-248a - Unexpended education funds account.

For the fiscal year ending June 30, 2011, and each fiscal year thereafter, notwithstanding any provision of the general statutes or any special act, municipal charter, home rule ordinance or other ordinance, the board of finance in each town having a board of finance, the board of selectman in each town having no board of finance or the authority making appropriations for the school district for each town may deposit into a nonlapsing account any unexpended funds from the prior fiscal year from the budgeted appropriation for education for the town, provided such amount does not exceed one per cent of the total budgeted appropriation for education for such prior fiscal year.

(P.A. 10-108, S. 32.)

History: P.A. 10-108 effective July 1, 2010.






Chapter 172 - Support of Public Schools. Transportation

Section 10-249 - Enumeration of children of compulsory school age in school districts and by state departments having jurisdiction over such children.

(a) The board of education of each local and regional school district shall annually determine by age the number of children of compulsory school age who reside within the jurisdiction of such school district as of January first of each year. Such determination shall be made by (1) enumeration of each such child individually or (2) any reasonable means of accounting approved by the Commissioner of Education.

(b) If any child of compulsory school age is not attending school within the jurisdiction of the board of education of a local or regional school district, the superintendent of schools of the district shall make a reasonable effort to ascertain the reason for such nonattendance. If such child is employed at labor, the superintendent of schools shall make a reasonable effort to ascertain the name and address of such child’s employer or of the establishment where such child is employed. Returns shall be made to the board of education on or before the fifteenth day of May. Any state, local or other public agency shall, upon request by the superintendent of schools, provide such information as may be reasonably required for the purposes of this section.

(c) Each state department shall report periodically to the Commissioner of Education at such time and in such manner as he shall prescribe, the name and address of the most recent residence within the state for each child of compulsory school age under the jurisdiction of such department. The commissioner shall provide such information to the superintendent of schools of the local or regional school district wherein such child is indicated to have most recently resided.

(1949 Rev., S. 1546; 1957, P.A. 72, S. 1; 1959, P.A. 417, S. 1; February, 1965, P.A. 123, S. 1; 1971, P.A. 43, S. 1; P.A. 78-218, S. 179; P.A. 81-257, S. 4, 10.)

History: 1959 act removed fixed compensation of enumerators and provided for payment in discretion of board of education; 1965 act changed age of children to be enumerated from 18 to 21; 1971 act changed all marker dates in section, i.e. “October” to “April”,”September” to “January”, “September” to “March” and “November” to “May”, and required recording of address of employer as well as name; P.A. 78-218 substituted “local and regional school district” for “town board of education” and “school district” for “town” and replaced masculine personal pronouns with appropriate nouns; P.A. 81-257 streamlined the procedure for enumerating children of compulsory school age, eliminated appointment of an enumerator, made alternate plans for enumeration acceptable, required “reasonable effort” to determine reason for nonattendance of any child and employment information, authorized public agencies to provide information upon request of superintendent and added Subsec. (c) re reports by state departments to commissioner of education re whereabouts of children under their jurisdiction.



Section 10-250 - Report showing number of children.

Annually, not later than June fifteenth, the superintendent of schools for each local or regional school district shall file with the Commissioner of Education a report, on a form prescribed by said commissioner, showing the number of children of compulsory school age residing within the jurisdiction of such school district determined in accordance with the provisions of section 10-249 and such other information as said commissioner requires.

(1949 Rev., S. 1547; 1957, P.A. 72, S. 2; 1971, P.A. 43, S. 2; P.A. 78-218, S. 180; P.A. 81-257, S. 5, 10.)

History: 1971 act changed deadline for report from January first to June fifteenth, substituted “report” for “sworn certificate” and required recording of children residing in town as of preceding “April” rather than “October”; P.A. 78-218 substituted “local or regional” board of education for “town” board; P.A. 81-257 clarified provisions, substituted “school district” for references to board of education and town and required filing of report with commissioner of education rather than with state board of education.



Section 10-251 - Penalty for refusing to give age of child.

Any person having control of a child under twenty-one years of age who wilfully refuses to give the name and age of such child, and such information concerning the school attendance of such child as this chapter requires, shall be fined not more than twenty-five dollars.

(1949 Rev., S. 1548; 1957, P.A. 72, S. 3; February, 1965, P.A. 123, S. 2; P.A. 81-257, S. 6, 10.)

History: 1965 act changed age of children in question from 18 to 21; P.A. 81-257 deleted reference to enumerator as recipient of information in keeping with amendment to Sec. 10-249 abolishing enumerators as canvassers of information.



Section 10-252 - Children in state receiving homes. Employment of teachers.

Section 10-252 is repealed.

(1949 Rev., S. 1549; 1955, S. 965d; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 78-218, S. 181; P.A. 80-483, S. 43, 186; P.A. 81-257, S. 7, 10; P.A. 84-255, S. 20, 21.)



Section 10-253 - School privileges for children in certain placements, nonresident children, children in temporary shelters, homeless children and children in juvenile detention facilities.

(a) Children placed out by the Commissioner of Children and Families or by other agencies or persons, including offices of a government of a federally recognized Native American tribe, private child-caring or child-placing agencies licensed by the Department of Children and Families, and eligible residents of facilities operated by the Department of Mental Health and Addiction Services or by the Department of Public Health who are eighteen to twenty-one years of age, shall be entitled to all free school privileges of the school district where they then reside as a result of such placement, except as provided in subdivision (4) of subsection (e) of section 10-76d. Except as provided in subsection (d) of this section and subdivision (4) of subsection (e) of section 10-76d, payment for such education shall be made by the board of education of the school district under whose jurisdiction such child would otherwise be attending school where such a school district is identified.

(b) The board of education of the school district under whose jurisdiction a child would otherwise be attending school shall be financially responsible for the reasonable costs of education for a child placed out by the Commissioner of Children and Families or by other agencies, including, but not limited to, offices of a government of a federally recognized Native American tribe, in a private residential facility when such child requires educational services other than special education services. Such financial responsibility shall be the lesser of one hundred per cent of the costs of such education or the average per pupil educational costs of such board of education for the prior fiscal year, determined in accordance with subsection (a) of section 10-76f. Any costs in excess of the board’s basic contribution shall be paid by the State Board of Education on a current basis. The costs for services other than educational shall be paid by the state agency which placed the child. Application for the grant to be paid by the state for costs in excess of the local or regional board of education’s basic contribution shall be made in accordance with the provisions of subdivision (5) of subsection (e) of section 10-76d. Notwithstanding the provisions of this subsection, for the fiscal years ending June 30, 2004, to June 30, 2007, inclusive, and for the fiscal years ending June 30, 2010, to June 30, 2015, inclusive, the amount of the grants payable to local or regional boards of education in accordance with this subsection shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for the purposes of this subsection for such year.

(c) No board of education shall be required to provide school accommodations for any child whose legal residence is in another state unless the board has entered into an agreement concerning the provision of educational services and programs with the state or local educational agency of such state responsible for educating the child, the facility where the child is placed or the parent or guardian placing such child, and provided that a bond, in a sum equal to the tuition payable for such child, issued by a surety company authorized to do business in this state and conditioned upon the payment of tuition at the rate established by the board, shall be filed with the treasurer of the school district in which such child is attending school by the parent or guardian or other person or organization in control of such child.

(d) Children residing with relatives or nonrelatives, when it is the intention of such relatives or nonrelatives and of the children or their parents or guardians that such residence is to be permanent, provided without pay and not for the sole purpose of obtaining school accommodations, and, for the fiscal year commencing July 1, 1981, and each fiscal year thereafter, children not requiring special education who are residing in any facility or home as a result of a placement by a public agency, including, but not limited to, offices of a government of a federally recognized Native American tribe, other than a local or regional board of education, and except as provided by subsection (b) of this section, shall be entitled to all free school privileges accorded to resident children of the school district in which they then reside. A local or regional board of education may require documentation from the parent or guardian, the relative or nonrelative, emancipated minor or pupil eighteen years of age or older that the residence is to be permanent, provided without pay and not for the sole purpose of obtaining school accommodations provided by the school district. Such documentation may include affidavits, provided that prior to any request for documentation of a child’s residency from the child’s parent or guardian, relative or nonrelative, or emancipated minor or pupil eighteen years of age or older, the board of education shall provide the parent or guardian, relative or nonrelative, emancipated minor or pupil eighteen years of age or older with a written statement specifying the basis upon which the board has reason to believe that such child, emancipated minor or pupil eighteen years of age or older is not entitled to school accommodations.

(e) (1) For purposes of this subsection:

(A) “Temporary shelters” means facilities which provide emergency shelter for a specified, limited period of time, and

(B) “Educational costs” means the reasonable costs of providing regular or, except as otherwise provided, special education, but in no event shall such costs exceed the average per pupil cost for regular education students or the actual cost of providing special education for special education students.

(2) Children in temporary shelters shall be entitled to free school privileges from either the school district in which the shelter is located or the school district in which the child would otherwise reside, if not for the need for temporary shelter. Upon notification from the school district in which the temporary shelter is located, the school district in which the child would otherwise reside, if identified, shall either pay tuition to the school district in which the temporary shelter is located for the child to attend school in that district or shall continue to provide educational services, including transportation, to such child. If the school district where the child would otherwise reside cannot be identified, the school district in which the temporary shelter is located shall be financially responsible for the educational costs for such child, except that in the case of a child who requires special education and related services and is placed by the Department of Children and Families in a temporary shelter on or after July 1, 1995, the school district in which the child resided immediately prior to such placement or the Department of Children and Families shall be responsible for the cost of such special education and related services, to the extent such board or department is responsible for such costs under subparagraph (B) of subdivision (2) of subsection (e) of section 10-76d. If the school district where the child would otherwise reside declines to provide free school privileges, the school district where the temporary shelter is located shall provide free school privileges and may recover tuition from the school district where the child would otherwise reside. In the case of children requiring special education who have been placed in out-of-district programs by either a board of education or state agency, the school district in which the child would otherwise reside shall continue to be responsible for the child’s education until such time as a new residence is established, notwithstanding the fact that the child or child’s family resides in a temporary shelter.

(f) Notwithstanding any provision of the general statutes, educational services shall be provided by each local and regional board of education to homeless children and youths in accordance with the provisions of 42 USC 11431, et seq., as amended from time to time.

(g) (1) For purposes of this subsection, “juvenile detention facility” means a juvenile detention facility operated by, or under contract with, the Judicial Department.

(2) The local or regional board of education for the school district in which a juvenile detention facility is located shall be responsible for the provision of general education and special education and related services to children detained in such facility. The provision of general education and special education and related services shall be in accordance with all applicable state and federal laws concerning the provision of educational services. Such board may provide such educational services directly or may contract with public or private educational service providers for the provision of such services. Tuition may be charged to the local or regional board of education under whose jurisdiction the child would otherwise be attending school for the provision of general education and special education and related services. Responsibility for the provision of educational services to the child shall begin on the date of the child’s placement in the juvenile detention facility and financial responsibility for the provision of such services shall begin upon the receipt by the child of such services.

(3) The local or regional board of education under whose jurisdiction the child would otherwise be attending school or, if no such board can be identified, the local or regional board of education for the school district in which the juvenile detention facility is located shall be financially responsible for the tuition charged for the provision of educational services to the child in such juvenile detention facility. The State Board of Education shall pay, on a current basis, any costs in excess of such local or regional board of education’s prior year’s average per pupil costs. If the local or regional board of education under whose jurisdiction the child would otherwise be attending school cannot be identified, the local or regional board of education for the school district in which the juvenile detention facility is located shall be eligible to receive on a current basis from the State Board of Education any costs in excess of such local or regional board of education’s prior year’s average per pupil costs. Application for the grant to be paid by the state for costs in excess of the local or regional board of education’s basic contribution shall be made in accordance with the provisions of subdivision (5) of subsection (e) of section 10-76d.

(4) The local or regional board of education under whose jurisdiction the child would otherwise be attending school shall be financially responsible for the provision of educational services to the child placed in a juvenile detention facility as provided in subdivision (3) of this subsection notwithstanding that the child has been suspended from school pursuant to section 10-233c, has been expelled from school pursuant to section 10-233d or has withdrawn, dropped out or otherwise terminated enrollment from school. Upon notification of such board of education by the educational services provider for the juvenile detention facility, the child shall be reenrolled in the school district where the child would otherwise be attending school or, if no such district can be identified, in the school district in which the juvenile detention facility is located, and provided with educational services in accordance with the provisions of this subsection.

(5) The local or regional board of education under whose jurisdiction the child would otherwise be attending school or, if no such board can be identified, the local or regional board of education for the school district in which the juvenile detention facility is located shall be notified in writing by the Judicial Branch of the child’s placement at the juvenile detention facility not later than one business day after the child’s placement, notwithstanding any provision of the general statutes to the contrary. The notification shall include the child’s name and date of birth, the address of the child’s parents or guardian, placement location and contact information, and such other information as is necessary to provide educational services to the child.

(6) Prior to the child’s discharge from the juvenile detention facility, an assessment of the school work completed by the child shall be conducted by the local or regional board of education responsible for the provision of educational services to children in the juvenile detention facility to determine an assignment of academic credit for the work completed. Credit assigned shall be the credit of the local or regional board of education responsible for the provision of the educational services. Credit assigned for work completed by the child shall be accepted in transfer by the local or regional board of education for the school district in which the child continues his or her education after discharge from the juvenile detention facility.

(1949 Rev., S. 1550; 1955, S. 966d; February, 1965, P.A. 586, S. 1; 1969, P.A. 793, S. 6; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 78-218, S. 182; P.A. 80-483, S. 44, 186; P.A. 81-257, S. 9, 10; 81-432, S. 3, 11; P.A. 82-311, S. 2, 4; P.A. 83-88, S. 1, 2; P.A. 85-473, S. 2, 3; P.A. 86-303, S. 2, 4; P.A. 87-179, S. 1, 2; P.A. 88-360, S. 13, 63; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-237, S. 4, 7; 95-257, S. 33, 58; P.A. 96-146, S. 10, 12; P.A. 98-168, S. 4, 26; June 30 Sp. Sess. P.A. 03-6, S. 8, 246; P.A. 05-245, S. 20; Sept. Sp. Sess. P.A. 09-6, S. 47; P.A. 11-48, S. 181; 11-51, S. 28; P.A. 13-247, S. 163.)

History: 1965 act amended Subsec. (a) providing exception to requirement that children placed by welfare commissioner receive free school privileges in town where placed; 1969 act deleted reference to placement in hospitals or custodial institutions for periods less than a school year in Subsec. (a) and excluded from provisions “children placed in hospitals or custodial institutions pursuant to agreements made under section 10-76d of the 1967 supplement ...”; P.A. 75-420 substituted commissioner of social services for welfare commissioner; P.A. 77-614 substituted commissioner of human resources for commissioner of social services, effective January 1, 1979; P.A. 78-218 substituted “board of education” for “town” where a duty implied and “school district” for “town” where geographical location implied; P.A. 80-483 substituted commissioner of children and youth services for commissioner of human resources; P.A. 81-257 repealed Subsec. (d) which had required enumeration of child in district he resides on date of enumeration; P.A. 81-432 clarified educational and financial responsibilities for state agency placements; P.A. 82-311 clarified provisions of P.A. 81-432 concerning the provision of an education for non-special-education children who are placed by state agencies by amending Subsec. (a) to require that the responsibility for children placed by state agencies rests with the school district where the child is placed if no responsible school board can be determined; and amending Subsec. (d) to specify that children not requiring special education who are placed by a public agency in any facility or home are the responsibility of the district where they are placed; P.A. 83-88 amended Subsec. (c) to authorize board to establish rate of tuition for nonresident children; P.A. 85-473 amended section to apply to certain residents of department of mental health facilities; P.A. 86-303 in Subsec. (d) added the provision that the residence not be for the sole purpose of obtaining school accommodations and made other provisions re requiring documentation re the nature of the residence; P.A. 87-179 amended Subsec. (a) to make children placed out by licensed private child-caring or child-placing agencies entitled to the free school privileges of the school district where they reside as a result of placement and added new Subsec. (e) re financial responsibility for educational costs for children in temporary shelters; P.A. 88-360 in Subsec. (a) added reference to the Connecticut alcohol and drug abuse commission; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; P.A. 95-237 amended Subsec. (e) to add the exception concerning financial liability for special education and related services for children placed by the Department of Children and Families, effective July 1, 1995; P.A. 95-257 replaced Department of Mental Health with Department of Mental Health and Addiction Services, replaced Department of Public Health and Addiction Services with Department of Public Health, and added “except as provided in subparagraph (B) of subdivision (4) of subsection (e) of section 10-76d” in Subsec. (a), effective July 1, 1995 (Revisor’s note: The reference to “subparagraph (B) of” was deleted editorially by the Revisors since Sec. 32 of P.A. 95-257 deleted former Subpara. (A) and the Subpara. (B) indicator from Sec. 10-76d(e)(4)); P.A. 96-146 amended Subsec. (e)(2) to make the Department of Children and Families responsible for the cost of special education and related services for certain children and to specify that the responsibility of the department or the school district in which the child resided prior to placement shall be to the extent the department or board is responsible for such costs under Sec. 10-76d(a)(2)(B), effective May 29, 1996; P.A. 98-168 amended Subsec. (b) to change one method for determining the financial responsibility of local and regional boards of education from “two and one-half times” the average to the average per pupil educational costs, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) by adding provisions re proportional reductions in grants for the fiscal years ending June 30, 2004, and June 30, 2005, and added Subsec. (f) requiring the provision of educational services to homeless children and youths by local and regional boards in accordance with the federal McKinney-Vento Homeless Assistance Act, effective August 20, 2003; P.A. 05-245 added language re placements by offices of a government of a federally recognized Native American tribe in Subsecs. (a), (b) and (d), and amended Subsec. (b) to extend the proportional reduction of grants through the fiscal year ending June 30, 2007, effective July 1, 2005; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (b) to add language extending proportional reduction of grants through fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 11-51 added Subsec. (g) re provision of educational services to children detained in juvenile detention facility and financial responsibility therefor, effective July 1, 2011; P.A. 13-247 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013.



Section 10-254 - Fraud.

Any member of a board of education who fraudulently makes or joins in making any false certificate, by reason of which money is drawn from the state treasury, shall be fined not more than sixty dollars.

(1949 Rev., S. 1551.)



Section 10-255 - Waiver of forfeiture.

Section 10-255 is repealed.

(1949 Rev., S. 1552; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 183; 78-303, S. 85, 136; P.A. 84-255, S. 20, 21.)



Section 10-256 - Misapplication of school money.

If any money appropriated to the use of schools is applied by a town or school district to any other purpose, such town or school district shall forfeit the amount thereof to the state and the Comptroller shall sue for the same on behalf of the state, to be applied, when recovered, to the use of schools.

(1949 Rev., S. 1553; P.A. 10-32, S. 29.)

History: P.A. 10-32 made a technical change, effective May 10, 2010.



Section 10-257 - Income of town deposit fund.

Section 10-257 is repealed.

(1949 Rev., S. 1554; P.A. 82-239, S. 6, 7.)



Section 10-257a to 10-257g - Definitions. Minimum salaries for teachers; grants; calculations; contract negotiations. Salary aid grants, calculations; aid eligibility factor. General education aid grants; calculations. Eligibility. Teacher-pupil ratio aid grants; calculations. Grant applications; distribution of funds; grant adjustments.

Sections 10-257a to 10-257g, inclusive, are repealed, effective July 1, 1996.

(May Sp. Sess. P.A. 86-1, S. 1–5, 7, 8, 58; P.A. 87-2, S. 1–7, 15–17, 21; 87-228, S. 1, 2; 87-250, S. 7, 8, 11; 87-325, S. 1–4; 87-464, S. 6–8; 87-488, S. 1–7, 9; P.A. 88-171, S. 1, 2, 5; 88-274, S. 1, 2; P.A. 96-244, S. 62, 63.)



Section 10-257h - Data to be transmitted.

(a) The executive secretary of the Teachers’ Retirement Board shall, not later than October 1, 1987, and October first of every succeeding year, transmit to the Commissioner of Education a certified copy of the following data for each teacher reported by school districts to the Teachers’ Retirement Board on the annual school staff reports due September 15, 1985, and September fifteenth of every succeeding year: (1) Social Security number; (2) school district code number; (3) educational preparation; (4) full-time equivalent status; (5) school level; (6) primary assignment code; (7) annual salary; and (8) the contract step at which the teacher is paid.

(b) Notwithstanding any provision of the general statutes to the contrary, regional school district #19 shall, for teachers employed by such district who are not participants in the teachers’ retirement system pursuant to chapter 167a, furnish to the Teachers’ Retirement Board in the same manner and at the same time the same information it furnishes to said board pursuant to subdivision (3) of subsection (a) of section 10-183n for teachers who participate in the system.

(May Sp. Sess. P.A. 86-1, S. 9, 58; P.A. 87-488, S. 8, 9; P.A. 02-89, S. 15.)

History: P.A. 87-488 added Subsec. (d) to require regional school district #19 to transmit certain data to the teachers’ retirement board; P.A. 02-89 deleted as obsolete former Subsec. (a) requiring the supervising agent of each school district to provide the executive secretary with a preliminary report of certain data for the fiscal year ending June 30, 1987, deleted as obsolete former Subsec. (c) requiring the executive secretary to transmit to the Commissioner of Education a certified copy of certain data not later than July 1, 1986, and redesignated existing Subsecs. (b) and (d) as Subsecs. (a) and (b).



Section 10-257i - Educational roundtable committee.

Section 10-257i is repealed.

(May Sp. Sess. P.A. 86-1, S. 53, 58; P.A. 87-499, S. 33, 34.)



Section 10-258 - Trust funds.

If any town has received a permanent fund for the support of a school or schools, the town treasurer shall have charge of it and keep a separate account thereof; and the income of such fund shall be held subject to the order of the board of education, which shall apply it for the benefit of the school or schools within or nearest to the limits of the district formerly existing, in such manner as to carry out, as nearly as possible, the intent of the grantor of such fund.

(1949 Rev., S. 1555.)

See Sec. 10-247 re management of permanent funds.



Section 10-259 - Fiscal and school year defined.

The fiscal and school year shall commence July first and end June thirtieth.

(1949 Rev., S. 1558.)



Section 10-260 - State aid to towns.

Section 10-260 is repealed.

(1949 Rev., S. 1576; June, 1955, S. 971d; P.A. 78-218, S. 211.)



Section 10-260a - Auditing of state grants for public education. Review of procedures manual.

(a) In accomplishment of their duties as set forth in section 2-90 and in accordance with the authority granted under chapter 111 the Auditors of Public Accounts shall, as often as they deem necessary, examine the records and accounts of any town or local or regional board of education in connection with any grant made by any state agency pursuant to any section of the general statutes or any act of the General Assembly. Their findings shall be reported as required in section 2-90.

(b) The Department of Education shall submit to the Auditors of Public Accounts for review any proposed changes in the procedures manual that would alter the method of calculating educational equalization grants.

(P.A. 76-274, S. 1; P.A. 78-218, S. 184; P.A. 82-275, S. 1, 2; P.A. 03-76, S. 19.)

History: P.A. 78-218 substituted “local” for “town” boards of education; P.A. 82-275 added Subsec. (b) which requires review of procedures manual; P.A. 03-76 made technical changes in Subsec. (b), effective June 3, 2003.



Section 10-261 - Definitions.

(a) Whenever used in this section and section 10-263:

(1) “Public schools” means nursery schools, kindergartens and grades one to twelve, inclusive;

(2) “Average daily membership” means the number of all pupils of the local or regional board of education enrolled in public schools at the expense of such board of education on October first or the full school day immediately preceding such date, provided the number so obtained shall be decreased by the Department of Education for failure to comply with the provisions of section 10-16 and shall be increased by one one-hundred-eightieth for each full-time equivalent school day of at least five hours of actual school work in excess of one hundred eighty days and nine hundred hours of actual school work and be increased by the full-time equivalent number of such pupils attending the summer sessions immediately preceding such date at the expense of such board of education; “enrolled” shall include pupils who are scheduled for vacation on the above dates and who are expected to return to school as scheduled. Pupils participating in the program established pursuant to section 10-266aa shall be counted in accordance with the provisions of subsection (h) of section 10-266aa;

(3) “Net current expenditures” means total current educational expenditures, less expenditures for (A) pupil transportation; (B) capital expenditures for land, buildings, equipment otherwise supported by a state grant pursuant to chapter 173 and debt service; (C) adult education; (D) health and welfare services for nonpublic school children; (E) all tuition received on account of nonresident pupils; (F) food services directly attributable to state and federal aid for child nutrition and to receipts derived from the operation of such services; and (G) student activities directly attributable to receipts derived from the operation of such services, except that the town of Woodstock may include as part of the current expenses of its public schools for each school year the amount expended for current expenses in that year by Woodstock Academy from income from its endowment funds upon receipt from said academy of a certified statement of such current expenses, and except that the town of Winchester may include as part of the current expenses of its public schools for each school year the amount expended for current expenses in that year by The Gilbert School from income from its endowment funds upon receipt from said school of a certified statement of such current expenses;

(4) “Adjusted equalized net grand list” means the equalized net grand list of a town multiplied by the ratio of the per capita income of the town to the per capita income of the town at the one hundredth percentile among all towns in the state ranked from lowest to highest in per capita income;

(5) “Adjusted equalized net grand list per capita” means the equalized net grand list divided by the total population of a town multiplied by the ratio of the per capita income of the town to the per capita income of the town at the one hundredth percentile among all towns in the state ranked from lowest to highest in per capita income;

(6) “Equalized net grand list”, for purposes of calculating the amount of grant or allocation to which any town is entitled, means the net grand list of such town upon which taxes were levied for the general expenses of such town three years prior to the fiscal year in which such grant is to be paid, equalized in accordance with section 10-261a;

(7) “Total population” of a town means that enumerated in the most recent federal decennial census of population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census available on January first of the fiscal year two years prior to the fiscal year in which a grant is to be paid or an allocation is to be made, whichever is most recent; except that any town whose enumerated population residing in state and federal institutions within such town and attributed to such town by the census exceeds forty per cent of such “total population” shall be counted as follows: Those persons who are incarcerated or in custodial situations, including, but not limited to jails, prisons, hospitals or training schools or those persons who reside in dormitory facilities in schools, colleges, universities or on military bases shall not be counted in the “total population” of a town;

(8) “Per capita income” for each town means that enumerated in the most recent federal decennial census of population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census available on January first of the fiscal year two years prior to the fiscal year in which a grant is to be paid or an allocation is to be made, whichever is most recent;

(9) “School tax rate” means the net current local educational expenditures of the fiscal year three years prior to that in which a grant is to be paid or an allocation is to be made, divided by a town’s adjusted equalized net grand list.

(b) Nothing in subsection (a) of this section shall be construed to in any way penalize those towns which have not adopted the uniform fiscal year.

(c) If a town conducts a census, verified by the United States Department of Commerce, Bureau of the Census, that indicates a greater than twenty per cent difference in population, as calculated pursuant to this subsection, such updated census shall be used in determining such town’s total population pursuant to subsection (a) of this section. The applicability of this subsection shall be determined by calculating (1) the difference between the town’s last decennial census population and the census updated and verified by the Bureau of the Census times (2) the number of years between the last decennial census and the data year upon which the total population is computed pursuant to subsection (a) of this section, divided by the number of years between the last decennial census and the year in which the updated census was conducted. The product shall then be added to the town population from the last decennial census. Any town that seeks revision of its total population figures under this subsection shall make application to the Commissioner of Education on or before January first of the fiscal year two years prior to the fiscal year in which a grant is to be paid or an allocation is to be made.

(1949 Rev., S. 1577; 1949, 1951, June, 1955, S. 972d; 1961, P.A. 571, S. 1; 1969, P.A. 531, S. 1; 1972, P.A. 120, S. 2; P.A. 75-341, S. 1, 5; P.A. 76-144, S. 1, 2; P.A. 77-579, S. 1; 77-614, S. 139, 610; P.A. 78-218, S. 185; 78-244, S. 1; 78-338, S. 1, 2; P.A. 79-128, S. 1, 36; 79-553, S. 1, 3; P.A. 80-6; 80-404, S. 1, 4; P.A. 81-413, S. 1, 6; 81-432, S. 8, 11; P.A. 82-301, S. 3, 5; P.A. 83-363, S. 1, 5; June Sp. Sess. P.A. 83-4, S. 1, 8; P.A. 84-273, S. 1, 3; P.A. 85-180, S. 1, 3; P.A. 86-71, S. 6, 11; 86-208, S. 1, 2; P.A. 87-330, S. 1, 2; 87-499, S. 15, 34; P.A. 88-156, S. 5; 88-360, S. 25, 63; P.A. 89-124, S. 10, 13; P.A. 90-325, S. 9, 32; P.A. 96-161, S. 6, 13; 96-244, S. 22, 63; P.A. 97-290, S. 25, 29; P.A. 00-220, S. 13, 43; P.A. 01-173, S. 21, 67; P.A. 03-76, S. 20; 03-278, S. 114; P.A. 11-179, S. 5.)

History: 1961 act changed the multiplier to determine “minimum program” from 200 to 250 for the school year 1961-62 and 300 for the school year 1962-63; 1969 act redefined “average daily membership” by imposing new formula, redefined “net current expenses” to exclude provision allowing figuring in interest on bonds for school construction and remodeling and deleted definition of “minimum program”; 1972 act specified 180 days “per pupil” in formula for average daily membership, allowed adjustments in districts with year-round sessions and defined “enrolled”; P.A. 75-341 defined “adjusted equalized net grand list per capita”, “equalized net grand list”, “total population”, “median family income”, “school tax rate” and “that portion of current operating expenditures supported by local taxes”; P.A. 76-144 removed provision allowing one one-hundred-eightieth (1/180) increase per day for school years exceeding 180 days in length and added Subsec. (b) protecting towns from being penalized because of failure to adopt uniform fiscal year; P.A. 77-579 redefined “total population” re inclusion or exclusion of students in dorms, military personnel on bases and persons incarcerated or in custodial institutions and defined “total student population”; P.A. 77-614 substituted department of revenue services for state tax department, effective January 1, 1979; P.A. 78-218 substituted local or regional “board of education” for town or school district” throughout section; P.A. 78-244 redefined “equalized net grand list” for the purpose of determining amounts of grants pursuant to Sec. 10-262c; P.A. 78-338 added Subsec. (c) clarifying what constitutes total educational expenditures of town for purposes of calculating “school tax rate”; P.A. 79-128 defined “per pupil”, “adjusted equalized net grand list” and “general state aid”, replaced definition of “net current expenses” with “net current expenditures”, “median family income” with “per capita income”, and “that portion of current operating expenditures supported by local taxes” with “net current local educational expenditures” and redefined “adjusted equalized net grand list per capita”, “total population”, “total student population”, and “school tax rate” in Subsec. (a) and amended Subsec. (c) to make provisions applicable more extensively than to calculation of school tax rate and to substitute “net current expenditures and net current local educational expenditures” for “the total educational expenditures” of a town; P.A. 79-553 clarified census figures to be used in determining total population and per capita income as those “available on January first of the year preceding the fiscal year in which payment is to be made ... “ and added Subsec. (d) re use of town’s own census figures; P.A. 80-6 revised formula for calculation to determine applicability of provisions in Subsec. (d); P.A. 80-404 redefined “equalized net grand list”; P.A. 81-413 specified that capital expenditures for land, buildings, and equipment “otherwise supported by a state grant pursuant to chapter 173” to be deducted in calculating net current expenditures and defined “guaranteed wealth level” in Subsec. (a); P.A. 81-432 deleted reference to Sec. 10-76p in Subsec. (c); P.A. 82-301 amended Subsec. (c) to eliminate reference to section 10-266o, repealed by section 4 of the act; P.A. 83-363 amended Subsec. (a) to insert subdivision indicators, delete reference to a data year from definition of average daily membership, add a definition of “number of children under the aid to dependent children program” and established procedures for such count to be transmitted by commissioner of income maintenance to commissioner of education and changed all data bases so that three-year-old data rather than two-year-old data is used to calculate grants; June Sp. Sess. P.A. 83-4 amended Subsec. (d) requiring that revisions of total population be submitted to the commissioner on or before January first of the fiscal year two years prior to the fiscal year in which the grant payment is to be made; P.A. 84-273 amended Subsec. (a)(5) to exclude food services supported by state and federal aid and student activities supported by food services receipts from expenditures included as “net current expenditures”; P.A. 85-180 redefined “net current local educational expenditures” to exclude revenue from private and other sources for FY 1984-85 and ensuing fiscal years; P.A. 86-71 in Subsec. (c) deleted the reference to Sec. 10-266n which was repealed; P.A. 86-208 redefined “average daily membership” by providing that the number obtained be increased when a school year exceeds 180 days and by substituting “during the summer session” for “between July first and September first” in Subsec. (a)(2), effective July 1, 1987; P.A. 87-330 amended Subsec. (a)(5) to include in “net current expenditures”, with respect to debt service, the principal amount of any debt incurred to pay an expense otherwise includable; P.A. 87-499 in Subsec. (a)(13) substituted “expenditures of funds” for “revenue” in the definition of “net current local educational expenditures”; P.A. 88-156 made a technical change in Subsec. (a)(3); P.A. 88-360 in Subparas (F) and (G) of Subsec. (a)(5) substituted “directly attributable to” for “supported by”; P.A. 89-124 deleted references to Sec. 10-262e which was repealed by Sec. 12 of the act and to Sec. 10-262c which was repealed by Sec. 8 of public act 88-358, deleted the definitions for “number of children under the aid to dependent children program”, “per pupil”, “total student population”, “general state aid” and “guaranteed wealth level” in Subsec. (a) and renumbered the Subdivs. and substituted “a grant is to be paid or an allocation is to be made” for “payment is to be made” and made other technical changes; P.A. 90-325 redefined “average daily membership” to be the enrollment count on October first rather than the average of the enrollments on October first and May first; P.A. 96-161 redefined “average daily membership” to change the basis for decreases and increases to correspond to the requirements of Sec. 10-16 and to rewrite the provision concerning the counting of students attending summer sessions, effective June 3, 1996; P.A. 96-244 removed the definition of “net current local educational expenditures” and deleted Subsec. (c) relating to such definition, relettering Subsec. (d) accordingly, effective July 1, 1996; P.A. 97-290 amended Subsec. (a)(2) to add provision concerning pupils participating in the program established pursuant to Sec. 10-266aa, effective July 1, 1997; P.A. 00-220 amended Subsec. (a)(2) to make a technical change, effective July 1, 2000; P.A. 01-173 amended Subsec. (a)(2) to make a technical change, effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (a)(3), effective June 3, 2003, P.A. 03-278 made a technical change in Subsec. (a)(2), effective July 9, 2003; P.A. 11-179 amended Subsec. (a)(3)(B) by deleting proviso re debt service, effective July 13, 2011.



Section 10-261a - Equalized net grand lists for purposes of educational equalization grants.

(a) The Secretary of the Office of Policy and Management, shall, on the basis of data provided by each town in the state in accordance with section 10-261b, determine annually for each town the ratio of the assessed valuation of real property for purposes of the property tax and the fair market value of such property as determined from records of actual sales of such property and from such other data and statistical techniques as deemed appropriate by the secretary. With respect to the assessment year in any town in which a revaluation required under section 12-62 becomes effective, the real estate ratio used for the purposes of this section shall be the assessment rate under the provisions of subsection (b) of section 12-62a adjusted for any phase-in pursuant to section 12-62c. Said ratio as determined with respect to any town shall be used by the secretary to compute the equalized net grand list for such town for purposes of any grant that may be payable to such town under the provisions of section 10-262i, provided the sales assessment ratio used to compute the equalized net grand list of each town shall be calculated using uniform procedures for all towns. The equalized net grand list in such town shall consist of the assessed value of all real property on the net grand list divided by said ratio, plus the assessed value of all personal property on such net grand list divided by the assessment ratio in current use in such town.

(b) The Secretary of the Office of Policy and Management shall, annually, no later than the first day of August submit the equalized net grand list for each town to the State Board of Education and the Commissioner of Education for purposes of computing the amount of grant payable to any town under the provisions of said section 10-262i.

(c) The Secretary of the Office of Policy and Management shall, annually, no later than the first day of May mail to the chief executive officer and the assessor in each town notification concerning the equalized net grand list computed with respect to such town. Within fifteen days following receipt of such notification, any town may appeal to the secretary for a hearing concerning such equalized net grand list, provided such appeal shall be in writing and include a statement as to the reasons for such appeal. The secretary shall, within fifteen days following receipt of such appeal, grant or deny such hearing by notification in writing, including in the event of denial, a statement as to the reasons for such denial. If any town is aggrieved by the action of the secretary following such hearing or in denying any such hearing, such town may, within thirty days, appeal to the superior court for the judicial district in which such town is located. Such appeal shall be a preferred case, to be heard, unless cause appears to the contrary, at the first session, by the court. Upon all such appeals which are denied, costs may be taxed against the town at the discretion of the court, but no costs shall be taxed against the state.

(d) The Secretary of the Office of Policy and Management is authorized to adopt regulations concerning the determinations and procedures required by this section, provided prior to such adoption a copy shall be sent to the chief executive officer and the assessor in each town and the secretary shall allow a reasonable period of time following such notification for any town to request a hearing concerning such proposed regulations or to submit recommendations.

(P.A. 77-478, S. 1, 5; 77-614, S. 139, 587, 610; P.A. 78-244, S. 2; 78-303, S. 85, 136; P.A. 80-483, S. 179, 186; P.A. 81-4, S. 1–3; 81-413, S. 5, 6; P.A. 86-351, S. 1, 3; P.A. 89-124, S. 11, 13; P.A. 96-171, S. 2, 16; P.A. 97-244, S. 5, 13; P.A. 03-174, S. 6; P.A. 11-48, S. 192; June 12 Sp. Sess. P.A. 12-2, S. 169.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-244 substituted “June” for “October” in Subsec. (b) and amended Subsec. (c) to require notification to be sent to state board of education and to change deadline from June fifteenth to March first with date of commencement set at March 1, 1979, rather than June 15, 1979; P.A. 80-483 substituted secretary of the office of policy and management for commissioner of revenue services; P.A. 81-4 changed deadline for submission of equalized grand list to state board of education from June first to August first in Subsec. (b) and deadline for notification of town officers re computation of grand list in Subsec. (c) from March first to May first; P.A. 81-413 amended Subsec. (a) to require that the sales assessment ratio used to compute each town’s equalized net grand list be calculated using uniform procedures for all towns; P.A. 86-351 amended Subsec. (c) by adding language concerning appeal by the town from denial of hearing by the secretary of the office of policy and management concerning the equalized net grand list, effective October 1, 1986, and applicable to the October 1, 1986, assessment list and appeals therefrom in any town and each assessment list thereafter; P.A. 89-124 in Subsec. (a) substituted references to Sec. 10-262i for Sec. 10-262c which was repealed by Sec. 8 of public act 88-358; P.A. 96-171 amended Subsec. (a) to delete reference to Subsec. (c) of Sec. 12-62a, reflecting repeal of said Subsec. (c) by same public act, effective May 31, 1996; P.A. 97-244 amended Subsec. (a) to add provision re assessment rate in years in which revaluation becomes effective, effective July 1, 1997; P.A. 03-174 amended Subsec. (b) by adding reference to Commissioner of Education and amended Subsec. (c) by deleting reference to State Board of Education, effective July 1, 2003; P.A. 11-48 amended Subsec. (a) to add provision re phase-in adjustment pursuant to Sec. 12-62c(b), effective June 13, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a), effective July 1, 2012.



Section 10-261b - Data re transfers of real property for preparation of equalized net grand lists.

(a) The town clerk and assessor or board of assessors in each town shall, no later than the last day of each month, submit to the Secretary of the Office of Policy and Management all required data concerning each transfer of real property in such town recorded during the preceding month, except each transfer of real property in such town recorded during the months of October, November, December and January shall be submitted no later than sixty days following the last day of the month in which the transfer was recorded, as specified on a form prepared by the Secretary of the Office of Policy and Management for the purpose of determining the sales-assessment ratio for each town as required in section 10-261. Any municipality which neglects to transmit to the Secretary of the Office of Policy and Management the data as required by this section shall forfeit one dollar to the state, for each transfer of real property for which such data is required, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54.

(b) A town shall not be required to submit data as required under subsection (a) of this section in an assessment year in which a revaluation becomes effective unless a town is implementing a phase-in pursuant to section 12-62c.

(P.A. 77-478, S. 3, 5; 77-614, S. 139, 587, 610; P.A. 78-303, S. 85, 136; P.A. 86-351, S. 2, 3; P.A. 87-115, S. 7, 8; P.A. 95-283, S. 30, 68; P.A. 97-244, S. 6, 13; P.A. 11-48, S. 193; June 12 Sp. Sess. P.A. 12-2, S. 170.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 86-351 substituted “secretary of the office of policy and management” for “commissioner of revenue services” as the person to receive all required data concerning each transfer of real property, effective October 1, 1986, and applicable to the October 1, 1986, assessment list in any town and each assessment list thereafter; P.A. 87-115 required that transfers of real property recorded in October, November, December and January be submitted to the office of policy and management no later than 60 days following the last day of the month in which the transfer was recorded and that any municipality which neglects to transmit the data as required shall forfeit $1.00 to the state for each transfer for which data is required and that the secretary of the office of policy and management may waive such forfeiture in accordance with regulations to be adopted and authorized said secretary to extend the time for submission of the data in any year in which a revaluation as required under Sec. 12-62 becomes effective for the assessment list, effective May 11, 1987, and applicable to transfers of real property occurring on or after October 1, 1987; P.A. 95-283 amended Subsec. (b) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 97-244 replaced former Subsec. (b), which had allowed extensions of time for data submission, with new Subsec. providing that towns are not required to submit data in an assessment year in which a revaluation becomes effective, effective July 1, 1997; P.A. 11-48 amended Subsec. (b) to add provision re phase-in implementation pursuant to Sec. 12-62c(b), effective June 13, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (b), effective July 1, 2012.



Section 10-262 to 10-262e - Amounts payable to towns per pupil in average daily membership; additional payment for increase in enrollment. Pro rata distribution of federal funds among towns. Educational equalization grants; calculations; effect of changes in data elements. Equalized net grand lists for fiscal years ending in 1978 and 1979. Grants to be expended for school purposes only; minimum expenditure requirement.

Sections 10-262 to 10-262e, inclusive, are repealed.

(1949 Rev., S. 1578; June, 1955, S. 973d; 1961, P.A. 571, S. 2–4; June, 1963, P.A. 1, S. 1, 2; February, 1965, P.A. 361, S. 10; 1967, P.A. 580, S. 1; 1969, P.A. 604, S. 1, 2; June, 1971, S.A. 1, S. 13; 1972, S.A. 53, S. 11; P.A. 74-158, S. 1, 2; P.A. 75-341, S. 3–5; P.A. 76-387, S. 1–3, 5; P.A. 77-478, S. 2, 5; 77-540, S. 2, 4; 77-579, S. 2; 77-614, S. 302, 610; P.A. 78-303, S. 85, 136; 78-330, S. 1–3; 78-352, S. 5; P.A. 79-128, S. 2, 3, 35, 36; P.A. 80-404, S. 3, 4; P.A. 81-31, S. 1–3; 81-413, S. 2–4, 6; P.A. 82-91, S. 2, 3, 38; P.A. 83-363, S. 2, 5; 83-587, S. 14, 96; June Sp. Sess. P.A. 83-4, S. 2, 3, 8; P.A. 84-273, S. 2, 3; 84-474, S. 1, 3; 84-490, S. 1, 2; P.A. 85-550, S. 1, 3; May Sp. Sess. P.A. 86-1, S. 48, 58; P.A. 87-391, S. 1, 2; P.A. 88-136, S. 12, 13, 37; 88-358, S. 8, 9; P.A. 89-124, S. 12, 13; P.A. 93-353, S. 51, 52.)



Section 10-262f - Definitions.

Whenever used in this section and sections 10-262h to 10-262j, inclusive:

(1) “Adjusted equalized net grand list” means the equalized net grand list of a town multiplied by its income adjustment factor.

(2) “Base aid ratio” means (A) for the fiscal years ending June 30, 2008, to June 30, 2013, inclusive, one minus the ratio of a town’s wealth to the state guaranteed wealth level, provided no town’s aid ratio shall be less than nine one-hundredths, except for towns which rank from one to twenty when all towns are ranked in descending order from one to one hundred sixty-nine based on the ratio of the number of children below poverty to the number of children age five to seventeen, inclusive, the town’s aid ratio shall not be less than thirteen one-hundredths when based on data used to determine the grants pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, for the fiscal year ending June 30, 2008, and (B) for the fiscal year ending June 30, 2014, and each fiscal year thereafter, one minus the town’s wealth adjustment factor, except that a town’s aid ratio shall not be less than (i) ten one-hundredths for a town designated as an alliance district, as defined in section 10-262u, and (ii) two one-hundredths for a town that is not designated as an alliance district.

(3) “Income adjustment factor” means the average of a town’s per capita income divided by the per capita income of the town with the highest per capita income in the state and a town’s median household income divided by the median household income of the town with the highest median household income in the state.

(4) “Median household income” for each town means that enumerated in the most recent federal decennial census of population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census, whichever is more recent and available on January first of the fiscal year two years prior to the fiscal year in which payment is to be made pursuant to section 10-262i.

(5) “Supplemental aid factor” means for each town the average of its percentage of children eligible under the temporary family assistance program and its grant mastery percentage.

(6) “Percentage of children eligible under the temporary family assistance program” means the town’s number of children under the temporary family assistance program divided by the number of children age five to seventeen, inclusive, in the town.

(7) “Average mastery percentage” means for each school year the average of the three most recent mastery percentages available on December first of the school year.

(8) “Equalized net grand list”, for purposes of calculating the amount of grant to which any town is entitled in accordance with section 10-262h, means the average of the net grand lists of the town upon which taxes were levied for the general expenses of the town two, three and four years prior to the fiscal year in which such grant is to be paid, provided such net grand lists are equalized in accordance with section 10-261a.

(9) “Foundation” means (A) for the fiscal year ending June 30, 1990, three thousand nine hundred eighteen dollars, (B) for the fiscal year ending June 30, 1991, four thousand one hundred ninety-two dollars, (C) for the fiscal year ending June 30, 1992, four thousand four hundred eighty-six dollars, (D) for the fiscal years ending June 30, 1993, June 30, 1994, and June 30, 1995, four thousand eight hundred dollars, (E) for the fiscal years ending June 30, 1996, June 30, 1997, and June 30, 1998, five thousand seven hundred eleven dollars, (F) for the fiscal year ending June 30, 1999, five thousand seven hundred seventy-five dollars, (G) for the fiscal years ending June 30, 2000, to June 30, 2007, inclusive, five thousand eight hundred ninety-one dollars, (H) for the fiscal years ending June 30, 2008, to June 30, 2013, inclusive, nine thousand six hundred eighty-seven dollars, and (I) for the fiscal year ending June 30, 2014, and each fiscal year thereafter, eleven thousand five hundred twenty-five dollars.

(10) “Number of children age five to seventeen, inclusive” means that enumerated in the most recent federal decennial census of population or enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census, whichever is more recent and available on January first of the fiscal year two years prior to the fiscal year in which payment is to be made pursuant to section 10-262i.

(11) “Supplemental aid ratio” means .04 times the supplemental aid factor of a town divided by the highest supplemental aid factor when all towns are ranked from low to high, provided any town whose percentage of children eligible under the temporary family assistance program exceeds twenty-five shall have a supplemental aid ratio of .04.

(12) “Grant mastery percentage” means (A) for the school year ending June 30, 1989, average mastery percentage, and (B) for the school years ending June 30, 1990, through the school year ending June 30, 1995, the average mastery percentage plus the mastery improvement bonus, and (C) for each school year thereafter, the average mastery percentage.

(13) “Mastery count” of a town means for each school year the grant mastery percentage of the town multiplied by the number of resident students.

(14) “Mastery improvement bonus” means for each school year through the school year ending June 30, 1995, seventy-five per cent of the difference between (A) the grant mastery percentage for the previous school year, and (B) the average mastery percentage for the school year, but not less than zero.

(15) “Mastery percentage” of a town for any school year means, using the mastery test data of record for the mastery examination administered in such year, pursuant to section 10-14n, the number obtained by dividing (A) the total number of valid tests with scores below the state-wide standard for remedial assistance, as determined by the Department of Education, in each subject of the examinations pursuant to subsection (b) of section 10-14n taken by resident students, by (B) the total number of such valid tests taken by such students.

(16) “Mastery test data of record” means for the school year commencing July 1, 2013, and each school year thereafter, the data of record on the December thirty-first subsequent to the administration of the mastery examinations pursuant to subsection (b) of section 10-14n, or such data adjusted by the Department of Education pursuant to a request by a local or regional board of education for an adjustment of the mastery test data from such examination filed with the department not later than the November thirtieth following the administration of such examination.

(17) “Number of children under the temporary family assistance program” means the number obtained by adding together the unduplicated aggregate number of children five to eighteen years of age eligible to receive benefits under the temporary family assistance program or its predecessor federal program, as appropriate, in October and May of each fiscal year, and dividing by two, such number to be certified and submitted annually, no later than the first day of July of the succeeding fiscal year, to the Commissioner of Education by the Commissioner of Social Services.

(18) “Per capita income” for each town means that enumerated in the most recent federal decennial census of population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census, whichever is more recent and available on January first of the fiscal year two years prior to the fiscal year in which payment is to be made pursuant to section 10-262i.

(19) “Regional bonus” means, for any town which is a member of a regional school district and has students who attend such regional school district, an amount equal to one hundred dollars for each such student enrolled in the regional school district on October first or the full school day immediately preceding such date for the school year prior to the fiscal year in which the grant is to be paid multiplied by the ratio of the number of grades, kindergarten to grade twelve, inclusive, in the regional school district to thirteen.

(20) “Regular program expenditures” means (A) total current educational expenditures less (B) expenditures for (i) special education programs pursuant to subsection (h) of section 10-76f, (ii) land and capital building expenditures, and equipment otherwise supported by a state grant pursuant to chapter 173, including debt service, (iii) health services for nonpublic school children, (iv) adult education, (C) expenditures directly attributable to (i) state grants received by or on behalf of school districts except grants for the categories of expenditures listed in subparagraphs (B)(i) to (B)(iv), inclusive, of this subdivision and except grants received pursuant to section 10-262i and section 10-262c of the general statutes, revision of 1958, revised to January 1, 1987, and except grants received pursuant to chapter 173, (ii) federal grants received by or on behalf of school districts except for adult education and federal impact aid, and (iii) receipts from the operation of child nutrition services and student activities services, (D) expenditures of funds from private and other sources, and (E) tuition received on account of nonresident students. The town of Woodstock may include as part of the current expenses of its public schools for each school year the amount expended for current expenses in that year by Woodstock Academy from income from its endowment funds upon receipt from said academy of a certified statement of such current expenses. The town of Winchester may include as part of the current expenses of its public school for each school year the amount expended for current expenses in that year by the Gilbert School from income from its endowment funds upon receipt from said school of a certified statement of such current expenses.

(21) “Regular program expenditures per need student” means, in any year, the regular program expenditures of a town for such year divided by the number of total need students in the town for such school year, provided for towns which are members of a kindergarten to grade twelve, inclusive, regional school district and for such regional school district, “regular program expenditures per need student” means, in any year, the regular program expenditures of such regional school district divided by the sum of the number of total need students in all such member towns.

(22) “Resident students” means the number of pupils of the town enrolled in public schools at the expense of the town on October first or the full school day immediately preceding such date, provided the number shall be decreased by the Department of Education for failure to comply with the provisions of section 10-16 and shall be increased by one one-hundred-eightieth for each full-time equivalent school day in the school year immediately preceding such date of at least five hours of actual school work in excess of one hundred eighty days and nine hundred hours of actual school work and be increased by the full-time equivalent number of such pupils attending the summer sessions immediately preceding such date at the expense of the town; “enrolled” shall include pupils who are scheduled for vacation on the above date and who are expected to return to school as scheduled. Pupils participating in the program established pursuant to section 10-266aa shall be counted in accordance with the provisions of subsection (h) of section 10-266aa.

(23) “Schools” means nursery schools, kindergarten and grades one to twelve, inclusive.

(24) “State guaranteed wealth level” means (A) for the fiscal year ending June 30, 1990, 1.8335 times the town wealth of the town with the median wealth as calculated using the data of record on December first of the fiscal year prior to the year in which the grant is to be paid pursuant to section 10-262i, (B) for the fiscal years ending June 30, 1991, and 1992, 1.6651 times the town wealth of the town with such median wealth, (C) for the fiscal years ending June 30, 1993, June 30, 1994, and June 30, 1995, 1.5361 times the town wealth of the town with the median wealth, (D) for the fiscal years ending June 30, 1996, to June 30, 2007, inclusive, 1.55 times the town wealth of the town with the median wealth, and (E) for the fiscal year ending June 30, 2008, and each fiscal year thereafter, 1.75 times the town wealth of the town with the median wealth.

(25) “Total need students” means the sum of (A) the number of resident students of the town for the school year, (B) (i) for any school year commencing prior to July 1, 1998, one-quarter the number of children under the temporary family assistance program for the prior fiscal year, and (ii) for the school years commencing July 1, 1998, to July 1, 2006, inclusive, one-quarter the number of children under the temporary family assistance program for the fiscal year ending June 30, 1997, (C) for school years commencing July 1, 1995, to July 1, 2006, inclusive, one-quarter of the mastery count for the school year, (D) for school years commencing July 1, 1995, to July 1, 2006, inclusive, ten per cent of the number of eligible children, as defined in subdivision (1) of section 10-17e, for whom the board of education is not required to provide a program pursuant to section 10-17f, (E) for the school years commencing July 1, 2007, to July 1, 2012, inclusive, fifteen per cent of the number of eligible students, as defined in subdivision (1) of section 10-17e, for whom the board of education is not required to provide a program pursuant to section 10-17f, (F) for the school years commencing July 1, 2007, to July 1, 2012, inclusive, thirty-three per cent of the number of children below the level of poverty, and (G) for the school year commencing July 1, 2013, and each school year thereafter, thirty per cent of the number of children eligible for free or reduced price meals or free milk.

(26) “Town wealth” means the average of a town’s adjusted equalized net grand list divided by its total need students for the fiscal year prior to the year in which the grant is to be paid and its adjusted equalized net grand list divided by its population.

(27) “Population” of a town means that enumerated in the most recent federal decennial census of population or that enumerated in the current population report series issued by the United States Department of Commerce, Bureau of the Census available on January first of the fiscal year two years prior to the fiscal year in which a grant is to be paid, whichever is most recent; except that any town whose enumerated population residing in state and federal institutions within such town and attributed to such town by the census exceeds forty per cent of such “population” shall have its population adjusted as follows: Persons who are incarcerated or in custodial situations, including, but not limited to jails, prisons, hospitals or training schools or persons who reside in dormitory facilities in schools, colleges, universities or on military bases shall not be counted in the “population” of a town.

(28) “Base revenue” for the fiscal year ending June 30, 1995, means the sum of the grant entitlements for the fiscal year ending June 30, 1995, of a town pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, and subsection (a) of section 10-76g, including its proportional share, based on enrollment, of the revenue paid pursuant to section 10-76g, to the regional district of which the town is a member, and for each fiscal year thereafter means the amount of each town’s entitlement pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, minus its density supplement, as determined pursuant to subdivision (6) of subsection (a) of section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, except that for the fiscal year ending June 30, 2003, each town’s entitlement shall be determined without using the adjustments made to the previous year’s grant pursuant to subparagraph (M) of subdivision (6) of subsection (a) of section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, except that for the fiscal year ending June 30, 2004, each town’s entitlement shall be determined without using the adjustments made to the previous year’s grant pursuant to subparagraph (N) of subdivision (6) of subsection (a) of section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013.

(29) “Density” means the population of a town divided by the square miles of a town.

(30) “Density aid ratio” means the product of (A) the density of a town divided by the density of the town in the state with the highest density, and (B) .006273.

(31) “Mastery goal improvement count” means the product of (A) the difference between the percentage of state-wide mastery examination scores, pursuant to subdivisions (1) and (2) of subsection (a) of section 10-14n, at or above the mastery goal level for the most recently completed school year and the percentage of such scores for the prior school year, and (B) the resident students of the town, or zero, whichever is greater.

(32) “Target aid” means the sum of (A) the product of a town’s base aid ratio, the foundation level and the town’s total need students for the fiscal year prior to the year in which the grant is to be paid, (B) the product of a town’s supplemental aid ratio, the foundation level and the sum of the portion of its total need students count described in subparagraphs (B) and (C) of subdivision (25) of this section for the fiscal year prior to the fiscal year in which the grant is to be paid, and the adjustments to its resident student count described in subdivision (22) of this section relative to length of school year and summer school sessions, and (C) the town’s regional bonus.

(33) “Fully funded grant” means the sum of (A) the product of a town’s base aid ratio, the foundation level and the town’s total need students for the fiscal year prior to the year in which the grant is to be paid, and (B) the town’s regional bonus.

(34) “Number of children below the level of poverty” means the number of children, ages five to seventeen, inclusive, in families in poverty, as determined under Part A of Title I of the No Child Left Behind Act, P.L. 107-110. The count for member towns of regional school districts shall be the sum of towns’ initial determination under Title I and the proportionate share of the regional districts determination based member enrollment in the regional district.

(35) “Current program expenditures” means (A) total current educational expenditures less (B) expenditures for (i) land and capital building expenditures, and equipment otherwise supported by a state grant pursuant to chapter 173, including debt service, (ii) health services for nonpublic school children, and (iii) adult education, (C) expenditures directly attributable to (i) state grants received by or on behalf of school districts except grants for the categories of expenditures listed in subparagraphs (B)(i) to (B)(iii), inclusive, of this subdivision and except grants received pursuant to section 10-262i and section 10-262c of the general statutes, revision of 1958, revised to January 1, 1987, and except grants received pursuant to chapter 173, (ii) federal grants received by or on behalf of school districts except for adult education and federal impact aid, and (iii) receipts from the operation of child nutrition services and student activities services, (D) expenditures of funds from private and other sources, and (E) tuition received on account of nonresident students. The town of Woodstock may include as part of the current expenses of its public schools for each school year the amount expended for current expenses in that year by Woodstock Academy from income from its endowment funds upon receipt from said academy of a certified statement of such current expenses. The town of Winchester may include as part of the current expenses of its public school for each school year the amount expended for current expenses in that year by the Gilbert School from income from its endowment funds upon receipt from said school of a certified statement of such current expenses.

(36) “Current program expenditures per resident student” means, in any year, the current program expenditures of a town for such year divided by the number of resident students in the town for such school year.

(37) “Base aid” means the amount of the grant pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, that a town was eligible to receive for the fiscal year ending June 30, 2013.

(38) “Local funding percentage” means that for the fiscal year two years prior to the fiscal year in which the grant is to be paid pursuant to section 10-262i, the number obtained by dividing (A) total current educational expenditures less (i) expenditures for (I) land and capital building expenditures, and equipment otherwise supported by a state grant pursuant to chapter 173, including debt service, (II) health services for nonpublic school children, and (III) adult education, (ii) expenditures directly attributable to (I) state grants received by or on behalf of school districts, except those grants for the categories of expenditures described in subparagraphs (A)(i)(I) to (A)(i)(III), inclusive, of this subdivision, and except grants received pursuant to chapter 173, (II) federal grants received by or on behalf of local or regional boards of education, except those grants for adult education and federal impact aid, and (III) receipts from the operation of child nutrition services and student activities services, (iii) expenditures of funds from private and other sources, and (iv) tuition received by the district for the education of nonresident students, by (B) total current educational expenditures less expenditures for (i) land and capital building expenditures, and equipment otherwise supported by a state grant pursuant to chapter 173, including debt service, (ii) health services for nonpublic school children, and (iii) adult education.

(39) “Minimum local funding percentage” means (A) for the fiscal year ending June 30, 2013, twenty per cent, (B) for the fiscal year ending June 30, 2014, twenty-one per cent, (C) for the fiscal year ending June 30, 2015, twenty-two per cent, (D) for the fiscal year ending June 30, 2016, twenty-three per cent, and (E) for the fiscal year ending June 30, 2017, twenty-four per cent.

(40) “Number of children eligible for free or reduced price meals or free milk” means the number of pupils of the town enrolled in public schools at the expense of the town on October first or the full school day immediately preceding such date, in families that meet the income eligibility guidelines established by the federal Department of Agriculture for free or reduced price meals or free milk under the National School Lunch Program, established pursuant to P.L. 79-396.

(41) “Equalized net grand list per capita” means the equalized net grand list of a town divided by the population of such town.

(42) “Equalized net grand list adjustment factor” means the ratio of the town’s equalized net grant list per capita to one and one-half times the town equalized net grand list per capita of the town with the median equalized net grand list per capita.

(43) “Median household income adjustment factor” means the ratio of the median household income of the town to one and one-half times the median household income of the town with the median household income.

(44) “Wealth adjustment factor” means the sum of a town’s equalized net grand list adjustment factor multiplied by ninety one-hundredths per cent and a town’s median household income adjustment factor multiplied by ten one-hundredths per cent.

(P.A. 88-358, S. 1, 9; P.A. 89-124, S. 2–4, 13; 89-355, S. 7–9, 20; P.A. 90-225, S. 4–6, 10; June Sp. Sess. P.A. 91-7, S. 10, 22; P.A. 92-262, S. 24, 25, 42; May Sp. Sess. P.A. 92-14, S. 3, 11; P.A. 93-145, S. 1, 6; 93-262, S. 1, 87; 93-353, S. 48, 52; P.A. 95-226, S. 1, 30; P.A. 96-161, S. 7, 13; 96-244, S. 23, 24, 63; P.A. 97-290, S. 24, 29; 97-318, S. 1, 12; June 18 Sp. Sess. P.A. 97-2, S. 13, 165; P.A. 98-168, S. 14, 26; 98-252, S. 18, 80; P.A. 99-217, S. 1–4, 8; 99-289, S. 8, 11; P.A. 00-187, S. 13, 75; 00-220, S. 14, 43; P.A. 01-173, S. 22, 67; June Sp. Sess. P.A. 01-1, S. 1–3, 54; P.A. 03-76, S. 21, 22; 03-278, S. 115; June 30 Sp. Sess. P.A. 03-6, S. 22, 24; P.A. 05-13, S. 2, 3; 05-245, S. 29; P.A. 07-241, S. 1; June Sp. Sess. P.A. 07-3, S. 61; June Sp. Sess. P.A. 07-5, S. 48; Sept. Sp. Sess. P.A. 09-6, S. 26; P.A. 11-48, S. 202; 11-179, S. 6, 7; June 12 Sp. Sess. P.A. 12-1, S. 287; P.A. 13-207, S. 3; 13-247, S. 152.)

History: P.A. 89-124 redefined “regional bonus” to add a provision that the regional bonus is for towns which are members of regional school districts, to provide that the bonus equals $25 for each student enrolled in the regional school district on October first or the immediately preceding full school day rather than for each resident student and made a technical change, redefined “regular program expenditures” to substitute “capital building expenditures” for “buildings” in Subpara. (B)(iii), transferred Subpara. (C)(i) re tuition received on account of nonresident students to new Subpara. (E) and renumbered the subparagraph, in new Subpara. (C)(i) excepted grants received pursuant to Sec. 10-257f and chapter 173 and added new Subpara. (D) re expenditures of funds from private and other sources, and in Subdiv. (18) added a definition of “regular program expenditures per need student” for towns which are members of certain regional school districts and for such school districts; P.A. 89-355 redefined “education enhancement aid” by substituting 4.5% for 5% as the amount to be added to base aid for the fiscal year ending June 30, 1990, in Subpara. (A) and by substituting 4.5% for 5% as the amount to be added to the previous year’s education enhancement aid for the fiscal year ending June 30, 1991, and each fiscal year thereafter in Subpara. (B), redefined “minimum aid” by substituting one-half of 1% for 1% as the amount to be added to base aid for the fiscal year ending June 30, 1990, in Subpara. (A) and by substituting 0.5% for 1% as the amount to be added to the previous year’s minimum aid for the fiscal year ending June 30, 1991, and each fiscal year thereafter in Subpara. (B), and redefined “state guaranteed wealth level” by substituting 1.8335 for two as the number to be multiplied by the town wealth of the town with the median wealth; P.A. 90-225 in Subdiv. (5) redefined “education enhancement aid” to be for towns which rank seventeen to one hundred sixty-nine in wealth rather than for towns which in a certain fiscal year did not receive certain educational equalization grants and for the fiscal years after the fiscal year ending June 30, 1990, added that education enhancement aid can be the previous year’s minimum aid, if applicable, and reduced the additional percentage from 4.5% to 4%; Subdiv. (13) redefined “minimum aid” to be for towns which rank one to sixteen in wealth rather than for towns which in a certain fiscal year did not receive certain educational equalization grants and for the fiscal years after June 30, 1990, added that minimum aid means the previous year’s minimum aid or education enhancement aid rather than the previous year’s minimum aid plus one-half of 1% and in Subdiv. (22) redefined “state guaranteed wealth level” to be 1.6651 times the town wealth of the town with the median wealth for the fiscal year ending June 30, 1991, and thereafter; June Sp. Sess. P.A. 91-7 amended Subdivs. (5) and (13) to substitute “the fiscal year ending June 30, 1992” for “each fiscal year thereafter” and amended Subdiv. (17) to remove a reference to welfare services for nonpublic school children; P.A. 92-262 amended Subdiv. (22) to add 1992 in Subpara. (B) and to add Subpara. (C) pertaining to fiscal year 1993 and ensuing years and added Subdivs. (28) and (29) defining “equalized mill rate” and “grand levy”; May Sp. Sess. P.A. 92-14 amended Subdiv. (29) to add “net taxable”; (Revisor’s note: In 1993 an obsolete reference in Subdiv. (14) to repealed Sec. 17-107 was replaced editorially by the Revisors with reference to Sec. 17-106); P.A. 93-145 amended Subdiv. (7)(D) to include the fiscal years ending June 30, 1994, and June 30, 1995, and Subdiv. (7)(E) to replace the fiscal year ending June 30, 1994, with the fiscal year ending June 30, 1996, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-353 amended Subdivs. (11) and (12) defining “mastery percentage” and “mastery test data of record” to remove a reference to Sec. 10-14n(c), effective July 1, 1993; P.A. 95-226 revised the definitions of “adjusted equalized net grand list”, “base aid ratio”, “foundation”, “grant mastery percentage”, “mastery improvement bonus”, “mastery percentage”, “regular program expenditures”, “resident students”, “state guaranteed wealth level”, “total need students” and “town wealth”, added the definitions of “income adjustment factor”, “median household income”, “supplemental aid factor”, “percentage of children eligible under the aid to families with dependent children program”, “number of children age five to seventeen, inclusive”, “supplemental aid ratio”, “population”, “base revenue”, “density”, “density aid ratio” and “mastery goal improvement count”, deleted definitions, made technical changes and renumbered, effective July 1, 1995; P.A. 96-161 redefined “resident students” to change the basis for decreases and increases to correspond to the requirements of Sec. 10-16 and to rewrite the provision concerning the counting of students attending summer sessions, effective June 3, 1996; P.A. 96-244 amended Subdiv. (20) to make technical changes, deleting references to Secs. 10-257b to 10-257d, inclusive, and 10-257f, repealed elsewhere in the act, and amended Subdiv. (29) to substitute “enrollment” for “resident student counts”, effective July 1, 1996 (Revisor’s note: P.A. 96-244 omitted the closing sentence of Subdiv. (20) re inclusion of Gilbert School expenses as part of public school expenses of the town of Winchester. Since the provision was not enclosed within brackets the omission has been treated as a clerical error and the provision, as enacted by section 1 of public act 95-226, preserved); P.A. 97-290 amended Subdiv. (22) to add provision concerning pupils participating in the program established pursuant to Sec. 10-266aa, effective July 1, 1997; P.A. 97-318 amended Subdiv. (9) to add June 30, 1998, and June 30, 1999, made a technical change in Subdiv. (13) and deleted former Subdiv. (23) defining “resident students in regular programs”, renumbering the remaining Subdivs., effective July 1, 1997; June 18 Sp. Sess. P.A. 97-2 replaced references to “aid to families with dependent children” with “temporary family assistance”, effective July 1, 1997; P.A. 98-168 amended the definition of “foundation” in Subpara. (E) of Subdiv. (9)(E) to increase the amount to $5,775, effective July 1, 1998; P.A. 98-252 made technical changes in Subdivs. (5) and (11), effective July 1, 1998; P.A. 99-217 amended Subdiv. (2) to substitute “six one-hundredths” for “zero”, amended Subdiv. (9) to add provisions pertaining to the fiscal years ending June 30, 2000, and June 30, 2001, and to make technical changes, amended Subdiv. (17) to add reference to the predecessor federal program to the temporary family assistance program, and amended Subdiv. (25) to add provision in Subpara. (B)(ii) and to make the existing language in Subpara. (B)(i) apply to school years commencing prior to July 1, 1998, effective July 1, 1999; P.A. 99-289 amended Subdiv. (22) to remove an obsolete reference, effective July 1, 1999; P.A. 00-187 amended Subdiv. (19) to increase the amount from $25 to $100, effective July 1, 2000; P.A. 00-220 amended Subdiv. (22) to make a technical change, effective July 1, 2000; P.A. 01-173 amended Subdiv. (22) to make a technical change, effective July 1, 2001; June Sp. Sess. P.A. 01-1 amended Subdiv. (9)(G) to apply the amount through the fiscal year ending June 30, 2003, amended Subdiv. (28) to add exception for the fiscal year ending June 30, 2003, and added Subdiv. (32) defining “target aid”, effective July 1, 2001 (Revisor’s note: In Subdiv. (28), the word “of” was added editorially by the Revisors after “subdivision (6)” and before “subsection (a)” for clarity and proper form); P.A. 03-76 made technical changes in Subdivs. (16) and (20), effective June 3, 2003; P.A. 03-278 made a technical change in Subdiv. (22), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (9)(G) to apply amount through the fiscal year ending June 30, 2005, and amended Subdiv. (28) by adding provision re town’s entitlement for the fiscal year ending June 30, 2004, effective August 20, 2003; P.A. 05-13 made technical changes in Subdivs. (15), (16) and (31), effective May 4, 2005; P.A. 05-245 amended Subdiv. (9)(G) to apply amount through the fiscal year ending June 30, 2007, effective July 1, 2005; P.A. 07-241 redefined “mastery percentage” in Subdiv. (15) to eliminate reference to examination year and redefined “mastery test data of record” in Subdiv. (16) to limit existing language to examinations administered prior to 2005-2006 school year, designate existing language as Subpara. (A) and add Subpara. (B) re examinations administered in 2005-2006 school year and each school year thereafter, effective July 1, 2007; June Sp. Sess. P.A. 07-3 amended Subdiv. (2) to redefine “base aid ratio” to be no less than nine one-hundredths, except for towns ranked one to twenty when ranked in descending order based on ratio of children below poverty to number of children age five to seventeen, amended Subdiv. (9) to define “foundation” for the fiscal years ending June 30, 2008, to June 30, 2012, in Subpara. (H), amended Subdiv. (24) to redefine “state guaranteed wealth level” for the fiscal year ending June 30, 2008, and each fiscal year thereafter, in Subpara. (E), amended Subdiv. (25) to redefine “total need students” to provide exception for fiscal year commencing July 1, 2008, in Subpara. (A), to terminate provision in Subpara. (B)(ii) with school year ending June 30, 2006, to provide that provisions in Subparas. (C) and (D) apply to school years commencing July 1, 1995, to July 1, 2006, and to add Subparas. (E) and (F) to apply to school years commencing on and after July 1, 2007, added Subdiv. (33) to define “fully funded grant”, added Subdiv. (34) to define “number of children below the level of poverty”, added Subdiv. (35) to define “current program expenditures”, added Subdiv. (36) to define “current program expenditures per resident student”, added Subdiv. (37) to define “base aid” and made technical changes, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subdiv. (35) to change references to regular program expenditures to current program expenditures and amended Subdiv. (36) to eliminate proviso re towns which are members of kindergarten to grade twelve, inclusive, regional school districts, effective October 6, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subdiv. (25)(A) by deleting exception re one-quarter reduction applicable for fiscal year 2009, effective October 5, 2009; P.A. 11-48 amended Subdiv. (9)(H) by replacing “2012” with “2013”, effective July 1, 2011; P.A. 11-179 amended Subdiv. (20)(B)(iii) and Subdiv. (35)(B)(i) by deleting proviso re debt service, effective July 13, 2011; June 12 Sp. Sess. P.A. 12-1 added Subdiv. (38) re definition of “local funding percentage” and Subdiv. (39) re definition of “minimum local funding percentage”, effective July 1, 2012; P.A. 13-207 redefined “mastery percentage” in Subdiv. (15) by adding reference to “mastery examination” and revising internal references and redefined “mastery test data of record” in Subdiv. (16) by deleting existing Subpara. (A), deleting existing Subpara. (B) designator and amending same by replacing provision re examinations administered in the 2005-2006 school year with provision re for the school year commencing July 1, 2013, and each school year thereafter, adding reference to “mastery examination” and revising internal references, effective July 1, 2013; P.A. 13-247 added “of the general statutes, revision of 1958, revised to January 1, 2013,” in Subdivs. (2), (28) and (37), amended Subdiv. (2) by designating existing provisions as Subpara. (A) and amending same to apply to fiscal years 2008 to 2013 and by adding Subpara. (B) re base aid ratio to be one minus the town’s wealth adjustment factor, except a town’s aid ratio shall not be less than ten one-hundredths for alliance district towns and two one-hundredths for nonalliance district towns, amended Subdiv. (9) by adding Subpara. (I) re $11,525 for fiscal year ending June 30, 2014, and each fiscal year thereafter, amended Subdiv. (20) by deleting former Subpara. (B)(ii) re pupil transportation and redesignating existing Subparas. (B)(iii) to (B)(v) as Subparas. (B)(ii) to (B)(iv), amended Subdiv. (25) by making provisions of Subparas. (E) and (F) applicable to school years commencing July 1, 2007, to July 1, 2012, and adding Subpara. (G) re 30 per cent of number of children eligible for free or reduced price meals or free milk, amended Subdiv. (37) by replacing “2007” with “2013”, added Subdiv. (40) re definition of “number of children eligible for free or reduced price meals or free milk”, added Subdiv. (41) re definition of “equalized net grand list per capita”, added Subdiv. (42) re definition of “equalized net grand list adjustment factor”, added Subdiv. (43) re definition of “median household income adjustment factor” and added Subdiv. (44) re definition of “wealth adjustment factor”, effective July 1, 2013 (Revisor’s note: In Subdiv. (20)(C)(i), a reference to Subpara. “(B)(v)” was changed editorially by the Revisors to Subpara. “(B)(iv)” to conform with changes made by P.A. 13-247).



Section 10-262g - Base aid.

Section 10-262g is repealed, effective July 1, 1998.

(P.A. 88-358, S. 5, 9; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-262h - Equalization aid grant calculations.

(a) For the fiscal year ending June 30, 2014, each town maintaining public schools according to law shall be entitled to an equalization aid grant as follows: (1) For a town not designated as an alliance district, as defined in section 10-262u, a grant in an amount equal to the greater of (A) the grant the town received for the fiscal year ending June 30, 2013, pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, or (B) the sum of the town’s base aid and one one-hundredths per cent of the difference between the town’s fully funded grant and the town’s base aid, (2) for a town designated as an alliance district, a grant in an amount equal to the greater of (A) the grant the town received for the fiscal year ending June 30, 2013, pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, or (B) the sum of the town’s base aid and eight one-hundredths per cent of the difference between the town’s fully funded grant and the town’s base aid, and (3) for a town designated as an educational reform district, as defined in section 10-262u, a grant in an amount equal to the greater of (A) the grant the town received for the fiscal year ending June 30, 2013, pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, or (B) the sum of the town’s base aid and twelve one-hundredths per cent of the difference between the town’s fully funded grant and the town’s base aid.

(b) For the fiscal year ending June 30, 2015, each town maintaining public schools according to law shall be entitled to an equalization aid grant as follows: (1) For a town not designated as an alliance district, a grant in an amount equal to the greater of (A) the grant the town received for the fiscal year ending June 30, 2013, pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, or (B) the sum of the town’s base aid and one and eight-tenths per cent of the difference between the town’s fully funded grant and the town’s base aid, (2) for a town designated as an alliance district, a grant in an amount equal to the greater of (A) the grant the town received for the fiscal year ending June 30, 2013, pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, or (B) the sum of the town’s base aid and fourteen and four-tenths per cent of the difference between the town’s fully funded grant and the town’s base aid, and (3) for a town designated as an educational reform district, a grant in an amount equal to the greater of (A) the grant the town received for the fiscal year ending June 30, 2013, pursuant to section 10-262h of the general statutes, revision of 1958, revised to January 1, 2013, or (B) the sum of the town’s base aid and twenty-one and six-tenths per cent of the difference between the town’s fully funded grant and the town’s base aid.

(P.A. 88-358, S. 2, 9; June Sp. Sess. P.A. 91-7, S. 11, 22; P.A. 92-262, S. 26, 42; P.A. 93-1, S. 1, 3; P.A. 95-226, S. 2, 30; P.A. 96-178, S. 2, 18; P.A. 97-318, S. 2, 12; P.A. 98-168, S. 15, 26; P.A. 99-217, S. 5, 8; June Sp. Sess. P.A. 01-1, S. 4, 54; May 9 Sp. Sess. P.A. 02-7, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 23; P.A. 04-254, S. 2; P.A. 05-2, S. 1; 05-245, S. 32; P.A. 06-135, S. 19; June Sp. Sess. P.A. 07-3, S. 62; June Sp. Sess. P.A. 07-5, S. 53; P.A. 08-170, S. 2; June Sp. Sess. P.A. 09-3, S. 72; P.A. 10-151, S. 2; P.A. 11-6, S. 37; P.A. 12-116, S. 59, 60; June 12 Sp. Sess. P.A. 12-2, S. 25, 26; P.A. 13-247, S. 153.)

History: June Sp. Sess. P.A. 91-7 amended Subsec. (a)(3) to change the formula, amended Subsec. (a)(4) to require that no town receive a grant smaller than the grant it received in the previous fiscal year and limited the applicability of Subsec. (b) to the fiscal years ending in June 1990 and 1991; P.A. 92-262 amended Subsec. (a)(4) to change the formula for fiscal year 1992-1993 and added Subdiv. (5) re fiscal year 1993-1994 and thereafter; P.A. 93-1 amended Subsec. (a)(4) to clarify that the exception for distressed municipalities applies to towns which received payments during the fiscal year ending June 30, 1992, effective January 28, 1993; P.A. 95-226 amended Subsec. (a) to limit Subdiv. (5) to the years ending June 30, 1994, and June 30, 1995, and added Subdivs. (6) and (7) concerning grants for the fiscal years ending June 30, 1996, and June 30, 1997, effective July 1, 1995; P.A. 96-178 amended Subsec. (a)(6) to add a further reduction of .02% or 0.56% for towns depending upon their rank when all towns are ranked in descending order according to town wealth, effective July 1, 1996; P.A. 97-318 amended Subsec. (a)(6) to add provisions concerning the fiscal years ending June 30, 1998, and June 30, 1999, and made technical changes, effective July 1, 1997; P.A. 98-168 amended Subsec. (a)(6) to increase the amount of the maximum percentage increase from 2% to 5% and substituted the product of 5% for 2% in the formula for determining such percentage, decreased the amount of the maximum percentage reduction for the fiscal years ending June 30, 1997 to June 30, 1999, inclusive, from 9% to 5% and substituted the product of 5% for 9% in the formula for determining such percentage, effective July 1, 1998; P.A. 99-217 amended Subsec. (a)(6) to extend the applicability of the formula to each fiscal year commencing after June 30, 1996, to add cap for the percentage increase for the fiscal years ending June 30, 2000, to June 30, 2003, and to specify that no such adjustment be made for the fiscal year ending June 30, 2004, or any fiscal year thereafter, to provide that for the fiscal year ending June 30, 2000, and each fiscal year thereafter, no town’s grant shall be less than the grant it received for the prior fiscal year, to provide that the density supplement for the fiscal year ending June 30, 2000, and each fiscal year thereafter, shall not be less than the density supplement for the prior fiscal year, to extend the provisions limiting reductions in grants to priority school districts, to add provision requiring grants to priority school districts to at least maintain the amount of aid per student that was received under the grant for the prior fiscal year and to add provision limiting reductions in grants to transitional school districts, effective July 1, 1999; June Sp. Sess. P.A. 01-1 amended Subsec. (a)(6) to designate portions of existing provisions as Subparas. (A) to (L), to use the term target aid in place of language in former Subparas. (A) to (C) that was identical to the definition of target aid, to substitute “capped” for “adjusted”, to add Subpara. (M) re fiscal year ending June 30, 2002, and Subpara. (N) re fiscal year ending June 30, 2003, and to make technical changes, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a)(6) by adding new Subpara. (O) re hold harmless provision for the fiscal year ending June 30, 2003, effective August 15, 2002; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(6) to extend cap in Subparas. (B) and (C), to end density supplement in Subpara. (G), to end hold harmless provision for priority school districts in Subpara. (J) and to add Subparas. (P) and (Q) re grant calculations for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-254 amended Subsec. (a)(6) by removing the cap in Subparas. (B) and (C), by restoring the density supplement in Subpara. (G) and by amending Subpara. (Q) re grants for the fiscal year ending June 30, 2005, by providing that no town shall receive a grant less than 60% of any grant previously received, each town shall receive a grant at least equal to the previous year plus a percentage increase, grants associated with priority school districts shall be at least $370 per student and no town shall receive less than it did for the fiscal year ending June 30, 2004, increased by 0.07%, except that Winchester shall receive at least its fixed entitlement for the fiscal year ending June 30, 2003, effective July 1, 2004; P.A. 05-2 amended Subsec. (a)(6)(Q)(iv) to change percentage increase in grant from 0.07% to 0.7%, effective March 22, 2005; P.A. 05-245 amended Subsec. (a)(6) by adding Subpara. (R) re grant amount for fiscal years ending June 30, 2006, and June 30, 2007, effective July 1, 2005; P.A. 06-135 amended Subsec. (a)(6) by providing in Subpara. (R), for the fiscal year ending June 30, 2007, that no town shall receive less than 60% of its target aid and by adding Subpara. (S) requiring that, for the fiscal year ending June 30, 2008, and each fiscal year thereafter, each town shall be held harmless and shall receive at least 60% of its target aid, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (a)(6) to provide that provision in Subpara. (G) applies to fiscal years prior to fiscal year ending June 30, 2008, revise Subpara. (S) to terminate provision with fiscal year ending June 30, 2008, and replace former hold-harmless provision with language providing grant in amount that is the sum of town’s base aid and 17.31% of difference between town’s fully funded grant and its base aid, except that no town shall receive less than it did for fiscal year ending June 30, 2007, increased by 4.4%, and add Subpara. (T) to provide grant for fiscal year ending June 30, 2009, in amount that is the sum of town’s base aid and 23.3% of the difference between town’s fully funded grant and its base aid, except that no town shall receive less than it did for fiscal year ending June 30, 2008, increased by 4.4%, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (a)(6)(S)(ii) to add language re adjustment of per cent for all towns, effective October 6, 2007; P.A. 08-170 amended Subsec. (a)(6)(T)(ii) to change 23.3% to 22.02% and to provide that percentage shall be adjusted for all towns so that no town receives a grant in an amount less than in fiscal year ending June 30, 2008, effective July 1, 2008; June Sp. Sess. P.A. 09-3 added Subsec. (c) specifying equalization grants for fiscal years 2010 and 2011, effective September 9, 2009; P.A. 10-151 amended Subsec. (c)(3) by replacing “pursuant to this subsection” with “for the fiscal year ending June 30, 2009”, effective June 8, 2010; P.A. 11-6 added Subsec. (d) specifying equalization grants for fiscal years ending June 20, 2012, and June 30, 2013, effective July 1, 2011; P.A. 12-116 amended Subsec. (a)(6) by adding “the sum of any amounts paid to the town pursuant to subdivision (1) of subsection (d) and subsection (l) of section 10-66ee” and adding “of target aid” re capped amount and amended Subsec. (d) by making existing provision applicable to fiscal year 2012 and adding provision re equalization aid grant amount for fiscal year 2013 in Subdiv. (1) and changing fiscal year 2013 grant amounts for certain towns in Subdiv. (2), effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsecs. (a)(6) and (d)(1) by deleting references to “subsection (l)” of Sec. 10-66ee, effective July 1, 2012; P.A. 13-247 replaced former provisions with new Subsec. (a) re equalization aid grant for fiscal year 2014 and new Subsec. (b) re equalization aid grant for fiscal year 2015, effective July 1, 2013.



Section 10-262i - Equalization aid grant payments. Expenditures for educational purposes only. Prohibition against supplanting local funding. Minimum budget requirement; exception. Penalty.

(a) For the fiscal year ending June 30, 1990, and for each fiscal year thereafter, each town shall be paid a grant equal to the amount the town is entitled to receive under the provisions of section 10-262h. Such grant, excluding any amounts paid to a town pursuant to subdivision (1) of subsection (c) and subdivision (1) of subsection (d) of section 10-66ee, shall be calculated using the data of record as of the December first prior to the fiscal year such grant is to be paid, adjusted for the difference between the final entitlement for the prior fiscal year and the preliminary entitlement for such fiscal year as calculated using the data of record as of the December first prior to the fiscal year when such grant was paid.

(b) (1) Except as provided in subdivision (2) of this subsection, the amount due each town pursuant to the provisions of subsection (a) of this section shall be paid by the Comptroller, upon certification of the Commissioner of Education, to the treasurer of each town entitled to such aid in installments during the fiscal year as follows: Twenty-five per cent of the grant in October, twenty-five per cent of the grant in January and the balance of the grant in April. The balance of the grant due towns under the provisions of this subsection shall be paid in March rather than April to any town which has not adopted the uniform fiscal year and which would not otherwise receive such final payment within the fiscal year of such town.

(2) Any amount due to a town pursuant to subdivision (1) of subsection (c) and subdivision (1) of subsection (d) of section 10-66ee shall be paid by the Comptroller, upon certification of the Commissioner of Education, to the treasurer of each town entitled to such amount pursuant to the schedule established in section 10-66ee.

(c) All aid distributed to a town pursuant to the provisions of this section shall be expended for educational purposes only and shall be expended upon the authorization of the local or regional board of education. For the fiscal year ending June 30, 1999, and each fiscal year thereafter, if a town receives an increase in funds pursuant to this section over the amount it received for the prior fiscal year, such increase shall not be used to supplant local funding for educational purposes. The budgeted appropriation for education in any town receiving an increase in funds pursuant to this section shall be not less than the amount appropriated for education for the prior year plus such increase in funds.

(d) (1) Except as otherwise provided under the provisions of subdivisions (3) and (4) of this subsection, for the fiscal year ending June 30, 2014, the budgeted appropriation for education shall be not less than the budgeted appropriation for education for the fiscal year ending June 30, 2013, plus any aid increase described in subsection (e) of this section, except that a town may reduce its budgeted appropriation for education for the fiscal year ending June 30, 2014, by one of the following: (A) Any district with a resident student count for October 1, 2012, using the data of record as of January 31, 2013, that is lower than such district’s resident student count for October 1, 2011, using the data of record as of January 31, 2013, may reduce such district’s budgeted appropriation for education by the difference in number of resident students for such years multiplied by three thousand, provided such reduction shall not exceed one-half of one per cent of the district’s budgeted appropriation for education for the fiscal year ending June 30, 2013, (B) any district that (i) does not maintain a high school and pays tuition to another school district pursuant to section 10-33 for resident students to attend high school in another district, and (ii) the number of resident students attending high school for such district for October 1, 2012, using the data of record as of January 31, 2013, is lower than such district’s number of resident students attending high school for October 1, 2011, using the data of record as of January 31, 2013, may reduce such district’s budgeted appropriation for education by the difference in number of resident students attending high school for such years multiplied by the tuition paid per student pursuant to section 10-33, or (C) any district that realizes new and documentable savings through increased intradistrict efficiencies approved by the Commissioner of Education or through regional collaboration or cooperative arrangements pursuant to section 10-158a may reduce such district’s budgeted appropriation for education in an amount equal to half of the savings experienced as a result of such intradistrict efficiencies, regional collaboration or cooperative arrangement, provided such reduction shall not exceed one-half of one per cent of the district’s budgeted appropriation for education for the fiscal year ending June 30, 2013.

(2) Except as otherwise provided under the provisions of subdivisions (3) and (5) of this subsection, for the fiscal year ending June 30, 2015, the budgeted appropriation for education shall be not less than the budgeted appropriation for education for the fiscal year ending June 30, 2014, plus any aid increase received pursuant to subsection (e) of this section, except that a town may reduce its budgeted appropriation for education for the fiscal year ending June 30, 2015, by one of the following: (A) Any district with a resident student count for October 1, 2013, using the data of record as of January 31, 2014, that is lower than such district’s resident student count for October 1, 2012, using the data of record as of January 31, 2014, may reduce such district’s budgeted appropriation for education by the difference in number of resident students for such years multiplied by three thousand, provided such reduction shall not exceed one-half of one per cent of the district’s budgeted appropriation for education for the fiscal year ending June 30, 2014, (B) any district that (i) does not maintain a high school and pays tuition to another school district pursuant to section 10-33 for resident students to attend high school in another district, and (ii) the number of resident students attending high school for such district for October 1, 2013, using the data of record as of January 31, 2014, is lower than such district’s number of resident students attending high school for October 1, 2012, using the data of record as of January 31, 2014, may reduce such district’s budgeted appropriation for education by the difference in number of resident students attending high school for such years multiplied by the tuition paid per student pursuant to section 10-33, or (C) any district that realizes new and documentable savings through increased intradistrict efficiencies approved by the Commissioner of Education or through regional collaboration or cooperative arrangements pursuant to section 10-158a may reduce such district’s budgeted appropriation for education in an amount equal to half of the savings experienced as a result of such intradistrict efficiencies, regional collaboration or cooperative arrangement, provided such reduction shall not exceed one-half of one per cent of the district’s budgeted appropriation for education for the fiscal year ending June 30, 2013.

(3) The Commissioner of Education may permit a district to reduce its budgeted appropriation for education for the fiscal years ending June 30, 2014, and June 30, 2015, inclusive, in an amount determined by the commissioner if such district has permanently ceased operations and closed one or more schools in the district due to declining enrollment at such closed school or schools in the fiscal year ending June 30, 2011, June 30, 2012, or June 30, 2013.

(4) For the fiscal year ending June 30, 2014, the budgeted appropriation for a town designated as an alliance district, as defined in section 10-262u, shall be not less than the sum of (A) the budgeted appropriation for the fiscal year ending June 30, 2013, and (B) the amount necessary to meet the minimum local funding percentage, as defined in subdivision (39) of section 10-262f, except the commissioner may permit a town designated as an alliance district to reduce its budgeted appropriation for education if such town can demonstrate that its local contribution for the fiscal year ending June 30, 2014, has increased when compared to the local contribution used in determining its local funding percentage, as defined in subdivision (38) of section 10-262f.

(5) For the fiscal year ending June 30, 2015, the budgeted appropriation for a town designated as an alliance district, as defined in section 10-262u, shall be not less than the sum of (A) the budgeted appropriation for the fiscal year ending June 30, 2014, and (B) the amount necessary to meet the minimum local funding percentage, as defined in section 10-262f, except the commissioner may permit a town designated as an alliance district to reduce its budgeted appropriation for education if such town can demonstrate that its local contribution for the fiscal year ending June 30, 2015, has increased when compared to the local contribution used in determining its local funding percentage, as defined in section 10-262f.

(e) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the amount paid to a town pursuant to subsection (a) of this section minus the amount paid to such town under said subsection for the prior fiscal year shall be the aid increase for such town for such fiscal year.

(f) Upon a determination by the State Board of Education that a town or kindergarten to grade twelve, inclusive, regional school district failed in any fiscal year to meet the requirements pursuant to subsection (c), (d) or (e) of this section, the town or kindergarten to grade twelve, inclusive, regional school district shall forfeit an amount equal to two times the amount of the shortfall. The amount so forfeited shall be withheld by the Department of Education from the grant payable to the town in the second fiscal year immediately following such failure by deducting such amount from the town’s equalization aid grant payment pursuant to this section, except that in the case of a kindergarten to grade twelve, inclusive, regional school district, the amount so forfeited shall be withheld by the Department of Education from the grants payable pursuant to this section to the towns which are members of such regional school district. The amounts deducted from such grants to each member town shall be proportional to the number of resident students in each member town. Notwithstanding the provisions of this subsection, the State Board of Education may waive such forfeiture upon agreement with the town or kindergarten to grade twelve, inclusive, regional school district that the town or kindergarten to grade twelve, inclusive, regional school district shall increase its budgeted appropriation for education during the fiscal year in which the forfeiture would occur by an amount not less than the amount of said forfeiture or for other good cause shown. Any additional funds budgeted pursuant to such an agreement shall not be included in a district’s budgeted appropriation for education for the purpose of establishing any future minimum budget requirement.

(P.A. 88-358, S. 3, 9; P.A. 89-124, S. 5, 13; P.A. 98-168, S. 16, 26; P.A. 05-245, S. 31; P.A. 06-13, S. 6; June Sp. Sess. P.A. 07-3, S. 63; June Sp. Sess. P.A. 07-5, S. 52; P.A. 08-170, S. 1, 13; Sept. Sp. Sess. P.A. 09-6, S. 30; P.A. 10-151, S. 1; P.A. 11-28, S. 9; 11-48, S. 190; 11-234, S. 1; P.A. 12-116, S. 61, 62; June 12 Sp. Sess. P.A. 12-1, S. 288; June 12 Sp. Sess. P.A. 12-2, S. 27; P.A. 13-247, S. 154.)

History: P.A. 89-124 in Subsec. (b) provided that the balance be paid in March rather than April for towns which have not adopted the uniform fiscal year and which would not otherwise receive such payment within their fiscal year; P.A. 98-168 amended Subsec. (c) to add prohibition against using an increase to supplant local funding, effective July 1, 1998; P.A. 05-245 amended Subsec. (c) by adding language re appropriation not less than the amount for previous year plus increase in funds and added Subsec. (d) re penalty, effective July 1, 2005; P.A. 06-13 made a technical change in Subsec. (b), effective May 2, 2006; June Sp. Sess. P.A. 07-3 added new Subsec. (d) re minimum budget requirement, added Subsec. (e) re failure to make adequately yearly progress and deferral of increase in aid, redesignated existing Subsec. (d) as Subsec. (f) and added reference therein to Subsec. (d), effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (e) to add language re notwithstanding any provision of the general statutes, charter, special act or home rule ordinance, effective October 6, 2007; P.A. 08-170 amended Subsec. (e) to add provisions re member towns of regional school districts for fiscal years ending June 30, 2008, and June 30, 2009, effective July 1, 2008, and further amended Subsec. (e) to redesignate existing provisions as new Subdivs. (1), (2) and (5), to provide in new Subdiv. (1) for exception to Subdivs. (2), (3) and (4), to redesignate Subdivs. (1)(A) to (1)(D) as Subdivs. (1)(A)(i) to (1)(A)(iv), to change percentage from 50 to 30 in Subdiv. (1)(A)(iii) and from 15 to 50 in Subdiv. (1)(A)(iv), to redesignate Subdivs. (2)(A) to (2)(D) as Subdivs. (1)(B)(i) to (1)(B)(iv), to change percentage from 50 to 30 in Subdiv. (1)(B)(iii) and from 15 to 50 in Subdiv. (1)(B)(iv), to redesignate Subdivs. (3)(A) to (3)(D) as Subdivs. (1)(C)(i) to (1)(C)(iv), to change percentage from 50 to 30 in Subdiv. (1)(C)(iii) and from 15 to 50 in Subdiv. (1)(C)(iv), to make provisions of new Subdiv. (2), re school districts in third year or more of being identified as in need of improvement, applicable for fiscal year ending June 30, 2009, to add new Subdiv. (3) re school districts in third year or more of being identified as in need of improvement for fiscal year ending June 30, 2010, to add new Subdiv. (4) re member towns of regional school districts and to delete from new Subdiv. (5) similar provisions re such towns for fiscal years ending June 30, 2008, and June 30, 2009, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-6 added new Subsec. (d) re requirement for the budgeted appropriation for education for fiscal years 2010 and 2011, redesignated existing Subsecs. (d) to (f) as Subsecs. (e) to (g) and made conforming changes therein and amended redesignated Subsec. (g) by replacing references re expenditure with references to budgeted appropriation for education, effective October 5, 2009; P.A. 10-151 amended Subsec. (d) by adding exception re reduction of budgeted appropriation for education for fiscal year ending June 30, 2010, due to decrease in number of resident students in district during school year commencing July 1, 2009, effective June 8, 2010; P.A. 11-28 made technical changes in Subsec. (f), effective June 3, 2011; P.A. 11-48 repositioned former Subsec. (d) as Subsec. (e), redesignated existing Subsec. (e) as Subsec. (d), added new Subsec. (f) re requirement for the budgeted appropriation for education for fiscal years ending June 30, 2012, and June 30, 2013, redesignated existing Subsecs. (f) and (g) as Subsecs. (g) and (h) and made conforming changes, effective July 1, 2011; P.A. 11-234 amended Subsec. (f) by designating existing language as Subpara. (A) and adding Subpara. (B) re reduction in number of resident students in district that does not maintain a high school in Subdivs. (1) and (2), repositioning provisions re prohibition against reducing budgeted appropriation for education if school district failed to make adequate yearly progress in mathematics or reading or satisfied certain requirements of federal law in fiscal years 2012 or 2013 from Subdivs. (1) and (2) to new Subdiv. (4), adding definition re “poverty rate” in Subdiv. (4) and making conforming changes, effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by adding provision re exclusion of amounts paid pursuant to Sec. 10-66ee(c)(1), (d)(1) and (l), amended Subsec. (b) by designating existing provisions as Subdiv. (1), adding Subdiv. (2) re amounts due to a town pursuant to Sec. 10-66ee(c)(1), (d)(1) and (l) to be paid by Comptroller to treasurer of each town and making a conforming change, amended Subsec. (f) by deleting proviso re reduction not to exceed one-half of one per cent of budgeted appropriation for education for fiscal year 2011 in Subdiv. (1), and adding “a town may reduce its budgeted appropriation for education for the fiscal year ending June 30, 2013, by one of the following:”, making conforming changes and adding Subpara. (C) re reduction of budgeted appropriation for new and documentable savings in Subdiv. (2), and amended Subsec. (g)(1) by adding “for the fiscal year ending June 30, 2008, to June 30, 2012, inclusive”, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (f) by adding Subdiv. (5) re minimum budget requirement for alliance districts and making conforming changes, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsecs. (a) and (b)(2) by deleting references to “subsection (l)” of Sec. 10-66ee, effective July 1, 2012; P.A. 13-247 deleted former Subsecs. (d) to (g), added new Subsec. (d) re minimum budget requirement and exceptions for fiscal years 2014 and 2015, added new Subsec. (e) re calculation of aid increase and redesignated existing Subsec. (h) as Subsec. (f) and amended same to make a conforming change, effective July 1, 2013.



Section 10-262j - Minimum expenditure requirement.

(a) For the fiscal years ending June 30, 1990, June 30, 1991, June 30, 1992, and June 30, 1993, the regular program expenditures of a town shall be not less than the greater of (1) the product of (A) the target foundation multiplied by the number of total need students of the town for the prior school year, and (B) the ratio of the town’s grant entitlement for such year pursuant to section 10-262h divided by the town’s target grant, or (2) an amount equal to the sum of (A) the regular program expenditures for the town for the prior fiscal year, and (B) the amount of the aid increase paid to the town as calculated pursuant to subsection (b) of this section.

(b) For the purposes of subsection (a) of this section, the amount of the aid increase paid to a town shall be (1) for the fiscal year ending June 30, 1990, the amount of aid to be paid to the town for the fiscal year ending June 30, 1990, pursuant to section 10-262i, less the base aid for the town, (2) for the fiscal year ending June 30, 1991, the amount of aid paid to the town for the fiscal year ending June 30, 1991, pursuant to said section, less the amount of aid paid to the town for the fiscal year ending June 30, 1990, pursuant to said section, (3) for the fiscal year ending June 30, 1992, the amount of aid paid to the town for the fiscal year ending June 30, 1992, pursuant to said section, less the amount of aid paid to the town for the fiscal year ending June 30, 1991, pursuant to said section, (4) for the fiscal year ending June 30, 1993, the amount of aid paid to the town for the fiscal year ending June 30, 1993, less the amount of aid paid to the town for the fiscal year ending June 30, 1992, pursuant to said section, (5) for the fiscal years ending June 30, 1994, and June 30, 1995, the amount of aid paid to the town for the fiscal year pursuant to said section, less the amount of aid paid to the town for the prior fiscal year pursuant to said section, (6) for the fiscal year ending June 30, 1996, the amount paid to the town for the fiscal year ending June 30, 1996, pursuant to said section less base revenue for the fiscal year ending June 30, 1995, (7) for the fiscal year ending June 30, 1997, the amount paid to the town for the fiscal year ending June 30, 1997, less the amount paid to the town for the fiscal year ending June 30, 1996, pursuant to said section, (8) for the fiscal year ending June 30, 1998, the amount paid to the town for the fiscal year ending June 30, 1998, less the amount paid to the town for the fiscal year ending June 30, 1997, pursuant to said section, (9) for the fiscal year ending June 30, 1999, the amount paid to the town for the fiscal year ending June 30, 1999, less the amount paid to the town for the fiscal year ending June 30, 1998, pursuant to said section, and (10) for the fiscal year ending June 30, 2000, and each fiscal year thereafter, the amount paid to the town for said fiscal year, less the amount paid to the town for the year prior to said fiscal year, provided any amounts paid pursuant to section 7 of public act 99-217* shall be included in the determination of the aid increase paid to the town.

(c) Notwithstanding the provisions of subsection (a) of this section, for the years ending June 30, 1990, June 30, 1991, June 30, 1992, and June 30, 1993, no town shall be required to spend more on regular program expenditures than an amount equal to the product of the foundation for such year and the total need students of the town for the prior school year.

(d) (1) For the year ending June 30, 1994, the regular program expenditures of a town shall be not less than the greater of the foundation for such year multiplied by the total need students of the town for the prior school year or an amount equal to the sum of (A) the regular program expenditures for the town for the prior fiscal year, and (B) the amount of the aid increase paid to the town as calculated pursuant to subsection (b) of this section, except that no town shall be required to spend more on regular program expenditures than one hundred five per cent of the product of the foundation for such year and the total need students of the town for the prior school year.

(2) For the fiscal year ending June 30, 1995, the regular program expenditures of a town shall be not less than the greater of the foundation for such year multiplied by the total need students of the town for the prior school year or an amount equal to the sum of (A) the regular program expenditures for the town for the prior fiscal year, and (B) the amount of the aid increase paid to the town as calculated pursuant to subsection (b) of this section, except that no town shall be required to spend more on regular program expenditures than one hundred ten per cent of the product of the foundation for such year and the total need students of the town for the prior school year.

(3) For the fiscal years ending June 30, 1996, and June 30, 1997, the regular program expenditures of a town shall not be less than the lesser of (A) the sum of the regular program expenditures for the town for the prior fiscal year, and the amount of the aid increase paid to a town pursuant to subsection (b) of this section, or (B) the sum of the town’s minimum expenditure requirement cap as determined by the Department of Education for the fiscal year ending June 30, 1995, and the sum of any aid increases paid to a town pursuant to subsection (b) of this section after the fiscal year ending June 30, 1995.

(4) For the fiscal year ending June 30, 1998, the regular program expenditures of a town shall be the lesser of the sum of (A) its minimum expenditure requirement for the fiscal year ending June 30, 1997, (B) its aid increase pursuant to subsection (b) of this section, and (C) the result obtained by multiplying the difference between the town’s resident student count for October 1996, using the data of record as of December 1, 1996, and its final audited resident student count for October 1993, by one-half of the foundation, or the sum of (i) its minimum expenditure requirement for the fiscal year ending June 30, 1997, and (ii) its aid increase pursuant to subsection (b) of this section.

(5) For the fiscal year ending June 30, 1999, the regular program expenditures of a town shall be the lesser of the sum of (A) its minimum expenditure requirement for the fiscal year ending June 30, 1998, (B) its aid increase pursuant to subsection (b) of this section, and (C) the result obtained by multiplying the difference between the town’s resident student count for October 1997, using the data of record as of December 1, 1997, and the town’s resident student count for October 1996, using the data of record as of December 1, 1996, by one-half of the foundation, or the sum of (i) its minimum expenditure requirement for the fiscal year ending June 30, 1998, and (ii) its aid increase pursuant to subsection (b) of this section.

(6) For the fiscal year ending June 30, 2000, the regular program expenditures of a town shall be no less than the sum of (A) its minimum expenditure requirement for the fiscal year ending June 30, 1999, (B) its aid increase pursuant to subsection (b) of this section, and (C) the result obtained by multiplying the difference between the town’s resident student count for October 1998, using the data of record as of December 1, 1998, and the town’s resident student count for October 1997, using the data of record as of December 1, 1997, by one-half of the foundation.

(7) For the fiscal year ending June 30, 2001, the regular program expenditures of a town shall be no less than the sum of (A) its minimum expenditure requirement for the fiscal year ending June 30, 2000, (B) its aid increase pursuant to subsection (b) of this section, and (C) if the resident student count for October 1999, is less than the resident student count for October 1998, the result obtained by multiplying the difference between the town’s resident student count for October 1999, using the data of record as of December 1, 1999, and the town’s resident student count for October 1998, using the data of record as of December 1, 1998, by one-half of the foundation.

(8) For the fiscal year ending June 30, 2002, the regular program expenditures of a town shall be no less than the sum of (A) its minimum expenditure requirement for the fiscal year ending June 30, 2001, (B) its aid increase pursuant to subsection (b) of this section, and (C) if the resident student count for October 2000, is less than the resident student count for October 1999, the result obtained by multiplying the difference between the town’s resident student count for October 2000, using the data of record as of December 1, 2000, and the town’s resident student count for October 1999, using the data of record as of December 1, 1999, by one-half of the foundation.

(9) For the fiscal year ending June 30, 2003, the regular program expenditures of a town shall be no less than the sum of (A) its minimum expenditure requirement for the fiscal year ending June 30, 2002, (B) its aid increase pursuant to subsection (b) of this section, and (C) if the resident student count for October 2001, is less than the resident student count for October 2000, the result obtained by multiplying the difference between the town’s resident student count for October 2001, using the data of record as of December 1, 2001, and the town’s resident student count for October 2000, using the data of record as of December 1, 2000, by one-half of the foundation.

(10) For the fiscal year ending June 30, 2004, the regular program expenditures of a town shall be no less than the sum of (A) its minimum expenditure requirement for the fiscal year ending June 30, 2003, (B) its aid increase pursuant to subsection (b) of this section, and (C) if the resident student count for October 2002, is less than the resident student count for October 2001, the result obtained by multiplying the difference between the town’s resident student count for October 2002, using the data of record as of December 1, 2002, and the town’s resident student count for October 2001, using the data of record as of December 1, 2001, by one-half of the foundation.

(11) For the fiscal year ending June 30, 2005, the regular program expenditures of a town shall be no less than the sum of (A) its minimum expenditure requirement for the fiscal year ending June 30, 2004, (B) its aid increase pursuant to subsection (b) of this section, and (C) if the resident student count for October 2003, is less than the resident student count for October 2002, the result obtained by multiplying the difference between the town’s resident student count for October 2003, using the data of record as of December 1, 2003, and the town’s resident student count for October 2002, using the data of record as of December 1, 2002, by one-half of the foundation.

(12) For the fiscal year ending June 30, 2006, the regular program expenditures of a town shall be no less than the sum of (A) its minimum expenditure requirement for the fiscal year ending June 30, 2005, (B) its aid increase pursuant to subsection (b) of this section, and (C) if the resident student count for October 2004, is less than the resident student count for October 2003, the result obtained by multiplying the difference between the town’s resident student count for October 2004, using the data of record as of December 1, 2004, and the town’s resident student count for October 2003, using the data of record as of December 1, 2003, by one-half of the foundation.

(13) For the fiscal year ending June 30, 2007, the regular program expenditures of a town shall be no less than the sum of (A) its minimum expenditure requirement for the fiscal year ending June 30, 2006, (B) its aid increase pursuant to subsection (b) of this section, and (C) if the resident student count for October, 2005 is less than the resident student count for October, 2004 the result obtained by multiplying the difference between the town’s resident student count for October, 2005 using the data of record as of December 1, 2005, and the town’s resident student count for October, 2004 using the data of record as of December 1, 2004, by one-half of the foundation.

(e) (1) Notwithstanding the provisions of subsections (a), (b) and (c) of this section: (A) For the fiscal years ending June 30, 1990, June 30, 1991, June 30, 1992, and June 30, 1993, the regular program expenditures of a kindergarten to grade twelve, inclusive, regional school district shall not be less than the greater of (i) the product of (I) the target foundation multiplied by the sum of the number of total need students in the member towns in the regional school district for the prior school year, and (II) the ratio of the sum of the member towns’ grant entitlements for such year pursuant to section 10-262h divided by the sum of the member towns’ target grants, or (ii) an amount equal to the sum of (I) the regular program expenditures for the regional school district for the prior fiscal year, and (II) the amount of the sum of the aid increases paid to the member towns as calculated pursuant to subsection (b) of this section, provided no kindergarten to grade twelve, inclusive, regional school district shall be required to spend more on regular program expenditures than an amount equal to the product of the foundation for such year and the sum of the total need students in the member towns of the regional school district for the prior school year; and (B) for the year ending June 30, 1993, and for each fiscal year thereafter, the regular program expenditures of a kindergarten to grade twelve, inclusive, regional school district shall be not less than the foundation for such year multiplied by the sum of the total need students of all member towns for the prior school year.

(2) Notwithstanding the provisions of subdivision (3) of subsection (d) of this section, for the fiscal years ending June 30, 1996, and June 30, 1997, the regular program expenditures of a kindergarten to twelve, inclusive, regional school district shall not be less than the lesser of (A) the sum of the regular program expenditures for the regional school district for the prior fiscal year, and the sum of the member towns’ aid increases pursuant to subsection (b) of this section, or (B) the sum of the member towns’ minimum expenditure requirement caps as determined by the Department of Education for the fiscal year ending June 30, 1995, and the sum of the member towns’ aid increases paid pursuant to subsection (b) of this section after the fiscal year ending June 30, 1995.

(f) For the purposes of this section “total need students” means total need students as calculated using the data of record as of December first of such data year.

(P.A. 88-358, S. 4, 9; P.A. 89-124, S. 6, 13; P.A. 92-262, S. 27, 42; P.A. 93-145, S. 2, 3, 6; P.A. 94-245, S. 35, 46; P.A. 95-226, S. 3, 4, 7, 30; P.A. 97-318, S. 4, 12; P.A. 99-217, S. 6, 8; P.A. 00-187, S. 14, 21, 75; P.A. 01-173, S. 62, 67; P.A. 03-76, S. 23; June 30 Sp. Sess. P.A. 03-6, S. 25; P.A. 05-245, S. 30; P.A. 06-135, S. 5; June Sp. Sess. P.A. 07-3, S. 64.)

*Note: Section 7 of public act 99-217 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 89-124 in Subsec. (e) added forfeiture provisions and a minimum expenditure requirement for kindergarten to grade twelve, inclusive, regional school districts and added new Subsec. (g) re definition of “total need students” for purposes of the section; P.A. 92-262 amended Subsecs. (a), (c) and (f) to add fiscal year 1993, added Subsec. (b)(4), and amended Subsec. (d) to substitute 1994 for 1993; P.A. 93-145 added Subsec. (b)(5) re the amount of aid for the fiscal year ending June 30, 1994, and each fiscal year thereafter and amended Subsec. (d) to make the existing Subsec. Subdiv. (1), limited the applicability of said Subdiv. to the fiscal year ending June 30, 1994, added the “greater of the” existing requirement or the sum of the items described in Subparas. (A) and (B) and added the exception language, and added Subdiv. (2) concerning program expenditures for the fiscal year ending June 30, 1995, and for each fiscal year thereafter, effective July 1, 1993; P.A. 94-245 amended Subsec. (e) to add provision that any additional funds expended pursuant to an agreement between the State Board of Education and a kindergarten to grade twelve, inclusive, regional school district shall not be included in a district’s expenditures for the purpose of establishing any future minimum expenditure requirement, effective June 2, 1994; P.A. 95-226 added Subsec. (b)(6) and (7) re the fiscal years ending June 30, 1996, and June 30, 1997, amended Subsec. (d) to limit Subdiv. (2) to the fiscal year ending June 30, 1995, and added Subdiv. (3) concerning the fiscal years ending June 30, 1996, and June 30, 1997, and added Subsec. (f)(2) re fiscal years ending June 30, 1996, and June 30, 1997, and made technical changes, effective July 1, 1995; P.A. 97-318 amended Subsecs. (b) and (d) to add provisions re the fiscal year ending June 30, 1998, and the fiscal year ending June 30, 1999, respectively, effective July 1, 1997; P.A. 99-217 added Subsec. (d)(6) and (7) re expenditures for the fiscal years ending June 30, 2000, and June 30, 2001, effective July 1, 1999; P.A. 00-187 added Subsec. (b)(10) re fiscal year ending June 30, 2000, and each fiscal year thereafter and amended Subsec. (d)(7)(C) to add the clause “if the resident student count for October 1999, is less than the resident student count for October 1998”, effective July 1, 2000; P.A. 01-173 added Subsec. (d)(8) and (9) re fiscal years ending June 30, 2002, and June 30, 2003, respectively, effective July 1, 2001; P.A. 03-76 made technical changes in Subsec. (e), effective June 3, 2003; June 30 Sp. Sess. P.A. 03-6 added Subsec. (d)(10) and (11) re fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 05-245 added Subsec. (d)(12) re minimum expenditure for the fiscal year ending June 30, 2006, effective July 1, 2005; P.A. 06-135 added Subsec. (d)(13) re minimum expenditure for the fiscal year ending June 30, 2007, effective July 1, 2006; June Sp. Sess. P.A. 07-3 deleted former Subsec. (e) re forfeitures, redesignated existing Subsecs. (f) and (g) as Subsecs. (e) and (f) and made technical changes, effective July 1, 2007.



Section 10-262k - Grants for compensatory education programs.

Notwithstanding any provision of the general statutes, the board of education which has jurisdiction over the schools in any town (1) with a total population, as defined in subdivision (7) of subsection (a) of section 10-261, greater than twenty thousand, and (2) in which the grant mastery percentage, as defined in subdivision (12) of section 10-262f, is greater than twenty per cent may annually apply to the Commissioner of Education, on such forms as the commissioner may prescribe, to receive not more than two per cent of the town’s grant entitlement pursuant to section 10-262h for the subsequent fiscal year for compensatory education programs. At the time of application, the board of education shall notify the board of finance in each town or city having a board of finance, the board of selectmen in each town having no board of finance or otherwise the authority making appropriations for the school district of the application. Upon submission of a timely application to the commissioner, the commissioner shall deduct such amount from the payment made to the town in October of such subsequent fiscal year pursuant to section 10-262i, and the board of education shall receive a grant in such amount.

(P.A. 90-225, S. 8, 10; P.A. 92-262, S. 28, 42; P.A. 96-244, S. 55, 63; P.A. 97-318, S. 3, 12; P.A. 03-174, S. 7.)

History: P.A. 92-262 deleted provision exempting payments from provisions of repealed Sec. 10-14o; P.A. 96-244 decreased the population level for eligibility from greater than 26,000 to greater than 20,000 and made the initial year for applications under the new criteria “1997”, effective July 1, 1996; P.A. 97-318 made a technical change, effective July 1, 1997; P.A. 03-174 made technical changes, effective July 1, 2003.



Section 10-262l - Grants for improvement in student achievement.

(a) Each local and regional board of education, within available appropriations, shall be eligible to receive a state grant of funds as a reward for demonstrating improvement in district-wide student achievement on the mastery examinations, under subsection (b) of section 10-14n. Each local and regional board of education shall receive a proportional share of the amount appropriated for purposes of this section based upon the improvement in its mastery goal improvement count, as defined in subdivision (31) of section 10-262f. The minimum grant for each eligible town shall be five hundred dollars. Each local and regional board of education shall expend grant funds pursuant to this section on behalf of its schools in a manner consistent with each school’s relative contribution to the level of mastery goal achievement within the district.

(b) Each town which receives funds pursuant to this section shall make such funds available to its local or regional board of education in supplement to any other local appropriation, other state or federal grant or other revenue to which the local or regional board of education is entitled.

(P.A. 95-226, S. 6, 30; P.A. 97-318, S. 5, 12; P.A. 05-13, S. 4; P.A. 13-207, S. 9.)

History: P.A. 95-226 effective July 1, 1995; P.A. 97-318 made a technical change, effective July 1, 1997; P.A. 05-13 made a technical change in Subsec. (a), effective May 4, 2005; P.A. 13-207 amended Subsec. (a) by replacing “state-wide mastery examinations under subdivisions (1) and (2) of subsection (a) of section 10-14n” with “mastery examinations, under subsection (b) of section 10-14n”, effective July 1, 2013.



Section 10-262m - Grants for high level of foster care placements in a school district.

For the fiscal year ending June 30, 1999, and each fiscal year thereafter, each school district in which two per cent or more of the average daily membership, as defined in section 10-261, of the school district are children age five to eighteen, inclusive, in foster care placements or certified relative foster care placements in such school district on October first of the fiscal year, as determined by the Department of Children and Families shall receive a grant, within available appropriations, from the Department of Education in an amount equal to one hundred thousand dollars. Such grant shall be in addition to funds received by such school district pursuant to subsection (b) of section 10-76g.

(P.A. 98-168, S. 10, 26; June Sp. Sess. P.A. 99-1, S. 10, 51.)

History: P.A. 98-168 effective July 1, 1998; June Sp. Sess. P.A. 99-1 required foster care placement grants to be within available appropriations, effective July 1, 1999.



Section 10-262n - Grants to improve the use of technology in schools.

(a) The Department of Education shall administer, within available appropriations, a program to assist local and regional school districts to improve the use of information technology in their schools. Under the program, the department shall provide grants to local and regional boards of education and may provide other forms of assistance such as the provision of purchasing under state-wide contracts with the Department of Information Technology. Grant funds may be used for: (1) Wiring and wireless connectivity, (2) the purchase or leasing of computers, and (3) interactive software and the purchase and installation of software filters.

(b) Local and regional boards of education shall apply to the department for grants at such time and in such manner as the Commissioner of Education prescribes. In order to be eligible for a grant, a local or regional board of education shall: (1) Have a technology plan that was developed or updated during the three-year period preceding the date of application for grant funds and, once the Commission for Educational Technology develops the long-range plan required pursuant to subdivision (5) of subsection (c) of section 4d-80, the local technology plan shall be consistent with such long-range plan, (2) provide that each school and superintendent’s office be able to communicate with the Department of Education using the Internet, (3) present evidence that it has applied or will apply for a grant from the federal Universal Service Fund, and (4) submit a plan for the expenditure of grant funds in accordance with subsection (c) of this section.

(c) The plan for the expenditure of grant funds shall: (1) Establish clear goals and a strategy for using telecommunications and information technology to improve education, (2) include a professional development strategy to ensure that teachers know how to use the new technologies to improve education, (3) include an assessment of the telecommunication services, hardware, software and other services that will be needed to improve education, (4) provide for a sufficient budget to acquire and maintain the hardware, software, professional development and other services that will be needed to implement the strategy for improved education, (5) include an evaluation process that enables the school to monitor progress towards the specified goals and make adjustments in response to new developments and opportunities as they arise. The plan developed pursuant to this subsection shall be submitted to the department with the grant application.

(d) (1) Each school district shall be eligible to receive a minimum grant under the program as follows: (A) Each school district in towns ranked from one to one hundred thirteen, inclusive, when all towns are ranked in ascending order from one to one hundred sixty-nine based on town wealth, as defined in subdivision (26) of section 10-262f, shall be eligible to receive a minimum grant in the amount of thirty thousand dollars, and (B) each school district in towns ranked from one hundred fourteen to one hundred sixty-nine, inclusive, when all towns are ranked in ascending order from one to one hundred sixty-nine based on town wealth, as defined in subdivision (26) of section 10-262f, shall be eligible to receive a minimum grant under the program in the amount of fifteen thousand dollars. Such minimum grant may be increased for certain school districts pursuant to subdivision (4) of this subsection. (2) The department shall use (A) one hundred thousand dollars of the amount appropriated for purposes of this section for the technical high schools for wiring and other technology initiatives at such schools, and (B) fifty thousand dollars of the amount appropriated for purposes of this section for technology grants to state charter schools. The amount of the grant each state charter school receives shall be based on the number of students enrolled in the school. (3) The department may retain up to one per cent of the amount appropriated for purposes of this section for coordination, program evaluation and administration. (4) Any remaining appropriated funds shall be used to increase the grants to (A) priority school districts pursuant to section 10-266p, (B) transitional school districts pursuant to section 10-263c, and (C) school districts in towns ranked from one to eighty-five, inclusive, when all towns are ranked in ascending order from one to one hundred sixty-nine based on town wealth, as defined in section 10-262f. Each such school district shall receive an amount based on the ratio of the number of resident students, as defined in said section 10-262f, in such school district to the total number of resident students in all such school districts.

(e) Each school district that participates in an interdistrict magnet school or in an endowed academy shall provide funds from the grant it receives pursuant to this section to such interdistrict magnet school or endowed academy in an amount equal to the per student amount of such grant multiplied by the number of students from such district enrolled in the interdistrict magnet school or endowed academy.

(f) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year but shall be available for expenditure during the next fiscal year.

(g) No funds received pursuant to this section shall be used to supplant federal, state or local funding to the local or regional board of education for technology.

(h) Expenditure reports shall be filed with the Department of Education as requested by the commissioner. School districts shall refund (1) any unexpended amounts at the close of the program for which the grant was awarded, and (2) any amounts not expended in accordance with the approved grant application.

(P.A. 00-187, S. 41, 75; June Sp. Sess. P.A. 00-1, S. 18, 46; June Sp. Sess. P.A. 01-1, S. 44, 54; P.A. 03-174, S. 10; P.A. 04-57, S. 1; P.A. 12-116, S. 87.)

History: P.A. 00-187 effective July 1, 2000; June Sp. Sess. P.A. 00-1 amended Subsec. (d)(4)(C) to make a technical change and replace towns ranked in “descending” order with towns ranked in “ascending” order, effective July 1, 2000; June Sp. Sess. P.A. 01-1 amended Subsec. (d)(1) to remove provision for minimum grant of $10,000 and to substitute formula in Subparas. (A) and (B) for determining amount of the minimum grant, effective July 1, 2001; P.A. 03-174 amended Subsec. (b)(1) by substituting a three-year period preceding the date of application for a two-year period, effective July 1, 2003; P.A. 04-57 amended Subsec. (a)(1) by adding reference to wireless connectivity, effective July 1, 2004; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (d)(2), effective July 1, 2012.



Section 10-262o - Grant program for teacher technology training programs.

The Department of Education shall establish, within available appropriations, a competitive grant program to fund innovative teacher training programs on the integration of technology into the public school curriculum in order to improve student learning. On and after July 1, 2001, such training programs shall be consistent with the standards developed pursuant to section 4d-85.

(P.A. 00-187, S. 43, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 10-262p - Computer technology competency standards for students. Report on the status of educational technology in the public schools.

(a) The State Board of Education shall adopt grade kindergarten to grade twelve, inclusive, computer technology competency standards for students by July 1, 2001. Information on the standards shall be included in the report required pursuant to subsection (b) of this section.

(b) On or before July 1, 2001, and biennially thereafter, the Commissioner of Education shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on the status of educational technology in the public schools. The report shall include information on the level of funding needed to assure that the technology needs in the areas of infrastructure improvements, educator professional development, curriculum development and student competency development are met.

(P.A. 00-187, S. 44, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 10-262q - Centralized web-based site for educators.

The Department of Education shall develop and maintain, within available appropriations, a centralized web-based site for use by educators in posting and sharing suggested grade-specific or topic-specific lesson plans, curriculum resources and technology resource opportunities, as well as best practices on the use of technology in instruction.

(P.A. 00-187, S. 46, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 10-262r - Computer-assisted writing, instruction and testing. Pilot program.

Section 10-262r is repealed, effective April 1, 2009.

(P.A. 05-245, S. 39; P.A. 06-196, S. 65; P.A. 08-170, S. 16; P.A. 09-2, S. 27.)



Section 10-262s - Authority of Commissioner of Education to transfer funds appropriated for Sheff settlement to certain grant programs.

The Commissioner of Education may, to assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., transfer funds appropriated for the Sheff settlement to the following: (1) Grants for interdistrict cooperative programs pursuant to section 10-74d, (2) grants for state charter schools pursuant to section 10-66ee, (3) grants for the interdistrict public school attendance program pursuant to section 10-266aa, (4) grants for interdistrict magnet schools pursuant to section 10-264l, and (5) to technical high schools for programming.

(P.A. 11-48, S. 195.)

History: P.A. 11-48 effective June 13, 2011.



Section 10-262t - Grants to support plans that implement cost-saving strategies.

The Commissioner of Education may provide, within available appropriations, grants for technical assistance and regional cooperation to support any local or regional board of education that develops a plan to implement significant cost-saving strategies while simultaneously maintaining or improving the quality of education in the district.

(P.A. 12-116, S. 11; P.A. 13-31, S. 22.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made a technical change, effective May 28, 2013.



Section 10-262u - Alliance districts.

(a) As used in this section and section 10-262i:

(1) “Alliance district” means a school district that is in a town that is among the towns with the lowest district performance indices.

(2) “District performance index” means the sum of the district subject performance indices for mathematics, reading, writing and science.

(3) “District subject performance index for mathematics” means thirty per cent multiplied by the sum of the mastery test data of record, as defined in section 10-262f, for a district for mathematics weighted as follows: (A) Zero for the percentage of students scoring below basic, (B) twenty-five per cent for the percentage of students scoring at basic, (C) fifty per cent for the percentage of students scoring at proficient, (D) seventy-five per cent for the percentage of students scoring at goal, and (E) one hundred per cent for the percentage of students scoring at advanced.

(4) “District subject performance index for reading” means thirty per cent multiplied by the sum of the mastery test data of record, as defined in section 10-262f, for a district for reading weighted as follows: (A) Zero for the percentage of students scoring below basic, (B) twenty-five per cent for the percentage of students scoring at basic, (C) fifty per cent for the percentage of students scoring at proficient, (D) seventy-five per cent for the percentage of students scoring at goal, and (E) one hundred per cent for the percentage of students scoring at advanced.

(5) “District subject performance index for writing” means thirty per cent multiplied by the sum of the mastery test data of record, as defined in section 10-262f, for a district for writing weighted as follows: (A) Zero for the percentage of students scoring below basic, (B) twenty-five per cent for the percentage of students scoring at basic, (C) fifty per cent for the percentage of students scoring at proficient, (D) seventy-five per cent for the percentage of students scoring at goal, and (E) one hundred per cent for the percentage of students scoring at advanced.

(6) “District subject performance index for science” means ten per cent multiplied by the sum of the mastery test data of record, as defined in section 10-262f, for a district for science weighted as follows: (A) Zero for the percentage of students scoring below basic, (B) twenty-five per cent for the percentage of students scoring at basic, (C) fifty per cent for the percentage of students scoring at proficient, (D) seventy-five per cent for the percentage of students scoring at goal, and (E) one hundred per cent for the percentage of students scoring at advanced.

(7) “Educational reform district” means a school district that is in a town that is among the ten lowest district performance indices when all towns are ranked highest to lowest in district performance indices scores.

(b) For the fiscal year ending June 30, 2013, the Commissioner of Education shall designate thirty school districts as alliance districts. Any school district designated as an alliance district shall be so designated for a period of five years. On or before June 30, 2016, the Department of Education shall determine if there are any additional alliance districts.

(c) (1) (A) For the fiscal year ending June 30, 2013, the Comptroller shall withhold from a town designated as an alliance district any increase in funds received over the amount the town received for the prior fiscal year pursuant to section 10-262h. The Comptroller shall transfer such funds to the Commissioner of Education. (B) For the fiscal years ending June 30, 2014, and June 30, 2015, the Comptroller shall withhold from a town designated as an alliance district any increase in funds received over the amount the town received for the fiscal year ending June 30, 2012, pursuant to subsection (a) of section 10-262i. The Comptroller shall transfer such funds to the Commissioner of Education.

(2) Upon receipt of an application pursuant to subsection (d) of this section, the Commissioner of Education may pay such funds to the town designated as an alliance district and such town shall pay such funds to the local or regional board of education for such town on the condition that such funds shall be expended in accordance with the plan described in subsection (d) of this section and any guidelines developed by the State Board of Education for such funds. Such funds shall be used to improve student achievement in such alliance district and to offset any other local education costs approved by the commissioner.

(d) The local or regional board of education for a town designated as an alliance district may apply to the Commissioner of Education, at such time and in such manner as the commissioner prescribes, to receive any increase in funds received over the amount the town received for the prior fiscal year pursuant to subsection (a) of section 10-262i. Applications pursuant to this subsection shall include objectives and performance targets and a plan that may include, but not be limited to, the following: (1) A tiered system of interventions for the schools under the jurisdiction of such board based on the needs of such schools, (2) ways to strengthen the foundational programs in reading, through the intensive reading instruction program pursuant to section 10-14u, to ensure reading mastery in kindergarten to grade three, inclusive, with a focus on standards and instruction, proper use of data, intervention strategies, current information for teachers, parental engagement, and teacher professional development, (3) additional learning time, including extended school day or school year programming administered by school personnel or external partners, (4) a talent strategy that includes, but is not limited to, teacher and school leader recruitment and assignment, career ladder policies that draw upon guidelines for a model teacher evaluation program adopted by the State Board of Education, pursuant to section 10-151b, and adopted by each local or regional board of education. Such talent strategy may include provisions that demonstrate increased ability to attract, retain, promote and bolster the performance of staff in accordance with performance evaluation findings and, in the case of new personnel, other indicators of effectiveness, (5) training for school leaders and other staff on new teacher evaluation models, (6) provisions for the cooperation and coordination with early childhood education providers to ensure alignment with district expectations for student entry into kindergarten, including funding for an existing local Head Start program, (7) provisions for the cooperation and coordination with other governmental and community programs to ensure that students receive adequate support and wraparound services, including community school models, (8) provisions for implementing and furthering state-wide education standards adopted by the State Board of Education and all activities and initiatives associated with such standards, and (9) any additional categories or goals as determined by the commissioner. Such plan shall demonstrate collaboration with key stakeholders, as identified by the commissioner, with the goal of achieving efficiencies and the alignment of intent and practice of current programs with conditional programs identified in this subsection. The commissioner may require changes in any plan submitted by a local or regional board of education before the commissioner approves an application under this subsection.

(e) The State Board of Education may develop guidelines and criteria for the administration of such funds under this section.

(f) The commissioner may withhold such funds if the local or regional board of education fails to comply with the provisions of this section. The commissioner may renew such funding if the local or regional board of education provides evidence that the school district of such board is achieving the objectives and performance targets approved by the commissioner stated in the plan submitted under this section.

(g) Any local or regional board of education receiving funding under this section shall submit an annual expenditure report to the commissioner on such form and in such manner as requested by the commissioner. The commissioner shall determine if (1) the local or regional board of education shall repay any funds not expended in accordance with the approved application, or (2) such funding should be reduced in a subsequent fiscal year up to an amount equal to the amount that the commissioner determines is out of compliance with the provisions of this subsection.

(h) Any balance remaining for each local or regional board of education at the end of any fiscal year shall be carried forward for such local or regional board of education for the next fiscal year.

(P.A. 12-116, S. 34; June 12 Sp. Sess. P.A. 12-2, S. 22; P.A. 13-31, S. 23; 13-245, S. 18; 13-247, S. 155.)

History: P.A. 12-116 effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (c)(2) by replacing “award” with “pay”, adding “town designated as an alliance district and such town shall pay such funds to the” and replacing “an alliance district” with “such town”, effective July 1, 2012; P.A. 13-31 made a technical change in Subsec. (g), effective May 28, 2013; P.A. 13-245 amended Subsec. (d)(2) by adding reference to the intensive reading instruction program, effective July 1, 2013; P.A. 13-247 amended Subsec. (c)(1) by designating existing provisions as Subpara. (A) and amending same by deleting “and each fiscal year thereafter” and adding Subpara. (B) re withholding from town any increase of funds over amount received for fiscal year 2012 during fiscal years 2014 and 2015, and amended Subsec. (d) by replacing “section 10-262h” with “subsection (a) of section 10-262i”, adding new Subdiv. (8) re implementing and furthering state-wide education standards adopted by State Board of Education and redesignating existing Subdiv. (8) as Subdiv. (9), effective July 1, 2013.



Section 10-263 - Withholding of payments; adjustments for underpayments and overpayments of grants.

(a) The State Board of Education may withhold from the total sum which is paid from the State Treasury an amount which it determines to be equitable from any town or school district which it finds pursuant to section 10-4b to have failed to maintain its schools according to law.

(b) Unless otherwise provided by law, if the Commissioner of Education determines, based upon a final report of actual revenue and expenditures of a school district, that there has been an underpayment or overpayment in a grant made by the State Board of Education, the commissioner shall calculate the amount of the underpayment or overpayment and shall adjust the amount of the grant payment for either of the two fiscal years next following the fiscal year in which such underpayment or overpayment was made. The amount of the adjustment shall be equal to the amount of the underpayment or overpayment.

(1949 Rev., S. 1579; June, 1955, S. 974d; 1967, P.A. 166, S. 4; 1969, P.A. 531, S. 2; P.A. 78-218, S. 186; P.A. 79-128, S. 8, 36; P.A. 87-398, S. 1, 2.)

History: 1967 act changed deadline for application from August fifteenth to August first; 1969 act deleted provision re deductions of amounts by which towns fail to maintain minimum program; P.A. 78-218 deleted reference to applications made by supervising agents and substituted “local or regional board of education” for “town or school district”; P.A. 79-128 deleted provisions re applications and scheduled payments, leaving only provision for withholding certain funds from payments to boards who fail to maintain schools according to law; P.A. 87-398 added new Subsec. (b) to provide for adjustments for underpayments and overpayments of grants and designated prior provisions as Subsec. (a).

See Sec. 10-227 re forfeit of part of grant payment as penalty for violations of procedure in making returns of receipts, expenditures, etc. to Department of Education.



Section 10-263a and 10-263b - Payment to towns not on uniform fiscal year. Amounts in average daily membership payable to the Department of Correction.

Sections 10-263a and 10-263b are repealed.

(P.A. 75-1, S. 1, 2; 75-481, S. 1, 2; P.A. 77-81, S. 1, 2; P.A. 79-128, S. 35, 36; 79-631, S. 94, 95, 111; P.A. 89-124, S. 12, 13.)



Section 10-263c - Transitional school district grant program.

(a) The State Board of Education, within available appropriations, shall administer a transitional school district grant program in accordance with this section. Subject to the provisions of subsection (b) of section 10-263d, each school district that does not receive a grant pursuant to section 10-266p or section 10-276a and is in a town which ranks one to twenty-one, inclusive, when towns are ranked in accordance with subdivision (2) or (3) of subsection (a) of said section 10-266p shall be eligible for a transitional school district grant of two hundred fifty thousand dollars. The local board of education for such school district shall apply for such grant at such time and in such manner as the Commissioner of Education prescribes.

(b) A transitional school district grant shall be payable to the local board of education for the school district. The local board shall use the funds for any of the following: (1) The creation or expansion of programs or activities related to dropout prevention, (2) alternative and transitional programs for students having difficulty succeeding in traditional educational programs, (3) academic enrichment, tutorial and recreation programs or activities in school buildings during nonschool hours and during the summer, (4) development or expansion of extended-day kindergarten programs, (5) development or expansion of early reading intervention programs, including summer and after-school programs, (6) enhancement of the use of technology to support instruction or improve parent and teacher communication, (7) initiatives to strengthen parent involvement in the education of children, and parent and other community involvement in school and school district programs, activities and educational policies, which may be in accordance with the provisions of section 10-4g, or (8) for purposes of obtaining accreditation for elementary and middle schools from the New England Association of Schools and Colleges. Each such board of education shall use at least twenty per cent of its grant for early reading intervention programs. Each such board of education shall use its grant to supplement existing programs or create new programs. If the State Board of Education finds that any such grant is being used for other purposes or is being used to decrease the local share of support for schools, it may require repayment of such grant to the state.

(c) Each transitional school district grant shall be awarded on an annual basis. Funding in subsequent years shall be based on funds available, annual application and program evaluation.

(P.A. 98-168, S. 17, 26; P.A. 99-224, S. 6, 9; June Sp. Sess. P.A. 01-1, S. 43, 54.)

History: P.A. 98-168 effective July 1, 1998; P.A. 99-224 amended Subsec. (a) to stipulate that eligibility for grants is subject to the provisions of Sec. 10-263d(b), to specify that school districts that receive grants pursuant to Sec. 10-276a are not eligible for grants pursuant to this section, and to make technical changes, effective July 1, 1999; June Sp. Sess. P.A. 01-1 amended Subsec. (a) to add “within available appropriations”, effective July 1, 2001.



Section 10-263d - Transitional school district phase-out grants. Reduced grants for first year of eligibility for transitional school district grants.

(a) Commencing with the fiscal year ending June 30, 2002, if a school district that received a transitional school district grant pursuant to section 10-263c for the prior fiscal year is no longer eligible to receive such a grant, such school district shall receive a transitional school district phase-out grant for each of the three fiscal years following the fiscal year such school district received its final transitional school district grant. The amount of such phase-out grants shall be determined in accordance with this subsection. (1) For the first fiscal year following the fiscal year the town received its final transitional school district grant, in an amount equal to seventy-five per cent of such final grant. (2) For the second fiscal year following the fiscal year the town received its final transitional school district grant, in an amount equal to fifty per cent of such final grant. (3) For the third fiscal year following the fiscal year the town received its final transitional school district grant, in an amount equal to twenty-five per cent of such final grant.

(b) Commencing with the fiscal year ending June 30, 2002, if a school district that did not receive a grant pursuant to section 10-276a for the prior fiscal year and was not eligible to receive a transitional school district grant pursuant to section 10-263c for the prior fiscal year becomes eligible to receive such a transitional school district grant, the amount of the grant such town receives for the first year of such eligibility shall be reduced by fifty per cent.

(P.A. 99-224, S. 7, 9.)

History: P.A. 99-224 effective July 1, 1999.



Section 10-263e - Safe learning grant program.

(a) The Department of Education shall establish, within available appropriations, a competitive safe learning grant program to assist school districts in (1) developing a school environment where children learn in safety without fear of physical or verbal harm or intimidation, (2) activities that encourage respect for each student, (3) decreasing early youth aggression, (4) establishing student conflict and intervention policies and strategies, (5) eliminating bullying behaviors among students, (6) extending safe school environment programs to extracurricular activities, (7) after school programs, and (8) the development of crisis and violence prevention policies and strategies which make school environments safe. Each local and regional board of education may apply for a grant at such time and in such manner as the Commissioner of Education prescribes.

(b) The department may accept private donations for purposes of the program provided such donations shall in no way limit the scope of program grants pursuant to this section.

(c) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year but shall be available for expenditure during the next fiscal year for similar programs.

(June Sp. Sess. P.A. 01-1, S. 32, 54; P.A. 03-76, S. 33.)

History: June Sp. Sess. P.A. 01-1 effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (a), effective June 3, 2003.



Section 10-264 - Temporary additional payment.

Obsolete.

(1957, P.A. 642, S. 1.)



Section 10-264a to 10-264d - Promotion of educational quality and diversity: Definitions. Local assessment. Regional plans. Withholding of funds.

Sections 10-264a to 10-264d, inclusive, are repealed, effective July 1, 1998.

(P.A. 93-263, S. 1–4, 14; P.A. 95-226, S. 19, 30; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-264e - Grant applications.

For the fiscal year ending June 30, 1996, and each fiscal year thereafter, at such time and in such manner as the commissioner prescribes, local and regional boards of education, individually or cooperatively, pursuant to section 10-158a, or through a regional educational service center may apply to the commissioner for competitive grants pursuant to sections 10-264h, 10-264i and 10-264l.

(P.A. 93-263, S. 5, 14; P.A. 95-226, S. 21, 30; P.A. 98-252, S. 19, 80.)

History: P.A. 93-263 effective June 28, 1993; P.A. 95-226 deleted former Subsec. (b) re role of the General Assembly in the awarding of grants, removed Subsec. (a) designator, deleted reference to grants pursuant to Sec. 10-264f, added a reference to grants pursuant to Sec. 10-264l and made technical changes, effective July 1, 1995; P.A. 98-252 made a technical change, effective July 1, 1998.



Section 10-264f - Grants for single districts or one or more schools within a district.

(a) For the fiscal year ending June 30, 1996, and each fiscal year thereafter, a local or regional board of education, may, in accordance with this section, apply to the commissioner, pursuant to section 10-264e, for a grant for the school district or one or more schools within the school district. Such grants shall be limited to school districts or schools in which the average mastery percentage, as defined in subdivision (3) of section 10-262f, is equal to or exceeds fifteen per cent and shall be based on a local plan to improve the quality of school performance and student outcomes. Applicants for such grants may also request technical assistance and waivers of specific state statutory and regulatory mandates which may be granted by the commissioner for good cause.

(b) The commissioner may approve, in accordance with section 10-264e, programs pursuant to this section if the commissioner finds the program is likely to increase student performance as measured by mastery examination results, pursuant to section 10-14n, or enhance student awareness of diversity. Programs which may be eligible for grants pursuant to this section include, but are not limited to, early childhood education and extended-day kindergarten, parent involvement in the education of children and in the schools, reduction in class size, tutoring and mentoring of students, after-school academic programs, lengthening the instructional school day and lengthening the instructional school year.

(P.A. 93-263, S. 7, 14; P.A. 13-207, S. 17.)

History: P.A. 93-263 effective June 28, 1993; P.A. 13-207 amended Subsec. (b) by replacing “state-wide mastery examination” with “mastery examination”, adding reference to Sec. 10-14n and making a technical change, effective July 1, 2013.



Section 10-264g - Grants for two or more districts.

Section 10-264g is repealed, effective July 1, 1995.

(P.A. 93-263, S. 8, 14; P.A. 95-226, S. 28, 30.)



Section 10-264h - Grants for capital expenditures for interdistrict magnet school facilities.

(a) For the fiscal year ending June 30, 2012, and each fiscal year thereafter, a local or regional board of education, a regional educational service center, a cooperative arrangement pursuant to section 10-158a, or any of the following entities that operate an interdistrict magnet school that assists the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the Commissioner of Education: (1) The Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (2) the Board of Trustees of the Connecticut State University System on behalf of a state university, (3) the Board of Trustees for The University of Connecticut on behalf of the university, (4) the board of governors for an independent college or university, as defined in section 10a-37*, or the equivalent of such a board, on behalf of the independent college or university, and (5) any other third-party not-for-profit corporation approved by the Commissioner of Education, may be eligible for reimbursement, except as otherwise provided for, up to eighty per cent of the eligible cost of any capital expenditure for the purchase, construction, extension, replacement, leasing or major alteration of interdistrict magnet school facilities, including any expenditure for the purchase of equipment, in accordance with this section. To be eligible for reimbursement under this section a magnet school construction project shall meet the requirements for a school building project established in chapter 173, except that the Commissioner of Administrative Services, in consultation with the Commissioner of Education, may waive any requirement in said chapter for good cause. On and after July 1, 2011, the Commissioner of Administrative Services shall approve only applications for reimbursement under this section that the Commissioner of Education finds will reduce racial, ethnic and economic isolation. Applications for reimbursement under this section for the construction of new interdistrict magnet schools shall not be accepted until the Commissioner of Education develops a comprehensive state-wide interdistrict magnet school plan, in accordance with the provisions of subdivision (1) of subsection (b) of section 10-264l, unless the Commissioner of Education determines that such construction will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al.

(b) Subject to the provisions of subsection (a) of this section, the applicant shall receive current payments of scheduled estimated eligible project costs for the facility, provided (1) the applicant files an application for a school building project, in accordance with section 10-283, by the date prescribed by the Commissioner of Education, (2) final plans and specifications for the project are approved pursuant to sections 10-291 and 10-292, and (3) such district submits to the Commissioner of Education, in such form as the commissioner prescribes, and the commissioner approves a plan for the operation of the facility which includes, but need not be limited to: A description of the educational programs to be offered, the completion date for the project, an estimated budget for the operation of the facility, written commitments for participation from the districts that will participate in the school and an analysis of the effect of the program on the reduction of racial, ethnic and economic isolation. The Commissioner of Education shall notify the Commissioner of Administrative Services and the secretary of the State Bond Commission when the provisions of subdivisions (1) and (3) of this subsection have been met. Upon application to the Commissioner of Education, compliance with the provisions of subdivisions (1) and (3) of this subsection and after authorization by the General Assembly pursuant to section 10-283, the applicant shall be eligible to receive progress payments in accordance with the provisions of section 10-287i.

(c) (1) If the school building ceases to be used as an interdistrict magnet school facility and the grant was provided for the purchase or construction of the facility, the Commissioner of Administrative Services, in consultation with the Commissioner of Education, shall determine whether (A) title to the building and any legal interest in appurtenant land shall revert to the state, or (B) the school district shall reimburse the state an amount equal to the difference between the amount received pursuant to this section and the amount the district would have been eligible to receive based on the percentage determined pursuant to section 10-285a, multiplied by the estimated eligible project costs.

(2) If the school building ceases to be used as an interdistrict magnet school facility and the grant was provided for the extension or major alteration of the facility, the school district shall reimburse the state the amount determined in accordance with subparagraph (B) of subdivision (1) of this subsection. A school district receiving a request for reimbursement pursuant to this subdivision shall reimburse the state not later than the close of the fiscal year following the year in which the request is made. If the school district fails to so reimburse the state, the Department of Administrative Services may request the Department of Education to withhold such amount from the total sum which is paid from the State Treasury to such school district or the town in which it is located or, in the case of a regional school district, the towns which comprise the school district. If the amount paid from the State Treasury is less than the amount due, the Department of Administrative Services shall collect such amount from the school district.

(d) The Commissioner of Administrative Services shall provide for a final audit of all project expenditures pursuant to this section and may require repayment of any ineligible expenditures, except that the Commissioner of Administrative Services may waive any audit deficiencies found during a final audit of all project expenditures pursuant to this section if the Commissioner of Administrative Services determines that granting such waiver is in the best interest of the state.

(P.A. 93-263, S. 9, 14; May Sp. Sess. P.A. 94-2, S. 177, 203; P.A. 95-226, S. 22, 30; P.A. 97-265, S. 84, 98; 97-290, S. 15, 29; P.A. 98-252, S. 20, 63, 80; 98-259, S. 2, 17; May 9 Sp. Sess. P.A. 02-5, S. 7; May 9 Sp. Sess. P.A. 02-6, S. 2; P.A. 07-249, S. 21; P.A. 08-169, S. 27; Sept. Sp. Sess. P.A. 09-6, S. 2; P.A. 11-51, S. 125; 11-61, S. 129; P.A. 12-120, S. 6; P.A. 13-31, S. 24; 13-247, S. 217.)

*Note: Section 10a-37 was repealed effective July 1, 2013, by section 389 of public act 13-247.

History: P.A. 93-263 effective June 28, 1993; May Sp. Sess. P.A. 94-2 amended Subsec. (a) to substitute current payments of scheduled estimated eligible project costs for a lump sum payment equal to the highest percentage rate determined pursuant to Sec. 10-285a multiplied by estimated eligible project costs and provided for a grant in an amount equal to 5% of the amount authorized and allocated for the project upon compliance with the provisions of Subdivs. (1) and (3), amended Subsec. (b) to provide for reimbursement to the state of the difference between the amount received pursuant to this section and the amount the school district would have been eligible to receive based on the percentage determined pursuant to Sec. 10-285a multiplied by the estimated eligible project costs if within three years after completion of the project children from at least two or more school districts are not participating in the school and to provide, in such a case, if the school district does not reimburse the state, title to the building shall revert to the state, inserted a new Subsec. (c) on a final audit and relettered Subsec. (c) as Subsec. (d), effective June 21, 1994; P.A. 95-226 divided Subsec. (a) into Subsecs. (a) and (b) and relettered the remaining Subsecs., in Subsec. (a) specified that the cost be “reasonable”, added the requirement concerning chapter 173 and made technical changes, in Subsec. (b) added the requirement for the plan to include an estimated budget for the operation of the facility, specified that the project be authorized by the General Assembly and made technical changes, deleted former Subsec. (d) re reversion and added similar provision to Subsec. (c), and in Subsec. (c) replaced provision requiring the school district to reimburse the state if within three years of completion of the project students from two or more school districts are not participating in the school with provision allowing the commissioner to decide between reversion and reimbursement if the school building ceases to be used for the purpose for which the grant was provided, effective July 1, 1995; P.A. 97-265 amended Subsec. (a) to make a technical change, effective July 1, 1997; P.A. 97-290 amended Subsec. (a) to add provisions re cooperative arrangements for the purposes of an interdistrict magnet school and the limitation on the approval of applications on and after July 1, 1997, to applications that the commissioner finds will reduce racial, ethnic and economic isolation, and amended Subsec. (b) to add the requirement for the plan to include an analysis of the effect of the program on the reduction of racial, ethnic and economic isolation, effective July 1, 1997; P.A. 98-252 and P.A. 98-259 both amended Subsec. (b) to replace a grant in the amount of 5% of the amount authorized for the project with progress payments in accordance with Sec. 10-287i, effective July 1, 1998, and P.A. 98-252 further amended Subsec. (c) to designate existing provisions as Subdiv. (1) and limit applicability to grants for purchase or construction of a facility and to add new Subdiv. (2) re grants for extension or major alteration of a facility, effective June 8, 1998; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a) by making existing provisions re full reimbursement applicable until June 30, 2002, and by adding provisions re 95% reimbursement for the fiscal year ending June 30, 2003, and fiscal years thereafter, effective July 1, 2002; May 9 Sp. Sess. P.A. 02-6 amended Subsec. (a) by delaying change from full reimbursement to 95% reimbursement until the fiscal year ending June 30, 2004, and fiscal years thereafter, effective July 1, 2002; P.A. 07-249 amended Subsec. (a) to designate existing language as Subdiv. (1) and add Subdiv. (2) re Connecticut Science Center, Inc., effective July 10, 2007; P.A. 08-169 amended Subsec. (a)(1) to designate existing language re fiscal year ending June 30, 2004, as Subpara. (A) and to add Subpara. (B) re fiscal year ending June 30, 2008, and each fiscal year thereafter, and additional entities that operate magnet schools, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (a)(1) by adding provision re ceasing acceptance of applications for reimbursement for construction of new interdistrict magnet schools until commissioner develops comprehensive state-wide interdistrict magnet school plan, effective October 5, 2009; P.A. 11-51 amended Subsec. (a) by deleting former Subdiv. (2) re Connecticut Science Center, Inc., removing Subdiv. (1) and Subpara. (A) and (B) designators, replacing language re each fiscal year thereafter with “until the fiscal year ending June 30, 2011”, repositioning provision re reimbursement up to 95%, adding provision re reimbursement up to 80%, replacing “Commissioner of Education” with “Commissioner of Construction Services, in consultation with the Commissioner of Education,” re waiver of requirement for good cause, replacing “1997” with “2011” and “commissioner” with “Commissioner of Construction Services” re approval of applications, replacing “he” with “the Commissioner of Education” re finding reimbursement will reduce racial, ethnic and economic isolation, deleting language re on and after July 1, 2009, and replacing “commissioner” with “Commissioner of Education” re construction of new magnet schools, amended Subsec. (b) by replacing “commissioner” with “Commissioner of Education” and adding Commissioner of Construction Services re notification of when provisions of Subdivs. (1) and (3) have been met, amended Subsec. (c) by replacing “commissioner” with “Commissioner of Construction Services, in consultation with the Commissioner of Education” in Subdiv. (1), and replacing Department of Education with Department of Construction Services and adding “request the Department of Education to” re school district fails to reimburse the state and replacing “department” with “Department of Construction Services” re referral of matter to Department of Administrative Services for collection in Subdiv. (2), amended Subsec. (d) by replacing “commissioner” with “Commissioner of Construction Services”, and made conforming and technical changes, effective July 1, 2011; P.A. 11-61 made a technical change in Subsec. (a) and amended Subsec. (d) by adding provision re audit deficiencies waiver, effective July 1, 2011; P.A. 12-120 amended Subsec. (a) by replacing “For the fiscal year ending June 30, 1996, until the fiscal year ending June 30, 2003” with “For the fiscal year ending June 30, 2012, and each fiscal year thereafter”, replacing provision re full reimbursement of eligible costs with provision re reimbursement of up to 80% of eligible costs and making technical and conforming changes, effective June 15, 2012; P.A. 13-31 made technical changes in Subsec. (a), effective May 28, 2013; P.A. 13-247 replaced references to “Commissioner of Construction Services” and “Department of Construction Services” with references to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, and amended Subsec. (c) to make a conforming change, effective July 1, 2013.



Section 10-264i - Transportation grants for interdistrict magnet school programs.

(a)(1)(A) A local or regional board of education, (B) a regional educational service center, (C) the Board of Trustees of the Community-Technical Colleges on behalf of Quinebaug Valley Community College and Three Rivers Community College, (D) a cooperative arrangement pursuant to section 10-158a, or (E) to assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the Commissioner of Education, (i) the Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (ii) the Board of Trustees of the Connecticut State University System on behalf of a state university, (iii) the Board of Trustees for The University of Connecticut on behalf of the university, (iv) the board of governors for an independent college or university, as defined in section 10a-37*, or the equivalent of such a board, on behalf of the independent college or university, and (v) any other third-party not-for-profit corporation approved by the commissioner which transports a child to an interdistrict magnet school program, as defined in section 10-264l, in a town other than the town in which the child resides shall be eligible pursuant to section 10-264e to receive a grant for the cost of transporting such child in accordance with this section.

(2) Except as provided in subdivisions (3) and (4) of this subsection, the amount of such grant shall not exceed an amount equal to the number of such children transported multiplied by one thousand three hundred dollars.

(3) For districts assisting the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the commissioner, (i) for the fiscal year ending June 30, 2010, the amount of such grant shall not exceed an amount equal to the number of such children transported multiplied by one thousand four hundred dollars, and (ii) for the fiscal years ending June 30, 2011, to June 30, 2015, inclusive, the amount of such grant shall not exceed an amount equal to the number of such children transported multiplied by two thousand dollars.

(4) In addition to the grants otherwise provided pursuant to this section, the Commissioner of Education may provide supplemental transportation grants to regional educational service centers for the purposes of transportation to interdistrict magnet schools. Any such grant shall be provided within available appropriations and after the commissioner has reviewed and approved the total interdistrict magnet school transportation budget for a regional educational service center, including all revenue and expenditure estimates. For the fiscal year ending June 30, 2010, in addition to the grants otherwise provided pursuant to this section, the Commissioner of Education, with the approval of the Secretary of the Office of Policy and Management, may provide supplemental transportation grants to the Hartford school district and the Capitol Region Education Council for the purposes of transportation of students who are not residents of Hartford to interdistrict magnet schools operated by the Capitol Region Education Council or the Hartford school district. For the fiscal year ending June 30, 2012, in addition to the grants otherwise provided pursuant to this section, the Commissioner of Education may provide supplemental transportation grants to regional educational service centers for the purposes of transportation to interdistrict magnet schools that assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al. Any such grant shall be provided within available appropriations and upon a comprehensive financial review of all transportation activities as prescribed by the commissioner. The commissioner may require the regional educational service center to provide an independent financial review, by an auditor selected by the Commissioner of Education, the costs of which may be paid from funds that are part of the supplemental transportation grant. Any such grant shall be paid as follows: Up to fifty per cent of the grant on or before June 30, 2012, and the balance on or before September 1, 2012, upon completion of the comprehensive financial review. For the fiscal year ending June 30, 2013, in addition to the grants otherwise provided pursuant to this section, the Commissioner of Education may provide supplemental transportation to interdistrict magnet schools that assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William O’Neill, et al. and for transportation provided by EASTCONN to interdistrict magnet schools. Any such grant shall be provided within available appropriations and upon a comprehensive financial review, by an auditor selected by the Commissioner of Education, the costs of such review may be paid from funds that are part of the supplemental transportation grant. Any such grant shall be paid as follows: Up to fifty per cent of the grant on or before June 30, 2013, and the balance on or before September 1, 2013, upon completion of the comprehensive financial review.

(5) The Department of Education shall provide such grants within available appropriations. Nothing in this subsection shall be construed to prevent a local or regional board of education, regional educational service center or cooperative arrangement from receiving reimbursement under section 10-266m for reasonable transportation expenses for which such board, service center or cooperative arrangement is not reimbursed pursuant to this section.

(b) Grants under this section shall be contingent on documented costs of providing such transportation. Eligible entities identified in subdivision (1) of subsection (a) of this section shall submit applications for grants under this section to the Commissioner of Education in such form and at such times as he prescribes. Grants pursuant to this section shall be paid as follows: In October one-half of the estimated eligible transportation costs and the balance of such costs in May.

(c) Each eligible entity identified in subdivision (1) of subsection (a) of this section participating in the grant program shall prepare a financial statement of expenditures which shall be submitted to the Department of Education on or before September first of the fiscal year immediately following each fiscal year in which the school district, regional educational service center or cooperative arrangement participates in the grant program. Based on such statement, any underpayment or overpayment may be calculated and adjusted by the Department of Education in the grant for any subsequent year.

(P.A. 93-263, S. 10, 14; P.A. 95-226, S. 23, 30; P.A. 98-168, S. 21, 26; 98-252, S. 21, 80; 98-259, S. 3, 17; P.A. 03-76, S. 24; P.A. 04-213, S. 21; P.A. 06-135, S. 12; P.A. 08-170, S. 8; Sept. Sp. Sess. P.A. 09-6, S. 25; P.A. 10-151, S. 3; 10-179, S. 58; P.A. 11-28, S. 10; 11-48, S. 196, 210; P.A. 12-120, S. 24; June 12 Sp. Sess. P.A. 12-1, S. 282; P.A. 13-31, S. 25; 13-247, S. 169.)

*Note: Section 10a-37 was repealed effective July 1, 2013, by section 389 of public act 13-247.

History: P.A. 93-263 effective June 28, 1993; P.A. 95-226 amended Subsec. (a) to apply provisions to regional educational service centers, to add reference to Sec. 10-264l, to specify that the funding for the grants be from the amount appropriated pursuant to Sec. 10-74d, to set a 5% limit, to add clarification concerning reimbursement under Sec. 10-266m and to make technical changes, effective July 1, 1995; P.A. 98-168 amended Subsec. (a) to set the cap for the grant, to delete provision for grants to be paid from the amount appropriated pursuant to Sec. 10-74d and to substitute provision for payment within available appropriations, and added new Subsec. (d) re retention of up to 1% by Department of Education, effective July 1, 1998; P.A. 98-252 and 98-259 both made cooperative arrangements eligible for grants and made identical technical changes, effective July 1, 1998; P.A. 03-76 made a technical change in Subsec. (c), effective June 3, 2003; P.A. 04-213 amended Subsec. (a) by allowing the Board of Trustees of the Community-Technical Colleges on behalf of Manchester Community College to be eligible for grants and by making a technical change, effective June 3, 2004; P.A. 06-135 amended Subsec. (a) by increasing grant from $1,200 to $1,300, effective July 1, 2006; P.A. 08-170 amended Subsec. (a) to add Subdiv. designators (1) to (4), substitute Quinebaug Valley Community College for Manchester Community College and add Subdiv. (5) re stipulation re Sheff v. O’Neill and deleted Subsec. (d) re administrative set-aside, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (a) by dividing existing provisions into new Subdivs. (1), (2) and (5), redesignating existing Subdivs. (1) to (5) as Subparas. (A) to (E) and existing Subparas. (A) to (E) as clauses (i) to (v), adding language in redesignated Subdiv. (2) re exception, adding new Subdiv. (3) re transportation grants for fiscal years 2010 and 2011 and adding new Subdiv. (4) re supplemental transportation grants, and amended Subsecs. (b) and (c) by replacing provision re enumerated entities with provision re eligible entities identified in Subsec. (a)(1), effective October 5, 2009; P.A. 10-151 amended Subsec. (a)(4) by replacing “year” with “years” and adding “and June 30, 2010,”, effective June 8, 2010; P.A. 10-179 amended Subsec. (a)(4) by providing supplemental transportation grants to Hartford school district and Capitol Region Education Council for fiscal year ending June 30, 2010, effective May 7, 2010; P.A. 11-28 made a technical change in Subsec. (a)(4) effective June 3, 2011; P.A. 11-48 amended Subsec. (a)(3) by extending calculation of maximum grant amount by number of children transported times $2,000 dollars through fiscal year ending June 30, 2013, effective July 1, 2011, and amended Subsec. (a)(4) by adding provisions re supplemental transportation grants for the fiscal year ending June 30, 2011, effective June 13, 2011; P.A. 12-120 amended Subsec. (a)(1)(C) by adding “and Three Rivers Community College”, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(4) by replacing “2011” with “2012” re provision of supplemental grants, adding provision re independent financial review to be conducted by an auditor selected by commissioner and replacing “seventy-five” with “fifty” and “2011” with “2012” re payment of grant, effective July 1, 2012; P.A. 13-31 made technical changes in Subsec. (a)(1), effective May 28, 2013; P.A. 13-247 amended Subsec. (a) by replacing “2013” with “2015” in Subdiv. (3) and by replacing “For the fiscal years ending June 30, 2009, and June 30, 2010, in” with “In” and adding provisions re supplemental transportation grants for the fiscal year ending June 30, 2013, and comprehensive financial review in Subdiv. (4), effective June 19, 2013.



Section 10-264j - No time or regional restrictions on development and implementation of interdistrict programs.

Nothing in subsection (a) of section 10-74d or in sections 10-264e to 10-264i, inclusive, shall be deemed to prohibit one or more local or regional boards of education from developing and implementing interdistrict programs at any time.

(P.A. 93-263, S. 11, 14; P.A. 98-252, S. 22, 80.)

History: P.A. 93-263 effective June 28, 1993; P.A. 98-252 made technical changes, effective July 1, 1998.



Section 10-264k - Regions.

Section 10-264k is repealed, effective July 1, 1998.

(P.A. 93-263, S. 12, 14; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-264l - Grants for the operation of interdistrict magnet school programs. Transportation. Enrollment of students; notice. Special education. Financial audits. Tuition.

(a) The Department of Education shall, within available appropriations, establish a grant program (1) to assist (A) local and regional boards of education, (B) regional educational service centers, (C) the Board of Trustees of the Community-Technical Colleges on behalf of Quinebaug Valley Community College and Three Rivers Community College, and (D) cooperative arrangements pursuant to section 10-158a, and (2) in assisting the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the Commissioner of Education, to assist (A) the Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (B) the Board of Trustees of the Connecticut State University System on behalf of a state university, (C) the Board of Trustees of The University of Connecticut on behalf of the university, (D) the board of governors for an independent college or university, as defined in section 10a-37*, or the equivalent of such a board, on behalf of the independent college or university, and (E) any other third-party not-for-profit corporation approved by the commissioner with the operation of interdistrict magnet school programs. All interdistrict magnet schools shall be operated in conformance with the same laws and regulations applicable to public schools. For the purposes of this section “an interdistrict magnet school program” means a program which (i) supports racial, ethnic and economic diversity, (ii) offers a special and high quality curriculum, and (iii) requires students who are enrolled to attend at least half-time. An interdistrict magnet school program does not include a regional agricultural science and technology school, a technical high school or a regional special education center. On and after July 1, 2000, the governing authority for each interdistrict magnet school program that is in operation prior to July 1, 2005, shall restrict the number of students that may enroll in the program from a participating district to eighty per cent of the total enrollment of the program. The governing authority for each interdistrict magnet school program that begins operations on or after July 1, 2005, shall restrict the number of students that may enroll in the program from a participating district to seventy-five per cent of the total enrollment of the program, and maintain such a school enrollment that at least twenty-five per cent but not more than seventy-five per cent of the students enrolled are pupils of racial minorities, as defined in section 10-226a.

(b) (1) Applications for interdistrict magnet school program operating grants awarded pursuant to this section shall be submitted annually to the Commissioner of Education at such time and in such manner as the commissioner prescribes, except that on and after July 1, 2009, applications for such operating grants for new interdistrict magnet schools, other than those that the commissioner determines will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., shall not be accepted until the commissioner develops a comprehensive state-wide interdistrict magnet school plan. The commissioner shall submit such comprehensive state-wide interdistrict magnet school plan on or before January 1, 2011, to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(2) In determining whether an application shall be approved and funds awarded pursuant to this section, the commissioner shall consider, but such consideration shall not be limited to: (A) Whether the program offered by the school is likely to increase student achievement; (B) whether the program is likely to reduce racial, ethnic and economic isolation; (C) the percentage of the student enrollment in the program from each participating district; and (D) the proposed operating budget and the sources of funding for the interdistrict magnet school. For a magnet school not operated by a local or regional board of education, the commissioner shall only approve a proposed operating budget that, on a per pupil basis, does not exceed the maximum allowable threshold established in accordance with this subdivision. The maximum allowable threshold shall be an amount equal to one hundred twenty per cent of the state average of the quotient obtained by dividing net current expenditures, as defined in section 10-261, by average daily membership, as defined in said section, for the fiscal year two years prior to the fiscal year for which the operating grant is requested. The Department of Education shall establish the maximum allowable threshold no later than December fifteenth of the fiscal year prior to the fiscal year for which the operating grant is requested. If requested by an applicant that is not a local or regional board of education, the commissioner may approve a proposed operating budget that exceeds the maximum allowable threshold if the commissioner determines that there are extraordinary programmatic needs. In the case of an interdistrict magnet school that will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the commissioner, the commissioner shall also consider whether the school is meeting the desegregation standards set forth in said stipulation and order. If such school has not met the desegregation standards by the second year of operation, it shall not be entitled to receive a grant pursuant to this section unless the commissioner finds that it is appropriate to award a grant for an additional year or years for purposes of compliance with said stipulation and order. If requested by the commissioner, the applicant shall meet with the commissioner or the commissioner’s designee to discuss the budget and sources of funding.

(3) Except as provided in this section, the commissioner shall not award a grant to a program that is in operation prior to July 1, 2005, if more than eighty per cent of its total enrollment is from one school district, except that the commissioner may award a grant for good cause, for any one year, on behalf of an otherwise eligible magnet school program, if more than eighty per cent of the total enrollment is from one district. The commissioner shall not award a grant to a program that begins operations on or after July 1, 2005, if more than seventy-five per cent of its total enrollment is from one school district or if less than twenty-five or more than seventy-five per cent of the students enrolled are pupils of racial minorities, as defined in section 10-226a, except that the commissioner may award a grant for good cause, for one year, on behalf of an otherwise eligible interdistrict magnet school program, if more than seventy-five per cent of the total enrollment is from one district or less than twenty-five or more than seventy-five per cent of the students enrolled are pupils of racial minorities. The commissioner may not award grants pursuant to such an exception for a second consecutive year except as provided for in the 2008 stipulation for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the commissioner.

(c) (1) The maximum amount each interdistrict magnet school program, except those described in subparagraphs (A) to (F), inclusive, of subdivision (3) of this subsection, shall be eligible to receive per enrolled student who is not a resident of the town operating the magnet school shall be (A) six thousand sixteen dollars for the fiscal year ending June 30, 2008, (B) six thousand seven hundred thirty dollars for the fiscal years ending June 30, 2009, to June 30, 2012, inclusive, and (C) seven thousand eighty-five dollars for the fiscal year ending June 30, 2013, and each fiscal year thereafter. The per pupil grant for each enrolled student who is a resident of the town operating the magnet school program shall be three thousand dollars for the fiscal year ending June 30, 2008, and each fiscal year thereafter.

(2) For the fiscal year ending June 30, 2003, and each fiscal year thereafter, the commissioner may, within available appropriations, provide supplemental grants for the purposes of enhancing educational programs in such interdistrict magnet schools, as the commissioner determines. Such grants shall be made after the commissioner has conducted a comprehensive financial review and approved the total operating budget for such schools, including all revenue and expenditure estimates.

(3) (A) Except as otherwise provided in subparagraphs (C) to (F), inclusive, of this subdivision, each interdistrict magnet school operated by a regional educational service center that enrolls less than fifty-five per cent of the school’s students from a single town shall receive a per pupil grant in the amount of (i) six thousand two hundred fifty dollars for the fiscal year ending June 30, 2006, (ii) six thousand five hundred dollars for the fiscal year ending June 30, 2007, (iii) seven thousand sixty dollars for the fiscal year ending June 30, 2008, (iv) seven thousand six hundred twenty dollars for the fiscal years ending June 30, 2009, to June 30, 2012, inclusive, and (v) seven thousand nine hundred dollars for the fiscal year ending June 30, 2013, and each fiscal year thereafter.

(B) Except as otherwise provided in subparagraphs (C) to (F), inclusive, of this subdivision, each interdistrict magnet school operated by a regional educational service center that enrolls at least fifty-five per cent of the school’s students from a single town shall receive a per pupil grant for each enrolled student who is not a resident of the district that enrolls at least fifty-five per cent of the school’s students in the amount of (i) six thousand sixteen dollars for the fiscal year ending June 30, 2008, (ii) six thousand seven hundred thirty dollars for the fiscal years ending June 30, 2009, to June 30, 2012, inclusive, and (iii) seven thousand eighty-five dollars for the fiscal year ending June 30, 2013, and each fiscal year thereafter. The per pupil grant for each enrolled student who is a resident of the district that enrolls at least fifty-five per cent of the school’s students shall be three thousand dollars.

(C) Each interdistrict magnet school operated by a regional educational service center that began operations for the school year commencing July 1, 2001, and that for the school year commencing July 1, 2008, enrolled at least fifty-five per cent, but no more than eighty per cent of the school’s students from a single town shall receive a per pupil grant for each enrolled student who is a resident of the district that enrolls at least fifty-five per cent, but no more than eighty per cent of the school’s students in the amount of eight thousand one hundred eighty dollars for the fiscal year ending June 30, 2013, and each fiscal year thereafter, and a per pupil grant for each enrolled student who is not a resident of the district that enrolls at least fifty-five per cent, but no more than eighty per cent of the school’s students in the amount of eight thousand one hundred eighty dollars for the fiscal year ending June 30, 2013, and each fiscal year thereafter.

(D) Each interdistrict magnet school operated by (i) a regional educational service center, (ii) the Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (iii) the Board of Trustees of the Connecticut State University System on behalf of a state university, (iv) the Board of Trustees for The University of Connecticut on behalf of the university, (v) the board of governors for an independent college or university, as defined in section 10a-37*, or the equivalent of such a board, on behalf of the independent college or university, (vi) cooperative arrangements pursuant to section 10-158a, (vii) any other third-party not-for-profit corporation approved by the commissioner, and (viii) the Hartford school district for the operation of Great Path Academy on behalf of Manchester Community College, that enrolls less than sixty per cent of its students from Hartford pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., shall receive a per pupil grant in the amount of (I) nine thousand six hundred ninety-five dollars for the fiscal year ending June 30, 2010, and (II) ten thousand four hundred forty-three dollars for the fiscal years ending June 30, 2011, to June 30, 2015, inclusive.

(E) Each interdistrict magnet school operated by a local or regional board of education, pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., shall receive a per pupil grant for each enrolled student who is not a resident of the district in the amount of (i) twelve thousand dollars for the fiscal year ending June 30, 2010, and (ii) thirteen thousand fifty-four dollars for the fiscal years ending June 30, 2011, to June 30, 2015, inclusive.

(F) In addition to the grants described in subparagraph (E) of this subdivision, for the fiscal year ending June 30, 2010, the commissioner may, subject to the approval of the Secretary of the Office of Policy and Management and the Finance Advisory Committee, established pursuant to section 4-93, provide supplemental grants to the Hartford school district of up to one thousand fifty-four dollars for each student enrolled at an interdistrict magnet school operated by the Hartford school district who is not a resident of such district.

(4) The amounts of the grants determined pursuant to this subsection shall be proportionately adjusted, if necessary, within available appropriations, and in no case shall any grant pursuant to this section exceed the reasonable operating budget of the interdistrict magnet school program, less revenues from other sources. Any interdistrict magnet school program operating less than full-time, but at least half-time, shall be eligible to receive a grant equal to sixty-five per cent of the grant amount determined pursuant to this subsection.

(5) Within available appropriations, the commissioner may make grants to the following entities that operate an interdistrict magnet school that assists the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the commissioner and that provide academic support programs and summer school educational programs approved by the commissioner to students participating in such interdistrict magnet school program: (A) Regional educational service centers, (B) local and regional boards of education, (C) the Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (D) the Board of Trustees of the Connecticut State University System on behalf of a state university, (E) the Board of Trustees for The University of Connecticut on behalf of the university, (F) the board of governors for an independent college or university, as defined in section 10a-37*, or the equivalent of such a board, on behalf of the independent college or university, (G) cooperative arrangements pursuant to section 10-158a, and (H) any other third-party not-for-profit corporation approved by the commissioner.

(6) Within available appropriations, the Commissioner of Education may make grants, in an amount not to exceed seventy-five thousand dollars, for start-up costs associated with the development of new interdistrict magnet school programs that assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the commissioner, to the following entities that develop such a program: (A) Regional educational service centers, (B) local and regional boards of education, (C) the Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (D) the Board of Trustees of the Connecticut State University System on behalf of a state university, (E) the Board of Trustees for The University of Connecticut on behalf of the university, (F) the board of governors for an independent college or university, as defined in section 10a-37*, or the equivalent of such a board, on behalf of the independent college or university, (G) cooperative arrangements pursuant to section 10-158a, and (H) any other third-party not-for-profit corporation approved by the commissioner.

(d) Grants made pursuant to this section, except those made pursuant to subdivision (6) of subsection (c) of this section, shall be paid as follows: Seventy per cent by September first and the balance by May first of each fiscal year. The May first payment shall be adjusted to reflect actual interdistrict magnet school program enrollment as of the preceding October first using the data of record as of the intervening March first, if the actual level of enrollment is lower than the projected enrollment stated in the approved grant application. The May first payment shall be further adjusted for the difference between the total grant received by the magnet school operator in the prior fiscal year and the revised total grant amount calculated for the prior fiscal year in cases where the aggregate financial audit submitted by the interdistrict magnet school operator pursuant to subdivision (1) of subsection (n) of this section indicates an overpayment by the department.

(e) The Department of Education may retain up to one-half of one per cent of the amount appropriated for purposes of this section for program evaluation and administration.

(f) Each local or regional school district in which an interdistrict magnet school is located shall provide the same kind of transportation to its children enrolled in such interdistrict magnet school as it provides to its children enrolled in other public schools in such local or regional school district. The parent or guardian of a child denied the transportation services required to be provided pursuant to this subsection may appeal such denial in the manner provided in sections 10-186 and 10-187.

(g) On or before October fifteenth of each year, the Commissioner of Education shall determine if interdistrict magnet school enrollment is below the number of students for which funds were appropriated. If the commissioner determines that the enrollment is below such number, the additional funds shall not lapse but shall be used by the commissioner for grants for interdistrict cooperative programs pursuant to section 10-74d.

(h) In the case of a student identified as requiring special education, the school district in which the student resides shall: (1) Hold the planning and placement team meeting for such student and shall invite representatives from the interdistrict magnet school to participate in such meeting; and (2) pay the interdistrict magnet school an amount equal to the difference between the reasonable cost of educating such student and the sum of the amount received by the interdistrict magnet school for such student pursuant to subsection (c) of this section and amounts received from other state, federal, local or private sources calculated on a per pupil basis. Such school district shall be eligible for reimbursement pursuant to section 10-76g. If a student requiring special education attends an interdistrict magnet school on a full-time basis, such interdistrict magnet school shall be responsible for ensuring that such student receives the services mandated by the student’s individualized education program whether such services are provided by the interdistrict magnet school or by the school district in which the student resides.

(i) Nothing in this section shall be construed to prohibit the enrollment of nonpublic school students in an interdistrict magnet school program that operates less than full-time, provided (1) such students constitute no more than five per cent of the full-time equivalent enrollment in such magnet school program, and (2) such students are not counted for purposes of determining the amount of grants pursuant to this section and section 10-264i.

(j) After accommodating students from participating districts in accordance with an approved enrollment agreement, an interdistrict magnet school operator that has unused student capacity may enroll directly into its program any interested student. A student from a district that is not participating in an interdistrict magnet school or the interdistrict student attendance program pursuant to section 10-266aa to an extent determined by the Commissioner of Education shall be given preference. The local or regional board of education otherwise responsible for educating such student shall contribute funds to support the operation of the interdistrict magnet school in an amount equal to the per student tuition, if any, charged to participating districts.

(k) (1) For the fiscal year ending June 30, 2014, and each fiscal year thereafter, any tuition charged to a local or regional board of education by a regional educational service center operating an interdistrict magnet school or any tuition charged by the Hartford school district operating the Great Path Academy on behalf of Manchester Community College for any student enrolled in kindergarten to grade twelve, inclusive, in such interdistrict magnet school shall be in an amount equal to the difference between (A) the average per pupil expenditure of the magnet school for the prior fiscal year, and (B) the amount of any per pupil state subsidy calculated under subsection (c) of this section plus any revenue from other sources calculated on a per pupil basis. If any such board of education fails to pay such tuition, the commissioner may withhold from such board’s town or towns a sum payable under section 10-262i in an amount not to exceed the amount of the unpaid tuition to the magnet school and pay such money to the fiscal agent for the magnet school as a supplementary grant for the operation of the interdistrict magnet school program. In no case shall the sum of such tuitions exceed the difference between (i) the total expenditures of the magnet school for the prior fiscal year, and (ii) the total per pupil state subsidy calculated under subsection (c) of this section plus any revenue from other sources. The commissioner may conduct a comprehensive financial review of the operating budget of a magnet school to verify such tuition rate.

(2) (A) For the fiscal years ending June 30, 2013, and June 30, 2014, a regional educational service center operating an interdistrict magnet school offering a preschool program that is not located in the Sheff region may charge tuition to the Department of Education for a child enrolled in such preschool program in an amount not to exceed an amount equal to the difference between (i) the average per pupil expenditure of the preschool program offered at the magnet school for the prior fiscal year, and (ii) the amount of any per pupil state subsidy calculated under subsection (c) of this section plus any revenue from other sources calculated on a per pupil basis. The commissioner may conduct a comprehensive financial review of the operating budget of any such magnet school charging such tuition to verify such tuition rate. For purposes of this subdivision, “Sheff region” means the school districts for the towns of Avon, Bloomfield, Canton, East Granby, East Hartford, East Windsor, Ellington, Farmington, Glastonbury, Granby, Hartford, Manchester, Newington, Rocky Hill, Simsbury, South Windsor, Suffield, Vernon, West Hartford, Wethersfield, Windsor and Windsor Locks.

(B) For the fiscal year ending June 30, 2015, and each fiscal year thereafter, a regional educational service center operating an interdistrict magnet school offering a preschool program that is not located in the Sheff region may charge tuition to the parent or guardian of a child enrolled in such preschool program in an amount that is in accordance with the sliding tuition scale adopted by the State Board of Education pursuant to section 10-264p. The Department of Education shall be financially responsible for any unpaid portion of the tuition not charged to such parent or guardian under such sliding tuition scale. Such tuition shall not exceed an amount equal to the difference between (i) the average per pupil expenditure of the preschool program offered at the magnet school for the prior fiscal year, and (ii) the amount of any per pupil state subsidy calculated under subsection (c) of this section plus any revenue from other sources calculated on a per pupil basis. The commissioner may conduct a comprehensive financial review of the operating budget of any such magnet school charging such tuition to verify such tuition rate.

(l) A participating district shall provide opportunities for its students to attend an interdistrict magnet school in a number that is at least equal to the number specified in any written agreement with an interdistrict magnet school operator or in a number that is at least equal to the average number of students that the participating district enrolled in such magnet school during the previous three school years.

(m) On or before May 15, 2010, and annually thereafter, each interdistrict magnet school operator shall provide written notification to any school district that is otherwise responsible for educating a student who resides in such school district and will be enrolled in an interdistrict magnet school under the operator’s control for the following school year. Such notification shall include the number of any such students, by grade, who will be enrolled in an interdistrict magnet school under the control of such operator, the name of the school in which such student has been placed and the amount of tuition to be charged to the local or regional board of education for such student. Such notification shall represent an estimate of the number of students expected to attend such interdistrict magnet schools in the following school year, but shall not be deemed to limit the number of students who may enroll in such interdistrict magnet schools for such year.

(n) (1) Each interdistrict magnet school operator shall annually file with the Commissioner of Education, at such time and in such manner as the commissioner prescribes, (A) a financial audit for each interdistrict magnet school operated by such operator, and (B) an aggregate financial audit for all of the interdistrict magnet schools operated by such operator.

(2) Annually, the commissioner shall randomly select one interdistrict magnet school operated by a regional educational service center to be subject to a comprehensive financial audit conducted by an auditor selected by the commissioner. The regional educational service center shall be responsible for all costs associated with the audit conducted pursuant to the provisions of this subdivision.

(o) For the school years commencing July 1, 2009, to July 1, 2014, inclusive, any local or regional board of education operating an interdistrict magnet school pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William O’Neill, et al. shall not charge tuition for any student enrolled in a preschool program or in kindergarten to grade twelve, inclusive, in an interdistrict magnet school operated by such school district, except the Hartford school district may charge tuition for any student enrolled in the Great Path Academy.

(P.A. 95-226, S. 17, 30; P.A. 97-290, S. 16, 29; P.A. 98-168, S. 22, 26; 98-252, S. 23, 80; 98-259, S. 4, 17; P.A. 99-289, S. 9, 11; P.A. 00-48, S. 9, 12; P.A. 01-173, S. 65, 67; May 9 Sp. Sess. P.A. 02-7, S. 106; P.A. 03-76, S. 36; P.A. 04-213, S. 22; 04-257, S. 12; P.A. 05-2, S. 3; 05-245, S. 25, 36; June Sp. Sess. P.A. 05-3, S. 77, 79; P.A. 06-135, S. 3; June Sp. Sess. P.A. 07-3, S. 40, 42; June Sp. Sess. P.A. 07-5, S. 45; P.A. 08-152, S. 11; 08-153, S. 2; 08-170, S. 7, 17; P.A. 09-45, S. 4; June 19 Sp. Sess. P.A. 09-1, S. 24; Sept. Sp. Sess. P.A. 09-6, S. 22; P.A. 10-179, S. 18; P.A. 11-6, S. 54; 11-48, S. 183, 184; 11-179, S. 8, 9; P.A. 12-116, S. 63, 87; 12-120, S. 5, 18–20, 23; Dec. Sp. Sess. P.A. 12-1, S. 11, 12; P.A. 13-31, S. 26; 13-122, S. 1, 2; 13-247, S. 124, 166, 167.)

*Note: Section 10a-37 was repealed effective July 1, 2013, by section 389 of public act 13-247.

History: P.A. 95-226 effective July 1, 1995; P.A. 97-290 amended Subsec. (a) to add provision restricting the number of students that may enroll in the program from a participating district to 80% of the total enrollment of the program and to make a technical change, and amended Subsec. (b) to require consideration of the percentage of the student enrollment in the program from each participating district, to add the prohibition against awarding a grant to a program if more than 80% of the total enrollment is from one school district with a one-year exception for good cause, and to make technical changes, effective July 1, 1997; P.A. 98-168 amended Subsec. (a) to delete provision for program to be established with funds appropriated for purposes of Sec. 10-74d and to substitute provision for program to be established within available appropriations, and added new Subsec. (e) re retention of up to 1% by the Department of Education, effective July 1, 1998; P.A. 98-252 and 98-259 both made cooperative arrangements eligible for grants and P.A. 98-252 also made technical changes, effective July 1, 1998; P.A. 99-289 amended Subsec. (a) to make the grants noncompetitive, amended Subsec. (c) to increase the percentage of the grant that programs operating less than full-time are eligible to receive from 50% to 65%, and added Subsec. (f) re transportation and Subsec. (g) re determination of level of enrollment, effective July 1, 1999; P.A. 00-48 added Subsec. (h) re special education students, effective July 1, 2000; P.A. 01-173 added Subsec. (i) re enrollment of nonpublic school students in programs operating less than full-time, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) by changing requirements for enrollment percentages for schools beginning operations on or after July 1, 2005, added Subsec. (b)(4) re proposed operating budgets and by adding language re enrollment restrictions for programs beginning operations on or after July 1, 2005, and amended Subsec. (c) by redesignating existing provisions as Subdiv. (1), making technical changes therein, and adding new Subdiv. (2) re supplemental grants, effective August 15, 2002; P.A. 03-76 made a technical change in Subsec. (c)(1), effective June 3, 2003; P.A. 04-213 amended Subsec. (a) by allowing the Board of Trustees of the Community-Technical Colleges on behalf of Manchester Community College to be eligible for grants and by adding provision re operation in conformance with laws applicable to public schools, effective June 3, 2004; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004; P.A. 05-2 amended Subsec. (c)(2) to apply provisions to fiscal year ending June 30, 2005, and to delete reference to fiscal years ending June 30, 2003, and June 30, 2004, effective March 22, 2005; P.A. 05-245 amended Subsec. (c)(2) by making proportional reduction in grants applicable to fiscal year ending June 30, 2003, and each fiscal year thereafter, effective June 30, 2005, and amended Subsec. (c) by adding exception in Subdiv. (1) for programs described in Subdiv. (3)(A) and by adding Subdiv. (3) re programs described by enrollment percentages from a single town, deleted former Subsec. (e) re retention of funds for program evaluation and administration and redesignated existing Subsecs. (f) to (i) as Subsecs. (e) to (h), effective July 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (c)(2) by including summer school programs and reinstated Subsec. (e) re amount retained for program evaluation and administration, reducing amount department may retain from 1% to one-half of 1%, and redesignated existing Subsecs. (e) to (h) as Subsecs. (f) to (i), effective July 1, 2005; P.A. 06-135 amended Subsec. (c)(2) by deleting reference to summer school programs and added Subdiv. (4) re grants to regional educational service centers that provide summer school educational programs, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (c) to make technical changes, to provide in Subdiv. (1) that host magnet school program with participating district that enrolls more than 55% of its students in the magnet school shall receive a grant that is $6,016 for fiscal year ending June 30, 2008, $6,730 for fiscal year ending June 30, 2009, $7,440 for fiscal year ending June 30, 2010, and $8,158 for the fiscal year ending June 30, 2011, and for residents of the host town a per pupil grant of $3,000 for fiscal year ending June 30, 2008, and thereafter, to provide in Subdiv. (3)(A) that magnet schools operated by regional educational service center that enroll less than 55% of its students from a single town shall receive a per pupil grant that is $7,060 for fiscal year ending June 30, 2008, $7,620 for the fiscal year ending June 30, 2009, $8,180 for fiscal year ending June 30, 2010, and $8,741 for fiscal year ending June 30, 2011, to add new Subdiv. (3)(B) re per pupil grants for magnet schools operated by regional educational service center that enrolls at least 55% of its students from a single town, to redesignate existing Subdiv. (3)(B) as Subdiv.(3)(C) and add Subsecs. (j) and (k) re unused student capacity and re financial audits of interdistrict magnet schools operated by regional educational service centers, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (c) to remove restriction on formula for districts with enrollment greater than 55% in Subdiv. (1), to redesignate existing Subdiv. (4) as Subdiv. (5) and to add new Subdiv. (4) re proportional adjustment of grants, effective October 6, 2007; P.A. 08-152 amended Subsec. (a) to change “vocational agriculture” to “agricultural science and technology”, effective July 1, 2008; P.A. 08-153 deleted Subsec. (c)(3)(C) re case where regional educational service center enrolls at least 55% of students from a single town, effective June 12, 2008; P.A. 08-170 amended Subsec. (a) to add Subdiv. designators (1)(A), (B) and (C), to substitute Quinebaug Valley Community College for Manchester Community College, to add Subdiv. (2) re stipulation re Sheff v. O’Neill, to redesignate existing Subdivs. (1), (2) and (3) as clauses (i), (ii) and (iii), to change “vocational agriculture” to “agricultural science and technology” and to delete former Subpara. designators (A) and (B), amended Subsecs. (b) and (c) to add provisions re stipulation re Sheff v. O’Neill, amended Subsec. (d) to add exception re Subsec. (c)(6) and amended Subsec. (j) to designate existing language as Subdivs. (1) and (2), to add language re interdistrict student attendance program to Subdiv. (1), to replace existing tuition formula for fiscal year ending June 30, 2009, in Subdiv. (2) with tuition formula that limits tuition to amount that is at least 75% of difference between per pupil expenditure of prior fiscal year and state subsidy and other revenue and provides for 10% cap on any increase and to add Subdiv. (3) re provision of opportunities, effective July 1, 2008; P.A. 09-45 made a technical change in Subsec. (a), effective May 20, 2009; June 19 Sp. Sess. P.A. 09-1 amended Subsec. (j) by adding Subdiv. (4) re notification to school district of student enrollment at interdistrict magnet school, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (b) by designating existing provision re submission of applications for interdistrict magnet school operating grants as Subdiv. (1) and amending same by adding provision re development and submission of a comprehensive state-wide interdistrict magnet school plan, designating existing provisions re considerations for application approval, desegregation standards and meeting with commissioner as Subdiv. (2) and amending same by redesignating existing Subdivs. (1) to (4) as Subparas. (A) to (D) and adding provision re maximum allowable threshold for proposed operating budget by a magnet school not operated by a local or regional board of education and designating existing provision re requirements for enrollment of students from one school district and of racial minorities as Subdiv. (3), amended Subsec. (c)(1) by replacing “and (B)” with “to (F), inclusive,”, deleting former Subparas. (C) and (D), inserting “to June 30, 2011, inclusive” and making conforming changes, amended Subsec. (c)(2) by replacing “reviewed” with “conducted a comprehensive financial review”, amended Subsec. (c)(3)(A) and (B) by replacing “Each” with “Except as otherwise provided in subparagraphs (C) to (F), inclusive, of this subdivision, each”, deleting provision re regional educational service center enrolling less than 60% of its students from Hartford, deleting existing clauses re fiscal years 2010 and 2011 and inserting “and each fiscal year thereafter”, amended Subsec. (c)(3) by adding Subpara. (C) re grant for interdistrict magnet school that began operations for school year commencing July 1, 1998, and has student enrollment of at least 55% but no more than 75% from a single town, adding Subpara. (D) re grant for interdistrict magnet school that began operations for school year commencing July 1, 2001, and has student enrollment of at least 55% but no more than 80% from a single town, adding Subpara. (E) re grant for interdistrict magnet schools operated by organizations enumerated in clauses (i) to (vii), adding Subpara. (F) re grant for interdistrict magnet schools operated by Hartford school district pursuant to stipulation and order and adding Subpara. (G) re supplemental grants for fiscal year ending June 30, 2010, amended Subsec. (j) by deleting Subdiv. (1) designator, redesignating existing Subdiv. (2) as new Subsec. (k) and amending same by redesignating existing Subparas. (A) and (B) as Subdivs. (1) and (2), deleting prohibition re 10% increase in tuition, adding provision re tuition charged by a regional educational service center operating an interdistrict magnet school, adding provision re cap on sum of tuitions and adding provision re comprehensive financial review of magnet school operating budget, and redesignating existing Subdivs. (3) and (4) as Subsecs. (l) and (m), redesignated existing Subsec. (k) as Subsec. (n) and added Subsec. (o) re prohibition against charging tuition for any student enrolled in interdistrict magnet school operated by Hartford school district for school years commencing July 1, 2009, and July 1, 2010, effective October 5, 2009; P.A. 10-179 amended Subsec. (c)(3)(C) and (D) by limiting per pupil grant for each enrolled student who is a resident of district to fiscal years ending June 30, 2010, and 2011, by changing amount of such grant for fiscal year ending June 30, 2011, and by limiting per pupil grant for each enrolled student who is not a resident of district to fiscal years ending June 30, 2010, and 2011, effective May 7, 2010; P.A. 11-6 amended Subsec. (c)(3)(D) by extending per pupil grant for each enrolled student who is a resident of district to fiscal years ending June 30, 2012, and June 30, 2013, effective July 1, 2011; P.A. 11-48 amended Subsec. (c)(1)(B) by extending nonresident per student grant through fiscal year ending June 30, 2013, and amended Subsec. (c)(3)(E)(II) and (F) by extending per pupil grants for interdistrict magnet schools through fiscal year ending June 30, 2013, and amended Subsec. (o) by extending prohibition against charging tuition for any student enrolled in interdistrict magnet school operated by Hartford school district through school year commencing July 1, 2012, effective July 1, 2011; P.A. 11-179 amended Subsec. (d) by replacing “fifty” with “seventy”, replacing “January” with “May”, adding provision re using data of record as of intervening March first and adding provision re further adjustment to May first payment, effective July 13, 2011, and amended Subsec. (n)(1) by deleting “operated by a regional educational service center”, effective July 1, 2011; P.A. 12-116 amended Subsec. (c) by adding Subpara. (C) re amount for fiscal year 2013 and each fiscal year thereafter in Subdiv. (1), adding clause (v) re amount for fiscal year 2013 and each fiscal year thereafter in Subdiv. (3)(A), adding clause (iii) re amount for fiscal year 2013 and each fiscal year thereafter in Subdiv. (3)(B), deleting former Subdiv. (3)(C) re magnet school operated by regional educational service center, redesignating existing Subdivs. (3)(D) to (3)(G) as Subdivs. (3)(C) to (3)(F), replacing previous grant amounts for prior fiscal years with $8,180 for fiscal year 2013 and each fiscal year thereafter in redesignated Subdiv. (3)(C), and making conforming changes, effective July 1, 2012; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subsec. (a), effective July 1, 2012; P.A. 12-120 amended Subsec. (a)(1)(C) by adding “and Three Rivers Community College”, effective July 1, 2012, and amended Subsec. (c)(3)(E) by adding clause (viii) re Great Path Academy, amended Subsec. (d) by replacing provision re preliminary grant amount for current fiscal year with provision re revised grant amount calculated for prior fiscal year, amended Subsec. (k) by adding provision re tuition charged by Hartford school district operating Great Path Academy on behalf of Manchester Community College and amended Subsec. (o) by adding exception re tuition charged by Hartford school district for students enrolled in Great Path Academy, effective June 15, 2012; Dec. Sp. Sess. P.A. 12-1 amended Subsecs. (k) and (o) to add “in a preschool program or in kindergarten to grade twelve, inclusive”, effective December 21, 2012; P.A. 13-31 made technical changes in Subsec. (c)(3)(A) and (B), effective May 28, 2013; P.A. 13-122 amended Subsec. (d) by adding references to magnet school operator, total grant amount and aggregate financial audit re May first payment and amended Subsec. (n) by adding reference to magnet school operator, designating existing provision re financial audit as Subpara. (A) and amending same to apply to each magnet school, adding Subpara. (B) re aggregate financial audit and making a conforming change, effective July 1, 2013; P.A. 13-247 amended Subsec. (c)(3) by replacing “2013” with “2015” in Subpara. (D) and replacing “the Hartford school district” with “a local or regional board of education” and replacing “2013” with “2015” in Subpara. (E), amended Subsec. (k) by deleting provisions re magnet school tuition charged for fiscal years 2009 and 2010, designating existing provision re magnet school tuition charged for fiscal year 2011 and each fiscal year thereafter as Subdiv. (1) and amending same by replacing “2011” with “2014”, deleting “in a preschool program or”, redesignating existing clauses (i) and (ii) as Subparas. (A) and (B) and redesignating existing subclauses (I) and (II) as clauses (i) and (ii), and adding new Subdiv. (2) re tuition charged for preschool programs offered by magnet schools not located in the Sheff region, and amended Subsec. (o) by replacing “2012” with “2014” and replacing “the Hartford school district” with “any local or regional board of education operating an interdistrict magnet school pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William O’Neill, et al.”, effective July 1, 2013.



Section 10-264m - Creation of additional interdistrict magnet school programs with special emphasis on information technology curriculum.

The Department of Education shall encourage the creation of additional interdistrict magnet school programs with special emphasis on information technology curriculum.

(P.A. 01-193, S. 8, 9.)

History: P.A. 01-193 effective July 1, 2001.



Section 10-264n - Collaborative planning for the establishment of additional interdistrict magnet schools in the Sheff region.

The Commissioner of Education shall consult with (1) the Board of Trustees for Community-Technical Colleges, (2) the Board of Trustees of the Connecticut State University System, (3) the boards of trustees for higher education institutions licensed and accredited by the Board of Regents for Higher Education or Office of Higher Education, or (4) the Board of Trustees for The University of Connecticut and may consult with any not-for-profit corporation approved by the Commissioner of Education to initiate collaborative planning for establishing additional interdistrict magnet schools in the Sheff region, as defined in subsection (q) of section 10-266aa.

(June Sp. Sess. P.A. 07-5, S. 72; P.A. 12-156, S. 59; June 12 Sp. Sess. P.A. 12-2, S. 120; P.A. 13-118, S. 15.)

History: June Sp. Sess. P.A. 07-5 effective October 6, 2007; P.A. 12-156 replaced “any regional community-technical college” with “the Board of Trustees for Community-Technical Colleges”, replaced reference to Board of Higher Education with reference to State Board of Education re accreditation and added Subdiv. designators (1) to (4), effective June 15, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subdiv. (3) to add reference to Board of Regents for Higher Education re accreditation, effective July 1, 2012; P.A. 13-118 replaced “State Board of Education” with “Office of Higher Education” in Subdiv. (3), effective July 1, 2013.



Section 10-264o - Tuition payable to interdistrict magnet schools that begin operations in support of the 2008 stipulation and order for Sheff v. O’Neill.

(a) Notwithstanding any provision of this chapter, interdistrict magnet schools that begin operations on or after July 1, 2008, pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the Commissioner of Education, may operate without district participation agreements and enroll students from any district through a lottery designated by the commissioner.

(b) For the fiscal year ending June 30, 2013, and each fiscal year thereafter, any tuition charged to a local or regional board of education by a regional educational service center operating an interdistrict magnet school that began operations on or after July 1, 2008, pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the Commissioner of Education, for any student enrolled in kindergarten to grade twelve, inclusive, in such interdistrict magnet school shall be in an amount equal to the difference between (1) the average per pupil expenditure of the magnet school for the prior fiscal year, and (2) the amount of any per pupil state subsidy calculated under subsection (c) of section 10-264l plus any revenue from other sources calculated on a per pupil basis. If any such board of education fails to pay such tuition, the commissioner may withhold from such board’s town or towns a sum payable under section 10-262i in an amount not to exceed the amount of the unpaid tuition to the magnet school and pay such money to the fiscal agent for the magnet school as a supplementary grant for the operation of the interdistrict magnet school program. In no case shall the sum of such tuitions exceed the difference between (A) the total expenditures of the magnet school for the prior fiscal year, and (B) the total per pupil state subsidy calculated under subsection (c) of section 10-264l plus any revenue from other sources. The commissioner may conduct a comprehensive review of the operating budget of a magnet school to verify such tuition rate.

(c) (1) For the fiscal year ending June 30, 2013, a regional educational service center operating an interdistrict magnet school that began operations on or after July 1, 2008, pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the Commissioner of Education, and offering a preschool program shall not charge tuition for a child enrolled in such preschool program.

(2) For the fiscal year ending June 30, 2014, a regional educational service center operating an interdistrict magnet school that began operations on or after July 1, 2008, pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the Commissioner of Education, and offering a preschool program may charge tuition to the Department of Education for a child enrolled in such preschool program in an amount not to exceed an amount equal to the difference between (A) the average per pupil expenditure of the preschool program offered at the magnet school for the prior fiscal year, and (B) the amount of any per pupil state subsidy calculated under subsection (c) of section 10-264l plus any revenue from other sources calculated on a per pupil basis. The commissioner may conduct a comprehensive review of the operating budget of any such magnet school charging such tuition to verify such tuition rate.

(3) For the fiscal year ending June 30, 2015, and each fiscal year thereafter, a regional educational service center operating an interdistrict magnet school that began operations on or after July 1, 2008, pursuant to the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the Commissioner of Education, and offering a preschool program may charge tuition to the parent or guardian of a child enrolled in such preschool program in an amount that is in accordance with the sliding tuition scale adopted by the State Board of Education pursuant to section 10-264p. The Department of Education shall be financially responsible for any unpaid portion of the tuition not charged to such parent or guardian under such sliding tuition scale. Such tuition shall not exceed an amount equal to the difference between (A) the average per pupil expenditure of the preschool program offered at the magnet school for the prior fiscal year, and (B) the amount of any per pupil state subsidy calculated under subsection (c) of section 10-264l plus any revenue from other sources calculated on a per pupil basis. The commissioner may conduct a comprehensive review of the operating budget of any such magnet school charging such tuition to verify such tuition rate.

(P.A. 08-170, S. 14; Sept. Sp. Sess. P.A. 09-6, S. 24; P.A. 11-136, S. 13; Dec. Sp. Sess. P.A. 12-1, S. 13; P.A. 13-247, S. 125.)

History: P.A. 08-170 effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 deleted former Subsec. (b) and made a conforming change, deleted “but prior to July 1, 2009,” from provision re when interdistrict magnet schools begin operations, added language re lottery designated by commissioner to provision re enrollment of students from any district, made existing provision re tuition charged applicable to fiscal year 2009, and added provisions re tuition charged applicable to fiscal year 2010, fiscal year 2011 and each fiscal year thereafter, re sum of tuitions and re comprehensive review of operating budget by commissioner, effective October 5, 2009; P.A. 11-136 replaced “subsection (c) of this section” with “subsection (c) of section 10-264l” re calculation of per pupil state subsidy, effective July 8, 2011; Dec. Sp. Sess. P.A. 12-1 added “in a preschool program or in kindergarten to grade twelve, inclusive”, effective December 21, 2012; P.A. 13-247 deleted provisions re magnet school tuition charged for fiscal years ending June 30, 2009, and June 30, 2010, designated existing provisions as Subsecs. (a) and (b), amended Subsec. (b) by replacing “2011” with “2013”, deleting “in a preschool program or”, redesignating existing Subparas. (A) and (B) as Subdivs. (1) and (2), redesignating existing clauses (i) and (ii) as Subparas. (A) and (B) and making a conforming change, and added Subsec. (c) re preschool program tuition, effective July 1, 2013.



Section 10-264p - Sliding tuition scale for preschool programs offered at certain magnet schools.

For the fiscal year ending June 30, 2015, and each fiscal year thereafter, the Department of Education, in consultation with the Department of Social Services, shall develop a sliding tuition scale based on family income to be used in the calculation of the amount that a regional educational service center operating an interdistrict magnet school offering a preschool program may charge for tuition to the parent or guardian of a child enrolled in such preschool program pursuant to section 10-264l or 10-264o.

(P.A. 13-247, S. 123.)

History: P.A. 13-247 effective June 19, 2013.



Section 10-265 - Payments.

Section 10-265 is repealed.

(1957, P.A. 642, S. 2; 1959, P.A. 143, S. 2; 645; 1961, P.A. 42; 1963, P.A. 3; P.A. 74-145, S. 1, 2.)



Section 10-265a - Definitions.

For purposes of this section and sections 10-265b to 10-265d, inclusive:

(a) “Vocational education equipment” means personal property with an estimated useful life of five or more years and an initial purchase price of five hundred dollars or more for use in (1) vocational, technical or technological education; (2) business office education; (3) health occupations education; (4) marketing education; (5) consumer and occupational home economics education; and (6) cooperative work education. “Vocational education equipment” may include rebuilt and reconditioned machines.

(b) “Net purchase price of vocational education equipment” means, commencing with the grant applications submitted during the fiscal year ending June 30, 1986, and for each fiscal year thereafter, the documented cost of all eligible equipment, reimbursable under this section and section 10-265b, including installation and freight charges, but excluding finance and leasing charges or interest costs incurred for such purchase. The cost of any vocational education equipment included in a grant pursuant to section 10-286 shall not be included in the net purchase price of vocational education equipment. For a local or regional board of education with an average daily membership, as defined in subsection (a) of section 10-261, of less than five thousand for the fiscal year three years prior to the fiscal year in which payment is to be made pursuant to section 10-265c, the net purchase price of vocational education equipment in any one fiscal year shall not exceed one hundred thousand dollars. For a local or regional board of education with an average daily membership, as defined in section 10-261, equal to or greater than five thousand, a regional educational service center or school districts entering into cooperative arrangements, the net purchase price of vocational education equipment in any one fiscal year shall not exceed one hundred fifty thousand dollars.

(P.A. 82-369, S. 19, 28; P.A. 83-501, S. 7, 12; P.A. 85-170, S. 1, 4; P.A. 86-416, S. 1, 4; P.A. 87-499, S. 16, 34; P.A. 93-376, S. 3, 13; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)

History: P.A. 83-501 amended Subsec. (c) to clarify limitations for eligible expenditures adding provision that average daily membership count will be that for the fiscal year three years prior to the grant year and authorizing school districts which have entered into cooperative arrangements to participate in grant program; P.A. 85-170 deleted definitions of “eligible costs of vocational education equipment” and “eligible expenditures”, added definition of “net purchase price of vocational education equipment” and increased maximum reimbursable amount for some smaller school districts and districts entering into cooperative arrangements; P.A. 86-416 deleted the applicability of this section to Sec. 10-265c(b) and substituted “educational” for “education” in the term “regional educational service center”; P.A. 87-499 in Subsec. (b) provided that beginning with applications submitted during the fiscal year ending June 30, 1986, the cost not be limited to that to be paid from funds from local tax sources and made a technical change; P.A. 93-376 redefined “vocational education equipment” to substitute “personal property” for “an item of equipment”, to decrease the purchase price from $1,000 to $500 and to substitute a new list of fields for the use of the property and redefined “net purchase price of vocational education equipment” to exclude leasing charges and to make technical changes, effective July 1, 1993; P.A. 98-252 repealed section, effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended P.A. 98-252 to remove section from list of those to be repealed, effective June 24, 1998.



Section 10-265b - State grants for vocational education equipment.

Commencing with grant applications submitted during the fiscal year ending June 30, 1994, and for each fiscal year thereafter, in which funds are available pursuant to section 10-265d, the Commissioner of Education shall have the authority to receive, review and approve or disapprove applications for state grants to local or regional boards of education, regional educational service centers or school districts entering into cooperative arrangements for the purchase of vocational education equipment as defined in section 10-265a. Applications shall be submitted to the Commissioner of Education annually at such time and on such forms as the commissioner prescribes. The Commissioner of Education shall annually review and approve or disapprove each application and notify the applicant of the approval or disapproval of each application and, if the application is approved, of the amount of the estimated grant pursuant to section 10-265c. The commissioner shall authorize grant payments based upon such approved grant application from the local or regional board of education, regional educational service center or the board of education designated as the fiscal agent for school districts entering into cooperative arrangements. Only funds derived from local sources and the state grant paid to the applicant pursuant to this section shall be used in determining the final amount of each vocational education equipment grant. Each recipient of a grant pursuant to said section 10-265c shall submit a report of expenditures to the Commissioner of Education at such time and in such manner as the commissioner prescribes. The commissioner shall calculate any overpayment of the grant paid and the recipient shall return any such portion of a grant within sixty days after receipt of a written notice by the commissioner of such overpayment. In no event shall an adjustment result in a recipient being entitled to a grant greater than that already paid.

(P.A. 82-369, S. 20, 28; P.A. 83-501, S. 8, 12; P.A. 85-170, S. 2, 4; P.A. 87-499, S. 17, 34; P.A. 88-136, S. 14, 37; P.A. 93-376, S. 4, 13; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)

History: P.A. 83-501 authorized school districts entering into cooperative arrangements pursuant to Sec. 10-158a to participate in the grant program; P.A. 85-170 entirely replaced prior provisions with new provisions authorizing the commissioner and not the board to receive and approve grant applications, permitting payment of grants prior to payment of the purchase price by the receiving board and providing for adjustment of grant amounts based upon documentation required to be filed by the grant recipient; P.A. 87-499 eliminated the requirement that the commissioner receive a copy of the executed purchase agreement in order to authorize grant payments, added that the state grant paid pursuant the section be used in determining the final grant amount and substituted “local sources” for “local tax sources”; P.A. 88-136 deleted obsolete provision re grant applications received during the fiscal year ending June 30, 1985; P.A. 93-376 substituted “1994” for “1986”, changed the provisions concerning the documentation of expenditures and overpayments, and made technical changes, effective July 1, 1993; P.A. 98-252 repealed section, effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended P.A. 98-252 to remove section from list of those to be repealed, effective June 24, 1998.



Section 10-265c - Distribution of funds. Grant application; limitations.

Within the limits of the bond authorization, a local or regional board of education, regional educational service center or school districts entering into cooperative arrangements eligible to receive a grant pursuant to section 10-265b, shall receive not less than forty nor more than eighty per cent of the net purchase price of vocational education equipment except as otherwise provided in this section. For a local or regional board of education such percentage shall be determined pursuant to section 10-285a. For a regional educational service center or school districts entering into cooperative arrangements, such percentage shall be determined by its respective ranking. Such ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each member town by such town’s percentile ranking, as determined in subsection (a) of section 10-285a; (2) adding together the figures for each town determined under subdivision (1) of this section; and (3) dividing the total computed under subdivision (2) of this section by the total population of all member towns. The ranking of each regional educational service center or school district entering into cooperative arrangements shall be rounded to the next higher whole number and such center or school district shall receive the same reimbursement percentage as would a town with the same rank. Such percentage shall be increased by ten per cent whenever a regional educational service center or two or more local or regional boards of education purchase equipment pursuant to a cooperative arrangement for the purpose of providing a program of vocational education. For purposes of approving grant applications, school districts will be ranked, from highest to lowest, based on each member town’s adjusted equalized net grand list per capita, as defined in section 10-261. Regional school districts, regional educational service centers and school districts entering into cooperative arrangements will be assigned a rank through a population weighted average of member towns’ adjusted equalized net grand list per capita rank. Grant applications shall be approved based on wealth rank beginning with the lowest wealth-ranked applicant. Applications approved pursuant to this section shall not exceed the bond authorization. Commencing with applications submitted for a grant for the fiscal year ending June 30, 1984, and annually thereafter, no school district shall be eligible to receive a grant under this section more than once every three years.

(P.A. 82-369, S. 21, 28; P.A. 83-501, S. 9, 12; P.A. 84-388, S. 1, 3; P.A. 85-170, S. 3, 4; 85-558, S. 9, 17; P.A. 86-333, S. 13, 32; 86-416, S. 2, 4; P.A. 87-405, S. 11, 26; P.A. 93-376, S. 5, 13; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)

History: P.A. 83-501 required ranking of towns based on adjusted equalized net grand list per capita and awarding of grants to be based on wealth beginning with the lowest ranked applicant and provided that no school district shall be eligible to receive a grant more than once every three years; P.A. 84-388 added new Subsec. (d) re cooperative arrangements between boards of education, regional educational service centers and opportunities industrialization centers for the purchase of computer hardware; P.A. 85-170 made technical changes to reflect changes in Secs. 10-265a and 10-265b and deleted bid information requirement and provisions concerning the entering into of agreements, contained in Subsecs. (b) and (c); P.A. 85-558 extended program under Subsec. (d) to fiscal year ending June 30, 1986 and included computer systems rather than only hardware; P.A. 86-333 amended Subsec. (a) to clarify the determination of wealth ranking and reimbursement percentages; P.A. 86-416 in Subsec. (a) substituted “subsection” for “section” re eligibility to receive grants and in Subsec. (b) substituted “commissioner” for “state board”, included installation and freight charges in grants for computer systems, deleted the requirements that information be filed re bidding and type and cost of the equipment and added the requirement that a copy of the purchase agreement and order be filed; substituted “ninety working days after payment” for “a reasonable period of time after receipt”; deleted the requirement that proof of receipt of the equipment be filed, and specified that certain sections not apply to the subsection; P.A. 87-405 amended Subsec. (b) to remove the limitation of the program to the fiscal year ending June 30, 1986; P.A. 93-376 deleted former Subsec. (b) concerning cooperative arrangements with opportunities industrialization centers for the purchase of computer systems, effective July 1, 1993; P.A. 98-252 repealed section, effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended P.A. 98-252 to remove section from list of those to be repealed, effective June 24, 1998.



Section 10-265d - Bond authorization.

(a) For purposes of making grants pursuant to section 10-265c, the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state from time to time in one or more series in an aggregate amount not exceeding fourteen million eight hundred twenty thousand dollars, provided one million dollars of said authorization shall be effective July 1, 1994. Bonds of each series shall bear such date or dates and mature at such time or times not exceeding twenty years from their respective dates and be subject to such redemption privileges, with or without premium, as may be fixed by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state is pledged for the payment of the interest thereon and the principal thereof as the same shall become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. The State Treasurer is authorized to invest temporarily in direct obligations of the United States, United States agency obligations, certificates of deposit, commercial paper or bank acceptances such portion of the proceeds of such bonds or of any notes issued in anticipation thereof as may be deemed available for such purpose.

(b) For purposes of making grants pursuant to subsection (b) of section 10-265c, the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state from time to time in one or more series in an aggregate amount not exceeding three hundred thousand dollars. Bonds of each series shall bear such date or dates and mature at such time or times not exceeding five years from their respective dates and be subject to such redemption privileges, with or without premium, as may be fixed by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state is pledged for the payment of the interest thereon and the principal thereof as the same shall become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. The State Treasurer is authorized to invest temporarily in direct obligations of the United States, United States agency obligations, certificates of deposit, commercial paper or bank acceptances such portion of the proceeds of such bonds or of any notes issued in anticipation thereof as may be deemed available for such purpose.

(P.A. 82-369, S. 22, 28; June Sp. Sess. P.A. 83-33, S. 3, 17; P.A. 84-388, S. 2, 3; 84-443, S. 8, 20; P.A. 85-558, S. 10, 17; P.A. 86-396, S. 15, 25; P.A. 87-405, S. 12, 26; P.A. 88-343, S. 7, 32; P.A. 90-297, S. 4, 24; June Sp. Sess. P.A. 91-4, S. 10, 25; May Sp. Sess. P.A. 92-7, S. 9, 36; June Sp. Sess. P.A. 93-1, S. 9, 45; June 5 Sp. Sess. P.A. 97-1, S. 9, 20; P.A. 98-252, S. 79, 80; 98-259, S. 5, 17; June Sp. Sess. P.A. 98-1, S. 105, 121.)

History: June Sp. Sess. P.A. 83-33 increased bond authorization from $1,000,000 to $2,000,000 and made technical correction; P.A. 84-388 added new Subsec. (b) re issuance of bonds for grants for purchase of computer hardware pursuant to agreements entered into by boards of education, regional educational service centers and opportunities industrialization centers; P.A. 84-443 increased authorization limit to $3,000,000; P.A. 85-558 increased maximum bond authorization under Subsec. (a) to $4,000,000 and under Subsec. (b) to $200,000; P.A. 86-396 increased bond authorization to $5,000,000; P.A. 87-405 amended Subsec. (a) to increase the bond authorization to $7,000,000 and amended Subsec. (b) to increase the bond authorization from $200,000 to $300,000; P.A. 88-343 amended Subsec. (a) to increase the bond authorization from to $9,000,000; P.A. 90-297 increased the bond authorization from to $10,000,000; June Sp. Sess. P.A. 91-4 increased the bond authorization to $12,000,000; May Sp. Sess. P.A. 92-7 amended Subsec. (a) to increase the bond authorization to $13,000,000; June Sp. Sess. P.A. 93-1 amended Subsec. (a) to increase bond authorization to $15,000,000, effective July 1, 1993, provided $1,000,000 of said authorization shall be effective July 1, 1994; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (a) to decrease bond authorization to $14,900,000, effective July 31, 1997; P.A. 98-252 repealed section, effective July 1, 1998; P.A. 98-259 amended Subsec. (a) to decrease authorization from $14,900,000 to $14,820,000, effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended P.A. 98-252 to remove section from list of those to be repealed, effective June 24, 1998.



Section 10-265e - Definitions.

As used in sections 10-265e to 10-265i inclusive, and subsection (h) of section 10-285a:

(1) “Priority school district” means a school district described in section 10-266p; and

(2) “Priority school” means a school in which forty per cent or more of the lunches served are served to students who are eligible for free or reduced price lunches pursuant to federal law and regulations, excluding such a school located in a priority school district.

(P.A. 98-243, S. 3, 25.)

History: P.A. 98-243 effective July 1, 1998.



Section 10-265f - Early reading success grant program.

(a) The Commissioner of Education shall establish, within available appropriations, an early reading success grant program to assist local and regional boards of education for priority school districts and school districts in which priority elementary schools are located in: (1) Establishing full-day kindergarten programs; (2) reducing class size in grades kindergarten to three, inclusive, to not more than eighteen students; and (3) establishing intensive early intervention reading programs, including after-school and summer programs, for students identified as being at risk of failing to learn to read by the end of first grade and students in grades one to three, inclusive, who are reading below grade level. Eligibility for grants pursuant to this section shall be determined for a five-year period based on a school district’s designation as a priority school district or as a school district in which a priority elementary school is located for the initial year of application. In order to receive a grant, an eligible board of education shall submit a plan for the expenditure of grant funds, in accordance with this section, to the Department of Education, at such time and in such manner as the commissioner prescribes. An eligible school district may receive a grant for one or more purposes pursuant to subdivisions (1) to (3), inclusive, of this subsection, provided at least fifty per cent of any grant funds received by such school district are used for programs pursuant to subdivision (3) of this subsection. If the commissioner determines the school district is addressing the issue of early reading intervention sufficiently, the commissioner may allow the school district to set aside a smaller percentage of the funds received pursuant to this section for such programs.

(b) (1) In the case of proposals for full-day kindergarten programs, the plan shall include: (A) Information on the number of full-day kindergarten classes that will be offered initially and the number of children to be enrolled in such classes; (B) how the board anticipates expanding the number of full-day kindergarten programs in future school years; (C) the number of additional teachers needed and any additional equipment needed for purposes of such programs; (D) a description of any proposed school building project that is related to the need for additional space for full-day kindergarten programs, including an analysis of the different options available to meet such need, such as relocatable classrooms, the division of existing classrooms, an addition to a building or new construction; (E) information on the curriculum for the full-day kindergarten program pursuant to subdivision (2) of this subsection; (F) information on coordination between the full-day kindergarten program and school readiness programs for the purpose of providing (i) information concerning transition from preschool to kindergarten, including the child’s preschool records, and (ii) before and after school child care for children attending the full-day kindergarten program; and (G) any additional information the commissioner deems relevant.

(2) A full-day kindergarten program that receives funding pursuant to this subsection shall: (A) Include language development and appropriate reading readiness experiences; (B) provide for the assessment of a student’s progress; (C) include a professional development component in the teaching of reading and reading readiness and assessment of reading competency for kindergarten teachers; (D) provide for parental involvement; and (E) refer eligible children who do not have health insurance to the HUSKY program.

(c) (1) In the case of proposals for the reduction of class size in grades kindergarten to three, inclusive, to not more than eighteen students the plan shall include: (A) A time frame for achieving such reduction in class size; (B) information on the class size in such grades at each school at the time of application for the grant and the number of classes to be reduced in size with grant funds; (C) the number of additional teachers needed and any additional equipment needed; (D) a description of any proposed school building project related to the need for additional space for smaller classes, including an analysis of the different options available to meet such need such as relocatable classrooms, the division of existing classrooms, an addition to a building or new construction; (E) an estimate of the costs associated with implementation of the plan; and (F) any additional information the commissioner deems relevant.

(2) If a school district accepts funds pursuant to this subsection, such school district shall limit the class size of classes in which core curriculum is taught in grades kindergarten to three, inclusive, in accordance with its plan to eighteen or less students, provided students who enroll after October first in any school year are not included for purposes of such count.

(d) In the case of proposals for intensive early intervention reading programs including after-school and summer programs, the plan shall: (1) Incorporate the competencies required for early reading success, critical indicators for teacher intervention and the components of a high quality early reading success curriculum in accordance with the findings of the Early Reading Success Panel delineated in section 10-221l; (2) provide for a period of time each day of individualized or small group instruction for each student; (3) provide for monitoring of programs and students and follow-up in subsequent grades, documentation of continuous classroom observation of students’ reading behaviors and establishment of performance indicators aligned with the mastery examinations, under section 10-14n, measures of efficacy of programs developed by the department pursuant to subsection (i) of this section, the findings of the Early Reading Success Panel pursuant to section 10-221j; (4) include a professional development component for teachers in grades kindergarten to three, inclusive, that emphasizes the teaching of reading and reading readiness and assessment of reading competency based on the findings of the Early Reading Success Panel pursuant to section 10-221j; (5) provide for on-site teacher training and coaching in the implementation of research-based reading instruction delineated in section 10-221l; (6) provide for parental involvement and ensure that parents have access to information on strategies that may be used at home to improve prereading or reading skills; (7) provide for data collection and program evaluation; and (8) include any additional information the commissioner deems relevant. Each school district that receives grant funds under this section shall annually report to the Department of Education on the district’s progress toward reducing the achievement gap in reading, including data on student progress in reading and how such data have been used to guide professional development and the coaching process.

(e) (1) The model programs established pursuant to section 10-265j shall be funded from the amount appropriated for purposes of this section. The department shall use ninety per cent of the remaining funds appropriated for purposes of this section for grants to priority school districts. Priority school districts shall receive grants based on their proportional share of the sum of the products obtained by multiplying the number of enrolled kindergarten students in each priority school district for the year prior to the year the grant is to be paid, by the ratio of the average percentage of free and reduced price meals for all severe need schools in such district to the minimum percentage requirement for severe need school eligibility. (2) The department shall use nine per cent of such remaining funds for competitive grants to school districts in which a priority elementary school is located. In awarding grants to school districts in which priority elementary schools are located, the department shall consider the town wealth, as defined in subdivision (26) of section 10-262f, of the town in which the school district is located, or in the case of regional school districts, the towns which comprise the regional school district. Grants received by school districts in which priority elementary schools are located shall not exceed one hundred thousand dollars and shall be used for the appropriate purpose at the priority elementary school. (3) The department may retain up to one per cent of such remaining funds for coordination, program evaluation and administration.

(f) No funds received pursuant to this section shall be used to supplant federal, state or local funding to the local or regional boards of education for programs for grades kindergarten to three, inclusive.

(g) Expenditure reports shall be filed with the department as requested by the commissioner. School districts shall refund (1) any unexpended amounts at the close of the program for which the grant is awarded, and (2) any amounts not expended in accordance with the approved grant application.

(h) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2008, and June 30, 2009, the amount available for the competitive grant program pursuant to this section shall be one million eight hundred fifty thousand dollars and the maximum administrative amount shall not be more than three hundred fifty-three thousand six hundred forty-six dollars.

(i) (1) The Department of Education shall develop measures of efficacy of the early reading intervention programs employed by grant recipients under this section and the department shall list programs that are efficacious and make such list available to grant recipients. Not later than January 1, 2008, the department shall report the measures of efficacy and the list of efficacious programs to the Governor and the General Assembly, in accordance with the provisions of section 11-4a.

(2) For the fiscal year ending June 30, 2008, and each fiscal year thereafter, using the measures developed pursuant to subdivision (1) of this subsection, the Department of Education shall determine the efficacy of the early reading intervention program employed by each grant recipient pursuant to this section. If any grant recipient is determined to be employing a program that is not shown to be effective, the department shall require the grant recipient to employ a program listed as efficacious by the department pursuant to the provisions of subdivision (1) of this subsection.

(P.A. 98-243, S. 4, 25; June Sp. Sess. P.A. 01-1, S. 21, 54; P.A. 03-76, S. 47; June 30 Sp. Sess. P.A. 03-6, S. 31; P.A. 05-245, S. 49; P.A. 06-135, S. 17, 28; June Sp. Sess. P.A. 07-3, S. 43, 44, 47; June Sp. Sess. P.A. 07-5, S. 51; June 12 Sp. Sess. P.A. 12-2, S. 103; P.A. 13-207, S. 18.)

History: P.A. 98-243 effective July 1, 1998; June Sp. Sess. P.A. 01-1 in Subsec. (b) designated a portion of existing Subdiv. (1)(F) as Subpara. (F)(ii), adding Subpara. (F)(i) re transition information and in Subdiv. (2) added Subpara. (E) re HUSKY referral, and in Subsec. (d) renumbered existing Subdivs. (1) to (6) as Subdivs. (2) to (7), adding new Subdiv. (1) re incorporation of competencies and adding references to the findings of the Early Reading Success Panel in Subdivs. (3) and (4), effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (d), effective June 3, 2003; June 30 Sp. Sess. P.A. 03-6 added Subsec. (h) re appropriations for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 05-245 amended Subsec. (h) by extending applicable amounts through the fiscal year ending June 30, 2007, effective July 1, 2005; P.A. 06-135 amended Subsec. (d) by adding new Subdiv. (5) re on-site teacher training, by redesignating existing Subdivs. (5), (6) and (7) as Subdivs. (6), (7) and (8) and by adding language re annual reporting requirement, effective July 1, 2007, and amended Subsec. (h) by increasing maximum administrative amount from $203,646 to $353,646, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (d)(3) to add “programs” and language re measures of efficacy of programs, amended Subsec. (e) to change pilot programs to model programs and added Subsec. (i) re measures of efficacy of intervention programs, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (h) to increase amount of the competitive grant program to $1,850,000 for the fiscal years ending June 30, 2008, and June 30, 2009, effective October 6, 2007; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (d)(3) to delete reference to other methodologies established pursuant to Sec. 10-221i, effective July 1, 2012; P.A. 13-207 amended Subsec. (d) by replacing “state-wide mastery examinations under chapter 163c” with “mastery examinations, under section 10-14n”, effective July 1, 2013.



Section 10-265g - Summer reading programs required for priority school districts. Evaluation of student reading level. Individual reading plan.

(a) Each local and regional board of education for a priority school district shall offer a summer reading program, as described in subsection (d) of section 10-265f, to children enrolled in kindergarten in the schools under its jurisdiction who are determined by their school to be substantially deficient in reading based on measures established by the State Board of Education.

(b) For the school year commencing July 1, 2011, and each school year thereafter, each local and regional board of education for a priority school district shall require the schools under its jurisdiction to assess the reading level of students enrolled in (1) kindergarten at the end of the school year, and (2) grades one to three, inclusive, at the beginning, middle and end of the school year. A student shall be determined to be substantially deficient in reading based on measures established by the State Board of Education. Each school shall provide instruction for such students that incorporates the competencies required for early reading success and effective reading instruction as delineated in section 10-221l. If a student is determined to be substantially deficient in reading based on the beginning, middle or end of the school year assessment, the school shall notify the parents or guardian of the student of such result and the school shall develop and implement an individual reading plan for such student.

(c) The individual reading plan shall include assessment results, applicable federal requirements and additional instruction, within available appropriations, such as tutoring, an after school, school vacation, or weekend program or a summer reading program as described in subsection (d) of section 10-265f. Individual reading plans pursuant to this section shall be (1) reviewed and revised as appropriate after each assessment or state-wide examination, as appropriate, (2) monitored by school literacy teams that shall consist of, but not be limited to, teachers, school reading specialists, internal or external reading consultants, the school principal and the provider of the additional instruction, and (3) given to the parent or guardian of the student, in accordance with the provisions concerning notice to parents or legal guardians pursuant to section 10-15b, and include specific recommendations for reading strategies that the parent or guardian can use at home. For purposes of providing additional instruction, boards of education for priority school districts shall give preference first to elementary schools and then to middle schools, with the highest number of students who are substantially deficient in reading.

(d) Educational and instructional decisions for students with individual reading plans from kindergarten, first, second or third grade shall be based on documented progress in achieving the goals of the individual reading plan or demonstrated reading proficiency. If a decision is made to promote a student who is substantially deficient in reading from kindergarten, first, second or third grade, the school principal shall provide written justification for such promotion to the superintendent of schools.

(e) An individual reading plan that incorporates the competencies required for early reading success and explicit reading instruction as delineated in section 10-221l shall be maintained for a student who is substantially deficient in reading until the student achieves grade level proficiency, as determined by a reading assessment pursuant to subsection (b) of this section or a mastery examination, pursuant to section 10-14n.

(f) Subject to the provisions of this subsection and within available appropriations, each local and regional board of education for a priority school district shall require for the school year commencing July 1, 2011, and each school year thereafter, students in kindergarten to grade three, inclusive, who, based on an end-of-the-year assessment pursuant to subsection (b) of this section, are determined to be substantially deficient in reading, to attend school the summer following such evaluation. The superintendent of schools may exempt an individual student from such requirement, upon the recommendation of the school principal, based on the student’s progress with the student’s individual reading plan. If a student does not receive such an exemption, has been offered the opportunity to attend a summer school program and fails to attend summer school, the local or regional board of education shall not promote the student to the next grade.

(g) The superintendent of schools shall report to the Commissioner of Education the information such superintendent receives pursuant to subsection (d) of this section regarding the number of students who are substantially deficient in reading and are promoted from kindergarten, first, second or third grade to the next grade. The State Board of Education shall prepare and publish a report containing such information.

(P.A. 98-243, S. 5, 25; P.A. 99-288, S. 5, 6; June Sp. Sess. P.A. 01-1, S. 22, 54; P.A. 06-135, S. 14; P.A. 11-85, S. 4; P.A. 13-207, S. 10.)

History: P.A. 98-243 effective July 1, 1998; P.A. 99-288 made a technical change in Subsec. (a), amended Subsec. (b) to substitute substantially deficient in reading for “reading below grade level” and deleted requirement to include information in the strategic school profile on the number of students promoted from third to fourth grade who are reading below grade level and added Subsec. (c) re report on number of students promoted from third to fourth grade who are substantially deficient in reading, effective July 1, 1999; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to add requirements for reading program and personal reading plan to incorporate the competencies delineated in Sec. 10-221l, effective July 1, 2001; P.A. 06-135 amended Subsec. (b) by requiring, for each school year commencing on or after July 1, 2006, that evaluation be performed at the middle or end of the school year and that plans be implemented, by designating existing language describing the plan as new Subsec. (c) and amending same to expand description, replace transition class with after school, school vacation or weekend instruction and include a plan evaluation process, by designating existing language re promotion as new Subsec. (d) and amending same by changing the grade levels to grades first through third, and by designating existing language re maintenance of the plan as Subsec. (e) and amending same by keying proficiency to mastery examinations, added new Subsec. (f) re students determined to be deficient in reading and redesignated existing Subsec. (c) as Subsec. (g) and amended same to change the grade levels to grades first through third and make conforming changes, effective June 6, 2006; P.A. 11-85 replaced “evaluate” and “evaluation” with “assess” and “assessment”, replaced “personal reading plan” with “individual reading plan”, amended Subsec. (a) by replacing provision re teacher determination for enrollment in summer reading program with provision re school determination based on State Board of Education measures, amended Subsec. (b) by changing commencement date of program from July 1, 2006, to July 1, 2011, adding Subdiv. (1) re assessment of kindergarten students at end of school year, designating existing language re assessment of students in grades 1 to 3 as Subdiv. (2), replacing “a reading program” with “instruction”, adding provisions re assessment to occur at beginning of school year and making conforming changes, amended Subsec. (c) by including assessment results and applicable federal requirements in individual reading plans, adding provision re school literacy teams in Subdiv. (2) and adding “specific” re recommendations for reading strategies, amended Subsec. (d) by replacing “Promotion of” with “Educational and instructional decisions for” and adding “kindergarten”, amended Subsec. (e) by replacing “effective” with “explicit” re reading instruction, deleting “a satisfactory” re standard for grade level proficiency and adding reference to Subsec. (b), amended Subsec. (f) by changing commencement of requirement that students attend summer school from the 2006-2007 school year to school year commencing July 1, 2011, and expanding such requirement to include kindergarten, and amended Subsec. (g) by adding “kindergarten” re students promoted to next grade, effective July 1, 2011; P.A. 13-207 amended Subsec. (e) by replacing “state-wide mastery examination” with “mastery examination” and making a technical change, effective July 1, 2013.



Section 10-265h - Grants for priority school districts for general improvements to school buildings.

(a) The Commissioner of Education shall establish, within available bond authorizations, a grant program to assist priority school districts in paying for general improvements to school buildings. For purposes of this section “general improvements to school buildings” means work that (1) is generally not eligible for reimbursement pursuant to chapter 173, and (2) is to (A) replace windows, doors, boilers and other heating and ventilation system components, internal communications systems, lockers, and ceilings including the installation of new drop ceilings, (B) upgrade restrooms including the replacement of fixtures, (C) upgrade and replace lighting, or (D) install security equipment including, but not limited to, video surveillance devices and fencing, provided “general improvements to school buildings” may include work not specified in this subdivision if the school district provides justification for such work acceptable to the Commissioner of Education, but shall not include routine maintenance such as painting, cleaning, equipment repair or other minor repairs or work done at the administrative facilities of a board of education.

(b) Eligibility for grants pursuant to this section shall be determined for a five-year period based on a school district’s designation in the initial year of application as a priority school district. Grant awards shall be made annually contingent upon the filing of an application and a satisfactory annual evaluation. School districts shall apply for grants pursuant to this section at such time and in such manner as the commissioner prescribes.

(c) Priority school districts shall receive grants based on the formula established in subdivision (1) of subsection (e) of section 10-265f. No funds received by a school district pursuant to this section shall be used to supplant federal, state or local funding received by such town for improvements to school buildings.

(d) Expenditure reports shall be filed with the Department of Education as requested by the commissioner. School districts shall refund (1) any unexpended amounts at the close of the project for which the grants are awarded and (2) any amounts not expended in accordance with the approved grant application.

(e) General improvements for which grants are awarded in any year shall be completed by the end of the succeeding fiscal year.

(P.A. 98-243, S. 8, 25; June Sp. Sess. P.A. 98-1, S. 116, 121; P.A. 00-220, S. 15, 43.)

History: P.A. 98-243 effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended Subsec. (c) to specify that grants be based on formula in Sec. 10-265f, effective July 1, 1998; P.A. 00-220 amended Subsec. (a) to add video surveillance devices in Subdiv. (2)(D), effective July 1, 2000.



Section 10-265i - Grants for priority school districts for the purchase of library books.

(a) The Commissioner of Education shall establish, within available appropriations, a grant program for priority school districts to purchase library books to promote better reading skills. For purposes of this section “library books” means books that are in school libraries and media centers for student use and are either for reference purposes or to be circulated.

(b) Eligibility for grants pursuant to this section shall be determined for a five-year period based on a school district’s designation in the initial year of application as a priority school district.

(c) School districts shall apply for grants pursuant to this section at such times and in such manner as the commissioner prescribes.

(d) Priority school districts shall receive grants based on the formula established in subdivision (1) of subsection (e) of section 10-265f. The Department of Education may retain up to one per cent of the amount of funds appropriated for purposes of this section for coordination, program evaluation and administration.

(e) No funds received by a school district pursuant to this section shall be used to supplant federal, state or local funding received by such town for the purchase of library books.

(P.A. 98-243, S. 9, 25; June Sp. Sess. P.A. 98-1, S. 117, 121.)

History: P.A. 98-243 effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended Subsec. (d) to specify that grants be based on formula in Sec. 10-265f, effective July 1, 1998.



Section 10-265j - Model early childhood learning programs.

The Commissioner of Education shall establish two model early childhood learning programs associated with institutions of higher education. Each program may include a laboratory school and a model day care program that serves sixty children ages three to five. Eligibility shall be determined for a five-year period. Grant awards shall be made annually during the five-year eligibility period, contingent upon available funding and a satisfactory annual evaluation. The Department of Education shall issue a request for proposals for the programs. The commissioner shall provide grants in the amount of one hundred thousand dollars each for purposes of such programs. The grants shall be provided from the amount appropriated for purposes of section 10-265f.

(P.A. 98-243, S. 22, 25; June Sp. Sess. P.A. 07-3, S. 46.)

History: P.A. 98-243 effective July 1, 1998; June Sp. Sess. P.A. 07-3 changed pilot programs to model programs, required programs to be associated with institutions of higher education rather than to be in priority school districts and provided that eligibility be for a five-year period with annual grants contingent upon available funding and evaluation, effective July 1, 2007.



Section 10-265k - Longitudinal study of educational progress of children participating in early reading success grant programs. Report.

(a) The Commissioner of Education shall conduct, within available appropriations, a longitudinal study that examines the educational progress of children both during and following participation in early reading success grant programs pursuant to section 10-265f.

(b) The Commissioner of Education shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on the longitudinal study by January 1, 2002.

(P.A. 98-243, S. 23, 25; June Sp. Sess. P.A. 01-1, S. 23, 54.)

History: P.A. 98-243 effective July 1, 1998; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to change the reporting date deadline by one year to January 1, 2002, effective July 1, 2001.



Section 10-265l - Requirements for additional instruction for poor performing students in priority school districts; exemption. Summer school required; exemption.

(a) For the school year commencing July 1, 2006, and each school year thereafter, each local and regional board of education for a priority school district pursuant to section 10-266p shall, within available appropriations, require the schools under its jurisdiction to develop and implement a personal reading plan, as described in section 10-265g, for each student in grades three to five, inclusive, who fails to meet the state-wide standard for remedial assistance on the reading component of the mastery examination, under section 10-14n, unless the school principal determines that such additional instruction is not necessary based on the recommendations of the student’s teacher.

(b) Subject to the provisions of this subsection, each local and regional board of education for a priority school district may require, within available appropriations, (1) for the 2005-2006 school year, students in the fourth and sixth grades in schools under its jurisdiction who fail to make progress with the additional instruction provided in their personal reading plans to attend school during the summer following the school year in which the student fails to make such progress, and (2) for the 2006-2007 school year, and each school year thereafter, students in the schools under its jurisdiction who fail in fourth, fifth or sixth grade to make progress with the additional instruction provided in their personal reading plans to attend school the summer following the school year in which they failed to make such progress. The superintendent of schools may exempt an individual student from such requirement, upon the recommendation of the school principal. If a student does not receive such an exemption, has been offered the opportunity to attend a summer school program and fails to attend summer school, the local or regional board of education shall not promote the student to the next grade.

(P.A. 99-288, S. 3, 6; P.A. 01-173, S. 23, 67; P.A. 03-174, S. 9; P.A. 06-135, S. 15; P.A. 13-207, S. 11.)

History: P.A. 99-288 effective July 1, 1999; P.A. 01-173 specified failure to meet the remedial standard on the “reading component” of the fourth grade mastery examination as the trigger for additional instruction in Subsec. (a) and for summer school in Subsec. (b) and made a technical change in Subsec. (b), effective July 1, 2001; P.A. 03-174 amended Subsec. (b)(2) by adding “within available appropriations”, effective July 1, 2003; P.A. 06-135 amended Subsec. (a) by requiring, for the 2006-2007 school year and each school year thereafter, that the district implement personal reading plans, by expanding the grade levels to include third and fifth grades and by replacing summer school requirement with provision re additional instruction when necessary, amended Subsec. (b) by requiring, for the 2005-2006 school year, that the district require students in grades four and six with a personal reading plan who fail to make progress to attend summer school, and by requiring, for the 2006-2007 and each school year thereafter, that students in grade levels four through six be subject to the same requirement, effective June 6, 2006; P.A. 13-207 amended Subsec. (a) by replacing reference to reading component of the third, fourth or fifth grade mastery examination with provisions re students in grades three to five, inclusive, and reading component of the mastery examination and by making technical changes, effective July 1, 2013.



Section 10-265m - Grants for summer school and weekend school programs in priority school districts.

(a) For the fiscal year ending June 30, 2001, and each fiscal year thereafter, the Commissioner of Education shall award grants, within available appropriations, to local and regional boards of education for priority school districts pursuant to section 10-266p for summer school programs required pursuant to sections 10-265g and 10-265l and weekend school programs. Eligibility for grants pursuant to this section shall be determined for a five-year period based on a school district’s designation as a priority school district for the initial year of application. In order to receive a grant, an eligible board of education shall submit a plan for the expenditure of grant funds to the Department of Education, at such time and in such manner as the commissioner prescribes.

(b) The plan shall include: (1) Criteria for student participation in the program, including provision for priority to students who are determined to be substantially deficient in reading, (2) criteria for teacher selection that emphasize the skills needed for teaching the summer program and criteria for establishment of the curriculum for the summer program, and (3) a system for reporting, by school and grade, on the number of students who attend the program, for assessing the performance of such students in the program and for tracking their performance during the school year. In deciding where to establish a summer school program, eligible boards of education shall give preference to elementary and middle schools with the highest number of students who are substantially deficient in reading.

(c) Each priority school district shall receive a grant based on the ratio of the number of resident students, as defined in subdivision (22) of section 10-262f, in the district to the total number of resident students in all priority school districts.

(d) Commencing with the fiscal year ending June 30, 2014, if a school district that received a grant pursuant to subsection (a) of this section for the prior fiscal year is no longer eligible to receive such a grant, such school district shall receive a summer school program and weekend school program phase-out grant for each of the three fiscal years following the fiscal year such school district received its summer school program and weekend school program grant. The amount of such phase-out grants shall be determined as follows: (1) Seventy-five per cent of the amount of the final summer school program and weekend school program grant for the first fiscal year following the fiscal year that such school district received such final grant, (2) fifty per cent of the amount of such final grant for the second fiscal year following the fiscal year that such school district received such final grant, and (3) twenty-five per cent of the amount of such final grant for the third fiscal year following the fiscal year that such school district received such final grant.

(e) No funds received pursuant to this section shall be used to supplant federal, state or local funding to the local or regional board of education for summer school or weekend school programs.

(f) Expenditure reports shall be filed with the department as requested by the commissioner. Local or regional boards of education shall refund (1) any unexpended amounts at the close of the program for which the grant is awarded, and (2) any amounts not expended in accordance with an approved grant application.

(P.A. 99-288, S. 4, 6; P.A. 00-187, S. 3, 75; P.A. 01-173, S. 24, 67; P.A. 06-135, S. 16; P.A. 12-116, S. 65.)

History: P.A. 99-288 effective July 1, 1999; P.A. 00-187 relettered Subsecs. (b) to (d) as Subsecs. (c) to (e) and added new Subsec. (b) re plans for the expenditure of grant funds, effective July 1, 2000; P.A. 01-173 amended Subsec. (b) to delete repetitive language, effective July 1, 2001; P.A. 06-135 amended Subsec. (a) by adding reference to Sec. 10-265g, effective June 6, 2006; P.A. 12-116 added new Subsec. (d) re phase-out grants and redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f), effective July 1, 2012.



Section 10-265n - Even start family literacy program.

The Department of Education shall administer, within available appropriations, an even start family literacy program, in accordance with the William F. Goodling Even Start Family Literacy Program under the No Child Left Behind Act, P.L. 107-111, to provide grants to establish new or expand existing local family literacy programs that provide literacy services for children and the parents or guardians of such children.

(P.A. 12-120, S. 12.)

History: P.A. 12-120 effective June 15, 2012.



Section 10-265o - Municipal aid for new educators grant program.

For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the Department of Education shall establish the municipal aid for new educators grant program. On or before March first of each year, the program shall, within available appropriations, provide grants of up to two hundred thousand dollars to the local or regional board of education for an educational reform district, as defined in section 10-262u, for the purpose of extending offers of employment to up to five students who are enrolled in a teacher preparation program offered by a public or private institution of higher education in the state, are graduating seniors and are academically in the top ten per cent of their graduating class.

(P.A. 12-116, S. 10; P.A. 13-31, S. 27.)

History: P.A. 12-116 effective July 1, 2012; P.A. 13-31 made a technical change, effective May 28, 2013.



Section 10-265p - Wraparound services grant program.

The Commissioner of Education shall, within available appropriations, establish a wraparound services grant program that awards grants to educational reform districts, as defined in section 10-262u, for social-emotional behavioral supports, family involvement and support, student engagement, physical health and wellness, and social work and case management. The local or regional board of education for an educational reform district may apply to the commissioner for a grant under this section at such time and in such manner as the commissioner prescribes.

(June 12 Sp. Sess. P.A. 12-1, S. 232.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 10-265q - Educational reform district science grant program.

The Commissioner of Education shall, within available appropriations, establish an educational reform district science grant program that awards grants to educational reform districts, as defined in section 10-262u, for the purpose of improving student academic performance in science, reading and numeracy in kindergarten to grade eight, inclusive. The local or regional board of education for an educational reform district may apply to the commissioner for a grant under this section at such time and in such manner as the commissioner prescribes. In awarding such grants, the commissioner shall give priority to (1) applicant programs that partner with schools that have a record of low academic performance in science, and (2) applicant after-school elementary science programs that have a record of improving student academic performance in science.

(June 12 Sp. Sess. P.A. 12-1, S. 234.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 10-266 to 10-266i - Reimbursement for education of pupils residing on state property or reservation land held in trust by the state for an Indian tribe; exemption. State grants for special programs for educationally deprived children. Amount of aid; redistribution of funds. Application for and payment of grant. Review and audit of grant payments. State assistance in developing programs. State aid for occupational training programs. Redistribution of funds. Application for and payment of grants. Review and audit of payments. Statement of expenditures. Review and evaluation of programs for disadvantaged children.

Sections 10-266 to 10-266i, inclusive, are repealed.

(June, 1949, S. 975d; 1957, P.A. 579, S. 1; 1963, P.A. 620; February, 1965, P.A. 361, S. 4–7, 9; 523, S. 1–6; 1967, P.A. 35, S. 1–3; 506; 1969, P.A. 780, S. 5; 1971, P.A. 52; 841, S. 1, 2; June, 1971, P.A. 1, S. 1; 1972, P.A. 101, S. 1; P.A. 73-315; 73-606, S. 1, 2; P.A. 74-267, S. 1, 2; P.A. 75-479, S. 23–25; 75-567, S. 76, 80; P.A. 76-378, S. 1–3; P.A. 78-218, S. 187, 188; 78-311, S. 1, 3; P.A. 79-408, S. 3, 5; P.A. 80-40, S. 1, 2; P.A. 81-387, S. 1–3; 81-432, S. 4, 11; P.A. 84-255, S. 12, 21; P.A. 85-291, S. 1, 2; P.A. 88-136, S. 36, 37; P.A. 89-355, S. 10, 20; 89-368, S. 27; June Sp. Sess. P.A. 91-7, S. 21, 22.)



Section 10-266aa - State-wide interdistrict public school attendance program.

(a) As used in this section:

(1) “Receiving district” means any school district that accepts students under the program established pursuant to this section;

(2) “Sending district” means any school district that sends students it would otherwise be legally responsible for educating to another school district under the program; and

(3) “Minority students” means students who are “pupils of racial minorities”, as defined in section 10-226a.

(b) There is established, within available appropriations, an interdistrict public school attendance program. The purpose of the program shall be to: (1) Improve academic achievement; (2) reduce racial, ethnic and economic isolation or preserve racial and ethnic balance; and (3) provide a choice of educational programs. The Department of Education shall provide oversight for the program, including the setting of reasonable limits for the transportation of students participating in the program, and may provide for the incremental expansion of the program for the school year commencing in 2000 for each town required to participate in the program pursuant to subsection (c) of this section.

(c) The program shall be phased in as provided in this subsection. (1) For the school year commencing in 1998, and for each school year thereafter, the program shall be in operation in the Hartford, New Haven and Bridgeport regions. The Hartford program shall operate as a continuation of the program described in section 10-266j. Students who reside in Hartford, New Haven or Bridgeport may attend school in another school district in the region and students who reside in such other school districts may attend school in Hartford, New Haven or Bridgeport, provided, beginning with the 2001-2002 school year, the proportion of students who are not minority students to the total number of students leaving Hartford, Bridgeport or New Haven to participate in the program shall not be greater than the proportion of students who were not minority students in the prior school year to the total number of students enrolled in Hartford, Bridgeport or New Haven in the prior school year. The regional educational service center operating the program shall make program participation decisions in accordance with the requirements of this subdivision. (2) For the school year commencing in 2000, and for each school year thereafter, the program shall be in operation in New London, provided beginning with the 2001-2002 school year, the proportion of students who are not minority students to the total number of students leaving New London to participate in the program shall not be greater than the proportion of students who were not minority students in the prior year to the total number of students enrolled in New London in the prior school year. The regional educational service center operating the program shall make program participation decisions in accordance with this subdivision. (3) The Department of Education may provide, within available appropriations, grants for the fiscal year ending June 30, 2003, to the remaining regional educational service centers to assist school districts in planning for a voluntary program of student enrollment in every priority school district, pursuant to section 10-266p, which is interested in participating in accordance with this subdivision. For the school year commencing in 2003, and for each school year thereafter, the voluntary enrollment program may be in operation in every priority school district in the state. Students from other school districts in the area of a priority school district, as determined by the regional educational service center pursuant to subsection (d) of this section, may attend school in the priority school district, provided such students bring racial, ethnic and economic diversity to the priority school district and do not increase the racial, ethnic and economic isolation in the priority school district.

(d) School districts which received students from New London under the program during the 2000-2001 school year shall allow such students to attend school in the district until they graduate from high school. The attendance of such students in such program shall not be supported by grants pursuant to subsections (f) and (g) of this section but shall be supported, in the same amounts as provided for in said subsections, by interdistrict cooperative grants pursuant to section 10-74d to the regional educational service centers operating such programs.

(e) Once the program is in operation in the region served by a regional educational service center pursuant to subsection (c) of this section, the Department of Education shall provide an annual grant to such regional educational service center to assist school districts in its area in administering the program and to provide staff to assist students participating in the program to make the transition to a new school and to act as a liaison between the parents of such students and the new school district. Each regional educational service center shall determine which school districts in its area are located close enough to a priority school district to make participation in the program feasible in terms of student transportation pursuant to subsection (f) of this section, provided any student participating in the program prior to July 1, 1999, shall be allowed to continue to attend the same school such student attended prior to said date in the receiving district until the student completes the highest grade in such school. Not later than April fifteenth of each school year, each regional educational service center shall report to the Department of Education the number of spaces available for the following school year for out-of-district students under the program. If there are more students who seek to attend school in a receiving district than there are spaces available, the regional educational service center shall assist the school district in determining attendance by the use of a lottery or lotteries designed to preserve or increase racial, ethnic and economic diversity, except that the regional educational service center shall give preference to siblings and to students who would otherwise attend a school that has lost its accreditation by the New England Association of Schools and Colleges or has been identified as in need of improvement pursuant to the No Child Left Behind Act, P.L. 107-110. The admission policies shall be consistent with section 10-15c and this section. No receiving district shall recruit students under the program for athletic or extracurricular purposes. Each receiving district shall allow out-of-district students it accepts to attend school in the district until they graduate from high school.

(f) The Department of Education shall provide grants to regional educational service centers or local or regional boards of education for the reasonable cost of transportation for students participating in the program. For the fiscal year ending June 30, 2003, and each fiscal year thereafter, the department shall provide such grants within available appropriations, provided the state-wide average of such grants does not exceed an amount equal to three thousand two hundred fifty dollars for each student transported, except that the Commissioner of Education may grant to regional educational service centers additional sums from funds remaining in the appropriation for such transportation services if needed to offset transportation costs that exceed such maximum amount. The regional educational service centers shall provide reasonable transportation services to high school students who wish to participate in supervised extracurricular activities. For purposes of this section, the number of students transported shall be determined on September first of each fiscal year.

(g) (1) Except as provided in subdivision (2) of this subsection, the Department of Education shall provide, within available appropriations, an annual grant to the local or regional board of education for each receiving district in an amount not to exceed two thousand five hundred dollars for each out-of-district student who attends school in the receiving district under the program.

(2) For the fiscal year ending June 30, 2013, and each fiscal year thereafter, the department shall provide, within available appropriations, an annual grant to the local or regional board of education for each receiving district if one of the following conditions are met as follows: (A) Three thousand dollars for each out-of-district student who attends school in the receiving district under the program if the number of such out-of-district students is less than two per cent of the total student population of such receiving district, (B) four thousand dollars for each out-of-district student who attends school in the receiving district under the program if the number of such out-of-district students is greater than or equal to two per cent but less than three per cent of the total student population of such receiving district, (C) six thousand dollars for each out-of-district student who attends school in the receiving district under the program if the number of such out-of-district students is greater than or equal to three per cent but less than four per cent of the total student population of such receiving district, (D) six thousand dollars for each out-of-district student who attends school in the receiving district under the program if the Commissioner of Education determines that the receiving district has an enrollment of greater than four thousand students and has increased the number of students in the program by at least fifty per cent from the previous fiscal year, or (E) eight thousand dollars for each out-of-district student who attends school in the receiving district under the program if the number of such out-of-district students is greater than or equal to four per cent of the total student population of such receiving district.

(3) Each town which receives funds pursuant to this subsection shall make such funds available to its local or regional board of education in supplement to any other local appropriation, other state or federal grant or other revenue to which the local or regional board of education is entitled.

(h) Notwithstanding any provision of this chapter, each sending district and each receiving district shall divide the number of children participating in the program who reside in such district or attend school in such district by two for purposes of the counts for subdivision (22) of section 10-262f and subdivision (2) of subsection (a) of section 10-261.

(i) In the case of an out-of-district student who requires special education and related services, the sending district shall pay the receiving district an amount equal to the difference between the reasonable cost of providing such special education and related services to such student and the amount received by the receiving district pursuant to subsection (g) of this section and in the case of students participating pursuant to subsection (d) of this section, the per pupil amount received pursuant to section 10-74d. The sending district shall be eligible for reimbursement pursuant to section 10-76g.

(j) Nothing in this section shall prohibit school districts from charging tuition to other school districts that do not have a high school pursuant to section 10-33.

(k) On or before March first of each year, the Commissioner of Education shall determine if the enrollment in the program pursuant to subsection (c) of this section for the fiscal year is below the number of students for which funds were appropriated. If the commissioner determines that the enrollment is below such number, the additional funds shall not lapse but shall be used by the commissioner in accordance with this subsection.

(1) Any amount up to five hundred thousand dollars of such nonlapsing funds shall be used for supplemental grants to receiving districts on a pro rata basis for each out-of-district student in the program pursuant to subsection (c) of this section who attends the same school in the receiving district as at least nine other such out-of-district students, not to exceed one thousand dollars per student.

(2) Any amount of such nonlapsing funds equal to or greater than five hundred thousand dollars, but less than one million dollars, shall be used for supplemental grants, in an amount determined by the commissioner, on a pro rata basis to receiving districts that report to the commissioner on or before March first of the current school year that the number of out-of-district students enrolled in such receiving district is greater than the number of out-of-district students enrolled in such receiving district from the previous school year.

(3) Any remaining nonlapsing funds shall be used by the commissioner to increase enrollment in the interdistrict public school attendance program described in this section.

(l) For purposes of the state-wide mastery examinations under section 10-14n, students participating in the program established pursuant to this section shall be considered residents of the school district in which they attend school.

(m) Within available appropriations, the commissioner may make grants to regional education service centers which provide summer school educational programs approved by the commissioner to students participating in the program.

(n) The Commissioner of Education may provide grants for children in the Hartford program described in this section to participate in preschool and all day kindergarten programs. In addition to the subsidy provided to the receiving district for educational services, such grants may be used for the provision of before and after-school care and remedial services for the preschool and kindergarten students participating in the program.

(o) Within available appropriations, the commissioner may make grants for academic student support for programs pursuant to this section that assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the commissioner.

(P.A. 97-290, S. 3, 29; P.A. 98-168, S. 23, 26; 98-252, S. 34, 80; P.A. 99-5, S. 1, 2; 99-289, S. 1, 11; P.A. 00-187, S. 15–17, 75; 00-220, S. 19, 43; June Sp. Sess. P.A. 01-1, S. 29, 54; P.A. 03-76, S. 48; 03-168, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 18; P.A. 04-26, S. 6; June Sp. Sess. P.A. 05-3, S. 78; June Sp. Sess. P.A. 07-3, S. 9, 10; June Sp. Sess. P.A. 07-5, S. 49, 71; P.A. 08-170, S. 6; P.A. 11-48, S. 188; P.A. 12-116, S. 12; P.A. 13-108, S. 2; 13-247, S. 168.)

History: P.A. 97-290 effective July 1, 1997; P.A. 98-168 amended Subsec. (b)(3) to specify that the program is for students enrolled in the public schools, and provided for oversight by the Department of Education, amended Subsec. (c) to require the Hartford program to operate as a continuation of the program described in Sec. 10-266j, amended Subsec. (d) to allow school districts to transfer students in the program to a different school if the district is changing school attendance areas on a district-wide basis, amended Subsec. (e) to increase grant amount from $1,000 to $1,200 and to limit requirement for after-school transportation to high school students participating in supervised extracurricular activities, and amended Subsec. (g) to delete provision re not counting children for purposes of any other count under Secs. 10-262f and 10-261, effective July 1, 1998; P.A. 98-252 amended Subsec. (f) to specify that the grant is provided to the board of education and to add provision re funds to be made available to the board of education in supplement to other funds to which the board is entitled, effective July 1, 1998; P.A. 99-5 amended Subsec. (e) to delete provision that transportation grants be within available appropriations and to add provision that for the fiscal year ending June 30, 2000, and each fiscal year thereafter, such grants shall be within available appropriations, effective April 9, 1999; P.A. 99-289 amended Subsec. (b) to include the setting of reasonable transportation limits, amended Subsec. (c) to extend the time for planning grants to include the fiscal year ending June 30, 2000, and to make the provision of such grants permissive, to renumber Subdiv. (3) as Subdiv. (4) and to add new Subdiv. (3) re program operation in New Britain, New London, Waterbury and Windham, to change the date in Subdiv. (4) from the school year commencing in 1999 to school year commencing in 2000, and to substitute program operation in every priority school district for operation in every school district, amended Subsec. (d) to increase the amount of the grant from $100,000 to $175,000, to provide for staff to assist participating students and act as a liaison, to require the regional educational service centers to determine feasible distances for student transportation provided students participating in the program prior to July 1, 1999, are allowed to continue to attend the same school until they complete the highest grade in the school, to make the meetings with school districts annual, to require the reports on spaces to be made by March thirty-first and to require the regional educational service centers to provide a count to the department by April fifteenth, and to substitute provision allowing students to attend school in the district until they graduate from high school for provision allowing them to complete the highest grade in the school they are attending under the program, relettered Subsec. (e) as Subsec. (f), added new Subsec. (e) re records, amended Subsec. (f) to add “state-wide average” and to increase the amount from $1,200 to $2,000, relettered Subsecs. (f), (g), (h) and (i) as Subsecs. (g), (h), (i) and (j) and added Subsec. (k) re determination on level of enrollment, effective July 1, 1999; P.A. 00-187 amended Subsec. (b) to give the department authority for the incremental expansion of the program, amended former Subsec. (f), redesignated as Subsec. (e) pursuant to P.A. 00-220, to increase the limit for the state-wide average from $2,000 to $2,100 and added Subsec. (l), redesignated as Subsec. (k) pursuant to P.A. 00-220, re state-wide mastery examinations, effective July 1, 2000; P.A. 00-220 deleted former Subsec. (e) re transfer of records and relettered Subsecs. (f) to (k) as (e) to (j), in new Subsec. (e) added provision concerning the determination of the number of students transported on September first of each fiscal year, and made technical changes, effective July 1, 2000; June Sp. Sess. P.A. 01-1 in Subsec. (a) defined “minority students”, in Subsec. (b) removed “state-wide” from description of the program, in Subsec. (c) deleted existing Subdiv. (1) to remove obsolete language, renumbered part of existing Subdiv. (2) as Subdiv. (1) and part as Subdiv. (3), added requirement in Subdiv. (1) re the proportion of students who are not minority students, added new Subdiv. (2) re New London program, made existing Subdiv. (4) part of Subdiv. (3), in Subdiv. (3) changed the applicable fiscal year to the fiscal year ending June 30, 2003, made the program in other priority school districts voluntary and based participation in the voluntary program on bringing racial, ethnic and economic diversity to the priority school district, redesignated existing Subsecs. (d) to (k) as Subsecs. (e) to (l), added new Subsec. (d) re school districts receiving students from New London, in Subsec. (e) deleted reference to $175,000 annual grant to a regional educational service center and specified that admission policies shall be consistent with provisions of section, in Subsec. (i) added limitation for amount in case of students participating pursuant to Subsec. (d) and in Subsec. (k) specified that determination of enrollment is the program pursuant to Subsec. (c), effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (a), effective June 3, 2003; P.A. 03-168 amended Subsec. (e) by making a technical change and adding provision re the No Child Left Behind Act, effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (f) by changing “June 30, 2000,” to “June 30, 2003,” and adding provision giving commissioner discretion to grant additional money to offset transportation costs, effective August 20, 2003; P.A. 04-26 made technical changes in Subsec. (e), effective April 28, 2004; June Sp. Sess. P.A. 05-3 added Subsec. (m) re summer school educational programs, effective July 1, 2005; June Sp. Sess. P.A. 07-3 amended Subsec. (f) to increase maximum grant from $2,100 to $3,250 per pupil, amended Subsec. (g) to increase per pupil grant from $2,000 to $2,500 and amended Subsec. (k) to increase maximum amount that may be used for supplemental grants from $350,000 to $500,000, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Sec. 41 of June Sp. Sess. P.A. 05-6, added editorially by the Revisors as Subsec. (n), to make permanent the grant supporting all day kindergarten for the Hartford program, and added Subsecs. (o) re grants for kindergarten and preschool programs, (p) re grants for academic student support and (q) defining “Sheff region”, effective October 6, 2007; P.A. 08-170 amended Subsec. (n) to add preschool programs, deleted former Subsec. (o) re grants for kindergarten and preschool programs in the Sheff region, redesignated existing Subsec. (p) as Subsec. (o) and replaced provision therein re Sheff region with language re stipulation re Sheff v. O’Neill and deleted former Subsec. (q) re definition of “Sheff region”, effective July 1, 2008; P.A. 11-48 amended Subsec. (b)(3) by deleting “for students enrolled in the public schools”, amended Subsec. (g) by designating existing provisions as Subdivs. (1) and (3), adding Subdiv. (2) re per pupil grant to receiving districts for each out-of-district student and making a conforming change in Subdiv. (1), amended Subsec. (k) by replacing “October fifteenth” with “March first”, replacing former Subdiv. (2) re remaining nonlapsing funds to be used for interdistrict cooperative grants with new Subdiv. (2) re nonlapsing funds in amounts from $500,000 up to $1,000,000 to be used for supplemental grants and adding Subdiv. (3) re remaining nonlapsing funds to be used to increase enrollment in interdistrict public school attendance program, effective July 1, 2011; P.A. 12-116 amended Subsec. (g)(2) by replacing reference to fiscal year 2012 with reference to fiscal year 2013, replacing “in an amount equal to (A) three” with “if one of the following conditions are met as follows: (A) Three” and adding Subpara. (D) re $6,000 grant for each out-of-district student if receiving district has greater than 4,000 students and has increased number of students in program by at least 50%, effective July 1, 2012; P.A. 13-108 amended Subsec. (e) by replacing provision re annual meeting with provision re reporting requirement re number of available spaces for out-of-district students, effective July 1, 2013; P.A. 13-247 amended Subsec. (g)(2) by adding “but less than four per cent” in Subpara. (C), replacing “on October 1, 2012” with “from the previous fiscal year” in Subpara. (D), and adding new Subpara. (E) re $8,000 for each out-of-district student if the number of such out-of-district students is greater than or equal to 4 per cent of the total student population, effective July 1, 2013.



Section 10-266bb - Grants for interdistrict resident summer programs and distance learning and other technologies.

Local and regional boards of education and regional educational service centers shall be eligible to receive grants pursuant to section 10-74d for interdistrict cooperative programs (1) to establish full-time resident summer programs at colleges and universities to provide academically challenging courses for students from different backgrounds and communities, and (2) for distance learning and other technologies.

(P.A. 97-290, S. 13, 29.)

History: P.A. 97-290 effective July 1, 1997.



Section 10-266cc - Lighthouse schools.

For the fiscal years ending June 30, 1999, June 30, 2000, and June 30, 2001, and each fiscal year thereafter, the Department of Education shall award, within available appropriations, competitive grants to the Hartford, New Haven and Bridgeport school districts to assist in the development of curricula and the training of staff for lighthouse schools. Grants for such purpose shall not exceed one hundred thousand dollars for any individual school in any year and may be renewed for two additional years in such lesser amounts as the department determines are reasonable for purposes of implementing the lighthouse school program at a school. For purposes of this section and section 10-285a, a “lighthouse school” is an existing public school or a public school planned prior to July 1, 1997, in a priority school district that (1) has a specialized curriculum, and (2) is designed to promote intradistrict and interdistrict public school choice.

(P.A. 97-290, S. 18, 29; P.A. 99-289, S. 10, 11; P.A. 00-187, S. 18, 75.)

History: P.A. 97-290 effective July 1, 1997; P.A. 99-289 extended the time for the awarding of the competitive grants to include the fiscal years ending June 30, 2000, and June 30, 2001, effective July 1, 1999; P.A. 00-187 added cap and renewal provisions for grants, made the program permanent and removed obsolete language, effective July 1, 2000.



Section 10-266j - Intercommunity programs for disadvantaged children.

(a) For the purposes of this section: “Intercommunity programs for disadvantaged children” means educational programs or services designed to improve or accelerate the education of children whose educational achievement has been or is being restricted by economic, social or environmental disadvantages. “Receiving district” means the school district which accepts pupils from another school district in accordance with an agreement between it and one or more boards of education to provide an educational program for participating children which has been approved by the State Board of Education. “Sending district” means the school district responsible by law for the education of the children participating in such a program.

(b) Any local or regional board of education may make a binding written agreement with any other such board or group of such boards to implement intercommunity programs for children under this section. Such written agreement shall include mutually acceptable terms concerning, but not limited to, the tuition per child which shall be paid by the sending district to the receiving district.

(c) On and after July 1, 1998, the program established pursuant to this section for children residing in the Hartford school district shall operate in accordance with the provisions of section 10-266aa.

(1967, P.A. 611, S. 1–4; P.A. 78-218, S. 189; P.A. 79-128, S. 9, 36; P.A. 84-224, S. 1, 2; June Sp. Sess. P.A. 91-7, S. 6, 22; P.A. 95-226, S. 25, 30; P.A. 96-178, S. 3, 18; P.A. 97-247, S. 17, 27; 97-290, S. 5, 29; 97-318, S. 9, 12; June 18 Sp. Sess. P.A. 97-11, S. 54, 65; P.A. 98-168, S. 25, 26.)

History: P.A. 78-218 substituted “local” for “town” board of education in Subsec. (b) and deleted “town” with reference to school districts in Subsec. (c); P.A. 79-128 amended Subsec. (c) to delete reference to grants pursuant to Sec. 10-262 and to replace reference to lowest grant provided in said Sec. with reference to additional amount equaling $250 per pupil; P.A. 84-224 defined “intercommunity programs”, deleting reference to “special educational programs”, repealed definition of “economically disadvantaged children”, increased the grant award from $250 to $300 and repealed Subsec. (d) which had stated that provisions of Secs. 10-266c to 10-266e, apply to programs, grants and payments under section; June Sp. Sess. P.A. 91-7 amended Subsec. (c) to allow sending districts to receive grants pursuant to Sec. 10-74d; P.A. 95-226 amended Subsec. (c)(1) to increase the amount from $300 to $700 and (c)(2) to specify that funding be from the amount appropriated pursuant to Sec. 10-74d, and to change the amount from “one-half” of the cost to the “reasonable” cost, and added Subsec. (c)(3) re how to treat the number of children participating for purposes of certain counts and (c)(4) setting a cap on the total amount of the grants, effective July 1, 1995; P.A. 96-178 added Subsec. (d) re grants to receiving districts of $468 per participating child, effective July 1, 1996; P.A. 97-247 amended Subsec. (d) to provide that the local or regional board of education for the receiving district receive the grant and to require towns receiving funds to make such funds available to the local or regional board of education in supplement to any other local appropriation, other state or federal grant or other revenue to which the local or regional board of education is entitled, effective July 1, 1997; P.A. 97-290 amended Subsec. (d) to add provisions for the fiscal year ending June 30, 1999, and fiscal years thereafter, effective July 1, 1997; P.A. 97-318 amended Subsec. (c)(1) to decrease the amount from $700 to $350 and amended Subsec. (c)(4) to decrease the amount from $900,000 to $700,000, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (c) to delete changes enacted by P.A. 97-318, effective July 1, 1997; P.A. 98-168 added new Subsec. (c) re Hartford program and deleted former Subsecs. (c) and (d) re grants, effective July 1, 1998.

Extension of agreement made by Milford board of education with New Haven board of education pursuant to section is within administrative discretion of Milford school board and Milford board of aldermen was enjoined from holding an advisory referendum on extension as this would be an unlawful expenditure of city funds. 28 CS 207. Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 377.



Section 10-266k and 10-266l - State grants for special educational programs and other municipal purposes. Agreements between private schools and urban school districts for education of disadvantaged children in public schools.

Sections 10-266k and 10-266l are repealed.

(1969, P.A. 792, S. 1–4; 1972, P.A. 199, S. 1; P.A. 78-185, S. 2, 3; 78-218, S. 190; P.A. 86-333, S. 31, 32.)



Section 10-266m - Transportation grants.

(a) A local or regional board of education providing transportation in accordance with the provisions of sections 10-54, 10-66ee, 10-97, 10-158a, 10-273a, 10-277 and 10-281 shall be reimbursed for a percentage of such transportation costs as follows:

(1) The percentage of pupil transportation costs reimbursed to a local board of education shall be determined by (A) ranking each town in the state in descending order from one to one hundred sixty-nine according to such town’s adjusted equalized net grand list per capita, as defined in section 10-261; (B) based upon such ranking, and notwithstanding the provisions of section 2-32a, (i) except as otherwise provided in this subparagraph, a percentage of zero shall be assigned to towns ranked from one to thirteen and a percentage of not less than zero nor more than sixty shall be determined for the towns ranked from fourteen to one hundred sixty-nine on a continuous scale, except that any such percentage shall be increased by twenty percentage points in accordance with section 10-97, where applicable, and (ii) for the fiscal year ending June 30, 1997, and for each fiscal year thereafter, a percentage of zero shall be assigned to towns ranked from one to seventeen and a percentage of not less than zero nor more than sixty shall be determined for the towns ranked from eighteen to one hundred sixty-nine on a continuous scale.

(2) The percentage of pupil transportation costs reimbursed to a regional board of education shall be determined by its ranking. Such ranking shall be determined by (A) multiplying the total population, as defined in section 10-261, of each town in the district by such town’s ranking, as determined in subdivision (1) of this subsection, (B) adding together the figures determined under subparagraph (A) of this subdivision, and (C) dividing the total computed under subparagraph (B) of this subdivision by the total population of all towns in the district. The ranking of each regional board of education shall be rounded to the next higher whole number and each such board shall receive the same reimbursement percentage as would a town with the same rank, provided such percentage shall be increased in the case of a secondary regional school district by an additional five percentage points and, in the case of any other regional school district by an additional ten percentage points.

(3) Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, for the fiscal year ending June 30, 1997, and for each fiscal year thereafter, no local or regional board of education shall receive a grant of less than one thousand dollars.

(4) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2004, to June 30, 2013, inclusive, the amount of transportation grants payable to local or regional boards of education shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for such grants for such year.

(5) Notwithstanding the provisions of this section, the Commissioner of Education may provide grants, within available appropriations, in an amount not to exceed two thousand dollars per pupil, to local and regional boards of education and regional educational service centers that transport (A) out-of-district students to technical high schools located in Hartford, or (B) Hartford students attending a technical high school or a regional agricultural science and technology education center outside of the district, to assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the commissioner, for the costs associated with such transportation.

(6) For the fiscal year ending June 30, 2012, in addition to the reimbursements and grants payable under subdivisions (1) to (5), inclusive, of this subsection, the Commissioner of Education shall provide a grant when (A) two or more boards of education enter into a cooperative agreement in accordance with section 10-158a to transport students to schools operated by the boards of education during the fiscal year ending June 30, 2011, and (B) such cooperative arrangement results in a savings, as determined by the commissioner, over the transportation costs incurred by the boards of education during the fiscal year ending June 30, 2010. This grant, which shall be returned to the municipalities in which the participating boards of education are located in accordance with the terms of the written cooperative arrangement, shall be equal to half of the difference in the amount the boards of education would have been reimbursed in the fiscal year ending June 30, 2012, for pupil transportation costs but for the savings realized in the fiscal year ending June 30, 2011, pursuant to the cooperative arrangement.

(b) A cooperative arrangement established pursuant to section 10-158a which provides transportation in accordance with said section shall be reimbursed for a percentage of such transportation costs in accordance with its ranking pursuant to this subsection. The ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each town in the cooperative arrangement by such town’s ranking as determined pursuant to subsection (a) of this section, (2) adding such products, and (3) dividing such sum by the total population of all towns in the cooperative arrangement. The ranking of each cooperative arrangement shall be rounded to the next higher whole number and each cooperative arrangement shall receive the same reimbursement percentage as a town with the same rank.

(P.A. 79-128, S. 23, 36; June Sp. Sess. P.A. 83-4, S. 6, 8; P.A. 85-476, S. 3, 6; P.A. 86-71, S. 2, 11; P.A. 89-355, S. 11, 20; P.A. 92-262, S. 29, 42; P.A. 93-133, S. 2, 3; P.A. 96-178, S. 4, 18; P.A. 97-247, S. 18, 27; 97-290, S. 27, 29; June 30 Sp. Sess. P.A. 03-6, S. 9; P.A. 05-245, S. 17; June Sp. Sess. P.A. 07-3, S. 4; P.A. 08-170, S. 12; Sept. Sp. Sess. P.A. 09-6, S. 23; P.A. 10-167, S. 2; P.A. 11-48, S. 182; 11-136, S. 20.)

History: June Sp. Sess. P.A. 83-4 amended Subsec. (b) clarifying that total population figures, as defined in Sec. 10-261, are to be used to determine percentage of costs to be reimbursed; P.A. 85-476 amended section to specify that reimbursement percentage is determined by ranking, to provide that ranking is to be rounded to next higher whole number and to provide for reimbursement at same percentage as for a town with the same rank; P.A. 86-71 in Subsec. (a) provided for increasing the percentage in accordance with Sec. 10-97 and in Subsec. (b) substituted percentage points for per cent re increases for regional school districts; P.A. 89-355 in Subsec. (a) changed the reimbursement percentage sliding scale of 20% to 70% to 10% to 60%; P.A. 92-262 amended Subsec. (a) to add reference to Sec. 2-32a and to substitute zero for ten; P.A. 93-133 replaced alphabetic Subdiv. indicators with numerics and numeric Subpara. indicators with alphabetics, amended Subdiv. (1)(B) to add the two categories of towns based on their ranking and to assign a percentage of zero for the towns ranked from one to thirteen and to limit the existing percentage of not less than zero nor more than 60% to towns ranked from fourteen to one hundred sixty-nine and made technical changes in Subdivs. (1) and (2), effective July 1, 1993; P.A. 96-178 amended Subdiv. (1) to make the existing Subpara. (B) into (i), adding (ii) re assignment of percentage for the fiscal year ending June 30, 1997, and each fiscal year thereafter, and added Subdiv. (3) requiring minimum grant of $1,000 for each local or regional board of education, effective July 1, 1996; P.A. 97-247 designated the existing section as Subsec. (a), adding reference to Sec. 10-158a and making a technical change, and added Subsec. (b) re cooperative arrangements, effective July 1, 1997; P.A. 97-290 added reference to Sec. 10-66ee, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) by adding Subdiv. (4) re proportional reduction of grants for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 05-245 amended Subsec. (a)(4) to extend the proportional reduction of grants through the fiscal year ending June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-3 amended Subsec. (a)(4) to extend proportional reduction of grants through fiscal year ending June 30, 2009, effective July 1, 2007; P.A. 08-170 amended Subsec. (a) to add Subdiv. (5) re grants that assist in meeting goals of stipulation re Sheff v. O’Neill, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 made a technical change in Subsec. (a)(1), amended Subsec. (a)(4) to extend proportional reduction of grants through fiscal year ending June 30, 2011, and amended Subsec. (a)(5) to add Subpara. (A) re transportation of out-of-district students to technical high schools located in Hartford and to designate as Subpara. (B) provision re Hartford students attending technical high school or regional agricultural science and technology education center outside of district, effective October 5, 2009; P.A. 10-167 added Subsec. (a)(6) re additional grant available for fiscal year ending June 30, 2012, when 2 or more boards of education enter into cooperative agreements to transport students and realize savings, effective June 7, 2010; P.A. 11-48 amended Subsec. (a)(4) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 11-136 amended Subsec. (a) by replacing “this section” with “this subsection” in Subdivs. (2) and (3), effective July 8, 2011.



Section 10-266n and 10-266o - Phase-in of transportation grants. Hold-harmless for transportation grants.

Sections 10-266n and 10-266o are repealed.

(P.A. 79-128, S. 24, 25, 36; P.A. 80-483, S. 45, 186; P.A. 82-91, S. 4, 38; 82-301, S. 4, 5; P.A. 86-71, S. 10, 11.)



Section 10-266p - Priority school district grant program.

(a) The State Board of Education shall administer a priority school district grant program to assist certain school districts to improve student achievement and enhance educational opportunities. The grant program shall include the priority school district portions of the grant programs established pursuant to sections 10-16p, 10-265f, 10-265m and 10-266t. The grant program and its component parts shall be for school districts in (1) the eight towns in the state with the largest population, based on the most recent federal decennial census, (2) towns which rank for the first fiscal year of each biennium from one to eleven when all towns are ranked in descending order from one to one hundred sixty-nine based on the number of children under the temporary family assistance program, as defined in subdivision (17) of section 10-262f, plus the mastery count of the town, as defined in subdivision (13) of section 10-262f, and (3) towns which rank for the first fiscal year of each biennium one to eleven when all towns are ranked in descending order from one to one hundred sixty-nine based on the ratio of the number of children under the temporary family assistance program as so defined to the resident students of such town, as defined in subdivision (22) of section 10-262f, plus the grant mastery percentage of the town, as defined in subdivision (12) of section 10-262f. The State Board of Education shall utilize the categorical grant program established under this section and sections 10-266q and 10-266r and other educational resources of the state to work cooperatively with such school districts during any school year to improve their educational programs or to provide early childhood education or early reading intervention programs. The component parts of the grant shall be allocated according to the provisions of sections 10-16p, 10-265f, 10-265m and 10-266t. Subject to the provisions of subsection (c) of section 10-276a, the State Board of Education shall allocate one million dollars to each of the eight towns described in subdivision (1) of this subsection and five hundred thousand dollars to each of the towns described in subdivisions (2) and (3) of this subsection, except the towns described in subdivision (1) of this subsection shall not receive any additional allocation if they are also described in subdivision (2) or (3) of this subsection.

(b) Notwithstanding the provisions of subsection (a) of this section, any town which received a grant pursuant to this section for the fiscal year ending June 30, 1999, and which does not qualify for a grant pursuant to subsection (a) of this section for the fiscal year ending June 30, 2000, shall receive grants for the fiscal years ending June 30, 2000, June 30, 2001, and June 30, 2002, in amounts determined in accordance with this subsection. (1) For the fiscal year ending June 30, 2000, in an amount equal to the difference between (A) the amount of the grant such town received pursuant to this section for the fiscal year ending June 30, 1999, and (B) an amount equal to twenty-five per cent of the difference between (i) the amount of the grant such town received pursuant to this section for the fiscal year ending June 30, 1999, and (ii) the amount of the grants received by transitional school districts pursuant to section 10-263c. (2) For the fiscal year ending June 30, 2001, in an amount equal to the difference between (A) the amount of the grant such town received pursuant to this section for the fiscal year ending June 30, 1999, and (B) an amount equal to fifty per cent of the difference between (i) the amount of the grant such town received pursuant to this section for the fiscal year ending June 30, 1999, and (ii) the amount of the grants received by transitional school districts pursuant to section 10-263c. (3) For the fiscal year ending June 30, 2002, in an amount equal to the difference between (A) the amount of the grant such town received pursuant to this section for the fiscal year ending June 30, 1999, and (B) an amount equal to seventy-five per cent of the difference between (i) the amount of the grant such town received pursuant to this section for the fiscal year ending June 30, 1999, and (ii) the amount of the grants received by transitional school districts pursuant to section 10-263c.

(c) In addition to the amount allocated pursuant to subsection (a) of this section, for the fiscal year ending June 30, 1997, and each fiscal year thereafter, the State Board of Education shall allocate (1) seven hundred fifty thousand dollars to each town which ranks from one to three, inclusive, in population pursuant to subdivision (1) of said subsection (a) and three hundred thirty-four thousand dollars to each town which ranks from four to eight, inclusive, in population pursuant to said subdivision and (2) one hundred eighty thousand dollars to each of the towns described in subdivisions (2) and (3) of said subsection (a), except that the towns described in subdivision (1) of said subsection (a) shall not receive any additional allocation pursuant to subdivision (2) of this subsection if they are also described in subdivision (2) or (3) of said subsection (a).

(d) In addition to the amounts allocated pursuant to subsections (a) and (c) of this section, the State Board of Education shall allocate a share, in the same proportion as the total amount allocated pursuant to said subsections, of two million five hundred thousand dollars for the fiscal year ending June 30, 1998, and three million dollars for the fiscal year ending June 30, 1999, and each fiscal year thereafter, to each of the towns receiving a grant pursuant to this section.

(e) In addition to the amounts allocated pursuant to subsections (a), (c) and (d) of this section, for the fiscal year ending June 30, 2005, and each fiscal year thereafter, the State Board of Education shall allocate (1) one million five hundred thousand dollars to the town which ranks one in population pursuant to subdivision (1) of said subsection (a), (2) one million dollars to each town which ranks from two to four, inclusive, in population pursuant to said subdivision (1), (3) six hundred thousand dollars to the town which ranks five in population pursuant to said subdivision (1), (4) five hundred thousand dollars to each town which ranks from six to eight, inclusive, in population pursuant to said subdivision (1), and (5) two hundred fifty thousand dollars to each of the towns described in subdivisions (2) and (3) of said subsection (a), except that the towns described in subdivision (1) of said subsection (a) shall not receive any additional allocation pursuant to subdivision (5) of this subsection if they are also described in subdivision (2) or (3) of said subsection (a).

(f) In addition to the amounts allocated in subsection (a), and subsections (c) to (e), inclusive, of this section, for the fiscal year ending June 30, 2006, the State Board of Education shall allocate two million thirty-nine thousand six hundred eighty-six dollars to the towns that rank one to three, inclusive, in population pursuant to subdivision (1) of said subsection (a), and for the fiscal years ending June 30, 2007, to June 30, 2013, the State Board of Education shall allocate two million six hundred ten thousand seven hundred ninety-eight dollars to the towns that rank one to three, inclusive, in population pursuant to subdivision (1) of said subsection (a).

(g) In addition to the amounts allocated in subsection (a) and subsections (c) to (f), inclusive, of this section, for the fiscal year ending June 30, 2012, and each fiscal year thereafter, the State Board of Education shall allocate three million two hundred sixteen thousand nine hundred eight dollars as follows: Each priority school district shall receive an allocation based on the ratio of the amount it is eligible to receive pursuant to subsection (a) and subsections (c) to (f), inclusive, of this section to the total amount all priority school districts are eligible to receive pursuant to said subsection (a) and said subsections (c) to (f), inclusive. For the fiscal year ending June 30, 2013, the State Board of Education shall allocate two million nine hundred twenty-nine thousand three hundred sixty-four dollars as follows: Each priority school district shall receive an allocation based on the ratio of the amount it is eligible to receive pursuant to subsection (a) of this section and subsections (c) to (f), inclusive, of this section to the total amount all priority school districts are eligible to receive pursuant to subsection (a) of this section and subsections (c) to (f), inclusive, of this section.

(h) Notwithstanding the provisions of this section, for the fiscal year ending June 30, 2008, and for each fiscal year thereafter, no town receiving a grant pursuant to this section shall receive a grant that is in an amount that is less than one hundred fifty dollars per pupil. For the purposes of this subsection, the amount of the grant on a per pupil basis shall be determined by dividing the total amount that a town receives for a grant under this section by the number of resident students, as defined in subdivision (22) of section 10-262f, of the local or regional school district for which the town receives a grant under this section.

(i) In addition to the amounts allocated in subsection (a) and subsections (c) to (h), inclusive, of this section, for the fiscal year ending June 30, 2008, and each fiscal year thereafter, the State Board of Education shall allocate two million twenty thousand dollars to the town ranked sixth when all towns are ranked from highest to lowest in population, based on the most recent federal decennial census.

(P.A. 84-265, S. 1, 4; P.A. 87-499, S. 18, 34; P.A. 92-262, S. 30, 42; P.A. 93-145, S. 4, 6; P.A. 93-263, S. 13, 14; P.A. 94-245, S. 3, 46; P.A. 95-226, S. 24, 29, 30; P.A. 96-178, S. 5, 18; P.A. 97-318, S. 6, 12; June 18 Sp. Sess. P.A. 97-2, S. 14, 165; P.A. 99-224, S. 1–3, 9; June Sp. Sess. P. A. 01-1, S. 33, 54; P.A. 03-76, S. 35; 03-278, S. 116; P.A. 04-254, S. 4; P.A. 05-245, S. 27; P.A. 06-135, S. 27; June Sp. Sess. P.A. 07-3, S. 7; June Sp. Sess. P.A. 07-5, S. 47; P.A. 08-170, S. 3; Sept. Sp. Sess. P.A. 09-6, S. 35; P.A. 11-6, S. 57; 11-48, S. 201; P.A. 13-247, S. 171.)

History: P.A. 87-499 made the program permanent rather than a three-year pilot; P.A. 92-262 changed the eligibility criteria for the program, reduced the number of towns able to participate and changed the provisions pertaining to the allocation of funds; P.A. 93-145 amended Subdivs. (2) and (3) to include towns ranked to eleven instead of ten, changed the allocation for the towns described in Subdiv. (1) to grants of $1,000,000 each from 80% “of the amount appropriated for purposes of the program for grants in equal amounts” and for the towns described in Subdivs. (2) and (3) to grants of $500,000 each from 20% “of the amount so appropriated for grants in equal amounts” and made a technical change, effective July 1, 1993; P.A. 93-263 repealed section, effective July 1, 1995; P.A. 94-245 added Subsec. (b) re grants for the fiscal year ending June 30, 1995, effective June 2, 1994; P.A. 95-226 amended Subsec. (a) to require the rankings to be for the first fiscal year of each biennium, added Subsec. (b)(2) re grants for the fiscal years ending June 30, 1996, and June 30, 1997, and repealed P.A. 93-263, S. 13 which had repealed the section, effective July 1, 1995; P.A. 96-178 amended Subsec. (a) to allow the grants to be used to provide early childhood education or early reading intervention programs and added Subsec. (c) re further allocation for fiscal years commencing after July 1, 1996, and a requirement that an amount at least equal to 25% of the amount received pursuant to Subsec. (c) be used for early childhood education or reading intervention programs, effective July 1, 1996; P.A. 97-318 amended Subsec. (c) by deleting requirement to use at least 25% of funds for early childhood education or reading intervention programs, and added subsec. (d) re additional funds, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to replace “aid to families with dependent children” with “temporary family assistance”, effective July 1, 1997; P.A. 99-224 amended Subsec. (a) to stipulate that the allocation of the $1,000,000 to each of the eight towns described in Subdiv. (1) is subject to the provisions of Sec. 10-276a(c), amended Subsec. (b) to replace obsolete phase-out provisions for school districts that no longer qualify for grants pursuant to Subsec. (a) with a new phase-out formula for the fiscal years ending June 30, 2000, to June 30, 2002, inclusive, and amended Subsec. (d) to add provision for the allocation of shares in the $3,000,000 to continue for “each fiscal year thereafter”, effective July 1, 1999; June Sp. Sess. P.A. 01-1 amended Subsec. (a) to specify that the grant program includes the priority school district portions of the grant programs established pursuant to Secs. 10-16p, 10-265f, 10-265m and 10-266t, to specify that the component parts of the grant be allocated in accordance with said Secs. and to make technical changes, effective July 1, 2001; P.A. 03-76, effective June 3, 2003, and P.A. 03-278, effective July 9, 2003, made technical changes in Subsec. (a); P.A. 04-254 added Subsec. (e) re additional grant allocations beginning with the fiscal year ending June 30, 2005, effective July 1, 2004; P.A. 05-245 added Subsec. (f) re allocations for the fiscal years ending June 30, 2006, and June 30, 2007, effective July 1, 2005; P.A. 06-135 added Subsec. (g) re allocations for fiscal year ending June 30, 2007, and each fiscal year thereafter, effective July 1, 2006; June Sp. Sess. P.A. 07-3 added Subsecs. (h) and (i) re minimum per pupil grant and re town ranked the sixth largest in population, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (f) to extend allocation of $2,610,798 through the fiscal year ending June 30, 2009, and amended Subsec. (g) to increase amount of allocation to $4,750,990, effective October 6, 2007; P.A. 08-170 amended Subsec. (g) to reduce funding for fiscal year ending June 30, 2009, and fiscal years thereafter, from $4,750,990 to $4,160,122, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (f) by replacing “June 30, 2008, and June 30, 2009” with “to June 30, 2011” and amended Subsec. (g) by replacing “four million one hundred sixty thousand one hundred twenty-two” with “three million seven hundred forty thousand five hundred seventy-three”, effective October 5, 2009; P.A. 11-6 amended Subsec. (g) by reducing funding for fiscal year ending June 30, 2012, from $3,740,573 to $3,216,908 and adding funding for fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 11-48 amended Subsec. (f) by replacing “2011” with “2013”, effective July 1, 2011; P.A. 13-247 amended Subsec. (i) by increasing allocation from $650,000 to $2,020,000, effective July 1, 2013.



Section 10-266q - Application for grant. Utilization of funds.

(a) On or before September fifteenth of each fiscal year in which payment is to be made, the State Board of Education shall authorize grant awards. Grant awards shall be authorized only after proposals for such grants have been submitted to the commissioner by the school districts described in section 10-266p, at such time and in such manner as the commissioner shall prescribe, and after the commissioner and each such school district have reached agreement regarding how such grant shall be utilized. Each proposal shall be based on a three-year project plan and include, but not be limited to, an explanation of project goals, objectives, evaluation strategies and budget which shall identify local funding and other resource contributions for the three-year period provided proposals shall give priority to the development or expansion of extended-day kindergarten programs.

(b) A priority school district grant shall be payable to the local board of education for the school districts described in section 10-266p, which shall use the funds for any of the following: (1) The creation or expansion of programs or activities related to dropout prevention, (2) alternative and transitional programs for students having difficulty succeeding in traditional educational programs, (3) academic enrichment, tutorial and recreation programs or activities in school buildings during nonschool hours and during the summer, (4) development or expansion of extended-day kindergarten programs, (5) development or expansion of early reading intervention programs, including summer and after-school programs, (6) enhancement of the use of technology to support instruction or improve parent and teacher communication, (7) initiatives to strengthen parent involvement in the education of children, and parent and other community involvement in school and school district programs, activities and educational policies, which may be in accordance with the provisions of section 10-4g, or (8) for purposes of obtaining accreditation for elementary and middle schools from the New England Association of Schools and Colleges. Each such board of education shall use at least twenty per cent of its grant for early reading intervention programs. Each such board of education shall use its grant to supplement existing programs or create new programs. If the State Board of Education finds that any such grant is being used for other purposes or is being used to decrease the local share of support for schools, it may require repayment of such grant to the state.

(c) Each priority school district grant shall be awarded by the State Board of Education on an annual basis. Funding in subsequent years shall be based on funds available, annual application and program evaluation.

(P.A. 84-265, S. 2, 4; P.A. 87-499, S. 19, 34; P.A. 89-355, S. 12, 20; P.A. 92-262, S. 31, 42; P.A. 93-145, S. 5, 6; 93-263, S. 13, 14; P.A. 94-245, S. 1, 46; P.A. 95-226, S. 29, 30; 95-259, S. 19, 32; P.A. 96-178, S. 6, 18; P.A. 97-290, S. 22, 29; 97-318, S. 7, 12.)

History: P.A. 87-499 deleted the exceptions for the first year of the program in Subsecs. (a) to (c), inclusive, deleted provision re grant renewal in Subsec. (e), in Subsec. (f) added that set-aside be used for evaluation services and made technical changes; P.A. 89-355 in Subsec. (d) added that the funds may be used for activities related to dropout prevention and that the funds shall be used to strengthen parent and community involvement in education and added new Subsec. (g) re grants for certain dropout prevention programs; P.A. 92-262 removed provisions pertaining to designation as a priority school district and allocation of funds, including funds for administration, formerly found in Subsecs. (a), (f) and (g), relettering remaining Subsecs. accordingly; P.A. 93-145 provided for the use of funds for any of the programs described in Subdivs. (1) to (3), inclusive, and removed the requirement that a district have programs described in each Subdiv., effective July 1, 1993; P.A. 93-263 repealed section, effective July 1, 1995; P.A. 94-245 amended Subsec. (b) to add Subdiv. (2) to allow the use of funds for academic enrichment, tutorial and recreation programs or activities in school buildings during nonschool hours and to renumber the remaining Subdivs., effective June 2, 1994; P.A. 95-226 repealed P.A. 93-263, S. 13 which had repealed the section, effective July 1, 1995; P.A. 95-259 amended Subsec. (b) to make a technical change, effective July 6, 1995; P.A. 96-178 amended Subsec. (b) to insert new Subdiv. (4) re development or expansion of early childhood education or early reading intervention programs and designated existing Subdiv. (4) as Subdiv. (5), effective July 1, 1996; P.A. 97-290 and P.A. 97-318 both amended Subsec. (b) to insert new provisions re alternative and transitional programs as Subdiv. (2), renumbering existing Subdivs., to add summer programs in Subdiv. (3), to include summer and after-school programs in Subdiv. (5), to add new Subdiv. (6) re enhancement of the use of technology and to add Subdiv. (8) re accreditation, effective July 1, 1997.



Section 10-266r - Evaluation of program. Financial statement of expenditures.

(a) The State Board of Education shall prepare an evaluation of the priority school district grant program not later than December 15, 1990, and triennially thereafter.

(b) Each school district participating in the project shall prepare an annual project evaluation, which shall include a description of program activities and documentation of program improvement and student achievement. Each such evaluation shall be submitted to the commissioner on or before August fifteenth of the fiscal year following each fiscal year in which the school district participated in the priority school district program.

(c) Within sixty days after the close of the school year, each local board of education which received a priority school district grant shall file with the commissioner a financial statement of expenditures in such form as the commissioner shall prescribe. The State Board of Education shall periodically review grant payments made pursuant to this section in order to determine that such state funds received are being used for the purposes specified in the application. On or before December thirty-first of the fiscal year following the fiscal year in which payment was received, each local board which received a priority school district grant shall file with the commissioner a financial audit in such form as prescribed by the commissioner.

(P.A. 84-265, S. 3, 4; P.A. 87-499, S. 20, 34; P.A. 91-401, S. 15, 20; P.A. 92-170, S. 12, 13, 26; 92-262, S. 32, 33, 42; P.A. 93-263, S. 13, 14; P.A. 95-226, S. 29, 30.)

History: P.A. 87-499 in Subsec. (a) inserted “December 15, 1990, and triennially thereafter” for February 15, 1987, and deleted the reference to the program as a “pilot”; P.A. 91-401 repealed requirement in Subsec. (c) that state board of education periodically audit grant payments, effective July 1, 1993; P.A. 92-170 amended Subsec. (a) to remove a requirement that the evaluation be submitted to the general assembly; P.A. 92-262 removed references to regional boards of education; P.A. 93-263 repealed section, effective July 1, 1995; P.A. 95-226 repealed P.A. 93-263, S. 13 which had repealed the section, effective July 1, 1995.



Section 10-266s - Interdistrict leadership grant program.

Section 10-266s is repealed, effective July 1, 1998.

(P.A. 88-252, S. 2, 6; P.A. 90-339, S. 3, 6; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 10-266t - Grants for extended school building hours for academic enrichment and support and recreation programs.

(a) The Commissioner of Education shall award grants annually, in accordance with this section and section 10-266u, to local and regional boards of education identified as priority school districts pursuant to section 10-266p. In addition, for the fiscal years ending June 30, 2000, and June 30, 2001, the commissioner shall provide a grant to any local or regional board of education in a town which does not qualify for a grant pursuant to subsection (a) of section 10-266p for said fiscal years but does qualify for a grant pursuant to subsection (b) of said section for said fiscal years. The grants shall provide funds for extended school building hours for public schools in such districts for academic enrichment and support, and recreation programs for students in the districts. Such programs may be conducted in buildings other than public school buildings, provided the board of education is able to demonstrate to the commissioner that the facility in which the program will be run can adequately support the academic goals of the program and a plan is in place to provide adequate academic instruction.

(b) The Commissioner of Education shall provide a grant estimate annually to each priority school district. The estimated grant shall be calculated as follows: Each district’s average daily membership, as defined in subdivision (2) of section 10-261, divided by the total of all priority school districts’ average daily membership, multiplied by the amount appropriated for the grant program minus the amounts specified in subsections (a) and (b) of section 10-266u.

(c) (1) Annually, each such district shall file a grant application with the Commissioner of Education, in such form and at such time as he prescribes. The application shall identify the local distribution of funds by school and operator, with program specification, hours and days of operation.

(2) Each such district shall solicit applications for individual school programs, on a competitive basis, from town and nonprofit agencies, prioritize the applications and select applications for funding within the total grant amount allocated to the district. District decisions to fund individual school programs shall be based on specified criteria including: (A) Total hours of operation, (B) number of students served, (C) total student hours of service, (D) total program cost, (E) estimate of volunteer hours, or other sources of support, (F) community involvement, commitment and support, (G) nonduplication of existing services, (H) needs of the student body of the school, (I) unique qualities of the proposal, and (J) responsiveness to the requirements of this section and section 10-266u. Each district shall submit to the commissioner all proposals received as part of its grant application and documentation of the review and ranking process for such proposals.

(3) Grants to individual school programs shall be limited to a range of twenty to eighty thousand dollars per school, based on school enrollment.

(d) Each district, shall: (1) Demonstrate, in its grant application, that a district-wide and school building needs assessment was conducted, including an inventory of existing academic enrichment and support, and recreational opportunities available during nonschool hours both within and outside of school buildings; (2) ensure equal program access for all students and necessary accommodations and support for students with disabilities; (3) provide a summer component, unless it is able to document that sufficient summer opportunity already exists; (4) include in its application a schedule and total number of hours that it determines to be reasonable and sufficient for individual school programs; (5) support no less than ten per cent of the cost of the total district-wide extended school building hours program and provide documentation of local dollars or in-kind contributions, or both; and (6) contract for the direct operation of the program, unless it is able to document that no providers are interested or able to provide a cost efficient program.

(e) All programs funded pursuant to this section shall: (1) Offer both academic enrichment and support and recreation experiences, (2) be open to all resident students in the district, (3) be designed to ensure communication with the child’s teacher and ties to the regular school curriculum, (4) be clearly articulated with structured and specified experiences for children but able to accommodate the irregular participation of any one child, (5) provide for community involvement, (6) investigate the use of the National Service Corps, (7) coordinate operations and activities with existing programs and the agencies which operate such programs, (8) provide for parent involvement in program planning and the use of parents as advisers and volunteers, and (9) provide for business involvement or sponsorship. Programs within a district may vary in terms of times of operation and nature of the program. All programs which operate in a public school shall have access to existing special facilities and equipment in the public school and shall have the written endorsement of the school principal and superintendent of schools for the school district.

(f) Grant funds may be used to hire personnel to provide for the instruction and supervision of children and for necessary support costs such as food, program supplies, equipment and materials, direct cost of building maintenance, personnel supervision and transportation but shall not be used for indirect costs.

(g) The Commissioner of Education may negotiate the contents of a district’s grant application or refuse to authorize a grant if he finds the proposal costs are not reasonable or necessary or the selection of specific local building programs over others was not justified by the process and the data.

(h) Notwithstanding subsections (d) and (e) of this section, a school district may charge fees for participation in after-school academic enrichment, support or recreational programs, provided the fees are calculated on a sliding scale based on ability to pay and no fee exceeds seventy-five per cent of the average cost of participation. No school district may exclude a student from participation in such after-school academic enrichment, support and recreational programs due to inability to pay a fee.

(i) Commencing with the fiscal year ending June 30, 2014, if a school district that received a grant pursuant to subsection (a) of this section for the prior fiscal year is no longer eligible to receive such a grant, such school district shall receive a phase-out grant for each of the three fiscal years following the fiscal year such school district received a grant under this section. The amount of such phase-out grants shall be determined as follows: (1) Seventy-five per cent of the amount of the final grant under this section for the first fiscal year following the fiscal year that such school district received such final grant, (2) fifty per cent of the amount of such final grant for the second fiscal year following the fiscal year that such school district received such final grant, and (3) twenty-five per cent of the amount of such final grant for the third fiscal year following the fiscal year that such school district received such final grant.

(May Sp. Sess. P.A. 94-6, S. 2, 28; P.A. 96-178, S. 7, 18; P.A. 99-224, S. 5, 9; P.A. 00-220, S. 16, 23, 43; P.A. 03-174, S. 14; P.A. 04-26, S. 5; P.A. 12-116, S. 66.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 96-178 amended Subsec. (a) to add provision for a grant for the fiscal year ending June 30, 1996, for towns which do not qualify for a grant pursuant to Sec. 10-266p(a) but do qualify for a grant pursuant to Sec. 10-266p(b), effective May 31, 1996; P.A. 99-224 amended Subsec. (a) to provide for the payment of grants for the fiscal years ending June 30, 2000, and June 30, 2001, to school district that do not qualify for a grant pursuant to Sec. 10-266p(a) but do qualify for a grant pursuant to Sec. 10-266p(b), and removed obsolete language, effective July 1, 1999; P.A. 00-220 amended Subsec. (a) to add provision re location of programs in buildings other than public school buildings and amended Subsec. (e) to make technical changes, effective July 1, 2000; P.A. 03-174 added Subsec. (h) re fees for participation in after-school programs, effective July 1, 2003; P.A 04-26 made a technical change in Subsec. (h), effective April 28, 2004; P.A. 12-116 made a technical change in Subsec. (c)(2) and added Subsec. (i) re phase-out grants, effective July 1, 2012.



Section 10-266u - Retention of funds by the department. Grant to supplement existing programs. Reports. Audits.

(a) The Department of Education shall retain up to two and one-half per cent of the amount appropriated for purposes of section 10-266t for state-wide technical assistance, program monitoring and evaluation, and administration.

(b) Each grant pursuant to section 10-266t shall be awarded on an annual basis. Funding in subsequent years shall be based on available appropriations, compliance with this section and section 10-266t and program evaluations.

(c) Each school district which receives a grant pursuant to section 10-266t shall use the grant to supplement existing programs. If the Commissioner of Education finds that any grant is being used for other purposes, or to decrease the local share of support for schools or to supplant a previous source of funds, he may require repayment of such grant to the state.

(d) Each such district shall prepare an annual program report which describes and documents program operation, student participation and other indicators of success and shall submit the report to the Commissioner of Education in such form and at such time as he prescribes.

(e) Within sixty days after the close of the school year, each such district shall file with the Commissioner of Education a financial statement of expenditures, in such form as the commissioner prescribes. On or before December thirty-first of the fiscal year following the grant year, each district shall file, as part of the local government single audit process, an appropriate financial audit of the grant funds.

(f) On or before December first annually, the Commissioner of Education shall file, in accordance with the provisions of section 11-4a, an evaluation report of the program established pursuant to section 10-266t with the Governor, the General Assembly and the Office of Policy and Management.

(May Sp. Sess. P.A. 94-6, S. 3, 28; P.A. 96-251, S. 5; P.A. 00-220, S. 18, 43; P.A. 03-76, S. 25.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 96-251 amended Subsec. (f) by requiring that on and after October 1, 1996, the report be submitted to the Governor, Office of Policy and Management and education committee and, upon request, to members of the General Assembly and adding provision re report summaries; P.A. 00-220 amended Subsec. (f) to remove provisions re submission of a summary of the report to individual members of the General Assembly, effective July 1, 2000; P.A. 03-76 made a technical change in Subsec. (a), effective June 3, 2003.



Section 10-266w - School breakfast grant program.

(a) For each fiscal year, each local and regional board of education having at least one school building designated as a severe need school shall be eligible to receive a grant to assist in providing school breakfasts to all students in each eligible severe need school, provided any local or regional board having at least one school building so designated shall participate in the federal school breakfast program, pursuant to the Healthy, Hunger-Free Kids Act of 2010, P.L. 111-296, on behalf of all severe need schools in the district with grades eight or under in which at least eighty per cent of the lunches served are served to students who are eligible for free or reduced price lunches pursuant to said federal law and regulations. For purposes of this section, “severe need school” means a school in which (1) the school is participating, or is about to participate, in a breakfast program, and (2) twenty per cent or more of the lunches served to students at the school in the fiscal year two years prior to the grant year were served free or at a reduced price.

(b) Grants under this section shall be contingent on documented direct costs of a school breakfast program which exceed the federal aid and cash income received by a school breakfast program. Eligible boards of education shall submit applications, on behalf of each of their severe need schools, for grants under this section to the Commissioner of Education. Applications shall be submitted in such form and at such times as the commissioner shall prescribe.

(c) Within the limits of available funds, the amount to which each eligible local or regional board of education is entitled for each fiscal year under this section shall be the sum of (1) three thousand dollars for each severe need school in the school district which provides a school breakfast program prorated per one hundred eighty days of the school year; and (2) ten cents per breakfast served in each severe need school. If the amount due eligible boards of education exceeds the amount of funds available, the grants calculated under subdivision (2) of this subsection shall be reduced proportionately. In each fiscal year, grants calculated under subdivision (1) of this subsection shall be paid in October, and grants calculated under subdivision (2) of this subsection shall be paid in equal installments in January and May. Based on verification of the data used to calculate such grants, any underpayment or overpayment may be calculated and adjusted by the Department of Education in any subsequent year’s grant.

(d) Each local and regional board of education participating in the grant program shall prepare a financial statement of expenditures that shall be submitted to the department annually, at such time and in such manner as the Commissioner of Education prescribes. If the commissioner finds that any school breakfast grant recipient uses such grant for purposes that are not in conformity with the purposes of this section, the commissioner shall require repayment of the grant to the state.

(May Sp. Sess. P.A. 86-1, S. 33, 58; P.A. 88-360, S. 26, 27, 63; P.A. 90-325, S. 10, 32; June Sp. Sess. P.A. 91-7, S. 12, 22; P.A. 93-84, S. 1, 2; P.A. 03-76, S. 26; P.A. 11-48, S. 198; 11-136, S. 12.)

History: P.A. 88-360 in Subsec. (a) substituted “each eligible severe need school” for “those schools with the greatest need” and in Subsec. (c) provided that the entitlement amount be within the limits of available funds rather than within the limits of the annual appropriation, deleted the $3,300 per school cap in Subdiv. (2), and provided that grants be paid in October rather than September; P.A. 90-325 in Subsec. (a) made the program ongoing rather than have the fiscal year ending June 20, 1991, be its final year; June Sp. Sess. P.A. 91-7 amended Subsec. (a) to require boards which have one school so designated to participate if they have the specified per cent of students receiving free or reduced price lunches, amended Subsec. (c)(1) to add the phrase on prorating and deleted obsolete language in Subsec. (d); P.A. 93-84 amended Subsec. (a) to change basis for requiring breakfast program from 80% of the “students in such school” being eligible for lunch program to 80% of lunches served are served to students who are eligible students, effective July 1, 1993; P.A. 03-76 made a technical change in Subsec. (c), effective June 3, 2003; P.A. 11-48 amended Subsec. (a) by deleting reference to federal law definition, adding citation to Healthy, Hunger-Free Kids Act of 2010, defining “severe need school” and making a conforming change, effective July 1, 2011; P.A. 11-136 amended Subsec. (d) by replacing “on or before September first of the fiscal year immediately following each fiscal year in which the school district participates in the grant program” with “annually, at such time and in such manner as the Commissioner of Education prescribes”, replacing “may” with “shall” re repayment of grant for nonconforming use and making technical changes, effective July 1, 2011.



Section 10-266x - Development of innovative programs for educational improvement.

(a) Within the limits of available appropriations, the Commissioner of Education shall establish a program to encourage local and regional boards of education to develop innovative programs for educational improvement. Local and regional boards of education may file an application to participate in the program in such form and at such time as the commissioner requires. Each application shall include a plan developed by the local or regional board of education, in consultation with the teachers employed in the school or school system for which such application is being made. Proposed plans shall provide for an evaluation process to measure academic progress and school improvement resulting from participation in the program. For purposes of the program, the commissioner may waive requirements under chapters 163, 168, 170 to 173, inclusive, and chapter 164, except for the provisions relating to special education required under federal law, and regulations adopted pursuant to said chapters, provided each application identifies (A) the specific statutes or regulations from which a waiver is requested, if any, and (B) the manner in which each waiver is expected to assist in achieving specified educational benefits. Local and regional boards of education may cooperate with businesses and nonprofit organizations in developing and implementing such plans and may receive and expend private funds for purposes of this section.

(b) The Commissioner of Education may set aside up to ten per cent of the funds appropriated for purposes of this section to provide, on a competitive basis, minigrants to teachers in public schools for the development or use of innovative curricula, teaching aids or teaching methods. The amount of a minigrant shall not exceed five hundred dollars. The Department of Education may contract with a regional educational service center for purposes of this subsection.

(c) The commissioner shall, annually, report, in accordance with the provisions of section 11-4a, on the program to the joint standing committee of the General Assembly having cognizance of matters relating to education.

(P.A. 91-285, S. 1, 3; P.A. 92-262, S. 6, 42; P.A. 95-182, S. 9, 11; P.A. 98-252, S. 24, 80.)

History: P.A. 92-262 increased the number of programs from three to six, added provision for increasing the number of programs in a particular type of community, added references to chapters 163, 170, 171, this chapter and chapter 173, and extended by one year the time frames for reports to the General Assembly; P.A. 95-182 made demonstration program a permanent program, deleted limitations on the number and location of schools which could operate programs, changed the way the plan is to be developed and the content of the plan, revised the list of requirements which the commissioner may waive and made technical changes, effective July 1, 1995; P.A. 98-252 added new Subsec. (b) re minigrants and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 1998.



Section 10-266y - Competitive grant program for certain high school projects.

The Department of Education shall establish, within available appropriations, a competitive grant program for high school projects that involve one or more of the following topics: Computers, engineering, mathematics, physics, science or technical construction. Local and regional boards of education may apply, on behalf of a high school under their jurisdiction, for a grant pursuant to this section at such time and in such manner as the Commissioner of Education prescribes.

(P.A. 00-193, S. 1, 3.)

History: P.A. 00-193 effective July 1, 2000.



Section 10-267 to 10-273 - State aid for purchase of nonprint learning materials, media equipment and books. “Average annual receipts from taxation” defined. Statement by town treasurer. Transportation grants for elementary school and kindergarten pupils, generally.

Sections 10-267 to 10-273, inclusive, are repealed.

(1949 Rev., S. 1563–1567; 1949, S. 967d; 1951, S. 968d; 1957, P.A. 519, S. 1; 1959, P.A. 196, S. 1; 1961, P.A. 525, S. 2; 549; 1967, P.A. 21, S. 1; 523; P.A. 73-388; P.A. 76-434, S. 5, 12; P.A. 77-614, S. 139, 610; P.A. 78-218, S. 211.)



Section 10-273a - Reimbursement for transportation to and from elementary and secondary schools.

Any town transporting children to and from any public elementary school, including kindergartens, or to and from any public secondary school within said town shall be reimbursed for the cost of such pupil transportation annually in accordance with the provisions of sections 10-97 and 10-266m.

(1961, P.A. 525, S. 1, 3; 1963, P.A. 291; February, 1965, P.A. 361, S. 11; P.A. 78-272, S. 2, 6; P.A. 79-128, S. 28, 36; P.A. 86-71, S. 7, 11.)

History: 1963 act added provision that grades kindergarten through eight are considered elementary without exception; 1965 act specified applicability to public elementary schools, included public secondary schools and deleted amendment enacted in 1963; P.A. 78-272 changed limit on transportation costs from $20 to $30 per pupil annually; P.A. 79-128 replaced basis for transportation reimbursement at rate of 50% of cost not exceeding $30 per pupil with provision for reimbursement in accordance with Secs. 10-266m and 10-266n; P.A. 86-71 deleted the reference to Sec. 10-266n which was repealed and added the reference to Sec. 10-97.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 377.



Section 10-273b to 10-276 - Reimbursement for sidewalk construction. Definition of “high school” for purpose of transportation grants. Statement by town treasurer. Certificate by Tax Commissioner for high school transportation grant.

Sections 10-273b to 10-276, inclusive, are repealed.

(1949 Rev., S. 1568–1570; 1969, P.A. 672, S. 2; P.A. 74-288, S. 1, 3; P.A. 75-479, S. 24, 25; 75-567, S. 76, 80.)



Section 10-276a - Priority school district phase-out grants. Reduced grants for first year of eligibility for priority school district grants.

(a) Commencing with the fiscal year ending June 30, 2002, if a school district that received a priority school district grant pursuant to subsection (a) of section 10-266p for the prior fiscal year is no longer eligible to receive such a grant, such school district shall receive a priority school district phase-out grant for each of the three fiscal years following the fiscal year such school district received its final priority school district grant. The amount of such phase-out grants shall be determined in accordance with subsection (b) of this section.

(b) (1) For the first fiscal year following the fiscal year such school district received its final priority school district grant, in an amount equal to the difference between (A) the amount of such final grant, and (B) an amount equal to twenty-five per cent of the difference between (i) the amount of such final grant, and (ii) the greater of two hundred fifty thousand dollars or the amount of the grants received by transitional school districts pursuant to section 10-263c. (2) For the second fiscal year following the fiscal year such school district received its final priority school district grant, in an amount equal to the difference between (A) the amount of such final grant, and (B) an amount equal to fifty per cent of the difference between (i) the amount of such final grant, and (ii) the greater of two hundred fifty thousand dollars or the amount of the grants received by transitional school districts pursuant to section 10-263c. (3) For the third fiscal year following the fiscal year such school district received its final priority school district grant, in an amount equal to the difference between (A) the amount of such final grant, and (B) an amount equal to seventy-five per cent of the difference between (i) the amount of such final grant, and (ii) the greater of two hundred fifty thousand dollars or the amount of the grants received by transitional school districts pursuant to section 10-263c.

(c) Commencing with the fiscal year ending June 30, 2004, if a school district that was not eligible to receive a priority school district grant pursuant to subsection (a) of said section 10-266p, for the prior fiscal year becomes eligible to receive such a grant, the amount of the grant such town receives pursuant to said section for the first year of such eligibility shall be reduced by fifty per cent.

(P.A. 99-224, S. 4, 9; June Sp. Sess. P.A. 01-1, S. 42, 54.)

History: P.A. 99-224 effective July 1, 1999; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to add “the greater of two hundred fifty thousand dollars or” in Subdivs. (1)(B)(ii), (2)(B)(ii) and (3)(B)(ii) and amended Subsec. (c) to change June 30, 2002, to June 30, 2004, effective July 1, 2001.



Section 10-276b - Diverse learning environment for state-funded interdistrict programs.

The Department of Education shall ensure that all interdistrict educational programs and activities receiving state funding are conducted in a manner that promotes a diverse learning environment. It may establish reasonable enrollment priorities to encourage such programs and activities to have racially, ethnically and economically diverse student populations.

(P.A. 00-220, S. 34, 43.)

History: P.A. 00-220 effective July 1, 2000.



Section 10-277 - Reimbursement for transportation of high school pupils from towns or regional school districts not maintaining high schools. Transportation to nonpublic schools.

(a) For the purposes of this section, “high school” means any public high school or public junior high school approved by the State Board of Education.

(b) Any town or regional school district which does not maintain a high school shall pay the reasonable and necessary cost of transportation of any pupil under twenty-one years of age who resides with such pupil’s parents or guardian in such school district and who, with the written consent of the board of education, attends any high school approved by the State Board of Education. The town or regional board of education may, upon request, enter into a written agreement with the parents of any high school pupil permitting such pupil to attend an approved public high school other than that to which transportation is furnished by the school district and each may pay such costs of transportation as may be agreed upon. Such necessary and reasonable cost of transportation shall be paid by the town treasurer or the regional school district treasurer upon order of the superintendent of schools, as authorized by the board of education. The board of education may also, at its discretion, provide additional transportation for any pupil attending such high school to and from the point of embarkation in the town in which the pupil resides. Annually, on or before September first, the superintendent of schools of each school district so transporting pupils to high school shall certify under oath to the State Board of Education the names of the towns to which such pupils were transported together with the total cost to the town of such transportation. Upon application to the State Board of Education, any town or regional school district which so provides transportation for high school pupils enrolled in a school not maintained by such district pursuant to this section shall, annually, be reimbursed by the state for such transportation in accordance with the provisions of sections 10-97 and 10-266m.

(c) Any town or regional school district which is transporting students to a high school, shall have the authority, at its discretion, to furnish similar transportation to nonpublic high schools or junior high schools located within the same town to which the town or regional school district is transporting students in accordance with subsection (b) of this section, or to nonpublic high schools or junior high schools located in a town adjacent to the transporting town or regional school district, or to a town adjacent to the town in which is located the public high school or junior high school to which the students are transported. If such town or regional school district does provide such transportation, it shall be reimbursed in the same manner and amounts as provided in subsection (b) of this section.

(d) Any town or regional school district which provides transportation services pursuant to the provisions of this section may suspend such services in accordance with the provisions of section 10-233c.

(1949 Rev., S. 1571; 1949, S. 969d; 1961, P.A. 63, S. 2; 1963, P.A. 492; 1967, P.A. 190, S. 2; 1969, P.A. 672, S. 1; 1971, P.A. 851, S. 1; P.A. 78-218, S. 191; 78-272, S. 3, 6; P.A. 79-128, S. 29, 36; P.A. 83-119, S. 5, 8; P.A. 84-255, S. 14, 21; P.A. 86-71, S. 8, 11; P.A. 93-353, S. 26, 52.)

History: 1961 act substituted superintendent of schools for chairman of the board of education as the officer to order payment and certify to the same; 1963 act allowed agreements between parents and board re student’s attendance at schools where transportation not furnished and payment of transportation costs involved and required that the board of education authorize the superintendent of schools order for payment; 1967 act changed report deadline from July first to August first and required report to include number of pupils transported rather then “total average daily membership” of pupils transported; 1969 act inserted Subsec. (a), containing definition of “high school”, made former provisions Subsec. (b), excepted towns which are part of regional high school districts from provisions, specified that costs be paid for any pupil under 21 years of age, required payment to towns which provide transportation to schools in other towns rather than to towns where high school not maintained having annual tax receipts of $60,000 or less and deleted provisions re 40% payments after six months of school year; 1971 act made changes necessary to apply provisions to town or regional school districts and added Subsec. (c) re transportation to private schools; P.A. 78-218 substituted “such pupil’s” for “his” in Subsec. (b); P.A. 78-272 changed maximum payment in Subsec. (b) from one-half of cost but not more than an average of $35 per pupil to one-half the cost or an average of $35 per pupil, whichever is greater; P.A. 79-128 replaced previous provision for reimbursement maximum with provision for reimbursement in accordance with Secs. 10-266m and 10-266n; P.A. 83-119 added Subsec. (d) re suspension of transportation services; P.A. 84-255 amended Subsec. (b) changing filing date for certification of the names and number of students being transported from August to September; P.A. 86-71 deleted the reference in Subsec. (b) to Sec. 10-266n which was repealed and added the reference to Sec. 10-97; P.A. 93-353 amended Subsec. (b) to change the information required to be certified under oath from the names of the high schools and the number of pupils transported to each school to the towns to which the pupils were transported, effective July 1, 1993.

Violates Art. I, Sec. 20 and Art. VIII, Sec. 1 of Connecticut Constitution. 31 CS 377.

Subsec. (b):

Cited. 181 C. 544.



Section 10-278 to 10-280 - Reimbursements: Classification for; fixed in amount received for school year ended June 30, 1938.

Sections 10-278 to 10-280, inclusive, are repealed.

(1949 Rev., S. 1572–1574; 1969, P.A. 672, S. 2.)



Section 10-280a - Transportation for pupils in nonprofit private schools outside school district.

Any local or regional board of education may provide transportation to a student attending an elementary or secondary nonpublic school, not conducted for profit and approved by the State Board of Education, outside the school district wherein such student resides with a parent or guardian, provided such elementary or secondary nonpublic school is located within the state of Connecticut. Any local or regional board of education which provides transportation services pursuant to this section may suspend such services in accordance with the provisions of section 10-233c.

(P.A. 78-278, S. 1, 3; P.A. 79-128, S. 30, 36; P.A. 83-119, S. 6, 8; P.A. 86-71, S. 9, 11; P.A. 89-355, S. 13, 20.)

History: P.A. 79-128 changed basis of reimbursement, replacing payment of half of cost not exceeding $35 per pupil, with provision for payment in accordance with Secs. 10-266m and 10-266n and providing for proportionate reimbursement if funds allocated are insufficient to cover all claims for reimbursement; P.A. 83-119 allowed board to suspend transportation services in accordance with Sec. 10-233c; P.A. 86-71 deleted the reference to Sec. 10-266n which was repealed and added the reference to Sec. 10-97; P.A. 89-355 deleted the provisions concerning state reimbursement to boards of education for providing transportation pursuant to the section.



Section 10-280b - Policy for parental notification re age range of nonpublic school students riding the same school bus.

The supervisory agent for each nonpublic school that receives transportation services provided by the local or regional board of education in which such nonpublic school is located shall develop and implement a policy for notifying parents or guardians of students when there may be an age range of ten years or more among students who ride the same school bus.

(P.A. 12-132, S. 48.)

History: P.A. 12-132 effective July 1, 2012.



Section 10-281 - Transportation for pupils in nonprofit private schools within school district.

(a) Any municipality or school district shall provide, for its children enrolled in any grade, from kindergarten to twelve, inclusive, attending nonpublic nonprofit schools therein, the same kind of transportation services provided for its children in such grades attending public schools when a majority of the children attending such a nonpublic school are residents of the state of Connecticut. Such determination shall be based on the ratio of pupils who are residents to all pupils enrolled in each such school on October first or the full school day immediately preceding such date, during the school year next preceding that in which the transportation services are to be provided. For purposes of this section, residency means continuous and permanent physical presence within the state, except that temporary absences for short periods of time shall not affect the establishment of residency. In no case shall a municipality or school district be required to expend for transportation to any nonpublic school, in any one school year, a per pupil transportation expenditure greater than an amount double the local per pupil expenditure for public school transportation during the last completed school year. In the event that such per pupil expenditure for transportation to a nonprofit nonpublic school may exceed double the local per pupil expenditure, the municipality or school district may allocate its share of said transportation on a per pupil, per school basis and may pay, at its option, its share of said transportation directly to the provider of the transportation services on a monthly basis over the period such service is provided or provide such service for a period of time which constitutes less than the entire school year. Any such municipality or school district providing transportation services under this section may suspend such services in accordance with the provisions of section 10-233c. Any such municipality or school district providing transportation under this section shall be reimbursed only for the cost of such transportation as is required by this section upon the same basis and in the same manner as such municipality or school district is reimbursed for transporting children attending its public schools. The parent or guardian of any student who is denied the kind of transportation services required to be provided by this section may seek a remedy in the same manner as is provided for parents of public school children in section 10-186 and section 10-187.

(b) Notwithstanding the provisions of this section, for the fiscal years ending June 30, 2004, to June 30, 2015, inclusive, the amount of the grants payable to local or regional boards of education in accordance with this section shall be reduced proportionately if the total of such grants in such year exceeds the amount appropriated for purposes of this section.

(1957, P.A. 547, S. 1, 2; 1971, P.A. 653, S. 1, 2; 871, S. 80; P.A. 74-257, S. 1, 3; P.A. 75-479, S. 9, 25; P.A. 76-85; P.A. 78-218, S. 192; P.A. 83-119, S. 7, 8; 83-252, S. 1, 2; P.A. 85-249, S. 2, 3; P.A. 93-353, S. 27, 52; June 30 Sp. Sess. P.A. 03-6, S. 203; P.A. 04-26, S. 7; P.A. 05-245, S. 15; June Sp. Sess. P.A. 07-3, S. 2; Sept. Sp. Sess. P.A. 09-6, S. 41; P.A. 11-48, S. 175; P.A. 13-247, S. 157.)

History: 1971 acts made town’s provision of transportation to nonprofit private schools mandatory when majority of students come from that town, rather than optional, allowed reimbursement for cost, deleted obsolete reference to decision to be rendered under Subsec. (b) and deleted Subsec. (b) itself; P.A. 74-257 required provision of transportation to nonprofit private schools when majority of students come from Connecticut rather than from the municipality; P.A. 75-479 limited amount required to be spent for private school transportation to double the amount spent per pupil locally; P.A. 76-85 added provision for redress of grievance re denial of transportation; P.A. 78-218 substituted “municipality” for “town, city or borough”; P.A. 83-119 allowed board to suspend transportation services in accordance with Sec. 10-233c; P.A. 83-252 established procedure for determining when a majority of students attending nonpublic schools are from the state and allowed costs in excess of the maximum expenditure required to be allocated on a per pupil, per school basis and payment of such excess costs to be made directly to the provider of transportation services or to be made for less than the entire school year; P.A. 85-249 amended section to specify that transportation services are to be provided for private nonprofit school children in grades kindergarten to twelve and to add definition of residency; P.A. 93-353 changed the method for determining whether the majority of the students attending a school are residents of the state and removed the requirement to base such determination on enrollment on May first as well as October first, effective July 1, 1993; June 30 Sp. Sess. P.A. 03-6 designated existing provision as Subsec. (a) and added Subsec. (b) re proportional reductions in grants for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-26 made a technical change in Subsec. (b), effective April 28, 2004; P.A. 05-245 amended Subsec. (b) to extend the proportional reduction of grants through the fiscal year ending June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-3 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2009, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 13-247 amended Subsec. (b) to extend proportional reduction of grants through fiscal year ending June 30, 2015, effective July 1, 2013.






Chapter 172a - Reimbursement Grants for Parental Equivalent Instruction Costs (Repealed)

Section 10-281a to 10-281gg - Reimbursement grants for parental equivalent instruction costs.

Sections 10-281a to 10-281gg, inclusive, are repealed.

(1969, P.A. 791, S. 1–27; 1971, P.A. 870, S. 20, 131; 1972, P.A. 104, S. 1 –13; P.A. 77-614, S. 302, 610; P.A. 78-218, S. 211.)






Chapter 173 - Public School Building Projects

Section 10-282 - Definitions.

As used in this chapter, section 10-65 and section 10-76e:

(1) “Elementary school building” means any public school building designed to house any combination of grades below grade seven or children requiring special education who are described in subdivision (2) of subsection (b) of section 10-76d;

(2) “Secondary school building” means any public school building designed to house any combination of grades seven through twelve or any regional agricultural science and technology education center established under the provisions of part IV of chapter 164, and may also include any separate combination of grades five and six or grade six with grades seven and eight in a program approved by the State Board of Education when the use of special facilities generally associated with secondary schools is an essential part of the program for all grades included in such school;

(3) “School building project”, except as used in section 10-289, means (A) the construction, purchase, extension, replacement, renovation or major alteration of a building to be used for public school purposes, including the equipping and furnishing of any such construction, purchase, extension, replacement, renovation or major alteration, the improvement of land therefor, or the improvement of the site of an existing building for public school purposes, but shall not include the cost of a site, except as provided in subsection (b) of section 10-286d; (B) the construction and equipping and furnishing of any such construction of any building which the towns of Norwich, Winchester and Woodstock may provide by lease or otherwise for use by the Norwich Free Academy, Gilbert School and Woodstock Academy, respectively, in furnishing education for public school pupils under the provisions of section 10-34; and (C) the addition to, renovation of and equipping and furnishing of any such addition to or renovation of any building which may be leased, upon the approval of the Commissioner of Education, to any local or regional board of education for a term of twenty years or more for use by such local or regional board in furnishing education of public school pupils;

(4) “Extension” of an existing school building means the addition to an existing building or remaining portion of an existing building damaged by fire, flood or other natural catastrophe, or the erection of a new structure or group of structures on the same site which, together with the existing building, is designed to house pupils in an educational program under the supervision of one school principal;

(5) “Replacement” of a school building means the erection of a new structure on the same or another site to replace a school building totally destroyed by fire, flood or other natural catastrophe or one to be abandoned for school use upon completion of its replacement;

(6) “Major alteration” means a capital improvement of an existing building, the total project costs of which exceed ten thousand dollars except for projects approved pursuant to subsection (a) of section 10-65, for public school purposes resulting in improved educational conditions;

(7) “Code violation” means the correction of any condition in an existing building for public school purposes, the total project costs of which exceed ten thousand dollars, and which condition is in violation of the requirements of the State Building, Fire Safety or Public Health Codes, state or federal Occupational, Safety and Health Administration Codes, federal or state accessibility requirements or regulations of the federal Environmental Protection Agency or the state Department of Energy and Environmental Protection, state Department of Public Health regulations for radon or federal standards for lead contamination in school drinking water;

(8) “Completed school building project” means a school building project declared complete by the applicant board of education as of the date shown on the final application for grant payment purposes as submitted by said board to the Commissioner of Construction Services or an agent of the commissioner;

(9) “Date of beginning of construction” means the date on which the general construction contract or the first phase thereof, purchase agreement or leasing agreement is signed by the authorized agent of the town or regional school district;

(10) “Standards” means architectural, engineering and education space specifications and standards for facility eligibility;

(11) “Application” or “grant application” means formal notification of intention to apply for a state grant-in-aid for a particular school building project;

(12) “Net eligible costs” means eligible project costs adjusted for the state standard education space specifications;

(13) “Regional educational service center” means a body corporate and politic established pursuant to the provisions of part IVa of chapter 164;

(14) “Regional educational service center administrative or service facility” means a building designed for administrative offices or residential facilities, operated by a regional educational service center;

(15) “Agricultural science and technology education” includes vocational aquaculture and marine-related employment;

(16) “Bonds or municipal bonds”, except as used in section 10-289, means (A) any bond, note, certificate or other evidence of indebtedness, and (B) any energy conservation lease purchase agreement;

(17) “Energy conservation lease purchase agreement” means any lease purchase agreement, installment sale agreement or other similar agreement providing for periodic payments by a town or regional school district which (A) has as its purpose the financing of a school building project concerning energy conservation, (B) separately states the principal and interest components of the periodic payments to be made under the agreement, and (C) provides that the town or regional school district acquire title to the school building project upon payment of the total amount outstanding under the agreement;

(18) “Renovation” means a school building project to totally refurbish an existing building (A) which results in the renovated facility taking on a useful life comparable to that of a new facility and which will cost less than building a new facility as determined by the Department of Construction Services, provided the school district may submit a feasibility study and cost analysis of the project prepared by an independent licensed architect to the department prior to final plan approval, (B) which was not renovated in accordance with this subdivision during the twenty-year period ending on the date of application, and (C) of which not less than seventy-five per cent of the facility to be renovated is at least thirty years old;

(19) “Certified school indoor air quality emergency” means the existence of a building condition determined by the Department of Public Health to present a substantial and imminent adverse health risk that requires remediation in an amount greater than one hundred thousand dollars;

(20) “Turn-key purchase” means the purchase of a facility that a party has agreed to construct or renovate and deliver as fully completed in accordance with an agreement between that party and a purchasing school district.

(November, 1949, 1953, S. 978d; 1957, P.A. 13, S. 65; 593, S. 1; 1959, P.A. 321, S. 1; February, 1965, P.A. 340, S. 2; 416, S. 1; 1967, P.A. 588, S. 1; 1969, P.A. 582, S. 1, 751, S. 7; P.A. 73-358, S. 1; P.A. 74-344, S. 1, 3; P.A. 76-418, S. 1, 18; P.A. 77-377; 77-614, S. 302, 610; P.A. 84-460, S. 5, 16; P.A. 85-599, S. 1, 6; P.A. 86-333, S. 14, 32; P.A. 87-499, S. 21, 34; P.A. 88-360, S. 28–30, 63; P.A. 89-387, S. 37, 41; P.A. 90-114, S. 2, 3; 90-256, S. 1, 9; P.A. 93-353, S. 6, 52; 93-378, S. 1, 4; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-270, S. 2, 11; P.A. 97-265, S. 75, 98; P.A. 99-239, S. 15, 32; P.A. 00-220, S. 20, 43; P.A. 01-173, S. 25, 67; P.A. 03-220, S. 3; P.A. 06-158, S. 4; P.A. 07-249, S. 2; P.A. 08-152, S. 12, 13; 08-170, S. 29, 30; P.A. 11-51, S. 115; 11-80, S. 1; P.A. 12-120, S. 15.)

History: 1959 act added regional vocational agriculture center to definition of secondary school building; 1965 acts defined “date of beginning of construction” and redefined “secondary school building” to include separate combinations of grades five and six or grades six, seven and eight; 1967 act redefined “elementary school building” as one which houses grades below the seventh rather than the ninth and defined “extension” and “major alteration”; 1969 acts redefined “school building project” to include specific mention of Norwich Free Academy, Gilbert School and Woodstock Academy, included “purchasing” and “improvement of an existing building for public school purposes” in definition of “school building project” and added reference to purchase agreements in definition of “date of beginning of construction”; P.A. 73-358 redefined “school building project” to include “replacement” of buildings and to specify improvements “of the site” of an existing building, redefined “extension” to include additions to remaining portions of buildings damaged by natural catastrophe, redefined “major alteration” to specify purposes “resulting in improved educational, safety or health conditions” and to raise cost from $2,500 to $5,000, redefined “date of beginning of construction” to include date the first phase of contract signed and defined “replacement”; P.A. 74-344 included leasing in definition of “school building project” and leasing agreements in definition of “date of beginning of construction”; P.A. 76-418 increased cost to $10,000 in definition of “major alteration” and defined “standards” and “application”; P.A. 77-377 included in “school building project” additions, renovations, etc. re buildings leased for at least 50 years; P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 84-460 inserted Subsec. indicators, amended definition of “major alteration” to except projects “approved pursuant to subsection (a) of section 10-65”, i.e. projects for vocational agriculture centers, added definitions for “code violation” and “net eligible costs”, and added reference to Secs. 10-65 and 10-76e; P.A. 85-599 added definitions of “regional educational service center” and “regional educational service center administrative or service facility”; P.A. 86-333 substituted 20 for 50 years in Subsec. (c)(3); P.A. 87-499 redefined “code violation” in Subsec. (g) to expand the number of codes and regulations applicable; P.A. 88-360 deleted “leasing” of a building in Subsec. (c)(1) and added Subsec. (c)(4) re the leasing of a facility by a regional educational service center, in Subsec. (h) substituted “applicant” for “state” board of education and “submitted by said board to” for “designated by” the commissioner of education and amended Subsec. (m) to provide that a regional educational service center means a body corporate and politic established pursuant to the provisions of part IVa of chapter 164; P.A. 89-387 added new Subsec. (o) defining term “vocational agriculture”; P.A. 90-114 in Subsec. (g) added violations of regulations re radon and standards for lead in drinking water to definition of “code violation”; P.A. 90-256 in Subsec. (a) redefined “elementary school building” to include public school buildings to house certain children requiring special education; P.A. 93-353 amended Subsec. (c) to specify that the equipping and furnishing be related to the construction, purchase, extension, replacement or major alteration of a building, effective July 1, 1993; P.A. 93-378 added new Subsecs. (p) defining “bonds or municipal bonds” and (q) defining “energy conservation lease purchase agreement”, respectively, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-270 replaced lowercase alphabetic Subdiv. indicators and numeric Subpara. indicators in Subdiv. (3), with numeric and uppercase alphabetic indicators, respectively, added the definition of “renovation”, redefined “school building project” to include renovation and made technical changes, effective July 1, 1996 (Revisor’s note: The numeric Subpara. indicators in Subdivs. (16) and (17) were changed editorially by the Revisors to uppercase alphabetic indicators for consistency with Subdiv. (3) and customary statutory usage); P.A. 97-265 redefined “school building project” to delete leases of facility by a regional educational service center, effective July 1, 1997; P.A. 99-239 redefined “school building project” to add the exception for site costs provided in Sec. 10-286d(b), effective June 28, 1999; P.A. 00-220 amended Subdiv. (18) to redefine “renovation”, effective July 1, 2000; P.A. 01-173 amended Subdiv. (3)(C) to require leasing approval by the Commissioner of Education rather than the State Board of Education, effective July 1, 2001; P.A. 03-220 added Subdiv. (19) defining “certified school indoor air quality emergency”, effective July 1, 2003; P.A. 06-158 added Subdiv. (20) defining “turn-key purchase”, effective July 1, 2006; P.A. 07-249 amended Subdiv. (18) defining “renovation” to designate existing provisions as Subpara. (A) and add Subparas. (B) and (C) restricting renovations to buildings not renovated during previous 20-year period and projects for which not less than 75% of facility is at least 30 years old, effective July 1, 2007; P.A. 08-152 and 08-170 amended Subdivs. (2) and (15) to change “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; P.A. 11-51 amended Subdiv. (8) by replacing “Commissioner of Education” with “Commissioner of Construction Services” and making a technical change, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subdiv. (7), effective July 1, 2011; P.A. 12-120 amended Subdiv. (18)(A) by replacing “department” with “Department of Construction Services”, effective June 15, 2012.

Subdiv. (3) (former Subsec. (c)):

Cited. 220 C. 556.



Section 10-283 - Applications for grants for school building projects.

(a)(1) Each town or regional school district shall be eligible to apply for and accept grants for a school building project as provided in this chapter. Any town desiring a grant for a public school building project may, by vote of its legislative body, authorize the board of education of such town to apply to the Commissioner of Education and to accept or reject such grant for the town. Any regional school board may vote to authorize the supervising agent of the regional school district to apply to the Commissioner of Education for and to accept or reject such grant for the district. Applications for such grants under this chapter shall be made by the superintendent of schools of such town or regional school district on the form provided and in the manner prescribed by the Commissioner of Administrative Services. The application form shall require the superintendent of schools to affirm that the school district considered the maximization of natural light, the use and feasibility of wireless connectivity technology and, on and after July 1, 2014, the school safety infrastructure standards, developed by the School Safety Infrastructure Council, pursuant to section 10-292r, in projects for new construction and alteration or renovation of a school building. The Commissioner of Education shall review each grant application for a school building project for compliance with educational requirements and on the basis of categories for building projects established by the State Board of Education in accordance with this section, and shall evaluate, if appropriate, whether the project will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., provided grant applications submitted for purposes of subsection (a) of section 10-65 or section 10-76e shall be reviewed annually by the commissioner on the basis of the educational needs of the applicant. The Commissioner of Education shall forward each application and the category that the Commissioner of Education has assigned to each such project in accordance with subdivision (2) of this subsection to the Commissioner of Administrative Services not later than August thirty-first of each fiscal year. The Commissioner of Administrative Services shall review each grant application for a school building project for compliance with standards for school building projects pursuant to regulations, adopted in accordance with section 10-287c, and, on and after July 1, 2014, the school safety infrastructure standards, developed by the School Safety Infrastructure Council pursuant to section 10-292r. Notwithstanding the provisions of this chapter, the Board of Trustees of the Community-Technical Colleges on behalf of Quinebaug Valley Community College and Three Rivers Community College and the following entities that will operate an interdistrict magnet school that will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., as determined by the Commissioner of Education, may apply for and shall be eligible to receive grants for school building projects pursuant to section 10-264h for such a school: (A) The Board of Trustees of the Community-Technical Colleges on behalf of a regional community-technical college, (B) the Board of Trustees of the Connecticut State University System on behalf of a state university, (C) the Board of Trustees for The University of Connecticut on behalf of the university, (D) the board of governors for an independent college or university, as defined in section 10a-37*, or the equivalent of such a board, on behalf of the independent college or university, (E) cooperative arrangements pursuant to section 10-158a, and (F) any other third-party not-for-profit corporation approved by the Commissioner of Education.

(2) The Commissioner of Education shall assign each school building project to a category on the basis of whether such project is primarily required to: (A) Create new facilities or alter existing facilities to provide for mandatory instructional programs pursuant to this chapter, for physical education facilities in compliance with Title IX of the Elementary and Secondary Education Act of 1972 where such programs or such compliance cannot be provided within existing facilities or for the correction of code violations which cannot be reasonably addressed within existing program space; (B) create new facilities or alter existing facilities to enhance mandatory instructional programs pursuant to this chapter or provide comparable facilities among schools to all students at the same grade level or levels within the school district unless such project is otherwise explicitly included in another category pursuant to this section; and (C) create new facilities or alter existing facilities to provide supportive services, provided in no event shall such supportive services include swimming pools, auditoriums, outdoor athletic facilities, tennis courts, elementary school playgrounds, site improvement or garages or storage, parking or general recreation areas. All applications submitted prior to July first shall be reviewed promptly by the Commissioner of Education, who shall forward such application to the Commissioner of Administrative Services. The Commissioner of Administrative Services shall estimate the amount of the grant for which such project is eligible, in accordance with the provisions of section 10-285a, provided an application for a school building project determined by the Commissioner of Education to be a project that will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al., shall have until September first to submit an application for such a project and may have until December first of the same year to secure and report all local and state approvals required to complete the grant application. The Commissioner of Administrative Services shall annually prepare a listing of all such eligible school building projects listed by category together with the amount of the estimated grants for such projects and shall submit the same to the Governor, the Secretary of the Office of Policy and Management and the General Assembly on or before the fifteenth day of December, except as provided in section 10-283a, with a request for authorization to enter into grant commitments. On or before December thirty-first annually, the Secretary of the Office of Policy and Management shall submit comments and recommendations regarding each eligible project on such listing of eligible school building projects to the school construction committee, established pursuant to section 10-283a. Each such listing submitted after December 15, 2005, until December 15, 2010, inclusive, shall include a separate schedule of authorized projects which have changed in scope or cost to a degree determined by the Commissioner of Education once, and a separate schedule of authorized projects which have changed in scope or cost to a degree determined by said commissioner twice. Any such listing submitted after December 15, 2010, until December 15, 2011, inclusive, shall include a separate schedule of authorized projects which have changed in scope or cost to a degree determined by the Commissioner of Administrative Services once, and a separate schedule of authorized projects which have changed in scope or cost to a degree determined by said commissioner twice. On and after July 1, 2011, each such listing shall include a report on the review conducted by the Commissioner of Education of the enrollment projections for each such eligible project. For the period beginning July 1, 2006, and ending June 30, 2012, no project, other than a project for a technical high school, may appear on the separate schedule of authorized projects which have changed in cost more than twice. On and after July 1, 2012, no project, other than a project for a technical high school, may appear on the separate schedule of authorized projects which have changed in cost more than once, except the Commissioner of Administrative Services may allow a project to appear on such separate schedule of authorized projects a second time if the town or regional school district for such project can demonstrate that exigent circumstances require such project to appear a second time on such separate schedule of authorized projects. Notwithstanding any provision of this chapter, no projects which have changed in scope or cost to the degree determined by the Commissioner of Administrative Services, in consultation with the Commissioner of Education, shall be eligible for reimbursement under this chapter unless it appears on such list. The percentage determined pursuant to section 10-285a at the time a school building project on such schedule was originally authorized shall be used for purposes of the grant for such project. On and after July 1, 2006, a project that was not previously authorized as an interdistrict magnet school shall not receive a higher percentage for reimbursement than that determined pursuant to section 10-285a at the time a school building project on such schedule was originally authorized. The General Assembly shall annually authorize the Commissioner of Administrative Services to enter into grant commitments on behalf of the state in accordance with the commissioner’s categorized listing for such projects as the General Assembly shall determine. The Commissioner of Administrative Services may not enter into any such grant commitments except pursuant to such legislative authorization. Any regional school district which assumes the responsibility for completion of a public school building project shall be eligible for a grant pursuant to subdivision (5) or (6), as the case may be, of subsection (a) of section 10-286 when such project is completed and accepted by such regional school district.

(3) (A) All final calculations completed by the Department of Administrative Services for school building projects shall include a computation of the state grant for the school building project amortized on a straight line basis over a twenty-year period for school building projects with costs equal to or greater than two million dollars and over a ten-year period for school building projects with costs less than two million dollars. Any town or regional school district which abandons, sells, leases, demolishes or otherwise redirects the use of such a school building project to other than a public school use during such amortization period shall refund to the state the unamortized balance of the state grant remaining as of the date the abandonment, sale, lease, demolition or redirection occurs. The amortization period for a project shall begin on the date the project was accepted as complete by the local or regional board of education. A town or regional school district required to make a refund to the state pursuant to this subdivision may request forgiveness of such refund if the building is redirected for public use. The Department of Administrative Services shall include as an addendum to the annual school construction priority list all those towns requesting forgiveness. General Assembly approval of the priority list containing such request shall constitute approval of such request. This subdivision shall not apply to projects to correct safety, health and other code violations or to remedy certified school indoor air quality emergencies approved pursuant to subsection (b) of this section or projects subject to the provisions of section 10-285c.

(B) Any moneys refunded to the state pursuant to subparagraph (A) of this subdivision shall be deposited in the state’s tax-exempt proceeds fund and used not later than sixty days after repayment to pay debt service on, including redemption, defeasance or purchase of, outstanding bonds of the state the interest on which is not included in gross income pursuant to Section 103 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(b) Notwithstanding the application date requirements of this section, the Commissioner of Administrative Services, in consultation with the Commissioner of Education, may approve applications for grants to assist school building projects to remedy damage from fire and catastrophe, to correct safety, health and other code violations, to replace roofs, to remedy a certified school indoor air quality emergency, or to purchase and install portable classroom buildings at any time within the limit of available grant authorization and make payments thereon within the limit of appropriated funds, provided portable classroom building projects shall not create a new facility or cause an existing facility to be modified so that the portable buildings comprise a substantial percentage of the total facility area, as determined by the commissioner.

(c) No school building project shall be added to the list prepared by the Commissioner of Administrative Services pursuant to subsection (a) of this section after such list is submitted to the committee of the General Assembly appointed pursuant to section 10-283a unless (1) the project is for a school placed on probation by the New England Association of Schools and Colleges and the project is necessary to preserve accreditation, (2) the project is necessary to replace a school building for which a state agency issued a written notice of its intent to take the school property for public purpose, (3) it is a school building project determined by the Commissioner of Education to be a project that will assist the state in meeting the goals of the 2008 stipulation and order for Milo Sheff, et al. v. William A. O’Neill, et al. The provisions of this subsection shall not apply to projects previously authorized by the General Assembly that require special legislation to correct procedural deficiencies.

(d) No application for a school building project shall be accepted by the Commissioner of Education on or after July 1, 2002, unless the applicant has secured funding authorization for the local share of the project costs prior to application. The reimbursement percentage for a project covered by this subsection shall reflect the rates in effect during the fiscal year in which such local funding authorization is secured.

(November, 1949, 1951, 1953, S. 980d; 1957, P.A. 256, S. 1; 593, S. 2; 1969, P.A. 493, S. 1; 698, S. 24; P.A. 76-418, S. 2, 18; P.A. 80-317, S. 1, 3; P.A. 81-195, S. 1, 3; P.A. 84-460, S. 6, 16; P.A. 85-307, S. 1, 2; 85-377, S. 7, 13; P.A. 87-419, S. 1, 3; P.A. 89-237, S. 4, 11; P.A. 90-256, S. 2, 9; P.A. 96-270, S. 3, 11; P.A. 97-265, S. 76, 98; P.A. 98-243, S. 21, 25; 98-249, S. 63, 67; P.A. 99-239, S. 16, 32; P.A. 00-220, S. 21, 32, 43; P.A. 01-173, S. 26, 63, 67; May 9 Sp. Sess. P.A. 02-2, S. 34; May 9 Sp. Sess. P.A. 02-5, S. 8; May 9 Sp. Sess. P.A. 02-6, S. 1; P.A. 03-76, S. 27; 03-220, S. 4; P.A. 04-57, S. 2; 04-213, S. 23; P.A. 06-158, S. 9; P.A. 07-249, S. 5; P.A. 08-169, S. 26; P.A. 09-45, S. 6; P.A. 11-51, S. 116; 11-61, S. 93; P.A. 12-116, S. 87; 12-120, S. 22; P.A. 13-3, S. 82; 13-247, S. 200.)

*Note: Section 10a-37 was repealed effective July 1, 2013, by section 389 of public act 13-247.

History: 1969 acts deleted selectmen as agency for applying for and receiving grants from state board of education, allowed authorization of supervising agent and superintendent of schools to apply for grants and added provision re grants to regional school districts which assume responsibility for completion of building project; P.A. 76-418 added provisions re priorities for building projects and grants in accordance with priorities and allowed deductions of value received for abandonment, sale, lease, demolition or redirection of use of buildings when application made within 5 years of abandonment, sale, lease, etc.; P.A. 80-317 deleted phrase “not eligible for assistance under section 10-287a” which had limited applicability of priorities, deletion made applicability more general, deleted exception to application date requirements for projects to remedy fire and catastrophe damage and safety and health violations and added Subsec. (b) containing exception for projects to remedy fire damage, etc.; P.A. 81-195 excluded grant to alter existing facilities or sites in order to provide, expand or enhance instructional programs or supportive services from consideration as a grant to be calculated by deducting amount of state assistance previously granted in connection with the facility or site from the total cost of the building project for which a grant is currently sought in Subsec. (a); P.A. 84-460 amended Subsec. (a) re annual review of grant applications submitted for vocational agriculture centers and regional special education facilities and inclusion of such projects on the priority listing without rank and amended Subsec. (b) deleting provisions re projects for vocational agriculture centers and regional special education facilities; P.A. 85-307, in conjunction with P.A. 85-377, deleted provision requiring deduction of total amount of state assistance from total cost of project and added provision requiring deduction of grant amounts paid or due on facility from the net eligible cost of the project; P.A. 85-377 also transferred certain responsibilities of state board of education to commissioner of education; P.A. 87-419 amended Subsec. (b) to provide for the approval of grant applications for the leasing of facilities by regional educational service centers at any time; P.A. 89-237 in Subsec. (a) deleted the school tax rate as a factor on which priorities for building projects are to be based; P.A. 90-256 in Subsec. (a) provided that school building projects not be listed by priority within categories but only by category, added a description of the categories and made technical changes; P.A. 96-270 added the requirement that each listing of eligible projects submitted after December 1995, include a separate schedule of authorized projects which have changed in scope or cost to a degree determined by the commissioner and specified that the percentage determined at the time the project on such schedule was originally authorized be used for purposes of the grant for the project, effective July 1, 1996; P.A. 97-265 deleted provision in Subsec. (a) for the issuance of regulations and made technical changes, effective July 1, 1997; P.A. 98-243 amended Subsec. (a) to designate existing provisions as Subdivs. (1) and (2), to delete provisions re certain deductions in the amount of a grant for construction of new school or purchase or lease of a facility if the grant application is submitted within 5 years of the abandonment, sale, lease, demolition or redirection of use of a school facility and to add new Subdiv. (3) re amortization of grants over 10 or 20-year period and refunds to the state of unamortized balance if school is abandoned, sold, leased or demolished or if redirection occurs during the amortization period, effective July 1, 1998; P.A. 98-249 added new Subsec. (c) re prohibition against adding to the list, effective June 8, 1998; P.A. 99-239 amended Subsec. (c) to add exception for the state taking of school property, effective June 28, 1999; P.A. 00-220 amended Subsec. (a)(3)(A) to make a technical change and amended Subsec. (b) to add roof replacements, effective July 1, 2000; P.A. 01-173 amended Subsec. (a)(1) to add requirement for consideration of the maximization of natural light and amended Subsec. (b) to add portable classroom building projects, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-2 amended Subsec. (c) to designate existing provisions as Subdivs. (1) and (2), and to add new Subdiv. (3) re projects in a town operating under state governance for the fiscal year ending June 30, 2002, effective July 1, 2002; May 9 Sp. Sess. P.A. 02-5 added new Subsecs. (d) and (e) re local funding authorization and a $1,000,000,000 cap on grant commitments, effective July 1, 2002; May 9 Sp. Sess. P.A. 02-6 amended Subsec. (d) to delete language re prior local funding authorization for applications filed before July 1, 2002, effective August 15, 2002; P.A. 03-76 made a technical change in Subsec. (a)(3)(A), effective June 3, 2003; P.A. 03-220 amended Subsec. (b) by adding provision re remediation of certified school indoor air quality emergency, effective July 1, 2003; P.A. 04-57 amended Subsec. (a)(1) by adding provision re use and feasibility of wireless connectivity technology, effective July 1, 2004; P.A. 04-213 amended Subsec. (a)(1) by allowing the Board of Trustees of the Community-Technical Colleges on behalf of Manchester Community College to be eligible for grants, effective June 3, 2004; P.A. 06-158 amended Subsec. (a)(2) by requiring projects which change in scope or cost to a degree determined by the commissioner to appear on separate list to be eligible for reimbursement, by requiring that on and after July 1, 2006, no project may appear on such list more than twice, and by prohibiting a higher reimbursement rate for a project reclassified as an interdistrict magnet school if such project was not so initially authorized and amended Subsec. (a)(3) by making subdivision inapplicable to projects to correct safety, health and other code violations, or indoor air quality emergencies in Subpara. (A) and by making technical changes in Subpara. (B), effective July 1, 2006; P.A. 07-249 amended Subsec. (a)(2) to provide exception for projects for regional vocational-technical schools to prohibition against projects appearing more than twice on a schedule of projects that have changed in cost, effective July 1, 2007; P.A. 08-169 amended Subsec. (a) to substitute reference to Quinebaug Valley Community College for Manchester Community College and to add provisions re stipulation re Sheff v. O’Neill and amended Subsec. (c) to add Subdiv. (4) re stipulation re Sheff v. O’Neill, effective July 1, 2008; P.A. 09-45 made a technical change in Subsec. (a)(2), effective May 20, 2009; P.A. 11-51 amended Subsec. (a)(1) by adding “in consultation with the Commissioner of Construction Services” re form and manner of application, limiting review of grant applications by Commissioner of Education to compliance with educational requirements and evaluation whether project will assist in meeting goals of stipulation re Sheff v. O’Neill, adding provision requiring Commissioner of Education to forward application and category to Commissioner of Construction Services not later than August thirty-first, adding provision requiring Commissioner of Construction Services to review applications based on standards established in regulation and making conforming and technical changes, amended Subsec. (a)(2) by requiring Commissioner of Education to assign each project to a category, adding provision re Commissioner of Education to review applications submitted prior to July first and Commissioner of Construction Services to estimate amount of grant, replacing Commissioner of Education with Commissioner of Construction Services re annual preparation of listing of eligible projects, adding Secretary of Office of Policy and Management re who shall receive list of eligible projects, repositioning provision re separate schedule of authorized projects which have changed in scope or cost, establishing dates for when listing shall include a separate schedule of authorized projects which have changed in scope or cost once and twice with exception re exigent circumstances, adding provision re Secretary of Office of Policy and Management to submit comments and recommendations on each project on list to school construction committee, adding provision re each listing to include report on review by Commissioner of Education of enrollment projections for each project, adding provision re no projects which have changed in scope or cost may be eligible for reimbursement unless it appears on list, and replacing Commissioner of Education with Commissioner of Construction Services re authorization to enter into grant commitments, amended Subsec. (a)(3) by replacing Department of Education with Department of Construction Services re final calculations for school building projects and re inclusion of addendum to priority list and making conforming changes, amended Subsec. (b) by replacing “Commissioner of Education” with “Commissioner of Construction Services, in consultation with the Commissioner of Education”, amended Subsec. (c) by replacing Commissioner of Education with Commissioner of Construction Services re prohibition on adding project to the list, deleting former Subdiv. (3) and redesignating existing Subdiv. (4) as Subdiv. (3), and deleted former Subsec. (e) re lists submitted in 2003 and 2004 not to exceed $1,000,000,000 in grant commitments, effective July 1, 2011; P.A. 11-61 amended Subsec. (a)(1) by deleting “Commissioner of Education, in consultation with the” re form and manner of application and deleting “After reviewing each such application,” re Commissioner of Education to forward application and assigned category to Commissioner of Construction Services and amended Subsec. (a)(2) by replacing “prior to forwarding” with “who shall forward”, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subsec. (a)(2), effective July 1, 2012; P.A. 12-120 amended Subsec. (a)(1) by adding “and Three Rivers Community College”, effective July 1, 2012; P.A. 13-3 amended Subsec. (a)(1) by adding provisions re school safety infrastructure standards and making conforming changes in provision re review of grant application by Commissioner of Construction Services, effective July 1, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.



Section 10-283a - Committee from General Assembly to review listing of eligible projects.

A committee to review the listing of eligible school building projects submitted pursuant to section 10-283 shall be appointed annually on or before July first consisting of eight persons who are members of the General Assembly at the time of their appointment as follows: Two persons each appointed by the speaker of the House of Representatives, the minority leader of the House of Representatives, the president pro tempore of the Senate and the minority leader of the Senate. The listing of eligible projects by category shall be submitted to said committee prior to December fifteenth annually to determine if said listing is in compliance with the categories described in subsection (a) of section 10-283, and standards established in regulations adopted pursuant to section 10-287c. The committee may modify the listing. Such modified listing shall be in compliance with such standards and categories. On or after January first annually, and prior to February first annually, the committee shall submit the approved or modified listing of projects to the Governor and the General Assembly.

(P.A. 76-418, S. 3, 18; P.A. 78-123, S. 1, 3; P.A. 84-460, S. 7, 16; P.A. 85-377, S. 8, 13; P.A. 90-256, S. 3, 9; P.A. 96-244, S. 25, 63; P.A. 11-51, S. 117.)

History: P.A. 78-123 deleted references to specific years, thus making provisions applicable to actions taken each year; P.A. 84-460 deleted provisions exempting regulations from the provisions of chapter 54; P.A. 85-377 substituted commissioner of education for board of education in provision re arbitrary or unreasonable actions taken in establishment of priority listing; P.A. 90-256 provided that school building projects not be listed by priority within categories but only by category; P.A. 96-244 deleted provision re regulations concerning standards and categories of school building projects, effective July 1, 1996; P.A. 11-51 replaced “and existing standards established by the State Board of Education pursuant to said regulations” with “and standards established in regulations adopted pursuant to section 10-287c”, deleted provision re finding that Commissioner of Education acted in arbitrary and unreasonable manner in establishing listing, made a technical change and replaced “Prior” with “On or after January first annually, and prior” re submission of approved or modified listing, effective July 1, 2011.



Section 10-283b - School building projects for the technical high schools.

(a) On and after July 1, 2011, the Commissioner of Construction Services shall include school building projects for the technical high schools on the list developed pursuant to section 10-283. The adoption of the list by the General Assembly and authorization by the State Bond Commission of the issuance of bonds pursuant to section 10-287d shall fund the full cost of the projects. On or after July 1, 2011, the Commissioner of Construction Services, in consultation with the Commissioner of Education, may approve applications for grants to assist school building projects for the technical high school system to remedy damage from fire and catastrophe, to correct safety, health and other code violations, to replace roofs, to remedy a certified school indoor air quality emergency, or to purchase and install portable classroom buildings at any time within the limit of available grant authorization and to make payments on such a project within the limit of appropriated funds, provided portable classroom building projects do not create a new facility or cause an existing facility to be modified so that the portable buildings comprise a substantial percentage of the total facility area, as determined by the Commissioner of Construction Services. Such projects shall be subject to the requirements of chapters 59 and 60.

(b) The Department of Construction Services shall ensure that an architect and a construction manager or construction administrator hired to work on a project pursuant to subsection (a) of this section are not related persons as defined in subdivision (18) of subsection (a) of section 12-218b.

(P.A. 99-281, S. 2, 6; P.A. 06-158, S. 6; P.A. 07-249, S. 6; P.A. 11-51, S. 118; P.A. 12-116, S. 86.)

History: P.A. 99-281 effective July 1, 1999; P.A. 06-158 designated existing language as Subsec. (a) and added Subsec. (b) re architect and construction manager or administrator, effective July 1, 2006; P.A. 07-249 amended Subsec. (a) to provide that on or after July 1, 2007, commissioner may approve grant applications for certain emergency situations and remedial projects, effective July 1, 2007; P.A. 11-51 amended Subsec. (a) by replacing “1999” with “2011” and “Commissioner of Education” with “Commissioner of Construction Services” re inclusion of vocational-technical schools on list, deleting provision re projects reviewed by Department of Public Works, replacing “2007” with “2011” and “commissioner” with “Commissioner of Construction Services, in consultation with the Commissioner of Education” re approval of applications for certain types of projects, deleting provision re transfer of project funds to Department of Public Works and making a conforming change, and amended Subsec. (b) by replacing “Department of Public Works” with “Department of Construction Services”, effective July 1, 2011; P.A. 12-116 amended Subsec. (a) by replacing references to regional vocational-technical school system and schools with references to technical high school system and schools, effective July 1, 2012.



Section 10-283c - Consolidated school construction grant application for multiple projects in a distressed municipality.

Notwithstanding any provision of this chapter or the regulations adopted under this chapter, a local board of education in a town that is a distressed municipality, as defined in section 32-9p, with a population greater than ninety thousand shall be eligible to submit a consolidated school construction grant application for multiple school projects and be eligible to receive a single grant equal to the state share of total project costs. Based on a determination by the Office of Policy and Management that any such municipality is unable to reasonably issue debt to finance the local share of such costs, discretionary federal block grant funds may be deemed to have financed the local share of total project costs without regard to any zone restrictions that may limit the actual expenditure of such funds to specific schools. Notwithstanding the provisions of subdivision (18) of section 10-282, projects whose eligibility is provided for under this section may be considered renovations for purposes of receiving state grants.

(May 9 Sp. Sess. P.A. 02-2, S. 35.)

History: May 9 Sp. Sess. P.A. 02-2 effective July 1, 2002.



Section 10-283d - Federal funds as part of local share for projects in a priority school district.

Notwithstanding any provision of this chapter or any regulations adopted under this chapter, if the town, whose school district is the priority school district pursuant to section 10-266p with the largest student enrollment as of October 2003, uses federal funds received by the town to finance school construction projects pursuant to this chapter, such funds shall be deemed to be part or all of the town’s local share for such projects.

(P.A. 04-251, S. 1.)

History: P.A. 04-251 effective July 1, 2004.



Section 10-284 - Receipt and review of applications by Commissioner of Education. Approval or disapproval of applications by Commissioner of Administrative Services.

(a) The Commissioner of Education shall have authority to receive and review applications for state grants under this chapter, and the Commissioner of Administrative Services shall have authority to review and approve any such application, or to disapprove any such application if (1) it does not comply with the requirements of the State Fire Marshal or the Department of Public Health, (2) it is not accompanied by a life-cycle cost analysis approved by the Commissioner of Administrative Services pursuant to section 16a-38, (3) it does not comply with the provisions of sections 10-290d and 10-291, (4) it does not meet (A) the standards or requirements established in regulations adopted in accordance with section 10-287c, or (B) school building categorization requirements described in section 10-283, (5) the estimated construction cost exceeds the per square foot cost for schools established in regulations adopted by the Commissioner of Administrative Services for the county in which the project is proposed to be located, (6) on and after July 1, 2014, the application does not comply with the school safety infrastructure standards developed by the School Safety Infrastructure Council, pursuant to section 10-292r, or (7) the Commissioner of Education determines that the proposed educational specifications for or theme of the project for which the applicant requests a state grant duplicates a program offered by a technical high school or an interdistrict magnet school in the same region.

(b) The Commissioner of Administrative Services may also disapprove a grant application if the town or regional school district has not begun construction, as defined in section 10-282, not later than two years after the effective date of the act of the General Assembly authorizing the Commissioner of Education or the Commissioner of Administrative Services to enter into grant commitments for a project as provided in sections 10-283 and 10-283a. The Commissioner of Administrative Services shall cancel any grant commitment for a project for which the General Assembly authorized such grant commitment prior to July 1, 2010, if the town or regional school district has not begun construction, as defined in section 10-282, by April 30, 2015, and such town or regional school district may make a new application for a grant in accordance with section 10-283.

(c) When any such application is approved, the Commissioner of Administrative Services shall certify to the Comptroller the amount of the grant for which the town or regional school district is eligible under this chapter and the amount and time of the payment thereunder. Upon receipt of such certification, the Comptroller is authorized and directed to draw his order on the Treasurer in such amount and at such time as certified by the Commissioner of Administrative Services.

(November, 1949, 1953, S. 981d; 1957, P.A. 593, S. 3; 1959, P.A. 321, S. 2; 611, S. 5; 1967, P.A. 638, S. 3; P.A. 73-165; P.A. 76-418, S. 4, 18; P.A. 77-597, S. 2; 77-614, S. 73, 323, 587, 610; P.A. 78-331, S. 6, 58; P.A. 79-56; P.A. 82-22, S. 1, 4; P.A. 84-460, S. 8, 16; P.A. 85-377, S. 9, 13; P.A. 86-75, S. 1, 2; P.A. 87-496, S. 48, 110; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; Sept. Sp. Sess. P.A. 09-6, S. 4; P.A. 11-51, S. 119; P.A. 12-116, S. 87; P.A. 13-3, S. 81; 13-247, S. 200.)

History: 1959 acts limited approval of applications for vocational agriculture centers to two in one year and to an amount totaling not more than $300,000, unless approved by governor and allowed disapproval of applications not in compliance re filing of plans and specifications; 1967 act increased amount of grants which require governor’s approval to $400,000 and made technical changes re amount and time of payments; P.A. 73-165 revised provisions re vocational agriculture centers, deleting limitation on number of centers to be approved and reducing amount of grants allowed without governor’s approval to $300,000, allowed grants for occupational training centers not exceeding $100,000 total, specified “fiscal” year and substituted “commitments” for “applications”; P.A. 76-418 allowed disapproval of applications which do not meet standards or priorities set by state board, deleted phrase which would allow exceptions to limits imposed by provisions with governor’s approval and limited approval of grants for cooperative regional special education facilities to amounts totaling $2,000,000; P.A. 77-597 allowed disapproval of applications not accompanied by life-cycle cost analysis; P.A. 77-614 substituted commissioner of administrative services for public works commissioner and, effective January 1, 1979, substituted department of health services for state department of health; P.A. 78-331 made technical changes; P.A. 79-56 prohibited approval of grants for more than $600,000, rather than $300,000, for vocational agriculture centers; P.A. 82-22 deleted provision prohibiting approval of commitments exceeding $100,000 for regional or local centers for occupational training serving programs under Sec. 10-266f, that section having been previously repealed; P.A. 84-460 amended Subdiv. (4) deleting provision re limitation on total amount of grants to be approved for vocational agriculture centers and regional special education facilities and added new Subdiv. (5) re town having failed to begin construction on the project; P.A. 85-377 substituted references to commissioner of education for references to state board of education; P.A. 86-75 reorganized the section and added provisions for disapproval where grant commitment authorized prior to June 14, 1984, and construction not begun by July 1, 1987; P.A. 87-496 replaced administrative services commissioner with public works commissioner in Subsec. (a); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sept. Sp. Sess. P.A. 09-6 added Subsec. (a)(5) re duplicate educational specifications or theme of projects at proposed vocational-technical schools or interdistrict magnet schools in same region, effective October 5, 2009; P.A. 11-51 amended Subsec. (a) by limiting authority of Commissioner of Education to receipt and review of applications, adding provision re Commissioner of Construction Services’ authority to review and approve or disapprove applications, replacing Commissioner of Public Works with Commissioner of Construction Services in Subdiv. (2), designating existing language in Subdiv. (4) as Subparas. (A) and (B) and amending same by adding language re requirements established in regulations in Subpara. (A) and replacing language re priorities established by State Board of Education with language re categorization requirements in Subpara. (B), redesignating existing Subdiv. (5) as Subdiv. (6), adding new Subdiv. (5) re estimated construction cost exceeds per square foot cost and making conforming changes, amended Subsec. (b) by replacing Commissioner of Education with Commissioner of Construction Services re disapproving an application, deleting former Subpara. (A) re grant commitment authorized prior to June 14, 1984, and Subpara. (B) designator, adding Commissioner of Construction Services re authority to enter into grant commitments for a project, adding provision authorizing Commissioner of Construction Services to cancel any grant commitment for a project authorized prior to July 1, 2010, if project has not begun construction by April 30, 2015, deleting former Subdiv. (2) re notice of pending disapproval and making conforming and technical changes, and amended Subsec. (c) by replacing “said commissioner” with “the Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 12-116, “vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subsec. (a), effective July 1, 2012; P.A. 13-3 amended Subsec. (a) by redesignating existing Subdiv. (6) as Subdiv. (7) and adding new Subdiv. (6) re school safety infrastructure standards, effective July 1, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2013.



Section 10-285 - Acceptance or rejection of allotment.

Section 10-285 is repealed.

(November, 1949, 1951, 1953, S. 982d; 1957, P.A. 593, S. 4; P.A. 73-77.)



Section 10-285a - Percentage determination for school building project grants.

(a) The percentage of school building project grant money a local board of education may be eligible to receive, under the provisions of section 10-286, shall be determined by the Commissioner of Education as follows: (1) For grants approved pursuant to subsection (b) of section 10-283 for which application is made on and after July 1, 1991, and before July 1, 2011, (A) each town shall be ranked in descending order from one to one hundred sixty-nine according to such town’s adjusted equalized net grand list per capita, as defined in section 10-261; and (B) based upon such ranking, a percentage of not less than twenty nor more than eighty shall be determined for each town on a continuous scale; and (2) for grants approved pursuant to subsection (b) of section 10-283 for which application is made on and after July 1, 2011, (A) each town shall be ranked in descending order from one to one hundred sixty-nine according to such town’s adjusted equalized net grand list per capita, as defined in section 10-261, and (B) based upon such ranking, (i) a percentage of not less than ten nor more than seventy shall be determined for new construction or replacement of a school building for each town on a continuous scale, and (ii) a percentage of not less than twenty nor more than eighty shall be determined for renovations, extensions, code violations, roof replacements and major alterations of an existing school building and the new construction or replacement of a school building when a town or regional school district can demonstrate that a new construction or replacement is less expensive than a renovation, extension or major alteration of an existing school building for each town on a continuous scale.

(b) The percentage of school building project grant money a regional board of education may be eligible to receive under the provisions of section 10-286 shall be determined by its ranking. Such ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each town in the district by such town’s ranking, as determined in subsection (a) of this section, (2) adding together the figures determined under subdivision (1) of this subsection, and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all towns in the district. The ranking of each regional board of education shall be rounded to the next higher whole number and each such board shall receive the same reimbursement percentage as would a town with the same rank plus ten per cent, except that no such percentage shall exceed eighty-five per cent.

(c) The percentage of school building project grant money a regional educational service center may be eligible to receive shall be determined by its ranking. Such ranking shall be determined by (1) multiplying the population of each member town in the regional educational service center by such town’s ranking, as determined in subsection (a) of this section; (2) adding together the figures for each town determined under subdivision (1) of this subsection, and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all member towns in the regional educational service center. The ranking of each regional educational service center shall be rounded to the next higher whole number and each such center shall receive the same reimbursement percentage as would a town with the same rank.

(d) The percentage of school building project grant money a cooperative arrangement pursuant to section 10-158a, may be eligible to receive shall be determined by its ranking. Such ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each town in the cooperative arrangement by such town’s ranking, as determined in subsection (a) of this section, (2) adding the products determined under subdivision (1) of this subsection, and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all towns in the cooperative arrangement. The ranking of each cooperative arrangement shall be rounded to the next higher whole number and each such cooperative arrangement shall receive the same reimbursement percentage as would a town with the same rank plus ten percentage points.

(e) If an elementary school building project for a new building or for the expansion of an existing building includes space for a school readiness program, the percentage determined pursuant to this section shall be increased by five percentage points, but shall not exceed one hundred per cent, for the portion of the building used primarily for such purpose. Recipient districts shall maintain full-day preschool enrollment for at least ten years.

(f) The percentage determined pursuant to this section for a school building project grant for the expansion, alteration or renovation of an existing public school building to convert such building for use as a lighthouse school, as defined in section 10-266cc, shall be increased by ten percentage points.

(g) The percentage determined pursuant to this section for a school building project grant shall be increased by the percentage of the total projected enrollment of the school attributable to the number of spaces made available for out-of-district students participating in the program established pursuant to section 10-266aa, provided the maximum increase shall not exceed ten percentage points.

(h) Subject to the provisions of section 10-285d, if an elementary school building project for a school in a priority school district or for a priority school is necessary in order to offer a full-day kindergarten program or a full-day preschool program or to reduce class size pursuant to section 10-265f, the percentage determined pursuant to this section shall be increased by ten percentage points for the portion of the building used primarily for such full-day kindergarten program, full-day preschool program or such reduced size classes. Recipient districts that receive an increase pursuant to this subsection in support of a full-day preschool program, shall maintain full-day preschool enrollment for at least ten years.

(i) For all projects authorized on or after July 1, 2007, all attorneys’ fees and court costs related to litigation shall be eligible for state school construction grant assistance only if the grant applicant is the prevailing party in any such litigation.

(P.A. 78-352, S. 1; June Sp. Sess. P.A. 83-4, S. 7, 8; P.A. 85-476, S. 4, 6; 85-599, S. 2, 6; P.A. 86-403, S. 20, 132; P.A. 89-355, S. 1, 20; P.A. 96-244, S. 26, 63; 96-270, S. 4, 11; P.A. 97-259, S. 22, 41; 97-290, S. 19, 29; P.A. 98-243, S. 6, 25; P.A. 99-289, S. 3, 11; P.A. 01-173, S. 50, 67; June Sp. Sess. P.A. 01-1, S. 24, 54; P.A. 03-76, S. 49; P.A. 05-245, S. 6, 7; P.A. 07-242, S. 11; 07-249, S. 3, 33; P.A. 11-51, S. 120.)

History: June Sp. Sess. P.A. 83-4 amended Subsec. (b) to clarify that total population figures, as defined in Sec. 10-261, are to be used in calculation of the percentage; P.A. 85-476 amended section to specify that reimbursement percentage is determined by ranking, to provide that ranking is to be rounded to next nearest higher whole number, to provide for reimbursement at same percentage as for a town with the same rank and, in conjunction with P.A. 85-599 to add Subsec. (c) re calculation of percentage for regional educational service centers; P.A. 86-403 made technical changes in Subsecs. (b) and (c); P.A. 89-355 in Subsec. (a) changed the reimbursement percentage sliding scale of 40% to 80% to 30% to 80% for projects authorized during the fiscal year ending June 30, 1991, and thereafter and for certain grants for which application is made on and after July 1, 1991; P.A. 96-244 amended Subsec. (b) to add Subparas. (A) and (B) allowing for increased reimbursement percentages for certain projects, effective July 1, 1996; P.A. 96-270 added Subsec. (d) re cooperative arrangements, effective July 1, 1996; P.A. 97-259 added Subsec. (e) re space for a school readiness program, effective July 1, 1997; P.A. 97-290 added Subsecs. (f) and (g) re lighthouse schools and spaces for out-of-district students participating in the program established pursuant to Sec. 10-266aa, effective July 1, 1997; P.A. 98-243 added new Subsec. (h) re projects related to full-day kindergarten or reduction in class size, effective July 1, 1998; P.A. 99-289 amended Subsec. (g) to make technical changes to clarify the method for determining the percentage increase, effective July 1, 1999; P.A. 01-173 amended Subsec. (b) to provide a 10% increase and delete provisions re 5% increase to secondary regional school districts, effective July 1, 2001; June Sp. Sess. P.A. 01-1 amended Subsec. (h) to increase percentage points from 5% to 10%, effective July 1, 2001; P.A. 03-76 made technical changes in Subsec. (b), effective June 3, 2003; P.A. 05-245 amended Subsec. (e) by adding requirement for maintaining full-day preschool enrollment for at least 10 years and amended Subsec. (h) by adding language re full-day preschool program, effective July 1, 2005; P.A. 07-242 added Subsec. (i) re increase for adherence to provisions of Sec. 16a-38k; P.A. 07-249 deleted Subsec. (i) added by P.A. 07-242, effective October 1, 2007, and added new Subsec. (i) re attorneys’ fees and court costs, effective July 1, 2007; P.A. 11-51 amended Subsec. (a) by adding “by the Commissioner of Education”, replacing former Subdivs. (1) and (2) with provision, redesignated as Subdiv. (1), re percentage of not less than 20 nor more than 80 for grants approved on and after July 1, 1991, and before July 1, 2011, and adding new Subdiv. (2) re percentages for applications made on and after July 1, 2011, effective July 1, 2011.



Section 10-285b - School building project grants to incorporated or endowed high schools and academies.

(a)(1) Any incorporated or endowed high school or academy approved by the State Board of Education, pursuant to section 10-34, may apply and be eligible subsequently to be considered for school construction grant commitments from the state pursuant to this chapter.

(2) Applications pursuant to this subsection shall be filed at such time and on such forms as the Department of Administrative Services prescribes. The Commissioners of Education and Administrative Services shall approve such applications pursuant to the provisions of section 10-284.

(3) In the case of a school building project, as defined in subparagraph (A) of subdivision (3) of section 10-282, the amount of the grant approved by the Commissioner of Administrative Services shall be computed pursuant to the provisions of section 10-286, and the eligible percentage shall be computed pursuant to the provisions of subsection (b) of this section. The calculation of the grant pursuant to this section shall be made in accordance with the state standard space specifications in effect at the time of final grant calculation.

(b) The percentage of school building project grant money each incorporated or endowed high school or academy may be eligible to receive under the provisions of subsection (a) of this section shall be determined by its ranking. The ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each town which at the time of application for such school construction grant commitment has designated such school as the high school for such town for a period of not less than five years from the date of such application, by such town’s percentile ranking, as determined in subsection (a) of section 10-285a, (2) adding together the figures for each town determined under subdivision (1) of this subsection, and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all towns which designate the school as their high school under subdivision (1) of this subsection. The ranking determined pursuant to this subsection shall be rounded to the next higher whole number. Such high school or academy shall receive the reimbursement percentage of a town with the same rank increased by five per cent, except that the reimbursement percentage of such high school or academy shall not exceed eighty-five per cent.

(c) In order for an incorporated or endowed high school or academy to be eligible for a grant commitment pursuant to this section such high school or academy shall (1) provide educational services to the town or towns designating it as the high school for such town or towns for a period of not less than ten years after completion of grant payments under this section, and (2) provide that at least half of the governing board which exercises final educational, financial and legal responsibility for the high school or academy, exclusive of the chairman of such board, be representatives of the board or boards of education designating the high school or academy as the high school for each such board’s town.

(P.A. 86-294, S. 1, 3; P.A. 87-461, S. 6, 7; P.A. 89-387, S. 27, 41; P.A. 90-256, S. 6, 9; P.A. 96-244, S. 27, 63; 96-270, S. 5, 11; P.A. 97-265, S. 77, 98; P.A. 98-252, S. 25, 80; P.A. 11-51, S. 121; P.A. 12-120, S. 1; P.A. 13-247, S. 218.)

History: P.A. 87-461 added “of the eligible project cost” in Subsec. (b); P.A. 89-387 in Subsec. (b) added a definition of “eligible project costs” for purposes of calculating grants pursuant to the subsection; P.A. 90-256 in Subsec. (a) added Subdiv. (2) re eligibility of incorporated or endowed high schools and academies for grant commitments and inserted Subdiv. (1) and (3) designations, in Subsec. (b) amended definition of “eligible project costs” by substituting any approved incorporated or endowed high school or academy for “Woodstock Academy”, added Subsec. (c)(2) re reimbursement percentages for incorporated or endowed high schools and academies and made technical changes and added Subsec. (d)(2) re conditions for eligibility for grant commitments and made technical changes; P.A. 96-244 made technical changes, deleting reference to Sec. 10-36, repealed elsewhere in the act, effective July 1, 1996; P.A. 96-270 amended Subsec. (b) to make technical changes, effective July 1, 1996; P.A. 97-265 removed provision re grant payment of interest costs and made technical changes in Subsec. (b), effective July 1, 1997; P.A. 98-252 amended Subsec. (b) to remove language that repeated provisions of Sec. 10-286 and to make technical changes, and amended Subsec. (c) to provide for a 5% increase with a cap of 85%, effective July 1, 1998; P.A. 11-51 deleted former Subsec. (a) re Woodstock Academy, redesignated existing Subsec. (b) as Subsec. (a) and replaced “said commissioner” with “the Commissioner of Construction Services” therein, deleted former Subsec. (c)(1) re Woodstock Academy, redesignated existing Subsec. (c)(2) as Subsec. (b) and redesignated existing Subparas. (A) to (C) as Subdivs. (1) to (3) therein, deleted former Subsec. (d)(1) re Woodstock Academy, redesignated existing Subsec. (d)(2) as Subsec. (c) and redesignated existing Subparas. (A) and (B) as Subdivs. (1) and (2) therein, and made technical and conforming changes, effective July 1, 2011; P.A. 12-120 amended Subsec. (a) by adding Subdivs. (1) and (2) re eligibility and applications for school construction grants and redesignating existing provisions as Subdiv. (3), effective June 15, 2012; P.A. 13-247 amended Subsec. (a) to replace “Commissioner of Construction Services” with “Commissioner of Administrative Services” and replace “Department of Construction Services” with “Department of Administrative Services”, effective July 1, 2013.



Section 10-285c - Title reversion to the state.

For school building projects approved by the General Assembly after July 1, 1993, if state reimbursement pursuant to the provisions of this chapter or any special act, for the acquisition, purchase or construction of a building was for ninety-five or more per cent of the eligible costs of such acquisition, purchase or construction and such building ceases to be used for the purpose for which the grant was provided within twenty years of the date of approval by the General Assembly of the project, title to the building shall revert to the state unless the Commissioner of Education decides otherwise for good cause.

(P.A. 93-353, S. 35, 52; P.A. 94-245, S. 32, 46; P.A. 08-169, S. 3.)

History: P.A. 93-353 effective July 1, 1993; P.A. 94-245 made a technical change, effective June 2, 1994; P.A. 08-169 changed “one hundred per cent” to “ninety-five or more per cent”, effective July 1, 2008.



Section 10-285d - Projects related to full-day kindergarten programs or reduction in class size.

In order to be eligible for the percentage increase pursuant to subsection (h) of section 10-285a: (1) The project shall be (A) included in a plan developed pursuant to section 10-265f, and (B) for a particular full-day kindergarten class or reduced-sized class funded pursuant to section 10-265f; (2) the local or regional board of education shall present evidence to the Department of Construction Services that the project is the best option for solving the need for additional space and is cost-efficient; and (3) the project shall meet the requirements established in this chapter.

(P.A. 98-243, S. 7, 25; P.A. 11-51, S. 90.)

History: P.A. 98-243 effective July 1, 1998; pursuant to P.A. 11-51, “Department of Education” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011.



Section 10-285e - Reimbursement for lease costs. Renovation project requirements.

(a) The Department of Construction Services shall include reimbursement for reasonable lease costs that are determined by the Commissioner of Construction Services to be required as part of a school building project grant under this chapter.

(b) The Department of Construction Services shall require renovation projects under this chapter to meet the same state and federal codes and regulations as are required for alteration projects.

(P.A. 99-239, S. 14, 32; P.A. 11-51, S. 122; 11-61, S. 94.)

History: P.A. 99-239 effective June 28, 1999; P.A. 11-51 amended Subsec. (a) by replacing “Commissioner of Education” with “Commissioner of Construction Services” and amended Subsec. (b) by replacing “State Board of Education” with “Department of Construction Services”, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by replacing “State Board of Education” with “Department of Construction Services”, effective July 1, 2011.



Section 10-285f - Design-build projects: Pilot program.

(a) Notwithstanding any provision of this chapter or any regulation adopted by the State Board of Education pursuant to this chapter, the State Board of Education may establish a pilot program for a period of five years that authorizes up to two school construction projects per year using a design-build contract and with the approval of the State Board of Education a town or regional school district may enter into a design-build contract for new school construction or renovation and shall be eligible to be considered for a grant commitment and progress payments from the state provided each design phase shall be reviewed and approved for compliance with all applicable codes by local authorities having jurisdiction over such codes. The provisions of section 10-287 relative to bidding all orders and contracts for school building construction shall not apply to any such project.

(b) Notwithstanding any provision of this chapter or any regulation adopted by the State Board of Education pursuant to this chapter, a town or regional school district choosing to use the design-build option pursuant to subsection (a) of this section shall attend a meeting with Department of Education staff prior to executing a design-build contract. The department shall provide the town or regional school district with all of its code checklists and review materials which the town or regional school district shall use as a basis for obtaining plan approval by local officials having jurisdiction over such matters or other qualified code reviewers. It shall be the sole responsibility of the town or regional school district to ensure compliance with all applicable codes.

(c) The State Board of Education shall report in accordance with the provisions of section 11-4a to the joint standing committees of the General Assembly having cognizance of matters relating to education and finance on or before January 15, 2008, on the efficiency and efficacy of using the design-build approach to school construction projects.

(May 9 Sp. Sess. P.A. 02-2, S. 12; P.A. 06-158, S. 11.)

History: May 9 Sp. Sess. P.A. 02-2 effective July 1, 2002; P.A. 06-158 amended Subsecs. (a) and (c) to extend program through 2008 and to expand program to include renovation projects, effective June 6, 2006.



Section 10-285g - Acoustical standards. Waiver.

(a) Except as provided in subsection (b) of this section, for any school building project authorized by the General Assembly on or after July 1, 2005, classrooms or libraries shall be constructed or altered in accordance with American National Standard: Acoustical Performance Criteria, Design Requirements and Guidelines for Schools, ANSI S12. 60-2002. The provisions of this section shall not apply to classrooms or libraries where adequate acoustical modifications cannot be made without compromising health and safety, or the educational purpose or function of a specific classroom or library.

(b) A local or regional board of education may apply to the Commissioner of Construction Services for a waiver from the standard required in subsection (a) of this section for any relocatable classroom that will be used by the same school for a period of less than thirty-six months and the commissioner shall grant such waiver provided the application includes evidence that the board, with notice to parents, students and teachers, held a public hearing on the effects that required acoustical standards for classrooms may have on a student’s ability to learn.

(June Sp. Sess. P.A. 05-6, S. 20; P.A. 11-51, S. 90.)

History: June Sp. Sess. P.A. 05-6 effective July 1, 2005; pursuant to P.A. 11-51, “Commissioner of Education” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (b), effective July 1, 2011.



Section 10-285h - Projects for charter schools: Pilot program.

(a) For the fiscal year ending June 30, 2006, there shall be established a pilot program for the development of a school building facility to be used for a state charter school. The Commissioner of Education may receive applications for the purchase and renovation of a building to be used as a state charter school facility. The amount of the grant shall be equal to the net eligible expenditures multiplied by the school construction reimbursement rate for the town in which the facility will be located. Enrollment projections identified in the application may exceed current charter school enrollment limitations, if approved by the commissioner. The provisions of this chapter concerning school construction projects and regulations adopted by the State Board of Education, in accordance with this chapter, shall apply to the project, except as provided by this section.

(b) Eligible applicants shall be successful state charter school governing boards that have operated a charter school for at least five years and have had the charter of the school renewed by the State Board of Education. The application shall include information concerning the charter school that describes: (1) Academic success, including test results on mastery examinations pursuant to section 10-14n, (2) attendance records of students, (3) student success in completing the program of studies offered by the school, (4) parental involvement in the operation and decisions of the governing board, and (5) other such information as is required by the Commissioner of Education. The application shall be submitted in such form, manner and time as determined by the commissioner.

(c) The Commissioner of Education may select one application for state grant assistance. The commissioner shall notify the school construction committee pursuant to section 10-283a of the commissioner’s selection and the proposed funding for such state charter school project. The school construction committee shall consider the application in conjunction with the committee’s review of the listing of eligible projects developed in accordance with section 10-283. If the school construction committee approves the request for funding, the committee shall include such grant request as a separately-listed item on a special supplementary schedule for such pilot charter school project on the listing of eligible projects developed in accordance with section 10-283.

(d) If a state charter school that received a grant pursuant to this section ceases to be used as a state charter school facility, the Commissioner of Education shall determine whether title to the building and any legal interest in appurtenant land shall revert to the state.

(June Sp. Sess. P.A. 05-6, S. 39.)

History: June Sp. Sess. P.A. 05-6 effective July 1, 2005.



Section 10-286 - Computation of school building project grants.

(a) The amount of the grant approved by the Commissioner of Construction Services under the provisions of this chapter for any completed school building project shall be computed as follows:

(1) For the fiscal year ending June 30, 2012, and each fiscal year thereafter, in the case of a new school plant, an extension of an existing school building or projects involving the major alteration of any existing building to be used for school purposes, the eligible percentage, as determined in section 10-285a, of the result of multiplying together the number representing the highest projected enrollment, based on data acceptable to the Commissioner of Education, for such building during the eight-year period from the date a local or regional board of education files a notification of a proposed school building project with the Department of Construction Services, the number of gross square feet per pupil determined by the Commissioner of Education to be adequate for the kind of educational program or programs intended, and the eligible cost of such project, divided by the gross square feet of such building, or the eligible percentage, as determined in section 10-285a, of the eligible cost of such project, whichever is less;

(2) In the case of projects involving the purchase of an existing building to be used for school purposes, the eligible percentage, as determined in section 10-285a, of the eligible cost as determined by the Commissioner of Construction Services, provided any project involving the purchase and renovation of an existing facility, may be exempt from the standard space specifications, and otherwise ineligible repairs and replacements may be considered eligible for reimbursement as part of such a project, if information is provided acceptable to the Commissioner of Construction Services documenting the need for such work and the cost savings to the state and the school district of such purchase and renovation project in comparison to alternative construction options;

(3) If any school building project described in subdivisions (1) and (2) of this subsection includes the construction, extension or major alteration of outdoor athletic facilities, tennis courts or a natatorium, gymnasium or auditorium, the grant for the construction of such outdoor athletic facilities, tennis courts and natatorium shall be limited to one-half of the eligible percentage for subdivisions (1) and (2) of the net eligible cost of construction thereof; the grant for the construction of an area of spectator seating in a gymnasium shall be one-half of the eligible percentage for subdivisions (1) and (2) of the net eligible cost of construction thereof; and the grant for the construction of the seating area in an auditorium shall be limited to one-half of the eligible percentage for subdivisions (1) and (2) of the net eligible cost of construction of the portion of such area that seats one-half of the projected enrollment of the building, as defined in subdivision (1) of this subsection, which it serves;

(4) In the case of a regional agricultural science and technology education center or the purchase of equipment pursuant to subsection (a) of section 10-65 or a regional special education facility pursuant to section 10-76e, an amount equal to eighty per cent of the eligible cost of such project, as determined by the Commissioner of Construction Services;

(5) In the case of a public school administrative or service facility, one-half of the eligible percentage for subdivisions (1) and (2) of this subsection of the eligible project cost as determined by the Commissioner of Construction Services, or in the case of a regional educational service center administrative or service facility, the eligible percentage, as determined pursuant to subsection (c) of section 10-285a, of the eligible project cost as determined by the commissioner;

(6) In the case of the total replacement of a roof or the total replacement of a portion of a roof which has existed for at least twenty years, or in the case of the total replacement of a roof or the total replacement of a portion of a roof which has existed for fewer than twenty years when it is determined by a registered architect or registered engineer that such roof was improperly designed or improperly constructed and the town is prohibited from recovery of damages or has no other recourse at law or in equity, the eligible percentage for subdivisions (1) and (2) of this subsection, of the eligible cost as determined by the Commissioner of Construction Services. In the case of the total replacement of a roof or the total replacement of a portion of a roof which has existed for fewer than twenty years (A) when it is determined by a registered architect or registered engineer that such roof was improperly designed or improperly constructed and the town has recourse at law or in equity and recovers less than such eligible cost, the eligible percentage for subdivisions (1) and (2) of this subsection of the difference between such recovery and such eligible cost, and (B) when the roof is at least fifteen years old but less than twenty years old and it cannot be determined by a registered architect or registered engineer that such roof was improperly designed or improperly constructed, the eligible percentage for subdivisions (1) and (2) of this subsection of the eligible project costs provided such costs are multiplied by the ratio of the age of the roof to twenty years. For purposes of this subparagraph, the age of the roof shall be determined in whole years to the nearest year based on the time between the completed installation of the old roof and the date of the grant application for the school construction project for the new roof;

(7) In the case of projects to correct code violations, the eligible percentage, as determined in section 10-285a, of the eligible cost as determined by the Commissioner of Construction Services;

(8) In the case of a renovation project, the eligible percentage as determined in subsection (b) of section 10-285a, multiplied by the eligible costs as determined by the Commissioner of Construction Services, provided the project may be exempt from the standard space specifications, and otherwise ineligible repairs and replacements may be considered eligible for reimbursement as part of such a project, if information is provided acceptable to the Commissioner of Construction Services documenting the need for such work and the cost savings to the state and the school district of such renovation project in comparison to alternative construction options;

(9) In the case of projects approved to remedy certified school indoor air quality emergencies, the eligible percentage, as determined in section 10-285a, of the eligible cost as determined by the Commissioner of Construction Services;

(10) In the case of a project involving a turn-key purchase for a facility to be used for school purposes, the eligible percentage, as determined in section 10-285a, of the net eligible cost as determined by the Commissioner of Construction Services, except that for any project involving such a purchase for which an application is made on or after July 1, 2011, (A) final plans for all construction work included in the turn-key purchase agreement shall be approved by the Commissioner of Construction Services in accordance with section 10-292, and (B) such project may be exempt from the standard space specifications, and otherwise ineligible repairs and replacements may be considered eligible for reimbursement as part of such project, if information acceptable to the Commissioner of Construction Services documents the need for such work and that such a purchase will cost less than constructing the facility in a different manner and will result in a facility taking on a useful life comparable to that of a new facility.

(b) (1) In the case of all grants computed under this section for a project which constitutes a replacement, extension or major alteration of a damaged or destroyed facility, no grant may be paid if a local or regional board of education has failed to insure its facilities and capital equipment in accordance with the provisions of section 10-220. The amount of financial loss due to any damage or destruction to any such facility, as determined by ascertaining the replacement value of such damage or destruction, shall be deducted from project cost estimates prior to computation of the grant.

(2) In the case of any grants computed under this section for a school building project authorized pursuant to section 10-283 after July 1, 1979, any federal funds or other state funds received for such school building project shall be deducted from project costs prior to computation of the grant.

(3) The calculation of grants pursuant to this section shall be made in accordance with the state standard space specifications in effect at the time of the final grant calculation, except that on and after July 1, 2005, in the case of a school district with an enrollment of less than one hundred fifty students in grades kindergarten to grade eight, inclusive, state standard space specifications shall not apply in the calculation of grants pursuant to this section and the Commissioner of Construction Services, in consultation with the Commissioner of Education, may modify the standard space specifications for a project in such district.

(c) In the computation of grants pursuant to this section for any school building project authorized by the General Assembly pursuant to section 10-283 (1) after January 1, 1993, any maximum square footage per pupil limit established pursuant to this chapter or any regulation adopted by the State Board of Education pursuant to this chapter shall be increased by twenty-five per cent for a building constructed prior to 1950; (2) after January 1, 2004, any maximum square footage per pupil limit established pursuant to this chapter or any regulation adopted by the Department of Construction Services pursuant to this chapter shall be increased by up to one per cent to accommodate a heating, ventilation or air conditioning system, if needed; (3) for the period from July 1, 2006, to June 30, 2009, inclusive, for projects with total authorized project costs greater than ten million dollars, if total construction change orders or other change directives otherwise eligible for grant assistance under this chapter exceed five per cent of the authorized total project cost, only fifty per cent of the amount of such change order or other change directives in excess of five per cent shall be eligible for grant assistance; and (4) after July 1, 2009, for projects with total authorized project costs greater than ten million dollars, if total construction change orders or other change directives otherwise eligible for grant assistance exceed five per cent of the total authorized project cost, such change order or other change directives in excess of five per cent shall be ineligible for grant assistance.

(d) For any school building project receiving state grant assistance under this chapter, all change orders or other change directives issued for such project (1) on or after July 1, 2008, until June 30, 2011, shall be submitted, not later than six months after the date of such issuance, to the Commissioner of Education, and (2) on or after July 1, 2011, shall be submitted, not later than six months after the date of such issuance, to the Commissioner of Construction Services, in a manner prescribed by the Commissioner of Construction Services. Only change orders or other change directives submitted to the Commissioner of Education or Commissioner of Construction Services, as applicable, in accordance with this subsection shall be eligible for state grant assistance.

(November, 1949, 1953, S. 983d; 1957, P.A. 593, S. 5; March, 1958, P.A. 7, S. 1; 1959, P.A. 321, S. 3; February, 1965, P.A. 361, S. 12; 1967, P.A. 588, S. 2; 1969, P.A. 751, S. 8; P.A. 74-344, S. 2, 3; P.A. 75-298, S. 1, 2; P.A. 76-418, S. 5, 18; P.A. 78-218, S. 193; 78-352, S. 2; P.A. 79-322, S. 1, 2; P.A. 84-3, S. 1, 3; 84-460, S. 9, 16; P.A. 85-358, S. 20, 21; 85-476, S. 5, 6; 85-599, S. 3, 6; P.A. 86-245, S. 1, 2; P.A. 87-305, S. 1, 3; 87-419, S. 2, 3; 87-499, S. 22, 34; P.A. 88-360, S. 31, 63; P.A. 89-355, S. 2, 20; P.A. 91-303, S. 20, 22; P.A. 93-190, S. 1, 2; P.A. 96-244, S. 28, 29, 63; 96-270, S. 6, 7, 11; P.A. 97-265, S. 78, 98; P.A. 00-220, S. 33, 43; P.A. 01-173, S. 27, 67; P.A. 03-76, S. 28; 03-220, S. 5, 8; June Sp. Sess. P.A. 05-6, S. 21; P.A. 06-158, S. 8; P.A. 08-152, S. 14; 08-169, S. 2; 08-170, S. 31; Sept. Sp. Sess. P.A. 09-6, S. 3; P.A. 11-51, S. 123; P.A. 12-120, S. 16.)

History: 1959 act added Subdiv. (g); 1965 act increased dollar amounts in Subdiv. (a) from $500 to $700, in Subdiv. (b) from $700 to $1,100, in Subdiv. (c) from $500 to $700 for elementary pupils and from $700 to $1,100 for secondary pupils and increased percentage in Subdiv. (f) from 15% to 25%; 1967 act increased amounts in Subdiv. (a) to $900 plus $200 per pupil station provided by specialized facilities, in Subdiv. (b) to $1,400, in Subdiv. (c) to $900 for each elementary pupil plus $200 for each elementary pupil station provided by specialized facilities and to $1,400 for each secondary pupil, in Subdiv. (d) from one-third to one-half the cost, replaced former Subdiv. (e) re extensions (now included in Subdiv. (d) with allowance for 70% of cost of building project in secondary school regional district, re placed former Subdiv. (f) re 25% increase in all grants to regional districts with allowance for 80% of cost in building project for regional school district with grades K-12, added exception in Subdiv. (g), and added Subdiv. (h) re occupational training centers; 1969 act included in Subdiv. (d) projects involving site improvements or purchase of existing building and added Subdiv. (i) re administrative and service facilities; P.A. 74-344 made Subdiv. (a) applicable to any new school plant and rewrote provisions, deleted Subdivs. (b) to (d), relettering remaining subdivs. accordingly and added new Subdiv. (h) re leases involving former private schools; P.A. 75-298 substituted “fifty per cent” for “one-half” and “gross” for “average” in Subdiv. (a) and changed applicable dates and changed computation method in Subdivs. (c) and (d); P.A. 76-418 added provisions re athletic facilities, tennis courts, natatoria, etc. in Subdiv. (e) and provisions re deduction of appraised value of damaged and destroyed facilities and re applicability of limitations on construction of athletic facilities, etc.; P.A. 78-218 deleted Subsec. (f) re occupational training centers; P.A. 78-352 changed percentages in Subdivs. (a) and (b) to “not less than forty nor more eighty per cent”, in Subdivs. (c) and (d) to “the percentage as determined in Subsec. (b) of Sec. 10-285a, plus an additional five per cent, but in no case in excess of eighty-five per cent” except with regard to athletic facilities, etc. which all became eligible for grants of “one-half of the eligible percentage for subsections (a) to (d), inclusive”; P.A. 79-322 included in Subdiv. (a) extensions or major alterations of existing buildings and allowed deduction of federal funds received from project cost estimates; P.A. 84-3 clarified that the number of pupils to be counted when computing the grant was to be the number of pupils representing the highest projected enrollment during the 5-year period from the date a school board files a notification of a proposed school building project rather than the number of pupils the plant was designed to accommodate, but provided that the reimbursement for any project on which construction or payments had been started or final grant calculation had been made after June 30, 1975, but prior to July 31, 1983, was to be based on data representing the number of pupils the plant was designed to accommodate; P.A. 84-460 divided section into Subsecs. replacing existing alphabetic Subdiv. indicators with numeric indicators; changed the time period for calculating the highest projected enrollment from 5 to 8 years, in renumbered Subsec. (a)(5) and (6) added provision re regional special education facility and provision re eligible percentage, added new Subsec. (a)(7) and (8) re grant calculation for total or partial replacement of a roof and re grant calculation for projects to correct code violations and (a)(10) re grant calculation for a regional educational service center; in Subsec. (b), inserted Subdiv. indicators and added provision in Subdiv. (1) re nonpayment of grant for failure to insure facilities and capital equipment; P.A. 85-358 added Subsec. (b)(4) re school construction projects authorized during the fiscal year ending June 30, 1985, and thereafter; P.A. 85-476, in conjunction with P.A. 85-599, deleted Subsec. (a)(10) re calculation of percentage for regional educational service centers; P.A. 85-599 also amended Subsec. (a)(6) to add provision re regional educational service center administrative or service facilities, specified applicability of Subdiv. (8) to FY 1983-1984 and thereafter and deleted provision in Subdiv. (9) which limited its applicability to projects involving lease of existing building which had been used as a private school; P.A. 86-245 added Subpara. designations in Subsec. (a)(1) and the reimbursement formula for projects for which estimated grant payments were begun prior to July 31, 1983; P.A. 87-305 in Subsec. (a)(7) reduced, from 25 to 20 years, the age of a roof for which a grant is available without a finding of improper design or construction, provided for the total replacement of a portion of such a roof and for a grant for a roof which has existed for fewer than 20 years when the town recovers less than the eligible cost and made technical changes; P.A. 87-419 replaced provisions re lease of existing buildings by towns or regional school districts based on appraised value in Subsec. (a)(9) with provisions re lease of facilities by regional educational service centers; P.A. 87-499 amended Subsec. (a)(6) to substitute “commissioner” for “state board” and “eligible project cost” for “net eligible project cost”; P.A. 88-360 in Subsec. (a) substituted “commissioner” for “state board” of education and in Subdiv. (5) provided an alternate calculation for projects solely for the purchase of equipment for a regional vocational agriculture center; P.A. 89-355 in Subsec. (a) substituted the “eligible percentage” for “not less than forty nor more than eighty per cent” and made technical changes; P.A. 91-303 in Subsec. (a)(9) changed requirements for applications filed on and after July 1, 1991, added provisions concerning the local fire marshal, eligible costs, payment schedule and underpayments and overpayments and removed requirement for inspection by the department of education; P.A. 93-190 added Subsec. (c) re computation of grants for projects authorized after January 1, 1993, for buildings constructed prior to 1950, effective July 1, 1993; P.A. 96-244 amended Subsec. (a) to remove Subdivs. (3) and (4) containing provisions dealing with regional school districts which are covered by Sec. 10-285a, renumbering remaining Subdivs. as necessary, to make technical changes, and in Subdiv. (4) to apply to purchase of equipment and amended Subsec. (b)(2) to add “state funds” and to substitute “costs” for “cost estimates”, effective July 1, 1996; P.A. 96-270 added Subsec. (a)(10), codified as Subdiv. (9) due to other amendments to this section, re renovation projects for which an application is made on or after July 1, 1995, and amended Subsec. (a)(2) to add provision concerning exemption from space specifications and eligibility for reimbursement of otherwise ineligible repairs and replacements for projects for which an application is made on or after July 1, 1995, effective July 1, 1996; P.A. 97-265 deleted Subsec. (a)(8) re leasing of facility by a regional educational service center and redesignated former Subdiv. (9) as Subdiv. (8), effective July 1, 1997; P.A. 00-220 amended Subsec. (a)(6) to make existing provision re improper design or improper construction Subpara. (A) and to add Subpara. (B) re treatment of certain roofs at least 15 years old but less than 20 years old, effective July 1, 2000; P.A. 01-173 amended Subsec. (c) to add exception for applications to the department by June 30, 2002, for use of increased percentage for a building constructed prior to July 1, 1951, effective July 1, 2001; P.A. 03-76 made technical changes in Subsec. (a)(1), effective June 3, 2003; P.A. 03-220 added Subsec. (a)(9) re remediation of certified school indoor air quality emergencies and added Subsec. (d) re square footage per pupil increase for accommodation of heating, ventilation or air conditioning system, effective July 1, 2003; June Sp. Sess. P.A. 05-6 amended Subsec. (b)(4) by adding exception to state standard space specifications for districts enrolling fewer than 150 students in grades kindergarten to eight, effective July 1, 2005; P.A. 06-158 added Subsec. (a)(10) re turn-key purchases, amended Subsec. (c) by designating existing language re buildings constructed prior to 1950 as Subdiv. (1) and by removing exception for buildings constructed prior to July 1, 1951, redesignated existing Subsec. (d) as Subsec. (c)(2), making a conforming change therein, and added Subsec. (c)(3) re change orders, effective July 1, 2006; P.A. 08-152 and 08-170 amended Subsec. (a)(4) to change “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; P.A. 08-169 added Subsec. (d) re change orders or other change directives, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (c) to add Subdiv. (4) re change orders or other change directives after July 1, 2009, and make conforming changes, effective October 5, 2009; P.A. 11-51 amended Subsec. (a) by replacing Commissioner of Education with Commissioner of Construction Services re approval of grant amount, amended Subsec. (a)(1) by replacing “1984” with “2012”, replacing Department of Education with Department of Construction Services re filing notification of proposed school building project and deleting former Subparas. (A) to (D), amended Subsec. (a)(2) by replacing Commissioner of Education with Commissioner of Construction Services and deleting provision re application made on or after July 1, 1995, amended Subsec. (a)(4) to (6) by replacing Commissioner of Education with Commissioner of Construction Services, amended Subsec. (a)(7) by deleting provision re fiscal year ending June 30, 1984, and each fiscal year thereafter and replacing Commissioner of Education with Commissioner of Construction Services, amended Subsec. (a)(8) by deleting provision re application made on or after July 1, 1995, and replacing Commissioner of Education with Commissioner of Construction Services, amended Subsec. (a)(9) by replacing Commissioner of Education with Commissioner of Construction Services, amended Subsec. (a)(10) by replacing Commissioner of Education with Commissioner of Construction Services and “2006” with “2011”, amended Subsec. (b) by deleting former Subdiv. (3) re limitation on grants, redesignating existing Subdiv. (4) as Subdiv. (3) and amending same by deleting language re projects authorized during fiscal year ending June 30, 1985, and projects authorized thereafter and replacing “Commissioner of Education” with “Commissioner of Construction Services, in consultation with the Commissioner of Education”, amended Subsec. (c) by replacing State Board of Education with Department of Construction Services, and amended Subsec. (d) by replacing Commissioner of Education with Commissioner of Construction Services re manner of change order submission, replacing “commissioner” with “Commissioner of Education or Commissioner of Construction Services, as applicable,” re submitted change orders eligible for grant assistance, designating existing language re change orders submitted to Commissioner of Education as Subdiv. (1) and adding “until June 30, 2011,” therein, and adding Subdiv. (2) re change orders submitted to Commissioner of Construction Services on or after July 1, 2011, effective July 1, 2011; P.A. 12-120 amended Subsec. (a)(4) by adding “eighty per cent of” re eligible cost, effective June 15, 2012.

See Sec. 10-42 re computation of expenses of temporary regional school study committee.

See Sec. 10-285a re grants for school building projects.



Section 10-286a - Grants for occupational training facilities.

Section 10-286a is repealed.

(February, 1965, P.A. 361, S. 8; 1967, P.A. 588, S. 6; P.A. 82-22, S. 3, 4.)



Section 10-286b - Adjustment of grants approved prior to July 1, 1967. Formula for regional school districts.

Section 10-286b is repealed, effective July 1, 1996.

(1967, P.A. 588, S. 3; 1969, P.A. 617, S. 1; P.A. 78-218, S. 194; P.A. 96-244, S. 62, 63.)



Section 10-286c - Establishment of criteria for building grants.

Section 10-286c is repealed.

(1967, P.A. 588, S. 5; 1969, P.A. 698, S. 27.)



Section 10-286d - Site-acquisition grant.

(a) Any grant for a completed school building project approved by the Commissioner of Construction Services under the provisions of sections 10-282 and 10-286 shall include an amount equal to the percentage determined in section 10-285a of the site-acquisition costs related to such project which are determined to be eligible by the Commissioner of Construction Services, provided the site of such project was approved by the Commissioner of Construction Services and by the local board of education in such school district prior to the date of beginning of construction. Such site-acquisition grant shall be in addition to the amount granted pursuant to section 10-286. In the case of new school building projects the date of site acquisition shall have no bearing on approval of a site-acquisition grant.

(b) For purposes of determining the amount of grants pursuant to subsection (a) of this section for a priority school district under section 10-266p, the Department of Construction Services shall allow the reasonable cost, as determined by the commissioner, of acquiring property adjacent to an existing school site as an eligible cost if the acreage of the existing school site is less than half of the number of the acres permitted under regulations adopted by the State Board of Education pursuant to this chapter.

(c) For projects authorized, and sites selected for school use, on and after July 1, 2007, remediation costs of the site and site improvements eligible for grant assistance under this chapter shall not exceed twenty-five per cent of the appraised value of the site with improvements unless the purchase price is such that the sum of the purchase price plus remediation costs of the site and site improvements does not exceed one hundred twenty-five per cent of the appraised value of the site and improvements.

(1967, P.A. 588, S. 4; P.A. 76-418, S. 6, 18; P.A. 78-352, S. 3; P.A. 82-22, S. 2, 4; P.A. 84-460, S. 10, 16; P.A. 87-499, S. 24, 34; P.A. 88-360, S. 32, 63; June Sp. Sess. P.A. 91-5, S. 37, 49; P.A. 99-239, S. 18, 32; P.A. 07-249, S. 4; P.A. 11-51, S. 90.)

History: P.A. 76-418 required approval of state board of education as well as of local board of education for sites; P.A. 78-352 deleted reference to projects approved “after July 1, 1967”, making provisions generally applicable and allowed payment of site acquisition costs in amount equal to “percentage determined in section 10-285a” rather than one-half of cost; P.A. 82-22 removed reference to Sec. 10-286a, repealed by the same act; P.A. 84-460 deleted reference to Sec. 10-286c and substituted “eligible” for “necessary” re costs related to the project; P.A. 87-499 provided that the project site be approved by the commissioner rather than the state board of education; P.A. 88-360 substituted “commissioner” for “state board” of education; June Sp. Sess. P.A. 91-5 removed language which limited the site acquisition grant to additions to the site which are required by the project in the case of the extension of an existing school building or major alteration; P.A. 99-239 designated the existing section as Subsec. (a) and added Subsec. (b) re acquisition of property adjacent to an existing school site in a priority school district, effective June 28, 1999; P.A. 07-249 added Subsec. (c) re remediation costs and site improvements for projects authorized on and after July 1, 2007, effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Education” and “Department of Education” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.



Section 10-286e - Audits.

(a) If the Department of Construction Services does not complete an audit of a school building project during the five-year period from the date the school district files a notice of project completion with the department, the department shall conduct a limited scope audit of such project. The limited scope audit shall review (1) the total amount of expenditures reported, (2) any off-site improvements, (3) adherence to authorized space specifications, (4) interest costs on temporary notes and bonds, and (5) any other matter the Commissioner of Construction Services deems appropriate.

(b) The department shall not make any adjustment to a school construction grant based on the result of an audit finding that a change order was not publicly bid.

(c) Notwithstanding the provisions of this section, the Commissioner of Construction Services may waive any audit deficiencies found during an audit of a school building project conducted pursuant to this section if the commissioner determines that granting such waiver is in the best interest of the state.

(P.A. 00-220, S. 22, 43; P.A. 11-51, S. 90; 11-61, S. 128.)

History: P.A. 00-220 effective July 1, 2000; P.A. 11-61 amended Subsec. (a) by replacing Department and Commissioner of Education with Department and Commissioner of Construction Services and added Subsec. (c) re audit deficiencies waiver, effective July 1, 2011.



Section 10-286f - Professional or consulting fees. No increase due to increased prices for construction materials.

Any professional or consulting fee that is calculated as a proportion of total project costs for any school building project for which state assistance is provided in accordance with the provisions of this chapter shall not be increased as a result of increased prices for construction materials.

(June Sp. Sess. P.A. 05-6, S. 19.)

History: June Sp. Sess. P.A. 05-6 effective July 1, 2005.



Section 10-286g - Waiver of audit deficiencies.

Notwithstanding the provisions of this chapter, the Commissioner of Construction Services may waive any audit deficiencies found during an audit of a school building project conducted pursuant to this chapter if the Commissioner of Construction Services determines that granting such waiver is in the best interest of the state.

(P.A. 11-61, S. 130.)

History: P.A. 11-61 effective July 1, 2011.



Section 10-286h - School building project grants for diversity schools.

(a)(1) The Department of Construction Services, in consultation with the Department of Education, shall provide a school building project grant in accordance with the provisions of this chapter for a diversity school for any local or regional board of education that has one or more schools under the jurisdiction of such board where the proportion of pupils of racial minorities in all grades of the school is greater than twenty-five per cent of the proportion of pupils of racial minorities in the public schools in all of the same grades of the school district in which said school is situated taken together, and (2) such board has demonstrated evidence of a good-faith effort to correct the existing disparity in the proportion of pupils of racial minorities in the district, as determined by the Commissioner of Education. Such diversity school shall be open to resident students of the school district for the purpose of correcting the existing disparity in the proportion of pupils of racial minorities in the district not later than five years after the opening of the diversity school. For purposes of this section, “pupils of racial minorities” means those whose race is defined as other than white, or whose ethnicity is defined as Hispanic or Latino by the federal Office of Management and Budget for use by the Bureau of Census of the United States Department of Commerce.

(b) An eligible local or regional board of education shall apply to the Commissioner of Construction Services, in accordance with the provisions of this chapter, for a school building project grant pursuant to this section. Such application shall include (1) evidence that the local or regional board of education is developing policies to make residents of the district aware that enrollment in the diversity school is open to all eligible resident students, and (2) a plan for correcting the existing disparity in the proportion of pupils of racial minorities in the district. The Commissioner of Construction Services shall approve only applications for reimbursement under this section that the Commissioner of Education finds will assist eligible local and regional boards of education in correcting the existing disparity in the proportion of pupils of racial minorities in the district.

(c) Eligible local or regional boards of education, for purposes of a diversity school, shall be eligible for reimbursement of eighty per cent of the reasonable cost of any capital expenditure for the purchase, construction, extension, replacement, leasing or major alteration of diversity school facilities, including any expenditure for the purchase of equipment, in accordance with this section. To be eligible for reimbursement under this section, a diversity school construction project shall meet the requirements for a school building project established in this chapter, except that the Commissioner of Construction Services may waive any requirement in this chapter for good cause.

(P.A. 11-57, S. 100; P.A. 12-179, S. 12.)

History: P.A. 11-57 effective June 30, 2011; P.A. 12-179 amended Subsec. (b) by designating existing provision re evidence that board of education is developing policies to make residents aware of diversity school enrollment as Subdiv. (1) and adding Subdiv. (2) re plan for correcting disparity in proportion of pupils of racial minorities in the district, and deleted former Subsec. (d) re programmatic audit and repayment of cost of capital expenditures, effective June 15, 2012.



Section 10-287 - Installment payments of school building project grants. Construction contracts subject to bid. Withholding of state grant payments; conditions. Submission of final grant application.

(a) A grant for a school building project under this chapter to meet project costs not eligible for state financial assistance under section 10-287a shall be paid in installments, the number and time of payment of which shall correspond to the number and time of principal installment payments on municipal bonds, including principal payments to retire temporary notes renewed for the third and subsequent years pursuant to section 7-378a or 7-378e, issued for the purpose of financing such costs and shall be equal to the state’s share of project costs per principal installment on municipal bonds or notes, except in cases where the project has been fully paid for, in which case the number of installments shall be five or, in the case of a regional agricultural science and technology education center or a cooperative regional special educational facility, shall be one; provided final payment shall not be made prior to an audit conducted by the State Board of Education for each project for which a final calculation was not made prior to July 31, 1983. Grants under twenty-five thousand dollars shall be paid in one lump sum. The Commissioner of Construction Services shall certify to the State Comptroller, upon completion of the issuance of bonds or such renewal of temporary notes to finance each school building project, the dates and amounts of grant payments to be made pursuant to this chapter and the State Comptroller shall draw an order on the State Treasurer upon such certification to pay the amounts so certified when due. All site acquisition and project cost grant payments shall be made at least ten days prior to the principal payment on bonds or temporary notes related thereto or short-term financing issued to finance such site acquisition or project. Annual grant installments paid pursuant to this section on principal installment payments to retire temporary notes renewed pursuant to section 7-378a or 7-378e shall be based each year on the amount required to be retired pursuant to said sections, as adjusted for any ineligible project costs, and shall be paid only if at the time such temporary notes are renewed the rate of interest applicable to such notes is less than the rate of interest that would be applicable with respect to twenty-year bonds if issued at the time of such renewal. The determination related to such rates of interest pursuant to this subsection may be reviewed and shall be subject to approval by the Commissioner of Construction Services prior to renewal of such notes. In the event that a school building project is not completed at the time bonds or temporary notes related thereto are issued to finance the project, the certification of the grant payments made pursuant to this section by the Commissioner of Construction Services may be based on estimates, provided upon completion of such project and notification of final acceptance to the state, the Commissioner of Construction Services shall adjust and recertify the dates and amounts of subsequent grant payments based on the state’s share of final eligible costs.

(b) (1) All orders and contracts for school building construction receiving state assistance under this chapter, except as provided in subdivision (2) of this subsection, shall be awarded to the lowest responsible qualified bidder only after a public invitation to bid, which shall be advertised in a newspaper having circulation in the town in which construction is to take place, except for (A) school building projects for which the town or regional school district is using a state contract pursuant to subsection (d) of section 10-292, and (B) change orders, those contracts or orders costing less than ten thousand dollars and those of an emergency nature, as determined by the Commissioner of Construction Services, in which cases the contractor or vendor may be selected by negotiation, provided no local fiscal regulations, ordinances or charter provisions conflict.

(2) All orders and contracts for architectural or construction management services shall be awarded from a pool of not more than the four most responsible qualified proposers after a public selection process. Such process shall, at a minimum, involve requests for qualifications, followed by requests for proposals, including fees, from the proposers meeting the qualifications criteria of the request for qualifications process. Public advertisements shall be required in a newspaper having circulation in the town in which construction is to take place, except for school building projects for which the town or regional school district is using a state contract pursuant to subsection (d) of section 10-292. Following the qualification process, the awarding authority shall evaluate the proposals to determine the four most responsible qualified proposers using those criteria previously listed in the requests for qualifications and requests for proposals for selecting architectural or construction management services specific to the project or school district. Such evaluation criteria shall include due consideration of the proposer’s pricing for the project, experience with work of similar size and scope as required for the order or contract, organizational and team structure for the order or contract, past performance data, including, but not limited to, adherence to project schedules and project budgets and the number of change orders for projects, the approach to the work required for the contract and documented contract oversight capabilities, and may include criteria specific to the project. Final selection by the awarding authority is limited to the pool of the four most responsible qualified proposers and shall include consideration of all criteria included within the request for proposals. As used in this subdivision, “most responsible qualified proposer” means the proposer who is qualified by the awarding authority when considering price and the factors necessary for faithful performance of the work based on the criteria and scope of work included in the request for proposals.

(c) If the commissioner determines that a building project has not met the approved conditions of the original application, the State Board of Education may withhold subsequent state grant payments for said project until appropriate action, as determined by the commissioner, is taken to cause the building project to be in compliance with the approved conditions or may require repayment of all state grant payments for said project when such appropriate action is not undertaken within a reasonable time.

(d) Each town or regional school district shall submit a final grant application to the Department of Construction Services within one year from the date of completion and acceptance of the building project by the town or regional school district. If a town or regional school district fails to submit a final grant application within said period of time, the commissioner may withhold ten per cent of the state reimbursement for such project.

(November, 1949, 1951, 1953, S. 985d; 1957, P.A. 593, S. 6; 1959, P.A. 321, S. 4; 1963, P.A. 317; February, 1965, P.A. 361, S. 13; 1969, P.A. 751, S. 1; 1971, P.A. 695, S. 1; P.A. 73-215, S. 1, 2; P.A. 76-418, S. 7, 18; P.A. 82-253, S. 1, 4; P.A. 84-460, S. 11, 16; P.A. 88-360, S. 33, 34, 63; June Sp. Sess. P.A. 91-5, S. 38, 49; P.A. 94-245, S. 7, 46; P.A. 95-259, S. 20, 32; P.A. 97-265, S. 79, 98; P.A. 98-249, S. 65, 67; P.A. 03-76, S. 29; P.A. 07-249, S. 25; P.A. 08-152, S. 15; 08-169, S. 17; 08-170, S. 32; P.A. 11-51, S. 90.)

History: 1959 act added provision re regional vocational agriculture center; 1963 act provided grants under $10,000 be paid in lump sum rather than 5 annual installments; 1965 act changed number of installments from 20 to the same number as for municipal bonds issued for project’s construction; 1969 act specified that provisions apply to grants “for projects not receiving state financial assistance under section 10-287b;” 1971 act changed applicability of provisions to grants “not eligible for state financial assistance under section 10-287a”; P.A. 73-215 provided exception to requirement for bids for contracts of less than $10,000 and those of an emergency nature; P.A. 76-418 clarified exceptions to provision making installments equal in number to installments on municipal bonds by excepting cases where number of installments on municipal bonds is less than 5 and by including cases involving cooperative regional special education facilities in provision re vocational agriculture centers and changed amount of grants to be paid in lump sum from $10,000 to $25,000; P.A. 82-253 added provisions concerning the number of grant installment payments so that the total would be equal to the number of installment payments on the municipal bonds, as previously provided, however the amendment in this act included in such payments on municipal bonds, payments to retire temporary notes under certain conditions, effective July 1, 1982, and applicable to installment payments made on or after that date to retire temporary notes renewed for the third and subsequent years pursuant to Sec. 7-378a or 7-378e; P.A. 84-460 amended Subsec. (a) re payment of the state’s share of project costs per installment on municipal bonds or notes, added provision re final payment conditioned on audit of any project for which a final calculation was not made prior to July 31, 1983, added new Subsec. (c) re withholding of state grant payments and added new Subsec. (d) re submission of a final grant application; P.A. 88-360 in Subsec. (a) deleted designations for Subdivs. (1) and (2) and added that the determination related to such rates of interest “may be reviewed” by the commissioner of education and in Subsec. (b) substituted “commissioner” for “state board” of education; June Sp. Sess. P.A. 91-5 amended Subsec. (a) to remove an exception which provided for five installments in cases where the number of installment payments on municipal bonds is less than 5; P.A. 94-245 amended Subsec. (d) to remove forfeiture provision for failure to submit a final grant application within the required time frame and to substitute provision permitting the commissioner to withhold 10% of the state reimbursement for such project, effective June 2, 1994; P.A. 95-259 amended Subsec. (b) to add the exception for change orders, effective July 6, 1995; P.A. 97-265 amended Subsec. (a) to specify that installments are for principal, to provide for certification to the State Comptroller of the dates and amounts of grant payments, to require payments to be made at least ten days prior to the principal payment on bonds or other financing, to allow for certification to be based on estimates if the project is not completed at the time bonds or temporary notes are issued to finance the project and to require adjustment and recertification based on the state’s share of final eligible costs, effective July 1, 1997; P.A. 98-249 amended Subsec. (b) to add provision re use of a state contract, effective June 8, 1998; P.A. 03-76 made a technical change in Subsec. (d), effective June 3, 2003; P.A. 07-249 amended Subsec. (b) to include orders and contracts for architectural or construction management services, effective July 1, 2007; P.A. 08-152 and 08-170 amended Subsec. (a) to change “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008; P.A. 08-169 amended Subsec. (b) to redesignate existing provisions as Subdiv. (1) and redesignate Subdivs. (1) and (2) therein as Subparas. (A) and (B), to add exception re Subdiv. (2) and delete language re architectural or construction management services from provisions re lowest responsible qualified bidder in Subdiv. (1), and to add Subdiv. (2) re most responsible qualified proposers for architectural and construction management services, effective July 1, 2008; pursuant to P.A. 11-51, “Commissioner of Education” and “Department of Education” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.



Section 10-287a - Lump sum payments. Advance payment of grants. Overpayment.

A grant under this chapter to meet project costs not permanently financed prior to July 1, 1969, shall be payable in one lump sum forthwith after the completion of such projects and a determination by the Commissioner of Education of the amount of such grant, but only if the application for review of preliminary plans and specifications on Form 2A for such project was submitted prior to October 1, 1975, in the case of towns and prior to October 15, 1975, in the case of regional school districts. The Commissioner of Education is authorized on behalf of the state, subject to the approval of the State Bond Commission, to make a commitment for such grant at any time prior to the completion of such project and to make advances thereon at such times and in such amounts as it shall deem advisable, provided the aggregate of such advances shall at no time exceed the estimated amount of such grant as determined by the Commissioner of Education. If the aggregate of such advances exceeds the amount of such grant as finally determined by the Commissioner of Education, the town or regional school district receiving such advances shall promptly repay to the state the amount of such overpayment.

(1969, P.A. 751, S. 2; 1971, P.A. 695, S. 2; P.A. 76-418, S. 8, 18; P.A. 88-360, S. 35, 63.)

History: 1971 act made provisions applicable to grants “to meet the project costs not permanently financed prior to July 1, 1969,” rather than to grants “for project receiving state financial assistance under section 10-287b” as previously and simplified language; P.A. 76-418 qualified provision requiring payment in lump sum, limiting its applicability to cases in which preliminary plans and specifications were submitted as set forth in section; P.A. 88-360 substituted “commissioner” for “state board” of education.



Section 10-287b - Loans for school building projects. Terms of bonds and notes evidencing such loans.

Section 10-287b is repealed.

(1969, P.A. 751, S. 3; 1971, P.A. 695, S. 9.)



Section 10-287c - Regulations.

(a) The State Board of Education is authorized to prescribe such rules and regulations as may be necessary to implement the provisions of this chapter, provided any rules or regulations to implement the provisions of sections 10-283, 10-287, 10-287a, 10-292d and subsection (d) of section 10-292m shall be prescribed in consultation with the Secretary of the Office of Policy and Management. Whenever the Commissioner of Education has made a commitment for a grant on or before June 30, 2011, prior to the completion of a project as provided in section 10-287a, and said commissioner has made advances thereon as provided in said section, any such regulations prescribed in accordance with this section which were in effect at the time of such commitment and advances shall be applicable to any additional commitment and subsequent advances with respect to such project.

(b) Not later than June 30, 2013, the Commissioner of Construction Services, in consultation with the Commissioner of Education, shall adopt regulations in accordance with the provisions of chapter 54 in order to implement the provisions of this chapter. Such regulations shall apply to any project for which a grant application is filed with the Department of Education on or after July 1, 2013.

(1969, P.A. 751, S. 4; 1971, P.A. 695, S. 3; P.A. 76-351, S. 1, 2; P.A. 77-614, S. 19, 610; P.A. 84-460, S. 12, 16; P.A. 88-360, S. 36, 63; P.A. 97-265, S. 80, 98; P.A. 11-51, S. 124.)

History: 1971 act required consultation with commissioner of finance and control re rules and regulations and substituted reference to Sec. 10-287g for reference to repealed Sec. 10-287b; P.A. 76-351 added provision re applicability of rules and regulations in effect at time of commitment in cases involving advance payments and subsequent additional commitments; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 84-460 added provisions re adoption of regulations and required that regulations to implement the provisions of Secs. 10-287, 10-287a and 10-287g be prescribed in consultation with the secretary of the office of policy and management; P.A. 88-360 substituted “commissioner” for “state board” of education; P.A. 97-265 added provision for regulations to implement Secs. 10-283, 10-292d and 10-292m(b) and deleted provision concerning regulations for Sec. 10-287g, effective July 1, 1997; P.A. 11-51 designated existing provisions as Subsec. (a) and added “on or before June 30, 2011” re whenever Commissioner of Education has made a grant commitment, deleted “rules or” and made a technical change therein, and added Subsec. (b) re Commissioner of Construction Services to adopt regulations, effective July 1, 2011.



Section 10-287d - Bond issue for school building project grants.

For the purposes of funding (1) grants to projects that have received approval of the Department of Administrative Services pursuant to sections 10-287 and 10-287a, subsection (a) of section 10-65 and section 10-76e, (2) grants to assist school building projects to remedy safety and health violations and damage from fire and catastrophe, and (3) technical high school projects pursuant to section 10-283b, the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state from time to time in one or more series in an aggregate amount not exceeding ten billion one hundred twenty-six million one hundred sixty thousand dollars, provided four hundred sixty-nine million nine hundred thousand dollars of said authorization shall be effective July 1, 2014. Bonds of each series shall bear such date or dates and mature at such time or times not exceeding thirty years from their respective dates and be subject to such redemption privileges, with or without premium, as may be fixed by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state is pledged for the payment of the interest thereon and the principal thereof as the same shall become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due. The State Treasurer is authorized to invest temporarily in direct obligations of the United States, United States agency obligations, certificates of deposit, commercial paper or bank acceptances such portion of the proceeds of such bonds or of any notes issued in anticipation thereof as may be deemed available for such purpose.

(1969, P.A. 751, S. 5; 1971, P.A. 25, S. 1; 695, S. 4; June, 1971, P.A. 4, S. 4; 1972, P.A. 225, S. 3; P.A. 73-286, S. 4, 5; P.A. 76-418, S. 17, 18; P.A. 79-591, S. 1, 2; P.A. 80-317, S. 2, 3; S.A. 80-41, S. 61, 68; P.A. 84-443, S. 9, 20; P.A. 87-405, S. 14, 26; P.A. 88-343, S. 8, 32; P.A. 89-1, S. 1, 2; 89-331, S. 11, 30; P.A. 90-297, S. 5, 24; June Sp. Sess. P.A. 91-4, S. 11, 25; May Sp. Sess. 92-7, S. 10, 36; June Sp. Sess. P.A. 93-1, S. 10, 45; P.A. 95-272, S. 8, 29; P.A. 97-265, S. 81, 98; P.A. 98-259, S. 7, 17; P.A. 99-4, S. 1, 3; 99-241, S. 7, 66; 99-281, S. 3, 6; P.A. 00-167, S. 60, 69; June Sp. Sess. P.A. 01-7, S. 4, 28; May 9 Sp. Sess. P.A. 02-5, S. 9; Sept. 8 Sp. Sess. P.A. 03-2, S. 20; May Sp. Sess. P.A. 04-1, S. 6; June Sp. Sess. P.A. 05-5, S. 5; June Sp. Sess. P.A. 07-7, S. 47; P.A. 08-169, S. 30; June Sp. Sess. P.A. 09-3, S. 127; Sept. Sp. Sess. P.A. 09-2, S. 3; P.A. 11-57, S. 65; P.A. 12-116, S. 87; P.A. 13-239, S. 58; 13-247, S. 200.)

History: 1971 acts changed bond limit from $160,000,000 to $241,755,000, deleted reference to Sec. 10-287 and to repealed Sec. 10-287b and further increased limit to $316,755,000 in June session; 1972 act included references to Sec. 10-65(a) and to Sec. 10-76e and increased bond limit to $393,880,000; P.A. 73-286 increased limit to $413,880,000; P.A. 76-418 included in provisions authorization for grants to remedy safety and health violations and damage from fire and catastrophe, required appropriation of amounts necessary to make punctual payments in contracts between state and bondholders and increased limit to $504,000,000; P.A. 79-591 increased limit to $509,000,000; P.A. 80-317 specified authorization for grants for projects whose final plans and specifications were approved before January 1, 1980, pursuant to sections enumerated; S.A. 80-41 increased limit to $514,000,000; P.A. 84-443 decreased authorization limit to $511,000,000; P.A. 87-405 decreased the bond authorization to $510,000,000; P.A. 88-343 removed the January 1, 1980 ending date and increased the bond authorization to $548,000,000; P.A. 89-1 authorized the state treasurer to issue bonds for the purposes of grants for projects approved pursuant to Sec. 10-287; P.A. 89-331 increased the bond authorization to $586,000,000; P.A. 90-297 increased the bond authorization from to $659,000,000; June Sp. Sess. P.A. 91-4 increased the bond authorization to $807,000,000; May Sp. Sess. P.A. 92-7 increased the bond authorization to $919,000,000; June Sp. Sess. P.A. 93-1 increased bond authorization to $1,186,100,000, effective July 1, 1993, provided $138,000,000 of said authorization shall be effective July 1, 1994; P.A. 95-272 increased authorization amount to $1,446,100,000, effective July 1, 1995, provided $130,000,000 shall be effective July 1, 1996; P.A. 97-265 increased the cap for bonding and the amount of authorization that shall be effective July 1, 1998, effective July 1, 1997; P.A. 98-259, effective July 1, 1998, increased authorization from $1,699,560,000 to $1,749,560,000 provided $184,810,000 of said authorization is effective July 1, 1998; P.A. 99-4 increased authorization to $1,801,560,000, effective April 9, 1999; P.A. 99-241 increased authorization from to $2,511,360,000, effective July 1, 1999, provided $339,000,000 is effective July 1, 2000; P.A. 99-281 designated existing provisions as Subdivs. (1) and (2) and added Subdiv. (3) re regional vocational-technical school projects, effective July 1, 1999; P.A. 00-167 increased the aggregate bond authorization from $2,511,360,000 to $2,565,360,000, effective July 1, 2000, of which $393,000,000 is effective July 1, 2000; June Sp. Sess. P.A. 01-7 increased authorization $3,158,360,000 provided $450,000,000 is effective July 1, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 decreased the aggregate bond authorization to $3,108,360,000, effective July 1, 2002, of which $20,000,000 is effective July 1, 2003; Sept. 8 Sp. Sess. P.A. 03-2 increased the aggregate bond authorization from to $3,546,360,000, effective September 10, 2003, of which $458,000,000 is effective July 1, 2003; May Sp. Sess. P.A. 04-1 increased the aggregate authorization to $4,171,860,000 and provided that $625,500,000 of said authorization is effective July 1, 2004, effective July 1, 2004; June Sp. Sess. P.A. 05-5 increased the aggregate authorization to $5,401,860,000, of which $650,000,000 is effective July 1, 2006, effective July 1, 2005; June Sp. Sess. P.A. 07-7 increased aggregate authorization from $5,401,860,000 to $6,711,860,000, of which $603,000,000 is effective July 1, 2008, effective November 2, 2007; P.A. 08-169 increased aggregate authorization from $6,711,860,000 to $6,731,860,000, of which $623,000,000 is effective July 1, 2008, effective July 1, 2008; June Sp. Sess. P.A. 09-3 increased aggregate authorization from $6,731,860,000 to $6,920,210,000 and deleted provision re $623,000,000 of authorization to be effective July 1, 2008, effective September 9, 2009; Sept. Sp. Sess. P.A. 09-2 increased aggregate authorization from $6,920,210,000 to $8,038,960,000, of which $630,400,000 is effective July 1, 2010, effective September 25, 2009; P.A. 11-57 changed “State Board of Education” to “Department of Construction Services” and increased aggregate authorization from $8,038,960,000 to $9,145,960,000, of which $584,000,000 is effective July 1, 2012, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012; P.A. 13-239 changed “Department of Construction Services” to “Department of Administrative Services” and increased aggregate authorization from $9,145,960,000 to $10,126,160,000, of which $469,900,000 is effective July 1, 2014, effective July 1, 2013.



Section 10-287e - School Building Construction Fund.

All moneys received by the state in payment of the principal of and the interest on bonds purchased and held by the state under the provisions of section 10-287b of the 1969 supplement to the general statutes, together with all net earnings on the temporary investment thereof, shall comprise a fund to be designated “School Building Construction Fund” and the moneys in said fund shall be used to pay the principal of and the interest on bonds issued by the State Treasurer under sections 10-287d and 10-292k, and of notes, to the extent not paid by renewal notes, issued in anticipation of the receipt of the proceeds of such bonds.

(1969, P.A. 751, S. 6; 1971, P.A. 695, S. 5; P.A. 97-265, S. 82, 98.)

History: 1971 act substituted “bonds purchased and held by the state under the provisions of section 10-287b ...” for “bonds issued by a town, consolidated town and city or regional school district” under the provisions of said section; P.A. 97-265 added reference to Sec. 10-292k, effective July 1, 1997.



Section 10-287f - Renewal of temporary notes outstanding.

Any town or regional school district which has temporary notes outstanding in anticipation of the receipt of the proceeds from the sale of bonds authorized for construction of school building projects eligible for a grant under section 10-287a may renew such notes from time to time without regard to the provisions of sections 7-378 and 10-56 and any other sections of the general statutes, public act or special act or charter which limit the time for renewing temporary notes issued in anticipation of the receipt of the proceeds of bond issues, provided that (i) no such notes may be renewed to mature more than six months after the final grant payment under section 10-287a or July 1, 1971, whichever is later and (ii) all grant payments received by the town or district shall be applied promptly toward project costs or toward repayment of such temporary notes as the same shall become due and payable.

(June, 1969, P.A. 1, S. 65; 1971, P.A. 695, S. 6.)

History: 1971 act substituted “a grant under section 10-287a” for “state financial assistance under sections 10-287a and 10-287b”, deleted reference to provisions of Sec. 7-264 but included reference to Sec. 10-56 as not limiting note renewal and added proviso in Subdivs. (i) and (ii).



Section 10-287g and 10-287h - Interest subsidy on bonds issued after July 1, 1971. Site acquisition, dates and amounts of project cost and interest grant payments.

Sections 10-287g and 10-287h are repealed, effective July 1, 1997.

(1971, P.A. 695, S. 8; P.A. 76-418, S. 9, 10, 18; P.A. 78-218, S. 195, 196; 78-316, S. 2, 4; P.A. 82-253, S. 2, 4; P.A. 88-360, S. 37, 38, 63; 88-364, S. 117, 123; June 18 Sp. Sess. P.A. 97-11, S. 64, 65.)



Section 10-287i - Progress payments of state share of eligible project costs.

A grant under this chapter for any school building project authorized by the General Assembly on or after July 1, 1996, or for any project for which application is made pursuant to subsection (b) of section 10-283, on or after July 1, 1997, shall be paid as follows: Applicants shall request progress payments for the state share of eligible project costs calculated pursuant to sections 10-65, 10-76e and 10-286, at such time and in such manner as the Commissioner of Construction Services shall prescribe provided no payments shall commence until the applicant has filed a notice of authorization of funding for the local share of project costs, and provided further no payments other than those for architectural planning and site acquisition shall be made prior to approval of the final architectural plans pursuant to section 10-292. The Department of Construction Services shall withhold five per cent of a grant pending completion of an audit pursuant to section 10-287 provided, if the department is unable to complete the required audit within six months of the date a request for final payment is filed, the applicant may have an independent audit performed and include the cost of such audit in the eligible project costs.

(June 18 Sp. Sess. P.A. 97-11, S. 45, 65; P.A. 11-51, S. 90.)

History: June 18 Sp. Sess. P.A. 97-11 effective July 1, 1997; pursuant to P.A. 11-51, “Commissioner of Education” and “Department of Education” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.



Section 10-287j - Bond issue for funding interest subsidy grants.

Notwithstanding the purposes set forth in section 10-287d, the State Treasurer is hereby authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state, which have been previously authorized by the State Bond Commission pursuant to the provisions of said section 10-287d, in an aggregate principal amount of eighteen million nine hundred eighty-five thousand dollars for the purpose of funding interest subsidy grants, as such term is defined in section 10-292c. Such bonds shall be issued on or before July 1, 1999, and may be issued in one or more series. Bonds of each series shall bear such date or dates and mature at such time or times not exceeding thirty years from their respective dates and be subject to such redemption privileges, with or without premium, as may be fixed by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state is pledged for the payment of the interest thereon and the principal thereof as the same shall become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due. The State Treasurer is authorized to invest temporarily in direct obligations of the United States, United States agency obligations, certificates of deposit, commercial paper or bank acceptances, such portion of the proceeds of such bonds or of any notes issued in anticipation thereof as may be deemed available for such purpose.

(P.A. 98-259, S. 6, 17.)

History: P.A. 98-259 effective July 1, 1998.



Section 10-288 - Grants and loans to towns unable to complete projects.

Any town or regional school district having a school building project which it is unable to finance, after estimating any grant available to it under section 10-286, may, by vote of its legislative body or by vote of the regional board of education, direct the selectmen or the chairman of the board of education of such town or regional school district to apply to the State Board of Education for a hardship grant or loan for such purpose. The board shall, in determining the town’s or district’s ability to finance such a school building project, consider among other factors for such town or for the towns comprising such district the valuation of real property within such town or district as reflected in a grand list adjusted on the basis of true market value, tax-supported bonded indebtedness, the tax rate, expenditures for school building projects since July 1, 1945, school building needs as determined by the local board or boards of education for the present biennium and for such future period as the state board deems appropriate, and planned and urgently needed capital improvements which will affect the debt burden or tax rate of the town or towns. If the state board finds that (1) the town or district is financially unable to complete such project and (2) the standard of education in such town or district will deteriorate unless a hardship grant or loan is received for such project, the state board may, with the approval of a committee consisting of the Governor, the Attorney General, the Comptroller and the Secretary of the Office of Policy and Management, make a hardship grant or loan to such town or district in such amount and on such terms as it considers necessary and proper, and may in its discretion pay such grant or loan in one sum or in installments. In case of a hardship grant or loan to a regional school district, said state board may allocate the amount thereof which shall be credited to each town’s proportionate share of the project or of the district’s indebtedness and current expenditures as determined under the provisions of section 10-51.

(November, 1949, 1953, S. 986d; 1957, P.A. 261; 593, S. 7; P.A. 73-527; P.A. 77-614, S. 19, 610.)

History: P.A. 73-527 included references to hardship loans; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control.



Section 10-288a - Replacement or relocation of secondary school associated with center.

When the secondary school with which an approved agricultural science and technology education center has been associated is to be replaced or relocated within a town or regional school district, the Commissioner of Education may require the relocation of the equipment and program in a building approximately equal to that serving as a center for agricultural science and technology education. Such new facilities shall be included in or adjacent to the high school which is to serve the needs of the agricultural science and technology education pupils and shall conform to requirements of the Commissioner of Education with respect to location, design and construction. Said town or regional school district may receive a grant for the construction of such replaced or relocated agricultural science and technology education center as provided in subsection (e) of section 10-286 for a secondary regional school district or subsection (f) of section 10-286, whichever may be appropriate. Upon final approval by the Commissioner of Education of the replacement or relocation of such agricultural science and technology education center the town or regional school district may use the facilities which had previously served as such center for such purposes as it determines advisable.

(1967, P.A. 638, S. 4; 1971, P.A. 365, S. 1; P.A. 88-360, S. 39, 63; P.A. 08-152, S. 16; 08-170, S. 33.)

History: 1971 act based determination of grants for construction of replaced or relocated vocational agriculture centers on provisions in Sec. 10-286(e) or (f), whichever is appropriate, rather than on the cost of the center or $200,000, whichever is less, minus the grant received for construction of original center; P.A. 88-360 substituted “commissioner” for “state board” of education; P.A. 08-152 and 08-170 changed “vocational agriculture” to “agricultural science and technology education”, effective July 1, 2008.



Section 10-289 - Issuance of bonds for school building project.

As used in this section, “school building project” means (1) the construction, purchase, extension, furnishing, equipping or major alteration of a building to be used for public school purposes, including the acquisition and improvement of land therefor, with the improvements thereon, if any, and (2) the construction, furnishing and equipping of any building which the towns of Norwich, Winchester and Woodstock may provide by lease or otherwise for use by the Norwich Free Academy, Gilbert School and Woodstock Academy, respectively, in furnishing education for public school pupils under the provisions of section 10-34. Any municipality upon approval by a vote of the members present at a regular or special meeting of its legislative body, shall have the power, without further authority from the General Assembly, to issue its bonds, or temporary notes related thereto, which shall be obligatory upon the inhabitants thereof, for the purpose of financing in whole or in part any school building project. School bonds, or temporary notes related thereto, authorized pursuant to this section or section 10-56, shall bear interest at such rate or rates as shall be determined in accordance with the provisions of resolutions authorizing such bonds or notes.

(November, 1949, 1953, June, 1955, S. 988d; 1957, P.A. 13, S. 66; 593, S. 8; 1971, P.A. 695, S. 7; P.A. 74-114, S. 1, 2; P.A. 76-418, S. 11, 18; P.A. 78-218, S. 197; P.A. 82-253, S. 3, 4.)

History: 1971 act included purchase of buildings in definition of “school building project” and included consolidated towns and cities and consolidated towns and boroughs in bonding authorization; P.A. 74-114 included in definition provisions re Norwich Free Academy, Gilbert School and Woodstock Academy; P.A. 76-418 added provision re interest on bonds; P.A. 78-218 substituted “municipality” for “town, consolidated town and city and consolidated town and borough”; P.A. 82-253 added references to temporary notes to be in conformance with provisions in Sec. 10-287 under which grant installment payments are related to payments on municipal bonds, including payments to retire temporary notes under certain conditions, effective July 1, 1982, and applicable to installment payments made on or after that date to retire temporary notes renewed for the third and subsequent years pursuant to Sec. 7-378a or 7-378e.



Section 10-289a - Short-term financing for school building projects.

Notwithstanding any other provision of the general statutes, in the case of any school building project for which the total cost is less than one million dollars, the state shall not require permanent local financing prior to the payment of a grant for a school building project under this chapter. In any such case, the school district may pay off its debt on any such project over a period not to exceed four years if the school district promptly applies all project grant payments toward project costs or toward payment of temporary notes as the same become due and payable and provides for the payment of such notes in equal annual installments commencing no later than one year from the date of issue.

(P.A. 85-589, S. 1, 3; June Sp. Sess. P.A. 91-5, S. 36, 49; P.A. 97-265, S. 83, 98.)

History: June Sp. Sess. P.A. 91-5 substituted $1,000,000 for $500,000 as limit on projects which do not require permanent local financing as condition of grant payment; P.A. 97-265 deleted provision for state payment of interest and made a technical change, effective July 1, 1997.



Section 10-289d - Definitions.

For purposes of this section and sections 10-289e to 10-289g, inclusive:

(1) “Qualifying municipality” means a city, town or consolidated city and town which does not maintain a public high school and whose board of education has designated a private academy as the high school for such municipality for a period of not less than five years.

(2) “Private academy” means an incorporated or endowed high school or academy which is approved by the State Board of Education for public high school purposes pursuant to section 10-34 and which has been or is eligible to apply for a school construction grant commitment from the state pursuant to this chapter.

(3) “School building project” means a school building project as defined in subdivision (3) of section 10-282.

(4) “Bonds or notes” means any bonds or notes or any temporary notes issued in anticipation of the receipt of the proceeds of such bonds or notes.

(P.A. 87-461, S. 1, 7; 87-499, S. 27, 34; P.A. 90-256, S. 7, 9; P.A. 96-270, S. 8, 11.)

History: P.A. 87-499 amended the definition of “private academy” in Subdiv. (2) to substitute “has been or is eligible to” for “may” apply for a grant commitment; P.A. 90-256 in Subdiv. (2) substituted “an incorporated or endowed high school or academy” for “private academy” in the definition of “private academy”; P.A. 96-270 made a technical change in Subdiv. (3), effective July 1, 1996.

See Sec. 10-285b re grants to Woodstock Academy for school building projects.



Section 10-289e - Private academy project proposal, public hearing, referendum vote.

Any private academy may propose to undertake a school building project to be financed by a loan of the proceeds of bonds or notes of a qualifying municipality and to have such bonds or notes guaranteed by one or more qualifying municipalities as provided in sections 10-289d to 10-289g, inclusive. Any such proposal shall describe generally the school building project, the maximum amount of the loan, the maximum amount of any bonds or notes to be issued, the name of the qualifying municipality which will issue such bonds or notes and the name of each qualifying municipality which will guarantee the payment of such bonds or notes. The private academy shall submit any such proposal to the board of selectmen of each qualifying municipality named in the proposal which has a board of selectmen or to the town council in each qualifying municipality named in the proposal which has a town council. The board of selectmen or town council to which such a proposal is submitted may, and upon the recommendation of the board of education of such qualifying municipality shall, hold a public hearing and a referendum vote on such proposal. The referendum shall be held no later than ninety days after the private academy submits such a proposal to a qualifying municipality. A copy of the proposal shall be filed in the office of the town clerk of each qualifying municipality named in the proposal and shall be made available for public inspection during the period beginning at least five days prior to the public hearing and ending on the day of such referendum. Notice of the public hearing shall be posted and published in a newspaper which has a substantial circulation in the qualifying municipality at least five days prior to such public hearing. Notice of the referendum and the question to be proposed shall be posted and published in a newspaper which has a substantial circulation in the qualifying municipality at least thirty days prior to such referendum. The referendum shall be held between the hours of six a.m. and eight p.m. The vote shall be taken and the results of the vote canvassed and declared in the same manner as is provided for an election of officers of a town, except that any person entitled to vote under section 7-6 may vote. If, in each qualifying municipality named in the proposal, the majority of those persons voting vote in favor of the proposal, the proposal shall be approved.

(P.A. 87-461, S. 2, 7; 87-499, S. 28, 34.)

History: P.A. 87-499 deleted the provision that absentee voting not be permitted in the referendum.



Section 10-289f - Loans. Bond issues. Guaranties.

(a) Any qualifying municipality which has a private academy within its boundaries may, in accordance with the provisions of sections 10-289d to 10-289g, inclusive, and if approved at a referendum in the manner provided in said sections, (1) make loans to the private academy to pay the costs of a school building project and (2) issue its bonds or notes to finance such loans.

(b) Any qualifying municipality may, in accordance with the provisions of sections 10-289d to 10-289g, inclusive, and if approved at referendum in the manner provided in said sections, guarantee the payment of principal and any redemption premiums of an interest on any bonds or notes issued pursuant to said sections.

(c) All loans authorized by said sections 10-289d to 10-289g, inclusive, shall be secured or unsecured, be evidenced by a note of the private academy, and be in such amounts, bear such date or dates, mature at such time or times, and may be subject to prepayment and may contain such other terms and conditions as are contained in a loan agreement between the qualifying municipality and the private academy. The board of selectmen of a qualifying municipality which has a board of selectmen or the town council in a qualifying municipality which has a town council may approve such loan agreement on behalf of such municipality.

(d) All bonds or notes issued pursuant to said sections 10-289d to 10-289g, inclusive, shall be subject to the provisions of chapter 109 except as otherwise provided in said sections. Notwithstanding the provisions of any general statute, special act or charter, bonds or notes issued pursuant to said sections shall be special obligations of the issuing municipality payable solely from the revenues, property and funds pledged to the payment thereof and shall be issued pursuant to a trust indenture between the issuing municipality and a bank or trust company. The board of selectmen or town council of the issuing municipality may approve the terms and provisions of such bonds or notes and of such trust indenture including, but not limited to, amounts, dates, maturities, rates of interest, and redemption provisions of such bonds or notes, the revenues, property or funds pledged to secure the payment thereof, the establishment of reserves and other funds and any other provisions as are customary in trust indentures securing bonds and debentures of corporations including, but not limited to, provisions for protecting or enforcing the rights and remedies of the holders of such bonds or notes or to restrict the individual rights of action of such holders. Such bonds or notes shall be secured by the note of the private academy, the loan repayment obligations and other covenants and provisions of the private academy under its loan agreement with the issuing municipality, the assignment of any security or property pledged by the private academy to secure repayment of its loan, any guaranty agreements of any qualifying municipality and any grant payments to which the trustee for the bonds or notes may be entitled to receive pursuant to section 10-289g. Any pledge made by the issuing municipality shall be valid and binding from the time the pledge is made. The revenues, property or funds so pledged and thereafter received by the issuing municipality shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the issuing municipality, irrespective of whether such parties have notice thereof. Neither the trust indenture nor any other instrument by which a pledge is created need be recorded or filed.

(e) Bonds and notes issued pursuant to sections 10-289d to 10-289g, inclusive, shall be special obligations of the issuing municipality and shall not be payable from nor charged upon any funds other than the revenues, property or funds pledged to the payment thereof, nor shall the issuing municipality be subject to any liability thereon except to the extent of such pledged revenues, property and funds. No holder or holders of any bonds or notes shall have the right to compel any exercise of the taxing power of the issuing municipality to pay any bonds or notes or the interest thereon, nor to enforce payment thereon against any property of the issuing municipality except the revenues, property or funds pledged under the trust indenture. The bonds or notes shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the issuing municipality, except the revenues, property or funds pledged under the trust indenture. The substance of such limitation shall be plainly stated on the face of each bond or note.

(f) A qualifying municipality may contract with the holders of any of the bonds or notes issued pursuant to sections 10-289d to 10-289g, inclusive, as to the custody, collection, securing, investment and payment of any moneys of such a municipality derived in furtherance of the purposes of said sections and of any moneys held in a trust or otherwise for the payment of such bonds or notes, and carry out such contract. Moneys held in trust or otherwise for the payment of bonds or notes or in any way to secure bonds or notes and deposits of such moneys may be secured in the same manner as moneys of such a municipality. All banks and trust companies may give such security for such deposits. All moneys, securities and property received by such a municipality in trust for security of the bonds or notes issued pursuant to sections 10-289d to 10-289g, inclusive, shall be kept separate from other funds and accounts of the municipality and shall be used for the purposes of said sections and for no other purpose. All accounts of such a municipality established in furtherance of the purposes of said sections shall be audited annually by an independent certified public accountant.

(g) The bonds or notes of a municipality issued pursuant to sections 10-289d to 10-289g, inclusive, are (1) securities in which all public officers and bodies of the state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries and all other persons whatsoever who are or may be authorized to invest in bonds or in other obligations of the state may properly and legally invest funds, including capital, in their control or belonging to them and (2) securities which may be deposited with and shall be received by all public officers and bodies of the state and all municipalities for any purpose for which the deposit of bonds or other obligations of the state is or may be authorized.

(h) It is determined that the powers conferred on municipalities by sections 10-289d to 10-289g, inclusive, are in all respect for the benefit of the people of the state and for the improvement of their health, safety, welfare, comfort and security and that the purposes of said sections are public purposes and that municipalities will be performing an essential governmental function in the exercise of the powers conferred upon them by said sections. In consideration of the acceptance of any payment for bonds or notes issued by a municipality pursuant to sections 10-289d to 10-289g, inclusive, the state covenants with the purchasers and all subsequent holders and transferees of such bonds or notes that such bonds or notes and the income therefrom shall at all times be free from taxation, except for estate and gift taxes and taxes on transfers. Issuing municipalities are authorized to include this covenant of the state in any agreement with the holder of such bonds or notes.

(i) The state pledges to and agrees with the holders of any bonds or notes that the state will not limit or alter the rights vested in a qualifying municipality to fulfill the terms of any agreements made with such holders, including agreements in any loan agreements, trust indentures or guaranty agreements, or in any way impair the rights and remedies of such holders until such bonds or notes, issued pursuant to sections 10-289d to 10-289g, inclusive, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders are fully met and discharged. A qualifying municipality may include this pledge and agreement of the state in any agreement with the holders of such bonds or notes.

(j) All guaranties authorized by sections 10-289d to 10-289g, inclusive, shall be in such amounts, shall bear such date or dates and may contain such other terms and conditions as are contained in a guaranty agreement between the qualifying municipality and the indenture trustee for the bonds or notes issued pursuant to said sections. The board of selectmen or town council of the qualifying municipality may approve such guaranty agreement on behalf of such municipality. Each such guaranty shall constitute a general obligation of such qualifying municipality. If more than one qualifying municipality has entered into any such guaranty, each such municipality may, in the guaranty agreement, limit its obligation to an amount proportionate to the ratio of the number of students eligible for high school education from such municipality to the total number of students eligible for high school education from all municipalities which have entered such guaranties. Such guaranty obligations shall be reduced by the amount of moneys or securities held by the trustee for the bonds or notes in any fund for payment of such bonds or notes, including any grant payments received by the trustee pursuant to section 10-289g.

(k) No bonds or notes issued pursuant to sections 10-289d to 10-289g, inclusive, nor any guaranty of such bonds or notes shall be subject to any statutory limitation on the indebtedness of any qualifying municipality nor be included in computing the aggregate indebtedness and borrowing capacity of any qualifying municipality.

(l) The validity of any bonds or notes or of any guaranty authorized by sections 10-289d to 10-289g, inclusive, may be contested only if an action, suit or proceeding contesting such validity is commenced within sixty days after the date of any referendum approval thereof.

(P.A. 87-461, S. 3, 7.)



Section 10-289g - Defaults in payment. Withholding of state aid.

The loan obligation of the private academy and the bonds or notes issued to finance such loan shall be secured by all school construction grants committed by the state to the private academy for the school building project. In the event of any default by the private academy under its loan agreement, the qualifying municipalities shall have the right to set off any tuition payments to the private academy to the extent of all loan payments due by the private academy under its loan agreement during each twelve-month period following such default and make such tuition payments directly to the trustee for the bonds or notes. Whenever it is established that a qualifying municipality or private academy has defaulted in the payment of the principal or redemption premium or interest on its bonds or notes or on any payment obligation due under any loan agreement authorized by sections 10-289d to 10-289g, inclusive, or any other event of default under any such loan agreement or guaranty agreement or the trust indenture for the bonds or notes occurs, the payment of state aid and assistance to such qualifying municipality or private academy pursuant to any statute in existence at the time the default is established shall be withheld by the state. If the trustee, on behalf of a holder or owner of any such bond or note or of such qualifying municipality or private academy, files with the State Comptroller a verified statement describing such default, the Comptroller may investigate the circumstances of the alleged default, prepare and file in his office a certificate setting forth his finding with respect to the default and serve a copy of such finding, by registered or certified mail, upon the treasurer or chief fiscal officer of each such qualifying municipality and the private academy and the indenture trustee. Upon the filing of such a verified statement in the office of the Comptroller, the Comptroller shall deduct and withhold from all succeeding payments of state aid or assistance otherwise due each such qualifying municipality or private academy such amounts as are necessary to pay the principal and redemption premium of and interest on such bonds and notes of such a qualifying municipality until such time as the indenture trustee files a verified statement with the Comptroller that all defaults have been cured. Payments of state aid or assistance so deducted and withheld shall be forwarded promptly by the Comptroller and the Treasurer to the paying agent or agents for the bonds and notes for the sole purpose of payment of principal and redemption premium of and interest on such bonds or notes. The Comptroller shall promptly notify the treasurer or the chief fiscal officer of each such qualifying municipality and the private academy of any payment or payments made to any paying agent or paying agents pursuant to this section. The state of Connecticut hereby covenants with the purchasers, holders and owners from time to time of bonds and notes issued by a qualifying municipality for school purposes that it will not repeal the provisions of this section or amend or modify the same so as to limit or impair the rights and remedies granted by this section, provided nothing in this section shall be deemed or construed as requiring the state to continue the payment of state aid or assistance to any qualifying municipality or private academy or as limiting or prohibiting the state from repealing or amending any law relating to state aid or assistance, the manner and time of payment or apportionment thereof or the amount thereof.

(P.A. 87-461, S. 4, 7.)



Section 10-289h - Central kitchen facility projects.

Notwithstanding any provision of this chapter, a local or regional board of education may design and construct a central kitchen facility to provide food services to its public schools and shall be eligible for a school construction grant at the rate of reimbursement pursuant to subsection (a) of section 10-285a. Such project may also include costs for alterations, expansions or creation of existing or new kitchen facilities in its schools to accommodate the new method of centralized food service preparation. Such projects shall not be subject to the standard space specification requirements for school construction projects, but shall be of reasonable size and scope as approved by the Commissioner of Construction Services.

(P.A. 01-173, S. 29, 67; P.A. 11-51, S. 90.)

History: P.A. 01-173 effective July 1, 2001; pursuant to P.A. 11-51, “Commissioner of Education” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 10-290 - Advisory school planning service.

Section 10-290 is repealed.

(1953, S. 989d; 1957, P.A. 593, S. 9; 1959, P.A. 611, S. 6.)



Section 10-290a - Advisory services re school plant planning.

The Commissioner of Construction Services, in consultation with the Commissioner of Education, shall provide advisory services to local officials and agencies on long range school plant planning and educational specifications and review the sketches and preliminary plans and outline specifications for any school building project and the educational program which it is designed to house and advise boards of education and school building committees regarding the suitability of such plans on the basis of educational effectiveness, sound construction and reasonable economy of cost, including energy economy and efficiency.

(1959, P.A. 611, S. 1; 1969, P.A. 434, S. 1; P.A. 76-418, S. 12, 18; P.A. 77-597, S. 3; 77-614, S. 73, 610; P.A. 84-460, S. 13, 16; P.A. 85-613, S. 23, 154; P.A. 88-360, S. 40, 63; P.A. 11-51, S. 126.)

History: 1969 act included in duties of school construction economy service the provision of advisory services for long-range school plant planning and educational specifications and limited duty re plans and specifications to preliminary plans and specifications, deleting reference to final plans and specifications; P.A. 76-418 allowed board to employ engineers and to use expertise of public works department; P.A. 77-597 included advice concerning energy economy and efficiency and allowed board to hire accountants; P.A. 77-614 substituted department of administrative services for department of public works; P.A. 84-460 deleted provisions re school construction economy service and provisions re “employment of necessary staff, including architects, engineers and accountants...”; P.A. 85-613 made technical changes; P.A. 88-360 substituted “commissioner” for “state board” of education; P.A. 11-51 replaced “Commissioner of Education” with “Commissioner of Construction Services, in consultation with the Commissioner of Education”, effective July 1, 2011.



Section 10-290b - Publication and distribution of information.

The Commissioner of Construction Services, in consultation with the Commissioner of Education, shall arrange for the collection, publication and distribution of information on procedures for school building committees, building methods and materials suitable for school construction and on relevant educational methods, requirements and materials, and shall furnish such information to towns or regional school districts planning school construction. The Commissioner of Construction Services, through the school construction economy service, shall from time to time inform local officials and agencies involved in school construction of the services available under sections 10-290a to 10-290d, inclusive.

(1959, P.A. 611, S. 2; P.A. 84-460, S. 14, 16; P.A. 88-360, S. 41, 63; P.A. 11-51, S. 127.)

History: P.A. 84-460 deleted reference to school construction economy service; P.A. 88-360 substituted “commissioner” for “state board” of education; P.A. 11-51 replaced “Commissioner of Education” with “Commissioner of Construction Services, in consultation with the Commissioner of Education” and replaced “Said commissioner” with “The Commissioner of Construction Services”, effective July 1, 2011.



Section 10-290c - Advisory committee.

Section 10-290c is repealed.

(1959, P.A. 611, S. 3; P.A. 76-418, S. 13, 18; P.A. 77-614, S. 609, 610.)



Section 10-290d - Conveyance of air space over schools.

Any municipality, with the approval of the Commissioner of Education, may convey any type of interest in air space over land used for school purposes to a private developer for residential or commercial uses or to a quasi-municipal or public nonmunicipal corporation. Said conveyance shall be made upon the recommendation of the chief executive officer with the approval of the legislative body of the municipality.

(1959, P.A. 611, S. 4; February, 1965, P.A. 340, S. 1; 1969, P.A. 705; P.A. 76-418, S. 14, 18; P.A. 84-460, S. 15, 16; P.A. 88-360, S. 42, 63; P.A. 90-256, S. 4, 9.)

History: 1965 act required that plans and specifications are to be submitted “at such time and in such manner as the state board of education may specify”; 1969 act added provisions re use of commercial or residential structures for school purposes and incorporated as Subsec. (b) provisions re conveyance of air space over land used for school purposes to private developer or quasi-municipal or public nonmunicipal corporation; P.A. 76-418 permitted state board to disapprove state assistance for projects which fail to meet construction standards, replacing provision which required board to “state in detail wherein it believes there has been a departure from such standards”; P.A. 84-460 deleted reference to school construction economy service and deleted provisions re standards of construction to “include the use of commercial or residential structures for school purposes”; P.A. 88-360 substituted “commissioner” for “state board” of education and made a technical change; P.A. 90-256 deleted Subsec. (a) re the establishment of standards of construction and review by the commissioner of education of preliminary plans and specifications.



Section 10-290e - Services agreements. Requirements. Prohibitions.

(a) Any town or regional school district that enters into a services agreement with a consultant to render independent architectural services for a project receiving state assistance pursuant to this chapter may, where necessary or desired, provide the consultant with instructions, guidance and directions in connection with the consultant’s performance of such services. The consultant shall provide all labor, materials, supplies, tools, equipment and other facilities and necessary appurtenances or property for or incidental to such services requested by the town or regional school district to complete the school building project. As part of the services agreement, the consultant shall agree to perform such services as an independent contractor and in a good and workmanlike manner, consistent with: (1) Instructions, guidance and directions provided by the town or regional school district to the consultant; (2) the terms and conditions of the services agreement; (3) the highest prevailing applicable professional or industry standards; (4) sound architectural practices; and (5) any applicable laws, rules, regulations, ordinances, codes, orders and permits of all federal, state and local governmental bodies, agencies, authorities and courts having jurisdiction. Such services agreement shall not limit the liability of the consultant for errors and omissions related to the performance of the services.

(b) The consultant shall not use, publish, distribute, sell or divulge any information obtained from any town or regional school district through a services agreement for the consultant’s own purposes or for the benefit of any person, firm, corporation or other entity without the prior, written consent of the town or regional school district that contracted for the services. Any reports or other work product prepared by the consultant while performing services under the services agreement shall be owned solely and exclusively by the town or regional school district that contracted for such services and the Department of Construction Services and cannot be used by the consultant for any purpose beyond the scope of the services agreement without the prior written consent of the town or regional school district. Any information designated by the town or regional school district in accordance with applicable law as confidential shall not be disclosed to any third parties without the prior written consent of the town or regional school district that contracted for such services.

(c) For the purposes of subsections (a) and (b) of this section, “services agreement” means a written agreement between a consultant and a town or regional school district for the provision of independent architectural services for the purpose of a school building project for which the town or district is receiving state assistance pursuant to this chapter.

(d) Any town or regional school district that fails to adhere to the provisions of this section for a project for which the town or district receives state assistance pursuant to this chapter shall be assessed a ten per cent reduction in the amount of its grant approved pursuant to this chapter upon completion of an audit pursuant to section 10-287.

(P.A. 06-158, S. 10; P.A. 11-51, S. 90.)

History: P.A. 06-158 effective July 1, 2006; pursuant to P.A. 11-51, “Department of Education” was changed editorially by the Revisors to “Department of Construction Services” in Subsec. (b), effective July 1, 2011.



Section 10-290f - Standard school construction contracts. Guidance for projects.

(a) The Department of Construction Services shall develop a series of standard school construction contracts that, upon completion of such series of contracts, towns and regional boards of education may use when contracting for any school building project receiving state assistance pursuant to this chapter. In the development of such contracts, the department shall ensure such contracts adhere to the provisions of section 10-290e, and any other standards as determined by the department. The town or regional board of education may modify the contract to meet their needs for the project, provided the contract conforms with the provisions of section 10-290e.

(b) The Department of Construction Services shall provide leadership and guidance to recipients of grants pursuant to this chapter concerning the efficient and effective means for constructing and renovating school buildings. Such leadership and guidance shall include: (1) Identification and publication of exemplary plans and specifications for new school buildings and other school projects; (2) publication of pamphlets and materials describing the school construction process; (3) information about economical, safe and efficient buildings; (4) incorporation of technology in building designs to promote student learning; and (5) information about the proper maintenance of buildings.

(c) The Department of Construction Services may use the services of the state education resource center pursuant to section 10-4q to carry out the provisions of this section.

(d) The Department of Construction Services may use up to one hundred thousand dollars of the proceeds of the bonds issued pursuant to section 10-287d to carry out the provisions of this section.

(P.A. 06-158, S. 12; P.A. 11-51, S. 90.)

History: P.A. 06-158 effective July 1, 2006; pursuant to P.A. 11-51, “Department of Education” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011.



Section 10-291 - Approval of plans and site. Expense limit.

(a) No school building project for which state assistance is sought shall be undertaken except according to a plan and on a site approved by the Department of Administrative Services, the town or regional board of education and by the building committee of such town or district. No such school building project shall be undertaken at an expense exceeding the sum which the town or regional district may appropriate for the project. In the case of a school building project financed in whole or in part by an energy conservation lease purchase agreement, the expense of the project shall not exceed the sum which the town or regional school district approved for the project. A copy of final plans and specifications for each phase of site development and construction of all school building projects and for each phase thereof including site development shall be filed with the Commissioner of Administrative Services subject to the provisions of section 10-292 before the start of such phase of development or construction shall be begun. In the case of a school building project which is a new construction, extension or replacement of a building to be used for public school purposes, the town or regional board of education and the building committee of such town or district, prior to the approval of the architectural plans pursuant to the provisions of section 10-292, shall provide for a Phase I environmental site assessment in accordance with the American Society for Testing and Materials Standard #1527, Standard Practice for Environmental Site Assessments: Phase I Environmental Site Assessment Process, or similar subsequent standards. The costs of performing such Phase I environmental site assessment shall be considered eligible costs of such school construction project. A town or regional school district may commence a phase of development or construction before completion of final plans and specifications for the whole project provided a copy of the latest preliminary plan and cost estimate for such project which has been approved by the town or regional board of education and by the building committee shall be submitted with the final plans and specifications for such phase. Any board of education which, prior to the approval of a grant commitment by the General Assembly, commences any portion of a school construction project or causes any such project to be let out for bid, shall not be eligible for a school construction grant until a grant commitment is so approved.

(b) The Department of Administrative Services shall not approve a school building project plan or site, as applicable, if:

(1) The site is in an area of moderate or high radon potential, as indicated in the Department of Energy and Environmental Protection’s Radon Potential Map, or similar subsequent publications, except where the school building project plan incorporates construction techniques to mitigate radon levels in the air of the facility;

(2) The plans incorporate new roof construction or total replacement of an existing roof and do not provide for the following: (A) A minimum roof pitch that conforms with the requirements of the State Building Code, (B) a minimum twenty-year unlimited manufacturer’s guarantee for water tightness covering material and workmanship on the entire roofing system, (C) the inclusion of vapor retarders, insulation, bitumen, felts, membranes, flashings, metals, decks and any other feature required by the roof design, and (D) that all manufacturer’s materials to be used in the roofing system are specified to meet the latest standards for individual components of the roofing systems of the American Society for Testing and Materials;

(3) In the case of a major alteration, renovation or extension of a building to be used for public school purposes, the plans do not incorporate the guidelines set forth in the Sheet Metal and Air Conditioning Contractors National Association’s publication entitled “Indoor Air Quality Guidelines for Occupied Buildings Under Construction” or similar subsequent publications;

(4) In the case of a new construction, extension, renovation or replacement, the plans do not provide that the building maintenance staff responsible for such facility are trained in or are receiving training in, or that the applicant plans to provide training in, the appropriate areas of plant operations including, but not limited to, heating, ventilation and air conditioning systems pursuant to section 10-231e, with specific training relative to indoor air quality; or

(5) In the case of a project for new construction, extension, major alteration, renovation or replacement involving a school entrance for inclusion on any listing submitted to the General Assembly in accordance with section 10-283 on or after July 1, 2008, the plans do not provide for a security infrastructure for such entrance.

(1949 Rev., S. 1496; 1953, S. 990d; 1957, P.A. 593, S. 10; 1967, P.A. 294, S. 1; P.A. 73-358, S. 2; P.A. 76-418, S. 15, 18; P.A. 85-589, S. 2, 3; P.A. 88-360, S. 43, 63; P.A. 91-220, S. 5, 8; P.A. 93-378, S. 2, 4; P.A. 03-76, S. 30; 03-220, S. 6; P.A. 04-26, S. 8; 04-168, S. 1; P.A. 07-208, S. 1; P.A. 11-51, S. 90; 11-80, S. 1; P.A. 13-247, S. 200; 13-256, S. 18.)

History: 1967 act specified that site must be approved as well as plan; P.A. 73-358 required filing of plans and specifications “for each phase of site development and construction” before each phase begins and allowed commencement of phase before final plans complete for whole project if final phase plans and latest preliminary plan and cost estimates have been submitted; P.A. 76-418 made provisions applicable to projects for which state assistance sought, included reference to districts, forbade letting project out for bid until grant commitment approved and allowed commencement of phase before approval of grant commitment under same conditions as previously applied; P.A. 85-589 amended section to allow towns which commence projects or let projects out for bid to remain eligible for project grants effective July 1, 1985, and transferred site approval power from state board of education to department of education; P.A. 88-360 substituted “commissioner” for “state board” of education; P.A. 91-220 required that filing of plans and specifications be pursuant to Sec. 10-292; P.A. 93-378 added provision regarding project financed by energy conservation lease purchase agreement, effective July 1, 1993; P.A. 03-76 made a technical change, effective June 3, 2003; P.A. 03-220 designated existing provisions as Subsec. (a) and amended same by making a technical change and adding provisions re environmental site assessment, and added Subsec. (b) re grounds for rejection of a plan or site, effective July 1, 2003; P.A. 04-26 made technical changes in Subsec. (b)(4), effective April 28, 2004; P.A. 04-168 amended Subsec. (b)(2)(A) by adding provisions permitting a reduction in minimum roof pitch, effective June 1, 2004; P.A. 07-208 added Subsec. (b)(5) re school entrances, effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Education” and “Department of Education” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b)(1), effective July 1, 2011; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013; P.A. 13-256 amended Subsec. (b)(2)(A) to replace requirement that plans provide a minimum roof pitch of one-half inch per foot or, under certain circumstances, one-quarter inch per foot with requirement that plans provide a minimum roof pitch that conforms with requirements of the State Building Code, effective July 11, 2013.



Section 10-291a - Code compliance improvements not required in certain situations.

Notwithstanding the provisions of this chapter, in the case of a school building project to expand an existing school building, the Commissioner of Construction Services shall not require code compliance improvements to the existing part of the building not affected by the project as a condition of reimbursement for the project under this chapter.

(P.A. 96-270, S. 10, 11; P.A. 11-51, S. 128.)

History: P.A. 96-270 effective July 1, 1996; P.A. 11-51 replaced “State Board of Education” with “Commissioner of Construction Services”, effective July 1, 2011.



Section 10-292 - Review of final plans by Commissioner of Administrative Services. Exceptions; role of local officials.

(a) Upon receipt by the Commissioner of Administrative Services of the final plans for any phase of a school building project as provided in section 10-291, said commissioner shall promptly review such plans and check them to the extent appropriate for the phase of development or construction for which final plans have been submitted to determine whether they conform with the requirements of the Fire Safety Code, the Department of Public Health, the life-cycle cost analysis approved by the Commissioner of Administrative Services, the State Building Code and the state and federal standards for design and construction of public buildings to meet the needs of disabled persons, and if acceptable a final written approval of such phase shall be sent to the town or regional board of education and the school building committee. No phase of a school building project, subject to the provisions of subsection (c) or (d) of this section, shall go out for bidding purposes prior to such written approval.

(b) Notwithstanding the provisions of subsection (a) of this section, a town or regional school district may submit final plans and specifications for oil tank replacement, roof replacement, asbestos abatement, code violation, energy conservation, network wiring projects or projects for which state assistance is not sought, to the local officials having jurisdiction over such matters for review and written approval. The total costs for an asbestos abatement, code violation, energy conservation, or network wiring project eligible for review and approval under this subsection shall not exceed one million dollars. Except for projects for which state assistance is not sought and projects for which the town or regional school district is using a state contract pursuant to subsection (d) of this section, no school building project described in this subsection shall go out for bidding purposes prior to the receipt and acceptance by the Department of Administrative Services of such written approval.

(c) On and after October 1, 1991, if the Commissioner of Administrative Services does not complete his or her review pursuant to subsection (a) of this section, not later than thirty days after the date of receipt of final plans for a school building project, a town or regional school district may submit such final plans to local officials having jurisdiction over such matters for review and written approval. In such case, the school district shall notify the commissioner of such action and no such school building project shall go out for bidding purposes prior to the receipt by the commissioner of such written approval, except for projects for which the town or regional school district is using a state contract pursuant to subsection (d) of this section. Local building officials and fire marshals may engage the services of a code consultant for purposes of the review pursuant to this subsection, provided the cost of such consultant shall be paid by the school district.

(d) If the Department of Administrative Services makes a state contract available for use by towns or regional school districts, a town or regional school district may use such contract, provided the actual estimate for the school building project under the state contract is not given until receipt by the town or regional school district of approval of the plan pursuant to this section.

(1953, S. 991d; 1957, P.A. 593, S. 11; 1969, P.A. 413; P.A. 73-358, S. 3; P.A. 76-418, S. 16, 18; P.A. 77-597, S. 4; 77-614, S. 73, 323, 587, 610; P.A. 87-496, S. 49, 110; P.A. 88-360, S. 44, 63; P.A. 90-256, S. 5, 9; P.A. 91-220, S. 6, 8; P.A. 93-381, S. 9, 39; P.A. 94-245, S. 5, 46; P.A. 95-257, S. 12, 21, 58; P.A. 96-244, S. 30, 63; P.A. 98-249, S. 66, 67; P.A. 01-173, S. 28, 67; P.A. 03-76, S. 31; P.A. 11-8, S. 33; 11-51, S. 90, 129, 130; P.A. 13-247, S. 219.)

History: 1969 act required that plans be checked for compliance with standards for design and construction of public buildings to meet needs of disabled persons; P.A. 73-358 included reference to regional boards of education and required checking plans “to the extent appropriate for the phase ... for which final plans have been submitted” for conformity; P.A. 76-418 required written approval of phases checked and forbade bids before such written approval obtained, deleting previous provision for report which carried no authority to prevent bids or continuance of project; P.A. 77-597 required check for conformity with life-cycle cost analysis requirements; P.A. 77-614 substituted commissioner of administrative services for commissioner of public works and, effective January 1, 1979, substituted department of health services for state department of health; P.A. 87-496 substituted public works for administrative services commissioner; P.A. 88-360 substituted “commissioner” for “state board” of education; P.A. 90-256 added Subsec. (b) re submission of final plans and specifications for certain projects to local officials; P.A. 91-220 in Subsec. (a) added references to state building code and federal standards and made technical changes, in Subsec. (b) increased the limitation from $100,000 to $1,000,000 and added Subsec. (c) re review procedures; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-245 amended Subsec. (b) to add energy conservation projects, effective June 2, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-244 amended Subsec. (a) to replace “State Fire Code” with “State Fire Safety Code”, effective July 1, 1996; P.A. 98-249 amended Subsec. (a) to add reference to new Subsec. (d), amended Subsecs. (b) and (c) to add exceptions for use of state contracts and added new Subsec. (d) re use of state contracts, effective June 8, 1998; P.A. 01-173 amended Subsec. (b) to include network wiring, effective July 1, 2001; P.A. 03-76 made a technical change in Subsec. (b), effective June 3, 2003; P.A. 11-8 made a technical change in Subsec. (a), effective May 24, 2011; P.A. 11-51 amended Subsec. (a) by replacing “Commissioner of Public Works” with “Commissioner of Construction Services”, and amended Subsec. (d) by replacing “Department of Public Works” with “Department of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Education” and “Department of Education” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; P.A. 13-247 amended Subsec. (a) by replacing “Commissioner of Construction Services” with “Commissioner of Administrative Services”, amended Subsec. (c) by making technical changes and amended Subsec. (d) by deleting reference to “Department of Construction Services”, effective July 1, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (c), effective July 1, 2013.



Section 10-292a and 10-292b - Abatement of asbestos hazards; inspections; regulations. Asbestos abatement plans; reports by school districts.

Sections 10-292a and 10-292b are repealed.

(P.A. 85-541, S. 1, 2, 4; P.A. 86-65, S. 1, 2; P.A. 91-260, S. 2.)



Section 10-292c - Definitions.

As used in sections 10-292c to 10-292n, inclusive:

(1) “Bonds or municipal bonds” means (A) any bond, note, certificate or other evidence of indebtedness, and (B) any energy conservation lease purchase agreement.

(2) “Energy conservation lease purchase agreement” means an energy conservation lease purchase agreement, as defined in subdivision (17) of section 10-282.

(3) “Interest subsidy grants” means the grant payments by the state to pay the interest cost on bonds, or on temporary notes renewed in accordance with section 7-378a or 7-378e into the third or any subsequent year of such renewal following the date of issuance of the original notes, issued by a town, regional school district or regional educational service center to finance a school building project.

(4) “Regional educational service center” means a body corporate and politic established pursuant to the provisions of part IVa of chapter 164.

(5) “School building project” means school building project, as defined in subdivision (3) of section 10-282.

(P.A. 97-265, S. 85, 98; P.A. 98-252, S. 33, 80.)

History: P.A. 97-265 effective July 1, 1997; P.A. 98-252 made a technical change, effective July 1, 1998.



Section 10-292d - Interest subsidy grants.

(a) For school building projects authorized by the General Assembly prior to July 1, 1996, and for projects pursuant to subsection (b) of section 10-283 for which application was made prior to July 1, 1997, each town and regional school district shall be eligible to apply for and accept interest subsidy grants, as provided in sections 10-292c to 10-292n, inclusive. Any town desiring an interest subsidy grant may, by vote of its legislative body, authorize the board of education of such town to apply to the Commissioner of Education and to accept or reject such grants for the town. Any regional school board may vote to authorize the supervising agent of the regional school district to apply to the Commissioner of Education for and to accept or reject such grants for the district. Applications for such grants under sections 10-292c to 10-292n, inclusive, shall be made by the superintendent of schools of such town or regional school district on the form provided and in the manner prescribed by the Commissioner of Education. Grant applications under sections 10-292c to 10-292n, inclusive, shall be received, reviewed and approved or disapproved by the Commissioner of Education. All applications submitted prior to the first day of July in any year shall be reviewed promptly by the commissioner and the amount of the grant shall be estimated. The commissioner shall annually prepare a listing of all such eligible grants under sections 10-292c to 10-292n, inclusive, together with the amount of the estimated grants therefor and shall submit the same to the Governor and the General Assembly on or before the fifteenth day of December, except as provided in section 10-292e, with a request for authorization to enter into grant commitments. The General Assembly shall annually authorize the commissioner to enter into grant commitments on behalf of the state in accordance with the commissioner’s listing for such grants as the General Assembly shall determine. The commissioner shall not enter into any such grant commitments except pursuant to such legislative authorization.

(b) Notwithstanding the application date requirements of this section, the Commissioner of Education may approve applications for interest subsidy grants in connection with school building projects to remedy damage from fire and catastrophe or to correct safety, health and other code violations at any time within the limit of available grant authorization and make payments thereon within the limit of appropriated funds.

(P.A. 97-265, S. 86, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292e - Committee from General Assembly to review listing of eligible interest subsidy grants.

A committee to review the listing of eligible grants submitted pursuant to sections 10-292c to 10-292n, inclusive, shall be appointed annually on or before July first. Such committee may be the same committee that is appointed pursuant to section 10-283a. The listing of eligible grants shall be submitted to said committee prior to December fifteenth annually to determine if said listing is in compliance with section 10-292d. The committee may modify the listing if it finds that the Commissioner of Education acted in an arbitrary or unreasonable manner in establishing the listing. Prior to February first annually, the committee shall submit the approved or modified listing of grants to the Governor and the General Assembly.

(P.A. 97-265, S. 87, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292f - Approval or disapproval of interest subsidy applications by Commissioner of Education.

(a) The Commissioner of Education is authorized to receive, review and approve applications for state grants under sections 10-292c to 10-292n, inclusive, or to disapprove any such application if it does not meet the standards or school building priorities established by the State Board of Education.

(b) When any such application is approved, said commissioner shall certify to the State Comptroller the amount of the grant for which the town, regional school district or regional educational service center is eligible under sections 10-292c to 10-292n, inclusive, and the amount and time of the payment thereunder. Upon receipt of such certification, the State Comptroller is authorized and directed to draw his order on the State Treasurer in such amount and at such time as certified by said commissioner.

(P.A. 97-265, S. 88, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292g - Percentage determination for interest subsidy grants.

(a) The percentage of interest subsidy grant money a local board of education may be eligible to receive under the provisions of section 10-292i shall be determined as follows: (1) Each town shall be ranked in descending order from one to one hundred sixty-nine according to such town’s adjusted equalized net grand list per capita, as defined in section 10-261; (2) based upon such ranking, a percentage of not less than twenty nor more than eighty shall be determined for each town on a continuous scale.

(b) The percentage of interest subsidy grant money a regional board of education may be eligible to receive under the provisions of section 10-292i shall be determined by its ranking. Such ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each town in the district by such town’s ranking, as determined in subsection (a) of this section, (2) adding together the figures determined under subdivision (1) of this subsection, and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all towns in the district. The ranking of each regional board of education shall be rounded to the next higher whole number and each such board shall receive the same reimbursement percentage as would a town with the same rank. In the case of an interest subsidy grant (A) for a secondary regional school district, such reimbursement percentage shall be increased by five per cent and (B) for a regional school district accommodating pupils in kindergarten to grade twelve, inclusive, such reimbursement percentage shall be increased by ten per cent, except that no such percentage shall exceed eighty-five per cent.

(c) The percentage of interest subsidy grant money a regional educational service center may be eligible to receive shall be determined by its ranking. Such ranking shall be determined by (1) multiplying the population of each member town in the regional educational service center by such town’s ranking, as determined in subsection (a) of this section, (2) adding together the figures for each town determined under subdivision (1) of this subsection and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all member towns in the regional educational service center. The ranking of each regional educational service center shall be rounded to the next higher whole number and each such center shall receive the same reimbursement percentage as would a town with the same rank.

(P.A. 97-265, S. 89, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292h - Interest subsidy grants to incorporated or endowed high schools and academies.

(a) For school building projects authorized by the General Assembly prior to July 1, 1996, and for projects pursuant to subsection (b) of section 10-283 for which application was made prior to July 1, 1997, any incorporated or endowed high school or academy approved by the State Board of Education pursuant to section 10-34 may apply and be eligible subsequently to be considered for interest subsidy grant commitments from the state pursuant to sections 10-292c to 10-292n, inclusive. Applications pursuant to this subsection shall be filed at such time and on such forms as the Department of Education prescribes. The Commissioner of Education shall approve such applications pursuant to the provisions of section 10-292f deemed applicable by the Department of Education.

(b) The amount of any interest subsidy grant approved by said commissioner under this section shall be computed pursuant to the provisions of section 10-292i. Grant payments shall be made in accordance with sections 10-292c to 10-292n, inclusive, as deemed applicable by the Department of Education.

(c) The percentage of interest subsidy grant money each incorporated or endowed high school or academy may be eligible to receive under the provisions of subsection (b) of this section shall be determined by its ranking. The ranking shall be determined by (1) multiplying the total population, as defined in section 10-261, of each town which, at the time of application for such grant commitment, has designated such school as the high school for such town for a period of not less than five years from the date of such application, by such town’s percentile ranking, as determined in subsection (a) of section 10-292g, (2) adding together the figures for each town determined under subdivision (1) of this subsection and (3) dividing the total computed under subdivision (2) of this subsection by the total population of all towns which designate the school as their high school under subdivision (1) of this subsection. The ranking determined pursuant to this subdivision shall be rounded to the next higher whole number. Such high school or academy shall receive the same reimbursement percentage as would a town with the same rank.

(d) In order for an incorporated or endowed high school or academy to be eligible for an interest subsidy grant commitment pursuant to this section, such high school or academy shall (1) provide educational services to the town or towns designating it as the high school for such town or towns for a period of not less than ten years after completion of the interest subsidy grant payments under this section and (2) provide that at least half of the governing board which exercises final educational, financial and legal responsibility for the high school or academy, exclusive of the chairman of such board, be representatives of the board or boards of education designating the high school or academy as the high school for each such board’s town.

(P.A. 97-265, S. 90, 98; P.A. 03-76, S. 32.)

History: P.A. 97-265 effective July 1, 1997; P.A. 03-76 made technical changes in Subsecs. (a) and (b), effective June 3, 2003.



Section 10-292i - Computation of interest subsidy grants.

(a) The amount of the interest subsidy grant approved by the Commissioner of Education under the provisions of sections 10-292c to 10-292n, inclusive, shall be the eligible percentage, as determined in section 10-292g, times the eligible interest costs, provided such interest subsidy grant amount and percentage may be adjusted by the Commissioner of Education to the same extent that the grant for the school building project financed by the bonds of the town, regional school district or regional educational service center to which such interest subsidy grant relates is adjusted pursuant to section 10-286.

(b) In the case of any grants computed under this section, any federal funds or other state funds received for such costs covered by the grant shall be deducted from cost estimates prior to computation of the grant.

(P.A. 97-265, S. 91, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292j - Installment payment of interest subsidy grants. Withholding of state grant payments.

(a) An interest subsidy grant approved under sections 10-292c to 10-292n, inclusive, shall be paid in installments, the number and time of payment of which shall correspond to the number and time of interest installment payments on municipal bonds, including payments to retire temporary notes renewed for the third and subsequent years pursuant to section 7-378a or 7-378e issued for the purpose of financing the school building project to which such interest subsidy grant relates and shall be equal to the state’s share of interest costs per interest installment on municipal bonds or notes, provided final payment shall not be made prior to an audit conducted by the State Board of Education. Annual interest subsidy grant installments paid pursuant to this section on interest installment payments to retire temporary notes renewed pursuant to said section 7-378a or 7-378e shall be paid only if at the time such temporary notes are renewed, the rate of interest applicable to such notes is less than the rate of interest that would be applicable with respect to twenty-year bonds if issued at the time of such renewal. The determination related to such rates of interest pursuant to this subsection may be reviewed and shall be subject to approval by the Commissioner of Education prior to renewal of such notes.

(b) If the commissioner determines that a school building project has not met the approved conditions of the original application, the State Board of Education may withhold subsequent state interest subsidy grant payments related to said school building project until appropriate action, as determined by the commissioner, is taken to cause the school building project to be in compliance with the approved conditions or may require repayment of all state interest subsidy grant payments for said school building project when such appropriate action is not undertaken within a reasonable time.

(P.A. 97-265, S. 92, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292k - Bond issue for interest subsidy grants.

For purposes of funding interest subsidy grants, except for interest subsidy grants made pursuant to subsection (b) of section 10-292m, the State Treasurer is authorized and directed, subject to and in accordance with the provisions of section 3-20, to issue bonds of the state from time to time in one or more series in an aggregate amount not exceeding three hundred sixty-one million seven hundred thousand dollars, provided four million three hundred thousand dollars of said authorization shall be effective July 1, 2014. Bonds of each series shall bear such date or dates and mature at such time or times not exceeding thirty years from their respective dates and be subject to such redemption privileges, with or without premium, as may be fixed by the State Bond Commission. They shall be sold at not less than par and accrued interest and the full faith and credit of the state is pledged for the payment of the interest thereon and the principal thereof as the same shall become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due. The State Treasurer is authorized to invest temporarily in direct obligations of the United States, United States agency obligations, certificates of deposit, commercial paper or bank acceptances, such portion of the proceeds of such bonds or of any notes issued in anticipation thereof as may be deemed available for such purpose.

(P.A. 97-265, S. 93, 98; P.A. 99-4, S. 2, 3; 99-241, S. 8, 66; P.A. 00-167, S. 61, 69; June Sp. Sess. P.A. 01-7, S. 17, 28; May 9 Sp. Sess. P.A. 02-5, S. 10; Sept. 8 Sp. Sess. P.A. 03-2, S. 21; May Sp. Sess. P.A. 04-1, S. 7; June Sp. Sess. P.A. 05-5, S. 6; June Sp. Sess. P.A. 07-7, S. 48; June Sp. Sess. P.A. 09-3, S. 128; Sept. Sp. Sess. P.A. 09-2, S. 4; P.A. 11-57, S. 66; P.A. 13-239, S. 59.)

History: P.A. 97-265 effective July 1, 1997; P.A. 99-4 increased authorization from $113,100,000 to $121,100,000, effective April 9, 1999; P.A. 99-241 increased authorization to $188,100,000, effective July 1, 1999, provided $61,000,000 is effective July 1, 2000; P.A. 00-167 decreased the aggregate bond authorization to $144,100,000, effective July 1, 2000, of which $17,000,000 is effective July 1, 2000; June Sp. Sess. P.A. 01-7 decreased the authorization to $121,100,000, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 increased the aggregate bond authorization to $171,100,000, effective July 1, 2002, of which $50,000,000 is effective July 1, 2002; Sept. 8 Sp. Sess. P.A. 03-2 increased the aggregate bond authorization from to $198,100,000, effective September 10, 2003, of which $27,000,000 is effective July 1, 2003; May Sp. Sess. P.A. 04-1 increased the aggregate authorization to $231,100,000 and provided that $33,000,000 of said authorization is effective July 1, 2004, effective July 1, 2004; June Sp. Sess. P.A. 05-5 increased the aggregate authorization to $281,100,000, of which $25,000,000 is effective July 1, 2006, effective July 1, 2005; June Sp. Sess. P.A. 07-7 increased aggregate authorization from $281,100,000 to $311,900,000, of which $16,400,000 is effective July 1, 2008, effective November 2, 2007; June Sp. Sess. P.A. 09-3 increased aggregate authorization from $311,900,000 to $314,500,000 and deleted provision re $16,400,000 of authorization to be effective July 1, 2008, effective September 9, 2009; Sept. Sp. Sess. P.A. 09-2 increased aggregate authorization from $314,500,000 to $334,700,000, of which $11,200,000 is effective July 1, 2010, effective September 25, 2009 (Revisor’s note: The word “interest” in the first occurrence of the phrase “interest subsidy grants” was inadvertently omitted from the 2009 acts and was restored editorially by the Revisors for accuracy, and the word “thereon” was inadvertently inserted after the phrase “accrued interest” in the 2009 acts and was deleted editorially by the Revisors for accuracy); P.A. 11-57 increased aggregate authorization from $334,700,000 to $356,400,000, of which $8,300,000 is effective July 1, 2012, effective July 1, 2011; P.A. 13-239 increased aggregate authorization from $356,400,000 to $361,700,000, of which $4,300,000 is effective July 1, 2014, effective July 1, 2013.



Section 10-292l - Certification of dates and amounts of interest subsidy grant payments.

Any grant commitment entered into by the Commissioner of Education on or prior to July 1, 1997, which includes a commitment to pay the interest cost on bonds or temporary notes renewed in accordance with section 7-378a or 7-378e into the third or any subsequent year of such renewal following the date of issuance of the original notes, issued by a town or regional school district to finance the state share of the cost of a school building project as determined by the Commissioner of Education, and if not paid prior to July 1, 1997, shall be considered to have been properly made pursuant to, and is subject to, sections 10-292c to 10-292n, inclusive. On or after July 1, 1997, each town and regional school district shall submit a separate application to the Commissioner of Education for interest subsidy grants described in sections 10-292c to 10-292n, inclusive. The Commissioner of Education shall certify to the State Comptroller, upon completion of the issuance of bonds or such renewal of temporary notes, the dates and amount of interest subsidy grant payments to be made pursuant to sections 10-292c to 10-292n, inclusive, and the State Comptroller is authorized and directed to draw an order on the State Treasurer upon such certification to pay the amounts so certified when due. The State Treasurer shall make such interest subsidy grant payments at least ten days prior to the interest payment dates on bonds or temporary notes related thereto. In the event that a school building project is not completed at the time bonds or temporary notes related thereto or short-term financing are issued to finance the project, the certification of the interest subsidy grant amounts by the Commissioner of Education may be based on estimates, provided, upon completion of such project and notification of final acceptance to the state, the Commissioner of Education shall adjust and recertify the dates and amounts of subsequent interest subsidy grant payments based on the state’s share of final eligible costs.

(P.A. 97-265, S. 94, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292m - Short-term financing and interest subsidy grants. Availability of interest subsidy grants for the local share of the cost of school building projects; amount of grant.

(a) Notwithstanding any other provision of the general statutes, in the case of any school building project for which the total cost is less than one million dollars, the state shall not require permanent local financing prior to the payment of an interest subsidy grant under sections 10-292c to 10-292n, inclusive. In any such case, the school district may pay off its debt on any such project over a period not to exceed four years if the school district promptly applies all interest subsidy grant payments toward interest costs on such debt as the same becomes due and payable and provides for the payment of such debt in equal annual installments commencing no later than one year from the date of issue. The interest subsidy grant percentage on such debt of the district shall be the same as if permanent financing had been used.

(b) Interest subsidy grants shall be available for bonds issued after July 1, 1971, for the local share of the cost of a school building project eligible for assistance under section 10-287a. The State Comptroller is authorized and directed to draw an order on the State Treasurer upon certification of the Commissioner of Education to pay any regional school district, town, consolidated town and city, and consolidated town and borough an interest subsidy grant on such bonds issued after July 1, 1971, for the local share of the cost of such school building project but not in excess of the amount certified as such share by the Commissioner of Education for such project. The local share of the cost of such project shall be the total cost of such project, as determined by the Commissioner of Education to be eligible for assistance under section 10-287a, less the total grant payments made by the state. Such interest subsidy shall be the difference between four per cent per annum and the lower of six per cent per annum or the net interest cost on such bonds. Such payments may be made on a reimbursement basis in the event the bonds were issued prior to the date of certification from the commissioner to the State Comptroller in accordance with sections 10-292c to 10-292n, inclusive.

(P.A. 97-265, S. 95, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292n - Default by municipality or private academy.

The loan obligation of a private academy and the bonds or notes issued to finance such loan pursuant to sections 10-289d to 10-289g, inclusive, shall be secured by all interest subsidy grants committed by the state to the private academy in connection with such financing. Whenever it is established that a qualifying municipality or private academy has defaulted in the payment of the principal or redemption premium or interest on its bonds or notes or on any payment obligation due under any loan agreement authorized by said sections 10-289d to 10-289g, inclusive, or any other event of default under any such loan agreement or guaranty agreement or the trust indenture for the bonds or notes occurs, the payment of interest subsidy grants to such qualifying municipality or private academy pursuant to any provision of the general statutes in effect at the time the default is established shall be withheld by the state. If the trustee, on behalf of a holder or owner of any such bond or note or such qualifying municipality or private academy, files with the State Comptroller a verified statement describing such default, the State Comptroller may investigate the circumstances of the alleged default, prepare and file in his office a certificate setting forth his finding with respect to the default and serve a copy of such finding, by registered or certified mail, upon the State Treasurer or chief fiscal officer of each such qualifying municipality and the private academy and the indenture trustee. Upon the filing of such a verified statement in the office of the State Comptroller, the State Comptroller shall deduct and withhold from all succeeding interest subsidy grant payments otherwise due each such qualifying municipality or private academy such amounts as are necessary to pay the interest on such bonds and notes of such a qualifying municipality until such time as the indenture trustee files a verified statement with the State Comptroller that all defaults have been cured. Payments of interest subsidy grants so deducted and withheld shall be forwarded promptly by the State Comptroller and the State Treasurer to the paying agent or agents for the bonds and notes for the sole purpose of payment of interest on such bonds or notes. The State Comptroller shall promptly notify the State Treasurer or the chief fiscal officer of each such qualifying municipality and the private academy of any payment or payments made to any paying agent or paying agents pursuant to this section. The state of Connecticut hereby covenants with the purchasers, holders and owners, from time to time, of bonds and notes issued by a qualifying municipality for school purposes that it will not limit or impair the rights and remedies granted by this section, provided nothing in this section shall be construed as requiring the state to continue the payment of state aid or assistance to any qualifying municipality or private academy or as limiting or prohibiting the state from repealing or amending any law relating to state aid or assistance, the manner and time of payment or apportionment thereof or the amount thereof.

(P.A. 97-265, S. 96, 98.)

History: P.A. 97-265 effective July 1, 1997.



Section 10-292o - Leasing of facilities by regional educational service centers; grants.

Section 10-292o is repealed, effective October 5, 2009.

(P.A. 97-265, S. 97, 98; June 30 Sp. Sess. P.A. 03-6, S. 11; P.A. 04-26, S. 9; P.A. 05-245, S. 43; P.A. 06-13, S. 7; June Sp. Sess. P.A. 07-3, S. 6; Sept. Sp. Sess. P.A. 09-6, S. 61.)



Section 10-292p - School-based health clinic. Entrance requirement.

Section 10-292p is repealed, effective July 8, 2009.

(P.A. 07-185, S. 33; P.A. 08-184, S. 35; P.A. 09-232, S. 105.)



Section 10-292q - School Building Projects Advisory Council.

(a) There is established a School Building Projects Advisory Council. The council shall consist of: (1) The Secretary of the Office of Policy and Management, or the secretary’s designee, (2) the Commissioner of Administrative Services, or the commissioner’s designee, and (3) three members appointed by the Governor, one of whom shall be a person with experience in school building project matters, one of whom shall be a person with experience in architecture and one of whom shall be a person with experience in engineering. The chairperson of the council shall be the Commissioner of Administrative Services, or the commissioner’s designee. A person employed by the Department of Administrative Services who is responsible for school building projects shall serve as the administrative staff of the council. The council shall meet at least quarterly to discuss matters relating to school building projects.

(b) The School Building Projects Advisory Council shall (1) develop model blueprints for new school building projects that are in accordance with industry standards for school buildings and the school safety infrastructure standards, developed pursuant to section 10-292r, (2) conduct studies, research and analyses, and (3) make recommendations for improvements to the school building projects processes to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, education and finance, revenue and bonding.

(P.A. 11-51, S. 132; P.A. 13-3, S. 83; 13-247, S. 200.)

History: P.A. 11-51 effective July 1, 2011; P.A. 13-3 amended Subsec. (b)(1) by adding requirement that model blueprints be in accordance with industry standards for school buildings and the school safety infrastructure standards, effective April 4, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, in Subsec. (a), effective July 1, 2013.



Section 10-292r - School Safety Infrastructure Council. School safety infrastructure standards.

(a) There is established a School Safety Infrastructure Council. The council shall consist of: (1) The Commissioner of Administrative Services, or the commissioner’s designee; (2) the Commissioner of Emergency Services and Public Protection, or the commissioner’s designee; (3) the Commissioner of Education, or the commissioner’s designee; (4) one appointed by the president pro tempore of the Senate, who shall be a person with expertise in building security, preferably school building security; (5) one appointed by the speaker of the House of Representatives, who shall be a licensed professional engineer who is a structural engineer; (6) one appointed by the majority leader of the Senate, who shall be a public school administrator certified by the State Board of Education; (7) one appointed by the majority leader of the House of Representatives, who shall be a firefighter, emergency medical technician or a paramedic; (8) one appointed by the minority leader of the Senate, who shall be a school resource officer; and (9) one appointed by the minority leader of the House of Representatives, who shall be a public school teacher certified by the State Board of Education. The Commissioner of Administrative Services shall serve as the chairperson of the council. The administrative staff of the Department of Administrative Services shall serve as staff for the council and assist with all ministerial duties.

(b) The School Safety Infrastructure Council shall develop school safety infrastructure standards for school building projects under this chapter and projects receiving reimbursement as part of the school security infrastructure competitive grant program, pursuant to section 84 of public act 13-3*. Such school safety infrastructure standards shall conform to industry standards for school building safety infrastructure and shall include, but not be limited to, standards regarding (1) entryways to school buildings and classrooms, such as, reinforcement of entryways, ballistic glass, solid core doors, double door access, computer-controlled electronic locks, remote locks on all entrance and exits and buzzer systems, (2) the use of cameras throughout the school building and at all entrances and exits, including the use of closed-circuit television monitoring, (3) penetration resistant vestibules, and (4) other security infrastructure improvements and devices as they become industry standards. The council shall meet at least annually to review and update, if necessary, the school safety infrastructure standards and make such standards available to local and regional boards of education.

(c) Not later than January 1, 2014, and annually thereafter, the School Safety Infrastructure Council shall submit the school safety infrastructure standards to the Commissioners of Emergency Services and Public Protection and Education, the School Building Projects Advisory Council, established pursuant to section 10-292q, and the joint standing committees of the General Assembly having cognizance of matters relating to public safety and education, in accordance with the provisions of section 11-4a.

(P.A. 13-3, S. 80; 13-247, S. 200.)

*Note: Section 84 of public act 13-3 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 13-3 effective April 4, 2013; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.






Chapter 174 - Education of the Blind

Section 10-293 - Board of Education and Services for the Blind; advisor to Department of Rehabilitation Services. Membership.

(a) There is established a Board of Education and Services for the Blind that shall serve as an advisor to the Department of Rehabilitation Services in fulfilling its responsibilities in providing services to the blind and visually impaired in the state.

(b) (1) The Board of Education and Services for the Blind shall consist of members appointed as follows: Six appointed by the Governor, one appointed by the president pro tempore of the Senate, one appointed by the speaker of the House of Representatives, one appointed by the majority leader of the Senate, one appointed by the minority leader of the Senate, one appointed by the majority leader of the House of Representatives and one appointed by the minority leader of the House of Representatives and all shall be residents of the state. The Commissioner of Social Services shall be a member, ex officio. One of the members appointed by the Governor shall be the parent of a child who receives services provided by the board, and not less than two of the members appointed by the Governor shall be blind persons.

(2) Three members appointed by the Governor shall serve a term of four years. Three members appointed by the Governor shall serve a term of two years. The three members appointed by the president pro tempore of the Senate, the majority leader of the Senate and the minority leader of the Senate shall serve a term of four years. The three members appointed by the speaker of the House of Representatives, the majority leader of the House of Representatives, and the minority leader of the House of Representatives shall serve a term of two years. Thereafter, all members shall be appointed for a term of four years, commencing on January fourth of the year of the appointment.

(3) One of the members appointed by the Governor shall be designated by the Governor as the chairperson of the board. The board shall meet annually in the month of September and may meet at any other time upon the call of its chairperson; and the chairperson shall call a meeting at the request of two or more members. Any appointed member who fails to attend three consecutive meetings or fifty per cent of all meetings held during any calendar year shall be deemed to have resigned. A majority of the members in office shall constitute a quorum. The appointing authority may, for reasonable cause, remove any appointed member and appoint another person to fill the vacancy for the unexpired portion of the term. Any vacancy in the Board of Education and Services for the Blind shall be filled by the appointing authority for the unexpired portion of the term.

(1949 Rev., S. 1608; 1957, P.A. 249; September, 1957, P.A. 13, S. 7; 1961, P.A. 539, S. 2; 1963, P.A. 386, S. 1; 1967, P.A. 582, S. 1; P.A. 74-150, S. 1; P.A. 77-614, S. 536, 610; P.A. 84-361, S. 1, 7; P.A. 88-156, S. 6; P.A. 93-262, S. 1, 87; P.A. 04-90, S. 1; P.A. 05-156, S. 3; P.A. 06-124, S. 1; P.A. 11-44, S. 7; June 12 Sp. Sess. P.A. 12-1, S. 39.)

History: 1961 act allowed governor to appoint staff member in his place and changed secretary of board to executive secretary; 1963 act changed name of board and made executive secretary its director; 1967 act changed membership requirements for board by adding an additional member who shall be a blind person for a total of eight members, two of whom shall be blind; P.A. 74-150 deleted requirement that one member be a woman; P.A. 77-614 removed governor and chief justice of supreme court as members, installed commissioner of human resources as member, decreased number of members to seven and added Subsec. (b) placing board within human resources department for administrative purposes, effective January 1, 1979; P.A. 84-361 amended Subsec. (a) by adding provisions re attendance requirements for retaining membership and re members needed for quorum; P.A. 88-156 deleted language re four-year term of office; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 04-90 amended Subsec. (a) to require that one member be the parent of a child who receives services provided by the board and not less than two members be blind persons and to make conforming and technical changes; P.A. 05-156 amended Subsec. (a) to specify that a board member appointed by the Governor shall be designated as board chairperson, substitute “chairperson” for “director” re calling of board meetings and delete provision re board adopting rules for its own action and regulations for determining persons who receive benefits; P.A. 06-124 amended Subsec. (a) by specifying that board is to serve as the central policy making authority in providing services to the blind and visually impaired in the state and by adding that the terms of the current board members shall expire on January 3, 2007, added new Subsec. (b) re composition of the board on and after January 4, 2007, added Subsec. (c) re duties of and report from the board, and redesignated existing Subsec. (b) as Subsec. (d), effective June 2, 2006; P.A. 11-44 amended Subsec. (a) by replacing provision designating board as policy making authority with provision requiring board to serve as advisor to Bureau of Rehabilitative Services and deleting provision re board membership, amended Subsec. (b)(1) by deleting “On and after January 4, 2007”, amended Subsec. (b)(3) by adding provision requiring chairperson to call a meeting at the request of more than 2 members, deleted former Subsec. (c) re duties of board, and deleted former Subsec. (d) re board within Department of Social Services for administrative purposes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-294 - Executive director. Qualifications. Compensation. Rules and regulations.

Section 10-294 is repealed, effective July 1, 2011.

(1949 Rev., S. 1609; 1961, P.A. 539, S. 3; 1963, P.A. 386, S. 2; 77-614, S. 537, 610; P.A. 03-217, S. 1; P.A. 05-156, S. 4; P.A. 11-44, S. 178.)



Section 10-294a - Legal blindness. Impaired vision. Defined.

For the purposes of this chapter:

(a) A person is legally blind if such person’s central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or if such person’s visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees;

(b) A person has impaired vision if such person’s central visual acuity does not exceed 20/70 in the better eye with correcting lenses.

(1961, P.A. 539, S. 1; 1969, P.A. 767, S. 1; P.A. 75-231, S. 1, 6; P.A. 78-218, S. 200; P.A. 05-156, S. 5.)

History: 1969 act defined what is meant by impaired vision; P.A. 75-231 defined what is meant by products made or manufactured by the blind; P.A. 78-218 added feminine personal pronouns; P.A. 05-156 amended Subsec. (a) to replace “blind” with “legally blind”, made technical changes in Subsecs. (a) and (b) for the purpose of gender neutrality and deleted former Subsec. (c) re definition of products made or services provided by blind persons.



Section 10-294b - Braille Literacy Advisory Council.

Section 10-294b is repealed, effective October 1, 2005.

(P.A. 00-127, S. 1, 4; P.A. 05-156, S. 11.)



Section 10-295 - Specialized vision-related instruction, educational programs, goods and services. Expense of services. Teachers and educational resources; funding. Adult home instruction. Adaptive equipment.

(a) All residents of this state, regardless of age, who, because of blindness or impaired vision, require specialized vision-related educational programs, goods and services, on the signed recommendation of the Commissioner of Rehabilitation Services, shall be entitled to receive such instruction, programs, goods and services for such length of time as is deemed expedient by said commissioner. Upon the petition of any parent or guardian of a blind child or a child with impaired vision, a local board of education may provide such instruction within the town or it may provide for such instruction by agreement with other towns as provided in subsection (d) of section 10-76d. All educational privileges prescribed in part V of chapter 164, not inconsistent with the provisions of this chapter, shall apply to the pupils covered by this subsection.

(b) The Commissioner of Rehabilitation Services shall expend funds for the services made available pursuant to subsection (a) of this section from the educational aid for blind and visually handicapped children account in accordance with the provisions of this subsection. The Commissioner of Rehabilitation Services may adopt, in accordance with the provisions of chapter 54, such regulations as the commissioner deems necessary to carry out the purpose and intent of this subsection.

(1) The Commissioner of Rehabilitation Services shall provide, upon written request from any interested school district, the services of teachers of the visually impaired, based on the levels established in the individualized education or service plan. The Commissioner of Rehabilitation Services shall also make available resources, including, but not limited to, the Braille and large print library, to all teachers of public and nonpublic school children. The commissioner may also provide vision-related professional development and training to all school districts and cover the actual cost for paraprofessionals from school districts to participate in agency-sponsored Braille training programs. The commissioner shall utilize education consultant positions, funded by moneys appropriated from the General Fund, to supplement new staffing that will be made available through the educational aid for the blind and visually handicapped children account, which shall be governed by formal written policies established by the commissioner.

(2) The Commissioner of Rehabilitation Services shall use funds appropriated to said account, first to provide specialized books, materials, equipment, supplies, adaptive technology services and devices, specialist examinations and aids, preschool programs and vision-related independent living services, excluding primary educational placement, for eligible children without regard to a per child statutory maximum.

(3) The Commissioner of Rehabilitation Services may, within available appropriations, employ certified teachers of the visually impaired in sufficient numbers to meet the requests for services received from school districts. In responding to such requests, the commissioner shall utilize a formula for determining the number of teachers needed to serve the school districts, crediting six points for each Braille-learning child and one point for each other child, with one full-time certified teacher of the visually impaired assigned for every twenty-five points credited. The commissioner shall exercise due diligence to employ the needed number of certified teachers of the visually impaired, but shall not be liable for lack of resources. Funds appropriated to said account may also be utilized to employ rehabilitation teachers, rehabilitation technologists and orientation and mobility teachers in numbers sufficient to provide compensatory skills evaluations and training to blind and visually impaired children. In addition, up to five per cent of such appropriation may also be utilized to employ special assistants to the blind and other support staff necessary to ensure the efficient operation of service delivery. Not later than October first of each year, the Commissioner of Rehabilitation Services shall determine the number of teachers needed based on the formula provided in this subdivision. Based on such determination, the Commissioner of Rehabilitation Services shall estimate the funding needed to pay such teachers’ salaries, benefits and related expenses.

(4) In any fiscal year, when funds appropriated to cover the combined costs associated with providing the services set forth in subdivisions (2) and (3) of this subsection are projected to be insufficient, the Commissioner of Rehabilitation Services may collect revenue from all school districts that have requested such services on a per student pro rata basis, in the sums necessary to cover the projected portion of these services for which there are insufficient appropriations.

(c) The Commissioner of Rehabilitation Services may provide for the instruction of the adult blind in their homes, expending annually for this purpose such sums as the General Assembly may appropriate.

(d) The Commissioner of Rehabilitation Services may expend up to ten thousand dollars per fiscal year per person twenty-one years of age or over who is both blind or visually impaired and deaf for the purpose of providing services through specialized public and private entities from which such person can benefit. The commissioner may determine the criteria by which a person is eligible to receive specialized services and may adopt regulations necessary to carry out the provisions of this subsection.

(e) The Commissioner of Rehabilitation Services may, within available appropriations, purchase adaptive equipment for persons receiving services pursuant to this chapter.

(1949 Rev., S. 1610; 1949, 1953, 1955, S. 1002d; March, 1958, P.A. 17, S. 1; 1959, P.A. 582; 591; 1961, P.A. 539, S. 4; 1963, P.A. 386, S. 3; 577; February, 1965, P.A. 289, S. 1, 2; 574, S. 12; 1967, P.A. 462, S. 1, 2; 1969, P.A. 159, S. 1, 2; 580, S. 1, 2; 767, S. 2; 1971, P.A. 567, S. 1; 1972, P.A. 212, S. 1; P.A. 73-469, S. 1, 2; P.A. 74-260, S. 1, 2; P.A. 78-211, S. 1, 2; 78-218, S. 201; P.A. 79-525, S. 1; P.A. 81-378, S. 1, 2; June 18 Sp. Sess. P.A. 97-2, S. 138, 165; P.A. 98-252, S. 26, 80; P.A. 03-219, S. 1; P.A. 04-16, S. 1; P.A. 05-156, S. 6; P.A. 08-133, S. 1; P.A. 11-44, S. 8; June 12 Sp. Sess. P.A. 12-1, S. 40; P.A. 13-234, S. 70.)

History: 1959 acts required that child and either parent or guardian have resided in state for three years immediately preceding application for aid and increased maximum payment by the state; 1961 act further increased maximum payment, increased the maximum additional sum payable, added the provision for blind children with other severe physical handicaps or mental retardation or emotionally maladjusted children, reduced the residence requirement from three years to one year and added Subsec. (c); 1963 acts increased the state’s maximum payment and changed the name of the board; 1965 acts increased maximum payment for instruction in Subsec. (a) from $2,100 to $2,700 per year and increased maximum payment in Subsec. (b) from $4,500 to 5,000 per year and substituted Sec. 10-75g for reference to repealed Sec. 10-81 in Subsec. (a); 1967 act increased maximum payment in Subsec. (a) to $2,900 and in Subsec. (b) to $5,500; 1969 acts amended Subsec. (a) to require recommendation of director rather than affirmative vote of three board members for special instruction, to require director to submit names of those recommended to the board, to substitute Sec. 10-76d for Sec. 10-75g, to increase maximum payment for instruction to $3,400, to increase clothing payments from $60 to $100, to add provisions re reimbursement for transportation costs and to extend provisions to those with impaired vision, amended Subsec. (b) to require bona fide residency for eligibility rather than three years’ residency, to increase maximum payment to $6,000 and to extend provisions to those with impaired vision; 1971 act made provisions applicable to persons regardless of age, increased maximum payment in Subsec. (a) to $4,000 and in Subsec. (b) to $7,000; 1972 act increased maximum payment in Subsec. (a) to $4,800 and in Subsec. (b) to $8,400; P.A. 73-469 increased payment in Subsec. (a) to $5,400; P.A. 74-260 increased payment in Subsec. (a) to $6,400 and in Subsec. (b) to $9,400; P.A. 78-211 increased maximum payment in Subsec. (b) to $12,000; P.A. 78-218 included regional boards of education in transportation reimbursement provisions in Subsec. (a) and removed masculine personal pronouns in Subsec. (b); P.A. 79-525 added Subsec. (d) re expenditures for persons 21 or older who are both blind or visually impaired and deaf; P.A. 81-378 raised maximum expenditure per year per child from $12,000 to $14,000 in Subsec. (b); June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by requiring a local or regional board of education to request reimbursement by the first of June for expenses incurred during the preceding first of July through the thirty-first of December and by the first of December for expenses incurred during the preceding first of January through the thirtieth of June, amended Subsec. (b) by decreasing the amount of funds the board may expend for sending certain children to specialized facilities from $14,000 to $11,000, and added Subsec. (e) allowing the board to purchase adaptive equipment and specifying the cost limits of such purchases, effective July 1, 1997; P.A. 98-252 amended Subsec. (a) to substitute referral by a local or regional board of education for referral by the State Board of Education for purposes of providing instruction to children with vision greater than as defined in Sec. 10-294a, effective July 1, 1998; P.A. 03-219 amended Subsec. (a) by substituting “specialized vision-related educational programs, goods and services” for “special educational programs”, making conforming change, and deleting provisions re submission of names by director to the board, “educable” child, $6,400 per person instructional spending limit, $100 per person clothing allowance, $300 per person transportation allowance, and services to a child with vision greater than as defined in Sec. 10-294a, amended Subsec. (b) by deleting provisions re $11,000 per fiscal year per child instructional spending limit for children with multiple handicaps, adding provision re $6,400 per fiscal year per child instructional spending limit and adding Subdivs. (1) to (6) re educational resources and teachers provided by the Board of Education and Services for the Blind to school districts, establishment of formula to determine the number of teachers needed to serve a district, and establishment of pro rata formula for distribution of funds from educational aid for blind and visually handicapped children account, effective July 9, 2003; P.A. 04-16 made technical changes; P.A. 05-156 amended Subsec. (b)(1) to provide that agency may cover actual cost for paraprofessionals to participate in agency-sponsored Braille training programs, amended Subsec. (b)(3) to authorize use of account funds to employ rehabilitation teachers, rehabilitation technologists and orientation and mobility teachers, amended Subsec. (b)(5) to add requirement that costs of retaining teacher for the visually impaired are reimbursable provided such teacher has participated in not less than five hours of professional development training on vision impairment or blindness during school year, amended Subsec. (b)(6) to provide for distribution of funds contingent on school district submitting an annual progress report for each eligible child, amended Subsec. (d) by substituting “providing services through specialized public and private entities” for “sending such person to a specialized public or private facility within the state” and making conforming changes and amended Subsec. (e) to delete provision re maximum cost that board could expend for purchase of adaptive equipment; P.A. 08-133 amended Subsec. (b)(3) to permit 5% of funds appropriated to account to be used to employ special assistants to the blind and other support staff, effective July 1, 2008; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” or “director of the Bureau of Rehabilitative Services” and made technical and conforming changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” and “director” with “Commissioner of Rehabilitation Services” and “commissioner”, respectively, effective July 1, 2012; P.A. 13-234 amended Subsec. (b) by deleting provision re fiscal year maximum payment of $6,400, deleting former Subdivs. (5) and (6) re remaining funds in educational services account to be returned to school districts and making technical changes, effective July 1, 2013.



Section 10-295a - Appropriation.

Section 10-295a is repealed.

(1969, P.A. 767, S. 3; P.A. 78-218, S. 211.)



Section 10-296 - Contracts with public or private entities.

The Commissioner of Rehabilitation Services may, within available appropriations, contract with public or private entities, individuals or private enterprises for the instruction of the blind.

(1949 Rev., S. 1612; 1961, P.A. 539, S. 5; 1963, P.A. 386, S. 4; 1969, P.A. 159, S. 3; P.A. 05-156, S. 7; P.A. 11-44, S. 9; June 12 Sp. Sess. P.A. 12-1, S. 41.)

History: 1961 act changed the technical language of the statute, changed the upper age limit from 16 to 18 years, added requirement that application be made by the executive secretary of the board, added requirement that an initial investigation be made and changed the substance of the court order; 1963 act changed executive secretary to director; 1969 act substituted director for board; P.A. 05-156 substituted “available appropriations” for “the expenditure therefor provided in section 10-295” and “entities” for “institutions” and deleted language re director’s authority to compel attendance of blind child at institutions having facilities for the instruction of the blind; P.A. 11-44 added reference to director of the Bureau of Rehabilitative Services, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012.



Section 10-297 - Employment and aid.

The Commissioner of Rehabilitation Services is authorized to aid in securing employment for legally blind persons. Said commissioner may aid legally blind persons in such way as said commissioner deems expedient, expending for such purpose such sum as the General Assembly appropriates.

(1949 Rev., S. 1613; June, 1955, S. 1003d; 1961, P.A. 539, S. 6; 1969, P.A. 159, S. 4; P.A. 78-218, S. 202; P.A. 11-44, S. 10; June 12 Sp. Sess. P.A. 12-1, S. 42; P.A. 13-7, S. 1; 13-208, S. 74.)

History: 1961 act changed maximum expenditure from monthly to annual basis and clarified that additional payment was in discretion of board; 1969 act substituted director for board; P.A. 78-218 replaced personal pronoun “he” with “said director”; P.A. 11-44 added reference to director of the Bureau of Rehabilitative Services and made a technical change, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” and “director” with “Commissioner of Rehabilitation Services” and “commissioner”, respectively, effective July 1, 2012; P.A. 13-7 changed from “partially blind” to “legally blind” the category of persons who may receive employment aid and eliminated per person maximum expenditure of $960 per fiscal year, effective July 1, 2013; P.A. 13-208 made a technical change.



Section 10-297a - Grants to Connecticut Radio Information Service, Inc.

The Commissioner of Rehabilitation Services may make grants, within available appropriations, to the Connecticut Radio Information Service, Inc., for the purchase of receivers and for costs related to the operation of said service.

(P.A. 85-419, S. 1, 2; P.A. 11-44, S. 11; June 12 Sp. Sess. P.A. 12-1, S. 43.)

History: P.A. 11-44 replaced “executive director of the Board of Education and Services for the Blind” with “director of the Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012.



Section 10-298 - Powers and duties of the Department of Rehabilitation Services re services for persons who are blind or visually impaired.

(a) The Commissioner of Rehabilitation Services shall prepare and maintain a register of the blind in this state which shall describe their condition, cause of blindness and capacity for education and rehabilitative training. The commissioner may register cases of persons whose eyesight is seriously defective and who are liable to become visually disabled or blind, and may take such measures in cooperation with other authorities as the commissioner deems advisable for the prevention of blindness or conservation of eyesight and, in appropriate cases, for the education of children and for the vocational guidance of adults having seriously defective sight but who are not blind. The commissioner shall establish criteria for low vision care and maintain a list of ophthalmologists and optometrists that are exclusively authorized to receive agency funds through established and existing state fee schedules for the delivery of specifically defined low vision services that increase the capacity of eligible recipients of such services to maximize the use of their remaining vision.

(b) The Commissioner of Rehabilitation Services may accept and receive any bequest or gift of personal property and, subject to the consent of the Governor and Attorney General as provided in section 4b-22, any devise or gift of real property made to the Commissioner of Rehabilitation Services, and may hold and use such property for the purposes, if any, specified in connection with such bequest, devise or gift.

(c) The Commissioner of Rehabilitation Services shall provide the Department of Motor Vehicles with the names of all individuals sixteen years of age or older who, on or after October 1, 2005, have been determined to be blind by a physician or optometrist, as provided in section 10-305. The Commissioner of Rehabilitation Services shall provide simultaneous written notification to any individual whose name is being transmitted by the Commissioner of Rehabilitation Services to the Department of Motor Vehicles. The Commissioner of Rehabilitation Services shall update the list of names provided to the Department of Motor Vehicles on a quarterly basis. The list shall also contain the address and date of birth for each individual reported, as shown on the records of the Department of Rehabilitation Services. The Department of Motor Vehicles shall maintain such list on a confidential basis, in accordance with the provisions of section 14-46d. The Commissioner of Rehabilitation Services shall enter into a memorandum of understanding with the Commissioner of Motor Vehicles to effectuate the purposes of this subsection.

(1949 Rev., S. 1611; September, 1957, P.A. 11, S. 13; 1961, P.A. 539, S. 7; 1963, P.A. 386, S. 5; P.A. 77-147; P.A. 83-307, S. 1, 2; P.A. 84-546, S. 27, 173; P.A. 89-12, S. 1, 3; P.A. 05-156, S. 1; P.A. 06-130, S. 7; P.A. 11-44, S. 12; June 12 Sp. Sess. P.A. 12-1, S. 44; P.A. 13-7, S. 2.)

History: 1961 act changed inspection requirement from once every three months to annually, made preparation of register compulsory and clarified right to aid those with defective eyesight but not blind; 1963 act changed the name of the board; P.A. 77-147 added Subsec. (b) re acceptance of bequest or gift of real or personal property; P.A. 83-307 inserted new Subsec. (b) to require Connecticut Institute for the Blind to submit proposed operating budget for Oak Hill School to board of education and services for the blind, relettering former Subsec. (b) as Subsec. (c); P.A. 84-546 made technical change in Subsec. (a), substituting “activities” for “doings”; P.A. 89-12 deleted provision re the power of the board of education and services for the blind to visit, inspect and report on the Connecticut Institute for the Blind in Subsec. (a), deleted former Subsec. (b) re annual submission of proposed operating budget for Oak Hill School and relettered the remaining Subsec. accordingly; P.A. 05-156 amended Subsec. (a) to require agency to establish criteria for low vision care and maintain a list of ophthalmologists and optometrists that are to deliver services to persons with low vision, and to substitute “rehabilitative” for “industrial” and “disabled” for “handicapped” and added new Subsec. (c) re board’s duty to provide Department of Motor Vehicles with the names of persons 16 years of age or older who have been determined to be blind; P.A. 06-130 amended Subsec. (c) to require the board to include addresses and dates of birth for each person reported to Department of Motor Vehicles and to require department to maintain the confidentiality of the list, effective June 2, 2006; P.A. 11-44 amended Subsec. (a) by replacing “Board of Education and Services for the Blind” with “director of the Bureau of Rehabilitative Services”, adding provision specifying that bureau report re services provided to persons who are legally blind or visually impaired and making technical and conforming changes, amended Subsecs. (b) and (c) by replacing “board” with “director of the Bureau of Rehabilitative Services” or “Bureau of Rehabilitative Services” and making conforming changes, and amended Subsec. (c) by replacing “department” with “Department of Motor Vehicles”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services” and made conforming changes, effective July 1, 2012; P.A. 13-7 amended Subsec. (a) to remove requirement that Commissioner of Rehabilitation Services submit annual report to governor and make a technical change and amended Subsec. (c) to change “Department of Rehabilitation Services” to “Commissioner of Rehabilitation Services” and change “Department of Motor Vehicles” to “Commissioner of Motor Vehicles”, effective July 1, 2013.



Section 10-298a - Workshops and employment assistance for the blind. Statements to be filed.

(a) The Department of Rehabilitation Services may, within available appropriations, (1) maintain and develop workshops for training and employing blind persons in trades and occupations suited to their abilities, for the purpose of producing suitable products and services used by departments, agencies and institutions of the state and its political subdivisions, including, but not limited to towns, cities, boroughs and school districts; (2) aid blind persons in securing employment, in developing home industries and in marketing their products and services; (3) develop and implement rules and guidelines to guarantee that the dignity and rights of citizens involved in such workshops and work training programs shall be maintained; and (4) fund employment and vocational training at community rehabilitation facilities.

(b) For any fiscal year that the Department of Rehabilitation Services operates a workshop pursuant to subsection (a) of this section, the Commissioner of Rehabilitation Services shall file with the Comptroller a balance sheet as of June thirtieth and a statement of operations for the fiscal year ending on that date. A copy of such statement shall be filed with the Auditors of Public Accounts.

(P.A. 75-231, S. 2, 6; P.A. 05-156, S. 8; P.A. 11-44, S. 13; June 12 Sp. Sess. P.A. 12-1, S. 45.)

History: P.A. 05-156 designated existing provisions as Subsec. (a) and amended same by substituting “may, within available appropriations,” for “is authorized”, making technical changes and adding Subdiv. (4) re funding employment and vocational training at community rehabilitation facilities, and added Subsec. (b) re statements to be filed for any fiscal year in which the board operates a workshop; P.A. 11-44 amended Subsec. (a) by replacing “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and amended Subsec. (b) by replacing “board” with “Bureau of Rehabilitative Services” or “director of the Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services” and replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012.



Section 10-298b - Preference to be given to products and services.

Whenever any of the products made or manufactured or services provided by blind persons under the direction or supervision of the Department of Rehabilitation Services meet the requirements of any department, institution or agency supported in whole or in part by the state as to quantity, quality and price such products shall have preference, except over articles produced or manufactured by Department of Correction industries as provided in section 18-88, and except for emergency purchases made under section 4-98. All departments, institutions and agencies supported in whole or in part by the state shall purchase such articles and services from the Department of Rehabilitation Services. Any political subdivision of the state may purchase such articles made or manufactured and services provided by the blind through the Department of Rehabilitation Services. The department shall issue at sufficiently frequent intervals for distribution to the Commissioner of Administrative Services, the Comptroller and the political subdivisions of the state, a catalog showing styles, designs, sizes and varieties of all products made by blind persons pursuant to this section or disabled persons pursuant to section 17b-656 and describing all available services provided by the blind or disabled.

(P.A. 75-231, S. 3, 6; P.A. 77-405, S. 3, 5; 77-614, S. 135, 610; P.A. 05-156, S. 9; P.A. 11-44, S. 14; June 12 Sp. Sess. P.A. 12-1, S. 46.)

History: P.A. 77-405 included products made by handicapped persons and services provided by them; P.A. 77-614 substituted commissioner of administrative services for director of purchases; P.A. 05-156 substituted “disabled” for “handicapped”; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and made a conforming change, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” and “bureau” with “Department of Rehabilitation Services” and “department”, respectively, effective July 1, 2012.



Section 10-298c - Commissioner of Administrative Services to regulate purchase of products and services of blind or handicapped persons.

The Commissioner of Administrative Services shall (1) fix a fair market price, based on the cost of materials, labor and overhead, for all articles and services offered for sale and described in the most recent catalog issued by the Department of Rehabilitation Services pursuant to section 10-298b, provided the cost of labor on which such fair market price is based shall conform to federal minimum wage regulations for handicapped workers; (2) determine whether or not products produced or services provided by blind persons or handicapped persons meet the reasonable requirements of state departments, agencies and institutions; and (3) authorize state departments, agencies and institutions to purchase articles and services elsewhere when requisitions cannot be complied with through the products and services listed in the most current catalog issued by the Department of Rehabilitation Services pursuant to section 10-298b.

(P.A. 75-231, S. 4, 6; P.A. 77-405, S. 4, 5; 77-614, S. 120, 610; P.A. 11-44, S. 15; June 12 Sp. Sess. P.A. 12-1, S. 47.)

History: P.A. 77-405 included reference to handicapped in committee name and included as members a representative of the Connecticut association of rehabilitation facilities and a handicapped person; P.A. 77-614 abolished committee and transferred its duties to the commissioner of administrative services; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and made a technical change, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.

See Sec. 17b-656 re preference given to products and services provided by handicapped persons.



Section 10-298d - Violations.

Any responsible officer, commissioner or deputy of any department, institution or agency which violates the provisions of section 10-298b or 10-298c shall be immediately reported to the Governor who shall take whatever action, if any, the Governor deems necessary.

(P.A. 75-231, S. 5, 6; P.A. 78-218, S. 203.)

History: P.A. 78-218 substituted “the governor” for the personal pronoun “he”.



Section 10-299 - Power of Connecticut Institute for Blind to receive bequests; tax exemption. Review of proposed operating budget of Oak Hill School.

(a) The Connecticut Institute for the Blind is empowered to receive, hold, invest or employ, as it deems for the best interests of said institute, all property which comes to it by gift, bequest or devise or which it acquires in any manner; but the General Assembly may, at any time, limit the amount of property to be so held or acquired. All property of said institute shall be exempt from taxation.

(b) For the fiscal year ending June 30, 1990, and each fiscal year thereafter, the Connecticut Institute for the Blind shall submit by July first, its proposed operating budget for the Oak Hill School for the next succeeding fiscal year to the Office of Policy and Management. A copy of the proposed budget shall also be submitted to the joint standing committee of the General Assembly having cognizance of appropriations and matters relating to the budgets of state agencies. The proposed operating budget shall include a statement indicating whether the institute will request an increase in state support for the Oak Hill School.

(1949 Rev., S. 1614; P.A. 89-12, S. 2, 3.)

History: P.A. 89-12 added a new Subsec. (b) concerning the review of the proposed operating budget of Oak Hill School.



Section 10-300 - Exemption from license fees.

Any goods, wares or merchandise, manufactured or produced in whole or in part by the Department of Rehabilitation Services or The Connecticut Institute for the Blind in furtherance of its purpose to instruct or employ the blind, may be sold or exchanged in any town, city or borough in this state and the department or institute, its agents or its employees shall not be required to procure a license therefor, and no law providing for the payment of a license fee for such privilege shall apply to the department or institute, its agents or employees, unless it or they are particularly referred to in its provisions.

(1949 Rev., S. 1615; 1961, P.A. 539, S. 8; P.A. 11-44, S. 16; June 12 Sp. Sess. P.A. 12-1, S. 48.)

History: 1961 act added activities of board to existing exemption for institute; P.A. 11-44 replaced “board” with “Bureau of Rehabilitative Services” and made conforming changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” and “bureau” with “Department of Rehabilitation Services” and “department”, respectively, effective July 1, 2012.



Section 10-300a - Labeling of goods made by blind persons.

(a) No goods, wares or merchandise shall be labeled, designated or represented as having been manufactured or produced in whole or in part by any blind person or by any public or private institute, agency or corporation serving the blind unless at least seventy-five per cent of the total hours of labor performed on such goods, wares or merchandise shall have been rendered by a blind person, as defined in section 10-294a. Any person, institute, agency or nonprofit corporation which so manufactures or produces such goods shall register annually, on July first, with the Department of Rehabilitation Services and may affix or cause to be affixed to such goods a stamp or label which identifies such goods as the products of blind persons.

(b) The Department of Rehabilitation Services may adopt regulations pursuant to the provisions of chapter 54 to carry out the provisions of this section.

(c) Any person, institute, agency or nonprofit corporation which violates any of the provisions of this section shall be fined not more than one hundred dollars for each violation.

(P.A. 75-520, S. 1, 2; P.A. 11-44, S. 17; June 12 Sp. Sess. P.A. 12-1, S. 49.)

History: (Revisor’s note: The words “and services” were added editorially by the Revisors to correct board’s name in Subsec. (b)); P.A. 11-44 amended Subsec. (a) by replacing “board of education and services for the blind” with “Bureau of Rehabilitative Services” and amended Subsec. (b) by replacing “Board of Education and Services for the Blind shall” with “Bureau of Rehabilitative Services may”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-301 and 10-302 - Instruction in useful occupation; trade implements. Aid for adults.

Sections 10-301 and 10-302 are repealed.

(1949 Rev., S. 1616, 1617; 1961, P.A. 539, S. 12.)



Section 10-303 - Food service facilities and vending stands in public buildings controlled by Department of Rehabilitation Services. Permissible uses of vending machine income.

(a) The authority in charge of any building or property owned, operated or leased by the state or any municipality therein shall grant to the Department of Rehabilitation Services a permit to operate in such building or on such property a food service facility, a vending machine or a stand for the vending of newspapers, periodicals, confections, tobacco products, food and such other articles as such authority approves when, in the opinion of such authority, such facility, machine or stand is desirable in such location. Any person operating such a stand in any such location on October 1, 1945, shall be permitted to continue such operation, but upon such person’s ceasing such operation such authority shall grant a permit for continued operation to the Department of Rehabilitation Services. The department may establish a training facility at any such location.

(b) Pursuant to the Randolph-Sheppard Vending Stand Act, 49 Stat. 1559 (1936), 20 USC 107, as amended from time to time, the Department of Rehabilitation Services is authorized to maintain a nonlapsing account and to accrue interest thereon for federal vending machine income which, in accordance with federal regulations, shall be used for the payment of fringe benefits to the vending facility operators by the Department of Rehabilitation Services.

(c) The Department of Rehabilitation Services may maintain a nonlapsing account and accrue interest thereon for state and local vending machine income which shall be used for the payment of fringe benefits, training and support to vending facilities operators, to provide entrepreneurial and independent-living training and equipment to children who are blind or visually impaired and adults who are blind and for other vocational rehabilitation programs and services for adults who are blind.

(d) The Department of Rehabilitation Services may disburse state and local vending machine income to student or client activity funds, as defined in section 4-52.

(1949 Rev., S. 1618; 1959, P.A. 264, S. 1; 615, S. 20; 1963, P.A. 386, S. 6; P.A. 75-549; P.A. 78-218, S. 204; P.A. 80-59; June 18 Sp. Sess. P.A. 97-2, S. 163, 165; P.A. 98-252, S. 27, 80; June Sp. Sess. P.A. 01-9, S. 35, 131; June 30 Sp. Sess. P.A. 03-3, S. 64; P.A. 11-44, S. 18; June 12 Sp. Sess. P.A. 12-1, S. 50.)

History: 1959 acts deleted reference to county buildings and property and extended section’s application to food service machines and vending machines; 1963 act changed the name of the board; P.A. 75-549 clarified “state or municipal” building by replacing phrase with “building or property owned, operated or leased by the state or any municipality therein”; P.A. 78-218 substituted “such person’s” for “his”; P.A. 80-59 added Subsec. (b) re savings account for nonstate vending machine income; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by adding provision allowing the board to establish a training facility at any location where the board operates a food service, vending machine, newsstand, etc., effective July 1, 1997; P.A. 98-252 made a technical change in Subsec. (a), effective July 1, 1998; June Sp. Sess. P.A. 01-9 amended Subsec. (b) to provide for a nonlapsing account rather than a savings account and allow for the accrual of interest in such account for federal vending machine income, rather than nonstate income, added Subsec. (c) to allow the Board of Education and Services for the Blind to maintain a nonlapsing account for the payment of fringe benefits, training and support to vending facilities operators and provide entrepreneurial and independent-living training and equipment for blind or visually impaired children or blind adults, and added Subsec. (d) to authorize the board to disburse state and local vending machine income to student or client activity funds, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (c) to authorize use of funds maintained in nonlapsing account for “other vocational rehabilitation programs and services for adults who are blind”, effective August 20, 2003; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and made a conforming change, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” and “bureau” with “Department of Rehabilitation Services” and “department”, respectively, effective July 1, 2012.



Section 10-304 - Sales and service account.

The sales and service account for the Department of Rehabilitation Services shall be established as a separate account within the General Fund for the purpose of aiding the blind by providing sales and service opportunities. Any money received by the department from refunds for materials advanced for manufacture by the blind, and from the sales of articles or goods manufactured by the blind, and from the sale of other articles or goods, or from sales held to assist the blind, shall be deposited in the General Fund and credited to the account. Payments shall be made from the account for labor or services rendered in connection with the manufacture of articles for resale, for the purchase of materials used in such manufacture, for the purchase of merchandise for resale and for labor, supplies and other operating expenses connected with the operation of vending stands and sales and service opportunities. Bills contracted by the Department of Rehabilitation Services for the purposes specified in this section shall be paid by order of the Comptroller against the account in the manner provided by law for the payment of all claims against the state. At the end of each fiscal year, any surplus as of June thirtieth determined by including cash, accounts receivable and inventories less accounts payable over the sum of three hundred thousand dollars derived from sales of manufactured goods or articles or other sales, in excess of such cost of labor or services, materials, merchandise, supplies and other such operating expenses, shall revert to the General Fund of the state.

(1949 Rev., S. 1619; 1949, 1953, S. 1004d; 1963, P.A. 386, S. 7; 1969, P.A. 572, S. 1; P.A. 78-323, S. 1, 3; P.A. 82-107; P.A. 86-312, S. 3, 21; P.A. 11-44, S. 19; June 12 Sp. Sess. P.A. 12-1, S. 51.)

History: 1963 act changed name of board; 1969 act deleted employer’s contributions for social security from payments to be made from fund and increased surplus amount beyond which excess funds revert to general fund from $75,000 to $100,000; P.A. 78-323 increased surplus limit to $200,000; P.A. 82-107 increased the amount over which funds revert to the general fund at the end of each fiscal year to $300,000; P.A. 86-312 changed sales and service “fund” from a revolving fund to a separate “account” within the general fund; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and made a conforming change, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” and “bureau” with “Department of Rehabilitation Services” and “department”, respectively, effective July 1, 2012.



Section 10-305 - Reports of blind persons by physicians and optometrists.

Each physician and optometrist shall report in writing to the Department of Rehabilitation Services within thirty days each blind person coming under his or her private or institutional care within this state. The report of such blind person shall include the name, address, Social Security number, date of birth, date of diagnosis of blindness and degree of vision. Such reports shall not be open to public inspection.

(1955, S. 1005d; 1961, P.A. 539, S. 9; 1963, P.A. 386, S. 8; P.A. 78-218, S. 205; June 18 Sp. Sess. P.A. 97-2, S. 139, 165; P.A. 11-44, S. 20; June 12 Sp. Sess. P.A. 12-1, S. 52.)

History: 1961 act deleted provision defining “blind person”; 1963 act changed name of board; P.A. 78-218 included feminine personal pronoun; June 18 Sp. Sess. P.A. 97-2 added requirement that report of each blind person in the care of a physician or optometrist include a social security number, date of birth and date of diagnosis of blindness, effective July 1, 1997; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-306 - Vocational rehabilitation program.

The Department of Rehabilitation Services may maintain a vocational rehabilitation program as authorized under the Federal Rehabilitation Act of 1973, 29 USC 791 et seq., for the purpose of providing and coordinating the full scope of necessary services to assist legally blind recipients of services from the department to prepare for, enter into and maintain employment consistent with the purposes of said act.

(1949 Rev., S. 1620; 1961, P.A. 539, S. 10; 1963, P.A. 386, S. 9; P.A. 78-218, S. 206; P.A. 05-156, S. 10; P.A. 11-44, S. 21; June 12 Sp. Sess. P.A. 12-1, S. 53.)

History: 1961 act deleted limitation on length of hospital care in definition of physical restoration; 1963 act changed name of board; P.A. 78-218 included feminine personal pronouns and substituted “such person” for “him”; P.A. 05-156 replaced former provisions re board’s vocational rehabilitative services program, including definitions of “vocational rehabilitation”, “rehabilitation training” and “physical restoration”, with provision authorizing board to maintain a vocational rehabilitation program that assists legally blind recipients of services from the board prepare for, enter into and maintain employment; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and made a conforming change, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” and “bureau” with “Department of Rehabilitation Services” and “department”, respectively, effective July 1, 2012.



Section 10-307 - Federal funds.

The Department of Rehabilitation Services is empowered to receive any federal funds made available to this state under which vocational rehabilitation is provided for a person whose visual acuity has been impaired and to expend such funds for the purpose or purposes for which they are made available. The State Treasurer shall be the custodian of such funds.

(1949 Rev., S. 1621; 1963, P.A. 386, S. 10; P.A. 11-44, S. 22; June 12 Sp. Sess. P.A. 12-1, S. 54.)

History: 1963 act changed name of board; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-308 - Cooperation with federal government.

The Department of Rehabilitation Services may cooperate, pursuant to agreements, with the federal government in carrying out the purposes of any federal statutes pertaining to vocational rehabilitation, and is authorized to adopt such methods of administration as are found by the federal government to be necessary for the proper and efficient operation of such agreements or plans for vocational rehabilitation and to comply with such conditions as may be necessary to secure the full benefits of such federal statutes.

(1949 Rev., S. 1622; 1963, P.A. 386, S. 11; P.A. 11-44, S. 23; June 12 Sp. Sess. P.A. 12-1, S. 55.)

History: 1963 act changed name of board; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-308a - Selection for receipt of rehabilitation services. Regulations.

The Department of Rehabilitation Services shall adopt regulations, in accordance with chapter 54, to determine the order to be followed in selecting those eligible persons to whom vocational rehabilitation services will be provided, in accordance with federal regulations.

(June 18 Sp. Sess. P.A. 97-2, S. 141, 165; P.A. 11-44, S. 24; June 12 Sp. Sess. P.A. 12-1, S. 56.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-309 - Placement; regulations.

The Department of Rehabilitation Services may place in remunerative occupations persons whose capacity to earn a living has been lost or impaired by lessened visual acuity and who, in the opinion of the Commissioner of Rehabilitation Services, are susceptible of placement, and may make such regulations as are necessary for the administration of the provisions of sections 10-306 to 10-310, inclusive.

(1949 Rev., S. 1623; 1963, P.A. 386, S. 12; P.A. 11-44, S. 25; June 12 Sp. Sess. P.A. 12-1, S. 57.)

History: 1963 act changed name of board; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and replaced “board” with “director of the Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services” and replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012.



Section 10-310 - Limitation of expenditures.

The limitations on expenditures for a blind person provided in this chapter shall not apply to the expenditures for vocational rehabilitation of a person of lessened visual acuity as set forth in sections 10-306 to 10-309, inclusive, provided the combined biennial expenditures under this chapter and under said sections shall not exceed the biennial appropriation to the Department of Rehabilitation Services by the General Assembly for the purpose of providing services to persons who are legally blind or visually impaired.

(1949 Rev., S. 1624; 1963, P.A. 386, S. 13; P.A. 11-44, S. 26; June 12 Sp. Sess. P.A. 12-1, S. 58.)

History: 1963 act changed name of board; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and added provision re purpose of biennial appropriation, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 10-311 - Statement to be filed.

Section 10-311 is repealed, effective October 1, 2005.

(1949 Rev., S. 1625; 1963, P.A. 386, S. 14; P.A. 05-156, S. 11.)



Section 10-311a - Records confidential.

The case records of the Department of Rehabilitation Services maintained for the purposes of this chapter shall be confidential and the names and addresses of recipients of assistance under this chapter shall not be published or used for purposes not directly connected with the administration of this chapter, except as necessary to carry out the provisions of sections 10-298 and 17b-6.

(1961 P.A. 539, S. 11; 1963, P.A. 386, S. 15; June 18 Sp. Sess. P.A. 97-2, S. 140, 165; P.A. 05-156, S. 2; P.A. 06-196, S. 66; P.A. 11-44, S. 27; June 12 Sp. Sess. P.A. 12-1, S. 59.)

History: 1963 act changed name of board; June 18 Sp. Sess. P.A. 97-2 added provision allowing case records to be used to carry out the provisions of Sec. 17b-6, effective July 1, 1997; P.A. 05-156 added reference to Sec. 10-298; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 11-44 replaced “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.






Chapter 175 - Education of the Deaf

Section 10-312 to 10-316 - Mystic Oral School; trustees. Duties of superintendent. Supervision by State Board of Education. Mystic Educational Center: Admission of state residents as pupils; programs of study. Mystic Oral School; payments to local or regional boards of education for fiscal year ending June 30, 1981. Transfer of pupils. Admission of pupils; support, care and education. Admission of nonresidents at Mystic Educational Center.

Sections 10-312 to 10-316, inclusive, are repealed.

(1949 Rev., S. 1626–1629; 1953, S. 1006d; June, 1955, S. 1007d; September, 1957, P.A. 11, S. 13; 1959, P.A. 524, S. 1–7; February, 1965, P.A. 101, S. 1; 1967, P.A. 114, S. 2–4; P.A. 73-112, S. 1, 2; P.A. 77-614, S. 19, 610; P.A. 78-218, S. 207–209; P.A. 79-159, S. 2, 3; P.A. 80-230, S. 1–5; P.A. 81-472, S. 12, 159; P.A. 82-135, S. 2, 3.)



Section 10-316a - Consultant on hearing-impaired and deaf children.

The State Board of Education shall be empowered to appoint a consultant qualified in the education of hearing-impaired and deaf children and said board shall fix and pay such consultant’s compensation.

(1969, P.A. 774, S. 1, 2; P.A. 75-567, S. 63, 80; P.A. 78-218, S. 210.)

History: P.A. 75-567 deleted obsolete Subsec. (b) re appropriations for biennium ending June 30, 1971; P.A. 78-218 substituted “such consultant’s” for personal pronoun “his”.






Chapter 176 - New England Higher Education Compact (See Chapter 185a)

Section 10-320a - Withdrawal from Compact. Governor to give notice.

Section 10-320a is repealed.

(P.A. 80-361, S. 1, 4; P.A. 82-373, S. 3, 4.)






Chapter 177 - Connecticut Historical Commission (See Chapter 184b)

Section 10-320i - (Formerly Sec. 10-321g). Director, appointment, duties and powers.

Section 10-320i is repealed, effective August 20, 2003.

(1967, P.A. 231; P.A. 75-371, S. 8, 10; June 30 Sp. Sess. P.A. 03-6, S. 248.)






Chapter 177a - American Revolution Bicentennial Commission (Repealed)

Section 10-321h to 10-321p - American Revolution Bicentennial Commission.

Sections 10-321h to 10-321p, inclusive, are repealed.

(1971, P.A. 620, S. 1–9; P.A. 74-93, S. 1, 2; P.A. 75-302, S. 1–5; P.A. 77-614, S. 306, 610; P.A. 84-256, S. 16, 17; 84-546, S. 171, 173.)






Chapter 177b - State Historic Preservation Board

Section 10-321q - State Historic Preservation Board. Municipal boards.

(a) There is established a State Historic Preservation Board, which board shall serve as and have the powers, duties and responsibilities of the board established pursuant to 36 CFR S. 61.4 (1978). Said board shall consist of ten members. The members shall be appointed by the State Historic Preservation Officer designated pursuant to 36 CFR S. 61.2 (1978), and shall serve for a term of one year from July first of each year.

(b) The legislative body of each municipality may appoint a municipal preservation board, which shall consist of not less than five nor more than nine members. The members of such municipal board shall serve from the date of their original appointment until the next succeeding June thirtieth, and shall thereafter be appointed for a term of one year from July first of each year.

(c) The State Historic Preservation Officer shall notify the municipal preservation board or, if there is no board, the chief executive officer of the municipality, at least sixty days prior to the scheduled consideration by the State Historic Preservation Board of the nomination of property in such municipality to the National Register of Historic Places. The notification shall be accompanied by all information on the nomination that is provided to the members of the State Historic Preservation Board for their consideration, which information shall be available for public inspection. The municipal board may hold a public hearing in the municipality on the nomination of any parcel of real property at least fifteen days prior to the scheduled meeting of the State Historic Preservation Board on such matter and may make recommendations to the State Historic Preservation Board on the nomination of districts containing two or more parcels of real property located in such municipality. Notice of the time, place and subject matter of the hearing shall be published at least once in a newspaper of general circulation in the municipality not more than fifteen nor less than seven days prior to such hearing. A copy of the notice shall be sent to the State Historic Preservation Officer at least ten days prior to such hearing. The State Historic Preservation Officer or his designee shall attend the hearing to testify on such nomination and to explain the consequences of listing in the National Register of Historic Places. In preparing its recommendation on the nomination, the municipal board shall consider whether the properties being proposed for nomination meet the criteria for listing in the National Register of Historic Places, as set forth in 36 CFR S. 60.6 (1978), and may consider such other matters as it deems appropriate. The municipal board shall submit its recommendation, if any, with the reasons for the recommendation, to the state board not later than seven days prior to the scheduled consideration of the nomination by the State Historic Preservation Board. The State Historic Preservation Board shall consider the recommendations of a municipal board, if any, before acting on a nomination if such written recommendation is received by the State Historic Preservation Officer not later than seven days prior to the scheduled consideration of the nomination by the State Historic Preservation Board. Failure of the municipal board to present such recommendation shall not prevent the State Historic Preservation Board from acting on any nomination.

(P.A. 79-607, S. 13, 22; P.A. 80-246.)

History: P.A. 80-246 divided section into subsections, deleted references to permanent members, moved reference to members appointed by legislative body in Subsec. (a) to Subsec. (b) but deleted specific provisions limiting their duties and powers and added Subsec. (c) detailing procedure for placing property on National Register of Historic Places.






Chapter 177c - United States Constitution Bicentennial Commission (Repealed)

Section 10-321w to 10-321cc - Commission established; membership. Duties and powers. Planning and implementation of activities; guiding principles. Meetings; public hearings; assistance from private and governmental entities. Records and reports. Director and staff. Appropriations and contributions.

Sections 10-321w to 10-321cc, inclusive, are repealed, effective April 3, 1996.

(P.A. 86-331, S. 1–7, 9; P.A. 87-214, S. 2, 3; P.A. 88-248, S. 1; P.A. 96-180, S. 165, 166; 96-251, S. 6.)






Chapter 178 - State System of Higher Education (See Chapters 185 and 185b)

Section 10-322 - Definitions.

Section 10-322 is repealed.

(February, 1965, P.A. 330, S. 1; 1967, P.A. 751, S. 7; P.A. 73-656, S. 2, 6; P.A. 77-573, S. 27, 30.)



Section 10-323 - Appointment of commission.

Section 10-323 is repealed.

(February, 1965, P.A. 330, S. 2; 624, S. 1; 1967, P.A. 751, S. 8; 1971, P.A. 315; P.A. 74-148, S. 1, 2; P.A. 77-573, S. 27, 30.)



Section 10-323b - Faculty advisory council.

Section 10-323b is repealed.

(P.A. 77-573, S. 3, 30; P.A. 82-218, S. 45, 46.)



Section 10-323d - Report for the organization of higher education structure.

Section 10-323d is repealed.

(P.A. 77-573, S. 5, 30; P.A. 78-38; P.A. 80-160, S. 1, 2.)



Section 10-324 to 10-324d - Duties of commission. Policies and goals. Training of educational personnel. Postsecondary education commission for receipt of federal funds. Report on need for new or expanded institutions. Office of veterans affairs for education.

Sections 10-324 to 10-324d, inclusive, are repealed.

(February, 1965, P.A. 330, S. 3, 40; 1967, P.A. 751, S. 9; 1969, P.A. 363; 530, S. 1; 1972, P.A. 194; 260; P.A. 73-281, S. 4, 7; 73-427, S. 1, 2; 73-440; 73-656, S. 3, 6; P.A. 74-274, S. 1, 3; P.A. 75-191; 75-636, S. 1; P.A. 77-573, S. 27, 30.)



Section 10-325 to 10-325b - Staff. Advisory committees. Regulations. Contracts. Transfer of funds and personnel. Retirement status of transferred personnel.

Sections 10-325 to 10-325b, inclusive, are repealed.

(February, 1965, P.A. 330, S. 7, 8, 44; 1967, P.A. 786, S. 2; 1969, P.A. 530, S. 2; P.A. 75-425, S. 37, 57; P.A. 77-573, S. 27, 30.)



Section 10-326 - Operation of state institutions of higher education. Board for State Academic Awards.

Section 10-326 is repealed.

(February, 1965, P.A. 330, S. 4; 1967, P.A. 751, S. 10; 1969, P.A. 414, S. 2; P.A. 73-656, S. 4, 6; P.A. 75-100, S. 1; P.A. 77-573, S. 27, 30.)



Section 10-326f and 10-326g - Contracts with independent colleges for use of programs, facilities and services. Contracts with the New England Board of Higher Education for programs in health fields.

Sections 10-326f and 10-326g are repealed.

(1972, P.A. 140, S. 1–3; P.A. 73-311; P.A. 74-219, S. 1, 3; P.A. 76-288, S. 1, 3; 76-410, S. 2, 4; P.A. 77-160, S. 1; 77-406, S. 1, 2; 77-573, S. 27, 30.)



Section 10-327 - Disputes between governing boards.

Section 10-327 is repealed.

(February, 1965, P.A. 330, S. 5; P.A. 77-573, S. 27, 30.)



Section 10-328 to 10-328b - Budget preparation and transfer of funds. Receipt of gifts. Receipt and disposition of gifts of lands, money or other property. Use of library facilities at state higher education institutions.

Sections 10-328 to 10-328b, inclusive, are repealed.

(February, 1965, P.A. 330, S. 6; 1967, P.A. 751, S. 11; 1971, P.A. 465, S. 1; 502, S. 2; 1972, P.A. 294, S. 7; P.A. 73-10; 73-56; P.A. 75-425, S. 35, 36, 57; P.A. 77-573, S. 27, 30; 77-614, S. 73, 610.)



Section 10-329 and 10-329a - Receipt and expenditure of federal funds. Jurisdiction over professional staffs of higher education units.

Sections 10-329 and 10-329a are repealed.

(February, 1965, P.A. 330, S. 18; 1969, P.A. 530, S. 7; P.A. 73-262; P.A. 77-573, S. 27, 30; 77-614, S. 67, 610.)



Section 10-331c - Contracting for additional student space in independent colleges.

Section 10-331c is repealed.

(1969, P.A. 627, S. 3, 4; 1972, S.A. 53, S. 23.)



Section 10-333 - (Formerly Sec. 10-14a). Scholarship aid for teachers of children requiring special education.

Section 10-333 is repealed.

(1961, P.A. 497; February, 1965, P.A. 294, S. 1; 330, S. 20; 1967, P.A. 379, S. 1; P.A. 77-530, S. 10, 11; 77-573, S. 24, 30.)



Section 10-334a - Appointment of Connecticut Commission on Aid to Higher Education. Employees. Powers.

Section 10-334a is repealed.

(1967, P.A. 585, S. 1; 1971, P.A. 595; P.A. 73-281, S. 6, 7.)






Chapter 179 - Connecticut Health and Educational Facilities Authority (See Chapter 187)



Chapter 180 - Connecticut Student Loan Foundation (See Chapter 187a)

Section 10-364a to 10-364e - Definitions. Loans for vocational training. Interest on loans. Terms and conditions of loans. Application of other statutes.

Sections 10-364a to 10-364e, inclusive, are repealed.

(1967, P.A. 624, S. 1–5; 1969, P.A. 660, S. 9.)






Chapter 181 - State Commission on the Arts (See Chapter 184b)

Section 10-369 - Appointment of commission. Terms. Vacancies. Compensation.

Section 10-369 is repealed, effective August 20, 2003.

(February, 1965, P.A. 579, S. 1, 2; P.A. 77-614, S. 307, 610; P.A. 84-256, S. 6, 17; P.A. 85-300, S. 1, 3; P.A. 87-214, S. 1, 3; P.A. 93-353, S. 40, 52; P.A. 94-245, S. 16, 46; P.A. 95-226, S. 10, 30; June 30 Sp. Sess. P.A. 03-6, S. 248.)



Section 10-371, 10-372 and 10-372a - Office; staff; unclassified personnel, artists, director. Reports. Regulations.

Sections 10-371, 10-372 and 10-372a are repealed, effective August 20, 2003.

(February, 1965, P.A. 579, S. 4, 5; P.A. 75-187, S. 1, 2; P.A. 77-614, S. 73, 610; P.A. 78-187, S. 7, 10; P.A. 84-256, S. 7, 17; P.A. 87-496, S. 50, 110; June 30 Sp. Sess. P.A. 03-6, S. 248.)



Section 10-373a to 10-373j - Connecticut Foundation for the Arts.

Sections 10-373a to 10-373j, inclusive, are repealed.

(P.A. 73-575, S. 1–4, 6–10, 12, 15; 73-616, S. 1; P.A. 74-338, S. 23, 94; P.A. 77-614, S. 73, 610; P.A. 78-187, S. 9, 10; 78-236, S. 16, 20.)



Section 10-373l - Termination of corporation.

Section 10-373l is repealed.

(P.A. 73-575, S. 11, 15; P.A. 78-187, S. 9, 10.)



Section 10-373m - Transfer of Connecticut Foundation for the Arts to the State Commission on the Arts.

Section 10-373m is repealed, effective August 20, 2003.

(P.A. 78-187, S. 3–6, 10; P.A. 79-631, S. 29, 111; June 30 Sp. Sess. P.A. 03-6, S. 248.)



Section 10-373r - Termination of accounts.

Section 10-373r is repealed, effective July 1, 1993.

(P.A. 88-355, S. 5, 8; P.A. 93-353, S. 51, 52.)






Chapter 181a - Connecticut Humanities Grants

Section 10-373aa - Grant program for local humanities institutions.

There is established a grant program to provide grants and support services for local institutions in the humanities, including, but not limited to libraries, museums and historical and cultural societies and associations. The program shall be administered by the Connecticut Humanities Council. Grants shall be made yearly and shall be payable on a matching basis. Each grant under this section shall be matched equally by the local institution through in-kind contribution, monetary contribution, or any combination of an in-kind or monetary contribution. In the case of grants in the amount of five thousand dollars or more but less than twenty-five thousand dollars, at least twenty-five per cent of the matching contribution by the local institution shall be from private sources. In the case of grants in the amount of twenty-five thousand dollars or more, fifty per cent of the matching contribution by the local institution shall be from private sources. The council shall report to the joint standing committees of the General Assembly having cognizance of appropriations and local humanities institutions in December of each year concerning the grants, services and programs supported under this section and their purposes.

(P.A. 85-490, S. 1, 3; P.A. 98-252, S. 45, 80.)

History: P.A. 98-252 added provision of support services, changed the match provisions, established different requirements based on the amount of the grant, removed a $25,000 cap on the amount of grants and made technical changes, effective July 1, 1998.



Section 10-373bb - Cultural heritage development account. Grant program. Report.

There is established an account to be known as the “cultural heritage development account” which shall be a separate nonlapsing account within the General Fund. The account may contain any moneys required by law to be deposited in the account. The moneys in said account shall be allocated to a grant program administered by the Connecticut Humanities Council, to provide funds for local institutions in the humanities, including but not limited to, libraries, museums and historical and cultural societies and associations. No such grant for technical assistance shall exceed ten thousand dollars, no such grant for planning or professional development shall exceed twenty-five thousand dollars, and no such grant for implementation shall exceed one hundred fifty thousand dollars. Each grant under this section shall be matched equally by the local institution, through an in-kind contribution, monetary contribution, or any combination of an in-kind or monetary contribution. In the case of an implementation grant in the amount of five thousand dollars or more, but less than twenty-five thousand dollars, at least twenty-five per cent of the matching contribution by the local institution shall be from private sources. In the case of an implementation grant in the amount of twenty-five thousand dollars or more, at least fifty per cent of the matching contribution by the local institution shall be from private sources. The council shall report to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the Department of Economic and Community Development in December of each year concerning the grants made under the program and their purposes.

(P.A. 95-347, S. 2, 6; P.A. 96-154, S. 1, 2.)

History: P.A. 95-347 effective July 1, 1995; P.A. 96-154 repealed requirement that moneys in cultural heritage development account be allocated to grant program established under Sec. 10-373aa and established provisions for a grant program for such moneys, effective May 31, 1996.






Chapter 182 - Compact for Education

Section 10-374 - Compact for Education.

The Compact for Education is hereby entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

COMPACT FOR EDUCATION

ARTICLE I

Purpose and Policy.

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nation-wide basis at the State and local levels.

2. Provide a forum for the discussion, development, crystalization and recommendation of public policy alternatives in the field of education.

3. Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the Nation, so that the executive and legislative branches of State Government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4. Facilitate the improvement of State and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

B. It is the policy of this compact to encourage and promote local and State initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and States.

C. The party States recognize that each of them has an interest in the quality and quantity of education furnished in each of the other States, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the Nation, and because the products and services contributing to the health, welfare and economic advancement of each State are supplied in significant part by persons educated in other States.

ARTICLE II

State Defined.

As used in this Compact, “State” means a State, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

ARTICLE III

The Commission.

A. The Education Commission of the States, hereinafter called “the Commission,” is hereby established. The Commission shall consist of seven members representing each party State. One of such members shall be the Governor; two shall be members of the State legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the Governor unless the laws of the State otherwise provide. If the laws of a State prevent legislators from serving on the Commission, six members shall be appointed and serve at the pleasure of the Governor, unless the laws of the State otherwise provide. In addition to any other principles or requirements which a State may establish for the appointment and service of its members of the Commission, the guiding principle for the composition of the membership on the Commission from each party State shall be that the members representing such State shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the State Government, higher education, the State education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the Governor, having responsibility for one or more programs of public education. In addition to the members of the Commission representing the party States, there may be not to exceed ten nonvoting commissioners selected by the leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the Commission shall be entitled to one vote each on the Commission. No action of the Commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the Commission are cast in favor thereof. Action of the Commission shall be only at a meeting at which a majority of the Commissioners are present. The Commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the Commission may delegate the exercise of any of its powers to the steering committee or the Executive Director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III (j).

C. The Commission shall have a seal.

D. The Commission shall elect annually, from among its members, a chairman, who shall be a Governor, a vice chairman and a treasurer. The Commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the Commission, and together with the treasurer and such other personnel as the Commission may deem appropriate shall be bonded in such amount as the Commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party States, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Commission, and shall fix the duties and compensation of such personnel. The Commission in its bylaws shall provide for the personnel policies and programs of the Commission.

F. The Commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G. The Commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any State, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the Commission pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the Commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The Commission may establish and maintain such facilities as may be necessary for the transacting of its business. The Commission may acquire, hold, and convey real and personal property and any interest therein.

I. The Commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party States.

J. The Commission annually shall make to the Governor and legislature of each party State a report covering the activities of the Commission for the preceding year. The Commission may make such additional reports as it may deem desirable.

ARTICLE IV

Powers.

In addition to authority conferred on the Commission by other provisions of the compact, the Commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this Article in any instance where the Commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

ARTICLE V

Cooperation With Federal Government.

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the Federal Government, the United States may be represented on the Commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to Federal law, and may be drawn from any one or more branches of the Federal Government, but no such representative shall have a vote on the Commission.

B. The Commission may provide information and make recommendations to any executive or legislative agency or officer of the Federal Government concerning the common educational policies of the States, and may advise with any such agencies or officers concerning any matter of mutual interest.

ARTICLE VI

Committees.

A. To assist in the expeditious conduct of its business when the full Commission is not meeting, the Commission shall elect a steering committee of thirty-two members which, subject to the provisions of this compact and consistent with the policies of the Commission, shall be constituted and function as provided in the bylaws of the Commission. One-fourth of the voting membership of the steering committee shall consist of Governors, one-fourth shall consist of Legislators, and the remainder shall consist of other members of the Commission. A Federal representative on the Commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the Commission shall be elected as follows: Sixteen for one year and sixteen for two years. The chairman, vice chairman, and treasurer of the Commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the Commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

B. The Commission may establish advisory and technical committees composed of State, local, and Federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the States concerned, be established to consider any matter of special concern to two or more of the party States.

C. The Commission may establish such additional committees as its bylaws may provide.

ARTICLE VII

Finance.

A. The Commission shall advise the Governor or designated officer or officers of each party State of its budget and estimated expenditures for such period as may be required by the laws of that party State. Each of the Commission’s budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party States.

B. The total amount of appropriation requests under any budget shall be apportioned among the party States. In making such apportionment, the Commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party States.

C. The Commission shall not pledge the credit of any party States. The Commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III (g) of this compact, provided that the Commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the Commission makes use of funds available to it pursuant to Article III (g) thereof, the Commission shall not incur any obligation prior to the allotment of funds by the party States adequate to meet the same.

D. The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the Commission.

E. The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party States and by any persons authorized by the Commission.

F. Nothing contained herein shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

ARTICLE VIII

Eligible Parties; Entry Into and Withdrawal.

A. This compact shall have as eligible parties all States, Territories, and Possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a Governor, the term “Governor,” as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any State or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same: Provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the Governor; provided that in the absence of enactment, adherence by the Governor shall be sufficient to make his State a party only until December 31, 1967. During any period when a State is participating in this compact through gubernatorial action, the Governor shall appoint those persons who, in addition to himself, shall serve as the members of the Commission from his State, and shall provide to the Commission an equitable share of the financial support of the Commission from any source available to him.

D. Except for a withdrawal effective on December 31, 1967, in accordance with paragraph C of this Article, any party State may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing State has given notice in writing of the withdrawal to the Governors of all other party States. No withdrawal shall affect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal.

ARTICLE IX

Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any State or of the United States, or the application thereof to any Government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any Government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any State participating therein, the compact shall remain in full force and effect as to the State affected as to all severable matters. Adopted by thirty-six states, Puerto Rico and the Virgin Islands.

(1967, P.A. 56, S. 1.)



Section 10-375 - Legislative members of the Education Commission of the States.

The legislative members of the Education Commission of the States representing this state shall be appointed as follows: Two members of the Senate, one of whom shall be appointed by the president pro tempore of the Senate and one of whom shall be appointed by the minority leader of the Senate, and two members of the House of Representatives, one of whom shall be appointed by the speaker of the House of Representatives and one of whom shall be appointed by the minority leader of the House of Representatives.

(1967, P.A. 56, S. 2; P.A. 93-353, S. 39.)

History: P.A. 93-353 deleted language establishing a Connecticut Education Council composed of the members of the Education Commission of the States representing this state and expanded the legislative membership of the Commission representing this state by adding representatives appointed by the minority leaders.



Section 10-376 - Bylaws of commission filed.

Pursuant to Article III(i) of the Compact, the commission shall file a copy of its bylaws and any amendment thereto with the Commissioner of Education.

(1967, P.A. 56, S. 3; P.A. 77-614, S. 302, 610.)

History: P.A. 77-614 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979.






Chapter 183 - State Museum of Connecticut History (Repealed)

Section 10-377 to 10-379 - State Museum of Connecticut History.

Sections 10-377 to 10-379, inclusive, are repealed.

(P.A. 74-347, S. 1–5, 7; P.A. 75-593; P.A. 80-483, S. 49, 186; P.A. 84-256, S. 16, 17.)






Chapter 184 - Cultural Commissions (Repealed)

Section 10-380 - American and Francophone Cultural Commission.

Section 10-380 is repealed.

(P.A. 74-225, S. 1–5; P.A. 77-614, S. 609, 610.)






Chapter 184a - Native American Cultures. Policy Concerning Archaeological Investigations

Section 10-381 - Definitions.

As used in sections 10-382 to 10-391, inclusive:

(1) “Native American” means people who occupied Connecticut prior to European settlement and their historic descendants, Indians as defined by section 47-63, who are residents of this state and all members of other tribes recognized by the United States or by Canada or its Provinces who are residents of this state;

(2) “Archaeological site” means a location where there exists material evidence that is not less than fifty years old of the past life and culture of human beings in the state;

(3) “Archaeological artifact” means material evidence that is not less than fifty years old of past life and culture in the state that is found in connection with an archaeological site;

(4) “Archaeological investigation” means any subsurface tests or excavation or other activity resulting in the disturbance or removal of artifacts or data from an archaeological site;

(5) “Sacred site” or “sacred land” means any space, including an archaeological site, of ritual or traditional significance in the culture and religion of Native Americans that is listed or eligible for listing on the National Register of Historic Places (16 USC 470a, as amended) or the state register of historic places defined in section 10-410, including, but not limited to, marked and unmarked human burials, burial areas and cemeteries, monumental geological or natural features with sacred meaning or a meaning central to a group’s oral traditions; sites of ceremonial structures, including sweat lodges; rock art sites, and sites of great historical significance to a tribe native to this state;

(6) “Sacred object” means any archaeological artifact or other object associated with a sacred site;

(7) “State lands” mean lands owned, leased, or administered by the state or in the custody or control of any state agency, department or instrumentality of the state.

(P.A. 89-368, S. 1.)



Section 10-382 - Native American Heritage Advisory Council.

There is established a Native American Heritage Advisory Council to evaluate and make recommendations on the Native American heritage to the State Archaeologist and the Department of Economic and Community Development. Such council shall consist of the following members: One representing each of the following Indian tribes, appointed by the tribe: The Schaghticoke, the Paucatuck Eastern Pequot, the Mashantucket Pequot, the Mohegan and the Golden Hill Paugussett; one representing the Indian Affairs Council, appointed by the chairperson of the council; one representing the Commissioner of Energy and Environmental Protection, appointed by said commissioner; one representing the Archaeological Society of Connecticut, appointed by the president pro tempore of the Senate; and three who are knowledgeable in Native American history, traditions and archaeology, one appointed by the speaker of the House of Representatives, one appointed by the minority leader of the House of Representatives and one appointed by the minority leader of the Senate.

(P.A. 89-368, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 148; 11-80, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Connecticut Historical Commission with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 10-383 - Museum of Natural History designated as repository for artifacts found during archaeological investigation of state land.

(a) The State Museum of Natural History shall be the state repository for all artifacts found and data gathered during archaeological investigations on state lands.

(b) On or before July 1, l990, the Board of Directors of the State Museum of Natural History shall establish a collections policy which shall include procedures for (1) acquisition of material and the acceptance of gifts appropriate to the public trust, (2) the preservation, care and display of sacred objects, and the use of sacred objects for religious and ceremonial purposes and (3) loans and transfers of sacred objects and other materials, including archaeological artifacts, to Native American museums or other institutions.

(P.A. 89-368, S. 5.)



Section 10-384 - Designation of site as state archaeological preserve.

The Department of Economic and Community Development, with the concurrence of the State Archaeologist, may examine sites and lands to determine if such sites or lands are of state or national archaeological importance and meet all the requirements for listing on the National Register (16 USC 470a) or the state register of historic places defined in section 10-410. Upon determination that any site or land investigated is of state or national archaeological importance, the department may declare such site or land to be a state archaeological preserve, provided (1) each property owner of any private site or land proposed for designation has been informed of the implications of the designation and consented in writing to such designation, (2) the state agency with custody or control of any public land has been notified in writing of the proposed designation, and (3) written recommendations on the proposal have been sent to the department by the State Archaeologist and, if there is evidence of Native American activity, the Native American Heritage Advisory Council established pursuant to section 10-382. The department shall cause notice of such designation to be filed on the land records in the town where such preserve is located.

(P.A. 89-368, S. 6; June 30 Sp. Sess. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 149.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and replaced “commission” with “department”, effective July 1, 2011.



Section 10-385 - Regulations.

(a) The Department of Economic and Community Development shall adopt regulations in accordance with the provisions of chapter 54 for the establishment, care, use and management of sites or lands designated as state archaeological preserves pursuant to section 10-384.

(b) On and after the effective date of designation of sites or lands as a state archaeological preserve, no person may conduct any archaeological investigation, initiate construction or demolition activities or undertake any other activity which would endanger the archaeological integrity or sacred importance of such preserve without complying with the provisions of section 10-386 except if the commission declares an emergency.

(P.A. 89-368, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 150.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (a) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 10-386 - Permit for archaeological investigation on state lands. Regulations.

(a) No person may conduct an archaeological investigation on state lands or on a state archaeological preserve without a permit from the Department of Economic and Community Development. Any such permit shall be issued with the concurrence of the State Archaeologist. The applicant shall submit an application on such form as the department may prescribe and with such information as the department, after consultation with the State Archaeologist and the advisory council established pursuant to section 10-382, deems necessary, including, but not limited to, the time, scope, location and specific purpose of the proposed research. The applicant shall submit (1) evidence satisfactory to the department of qualifications to perform the excavation, including evidence of experience, training and knowledge; (2) an excavation plan for the site satisfactory to the department which includes provisions on the method of excavation; and (3) a written statement that upon completion of the excavation the applicant shall submit a report of the investigation which shall include a description of archaeological artifacts discovered and relevant maps, documents, drawings and photographs. No permit shall be issued for an investigation that would disturb a known Native American cemetery, burial site or other sacred site without the review of the advisory council established pursuant to section 10-382. Failure to comply with the terms of a permit issued under this section shall be grounds to deny a subsequent permit.

(b) The department shall adopt regulations in accordance with the provisions of chapter 54 establishing procedures for the issuance of permits required under this section. Such regulations shall be developed with the concurrence of the State Archaeologist.

(c) Notwithstanding the provisions of this section, the department, in consultation with the State Archaeologist, may authorize an archaeological investigation without a permit if time for investigation is limited.

(d) The applicant shall pay the cost of reburial of any human skeletal remains discovered in accordance with the terms and conditions of a permit issued under this section.

(P.A. 89-368, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 151.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and replaced “commission” with “department”, effective July 1, 2011.



Section 10-387 - Review by state agencies of policies and practices for consistency with archaeological preservation.

Each state department, institution and agency shall review, in consultation with the Department of Economic and Community Development, their policies and practices for consistency with the preservation and study of the state’s archaeological sites and sacred lands and sites. Such review shall include preparation of an evaluation document which specifies projects and programs requiring detailed consultation to identify and protect archaeological sites and sacred lands and sites. Any project submitted to the department for review under the provisions of sections 22a-1a to 22a-1f, inclusive, is exempt from the provisions of this section.

(P.A. 89-368, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 152.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and replaced “commission” with “department”, effective July 1, 2011.



Section 10-388 - Human burials.

(a) Any person who knows or reasonably believes that any human burials or human skeletal remains are being or about to be disturbed, destroyed, defaced, removed or exposed shall immediately notify the Chief Medical Examiner and State Archaeologist of such fact. If human burials or human skeletal remains are encountered during construction or agricultural, archaeological or other activity that might alter, destroy or otherwise impair the integrity of such burials or remains, the activity shall cease and not resume unless authorized by the Chief Medical Examiner and the State Archaeologist provided such authorization shall be made within five days of completion of the investigation of the Chief Medical Examiner pursuant to subsection (b) of this section.

(b) After notification under subsection (a) of this section, the Chief Medical Examiner shall determine if the remains represent a human death required to be investigated under section 19a-406. After completion of his investigation, if the Chief Medical Examiner determines that the remains may be the remains of a Native American or were found in the subsurface and buried for more than fifty years, the Chief Medical Examiner shall notify the State Archaeologist of such fact. The State Archaeologist, upon such notification, shall in consultation with the Department of Economic and Community Development, the Native American Heritage Advisory Council, established under section 10-382, the Commissioner of Energy and Environmental Protection, and the landowner determine, within seventy-two hours, if the site where such remains were discovered can be preserved in situ and protected by a preservation restriction as defined in section 47-42a.

(c) If in situ preservation is not prudent and feasible or not agreed to by the landowner, the State Archaeologist, upon consultation with the landowner and, if appropriate, the Native American Heritage Advisory Council, the Department of Economic and Community Development, and the Commissioner of Energy and Environmental Protection shall, if feasible, provide for removal and reburial of the remains at another location or for additional archaeological investigations and scientific analysis prior to reburial. Any excavation and recovery of remains by the State Archaeologist shall be completed not more than five business days after notification by the Chief Medical Examiner under this section unless the landowner consents to additional days.

(d) Human skeletal remains discovered during archaeological investigation shall be excavated under the supervision of the State Archaeologist, pursuant to a written agreement between the State Archaeologist and the holder of the permit specifying the excavation, methods to be used and data to be collected. Due care shall be exercised during excavation, subsequent transport and storage of skeletal remains to insure that the sacred meanings of the remains for Native Americans are respected and protected.

(e) The provisions of this section shall not be construed to require the owner of private lands on which human skeletal remains are found to pay the costs of excavation, removal analysis or reburial of such remains.

(P.A. 89-368, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 153; 11-80, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsecs. (b) and (c) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (b) and (c), effective July 1, 2011.



Section 10-389 - Regulations establishing procedures for storage, analysis and reburial of human skeletal remains.

(a) Notwithstanding the provisions of sections 7-67 and 7-69, the State Archaeologist, in consultation with the Department of Economic and Community Development, the Native American Heritage Advisory Council established under section 10-382, the Commissioner of Energy and Environmental Protection and the archaeological community, shall adopt regulations in accordance with the provisions of chapter 54 establishing procedures for the storage, analysis and reburial of human skeletal remains discovered during an archaeological investigation.

(b) The Commissioner of Energy and Environmental Protection shall designate state lands for use as sites for the reburial of Native American human skeletal remains. Such sites shall be deemed sacred lands and designated as state archaeological preserves in accordance with section 10-384.

(c) Any such human remains discovered on and after October 1, 1989, shall be reburied. The State Archaeologist, the Native American Heritage Advisory Council and the Commissioner of Energy and Environmental Protection shall jointly determine the contents and organization of each reburial ceremony for Native Americans.

(P.A. 89-368, S. 11; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 154; 11-80, S. 1.)

History: (Revisor’s note: In 1995 the word “Heritage” was inserted editorially by the Revisors in Subsec. (c) after the words “Native American” for accuracy of reference); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (a) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 10-390 - Penalty.

(a) No person shall excavate, damage or otherwise alter or deface any archaeological or sacred site on state lands or within a state archaeological preserve unless such activity is in accordance with the terms and conditions of a permit issued under section 10-386 or in the case of an emergency.

(b) No person shall sell, exchange, transport, receive or offer to sell, any archaeological artifact or human remains collected, excavated or otherwise removed from state lands or a state archaeological preserve in violation of subsection (a) of this section.

(c) No person shall engage in any activity that will desecrate, disturb or alter any Native American burial, sacred site or cemetery, including any associated objects, unless the activity is engaged in pursuant to a permit issued under section 10-386 or under the direction of the State Archaeologist.

(d) Any person who violates any provision of this section shall be guilty of a class D felony, except that such person may be fined not more than five thousand dollars or twice the value of the site or artifact that was the subject of the violation, whichever is greater.

(e) Any person who violates any provision of this section shall be liable to the state for the reasonable costs and expenses of the state in restoring the site and any associated sacred objects or archaeological artifacts.

(P.A. 89-368, S. 12; P.A. 13-258, S. 41.)

History: P.A. 13-258 amended Subsec. (d) to add provision re violation being a class D felony and delete provision re imprisonment of not more than 5 years.



Section 10-391 - Inventory of Native American burial sites and cemeteries.

On or before January 1, 1991, the Department of Economic and Community Development, in consultation with the State Archaeologist, the Native American Heritage Advisory Council established under section 10-382 and the Commissioner of Energy and Environmental Protection, shall develop procedures to inventory Native American burial sites and cemeteries. Such procedures shall provide for the availability of the inventory to state agencies, departments and institutions.

(P.A. 89-368, S. 13; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 155; 11-80, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.






Chapter 184b - Department of Economic and Community Development: Culture and Tourism

Section 10-392 - Department of Economic and Community Development culture and tourism duties. Successor department.

(a) The General Assembly finds and declares that culture, history, the arts and the digital media and motion picture and tourism industries contribute significant value to the vitality, quality of life and economic health of Connecticut. The Connecticut Trust for Historic Preservation shall operate in conjunction with the Department of Economic and Community Development for purposes of joint strategic planning, annual reporting on appropriations and fiscal reporting. The department shall enhance and promote culture, history, the arts and the tourism and digital media and motion picture industries in Connecticut.

(b) The department shall:

(1) Market and promote Connecticut as a destination for leisure and business travelers through the development and implementation of a strategic state-wide marketing plan and provision of visitor services to enhance the economic impact of the tourism industry;

(2) Promote the arts;

(3) Recognize, protect, preserve and promote historic resources;

(4) Interpret and present Connecticut’s history and culture;

(5) Promote Connecticut as a location in which to produce digital media and motion pictures and to establish and conduct business related to the digital media and motion picture industries to enhance these industries’ economic impact in the state;

(6) Establish a uniform financial reporting system and forms to be used by each regional tourism district, established under section 10-397, in the preparation of the annual budget submitted to the General Assembly;

(7) Integrate funding and programs whenever possible; and

(8) On or before January 1, 2012, and biennially thereafter, develop and submit to the Governor and the General Assembly, in accordance with section 11-4a, a strategic plan to implement subdivisions (1) to (5), inclusive, of this subsection.

(c) The Department of Economic and Community Development shall be a successor agency to the Connecticut Commission on Culture and Tourism, State Commission on the Arts, the Connecticut Historical Commission, the Office of Tourism, the Connecticut Tourism Council, the Connecticut Film, Video and Media Commission and the Connecticut Film, Video and Media Office in accordance with the provisions of sections 4-38d and 4-39.

(June 30 Sp. Sess. P.A. 03-6, S. 210; P.A. 04-20, S. 3; 04-205, S. 2, 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 06-172, S. 1; P.A. 11-48, S. 98; June 12 Sp. Sess. P.A. 12-1, S. 99; P.A. 13-299, S. 31.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-20 made technical changes in Subsecs. (d) and (e), effective April 16, 2004; P.A. 04-205, effective June 3, 2004, made technical changes and with May Sp. Sess. P.A. 04-2, effective May 12, 2004, also replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 06-172 replaced references to film industry with references to digital media and motion picture industries in Subsec. (a) and replaced “conduct filming” with “produce digital media and motion pictures” and replaced “film and video industries” with “digital media and motion picture industries” in Subsec. (b)(5); P.A. 11-48 replaced references to Commission on Culture and Tourism with references to Department of Economic and Community Development, deleted former Subsec. (b)(6) re submitting budget expenditure estimates and recommended adjustments, redesignated existing Subsec. (b)(7), (8) and (9) as Subsec. (b)(6), (7) and (8) and amended Subsec. (d) to make Department of Economic and Community Development the successor agency to Commission on Culture and Tourism, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by deleting reference to Connecticut Humanities Council, deleted former Subsec. (c) re proposals by Connecticut Humanities Council and redesignated existing Subsecs. (d) to (f) as Subsecs. (c) to (e), effective June 15, 2012; P.A. 13-299 deleted former Subsec. (d) re substitution of terms and deleted former Subsec. (e) re codification of section by Legislative Commissioners’ Office, effective July 1, 2013.



Section 10-393 - Culture and Tourism Advisory Committee. Members. Terms and duties.

(a) There shall be a Culture and Tourism Advisory Committee which shall consist of twenty-eight voting members and nonvoting ex-officio members. Such ex-officio members shall be the executive directors of the Connecticut Trust for Historic Preservation and the Connecticut Humanities Council, the State Poet Laureate, the State Historian and the State Archaeologist. The State Poet Laureate, the State Historian and the State Archaeologist shall serve as members without being appointed and without receiving compensation for such service. The remaining twenty-three members shall be appointed as follows:

(1) The Governor shall appoint seven members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from within the state; (B) three members shall be individuals with knowledge of or experience or interest in history or humanities; (C) one member shall be an individual with knowledge of or experience or interest in the arts; and (D) two members shall be selected at large.

(2) The speaker of the House of Representatives shall appoint three members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from the western regional tourism district, established under section 10-397; (B) one member shall be an individual with knowledge of or experience or interest in history or humanities; and (C) one member shall be an individual with knowledge of or experience or interest in the arts.

(3) The president pro tempore of the Senate shall appoint three members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from the central regional tourism district, established under section 10-397; (B) one member shall be an individual with knowledge of or experience or interest in history or humanities; and (C) one member shall be an individual with knowledge of or experience or interest in the arts.

(4) The majority leader of the House of Representatives shall appoint two members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from the central regional tourism district, established under section 10-397; and (B) one member shall be an individual with knowledge of or experience or interest in the arts.

(5) The majority leader of the Senate shall appoint two members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from the eastern regional tourism district; and (B) one member shall be an individual with knowledge of or experience or interest in the arts.

(6) The minority leader of the House of Representatives shall appoint three members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from within the state; (B) one member shall be an individual with knowledge of or experience or interest in history or humanities; and (C) one member shall be an individual with knowledge of or experience or interest in the arts.

(7) The minority leader of the Senate shall appoint three members: (A) One member shall be an individual with knowledge of and experience in the tourism industry from the western regional tourism district, established under section 10-397; (B) one member shall be an individual with knowledge of or experience or interest in history or humanities; (C) one member shall be an individual with knowledge of or experience or interest in the arts.

(b) Each member shall serve a term that is coterminous with such member’s appointing authority.

(c) The voting members shall elect annually: A member from among the voting members to serve as chairperson of the advisory committee and one member as vice-chairperson. Members shall receive no compensation for the performance of their duties, but may be reimbursed for their necessary expenses incurred in the performance of their duties. The advisory committee shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary or upon the request of the Commissioner of Economic and Community Development.

(d) Thirteen voting members of the board shall constitute a quorum and the affirmative vote of a majority of the voting members present at a meeting of the advisory committee shall be sufficient for any action taken by the advisory committee. Any recommendations by the advisory committee may be authorized by resolution at any regular or special meeting and shall take effect immediately unless otherwise provided in the resolution.

(e) The Commissioner of Economic and Community Development shall provide administrative assistance to the advisory committee. The commissioner shall have the authority to: Establish rules for the internal operation of the advisory committee; contract for facilities, services and programs to implement the purposes of the commission established by law; and enter into agreements for funding from private sources, including corporate donations and other commercial sponsorships. The commissioner is authorized to do all things necessary to apply for, qualify for and accept any funds made available under any federal act for the purposes established under section 10-392. All funds received under this subsection shall be deposited into the culture and tourism account within the department, established under section 10-395. The commissioner may enter into contracts with the federal government concerning the use of such funds.

(June 30 Sp. Sess. P.A. 03-6, S. 211; P.A. 04-20, S. 4; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 06-172, S. 2; P.A. 07-217, S. 47; 07-220, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 13, 60; P.A. 11-48, S. 99.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-20 made a technical change in Subsec. (a)(7), effective April 16, 2004; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 06-172 amended Subsec. (a) to increase the number of members from 29 to 35 and to provide that the new members have experience relating directly to the production of digital media or motion pictures; P.A. 07-217 made technical changes in Subsec. (e), effective July 12, 2007; P.A. 07-220 amended Subsec. (a) to delete having an interest in tourism as requirement for each of the commissioners and to provide that their knowledge and experience shall be in the tourism industry and amended Subsec. (b) to delete prohibition against members of boards of directors of regional tourism districts serving as commissioner, effective July 5, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to change number of voting commissioners and nonvoting ex-officio members from 35 to 28, make conforming changes and delete provisions re appointment of commissioners with experience relating directly to production of digital media or motion pictures, effective October 5, 2009, and to change references to southwestern and northwestern tourism districts to western regional tourism district, change references to central and south central tourism districts to central regional tourism district, and change reference to eastern tourism district to eastern regional tourism district, effective January 1, 2010; P.A. 11-48 amended Subsec. (a) by replacing Connecticut Commission on Culture and Tourism with Culture and Tourism Advisory Committee and changing commissioners to members, amended Subsec. (b) by changing commissioner to member, amended Subsec. (c) by eliminating provision re executive director, changing commissioner to member, changing commission to advisory committee, deleting provision re commissioners to elect others as officers, deleting provision re meeting upon request of majority of commissioners and deleting provision re establishment of bylaws, amended Subsec. (d) by changing commissioner to member, changing commission to advisory committee, deleting provision re vacancies not affecting quorums and changing “action taken” to “recommendations” and amended Subsec. (e) by changing commissioner to member, changing commission to advisory committee, changing executive director of commission to Commissioner of Economic and Community Development, deleting provision re administering laws under jurisdiction of commission and changing Connecticut Commission on Culture and Tourism account to culture and tourism account within department, effective July 1, 2011.



Section 10-394 - Preparation of annual budgets for regional tourism districts. Administrative costs.

(a) On or before June first of each year, each regional tourism district established under section 10-397 shall prepare a proposed budget for the next succeeding fiscal year beginning July first to carry out its statutory duties. After approval by said tourism district’s board of directors, and no later than June first of each year, the tourism district shall submit the proposed budget to the Commissioner of Economic and Community Development for review, comments and recommendations by the department concerning the proposed expenditures. On and after December 31, 2011, and annually thereafter, the Department of Economic and Community Development shall review, in consultation with the tourism district, the proposed budget no later than June thirtieth, and approve or disapprove the budget. If the department disapproves any annual budget, the department shall adopt an interim budget and such interim budget shall take effect at the commencement of the fiscal year and shall remain in effect until the tourism district submits and the department approves a modified budget. The tourism district shall, on or before March 15, 2012, and annually thereafter, submit a copy of the budget to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, finance, revenue and bonding and commerce and the Office of Policy and Management, including an explanation detailing the proposed expenditures for the tourism district for the succeeding fiscal year. No funds shall be expended on or after July 1, 2011, by the tourism district without prior approval of the budget or adoption of an interim budget by the Department of Economic and Community Development.

(b) On and after December 31, 2010, each regional tourism district shall ensure that no more than twenty per cent of the total annual grant amount received by the district is used for administrative costs. The Commissioner of Economic and Community Development shall develop guidelines concerning administrative costs for tourism districts.

(June 30 Sp. Sess. P.A. 03-6, S. 212; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; Sept. Sp. Sess. P.A. 09-7, S. 51; P.A. 11-48, S. 100.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) by adding “On and after December 31, 2010, and annually thereafter” re requirement for commission to review budget, changing date for each district to submit budget to the legislature from September 15 to March 15 and adding “on or after December 31, 2010,” re requirement for expending funds, and amended Subsec. (b) to add “on and after December 31, 2010,” and change “received by it pursuant to section 10-398” to “received by the district”, effective January 1, 2010; P.A. 11-48 amended Subsec. (a) by changing “executive director of the Commission on Culture and Tourism” to “Commissioner of Economic and Community Development” and “commission” to “department”, changing date for review of proposed budgets from on and after December 31, 2010, to on and after December 31, 2011, changing date for submitting copy of budget from on or before March 15, 2011, to on or before March 15, 2012, changing date after which no funds shall be expended from on or after December 31, 2010, to on or after July 1, 2011, and changing “Commission on Culture and Tourism” to “Department of Economic and Community Development” and amended Subsec. (b) by changing “executive director, with the approval of the commissioners” to “Commissioner of Economic and Community Development”, effective July 1, 2011.



Section 10-395 - Culture and tourism account.

There is established an account within the General Fund to be known as the “culture and tourism account”. The account shall contain all moneys required by law to be deposited in the account.

(June 30 Sp. Sess. P.A. 03-6, S. 213; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 156.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “culture and tourism” and deleted “, including moneys received pursuant to section 10-398”, effective July 1, 2011.



Section 10-395a - State-wide tourism marketing account.

There is established an account within the General Fund to be known as the “state-wide tourism marketing account”. The account may contain all moneys required by law to be deposited in the account. Any balance remaining in said account at the end of any fiscal year shall be carried forward in said account for the fiscal year next succeeding. The moneys in said account shall be allocated for implementation of the state-wide marketing plan.

(P.A. 06-187, S. 73.)

History: P.A. 06-187 effective July 1, 2006.



Section 10-396 - Duties of department re tourism.

With respect to tourism activities, the Department of Economic and Community Development shall:

(1) Develop, annually update and implement a strategic marketing plan for the national and international promotion of Connecticut as a tourism destination;

(2) Develop a Connecticut strategic plan for new tourism products and attractions;

(3) Provide marketing and other assistance to the tourism industry;

(4) Ensure cooperation among the regional tourism districts;

(5) Maintain, operate and manage the visitor welcome centers in the state;

(6) Develop and administer a program of challenge grants to encourage innovation and job development, provide incentives for coordinated activity consistent with the strategic marketing plan and stimulate the development of private funds for tourism promotion; and

(7) Subject to available funds, assist municipalities to accommodate tourist attractions within such municipalities or within neighboring or adjoining municipalities.

(June 30 Sp. Sess. P.A. 03-6, S. 214; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 101.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 10-397 - Regional tourism districts. Established. Boards of directors. Accounting and reporting requirements. Solicitation and receipt of funds.

(a) There are established three regional tourism districts, each of which shall promote and market districts as regional leisure and business traveler destinations to stimulate economic growth. The districts shall be as follows:

(1) The eastern regional district, which shall consist of Ashford, Bozrah, Brooklyn, Canterbury, Chaplin, Colchester, Columbia, Coventry, East Lyme, Eastford, Franklin, Griswold, Groton, Hampton, Killingly, Lebanon, Ledyard, Lisbon, Lyme, Mansfield, Montville, New London, North Stonington, Norwich, Old Lyme, Plainfield, Pomfret, Preston, Putnam, Salem, Scotland, Sprague, Sterling, Stonington, Thompson, Union, Voluntown, Waterford, Willington, Windham and Woodstock;

(2) The central regional district, which shall consist of Andover, Avon, Berlin, Bethany, Bloomfield, Bolton, Branford, Canton, Cheshire, Chester, Clinton, Cromwell, Deep River, Durham, East Granby, East Haddam, East Hampton, East Hartford, East Haven, East Windsor, Ellington, Enfield, Essex, Farmington, Glastonbury, Granby, Guilford, Haddam, Hamden, Hartford, Hebron, Killingworth, Madison, Manchester, Marlborough, Meriden, Middlefield, Middletown, Milford, New Britain, New Haven, Newington, North Branford, North Haven, Old Saybrook, Orange, Plainville, Portland, Rocky Hill, Simsbury, Somers, South Windsor, Southington, Stafford, Suffield, Tolland, Vernon, Wallingford, West Hartford, West Haven, Westbrook, Wethersfield, Windsor, Windsor Locks and Woodbridge; and

(3) The western regional district, which shall consist of Ansonia, Barkhamsted, Beacon Falls, Bethel, Bethlehem, Bridgeport, Bridgewater, Bristol, Brookfield, Burlington, Canaan, Colebrook, Cornwall, Danbury, Darien, Derby, Easton, Fairfield, Goshen, Greenwich, Hartland, Harwinton, Kent, Litchfield, Middlebury, Monroe, Morris, Naugatuck, New Fairfield, New Hartford, New Milford, New Canaan, Newtown, Norfolk, North Canaan, Norwalk, Oxford, Plymouth, Prospect, Redding, Ridgefield, Roxbury, Salisbury, Seymour, Sharon, Shelton, Sherman, Southbury, Stamford, Stratford, Thomaston, Torrington, Trumbull, Warren, Washington, Waterbury, Watertown, Weston, Westport, Wilton, Winchester, Wolcott and Woodbury.

(b) Each regional tourism district shall be overseen by a board of directors consisting of one representative from each municipality within the district, appointed by the legislative body of the municipality and, where the legislative body is a town meeting, by the board of selectmen. Any such member of a board of directors shall serve for a term of three years. In addition, the board of directors may appoint up to twenty-one persons representing tourism interests within the district to serve on the board. No board member shall be deemed a state employee for serving on said board. All appointments to the board of directors shall be reported to the Commissioner of Economic and Community Development.

(c) The provisions of the Freedom of Information Act, as defined in section 1-200, shall apply to each regional tourism district.

(d) Each tourism district shall adopt a charter and bylaws governing its operation.

(e) Each regional tourism district shall (1) comply with uniform standards for accounting and reporting expenditures that are established by the Department of Economic and Community Development in accordance with section 10-392 and are based on industry accounting standards developed by the International Association of Convention and Visitor Bureaus or other national organizations related to tourism, and (2) on or before January first of each year, submit to the department, the Office of Policy and Management and the Office of Fiscal Analysis an independent audit in accordance with the provisions of sections 4-230 to 4-236, inclusive.

(f) Each regional tourism district shall solicit and may accept private funds for the promotion of tourism within its towns and cities and shall coordinate its activities with any private nonprofit tourist association within the district and within this state, that promotes tourism industry businesses in this state, in order to foster cooperation in the promotion of such businesses. Any funds received by a regional tourism district may be deposited in the account established in section 10-395 or in an account established by such tourism district to receive such funds.

(g) The central regional district office shall be located within the department.

(h) The commissioner shall, within available appropriations, distribute tourism funding evenly among the three tourism districts.

(June 30 Sp. Sess. P.A. 03-6, S. 215; P.A. 04-20, S. 5; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; Sept. Sp. Sess. P.A. 09-7, S. 12; P.A. 10-32, S. 30; P.A. 11-48, S. 102.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-20 made technical changes, effective April 16, 2004; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to reduce number of tourism districts from 5 to 3 by combining south central region towns into central regional district and combining northwestern and southwestern region towns into new western regional district, amended Subsec. (d) to replace former provisions with provisions re central and western regional tourism districts charter, bylaws and initial meeting, and added Subsec. (g) re central regional district office, effective January 1, 2010; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010; P.A. 11-48 amended Subsec. (b) by requiring that all appointments be reported to Commissioner of Economic and Community Development rather than executive director of the Connecticut Commission on Culture and Tourism, amended Subsec. (d) by replacing requirement re assisting central and western districts to establish committee to draft charter and bylaws with requirement that each district adopt charter and bylaws governing its operation, amended Subsec. (e) by replacing references to commission with references to department, amended Subsec. (g) by requiring central regional district office be located within department rather than within Hartford offices of commission and added Subsec. (h) re even distribution of tourism funding, effective July 1, 2011.



Section 10-397a - Assets and liabilities of former tourism districts.

(a) As used in this section:

(1) “Department” means the Department of Economic and Community Development;

(2) “Commissioner” means the Commissioner of Economic and Community Development;

(3) “Former tourism district” means the tourism districts, as defined in section 32-302 of the general statutes, revision of 1958, revised to January 1, 2003; and

(4) “Regional tourism district” means one of the three regional tourism districts created by section 10-397.

(b) Any former tourism district having a cash surplus, after accounting for all liabilities, may distribute such surplus to the regional tourism district or districts serving the towns formerly served by such district. Any distribution shall be divided among the new district or districts in accordance with the following schedule:

Former District

New District(s)

Northeastern

Eastern (100%)

Southeastern

Eastern (100%)

North Central

Central (100%)

Greater Hartford

Central (95%)

Western (5%)

Central Connecticut

Central (100%)

Connecticut Valley

Central (100%)

Greater New Haven

Central (67%)

Western (33%)

Litchfield Hills

Western (100%)

Housatonic Valley

Western (100%)

Greater Waterbury

Western (100%)

Greater Fairfield

Western (100%)

(c) Any former tourism district may, with the approval of the commissioner, transfer noncash assets, including fixed assets and leases, to a regional tourism district or districts serving the towns formerly served by such district.

(d) Any regional tourism district may, by vote of its board of directors and with the approval of the department, assume the liabilities of a former tourism district that served all or part of the area served by the new district. No such assumption shall be approved unless (1) the regional district’s approved budget makes provision for the costs arising from the assumption of liability; and (2) the department finds that the proposed assumption of liability is fair and equitable.

(P.A. 04-205, S. 3; Sept. Sp. Sess. P.A. 09-7, S. 14; P.A. 11-48, S. 103.)

History: P.A. 04-205 effective June 3, 2004 (Revisor’s note: The statutory reference contained in Subsec. (a)(4) was changed editorially by the Revisors to “section 10-397” for accuracy); Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to change references re tourism districts from Southwestern and Northwestern to Western and South Central to Central, effective January 1, 2010; P.A. 11-48 amended Subsec. (a)(1) by changing defined term from “commission” to “department”, amended Subsec. (a)(2) by changing defined term from “executive director” to “commissioner”, amended Subsec. (a)(4) by redefining “regional tourism district” as one of 3, rather than 5, districts created by Sec. 10-397, amended Subsec. (c) by replacing “executive director” with “commissioner” and amended Subsec. (d) by replacing “commission” with “department”, effective July 1, 2011.



Section 10-397b - Termination of former tourism district operations.

Any tourism district in existence on July 1, 2003, that terminates operations prior to January 1, 2004, may file a single audit report for the period from July 1, 2002, until the termination of such district’s operations. Such audit shall in all other respects comply with the provisions of chapter 55b.

(P.A. 04-205, S. 4.)

History: P.A. 04-205 effective June 3, 2004.



Section 10-398 - Preparation of budgets for regional tourism districts for fiscal year ending June 30, 2004.

Section 10-398 is repealed, effective July 1, 2011.

(June 30 Sp. Sess. P.A. 03-6, S. 217; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 303.)



Section 10-399 - (Formerly Secs. 32-306 and 32-307). Visitor welcome centers.

(a) As used in this section: “Visitor welcome center” means the welcome centers, visitor centers and tourist information centers located in West Willington, Greenwich, Danbury, Darien, North Stonington and Westbrook, which have been established to distribute information to persons traveling in the state for the purpose of influencing such persons’ level of satisfaction with the state and expenditures in the state and their planning for present and future trips to the state.

(b) The following measures shall be implemented to enhance the operation of visitor welcome centers:

(1) Each center shall make available space for listing events and promoting attractions, by invitation to the Connecticut tourism industry, including tourism districts, chambers of commerce and any other tourism entities involved in Connecticut tourism promotion;

(2) The Department of Economic and Community Development, in consultation with the Department of Transportation, shall develop plans for (A) consistent signage for the visitor welcome centers, and (B) highway signage regulations for privately operated centers;

(3) The Department of Transportation and the Department of Economic and Community Development shall establish an “Adopt A Visitor Welcome Center” program, under which local civic organizations may provide maintenance, gardening, including wildflowers, and complimentary refreshments or any other type of service at a visitor welcome center to enhance the operation of the center;

(4) The Department of Economic and Community Development shall place a full-time year-round supervisor and a part-time assistant supervisor at the Danbury, Darien, North Stonington and West Willington centers. The responsibilities of each supervisor shall include, but not be limited to: (A) Maintaining a sufficient inventory of up-to-date brochures for dissemination to visitors, (B) scheduling staff so as to assure coverage at all times, (C) training staff, (D) compiling and maintaining statistics on center usage, (E) serving as liaison between the department, the Department of Transportation, the tourism district in which the center is located and businesses in such district, (F) maintaining quality tourism services, (G) rotating displays, (H) evaluating staff, (I) problem-solving, and (J) computing travel reimbursements for volunteer staff;

(5) Subject to available funds, the Department of Economic and Community Development shall place a seasonal full-time supervisor and a seasonal part-time assistant supervisor at the Greenwich and Westbrook centers. The department shall discontinue staffing at the Middletown, Plainfield and Wallingford centers, and shall, in conjunction with the tourism industry, seek contract workers to provide tourism services at the Westbrook center when not staffed by the state;

(6) Subject to available funds, the Department of Economic and Community Development, in conjunction with the tourism industry, shall develop and implement initial staff training and conduct periodic training of full-time and part-time supervisors.

(P.A. 94-155, S. 1, 2, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-238, S. 7; June 30 Sp. Sess. P.A. 03-1, S. 111; June 30 Sp. Sess. P.A. 03-6, S. 218, 219; P.A. 04-20, S. 7; 04-205, S. 5–7; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 104; 11-61, S. 157; 11-233, S. 16.)

History: (Revisor’s note: In 2005 Secs. 32-306 and 32-307 were combined editorially by the Revisors as Subsecs. (a) and (b), respectively, of this section.)

Former Sec. 32-306:

P.A. 94-155 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; June 30 Sp. Sess. P.A. 03-6 deleted definition of “Office of Tourism” and made technical changes, effective August 20, 2003; P.A. 04-20 made a technical change, effective April 16, 2004; P.A. 04-205 deleted references to former visitor welcome centers at Middletown, Southington, Wallingford, Windsor Locks, Plainfield and Bradley International Airport, effective June 3, 2004; Sec. 32-306 transferred to Sec. 10-399(a) in 2005.

Former Sec. 32-307:

P.A. 94-155 effective July 1, 1994; (Revisor’s note: In 1997 a reference in Subdiv. (11) to “Tourism Fund” was replaced editorially by the Revisors with “tourism account” for consistency with Sec. 32-303); P.A. 97-238 amended Subdiv. (6) to delete a requirement that the Office of Tourism provide funding to the Department of Transportation for housekeeping services at the Westbrook visitor welcome center; June 30 Sp. Sess. P.A. 03-1 amended Subdiv. (11) to redirect revenue under that subdivision to the General Fund, effective August 16, 2003; June 30 Sp. Sess. P.A. 03-6 deleted former Subdivs. (1), (2), (4), (6) and (12), redesignated existing Subdivs. (3), (5), (7) to (11), (13) and (14) as new Subdivs. (1) to (9), substituted Connecticut Commission on Arts, Tourism, Culture, History and Film for Office of Tourism in Subdivs. (2) to (6), and (9), amended Subdiv. (4) to change centers at which commission must place supervisors and assistant supervisors and amended Subdiv. (7) to expand use of electronic information system and to designate General Fund instead of tourism account as recipient of revenue generated from proposal process, effective August 20, 2003; P.A. 04-205 deleted references to former visitor welcome centers at Middletown, Southington, Wallingford and Windsor Locks in Subdiv. (5) and deleted former Subdivs. (7) to (9) re electronic information system, lodging reservation services and dedicated highway radio station, respectively, effective June 3, 2004, and, effective on that date, with May Sp. Sess. P.A. 04-2, effective May 12, 2004, also replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 32-307 transferred to Sec. 10-399(b) in 2005.

Present section:

P.A. 11-48 replaced “Commission on Culture and Tourism” and “commission” with “Department of Economic and Community Development” and “department”, effective July 1, 2011; P.A. 11-61 amended Subsec. (b)(4) by removing West Willington from list of centers, effective July 1, 2011; P.A. 11-233 amended Subsec. (b)(4) by restoring West Willington to list of centers, effective July 1, 2011.



Section 10-400 - (Formerly Sec. 10-370). Duties and powers of department re arts activities.

With respect to arts activities, the Department of Economic and Community Development shall encourage, within the state or in association with other states, or both, participation in, and promotion, development, acceptance and appreciation of, artistic and cultural activities that shall include, but are not limited to, music, theater, dance, painting, sculpture, architecture, literature, films and allied arts and crafts and to this end shall have the following powers: (1) To join or contract with consultants, private patrons, individual artists and ensembles and with institutions, local sponsoring organizations and professional organizations; (2) to enter into contracts to provide grants, loans or advances to individuals, organizations, or institutions, public or private, that are engaged in or plan to engage in artistic and cultural programs or activities within the state, or that are engaged in or plan to engage in the promotion, development, or encouragement of artistic and cultural programs or activities within the state; (3) to accept, hold and administer, on behalf of the department, in accordance with the provisions of sections 4-28, 4-31, 4-31a and 4b-22, real property, personal property, securities, other choses in action and moneys, or any interest therein, and income therefrom, either absolutely or in trust, for any purpose of the department. The department may acquire or receive such property or money for its purposes by the acceptance of state or federal or public or private loans, contributions, gifts, grants, donations, bequests or devises, and the department shall deposit or credit the same in the culture and tourism account established under section 10-395; (4) to establish a nonprofit foundation for the purpose of raising funds from private sources to encourage, within the state or in association with other states, or both, participation in, and promotion, development, acceptance and appreciation of, artistic and cultural activities that shall include, but are not limited to, music, theater, dance, painting, sculpture, architecture, literature, films, heritage, historic preservation, humanities and allied arts and crafts. All funds received by the foundation shall be held in the manner prescribed by sections 4-37e to 4-37j, inclusive; and (5) to perform such other acts as may be necessary or appropriate to carry out the objectives and purposes of the department. The General Assembly declares that all activities undertaken in carrying out the policies set forth in this chapter shall be directed toward encouraging and assisting, rather than in any way limiting, the freedom of artistic expression that is essential for the well-being of the arts. Said department shall maintain a survey of public and private facilities engaged within the state in artistic and cultural activities and determine the needs of the citizens of this state and the methods by which existing resources may be utilized, or new resources developed, to fulfill these needs. The department shall maintain a register of Connecticut artists. The name, town of residence and artistic medium of any such artist residing in Connecticut shall be entered in the register by the department upon the artist’s request.

(February, 1965, P.A. 579, S. 3; 1967, P.A. 155, S. 1; P.A. 74-210, S. 1; P.A. 78-187, S. 2, 10; P.A. 85-267; P.A. 99-91; P.A. 00-66, S. 28; June 30 Sp. Sess. 03-6, S. 220; P.A. 04-20, S. 2; 04-205, S. 5, 8; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 105.)

History: 1967 act allowed commission to contract with individuals, ensembles, and local sponsoring organizations in addition to private patrons, institutions and professional organizations; P.A. 74-210 allowed commission to promote arts through association with other states and to contract with consultants; P.A. 78-187 expanded powers re contracts, administration of assets and other actions in new Subdivs. (2) to (4); P.A. 85-267 added provisions re commission’s duty to maintain a register of Connecticut artists; P.A. 99-91 added new Subdiv. (4) giving commission power to establish nonprofit foundation and renumbered former Subdiv. (4) as Subdiv. (5); P.A. 00-66 made technical changes; June 30 Sp. Sess. P.A. 03-6 amended section to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film for State Commission on the Arts, to add provision re arts activities and to designate Connecticut Commission on Arts, Tourism, Culture, History and Film Fund instead of General Fund, as recipient of money or property acquired or received by commission, effective August 20, 2003; P.A. 04-20 made technical changes, effective April 16, 2004; P.A. 04-205 added “heritage”, “historic preservation”, and “humanities” to the list of cultural matters that the commission is empowered to promote, effective June 3, 2004, and, effective on that date, with May Sp. Sess. P.A. 04-2, effective May 12, 2004, also replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-370 transferred to Sec. 10-400 in 2005; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, replaced “commission” with “department” and replaced “Connecticut Commission on Culture and Tourism account” with “culture and tourism account”, effective July 1, 2011.



Section 10-401 - (Formerly Sec. 10-370a). Department to establish special incentive grant program for artistic and cultural programs and activities.

The Department of Economic and Community Development shall establish and administer a special incentive grant program to provide financial assistance for artistic and cultural programs and activities pursuant to subdivision (2) of section 10-400. No state funds appropriated to the department for the purposes of said program shall be disbursed unless one-third of the amount of such financial assistance consists of nonfederal funds raised and received by said department.

(P.A. 80-355, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 221; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 106.)

History: June 30 Sp. Sess. P.A. 03-6 substituted Connecticut Commission on Arts, Tourism, Culture, History and Film for State Commission on the Arts, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-370a transferred to Sec. 10-401 in 2005; P.A. 11-48 changed “Connecticut Commission on Culture and Tourism” and “commission” to “Department of Economic and Community Development” and “department”, effective July 1, 2011.



Section 10-402 - (Formerly Sec. 10-370b). State art collection.

(a) For purposes of this section the following terms have the following meanings:

(1) “Work of art” means any work of visual art, including but not limited to, a drawing, painting, sculpture, mosaic, photograph, work of calligraphy or work of graphic art or mixed media;

(2) “Connecticut artists” means artists born in Connecticut, artists who have worked in or received a portion of their training in Connecticut, or artists living in Connecticut at the time of the purchase of their works of art.

(b) The Department of Economic and Community Development may establish and administer a state art collection.

(c) The Department of Economic and Community Development shall establish policies and procedures with respect to the activities of the art collection and perform every other matter and thing requisite to the proper management, maintenance, support and control of the Connecticut art collection.

(d) The art collection shall be representative of various media, diverse styles and periods of Connecticut artists and shall be representative of Connecticut’s ethnic, racial and cultural groups.

(e) The Department of Economic and Community Development may apply for and receive aid or grants from individuals, private artists, state sources, private foundations, local arts organizations and the federal government for the state art collection.

(P.A. 83-180; June 30 Sp. Sess. P.A. 03-6, S. 222; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 107.)

History: June 30 Sp. Sess. P.A. 03-6 amended Subsecs. (b), (c) and (e) to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film for Connecticut Commission on the Arts, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-370b transferred to Sec. 10-402 in 2005; P.A. 11-48 changed “Connecticut Commission on Culture and Tourism” to “Department of Economic and Community Development” in Subsecs. (b), (c) and (e), effective July 1, 2011.



Section 10-403 - (Formerly Sec. 10-373). Receipt of federal, state and private moneys and property.

The Department of Economic and Community Development is designated as the state agency for the reception and disbursement of federal, state and private moneys or other property made available on or after July 1, 1965, for the purpose of fostering the arts within the authority of the department, in accordance with the standard state fiscal procedures.

(February, 1965, P.A. 579, S. 6; 1967, P.A. 155, S. 2; P.A. 74-210, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 223; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 108.)

History: 1967 act included reference to “state moneys” and “other property”; P.A. 74-210 replaced general reference to purposes within jurisdiction of commission with “purpose of fostering the arts”; June 30 Sp. Sess. P.A. 03-6 substituted Connecticut Commission on Arts, Tourism, Culture, History and Film for State Commission on the Arts, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-373 transferred to Sec. 10-403 in 2005; P.A. 11-48 changed “Connecticut Commission on Culture and Tourism” and “commission” to “Department of Economic and Community Development” and “department”, effective July 1, 2011.



Section 10-404 - (Formerly Sec. 10-373k). Minor not disqualified for loan.

Any person otherwise qualifying for a loan or grant made by the Department of Economic and Community Development pursuant to this chapter shall not be disqualified by reason of being under the age of eighteen years and for the purpose of applying for, receiving and repaying such a loan, or entering into a contract concerning such loan or grant, any such person shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges and obligations of a person of full age, with respect thereto.

(P.A. 73-575, S. 5, 15; P.A. 78-187, S. 8, 10; June 30 Sp. Sess. P.A. 03-6, S. 224; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 109.)

History: P.A. 78-187 substituted “commission on the arts” for “corporation”; June 30 Sp. Sess. P.A. 03-6 substituted Connecticut Commission on Arts, Tourism, Culture, History and Film for State Commission on the Arts, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-373k transferred to Sec. 10-404 in 2005; P.A. 11-48 changed “Connecticut Commission on Culture and Tourism” to “Department of Economic and Community Development”, effective July 1, 2011.



Section 10-405 - (Formerly Sec. 10-373n). Definitions: Arts organizations.

For purposes of this section and sections 10-406 to 10-408, inclusive:

(1) “Arts organization” means a nonprofit organization in the state which is exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as from time to time amended, the primary purpose of which is to create, perform, present or otherwise promote the visual, performing or literary arts in the state, but shall not mean an organization, the primary purpose of which is instructional, or an organization, the primary purpose of which is to receive contributions for and provide funding to arts organizations;

(2) “Department” means the Department of Economic and Community Development;

(3) “Connecticut Arts Council” means the council established pursuant to section 10-408a;

(4) “Contribution” means cash, negotiable securities or other gifts of similar liquidity;

(5) “Donor” means a private organization, the primary purpose of which is to receive contributions for and provide funding to arts organizations, a private foundation or private corporation, partnership, single proprietorship or association or person making a contribution to an arts organization;

(6) “Fiscal year” means a period of twelve calendar months as determined by the arts organization’s bylaws.

(P.A. 88-355, S. 1, 8; P.A. 89-237, S. 5, 11; P.A. 93-353, S. 44, 52; P.A. 94-245, S. 19, 46; June 30 Sp. Sess. P.A. 03-6, S. 225; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 110; P.A. 13-247, S. 246.)

History: P.A. 89-237 redefined “donor” in Subdiv. (4) to provide that the organization be a private organization; P.A. 93-353 made a technical change, effective July 1, 1993; P.A. 94-245 redefined “fiscal year” to be “as determined by the arts organization’s bylaws”, rather than 12 months “ending June thirtieth of any year”, effective June 2, 1994; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (2) to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film for State Commission on the Arts, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-373n transferred to Sec. 10-405 in 2005; P.A. 11-48 changed defined term in Subdiv. (2) from “commission” to “department”, effective July 1, 2011; P.A. 13-247 added new Subdiv. (3) defining “Connecticut Arts Council” and redesignated existing Subdivs. (3), (4) and (5) as Subdivs. (4), (5) and (6).



Section 10-406 - (Formerly Sec. 10-373o). Connecticut Arts Endowment Fund.

There is created a “Connecticut Arts Endowment Fund”. The proceeds of any bonds issued for the purposes of sections 10-405 to 10-408, inclusive, shall be deposited in said fund. The State Treasurer shall invest the proceeds of the fund and the investment earnings shall be credited to and become part of the fund. Annually, on or before September first, the Treasurer shall notify the department and the Connecticut Arts Council of the total amount of investment earnings of the fund for the prior fiscal year and such amount shall be available to the department for payments pursuant to sections 10-407 and 10-408. Any balance remaining in the fund at the end of each fiscal year shall be carried forward in the fund for the succeeding fiscal year.

(P.A. 88-355, S. 2, 8; P.A. 93-353, S. 41, 52; 93-435, S. 22, 95; P.A. 11-48, S. 111; P.A. 13-247, S. 247.)

History: P.A. 93-353 substituted reference to Sec. 10-373q for reference to Sec. 10-373r and added provision requiring the treasurer to notify the commission of the total amount of investment earnings of the fund for the prior fiscal year and specifying that such amount be available for payments, effective July 1, 1993; P.A. 93-435 duplicated section reference change made in P.A. 93-353, effective June 28, 1993; Sec. 10-373o transferred to Sec. 10-406 in 2005; P.A. 11-48 changed “commission” to “department”, effective July 1, 2011; P.A. 13-247 added provision requiring Connecticut Arts Council to be notified of investment earnings.



Section 10-407 - (Formerly Sec. 10-373p). Matching grants: Eligibility criteria, amounts.

(a) To be eligible for a matching grant for a fiscal year pursuant to this section and section 10-408, total donor contributions for the fiscal year for which such amount is calculated shall be not less than twenty-five thousand dollars.

(b) For the portion of total donor contributions for the fiscal year which is equal to twenty-five thousand dollars or more but does not exceed the total donor contributions for the prior fiscal year, there shall be a match of twenty-five per cent of such amount, provided no match pursuant to this subsection shall exceed two hundred fifty thousand dollars.

(c) For the portion of total donor contributions for the fiscal year which exceeds the total donor contributions for the prior fiscal year, there shall be a match of one hundred per cent of such amount, provided no match pursuant to this subsection shall exceed one million dollars.

(d) If in any fiscal year the total amount of matching grants to be paid pursuant to the provisions of this section and section 10-408, exceed the investment earnings of the Arts Endowment Fund which are available for payments to arts organizations pursuant to section 10-406, all such matching grants shall be reduced on a pro rata basis.

(P.A. 88-355, S. 4, 8; P.A. 89-237, S. 6, 11; P.A. 93-353, S. 42, 52; P.A. 94-245, S. 17, 46.)

History: P.A. 89-237 in Subsec. (b) changed the match for the portion of contributions equal to contributions for the prior fiscal year to a match of the portion of contributions equal to $25,000 or more but not exceeding the contributions for the prior fiscal year and in Subsec. (c) reduced the match for the portion of contributions which exceed contributions for the prior fiscal year from two to 100% and provided no such match exceed $1,000,000; P.A. 93-353 changed the terminology from commitment to grant and amended Subsec. (e) to substitute exceed the “investment earnings of” for exceed the “balance in” and made technical changes, effective July 1, 1993; P.A. 94-245 deleted Subsec. (d) concerning donor contributions to endowments for arts organizations and relettered the remaining Subsec., effective June 2, 1994; Sec. 10-373p transferred to Sec. 10-407 in 2005.



Section 10-408 - (Formerly Sec. 10-373q). Applications for matching commitments.

Annually, on or before December fifteenth, an arts organization may apply to the department for a state matching grant, provided the organization includes in its application a copy of its Internal Revenue Service return of organization exempt from income tax form, or any replacement form adopted by the Internal Revenue Service, showing the total amount of contributions received from donors for the arts organization’s two most recently completed fiscal years. On or before the January fifteenth next following, the Connecticut Arts Council shall notify the department of an amount equal to the total matching grants as calculated pursuant to section 10-407 and the department shall certify such amount to the Treasurer. Thereafter, the Treasurer shall make available such amount to the department and the department shall, on or before April fifteenth, pay to each arts organization a grant as calculated pursuant to said section 10-407.

(P.A. 88-355, S. 3, 8; P.A. 89-237, S. 7, 11; P.A. 93-353, S. 43, 52; P.A. 94-245, S. 18, 46; P.A. 11-48, S. 112; P.A. 13-247, S. 248.)

History: P.A. 89-237 in Subsec. (b) substituted October fifteenth for July fifteenth as the date on or before which certain arts organizations file statements of contributions for the prior fiscal year and substituted December fifteenth for October first as the date on or before which the commission certifies the amounts calculated pursuant to Sec. 10-373p to the treasurer; P.A. 93-353 replaced previous procedures for applications with new procedures, effective July 1, 1993; P.A. 94-245 changed application date from October to December fifteenth, substituted “copy of its Internal Revenue Service return of organization exempt from income tax form” for “statement, attested to by a certified public accountant” and substituted total amount of contributions for the two most recently completed fiscal years for such amount for the prior fiscal year and deleted requirement to specify the total amount, if any, of the contributions which were for an endowment for the arts organization, effective June 2, 1994; Sec. 10-373q transferred to Sec. 10-408 in 2005; P.A. 11-48 replaced “commission” with “department”, effective July 1, 2011; P.A. 13-247 added provision requiring Connecticut Arts Council to notify department of amount of matching grants and made a conforming change.



Section 10-408a - Connecticut Arts Council. Members. Terms and duties.

(a) There is established a Connecticut Arts Council within the Department of Economic and Community Development to foster and support the arts. The council shall consist of thirteen members as follows:

(1) Five appointed by the Governor for a term of four years, one of whom shall be the head of a state-wide arts organization;

(2) One appointed by the speaker of the House of Representatives for a term of three years;

(3) One appointed by the president pro tempore of the Senate for a term of three years;

(4) One appointed by the majority leader of the House of Representatives for a term of three years;

(5) One appointed by the majority leader of the Senate for a term of three years;

(6) One appointed by the minority leader of the House of Representatives for a term of three years;

(7) One appointed by the minority leader of the Senate for a term of three years;

(8) The Commissioner of Economic and Community Development, who shall be an ex-officio, voting member; and

(9) An employee of the Department of Economic and Community Development responsible for arts and culture, who shall be designated by the Commissioner of Economic and Community Development and be an ex-officio, nonvoting member.

All initial appointments to the council pursuant to this subsection shall be made not later than October 1, 2013. No member shall serve for more than two consecutive full terms. The Governor shall biennially designate one member of the council to serve as the chairperson of the council. Any appointed member who fails to attend three consecutive meetings of the board or who fails to attend fifty per cent of all meetings of the council held during any calendar year shall be deemed to have resigned from the council. Any vacancy occurring on the council shall be filled by the appointing authority for the balance of the unexpired term. Any member appointed by the Governor may be removed as provided by section 4-12.

(b) The chairperson shall call the first meeting of the council not later than October 31, 2013. The council shall meet not less than quarterly thereafter and at such other times as the chairperson deems necessary.

(c) Seven voting members of the council shall constitute a quorum for the transaction of any business or the exercise of any power of the council. For the transaction of any business or the exercise of any power of the council, and except as otherwise provided in this section, the council may act by a majority of the members present at any meeting at which a quorum is in attendance.

(d) No member of the council shall receive compensation for such member’s services, except that each member shall be entitled to reimbursement for actual and necessary expenses incurred during the performance of such member’s official duties.

(P.A. 13-247, S. 244.)

History: P.A. 13-247 effective July 1, 2013.



Section 10-408b - Connecticut Arts Council Foundation. Powers and duties.

(a) In accordance with subdivision (4) of section 10-400, the Connecticut Arts Council is authorized to establish and manage a nonprofit foundation, the Connecticut Arts Council Foundation and shall serve as the board of directors of such foundation.

(b) The Connecticut Arts Council Foundation established pursuant to subsection (a) of this section may, subject to the direction, regulation and authorization or ratification by the board of directors:

(1) Receive, solicit, contract for and collect, and hold in separate custody for purposes herein expressed or implied, endowments, donations, compensation and reimbursement, in the form of money paid or promised, services, materials, equipment or any other things tangible or intangible that may be acceptable to the foundation;

(2) Disburse funds acquired by the foundation from any source, for (A) purposes of fostering the creation, preservation and expansion of the arts in the state, (B) the dissemination of information related to such activities, and (C) other purposes approved by the board and consistent with sections 10-400 to 10-402, inclusive;

(3) Apply for and receive assistance from any source, including grants of money and services from national and state bodies and foundations, provided the foundation shall cooperate with and make efforts to avoid competing directly with other arts organizations in the state when applying for such assistance; and

(4) Execute contracts for the purpose of carrying out the provisions of sections 10-400 to 10-402, inclusive.

(c) The Connecticut Arts Council Foundation shall comply with the requirements of section 4-37f. All property and rights of every character, tangible and intangible, placed in the custody of the foundation in accordance with said section shall be held by the foundation in trust for the uses specified herein and in section 10-400. The entire beneficial ownership thereof shall vest in the Department of Economic and Community Development and the board of directors shall exercise complete control thereof.

(P.A. 13-247, S. 245.)

History: P.A. 13-247 effective July 1, 2013.



Section 10-409 - (Formerly Sec. 10-320b). Historic Preservation Council. Appointment of members, duties and powers. Disclosure to public of location of archaeological sites. Development of model ballot for local historic districts.

(a) With respect to historical preservation, there is established within the Department of Economic and Community Development a Historic Preservation Council. The Historic Preservation Council shall consist of twelve members to be appointed by the Governor. On or before January fifth in the even-numbered years, the Governor shall appoint six members for terms of four years each to replace those whose terms expire. One of such members shall be the State Historian and one shall be the State Archaeologist. Members shall be appointed in accordance with the provisions of section 4-9a. No member shall serve for more than two consecutive full terms. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. The Governor shall biennially designate one member of the council to be chairperson. The Governor shall fill any vacancy for any unexpired portion of the term and may remove any member as provided by section 4-12. No compensation shall be received by the members of the council but they shall be reimbursed for their necessary expenses. The Department of Economic and Community Development may, with the advice of the Historic Preservation Council, (1) study and investigate historic structures and landmarks in this state and encourage and recommend the development, preservation and marking of such historic structures and landmarks found to have educational, recreational and historical significance; (2) prepare, adopt and maintain standards for a state register of historic places; (3) update and keep current the state historic preservation plan; (4) administer the National Register of Historic Places Program; (5) assist owners of historic structures in seeking federal or other aid for historic preservation and related purposes; (6) recommend to the General Assembly the placing and maintaining of suitable markers, memorials or monuments or other edifices to designate historic structures and landmarks found to have historical significance; (7) make recommendations to the General Assembly regarding the development and preservation of historic structures and landmarks owned by the state; (8) maintain a program of historical, architectural, and archaeological research and development including surveys, excavation, scientific recording, interpretation and publication of the historical, architectural, archaeological and cultural resources of the state; (9) cooperate with promotional, patriotic, educational and research groups and associations, with local, state and national historical societies, associations and commissions, with agencies of the state and its political subdivisions and with the federal government, in promoting and publicizing the historical heritage of Connecticut; (10) formulate standards and criteria to guide the several municipalities in the evaluation, delineation and establishment of historic districts; (11) cooperate with the State Building Inspector, the Codes and Standards Committee and other building officials and render advisory opinions and prepare documentation regarding the application of the State Building Code to historic structures and landmarks if requested by owners of historic structures and landmarks, the State Building Inspector, the Codes and Standards Committee or other building officials; (12) review planned state and federal actions to determine their impact on historic structures and landmarks; (13) operate the Henry Whitfield House of Guilford, otherwise known as the Old Stone House, as a state historical museum and, in its discretion, charge a fee for admission to said museum and account for and deposit the same as provided in section 4-32; (14) provide technical and financial assistance to carry out the purposes of this section and sections 10-410 to 10-416, inclusive; (15) adopt regulations in accordance with the provisions of chapter 54 for the preservation of sacred sites and archaeological sites; and (16) inventory state lands to identify sacred sites and archaeological sites. The department shall study the feasibility of establishing a state museum of Connecticut history at an appropriate existing facility. The Historic Preservation Council shall (A) review and approve or disapprove requests by owners of historic properties on which the department holds preservation easements to perform rehabilitation work on sacred sites and archaeological sites; (B) request the assistance of the Attorney General to prevent the unreasonable destruction of historic properties pursuant to the provisions of section 22a-19a; and (C) place and maintain suitable markers, memorials or monuments to designate sites or places found to have historic significance. The council shall meet monthly. The Connecticut Trust for Historic Preservation may provide technical assistance to the council.

(b) Notwithstanding the provisions of this section or section 1-210, the Department of Economic and Community Development may withhold from disclosure to the public information relating to the location of archaeological sites under consideration for listing by the department or those listed on the National Register of Historic Places or the state register of historic places whenever the department determines that disclosure of specific information would create a risk of destruction or harm to such sites. The provisions of this subsection shall not apply to any such site unless the person who reported or discovered such site has submitted a written statement to the department requesting that no disclosure be made. Upon receipt of such statement, the department may withhold such information from disclosure until the July first next succeeding such receipt. Such person may request that a period of nondisclosure be extended by submitting such statements prior to July first of any year.

(c) The Historic Preservation Council of the Department of Economic and Community Development shall develop a model ballot form to be mailed by clerks of municipalities on the question of creation of historic districts or districts as provided for in section 7-147a to 7-147k, inclusive.

(1955, S. 1892d; November, 1955, S. N177; February, 1965, P.A. 221, S. 1; 1971, P.A. 872, S. 202; 1972, P.A. 129, S. 1; P.A. 73-599, S. 34; P.A. 75-316, S. 19; 75-371, S. 1, 10; P.A. 77-614, S. 284, 305, 610; P.A. 79-607, S. 12; P.A. 81-286, S. 1, 2; P.A. 82-432, S. 16, 19; P.A. 84-256, S. 3, 17; P.A. 89-368, S. 3; P.A. 91-135, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; May 9 Sp. Sess. P.A. 02-7, S. 12; June 30 Sp. Sess. P.A. 03-6, S. 226; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 113.)

History: 1965 act included in commission’s powers, the power to formulate standards and criteria for evaluation, delineation and establishment of historic districts; 1971 act revised appointment date to be generally applicable rather to apply to first appointments and substituted department of environmental protection for state park and forest commission; 1972 act gave commission power to operate Henry Whitfield House as state historical museum; P.A. 73-599 substituted commissioner of commerce for Connecticut development commission; P.A. 75-316 substituted state library board for state library committee; P.A. 75-371 substituted “historic structures and landmarks” for “historical sites and places” throughout section and included powers re standards for Register of Historic Places, state historic preservation plan, National Register of Historic Places Program, assisting owners of historic structures to obtain preservation aid, program of historical, architectural and archaeological research and development, application of state building code, review of planned actions’ impact on historic structures and landmarks and technical and financial assistance to carry out purposes of chapter; P.A. 77-614 substituted department of economic development for department of commerce and placed commission within education department for administrative purposes, effective January 1, 1979; P.A. 79-607 included cooperation specifically with state building inspector and state building code standards committee in Subdiv. (12); P.A. 81-286 added Subsec. (d) empowering Historical Commission to withhold from public disclosure information re archaeological sites; P.A. 82-432 charged references from state building code standards committee to codes and standards committee; P.A. 84-256 amended section to provide for appointments in accordance with Sec. 4-9a, limitations on member’s terms and attendance requirements and feasibility study re museum of Connecticut history; P.A. 89-368 eliminated obsolete provision in Subsec. (a) re termination of membership on July 1, 1987, and added Subsec. (b)(16) and (17) authorizing regulations for the preservation of sacred sites and archaeological sites and authorizing an inventory of sacred sites and archaeological sites on state lands; P.A. 91-135 added Subsec. (e) regarding development of model ballot form for vote on creation of a local historic district; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; Sec. 10-321 transferred to Sec. 10-320b in 2001; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (c) by placing the Connecticut Historical Commission within the State Library, rather than the Department of Education, for administrative purposes only, effective August 15, 2002; June 30 Sp. Sess. P.A. 03-6 replaced former Subsec. (a) re membership of Connecticut Historical Commission with new provisions re Historic Preservation Council, redesignated existing Subsec. (b) as new Subsec. (a) and, within said Subsec., established membership requirements and duties of Connecticut Commission on Arts, Tourism, Culture, History and Film with advice of council, eliminated requirement that commission cooperate with Department of Economic and Community Development by providing data, facts and findings, established requirement that council review requests to perform rehabilitation work on properties on which commission holds preservation easements, permitted Connecticut Trust for Historic Preservation to provide technical assistance to council and made technical and conforming changes, deleted former Subsec. (c) re commission within State Library for administrative purposes only, and redesignated existing Subsecs. (d) and (e) as new Subsecs. (b) and (c) and made conforming and technical changes therein, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-320b transferred to Sec. 10-409 in 2005; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and replaced “commission” with “department”, effective July 1, 2011.

See Sec. 4b-64 re notice of intent to dispose of, demolish or transfer state-owned structures more than fifty years old.

See Sec. 10-384 re designation of site as state archaeological preserve.



Section 10-410 - (Formerly Sec. 10-320c). Definitions: Historic assets.

For the purposes of sections 10-409 to 10-415, inclusive, “department” means the Department of Economic and Community Development; “municipality” shall include any town, city or borough; “private organization” means a nonprofit organization which has the power to acquire, relocate, restore and maintain historic structures and landmarks in the state of Connecticut; “historic district” means an area in a municipality established under section 7-147a or by special act; “historic structures and landmarks” means any building, structure, object or site that is significant in American history, architecture, archaeology and culture or property used in connection therewith including sacred sites and archaeological sites; “historic preservation” means research, protection, restoration, stabilization and adaptive use of buildings, structures, objects, districts, areas and sites significant in the history, architecture, archaeology or culture of this state, its municipalities or the nation; and “state register of historic places” means the department’s itemized list locating and classifying historic structures and landmarks throughout the state, as discovered in the commission’s field survey of 1966-1967 and as subsequently augmented.

(1967, P.A. 521, S. 1; P.A. 75-371, S. 2, 10; P.A. 89-368, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 227; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 114.)

History: P.A. 75-371 defined “historic preservation” and substituted “state register of historic places” for “inventory”; P.A. 89-368 applied definition of “historic structures and landmarks” to include sacred sites and archaeological sites; Sec. 10-321a transferred to Sec. 10-320c in 2001; June 30 Sp. Sess. P.A. 03-6 amended section to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film for Connecticut Historical Commission and to make technical changes, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-320c transferred to Sec. 10-410 in 2005; P.A. 11-48 replaced definition of “commission” with definition of “department” and replaced “commission’s” with “department’s” re itemized list of historic structures and landmarks, effective July 1, 2011.



Section 10-411 - (Formerly Sec. 10-320d). State grants-in-aid for restoration of historic structures and landmarks.

(a) Any municipality or private organization may acquire, relocate, restore, preserve and maintain historic structures and landmarks and may receive funds from the state and federal governments for such purposes. Grants-in-aid may be made to owners of historic structures or landmarks in an amount not to exceed fifty per cent of the nonfederal share of the total cost of such acquisition, relocation, historic preservation and restoration. Grants-in-aid shall be made through an assistance agreement signed by the owner. Subsequent to the execution of any such assistance agreement, advances of funds may be made by the department to the owner of such an historic structure or landmark.

(b) Before executing any such assistance agreement under sections 10-410 to 10-415, inclusive, the department shall require that (1) the owner has developed a comprehensive historic preservation plan, approved by the department, together with specific work plans and specifications; (2) the owner provides payment and performance bonds to assure the completion of the preservation work in an authentic manner satisfactory to the department; (3) the owner has filed with the department a declaration of covenant guaranteeing the preservation of the historical or architectural qualities of the property in perpetuity or for a period approved by the department; (4) the owner receiving funds for the purposes of said sections plans to and can demonstrate an ability to maintain and operate properly the historic structure or landmark for an indefinite period of time and that such owner will open it to the public at reasonable times, free of charge or subject to a reasonable charge as approved by the department; (5) the owner maintains sufficient casualty and liability insurance to render the state harmless in any action arising from the acquisition, relocation, restoration or operation of properties under said sections; and (6) if such historic structure or landmark lies within the boundaries of any historic district, the proposed acquisition, relocation, preservation and restoration has been approved by the local historic district department. Prior to the issuance of payment to the owner or any such assistance agreement, the owner shall file with the town clerk in the municipality in which the property is located, the declaration of covenant referenced in subdivision (3) of this subsection. Such assistance agreement may require that if the owner receiving funds under said sections fails to operate or maintain properly the historic structure or landmark, title to such property may be acquired by the department upon payment to such municipality or private organization of a sum equal to the amount provided by such municipality or private organization in accordance with such assistance agreement.

(c) Federal grants-in-aid shall be administered by the department in accordance with all federal requirements.

(d) The department shall adopt regulations pursuant to chapter 54 for its guidance before making such grants-in-aid or advances. Such regulations shall, among other things, require that the department determine that the historic structure or landmark to be acquired, relocated or restored is an authentic historic structure or landmark as identified in the state register of historic places.

(1967, P.A. 521, S. 2–4; P.A. 75-371, S. 3, 10; P.A. 76-163, S. 1, 2; P.A. 11-48, S. 115.)

History: P.A. 75-371 amended Subsecs. (a) and (b) to include preservation grants and to substitute “owner(s)” for references to “bodies”, “municipality or private organization” and “officers empowered to act ...”, deleted requirement that title be in name of municipality, agency or private organization in Subsec. (a), required that owner develop comprehensive historic preservation plan, provide payment and performance bonds and file covenant with town clerk in Subsec. (b) and amended Subsec. (c) to replace “rules” with “regulations pursuant to chapter 54” and “inventory ...” with “state register of historic places”; P.A. 76-163 inserted new Subsec. (c) requiring that federal grants be administered according to federal requirements and relettered former Subsec. (c) as Subsec. (d); Sec. 10-321b transferred to Sec. 10-320d in 2001; Sec. 10-320d transferred to Sec. 10-411 in 2005; P.A. 11-48 replaced “commission” with “department” and amended Subsec. (b) by replacing provision re filing declaration of covenant with town clerk with provision re filing declaration of covenant with department in Subdiv. (3) and by adding provision re owner to file declaration of covenant with town clerk prior to issuance of payment, effective July 1, 2011.



Section 10-412 - (Formerly Sec. 10-320e). Plaques and markers. Freedom Trail.

(a) The department may provide an appropriate plaque or marker at a cost, to be determined by the department, to the recipient for attachment to an historic structure or landmark identifying it as a Connecticut historical landmark within the criteria adopted by the department and as identified through the state register of historic places, if the owner agrees to display such plaque or marker in a manner satisfactory to the department. Any such plaque or marker may be repossessed by the department if the historic structure or landmark is not maintained in a manner satisfactory to the department.

(b) The Department of Economic and Community Development, in consultation with the Amistad Committee, Inc., New Haven, shall establish a Freedom Trail and a program to recognize, document and mark sites in this state that are associated with the history and movement towards freedom of its African-American citizens, the Underground Railroad and the abolition of slavery. The department and the Amistad Committee, Incorporated, of New Haven shall designate and mark the sites of the Freedom Trail. The Amistad Committee, Inc., of New Haven shall be responsible for the coordination and organization of the “September Freedom Trail Month”. The department shall establish a program to publicize the existence of the Freedom Trail and shall publish a brochure which indicates the location and history of the sites.

(1967, P.A. 521, S. 5; P.A. 75-371, S. 4, 10; P.A. 84-256, S. 4, 17; P.A. 95-250, S. 1; 95-334, S. 1, 13; P.A. 96-211, S. 1, 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 228; P.A. 04-25, S. 1; 04-205, S. 5, 9; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 116.)

History: P.A. 75-371 substituted “state register of historic places” for “its inventory” and made specific reference to official designation as “Connecticut historical landmark”; P.A. 84-256 amended section to permit charge for providing plaques or markers; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; (Revisor’s note: In 1997 existing provisions were designated by the Revisors as Subsec. (a) and Sec. 1 of P.A. 95-334, effective July 1, 1995, requiring commission to establish Freedom Trail, was added editorially and designated Subsec. (b)); Sec. 10-321c transferred to Sec. 10-320e in 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film for Connecticut Historical Commission, to change “underground railroad and related sites” to “related to minority history” and to change “Department of Economic and Community Development” to “Commission”, effective August 20, 2003; P.A. 04-25 amended Subsec. (b) to replace “conjunction” with “consultation”, change description of the Freedom Trail from sites relating to minority history to sites associated with the history and movement towards freedom of African-American citizens, the Underground Railroad and the abolition of slavery and to add provisions re the designation and marking of Freedom Trail Sites and re the coordination and organization of “September Freedom Trail Month”, effective April 28, 2004; P.A. 04-205 amended Subsec. (b) to replace provision re marking sites related to minority history with provision re program to recognize, document and mark sites re history of African-American citizens, the Underground Railroad and the abolition of slavery, and to add provision re the designation and marking of Freedom Trail sites, effective June 3, 2004, and, effective on that date, with May Sp. Sess. P.A. 04-2, effective May 12, 2004, also replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-320e transferred to Sec. 10-412 in 2005; P.A. 11-48 replaced “commission” with “department” and replaced “Connecticut Commission on Culture and Tourism, established under section 10-392” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 10-413 - (Formerly Sec. 10-320f). Acquisition of historic structures and landmarks by department. Leases. Fees. Gift shops.

The department may, using such funds as may be appropriated to it or available from any other source, acquire by gift, grant, bequest, devise, lease, purchase or otherwise historic structures or landmarks, including such adjacent land as may be necessary for the comfort and safety of the visiting public, which the department determines to be of national or state historical importance and to be of such concern to the public at large that they should be held forever in good condition for visitation by the public and for the protection of the heritages of the people of this state and nation. The department may restore, maintain and operate, or may lease to private organizations or municipalities for the purpose of restoring, maintaining and operating, such properties in such a condition as to render them suitable for public visitation and to inform the public of the historic event or circumstance connected therewith. The department may charge reasonable visitation or special event fees, and operate or contract for the operation of gift shops at such properties and use funds received to help defray the cost of maintenance and operation of such properties and to replenish stock. The department may cooperate with the Department of Energy and Environmental Protection and any other appropriate municipal, state or federal agency or private organization in carrying out functions under this section and may enter into agreements for such purposes.

(1967, P.A. 521, S. 6; P.A. 75-371, S. 5, 10; P.A. 95-192, S. 2; P.A. 00-168, S. 18, 27; P.A. 11-48, S. 117; 11-80, S. 1.)

History: P.A. 75-371 substituted department of environmental protection for state park and forest commission and provided in greater detail for commission’s power to acquire historic structures or landmarks including adjacent land; P.A. 95-192 added provisions for special event fees and the operation of gift shops; P.A. 00-168 authorized commission to lease acquired properties to private organizations and municipalities, effective May 26, 2000; Sec. 10-321d transferred to Sec. 10-320f in 2001; Sec. 10-320f transferred to Sec. 10-413 in 2005; P.A. 11-48 replaced “commission” with “department”, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 10-414 - (Formerly Sec. 10-320g). Placement of markers and monuments by department.

The department may place and maintain suitable markers, memorials or monuments to designate sites or places found to have historic significance.

(1967, P.A. 521, S. 7; P.A. 75-371, S. 6, 10; P.A. 84-256, S. 5, 17; P.A. 11-48, S. 118.)

History: P.A. 75-371 included in information to be on marker towns’ subsequent history as well as circumstances of their founding; P.A. 84-256 deleted requirement that commission provide markers re founding and history to each town; Sec. 10-321e transferred to Sec. 10-320g in 2001; Sec. 10-320g transferred to Sec. 10-414 in 2005; P.A. 11-48 replaced “commission” with “department”, effective July 1, 2011.



Section 10-415 - (Formerly Sec. 10-320h). Federal contracts and assistance. Gifts, devises and bequests.

(a) In making any grants-in-aid or providing any plaques or markers or making any direct expenditures for purposes of acquisition, relocation, restoration, maintenance or operation under sections 10-410 to 10-414, inclusive, and this section, the department shall utilize any programs of the federal government in concert with its actions so as to reduce the amount of state or local expenditures hereunder. The state, acting through the department, and any municipality may receive from the federal government any financial or technical assistance which may be available to it for the purpose of acquisition, historic preservation or operation of historic structures or landmarks and may also receive from any source gifts, devises, bequests or legacies.

(b) The department may enter into and carry out contracts with the federal government or any agency thereof under which said government or agency grants financial or other assistance to the department to further the purposes of sections 10-409 to 10-416, inclusive. The department may agree to and comply with any reasonable conditions not inconsistent with state law which are imposed on such grants. The department may further enter into and carry out contracts with municipalities or their agencies and with any private party to disburse federal funds to further the purpose of sections 10-409 to 10-416, inclusive.

(1967, P.A. 521, S. 8; P.A. 75-371, S. 7, 9, 10; P.A. 76-435, S. 45, 46, 82; June 30 Sp. Sess. P.A. 03-6, S. 229; P.A. 11-48, S. 119.)

History: P.A. 75-371 deleted reference to federal assistance for relocation, restoration and maintenance of structures or landmarks and added Subsec. (b) re contracts with federal government; P.A. 76-435 made technical changes; Sec. 10-321f transferred to Sec. 10-320h in 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) to replace “this chapter” with “sections 10-320b to 10-320j, inclusive”, effective August 20, 2003; Sec. 10-320h transferred to Sec. 10-415 in 2005; P.A. 11-48 replaced “commission” with “department”, effective July 1, 2011.



Section 10-416 - (Formerly Sec. 10-320j). *(See end of section for amended version and effective date.) Tax credits for rehabilitation of historic homes.

(a) As used in this section, the following terms shall have the following meanings unless the context clearly indicates another meaning:

(1) “Officer” means the State Historic Preservation Officer designated pursuant to 36 CFR S. 61.2 (1978);

(2) “Historic home” means a building that: (A) Will contain one-to-four dwelling units of which at least one unit will be occupied as the principal residence of the owner for not less than five years following the completion of rehabilitation work, (B) is located in a targeted area, and (C) is (i) listed individually on the National or State Register of Historic Places, or (ii) located in a district listed on the National or State Register of Historic Places, and has been certified by the commission as contributing to the historic character of such district;

(3) “Nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing and having articles of incorporation approved by the Commissioner of Economic and Community Development in accordance with regulations adopted pursuant to section 8-79a or 8-84;

(4) “Owner” means any taxpayer filing a state of Connecticut tax return who possesses title to an historic home, or prospective title to an historic home in the form of a purchase agreement or option to purchase, or a nonprofit corporation that possesses such title or prospective title;

(5) “Targeted area” means: (A) A federally designated “qualified census tract” in which seventy per cent or more of the families have a median income of eighty per cent or less of the state-wide median family income, (B) a state designated and federally approved area of chronic economic distress, or (C) an urban and regional center as identified in the Connecticut Conservation and Development Policies Plan;

(6) “Qualified rehabilitation expenditures” means any costs incurred for the physical construction involved in the rehabilitation of an historic home, but excludes: (A) The owner’s personal labor, (B) the cost of site improvements, unless to provide building access to persons with disabilities, (C) the cost of a new addition, except as may be required to comply with any provision of the State Building Code or the Fire Safety Code, (D) any cost associated with the rehabilitation of an outbuilding, unless such building contributes to the historical significance of the historic home, and (E) any nonconstruction cost such as architectural fees, legal fees and financing fees;

(7) “Rehabilitation plan” means any construction plans and specifications for the proposed rehabilitation of an historic home in sufficient detail to enable the commission to evaluate compliance with the standards developed under the provisions of subsections (b) to (d), inclusive, of this section; and

(8) “Occupancy period” means a period of five years during which one or more owners occupy an historic home as their primary residence. The occupancy period begins on the date the tax credit voucher is issued by the Department of Economic and Community Development.

(b) The Department of Economic and Community Development shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section for owners rehabilitating historic homes or taxpayers making contributions to qualified rehabilitation expenditures. For tax years commencing on or after January 1, 2000, any owner shall be eligible for a tax credit voucher in an amount equal to thirty per cent of the qualified rehabilitation expenditures.

(c) The officer shall develop standards for the approval of rehabilitation of historic homes for which a tax credit voucher is sought. Such standards shall take into account whether the rehabilitation of an historic home will preserve the historic character of the building.

(d) The Department of Economic and Community Development may, in consultation with the Commissioner of Revenue Services, adopt regulations in accordance with chapter 54 to carry out the purposes of this section.

(e) Prior to beginning any rehabilitation work on an historic home, the owner shall submit a rehabilitation plan to the officer for a determination of whether such rehabilitation work meets the standards developed under the provisions of subsections (b) to (d), inclusive, of this section and shall also submit to the department an estimate of the qualified rehabilitation expenditures.

(f) If the officer certifies that the rehabilitation plan conforms to the standards developed under the provisions of subsections (b) to (d), inclusive, of this section, the department shall reserve for the benefit of the owner an allocation for a tax credit equivalent to thirty per cent of the projected qualified rehabilitation expenditures.

(g) Following the completion of rehabilitation of an historic home, the owner shall notify the officer that such rehabilitation has been completed. The officer shall provide the commission with documentation of work performed on the historic home and shall certify the cost incurred in rehabilitating the home. The officer shall review such rehabilitation and verify its compliance with the rehabilitation plan. Following such verification, the Department of Economic and Community Development shall issue a tax credit voucher to either the owner rehabilitating the historic home or to the taxpayer named by the owner as contributing to the rehabilitation. The tax credit voucher shall be in an amount equivalent to the lesser of the tax credit reserved upon certification of the rehabilitation plan under the provisions of subsection (f) of this section or thirty per cent of the actual qualified rehabilitation expenditures. In order to obtain a credit against any state tax due that is specified in subsections (j) to (m), inclusive, of this section, the holder of the tax credit voucher shall file the voucher with the holder’s state tax return.

(h) Before the Department of Economic and Community Development issues a tax credit voucher, the owner shall deliver a signed statement to the department which provides that: (1) The owner shall occupy the historic home as the owner’s primary residence during the occupancy period, or (2) the owner shall convey the historic home to a new owner who will occupy it as the new owner’s primary residence during the occupancy period, or (3) an encumbrance shall be recorded, in favor of the local, state or federal government or other funding source, that will require the owner or the owner’s successors to occupy the historic home as the primary residence of the owner or the owner’s successors for a period equal to or longer than the occupancy period. A copy of any such encumbrance shall be attached to the signed statement.

(i) The owner of an historic home shall not be eligible for a tax credit voucher under subsections (b) to (d), inclusive, of this section, unless the owner incurs qualified rehabilitation expenditures exceeding twenty-five thousand dollars.

(j) The Commissioner of Revenue Services shall grant a tax credit to a taxpayer holding the tax credit voucher issued under subsections (e) to (i), inclusive, of this section against any tax due under chapter 207, 208, 209, 210, 211 or 212 in the amount specified in the tax credit voucher. The Department of Economic and Community Development shall provide a copy of the voucher to the Commissioner of Revenue Services upon the request of said commissioner.

(k) In no event shall a credit allowed under this section exceed thirty thousand dollars per dwelling unit for an historic home.

(l) The tax credit issued under subsection (j) of this section shall be taken by the holder of the tax credit voucher in the same tax year in which the voucher is issued. Any unused portion of such credit may be carried forward to any or all of the four taxable years following the year in which the tax credit voucher is issued.

(m) The aggregate amount of all tax credits which may be reserved by the Department of Economic and Community Development upon certification of rehabilitation plans under subsections (b) to (d), inclusive, of this section shall not exceed three million dollars in any one fiscal year.

(P.A. 99-173, S. 34–37, 65; June 30 Sp. Sess. P.A. 03-6, S. 230; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 06-159, S. 2; P.A. 11-8, S. 30; 11-48, S. 120.)

*Note: On and after July 1, 2015, this section, as amended by section 1 of public act 13-266, is to read as follows:

“Sec. 10-416. (Formerly Sec. 10-320j). Tax credits for rehabilitation of historic homes. (a) As used in this section, the following terms shall have the following meanings unless the context clearly indicates another meaning:

(1) “Department” means the Department of Economic and Community Development;

(2) “Historic home” means a building that: (A) Will contain one-to-four dwelling units of which at least one unit will be occupied as the principal residence of the owner for not less than five years following the completion of rehabilitation work, and (B) is (i) listed individually on the National or State Register of Historic Places, or (ii) located in a district listed on the National or State Register of Historic Places, and has been certified by the department as contributing to the historic character of such district;

(3) “Nonprofit corporation” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statutes thereto, having as one of its purposes the construction, rehabilitation, ownership or operation of housing and having articles of incorporation approved by the Commissioner of Economic and Community Development in accordance with regulations adopted pursuant to section 8-79a or 8-84;

(4) “Owner” means (A) any taxpayer filing a state of Connecticut tax return who possesses title to an historic home, or prospective title to an historic home in the form of a purchase agreement or option to purchase, or (B) a nonprofit corporation that possesses such title or prospective title;

(5) “Qualified rehabilitation expenditures” means any costs incurred for the physical construction involved in the rehabilitation of an historic home, but excludes: (A) The owner’s personal labor, (B) the cost of site improvements, unless to provide building access to persons with disabilities, (C) the cost of a new addition, except as may be required to comply with any provision of the State Building Code or the Fire Safety Code, (D) any cost associated with the rehabilitation of an outbuilding, unless such building contributes to the historical significance of the historic home, and (E) any nonconstruction cost such as architectural fees, legal fees and financing fees;

(6) “Rehabilitation plan” means any construction plans and specifications for the proposed rehabilitation of an historic home in sufficient detail to enable the department to evaluate compliance with the standards developed under the provisions of subsections (b), (c) and (m) of this section; and

(7) “Occupancy period” means a period of five years during which one or more owners occupy an historic home as such owner’s or owners’ primary residence. The occupancy period begins on the date the tax credit voucher is issued by the Department of Economic and Community Development.

(b) The Department of Economic and Community Development shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section for owners rehabilitating historic homes or taxpayers making contributions to qualified rehabilitation expenditures. For income years commencing on or after January 1, 2000, any owner shall be eligible for a tax credit voucher in an amount equal to thirty per cent of the qualified rehabilitation expenditures.

(c) The department shall develop standards for the approval of rehabilitation of historic homes for which a tax credit voucher is sought. Such standards shall take into account whether the rehabilitation of an historic home will preserve the historic character of the building.

(d) Prior to beginning any rehabilitation work on an historic home, the owner shall submit a rehabilitation plan to the department for a determination of whether such rehabilitation work meets the standards developed under the provisions of subsections (b), (c) and (m) of this section and shall also submit to the department an estimate of the qualified rehabilitation expenditures.

(e) If the department certifies that the rehabilitation plan conforms to the standards developed under the provisions of subsections (b), (c) and (m) of this section, the department shall reserve for the benefit of the owner an allocation for a tax credit equivalent to thirty per cent of the projected qualified rehabilitation expenditures.

(f) Following the completion of rehabilitation of an historic home, the owner shall notify the department that such rehabilitation has been completed. The owner shall provide the department with documentation of work performed on the historic home and shall certify the cost incurred in rehabilitating the home. The department shall review such rehabilitation and verify its compliance with the rehabilitation plan. Following such verification, the department shall issue a tax credit voucher to either the owner rehabilitating the historic home or to the taxpayer named by the owner as contributing to the rehabilitation. The tax credit voucher shall be in an amount equivalent to the lesser of (1) the tax credit reserved upon certification of the rehabilitation plan under the provisions of subsection (e) of this section, or (2) thirty per cent of the actual qualified rehabilitation expenditures. In order to obtain a credit against any state tax due that is specified in subsections (i) to (l), inclusive, of this section, the holder of the tax credit voucher shall file the voucher with the holder’s state tax return.

(g) Before the department issues a tax credit voucher, the owner shall deliver a signed statement to the department which provides that: (1) The owner shall occupy the historic home as the owner’s primary residence during the occupancy period, or (2) the owner shall convey the historic home to a new owner who will occupy it as the new owner’s primary residence during the occupancy period, or (3) an encumbrance shall be recorded, in favor of the local, state or federal government or other funding source, that will require the owner or the owner’s successors to occupy the historic home as the primary residence of the owner or the owner’s successors for a period equal to or longer than the occupancy period. A copy of any such encumbrance shall be attached to the signed statement.

(h) The owner of an historic home shall not be eligible for a tax credit voucher under subsections (b), (c) and (m) of this section, unless the owner incurs qualified rehabilitation expenditures exceeding fifteen thousand dollars.

(i) The Commissioner of Revenue Services shall grant a tax credit to a taxpayer holding the tax credit voucher issued under subsections (d) to (h), inclusive, of this section against any tax due under chapter 207, 208, 209, 210, 211 or 212 in the amount specified in the tax credit voucher. The Department of Economic and Community Development shall provide a copy of the voucher to the Commissioner of Revenue Services upon the request of said commissioner.

(j) A credit allowed under this section shall not exceed thirty thousand dollars per dwelling unit for an historic home, except that such credit shall not exceed fifty thousand dollars per such dwelling unit for an owner that is a nonprofit corporation.

(k) The tax credit granted under subsection (i) of this section shall be taken in the same tax year in which the tax credit voucher is issued. Any unused portion of such credit may be carried forward to any or all of the four income years following the year in which the tax credit voucher is issued.

(l) The aggregate amount of all tax credits which may be reserved by the Department of Economic and Community Development upon certification of rehabilitation plans under subsections (b) to (d), inclusive, of this section shall not exceed three million dollars in any one fiscal year.

(m) The Department of Economic and Community Development may, in consultation with the Commissioner of Revenue Services, adopt regulations in accordance with chapter 54 to carry out the purposes of this section.”

(P.A. 99-173, S. 34–37, 65; June 30 Sp. Sess. P.A. 03-6, S. 230; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 06-159, S. 2; P.A. 11-8, S. 30; 11-48, S. 120; P.A. 13-266, S. 1.)

History: P.A. 99-173 effective June 23, 1999, and applicable to tax years beginning on or after January 1, 2000 (Revisor’s note: In codifying sections 34 to 37, inclusive, of P.A. 99-173 as a single section, the Revisors codified all internal references accordingly and treated a reference to “this act” in Sec. 35(a) of the act as though the reference had been to “sections 34 to 37, inclusive, of this act”); June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(1) to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film for Connecticut Historical Commission, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; Sec. 10-320j transferred to Sec. 10-416 in 2005; P.A. 06-159 amended Subsec. (j) to require commission to submit voucher rather than taxpayer, effective June 6, 2006, and applicable to taxable years commencing on or after January 1, 2006; P.A. 11-8 made a technical change in Subsec. (a)(6), effective May 24, 2011; P.A. 11-48 replaced definition of “commission” with definition of “officer” in Subsec. (a)(1), changed authority for adoption of regulations from mandatory to permissive in Subsec. (d) and replaced “commission” with “Department of Economic and Community Development”, “officer” or “department”, effective July 1, 2011; P.A. 13-266 amended Subsec. (a) to replace definition of “officer” with definition of “department” in Subdiv. (1), delete targeted area requirement in Subdiv. (2), delete former Subdiv. (5) re definition of “targeted area” and redesignate existing Subdivs. (6), (7) and (8) as Subdivs. (5), (6) and (7), reduced minimum expenditure to qualify for a tax credit voucher from $25,000 to $15,000 in Subsec. (h), increased maximum credit to $50,000 for a nonprofit corporation in Subsec. (j), and replaced “officer” with “department” and made conforming and technical changes, effective July 1, 2015, and applicable to income years commencing on or after January 1, 2015.



Section 10-416a - Tax credits for rehabilitation of certified historic structures.

(a) As used in this section, the following terms shall have the following meanings unless the context clearly indicates another meaning:

(1) “Officer” means the State Historic Preservation Officer designated pursuant to 36 CFR S. 61.2 (1978);

(2) “Certified historic structure” means an historic commercial, industrial, institutional, former municipal, state or federal government property, cultural building, or residential property of more than four units that: (A) Is listed individually on the National or State Register of Historic Places, or (B) is located in a district listed on the National or State Register of Historic Places, and has been certified by the officer as contributing to the historic character of such district;

(3) “Certified rehabilitation” means any rehabilitation of a certified historic structure for residential use consistent with the historic character of such property or the district in which the property is located as determined by regulations adopted by the Department of Economic and Community Development;

(4) “Owner” means any person, firm, limited liability company, nonprofit or for-profit corporation or other business entity which possesses title to an historic structure and undertakes the rehabilitation of such structure;

(5) “Placed in service” means that substantial rehabilitation work has been completed which would allow for issuance of a certificate of occupancy for the entire building or, in projects completed in phases, for individual residential units that are an identifiable portion of the building;

(6) “Qualified rehabilitation expenditures” means any costs incurred for the physical construction involved in the rehabilitation of a certified historic structure for residential use, excluding: (A) The owner’s personal labor, (B) the cost of a new addition, except as required to comply with any provision of the State Building Code or the Fire Safety Code, and (C) any nonconstruction cost such as architectural fees, legal fees and financing fees;

(7) “Rehabilitation plan” means any construction plans and specifications for the proposed rehabilitation of a certified historic structure in sufficient detail for evaluation by compliance with the standards developed under the provisions of subsections (b) to (d), inclusive, of this section; and

(8) “Substantial rehabilitation” or “substantially rehabilitate” means the qualified rehabilitation expenditures of a certified historic structure that exceed twenty-five per cent of the assessed value of such structure.

(b) (1) The Department of Economic and Community Development shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section for owners rehabilitating certified historic structures.

(2) The credit authorized by this section shall be available in the tax year in which the substantially rehabilitated certified historic structure is placed in service. In the case of projects completed in phases, the tax credit shall be prorated to the substantially rehabilitated identifiable portion of the building placed in service. If the tax credit is more than the amount owed by the taxpayer for the year in which the substantially rehabilitated certified historic structure is placed in service, the amount that is more than the taxpayer’s tax liability may be carried forward and credited against the taxes imposed for the succeeding five years or until the full credit is used, whichever occurs first.

(3) Any credits allowed under this section that are provided to multiple owners of certified historic structures shall be passed through to persons designated as partners, members or owners, pro rata or pursuant to an agreement among such persons designated as partners, members or owners documenting an alternative distribution method without regard to other tax or economic attributes of such entity. Any owner entitled to a credit under this section may assign, transfer or convey the credits, in whole or in part, by sale or otherwise to any individual or entity and such transferee shall be entitled to offset the tax imposed under chapter 207, 208, 209, 210, 211 or 212 as if such transferee had incurred the qualified rehabilitation expenditure.

(c) The officer shall develop standards for the approval of rehabilitation of certified historic structures for which a tax credit voucher is sought. Such standards shall take into account whether the rehabilitation of a certified historic structure will preserve the historic character of the building.

(d) The Department of Economic and Community Development may adopt regulations, in accordance with chapter 54, to carry out the purposes of this section. Such regulations shall include provisions for filing of applications, rating criteria and for timely approval by the department.

(e) Prior to beginning any rehabilitation work on a certified historic structure, the owner shall submit (1) a rehabilitation plan to the officer for a determination of whether or not such rehabilitation work meets the standards developed under the provisions of subsections (b) to (d), inclusive, of this section, and (2) an estimate of the qualified rehabilitation expenditures. The provisions of this subsection shall not disqualify applications for tax credits for certified historic structures for which rehabilitation commenced but were not placed in service before July 1, 2006.

(f) If the officer certifies that the rehabilitation plan conforms to the standards developed under the provisions of subsections (b) to (d), inclusive, of this section, the Department of Economic and Community Development shall reserve for the benefit of the owner an allocation for a tax credit equivalent to twenty-five per cent of the projected qualified rehabilitation expenditures, not exceeding two million seven hundred thousand dollars.

(g) Following the completion of rehabilitation of a certified historic structure, the owner shall notify the officer that such rehabilitation has been completed. The owner shall provide the officer with documentation of work performed on the certified historic structure and shall submit certification of the costs incurred in rehabilitating the certified historic structure. The officer shall review such rehabilitation and verify its compliance with the rehabilitation plan. Following such verification, the Department of Economic and Community Development shall issue a tax credit voucher to the owner rehabilitating the certified historic structure or to the taxpayer named by the owner as contributing to the rehabilitation. The tax credit voucher shall be in an amount equivalent to the lesser of the tax credit reserved upon certification of the rehabilitation plan under the provisions of subsection (f) of this section or twenty-five per cent of the actual qualified rehabilitation expenditures not exceeding two million seven hundred thousand dollars. In order to obtain a credit against any state tax due that is specified in subsections (h) to (j), inclusive, of this section, the holder of the tax credit voucher shall file the voucher with the holder’s state tax return.

(h) The Commissioner of Revenue Services shall grant a tax credit to a taxpayer holding the tax credit voucher issued under subsections (e) to (i), inclusive, of this section against any tax due under chapter 207, 208, 209, 210, 211 or 212 in the amount specified in the tax credit voucher. Such taxpayer shall submit the voucher and the corresponding tax return to the Department of Revenue Services.

(i) The aggregate amount of all tax credits which may be reserved by the Department of Economic and Community Development upon certification of rehabilitation plans under subsections (b) to (d), inclusive, of this section shall not exceed fifteen million dollars in any one fiscal year.

(j) The Department of Economic and Community Development may charge an application fee in an amount not to exceed ten thousand dollars to cover the cost of administering the program established pursuant to this section.

(P.A. 06-186, S. 82; P.A. 07-217, S. 48; P.A. 11-8, S. 31; 11-48, S. 121.)

History: P.A. 06-186 effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 07-217 made a technical change in Subsec. (g), effective July 12, 2007; P.A. 11-8 made a technical change in Subsec. (a)(6), effective May 24, 2011; P.A. 11-48 replaced definition of “commission” with definition of “officer” in Subsec. (a)(1), redefined “certified historic structure” in Subsec. (a)(2), changed authority for adoption of regulations from mandatory to permissive in Subsec. (d) and replaced “commission” with “Department of Economic and Community Development”, “officer” or “department”, effective July 1, 2011, and applicable to income years commencing on or after January 1, 2011.



Section 10-416b - Tax credits for rehabilitation of certified historic structures for mixed-use or affordable housing.

(a) As used in this section, the following terms shall have the following meanings unless the context clearly indicates another meaning:

(1) “Officer” means the State Historic Preservation Officer designated pursuant to 36 CFR S. 61.2 (1978);

(2) “Certified historic structure” means an historic commercial, industrial, former municipal, state or federal government property, cultural building, institutional or mixed residential and nonresidential property that: (A) Is listed individually on the National or State Register of Historic Places, or (B) is located in a district listed on the National or State Register of Historic Places, and has been certified by the officer as contributing to the historic character of such district;

(3) “Certified rehabilitation” means any rehabilitation of a certified historic structure for mixed residential and nonresidential uses or nonresidential use consistent with the historic character of such property or the district in which the property is located as determined by regulations adopted by the Department of Economic and Community Development;

(4) “Owner” means any person, firm, limited liability company, nonprofit or for-profit corporation or other business entity or municipality which possesses title to an historic structure and undertakes the rehabilitation of such structure;

(5) “Placed in service” means that substantial rehabilitation work has been completed which would allow for issuance of a certificate of occupancy for the entire building or, in projects completed in phases, for an identifiable portion of the building;

(6) “Qualified rehabilitation expenditures” means any costs incurred for the physical construction involved in the rehabilitation of a certified historic structure for mixed residential and nonresidential uses or nonresidential uses, excluding: (A) The owner’s personal labor, (B) the cost of a new addition, except as required to comply with any provision of the State Building Code or the Fire Safety Code, and (C) any nonconstruction cost such as architectural fees, legal fees and financing fees;

(7) “Rehabilitation plan” means any construction plans and specifications for the proposed rehabilitation of a certified historic structure in sufficient detail for evaluation by compliance with the standards developed under the provisions of subsections (b) to (d), inclusive, of this section; and

(8) “Substantial rehabilitation” or “substantially rehabilitate” means the qualified rehabilitation expenditures of a certified historic structure that exceed twenty-five per cent of the assessed value of such structure.

(b) (1) The Department of Economic and Community Development shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section for owners rehabilitating certified historic structures.

(2) The credit authorized by this section shall be available in the tax year in which the substantially rehabilitated certified historic structure is placed in service. In the case of projects completed in phases, the tax credit shall be prorated to the substantially rehabilitated identifiable portion of the building placed in service. If the tax credit is more than the amount owed by the taxpayer for the year in which the substantially rehabilitated certified historic structure is placed in service, the amount that is more than the taxpayer’s tax liability may be carried forward and credited against the taxes imposed for the succeeding five years or until the full credit is used, whichever occurs first.

(3) In the case of projects completed in phases, the Department of Economic and Community Development may issue vouchers for the substantially rehabilitated identifiable portion of the building placed in service.

(4) Any credits allowed under this section that are provided to multiple owners of certified historic structures shall be passed through to persons designated as partners, members or owners, pro rata or pursuant to an agreement among such persons designated as partners, members or owners documenting an alternative distribution method without regard to other tax or economic attributes of such entity. Any owner entitled to a credit under this section may assign, transfer or convey the credits, in whole or in part, by sale or otherwise to any individual or entity and such transferee shall be entitled to offset the tax imposed under chapter 207, 208, 209, 210, 211 or 212 as if such transferee had incurred the qualified rehabilitation expenditure.

(c) The officer shall develop standards for the approval of rehabilitation of certified historic structures for which a tax credit voucher is sought. Such standards shall take into account whether the rehabilitation of a certified historic structure will preserve the historic character of the building.

(d) The Department of Economic and Community Development may adopt regulations, in accordance with chapter 54, to carry out the purposes of this section. Such regulations shall include provisions for the filing of applications, rating criteria and for timely approval by the department.

(e) Prior to beginning any rehabilitation work on a certified historic structure, the owner shall submit to the officer (1) (A) a rehabilitation plan for a determination of whether or not such rehabilitation work meets the standards developed under the provisions of subsections (b) to (d), inclusive, of this section, and (B) if such rehabilitation work is planned to be undertaken in phases, a complete description of each such phase, with anticipated schedules for completion, (2) an estimate of the qualified rehabilitation expenditures, and (3) for projects pursuant to subdivision (2) of subsection (f) of this section, (A) the number of units of affordable housing, as defined in section 8-39a, to be created, (B) the proposed rents or sale prices of such units, and (C) the median income for the municipality where the project is located. For projects pursuant to subdivision (2) of subsection (f) of this section, the owner shall submit a copy of data required under subdivision (3) of this subsection to the Department of Housing.

(f) If the officer certifies that the rehabilitation plan conforms to the standards developed under the provisions of subsections (b) to (d), inclusive, of this section, the Department of Economic and Community Development shall reserve for the benefit of the owner an allocation for a tax credit equivalent to (1) twenty-five per cent of the projected qualified rehabilitation expenditures, or (2) for rehabilitation plans submitted pursuant to subsection (e) of this section on or after June 14, 2007, thirty per cent of the projected qualified rehabilitation expenditures if (A) at least twenty per cent of the units are rental units and qualify as affordable housing, as defined in section 8-39a, or (B) at least ten per cent of the units are individual homeownership units and qualify as affordable housing, as defined in section 8-39a. No tax credit shall be allocated for the purposes of this subdivision unless an applicant has received a certificate from the Department of Housing pursuant to section 8-37lll confirming that the project complies with affordable housing requirements under section 8-39a.

(g) (1) The owner shall notify the officer that a phase of the rehabilitation has been completed at such time as an identifiable portion of a certified historic structure has been placed in service. Such portion shall not be required to include residential uses, provided the rehabilitation plan submitted pursuant to subsection (e) of this section describes the residential uses that will be part of the rehabilitation, and includes a schedule for completion of such residential uses. The owner shall provide the officer with documentation of work performed on such portion of such structure and shall submit certification of the costs incurred in such rehabilitation. The officer shall review such rehabilitation and verify its compliance with the rehabilitation plan. Following such verification, the Department of Economic and Community Development shall issue a tax credit voucher as provided in subsection (h) of this section.

(2) If the residential portion of the mixed residential and nonresidential uses described in the rehabilitation plan is not completed within the schedule outlined in such plan, the owner shall recapture one hundred per cent of the amount of the credit for which a voucher was issued pursuant to this section on the tax return required to be filed for the income year immediately succeeding the income year during which such residential portion has not been completed. The Department of Economic and Community Development, in its discretion, may provide an extension of time for completion of such residential portion, but in no event shall such extension be more than three years.

(h) Following the completion of rehabilitation of a certified historic structure in its entirety or in phases to an identifiable portion of the building, the owner shall notify the officer that such rehabilitation has been completed. The owner shall provide the officer with documentation of work performed on the certified historic structure and shall submit certification of the costs incurred in rehabilitating the certified historic structure. The officer shall review such rehabilitation and verify its compliance with the rehabilitation plan. Following such verification, the Department of Economic and Community Development shall issue a tax credit voucher to the owner rehabilitating the certified historic structure or to the taxpayer named by the owner as contributing to the rehabilitation. The tax credit voucher shall be in an amount equivalent to the lesser of the tax credit reserved upon certification of the rehabilitation plan under the provisions of subsection (f) of this section or (1) twenty-five per cent of the actual qualified rehabilitation expenditures, or (2) for projects including affordable housing pursuant to subdivision (2) of subsection (f) of this section, thirty per cent of the actual qualified rehabilitation expenditures. In order to obtain a credit against any state tax due that is specified in subsection (i) of this section, the holder of the tax credit voucher shall file the voucher with the holder’s state tax return.

(i) The Commissioner of Revenue Services shall grant a tax credit to a taxpayer holding the tax credit voucher issued under subsections (e) to (j), inclusive, of this section against any tax due under chapter 207, 208, 209, 210, 211 or 212 in the amount specified in the tax credit voucher. Such taxpayer shall submit the voucher and the corresponding tax return to the Department of Revenue Services.

(j) The Department of Economic and Community Development may charge an application fee in an amount not to exceed ten thousand dollars to cover the cost of administering the program established pursuant to this section.

(k) The aggregate amount of all tax credits which may be reserved by the Department of Economic and Community Development upon certification of rehabilitation plans under subsections (a) to (j), inclusive, of this section shall not exceed fifty million dollars for the fiscal three-year period beginning July 1, 2008, and ending June 30, 2011, inclusive, and each fiscal three-year period thereafter. No project may receive tax credits in an amount exceeding ten per cent of such aggregate amount.

(l) On or before October 1, 2009, and annually thereafter, the Department of Economic and Community Development shall report the total amount of historic preservation tax credits and affordable housing tax credits reserved for the previous fiscal year under subsections (a) to (j), inclusive, of this section, to the joint standing committees of the General Assembly having cognizance of matters relating to commerce and to finance, revenue and bonding. Each such report shall include the following information for each project for which tax credit has been reserved: (1) The total project costs, (2) the value of the tax credit reservation for the purpose of historic preservation, (3) a statement whether the reservation is for mixed-use and if so, the proportion of the project that is not residential, and (4) the number of residential units to be created, and, for affordable housing reservations, the value of the reservation and percentage of residential units that will qualify as affordable housing, as defined in section 8-39a.

(m) (1) If the total amount of such tax credits reserved in the first fiscal year of a fiscal three-year period is more than sixty-five per cent of the aggregate amount of tax credits reserved under subsections (a) to (j), inclusive, of this section, then no additional reservation shall be allowed for the second fiscal year of such fiscal three-year period unless the joint standing committees of the General Assembly having cognizance of matters relating to commerce and to finance, revenue and bonding each vote separately to authorize continuance of tax credit reservations under the program.

(2) If the total amount of such credits reserved in the second year of a fiscal three-year period exceeds ninety per cent of the aggregate amount of tax credits reserved under subsections (a) to (j), inclusive, of this section, then no additional reservation shall be allowed for the third fiscal year of such fiscal three-year period unless the joint standing committees of the General Assembly having cognizance of matters relating to commerce and to finance, revenue and bonding each vote separately to authorize the continuance of tax credit reservations under the program.

(3) Any tax credit reservations issued before a suspension of additional tax credit reservations under subdivisions (1) and (2) of this subsection shall remain in place.

(P.A. 07-250, S. 19–21; P.A. 10-188, S. 15; P.A. 11-8, S. 32; 11-48, S. 122; P.A. 13-234, S. 35.)

History: P.A. 07-250, effective June 14, 2007, and Subsecs. (a) to (j) applicable to income years commencing on or after January 1, 2008; P.A. 10-188 amended Subsec. (a)(5) to redefine “placed in service” by removing reference to individual residential units, amended Subsec. (b) by adding new Subdiv. (3) re vouchers for projects completed in phases and redesignating existing Subdiv. (3) as Subdiv. (4), amended Subsec. (e)(1) by designating existing provisions as Subpara. (A) and adding Subpara. (B) re work undertaken in phases, added new Subsec. (g) re process for vouchers issued for projects completed in phases, redesignated existing Subsecs. (g) to (l) as Subsecs. (h) to (m) and made conforming changes, effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010; P.A. 11-8 made a technical change in Subsec. (a)(6), effective May 24, 2011; P.A. 11-48 replaced definition of “commission” with definition of “officer” and redefined “certified historic structure”, “certified rehabilitation”, “owner” and “qualified rehabilitation expenditures” in Subsec. (a), deleted “regardless of whether such portion contains residential uses” in Subsec. (b)(3), changed authority for adoption of regulations from mandatory to permissive in Subsec. (d), deleted provision re submission of copy of data to department in Subsec. (e), replaced “submitted to the commission” with “received” re certificate and replaced reference to Subsecs. (l) and (m) with reference to Sec. 8-37lll in Subsec. (f), added provision re completion of rehabilitation in its entirety or in phases in Subsec. (h), and replaced “Commission on Culture and Tourism” and “commission” with “Department of Economic and Community Development”, “officer” or “department”, effective July 1, 2011, and applicable to income years commencing on or after January 1, 2011; P.A. 13-234 amended Subsec. (e) by adding requirement that owner submit copy of required data to Department of Housing and amended Subsec. (f) by substituting “Department of Housing” for “Department of Economic and Community Development”, effective July 1, 2013.



Section 10-417 - (Formerly Sec. 32-86a). Commission powers and duties re digital media and motion picture activities.

Section 10-417 is repealed, effective September 9, 2009.

(P.A. 94-137, S. 2, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 231; P.A. 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 06-172, S. 3; P.A. 07-217, S. 49; June Sp. Sess. P.A. 09-3, S. 512.)



Section 10-418 - Requests by state agencies for proposals for digital media or motion picture activity.

Section 10-418 is repealed, effective September 9, 2009.

(P.A. 06-172, S. 5; June Sp. Sess. P.A. 09-3, S. 512.)



Section 10-425 - Sports Advisory Board. Membership. Annual report.

(a) The Commissioner of Economic and Community Development shall establish a Sports Advisory Board within the department that shall advise the commissioner on the most effective ways to utilize state resources to promote, attract and market in-state professional and amateur sports and sporting events. Said board shall also advise the commissioner on ways to coordinate the use of state-owned facilities in order to enhance sports-related tourism in the state and develop methods for the dissemination of information concerning in-state professional and amateur sports and sporting events to residents of the state and the northeast.

(b) Said advisory board shall consist of one member from each of the following entities: (1) The University of Connecticut’s Athletic Department; (2) the Connecticut State University System’s Athletic Department; (3) the XL Center; (4) Northland AEG; (5) the Traveler’s Championship Golf Tournament; (6) the Pilot Pen Tennis Tournament; (7) the Special Olympics; (8) the Mohegan Sun Arena; (9) Foxwoods Resort Casino; (10) Lime Rock Park Race Track; (11) the Arena at Harbor Yard; (12) New Britain Stadium; (13) the Connecticut Marine Trades Association; (14) the Office of Policy and Management; (15) the Culture and Tourism Advisory Committee; (16) the Capital Region Development Authority; (17) the Nutmeg State Games; (18) the Connecticut Interscholastic Athletic Conference; (19) Fairfield University; (20) Quinnipiac University; (21) Sacred Heart University; (22) any other entity involved in sports or sporting events that the commissioner deems appropriate; (23) the Connecticut State Golf Association; and (24) Dodd Stadium.

(c) The first meeting of the Sports Advisory Board shall convene not later than November 15, 2008, and the advisory board shall meet not less than once per calendar quarter thereafter. The advisory board shall provide any recommendations of the advisory board to the commissioner not later than thirty days after any such meeting.

(d) The members of the advisory board may select a chairperson from among its membership who shall be responsible for the scheduling and conducting of any such meeting.

(e) The Department of Economic and Community Development shall provide staff support to the board.

(f) Not later than thirty days prior to each regular session of the General Assembly, the Commissioner of Economic and Community Development shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to commerce that includes information on the status of the Sports Advisory Board’s activities, the implementation of any recommendations of said advisory board and any legislative proposals related to such recommendations.

(P.A. 08-89, S. 1; P.A. 11-48, S. 157; P.A. 12-147, S. 7.)

History: P.A. 08-89 effective May 27, 2008; P.A. 11-48 replaced “executive director of the Connecticut Commission on Culture and Tourism” with “Commissioner of Economic and Community Development”, replaced “commission” with “department”, replaced “executive director” with “commissioner”, replaced “Department of Economic and Community Development” with “Culture and Tourism Advisory Committee”, replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” and made a technical change, effective July 1, 2011; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority” in Subsec. (b)(16), effective June 15, 2012.









Title 10a - State System of Higher Education

Chapter 185 - Board of Regents for Higher Education

Section 10a-1 - (Formerly Sec. 10-322a). State system of higher education; definitions.

There shall be a state system of public higher education to consist of (1) The University of Connecticut and all campuses thereof, (2) the state colleges, which shall be known collectively as the Connecticut State University System, (3) the regional community-technical colleges, (4) the Board for State Academic Awards, and (5) the staff of the Board of Regents for Higher Education as established pursuant to section 10a-1a. “Constituent units” as used in the general statutes means those units in subdivisions (1) to (4), inclusive, of this section.

(P.A. 77-573, S. 1, 30; P.A. 82-218, S. 1, 46; P.A. 89-260, S. 8, 41; P.A. 91-256, S. 45, 69; P.A. 92-126, S. 19, 48; P.A. 94-245, S. 12, 46; P.A. 11-48, S. 285; 11-70, S. 3.)

History: P.A. 82-218 reorganized state system of higher education, designating state colleges as Connecticut State University and including department of higher education within state system of higher education, effective March 1, 1983; Sec. 10-322a transferred to Sec. 10a-1 in 1983; P.A. 89-260 substituted “regional technical colleges” for “state technical colleges” and the combined regional technical colleges into one constituent unit; P.A. 91-256 made a technical change; P.A. 92-126 replaced references to community colleges and technical colleges with reference to community-technical colleges; P.A. 94-245 made a technical change, effective June 2, 1994; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-70 replaced “branches” with “campuses” in Subdiv. (1).



Section 10a-1a - Board of Regents for Higher Education.

(a) There shall be a Board of Regents for Higher Education who shall serve as the governing body for the regional community-technical college system, the Connecticut State University System and Charter Oak State College. The board shall consist of nineteen members who shall be distinguished leaders of the community in Connecticut. The board shall reflect the state’s geographic, racial and ethnic diversity. The voting members shall not be employed by or be a member of a board of trustees for any independent institution of higher education in this state or the Board of Trustees for The University of Connecticut nor shall they be employed by or be elected officials of any public agency, as defined in subdivision (1) of section 1-200, during their term of membership on the Board of Regents for Higher Education. The Governor shall appoint nine members to the board as follows: Three members for a term of two years; three members for a term of four years; and three members for a term of six years. Thereafter, the Governor shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of six years from the first day of July in the year of his or her appointment. Four members of the board shall be appointed as follows: One appointment by the president pro tempore of the Senate, who shall be an alumnus of the regional community-technical college system, for a term of four years; one appointment by the minority leader of the Senate, who shall be a specialist in the education of children in grades kindergarten to twelve, inclusive, for a term of three years; one appointment by the speaker of the House of Representatives, who shall be an alumnus of the Connecticut State University System, for a term of four years; and one appointment by the minority leader of the House of Representatives, who shall be an alumnus of Charter Oak State College, for a term of three years. Thereafter, such members of the General Assembly shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of four years from the first day of July in the year of his or her appointment. The chairperson and vice-chairperson of the student advisory committee created under section 10a-3 shall serve as members of the board. The chairperson of the faculty advisory committee created under section 10a-3a shall serve as an ex-officio, nonvoting member of the board for a term of two years and, in his or her role as chairperson, shall be excluded from any executive session, as defined in section 1-200, of the board. The Commissioners of Education, Economic and Community Development and Public Health and the Labor Commissioner shall serve as ex-officio, nonvoting members of the board.

(b) The initial members of the Board of Regents for Higher Education may begin service immediately upon appointment without regard to section 4-19, but shall not serve past the sixth Wednesday of the next regular session of the General Assembly unless qualified in the manner provided in said section. Thereafter, all appointments shall be made with the advice and consent of the General Assembly, in the manner provided in section 4-19. Any vacancy in the Board of Regents for Higher Education shall be filled in the manner provided in section 4-19.

(c) The Governor shall appoint the chairperson of the board, who shall serve for a term of three years. The board shall elect from its members a vice-chairperson and such other officers as it deems necessary. Vacancies among any officers shall be filled within thirty days following the occurrence of such vacancy in the same manner as the original selection. Said board shall establish policies and adopt bylaws to govern its procedures and shall appoint such committees and advisory boards as may be convenient or necessary in the transaction of its business.

(P.A. 11-48, S. 211; 11-61, S. 106, 136; P.A. 13-62, S. 1.)

History: P.A. 11-48 effective July 1, 2011; P.A. 11-61 amended Subsec. (a) to switch specialty of appointment by minority leader of the Senate with specialty of appointment by speaker of the House of Representatives and amended Subsec. (c) to replace requirement that board establish bylaws with requirement that board establish policies and adopt bylaws, effective July 1, 2011; P.A. 13-62 amended Subsec. (a) to add the chairperson of the faculty advisory committee as an ex-officio, nonvoting member of the board.



Section 10a-1b - President of the Board of Regents for Higher Education. Staff. Vice-presidents.

(a) The Board of Regents for Higher Education shall appoint a president who shall serve at the pleasure of the board. The president of the Board of Regents for Higher Education shall (1) have the authority to implement the policies, directives and rules of the board and any additional responsibilities as the board may prescribe, (2) implement the goals identified and recommendations made pursuant to section 10a-11b, (3) build interdependent support among the Connecticut State University System, the regional community-technical college system and Charter Oak State College, (4) balance central authority with institutional differentiation, autonomy and creativity, and (5) facilitate cooperation and synergy among the Connecticut State University System, the regional community-technical college system and Charter Oak State College. Said president may designate an alternate to serve as a member of any commission, foundation or committee upon which the general statutes require said president to serve. Such designee may vote on behalf of said president. There shall be an executive staff responsible for the operation of the Board of Regents for Higher Education. The executive staff shall be under the direction of the president of the Board of Regents for Higher Education, who shall be the chief executive officer of the Board of Regents for Higher Education.

(b) The president may employ staff as is deemed necessary, including, but not limited to, temporary assistants and consultants. The board shall establish terms and conditions of employment of its president and staff, prescribe their duties and fix the compensation of its president and professional and technical personnel.

(c) Upon recommendation of the president, the Board of Regents for Higher Education shall appoint a vice-president for each constituent unit with such duties and responsibilities as the board and president shall prescribe, so that each constituent unit fulfills its mission. Such duties shall include, but not be limited to, oversight of academic programs, student support services and institutional support.

(P.A. 11-48, S. 212; 11-61, S. 137; P.A. 13-4, S. 1.)

History: P.A. 11-48 effective July 1, 2011; P.A. 11-61 amended Subsec. (c) to replace appointment of “two vice presidents” with appointment of vice-president for each constituent unit with duties including oversight of academic programs, student support services and institutional support, effective July 1, 2011; P.A. 13-4 amended Subsec. (a) to change appointing authority for president from the Governor to the Board of Regents for Higher Education, to give the president authority to implement rules of the board, and to eliminate the president’s authority to administer, coordinate and supervise the activities of the board, amended Subsec. (b) to give the board authority to establish the terms and conditions of its president’s employment, including compensation, and amended Subsec. (c) to make a technical change, effective April 22, 2013.



Section 10a-1c - Plan for maintaining distinct missions of Connecticut State University System, regional community-technical college system and Charter Oak State College. Report.

The Board of Regents for Higher Education shall develop and implement, not later than December 1, 2011, a plan for maintaining the distinct missions of the Connecticut State University System, the regional community-technical college system and Charter Oak State College and report on such plan to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and appropriations in accordance with the provisions of section 11-4a not later than January 1, 2012, and annually thereafter.

(P.A. 11-48, S. 230.)

History: P.A. 11-48 effective July 1, 2011.



Section 10a-1d - Office of Higher Education. Executive director.

(a) There is established an Office of Higher Education. The Office of Higher Education shall administer the programs set forth in sections 10-19g, 10-155d, 10a-10a, 10a-11, 10a-11a, 10a-17d, 10a-34 to 10a-34f, inclusive, 10a-35, 10a-166, 10a-168a, 10a-169a, 10a-169b and 10a-173. The Office of Higher Education shall be responsible for approving any action taken pursuant to sections 10a-34 to 10a-34f, inclusive.

(b) The Governor shall appoint an executive director of the Office of Higher Education in accordance with the provisions of sections 4-5 to 4-8, inclusive. The executive director shall have the responsibility for implementing the policies and directives of the office and shall have additional responsibilities as the board may prescribe.

(P.A. 11-48, S. 244; 11-61, S. 114; P.A. 12-156, S. 56; P.A. 13-118, S. 16; 13-247, S. 174.)

History: P.A. 11-48 effective July 1, 2011; P.A. 11-61 deleted references to Secs. 10a-48 and 10a-48a, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012; P.A. 13-118 amended Subsec. (a) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to delete provision re Office of Higher Education to be within Board of Regents for Higher Education for administrative purposes only, to delete references to Secs. 10a-36 to 10a-42g, 10a-164a and 10a-170 and to add references to Secs. 10a-169a, 10a-169b and 10a-173, effective July 1, 2013.



Section 10a-1e - Board of Regents for Higher Education and president of the Board of Regents for Higher Education substituted for former board, department and commissioner.

Section 10a-1e is repealed, effective July 1, 2013.

(P.A. 11-48, S. 285; P.A. 12-156, S. 57; P.A. 13-240, S. 6; 13-247, S. 175; 13-299, S. 95.)



Section 10a-1f - Office of Higher Education substituted for Office of Financial and Academic Affairs for Higher Education.

(a) Wherever the term “Office of Financial and Academic Affairs for Higher Education” is used or referred to in the following sections of the general statutes, the term “Office of Higher Education” shall be substituted in lieu thereof: 10-155d, 10a-1d, 10a-10a, 10a-11, 10a-11a, 10a-22d, 10a-22r, 10a-22s, 10a-22u, 10a-34, 10a-34a, 10a-34c, 10a-34d, 10a-34e, 10a-34f, 10a-35, 10a-48a, 10a-104 and 10a-168a.

(b) Wherever the term “Office of Financial and Academic Affairs for Higher Education” is used or referred to in any public or special act of 2012, the term “Office of Higher Education” shall be substituted in lieu thereof.

(P.A. 12-156, S. 56; P.A. 13-247, S. 176.)

History: P.A. 12-156 effective June 15, 2012; P.A. 13-247 amended Subsec. (a) to delete references to Secs. 10a-163a, 10a-164a, 10a-169 and 10a-170, effective July 1, 2013 (Revisor’s note: In Subsec. (a), references to Secs. 10a-38, 10a-39, 10a-40, 10a-42 and 10a-42g, repealed effective July 1, 2013, by P.A. 13-247, S. 389, were deleted editorially by the Revisors for clarity).



Section 10a-2 - (Formerly Sec. 10-323a). Board of Governors of Higher Education; appointment; selection of chairperson.

Section 10a-2 is repealed, effective July 1, 2011.

(P.A. 77-573, S. 2, 30; 77-614, S. 302, 587, 610; P.A. 78-189; 78-303, S. 85, 136; P.A. 79-414; P.A. 82-218, S. 2, 46; 82-391, S. 3, 6; P.A. 84-241, S. 2, 5; P.A. 91-405, S. 2; P.A. 97-47, S. 47; P.A. 08-116, S. 1; P.A. 11-48, S. 304.)



Section 10a-3 - Student advisory committee to Board of Regents for Higher Education. Membership. Duties.

(a) There shall be a student advisory committee to the Board of Regents for Higher Education to assist the board in performing its statutory functions. The committee shall consist of the following student members: One member from each of the institutions within the jurisdiction of the Connecticut State University System, one member from each of the regional community-technical colleges and one member from Charter Oak State College. Such members shall serve a term of two years. If any member ceases to be a matriculating student in good standing, either as a full-time or part-time undergraduate or graduate student at the institution within the constituent unit system that elected such student, the membership of such student shall terminate. If the membership of any such student member terminates, the student government organization of the institution of higher education that elected such member shall, not later than thirty days after the membership terminates and in such a manner as the council determines, elect a student member who shall serve for the remainder of the term.

(b) The members of the committee and alternates for such members shall be elected by the student government organization of the institution of higher education they are to represent. The alternate members of the committee may serve in the absence of the regularly elected member.

(c) The committee shall, on a rotating basis among its members and by a consensus vote of all its members, elect its own chairperson and vice-chairperson, one of whom shall be a member from the Connecticut State University System and the other of whom shall be a member from the regional community-technical colleges, and such other officers as it deems necessary, to serve for a term of two years. The committee shall be deemed to be a public agency within the scope of the Freedom of Information Act, as defined in section 1-200, and shall keep such records as may be appropriate.

(d) The committee, established pursuant to subsection (a) of this section, shall meet at least biannually with the Board of Regents for Higher Education. Agendas shall be prepared for such meetings and shall be distributed by the board prior thereto and shall consist of matters recommended for inclusion by the chairperson of the Board of Regents for Higher Education and the committee. Such meetings shall be chaired by the chairperson of the Board of Regents for Higher Education and the committee members shall have the right to participate in all discussions and deliberations, but shall not have the right to vote at such meetings.

(P.A. 82-218, S. 3, 46; P.A. 83-587, S. 15, 96; P.A. 84-241, S. 2, 5; P.A. 89-260, S. 9, 41; P.A. 91-256, S. 46, 69; P.A. 92-126, S. 20, 48; P.A. 97-47, S. 30; P.A. 99-285, S. 5, 12; P.A. 11-48, S. 213.)

History: P.A. 82-218 effective March 1, 1983; P.A. 83-587 made a technical amendment to Subsec. (a), substituting “Connecticut State University” for “state colleges”; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 89-260 in Subsec. (a) provided that for the constituent unit of the state system of higher education under the jurisdiction of the board of trustees of the community-technical colleges there shall be two members where the other constituent units each have one member; P.A. 91-256 made technical change in Subsec. (a); P.A. 92-126 changed the descriptions of the members representing technical or technological education; P.A. 97-47 amended Subsec. (c) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”; P.A. 99-285 amended Subsec. (a)(3) to specify that the faculty members be from the faculty senate, effective July 1, 1999; P.A. 11-48 replaced advisory committee to the Board of Governors of Higher Education with student advisory committee to the Board of Regents for Higher Education and replaced former provisions with provisions re membership and duties of student advisory committee, effective July 1, 2011.



Section 10a-3a - Faculty advisory committee to Board of Regents for Higher Education. Membership. Duties.

(a) There shall be a faculty advisory committee to the Board of Regents for Higher Education to assist the board in performing its statutory functions. The committee shall consist of the following members: Three teaching faculty members and one administrative faculty member who provides direct student services from the Connecticut State University System, three teaching faculty members and one administrative faculty member who provides direct student services from the regional community-technical college system and one teaching faculty member and one administrative faculty member who provides direct student services from Charter Oak State College. Such members shall serve a term of two years. If the membership of any such faculty member terminates, the constituent unit that elected such member shall, not later than thirty days after the membership terminates and in such manner as the council determines, elect a faculty member who shall serve for the remainder of the term.

(b) Not later than October 1, 2013, the members of the committee and alternates for such members shall be elected pursuant to a uniform, fair and open system-wide election by the faculty governance body of each of the constituent units they are to represent and, in the case of Charter Oak State College, by a majority vote of the Academic Council at Charter Oak State College. The alternate members of the committee may serve in the absence of the regularly elected member. Nothing in this section shall be construed to require a labor union representing faculty members to participate in any election held pursuant to this subsection.

(c) The committee shall, on a rotating basis among its members, elect its own chairperson and vice-chairperson, one of whom shall be a member from the Connecticut State University System and the other of whom shall be a member from the regional community-technical colleges, and such other officers as it deems necessary, to serve for a term of two years. The committee shall be deemed to be a public agency within the scope of the Freedom of Information Act, as defined in section 1-200, and shall keep such records as may be appropriate.

(d) The committee, established pursuant to subsection (a) of this section, shall meet at least biannually with the Board of Regents for Higher Education. Agendas shall be prepared for such meetings and shall be distributed by the board prior thereto and shall consist of matters recommended for inclusion by the chairperson of the Board of Regents for Higher Education and the committee. Such meetings shall be chaired by the chairperson of the Board of Regents for Higher Education and the committee members shall have the right to participate in all discussions and deliberations, but shall not have the right to vote at such meetings.

(e) Beginning on January 1, 2012, and annually thereafter, the faculty advisory committee shall report to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and appropriations, in accordance with the provisions of section 11-4a, regarding the performance of its statutory functions and its biannual meetings with the Board of Regents for Higher Education.

(P.A. 11-48, S. 214; P.A. 12-7, S. 1.)

History: P.A. 11-48 effective July 1, 2011; P.A. 12-7 amended Subsec. (a) to specify that committee shall consist of 3 teaching faculty members and 1 administrative faculty member who provides direct student services from the Connecticut State University System and the regional community-technical college system and 1 teaching faculty member and 1 such administrative faculty member from Charter Oak State College, and amended Subsec. (b) to require uniform, fair and open system-wide election not later than October 1, 2013, substitute “governance body of” for “senates representing”, add provision re majority vote of the Academic Council at Charter Oak State College and provide that nothing in section shall be construed to require a labor union representing faculty members to participate in election, effective July 1, 2012.



Section 10a-4 to 10a-4b and 10a-5 - Executive committee of the advisory committee. Priority Higher Education Facility Project Review Committee. Review of implementation of priority higher education facility project procedures. Appointment of commissioner; Department of Higher Education, employment of personnel.

Sections 10a-4 to 10a-4b, inclusive, and 10a-5 are repealed, effective July 1, 2011.

(P.A. 77-573, S. 4, 30; P.A. 82-218, S. 4, 5, 46; P.A. 84-241, S. 2, 5; P.A. 87-256, S. 1; P.A. 88-136, S. 15, 16, 37; P.A. 91-230, S. 3, 6, 17; P.A. 93-201, S. 7, 24; P.A. 11-48, S. 304; 11-51, S. 90.)



Section 10a-6 - (Formerly Sec. 10-323e). Duties of the Board of Regents for Higher Education; establishment of state-wide policy for higher education.

(a) The Board of Regents for Higher Education shall: (1) Establish state-wide policy and guidelines for Connecticut’s system of public higher education; (2) develop a master plan for higher education and postsecondary education, consistent with the goals in subsection (b) of this section; (3) establish state-wide tuition and student fee policies; (4) monitor and evaluate institutional effectiveness and viability in accordance with criteria established by the board; (5) merge or close institutions within the Connecticut State University System, the regional community-technical college system and the Board for State Academic Awards in accordance with criteria established by the board, provided (A) such recommended merger or closing shall require a two-thirds vote of the board and (B) notice of such recommended merger or closing shall be sent to the committee having cognizance over matters relating to education and to the General Assembly; (6) review and approve mission statements for the Connecticut State University System, the regional community-technical college system and the Board for State Academic Awards and role and scope statements for the individual institutions and campuses of such constituent units; (7) review and approve any recommendations for the establishment of new academic programs submitted to the board by the state colleges within the Connecticut State University System, the regional community-technical colleges and the Board for State Academic Awards, and, in consultation with the affected constituent units, provide for the initiation, consolidation or termination of academic programs. The Board of Regents for Higher Education shall notify the board of trustees affected by the proposed termination of an academic program. Within ninety days of receipt of such notice, said trustees shall accept or reject the termination proposal and shall notify the Board of Regents for Higher Education of its action. If the termination proposal is rejected by the trustees, the Board of Regents for Higher Education may override the rejection by a two-thirds vote; (8) develop criteria to ensure acceptable quality in programs and institutions and enforce standards through licensing and accreditation; (9) prepare and present to the Governor and General Assembly, in accordance with section 10a-8, consolidated operating and capital expenditure budgets for public higher education developed in accordance with the provisions of said section 10a-8; (10) review and make recommendations on plans received from the constituent unit boards of trustees for the continuing development and maximum utilization of the state’s public higher education resources; (11) appoint advisory committees to assist in defining and suggesting solutions for the problems and needs of higher education; (12) establish an advisory council for higher education with representatives from public and private institutions to study methods and proposals for coordinating efforts of all such institutions in providing a stimulating and enriched educational environment for the citizens of the state, including measures to improve educational opportunities through alternative and nontraditional approaches such as external degrees and credit by examination; (13) coordinate programs and services throughout public higher education and between public and independent institutions, including procedures to evaluate the impact on independent institutions of higher education of proposals affecting public institutions of higher education; (14) make or enter into contracts, leases or other agreements in connection with its responsibilities under this part, provided all acquisitions of real estate by lease or otherwise shall be subject to the provisions of section 4b-23; (15) be responsible for the care and maintenance of permanent records of institutions of higher education dissolved after September 1, 1969; (16) prepare and present to the Governor and General Assembly legislative proposals affecting public higher education, including proposals which utilize programs and facilities of independent institutions of higher education; (17) develop and maintain a central higher education information system and establish definitions and data requirements for the state system of higher education; (18) report all new programs and program changes to the Office of Higher Education; and (19) undertake such studies and other activities as will best serve the higher educational interests of the state.

(b) Within the limits of authorized expenditures, the policies of the state system of higher education shall be consistent with the following goals: (1) To ensure that no qualified person be denied the opportunity for higher education on the basis of age, sex, gender identity or expression, ethnic background or social, physical or economic condition, (2) to protect academic freedom, (3) to provide opportunities for education and training related to the economic, cultural and educational development of the state, (4) to assure the fullest possible use of available resources in public and private institutions of higher education, (5) to maintain standards of quality ensuring a position of national leadership for state institutions of higher education, (6) to apply the resources of higher education to the problems of society, and (7) to foster flexibility in the policies and institutions of higher education to enable the system to respond to changes in the economy, society, technology and student interests. Said board shall review recent studies of the need for higher education services, with special attention to those completed pursuant to legislative action, and to meet such needs shall initiate additional programs or services through one or more of the constituent units.

(c) Repealed by P.A. 83-533, S. 53, 54.

(d) The board of regents shall request and receive, or be provided electronic access to, data, reports and other information from the constituent units of the state system of higher education that is necessary for the board to carry out its responsibilities pursuant to this section.

(P.A. 77-573, S. 6, 30; P.A. 79-418; P.A. 82-218, S. 6, 46; P.A. 83-533, S. 53, 54; P.A. 84-241, S. 2, 5; P.A. 91-174, S. 1, 16; 91-230, S. 10, 17; 91-256, S. 10, 69; P.A. 92-126, S. 5, 48; 92-154, S. 9, 23; P.A. 99-285, S. 3, 12; P.A. 04-257, S. 13; P.A. 11-48, S. 285; 11-55, S. 10; 11-70, S. 4; P.A. 12-129, S. 7; P.A. 13-118, S. 4; 13-247, S. 184.)

History: P.A. 79-418 amended Subsec. (d) to make provisions applicable to eligible employees regardless of employment date, provisions previously applicable to eligible employees “employed on or after October 1, 1975”; P.A. 82-218 repealed authority of board of higher education in Subsec. (a) and delineated powers and duties of board of governors and repealed Subsec. (c) which contained elements of a master plan for higher education, reflecting reorganization of state system of higher education, effective March 1, 1983; Sec. 10-323e transferred to Sec. 10a-6 in 1983; P.A. 83-533 repealed former Subsec. (c) which had permitted board to authorize participation in an alternate retirement program by unclassified employees of state system of higher education and higher education department staff; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 91-174 amended Subsec. (a) by adding the language in Subdivs. (15) and (18) pertaining to independent institutions; P.A. 91-230 deleted Subsec. (a)(11) re responsibility for reviewing and approving capital expenditure requests from the constituent units before submission to the state bond commission, renumbered remaining Subdivs. and in newly renumbered Subdiv. (11) changed “approve” to “make recommendations on”; P.A. 91-256 in Subsec. (a)(12) changed “approve” to “make recommendations on”; P.A. 92-126 and P.A. 92-154 both amended Subsec. (a)(6) to remove the authority of the general assembly to accept or reject a recommended merger or closing; P.A. 99-285 added Subsec. (d) re electronic access, effective July 1, 1999; P.A. 04-257 made a technical change in Subsec. (d), effective June 14, 2004; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-55 amended Subsec. (b)(1) to prohibit discrimination on basis of gender identity or expression; P.A. 11-70 replaced “branches” with “campuses” in Subsec. (a)(7) (Revisor’s note: In Subsec. (a)(10), a reference to repealed Sec. 10a-9 was deleted editorially by the Revisors); P.A. 12-129 amended Subsec. (a) by limiting authority of Board of Regents for Higher Education to merge or close institutions in Subdiv. (6) and to review and approve mission statements in Subdiv. (7) to the Connecticut State University System, the regional community-technical college system and the Board for State Academic Awards, effective July 1, 2012; P.A. 13-118 amended Subsec. (a) to replace “constituent unit boards of trustees” with “state colleges within the Connecticut State University System, the regional community-technical colleges and the Board for State Academic Awards” in Subdiv. (8), add new Subdiv. (19) re reporting all new programs and program changes to the Office of Higher Education and redesignate existing Subdiv. (19) as Subdiv. (20), effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to delete former Subdiv. (4) re establishing state-wide student financial aid policies and redesignate existing Subdivs. (5) to (19) as Subdivs. (4) to (18), effective July 1, 2013.



Section 10a-6a - Higher Education Coordinating Council. Duties.

(a) There is established a Higher Education Coordinating Council composed of: The vice-president for each constituent unit appointed pursuant to subsection (c) of section 10a-1b, the Secretary of the Office of Policy and Management, the Commissioner of Education, the president of The University of Connecticut, the chief academic officer of The University of Connecticut, the chairperson of the Board of Trustees for The University of Connecticut, the chairperson of the Board of Regents for Higher Education and the president of the Board of Regents for Higher Education. The Secretary of the Office of Policy and Management shall call an annual meeting of the council.

(b) The council shall (1) identify, examine and implement savings in administrative functions carried out by the higher education system, including, but not limited to, methods to simplify and reduce duplication in the administrative functions of each constituent unit, and (2) develop accountability measures for each constituent unit and each public institution of higher education in accordance with section 10a-6b.

(P.A. 92-126, S. 4, 48; P.A. 99-285, S. 1, 12; P.A. 11-48, S. 228; 11-61, S. 107; P.A. 13-240, S. 1.)

History: P.A. 99-285 amended Subsec. (a) to add the Secretary of the Office of Policy and Management, amended Subsec. (b) to designate the existing Subsec. as Subdiv. (1), to add the provision in Subdiv. (1) re duplication in administrative functions, to add Subdiv. (2) re accountability measures, and to delete Subsec. (c) re plan and report on creation of college of technology, effective July 1, 1999; P.A. 11-48 amended Subsec. (a) to remove references to chairmen of boards of trustees and Commissioner of Higher Education, add reference to president of Board of Regents for Higher Education and require Secretary of the Office of Policy and Management to call annual meetings, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) to replace reference to chief executive officers with reference to vice-presidents appointed pursuant to Sec. 10a-1b(c) and add references to president of The University of Connecticut, chairperson of the Board of Trustees for The University of Connecticut, and chairperson of the Board of Regents for Higher Education, effective July 1, 2011; P.A. 13-240 amended Subsec. (a) to add “the chief academic officer of The University of Connecticut”, effective July 1, 2013.



Section 10a-6b - Accountability measures. Reports.

(a) The accountability measures developed by the Higher Education Coordinating Council pursuant to subsection (b) of section 10a-6a shall be used by the Board of Regents for Higher Education and each constituent unit of the state system of higher education in assessing each public institution of higher education’s progress toward meeting the following goals to: (1) Enhance student learning and promote academic excellence; (2) join with elementary and secondary schools to improve teaching and learning at all levels; (3) ensure access to and affordability of higher education; (4) promote the economic development of the state to help business and industry sustain strong economic growth; (5) respond to the needs and problems of society; and (6) ensure the efficient use of resources. The council shall develop an implementation plan for use of the accountability measures.

(b) In developing the measures pursuant to subsection (a) of this section, the council shall consider graduation rates, student retention rates, completions, tuition and fees, allocation of resources across expenditure functions, as defined by the National Association of College and University Business Officers, revenues and expenditures broken out by programs, student financial need and available aid, transfer patterns of students transferring in and out of the constituent units, trends in enrollment and the percentage of incoming students who are state residents, strategic plans pursuant to section 10a-11, data on graduates by academic program, faculty productivity, and any other factor that it deems relevant. All measures shall be made available for inspection and separated out by constituent unit, institution of higher education, campus and program.

(c) The council shall work with the Labor Department to (1) produce periodic reports on the employment and earnings of students who leave the constituent units upon graduation or otherwise, and (2) develop an annual affordability index for public higher education that is based on state-wide median family income.

(d) The council shall submit the accountability measures to the Board of Regents for Higher Education for the board’s review and approval. Once the measures are approved, each constituent unit shall provide the data to the board that is necessary for purposes of applying the measures.

(e) Each public institution of higher education of the state system of higher education shall submit an accountability report to the president of the Board of Regents for Higher Education annually, by November first. The president shall compile the reports and shall submit, in accordance with section 11-4a, a consolidated accountability report for the state system of higher education to the joint standing committee of the General Assembly having cognizance of matters relating to higher education annually, by December first. The report shall contain accountability measures for each constituent unit and public institution of higher education pursuant to subsections (a) and (b) of this section. The report shall include updated baseline and peer comparison data, performance improvement targets for each measure, and other information as determined by the president.

(P.A. 99-285, S. 2, 12; P.A. 00-220, S. 24, 25, 38, 43; P.A. 01-173, S. 52, 67; P.A. 04-257, S. 14; P.A. 11-48, S. 229.)

History: P.A. 99-285 effective July 1, 1999; P.A. 00-220 made technical changes in Subsecs. (a) and (d) and added Subsecs. (e) and (f) re report prototype and accountability reports, respectively, effective July 1, 2000; P.A. 01-173 added Subsec. (g) re annual reports, effective July 1, 2001; P.A. 04-257 made a technical change in Subsecs. (a), (f) and (g), effective June 14, 2004; P.A. 11-48 amended Subsec. (a) to replace “Department of Higher Education” with “Board of Regents for Higher Education” and reference to constituent unit with reference to public institution of higher education, amended Subsec. (b) to add provisions re completions, allocation of resources and transfer patterns, remove reference to Sec. 10a-3 and require measures to be made available for inspection and separated out by constituent unit, institution, campus and program, added new Subsec. (c) re reports on student employment and earnings and development of annual affordability index, redesignated existing Subsec. (c) as Subsec. (d) and amended same to replace “Board of Governors of Higher Education” with “Board of Regents for Higher Education” and replace “department” with “board”, deleted former Subsecs. (d) to (f), and redesignated existing Subsec. (g) as Subsec. (e) and amended same to replace “constituent unit” with “public institution of higher education” and “Commissioner of Higher Education” with “president of the Board of Regents for Higher Education” and to change date by which accountability report is due from January first to November first and date by which consolidated accountability report is due from February first to December first, effective July 1, 2011.



Section 10a-7 - Applicability of chapter 54 to the Board of Regents for Higher Education.

(a) The provisions of chapter 54 shall be applicable to the Board of Regents for Higher Education, subject to the provisions of subsection (b) of this section.

(b) Policies, guidelines and criteria established by the board pursuant to section 10a-6 shall not be deemed to be regulations as defined in section 4-166, provided they are promulgated after reasonable opportunity has been provided for interested persons to present their views and, provided further, that such policies, guidelines and criteria remain subject to section 4-175.

(P.A. 82-218, S. 35, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285.)

History: P.A. 82-218 effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.



Section 10a-8 - (Formerly Sec. 10-323f). Budget preparation. Development of program or formula-based budgeting system. Allocation of appropriations. Allotment reductions. Transfer of funds.

(a) The provisions of sections 4-77 and 4-78 shall not apply to the constituent units of the state system of higher education, and for the purposes of said sections only, the Board of Regents for Higher Education shall be deemed the budgeted agency for the Connecticut State University System, the regional community-technical college system and Charter Oak State College. The Board of Regents for Higher Education shall develop a formula or program-based budgeting system to be used by each institution in preparing operating budgets. The Board of Regents for Higher Education shall prepare a single budget request itemized by the Connecticut State University System, the regional community-technical college system and the Board for State Academic Awards using the formula or program-based budgeting system and shall submit such budget request displaying all operating funds to the Secretary of the Office of Policy and Management in accordance with sections 4-77 and 4-78, subject to procedures developed by the Board of Regents for Higher Education and approved by said secretary. The budget request shall set forth, in the form prescribed by the Board of Regents for Higher Education, a proposed expenditure plan which shall include: (1) The total amount requested for such appropriation account; (2) the amount to be appropriated from the General Fund; and (3) the amount to be paid from the tuition revenues of the regional community-technical college system and the Connecticut State University System. After review and comment by the Board of Regents for Higher Education, the proposed expenditure plans shall be incorporated into the single public higher education budget request including recommendations, if any, by said board. Any tuition increase proposed by the regional community-technical college system and the Connecticut State University System for the fiscal year to which the budget request relates shall be included in the single public higher education budget request submitted by the Board of Regents for Higher Education for such fiscal year, provided if the General Assembly does not appropriate the amount requested by any such system, such system may increase tuition and fees by an amount greater than that included in the budget request in response to which the appropriation was made. The General Assembly shall make appropriations directly to the constituent units. Allotment reductions made pursuant to the provisions of subsections (b) and (c) of section 4-85 shall be applied by the Board of Regents for Higher Education among the appropriations to the constituent units without regard to the limitations on reductions provided in said section, except that said limitations shall apply to the total of the amounts appropriated. The Board of Regents for Higher Education shall apply such reductions after consultation with the Secretary of the Office of Policy and Management. Any reductions of more than five per cent of the appropriations of any constituent units shall be submitted to the appropriations committee which shall, within thirty days, approve or reject such reduction.

(b) The boards of trustees of each of the constituent units may transfer to or from any specific appropriation of such constituent unit a sum or sums totaling up to fifty thousand dollars or ten per cent of any such specific appropriation, whichever is less, in any fiscal year without the consent of the Finance Advisory Committee. Any such transfer shall be reported to the Finance Advisory Committee within thirty days of such transfer and such report shall be a record of said committee.

(P.A. 77-573, S. 7, 30; P.A. 80-213; P.A. 81-468, S. 3, 11; P.A. 82-218, S. 27, 46; P.A. 83-380, S. 1, 2; P.A. 84-241, S. 2, 5; 84-365, S. 5, 12; P.A. 89-260, S. 10, 41; P.A. 91-256, S. 11, 69; P.A. 92-126, S. 21, 48; P.A. 95-230, S. 26, 45; P.A. 96-244, S. 44, 63; P.A. 10-32, S. 31; P.A. 11-48, S. 215; 11-70, S. 5; P.A. 12-156, S. 11.)

History: P.A. 80-213 amended Subsec. (c) to make $10,000, rather than $5,000 the key amount in provisions re transferred funds; P.A. 81-468 required submission of budget request to secretary of the office of policy and management, replacing obsolete reference to director of the budget and added provision detailing contents of expenditure plan and budget request; P.A. 82-218 reorganized state system of higher education, replacing board of higher education with board of governors and adding provisions in Subsec. (b) re budget request and appropriations procedures, effective March 1, 1983; Sec. 10-323f transferred to Sec. 10a-8 in 1983; P.A. 83-380 amended Subsec. (c) to increase amounts allowed to be transferred to or from any specific appropriation of a constituent unit from $10,000 to $50,000 or 10% of any such specific appropriation, whichever is less; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 84-365 deleted Subsec. (a) re preparation of single public higher education budget for the fiscal year commencing July 1, 1984, and amended new Subsec. (a), formerly (b), to require the boards of trustees of the regional community colleges, the state technical colleges, Connecticut State University and The University of Connecticut to prepare a proposed expenditure plan to be incorporated into the single public higher education budget request, relettering remaining Subsecs. as necessary; P.A. 89-260 in Subsec. (a) substituted the board of trustees of the community-technical colleges for the boards of trustees of the regional community colleges and the state technical colleges and substituted “regional technical colleges” for “state technical colleges”; P.A. 91-256 deleted requirement that the expenditure plans be approved by the board of governors and substituted provision for comment and recommendations by the board and made technical changes; P.A. 92-126 replaced references to community colleges and technical colleges with reference to community-technical colleges; P.A. 95-230 amended Subsec. (a) to add proviso if appropriation by the General Assembly is not the amount requested, the board of trustees may increase tuition and fees by a greater amount than that included in the budget request, effective June 7, 1995; P.A. 96-244 amended Subsec. (a) to apply to all boards of trustees the provision concerning the authority to increase tuition and fees when the General Assembly does not appropriate the amount requested by the board and made a technical change, effective June 6, 1996; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010; P.A. 11-48 amended Subsec. (a) to replace “Board of Governors of Higher Education” with “Board of Regents for Higher Education”, remove references to The University of Connecticut, make conforming changes and increase from 10 days to 30 days the deadline by which appropriations committee shall act on a reduction of more than 5% of the appropriations of any constituent unit, effective July 1, 2011; P.A. 11-70 made technical changes in Subsec. (a); P.A. 12-156 amended Subsec. (a) by replacing “colleges” with “college system”, and replacing “board of trustees” with “system”, effective June 15, 2012.



Section 10a-8a - Academic Library Accountability Committee.

Section 10a-8a is repealed, effective July 1, 2011.

(P.A. 92-120, S. 2, 3; P.A. 11-48, S. 304.)



Section 10a-8b - Higher Education State Matching Grant Fund.

There is established a Higher Education State Matching Grant Fund to be administered by the Office of Higher Education. Moneys required to be appropriated by the state for purposes of the state match of endowment fund eligible gifts under subdivision (2) of subsection (a) of section 10a-143a, subdivision (2) of subsection (a) of section 10a-77a, subdivision (2) of subsection (a) of section 10a-99a and subdivision (2) of subsection (b) of section 10a-109i shall be deposited in the fund. The fund shall be held separate and apart from all other funds and accounts of the state and the board. The Office of Higher Education shall transfer, in accordance with said subdivisions, from the fund amounts each fiscal year for deposit in the endowment funds established for the benefit of each constituent unit pursuant to subdivision (1) of subsection (a) of section 10a-143a, subdivision (1) of subsection (a) of section 10a-77a, subdivision (1) of subsection (a) of section 10a-99a and subdivision (1) of subsection (b) of section 10a-109i. The amount transferred shall be certified based on agreed upon procedures developed by an independent certified accountant or, upon request, the Auditors of Public Accounts to determine compliance with this section. Such procedures shall be mutually agreed upon by each constituent unit and the Office of Higher Education prior to commencement of the certification. State matching funds shall be maintained in such manner that such funds and any earnings derived from such funds may be accounted for fully.

(P.A. 97-293, S. 1, 26; P.A. 98-252, S. 48, 80; P.A. 99-285, S. 4, 12; P.A. 11-48, S. 285; P.A. 12-156, S. 12.)

History: P.A. 97-293 effective July 1, 1997; P.A. 98-252 added requirement for the amount transferred to be certified based on agreed upon procedures, effective July 1, 1998; P.A. 99-285 added the requirement that the matching funds be maintained in such manner that such funds and earnings derived from such funds may be accounted for fully, effective July 1, 1999; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education”, effective June 15, 2012.



Section 10a-8c - Matching grant: Restrictions on appropriations. Exception.

(a) Except as provided in subsection (b) of this section, notwithstanding the provisions of sections 10a-77a, 10a-99a, 10a-109c, 10a-109i and 10a-143a, no funds shall be appropriated to the Office of Higher Education for grants pursuant to subdivision (2) of subsection (a) of section 10a-77a, subdivision (2) of subsection (a) of section 10a-99a, subdivision (2) of subsection (b) of section 10a-109i and subdivision (2) of subsection (a) of section 10a-143a: (1) Until such time as the amount in the Budget Reserve Fund, established in section 4-30a, equals ten per cent of the net General Fund appropriations for the fiscal year in progress, (2) the amount of the grants appropriated shall be reduced proportionately if the amount available is less than the amount required for such grants, and (3) the amount of funds available to be appropriated during any fiscal year for such grants shall not exceed twenty-five million dollars.

(b) Endowment fund eligible gifts that meet the criteria set forth in subdivision (2) of subsection (a) of section 10a-77a, subdivision (2) of subsection (a) of section 10a-99a, subdivision (2) of subsection (b) of section 10a-109i and subdivision (2) of subsection (a) of section 10a-143a made by donors during the period from January 1, 2005, to June 30, 2005, shall be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received. The board shall transfer the amount of the match to the endowment funds of the constituent units in accordance with section 10a-8b.

(June Sp. Sess. P.A. 05-3, S. 68; P.A. 06-135, S. 11; P.A. 11-48, S. 285; P.A. 12-156, S. 13.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005; P.A. 06-135 designated existing language as Subsec. (a), making a conforming change therein, and added Subsec. (b) re exception to restrictions, effective July 1, 2006; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education”, effective June 15, 2012.



Section 10a-9 and 10a-9a - Development of planning, budgeting and management information system. Task force to develop higher education management information and student information system.

Sections 10a-9 and 10a-9a are repealed, effective July 1, 2011.

(P.A. 82-218, S. 28, 46; P.A. 84-241, S. 2, 5; P.A. 91-230, S. 11, 17; P.A. 92-126, S. 6, 48; P.A. 11-48, S. 304.)



Section 10a-9b - Use of CORE-CT system by constituent units.

(a) The constituent units of the state system of higher education, as defined in section 10a-1, shall use best efforts to work with the Secretary of the Office of Policy and Management, the Department of Administrative Services and the Comptroller to fully utilize the CORE-CT system in carrying out accounting processes and financial reporting that meet constitutional needs and providing for budgetary and financial reporting needs.

(b) The constituent units of the state system of higher education, as defined in section 10a-1, shall use best efforts to work with the Secretary of the Office of Policy and Management, the Department of Administrative Services and the Comptroller to fully utilize the CORE-CT system to provide for human resources and payroll reporting and to initiate the process of determining consistent classification and compensation for employees not represented by an employee organization, as defined in section 5-270.

(P.A. 11-48, S. 22.)

History: P.A. 11-48 effective July 1, 2011.



Section 10a-10 - Office of Educational Opportunity.

The Office of Higher Education shall establish an Office of Educational Opportunity in the Office of Higher Education, within the limits of funds appropriated for such purpose. The Office of Educational Opportunity shall assist the Office of Higher Education in state-wide efforts to increase enrollment, retention and graduation of disadvantaged students.

(P.A. 82-218, S. 42, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 14; P.A. 13-261, S. 4.)

History: P.A. 82-218 effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education” and deleted requirement that office help ensure faculties, administrators and other staff are representative of diversity of total state population, effective June 15, 2012; P.A. 13-261 changed “office” to “Office of Educational Opportunity” and “board” to “Office of Higher Education”, effective July 11, 2013.



Section 10a-10a - Alternate route to certification for bilingual education teachers and teachers of English as a second language.

The Office of Higher Education shall develop, within available appropriations, an alternate route to certification for persons seeking certification as bilingual education teachers and teachers of English as a second language.

(P.A. 99-211, S. 5, 10; P.A. 11-48, S. 256; P.A. 12-156, S. 56.)

History: P.A. 99-211 effective July 1, 1999; P.A. 11-48 replaced “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-11 - Strategic plan to ensure racial and ethnic diversity. Report. Minority advancement program.

(a) The Office of Higher Education shall, in consultation with the institutions of the state system of higher education and the constituent unit boards of trustees, develop a strategic plan, consistent with the affirmative action plan submitted to the Commission on Human Rights and Opportunities in accordance with section 46a-68, to ensure that students, faculty, administrators and staff at each institution are representative of the racial and ethnic diversity of the total population of the state. For each institution, there shall be an approved plan which shall include goals, programs and timetables for achieving those goals, and a procedure to monitor annually the results of these programs and a procedure to take corrective action if necessary. The Office of Higher Education shall also develop policies to guide equal employment opportunity officers and programs in all constituent units and at each institution of public higher education.

(b) The Office of Higher Education shall report annually to the Governor and General Assembly on the activities undertaken by the office in accordance with subsection (a) of this section. The report shall include institutional goals and plans for attaining such goals, as well as changes in enrollment and employment at the state’s institutions of public higher education. If it is determined that an institution has failed to achieve the goals set out pursuant to this section, such institution shall develop a plan of corrective procedures to ensure that such goals are achieved, subject to the approval of the Office of Higher Education. The Office of Higher Education may establish a minority advancement program to reward and support efforts by institutions within the state system of higher education towards meeting the goals established in the strategic plan developed pursuant to subsection (a) of this section.

(P.A. 82-218, S. 43, 46; P.A. 84-241, S. 2, 5; P.A. 86-385, S. 1, 3; P.A. 11-48, S. 257; 11-51, S. 74; P.A. 12-156, S. 56.)

History: P.A. 82-218 effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 86-385 amended Subsec. (b) to authorize establishment of minority advancement program; P.A. 11-48 replaced “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; P.A. 11-51 amended Subsec. (a) to add reference to Sec. 46a-68 and to change “affirmative action officers” to “equal employment opportunity officers”, effective June 30, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-11a - Connecticut collegiate awareness and preparation program.

(a) As part of the minority advancement program, the Office of Higher Education shall establish a Connecticut collegiate awareness and preparation program to develop linkages with public school systems targeted by the office for the purpose of providing motivation and skills development for middle school or high school underachievers.

(b) Funding for said program shall be on a competitive basis open to all Connecticut institutions of higher education. The Office of Higher Education shall issue a request for proposals to all Connecticut higher educational institutions. A panel shall review applications on the basis of an evaluation format developed by said office. Payment will be made under contractual agreements between the office and the grant recipients.

(P.A. 86-385, S. 2, 3; P.A. 87-336, S. 2, 3; P.A. 11-48, S. 258; P.A. 12-156, S. 56.)

History: P.A. 87-336 substituted “collegiate” for “college” in Subsec. (a); P.A. 11-48 amended Subsec. (a) to change “Board of Governors of Higher Education” and “board of governors” to “Office of Financial and Academic Affairs for Higher Education” and “office”, and amended Subsec. (b) to change “Department of Higher Education” and “department” to “Office of Financial and Academic Affairs for Higher Education” and “office”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-11b - Strategic master plan for higher education in the state. Planning Commission for Higher Education established. Duties. Goals. Benchmarks. Reports.

(a) There is established a Planning Commission for Higher Education to develop and ensure the implementation of a strategic master plan for higher education in Connecticut.

(1) The commission shall consist of the following voting members: (A) Two members appointed by the speaker of the House of Representatives, who shall have experience as former administrators or faculty members in independent institutions of higher education in this state; (B) two members appointed by the president pro tempore of the Senate, one of whom shall be a former administrator or faculty member of a regional community-technical college and one of whom shall be a former administrator or faculty member of The University of Connecticut; (C) two members appointed by the majority leader of the House of Representatives, one of whom shall be a former administrator or faculty member of a state university in the Connecticut State University System and one of whom shall be a former administrator or faculty member of Charter Oak State College; (D) two members appointed by the majority leader of the Senate, one of whom shall have experience in the field of arts and culture and one of whom shall have experience in the field of health care; (E) two members appointed by the minority leader of the House of Representatives who shall have knowledge and expertise in science and technology; (F) two members appointed by the minority leader of the Senate who shall represent state-wide business organizations; and (G) five members appointed by the Governor, one of whom shall represent a nonprofit education foundation, one of whom shall have experience in university research and its commercial application and one of whom shall have experience in the field of education from prekindergarten to grade twelve, inclusive. The commission membership shall reflect the state’s geographic, racial and ethnic diversity.

(2) The following persons shall serve as ex-officio nonvoting members on the commission: (A) The president of the Board of Regents for Higher Education, the Commissioner of Education, the Commissioner of Economic and Community Development and the Labor Commissioner, or their designees; (B) the chairpersons of the boards of trustees and the chief executive officers of each constituent unit of the state system of higher education, or their designees; (C) the chairperson of the board and president of the Connecticut Conference of Independent Colleges, or their designees; (D) the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to higher education and employment advancement; and (E) the Secretary of the Office of Policy and Management, or the secretary’s designee.

(3) The commission shall elect a chairperson at its first meeting. Any vacancies shall be filled by the appointing authority. The term of each appointed member of the commission shall be three years from the date of appointment. The commission members shall serve without compensation except for necessary expenses incurred in the performance of their duties. The commission may seek the advice and participation of any person, organization or state or federal agency it deems necessary to carry out the provisions of this section. The commission may, within available appropriations, retain consultants to assist in carrying out its duties. The commission may receive funds from any public or private sources to carry out its activities.

(b) In accordance with subdivision (2) of subsection (a) of section 10a-6, the commission shall develop and ensure the implementation of a strategic master plan that:

(1) Examines the impact of demographic, workforce and education trends on higher education in the state;

(2) (A) Establishes numerical goals for 2015 and 2020 to increase the number of people earning a bachelor’s degree, associate degree or certificate, increases the number of people successfully completing coursework at the community college level and the number of people entering the state’s workforce and eliminates the postsecondary achievement gap between minority students and the general student population, and (B) includes specific strategies for meeting such goals, as well as strategies for meeting the goals pursuant to subdivision (2) of subsection (a) of section 10a-6;

(3) Examines and recommends changes to funding policies, practices and accountability in order to (A) align policies and practices with the goals set forth in subsection (b) of section 10a-6, including an evaluation of the use of strategic and performance-based incentive funding; (B) determine how the constituent units shall annually report to the General Assembly and the public in a transparent and thorough manner regarding each constituent unit’s expenditures, staffing and state support, including the state appropriation, personnel expenses, personnel fringe benefits, capital improvement bonds and financial aid to students; and (C) improve coordination of appropriation, tuition and financial aid and seek ways to maximize funding through federal and private grants; and

(4) Recommends ways in which each constituent unit of the state system of higher education and independent institution of higher education in the state can, in a manner consistent with such institution’s mission, expand such institution’s role in advancing the state’s economic growth.

(c) In developing the strategic master plan, the commission shall review the plans pursuant to sections 10a-6 and 10a-11. In addition, the commission may consider the following: (1) Establishing incentives for institutional performance and productivity; (2) increasing financial aid incentive programs, especially in workforce shortage areas and for minority students; (3) implementing mandatory college preparatory curricula in high schools and aligning such curricula with curricula in institutions of higher education; (4) seeking partnerships with the business community and public institutions of higher education to serve the needs of workforce retraining that may include bridge programs in which businesses work directly with higher education institutions to move students into identified workforce shortage areas; (5) establishing collaborative partnerships between public high schools and institutions of higher education; (6) implementing programs in high school to assist high school students seeking a college track or alternative pathways for post-secondary education, such as vocational and technical opportunities; (7) developing policies to promote and measure retention and graduation rates of students, including graduation rates for students who have transferred among two or more constituent units or public institutions of higher education; (8) addressing the educational needs of minority students and nontraditional students, including, but not limited to, part-time students, incumbent workers, adult learners, former inmates and immigrants, in order to increase enrollment and retention in institutions of higher education; and (9) addressing the affordability of tuition at institutions of higher education and the issue of increased student indebtedness.

(d) Not later than June 1, 2014, the commission shall submit a preliminary report on the development of the strategic master plan and, not later than September 1, 2014, the commission shall submit the strategic master plan, including specific goals and benchmarks for the years ending 2020 and 2025, together with any recommendations for appropriate legislation and funding to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to higher education and employment advancement, education, commerce, labor and appropriations, in accordance with the provisions of section 11-4a.

(e) Not later than October 1, 2016, and annually thereafter, the commission shall submit a report, prepared by the Board of Regents for Higher Education, to the Governor and not later than January 1, 2016, and annually thereafter, to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and employment advancement, education, commerce, labor and appropriations, in accordance with section 11-4a, on the implementation of the plan and progress made toward achieving the goals specified in the plan. The commission may periodically suggest changes to the goals as necessary.

(June Sp. Sess. P.A. 07-3, S. 41; P.A. 08-116, S. 2; P.A. 11-48, S. 90, 285; 11-70, S. 11; June 12 Sp. Sess. P.A. 12-2, S. 54; P.A. 13-240, S. 11; 13-261, S. 8.)

History: June Sp. Sess. P.A. 07-3 effective July 1, 2007; P.A. 08-116 made technical changes in Subsecs. (a)(1)(C), (a)(2)(A) and (d)(6), effective May 27, 2008; P.A. 11-48 amended Subsec. (a)(2) by deleting former Subpara. (D) re director of the Office of Workforce Competitiveness and redesignating existing Subparas. (E) and (F) as Subparas. (D) and (E), effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “president of the Board of Regents for Higher Education” and “Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 11-70 amended Subsec. (a) to replace “Blue Ribbon Commission” with “Planning Commission for Higher Education” and require commission to ensure implementation of strategic master plan, amended Subsec. (b) to add reference to Sec. 10a-6(a)(2), delete language re overall goals for higher education, incorporate existing Subsec. (c)(1), (4) and (5) as Subdivs. (1), (3) and (4) and add new Subdiv. (2) and provisions in Subdiv. (3) to require establishment of numerical goals for 2015 and 2020 and examination and recommendation of changes re funding policies, practices and accountability, deleted former Subsec. (c)(2), (3) and (6), redesignated existing Subsecs. (d) to (f) as Subsecs. (c) to (e), amended Subsec. (c) to remove reference to New England 2020 report and require commission to consider developing policies to promote and measure graduation rates for students who have transferred among two or more constituent units or public institutions of higher education, amended Subsec. (d) to require submission of preliminary report on development of strategic master plan not later than January 1, 2012, and submission of plan not later than October 1, 2012, and to make technical changes, amended Subsec. (e) to require annual submission of report to Governor beginning on October 1, 2014, and to joint standing committees beginning on January 1, 2014, and to permit commission to periodically suggest changes to goals as necessary, and deleted former Subsec. (g) re termination of commission, effective July 8, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (b)(2)(A); P.A. 13-240 amended Subsec. (d) to change “January 1, 2012” to “June 1, 2014”, “October 1, 2012” to “September 1, 2014”, “2015” to “2020” and “2020” to “2025” and amended Subsec. (e) to change “2014” to “2016”, effective July 1, 2013; P.A. 13-261 amended Subsec. (a)(1)(G) to change number of Governor’s appointments from 4 to 5, effective July 1, 2013.



Section 10a-12 - (Formerly Sec. 10-324f). Office of Veterans Affairs for Higher Education.

There shall be an Office of Veterans Affairs for Higher Education within the Office of Higher Education. The Office of Veterans Affairs for Higher Education shall assist veterans seeking a postsecondary education by providing administrative services for veteran affairs programs, including but not limited to: (1) Promoting a comprehensive state-wide outreach program which coordinates existing funds and programs, (2) collecting and disseminating information on the availability of public and private funds for educational programs for veterans, (3) advising and counseling organizations and institutions applying for funds to aid veterans in their pursuit of higher education, and (4) acting as a clearinghouse for such other information as may be helpful to veterans seeking a postsecondary education.

(P.A. 77-573, S. 9, 30; P.A. 82-218, S. 38, 46; P.A. 11-48, S. 285; P.A. 12-156, S. 15.)

History: P.A. 82-218 reorganized state system of higher education, here used as authority for replacing board of higher education with department of higher education, effective March 1, 1983; Sec. 10-324f transferred to Sec. 10a-12 in 1983; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education” and made a technical change, effective June 15, 2012.



Section 10a-12a - Technical Education Coordinating Council.

Section 10a-12a is repealed, effective July 1, 2011.

(P.A. 89-260, S. 16, 41; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-252, S. 72, 80; P.A. 05-191, S. 11; P.A. 06-196, S. 67; P.A. 11-48, S. 304.)



Section 10a-12b - Award for excellence in science and technology.

Section 10a-12b is repealed, effective July 1, 2013.

(P.A. 91-51; P.A. 11-48, S. 285; P.A. 12-156, S. 16; P.A. 13-247, S. 389.)



Section 10a-13 - (Formerly Sec. 10-323g). Receipt of funds by board and office.

The Board of Regents for Higher Education and the Office of Higher Education may receive any federal funds made available to the board and the office, respectively, for postsecondary educational purposes and may receive funds from private sources for the support of said board’s and said office’s activities.

(P.A. 79-169, S. 1, 2; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 17.)

History: P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-323g transferred to Sec. 10a-13 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added references to Office of Higher Education, effective June 15, 2012.



Section 10a-14 - (Formerly Sec. 10-324g). Postsecondary Education Commission for receipt of federal funds.

The Board of Regents for Higher Education and the Office of Higher Education shall be designated the State Postsecondary Education Commission to plan postsecondary education and to receive and administer federal funds.

(P.A. 77-573, S. 10, 30; P.A. 82-218, S. 38, 46; P.A. 88-136, S. 17, 37; P.A. 11-48, S. 285; P.A. 12-156, S. 18.)

History: P.A. 82-218 replaced board of higher education with department of higher education pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-324g transferred to Sec. 10a-14 in 1983; P.A. 88-136 deleted reference to “Section 1202(a) of Public Law 92-318, Education Amendments of 1972”; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added reference to Office of Higher Education, effective June 15, 2012.



Section 10a-15 - (Formerly Sec. 10-324e). Tuition and fee schedules.

Section 10a-15 is repealed, effective July 1, 2011.

(P.A. 77-573, S. 8, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 91-174, S. 3, 16; P.A. 92-126, S. 34, 48; P.A. 11-48, S. 304.)



Section 10a-16 - Adoption of regulations re granting of tuition waiver.

The Board of Regents for Higher Education shall adopt regulations in accordance with the provisions of chapter 54 for determining financial need for tuition waivers granted pursuant to subsection (f) of section 10a-77, subsection (f) of section 10a-99 and subsection (g) of section 10a-105. Such regulations shall prohibit the designation of graduate students as graduate assistants solely to provide tuition and fee waivers.

(P.A. 82-218, S. 37, 46; 82-463, S. 5, 7; P.A. 84-241, S. 2, 5; P.A. 91-174, S. 4, 16; 91-303, S. 5, 22; P.A. 92-126, S. 35, 48; P.A. 09-159, S. 7; P.A. 11-48, S. 285.)

History: P.A. 82-218 replaced board of higher education, cited in P.A. 82-463, with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 91-174 prohibited designation of graduate assistants solely to provide tuition and fee waivers; P.A. 91-303 made a technical change; P.A. 92-126 removed a reference to repealed Sec. 10a-83; P.A. 09-159 made conforming changes to internal references, effective July 1, 2009; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-17 - (Formerly Sec. 10-324h). Program research and development. Training of educational personnel.

The Board of Regents for Higher Education shall (a) be responsible for obtaining information on new programs and methods of education that are being developed in the public schools and colleges of the state and nation, keeping such records current and publicizing information concerning these programs; and (b) encourage and aid in the development of new and improved programs and methods of education in order to recruit, prepare and train or retrain personnel needed in such programs.

(P.A. 77-573, S. 15, 30; P.A. 82-218, S. 38, 46; P.A. 11-48, S. 285.)

History: P.A. 82-218 replaced board of higher education with department of higher education for purposes of this section pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-324h transferred to Sec. 10a-17 in 1983; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-17a - Institute for effective teachers.

Section 10a-17a is repealed.

(May Sp. Sess. P.A. 86-1, S. 46, 58; P.A. 91-208, S. 10, 11.)



Section 10a-17b and 10a-17c - Help and Opportunity to Pursue Education (HOPE) program. Acceptance of funds for HOPE program.

Sections 10a-17b and 10a-17c are repealed, effective July 1, 2011.

(May Sp. Sess. P.A. 94-6, S. 18, 19, 28; P.A. 11-48, S. 304.)



Section 10a-17d - Provision of tutors for eligible students.

The Office of Higher Education may, within the limits of available appropriations, federal funds available under the National Service Act and any other funds available, assist in providing tutors for eligible students. Such tutors may be members of the National Service Corps, as designated by the Office of Higher Education, or students at a public or independent institution of higher education in Connecticut. Any student assigned as a tutor pursuant to this section shall receive academic credit pursuant to section 10a-149b.

(May Sp. Sess. P.A. 94-6, S. 20, 28; P.A. 11-48, S. 259; 11-61, S. 112; P.A. 12-156, S. 19.)

History: May Sp. Sess. P.A. 94-6 effective July 1, 1994; P.A. 11-48 replaced “Department of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; P.A. 11-61 replaced “Office of Financial and Academic Affairs for Higher Education” with “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education” and deleted references to Secs. 10a-17b and 10a-17c, effective June 15, 2012.



Section 10a-18 - (Formerly Sec. 10-324i). Programs to be offered on effects of drugs and alcohol.

On and after September 1, 1974, all state institutions of higher education shall offer a program of information concerning drugs, as defined in subdivision (17) of section 21a-240, and alcohol and instruction in the use and the relationships of such drugs and alcohol to health and personality development, and in procedures for discouraging their abuse, which programs shall be coordinated with those developed under section 10-19.

(P.A. 78-218, S. 21; P.A. 87-499, S. 23, 34.)

History: Sec. 10-324i transferred to Sec. 10a-18 in 1983 pursuant to reorganization of higher education system; P.A. 87-499 eliminated requirement that a person pass an examination in drugs and alcohol in order to receive a certificate to teach or supervise.



Section 10a-19, 10a-19a and 10a-19b - Disputes between governing boards. Advisory Council on Student Transfer and Articulation. Articulation agreement plans; reports.

Sections 10a-19, 10a-19a and 10a-19b are repealed, effective July 1, 2011.

(P.A. 77-573, S. 19, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 91-174, S. 13, 16; P.A. 95-148, S. 1, 2; P.A. 01-165, S. 1, 3; P.A. 03-278, S. 25; P.A. 04-257, S. 15; P.A. 11-48, S. 304.)



Section 10a-19c - Nursing incentive program.

(a) There is established a Connecticut nursing incentive program administered by the Board of Regents for Higher Education.

(b) The board shall provide financial assistance to up to four regional community-technical colleges that enter into partnerships with hospitals, as defined in section 19a-490, or other health care institutions, as defined in said section 19a-490, in order to secure nonstate funding to increase the number of faculty members at such regional community-technical colleges that are qualified to teach or train students to become registered nurses.

(c) A regional community-technical college seeking such assistance shall submit to the Board of Regents for Higher Education its nursing faculty expansion plan, together with a commitment agreement signed by its hospital or health care institution partner or partners and information on the amount of nonstate funding secured by the partnership. Assistance provided by the board to a regional community-technical college (1) may be provided for up to two years in accordance with this subsection, and (2) shall not exceed (A) seventy-five thousand dollars per year, or (B) the annual amount of nonstate funding secured by the partnership, whichever is less. In determining whether to provide assistance pursuant to this section for a second year, the board shall consider the success of the nursing faculty expansion plan, as measured by factors including, but not limited to, the number of persons teaching or providing training to nursing students pursuant to the nursing faculty expansion program and the number of students graduating from nursing programs.

(d) For the fiscal years ending June 30, 2005, and June 30, 2006, the Board of Regents for Higher Education may use up to two per cent of the funds appropriated for purposes of this section for program administration.

(P.A. 04-253, S. 1; P.A. 11-48, S. 285.)

History: P.A. 04-253 effective June 14, 2004; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-19d - Training for early childhood education teachers. Definition of training requirements and competencies for persons involved in early childhood education.

(a) The president of the Board of Regents for Higher Education shall, within available appropriations, expand the capacity of programs for training early childhood education teachers through the development of accelerated, alternate route programs to initial teacher certification with an endorsement in early childhood education.

(b) The president of the Board of Regents for Higher Education, in consultation with the Labor Department’s Office of Workforce Competitiveness, the Department of Education, the Department of Social Services, Charter Oak State College, early childhood education faculty at two and four-year public and independent institutions of higher education, early childhood education professional associations, early childhood education advocates and practitioners, and persons knowledgeable in the area of career development and programs in early childhood care and education, shall define the preservice and minimum training requirements and competencies for persons involved in early childhood education, from birth to five years of age, including requirements for individual levels of early childhood credentialing and licensing.

(P.A. 06-154, S. 1; P.A. 11-48, S. 91, 285.)

History: P.A. 06-154 effective July 1, 2006; P.A. 11-48 amended Subsec. (b) by adding “Labor Department’s”, effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-19e - “Engineering Connecticut” loan reimbursement grant program.

(a) There is established an “Engineering Connecticut” loan reimbursement grant program, administered by the Board of Regents for Higher Education, for persons who have graduated from institutions of higher education with undergraduate or graduate degrees in engineering.

(b) Within available appropriations, the program shall provide student loan reimbursement grants for persons who (1) attended any institution of higher education, (2) have been awarded an undergraduate or graduate degree in engineering, and (3) are newly employed in Connecticut on or after January 1, 2006, as engineers.

(c) Persons who qualify under subsection (b) of this section shall be reimbursed on an annual basis for qualifying student loan payments in amounts as determined by the president of the Board of Regents for Higher Education. A person qualifying under subsection (b) of this section shall only be reimbursed for loan payments made while such person is employed in the state as an engineer. The Board of Regents for Higher Education shall develop eligibility requirements for recipients of such reimbursements. Such requirements may include income guidelines. Persons may apply for grants to the Board of Regents for Higher Education at such time and in such manner as the president of the Board of Regents for Higher Education prescribes.

(d) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year but shall be available for expenditure during the next fiscal year.

(e) The Board of Regents for Higher Education may use up to two per cent of the funds appropriated for purposes of this section for program administration, promotion and recruitment activities.

(P.A. 06-83, S. 15; P.A. 11-48, S. 285.)

History: P.A. 06-83 effective July 1, 2006; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011.



Section 10a-19f - “You Belong” loan reimbursement grant program.

(a) There is established a “You Belong” loan reimbursement grant program, administered by the Board of Regents for Higher Education, for graduates of doctoral programs who are employed in Connecticut in economically valuable fields.

(b) Within available appropriations, the program shall provide student loan reimbursement grants for persons who (1) have been awarded a doctoral degree from any institution of higher education, and (2) are newly employed in Connecticut in an economically valuable field, as determined by the Department of Economic and Community Development, on or after January 1, 2006, by a company or an institution of higher education that has registered with or otherwise been qualified under the program by the Department of Economic and Community Development.

(c) Persons who qualify under subsection (b) of this section shall receive reimbursement grants on an annual basis for qualifying student loan payments in amounts as determined by the president of the Board of Regents for Higher Education. A person qualifying under subsection (b) of this section shall only be reimbursed for loan payments made while such person is employed in Connecticut by a qualifying company or in research at an institution of higher education in an economically valuable field. The Board of Regents for Higher Education shall develop eligibility requirements for recipients of such reimbursement grants in consultation with the Department of Economic and Community Development. Such requirements may include income guidelines. Persons may apply for grants to the Board of Regents for Higher Education at such time and in such manner as the president of the Board of Regents for Higher Education prescribes.

(d) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year but shall be available for expenditure during the next fiscal year.

(e) The Board of Regents for Higher Education may use up to two per cent of the funds appropriated for purposes of this section for program administration, promotion and recruitment activities.

(P.A. 06-83, S. 16; P.A. 11-48, S. 285.)

History: P.A. 06-83 effective July 1, 2006; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011.



Section 10a-19g - Kirklyn M. Kerr grant program.

The program established by The University of Connecticut to provide grants to assist residents of this state to pursue degrees in veterinary medicine shall be known as the Kirklyn M. Kerr grant program.

(P.A. 09-159, S. 3; P.A. 11-48, S. 285; June 12 Sp. Sess. P.A. 12-1, S. 220.)

History: P.A. 09-159 effective July 1, 2009; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “the Board of Regents for Higher Education” with “The University of Connecticut”, effective July 1, 2012.



Section 10a-19h - Establishment and administration of Kirklyn M. Kerr program.

(a) For the purposes of this section, “veterinary student” means an in-state resident enrolled in an accredited veterinary graduate school.

(b) The president of The University of Connecticut shall establish and administer the Kirklyn M. Kerr program to support the veterinary medicine education of not more than five veterinary students per cohort. Each cohort may be funded for a four-year period.

(P.A. 10-3, S. 33; 10-179, S. 16; P.A. 11-48, S. 285; 11-70, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 221.)

History: P.A. 10-3 effective April 14, 2010; P.A. 10-179 amended Subsec. (a) to change “provide grants to” to “support the veterinary medicine education of” and require written commitment to work in state for 5 years or agreement to repay cost of veterinary medicine education in order to participate in program, amended Subsec. (c) to replace provisions re practicing at a later date and grant repayment with provision re commissioner to determine manner of repayment of state support, deleted Subsec. (d) re manner of repayment and made conforming changes throughout, effective May 7, 2010; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-70 added new Subsec. (a) defining “veterinary student”, redesignated existing Subsec. (a) as Subsec. (b) and amended same to delete requirements re participation in program, repayment of state support and definition of “veterinary student” and deleted former Subsecs. (b) and (c) re support, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by replacing “the Board of Regents for Higher Education” with “The University of Connecticut”, effective July 1, 2012.



Section 10a-19i - Connecticut green technology, life science and health information technology loan reimbursement program.

(a) As used in subsections (a) to (e), inclusive, of this section:

(1) “Green technology” means technology that (A) promotes clean energy, renewable energy or energy efficiency, (B) reduces greenhouse gases or carbon emissions, or (C) involves the invention, design and application of chemical products and processes to eliminate the use and generation of hazardous substances;

(2) “Life science” means the study of genes, cells, tissues and chemical and physical structures of living organisms and biomedical engineering and the manufacture of medical devices; and

(3) “Health information technology” means the creation, execution or implementation of electronic data systems that record or transmit medical or health information.

(b) There is established a Connecticut green technology, life science and health information technology loan reimbursement program to be administered by the Board of Regents for Higher Education.

(c) A Connecticut resident who graduated on or after May 1, 2010, from an institution of higher education in this state with a bachelor’s degree in a field relating to green technology, life science or health information technology and who has been employed in this state for at least two years after graduation by a business in the field of green technology, life science or health information technology and whose federal adjusted gross income for the year prior to the initial reimbursement year does not exceed one hundred fifty thousand dollars shall be eligible for reimbursement of federal or state educational loans up to a maximum of two thousand five hundred dollars per year or five per cent of the amount of such loans per year, whichever is less, for up to four years.

(d) A Connecticut resident who graduated on or after May 1, 2010, from an institution of higher education in this state with an associate degree relating to green technology, life science or health information technology and who has been employed in this state for at least two years after graduation by a business in the field of green technology, life science or health information technology and whose federal adjusted gross income for the year prior to the initial reimbursement year does not exceed one hundred fifty thousand dollars shall be eligible for reimbursement of federal or state educational loans up to a maximum of two thousand five hundred dollars per year or five per cent of the amount of such loans per year, whichever is less, for up to two years.

(e) Notwithstanding the provisions of subsections (c) and (d) of this section, the total combined dollar value of loan reimbursements available under this and any other provision of the general statutes shall not exceed five thousand dollars per recipient of an associate degree and ten thousand dollars per recipient of a bachelor’s degree.

(f) The Board of Regents for Higher Education may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of subsections (a) to (e), inclusive, of this section.

(P.A. 10-75, S. 1, 3; P.A. 11-48, S. 285; 11-140, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 55.)

History: P.A. 10-75 effective May 6, 2010; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-140 amended Subsec. (a) to delete former Subdiv. (2) re definition of “job relating to green technology”, redesignate existing Subdivs. (3) and (4) as Subdivs. (2) and (3) and add biomedical engineering and manufacture of medical devices to definition of “life science”, amended Subsecs. (c) and (d) to change eligibility requirements from a job relating to green technology to being employed by a business in the field of green technology and from an expected family contribution on the Free Application for Federal Student Aid of $35,000 or less to a federal adjusted gross income for the prior year of $150,000 or less, deleted former Subsec. (e) re grants for training certificates, and redesignated existing Subsecs. (f) and (g) as Subsecs. (e) and (f), effective July 8, 2011; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsecs. (c) and (e).



Section 10a-19j - English language learner educator loan reimbursement program.

(a) There is established an English language learner educator loan reimbursement program to be administered by the Office of Higher Education within available appropriations.

(b) Up to twenty persons may be eligible for reimbursement of federal or state educational loans up to a maximum of five thousand dollars per person per year for up to five years, provided each such person, on or after May 1, 2012, (1) (A) graduates from a teacher preparation program offered by an institution of higher education in this state and completes teacher certification requirements pursuant to section 10-145b, or (B) holds a teaching certificate and completes a program in this state pursuant to which such person receives an endorsement in teaching English to speakers of other languages or bilingual education, (2) if such person has not received an endorsement in teaching English to speakers of other languages or bilingual education, receives such an endorsement, and (3) is employed in a teaching position that requires an endorsement in teaching English to speakers of other languages or bilingual education at a public school in this state and commits, in writing, to remain employed in such a position at a public school in this state for at least five years following such person’s receipt of such an endorsement. Any such person eligible for reimbursement under this section who does not remain employed in a teaching position that requires an endorsement in teaching English to speakers of other languages or bilingual education at a public school in this state for at least five years after receiving such an endorsement shall repay the cost to the state of any such reimbursement in accordance with subsection (c) of this section.

(c) The executive director of the Office of Higher Education shall treat reimbursement of educational loans pursuant to this section as loans for any person who does not remain employed for at least five years in a teaching position that requires an endorsement in teaching English to speakers of other languages or bilingual education at a public school in this state. The executive director shall determine the manner of the repayment of such reimbursement by persons who do not remain employed in such a position at a public school in this state for five years, provided, for each year of such five-year period that the person does not remain employed in such a position, the person shall owe to the state not less than twenty per cent of the total amount of such reimbursement.

(d) The Office of Higher Education may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of subsections (a) to (c), inclusive, of this section.

(P.A. 12-156, S. 56; June 12 Sp. Sess. P.A. 12-1, S. 222.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-20 - (Formerly Sec. 10-327e). Jurisdiction over professional staffs of the state system of higher education.

Notwithstanding the provisions of any general statute or special act to the contrary, the selection, appointment, assignment of duties, amount of compensation, sick leave, vacation, leaves of absence, termination of service, rank and status of the individual members of the respective professional staffs of the system of higher education shall be under the sole jurisdiction of the respective boards of trustees within available funds. Each constituent board shall annually submit to the Commissioner of Administrative Services a list of the positions which it has included within the professional staff.

(P.A. 77-573, S. 14, 30; 77-614, S. 67, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-218, S. 41, 46; P.A. 83-587, S. 16, 96; P.A. 84-241, S. 2, 5; P.A. 88-136, S. 18, 37; P.A. 89-260, S. 11, 41; P.A. 91-256, S. 47, 69; P.A. 11-48, S. 280.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of administrative services for personnel policy board; P.A. 82-218 reorganized system of higher education adding provisions re development of personnel guidelines for the central office staffs, effective March 1, 1983; Sec. 10-327e transferred to Sec. 10a-20 in 1983; P.A. 83-587 substituted “Connecticut State University” for “state colleges”; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 88-136 deleted obsolete requirement that the board of governors submit personnel guidelines to the general assembly no later than January 15, 1984; P.A. 89-260 substituted the board of trustees of the community-technical colleges for the boards of trustees of the regional community colleges and state technical colleges; P.A. 91-256 made a technical change; P.A. 11-48 deleted provisions re development of personnel guidelines and establishment of compensation and classification schedules, effective July 1, 2011.

Cited. 175 C. 586.



Section 10a-20a - Endowed Chair Investment Fund.

(a) The Office of Higher Education may establish and administer a fund to be known as the Endowed Chair Investment Fund. Within the limits of funds available, the office may deposit state funds for an endowed chair approved under subsection (c) of this section to an account within said fund in an amount not less than five hundred thousand dollars.

(b) State funds deposited by the office to the Endowed Chair Investment Fund shall be invested by the State Treasurer.

(c) The Board of Trustees of The University of Connecticut and the Board of Trustees of the Connecticut State University System may apply for the establishment of an endowed chair to be supported by a grant of not less than five hundred thousand and not more than one million dollars from the Endowed Chair Investment Fund and a matching nonstate contribution. Applications for endowed chairs shall be accepted on October first and April first in each year in which funds are available. To apply for the state grant, the board of trustees shall notify the office that it has raised a matching nonstate contribution and that it is eligible for a grant of state funds to establish an endowed chair in a specific academic discipline. The board of trustees shall submit for the office’s review and approval evidence that the chair will be established in a center of excellence, as defined in subsection (b) of section 10a-25h.

(d) Following approval of state funding for an endowed chair by the office, the board of trustees of the institution at which the chair is established shall select candidates to fill the endowed chair and shall develop a budget for expenditures associated with the chair.

(e) Interest income earned under subsection (b) of this section shall be deposited to the Endowed Chair Investment Fund and, following establishment of an endowed chair under subsection (c) of this section shall be allocated, upon request, to The University of Connecticut or to the Connecticut State University System, as appropriate, to support the endowed chair. Nonstate matching contributions shall be held by a duly established foundation of The University of Connecticut or the Connecticut State University System and the interest on such contributions shall be used to support the endowed chair.

(f) The boards of trustees shall submit annual reports to the office concerning endowed chair expenditures.

(P.A. 85-565, S. 1, 3; P.A. 88-38, S. 1, 2; P.A. 91-256, S. 48, 69; P.A. 94-245, S. 6, 46; P.A. 97-293, S. 15, 26; P.A. 00-187, S. 24, 75; P.A. 11-48, S. 285; P.A. 12-156, S. 20.)

History: P.A. 88-38 deleted requirement in Subsec. (b) that funds be invested through the short term investment fund; P.A. 91-256 made technical changes; P.A. 94-245 amended Subsec. (e) to allow for allocation of interest income “upon request” rather than “annually”; P.A. 97-293 amended Subsec. (a) to substitute “funds available” for “appropriations” and amended Subsec. (c) to change “a grant of five hundred thousand” to “a grant of not less than five hundred thousand and not more than seven hundred fifty thousand”, effective July 8, 1997; P.A. 00-187 increased the maximum amount in Subsec. (c) from $750,000 to $1,000,000, effective July 1, 2000; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced references to Board of Regents for Higher Education with references to Office of Higher Education, effective June 15, 2012.



Section 10a-21 - (Formerly Sec. 10-328e). Collective bargaining.

Nothing contained in this part shall affect the various bargaining units established pursuant to section 5-275.

(P.A. 77-573, S. 26, 30.)

History: Sec. 10-328e transferred to Sec. 10a-21 in 1983 pursuant to reorganization of higher education system.



Section 10a-22 - (Formerly Sec. 10-326h). Contracts with public institutions, independent institutions and licensed postsecondary proprietary schools re cooperative arrangements, cooperative academic programs and planning and evaluation processes.

(a) In order to secure for the citizens of Connecticut the additional advantages which would accrue from more efficient use of the educational resources of the state, the Board of Regents for Higher Education and the Office of Higher Education are authorized to enter into contracts involving two or more of the public institutions or any combination of public institutions, independent institutions and licensed postsecondary proprietary schools, with participation involving at least two of these sectors, one of which shall be a public institution. Such contracts shall encourage and promote (1) cooperative arrangements for the joint use of facilities, programs and services, (2) development of cooperative academic programs to meet changing societal needs, and (3) improved planning and evaluation processes related to institutional or programmatic consolidations, retrenchment or phase-out. The board and the office may allocate funds appropriated for the purposes of this section to a participating independent institution, public institution, or licensed postsecondary proprietary school. Participating institutions or schools shall be required to contribute a total amount equal to at least twenty-five per cent of the amount of the contract award, provided the participating institutions shall identify the nature and amount of said contribution requirement in the proposal submitted for consideration in accordance with the provisions of this section. Contracting for activities supported by this section shall be for a period of one year. In special circumstances, activities may be eligible for a second year of support if the applicants can demonstrate the feasibility for continuation of the activity from other funding sources beyond the second year.

(b) For the purposes of this section: (1) A program is defined as a course of study leading to certification, licensure, certificate, or degree at all postsecondary levels; (2) a facility is defined as a building or an area within a building, a group of buildings, a special area, or specialized items of equipment used for educational purposes; (3) a service is defined as a formal activity designed to explore scientific, technological or humanistic problems, to find solutions to contemporary societal problems or to provide selected public service or student service activities; (4) an independent institution is a college or university located in this state which is not included in the Connecticut system of public higher education and whose primary function is other than the preparation of students for religious vocation; and (5) a licensed postsecondary proprietary school is an educational institution so licensed by the Office of Higher Education.

(c) The Board of Regents for Higher Education and Office of Higher Education shall provide continuing evaluation of the effectiveness of such contracts and shall submit on or before February first, annual reports and recommendations to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to education. In administering this section, the Board of Regents for Higher Education and Office of Higher Education shall develop and use fiscal procedures designed to insure accountability of public funds.

(P.A. 77-573, S. 17, 30; P.A. 81-212, S. 1, 2; P.A. 82-218, S. 37, 46; 82-314, S. 57, 63; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 21.)

History: P.A. 81-212 restated provisions re cooperative arrangements between postsecondary institutions and added provisions limiting duration of contracts and requiring participating institutions to contribute at least 25% of the contract award; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 82-314 changed official name of education committee; Sec. 10-326h transferred to Sec. 10a-22 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsecs. (a) and (c), effective July 1, 2011; P.A. 12-156 added references to Office of Higher Education in Subsecs. (a) and (c) and replaced “State Board of Education” with “Office of Higher Education” in Subsec. (b)(5), effective June 15, 2012.



Section 10a-22a - (Formerly Sec. 10-7a). Private occupational schools. Definitions.

As used in sections 10a-22a to 10a-22y, inclusive:

(1) “Private occupational school” means a person, board, association, partnership, corporation, limited liability company or other entity offering instruction in any form or manner in any trade, industrial, commercial, service, professional or other occupation for any remuneration, consideration, reward or promise of whatever nature, except “private occupational school” shall not include (A) instruction offered under public supervision and control; (B) instruction conducted by a firm or organization solely for the training of its own employees or members; or (C) instruction offered by a school authorized by the General Assembly to confer degrees;

(2) “Additional classroom site” means a facility that (A) is geographically located close to the school or branch that oversees the site, such that students must utilize services provided at such school or branch, (B) conducts permanent or temporary educational activities, and (C) offers courses or full programs of study;

(3) “Branch” means a subdivision of a school (A) located at a different facility and geographical site from the school, except for a site that is an additional classroom site as determined by the executive director, or the executive director’s designee, and (B) that (i) offers one or more complete programs leading to a diploma or certificate; (ii) operates under the school’s certificate of operation; (iii) meets the same conditions of authorization as the school; and (iv) exercises administrative control and is responsible for its own academic affairs; and

(4) “Executive director” means the executive director of the Office of Higher Education.

(P.A. 79-380, S. 1; P.A. 83-501, S. 1, 12; P.A. 93-294, S. 1, 17; P.A. 95-79, S. 19, 189; P.A. 06-150, S. 1; P.A. 11-48, S. 232; P.A. 12-156, S. 22.)

History: P.A. 83-501 clarified definition of “private occupational school” to mean a “person, board, association, partnership, corporation or other entity” rather than a “school” offering instruction; P.A. 93-294 made technical changes, effective July 1, 1993; Sec. 10-7a transferred to Sec. 10a-22a in 1995; P.A. 95-79 redefined “private occupational school” to include limited liability companies, effective May 31, 1995 (Revisor’s note: The Revisors editorially placed quotation marks around the term “private occupational school” in the exception); P.A. 06-150 redefined “private occupational school” to include “professional or other” occupation, made conforming and technical changes and defined “additional classroom site”, “Board of Governors”, “branch” and “commissioner” (Revisor’s note: In 2009, a reference to “Board of Governors for Higher Education” in Subdiv. (3) was changed editorially by the Revisors to “Board of Governors of Higher Education” for accuracy); P.A. 11-48 amended Subdiv. (3) to replace definition of “Board of Governors” with definition of “board”, amended Subdiv. (4) to replace “commissioner” with “executive director” and amended Subdiv. (5) to replace definition of “commissioner” with definition of “executive director”, effective July 1, 2011; P.A. 12-156 added reference to Secs. 10a-22p to 10a-22y, deleted former Subdiv. (3) re definition of “board”, redesignated existing Subdivs. (4) and (5) as Subdivs. (3) and (4) and redefined “executive director” in redesignated Subdiv. (4), effective June 15, 2012.



Section 10a-22b - (Formerly Sec. 10-7b). Certificate of authorization as private occupational school. Application. Evaluation. Hospital-based occupational school.

(a) No person, board, association, partnership, corporation, limited liability company or other entity shall offer instruction in any form or manner in any trade or in any industrial, commercial, service, professional or other occupation unless such person, board, association, partnership, corporation, limited liability company or other entity first receives from the executive director a certificate authorizing the occupational instruction to be offered.

(b) Except for initial authorizations, the executive director shall accept institutional accreditation by an accrediting agency recognized by the United States Department of Education, in satisfaction of the requirements of this section and section 10a-22d, including the evaluation and attendance requirement, unless the executive director finds reasonable cause not to rely upon such accreditation.

(c) Each person, board, association, partnership, corporation, limited liability company or other entity which seeks to offer occupational instruction shall submit to the executive director, or the executive director’s designee, in such manner as the executive director, or the executive director’s designee, prescribes, an application for a certificate of authorization which includes, but need not be limited to, (1) the proposed name of the school; (2) ownership and organization of the school including the names and addresses of all principals, officers, members and directors; (3) names and addresses of all stockholders of the school, except for applicants which are listed on a national securities exchange; (4) addresses of any building or premises on which the school will be located; (5) description of the occupational instruction to be offered; (6) the proposed student enrollment agreement, which includes for each program of occupational instruction offered a description, in plain language, of any requirements for employment in such occupation or barriers to such employment pursuant to state law or regulations; (7) the proposed school catalog, which includes for each program of occupational instruction offered a description of any requirements for employment in such occupation or barriers to such employment pursuant to state law or regulations; (8) financial statements detailing the financial condition of the school pursuant to subsection (d) of this section and subsection (g) of section 10a-22d prepared by management and reviewed or audited by an independent licensed certified public accountant or independent licensed public accountant; and (9) an agent for service of process. Each application for initial authorization shall be accompanied by a nonrefundable application fee made payable to the private occupational school student protection account in the amount of two thousand dollars for the private occupational school and two hundred dollars for each branch of a private occupational school in this state.

(d) Each person, board, association, partnership, corporation, limited liability company or other entity seeking to offer occupational instruction shall have a net worth consisting of sufficient liquid assets or produce other evidence of fiscal soundness to demonstrate the ability of the proposed private occupational school to operate, achieve all of its objectives and meet all of its obligations, including those concerning staff and students, during the period of time for which the authorization is sought.

(e) Upon receipt of a complete application pursuant to subsection (c) of this section, the executive director shall cause to be conducted an evaluation of the applicant school. Thereafter, the executive director shall advise the applicant of authorization or nonauthorization not later than one hundred twenty days following the completed appointment of an evaluation team pursuant to subsection (e) of this section. The executive director may consult with the Labor Department and may request the advice of any other state agency which may be of assistance in making a determination. In the event of nonauthorization by the executive director, he shall set forth the reasons therefor in writing and the applicant school may request in writing a hearing before the executive director. Such hearing shall be held in accordance with the provisions of chapter 54.

(f) For purposes of an evaluation of an applicant school, the executive director, or the executive director’s designee, shall appoint an evaluation team which shall include (1) at least two members representing the Office of Higher Education, and (2) at least one member for each of the areas of occupational instruction for which authorization is sought who shall be experienced in such occupation. The applicant school shall have the right to challenge any proposed member of the evaluation team for good cause shown. A written challenge shall be filed with the executive director within ten business days following the appointment of such evaluation team. In the event of a challenge, a decision shall be made thereon by the executive director within ten business days from the date such challenge is filed, and if the challenge is upheld the executive director shall appoint a replacement. Employees of the state or any political subdivision of the state may be members of evaluation teams. The executive director, or the executive director’s designee, shall not appoint any person to an evaluation team unless the executive director, or such designee, has received from such person a statement that the person has no interest which is in conflict with the proper discharge of the duties of evaluation team members as described in this section. The statement shall be on a form prescribed by the executive director and shall be signed under penalty of false statement. Members of the evaluation team shall serve without compensation. Except for any member of the evaluation team who is a state employee, members shall be reimbursed for actual expenses, which expenses shall be charged to and paid by the applicant school.

(g) The evaluation team appointed pursuant to subsection (f) of this section shall: (1) Conduct an on-site inspection; (2) submit a written report outlining any evidence of noncompliance; (3) give the school sixty days from the date of the report to provide evidence of compliance; and (4) submit to the executive director a written report recommending authorization or nonauthorization not later than one hundred twenty days after the on-site inspection. The evaluation team shall determine whether (A) the quality and content of each course or program of instruction, including, but not limited to, residential, on-line, home study and correspondence, training or study shall reasonably and adequately achieve the stated objective for which such course or program is offered; (B) the school has adequate space, equipment, instructional materials and personnel for the instruction offered; (C) the qualifications of directors, administrators, supervisors and instructors shall reasonably and adequately assure that students receive education consistent with the stated objectives for which a course or program is offered; (D) students and other interested persons shall be provided with a catalog or similar publication describing the courses and programs offered, course and program objectives, length of courses and programs, schedule of tuition, fees and all other charges and expenses necessary for completion of the course or program, and termination, withdrawal and refund policies; (E) upon satisfactory completion of the course or program, each student shall be provided appropriate educational credentials by the school; (F) adequate records shall be maintained by the school to show attendance and grades, or other indicators of student progress, and standards shall be enforced relating to attendance and student performance; (G) the applicant school shall be financially sound and capable of fulfilling its commitments to students; (H) any student housing owned, leased, rented or otherwise maintained by the applicant school shall be safe and adequate; and (I) the school and any branch of the school in this state has a director located at the school or branch who is responsible for daily oversight of the school’s or branch’s operations. The evaluation team may also indicate in its report such recommendations as may improve the operation of the applicant school.

(h) Any hospital offering instruction in any form or manner in any trade, industrial, commercial, service, professional or other occupation for any remuneration, consideration, reward or promise, except to hospital employees, members of the medical staff and training for contracted workers, shall obtain a certificate of authorization from the executive director for the occupational instruction offered. Each hospital-based occupational school submitting an application for initial authorization shall pay an application fee of two hundred dollars made payable to the private occupational school student protection account. The executive director shall develop a process for prioritizing the authorization of hospital-based occupational schools based on size and scope of occupational instruction offered. Such schools shall be in compliance with this section when required pursuant to the executive director’s process, or by 2012, whichever is earlier.

(i) Any program, school or other entity offering instruction in any form or manner in barbering or hairdressing for any remuneration, consideration, reward or promise shall obtain a certificate of authorization from the executive director of the Office of Higher Education for the occupational instruction offered. Each program, school or entity approved on or before July 1, 2013, by the Connecticut Examining Board for Barbers, Hairdressers and Cosmeticians pursuant to chapter 368 or 387 that submits an application for initial authorization shall pay an application fee of five hundred dollars made payable to the private occupational school student protection account. The executive director of the Office of Higher Education shall develop a process for prioritizing the authorization of such barber and hairdressing programs, schools and entities. Such programs, schools and entities shall be in compliance with this section on or before July 1, 2015, or when required pursuant to the executive director’s process, whichever is earlier. No person, board, association, partnership corporation, limited liability company or other entity shall establish a new program, school or other entity that offers instruction in any form or manner in barbering or hairdressing on or after July 1, 2013, unless such person, board, association, partnership, corporation, limited liability company or other entity first receives from the executive director of the Office of Higher Education a certificate authorizing the barbering or hairdressing occupational instruction to be offered in accordance with the provisions of this section.

(P.A. 79-380, S. 2; P.A. 83-501, S. 2, 12; P.A. 88-360, S. 1, 63; P.A. 89-251, S. 66, 203; P.A. 90-198, S. 1, 5; P.A. 93-294, S. 2, 17; P.A. 97-138; May 9 Sp. Sess. P.A. 02-7, S. 14; P.A. 06-150, S. 2; P.A. 07-164, S. 2; 07-166, S. 4, 5; P.A. 08-116, S. 8; P.A. 09-99, S. 1; P.A. 11-48, S. 233, 234; P.A. 12-156, S. 23; P.A. 13-208, S. 64.)

History: P.A. 83-501 amended Subsec. (b)(8) to provide that financial statement is to be prepared by management of the school and reviewed or audited by a licensed certified public accountant rather than prepared by accountant and attested to by management of school and made slight changes in wording throughout section; P.A. 88-360 in Subsec. (d) increased the number of days the state board of education has to make a decision on a challenge from 14 to 45; P.A. 89-251 increased the application fee from $250 to $500; P.A. 90-198 in Subsec. (d) allowed a designee of the commissioner to appoint an evaluation team, added to the team an additional member representing the state board of education, removed the member who is a private occupational school administrator and the right of the applicant school to reject certain members, substituted 10 business days for 14 days as the time within which a challenge shall be filed, substituted the commissioner of education for the state board of education as the person to make decisions on challenges, decreased the number of days to make a decision on a challenge from 45 days to 10 business days, allowed employees of the state or political subdivisions to be members of teams and required members of teams to provide statements of no conflict of interest; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education and technical changes, effective July 1, 1993; Sec. 10-7b transferred to Sec. 10a-22b in 1995; P.A. 97-138 amended Subsec. (a) to add provision concerning the acceptance of institutional accreditations by accrediting agencies recognized by the U.S. Department of Education in satisfaction of the requirements of this section and Sec. 10a-22d, except for initial authorizations; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) by adding reference to attendance requirement, effective August 15, 2002; P.A. 06-150 amended Subsec. (a) to include limited liability companies as entities required to receive certificate of authority, change “occupational” instruction to instruction “in any form or manner in any trade, or in any industrial, commercial, service, professional or other occupation” and designate part of subsection as new Subsec. (b), redesignated existing Subsec. (b) as Subsec. (c) and amended subsection to require application for certification to include names and addresses of members of school, financial statements to be prepared by independent licensed certified public accountant or independent licensed public accountant and designation of agent for service of process and to increase application fee from $500 to $2,000, payable to private occupational school student protection account, redesignated existing Subsec. (c) as Subsec. (d) and amended subsection to change time period for notification of authorization or nonauthorization from “within ninety” to “not later than one hundred twenty” days, redesignated existing Subsec. (d) as Subsec. (e), redesignated existing Subsec. (e) as Subsec. (f) and amended subsection to add new Subdivs. (1) to (4) re requirements of evaluation team, redesignate existing Subdivs. (1) to (8) as Subparas. (A) to (H), include “residential, on-line, home study and correspondence” in Subpara. (A) and change “cancellation” to “termination, withdrawal” in Subpara. (D), and added “commissioner’s designee” and made conforming and technical changes throughout section; P.A. 07-164 amended Subsec. (c) to require application for certificate of authorization to include in student enrollment agreement and school catalog a description of requirements for and barriers to employment for each program of occupational instruction and to make a technical change; P.A. 07-166 made technical changes in Subsecs. (a) and (f), effective June 19, 2007; P.A. 08-116 added Subsec. (g) re certificate of authorization application requirements for hospital-based occupational schools, effective July 1, 2008; P.A. 09-99 amended Subsec. (c) by adding references to Subsec. (d) and Sec. 10a-22d(g) in Subdiv. (8) and adding provision re application fee of $200 for each branch in Subdiv. (9), added new Subsec. (d) re applicants’ fiscal soundness, redesignated existing Subsecs. (d) to (g) as Subsecs. (e) to (h), amended redesignated Subsec. (e) by replacing “Board of Governors” with “commissioner” re hearing request, amended redesignated Subsec. (g) by adding Subpara. (I) requiring director to be located at school and any branch, and made conforming and technical changes, effective July 1, 2009; P.A. 11-48 amended Subsec. (f) to replace references to Commissioner of Higher Education with references to executive director and “Board of Governors” with “institutions of public higher education” and amended Subsec. (h) to replace references to Commissioner of Higher Education with references to executive director, effective July 1, 2011 (Revisor’s note: In Subsecs. (a), (b), (c), (e) and (g), “commissioner” and “commissioner’s” were changed editorially by the Revisors to “executive director” and “executive director’s”, respectively, to conform with changes made by P.A. 11-48, S. 232); P.A. 12-156 amended Subsec. (f)(1) by replacing “institutions of public higher education” with “Office of Higher Education”, effective June 15, 2012; P.A. 13-208 added Subsec. (i) re instruction in barbering or hairdressing, effective July 1, 2013.



Section 10a-22c - (Formerly Sec. 10-7c). When certificate to operate shall not be authorized or may be denied. Requirements for issuance of certificate. Notice of decision.

(a) No certificate to operate a private occupational school shall be authorized by the executive director, or the executive director’s designee, if (1) any principal, officer, member or director of the applicant school has acted in a similar capacity for a private occupational school which has had its authorization revoked pursuant to section 10a-22f; (2) the applicant school does not have a net worth consisting of sufficient liquid assets or other evidence of fiscal soundness to operate for the period of time for which authorization is sought; (3) the applicant school or any of its agents engages in advertising, sales, collection, credit or other practices which are false, deceptive, misleading or unfair; (4) the applicant school has any policy which discourages or prohibits the filing of inquiries or complaints regarding the school’s operation with the executive director; (5) the applicant school fails to satisfactorily meet the criteria set forth in subsection (g) of section 10a-22b; (6) a private occupational school that has previously closed fails to follow the procedures for school closure under section 10a-22m; or (7) the applicant school does not have a director located at the school and at each of its branches in this state.

(b) The executive director may deny a certificate of authorization if the person who owns or intends to operate a private occupational school has been convicted in this state, or any other state, of larceny in violation of section 53a-122 or 53a-123; identity theft in violation of section 53a-129b or 53a-129c; forgery in violation of section 53a-138 or 53a-139; or has a criminal record in this state, or any other state, that the executive director reasonably believes renders the person unsuitable to own and operate a private occupational school. A refusal of a certificate of authorization under this subsection shall be made in accordance with the provisions of sections 46a-79 to 46a-81, inclusive.

(c) No certificate to operate a private occupational school shall be issued by the executive director pursuant to section 10a-22d until such private occupational school seeking authorization files with the executive director certificates indicating that the buildings and premises for such school meet all applicable state and local fire and zoning requirements. Such certificates shall be attested to by the fire marshal and zoning enforcement officer within the municipality in which such school is located.

(d) No certificate to operate a new private occupational school shall be issued by the executive director pursuant to section 10a-22d until such private occupational school seeking authorization files with the executive director an irrevocable letter of credit issued by a bank with its main office or branch located within this state in the penal amount of forty thousand dollars guaranteeing the payments required of the school to the private occupational school student protection account in accordance with the provisions of section 10a-22u. The letter of credit shall be payable to the private occupational school student protection account in the event that such school fails to make payments to the account as provided in subsection (a) of section 10a-22u or in the event the state takes action to reimburse the account for a tuition refund paid to a student pursuant to the provisions of section 10a-22v, provided the amount of the letter of credit to be paid into the private occupational school student protection account shall not exceed the amounts owed to the account. The letter of credit required by this subsection shall be released twelve years after the date of initial approval, provided evidence of fiscal soundness has been verified.

(e) The executive director shall notify the applicant private occupational school, by certified mail, return receipt requested of the decision to grant or deny a certificate of authorization not later than sixty days after receiving the written report of the evaluation team appointed pursuant to subsection (f) of section 10a-22b.

(P.A. 79-380, S. 3; P.A. 83-150, S. 1, 4; 83-194, S. 1, 2; 83-501, S. 3, 12; P.A. 93-294, S. 3, 17; P.A. 05-60, S. 1; P.A. 06-150, S. 3; P.A. 09-99, S. 2; P.A. 12-156, S. 24.)

History: P.A. 83-194 added Subsec. (c) requiring new private occupational schools to file an irrevocable letter of credit in the penal amount of $10,000 (Revisor’s note: The name “Default Assurance Fund” was changed editorially by the Revisors to “Private Occupational School Student Protection Fund” by authority of P.A. 83-150); P.A. 83-501 amended Subsec. (a) adding provision that authorization to operate will be withheld if school has any policy which discourages or prohibits the filing of inquiries or complaints regarding the school’s operation; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education and amended Subsec. (c) to change the provision for the excusing of the letter of credit based on five years from the date of the letter of credit to five years from the date of initial approval and to remove obsolete language, effective July 1, 1993; Sec. 10-7c transferred to Sec. 10a-22c in 1995; (Revisor’s note: In 1997 references in Subsec. (c) to the “Private Occupational School Student Protection Fund” were replaced editorially by the Revisors with “private occupational school protection account” to conform section with Sec. 10a-22u); P.A. 05-60 amended Subsec. (c) to raise penal amount from $10,000 to $20,000 and to increase the dollar amount and time period required to excuse the letter of credit from $10,000 to $20,000 and from five to eight years, respectively, effective July 1, 2005; P.A. 06-150 amended Subsec. (a) to include “member” in Subdiv. (1) and to add Subdivs. (5) and (6) re criteria for denial of certificate of authorization, added new Subsec. (b) re criteria for denial of certificate of authority based on criminal record, redesignated existing Subsec. (b) as Subsec. (c), redesignated existing Subsec. (c) as Subsec. (d) and amended subsection to eliminate provision re release of letter of credit upon payment by school of $20,000 into private occupational school student protection account and to require verification of evidence of fiscal soundness prior to release, added Subsec. (e) re notification of decision to grant or deny certificate of authority and made conforming and technical changes throughout section; P.A. 09-99 amended Subsec. (a) by adding Subdiv. (7) re director located at school and each branch, amended Subsec. (d) by requiring letter of credit to be issued by an in-state bank, increasing amount of the letter of credit from $20,000 to $40,000 and extending from 8 to 12 the number of years after which the letter of credit is released, and made conforming changes, effective July 1, 2009; P.A. 12-156 replaced references to commissioner with references to executive director, effective June 15, 2012.



Section 10a-22d - (Formerly Sec. 10-7d). Authorization: Conditions for renewal, fees, probation, extension.

(a) After the initial year of approval and for the next three years of operation as a private occupational school, renewal of the certificate of authorization shall be required annually.

(b) Following the fourth year of continuous authorization, a renewal of the certificate of authorization, if granted, shall be for a period not to exceed five years and may be subject to an evaluation pursuant to subsections (f) and (g) of section 10a-22b, provided no private occupational school shall operate for more than five additional years from the date of any renewal without the completion of an evaluation pursuant to subsections (f) and (g) of section 10a-22b.

(c) Renewal of the certificate of authorization shall be granted only upon (1) payment of a nonrefundable renewal fee to the Office of Higher Education in the amount of two hundred dollars for the private occupational school and two hundred dollars for each branch of a private occupational school, (2) submission of any reports or audits, as prescribed by the executive director or the executive director’s designee, concerning the fiscal condition of the school or its continuing eligibility to participate in federal student financial aid programs, (3) the filing with the executive director of a complete application for a renewed certificate of authorization not less than one hundred twenty days prior to the termination date of the most recent certificate of authorization, and (4) a determination that the occupational school meets all the conditions of its recent authorization, and the filing of documentation with the executive director that the occupational school has a passing financial ratio score as required by 34 CFR 668, as amended from time to time.

(d) If the executive director, or the executive director’s designee, determines, at any time during a school’s authorization period, that such school is out of compliance with the conditions of authorization under sections 10a-22a to 10a-22o, inclusive, and any applicable regulations of Connecticut state agencies, the school may be placed on probation for a period not to exceed one year. If, after the period of one year of probationary status, the school remains out of compliance with the conditions of authorization, the executive director may revoke such school’s certificate of authorization to operate as a private occupational school pursuant to section 10a-22f. During the school’s period of probation, the school shall post its probationary certificate of authorization in public view. The Office of Higher Education may publish the school’s probationary certificate of authorization status.

(e) Notwithstanding the provisions of sections 10a-22a to 10a-22o, inclusive, the executive director may authorize the extension of the most recent certificate of authorization for a period not to exceed sixty days for good cause shown, provided such extension shall not change the date of the original certificate’s issuance or the date for each renewal.

(f) After the first year of authorization, each private occupational school shall pay a nonrefundable annual fee to the private occupational school student protection account in the amount of two hundred dollars for the private occupational school and two hundred dollars for each branch of a private occupational school. The annual fee shall be due and payable for each year after the first year of authorization that the private occupational school and any branch of a private occupational school is authorized by the executive director to offer occupational instruction. Such annual fee shall be in addition to any renewal fee assessed under this section.

(g) Each private occupational school shall keep financial records in conformity with generally accepted accounting principles. An annual financial statement detailing the financial status of the school shall be prepared by school management and reviewed or audited by a licensed certified public accountant or licensed public accountant in accordance with standards established by the American Institute of Certified Public Accountants. A copy of such financial statement shall be filed with the executive director on or before the last day of the fourth month following the end of the school’s fiscal year, except in the case of a nationally accredited school recognized by the United States Department of Education, in which case such financial statement shall be due on or before the last day of the sixth month following the end of the school’s fiscal year. Only audited financial statements shall be accepted from a nationally accredited school. Upon a nonaccredited school’s written request, the executive director may authorize, for good cause shown, a filing extension for a period not to exceed sixty days. No filing extensions shall be granted to a nationally accredited school.

(P.A. 79-380, S. 4; P.A. 83-501, S. 4, 12; P.A. 86-48, S. 1, 5 P.A. 88-360, S. 2, 63; P.A. 91-295, S. 2, 7; P.A. 93-294, S. 4, 17; P.A. 06-150, S. 4; P.A. 09-99, S. 3; P.A. 11-48, S. 235; P.A. 12-156, S. 56.)

History: P.A. 83-501 replaced former section which provided that after initial authorization, renewal was required every three years with provision that would require annual authorization for a period of three years after which renewal will be for a period of three years; P.A. 86-48 added Subsec. (a) and Subdiv. (1) designations and requirement for payment of additional fees for extension or branch schools in Subsec. (a), added Subsec. (a)(2) re time limit for filing of an application for a renewal certificate and added Subsec. (b) re extension of certificate; P.A. 88-360 amended Subsec. (b) to provide that an extension shall not change the date of the original certificate’s issuance or the date for each renewal; P.A. 91-295 in Subsec. (a) deleted requirement for an evaluation at the time of each renewal and added provision that no school operate for more than three additional years from the date of any renewal without an evaluation; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of schools from the department of education to the department of higher education, amended Subsec. (a) to provide for a five-year renewal instead of a three-year renewal, to add Subdiv. (2) re federal reports and audits and renumbered the existing Subdiv. (2) as Subdiv. (3) and added the exception clause on probationary authorization, effective July 1, 1993; Sec. 10-7d transferred to Sec. 10a-22d in 1995; P.A. 06-150 amended Subsec. (a) to provide for annual renewal of authorization after initial year of operation and next three years and to designate parts of subsection as new Subsecs. (b) and (c), amended said Subsec. (c) to increase annual fee from $100 to $200, require additional fee of $200 for each branch school, require submission of all reports or audits re fiscal condition of school, delete provisions re failure to renew authorization and issuance of probationary authorization and add Subdiv. (4) re criteria for renewal of authorization, added Subsec. (d) re probation and revocation of certificate of authorization, redesignated existing Subsec. (b) as Subsec. (e) and made conforming and technical changes throughout section; P.A. 09-99 amended Subsec. (a) by inserting “renewal of the certificate of”, made conforming changes in Subsec. (b), amended Subsec. (c) by rephrasing provisions re payment of fees for renewal of certificate of authorization in Subdiv. (1), inserting “as prescribed by the commissioner or the commissioner’s designee” in Subdiv. (2) and requiring school to have passing financial ratio score, and added Subsec. (f) re payment of annual fee to student protection account and Subsec. (g) re maintenance of financial records, effective July 1, 2009; P.A. 11-48 amended Subsecs. (c) and (d) to replace references to Board of Governors of Higher Education and Department of Higher Education with references to Office of Financial and Academic Affairs for Higher Education and references to Commissioner of Higher Education with references to executive director, effective July 1, 2011 (Revisor’s note: In Subsecs. (e), (f) and (g), “commissioner” was changed editorially by the Revisors to “executive director” to conform with changes made by P.A. 11-48, S. 232); pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education” in Subsecs. (c) and (d), effective June 15, 2012.



Section 10a-22e - (Formerly Sec. 10-7f). Revision of conditions of authorization.

(a) During any period of authorization by the executive director to operate as a private occupational school pursuant to sections 10a-22a to 10a-22o, inclusive, and sections 10a-22u to 10a-22w, inclusive, such private occupational school may request revision of the conditions of its authorization. Such school shall make such request to the executive director, in the manner and on such forms prescribed by the executive director sixty days prior to the proposed implementation date of any intended revision. Such revision shall include, but not be limited to, changes in (1) courses or programs; (2) ownership of the school; (3) name of the school; (4) location of the school’s main campus; or (5) location of any of the school’s additional classroom sites or branch campuses. A private occupational school requesting revision of the conditions of its authorization based on a change in ownership of the school shall submit an application and letter of credit pursuant to sections 10a-22b and 10a-22c, accompanied by a nonrefundable change of ownership fee made payable to the private occupational school student protection account under section 10a-22u in the amount of two thousand dollars for the private occupational school and two hundred dollars for each branch of a private occupational school in this state.

(b) The executive director, or the executive director’s designee, may, not later than thirty days after receipt of a request to revise the conditions of authorization, issue an order prohibiting any such change if it would constitute a material or substantial deviation from the conditions of authorization.

(c) If the executive director, or the executive director’s designee, fails to take action upon a request for revision by the thirtieth day following the proposed implementation date of the intended revision, such request shall be deemed approved, and the private occupational school’s certificate of authorization shall be so revised for the same period as its current authorization.

(P.A. 79-380, S. 6; P.A. 83-501, S. 5, 12; P.A. 93-294, S. 5, 17; P.A. 06-150, S. 5; P.A. 09-99, S. 4; P.A. 12-156, S. 25.)

History: P.A. 83-501 added provision requiring 30 days notice prior to any revision in conditions of authorization, including notification of changes in courses or programs, ownership of school, name of school or location of school; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-7f transferred to Sec. 10a-22e in 1995; P.A. 06-150 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to make conforming changes, to permit schools to request revision of conditions of authorization 60 days prior to implementation date of proposed revision instead of 30 days prior to intended revision, to permit change in location of school’s main campus in Subdiv. (4), and to add Subdiv. (5) to permit change in location of additional classroom sites or branches, amended Subsec. (b) to permit commissioner or designee to issue order prohibiting change not later than 30 days after receipt of request for revision and delete language re appeal of order to Board of Governors, and added Subsec. (c) re approval of request for revision if commissioner or designee fails to act by thirtieth day; P.A. 09-99 amended Subsec. (a) by adding requirements for requesting revision of conditions of authorization based on change in school ownership, effective July 1, 2009; P.A. 12-156 replaced references to commissioner with references to executive director, effective June 15, 2012.



Section 10a-22f - (Formerly Sec. 10-7g). Revocation of certificate of authorization.

(a) A certificate of authorization issued to a private occupational school pursuant to sections 10a-22a to 10a-22o, inclusive, and sections 10a-22u to 10a-22w, inclusive, may be revoked by the executive director if such school (1) ceases to meet the conditions of its authorization; (2) commits a material or substantial violation of sections 10a-22a to 10a-22o, inclusive, or sections 10a-22u to 10a-22w, inclusive, or the regulations prescribed thereunder; (3) makes a false statement about a material fact in application for authorization or renewal; or (4) fails to make a required payment to the private occupational school student protection account pursuant to section 10a-22u.

(b) The executive director, or the executive director’s designee, shall serve written notice, by certified mail, return receipt requested upon a private occupational school indicating that revocation of the school’s authorization is under consideration and the executive director shall set forth the reasons such revocation is being considered. Not later than forty-five days after mailing such written notice, the executive director, or the executive director’s designee, shall hold a compliance conference with the private occupational school.

(c) If, after the compliance conference, the executive director determines that revocation of the certificate of authorization is appropriate, the executive director shall issue an order and serve written notice by certified mail, return receipt requested upon the private occupational school, which notice shall include, but not be limited to, the date of the revocation.

(d) A private occupational school aggrieved by the order of the executive director revoking its certificate of authorization pursuant to subsection (c) of this section shall, not later than fifteen days after such order is mailed, request in writing a hearing before the executive director. Such hearing shall be held in accordance with the provisions of chapter 54.

(P.A. 79-380, S. 7; P.A. 84-176, S. 1, 5; P.A. 86-48, S. 2, 5; P.A. 87-434, S. 2, 5; P.A. 93-294, S. 6, 17; P.A. 96-180, S. 15, 166; 96-244, S. 31, 63; P.A. 06-150, S. 6; P.A. 09-99, S. 5; P.A. 12-156, S. 26.)

History: P.A. 84-176 amended Subsec. (b) to clarify that a school aggrieved by a decision may request a hearing within 14 administrative days after “receipt of written notice” of the completion of an administrative review; P.A. 86-48 amended Subsec. (b) to add time limit for giving of written notice of the determination of the administrative review and to substitute the word “days” for “administrative days” (Revisor’s note: References in Subsec. (a) to repealed Sec. 10-7e were deleted editorially by the Revisors); P.A. 87-434 specified when the review is to begin and be completed and extended the amount of time to give written notice of the conclusions of the review; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education and made technical changes, effective July 1, 1993; Sec. 10-7g transferred to Sec. 10a-22f in 1995; P.A. 96-180 amended Subsec. (a) by substituting “student protection account” for “default assurance fund”, effective June 3, 1996; P.A. 96-244 also amended Subsec. (a) by replacing “default assurance fund” with “private occupational school student protection account”, effective July 1, 1996; P.A. 06-150 amended Subsec. (a) to make technical changes and, in Subdiv. (3), include false statement in application for renewal as basis for revocation of certification of authorization, amended Subsec. (b) to insert “or the commissioner’s designee”, require notice of consideration of revocation to be given by certified mail, return receipt requested, delete provisions re administrative review of consideration of revocation and add provision requiring commissioner or commissioner’s designee to hold compliance conference with school, added Subsec. (c) re order by commissioner of revocation of authorization and added Subsec. (d) permitting appeal by aggrieved school to Board of Governors; P.A. 09-99 amended Subsec. (d) by replacing “Board of Governors” with “commissioner”; P.A. 12-156 replaced references to commissioner with references to executive director, effective June 15, 2012.



Section 10a-22g - (Formerly Sec. 10-7h). Additional classroom sites and branch schools.

(a) A private occupational school which is authorized by the executive director pursuant to sections 10a-22a to 10a-22o, inclusive, and sections 10a-22u to 10a-22w, inclusive, may request authorization to establish and operate additional classroom sites or branch schools for the purpose of offering the occupational instruction authorized by the executive director, provided the additional classroom site or branch school complies with the provisions of subsection (b) of this section. Such school shall make such request for authorization to operate an additional classroom site or branch school, in the manner and on such forms as prescribed by the executive director, at least thirty days prior to the proposed establishment of such additional classroom site or branch school.

(b) The buildings and premises for such additional classroom site or branch school shall meet all applicable state and local fire and zoning requirements, and certificates attesting the same signed by the local fire marshal and zoning enforcement officer shall be filed with the executive director prior to offering such occupational instruction. The additional classroom site or branch school shall be in compliance with the relevant requirements set forth in subsection (g) of section 10a-22b.

(c) The executive director, or the executive director’s designee, not later than thirty days after the proposed date for establishment of a branch school, may issue an order prohibiting any such establishment of a branch school if it would constitute a material or substantial deviation from the conditions of authorization or if the private occupational school fails to meet the requirements set forth in subsection (b) of this section.

(d) If the executive director, or the executive director’s designee, fails to take action upon the request for revision by the thirtieth day after the proposed date for establishment of such additional classroom site or branch school, such request shall be deemed approved.

(P.A. 79-380, S. 8; P.A. 83-501, S. 6, 12; P.A. 91-295, S. 3, 7; P.A. 93-294, S. 7, 17; P.A. 06-150, S. 7; P.A. 09-99, S. 6; P.A. 12-156, S. 27.)

History: P.A. 83-501 amended Subsec. (a) requiring evaluation of branch or extension school pursuant to Subsec. (e) of Sec. 10-7b and requiring payment of $50 nonrefundable fee; P.A. 91-295 in Subsec. (a) increased the fee from $50 to $100; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education and made technical changes, effective July 1, 1993; Sec. 10-7h transferred to Sec. 10a-22g in 1995; P.A. 06-150 amended Subsec. (a) to permit schools to request authorization to establish and operate additional classroom sites, require that additional classroom sites and branch schools comply with provisions of Subsec. (b), require request for authorization to be made at least 30 days prior to proposed establishment of additional classroom site or branch school and designate part of subsection as new Subsec. (b), amended said Subsec. (b) to make provisions applicable to additional classroom site and branch school, delete provisions requiring that notice of extension or branch operation and course or program of instruction offered be filed with commissioner, increase amount of annual fee from $100 to $200 to be paid into the private occupational school student protection account, redesignated existing Subsec. (b) as Subsec. (c) and amended subsection to permit commissioner or commissioner’s designee to issue order prohibiting establishment of branch school not later than 30 days after proposed date for establishment of branch school and to add failure of school to meet requirements of Subsec. (b) as reason for issuing order, added Subsec. (d) re approval of request upon failure of commissioner or commissioner’s designee to act on request by thirtieth day after proposed date for establishment of additional classroom site or branch school, and made technical and conforming changes throughout section; P.A. 09-99 amended Subsec. (b) by making a conforming change and deleting requirement re fee paid annually to student protection account, effective July 1, 2009; P.A. 12-156 replaced references to commissioner with references to executive director, effective June 15, 2012.



Section 10a-22h - (Formerly Sec. 10-7i). Representatives of private occupational schools.

(a) No representative of a private occupational school not authorized pursuant to sections 10a-22a to 10a-22o, inclusive, and sections 10a-22u to 10a-22w, inclusive, shall visit the residence of any prospective student, solicit enrollments, sell occupational instruction in any form or manner, make representations or give counsel to prospective students without first obtaining a permit from the executive director. Such permit shall not be represented to constitute approval of the school itself. Any contract entered into in violation of this section shall not be enforceable by such school.

(b) Any person seeking to represent an out-of-state private occupational school not authorized pursuant to sections 10a-22a to 10a-22o, inclusive, and sections 10a-22u to 10a-22w, inclusive, shall file an application with the Office of Higher Education on forms prescribed by the executive director. Upon issuance of a permit, such representative shall pay a nonrefundable fee of five hundred dollars into the private occupational student protection account. The permit shall be valid for a period of one year from date of issuance.

(P.A. 79-380, S. 9; P.A. 91-295, S. 4, 7; P.A. 93-294, S. 8, 17; P.A. 06-150, S. 8; P.A. 11-48, S. 236; P.A. 12-156, S. 28.)

History: P.A. 91-295 in Subsec. (b) increased the fee from $25 to $50; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-7i transferred to Sec. 10a-22h in 1995; P.A. 06-150 made technical changes in Subsecs. (a) and (b) and amended Subsec. (b) to require representatives of out-of-state schools not authorized under applicable statutes to file application with Department of Higher Education and to pay nonrefundable fee of $500 into private occupational student protection account; P.A. 11-48 amended Subsec. (b) to replace “Department of Higher Education” with “Office of Financial and Student Affairs for Higher Education” and “commissioner” with “executive director”, effective July 1, 2011 (Revisor’s note: In Subsec. (a), “commissioner” was changed editorially by the Revisors to “executive director” to conform with changes made by P.A. 11-48, S. 232); P.A. 12-156 amended Subsec. (b) by replacing “Office of Financial and Student Affairs for Higher Education” with “Office of Higher Education”, effective June 15, 2012.



Section 10a-22i - (Formerly Sec. 10-7j). Administrative penalty.

(a) The executive director may assess any person, board, partnership, association, corporation, limited liability company or other entity which violates any provision of sections 10a-22a to 10a-22o, inclusive, sections 10a-22u to 10a-22w, inclusive, or regulations adopted pursuant to section 10a-22k an administrative penalty in an amount not to exceed five hundred dollars for each day of such violation.

(b) The executive director shall serve written notice upon a private occupational school when the assessment of such an administrative penalty is under consideration. The notice shall set forth the reasons for the assessment of the penalty. Not later than forty-five days after mailing such notice to the private occupational school, the executive director, or the executive director’s designee, shall hold a compliance conference with the private occupational school.

(c) If, after the compliance conference, the executive director determines that imposition of an administrative penalty is appropriate, the executive director shall issue an order and serve written notice by certified mail, return receipt requested upon the private occupational school.

(d) A private occupational school aggrieved by the order of the executive director imposing an administrative penalty pursuant to subsection (c) of this section shall, not later than fifteen days after such order is mailed, request in writing a hearing before the executive director. Such hearing shall be held in accordance with the provisions of chapter 54.

(P.A. 79-380, S. 10; P.A. 84-176, S. 2, 5; P.A. 86-48, S. 3, 5; P.A. 90-198, S. 2, 5; P.A. 93-294, S. 9, 17; P.A. 06-150, S. 9; P.A. 09-99, S. 7; 09-116, S. 1; P.A. 12-156, S. 29.)

History: P.A. 84-176 amended section inserting references to Secs. 10-7f to 10-7l, inclusive, and clarifying that the penalty to be assessed is an administrative penalty; P.A. 86-48 added Subsec. (a) designation and substituted “commissioner” for “state board” in Subsec. (a) and added Subsec. (b) re procedures for assessing the penalty and for appeal; P.A. 90-198 in Subsec. (b) increased the number of days for completion of an administrative review from 21 to 45; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-7j transferred to Sec. 10a-22i in 1995; P.A. 06-150 amended Subsec. (a) to make conforming changes and include limited liability companies as entities subject to administrative penalty, amended Subsec. (b) to insert “an administrative”, delete provisions re process for administrative review and hearing and add provision requiring compliance conference not later than 45 days after mailing of notice of consideration of administrative penalty, added Subsec. (c) re imposition of administrative penalty after compliance conference and added Subsec. (d) permitting aggrieved school to request hearing before Board of Governors; P.A. 09-99 amended Subsec. (d) by replacing “Board of Governors” with “commissioner”; P.A. 09-116 amended Subsec. (a) by permitting assessment of administrative penalty for violation of regulations adopted pursuant to Sec. 10a-22k; P.A. 12-156 replaced references to commissioner with references to executive director, effective June 15, 2012.



Section 10a-22j - (Formerly Sec. 10-7k). Court orders to prevent violations.

The executive director, through the Attorney General, may seek an order from the Superior Court to prevent any violation of sections 10a-22a to 10a-22o, inclusive, or sections 10a-22u to 10a-22w, inclusive.

(P.A. 79-380, S. 11; P.A. 93-294, S. 10, 17; P.A. 06-150, S. 10; P.A. 12-156, S. 30.)

History: P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-7k transferred to Sec. 10a-22j in 1995; P.A. 06-150 authorized Commissioner of Higher Education, rather than Board of Governors, to prevent violation of specified sections by seeking order from Superior Court through the Attorney General, made technical and conforming changes and deleted provision re injunction in accordance with chapter 916; P.A. 12-156 replaced “commissioner” with “executive director”, effective June 15, 2012.



Section 10a-22k - (Formerly Sec. 10-7l). Regulations.

The Office of Higher Education shall adopt regulations in accordance with the provisions of chapter 54 in order to carry out the provisions of sections 10a-22a to 10a-22o, inclusive, and sections 10a-22u to 10a-22w, inclusive.

(P.A. 79-380, S. 12; P.A. 93-294, S. 11, 17; P.A. 06-150, S. 11; P.A. 11-48, S. 237; P.A. 12-156, S. 31.)

History: P.A. 93-294 made changes necessitated by the transfer of authority for the authorization from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-7l transferred to Sec. 10a-22k in 1995; P.A. 06-150 made technical and conforming changes; P.A. 11-48 replaced “Board of Governors” with “board”, effective July 1, 2011; P.A. 12-156 replaced “board” with “Office of Higher Education”, effective June 15, 2012.



Section 10a-22l - Operation without certificate of authorization. Penalty. Investigation.

(a) Any private occupational school operating without a certificate of authorization required under section 10a-22b or operating an additional classroom site or branch school in violation of section 10a-22g shall be fined not more than five hundred dollars for each day of unauthorized operation, to be paid into the private occupational student protection account.

(b) The executive director, or the executive director’s designee, may conduct an investigation and, through the Attorney General, maintain an action in the name of the state against any person to restrain or prevent the establishment or operation of an institution that does not have a certificate of authorization.

(P.A. 06-150, S. 12; P.A. 12-156, S. 32.)

History: P.A. 12-156 amended Subsec. (b) by replacing references to commissioner with references to executive director, effective June 15, 2012.



Section 10a-22m - School closure. Revocation of certificate of authorization.

(a) A private occupational school shall notify the executive director, in writing, at least sixty days prior to closure of such school. The private occupational school shall provide evidence prior to closing that: (1) All course work is or will be completed by current students at the school; (2) there are no refunds due any students; (3) all student records will be maintained as prescribed in section 10a-22n; (4) final payment has been made to the private occupational school student protection account; (5) a designation of service form has been filed with the executive director; and (6) the certificate of authorization has been returned to the executive director.

(b) Any private occupational school that fails to meet the requirements outlined in subsection (a) of this section shall be fined not more than five hundred dollars per day for each day of noncompliance and, pursuant to subdivision (6) of subsection (a) of section 10a-22c, shall be ineligible to be issued a certificate of authorization upon application to operate a private occupational school. Funds collected pursuant to this subsection shall be placed in the private occupational student protection account established pursuant to section 10a-22u.

(c) If the executive director revokes a private occupational school’s certificate of authorization, such school shall comply with the requirements of subsection (a) of this section. Failure to comply shall result in further penalties at the discretion of the executive director.

(P.A. 06-150, S. 14; P.A. 12-156, S. 33.)

History: P.A. 12-156 replaced “commissioner” with “executive director”, effective June 15, 2012.



Section 10a-22n - Maintenance of school records.

(a) A private occupational school shall maintain, preserve and protect, in a manner approved by the executive director, or the executive director’s designee, all school records including, but not limited to: (1) Student or academic transcripts; (2) attendance records or other indicators of student progress; (3) copies of individual enrollment agreements or contracts; (4) evidence of tuition payments; and (5) any other documentation as prescribed by the executive director.

(b) The executive director, or the executive director’s designee, may at any time during regular business or school hours, with or without notice, visit a private occupational school. During such visitation, the executive director, or the executive director’s designee, may request an officer or director of the school to produce, and shall be provided with immediate access to, such records or information as are required to verify that the school continues to meet the conditions of authorization.

(c) If a school ceases to operate as a private occupational school, it shall keep the executive director advised in writing as to the location and availability of student records or shall file all such records with the executive director.

(P.A. 06-150, S. 15; P.A. 11-48, S. 238.)

History: P.A. 11-48 amended Subsec. (a) to replace “Commissioner of Higher Education” with “executive director”, “commissioner” with “executive director” and “commissioner’s” with “executive director’s”, effective July 1, 2011 (Revisor’s note: In Subsecs. (b) and (c), “commissioner” and “commissioner’s” were changed editorially by the Revisors to “executive director” and “executive director’s”, respectively, to conform with changes made by P.A. 11-48, S. 232).



Section 10a-22o - Enforcement of orders issued by executive director. Investigations by executive director.

(a) The executive director, through the Attorney General, may petition the superior court for the judicial district of Hartford for the enforcement of any order issued by the executive director, and for other appropriate relief. The court may issue such orders as are appropriate to aid in enforcement.

(b) The executive director, or the executive director’s designee, may conduct any necessary review, inspection or investigation regarding applications for certificates of authorization or possible violations of sections 10a-22a to 10a-22o, inclusive, or of any applicable regulations of Connecticut state agencies. In connection with any investigation, the executive director or the executive director’s designee, may administer oaths, issue subpoenas, compel testimony and order the production of any record or document. If any person refuses to appear, testify or produce any record or document when so ordered, the executive director may seek relief pursuant to subsection (a) of this section.

(P.A. 06-150, S. 13, 16; P.A. 09-99, S. 8; P.A. 12-156, S. 34.)

History: P.A. 09-99 amended Subsec. (a) by deleting “Board of Governors”; P.A. 12-156 replaced references to commissioner with references to executive director, effective June 15, 2012.



Section 10a-22q - (Formerly Sec. 10-7r). Private occupational school student benefit account.

After each annual determination of the balance of the private occupational school student protection account required by section 10a-22w, if the balance of the account is more than two million five hundred thousand dollars, the State Treasurer shall transfer to a separate, nonlapsing account within the General Fund, to be known as the private occupational school student benefit account, three-fourths of the annually accrued interest of said student protection account.

(P.A. 85-607, S. 1; P.A. 86-312, S. 14, 21; P.A. 87-434, S. 4, 5; P.A. 90-198, S. 3, 5; May 9 Sp. Sess. P.A. 02-1, S. 127.)

History: P.A. 86-312 changed student benefit “fund” from a special fund to a separate nonlapsing “account” within the general fund; P.A. 87-434 provided that the treasurer transfer funds out of protection fund if the balance in the fund is more than 5% of the annual net tuition income rather than $1,000,000 or more and that no transfers shall cause the balance of the fund to fall below 5% of the annual net tuition income rather than $1,000,000; P.A. 90-198 provided that the treasurer transfer funds out of the protection fund if the balance in the fund is more than 6% of the annual net tuition income rather than 5% and that no transfers shall cause the balance of the fund to fall below 6% of the annual net tuition income rather than 5%; Sec. 10-7r transferred to Sec. 10a-22q in 1995 (Revisor’s note: In 1995 the word “School” was added editorially by the Revisors after “Private Occupational” for consistency with Sec. 10a-22u which creates the fund and in 1997 references to “Private Occupational School Student Protection Fund” were replaced editorially by the Revisors with “private occupational school student protection account” to conform section with Sec. 10a-22u); May 9 Sp. Sess. P.A. 02-1 added a provision requiring transfer of a portion of the interest in the protection account if the balance in said account exceeds $2,500,000 and deleted former provisions re maintenance of a balance in the protection account equal to 6% of annual net tuition income, effective July 1, 2002.

See Sec. 10a-22u re private occupational school student protection account.



Section 10a-22r - (Formerly Sec. 10-7s). Administration of private occupational school student benefit account. Advisory committee established.

There is established an advisory committee to the executive director consisting of seven members appointed by the executive director, including a representative of the private occupational schools, a representative from the Office of Higher Education and five members chosen from business or industry, state legislators, private occupational school alumni and the general public. Three of the members first appointed to the committee shall be appointed for a term of three years and four of the members first appointed shall be appointed for a term of two years. Thereafter, all members shall be appointed for a term of two years. The executive director shall administer the private occupational school student benefit account with the advice of the advisory committee and may assess the account for all direct expenses incurred in the implementation of this section. The account shall be used to award financial aid grants for the benefit of private occupational school students. The grants shall be paid to the private occupational school designated by the grant recipient to be applied against the tuition expenses of such recipient. If the balance of the student protection account is five per cent or less of the annual net tuition income of the schools which make payments to the account pursuant to section 10a-22u, any unallocated funds in the student benefit account shall be transferred to the student protection account.

(P.A. 85-607, S. 2; P.A. 86-48, S. 4, 5; 86-312, S. 15, 21; 86-333, S. 24, 32; P.A. 87-434, S. 3, 5; P.A. 93-294, S. 12, 17; P.A. 11-48, S. 239; P.A. 12-156, S. 56.)

History: P.A. 86-48 deleted provision authorizing the use of the fund to procure an indemnity or insurance policy; P.A. 86-312 replaced references to student benefit “fund” with references to student benefit “account”; P.A. 86-333 specified length of terms of members of the committee; P.A. 87-434 allowed the commissioner to assess the fund for all direct expenses incurred in the implementation of the section; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education and made a technical change, effective July 1, 1993; Sec. 10-7s transferred to Sec. 10a-22r in 1995; (Revisor’s note: In 1997 references to “fund” were replaced editorially by the Revisors with references to “account” to conform section with Secs. 10-22q and 10-22u, respectively); P.A. 11-48 replaced “Commissioner of Higher Education” with “executive director” and “Department of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-22s - (Formerly Sec. 10-7t). Duties of executive director of the Office of Higher Education re financial aid grants.

The executive director, with the advice of the advisory committee, shall establish the criteria for awarding financial aid grants. Applications for grants shall be submitted on such forms and in such manner as the executive director, with the advice of the advisory committee, shall prescribe. The executive director shall establish policies, with the advice of the advisory committee, for the return of any portion of a financial aid grant, representing tuition of a student, which would otherwise be refundable.

(P.A. 85-607, S. 3; P.A. 88-136, S. 1, 37; P.A. 93-294, S. 13, 17; P.A. 11-48, S. 240.)

History: P.A. 88-136 deleted obsolete provisions re report on policies and practices of private occupational schools due February 15, 1986; P.A. 93-294 made a change necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-7t transferred to Sec. 10a-22s in 1995; P.A. 11-48 replaced “Commissioner of Higher Education” and “commissioner” with “executive director”, effective July 1, 2011.



Section 10a-22t - (Formerly Sec. 10-7u). Payment of grants by Treasurer.

The Treasurer shall pay financial aid grants, approved and ordered to be paid by the executive director with the advice of the advisory committee, from the student benefit account.

(P.A. 85-607, S. 4; P.A. 86-312, S. 16, 21; P.A. 12-156, S. 35.)

History: P.A. 86-312 replaced reference to student benefit “fund” with reference to student benefit “account”; Sec. 10-7u transferred to Sec. 10a-22t in 1995; P.A. 12-156 replaced “commissioner” with “executive director”, effective June 15, 2012.



Section 10a-22u - (Formerly Sec. 10-14i). Establishment of private occupational school student protection account. Treatment of overpayments and underpayments.

(a) There shall be an account to be known as the private occupational school student protection account within the General Fund. Each private occupational school authorized in accordance with the provisions of sections 10a-22a to 10a-22o, inclusive, shall pay to the State Treasurer an amount equal to one-half of one per cent of the tuition received by such school per calendar quarter exclusive of any refunds paid, except that correspondence and home study schools authorized in accordance with the provisions of sections 10a-22a to 10a-22o, inclusive, shall contribute to said account only for Connecticut residents enrolled in such schools. Payments shall be made by January thirtieth, April thirtieth, July thirtieth and October thirtieth in each year for tuition received during the three months next preceding the month of payment. In addition to amounts received based on tuition, the account shall also contain any amount required to be deposited into the account pursuant to sections 10a-22a to 10a-22o, inclusive. Said account shall be used for the purposes of section 10a-22v. Any interest, income and dividends derived from the investment of the account shall be credited to the account. All direct expenses for the maintenance of the account may be charged to the account upon the order of the State Comptroller. The executive director may assess the account (1) for all direct expenses incurred in the implementation of the purposes of this section which are in excess of the normal expenditures of the Office of Higher Education for accounting, auditing and clerical services, and (2) for the fiscal years ending June 30, 2000, and June 30, 2001, in an amount not to exceed one hundred seventy thousand dollars in each of such fiscal years for personnel and administrative expenses for the purposes of sections 10a-22a to 10a-22o, inclusive, provided such amount does not exceed the annual interest accrual, which shall be transferred to the appropriation of the Office of Higher Education for personal services and other expenses for positions and responsibilities relating to said sections, provided the office has expended all federal funds that may be available for personnel and administrative expenses for the purposes of said sections. After disbursements are made pursuant to subdivisions (1) and (2) of this subsection, if the resources of the private occupational school student protection account exceed two million five hundred thousand dollars, no additional school assessments shall be made.

(b) Payments required pursuant to subsection (a) of this section shall be a condition of doing business in the state and failure to make any such payment within thirty days following the date on which it is due shall result in the loss of authorization under section 10a-22f. Such authorization shall not be issued or renewed if there exists a failure to make any such payment in excess of thirty days following the date on which it is due.

(c) If an audit conducted by the Office of Higher Education determines that a school has paid into the private occupational school student protection account an amount less than was required, the school shall pay such amount plus a penalty of ten per cent of the amount required to the State Treasurer within thirty days of receipt of notice from the executive director or his designee of the amount of the underpayment and penalty.

(d) If an audit conducted by the Office of Higher Education determines that a school has paid into the private occupational school student protection account an amount more than was required, subsequent payment or payments by the school shall be appropriately credited until such credited payment or payments equal the amount of the overpayment.

(P.A. 77-440, S. 1; P.A. 78-158, S. 1, 4; P.A. 79-380, S. 13; P.A. 83-150, S. 1, 4; P.A. 84-176, S. 3, 5; P.A. 93-294, S. 14, 17; P.A. 94-95, S. 8; P.A. 95-226, S. 20, 30; P.A. 97-285, S. 1, 2; P.A. 99-192, S. 1, 2; May 9 Sp. Sess. P.A. 02-1, S. 128; P.A. 06-150, S. 17; P.A. 09-99, S. 9; P.A. 11-48, S. 241; P.A. 12-156, S. 56.)

History: P.A. 78-158 required payment to treasurer of one-half of 1%, rather than 1%, of tuition received, rather than of tuition paid by newly enrolled students, excepted refunds and made special provision for payments relative to correspondence and home study schools, revised payment schedule slightly and allowed state board to assess fund for expenses incurred in implementation of section which exceed normal expenses for accounting, auditing and clerical services in Subsec. (a); P.A. 79-380 replaced references to repealed Sec. 10-8 with references to Secs. 10-7a to 10-7l and substituted “authorized” and “authorization” for “licensed” and “licensure”; P.A. 83-150 changed name from “Proprietary School Default Assurance Fund” to “Private Occupational School Student Protection Fund”, deleted obsolete reference to payments made in 1978 and authorized commissioner of education and department of education rather than state board of education to administer fund; P.A. 84-176 added Subsecs. (c) and (d) re treatment of overpayments and underpayments to the fund; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of schools from the department of education to the department of higher education, added Subsec. (a)(2) re the fiscal years ending June 30, 1994 and June 30, 1995, and made technical changes, effective July 1, 1993; Sec. 10-14i transferred to Sec. 10a-22u in 1995; P.A. 94-95 changed name of fund from “Private Occupational School Student Protection Fund” to “private occupational school student protection account”; P.A. 95-226 extended Subdiv. (2) to the fiscal years ending June 30, 1996, and June 30, 1997, increased the limit for personnel and administrative services from $100,000 to $118,000 and made a technical change, effective July 1, 1995; (Revisor’s note: In 1997 references in Subsecs. (c) and (d) to “Private Occupational School Student Protection Fund” were changed editorially by the Revisors to “private occupational school student protection account” to conform said Subsecs. with Subsec. (a) as amended by P.A. 94-95); P.A. 97-285 amended Subdiv. (2) of Subsec. (a)(2) to substitute the fiscal years ending in 1998 and 1999 for the fiscal years ending in 1996 and 1997, to increase the amount from $118,000 to $150,000, to set the limit of the annual interest accrual and to specify that the amount transferred be used for positions and responsibilities relating to Secs. 10a-22a to 10a-22k, inclusive, effective July 1, 1997; P.A. 99-192 amended Subsec. (a)(2) to change the dates to the fiscal years ending June 30, 2000, and June 30, 2001, and to increase the amount from $150,000 to $170,000, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to add a provision that no additional school assessments shall be made if the resources of the protection account exceed $2,500,000, effective July 1, 2002; P.A. 06-150 amended Subsec. (a) to change internal section references; P.A. 09-99 amended Subsec. (a) by requiring that student protection account contain amounts deposited pursuant to Secs. 10a-22a to 10a-22o, effective July 1, 2009; P.A. 11-48 replaced “Commissioner of Higher Education” and “commissioner” with “executive director” and replaced “Department of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-22v - (Formerly Sec. 10-14j). Application for refund of tuition.

Any student enrolled in a private occupational school authorized in accordance with the provisions of sections 10a-22a to 10a-22o, inclusive, who is unable to complete a course or unit of instruction at such school because of the insolvency or cessation of operation of the school and who has paid tuition for such course or unit of instruction, may make application to the executive director for a refund of tuition from the account established pursuant to section 10a-22u to the extent that such account exists or has reached the level necessary to pay outstanding approved claims, except that in the case of correspondence and home study schools authorized in accordance with the provisions of sections 10a-22a to 10a-22o, inclusive, only Connecticut residents enrolled in such schools may be eligible for such refund. Upon such application, the executive director shall determine whether the applicant is unable to complete a course or unit of instruction because of the insolvency or cessation of operation of the school to which tuition has been paid. The executive director may summon by subpoena any person, records or documents pertinent to the making of a determination regarding insolvency or cessation of operation. For the purpose of making any tuition refund pursuant to this section, a school shall be deemed to have ceased operation whenever it has failed to complete a course or unit of instruction for which the student has paid a tuition fee and, as a result, the school’s authorization has been revoked pursuant to section 10a-22f. If the executive director finds that the applicant is entitled to a refund of tuition because of the insolvency or cessation of operation of the school, the executive director shall determine the amount of an appropriate refund which shall be equal to or a portion of the tuition paid for the uncompleted course or unit of instruction. Thereafter the executive director shall direct the State Treasurer to pay, per order of the Comptroller, the refund to the applicant or persons, agencies or organizations indicated by the applicant who have paid tuition on the student’s behalf. If the student is a minor, payment shall be made to the student’s parent, parents or legal guardian. In no event shall a refund be made from the student protection account for any financial aid provided to or on behalf of any student in accordance with the provisions of Title IV, Part B of the Higher Education Act of 1965, as amended from time to time. Each recipient of a tuition refund made in accordance with the provisions of this section shall assign all rights to the state of any action against the school or its owner or owners for tuition amounts reimbursed pursuant to this section. Upon such assignment, the state may take appropriate action against the school or its owner or owners in order to reimburse the student protection account for any expenses or claims that are paid from the account and to reimburse the state for the reasonable and necessary expenses in undertaking such action. Any student who falsifies information on an application for tuition reimbursement shall lose his or her right to any refund from the account.

(P.A. 77-440, S. 2; P.A. 78-158, S. 2, 4; P.A. 79-380, S. 14; P.A. 82-406, S. 1; P.A. 83-150, S. 2, 4; P.A. 93-294, S. 15, 17; P.A. 06-150, S. 18; P.A. 07-164, S. 1; P.A. 09-99, S. 10; P.A. 11-48, S. 242.)

History: P.A. 78-158 allowed refunds to extent fund “has reached the level necessary to pay outstanding approved claims”, made special reference to procedure when correspondence and home study schools are involved, deleted reference to proportionate share of fund when money not sufficient to pay all claims in full, deleted provision for refund to be paid other school at applicant’s request and allowed payment to “persons, agencies or organizations ...” who have paid tuition on the student’s behalf or to parent(s) or guardian(s) if student is a minor; P.A. 79-380 replaced references to repealed Sec. 10-8 with references to Secs. 10-7a to 10-7l and substituted “authorized” for “licensed”; P.A. 82-406 granted board of education subpoena power for purpose of making a determination regarding insolvency; P.A. 83-150 defined “ceased operation” for purposes of making a tuition refund, authorized commissioner rather than state board to make refund determinations, and made provision for assignment of rights to state in any action against school for tuition reimbursed; P.A. 93-294 made changes necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-14j transferred to Sec. 10a-22v in 1995; (Revisor’s note: In 1997 references to “Student Protection Fund” and “fund” were replaced editorially by the Revisors with references to “student protection account” and “account” to conform section with Sec. 10a-22u); P.A. 06-150 changed internal section references; P.A. 07-164 added provision re student who falsifies information on application for tuition reimbursement shall lose right to refund from student protection account; P.A. 09-99 made a technical change and excluded refund for financial aid provided in accordance with Title IV, Part B of the Higher Education Act of 1965, effective July 1, 2009; P.A. 11-48 replaced “Commissioner of Higher Education” and “commissioner” with “executive director”, effective July 1, 2011.



Section 10a-22w - (Formerly Sec. 10-14k). Treasurer to determine balance of account. Payments to account dependent on balance.

On or before June thirtieth of each year the State Treasurer shall determine the balance of the account established pursuant to section 10a-22u. Following such determination by the State Treasurer, if the balance of the account is more than two million five hundred thousand dollars, schools which began payments to the account on or before October 1, 1987, shall cease further payments to the account until it falls below five per cent of such annual net tuition income at which time payment shall be resumed pursuant to section 10a-22u. Schools which begin payments to the account after October 1, 1987, shall continue to make payments to the account when the balance of the account is six per cent or more of such annual net tuition income for a period of time equal to the number of calendar quarters from October 1, 1987, to the date on which the account first equaled said six per cent, provided such schools shall make payments to the account pursuant to said section 10a-22u when the account falls below five per cent of such annual net tuition income.

(P.A. 77-440, S. 3; P.A. 78-158, S. 3, 4; P.A. 79-380, S. 15; P.A. 83-150, S. 3, 4; P.A. 84-176, S. 4, 5; P.A. 87-434, S. 1, 5; P.A. 90-198, S. 4, 5; May 9 Sp. Sess. P.A. 02-1, S. 129.)

History: P.A. 78-158 replaced provisions concerning reductions of payments based on millions of dollars in fund with provisions for cessation of payments when fund is at or above $1,000,000 until such time as balance falls below $1,000,000 mark, for resumption of payments when necessary and for initial payments by newly-licensed schools; P.A. 79-380 changed dates relating to initial payment schedule; P.A. 83-150 deleted reference to repealed Sec. 10-8; P.A. 84-176 clarified language re payments into the fund to maintain the balance at $1,000,000; P.A. 87-434 substituted October 1, 1987, for October 1, 1977, changed the balance in the fund at which payments cease for certain schools from $1,000,000 or more to “more than five per cent ...” and the balance below which payments are to resume from $1,000,000 to “four per cent ...” and made technical changes accordingly; P.A. 90-198 changed the balance in the fund at which payments cease for certain schools from 5% of the annual net tuition income to 6% and the balance below which payments are to resume from 4% of the annual net tuition income to 5% and made technical changes accordingly; Sec. 10-14k transferred to Sec. 10a-22w in 1995; (Revisor’s note: In 1997 references to “fund” were replaced editorially by the Revisors with references to “account” to conform section with Sec. 10a-22u); May 9 Sp. Sess. P.A. 02-1 added provision that if the balance of the account is more than $2,500,000, further payments to the account shall cease until it falls below 5% of such annual net tuition income and deleted former provision which provided for such cessation if the balance in the account was more than 6% of the annual net tuition income of schools, effective July 1, 2002.

See Sec. 10a-22q et seq. re private occupational school student benefit account and the transfer of annually accrued interest from the private occupational school student protection account to the benefit account.



Section 10a-22x - (Formerly Sec. 10-14l). Regulations.

The Office of Higher Education shall adopt such regulations as are necessary to carry out the purposes of this chapter.

(P.A. 77-440, S. 4; P.A. 93-294, S. 16, 17; P.A. 11-48, S. 243; P.A. 12-156, S. 36.)

History: P.A. 93-294 made a change necessitated by the transfer of authority for the authorization of the schools from the department of education to the department of higher education, effective July 1, 1993; Sec. 10-14l transferred to Sec. 10a-22x in 1995; P.A. 11-48 replaced “Board of Governors of Higher Education” with “State Board of Education”, effective July 1, 2011; P.A. 12-156 replaced “State Board of Education” with “Office of Higher Education”, effective June 15, 2012.



Section 10a-22y - Hospital-based occupational schools: Authorization period. Renewal fee. Annual fee. Payment into private occupational school student protection account.

Notwithstanding the provisions of section 10a-22d, the authorization period for each hospital-based occupational school described in subsection (h) of section 10a-22b shall be three years. Each hospital-based occupational school shall pay a fee of two hundred dollars for renewal of its certificate of authorization. Each hospital-based occupational school shall pay an annual fee of two hundred dollars for each year after the first year of authorization that the hospital-based occupational school is authorized by the commissioner to offer occupational instruction. The renewal fee and the annual fee shall be payable to the private occupational school student protection account. Each hospital-based occupational school shall pay one-half of one per cent of its net tuition revenue received by such school per calendar quarter into the private occupational school student protection account, in accordance with section 10a-22u.

(P.A. 08-116, S. 9; P.A. 09-99, S. 11.)

History: P.A. 08-116 effective July 1, 2008; P.A. 09-99 required payment of $200 annual fee and made conforming changes, effective July 1, 2009.



Section 10a-22z - Butler Business School and Sawyer School certificates of completion.

The Office of Higher Education is authorized to issue certificates of completion to every student who has been determined by said office to have successfully completed such student’s course of study at the Butler Business School located in the city of Bridgeport or the Sawyer School located in the town of Hamden and the city of Hartford.

(P.A. 13-1, S. 1.)

History: P.A. 13-1 effective March 8, 2013.



Section 10a-23 and 10a-24 - Transfer of functions, powers and duties. Meaning of term “Board of Higher Education”.

Sections 10a-23 and 10a-24 are repealed, effective June 15, 2012.

(P.A. 82-218, S. 36, 37, 46; P.A. 83-105, S. 1; 83-587, S. 17, 96; P.A. 84-241, S. 2, 5; P.A. 93-353, S. 23, 52; P.A. 95-212, S. 6, 7; P.A. 11-48, S. 285; P.A. 12-156, S. 63.)



Section 10a-25 - Use of term “Department of Higher Education”.

Section 10a-25 is repealed.

(P.A. 82-218, S. 38, 46; P.A. 88-136, S. 36, 37.)



Section 10a-25a - Declaration of policy.

It is hereby found and determined that it is in the best interest of the state to encourage, promote, develop and assist the growth or establishment of high technology products and programs which are necessary to provide and maintain employment and tax revenues and that financial assistance to encourage, promote, develop and assist high technology products, techniques, processes and programs, including higher educational and vocational education programs is an important function of the state. It is a matter of legislative determination that state financial assistance in the high technology area is necessary to increase employment and public revenues and therefore the provisions of sections 10a-25b to 10a-25g, inclusive, are in the public interest and for the public benefit and good.

(P.A. 83-492, S. 1, 11.)

See Secs. 10a-170a to 10a-170d, inclusive, re high technology graduate scholarship program.

See Sec. 32-41b re high technology projects and programs.



Section 10a-25b - Issuance of bonds; use of bond proceeds.

(a) The State Bond Commission may authorize the issuance of bonds of the state in one or more series in accordance with the provisions of sections 10a-25a to 10a-25g, inclusive, but not in excess of the aggregate amount of twenty-two million five hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent hereinafter stated, shall be used to encourage, promote, develop and assist high technology products and programs within Connecticut by infusion of financial assistance in situations when such financial aid would not otherwise reasonably be available from other sources as hereinafter stated: (1) For the State Board of Education: High technology equipment for programs in the technical high schools, not exceeding two million dollars; (2) for Connecticut Innovations, Incorporated: (A) Matching funds for cooperative high technology research and development projects and programs, not exceeding nine million dollars; (B) financial aid, as defined in subdivision (4) of section 32-34, to public institutions of higher education for high technology projects and programs, not exceeding eleven million five hundred thousand dollars.

(P.A. 83-492, S. 2, 11; P.A. 86-396, S. 16, 25; P.A. 87-405, S. 13, 26; P.A. 88-343, S. 9, 32; P.A. 89-331, S. 12, 30; P.A. 90-297, S. 6, 24; June Sp. Sess. P.A. 91-4, S. 12, 25; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 5 Sp. Sess. P.A. 97-1, S. 10, 20; P.A. 12-116, S. 87.)

History: P.A. 86-396 amended Subsec. (a) to increase bond authorization from $5,500,000 to $10,500,000 and amended Subsec. (b)(2) to increase Subpara. (A) from $1,000,000 to $3,000,000 and to increase Subpara. (B) from $2,500,000 to $5,500,000 P.A. 87-405 amended Subsec. (a) to increase the bond authorization from $10,500,000 to $14,500,00 and amended Subsec. (b)(2) to increase Subpara. (A) from $3,000,000 to $5,000,000 and to increase Subpara. (B) from $5,500,000 to $7,500,000; P.A. 88-343 amended Subsec. (a) to increase the bond authorization from $14,500,000 to $18,500,000 and amended Subsec. (b)(2) to increase Subpara. (A) from $5,000,000 to $7,000,000 and to increase Subpara. (B) from $7,500,000 to $9,500,000; P.A. 89-331 increased the bond authorization from $18,500,000 to $20,500,000, increasing funds for high technology projects and programs by $2,000,000; P.A. 90-297 amended Subsec. (a) to increase the bond authorization from $20,500,000 to $22,500,000 and amended Subsec. (b)(2) to increase Subpara. (A) from $8,000,000 to $9,000,000 and to increase Subpara. (B) from $10,500,000 to $11,500,000; June Sp. Sess. P.A. 91-4 changed “the department of higher education” in Subsec. (b)(2) to “the department of economic development”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (b)(2) to replace reference to Department of Economic and Community Development with Connecticut Innovations Inc. and to change Subpara. (b)(2)(B) from grants to financial aid as defined in Sec. 32-34(4), effective July 31, 1997; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b), effective July 1, 2012.



Section 10a-25c - Bond authorization.

(a) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 10a-25a to 10a-25g, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section and from time to time renewed. Such bonds shall mature at such time or times not exceeding ten years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(b) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in it discretion, may require.

(P.A. 83-492, S. 3, 11; P.A. 84-546, S. 28, 173.)

History: P.A. 84-546 made technical changes in Subsec. (a).



Section 10a-25d - “State moneys” defined; use of federal, private or other moneys for projects.

For the purposes of sections 10a-25a to 10a-25g, inclusive, “state moneys” means the proceeds of the sale of bonds authorized pursuant to said sections or of temporary notes issued in anticipation of the moneys to be derived from the sale of such bonds. Each request filed as provided in subsection (b) of section 10a-25c for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, in addition to any terms and conditions required pursuant to said subsection (b) of section 10a-25c, shall include the recommendation of the person signing such request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available hereunder for such project. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, the amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project may be added to any state moneys available or becoming available hereunder for such project and be used for such project. Any other federal, private or other moneys then available or thereafter to be made available for costs in connection with such project upon receipt shall, in conformity with applicable federal and state law, be used by the Treasurer to meet principal of outstanding bonds issued pursuant to sections 10a-25a to 10a-25g, inclusive, or to meet the principal of temporary notes issued in anticipation of the money to be derived from the sale of bonds theretofore authorized pursuant to said sections for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal, private or other moneys so received with respect to such project are used to meet principal of such temporary notes or whenever principal of any such temporary notes is retired by application of revenue receipts of the state, the amount of bonds theretofore authorized in anticipation of which such temporary notes were issued and the aggregate amount of bonds which may be authorized pursuant to section 10a-25b shall each be reduced by the amount of the principal so met or retired. Pending use of the federal, private or other moneys so received to meet principal as hereinabove directed, the amount thereof may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the said moneys so invested.

(P.A. 83-492, S. 4, 11; P.A. 84-546, S. 29, 173.)

History: P.A. 84-546 made technical changes to section.



Section 10a-25e - Use of bond proceeds.

Any balance of proceeds of the sale of said bonds authorized for any project described in subsection (b) of section 10a-25b in excess of the cost of such project may be used to complete any other project described in said section if the State Bond Commission shall so determine and direct. Any balance of proceeds of the sale of said bonds in excess of the costs of all the projects described in subsection (b) of section 10a-25b shall be deemed appropriated and shall be used for the purposes of retiring such portion of the indebtedness on said bonds as may be retired by the amount of such balance.

(P.A. 83-492, S. 5, 11.)



Section 10a-25f - General obligation bonds.

Said bonds issued pursuant to sections 10a-25a to 10a-25g, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 83-492, S. 6, 11.)



Section 10a-25g - Grants to develop high technology projects and programs.

Through Connecticut Innovations, Incorporated the state may provide financial aid, as defined in subdivision (4) of section 32-34, for the development of high technology projects and programs in accordance with the provisions of subdivision (2) of subsection (b) of section 10a-25b. Such funding shall be made in accordance with written procedures adopted by Connecticut Innovations, Incorporated in accordance with the provisions of section 1-121. Until June 30, 1996, Connecticut Innovations, Incorporated may use not more than three per cent of the total amount of any annual bond allocation for high technology projects and programs described in section 10a-25b or this section, for the administration and evaluation of such projects and programs.

(P.A. 83-492, S. 7, 11; P.A. 84-241, S. 2, 5; P.A. 88-360, S. 46, 63; June Sp. Sess. P.A. 91-4, S. 13, 25; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 5 Sp. Sess. P.A. 97-1, S. 11, 20.)

History: P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 88-360 provided that the department of higher education may use not more than 3% of the total amount of any annual bond allocation for the projects and programs for administration and evaluation; June Sp. Sess. P.A. 91-4 changed “the department of higher education” to “the department of economic development” and deleted a reference to the “board of governors of higher education”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; June 5 Sp. Sess. P.A. 97-1 replaced reference to Department of Economic and Community Development with Connecticut Innovations, Inc., state financial assistance in the form of grants with financial aid as defined in Sec. 32-34(4), regulations with written procedures and made conforming and technical changes, effective July 31, 1997; (Revisor’s note: In 2001 a reference to section “10a-25g” was replaced editorially by the Revisors with the words “this section” to conform section with customary statutory usage).

See Secs. 32-41t, 32-41u re cooperative high technology research and development program involving corporations and institutions of higher learning.



Section 10a-25h - Higher education centers of excellence.

(a) In order to develop and further encourage excellence in public higher education, the boards of trustees of the constituent units of the state system of higher education, not including the Board for State Academic Awards, are hereby authorized to establish and administer centers to be known as Connecticut higher education centers of excellence. Appropriations to these centers shall be used for the development or enhancement of essential support for academic, research, or public service centers of excellence which have gained or may gain regional and national prominence or for libraries or equipment for present enhancement to existing programs deemed to have potential for excellence with such enhancement.

(b) For the purposes of this section, a center of excellence is defined as a distinctive or potentially distinctive instructional, research or public service program at an institution of a constituent unit of the state system of higher education.

(c) Priority of funding for centers of excellence shall be for those programs which receive matching support, in the form of in-kind or actual funds, from business, industry or federal government sources.

(P.A. 84-368, S. 1, 5; P.A. 86-283, S. 1.)

History: Editorial substitution of the word “of” for the word “for” in board of governors’ title was made to conform with provisions of P.A. 84-241, S. 2; P.A. 86-283 substituted the boards of trustees of the constituent units for the board of governors of higher education and substituted centers of excellence for fund for excellence in Subsec. (a).



Section 10a-25i - Appropriation. Solicitation of private funds; disbursement.

(a) Annual appropriations not to exceed in total one per cent of the total General Fund appropriation for the preceding year for the constituent units of the state system of higher education shall be made to said constituent units to support centers of excellence recommended for funding pursuant to section 10a-25j. The amount of funds going to any one constituent unit annually shall not exceed one per cent of the General Fund appropriation for such unit in the preceding year.

(b) The constituent units of the state system of higher education, not including the Board for State Academic Awards, are authorized to solicit, receive and maintain funds from private sources to be used for the centers of excellence.

(P.A. 84-368, S. 2, 5; P.A. 86-283, S. 2.)

History: Editorial addition of the phrase “of higher education” in references to board of governors was made to conform with provisions of P.A. 84-241, S. 2; P.A. 86-283 substituted “annual appropriations” for “an annual appropriation”, inserted “in total”, and provided that appropriations be made to the constituent units to support centers of excellence rather than to the department of higher education for the fund for excellence in Subsec. (a), and in Subsec. (b) substituted the constituent units for the board of governors and “centers of” for “fund for” excellence and deleted provisions re allocation of private funds.



Section 10a-25j - Identification of centers of excellence; evaluation of program.

The Board of Regents for Higher Education shall, in consultation with representatives of the board of trustees of the constituent units, including faculty, develop guidelines for identifying centers of excellence. Initial proposals for funding centers of excellence shall originate within the constituent units, from faculty, staff or administration. The proposals shall be reviewed and approved by the board of trustees of the constituent unit to ensure that they conform to institutional priorities. The Board of Regents for Higher Education shall select a committee, including faculty and staff representatives from constituent units, to review proposals and make recommendations to the board. The Board of Regents for Higher Education shall: (1) Consider and select proposals; (2) request as part of its consolidated budget, pursuant to section 10a-6, appropriations to support centers of excellence recommended for funding pursuant to this section; and (3) provide for the evaluation of the effectiveness of the centers of excellence in meeting the goals established in subsection (a) of section 10a-25h.

(P.A. 84-368, S. 3, 5; P.A. 86-283, S. 3; P.A. 11-48, S. 285.)

History: Editorial addition of the phrase “of higher education” in references to board of governors was made to conform with provisions of P.A. 84-241, S. 2; P.A. 86-283 substituted the requirement that the board of governors of higher education contract with the constituent units with the requirement that it request appropriations to support centers of excellence and substituted “centers of” for “fund for” excellence; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-25n - High technology doctoral fellowship program.

(a) There is established within the Board of Regents for Higher Education a high technology doctoral fellowship program to attract students to state doctoral programs in high technology and encourage them to teach subsequently in a college or university in the state.

(b) The program shall provide, within the limits of available appropriations, fellowships equally matched with fellowships supported by corporate and other nonstate funds. The Board of Regents for Higher Education, upon certification by an eligible university of the receipt of a matching fellowship, shall establish a fellowship at such university which may be renewed annually. For each new state fellowship at an independent university the Board of Regents for Higher Education shall establish two new state fellowships at a public university. The university shall select the fellowship recipients according to the provisions of sections 10a-25o and 10a-25p. Fellowships shall consist of an annual award of ten thousand dollars, plus an additional amount of up to three thousand dollars annually for public university recipients and up to twelve thousand two hundred fifty dollars annually for independent university recipients for tuition and fees. One-half of the fellowship award shall be a grant; the remaining half shall be a loan. Fellowship recipients who, upon completion of their doctoral program, teach in their field shall have the loan forgiven in equal amounts over the period of three years if they teach at a college or university in the state for three years and in equal amounts over the period of five years if they teach at an accredited out-of-state college or university for five years.

(P.A. 87-408, S. 1, 5; P.A. 88-360, S. 57, 63; P.A. 11-48, S. 285.)

History: P.A. 88-360 in Subsec. (b) provided for the forgiveness of loans for persons who teach out-of-state and made technical changes; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-25n to 10a-25p - to 10a-25p. High technology doctoral fellowship program. Eligibility for fellowships. Regulations.

Sections 10a-25n to 10a-25p, inclusive, are repealed, effective July 1, 2013.

(P.A. 87-408, S. 1–3, 5; P.A. 88-360, S. 57, 63; P.A. 11-48, S. 285; P.A. 13-240, S. 12.)



Section 10a-25o - Eligibility for fellowships.

(a) Fellowships shall be awarded only to students who are enrolled or will be enrolled in a Connecticut university offering doctoral programs approved and designated by the Board of Regents for Higher Education as programs in high technology fields which meet state-wide economic needs. A fellowship shall be awarded for one academic year, but may be renewed, subject to the continued eligibility of the student and the availability of appropriated funds. One-half of the fellowship award shall be disbursed each semester if the student continues in good academic standing in the designated program. In no case shall a student be eligible for a fellowship for more than four years of study.

(b) To be eligible for a fellowship pursuant to this section, an applicant, at the time of application, shall be a resident of Connecticut as defined in section 10a-28. A participating university shall consider affirmative action and equal opportunity goals when selecting fellowship recipients.

(P.A. 87-408, S. 2, 5; P.A. 11-48, S. 285.)

History: Pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.



Section 10a-25p - Regulations.

To carry out the provisions of sections 10a-25n and 10a-25o, the Board of Regents for Higher Education shall, in accordance with the provisions of chapter 54, adopt regulations which shall include, but not be limited to, criteria for the selection of fellowship recipients and for the continuation of such recipients in the program.

(P.A. 87-408, S. 3, 5; P.A. 11-48, S. 285.)

History: Pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-26 - (Formerly Sec. 10-329b). Status of students for purposes of tuition charges.

(a) For the purposes of this section, sections 10a-77, 10a-99 and 10a-105, and this part: (1) A “full-time student” means a student who has been registered and who has been accepted for matriculation at a constituent unit of the state system of higher education in a course of study leading to an associate, bachelor or advanced degree or whose course of instruction or credit hour load indicates pursuit toward a degree; (2) “tuition” means a direct charge for institutional programs, which is clearly delineated from any other fees.

(b) In order to defray part of the cost of the higher education institutional programs at the constituent units of the state system of higher education, tuition shall be charged as provided in said sections 10a-77, 10a-99 and 10a-105 for each full-time student or shall be prorated in the case of a student carrying less than seventy-five per cent of the credit hours defined as a full-time load by the institution. Any person enrolled in and paying extension fees for a course in an educational extension program or a summer session shall not be charged tuition for such course.

(c) Fees charged for educational extension programs and for summer school sessions under sections 10a-77, 10a-99 and 10a-105 shall not be deemed to be tuition within the meaning of this section.

(1969, P.A. 812, S. 7–11; June, 1971, P.A. 5, S. 126; P.A. 73-474, S. 8, 9; P.A. 74-120; P.A. 81-468, S. 1, 11; P.A. 82-373, S. 2, 4; P.A. 84-365, S. 1, 12; P.A. 91-256, S. 12, 69; P.A. 92-126, S. 36, 48.)

History: 1971 act amended Subsec. (a) to extend applicability to Secs. 10-38h, 10-108c, 10-116 and 10-119a, to redefine “out-of-state student” in terms of legal address at time of application rather than at time of acceptance or registration and to clarify effect of established status of student, amended Subsec. (b) to substitute “tuition ... as provided in sections 10-38h, 10-108c, 10-116 and 10-119a” for specific sum of $150 per semester, to delete references to “out-of-state” students and to replace “exempt from the payment of tuition under this section” with “charged the same tuition as is payable by a resident of this state”, amended Subsec. (c) to change beginning date for tuition charge from fall semester of 1970-71 college year to semester beginning in January, 1972, and to delete reference to tuition being in addition to fees or differential rates charged during 1969-70 college year and deleted Subsec. (e) re refunds of tuition; P.A. 73-474 amended Subsec. (a) to delete definitions of “constituent unit of the state system of higher education” and “out-of-state student” and to delete provision re status enacted in 1971; P.A. 74-120 amended Subsec. (b) to exempt persons paying extension fees from tuition charge; P.A. 81-468 established tuition funds for The University of Connecticut and The University of Connecticut Health Center, which funds are exempt from requirement that funds received for tuition be deposited to resources of general fund, effective July 1, 1981, and replaced reference to “instructional programs” with reference to “institutional programs”; P.A. 82-373 deleted provision in Subsec. (b) setting tuition for residents of other New England states at rate paid by Connecticut residents under New England Board of Higher Education Compact; Sec. 10-329b transferred to Sec. 10a-26 in 1983; P.A. 84-365 amended Subsecs. (a) and (b) deleting provision re deposit of amounts charged for tuition in general fund; P.A. 91-256 deleted obsolete Subsec. (c) relettered Subsec. (d) as Subsec. (c) and made technical changes; P.A. 92-126 removed references to repealed Sec. 10a-83.



Section 10a-27 - (Formerly Sec. 10-329c). Statement of policy.

It is the intent of the legislature that the constituent units in the state system of higher education shall apply uniform rules, as provided in this part, in determining whether students shall be classified as in-state or out-of-state students for tuition purposes.

(P.A. 73-474, S. 1, 9.)

History: Sec. 10-329c transferred to Sec. 10a-27 in 1983 pursuant to reorganization of higher education system.



Section 10a-28 - (Formerly Sec. 10-329d). Definitions.

For the purposes of this part:

(1) “Institution” means a constituent unit in the state system of higher education;

(2) “Residence” or “reside” denotes continuous and permanent physical presence within this state, provided temporary absence for short periods of time shall not affect the establishment of a residence;

(3) “Domicile” denotes a person’s true, fixed and permanent home and place of habitation. It is the place where he intends to remain, and to which he expects to return when he leaves without intending to establish a new domicile elsewhere;

(4) “Emancipated person” means a person who has attained the age of eighteen years, and whose parents have entirely surrendered the right to the care, custody and earnings of such person and who no longer are under any legal obligation to support or maintain such person. If any of the aforesaid tests are not met, such person shall be deemed an “unemancipated person”;

(5) “Parent” means a person’s father; or if he has no father, his mother; or if one parent has custody of an unemancipated person, the parent having custody; or if there is a guardian or legal custodian of an unemancipated person, then such guardian or legal custodian, provided there are no circumstances indicating that such guardianship or custodianship was created primarily for the purpose of conferring the status of an in-state student on such unemancipated person;

(6) Attendance at a school or schools in this state shall be deemed “continuous” if the person claiming continuous attendance has been enrolled at a school or schools in this state as a full-time student, as such term is defined in section 10a-26.

(P.A. 73-474, S. 2, 9.)

History: Sec. 10-329d transferred to Sec. 10a-28 in 1983 pursuant to reorganization of higher education system.



Section 10a-29 - (Formerly Sec. 10-329e). Determination of student status.

The following shall determine the status of a student:

(1) Every person having his domicile in this state shall be entitled to classification as an in-state student for tuition purposes. Except as otherwise provided in this part, no person having his domicile outside of this state shall be eligible for classification as an in-state student for tuition purposes;

(2) The domicile of an unemancipated person is that of his parent;

(3) Upon moving to this state, an emancipated person employed full-time who provides evidence of domicile may apply for in-state classification for such person’s spouse and unemancipated children after six consecutive months of residency and, provided such person is not himself or herself in this state primarily as a full-time student, such person’s spouse and unemancipated children may at once be so classified, and may continue to be so classified as long as such person continues such person’s domicile in this state;

(4) Any unemancipated person who remains in this state when such person’s parent, having theretofore been domiciled in this state, removes from this state, shall be entitled to classification as an in-state student until attainment of the degree for which such person is currently enrolled, as long as such person’s attendance at a school or schools in this state shall be continuous;

(5) The spouse of any person who is classified or is eligible for classification as an in-state student shall likewise be entitled to classification as an in-state student;

(6) A member of the armed forces who is stationed in this state pursuant to military orders shall be entitled to classification as an in-state student;

(7) An unemancipated person whose parent is a member of the armed forces and stationed in this state pursuant to military orders shall be entitled to classification as an in-state student. The student, while in continuous attendance toward the degree for which he is currently enrolled, shall not lose his residence when his parent is thereafter transferred on military orders;

(8) A student that is from another state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico shall be classified as an in-state student, if such student (A) attended for three years and graduated from a high school in this state, and (B) was sponsored, housed and supported during attendance at such school by a program, such as the “A Better Chance” program, established as a nonprofit organization that raises charitable funds on the local level for the purpose of giving students who are minority students, from single parent homes or live in poverty, an opportunity to attend school in a different environment. For purposes of this subdivision, “minority student” means a student whose racial ancestry is defined as other than white by the Bureau of Census of the United States Department of Commerce; and

(9) In accordance with 8 USC 1621(d), a person, other than a nonimmigrant alien as described in 8 USC 1101(a)(15), shall be entitled to classification as an in-state student for tuition purposes, (A) if such person (i) resides in this state, (ii) attended any educational institution in this state and completed at least four years of high school level education in this state, (iii) graduated from a high school in this state, or the equivalent thereof, and (iv) is registered as an entering student, or is enrolled at a public institution of higher education in this state, and (B) if such person is without legal immigration status, such person files an affidavit with such institution of higher education stating that he or she has filed an application to legalize his or her immigration status, or will file such an application as soon as he or she is eligible to do so.

(P.A. 73-474, S. 3, 9; P.A. 05-110, S. 1; P.A. 06-135, S. 6; 06-196, S. 68; P.A. 11-43, S. 1.)

History: Sec. 10-329e transferred to Sec. 10a-29 in 1983 pursuant to reorganization of higher education system; P.A. 05-110 added new Subdiv. (6) re member of armed forces stationed in this state and redesignated existing Subdiv. (6) as Subdiv. (7), effective July 1, 2005; P.A. 06-135 added Subdiv. (8) re “A Better Chance” program students, effective July 1, 2006; P.A. 06-196 made technical changes in Subdivs. (3) and (4), effective June 7, 2006; P.A. 11-43 added Subdiv. (9) re status of persons, including those without legal immigration status, who reside in this state, attended any educational institution and completed at least 4 years of high school in this state, graduated from a high school in this state and are registered at or enrolled in a public institution of higher education in this state, effective July 1, 2011.



Section 10a-30 - (Formerly Sec. 10-329f). Presumptions.

Unless the contrary appears to the satisfaction of the registering authority of the institution at which a student is registering, it shall be presumed that:

(1) The establishment of a new domicile in this state by an emancipated person has not occurred until he has resided in this state for a period of not less than one year;

(2) No emancipated person shall be deemed to have gained residence while attending any educational institution in this state as a full-time student, as such status is defined by the governing board of such institution, in the absence of a clear demonstration that he has established domicile in the state;

(3) Once established, a domicile is not lost by mere absence unaccompanied by intention to establish a new domicile;

(4) The domicile of any emancipated person receiving regular financial assistance from his parent, or whose parent’s income was taken into account by any private or governmental agency furnishing financial educational assistance to such person, including scholarships, loans or otherwise, is that of his parent. Notwithstanding the definition of “parent” contained in subsection (5) of section 10a-28, if such person’s parents have separate domiciles, his domicile shall be that of the parent furnishing him the greater financial assistance, or of the parent having the larger income if neither furnishes such assistance; and

(5) A person does not gain or lose in-state status by reason of his presence in any state or country while a member of the armed forces of the United States; provided a member of the armed forces may obtain in-state status for himself and his dependents by establishing his domicile in this state.

(P.A. 73-474, S. 4, 9; P.A. 88-136, S. 19, 37; P.A. 91-174, S. 5, 16.)

History: Sec. 10-329f transferred to Sec. 10a-30 in 1983 pursuant to reorganization of higher education system; P.A. 88-136 deleted the presumption re the domicile of a married woman and renumbered Subdivs. (5) and (6) as (4) and (5); P.A. 91-174 in Subdiv. (1) substituted one year for six months’ residency.



Section 10a-31 - (Formerly Sec. 10-329g). Guidelines.

The Board of Regents for Higher Education shall adopt guidelines by July 1, 1973, applicable to all the constituent units in the state system of higher education that will insure uniform criteria to aid the institutions in determining the tuition status of any student.

(P.A. 73-474, S. 5, 9; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 reorganized system of higher education, replacing board of higher education with board of governors, effective March 1, 1983; Sec. 10-329g transferred to Sec. 10a-31 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-32 - (Formerly Sec. 10-329h). Authority of institutions.

Unless otherwise restricted or prohibited by law, an institution or its governing board may establish quotas, standards for admission, standards for readmission, or other terms and requirements governing persons who are not in-state students for purposes of higher education and nothing contained in this part shall be construed as prohibiting or limiting that right.

(P.A. 73-474, S. 6, 9.)

History: Sec. 10-329h transferred to Sec. 10a-32 in 1983 pursuant to reorganization of higher education system.



Section 10a-33 - (Formerly Sec. 10-329i). Agreements with foreign states.

The Board of Regents for Higher Education, The University of Connecticut and the Office of Higher Education may enter into agreements with appropriate agencies and institutions of higher education in other states and foreign countries providing for the reciprocal exchange of students in higher educational institutions in this state and such other states or countries. Such agreements may include provisions for waiver or reduction of nonresident tuition for designated categories of students and may include contractual payments to such other state or country, subject to the availability of appropriations. Such agreements shall have as their purpose the mutual improvement of educational advantages for residents of this state and such other states or countries with whom agreements may be made.

(P.A. 73-474, S. 7, 9; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 83-587, S. 18, 96; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 37; P.A. 13-240, S. 3.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-329i transferred to Sec. 10a-33 in 1983; P.A. 83-587 substituted board of governors for board of higher education; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added “and Office of Higher Education”, effective June 15, 2012; P.A. 13-240 added reference to The University of Connecticut and made a technical change, effective July 1, 2013.



Section 10a-34 - (Formerly Sec. 10-330). Licensure or accreditation of programs of higher learning or institutions of higher education. Authority to confer degrees. Review of requests and applications. Appeal of denials.

(a) For the purposes of this section, (1) “program of higher learning” means any course of instruction for which it is stated or implied that college or university-level credit may be given or may be received by transfer; (2) “degree” means any letters or words, diploma, certificate or other symbol or document which signifies satisfactory completion of the requirements of a program of higher learning; (3) “institution of higher education” means any person, school, board, association, limited liability company or corporation which is licensed or accredited to offer one or more programs of higher learning leading to one or more degrees; (4) “license” means the authorization by the Office of Higher Education to operate a program of higher learning or institution of higher education for a specified initial period; (5) “accreditation” means the authorization by said office to continue operating a program of higher learning or institution of higher education for subsequent periods, and in such periods to confer specified degrees; (6) “program modification” means (A) a change in a program of higher learning that does not clearly qualify as a new program of higher learning or a nonsubstantive change, including, but not limited to, a new program of higher learning consisting primarily of course work for a previously approved program of higher learning, (B) an approved program of higher learning to be offered at an off-campus location, (C) a change in the title of a degree, or (D) a change in the title of a program of higher learning; and (7) “nonsubstantive change” means (A) a new undergraduate certificate program, within an existing program of higher learning, of not more than thirty semester credit hours that falls under an approved program of higher learning, (B) a new baccalaureate minor of not more than eighteen semester credit hours, (C) a new undergraduate option or certificate program of not more than fifteen semester credit hours, or (D) a new graduate option or certificate program of not more than twelve semester credit hours.

(b) The Office of Higher Education shall establish regulations, in accordance with chapter 54, concerning the requirements for licensure and accreditation, such regulations to concern administration, finance, faculty, curricula, library, student admission and graduation, plant and equipment, records, catalogs, program announcements and any other criteria pertinent thereto, as well as the periods for which licensure and accreditation may be granted, and the costs and procedures of evaluations as provided in subsections (c), (d) and (i) of this section. Said office shall establish academic review commissions to hear each appeal of a denial by said office of an application by an institution of higher education for licensure or accreditation of a program of higher learning or institution of higher education. For each individual appeal, the executive director of said office, or the executive director’s designee, shall select a commission that is comprised of four higher education representatives and five business and industry representatives chosen from a panel of thirty-five members, who shall be appointed as follows: (1) The Governor shall appoint five members; (2) the speaker of the House of Representatives shall appoint five members; (3) the president pro tempore of the Senate shall appoint five members; (4) the majority leader of the House of Representatives shall appoint five members; (5) the majority leader of the Senate shall appoint five members; (6) the minority leader of the House of Representatives shall appoint five members; and (7) the minority leader of the Senate shall appoint five members. The executive director of said office, or the executive director’s designee, shall ensure that each commission contains at least one member appointed by each of the appointing authorities. Each appointing authority shall select both higher education representatives and business and industry representatives, but not more than three from either category of representatives.

(c) No person, school, board, association or corporation shall confer any degree unless authorized by act of the General Assembly. No application for authority to confer any such degree shall be approved by the General Assembly or any committee thereof, nor shall any such authority be included in any charter of incorporation until such application has been evaluated and approved by the Office of Higher Education in accordance with regulations established by the Office of Higher Education.

(d) The Office of Higher Education shall review all requests and applications for program modifications, nonsubstantive changes, licensure and accreditation. The office shall review each application in consideration of the academic standards set forth in the regulations for licensure and accreditation adopted by said office in accordance with the provisions of subsection (b) of this section. Notwithstanding the provisions of section 10a-34e, any application that is determined by the office to be for (1) a program modification that meets all such academic standards, (2) a nonsubstantive change, (3) licensure, or (4) accreditation shall be deemed approved, and the office shall notify the institution of such approval, not later than forty-five days from the date the office receives such application without requiring any further action from the applicant.

(e) If the executive director of the Office of Higher Education, or the executive director’s designee, determines that further review of an application is needed due at least in part to the applicant offering instruction in a new program of higher learning or new degree level, then the executive director or the executive director’s designee shall conduct a focused or on-site review. Such applicant shall have an opportunity to state any objection regarding any individual selected to review an application on behalf of the executive director. For purposes of this subsection, “focused review” means a review by an out-of-state curriculum expert; and “on-site review” means a full team evaluation by the office at the institution of higher education.

(f) The executive director of the Office of Higher Education, or the executive director’s designee, may require a focused or on-site review of any program application in a health-related field where a license in Connecticut is required to practice in such field.

(g) Any application for licensure of a new institution in this state shall be subject to an on-site review upon a determination by the Office of Higher Education that the application is complete and shall be reviewed at the institutional level for each program as described in subsection (b) of this section. Such process shall be completed not later than nine months from the date said office receives the application.

(h) If the Office of Higher Education denies an application for licensure or accreditation of a program or institution of higher education, the applicant may appeal the denial not later than ten days from the date of denial. The academic review commission shall review the appeal and make a decision on such appeal not later than thirty days from the date the applicant submits the appeal to said office.

(i) No person, school, board, association or corporation shall operate a program of higher learning or an institution of higher education unless it has been licensed or accredited by the Office of Higher Education, nor shall it confer any degree unless it has been accredited in accordance with this section. The office shall accept regional accreditation, in satisfaction of the requirements of this subsection unless the office finds cause not to rely upon such accreditation. If any institution of higher education provides evidence of programmatic accreditation, the office may consider such accreditation in satisfaction of the requirements of this subsection and deem the program at issue in the application for accreditation to be accredited in accordance with this section. National accreditation for Connecticut institutions of higher education accredited prior to July 1, 2013, shall be accepted as being in satisfaction of the requirements of this subsection unless the office finds cause not to rely on such national accreditation.

(j) No person, school, board, association or corporation shall use in any way the term “junior college” or “college” or “university” or use any other name, title, literature, catalogs, pamphlets or descriptive matter tending to designate that it is an institution of higher education, or that it may grant academic or professional degrees, unless the institution possesses a license from, or has been accredited by, the office, nor shall it offer any program of higher learning without approval of the Office of Higher Education.

(k) Accreditation of any program or institution or authority to award degrees granted in accordance with law prior to July 1, 1965, shall continue in effect.

(February, 1965, P.A. 330, S. 13; 1967, P.A. 751, S. 12; 1969, P.A. 344; P.A. 73-408; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 92-126, S. 10, 48; P.A. 95-79, S. 20, 189; P.A. 07-90, S. 1; P.A. 11-48, S. 245; P.A. 12-156, S. 56; P.A. 13-118, S. 1; 13-247, S. 187; 13-261, S. 12.)

History: 1967 act amended Subsec. (d) to allow commission to accept regional or national accreditation; Sec. 10-6 transferred to Sec. 10-330 in 1969; 1969 act prohibited operation of program or institution of higher learning “unless it is operated on a nonprofit basis ...” in Subsec. (d); P.A. 73-408 deleted requirement that programs and institutions be operated on nonprofit basis; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-330 transferred to Sec. 10a-34 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 92-126 amended Subsec. (d) to require the board to accept national accreditation, where appropriate, unless the board finds cause not to rely upon such accreditation; P.A. 95-79 redefined “institution of higher learning” to include a limited liability company, effective May 31, 1995; P.A. 07-90 made a technical change in Subsec. (b), deleted former Subsec. (g) re fine for violation and redesignated existing Subsec. (h) as Subsec. (g), effective January 1, 2008; P.A. 11-48 amended Subsec. (a) to replace “Board of Governors of Higher Education” with “State Board of Education”, amended Subsec. (b) to replace “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs”, amended Subsec. (c) to replace “Board of Governors of Higher Education” with “State Board of Education” and “the Office of Financial and Academic Affairs for Higher Education”, and amended Subsecs. (d) and (e) to replace “Board of Governors of Higher Education” with “State Board of Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education” in Subsecs. (b) and (c), effective June 15, 2012; P.A. 13-118 amended Subsec. (a) to add Subdiv. (1) to (5) designators, replace references to State Board of Education with references to Office of Higher Education in Subdivs. (4) and (5), make technical changes in Subdivs. (3) and (5), and add Subdivs. (6) and (7) re definitions of “program modification” and “nonsubstantive change”, amended Subsec. (b) to replace provision re advisory council for accreditation with provisions re academic review commissions and make technical changes, amended Subsec. (c) to replace “State Board of Education” with “Office of Higher Education”, added new Subsec. (d) re review of all requests and applications for program modifications, nonsubstantive changes, licensure and accreditation, added new Subsec. (e) re further review of an application, added new Subsec. (f) re focused or on-site review of any program application in a health-related field, added new Subsec. (g) re on-site review of application for licensure of a new institution, added new Subsec. (h) re denial of an application for licensure or accreditation, redesignated existing Subsec. (d) as Subsec. (i) and amended same to replace references to State Board of Education with references to Office of Higher Education, authorize Office of Higher Education to consider evidence of programmatic accreditation and accept national accreditation and make technical changes, redesignated existing Subsec. (e) as Subsec. (j) and amended same to replace references to State Board of Education with references to Office of Higher Education and make technical changes, redesignated existing Subsec. (f) as Subsec. (k), and deleted former Subsec. (g) re temporary licensure, effective July 1, 2013; P.A. 13-247 amended Subsec. (b) to change “twenty-five” to “thirty-five” re members, effective July 1, 2013; P.A. 13-261 amended Subsec. (b) to add new Subdivs. (2) and (3) re appointments for the speaker of the House of Representatives and the president pro tempore of the Senate, redesignate existing Subdivs. (2) to (5) as Subdivs. (4) to (7) and make a technical change, effective July 1, 2013.



Section 10a-34a - Conferment of degrees without authority. Penalty.

(a) The executive director of the Office of Higher Education may assess any person, school, board, association or corporation which violates any provision of section 10a-34 or 10a-35 an administrative penalty in an amount not to exceed five hundred dollars for each day of such violation.

(b) (1) The executive director of the Office of Higher Education shall serve written notice upon the person, school, board, association or corporation when the assessment of such an administrative penalty is under consideration. The notice shall set forth the reasons for the assessment of the penalty.

(2) Not later than forty-five days after the executive director or the executive director’s designee mails notice pursuant to subdivision (1) of this subsection to such person, school, board, association or corporation, the executive director or the executive director’s designee shall hold a compliance conference with such person, school, board, association or corporation.

(c) If, after the compliance conference pursuant to subsection (b) of this section, the executive director determines that imposition of the administrative penalty is appropriate, the executive director shall issue an order and serve written notice by certified mail, return receipt requested upon the person, school, board, association or corporation.

(d) The person, school, board, association or corporation aggrieved by the order of the executive director imposing an administrative penalty pursuant to subsection (c) of this section shall, not later than fifteen days after such order is mailed, request, in writing, a hearing before the Office of Higher Education. Such hearing shall be held in accordance with the provisions of chapter 54.

(P.A. 07-90, S. 2; P.A. 11-48, S. 246; P.A. 12-156, S. 56; P.A. 13-118, S. 2.)

History: P.A. 07-90 effective January 1, 2008; P.A. 11-48 replaced “Commissioner of Higher Education” and “commissioner” with “executive director of the Office of Financial and Academic Affairs for Higher Education” and “executive director”, and, in Subsec. (d), replaced “Board of Governors of Higher Education” with “State Board of Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education” in Subsecs. (a) and (b), effective June 15, 2012; P.A. 13-118 amended Subsec. (d) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 10a-34b - Injunctive relief.

The executive director, through the Attorney General, may seek an order from the superior court to prevent any violation of sections 10a-34 and 10a-35 through the use of an injunction in accordance with the provisions of chapter 916.

(P.A. 07-90, S. 3; P.A. 11-48, S. 247.)

History: P.A. 07-90 effective January 1, 2008; P.A. 11-48 replaced “Commissioner of Higher Education” with “executive director”, effective July 1, 2011.



Section 10a-34c - Investigative power.

The executive director of the Office of Higher Education may conduct an investigation and, through the Attorney General, maintain an action in the name of the state against any person, school, board, association or corporation to restrain or prevent the establishment or operation of an institution that is not licensed, accredited or authorized to award degrees by the Office of Higher Education pursuant to the provisions of section 10a-34.

(P.A. 07-90, S. 4; P.A. 11-48, S. 248; P.A. 12-156, S. 56; P.A. 13-118, S. 3.)

History: P.A. 07-90 effective January 1, 2008; P.A. 11-48 replaced “Commissioner of Higher Education, or the commissioner’s designee” with “executive director of the Office of Financial and Academic Affairs for Higher Education” and “Board of Governors of Higher Education” with “State Board of Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012; P.A. 13-118 replaced “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 10a-34d - Petitioning of court for enforcement of order.

The Office of Higher Education, through the Attorney General, may petition the superior court for the judicial district of Hartford for the enforcement of any order issued by the office or the executive director, and for other appropriate relief. The court may issue such orders as are appropriate to aid in enforcement.

(P.A. 07-90, S. 5; P.A. 11-48, S. 249; P.A. 12-156, S. 56.)

History: P.A. 07-90 effective January 1, 2008; P.A. 11-48 replaced “Board of Governors of Higher Education or the Commissioner of Higher Education” with “Office of Financial and Academic Affairs for Higher Education” and replaced “commissioner” with “executive director”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-34e - Review, inspection or investigation of applications for licensure or accreditation or violations.

The Office of Higher Education may conduct any necessary review, inspection or investigation regarding applications for licensure or accreditation or possible violations of this section and sections 10a-34 to 10a-34d, inclusive, or of any applicable regulations of Connecticut state agencies. In connection with any investigation, the executive director or the executive director’s designee, may administer oaths, issue subpoenas, compel testimony and order the production of any record or document. If any person refuses to appear, testify or produce any record or document when so ordered, the executive director may seek relief pursuant to section 10a-34d.

(P.A. 07-90, S. 6; P.A. 11-48, S. 250; P.A. 12-156, S. 56.)

History: P.A. 07-90 effective January 1, 2008; P.A. 11-48 replaced “Commissioner of Higher Education, or the commissioner’s designee,” with “Office of Financial and Academic Affairs for Higher Education” and replaced “commissioner” with “executive director”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-34f - Regulations.

The Office of Higher Education shall adopt regulations in accordance with the provisions of chapter 54 in order to carry out the provisions of sections 10a-34a to 10a-34e, inclusive.

(P.A. 07-90, S. 7; P.A. 11-48, S. 251; P.A. 12-156, S. 56.)

History: P.A. 07-90 effective July 1, 2007; P.A. 11-48 replaced “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-35 - (Formerly Sec. 10-331). Grant of authority prior to July 1, 1935. Degree void, when.

No person, school, board, association or corporation which, prior to July 1, 1935, was granted authority to confer any standard academic, professional or graduate degree and which did not, prior to July 1, 1935, exercise such authority shall confer any such degree until it is determined by the Office of Higher Education that its organization and equipment are such that it is fully competent to meet the degree standards set and maintained by similar institutions. Any degree granted in violation of the provisions of this section shall be null and void. Any person, school, board, association or corporation which violates any provision of this section shall be fined not more than one thousand dollars.

(1949 Rev. S. 1342; 1951, S. 881d; February, 1965, P.A. 330, S. 14; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 252; P.A. 12-156, S. 56; P.A. 13-118, S. 17.)

History: Sec. 10-7 transferred to Sec. 10-331 in 1969; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-331 transferred to Sec. 10a-35 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 11-48 replaced “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs for Higher Education and approved by the State Board of Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012; P.A. 13-118 eliminated requirement re approval by State Board of Education, effective July 1, 2013.



Section 10a-35a - Authority over academic degrees awarded by the state colleges, regional community-technical colleges and Board for State Academic Awards.

(a) Notwithstanding sections 10a-34 to 10a-35, inclusive, the Board of Regents for Higher Education shall have the authority, in accordance with the provisions of said sections 10a-34 to 10a-35, inclusive, over academic degrees awarded by the state colleges within the Connecticut State University System, the regional community-technical colleges and the Board for State Academic Awards, including the (1) operation of such public institutions of higher education and the programs offered by such public institutions of higher education, (2) licensure and accreditation of such public institutions of higher education and programs offered by such public institutions of higher education, (3) evaluation and approval of applications to confer academic degrees made by such public institutions of higher education, and (4) assessment of any violation by such public institutions of higher education of the authority of said board as described in subdivisions (1) to (3), inclusive, of this section and the imposition of a penalty for such violation.

(b) Notwithstanding sections 10a-34 to 10a-35, inclusive, the Board of Trustees for The University of Connecticut shall (1) have the authority to review and approve recommendations for the establishment of new academic programs, and (2) report all new programs and program changes to the Office of Higher Education.

(P.A. 11-48, S. 253; 11-61, S. 108; P.A. 13-118, S. 6.)

History: P.A. 11-48 effective July 1, 2011; P.A. 11-61 added “in this state” re public institutions of higher education, effective July 1, 2011; P.A. 13-118 designated existing provisions as Subsec. (a) and amended same to replace reference to public institutions of higher education with “the state colleges within the Connecticut State University System, the regional community-technical colleges and the Board for State Academic Awards” and make technical changes and added Subsec. (b) re authority of the Board of Trustees for The University of Connecticut to review and approve new academic programs and report new programs and program changes, effective July 1, 2013.



Section 10a-36 - (Formerly Sec. 10-331a). Declaration of policy re securing postsecondary education opportunities. Duties of Office of Higher Education re independent colleges.

In order to secure opportunities in postsecondary education for the greatest number of qualified Connecticut residents and in order to realize the benefits from an educated citizenry which accrue both to the students and to the state, the state, acting through the Office of Higher Education, (1) shall promote and coordinate the continuing development of the independent colleges and universities with that of the public colleges and universities; and (2) shall, without infringing upon the autonomy of the independent institutions, annually make financial aid available to Connecticut residents enrolled at independent colleges and universities in accordance with the provisions of sections 10a-37 to 10a-42a, inclusive.

(1969, P.A. 627, S. 2; 1972, S.A. 53, S. 16; P.A. 73-551, S. 1, 4; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 83-197, S. 1, 9; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 38.)

History: 1972 act allowed reimbursement of independent colleges which “provide and make available to Connecticut students” places in enrollment rather than to those which “increase” the number of places allotted and provided basis of determining number of places to be so provided in independent schools; P.A. 73-551 specified that places are to be for undergraduates and distinguished between full-time and part-time places and authorized development of criteria for determining equivalency; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-331a transferred to Sec. 10a-36 in 1983; P.A. 83-197 deleted specific provisions concerning awarding of financial aid and substituted general statement of intent for awarding financial aid to independent colleges and universities; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education”, effective June 15, 2012.



Section 10a-36 to 10a-42 - (Formerly Secs. 10-331a, 10-331b and 10-331d to 10-331h) and 10a-42a. Declaration of policy re securing postsecondary education opportunities; duties of Office of Higher Education re independent colleges. Definitions. Administration of program. Calculation of annual appropriation. Grants; reports required from participating colleges or universities, content. Amount of aid to individual students. Making of payments to colleges. Eligibility of colleges or universities participating in program after June 30, 2011.

Sections 10a-36 to 10a-42a, inclusive, are repealed, effective July 1, 2013.

(1969, P.A. 627, S. 1, 2, 5, 6; 1972, S.A. 53, S. 16–22; P.A. 73-551, S. 1–4; P.A. 75-574, S. 1; P.A. 76-410, S. 1, 4; P.A. 77-573, S. 24, 30; P.A. 80-326; P.A. 82-218, S. 37, 46; 82-314, S. 58, 63; P.A. 83-197, S. 1–9; P.A. 84-241, S. 2, 5; 84-365, S. 8, 12; P.A. 85-477, S. 1–4; P.A. 87-450, S. 3–6, 17; P.A. 88-252, S. 4, 6; P.A. 90-147, S. 1, 2, 20; P.A. 91-208, S. 2, 11; 91-256, S. 49, 50, 69; P.A. 92-126, S. 11, 48; P.A. 94-180, S. 1–3, 17; P.A. 01-89, S. 1, 2; P.A. 05-245, S. 52; Nov. 24 Sp. Sess. P.A. 08-1, S. 6; P.A. 11-6, S. 65; 11-48, S. 260–264, 285; P.A. 12-156, S. 38, 56; June 12 Sp. Sess. P.A. 12-2, S. 56; P.A. 13-3, S. 97; 13-247, S. 389.)



Section 10a-37 - (Formerly Sec. 10-331b). Definitions.

For the purposes of sections 10a-36 to 10a-42a, inclusive:

(a) An “undergraduate Connecticut student” is defined as a student who is a Connecticut resident as defined under sections 10a-28, 10a-29 and 10a-30 and who has not earned a baccalaureate degree;

(b) A “full-time undergraduate student” is defined as a student who has been registered at a college in a course of study leading to an associate or bachelor’s degree and who is carrying twelve or more semester credit hours at that college;

(c) A “part-time undergraduate student” is an individual who has been registered at a college for fewer than twelve semester credit hours in a course or courses, the academic credit for which can be applied toward a degree at that college;

(d) An “independent college or university”: (1) Is a nonprofit institution established in this state; (2) has degree-granting authority in this state; (3) has its home campus located in this state; (4) is not included in the Connecticut system of public higher education; and (5) is an institution whose primary function is not the preparation of students for religious vocation;

(e) “Office” means the Office of Financial and Academic Awards for Higher Education;

(f) “Full-time equivalent students” at independent colleges and universities means a number derived by aggregating the number of semester credit equivalent hours taken by undergraduate students in the fall semester and dividing by fifteen;

(g) “Family contribution” is an expected contribution for educational costs from the family computed on the basis of a needs analysis formula approved by the Board of Regents for Higher Education;

(h) “Education costs” shall include the direct and indirect costs for an individual student that are published by each college or university participating in the grant program and approved by the Board of Regents for Higher Education; and

(i) “Financial need” is the difference between educational costs and the sum of the family contributions and all other forms of financial aid.

(1969, P.A. 627, S. 1; 1972, S.A. 53, S. 17; P.A. 73-551, S. 2, 4; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 83-197, S. 2, 9; P.A. 84-241, S. 2, 5; P.A. 85-477, S. 1, 4; P.A. 11-48, S. 260; June 12 Sp. Sess. P.A. 12-2, S. 56.)

History: 1972 act extended applicability by substituting “10-331h” for “10-331e”, redefined “full-time undergraduate student” as one enrolled for 12 or more semester credit hours rather than one carrying 75% or more of the credit hours defined as a full-time student load” and defined “commission”; P.A. 73-551 replaced former definitions of “Connecticut student” and “full-time undergraduate student” with definitions of “undergraduate Connecticut student”, “full-time undergraduate Connecticut student” and “part-time undergraduate Connecticut student”; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-331b transferred to Sec. 10a-37 in 1983; P.A. 83-197 replaced numeric Subdiv. indicators with alphabetic indicators, redefined “undergraduate Connecticut student” to key into general definitions of residency and student status (see Secs. 10a-28, 10a-29 and 10a-30), redefined “part-time undergraduate student” as an individual who has been registered for less than 12 semester credit hours, redefined “independent colleges or university” to require that such college or institution be a nonprofit institution, have degree-granting authority in this state and have its home campus in this state, and defined “full-time equivalent students”, “family contribution”, “education costs” and “financial need”; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 85-477 redefined “full-time undergraduate student” to delete reference to acceptance for matriculation and redefined “full-time equivalent students” to specify that hours applicable to calculation are “equivalent” hours; P.A. 11-48 amended Subdiv. (e) to replace definition of “board” with definition of “office”, effective July 1, 2011 (Revisor’s note: In Subdivs. (g) and (h), “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” to conform with changes made by P.A. 11-48, S. 285); June 12 Sp. Sess. P.A. 12-2 made a technical change in Subdiv. (b).



Section 10a-38 - (Formerly Sec. 10-331d). Administration of program.

In administering sections 10a-36 to 10a-42a, inclusive, the Office of Higher Education shall develop and utilize fiscal procedures designed to insure accountability of the public funds expended pursuant to said sections. Such procedures shall include provisions for compliance audits which may be conducted by the Office of Higher Education of any independent college or university which participates in the program established pursuant to sections 10a-36 to 10a-42a, inclusive. Commencing with the fiscal year ending June 30, 1989, and biennially thereafter, each such independent institution shall submit the results of an audit done by an independent certified public accountant for each year of participation in the program. Independent colleges and universities determined by the office not to be in substantial compliance with the provisions of sections 10a-40, 10a-41 and 10a-42g shall be ineligible to receive funds under the program for the fiscal year next following the fiscal year in which the independent college or university was determined not to be in substantial compliance pursuant to this section and for each fiscal year thereafter until the office determines that the college or university is in substantial compliance with the provisions of this section.

(1969, P.A. 627, S. 5; 1972, S.A. 53, S. 20; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; 82-314, S. 58, 63; P.A. 83-197, S. 3, 9; P.A. 84-241, S. 2, 5; P.A. 87-450, S. 3, 17; P.A. 92-126, S. 11, 48; P.A. 94-180, S. 1, 17; P.A. 11-48, S. 261; P.A. 12-156, S. 56.)

History: 1972 act replaced “10-331e” with “10-331h”, set February fifteenth as report deadline and required report to education committee rather than to entire general assembly; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 82-314 changed official name of education committee; Sec. 10-331d transferred to Sec. 10a-38 in 1983; P.A. 83-197 reduced from 2.5% to 1% the per cent of the amount appropriated for the program which may be used to administer the program, deleted reporting requirement and substituted provision which requires board to develop fiscal procedures designed to insure accountability of amounts appropriated; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 87-450 added provisions re board of governors’ use of appropriated funds to audit program records, audits by the department of higher education and by independent certified public accountants and re ineligibility for funds when college or university not in substantial compliance with certain statutory requirements; P.A. 92-126 removed authority for the board of governors to utilize up to 1% of the amount appropriated to administer Secs. 10a-36 to 10a-42a, inclusive; P.A. 94-180 made technical changes, effective July 1, 1994; P.A. 11-48 replaced “Board of Governors of Higher Education” and “Department of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-39 - (Formerly Sec. 10-331e). Calculation of annual appropriation.

In administering sections 10a-36 to 10a-42a, inclusive, the Office of Higher Education shall annually request an appropriation for this program to be derived by: (1) Calculating the actual General Fund expenditures per full-time equivalent student at The University of Connecticut and in the Connecticut State University System, by taking the actual General Fund expenditures at The University of Connecticut and for the Connecticut State University System for the fiscal year two years prior to the grant year, as reported for higher education in the annual report on the state budget prepared by the Office of Fiscal Analysis, and dividing by the number of full-time equivalent students enrolled at The University of Connecticut and in the Connecticut State University System during said year as determined by the office; (2) calculating the number of full-time equivalent undergraduate Connecticut students enrolled at Connecticut independent colleges and universities during the fall semester of said fiscal year; and (3) multiplying the number of full-time equivalent undergraduate Connecticut students at Connecticut independent colleges by (A) twelve and three-tenths per cent of the actual General Fund expenditures per full-time equivalent student at The University of Connecticut and in the Connecticut State University System, as calculated in subdivision (1) of this section for appropriations made for the fiscal year ending June 30, 1988, (B) seventeen per cent of the actual General Fund expenditures per full-time equivalent student at The University of Connecticut and for the Connecticut State University System, as calculated in subdivision (1) of this section for appropriations made for the fiscal year ending June 30, 1989, and (C) twenty-five per cent of the actual General Fund expenditures per full-time equivalent student at The University of Connecticut and in the Connecticut State University System, as calculated in subdivision (1) of this section for appropriations made for the fiscal year ending June 30, 2004, and for each fiscal year thereafter.

(1969, P.A. 627, S. 6; 1972, S.A. 53, S. 21; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 83-197, S. 4, 9; P.A. 84-241, S. 2, 5; 84-365, S. 8, 12; P.A. 85-477, S. 2, 4; P.A. 87-450, S. 4, 17; P.A. 91-256, S. 49, 69; P.A. 01-89, S. 1, 2; P.A. 11-48, S. 262; P.A. 12-156, S. 56.)

History: 1972 act replaced “10-331e” with “10-331h” and required estimation rather than establishment of number of undergraduates for whom places to be sought in independent colleges; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-331e transferred to Sec. 10a-39 in 1983; P.A. 83-197 deleted provisions of former section concerning duties of board re general administration of program and substituted provisions detailing method of calculating annual appropriation to be requested by the board for the program; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 84-365 deleted reference in calculation to subtraction of the Connecticut State University general fund tuition revenue for the fiscal year two years prior to the grant year, effective July 1, 1985; P.A. 85-477 applied provisions to appropriations made for FY 1985-86 and thereafter and changed formula by requiring multiplication of number of full-time equivalent undergraduate students at independent college by 8.5% rather than 7.5% of general fund expenditures per full-time equivalent student at University of Connecticut or Connecticut State University; P.A. 87-450 changed formula by requiring multiplication of number of full-time equivalent undergraduate students at independent colleges by 12.3% rather than 8.5% of general fund expenditures per full-time equivalent student at The University of Connecticut and the Connecticut State University as calculated for appropriations made for the fiscal year ending June 30, 1988, rather than June 30, 1986, and by 17% of such expenditures as calculated for appropriations made for the fiscal year ending June 30, 1989, and for each fiscal year thereafter; P.A. 91-256 made technical changes; P.A. 01-89 divided Subdiv. (2) into Subparas. (A) and (B) and added Subpara. (C) re calculations for appropriations made for the fiscal year ending June 30, 2004, and each fiscal year thereafter, effective July 1, 2001; P.A. 11-48 replaced “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs for Higher Education” and “office”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-40 - (Formerly Sec. 10-331f). Grants. Reports required from participating colleges or universities; content.

The amount of the annual appropriation to be allocated to each independent college or university shall be determined by its actual full-time equivalent enrollment of Connecticut undergraduate students during the fall semester of the fiscal year two years prior to the grant year. The number of eligible undergraduate Connecticut students under sections 10a-36 to 10a-42a, inclusive, shall be determined by the office but the awards based upon such computation shall not exceed the total available appropriation. Each participating college shall expend all of the moneys received under this program as direct financial assistance for grants for educational expenses and student employment to Connecticut undergraduate students. Direct financial assistance does not include loans to Connecticut students which must be repaid to the college at some future date. For each fiscal year a minimum of ten per cent of the total institutional state student financial aid which exceeds the amount appropriated to each independent institution for the fiscal year ending June 30, 1987, shall be used for student financial aid for needy minority students in accordance with the office’s plan for racial and ethnic diversity under section 10a-11. For each fiscal year a minimum of five per cent of the total amount of state student financial aid appropriated to each institution which exceeds the amount received by each institution for the fiscal year ending June 30, 1988, shall be used for on-campus or off-campus community service work-study placements. Participating independent colleges and universities shall provide the Office of Higher Education with data and reports necessary to administer the program and shall maintain, for a period of not less than three years, records substantiating the reported number of full-time equivalent Connecticut students and documentation utilized by the college or university in determining eligibility of the Connecticut independent college student grant recipients. Such records shall be subject to audit. Funds not obligated by a college or university shall be returned by January fifteenth of the fiscal year of the grant to the Office of Higher Education for reallocation to other institutions participating in this program. Except as provided in this section any funds so returned by a college or university shall be redistributed to all other independent colleges and universities participating in the program in accordance with the formula set forth in this section using the most recent enrollment data available to the Office of Higher Education. For the fiscal year ending June 30, 2009, the Office of Higher Education shall total the amount of funds returned by all independent colleges and universities and (1) if such total amount is five hundred thousand dollars or less, the office shall not redistribute the funds, and (2) if such total amount is greater than five hundred thousand dollars, the office shall redistribute an amount equal to the difference between such total amount and five hundred thousand dollars.

(1972, S.A. 53, S. 18; P.A. 73-551, S. 3, 4; P.A. 77-573, S. 24, 30; P.A. 80-326; P.A. 82-218, S. 37, 46; P.A. 83-197, S. 5, 9; P.A. 87-450, S. 5, 17; P.A. 88-252, S. 4, 6; P.A. 90-147, S. 1, 20; P.A. 94-180, S. 2, 17; Nov. 24 Sp. Sess. P.A. 08-1, S. 6; P.A. 11-48, S. 263; P.A. 12-156, S. 56.)

History: P.A. 73-551 replaced requirement that participating students not exceed 10% of “full-time undergraduate Connecticut students in independent colleges and the total available appropriation” with provision that awards not exceed total available appropriation; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 80-326 increased amount to be spent as direct financial assistance from 80% to 100% of amount received under Secs. 10-331a to 10-331h; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-331f transferred to Sec. 10a-40 in 1983; P.A. 83-197 deleted provisions relating to the amount of grant per student to be distributed, added provision concerning the amount of annual appropriation each college or university will receive, added provisions concerning reporting requirements and the return of funds not obligated by participating college or university to the department of higher education for reallocation to other institutions; P.A. 87-450 provided that all the moneys received be expended as direct financial assistance for grants for educational expenses and student employment and that for each fiscal year a minimum of 10% of the institutional state student financial aid which exceeds the amount appropriated to each independent institution for the fiscal year ending June 30, 1987, be used for financial aid for needy minority students; P.A. 88-252 provided that for each fiscal year a minimum of 5% of the total amount of state student financial aid appropriated to each institution which exceeds the amount received by each institution for the fiscal year ending June 30, 1988, be used for on-campus or off-campus community service work-study placements; P.A. 90-147 added Subsec. (b) re allocation reduction for the fiscal years ending June 30, 1989, and June 30, 1990, and made technical changes; P.A. 94-180 provided for the redistribution of returned funds and deleted obsolete provisions formerly designated as Subsec. (b), effective July 1, 1994; Nov. 24 Sp. Sess. P.A. 08-1 added provisions re redistribution of funds returned by independent colleges and universities for the fiscal year ending June 30, 2009, effective November 25, 2008; P.A. 11-48 replaced references to Board of Governors of Higher Education and Department of Higher Education with references to Office of Financial and Academic Affairs for Higher Education, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-41 - (Formerly Sec. 10-331g). Amount of aid to individual students.

The amount of aid to be given under this program to an individual student shall be determined by the individual college or university on the basis of a needs analysis system approved by the United States Department of Education. Financial aid provided pursuant to this section in any one fiscal year shall not exceed the General Fund cost per full-time equivalent student at The University of Connecticut and in the Connecticut State University System, as determined in section 10a-39, and shall be consistent with the published student aid policies of the college or university. Grants shall be awarded only to Connecticut students attending full-time or part-time and, except as otherwise provided in this section, shall not exceed a student’s financial need. Financial aid provided to Connecticut residents under this program shall be designated as a grant from the Connecticut Independent College Student Grant (C.I.C.S.G.) Program.

(1972, S.A. 53, S. 19; P.A. 75-574, S. 1; P.A. 76-410, S. 1, 4; P.A. 83-197, S. 6, 9; P.A. 85-477, S. 3, 4; P.A. 87-450, S. 6, 17; P.A. 90-147, S. 2, 20; P.A. 91-208, S. 2, 11; 91-256, S. 50, 69; P.A. 94-180, S. 3, 17.)

History: P.A. 75-574 excluded consideration of veterans’ benefits in determination of amount of aid to individual students; P.A. 76-410 deleted provision re veterans’ benefits; Sec. 10-331g transferred to Sec. 10a-41 in 1983 pursuant to reorganization of higher education system; P.A. 83-197 limited aid to individual student to an amount not to exceed, for any one fiscal year, one-half of the general fund cost per full-time equivalent student at The University of Connecticut and the Connecticut State University and limited grants to Connecticut students and to such student’s financial need; P.A. 85-477 amended section to limit aid to not more than “three-fourths of the general fund cost ...” and provided that financial aid under this program to be designated a grant from the Connecticut Independent College Student Grant Program; P.A. 87-450 provided that the amount of aid to be given to a student be based on a needs analysis system approved by the United States Department of Education, increased the aid limit from “three-fourths of the general fund cost ...” to “the general fund cost ...”, required that student aid policies be published and clarified, that grant recipients may be either full-time or part-time students; P.A. 90-147 added an alternative method for the determination of financial need for purposes of student employment and provided that certain students employed in on-campus and off-campus community service work-study placements may earn not more than $4,000 in any year for which they receive awards; P.A. 91-208 substituted 5% for 3% and $5,000 for $4,000 in limitations on aid given by institution and on student’s earnings, respectively; P.A. 91-256 made a technical change; P.A. 94-180 deleted exceptions to the determination of individual student need by the individual college or university, effective July 1, 1994.



Section 10a-42 - (Formerly Sec. 10-331h). Making of payments to colleges.

The Office of Higher Education shall disburse to each participating college or university on or about September first of each year funds made available under this program.

(1972, S.A. 53, S. 22; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 83-197, S. 7, 9; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 264; P.A. 12-156, S. 56.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-331h transferred to Sec. 10a-42 in 1983; P.A. 83-197 deleted installment payment of grant and provided for a single payment; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 11-48 replaced “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-42a - Eligibility of colleges or universities participating in program after June 30, 2011.

For the fiscal year ending June 30, 2012, and each fiscal year thereafter, no accredited independent college or university shall be eligible for an allocation pursuant to section 10a-40 unless such college or university (1) meets the definition of an “independent college or university” as defined in section 10a-37, and (2) received an allocation pursuant to section 10a-40 during the fiscal year ending June 30, 2011.

(P.A. 83-197, S. 8, 9; P.A. 05-245, S. 52; P.A. 11-6, S. 65.)

History: P.A. 05-245 added provision re change in corporate structure, effective June 30, 2005; P.A. 11-6 excluded from grant program any independent college or university that did not receive an allocation from program during fiscal year ending June 30, 2011, effective July 1, 2011.



Section 10a-42b to 10a-42f - Contracting with independent colleges for programs. Definitions. Requirements to be met prior to contracting. Duties of Board of Governors of Higher Education re contracting program. Contract students not to be counted for purpose of calculating independent colleges grant.

Sections 10a-42b to 10a-42f, inclusive, are repealed.

(P.A. 83-288, S. 1–5; P.A. 84-241, S. 2, 5; P.A. 87-450, S. 16, 17; P.A. 90-147, S. 18, 20.)



Section 10a-42g - Amount for need-based undergraduate student financial aid.

Section 10a-42g is repealed, effective July 1, 2013.

(P.A. 87-450, S. 2, 17; P.A. 94-180, S. 4, 17; P.A. 11-48, S. 265; P.A. 12-156, S. 56; P.A. 13-247, S. 389.)



Section 10a-42h - Confidential student data or records provided to local or regional board of education or state department or agency by independent institution of higher education.

When any independent institution of higher education provides, upon request, student data or records containing information that is confidential under federal or state law to a local or regional board of education or any department or agency of the state, including, but not limited to, the Board of Regents for Higher Education, The University of Connecticut, the Office of Higher Education and the Labor Department, in accordance with such federal or state law and pursuant to the terms of a written agreement with such board, department or agency, such independent institution of higher education shall not be held liable for any breach of confidentiality, use, retention, or destruction of such student data or records that results from the actions or omissions of such board, department, or agency or of any person providing access to such student data or records obtained by such board, department or agency. For purposes of this section, confidential student data or records includes, but is not limited to, personally identifiable information, as defined in the regulations implementing the Family Educational Rights and Privacy Act of 1974, 20 USC 1232g, as from time to time amended, at 34 CFR 99.3.

(P.A. 13-118, S. 23.)

History: P.A. 13-118 effective July 1, 2013.



Section 10a-43 - (Formerly Sec. 10-332). Postsecondary education certificate.

Section 10a-43 is repealed, effective July 1, 2013.

(February, 1965, P.A. 330, S. 12; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 13-240, S. 12.)



Section 10a-44 - (Formerly Sec. 10-334). Granting of funds to United Student Aid Funds, Inc.

Section 10a-44 is repealed.

(February, 1965, P.A. 361, S. 15; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 39, 46; P.A. 83-587, S. 19, 96; P.A. 84-241, S. 2, 5; P.A. 88-136, S. 36, 37.)



Section 10a-44a - Availability of price and revision information re college textbooks.

Each publisher of college textbooks shall make available to a prospective purchaser of the publisher’s products who is a member of the faculty of an institution of higher education (1) the price at which the publisher would make the products available to the store on the campus of such institution that would offer such products to students, and (2) the history of revisions for such products, if any. For purposes of this section, “products” means all versions of a textbook or set of textbooks, except custom textbooks or special editions of textbooks, available in the subject area for which a prospective purchaser is teaching a course, including supplemental items, both when sold together with, or separately from, a textbook.

(P.A. 06-103, S. 1; P.A. 07-166, S. 6; P.A. 08-116, S. 3.)

History: P.A. 06-103 effective July 1, 2006; P.A. 07-166 made a technical change, effective June 19, 2007; P.A. 08-116 made a technical change, effective May 27, 2008.



Section 10a-44b - Credit card marketing to students enrolled at a public institution of higher education. Board of Regents to adopt policies.

(a) For purposes of this section, “marketing” means any activity attended and facilitated by an agent or employee of a credit card issuer when such activity is designed to offer a credit card to students enrolled at a public institution of higher education in this state, but does not include (1) activities that are open to the general public or accessible by populations that include the general public, such as advertisements in posters, newspapers, magazines, television, radio or Internet or other similar activities; or (2) activities or merchandising conducted within the physical boundaries of a financial services business located on or within a campus of a public institution of higher education.

(b) On or before January 1, 2010, the Board of Regents for Higher Education shall adopt policies regulating the marketing practices of credit card issuers on the campuses of public institutions of higher education. Such policies shall (1) require credit card issuers to register with the public institution of higher education before conducting any marketing activities on the campus of the institution; (2) require such registered issuers, at least once each year in which the issuers are engaged in marketing credit cards on the campus of the institution, to appear in person at a location that is open to all students of the institution for the purpose of providing educational information and answering questions, and require the institution to advertise such appearance; (3) prohibit credit card issuers from marketing to undergraduate students during the orientation and class registration periods; (4) require credit card issuers that engage in marketing practices at public institutions of higher education to distribute credit card management education materials along with any marketing materials; (5) prohibit public institutions of higher education from disclosing identifying information of undergraduate students at such institutions to credit card issuers unless such institutions have provided such students with notice of and the opportunity to opt out of such disclosure in accordance with the regulations adopted by the United States Department of Education pursuant to the Family Educational Records and Privacy Act, 20 USC 1232g, as amended from time to time; (6) prohibit employees of such public institutions of higher education from marketing credit cards to students; (7) restrict the time and place in which credit card marketing may occur; and (8) prohibit the use of gifts and incentives in such marketing at intercollegiate athletic events.

(P.A. 09-167, S. 1; P.A. 11-48, S. 285.)

History: P.A. 09-167 effective July 1, 2009; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011.



Section 10a-45 - (Formerly Sec. 10-334b). Receipt and expenditure of federal funds.

The Board of Regents for Higher Education and the Office of Higher Education may serve as the agency of the state with respect to any federal program under any Act of Congress or administrative ruling pursuant thereto pertaining to higher education, and, in such capacity, may apply for, accept and expend funds allocated or payable to the state for state, local and other expenditures, may establish and administer or supervise the administration of any state-wide plan which is now or may hereafter be required as a condition for receipt of federal funds and may take such other action as may be reasonable and necessary to fulfill the purposes of the federal requirements.

(1967, P.A. 585, S. 2; P.A. 73-281, S. 1, 7; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 39.)

History: P.A. 73-281 specified “commission” as commission for higher education; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-334b transferred to Sec. 10a-45 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added “and the Office of Higher Education”, effective June 15, 2012.



Section 10a-46 - (Formerly Sec. 10-334c). Governor may assign certain programs to other agencies.

Notwithstanding the power granted to said Board of Regents for Higher Education or Office of Higher Education by section 10a-45, the Governor may, if in his judgment it is more appropriate for a particular federal program or programs pertaining to higher education to be administered by an agency other than said board or office, designate any commissioner, officer or agency of the state, or any group or committee of commissioners or officers of the state, to serve as the sole agency of the state in performing the functions enumerated in the preceding section, and any such agency so designated by the Governor may perform said functions.

(1967, P.A. 585, S. 3; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-156, S. 60.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-334c transferred to Sec. 10a-46 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added references to Office of Higher Education, effective June 15, 2012.



Section 10a-47 - (Formerly Sec. 10-334d). Excepted federal programs.

Sections 10a-45 to 10a-48, inclusive, shall not be interpreted to apply to any federal program under which funds are payable by grant, contract or otherwise to any specific institution of higher education and where the federal legislation, or administrative ruling pursuant thereto, authorizing or appropriating funds for such program does not require administrative action by the state as a condition to the determination to pay or the payment of such funds.

(1967, P.A. 585, S. 4; P.A. 73-281, S. 2, 7; P.A. 85-613, S. 97, 154; P.A. 13-240, S. 8.)

History: P.A. 73-281 extended applicability to include Secs. 10-324 and 10-324f and deleted reference to repealed Sec. 10-334a; Sec. 10-334d transferred to Sec. 10a-47 in 1983 pursuant to reorganization of higher education system; P.A. 85-613 made technical change, deleting reference to Sec. 10-324(c); P.A. 13-240 removed reference to Secs. 10a-48a, 10-48b and 10a-49, effective July 1, 2013.



Section 10a-48 - (Formerly Sec. 10-334e). Community service programs. Connecticut Campus Compact for Student Community Service.

(a) The Office of Higher Education shall, in addition to its other powers and duties and in consultation with the Connecticut Campus Compact for Student Community Service established pursuant to subsection (c) of this section, provide for a comprehensive, coordinated and state-wide system of college and university community service programs designed to assist in the identification and solution of community problems in urban, suburban and rural areas, and, as a part thereof, shall (1) identify problems, matters or areas relevant to the interests and welfare of the citizens of the state which it deems should be made the subject of community service programs, (2) support community service programs regarding such problems, matters or areas through any public or private institution of higher education in the state, through any combination of such institutions, and through any joint, collective, regional, representative or other organization established by such institutions or by professional staff members designated by such institutions, (3) provide an information service about community service programs in institutions of higher education in the state, (4) publish such documents as will, in its judgment, further its activities, and (5) in consultation with institutions of higher education in the state, develop a plan to improve the integration of student community service programs with academic course offerings and submit the plan to the joint standing committee of the General Assembly having cognizance of matters relating to education not later than June 30, 1991.

(b) The office may expend its appropriations and receipts received for the purpose of initiating and supporting community service programs by means of contracts, grants or other arrangements which it deems effective and appropriate, provided nothing in this section or section 10a-48a shall prevent the Office of Higher Education from accepting volunteer services or receiving and expending federal or private funds for purposes of this section and section 10a-48a.

(c) There is established a Connecticut Campus Compact for Student Community Service to review opportunities and initiatives for, and develop plans to encourage and support, student community service programs at institutions of higher education in the state or which involve cooperation and coordination among such institutions. The compact shall be composed of the chief executive officer or president of each public and independent institution of higher education in the state and the executive director of the Office of Higher Education, or their designees. On or before October 1, 1989, and at least annually thereafter, the executive director of the Office of Higher Education shall convene the members of the compact.

(1967, P.A. 585, S. 6, 7; P.A. 73-281, S. 3, 7; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 89-40, S. 1, 2; P.A. 90-339, S. 1, 6; P.A. 91-208, S. 3, 11; P.A. 96-88, S. 4, 9; P.A. 11-48, S. 285; P.A. 12-156, S. 40.)

History: P.A. 73-281 substituted commission for higher education for Connecticut commission on aid to higher education in Subsec. (a) and substituted “received for the purpose of initiating and supporting” for “to initiate and support”; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-334e transferred to Sec. 10a-48 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 89-40 added new Subsec. (c) establishing a campus compact for student community service and provided in Subsec. (a) that the board of governors of higher education consult with the compact in providing a state-wide system of community service programs; P.A. 90-339 added Subsec. (a)(5) re plan to improve integration of student community service programs with academic course offerings; P.A. 91-208 in Subsec. (b) added provision for acceptance of volunteer services and for receiving and expending federal and private funds; P.A. 96-88 deleted provision in Subsec. (a)(4) that publication of documents by board shall not be subject to provisions of repealed Sec. 4a-68, effective July 1, 1996; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, and “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 replaced references to Board of Regents for Higher Education with references to Office of Higher Education and replaced references to president of Board of Regents for Higher Education with references to executive director of Office of Higher Education, effective June 15, 2012.



Section 10a-48a - Student community service fellowship program.

There is established within the Office of Higher Education a student community service fellowship program to develop community service leadership and activities for students at institutions of higher education in the state. For each fiscal year in which funds are appropriated the program shall provide a fellowship or fellowships. Fellowships shall be awarded for one academic year, except that fellowships to undergraduate students shall be awarded on a semester basis. Fellowship recipients shall work throughout the state to develop and coordinate programs in which students provide community service, train students who are providing or are interested in providing community service, be responsible for publicizing opportunities for students to provide community service, work with faculty and administrators at institutions of higher education in the state to promote student community service and assist in the implementation of the provisions of section 10a-48. To be eligible for a fellowship pursuant to this subsection, an applicant’s residence shall be as defined in section 10a-28.

(P.A. 88-252, S. 1, 6; P.A. 90-339, S. 2, 6; P.A. 91-208, S. 4, 11; P.A. 11-48, S. 254; P.A. 12-156, S. 56; P.A. 13-247, S. 177.)

History: P.A. 90-339 deleted Subsec. (b) and (c) designations and added new Subsec. (b) re coordinator for student community service; P.A. 91-208 in Subsec. (a) removed provision limiting fellowships to “two” language specifying that one fellowship be for an undergraduate or recent graduate of an institution of higher education in the state and one fellowship be for a faculty member or administrator of such an institution; P.A. 11-48 amended Subsec. (a) to replace “Department of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education” in Subsec. (a), effective June 15, 2012; P.A. 13-247 deleted former Subsec. (b) re coordinator for student community service and deleted Subsec. (a) designator, effective July 1, 2013.



Section 10a-48b - Grants for participation in the federal National and Community Service Trust Program.

The Office of Higher Education may, within the limits of available appropriations, provide grants on a competitive basis to public and nonprofit service entities seeking to participate in the federal National and Community Service Trust Program pursuant to 42 USC 12501 et seq., in order to assist such service entities in meeting federal matching fund requirements for service placements, provided no grant shall exceed one-half of the federally unreimbursed cost to the service entity for providing such placements. Applications for grants pursuant to this section shall be made at such time and in such manner as the executive director of the Office of Higher Education prescribes.

(P.A. 94-107, S. 1, 2; P.A. 11-48, S. 285; P.A. 12-156, S. 41.)

History: P.A. 94-107 effective July 1, 1994; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 12-156 replaced reference to Board of Regents for Higher Education with reference to Office of Higher Education and replaced reference to president of Board of Regents for Higher Education with reference to executive director of Office of Higher Education, effective June 15, 2012.



Section 10a-49 - (Formerly Sec. 10-334f). Advisory committee on federal matters.

Section 10a-49 is repealed, effective July 1, 2013.

(P.A. 73-281, S. 5, 7; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 13-240, S. 12.)



Section 10a-50 - (Formerly Sec. 10-334g). Absence of students due to religious beliefs.

No person shall be expelled from or refused admission as a student to an institution of higher education for the reason that he is unable, because the tenets of his religion forbid secular activity on a particular day or days or at a particular time of day, to attend classes or to participate in any examination, study or work requirements on such particular day or days or at such time of day. Any student in an institution of higher education who is unable, because of such reason, to attend classes on a particular day or days or at a particular time of day shall be excused from any examination or any study or work assignments on such particular day or days or at such particular time of day. It shall be the responsibility of the faculty and of the administrative officials of each institution of higher education to make available to each student who is absent from school because of such reason an equivalent opportunity to make up any examination, study or work requirements which he has missed because of such absence on any particular day or days or at any particular time of day. No special fees of any kind shall be charged to the student for making available to such student such equivalent opportunity. No adverse or prejudicial effects shall result to any student because of his availing himself of the provisions of this section. For the purposes of this section, “institution of higher education” shall mean any of the schools comprising the state system of higher education, as defined in section 10a-1.

(P.A. 75-367, S. 1.)

History: Sec. 10-334g transferred to Sec. 10a-50 in 1983 pursuant to reorganization of higher education system.



Section 10a-51 - (Formerly Sec. 10-334h). Child care centers.

(a) The board of trustees of any constituent unit of the state system of higher education may allocate funds from its General Fund appropriation for any expenses incurred in connection with the operation of a child care center utilized in the instructional program of such constituent unit.

(b) The board of trustees of any such constituent unit may authorize the charging of a fee or schedule of fees to any person using any child care center operated by such constituent unit.

(P.A. 75-444; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 92-126, S. 37, 48; P.A. 11-48, S. 285; P.A. 13-240, S. 4.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-334h transferred to Sec. 10a-51 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 92-126 removed a reference in Subsec. (b) to repealed Sec. 10a-83; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 13-240 amended Subsec. (b) to delete provisions re approval by Board of Regents for Higher Education and deposit of fees in auxiliary services fund, effective July 1, 2013.



Section 10a-52 - (Formerly Sec. 10-328c). Use of the term “Commission for Higher Education”.

Section 10a-52 is repealed, effective July 1, 1993.

(P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 83-105, S. 2; P.A. 84-241, S. 3, 5; P.A. 85-613, S. 24, 154; P.A. 93-353, S. 51, 52.)



Section 10a-53 - (Formerly Sec. 10-328d). Transfer of functions.

Section 10a-53 is repealed, effective June 15, 2012.

(P.A. 77-573, S. 25, 30; P.A. 82-218, S. 37, 46; P.A. 85-613, S. 119, 154; P.A. 12-156, S. 63.)



Section 10a-54 - Learning disabilities program.

The Board of Regents for Higher Education shall establish, within available appropriations, a program at appropriate institutions within the state system of higher education, as determined by the Board of Regents for Higher Education to increase accessibility and provide support services for students with disabilities, including identifiable learning disabilities, as defined in subdivision (13) of section 10-76a, who attend or plan to attend such institutions. The board shall encourage and within available funds provide grants to support the coordination of efforts to improve accessibility, programs and services for students with disabilities throughout public higher education and between public and independent institutions of higher education in the state.

(P.A. 86-297, S. 1, 2; P.A. 92-126, S. 44, 48; P.A. 96-146, S. 11, 12; P.A. 98-168, S. 9, 26; P.A. 11-48, S. 285.)

History: P.A. 92-126 added language concerning accessibility for disabled students and removed a list of requirements for the program; P.A. 96-146 made a technical change, effective July 1, 1996; P.A. 98-168 made a technical change, effective July 1, 1998; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-55 - Campus crime and security: Definitions.

For purposes of this section and sections 10a-55a to 10a-55c, inclusive, and section 5 of public act 90-259*:

(1) “Institution of higher education” means a constituent unit of the state system of higher education, as defined in section 10a-1, or an independent college or university, as defined in section 10a-37.

(2) “Housing” means all residence halls and sorority and fraternity residences owned or under the control of an institution of higher education.

(3) “Employee” means a person who is employed by an institution of higher education and is not a student at such institution.

(P.A. 90-259, S. 1, 6.)

*Note: Section 5 of public act 90-259 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.



Section 10a-55a - Uniform campus crime reports. Emergency response plans.

(a) On or before September 1, 1991, and annually thereafter, each institution of higher education shall prepare in such manner as the president of the Board of Regents for Higher Education shall prescribe a uniform campus crime report concerning crimes committed in the immediately preceding calendar year within the geographical limits of the property owned or under the control of such institution. Such report shall be in accordance with the uniform crime reporting system pursuant to section 29-1c, provided such report is limited to those offenses included in part I of the most recently published edition of the Uniform Crime Reports for the United States as authorized by the Federal Bureau of Investigation and the United States Department of Justice and sexual assault under sections 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b and 53a-73a. The state police, local police departments and special police forces established pursuant to section 10a-142 shall cooperate with institutions of higher education in preparing such reports. Institutions with more than one campus shall prepare such reports for each campus.

(b) Each annual report prepared pursuant to subsection (a) of this section shall include (1) the number of full-time equivalent students, (2) the number of full-time equivalent employees, (3) the number of students and employees residing in campus housing, and (4) for each category of offense, the number of incidents reported and the crime rate. The crime rate shall be equal to the number of incidents reported divided by the total number of full-time equivalent students and employees.

(c) On or before October 1, 2007, each institution of higher education and private occupational school, as defined in section 10a-22a, shall have an emergency response plan. On or before October 1, 2007, and annually thereafter, each institution of higher education and private occupational school shall submit a copy of its emergency response plan to (1) the Commissioner of Emergency Services and Public Protection, and (2) local first responders. Such plan shall be developed in consultation with such first responders and shall include a strategy for notifying students and employees of the institution or school and visitors to such institution or school of emergency information.

(d) Each institution of higher education shall notify, in writing, each person who submits an application for admission to the institution, each new employee at the time of employment and all students and employees annually at the beginning of each academic year of the availability of the report prepared pursuant to subsection (a) of this section and shall, upon request, provide the most recent report to any such applicant, employee or student.

(P.A. 90-259, S. 2; P.A. 92-83, S. 1; P.A. 07-208, S. 3; P.A. 11-48, S. 285; 11-51, S. 154.)

History: P.A. 92-83 added sexual assault offenses to those required to be reported; P.A. 07-208 added new Subsec. (c) re emergency response plans and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2007; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 11-51 amended Subsec. (c)(1) by replacing “Commissioners of Public Safety and Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 10a-55b - Administrators not to interfere with filing of complaints concerning certain crimes.

No administrator of an institution of higher education shall interfere with the right of a student or employee of such institution to file a complaint with the state police, local police department or special police force established pursuant to section 10a-142 concerning crimes committed within the geographical limits of the property owned or under the control of such institution.

(P.A. 90-259, S. 3, 6.)



Section 10a-55c - Information concerning security policies and procedures.

(a) Each institution of higher education shall maintain information concerning current security policies and procedures which shall include, but need not be limited to, the following:

(1) The identification of the administrative office responsible for security on the campus;

(2) A description of authority of any special police force established pursuant to section 10a-142, or security personnel, including their relationship with state and local police authorities;

(3) Procedures for students, employees and other persons to report crimes, incidents of sexual harassment, or emergencies occurring on campus and policies concerning the institution’s response to such reports, including procedures for informing victims of the outcome of any campus investigation or disciplinary proceeding resulting from the victim’s complaint;

(4) A statement of policy regarding the possession, use and sale of alcoholic beverages and controlled substances, as defined in subdivision (9) of section 21a-240;

(5) A statement of policy regarding the possession and use of weapons on campus;

(6) A statement of policy regarding sexual harassment; and

(7) For each institution of higher education which maintains housing, policies concerning the identification and admission of visitors, other than campus employees and students, to such housing and the type and frequency of programs designed to inform residents of such housing concerning housing security and enforcement procedures.

(b) Each institution of higher education shall notify, in writing, each person who submits an application for admission to such institution and each new employee at the time of employment of the availability of the information described in subsection (a) of this section and upon request shall provide such information to any such applicant or new employee. Annually at the beginning of each academic year, each institution shall provide such information to all students and employees. Institutions with more than one campus shall provide such information for each campus.

(c) For purposes of this section “sexual harassment” means with respect to an individual enrolled at an institution of higher education, any unwelcome sexual advances or requests for sexual favors or any conduct of a sexual nature by an agent or employee of an institution of higher education when (1) submission to such conduct is made either explicitly or implicitly a term or condition of an individual’s academic success, (2) submission to or rejection of such conduct by an individual is used as the basis for educational decisions affecting such individual, or (3) such conduct has the purpose or effect of substantially interfering with an individual’s academic performance or creating an intimidating or hostile educational environment.

(P.A. 90-259, S. 4, 6; P.A. 92-83, S. 2, 3.)

History: P.A. 92-83 amended Subsec. (a) to add sexual harassment in Subdiv. (3) and to require procedures for informing victims of the outcome of investigations or disciplinary proceedings, and to insert new Subdiv. (6) requiring policy re sexual harassment, renumbering former Subdiv. (6) accordingly, and added Subsec. (c) defining “sexual harassment”.



Section 10a-55d - Definitions.

For purposes of sections 10a-55e to 10a-55h, inclusive, 10a-80c and 31-3oo:

(1) “Green technology” means technology that (A) promotes clean energy, renewable energy or energy efficiency, (B) reduces greenhouse gases or carbon emissions, or (C) involves the invention, design and application of chemical products and processes to eliminate the use and generation of hazardous substances; and

(2) “Green jobs” means jobs in which green technology is employed and may include the occupation codes identified as green jobs by the United States Bureau of Labor Statistics and any codes identified as green jobs by the Labor Department and the Department of Economic and Community Development.

(P.A. 10-156, S. 7.)



Section 10a-55e - Sharing of equipment for students in green jobs program or course of study re green jobs.

Each technical high school and public institution of higher education shall develop, in such manner as the Commissioner of Education and president of the Board of Regents for Higher Education prescribe, agreements to share equipment required for students participating in green jobs certificate or degree programs or enrolled in a course of study concerning green jobs, including, but not limited to, solar photovoltaic installation.

(P.A. 10-156, S. 3; P.A. 12-116, S. 87; 12-156, S. 42.)

History: Pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012; P.A. 12-156 replaced reference to Commissioner of Higher Education with reference to president of Board of Regents for Higher Education, effective June 15, 2012.



Section 10a-55f - Development of career ladders and lattices in green technology industry.

Public institutions of higher education, in consultation with the regional work force development boards, shall support any efforts to develop career ladders and lattices in the green technology industry, particularly for those workers who gained entry into such fields as a result of funds made available pursuant to the American Recovery and Reinvestment Act of 2009.

(P.A. 10-156, S. 4.)



Section 10a-55g - Publication of list of green jobs courses and certificate and degree programs.

The Board of Regents for Higher Education, in consultation with the Department of Education, shall annually prepare and publish on the Board of Regents for Higher Education’s web site a list of every green jobs course and green jobs certificate and degree program offered by technical high schools and public institutions of higher education and an inventory of green jobs related equipment used by such schools and institutions of higher education.

(P.A. 10-156, S. 5; P.A. 11-48, S. 285; P.A. 12-116, S. 87.)

History: Pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10a-55h - Collaborative efforts of public institutions of higher education re green technology industry.

Staff of the Center for Clean Energy Engineering at The University of Connecticut and the Institute of Sustainable Energy at Eastern Connecticut State University shall meet at least quarterly to discuss possible ways to collaborate on green technology and green jobs initiatives. Staff of other public institutions of higher education and centers affiliated with such institutions of higher education that focus on clean or sustainable energy and that are located within the same geographic regions shall meet to develop collaborative efforts with regard to the green technology industry.

(P.A. 10-156, S. 6.)



Section 10a-55i - Higher Education Consolidation Committee.

(a) There is established a Higher Education Consolidation Committee which shall be convened by the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to higher education or such chairpersons’ designee, who shall be a member of such joint standing committee. The membership of the Higher Education Consolidation Committee shall consist of the higher education subcommittee on appropriations and the chairpersons, vice chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to higher education and appropriations. The Higher Education Consolidation Committee shall establish a meeting and public hearing schedule for purposes of receiving updates from (1) the Board of Regents for Higher Education on the progress of the consolidation of the state system of higher education pursuant to this section, section 4-9c, subsection (g) of section 5-160, section 5-199d, subsection (a) of section 7-323k, subsection (a) of section 7-608, subsection (a) of section 10-9, section 10-155d, subdivision (14) of section 10-183b, sections 10a-1a to 10a-1d, inclusive, 10a-3 and 10a-3a, subsection (a) of section 10a-6a, sections 10a-6b, 10a-8, 10a-10a to 10a-11a, inclusive, 10a-17d and 10a-22a, subsections (f) and (h) of section 10a-22b, subsections (c) and (d) of section 10a-22d, sections 10a-22h and 10a-22k, subsection (a) of section 10a-22n, sections 10a-22r, 10a-22s, 10a-22u, 10a-22v, 10a-22x and 10a-34 to 10a-35a, inclusive, subsection (a) of section 10a-48a, sections 10a-71 and 10a-72, subsections (c) and (f) of section 10a-77, section 10a-88, subsection (a) of section 10a-89, subsection (c) of section 10a-99 and sections 10a-102, 10a-104, 10a-105, 10a-109e, 10a-143 and 10a-168a, and (2) the Board of Regents for Higher Education and The University of Connecticut on the program approval process for the constituent units. The Higher Education Consolidation Committee shall convene its first meeting on or before September 15, 2011, and meet not less than once every two months.

(b) The Office of Higher Education shall enter into a memorandum of understanding with the Office of Legislative Management providing that up to one hundred thousand dollars appropriated to said Office of Higher Education shall be used by the Higher Education Consolidation Committee to hire a consultant to assist said committee in fulfilling its duties.

(P.A. 11-48, S. 231; P.A. 12-156, S. 43; P.A. 13-247, S. 178, 186; 13-261, S. 11; 13-299, S. 8.)

History: P.A. 11-48 effective July 1, 2011; P.A. 12-156 amended Subsec. (b) to replace reference to Office of Financial and Academic Affairs for Higher Education with reference to Office of Higher Education and make a technical change, effective June 15, 2012; P.A. 13-247 amended Subsec. (a) to delete references to Secs. 10a-37(e), 10a-38 to 10a-40, 10a-42, 10a-42g, 10a-163a, 10a-164a and 10a-170, and to move Subdiv. (1) designator and require report from the Board of Regents for Higher Education and The University of Connecticut on the program approval process, effective July 1, 2013; P.A. 13-261 amended Subsec. (a) to add Subdiv. (2) re program approval process and add Subdiv. (1) designator, effective July 1, 2013; P.A. 13-299 amended Subsec. (a) to make a technical change and delete references to Secs. 4d-90(a) and 10a-55i, effective July 1, 2013.



Section 10a-55j - Tracking of state-assigned student identifiers.

Each public institution of higher education and each independent institution of higher education that receives state funding shall track the state-assigned student identifiers, that are assigned by the Department of Education to public school students, of all in-state students of such institution until such students graduate from or terminate enrollment at such institution.

(P.A. 11-48, 285; 11-70, S. 14; P.A. 13-122, S. 4; 13-240, S. 2.)

History: P.A. 11-70 effective August 31, 2011; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 13-122 replaced requirement that Board of Regents for Higher Education be responsible for tracking state-assigned student identifiers with requirement that public and independent institutions of higher education track such identifiers, deleted reference to unique identifiers and made technical and conforming changes, effective July 1, 2013; P.A. 13-240 deleted reference to Board of Regents for Higher Education and made a technical change, effective July 1, 2013.



Section 10a-55k - Disclosure to student athletes recruited by institutions of higher education.

(a) For purposes of this section:

(1) “Athletic program” means any intercollegiate athletic program of an institution of higher education in this state that recruits student athletes by soliciting them to apply to, enroll in or attend such institution for purposes of participating in intercollegiate sporting programs, events, contests or exhibitions at such institution.

(2) “NCAA” means the National Collegiate Athletic Association or its successor.

(3) “Student athlete” means an individual who attends an elementary, middle or secondary school program of education or an institution of higher education and participates in any interscholastic athletic program in this state, whether or not such individual receives scholarship funds for such individual’s athletic participation.

(b) Commencing January 1, 2012, an institution of higher education that offers athletic scholarships shall provide a hyperlink entitled “Student Athletes’ Right to Know” on the front page of its official athletic Internet web site, which shall be linked to a web page containing all of the following information:

(1) Athletic scholarship information, including, but not limited to:

(A) The most recent cost of attendance expenses as published by the institution of higher education’s financial aid office for the academic year and for the summer school session.

(B) The sum of expenses identified in subparagraph (A) of this subdivision that are prohibited from inclusion in a full grant-in-aid athletic scholarship pursuant to the NCAA’s rules and regulations.

(C) The policy of the institution of higher education’s athletic program regarding whether student athletes will receive athletic scholarships for summer school sessions, and, if so, whether such scholarships are proportional to athletic scholarships received during the regular academic year.

(D) The full grant-in-aid athletic scholarship payment received by all student athletes who live on campus during the academic year and off campus during summer school session.

(E) The following information relating to NCAA scholarship rules: (i) A verbal commitment is not binding on either the student athlete or the institution; (ii) the National Letter of Intent is a binding agreement between a prospective student athlete and an institution of higher education in which the institution agrees to provide a prospective student athlete, who is admitted to the institution and is eligible for financial aid under NCAA rules, athletics aid for one academic year in exchange for the prospective student athlete’s agreement to attend the institution for one academic year; (iii) the National Letter of Intent must be accompanied by an institutional financial aid agreement; and (iv) if the prospective student athlete signs the National Letter of Intent but does not enroll at that institution for a full academic year, such student athlete may be subject to specific penalties, including loss of a season of eligibility and a mandatory residence requirement.

(F) The policy of the institution of higher education regarding whether or not such institution may choose to sign more recruited student athletes than it has available athletic scholarships and the consequences to the athletic scholarship opportunities of recruited and current student athletes in such situations.

(2) Athletic scholarship renewal information, including, but not limited to:

(A) The NCAA’s policy regarding scholarship duration.

(B) The policy of the institution of higher education’s athletic program concerning the renewal or nonrenewal of an athletic scholarship, including circumstances in which a student athlete in good standing suffers a temporary or permanent sports-related injury, there is a change in coaching, or a student athlete’s athletic performance is deemed to be below expectations.

(3) Athletically related medical expenses information, including, but not limited to:

(A) The NCAA’s policy regarding whether athletic programs are mandated to pay for athletically related medical expenses.

(B) The policy of the institution of higher education’s athletic program regarding whether such program will pay for a student athlete’s athletically related medical expenses, including deductibles, copayments and coinsurance, or any such medical expenses that exceed any maximum insurance coverage limits.

(C) The policy of the institution of higher education’s athletic program regarding who is required to pay for any required athletically related insurance premiums for student athletes who do not have insurance coverage.

(D) The duration of time the institution of higher education’s athletic program will continue to pay for athletically related medical expenses after a student athlete’s athletic eligibility expires.

(E) Whether or not an athletic program’s medical policy covers expenses associated with attaining a second medical opinion for an athletically related injury from a physician who is not associated with the athletic program, and whether the athletic program provides coverage for services provided by such a physician.

(4) Athletic release information, including, but not limited to:

(A) The NCAA’s policy regarding whether an athletic program may refuse to grant an athletic release to a student athlete who wishes to transfer to another institution of higher education.

(B) The policy of the postsecondary educational institution’s athletic program regarding whether it may refuse to grant an athletic release for a student athlete who wishes to transfer to another institution of higher education.

(c) Commencing January 1, 2012, an institution of higher education that provides, by any delivery method, written material regarding its athletic program to a student athlete shall include in such materials a direct link to such institution’s Internet web page, where the student athlete shall have access to the “Student Athletes’ Right to Know” hyperlink and all of the information regarding the institution’s athletic scholarship program as provided in subsection (b) of this section.

(P.A. 11-92, S. 1.)

History: P.A. 11-92 effective July 1, 2011.



Section 10a-55l - Automatic external defibrillator requirements for institutions of higher education athletic departments.

(a) Not later than January 1, 2013, the athletic department of each institution of higher education shall develop and implement a policy consistent with this section concerning the availability and use of an automatic external defibrillator during intercollegiate sport practice, training and competition.

(b) Each athletic department of an institution of higher education shall (1) (A) provide and maintain in a central location that is not more than one-quarter mile from the premises used by the athletic department at least one automatic external defibrillator, as defined in section 19a-175, and (B) make such central location known and accessible to employees and student-athletes of such institution of higher education during all hours of intercollegiate sport practice, training and competition, (2) ensure that at least one licensed athletic trainer or other person who is trained in cardiopulmonary resuscitation and the use of an automatic external defibrillator in accordance with the standards set forth by the American Red Cross or American Heart Association is on the premises used by the athletic department during all hours of intercollegiate sport practice, training and competition, (3) maintain and test the automatic external defibrillator in accordance with the manufacturer’s guidelines, and (4) promptly notify a local emergency medical services provider after each use of such automatic external defibrillator. As used in this section, “the premises used by the athletic department” means those premises that are used for intercollegiate sport practice, training or competition and may include, but need not be limited to, an athletic building or room, gymnasium, athletic field or stadium; and “intercollegiate sport” means a sport played at the collegiate level for which eligibility requirements for participation by a student-athlete are established by a national association for the promotion or regulation of collegiate athletics.

(P.A. 12-197, S. 16.)



Section 10a-55m - Sexual assault and intimate partner violence policies. Prevention and awareness programming and campaigns.

(a) For purposes of this section:

(1) “Awareness programming” means programming designed to communicate the prevalence of sexual assaults and intimate partner violence, including the nature and number of cases of sexual assault and intimate partner violence reported at each institution of higher education in the preceding three calendar years;

(2) “Institution of higher education” means an institution of higher education as defined in section 10a-55;

(3) “Intimate partner violence” means any physical or sexual harm against an individual by a current or former spouse of or person in a dating relationship with such individual that results from any action by such spouse or such person that may be classified as a sexual assault under section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a, stalking under section 53a-181c, 53a-181d or 53a-181e, or domestic violence as designated under section 46b-38h;

(4) “Primary prevention programming” means programming and strategies intended to prevent sexual assault and intimate partner violence before it occurs by means of changing social norms and other approaches;

(5) “Sexual assault” means a sexual assault under section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a; and

(6) “Uniform campus crime report” means a campus crime report prepared by an institution of higher education pursuant to section 10a-55a.

(b) Each institution of higher education shall adopt and disclose in such institution’s annual uniform campus crime report one or more policies regarding sexual assault and intimate partner violence. Such policy or policies shall include provisions for (1) detailing the procedures that students of the institution who report being the victim of sexual assault or intimate partner violence may follow after the commission of such violence, including persons or agencies to contact and information regarding the importance of preserving physical evidence of such assault or violence; (2) providing students of the institution who report being the victim of sexual assault or intimate partner violence both contact information for and, if requested, professional assistance in accessing and utilizing campus, local advocacy, counseling, health and mental health services, and written information concerning the rights of such students to (A) notify law enforcement of such assault or violence and receive assistance from campus authorities in making any such notification, and (B) obtain a protective order, apply for a temporary restraining order or seek enforcement of an existing protective or restraining order, including, but not limited to, orders issued pursuant to section 46b-15, 46b-38c, 53a-40e, 54-1k, 54-82q or 54-82r, against the perpetrator of such assault or violence; (3) notifying such students of the reasonably available options for and available assistance from such institution in changing academic, living, campus transportation or working situations in response to such assault or violence; (4) honoring any lawful protective or temporary restraining orders, including, but not limited to, orders issued pursuant to section 46b-15, 46b-38c, 53a-40e, 54-1k, 54-82q or 54-82r; (5) disclosing a summary of such institution’s disciplinary procedures, including clear statements advising such students that (A) victims of such assault or violence shall have the opportunity to request that disciplinary proceedings begin promptly, (B) disciplinary proceedings shall be conducted by an official trained in issues relating to sexual assault and intimate partner violence and shall use the preponderance of the evidence standard in making a determination concerning the alleged assault or violence, (C) both the victim of such assault or violence and the accused (i) are entitled to be accompanied to any meeting or proceeding relating to the allegation of such assault or violence by an advisor or support person of their choice, provided the involvement of such advisor or support person does not result in the postponement or delay of such meeting as scheduled, and (ii) shall have the opportunity to present evidence and witnesses on their behalf during any disciplinary proceeding, (D) both such victim and accused are entitled to be informed in writing of the results of any disciplinary proceeding not later than one business day after the conclusion of such proceeding, and (E) the institution of higher education shall not disclose the identity of the victim or the accused, except as necessary to carry out a disciplinary proceeding or as permitted under state or federal law; and (6) disclosing the range of sanctions that may be imposed following the implementation of such institution’s disciplinary procedures in response to such assault or violence.

(c) Each institution of higher education shall, within existing budgetary resources, offer (1) sexual assault and intimate partner violence primary prevention and awareness programming for all students that includes an explanation of the definition of consent in sexual relationships and information concerning the reporting of incidences of such assaults and violence, bystander intervention and risk reduction; and (2) ongoing sexual assault and intimate partner violence prevention and awareness campaigns.

(P.A. 12-78, S. 1.)

History: P.A. 12-78 effective July 1, 2012.



Section 10a-55n - (Note: This section is effective July 1, 2014.) Uniform financial aid information to be provided to prospective students.

Each institution of higher education, as defined in section 10a-55, and for-profit institution of higher education licensed to operate in this state shall provide uniform financial aid information to every prospective student who has been accepted for admission to such institution. Each institution shall provide such information prior to such institution’s enrollment deadline for purposes of providing each student with sufficient time to make an informed decision about enrollment. Each institution shall use the financial aid shopping sheet developed by the Consumer Financial Protection Bureau and the United States Department of Education pursuant to the Higher Education Opportunity Act, P.L. 110-315, to provide such information.

(P.A. 13-95, S. 1.)

History: P.A. 13-95 effective July 1, 2014.



Section 10a-57 - Higher education trends. Report.

The executive director of the Office of Higher Education shall report on or before March 1, 2013, and annually thereafter, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and appropriations and the budgets of state agencies on state, regional and national trends regarding Connecticut higher education, including, but not limited to, expenditures, funding, enrollment, faculty and staff positions, cost sharing and student financial aid. The Office of Higher Education shall collect such data and information as it deems necessary for the development of such annual report.

(P.A. 12-10, S. 1; 12-156, S. 56.)

History: P.A. 12-10 effective July 1, 2012; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.






Chapter 185a - New England Higher Education Compact

Section 10a-61 - (Formerly Sec. 10-317). Authorization. Compact.

The Governor, on behalf of this state, is authorized to enter into a compact, substantially in the following form, with any one or more of the states of Maine, Massachusetts, New Hampshire, Rhode Island and Vermont, to be effective upon the filing of a copy of such compact in the office of the Secretary of the State.

NEW ENGLAND HIGHER EDUCATION COMPACT

ARTICLE I

The purposes of the New England Higher Education Compact shall be to provide greater educational opportunities and services through the establishment and maintenance of a coordinated educational program for the persons residing in the several states of New England parties to this compact, with the aim of furthering higher education in the fields of medicine, dentistry, veterinary medicine, public health and in professional, technical, scientific, literary and other fields.

ARTICLE II

There is hereby created and established a New England Board of Higher Education hereinafter known as the board, which shall be an agency of each state party to the compact. The board shall be a body corporate and politic, having the powers, duties and jurisdiction herein enumerated and such other and additional powers as shall be conferred upon it by the concurrent act or acts of the compacting states. The board shall consist of eight resident members from each compacting state, at least two of whom shall be members of the legislature, chosen in the manner and for the terms provided by law of the several states parties to this compact.

ARTICLE III

This compact shall become operative immediately as to those states executing it whenever any two or more of the states of Maine, Vermont, New Hampshire, Massachusetts, Rhode Island and Connecticut have executed it in the form which is in accordance with the laws of the respective compacting states.

ARTICLE IV

The board shall annually elect from its members a chairman and vice-chairman and shall appoint and at its pleasure remove or discharge said officers. It may appoint and employ an executive secretary and may employ such stenographic, clerical, technical or legal personnel as shall be necessary, and at its pleasure remove or discharge such personnel. It shall adopt a seal which may be necessary for the conduct of its business. It may maintain an office or offices within the territory of the compacting states and may meet at any time or place. Meetings shall be held at least once each year. A majority of the members shall constitute a quorum for the transaction of business, but no action of the board imposing any obligation on any compacting state shall be binding unless a majority of the members from such compacting state shall have voted in favor thereof. Where meetings are planned to discuss matters relevant to problems of education affecting only certain of the compacting states, the board may vote to authorize special meetings of the board members of such states. The board shall keep accurate accounts of all receipts and disbursements and shall make an annual report to the governor and the legislature of each compacting state, setting forth in detail the operations and transactions conducted by it pursuant to this compact, and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the compacting states which may be necessary to carry out the intent and purpose of this compact. The board shall not pledge the credit of any compacting state without the consent of the legislature thereof given pursuant to the constitutional processes of said state. The board may meet any of its obligations in whole or in part with funds available to it under Article VII of this compact; provided, that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under Article VII hereof, the board shall not incur any obligations for salaries, office, administrative, traveling or other expenses prior to the allotment of funds by the compacting states adequate to meet the same. Each compacting state reserves the right to provide hereafter by law for the examination and audit of the accounts of the board. The board shall appoint a treasurer and assistant treasurer who may be empowered to perform any and all duties of the treasurer. Fiscal disbursements of the board shall be valid only when authorized by any two persons from among those authorized by the board to execute this authority, and when substantiated by vouchers signed and countersigned by any two members from among those authorized by the board to execute this authority. The executive secretary shall be custodian of the records of the board with authority to attest to and certify such records or copies thereof.

ARTICLE V

The board shall have the power to: (1) Collect, correlate, and evaluate data in the fields of its interest under this compact; to publish reports, bulletins and other documents making available the results of its research; and, in its discretion, to charge fees for said reports, bulletins and documents; (2) enter into such contractual agreements or arrangements with any of the compacting states or agencies thereof and with educational institutions and agencies as may be required in the judgment of the board to provide adequate services and facilities in educational fields covered by this compact; provided, that it shall be the policy of the board in the negotiation of its agreements to serve increased numbers of students from the compacting states through arrangements with then existing institutions, whenever in the judgment of the board adequate service can be so secured in the New England region. Each of the compacting states shall contribute funds to carry out the contracts of the board on the basis of the number of students from such state for whom the board may contract. Contributions shall be at the rate determined by the board in each education field. Except in those instances where the board by specific action allocates funds available to it under Article VII hereof, the board’s authority to enter into such contracts shall be only upon appropriation of funds by the compacting states. Any contract entered into shall be in accordance with rules and regulations promulgated by the board and in accordance with the laws of the compacting states.

ARTICLE VI

Each state agrees that, when authorized by the legislature pursuant to the constitutional processes, it will from time to time make available to the board such funds as may be required for the expenses of the board as authorized under the terms of this compact. The contribution of each state for this purpose shall be in the proportion that its population bears to the total combined population of the states who are parties hereto as shown from time to time by the most recent official published report of the Bureau of the Census of the United States of America, unless the board shall adopt another basis in making its recommendation for appropriation to the compacting states.

ARTICLE VII

The board for the purposes of this compact is hereby empowered to receive grants, devises, gifts and bequests which the board may agree to accept and administer. The board shall administer property held in accordance with special trusts, grants and bequests, and shall also administer grants and devises of land and gifts or bequests of personal property made to the board for special uses, and shall execute said trusts, investing the proceeds thereof in notes or bonds secured by sufficient mortgages or other securities.

ARTICLE VIII

The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby; provided, that if this compact is held to be contrary to the constitution of any compacting state the compact shall remain in full force and effect as to all other compacting states.

ARTICLE IX

This compact shall continue in force and remain binding upon a compacting state until the legislature or the governor of such state, as the laws of such state shall provide, takes action to withdraw therefrom. Such action shall not be effective until two years after notice thereof has been sent by the governor of the state desiring to withdraw to the governors of all other states then parties to the compact. Such withdrawal shall not relieve the withdrawing state from its obligations accruing hereunder prior to the effective date of withdrawal. Any state so withdrawing, unless reinstated, shall cease to have any claim to or ownership of any of the property held by or vested in the board or to any of the funds of the board held under the terms of the compact. Thereafter, the withdrawing state may be reinstated by application after appropriate legislation is enacted by such state, upon approval by a majority vote of the board.

ARTICLE X

If any compacting state shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this compact, all rights and privileges and benefits conferred by this compact or agreement hereunder shall be suspended from the effective date of such default as fixed by the board. Unless such default shall be remedied within a period of two years following the effective date of such default, this compact may be terminated with respect to such defaulting state by affirmative vote of three-fourths of the other member states. Any such defaulting state may be reinstated by (a) performing all acts and obligations upon which it has heretofore defaulted, and (b) application to and approval by a majority vote of the board.

(June, 1955, S. 1949d; 1969, P.A. 448, S. 1, 2.)

History: 1969 act amended Article II to increase number of board members from three to eight from each state and to require that at least two be legislators and amended Article IV to require meeting at least once a year rather than twice, to provide for appointment of assistant treasurer and to state that fiscal disbursements are valid only when signed by two persons authorized by board to exercise the authority and only when substantiated by vouchers similarly signed rather than when signed by executive secretary and treasurer as previously; Sec. 10-317 transferred to Sec. 10a-61 in 1983 pursuant to reorganization of higher education system.



Section 10a-62 - (Formerly Sec. 10-318). Appointment and terms of board members.

The Governor, with the advice and consent of the General Assembly, shall designate or appoint two members, residents of the state, and the president pro tempore of the Senate shall appoint one member of the Senate and two residents of the state and the speaker of the House of Representatives shall appoint one member of the House of Representatives and two residents of the state, provided the speaker shall appoint two members in 1969 and one member in 1970 who shall represent the state as members of the New England Board of Higher Education. The two persons appointed by the Governor shall be appointed for a term of six years from October twenty-fourth in the year of their appointment, except that in 1969 the Governor shall appoint one member for a term of six years from October 24, 1969. Persons first appointed by the president pro tempore and the speaker shall serve until February 1, 1971, and persons appointed as their successors shall serve for terms of two years each commencing as of the first day of February in the year of their appointment. Vacancies shall be filled for the remainder of unexpired terms in the same manner as original appointments are made.

(June, 1955, S. 1951d; 1969, P.A. 448, S. 3.)

History: 1969 act decreased number of members appointed by governor from three to two, provided that president pro tempore of senate and speaker of the house appoint remaining members and revised provisions concerning terms of office; Sec. 10-318 transferred to Sec. 10a-62 in 1983 pursuant to reorganization of higher education system.



Section 10a-63 - (Formerly Sec. 10-319). Compensation of members.

Each member designated or appointed by the Governor who, while such member, holds no salaried state office, shall be paid by the state as compensation the sum of twenty dollars for each day’s service performed in connection with his duties as such member, but not more than five hundred dollars in any fiscal year. All members shall be entitled to their actual expenses incurred in the performance of their duties as such.

(June, 1955, S. 1952d.)

History: Sec. 10-319 transferred to Sec. 10a-63 in 1983 pursuant to reorganization of higher education system.



Section 10a-64 - (Formerly Sec. 10-320). Report.

The board on the part of the state shall obtain accurate accounts of all the board’s receipts and disbursements and shall report to the Governor and the legislature of the state biennially on or before the tenth day of December in each even-numbered year setting forth in detail the transactions of the board for the two years preceding December first of that year, and shall make recommendations for any legislative action deemed by it to be necessary or desirable to carry out the intent and purposes of the New England Higher Education Compact among the states joining therein.

(June, 1955, S. 1953d.)

History: Sec. 10-320 transferred to Sec. 10a-64 in 1983 pursuant to reorganization of higher education system.



Section 10a-65 - (Formerly Sec. 10-326i). Contracts with New England Board of Higher Education.

The Board of Regents for Higher Education shall investigate the program offerings in graduate and professional studies and in specialized health fields at colleges which are members of the New England Board of Higher Education and may contract, within the limits of appropriated funds, with said board for the acceptance of Connecticut residents at those colleges offering such programs as are not available in this state.

(P.A. 77-573, S. 18, 30; P.A. 82-218, S. 38, 46; P.A. 11-48, S. 285.)

History: P.A. 82-218 replaced board of higher education with department of higher education pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-326i transferred to Sec. 10a-65 in 1983; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-66 - (Formerly Sec. 10-326j). List of recommended programs provided to General Assembly.

The Board of Regents for Higher Education shall annually provide the General Assembly with a list of programs for which it recommends contracting pursuant to section 10a-65 together with a report on all programs for which interstate contracting is conducted by the New England Board of Higher Education.

(P.A. 77-160, S. 2; 77-573, S. 24, 30; P.A. 79-631, S. 7, 111; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 79-631 substituted “section 10-326i” for “this section”; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-326j transferred to Sec. 10a-66 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-67 - New England Regional Student Program; tuition for nonresident students.

Notwithstanding any provisions of the general statutes to the contrary, the Boards of Trustees of the Community-Technical Colleges, the Connecticut State University System and The University of Connecticut shall fix fees for tuition for nonresident students who are enrolled in institutions under the jurisdiction of said boards through the New England Regional Student Program of not less than the tuition rate charged of resident students enrolled in similar programs plus fifty per cent of that rate, such revenue to be deposited to the revenues of the tuition funds of the respective constituent units.

(P.A. 82-218, S. 39, 46; 82-373, S. 1, 4; P.A. 84-365, S. 10, 12; P.A. 89-260, S. 12, 41; P.A. 90-147, S. 3, 20; P.A. 91-256, S. 51, 69.)

History: P.A. 82-218 authorized substitution of “Connecticut State University” for “state colleges” pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-365 required that revenues be deposited in tuition funds of constituent units rather than in the general fund or the tuition revenue special fund as was previously the case; P.A. 89-260 substituted the board of trustees of the community-technical colleges for the boards of trustees of the state technical colleges and regional community colleges; P.A. 90-147 increased the tuition rate surcharge for nonresident students from 25% of the tuition rate charged to resident students to 50%; P.A. 91-256 made a technical change.






Chapter 185b - Constituent Units

Section 10a-71 - (Formerly Sec. 10-38b). Board of Trustees for Community-Technical Colleges.

(a) Beginning on January 1, 2012, the Board of Regents for Higher Education shall serve as the Board of Trustees for Community-Technical Colleges. The Board of Trustees for Community-Technical Colleges that is in office on June 30, 2011, shall remain in office until December 31, 2011, to provide assistance in transitioning duties and responsibilities to the Board of Regents for Higher Education during the period of July 1, 2011, to December 31, 2011. For the transition period of July 1, 2011, to December 31, 2011, any action of the Board of Trustees shall not be final until ratified by the Board of Regents for Higher Education. Until December 31, 2011, there shall be a Board of Trustees for Community-Technical Colleges consisting, except as otherwise provided in this section, of twenty-four persons, twenty-two to be appointed by the Governor, who shall reflect the state’s geographic, racial and ethnic diversity, one of whom shall be a regional community college or regional community-technical college alumnus and one of whom shall be a regional technical college or regional community-technical college alumnus and two to be elected by the students enrolled at the institutions under the jurisdiction of said board. Except as otherwise provided, members appointed by the Governor shall serve for terms of six years each from July first in the year of their appointment. On or before August 15, 1989, the Governor shall appoint one member who shall be a regional technical or community-technical college alumnus for a term which shall expire on June 30, 1995, to replace the regional community college alumnus whose term expires June 30, 1989, and eight members who shall have expertise and experience in business, labor, industry or the technical occupations, three for terms which shall expire on June 30, 1991, three for terms which shall expire on June 30, 1993, and two for terms which shall expire June 30, 1995. Thereafter the Governor shall appoint members of said board to succeed those appointees whose terms expire, except that (1) with respect to the members of such board of trustees who were members of the Board of Trustees of the Regional Community Colleges prior to July 1, 1989, the Governor shall appoint two members to replace the four members whose terms expire on June 30, 1991, and shall appoint four members, one of whom shall be a regional community or community-technical college alumnus, to replace the five members whose terms expire on June 30, 1993, and (2) with respect to the members of the board appointed on or after July 1, 1989, and on or before August 15, 1989, the Governor shall appoint one member to replace the three members whose terms expire on June 30, 1991, and shall appoint two members to replace the three members whose terms expire on June 30, 1993. On and after July 1, 1993, the board shall at all times include at least six members who have expertise and experience in business, labor or industry. On and after July 1, 1999, the board shall at all times include at least one member from each county in which a community-technical college is located. On and after July 1, 2010, the board shall at all times include at least two members who have, through education or experience, an understanding of relevant accounting principles and practices and financial statements.

(b) On or before November 1, 1975, the students enrolled at the institutions under the jurisdiction of said board shall, in such manner as said board shall determine, elect two members of said board, each of whom shall be enrolled for at least six credits at an institution under the jurisdiction of said board at the time of his election. One such member shall be elected for a term of one year from November 1, 1975, and one for a term of two years from said date. On or before November first, and annually thereafter, such students shall, in such manner as the board shall determine, elect one member of said board, who shall be so enrolled at any such institution at the time of his election and who shall serve for a term of two years from November first in the year of his election, except that the term of the regional community college student whose term expires on October 31, 1989, shall expire on July 1, 1989, and the student member of the Board of Trustees of the State Technical Colleges prior to July 1, 1989, whose term was to expire on October 31, 1989, shall, on July 1, 1989, be a member of the Board of Trustees of the Community-Technical Colleges until October 31, 1989. The regional community college student whose term expires on October 31, 1990, shall continue as a member of said board until said date. On and after July 1, 1989, the student members of said board shall be elected as follows: (1) (A) On or before November 1, 1989, and until July 1, 1993, students enrolled at the regional technical colleges shall, in such manner as the board shall determine, elect one member of said board, who shall be enrolled for at least six credits at a regional technical college at the time of his election and who shall serve for a term of two years from November first in the year of his election, and (B) on or before November 1, 1990, students enrolled at the regional community colleges shall, in such manner as the board of trustees shall determine, elect one member of said board who shall be enrolled for at least six credits at a regional community college at the time of his election and who shall serve for a term of two years from November first in the year of his election. (2) On and after July 1, 1993, the student members of the board shall be elected as follows: (A) On or before November 1, 1993, and biennially thereafter, students enrolled in the institutions under the jurisdiction of the board shall, in such manner as the board shall determine, elect one member of the board, who shall be enrolled for at least six credits in a technical program at such an institution and who shall serve for a term of two years from November first in the year of his election, and (B) on or before November 1, 1994, and biennially thereafter, students enrolled in the institutions under the jurisdiction of the board shall, in such manner as the board shall determine, elect one member of the board, who shall be enrolled for at least six credits in a nontechnical program at such an institution and who shall serve for a term of two years from November first in the year of his election.

(c) The Governor shall, pursuant to section 4-9a, appoint the chairperson of the board. The board shall, biennially, elect from its members such other officers as it deems necessary. The Governor shall fill any vacancies in the appointed membership of said board by appointment for the balance of the unexpired term. Any vacancies in the elected membership of said board shall be filled by special election for the balance of the unexpired term. The members of said board shall receive no compensation for their services as such but shall be reimbursed for their necessary expenses in the course of their duties.

(February, 1965, P.A. 330, S. 21; P.A. 75-262, S. 1; 75-504, S. 1, 5; P.A. 82-218, S. 7, 46; P.A. 83-222, S. 1, 2; P.A. 89-260, S. 13, 41; P.A. 92-126, S. 1, 48; P.A. 93-201, S. 23, 24; P.A. 95-259, S. 23, 32; P.A. 06-34, S. 1; P.A. 11-48, S. 216.)

History: P.A. 75-262 increased membership of board from 12 to 14 in order to accommodate student members authorized by provisions of the act, deleted obsolete provisions for first appointments applicable when board was established and clarified procedure for filling vacancies by distinguishing between members appointed by governor and elected student members; P.A. 75-504 increased membership to 16, two to be community college alumni appointed by the governor, and included provisions regarding their appointment and terms; P.A. 82-218 reorganized higher education system, amending section to require that board members reflect state’s geographic, racial and ethnic diversity, to replace prior appointment provisions and to require governor to appoint chairman where previously board elected its own chairman, effective March 1, 1983; Sec. 10-38b transferred to Sec. 10a-71 in 1983; P.A. 83-222 made part-time students eligible for election as members of the board; P.A. 89-260 added Subsec. designations, in Subsec. (a) substituted “there shall be” for “there shall continue to be” and “board of trustees of community-technical colleges” for “board of trustees of regional community colleges,” increased the membership of the board from 16 to 24 with the number of members decreasing in 1991 and 1993, shortened the term of the regional community college alumnus which was to expire on June 30, 1991, and provided that certain members have expertise and experience in business, labor, industry or the technical occupations, in Subsec. (b) shortened the term of the regional community college student which was to expire on October 31, 1989, made one of the student members of the board of trustees of the state technical colleges a member of the board and amended procedures for the election of student members to the board and made technical changes; P.A. 92-126 amended Subsec. (a) to include community-technical college alumni and to remove obsolete language; P.A. 93-201 amended Subsec. (b) to make Subdiv. (1) and (2) Subparas. (A) and (B) of Subdiv. (1) and to add Subdiv. (2) on the election of student members on and after July 1, 1993, effective July 1, 1993; P.A. 95-259 amended Subsec. (a) to add provision requiring that on and after July 1, 1999, the board include at least one member from each county in which a community-technical college is located, effective July 6, 1995; P.A. 06-34 amended Subsec. (a) by requiring, on and after July 1, 2010, that at least two members have an understanding of accounting and financial statements, effective July 1, 2006; P.A. 11-48 amended Subsec. (a) to replace Board of Trustees for Community-Technical Colleges with Board of Regents for Higher Education serving as board of trustees beginning on January 1, 2012, and create a transition period through December 31, 2011, during which the Board of Trustees for Community-Technical Colleges shall remain in office, effective July 1, 2011.



Section 10a-72 - (Formerly Sec. 10-38c). Duties of board of trustees.

(a) Subject to state-wide policy and guidelines established by the Board of Regents for Higher Education, said board of trustees shall administer the regional community-technical colleges and plan for the expansion and development of the institutions within its jurisdiction. The Commissioner of Administrative Services on request of the board of trustees shall, in accordance with section 4b-30, negotiate and execute leases on such physical facilities as the board of trustees may deem necessary for proper operation of such institutions, and said board of trustees may expend capital funds therefor, if such leasing is required during the planning and construction phases of institutions within its jurisdiction for which such capital funds were authorized. The board of trustees may appoint and remove the chief executive officer of each institution within its jurisdiction. The board of trustees may employ the faculty and other personnel needed to operate and maintain the institutions within its jurisdiction. Within the limitation of appropriations, the board of trustees shall fix the compensation of such personnel, establish terms and conditions of employment and prescribe their duties and qualifications. Said board of trustees shall determine who constitutes its professional staff and establish compensation and classification schedules for its professional staff. Said board shall annually submit to the Commissioner of Administrative Services a list of the positions which it has included within the professional staff. The board shall establish a division of technical and technological education. The board of trustees shall confer such certificates and degrees as are appropriate to the curricula of community-technical colleges. The board of trustees shall prepare plans for the development of a regional community-technical college and submit the same to the Commissioner of Administrative Services and request said commissioner to select the site for such college. Within the limits of the bonding authority therefor, the Commissioner of Administrative Services, subject to the provisions of section 4b-23, may acquire such site and construct such buildings as are consistent with the plan of development.

(b) Subject to state-wide policy and guidelines established by the Board of Regents for Higher Education, the board of trustees shall:

(1) Make rules for the governance of the regional community-technical colleges, determine the general policies of said colleges, including those concerning the admission of students, and direct the expenditure of said colleges’ funds within the amounts available;

(2) Develop mission statements for the regional community-technical colleges: The mission statement for the regional community-technical colleges shall include, but need not be limited to the following elements: (A) The educational needs of and constituencies served by said colleges; (B) the degrees offered by said colleges, and (C) the role and scope of each institution within the community-technical college system, which shall include each institution’s particular strengths and specialties;

(3) Establish policies for the regional community-technical colleges;

(4) Establish policies which protect academic freedom and the content of courses and degree programs;

(5) Establish new academic programs;

(6) Make institutional mergers or closures;

(7) Coordinate the programs and services of the institutions under its jurisdiction;

(8) Promote fund-raising by the institutions under its jurisdiction in order to assist such institutions, provided the board shall not directly engage in fund-raising except for purposes of providing funding for (A) scholarships or other direct student financial aid and (B) programs, services or activities at one or more of the institutions within its jurisdiction and report to the joint standing committee of the General Assembly having cognizance of matters relating to higher education by January 1, 1994, and biennially thereafter, on all such fund-raising; and

(9) Charge the direct costs for a building project under its jurisdiction to the bond fund account for such project; provided, (A) such costs are charged in accordance with a procedure approved by the Treasurer and (B) nothing in this subdivision shall permit the charging of working capital costs, as defined in the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or costs originally paid from sources other than the bond fund account.

(c) The board of trustees may request authority from the Treasurer to issue payment for claims against said colleges, other than a payment for payroll, debt service payable on state bonds to bondholders, paying agents, or trustees, or any payment the source of which includes the proceeds of a state bond issue.

(February, 1965, P.A. 330, S. 22; 1967, P.A. 751, S. 1; 1969, P.A. 530, S. 8; 592, S. 1; P.A. 73-214, S. 2; P.A. 75-425, S. 24, 57; P.A. 77-573, S. 24, 30; 77-614, S. 67, 73, 610; P.A. 78-331, S. 44, 58; P.A. 82-218, S. 8, 46; P.A. 83-576, S. 2, 5; P.A. 84-87, S. 3, 7; 84-241, S. 2, 5; P.A. 87-496, S. 51, 110; P.A. 89-260, S. 14, 41; P.A. 90-260, S. 1, 6; P.A. 91-174, S. 6, 16; 91-230, S. 12, 17; 91-256, S. 14, 69; P.A. 92-126, S. 2, 48; P.A. 93-201, S. 11, 24; 93-293, S. 6, 11; P.A. 94-180, S. 11, 17; P.A. 96-190, S. 7, 8; P.A. 11-48, S. 217; 11-51, S. 102; P.A. 13-247, S. 220.)

History: 1967 act expanded board’s powers to include planning for expansion and development of community colleges and leasing of facilities subject to commission for higher education approval, to include appointment of executive secretary and executive staff and hiring of faculty, to include conferring of certificates and degrees and to include site selection and building construction for new colleges; 1969 acts deleted five-year limit on leases, allowed expenditure of capital funds for leases during planning and construction of facilities and included provisions concerning professional staff of board; P.A. 73-214 made commissioner of public works responsible for executing leases rather than the board itself; P.A. 75-425 made public works commissioner responsible for site acquisition and building construction rather than the board itself; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 77-614 substituted commissioner of administrative services for personnel policy board and public works commissioner; P.A. 78-331 specified board of trustees to avoid confusion which might arise since section also contains references to the board of higher education; P.A. 82-218 reorganized higher education system, replacing board of higher education with board of governors and adding provisions re duties of boards of trustees under state-wide policy and guidelines and re budget requests, effective March 1, 1983; Sec. 10-38c transferred to Sec. 10a-72 in 1983; P.A. 83-576 added provision prohibiting denial of access to armed forces representatives; P.A. 84-87 repealed language in Subsec. (a) prohibiting board from denying military recruiters the opportunity to recruit on campus; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 87-496 replaced administrative services commissioner with public works commissioner; P.A. 89-260 in Subsec. (a) provided that the board of trustees of the community-technical colleges administer the regional technical colleges, appoint and remove assistant secretaries for regional community and regional technical colleges who shall serve at the pleasure of the board and not appoint or reappoint members of the executive staff for terms longer than one year, provided that the executive secretary serve at the pleasure of the board, added new Subsec. (b) designation and in the Subsec. provided for the development of a mission statement and a strategic plan for the regional technical colleges, relettered Subsec. (b) as Subsec. (c), in Subsec. (c) provided that the board of trustees submit budget requests for the division of regional community colleges and the division of regional technical colleges to the board of governors of higher education and made technical changes; P.A. 90-260 added Subsec. (b)(9) re review and approval of actions of higher education administrative councils; P.A. 91-174 added Subsec. (b)(10) re fund-raising; P.A. 91-230 in Subsec. (a) removed the requirement for the board of governors to approve expansion and development plans and substituted provision for the board to review and make recommendations on the plans; P.A. 91-256 in Subsec. (c) added provision for the requesting of authority to issue payment for claims against the colleges; P.A. 92-126 changed references to community colleges and technical colleges to community-technical colleges, removed positions of assistant secretary for regional community colleges and assistant secretary for regional technical colleges, added the division of technical and technological education, removed language concerning the mission statement of technical colleges and made the mission statement of community colleges apply to community-technical colleges, removed Subdiv. concerning requirement for a strategic plan for the technical colleges and eliminated the divisions of regional community colleges and regional technical colleges; P.A. 93-201 amended Subsec. (b)(9) to require report and added Subdiv. (10) re charging the bond fund account for direct costs of a building project, effective July 1, 1993; P.A. 93-293 deleted Subsec. (b)(8) relating to a repealed section and renumbered Subdiv. (9), effective July 1, 1993; P.A. 94-180 amended Subsec. (b)(8) to add the prohibition against direct fund-raising by the board except for the purposes described in Subparas. (A) and (B), effective July 1, 1994; P.A. 96-190 changed the title of the executive secretary to chancellor, effective July 1, 1996; P.A. 11-48 replaced references to Board of Governors of Higher Education with references to Board of Regents for Higher Education, removed provisions re chancellor, executive staff, Commissioner of Higher Education and approvals by Board of Governors of Higher Education, and made conforming changes, effective July 1, 2011; P.A. 11-51 amended Subsec. (a) to change “Commissioner of Public Works” to “Commissioner of Administrative Services” re leases, to change “Commissioner of Public Works” to “Commissioners of Administrative Services and Construction Services” re submission of plans and to change “Commissioner of Public Works” to “Commissioner of Administrative Services” re acquisition of site and to “Commissioner of Construction Services” re construction, effective July 1, 2011; P.A. 13-247 amended Subsec. (a) to delete references to Commissioner of Construction Services, effective July 1, 2013.



Section 10a-72a - Disposition of surplus library material and library fines at regional community-technical colleges.

(a) Except when specifically prohibited by the conditions, if any, upon which a gift was created or by a conditional sales agreement, the Board of Trustees for the Community-Technical Colleges is authorized to sell, trade, or otherwise dispose of any unwanted, duplicate, out-of-date or irrelevant materials within the regional community-technical college libraries under the jurisdiction of the board, provided the monetary proceeds of such a transaction, if any, shall be deemed to be funds from private sources and, as such funds, shall be held in the manner prescribed by section 4-31a for use in furthering any purpose the board considers to be in harmony with the original purpose of the gift or purchase of such materials.

(b) Fines collected by any regional community-technical college library under the jurisdiction of the board shall be deposited in the institutional operating account of such college.

(P.A. 83-450, S. 1, 5; P.A. 85-282, S. 1, 5; P.A. 89-260, S. 20, 41; P.A. 91-256, S. 15, 69; P.A. 92-126, S. 22, 48.)

History: P.A. 85-282 added Subsec. (b) re deposit of library fines in auxiliary services fund; P.A. 89-260 in Subsec. (a) substituted the “board of trustees for the community-technical colleges” for “board of trustees of the regional community colleges” and specified that the section apply to the regional community college libraries; P.A. 91-256 made technical changes in Subsec. (b); P.A. 92-126 changed the references to “community college” to “community-technical college”.



Section 10a-72b - Strategic planning committee.

Section 10a-72b is repealed.

(P.A. 89-260, S. 15, 41; P.A. 92-126, S. 47, 48.)



Section 10a-72c - Advisory council on technical and technological education.

There is established a council to advise the Board of Trustees of the Community-Technical Colleges in the performance of its statutory functions relating to technical and technological education. The council shall consist of: (1) The Commissioner of Economic and Community Development and the Labor Commissioner, (2) one technical or technological education faculty member from each of the community-technical colleges appointed by the chief executive officer of each such institution, (3) one technical or technological education student from each of the community-technical colleges elected by the student body of each such institution.

(P.A. 92-126, S. 3, 48; P.A. 93-435, S. 2, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 93-435 made a technical change, effective June 28, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; (Revisor’s note: In 1997 a reference to “Commissioner of Labor” was replaced editorially by the Revisors with “Labor Commissioner” for consistency with customary statutory usage).



Section 10a-72d - Articulation agreements with technical high schools. Credit for apprenticeship training programs.

The Board of Trustees for the Community-Technical Colleges shall establish procedures for (1) the development of articulation agreements between the regional community-technical colleges and the technical high schools in order to ensure a successful transition to higher education for students attending the technical high schools and (2) the awarding of appropriate college credit for persons enrolled in and registered under the terms of a qualified apprenticeship training program, certified in accordance with regulations adopted by the Labor Commissioner and registered with the Connecticut State Apprenticeship Council established under section 31-22n.

(P.A. 98-252, S. 71, 80; P.A. 12-116, S. 87.)

History: P.A. 98-252 effective July 1, 1998; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 10a-72e - Articulation agreements for nursing programs.

(a) Not later than July 1, 2002, the Boards of Trustees for the Connecticut Community-Technical Colleges, the Connecticut State University System, The University of Connecticut, Charter Oak State College, the Bridgeport Hospital School of Nursing and Connecticut’s Independent Colleges shall develop a plan to ensure that there are articulation agreements for their nursing programs to assist nurses in advancing their education and nursing credentials.

(b) Not later than July 1, 2004, such boards of trustees shall implement the plan developed pursuant to subsection (a) of this section.

(P.A. 01-165, S. 2, 3.)

History: P.A. 01-165 effective July 6, 2001.



Section 10a-72f - Establishment of pilot programs re student household and family expenses.

Within available appropriations, the Board of Trustees for Community-Technical Colleges may establish up to three pilot programs to provide for student household and family expenses of students with dependents while such students are attending a community-technical college. Participation in the pilot program shall be limited to students who are eligible for a federal Pell grant.

(P.A. 05-244, S. 3.)

History: P.A. 05-244 effective July 8, 2005.



Section 10a-72g - Use of federal funds to establish nursing program.

The Board of Trustees for Community-Technical Colleges shall take all feasible steps to maximize available federal funds in order to establish a nursing program at Northwestern Connecticut Community College.

(P.A. 09-130, S. 1.)

History: P.A. 09-130 effective July 1, 2009.



Section 10a-72h - Oversight board and pilot program re technical high school courses for college credit.

(a) On or before September 1, 2009, the Board of Trustees of the Community-Technical Colleges shall appoint and convene an oversight board for the purposes of carrying out the provisions of subsection (b) of this section. Such board shall include: (1) A representative of the faculty of Norwalk Community College; (2) a representative of the faculty of the J. M. Wright Technical High School; (3) four representatives from trade vocations; (4) two representatives of the business community; and (5) a representative of a chamber of commerce. The president of Norwalk Community College shall serve as the oversight board’s chairperson.

(b) On or before January 1, 2010, the oversight board established pursuant to subsection (a) of this section, in consultation with the Board of Trustees of the Community-Technical Colleges and the Commissioner of Education, shall establish, within existing budgetary resources and staffing levels, a pilot program to operate during the school year commencing July 1, 2010, and each school year thereafter, to allow students to complete courses at the J. M. Wright Technical High School for college credit at Norwalk Community College. Such program shall coordinate courses between the J. M. Wright Technical High School and Norwalk Community College and provide students with access to vocational employment or postsecondary education.

(c) On or before June 30, 2011, and annually thereafter, the Board of Trustees of the Community-Technical Colleges and the Commissioner of Education shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to education and higher education and employment advancement on the curriculum offered as part of the pilot program and the number of students who have earned course credit under the program established in subsection (b) of this section.

(June 19 Sp. Sess. P.A. 09-1, S. 23.)

History: June 19 Sp. Sess. P.A. 09-1 effective June 22, 2009.



Section 10a-72i - Educational and training program for unemployed state residents.

(a) The Board of Trustees of the Community-Technical Colleges shall develop a program to meet the educational and training needs of unemployed state residents by providing access to short-term, noncredit programs of study that lead to the acquisition of job-related skills and workforce credentials.

(b) The board of trustees shall establish an advisory committee to identify workforce needs, education and training requirements, support services and partnerships in fields with available or growing employment opportunities and in priority regions enduring high levels of unemployment. The advisory committee shall include representatives from the Labor Department, the Workforce Investment Boards, the Department of Economic and Community Development, the Connecticut Center for Advanced Technology, the Connecticut Business and Industry Association and labor organizations. The advisory committee shall examine the use of individual educational training accounts to assist these individuals, recommend eligibility requirements for participants, including, but not limited to, verification of unemployment and demonstration of financial need, and consider establishing pilot programs, the number and participants of which shall be determined by available funding resources. The advisory committee shall submit its recommendations to the board of trustees on or before November 1, 2010.

(c) The board of trustees shall examine the costs associated with program delivery and modification for existing programs or the development of new noncredit programs focused on high-need, high-growth fields along with support for student tuition, fees, books, materials and academics.

(d) The community-technical colleges shall leverage state funding dedicated to this initiative in applications for federal funding included in the Student Aid and Fiscal Responsibility Act, the United States Department of Education’s college access challenge grant program and other available grants for educational and career training programs to sustain and expand the individual educational training grants program throughout the system of community colleges.

(P.A. 10-75, S. 4.)

History: P.A. 10-75 effective July 1, 2010.



Section 10a-73 - (Formerly Sec. 10-38d). Regional councils for regional community-technical colleges.

The Board of Trustees of the Community-Technical Colleges, upon the recommendation of the chief executive officers of the regional community-technical colleges, shall appoint for each regional community-technical college a regional council, representative of the geographical area served. Each such council shall advise the board and the chief executive officer of each regional community-technical college with respect to appropriate educational programs to meet the needs of the communities in the region which it represents.

(February, 1965, P.A. 330, S. 23; 1967, P.A. 751, S. 2; P.A. 89-260, S. 21, 41; P.A. 92-126, S. 23, 48.)

History: 1967 act made board of trustees, rather than commission for higher education, responsible for appointment of regional councils, required consideration of recommendations from boards of education in area in making appointments and made councils responsible for advising board of appropriate educational programs to meet community needs rather than advising “in budget preparation and the development of policies for the effective operation of the institution”; Sec. 10-38d transferred to Sec. 10a-73 in 1983 pursuant to reorganization of higher education system; P.A. 89-260 made the appointment of regional councils mandatory, provided that the appointment be made by “the board of trustees of the community-technical colleges, upon the recommendation of the chief executive officers of the regional community colleges”, rather than by “the board of trustees of the regional community colleges”, deleted the provision that in making the appointments due consideration be given to certain boards of education, required the councils to advise the board and the chief executive officer of each regional community college and made a technical change; P.A. 92-126 changed the references to “community college” to “community-technical college”.



Section 10a-74 - (Formerly Sec. 10-38e). Acquisition of postsecondary schools and community colleges.

The Board of Regents for Higher Education, on the request of the governing authority of any postsecondary school or community college, may accept jurisdiction thereof and responsibility therefor within the limits of appropriations. All property and property rights of such schools and colleges shall be vested in the state and all debts, obligations and liabilities incurred in connection therewith prior to the date on which the Board of Regents for Higher Education accepts jurisdiction and control shall be assumed by the state. Unless otherwise provided by the trust instrument, the State Treasurer shall succeed to the administration of any trust created for the benefit of any such school or college and shall administer the same in accordance with the terms of the trust.

(February, 1965, P.A. 330, S. 24; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285.)

History: P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-38e transferred to Sec. 10a-74 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-75 and 10a-76 - (Formerly Secs. 10-38f and 10-38g). Regional Community College Auxiliary Services Fund; borrowing from General Fund. Regional Community College Educational Extension Fund.

Sections 10a-75 and 10a-76 are repealed.

(February, 1965, P.A. 330, S. 26, 27; 1969, P.A. 451, S. 1, 2; 1972, P.A. 92, S. 1; P.A. 73-443, S. 1, 2; P.A. 75-582, S. 1, 2; P.A. 77-614, S. 19, 73, 610; P.A. 81-442, S. 1, 2, 9; P.A. 82-218, S. 9, 10, 46; 82-314, S. 18, 19, 63; P.A. 84-241, S. 2, 5; P.A. 86-37, S. 3, 4; P.A. 87-496, S. 52, 53, 110; 87-529, S. 6, 7; P.A. 88-136, S. 25, 26, 37; P.A. 89-260, S. 22, 23, 41; P.A. 91-256, S. 68, 69.)



Section 10a-77 - (Formerly Sec. 10-38h). Regional community-technical colleges: Tuition, fees and refunds. Operating fund. Operating accounts. Waivers. Reimbursement of fund. Course reenrollment for student members of the armed forces called to active duty.

(a) Subject to the provisions of section 10a-26, the Board of Trustees of the Community-Technical Colleges shall fix fees for tuition at the regional community-technical colleges and shall fix fees for such other purposes as the board deems necessary at the regional community-technical colleges, and may make refunds to the same.

(b) The Board of Trustees of the Community-Technical Colleges shall establish and administer a fund to be known as the Regional Community-Technical Colleges Operating Fund. Appropriations from general revenues of the state and, upon request by the board and with an annual review and approval by the Secretary of the Office of Policy and Management, the amount of the appropriations for fringe benefits and workers’ compensation applicable to the community-technical colleges pursuant to subsection (a) of section 4-73, shall be transferred from the Comptroller, and all tuition revenue received by the regional community-technical colleges in accordance with the provisions of subsection (a) of this section shall be deposited in said fund. Income from student fees or related charges; the proceeds of auxiliary activities and business enterprises, gifts and donations; federal funds and grants for purposes other than research, and all receipts derived from the conduct by the colleges of their education extension programs and summer school sessions shall be credited to said fund but shall be allocated to the central office and institutional operating accounts which shall be established and maintained for the central office and each community-technical college. If the Secretary of the Office of Policy and Management disapproves such transfer, the secretary may require the amount of the appropriation for operating expenses to be used for personal services and fringe benefits to be excluded from said fund. The State Treasurer shall review and approve the transfer prior to such request by the board of trustees. The board shall establish an equitable policy for allocation of appropriations from general revenues of the state, fringe benefits transferred from the Comptroller and tuition revenue deposited in the Regional Community-Technical Colleges Operating Fund. At the beginning of each quarter of the fiscal year, the board shall allocate and transfer, in accordance with said policy, moneys for expenditure in such institutional operating accounts, exclusive of amounts retained for central office operations and reasonable reserves for future distribution. All costs of waiving or remitting tuition pursuant to subsection (f) of this section shall be charged to the Regional Community-Technical Colleges Operating Fund. Repairs, alterations or additions to facilities supported by operating funds and costing one million dollars or more shall require the approval of the General Assembly, or when the General Assembly is not in session, of the Finance Advisory Committee. Any balance of receipts above expenditures shall remain in said fund, except such sums as may be required for deposit into a debt service fund or the General Fund for further payment by the Treasurer of debt service on general obligation bonds of the state issued for purposes of community-technical colleges.

(c) Commencing December 1, 1984, and thereafter not later than sixty days after the close of each quarter, the board of trustees shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, the Office of Higher Education and the Office of Policy and Management a report on the actual expenditures of the Regional Community-Technical Colleges Operating Fund.

(d) Said board of trustees shall waive the payment of tuition at any of the regional community-technical colleges (1) for any dependent child of a person whom the armed forces of the United States has declared to be missing in action or to have been a prisoner of war while serving in such armed forces after January 1, 1960, which child has been accepted for admission to such institution and is a resident of Connecticut at the time such child is accepted for admission to such institution, (2) subject to the provisions of subsection (e) of this section, for any veteran who performed service in time of war, as defined in subsection (a) of section 27-103, except that for purposes of this subsection, “service in time of war” shall not include time spent in attendance at a military service academy, who has been accepted for admission to such institution and is domiciled in this state at the time such veteran is accepted for admission to such institution, (3) for any resident of Connecticut sixty-two years of age or older, provided, at the end of the regular registration period, there are enrolled in the course a sufficient number of students other than those persons eligible for waivers pursuant to this subdivision to offer the course in which such person intends to enroll and there is space available in such course after accommodating all such students, (4) for any student attending the Connecticut State Police Academy who is enrolled in a law enforcement program at said academy offered in coordination with a regional community-technical college which accredits courses taken in such program, (5) for any active member of the Connecticut Army or Air National Guard who (A) has been certified by the Adjutant General or such Adjutant General’s designee as a member in good standing of the guard, and (B) is enrolled or accepted for admission to such institution on a full-time or part-time basis in an undergraduate degree-granting program, (6) for any dependent child of a (A) police officer, as defined in section 7-294a, or supernumerary or auxiliary police officer, (B) firefighter, as defined in section 7-323j, or member of a volunteer fire company, (C) municipal employee, or (D) state employee, as defined in section 5-154, killed in the line of duty, (7) for any resident of the state who is a dependent child or surviving spouse of a specified terrorist victim who was a resident of this state, (8) for any dependent child of a resident of the state who was killed in a multivehicle crash at or near the intersection of Routes 44 and 10 and Nod Road in Avon on July 29, 2005, and (9) for any resident of the state who is a dependent child or surviving spouse of a person who was killed in action while performing active military duty with the armed forces of the United States on or after September 11, 2001, and who was a resident of this state. If any person who receives a tuition waiver in accordance with the provisions of this subsection also receives educational reimbursement from an employer, such waiver shall be reduced by the amount of such educational reimbursement. Veterans described in subdivision (2) of this subsection and members of the National Guard described in subdivision (5) of this subsection shall be given the same status as students not receiving tuition waivers in registering for courses at regional community-technical colleges. Notwithstanding the provisions of section 10a-30, as used in this subsection, “domiciled in this state” includes domicile for less than one year.

(e) (1) If any veteran described in subsection (d) of this section has applied for federal educational assistance under the Post-9/11 Veterans Educational Assistance Act of 2008, the board of trustees shall waive the payment of tuition at any of the regional community-technical colleges for such veteran in accordance with subdivision (2) of this subsection. If any such veteran certifies to said board that such veteran’s application for such federal educational assistance has been denied or withdrawn, said board of trustees shall waive the payment of tuition in accordance with subsection (d) of this section.

(2) (A) For purposes of this subdivision, “veteran tuition benefit” means the portion of federal educational assistance under the Post-9/11 Veterans Educational Assistance Act of 2008 to be paid to a regional community-technical college on behalf of a veteran that represents payment for tuition. Such portion shall be calculated by multiplying (i) the total amount of such federal educational assistance to be paid to a regional community-technical college on behalf of such veteran by (ii) an amount obtained by dividing (I) the actual tuition charged by such college to such veteran by (II) the sum of the actual tuition and fees charged by such college to such veteran.

(B) Said board of trustees shall waive the payment of tuition in excess of the veteran tuition benefit at any of the regional community-technical colleges for such veteran.

(f) Said board shall set aside from its anticipated regional community-technical college tuition revenue, an amount not less than that required by said board’s tuition policy. Such funds shall be used to provide tuition waivers, tuition remissions, grants for educational expenses and student employment for residents enrolled in regional community-technical colleges as full or part-time matriculated students in a degree-granting program, or enrolled in a precollege remedial program, who demonstrate substantial financial need. Said board may also set aside from its anticipated tuition revenue an additional amount equal to one per cent of said tuition revenue for financial assistance for students who would not otherwise be eligible for financial assistance but who do have a financial need as determined by the college in accordance with this subsection. In determining such financial need, the college shall exclude the value of equity in the principal residence of the student’s parents or legal guardians, or in the student’s principal residence if the student is not considered to be a dependent of his parents or legal guardians and shall assess the earnings of a dependent student at the rate of thirty per cent.

(g) The Regional Community-Technical Colleges Operating Fund shall be reimbursed for the amount by which the tuition waivers granted under subsection (d) of this section exceed five per cent of tuition revenue through an annual state appropriation. The board of trustees shall request such an appropriation and said appropriation shall be based upon an estimate of tuition revenue loss using tuition rates in effect for the fiscal year in which such appropriation will apply.

(h) Said board of trustees shall allow any student who is a member of the armed forces called to active duty during any semester to enroll in any course for which such student had remitted tuition but which was not completed due to active duty status. Such course reenrollment shall be offered to any qualifying student for a period not exceeding four years after the date of release from active duty without additional tuition, student fee or related charge, except if such student has been fully reimbursed for the tuition, fees and charges for the course that was not completed.

(February, 1965, P.A. 330, S. 28; 1969, P.A. 530, S. 3; June, 1971, P.A. 5, S. 125; P.A. 73-542, S. 1; P.A. 74-266, S. 1, 5; 74-282, S. 1; P.A. 75-484, S. 1, 5; P.A. 76-181, S. 1, 5; 76-313, S. 2, 3; P.A. 77-573, S. 24, 30; P.A. 78-175, S. 1, 5; 78-331, S. 45, 58; P.A. 81-157, S. 1, 14; 81-252, S. 1, 5; 81-468, S. 8, 11; P.A. 82-218, S. 37, 46; 82-463, S. 1, 7; P.A. 83-457, S. 1, 6; P.A. 84-241, S. 2, 5; 84-365, S. 2, 12; 84-438, S. 1, 5; P.A. 85-553, S. 1, 5; P.A. 86-325, S. 1, 5; P.A. 87-450, S. 7, 17; P.A. 88-136, S. 20. 37; P.A. 89-260, S. 24, 41; 89-380, S. 2, 7; P.A. 90-147, S. 4, 5, 20; P.A. 91-174, S. 7, 16; 91-208, S. 5, 11; 91-256, S. 16, 69; 91-303, S. 6, 22; 91-407, S. 29, 42; June Sp. Sess. P.A. 91-7, S. 16, 22; P.A. 92-126, S. 24, 48; P.A. 93-293, S. 3, 7, 11; P.A. 96-244, S. 59, 63; P.A. 97-247, S. 19, 27; P.A. 00-204, S. 10, 13; P.A. 01-173, S. 31, 67; P.A. 02-126, S. 6; P.A. 03-19, S. 22; 03-33, S. 1; 03-69, S. 1; 03-278, S. 128; P.A. 04-27, S. 1; June Sp. Sess. P.A. 05-3, S. 16; P.A. 06-141, S. 3; P.A. 08-71, S. 1; P.A. 09-159, S. 4; P.A. 10-66, S. 1; P.A. 11-48, S. 218, 219; P.A. 13-137, S. 1.)

History: 1969 act allowed board to set fees other than tuition and made all fees subject to approval of commission for higher education; 1971 act set tuition fees at $200 or less for state residents and at $850 or more for nonresidents and deleted provision for remission of fees for deserving students; P.A. 73-542 added Subsecs. (b) and (c) concerning waiver of fees for veterans and for dependents of missing-in-action persons or former prisoners of war; P.A. 74-266 made former Subsec. (c) provisions a subdivision of Subsec. (b); P.A. 74-282 amended Subsec. (b) to waive fees for persons 62 or older under certain conditions; P.A. 75-484 added Subsec. (c) re waiver of fees for those in financial need; P.A. 76-181 amended Subsec. (a) to change residents’ fees to not less than $250 and nonresidents’ fees to not less than $950 with the increase to be included in appropriations for community colleges for educational purposes and amended Subsec. (c) to raise from 1% to 10% the number of enrolled students whose fees may be waived; P.A. 76-313 amended Subsec. (b) to include waiver of fees for students attending the state police academy; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-175 substituted veteran “having served in time of war” for “Vietnam era” veteran in Subsec. (b); P.A. 78-331 clarified board with “of trustees” in Subsecs. (b) and (c) to avoid possible confusion with board of higher education; P.A. 81-157 required that student be “matriculated student” for waiver of fees to apply in Subsec. (c) and rewrote provision limiting waivers to change limit basis from certain number of students, i.e. 10%, to amount of tuition payable by 10% of full-time students; P.A. 81-252 amended Subsec. (b) to authorize waiver of tuition for eligible members of the Connecticut army or air national guard and to provide for reduction of waiver when eligible person receives educational reimbursement from employer; P.A. 81-468 amended Subsec. (a) increasing tuition fees from $250 to $300 for residents and from $950 to $1,140 for nonresidents; P.A. 82-218 reorganized system of higher education, replacing board of higher education with board of governors, effective March 1, 1983; P.A. 82-463 amended Subsec. (c) to restrict waivers to “resident” students enrolled on a full-time or part-time basis in a degree-granting program or in a precollege remedial program, and to include part-time students in calculation of total waiver amount; Sec. 10-38h transferred to Sec. 10a-77 in 1983; P.A. 83-457 amended Subsec. (c) to repeal provision that tuition waived or remitted shall not exceed 10% of tuition revenue payable by number of full-time and part-time resident students matriculated in degree-granting programs and enrolled in precollege remedial programs at the regional community colleges for the current academic year, and substituted provision that tuition waived or remitted shall not exceed 10% of tuition revenue due during the preceding year, including revenue lost due to tuition waivers and remissions, adjusted for tuition changes, or the appropriation to the regional community colleges for the current fiscal year for tuition waiver or remittance, whichever is less, and added provision that only the funds in the scholarship aid tuition refund account may be used for the purposes of this section; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 84-365 inserted new Subsecs. (b) and (c) establishing a tuition fund for the regional community colleges, relettering the remaining Subsecs. accordingly, and deleting provisions in Subsec. (a) which required inclusion in community colleges appropriation of tuition above stated amounts and in Subsec. (e) (formerly (c)) which limited tuition waivers and remittances to the amount appropriated for the purpose; P.A. 84-438 amended Subsec. (b) authorizing tuition waivers for veterans who served in Grenada or Lebanon; P.A. 85-553 inserted new Subsec. (e) which required board to set aside from its anticipated tuition fund revenue an amount not less than that required by the board of governors’ tuition policy to provide funds for tuition waivers and remissions, grants for educational expenses and student employment, replacing former provisions re waiver or remittance of tuition; P.A. 86-325 in Subsec. (b) increased 2% of the expenditure level to 102% and added Subsec. (f) to provide for reimbursement of the tuition fund for waivers; P.A. 87-450 in Subsec. (b) provided that the expenditure authority may be increased by the amount the fund income exceeds the authority rather than by the amount the income exceeds the authority up to 2% and eliminated the transfer of fund income for student financial aid; P.A. 88-136 deleted obsolete provision in Subsec. (b) re tuition revenue received for the 1984-1985 academic year; P.A. 89-260 substituted “board of trustees of the community-technical colleges” for “board of trustees of the regional community colleges” and specified that the section applies to tuition and students at the regional community colleges; P.A. 89-380 in Subsec. (b) substituted “fund balance or projected fund balance, including reserves and interest earnings from investments” for “fund income, including interest earnings from investments” as the amount which must exceed the expenditure authority in order for the authority to be increased by the board of trustees and provided that if the authority is increased it be increased by the amount that the fund balance rather than the fund income exceeds the expenditure authority, in Subsec. (d) amended Subdiv. (3) to provide that tuition waivers for persons 62 years of age or older be only on a space available basis and deleted provision that they be granted for any such person who is enrolled in a degree-granting program and made a technical change and in Subsec. (f) provided for reimbursement for the amount by which tuition waivers exceed 5% rather than 2.5% of the fund; P.A. 90-147 in Subsec. (b) expanded the authority of the board of trustees to increase expenditures from the tuition fund beyond the governor’s recommended expenditure authority and in Subsec. (d) required that a person 62 years of age or older be a resident of the state to be eligible for a tuition waiver; P.A. 91-174 in Subsec. (a) deleted requirement for approval by the board of governors of higher education; P.A. 91-208 in Subsec. (e) added provision concerning the set aside of 1% of tuition revenue for financial assistance and specifying how financial need is to be determined; P.A. 91-256 removed provision for a tuition fund and established an operating fund, in Subsec. (a) deleted requirement for fees to be approved by the board of governors of higher education and made technical changes throughout section; P.A. 91-303 in Subsec. (d)(1) removed requirement of residency at the time of entering the armed forces and substituted requirement that the child be a resident of the state at the time of acceptance to the institution, in Subsec. (d)(2) added dates of the actions in Grenada and Lebanon, added reference to Panama and removed requirement that the veteran be a resident at the time he entered the armed forces or be a resident while serving and in Subsec. (d)(3) added requirement that a sufficient number of students other than those eligible for a waiver be enrolled to offer the course; P.A. 91-407 amended Subsec. (b) to add exception re appropriation for personal services; June Sp. Sess. 91-7 amended Subsec. (b) to provide for the deposit of federal funds and grants for purposes other than research in the fund; P.A. 92-126 changed the references to “community college” to “community-technical college”, removed language specifying the tuition in Subsec. (a) and added requirement in Subsec. (b) that appropriations for the community-technical colleges and the higher education center in the central Naugatuck Valley region be deposited in the fund; P.A. 93-293 amended Subsec. (b) to delete a reference to the higher education center in the central Naugatuck Valley region and added Subsec. (d)(6) re dependent child of a police officer or firefighter killed in the line of duty, effective July 1, 1993; P.A. 96-244 amended Subsec. (d) to provide that veterans and members of the National Guard have the same status as students not receiving tuition waivers in registering for courses, effective June 6, 1996; P.A. 97-247 amended Subsec. (d) to make a technical change, effective July 1, 1997; P.A. 00-204 amended Subsec. (d) to designate existing provisions of Subdiv. (6) as Subparas. (A) and (B) and to add Subparas. (C) and (D) re municipal employee and state employee, respectively, and to make technical changes, effective June 1, 2000; P.A. 01-173 amended Subsec. (d)(6) to include a dependent child of a supernumerary police officer or auxiliary police officer or of a member of a volunteer fire company, effective July 1, 2001; P.A. 02-126 added Subsec. (d)(7) requiring tuition waiver for any state resident who is a dependent child or surviving spouse of a specified terrorist victim who was a state resident, effective June 7, 2002; P.A. 03-19 made a technical change in Subsec. (d)(6)(A), effective May 12, 2003; P.A. 03-33 added Subsec. (g) re course reenrollment for students who are members of the armed forces called to active duty during any semester; P.A. 03-69 amended Subsec. (b) to revise provisions re deposit in the operating fund of the amount of appropriations for operating expenses to be used for personal services and fringe benefits and to add provisions re deposit in the operating fund of the amount of appropriations for workers’ compensation, re review and approval by the Secretary of the Office of Policy and Management and by the State Treasurer and re transfer from the Comptroller, effective July 1, 2003; P.A. 03-278 changed effective date of P.A. 03-33, S. 1 from October 1, 2003, to May 12, 2003; P.A. 04-27 made a technical change in Subsec. (g), effective April 28, 2004; June Sp. Sess. P.A. 05-3 amended Subsec. (d)(2) by replacing language re residency with language re domicile, amended Subsec. (d)(5) by replacing language re residency in Subpara. (A) with language re the Adjutant General in existing Subpara. (B) and redesignating existing Subpara. (C) as new Subpara. (B) and amended Subsec. (d)(7) by adding language describing “domiciled in this state”, effective July 1, 2005; P.A. 06-141 amended Subsec. (d) by adding Subdiv. (8) re dependents of victims of multivehicle crash in Avon, effective June 6, 2006; P.A. 08-71 amended Subsec. (d) by adding Subdiv. (9) re tuition waiver applicable to resident of state who is dependent child or surviving spouse of armed forces member killed in action on or after September 11, 2001, effective July 1, 2008; P.A. 09-159 made technical changes in Subsecs. (b) and (c), amended Subsec. (d)(2) by providing that tuition waivers for veterans be subject to provisions of Subsec. (e), added new Subsec. (e) re tuition waivers for veterans who have applied for federal educational assistance under Post-9/11 Veterans Educational Assistance Act of 2008 and redesignated existing Subsecs. (e) to (g) as Subsecs. (f) to (h), effective July 1, 2009; P.A. 10-66 amended Subsec. (d)(2) by replacing “having served” with “who performed service”, deleting provisions re service in invasions of Grenada and Panama and peace-keeping mission in Lebanon, and redefining “service in time of war” to exclude time spent in attendance at a military service academy, effective May 18, 2010; P.A. 11-48 amended Subsec. (c) to remove provisions re Board of Governors of Higher Education and amended Subsec. (f) to remove reference to tuition policy of Board of Governors of Higher Education, effective July 1, 2011; P.A. 13-137 amended Subsec. (c) to add “the Office of Higher Education”, effective July 1, 2013.



Section 10a-77a - Endowment Fund for the Community-Technical College System.

(a)(1) The Board of Trustees of the Community-Technical Colleges shall establish a permanent Endowment Fund for the Community-Technical College System to encourage donations from the private sector, with an incentive in the form of an endowment fund state grant, the net earnings on the principal of which are dedicated and made available to a regional community-technical college or the community-technical college system as a whole, for endowed professorships, scholarships and programmatic enhancements. The fund shall be administered by the board of trustees, or by a nonprofit entity entrusted for such purpose and qualified as a Section 501(c)(3) organization under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and preferably constituted and controlled independent of the state and board of trustees so as to qualify the interest on state bonds the proceeds of which have been granted for deposit in the endowment fund as excludable from taxation under such code and shall, in any event, be held in a trust fund separate and apart from all other funds and accounts of the state and the community-technical college system. There shall be deposited into the fund: (A) Endowment fund state grants; and (B) interest or other income earned on the investment of moneys in the endowment fund pending transfer of the principal of the fund for the purposes identified in this subdivision. Endowment fund eligible gifts made on behalf of a regional community-technical college or the system as a whole shall be deposited in a permanent endowment fund created for each regional community-technical college and the system as a whole in the appropriate foundation established pursuant to sections 4-37e and 4-37f. A portion of the endowment fund state grant and a portion of earnings on such grant, including capital appreciation, shall be transferred, annually, within thirty days of the receipt of the endowment fund state grant by the permanent Endowment Fund for the Community-Technical College System, to such a regional community-technical college endowment fund based on the ratio of the total amount of such gifts made to such regional community-technical college to the total amount of all such gifts made to all the regional community-technical colleges and the system as a whole, provided the provisions of section 4-37f are satisfied.

(2) (A) For each of the fiscal years ending June 30, 2000, to June 30, 2006, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the Endowment Fund for the Community-Technical College System a grant in an amount equal to half of the total amount of endowment fund eligible gifts received by or for the benefit of the community-technical college system as a whole and each regional community-technical college for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the board of trustees by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made.

(B) For each of the fiscal years ending June 30, 2007, to June 30, 2014, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the Endowment Fund for the Community-Technical College System a grant in an amount equal to one-quarter of the total amount of endowment fund eligible gifts, except as provided in this subdivision, received by or for the benefit of the community-technical college system as a whole and each regional community-technical college for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the board of trustees by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made. Endowment fund eligible gifts that meet the criteria set forth in this subdivision, made by donors during the period from January 1, 2005, to June 30, 2005, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received. Commitments by donors to make endowment fund eligible gifts for two or more years that meet the criteria set forth in this subdivision and that are made for the period prior to December 31, 2004, but ending before December 31, 2012, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received through the commitment.

(C) In any such fiscal year in which the total of the eligible gifts received by the community-technical colleges exceeds the endowment fund state grant maximum commitment for such fiscal year the amount in excess of such endowment fund state grant maximum commitment shall be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state grant maximum commitment. Any endowment fund eligible gifts that are not included in the total amount of endowment fund eligible gifts certified by the chairperson of the board of trustees pursuant to this subdivision may be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state matching grant commitment for such fiscal year.

(3) The Board of Trustees of the Community-Technical Colleges shall adopt, by October 1, 1997, guidelines with respect to (A) the solicitation of endowment fund eligible gifts from private donors, and (B) governing the acceptance of gifts made by a foundation established pursuant to sections 4-37e and 4-37f, to a community-technical college or its employees for reimbursement of expenditures or payment of expenditures on behalf of a community-technical college or its employees. Private donations shall not be construed to include proceeds of municipal grants.

(b) For the purposes of this section: (1) “Endowment fund eligible gift” means a gift to or for the benefit of a regional community-technical college or the community-technical college system as a whole of cash or assets which may be reduced to cash or which has a value that is ascertainable by such regional community-technical college or the community-technical college system as a whole which the donor has specifically designated for deposit in the endowment fund or which explicitly or implicitly by the terms of the gift the regional community-technical college or community-technical college system as a whole may and does deposit or permit to be deposited in the endowment funds. (2) “Endowment fund state grant” means moneys that are transferred by the Office of Higher Education from the fund established pursuant to section 10a-8b to the endowment fund established pursuant to this section in an aggregate amount not exceeding the endowment fund state grant maximum commitment. (3) “Endowment fund state grant maximum commitment” means an amount not exceeding two million dollars for the fiscal year ending June 30, 2000, two and one-half million dollars for the fiscal year ending June 30, 2001, three million dollars for the fiscal year ending June 30, 2002, three and one-half million dollars for the fiscal year ending June 30, 2003, and five million dollars for each of the fiscal years ending June 30, 2004, to June 30, 2014, inclusive.

(c) Notwithstanding the endowment fund state grant maximum commitment levels for each fiscal year pursuant to subsection (b) of this section, the total of the endowment fund state grant maximum commitments for the fiscal years ending June 30, 2000, to June 30, 2014, inclusive, shall not exceed thirty-nine million five hundred thousand dollars.

(P.A. 97-293, S. 3, 26; P.A. 98-252, S. 50, 80; P.A. 99-285, S. 7, 12; P.A. 01-141, S. 1–3, 16; 01-195, S. 76, 181; June Sp. Sess. P.A. 05-3, S. 64; P.A. 06-135, S. 7; P.A. 11-48, S. 285; P.A. 12-156, S. 44.)

History: P.A. 97-293 effective July 1, 1997 (Revisor’s note: In Subsec. (b) the word “whose” in the phrase “... or the community-technical college system as a whose of cash or assets ...” was changed editorially by the Revisors to “whole” for accuracy); P.A. 98-252 amended Subsec. (a)(2) to allow gifts not included in the amount certified by the chairperson to be carried forward and be eligible for a matching state grant in a succeeding fiscal year, effective July 1, 1998; P.A. 99-285 amended Subsec. (a)(1) to add option for administration of fund by nonprofit entity, to specify that endowment funds be in the appropriate foundation established pursuant to Secs. 4-37e and 4-37f, to specify the transfer of capital appreciation, to require transfer within 30 days of receipt of endowment fund state grant and made technical changes, effective July 1, 1999; P.A. 01-141 amended Subsec. (a)(2) to extend the program to the fiscal year ending June 30, 2014, amended Subsec. (b)(3) to remove $4,000,000 limit for the fiscal year ending June 30, 2004, and $4,500,000 limit for the fiscal year ending June 30, 2005, and to apply $5,000,000 limit to each of the fiscal years ending June 30, 2004, to June 30, 2014, inclusive, and added Subsec. (c) re $39,500,000 cap, effective July 1, 2001; P.A. 01-195 made a technical change in Subsec. (a)(2), effective July 11, 2001; June Sp. Sess. P.A. 05-3 amended Subsec. (a)(2) by designating existing language re match in an amount equal to half as new Subpara. (A) and amending same to provide for match terminating with the fiscal year ending June 30, 2006, and redesignating existing Subparas. (A) to (C) as clauses (i) to (iii), by adding new Subpara. (B) re match in an amount equal to one quarter and by designating existing language re eligible gifts in excess of state grant maximum commitment as new Subpara. (C), effective July 1, 2005; P.A. 06-135 amended Subsec. (a)(2)(B) by adding provisions re endowment fund eligible gifts made during the period from January 1, 2005, to June 30, 2005, effective July 1, 2006; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 12-156 amended Subsecs. (a) and (b) by replacing “Board of Regents for Higher Education” with “Office of Higher Education” and replacing references to president of Board of Regents for Higher Education with references to executive director of Office of Higher Education, effective June 15, 2012.

See Sec. 10a-8c re restrictions on appropriations.



Section 10a-78 - (Formerly Sec. 10-38i). Establishment of regional colleges.

(a) The Board of Trustees for Regional Community-Technical Colleges shall establish a regional community-technical college to serve the southeastern area of Connecticut as approved by the Board of Regents for Higher Education to be part of the state system of community-technical colleges.

(b) The Board of Trustees for Regional Community-Technical Colleges shall establish a regional community-technical college to serve the New Britain-Bristol area as approved by the Board of Regents for Higher Education to be part of the state system of community-technical colleges.

(c) The Board of Trustees for Regional Community-Technical Colleges shall establish a regional community-technical college to serve the northeastern Connecticut area as approved by the Board of Regents for Higher Education to be part of the state system of community-technical colleges.

(d) The Board of Trustees for Regional Community-Technical Colleges shall establish a regional community-technical college to serve the northern Connecticut area comprising the towns of East Granby, East Windsor, Ellington, Enfield, Somers, Stafford, Suffield and Windsor Locks as approved by the Board of Regents for Higher Education to be part of the state system of community-technical colleges.

(e) The Board of Trustees for Regional Community-Technical Colleges shall establish a regional community-technical college to serve the lower Naugatuck Valley area comprising the towns of Ansonia, Derby, Shelton, Seymour, Oxford, Beacon Falls and Naugatuck as approved by the Board of Regents for Higher Education to be part of the state system of community-technical colleges.

(f) Repealed by P.A. 78-331, S. 3, 58.

(g) The Board of Trustees for Regional Community-Technical Colleges shall establish a regional community-technical college to serve the greater Waterbury area as approved by the Board of Regents for Higher Education to be part of the state system of community-technical colleges.

(1969, P.A. 812, S. 1–5, 12; P.A. 77-573, S. 24, 30; P.A. 78-331, S. 3, 58; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 92-126, S. 25, 48; P.A. 93-293, S. 1, 11; P.A. 11-48, S. 285.)

History: P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-331 repealed Subsec. (f) regarding appropriations for biennium ending June 30, 1971; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-38i transferred to Sec. 10a-78 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 92-126 changed references to “community college” to “community-technical college” and deleted obsolete provisions re initial dates of operation; P.A. 93-293 added Subsec. (g) concerning a college to serve the greater Waterbury area, effective July 1, 1993; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-79 - (Formerly Sec. 10-38k). Campus traffic and parking regulations at regional community-technical colleges.

The Board of Trustees of the Community-Technical Colleges shall appoint a committee at each regional community-technical college to establish traffic and parking regulations for passenger vehicles at such college. Such traffic committee, subject to the approval of said board and of the Office of the State Traffic Administration, may: (1) Prohibit, limit or restrict the parking of passenger vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway subject to the care, custody and control of said board of trustees; (6) order signs to be erected and maintained designating such prohibitions or restrictions; and (7) impose a fine upon any person who fails to comply with any such prohibition or restriction. All fines so imposed at each regional community-technical college, less an amount not to exceed the cost of enforcing traffic and parking regulations, shall be deposited in the institutional operating account of such college for scholarships and library services or acquisitions. The Board of Trustees of the Community-Technical Colleges shall establish at each regional community-technical college a committee which shall hear appeals of penalties assessed for parking or traffic violations. The membership of both the committee to establish traffic and parking regulations and the committee to hear traffic violation appeals shall include student and faculty representation.

(P.A. 73-151, S. 2; P.A. 89-260, S. 25, 41; P.A. 91-256, S. 17, 69; June Sp. Sess. P.A. 91-7, S. 13, 22; P.A. 92-126, S. 26, 48; P.A. 11-256, S. 2; P.A. 12-132, S. 3.)

History: Sec. 10-38k transferred to Sec. 10a-79 in 1983 pursuant to reorganization of higher education system; P.A. 89-260 substituted “board of trustees of the community-technical colleges” for “board of trustees of the regional community colleges” and “regional community college” for “campus” and specified that the scholarship account is that of the regional community colleges; P.A. 91-256 deleted provision requiring that fines not exceed $25 and that the money be placed in a scholarship account, added provision that funds be deposited in institutional operating accounts, provided for the use of fines to offset the cost of enforcing traffic and parking regulations and required the fines to be used for library services and acquisitions; June Sp. Sess. 91-7 provided for the use of funds for scholarships; P.A. 92-126 changed references to “community college” to “community-technical college”; P.A. 11-256 added authority to install stop signs, inserted numeric Subdiv. designators and made technical changes; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 10a-80 - (Formerly Sec. 10-38l). Community service programs at regional community-technical colleges.

(a) The primary responsibilities of the regional community-technical colleges shall be (1) to provide programs of occupational, vocational, technical and technological and career education designed to provide training for immediate employment, job retraining or upgrading of skills to meet individual, community and state manpower needs; (2) to provide programs of general study including, but not limited to, remediation, general and adult education and continuing education designed to meet individual student goals; (3) to provide programs of study for college transfer representing the first two years of baccalaureate education; (4) to provide community service programs as defined in subsection (b) of this section; and (5) to provide student support services including, but not limited to, admissions, counseling, testing, placement, individualized instruction and efforts to serve students with special needs.

(b) As used in this section, “community service programs” means educational, cultural, recreational and community directed services which a community-technical college may provide in addition to its regular academic program. Such community service programs may include, but shall not be limited to, (1) activities designed to enrich the intellectual, cultural and social life of the community, (2) educational services designed to promote the development of skills for the effective use of leisure time, (3) activities and programs designed to assist in the identification and solution of community problems and (4) utilization of college facilities and services by community groups to the extent such usage does not conflict with the regular schedule of the college.

(P.A. 75-100, S. 2; P.A. 92-126, S. 27, 48.)

History: Sec. 10-38l transferred to Sec. 10a-80 in 1983 pursuant to reorganization of higher education system; P.A. 92-126 changed references to “community college” to “community-technical college” and added in Subsec. (a) a reference to technical and technological education.



Section 10a-80a - Manufacturing technology centers.

The Board of Trustees of the Community-Technical Colleges may, within available appropriations, develop manufacturing technology centers on three community-technical college campuses in geographically diverse locations.

(May 9 Sp. Sess. P.A. 02-7, S. 13.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002.



Section 10a-80b - Policy re use of financial aid to purchase textbooks.

The Board of Trustees of the Community-Technical Colleges shall develop a policy that (1) provides for the disbursement of financial aid to students who have met all federal, state and institutional requirements for financial aid by the first day of the academic term, or (2) permits students to use financial aid that has not yet been disbursed at stores on the campuses of the colleges under the board’s jurisdiction to purchase during the first week of the academic term required textbooks for courses taught at the colleges.

(P.A. 06-103, S. 2.)

History: P.A. 06-103 effective July 1, 2006.



Section 10a-80c - Uniform naming of green jobs certificate and degree programs.

The Board of Trustees of the Community-Technical Colleges shall require that green jobs certificate and degree programs offered by each of the community-technical colleges be uniformly named.

(P.A. 10-156, S. 1.)

See Sec. 10a-55d re definitions.



Section 10a-80d - Waiver of membership in Connecticut retirement plan by adjunct faculty.

An adjunct faculty member of a regional community-technical college or Charter Oak State College shall be permitted to irrevocably waive membership in a Connecticut retirement plan not later than sixty days after commencing employment with such regional community-technical college or Charter Oak State College. Once the adjunct faculty member waives membership in a Connecticut retirement plan, such faculty member is no longer eligible to elect to participate in a Connecticut retirement plan in any subsequent part-time employment with the regional community-technical college system, the Board for State Academic Awards, the Board of Regents for Higher Education or any other constituent unit, as defined in section 10a-1.

(P.A. 12-52, S. 1; P.A. 13-126, S. 1.)

History: P.A. 12-52 effective July 1, 2012; P.A. 13-126 added references to Charter Oak State College and Board for State Academic Awards, effective July 1, 2013.



Section 10a-80e - Immunity for donation of tangible property to a regional community-technical college.

Any person, as defined in section 1-79, who donates tangible property to a regional community-technical college shall be immune from civil liability for damage or injury occurring on or after October 1, 2013, resulting from any act, error or omission by such person with respect to such donated tangible property, unless such damage or injury was caused by the reckless, wilful or wanton misconduct of such person.

(P.A. 13-261, S. 9.)



Section 10a-81 - (Formerly Sec. 10-108a). Board of Trustees for State Technical Colleges. Duties.

Section 10a-81 is repealed.

(1967, P.A. 751, S. 4; 1969, P.A. 414, S. 1; 530, S. 9; 592, S. 2; 1971, P.A. 42; P.A. 73-214, S. 3; P.A. 74-196, S. 1, 2; 74-338, S. 86, 94; P.A. 75-262, S. 2; 75-425, S. 25, 57; 75-504, S. 2, 5; P.A. 77-573, S. 24, 30; 77-614, S. 67, 73, 610; P.A. 78-331, S. 46, 58; P.A. 82-218, S. 11, 40, 46; P.A. 83-576, S. 3, 5; P.A. 84-87, S. 5, 7; 84-241, S. 2, 5; 84-255, S. 15, 21; P.A. 87-496, S. 54, 110; P.A. 89-260, S. 40, 41.)



Section 10a-81a to 10a-84 - Disposition of surplus library material and library fines at regional technical colleges. Regional councils for regional technical colleges. Regional technical colleges: Tuition, fees and refunds; operating accounts; waivers; reimbursement of fund. Campus traffic and parking regulations at regional technical colleges.

Sections 10a-81a to 10a-84, inclusive, are repealed.

(1967, P.A. 751, S. 5; 1969, P.A. 530, S. 6; June, 1971, P.A. 5, S. 124; P.A. 73-151, S. 3; 73-542, S. 2; P.A. 74-266, S. 2, 5; 74-282, S. 2; P.A. 75-484, S. 2, 5; P.A. 76-181, S. 2, 5; P.A. 77-573, S. 24, 30; P.A. 78-175, S. 2, 5; P.A. 81-252, S. 2, 5; 81-468, S. 9, 11; P.A. 82-218, S. 37, 46; 82-463, S. 2, 7; P.A. 83-450, S. 2, 5; 83-457, S. 2, 6; P.A. 84-241, S. 2, 5; 84-365, S. 3, 12; 84-438, S. 2, 5; P.A. 85-282, S. 2, 5; 85-553, S. 2, 5; P.A. 86-325, S. 2, 5; P.A. 87-450, S. 8, 17; P.A. 88-136, S. 21, 37; P.A. 89-260, S. 26–29, 41; 89-380, S. 3, 7; P.A. 90-147, S. 6, 7, 20; P.A. 91-174, S. 8, 16; 91-208, S. 6, 11; 91-256, S. 18–20, 69; 91-303, S. 7, 22; 91-407, S. 30, 42; June Sp. Sess. P.A. 91-7, S. 14, 17, 22; P.A. 92-126, S. 47, 48.)



Section 10a-85 and 10a-86 - (Formerly Secs. 10-108e and 10-108f). Regional Technical College Auxiliary Services Fund; borrowing from General Fund. Regional Technical College Educational Extension Fund.

Sections 10a-85 and 10a-86 are repealed.

(P.A. 75-604, S. 1–3; P.A. 77-614, S. 73, 610; P.A. 80-299, S. 1, 2; P.A. 81-442, S. 3, 4, 9; P.A. 82-218, S. 12, 13, 46; 82-314, S. 20, 21, 63; P.A. 84-241, S. 2, 5; P.A. 86-37, S. 5, 6; P.A. 87-496, S. 55, 56, 110; 87-529, S. 8, 9; P.A. 88-136, S. 27, 28, 37; P.A. 89-260, S. 30, 31, 41; P.A. 91-256, S. 68, 69.)



Section 10a-86a - Transfer provisions.

Section 10a-86a is repealed.

(P.A. 89-260, S. 17, 41; P.A. 92-126, S. 47, 48.)



Section 10a-87 - (Formerly Sec. 10-109). Connecticut State University; maintenance; degrees.

The Board of Trustees of the Connecticut State University System shall maintain: Western Connecticut State University, Southern Connecticut State University, Eastern Connecticut State University and Central Connecticut State University. The board of trustees shall offer curricula which shall prepare persons who have successfully completed the same to teach in the schools of the state at any of said institutions as the board shall deem appropriate and, in addition, programs of study in academic and career fields, provided the board of trustees shall submit to the Board of Regents for Higher Education for review and approval recommendations for program terminations at any of said institutions in accordance with the provisions of subdivision (7) of subsection (a) of section 10a-6. The board of trustees shall establish policies which protect academic freedom and the content of course and degree programs, provided such policies shall be consistent with state-wide policy and guidelines established by the Board of Regents for Higher Education. Each of said institutions shall confer such degrees in education and in academic and career fields as are appropriate to the curricula of said institution and as are usually conferred by the institutions; honorary degrees may be conferred by said institutions upon approval of each honorary degree recipient by the Board of Trustees of the Connecticut State University System.

(1949 Rev., S. 1412, 1420; 1959, P.A. 411, S. 6; February, 1965, P.A. 330, S. 31; 1967, P.A. 142, S. 1; 296, S. 1; P.A. 82-218, S. 14, 46; 82-391, S. 1, 2, 6; P.A. 83-576, S. 1, 5; P.A. 84-87, S. 4, 7; 84-241, S. 2, 5; P.A. 89-237, S. 8, 11; P.A. 91-256, S. 52, 69; P.A. 12-156, S. 45; P.A. 13-247, S. 185.)

History: 1959 act changed names of schools from teachers college to state college and authorized conferring of degrees in academic fields; 1965 act substituted board of trustees of the state colleges for state board of education and made technical language changes to simplify and clarify provisions; 1967 acts renamed Danbury State College as Western Connecticut State College and Willimantic State College as Eastern Connecticut State College; P.A. 82-218 and P.A. 82-391 reorganized state system of higher education, granting state colleges university status, designating them as the Connecticut State University and adding provisions requiring that program terminations be reviewed and approved by board of governors, effective March 1, 1983; Sec. 10-109 transferred to Sec. 10a-87 in 1983; P.A. 83-576 added provisions permitting awarding of honorary degrees and prohibiting denial of access to armed forces representatives; P.A. 84-87 repealed language prohibiting board from denying military recruiters the opportunity to recruit on campus; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 89-237 added career fields as programs of study offered by the board of trustees and as degrees which may be conferred; P.A. 91-256 made technical changes; P.A. 12-156 replaced “Board of Governors of Higher Education” with “Board of Regents for Higher Education”, effective June 15, 2012; P.A. 13-247 changed “subdivision (8)” to “subdivision (7)” re reference to Sec. 10a-6(a), effective July 1, 2013.



Section 10a-88 - (Formerly Sec. 10-109a). Board of Trustees for the Connecticut State University System.

Beginning on January 1, 2012, the Board of Regents for Higher Education shall serve as the Board of Trustees for the Connecticut State University System. The Board of Trustees for the Connecticut State University System that is in office on June 30, 2011, shall remain in office until December 31, 2011, to provide assistance in transitioning duties and responsibilities to the Board of Regents for Higher Education during the period of July 1, 2011, to December 31, 2011, any action of the Board of Trustees shall not be final until ratified by the Board of Regents for Higher Education. Until December 31, 2011, there shall be a Board of Trustees for the Connecticut State University System consisting of eighteen members, fourteen to be appointed by the Governor, who shall reflect the state’s geographic, racial and ethnic diversity; two of whom shall be state college or Connecticut State University System alumni; and four students, one from each state university elected by the students enrolled at such state university. On or before July 1, 1983, the Governor shall appoint members to the board as follows: Five members, one of whom shall be a state college or Connecticut State University System alumnus, for a term of two years from said date; five members, one of whom shall be a state college or Connecticut State University System alumnus, for a term of four years from said date, and four members for a term of six years from said date. Thereafter the Governor shall appoint members of said board to succeed those appointees whose terms expire, such members to serve for terms of six years each from July first in the year of their appointment, provided two of the members appointed for terms commencing July 1, 1995, and their successors shall be state college or Connecticut State University System alumni, one of the members appointed for a term commencing July 1, 1997, and his or her successors shall be such alumni and two of the members appointed for terms commencing July 1, 1999, and their successors shall be such alumni. On and after July 1, 1999, the board shall at all times include at least one member from each county in which a state university is located. (1) On or before November 1, 1975, the students enrolled at the institutions under the jurisdiction of the board shall, in such manner as the board determines, elect two members of the board, each of whom shall be enrolled as a full-time student at an institution under the jurisdiction of the board at the time of his or her election. One such member shall be elected for a term of one year from November 1, 1975, and one for a term of two years from said date. On or before November 1, 1976, until July 1, 1997, such students shall, in such manner as the board determines, elect one member of the board, who shall be so enrolled at any such institution at the time of his or her election and who shall serve for a term of two years from November first in the year of his or her election, except that the term of the member due to expire on October 31, 1998, shall expire on October 31, 1997. (2) On and after July 1, 1997, until June 30, 2007, the student members of the board shall be elected as follows: (A) (i) On or before November 1, 1997, the students enrolled at Central Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at such state university at the time of his or her election and who shall serve for a term of one year from said November first, and (ii) on or before November 1, 1998, and biennially thereafter, the students enrolled at Central Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at such state university at the time of his or her election and who shall serve for a term of two years from November first in the year of his or her election; (B) (i) on or before November 1, 1997, the students enrolled at Eastern Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at such state university at the time of his or her election and who shall serve for a term of one year from said November first, and (ii) on or before November 1, 1998, and biennially thereafter, the students enrolled at Eastern Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at the time of his or her election and who shall serve for a term of two years from the November first in the year of his or her election; (C) on or before November 1, 1997, and biennially thereafter, the students enrolled at Southern Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at such university at the time of his or her election and who shall serve for a term of two years from the November first in the year of his or her election; and (D) on or before November 1, 1997, and biennially thereafter, the students at Western Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at such state university at the time of his or her election and who shall serve for a term of two years from the November first in the year of his or her election. Notwithstanding the provisions of this subsection, the term of any student member elected pursuant to this subdivision during calendar year 2005 or 2006, shall terminate June thirtieth of the year in which such term is due to expire. (3) On and after July 1, 2007, the student members of the board shall be elected as follows: (A) On or before July 1, 2008, and biennially thereafter, the students enrolled at Central Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at said state university at the time of his or her election and who shall serve for a term of two years from July first in the year of his or her election; (B) on or before July 1, 2008, and biennially thereafter, the students enrolled at Eastern Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at said state university at the time of his or her election and who shall serve for a term of two years from the July first in the year of his or her election; (C) on or before July 1, 2007, and biennially thereafter, the students enrolled at Southern Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at said state university at the time of his or her election and who shall serve for a term of two years from the July first in the year of his or her election; and (D) on or before July 1, 2007, and biennially thereafter, the students at Western Connecticut State University shall, in such manner as the board determines, elect one member of the board who shall be a full-time student at said state university at the time of his or her election and who shall serve for a term of two years from the July first in the year of his or her election. If any student member of the board elected on or after November 1, 2001, ceases to be a matriculating student in good standing, either as a full-time undergraduate student or as a full-time or part-time graduate student, at the state university from which such student member was elected, the membership of such student shall terminate. If, on and after July 1, 2007, the membership of any such student member terminates, the students enrolled at the state university such student member represented shall, not later than thirty days after the membership terminates and in such manner as the board determines, elect a student member of the board who shall serve for the remainder of the term. The Governor shall, pursuant to section 4-9a, appoint the chairperson of the board. The board shall, biennially, elect from its members such other officers as it deems necessary. The Governor shall fill any vacancy in the appointed membership of the board by appointment for the balance of the unexpired term. Any vacancies in the elected membership of said board shall be filled by special election for the balance of the unexpired term. The members of said board shall receive no compensation for their services as such but shall be reimbursed for their necessary expenses in the course of their duties.

(February, 1965, P.A. 330, S. 29; P.A. 75-262, S. 3; 75-504, S. 3, 5; P.A. 82-218, S. 15, 39, 46; P.A. 83-587, S. 21, 96; P.A. 91-256, S. 53, 69; P.A. 94-97, S. 1, 4; P.A. 95-259, S. 22, 32; P.A. 97-247, S. 24, 27; P.A. 01-141, S. 5, 16; P.A. 07-19, S. 2; P.A. 11-48, S. 220.)

History: P.A. 75-262 increased number of members from 12 to 14 including two students, deleted provision for first appointments after creation of board and added provisions re election of student members, their terms and vacancy-filling procedure; P.A. 75-504 increased number of members to 16, including two state college alumni, and added provisions for their appointment; P.A. 82-218 reorganized higher education system, amending section to require that trustees reflect state’s diversity, to replace prior appointment provisions, to require that governor, rather than trustees, select chairman and to replace “state colleges” with “Connecticut State University,” effective March 1, 1983; Sec. 10-109a transferred to Sec. 10a-88 in 1983; P.A. 83-587 added specific reference to Connecticut State University; P.A. 91-256 made technical changes; P.A. 94-97 added provision requiring that alumni be appointed to terms commencing July 1, 1995, July 1, 1997 and July 1, 1999, effective May 25, 1994; P.A. 95-259 added provision requiring that on and after July 1, 1999, the board include at least one member from each county in which a state university is located, effective July 6, 1995; P.A. 97-247 increased the student representation on the board from two to four, specified that one student be from each state university, inserted Subdiv., Subpara. and subclause designators and made technical changes, effective July 1, 1997; P.A. 01-141 added provision re termination of the term of a student member of the board who ceases to be a matriculating student in good standing and made technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 07-19 amended Subdiv. (2) to terminate method for determining term of student member under that Subdiv. on June 30, 2007, and add language re students elected in 2005 or 2006, added Subdiv. (3) re student member terms on and after July 1, 2007, and added language re termination of membership due to enrollment status change and replacement of member, effective May 7, 2007; P.A. 11-48 replaced Board of Trustees for the Connecticut State University System with Board of Regents for Higher Education serving as board of trustees beginning on January 1, 2012, and created a transition period through December 31, 2011, during which the Board of Trustees for the Connecticut State University System shall remain in office, effective July 1, 2011.

Cited. 178 C. 579; decision overruled to the extent it maintains that sovereign immunity invariably bars suits against state for prospective injunctive relief of alleged constitutional violations unless such suits also request declaratory relief, see 184 C. 339.



Section 10a-89 - (Formerly Sec. 10-109b). Duties of the Board of Trustees for the Connecticut State University System.

(a) Subject to state-wide policy and guidelines established by the Board of Regents for Higher Education, the board of trustees shall provide for the administration of the Connecticut State University System, plan for the expansion and development of the institutions within its jurisdiction, and submit such plans to the Commissioner of Administrative Services for review and recommendations. The Commissioner of Administrative Services upon request of the board of trustees shall, in accordance with section 4b-30, negotiate and execute leases on such physical facilities as the board of trustees may deem necessary for proper operation of such institutions, and the board of trustees may, with the permission of the Commissioner of Administrative Services and the State Properties Review Board, expend capital funds therefor if such leasing is required during the planning and construction phases of institutions within its jurisdiction for which such capital funds were authorized. Subject to such policies as may be established by the board of trustees, the chief executive officer of each institution within the jurisdiction of the board may make buildings and other facilities under its control available to nonprofit and other organizations or to individuals for temporary uses not inconsistent with the educational purpose of the institution. The board of trustees may appoint or remove the chief executive officer of each institution within its jurisdiction, and with respect to its own operation the board of trustees may appoint and remove executive staff. The board of trustees may employ faculty and other personnel needed to maintain and operate the institutions within its jurisdiction. Within the limitation of appropriations, the board of trustees shall fix the compensation of such personnel, establish terms and conditions of employment and prescribe their duties and qualifications. The board of trustees shall determine who constitutes its professional staff and establish compensation and classification schedules for its professional staff. The board of trustees shall annually submit to the Commissioner of Administrative Services a list of the positions which it has included within the professional staff. The board of trustees may appoint one or more physicians for the Connecticut State University System and shall provide such physicians with suitable facilities for the performance of such duties as it prescribes. Subject to state-wide policy and guidelines established by the Board of Regents for Higher Education, the board of trustees shall: (1) Make rules for the government of the Connecticut State University System and shall determine the general policies of the university system, including those concerning the admission of students and the expenditure of the funds of institutions under its jurisdiction within the amounts available; (2) develop the mission statement for the university system which shall include, but not be limited to the following elements: (A) The educational needs of and constituencies served by the institutions within its jurisdiction; (B) the degrees offered by such institutions; and (C) the role and scope of each institution within the university system, which shall include each institution’s particular strengths and specialties; (3) establish policies for the university system and for the individual institutions under its jurisdiction; (4) make institutional mergers or closures; (5) coordinate the programs and services of the institutions under its jurisdiction; (6) be authorized to enter into agreements, consistent with the provisions of section 5-141d, to save harmless and indemnify sponsors of research grants to institutions under its jurisdiction, provided such an agreement is required to receive the grant and limits liability to damages or injury resulting from acts or omissions related to such research by employees of such institutions; (7) promote fund-raising by the institutions under its jurisdiction in order to assist such institutions and report to the joint standing committee of the General Assembly having cognizance of matters relating to higher education by January 1, 1994, and biennially thereafter, on all such fund-raising; and (8) charge the direct costs for a building project under its jurisdiction to the bond fund account for such project, provided (A) such costs are charged in accordance with a procedure approved by the Treasurer; and (B) nothing in this subdivision shall permit the charging of working capital, as defined in the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or costs originally paid from sources other than the bond fund account.

(b) The board of trustees shall: (1) Review and approve institutional budget requests and prepare and submit to the Board of Governors of Higher Education, in accordance with the provisions of section 10a-8, the budget request for the Connecticut State University System; and (2) propose facility planning and capital expenditure budget priorities for the institutions under its jurisdiction. The board may request authority from the Treasurer to issue payment for claims against the state university system, other than a payment for payroll, debt service payable on state bonds to bondholders, paying agents, or trustees, or any payment the source of which includes the proceeds of a state bond issue.

(February, 1965, P.A. 330, S. 30; 1967, P.A. 751, S. 6; 1969, P.A. 530, S. 10; 592, S. 3; P.A. 73-214, S. 4; P.A. 75-425, S. 26, 57; P.A. 77-573, S. 24, 30; 77-614, S. 67, 73, 610; P.A. 78-331, S. 47, 58; P.A. 81-275, S. 1; P.A. 82-218, S. 16, 39, 46; P.A. 83-587, S. 22, 96; P.A. 84-241, S. 2, 5; P.A. 87-496, S. 57, 110; P.A. 91-174, S. 9, 16; 91-230, S. 13, 17; 91-256, S. 21, 69; 91-349, S. 2, 8; P.A. 93-201, S. 12, 24; P.A. 94-180, S. 12, 17; 94-245, S. 27, 46; P.A. 97-293, S. 16, 26; P.A. 07-19, S. 1; P.A. 11-48, S. 221; 11-51, S. 44.)

History: 1967 act gave additional powers to board, including planning expansion and development, leasing power, power to employ executive secretary, executive staff and faculty and powers to select and acquire sites and construct buildings subject to approval of commission for higher education; 1969 acts removed five-year limit on leases, added provisions concerning professional staff and allowed board to use capital funds for leases during planning and construction phases of institutions; P.A. 73-214 transferred leasing power to commissioner of public works, although board retained power to decide when lease necessary and whether capital funds should be used; P.A. 75-425 required approval of expansion and development plans by public works commissioner and state properties review board, required permission of public works commissioner and properties review board for expenditure of capital funds and transferred site selection and acquisition and building construction powers to public works commissioner; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 77-614 substituted commissioner of administrative services for personnel policy board and public works commissioner; P.A. 78-331 specified board of trustees to avoid confusion with board of higher education; P.A. 81-275 permitted board to make buildings and facilities available to certain organizations or individuals for temporary uses consistent with the colleges’ educational purposes; P.A. 82-218 reorganized higher education system, replacing board of higher education with board of governors, and renaming state colleges as Connecticut State University, adding provisions concerning trustees’ duties re state-wide policy and guidelines and re budget requests, effective March 1, 1983; Sec. 10-109b transferred to Sec. 10a-89 in 1983; P.A. 83-587 replaced references to state college system with references to Connecticut State University; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 87-496 substituted public works commissioner for administrative services commissioner; P.A. 91-174 in Subsec. (a) added new Subdiv. concerning fund-raising; P.A. 91-230 in Subsec. (a) removed requirement for the board of governors to approve expansion and development plans and substituted provision for the board to review and make recommendations on the plans; P.A. 91-256 made technical changes and in Subsec. (b) added provision for the board to request authority to issue payment for claims against the state university system; P.A. 91-349 added new Subdiv. in Subsec. (a) concerning research grants; P.A. 93-201 amended Subsec. (a) to delete authority for the development of plans for a new state university and to make technical changes, amended Subdiv. (8) of said Subsec. to require report and added Subdiv. (9) re charging the bond fund account for the direct costs of a building project, effective July 1, 1993; P.A. 94-180 amended Subdiv. (8) of Subsec. (a) to add the prohibition against direct fund-raising by the board except for the purposes described in Subparas. (A) and (B), effective July 1, 1994; P.A. 94-245 substituted “provide for the administration” for “administer” and changed the holder of the authority for making buildings and other facilities available to nonprofit and other organizations or individuals from the board to the chief executive officer of each institution subject to such policies as may be established by the board, effective June 2, 1994; P.A. 97-293 amended Subsec. (a) to remove a requirement for approval of plans by the Commissioner of Public Works and the State Properties Review Board and to substitute submission of plans to the Commissioner of Public Works for review and recommendations, effective July 1, 1997; P.A. 07-19 amended Subsec. (a) to redesignate executive secretary as chancellor and make technical changes, effective May 7, 2007; P.A. 11-48 amended Subsec. (a) to replace references to Board of Governors of Higher Education with references to Board of Regents for Higher Education, remove provisions re chancellor, executive staff, Commissioner of Higher Education and approvals by the Board of Governors of Higher Education, and make conforming changes, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.

Cited. 178 C. 579; decision overruled to the extent it maintains that sovereign immunity invariably bars suits against state for prospective injunctive relief of alleged constitutional violations unless such suits also request declaratory relief, see 184 C. 339.

Annotation to present section:

Cited. 190 C. 39.



Section 10a-89a - Disposition of surplus library material and library fines.

(a) Except when specifically prohibited by the conditions, if any, upon which a gift was created or by a conditional sales agreement, the Board of Trustees of the Connecticut State University System is authorized to sell, trade, or otherwise dispose of any unwanted, duplicate, out-of-date or irrelevant materials within the libraries under the jurisdiction of the board, provided the monetary proceeds of such a transaction, if any, shall be deemed to be funds from private sources and, as such funds, shall be held in the manner prescribed by section 4-31a for use in furthering any purpose the board considers to be in harmony with the original purpose of the gift or purchase of such materials.

(b) Fines collected by any state university library under the jurisdiction of the board shall be deposited in the institutional operating account of such university.

(P.A. 83-450, S. 3, 5; P.A. 85-282, S. 3, 5; P.A. 91-256, S. 22, 69.)

History: P.A. 85-282 added Subsec. (b) re deposit of library fines in auxiliary services fund; P.A. 91-256 changed auxiliary services fund to institutional operating account.



Section 10a-89b - Authority for board of trustees to borrow money from the Connecticut Health and Educational Facilities Authority.

(a) The Board of Trustees for the Connecticut State University System is authorized to borrow money from the Connecticut Health and Educational Facilities Authority for any project for which the authority is authorized to make loans pursuant to chapter 187 and to refinance any such borrowing, and in connection therewith the Board of Trustees for the Connecticut State University System is authorized to enter into any loan or other agreement and to make such covenants, representations and indemnities as the board of trustees deems necessary or desirable to obtain such loans from the authority or to facilitate the issue of bonds by the authority to finance such loans, including agreements with providers of letters of credit, insurance or other credit facilities for such financings. Any such agreement, covenant, representation and indemnification shall be a full faith and credit obligation of the Connecticut State University System. The Board of Trustees of the Connecticut State University System may secure such obligations by a pledge of the revenues to be derived from the operation or use of a project or projects, from tuition payments, from student fees, from dormitory or dining hall income or from other general revenues. Any pledge made by the Connecticut State University System pursuant to this section and sections 10a-186a and 10a-187 shall be valid and binding from the time when the pledge is made. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Connecticut State University System, irrespective of whether the parties have notice of the claims. Notwithstanding any provision of the Uniform Commercial Code to the contrary, no instrument by which such a pledge is created need be recorded or filed. Any revenues or other receipts, funds, moneys or income so pledged and thereafter received by the Connecticut State University System shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act and such lien shall have priority over all other liens, including without limitation the lien of any person who, in the ordinary course of business, furnishes services or materials to the Connecticut State University System.

(b) The obligations of the Connecticut State University System and any pledge entered into by the Connecticut State University System pursuant to this section and sections 10a-186a and 10a-187 shall be binding upon any successor body or entity and no dissolution or termination of the Connecticut State University System shall take effect unless adequate provision is made for the payment and fulfillment of any obligations entered into by the Connecticut State University System pursuant to this section and said sections 10a-186a and 10a-187.

(c) Notwithstanding the provisions of any general or special act which may require that any revenue from the operation of facilities of the Connecticut State University System or any revenue of all state universities from student fees and dormitory and dining hall income or any other revenue of the Connecticut State University System be paid to the State Treasurer for the payment of debt service on any bonds issued by the state, any revenues pledged by the board of trustees pursuant to this section and said sections 10a-186a and 10a-187 shall be applied first to the extent necessary to fulfill the obligations for which such revenues are pledged, and only thereafter to the State Treasurer.

(d) The Connecticut Health and Educational Facilities Authority shall not borrow any money or issue any bonds or notes which are secured by a pledge of any revenues of the Connecticut State University System, until and unless such borrowing or issuance has been approved by the Secretary of the Office of Policy and Management or his deputy. In granting such approval the secretary shall consider the adequacy of revenues available to the Connecticut State University System to pay (1) debt service on all the borrowings, bonds or notes issued by the Connecticut Health and Educational Facilities Authority for which revenues of the Connecticut State University System are pledged and (2) debt service on all the bonds issued by the state for which revenues of the Connecticut State University System are to be paid to the State Treasurer.

(e) The state covenants with the authority and with the purchasers and all other subsequent owners and transferees of obligations issued by the authority for the benefit of the Connecticut State University System pursuant to this section and said sections 10a-186a and 10a-187, in consideration of the financing by the authority and the acceptance of and payment for the securities of the authority, until all obligations of the Connecticut State University System and all costs and expenses in connection with any action or proceeding in connection therewith, are fully met and discharged, unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the Connecticut State University System with the authority or for the benefit of such other parties, that the state (1) will not create or cause to be created any lien or charge on the assets or revenues pledged to secure such obligations of the Connecticut State University System, prior to or on parity with a lien or pledge created thereon pursuant to this section and sections 10a-186a and 10a-187; (2) will not in any way impair the rights, exemptions or remedies of the authority or the owners of such bonds of the authority; and (3) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the Connecticut State University System to take such action as may be necessary to fulfill the terms of its obligations in connection with its borrowing from the authority; provided that nothing herein shall preclude the state from exercising its power, through a change in law, to limit, modify, rescind, repeal or otherwise alter this section and sections 10a-186a and 10a-187 if and when adequate provision shall be made by law for the protection of the authority and the holders of any outstanding securities of the authority, pursuant to the agreement of the Connecticut State University System with the authority and pursuant to the indenture or other instrument under which the bonds of the authority are issued. The Connecticut State University System is authorized to include this covenant of the state, as a contract of the state, in any such agreement with the authority and in any credit facility or reimbursement agreement with respect to the obligations of the Connecticut State University System or the obligations of the authority issued for the benefit of the Connecticut State University System.

(f) The Superior Court shall have jurisdiction to enter judgment against the Connecticut State University System found upon any express agreement between the Connecticut State University System and the authority, any trustee or underwriter for the authority’s bonds, or any bond insurer or other credit facility provider. Any action brought under this section shall be brought in the superior court for the judicial district of Hartford. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to the Connecticut State University System. Any action brought under this section shall be privileged in respect to assignment for trial upon motion of either party.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-270, S. 3, 11; P.A. 08-16, S. 1.)

History: P.A. 95-270, S. 3 effective June 22, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts effective September 1, 1998.); P.A. 08-16 amended Subsec. (c) by adding “system” after “Connecticut State University”, effective July 1, 2008.



Section 10a-89c - Financing of the design, construction or renovation of residential and other auxiliary service facilities.

(a) If the General Assembly for each fiscal year following the fiscal year ending June 30, 1998, to the fiscal year ending June 30, 2008, inclusive, does not appropriate from the General Fund for the specific purpose of debt service on self-liquidating general obligation bonds of the state or obligations of the Board of Trustees for the Connecticut State University System financed through the Connecticut Health and Educational Facilities Authority for residential and other auxiliary service facilities, excluding any appropriation for such debt service to be paid from revenues from student fees and dormitory and dining hall income to be paid by the Board of Trustees for the Connecticut State University System to the State Treasurer for the payment of such self-liquidating general obligation bonds of the state, (1) the amount of five million dollars, or (2) an amount equal to half the sum of revenue from student fees received by all the state universities within the Connecticut State University System from the uniform assessment of all full-time students enrolled at any time at any of the state universities within the Connecticut State University System, except for charges for tuition or dormitory or dining charges or student activity fee or other fee charged by an individual state university, commonly called the university fee, for the calendar year ending the preceding December thirty-first, as certified by the chairperson of the board of trustees by February fifteenth to the Secretary of the Office of Policy and Management, whichever amount is less, the State Bond Commission may, in accordance with the provisions of this section, from time to time authorize the issuance of general obligation bonds of the state in one or more series in principal amounts not exceeding five million dollars in any such fiscal year, to finance the design, construction or renovation of residential and other auxiliary service facilities at state universities within the Connecticut State University System, and in any event not exceeding the amount which the General Assembly failed to appropriate for debt service for that fiscal year in the manner provided in this section. For purposes of this section the term “residential and other auxiliary facilities” (A) means any residential facilities, student centers, dining facilities and other auxiliary service facilities at state universities within the Connecticut State University System, and (B) includes, but is not limited to, low rise dormitory code compliance renovations at Central Connecticut State University; code compliance at Central Connecticut State University, Eastern Connecticut State University, Southern Connecticut State University and Western Connecticut State University; student center addition and renovations at Central Connecticut State University; student center addition and renovations at Eastern Connecticut State University; construction of a new student center at Southern Connecticut State University; Burr Hall residence hall renovations at Eastern Connecticut State University; improvements to Connecticut Hall at Southern Connecticut State University; and Shafer Hall residence conversion at Eastern Connecticut State University.

(b) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all state bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such state bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such state bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such state bonds. Such state bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same becomes due, and accordingly and as part of the contract of the state with the holders of such state bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(c) None of said state bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management and stating such terms and conditions as said commission, in its discretion, may require. Each such request for an authorization of state bonds shall state an amount equal to half the sum of revenue from student fees received by all of the state universities within the Connecticut State University System for the calendar year ending prior to the last fiscal year, as certified by the chairperson of the board of trustees, and the amount of all state appropriations for debt service on self-liquidating general obligation bonds of the state or obligations of the Connecticut State University System financed through the Connecticut Health and Educational Facilities Authority for the prior fiscal year, as described in subsection (a) of this section.

(P.A. 97-293, S. 4, 26.)

History: P.A. 97-293 effective July 1, 1997.



Section 10a-89d - Planning for capital improvements.

Section 10a-89d is repealed, effective July 1, 2001.

(P.A. 97-293, S. 10, 26; P.A. 01-141, S. 15, 16.)



Section 10a-89e - Purchasing.

The Board of Trustees for the Connecticut State University System shall: (1) Consolidate the purchasing process for the system at the central office; (2) expedite the purchasing process by adjusting policies and utilizing enabling technologies; and (3) redesign and train central purchasing personnel to focus on customer service, vendor management activities and the establishment of system contracts.

(P.A. 98-252, S. 61, 80.)

History: P.A. 98-252 effective July 1, 1998.



Section 10a-89f - Policy re use of financial aid to purchase textbooks.

The Board of Trustees of the Connecticut State University System shall develop a policy that (1) provides for the disbursement of financial aid to students who have met all federal, state and institutional requirements for financial aid by the first day of the academic term, or (2) permits students to use financial aid that has not yet been disbursed at stores on the campuses of the universities under the board’s jurisdiction to purchase during the first week of the academic term required textbooks for courses taught at the universities.

(P.A. 06-103, S. 3.)

History: P.A. 06-103 effective July 1, 2006.



Section 10a-89g - Voluntary plan for awarding credit hours to beginning teachers. Submission of plan.

(a) The Chancellor of the Connecticut State University System shall, after consultation with the Department of Education, the Department of Higher Education, the appropriate bargaining unit for the faculty of the Connecticut State University System and other stakeholders, develop a voluntary plan for beginning teachers participating in the Teacher Education and Mentoring Program to receive credit hours from one of the Connecticut state universities toward a master’s degree upon successful completion of all five instructional modules, described in section 10-145o. The plan shall include: (1) A process for awarding the credits; (2) costs associated with the administration of the program; and (3) potential sources of funding.

(b) The Chancellor shall submit the plan on or before February 1, 2011, to the joint standing committees of the General Assembly having cognizance of matters relating to education and higher education and employment advancement. The plan shall take effect on July 1, 2011.

(Sept. Sp. Sess. P.A. 09-6, S. 38; P.A. 10-71, S. 6.)

History: Sept. Sp. Sess. P.A. 09-6 effective October 5, 2009; P.A. 10-71 made a technical change in Subsec. (a), effective May 18, 2010.



Section 10a-90 - (Formerly Sec. 10-109c). Lease of land to private developers for dormitory construction and deed, transfer or lease of land to the State of Connecticut Health and Educational Facilities Authority for dormitories or student housing.

The Board of Trustees for the Connecticut State University System, with the approval of the Governor and the Secretary of the Office of Policy and Management, may lease state-owned land under its care, custody or control to private developers for construction of dormitory buildings, provided such developers agree to lease such buildings to such board of trustees with an option to purchase and provided further that any such agreement to lease is subject to the provisions of section 4b-23, prior to the making of the original lease by the board of trustees. The plans for such buildings shall be subject to approval of such board, the Commissioner of Construction Services and the State Properties Review Board and such leases shall be for the periods and upon such terms and conditions as the Commissioner of Administrative Services determines, and such buildings, while privately owned, shall be subject to taxation by the town in which they are located. The Board of Trustees for the Connecticut State University System may also deed, transfer or lease state-owned land under its care, custody or control to the State of Connecticut Health and Educational Facilities Authority for financing or refinancing the planning, development, acquisition and construction and equipping of dormitory buildings and student housing facilities and to lease or sublease such dormitory buildings or student housing facilities and authorize the execution of financing leases of land, interests therein, buildings and fixtures in order to secure obligations to repay any loan from the State of Connecticut Health and Educational Facilities Authority from the proceeds of bonds issued thereby pursuant to the provisions of chapter 187 made by the authority to finance or refinance the planning, development, acquisition and construction of dormitory buildings. Any such financing lease shall not be subject to the provisions of section 4b-23 and the plans for such dormitories shall be subject only to the approval of the board. Such financing leases shall be for such periods and upon such terms and conditions that the board shall determine. Any state property so leased shall not be subject to local assessment and taxation and such state property shall be included as property of the Connecticut State University System for the purpose of computing a grant in lieu of taxes pursuant to section 12-19a.

(1969, P.A. 564; P.A. 75-425, S. 29, 57; P.A. 77-573, S. 24, 30; 77-614, S. 19, 73, 610; P.A. 82-218, S. 37, 39, 46; P.A. 84-241, S. 2, 5; P.A. 87-496, S. 58, 110; P.A. 91-256, S. 23, 69; P.A. 92-261, S. 13, 17; P.A. 08-16, S. 2; P.A. 11-51, S. 103.)

History: P.A. 75-425 made agreements to lease subject to Sec. 4-26b, before original lease made, made building plans subject to approval of public works commissioner and properties review board as well as of the board and transferred determination of lease terms to public works commissioner from board; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 77-614 substituted commissioner of administrative services for personnel policy board and public works commissioner; P.A. 82-218 reorganized system of higher education, replacing board of higher education with board of governors and renaming state colleges as Connecticut State University, effective March 1, 1983; Sec. 10-109c transferred to Sec. 10a-90 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 87-496 replaced administrative services commissioner with public works commissioner; P.A. 91-256 deleted requirement for approval by the board of governors of leasing and made a technical change; P.A. 92-261 provided for the deed, transfer or lease of land to the State of Connecticut Health and Educational Facilities Authority; (Revisor’s note: In 1993 the erroneous reference to “section 46-23”, which resulted from a clerical error, was corrected editorially to read “section 4b-23”); P.A. 08-16 amended Subsec. (c) by adding “system” after “Connecticut State University”, effective July 1, 2008; P.A. 11-51 changed “Commissioner of Public Works” to “Commissioner of Construction Services” re plans for buildings and changed “Commissioner of Public Works” to “Commissioner of Administrative Services” re terms of leases, effective July 1, 2011.



Section 10a-91 - Lease of land to private developers for rental housing and commercial establishments. Taxation.

(a) The Board of Trustees of the Connecticut State University System, with the approval of the Governor, the Commissioner of Administrative Services and the State Properties Review Board, may lease land or buildings under its care, custody or control to private developers for rental housing and commercial establishments. Such leases shall be for periods and upon such terms and conditions, including, but not limited to, provision for adequate liability insurance to be maintained by the lessee for the benefit of the state and rental terms, as may be determined by the Commissioner of Administrative Services and, in the case of a lease of land, may provide for the construction of buildings thereon to be used for rental housing and commercial establishments, the plans of which shall be subject to the approval of the board of trustees, the Commissioner of Construction Services and the State Properties Review Board. Said board of trustees may provide for water, heat and waste disposal services on a cost-reimbursement basis to such leased premises. Said board may designate the kinds of concessions for supplying goods, commodities, services and facilities to be permitted on such land and may select the permittees, or said board may delegate such functions to the private developers with which it contracts pursuant to this section.

(b) Any land so leased to a private developer for rental housing or commercial establishments and the buildings and appurtenances thereon shall be subject to local assessment and taxation annually in the name of the lessee, assignee or sublessee, whichever has immediate right to occupancy of such land or building, by the town wherein situated as of the assessment day of such town next following the date of leasing. Such land shall not be included as property of the Connecticut State University System for the purpose of computing a grant in lieu of taxes pursuant to section 12-19a.

(P.A. 82-218, S. 37, 39, 46; 82-342, S. 1, 3; P.A. 84-241, S. 2, 5; P.A. 87-496, S. 59, 110; P.A. 91-256, S. 24, 69; P.A. 11-51, S. 104.)

History: P.A. 82-218 authorized substitution of “Connecticut State University” for “state colleges” and “board of governors” for “board of higher education” pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 87-496 replaced administrative services commissioner with public works commissioner in Subsec. (a); P.A. 91-256 deleted requirement for approval by the board of governors of leasing and made technical changes; P.A. 11-51 amended Subsec. (a) to change “Commissioner of Public Works” to “Commissioner of Administrative Services” re leasing and rental terms, and to change “Commissioner of Public Works” to “Commissioner of Construction Services” re approval of plans, effective July 1, 2011.



Section 10a-91a - Short title: The Connecticut State University System Infrastructure Act.

Sections 10a-91a to 10a-91h, inclusive, are known and may be cited as “The Connecticut State University System Infrastructure Act”.

(June Sp. Sess. P.A. 07-7, S. 101.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008.



Section 10a-91b - Legislative finding of purpose of The Connecticut State University System Infrastructure Act.

The purpose of The Connecticut State University System Infrastructure Act is to enhance the intellectual capacity of the state by providing the infrastructure needed to prepare this state’s present and future workforce, to contribute to the increased competitiveness of this state’s businesses and to have a positive impact on economic development within this state, through a special capital improvement program established for the Connecticut State University System that assures a state commitment to support the financing of the acquisition, construction, reconstruction, improvement and equipping of facilities, structures and related systems for the benefit of this state and the Connecticut State University System, all to the public benefit and good, and the exercise of the powers, to the extent and manner provided in The Connecticut State University System Infrastructure Act, is declared to be for a public purpose and to be the exercise of an essential government function. Sections 10a-91c to 10a-91h, inclusive, being necessary for the welfare of this state and its inhabitants, shall be liberally construed to effect the purposes thereof.

(June Sp. Sess. P.A. 07-7, S. 102.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008.



Section 10a-91c - Definitions.

As used in this section and sections 10a-91d to 10a-91h, inclusive, unless the context otherwise indicates, the following terms have the following meanings:

(1) “Act” means The Connecticut State University System Infrastructure Act.

(2) “Board of trustees” means the Board of Trustees of the Connecticut State University System.

(3) “Cost”, as applied to a project or any portion of a project, includes, but is not limited to: The purchase price or acquisition cost of any such project; the cost of planning, designing, constructing, building, altering, enlarging, reconstructing, renovating, improving, equipping and remodeling; the cost of all labor, materials, building systems, machinery and equipment; the cost of all lands, structures, real or personal property, rights, easements and franchises acquired; the cost of all utility extensions, access roads, site developments, financing charges, premiums for insurance; the cost of working capital related to a project, including the cost of Department of Construction Services administrative functions provided for in subsection (d) of section 10a-91d; the cost of plans and specifications, surveys and estimates of cost and of revenues; the cost of accountants, audits, engineering, feasibility studies, legal and other professional consulting or technical services; the cost of all other expenses necessary or incident to determining the feasibility or practicability of such construction; and administrative and operating expenses and such other expenses as may be necessary or incidental to the financing authorized by sections 10a-91c to 10a-91h, inclusive. “Cost” does not include the cost of administrative functions provided by the system pursuant to sections 10a-91a to 10a-91h, inclusive.

(4) “CSUS 2020” means the projects at the system universities and system-wide identified in the facilities plan necessary to modernize, rehabilitate, renew, expand and otherwise stabilize the physical plant of the system so as to provide a concentrated, accelerated and cooperative effort for the benefit of the educational and economic development needs of this state and the system in an efficient, cost effective and timely manner and to assure that the system continues to compete successfully for students, faculty and staff.

(5) “CSUS 2020 Fund” means the fund created under section 10a-91d which shall be a general obligation bond fund held and administered by the Treasurer separate and apart from all other general obligation bond funds and accounts of this state and into which the proceeds of the bonds authorized by section 10a-91e shall be deposited.

(6) “Facilities plan” means the long-term capital improvement plan approved by the board of trustees biennially and updated from time to time.

(7) “Project” means (A) any structure designed for use as an academic building, administrative facility, library, classroom building, faculty facility, office facility, athletic or recreation facility, health care or wellness facility, laboratory facility, auditorium, public safety facility, parking facility, residence hall or other housing facility, dining facility, student center, maintenance, storage or utility facility or other building or structure essential, necessary or useful for the operation of a university and the system; (B) any multipurpose structure designed to combine two or more of the functions performed by the types of structures enumerated in this definition, including, without limitation, improvements, reconstruction, replacements, additions and equipment acquired in connection with a project or in connection with the operation of any facilities of the system existing on July 1, 2008; (C) all real and personal property, lands, improvements, driveways, roads, approaches, pedestrian access roads, parking lots, parking facilities, rights-of-way, utilities, easements and other interests in land, machinery and equipment, and all appurtenances and facilities either on, above or under the ground that are used or usable in connection with any of the structures included in this definition; and (D) landscaping, site preparation, furniture, machinery, equipment and other similar items essential, necessary or useful for the operation of a particular facility or structure in the manner for which its use is intended, but does not include items that are customarily under applicable accounting principles considered as a current operating charge, unless the category and maximum amount thereof is specifically included by a determination of the board of trustees in order to preserve the excludability of the interest on the bonds issued therefor from federal taxation under the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States as from time to time amended. Notwithstanding the preceding sentence, “project” may include any residential or other auxiliary service facility, as defined in subsection (a) of section 10a-89c, and any state facility used for the programs of the system.

(8) “System” means the Connecticut State University System, a constituent unit of the state system of higher education comprised of Western Connecticut State University, Southern Connecticut State University, Eastern Connecticut State University and Central Connecticut State University, established pursuant to sections 10a-87 to 10a-101, inclusive.

(9) “Treasurer” means the State Treasurer or the Deputy State Treasurer appointed pursuant to section 3-12.

(10) “University” means any one of Western Connecticut State University, Southern Connecticut State University, Eastern Connecticut State University or Central Connecticut State University.

(June Sp. Sess. P.A. 07-7, S. 103; P.A. 11-51, S. 90.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services” in Subdiv. (3), effective July 1, 2011.



Section 10a-91d - CSUS 2020 infrastructure improvement program.

(a) It is hereby determined and found to be in the best interest of this state and the system to establish CSUS 2020 as the efficient and cost-effective course to achieve the objective of renewing, modernizing, enhancing, expanding, acquiring and maintaining the infrastructure of the system, the particular project or projects, each being hereby approved as a project of CSUS 2020, and the presently estimated cost thereof being as follows:

Phase I

Phase II

Phase III

Fiscal Years

Fiscal Years

Fiscal Years

Ending

Ending

Ending

June 30,

June 30,

June 30,

2009-2011

2012-2014

2015-2018

Central Connecticut State
University

Code Compliance/
Infrastructure Improvements

18,146,445

6,704,000

5,000,000

Renovate/Expand Willard
and DiLoreto Halls
(design/construction)

57,737,000

Renovate/Expand Willard and
DiLoreto Halls
(equipment)

3,348,000

New Classroom Office Building

33,978,000

East Campus Infrastructure
Development

13,244,000

Burritt Library Expansion
(design/construction)

96,262,000

Burritt Library Renovation
(design)

11,387,000

New Maintenance/Salt Shed
Facility

2,503,000

Eastern Connecticut State
University

Code Compliance/
Infrastructure Improvements

8,255,113

5,825,000

5,000,000

Fine Arts Instructional Center
(design)

12,000,000

Fine Arts Instructional Center
(construction)

71,556,000

Fine Arts Instructional Center
(equipment)

4,115,000

Goddard Hall Renovation
(design/construction)

19,239,000

Goddard Hall Renovation
(equipment)

1,095,000

Sports Center Addition and
Renovation (design)

11,048,000

Outdoor Track–Phase II

1,816,000

Athletic Support Building

1,921,000

New Warehouse

2,269,000

Southern Connecticut State
University

Code Compliance/
Infrastructure Improvements

16,955,915

8,637,000

5,000,000

New Academic Laboratory
Building/Parking Garage
(construct garage,
design academic laboratory
building, demolish Seabury
Hall)

8,944,000

New Academic Laboratory
Building/Parking Garage
(construct academic laboratory
building)

63,171,000

Health and Human Services
Building

60,412,000

Additions and Renovations to
Buley Library

16,386,585

Fine Arts Instructional Center

70,929,000

Western Connecticut State
University

Code Compliance/
Infrastructure Improvements

7,658,330

4,323,000

7,212,000

Fine Arts Instructional Center
(construction)

80,605,000

Fine Arts Instructional Center
(equipment)

4,666,000

Higgins Hall Renovations
(design)

2,982,000

Higgins Hall Renovations
(construction/equipment)

31,594,000

Berkshire Hall Renovations
(design)

4,797,000

University Police Department
Building (design)

500,000

University Police Department
Building (construction)

4,245,000

Midtown Campus Mini-Chiller
Plant

1,957,000

State University System

New and Replacement
Equipment

26,895,000

14,500,000

31,844,000

Alterations/Improvements:
Auxiliary Service Facilities

18,672,422

15,000,000

20,000,000

Telecommunications
Infrastructure Upgrade

10,000,000

3,415,000

5,000,000

Land and Property Acquisition

4,250,190

3,000,000

4,000,000

Totals

285,000,000

285,000,000

380,000,000

(b) The plan of funding CSUS 2020 shall be from the proceeds of general obligation bonds of the state in an amount authorized pursuant to subsection (a) of section 10a-91e. The proceeds of the general obligation bonds issued pursuant to section 10a-91e shall be deposited into the CSUS 2020 Fund.

(c) With respect to CSUS 2020 and within the authorized funding amount, the board of trustees may, from time to time, and shall, whenever appropriate or necessary, revise, delete or add a particular project or projects, provided (1) a formal approving vote of the board of trustees shall be needed for (A) a revision that deviates from the estimated costs of projects pursuant to subsection (a) of this section in an amount that is less than (i) ten per cent of such costs for a project with an estimated cost of one million dollars or lower, or (ii) five per cent of such costs for a project with an estimated cost of more than one million dollars, provided such change in the costs does not include changes in the costs of materials, (B) a deletion, or (C) an addition dictated by a change in system planning as determined by the board of trustees or otherwise necessary because of reasons beyond the control of the system, (2) any revision shall be subject only to such formal approval of the board of trustees as long as the board of trustees finds and determines that such revision is consistent with the intent or purpose of the original project, and (3) (A) a revision that deviates from the estimated costs of projects pursuant to subsection (a) of this section in an amount that is equal to or greater than (i) ten per cent of such costs for a project with an estimated cost of one million dollars or lower, or (ii) five per cent of such costs for a project with an estimated cost of more than one million dollars, provided such change in the costs does not include changes in the costs of materials, (B) an addition, or (C) a deletion shall be conditioned not only upon such formal approval of the board of trustees but also upon a request by the board of trustees for, and enactment of, a subsequent public or special act approving such addition or deletion, if such addition is to add a project not outlined in subsection (a) of this section or the deletion is the deletion of a project outlined in subsection (a) of this section. Furthermore, with respect to CSUS 2020 and subject to the limitations in the authorized funding amount, the board of trustees may determine the sequencing and timing of such project or projects, revise estimates of cost and reallocate from any amounts estimated in subsection (a) of this section, for one or more projects to one or more other projects then constituting a component of CSUS 2020 as long as, at the time of such reallocation, it has found that any such project to which a reallocation is made has been revised or added in accordance with this section and such project from which a reallocation is made either has been so revised or added and can be completed within the amounts remaining allocated to it, or has been so deleted. The board of trustees’ actions under this section shall be included in reports to the Governor and the General Assembly under section 10a-91f. If the board of trustees requests a revision, addition or deletion pursuant to subdivision (3) of this subsection, the board of trustees shall submit such request to the Governor at the same time that the request is submitted to the General Assembly.

(d) (1) In accordance with the provisions of chapters 59 and 60, the Commissioner of Construction Services shall be responsible for the duties as specified in said provisions, and, on a quarterly basis, the commissioner shall provide the system with information needed for compliance with sections 10a-91a to 10a-91h, inclusive, including, but not limited to, costs, timeliness of completion of projects and any issues that have developed in implementation of any project under the commissioner’s jurisdiction.

(2) Not later than January 1, 2009, and annually thereafter, the Commissioner of Construction Services shall, in accordance with section 11-4a, report to the Governor and the General Assembly on any (A) construction management services costs, (B) administrative services costs, and (C) costs of fees associated with CSUS 2020.

(e) The Commissioner of Construction Services and the system shall enter into and maintain a memorandum of understanding that shall provide for the assignment of personnel from the Department of Construction Services to ensure that buildings or projects that are part of the CSUS 2020 program are designed and constructed in compliance with the Fire Safety Code and the State Building Code with respect to buildings or building projects that (1) are part of CSUS 2020, as authorized by sections 10a-91a to 10a-91h, inclusive, (2) do not meet the threshold limits, as defined in section 29-276b, and (3) construction of which is initiated during the period of time in which the memorandum is in effect.

(f) The board of trustees shall request, in writing, approval from the Department of Construction Services for any acquisition or purchase of equipment, furniture or personal property using funds provided pursuant to sections 10a-91a to 10a-91h, inclusive. Such purchases or acquisitions shall require specific approval by the Commissioner of Construction Services, or shall be deemed approved not later than thirty days after such request for approval, if the commissioner has not rejected the request.

(June Sp. Sess. P.A. 07-7, S. 104; P.A. 10-44, S. 28; P.A. 11-48, S. 281; 11-51, S. 90; 11-57, S. 67.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; P.A. 10-44 amended Subsec. (a) by decreasing Phase I authorization for land and property acquisition from $9,250,190 to $4,250,190, and increasing Phase I authorization for telecommunications infrastructure upgrade from $5,000,000 to $10,000,000, effective July 1, 2010; P.A. 11-48 amended Subsecs. (d) and (e) to remove references to chancellor of the Connecticut State University System, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Commissioner of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services”, and “Department of Public Safety” and “Department of Public Works” were changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011; P.A. 11-57 amended Subsec. (a) to decrease Phase I authorization for Southern Connecticut State University for Code Compliance/Infrastructure Improvements from $21,860,500 to $16,955,915 and New Academic Laboratory Building/Parking Garage from $20,426,000 to $8,944,000, and to add Phase I authorization for Southern Connecticut State University for Additions and Renovations to Buley Library in the amount of $16,386,585, effective July 1, 2011.



Section 10a-91e - Terms of financing for the CSUS 2020 program.

(a) The State Bond Commission shall approve the CSUS 2020 program and authorize the issuance of bonds of the state in principal amounts not exceeding in the aggregate nine hundred fifty million dollars. The amount provided for the issuance and sale of bonds in accordance with this section shall be capped in each fiscal year in the following amounts, provided, to the extent the board of trustees does not provide for the issuance of all or a portion of such amount in a fiscal year, or the Governor disapproves the request for issuance of all or a portion of the amount of the bonds as provided in subsection (d) of this section, any amount not provided for or disapproved, as the case may be, shall be carried forward and added to the capped amount for the next succeeding fiscal year, and provided further, the costs of issuance and capitalized interest, if any, may be added to the capped amount in each fiscal year, and each of the authorized amounts shall be effective on July first of the fiscal year indicated as follows:

Fiscal Year Ending June 30

Amount

2009

95,000,000

2010

95,000,000

2011

95,000,000

2012

95,000,000

2013

95,000,000

2014

95,000,000

2015

95,000,000

2016

95,000,000

2017

95,000,000

2018

95,000,000

Total

$950,000,000

(b) The State Bond Commission shall approve a memorandum of understanding between the board of trustees and the state, acting by and through the Secretary of the Office of Policy and Management and the Treasurer, providing for the issuance of said bonds for the purposes of sections 10a-91a to 10a-91h, inclusive, including provisions regarding the extent to which federal, private or other moneys then available or thereafter to be made available for costs should be added to the proceeds of the bonds authorized pursuant to sections 10a-91a to 10a-91h, inclusive, for such project or projects. The memorandum of understanding shall be deemed to satisfy the provisions of section 3-20 and the exercise of any right or power granted thereby which is not inconsistent with the provisions of sections 10a-91a to 10a-91h, inclusive.

(c) All bonds issued pursuant to sections 10a-91a to 10a-91h, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(d) (1) On or before the first day of March in each year, the board of trustees shall submit to the Governor, the Treasurer and the Secretary of the Office of Policy and Management, the most recently approved facilities plan and the amount of bonds required for the CSUS 2020 program for the fiscal year beginning on July first of that year. The Governor may, not later than thirty days after such submission, approve or disapprove all or a portion of such amount of bonding submitted by the board of trustees by notifying the board of trustees, in writing, of such decision and the reasons for it. If the Governor does not act within such thirty-day period, the issuance of bonds for the CSUS 2020 program for the fiscal year beginning on July first of that year is deemed approved.

(2) Subject to the amount of limitations of such capping provisions in subsection (a) of this section and following the approval or deemed approval of the request to issue bonds as provided in subdivision (1) of this subsection, the principal amount of the bonds authorized under this section shall be deemed to be an appropriation and allocation of such amount, and such approval of such request shall be deemed the allotment by the Governor of such capital outlays within the meaning of section 4-85.

(June Sp. Sess. P.A. 07-7, S. 105.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008.



Section 10a-91f - Report on status and progress of CSUS 2020.

(a) Not later than January 1, 2010, and semiannually thereafter, the system shall, in accordance with the provisions of section 11-4a, report to the Governor and the General Assembly on the status and progress of CSUS 2020. Each report shall include, but not be limited to: (1) Information on the number of projects authorized and approved hereunder including, relative to such projects, project costs, timeliness of completion and any problems which have developed in implementation, and a schedule of projects remaining and their expected costs; and (2) the amount of money raised from private sources for the capital and endowment programs. For purposes of preparing each report, upon request of the board of trustees, the Treasurer shall promptly provide information concerning bonds authorized, approved and issued under sections 10a-91a to 10a-91h, inclusive.

(b) Commencing January 1, 2010, the first semiannual report in each year submitted in accordance with subsection (a) of this section shall include such information as requested by the bonding subcommittee of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, including, but not limited to: (1) The use of bond funds in the current fiscal year, (2) projected use of bond funds for the next succeeding fiscal year, and (3) any updated master plans impacting the balance of the projects. In the event that said bonding subcommittee determines that there has been a significant change in the economic circumstances of the state sufficient to warrant recommendations for modification of the program, the subcommittee may make recommendations for appropriate action to said committee.

(June Sp. Sess. P.A. 07-7, S. 106.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008.



Section 10a-91g - CSUS 2020 performance review report.

On January 1, 2014, and January 1, 2019, the system shall, in accordance with the provisions of section 11-4a, submit to the Governor and to the General Assembly, a five-year CSUS 2020 performance review report detailing for each project undertaken to date under the program the progress made and the actual expenditures compared to original estimated costs. Not later than sixty calendar days after receipt of said report, the Governor and the General Assembly shall consider the report and determine whether there has been insufficient progress in implementation of CSUS 2020 or whether there have been significant cost increases over original estimates as a result of actions taken by the system. If so, the Governor or the General Assembly may make recommendations for appropriate action to the system and for action by the General Assembly.

(June Sp. Sess. P.A. 07-7, S. 107; P.A. 08-116, S. 5.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; P.A. 08-116 made a technical change, effective May 27, 2008.



Section 10a-91h - Audit of projects. Submission of results to Governor and General Assembly.

The board of trustees shall select and appoint independent auditors, as defined in subdivision (7) of section 4-230, to annually conduct an audit of any project of CSUS 2020, as defined in subdivision (4) of section 10a-91c. Such audit shall review invoices, expenditures, cost allocations and other appropriate documentation in order to reconcile project costs and verify conformance with project budgets, cost allocation agreements and applicable contracts, and shall be submitted to the Governor and the General Assembly in accordance with section 11-4a. The board of trustees shall ensure that the auditors have unfettered access to any documentation the auditors need to review any such project. The auditors appointed pursuant to this section may serve in such capacity for five consecutive years and shall not be reappointed at the expiration of such period. Any such auditor appointed pursuant to this section shall not perform any nonaudit services for the system during such period.

(June Sp. Sess. P.A. 07-7, S. 108.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008.



Section 10a-92 - (Formerly Sec. 10-109d). Campus traffic and parking regulations.

The Board of Trustees of the Connecticut State University System shall appoint a committee at each campus to establish traffic and parking regulations for passenger vehicles on such campus. Such traffic committee, subject to the approval of said board and of the Office of the State Traffic Administration, may: (1) Prohibit, limit or restrict the parking of passenger vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway subject to the care, custody and control of said board of trustees; (6) order signs to be erected and maintained designating such prohibitions or restrictions; and (7) impose a fine upon any person who fails to comply with any such prohibition or restriction. Violation of any provision of this section shall be an infraction. All fines so imposed at each state university, less an amount not to exceed the cost of enforcing traffic and parking regulations, shall be deposited in the institutional operating account of such state university for scholarships and library services or acquisitions. The Board of Trustees of the Connecticut State University System shall establish at each campus a committee which shall hear appeals of penalties assessed for parking or traffic violations. The membership of both the committee to establish traffic and parking regulations and the committee to hear traffic violation appeals shall include student and faculty representation.

(P.A. 73-151, S. 1; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 25, 69; June Sp. Sess. P.A. 91-7, S. 15, 22; P.A. 94-245, S. 36, 46; P.A. 06-133, S. 4; P.A. 11-256, S. 8; P.A. 12-132, S. 4.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-109d transferred to Sec. 10a-92 in 1983; P.A. 91-256 deleted provision requiring that fines not exceed $25 and that the money be placed in a scholarship account, added provision that funds be deposited in institutional operating accounts, provided for the use of fines to offset the cost of enforcing traffic and parking regulations, required the fines to be used for library services and acquisitions and made a technical change; June Sp. Sess. P.A. 91-7 provided for the use of funds for scholarships; P.A. 94-245 made violation of any provision of the section an infraction, effective June 2, 1994; P.A. 06-133 added installing stop signs to list of authorized activities of traffic committees, effective June 6, 2006; P.A. 11-256 inserted numeric Subdiv. designators and made technical changes; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 10a-93 - (Formerly Sec. 10-110). Expenditure of funds. Teachers. Practice schools.

Section 10a-93 is repealed.

(1949 Rev., S. 1413; September, 1957, P.A. 11, S. 13; 1959, P.A. 411, S. 7; February, 1965, P.A. 330, S. 32; P.A. 82-218, S. 39, 46; P.A. 84-546, S. 30, 173; P.A. 88-136, S. 36, 37.)



Section 10a-94 - (Formerly Sec. 10-113). Summer sessions.

The Board of Trustees of the Connecticut State University System shall maintain, as a part of its extension programs, summer sessions at such place or places as may be practicable and may fix the tuition fees to be charged.

(1949 Rev., S. 1416; February, 1965, P.A. 330, S. 35; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 54, 69.)

History: 1965 act substituted board of trustees of the state colleges for state board of education and “programs” for “program”; P.A. 82-218 reorganized system of higher education, renaming state colleges as Connecticut State University, effective March 1, 1983; Sec. 10-113 transferred to Sec. 10a-94 in 1983; P.A. 91-256 made a technical change.



Section 10a-95 and 10a-96 - (Formerly Secs. 10-114 and 10-115). Connecticut State University Auxiliary Services Fund. Connecticut State University Educational Extension Fund.

Sections 10a-95 and 10a-96 are repealed.

(1949 Rev., S. 1417, 1418; 1951, S. 935d, 936d; 1957, P.A. 302, S. 1; 303, S. 1; 1959, P.A. 411, S. 10, 11; February, 1965, P.A. 330, S. 36, 37; 1969, P.A. 451, S. 3, 4; P.A. 75-582, S. 3, 4; P.A. 77-614, S. 73, 610; P.A. 81-275, S. 2; 81-442, S. 5, 6, 9; 81-472, S. 122, 159; P.A. 82-218, S. 17, 18, 39, 46; 82-314, S. 22, 23, 63; P.A. 83-587, S. 20, 23, 96; P.A. 84-241, S. 2, 5; P.A. 86-37, S. 1, 2; P.A. 87-496, S. 60, 61, 110; 87-529, S. 10, 11; P.A. 88-136, S. 29, 30, 37; P.A. 91-256, S. 68, 69.)



Section 10a-97 - (Formerly Sec. 10-115a). Nicholas Copernicus Center. Interchange between colleges and universities.

A resource center, to be known as the Nicholas Copernicus Center, is hereby established at Central Connecticut State University, for the primary purpose of teaching and encouraging the study of the Polish language, arts, history, culture, anthropology, and any other subjects that any visiting professor assigned to the resource center shall deem necessary to study. The resource center and its faculty shall also be responsible for encouraging the interchange between colleges and universities in the United States and Poland.

(P.A. 73-618, S. 1, 2; P.A. 82-391, S. 4, 6.)

History: P.A. 82-391 designated Central Connecticut State College as Central Connecticut State University pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-115a transferred to Sec. 10a-97 in 1983.



Section 10a-98 - (Formerly Sec. 10-115b). Research foundation. Definitions.

As used in this section and sections 10a-98a to 10a-98g, inclusive, “board” means the Board of Trustees of the Connecticut State University System; “foundation” means the research foundation established in accordance with section 10a-98a; “employee” means any member of the faculty or staff of the Connecticut State University System or the foundation, or any other employee thereof; “invention” means any invention or discovery and shall be divided into the following categories: A. Any invention conceived by one employee solely, or by employees jointly; B. any invention conceived by one or more employees jointly with one or more other persons; C. any invention conceived by one or more persons not employees.

(P.A. 79-202, S. 1; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 55, 69.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-115b transferred to Sec. 10a-98 in 1983; P.A. 91-256 made a technical change.



Section 10a-98a - (Formerly Sec. 10-115c). Establishment and management of foundation.

The board is authorized to establish and manage the foundation as provided herein. The foundation may, subject to direction, regulation and authorization or ratification by the board: (1) Receive, solicit, contract for and collect, and hold in separate custody for purposes herein expressed or implied, endowments, donations, compensation and reimbursement, in the form of money paid or promised, services, materials, equipment or any other things tangible or intangible that may be acceptable to the foundation; (2) disburse funds acquired by the foundation from any source, for purposes of instruction, research, invention, discovery, development or engineering, for the dissemination of information related to such activities, and for other purposes approved by the board and consistent with sections 10a-98 to 10a-98g, inclusive; (3) file and prosecute patent applications and obtain patents, relating to inventions or discoveries which the Connecticut State University System may be justly entitled to own or control, wholly or partly, under circumstances hereinafter defined; and receive and hold in separate custody, assignments, grants, licenses and other rights in respect to such inventions, discoveries, patent applications and patents; (4) make assignments, grants, licenses or other disposal, equitably in the public interest, of any rights owned, acquired or controlled by the foundation, in or to inventions, discoveries, patent applications and patents; and to charge therefor and collect, and to incorporate in funds in the custody of the foundation, reasonable compensation in such form and measure as the board authorizes or ratifies; and (5) execute contracts with employees or others for the purpose of carrying out the provisions of sections 10a-98 to 10a-98g, inclusive. All property and rights of every character, tangible and intangible, placed in the custody of the foundation in accordance with said sections shall be held by the foundation in trust for the uses of the Connecticut State University System. The entire beneficial ownership thereof shall vest in said university and the board shall exercise complete control thereof.

(P.A. 79-202, S. 2; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 56, 69.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-115c transferred to Sec. 10a-98a in 1983; P.A. 91-256 made a technical change.

See Sec. 4-73a re determination of actual rate for fringe benefits for funds of the constituent units of the state system of higher education.



Section 10a-98b - (Formerly Sec. 10-115d). Ownership of inventions.

The Connecticut State University System shall be entitled to own, or to participate in the ownership of, and to place in the custody of the foundation to the extent of such ownership, any invention, on the following conditions: (a) The university shall be entitled to own the entire right, title and interest in and to any invention in category A, in any instance in which such invention is conceived in the course of performance of customary or assigned duties of the employee inventor or inventors, or in which the invention emerges from any research, development or other program of the university, or is conceived or developed wholly or partly at the expense of the university, or with the aid of its equipment, facilities or personnel. In each such instance, the employee inventor shall be deemed to be obligated, by reason of his employment by the university, to disclose his invention fully and promptly to an authorized executive of the university; to assign to the university the entire right, title and interest in and to each invention in category A; to execute instruments of assignment to that effect; to execute such proper patent applications on such invention as may be requested by an authorized executive of the university, and to give all reasonable aid in the prosecution of such patent applications and the procurement of patents thereon; (b) the university shall have the rights defined in subsection (a) of this section with respect to inventions in category B, to the extent to which an employee has or employees have disposable interests therein; and to the same extent the employee or employees shall be obligated as defined in said subsection (a); (c) the university shall have no right to inventions in category C, except as may be otherwise provided in contracts, express or implied, between the university or the foundation and those entitled to the control of inventions in category C.

(P.A. 79-202, S. 3; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 57, 69.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system; Sec. 10-115d transferred to Sec. 10a-98b in 1983; P.A. 91-256 made a technical change.



Section 10a-98c - (Formerly Sec. 10-115e). Employees to share in proceeds.

Each employee who conceives any invention and discharges his obligations to the Connecticut State University System as hereinbefore provided shall be entitled to share in any net proceeds that may be derived from the assignment, grant, license or other disposal of such invention. The amount of such net proceeds shall be computed by, or with the approval of, the board, with reasonable promptness after collection thereof, and after deducting from gross proceeds such costs and expenses as may be reasonably allocated to the particular invention or discovery. A minimum of twenty per cent of the amount of such net proceeds shall be paid to an employee who solely conceived or made the invention, and shall be paid in shares to two or more employees who jointly made the invention in such respective proportions as the board may determine. The board in its discretion may increase the amount by which any employee or employees may participate in such net proceeds.

(P.A. 79-202, S. 4; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 58, 69.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-115e transferred to Sec. 10a-98c in 1983; P.A. 91-256 made a technical change.



Section 10a-98d - (Formerly Sec. 10-115f). Disagreements; procedure.

Disagreements as to the allocation of any invention to one of said categories, or as to the obligations of any employee or due performance thereof, or as to participation of any employee in net proceeds, or as to rights or obligations with reference to inventions in any category, shall be disposed of as follows: (a) By voluntary arbitration of all relevant issues, if the disagreeing parties approve and agree to be bound by the decision upon such arbitration; (b) by compulsory arbitration if that is provided for in any applicable contract between the disagreeing parties; (c) by recourse to courts of appropriate jurisdiction within the state if arbitration cannot be resorted to under either subsection (a) or (b) of this section.

(P.A. 79-202, S. 5.)

History: Sec. 10-115f transferred to Sec. 10a-98d in 1983 pursuant to reorganization of higher education system.



Section 10a-98e - (Formerly Sec. 10-115g). Regulations for arbitration.

The board is authorized to establish and regulate, equitably in the public interest, such measures as the board deems necessary for the purposes of such arbitration, and to make contracts for compulsory arbitration, in the name of the Connecticut State University System or of the foundation.

(P.A. 79-202, S. 6; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 59, 69.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-115g transferred to Sec. 10a-98e in 1983; P.A. 91-256 made a technical change.



Section 10a-98f - (Formerly Sec. 10-115h). Enforcement of regulations.

The board is authorized to make and enforce regulations to govern the operations of the Connecticut State University System and the foundation in accordance with the provisions of sections 10a-98 to 10a-98g, inclusive.

(P.A. 79-202, S. 7; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 60, 69.)

History: P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system; Sec. 10-115h transferred to Sec. 10a-98f in 1983; P.A. 91-256 made a technical change.



Section 10a-98g - (Formerly Sec. 10-115i). Rights as to products of authorship.

The provisions of sections 10a-98 to 10a-98g, inclusive, shall not entitle the Connecticut State University System or the foundation to claim any literary, artistic, musical or other product of authorship covered by actual or potential copyright under the laws of the United States; but the university and the foundation shall each be authorized to make and enforce any contract, express or implied, which they may make with reference to any such subject matter.

(P.A. 79-202, S. 8; P.A. 80-483, S. 39, 186; P.A. 82-218, S. 39, 46; P.A. 91-256, S. 61, 69.)

History: P.A. 80-483 substituted “they” for “it”; P.A. 82-218 replaced “state colleges” with “Connecticut State University” pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-115i transferred to Sec. 10a-98g in 1983; P.A. 91-256 made a technical change.



Section 10a-99 - (Formerly Sec. 10-116). Tuition, fees and refunds. Operating fund. Operating accounts. Waivers. Reimbursement of fund. Course reenrollment for student members of the armed forces called to active duty.

(a) Subject to the provisions of section 10a-26, the Board of Trustees of the Connecticut State University System shall fix fees for tuition and shall fix fees for such other purposes as the board deems necessary at the university, and may make refunds of the same.

(b) The Board of Trustees of the Connecticut State University System shall establish and administer a fund to be known as the Connecticut State University System Operating Fund. Appropriations from general revenues of the state and upon request by the Connecticut State University System and with the annual review and approval by the Secretary of the Office of Policy and Management, the amount of the appropriations for fringe benefits pursuant to subsection (a) of section 4-73, shall be transferred from the State Comptroller and all tuition revenue received by the Connecticut State University System in accordance with the provisions of subsection (a) of this section shall be deposited in said fund. Income from student fees or related charges, the proceeds of auxiliary activities and business enterprises, gifts and donations, federal funds and grants, subject to the provisions of sections 10a-98 to 10a-98g, inclusive, and all receipts derived from the conduct by a state university of its education extension program and its summer school session shall be credited to said fund but shall be allocated to the central office and institutional operating accounts which shall be established and maintained for the central office and each state university. Any such gifts and donations, federal funds and grants for purposes of research shall be allocated to separate accounts within such central office and institutional operating accounts. If the Secretary of the Office of Policy and Management disapproves such transfer, he may require the amount of the appropriation for operating expenses to be used for personal services and fringe benefits to be excluded from said fund. The State Treasurer shall review and approve the transfer prior to such request by the university. The board of trustees shall establish an equitable policy for allocation of appropriations from general revenues of the state, fringe benefits transferred from the State Comptroller and tuition revenue deposited in the Connecticut State University System Operating Fund. At the beginning of each quarter of the fiscal year, the board shall allocate and transfer, in accordance with said policy, moneys for expenditure in such institutional operating accounts, exclusive of amounts retained for central office operations and reasonable reserves for future distribution. All costs of waiving or remitting tuition pursuant to subsection (f) of this section shall be charged to the Connecticut State University System Operating Fund. Repairs, alterations or additions to facilities supported by the Connecticut State University System Operating Fund and costing one million dollars or more shall require the approval of the General Assembly, or when the General Assembly is not in session, of the Finance Advisory Committee. Any balance of receipts above expenditures shall remain in said fund, except such sums as may be required for deposit into a debt service fund or the General Fund for further payment by the Treasurer of debt service on general obligation bonds of the state issued for purposes of the Connecticut State University System.

(c) Commencing December 1, 1984, and thereafter not later than sixty days after the close of each quarter, the board of trustees shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, the Office of Higher Education and the Office of Policy and Management a report on the actual expenditures of the Connecticut State University System Operating Fund.

(d) Said board shall waive the payment of tuition fees at the Connecticut State University System (1) for any dependent child of a person whom the armed forces of the United States has declared to be missing in action or to have been a prisoner of war while serving in such armed forces after January 1, 1960, which child has been accepted for admission to such institution and is a resident of Connecticut at the time such child is accepted for admission to such institution, (2) subject to the provisions of subsection (e) of this section, for any veteran who performed service in time of war, as defined in subsection (a) of section 27-103, except that for purposes of this subsection, “service in time of war” shall not include time spent in attendance at a military service academy, who has been accepted for admission to such institution and is domiciled in this state at the time such veteran is accepted for admission to such institution, (3) for any resident of Connecticut sixty-two years of age or older who has been accepted for admission to such institution, provided (A) such person is enrolled in a degree-granting program, or (B) at the end of the regular registration period, there are enrolled in the course a sufficient number of students other than those persons eligible for waivers pursuant to this subdivision to offer the course in which such person intends to enroll and there is space available in such course after accommodating all such students, (4) for any student attending the Connecticut Police Academy who is enrolled in a law enforcement program at said academy offered in coordination with the university which accredits courses taken in such program, (5) for any active member of the Connecticut Army or Air National Guard who (A) has been certified by the Adjutant General or such Adjutant General’s designee as a member in good standing of the guard, and (B) is enrolled or accepted for admission to such institution on a full-time or part-time basis in an undergraduate or graduate degree-granting program, (6) for any dependent child of a (A) police officer, as defined in section 7-294a, or supernumerary or auxiliary police officer, (B) firefighter, as defined in section 7-323j, or member of a volunteer fire company, (C) municipal employee, or (D) state employee, as defined in section 5-154, killed in the line of duty, (7) for any resident of this state who is a dependent child or surviving spouse of a specified terrorist victim who was a resident of the state, (8) for any dependent child of a resident of the state who was killed in a multivehicle crash at or near the intersection of Routes 44 and 10 and Nod Road in Avon on July 29, 2005, and (9) for any resident of the state who is a dependent child or surviving spouse of a person who was killed in action while performing active military duty with the armed forces of the United States on or after September 11, 2001, and who was a resident of this state. If any person who receives a tuition waiver in accordance with the provisions of this subsection also receives educational reimbursement from an employer, such waiver shall be reduced by the amount of such educational reimbursement. Veterans described in subdivision (2) of this subsection and members of the National Guard described in subdivision (5) of this subsection shall be given the same status as students not receiving tuition waivers in registering for courses at Connecticut state universities. Notwithstanding the provisions of section 10a-30, as used in this subsection, “domiciled in this state” includes domicile for less than one year.

(e) (1) If any veteran described in subsection (d) of this section has applied for federal educational assistance under the Post-9/11 Veterans Educational Assistance Act of 2008, the board of trustees shall waive the payment of tuition at the Connecticut State University System for such veteran in accordance with subdivision (2) of this subsection. If any such veteran certifies to said board that such veteran’s application for such federal educational assistance has been denied or withdrawn, said board of trustees shall waive the payment of tuition in accordance with subsection (d) of this section.

(2) (A) For purposes of this subdivision, “veteran tuition benefit” means the portion of federal educational assistance under the Post-9/11 Veterans Educational Assistance Act of 2008 to be paid to the Connecticut State University System on behalf of a veteran that represents payment for tuition. Such portion shall be calculated by multiplying (i) the total amount of such federal educational assistance to be paid to the Connecticut State University System on behalf of such veteran by (ii) an amount obtained by dividing (I) the actual tuition charged by the Connecticut State University System to such veteran by (II) the sum of the actual tuition and fees charged by the Connecticut State University System to such veteran.

(B) Said board of trustees shall waive the payment of tuition in excess of the veteran tuition benefit at the Connecticut State University System for such veteran.

(f) Said board shall set aside from its anticipated tuition revenue, an amount not less than that required by the board of governors’ tuition policy established under subdivision (3) of subsection (a) of section 10a-6. Such funds shall be used to provide tuition waivers, tuition remissions, grants for educational expenses and student employment for any undergraduate or graduate student who is enrolled as a full or part-time matriculated student in a degree-granting program, or enrolled in a precollege remedial program, and who demonstrates substantial financial need. Said board may also set aside from its anticipated tuition revenue an additional amount equal to one per cent of said tuition revenue for financial assistance for students who would not otherwise be eligible for financial assistance but who do have a financial need as determined by the university in accordance with this subsection. In determining such financial need, the university shall exclude the value of equity in the principal residence of the student’s parents or legal guardians, or in the student’s principal residence if the student is not considered to be a dependent of his parents or legal guardians and shall assess the earnings of a dependent student at the rate of thirty per cent.

(g) The Connecticut State University System Operating Fund shall be reimbursed for the amount by which the tuition waivers granted under subsection (d) of this section exceed two and one-half per cent of tuition revenue through an annual state appropriation. The board of trustees shall request such an appropriation and said appropriation shall be based upon an estimate of tuition revenue loss using tuition rates in effect for the fiscal year in which such appropriation will apply.

(h) Said board of trustees shall allow any student who is a member of the armed forces called to active duty during any semester to enroll in any course for which such student had remitted tuition but which was not completed due to active duty status. Such course reenrollment shall be offered to any qualifying student for a period not exceeding four years after the date of release from active duty without additional tuition, student fee or related charge, except if such student has been fully reimbursed for the tuition, fees and charges for the course that was not completed.

(1949 Rev., S. 1419; 1955, S. 937d; 1959, P.A. 411, S. 12; February, 1965, P.A. 330, S. 38; 372, S. 1; 1969, P.A. 530, S. 4; June, 1971, P.A. 5, S. 123, 127; P.A. 73-542, S. 3; P.A. 74-266, S. 3, 5; 74-282, S. 3; P.A. 75-484, S. 3, 5; P.A. 76-181, S. 3, 5; 76-313, S. 1, 3; P.A. 77-241; 77-573, S. 24, 30; P.A. 78-175, S. 3, 5; P.A. 81-252, S. 3, 5; 81-468, S. 10, 11; P.A. 82-218, S. 37, 39, 46; 82-463, S. 3, 7; P.A. 83-457, S. 3, 6; P.A. 84-241, S. 2, 5; 84-365, S. 4, 12; 84-438, S. 3, 5; P.A. 85-553, S. 3, 5; P.A. 86-325, S. 3, 5; P.A. 87-450, S. 9, 17; P.A. 88-136, S. 22, 37; P.A. 89-380, S. 4, 7; P.A. 90-147, S. 8, 9, 20; P.A. 91-174, S. 10, 16; 91-208, S. 7, 11; 91-256, S. 26, 69; 91-303, S. 8, 22; 91-407, S. 31, 42; June Sp. Sess. P.A. 91-7, S. 18, 22; P.A. 92-154, S. 10, 23; P.A. 93-293, S. 8, 11; P.A. 96-244, S. 32, 60, 63; P.A. 97-247, S. 20, 27; 97-293, S. 17, 26; P.A. 00-204, S. 11, 13; P.A. 01-173, S. 32, 67; P.A. 02-126, S. 5; P.A. 03-19, S. 23; 03-33, S. 2; 03-278, S. 128; June 30 Sp. Sess. P.A. 03-6, S. 200; P.A. 04-27, S. 2; June Sp. Sess. P.A. 05-3, S. 17; P.A. 06-141, S. 2; P.A. 08-57, S. 2; 08-71, S. 2; P.A. 09-159, S. 5; P.A. 10-66, S. 2; P.A. 11-48, S. 222; P.A. 13-137, S. 2.)

History: 1959 act changed teachers colleges to state colleges and confined remission of fees to students preparing to teach; 1965 acts substituted board of trustees of the state colleges for state board of education, deleted phrase “under such regulations as it prescribes” in fee provision, deleted phrase restricting fee remission to students who are preparing to teach and added Subsec. (b) allowing waiver of fees for persons 62 or older; 1969 act allowed fees other than tuition to be charged and made fees subject to approval of commission for higher education; 1971 act made fees subject to provisions of Sec. 10-329b, set tuition fees at rate of at least $300 for residents and $850 for nonresidents and deleted provision allowing remission of fees for students of exceptional promise; P.A. 73-542 added Subsecs. (b) and (c) re waiver of fees for children of persons missing-in-action and former prisoners of war and for Vietnam era veterans; P.A. 74-266 deleted Subsec. (c) and incorporated its provisions into Subsec. (b) as Subdiv. (2); P.A. 74-282 allowed waiver of fees for persons 62 or older, incorporated as Subdiv. (3) in Subsec. (b), restoring previous provision enacted in 1965 but inadvertently dropped in 1971 act; P.A. 75-484 added Subsec. (c) allowing waiver of fees for those demonstrating substantial financial need; P.A. 76-181 increased minimum fee for residents to $390 and for nonresidents to $1,030, provided that funds generated by the increase be appropriated to state colleges for educational purposes and increased percentage of students whose fees may be waived in Subsec. (c) from 1% to 10%; P.A. 76-313 allowed waiver of fees for students attending Connecticut state police academy in Subsec. (b); P.A. 77-241 substituted Connecticut police academy for Connecticut state police academy; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-175 substituted “veteran having served in time of war” for “Vietnam era veteran” in Subsec. (b); P.A. 81-252 amended Subsec. (b) to authorize waiver of tuition for eligible members of the Connecticut army or air national guard and to provide for reduction in waiver if eligible person receives educational reimbursement from employer; P.A. 81-468 amended Subsec. (a) increasing tuition fees from $390 to $440 for residents; P.A. 82-218 reorganized higher education system, amending Subsec. (a) to redesignate state colleges as the Connecticut State University and to replace board of higher education with board of governors, effective March 1, 1983; P.A. 82-463 amended Subsec. (c) to restrict waivers to full or part-time resident students and nonresident graduate students enrolled in degree-granting or precollege remedial programs and to include part-time students in calculation of total amount waived; Sec. 10-116 transferred to Sec. 10a-99 in 1983; P.A. 83-457 amended Subsec. (c) to repeal provision that tuition waived or remitted shall not exceed 10% of tuition revenue payable by number of full-time and part-time resident and nonresident students matriculated in a degree-granting program and enrolled in precollege remedial programs at the Connecticut State University for the current academic year, and substituted provision that tuition waived or remitted shall not exceed 10% of tuition revenue due during the preceding year, including revenue lost due to tuition waivers and remissions, adjusted for tuition changes or the appropriation to the Connecticut State University for the current fiscal year for tuition waiver or remittance, whichever is less, and added provision that only the funds in the scholarship aid tuition refund account may be used for the purposes of this section; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 84-365 inserted new Subsecs. (b) and (c) establishing tuition fund for Connecticut State University, relettering subsequent sections accordingly, and deleting provisions in Subsec. (a) which required inclusion in Connecticut State University appropriation of tuition above stated amounts and in Subsec. (e), formerly (c), which limited tuition waivers and remittances to the amount appropriated for the purpose; P.A. 84-438 amended Subsec. (b) authorizing tuition waivers for veterans of Grenada and Lebanon; P.A. 85-553 inserted new Subsec. (e) which required board to set aside from its anticipated tuition fund revenue an amount not less than that required by the board of governors’ tuition policy to provide funds for tuition waivers and remissions, grants for educational expenses and student employment, replacing previous provisions re waiver or remittance of tuition; P.A. 86-325 in Subsec. (b) increased 2% of the expenditure level to 102% and added Subsec. (f) to provide for reimbursement of the tuition fund for waivers; P.A. 87-450 in Subsec. (b) provided that the expenditure authority may be increased by the amount the fund income exceeds the authority rather than by the amount the income exceeds the authority up to 2% and eliminated the transfer of fund income for student financial aid; P.A. 88-136 deleted obsolete provision in Subsec. (b) re tuition revenue received for the 1984-1985 academic year; P.A. 89-380 in Subsec. (b) substituted “fund balance or projected fund balance, including reserves and interest earnings from investments”, for “fund income, including interest earnings from investments” as the amount which must exceed the expenditure authority in order for the authority to be increased by the board of trustees and provided that if the authority is increased it be increased by the amount that the fund balance rather than the fund income exceeds the expenditure authority; P.A. 90-147 in Subsec. (b) expanded the authority of the board of trustees to increase expenditures from the tuition fund beyond the governor’s recommended expenditure authority and in Subsec. (d) required that a person 62 years of age or older be a resident of the state to be eligible for a tuition waiver; P.A. 91-174 in Subsec. (a) deleted requirement for approval by the board of governors of higher education; P.A. 91-208 in Subsec. (e) added provision concerning the set aside of 1% of tuition revenue for financial assistance and specifying how financial need is to be determined; P.A. 91-256 removed provision for a tuition fund and established an operating fund, in Subsec. (a) deleted requirement for fees to be approved by the board of governors of higher education and made technical changes; P.A. 91-303 in Subsec. (d)(1) removed requirement of residency at the time of entering the armed forces and substituted requirement that the child be a resident of the state at the time of acceptance to the institution, in Subsec. (d)(2) added dates of the actions in Grenada and Lebanon, added reference to Panama and removed requirement that the veteran be a resident at the time he entered the armed forces or be a resident while serving and in Subsec. (d)(3) added requirement that a sufficient number of students other than those eligible for a waiver be enrolled to offer the course; P.A. 91-407 amended Subsec. (b) to add exception re appropriation for personal services; June Sp. Sess. P.A. 91-7 amended Subsec. (b) to provide for the deposit of federal funds and grants for purposes other than research in the fund; P.A. 92-154 amended Subsec. (a) to remove language specifying the amount of tuition and added Subsec. (g) concerning health insurance coverage for graduate assistants; P.A. 93-293 added Subsec. (d)(6) re dependent child of a police officer or firefighter killed in the line of duty, effective July 1, 1993; P.A. 96-244 amended Subsec. (b) to add provision concerning separate accounts for research funds, effective July 1, 1996, and amended Subsec. (d) to provide that veterans and members of the National Guard have the same status as students not receiving tuition waivers in registering for courses, effective June 6, 1996; P.A. 97-247 amended Subsec. (d) to make a technical change, effective July 1, 1997; P.A. 97-293 amended Subsec. (b) to add provisions relating to the deposit in the operating fund of the amount of appropriations for operating expenses to be used for personal services and fringe benefits, effective July 1, 1997; P.A. 00-204 amended Subsec. (d) to designate existing provisions of Subdiv. (6) as Subparas. (A) and (B) and to add Subparas. (C) and (D) re municipal employee and state employee, respectively, and to make technical changes, effective June 1, 2000; P.A. 01-173 amended Subsec. (d)(6) to include a dependent child of a supernumerary or auxiliary police officer or of a member of a volunteer fire company, effective July 1, 2001; P.A. 02-126 added Subsec. (d)(7) requiring tuition waiver for any state resident who is a dependent child or surviving spouse of a specified terrorist victim who was a state resident, effective June 7, 2002; P.A. 03-19 made technical changes in Subsec. (d)(3) and (6), effective May 12, 2003; P.A. 03-33 added Subsec. (h) re course reenrollment for students who are members of the armed forces called to active duty during any semester; P.A. 03-278 changed effective date of P.A. 03-33, S. 2 from October 1, 2003, to May 12, 2003; June 30 Sp. Sess. P.A. 03-6 deleted Subsec. (g) re health insurance coverage for graduate assistants, effective August 20, 2003 (Revisor’s note: New Subsec. (h), added by P.A. 03-33, was redesignated as Subsec. (g) by the Revisors upon deletion of former Subsec. (g) by this act); P.A. 04-27 made a technical change in Subsec. (g), effective April 28, 2004; June Sp. Sess. P.A. 05-3 amended Subsec. (d)(2) by replacing language re residency with language re domicile, amended Subsec. (d)(5) by replacing language re residency in Subpara. (A) with language re Adjutant General in existing Subpara. (B) and redesignating existing Subpara. (C) as new Subpara. (B) and amended Subsec. (d)(7) by adding language describing “domiciled in this state”, effective July 1, 2005; P.A. 06-141 added Subsec. (d)(8) re dependents of victims of multivehicle crash in Avon, effective June 6, 2006; P.A. 08-57 amended Subsec. (d)(5)(B) by waiving tuition fees for active members of the Connecticut National Guard for graduate programs, effective July 1, 2008; P.A. 08-71 amended Subsec. (d) by adding Subdiv. (9) re tuition waiver applicable to resident of state who is dependent child or surviving spouse of armed forces member killed in action on or after September 11, 2001, effective July 1, 2008; P.A. 09-159 made technical changes in Subsecs. (b) and (c), amended Subsec. (d)(2) by providing that tuition waivers for veterans be subject to provisions of Subsec. (e), added new Subsec. (e) re tuition waivers for veterans who have applied for federal educational assistance under Post-9/11 Veterans Educational Assistance Act of 2008 and redesignated existing Subsecs. (e) to (g) as Subsecs. (f) to (h), effective July 1, 2009; P.A. 10-66 amended Subsec. (d)(2) by replacing “having served” with “who performed service”, deleting provisions re service in invasions of Grenada and Panama and peace-keeping mission in Lebanon, and redefining “service in time of war” to exclude time spent in attendance at a military service academy, effective May 18, 2010; P.A. 11-48 amended Subsec. (c) to remove provisions re Board of Governors of Higher Education, effective July 1, 2011; P.A. 13-137 amended Subsec. (c) to add “the Office of Higher Education”, effective July 1, 2013.



Section 10a-99a - Endowment Fund for the Connecticut State University System.

(a)(1) The Board of Trustees of the Connecticut State University System shall establish a permanent Endowment Fund for the Connecticut State University System to encourage donations from the private sector, with an incentive in the form of an endowment fund state grant, the net earnings on the principal of which are dedicated and made available to a state university or the Connecticut State University System as a whole, for endowed professorships, scholarships and programmatic enhancements. The fund shall be administered by the board of trustees, or by a nonprofit entity entrusted for such purpose and qualified as a Section 501(c)(3) organization under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and preferably constituted and controlled independent of the state and university so as to qualify the interest on state bonds the proceeds of which have been granted for deposit in the endowment fund as excludable from federal taxation under such code and shall, in any event, be held in a trust fund separate and apart from all other funds and accounts of the state and university. There shall be deposited into the fund: (A) Endowment fund state grants; and (B) interest or other earnings from the investment of moneys in the endowment fund pending transfer of the principal of the fund for the purposes identified in this subdivision. Endowment fund eligible gifts made on behalf of a state university or the system as a whole shall be deposited in a permanent endowment fund created for each such state university and the system as a whole in the appropriate foundation established pursuant to sections 4-37e and 4-37f. A portion of the endowment fund state grant and a portion of earnings on such grant, including capital appreciation, shall be transferred, annually, within thirty days of the receipt of the endowment fund state grant by the permanent Endowment Fund for the Connecticut State University System, to such a state university endowment fund based on the ratio of the total amount of such gifts made to such state university to the total amount of all such gifts made to all the state universities and the system as a whole, provided the provisions of section 4-37f are satisfied.

(2) (A) For each of the fiscal years ending June 30, 2000, to June 30, 2006, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the Endowment Fund for the Connecticut State University System a grant in an amount equal to half of the total amount of endowment fund eligible gifts received by or for the benefit of the Connecticut State University System as a whole and each state university for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the board of trustees by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made.

(B) For each of the fiscal years ending June 30, 2007, to June 30, 2014, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the Endowment Fund for the Connecticut State University System a grant in an amount equal to one-quarter of the total amount of endowment fund eligible gifts, except as provided for in this subdivision, received by or for the benefit of the Connecticut State University System as a whole and each state university for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the board of trustees by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made. Endowment fund eligible gifts that meet the criteria set forth in this subdivision, made by donors during the period from January 1, 2005, to June 30, 2005, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received. Commitments by donors to make endowment fund eligible gifts for two or more years that meet the criteria set forth in this subdivision and that are made for the period prior to December 31, 2004, but ending before December 31, 2012, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received.

(C) In any such fiscal year in which the total of the eligible gifts received by the Connecticut State University System as a whole and each state university exceed the endowment fund state grant maximum commitment for such fiscal year the amount in excess of such endowment fund state grant maximum commitment shall be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state grant maximum commitment. Any endowment fund eligible gifts that are not included in the total amount of endowment fund eligible gifts certified by the chairperson of the board of trustees pursuant to this subdivision may be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state matching grant maximum commitment for such fiscal year.

(3) The Board of Trustees of the Connecticut State University System shall adopt, by October 1, 1997, guidelines with respect to (A) the solicitation of endowment fund eligible gifts from private donors, and (B) governing the acceptance of gifts made by a foundation established pursuant to sections 4-37e and 4-37f, to a state university or its employees for reimbursement of expenditures or payment of expenditures on behalf of a state university or its employees. Private donations shall not be construed to include proceeds of federal grants but may include proceeds of municipal grants.

(b) For the purposes of this section: (1) “Endowment fund eligible gift” means a gift to or for the benefit of any of the state universities of the Connecticut State University System or the system as a whole of cash or assets which may be reduced to cash or which has the value that is ascertainable by the state universities or the system as a whole and which the donor has specifically designated for deposit in the endowment fund or which explicitly or implicitly by the terms of the gift, the universities or the system as a whole may and does deposit or permit to be deposited in the endowment funds. (2) “Endowment fund state grant” means moneys transferred by the Office of Higher Education from the fund established pursuant to section 10a-8b to the endowment fund established pursuant to this section in an aggregate amount not exceeding the endowment fund state grant maximum commitment. (3) “Endowment fund state grant maximum commitment” means an amount not exceeding two and one-half million dollars in the fiscal year ending June 30, 2000, five million dollars for each of the fiscal years ending June 30, 2001, and June 30, 2002, and seven million five hundred thousand dollars for each of the fiscal years ending June 30, 2003, to June 30, 2014, inclusive.

(P.A. 97-293, S. 5, 26; P.A. 98-252, S. 51, 60, 80; 98-255, S. 5, 24; P.A. 99-285, S. 8, 12; P.A. 01-141, S. 6–8, 16; 01-173, S. 33, 67; June Sp. Sess. P.A. 05-3, S. 67; P.A. 06-135, S. 8; P.A. 11-48, S. 285; P.A. 12-156, S. 46.)

History: P.A. 97-293 effective July 1, 1997; P.A. 98-252 and P.A. 98-255 both amended Subsec. (a)(1) to delete requirement that the trust fund be with a bank or trust company and to make a technical change and P.A. 98-252 also amended Subsec. (a)(2) to allow gifts not included in the amount certified by the chairperson to be carried forward and be eligible for a matching state grant in a succeeding fiscal year, effective July 1, 1998; P.A. 99-285 amended Subsec. (a)(1) to add provision for the transfer of capital appreciation, to require transfer within 30 days of receipt of endowment fund state grant and made technical changes, effective July 1, 1999; P.A. 01-141 amended Subsec. (a)(2) to extend the program to the fiscal year ending June 30, 2014, amended Subsec. (b)(3) to remove $5,000,000 limit for the fiscal years ending June 30, 2008, and June 30, 2009, and to apply $7,500,000 limit for each of the fiscal years ending June 30, 2003, to June 30, 2014, inclusive, and added Subsec. (c) re $60,000,000 cap, effective July 1, 2001; P.A. 01-173 amended Subsec. (b) to make a technical change, effective July 1, 2001; June Sp. Sess. P.A. 05-3 amended Subsec. (a)(2) by designating existing language re match in an amount equal to half as new Subpara. (A) and amending same to provide for match terminating with the fiscal year ending June 30, 2006, and redesignating existing Subparas. (A) to (C) as clauses (i) to (iii), by adding new Subpara. (B) re match in an amount equal to one quarter and by designating existing language re eligible gifts in excess of state grant maximum commitment as new Subpara. (C), effective July 1, 2005; P.A. 06-135 amended Subsec. (a)(2)(B) by adding provisions re endowment fund eligible gifts made during the period from January 1, 2005, to June 30, 2005, effective July 1, 2006; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 12-156 replaced “Board of Regents for Higher Education” with “Office of Higher Education” and replaced references to president of Board of Regents for Higher Education with references to executive director of Office of Higher Education, effective June 15, 2012.

See Sec. 10a-8c re restrictions on appropriations.



Section 10a-100 - (Formerly Sec. 10-116a). State colleges defined.

Section 10a-100 is repealed.

(1959, P.A. 411, S. 15; P.A. 82-83, S. 2, 3; P.A. 83-587, S. 92, 96.)



Section 10a-101 - Use of term “state colleges”.

Whenever the term “state colleges” appears in sections 3-27a, 4-31a, 5-177, 5-275, 10-109a to 10-109d, inclusive, 10-110, 10-113, 10-114, 10-115, 10-115b, 10-115c, 10-115d, 10-115e, 10-115g, 10-115h, 10-115i, 10-116, 10-149, 10-155, 10-325c, 10-326b, 10-334 and 31-3c, it shall be deemed to mean the “Connecticut State University” System.

(P.A. 82-218, S. 39, 46; P.A. 91-256, S. 62, 69.)

History: P.A. 82-218 effective March 1, 1983; P.A. 91-256 made a technical change.



Section 10a-102 - (Formerly Sec. 10-117). Object of The University. Enrollment. Degrees.

The University of Connecticut shall remain an institution for the education of youths whose parents are citizens of this state. The leading object of said university shall be, without excluding scientific and classical studies, and including military tactics, to teach such branches of learning as are related to agriculture and the mechanic arts, in such manner as the General Assembly prescribes, in order to promote the liberal and practical education of the industrial classes in accordance with the provisions of an Act of Congress, approved July 2, 1862, entitled “An Act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts”, and also in accordance with an Act of Congress, approved August 30, 1890, entitled “An Act to apply a portion of the proceeds of the public lands to the more complete endowment and support of the colleges for the benefit of agriculture and the mechanic arts established under the provisions of an Act of Congress, approved July 2, 1862”. The number of students who are to reside in university dormitories shall be determined by the board of trustees, preference in enrollment in the university being given to qualified students taking the full agricultural course. Said university is authorized to confer the academic and professional degrees appropriate to the courses prescribed by its board of trustees. The board shall establish policies which protect academic freedom and the content of course and degree programs.

(1949 Rev., S. 3271, 3272; P.A. 82-218, S. 19, 46; P.A. 84-241, S. 2, 5; P.A. 06-196, S. 69; P.A. 11-48, S. 223.)

History: P.A. 82-218 reorganized higher education system, amending section to require board of trustees to establish policies to protect academic freedom and content of course and degree programs, effective March 1, 1983; Sec. 10-117 transferred to Sec. 10a-102 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 11-48 deleted reference to state-wide policy and guidelines established by Board of Governors of Higher Education, effective July 1, 2011.



Section 10a-103 - (Formerly Sec. 10-118). Appointment of trustees.

There shall continue to be a Board of Trustees for The University of Connecticut to consist of twenty-one persons, twelve to be appointed by the Governor, who shall reflect the state’s geographic, racial and ethnic diversity; two to be elected by the university alumni; two to be elected by the students enrolled at the institutions under the jurisdiction of said board; and five members ex officio. On or before July 1, 1983, the Governor shall appoint members to the board as follows: Four members for a term of two years from said date; four members for a term of four years from said date; and four members for a term of six years from said date. Thereafter, the Governor shall appoint trustees of said university to succeed those appointees whose terms expire, and each trustee so appointed shall hold office for a period of six years from the first day of July in the year of his or her appointment, provided two of the trustees appointed for terms commencing July 1, 1995, and their successors shall be alumni of the university, one of the trustees appointed for a term commencing July 1, 1997, and his or her successors shall be such alumni and one of the members appointed for a term commencing July 1, 1999, and his or her successors shall be such alumni. The Commissioner of Agriculture, the Commissioner of Education, the Commissioner of Economic and Community Development and the chairperson of The University of Connecticut Health Center Board of Directors shall be, ex officio, members of the board of trustees. The Governor shall be, ex officio, president of said board. The graduates of all of the schools and colleges of said university shall, prior to September first in the odd-numbered years, elect one trustee, who shall be a graduate of the institution and who shall hold office for four years from the first day of September succeeding his or her election. Not less than two or more than four nominations for each such election shall be made by the alumni association of said university, provided no person who has served as an alumni trustee for the two full consecutive terms immediately prior to the term for which such election is to be held shall be nominated for any such election. Such election shall be conducted by mail prior to September first under the supervision of a canvassing board consisting of three members, one appointed by the board of trustees, one by the board of directors of the alumni association of the university and one by the president of the university. No ballot in such election shall be opened until the date by which ballots must be returned to the canvassing board. In such election, all graduates shall be entitled to vote by signed ballots which have been circulated to them by mail and which shall be returned by mail. Vacancies occurring by death or resignation of either of such alumni trustees shall be filled for the unexpired portion of the term by special election, if such unexpired term is for more than eighteen months. When the unexpired term is eighteen months or less, such vacancy shall be filled by appointment by the board of directors of said alumni association. On or before November 1, 1975, the students of The University of Connecticut shall, in such manner as the board of trustees of said university shall determine, elect two trustees, each of whom shall be enrolled as a full-time student of said university at the time of his or her election. One such member shall be elected for a term of one year from November 1, 1975, and one for a term of two years from said date. Prior to July first, annually, such students shall, in accordance with this section and in such manner as the board shall determine, elect one member of said board, who shall be so enrolled at said university at the time of his or her election and who shall serve for a term of two years from July first in the year of his or her election. The student member elected to fill the term expiring on June 30, 2003, and such elected member’s successors, shall be enrolled as a full-time undergraduate student at a school or college of the university and shall be elected by the undergraduate students of the schools and colleges of the university. The student member elected to fill the term expiring on June 30, 2004, and such elected member’s successors, shall be enrolled as a full-time student in the School of Law, the School of Medicine, the School of Dentistry, the School of Social Work, or as a graduate student of a school or college of the university, and shall be elected by the students of the School of Law, the School of Medicine, the School of Dentistry, the School of Social Work and the graduate students of the schools and colleges of the university. Any student member elected after July 1, 2013, shall be enrolled as a full-time student at the time of his or her election and for the duration of his or her term of service. Any vacancies in the elected membership of said board shall, except as otherwise provided in this section, be filled by special election for the balance of the unexpired term.

(1949 Rev., S. 3273; 1967, P.A. 777; P.A. 73-43; P.A. 75-262, S. 4; 75-504, S. 4, 5; P.A. 77-614, S. 302, 610; P.A. 82-218, S. 20, 46; P.A. 88-64; P.A. 92-154, S. 2, 23; P.A. 94-97, S. 2, 4; 94-245, S. 26, 46; P.A. 01-141, S. 10, 16; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-255, S. 1; P.A. 06-196, S. 70; P.A. 13-128, S. 1.)

History: 1967 act required that at least two but not more than four nominations be made by alumni association, provided for election by mail before July first rather than election at university during commencement week, changed membership of canvassing board to specify that one alumni association member is chosen association’s board of directors and to replace member to be chosen by other two alumni members of canvassing board with member to be chosen by university president, prohibited opening of ballots until last return date and distinguished between filling vacancies for unexpired terms of more than 18 months and those of 18 months or less; P.A. 73-43 substituted commissioner of agriculture for commissioner of agriculture and natural resources, deleted requirement that electors must be graduates “of two years’ standing” and deleted requirement that trustee elected by graduates must be graduate “of at least ten years’ standing”; P.A. 75-262 added provisions concerning student trustees; P.A. 75-504 changed trustees appointed by governor from two to four as provided in section; P.A. 77-614 substituted commissioner of education for secretary of the state board of education; P.A. 82-218 reorganized higher education system, amending section to increase number of trustees from 4 to 19, to require that trustees reflect state’s diversity and to replace previous appointment provisions, effective March 1, 1983; Sec. 10-118 transferred to Sec. 10a-103 in 1983; P.A. 88-64 provided that no person who has served as an alumni trustee for the two full consecutive terms prior to the term for which such election is to be held shall be nominated for any such election; P.A. 92-154 changed beginning of term for trustee elected by alumni from July to September; P.A. 94-97 added provision requiring that alumni be appointed to terms commencing July 1, 1995, July 1, 1997 and July 1, 1999, effective May 25, 1994; P.A. 94-245 changed the time frame for the election of student members from “On or before November” to “Prior to July” first and changed the start of the student members’ terms from November first to July first, effective June 2, 1994; P.A. 01-141 provided for one student member of the board to be an undergraduate student and one student member of the board to be a graduate student and made technical changes for purposes of gender neutrality, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-255 added the Commissioner of Economic and Community Development and the chairperson of The University of Connecticut Health Center Board of Directors as ex-officio board members and made conforming changes, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 13-128 required any student member elected after July 1, 2013, to be enrolled as a full-time student at the time of election and for the duration of such student’s term of service, and made technical changes, effective July 1, 2013.



Section 10a-104 - (Formerly Sec. 10-119). Duties of the Board of Trustees of The University of Connecticut.

(a) The Board of Trustees of The University of Connecticut shall: (1) Make rules for the government of the university and shall determine the general policies of the university, including those concerning the admission of students and the establishment of schools, colleges, divisions and departments, and shall direct the expenditure of the university’s funds within the amounts available; (2) develop the mission statement for The University of Connecticut, and all campuses thereof, which shall include, but not be limited to, the following elements: (A) The educational needs of and constituencies served by said university and campuses; (B) the degrees offered by said university; and (C) the role and scope of each institution and campus within the university system, which shall include each institution’s and campus’ particular strengths and specialties; (3) establish policies for the university system and for the individual institutions and campuses under its jurisdiction; (4) review and approve recommendations for the establishment of new academic programs; (5) report all new programs and program changes to the Office of Higher Education, (6) make recommendations, when appropriate, regarding institutional or campus mergers or closures; (7) coordinate the programs and services of the institutions and campuses under its jurisdiction; (8) be authorized to enter into agreements, consistent with the provisions of section 5-141d, to save harmless and indemnify sponsors of research grants to The University of Connecticut, provided such an agreement is required to receive the grant and limits liability to damages or injury resulting from acts or omissions related to such research by employees of the university; (9) promote fund-raising to assist the university and report to the executive director of the Office of Higher Education and the joint standing committee of the General Assembly having cognizance of matters relating to education by January 1, 1994, and biennially thereafter, on such fund-raising; (10) charge the direct costs for a building project under its jurisdiction to the bond fund account for such project, provided (A) such costs are charged in accordance with a procedure approved by the Treasurer and (B) nothing in this subdivision shall permit the charging of working capital costs, as defined in the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or costs originally paid from sources other than the bond fund account; (11) exercise the powers delegated to it pursuant to section 10a-109d; and (12) establish by October 1, 1997, policies governing the acceptance of gifts made by a foundation established pursuant to sections 4-37e and 4-37f to the university or its employees for reimbursement of expenditures or payment of expenditures on behalf of the university or its employees.

(b) The board of trustees shall: (1) Review and approve institutional budget requests and prepare and submit to the Secretary of the Office of Policy and Management the budget request for the university and all campuses thereof; (2) propose facility planning and capital expenditure budget priorities for the institutions under its jurisdiction; (3) fulfill requirements concerning the auditing and review of projects of UCONN 2000 in accordance with sections 10a-109z to 10a-109bb, inclusive; (4) establish the construction assurance office in accordance with section 10a-109cc; and (5) exercise the powers delegated to it in section 10a-109d. The board may request authority from the Treasurer to issue payment for claims against the university, other than a payment for payroll, debt service payable on state bonds to bondholders, paying agents, or trustees, or any payment the source of which includes the proceeds of a state bond issue.

(c) The board of trustees may create a board of directors for the governance of The University of Connecticut Health Center and may delegate such duties and authority as it deems necessary and appropriate to said board of directors. The board of directors shall include members of the board of trustees designated by the chairperson of the board of trustees and such other persons as the board of trustees deems appropriate.

(1949 Rev., S. 3274; P.A. 82-218, S. 21, 46; P.A. 83-576, S. 4, 5; P.A. 84-87, S. 6, 7; 84-241, S. 2, 5; P.A. 91-174, S. 11, 16; 91-256, S. 27, 69; 91-349, S. 3, 8; P.A. 93-201, S. 13, 24; P.A. 95-230, S. 27, 45; P.A. 97-293, S. 9, 26; P.A. 01-173, S. 35, 67; P.A. 06-134, S. 5; P.A. 11-48, S. 224; 11-70, S. 6; P.A. 12-129, S. 5; 12-156, S. 56; P.A. 13-118, S. 5.)

History: P.A. 82-218 reorganized higher education system, amending section to add provisions concerning trustee’s duties re development of mission statements, policies and programs and re budget requests, effective March 1, 1983; Sec. 10-119 transferred to Sec. 10a-104 in 1983; P.A. 83-576 added provision prohibiting denial of access to armed forces representatives; P.A. 84-87 repealed language in Subsec. (a) prohibiting board from denying military recruiters the opportunity to recruit on campus; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 91-174 added Subsec. (a)(7), codified as (a)(8), re fund-raising; P.A. 91-256 in Subsec. (b) added provision for the board to request authority to issue payment for claims against the university; P.A. 91-349 added Subsec. (a)(7) re research grants; P.A. 93-201 amended Subsec. (a)(8) to require report and added Subdiv. (9) re charging of the bond fund account for the direct costs of a building project, effective July 1, 1993; P.A. 95-230 added Subsec. (a)(10) and Subsec. (b)(3) re additional powers under UConn 2000, effective June 7, 1995; P.A. 97-293 added Subsec. (a)(11) re acceptance of gifts made by a foundation, effective July 1, 1997; P.A. 01-173 added Subsec. (c) re creation of a board of directors for The University of Connecticut Health Center, effective July 1, 2001; P.A. 06-134 amended Subsec. (b) by redesignating existing Subdiv. (3) as Subdiv. (5) and by adding new Subdivs. (3) re auditing requirements and (4) re the construction assurance office, effective July 1, 2006; P.A. 11-48 amended Subsec. (a) to remove reference to state-wide policy and guidelines established by Board of Governors of Higher Education, replace “Board of Governors of Higher Education” with “Board of Regents for Higher Education” and replace “Commissioner of Higher Education” with “executive director of the Office of Financial and Academic Affairs for Higher Education” and amended Subsec. (b) to replace “Board of Governors of Higher Education” and reference to Sec. 10a-8 with “Secretary of the Office of Policy and Management”, effective July 1, 2011; P.A. 11-70 replaced branches with campuses in Subsecs. (a) and (b); P.A. 12-129 amended Subsec. (a) by eliminating requirements that board of trustees submit university’s mission statement and make recommendations re mergers or closures to Board of Regents for Higher Education, effective July 1, 2012; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education” in Subsec. (a)(8), effective June 15, 2012; P.A. 13-118 amended Subsec. (a) to authorize the board of trustees to review and approve recommendations for new academic programs in Subdiv. (4), add new Subdiv. (5) re reporting of new programs and program changes and redesignate existing Subdivs. (5) to (11) as Subdivs. (6) to (12), effective July 1, 2013.



Section 10a-104a - Disposition of surplus library material and library fines.

(a) Except when specifically prohibited by the conditions, if any, upon which a gift was created or by a conditional sales agreement, the Board of Trustees of The University of Connecticut is authorized to sell, trade, or otherwise dispose of any unwanted, duplicate, out-of-date or irrelevant materials within the libraries under the jurisdiction of the board, provided the monetary proceeds of such a transaction, if any, shall be deemed to be funds from private sources and, as such funds, shall be held in the manner prescribed by section 4-31a for use in furthering any purpose the board considers to be in harmony with the original purpose of the gift or purchase of such materials.

(b) Fines collected by any of the libraries under the jurisdiction of the board shall be deposited in The University of Connecticut Operating Fund or The University of Connecticut Health Center Operating Fund, as appropriate.

(P.A. 83-450, S. 4, 5; P.A. 85-282, S. 4, 5; P.A. 91-256, S. 28, 69.)

History: P.A. 85-282 added Subsec. (b) re deposit of library fines in auxiliary services fund; P.A. 91-256 in Subsec. (b) changed references to auxiliary services fund to operating fund.



Section 10a-104b - “Specified terrorist victim” defined.

For purposes of subsection (e) of section 10a-105, subsection (d) of section 10a-99, subsection (d) of section 10a-77 and section 12-724, “specified terrorist victim” means any individual who died as a result of wounds or injury incurred as a result of the terrorist attacks against the United States on September 11, 2001, or who died as a result of an attack involving anthrax occurring on or after September 11, 2001, and before January 1, 2002. “Specified terrorist victim” does not mean or include any individual identified by the Attorney General of the United States to have been a participant or conspirator in any such attack or a representative of such an individual.

(P.A. 02-126, S. 1.)

History: P.A. 02-126 effective June 7, 2002.



Section 10a-104c - Program to facilitate recruitment of eminent faculty and research staffs.

(a) The Board of Trustees of The University of Connecticut shall develop a program to facilitate the recruitment of eminent faculty and their research staffs to the university. Such program shall support economic development in the state and promote core competency areas by accelerating the pace of applied research and development. Such program shall supplement the compensation of such faculty and related costs of personnel and materials needed to secure such faculty for the university. Eligibility shall be limited to scientists who have demonstrated excellence in their field of research and have an interest in working collaboratively with other scientists at the university and an interest in commercialization of their research.

(b) No funds shall be expended under this section until the president of The University of Connecticut certifies to the Secretary of the Office of Policy and Management that the university or the university’s foundation established pursuant to sections 4-37e and 4-37f has received written commitments for financial support from industry or other sources of not less than two million dollars for purposes identified in subsection (a) of this section.

(P.A. 06-83, S. 1; June Sp. Sess. P.A. 07-5, S. 63.)

History: P.A. 06-83 effective July 1, 2006; June Sp. Sess. P.A. 07-5 amended Subsec. (b) re expenditure of funds to require president to receive commitments of support of not less than $2,000,000, rather than “matching funds” from industry or other sources, effective October 6, 2007.



Section 10a-105 - (Formerly Sec. 10-119a). Tuition, fees and refunds. Operating funds. Special External Gift Fund. Endowment fund. Waivers. Reimbursement to The University of Connecticut Operating Fund. Course reenrollment for student members of the armed forces called to active duty.

(a) Subject to the provisions of sections 10a-8 and 10a-26, the Board of Trustees of The University of Connecticut shall fix fees for tuition and shall fix fees for such other purposes as the board deems necessary at The University of Connecticut, and may make refunds of the same.

(b) The Board of Trustees of The University of Connecticut shall establish and administer a fund to be known as The University of Connecticut Operating Fund, and in addition, may establish a Special External Gift Fund, and an endowment fund, as defined in section 10a-109c, and such other funds as may be established pursuant to subdivision (13) of subsection (a) of section 10a-109d. Appropriations from general revenues of the state and, upon request by the university and with an annual review and approval by the Secretary of the Office of Policy and Management, the amount of the appropriations for fringe benefits and workers’ compensation applicable to the university pursuant to subsection (a) of section 4-73, shall be transferred from the Comptroller, and all tuition revenue received by the university in accordance with the provisions of subsection (a) of this section, income from student fees or related charges, the proceeds of auxiliary activities and business enterprises, gifts and donations, federal funds and grants for purposes other than research and all receipts derived from the conduct by The University of Connecticut of its education extension program and its summer school session, except funds received by The University of Connecticut Health Center, shall be deposited in said operating fund. If the Secretary of the Office of Policy and Management disapproves such transfer, he may require the amount of the appropriation for operating expenses to be used for personal services and fringe benefits to be excluded from said fund. The State Treasurer shall review and approve the transfer prior to such request by the university. All costs of waiving or remitting tuition pursuant to subsection (g) of this section, except the cost of waiving or remitting tuition for students enrolled in the schools of medicine or dental medicine, shall be charged to said fund. Repairs, alterations or additions to facilities supported by said fund costing one million dollars or more shall require the approval of the General Assembly, or when the General Assembly is not in session, of the Finance Advisory Committee. Any balance of receipts above expenditures shall remain in said fund, except such sums as may be required for deposit into a debt service fund or the General Fund for further payment by the Treasurer of debt service on general obligation bonds of the state issued for purposes of The University of Connecticut.

(c) The Board of Trustees of The University of Connecticut shall establish and administer a fund to be known as The University of Connecticut Health Center Operating Fund. Appropriations from general revenues of the state except the amount of the appropriation for operating expenses to be used for personal services and the appropriations for fringe benefits pursuant to subsection (a) of section 4-73, all tuition revenue received by the health center in accordance with the provisions of subsection (a) of this section, income from student fees or related charges, proceeds from auxiliary and business enterprises, gifts and donations, federal funds and grants for purposes other than research and other income relative to these activities shall be deposited in said fund. All costs of waiving or remitting tuition pursuant to subsection (g) of this section for students enrolled in the schools of medicine or dental medicine shall be charged to said fund. Repairs, alterations or additions to facilities supported by said fund costing one million dollars or more shall require the approval of the General Assembly, or when the General Assembly is not in session, of the Finance Advisory Committee. Any balance of receipts above expenditures shall remain in said fund, except such sums as may be required for deposit into a debt service fund or the General Fund for further payment by the Treasurer of debt service on general obligation bonds of the state issued for purposes of The University of Connecticut Health Center.

(d) Commencing December 1, 1981, and thereafter not later than sixty days after the close of each quarter, the board of trustees shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, the Office of Higher Education and the Office of Policy and Management a report on the actual expenditures of The University of Connecticut Operating Fund and The University of Connecticut Health Center Operating Fund containing such relevant information as the Office of Policy and Management may require in the form prescribed by the board of regents in accordance with subsection (a) of section 10a-8.

(e) Said board of trustees shall waive the payment of tuition fees at The University of Connecticut (1) for any dependent child of a person whom the armed forces of the United States has declared to be missing in action or to have been a prisoner of war while serving in such armed forces after January 1, 1960, which child has been accepted for admission to The University of Connecticut and is a resident of Connecticut at the time such child is accepted for admission to said institution, (2) subject to the provisions of subsection (f) of this section, for any veteran who performed service in time of war, as defined in subsection (a) of section 27-103, except that for purposes of this subsection, “service in time of war” shall not include time spent in attendance at a military service academy, who has been accepted for admission to said institution and is domiciled in this state at the time such veteran is accepted for admission to said institution, (3) for any resident of Connecticut sixty-two years of age or older who has been accepted for admission to said institution, provided (A) such person is enrolled in a degree-granting program, or (B) at the end of the regular registration period, there are enrolled in the course a sufficient number of students other than those persons eligible for waivers pursuant to this subdivision to offer the course in which such person intends to enroll and there is space available in such course after accommodating all such students, (4) for any active member of the Connecticut Army or Air National Guard who (A) has been certified by the Adjutant General or such Adjutant General’s designee as a member in good standing of the guard, and (B) is enrolled or accepted for admission to said institution on a full-time or part-time basis in an undergraduate or graduate degree-granting program, (5) for any dependent child of a (A) police officer, as defined in section 7-294a, or supernumerary or auxiliary police officer, (B) firefighter, as defined in section 7-323j, or member of a volunteer fire company, (C) municipal employee, or (D) state employee, as defined in section 5-154, killed in the line of duty, (6) for any resident of the state who is the dependent child or surviving spouse of a specified terrorist victim who was a resident of the state, (7) for any dependent child of a resident of the state who was killed in a multivehicle crash at or near the intersection of Routes 44 and 10 and Nod Road in Avon on July 29, 2005, and (8) for any resident of the state who is a dependent child or surviving spouse of a person who was killed in action while performing active military duty with the armed forces of the United States on or after September 11, 2001, and who was a resident of this state. If any person who receives a tuition waiver in accordance with the provisions of this subsection also receives educational reimbursement from an employer, such waiver shall be reduced by the amount of such educational reimbursement. Veterans described in subdivision (2) of this subsection and members of the National Guard described in subdivision (4) of this subsection shall be given the same status as students not receiving tuition waivers in registering for courses at The University of Connecticut. Notwithstanding the provisions of section 10a-30, as used in this subsection, “domiciled in this state” includes domicile for less than one year.

(f) (1) If any veteran described in subsection (e) of this section has applied for federal educational assistance under the Post-9/11 Veterans Educational Assistance Act of 2008, the board of trustees shall waive the payment of tuition at The University of Connecticut for such veteran in accordance with subdivision (2) of this subsection. If any such veteran certifies to said board that such veteran’s application for such federal educational assistance has been denied or withdrawn, said board of trustees shall waive the payment of tuition in accordance with subsection (d) of this section.

(2) (A) For purposes of this subdivision, “veteran tuition benefit” means the portion of federal educational assistance under the Post-9/11 Veterans Educational Assistance Act of 2008 to be paid to The University of Connecticut on behalf of a veteran that represents payment for tuition. Such portion shall be calculated by multiplying (i) the total amount of such federal educational assistance to be paid to The University of Connecticut on behalf of such veteran by (ii) an amount obtained by dividing (I) the actual tuition charged by The University of Connecticut to such veteran by (II) the sum of the actual tuition and fees charged by The University of Connecticut to such veteran.

(B) Said board of trustees shall waive the payment of tuition in excess of the veteran tuition benefit at The University of Connecticut for such veteran.

(g) Said board shall set aside from its anticipated tuition revenue, an amount not less than that required by the board of governors’ tuition policy established under subdivision (3) of subsection (a) of section 10a-6. Such funds shall be used to provide tuition waivers, tuition remissions, grants for educational expenses and student employment for any undergraduate, graduate or professional student who is enrolled as a full or part-time matriculated student in a degree-granting program, or enrolled in a precollege remedial program, and who demonstrates substantial financial need. Said board may also set aside from its anticipated tuition revenue an additional amount equal to one per cent of said tuition revenue for financial assistance for students who would not otherwise be eligible for financial assistance but who do have a financial need as determined by the university in accordance with this subsection. In determining such financial need, the university shall exclude the value of equity in the principal residence of the student’s parents or legal guardians, or in the student’s principal residence if the student is not considered to be a dependent of his parents or legal guardians and shall assess the earnings of a dependent student at the rate of thirty per cent.

(h) The University of Connecticut Operating Fund shall be reimbursed for the amount by which tuition waivers granted under subsection (e) of this section exceed two and one-half per cent of tuition revenue through an annual state appropriation. The board of trustees shall request such an appropriation and said appropriation shall be based upon an estimate of tuition revenue loss using tuition rates in effect for the fiscal year in which such appropriation will apply.

(i) Said board shall grant remission or waiver of tuition for graduate assistants at the university. Assistantship payments to graduate assistants shall not be considered salaries and wages under the provisions of section 3-119, and shall be paid according to a schedule prescribed by the university and approved by the State Comptroller.

(j) Said board of trustees shall allow any student who is a member of the armed forces called to active duty during any semester to enroll in any course for which such student had remitted tuition but which was not completed due to active duty status. Such course reenrollment shall be offered to any qualifying student for a period not exceeding four years after the date of release from active duty without additional tuition, student fee or related charge, except if such student has been fully reimbursed for the tuition, fees and charges for the course that was not completed.

(1969, P.A. 530, S. 5; June, 1971, P.A. 5, S. 122; P.A. 73-542, S. 4; P.A. 74-266, S. 4, 5; 74-282, S. 4; P.A. 75-484, S. 4, 5; P.A. 76-181, S. 4, 5; P.A. 77-528, S. 1, 3; 77-573, S. 24, 30; P.A. 78-175, S. 4, 5; 78-331, S. 48, 49, 58; P.A. 81-252, S. 4, 5; 81-468, S. 2, 11; P.A. 82-91, S. 36, 38; 82-218, S. 37, 46; 82-314, S. 24, 63; 82-463, S. 4, 6, 7; P.A. 83-457, S. 4, 6; P.A. 84-241, S. 2, 5; 84-365, S. 7, 12; 84-438, S. 4, 5; P.A. 85-553, S. 4, 5; P.A. 86-325, S. 4, 5; P.A. 87-450, S. 10, 11, 17; P.A. 89-380, S. 5–7; P.A. 90-147, S. 10–12, 20; P.A. 91-174, S. 12, 16; 91-208, S. 8, 11; 91-256, S. 29, 69; 91-303, S. 9, 22; 91-407, S. 28, 42; June Sp. Sess. 91-7, S. 19, 22; P.A. 92-154, S. 11, 23; P.A. 93-293, S. 9, 11; P.A. 95-230, S. 28, 45; P.A. 96-237, S. 2, 3; 96-244, S. 61, 63; P.A. 97-247, S. 1, 21, 27; P.A. 00-204, S. 12, 13; P.A. 01-173, S. 36, 67; P.A. 02-126, S. 4; P.A. 03-19, S. 24; 03-33, S. 3; 03-278, S. 128; June 30 Sp. Sess. P.A. 03-6, S. 201; P.A. 04-27, S. 3; June Sp. Sess. P.A. 05-3, S. 18; P.A. 06-141, S. 1; P.A. 08-57, S. 3; 08-71, S. 3; P.A. 09-159, S. 6; P.A. 10-66, S. 3; P.A. 11-48, S. 225; P.A. 12-129, S. 6; P.A. 13-137, S. 3.)

History: 1971 act made provisions subject to Sec. 10-329b and set minimum tuition fees for residents at $350 and for nonresidents at $850; P.A. 73-542 added Subsecs. (b) and (c) re waiver of fees for children of persons missing-in-action and former prisoners of war and for Vietnam era veterans; P.A. 74-266 deleted Subsec. (c) and incorporated its provisions in Subsec. (b) as Subdiv. (2); P.A. 74-282 allowed waiver of fees for persons 62 or older, incorporated as Subsec. (b)(3); P.A. 75-484 added new Subsec. (c) re waiver of fees for students demonstrating substantial financial need; P.A. 76-181 substantially changed fee scale in Subsec. (a) by creating separate fee rates for schools of law, medicine and dental medicine and increasing regular program fees for residents to $540 minimum and for nonresidents to $1,230 minimum, established levels of fees which are to be appropriated to the university and the law, medicine and dentistry schools for educational purposes and changed percentage of students who may have fees waived in Subsec. (c) from 1% to 10%; P.A. 77-528 added Subsec. (d) waiving tuition for graduate assistants; P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-175 substituted “veteran having served in time of war” for “Vietnam era veteran” in Subsec. (b); P.A. 78-331 specified board of trustees in Subsecs. (b) and (c) to avoid confusion with board of higher education; P.A. 81-252 amended Subsec. (b) to authorize waiver of tuition for eligible members of the Connecticut army or air national guard, and to provide for reduction in waiver if eligible person receives educational reimbursement from employer; P.A. 81-468 established tuition funds for The University of Connecticut and the University of Connecticut Health Center; P.A. 82-91 amended Subsec. (a) to require board of trustees, for fiscal year 82-83, to increase nonresident tuition fees, except for medical and dental students, in order to collect $1,837,680 and amended Subsec. (b) to provide that additional tuition revenue deposited in tuition fund attributable to nonresident tuition fee increases pursuant to Subsec. (a) may be expended in addition to amounts recommended by governor pursuant to Sec. 4-72; P.A. 82-218 reorganized higher education system, replacing board of higher education with board of governors, effective March 1, 1983; P.A. 82-314 changed name of appropriations committee; P.A. 82-463 clarified Subsecs. (a) and (b), adding language re implementation of tuition schedule in Subsec. (a) and amended Subsec. (f) to specify certain types of students whose tuition may be waived where previously fees could be waived for any person accepted for admission and having financial need and to include part-time students in calculation of total amount waived; Sec. 10-119a transferred to Sec. 10a-105 in 1983; P.A. 83-457 amended Subsec. (f) to repeal provision that tuition waived or remitted shall not exceed 10% of tuition revenue payable by number of full-time or part-time resident and nonresident students matriculated in degree-granting programs and enrolled in precollege remedial programs at The University of Connecticut for the current academic year, and substituted provision that tuition waived or remitted shall not exceed 10% of tuition revenue due during the preceding year, including revenue lost due to tuition waivers and remissions, adjusted for tuition changes; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 84-365 amended Subsec. (b) deleting provision re expenditure of $1,837,680 in addition to the amount recommended for expenditure by the governor pursuant to Sec. 4-72 and amended Subsecs. (b) and (c) to provide that the board of trustees may increase the expenditure authority up to 2%; P.A. 84-438 amended Subsec. (e) authorizing tuition waivers for veterans of Grenada and Lebanon; P.A. 85-553 inserted new Subsec. (f) which required board to set aside from its anticipated tuition fund revenue an amount not less than that required by the board of governors’ tuition policy to provide funds for tuition waivers and remissions, grants for educational expenses and student employment, replacing prior provisions re waiver or remittance of tuition; P.A. 86-325 in Subsec. (b) increased 2% of the expenditure level to 102%, inserted new Subsec. (g) to provide for reimbursement of the tuition fund for waivers, relettering former Subsec. (g) as (h); P.A. 87-450 in Subsecs. (b) and (c) provided that the expenditure authority may be increased by the amount the fund income exceeds the authority rather than by the amount the income exceeds the authority up to 2% and eliminated the transfer of fund income for student financial aid; P.A. 89-380 in Subsec. (b) substituted “fund balance or projected fund balance, including reserves and interest earnings from investments” for “fund income, including interest earnings from investments” as the amount which must exceed the expenditure authority for The University of Connecticut tuition fund in order for the authority to be increased by the board of trustees and provided that if the authority is increased it be increased by the amount that the fund balance rather than the fund income exceeds the expenditure authority and in Subsec. (c) substituted “fund balance or projected fund balance, including reserves and interest earnings from investments” for “fund income, including interest earnings from investments” as the amount which must exceed the expenditure authority for The University of Connecticut Health Center tuition fund in order for the authority to be increased by the board of trustees and provided that if the authority is increased it be increased by the amount that the fund balance rather than the fund income exceeds the expenditure authority; P.A. 90-147 in Subsec. (b) expanded the authority of the board of trustees to increase expenditures from The University of Connecticut tuition fund beyond the governor’s recommended expenditure authority, in Subsec. (c) expanded the authority of the board of trustees to increase expenditures from the health center tuition fund beyond the governor’s recommended expenditure authority and in Subsec. (e) required that a person 62 years of age or older be a resident of the state to be eligible for a tuition waiver; P.A. 91-174 in Subsec. (a) deleted a requirement for approval by the board of governors of higher education; P.A. 91-208 in Subsec. (f) added provision concerning the set aside of 1% of tuition revenue for financial assistance and specifying how financial need is to be determined; P.A. 91-256 removed provisions for tuition funds and established operating funds at the university and at the health center, in Subsec. (a) deleted requirement for fees to be approved by the board of governors of higher education and made technical changes; P.A. 91-303 in Subsec. (e)(1) removed requirement of residency at the time of entering the armed forces and substituted requirement that the child be a resident of the state at the time of acceptance to the institution, in Subsec. (e)(2) added dates of the actions in Grenada and Lebanon, added reference to Panama and removed requirement that the veteran be a resident at the time he entered the armed forces or be a resident while serving and in Subsec. (e)(3) added requirement that a sufficient number of students other than those eligible for a waiver be enrolled to offer the course; P.A. 91-407 amended Subsecs. (b) and (c) to add exceptions re appropriation for personal services and further amended Subsec. (c) to delete provision requiring that proceeds of auxiliary and business enterprises, gifts and donations be maintained in accordance with federal tax code; June Sp. Sess. 91-7 amended Subsecs. (b) and (c) to provide for the deposit of federal funds and grants for purposes other than research in the funds and deleted language in Subsec. (c) specifying that proceeds of auxiliary and business enterprises, gifts and donations be maintained in accordance with the applicable provisions of the federal tax code; P.A. 92-154 amended Subsec. (a) to remove language specifying the amount of tuition and added Subsec. (h) concerning health insurance coverage for graduate assistants; P.A. 93-293 added Subsec. (e)(5) re dependent child of a police officer or firefighter killed in the line of duty, effective July 1, 1993; P.A. 95-230 amended Subsec. (b) to permit establishment of Special External Gift Fund and Endowment Fund and made technical changes, effective June 7, 1995; P.A. 96-237 amended Subsec. (b) to expand appropriations to be deposited in operating fund to include operating expenses to be used for personal services, to require, upon request by the university and with annual review by the Secretary of the Office of Policy and Management, appropriations for fringe benefits and workers’ compensation to be transferred from the Comptroller to the fund, to authorize the secretary to require appropriations for operating expenses to be used for personal services and fringe benefits to be excluded from the fund and to provide that the Treasurer shall review and approve the transfer prior to such request by the university, effective July 1, 1996; P.A. 96-244 amended Subsec. (d) to provide that veterans and members of the National Guard have the same status as students not receiving tuition waivers in registering for courses, effective June 6, 1996; P.A. 97-247 amended Subsec. (e) to make a technical change and amended Subsec. (h) to prohibit the consideration of graduate assistantship payments as salaries and wages under Sec. 3-119 and to require payments to be made according to a schedule prescribed by the university and approved by the State Comptroller, effective July 1, 1997; P.A. 00-204 amended Subsec. (e) to designate existing provisions of Subdiv. (5) as Subparas. (A) and (B) and to add Subparas. (C) and (D) re municipal employee and state employee, respectively, and to make technical changes, effective June 1, 2000; P.A. 01-173 amended Subsec. (e)(5) to add a dependent child of a supernumerary or auxiliary police officer or of a member of a volunteer fire company, effective July 1, 2001; P.A. 02-126 added Subsec. (e)(6) requiring tuition waiver for any state resident who is the dependent child or surviving spouse of a specified terrorist victim who was a state resident, effective June 7, 2002; P.A. 03-19 made technical changes in Subsec. (e), effective May 12, 2003; P.A. 03-33 added Subsec. (i) re course reenrollment for students who are members of the armed forces called to active duty during any semester; P.A. 03-278 changed effective date of P.A. 03-33, S. 3 from October 1, 2003, to May 12, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (h) by deleting provisions re health insurance coverage for graduate assistants, effective August 20, 2003; P.A. 04-27 made a technical change in Subsec. (i), effective April 28, 2004; June Sp. Sess. P.A. 05-3 amended Subsec. (e)(2) by replacing language re residency with language re domicile, amended Subsec. (e)(4) by replacing language re residency in Subpara. (A) with language re the Adjutant General in existing Subpara. (B) and redesignating existing Subpara. (C) as new Subpara. (B) and amended Subsec. (e)(6) by adding language describing “domiciled in this state”, effective July 1, 2005; P.A. 06-141 added Subsec. (e)(7) re dependents of victims of multivehicle crash in Avon, effective June 6, 2006; P.A. 08-57 amended Subsec. (e)(4)(B) by waiving tuition fees for active members of the Connecticut National Guard for graduate programs, effective July 1, 2008; P.A. 08-71 amended Subsec. (e) by adding Subdiv. (8) re tuition waiver applicable to resident of state who is dependent child or surviving spouse of armed forces member killed in action on or after September 11, 2001, effective July 1, 2008; P.A. 09-159 made technical changes in Subsecs. (b), (c) and (d), amended Subsec. (e)(2) by providing that tuition waivers for veterans be subject to provisions of Subsec. (f), added new Subsec. (f) re tuition waivers for veterans who have applied for federal educational assistance under Post-9/11 Veterans Educational Assistance Act of 2008 and redesignated existing Subsecs. (f) to (i) as Subsecs. (g) to (j), effective July 1, 2009; P.A. 10-66 amended Subsec. (e)(2) by replacing “having served” with “who performed service”, deleting provisions re service in invasions of Grenada and Panama and peace-keeping mission in Lebanon, and redefining “service in time of war” to exclude time spent in attendance at a military service academy, effective May 18, 2010; P.A. 11-48 amended Subsec. (d) to replace “Board of Governors of Higher Education” with “Board of Regents for Higher Education” re report on actual expenditures and with “Office of Policy and Management” re relevant information required in such report, and to add provision re form prescribed by board of regents in accordance with Sec. 10a-8(a), effective July 1, 2011; P.A. 12-129 amended Subsec. (d) by eliminating requirement that board of trustees submit report through Board of Regents for Higher Education, effective July 1, 2012; P.A. 13-137 amended Subsec. (d) to add “the Office of Higher Education”, effective July 1, 2013.



Section 10a-105a - Policy re use of financial aid to purchase textbooks.

The Board of Trustees for The University of Connecticut shall develop a policy that (1) provides for the disbursement of financial aid to students who have met all federal, state and institutional requirements for financial aid by the first day of the academic term, or (2) permits students to use financial aid that has not yet been disbursed at stores on the campuses of the university under the board’s jurisdiction to purchase during the first week of the academic term required textbooks for courses taught at the university.

(P.A. 06-103, S. 4.)

History: P.A. 06-103 effective July 1, 2006.



Section 10a-106 and 10a-107 - Submission of expenditure plan for tuition funds. Review of tuition funds.

Sections 10a-106 and 10a-107 are repealed.

(P.A. 81-468, S. 5, 6, 11; P.A. 82-218, S. 37, 46; 82-314, S. 25, 26, 63; P.A. 84-365, S. 11, 12.)



Section 10a-108 - (Formerly Sec. 10-120). President. Employment of other personnel; compensation.

The board of trustees shall appoint a president of the university. Said president shall be the chief executive and administrative officer of the university and of the board of trustees. Said president shall carry out the policies and enforce the rules adopted by the board of trustees and shall have the authority necessary therefor. The board of trustees may employ the faculty and other personnel needed to operate and maintain the institutions under its jurisdiction. Within the limitation of appropriations, the board of trustees shall fix the compensation of such personnel, establish terms and conditions of employment and prescribe their duties and qualifications. Said board shall determine who constitutes its professional staff and establish compensation and classification schedules for its professional staff. The board shall annually submit to the Commissioner of Administrative Services a list of the positions which it has included within the professional staff.

(1949 Rev., S. 3275; P.A. 82-218, S. 22, 46.)

History: P.A. 82-218 reorganized system of higher education, amending section to add provisions re employment and compensation of faculty and personnel, effective March 1, 1983; Sec. 10-120 transferred to Sec. 10a-108 in 1983.



Section 10a-108a - Approval of travel requests.

Section 10a-108a is repealed.

(P.A. 84-446, S. 1, 2; P.A. 87-458, S. 16, 18; P.A. 90-201, S. 10, 11.)



Section 10a-109 - (Formerly Sec. 10-123). Scholarships.

Section 10a-109 is repealed.

(1949 Rev., S. 3287; P.A. 88-136, S. 36, 37.)



Section 10a-109a - Short title: University of Connecticut 2000 Act.

Sections 10a-109a to 10a-109y, inclusive, are known and may be cited as “The University of Connecticut 2000 Act”.

(P.A. 95-230, S. 1, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109aa - Review of audit reports.

The Board of Trustees for The University of Connecticut shall annually review reports of audits of any project of UConn 2000, as defined in subdivision (25) of section 10a-109c, pursuant to sections 2-90 and 10a-109z. Such review shall be initially conducted by the board without the presence of university staff members.

(P.A. 06-134, S. 2.)

History: P.A. 06-134 effective July 1, 2006.



Section 10a-109b - Purposes of The University of Connecticut 2000 Act and Next Generation Connecticut.

(a) The purpose of The University of Connecticut 2000 Act is to promote the welfare and prosperity of the people of the state and the continuation and improvement of their educational opportunities by approving a special capital improvement program for The University of Connecticut and enabling The University of Connecticut to borrow money and enter into financing transactions in its own name, on behalf of the state, to expand the authority of The University of Connecticut to construct projects and to assure a state commitment to support the financing of the acquisition, construction, reconstruction, improvement and equipping of facilities, structures and related systems for the benefit of the educational and economic development needs of the state and The University of Connecticut, all to the public benefit and good, and the exercise of the powers, to the extent and manner provided in The University of Connecticut 2000 Act, is declared to be for a public purpose and to be the exercise of an essential governmental function.

(b) The purposes of sections 10a-109gg to 10a-109mm, inclusive, and the provisions of sections 10a-109c to 10a-109e, inclusive, 10a-109g, 10a-109n and 32-41s relating to The University of Connecticut Health Center and John Dempsey Hospital are to advance health care, education and economic development in the state by (1) encouraging collaboration, innovation, job creation and new investment by The University of Connecticut, various hospitals and other institutions involved in the health and bioscience industries of the state; (2) enabling (A) the construction of a new bed tower at John Dempsey Hospital, and (B) the renovation of academic, clinical and research space and the construction of a new ambulatory care center at The University of Connecticut Health Center to enhance the academic, clinical and research missions of The University of Connecticut School of Medicine and School of Dental Medicine; (3) facilitating the assumption of operational control of the neonatal intensive care unit located at John Dempsey Hospital by Connecticut Children’s Medical Center resulting in a regional children’s health care system and an increased adult medical surgical bed capacity for John Dempsey Hospital; (4) supporting the development of (A) a comprehensive cancer center to expand clinical trials and advance patient care at multiple sites in the Hartford region, (B) a state-of-the-art simulation and conference center to be located on the campus of Hartford Hospital that will be used to educate and train health care professionals utilizing new technologies and simulated care settings, (C) a primary care institute located on the campus of Saint Francis Hospital and Medical Center, the Connecticut Institute for Primary Care Innovation, that is intended to increase the number of primary care providers in the state by engaging in research and training to facilitate the effective delivery of primary care, (D) a health disparities institute sponsored by The University of Connecticut that will enhance research and the delivery of care to the minority and medically underserved populations of the state, (E) a Permanent Regional Phase One Clinical Trials Unit to be located at The Hospital of Central Connecticut, (F) a cancer treatment center to be located in its entirety within the city of New Britain, and (G) patient room renovations at Bristol Hospital; and (5) fostering growth in the bioscience sector of the state’s economy by extending the same benefits afforded to businesses located in an enterprise zone to businesses that are engaged in bioscience and located in the city of Hartford or certain areas in the town of Farmington, the city of New Britain and the city of Bristol.

(c) The purposes of the construction, renovations, infrastructure and equipment related to Next Generation Connecticut are to: (1) Develop preeminence in The University of Connecticut’s research and innovation programs, (2) hire and support outstanding faculty, (3) train and educate graduates to meet the future workforce needs of Connecticut, and (4) initiate collaborative partnerships that lead to scientific and technological breakthroughs. For purposes of this section and section 10a-109oo, “Next Generation Connecticut” means UConn 2000, as modified by this section and subdivision (10) of subsection (a) of section 10a-109d, subsection (a) of section 10a-109e, subdivision (1) of subsection (a) of section 10a-109g, subsection (a) of section 10a-109n, sections 10a-109x, 10a-109nn and 10a-109oo and section 9 of public act 13-233*.

(P.A. 95-230, S. 2, 45; P.A. 10-104, S. 1; P.A. 11-75, S. 1; P.A. 13-233, S. 1.)

*Note: Section 9 of public act 13-233 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 95-230 effective June 7, 1995; P.A. 10-104 designated existing provisions as Subsec. (a) and added Subsec. (b) re purposes of Secs. 10a-109gg to 10a-109mm and provisions of Secs. 10a-109c to 10a-109e, 10a-109g, 10a-109n and 32-41s, effective June 3, 2010; P.A. 11-75 amended Subsec. (b)(2) to add construction of a new ambulatory care center and amended Subsec. (b)(4) to delete former Subparas. (E) and (F) re institute for clinical and translational science and re Connecticut Institute for Nursing Excellence and to redesignate existing Subparas. (G) to (I) as Subparas. (E) to (G), effective July 8, 2011; P.A. 13-233 added Subsec. (c) re Next Generation Connecticut, effective July 1, 2013.



Section 10a-109bb - Construction management oversight committee. Duties.

(a) There is established a construction management oversight committee consisting of (1) four members appointed jointly by the Governor, the speaker of the House of Representatives, the majority leader of the House of Representatives, the minority leader of the House of Representatives, the president pro tempore of the Senate, the majority leader of the Senate and the minority leader of the Senate, and (2) three members appointed by the Board of Trustees for The University of Connecticut, who shall be members of said board. The board of trustees shall replace any such committee member appointed by said board if such committee member’s term on the board expires or otherwise ends. The members appointed pursuant to subdivision (1) of this subsection shall have expertise in the fields of construction management, architectural design or construction project management. The chairperson of the committee shall be designated by the board of trustees. All appointments of the initial committee shall be made no later than July 20, 2006. Appointments shall be for four consecutive years, except that two of the initial appointments pursuant to subdivision (1) of this subsection shall be for three consecutive years. Upon expiration of the initial members’ terms and every four years thereafter, new members shall be appointed in accordance with the procedures for appointment set forth in this section. A majority of the members of the committee shall constitute a quorum for the conduct of business. The committee shall act by a majority vote of the members. The committee shall maintain a record of its proceedings in such form as it determines, provided such record indicates attendance and all votes cast by each member.

(b) The construction management oversight committee established pursuant to subsection (a) of this section shall review and approve the policies and procedures developed by The University of Connecticut to undertake any project of UConn 2000, as defined in subdivision (25) of section 10a-109c, concerning the selection of design professionals and contractors, as defined in subdivision (27) of section 10a-109c, contract compliance, building and fire code compliance, deferred maintenance, as defined in subdivision (29) of section 10a-109c, and an annual budget for such maintenance prepared pursuant to section 10a-109dd, project and program budgets and schedules and the authorization and review of contract changes. The committee shall prepare, biennially, a summary of construction performance of UConn 2000 based on reports submitted at least quarterly by the construction assurance office established pursuant to section 10a-109cc, and shall, upon the completion of each named project pursuant to section 10a-109e, conduct a review of the university’s management of such project for its conformance with the applicable policies and procedures governing construction undertaken pursuant to section 10a-109n. Such review of completed projects shall incorporate information, including, but not limited to, that which is derived from reviews of the reports submitted at least quarterly by the construction assurance office, in accordance with section 10a-109cc.

(c) The construction management oversight committee established pursuant to subsection (a) of this section shall, upon completion of each assessment, summary and review conducted pursuant to this section, submit such assessment, summary and review to the Board of Trustees for The University of Connecticut. The board shall initially review each such assessment, summary and review without the presence of university staff members.

(P.A. 06-134, S. 3; P.A. 07-166, S. 9.)

History: P.A. 06-134 effective July 1, 2006; P.A. 07-166 made technical changes, effective June 19, 2007.



Section 10a-109c - Definitions.

As used in sections 10a-109a to 10a-109y, inclusive, 10a-109gg to 10a-109mm, inclusive, and 32-41s, unless the context otherwise indicates, the following terms have the following meanings:

(1) “Act” means The University of Connecticut 2000 Act.

(2) “Assured revenues” means revenues other than project revenues, to be received from fees, tuition, rentals, charges, gifts, investments, endowments and from grants, subsidies, contracts, leases or other agreements made by or with the federal government, the state or any political subdivision, agency or instrumentality of the federal government or the state, or others, including the state debt service commitment, the minimum state operating provision and special eligible gifts.

(3) “Board of trustees” means the Board of Trustees of The University of Connecticut.

(4) “Cost”, as applied to a project or any portion of the project, includes, but is not limited to: The purchase price or acquisition cost of any such project; the cost of planning, designing, constructing, building, alteration, enlargement, reconstruction, renovation, improvement, equipping and remodeling; the cost of all labor, materials, building systems, machinery and equipment; the cost of all lands, structures, real or personal property, rights, easements and franchises acquired; the cost of all utility extensions, access roads, site development, financing charges, premiums for insurance, interest prior to and during construction and for six months thereafter; the cost of working capital related to the project; the cost of plans and specifications, surveys and estimates of cost and of revenues; the cost of accountants, audits, engineering, feasibility studies, legal and other professional consulting or technical services; the cost of reserves for payment of future debt service related to the financing transaction proceedings and for future repairs, renewals, replacements, additions and improvements; the cost of all other expenses necessary or incident to determining the feasibility or practicability of such construction; and administrative and operating expenses and such other expenses as may be necessary or incident to the financing authorized.

(5) “Endowment fund” means the fund described in subsection (b) of section 10a-109i.

(6) “Endowment fund eligible gift” means a gift to or for the benefit of the university of cash or assets which may be reduced to cash or which has a value that is ascertainable by the university which the donor has specifically designated for deposit in the endowment fund or which explicitly or implicitly by the terms of the gift the university may and does deposit or permit to be deposited in the endowment fund.

(7) “Endowment fund state grant” means moneys transferred by the Board of Regents for Higher Education from the fund established pursuant to section 10a-8b for deposit into the endowment fund pursuant to subdivision (2) of subsection (b) of section 10a-109i in an aggregate amount not exceeding the endowment fund state grant maximum commitment.

(8) “Endowment fund state grant maximum commitment” means an amount not exceeding ten million dollars for the fiscal year ending June 30, 1999, seven million five hundred thousand dollars for each of the fiscal years ending June 30, 2000, June 30, 2002, June 30, 2003, June 30, 2004, and June 30, 2005, five million dollars for the fiscal year ending June 30, 2001, ten million dollars for the fiscal years ending June 30, 2006, and June 30, 2007, and fifteen million dollars for the fiscal years ending June 30, 2008, to June 30, 2014, inclusive.

(9) “Finance committee” means the budget and finance committee of the board of trustees.

(10) “Financing documents” means any securities, loan agreements, credit agreements, financing leases, lease-purchase agreements, trust agreements, indentures, resolutions, security agreements, pledge agreements or other contracts, agreements or documents executed and delivered by the university in connection with a financing transaction proceeding.

(11) “Financing transaction proceedings” means the proceedings of the university authorizing the issuance of securities under sections 10a-109a to 10a-109y, inclusive, the provisions of any indenture of trust or resolution securing securities, which provisions are incorporated into such proceedings, the provisions of any financing or other documents or agreements which are incorporated into such proceedings, and a certificate of determination executed and filed by the Treasurer in accordance with subsection (e) or (f) of section 10a-109g.

(12) “Governor” means the Governor of the state.

(13) “Holder” or “owner” when used with reference to securities means any person or party who is the registered owner of any outstanding security.

(14) “State debt service commitment” means, with respect to securities issued as general obligations of the university pursuant to subsection (c) of section 10a-109g for UConn 2000, an annual amount, commencing in the state fiscal year ending June 30, 1996, and any fiscal year thereafter for any special debt service requirements when due and payable.

(15) “Minimum state operating provision” means the commitment of the state to appropriate, annually, an amount for the university for operations after receiving a request from the university therefor and consideration of other amounts available to the university for its operations which amount so appropriated shall be consistent with the university continuing to operate in furtherance and pursuant to the provisions of section 2 of article eighth of the Constitution of the state and applicable law as an institution dedicated to the excellence in higher education, including the operation of the components of UConn 2000 at Storrs and elsewhere in the state pursuant to section 10a-109e; provided, nothing in sections 10a-109a to 10a-109y, inclusive, shall be construed to preclude the state from appropriating a lower or higher amount than the amount appropriated in the previous fiscal year as long as the appropriation act provides and determines that the university can continue to operate as an institution dedicated to excellence in higher education and such amount so appropriated shall then constitute the minimum state operating provision.

(16) “Project” means any structure designed for use as a dormitory or other housing facility, dining facility, student union, academic building, administrative facility, library, classroom building, research facility, faculty facility, office facility, athletic facility, health care facility, laboratory, maintenance, storage or utility facility or other building or structure essential, necessary or useful for instruction in a program of education provided by the university; or any multipurpose structure designed to combine two or more of the functions performed by the types of structures enumerated in this subsection, including, without limitation, improvements, reconstruction, replacements, additions and equipment acquired in connection with a project or in connection with operation of any facilities of the university existing on June 7, 1995. “Project” includes all real and personal property, lands, improvements, driveways, roads, approaches, pedestrian access roads, parking lots, parking facilities, rights-of-way, utilities, easements and other interests in land, machinery and equipment, and all appurtenances and facilities either on, above or under the ground that are used or usable in connection with any of the structures mentioned in this subsection. “Project” also includes landscaping, site preparation, furniture, machinery, equipment and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended, but does not include items that are customarily under applicable accounting principles considered as a current operating charge, unless the category and maximum amount thereof is specifically included by a determination of the board of trustees in the financing transaction proceedings and by percentage or otherwise as may be limited pursuant to such proceedings in order to preserve the excludability of the interest on the securities issued therefor from federal taxation under the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States as from time to time amended.

(17) “Project revenues” means revenues received from projects existing on June 7, 1995, from projects under construction or from projects the acquisition, construction or accomplishment of which the university has entered into a binding commitment, anticipated by the board of trustees to produce annual revenues in an amount not less than the anticipated annual cost of operation, maintenance and repair of such project, and annual debt service payments on any financing transaction proceedings for the project during the term of any such proceedings effected under sections 10a-109a to 10a-109y, inclusive, for the project, as determined by the board of trustees.

(18) “Securities” means any bonds, notes or other evidences of indebtedness or borrowing of the university issued pursuant to sections 10a-109a to 10a-109y, inclusive.

(19) “Special debt service requirements” means, for any period, and with respect to securities, subject to the financing transaction proceedings authorizing the issuance of the securities, the sum of (A) the principal on serial bonds or sinking fund installment on term bonds and interest accruing and coming due during such period, (B) the amounts, if any, required, with respect to interest rate fluctuations on variable rate debt, or with respect to securities not secured by the state debt service commitment during such period to establish or maintain reserves, sinking funds or other funds or accounts at the respective levels required to be established or maintained therein in accordance with the proceedings authorizing the issuance of securities, (C) annual expenses of issuance and administration with respect to securities, (D) the amounts, if any, becoming due and payable under a reimbursement agreement or similar agreement entered into pursuant to authority granted under the proceedings authorizing the issuance of securities, (E) net amounts owing under interest rate agreements authorized and effective under section 10a-109j, (F) arbitrage rebate requirements pursuant to subsection (b) of section 10a-109q on securities secured by the state debt service commitment, and (G) any other annual costs or expenses necessary or proper to be paid in connection with the securities, including, without limitation, the annual cost of any credit facility, including but not limited to a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement approved in the financing transaction proceedings.

(20) “Special eligible gift” means a gift to or for the benefit of the university of cash or assets which may be reduced to cash by the university which the donor has specifically designated as a donation for use by the university in furtherance of UConn 2000 or which explicitly or implicitly by the terms of the gift the university may use for UConn 2000 and which the university determines to so use for such purpose pursuant to subsection (a) of section 10a-109i.

(21) “Special External Gift Fund” means the fund established pursuant to subsection (a) of section 10a-109i.

(22) “State” means the state of Connecticut.

(23) “State Bond Commission” means the commission established and existing pursuant to subsection (c) of section 3-20, as the same may from time to time be amended, or any successor to said commission.

(24) “Treasurer” means the Treasurer of the state or his deputy appointed pursuant to section 3-12.

(25) “UConn 2000 infrastructure improvement program” or “UConn 2000” means the projects identified or referenced in section 10a-109e, as same may be modified from time to time in accordance with said section 10a-109e and, in bundle, constitutes the special capital improvement program proposed by the university, approved by the state and identified in said section 10a-109e as necessary at this time to modernize, rehabilitate, renew, expand and otherwise stabilize the physical plant of the university so as to provide the Connecticut community with confidence that a concentrated, accelerated and cooperative effort is being made for the benefit of the educational and economic development needs of the state and university and in an efficient, cost effective and timely manner and to assure that the university can continue to properly and proudly compete successfully for students, faculty, staff and external grant support.

(26) “University” means The University of Connecticut, a constituent unit of the state system of public higher education, including The University of Connecticut Health Center.

(27) “Contractor” means any person, firm, corporation or other legal entity (A) seeking prequalification to bid on a contract or seeking the award of a contract, or (B) prequalified to bid on a contract or that has been awarded a contract, in accordance with subsection (c) of section 10a-109n.

(28) “Total cost basis contract” means a design-build contract or a construction manager at-risk project delivery contract between The University of Connecticut and a contractor to accomplish multiple elements of a project, including, but not limited to, site acquisition, architectural design, preconstruction activities, project management and construction.

(29) “Deferred maintenance” means repair of an infrastructure or structure, that was not maintained, repaired or replaced in the usual course of maintenance and repair.

(30) “NICU transfer” means the transfer of the licensure and control of forty neonatal intensive care unit beds located at John Dempsey Hospital to Connecticut Children’s Medical Center resulting in (A) no decrease in John Dempsey Hospital’s total licensed bed capacity, and (B) an increase in Connecticut Children’s Medical Center’s total licensed bed capacity by forty.

(31) “Secretary” means the Secretary of the Office of Policy and Management.

(32) “UConn health network initiatives” means the initiatives to develop a simulation and conference center on the Hartford Hospital campus, a primary care institute on the Saint Francis Hospital and Medical Center campus, a comprehensive cancer center, The University of Connecticut-sponsored health disparities institute, a Permanent Regional Phase One Clinical Trials Unit at The Hospital of Central Connecticut, a cancer treatment center in the city of New Britain, and patient room renovations at Bristol Hospital, described in section 10a-109b.

(33) “The University of Connecticut Health Center new construction and renovation” means the planning, design, development, financing, construction, renovation, furnishing, equipping and completion of clinical, academic and research space within John Dempsey Hospital and The University of Connecticut Health Center, including, but not limited to, construction of a new bed tower for John Dempsey Hospital, resulting in an increase in its total licensed bed capacity from the current two hundred twenty-four beds to a number not to exceed two hundred thirty-four beds, including newborn bassinettes.

(P.A. 95-230, S. 3, 45; P.A. 97-293, S. 7, 26; P.A. 01-141, S. 11, 16; P.A. 06-134, S. 6; 06-196, S. 71; P.A. 07-166, S. 7, 8; June Sp. Sess. P.A. 07-3, S. 56; P.A. 10-104, S. 2; P.A. 11-48, S. 226; 11-75, S. 2; P.A. 13-177, S. 2.)

History: P.A. 95-230 effective June 7, 1995; P.A. 97-293 amended Subdivs. (6) and (20) to add gifts for the benefit of the university, amended Subdiv. (7) to substitute transferred by the Department of Higher Education pursuant to Sec. 10a-8b for “appropriated or financed by the state” and to change the cap provision, inserted the definition of “endowment fund state grant maximum commitment” as Subdiv. (8) and renumbered existing Subdivs. (8) to (25) as (9) to (26), respectively and made technical changes, effective July 1, 1997; (Revisor’s note: In 1999 a reference in Subdiv. (13) to Sec. “10-109g” was changed editorially by the Revisors to Sec. “10a-109g” to correct a clerical error); P.A. 01-141 amended Subdiv. (8) to increase the limit for the fiscal years ending June 30, 2006, and June 30, 2007, from $5,000,000 to $10,000,000 and to provide a limit of $15,000,000 for each of the fiscal years ending June 30, 2008, to June 30, 2014, inclusive, effective July 1, 2001; P.A. 06-134 added Subdivs. (27) to (29), inclusive, defining “contractor”, “total cost basis contract” and “deferred maintenance”, effective July 1, 2006; P.A. 06-196 made technical changes in Subdiv. (15), effective June 7, 2006; P.A. 07-166 amended Subdiv. (28) to delete “as defined in subdivision (27) of this section” and make a technical change and made a technical change in Subdiv. (29), effective June 19, 2007; June Sp. Sess. P.A. 07-3 amended Subdiv. (29) to eliminate exception for repairs to correct code violations for certain projects of UConn 2000 from definition of “deferred maintenance”, effective June 26, 2007; P.A. 10-104 added reference to Secs. 10a-109gg to 10a-109mm and 32-41s re use of terms, redefined “state debt service commitment” in Subdiv. (14) and added Subdivs. (30) to (33) defining “NICU transfer”, “Secretary”, “UConn health network initiatives” and “The University of Connecticut Health Center new construction and renovation”, effective June 3, 2010; P.A. 11-48 amended Subdiv. (7) to replace “Department of Higher Education” with “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 11-75 amended Subdiv. (32) to delete references to institute for clinical and translational science and Connecticut Institute for Nursing Excellence, effective July 8, 2011; P.A. 13-177 amended Subdiv. (28) to redefine “total cost basis contract” by adding “design-build contract”, effective July 1, 2013.



Section 10a-109cc - Construction assurance office.

Not later than August 1, 2006, the Board of Trustees for The University of Connecticut shall establish the construction assurance office. Positions in the office shall be paid positions. The office shall be led by a full-time director who shall be responsible for reviews of construction performance of UConn 2000, as defined in subdivision (25) of section 10a-109c, and shall report at least quarterly to the construction management oversight committee in accordance with section 10a-109bb and to the president of The University of Connecticut.

(P.A. 06-134, S. 4.)

History: P.A. 06-134 effective July 1, 2006.



Section 10a-109d - Powers of the university for UConn 2000.

(a) In order for the university to construct and issue securities for UConn 2000 and to otherwise carry out its responsibilities and requirements under sections 10a-109a to 10a-109y, inclusive, the university shall have the following powers, which powers shall be independent of and in addition to any other powers of the university under state law:

(1) To have perpetual succession as a body politic and corporate and an instrumentality and agency of the state pursuant to section 10a-109v;

(2) To adopt and have an official seal and alter it at pleasure;

(3) To contract and be contracted with, sue, be indemnified, insure its assets, activities or actions or be a self-insurer and institute, prosecute, maintain and defend any action or proceeding in any court or before any agency or tribunal of competent jurisdiction;

(4) To indemnify and be sued, solely pursuant to subsection (a) of section 10a-109o;

(5) To retain by contract or employ architects, accountants, engineers, legal and securities counsel in accordance with the provisions of subparagraph (F) of subdivision (4) of subsection (e) of section 10a-109n, and other professional and technical consultants and advisers; provided the university shall continue to be subject to audit, including its operations under sections 10a-109a to 10a-109y, inclusive, pursuant to section 2-90, and provided further, financial advisers, underwriters, counsel, trustee, if any, and other financial consultants retained in connection with the offering and sale of securities shall be selected in consultation with the university, in the same manner as for state general obligation bonds;

(6) To plan, design, acquire, construct, build, enlarge, alter, reconstruct, renovate, improve, equip, own, operate, maintain, dispose of and demolish any project or projects, or any combination of projects, including without limitation any contract in furtherance of UConn 2000, notwithstanding the provisions of subsections (b) and (c) of section 10a-105 or any other provisions of the general statutes regarding the powers of the university to undertake capital projects and purchase personal property;

(7) To acquire by purchase, contract, lease, long-term lease or gift, and hold or dispose of, real or personal property or rights or interests in any such property and to hold, sell, assign, lease, rent, encumber, other than by mortgage, or otherwise dispose of any real or personal property, or any interest therein, owned by the university or in its control, custody or possession in accordance with section 10a-109n;

(8) To receive and accept grants, subsidies or loans of money from the federal government or a federal agency or instrumentality, the state or others, upon such terms and conditions as may be imposed, and to pledge the proceeds of grants, subsidies or loans of money received or to be received from the federal government or any federal agency or instrumentality, the state or others, pursuant to agreements entered into between the university and the federal government or any federal agency or instrumentality, the state or others, provided (A) such property shall be deemed property of the state for purposes of sections 4a-19 and 4a-20 and (B) the university may insure its property independent of the state;

(9) Notwithstanding the provisions of section 10a-150, to receive and accept aid or contributions, from any source, of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of sections 10a-109a to 10a-109y, inclusive, subject to the conditions upon which such aid or contributions may be made, including, but not limited to, gifts or grants from any department or agency of the United States or the state for any purpose consistent with said sections; provided however, the university shall disclose gifts from foreign sources as provided by sections 10a-150a to 10a-150d, inclusive*;

(10) To borrow money and issue securities to finance the acquisition, construction, reconstruction, improvement or equipping of any one project, or more than one, or any combination of projects, or to refund securities issued after June 7, 1995, or to refund any such refunding securities or for any one, or more than one, or all of those purposes, or any combination of those purposes, and to provide for the security and payment of those securities and for the rights of the holders of them, except that the amount of any such borrowing, the special debt service requirements for which are secured by the state debt service commitment, exclusive of the amount of borrowing to refund securities, or to fund issuance costs or necessary reserves, may not exceed the aggregate principal amount of (A) for the fiscal years ending June 30, 1996, to June 30, 2005, inclusive, one billion thirty million dollars, (B) for the fiscal years ending June 30, 2006, to June 30, 2024, inclusive, three billion two hundred seventy million nine hundred thousand dollars, and (C) such additional amount or amounts: (i) Required from time to time to fund any special capital reserve fund or other debt service reserve fund in accordance with the financing transaction proceedings, and (ii) to pay or provide for the costs of issuance and capitalized interest, if any; the aggregate amounts of subparagraphs (A), (B) and (C) of this subdivision are established as the authorized funding amount, and no borrowing within the authorized funding amount for a project or projects may be effected unless the project or projects are included in accordance with subsection (a) of section 10a-109e;

(11) To make, enter into, execute, deliver and amend any and all contracts, including, but not limited to, total cost basis contracts, agreements, leases, instruments and documents and perform all acts and do all things necessary or convenient to plan, design, acquire, construct, build, enlarge, alter, reconstruct, renovate, improve, equip, finance, maintain and operate projects and to carry out the powers granted by sections 10a-109a to 10a-109y, inclusive, or reasonably implied from those powers;

(12) Notwithstanding any provision of the general statutes to the contrary, including without limitation subsection (a) of section 10a-105, to fix and collect fees, tuition, charges, rentals and other charges for enrollment and attendance at the university and for the use of projects or any part thereof, provided that no tuition or student fee revenue shall be used for repairs performed solely to correct code violations that were applicable at the time of project completion and were for named projects pursuant to section 10a-109e completed prior to January 1, 2007; to provide for the promulgation of such reasonable and proper policies and procedures as may be necessary to assure the maximum use of the facilities of any projects at all times; and

(13) Notwithstanding the provisions of subsection (b) of section 10a-105, to provide for or confirm the establishment of various funds and accounts respecting university operations, bond proceeds and special debt service requirements for securities issued, renewal and replacement and insurance, special capital reserve and operating reserve, special external gifts, pending receipts, assured revenues, project revenues to the extent not otherwise pledged and securing outstanding general obligation bonds of the state or other revenues and other funds or accounts as may be more particularly required under this subdivision and the indentures of trust or resolutions authorizing securities and to provide, subject to section 10a-109q and the provisions of such indentures or resolutions for the following to be deposited therein, as follows:

(A) All proceeds received from the sale of all securities;

(B) All fees, tuition, rentals and other charges from students, faculty, staff members and others using or being served by, or having the right to use or the right to be served by the university or any project;

(C) All fees for student activities, student services and all other fees, tuition and charges collected from students matriculated, registered or otherwise enrolled at and attending the university, pledged under the terms of financing transaction proceedings;

(D) All rentals from any facility or building leased to the federal government or any other third party;

(E) Federal and state grants, gifts, state appropriations and special external gift funds;

(F) All other assured revenues; and

(G) Project revenues.

(b) Any and all powers granted to the university in subdivision (a) of this section may be exercised by majority vote of the board of trustees which, except as specifically required under sections 10a-109e and 10a-109f, by majority vote of the board of trustees, subject to retaining overall control, responsibility and supervision, may be delegated to the finance committee or any officer, official or trustee of the finance committee or other authorized officer or employee of the university.

(P.A. 95-230, S. 4, 45; May 9 Sp. Sess. P.A. 02-3, S. 1; P.A. 06-134, S. 7; June Sp. Sess. P.A. 07-3, S. 55; June Sp. Sess. P.A. 07-7, S. 58; P.A. 10-104, S. 3; P.A. 11-75, S. 3; P.A. 12-156, S. 47; P.A. 13-233, S. 4.)

*Note: Sections 10a-150a to 10a-150d, inclusive, were repealed effective July 1, 2013, by section 12 of public act 13-240.

History: P.A. 95-230 effective June 7, 1995; May 9 Sp. Sess. P.A. 02-3 amended Subsec. (a)(10) to delete former bond authorization amount and provide for bond authorizations in the amount of $1,030,000,000 for the fiscal years ending June 30, 1996, to June 30, 2005, and in the amount of $1,250,000,000 for the fiscal years ending June 30, 2006, to June 30, 2015, effective July 1, 2002; P.A. 06-134 amended Subsec. (a)(11) by including total cost basis contracts, effective July 1, 2006; June Sp. Sess. P.A. 07-3 amended Subsec. (a)(12) to add proviso that tuition or student fee revenue shall not be used for repairs to correct code violations for certain projects, effective June 26, 2007; June Sp. Sess. P.A. 07-7 amended Subsec. (a)(10) to extend the time period in Subpara. (B) from June 30, 2015, to June 30, 2016, effective November 2, 2007; P.A. 10-104 amended Subsec. (a)(10)(B) by increasing cap on amount of borrowing by university to $1,457,000,000 and changing final fiscal year for such borrowing from fiscal year ending June 30, 2016, to fiscal year ending June 30, 2018, effective June 3, 2010; P.A. 11-75 amended Subsec. (a)(10)(B) to increase cap on amount of borrowing by university from $1,457,000,000 to $1,719,900,000, effective July 8, 2011; P.A. 12-156 amended Subsec. (a)(6) by deleting reference to Sec. 10a-9, effective June 15, 2012; P.A. 13-233 amended Subsec. (a)(10)(B) by extending final fiscal year for borrowing from 2018 to 2024, and by increasing cap from $1,719,900,000 to $3,270,900,000, effective July 1, 2013.



Section 10a-109dd - Deferred maintenance needs.

The university, as defined in subdivision (26) of section 10a-109c, shall conduct reviews of deferred maintenance needs at the university and annually submit to the construction management oversight committee established pursuant to section 10a-109bb, an annual budget concerning deferred maintenance, as defined in subdivision (29) of section 10a-109c.

(P.A. 06-134, S. 9.)

History: P.A. 06-134 effective July 1, 2006.



Section 10a-109e - UConn 2000 infrastructure improvement program.

(a) The university may administer, manage, schedule, finance, further design and construct UConn 2000, to operate and maintain the components thereof in a prudent and economical manner and to reserve for and make renewals and replacements thereof when appropriate, it being hereby determined and found to be in the best interest of the state and the university to provide this independent authority to the university along with providing assured revenues therefor as the efficient and cost effective course to achieve the objective of avoiding further decline in the physical infrastructure of the university and to renew, modernize, enhance and maintain such infrastructure, the particular project or projects, each being hereby approved as a project of UConn 2000, and the presently estimated cost thereof being as follows:

UConn 2000 Project

Phase I

Phase II

Phase III

Fiscal Years

Fiscal Years

Fiscal Years

1996-1999

2000-2005

2005-2024

Academic and Research  Facilities

450,000,000

Agricultural Biotechnology Facility

9,400,000

Agricultural Biotechnology Facility Completion

10,000,000

Alumni Quadrant Renovations

14,338,000

Arjona and Monteith (new classroom buildings)

66,100,000

Avery Point Campus Undergraduate and  Library Building

35,000,000

Avery Point Marine  Science Research Center – Phase I

34,000,000

Avery Point Marine Science Research Center – Phase II

16,682,000

Avery Point Renovation

5,600,000

15,000,000

Babbidge Library

0

Balancing Contingency

5,506,834

Beach Hall Renovations

10,000,000

Benton State Art Museum Addition

1,400,000

3,000,000

Biobehavioral Complex Replacement

4,000,000

Bishop Renovation

8,000,000

Budds Building  Renovation

2,805,000

Business School Renovation

4,803,000

Chemistry Building

53,700,000

Commissary Warehouse

1,000,000

Deferred Maintenance/ Code/ADA Renovation Lump Sum

39,332,000

805,000,000

Deferred Maintenance & Renovation Lump Sum Balance

104,668,000

East Campus North Renovations

11,820,000

Engineering Building (with Environmental Research Institute)

36,700,000

Equine Center

1,000,000

Equipment, Library Collections &  Telecommunications

60,500,000

470,000,000

Equipment, Library  Collections &  Telecommunications  Completion

182,118,146

Family Studies (DRM) Renovation

6,500,000

Farm Buildings Repairs/ Replacement

6,000,000

Fine Arts Phase II

20,000,000

Floriculture Greenhouse

3,000,000

Gant Building Renovations

34,000,000

Gant Plaza Deck

0

Gentry Completion

10,000,000

Gentry Renovation

9,299,000

Grad Dorm Renovations

7,548,000

Gulley Hall Renovation

1,416,000

Hartford Relocation  Acquisition/Renovation

56,762,020

70,000,000

Hartford Relocation Design

1,500,000

Hartford Relocation Feasibility Study

500,000

Heating Plant Upgrade

10,000,000

Hilltop Dormitory New

30,000,000

Hilltop Dormitory Renovations

3,141,000

Ice Rink Enclosure

2,616,000

Incubator Facilities

10,000,000

International House Conversion

800,000

Intramural, Recreational and Intercollegiate  Facilities

31,000,000

Jorgensen Renovation

7,200,000

Koons Hall Renovation/ Addition

7,000,000

Lakeside Renovation

3,800,000

Law School Renovations/ Improvements

15,000,000

Library Storage Facility

5,000,000

Litchfield Agricultural  Center – Phase I

1,000,000

Litchfield Agricultural Center – Phase II

700,000

Manchester Hall  Renovation

6,000,000

Mansfield Apartments Renovation

2,612,000

Mansfield Training School Improvements

27,614,000

29,000,000

Natural History Museum Completion

4,900,000

North Campus Renovation

2,654,000

North Campus Renovation Completion

21,049,000

North Hillside Road  Completion

11,500,000

North Superblock Site and Utilities

8,000,000

Northwest Quadrant Renovation

2,001,000

Northwest Quadrant Renovation

15,874,000

Observatory

1,000,000

Old Central Warehouse

18,000,000

Parking Garage #3

78,000,000

Parking Garage – North

10,000,000

Parking Garage – South

15,000,000

Pedestrian Spinepath

2,556,000

Pedestrian Walkways

3,233,000

Psychology Building Renovation/Addition

20,000,000

Residential Life Facilities

162,000,000

Roadways

10,000,000

School of Business

20,000,000

School of Pharmacy/ Biology

3,856,000

School of Pharmacy/ Biology Completion

61,058,000

Shippee/Buckley Renovations

6,156,000

Social Science K Building

20,964,000

South Campus Complex

13,127,000

Stamford Campus  Improvements/Housing

13,000,000

Stamford Downtown  Relocation – Phase I

45,659,000

Stamford Downtown Relocation – Phase II

17,392,000

Storrs Hall Addition

4,300,000

Student Health Services

12,000,000

Student Union Addition

23,000,000

Support Facility  (Architectural and  Engineering Services)

2,000,000

Technology Quadrant – Phase IA

38,000,000

Technology Quadrant – Phase IB

16,611,000

Technology Quadrant – Phase II

72,000,000

Technology Quadrant – Phase III

15,000,000

Torrey Life Science Renovation

17,000,000

Torrey Renovation Completion and Biology Expansion

42,000,000

Torrington Campus Improvements

1,000,000

Towers Renovation

17,794,000

UConn Products Store

1,000,000

Undergraduate Education Center

650,000

Undergraduate Education Center

7,450,000

Underground Steam & Water Upgrade

3,500,000

Underground Steam & Water Upgrade Completion

9,000,000

University Programs  Building – Phase I

8,750,000

University Programs Building – Phase II  Visitors Center

300,000

Waring Building  Conversion

7,888,000

Waterbury Downtown  Campus

3,000,000

Waterbury Property Purchase

325,000

West Campus Renovations

14,897,000

West Hartford Campus  Renovations/ Improvements

25,000,000

White Building Renovation

2,430,000

Wilbur Cross Building Renovation

3,645,000

Young Building  Renovation/Addition

17,000,000

HEALTH CENTER

CLAC Renovation Biosafety Level 3 Lab

14,000,000

Deferred Maintenance/ Code/ADA Renovation  Sum – Health Center

61,000,000

Dental School Renovation

5,000,000

Equipment, Library  Collections and  Telecommunications – Health Center

75,000,000

Library/Student Computer Center Renovation

5,000,000

Main Building Renovation

125,000,000

Medical School Academic  Building Renovation

9,000,000

Parking Garage – Health Center

8,400,000

Research Tower

60,000,000

Support Building  Addition/Renovation

4,000,000

The University of  Connecticut Health Center New Construction and Renovation

394,900,000

Planning and Design Costs

25,000,000

Total – Storrs and Regional Campus Project List

2,583,000,000

Total – Health Center Project List

786,300,000

TOTAL

382,000,000

868,000,000

3,369,300,000

(b) The plan of funding UConn 2000 shall be the proceeds of general obligation bonds of the state in an amount authorized before June 7, 1995, and the proceeds of securities subject to the authorized funding amount established in subdivision (10) of subsection (a) of section 10a-109d and the proceeds of the Special External Gift Fund becoming available to the university pursuant to section 10a-109i.

(c) The amount of the state debt service commitment in each fiscal year shall be pledged by the university for the punctual payment of special debt service requirements as the same arise and shall become due and payable. As part of the contract of the state with the holders of the securities secured by the state debt service commitment and pursuant to section 10a-109u, appropriation of all amounts of the state debt service commitment is hereby made out of the resources of the General Fund and the Treasurer shall pay such amount in each fiscal year, to the paying agent on the securities secured by the state debt service commitment or otherwise as the Treasurer shall provide. The university shall be entitled to rely on the amount of the state debt service commitment and minimum state operating provision as and for assured revenues in any financing transaction proceeding, provided, to the extent any such proceeding includes reliance on such state debt service commitment and such minimum state operating provision, the university commits to a rate covenant and covenants, in substance, with the state and the holders of its securities to the effect that as long as any securities thereunder are outstanding that it has established and will charge, collect and increase, from time to time, and in time tuition fees and charges for its educational services, its auxiliary enterprises, including dormitory housing, food services and sale of textbooks and use of the physical university plant and for all other services and goods provided by the university, the amount of which, together with other assured revenues or other revenues otherwise available to the university including proceeds available from the Special External Gift Fund shall in each of its fiscal years be sufficient to pay when due, the special debt service requirements on outstanding securities and to permit the university to operate and maintain itself as an institution dedicated to excellence in higher education and to operate and maintain the physical university plant in sound operating condition and to otherwise permit the performance of all covenants included in the financing documents.

(d) With respect to UConn 2000 and within the authorized funding amount, the university may, from time to time, and shall whenever appropriate or necessary, revise, delete and add a particular project or projects, provided (1) a formal approving vote of its board of trustees shall be needed for a material revision, deletion or addition dictated by a change in university planning as determined by its board of trustees or otherwise necessary because of reasons beyond the control of the university, (2) any material revision shall be subject only to such formal approval of the board of trustees as long as the board finds and determines that such revision is consistent with the intent or purpose of the original project, (3) a material addition or deletion shall be conditioned not only upon such formal approval of the board of trustees but also upon a request by the board of trustees for, and enactment of, a subsequent public or special act approving such addition or deletion, if such addition is to add a project not outlined in subsection (a) of this section or the deletion is the deletion of a project outlined in subsection (a) of this section, and (4) no revision, addition or deletion shall reduce the amount of any state debt service commitment. Further, with respect to UConn 2000 and subject to the limitations in the authorized funding amount, the university may determine the sequencing and timing of such project or projects, revise estimates of cost and reallocate from any amounts estimated in subdivision (a) of this section, for one or more projects to one or more other projects then constituting a component of UConn 2000 as long as, at the time of such reallocation, it has found that any such project to which a reallocation is made has been revised or added in accordance with this section and such project from which a reallocation is made either has been so revised or added and can be completed within the amounts remaining allocated to it, or has been so deleted. University actions under this section shall be included in reports to the General Assembly under section 10a-109y.

(e) Until such time as the State Bond Commission allocates the bonds authorized pursuant to section 10a-109gg for the UConn health network initiatives, the university shall not expend any funds authorized by subdivision (10) of subsection (a) of section 10a-109d, subsection (a) of this section or subdivision (1) of subsection (a) of section 10a-109g for The University of Connecticut Health Center new construction and renovation, except for twenty-five million dollars for planning and design costs.

(f) The University of Connecticut Health Center shall (1) contribute not less than sixty-nine million dollars of funds from operations, special eligible gifts or other sources toward The University of Connecticut Health Center new construction and renovation, and (2) provide for construction of a new ambulatory care center through debt or equity financing obtained from one or more private developers who contract with the university to construct such new ambulatory care center.

(P.A. 95-230, S. 5, 45; P.A. 96-244, S. 39, 63; May 9 Sp. Sess. P.A. 02-3, S. 2; P.A. 06-196, S. 72; P.A. 07-108, S. 5; June Sp. Sess. P.A. 07-7, S. 59; P.A. 10-104, S. 4, 5; P.A. 11-75, S. 4; P.A. 13-233, S. 5.)

History: P.A. 95-230 effective June 7, 1995; P.A. 96-244 amended Subsec. (a) to change the estimated cost of the Business School renovation from $48,030,000 to $4,803,000, effective July 1, 1996; May 9 Sp. Sess. P.A. 02-3 amended Subsec. (a) to revise the list of projects and amounts in Phase II and to add the project list and amounts for Phase III, effective July 1, 2002; P.A. 06-196 made technical changes in Subsecs. (c) and (d), effective June 7, 2006; P.A. 07-108 amended Subsec. (a) to revise list of projects and amounts in Phase III, effective July 1, 2007; June Sp. Sess. P.A. 07-7 amended Subsec. (a) to extend the end year for Phase III from 2015 to 2016, effective November 2, 2007; P.A. 10-104 amended Subsec. (a) by adding $207,000,000 for The University of Connecticut Health Center new construction and renovation to estimated cost of Phase III, reallocating $25,000,000 in Phase III from estimated cost of main building renovation to new estimated planning and design costs for The University of Connecticut Health Center and extending Phase III to fiscal year 2018, and added Subsec. (e) re plan for funding The University of Connecticut Health Center new construction and renovation and Subsec. (f) re expenditure of funds contingent upon availability of federal, private or other nonstate money and allocation of bonds, with exception of $25,000,000 authorized for planning and design costs, effective June 3, 2010; P.A. 11-75 amended Subsec. (a) to increase estimated cost in Phase III of main building renovation from $50,000,000 to $125,000,000 and of The University of Connecticut Health Center new construction and renovation from $207,000,000 to $394,900,000 and to add such increases to project list total and total amounts, deleted former Subsec. (e) re plan of funding, redesignated existing Subsec. (f) as Subsec. (e) and made conforming and technical changes therein, and added new Subsec. (f) to require The University of Connecticut Health Center to contribute not less than $69,000,000 of funds toward new construction and renovation and provide for construction of new ambulatory care center through private debt or equity financing, effective July 8, 2011; P.A. 13-233 amended Subsec. (a) to extend end year for Phase III from 2018 to 2024, and, in Phase III, to add $450,000,000 for academic and research facilities, to add $15,000,000 for Avery Point renovation, to increase from $215,000,000 to $805,000,000 the amount for deferred maintenance/Code/ADA renovation lump sum, to increase from $200,000,000 to $470,000,000 the amount for equipment, library collections & telecommunications, to add $70,000,000 for Hartford relocation acquisition/renovation, to increase from $15,000,000 to $78,000,000 the amount for parking garage #3, to increase from $90,000,000 to $162,000,000 the amount for residential life facilities, to increase from $3,000,000 to $13,000,000 the amount for Stamford campus improvements and add housing at Stamford campus to list, to increase from $50,000,000 to $61,000,000 the amount for deferred maintenance/Code/ADA renovation sum-Health Center, to increase Storrs and Regional campus project list total from $1,043,000,000 to $2,583,000,000, to increase Health Center project list total from $775,300,000 to $786,300,000, and to increase total from $1,818,300,000 to $3,369,300,000, effective July 1, 2013.



Section 10a-109ee - Expenditure of deferred maintenance funds.

The university, as defined in subdivision (26) of section 10a-109c, shall provide that all funds allocated to UConn 2000, as defined in subdivision (25) of section 10a-109c, for the purpose of deferred maintenance, as defined in subdivision (29) of section 10a-109c, shall be expended for such purpose.

(P.A. 06-134, S. 13.)

History: P.A. 06-134 effective July 1, 2006.



Section 10a-109f - Financing transactions. Submission of resolutions to the Governor.

(a) The university may, when directed by vote of its board of trustees and subject to the limitations in the authorized funding amount, borrow money and enter into financing transactions proceedings in anticipation of assured revenues or project revenues in the name of the university, on behalf of the state, and issue securities in connection with such proceedings, as follows: (1) To finance the cost of UConn 2000 or any one project thereof, or more than one, or any combination of projects thereof; (2) to refund securities issued pursuant to sections 10a-109a to 10a-109y, inclusive; and (3) to refund any such refunding borrowings. All securities issued in connection with assured revenues or project revenues financing transaction proceedings entered into pursuant to this section shall be authorized by a resolution approved by not less than a majority vote of its board of trustees.

(b) The board of trustees shall submit each resolution for the issuance of securities approved pursuant to subsection (a) of this section, to the Governor accompanied by a summary report of the estimated total completion costs of projects that will not be completed within the issuance which is the subject of the resolution. The Governor may, not later than thirty days after such submission, disapprove such resolution by notifying the board in writing of his disapproval and the reasons for it. If the Governor does not act within such thirty-day period, the resolution is deemed approved.

(P.A. 95-230, S. 6, 45; May 9 Sp. Sess. P.A. 02-3, S. 3.)

History: P.A. 95-230 effective June 7, 1995; May 9 Sp. Sess. P.A. 02-3 amended Subsec. (a) to delete former Subdiv. (2) authorizing certain deficit financing and to redesignate existing Subdivs. (3) and (4) as Subdivs. (2) and (3), effective July 1, 2002.



Section 10a-109ff - Temporary assignment of personnel to Department of Construction Services.

The Commissioner of Construction Services and the president of The University of Connecticut shall enter into and maintain a memorandum of understanding that shall provide for the temporary assignment of personnel from The University of Connecticut at Storrs Division of Public Safety to the Department of Construction Services for the purpose of ensuring compliance with the Fire Safety Code and the State Building Code with respect to buildings or building projects that (1) are part of UConn 2000, as defined in subdivision (25) of section 10a-109c, (2) do not meet threshold limits, as defined in section 29-276b, and (3) are initiated during the period of time in which the memorandum is in effect.

(P.A. 06-134, S. 12; P.A. 11-51, S. 90.)

History: P.A. 06-134 effective July 1, 2006; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.



Section 10a-109g - Terms of financing transactions.

(a)(1) The university is authorized to provide by resolution, at one time or from time to time, for the issuance and sale of securities, in its own name on behalf of the state, pursuant to section 10a-109f. The board of trustees of the university is hereby authorized by such resolution to delegate to its finance committee such matters as it may determine appropriate other than the authorization and maximum amount of the securities to be issued, the nature of the obligation of the securities as established pursuant to subsection (c) of this section and the projects for which the proceeds are to be used. The finance committee may act on such matters unless and until the board of trustees elects to reassume the same. The amount of securities the special debt service requirements of which are secured by the state debt service commitment that the board of trustees is authorized to provide for the issuance and sale in accordance with this subsection shall be capped in each fiscal year in the following amounts, provided, to the extent the board of trustees does not provide for the issuance of all or a portion of such amount in a fiscal year, all or such portion, as the case may be, may be carried forward to any succeeding fiscal year and provided further, the actual amount for funding, paying or providing for the items described in subparagraph (C) of subdivision (10) of subsection (a) of section 10a-109d may be added to the capped amount in each fiscal year:

Fiscal Year

Amount

1996

$112,542,000

1997

112,001,000

1998

93,146,000

1999

64,311,000

2000

130,000,000

2001

100,000,000

2002

100,000,000

2003

100,000,000

2004

100,000,000

2005

100,000,000

2006

79,000,000

2007

89,000,000

2008

115,000,000

2009

140,000,000

2010

0

2011

138,800,000

2012

157,200,000

2013

143,000,000

2014

204,400,000

2015

315,500,000

2016

312,100,000

2017

266,400,000

2018

269,500,000

2019

251,000,000

2020

269,000,000

2021

191,500,000

2022

144,000,000

2023

112,000,000

2024

73,500,000

(2) Subject to amount limitations of such capping provisions in subdivision (1) of this subsection and following approval of such resolution as provided in subsection (b) of section 10a-109f, the principal amount of the securities authorized therein for such project or projects shall be deemed to be an appropriation and allocation of such amount for such project or projects, respectively, and such approval by the Governor of such resolution shall be deemed the allotment by the Governor of such capital outlays within the meaning of section 4-85 and the university (A) may award a contract or contracts and incur an obligation or obligations with respect to each such project or projects authorized pursuant to and within the amount authorized in such resolution, notwithstanding that such contract or obligation may at any particular time exceed the amount of the proceeds from the sale of securities theretofore received by the university, and (B) may issue and sell securities respecting such contracts or obligations referred to in subparagraph (A) only at such time or times as shall be needed to have the proceeds thereof available to pay requisitions expected thereunder within the year following issuance of such securities and to provide for costs of UConn 2000 of not more than twenty per cent in excess and regardless of such anticipated cash expenditure requirements but subject to section 10a-109q, provided the amount needed for funding, paying or providing for the items described in subparagraph (B) of subdivision (10) of subsection (a) of section 10a-109d may be added to the amount of securities so issued.

(b) After issuance, all securities of the university shall be conclusively presumed to be fully and duly authorized and issued under the laws of the state, and any person or governmental unit shall be estopped from questioning their authorization, sale, issuance, execution or delivery by the university.

(c) Securities issued by the university may be issued under an indenture of trust or bond resolution, shall be general obligations of the university, for which its full faith and credit shall be pledged, payable out of any revenues or other assets, receipts, funds or moneys of the university and may be additionally secured by a pledge of revenues to be derived from the operation of a project, by assured revenues and by other assets other than a mortgage, subject only to any agreements with the holders of particular securities pledging any particular assets, revenues, receipts, funds or moneys, unless the university shall otherwise expressly provide by the indenture or resolution that such securities shall be special obligations of the university payable solely from any revenues or other assets, including project revenues, such assured revenues that may be restricted by the terms of receipt thereof to a particular project or projects to be financed by such special obligations subject only to any agreements with the holders of particular securities pledging any particular assets, revenues, receipts, funds or moneys. The form of the master resolution or indenture for securities, the special debt service requirements for which, are secured by the state debt service commitment and containing the state covenant pursuant to section 10a-109u shall be approved by the State Bond Commission prior to the first issue of such securities and any substantive amendment thereof shall also be approved by the State Bond Commission. At such time as the master resolution or indenture is submitted to the State Bond Commission the university shall file with the State Bond Commission the list of projects to be financed by securities secured by the state debt service commitment for the second phase of UConn 2000. The form of the master resolution or indenture for securities for the third phase of UConn 2000, the special debt requirements for which are secured by the state debt service commitment and containing the state covenant pursuant to section 10a-109u, shall be approved by the State Bond Commission prior to the first issue of such securities and any substantive amendment thereof shall also be approved by the State Bond Commission. At such time as the master resolution or indenture for the third phase of UConn 2000 is submitted to the State Bond Commission, the university shall file with the State Bond Commission the list of projects to be financed by securities secured by the state debt service commitment for the third phase of UConn 2000.

(d) The resolution or indenture pursuant to which securities are issued shall provide for the dates of the securities, the maturity dates, which in the case of securities issued to finance equipment and collections, shall not exceed five years and, in the case of securities issued for any other purpose shall not exceed thirty years from their dated dates, the special debt service requirements and dates thereof, the rate or rates of interest or the manner of varying or determining such rate or rates, the cash flow requirements to cover the cost of UConn 2000 or components thereof to be funded from the proceeds of such securities, and by whom, on behalf of the university, such securities shall be delivered, signed or countersigned, and by whom, on behalf of the university, disbursements and investments may be made and all other particulars thereof and may contain for the benefit of holders, from time to time and as a contract therewith, any agreements and the provisions deemed necessary or appropriate by the university in connection with the issuance of such securities and may provide for the terms and security thereof, including, without limitation, (1) terms and pledges respecting assured revenues or project revenues and respecting the fixing and collection of other revenues of the university or from any project covered by such resolution or indenture provisions, if any; (2) provisions respecting custody of the proceeds from the sale of such securities; (3) provisions for the investment and reinvestment of proceeds of the securities until used to pay costs of a project and for the disposition of any excess proceeds of the securities or investment earnings thereon; (4) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and, subject to the approval of the State Treasurer under section 10a-109j, agreements for the purpose of moderating interest rate fluctuations, and of such other agreements entered into pursuant to section 3-20a; (5) provisions for the collection, custody, investment, reinvestment and use of revenues or other receipts, funds or moneys pledged therefor; (6) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the university in such amounts as the university may establish and the requirements, investments and application thereof; (7) covenants for the establishment of pledged revenue coverage requirements for such securities; (8) covenants for the establishment of maintenance and insurance requirements with respect to a project or projects; (9) provision for the issuance of additional securities on a parity with securities theretofore issued, including establishment of coverage requirements with respect thereto; (10) the terms to be incorporated in any loan of the proceeds of such securities, and in any lease of a project or projects; (11) the creation and maintenance of special funds from the revenues of a project or projects; (12) the rights and remedies available to the holder or holders of securities in the event of default, the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the university may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any securities and limiting or abrogating the right of the holders of any securities of the university to appoint a trustee under sections 10a-109a to 10a-109y, inclusive, or limiting the rights, powers and duties of such trustee; (13) provision for a trust indenture by and between the university and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any revenues, assets or income from assets to which or in which the university has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any securities and not otherwise in violation of law, and such agreement may provide for the restriction of the rights of any individual holder of securities of the university and may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the university, persons and collective holders of securities of the university and the trustee; (14) covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any securities of the university or to maintain the federal or state tax exemption thereon, or which, in the discretion of the university, will tend to make any securities to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated above; (15) and any other matters of like or different character, which in any way affect the security or protection of the securities of the university, all as the university shall deem advisable and not in conflict with the provisions of sections 10a-109a to 10a-109y, inclusive.

(e) Securities issued under authority of sections 10a-109a to 10a-109y, inclusive, shall be sold by the Treasurer of the state, on behalf of the university, subject in all respects to the indenture of trust or bond resolution approved by the university respecting the securities to be sold, at public or private sale at such price, whether par, premium or discount, and at such time or times, subject in each fiscal year to the cash flow requirements of the university to cover the cost of UConn 2000, as may be determined in the best interest of the state and university by the Treasurer and evidenced by his execution of a certificate of determination to be filed with the university and the secretary of the State Bond Commission upon completion of the sale pursuant to subsection (f) of this section. All costs of issuance in connection with the authorization, sale and issuance of the securities, including interest during construction of any projects being financed with the proceeds thereof, costs and expenses of financial advisers, underwriters, counsel, initial trustee, interest rate protection, credit enhancement, liquidity, letter of credit, and ratings, if any, shall be paid from the proceeds and accrued interest of the securities unless the university determines to pay any of such costs and expenses out of other funds available to it.

(f) The Treasurer shall set the terms and provisions of the sale of any securities, receive bids or proposals, award and sell any securities, and take all other action appropriate or necessary in connection therewith including rejecting any bid or proposal not meeting the sale requirements, in conjunction with the board of trustees of the university which is hereby authorized by a majority vote to delegate such matters to its finance committee or to any officer, official or trustee serving on such finance committee.

(g) The proceeds of the securities of any issue shall be used solely for the purpose or purposes identified in the master indenture, and shall be disbursed in such manner and under such restrictions, if any, as the university may provide in the resolution authorizing the issuance of such securities or in the indenture or resolution securing the same. The university shall not lease or finance or lease-finance any land or building outside the Storrs campus through any other state agency or quasi-public agency other than those leases, financings or lease purchases in the ordinary course of its activities and provided the annual expenditure thereof during the period of agreements related thereto whether expressed as rent, debt service, lease purchase payments or the like does not exceed for each item which is the subject matter of the lease, finance or lease-finance agreement, fifty thousand dollars in any year and such limitation shall apply as long as the university is authorized in accordance with subsection (a) of this section to issue securities under sections 10a-109a to 10a-109y, inclusive. The resolution providing for the issuance of securities, and any indenture or resolution securing such securities, may contain such limitations upon the issuance of additional securities as the university may deem proper, and such additional securities shall be issued under such restrictions and limitations as may be prescribed by such indenture or resolution, provided, no such resolution or indenture shall include a covenant committing the university to the issuance of additional securities secured by a pledge of the state debt service commitment. The university may provide for the replacement of any securities which become mutilated, or are destroyed, stolen or lost. Securities may be issued under sections 10a-109a to 10a-109y, inclusive, without obtaining the consent of any department, division, commission, board, bureau, or agency of the state and without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions or things which are specifically required by sections 10a-109a to 10a-109y, inclusive.

(h) Money borrowed and securities issued and delivered by the university shall not constitute a debt or liability of the state or of any municipality or any political subdivision of the state, but shall be payable solely from the resources of the university described in and pursuant to the indenture of trust or resolution under which they are issued, and all such securities shall contain on their face a statement to that effect. The borrowing of money and the issuance of securities by the university shall not directly or indirectly or contingently obligate the state or any municipality or political subdivision to levy or to pledge any form of taxation and such securities shall not constitute an indebtedness of the state within the meaning of any constitutional or statutory debt limitation or restriction and accordingly, shall not be subject to any statutory limitation on the indebtedness of the state and such securities, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation, except that the amount of securities in each fiscal year in which the General Assembly has authorized the board of trustees to provide for the issuance and sale of securities pursuant to subsection (a) of this section for purposes of section 3-21, but subject to the exclusions or deductions provided in said section 3-21, shall be deemed to be indebtedness of the state until deemed paid or retired. For any years for which there is not an estimate of net tax revenues, the Wharton Econometric Forecasting Associates projection of consumer price index growth shall be applied to the most recently adopted state revenue estimate and shall be deemed to satisfy the provisions of subsection (d) of said section 3-21.

(i) In connection with the issuance of securities, the university may create and establish one or more reserve funds to be known as special capital reserve funds and may pay into such special capital reserve funds (1) any moneys appropriated and made available by the state for the purposes of such funds, (2) any proceeds of sale of securities, to the extent provided in the resolution of the university authorizing the issuance thereof, and (3) any other moneys which may be made available to the university for the purpose of such funds from any other source or sources. The moneys held in or credited to any special capital reserve fund established under this subsection, except as provided in this subsection, shall be used solely for the payment of the principal of special obligation securities of the university secured by such special capital reserve fund as the same become due, the purchase of such special obligation securities of the university, the payment of interest on such special obligation securities of the university or the payment of any redemption premium required to be paid when such special obligation securities are redeemed prior to maturity; provided the university may provide that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the maximum amount of principal and interest becoming due by reason of maturity or a required sinking fund installment in the succeeding calendar year on the special obligation securities of the university then outstanding and secured by such special capital reserve fund or such lesser amount specified by the university in its resolution authorizing the issuance of any such special obligation securities, such amount being referred to in this subsection as the “required minimum capital reserve”, except for the purpose of paying such principal of, redemption premium and interest on such special obligation securities of the university secured by such special capital reserve becoming due and for the payment of which other moneys of the university are not available. The university may provide that it shall not issue special obligation securities at any time if the required minimum capital reserve on the special obligation securities outstanding and the special obligation securities then to be issued and secured by a special capital reserve fund will exceed the amount of such special capital reserve fund at the time of issuance, unless the university, at the time of the issuance of such special obligation securities, shall deposit in such special capital reserve fund from the proceeds of the special obligation securities so to be issued, or otherwise, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve. On or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairperson of the board of trustees to the Secretary of the Office of Policy and Management and Treasurer of the state, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to the university for deposit therein. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such fund shall be valued at amortized costs. Nothing contained in this section or section 10a-105 shall preclude the university from establishing and creating other debt service reserve funds in connection with the issuance of securities of the university. Subject to any agreement or agreements with holders of outstanding special obligation securities of the university, any amount or amounts allotted and paid to the university by the state pursuant to this section shall be repaid to the state from moneys of the university at such time as such moneys are not required for any other of its corporate purposes and in any event shall be repaid to the state on the date one year after all special obligation securities of the university theretofore issued on the date or dates such amount or amounts are allotted and paid to the university or thereafter issued, together with interest on such special obligation securities, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders thereof, are fully met and discharged. A special capital reserve fund shall not be created, established or applicable or available pursuant to this subsection unless the board of trustees of the university is of the opinion and determines its self-sufficiency in that (A) project revenues or assured revenues, other than those to be derived from the state debt service commitment and the minimum state operating provision, and as a result of the implementation of its rate covenant, are estimated and expected, assuming continued compliance by the state and the university with the provisions of sections 10a-109a to 10a-109y, inclusive, be sufficient (i) to pay the applicable special debt service requirements on special obligation securities, (ii) to establish, increase and maintain any reserves deemed by the university to be advisable to secure the payment of the special debt service requirements on such special obligation securities and to maintain its renewal and replacement fund and (iii) to operate and maintain in a prudent and economical manner the physical infrastructure of the university and (B) the university has recently reviewed and resolved that it is in compliance with its rate covenant referred to in section 10a-109e. Prior to the issuance of special obligation securities, the security for which is to be enhanced by such a special capital reserve fund, the aforementioned self-sufficiency finding by the university shall be submitted to and confirmed as not unreasonable or arbitrary in the certificate of determination referred to in subsection (e) of this section by the Treasurer of the state. In addition, a special capital reserve fund shall be used only if such use improves or is essential to the rating of the securities or provides interest savings as determined by the Treasurer of the state. The provisions of this subsection respecting the creation, establishment and enhancement of a special capital reserve fund shall not be available or applicable to any general obligation securities issued by the university pursuant to sections 10a-109a to 10a-109y, inclusive.

(P.A. 95-230, S. 7, 45; P.A. 96-180, S. 134, 166; P.A. 98-124, S. 6, 12; May 9 Sp. Sess. P.A. 02-3, S. 4–6; P.A. 06-196, S. 73; June Sp. Sess. P.A. 07-7, S. 54; P.A. 10-104, S. 6; P.A. 11-75, S. 5; P.A. 13-233, S. 6.)

History: P.A. 95-230 effective June 7, 1995 (Revisor’s note: In Subsec. (g), the phrase “securities which become mutilated or be destroyed, stolen or lost” was replaced editorially by the Revisors with “securities which become mutilated, or are destroyed, stolen or lost” for grammatical accuracy); P.A. 96-180 made a technical change in Subsec. (a)(1), effective June 3, 1996; P.A. 98-124 modified Subdiv. (4) to include agreements entered into pursuant to Sec. 3-20a, effective May 27, 1998; May 9 Sp. Sess. P.A. 02-3 amended Subsec. (a)(1) to revise the amount authorized for fiscal year 2005, to provide for authorized amounts for fiscal years 2006 to 2015 and to make a technical change, amended Subsec. (c) to add provisions re approval of the master resolution or indenture by the State Bond Commission and amended Subsec. (g) to provide for use of the proceeds of any bond issues for purposes identified in the master indenture, effective July 1, 2002; P.A. 06-196 made technical changes in Subsec. (g), effective June 7, 2006; June Sp. Sess. P.A. 07-7 amended Subsec. (a)(1) to revise amounts authorized for fiscal years 2008 to 2015, and to include authorization of $90,900,000 for fiscal year 2016, effective November 2, 2007; P.A. 10-104 amended Subsec. (a)(1) by authorizing securities in capped amounts of $116,000,000 in fiscal year 2017 and $91,000,000 in fiscal year 2018, reducing authorized capped amount of securities in fiscal year 2010 to $0, reducing authorized capped amount of securities in fiscal year 2011 to $138,800,000 and increasing authorized capped amounts of securities to $157,200,000 in fiscal year 2012, $143,000,000 in fiscal year 2013, $140,000,000 in fiscal year 2014, $128,500,000 in fiscal year 2015 and $119,500,000 in fiscal year 2016, effective June 3, 2010; P.A. 11-75 amended Subsec. (a)(1) to remove reference to repealed Sec. 10a-109ll and increase authorized capped amounts of securities from $140,000,000 to $198,000,000 in fiscal year 2014, from $128,500,000 to $208,500,000 in fiscal year 2015, from $119,500,000 to $199,500,000 in fiscal year 2016, and from $116,000,000 to $160,900,000 in fiscal year 2017, effective July 8, 2011; P.A. 13-233 amended Subsec. (a)(1) by increasing authorized amount in fiscal year 2014 from $198,000,000 to $204,400,000, in fiscal year 2015 from $208,500,000 to $315,500,000, in fiscal year 2016 from $199,500,000 to $312,100,000, in fiscal year 2017 from $160,900,000 to $266,400,000, and in fiscal year 2018 from $91,000,000 to $269,500,000, and by adding authorized amounts for fiscal years 2019 to 2024, effective July 1, 2013.



Section 10a-109gg - Issuance of bonds for UConn health network initiatives.

(a) The State Bond Commission shall have power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding twenty-two million dollars.

(b) The proceeds of the sale of the bond issuance described in subsection (a) of this section shall be used by the Office of Policy and Management, in consultation with the chairperson of the Board of Trustees of the university, for the purpose of the UConn health network initiatives in the following manner: (1) Five million dollars of such proceeds shall be used by Hartford Hospital to develop a simulation and conference center on the Hartford Hospital campus to be run exclusively by Hartford Hospital, (2) five million dollars of such proceeds shall be used to fulfill the initiative for a primary care institute on the Saint Francis Hospital and Medical Center campus, (3) five million dollars of such proceeds shall be used to fulfill the initiatives for a comprehensive cancer center and The University of Connecticut-sponsored health disparities institute; (4) five million dollars of such proceeds shall be used to fulfill the initiatives for the planning, design, land acquisition, development and construction of (A) a cancer treatment center to be constructed by, or in partnership with, The Hospital of Central Connecticut, provided such cancer treatment center is located entirely within the legal boundaries of the city of New Britain, (B) renovations and upgrades to the oncology unit at The Hospital of Central Connecticut, and (C) if certificate of need approval is received pursuant to the provisions of subsection (b) of section 10a-109ii, a Permanent Regional Phase One Clinical Trials Unit located at The Hospital of Central Connecticut in New Britain; and (5) two million dollars of such proceeds shall be used to fulfill the initiatives for patient room renovations at Bristol Hospital. In the event that the cancer treatment center authorized pursuant to subdivision (4) of this subsection is built in whole or in part outside the legal boundaries of the city of New Britain, The Hospital of Central Connecticut shall repay the entire amount of the proceeds used to fulfill the initiatives for the planning, design, development and construction of such center.

(c) The provisions of section 3-20 or the exercise of any right or power granted pursuant to said section that are not inconsistent with the provisions of sections 10a-109b to 10a-109e, inclusive, 10a-109g, 10a-109n, 10a-109gg to 10a-109mm, inclusive, and 32-41s are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to subsections (a) and (b) of this section. Temporary notes issued in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(d) None of the bonds described in subsections (a) and (b) of this section shall be authorized, except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization that (1) has been signed by the secretary or by or on behalf of the university, and (2) contains such other terms and conditions as the commission, in its discretion, may require.

(P.A. 10-104, S. 8; 10-179, S. 81; P.A. 11-75, S. 6.)

History: P.A. 10-104 effective June 3, 2010; P.A. 10-179 amended Subsec. (b) by providing that from proceeds of sale of bond issuance, $5,000,000 shall be used by Hartford Hospital to develop simulation and conference center to be run exclusively by Hartford Hospital, $5,000,000 shall be used for primary care institute, and $10,000,000 shall be used for institute for clinical and translational science, and by making conforming changes effective May 7, 2010; P.A. 11-75 amended Subsec. (a) to decrease aggregate amount from $30,000,000 to $22,000,000, amended Subsec. (b)(3) to delete provisions re institute for clinical and translational science and $5,000,000 of proceeds to be used to fulfill initiatives for such institute, deleted former Subsec. (b)(4) re Connecticut Institute for Nursing Excellence, redesignated existing Subsec. (b)(5) and (6) as Subsec. (b)(4) and (5), deleted former Subsec. (d)(2) re $100,000,000 of federal, private or nonstate money and redesignated existing Subsec. (d)(3) as Subsec. (d)(2), effective July 8, 2011.



Section 10a-109h - Security for indebtedness; indenture.

(a) Any pledge made by the university pursuant to section 10a-109g is and shall be deemed a statutory lien. Such lien shall be valid and binding from the time when the pledge is made. The lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the university, irrespective of whether the parties have notice of the claims. Notwithstanding any provision of the Uniform Commercial Code to the contrary, neither sections 10a-109a to 10a-109y, inclusive, the indenture or resolution, nor any other instrument by which a pledge is created need be recorded. Any revenues or other receipts, funds, moneys, personal property of fixtures so pledged and thereafter received by the university shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act and such lien shall have priority over all other liens, including without limitation the liens of persons who, in the ordinary course of business, furnish services or materials in respect of such assets.

(b) All expenses incurred in carrying out the indenture, any financing document or resolution may be treated as a part of operating expenses of the university unless otherwise paid as part of the special debt service requirements in accordance with the financing transaction proceedings.

(c) Whether or not any securities issued pursuant to sections 10a-109a to 10a-109y, inclusive, are of the form and character to qualify as negotiable instruments under the terms of title 42a, the securities are hereby made negotiable instruments within the meaning of and for all purposes of said title 42a, subject only to the provisions of the securities.

(P.A. 95-230, S. 8, 45; P.A. 01-132, S. 153; May Sp. Sess. P.A. 04-2, S. 57.)

History: P.A. 95-230 effective June 7, 1995; P.A. 01-132 amended Subsec. (a) to replace provision that any pledge made by the university “is and shall be deemed a statutory lien as provided in subsection (2) of section 42a-9-102” with provision that such pledge “is and shall be deemed a statutory lien and, except as expressly provided in this section, is governed by article 9 of title 42a”; May Sp. Sess. P.A. 04-2 amended Subsec. (a) to delete provision making pledges under section subject to article 9 of the Uniform Commercial Code, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date.



Section 10a-109hh - Bonds issued for UConn health network initiatives to be general obligations.

The bonds issued pursuant to section 10a-109gg shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 10-104, S. 9.)

History: P.A. 10-104 effective June 3, 2010.



Section 10a-109i - Special External Gift Fund. Endowment Fund for The University of Connecticut. Endowment fund state grant.

(a)(1) There is hereby created a Special External Gift Fund to encourage special eligible gifts from the private sector, to be used by the university in furtherance of UConn 2000 pursuant to sections 10a-109a to 10a-109y, inclusive. The fund shall be administered by the board of trustees, or by the finance committee if so delegated by the board of trustees. Notwithstanding the provisions of subsection (b) of section 10a-105 or any other provision of the general statutes, there shall be deposited into the fund: (A) Special eligible external gift fund moneys in an amount equal to the special eligible gifts, and (B) interest or other income earned on the investment of moneys in the Special External Gift Fund pending transfer or use of such moneys pursuant to sections 10a-109a to 10a-109y, inclusive.

(2) Moneys in the Special External Gift Fund may be used to pay costs in connection with any UConn 2000 project or projects and may be added to state or other moneys available or becoming available for any such project; any moneys in the Special External Gift Fund not used to pay costs in connection with any such project or projects may be used to meet special debt service requirements on outstanding securities or for purchase or redemption and cancellation of such securities or by payment thereof at maturity.

(3) The board of trustees shall adopt guidelines with respect to the solicitation of special eligible gifts from private donors. The adoption of such guidelines shall not constitute regulation making as defined in and prescribed by chapter 54.

(b) (1) A permanent Endowment Fund for The University of Connecticut shall be confirmed, established or created to encourage donations from the private sector, with an incentive in the form of an endowment fund state grant, which shall be deposited in the university or in a foundation operating pursuant to sections 4-37e and 4-37f consistent with the deposit of endowment fund eligible gifts, and the net earnings on the principal of which are to be dedicated and made available to the university for endowed professorships, scholarships and programmatic enhancements. The fund shall be administered by the board of trustees, or by a nonprofit entity entrusted for such purpose and created or to be created and qualified as a Section 501(c)(3) organization under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and preferably constituted and controlled independent of the state and university so as to qualify the interest on state bonds the proceeds of which have been granted for deposit in the endowment fund as excludable from federal taxation under such code and shall, in any event, be held in a trust fund with a bank or trust company separate and apart from all other funds and accounts of the state and university. There shall be deposited into the fund: (A) Endowment fund eligible gifts, (B) endowment fund state grants and (C) interest or other income earned on the investment of moneys in the endowment fund pending application or transfer or use of earnings on the principal thereof for the purposes identified in this subdivision (1) of subsection (b) of this section.

(2) (A) For each of the fiscal years ending June 30, 1999, to June 30, 2006, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the endowment fund for the university a grant in an amount equal to half of the total amount of endowment fund eligible gifts, except as provided in this subparagraph, received by the university or for the benefit of the university for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the board of trustees by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made. For the fiscal years ending June 30, 1999, and June 30, 2000, the Office of Higher Education shall deposit in the endowment fund for the university grants in total amounts which shall not exceed the endowment fund state grant, as defined in subdivision (7) of section 10a-109c of the general statutes, revision of 1958, revised to January 1, 1997, and which shall be equal to the amounts certified by the chairperson of the board of trustees for each such fiscal year of endowment fund eligible gifts received by the university or for the benefit of the university and for which written commitments were made prior to July 1, 1997. For the fiscal year ending June 30, 1999, the funds required to be deposited in the endowment fund pursuant to this subparagraph shall be appropriated to the university for such purpose and not appropriated to the fund established pursuant to section 10a-8b.

(B) For each of the fiscal years ending June 30, 2007, to June 30, 2014, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the endowment fund for the university a grant in an amount equal to one-quarter of the total amount of endowment fund eligible gifts, except as provided in this subdivision, received by the university or for the benefit of the university for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the board of trustees by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made. Endowment fund eligible gifts that meet the criteria set forth in this subdivision, made by donors during the period from January 1, 2005, to June 30, 2005, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received. Commitments by donors to make endowment fund eligible gifts for two or more years that meet the criteria set forth in this subdivision and that are made for the period prior to December 31, 2004, but ending before December 31, 2012, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received through the commitment.

(C) In any such fiscal year in which the eligible gifts received by the university exceed the endowment fund state grant maximum commitment for such fiscal year, the amount in excess of such endowment fund state grant maximum commitment for such fiscal year shall be carried forward and be eligible for a matching state grant in any succeeding fiscal year, from the fiscal year ending June 30, 1999, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state grant maximum commitment for such fiscal year. Any endowment fund eligible gifts that are not included in the total amount of endowment fund eligible gifts certified by the chairperson of the board of trustees pursuant to this subparagraph may be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state matching grant maximum commitment for such fiscal year.

(3) Moneys in the endowment fund shall be invested pursuant to subdivision (1) of subsection (b) of section 10a-109i in such obligations as are eligible for investment of pension funds by the Treasurer provided any deposit in a bank or money market or other banking or money market arrangement, such as repurchase agreement, shall be fully secured unless otherwise insured by a federal corporation and the net earnings of the endowment fund shall be used solely for the purposes for which the fund has been established. There shall be no commingling of the investments of the endowment fund with any other fund or account of the state or the university.

(4) The board of trustees shall adopt guidelines with respect to the solicitation of endowment fund eligible gifts from private donors. Private donations shall not be construed to include proceeds of federal grants but may include proceeds of municipal grants.

(P.A. 95-230, S. 9, 45; P.A. 97-293, S. 8, 26; P.A. 98-252, S. 28, 52, 80; 98-259, S. 8, 17; P.A. 01-141, S. 12, 16; June Sp. Sess. P.A. 05-3, S. 65; P.A. 06-135, S. 9; P.A. 11-48, S. 285; P.A. 12-156, S. 48; P.A. 13-261, S. 5.)

History: P.A. 95-230 effective June 7, 1995; P.A. 97-293 amended Subsec. (b)(2)(A) to add provisions re deposit of funds by the Department of Higher Education, to delete provisions concerning state appropriations and bonding, to change the match from 100% to 50% of the total amount of eligible gifts except as provided in the Subpara. for fiscal years ending June 30, 1999, and June 30, 2000, to add subclauses (ii) and (iii), to substitute cap of the Endowment Fund state grant maximum commitment for specific dollar amounts and to make technical changes, effective July 1, 1997; P.A. 98-252 amended Subsec. (b)(1) to provide for the deposit in the university or a foundation operating pursuant to Secs. 4-37e and 4-37f and to make a technical change and amended Subsec. (b)(2) to allow gifts not included in the amount certified by the chairperson to be carried forward and be eligible for a matching state grant in a succeeding fiscal year, effective July 1, 1998; P.A. 98-259 amended Subsec. (b)(2) to delete Subparas. (B) to (D), effective July 1, 1998; P.A. 01-141 amended Subsec. (b)(2) to extend the program to the fiscal year ending June 30, 2014, effective July 1, 2001; June Sp. Sess. P.A. 05-3 amended Subsec. (b)(2) by designating existing language re match in an amount equal to half as Subpara. (A) and amended same to provide for match terminating with the fiscal year ending June 30, 2006, by adding new Subpara. (B) re match in an amount equal to one quarter and by designating existing language re eligible gifts in excess of state grant maximum commitment as Subpara. (C), effective July 1, 2005; P.A. 06-135 amended Subsec. (b)(2)(B) by adding provision re endowment fund eligible gifts made during the period from January 1, 2005, to June 30, 2005, effective July 1, 2006; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011; P.A. 12-156 amended Subsec. (b)(2) by replacing “Board of Regents for Higher Education” with “Office of Higher Education” and replacing references to president of Board of Regents for Higher Education with references to executive director of Office of Higher Education, effective June 15, 2012; P.A. 13-261 amended Subsec. (b)(2)(C) to make technical changes, effective July 11, 2013.



Section 10a-109ii - NICU transfer and increase in bed capacity of John Dempsey Hospital. Discontinuation of NICU transport services.

(a) Not later than June 30, 2011, Connecticut Children’s Medical Center and John Dempsey Hospital shall (1) jointly notify the Secretary of the Office of Policy and Management regarding their agreement to proceed with the NICU transfer and increase in bed capacity of John Dempsey Hospital, or (2) notify the secretary, either jointly or individually, that Connecticut Children’s Medical Center, John Dempsey Hospital, or both, have abandoned their plans to proceed with the NICU transfer and increase in bed capacity of John Dempsey Hospital. For purposes of this section, the NICU transfer and increase in bed capacity of John Dempsey Hospital shall be treated as one project and shall not be separated for purposes of the certificate of need approval process without the filing of a new certificate of need application pursuant to chapter 368z and subsection (b) of this section.

(b) Notwithstanding any provision of the general statutes, the process for certificate of need approval governed by chapter 368z, to the extent applicable, shall be expedited for the NICU transfer, The University of Connecticut Health Center new construction and renovation and any of the UConn health network initiatives as follows: No extensions of the ninety-day time period within which the Office of Health Care Access division within the Department of Public Health has to issue a decision to grant, deny or modify the request for a certificate of need following the receipt of a complete certificate of need application shall be made to any of the applicants or said office, or any successor office, department or agency.

(c) State employees who provide services in the neonatal intensive care unit shall continue to negotiate wages, hours and other conditions of employment through such employees’ respective bargaining agents, in accordance with chapter 68, pursuant to any agreement entered into by John Dempsey Hospital or The University of Connecticut Health Center Finance Corporation.

(d) The NICU transfer shall not result in any change in the licensure or ownership of the transport service currently operated by John Dempsey Hospital. Employees providing transport services on behalf of John Dempsey Hospital shall continue to negotiate wages, hours and other conditions of employment through such employees’ respective bargaining agents, in accordance with chapter 68, pursuant to any agreement entered into between John Dempsey Hospital or The University of Connecticut Health Center Finance Corporation.

(e) Nothing in this section shall be construed to preclude The University of Connecticut Health Center or a constituent unit, including John Dempsey Hospital, from discontinuing NICU transport services if such services are provided by another qualified transport service.

(P.A. 10-104, S. 10; P.A. 11-75, S. 7; P.A. 13-234, S. 146.)

History: P.A. 10-104 effective June 3, 2010; P.A. 11-75 amended Subsec. (a) to extend deadline for notification of agreement re NICU transfer and increase in bed capacity of John Dempsey Hospital from December 31, 2010, to June 30, 2011, effective July 8, 2011; P.A. 13-234 added Subsec. (e) re discontinuation of NICU transport services by The University of Connecticut Health Center or a constituent unit.



Section 10a-109j - Interest rate agreements.

The university may enter into any investment or program of investment or contract which the university by resolution of its board of trustees adopting a statement of policy to moderate interest rate fluctuations determines to be necessary or appropriate to place the securities or investments of the university, on the interest rate, currency, cash flow, or other basis identified therein, including, but not limited to, contracts commonly known as interest rate swap agreements or currency swap agreements; provided, however, that any determination by the university to exercise such power to moderate interest rate fluctuations or enter into any investment or program of investment or contract respecting interest rates, currency, cash flow or other similar agreement, including, but not limited to, interest rate or currency swap agreements, shall not be effective until and unless the Treasurer of the state or his deputy appointed pursuant to section 3-12 has approved such agreement or agreements. The approval of the State Treasurer or his deputy shall be based on documentation provided by the university that it has sufficient assured revenues or project revenues, as applicable to meet the financial obligation associated with such agreements.

(P.A. 95-230, S. 10, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109jj - Connecticut Institute for Primary Care Innovation.

The Connecticut Institute for Primary Care Innovation is a collaborative enterprise between The University of Connecticut School of Medicine and Saint Francis Hospital and Medical Center that will focus on research and training relevant to primary care and will not engage in or manage the delivery of health care services. The institute shall, at all times, operate in accordance with the requirements and policies of The University of Connecticut School of Medicine and the requirements of the Liaison Committee on Medical Education and the Accreditation Council for Graduate Medical Education. The University of Connecticut School of Medicine and Saint Francis Hospital and Medical Center shall enter into an affiliation agreement that shall provide that the institute shall not be constrained by the Ethical and Religious Directives for Catholic Health Care Services with regard to research and training pertaining to primary health care or any report or recommendation generated from such research. The institute shall disclose any research findings or results concerning medically accepted best practices.

(P.A. 10-104, S. 11.)

History: P.A. 10-104 effective June 3, 2010.



Section 10a-109k - Trust funds.

(a) All money received by the university pursuant to the authority of sections 10a-109a to 10a-109y, inclusive, except endowment fund state grants that match endowment fund eligible gifts received on or after January 1, 1996, shall be construed, with the approval of the Treasurer, to be state funds held by the State Treasurer or, within the meaning of section 3-13c, trust funds and shall be held and applied solely as provided in said section 10a-109i or in the indenture of trust or resolution of the board of trustees authorizing the financing document. Any officer to whom, or any bank, trust company or other fiscal agent or trustee to which any money shall be paid shall act as trustee of that money and shall hold and apply the money for that purpose, subject to section 10a-109i or such regulations as the resolution or indenture may provide.

(b) Interest earnings on the proceeds of any securities secured by a state debt service commitment, including any accrued interest remaining after all costs of issuance have been paid, shall be credited to the General Fund.

(P.A. 95-230, S. 11, 45; P.A. 98-252, S. 29, 80.)

History: P.A. 95-230 effective June 7, 1995; P.A. 98-252 added the exception for certain endowment funds state grants for purposes of construing money received by the university as state funds, effective July 1, 1998.



Section 10a-109kk and 10a-109ll - Connecticut Institute for Nursing Excellence. Contribution of federal, private or other nonstate money; notification.

Sections 10a-109kk and 10a-109ll are repealed, effective July 8, 2011.

(P.A. 10-104, S. 12, 14; P.A. 11-75, S. 9.)



Section 10a-109l - Remedies.

Any holder of securities, and the trustee under any resolution or indenture, except to the extent the rights given may be restricted by the resolution authorizing the issuance of securities or an indenture or applicable financing document, may, by action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state or granted under sections 10a-109a to 10a-109y, inclusive, or under the resolution, financing documents or indenture, including the appointment of a receiver of pledged amounts or a project, and may enforce and compel the performance of any duty required by said sections 10a-109a to 10a-109y, inclusive, or by the resolution, financing document or indenture to be performed by any officer mentioned in said sections 10a-109a to 10a-109y, inclusive, or by the university, including the collecting of assured revenues, project revenues, rates, fees and charges. Any such suit, action or proceeding shall be brought for the benefit of all the holders of securities.

(P.A. 95-230, S. 12, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109m - Refunding indebtedness.

Pursuant to sections 10a-109f and 10a-109g, the university may enter into financing documents and issue securities for the purpose of refinancing securities, including the payment of any redemption premium on the securities or any interest accrued or to accrue to the date of redemption of those obligations, and if deemed advisable by the university for the additional purpose of construction or enabling the construction of improvements, extensions, enlargements or additions of the project or projects in connection with which the securities to be refunded have been issued. The university may also borrow and issue securities for the combined purpose of refunding any securities then outstanding or if authorized by law, refunding general obligation debt of the state, including the payment of any redemption premiums on the securities or general obligation debts of the state, and any interest accrued or to accrue to the date of redemption of those obligations, and paying all or any part of the cost of acquiring or constructing or enabling the acquisition or construction of any additional project or projects or part of a project, or any improvements, extensions, enlargements or additions of any project or projects. The incurring of indebtedness for refunding purposes and the issuance of securities in connection with the indebtedness, the maturities and other details, the rights and remedies of the holders and the rights, powers, privileges, duties and obligations of the university with respect to the indebtedness are governed by sections 10a-109a to 10a-109y, inclusive, insofar as the same may be applicable. In the event the university refunds general obligation debt of the state not previously issued to finance any project or projects, the Treasurer of the state is authorized to discharge the university from an amount of its obligations to reimburse the state for debt service on general obligation debt of the state issued to finance any project or projects that is equivalent to the general obligation debt of the state actually being refunded by the issuance of bonds under sections 10a-109a to 10a-109y, inclusive. Equivalent amounts must be determined on the basis of the discounted present value of all such obligations. Any refunding of securities secured by the state debt service commitment shall be conditioned upon a certification of the Treasurer that the refunding is reasonably expected as of the date of the certification to achieve, as a result of the sale of such refunding securities and the investment and application of the proceeds of such sale, net debt service savings.

(P.A. 95-230, S. 13, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109mm - UConn health network initiatives and The University of Connecticut Health Center new construction and renovation. Report.

Not later than January 1, 2011, and biennially thereafter until completion of the UConn health network initiatives and The University of Connecticut Health Center new construction and renovation, The University of Connecticut shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to higher education, public health, finance, revenue and bonding, and appropriations on the progress of the UConn health network initiatives and The University of Connecticut Health Center new construction and renovation.

(P.A. 10-104, S. 15.)

History: P.A. 10-104 effective June 3, 2010.



Section 10a-109n - Construction by the university of capital improvements.

(a) For the period from July 1, 2001, to June 30, 2024, or until completion of the UConn 2000 infrastructure improvement program, whichever is later, the university shall have charge and supervision of the design, planning, acquisition, remodeling, alteration, repair, enlargement or demolition of any real asset or any other project on its campuses.

(b) (1) The university shall cause to be prepared, proposed construction standards for all projects. The proposed standards shall, subject to applicable law, include, among other things, provisions relating to the quality and type of materials to be used, provisions for safety, fire protection, health and sanitation, provisions for the installation of fixtures, furnishings, equipment, machinery and apparatus, and construction features.

(2) Pursuant to such construction standards in effect at such time, the university shall cause to be prepared, within the costs available therefor, the detailed plans and specifications for each project. The university may from time to time modify, or authorize modifications to, such detailed plans and specifications, provided the plans and specifications as so modified shall comply with the construction standards, if any, adopted pursuant to sections 10a-109a to 10a-109y, inclusive, and in effect at the time of the modifications, and the provisions of section 10a-109e are complied with.

(3) The university shall identify the scope of work and hire, and contract with persons with the necessary experience and capability to perform such scope of work.

(4) The university may contract with a design professional for the design of any project, with a general contractor for the construction of any project; and with one or more prime trade contractors with respect to such construction work if the university determines that to do so will be in the public interest of the state.

(c) (1) Any construction contract to which the university is a party may include a provision that the design professional who designed the project, or an architect or professional engineer or construction manager retained or employed specifically for the purpose of supervision, may supervise the work to be performed through to completion and ensure that the materials furnished and the work performed are in accordance with the drawings, plans, specifications and contracts therefor.

(2) (A) Except as provided in subparagraph (B) of this subdivision, any total cost basis contract or other contract for the construction of a university project which is estimated to cost more than five hundred thousand dollars, shall be publicly let by the university. The university shall give notice to contractors interested in prequalifying to submit a project proposal or bid, by advertising, at least once, in one or more newspapers having general circulation in the state and by posting the advertisement on the university web site. The notice to prequalify shall contain the requirement that contractors be prequalified pursuant to section 4a-100, a statement of the time and place where the responses shall be received and such additional information as the university deems appropriate. Upon receipt of such responses, the university shall select each contractor who has been prequalified pursuant to section 4a-100 and has shown itself able to post surety bonds required by such contract and has demonstrated that it possesses the financial, managerial and technical ability and the integrity necessary and without conflict of interest for faithful and efficient performance of the work provided for therein. The university shall evaluate whether each such contractor is responsible and qualified based on its experience with projects similar to that for which the bid or proposal is to be submitted and based on objective written criteria included in the application to request prequalification with respect to such contract. The university shall also consider whether a contractor, and any subcontractor on the contractor’s previous projects, has been in compliance with the provisions of part III of chapter 557 and chapter 558 during the previous five calendar years.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, the board of trustees may approve a total cost basis contract or other contract for the construction of a university project which is estimated to cost more than five hundred thousand dollars that has not been publicly let pursuant to the provisions of said subparagraph (A), provided the board deems the contract to address an emergency.

(3) The university shall thereafter give notice to those so prequalified by the university pursuant to subdivision (2) of this section of the time and place where the public letting shall occur and shall include in such notice such information of the work required as appropriate. Each bid or proposal shall be kept sealed until opened publicly at the time and place as set forth in the notice soliciting such bid or proposal. The university shall not award any construction contract, including, but not limited to, any total cost basis contract, after public letting, except to the responsible qualified contractor, submitting the lowest bid or proposal in compliance with the bid or proposal requirements of the solicitation document. The university may, however, waive any informality in a bid or proposal, and may either reject all bids or proposals and again advertise for bids or proposals or interview at least three responsible qualified contractors and negotiate and enter into with any one of such contractors that construction contract which is both fair and reasonable to the university.

(4) The notice to each contractor prequalified to submit a proposal or bid and the construction contract, including each total cost basis contract, awarded by the university shall contain such other terms and conditions, and such provisions for penalties as the university may deem appropriate.

(5) No payments shall be made by the university on account of any contract for the project awarded by or for the university until the bills or estimates presented for such payment shall have been duly certified to be correct by the university. No payments shall be made from any other fund on account of any contract for any project awarded by or for the university until the bills or estimates presented for such payment shall have been duly certified to be correct by the university.

(6) Provision shall be made in each contract to the effect that payment is limited to the amount provided therein and that no liability of the university or state shall and may be incurred beyond such amount.

(7) The university shall require, for the protection of the state and the university, such deposits, bonds and security in connection with the submission of bids or proposals, the award of construction contracts and the performance of work as the university shall determine to be appropriate and in the public interest of the state.

(8) Any contract awarded by the university shall be a contract with the state acting through the university.

(9) The university shall not enter into a construction manager at-risk project delivery contract that does not provide for a maximum guaranteed price for the cost of construction which shall be determined not later than the time of the receipt and approval by the university of the trade contractor bids. Each construction manager at-risk shall invite bids and give notice of opportunities to bid on project elements, by advertising, at least once, in one or more newspapers having general circulation in the state and by posting the advertisement on the Internet. Each bid shall be kept sealed until opened publicly at the time and place as set forth in the notice soliciting such bid. The construction manager at-risk shall, after consultation with and approval by the university, award any related contracts for project elements to the responsible qualified contractor, who shall be prequalified pursuant to section 4a-100, submitting the lowest bid in compliance with the bid requirements, provided (A) the construction manager at-risk shall not be eligible to submit a bid for any such project element, and (B) construction shall not begin prior to the determination of the maximum guaranteed price, except for the project elements of site preparation and demolition that have been previously put out to bid and awarded.

(10) If the university designates a project as suitable for a design-build contract, the university may enter into a single contract with a design-builder recommended by a selection panel and selected by the university. The university shall give notice of such project and specifications for such project by posting such notice on the Internet. The university shall establish a selection panel for each project to score the qualifications and past performance of each design-builder who submits a competitive proposal to the university for such project. The selection panel shall score the qualifications and past performance of each design-builder using a predetermined scoring method developed by the university and provided to each design-builder in advance of such design-builder’s development of the competitive proposal. The selection panel’s scoring method may be unique to each project, but shall consist of combining the score of each design-builder’s qualifications and past performance and evaluating the technical merit of the competitive proposal and each design-builder’s projected project cost. The design-build contract shall (A) include, but not be limited to, such project elements as permitting, engineering, design, construction and, if applicable, site acquisition, and (B) be based on the competitive proposal submitted by the design-builder that is selected by the university. No design-build contract for which the total cost is estimated to be more than five hundred thousand dollars may be awarded to a design-builder who is not prequalified for the project in accordance with section 4a-100. Such design-build contracts shall state the responsibilities of the design-builder to deliver a completed and acceptable project on a date certain and the maximum costs of the project and, if applicable, as a separate item, the cost of any site acquisition. The university shall determine all other requirements and conditions for such competitive proposals, selection of a design-builder and other awards and shall have sole responsibility for all other aspects of such design-build contracts.

(d) For the purposes of part III of chapter 557, a project undertaken by the university shall be deemed to be a state public works project and consist of public buildings.

(e) (1) Notwithstanding any provision of the general statutes, any license, permit, and approval required or permitted to be issued and any administrative action required or permitted to be taken pursuant to the general statutes in connection with any project by the university shall be issued or taken upon application to the particular commissioner or commissioners having jurisdiction over such license, permit, approval or other administrative action or such other state official as such commissioner shall designate. As used in this section, the term commissioner shall mean commissioners if more than one commissioner has jurisdiction over the subject matter and their designee, if any. No agency, commission, council, committee, panel or other body whatsoever other than such commissioner shall have jurisdiction over or cognizance of any licenses, permits, approvals or administrative actions concerning any project and no notice of any tentative determination or any final determination regarding any such license, permit, approval or administrative action and no notice of any such license, permit, approval or administrative action shall be required except as expressly provided pursuant to this subsection. For purposes of sections 10a-109a to 10a-109y, inclusive, a capital project is a state facility and accordingly, no ordinance, law or regulation promulgated by or any authority granted to any municipality or any other political subdivision of the state shall apply to a capital project. The State Properties Review Board shall have jurisdiction over any project in the same manner as provided in chapter 60 for a priority higher education facility project. Such commissioner may issue licenses and permits, give such approval and take such administrative action as shall be necessary or desirable.

(2) All applications, supporting documentation and other records submitted to the commissioner and pertaining to any application for any license, permit, approval or other administrative action, together with all records of the proceedings of the commissioner relating to any license, permit, approval or administrative action shall be a public record and shall be made, maintained and disclosed in accordance with the Freedom of Information Act, as defined in section 1-200.

(3) All applications for licenses, permits, approvals and other administrative action required by any applicable provision of the general statutes shall be submitted to the commissioner as provided in subdivision (1) of this subsection.

(4) (A) Any hearing regarding all or any part of any project, provided for by this section, shall be conducted by the particular commissioner having jurisdiction over the applicable license, permit, approval or other administrative action. Legal notice of such hearing shall be published in a newspaper having general circulation in an area which includes the municipality in which the particular part of such project is proposed to be built or is being built not more than ten nor less than five days in advance of such hearing.

(B) In rendering any decision in connection with any project, the commissioner shall weigh all competent material and substantial evidence presented by the applicant and the public in accordance with the applicable statute. The commissioner shall issue written findings and determinations upon which its decision is based. Such findings and determinations shall consist of evidence presented including such matters as the commissioner deems appropriate, provided such matters, to the extent applicable to the particular permit, shall include the nature of any major adverse health and environmental impact of any project. The commissioner may reverse or modify any order or action at any time on the commissioner’s own motion. The procedure for such reversal or modification shall be the same as the procedure for the original proceeding.

(C) Any administrative action taken by any commissioner in connection with any project may be appealed by an aggrieved party to the superior court for the judicial district of New Britain in accordance with the provisions of section 4-183, except as otherwise provided in sections 10a-109a to 10a-109y, inclusive. Such appeal shall be brought within ten days of the date of mailing to the parties to the proceeding of a notice of such order, decision or action by certified mail, return receipt requested, and the appellant shall serve a copy of the appeal on each party listed in the final decision at the address shown in such decision. Failure to make such service within such ten days on parties other then the commissioner who rendered the final decision may not, in the discretion of the court, deprive the court of jurisdiction over such appeal. Within ten days after the service of such appeal, or within such further time as may be allowed by the court, the commissioner which rendered such decision shall cause any portion of the record that had not been transcribed to be transcribed and shall cause either the original or a certified copy of the entire record of the proceeding appealed from to be transmitted to the reviewing court. Such record shall include the commissioner’s findings of fact and conclusions of law, separately stated. If more than one commissioner has jurisdiction over the matter, such commissioners shall issue joint findings of fact and conclusions of law. Such appeal shall state the reasons upon which it is predicated and, notwithstanding any provisions of the general statutes to the contrary, shall not stay the development of any project. The commissioner which rendered such decision shall appear as the respondent. Such appeals to the superior court shall each be privileged matters and shall be heard as soon after the return date as practicable. A court shall render its decision not later than twenty-one days after the date that the entire record, with the transcript, is filed with the court by the commissioner who rendered the decision.

(D) The court shall not substitute its judgment for that of the commissioner as to the weight of the evidence presented on a question of fact. The court shall affirm the decision of the commissioner unless the court finds that substantial rights of the party appealing such decision have been materially prejudiced because the findings, inferences, conclusions or decisions of the commissioner are: (i) In violation of constitutional or statutory provisions, (ii) in excess of the statutory authority of the commissioner, (iii) made upon unlawful procedure, (iv) affected by an error of law, (v) clearly erroneous in view of the reliable, probative and substantial evidence on the whole record, or (vi) arbitrary, capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(E) If the court finds material prejudice, it may sustain the appeal. Upon sustaining an appeal, the court may render a judgment which modifies the decision of the commissioner, orders particular action of the commissioner or orders the commissioner to take such action as may be necessary to effect a particular action and the commissioner may issue a permit consistent with such judgment. Notwithstanding the foregoing, an applicant may file an amended application and the commissioner may, pursuant to the procedures set forth in sections 10a-109a to 10a-109y, inclusive, consider an amended application for an order, permit or other administrative action following court action.

(F) Notwithstanding the provisions of section 3-125, in consultation with the Attorney General, the university is authorized and may use the legal services of any private attorney, in connection with the construction, operation and maintenance of any project. The board of trustees shall determine the effective and efficient method or methods of legal services to accomplish the construction, operation and maintenance of all projects, taking into account the capacity, cost and expense of private counsel for such services and the capacity and direct and indirect cost and expense of and identified by the Attorney General for such services.

(f) On or before December thirty-first and June thirtieth of each year, the university shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding. Such report shall include the following information: (1) The names and addresses of contractors and subcontractors performing repair, addition, alteration and new construction on the university’s campuses in the previous six calendar months, (2) the extent to which such contractors and subcontractors have been in compliance with the provisions of part III of chapter 557 and the provisions of chapter 558, and (3) any actions taken by the university to cooperate with the Labor Department in the enforcement of said provisions.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-230, S. 14, 45; P.A. 97-47, S. 31; P.A. 99-215, S. 24, 29; May 9 Sp. Sess. P.A. 02-3, S. 7; P.A. 06-134, S. 8, 20; June Sp. Sess. P.A. 07-7, S. 60; P.A. 10-104, S. 7; P.A. 13-177, S. 1; 13-233, S. 7.)

History: P.A. 95-230 effective June 7, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1998); P.A. 97-47 amended Subsec. (e)(2) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (e)(4)(C), effective June 29, 1999; May 9 Sp. Sess. P.A. 02-3 amended Subsec. (a) to delete provision requiring filing with the Commissioner of Public Works for capital improvement projects and, notwithstanding the provisions of chapters 59 and 60, to vest in the university the authority re such projects, amended Subsec. (c)(2) to provide for consideration of bidders’ compliance with certain provisions of chapters 557 and 558, amended Subsec. (e) to make a technical change in Subdiv. (1) and to delete provisions for a master process for certain approvals necessary for capital improvements in Subdiv. (3) and added Subsec. (f) re report to the General Assembly, effective July 1, 2002; P.A. 06-134 amended Subsec. (a) to eliminate language notwithstanding the provisions of chapter 59 or 60, effective January 1, 2007, and amended Subsec. (c) by adding language in Subdivs. (2), (3) (4) and (7) re total cost basis contract, monetary threshold requiring project to be publicly let, exception for emergencies and notification to prequalify through advertisement, by replacing “bidder” with “contractor” and adding “proposal” to language re bid throughout said Subdivs. and by adding Subdiv. (9) re construction manager at-risk project delivery contracts, effective July 1, 2006; June Sp. Sess. P.A. 07-7 amended Subsec. (a) to extend the end date from June 30, 2015, to June 30, 2016, effective November 2, 2007; P.A. 10-104 amended Subsec. (a) by extending period during which university has charge and supervision to June 30, 2018, or until completion of UConn 2000 program and made a technical change, effective June 3, 2010; P.A. 13-177 amended Subsec. (c) to add provision re inviting bids and giving notice of opportunities to bid by posting advertisement on the Internet in Subdiv. (9) and add Subdiv. (10) re design-build contracts, effective July 1, 2013; P.A. 13-233 amended Subsec. (a) to extend period during which university has charge and supervision from June 30, 2018, to June 30, 2024, effective July 1, 2013.



Section 10a-109nn - Assessment of progress in meeting purposes of Next Generation Connecticut.

Not later than December 31, 2019, and five years thereafter, the university shall conduct an assessment of the university’s progress in meeting the purposes set forth in subsection (c) of section 10a-109b. The university shall select peers from nationally ranked research universities to conduct such assessment. The selected peers shall seek input from the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, commerce and higher education prior to the completion of such assessment.

(P.A. 13-233, S. 2.)

History: P.A. 13-233 effective July 1, 2013.



Section 10a-109o - Jurisdiction of Superior Court. Performance of governmental function.

(a) The Superior Court shall have jurisdiction to enter judgment against the university founded upon any express contract, including any indemnification provision thereof, between the university and the purchasers and subsequent owners and transferees of securities issued or contracted to be issued by the university, or between the university and any other parties to any financing documents entered into, pursuant to sections 10a-109a to 10a-109y, inclusive. Any action brought under this section shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this section includes any set-off, claim or demand whatever on the part of the university against any plaintiff commencing an action under this section. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to the university. Any action brought under this section shall be privileged in respect to assignment for trial upon motion of either party.

(b) The carrying out by the university of the powers and duties conferred upon it by sections 10a-109a to 10a-109y, inclusive, shall be deemed to be the performance of an essential governmental function. Sections 10a-109a to 10a-109y, inclusive, shall in no way limit or restrict the power and authority of the state to borrow money for the benefit of the university.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-230, S. 15, 45.)

History: P.A. 95-230 effective June 7, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1998).



Section 10a-109oo - Plan for Next Generation Connecticut investments.

The University of Connecticut shall develop a comprehensive plan to guide Next Generation Connecticut investments. The university shall develop such plan in consultation with: (1) An industry advisory board selected by the university that shall be representative of the state’s science, technology, engineering and math-related industries and shall include, but not be limited to, chief science officers or chief technology officers from such industries; (2) an independent research and development advisory firm selected by the university; (3) university academic leaders; (4) federal and private funding agencies; and (5) research and innovation benchmarks identified by the university and an analysis of the university’s progress in meeting such benchmarks in comparison to nationally ranked research universities. Such plan shall identify strategic growth areas for the research, innovation, workforce and economic development needs of Connecticut. The industry advisory board, independent research and development advisory firm and university academic leaders shall seek input from the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, commerce and higher education prior to the completion of the plan. The Board of Trustees of The University of Connecticut shall review and approve such plan not later than July 1, 2014.

(P.A. 13-233, S. 3.)

History: P.A. 13-233 effective July 1, 2013.



Section 10a-109p - Liberal construction.

Sections 10a-109a to 10a-109y, inclusive, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.

(P.A. 95-230, S. 16, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109q - Tax exemption; investment of proceeds.

(a) Securities, their transfer and the income therefrom, including revenues derived from the sale thereof shall at all times be free from taxation except for estate and gift taxes imposed by the state or any political subdivision thereof but the interest on such securities shall be included in the computation of any excise or franchise tax.

(b) Provision may be made in the financing documents or in the financing transaction proceedings for the establishment of a rebate fund and the monitoring thereof and for the execution of a tax regulatory agreement and covenants with respect thereof in order for the interest on the securities to be and to continue to be excludable from gross income for federal income tax purposes pursuant to the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to the extent permitted and provided for by such code. The State Treasurer may establish such requirements for compliance with said internal revenue code on securities secured by the state debt service commitment.

(c) Pending the use and application of any proceeds from the sale of any securities issued pursuant to sections 10a-109a to 10a-109y, inclusive, such proceeds may be deposited or invested in obligations permitted for state general obligation bonds pursuant to subsection (f) of section 3-20 and subject to the more particular provisions of the financing transaction proceedings.

(P.A. 95-230, S. 17, 45.)

History: P.A. 95-230 effective June 7, 1995



Section 10a-109r - Securities as legal investment.

The securities of the university shall be legal investments in which all public officers and public bodies of the state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking associations, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, board of trustees and other fiduciaries, and all other persons whatsoever who are now or may be authorized to invest in securities of the state, may properly and legally invest funds, including capital, in their control, or belonging to them. Those securities are also made securities which may properly and legally be deposited with and received by all public officers and bodies of the state or any agency or political subdivision and all municipalities and public corporations for any purpose for which the deposit of securities of the state is now or may be authorized by law.

(P.A. 95-230, S. 18, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109s - Applicability of indemnification and immunity statutes.

The provisions of sections 4-165 and 5-141d shall apply to any employee or official of the university or other state agency who is discharging his duties or acting within the scope of his employment in furtherance of the UConn 2000 infrastructure improvement program, as defined in subdivision (25) of section 10a-109c.

(P.A. 95-230, S. 19, 45; P.A. 97-293, S. 23, 26.)

History: P.A. 95-230 effective June 7, 1995; P.A. 97-293 made a technical change, effective July 1, 1997.



Section 10a-109t - Validity of securities.

Securities bearing duly authorized signatures of officers or officials holding office on the date of signing shall be valid and binding obligations, notwithstanding that before the delivery of and payment for the obligation any or all persons whose signatures appear on the securities shall have ceased to be such officers or officials. The validity of securities shall not be dependent on nor affected by the validity or regularity of any proceedings to acquire any project financed with the proceeds of securities.

(P.A. 95-230, S. 20, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109u - Covenants.

The state covenants with the purchasers and all other subsequent owners and transferees of securities issued by the university, in consideration of the acceptance of and payment for the securities, until the securities, together with the interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding on behalf of the owners, are fully met and discharged or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the university with or for the benefit of such owners, that the state: (1) Will not create or cause to be created any lien or charge on the assets or revenues pledged to secure such securities, other than a lien or pledge created thereon pursuant to sections 10a-109a to 10a-109y, inclusive; (2) will not in any way impair the rights, exemptions or remedies of the owners; and (3) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the university to take such action as may be necessary to fulfill the terms of the resolution authorizing the issuance of the securities; provided nothing in sections 10a-109a to 10a-109y, inclusive, shall preclude the state from exercising its power, through a change in law, to limit, modify, rescind, repeal or otherwise alter said sections if and when adequate provision shall be made by law for the protection of the holders of outstanding securities, pursuant to the resolution or indenture under which the securities are issued. The university is authorized to include this covenant of the state, as a contract of the state, in any agreement with the owners of any securities, in any credit facility or reimbursement agreement with respect to the securities and in any agreement authorized by sections 10a-109a to 10a-109y, inclusive.

(P.A. 95-230, S. 21, 45.)

History: P.A. 95-230 effective June 7, 1995.



Section 10a-109v - Perpetual succession.

The university shall have perpetual succession as a body politic and corporate and an instrumentality and agency of the state. Such succession shall continue until the existence of the university is terminated by law, but no such law shall take effect as long as the university shall have securities and contracts outstanding unless adequate provision by law is made for the discharge of the obligations of the university to the holders of such securities and for the protection of those entering into contracts with the university. Upon termination or dissolution of the university pursuant to law, all of its rights and properties shall pass to and be vested in its successor entity and if there is no successor entity, in the state.

(P.A. 95-230, S. 22, 45; P.A. 06-196, S. 74.)

History: P.A. 95-230 effective June 7, 1995; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 10a-109w - Authorization for relocation of West Hartford campus. Campus projects under UConn 2000.

(a) Prior to any authorization pursuant to section 10a-109f to implement the relocation of The University of Connecticut, West Hartford campus to a location in the city of Hartford or to any other location, the board of trustees of the university shall authorize such relocation by a resolution approved by a majority vote of the board. Such resolution shall be in addition to any decision of the board pursuant to said section 10a-109f. No funds shall be authorized for such relocation until the board has approved the resolution, except that the board may expend funds for the Hartford relocation feasibility study prior to the approval of the resolution. The feasibility study required pursuant to this section shall include consideration, in consultation with officials of the town of West Hartford, of alternative uses for facilities and land of the West Hartford campus, provided such uses do not include correctional facilities, juvenile detention facilities, state agency residential facilities or community residential facilities of any kind. If the board authorizes the relocation of the West Hartford campus, the university, in concurrence with officials of the state and the town of West Hartford, shall make recommendations to the Office of Policy and Management for alternative uses for the facilities and land of the existing West Hartford campus.

(b) With regard to any authorization by the board of trustees of the university, pursuant to said section 10a-109f, to issue securities for a campus project or to initiate or expand academic programs at any campus of the university under the UConn 2000 infrastructure improvement program, the board shall find and determine that the university has considered (1) whether there are opportunities to coordinate programs and services between the university and other state public and independent institutions of higher education and (2) whether there are opportunities to share programs and facilities with other public and independent institutions of higher education in conjunction with the projects being considered by the university. The findings and determinations of the board shall be included in the reports required pursuant to sections 10a-109x and 10a-109y.

(P.A. 95-230, S. 23, 45; 95-270, S. 10, 11; P.A. 11-70, S. 7.)

History: P.A. 95-230 effective June 7, 1995; P.A. 95-270 added feasibility study requirements, required concurrence, instead of consultation with state and town officials and added land to the considerations for alternative uses for the campus, effective June 22, 1995; P.A. 11-70 replaced “branch” and “branch campus” with “campus”.



Section 10a-109x - Reports to General Assembly on the status and progress of UConn 2000 and Next Generation Connecticut.

(a) Not later than October 1, 1995, and semiannually thereafter, the university shall report to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to the Department of Education, to finance, revenue and bonding, and to appropriations and the budgets of state agencies on the status and progress of UConn 2000. Each report shall include, but not be limited to: (1) Information on the number of projects and securities authorized, approved and issued hereunder including, relative to such projects, project costs, timeliness of completion and any problems which have developed in implementation, and a schedule of projects remaining and their expected costs; (2) the amount of revenue available from all sources for such remaining projects and expected receipts for such remaining projects for the succeeding four quarters; (3) the amount of money raised from private sources for the capital and endowment programs and the progress made in the development and implementation of the fund-raising program; and (4) any cooperative activities with other public and independent institutions of higher education commenced in the preceding six months. Each such report shall, for the preceding six-month period, (A) specify the moneys credited to such fund on account of, or derived from, each source of state and federal revenue, (B) specify the amount of investment earnings from the fund, (C) specify the moneys from such fund applied and expended for (i) the payment of debt service requirements, (ii) the payment of the principal of and interest on securities issued hereunder and general obligation bonds of the state issued for university capital improvement purposes, and (iii) each budgeted account under the annual budget appropriation made to the university.

(b) Commencing January 1, 2000, the first semiannual report in each year submitted in accordance with subsection (a) of this section shall include such information as requested by the bonding subcommittee of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, commerce and higher education including but not limited to: (1) The use of bond funds in the current fiscal year, (2) projected use of bond funds for the next succeeding fiscal year, (3) an updated master plan for the balance of the project, and (4) the use of Connecticut-owned businesses, including businesses owned by women and minorities. In the event that said bonding subcommittee determines that there has been a significant change in the economic circumstances of the state sufficient to warrant recommendations for modification of the program, the subcommittee may make recommendations for appropriate action to said committee.

(c) Not later than January 1, 2016, and annually thereafter, the university shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, commerce and higher education on its progress toward achieving the goals set forth in the plan developed pursuant to section 10a-109oo. The report shall include a summary of the research and economic development activities of the university, including, but not limited to, (1) research proposals, research awards and research expenditures; (2) student applications, student enrollment and degrees awarded at the bachelor’s, master’s and doctoral levels; (3) industry partnerships including joint projects, consortium projects and incubator support; (4) a summary of university and joint university-industry intellectual property activities, including the number of disclosures, patents, licenses, new businesses and entrepreneurial activities established with university technologies; and (5) identification of research and innovation benchmarks and an analysis of the university’s progress in meeting such benchmarks in comparison to nationally ranked research universities.

(P.A. 95-230, S. 24, 45; P.A. 99-241, S. 9, 66; May 9 Sp. Sess. P.A. 02-3, S. 8; P.A. 13-233, S. 8.)

History: P.A. 95-230 effective June 7, 1995; P.A. 99-241 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring additional information in reports commencing January 1, 2000, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-3 made a technical change in Subsec. (a) and amended Subsec. (b) to make a technical change and to provide for a recommendation of the bonding subcommittee in case of certain changes, effective July 1, 2002; P.A. 13-233 added Subsec. (c) re report on plan developed pursuant to Sec. 10a-109oo, effective July 1, 2013.



Section 10a-109y - Performance review report to General Assembly.

On January 15, 2006, and January 15, 2011, the university shall submit to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to education and finance, revenue and bonding, a five-year UConn 2000 performance review report detailing for each project undertaken to date under the program the progress made and the actual expenditures compared to original estimated costs. In addition, the report shall include a summary of programs, services and facilities which the university coordinates with other public and independent institutions of higher education. Not later than sixty calendar days after receipt of said report, such joint committees shall consider the report and determine whether there has been insufficient progress in implementation of UConn 2000 or whether there has been significant cost increases over original estimates as a result of actions taken by the university. If so, the committees may make recommendations for appropriate action to the university and to the General Assembly.

(P.A. 95-230, S. 25, 45; May 9 Sp. Sess. P.A. 02-3, S. 9.)

History: P.A. 95-230 effective June 7, 1995; May 9 Sp. Sess. P.A. 02-3 provided for a five-year performance review report in 2006 and 2011, effective July 1, 2002.



Section 10a-109z - Audit of projects.

The Board of Trustees for The University of Connecticut shall select and appoint independent auditors, as defined in subdivision (7) of section 4-230, to annually conduct an audit of any project of UConn 2000, as defined in subdivision (25) of section 10a-109c. Such audit shall review invoices, expenditures, cost allocations and other appropriate documentation in order to reconcile project costs and verify conformance with project budgets, cost allocation agreements and applicable contracts. The Board of Trustees for The University of Connecticut shall ensure that the auditors have unfettered access to any documentation the auditors need to review any such project. The auditors appointed pursuant to this section may serve in such capacity for five consecutive years and shall not be reappointed at the expiration of such period. Any such auditor appointed pursuant to this section shall not perform any nonaudit services for the university during such period. The auditors shall report annually to the General Assembly on their findings from the audits conducted pursuant to this section.

(P.A. 06-134, S. 1; P.A. 07-166, S. 13.)

History: P.A. 06-134 effective July 1, 2006; P.A. 07-166 changed requirement that auditors review all invoices, expenditures, cost allocations and other appropriate documentation of any project of UConn 2000 to permit review of a sample of invoices, expenditures, cost allocations and other appropriate documentation, and added requirement that auditors report annually to the General Assembly on their findings from audits conducted, effective July 1, 2007.



Section 10a-110 - (Formerly Sec. 10-124). Research foundation. Definitions.

As used in sections 10a-110a to 10a-110g, inclusive, “university” means The University of Connecticut; “board” means the board of trustees of the university; “foundation” means the research foundation established in accordance with section 10a-110a; “employee” means any member of the faculty or staff of the university or the foundation, or any other employee thereof; “invention” means any invention or discovery and shall be divided into the following categories: A. Any invention conceived by one employee solely, or by employees jointly; B. any invention conceived by one or more employees jointly with one or more other persons; C. any invention conceived by one or more persons not employees.

(1949 Rev., S. 3278.)

History: Sec. 10-124 transferred to Sec. 10a-110 in 1983 pursuant to reorganization of higher education system.



Section 10a-110a - (Formerly Sec. 10-125). Establishment and management of foundation.

The board is authorized to establish and manage the foundation as provided herein. The foundation may, subject to direction, regulation and authorization or ratification by the board: (1) Receive, solicit, contract for and collect, and hold in separate custody for purposes herein expressed or implied, endowments, donations, compensation and reimbursement, in the form of money paid or promised, services, materials, equipment or any other things tangible or intangible that may be acceptable to the foundation; (2) disburse funds acquired by the foundation from any source, for purposes of instruction, research, invention, discovery, development or engineering, for the dissemination of information related to such activities, and for other purposes approved by the board and consistent with sections 10a-110 to 10a-110g, inclusive; (3) file and prosecute patent applications and obtain patents, relating to inventions or discoveries which the university may be justly entitled to own or control, wholly or partly, under circumstances hereinafter defined; and receive and hold in separate custody, assignments, grants, licenses and other rights in respect to such inventions, discoveries, patent applications and patents; (4) make assignments, grants, licenses or other disposal, equitably in the public interest, of any rights owned, acquired or controlled by the foundation, in or to inventions, discoveries, patent applications and patents; and to charge therefor and collect, and to incorporate in funds in the custody of the foundation, reasonable compensation in such form and measure as the board authorizes or ratifies; and (5) execute contracts with employees or others for the purpose of carrying out the provisions of sections 10a-110 to 10a-110g, inclusive. All property and rights of every character, tangible and intangible, placed in the custody of the foundation in accordance with said sections shall be held by the foundation in trust for the uses of the university. The entire beneficial ownership thereof shall vest in the university and the board shall exercise complete control thereof.

(1949 Rev., S. 3279.)

History: Sec. 10-125 transferred to Sec. 10a-110a in 1983 pursuant to reorganization of higher education system.

See Sec. 4-73a re determination of actual rate for fringe benefits for funds of the constituent units of the state system of higher education.



Section 10a-110b - (Formerly Sec. 10-126). Ownership of inventions.

The university shall own, or participate in the ownership of, and shall be entitled to place in the custody of the foundation to the extent of such ownership, any invention as follows:

(1) In any instance in which any invention in category A is conceived in the course of performance of customary or assigned duties of the employee inventor or inventors, or in which the invention emerges from any research, development or other program of the university, or is conceived or developed wholly or partly at the expense of the university, or with the aid of its equipment, facilities or personnel, the entire right, title and interest in and to such invention shall automatically vest in the university. In each such instance, the employee inventor shall be obligated, by reason of his or her employment by the university, to disclose his or her invention fully and promptly to an authorized executive of the university; to execute instruments of assignment; and to execute such proper patent applications on such invention as may be requested by an authorized executive of the university, and to give all reasonable aid in the prosecution of such patent applications and the procurement of patents thereon;

(2) With respect to inventions in category B, to the extent to which an employee has or employees have disposable interests therein, all such interests shall automatically vest in the university and, by reason of such employee’s or employees’ employment by the university, such employee or employees shall be obligated to take the same actions required by subdivision (1) of this section with respect to inventions in category A; and

(3) The university shall have no right to inventions in category C, except as may be otherwise provided in contracts, express or implied, between the university or the foundation and those entitled to the control of inventions in category C.

(1949 Rev., S. 3280; P.A. 12-129, S. 4.)

History: Sec. 10-126 transferred to Sec. 10a-110b in 1983 pursuant to reorganization of higher education system; P.A. 12-129 reorganized section into introductory provision and Subdivs. (1) to (3), required automatic vesting in the university of the entire right, title and interest in and to inventions in categories A and B, and made technical changes, effective July 1, 2012.



Section 10a-110c - (Formerly Sec. 10-127). Employees to share in proceeds.

Each employee who conceives any invention and discharges his obligations to the university as hereinbefore provided shall be entitled to share in any net proceeds that may be derived from the assignment, grant, license or other disposal of such invention. The amount of such net proceeds shall be computed by, or with the approval of, the board, with reasonable promptness after collection thereof, and after deducting from gross proceeds such costs and expenses as may be reasonably allocated to the particular invention or discovery. A minimum of twenty per cent of the amount of such net proceeds shall be paid to an employee who solely conceived or made the invention, and shall be paid in shares to two or more employees who jointly made the invention in such respective proportions as the board may determine. The board in its discretion may increase the amount by which any employee or employees may participate in such net proceeds.

(1949 Rev., S. 3281.)

History: Sec. 10-127 transferred to Sec. 10a-110c in 1983 pursuant to reorganization of higher education system.



Section 10a-110d - (Formerly Sec. 10-128). Disagreements; procedure.

Disagreements as to the allocation of any invention to one of said categories, or as to the obligations of any employee or due performance thereof, or as to participation of any employee in net proceeds, or as to rights or obligations with reference to inventions in any category, shall be disposed of as follows: (a) By voluntary arbitration of all relevant issues, if the disagreeing parties approve and agree to be bound by the decision upon such arbitration; (b) by compulsory arbitration if that is provided for in any applicable contract between the disagreeing parties; (c) by recourse to courts of appropriate jurisdiction within the state if arbitration cannot be resorted to under either subsection (a) or (b) of this section.

(1949 Rev., S. 3282.)

History: Sec. 10-128 transferred to Sec. 10a-110d in 1983 pursuant to reorganization of higher education system.



Section 10a-110e - (Formerly Sec. 10-129). Regulations for arbitration.

The board is authorized to establish and regulate, equitably in the public interest, such measures as the board deems necessary for the purposes of such arbitration, and to make contracts for compulsory arbitration, in the name of the university or of the foundation.

(1949 Rev., S. 3283.)

History: Sec. 10-129 transferred to Sec. 10a-110e in 1983 pursuant to reorganization of higher education system.



Section 10a-110f - (Formerly Sec. 10-130). Enforcement of regulations.

The board is authorized to make and enforce regulations to govern the operations of the university and the foundation in accordance with the provisions of sections 10a-110 to 10a-110g, inclusive.

(1949 Rev., S. 3284.)

History: Sec. 10-130 transferred to Sec. 10a-110f in 1983 pursuant to reorganization of higher education system.



Section 10a-110g - (Formerly Sec. 10-131). Rights as to products of authorship.

The provisions of sections 10a-110 to 10a-110g, inclusive, shall not entitle the university or the foundation to claim any literary, artistic, musical or other product of authorship covered by actual or potential copyright under the laws of the United States; but the university and the foundation shall each be authorized to make and enforce any contract, express or implied, which it may make with reference to any such subject matter.

(1949 Rev., S. 3285.)

History: Sec. 10-131 transferred to Sec. 10a-110g in 1983 pursuant to reorganization of higher education system.



Section 10a-110m - The University of Connecticut technology park. Bond authorization.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one hundred seventy-two million five hundred thousand dollars, provided one hundred fifty-four million five hundred thousand dollars of said authorization shall be effective July 1, 2012.

(b) (1) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by The University of Connecticut for the purpose of the development of a technology park and related buildings at the university, including planning, design, construction and improvements, land acquisition, purchase of equipment, on-site and off-site utilities and infrastructure improvements.

(2) Notwithstanding any provision of the general statutes, the university shall have the charge and supervision of all aspects of the project authorized under this section, as provided in section 10a-109n. Such charge and supervision shall extend to any off-campus improvements undertaken as part of said project. The university shall work in consultation with the town of Mansfield regarding any on-site or off-site utilities that are financed pursuant to this section.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 11-57, S. 92.)

History: P.A. 11-57 effective July 1, 2011.



Section 10a-111 - (Formerly Sec. 10-132). State Ornithologist.

Said trustees shall appoint a member of the faculty of said university as a State Ornithologist, who shall hold office during the pleasure of the board and shall serve without compensation. He shall investigate the food supply of the birds of this state and determine, so far as possible, the effect of birds upon insects or other sources of damage to fruits and vegetation, experiment with a view to discovering the best methods for the protection of fruits and crops from birds, insects or other sources of destruction thereof, act in an advisory capacity as to legislation concerning such matters and issue such reports and bulletins as he thinks expedient.

(1949 Rev., S. 3286.)

History: Sec. 10-132 transferred to Sec. 10a-111 in 1983 pursuant to reorganization of higher education system.

See Sec. 22-8 re duties of Commissioner of Agriculture with regard to avian ecology.



Section 10a-111a - (Formerly Sec. 11-1d). State Historian.

(a) The Board of Trustees of The University of Connecticut, shall appoint an appropriate history scholar to serve as State Historian, who shall serve at the pleasure of the board of trustees.

(b) The State Historian shall: (1) Be a member of the Culture and Tourism Advisory Committee, established pursuant to section 10-393, (2) edit or supervise the editing and publication of the public records of the state, (3) provide information and advice to members of the government at all levels, (4) assist the State Board of Education in efforts to promote the teaching of history in schools and teacher preparation programs, (5) respond to requests for advice from historical societies, (6) respond to requests for information on the state’s history, (7) make public appearances and addresses on the state’s history, (8) prepare bibliographies and other research aids relating to the history of the state, and (9) promote by appropriate informative and educational programs the celebration or commemoration of significant historical events.

(P.A. 84-14, S. 11, 14; P.A. 01-173, S. 42, 67; June 30 Sp. Sess. P.A. 03-6, S. 210(e), 237; P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 158.)

History: P.A. 01-173 designated existing provisions as Subsec. (a) and clarified that the State Historian serves at the pleasure of the board of trustees, and added Subsec. (b) re duties, effective July 1, 2001; Sec. 11-1d transferred to Sec. 10a-111a in 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 amended Subsec. (b)(1) to substitute Connecticut Commission on Arts, Tourism, Culture, History and Film established pursuant to Sec. 10-392 for Connecticut Historical Commission established pursuant to Sec. 10-320b, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism, established pursuant to section 10-392” with “Culture and Tourism Advisory Committee, established pursuant to section 10-393”, effective July 1, 2011.



Section 10a-112 - (Formerly Sec. 10-132a). State Archaeologist. Duties.

(a) Until such time as a State Archaeologist is appointed pursuant to subsection (b) of this section, the trustees of The University of Connecticut shall designate a member of the faculty of said university to serve as State Archaeologist, who shall serve without additional compensation. He shall conduct research in the ethnohistory of the Indians of this region and of their archaeology, and shall cooperate with agencies of this state and of the federal government and with private individuals and corporations in an effort to protect and preserve archaeological remains which are threatened with destruction or loss by the construction of dams or highways or otherwise.

(b) The Board of Directors of the State Museum of Natural History shall appoint a State Archaeologist and staff for the Office of Archaeology established pursuant to section 10a-112a. The State Archaeologist shall have the following powers and duties: (1) To supervise the care and study of the archaeological collection of the State Museum of Natural History; (2) to coordinate (A) the archaeological salvage of properties threatened with destruction, (B) public and private archaeological research and the encouragement of the highest possible standards in archaeological investigations, and (C) the preservation of native American and other human osteological remains and cemeteries with the Department of Economic and Community Development, the Office of the Chief Medical Examiner, the Indian Affairs Council and other state agencies; (3) to conduct research on the state’s prehistory and history and disseminate the results of such research through publications and other means; (4) to educate the public about the significance and fragility of archaeological resources; (5) to respond to inquiries about the state’s archaeological resources; and (6) to maintain comprehensive site files and maps.

(1963, P.A. 304; P.A. 87-466, S. 1; P.A. 03-278, S. 26; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 159.)

History: Sec. 10-132a transferred to Sec. 10a-112 in 1983 pursuant to reorganization of higher education system; P.A. 87-466 added Subsec. (b) which specified the duties of the state archaeologist and designated museum of natural history board of directors as appointing authority on and after October 1, 1987; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced Connecticut Historical Commission with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b)(2)(C) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 10a-112a - State Museum of Natural History, Office of Archaeology.

The museum of natural history at The University of Connecticut shall be the State Museum of Natural History. The museum shall (1) acquire, collect, preserve, research and interpret living, extinct and fossil organisms, anthropological and archaeological specimens, rocks and minerals, with preference to those native to this state; (2) preserve related scientific equipment, instruments and data; and (3) prepare public exhibits at the museum and educational exhibits and programs that may be used by colleges, universities, schools, libraries, institutions, appropriate state agencies or other public organizations. There shall be an Office of Archaeology at the museum. The museum shall be within The University of Connecticut.

(P.A. 85-563, S. 1, 4; P.A. 87-466, S. 2; P.A. 89-271, S. 1, 2.)

History: P.A. 87-466 required establishment of an office of archaeology; P.A. 89-271 replaced provision establishing museum as an independent entity within The University of Connecticut for administrative purposes only with provision establishing museum within The University of Connecticut.

See Sec. 10-383 re designation of museum as repository for artifacts found and data gathered during archaeological investigations on state lands.



Section 10a-112b - Board of Directors of the State Museum of Natural History.

(a) The Board of Directors of the State Museum of Natural History shall consist of the following: The Commissioners of Education, Energy and Environmental Protection, Economic and Community Development and Agriculture, or their designees, and not more than eleven members appointed by the president of The University of Connecticut, of which seven shall be professors, at least one from each of the following fields: Anthropology or archaeology, geology, vertebrate biology, invertebrate biology, botany, systematic biology and any other field the president deems appropriate. The terms of one-third of the initial appointments shall expire one year after the date of such appointment; the terms of one-third shall expire two years after the date of such appointment and the terms of one-third shall expire three years after the date of such appointment. The president shall appoint members to succeed members whose terms expire. Such members shall serve for a term of three years. Members shall be eligible for reappointment.

(b) The board shall annually elect a chairman and other officers.

(P.A. 85-563, S. 2, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e), 210(e); P.A. 04-20, S. 3; 04-189, S. 1; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 160; 11-80, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the State Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003, and replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism (Revisor’s note: The word “State” was added editorially by the Revisors re “State Museum of Natural History” for consistency); P.A. 11-48 amended Subsec. (a) to replace director of the Connecticut Commission on Culture and Tourism with Commissioner of Economic and Community Development as a board member, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 10-383 re establishment of collections policy.



Section 10a-112c - Duties of board of directors. Director.

The board of directors shall be responsible for the planning and establishment of the State Museum of Natural History and shall recommend a director who shall be appointed by the president of The University of Connecticut.

(P.A. 85-563, S. 3, 4.)



Section 10a-112g - State Museum of Art. Advisory committee.

(a) The William Benton Museum of Art, The University of Connecticut shall be the State Museum of Art. The museum shall collect, preserve and research works of art and prepare public exhibits at the museum and educational exhibits and programs that may be used by colleges, universities, schools, libraries, institutions, appropriate state agencies or other public organizations.

(b) The Board of Trustees of The University of Connecticut may establish an advisory committee to advise the president of The University of Connecticut with respect to the policies, collections, programs, activities and operations of the State Museum of Art.

(P.A. 87-188, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 161, 285; P.A. 13-299, S. 7.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced State Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism” with “Culture and Tourism Advisory Committee” and replace “said commission” with “the Commissioner of Economic and Community Development”, effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 13-299 amended Subsec. (b) to replace provisions re establishment of advisory committee, membership and election of chairperson with provision authorizing Board of Trustees of The University of Connecticut to establish advisory committee, effective July 1, 2013.



Section 10a-112m - State Museum of Puppetry.

The Ballard Institute and Museum of Puppetry at The University of Connecticut shall be designated the State Museum of Puppetry. Said museum shall collect, preserve and research works of puppetry and puppet theater and prepare public exhibits at the museum and educational exhibits and programs that may be used by institutions of higher education, public and nonpublic schools, libraries, appropriate state agencies or other public institutions.

(P.A. 03-237, S. 1.)



Section 10a-113 - (Formerly Sec. 10-133). Encouragement of sheep industry.

Said trustees may supervise and establish such distribution of demonstration flocks of sheep throughout the state and conduct such experiments and investigations as seem to them most conducive to the encouragement of the sheep industry throughout the state.

(1949 Rev., S. 3288; 1959, P.A. 300, S. 1.)

History: 1959 act made this section discretionary rather than mandatory and deleted provision for expenditures from the dog license funds for this purpose; Sec. 10-133 transferred to Sec. 10a-113 in 1983 pursuant to reorganization of higher education system.



Section 10a-114 - (Formerly Sec. 10-134). Loans for construction of housing for students and financing by the State of Connecticut Health and Educational Facilities Authority for dormitories.

The Board of Trustees of The University of Connecticut is authorized to accept, on behalf of said university, the use of money, without interest charges, for the construction, upon lands owned by said university, of houses which shall serve as living quarters for student groups, such houses to be under the administrative control of said trustees. Said trustees shall enter into an agreement providing for amortization, without interest, of the principal of each such loan through payment from rents and the terms of each such agreement shall be subject to approval by the Attorney General. Any construction of housing, however, shall be subject to the provisions of section 4b-23. Notwithstanding the provisions of this section, said trustees are authorized to approve the execution of loan agreements with the State of Connecticut Health and Educational Facilities Authority in connection with the issuance of bonds by said authority pursuant to the provisions of chapter 187 to finance dormitories for students on such terms and conditions as said board shall determine are necessary or appropriate to effect said financing.

(1949 Rev., S. 3289; P.A. 75-425, S. 30, 57; P.A. 92-261, S. 14, 17.)

History: P.A. 75-425 made housing construction subject to provisions of Sec. 4-26b; Sec. 10-134 transferred to Sec. 10a-114 in 1983 pursuant to reorganization of higher education system; P.A. 92-261 provided for the financing of dormitories by the State of Connecticut Health and Educational Facilities Authority.



Section 10a-114a - Loans for projects for The University of Connecticut Health Center.

(a) The University of Connecticut may, when authorized by the board of trustees, borrow money from the Connecticut Health and Educational Facilities Authority for any project for The University of Connecticut Health Center for which the authority would be authorized to make loans to a participating health care institution pursuant to chapter 187 and to refinance any such borrowing, and in connection with such borrowing, The University of Connecticut is authorized to enter into any loan or other agreement and to make such covenants, representations and indemnities as the board of trustees deems necessary or desirable to obtain such loans from the authority or to facilitate the issue of bonds by the authority to finance such loans, including agreements with providers of letters of credit, insurance or other credit facilities for such financings. Any such agreement, covenant, representation and indemnification shall be a full faith and credit obligation of The University of Connecticut. The University of Connecticut may secure such obligations by a pledge of the revenues to be derived from the operation or use of a clinical services project or projects, from rates, amounts, rents, fees, charges and other income and receipts from clinical services or from other general revenues of The University of Connecticut Health Center, provided any such pledge shall not violate any covenant of the state under section 10a-109u. Bonds of the authority issued pursuant to this section to finance a clinical services project for The University of Connecticut Health Center shall be deemed to have been issued to finance a project at a participating health care institution for purposes of chapter 187 and shall be eligible for the benefit of a special capital reserve fund created and established pursuant to subsection (a) of section 10a-186a.

(b) Any pledge made by The University of Connecticut pursuant to this section is and shall be deemed a statutory lien. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against The University of Connecticut, irrespective of whether the parties have notice of the claims. Notwithstanding any provision of the Uniform Commercial Code, no instrument by which such a pledge is created need be recorded or filed. Any revenues or other receipts, funds, moneys or income so pledged and thereafter received by The University of Connecticut Health Center shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act and such lien shall have priority over all other liens, including without limitation the lien of any person who, in the ordinary course of business, furnishes services or materials to The University of Connecticut.

(c) Notwithstanding the provisions of any general statute or public or special act which may require that any revenue from the operation of facilities of The University of Connecticut Health Center or any other revenue of The University of Connecticut Health Center be paid to the State Treasurer for the payment of debt service on any bonds issued by the state for The University of Connecticut Health Center, any revenues pledged by the board of trustees pursuant to this section shall be applied first to the extent necessary to fulfill the obligations for which such revenues are pledged, and only thereafter to the State Treasurer.

(d) The Connecticut Health and Educational Facilities Authority shall not borrow any money or issue any bonds or notes which are secured by a pledge of any revenues of The University of Connecticut Health Center, unless such borrowing or issuance has been approved by the State Treasurer and the Secretary of the Office of Policy and Management or their deputies. In granting such approval the State Treasurer and the secretary shall consider the adequacy of revenues available to The University of Connecticut Health Center to pay (1) debt service on all the borrowings, bonds or notes issued by the Connecticut Health and Educational Facilities Authority for which revenues of The University of Connecticut Health Center are pledged, (2) debt service on all the bonds issued by the state for which revenues of The University of Connecticut Health Center are to be paid to the State Treasurer, and (3) debt service on any other borrowings for which the revenues of The University of Connecticut Health Center have been pledged.

(e) The state covenants with the authority and with the purchasers and all other subsequent owners and transferees of obligations issued by the authority for the benefit of The University of Connecticut Health Center pursuant to this section, in consideration of the financing by the authority and the acceptance of and payment for the securities of the authority, until all obligations of The University of Connecticut and all costs and expenses in connection with any action or proceeding in connection therewith, are fully met and discharged, unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of The University of Connecticut with the authority or for the benefit of such other parties, that the state will not (1) create or cause to be created any lien or charge on the assets or revenues pledged to secure such obligations of The University of Connecticut, prior to or on parity with a lien or pledge created thereon pursuant to this section; (2) in any way impair the rights, exemptions or remedies of the authority or the owners of such bonds of the authority; and (3) limit, modify, rescind, repeal or otherwise alter the rights or obligations of The University of Connecticut to take such action as may be necessary to fulfill the terms of its obligations in connection with its borrowing from the authority; provided nothing in this section precludes the state from exercising its power, through a change in law, to limit, modify, rescind, repeal or otherwise alter this section if and when adequate provision is made by law for the protection of the authority and the holders of any outstanding securities of the authority, pursuant to the agreement of The University of Connecticut with the authority and pursuant to the indenture or other instrument under which the bonds of the authority are issued pursuant to this section. The University of Connecticut is authorized to include this covenant of the state, as a contract of the state, in any such agreement with the authority and in any credit facility or reimbursement agreement with respect to the obligations of The University of Connecticut or the obligations of the authority issued for the benefit of The University of Connecticut Health Center.

(f) The Superior Court shall have jurisdiction to enter judgment against The University of Connecticut found upon any express contract, including any indemnification provisions thereof, between The University of Connecticut and the authority, any trustee or underwriter for the authority’s bonds issued pursuant to this section, or any bond insurer or other credit facility provider. Any action brought under this section shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this subsection includes any set-off, claim or demand whatever on the part of The University of Connecticut against any plaintiff commencing or joining an action under this subsection. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to The University of Connecticut. Any action brought under this section shall be privileged in respect to assignment for trial upon motion of either party.

(g) For purposes of this section, “clinical services” means clinical and patient services and programs, both in-patient and ambulatory, and including, but not limited to, university physicians’ clinical operations, offered by The University of Connecticut Health Center, including, but not limited to, services at the John Dempsey Hospital, the faculty physician practice or at clinics or other facilities operated by The University of Connecticut Health Center elsewhere in the state, exclusive of educational and research functions; and “clinical services project” means a project to be used principally to provide or support clinical services.

(h) The powers granted pursuant to this section to The University of Connecticut shall be in addition to the powers granted by The University of Connecticut 2000 Act pursuant to sections 10a-109a to 10a-109y, inclusive.

(P.A. 05-255, S. 2; P.A. 06-196, S. 75.)

History: P.A. 05-255 effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006.



Section 10a-115 - (Formerly Sec. 10-135). Agricultural College Fund.

The Agricultural College Fund of the state, constituted by virtue of a grant to the state under an Act of the Congress of the United States, approved July 2, 1862, which grant was accepted upon the terms, conditions and restrictions contained in said Act of Congress, as evidenced by an act of the General Assembly passed at a special session December, 1862, shall remain in the custody of the State Treasurer. Said Treasurer shall pay to The University of Connecticut the net income earned by said fund. Said net income shall be computed by deducting from the gross income of said fund all expenses incurred for the conservation and physical maintenance of the assets held in said fund.

(1949 Rev., S. 3290.)

History: Sec. 10-135 transferred to Sec. 10a-115 in 1983 pursuant to reorganization of higher education system.

See part II of chapter 32 re Agricultural College Fund generally.



Section 10a-116 - (Formerly Sec. 10-136). Money received under Act of Congress of August 30, 1890.

The State Treasurer is directed to pay to the treasurer of The University of Connecticut all moneys received by virtue of an Act of Congress for the endowment and support of colleges for the benefit of agriculture and the mechanic arts, approved August 30, 1890, the provisions of which act were accepted by this state by an act approved June 11, 1903. The trustees of said university shall annually make and distribute the reports called for by said Act of Congress.

(1949 Rev., S. 3291.)

History: Sec. 10-136 transferred to Sec. 10a-116 in 1983 pursuant to reorganization of higher education system.



Section 10a-117 and 10a-118 - (Formerly Secs. 10-137 and 10-138). The University of Connecticut Auxiliary Services Fund. The University of Connecticut Educational Extension Fund.

Sections 10a-117 and 10a-118 are repealed.

(1949 Rev., S. 3292, 3293; 1957, P.A. 423, S. 1; 495, S. 1; P.A. 75-582, S. 5, 6; P.A. 77-614, S. 73, 610; P.A. 78-57; P.A. 81-275, S. 3; 81-442, S. 7–9; P.A. 82-218, S. 23, 24, 46; 82-314, S. 27, 28, 63; P.A. 84-241, S. 2, 5; P.A. 86-37, S. 7, 8; P.A. 87-496, S. 62, 63, 110; 87-529, S. 12, 13; P.A. 88-136, S. 31, 32, 37; P.A. 91-256, S. 68, 69.)



Section 10a-119 - (Formerly Sec. 10-139). Trust funds for course in agriculture.

The Board of Trustees of The University of Connecticut is authorized to enter into any agreement for the acceptance and disbursement of trust funds for the establishment of a two-year course in agriculture. Said board is authorized to accept money and income from such trusts for the construction and maintenance of buildings and for scholarships and instruction in said course.

(1949 Rev., S. 3295.)

History: Sec. 10-139 transferred to Sec. 10a-119 in 1983 pursuant to reorganization of higher education system.



Section 10a-119a - Sea Grant Marine Advisory Service; grants.

The Board of Trustees of The University of Connecticut is authorized to make grants, within available appropriations, to the Sea Grant Marine Advisory Service. The grants shall be used: (1) To provide technical education to the Connecticut marine industry including fin fisherman, shell fishermen, lobstermen, marine operators, the marine recreational industry, town commissions and other citizens of Connecticut; (2) to coordinate marine advisory service educational programs with marine advisory services in other states; and (3) to encourage the development of the marine industry.

(P.A. 84-269, S. 1, 3.)



Section 10a-119e - Water and land resource management education and training programs.

The College of Agriculture and Natural Resources of The University of Connecticut, through the cooperative extension service, may, in consultation and cooperation with the Department of Energy and Environmental Protection, design and implement comprehensive education and training programs concerning water and land resource management.

(P.A. 87-493, S. 3, 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 10a-120 - (Formerly Sec. 10-140). Instruction and degrees in pharmacy.

The University of Connecticut is authorized to offer instruction in pharmacy as a part of the university’s program and to grant suitable degrees. All assets transferred to it and all moneys received in connection with the program of instruction in pharmacy are made available to the trustees of said university for such instruction.

(1949 Rev., S. 3297.)

History: Sec. 10-140 transferred to Sec. 10a-120 in 1983 pursuant to reorganization of higher education system.



Section 10a-121 - (Formerly Sec. 10-140a). Connecticut Transportation Institute.

The University of Connecticut with the cooperation of the Department of Transportation shall plan and develop a program for the establishment of a Connecticut Transportation Institute for education and training in transportation technology. Consideration shall be given to locating the institute in the southeastern campus of The University of Connecticut at Avery Point, Groton. The program shall include, but not be limited to, the following areas: (1) A description of undergraduate and graduate courses for transportation technology; (2) a budget projection for the first five years of operation, including personnel services, other expenses and equipment; (3) a description of a program for continuing education in transportation technology with emphasis on community involvement; and (4) recommendations for the encouragement of participation by other New England states with a view to establishing the institute as a New England Regional Transportation Institute. The Institute shall be operational for the fall semester of 1975.

(P.A. 74-323, S. 1; P.A. 11-70, S. 8.)

History: Sec. 10-140a transferred to Sec. 10a-121 in 1983 pursuant to reorganization of higher education system; P.A. 11-70 replaced “branch” with “campus”.



Section 10a-122 - (Formerly Sec. 10-141). Instruction in physical therapy.

The Board of Trustees of The University of Connecticut is authorized to offer instruction in physical therapy as a part of the university program and to grant suitable degrees. All assets transferred to The University of Connecticut and all moneys received by The University of Connecticut from the New Haven School of Physical Therapy, Incorporated, made available through the termination of the New Haven School of Physical Therapy, Incorporated, are made available to the trustees of said university for such instruction. The Board of Trustees of The University of Connecticut is authorized to accept any funds made available by any branch of the federal government for such instruction.

(1951, S. 1777d.)

History: Sec. 10-141 transferred to Sec. 10a-122 in 1983 pursuant to reorganization of higher education system.



Section 10a-123 - (Formerly Sec. 10-141a). Center for Real Estate and Urban Economic Studies.

(a) There is established at The University of Connecticut within the school of business administration a Center for Real Estate and Urban Economic Studies.

(b) The purposes, objectives and duties of said center shall be as follows: (1) To conduct studies in real estate and urban economics and to publish and disseminate the findings and results of such studies; (2) to assist the teaching program in real estate offered by The University of Connecticut; (3) to supply material to the Connecticut Real Estate Commission for the preparation by it of examinations for real estate salespersons and brokers, if requested to do so by the commission; (4) to develop and from time to time revise and update materials for use in the extension courses in real estate offered by The University of Connecticut; (5) to assist the Connecticut Real Estate Commission in developing standards for the accreditation of technical high schools and other teaching agencies giving courses in the field of real estate and standards for the approval of courses in the field of real estate, as and when requested to do so by the commission.

(c) A report of the activities and accomplishments of the center shall be published annually.

(February, 1965, P.A. 621, S. 1, 3, 5; P.A. 96-200, S. 28; P.A. 12-116, S. 87.)

History: Sec. 10-141a transferred to Sec. 10a-123 in 1983 pursuant to reorganization of higher education system; P.A. 96-200 substituted “salespersons” for “salesmen” in Subsec. (b); pursuant to P.A. 12-116, “vocational schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b), effective July 1, 2012.



Section 10a-124 - (Formerly Sec. 10-141b). Advisory committee.

Section 10a-124 is repealed, effective July 1, 2013.

(February, 1965, P.A. 621, S. 2; P.A. 13-299, S. 95.)



Section 10a-125 - (Formerly Sec. 10-141c). Support of program by license fees. Publications. Receipt of gifts.

From each fee received by the Connecticut Real Estate Commission for the issuance or renewal of licenses to real estate brokers for any period subsequent to September 30, 1965, and to salesmen for any period subsequent to September 30, 1971, there shall be paid over by the State Treasurer to The University of Connecticut for the support, maintenance and use of the Center for Real Estate and Urban Economic Studies an amount equal to eight and three-quarters per cent of each broker’s license fee and each salesmen’s license fee, which amounts shall be irrevocably dedicated to the support, maintenance and use of said center. Said center is authorized, within the limits of the funds received by it, to publish and disseminate its studies and findings and to make a charge therefor and is authorized to receive gifts and grants from foundations, individuals and other sources.

(February, 1965, P.A. 621, S. 4; June, 1971, P.A. 8, S. 93; P.A. 73-118; P.A. 85-454.)

History: 1971 act included real estate salesmen’s licenses under provisions of section and replaced deduction of 25% of each fee for purposes of real estate and urban economics study center with deduction of $17.50 from brokers’ fees and $5.00 from salesmen’s fees; P.A. 73-118 changed initial date for payments from salesmen’s fees from September 30, 1965, to September 30, 1971, and reduced amount of payments to $8.75 from brokers’ fees and to $2.50 from salesmen’s fees; Sec. 10-141c transferred to Sec. 10a-125 in 1983 pursuant to reorganization of higher education system; P.A. 85-454 provided that the center would receive 8.75% of each license fee, rather than $8.75 from each broker’s license fee and $2.50 from each salesmen’s license fee.



Section 10a-125a - Center for Entrepreneurship.

The University of Connecticut shall establish a Center for Entrepreneurship. The purpose of the center shall be to train the next generation of entrepreneurs in an experiential manner that would assist businesses in the state today. This center shall (1) develop an entrepreneurial program that trains faculty and student inventors in commercialization and business issues and that generates business opportunities; (2) expand the accelerator program of the school of business to provide innovation services to technology-based companies using a proven model of faculty and students working with companies on real time solutions to the company’s business problems; and (3) establish an intellectual property law clinic, in conjunction with the law school. The accelerator program and the law clinic shall be located with the Connecticut Center for Advanced Technology in the Hartford area to leverage resources.

(P.A. 06-83, S. 2.)

History: P.A. 06-83 effective July 1, 2006.



Section 10a-125b - Program to assist small and medium businesses that develop innovations in manufacturing technologies.

(a) For the purposes of this section, “small business” means a business located in Connecticut with fifty employees or less, and “medium business” means a business located in Connecticut with fifty-one to one hundred employees.

(b) The University of Connecticut at Storrs, or any campus thereof, in concert with the Connecticut Center for Advanced Technology, shall establish a program to assist small and medium businesses that develop innovations in advanced manufacturing technologies. The university and the center shall collaborate with small and medium businesses participating in such program. Such program may include, but not be limited to, use of the university’s or said center’s facilities or equipment or access to university faculty, staff or students or staff of the center. The university and the center shall establish eligibility criteria for such program that shall include, but need not be limited to, minimum levels of contributions required from participating businesses.

(c) For the fiscal year ending June 30, 2013, The University of Connecticut shall provide two hundred fifty thousand dollars of any appropriation for the program established in this section to the Connecticut Center for Advanced Technology.

(June 12 Sp. Sess. P.A. 12-1, S. 146.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 10a-126 - (Formerly Sec. 10-141d). Operation of McCook Hospital.

The Board of Trustees of The University of Connecticut is authorized to operate and control McCook Hospital in accordance with terms of an agreement to be made between the university and the city of Hartford. As used in this section and section 5-268d, McCook Hospital includes the following: (a) McCook Hospital building, (b) Jones Home Infirmary, (c) Jones Home psychiatric in and outpatient facilities, (d) staff house, (e) laundry, (f) outpatient building, (g) space for outpatient facilities to be constructed in the Burgdorf Health Center.

(1967, P.A. 424, S. 1.)

History; Sec. 10-141d transferred to Sec. 10a-126 in 1983 pursuant to reorganization of higher education system.



Section 10a-127 - (Formerly Sec. 10-141e). Operation of hospital facilities. Uncas-on-Thames Hospital Fund.

(a) The Board of Trustees of The University of Connecticut is authorized to establish and administer a fund, to be known as the Hospital Fund, for the operation of hospital facilities, clinics and programs, including, on and after July 1, 1995, the facilities, clinics and programs of the Uncas-on-Thames Hospital. Revenues received from and in connection with such operations, including moneys received from federal, state, municipal and private sources, shall be deposited in the State Treasury to the credit of said fund. The resources of the fund are to be used to pay the direct expenses of operation and maintenance of such facilities and programs and to purchase equipment or otherwise improve facilities. Such payments shall be made by the State Treasurer on warrants issued by the State Comptroller, upon the order of authorized officers of the university. To provide working capital for the fund, moneys may be transferred from The University of Connecticut Health Center Operating Fund established under the provisions of section 10a-105, and not more than five hundred thousand dollars may be transferred from the resources of the General Fund upon the recommendation of the Governor and the approval of the Finance Advisory Committee.

(b) For the period beginning on July 1, 1989, and ending on June 30, 1995, the Board of Trustees of The University of Connecticut is authorized to establish and administer a fund, to be known as the Uncas-on-Thames Hospital Fund, for the operation of the Uncas-on-Thames Hospital facilities, clinics and programs. All balance sheet accounts, including assets, liabilities and fund balance, of the Uncas-on-Thames Hospital Fund on June 30, 1995, shall be transferred to the Hospital Fund on July 1, 1995, for the operation of the Uncas-on-Thames Hospital facilities, clinics and programs. Revenues received on and after July 1, 1995, from and in connection with such balance sheet accounts, including moneys received from federal, state, municipal and private sources, shall be deposited in the State Treasury to the credit of the Hospital Fund for purposes of maintaining operations at the Uncas-on-Thames campus. The sum of four hundred thousand dollars of the Uncas-on-Thames Hospital Fund balance shall be reserved within the Hospital Fund for renovations in conjunction with the possible replacement of equipment at the Uncas-on-Thames Phelps Clinic. If a sum of less than four hundred thousand dollars is required for such renovations, the difference between the amount required for such renovations and four hundred thousand dollars shall be transferred to the General Fund at such time as such renovations have been completed, or a determination has been made that no renovations are necessary.

(c) For the period beginning on July 1, 1989, and ending on June 30, 1995, any revenue received by the state which is attributable to services provided by Uncas-on-Thames Hospital on and after July 1, 1989, and prior to July 1, 1995, shall be credited to the Uncas-on-Thames Hospital Fund.

(1967, P.A. 424, S. 6; P.A. 85-424, S. 1, 3; P.A. 89-268, S. 1, 2, 4; P.A. 91-256, S. 30, 69; P.A. 93-80, S. 43, 67; P.A. 96-158, S. 1, 3; P.A. 97-247, S. 22, 27.)

History: Sec. 10-141e transferred to Sec. 10a-127 in 1983 pursuant to reorganization of higher education system; P.A. 85-424 added Subsec. (b) re disposition of revenue attributable to the operation of Uncas-on-Thames Hospital; P.A. 89-268 amended Subsec. (a) to provide that the fund not be for the operation of the Uncas-on-Thames Hospital and made a technical change, inserted new Subsec. (b) establishing the Uncas-on-Thames Hospital Fund, relettered Subsec. (b) as Subsec. (c) and provided that certain revenues be credited to the Uncas-on-Thames Hospital Fund rather than the general fund in former Subsec. (b) now (c), and Sec. 2 of the act was designated editorially by the Revisors as a new Subsec. (d) re an evaluation of the fund, to be submitted to the general assembly; P.A. 91-256 changed a reference to the auxiliary services fund to the operating fund and made a technical change; P.A. 93-80 amended Subsec. (b) to extend ending date for administration of hospital fund from June 30, 1993, to June 30, 1995, and to make corresponding changes in dates re reversion of any hospital fund balance to general fund and use of such balance, Subsec. (c) to extend ending date for crediting of revenues to hospital fund from June 30, 1993, to June 30, 1995, and Subsec. (d) to delete reference to evaluation submitted by January 6, 1993, and require evaluation to be submitted by January 4, 1995, effective July 1, 1993; P.A. 96-158 amended Subsec. (a) to provide that Hospital Fund shall be used for operation of hospital facilities, clinics and programs of Uncas-on-Thames Hospital on and after July 1, 1995, and amended Subsec. (b) to delete provision that balance in Uncas-on-Thames Hospital Fund on June 30, 1995, shall revert to the General Fund and be credited to The University of Connecticut for the fiscal year ending June 30, 1996, for the operation of Uncas-on-Thames Hospital and to substitute provision that balance in Uncas-on-Thames Hospital Fund on June 30, 1995, shall be transferred to the Hospital Fund on July 1, 1995, for the operation of Uncas-on-Thames Hospital, and earmarked $400,000 of such balance for possible renovations at the Uncas-on-Thames Phelps Clinic, effective May 31, 1996; P.A. 97-247 deleted obsolete Subsec. (d) re Uncas-on-Thames Hospital Fund, effective July 1, 1997.



Section 10a-128 - (Formerly Sec. 10-141f). John Dempsey Hospital and The University of Connecticut Health Center accounts receivable as expendable assets.

(a) The University of Connecticut may record as assets, and spend not more than ninety per cent of, the book value of accounts receivable that are estimated as collectible at the John Dempsey Hospital and for its clinical programs at The University of Connecticut Health Center in Farmington. A report of book value shall be made by the university to the State Comptroller each quarter and verified by the Auditors of Public Accounts as requested by the State Comptroller. The State Comptroller shall record the value on the books of the state and approve expenditures against said value.

(b) The University of Connecticut may record as assets, and spend not more than seventy per cent of, the book value of accounts receivable that are estimated as collectible at The University of Connecticut Health Center for its university physicians’ clinical operations, provided no expenditures against said value shall be approved by the Comptroller unless and until the balance of funds held in the health center fund established under subsection (c) of section 10a-105 is zero or less than zero. The health center shall defray the cost to the state of any such expenditures by paying, at least quarterly, to the State Treasurer the state’s cost of funds at an average rate of interest equivalent to the rate or rates of interest payable on the state’s outstanding short term borrowings or, if there are no outstanding borrowings, the rate of interest for thirty-day state obligations of comparable security and quality as determined by the State Treasurer, or as determined by the State Treasurer based upon at least two quotations from dealers thereof. Any interest payments received by the State Treasurer from the health center pursuant to this subsection which have not been applied to pay debt service on the state’s short term borrowings, if any, by the end of any fiscal year, shall be treated as revenue to the General Fund. A report of book value shall be made by the university to the State Comptroller each quarter and verified by the Auditors of Public Accounts as requested by the State Comptroller. The State Comptroller shall record the value on the books of the state and approve expenditures against said value.

(1969, P.A. 458, S. 1; P.A. 74-178, S. 1, 2; P.A. 86-190, S. 1, 2; P.A. 89-268, S. 3, 4; P.A. 91-178, S. 1, 2; 91-406, S. 23, 29; P.A. 12-129, S. 3.)

History: P.A. 74-178 amended Subsec. (a) to include book value of accounts receivable at Burgdorf Health Center and at the Farmington Health Center, as well as at McCook Hospital provided that only accounts deemed collectible by independent auditors may be recorded as assets and to require that financial accounts at Farmington Health Center be kept separately; Sec. 10-141f transferred to Sec. 10a-128 in 1983 pursuant to reorganization of higher education system; P.A. 86-190 amended Subsec. (a) to delete reference to McCook Hospital and Burgdorf Health Center and substitute reference to John Dempsey Hospital, to require quarterly rather than monthly reports to comptroller, and to delete requirement that financial accounts of clinical activities at health center in Farmington be kept separately from those at McCook Hospital and Burgdorf Health Center and repealed Subsec. (b) which provided that comptroller shall reimburse The University of Connecticut auxiliary services fund for advances made prior to July 8, 1969, to provide working capital at McCook Hospital, and that reimbursement shall be in an amount of $800,000 and shall be made as provided in Subsec. (a); P.A. 89-268 added Subsec. (a) designation and new Subsec. (b) re percentage of accounts receivable at Uncas-on-Thames Hospital as expendable assets; P.A. 91-178 added Subsec. (c) re recording of as assets and spending of certain health center accounts receivable; P.A. 91-406 added “or less than zero” after “zero” in the phrase, “established under subsection (c) of section 10a-105 is zero” in Subsec. (c); (Revisor’s note: In 1995 the words “University of Connecticut” were inserted editorially by the Revisors in Subsec. (a) for consistency with other statutory references); P.A. 12-129 deleted former Subsec. (b) re accounts receivable at Uncas-on-Thames Hospital, redesignated existing Subsec. (c) as Subsec. (b) and amended Subsec. (a) and redesignated Subsec. (b) by eliminating requirements that accounts receivable be estimated by independent auditors and requiring reports of book value to be verified by Auditors of Public Accounts as requested by State Comptroller, effective July 1, 2012.

See chapter 187c (Secs. 10a-250–10a-263, inclusive,) re John Dempsey Hospital Finance Corporation, generally.



Section 10a-129 - (Formerly Sec. 10-141g). Health Center Auxiliary Services Fund.

Section 10a-129 is repealed.

(1969, P.A. 208; P.A. 75-425, S. 46, 57; P.A. 82-218, S. 25, 46; P.A. 84-241, S. 2, 5; P.A. 91-256, S. 68, 69.)



Section 10a-130 - (Formerly Sec. 10-141h). The University of Connecticut Health Center Research Fund.

The University of Connecticut is authorized to establish and manage a fund to be known as The University of Connecticut Health Center Research Fund. The fund may be used, subject to direction, regulation and authorization by the board of trustees: (1) For deposit of the proceeds of grants and endowments, or other things tangible or intangible that may be acceptable to the fund; (2) for disbursements for operations or projects on the order of duly authorized officers of the health center; provided, however, that acquisitions of real estate shall be subject to the provisions of section 4b-23.

(1969, P.A. 207; P.A. 75-425, S. 47, 57.)

History: P.A. 75-425 made acquisition of real estate subject to Sec. 4-26; Sec. 10-141h transferred to Sec. 10a-130 in 1983 pursuant to reorganization of higher education system.

See Sec. 4-73a re determination of actual rate for fringe benefits for funds of the constituent units of the state system of higher education.

See chapter 187c (Secs. 10a-250–10a-263, inclusive,) re John Dempsey Hospital Finance Corporation, generally.



Section 10a-131 - (Formerly Sec. 10-141i). Hospital of The University of Connecticut Health Center authorized to join Capital Area Health Consortium.

The Board of Trustees of The University of Connecticut is authorized to contract with the Capital Area Health Consortium for the hospital of The University of Connecticut Health Center to become a member of said consortium. Said board may enter into such long term contracts and other agreements as will further the purposes of the consortium as contained in said consortium’s certificate of incorporation.

(P.A. 74-111, S. 1, 2.)

History: Sec. 10-141i transferred to Sec. 10a-131 in 1983 pursuant to reorganization of higher education system.

See chapter 187c (Secs. 10a-250–10a-263, inclusive,) re John Dempsey Hospital Finance Corporation, generally.



Section 10a-132 - (Formerly Sec. 10-141k). The University of Connecticut Health Center to include Poison Information Center. Hospitals to report treatments of accidental poisonings.

(a) The University of Connecticut Health Center, at Farmington, shall include a Poison Information Center for the collection, exchange and dissemination of information needed to minimize damage from potentially toxic substances. Said Poison Information Center shall: (1) Establish and maintain a file on the general composition of substances which, if ingested, inhaled or applied topically to any part of the body, would cause concern for possible toxic reactions; (2) establish and maintain a file on potentially toxic substances, including physiological effects of the toxic substance, the symptoms and signs of toxic reactions and specific antidotes, if any; (3) establish and maintain a file or library of reference material on toxicology; (4) operate twenty-four hours each day, every day of the year to provide such information upon request; and (5) disseminate information contained in subdivisions (1) and (2) to hospitals in the state which establish regional information centers through duplicate index sets and periodic bulletins. Information in the indexes and reference material shall be provided on request according to policy established by said Poison Information Center and, if the requested information is not available in said center or in regional centers, appropriate steps shall be taken by said center to locate the information desired. Said Poison Information Center shall utilize its resources and information to reduce the incidence of accidental poisonings in the state. Said Poison Information Center may develop forms and methods for collecting additional information and require such reports as may be necessary for the discharge of the responsibilities of said center.

(b) Each hospital in the state shall report to the Poison Information Center each incident of accidental poisoning treated by such hospital. Said reports shall be submitted to the center not later than sixty days from the date of treatment on forms prescribed and provided by the Commissioner of Public Health and shall contain such information as the center requires.

(1957, P.A. 583, S. 1, 2; P.A. 76-376, S. 1, 3; P.A. 84-336, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 76-376 deleted provisions giving health department and commissioner responsibilities for poison information center and required year-round, twenty-four-hour operation; Sec. 19-23 was transferred to Sec. 10-141k in 1977; Sec. 10-141k transferred to Sec. 10a-132 in 1983 pursuant to reorganization of higher education system; P.A. 84-336 added Subsec. (b) requiring a hospital to report each incident of accidental poisoning treated by it to the poison information center; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993 (Revisor’s note: In codifying public act 93-381, the words “The health center of The University of Connecticut” in Subsec. (a) were changed editorially by the Revisors to “The University of Connecticut Health Center” for consistency with other statutory references and in 1995 the Revisors editorially substituted the numeric indicators (1), (2), (3) (4) and (5) for (a), (b), (c), (d) and (e) in Subsec. (a) for consistency with statutory usage); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See chapter 187c (Secs. 10a-250–10a-263, inclusive,) re John Dempsey Hospital Finance Corporation, generally.



Section 10a-132a - Endowed chair in infectious diseases.

The Board of Regents for Higher Education shall establish at The University of Connecticut Health Center an endowed chair in infectious diseases in accordance with the provisions of subsections (a), (b), (d), (e) and (f) of section 10a-20a. The purpose of this endowed chair will be to support a senior faculty member in the school of medicine who will direct programs in teaching, research and patient care in the area of infectious diseases. This chair will provide support for an investigator or investigators who will coordinate research activities into the microbiologic, immunologic and clinical aspects of infectious diseases, including acquired immune deficiency syndrome, at The University of Connecticut Health Center and its affiliated institutions. The investigators will provide a link between ongoing basic science research in infectious diseases and the clinical application of the new knowledge that is being generated. This position will be a focal point for infectious disease research in Connecticut.

(P.A. 87-527, S. 1, 7; P.A. 89-334, S. 1, 3; P.A. 11-48, S. 285.)

History: P.A. 89-334 deleted former Subsec. (a) which established an endowed chair in law and medicine in The University of Connecticut Health Center and School of Law; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-132c - Study of alternative methods for the surveillance of birth defects in Connecticut. Advisory committee.

Section 10a-132c is repealed, effective July 1, 1997.

(P.A. 88-286, S. 2, 4; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. 97-8, S. 87, 88.)



Section 10a-132e - Outreach and education program concerning utilization of prescription drugs. Funding.

(a) The University of Connecticut Health Center shall, in consultation with the Yale University School of Medicine, develop, implement and promote an evidence-based outreach and education program concerning the therapeutic and cost-effective utilization of prescription drugs for the benefit of licensed physicians, pharmacists and other health care professionals authorized to prescribe and dispense prescription drugs. In developing such program, The University of Connecticut Health Center shall consider whether such program may be developed in coordination with, or as a part of, the Connecticut Area Health Education Center.

(b) The program established pursuant to subsection (a) of this section shall: (1) Arrange for licensed physicians, pharmacists and nurses to conduct in person educational visits with prescribing practitioners, utilizing evidence-based materials, borrowing methods from behavioral science and educational theory and, when appropriate, utilizing pharmaceutical industry data and outreach techniques; (2) inform prescribing practitioners about drug marketing that is designed to prevent competition to brand name drugs from generic or other therapeutically-equivalent pharmaceutical alternatives or other evidence-based treatment options; and (3) provide outreach and education to licensed physicians and other health care practitioners who are participating providers in state-funded health care programs, including, but not limited to, Medicaid, the HUSKY Plan, Parts A and B, the Department of Correction inmate health services program and the state employees’ health insurance plan.

(c) The University of Connecticut Health Center shall, to the extent feasible, utilize or incorporate into the program other independent educational resources or models that are proven to be effective in disseminating high quality, evidenced-based, cost-effective information to prescribing practitioners regarding the effectiveness and safety of prescription drugs. Such other resources or models that The University of Connecticut Health Center reviews shall include: (1) The Pennsylvania PACE Independent Drug Information Service affiliated with the Harvard Medical School; (2) the Vermont Academic Detailing Program sponsored by the University of Vermont College of Medicine Office of Primary Care; and (3) the Drug Effectiveness Review project conducted by the Oregon Health and Science University Evidence-based Practice Center.

(d) The University of Connecticut Health Center shall seek federal funds for the administration of the program. In addition, The University of Connecticut Health Center may seek funding from nongovernmental health access foundations for the program. The University of Connecticut Health Center shall not be required to develop, implement and promote the program described in this section, if federal, state and private funds in the aggregate are insufficient to pay for the initial and ongoing expenses of such program.

(P.A. 09-232, S. 91; P.A. 11-44, S. 124; P.A. 13-234, S. 90.)

History: P.A. 09-232 effective July 1, 2011; P.A. 11-44 amended Subsec. (b) by deleting “the state-administered general assistance program”, effective July 1, 2011; P.A. 13-234 amended Subsec. (b)(3) to delete references to Charter Oak Health Plan and ConnPACE program, effective January 1, 2014.



Section 10a-133 - (Formerly Sec. 10-141l). State aid for family practice residency programs. Regulations.

Upon application to The University of Connecticut Health Center, any licensed community hospital in the state may receive annually from the state a grant for the improvement and expansion of existing family practice residency programs in such licensed community hospital.

(P.A. 75-433, S. 1, 2; P.A. 76-434, S. 6, 12.)

History: P.A. 76-434 substituted University of Connecticut Health Center for state department of health, deleted references to university hospitals and deleted provision giving commissioner of health authority to make regulations; Sec. 19-30c transferred to Sec. 10-141l in 1979; Sec. 10-141l transferred to Sec. 10a-133 in 1983 pursuant to reorganization of higher education system.

See chapter 187c (Secs. 10a-250–10a-263, inclusive) re John Dempsey Hospital Finance Corporation, generally.



Section 10a-134 and 10a-135 - Pilot program concerning purchases by the health center. Pilot program concerning leasing procedures of the health center.

Sections 10a-134 and 10a-135 are repealed.

(P.A. 81-374, S. 2–4; P.A. 82-314, S. 29, 30, 63; P.A. 87-496, S. 64, 110; P.A. 88-136, S. 36, 37.)



Section 10a-136 - (Formerly Sec. 10-142). Buildings for religious activities.

The trustees of The University of Connecticut are authorized to convey land of the university for the purpose of providing sites for buildings to house religious activities for students attending the university. Such religious buildings shall be constructed by, and under the auspices of, religious organizations. Said university is authorized under conditions imposed by the board of trustees to permit such buildings to connect to the water and heat and waste disposal systems of said university, such water and waste disposal connections to be removed when facilities for such services have been provided by the town.

(1949 Rev., S. 3296.)

History: Sec. 10-142 transferred to Sec. 10a-136 in 1983 pursuant to reorganization of higher education system.



Section 10a-137 - (Formerly Sec. 10-142a). Use by public agencies of swimming pool at Avery Point campus.

The Board of Trustees of The University of Connecticut may contract with public agencies for the use of the swimming pool at the university campus at Avery Point, provided such contract shall include provision for compensation to the university for all expenses incurred in connection with such use.

(1969, P.A. 238, S. 1; P.A. 11-70, S. 9.)

History: Sec. 10-142a transferred to Sec. 10a-137 in 1983 pursuant to reorganization of higher education system; P.A. 11-70 replaced “branch” with “campus”.



Section 10a-138 - (Formerly Sec. 10-143). Water and waste disposal service.

The University of Connecticut is authorized to furnish, for compensation, running water and sewage, garbage and waste disposal service for any property owned or occupied by it or in which it has an interest by reason of a possibility of reverter or of a restriction on alienation in its favor.

(1949 Rev., S. 3294; 1967, P.A. 656, S. 5.)

History: 1967 act substituted “on” for “or” in phrase “restriction on alienation in its favor”; Sec. 10-143 transferred to Sec. 10a-138 in 1983 pursuant to reorganization of higher education system.



Section 10a-139 - (Formerly Sec. 10-144). Traffic regulations on grounds of The University of Connecticut and The University of Connecticut Health Center. Disposition of fines.

(a) The trustees of The University of Connecticut, subject to the approval of the Office of the State Traffic Administration, may: (1) Prohibit, limit or restrict the parking of vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway upon the grounds controlled by The University of Connecticut; and (6) erect and maintain signs designating such prohibitions or restrictions. Any person who fails to comply with any such prohibition or restriction shall be fined. Violation of any provision of this subsection shall be an infraction.

(b) All fines imposed upon students attending the university, less an amount not to exceed the cost of enforcing traffic and parking regulations, shall be deposited to the scholarship account of the university operating fund or an account of said fund for the purpose of library services or acquisitions, except that all fines imposed upon students attending The University of Connecticut Health Center, at Farmington, shall be deposited in a scholarship account within The University of Connecticut Health Center Operating Fund established pursuant to section 10a-105, or an account of said fund for the purpose of library services or acquisitions.

(c) All other fines imposed at The University of Connecticut Health Center, at Farmington, shall be deposited in The University of Connecticut Health Center Operating Fund for use by said health center.

(d) All parking fines imposed upon persons other than students attending the university collected by the university pursuant to this section prior to July 1, 2001, shall be remitted to the town of Mansfield and a share of such fines as determined under an agreement between the university and the town shall be returned to the university. On and after July 1, 2001, all parking fines imposed pursuant to this section shall be deposited in the University of Connecticut Operating Fund.

(1949 Rev., S. 3298; 1957, P.A. 387, S. 1; 1969, P.A. 589; P.A. 79-350, S. 1; P.A. 82-223, S. 3; P.A. 83-577, S. 9; P.A. 86-333, S. 30, 32; P.A. 91-256, S. 31, 69; P.A. 98-252, S. 46, 80; P.A. 11-256, S. 3; P.A. 12-132, S. 5.)

History: 1969 act increased fine in Subsec. (a) from $10 to $25, deleted from Subsec. (b) specific fine for parking violations by students and provision that disciplinary action be in lieu of proceeding in Subsec. (a), leaving only provision that student fines be deposited in scholarship account, and added Subsecs. (c) to (e) re remission of fines to towns; P.A. 79-350 amended Subsecs. (b) and (c) to provide exception for fines imposed at Farmington Health Center; P.A. 82-223 amended Subsec. (a) by providing that violation of the Subsec. constituted an infraction, amended Subsec. (c) by deleting the provision that all other fines belong to the town in which the violation occurred, deleted Subsec. (d) as obsolete and redesignated Subsec. (e) as Subsec. (d) and clarified that parking fines imposed upon nonstudents are remitted to Mansfield; Sec. 10-144 transferred to Sec. 10a-139 in 1983 pursuant to reorganization of higher education system; P.A. 83-577 amended Subsec. (a) to increase the fine from not more than $25 to $35; P.A. 86-333 specified that fine shall not be “not more than” $35 in Subsec. (a); P.A. 91-256 deleted provision that fines not exceed $35, specified fines be deposited in the operating funds, deleting references to auxiliary services fund and language on library services and acquisitions and made technical changes; (Revisor’s note: In 1993 the words “the health center of the university,” were changed editorially by the Revisors in Subsecs. (b) and (c) to “The University of Connecticut Health Center,” for consistency with other statutory references); P.A. 98-252 amended Subsec. (d) to allow the university to receive a share of the fines collected prior to July 1, 2001 and to require that fines collected after said date be deposited in the university operating fund rather than remitted to the town of Mansfield, effective July 1, 1998; P.A. 11-256 amended Subsec. (a) to add authority to install stop signs, insert numeric Subdiv. designators and make technical changes; P.A. 12-132 amended Subsec. (a) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

Cited. 30 CS 524.



Section 10a-140 and 10a-141 - (Formerly Secs. 10-144a and 10-144b). Lease of land to private developers for rental housing and commercial establishments; taxation. Lease of state-owned land by the university.

Sections 10a-140 and 10a-141 are repealed, effective July 1, 1997.

(1967, P.A. 575, S. 1, 2; 1969, P.A. 564; P.A. 75-425, S. 31, 32, 57; P.A. 77-573, S. 24, 30; 77-614, S. 19, 73, 610; P.A. 82-218, S. 37, 46; 82-342, S. 2, 3; P.A. 84-241, S. 2, 5; P.A. 87-496, S. 65, 66, 110; P.A. 91-256, S. 32, 69; P.A. 92-261, S. 15, 17; P.A. 95-230, S. 29, 45; P.A. 97-247, S. 26, 27.)



Section 10a-142

Transferred to Sec. 10a-156b.



Section 10a-142f - Litchfield County Center for Higher Education.

Section 10a-142f is repealed.

(P.A. 85-555, S. 1, 3; P.A. 86-259, S. 1, 2; P.A. 91-303, S. 21, 22.)



Section 10a-143 - (Formerly Sec. 10-330a). New methods of awarding degrees and credits. Board for State Academic Awards. Operating fund. Reports.

(a) The Board of Regents for Higher Education in concert with the state’s institutions of higher education, shall study, develop and coordinate the implementation of new methods of awarding undergraduate degrees and college credits including but not limited to: (1) External degrees awarded on the basis of acceptable performance in an educational field whether or not the necessary education was obtained by the candidate at an institution of higher education, and (2) examinations and methods other than classroom instruction for determining qualifications. On or before July 1, 1993, each constituent unit of the state system of higher education shall establish procedures to award college credits pursuant to this subsection and subsection (e) of this section.

(b) The Board of Regents for Higher Education shall promulgate regulations to authorize accredited institutions of higher education to award degrees by such new procedures.

(c) There shall continue to be a Board for State Academic Awards which shall be an independent constituent unit of the state system of higher education with authority to grant undergraduate and graduate credits and degrees on the basis of (1) examinations, (2) courses offered by Charter Oak State College, and (3) other forms of evaluation and validation of learning including transfer of credit. Said board is authorized to use the term “Charter Oak State College” on diplomas and other documents and utterances to affirm the status of the board as a degree-granting institution of higher education. It shall be the responsibility of the board to serve the interest of all Connecticut residents by providing open access to academic credentials which are based on a consensus of professional judgment. The purpose of such credentials shall be to identify and give recognition to higher learning acquired by individuals through independent study, work experience and programs of noncollegiate educational activity.

(d) Beginning on January 1, 2012, the Board of Regents for Higher Education shall serve as the Board for State Academic Awards. The members of the Board for State Academic Awards in office on June 30, 2011, shall remain in office to provide assistance in transitioning duties and responsibilities to the Board of Regents for Higher Education during the period of July 1, 2011, to December 31, 2011. For the transition period of July 1, 2011, to December 31, 2011, any action of the Board for State Academic Awards shall not be final until ratified by the Board of Regents for Higher Education. Until December 31, 2011, the Board for State Academic Awards shall consist of nine persons, eight to be appointed by the Governor, who shall reflect the state’s geographic, racial and ethnic diversity; one of whom shall be an alumnus of Charter Oak State College; and one to be elected by the students enrolled in Charter Oak State College. On or before July 1, 1983, the Governor shall appoint two members of the board for a term of two years from said date, two members for a term of four years from said date and one member for a term of six years from said date. On or before July 1, 1984, the Governor shall appoint one member for a term of three years from said date. On or before July 1, 1996, the Governor shall appoint two members, one for a term of five years from said date and one for a term of one year from said date. Thereafter the Governor shall appoint members of said board to succeed those appointees whose terms expire, such members to serve for terms of six years each from July first in the year of their appointment. On or before November 1, 1984, and biennially thereafter, the students enrolled with the board shall, in such manner as the board shall determine, elect one member of the board, who shall serve for a term of two years from November first in the year of his election. No member of said board, appointed by the Governor, shall be an employee of an institution of postsecondary or higher education. No member who has served consecutively for two full terms or portions thereof may again be appointed until two years have passed. The Governor shall, pursuant to section 4-9a, appoint the chairperson of the board. The board shall, annually, elect from its members such other officers as it deems necessary. The Governor shall fill any vacancies in the membership of said board by appointment for the balance of the unexpired term. The members of said board shall receive no compensation for their services as such but shall be reimbursed for their necessary expenses in the course of their duties. The board shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary or upon the request of a majority of members in office. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office.

(e) (1) The Board for State Academic Awards shall develop and implement programs to improve opportunities in higher education through alternative modes of service, including, but not limited to, guidance and information services, registration and validation services, examination and degree-granting services, technological delivery systems, and projects of research and development. With respect to its own operation the board may appoint and remove an executive director, who shall be the chief academic and administrative officer, and a professional academic staff. The board may appoint and remove executive staff responsible for the operation of the Board for State Academic Awards. The board may determine the size of the academic staff and the duties, terms, and conditions of employment of said director and staff. The board shall establish through appointments on an adjunct basis a faculty of consulting examiners to make recommendations as to requirements and standards of the board’s programs and to make recommendations for the award of academic undergraduate and graduate credits and degrees. Persons serving as members of the faculty of consulting examiners shall have appropriate professional qualifications as determined by the board and may hold professional appointments in active status at accredited institutions of postsecondary or higher learning. Within the limit of appropriations, the board shall fix the compensation of persons serving with adjunct appointment as members of the faculty of consulting examiners. The board shall confer such undergraduate and graduate certificates and degrees as are appropriate to programs of postsecondary and higher learning and in accordance with the recommendations of the board’s faculty of consulting examiners on the basis of (A) examinations, (B) courses offered by Charter Oak State College, and (C) other forms of validation and evaluation of learning, including transfer of credit. The board shall assist public institutions of higher education in establishing and implementing procedures to award college credits pursuant to subsection (a) of this section.

(2) The Board for State Academic Awards shall develop a mission statement which shall include, but not be limited to, the following elements: (A) The educational needs of, and constituencies served by the board; (B) the degrees offered by the board; and (C) the role and scope of the programs offered by the board.

(f) The board shall fix fees for examinations and for such other purposes as the board deems necessary and may make refunds and other disposition of same as provided by law or regulation. The board may make contracts, leases or other agreements in connection with its responsibilities.

(g) The Board for State Academic Awards shall establish and administer a fund to be known as the Board for State Academic Awards Operating Fund, which shall be a separate account within the General Fund. The operating fund shall be used for the expenses of the board, including personnel expenses and equipment, and for the support of board activities pursuant to this section, including validation and evaluation of learning, guidance and public information services, projects of research and development for the improvement of learning materials and the technology of delivery systems, and for the purchase of such services, materials and equipment as are required for use in connection with said activities. Appropriations from general revenues of the state, all fees and proceeds of the board’s activities, including grants and donations, not required by statute or regulation to be deposited to the credit of the General Fund, shall be credited to and become a part of the resources of said operating fund. Any balance of receipts above expenditures shall remain in said operating fund. Not later than sixty days after the close of each quarter, the Board of Regents for Higher Education shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, the Office of Higher Education and the Office of Policy and Management a report on the actual expenditures of the Board for State Academic Awards Operating Fund.

(h) The Board for State Academic Awards shall promote fund-raising to assist its programs pursuant to this section and shall report to the joint standing committee of the General Assembly having cognizance of matters relating to higher education by January 1, 1994, and biennially thereafter, on such fund-raising.

(1971, P.A. 537, S. 1–3; P.A. 73-656, S. 1, 6; P.A. 75-442, S. 1, 2; P.A. 77-573, S. 24, 30; 77-581, S. 1, 2; P.A. 79-631, S. 8, 111; P.A. 80-8, S. 1, 2; P.A. 81-472, S. 102, 159; P.A. 82-218, S. 26, 46; P.A. 84-241, S. 2, 5; 84-256, S. 8, 17; P.A. 85-418, S. 1, 2; P.A. 86-312, S. 4, 21; P.A. 88-117, S. 1, 5; P.A. 89-380, S. 1, 7; P.A. 91-174, S. 14, 16; 91-230, S. 15, 17; 91-256, S. 34, 69; P.A. 92-154, S. 13, 14, 23; P.A. 93-201, S. 14, 24; P.A. 95-259, S. 24, 32; P.A. 96-244, S. 45, 63; P.A. 09-159, S. 1, 2; P.A. 11-48, S. 227; P.A. 13-137, S. 4.)

History: P.A. 73-656 deleted Subsec. (a)(3) re relative cost of new program compared with traditional program, replaced former Subsec. (c) re constituent units’ provision of assistance to commission with new Subsec. (c) re administrative and clerical services provided by commission, replaced former Subsec. (d) re report to governor and general assembly with new Subsec. (d) re board for state academic awards and added Subsecs. (e) to (g) re duties of academic awards board and advisory council; P.A. 75-442 amended Subsec. (c) to make clear that administrative and clerical staff to be provided specifically for academic awards board rather than for “state-wide and regional programs ...” and amended Subsec. (d) to clarify that academic awards board is within commission for higher education; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 77-581 replaced former Subsec. (c) with new Subsec. (c) generally stating awards board’s powers, removed from Subsec. (d) statement that board continued and placed within commission, i.e. board of higher education, amended Subsec. (d) to remove provisions requiring commission’s (board of higher education’s) approval for actions of academic awards board, to replace executive secretary and executive staff with executive director and professional academic staff and to specify that examiners be “consulting” examiners and added Subsec. (h) re educational services fund; P.A. 79-631 replaced reference to repealed Sec. 10-324 with reference to Sec. 10-323e(a)(10); P.A. 80-8 amended Subsec. (c) to allow board to use term “college” to affirm its degree-granting authority; P.A. 81-472 made technical changes; P.A. 82-218 reorganized higher education system, replacing board of higher education with board of governors, revising appointment provisions of Subsec. (b), adding provisions re development of mission statement in Subsec. (e), requiring that contracts exceeding $1,000 be approved by board of governors in Subsec. (g) and specifying that authority to continue educational services fund is subject to board of governors’ guidelines in Subsec. (h), effective March 1, 1983; Sec. 10-330a transferred to Sec. 10a-143 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 84-256 increased board membership from five to seven, adding one member elected by students and an alumnus of Charter Oak College and established meeting and attendance requirements; P.A. 85-418 amended Subsec. (h) by adding provision requiring that enrollment fee revenues be deposited in the general fund; P.A. 86-312 amended Subsec. (h) to change educational services “fund” to a separate “account” within the general fund; P.A. 88-117 deleted the provision in Subsec. (g) that agreements in excess of $1,000 be subject to the approval of the board of governors; P.A. 89-380 amended Subsec. (h) to provide that the revenue from enrollment fees be credited to the educational services account rather than deposited to the credit of the general fund; P.A. 91-174 in Subsec. (a) added requirement for procedures to be developed by July 1, 1993, in Subsec. (e)(1) added provision requiring board to assist institutions in establishing and implementing procedures, in Subsec. (g) deleted provision requiring board of governors approval of fees and added Subsec. (i) re fund-raising; P.A. 91-230 made a technical change in Subsec. (f); P.A. 91-256 reiterated change to Subsec. (g) made by P.A. 91-174; P.A. 92-154 amended Subsecs. (c) and (d) to add “state” to the name of Charter Oak College and amended Subsec. (h) to eliminate the educational services account and to establish the operating fund; P.A. 93-201 amended Subsec. (i) to require report, effective July 1, 1993; P.A. 95-259 amended Subsec. (d) to reduce the number of the Governor’s appointments from seven to six and to add a member elected by the students enrolled in Charter Oak State College, effective July 6, 1995; P.A. 96-244 amended Subsec. (d) to increase the membership from seven to nine by requiring the Governor to appoint two additional members, on or before July 1, 1996, effective June 6, 1996; P.A. 09-159 amended Subsec. (c) by allowing Board for State Academic Awards to grant graduate degrees and to grant credits and degrees on basis of courses offered by Charter Oak State College and amended Subsec. (e)(1) by adding provisions re faculty of consulting examiners to make recommendations for award of academic undergraduate and graduate credits and degrees and re board to confer undergraduate and graduate certificates and degrees on basis of courses offered by Charter Oak State College, effective July 1, 2009; P.A. 11-48 amended Subsecs. (a) and (b) to replace “Board of Governors of Higher Education” with “Board of Regents for Higher Education”, amended Subsec. (d) to replace Board for State Academic Awards with Board of Regents for Higher Education serving as Board for State Academic Awards beginning on January 1, 2012, and create a transition period through December 31, 2011, during which the Board for State Academic Awards shall remain in office, amended Subsec. (e) to permit board to appoint and remove executive staff, remove provisions re Board of Governors of Higher Education and make conforming changes, deleted former Subsec. (f) re advisory council, redesignated existing Subsecs. (g) to (i) as Subsecs. (f) to (h) and amended Subsec. (h) to delete “Commissioner of Higher Education” and make a technical change, effective July 1, 2011; P.A. 13-137 amended Subsec. (g) to add provision requiring Board of Regents for Higher Education to submit a report on actual expenditures, effective July 1, 2013.



Section 10a-143a - Endowment Fund for Charter Oak State College.

(a)(1) The Board for State Academic Awards shall establish a permanent Endowment Fund for Charter Oak State College to encourage donations from the private sector, with an incentive in the form of an endowment fund state grant, the net earnings on the principal of which are dedicated and made available to Charter Oak State College for scholarships and programmatic enhancements. The fund shall be administered by the Board for State Academic Awards or by a nonprofit entity entrusted for such purpose and qualified as a Section 501(c)(3) organization under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and preferably constituted and controlled independent of the state and college so as to qualify the interest on state bonds the proceeds of which have been granted for deposit in the endowment fund as excludable from federal taxation under such code and shall, in any event, be held in a trust fund separate and apart from all other funds and accounts of the state and the Board for State Academic Awards. There shall be deposited into the fund: (A) Endowment fund eligible gifts; (B) endowment fund state grants; and (C) interest or other earnings from the investment of moneys in the endowment fund pending transfer or use of earnings on the principal of the fund for the purposes identified in this subdivision.

(2) (A) For each of the fiscal years ending June 30, 2000, to June 30, 2006, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the Endowment Fund for Charter Oak State College a grant in an amount equal to half of the total amount of endowment fund eligible gifts received by or for the benefit of Charter Oak State College for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the Board for State Academic Awards by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made.

(B) For each of the fiscal years ending June 30, 2007, to June 30, 2014, inclusive, as part of the state contract with donors of endowment fund eligible gifts, the Office of Higher Education, in accordance with section 10a-8b, shall deposit in the Endowment Fund for Charter Oak State College a grant in an amount equal to one-quarter of the total amount of endowment fund eligible gifts, except as provided in this subdivision, received by or for the benefit of Charter Oak State College for the calendar year ending the December thirty-first preceding the commencement of such fiscal year, as certified by the chairperson of the Board for State Academic Awards by February fifteenth to (i) the Secretary of the Office of Policy and Management, (ii) the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and (iii) the executive director of the Office of Higher Education, provided such sums do not exceed the endowment fund state grant maximum commitment for the fiscal year in which the grant is made. Endowment fund eligible gifts that meet the criteria set forth in this subdivision, made by donors during the period from January 1, 2005, to June 30, 2005, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received. Commitments by donors to make endowment fund eligible gifts for two or more years that meet the criteria set forth in this subdivision and that are made for the period prior to December 31, 2004, but ending before December 31, 2012, shall continue to be matched by the Office of Higher Education in an amount equal to one-half of the total amount of endowment fund eligible gifts received through the commitment.

(C) In any such fiscal year in which the total of the eligible gifts received by Charter Oak State College exceeds the endowment fund state grant maximum commitment for such fiscal year the amount in excess of such endowment fund state grant maximum commitment shall be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state grant maximum commitment. Any endowment fund eligible gifts that are not included in the total amount of endowment fund eligible gifts certified by the chairperson of the Board for State Academic Awards pursuant to this subdivision may be carried forward and be eligible for a matching state grant in any succeeding fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive, subject to the endowment fund state matching grant maximum commitment for such fiscal year.

(3) The Board for State Academic Awards shall adopt, by October 1, 1997, guidelines with respect to (A) the solicitation of endowment fund eligible gifts from private donors, and (B) governing the acceptance of gifts made by a foundation established pursuant to sections 4-37e and 4-37f, to Charter Oak State College or its employees for reimbursement of expenditures or payment of expenditures on behalf of Charter Oak State College or its employees. Private donations shall not be construed to include proceeds of municipal grants.

(b) For the purposes of this section: (1) “Endowment fund eligible gift” means a gift to or for the benefit of Charter Oak State College of cash or assets which may be reduced to cash or which has a value that is ascertainable by such college which the donor has specifically designated for deposit in the endowment fund or which explicitly or implicitly by the terms of the gift Charter Oak State College may and does deposit or permit to be deposited in the endowment fund. (2) “Endowment fund state grant” means moneys that are transferred by the Office of Higher Education from the fund established pursuant to section 10a-8b to the endowment fund established pursuant to this section in an aggregate amount not exceeding the endowment fund state grant maximum commitment. (3) “Endowment fund state grant maximum commitment” means an amount not exceeding one hundred thousand dollars for each fiscal year from the fiscal year ending June 30, 2000, to the fiscal year ending June 30, 2014, inclusive.

(c) Notwithstanding the endowment fund state grant maximum commitment level provided for each fiscal year pursuant to subsection (b) of this section, the total of the endowment fund state grant maximum commitments for the fiscal years ending June 30, 2000, to June 30, 2014, inclusive, shall not exceed nine hundred thousand dollars.

(P.A. 97-293, S. 2, 26; P.A. 98-252, S. 30, 49, 80; P.A. 01-141, S. 13, 16; June Sp. Sess. P.A. 05-3, S. 66; P.A. 06-135, S. 10; P.A. 12-156, S. 49.)

History: P.A. 97-293 effective July 1, 1997; P.A. 98-252 amended Subsec. (a)(1) to add provision for the fund to be administered by a nonprofit entity and to make technical changes and amended Subsec. (a)(2) to allow gifts not included in the amount certified by the chairperson to be carried forward and be eligible for a matching state grant in a succeeding fiscal year, effective July 1, 1998; P.A. 01-141 extended the program to the fiscal year ending June 30, 2014, in Subsec. (a)(2), applied the limit in Subsec. (b)(3) to the extension and added Subsec. (c) re $900,000 cap, effective July 1, 2001 (Revisor’s note: In Subsec. (b)(1), “endowment funds” was changed editorially by the Revisors to “endowment fund” for consistency); June Sp. Sess. P.A. 05-3 amended Subsec. (a)(2) by designating existing language re match in an amount equal to half as new Subpara. (A) and amended same to provide for match terminating with the fiscal year ending June 30, 2006, and by redesignating Subparas. (A) to (C) as clauses (i) to (iii), by adding new Subpara. (B) re match in an amount equal to one quarter and by designating existing language re eligible gifts in excess of state grant maximum commitment as new Subpara. (C), effective July 1, 2005; P.A. 06-135 amended Subsec. (a)(2)(B) by adding provisions re endowment fund eligible gifts made during the period from January 1, 2005, to June 30, 2005, effective July 1, 2006; P.A. 12-156 replaced “Department of Higher Education” with “Office of Higher Education” and replaced “Commissioner of Higher Education” with “executive director of the Office of Higher Education”, effective June 15, 2012.

See Sec. 10a-8c re restrictions on appropriations.



Section 10a-143b - Technology training programs.

The Board for State Academic Awards shall establish, within available appropriations, innovative on-line teacher and higher education faculty training programs on the integration of technology into the public school curriculum and courses at public institutions of higher education in order to improve student learning. On and after July 1, 2001, the training program established for public school teachers shall be consistent with the standards developed pursuant to section 4d-85.

(P.A. 00-187, S. 40, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 10a-144 - (Formerly Sec. 10-326a). Central Naugatuck Valley Region Higher Education Center.

(a) There is established a higher education center for the central Naugatuck Valley region. The regional community-technical college established for the greater Waterbury area pursuant to subsection (g) of section 10a-78, shall be located at such center. The University of Connecticut shall have access to classrooms, faculty office space and concurrent and cooperative use of common student facilities including, but not limited to, library and athletic fields, at such center. The Board of Trustees for the Regional Community-Technical Colleges and the Board of Trustees for The University of Connecticut shall jointly develop, in conjunction with the president of the Board of Regents for Higher Education, or his designee, an annual joint use plan for such center. On or before September 1, 1993, and annually thereafter, the president of the Board of Regents for Higher Education shall call and convene an initial meeting for the development of such plan.

(b) On or before April 1, 1994, and annually thereafter, the Board of Trustees for the Regional Community-Technical Colleges and the Board of Trustees for The University of Connecticut shall jointly report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on the joint use plan developed pursuant to subsection (a) of this section.

(1969, P.A. 726, S. 1, 2, 7; P.A. 74-115, S. 1, 2; P.A. 75-425, S. 33, 57; P.A. 77-573, S. 24, 30; P.A. 82-218, S. 29, 46; P.A. 84-241, S. 2, 5; P.A. 93-293, S. 2, 11; P.A. 11-48, S. 285.)

History: P.A. 74-115 substituted “plant” for “plan” and deleted commission’s authority to receive appropriations for transfer to boards in Subsec. (a); P.A. 75-425 added phrase “Subject to the provisions of Sec. 4-26b” and deleted commission’s authority to “arrange for ... constructing ... of the physical plant” in Subsec. (a); P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 82-218 reorganized system of higher education, replacing board of higher education with board of governors and replacing language authorizing establishment of higher education center with language authorizing its continuance, effective March 1, 1983; Sec. 10-326a transferred to Sec. 10a-144 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 93-293 replaced existing language with Subsec. (a) re establishment of the higher education center and Subsec. (b) re report, effective July 1, 1993; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.



Section 10a-145 to 10a-148 - (Formerly Secs. 10-326b to 10-326e). Responsibility of participating units. Designation of a board of trustees to receive, expend and administer funds for a higher education center. Administrative councils. Advisory committees.

Sections 10a-145 to 10a-148, inclusive, are repealed, effective July 1, 1993.

(1969, P.A. 726, S. 3–6; P.A. 75-425, S. 34, 57; P.A. 77-573, S. 24, 30; P.A. 80-483, S. 46, 186; P.A. 82-218, S. 30–33, 39, 46; P.A. 84-241, S. 2, 5; P.A. 88-12, S. 1, 2; P.A. 89-260, S. 32, 41; P.A. 90-260, S. 2–6; P.A. 91-230, S. 16, 17; P.A. 93-293, S. 10, 11.)



Section 10a-149 - (Formerly Sec. 10-325c). Operation of state institutions of higher education.

In addition to other powers granted in the general statutes, authority and responsibility for the operation of the state’s public institutions of higher education shall be vested in (1) the Board of Trustees of The University of Connecticut which shall have exclusive responsibility for programs leading to doctoral degrees and postbaccalaureate professional degrees, with the exception of education doctoral degree programs, (2) the Board of Trustees of the Connecticut State University System which shall have special responsibility for the preparation of personnel for the public schools of the state including master’s degree programs, education doctoral degree programs, including an education doctoral degree program in nursing education, and other graduate study in education, and authority for providing liberal arts and career programs at the bachelors, masters and sixth year level, (3) the Board of Trustees of the Community-Technical Colleges which shall have responsibility for providing programs, as enumerated in section 10a-80, leading, where appropriate, to an associate degree or occupational certificate and programs leading to the degree of associate in applied science and such other appropriate degrees or certificates as are approved by the Board of Regents for Higher Education and for such terminal vocational retraining and continuing education programs leading to occupational certificates as are appropriate, and (4) the Board for State Academic Awards which shall have responsibility for the award of external degrees and credits earned by examination and by other forms of validation and by evaluation of learning, including transfer of credit; provided the authority of the Boards of Trustees of The University of Connecticut, the Connecticut State University System and the Community-Technical Colleges to award degrees of the respective institutions shall not be affected.

(P.A. 77-573, S. 16, 30; P.A. 82-218, S. 37, 39, 46; P.A. 84-241, S. 2, 5; P.A. 89-260, S. 33, 41; P.A. 91-256, S. 63, 69; P.A. 05-4, S. 1; P.A. 10-8, S. 1; P.A. 11-48, S. 285.)

History: P.A. 82-218 reorganized higher education system, replacing board of higher education with board of governors and redesignating state colleges as the Connecticut State University, effective March 1, 1983; Sec. 10-325c transferred to Sec. 10a-149 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 89-260 made the board of trustees of the community-technical colleges responsible for the programs formerly the responsibility of the boards of trustees of the regional community colleges and of the state technical colleges by combining Subdivs. (3) and (4) and renumbering Subdiv. (5) as Subdiv. (4), substituted “board of trustees of the community-technical colleges” for the board of trustees of regional community colleges and of the state technical colleges and made a technical change; P.A. 91-256 made technical changes; P.A. 05-4 amended Subdivs. (1) and (2) to permit the Connecticut State University system to offer education doctoral degree programs and made a technical change, effective July 1, 2005; P.A. 10-8 amended Subdiv. (2) by adding provision re education doctoral degree program in nursing education, effective May 5, 2010; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.

Cited. 175 C. 586.



Section 10a-149a - Military recruiters; access to directory information and on-campus recruiting.

Section 10a-149a is repealed, effective October 30, 1997.

(P.A. 84-87, S. 2, 7; Oct. 19 Sp. Sess. P.A. 97-2, S. 2, 3.)



Section 10a-149b - Independent study programs for the tutoring of disadvantaged seventh and eighth graders.

At each public institution of higher education, independent study programs that award credit shall include opportunities for students enrolled in such institutions to tutor seventh and eighth-grade students, particularly students in school districts that have a significant number of students requiring remedial assistance as demonstrated by the results of the most recent mastery examination for students in grade six, administered pursuant to section 10-14n.

(P.A. 93-45, S. 1, 2; P.A. 13-207, S. 12.)

History: P.A. 93-45 effective May 5, 1993; P.A. 13-207 replaced “on the most recent sixth grade mastery examination” with “by the results of the most recent mastery examination for students in grade six,” and made a technical change, effective July 1, 2013.



Section 10a-149c - Military recruiting on campus.

(a) Each constituent unit of the state system of higher education shall provide access to directory information and on-campus recruiting opportunities to representatives of the armed forces of the United States of America and state armed services to the extent necessary under federal law to prevent the loss of federal funds to such constituent unit or to the State of Connecticut. The disclosure of information pursuant to this subsection shall otherwise be subject to the provisions of the Freedom of Information Act, as defined in section 1-200.

(b) Any independent institution of higher education which receives state funds may provide access to directory information and on-campus recruiting opportunities to representatives of the armed forces of the United States of America and state armed services to the extent necessary under federal law to prevent the loss of federal funds to such institution or to the State of Connecticut.

(Oct. 29 Sp. Sess. P.A. 97-2, S. 1, 3.)

History: October 29 Sp. Sess. P.A. 97-2 effective October 30, 1997.



Section 10a-150 - (Formerly Sec. 10-327b). Receipt and disposition of gifts of lands, money or other property.

The boards of trustees of each of the constituent units of the state system of higher education are empowered to accept, on behalf of the state, any gifts of lands, money or other property donated to the institutions under their control. Said boards shall direct the application, distribution or disbursement of such lands, money or other donated property, or the income therefrom, for any purpose connected with said institutions under their respective control, consistent with the conditions, if any, upon which the gift was created. The State Treasurer shall be advised of the receipt of any such gift of money and where practicable shall hold on behalf of the respective boards of trustees, any such gift of money or income therefrom. The approval of the Commissioner of Administrative Services and the State Properties Review Board under section 4b-23 where acquisitions of real estate are involved shall be required.

(P.A. 77-573, S. 11, 30; 77-614, S. 73, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-597, S. 5, 6; P.A. 87-496, S. 67, 110; P.A. 11-48, S. 285; 11-51, S. 44; P.A. 13-240, S. 9.)

History: P.A. 77-614 and P.A. 78-303 substituted commissioner of administrative services for public works commissioner; Sec. 10-327b transferred to Sec. 10a-150 in 1983 pursuant to reorganization of higher education system; P.A. 85-597 added requirement that commissioner be notified of gifts which are subject to reporting requirements of Sec. 10a-150c; P.A. 87-496 substituted “public works” for “administrative services” commissioner; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011; P.A. 13-240 deleted requirement that president of the Board of Regents for Higher Education be advised of any gift subject to the provisions of Sec. 10a-150b, effective July 1, 2013.



Section 10a-150a - Grants from foreign sources. Definitions.

As used in sections 10a-150a to 10a-150c, inclusive:

(1) “Foreign government” means any government except the United States government or the government of a state, territory or other political subdivision of the United States, and includes an agent of a foreign government;

(2) “Foreign legal entity” means (A) any legal entity created under the laws of a foreign government, (B) any legal entity created under the laws of the United States or any of its states, territories or other political subdivisions thereof if a majority of the ownership of the stock of such legal entity is directly or indirectly owned legally or beneficially by one or more foreign governments or one or more foreign persons or one or more legal entities created under the laws of a foreign government or if a majority of the membership of any such entity is composed of foreign persons or legal entities created under the laws of a foreign government, and includes an agent of such legal entity;

(3) “Foreign person” means any individual who is not a citizen or national of the United States or of a trust territory or protectorate thereof and includes an agent of any such individual; and

(4) “Gift” means any endowment, grant, contract, award or property of any kind.

(P.A. 85-597, S. 1, 6.)



Section 10a-150a to 10a-150d - to 10a-150d. Grants from foreign sources; definitions. Disclosure required. Content of disclosure statement. Disclosure statement to be a public record.

Sections 10a-150a to 10a-150d, inclusive, are repealed, effective July 1, 2013.

(P.A. 85-597, S. 1–4, 6; P.A. 11-48, S. 285; P.A. 12-156, S. 50; P.A. 13-240, S. 12.)



Section 10a-150b - Disclosure required.

Each institution which is a part of the state system of higher education, as defined in section 10a-1, and each independent college or university, as defined in section 10a-37, shall disclose to the president of the Board of Regents for Higher Education the amount, terms, restrictions and requirements attached to or made a part of any gift of a value of one hundred thousand dollars or more, known by such institution to have been made to such institution by a foreign government, foreign legal entity or foreign person in any year. If such a government, legal entity or person makes more than one gift to an institution in any year and the total value of such gifts equals or exceeds one hundred thousand dollars, the institution shall report all of such gifts.

(P.A. 85-597, S. 2, 6; P.A. 11-48, S. 285.)

History: Pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-150c - Content of disclosure statement.

Such disclosure shall be made not later than January thirty-first of each year and shall include the following information for the preceding year:

(1) The amount or value of the gift and the date when it was made;

(2) Full details of the conditions, matching provisions or designation of the gift if it was made on a conditional or matching basis or designated for a particular purpose;

(3) In the case of a gift by a foreign government, the name of such government and in the case of a gift by a foreign person or entity, the name of the foreign country which is the principal residence or location of such person or entity; and

(4) The purpose for which the gift will be used.

(P.A. 85-597, S. 3, 6.)



Section 10a-150d - Disclosure statement to be a public record.

Information required to be disclosed to the president of the Board of Regents for Higher Education under section 10a-150c shall be a matter of public record.

(P.A. 85-597, S. 4, 6; P.A. 12-156, S. 50.)

History: P.A. 12-156 replaced “commissioner” with “president of the Board of Regents for Higher Education”, effective June 15, 2012.



Section 10a-151 - (Formerly Sec. 10-327c). Use of library facilities at state higher education institutions.

(a) Any student enrolled as a full or part-time student at any of the constituent units of the state system of higher education shall be permitted to use the library facilities and services of any other institution in said system.

(b) The Board of Regents for Higher Education shall promulgate such regulations as are necessary to implement the provisions of this section.

(P.A. 77-573, S. 12, 30; P.A. 82-218, S. 38, 46; P.A. 11-48, S. 285.)

History: P.A. 82-218, which reorganized higher education system, here used as authority for replacing board of higher education with department of higher education, effective March 1, 1983; Sec. 10-327c transferred to Sec. 10a-151 in 1983; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011.



Section 10a-151a - Purchase of equipment for research, library media and library books by constituent units.

(a) Notwithstanding the provisions of any general statute or regulation to the contrary, the Boards of Trustees for the Community-Technical Colleges, the Connecticut State University System and The University of Connecticut shall annually designate from the funds available to each board for equipment an amount to be spent by each institution under its jurisdiction for the purchase of equipment used for research purposes, library media and library books for each such fiscal year.

(b) Within the limitations of funds designated pursuant to subsection (a) of this section by each board of trustees for the purchase of equipment used for research purposes, library media and library books, the expenditure of such funds and the purposes therefor shall be in the sole jurisdiction of the chief executive officer of each institution, subject to the policies of the board of trustees and shall not be subject to the approval of any other state agency, but shall be subject to auditing procedures required pursuant to section 2-90, provided the purchase of equipment used for research purposes and library media shall be made from the most competitive source. Such officer shall report annually to the board of trustees of his respective institution on the expenditure of funds.

(P.A. 84-274, S. 1, 2; P.A. 89-260, S. 34, 41; P.A. 90-201, S. 4, 11; P.A. 91-256, S. 64, 69.)

History: P.A. 89-260 substituted “board of trustees for the community-technical colleges” for the boards of trustees for the regional-community and state technical colleges in Subsec. (a); P.A. 90-201 added equipment used for research purposes to the items which may be purchased pursuant to the section; P.A. 91-256 made a technical change in Subsec. (a).



Section 10a-151b - Purchase of equipment, supplies and contractual services by constituent units and their institutions.

(a) Notwithstanding the provisions of chapter 58, and sections 4-98, 4a-4, 4a-5, 4a-6, 4d-2, and 4d-5 to the contrary, a chief executive officer may purchase equipment, supplies and contractual services, execute personal service agreements, as defined in section 4-212, or lease personal property compatible, where relevant, with standards for computer architecture established by the Department of Administrative Services, without the approval of the Comptroller, the Secretary of the Office of Policy and Management or the Commissioner of Administrative Services, provided the chief executive officer consults with the commissioner and such purchases are made in accordance with this section and in accordance with policies which are (1) adopted by the board of trustees of the constituent unit after reasonable opportunity for interested persons to present their views, and (2) subject to section 4-175. For purposes of this section, “chief executive officer” means the chief executive officer of a constituent unit of the state system of higher education or the chief executive officer of an institution within the jurisdiction of such a constituent unit. The provisions of sections 4-212 to 4-219, inclusive, and section 9 of public act 93-336* shall not apply to personal service agreements executed pursuant to this section.

(b) Purchases made pursuant to this section shall be based, when possible, on competitive bids or competitive negotiation. Such chief executive officer shall solicit competitive bids or proposals by sending notice to prospective suppliers and by posting notice on a public bulletin board in such officer’s office. Such notice shall contain a notice of state contract requirements pursuant to section 4a-60. Each bid or proposal shall be kept sealed until opened publicly at the time stated in the notice soliciting such bid or proposal. Sealed bids or proposals shall include bids or proposals sealed within an envelope or maintained within a safe and secure electronic environment until such time as they are publicly opened. If the amount of the expenditure is estimated to exceed fifty thousand dollars, not later than five calendar days before the final date of submitting competitive bids or proposals, competitive bids or proposals shall be solicited by public notice posted on the Internet. All purchases fifty thousand dollars or less in amount shall be made in the open market, but shall, when possible, be based on at least three competitive quotations. If desired by the constituent unit, competitive quotations may include quotations submitted to the constituent unit within a safe and secure electronic environment. The constituent unit shall not refuse to consider a bid, proposal or quotation because it is not submitted electronically.

(c) Notwithstanding the provisions of subsection (b) of this section to the contrary, competitive bidding or competitive negotiation is not required in the case of (1) minor purchases of ten thousand dollars or less in amount, (2) purchases made pursuant to subsection (k) of this section, (3) emergency purchases, or (4) agricultural purchases of dairy products, poultry, farm-raised seafood, beef, pork, lamb, eggs, fruits, vegetables or other farm products in an amount of fifty thousand dollars or less. Whenever an emergency exists by reason of extraordinary conditions or contingencies that could not reasonably be foreseen and guarded against, or because of unusual trade or market conditions, the chief executive officer may, if it is for the best interest of the state, make purchases without competitive bidding. A statement of all emergency purchases made under the provisions of this subsection shall be set forth in the annual report of the chief executive officer. The chief executive officer, when making an agricultural purchase in accordance with subdivision (4) of this subsection, shall give preference to dairy products, poultry, farm-raised seafood, beef, pork, lamb, eggs, fruits, vegetables or other farm products grown or produced in this state when such products, poultry, farm-raised seafood, beef, pork, lamb, eggs, fruits or vegetables are comparable in cost to other dairy products, poultry, eggs, fruits or vegetables being considered for purchase by the chief executive officer that have not been grown or produced in this state.

(d) Nothing in this section shall exempt a constituent unit or chief executive officer from complying with the provisions of sections 4a-60 and 4a-61.

(e) No person, firm or corporation disqualified pursuant to section 4a-52a, or by the Commissioner of Administrative Services pursuant to section 4a-63 from bidding on contracts with the Department of Administrative Services may bid pursuant to this section.

(f) A chief executive officer who enters into a contract under this section which fails to meet the requirements of this section shall be personally liable for the costs of such contract and such contract shall be void and of no effect. Any amount paid under such contract may be recovered from such chief executive officer by the state in a civil action.

(g) Nothing in this section shall be construed to prevent a chief executive officer from participating in a contract for the purchase of equipment, supplies or services with the Department of Administrative Services pursuant to chapter 58.

(h) Nothing in this section shall be construed to prevent a constituent unit from entering into a corporate sponsorship agreement which contains provisions for the barter of goods and services, provided such agreement is entered into in accordance with policies and procedures governing such agreements pursuant to subsection (a) of this section.

(i) For the period from July 1, 2002, to June 30, 2006, inclusive, any funds or revenues collected from ticket sales by the contractor hired by Western Connecticut State University to operate and manage its O’Neill Center, shall not be deemed to be state funds for the purposes of sections 4-32 and 4-33 and may be deposited in the contractor’s account for a period of time not to exceed forty days, during which time the contractor shall pay all expenses related to the event for which the tickets were sold and make an accounting of the portion of the funds to be remitted to the university, and then remit such funds to the university pursuant to the terms of the contract. Upon receipt of such funds, the university shall deposit such funds in accordance with the provisions of sections 4-32 and 4-33.

(j) Notwithstanding the provisions of subsections (a) and (b) of this section, a chief executive officer may not extend a contract with a value of fifty thousand dollars or more per year to perform janitorial, building maintenance, security or food and beverage services unless: (1) Such contract is in effect on May 1, 2005; (2) such extension is for a period of one year from the date such contract would otherwise expire; and (3) any such extension includes any applicable increase in the standard wage and the payroll burden to administer the standard wage, as established by the Labor Department.

(k) The chief executive officer of a constituent unit may purchase, or make expenditures related to the development of, any technology, product or process for the purpose of testing such technology, product or process in the operation of the constituent unit on a trial basis, if (1) such technology, product or process (A) is part of or related to a research program at the constituent unit, (B) has the potential, as determined by the chief executive officer, to provide economic benefit to the state, (C) will not adversely affect the safety of any individual, and (D) has potential for commercialization, and (2) the chief executive officer has received a recommendation to test such technology, product or process from a constituent unit committee whose membership includes the chief purchasing official, the chief academic officer and the chief economic development officer for the constituent unit, or their designees.

(l) The chief executive officer of a constituent unit that purchases or makes expenditures related to the development of any technology, product or process for the purpose of testing such technology, product or process in the operation of the constituent unit on a trial basis, pursuant to subsection (k) of this section, shall, not later than January first of the year following such purchase or expenditure, submit a report, on the number of times such constituent unit tested such technology, product or process during the last twelve months, or if such tests are not complete, will test such technology, product or process in the next twelve months, to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and commerce, in accordance with section 11-4a.

(P.A. 90-201, S. 3, 11; P.A. 91-256, S. 35, 69; P.A. 92-154, S. 16, 23; P.A. 93-201, S. 8, 24; P.A. 96-244, S. 33, 34, 63; June 18 Sp. Sess. P.A. 97-9, S. 22, 50; P.A. 99-285, S. 11, 12; P.A. 00-66, S. 29; P.A. 02-140, S. 1, 2; P.A. 05-287, S. 24; P.A. 11-51, S. 87; P.A. 12-97, S. 1; 12-129, S. 1; P.A. 13-177, S. 3.)

*Note: Section 9 of public act 93-336 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 91-256 in Subsec. (a) added references to Secs. 4a-4, 4a-5 and 4a-6 and the executive director of the office of information and technology, deleted language limiting the types of purchases allowed and the circumstances under which purchases may be made, added language concerning the lease of personal property and made technical changes, in Subsec. (b) changed $10,000 to $25,000, in Subsec. (c) changed $600 to $2,000 and added Subsec. (g) re contracts between chief executive officer and administrative services department; P.A. 92-154 amended Subsec. (a) to add the reference to Sec. 4-98 and to require comptroller’s approval of certain expenditures; P.A. 93-201 amended Subsec. (a) to add the provisions relating to personal service agreements, effective July 1, 1993; P.A. 96-244 added reference to Sec. 16a-118 in Subsec. (a) and added Subsec. (h) re corporate sponsorship agreements and the barter of goods and services, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-9 amended Subsec. (a) by substituting “Department of Information Technology” for “Office of Information and Technology” and “Chief Information Officer” for “executive director of the Office of Information and Technology” and adding proviso that chief executive officer consults with Chief Information Officer, effective July 1, 1997; P.A. 99-285 amended Subsec. (b) to add competitive negotiations and to add proposals, to increase the amount of expenditure that requires specified public notice from $25,000 to $50,000 and to make a corresponding change for the provision concerning purchases on the open market, and to change the type of notice required from “not fewer than three daily newspapers” to two or more publications, at least one of which is a major daily newspaper and to require posting on the Internet and amended Subsec. (c) to add competitive negotiation and to increase the amount for minor purchases from $2,000 or less to $10,000 or less, effective July 1, 1999; P.A. 00-66 made a technical change and deleted reference to repealed Sec. 4-210 in Subsec. (a); P.A. 02-140 amended Subsec. (b) by adding provisions re sealed bids within an envelope or secure electronic environment and re electronic submissions and added Subsec. (i) re funds and revenues from O’Neill Center, effective July 1, 2002; P.A. 05-287 added Subsec. (j) re extension of contracts with a value of $50,000 or more per year for janitorial, building maintenance, security or food and beverage services, effective July 13, 2005; P.A. 11-51 amended Subsec. (a) to change “Department of Information Technology” to “Department of Administrative Services” and “Chief Information Officer” to “commissioner” and to add reference to Secretary of the Office of Policy and Management re approval of purchases, effective July 1, 2011; P.A. 12-97 amended Subsec. (c) to make technical changes and add reference to purchases made pursuant to Subsec. (k) and added Subsecs. (k) and (l) re purchases of technology, product or process for testing on a trial basis, effective July 1, 2012; P.A. 12-129 amended Subsec. (b) by eliminating requirement that public notice be inserted in 2 or more publications and making technical changes, effective July 1, 2012; P.A. 13-177 amended Subsec. (c) to add Subdiv. (4) re agricultural purchases and to add provision re preference requirements for such purchases, effective July 1, 2013.



Section 10a-151c - Approval of travel requests and the payment of travel expenses.

Notwithstanding any provision of the general statutes to the contrary, the chief executive officer of each institution within the jurisdiction of a constituent unit of the state system of higher education shall have the authority to approve travel requests and the payment of travel expenses incurred by employees of their institutions, in accordance with rates and policies approved by the board of trustees of the constituent unit, provided such rates and policies (1) are approved after reasonable opportunity has been provided for interested persons to present their views and (2) are subject to section 4-175. Travel expenses paid pursuant to this subsection shall be paid upon the order of the Comptroller.

(P.A. 90-201, S. 6, 11; P.A. 91-256, S. 36, 69.)

History: P.A. 91-256 deleted Subsec. (b) concerning payment from general fund appropriations upon order of the comptroller, made Subsec. (a) the section and deleted provision limiting the section to requests and expenses of faculty and professional employees.



Section 10a-151d - Reports concerning expenditures and purchasing requests.

(a) On or before January 1, 1991, and annually thereafter, the board of trustees of each constituent unit of the state system of higher education shall report to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies concerning expenditures pursuant to section 4a-52a, 10a-151b and 10a-151c during the preceding fiscal year.

(b) On and after July 1, 1991, and annually thereafter, the Department of Administrative Services shall report to the joint standing committees of the General Assembly having cognizance of matters relating to education and to appropriations and the budgets of state agencies concerning all purchasing requests received by the department from the constituent units of the state system of higher education including, but not limited to, for each such request, the type of item requested, the date on which the request for such purchase was received by the department and the date on which the purchase order for such purchase was issued.

(P.A. 90-201, S. 7(a),(b), 11.)

History: Subsec. (c) of section 7 of P.A. 90-201 was codified as Subsec. (b) of Sec. 10-21e.



Section 10a-151e - Course book contracts.

On and after July 1, 1999, each constituent unit of the state system of higher education and each public institution of higher education that negotiates a contract with a vendor for the provision of course books for purchase by students shall ensure that such contract: (1) Includes a provision requiring the vendor to post its policies concerning the return of used books and the exchange rate for books used the previous semester that are in good condition, and (2) does not prevent student organizations from holding used book exchange programs.

(P.A. 99-285, S. 6, 12; P.A. 04-257, S. 16.)

History: P.A. 99-285 effective July 1, 1999; P.A. 04-257 made a technical change, effective June 14, 2004.



Section 10a-152 - (Formerly Sec. 10-327d). Receipt and expenditure of federal funds.

The boards of trustees of each constituent unit, subject to the provisions of the general statutes, may receive any federal funds made available to this state for postsecondary educational purposes and expend such funds for the purpose or purposes for which they are made available. The State Treasurer shall be the custodian of such funds. Said boards may allocate and use any appropriate or special fund to meet the matching requirements of any federal act making funds available to the state for postsecondary educational purposes.

(P.A. 77-573, S. 13, 30.)

History: Sec. 10-327d transferred to Sec. 10a-152 in 1983 pursuant to reorganization of higher education system.



Section 10a-153 - Remodeling, alteration, repair or enlargement projects, set-aside requirements.

The constituent units of the state system of higher education shall comply with the provisions of section 4a-60g when undertaking remodeling, alteration, repair or enlargement projects pursuant to the provisions of sections 4b-51, 4b-52, 4b-55 and 4b-91.

(P.A. 87-529, S. 14; P.A. 04-257, S. 17.)

History: P.A. 04-257 made a technical change, effective June 14, 2004.



Section 10a-154 - Policies re service by tenured faculty members beyond mandatory retirement age.

Section 10a-154 is repealed.

(P.A. 87-484, S. 9, 10; P.A. 89-147, S. 2, 3.)



Section 10a-154a - Performance and evaluation records of faculty and professional staff members not public records.

Any record maintained or kept on file by a board of trustees of a constituent unit of the state system of higher education which is a record of the performance and evaluation of a faculty or professional staff member of such constituent unit shall not be deemed to be a public record and shall not be subject to disclosure under the provisions of section 1-210, unless such faculty or professional staff member consents in writing to the release of his records by the board of trustees of the constituent unit. Such consent shall be required for each request for a release of such records.

(P.A. 89-229, S. 1, 4.)



Section 10a-154b - Establishment of positions and the filling of vacancies.

Notwithstanding the provisions of sections 5-214 and 5-215 or any other provision of the general statutes or special act to the contrary, the chief executive officer of a constituent unit of the state system of higher education and the chief executive officer of an institution within the jurisdiction of a constituent unit of the state system of higher education may establish positions and approve the filling of all position vacancies of such constituent unit or institution within the limits of available funds and in accordance with policies approved by the board of trustees of the constituent unit.

(P.A. 91-256, S. 37, 69; P.A. 92-126, S. 43, 48; 92-154, S. 8, 23.)

History: P.A. 92-126 and P.A. 92-154 both added the reference to special act provisions.



Section 10a-154c - Increase of full-time faculty, plan.

Not later than December 31, 2005, and biennially thereafter, the Board of Trustees of the Community-Technical Colleges, the Board of Trustees of The University of Connecticut and the Board of Trustees of the Connecticut State University System shall each develop a plan to increase the number of full-time faculty teaching at the colleges and universities under the boards’ jurisdiction. Not later than December 31, 2005, and biennially thereafter, each board of trustees shall report the plans in accordance with the provisions of section 11-4a to the committee of the General Assembly having cognizance of matters relating to higher education and employment advancement.

(P.A. 05-255, S. 3.)

History: P.A. 05-255 effective July 13, 2005.



Section 10a-155 - Required immunizations for college students.

(a) Each institution of higher education shall require each full-time or matriculating student born after December 31, 1956, to provide proof of adequate immunization against measles, rubella and on and after August 1, 2010, to provide proof of adequate immunization against mumps and varicella as recommended by the national Advisory Committee for Immunization Practices before permitting such student to enroll in such institution. Any such student who (1) presents a certificate from a physician or an advanced practice registered nurse stating that in the opinion of such physician or advanced practice registered nurse such immunization is medically contraindicated, (2) provides a statement that such immunization would be contrary to his religious beliefs, (3) presents a certificate from a physician, an advanced practice registered nurse or the director of health in the student’s present or previous town of residence, stating that the student has had a confirmed case of such disease, (4) is enrolled exclusively in a program for which students do not congregate on campus for classes or to participate in institutional-sponsored events, such as students enrolled in distance learning programs for individualized home study or programs conducted entirely through electronic media in a setting without other students present, or (5) graduated from a public or nonpublic high school in this state in 1999 or later and was not exempt from the measles, rubella and on and after August 1, 2010, the mumps vaccination requirement pursuant to subdivision (2) or (3) of subsection (a) of section 10-204a shall be exempt from the appropriate provisions of this section.

(b) Each institution of higher education shall keep uniform records of the immunizations and immunization status of each student, based on the certificate of immunization or other evidence acceptable pursuant to subsection (a) of this section. The record shall be part of the student’s permanent record. By November first of each year, the chief administrative officer of each institution of higher education shall cause to be submitted to the Commissioner of Public Health, on a form provided by the commissioner, a summary report of the immunization status of all students enrolling in such institution.

(P.A. 89-90, S. 1, 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-252, S. 31, 80; P.A. 03-13, S. 1; P.A. 08-184, S. 44; P.A. 12-197, S. 23.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-252 added Subsec. (a)(4) re exemption for students enrolled in certain types of programs, effective July 1, 1998; P.A. 03-13 added Subsec. (a)(5) re graduation from high school in this state in 1999 or later and not exempt pursuant to Sec. 10-204a (a)(2) or (3), effective July 1, 2003; P.A. 08-184 amended Subsec. (a) by requiring proof of adequate immunization against mumps and varicella on and after August 1, 2010, and, in Subdiv. (5), by adding “and on and after August 1, 2010, the mumps” re exemptions from certain vaccination requirements; P.A. 12-197 amended Subsec. (a)(1) and (3) by adding provisions allowing certification by an advanced practice registered nurse.



Section 10a-155a - Presence in institution of a student who has not been immunized.

When a public health official has reason to believe that the continued presence in an institution of higher education of a student who has not been immunized against measles or rubella presents a clear danger to the health of others, the public health official shall notify the chief administrative officer of such institution. Such chief administrative officer shall cause the student to be excluded from the institution, or confined in an infirmary or other medical facility at the institution, until the student presents to such chief administrative officer a certificate from a physician or an advanced practice registered nurse stating that, in the opinion of such physician or advanced practice registered nurse, the presence in the institution of the student does not present a clear danger to the health of others.

(P.A. 89-90, S. 2, 3; P.A. 12-197, S. 24.)

History: P.A. 12-197 added provision allowing certification by an advanced practice registered nurse.



Section 10a-155b - Meningitis vaccination for residents of on-campus housing. Meningitis information and records.

(a) For the 2002-2003 school year, and each school year thereafter, each public or private college or university in this state shall require that each student who resides in on-campus housing be vaccinated against meningitis as a condition of such residence. The provisions of this subsection shall not apply to any such student who (1) presents a certificate from a physician or an advanced practice registered nurse stating that, in the opinion of such physician or advanced practice registered nurse, such vaccination is medically contraindicated because of the physical condition of such student, or (2) presents a statement that such vaccination would be contrary to the religious beliefs of such student.

(b) For the 2002-2003 school year, and each school year thereafter, each public or private college or university in this state shall (1) provide information about meningitis to all prospective students prior to their matriculation and include with that information notice of the availability and benefits of a meningitis vaccine, and (2) develop procedures for receiving and keeping a record of student vaccination status.

(P.A. 01-93; P.A. 12-197, S. 25.)

History: P.A. 12-197 amended Subsec. (a)(1) by adding provision allowing certification by an advanced practice registered nurse.



Section 10a-155c - Hepatitis B information.

For the school year commencing in 2005, and each school year thereafter, each public or independent institution of higher education shall provide (1) information about hepatitis B and the risks of contracting hepatitis B by college-age individuals, to all matriculated students, and (2) notice of the availability and benefits of a hepatitis B vaccine.

(P.A. 04-221, S. 20.)



Section 10a-156 - Institutional assessments.

Section 10a-156 is repealed, effective July 1, 2000.

(P.A. 91-154, S. 1, 2; P.A. 92-126, S. 32, 48; 92-154, S. 15, 23; P.A. 93-201, S. 15, 24; P.A. 00-220, S. 42, 43.)



Section 10a-156a - Security protocol plan. Threat assessment team.

(a) Not later than October 1, 2013, each constituent unit of the state system of higher education and each independent institution of higher education, as defined in section 10a-37*, shall submit an up-to-date security protocol plan to the Department of Emergency Services and Public Protection. Such plan shall identify procedures specifically designed to heighten awareness by all faculty and staff regarding potentially at-risk students and other individuals on campus through effective educational strategies. Such procedures shall be designed to educate faculty and staff on how to recognize and respond to students and such other individuals who may be at risk of harm to themselves or others. Not later than July 1, 2015, and biennially thereafter, each constituent unit and independent institution of higher education shall review the security protocol plan with each of its chiefs of police or heads of campus security to determine whether such plan adequately addresses campus security concerns or requires revisions. In the event that revisions are required, the constituent unit or independent institution of higher education making revisions shall submit a revised security protocol plan to the Department of Emergency Services and Public Protection not later than August first of the year in which revisions are deemed necessary.

(b) Not later than January 1, 2014, each constituent unit and independent institution of higher education shall establish a trained threat assessment team for each of its campuses. The threat assessment team shall consist of individuals selected by the president of each state college, regional community-technical college or independent institution of higher education in consultation with its chief of police or head of campus security and may include not less than one member of its special police force or campus security personnel, administration, faculty and senior and mid-level staff. The chief of police or head of campus security at each state college, regional community-technical college and independent institution of higher education shall be responsible for ensuring that every member of the threat assessment team (1) is capable of executing the security protocol plan developed in accordance with subsection (a) of this section, and (2) receives comprehensive training in identifying potentially at-risk students, other potentially at-risk individuals on campus and any other potential threats to campus safety.

(P.A. 08-157, S. 1; P.A. 13-3, S. 92; 13-220, S. 22.)

*Note: Section 10a-37 was repealed effective July 1, 2013, by section 389 of public act 13-247.

History: P.A. 08-157 effective July 1, 2008; P.A. 13-3 designated existing provisions as Subsec. (a) and amended same by requiring submission of an up-to-date security protocol plan to the Department of Emergency Services and Public Protection by October 1, 2013, requiring biennial review of such plan with each constituent unit’s and independent institution of higher education’s chief of police or head of campus security and making technical changes, and added Subsec. (b) requiring establishment of a trained threat assessment team on each campus of each constituent unit and independent institution of higher education, effective April 4, 2013; P.A. 13-220 made a technical change in Subsec. (b), effective June 18, 2013.



Section 10a-156b - (Formerly Sec. 10a-142). Special police forces. Indemnification.

(a) There are established special police forces for The University of Connecticut at Storrs and its several campuses, The University of Connecticut Health Center in Farmington, Central Connecticut State University in New Britain, Southern Connecticut State University in New Haven, Eastern Connecticut State University in Willimantic and Western Connecticut State University in Danbury. The members of each special police force shall have the same duties, responsibilities and authority under sections 7-281, 14-8, 54-1f and 54-33a and title 53a as members of a duly organized local police department. The jurisdiction of said special police forces shall extend to the geographical limits of the property owned or under the control of the above institutions, and to property occupied by The University of Connecticut in the town of Mansfield, except as provided in subsection (b) of section 7-277a.

(b) Members of said special police forces shall continue to be state employees and shall be subject to the provisions of chapter 67, and parts III and IV of this chapter. The provisions of part V of chapter 104 and section 7-433c shall not apply to such members.

(c) Said special police forces shall have access to, and use of, the Connecticut on-line law enforcement communications teleprocessing system without charge.

(d) The chief executive officer of any institution listed in subsection (a) of this section which maintains a special police force may enter into an agreement with one or more of said other institutions which maintain a special police force to furnish or receive police assistance under the same conditions and terms specified in subsection (a) of section 7-277a.

(e) The state shall protect and save harmless any member of the special police forces from financial loss and expense, including reasonable legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of the alleged deprivation by such member of any person’s civil rights, which deprivation was not wanton, reckless or malicious, provided such member, at the time of such acts resulting in such alleged deprivation, was acting in the discharge of such member’s duties or within the scope of such member’s employment or under the direction of a superior officer.

(f) Reasonable legal fees and costs incurred as a result of the retention, by any member of the special police forces, of an attorney to represent such member’s interests in any action referred to in subsection (e) of this section shall be borne by the state in those cases in which (1) such member is ultimately found not to have acted in a wanton, reckless or malicious manner, or (2) no punitive damages are ultimately assessed against such member.

(1972, P.A. 119, S. 1; P.A. 76-178, S. 1, 2; P.A. 79-350, S. 2; P.A. 82-391, S. 5, 6; P.A. 83-466, S. 2; P.A. 84-255, S. 16, 21; P.A. 89-376, S. 1; P.A. 91-256, S. 33, 69; P.A. 92-154, S. 12, 23; P.A. 96-66; P.A. 11-70, S. 10; P.A. 13-3, S. 93; 13-195, S. 1; 13-247, S. 63.)

History: P.A. 76-178 extended provisions to include Central, Southern, Eastern and Western Connecticut State Colleges and included reference to Ch. 164, Part VII in Subsec. (b); P.A. 79-350 included University of Connecticut Health Center at Farmington in Subsec. (a); P.A. 82-391 revised college names to reflect change to university status pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-144c transferred to Sec. 10a-142 in 1983; P.A. 83-466 added exception re Subsec. (b) of Sec. 7-277a; P.A. 84-255 amended Subsec. (a) clarifying that the police force covers the branches of The University of Connecticut; P.A. 89-376 added Subsec. (c), allowing special police force to have free use of COLLECT system; P.A. 91-256 in Subsec. (a) extended the jurisdiction to property occupied by The University of Connecticut in the town of Mansfield and added Subsec. (d) concerning the purchase of public safety and emergency vehicles and equipment; P.A. 92-154 deleted Subsec. (d) concerning the purchase of public safety and emergency vehicles and equipment; P.A. 96-66 made technical changes in Subsecs. (a), (b) and (c) and added Subsec. (d) allowing mutual aid agreements among institutions for police assistance; (Revisor’s note: In 2003 a reference in Subsec. (b) to “chapter 185b” was changed editorially by the Revisors to “this chapter”); P.A. 11-70 replaced “branches” with “campuses” in Subsec. (a); P.A. 13-3 amended Subsec. (b) to add exception re Subsec. (e) and added Subsec. (e) re determination of preliminary requirements for members and timeline for filling vacancies, effective April 4, 2013; P.A. 13-195 added Subsec. (e) re state to protect and save members harmless and added Subsec. (f) re legal fees and costs, effective July 1, 2013; P.A. 13-247 amended Subsec. (b) to delete exception re Subsec. (e) and deleted former Subsec. (e) re preliminary requirements for members and timeline for filling vacancies, effective July 1, 2013; Sec. 10a-142 transferred to Sec. 10a-156b in 2014.



Section 10a-156c - Certification of armed security personnel.

Any armed security personnel of any public institution of higher education or armed member of a special police force established under section 10a-156b shall be certified under the provision of sections 7-294a to 7-294e, inclusive.

(P.A. 13-3, S. 95.)

History: P.A. 13-3 effective April 4, 2013.



Section 10a-157 - General education core of courses.

(a) Not later than July 1, 2013, the regional community-technical college system and the Connecticut State University System shall develop and implement a general education core of courses for which not fewer than thirty academic credits shall be offered by each such constituent unit as part of its liberal arts and sciences programs and any other degree program designated as a transfer program. A student who graduates from any such liberal arts and sciences program or transfer program or transfers from such program to another of such constituent units or to another institution within the same constituent unit shall transfer any credits earned while enrolled in such program toward the general education core curriculum requirements of the constituent unit to which such student transfers.

(b) Teaching faculty from the regional community-technical college system and the Connecticut State University System, elected pursuant to a uniform, system-wide election by the faculty senates representing each of such constituent units, shall be included in the development and implementation of the general education core of courses.

(P.A. 12-31, S. 1.)

History: P.A. 12-31 effective July 1, 2012.



Section 10a-157a - Embedded remedial support.

(a) For purposes of sections 10a-157a to 10a-157c, inclusive: (1) “Connecticut’s P-20 Council” means the state-wide council of educators, business leaders and civic officials formed by Executive Order Number 2A by Governor M. Jodi Rell in 2009 to build stronger ties among educators and policymakers at all levels of education in this state, from preschool to graduate school; and (2) “public institution of higher education” means those constituent units identified in subdivisions (2) and (3) of section 10a-1.

(b) Not later than the start of the fall semester of 2014 and for each semester thereafter, if a public institution of higher education determines, by use of multiple commonly accepted measures of skill level, that a student is likely to succeed in college level work with supplemental support, the public institution of higher education shall offer such student remedial support that is embedded with the corresponding entry level course in a college level program. Such embedded support shall be offered during the same semester as and in conjunction with the entry level course for purposes of providing the student with supplemental support in the entry level course.

(c) Not later than the start of the fall semester of 2014 and for each semester thereafter, if a public institution of higher education determines, by use of multiple commonly accepted measures of skill level, that a student is below the skill level required for success in college level work, the public institution of higher education shall offer such student the opportunity to participate in an intensive college readiness program before the start of the next semester. Such student shall complete such intensive college readiness program prior to receiving embedded remedial support, as provided in subsection (b) of this section. The Board of Regents for Higher Education, in consultation with Connecticut’s P-20 Council and the faculty advisory committee to the Board of Regents for Higher Education, shall develop options for an intensive college readiness program.

(d) Not later than the start of the fall semester of 2014 and for each semester thereafter, no public institution of higher education shall offer any remedial support, including remedial courses, that is not embedded with the corresponding entry level course, as required pursuant to subsection (b) of this section, or offered as part of an intensive college readiness program, except such institution may offer a student a maximum of one semester of remedial support that is not embedded, provided (1) such support is intended to advance such student toward earning a degree, and (2) the program of remedial support is approved by the Board of Regents for Higher Education.

(e) Not later than the start of the fall semester of 2014, the Board of Regents for Higher Education, in consultation with Connecticut’s P-20 Council, shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to higher education regarding (1) its recommendations concerning the successful transition of adults returning to or first enrolling in a higher education program at a public institution of higher education after spending time in the workforce, and (2) the application of the provisions of sections 10a-157a to 10a-157c, inclusive, to each higher education program for hearing impaired or deaf students offered by a public institution of higher education.

(P.A. 12-40, S. 1.)

History: P.A. 12-40 effective July 1, 2012.



Section 10a-157b - Curricular alignment with public schools.

Not later than the start of the fall semester of 2016 and for each semester thereafter, each public high school and public institution of higher education shall complete curricular alignment to enable the successful completion of the high school mathematics and language arts curricula, as described in Connecticut’s Common Core State Standards adopted by the State Board of Education, to be the indicator of readiness for college level work. A public institution of higher education may use available evaluation instruments to assess adults, who are returning to or first enrolling in a higher education program at a public institution of higher education after spending time in the workforce, for readiness for college level work.

(P.A. 12-40, S. 2.)

History: P.A. 12-40 effective July 1, 2012.



Section 10a-157c - Early assessment of potential for college readiness.

Not later than the start of the school year commencing July 1, 2014, and for each school year thereafter, the Board of Regents for Higher Education, in consultation with Connecticut’s P-20 Council, as defined in subsection (a) of section 10a-157a, shall ensure that each public institution of higher education works with the Department of Education and the local and regional school districts to (1) use available evaluation methods for early assessment of the potential for college readiness of each student enrolled in the eighth and tenth grades in a public school, and (2) share the results of such assessment with such student, such student’s parents or legal guardian and the public school in which such student is enrolled.

(P.A. 12-40, S. 3.)

History: P.A. 12-40 effective July 1, 2012.



Section 10a-158 - Comparison of administrator salaries and ratio of administrators to students and faculty. Report.

(a) For purposes of this section, “administrator” means a full-time employee who is, as of November first in the year preceding the year in which the report required under subsection (d) of this section is due, in a position on the payroll that qualifies as a management occupation classification in accordance with the standard occupational classification system of the Bureau of Labor Statistics of the United States Department of Labor.

(b) Not later than January 1, 2014, and biennially thereafter, the Board of Regents for Higher Education shall compare (1) the salaries of the administrators at each public institution of higher education within the Connecticut State University System and the regional-community technical college system with the salaries of administrators with similar responsibilities at peer public institutions of higher education in the United States, (2) the ratio of administrators to students and of administrators to faculty at each public institution of higher education within the Connecticut State University System and the regional-community technical college system with the ratio of administrators to students and of administrators to faculty at peer public institutions of higher education in the United States, and (3) the salaries of the administrators in the central office of the Board of Regents for Higher Education with the salaries of administrators with similar responsibilities in the central office of similar state university systems in the United States.

(c) Not later than January 1, 2014, and biennially thereafter, the Board of Trustees for The University of Connecticut shall compare (1) the salaries of administrators at The University of Connecticut with the salaries of administrators with similar responsibilities at peer public institutions of higher education in the United States, and (2) the ratio of administrators to students and of administrators to faculty at The University of Connecticut with the ratio of administrators to students and of administrators to faculty at peer public institutions of higher education in the United States.

(d) Upon completion of the biennial comparisons made pursuant to subsections (b) and (c) of this section, the Board of Regents for Higher Education and the Board of Trustees for The University of Connecticut shall report, in accordance with the provisions of section 11-4a, on such comparisons to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and appropriations.

(P.A. 13-143, S. 1.)

History: P.A. 13-143 effective July 1, 2013.






Chapter 186 - State Financial Assistance

Section 10a-161 - (Formerly Sec. 10-116l). Duties of Office of Higher Education re student financial assistance.

The Office of Higher Education shall: (1) Establish state-wide policy pertaining to student financial assistance; (2) establish procedure by regulation, for the award of financial assistance under sections 10a-167 and 10a-173; (3) review and approve applications for financial assistance under sections 10a-168 and 10a-173; (4) receive and review records of all financial assistance granted pursuant to section 10a-167; (5) increase the availability of the state financial assistance programs to all segments of the state population, with significant attention to those with special needs; and (6) assist financial aid officers at institutions of higher education and secondary school guidance counselors in becoming better informed about matters concerning student financial assistance affairs.

(P.A. 77-530, S. 2, 11; 77-573, S. 24, 30; P.A. 78-331, S. 27, 58; P.A. 81-157, S. 2, 14; 81-408, S. 2, 3; P.A. 82-218, S. 37, 46; 82-472, S. 152, 183; P.A. 84-241, S. 2, 5; P.A. 87-256, S. 2; 87-450, S. 12, 17; P.A. 88-136, S. 33, 37; P.A. 11-48, S. 285; P.A. 13-247, S. 180.)

History: P.A. 77-573 substituted board of higher education for commission for higher education; P.A. 78-331 made technical change in Subsec. (c)(1), substituting “and” for “or”; P.A. 81-157 deleted Subsecs. (a) and (b) re appointment of chairman and committees and re board of higher education’s duties concerning financial assistance programs and transferred duties formerly held by state student financial assistance commission under former Subsec. (c) to board of higher education, adding policy-making power and provisions re appointment of five-member advisory committee; P.A. 81-408 clarified board’s policy-making powers by listing specific statute sections in Subdiv. (1); P.A. 82-218 reorganized higher education system, replacing board of higher education with board of governors, effective March 1, 1983; P.A. 82-472 made no change; Sec. 10-116l transferred to Sec. 10a-161 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 87-256 added two Connecticut students to the advisory committee, one from a public institution and one from an independent institution; P.A. 87-450 deleted references to Secs. 10a-164 and 10a-165 which were repealed elsewhere in the act; P.A. 88-136 deleted references to Sec. 10a-162 which was repealed by the same act; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 13-247 replaced reference to Board of Regents for Higher Education with reference to Office of Higher Education, deleted references to Secs. 10a-163 and 10a-167 to 10a-169, added references to Sec. 10a-173 and deleted provisions re advisory committee on student financial assistance matters, effective July 1, 2013.



Section 10a-161a - Report to the General Assembly on cost and financial aid trends.

The president of the Board of Regents for Higher Education and the Office of Higher Education shall report, biennially, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to education on state, northeast regional and national trends in (1) the cost of attendance at public and independent institutions of higher education and private occupational schools, and (2) the availability and utilization of all forms of student financial aid relative to economic conditions and personal income.

(P.A. 94-180, S. 9, 17; P.A. 11-48, S. 285; P.A. 12-156, S. 51.)

History: P.A. 94-180 effective July 1, 1994; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added “and the Office of Higher Education”, and made a technical change, effective June 15, 2012.



Section 10a-161b - Student Financial Aid Information Council.

Section 10a-161b is repealed, effective July 1, 2013.

(P.A. 94-180, S. 10, 17; P.A. 11-48, S. 285; P.A. 13-240, S. 12; 13-299, S. 95.)



Section 10a-162 - (Formerly Sec. 10-116m). State scholarship program. Eligibility for awards after July 1, 1982; termination of program.

Section 10a-162 is repealed.

(P.A. 77-530, S. 3, 11; 77-573, S. 24, 30; P.A. 78-331, S. 28, 58; P.A. 81-157, S. 3, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 88-136, S. 36, 37.)



Section 10a-162a - State scholarship program for nursing education and program for the forgiveness of loans provided by the state for nursing education.

The Board of Regents for Higher Education, in consultation with the State Board of Examiners for Nursing and the Commissioner of Public Health, shall administer a scholarship program for nursing education within the state and shall establish a program for the forgiveness of loans provided by the state to residents for nursing education within the state. The loans shall be forgiven if the resident remains in the nursing field in Connecticut for five years. For purposes of this section, “nursing education” includes any program of study and courses taken to enter or to advance in the profession or to upgrade knowledge and skills. The board of regents, in consultation with the State Board of Examiners for Nursing and the Commissioner of Public Health, shall adopt regulations in accordance with the provisions of chapter 54 to establish procedures to administer the scholarship program for nursing education and the program for the forgiveness of loans provided by the state to residents for nursing education.

(P.A. 88-207, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-48, S. 285.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-163 - (Formerly Sec. 10-116n), 10a-163a and 10a-163b. Teacher incentive loan program for training in areas of teacher shortages; eligibility requirements; loan repayment and forgiveness provisions. Teacher incentive loan program and academic scholarship loan program funds. Loan servicing and administering.

Sections 10a-163 to 10a-163b, inclusive, are repealed, effective July 1, 2013.

(P.A. 77-530, S. 4, 11; P.A. 81-157, S. 5, 14; P.A. 82-218, S. 37, 46; P.A. 83-556, S. 1, 4, 5; P.A. 84-241, S. 2, 5; 84-376, S. 1, 3; P.A. 85-377, S. 4, 13; 85-479, S. 1, 6; May Sp. Sess. P.A. 86-1, S. 40, 41, 58; P.A. 87-416, S. 10, 24; P.A. 90-147, S. 14, 20; P.A. 92-262, S. 34, 42; P.A. 93-201, S. 16, 24; P.A. 94-180, S. 8, 17; P.A. 95-259, S. 25, 32; P.A. 98-252, S. 54, 80; P.A. 11-48, S. 266, 285; P.A. 12-156, S. 56, 61; P.A. 13-118, S. 18; 13-247, S. 389.)



Section 10a-163a - Teacher incentive loan program and academic scholarship loan program funds.

The Office of Higher Education is authorized to establish and administer a fund to be known as the Teacher Incentive Loan Program Fund and a fund to be known as the Academic Scholarship Loan Program Fund. All teacher incentive or academic scholarship loans and interest repayments made to the Office of Higher Education and all unexpended balances of allocations made pursuant to subdivision (2) of subsection (c) of section 8 of special act 82-46, as amended by section 3 of public act 83-556 and section 5 of public act 85-479, shall be added to the respective funds. The Office of Higher Education may (1) make expenditures from these funds to provide for: (A) Administrative and loan servicing costs; and (B) teacher incentive or academic scholarship loans as authorized under subsection (m) of section 2 of special act 82-46, as amended by section 2 of public act 83-556 and section 4 of public act 85-479; and (2) on and after July 1, 1995, transfer moneys, received as repayment of loans, from these funds to the appropriation to the Office of Higher Education for capitol scholarship grants pursuant to section 10a-169. These funds shall not lapse or revert to the General Fund of the state.

(P.A. 83-556, S. 4, 5; P.A. 84-241, S. 2, 5; P.A. 85-479, S. 1, 6; P.A. 94-180, S. 8, 17; P.A. 95-259, S. 25, 32; P.A. 98-252, S. 54, 80; P.A. 11-48, S. 266; P.A. 12-156, S. 56.)

History: P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 85-479 amended section to establish academic scholarship loan program fund; P.A. 94-180 added provision for the transfer of moneys to the appropriation of the department of higher education for scholastic achievement grants and made Subdivs. (1) and (2) Subparas. (A) and (B), effective July 1, 1994; P.A. 95-259 amended Subdiv. (2) to specify transfer of moneys “received as repayment of loans”, effective July 6, 1995; P.A. 98-252 changed the name of the scholastic achievement grant to the capitol scholarship grant, effective January 1, 1999; P.A. 11-48 replaced “Board of Governors of Higher Education” and “Department of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-163b - Loan servicing and administering.

The Board of Regents for Higher Education is authorized to contract with the Connecticut Student Loan Foundation or other public or private loan servicing agencies for servicing loans provided under section 10a-163. The Board of Regents for Higher Education may use not more than three per cent of the total amount of any annual bond allocation for teacher incentive loans, for administering such loans. Such revenue shall be held in the Incentive Scholarship Loan Fund established under section 10a-163a.

(May Sp. Sess. 86-1, S. 41, 58; P.A. 11-48, S. 285.)

History: Pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-164 - (Formerly Sec. 10-116o). State supplemental grant program.

Section 10a-164 is repealed.

(P.A. 77-530, S. 5, 11; 77-573, S. 24, 30; P.A. 81-157, S. 6, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 87-450, S. 15, 17.)



Section 10a-164a - Connecticut aid to public college students grant program.

Section 10a-164a is repealed, effective July 1, 2013.

(P.A. 87-450, S. 1, 17; P.A. 88-252, S. 3, 6; P.A. 89-260, S. 35, 41; P.A. 90-147, S. 13, 20; P.A. 91-208, S. 9, 11; P.A. 92-126, S. 28, 48; P.A. 94-180, S. 5, 17; May 9 Sp. Sess. P.A. 02-7, S. 8; P.A. 08-55, S. 1; P.A. 09-159, S. 8; P.A. 11-48, S. 267; P.A. 12-156, S. 56; P.A. 13-247, S. 389.)



Section 10a-165 - (Formerly Sec. 10-116p). Work-study programs.

Section 10a-165 is repealed.

(P.A. 77-530, S. 6, 11; P.A. 81-157, S. 7, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 87-450, S. 15, 17.)



Section 10a-166 - (Formerly Sec. 10-116q). Education grant to child of deceased or disabled veteran or missing in action member of armed forces.

(a) Any child between the ages of sixteen and twenty-three, inclusive, of any person who served in the armed forces in time of war, as defined in subsection (a) of section 27-103, and who was killed in action or who died as a result of accident or illness sustained while performing active military duty with the armed forces of the United States or who has been rated totally and permanently disabled by the Veterans’ Administration of the United States, or who is missing in action in Vietnam, if such person was a resident of this state at the time of his induction or reenlistment, shall receive, upon application to and approval of such application therefor by the Board of Regents for Higher Education, state aid for tuition, matriculation fees, board, room rent, books and supplies for such child attending any of the following-named institutions approved by said board: An educational or training institution of college grade or any other institution of higher learning or commercial training, a state college, a technical high school or technical institute or any accredited military preparatory school if such beneficiary is preparing to enter the United States Military Academy at West Point, the United States Naval Academy at Annapolis, the United States Coast Guard Academy at New London or the United States Air Force Academy at Colorado Springs. The application submitted to the Board of Regents for Higher Education shall include an affidavit signed by the applicant which states that the applicant has not applied for and will not apply for or receive state aid from another state which is similar to that provided for in this section. Such grant may be used for the matriculation fees of any such beneficiary at any of said United States government academies. Such aid shall be based on need and shall not exceed four hundred dollars per year for each beneficiary and shall be paid to such institution on vouchers approved by the Board of Regents for Higher Education.

(b) To be eligible for a grant under this section, a child of a person missing in action in Vietnam must apply for such aid while his or her serviceman parent is still missing in action. Once the application of such child has been approved, the return of the parent of such child shall not result in the termination of such aid.

(P.A. 77-530, S. 7, 11; 77-573, S. 24, 30; P.A. 81-157, S. 8, 14; 81-273, S. 1, 2; P.A. 82-218, S. 37, 46; P.A. 83-392, S. 1, 2; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285; P.A. 12-116, S. 87.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 81-157 transferred administration of grant program from student financial assistance commission to board of higher education; P.A. 81-273 amended Subsec. (a) to require the grant be based on need; P.A. 82-218 reorganized system of higher education, replacing board of higher education with board of governors, effective March 1, 1983; Sec. 10-116q transferred to Sec. 10a-166 in 1983; P.A. 83-392 amended Subsec. (a) to expand eligibility for grant to children of veteran who was a resident of this state at time of reenlistment and to require submission of affidavit which states that applicant has not applied for and will not apply for or receive similar aid from another state; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school” in Subsec. (a), effective July 1, 2012.



Section 10a-167 - (Formerly Sec. 10-116r). Scholarships for Vietnam era veterans.

A scholarship fund shall be established for Vietnam era veterans, as defined in subsection (a) of section 27-103, who have been accepted for admission on a full-time basis in a degree-granting program at any independent, nontheological college in the state, provided such veteran is a resident of the state at the time of his acceptance, as defined in sections 10a-28, 10a-29 and 10a-30. The board shall adopt, by regulation, guidelines for qualifying for scholarship funds, taking into consideration the special needs of such veterans, such as marital status, parental responsibilities and sources of support.

(P.A. 77-530, S. 8, 11; P.A. 81-157, S. 9, 14; P.A. 82-218, S. 37, 46.)

History: P.A. 81-157 transferred administration of scholarship program from student financial assistance commission to board of higher education and clarified residency requirement; P.A. 82-218 made no change in language of section; Sec. 10-116r transferred to Sec. 10a-167 pursuant to reorganization of higher education system.



Section 10a-168 - (Formerly Sec. 10-116s). Scholarship aid for teachers of children requiring special education.

If the Office of Higher Education determines that no approved program of teacher education within the state is available for the preparation of teachers of children requiring special education as defined in part V of chapter 164, said office may provide scholarship aid for such undergraduate and graduate students as it may designate to attend approved programs in institutions in other states. The office may determine the amount of such scholarship aid in each case. In order to be eligible for such scholarship aid, any applicant shall agree to teach children requiring special education in Connecticut for at least three years.

(P.A. 77-530, S. 9, 11; 77-573, S. 24, 30; P.A. 81-157, S. 10, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 87-450, S. 13, 17; P.A. 88-136, S. 34, 37; P.A. 11-48, S. 285; P.A. 13-247, S. 181.)

History: P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 81-157 transferred administration of any program awarding scholarship aid to teachers of children requiring special education from student financial assistance commission to board of higher education; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; Sec. 10-116s transferred to Sec. 10a-168 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 87-450 deleted reference to Sec. 10a-164 which was repealed by the same act; P.A. 88-136 deleted a reference to Sec. 10a-162 which was repealed by the same act; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 13-247 replaced references to Board of Regents for Higher Education with references to Office of Higher Education and deleted provision re limitations of Sec. 10a-169, effective July 1, 2013.



Section 10a-168a - Minority teacher incentive program.

(a) There is established a Connecticut minority teacher incentive program administered by the Office of Higher Education.

(b) Within available appropriations, the program shall provide grants to minority students (1) in teacher education programs for their junior or senior year, or both such years, at any four-year institution of higher education, (2) completing the requirements of such a teacher education program as a graduate student, provided such student received a grant pursuant to this section for one year at the undergraduate level, or (3) enrolled in the alternate route to certification program administered through the Office of Higher Education. No student shall receive a grant under the program for more than two years. Maximum grants shall not exceed five thousand dollars per year. The office shall ensure that at least ten per cent of the grant recipients are minority students who transfer from a Connecticut regional community-technical college.

(c) A minority student who received grants under subsection (b) of this section, and who teaches in a Connecticut public school upon graduation, shall be eligible for reimbursement of federal or state educational loans up to a maximum of two thousand five hundred dollars per year for up to four years of teaching service.

(d) Notwithstanding the provisions of subsections (b) and (c) of this section, the combined dollar value of grants and loan reimbursements shall not exceed twenty thousand dollars per student.

(P.A. 98-168, S. 13, 26; 98-252, S. 65, 80; P.A. 00-220, S. 37, 43; P.A. 01-173, S. 37, 67; June Sp. Sess. P.A. 01-1, S. 8, 54; P.A. 11-48, S. 268; 11-61, S. 109; P.A. 12-156, S. 56.)

History: P.A. 98-168 effective July 1, 1998; P.A. 98-252 removed the limitation on the program to students in “public” institutions of higher education, effective June 8, 1998; P.A. 00-220 amended Subsec. (b) to remove a cap on the number of students who may receive grants, effective July 1, 2000; P.A. 01-173 amended Subsec. (e) to extend the use of funds to the fiscal years ending June 30, 2001, and June 30, 2002, and to reduce percentage from 5% to 2%, effective July 6, 2001; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to designate portions of existing provisions as Subdivs. (1) and (3), to add Subdiv. (2) re graduate students and to make technical changes, effective July 1, 2001; P.A. 11-48 amended Subsecs. (a), (b) and (e) to replace “Department of Higher Education” and “department” with “Office of Financial and Academic Affairs for Higher Education” and “office”, effective July 1, 2011; P.A. 11-61 deleted former Subsec. (e) re use of up to 2% of appropriated funds for program administration, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education” in Subsecs. (a) and (b), effective June 15, 2012.



Section 10a-169 - Capitol scholarship grant program.

Section 10a-169 is repealed, effective July 1, 2013.

(P.A. 81-157, S. 4, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 87-450, S. 14, 17; P.A. 98-252, S. 55, 80; P.A. 05-245, S. 42; P.A. 06-196, S. 76; P.A. 11-48, S. 208, 285; P.A. 12-128, S. 1; P.A. 13-247, S. 389.)



Section 10a-169a - Information technology scholarship pilot program.

(a) There is established a Connecticut information technology scholarship pilot program administered by the Board of Regents for Higher Education.

(b) Within available appropriations, the program shall provide grants for students entering or enrolling in an information technology related degree or certification program at any public or independent institution of higher education in this state. The scholarship shall not exceed three thousand dollars per student per year. The scholarship shall not exceed the combined costs of tuition and fees of an institution at which a recipient is or will be enrolled. The Board of Regents for Higher Education shall develop eligibility requirements for recipients. Such requirements may include income guidelines. Students shall be eligible for such scholarships for each year they are enrolled in an information technology related degree or certification program for a total of not more than four years per student. Students may apply for such scholarships to the Board of Regents for Higher Education at such time and in such manner as the president of the Board of Regents for Higher Education prescribes.

(c) The Board of Regents for Higher Education may accept donations for such scholarship program.

(d) The recipients of scholarships pursuant to this section for the fiscal year ending June 30, 2001, shall constitute a cohort and scholarships for succeeding years shall only be available to members of such cohort.

(e) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year but shall be available for expenditure during the next fiscal year.

(f) For the fiscal year ending June 30, 2001, the Board of Regents for Higher Education may use up to five per cent of the funds appropriated for purposes of this section for program administration, promotion, recruitment and retention activities.

(P.A. 00-187, S. 30, 75; P.A. 01-173, S. 38, 67; P.A. 11-48, S. 285.)

History: P.A. 00-187 effective July 1, 2000; P.A. 01-173 amended Subsec. (b) to make a technical change, effective July 1, 2001; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011.

See Secs. 32-8a, 32-8b re duties of Commissioner of Economic and Community Development with respect to this program and cooperative internship program for students majoring in information technology fields.



Section 10a-169b - Information technology loan reimbursement pilot program.

(a) There is established an information technology loan reimbursement pilot program administered by the Board of Regents for Higher Education.

(b) Within available appropriations, the program shall provide a student loan reimbursement grant for persons who meet the eligibility requirements for the information technology scholarship program pursuant to section 10a-169a, and (1) attended an institution of higher education in this state, (2) majored in an information technology related field, and (3) are newly employed on or after January 1, 2001, by a company in this state in an information technology related position.

(c) Persons who qualify under subsection (b) of this section and meet any additional requirements established by the Board of Regents for Higher Education pursuant to this subsection shall be reimbursed on an annual basis for qualifying student loans. Such reimbursement shall not exceed two thousand five hundred dollars for each year of employment and for no more than a total of two years per person. A person qualifying under subsection (b) of this section shall only be reimbursed if such person is employed by a qualifying company at the time of application for loan reimbursement pursuant to this section. The Board of Regents for Higher Education may develop additional eligibility requirements for recipients. Such requirements may include income guidelines. Persons may apply for grants to the Board of Regents for Higher Education at such time and in such manner as the president of the Board of Regents for Higher Education prescribes.

(d) The recipients of reimbursements pursuant to this section for the fiscal year ending June 30, 2002, shall constitute a cohort and reimbursements for succeeding years shall only be available for members of such cohort.

(e) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year but shall be available for expenditure during the next fiscal year.

(f) For the fiscal year ending June 30, 2001, the Board of Regents for Higher Education may use up to five per cent of the funds appropriated for purposes of this section for program administration, promotion and recruitment activities.

(P.A. 00-187, S. 31, 75; P.A. 01-173, S. 39, 67; June Sp. Sess. P.A. 01-1, S. 40, 54; P.A. 11-48, S. 285.)

History: P.A. 00-187 effective July 1, 2000; P.A. 01-173 amended Subsec. (b) to make a technical change, effective July 1, 2001; June Sp. Sess. P.A. 01-1 amended Subsec. (b) to apply the eligibility requirements for the information technology scholarship program pursuant to Sec. 10a-169a to the loan program, to require attendance at an institution “in this state”, to change the employment requirement by allowing employment for a company in this state in an information technology related position rather than an electronic commerce or information technology intensive company, and amended Subsec. (c) to require persons to meet any additional requirements established by the department, to eliminate limitation on reimbursement to an amount equal to the loan payments made by the person for the previous taxable year and apply only the existing cap of $2,500, to require the person to be employed by a qualifying company at the time of application, to change “shall develop eligibility requirements” to “may develop additional eligibility requirements” and to make technical changes, effective July 1, 2001; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011.

See Secs. 32-8a, 32-8b re duties of Commissioner of Economic and Community Development with respect to this program and cooperative internship program for students majoring in information technology fields.



Section 10a-170 - Administrative support for capitol scholarship grant program.

The Office of Higher Education may utilize up to one per cent of the total annual student financial assistance appropriation for administrative support associated with implementing the provisions of section 10a-169.

(P.A. 81-157, S. 11, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 88-136, S. 35, 37; P.A. 00-220, S. 26, 43; P.A. 11-48, S. 269; P.A. 12-156, S. 56.)

History: P.A. 82-218, which reorganized higher education system, used here as authority for replacing board of higher education with board of governors, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 88-136 deleted a reference to Sec. 10a-162 which was repealed by the same act; P.A. 00-220 substituted “administrative” support for “data processing” support, effective July 1, 2000; P.A. 11-48 replaced “Board of Governors of Higher Education” with “Office of Financial and Academic Affairs for Higher Education”, effective July 1, 2011; pursuant to P.A. 12-156, “Office of Financial and Academic Affairs for Higher Education” was changed editorially by the Revisors to “Office of Higher Education”, effective June 15, 2012.



Section 10a-170 to 10a-170m - to 10a-170m. Administrative support for capitol scholarship grant program. High technology graduate assistantship program. Eligibility requirements for high technology graduate assistantships. Award of high technology assistantships, renewal, limitations, amounts. Selection of high technology assistantship recipients; regulations. Academic scholarship loan program. Eligibility requirements for high school students. Eligibility requirements for persons other than high school students. Selection of academic scholarship loan recipients, maintenance of eligibility; distribution of loan awards. Loan repayment; loan forgiveness provisions. Interest charge on loan; legal capacity of minors. Loan deferments; loan forgiveness upon death or disability of loan recipient. Servicing and administering of loans. Adoption of regulations.

Sections 10a-170 to 10a-170m, inclusive, are repealed, effective July 1, 2013.

(P.A. 81-157, S. 11, 14; P.A. 82-218, S. 37, 46; June Sp. Sess. P.A. 83-6, S. 1–4, 6; P.A. 84-241, S. 2, 5; P.A. 84-513, S. 1–10; P.A. 85-479, S. 2, 3, 6; May Sp. Sess. P.A. 86-1, S. 42–44, 58; P.A. 87-416, S. 11, 24; P.A. 88-136, S. 35, 37; P.A. 90-147, S. 15, 20; P.A. 92-262, S. 35, 42; P.A. 93-201, S. 17–21, 24; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 00-220, S. 26, 43; P.A. 03-170, S. 3; P.A. 09-159, S. 9; P.A. 11-48, S. 269, 285; P.A. 12-156, S. 56; P.A. 13-240, S. 10, 12; 13-247, S. 389.)



Section 10a-170a - High technology graduate assistantship program.

There is established within the Board of Regents for Higher Education a high technology graduate assistantship program, the purpose of which shall be to encourage academically talented students to enroll in and complete graduate programs in high technology fields at institutions of postsecondary education in Connecticut.

(June Sp. Sess. P.A. 83-6, S. 1, 6; P.A. 93-201, S. 17, 24; P.A. 11-48, S. 285.)

History: P.A. 93-201 changed the name of the program from “scholarship” to “assistantship” and removed requirement that the program be for Connecticut residents; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-170b - Eligibility requirements for high technology graduate assistantships.

High technology graduate assistantships shall be awarded only to students at institutions in Connecticut enrolled in graduate programs approved by the Board of Regents for Higher Education and designated by the Board of Regents for Higher Education, in consultation with the Commissioner of Economic and Community Development, as programs in high technology fields which meet state-wide economic needs.

(June Sp. Sess. P.A. 83-6, S. 2, 6; P.A. 84-241, S. 2, 5; P.A. 93-201, S. 18, 24; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-48, S. 285.)

History: P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 93-201 deleted Subsec. (a) concerning requirements on residency and teaching assignments, changed the description of the program from “scholarship” to “assistantship” and required board of governors to consult with the commissioner of economic development, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-170c - Award of high technology assistantships; renewal; limitations; amounts.

(a) A graduate assistantship shall be awarded for one academic year, but may be renewed upon the submission of a renewal application, with the recommendation of the institution the student is attending, subject to the continued eligibility of the student and the availability of appropriated funds. Half of the graduate assistantship award shall be disbursed each semester, contingent upon the student continuing in good academic standing in the designated program. In no case shall a student be eligible for a graduate assistantship award for more than three years of study.

(b) Students selected as graduate assistants pursuant to section 10a-170b shall receive ten thousand dollars annually provided the student shall be employed by the institution in a teaching or research capacity for not less than fifty per cent of full-time, as defined by the institution. The president of the Board of Regents for Higher Education shall pay (1) to each public and private institution under the program ten thousand dollars annually for each such student, and (2) to each public institution under the program fifteen hundred dollars annually for each such student to support the institution’s costs associated with the coverage provided in section 5-259, pursuant to the provisions of subsection (b) of section 10a-105, and subsection (b) of section 10a-99.

(June Sp. Sess. P.A. 83-6, S. 3, 6; P.A. 93-201, S. 19, 24; P.A. 09-159, S. 9; P.A. 11-48, S. 285.)

History: P.A. 93-201 changed the description of the program from “scholarship” to “assistantship” and added Subsec. (b) concerning the amount and payment of assistantships under the program, effective July 1, 1993; P.A. 09-159 made technical changes in Subsec. (b), effective July 1, 2009; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011.



Section 10a-170d - Selection of high technology assistantship recipients. Regulations.

The Board of Regents for Higher Education shall annually appoint a committee of graduate faculty members to recommend award recipients to the president of the Board of Regents for Higher Education. The committee shall consider affirmative action and equal opportunity goals when recommending award recipients to the president. The board shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section and sections 10a-170a to 10a-170c, inclusive, which shall include, but not be limited to, criteria for the selection of graduate assistantship candidates and the development of a timetable and application process.

(June Sp. Sess. P.A. 83-6, S. 4, 6; P.A. 84-241, S. 2, 5; P.A. 93-201, S. 20, 24; P.A. 11-48, S. 285.)

History: P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 93-201 changed the description of the program from “scholarship” to “assistantship” and provided for recommendations to the commissioner rather than the department, effective July 1, 1993; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011.



Section 10a-170e - Academic scholarship loan program.

There is established, beginning in fiscal year 1985-1986, an academic scholarship loan program to encourage Connecticut’s academically superior students to teach in the state’s public schools. The program shall be administered by the Board of Regents for Higher Education.

(P.A. 84-513, S. 1, 10; P.A. 11-48, S. 285.)

History: Pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-170f - Eligibility requirements for high school students.

To be eligible to apply for a loan under this program, a high school student shall: (a) Be a resident of Connecticut; (b) be eligible for graduation at the end of the current school year; (c) intend to enroll the following fall at a four-year accredited college or university or at a two-year accredited Connecticut college in a two-year transfer program; (d) intend to teach in a Connecticut public elementary or secondary school or nonpublic elementary or secondary school approved by the State Board of Education; and (e) score twelve hundred or above on the Scholastic Aptitude Test, or in the alternative, rank in the top twenty per cent of the student’s class at the end of the junior year of high school and achieve a combined score of one thousand on the mathematics and verbal sections of the Scholastic Aptitude Test (SAT).

(P.A. 84-513, S. 2, 10.)



Section 10a-170g - Eligibility requirements for persons other than high school students.

To be eligible to apply for a loan under this program, a person other than a currently enrolled high school student shall: (a) Be a resident of Connecticut; (b) intend to enroll the following fall or be enrolled at a four-year accredited college or university or at a two-year accredited Connecticut college in a two-year transfer program; (c) intend to teach in a Connecticut public elementary or secondary school or nonpublic elementary or secondary school approved by the State Board of Education; and (d) have a 3.3 grade point cumulative average or its equivalent at the completion of at least fifteen college credits, or score twelve hundred or above on the Scholastic Aptitude Test or rank in the top twenty per cent of his class at the end of his senior year of high school and achieve a combined score of one thousand on the mathematics and verbal sections of the Scholastic Aptitude Test.

(P.A. 84-513, S. 3, 10; P.A. 85-479, S. 2, 6.)

History: P.A. 85-479 added alternative eligibility criteria based upon scholastic aptitude test scores or combination of test scores and class rank, deleting reference to previous alternative requirement in Sec. 10a-170f(e).



Section 10a-170h - Selection of academic scholarship loan recipients; maintenance of eligibility. Distribution of loan awards.

Loan candidates shall make application to the Commissioner of Higher Education on such forms and at such time as prescribed by said commissioner. Loan recipients shall be selected by the Commissioners of Education and Higher Education, provided said commissioners shall consider affirmative action and equal opportunity goals when selections are made. In the event the number of eligible applicants is in excess of the number of loans available, academic standing and financial need may be considered by the commissioners in selecting loan recipients. Loans under this program shall be in an amount not greater than five thousand dollars per year for not more than four years for students attending independent colleges and universities and not greater than three thousand dollars per year for not more than four years for students attending public colleges and universities. In order to maintain eligible status under this grant program, each recipient shall continue to be enrolled in an accredited college or university and shall demonstrate compliance with the academic standards established by the Commissioners of Education and Higher Education through an annual reapplication process, at such time and in such manner as prescribed by the Commissioner of Higher Education. No student shall receive the proceeds of a loan until said student has submitted a letter from an accredited college or university certifying full-time enrollment. Sixty per cent of the loans awarded annually shall be divided equally among the resident applicants of the state’s five congressional districts with the balance awarded on a state-wide basis. If any of the loans designated for resident applicants of any one congressional district are not accepted by a date to be determined by the Commissioner of Higher Education, all such loans not accepted shall be awarded on a state-wide basis.

(P.A. 84-513, S. 4, 10; P.A. 03-170, S. 3.)

History: P.A. 03-170 changed number of congressional districts from six to five, effective June 26, 2003.



Section 10a-170i - Loan repayment. Loan forgiveness provisions.

(a) Loan repayment and interest charges shall commence twelve months after the loan recipient has terminated full-time student status or five years after initial receipt of a loan under this program whichever occurs first, except as provided in section 10a-170k. Each recipient who renders services as a certified teacher in a Connecticut public elementary or secondary school or nonpublic elementary or secondary school approved by the State Board of Education shall have the loan forgiven based upon the following schedule: Ten per cent forgiveness of the total amount borrowed upon the completion of one year of teaching in such a school on a full-time basis; twenty-five per cent forgiveness of the total amount borrowed upon the completion of two years of teaching in such a school on a full-time basis; forty-five per cent forgiveness of the total amount borrowed upon the completion of three years of teaching in such a school on a full-time basis; seventy per cent forgiveness of the total amount borrowed upon the completion of four years of teaching in such a school on a full-time basis; and one hundred per cent forgiveness upon the completion of five years of teaching in such a school on a full-time basis. The superintendent of public schools or the director of a nonpublic school or the person holding an equivalent position, who employs such teacher shall certify annually to the president of the Board of Regents for Higher Education or a designee of the president that the loan recipient has taught that year in a Connecticut public or nonpublic elementary or secondary school.

(b) A recipient who teaches in a priority school district as designated by the state Department of Education pursuant to section 10-266p of the general statutes, revision of 1958, revised to 1991, shall have a loan under this program forgiven as follows: Thirty per cent forgiveness of the total amount borrowed upon completion of one year of teaching; sixty per cent forgiveness of the total amount borrowed upon completion of two years of teaching; and one hundred per cent forgiveness upon the completion of three years of teaching.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, students who receive loans for one academic year only shall have their loans forgiven as follows: Thirty per cent forgiveness of the total amount borrowed upon the completion of one year of teaching; sixty per cent forgiveness of the total amount borrowed upon the completion of two years of teaching; and one hundred per cent forgiveness of the total amount borrowed upon the completion of three years of teaching. Recipients who receive loans for one academic year only and who teach in a priority school district as designated by the state Department of Education pursuant to section 10-266p of the general statutes, revision of 1958, revised to 1991, shall have their loans forgiven as follows: Forty per cent forgiveness of the total amount borrowed upon the completion of one year of teaching; and one hundred per cent forgiveness upon the completion of two years of teaching. If a recipient has taught in a priority school district and in a nonpriority school district, the Board of Regents for Higher Education shall formulate an appropriate forgiveness schedule.

(P.A. 84-513, S. 5, 10; May Sp. Sess. P.A. 86-1, S. 42, 58; P.A. 92-262, S. 35, 42; P.A. 11-48, S. 285.)

History: May Sp. Sess. P.A. 86-1 added Subsecs. (b) and (c) to provide forgiveness schedules for recipients who teach in priority school districts and for those who receive loans for one academic year only and made technical changes in Subsec. (a); P.A. 92-262 made a technical change; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011.



Section 10a-170j - Interest charge on loan. Legal capacity of minors.

(a) The interest rate for loan awards made under this program shall be determined in accordance with subsection (t) of section 3-20.

(b) Any person otherwise qualifying for a loan made under this program shall not be disqualified by reason of being under the age of eighteen years and for the purpose of applying for, receiving and repaying such a loan any such person shall be deemed to have full legal capacity to act and shall have all rights, powers, privileges and obligations of a person of full age with respect thereto.

(P.A. 84-513, S. 6, 10; P.A. 85-479, S. 3, 6; P.A. 87-416, S. 11, 24.)

History: P.A. 85-479 amended section to require interest rate set at 1% above prevailing prime interest rate listed in the first Federal Reserve Bulletin published for the calendar year in which award is made, to provide that interest rate remains fixed for all subsequent loan awards to a particular borrower and to prohibit disqualification by reason of applicant’s minority; P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Sec. 3-20(t).



Section 10a-170k - Loan deferments. Loan forgiveness upon death or disability of loan recipient.

(a) The president of the Board of Regents for Higher Education may grant annual loan deferments to a loan recipient when the recipient is teaching on a full-time basis in a Connecticut public elementary or secondary school or nonpublic elementary or secondary school approved by the State Board of Education or when it is determined by the president that loan repayment would present an unjust hardship to the recipient. Interest charges shall not accrue to the recipient during deferment periods approved by the president. The president may forgive loans if the president determines that such action is required due to the death or disability of the loan recipient or because the loan is uncollectible in accordance with generally accepted accounting principles.

(b) A recipient meeting the forgiveness or deferment provisions of this section shall submit an application for loan forgiveness or deferment to the president of the Board of Regents for Higher Education. An application for loan forgiveness shall be received by the president within one year of the last day the recipient ceases full-time student status. Requests for loan deferments must be submitted prior to the period for which a deferment is requested. A recipient shall have not more than six years excluding deferment periods in which to repay loans provided under sections 10a-170e to 10a-170m, inclusive, except that when it is determined by the president that loan repayment would present an unjust hardship to the recipient, a recipient shall have up to eight years in which to repay such loans.

(c) The president of the Board of Regents for Higher Education may designate a staff member or employee to perform the duties imposed under this section.

(P.A. 84-513, S. 7, 10; May Sp. Sess. P.A. 86-1, S. 43, 58; P.A. 90-147, S. 15, 20; P.A. 93-201, S. 21, 24; P.A. 11-48, S. 285.)

History: May Sp. Sess. P.A. 86-1 substituted “the commissioner” for “he” in Subsec. (a) and added Subsec. (c) re commissioner designating a person to perform the duties imposed under the section; P.A. 90-147 in Subsec. (b) provided that an application for loan forgiveness be received by the commissioner of higher education within one year of recipient ceasing full-time student status and provided an eight-year repayment period when it is determined that repayment would present an unjust hardship; P.A. 93-201 amended Subsec. (a) to add the provision on uncollectible loans, effective July 1, 1993; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-170l - Servicing and administering of loans.

The Board of Regents for Higher Education is authorized to contract with the Connecticut Student Loan Foundation or other public or private loan servicing agencies for servicing loans provided under sections 10a-170e to 10a-170m, inclusive. The Board of Regents for Higher Education may use not more than three per cent of the total amount of any annual bond allocation for academic scholarship loans, for administering and contracting for the servicing of loans. Such revenue shall be held in the Academic Scholarship Loan Fund established under section 10a-163a.

(P.A. 84-513, S. 8, 10; May Sp. Sess. P.A. 86-1, S. 44, 58; P.A. 11-48, S. 285.)

History: Editorial substitution of the word “of” for the word “for” was made in reference to board of governors to conform with provisions of P.A. 84-241, S. 2; May Sp. Sess. P.A. 86-1 limited the amount the department of higher education may use for loan servicing and administering and provided that such revenue be held in the academic scholarship loan fund; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-170m - Adoption of regulations.

The Board of Regents for Higher Education, in consultation with the Commissioner of Education, may adopt such regulations, in accordance with the provisions of chapter 54, as it deems necessary to implement the purposes of sections 10a-170e to 10a-170l, inclusive.

(P.A. 84-513, S. 9, 10; P.A. 11-48, S. 285.)

History: Editorial substitution of the word “of” for the word “for” was made in reference to board of governors to conform with provisions of P.A. 84-241, S. 2; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-170r - Academic scholarship graduate student loan program. Eligibility requirements.

(a) There is established, beginning in the fiscal year ending June 30, 1988, an academic scholarship graduate student loan program for the benefit of students who have been accepted for admission or are currently enrolled in a degree-granting, graduate teacher preparation program at an accredited college or university in the state. The program shall be administered by the Board of Regents for Higher Education.

(b) To be eligible to apply for a loan under this program a student shall: (1) Be a resident of Connecticut; (2) be accepted or enrolled on a full-time basis in a degree-granting, graduate teacher preparation program at an accredited college or university in the state and intend to teach in a Connecticut public elementary or secondary school or nonpublic elementary or secondary school approved by the State Board of Education; (3) have graduated from a baccalaureate-degree-granting program with a minimum cumulative grade point average of 3.1 or have scored at least eighteen hundred on the Graduate Record Examination (GRE) general test; and (4) shall not have been the recipient of a loan under section 10a-163 or under section 10a-170i.

(May Sp. Sess. P.A. 86-1, S. 35, 58; P.A. 11-48, S. 285.)

History: Pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.



Section 10a-170r to 10a-170v - to 10a-170v. Academic scholarship graduate student loan program; eligibility requirements. Selection of academic scholarship graduate student loan recipients, maintenance of eligibility; amount of loan awards. Loan repayment; loan forgiveness provisions; interest charges; loan deferments. Servicing and administering of loans. Academic Scholarship Graduate Student Loan Program Fund.

Sections 10a-170r to 10a-170v, inclusive, are repealed, effective July 1, 2013.

(May Sp. Sess. P.A. 86-1, S. 35–39, 58; P.A. 92-262, S. 36, 42; P.A. 94-245, S. 14, 46; P.A. 11-48, S. 285; P.A. 13-247, S. 389.)



Section 10a-170s - Selection of academic scholarship graduate student loan recipients; maintenance of eligibility. Amount of loan awards.

Loan candidates for the academic scholarship graduate student loan program shall make application to the president of the Board of Regents for Higher Education on such forms and at such time as prescribed by said president. Loan recipients shall be selected by the president of the Board of Regents for Higher Education, who shall consider affirmative action and equal opportunity goals when making such selections. In the event the number of applicants is in excess of the number of loans available, academic standing and financial need may be considered by the president in selecting loan recipients. Loans under this program shall be in an amount not greater than five thousand dollars per year for one year for recipients attending independent colleges and universities and not greater than three thousand dollars per year for one year for recipients attending public colleges and universities. In order to maintain eligible status under this loan program, each recipient shall continue to be enrolled full time in an accredited college or university and shall demonstrate compliance with the academic standards established by the president of the Board of Regents for Higher Education. No student shall receive the proceeds of a loan until he has submitted a letter from an accredited college or university certifying the appropriate enrollment status pursuant to subsection (b) of section 10a-170r.

(May Sp. Sess. P.A. 86-1, S. 36, 58; P.A. 11-48, S. 285.)

History: Pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-170t - Loan repayment. Loan forgiveness provisions. Interest charges. Loan deferments.

(a) Loan repayment and interest charges shall commence twelve months after the academic scholarship graduate student loan recipient has terminated full-time student status or two years after the initial receipt of a loan under this program whichever occurs first. (1) A recipient who renders services as a certified teacher in a Connecticut public school on at least a half-time basis as certified by the local superintendent of schools shall have his loan forgiven as follows: (A) Thirty per cent forgiveness of the total amount borrowed upon the completion of one year of teaching; (B) sixty per cent forgiveness of the total amount borrowed upon the completion of two years of teaching; (C) one hundred per cent forgiveness upon completion of three years of teaching. If a loan recipient is teaching less than full-time, said superintendent shall certify to the Board of Regents for Higher Education that a full-time position was not available. (2) Recipients who teach in a priority school district as designated by the state Department of Education pursuant to section 10-266p of the general statutes, revision of 1958, revised to 1991, shall have their loans forgiven as follows: (A) Forty per cent forgiveness of the total amount borrowed upon the completion of one year of teaching; (B) one hundred per cent forgiveness upon the completion of two years of teaching. If a recipient has taught in a priority school district and in a nonpriority school district, the Board of Regents for Higher Education shall formulate an appropriate forgiveness schedule.

(b) A fixed-rate interest charge on the loan balance shall be set at a rate one per cent above the prevailing prime interest rate as listed in the first federal reserve bulletin published for the calendar year in which awards are to be made.

(c) The president of the Board of Regents for Higher Education may grant loan deferments to a recipient when the recipient is teaching or when it is determined by the president that loan repayment would present an unjust hardship to the recipient. Interest charges will not accrue to the recipient during deferment periods approved by the president. The president may forgive loans if the president determines that such action is required as a result of the death or disability of the recipient.

(d) A recipient meeting the forgiveness or deferment provisions of this section shall apply for loan forgiveness or deferment to the president of the Board of Regents for Higher Education. Requests for loan deferments shall be submitted prior to the period for which a deferment is requested. An application for loan forgiveness shall be received by the president within one year of the last day of the period for which the recipient is applying for loan forgiveness. Forgiveness shall not be granted for teaching services performed prior to or during the loan award period. Recipients who enter into the loan repayment period will be required to make a minimum monthly payment of fifty dollars, unless exception is granted by the Board of Regents for Higher Education. A recipient shall have five years in which to repay loans granted pursuant to the provisions of this section. Deferment periods shall not be included in the five-year repayment period.

(e) The president of the Board of Regents for Higher Education may designate a staff member to perform the duties imposed under subsections (c) and (d) of this section.

(May Sp. Sess. P.A. 86-1, S. 37, 58; P.A. 92-262, S. 36, 42; P.A. 94-245, S. 14, 46; P.A. 11-48, S. 285.)

History: P.A. 92-262 made a technical change in Subsec. (a); P.A. 94-245 reorganized Subdivs. and Subparas. in Subsec. (a), effective June 2, 1994; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, effective July 1, 2011.



Section 10a-170u - Servicing and administering of loans.

The Board of Regents for Higher Education is authorized to contract with the Connecticut Student Loan Foundation or other public or private loan servicing agencies for servicing loans made pursuant to sections 10a-170r and 10a-170s. The Board of Regents for Higher Education may use not more than three per cent of the total amount of any annual bond allocation for the academic scholarship graduate student loan program, for administering such loans. Such revenue shall be held in the Academic Scholarship Graduate Student Loan Fund established under section 10a-170v.

(May Sp. Sess. P.A. 86-1, S. 38, 58; P.A. 11-48, S. 285.)

History: Pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-170v - Academic Scholarship Graduate Student Loan Program Fund.

The Board of Regents for Higher Education is authorized to establish and administer a fund to be known as the Academic Scholarship Graduate Student Loan Program Fund. All academic scholarship graduate student loans and interest repayments made to the Board of Regents for Higher Education shall be added to this fund. The Board of Regents for Higher Education may make expenditures from this fund to provide for administrative and loan servicing costs. This fund shall not lapse or revert to the General Fund of the state.

(May Sp. Sess. P.A. 86-1, S. 39, 58; P.A. 11-48, S. 285.)

History: Pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-170w - Gear up for Connecticut futures account.

(a) The Board of Regents for Higher Education may establish and administer an account to be known as the gear up for Connecticut futures account. The account shall be a separate and nonlapsing account within the General Fund. The account shall be used for scholarships pursuant to the federal GEAR UP program, 20 USC 1070a-21 et seq. The board may deposit state funds appropriated as a state match to the federally funded GEAR UP grant in the account.

(b) The Treasurer may invest in accordance with section 3-31a any moneys in the account not needed for current disbursement for scholarships. The interest derived from such investment shall be credited to the account.

(P.A. 02-88, S. 1; P.A. 11-48, S. 285.)

History: P.A. 02-88 effective July 1, 2002; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.



Section 10a-171 - Transfer of functions.

The transfer of functions, powers, duties, obligations, including but not limited to contract obligations, the continuance of orders and regulations, the effect upon pending actions and proceedings, the completion of unfinished business and the transfer of records and property between the state Student Financial Assistance Commission as it existed prior to July 1, 1981, and the Board of Regents for Higher Education established pursuant to section 10a-1a shall be governed by the provisions of subsections (a) to (d), inclusive, and subsection (f) of section 4-38d.

(P.A. 81-157, S. 12, 14; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285.)

History: P.A. 82-218, which reorganized system of higher education, used as authority for replacing board of higher education with board of governors, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 10a-172 - Information re students receiving financial aid from certain grants. Report.

Section 10a-172 is repealed, effective July 1, 2013.

(P.A. 12-94, S. 1; 12-156, S. 56; P.A. 13-247, S. 389.)



Section 10a-173 - Governor’s Scholarship program.

(a) For the purposes of this section:

(1) “Family contribution” means the expected family contribution for educational costs as computed from the student’s Free Application for Federal Student Aid;

(2) “Full-time or part-time undergraduate student” means a student who is enrolled at an institution of higher education in a course of study leading to such student’s first associate or bachelor degree and who is carrying, for a full-time student, twelve or more semester credit hours, or, for a part-time student, between six and eleven semester credit hours at such institution of higher education;

(3) “Independent institution of higher education” means a nonprofit institution established in this state (A) that has degree-granting authority in this state; (B) that has its main campus located in this state; (C) that is not included in the Connecticut system of public higher education; and (D) whose primary function is not the preparation of students for religious vocation;

(4) “Public institution of higher education” means the constituent units of the state system of higher education identified in subdivisions (1) to (4), inclusive, of section 10a-1;

(5) “Eligible educational costs” means the tuition and required fees for an individual student that are published by each institution of higher education participating in the grant program established under this section, plus a fixed amount for required books and educational supplies as determined by the Office of Higher Education.

(b) The state, acting through the Office of Higher Education, shall establish the Governor’s Scholarship program to annually make need-based financial aid available for eligible educational costs for Connecticut residents enrolled at Connecticut’s public and independent institutions of higher education as full-time or part-time undergraduate students beginning with new or transfer students in the fiscal year ending June 30, 2014. Any award made to a student in the fiscal year ending June 30, 2013, under the capitol scholarship grant program, established under section 10a-169 of the general statutes, revision of 1958, revised to January 1, 2013, the Connecticut aid to public college students grant program, established under section 10a-164a of the general statutes, revision of 1958, revised to January 1, 2013, Connecticut aid to Charter Oak, established under subsection (c) of section 10a-164a of the general statutes, revision of 1958, revised to January 1, 2013, or the Connecticut independent college student grant program, established under section 10a-36 of the general statutes, revision of 1958, revised to January 1, 2013, shall be offered under the Governor’s Scholarship program and be renewable for the life of the original award, provided such student meets and continues to meet the need and academic standards established for purposes of the program under which such student received the original award.

(c) Within available appropriations, the Governor’s Scholarship program shall be comprised of a need and merit-based grant, a need-based grant, a Charter Oak grant, and a performance incentive pool. The need and merit-based grant shall be funded at not less than twenty per cent of available appropriations. The need-based grant shall be funded at up to eighty per cent of available appropriations. The Charter Oak grant shall be not less than one hundred thousand dollars of available appropriations. The incentive pool shall be not less than two and one-half per cent of available appropriations. There shall be an administrative allowance based on one-quarter of one per cent of the available appropriations, but not less than one hundred thousand dollars. Not less than thirty-eight per cent of the annual appropriation shall be allocated to the independent institutions of higher education for the fiscal year ending June 30, 2014, and not less than thirty-six per cent of such appropriation shall be allocated to such institutions for the fiscal year ending June 30, 2015.

(d) The Governor’s Scholarship need and merit-based grant shall be available to any Connecticut resident who is a full-time or part-time undergraduate student at any public or independent institution of higher education beginning in the fiscal year ending June 30, 2014. The Office of Higher Education shall determine eligibility by financial need based on family contribution and eligibility by merit based on either previous high school academic achievement or performance on standardized academic aptitude tests. The Office of Higher Education shall make awards according to a sliding scale, annually determined by said office, up to a maximum family contribution and based on available appropriations and eligible students. The Governor’s Scholarship need and merit-based grant shall be awarded in a higher amount than the need-based grant awarded pursuant to subsection (e) of this section. Recipients of the need and merit-based grant shall not be eligible to receive an additional need-based award. The accepting institution of higher education shall disburse sums awarded under such grant for payment of the student’s eligible educational costs.

(e) The Governor’s Scholarship need-based grant shall be available to any Connecticut resident who is a full-time or part-time undergraduate student at any public or independent institution of higher education beginning in the fiscal year ending June 30, 2014. The Office of Higher Education shall determine eligibility based on family contribution. The amount of the annual appropriation to be allocated to each institution of higher education shall be determined by its actual eligible enrollment based on family contribution during the fiscal year one year prior to the grant year. Participating institutions of higher education shall make awards according to a sliding scale, annually determined by the Office of Higher Education, up to a maximum family contribution and based on available appropriations and the number of eligible students. Each participating institution of higher education shall expend all of the moneys received under the Governor’s Scholarship program as direct financial assistance only for eligible educational costs based on the sliding scale determined by the Office of Higher Education and the maximum award amounts set by said office.

(f) Participating institutions of higher education shall annually provide the Office of Higher Education with data and reports on all Connecticut students who applied for financial aid, including, but not limited to, students receiving a Governor’s Scholarship grant, in a form and at a time determined by said office. If an institution of higher education fails to submit information to the Office of Higher Education as directed, such institution shall be prohibited from participating in the scholarship program in the fiscal year following the fiscal year in which such institution failed to submit such information. Each participating institution of higher education shall maintain, for a period of not less than three years, records substantiating the reported number of Connecticut students and documentation utilized by the institution of higher education in determining eligibility of the student grant recipients. Such records shall be subject to audit. Funds not obligated by an institution of higher education shall be returned by February fifteenth in the fiscal year the grant was made to the Office of Higher Education for reallocation. Financial aid provided to Connecticut residents under this program shall be designated as a grant from the Governor’s Scholarship program.

(g) The Governor’s Scholarship Charter Oak grant shall be available to any full-time or part-time undergraduate student enrolled in Charter Oak State College beginning in the fiscal year ending June 30, 2014. The Office of Higher Education shall allocate any appropriation to Charter Oak State College to be used to provide grants for eligible educational costs to residents of this state who demonstrate substantial financial need and who are matriculated in a degree program at Charter Oak State College. Individual awards shall not exceed a student’s calculated eligible educational costs. Financial aid provided to Connecticut residents under this program shall be designated as a grant from the Governor’s Scholarship program.

(h) The Governor’s Scholarship incentive pool shall be created to encourage retention and completion for any student who (1) receives the Governor’s Scholarship need-based grant, (2) returns with sufficient credits to complete such student’s associate degree in two years or bachelor degree in four years, and (3) exceeds the minimum satisfactory academic performance standards as determined by the Office of Higher Education. Such student shall be eligible beginning in the second year of such student’s need-based grant. The pool shall be distributed to participating institutions of higher education based on eligibility as determined by the Office of Higher Education.

(i) In administering the Governor’s Scholarship program, the Office of Higher Education shall develop and utilize fiscal procedures designed to ensure accountability of the public funds expended. Such procedures shall include provisions for compliance audits that shall be conducted by the Office of Higher Education on any institution of higher education that participates in the program. Commencing with the fiscal year ending June 30, 2015, and biennially thereafter, each such institution of higher education shall submit the results of an audit done by an independent certified public accountant for each year of participation in the program. Any institution of higher education determined by the Office of Higher Education not to be in substantial compliance with the provisions of the Governor’s Scholarship program shall be ineligible to receive funds under the program for the fiscal year following the fiscal year in which the institution of higher education was determined not to be in substantial compliance. Funding shall be restored when the Office of Higher Education determines that the institution of higher education has returned to substantial compliance.

(P.A. 13-247, S. 182.)

History: P.A. 13-247 effective July 1, 2013.






Chapter 187 - Connecticut Health and Educational Facilities Authority

Section 10a-176 - (Formerly Sec. 10-335). Declaration of policy.

It is declared that, for the benefit of the people of the state, the increase of their commerce, welfare and prosperity and the improvement of their health and living conditions, it is essential that this and future generations of youths be given the fullest opportunity to learn and to develop their intellectual and mental capacities; that it is essential that institutions for higher education within the state be provided with appropriate additional means to assist such youths in achieving the required levels of learning and development of their intellectual and mental capacities; that it is essential that health care institutions within the state be provided with appropriate additional means to expand, enlarge and establish health care, hospital and other related facilities; that it is essential that nursing homes be provided with the means to care for persons in need of assistance and that it is the purpose of this chapter to provide a measure of assistance and an alternative method to enable institutions for higher education in the state, health care institutions and qualified nonprofit organizations to provide and finance the facilities, structures and equipment which are needed to accomplish the purposes of this chapter, all to the public benefit and good, to the extent and manner provided herein.

(February, 1965, P.A. 170, S. 1; 1967, P.A. 368, S. 1; P.A. 79-568, S. 1, 11; P.A. 82-16, S. 1, 19; P.A. 87-487, S. 1, 7; P.A. 92-261, S. 1, 17; P.A. 06-196, S. 77.)

History: 1967 act included provision re hospitals; P.A. 79-568 added provision re aid to finance facilities and included aid for equipment; P.A. 82-16 changed “hospitals” to “health care institutions”; Sec. 10-335 transferred to Sec. 10a-176 in 1983 pursuant to reorganization of higher education system; P.A. 87-487 inserted reference to qualified nonprofit organizations; P.A. 92-261 included the reference to nursing home care for persons needing assistance; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 10a-177 - (Formerly Sec. 10-336). Short title.

This chapter may be referred to and cited as the “State of Connecticut Health and Educational Facilities Authority Act”.

(February, 1965, P.A. 170, S. 2; 1967, P.A. 368, S. 2.)

History: 1967 changed act name to include health as well as educational facilities; Sec. 10-336 transferred to Sec. 10a-177 in 1983 pursuant to reorganization of higher education system.



Section 10a-178 - (Formerly Sec. 10-337). Definitions.

As used in this chapter, the following words and terms shall have the following meanings unless the context indicates another or different meaning or intent:

(a) “Authority” means the State of Connecticut Health and Educational Facilities Authority created by section 10a-179 or any board, body, commission, department or officer succeeding to the principal functions thereof or to whom the powers conferred upon the authority by this chapter shall be given by law;

(b) “Project”, in the case of a participating institution for higher education, means a structure suitable for use as a dormitory or other housing facility, including housing for staff members, employees or students at such institution of higher education, dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, and maintenance, storage or utility facility and other structures or facilities related thereto or required or useful for the instruction of students or the conducting of research or the operation of an institution for higher education, including parking and other facilities or structures essential or convenient for the orderly conduct of such institution for higher education, also including equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended or for the operation of a participating institution for higher education, or any combination thereof, but shall not include such items as books, fuel, supplies or other items the purchase of which is customarily deemed to result in a current operating charge; in the case of a participating health care institution, means a structure suitable for use as a hospital, clinic, or other health care facility, laboratory, laundry, residence facility, including housing for nurses, interns, staff members, employees or students at such health care institution and their immediate families and for physically or mentally handicapped persons, administration building, research facility, and maintenance, storage or utility facility and other structures or facilities related thereto or required or useful for the operation of the project, including parking and other facilities or structures essential or convenient for the orderly operation of such project, also including equipment and machinery and other similar items necessary or convenient for the operation of the project in the manner for which its use is intended or for the operation of a participating health care institution, or any combination thereof, but shall not include such items as fuel, supplies or other items the purchase of which is customarily deemed to result in a current operating charge; in the case of a participating qualified nonprofit organization, means a structure or facility owned in its entirety by, or suitable for use in accordance with the charitable or nonprofit status of the qualified nonprofit organization, also including equipment and machinery and other similar items necessary or convenient for the operation of the project in the manner for which its use is intended or for the operation of a participating qualified nonprofit corporation; and, in the case of a participating nursing home, means a structure or facility suitable for use as a nursing home, residential care home, rest home, health care facility for the handicapped, mental health facility or independent living facility subject to the licensing requirements of chapter 368v and appurtenant facilities, equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended or for the operation of a participating nursing home;

(c) “Cost” as applied to a project or any portion thereof financed under the provisions of this chapter embraces all or any part of the cost of construction and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements and interests acquired or used for a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to, during and for a period after completion of such construction, provisions for working capital, reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations and improvements, cost of engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and of revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing the project and such other expenses as may be necessary or incident to the construction and acquisition of the project, the financing of such construction and acquisition and the placing of the project in operation;

(d) “Bonds” means bonds of the authority issued under the provisions of this chapter, including refunding bonds, notwithstanding that the same may be secured by mortgage or the full faith and credit of the authority or the full faith and credit of a participating institution for higher education, a participating health care institution, a participating corporation, a participating nursing home or a participating qualified nonprofit organization or any other lawfully pledged security of a participating institution for higher education, a participating health care institution, a participating corporation, a participating nursing home or a participating qualified nonprofit organization;

(e) “Institution for higher education” means (1) an educational institution situated within this state which by virtue of law or charter is a nonprofit educational institution empowered to provide a program of education beyond the high school level; or (2) a public educational institution, which, shall be any constituent unit, as defined in section 10a-1;

(f) “Participating institution for higher education” means an institution for higher education which, pursuant to the provisions of this chapter, shall undertake the financing and construction or acquisition of a project or shall undertake the refunding or refinancing of obligations or of a mortgage, or advances made or given for the costs of a project, as provided in and permitted by this chapter;

(g) “Health care institution” means (1) any nonprofit, state-aided hospital or other health care institution, including The University of Connecticut Health Center, which is entitled, under the laws of the state, to receive assistance from the state by means of a grant made pursuant to a budgetary appropriation made by the General Assembly, (2) any other hospital or other health care institution which is licensed, or any nonprofit, nonstock corporation which shall receive financing or shall undertake to construct or acquire a project which is or will be eligible to be licensed, as an institution under the provisions of sections 19a-490 to 19a-503, inclusive, or any nonprofit, nonstock, nonsectarian facility which is exempt from taxation under the provisions of section 12-81 or 38a-188 and which is a health care center under the provisions of sections 38a-175 to 38a-191, inclusive, or (3) any nonprofit corporation wholly owned by two or more hospitals or other health care institutions which operates for and on behalf of such hospitals or other health care institutions a project, as defined in subsection (b) of this section, or is a nursing home;

(h) “Nursing home” means any institution which is or will be eligible to be licensed as an institution under sections 19a-490 to 19a-503, inclusive, or a facility which (1) provides chronic and convalescent nursing care, (2) is a rest home with nursing facilities, (3) provides health care facilities for the handicapped, (4) is a home for elderly persons or physically handicapped or mentally handicapped persons or (5) is a continuing care facility registered with the Department of Social Services, pursuant to chapter 319f;

(i) “Participating nursing home” means a nursing home which, pursuant to the provisions of this chapter, undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage, loans or advances made or given for the costs of a project as provided in and permitted by this chapter;

(j) “Participating health care institution” means a health care institution which, pursuant to the provisions of this chapter, undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage, loan or advances made or given for the cost of a project as provided in and permitted by this chapter;

(k) “Participating corporation” means any nonprofit corporation created by a participating health care institution or a participating institution for higher education, or by one or more of them in combination, and to which there has been or will be transferred all right, title and interest in a project for the sole purpose of operating such project on behalf of such participating institution or institutions for the life of the bonds issued to finance such project, provided upon retirement of all of such bonds, all right, title and interest in the project shall revert to and vest in the participating institution for higher education or the participating health care institution or jointly in both such institutions;

(l) “Federally guaranteed security” means any security, investment or evidence of indebtedness which is either directly or indirectly insured or guaranteed, in whole or in part, as to the payment of principal and interest, by the United States of America or any agency or instrumentality thereof;

(m) “Federally insured mortgage loan” means any loan secured by a mortgage from any participating institution for higher education or participating health care institution or participating nursing home which is either directly or indirectly insured or guaranteed, in whole or in part, as to the repayment of principal and interest, by the United States of America or any agency or instrumentality thereof, or by any commitment by the United States of America or any agency or instrumentality thereof to so insure or guarantee;

(n) “Qualified nonprofit organization” means any private, nonprofit organization qualified under Section 501(c)(3) of the Internal Revenue Code of 1986, as the same may be amended from time to time, other than a health care institution, nursing home or institution for higher education;

(o) “Participating qualified nonprofit organization” means a qualified nonprofit organization which, pursuant to the provisions of this chapter, shall undertake the financing and construction or acquisition of a project or shall undertake the refunding or refinancing of obligations, or of a mortgage, loan or advances made or given to it to finance, in anticipation of permanent financing or donation from an outside source, the cost of a project, as provided in and permitted by this chapter;

(p) “Connecticut Higher Education Supplemental Loan Authority” means the Connecticut Higher Education Supplemental Loan Authority established as a subsidiary of the authority with powers granted pursuant to chapter 187b.

(February, 1965, P.A. 170, S. 3; 1967, P.A. 368, S. 3; 1969, P.A. 586, S. 1; 1971, P.A. 104; 773; P.A. 75-64; P.A. 77-569, S. 1; P.A. 79-62, S. 1, 4; 79-568, S. 2, 3, 11; 79-610, S. 26; P.A. 80-483, S. 47, 186; P.A. 82-16, S. 2–6, 19; P.A. 87-487, S. 2, 7; P.A. 92-261, S. 2, 17; P.A. 93-262, S. 1, 87; P.A. 95-230, S. 30, 45; P.A. 97-112, S. 2; May Sp. Sess. P.A. 04-1, S. 25; P.A. 05-255, S. 4; P.A. 06-196, S. 225; P.A. 11-70, S. 12; P.A. 12-149, S. 1, 2.)

History: 1967 act redefined “authority”, “project” and “bonds” to reflect inclusion of hospitals, included replacements and renovations under Subsec. (c), allowed securing of bonds by full faith and credit of the authority in Subsec. (d) and added Subsecs. (g) and (h) defining “hospital” and “participating hospital”; 1969 act included hospitals for mental illness in Subsec. (g); 1971 acts included nonprofit corporations wholly owned by two or more hospitals which operate projects on their behalf and nonprofit, nonstock, nonsectarian facilities which provide chronic and convalescent nursing care or which are rest homes with nursing facilities or homes for the elderly in Subsec. (g); P.A. 75-64 included nonprofit, nonstock corporations “which shall receive financing or shall undertake to construct or acquire a project which is or will be eligible to be licensed” in Subsec. (g); P.A. 77-569 included nonprofit, nonstock, nonsectarian facilities which provide health care for the handicapped in Subsec. (g); P.A. 79-62 added Subsecs. (i) and (j), (codified as (j) and (k)), defining “federally guaranteed security” and “federally insured mortgage loan”; P.A. 79-568 included equipment costing more than $100,000 to purchase or lease with estimated useful life of eight years or more in definition of “project” and added Subsec. (i) defining “participating corporation”; P.A. 79-610 substituted Secs. 19-576 to 19-586 for Sec. 17-227 in Subsec. (g); P.A. 80-483 made technical changes; P.A. 82-16 changed “hospital” to “health care institution” where applicable and changed definition of “hospital” as necessary to be applicable as definition of “health care institution”, including any hospital or health care center; Sec. 10-337 transferred to Sec. 10a-178 in 1983 pursuant to reorganization of higher education system; P.A. 87-487 amended definition of “project” to include housing for staff members, employees or students at institutions of higher education, to decrease minimum price or rental value of equipment from $100,000 to $25,000 and the minimum useful life from eight years to four years and to include structures, facilities, equipment and machinery for participating qualified nonprofit organizations, and added definition of “qualified nonprofit organization” and “participating qualified nonprofit organization”; P.A. 92-261 added definitions of “nursing home” and “participating nursing home” and amended various definitions to include the specific references to nursing homes and amended the definition of “institution for higher education” to clarify the definition of a public educational institution; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 95-230 redefined “institution for higher education” to delete reference to The University of Connecticut, effective June 7, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; May Sp. Sess. P.A. 04-1 amended Subsec. (b) to delete certain limitations in the definition of “project” re purchase of equipment, to include purchase of machinery or similar items, and to include participating nursing homes, effective June 8, 2004; P.A. 05-255 amended Subsec. (g) to include The University of Connecticut Health Center in definition of “health care institution”, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (g), effective June 7, 2006; P.A. 11-70 amended Subsec. (d) to redefine “bonds”, effective July 8, 2011; P.A. 12-149 amended Subdiv. (e) to redefine “institution for higher education” and added Subdiv. (p) defining “Connecticut Higher Education Supplemental Loan Authority”, effective July 1, 2012.



Section 10a-179 - (Formerly Sec. 10-338). Health and Educational Facilities Authority. Executive director.

(a) There is created a body politic and corporate to be known as the “State of Connecticut Health and Educational Facilities Authority”. Said authority is constituted a public instrumentality and political subdivision of the state and the exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of an essential public and governmental function. Notwithstanding the provisions of the general statutes or any public or special act, the board of directors of said authority shall consist of ten members, two of whom shall be the Secretary of the Office of Policy and Management and the State Treasurer, ex officio, and eight of whom shall be residents of the state appointed by the Governor, not more than four of such appointed members to be members of the same political party. Three of the appointed members shall be current or retired trustees, directors, officers or employees of institutions for higher education, two of the appointed members shall be current or retired trustees, directors, officers or employees of health care institutions and one of such appointed members shall be a person having a favorable reputation for skill, knowledge and experience in state and municipal finance, either as a partner, officer or employee of an investment banking firm which originates and purchases state and municipal securities, or as an officer or employee of an insurance company or bank whose duties relate to the purchase of state and municipal securities as an investment and to the management and control of a state and municipal securities portfolio. On or before the first day of July, annually, the Governor shall appoint a member or members to succeed those whose terms expire, each for a term of five years and until a successor is appointed and has qualified. The Governor shall fill any vacancy for the unexpired term. A member of the board shall be eligible for reappointment. Any member of the board may be removed by the Governor for misfeasance, malfeasance or wilful neglect of duty. Each member of the board shall take and subscribe the oath or affirmation required by article XI, section 1, of the State Constitution prior to assuming such office. A record of each such oath shall be filed in the office of the Secretary of the State. Each ex-officio member may designate his deputy or any member of his staff to represent him as a member at meetings of the board with full power to act and vote in his behalf.

(b) The chairperson of the board shall be appointed by the Governor, with the advice and consent of both houses of the General Assembly. The board shall annually elect one of its members as vice chairman, and shall also appoint an executive director who shall not be a member of the board and who shall serve at the pleasure of the board and receive such compensation as shall be fixed by the board.

(c) The executive director shall supervise the administrative affairs and technical activities of the authority in accordance with the directives of the board. The executive director shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority and of the minute book or journal of the authority and of its official seal. He may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

(d) (1) The powers of the authority shall be vested in and exercised by a board of directors. Five members of the board shall constitute a quorum at any meeting of the board. No vacancy in the membership of the board shall impair the right of such members to exercise all the rights and perform all the duties of the board. Any action taken by the board under the provisions of this chapter may be authorized by resolution approved by a majority of the members present at any regular or special meeting, which resolution shall take effect immediately or by a resolution circularized or sent to each member of the board, which shall take effect at such time as a majority of the members shall have signed an assent to such resolution. Resolutions of the board need not be published or posted. (2) The board may delegate by resolution to three or more of its members such powers and duties as it may deem proper. At least one of such members shall not be a state employee.

(e) Each member of the board shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director and the other officers of the authority shall execute a surety bond in the penal sum of one hundred thousand dollars, or, in lieu thereof, the chairman of the board shall execute a blanket position bond covering each member, the executive director and the employees of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the Attorney General and filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the authority.

(f) The members of the board shall receive no compensation for the performance of their duties hereunder but each such member shall be paid his necessary expenses incurred while engaged in the performance of such duties.

(g) Notwithstanding any other law to the contrary, it shall not be or constitute a conflict of interest for a trustee, director, officer or employee of an institution for higher education or a health care institution, or for any person having a financial interest in such an institution, to serve as a member of the board of directors of the authority; provided such trustee, director, officer, employee or person shall abstain from deliberation, action and vote by the board under this chapter in specific respect to the institution for higher education or the health care institution of which such member is a trustee, director, officer or employee or in which such member has a financial interest.

(h) The board of directors of the authority shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services, including a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing and retiring bonds, bond anticipation notes and other obligations of the authority; (6) awarding loans, grants and other financial assistance, including eligibility criteria, the application process and the role played by the authority’s staff and board of directors; and (7) the use of surplus funds to the extent authorized under this chapter or other provisions of the general statutes.

(i) The authority shall not be construed to be a department, institution, or agency of the state.

(j) The authority shall continue as long as it shall have bonds or other obligations outstanding and until its existence is terminated by law. Upon termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state of Connecticut.

(k) (1) The authority may form one or more subsidiaries to carry out the public purposes of the authority and may transfer to any such subsidiary any moneys and real or personal property of any kind or nature. Any such subsidiary may be organized as a stock or nonstock corporation or a limited liability company. Each such subsidiary shall have and may exercise such powers of the authority as are set forth in the resolution of the authority prescribing the purposes for which such subsidiary is formed and such other powers provided to it by law. Each such subsidiary shall be deemed a quasi-public agency for purposes of chapter 12 and shall have all the privileges, immunities, tax exemptions and other exemptions of the authority, including the privileges, immunities, tax exemptions and other exemptions provided under the general statutes for special capital reserve funds. Each such subsidiary shall be subject to suit provided its liability shall be limited solely to the assets, revenues and resources of the subsidiary and without recourse to the general funds, revenues, resources or any other assets of the authority. Each such subsidiary is authorized to assume or take title to property subject to any existing lien, encumbrance or mortgage and to mortgage, convey or dispose of its assets and pledge its revenues in order to secure any borrowing, for the purpose of refinancing, rehabilitating or improving its assets, provided each such borrowing or mortgage shall be a special obligation of the subsidiary, which obligation may be in the form of bonds, bond anticipation notes and other obligations to the extent permitted under this chapter to fund and refund the same and provide for the rights of the holders thereof, and to secure the same by pledge of revenues, notes and other assets and which shall be payable solely from the assets, revenues and other resources of the subsidiary. The authority shall have the power to assign to a subsidiary any rights, moneys or other assets it has under any governmental program including the nursing home loan program.

(2) Each such subsidiary shall act through its board of directors at least one-half of which shall be members of the board of directors of the authority, or their designees or officers or employees of the authority. A resolution of the authority shall prescribe the purposes for which each such subsidiary is formed.

(3) The provisions of section 1-125, subsection (e) of section 10a-185 and this subsection shall apply to any officer, director, designee or employee appointed as a member, director or officer of any such subsidiary. Any such persons so appointed shall not be personally liable for the debts, obligations or liabilities of any such subsidiary as provided in said section 1-125. The subsidiary shall and the authority may provide for the indemnification to protect, save harmless and indemnify such officer, director, designee or employee as provided by said section 1-125.

(4) The authority or such subsidiary may take, such actions as are necessary to comply with the provisions of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to qualify and maintain any such subsidiary as a corporation exempt from taxation under said internal revenue code.

(5) The authority may make loans to each such subsidiary, following standard authority procedures, from its assets and the proceeds of its bonds, notes and other obligations, provided the source and security for the repayment of such loans is derived from the assets, revenues and resources of the subsidiary.

(February, 1965, P.A. 170, S. 4; 1967, P.A. 368, S. 4; 1969, P.A. 586, S. 2; P.A. 77-614, S. 19, 610; P.A. 82-16, S. 7–10, 19; P.A. 87-487, S. 3, 7; P.A. 88-225, S. 10, 14; 88-266, S. 19, 46; P.A. 89-29, S. 1, 2; P.A. 90-118; June 18 Sp. Sess. P.A. 97-11, S. 42, 65; May Sp. Sess. P.A. 04-1, S. 26; June Sp. Sess. P.A. 07-5, S. 27; P.A. 12-149, S. 4.)

History: 1967 act changed authority name to reflect inclusion of health facilities, increased number of members from seven to nine, increased number to be appointed by governor from six to eight with maximum of four, rather than three, from same political party, required two members to be trustees, directors, officers or employees of hospitals, revised appointment schedule and allowed finance and control commissioner to designate deputy to act for him in Subsec. (a), increased number required for quorum from four to five in Subsec. (d), amended Subsec. (e) to allow issuance of blanket bond and deleted phrase requiring surety bonds before issuance of revenue bonds and amended Subsec. (g) to include members representing hospitals and deleted prohibition on members entering in discussion of issues respecting the institutions of which they are trustees, directors, etc.; 1969 act amended Subsec. (d) to include provisions for circularized resolutions and to allow delegation of powers and duties to one or more members or to executive director; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 82-16 changed “hospital” to “health care institutions” where applicable and made surety bond requirements applicable to executive director of the authority applicable to “other officers of the authority” as well; Sec. 10-338 transferred to Sec. 10a-179 in 1983 pursuant to reorganization of higher education system; P.A. 87-487 inserted the phrase “Notwithstanding the provisions of the general statutes or any public or special act” before the description of the authority membership and provided that members should take and subscribe the oath or affirmation prior to assuming office, rather than before entering upon his duties; P.A. 88-225 amended Subsec. (g) by applying provisions to persons “having a financial interest” in higher education or health care institutions; P.A. 88-266 amended Subsec. (a) by specifying authority is a political subdivision of the state and performs a governmental function, adding reference to the board of directors and repealing provision allowing secretary of office of policy and management to designate deputy or staff member to represent him at authority meetings, amended Subsec. (b) to require chairperson of board to be appointed by governor, with advice and consent of general assembly, instead of being elected by the authority, amended Subsec. (c) to require executive director to supervise administrative affairs and technical activities of the authority, amended Subsec. (d) to make board of directors the governing body of the authority and authorized board to delegate powers and duties to three or more of its members, at least one of whom shall not be a state employee, instead of one or more of its members or its executive director or other officers, substituted “board” for “authority” in Subsecs. (a) to (g), inclusive, inserted “board of directors of the” in Subsec. (g) and added Subsecs. (h), (i) and (j), re adoption of written procedures by the board, how the authority is construed, and existence and termination of the authority; P.A. 89-29 amended Subsec. (a) to authorize the secretary to appoint a designee; P.A. 90-118 added the state treasurer to the board of directors; June 18 Sp. Sess. P.A. 97-11 added Subsec. (k) re subsidiaries, effective July 1, 1997; May Sp. Sess. P.A. 04-1 amended Subsec. (k)(1) to specify that subsidiaries formed under section are to carry out the public purposes of the authority, to add provisions re organization and powers of such subsidiaries and to deem each subsidiary a quasi-public agency, effective June 8, 2004; June Sp. Sess. P.A. 07-5 amended Subsec. (a) to add “current or retired” re certain appointed members, effective October 6, 2007; P.A. 12-149 amended Subsec. (k)(1) by removing prohibition re borrowing by a subsidiary of the authority without approval of the authority and making a technical change, effective July 1, 2012.

Cited. 230 C. 24.



Section 10a-179a - Connecticut Higher Education Supplemental Loan Authority as subsidiary of Connecticut Health and Educational Facilities Authority.

(a) The Connecticut Higher Education Supplemental Loan Authority is constituted as a subsidiary of the Connecticut Health and Educational Facilities Authority. The Connecticut Higher Education Supplemental Loan Authority shall be deemed a quasi-public agency for purposes of chapter 12 and for the purpose of assisting borrowers, as defined in section 10a-223, and Connecticut institutions for higher education, as defined in said section 10a-223, in the financing and refinancing of the cost of higher education. The Connecticut Higher Education Supplemental Loan Authority shall have all the privileges, immunities, tax exemptions and other exemptions of the Connecticut Health and Educational Facilities Authority and may exercise the powers granted pursuant to chapter 187b, which shall be deemed and held to be the performance of an essential public and government function. The Connecticut Higher Education Supplemental Loan Authority shall be subject to suit and liability solely from the assets, revenues and resources of the Connecticut Higher Education Supplemental Loan Authority and without recourse to the general funds, revenues, resources or any other assets of the Connecticut Health and Educational Facilities Authority. The Connecticut Higher Education Supplemental Loan Authority is authorized, for the purposes set forth in chapter 187b, to mortgage, convey or dispose of its assets and pledge its revenues in order to secure any borrowing, provided each such borrowing or mortgage shall be a special obligation of the Connecticut Higher Education Supplemental Loan Authority, which obligation may be in the form of bonds, bond anticipation notes or other obligations which evidence an indebtedness to the extent permitted under chapter 187b to fund, refinance and refund such borrowing and provide for the rights of holders of such bonds, bond anticipation notes or other obligation, and to secure such bonds, bond anticipation notes or other obligation by pledge of revenues, notes and mortgages of others, and which shall be payable solely from the assets, revenues and other resources of the Connecticut Higher Education Supplemental Loan Authority. The Connecticut Higher Education Supplemental Loan Authority shall have the purposes which shall be consistent with chapter 187b.

(b) The Connecticut Higher Education Supplemental Loan Authority shall be governed by a board of directors consisting of the following nine members: (1) The State Treasurer, or the Treasurer’s designee, who shall serve as an ex-officio voting member; (2) the Secretary of the Office of Policy and Management, or the secretary’s designee, who shall serve as an ex-officio voting member; (3) the president of the Board of Regents for Higher Education, or the president’s designee, who shall serve as an ex-officio voting member; (4) the chairperson of the board of directors of the Connecticut Health and Educational Facilities Authority; (5) the executive director of said authority; (6) a member of the board of directors of said authority who is an active or retired trustee, director, officer or employee of a Connecticut institution for higher education, appointed by the board of directors of said authority; (7) a member of the board of directors of said authority who is an active or retired trustee, director, officer or employee of a Connecticut institution for higher education, appointed by the board of directors of said authority; (8) a resident of this state with a favorable reputation for skill, knowledge and experience in the higher education loan field, who shall be appointed by the board of directors of said authority; and (9) a resident of this state with a favorable reputation for skill, knowledge and experience in either the higher education loan field or in state and municipal finance, appointed by the board of directors of said authority. Of the four appointed members, not more than two may be members of the same political party. The two members who are members of the board of said authority and active or retired trustees, directors, officers or employees of Connecticut institutions for higher education shall serve so long as such member remains a member of the board of said authority or until such time as a successor is appointed. One appointed member shall serve until the earlier of July 1, 2017, or, if such person was a member of the Connecticut Higher Education Supplemental Loan Authority board on June 30, 2012, the date on which such member’s then current term was originally scheduled to end. One appointed member shall serve until the earlier of July 1, 2018, or, if such person was a member of the Connecticut Higher Education Supplemental Loan Authority board on June 30, 2012, the date on which such member’s then current term was originally scheduled to end. Except as provided in this subsection and notwithstanding the original date of expiration of the term of any person who is an appointed member of the Connecticut Higher Education Supplemental Loan Authority board on June 30, 2012, the term of all such persons shall expire on July 1, 2012. The Connecticut Health and Educational Facilities Authority board shall appoint a member or members each for a term of six years or until his or her successor is appointed and has qualified to succeed the members whose terms expire. Said authority board shall fill any vacancy for the unexpired term. A member of the Connecticut Higher Education Supplemental Loan Authority board shall be eligible for reappointment. Any member of the Connecticut Higher Education Supplemental Loan Authority board may be removed by the appointing authority for misfeasance, malfeasance or wilful neglect of duty. Each member of the Connecticut Higher Education Supplemental Loan Authority board before entering upon his or her duties shall take and subscribe the oath or affirmation required by section 1 of article eleventh of the State Constitution. A record of each such oath shall be filed in the office of the Secretary of the State.

(c) The chairperson of the board of the directors of the Connecticut Health and Educational Facilities Authority shall serve as chairperson of the Connecticut Higher Education Supplemental Loan Authority board. The Connecticut Higher Education Supplemental Loan Authority board shall annually elect one of its members as vice-chairman. The Connecticut Higher Education Supplemental Loan Authority board may appoint an executive director, who shall be an employee of the Connecticut Health and Educational Facilities Authority and who shall serve at the pleasure of the Connecticut Higher Education Supplemental Loan Authority board.

(d) To the extent necessary or appropriate to assure that the interest on any of its bonds, notes or other obligations are or continue to be excluded from the gross income of the recipients for federal income tax purposes, the Connecticut Health and Educational Facilities Authority or the Connecticut Higher Education Supplemental Loan Authority shall take such actions to comply with the provisions of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, if necessary, to qualify and maintain such subsidiary as a corporation exempt from taxation under said Internal Revenue Code.

(e) The provisions of section 1-125, subsection (e) of section 10a-185 and this subsection shall apply to any officer, director, designee or employee appointed as a member, director or officer of the Connecticut Higher Education Supplemental Loan Authority. Any such persons so appointed shall not be personally liable for the debts, obligations or liabilities of the Connecticut Higher Education Supplemental Loan Authority as provided in said section 1-125. The subsidiary shall and the Connecticut Health and Educational Facilities Authority may provide for the indemnification to protect, save harmless and indemnify such officer, director, designee or employee as provided by said section 1-125.

(f) The Connecticut Health and Educational Facilities Authority or the Connecticut Higher Education Supplemental Loan Authority may take such actions as are necessary to comply with the provisions of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to qualify and maintain any such subsidiary as a corporation exempt from taxation under said Internal Revenue Code.

(P.A. 12-149, S. 3.)

History: P.A. 12-149 effective July 1, 2012.



Section 10a-180 - (Formerly Sec. 10-339). Powers of authority.

The purpose of the authority shall be to assist institutions for higher education, health care institutions, nursing homes, child care or child development facilities, and qualified nonprofit organizations in the construction, financing and refinancing of projects or in any other manner provided in this chapter, and for this purpose the authority is authorized and empowered:

(a) To have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business;

(b) To adopt an official seal and alter the same at pleasure;

(c) To maintain an office at such place or places as it may designate;

(d) To sue and be sued in its own name, and plead and be impleaded;

(e) To determine the location and character of any project to be financed under the provisions of this chapter, and to construct, reconstruct, renovate, replace, maintain, repair, operate, lease, as lessee or lessor, and regulate the same, to enter into contracts for any or all of such purposes, to enter into contracts for the management and operation of a project, and to designate a participating institution for higher education, a participating health care institution, a participating corporation, a participating nursing home or a participating qualified nonprofit organization as its agent to determine the location and character of a project undertaken by such participating institution for higher education, by such participating health care institution, by such participating corporation, by such participating nursing home or by such participating qualified nonprofit organization under the provisions of this chapter and as the agent of the authority, to construct, reconstruct, renovate, replace, maintain, repair, operate, lease, as lessee or lessor, and regulate the same, and, as the agent of the authority, to enter into contracts for any or all of such purposes, including contracts for the management and operation of such project;

(f) To issue bonds, bond anticipation notes and other obligations of the authority for any of its corporate purposes, and to fund or refund the same, all as provided in this chapter;

(g) Generally, to fix and revise from time to time and charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by a project or any portion thereof and to contract with any person, partnership, association or corporation or other body public or private in respect thereof;

(h) To establish rules and regulations for the use of a project or any portion thereof and to designate a participating institution for higher education, a participating health care institution, a participating corporation, a participating nursing home or qualified nonprofit organization as its agent to establish rules and regulations for the use of a project undertaken by such participating institution for higher education, by such participating health care institution, by such participating corporation or by such participating nursing home or by such participating qualified nonprofit organization;

(i) To employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment, and to fix their qualifications, duties and compensation;

(j) To receive and accept from any public agency insurance, loans or grants for or in aid of the construction of a project or any portion thereof, and to receive and accept loans, grants, aid or contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such loans, grants, aid and contributions are made;

(k) To mortgage any project and the site thereof for the benefit of the holders of bonds issued to finance such project;

(l) To make loans to any participating institution for higher education, to any participating health care institution, to any participating corporation, to any participating nursing home and to any participating qualified nonprofit organization for the cost of a project in accordance with an agreement between the authority and such participating institution for higher education, such participating health care institution, such participating corporation, such participating nursing home or such participating qualified nonprofit organization and to utilize the services of an agent in making such loans or to agree to purchase federally guaranteed securities from any third parties making such loans; provided no such loan shall exceed the total cost of the project as determined by the participating institution for higher education, the participating health care institution, the participating corporation, the participating nursing home or the participating qualified nonprofit organization, and approved by the authority;

(m) To make loans to a participating institution for higher education, to a participating health care institution, to a participating corporation, to a participating nursing home or to a participating qualified nonprofit organization, to refinance or refund outstanding obligations or mortgages on the project, or advances issued for the cost of a project, made or given by such participating institution for higher education, such participating health care institution, such participating corporation, such participating nursing home or such participating qualified nonprofit organization, to utilize the services of an agent in making such loans or to agree to purchase federally guaranteed securities from any third parties making such loans and to create a security interest in revenues to be pledged to the authority;

(n) To charge to and equitably apportion among participating institutions for higher education, participating health care institutions, participating corporations, participating nursing homes and participating qualified nonprofit organizations its administrative costs and expenses incurred in the exercise of the powers and duties conferred by this chapter;

(o) To acquire and to agree to acquire any federally guaranteed security and to pledge or otherwise use any such federally guaranteed security in such manner as the authority deems in its best interest to secure or otherwise provide a source of repayment on any of its bonds or notes or to agree to make a loan to any participating institution for higher education, participating health care institution, participating corporation, participating nursing home or participating qualified nonprofit organization for the purpose of acquiring and entering into commitments to acquire any federally guaranteed security; provided that any agreement entered into pursuant to this subdivision may contain such provisions as are deemed necessary or desirable by the authority for the security or protection of the authority or the holders of its bonds or notes; provided further that the authority, prior to making any such acquisition, commitment or loan, shall agree with any such participating institution for higher education, participating health care institution, participating corporation, participating nursing home or participating qualified nonprofit organization or any other appropriate institution or corporation to require that the proceeds derived from the acquisition of any such federally guaranteed security will be used for the purpose of financing or refinancing any project for such participating institution for higher education, participating health care institution, participating corporation, participating nursing home or participating qualified nonprofit organization;

(p) To do all things necessary or convenient to carry out the purposes of this chapter. In carrying out the purposes of this chapter, the authority may undertake a project for two or more participating institutions for higher education jointly, two or more participating health care institutions jointly, two or more participating corporations jointly, two or more participating nursing homes jointly or two or more participating qualified nonprofit organizations jointly, or for any combination thereof of participating institutions for higher education, participating health care institutions, participating corporations, participating nursing homes or participating qualified nonprofit organizations, and, thereupon, all other provisions of this chapter shall apply to and for the benefit of the authority and such joint participants;

(q) To make loans to any participating health care institution, to any participating institution for higher education, to any participating corporation, or to any participating qualified nonprofit organization which is organized, controlled or supervised by a health care institution or an institution of higher education to finance or refinance the cost of a project to be used to provide housing and auxiliary facilities for staff members, employees or students of any such health care institution or institution of higher education and their immediate families, for physically or mentally handicapped persons or for any one or more of the above purposes;

(r) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under its enabling legislation, including contracts and agreements for such professional services as financial consultants, bond counsel, underwriters, technical specialists, as the board of directors shall deem necessary;

(s) To invest any funds not needed for immediate use or disbursement, including reserve funds, in obligations issued or guaranteed by the United States of America or the state of Connecticut, including the state’s Short-Term or Long-Term Investment Fund, and in other securities or obligations which are legal investments for banks in this state, or in investment agreements with financial institutions whose short-term obligations are rated within the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, or investment agreements fully secured by obligations of, or guaranteed by, the United States or agencies or instrumentalities of the United States or in securities or obligations which are legal investments for savings banks in this state, subject to repurchase agreements in the manner in which such agreements are negotiated in sales of securities in the market place, provided that the authority shall not enter into any such agreement with any securities dealer or bank acting as a securities dealer unless such dealer or bank is included in the list of primary dealers, effective at the time of such agreement, as prepared by the Federal Reserve Bank of New York, provided the investment of escrowed proceeds of refunding bonds shall be governed by section 10a-192, and further provided nothing in this subsection shall limit the investment of reserve funds of the authority, or of any moneys held in trust or otherwise for the payment of bonds or notes of the authority, pursuant to section 10a-190a;

(t) To adopt regular procedures for exercising its power under its enabling legislation not in conflict with existing statutes;

(u) To make grants or provide other forms of financial assistance to any institution for higher education, to any health care institution, to any nursing home, to any child care or child development facility and to any qualified nonprofit organization in such amounts, for such purposes and subject to such eligibility and other requirements as are established pursuant to written procedures adopted by the board of directors pursuant to subsection (h) of section 10a-179;

(v) (1) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations of the authority, or acquisition or carrying of any investment or program of investment, to enter into any contract which the authority determines to be necessary or appropriate to place the obligation or investment of the authority, as represented by the bonds, notes or other obligations, investment or program of investment and the contract or contracts, in whole or in part, on the interest rate, currency, cash flow or other basis desired by the authority, including, without limitations, contracts commonly known as interest rate swap agreements, currency swap agreements, forward payment conversion agreements, futures or contracts providing for payments based on levels of, or changes in, interest rates, currency exchange rates, stock or other indices, or contracts to exchange cash flows or a series of payments, or contracts, including, without limitation, interest rate floors or caps, options, puts or calls to hedge payment, currency, rate, spread or similar exposure or, contracts for the purchase of option rights with respect to the mandatory tender for purchase of bonds, notes or other obligations of the authority, which are subject to mandatory tender or redemption, including the issuance of certificates evidencing the right of the owner to exercise such option rights. Such contracts or arrangements may also be entered into by the authority in connection with, or incidental to, entering into or maintaining any agreement which secures its bonds, notes or other obligations, subject to the terms and conditions thereof respecting outstanding obligations. (2) Bonds, notes and other obligations issued by the authority may be payable in accordance with their terms, in whole or in part, in currency other than lawful money of the United States of America, provided the authority enters into a currency swap or similar agreement for payments in lawful money of the United States of America, which covers the entire amount of the debt service payment obligation of the authority with respect to the bonds, notes or other obligations payable in other currency, and further provided if the term of that agreement is less than the term of the bonds, notes or other obligations, the authority shall include a best efforts covenant to enter into additional agreements as may be necessary to cover the entire amount of the debt service payment obligation. (3) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations or entering into any of the contracts or agreements referred to in subdivision (1) of this subsection, the authority may enter into credit enhancement or liquidity agreements, with payment, interest rate, currency, security, default, remedy and other terms and conditions as the authority determines;

(w) To make grants or provide other forms of financial assistance to any institution of higher education, to any health care institution, to any nursing home, to any child care or child development facility and to any qualified nonprofit organization in such amounts, for energy efficient construction or renovation projects or renewable energy construction or renovation projects subject to such eligibility and other requirements the board of directors establishes pursuant to written procedures adopted by the board pursuant to subsection (h) of section 10a-179;

(x) To provide and be compensated for such services to or on behalf of the Connecticut Higher Education Supplemental Loan Authority as are appropriate for the operation and management of said authority, including, without limitation, to provide to said authority and to be reimbursed for costs associated with such space, equipment, supplies and employees as are necessary and appropriate for the operations of said authority.

(February, 1965, P.A. 170, S. 5; 1967, P.A. 368, S. 5; P.A. 79-62, S. 2, 4; 79-568, S. 4, 11; P.A. 82-16, S. 11, 19; P.A. 87-487, S. 4, 7; P.A. 88-266, S. 20, 21, 46; P.A. 92-261, S. 3, 17; P.A. 93-102, S. 2; P.A. 97-259, S. 23, 41; P.A. 03-84, S. 10; 03-278, S. 27; May Sp. Sess. P.A. 04-1, S. 27; P.A. 07-242, S. 74; P.A. 12-149, S. 5.)

History: 1967 act included hospitals in provisions, included projects of renovation or replacement and allowed projects for two or more participating institutions jointly; P.A. 79-62 included provisions concerning federally guaranteed securities; P.A. 79-568 included references to participating corporations; P.A. 82-16 changed “hospital” to “health care institution”; Sec. 10-339 transferred to Sec. 10a-180 in 1983 pursuant to reorganization of higher education system; P.A. 87-487 inserted references to qualified nonprofit organizations and participating qualified nonprofit organizations, added Subsec. (q) concerning loans for certain types of housing and made various technical changes; P.A. 88-266 inserted reference to establishment of qualifications and duties in Subsec. (i) and added Subsecs. (r), (s) and (t), re authority and power to make and enter into contracts, invest funds, and adopt regular procedures; P.A. 92-261 included references to nursing homes and qualified nonprofit organizations, amended Subsec. (s) to include investment agreements with certain financial institutions and made certain technical changes; P.A. 93-102 amended Subsec. (s) to allow the authority to invest in the state’s long-term investment fund; P.A. 97-259 included assisting child care or child development facilities in authority’s duties, effective July 1, 1997; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (s), effective June 3, 2003; P.A. 03-278 made a technical change in Subsec. (s), effective July 9, 2003; May Sp. Sess. P.A. 04-1 specified that the purpose of the authority is to assist institutions in any manner provided in chapter, amended Subsec. (s) to allow investment in specific securities and certain investments in banks and to add provisions re investment of escrowed proceeds of refunding bonds, and reserve or trust funds of the authority, added Subsec. (u) re grants to various institutions and added Subsec. (v) re interest rate swap agreements and similar contracts, effective June 8, 2004; P.A. 07-242 added new Subsec. (w) re grants and other forms of financial assistance for certain energy efficient and renewable energy construction or renovation projects; P.A. 12-149 added Subsec. (x) re services to or on behalf of Connecticut Higher Education Supplemental Loan Authority, effective July 1, 2012.



Section 10a-181 - (Formerly Sec. 10-340). Payment of expenses.

All expenses incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the authority of this chapter and no liability or obligation shall be incurred by the authority hereunder beyond the extent to which moneys shall have been provided under the provisions of this chapter.

(February, 1965, P.A. 170, S. 6.)

History: Sec. 10-340 transferred to Sec. 10a-181 in 1983 pursuant to reorganization of higher education system.

See Sec. 10a-180(n) re authority’s power to charge and apportion expenses incurred by it.



Section 10a-182 - (Formerly Sec. 10-341). Acquisition of property by authority.

The authority is authorized and empowered, directly or by and through a participating institution for higher education, a participating health care institution, a participating corporation or a participating nursing home or a participating qualified nonprofit organization, as its agent, to acquire by purchase or by gift or devise such lands, structures, property, real or personal, rights-of-way, franchises, easements and other interests in lands, including lands lying under water and riparian rights, which are located within or without the state as it may deem necessary or convenient for the construction or operation of a project, upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner thereof, and to take title thereto in the name of the authority or in the name of a participating institution for higher education, a participating health care institution, a participating corporation, or a participating nursing home or participating qualified nonprofit organization as its agent.

(February, 1965, P.A. 170, S. 7; 1967, P.A. 368, S. 6; P.A. 79-568, S. 5, 11; P.A. 82-16, S. 12, 19; P.A. 92-261, S. 4, 17.)

History: 1967 act included participating hospitals and removed restriction that purchases be “solely from funds provided under the authority of this chapter”; P.A. 79-568 included participating corporations; P.A. 82-16 changed “hospital” to “health care institution”; Sec. 10-341 transferred to Sec. 10a-182 in 1983 pursuant to reorganization of higher education system; P.A. 92-261 included the references to nursing homes and qualified nonprofit organizations.



Section 10a-183 - (Formerly Sec. 10-342). Conveyance of title to participating institutions.

When the principal of and interest on bonds of the authority issued to finance the cost of a particular project or projects for a participating institution for higher education, for a participating health care institution, for a participating corporation, for a participating nursing home or for a participating qualified nonprofit organization, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the resolution or trust agreement authorizing and securing the same have been satisfied and the lien of such resolution or trust agreement has been released in accordance with the provisions thereof, the authority shall promptly do such things and execute such deeds and conveyances as are necessary and required to convey title to such project or projects to such participating institution for higher education, such participating health care institution, such participating corporation, or such participating nursing home or such participating qualified nonprofit organization, free and clear of all liens and encumbrances, all to the extent that title to such project or projects shall not, at the time, then be vested in such participating institution for higher education, such participating health care institution, such participating corporation, or such participating nursing home or such participating qualified nonprofit organization.

(February, 1965, P.A. 170, S. 8; 1967, P.A. 368, S. 7; P.A. 79-568, S. 6, 11; P.A. 82-16, S. 13, 19; P.A. 87-487, S. 5, 7; P.A. 92-261, S. 5, 17.)

History: 1967 act included participating hospitals and deleted “revenue” as term describing bonds; P.A. 79-568 included participating corporations; P.A. 82-16 changed “hospital” to “health care institution”; Sec. 10-342 transferred to Sec. 10a-183 in 1983 pursuant to reorganization of higher education system; P.A. 87-487 inserted references to participating qualified nonprofit organizations; P.A. 92-261 included the references to nursing homes.



Section 10a-184 - (Formerly Sec. 10-343). Notes of authority.

The authority is authorized from time to time to issue its negotiable notes for any corporate purpose and renew from time to time any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants or conditions which it is authorized to include in any bonds. All such notes shall be payable from the revenues of the authority or other moneys available therefor and not otherwise pledged, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

(February, 1965, P.A. 170, S. 9; 1967, P.A. 368, S. 8.)

History: 1967 act deleted “revenue” as descriptive of bonds and allowed payment of notes through unpledged moneys as well as by revenues of authority; Sec. 10-343 transferred to Sec. 10a-184 in 1983 pursuant to reorganization of higher education system.



Section 10a-185 - (Formerly Sec. 10-344). Bonds.

(a) The authority is authorized from time to time to issue its negotiable bonds for any corporate purpose. In anticipation of the sale of such bonds the authority may issue negotiable bond anticipation notes and may renew the same from time to time. Such notes shall be paid from any revenues of the authority or other moneys available therefor and not otherwise pledged, or from the proceeds of sale of the bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as the bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the authority may contain.

(b) Except as may otherwise be expressly provided by the authority, every issue of its bonds, notes or other obligations shall be general obligations of the authority payable from any revenues or moneys of the authority available therefor and not otherwise pledged, subject only to any agreements with the holders of particular bonds, notes or other obligations pledging any particular revenues or moneys and subject to any agreements with any participating institution for higher education, any participating health care institution or any participating corporation. Notwithstanding that such bonds, notes or other obligations may be payable from a special fund, they shall be and be deemed to be for all purposes negotiable instruments, subject only to the provisions of such bonds, notes or other obligations for registration.

(c) The bonds may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the members of the board of directors of the authority and shall bear such date or dates, mature at such time or times, not exceeding fifty years from their respective dates, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The bonds or notes may be sold at public or private sale for such price or prices as the authority shall determine. The power to fix the date of sale of bonds, to receive bids or proposals, to award and sell bonds, and to take all other necessary action to sell and deliver bonds may be delegated to the chairman or vice-chairman of the board or the executive director or other officers of the authority by resolution of the board. The exercise of such delegated powers may be made subject to the approval of a majority of the members of the board which approval may be given in the manner provided in the bylaws of the authority. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(d) Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to: (1) Pledging the full faith and credit of the authority, the full faith and credit of a participating institution for higher education, a participating health care institution, a participating corporation or of a participating nursing home, all or any part of the revenues of a project or any revenue-producing contract or contracts made by the authority with any individual, partnership, corporation or association or other body, public or private, any federally guaranteed security and moneys received therefrom purchased with bond proceeds or any other property, revenues, funds or legally available moneys to secure the payment of the bonds or of any particular issue of bonds, subject to such agreements with bondholders as may then exist; (2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; (3) the setting aside of reserves or sinking funds, and the regulation and disposition thereof; (4) limitations on the right of the authority or its agent to restrict and regulate the use of the project; (5) the purpose and limitations to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied, including as authorized purposes, all costs and expenses necessary or incidental to the issuance of bonds, to the acquisition of or commitment to acquire any federally guaranteed security and to the issuance and obtaining of any federally insured mortgage note, and pledging such proceeds to secure the payment of the bonds or any issue of the bonds; (6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the authority; (9) defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of a default; and (10) the mortgaging of a project and the site thereof for the purpose of securing the bondholders.

(e) Neither the members of the board of directors of the authority nor any person executing the bonds, notes or other obligations shall be liable personally on the bonds, notes or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) The authority shall have power out of any funds available therefor to purchase its bonds, notes or other obligations. The authority may hold, pledge, cancel or resell such bonds, notes or other obligations, subject to and in accordance with agreements with bondholders.

(g) The authority is further authorized and empowered to issue bonds, notes or other obligations under this section the interest on which may be includable in the gross income of the holder or holders thereof under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to the same extent and in the same manner that interest on bills, notes, bonds or other obligations of the United States is includable in the gross income of the holder or holders thereof under any such internal revenue code, and to issue bonds, notes or other obligations under this section that may be eligible for tax credits or exemptions or payments from the federal government, or any other desired federal income tax treatment of such bonds, notes or other obligations. Any such bonds, notes or other obligations may be issued only upon a finding by the authority that such issuance is necessary, is in the public interest, and is in furtherance of the purposes and powers of the authority. The state hereby consents to such inclusion only for the bonds, notes or other obligations of the authority so authorized.

(February, 1965, P.A. 170, S. 10; 1967, P.A. 368, S. 9; 1969, P.A. 586, S. 3; P.A. 79-62, S. 3, 4; 79-568, S. 7, 8, 11; P.A. 82-16, S. 14–16, 19; P.A. 88-266, S. 22, 23, 46; P.A. 92-261, S. 6, 17; May Sp. Sess. P.A. 04-1, S. 28, 29; May Sp. Sess. P.A. 04-2, S. 53; P.A. 05-288, S. 50; P.A. 11-70, S. 13.)

History: 1967 act deleted “revenues” with reference to bonds throughout section, amended Subsec. (a) to delete provision setting maturity limit on notes at five years from date of issuance and to allow payment with moneys other than revenues, amended Subsec. (b) to clarify that bonds, notes, etc. are general obligations of the authority, amended Subsec. (c) to delete 6% limit on interest and amended Subsec. (d) to specify that full faith and credit of authority and participating institution pledged to secure bonds; 1969 act amended Subsec. (c) to allow delegation of bonding powers to chairman, vice chairman or executive director; P.A. 79-62 amended Subsec. (d) to include provisions re federally guaranteed securities and federally guaranteed mortgage notes; P.A. 79-568 amended Subsecs. (b) and (d) to include participating corporations; P.A. 82-16 changed “hospital” to “health care institution” and amended power of chairman, vice chairman and executive officer of authority to make decisions re sale of authority bonds to include “other officers of the authority”; Sec. 10-344 transferred to Sec. 10a-185 in 1983 pursuant to reorganization of higher education system; P.A. 88-266 amended Subsec. (c) by substituting references to board of directors for references to the authority and inserted reference to the board of directors in Subsec. (e); P.A. 92-261 amended Subsec. (d) to include the reference to nursing homes; May Sp. Sess. P.A. 04-1 amended Subsecs. (e) and (f) to specify that notes or other obligations of the authority are covered by those subsections and added new Subsec. (g) re issuance of taxable bonds, effective June 8, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (d) to add “property”, “revenue” and “funds” to the list of assets of a project which may be pledged to secure payment of bonds under section, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date; P.A. 05-288 made a technical change in Subsec. (d), effective July 13, 2005; P.A. 11-70 amended Subsec. (g) to permit authority to issue bonds, notes or other obligations that may be eligible for tax credits or exemptions or payments from federal government or any other desired federal income tax treatment, effective July 8, 2011.

See Secs. 10a-192, 10a-193, 10a-195, 10a-196 re authority’s power to issue refunding bonds.



Section 10a-186 - (Formerly Sec. 10-345). Trust agreement to secure bonds.

In the discretion of the authority any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds or other instrument of the authority may secure such bonds by a pledge or assignment of any revenues to be received, any contract or proceeds of any contract, or any other property, revenues, moneys or funds available to the authority for such purpose. Any pledge made by the authority pursuant to this section shall be valid and binding from the time when the pledge is made. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether the parties have notice of the claims. Notwithstanding any provision of the Uniform Commercial Code, no instrument by which such pledge is created need be recorded or filed. Any revenues or other receipts, funds, moneys, income, contracts or property so pledged and thereafter received by the authority shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act and such lien shall have priority over all other liens. Such trust agreement or other instrument may mortgage, assign or convey any real property to secure such bonds. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing bonds thereof. Any bank or trust company incorporated under the laws of this state which may act as depositary of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of a project.

(February, 1965, P.A. 170, S. 11; 1967, P.A. 368, S. 10; May Sp. Sess. P.A. 04-2, S. 54.)

History: 1967 act deleted “revenue” as descriptive of bonds; Sec. 10-345 transferred to Sec. 10a-186 in 1983 pursuant to reorganization of higher education system; May Sp. Sess. P.A. 04-2 included other instruments of the authority as potentially being covered by a trust agreement under section, authorized the pledge or assignment of contracts, other property, revenue, moneys or funds available to the authority, and added provisions governing pledges, liens, recording of instruments and the mortgaging or conveying of real property to secure bonds under section, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state, in existence on October 1, 2003, or created after that date.



Section 10a-186a - Special capital reserve funds related to nursing homes, residential, food service and auxiliary service facilities and student centers and related buildings and improvements.

(a) In connection with the issuance of bonds to finance a project at a participating nursing home or to refund bonds previously issued by the authority to finance a project at a participating nursing home, or in connection with the issuance of bonds to effect a refinancing or other restructuring with respect to one or more participating nursing homes as permitted by subsection (b) of this section, to finance dormitories, residential facilities, student centers, food service facilities and other auxiliary service facilities and related buildings and improvements at a public educational institution, to finance The University of Connecticut Health Center clinical services projects, as defined in subsection (g) of section 10a-114a, or to finance up to one hundred million dollars, in the aggregate, for equipment, including installation and any necessary building renovations or alterations for the installation and operation of such equipment, for participating health care institutions at the discretion of the Secretary of the Office of Policy and Management and the Treasurer, the authority may create and establish one or more reserve funds to be known as special capital reserve funds and may pay into such special capital reserve funds (1) any moneys appropriated and made available by the state for the purposes of such funds, (2) any proceeds of the sale of notes or bonds for a project, to the extent provided in the resolution of the authority authorizing the issuance thereof, and (3) any other moneys which may be made available to the authority for the purpose of such funds from any other source or sources. The moneys held in or credited to any special capital reserve fund established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of and interest, when due, whether at maturity or by mandatory sinking fund installments, on bonds of the authority secured by such capital reserve fund as the same become due, the purchase of such bonds of the authority, the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity, including in any such case by way of reimbursement of a provider of bond insurance or of a credit or liquidity facility that has paid such amounts; provided the authority shall have power to provide that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the maximum amount of principal and interest becoming due by reasons of maturity or a required sinking fund installment in the then current or any succeeding calendar year on the bonds of the authority then outstanding or the maximum amount permitted to be deposited in such fund by the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to permit the interest on such bonds to be excluded from gross income for federal tax purposes and secured by such special capital reserve fund, such amount being herein referred to as the “required minimum capital reserve”, except for the purpose of paying such principal of, redemption premium and interest on such bonds of the authority secured by such special capital reserve becoming due and for the payment of which other moneys of the authority are not available. The authority may provide that it shall not issue bonds secured by a special capital reserve fund at any time if the required minimum capital reserve on the bonds outstanding and the bonds then to be issued and secured by the same special capital reserve fund at the time of issuance, unless the authority, at the time of the issuance of such bonds, shall deposit in such special capital reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve. On or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairman or vice-chairman of the authority to the Secretary of the Office of Policy and Management and the Treasurer of the state, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to the authority. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such fund shall be valued at market. Nothing contained in this section shall preclude the authority from establishing and creating other debt service reserve funds in connection with the issuance of bonds or notes of the authority which are not special capital reserve funds. Subject to any agreement or agreements with holders of outstanding notes and bonds of the authority, any amount or amounts allotted and paid to the authority pursuant to this section shall be repaid to the state from moneys of the authority at such time as such moneys are not required for any other of its corporate purposes and in any event shall be repaid to the state on the date one year after all bonds and notes of the authority theretofore issued on the date or dates such amount or amounts are allotted and paid to the authority or thereafter issued, together with interest on such bonds and notes, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders thereof, are fully met and discharged. No bonds secured by a special capital reserve fund shall be issued to pay project costs unless the authority is of the opinion and determines that the revenues from the project shall be sufficient (A) to pay the principal of and interest on the bonds issued to finance the project, (B) to establish, increase and maintain any reserves deemed by the authority to be advisable to secure the payment of the principal of and interest on such bonds, (C) to pay the cost of maintaining the project in good repair and keeping it properly insured, and (D) to pay such other costs of the project as may be required.

(b) Notwithstanding the provisions of subsection (a) of this section, after June 4, 1998, no bonds secured by such a special capital reserve fund shall be issued by the authority to finance a project at a participating nursing home, or to refund, refinance or otherwise restructure bonds issued to finance a project at a participating nursing home, except for bonds that meet the following requirements: (1) Such bonds, which may be bonds issued on a pooled or obligated group basis with respect to more than one participating nursing home, must, at least in part, refund, refinance or otherwise restructure bonds which are already secured by a special capital reserve fund pursuant to this section; (2) the state must be released from any obligation to restore any special capital reserve fund for the bonds being refunded, refinanced or otherwise restructured; and (3) the authority and the State Treasurer and the Secretary of the Office of Policy and Management must approve such bonds and must determine that the aggregate liability of the state with respect to such bonds will be less than the aggregate liability of the state with respect to the bonds being refunded, refinanced or otherwise restructured and that such refunding, refinancing or restructuring is in the best interest of the state. Any approval and determination by the authority, the State Treasurer and the secretary under subdivision (3) of this subsection shall be in lieu of (A) the otherwise required opinion of sufficiency by the authority set forth in subsection (a) of this section, and (B) the approval of the State Treasurer and the documentation of the authority otherwise required under subsection (a) of section 1-124, and may provide for the waiver or modification of such other requirements of subsection (a) of this section as the authority, the State Treasurer and the secretary determine to be necessary or appropriate in order to effectuate such refunding, refinancing or restructuring, subject to all applicable tax covenants of the authority and the state.

(P.A. 92-261, S. 8, 17; P.A. 95-270, S. 4, 11; P.A. 98-167, S. 5, 6; P.A. 04-167, S. 1; May Sp. Sess. P.A. 04-1, S. 17; P.A. 05-255, S. 5; P.A. 06-196, S. 78; P.A. 12-149, S. 8.)

History: P.A. 95-270 deleted reference to facilities for provision of student housing and added residential facilities, student centers, food service facilities and auxiliary service facilities and related buildings and improvements and made technical changes, effective June 22, 1995; P.A. 98-167 designated existing section as Subsec. (a), and expanded use of special capital reserve funds to include refunding of bonds previously issued by the authority to finance a project at a participating nursing home and added Subsec. (b) restricting issuance of bonds, effective June 4, 1998; P.A. 04-167 amended Subsec. (a) to add provisions allowing use of a capital reserve fund for refinancing or restructuring of certain nursing homes and provisions re use of the fund for reimbursement of providers of bond insurance and amended Subsec. (b) to add provisions re the refinancing or restructuring of participating nursing homes, to add provisions re bonds issued for such purpose on a pooled or obligated group basis, to require a determination that the issuance of bonds for such purpose is in the best interests of the state and to allow for waiver of certain requirements of section, effective June 1, 2004; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to authorize creation of a special capital reserve fund in connection with financing of equipment purchases at certain institutions at the discretion of the Secretary of the Office of Policy and Management and the Treasurer and to make a technical change, effective July 1, 2004; P.A. 05-255 amended Subsec. (a) to permit the financing of The University of Connecticut Health Center clinical services projects, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 12-149 amended Subsec. (a) by making a technical change, effective July 1, 2012.



Section 10a-186b - Nursing home debt service assistance program established. Definitions. Powers of State Treasurer and authority.

(a) As used in this section, section 10a-186c and subsection (k) of section 10a-179, the following words and terms shall have the following meanings unless the context indicates another or different meaning or intent:

(1) “Amount available for debt service” means, for any accounting period, the net revenues available for debt service for such period reduced by the qualified expenditures for such period;

(2) “Authority” means the State of Connecticut Health and Educational Facilities Authority as defined in section 10a-178;

(3) “Bonds” means revenue bonds of the authority issued to finance a project at a participating nursing home, as defined in section 10a-178 which are secured by a special capital reserve fund;

(4) “Bond documents” means all documents related to an issue of bonds including, but not limited to, the trust indenture, the loan agreement, the bonds, the mortgage and any other documents included in the closing transcript;

(5) “Deficiency” as used in connection with any bonds, means the total of the following: (A) For any completed accounting period, the difference between the amount available for debt service for such period and the payment required to be made to the subject special capital reserve fund during such period so that the subject special capital reserve fund is in compliance with the applicable bond documents; (B) the projected amount necessary, after taking into account the estimated amount available for debt service, to avoid a draw on the special capital reserve funds or such higher amount as provided in the bond documents for the period selected by the authority so that the state has no obligation to make payments to such special capital reserve fund; and (C) such additional amounts as the authority may deem advisable to prevent the state from being obligated to make any payment to the applicable special capital reserve fund;

(6) “Deficiency loan” means a loan made by the authority to a qualified nursing home to fund all or a portion of the deficiency. The principal amount of the deficiency loan shall not exceed the deficiency for the qualified nursing home receiving the deficiency loan. All other terms and conditions of the deficiency loan including the rate of interest, if any, shall be set by the authority as it deems appropriate;

(7) “Net revenues available for debt service” means, for any accounting period, the excess of operating and nonoperating revenues of the qualified nursing home, including the proceeds of business interruption insurance over the operating and nonoperating expenses of the qualified nursing home for such period. For the purposes of this subdivision such revenues and expenses shall exclude any depreciation, amortization and current interest expense, as determined in accordance with generally accepted accounting principles, using either accrual or cash basis accounting, subject, to such adjustment for extraordinary, nonrecurrent, capital and other expenditures as the authority deems appropriate to determine actual funds available for debt service;

(8) “Qualified expenditures” means all expenditures of any kind and type of a qualified nursing home, including capital expenditures and repayment of debt, which are necessary or advisable for the continued operation of a qualified nursing home in compliance with all applicable laws;

(9) “Qualified nursing home” means a nursing home financed by bonds issued by the authority and secured by a special capital reserve fund pursuant to applicable bond documents;

(10) “Special capital reserve funds” means the funds authorized under section 10a-186a and as incorporated in the bond documents;

(11) “Subject special capital reserve fund” means the special capital reserve fund to which a specific qualified nursing home is required to make payments under applicable bond documents.

(b) There is established, within the office of the State Treasurer, a program to be known as the “nursing home debt service assistance program”. The State Treasurer may, upon request of the Connecticut Health and Educational Facilities Authority advance funds to the authority from amounts appropriated from the General Fund for debt service or appropriated for said program, for a deficiency loan or payment of debt service on nursing home bonds issued by the authority and secured by a special capital reserve fund. The State Treasurer shall not advance funds unless there has been delivered to the State Treasurer in connection with such advance, a certificate of the executive director of the authority or any officer of the authority certifying: (1) That the board of directors of the authority has authorized the deficiency loan to be funded and made all findings required by public act 97-11 of the June 18 special session*; (2) the principal amount of the deficiency loan; (3) the requested amount of the advance from the nursing home debt service assistance program; and (4) the amount of all previous advances made in respect of such deficiency loan. Upon receipt of such certificate, to the extent funds are available, the State Treasurer is authorized to make the appropriate payment to the authority for the purpose of funding the deficiency loan.

(c) The authority is authorized from time to time to extend deficiency loans to qualified nursing homes. Deficiency loans may be advanced in one or more installments and multiple deficiency loans may be extended to the same qualified nursing home. The terms and conditions of each deficiency loan shall be set forth in the authorizing resolution of the board of directors of the authority provided the board may delegate the power to set such terms and conditions to the executive director and any managing director of the authority. Prior to approving a deficiency loan, the board of directors of the authority shall reasonably determine, based upon the projections and other information presented to it that (1) there is a deficiency, and (2) any principal amount of the deficiency loan does not exceed the amount of the deficiency. All proceeds of a deficiency loan shall be made by the authority directly to the trustee of the bonds.

(d) The authority shall have all powers, right and authority granted to it by this chapter or otherwise to administer and enforce any deficiency loan including the right to waive defaults and payments, extend maturities and release collateral. Subject to the approval of the State Treasurer, the authority is specifically empowered in its discretion, to forgive up to one-half of the principal amount of a deficiency loan if it finds that the financial condition of the qualified nursing home has substantially improved and the risk that the state will be required to make payments to restore the subject special capital reserve fund has been substantially reduced. All repayments made on deficiency loans shall be paid by the authority to the State Treasurer for deposit in the General Fund.

(June 18 Sp. Sess. P.A. 97-11, S. 39–41, 65; P.A. 98-167, S. 2, 3, 6.)

*Note: Public act 97-11 of the June 18 special session is entitled “An Act Concerning Computerized Information Sharing, the Mashantucket Pequot and Mohegan Fund, Early Retirement, School Construction, State Buildings, Nursing Homes, Executive and Legislative Councils, Commissions and Task Forces, Appropriations for the Fiscal Years Ending June 30, 1997, 1998 and 1999, Spring and Well Water Collection, Project Concern, Notice Requirements for Psychiatric Admissions, the Tax on Net Direct Subscriber Charges of Health Care Centers, Elimination of Certain Wage Inequities, Sheriffs’ Fees and Expenses of the Connecticut Siting Council”. (See Reference Table captioned “Public Acts of June 18, 1997” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June 18 Sp. Sess. P.A. 97-11 effective July 1, 1997; P.A. 98-167 amended Subsec. (a)(8) to delete requirement that a qualified nursing home must be outside of bankruptcy, amended Subsec. (a)(9) to provide that a qualified nursing home means a nursing home financed by bonds issued by the authority and secured by a special capital reserve fund, rather than a nursing home required to make payments to a special capital reserve fund, and amended Subsec. (b) to change name of program from “nursing home loan program” to “nursing home debt service assistance program” to expand funds available for advancement by the State Treasurer to include amounts appropriated from the General Fund for debt service, to expand use of funds to include payment of debt service on nursing home bonds issued by the authority and secured by a special capital reserve fund and to authorize State Treasurer to advance funds upon delivery of a certificate of the executive director or any officer of the authority, rather than a certificate of the executive director and any officer of the authority, effective June 4, 1998 (Revisor’s note: In Subsec. (a) the Revisors changed the punctuation by inserting a colon before the first definition and semicolons following definitions (1) to (10), inclusive).



Section 10a-186c - State Treasurer may advance funds re qualified nursing homes.

In the event that a qualified nursing home, as defined in section 10a-186b, is disposed of as the result of a receivership, bankruptcy or insolvency, or upon determination by the State Treasurer that the state’s liability for debt service has been reduced through sale of a qualified nursing home, or in order to otherwise avoid a draw on the special capital reserve fund for any bonds issued by the authority for such qualified nursing home, the State Treasurer may advance funds to the authority from amounts appropriated for the nursing home debt service assistance program, or from other General Fund debt service appropriations, for any principal and interest payments on bonds not retired from the proceeds of the sale of the home or which remain outstanding for any other reason. The State Treasurer shall not advance funds unless there has been delivered to the State Treasurer in connection with such advance, a certificate of the executive director of the authority or any officer of the authority certifying: (1) That the board of directors of the authority has determined that a draw on the special capital reserve fund would occur in the absence of the advance; (2) the requested amount of the advance required; and (3) the amount of all previous advances made relative to the bond issue.

(P.A. 98-167, S. 4, 60.)

History: P.A. 98-167 effective June 4, 1998.



Section 10a-187 - (Formerly Sec. 10-346). Payment of bonds.

Bonds issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof other than the authority or a pledge of the full faith and credit of the state or of any such political subdivision other than the authority, but shall be payable solely from the funds herein provided therefor. All such bonds shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any political subdivision thereof other than the authority shall be obligated to pay the same or the interest thereon except from revenues of the project or the portion thereof for which they are issued and that neither the faith and credit nor the taxing power of the state of Connecticut or of any political subdivision thereof other than the authority is pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this chapter shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment except as provided in subsection (d) of section 10a-185 and section 10a-186a. Nothing contained in this section shall prevent nor be construed to prevent the authority from pledging its full faith and credit or the full faith and credit of a participating institution for higher education, the full faith and credit of a participating health care institution, the full faith and credit of a participating corporation, the full faith and credit of a participating nursing home or the full faith and credit of a participating qualified nonprofit organization to the payment of bonds or issue of bonds authorized pursuant to this chapter.

(February, 1965, P.A. 170, S. 12; 1967, P.A. 368, S. 11; P.A. 79-568, S. 9, 11; P.A. 80-483, S. 48, 186; P.A. 82-16, S. 17, 19; P.A. 92-261, S. 11, 17; P.A. 95-270, S. 5, 11.)

History: 1967 act deleted “revenue” as descriptive of bonds, clarified responsibility of authority for bonds and specifically allowed authority to pledge its full faith and credit and full faith and credit of participating institution to payment of bonds; P.A. 79-568 allowed authority to pledge full faith and credit of participating corporation; P.A. 80-483 made technical changes; P.A. 82-16 changed “hospital” to “health care institution”; Sec. 10-346 transferred to Sec. 10a-187 in 1983 pursuant to reorganization of higher education system; P.A. 92-261 added exception re Sec. 10a-185(d) and reference to nursing homes and qualified nonprofit organizations; P.A. 95-270 added reference to Sec. 10a-186a, effective June 22, 1995.



Section 10a-187a - Pledge by state as to limitation or alteration of rights vested in authority.

The state of Connecticut does hereby pledge to and agree with the holders of any bonds and notes issued under this chapter and with those parties who may enter into contracts with the authority or its successor agency pursuant to the provisions of this chapter that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds and notes of the authority or those entering into such contracts with the authority. The authority is authorized to include this pledge and undertaking for the state in such bonds and notes or contracts.

(P.A. 92-261, S. 9, 17.)



Section 10a-188 - (Formerly Sec. 10-347). Rents and charges.

The authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues or moneys available therefor, if any, (1) to pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (2) to pay the principal of and the interest on outstanding bonds of the authority issued in respect of such project as the same shall become due and payable and (3) to create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such bonds of the authority. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than the authority. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any bonds of the authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Notwithstanding any provision of the Connecticut Uniform Commercial Code, neither the resolution nor any trust agreement nor any other agreement nor any lease by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund may be a fund for all such bonds issued to finance projects at a particular institution for higher education, a particular health care institution or a particular participating corporation without distinction or priority of one over another; provided the authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular project at an institution for higher education, a health care institution or a participating corporation and for the bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of bonds having a subordinate lien in respect of the security herein authorized to other bonds of the authority, and, in such case, the authority may create separate sinking or other similar funds in respect of such subordinate lien bonds.

(February, 1965, P.A. 170, S. 13; 1967, P.A. 368, S. 12; P.A. 79-568, S. 10, 11; P.A. 82-16, S. 18, 19.)

History: 1967 act deleted “revenue” as descriptive of bonds and included hospitals; P.A. 79-568 included participating corporations; P.A. 82-16 amended provision re filing of any resolution, agreement or lease creating pledge of revenues from project for payment of principal and interest on bonds by providing that the existing procedure of filing only in the records of the authority is adequate notwithstanding the Connecticut Uniform Commercial Code and changed “hospital” to “health care institution”; Sec. 10-347 transferred to Sec. 10a-188 in 1983 pursuant to reorganization of higher education system.



Section 10a-189 - (Formerly Sec. 10-348). Use of bond proceeds and revenues.

All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

(February, 1965, P.A. 170, S. 14.)

History: Sec. 10-348 transferred to Sec. 10a-189 in 1983 pursuant to reorganization of higher education system.



Section 10a-190 - (Formerly Sec. 10-349). Enforcement of rights and duties.

Any holder of bonds, bond anticipation notes, other notes or other obligations issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

(February, 1965, P.A. 170, S. 15; 1967, P.A. 368, S. 13.)

History: 1967 act deleted “revenue” as descriptive of bonds and added bond anticipation notes, other notes and other obligations issued under chapter; Sec. 10-349 transferred to Sec. 10a-190 in 1983 pursuant to reorganization of higher education system.



Section 10a-190a - Contracts with bondholders regarding funds of the authority.

The authority shall have power to contract with the holders of any of its bonds or notes as to the custody, collection, securing, investment and payment of any reserve funds of the authority, or of any moneys held in trust or otherwise for the payment of bonds or notes, and to carry out such contracts. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited as trustee thereof shall hold, invest, reinvest and apply the same for the purposes thereof, subject to such provisions as this chapter and the resolution authorizing the issue of the bonds or notes or the trust agreement securing such bonds or notes may provide.

(P.A. 92-261, S. 10, 17; May Sp. Sess. P.A. 04-1, S. 30.)

History: May Sp. Sess. P.A. 04-1 specified that an officer with whom funds are deposited may invest or reinvest such funds, effective June 8, 2004.



Section 10a-191 - (Formerly Sec. 10-350). Tax exemption.

The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a project by the authority or its agent will constitute the performance of an essential public function, neither the authority nor its agent shall be required to pay any taxes or assessments upon or in respect of a project or any property acquired or used by the authority or its agent under the provisions of this chapter or upon the income therefrom, and any bonds issued under the provisions of this chapter, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions in the state.

(February, 1965, P.A. 170, S. 16.)

History: Sec. 10-350 transferred to Sec. 10a-191 in 1983 pursuant to reorganization of higher education system.



Section 10a-192 - (Formerly Sec. 10-351). Refunding bonds.

(a) The authority is hereby authorized to provide for the issuance of bonds of the authority for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof.

(b) The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(c) Any such escrowed proceeds, pending such use, may be invested and reinvested in direct obligations of, or obligations unconditionally guaranteed by, the United States of America and certificates of deposit or time deposits secured by direct obligations of, or obligations unconditionally guaranteed by, the United States of America, or obligations of a state, a territory, or a possession of the United States of America, or any political subdivision of any of the foregoing, or of the District of Columbia, within the meaning of Section 103(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, the full and timely payment of the principal of and interest on which are secured by an irrevocable deposit of direct obligations of the United States of America which, if the outstanding bonds are then rated by a nationally recognized rating agency, are rated in the highest rating category by such rating agency, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

(d) The portion of the proceeds of any such bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project may be invested and reinvested as the provisions of this chapter and the resolution authorizing the issuance of such bonds or the trust agreement securing such bonds may provide. The interest, income and profits, if any, earned or realized on such investment may be applied to the payment of all or any part of such cost or may be used by the authority in any lawful manner.

(e) All such bonds shall be subject to the provisions of this chapter in the same manner and to the same extent as other bonds issued pursuant to this chapter.

(February, 1965, P.A. 170, S. 17; 1967, P.A. 368, S. 14; P.A. 92-261, S. 7, 17; May Sp. Sess. P.A. 04-1, S. 31.)

History: 1967 act deleted “revenue” as descriptive of bonds and deleted references to “direct” obligations of U.S., replacing these with “obligations of, or guaranteed by” the U.S.; Sec. 10-351 transferred to Sec. 10a-192 in 1983 pursuant to reorganization of higher education system; P.A. 92-261 expanded investment options under Subsecs. (c) and (d); May Sp. Sess. P.A. 04-1 amended Subsec. (d) to replace provisions re how proceeds of bonds may be invested with provision authorizing investment of bonds as provided in chapter and the resolution authorizing issuance, effective June 8, 2004.



Section 10a-193 - (Formerly Sec. 10-352). Bonds declared legal investments.

Bonds issued by the authority under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, state banks and trust companies, national banking associations, savings banks, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(February, 1965, P.A. 170, S. 18; 1967, P.A. 321; 368, S. 15.)

History: 1967 acts allowed investments by state banks, savings banks and savings and loan associations and specified “national” banking associations; Sec. 10-352 transferred to Sec. 10a-193 in 1983 pursuant to reorganization of higher education system.



Section 10a-194 - (Formerly Sec. 10-353). Report to Governor by authority.

Within the first ninety days of each fiscal year of the authority, the authority shall make a report to the Governor of its activities for the preceding fiscal year. Each such report shall set forth a complete operating and financial statement covering its operations during such year. The authority shall cause an audit of its books and accounts to be made at least once each year by certified public accountants and the cost thereof shall be paid by the authority from funds available to it pursuant to this chapter.

(February, 1965, P.A. 170, S. 19; 1969, P.A. 586, S. 4.)

History: 1969 act substituted “fiscal” for “calendar” year; Sec. 10-353 transferred to Sec. 10a-194 in 1983 pursuant to reorganization of higher education system.



Section 10a-194a - Report to Commissioner of Social Services by authority regarding nursing homes.

The authority shall report the terms and conditions of all financings and refinancings of nursing homes to the Commissioner of Social Services who shall make rate adjustments in accordance with the provisions of sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive.

(P.A. 92-261, S. 16, 17; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 43.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted references to Secs. 17b-118b and 17b-221 that were repealed by the same act.



Section 10a-194b - Withholding of certain funds of nursing homes which are in default. Notification of other agencies.

On and after the time a participating nursing home is required pursuant to the terms of its agreement with the authority to fund the working capital fund reserve account at the working capital requirement and the renewal and replacement fund at the renewal and replacement requirement, if the combined balance of the working capital fund reserve account and the renewal and replacement fund for a participating nursing home is equal to or less than ninety days of debt service, or when a participating nursing home is in default under its agreement with the authority or when the authority has reasonable grounds to predict that the entity is likely to become in default on any obligations to the authority occasioned by the failure of a nursing home to make any payment to the authority or the trustee for the bonds or notes of the authority, the authority shall send a notice in writing to the Commissioner of Social Services stating that one of the conditions stated in this section has occurred. Upon receipt of such notice from the authority the commissioner shall withhold the amount of any funds in the state’s custody that are due or payable to such participating nursing home that are deemed as the allowance for property costs until the authority certifies the nursing home is no longer in default or satisfactory arrangements to secure payment in full and in a timely fashion of all such obligations of the participating nursing home under the agreement have been made. Funds subject to withholding under this section shall include, but are not limited to, federal and state grants, contracts, allocation or appropriations and shall not exceed the portion of the fair rent or capital depreciation plus interest expense receivable by the participating nursing home from the department. If the authority subsequently notifies the commissioner in writing that the participating nursing home is unable to cure its default under the agreement with the authority or arrangements satisfactory to the authority to secure payment in full and in a timely fashion have not been made after a reasonable period of negotiations, the commissioner shall make available to the authority any funds withheld by the commissioner from the participating nursing home under this section. The authority shall apply such funds to the payments required to be made to the authority or trustee by the participating nursing home to satisfy its obligations to the authority under its agreement with the authority or to satisfy the obligations of the authority with respect to any bonds issued by the authority for the benefit of such participating nursing home or required by the terms of any other law or contract to be paid to the authority or trustees for the benefit of holders or owners of bonds issued on behalf of the participating nursing home upon default of the participating nursing home. Concurrent with any notice from the authority to the commissioner under this section, the authority shall give notice to any other agency, department or authority of the state that exercises regulatory, supervisory or statutory control over the operations of the participating nursing home. Upon notification, such agency, department or authority shall immediately undertake reviews to determine what action, if any, that agency, department or authority should undertake to assure the continued prudent operation of such participating nursing home or provision of services to the people served by such participating nursing home.

(P.A. 92-261, S. 12, 17; P.A. 93-102, S. 1; 93-262, S. 1, 87; 93-435, S. 59, 95.)

History: P.A. 93-102 amended section to clarify provisions re default of a participating nursing home; P.A. 93-262 and P.A. 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993.



Section 10a-194c - Connecticut Child Care Facilities Program.

(a) The Connecticut Health and Educational Facilities Authority shall establish a program to finance low interest loans for child care and child development centers, family resource centers and Head Start programs that shall be known as the Connecticut Child Care Facilities Program. Loans shall be made for the purpose of new construction or renovation of existing centers or complying with federal, state and local child care requirements, including health and safety standards. For purposes of this section, “child development center” means a building used by a nonprofit school readiness program, as defined in section 10-16p, and “child care center” means a nonprofit facility that is licensed by the Department of Public Health as a child day care center or a group day care home, both as defined in section 19a-77.

(b) The authority may issue bonds pursuant to section 10a-185 for the purpose of funding loans to child care and child development centers for the purposes provided in subsection (a) of this section, including for two or more child care or child development centers jointly, which bonds may be secured, in whole or in part, by a pledge of revenues to be derived from the operation or use of a child care or child development center, including third party payments made on behalf of children served by any such center to the extent permitted by law. In carrying out the purposes of this section, the authority shall have and may exercise the powers provided in section 10a-180.

(P.A. 97-259, S. 12, 41; May Sp. Sess. P.A. 04-1, S. 32.)

History: P.A. 97-259 effective July 1, 1997; May Sp. Sess. P.A. 04-1 designated existing provisions as Subsec. (a) and added Subsec. (b) re bonding for loans to child care and child development centers, effective June 8, 2004.



Section 10a-194d - Subsidiary.

(a) The Connecticut Health and Educational Facilities Authority may establish a subsidiary which shall be deemed a quasi-public agency for purposes of chapter 12, for the purpose of improving access to high-quality child care in the state by coordinating expertise in finance, government, architecture, construction and child care, and may transfer to such subsidiary any moneys, real or personal property, of any child care or child development center financed by the authority and acquired as a result of a foreclosure or otherwise. Such subsidiary shall have all the privileges, immunities, tax exemptions and other exemptions of the authority. Such subsidiary shall be subject to suit and liability solely from the assets, revenues and resources of the subsidiary and without recourse to the general funds, revenues, resources or any other assets of the authority. Such subsidiary is authorized to assume or take title to any real property, including a child care or child development center, subject to any existing mortgage and to mortgage, convey or dispose of its assets and pledge its revenues in order to secure any borrowing, for the purpose of developing, acquiring, constructing, refinancing, rehabilitating or improving its assets, provided each such borrowing or mortgage, unless otherwise provided by the board or the subsidiary, shall be a special obligation of the subsidiary, which obligation may be in the form of bonds, bond anticipation notes or other obligations which evidence an indebtedness to the extent permitted under this chapter to fund, refinance and refund the same and provide for the rights of holders thereof, and to secure the same by pledge of revenues, notes and mortgages of others, and which shall be payable solely from the assets, revenues and other resources of the subsidiary and in no event shall such bonds be secured by a special capital reserve fund of any kind which is in any way contributed to by the state. The subsidiary shall have the purposes as provided by resolution of the authority’s board of directors, which purposes shall be consistent with this chapter. No further action is required for the establishment of the subsidiary, except the adoption of a resolution for the subsidiary.

(b) The board of directors of the subsidiary shall be the board of directors of the authority.

(c) To the extent necessary or appropriate to assure that the interest on any of its bonds, notes or other obligations are or continue to be excluded from the gross income of the recipients for federal income tax purposes, the authority or subsidiary shall take such actions to comply with the provisions of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, if necessary, to qualify and maintain such subsidiary as a corporation exempt from taxation under said Internal Revenue Code.

(P.A. 97-259, S. 13, 41.)

History: P.A. 97-259 effective July 1, 1997.



Section 10a-194e - Affordable pharmaceutical drug program. Federally qualified health centers loan program established. Report. Loan program end date. Procedures.

Section 10a-194e is repealed, effective July 1, 2005.

(P.A. 03-166, S. 1; P.A. 05-272, S. 45.)



Section 10a-194f - Captive Insurance Demonstration Program Grant Fund.

(a) The Connecticut Health and Educational Facilities Authority shall allocate from its reserves an amount not to exceed one million five hundred thousand dollars in the aggregate for a period not to exceed three years to establish a Captive Insurance Demonstration Program Grant Fund. The fund shall be used to provide grants to nonprofit hospitals that establish a captive insurer or expand coverage offered by an existing captive insurer in order to provide medical malpractice indemnity or insurance to physicians and surgeons who enjoy privileges at the hospitals. The fund may cover legal, actuarial, consulting and other costs associated with providing such indemnity or insurance. Any amount in the fund that is not expended at the end of the three-year period shall revert to the authority’s reserves.

(b) Grants shall be awarded based on the size and financial resources of the hospitals. Grants shall not exceed seven hundred fifty thousand dollars per captive insurer and shall not be used to establish or expand more than two captive insurers. No hospital shall be eligible for a grant under this section unless it agrees to provide the authority, on a periodic basis as determined by the authority but not less than annually, information on the captive insurer’s performance including, but not limited to, premiums charged, captive insurer operating costs, claims experience, the estimated savings over methods of insurance used by the hospital prior to the creation of the captive insurer, and other information required by the authority.

(c) Not later than February 1, 2005, and annually thereafter until February 1, 2008, the authority shall complete a report that includes an analysis of the information submitted to the authority by hospitals that receive a grant pursuant to this section. The report shall be made available to the public and the authority shall annually submit the report to the General Assembly in accordance with section 11-4a.

(May Sp. Sess. P.A. 04-1, S. 22.)

History: May Sp. Sess. P.A. 04-1 effective June 8, 2004.



Section 10a-194g - Financing of costs of digitizing patient records.

The Connecticut Health and Educational Facilities Authority shall establish, within available resources, a program to allow nonprofit hospitals to access leases in order to finance costs associated with the digitization of patient records if such costs are exempt from taxation pursuant to the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. Such leases may be made available to hospitals on an individual or group basis.

(May Sp. Sess. P.A. 04-1, S. 23.)

History: May Sp. Sess. P.A. 04-1 effective June 8, 2004.



Section 10a-194h - Loans to nonprofit organizations for preschool projects.

(a) For the purposes of the program described in this section, municipalities, local boards of education with the approval of the municipal legislative body, regional school districts and regional educational service centers shall be deemed to be “participating qualified nonprofit organizations”. For the purposes of this section, “preschool project” means the acquisition, construction, improvement, extension, furnishing or equipping of a structure or facility suitable for use for, required or useful for nonprofit educational programs for three-year-old or four-year-old children, including, but not limited to, school readiness and Head Start programs, or the acquisition of fixtures, equipment or machinery for such a structure or facility; “bonds” means any bonds, including refunding bonds, notes, temporary notes, interim certificates, debentures or other obligations of indebtedness; and “municipality” means a town, city, consolidated town or city or consolidated town and borough.

(b) The Connecticut Health and Educational Facilities Authority may issue bonds pursuant to section 10a-185 for the purpose of funding loans to a participating qualified nonprofit organization for preschool projects, including for two or more preschool projects jointly, which bonds may be secured, in whole or in part, by a pledge of revenues to be derived from the operation or use of a preschool project, including fees, charges, tuition or other revenues or third party payments made on behalf of children served by such preschool project to the extent permitted by law. In carrying out the purposes of this section, the authority shall have and may exercise the powers provided in section 10a-180.

(c) Participating qualified nonprofit organizations may borrow money from the Connecticut Health and Educational Facilities Authority for any preschool project for which the authority is authorized to make loans pursuant to this section. In connection with such borrowing, participating qualified nonprofit organizations may enter into any loan or other agreement and make such covenants, representations and indemnities as such participating qualified nonprofit organization deems necessary or desirable to obtain such loans from the authority or to facilitate the issue of bonds by the authority to finance such loans, including agreements with providers of letters of credit, insurance or other credit facilities for such financings. The Department of Education, in consultation with the Department of Social Services and the Connecticut Health and Educational Facilities Authority, shall establish priorities for financing facilities based on need and quality determinants.

(d) Any bonds issued pursuant to this section shall not constitute indebtedness within the meaning of any statutory limitation on the indebtedness of any participating municipality, or of the municipality or member municipality if the borrower is a local board of education or regional school district. Bonds issued pursuant to this section shall be special obligations of the municipality and shall not be payable from nor charged upon any funds other than revenues pledged to the payment thereof, nor shall the municipality be subject to any liability thereon except to the extent of any pledged revenues. No holder or holders of any bonds shall have the right to compel any exercise of the taxing power of the municipality to pay any bonds or the interest thereon, or to enforce payment thereon against any property of the municipality except property encumbered under the provisions and for the purposes of this section. The bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the municipality except property encumbered under the provisions and for the purposes of this section.

(e) The authority shall adopt procedures to carry out the purposes of this section.

(May Sp. Sess. P.A. 04-1, S. 24; P.A. 05-245, S. 5.)

History: May Sp. Sess. P.A. 04-1 effective June 8, 2004; P.A. 05-245 amended Subsec. (c) by adding language re priorities for financing facilities, effective July 1, 2005.



Section 10a-194i - Loans to nursing homes for installation of automatic fire extinguishing systems.

(a) The Connecticut Health and Educational Facilities Authority shall develop a loan program for the purpose of providing financial assistance to owners of chronic and convalescent nursing homes or rest homes with nursing supervision licensed pursuant to chapter 368v for costs incurred in installing automatic fire extinguishing systems, including smoke detectors and warning equipment, approved by the State Fire Marshal and required by subsection (f) of section 29-315.

(b) There is established, within the Connecticut Health and Educational Facilities Authority, a revolving loan account for the purpose of the loan program authorized by this section. The revolving loan account shall contain any moneys provided or required by law to be deposited in the account. The authority may accept contributions from any source, public or private, for deposit in the account for purposes of the loan program.

(c) Loans made pursuant to this section shall have such terms and conditions, and shall be subject to such eligibility, loan approval, credit and other underwriting requirements and criteria as are determined by the authority to be reasonable in light of the objectives of the loan program.

(d) On or before October 1, 2006, and annually thereafter so long as the loan program remains active, the authority shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to public health, public safety and security and housing a report, in accordance with section 11-4a, setting forth the following information: (1) A list of the loans made under the program and a general description of the terms and conditions of such loans and the repayment history; (2) an assessment of the impact of such loans on compliance with the requirements of subsection (f) of section 29-315; (3) the need for additional funding for the loan program authorized by this section; and (4) such other information as the authority deems relevant to evaluating the success of the loan program in meeting its objectives.

(e) In connection with the making and administration of loans pursuant to this section, the authority shall have and may exercise such powers as are necessary or appropriate to carry out the purposes of this section, including the same powers expressly granted to the authority in section 10a-180 with respect to other loans.

(f) No loan may be made pursuant to this section after June 30, 2008, and any moneys then remaining in, or thereafter received to the credit of, the account established in subsection (b) of this section may be withdrawn by the authority from such account and used for other purposes of the authority, subject to specific restrictions governing any contribution to such account pursuant to subsection (b) of this section.

(g) The authority shall adopt written procedures, in accordance with section 1-121, to carry out the provisions of this section.

(P.A. 05-187, S. 3.)

History: P.A. 05-187 effective July 1, 2005.



Section 10a-194j - Credit Union League of Connecticut Student Loan Program. Definitions. Allocation from reserves to guarantee qualifying student loans.

(a) As used in this section:

(1) “Credit Union League of Connecticut Student Loan Program” or “program” means a program operated by the Credit Union League of Connecticut that offers low interest rate loans to students who experience difficulty obtaining financing for post-secondary education because of more restrictive underwriting criteria, reduced access to home equity loans or decreased market value of homes;

(2) “Eligible student” means (A) any student enrolled in an accredited institution of higher education in this state, or (B) any resident of this state enrolled in an accredited institution of higher education;

(3) “Participating credit union” means any credit union in this state participating in the program; and

(4) “Qualifying student loan” means a loan to an eligible student that is (A) originated by a participating credit union; (B) subject to the participating credit union’s underwriting standards applicable to student loans; (C) subject to an interest rate not exceeding six per cent per annum for loans with a one-year deferral of commencement of payment of interest or subject to an interest rate not exceeding five and three-quarters per cent per annum for loans without any deferral of commencement of payment of interest; and (D) disbursed on or before December 31, 2009, or disbursed at a later date if approved by action of the board of directors of the authority.

(b) The Connecticut Health and Educational Facilities Authority shall allocate from its reserves an amount not to exceed three million five hundred thousand dollars in the aggregate for purposes of guaranteeing qualifying student loans under the Credit Union League of Connecticut Student Loan Program. The funds so allocated shall be held by the authority in a separate account to be known as the “Credit Union League Student Loan Program protection account” and such funds shall revert to the authority’s general reserves at such time as the funds are no longer needed to be held for the program. Said account shall be used to provide a first loss guarantee to participating credit unions not to exceed twenty per cent of the outstanding principal amount of qualifying student loans originated by such credit unions. The amount of any individual loan guaranteed by the authority shall not exceed twenty per cent of the original principal balance thereof.

(P.A. 09-110, S. 1.)

History: P.A. 09-110 effective June 5, 2009.



Section 10a-195 - (Formerly Sec. 10-354). Pledge by state to bondholders and contractors.

The state of Connecticut does hereby pledge to and agree with the holders of any obligations issued under this chapter, and with those parties who may enter into contracts with the authority pursuant to the provisions of this chapter, that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing herein contained shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such obligations of the authority or those entering into such contracts with the authority. The authority as agent for the state is authorized to include this pledge and undertaking for the state in such obligations or contracts.

(February, 1965, P.A. 170, S. 20.)

History: Sec. 10-354 transferred to Sec. 10a-195 in 1983 pursuant to reorganization of higher education system.



Section 10a-196 - (Formerly Sec. 10-355). Chapter supplemental to other laws. Power of authority not subject to supervision or regulation.

Sections 10a-176 to 10a-195, inclusive, shall be deemed to provide a complete, additional and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws; provided the issuance of bonds and refunding bonds under the provisions of this chapter need not comply with the requirements of any other law applicable to the issuance of bonds including, particularly, title 42a; and provided in the construction and acquisition of a project pursuant hereto the authority need not comply with the requirements of chapter 50. Except as otherwise expressly provided in this chapter, none of the powers granted to the authority under the provisions of this chapter shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any commission, board, body, bureau, official or agency thereof or of the state.

(February, 1965, P.A. 170, S. 21; 1967, P.A. 368, S. 16.)

History: 1967 act deleted “revenue” as descriptive of bonds and added proviso re noncompliance with chapter 50; Sec. 10-355 transferred to Sec. 10a-196 in 1983 pursuant to reorganization of higher education system.



Section 10a-197 - (Formerly Sec. 10-356). Liberal construction.

This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.

(February, 1965, P.A. 170, S. 22.)

History: Sec. 10-356 transferred to Sec. 10a-197 in 1983 pursuant to reorganization of higher education system.



Section 10a-198 - (Formerly Sec. 10-357). Chapter controlling over inconsistent law.

To the extent that the provisions of this chapter are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of this chapter shall be deemed controlling.

(February, 1965, P.A. 170, S. 23.)

History: Sec. 10-357 transferred to Sec. 10a-198 in 1983 pursuant to reorganization of higher education system.






Chapter 187a - Connecticut Student Loan Foundation

Section 10a-201 - (Formerly Sec. 10-358). Purpose of corporation.

There is hereby created a nonprofit corporation which shall be known as the Connecticut Student Loan Foundation. The purpose of said corporation shall be to improve educational opportunity and promote repayment of loans. Improving educational opportunity shall include, but not be limited to, the following: (1) Guaranteeing loans for persons to assist them in meeting the expenses of education, including alternative loans and loans that are governed by Title IV, Part B of the Higher Education Act of 1965, as from time to time amended; (2) lending funds or acquiring loans made to persons to assist them in meeting the expenses of education, including alternative loans and loans that are governed by Title IV, Part B of the Higher Education Act of 1965, as from time to time amended; and (3) providing appropriate services incident to the administration of programs which are established to improve educational opportunities, all in accordance with the provisions of this chapter. Said corporation shall be exempt from all requirements of chapter 602.

(February, 1965, P.A. 491, S. 1; 1967, P.A. 3, S. 1; 1969, P.A. 660, S. 1; P.A. 79-416, S. 1, 4; P.A. 80-226, S. 1; P.A. 84-390, S. 1, 4; P.A. 87-306, S. 1; P.A. 94-180, S. 14, 17; 94-245, S. 38, 46; P.A. 96-256, S. 182, 209; P.A. 04-225, S. 1; P.A. 07-109, S. 1.)

History: 1967 act substituted Student Loan Foundation for Foundation for Financial Assistance to Higher Education and exempted Foundation from requirements of chapter 600; 1969 act deleted “higher” in description of educational opportunities, substituted “eligible institutions” for “colleges” and “postsecondary” for “higher” education; P.A. 79-416 included under provisions nonresidents who attend or plan to attend eligible institutions in the state; P.A. 80-226 required Foundation to provide services incident to administration and repayment of loans; Sec. 10-358 transferred to Sec. 10a-201 in 1983 pursuant to reorganization of higher education system; P.A. 84-390 simplified language of requirements for loan eligibility and extended eligibility to those who receive loans from an eligible lender transacting business in this state; P.A. 87-306 inserted Subdiv. and Subpara. designations and provided that improving educational opportunity includes guaranteeing loans to residents attending or planning to attend out-of-state institutions, lending funds to assist persons in meeting the expenses of postsecondary education, and providing services to administer the programs to improve educational opportunities, rather than services for loan administration and repayment, provided that an eligible lender need not be one who transacts business in the state and made technical changes; P.A. 94-180 expanded the purpose of the corporation to include the promotion of repayment of loans, effective July 1, 1994; P.A. 94-245 amended Subdiv. (3) to add acquiring loans, effective June 2, 1994; P.A. 96-256 replaced reference to Ch. 600 with Ch. 602, effective January 1, 1997; P.A. 04-225 deleted former Subdiv. (1) re guaranteeing loans to persons who are attending or plan to attend eligible institutions in or outside the state or who receive loans made by an eligible lender, redesignated existing Subdivs. (2), (3) and (4) as new Subdivs. (1), (2) and (3), and eliminated reference to “postsecondary” in said Subdivs. (1) and (2), effective July 1, 2004; P.A. 07-109 amended Subdivs. (1) and (2) to add provisions re alternative loans, effective July 1, 2007.



Section 10a-202 - (Formerly Sec. 10-359). Definitions.

As used in this chapter, the following terms shall have the following meanings:

(a) “Corporation” means the Connecticut Student Loan Foundation;

(b) “Board” means the board of directors of the Connecticut Student Loan Foundation;

(c) “Eligible institution” means “eligible institution”, as defined in Title IV, Part B of the Higher Education Act of 1965;

(d) “An institution of higher education” means “institution of higher education”, as defined in Title IV, Part B of the Higher Education Act of 1965;

(e) “Title IV, Part B of the Higher Education Act of 1965” means the applicable provisions of Title IV, Part B of the Higher Education Act of 1965, as amended, and the regulations promulgated thereunder and as the same may from time to time be amended;

(f) “Eligible lender” means “eligible lender”, as defined in Title IV, Part B of the Higher Education Act of 1965, where applicable.

(February, 1965, P.A. 491, S. 2; 1967, P.A. 3, S. 2; 1969, P.A. 660, S. 2; P.A. 84-390, S. 2, 4; P.A. 85-613, S. 25, 154; P.A. 87-306, S. 2; P.A. 05-184, S. 1.)

History: 1967 act substituted Student Loan Foundation for Foundation for Financial Assistance to Higher Education; 1969 act replaced definition of “college” in Subsec. (c) with definition of “eligible institution” and added Subsecs. (d) and (e) defining “institution of higher education” and “vocational school”; Sec. 10-359 transferred to Sec. 10a-202 in 1983 pursuant to 1983 reorganization of higher education; P.A. 84-390 added Subsec. (f) defining “eligible lender or lender”; P.A. 85-613 made technical changes; P.A. 87-306 redefined “eligible institution”, “institution of higher education” and “eligible lender” in Subsecs. (c), (d) and (f) to give them the same definitions as in the Higher Education Act of 1965 and substituted a definition for “Title IV, Part B of the Higher Education Act of 1965” for the definition of “vocational school” in Subsec. (e); P.A. 05-184 amended Subsec. (f) to make federal definition of “eligible lender” apply only where applicable, effective July 1, 2005.



Section 10a-203 - (Formerly Sec. 10-360). Board of directors.

(a) Said corporation shall be governed and all of its corporate powers exercised by a board of directors which shall consist of fourteen members, as follows: The chairperson of the Board of Regents for Higher Education and the president of the Board of Regents for Higher Education; six public members appointed by the Governor, at least one of whom shall represent an eligible institution of higher education, at least one of whom shall be a person having a favorable reputation for skill, knowledge and experience in management of a private company or lending institution at least as large as the corporation and all of whom shall be electors of this state; one public member appointed by the board of directors, who shall have, through education or experience, an understanding of relevant accounting principles and practices, financial statements and audit committee functions and knowledge of internal controls, who shall be an elector of this state; four members with knowledge of business or finance, one each appointed by the speaker of the House of Representatives, the minority leader of the House of Representatives, the president pro tempore of the Senate and the minority leader of the Senate; and the State Treasurer or, if so designated by the State Treasurer, the Deputy State Treasurer appointed pursuant to section 3-12. Those members who are appointed by the Governor and by the board of directors shall serve for terms of four years each from July first in the year of their appointment and until their successors have been appointed. Those members who are appointed by the speaker of the House of Representatives, the minority leader of the House of Representatives, the president pro tempore of the Senate and the minority leader of the Senate shall be appointed for terms of two years from January fifteenth in the year of their appointment. The term of each appointed member of the board shall be coterminous with the term of the appointing authority or until a successor is chosen, whichever is later. The board of directors shall elect, from its own members each year, a chairperson and a vice-chairperson who shall serve for terms of one year and who shall be eligible for reelection for successive terms. Vacancies shall be filled for the unexpired term in the same manner as original appointments. Directors shall receive no compensation for their services but shall be reimbursed for expenses actually and necessarily incurred by them in the performance of their duties under this chapter. Any member may designate in writing to the chairperson of the board of directors a representative to act in the place of such member at a meeting or meetings, with all rights and obligations at such meeting as the member represented would have had at the meeting.

(b) The board of directors shall provide for the holding of regular and special meetings. A majority of the directors shall constitute a quorum for the transaction of any business and, unless a greater number is required by the bylaws of the corporation, the act of a majority of the directors present at any meeting shall be deemed the act of the board. Any appointed member who fails to attend three consecutive meetings or who fails to attend more than fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office.

(c) The board of directors shall adopt bylaws for the corporation and may appoint such officers and employees as it deems advisable and may fix their compensation and prescribe their duties.

(d) The board of directors may elect an executive committee of not less than five members who, in intervals between meetings of the board, may transact such business of the corporation as the board may from time to time authorize. Unless otherwise provided by the bylaws of the corporation, a majority of the whole of such committee attending shall constitute a quorum for the transaction of any business and the act of a majority of the members of the executive committee present at any meeting thereof shall be the act of such committee. No public member of the board shall serve more than three consecutive full terms which commence on or after July 1, 1984.

(February, 1965, P.A. 491, S. 3; 1967, P.A. 3, S. 3, 4; 1969, P.A. 660, S. 3; P.A. 73-180, S. 1, 2, 4; P.A. 74-157, S. 1–3; P.A. 77-573, S. 24, 30; P.A. 83-587, S. 24, 96; P.A. 84-381, S. 1, 12; P.A. 85-302, S. 1, 3; 85-492, S. 1, 2; P.A. 87-74, S. 1, 2; 87-306, S. 3; P.A. 92-126, S. 45, 48; P.A. 93-201, S. 1, 24; P.A. 00-220, S. 27, 43; P.A. 01-173, S. 40, 67; P.A. 05-184, S. 2; P.A. 06-196, S. 79; P.A. 07-109, S. 6; P.A. 08-116, S. 6; 08-149, S. 1; P.A. 11-48, S. 285.)

History: 1967 act amended Subsec. (a) making chairman and chief administrative officer of commission for higher education regular members rather than ex-officio members and deleting provisions referring to initial appointments of members and amended Subsec. (e) to allow membership increase to 13; 1969 act allowed chairman and chief administrative officer to appoint representatives to serve in their places; P.A. 73-180 clarified circumstances under which representatives may serve in chairman’s or chief administrative officer’s stead in Subsec. (a) and amended Subsec. (e) to specify that increased membership is not temporary and to provide for filling vacancies; P.A. 74-157 clarified that members serve until successors have been appointed in Subsecs. (a) and (e); P.A. 77-573 replaced commission for higher education with board of higher education; Sec. 10-360 transferred to Sec. 10a-203 in 1983 pursuant to reorganization of higher education system; P.A. 83-587 replaced reference to board of higher education and its chief administrative officer with references to board of governors and higher education commissioner in Subsec. (a); P.A. 84-381 amended Subsec. (a) to increase overall membership on board from 11 to 13 by adding two public members, to include a financial aid officer and a person “having skill, knowledge and experience in management...”, to specify that minority leaders of house and senate shall each appoint one member and to require that terms of members appointed after July 1, 1984, shall be coterminous with the appointing authority, added a provision to Subsec. (b) which would remove from office any appointed member who failed to attend a stipulated number of meetings and deleted former Subsec. (e) re increasing board membership to 13 and added provision in Subsec. (d) re restriction on number of terms a public member may serve; P.A. 85-302 amended Subsec. (a) to change commencing date of terms of legislative appointees from July first to January fifteenth in the year of their appointment and to provide for continuation of term until a successor is chosen; P.A. 85-492 increased membership on board from 13 to 15 by adding two nonvoting student members, one from a public and one from a private institution of higher education in the state, one student to be appointed by the president pro tempore of the senate and one by the speaker of the house, with student members serving one year terms commencing July first preceding the start of the third or fourth year of their academic program; P.A. 87-74 amended Subsec. (a) to make the student members voting members; P.A. 87-306 deleted the provision that no person serve as a director after the last day of December in the year in which he is 70 years of age; P.A. 92-126 amended Subsec. (a) to reduce the membership from 15 to 13 by removing two student members; P.A. 93-201 amended Subsec. (b) to change the provision on nonattendance of meetings from 50% to “more than” 50% of all meetings, effective July 1, 1993; P.A. 00-220 amended Subsec. (a) by adding provision allowing any member to designate a representative and removing language that only provided such option to the chairman of the Board of Governors and the Commissioner of Higher Education, effective July 1, 2000; P.A. 01-173 amended Subsec. (a) to make technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 05-184 amended Subsec. (a) by increasing the board members from 13 to 14, adding a public member appointed by the board, making the term for such member four years and making technical changes, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 07-109 amended Subsec. (a) to add State Treasurer or Deputy State Treasurer as fifteenth member of board, effective July 1, 2007; P.A. 08-116 made a technical change in Subsec. (a), effective May 27, 2008; P.A. 08-149 amended Subsec. (a) to reduce board to 14 members, to reduce public members appointed by Governor to 6, one of whom represents an eligible institution of higher education rather than being a financial aid officer, and to change requirement that 4 members be from General Assembly to requirement that members have knowledge of business or finance, effective July 1, 2008; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, in Subsec. (a), effective July 1, 2011.



Section 10a-204 - (Formerly Sec. 10-361). Powers of board.

The board of directors shall have the following powers:

(1) To lend money or guarantee the loan of money, and to acquire and sell loans, upon such terms and conditions as the board may prescribe, within the limitations contained in this chapter and in Title IV, Part B of the Higher Education Act of 1965, where applicable, to assist persons in meeting the expenses of education; provided no such person shall receive any loan or loans in excess of such amounts as the board may authorize or amounts which are in conformance with Title IV, Part B of the Higher Education Act of 1965, where applicable. The board may procure a policy or policies of group life insurance to insure the repayment of loans made or guaranteed by the corporation in the event of the death of an individual to whom a loan is made or guaranteed hereunder. The board may charge any person receiving a loan under the provisions of this subsection an amount deemed reasonable by the board but in no event shall such amount exceed the amount provided by the provisions of Title IV, Part B of the Higher Education Act of 1965, where applicable.

(2) To take, hold and administer, on behalf of the corporation and for any of its purposes, real property, personal property and moneys, or any interest therein, and the income therefrom, either absolutely or in trust, for any purpose of the corporation. The board of directors may acquire property or moneys for such purpose by purchase or lease and by the acceptance of gifts, grants, bequests, devises or loans; provided no obligation of the corporation shall be a debt of the state, and the corporation shall have no power to make its debts payable out of any moneys except those of the corporation.

(3) To enter into contracts with institutions of higher education, eligible lenders, nonprofit organizations or other legal entities providing for the origination, administration, servicing, custody, collection and guarantee of loans, investment agreements, agreements in connection with credit facilities, interest rate exchange agreements and such other contracts and agreements including, but not limited to, such contracts and agreements with financial consultants, underwriters, counsel and technical specialists and other professionals as the board of directors shall deem necessary or desirable to the performance of its duties and the execution of its powers under this section.

(4) To sue and be sued in the name of the corporation. Process in any action or proceeding may be served upon the Secretary of the State, as agent for the corporation, in the manner provided by subsection (b) of section 33-663.

(5) To create and operate the affairs of the corporation through a subsidiary or division, the dominant purpose of which shall be to carry out one or more of the purposes and provisions of this chapter.

(6) To adopt rules and regulations, not inconsistent with Title IV, Part B of the Higher Education Act of 1965, where applicable, governing the qualifications, including financial need, and application for and the granting, administration and terms of loans, financed, serviced, made or guaranteed by the corporation, and governing any other matters relating to the activities of the corporation.

(7) To issue bonds, notes or other obligations of the corporation, the interest on which, if so designated by resolution of the corporation, shall be includable in the gross income of the holder or holders thereof for federal and state income tax purposes, to fund and refund the same, to provide for the rights of the holders thereof and to secure the same, or to cause a subsidiary to exercise such powers, all in accordance with section 10a-217.

(8) To perform such other acts as may be necessary or appropriate to carry out effectively the objects and purposes of the corporation, as specified in this chapter or in Title IV, Part B of the Higher Education Act of 1965, where applicable.

(February, 1965, P.A. 491, S. 4; 1967, P.A. 3, S. 5, 6; 1969, P.A. 660, S. 4, 5; P.A. 79-416, S. 2, 4; P.A. 81-10, S. 1, 2; P.A. 84-381, S. 2, 12; 84-390, S. 3, 4; P.A. 85-613, S. 26, 154; P.A. 87-306, S. 4; P.A. 94-180, S. 15, 17; 94-245, S. 39, 46; P.A. 96-271, S. 156, 254; P.A. 01-102, S. 1, 2, 7; P.A. 05-184, S. 3; P.A. 07-109, S. 2, 3.)

History: 1967 act substituted “at any one time have a total loan balance outstanding” for “receive a total” in Subsec. (a) and substituted “terms” for “repayment” and made technical grammatical change for clarity in Subsec. (e); 1969 act substituted “eligible institutions” for “colleges” in Subsec. (a), clarified loan limit to include “other amounts ... in conformance with applicable federal laws and regulations”, and added provision allowing charge of one-half of 1% per year on loans to be segregated and used for administration of chapter and amended Subsec. (b) re state guarantee of loans when appropriations are insufficient to repay loans under Sec. 10-363(c); P.A. 79-416 amended Subsec. (a) to allow loans to nonresidents who attend or plan to attend eligible institutions; P.A. 81-10 required Connecticut Student Loan Foundation to develop programs consistent with applicable federal law and regulations, increased maximum loan to an individual for any school year from $1,500 to $2,500, raised limit of total outstanding balance from $7,500 to $12,500 per person and increased interest per annum from one-half of 1% to 1% in Subsec. (a); Sec. 10-361 transferred to Sec. 10a-204 in 1983 pursuant to reorganization of higher education system; P.A. 84-381 amended Subsec. (e) adding provisions re adoption of a policy to make loan checks copayable to the borrower and institution and re procedures for any refund which the borrower may be eligible to receive; P.A. 84-390 simplified language of requirements for loan eligibility and extended eligibility to those who receive loans from an eligible lender who transacts business in this state; P.A. 85-613 made technical changes; P.A. 87-306 amended Subsec. (a) to give the board the power to lend money, to delete the specific loan and loan balance limits, to delete provisions re part-time students, to delete the provision that 1% of the loan may be used for administration and substituted that it be an amount deemed reasonable by the board; amended Subsec. (c) to include the power to enter into contracts with eligible lenders and other legal entities and provide that the contracts may provide for loan servicing; added new Subsec. (e) re power to create a subsidiary and renumbered the remaining Subsecs.; deleted provisions in new Subsec. (f) re issuance of loan checks copayable to the borrower and the institution and substituted the Higher Education Act, where applicable for “law”; in Subsec. (g) added the Higher Education Act; and made technical changes; P.A. 94-180 replaced alphabetic with numeric Subdiv. indicators and amended Subdiv. (5) to remove requirement that the state treasurer certify that the Internal Revenue Service has determined that the corporation is not eligible for tax-exempt status before the board can create and operate the corporation through a subsidiary or division, effective July 1, 1994; P.A. 94-245 amended Subsec. (a) to add authority to acquire and sell loans, amended Subsec. (c) to expand the authority to enter into contracts and agreements with additional persons and for additional purposes, inserted new Subsec. (g) concerning the issuance of bonds, notes or other obligations and relettered the former Subsec. as (h), effective June 2, 1994; P.A. 96-271 amended Subdiv. (4) to replace reference to Sec. 33-297 with Sec. 33-663, effective January 1, 1997; P.A. 01-102 amended Subdiv. (1) to add reference to loans upon such terms and conditions as “any rating agency or underwriter” may prescribe and to make technical changes and amended Subdiv. (8) to make a technical change, effective June 6, 2001; P.A. 05-184 amended Subdiv. (1) by removing language re rating agency or underwriter, amended Subdiv. (2) by removing exception re insufficient state appropriations, amended Subdiv. (3) by changing the institutions with which the board may contract with to include those providing for the custody of loans and substituting those providing interest rate exchange agreements for those providing agreements to modify interest fluctuation and amended Subdiv. (6) by adding loans that are financed or serviced by the corporation, effective July 1, 2005; P.A. 07-109 made a technical change in Subdiv. (5) and amended Subdiv. (7) to add language re designation by resolution and re exercise of powers by subsidiary, effective July 1, 2007.



Section 10a-204a - Establishment of loan or award program to utilize excess foundation funds.

Section 10a-204a is repealed, effective July 1, 2005.

(P.A. 84-381, S. 3, 12; P.A. 05-184, S. 9.)



Section 10a-204b - Issuance of bonds.

(a) The Connecticut Student Loan Foundation, a nonprofit corporation is authorized from time to time to issue, or to cause a subsidiary created pursuant to subdivision (5) of section 10a-204 to issue, bonds, notes or other obligations in such principal amounts as in the opinion of the corporation shall be necessary to provide sufficient funds for carrying out the purposes set forth in subdivisions (2) and (3) of section 10a-201 including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds, notes or other obligations issued by it, or by such a subsidiary, whether the bonds, notes or other obligations or interest to be funded or refunded have or have not become due, the establishment of reserves to secure such bonds, notes or other obligations and all other expenditures of the corporation, or of such subsidiary, incident to and necessary or convenient to carry out the purposes set forth in subdivisions (2) and (3) of section 10a-201.

(b) (1) Except as may be otherwise expressly provided by this section or by any resolution adopted by the corporation authorizing the issuance of bonds, notes or other obligations every issue of bonds, notes or other obligations shall be general obligations of the corporation payable out of any moneys or revenues of the corporation subject only to any agreements with the holders of particular bonds, notes or other obligations pledging any particular moneys or revenues, or any specific pool of loans acquired by, the corporation. Any such bonds, notes or other obligations may be additionally secured by a pledge of any grant or contributions from any department, agency or instrumentality of the United States or person or a pledge or assignment of any moneys, income or revenues of the corporation or payable to the corporation from any source.

(2) Except as may be otherwise expressly provided by this section or by any resolution adopted by a subsidiary created pursuant to subdivision (5) of section 10a-204 authorizing the issuance of bonds, notes or other obligations, every issue of bonds, notes or other obligations shall be general obligations of the subsidiary payable out of any moneys or revenues of the subsidiary subject only to any agreements with the holders of particular bonds, notes or other obligations pledging any particular moneys or revenues, or any specific pool of loans acquired by the subsidiary. Any such bonds, notes or other obligations may be additionally secured by a pledge of any grant or contributions from any department, agency or instrumentality of the United States or person or a pledge or assignment of any moneys, income or revenues of the subsidiary or payable to the subsidiary from any source.

(c) Notwithstanding any provision of the general statutes, any bonds, notes or other obligations issued by the corporation or by a subsidiary created pursuant to subdivision (5) of section 10a-204 pursuant to this section shall be fully negotiable within the meaning and for all purposes of title 42a, whether or not the form and character so qualify under the terms thereof, subject only to the provisions of the authorizing resolution. Any such bonds are hereby made securities in which public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, savings and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them, and are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

(d) Bonds, notes or other obligations of the corporation shall be authorized by resolution of the corporation. Bonds, notes and other obligations of a subsidiary created pursuant to subdivision (5) of section 10a-204 shall be authorized by resolution of the subsidiary. Such bonds, notes and other obligations may be issued in one or more series and shall bear such date or dates, mature at such time or times, in the case of any such note, or any renewal of any such note, not exceeding five years from the date of the original issue of such notes, and, in the case of bonds, not exceeding forty years from the date of the original issue of such bonds bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without this state, and be subject to such terms of redemption, with or without premium, as the applicable authorizing resolution or resolutions may provide. Any such resolution may delegate to the president of the issuer, acting solely or in combination with any one or more directors, the power to determine any details of the bonds, notes or other obligations authorized by the resolution and to award such bonds, notes or other obligations to purchasers.

(e) Bonds, notes or other obligations of the corporation may be sold at public or private sale at such price or prices as the corporation shall determine. Bonds, notes or other obligations of a subsidiary created pursuant to subdivision (5) of section 10a-204 may be sold at public or private sale at such price or prices as the subsidiary shall determine.

(f) Bonds, notes or other obligations of the corporation may be refunded and renewed from time to time as may be determined by resolution of the corporation and bonds, notes or other obligations of a subsidiary created pursuant to subdivision (5) of section 10a-204 may be refunded and renewed from time to time as may be determined by resolution of the subsidiary, provided any such refunding or renewal shall be in conformity with any rights of the holders of the affected bonds, notes or other obligations.

(g) Bonds, notes or other obligations of the corporation issued under the provisions of this section shall not be deemed to constitute a debt or liability of the state or of any political subdivision of the state other than the corporation or a pledge of the faith and credit of the state or of any such political subdivision, and shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21 but shall be payable solely from the funds provided for under this section. Bonds, notes or other obligations of a subsidiary created pursuant to subdivision (5) of section 10a-204 issued under the provisions of this section shall not be deemed to constitute a debt or liability of the state or of any political subdivision of the state or a pledge of the faith and credit of the state or of any such political subdivision and shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21 but shall be payable solely from the funds provided for under this section. All such bonds, notes or other obligations shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any political subdivision of the state shall be obligated to pay the same, that such bonds, notes or other obligations and the interest on such bonds, notes or other obligations shall be payable by the issuer solely from revenues or other funds of the issuer pledged therefor and that neither the faith and credit nor the taxing power of the state of Connecticut or of any political subdivision of the state is pledged to the payment of the principal of or the interest on such bonds, notes or other obligations.

(h) Any resolution or resolutions authorizing the issuance of bonds, notes or other obligations may contain provisions, except as expressly limited in this section and except as otherwise limited by existing agreements with the holders of bonds, notes or other obligations, which shall be a part of the contract with the holders thereof, as to the following: (1) The pledging and assignment of all or any part of the moneys received by or payable to the issuer, (A) in payment of loans and interest thereon, (B) as guarantee or insurance payments with respect to loans and interest thereon, or (C) otherwise with respect to loans and interest thereon and other moneys received by or payable to the issuer, to secure the payment of any bonds, notes or other obligations or any issues thereof and the interest thereon; (2) the pledging and assignment of all or any part of the assets of the issuer including, but not limited to, loans and the rights to receive payments pursuant to and enforce contracts with respect to loans and interest thereon, to secure the payment of principal and interest on any bonds, notes or other obligations or of any issue thereof; (3) the use and disposition of the gross income from, and the payments of principal received by or payable to the issuer on, loans held by or on behalf of the issuer; (4) the establishment of reserves or sinking funds, the making of charges and fees to provide for the same, and the regulation and disposition thereof; (5) limitations on the purpose to which the proceeds of sale of bonds, notes or other obligations may be applied and pledging such proceeds to secure the payment of the bonds, notes or other obligations, or of any issues thereof and the interest thereon; (6) limitations on the issuance of additional bonds, notes or other obligations, the terms upon which additional bonds, notes or other obligations may be issued and secured and the refunding or purchase of outstanding bonds, notes or other obligations of the issuer; (7) the procedure, if any, by which the terms of any contract with the holders of any bonds, notes or other obligations of the issuer may be amended or abrogated, the amount of bonds, notes or other obligations the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys to be expended by the issuer for operating, administrative or other expenses of the issuer; (9) the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the issuer may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds, notes or other obligations and limiting or abrogating the right of the holders of any bonds, notes or other obligations of the issuer to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee; (10) a trust agreement by and between the issuer and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any assets or income from assets to which or in which the issuer has any rights or interests, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds, notes or other obligations of the issuer and not otherwise in violation of law, which agreement may provide for the restriction of the rights and remedies of any individual holder of bonds, notes or other obligations of the issuer and which agreement may contain any further provisions which are reasonable and proper to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the issuer, of individual and collective holders of bonds, notes and other obligations of the issuer and the trustee and may further provide that all expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of operation of the issuer; (11) covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds, notes or other obligations of the issuer, or which, in the discretion of the issuer, will tend to make any bonds, notes or other obligations to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated herein; (12) the satisfaction of federal requirements; and (13) any other matters of like or different character, which in any way affect the security or protection of the bonds, notes or other obligations.

(i) Any pledge made by the corporation or by any subsidiary created pursuant to subdivision (5) of section 10a-204 of income, revenues or other property to secure bonds, notes or other obligations of the corporation or to secure bonds, notes or other obligations of such a subsidiary shall be valid and binding from the time the pledge is made. The income, revenue or other property so pledged and thereafter received by or on behalf of the corporation or of the subsidiary, as applicable, shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the corporation or against the subsidiary, as applicable, irrespective of whether such parties have notice thereof. Any such lien shall have priority over all other liens, including, without limitation, the lien of any person who in the ordinary course of business furnishes services or materials to the corporation or to the subsidiary, as applicable. Notwithstanding any provision of the general statutes, neither possession nor the filing of any financing or continuation statement or other instrument shall be necessary with respect to any such income, revenues or other property to establish or evidence the lien of any such pledge with respect thereto. Neither this section, nor any resolution authorizing bonds, notes or other obligations, nor any trust agreement nor any other instrument by which such a pledge is created need be recorded. Any pledge or lien described by this subsection shall be conclusively deemed to be a pledge or lien described by subdivision (14) of subsection (d) of section 42a-9-109, notwithstanding that the corporation is not, and that any such subsidiary shall not be, either a political subdivision or an agency of the state.

(j) The corporation or any subsidiary created pursuant to subdivision (5) of section 10a-204 is authorized and empowered to obtain from any department, agency or instrumentality of the United States any insurance or guarantee as to, or of or for the payment or repayment of, interest or principal, or both, or any part thereof, on any loans, or on any bonds, notes or other obligations issued by the corporation or by the subsidiary, as applicable, pursuant to the provisions of this section and, notwithstanding any other provisions of this chapter, to enter into any agreement, contract or any other instrument whatsoever with respect to any such insurance or guarantee or with respect to the origination, servicing, collection and administration of loans, except to the extent that such action would in any way impair or interfere with the ability of the corporation or of the subsidiary, as applicable, to perform and fulfill the terms of any agreement made with the holders of its bonds, notes or other obligations of the corporation or subsidiary.

(k) None of the members of the board of directors of the corporation, or the members of the board of directors of the subsidiary created pursuant to subdivision (5) of section 10a-204 or any person executing bonds, notes or other obligations issued pursuant to this section shall be liable personally on such bonds, notes or other obligations by reason of the issuance thereof. Any resolution authorizing the issuance of bonds, notes or other obligations may provide for the indemnification by the issuer of the members of the board of directors of the corporation or the members of the board of directors of such a subsidiary and of any such person executing such bonds, notes or other obligations with respect to such bonds, notes or other obligations and the issuance thereof.

(l) The corporation and any subsidiary created pursuant to subdivision (5) of section 10a-204 shall have power to purchase, hold and resell bonds, notes or other obligations of the corporation or of any such subsidiary out of any funds available therefor. The issuer of such bonds, notes or other obligations may hold, cancel or resell such bonds, notes or other obligations subject to and in accordance with agreements with holders of its bonds, notes and other obligations.

(m) All moneys received by or on behalf of the corporation or by or on behalf of a subsidiary created pursuant to subdivision (5) of section 10a-204, as applicable, pursuant to or subject to the pledge of any resolution or trust agreement authorized by this section, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in such resolution or trust agreement. Subject to the provisions of any resolution authorizing the issuance of bonds, notes or other obligations, any such moneys may be invested in the Connecticut Short-Term Investment Fund and in such other investments and investment agreements as may be approved by resolution of the issuer. The issuer shall fund borrower fee reductions, interest rate reductions, rebates, loan forgiveness or other borrower benefits allowable under the programs authorized by this chapter in an aggregate annual amount at least equal to the net reduction in program financing cost achieved by the issuer in each year through the issuance of private activity bonds, as defined in section 32-140, taking into account any federal loan program terms and any federal loan program or tax requirements resulting from such financing. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

(n) Any holder of bonds, notes or other obligations issued under the provisions of this section or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, notes or other obligations, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this section or by such resolution or trust agreement to be performed by the issuer or by any officer, employee or agent of the issuer, including the appointment of a receiver to administer any loans or other pledged assets and revenues.

(o) The corporation and any subsidiary created pursuant to subdivision (5) of section 10a-204 is authorized and empowered, from time to time, to issue bonds, notes or other obligations the interest on which, if so designated by resolution of the issuer, shall be includable in the gross income of the holder or holders of such bonds, notes or other obligations under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and in the same manner that interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holder or holders thereof under said Internal Revenue Code; the state hereby consents to such inclusion only for the bonds, notes and other obligations of the corporation or such a subsidiary, as applicable, authorized by this section.

(p) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations, or acquisition or carrying of any investment or program of investment, the corporation or any subsidiary created pursuant to subdivision (5) of section 10a-204 may enter into any contract with any financial institution having a rating of at least “A”, or into any contract secured by security so rated, which the issuer determines to be necessary or appropriate to place the obligation or investment of the issuer, as represented by the bonds, notes or other obligations, investment or program of investment and the contract or contracts, in whole or in part, on the interest rate cash flow or other basis desired by the issuer.

(q) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations or entering into any of the contracts or agreements referred to in subsection (p) of this section, the corporation or any subsidiary created pursuant to subdivision (5) of section 10a-204 may enter into credit enhancement or liquidity agreements, with payment, interest rate, security, default, remedy and other terms and conditions as the issuer determines.

(r) The state covenants with the purchasers and all other subsequent owners and transferees of bonds, notes or other obligations issued by the corporation or by any subsidiary created pursuant to subdivision (5) of section 10a-204 pursuant to this section, in consideration of the acceptance of and payment for the bonds, notes or other obligations, until the bonds, notes or other obligations, together with the interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding on behalf of the owners, are fully met and discharged or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the issuer with or for the benefit of such owners, that the state: (1) Will not create or cause to be created any lien or charge on the assets or revenues pledged to secure such bonds, notes or other obligations, other than a lien or pledge created thereon pursuant to this section; (2) will not in any way impair the rights, exemptions or remedies of the owners; and (3) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the issuer to take such action as may be necessary to fulfill the terms of the resolution authorizing the issuance of the bonds, notes or other obligations; provided nothing in this section shall preclude the state from exercising its power, through a change in law, to limit, modify, rescind, repeal or otherwise alter this chapter if and when adequate provision shall be made by law for the protection of the holders of outstanding bonds, notes or other obligations, pursuant to the resolution under which the bonds, notes or other obligations are issued. The state further covenants with the purchasers and all subsequent owners and transferees of bonds, notes or other obligations issued by the corporation or by such a subsidiary pursuant to this section, in consideration of the acceptance of and payment for the bonds, notes or other obligations that, notwithstanding any provision of title 12, the bonds, notes or other obligations shall be free at all times from taxes levied by any municipality or political subdivision or special district having taxing powers of the state, and the principal and interest of any bonds, notes or other obligations issued under the provisions of this section, the transfer of such bonds, notes or other obligations and the income from such bonds, notes or other obligations, including any profit on the sale or transfer of such bonds, notes or other obligations, shall at all times be exempt from any taxation by the state or under its authority, except for estate or succession taxes. The issuer is authorized to include covenants of the state provided for in this subsection, as a contract of the state, in any agreement with the owners of any bonds, notes or other obligations, in any credit facility or reimbursement agreement with respect to the bonds, notes or other obligations and in any agreement authorized by subsection (p) or (q) of this section.

(s) The provisions of this section shall be deemed to provide a complete, additional and alternative method for the actions and the things authorized thereby and shall be regarded as supplemental and additional to powers granted by other laws; the issuance of bonds, notes or other obligations under the provisions of this section need not comply with the requirements of any law applicable to the issuance of bonds, notes or other obligations. This section, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to affect its purpose. None of the powers granted to the corporation or to any subsidiary created pursuant to subdivision (5) of section 10a-204 under the provisions of this section shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any department, division, commission, board, body, bureau, official or agency thereof or of the state, and the exercise thereof shall not cause the corporation or any such subsidiary to be construed to be an agency within the scope of chapter 54 or a department, institution or agency of the state.

(t) Notwithstanding the provisions of subsections (a) to (s), inclusive, of this section, any subsidiary created by a corporation pursuant to subdivision (5) of section 10a-204 may issue bonds, notes or other obligations to refund corporation bonds if approved by resolution of the subsidiary, and the corporation may issue bonds, notes or other obligations to refund subsidiary bonds, if approved by resolution of the corporation. No bond, note or other obligation issued by any such subsidiary shall constitute a debt or liability of the corporation, except as may be designated by resolution of the corporation, or of any other subsidiary created pursuant to subdivision (5) of section 10a-204 except as may be designated by resolution of such other subsidiary. No bond, note or other obligation of the corporation shall constitute a debt or liability of a subsidiary, except as may be designated by resolution of such subsidiary. Any subsidiary created for the purpose of financing student loans originated pursuant to Title IV, Part B of the Higher Education Act of 1965, as from time to time amended, through the issuance of bonds, notes or other obligations that bear interest that may be excludable from the gross income of the holder or holders of such bonds, notes or other obligations under the provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall be conclusively deemed to have been organized at the request of the state for purposes of Section 150(d)(2) of said Internal Revenue Code.

(u) Notwithstanding the provisions of this section, no subsidiary created pursuant to subdivision (5) of section 10a-204, other than a nonprofit subsidiary, shall be authorized to issue bonds, notes or other obligations pursuant to this section, provided this subsection shall not be deemed to preclude the incurrence of debt, other than through the public issuance of bonds, notes or obligations, by a for-profit subsidiary to provide sufficient funds for carrying out the provisions of subdivision (3) of section 10a-201.

(P.A. 94-245, S. 40, 46; P.A. 01-102, S. 3, 4, 7; May Sp. Sess. P.A. 04-2, S. 65; P.A. 05-184, S. 4; P.A. 06-196, S. 80; P.A. 07-109, S. 4.)

History: P.A. 94-245 effective June 2, 1994, (Revisor’s note: The references in Subsec. (a) to “Title 4 Part B of the Higher Education Act of 1965” were changed editorially by the Revisors to “Title IV, Part B....” for consistency with other statutory references); P.A. 01-102 amended Subsec. (a) to remove language specifying that board’s authority relates to loans originating “pursuant to Title IV, Part B of the Higher Education Act of 1965, 20 USC 1071 et seq.” and amended Subsec. (r) to make technical changes, effective June 6, 2001; May Sp. Sess. P.A. 04-2 amended Subsec. (i) to specify that pledges made by the corporation governed by subsection are those to secure bonds, notes or other obligations of the corporation, added provision re priority of liens and provided that pledge or lien described by subsection shall be conclusively deemed a pledge or lien described by Sec. 42a-9-109(d)(14), effective May 12, 2004, and applicable to any pledge, lien or security interest of the corporation in existence on October 1, 2003, or created after that date; P.A. 05-184 amended Subsec. (a) by substituting references to Subsecs. (3) and (4) with references to Subdivs. (2) and (3) of Sec. 10a-201, amended Subsec. (b) by eliminating language re the limitation in the subsection and by adding references to assignment and payable to the corporation, made technical changes in Subsecs. (c), (g), (o), (p), (q), (r) and (s), amended Subsec. (d) by increasing from 30 to 40 years the period from the original issue of the bonds, amended Subsec. (h) by redesignating existing clauses (i) to (xiii) as Subdivs. (1) to (13) and by permitting resolutions to contain provisions concerning moneys payable to the corporation and the assignment of assets of the corporation, amended Subsec. (m) by including moneys received on behalf of the corporation or subject to the pledge of resolution or trust agreement, amended Subsec. (p) by replacing a rating of at least AA with a rating of at least A, and amended Subsec. (r) by redesignating existing clauses (i) to (iii) as Subdivs. (1) to (3), effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006; P.A. 07-109 amended Subsecs. (a), (e), (o) and (s) to add language re subsidiary, amended Subsec. (b) to make technical changes, designate existing language as Subdiv. (1) and add Subdiv. (2) re subsidiary, amended Subsecs. (c), (d), (f), (g) and (i) to (l) to make technical changes and add language re subsidiary, amended Subsec. (h) to replace “corporation” with “issuer” and make technical changes, amended Subsec. (m) to add language re subsidiary and re borrower benefits, amended Subsec. (n) to replace “corporation” with “issuer” and add language re pledged assets and revenues, amended Subsecs. (p) and (q) to replace “corporation” with “issuer” and add language re subsidiary, amended Subsec. (r) to make technical changes, replace “corporation” with “issuer”, and add language re subsidiary and re subsequent owners and transferees, added Subsec. (t) re issuance and character of bonds, notes or other obligations and added Subsec. (u) limiting or prohibiting certain subsidiaries from issuing bonds, notes or other obligations, effective July 1, 2007.



Section 10a-205 - (Formerly Sec. 10-362). Maximum interest on loans. Maintenance of funds.

(a) Any loan made or guaranteed by the corporation shall bear simple interest at a rate not in excess of the rate provided in Title IV, Part B of the Higher Education Act of 1965, where applicable. Loans not governed by Title IV, Part B of said act shall bear simple interest at a rate that is in compliance with state or federal consumer lending laws, where appropriate. Such loans may bear an interest rate that is in accordance with the rate that may be charged by an institution of higher education that offers loans pursuant to subdivision (8) of section 37-9.

(b) In the case of loans made by the corporation, the rate of simple interest charged to the borrower and the term of the loan shall be at the discretion of the board but shall not exceed the rate or term provided by the provisions of Title IV, Part B of the Higher Education Act of 1965, where applicable. Loans not governed by Title IV, Part B of said act shall bear simple interest at a rate and shall have a term that is in compliance with state or federal consumer lending laws, where appropriate. Such loans may bear an interest rate that is in accordance with the rate that may be charged by an institution of higher education that offers loans pursuant to subdivision (8) of section 37-9.

(c) The corporation shall at all times maintain its funds in accordance with the requirements set forth in Title IV, Part B of the Higher Education Act of 1965, where applicable.

(February, 1965, P.A. 491, S. 5; 1967, P.A. 3, S. 7, 8, 9; 1969, P.A. 660, S. 6; P.A. 87-306, S. 5; P.A. 90-129, S. 1, 4; P.A. 05-184, S. 5.)

History: 1967 act amended Subsec. (b) to increase maximum interest from 3% to 6%, amended Subsec. (c) to delete provisions re payment by corporation of one-half of interest and additional interest determined by board on behalf of the borrower, and amended Subsec. (d) to clarify what funds constitute guarantee reserve fund; 1969 act amended Subsecs. (a) to (c) to increase interest rate limit from 6% to 7% or to higher rate if necessary to conform with federal laws or regulations; Sec. 10-362 transferred to Sec. 10a-205 in 1983 pursuant to reorganization of higher education system; P.A. 87-306 provided that the rate of simple interest in Subsecs. (a) and (b) and the term of the loan in Subsec. (b) not be in excess of the rate or term provided in the Higher Education Act of 1965, where applicable; deleted Subsec. (c) re when the borrower shall pay the interest accruing on a loan guaranteed by the corporation and renumbered the remaining Subsec. accordingly; P.A. 90-129 changed the name of the guarantee reserve fund to the restricted fund; P.A. 05-184 added language re loans not governed by Title IV, Part B of the Higher Education Act of 1965, in Subsecs. (a) and (b) and replaced former provisions of Subsec. (c) re restricted fund with requirement that funds be maintained in accordance with Title IV, Part B of the Higher Education Act of 1965, where applicable, effective July 1, 2005.



Section 10a-206 - (Formerly Sec. 10-363). Repayment of loans.

(a) The terms and conditions of any loan made or guaranteed by the corporation in accordance with the provisions of Title IV, Part B of the Higher Education Act of 1965 shall be governed by the provisions of Title IV, Part B of the Higher Education Act of 1965. The terms and conditions of any other loan made, guaranteed or serviced by the corporation shall be determined by the board in a manner consistent with the provisions of this chapter.

(b) Notwithstanding anything to the contrary provided in this section, the corporation may make or guarantee a loan under terms and conditions with respect to repayment which are more lenient or more restrictive as to the borrower than those prescribed by this section if the board determines that such action on its part conforms to Title IV, Part B of the Higher Education Act of 1965, where applicable.

(February, 1965, P.A. 491, S. 6; 1967, P.A. 3, S. 10; 1969, P.A. 660, S. 7; P.A. 73-180, S. 3, 4; P.A. 79-416, S. 3, 4; 79-430, S. 1, 2; P.A. 81-13, S. 1, 2; P.A. 87-306, S. 6; P.A. 01-102, S. 5, 7; P.A. 05-184, S. 6; P.A. 06-196, S. 81.)

History: 1967 act amended Subsec. (a) to change initial date for commencement of repayment when program terminated from three to nine months after termination, to replace requirement that person who becomes nonresident begin repayment after three months with provision that repayment commences at same time as if residency were retained and revised repayment schedule and amounts of loans involved, amended Subsec. (b) to prohibit denial of $1,000 loan in cases of demonstrated need, and amended Subsec. (d) to specify that regulations made by corporation itself determine assumption of part of debt by corporation and made subsection specifically applicable to borrowers qualifying for interest benefits under Federal Higher Education Act of l965; 1969 act replaced provisions in Subsec. (a) detailing repayment schedules ranging from 4 to 10 years based on amount of loan with more general statement and required minimum yearly payments of at least $360 or the balance due, deleted former Subsec. (b) re uses to which loans required to be put, relettering remaining subsections accordingly, deleted special provisions re medical students and persons on active duty in armed forces (formerly in former Subsec. (c)) and deleted provisions limiting 10% repayment by corporations of tuition and academic fees and provisions allowing 20% repayment (formerly in former Subsec. (d)); P.A. 73-180 clarified applicability of criteria re federal interest benefits in Subsec. (c); P.A. 79-416 limited 10% repayments in Subsec. (c) to borrowers who are residents at the time of application; P.A. 79-430 changed Subsec. (c) so that 10% repayment made to borrower at close of repayment period rather than to lending institution, effective with respect to loans applied for for academic periods on or after July 1, 1979; P.A. 81-13 amended Subsec. (b) authorizing the Connecticut Student Loan Foundation to modify terms of repayment for loans, if such modifications conform with applicable federal laws and regulations; Sec. 10-363 transferred to Sec. 10a-206 in 1983 pursuant to reorganization of higher education system; P.A. 87-306 amended Subsec. (a) to replace the specific requirements for the terms and conditions of loans with a reference to the provisions of the Higher Education Act of 1965 for loans made or guaranteed in accordance with that act and with terms and conditions determined by the board for loans made, guaranteed or serviced by the corporation; P.A. 01-102 amended Subsec. (b) to replace general reference to federal laws and regulations with specific reference to the Higher Education Act of 1965 and to eliminate provision allowing more lenient or restrictive terms or conditions if the board determines that the action is justified by special circumstances and is consistent with the general objectives of the corporation, effective June 6, 2001; P.A. 05-184 deleted former Subsec. (c) re loan forgiveness for an obsolete loan program for which loans were applied for before July 1, 1979, effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006.



Section 10a-206a - Borrower in default on loan to have amount in default applied as reduction of any amount payable by the state to such borrower. Certain exceptions.

Upon notification to the Comptroller by the Connecticut Student Loan Foundation that any borrower under this chapter is in default on one or more installments of a loan made or guaranteed by the corporation under this chapter, including any interest related thereto, the Comptroller shall withhold any order upon the Treasurer for payment of any amount payable by the state to such borrower, unless the amount so payable is reduced by the amount of such indebtedness, provided any such amount payable by the state shall not be so reduced if (1) such amount payable is a payment of salary or wages, or any payment in lieu of or in addition to such salary or wages, to a state employee, (2) such taxes, penalties and interest have been fixed by the Commissioner of Revenue Services pursuant to a request within the time allowed under title 12 to correct the amount thereof, or (3) such taxes, penalties and interest have been determined by said commissioner to be due and such determination is the subject of an appeal pending before any court in this state. The Comptroller shall promptly notify the corporation of any payment reduced under the provisions of this section and shall promptly forward the amount of said reduction to the Connecticut Student Loan Foundation.

(P.A. 85-423, S. 2, 3; P.A. 86-403, S. 21, 132; P.A. 96-180, S. 16, 166; P.A. 00-220, S. 28, 43.)

History: P.A. 86-403 made technical changes; P.A. 96-180 made a technical change in Subdiv. (2) to specifically name Commissioner of Revenue Services, effective June 3, 1996; P.A. 00-220 added requirement for the Comptroller to promptly forward the amount of any payment reduction to the Connecticut Student Loan Foundation, effective July 1, 2000.



Section 10a-207 - (Formerly Sec. 10-364). Disability of minority not to disqualify for loan.

Any person otherwise qualifying for a loan made or guaranteed by the corporation shall not be disqualified by reason of his being under the age of eighteen years and for the purpose of applying for, receiving and repaying such a loan any such person shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges and obligations of a person of full age, with respect thereto.

(February, 1965, P.A. 491, S. 7; 1967, P.A. 3, S. 11; 1972, P.A. 127, S. 11.)

History: 1967 act simplified language for clarity; 1972 act changed age of majority from 21 to 18; Sec. 10-364 transferred to Sec. 10a-207 in 1983 pursuant to reorganization of higher education system.



Section 10a-208 - (Formerly Sec. 10-365). Contributions to corporation.

Notwithstanding the provisions of any general statute or special act or the provisions of any certificate of incorporation, charter or other articles of organization, all domestic corporations or associations organized for the purpose of carrying on business in this state and any person are hereby authorized to make contributions to the Connecticut Student Loan Foundation and such contributions shall be allowed as deductions in computing the net taxable income of any such person, corporation or association for purposes of any income or franchise tax imposed by the state.

(February, 1965, P.A. 491, S. 8; 1967, P.A. 3, S. 12.)

History: 1967 act substituted Connecticut Student Loan Foundation for Connecticut Foundation for Assistance to Higher Education; Sec. 10-365 transferred to Sec. 10a-208 in 1983 pursuant to reorganization of higher education system.



Section 10a-209 - (Formerly Sec. 10-366). Tax exemption.

The property, income, obligations and activities of the Connecticut Student Loan Foundation shall be exempt from all taxes and assessments by the state or any political subdivision thereof.

(February, 1965, P.A. 491, S. 9; 1967, P.A. 3, S. 13.)

History: 1967 act substituted Connecticut Student Loan Foundation for Connecticut Foundation for Assistance to Higher Education; Sec. 10-366 transferred to Sec. 10a-209 in 1983 pursuant to reorganization of higher education system.



Section 10a-210 - (Formerly Sec. 10-367). Annual report; content. Review of operating budget.

(a) The corporation shall make an annual report, on or before December thirty-first for the fiscal year ending September thirtieth, of its condition to the Governor, as provided in section 4-60, to the Board of Regents for Higher Education and to the General Assembly. The report shall include, in addition to the corporation’s financial statement, a copy of the report that the corporation submits annually to the United States Department of Education.

(b) The board shall review, at least once during each calendar quarter, the actual operating budget of the corporation to ensure that revenues and expenditures are remaining within annual budget projections.

(February, 1965, P.A. 491, S. 10; 1969, P.A. 660, S. 8; P.A. 77-124; 77-573, S. 24, 30; P.A. 83-587, S. 25, 96; P.A. 84-381, S. 4, 12; P.A. 85-302, S. 2, 3; P.A. 00-220, S. 29, 43; P.A. 05-184, S. 7; P.A. 11-48, S. 285.)

History: 1969 act changed report deadline from July first to September first; P.A. 77-124 deleted provision making corporation subject to banking commissioner, although not deemed a banking organization; P.A. 77-573 replaced commission for higher education with board of higher education; Sec. 10-367 transferred to Sec. 10a-210 in 1983 pursuant to reorganization of higher education system; P.A. 83-587 replaced board of higher education with board of governors in Subsec. (a); P.A. 84-381 amended Subsec. (a) to require that annual report include a statement of the financial condition and a description of the organization and to delete requirement that reports be made to general assembly only in odd-numbered years, added new Subsec. (b) re review of operating budget, added new Subsec. (c) re review of default rates and relettered former Subsec. (b) as Subsec. (d); P.A. 85-302 deleted former Subsec. (c) authorizing removal of lenders from loan guaranty eligibility list for excessive default rates, relettering former Subsec. (d) accordingly; P.A. 00-220 amended Subsec. (a) to change the date for the annual report, effective July 1, 2000; P.A. 05-184 amended Subsec. (a) by substituting requirement re including as part of the annual report a copy of the report submitted to the United States Department of Education for requirement re including a description of the organization, amended Subsec. (b) by adding reference to revenues and deleted former Subsec. (c) re administration of loans made before July 1, 1965, effective July 1, 2005; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011.



Section 10a-211 - (Formerly Sec. 10-368). Termination of corporation.

The corporation and its corporate existence shall continue until terminated by law upon a finding that there no longer exists any need for such a corporation; provided no such law shall take effect as long as the corporation shall have bonds, notes or other obligations outstanding. For the purpose of this section, any appropriation or advance made to the corporation by the state, which has not been repaid, shall not be deemed to be an outstanding obligation of the corporation. Upon the dissolution of the corporation or the cessation of its activities, all the assets, property and moneys of such corporation shall be paid over, upon dissolution, to the respective undergraduate scholarship funds of higher educational institutions located in Connecticut, gifts to which are deductible or exempt from income, estate and succession taxation as more specifically described in Sections 170(c)(2), 501(c)(3) and 2055(a)(2) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and section 12-347, in such proportions as a majority of the board shall in its absolute discretion determine.

(February, 1965, P.A. 491, S. 11; P.A. 89-211, S. 18; P.A. 05-184, S. 8; P.A. 06-196, S. 82.)

History: Sec. 10-368 transferred to Sec. 10a-211 in 1983 pursuant to reorganization of higher education system; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 05-211 added references to bonds and to assets and eliminated provision requiring that upon dissolution all assets, property and moneys shall be vested in the General Fund, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 10a-212 - (Formerly Sec. 10-368a). False statement or misrepresentation. Financial information.

(a) Any person who, by means of an intentionally false statement or misrepresentation, obtains, or attempts to obtain, or aids or abets any person to obtain, any loan or guaranty thereof under the provisions of this chapter, shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(b) The corporation may require such financial information as it deems necessary to substantiate the information contained in the application for assistance under this chapter. No provision of the general statutes shall be construed as prohibiting the disclosure, to the corporation or to a lender of any student loan guaranteed by the corporation, of the names or addresses of students or former students who received such loans.

(1967, P.A. 3, S. 14; P.A. 80-481.)

History: P.A. 80-481 divided section into subsections and added provision re disclosure of names or addresses of former recipients of loans; Sec. 10-368a transferred to Sec. 10a-212 in 1983 pursuant to reorganization of higher education system.



Section 10a-213 to 10a-215 - (Formerly Secs. 10-368b to 10-368d). Unrestricted and restricted funds. Bond issue. General obligation bonds.

Sections 10a-213 to 10a-215, inclusive, are repealed, effective July 1, 2005.

(1967, P.A. 3, S. 15–17; P.A. 75-423, S. 1, 2; P.A. 77-614, S. 19, 610; P.A. 78-236, S. 5, 20; S.A. 79-95, S. 106, 109; S.A. 80-41, S. 62, 68; P.A. 90-129, S. 2–4; P.A. 94-245, S. 15, 46; P.A. 05-184, S. 9.)



Section 10a-216 - (Formerly Sec. 10-368e). Student Loan Foundation to succeed to rights and duties.

The Connecticut Student Loan Foundation shall succeed to all the powers, rights, duties and obligations pertaining, on March 31, 1967, to the Connecticut Foundation for Financial Assistance to Higher Education.

(1967, P.A. 3, S. 18.)

History: Sec. 10-368e transferred to Sec. 10a-216 in 1983 pursuant to reorganization of higher education system.






Chapter 187b - Connecticut Higher Education Supplemental Loan Authority

Section 10a-221 - Declaration of policy.

It is declared that, for the benefit of the people of the state, the increase of their commerce, welfare and prosperity and the improvement of their health and living conditions, it is essential that this and future generations of youths be given the fullest opportunity to learn and to develop their intellectual capacity and skills. It is recognized that costs connected with collegiate education are increasingly burdensome and that it is essential that students attending institutions for higher education, and parents and others responsible for paying the costs thereof, be provided with lower cost financial assistance in order to help such students to achieve higher levels of learning and development of their intellectual capacity and skills. It is also recognized that Connecticut institutions for higher education should be provided with appropriate additional means to assist qualified students financially to achieve the required levels of learning and development of their intellectual capacity and skills. It is the purpose of this chapter and policy of the state to provide a measure of financial assistance to students in or from the state, their parents and others responsible for the costs of their education and an alternative method to enable Connecticut institutions for higher education to assist qualified students to attend such institutions, all to the public benefit and good, to the extent and manner provided herein.

(P.A. 82-313, S. 1, 28; P.A. 87-295, S. 1, 8; P.A. 06-196, S. 83.)

History: P.A. 87-295 provided that it is essential that students attending all institutions for higher education, rather than only institutions in the state be provided with lower cost financial assistance, added that the purpose of the chapter be to provide financial assistance to students from, as well as in, the state and made technical changes; P.A. 06-196 made technical changes effective June 7, 2006.



Section 10a-222 - Short title.

This chapter may be referred to and cited as the “Connecticut Higher Education Supplemental Loan Authority Act”.

(P.A. 82-313, S. 2, 28.)



Section 10a-223 - Definitions.

In this chapter, the following words and terms shall have the following meanings unless the context indicates another or different meaning or intent:

(1) “Authority” means the Connecticut Higher Education Supplemental Loan Authority constituted as a subsidiary of the Connecticut Health and Educational Facilities Authority as provided in section 10a-179a;

(2) “Authorized officer” means an employee of the Connecticut Health and Educational Facilities Authority or of the authority who is authorized by the board of directors of the authority to execute and deliver documents and papers and to act in the name of and on behalf of the authority;

(3) “Authority loans” means education loans by the authority, or loans by the authority from the proceeds of bonds for the purpose of funding education loans;

(4) “Board” means the board of directors of the authority;

(5) “Bonds” or “revenue bonds” means revenue bonds or notes of the authority issued under the provisions of this chapter, including revenue refunding bonds or notes;

(6) “Bond resolution” means the resolution or resolutions of the authority and the trust agreement, if any, authorizing the issuance of and providing for the terms and conditions applicable to bonds;

(7) “Borrower” means a student and any parent who has received or agreed to pay an education loan;

(8) “Connecticut Health and Educational Facilities Authority” means the quasi-public authority established pursuant to section 10a-179;

(9) “Connecticut institution for higher education” means an institution for higher education within the state;

(10) “Default insurance” means insurance insuring education loans, authority loans or bonds against default;

(11) “Default reserve fund” means a fund established pursuant to a bond resolution for the purpose of securing education loans, authority loans or bonds;

(12) “Education loan” means a loan which is made by the authority to a student in or from the state, or the parents of such a student, or both, to finance the attendance of the student at an institution for higher education, or a loan by or on behalf of a participating institution for higher education from the proceeds of an authority loan, to a student, or the parents of a student, or both, to finance the student’s attendance at such institution;

(13) “Loan funding deposit” means moneys or other property deposited by a Connecticut institution for higher education with the authority, a guarantor or a trustee for the purpose of (A) providing security for bonds, (B) funding a default reserve fund, (C) acquiring default insurance, or (D) defraying costs of the authority, such moneys or properties to be in such amounts as deemed necessary by the authority or guarantor as a condition for such institution’s participation in the authority’s programs;

(14) “Institution for higher education” means a degree-granting educational institution within the United States authorized by applicable law to provide a program of education beyond the high school level and (A) described in Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and exempt from taxation under Section 501(a) of said code with respect to a trade or business carried on by such institution which is not an unrelated trade or business, determined by applying Section 513(a) of said code to such organization or a foundation established for its benefit, or (B) exempt from taxation under said code as a governmental unit;

(15) “Participating institution for higher education” means a Connecticut institution for higher education which, pursuant to the provisions of this chapter, undertakes the financing directly or indirectly of education loans as provided in this chapter;

(16) “Parent” means any parent, legal guardian or sponsor of a student at an institution for higher education;

(17) “Education loan series portfolio” means all education loans made by the authority or by or on behalf of a specific participating institution for higher education which are funded from the proceeds of a related specific bond issue of the authority.

(P.A. 82-313, S. 3, 28; P.A. 87-295, S. 2, 8; P.A. 89-211, S. 19; P.A. 91-210, S. 1, 5; P.A. 93-96, S. 1; P.A. 12-149, S. 6; P.A. 13-261, S. 6.)

History: P.A. 87-295 included “education loans by the authority” in the definition of “authority loans”; added new Subsec. (f) defining “Connecticut institution for higher education” and renumbered the remaining Subsecs.; redefined “education loan” to include loans made by the authority; redefined “institution for higher education” to mean an institution in the United States rather than one in the state; redefined “participating institution for higher education” to mean a Connecticut institution; redefined “education loan series portfolio” to include loans made by the authority; and made technical changes; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 91-210 amended Subsec. (k) to reflect changes in the definitions in the Internal Revenue Code of 1986; P.A. 93-96 made a technical amendment to Subsec. (k), defining “institution for higher education”; P.A. 12-149 redesignated Subdiv. (a) as Subdiv. (1) and amended same to redefine “authority”, added Subdiv. (2) defining “authorized officer”, redesignated Subdiv. (b) as Subdiv. (3), added Subdiv. (4) defining “board”, redesignated Subdivs. (c) to (e) as Subdivs. (5) to (7), added Subdiv. (8) defining “Connecticut Health and Educational Facilities Authority” and redesignated Subdivs. (f) to (n) as Subdivs. (9) to (17), effective July 1, 2012; P.A. 13-261 amended Subdiv. (1) to make a technical change, effective July 11, 2013.



Section 10a-224 - Executive director and board of directors of authority. Continuation of authority. Liability and indemnification.

(a) The executive director of the Connecticut Higher Education Supplemental Loan Authority shall supervise the administrative affairs and technical activities of the authority in accordance with the directives of the board. The executive director shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority, the minute book or journal of the authority, and its official seal. The executive director or another authorized officer may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

(b) (1) Five members of the board shall constitute a quorum. The affirmative vote of five of the members of the board shall be necessary for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum of members to exercise all the rights and perform all the duties of the board. Any action taken by the board under the provisions of this chapter may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted. (2) The board of directors may delegate to three or more of its members such board powers and duties as it may deem proper. At least one of such members shall not be a state employee.

(c) Before the issuance of any bonds or notes under the provisions of this chapter, the chairman and vice-chairman of the board of directors, the executive director and any other member of the board authorized by resolution of the board to handle funds or sign checks of the authority and any other authorized officer shall execute a surety bond in the penal sum of fifty thousand dollars, or in lieu thereof the chairman shall obtain a blanket position bond covering the executive director and every member of the board and other employee or authorized officer of the authority in the penal sum of fifty thousand dollars. Each such bond shall be conditioned upon the faithful performance of the duties of the principal or the members, executive director and other authorized officers or employees, as the case may be, shall be executed by a surety company authorized to transact business in the state as surety, and shall be filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the authority.

(d) The members of the board shall receive no compensation for the performance of their duties hereunder but each such member shall be paid the necessary expenses incurred by such member while engaged in the performance of such duties.

(e) (1) No member of the board or officer, agent or employee of the authority shall, directly or indirectly, have any financial interest in any participating institution for higher education or in any corporation, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity contracting with the authority. Any individual who violates the provisions of this subsection shall be fined not less than fifty dollars or more than one thousand dollars or imprisoned not more than thirty days, or both.

(2) Notwithstanding the provisions of subdivision (1) of this subsection or the provisions of any other law, it shall not be or constitute a conflict of interest or violation of the provisions of said subdivision or the provisions of any other law for a trustee, director, officer or employee of a participating institution of higher education or for a person having the required favorable reputation for skill, knowledge and experience in state and municipal finance or for a person having the required favorable reputation for skill, knowledge and experience in the higher education loan finance field to serve as a member of the board; provided, in each case to which the provisions of this subdivision are applicable, such trustee, director, officer or employee of such participating institution of higher education abstains from discussion, deliberation, action and vote by the board in specific respect to any undertaking pursuant to this chapter in which such participating institution of higher education has a direct interest separate from the interests of all of the participating institutions generally, or such person having the required favorable reputation for skill, knowledge and experience in state and municipal finance abstains from discussion, deliberation, action and vote by the board in specific respect to any sale, purchase or ownership of bonds of the authority in which the investment banking firm or insurance company or bank of which such person is a partner, officer or employee has or may have a current or future interest, or such person having the required favorable reputation for skill, knowledge and experience in the higher education loan finance field abstains from discussion, deliberation, action and vote by the board in specific respect to any action of the authority in which any partnership, firm, joint venture, sole proprietorship or corporation of which such person is an owner, venturer, participant, partner, officer or employee has or may have a current or future interest.

(f) The board of directors of the authority shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services, including a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing and retiring bonds, bond anticipation notes and other obligations of the authority; (6) awarding loans, grants and other financial assistance, including eligibility criteria, the application process and the role played by the authority’s staff and board of directors; and (7) the use of surplus funds to the extent authorized under this chapter or other provisions of the general statutes.

(g) The authority shall continue as long as it shall have bonds or other obligations outstanding and until its existence is terminated by law. Upon termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state of Connecticut.

(h) The provisions of section 1-125, subsection (f) of section 10a-230 and this subsection shall apply to any officer, director or employee of the Connecticut Health and Educational Facilities Authority appointed as a director of the authority and to any employee of the Connecticut Health and Educational Facilities Authority who is an authorized officer of the authority. Any such person shall not be personally liable for the debts, obligations or liabilities of the authority as provided in said section 1-125. The authority shall, and the Connecticut Health and Educational Facilities Authority may, provide for the indemnification to protect, save harmless and indemnify such officer, director or employee of the Connecticut Health and Educational Facilities Authority as provided by said section 1-125.

(P.A. 82-313, S. 4, 28; P.A. 87-295, S. 3, 8; P.A. 88-266, S. 24, 46; May Sp. Sess. P.A. 04-2, S. 59; P.A. 07-108, S. 1; P.A. 11-48, S. 285; P.A. 12-80, S. 160; 12-149, S. 7.)

History: P.A. 87-295 in Subsec. (a) added the commissioner of higher education as a member of the authority and provided that he may designate a deputy or staff member to represent him, in Subsec. (d) increased the number of members required for a quorum from four to five, inserted “Connecticut” before institutions for higher education, expanded the provisions of Subsec. (g)(1), and made technical changes; P.A. 88-266 amended Subsec. (a) by specifying that authority is a political subdivision of the state and performs a governmental function and requiring powers of the authority to be vested in and exercised by a board of directors, amended Subsec. (b) to require chairperson of board to be appointed by governor with advice and consent of general assembly, amended Subsec. (c) to require executive director to supervise administrative affairs and technical activities of the authority, designated existing provisions of Subsec. (d) as Subdiv. (1) and added Subdiv. (2) re delegation of board powers and duties, amended references to board and authority in Subsecs. (a) to (g), inclusive, and added Subsec. (h) requiring board to adopt written procedures and Subsec. (i) re existence and termination of the authority. May Sp. Sess. P.A. 04-2 amended Subsec. (a) to add provision re appointment of “active or retired” trustees, directors, officers or employees of institutions for higher education to the board of directors, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date; P.A. 07-108 amended Subsec. (a) to delete restriction against more than one appointed member from a constituent unit, effective July 1, 2007; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (a), effective July 1, 2011; P.A. 12-80 amended Subsec. (g)(1) to rephrase penalty provision and replace maximum term of imprisonment of “one month” with “thirty days”; P.A. 12-149 deleted former Subsecs. (a) and (b) re creation of the authority and appointment of chairperson, executive director and assistant executive director and election of members of board of directors, redesignated existing Subsec. (c) as Subsec. (a) and amended same by making a technical change and replacing “assistant executive director or other person” with “another authorized officer”, redesignated existing Subsecs. (d) and (e) as Subsecs. (b) and (c), amended redesignated Subsec. (c) to add references to authorized officers, redesignated existing Subsecs. (f) and (g) as Subsecs. (d) and (e), amended redesignated Subsec. (e)(2) to make a technical change, redesignated existing Subsecs. (h) and (i) as Subsecs. (f) and (g) and added new Subsec. (h) re application of provisions of Sec. 1-125, Sec. 10a-230(f) and Subsec. to any officer, director or employee of the authority appointed as a director and to any employee of the authority who is an authorized officer, effective July 1, 2012.

Cited. 230 C. 24.



Section 10a-225 - Powers of authority. Use of authority loans. Reduction of principal and interest owed by participating institutions. Master promissory notes.

(a) The purpose of the authority shall be to assist borrowers and Connecticut institutions for higher education in the financing and refinancing of the costs of education and for this purpose the authority is authorized and empowered:

(1) To adopt bylaws for the regulation of its affairs and the conduct of its business.

(2) To adopt an official seal and alter the same at pleasure.

(3) To maintain an office at such place or places in the state as it may designate.

(4) To sue and be sued in its own name, plead and be impleaded.

(5) To establish criteria and guidelines for education loan financing programs. Such criteria and guidelines shall include such eligibility standards for borrowers as the authority shall determine are necessary or desirable in order to effectuate the purposes of this chapter, including the following: (A) Each student shall have a certificate of admission or enrollment at an institution for higher education, (B) each student, or the parents of each student, shall satisfy such financial qualifications as the authority shall establish to effectuate the purposes of this chapter, and (C) each student, and the parents of each student, shall submit to the student’s institution for higher education or to the authority, as the authority may determine, such information as may be required by the authority.

(6) To establish specific criteria governing the eligibility of Connecticut institutions for higher education to participate in its programs, the making of authority loans and education loans, provisions for default, the establishment of default reserve funds, the purchase of default insurance, the provision by such institutions of prudent debt service reserves, the furnishing by Connecticut institutions for higher education and others of such additional guarantees of the education loans, authority loans or the bonds as the authority shall determine and any procedures for allocating authority loans among Connecticut institutions for higher education eligible for the program of the authority in order to effectuate the purpose of this chapter. All such criteria shall be established to assure the marketability of the bonds and the adequacy of the security for the bonds. The criteria governing the eligibility of Connecticut institutions for higher education shall include limitations upon the principal amounts and the terms of education loans and qualifications and characteristics of borrowers.

(7) To establish guidelines, criteria and procedures not in conflict with existing statutes with respect to authority loans, education loans and education loan series portfolios. Such guidelines, criteria and procedures shall not be construed as regulations within the scope of chapter 54.

(8) To receive and accept from any source loans, contributions or grants, including money, property, labor, and other things of value from any source for or in aid of an authority education loan financing program or any portion thereof and, when desirable, to use such funds, property or labor only for the purposes for which it was loaned, contributed or granted.

(9) To contract with guarantors, financial institutions or other qualified loan origination and servicing organizations, which shall assist in prequalifying borrowers for education loans and which shall service and administer each education loan. The authority may require that each borrower be charged a fee to defray the costs of origination, servicing and administration of education loans. The amount and method of collection of such fee shall be determined by the authority. Participating institutions for higher education may perform any of the acts described in this subdivision, or contract for their performance by others, if these acts are authorized by the authority.

(10) To contract with a guarantor to provide security for the payment of education loans through the issuance of insurance against default or to provide a guarantee of payment covering all or a portion of any education loan made by or on behalf of the authority or by or on behalf of a participating institution for higher education from the proceeds of an authority loan.

(11) To employ attorneys, accountants, consultants, financial experts, loan processors, banks, managers, and such other employees and agents as may be necessary in its judgment, and to fix their compensation.

(12) To make authority loans, including loans on which interest may accrue and periodically be added to the principal of such loan and be subject to additional interest, and to require that the proceeds be used in accordance with guidelines established by the authority for making education loans and paying costs and fees in connection therewith.

(13) To charge and equitably apportion among participating institutions for higher education its administrative costs and expenses incurred in the exercise of the powers and duties granted by this chapter.

(14) To borrow working capital funds and other funds as may be necessary for start-up and continuing operations, as long as such funds are borrowed in the name of the authority only. Such borrowings shall be limited obligations of the character described in section 10a-232 and shall be payable solely from revenues of the authority or the proceeds of bonds pledged for that purpose.

(15) Notwithstanding any other provisions of this chapter, to commingle and pledge as security for a series or issue of bonds, only with the consent of all of the Connecticut institutions for higher education which are participating in such series or issue: (A) The education loan series portfolios and some or all future education loan series portfolios of the authority or of such institutions for higher education, and (B) the loan funding deposits of such institutions, provided education loan series portfolios and other security and moneys set aside in any fund or funds pledged for any series of bonds or issue of bonds shall be held for the sole benefit of such series or issues separate and apart from education loan series portfolios and other security and moneys pledged for any other series or issue of bonds of the authority. Bonds may be issued in series under one or more resolutions or trust agreements in the discretion of the authority.

(16) To examine records and financial reports of institutions for higher education, and to examine records and financial reports of any person, organization or institution retained under subdivision (9), (10) or (11) of this subsection.

(17) To do all things necessary or convenient to carry out the purposes of this chapter. In carrying out the purposes of this chapter, the authority may issue bonds, the proceeds of which are used to make authority loans. In the event all or a portion of such proceeds are loaned to one or more participating institutions for higher education or to any combination of participating institutions for higher education, all other provisions of this chapter shall apply to and for the benefit of the authority and the participants in such joint project or projects. Any such joint participation requires the express approval of all participants.

(18) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including contracts and agreements for such professional services as the board of directors shall deem necessary, including, but not limited to, financial consultants, bond counsel, underwriters and technical specialists and investment agreements, as provided in section 10a-238.

(b) The authority shall require that authority loans be used solely for the purpose of education loans and in an amount not to exceed the total cost of attendance, less other forms of student assistance, as defined by the authority. In determining “other forms of student assistance” the authority may consider (1) grants received under any federal or state grant programs, (2) loan proceeds received under any federal or other state loan program, (3) scholarship, grants or other nonrepayable assistance received from government agencies, educational institutions or organizations, and (4) expected family contributions. The authority shall require that each borrower under an education loan shall use the proceeds solely for educational purposes and purposes reasonably related thereto.

(c) Whenever refunding bonds are issued to refund bonds the proceeds of which were used to make authority loans, the authority may reduce the amounts of principal or interest, or both, it is owed by the participating institution for higher education which had received authority loans from the proceeds of the refunded bonds. Such institutions may, or in accordance with guidelines established by the authority shall, use any reduced amount to reduce the amount of interest being paid on education loans which the institution has made pursuant to the authority loans from the proceeds of the refunded bonds.

(d) (1) The authority may develop and require the use of a master promissory note for education loans. Each master promissory note shall allow borrowers to receive, in addition to initial education loans, additional education loans for the same or subsequent periods of enrollment. Each master promissory note shall include a provision stating that the note shall be governed by and construed pursuant to the laws of the state of Connecticut.

(2) Notwithstanding any provision of the general statutes or any regulation adopted pursuant to said statutes, each education loan made under a master promissory note pursuant to this subsection may be sold or assigned independently of any other education loan made under the same master promissory note and each such loan shall be separately enforceable on the basis of an original or copy of the master promissory note in accordance with the terms of the master promissory note.

(3) Notwithstanding any provision of the general statutes, each such master promissory note shall be fully negotiable within the meaning and for all purposes of title 42a, regardless of whether the form and character of such master promissory note qualifies under the terms of the provisions of title 42a.

(4) The authority may pledge all or any part of its interest in any such master promissory note or the education loan evidenced by such note as security for any issue of bonds or notes or any other obligations. Such pledge shall be valid and binding from the time when the pledge is made; the interest so pledged by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority or any participating institution for higher education, irrespective of whether such parties have notice of the lien. Such lien shall have priority over all other liens, including, without limitation, the lien of any person who in the ordinary course of business furnishes services or materials to the authority. Notwithstanding the provisions of title 42a, neither the bond resolution nor any financing statement, continuation statement or other instrument by which a pledge or security interest is created or by which the authority’s interest in such master promissory notes is assigned need be filed in any public records in order to perfect the security interest or lien thereof as against third parties. Any outright sale by the authority of any education loan evidenced by such a master promissory note shall be effective and perfected automatically upon attachment as defined in title 42a.

(P.A. 82-313, S. 5, 28; P.A. 87-295, S. 4, 8; P.A. 88-266, S. 25, 46; P.A. 93-96, S. 4; P.A. 94-180, S. 16, 17; P.A. 07-108, S. 2.)

History: P.A. 87-295 made the section conform with the definitions in Sec. 10a-223 as amended by P.A. 87-295 and made technical changes; P.A. 88-266 amended Subsec. (a) by requiring that guidelines, procedures, etc., not conflict with existing statutes in Subdiv. (7), specifying receipt of money, property, labor, and other things of value from any source is permitted in Subdiv. (8) and adding Subdiv. (18) re authorization and power to make and enter into contracts; P.A. 93-96 amended Subdiv. (18) to allow authority to enter into investment agreements; P.A. 94-180 amended Subsec. (a)(12) to specify that the loans include loans on which interest may accrue and periodically be added to the principal of the loan and be subject to additional interest, effective July 1, 1994; P.A. 07-108 added Subsec. (d) re master promissory notes, effective July 1, 2007.



Section 10a-226 - Payment of expenses.

All expenses incurred in carrying out the provisions of this chapter shall be payable solely from funds provided under the authority of this chapter and no liability or obligations shall be incurred by the authority hereunder beyond the extent to which moneys shall have been provided under the provisions of this chapter.

(P.A. 82-313, S. 6, 28.)



Section 10a-227 - Acquisition of property by authority.

The authority is authorized and empowered to establish specific guidelines relating to the deposits of certain moneys, endowments or properties by Connecticut institutions for higher education which would provide security for education loan funding programs, authority loans, education loans or for bonds and to establish guidelines relating to guarantees of or contracts to purchase education loans or bonds by such institutions or by financial institutions or others. A default reserve fund may be established for each series or issue of bonds. In this regard, the authority is empowered to receive such moneys, endowments, properties and guarantees as it deems appropriate and, if necessary, to take title in the name of the authority or in the name of a participating institution for higher education or a trustee.

(P.A. 82-313, S. 7, 28; P.A. 87-295, S. 5, 8.)

History: P.A. 87-295 inserted “Connecticut” before “institutions for higher education”.



Section 10a-228 - Conveyance of title to participating institutions.

When the principal of, interest on and premium, if any, due in connection with bonds of the authority issued to finance the cost of an education loan financing program or programs, including any refunding bonds issued to refund and refinance such bonds, have been fully paid and retired or when adequate provision has been made to fully pay and retire the same, and all other conditions of the bond resolution authorizing the same have been satisfied and the security interest or lien created by such bond resolution has been released in accordance with the provisions thereof, the authority shall promptly execute such deeds and conveyances as are necessary and required to convey any remaining moneys, properties and other assets comprising loan funding deposits to the participating institutions for higher education which furnished the same in proportion to the amounts furnished by the respective participating institutions for higher education.

(P.A. 82-313, S. 8, 28.)



Section 10a-229 - Notes of authority.

The authority may from time to time issue negotiable notes for any corporate purpose and may from time to time renew any notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes partly to renew notes or to discharge other obligations then outstanding and partly for any other purpose. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing revenue bonds of the authority or any issue thereof, and the authority may include in any notes, any terms, covenants or conditions which it is authorized to include in any bonds. Such resolution or resolutions may delegate to the executive director, assistant executive director, or any member of the board of directors of the authority or any combination of them, the power to determine any of the details of the notes and to award such notes to a purchaser or purchasers. All such notes shall be payable solely from the revenues of the authority, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding.

(P.A. 82-313, S. 9, 28; P.A. 88-266, S. 26, 46.)

History: P.A. 88-266 added reference to board of directors.



Section 10a-230 - Bonds.

(a) The authority may from time to time issue revenue bonds for any corporate purpose and all such revenue bonds, notes, bond anticipation notes or other obligations of the authority issued pursuant to this chapter shall be and are hereby declared to be negotiable for all purposes notwithstanding their payment from a limited source and without regard to any other law or laws. In anticipation of the sale of such revenue bonds, the authority may issue negotiable bond anticipation notes and may renew the same from time to time, but the maximum maturity of any such note, including renewals of such notes shall not exceed five years from the date of issue of the original note. Such notes shall be paid from any revenues of the authority available therefor and not otherwise pledged, or from the proceeds of sale of the revenue bonds of the authority in anticipation of which they were issued. The notes shall be issued in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of the authority may contain.

(b) The revenue bonds and notes of every issue shall be payable solely out of the revenues of the authority pertaining to the program relating to such bonds or notes including principal and interest on authority loans and education loans, and any other revenues derived from or in connection with any other authority loans and education loans, payments by participating institutions for higher education, banks, guarantors, insurance companies or others pursuant to letters of credit or purchase agreements, investment earnings from funds or accounts maintained pursuant to the bond resolution, insurance proceeds, loan funding deposits, proceeds of sales of education loans, proceeds of refunding bonds and fees, charges and other revenues, funds and other assets of the authority but subject only to any agreements with the holders of particular revenue bonds or notes pledging any particular revenues and subject to any agreements with any participating institution for higher education.

(c) The revenue bonds or notes may be issued as serial bonds or notes or as term bonds or notes, or the authority, in its discretion, may issue bonds or notes of both types. The revenue bonds or notes shall be authorized by resolution of the members of the board of directors of the authority and shall bear such date or dates, mature at such time or times, not exceeding the year following the last year in which the final payments in an education loan series portfolio are due, or thirty years from the date of issuance, whichever is sooner, from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form either coupon or registered, carry such registration or conversion privileges, be executed with manual or facsimile signatures in such manner, be payable in lawful money of the United States at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. Such resolution or resolutions may delegate to the executive director, assistant executive director or any member of the board of directors of the authority, or any combination of them, the power to determine any of the matters set forth in this section and the power to award the bonds to a purchaser or purchasers at public sale or to negotiate a sale to a purchaser or purchasers. The revenue bonds or notes may be sold for such price or prices as the authority shall determine. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(d) Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be a part of the contract with the holders of the revenue bonds to be authorized, as to: (1) Pledging all or any part of the revenues, funds or other assets of the authority, including, but not limited to, the authority loans and education loans to secure such bonds or notes; (2) pledging all or any part of the revenues paid to the authority by any guarantor or insurance company; (3) pledging any revenue-producing contract or contracts made by the authority with any individual, partnership, corporation or association or other body, public or private, or any federally guaranteed security and moneys received or receivable therefrom whether such security is acquired by the authority or a participating institution for higher education to secure the payment of the revenue bonds or notes or of any particular issue of revenue bonds or notes, subject to such agreements with bondholders or noteholders as may then exist; (4) the fees and other amounts to be charged, and the sums to be raised in each year thereby, and the use, investment and disposition of such sums; (5) the establishment and setting aside of reserves or sinking funds, the setting aside of loan funding deposits, capitalized interest accounts, and cost of issuance accounts, and the regulation and disposition thereof; (6) limitations on the use of the education loans; (7) limitations on the purpose to which the proceeds of the sale of any issue of revenue bonds or notes then or thereafter to be issued may be applied, including as authorized purposes, all costs and expenses necessary or incidental to the issuance of bonds, to the acquisition of or commitment to acquire any federally guaranteed security and pledging such proceeds to secure the payment of the revenue bonds, notes or any issue of the revenue bonds or notes; (8) limitations on the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured and the terms on which additional bonds or notes rank on a parity with, or are subordinate or superior to, other bonds or notes; (9) the refunding of outstanding bonds or notes; (10) the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given; (11) limitations on the amount of moneys derived from the educational program to be expended for operating, administrative or other expenses of the authority; (12) defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of such holders in the event of default; (13) the duties, obligations and liabilities of any trustee or paying agent; (14) providing for guarantees, pledges of endowments, letters of credit, property or other security for the benefit of the holders of such bonds or notes; and (15) any other matters relating to the bonds or notes which the authority deems desirable.

(e) Subject to the approval of the State Treasurer or the Treasurer’s deputy appointed pursuant to section 3-12, required under subsection (b) of section 1-124, in connection with, or incidental to:

(1) The issuance or carrying of bonds, notes or other obligations of the authority, or the acquisition or carrying of any investment or program of investment, the authority may enter into any contract which the authority determines to be necessary or appropriate to place the obligation or investment of the authority, as represented by the bonds, notes or other obligations, investment or program of investment and the contract or contracts, in whole or in part, on the interest rate, cash flow or other basis desired by the authority, including, without limitation, contracts commonly known as interest rate swap agreements, forward payment conversion agreements, futures or contracts providing for payments based on levels of, or changes in, interest rates, stock or other indices, or contracts to exchange cash flows or a series of payments, or contracts, including, without limitation, interest rate floors or caps, options, puts or calls to hedge payment, rate, spread or similar exposure or contracts for the purchase of option rights with respect to the mandatory tender for purchase of bonds, notes or other obligations of the authority, which are subject to mandatory tender or redemption, including the issuance of certificates evidencing the right of the owner to exercise such option rights. Such contracts or agreements may also be entered into by the authority in connection with, or incidental to, entering into or maintaining any agreement which secures its bonds, notes or other obligations, subject to the terms and conditions of the agreement respecting outstanding obligations. In entering into any such contract or agreement, the authority shall give due consideration to the creditworthiness of the counter party or counter parties, including any rating by a nationally recognized rating agency, the impact on any rating on outstanding bonds or notes of the authority or any other criteria as the authority may deem appropriate, provided the unsecured long-term obligations of the counter party are rated the same or higher than the underlying rating of the authority on the applicable bonds or notes by at least one nationally recognized rating agency. For purposes of this subsection, counter party includes any party providing an unconditional guaranty of the obligations of the counter party under such contract or agreement; and

(2) The issuance or carrying of bonds, notes or other obligations or entering into any of the contracts or agreements referred to in subdivision (1) of this subsection, the authority may enter into credit enhancement or liquidity agreements, or other necessary or appropriate agreements, with payment, interest rate, security, default, remedy and other terms and conditions as the authority determines, and the authority may pledge all of any part of the collateral that secures the applicable bonds or notes, to the authority’s payment obligations under any contract or agreement entered into pursuant to this subsection. Such pledge shall be valid and binding from the time when the pledge is made; the interest so pledged by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority or any participating institution of higher education, irrespective of whether such parties have notice thereof. Such lien shall have priority over all other liens, including, without limitation, the lien of any person who in the ordinary course of business furnishes services or materials to the authority. Notwithstanding the provisions of title 42a, neither the bond resolution nor any financing statement, continuation statement or other instrument by which a pledge or security interest is created or by which the authority’s interest in such collateral is assigned need be filed in any public records in order to perfect the security interest or lien thereof as against third parties. The authority’s obligations under any contract or agreement entered into pursuant to this subsection may be enforced as provided in section 10a-235.

(f) Neither the members of the board of directors of the authority nor any person executing the revenue bonds or notes shall be liable personally on the revenue bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(g) The authority shall have power out of any funds available therefor to purchase its bonds or notes. The authority may hold, pledge, cancel or resell such bonds or notes subject to and in accordance with the agreements with bondholders.

(P.A. 82-313, S. 10, 28; P.A. 88-266, S. 27, 28, 46; May Sp. Sess. P.A. 04-2, S. 60, 61; P.A. 07-108, S. 3; P.A. 08-116, S. 7.)

History: P.A. 88-266 inserted references to “board of directors” in Subsecs. (c) and (e); May Sp. Sess. P.A. 04-2 amended Subsec. (b) to allow revenue bonds under section to be payable from revenues from other authority loans and education loans and other funds or assets of the authority and amended Subsec. (d) to authorize the pledging of funds, moneys receivable and other assets of the authority to secure bonds under section, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date; P.A. 07-108 made a technical change in Subsec. (a), added new Subsec. (e) to allow authority to enter into arrangements to manage interest rate and cash flow fluctuations in connection with issuing, carrying, or securing its bonds or notes and redesignated existing Subsecs. (e) and (f) as Subsecs. (f) and (g), effective July 1, 2007; P.A. 08-116 made a technical change in Subsec. (d)(8), effective May 27, 2008.



Section 10a-231 - Trust agreement to secure bonds or notes.

In the discretion of the authority any revenue bonds or notes issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within the state. Such trust agreement or the resolution providing for the issuance of such revenue bonds or notes may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged. Such trust agreement or resolution providing for the issuance of such revenue bonds or notes may contain such provisions for protecting and enforcing the rights and remedies of the bondholders or noteholders as may be reasonable and proper and not in violation of law, including particularly provisions specifically authorized by this chapter to be included in any resolution or resolutions of the authority authorizing revenue bonds or notes thereof. Any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or notes or of revenues or other moneys may furnish such indemnity bonds or pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders or noteholders and of the trustee or trustees, and may restrict the individual right of action by bondholders or noteholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders and noteholders. All expenses incurred in carrying out the provisions of such trust agreement or resolutions may be treated as a part of the cost of the education loan program.

(P.A. 82-313, S. 11, 28.)



Section 10a-232 - Payment of bonds or notes. Creation of special capital reserve funds.

(a) Revenue bonds or notes issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof or a pledge of the full faith and credit of the state or of any such political subdivision, but shall be payable solely from the revenues and funds herein provided therefor. All such revenue bonds or notes shall contain on the face thereof a statement to the effect that: (1) The state of Connecticut shall not be obligated to pay the same or the interest thereon and (2) the authority shall not be obligated to pay the same or the interest thereon except from revenues of the education loan program or programs or the portion thereof for which they are issued, and that neither the full faith and credit nor the taxing power of the state of Connecticut or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds or notes.

(b) Notwithstanding the foregoing, (1) the constituent units of the state system of higher education may participate in one or more education loan programs with the authority and may incur indebtedness pursuant to authority loans, and (2) the authority may create and establish one or more reserve funds to be known as special capital reserve funds and may pay into such special capital reserve funds (A) any moneys appropriated and made available by the state for the purposes of such funds, (B) any proceeds of sale of notes or bonds, to the extent provided in the resolution of the authority authorizing the issuance thereof, and (C) any other moneys which may be made available to the authority for the purpose of such funds from any other source or sources. The moneys held in or credited to any special capital reserve fund established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of bonds of the authority secured by such capital reserve fund as the same become due, the purchase of such bonds of the authority, the payment of interest on such bonds of the authority or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, the authority shall have power to provide that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the maximum amount of principal and interest becoming due by reason of maturity or a required sinking fund installment in any succeeding calendar year on the bonds of the authority then outstanding and secured by such special capital reserve fund, or such lesser amount specified by the authority in its resolution authorizing the issuance of any such bonds, such amount being herein referred to as the “required minimum capital reserve”, except for the purpose of paying such principal of, redemption premium and interest on such bonds of the authority secured by such special capital reserve becoming due and for the payment of which other moneys of the authority are not available. The authority may provide that it shall not issue bonds at any time if the required minimum capital reserve on outstanding bonds secured by a special capital reserve fund and the bonds then to be issued and secured by a special capital reserve fund will exceed the amount of such special capital reserve fund at the time of issuance, unless the authority, at the time of the issuance of such bonds, shall deposit in such special capital reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve. The authority may, as part of the contract of the authority with the owners of such bonds, provide that on or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairman of the authority to the Secretary of the Office of Policy and Management and the Treasurer of the state, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to the authority. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such fund shall be valued at amortized cost. Nothing contained in this section shall preclude the authority from establishing and creating other debt service reserve funds in connection with the issuance of bonds or notes of the authority. Subject to any agreement or agreements with owners of outstanding notes and bonds of the authority, any amount or amounts allotted and paid to the authority pursuant to this section shall be repaid to the state from moneys of the authority at such time as such moneys are not required for any other of its corporate purposes and in any event shall be repaid to the state on the date one year after all bonds and notes of the authority theretofore issued on the date or dates such amount or amounts are allotted and paid to the authority or thereafter issued, together with interest on such bonds and notes, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the owners thereof, are fully met and discharged. Notwithstanding any other provisions contained in this chapter, the aggregate amount of bonds outstanding at any time secured by such special capital reserve funds authorized to be created and established by this section shall not exceed three hundred million dollars and no such bonds shall be issued to pay program costs unless the authority is of the opinion and determines that the revenues to be derived from the program shall be sufficient (1) to pay the principal of and interest on the bonds issued to finance the program, (2) to establish, increase and maintain any reserves deemed by the authority to be advisable to secure the payment of the principal of and interest on such bonds, (3) to pay the cost of maintaining and servicing the program and keeping it properly insured, and (4) to pay such other costs of the program as may be required.

(P.A. 82-313, S. 12, 28; P.A. 85-401; P.A. 89-274; P.A. 90-317, S. 6, 8; P.A. 91-210, S. 2, 5; P.A. 93-96, S. 2; June 5 Sp. Sess.; P.A. 97-1, S. 12, 20; P.A. 08-117, S. 2.)

History: P.A. 85-401 divided section into Subsecs. and added provision permitting the authority to establish “special capital reserve funds”; P.A. 89-274 amended Subsec. (b) to increase the maximum aggregate amount of bonds secured by special capital reserve funds from $15,500,000 to $35,000,000; P.A. 90-317 amended Subsec. (b) to allow the authority to reduce the required minimum capital reserve by a resolution authorizing the issuance of bonds; P.A. 91-210 amended Subsec. (b) to increase the level of bonds secured by the special capital reserve funds to $60,000,000; P.A. 93-96 amended Subsec. (b) to increase the maximum aggregate amount of bonds secured by special capital reserve funds to $110,000,000; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (b) to increase amount that can be secured by the special capital reserve fund to $170,000,000, effective July 31, 1997; P.A. 08-117 amended Subsec. (b) to make technical changes and increase amount that can be secured by special capital reserve funds from $170,000,000 to $300,000,000, effective July 1, 2008.



Section 10a-233 - Fees.

The authority shall fix, revise, charge and collect fees and is empowered to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Each agreement entered into by the authority with a participating institution or institutions for higher education shall provide that the fees and other amounts payable by said institution or institutions with respect to any program or programs of the authority shall be sufficient at all times, (1) to pay its or their share of the administrative costs and expenses of such program, (2) to pay the principal of, the premium, if any, and the interest on outstanding bonds or notes of the authority issued with respect to such program to the extent that other revenues of the authority pledged for the payment of the bonds or notes are insufficient to pay the bonds or notes as they become due and payable, (3) to create and maintain reserves which may but need not be required or provided for in the bond resolution relating to such bonds or notes of the authority, and (4) to establish and maintain whatever education loan servicing, control, or audit procedures are deemed to be necessary to the operations of the authority. The authority may pledge all or any part of the revenues, funds, contracts or other assets of the authority, as described in subsections (b) and (d) of section 10a-230, as security for any issue of bonds or notes. Such pledge shall be valid and binding from the time when the pledge is made; the revenues, funds, contracts or other assets so pledged by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority or any participating institution for higher education, irrespective of whether such parties have notice thereof. Such lien shall have priority over all other liens, including, without limitation, the lien of any person who in the ordinary course of business furnishes services or materials to the authority. Notwithstanding any provisions of the Uniform Commercial Code, neither the bond resolution nor any financing statement, continuation statement or other instrument by which a pledge or security interest is created or by which the authority’s interest in revenues, funds, contracts or other assets is assigned need be filed in any public records in order to perfect the security interest or lien thereof as against third parties. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or notes or of such trust agreement. Except as may otherwise be provided in such resolution, or such trust agreement, such sinking or other similar fund shall be a fund for all such revenue bonds or notes issued to finance an educational program or programs at one or more participating institutions for higher education, without distinction or priority of one over another; provided, the authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular educational program or programs at a participating institution or institutions for higher education and for the revenue bonds or notes issued to finance a particular education program or programs and may, additionally, permit and provide for the issuance of revenue bonds or notes having a subordinate lien in respect of the security herein authorized to other revenue bonds or notes of the authority and, in such case, the authority may create separate or other similar funds in respect of such subordinate lien bonds or notes.

(P.A. 82-313, S. 13, 28; P.A. 01-132, S. 154; May Sp. Sess. P.A. 04-2, S. 62.)

History: P.A. 01-132 replaced reference to Sec. 42a-9-104(d) with Sec. 42a-9-109(d)(14); May Sp. Sess. P.A. 04-2 authorized the pledging of all or any part of revenues, funds, contracts or other assets of the authority to secure its bonds and made changes re priority of liens and applicability of the Uniform Commercial Code, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state, in existence on October 1, 2003, or created after that date.



Section 10a-234 - Use of bond proceeds and revenues.

All moneys received under the provisions of this chapter, whether as proceeds from the sale of bonds or notes or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this chapter and the resolution authorizing the bonds or notes of any issue or the trust agreement securing such bonds or notes may provide.

(P.A. 82-313, S. 14, 28.)



Section 10a-235 - Enforcement of rights and duties.

Any holder of revenue bonds, notes, bond anticipation notes, other notes or other obligations of the authority issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds or other obligations, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the authority or any officer, employee or agent of the authority, including the appointment of a receiver to administer and operate the education loan program or programs, the revenues of which are pledged to the payment of principal of, premium, if any, and interest on such bonds or notes, with full power to pay, and to provide for payment of, principal of, premiums, if any, and interest on such bonds or notes, and with such powers, subject to the direction of the court, as are permitted by law and are accorded receivers, excluding any power to pledge additional revenues of the authority to the payment of such principal, premium and interest.

(P.A. 82-313, S. 15, 28.)



Section 10a-236 - Tax exemption.

The exercise of the powers granted by this chapter shall be in all respects for the benefit of the people of the state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as operation of an educational program and assistance to students to secure a better education by the authority or its agent shall constitute the performance of an essential public function, neither the authority nor its agent shall be required to pay any taxes or assessments, including mortgage recording taxes, upon or with respect to any property acquired or used by the authority or its agent under the provisions of this chapter or upon the income therefrom. Any bonds issued under the provisions of this chapter, their transfer and income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions in the state, but the interest on such bonds shall be included in the computation of any excise or franchise tax.

(P.A. 82-313, S. 16, 28; P.A. 95-2, S. 17, 37.)

History: P.A. 95-2 required interest on bonds to be included in the computation of excise or franchise tax, where previously interest was specifically excluded, effective March 8, 1995.



Section 10a-237 - Refunding bonds.

(a) The authority is hereby authorized to provide for the issuance of revenue bonds or notes of the authority for the purposes of refunding any revenue bonds or notes of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of such revenue bonds or notes, and, if deemed advisable by the authority, for the additional purpose of making additional authority loans.

(b) The proceeds of any such revenue bonds or notes issued for the purpose of refunding outstanding revenue bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding revenue bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(c) Any such escrowed proceeds pending such use may be invested and reinvested in direct obligations of, or unconditionally guaranteed by, the United States, or in certificates of deposit or time deposits secured by direct obligations of, or unconditionally guaranteed by, the United States or in obligations of a state, territory or possession of the United States, or any political subdivision of any such state, territory or possession, or of the District of Columbia, within the meaning of Section 103(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, the full and timely payment of the principal of and interest on which are secured by an irrevocable deposit of direct obligations of the United States or which, if the outstanding bonds are then rated by a nationally recognized rating agency, are rated in the highest rating category by such rating agency, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding revenue bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding revenue bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

(d) The portion of the proceeds of any such revenue bonds or notes issued for the additional purpose of making additional authority loans may be invested and reinvested in direct obligations of, or unconditionally guaranteed by, the United States, and certificates of deposit or time deposits secured by direct obligations of, or unconditionally guaranteed by, the United States, or obligations of a state, territory or possession of the United States, or any political subdivision of any such state, territory or possession, or of the District of Columbia, within the meaning of Section 103(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, the full and timely payment of the principal of and interest on which are secured by an irrevocable deposit of direct obligations of the United States or which, if the outstanding bonds are then rated by a nationally recognized rating agency, are rated in the highest rating category by such rating agency, maturing not later than the time or times when such proceeds will be needed for the purpose of paying all or any part of such cost and any other investment described in section 10a-238. The interest, income and profits, if any, earned or realized on such investment may be applied to the payment of all or any part of such cost or may be used by the authority in any lawful manner.

(e) All such revenue bonds or notes shall be subject to the provisions of this chapter in the same manner and to the same extent as other revenue bonds issued pursuant to this chapter.

(P.A. 82-313, S. 17, 28; P.A. 93-96, S. 5; May Sp. Sess. P.A. 04-2, S. 63.)

History: P.A. 93-96 amended Subsecs. (c) and (d) to allow the authority to invest in certain obligations unconditionally guaranteed by a state, territory or the United States; May Sp. Sess. P.A. 04-2 amended Subsec. (d) to authorize investment of bond proceeds in investments described in Sec. 10a-238, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date.



Section 10a-238 - Investment of funds.

Except as otherwise provided in subsection (c) of section 10a-237, the authority may invest any funds in (1) direct obligations of the United States or the state of Connecticut, (2) obligations as to which the timely payment of principal and interest is fully guaranteed by the United States or the state of Connecticut, and Connecticut’s Short-Term Investment Fund, (3) obligations of the United States Export-Import Bank, Farmers Home Administration, Federal Financing Bank, Federal Housing Administration, General Services Administration, United States Maritime Administration, United States Department of Housing and Urban Development, Farm Credit System, Resolution Funding Corporation, federal intermediate credit banks, federal banks for cooperatives, federal land bank, federal home loan banks, Federal National Mortgage Association, Government National Mortgage Association and the Student Loan Marketing Association, (4) certificates of deposit or time deposits constituting direct obligations of any bank in the state, provided that investments may be made only in those certificates of deposit or time deposits in banks which are insured by the Federal Deposit Insurance Corporation if then in existence, (5) withdrawable capital accounts or deposits of federal chartered savings and loan associations which are insured by the Federal Savings and Loan Insurance Corporation, (6) other obligations which are legal investments for savings banks in the state, (7) investment agreements with financial institutions whose long-term obligations are rated within the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner or whose short-term obligations are rated within the top two rating categories of any nationally recognized rating service or of any rating service recognized by the Banking Commissioner, or investment agreements fully secured by obligations of, or guaranteed by, the United States or agencies or instrumentalities of the United States, and (8) securities or obligations which are legal investments for savings banks in Connecticut, subject to repurchase agreements in the manner in which such agreements are negotiated in sales of securities in the market place, provided the authority shall not enter into any such agreement with any securities dealer or bank acting as a securities dealer unless such dealer or bank is included in the list of primary dealers, as prepared by the Federal Reserve Bank of New York, effective at the time of the agreement. Any such securities may be purchased at the offering or market price thereof at the time of such purchase. All such securities so purchased shall mature or be redeemable on a date or dates prior to the time when, in the judgment of the authority, the funds so invested will be required for expenditure. The express judgment of the authority as to the time when any funds shall be required for expenditure or be redeemable is final and conclusive.

(P.A. 82-313, S. 18, 28; P.A. 88-266, S. 29, 46; P.A. 93-96, S. 3; P.A. 03-84, S. 11; May Sp. Sess. P.A. 04-2, S. 64.)

History: P.A. 88-266 inserted references to obligations of state in Subdivs. (1) and (2) and added Subdiv. (6) re investment “in other obligations which are legal investments for savings banks in the state”; P.A. 93-96 amended Subdiv. (2) to allow investment in Connecticut’s Short-Term Investment Fund and added Subdivs. (7) and (8); P.A. 03-84 changed “commissioner of banking” to “Banking Commissioner” in Subdiv. (7) and made a technical change, effective June 3, 2003; May Sp. Sess. P.A. 04-2 replaced “including” with “and” in Subdiv. (2), added institutions to the list of those in whose obligations the authority may invest in Subdiv. (3) and qualified the type of investment agreements with financial institutions in whose obligations the authority may invest in Subdiv. (7), effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state in existence on October 1, 2003, or created after that date.



Section 10a-239 - Bonds declared legal investments.

Bonds issued by the authority under the provisions of this chapter are hereby made securities in which all public offices and public bodies of the state and its political subdivisions, all insurance companies, trust companies, savings banks, cooperative banks, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with or received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(P.A. 82-313, S. 19, 28.)



Section 10a-240 - Report of authority.

The authority shall keep an accurate account of all its activities and of all its receipts and expenditures and shall, annually, in the month of December, make a report thereof to its board of directors, to the Governor, to the state Auditors of Public Accounts and to the joint standing committees of the General Assembly having cognizance of matters relating to education and finance, revenue and bonding. The report shall be in a form prescribed by the members, with the written approval of said auditors. The report shall include: (1) Summaries of all applications by borrowers for education loan financing assistance presented to the authority during such fiscal year; (2) summaries of all education loan programs which have received any form of financial assistance from the authority during such year; (3) the nature and amount of all such assistance; (4) a report concerning the financial condition of the various education loan series portfolios; (5) a statement of the number of students assisted by education loans who attended Connecticut institutions for higher education and the number of such students who attended institutions for higher education outside of the state and the amount loaned for each category of students, and (6) projected activities of the authority for the next fiscal year, including projections of the total amount of financial assistance anticipated and the amount of revenue bonds or notes or other evidences of indebtedness that will be necessary to provide the projected levels of assistance during the next fiscal year. The members or said auditors may investigate the affairs of the authority, may severally examine the properties and records of the authority, and may prescribe methods of accounting and the rendering of periodical reports in relation to projects undertaken by the authority.

(P.A. 82-313, S. 20, 28; P.A. 87-295, S. 6, 8; P.A. 88-266, S. 30, 46.)

History: P.A. 87-295 substituted “December” for “January”, provided that the report be made to the joint standing committees of the general assembly having cognizance of matters relating to education and finance, revenue and bonding, in Subdiv. (1) substituted “borrowers” for “institutions for higher education”, added new Subdiv. (5) re students attending in-state and out-of-state institutions, renumbered old Subdiv. (5) as new Subdiv. (6) and made technical changes; P.A. 88-266 substituted “board of directors” for “members”.



Section 10a-241 - Institutions of higher education authorized to take necessary action. Rate of interest.

(a) Notwithstanding any other provision of law, any participating institution for higher education shall have the power to borrow money from the authority, make education loans and take all other actions and do such things as are necessary or convenient to consummate the transactions contemplated under this chapter.

(b) Notwithstanding the provisions of sections 37-4 and 37-6, it shall be lawful: (1) For the authority to establish, charge, contract for and receive any amount or rate of interest or compensation with respect to authority loans or education loans; (2) to make authority loans or education loans at a rate of interest which may, during the life of such loans, be varied or revised upon such terms or conditions as may be established by the authority; and (3) for any Connecticut institution for higher education to charge, contract for and receive any amount or rate of interest or compensation, including amounts or rates of interest which may be varied or revised upon such terms or conditions as may be established by the institution, with respect to education loans.

(P.A. 82-313, S. 21, 28; P.A. 87-295, S. 7, 8.)

History: P.A. 87-295 in Subdiv. (3) of Subsec. (b) substituted “Connecticut institution for” for “institution of”.



Section 10a-242 - Employee benefits.

The authority may take such action as it deems appropriate to enable its employees to come within the provisions and obtain the benefits of the federal Social Security Act.

(P.A. 82-313, S. 22, 28.)



Section 10a-243 - Chapter supplemental to other laws. Power of authority not subject to supervision or regulation.

The provisions of this chapter shall be deemed to provide a complete, additional and alternative method for the actions of the things authorized thereby and shall be regarded as supplemental and additional to powers granted by other laws; the issuance of revenue bonds or notes and revenue refunding bonds or notes under the provisions of this chapter need not comply with the requirements of any other law applicable to the issuance of bonds or notes. This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purpose. Except as otherwise expressly provided in this chapter, none of the powers granted to the authority under the provisions of this chapter shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any department, division, commission, board, body, bureau, official or agency thereof or of the state. The authority shall not be construed to be an agency within the scope of chapter 54 or a department, institution or agency of the state.

(P.A. 82-313, S. 23, 28; P.A. 88-266, S. 31, 46.)

History: P.A. 88-266 provided that the authority shall not be construed to be a department, institution or agency of the state.



Section 10a-244 - Chapter independent of Connecticut Student Loan Foundation.

This chapter shall be independent of the authority of the Connecticut Student Loan Foundation established by chapter 187a.

(P.A. 82-313, S. 24, 28.)



Section 10a-245 - Advisory committee.

The authority shall appoint an advisory committee to consist of not more than fifteen persons who shall meet with the members of the board of directors of the authority and with staff at least once each calendar year in accordance with guidelines established by the authority. The members of the advisory council may include representatives of the various interests served by the authority such as students, faculty and administrators of both public and private secondary schools, state and local education officials, parents, bankers, insurance companies and investment bankers and other citizens interested in the financing of higher education in the state.

(P.A. 82-313, S. 25, 28; P.A. 88-266, S. 32, 46.)

History: P.A. 88-266 inserted reference to board of directors.



Section 10a-246 - Obligations of borrower.

The obligations of a borrower with respect to an education loan under the provisions of this chapter shall not be subject to a discharge in bankruptcy except as provided in the Bankruptcy Code.

(P.A. 82-313, S. 26, 28.)






Chapter 187c - The University of Connecticut Health Center Finance Corporation

Section 10a-250 - Short title: University of Connecticut Health Center Finance Corporation Act.

Sections 10a-250 to 10a-263, inclusive, shall be known and may be cited as the “University of Connecticut Health Center Finance Corporation Act”.

(P.A. 87-458, S. 1, 18; P.A. 92-154, S. 18, 23.)

History: P.A. 92-154 changed the name from the “John Dempsey Hospital Finance Corporation Act” to the “University of Connecticut Health Center Finance Corporation Act”.



Section 10a-251 - Declaration of policy.

It is hereby found and determined that the John Dempsey Hospital of The University of Connecticut Health Center is a vital resource of The University of Connecticut and the state and is essential as a clinical resource for the teaching and research programs of the schools of medicine and dental medicine of The University of Connecticut and as a provider of comprehensive health care and treatment within the state and the region. It is further found and determined that the financial and procedural restrictions that are applicable to the John Dempsey Hospital impedes it from providing hospital services at as low a cost as other hospitals in the state, and that it is imperative that the John Dempsey Hospital be permitted to operate efficiently and effectively to provide health care services. It is hereby declared to be a public purpose for the benefit of the people of the state of Connecticut to promote maximum flexibility for the John Dempsey Hospital to continue to serve effectively as the teaching hospital of The University of Connecticut and to provide lower cost health care through the creation of The University of Connecticut Health Center Finance Corporation and through the exercise by such corporation of the functions, powers and duties as hereinafter provided and that the exercise by such corporation of the functions, powers and duties hereinafter provided constitutes the performance of an essential public and governmental function. It is further declared that the John Dempsey Hospital and The University of Connecticut Health Center are ably served by their staffs and that sections 10a-250 to 10a-263, inclusive, shall not be construed as altering the integrity of present state employees’ collective bargaining units.

(P.A. 87-458, S. 2, 18; P.A. 92-154, S. 19, 23; P.A. 03-278, S. 117.)

History: P.A. 92-154 added references to the Uncas-on-Thames Hospital and made technical changes; P.A. 03-278 deleted references to the Uncas-on-Thames Hospital and made technical changes, effective July 9, 2003.



Section 10a-252 - Definitions.

As used in sections 10a-250 to 10a-263, inclusive, the following terms shall have the following meanings unless the context clearly indicates another meaning and intent:

(1) “Corporation” means The University of Connecticut Health Center Finance Corporation as created under section 10a-253;

(2) “Hospital” means the John Dempsey Hospital and the clinical operations of the schools of medicine and dental medicine of The University of Connecticut;

(3) “Hospital facilities” includes, but is not limited to: (A) All necessary, useful or appropriate supplies, materials, equipment, machines, devices, vehicles, computers, computer programs, furnishings, facilities, or systems or any other personal property suitable and intended for, or incidental or ancillary to, use by or in the operation of the hospital or in connection with any joint venture or shared service agreement authorized pursuant to sections 10a-250 to 10a-263, inclusive, and (B) from time to time, upon initial directive of the Board of Trustees of The University of Connecticut pursuant to subsection (b) of section 10a-104, such structures suitable for use by the hospital including, but not limited to, laboratories, laundries, nurses’, doctors’ or interns’ residences, administration buildings, facilities for research directly involved with hospital care, maintenance, storage or utility facilities and parking lots and garages, including the acquisition of land or rights in land required for any of such structures. Subject to the approval set forth in section 10a-257, “hospital facilities” includes all of the foregoing used by or in the operation of outpatient practices related to the hospital, or in the practices of medical, dental or other health professionals related to the hospital;

(4) “Joint venture” means a cooperative contractual arrangement between the corporation and one or more other parties including, but not limited to, hospitals, physicians, dentists, medical and dental clinics, health maintenance organizations, insurance companies, venture capital firms, banks and governmental agencies. The subject matter of such contractual arrangement shall include, but not be limited to, primary care clinics, imaging-diagnostic centers, reference libraries and medical office buildings, provided the corporation shall not enter into a joint venture the activity of which is being furnished or operated by the hospital on July 1, 1987, and the result of which would reduce or eliminate the number of state employees required at the hospital for such activity;

(5) “Person” means any individual, firm, partnership, association, limited liability company or corporation, public or private, organized or existing under the laws of the state or any other state, including federal corporations;

(6) “Project costs” means the total of the reasonable or necessary costs incurred for hospital facilities including, but not limited to, the following: Studies and surveys; plans, specifications, architectural and engineering services; legal organization, marketing or other special services; equipment design; electrical and air conditioning requirements; acquisition, demolition, construction, equipping and site development of new and rehabilitated buildings; rehabilitation, reconstruction, repair or remodeling of existing buildings; and financing costs, interest and carrying charges during construction;

(7) “Shared service agreement” means a contractual arrangement between the corporation and one or more other parties including, but not limited to, hospitals, physicians, dentists, medical and dental clinics, health maintenance organizations and insurance companies, in which the contracting parties allocate among themselves the proportionate benefit to be received by each such party of a service or facility being provided and the proportionate obligations assumed by each such party for its share of such a service or facility. The subject matter of such a service or facility shall include, but not be limited to, imaging-diagnostic centers, primary care clinics and medical office buildings, provided that the corporation shall not enter into a shared service agreement the activity of which is being furnished or operated by the hospital on July 1, 1987, and the result of which would reduce or eliminate the number of state employees required at the hospital for such activity;

(8) “State” means the state of Connecticut.

(P.A. 87-458, S. 3, 18; P.A. 92-154, S. 20, 23; P.A. 93-201, S. 22, 24; P.A. 95-79, S. 21, 189; P.A. 03-278, S. 118.)

History: P.A. 92-154 redefined “corporation” to reflect the changed name of the finance corporation from John Dempsey Hospital to University of Connecticut Health Center and redefined “hospital” to include Uncas-on-Thames Hospital; P.A. 93-201 amended Subdiv. (2) defining “hospital” to specify clinical operations of the schools of medicine and dental medicine, effective July 1, 1993; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 03-278 deleted reference to the Uncas-on-Thames Hospital in Subdiv. (2), effective July 9, 2003.



Section 10a-253 - University of Connecticut Health Center Finance Corporation. Board of directors. Executive director.

(a) There is created as a body politic and corporate, constituting a public instrumentality and political subdivision of the state created for the performance of an essential public function, The University of Connecticut Health Center Finance Corporation which may exercise the functions, powers and duties set forth in sections 10a-250 to 10a-263, inclusive, to carry out the purposes set forth in said sections, which are public purposes for which public funds may be expended. Nothing contained herein shall diminish or impair the rights of employees of the John Dempsey Hospital or The University of Connecticut Health Center as established under the general statutes including, but not limited to, chapters 66 to 68, inclusive.

(b) The corporation shall be administered by a board of directors consisting of five members as follows: The president of The University of Connecticut, the executive vice president for health affairs of said university and the Secretary of the Office of Policy and Management, each serving ex-officio, and the chairman of the board of trustees of said university if the Governor has appointed such chairman and if the Governor has not appointed such chairman, a person appointed by the Governor from among the Governor’s appointees on the board of trustees of said university, and the trustee of said university who is chairman of The University of Connecticut Health Center board of directors, established pursuant to subsection (c) of section 10a-104, if the Governor has appointed such trustee and if the Governor has not appointed such trustee, a person appointed by the Governor from among the Governor’s appointees on the board of trustees of said university. The terms of the directors who are members of the board of trustees of said university shall be concurrent with their term on said board of trustees. Each director may designate a deputy or any member of the staff of such director to represent the director at meetings of the corporation with full powers to act and vote on behalf of such director. The Governor shall appoint a director to be chairman of the board of directors of the corporation. Directors shall receive no compensation but may be reimbursed for necessary expenses incurred in the performance of their duties under sections 10a-250 to 10a-263, inclusive. Any director may be removed by the Governor for misfeasance, malfeasance or wilful neglect of duty. Each director of the corporation before entering upon his duties shall take and subscribe the oath or affirmation required by section 1 of article eleventh of the State Constitution. A record of each such oath shall be filed in the office of the Secretary of the State. Meetings of the corporation shall be held at such times as shall be specified in the bylaws adopted by the corporation and at such other time or times as the chairman deems necessary. Within the first ninety days of each fiscal year, the corporation shall report on its operations for the preceding fiscal year to the Board of Trustees of The University of Connecticut. The report shall include a summary of the activities of the corporation, a statement of operations and, if necessary, recommendations for legislation to promote the purposes of the corporation. The accounts of the corporation shall be subject to audit by the state Auditors of Public Accounts. The corporation shall have certified public accountants audit its books and accounts at least once each fiscal year. The powers of the corporation shall be vested in and exercised by not less than three of the members of the corporation. Such number of members shall constitute a quorum. The affirmative vote of a majority of the members present at a meeting of the corporation shall be necessary for any action taken by the corporation. No vacancy of one or two members of the corporation shall impair the right to exercise all the rights and perform all the duties of the corporation. Any action taken by the corporation under the provisions of sections 10a-250 to 10a-263, inclusive, may be authorized by resolution at any regular or special meeting, and each such resolution shall take effect immediately and need not be published or posted. The corporation may delegate to one or more of its members, or its officers, agents and employees, including employees of The University of Connecticut, such of its powers and duties as it may deem proper. The board of directors shall select one of its members to serve as president of the corporation and to act as its chief executive officer.

(c) The board of directors of the corporation shall appoint an executive director who shall not be a member of the corporation, who shall serve at the pleasure of the corporation and who shall receive such compensation as shall be fixed by the corporation. The executive director shall be a state employee, including an employee of the John Dempsey Hospital, and may receive such additional compensation as may be authorized by the Board of Trustees of The University of Connecticut and the board of directors of the corporation. The executive director shall be the chief administrative officer of the corporation and shall direct and supervise administrative affairs and technical activities in accordance with the directives of the corporation under the supervision of the president of the corporation. The executive director shall attend all meetings of the corporation, keep a record of the proceedings of the corporation and shall maintain and be custodian of all books, documents and papers filed with the corporation and of the minute book or journal of the corporation and of its official seal. The executive director may cause copies to be made of all minutes and other records and documents of the corporation and may give certificates under the official seal of the corporation to the effect that such copies are true copies. All persons dealing with the corporation may rely upon such certificates. The executive director shall perform such other duties as may be directed by the corporation in carrying out the purposes of sections 10a-250 to 10a-263, inclusive.

(d) Each director of the board of directors of the corporation shall execute a surety bond in the penal sum of fifty thousand dollars, or, in lieu thereof, the chairman of the corporation shall execute a blanket position bond covering each member and the executive director and the employees of the corporation. Each surety bond or blanket position bond shall be conditioned upon the faithful performance of the duties of the office or offices covered, executed by a surety company authorized to transact business in the state as surety and approved by the Attorney General and filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the corporation.

(e) The corporation shall be subject to any restrictions on purchasing sources set forth in The University of Connecticut laws and bylaws as such laws and bylaws may be amended from time to time. Members of the corporation shall be subject to part I of chapter 10 provided it shall not constitute a conflict of interest for a trustee, director, partner, officer, stockholder, proprietor, counsel or employee of any person to serve as a member of the corporation, provided such trustee, director, partner, officer, stockholder, proprietor, counsel or employee files with the corporation a record of his capacity with such person and abstains and absents himself from any deliberation, action and vote by the corporation in specific respect to such person.

(f) The corporation shall continue as long as it has contracts outstanding and until its existence is terminated by law. Upon the termination of the corporation, all of its rights and properties shall pass to and be vested in the hospital as long as the hospital is part of The University of Connecticut and if not, in The University of Connecticut as long as the university is a part of the state and if not, in the state.

(g) Neither members of the corporation nor any person executing the contracts of the corporation shall be liable personally on the contracts of the corporation or be subject to any personal liability or accountability by reason of the execution or performance of such contracts.

(h) Directors, officers and employees of the corporation shall be deemed to be employees of the state for purposes of chapter 53 and section 5-141d.

(i) All financial, credit and proprietary information submitted by any person to the corporation in connection with any joint venture or shared service agreement shall be exempt from the provisions of subsection (a) of section 1-210.

(P.A. 87-458, S. 4, 18; P.A. 92-154, S. 21–23; P.A. 03-278, S. 119; P.A. 06-196, S. 84.)

History: P.A. 92-154 amended Subsec. (a) to change the name of the finance corporation from John Dempsey Hospital to The University of Connecticut Health Center, and added reference to the Uncas-on-Thames Hospital in Subsecs. (a) and (c); P.A. 03-278 deleted reference to the Uncas-on-Thames Hospital in Subsecs. (a) and (c) and replaced “vice president” with “executive vice president” and “the health affairs committee of said board of trustees” with “The University of Connecticut Health Center board of directors, established pursuant to subsection (c) of section 10a-104” in Subsec. (b), effective July 9, 2003; P.A. 06-196 made technical changes in Subsec. (f), effective June 7, 2006.

Cited. 230 C. 24.



Section 10a-254 - Powers of corporation.

Notwithstanding any other provision of the general statutes, to accomplish the purposes of sections 10a-250 to 10a-263, inclusive, the corporation have the power to:

(1) Adopt, alter, amend or repeal bylaws or rules or regulations and establish policies and procedures for the conduct of its business. In carrying out the provisions of this subdivision the corporation shall not be subject to chapter 54;

(2) Maintain at no expense to the corporation an office and related support facilities at The University of Connecticut Health Center, which shall provide such space and facilities;

(3) Sue and be sued in its own name and plead and be impleaded. Service of process in any action shall be made by service upon the executive director of the corporation either in hand or by leaving a copy of the process at the office of the corporation with some person having charge of such office. Nothing in this subdivision shall be construed to permit an attachment or garnishment against any of the funds or assets of the corporation prior to final judgment;

(4) Adopt an official seal and alter the same at pleasure;

(5) Purchase, receive by gift or otherwise, lease, sublease, exchange or otherwise acquire, and construct, reconstruct, improve, maintain, equip and furnish one or more hospital facilities and dispose of such facilities by sale, lease, or sublease, provided that any sale or disposal of land or the structures thereon shall be subject to the approval of the Board of Trustees of The University of Connecticut;

(6) Make and enter into contracts, leases, joint ventures, shared service agreements, and all other agreements and instruments which may be necessary or incidental to the exercise of its powers and the fulfillment of its corporate purposes;

(7) Employ or retain accountants, attorneys and architectural, engineering, financial and other consultants on a project basis, and fix their compensation, and such other employees and agents as the corporation shall deem necessary or desirable to assist it in carrying out the purposes of sections 10a-250 to 10a-263, inclusive, provided that any employee of the corporation, other than employees retained on a project basis, shall be deemed to be an employee of the state for purposes of the general statutes including, but not limited to, chapters 66 to 68, inclusive, and shall be assigned to the appropriate existing collective bargaining unit and classification of the hospital or The University of Connecticut Health Center, as applicable, except as provided in subsection (c) of section 10a-253;

(8) Accept gifts, grants or loans of funds, property or services from any source, public or private including, but not limited to, the hospital, for the accomplishment of the corporation’s purposes, and comply, subject to the provisions of sections 10a-250 to 10a-263, inclusive, with the terms and conditions of such gifts, grants or loans. The hospital may, upon approval by the Board of Trustees of The University of Connecticut, give, grant or loan funds, property or services to the corporation for corporate purposes;

(9) Establish and manage segregated accounts to effectuate the corporation’s purposes;

(10) Procure insurance, or obtain indemnification, against any loss in connection with the assets of the corporation or the hospital or any liability in connection with the activities of the corporation or the hospital, the hospital’s officers, agents, employees, physicians with hospital privileges and persons otherwise carrying out the purposes of the hospital;

(11) Invest any funds not needed for immediate use or disbursement, in accordance with the provisions of sections 10a-250 to 10a-263, inclusive;

(12) Indemnify and be indemnified;

(13) (A) Exercise and perform all or part of its purposes, powers, duties, functions or activities through one or more wholly-owned subsidiary corporations subject to limitations provided in this subdivision. The board of directors of the corporation by resolution may direct any of the directors, officers or employees of the corporation to organize any such subsidiary corporation as a public instrumentality by executing and filing with the Secretary of the State a certificate of incorporation, which may be amended from time to time by filing with the Secretary of the State, and which shall set forth the name of such subsidiary corporation, its duration, the location of its principal offices and any or all of the powers and purposes of such corporation, provided that each subsidiary shall have a board of directors and at least one-half of the members of each such board of directors of each subsidiary shall be members of the board of directors of the corporation or directors appointed by the Governor. (B) Each such subsidiary corporation and any of its properties, functions and activities shall have all of the privileges, immunities, tax exemptions and other exemptions of the corporation and of the corporation’s properties, functions and activities, except that no such subsidiary corporation shall form subsidiary corporations. Each such subsidiary corporation shall be subject to suit in the manner in which the corporation is subject to suit;

(14) Capitalize or make loans to any subsidiary of the corporation, to effectuate the purposes of sections 10a-250 to 10a-263, inclusive, on such terms and conditions as the corporation deems reasonable; and

(15) Do, or delegate, any and all things necessary or convenient to carry out the purposes and to exercise the powers given and granted in sections 10a-250 to 10a-263, inclusive, except that, in no event shall the corporation or any subsidiary of the corporation have the power to operate the hospital or to provide direct hospital services for patient treatment or care at the hospital or at the site of The University of Connecticut Health Center or to retain employees to exercise such power.

(P.A. 87-458, S. 5, 18.)



Section 10a-255 - Joint ventures. Shared service agreements. Contracts.

(a) To accomplish the purposes of sections 10a-250 to 10a-263, inclusive, the corporation may enter into joint ventures or shared service agreements to procure hospital facilities and to contract for services necessary or useful in connection with the procurement of hospital facilities. The corporation shall establish and adopt specific policies, rules and procedures on purchasing and contracting. Such policies, rules and procedures shall be approved by a two-thirds vote of its full board of directors. The corporation shall conduct its contracting and purchasing operations in accordance with such policies, rules and procedures. Notwithstanding any other provision of law to the contrary, the corporation may enter into joint ventures or shared service agreements and may procure hospital facilities and contract for any services necessary or useful in connection with such procurement either (1) pursuant to a process of open or competitive bidding, provided that (A) the corporation may determine the format, contents and scope of any joint venture or shared service agreement or any procurement of hospital facilities, and services in connection with such procurement, the conditions under which bidding shall take place and the schedule and stipulations for contract award, and (B) the corporation may select the contractor deemed to have submitted the most favorable bid, price and other factors considered, when, in the judgment of the corporation, such award is in the best interests of the hospital, or (2) if the corporation, in its discretion, determines that, due to the nature of the joint venture or shared service agreement or hospital facilities to be contracted for or procured, open or public bidding is either impracticable or not in the best interests of the hospital, through negotiation with such person or persons as the corporation may determine. The terms and conditions of joint ventures or shared service agreements or contracts for hospital facilities shall be determined by the corporation, as shall the fees or other compensation to be paid to such persons under such joint venture, shared service agreement or contract, provided any contract for construction by the corporation or a subsidiary of a hospital facility shall be subject to the provisions of section 31-53 and any joint venture agreement or shared service agreement of the corporation shall contain a neutrality clause signed by all parties to such joint venture agreement or shared service agreement prohibiting employer interference by such parties in union organizing and education campaigns, prohibiting discrimination in hiring based on past union activity and prohibiting harassment of employees engaged in labor organizing, all in compliance with section 31-104 and section 31-105. The joint venture, shared service agreement or contracts entered into by the corporation shall not be subject to the approval of any state department, office or agency other than as provided in this section. Copies of all contracts of the corporation shall be maintained by the corporation at its offices as public records, subject to the exemption provided in subsection (i) of section 10a-253. Nothing in this subsection shall be deemed to restrict the discretion of the corporation to utilize its own staff and workforce for the performance of any of its assigned responsibilities and functions whenever, in the discretion of the corporation, it becomes necessary, convenient or desirable to do so.

(b) Subject to the restrictions of subdivision (15) of section 10a-254 the corporation may contract with the hospital to provide services for the hospital through joint ventures or shared service agreements or to provide hospital facilities for the hospital, to provide insurance for the hospital as provided in section 10a-256 and to contract for claims management services, or to otherwise make hospital facilities or services provided by joint ventures or shared service agreements available for the hospital. For the hospital to enter into any contract for such services or hospital facilities or insurance or claims management services with the corporation, to pay any reasonable fees and charges established by the corporation for such services or hospital facilities or to pledge payment from any moneys made available by the state to the hospital including, but not limited to, resources of the hospital fund established and administered pursuant to sections 10a-127 and 10a-128, other funds of the state and proceeds of financings by the state for the payment of such fees and charges, it shall have the authorization of the Board of Trustees of The University of Connecticut. Such authorization shall be given by adoption of a resolution at a regularly or specially noticed meeting of said board of trustees. Any fees and charges so established shall be deemed to be direct expenses of the hospital for which the resources of the hospital fund may be used pursuant to section 10a-127 and the State Treasurer is authorized to make payments of such fees and charges upon warrants issued by the State Comptroller, upon the order of authorized officers of The University of Connecticut, pursuant to such a resolution. The provisions of section 4a-57 and any provision of law relating to contract approval other than sections 10a-250 to 10a-263, inclusive, shall not apply to such contracts between the hospital and the corporation. Any such contract or contracts shall be upon such terms and conditions as the corporation and the hospital shall determine to be reasonable including, but not limited to, the reimbursement of all costs of planning, financing, acquisition, construction, operation and maintenance, and any claims arising therefrom. All payments of fees and charges required under any contract or agreement entered into pursuant to the provisions of this section are considered expenditures for public purposes by the state. Any contract between the hospital and the corporation that provides for the procurement by the corporation of hospital facilities or services as authorized by sections 10a-250 to 10a-263, inclusive, shall provide that the hospital shall be required to pay, through service, lease, rental or installment sale payments for such hospital facilities or services, all project costs of such hospital facilities or services at such times and in such amounts as determined by the corporation and the hospital. Any such contract between the hospital and the corporation may contain provisions as to: (1) Pledging or assigning any part of moneys and revenues, including reimbursement allowances, derived by the hospital or the corporation, to secure payments required by such contract; (2) setting aside reserves and creating special funds and the disposition thereof; (3) defining the acts or omissions to act which shall constitute a default in the obligations and duties of the hospital or the corporation and providing for the rights and remedies of the hospital and the corporation in the event of such default; (4) any other matters which may be deemed necessary or desirable by the corporation to properly carry out its corporate purposes.

(P.A. 87-458, S. 6, 18.)



Section 10a-256 - Hospital Insurance Fund. Exemption from certain provisions of chapter 368z.

(a) There is created, as a separate trust fund of the corporation, a Hospital Insurance Fund to be held by the State Treasurer. To this fund shall be charged all payments required to satisfy claims against the hospital and the corporation arising from health care services including (1) claims against the hospital’s officers, agents, employees, physicians enjoying privileges at the hospital or at the school of medicine or dental medicine or persons otherwise implementing the purposes of the hospital, (2) all direct expenses and payments for the protection of the interests of the hospital or the state in connection with protection against any of the foregoing, including the payment of insurance premiums and the settlement of claims, and (3) all operating expenses of the corporation, including the cost of professional services, which are attributable to the administration or maintenance of the fund. To the fund shall be credited all receipts of the corporation from contracts for insurance with the hospital or the state as provided under subsection (b) of section 10a-255 and such other moneys of the corporation as the corporation deems necessary or desirable and which are available for the fund. Moneys in the fund that are not needed to satisfy claims or meet the expenses and payments and obligations of the corporation may be invested in the manner provided by section 3-31a, and all income from such investments shall become part of the Hospital Insurance Fund.

(b) In lieu of the procedures set forth in section 4a-20, the corporation shall procure or provide insurance coverage for the hospital against the liabilities described in subsection (a) of this section. The corporation shall procure such insurance coverages including coverage of related legal expenses which the corporation determines is necessary or desirable for the operations of the hospital. The corporation may cause sufficient amounts to be available in the Hospital Insurance Fund to self-insure against the liabilities which are charges against the Hospital Insurance Fund.

(c) The corporation shall designate the agent or agents of record and shall select the companies from whom insurance coverage shall be purchased. The corporation shall have full authority to negotiate all elements of insurance premiums, including the agent’s commission. Any refund, dividend or other payment from any insurance company in connection with insurance for the hospital shall be deposited in the Hospital Insurance Fund. The corporation shall establish specifications for each contract of insurance and shall request bids for each such contract through the agent of record. Each such contract shall be for a specified period of time. The corporation shall purchase such insurance policies, develop and administer a self-insurance program, or any combination thereof, as will provide the insurance coverages or combinations thereof determined in accordance with subsection (b) of this section.

(d) The amount of money necessary to fund the amount that has been determined to be necessary to protect the hospital for the purposes for which the Hospital Insurance Fund was created, as determined and approved by the Board of Trustees of The University of Connecticut, shall be transferred to the Hospital Insurance Fund from the revolving fund of the hospital. Such determination shall not be subject to other review and shall be legally conclusive for purposes of this section.

(e) If from time to time in the opinion of the corporation the addition of money to the fund is required to meet the obligations of the Hospital Insurance Fund as provided in sections 10a-250 to 10a-263, inclusive, the hospital shall upon written direction from the corporation provide sufficient funds to maintain the Hospital Insurance Fund at a level deemed necessary, that is exclusively determined and approved by the Board of Trustees of The University of Connecticut.

(f) The corporation may purchase such risk management, actuarial or other professional services as may be required to carry out the purposes of this section.

(g) The corporation and its subsidiaries shall be exempt from the provisions of chapter 368z, except those relating to certificates of need applications and capital expenditures, to the same extent as the hospital.

(P.A. 87-458, S. 7, 18; Sept. Sp. Sess. P.A. 09-3, S. 60.)

History: Sept. Sp. Sess. P.A. 09-3 amended Subsec. (d) by changing “actuarially determined” to “determined” and amended Subsec. (e) by replacing provisions requiring that fund be operated and maintained on “an actuarially sound basis” with provision requiring that fund be maintained “at a level deemed necessary, that is exclusively determined and approved by the Board of Trustees of The University of Connecticut”, effective October 6, 2009.



Section 10a-257 - Implementation plans.

The corporation shall develop a plan for implementing the purposes of sections 10a-250 to 10a-263, inclusive, with respect to hospital facilities used by or in the operation of outpatient practices related to the hospital or in the practices of medical, dental or related health professionals related to the hospital. The hospital shall provide funds to the corporation for the development of such a plan. The corporation shall submit its plan or any revised plan to the Secretary of the Office of Policy and Management for approval. The Secretary of the Office of Policy and Management may review and evaluate any plan or revised plan submitted by the corporation pursuant to this section and, if in the sole determination of the secretary such plan or revised plan is consistent with the purposes of said sections, which determination shall not be subject to other review and shall be legally conclusive for purposes of this section, may approve any such plan or revised plan. Upon receipt by the corporation of written approval of such a plan but in no event prior to December 1, 1988, the powers and purposes of the corporation may be implemented in accordance with such plan pursuant to a contract with the hospital in accordance with the provisions of section 10a-255.

(P.A. 87-458, S. 8, 18.)



Section 10a-258 - Uncollectible accounts receivable.

The corporation shall establish rules and criteria for determining whether any of the hospital’s accounts receivable shall be treated as uncollectible and, notwithstanding any other law, rule or regulation to the contrary, the corporation shall determine in accordance with such rules and criteria which of the accounts receivable of the hospital shall be so treated. Upon notification in writing by the corporation to the hospital that an account receivable shall be treated as uncollectible, the determination of uncollectibility shall be conclusive and the hospital shall not be required to pursue further collection procedures.

(P.A. 87-458, S. 9, 18.)



Section 10a-259 - Tax exemption.

The exercise of the powers granted by sections 10a-250 to 10a-263, inclusive, shall constitute the performance of an essential governmental function and the corporation shall not be required to pay any taxes or assessments upon or in respect of hospital facilities, or any property or moneys of the corporation, levied by any municipality or political subdivision or special district having taxing powers of the state, nor shall the corporation be required to pay state taxes of any kind. The corporation, its projects, property and moneys shall at all times be free from taxation of every kind by the state and by the municipalities and all other political subdivisions or special districts having taxing powers of the state.

(P.A. 87-459, S. 10, 18.)



Section 10a-260 - Pledge by state to contractors.

The state does hereby pledge to and agree with those parties who may enter into contracts with the corporation or any successor pursuant to the provisions of sections 10a-250 to 10a-263, inclusive, that it will not limit or alter the rights hereby vested in the corporation until such contracts are fully performed on the part of the corporation, provided nothing contained in said sections shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of those entering into such contracts with the corporation. The corporation may include this pledge and undertaking for the state in such contract.

(P.A. 87-458, S. 11, 18.)



Section 10a-261 - Approval of travel requests.

The provisions of section 10a-151c shall not apply to the corporation and the hospital. The corporation may approve travel requests of the employees of the hospital and of professionals enjoying hospital privileges for travel in their professional capacity for the hospital. The hospital shall pay all amounts authorized to be reimbursed pursuant to this section.

(P.A. 87-458, S. 12, 18; P.A. 90-325, S. 18, 32.)

History: P.A. 90-325 deleted the reference to repealed Sec. 10a-108a, concerning the approval of travel requests of certain faculty and professional employees of The University of Connecticut and The University of Connecticut Health Center, and substituted a reference to “section 12 of public act 90-252” (Revisor’s note: Because there is no such section 12 and the reference should have been to “section 6 of public act 90-201” which was codified as Sec. 10a-151c, the correction was made editorially by the Revisors to reflect known legislative intent).



Section 10a-262 - Interpretation of powers.

The powers enumerated in sections 10a-250 to 10a-263, inclusive, shall be interpreted broadly to effectuate the purposes of said sections and shall not be construed as a limitation of powers.

(P.A. 87-458, S. 13, 18.)



Section 10a-263 - Inconsistent law.

To the extent that the provisions of sections 10a-250 to 10a-262, inclusive, are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of said sections shall be deemed controlling.

(P.A. 87-458, S. 14, 18.)









Title 11 - Libraries and Museums

Chapter 188 - State Library

Section 11-1 - Appointment and duties of board.

(a) The State Library Board shall consist of the Chief Justice of the Supreme Court or his designee, the Chief Court Administrator or his designee, the Commissioner of Education or his designee and five electors to be appointed by the Governor for terms of five years from July first in the year of their appointment. The terms of all members appointed prior to July 1, 1987, shall terminate on June 30, 1987. Commencing on July 1, 1987, appointments to the board shall be made as follows: Five members shall be appointed by the Governor, one of whom shall be an experienced librarian, one of whom shall be an experienced archivist and one of whom shall be an experienced museum professional; and one member each shall be appointed by the president pro tempore of the Senate, the minority leader of the Senate, the speaker of the House of Representatives and the minority leader of the House. The term of each member of the board commencing on or after July 1, 1987, shall be coterminous with the term of the appointing authority. The appointing authority shall fill any vacancy in the office of an appointed member for the unexpired portion of the term. The Chief Justice may designate any judge of the Supreme Court to serve in his place.

(b) The board may elect annually a chairman from its members to serve a term of one year from his election or until his successor is elected. The chairman shall represent the board in certifying such actions as the board may approve. The board shall provide for the supervision of the State Library by a State Librarian who shall serve as the chief administrative officer of the board and shall have administrative authority over the State Library and responsibility for its supervision.

(c) The board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary or upon the request of a majority of members in office. A majority of the members in office, but not less than four, shall constitute a quorum. Any appointed member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office.

(d) The State Library Board shall appoint the State Librarian. Except when specifically prohibited by the conditions, if any, upon which a gift was created or by a conditional sales agreement, the board is authorized to sell, trade or otherwise dispose of any unwanted duplicate, out-of-date or irrelevant materials within the collections of the State Library, provided that the monetary proceeds of such a transaction, if any, shall be deemed to be funds from private sources. The State Library Board is authorized to establish a nonprofit foundation for the purpose of raising funds from private sources to enhance the collections and programs of the library and the Raymond E. Baldwin Museum of Connecticut History and Heritage. All funds from private sources shall be held in the manner prescribed by sections 4-37e to 4-37j, inclusive, for use in furthering any purpose the board considers to be in harmony with the original purpose of the gift or purchase of such materials. The board shall engage in planning for state-wide library service, other than for school libraries, and for the establishment of a research center to facilitate the most effective use of materials in public, university, professional and industrial libraries and may take such action as is necessary to secure maximum state participation in federal aid for public libraries, for scholarships for students of library science and for cooperative library projects. The board may, by regulation, establish standards for principal public libraries and procedures for naming such libraries and periodically review the same. To carry out its duties under the general statutes, the board may make contracts, subject to the approval of the Attorney General and to any appropriations made for such purpose or the availability of other public or private funds.

(e) The State Library Board shall be within the Department of Education for administrative purposes only.

(f) (1) The State Library Board shall appoint an advisory council for library planning and development. The council shall assist the board with the development of state and federal library plans, advise the board on state policies and activities for library development, cooperation among different types of libraries and use of automated communication systems to support cooperative information services and assist the board in evaluating the usefulness of such activities to residents of the state.

(2) The council shall consist of the following persons: Three public library representatives, one of whom shall be from a tax-supported public library serving a population of less than ten thousand, one of whom shall be from such a library serving a population of ten thousand or more and less than one hundred thousand and one of whom shall be from such a library serving a population of one hundred thousand or more; one representative of a cooperating library service unit; one representative of libraries which participate in shared automated library systems; one representative of the Connecticut Library Association; one special library representative; one representative from the academic library community; one representative from the school library community; one representative of institution libraries; one representative of a library serving the handicapped; one representative from the Department of Education; one representative from the Board of Regents for Higher Education; and six users of libraries represented on the council. The State Librarian shall represent the board and shall be an ex-officio, nonvoting member. The council shall designate one of its members to serve as a liaison to the board.

(3) Except for members of the council who represent state agencies, nine of the members first appointed shall serve for a term of one year, eight of such members shall serve for a term of two years and thereafter members shall serve for a term of two years. The State Library Board shall determine which of the members first appointed shall serve for a term of one year and which of such members shall serve for a term of two years. Members may serve up to two consecutive terms. After serving such terms, a member may be reappointed after a minimum of one year without service on the council. The members of the council shall receive no compensation for their services but may be reimbursed for any necessary expenses incurred in the performance of their duties.

(4) To achieve its purposes, the council may form task forces to address specific library issues. The task forces shall include representatives from the library community and users of libraries who possess expertise in the subject areas addressed by the task forces.

(1949 Rev., S. 1630; February, 1965, P.A. 133, S. 1; 490, S. 1; 1967, P.A. 590, S. 1; 891; 1969, P.A. 245, S. 1; P.A. 75-316, S. 1; 75-559; P.A. 76-436, S. 473, 681; P.A. 77-614, S. 302, 308, 610; P.A. 79-610, S. 44; P.A. 84-109, S. 2; 84-255, S. 17, 21; 84-414, S. 1, 14; P.A. 86-109, S. 1; P.A. 87-428, S. 1, 3; P.A. 88-216, S. 3, 7; P.A. 99-116, S. 1, 2; P.A. 07-227, S. 1; P.A. 11-48, S. 285.)

History: 1965 acts required appointment of state historian, changed committee membership from four gubernatorial appointees plus governor to five gubernatorial appointees plus chief justice and secretary of state board of education, included provisions re appointment, terms, filling of vacancies, etc., deleted reference to appointment of assistant state librarian, and required committee to plan for state-wide library services, establishment of research center and securing federal aid; 1967 acts added powers to recommend library standards and to make contracts and included chief court administrator as committee member; 1969 act made former provisions Subsecs. (a) and (c), inserted (b) re chairman and administrative officer and added provisions re obtaining federal aid for library science scholarships and cooperative library projects and re procedures for naming libraries; P.A. 75-316 substituted state library board for committee and added provisions re interagency library planning committee; P.A. 75-559 amended Subsec. (c) to include provisions governing board’s disposal of unwanted duplicate, out-of-date or irrelevant materials; P.A. 76-436 substituted chief administrative judge for chief court administrator, effective July 1, 1978 (not enacted); P.A. 77-614 substituted commissioner of education for secretary of the state board of education and added Subsec. (d) placing library board within education department for administrative purposes, effective January 1, 1979; P.A. 79-610 amended Subsec. (a) to allow chief justice and chief court administrator to be represented on board by designee; P.A. 84-109 would have amended Subsec. (c) to replace the provision that the board shall “have charge” of the state library and supreme court building and grounds with the provision that the board “and the chief justice of the supreme court shall exercise overall policy direction” of such building and grounds and made technical changes, however primary amendment in Subsec. (c) did not take effect, P.A. 84-414 having precedence; P.A. 84-255 added provision to Subsec. (a) permitting the commissioner of education to appoint a designee to the board; P.A. 84-414 amended Subsec. (a) terminating all appointments to the board as of July 1, 1987, the new members to be appointed by the governor and the leadership of the general assembly, added a new Subsec. (c) re meeting requirements, quorums at meetings and vacancies on the board, relettered former Subsec. (c) as Subsec. (d) and deleted provisions re state library board having charge of the state library and supreme court building and appointing a state historian, relettered former Subsec. (d) as Subsec. (e) and added a new Subsec. (f) re biennial report to the general assembly; P.A. 86-109 replaced provision empowering board to designate state librarian as administrative officer with authority to sign contracts with provision designating state librarian as chief administrative officer of board and expanding his powers accordingly; P.A. 87-428 in Subsec. (a) changed the termination date of the terms of the members appointed prior to July 1, 1987, from June 30, 1987, to July 1, 1987, and added an experienced museum professional to the board and in Subsec. (d) authorized the board to establish a nonprofit foundation to raise funds from private sources; P.A. 88-216 deleted the interagency library planning committee in Subsec. (d) and added Subsec. (g) re an advisory council for library planning and development; P.A. 99-116 required funds from private sources to be held in manner prescribed by Secs. 4-37e to 4-37j, inclusive, instead of Sec. 4-31a, effective July 1, 1999; P.A. 07-227 deleted former Subsec. (f) re report, redesignated existing Subsec. (g) as Subsec. (f) and amended Subdiv. (3) therein to remove language limiting members of board to one reappointment and to add language allowing members to serve up to two consecutive terms and to be reappointed after one year without service on council, effective July 1, 2007; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (f)(2), effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.

See Sec. 4b-11 re State Library Board’s responsibility for building and grounds of State Library and Supreme Court.



Section 11-1a - Programs of state-wide library service.

(a) The State Library Board may institute and conduct programs of state-wide library service which may include, but need not be limited to, (1) a cataloging and processing service to be available to libraries, (2) the creation and maintenance of current and retrospective union catalogs of books, union lists of serials and similar cooperative listings of library materials, (3) a program of coordinated acquisitions, storage and deposit of library materials, (4) the support and encouragement of the transfer, as loans or copies, of library materials between libraries and to nonresident library patrons, (5) the provision of suitable high-speed communications facilities, (6) the creation and maintenance of bibliographic and regional reference centers, (7) the provision of traveling collections of library materials and of book examination centers, and (8) the provision of a publicity and public relations service for libraries.

(b) The State Library Board shall create and maintain one or more library research centers which shall utilize any appropriate sources of information, both within and outside of the state, to meet the needs of those making inquiries.

(c) The State Library Board shall maintain the state’s principal law library which shall be located in the State Library and Supreme Court Building. The State Library Board shall distribute state documents, statutes and public acts to the law libraries established pursuant to section 11-10b.

(d) The State Library Board shall create and maintain a library service for the blind and other persons with disabilities, as provided for in 2 USC Sections 135a, 135a-1 and 135b.

(1969, P.A. 245, S. 2; P.A. 73-645, S. 3, 5; P.A. 75-316, S. 2; P.A. 76-368, S. 3, 9; P.A. 80-217, S. 1, 2; 80-340, S. 1, 2; June Sp. Sess. P.A. 83-7, S. 2, 3; P.A. 89-167, S. 4; P.A. 90-234, S. 1, 8; P.A. 95-234, S. 2, 3; P.A. 01-173, S. 41, 67.)

History: P.A. 73-645 deleted reference to creation and maintenance of library research centers in former provisions and added new Subsec. (b) re library research centers, changing alphabetic Subdiv. indicators to numeric indicators in former provisions, now designated Subsec. (a); P.A. 75-316 changed state library committee to state library board; P.A. 76-368 added Subsecs. (c) to (e) re law libraries, cooperation with judicial department and maintenance of books and various expenditures; P.A. 80-217 changed hours of operation in Subsec. (c) from all day Monday to Saturday plus two evenings to all day Monday to Friday; P.A. 80-340 amended Subsec. (b) to delete provision for state-wide toll-free telephone access to research centers; June Sp. Sess. P.A. 83-7 amended Subsec. (c) by deleting a provision re hours of operation of the tier I libraries in Bridgeport and New Haven, said provision being added to Sec. 11-19a, and amended Subsec. (e) to reflect establishment of tier II libraries at New London and Danbury pursuant to Sec. 11-19a by deleting the authorization for the state library board to expend funds to maintain books in New London and Danbury provided it determines that staffing is not necessary at the tier II library in Norwich and deleting proviso that library facilities and staff are maintained at Danbury and New London without additional expense to the state; P.A. 89-167 added Subsec. (f) re the creation of a library service for the blind and other persons with disabilities; P.A. 90-234 deleted provisions detailing authority of state library board over system of law libraries formerly found in Subsecs. (c), (d) and (e), relettering former Subsec. (e) as (d), and revised Subsec. (c) to require the state library board to maintain the state’s principal law library located in the state library and the supreme court building and to distribute state documents, statutes and public acts to law libraries; P.A. 95-234 added new Subsec. (e) re the Connecticut Library Network, effective July 1, 1995; P.A. 01-173 deleted Subsec. (e) re Connecticut Library Network, effective July 1, 2001.

See Sec. 11-19a re system of law libraries.

See Sec. 11-23a re library service centers in Middlesex and Windham-Tolland areas.

See Sec. 11-23b re library service centers for public libraries and public schools.



Section 11-1b - Regulations re state-wide library service.

The State Library Board shall promulgate regulations to implement the provisions of sections 11-1a, 11-24b and 11-31a.

(P.A. 73-645, S. 4, 5; P.A. 75-316, S. 3.)

History: P.A. 75-316 substituted state library board for state library committee.



Section 11-1c - Official state archives. Appointment of State Archivist.

The State Library Board shall create and maintain the official state archives. The State Librarian shall, subject to the provisions of chapter 67, appoint an assistant, who shall be the State Archivist.

(P.A. 84-414, S. 9, 14.)



Section 11-2 - Powers and duties of State Librarian.

The State Library shall maintain programs for library development and reader services. The State Librarian shall be the administrative officer of the State Library and shall administer, coordinate and supervise the library. In order to carry out the duties of the State Librarian required by law, the State Librarian may enter into contracts, subject to the approval of the Attorney General and within any available appropriations or other funds available from the public or private sector. The State Librarian shall have the authority to sign contracts approved by the State Library Board in accordance with the policies established by the State Library Board. The State Librarian may appoint members of the staff of the State Library. Members of the staff of the State Library employed in positions requiring graduation from a library school shall be members of the unclassified service. The State Librarian may purchase books and other library resources for the State Library. The State Librarian is authorized and directed to distribute electronic copies of the files of each act favorably reported by any committee of the General Assembly to each high school and university in the state, upon request.

(1949 Rev., S. 1632; February, 1965, P.A. 490, S. 2; P.A. 75-316, S. 4; P.A. 80-36, S. 1, 2; P.A. 82-306, S. 1; P.A. 84-109, S. 3; 84-414, S. 2, 14; P.A. 86-109, S. 2; P.A. 88-216, S. 1, 7; P.A. 91-104, S. 1, 3; P.A. 95-220, S. 3, 6; P.A. 07-227, S. 2; P.A. 11-150, S. 11.)

History: 1965 act added provisions re divisions of reader services and of library development, designated associate librarians as members of unclassified service and required that committee, rather than state librarian, report to general assembly; P.A. 75-316 substituted state library board for state library committee; P.A. 80-36 made appointment of associate state librarians as division heads optional rather than mandatory by replacing “shall” with “may”; P.A. 82-306 eliminated requirement that state librarian locate and identify graves of veterans buried within the state; P.A. 84-109 replaced provision that the state librarian “shall have charge under the state library board” of the state library and supreme court building and grounds with provision that the state librarian “shall have administrative responsibility, in accordance with policies and procedures established by the state library board and the chief justice of the supreme court” for such building and grounds; P.A. 84-414 deleted provisions re separate divisions of reader services and of library services, deleted provisions re appointment of associate state librarians as the administrative head of said divisions and deleted provision re biennial report to the general assembly; P.A. 86-109 added provisions designating state librarian as administrative officer of library and authorizing librarian to sign contracts approved by library board; P.A. 88-216 provided for the appointment of a deputy state librarian and made technical changes; P.A. 91-104 deleted references to associate state librarians and a deputy state librarian; P.A. 95-220 removed reference to administrative responsibility of State Librarian for State Library and Supreme Court building and grounds, effective July 1, 1995; P.A. 07-227 added language permitting State Librarian to enter into contracts with approval of Attorney General and removed requirement of board approvals for staff appointments and purchase of books and materials by State Librarian, effective July 1, 2007; P.A. 11-150 added requirement that copies of files distributed be electronic and deleted reference to files being printed, effective July 1, 2011.

See Sec. 7-35ee re State Librarian’s duties under Uniform Real Property Electronic Recording Act.

See Sec. 11-23 re State Librarian’s duty to advise and assist public libraries.



Section 11-2a - Receipt of federal funds.

The State Librarian is empowered, subject to the provisions of the general statutes, to receive any federal funds made available to the state for purposes of programs under his jurisdiction and to expend such funds for the purpose or purposes for which they are made available. The State Treasurer shall be the custodian of such funds.

(1972, P.A. 139.)



Section 11-2b - Connecticut Parent Technology Academy.

The State Library, in consultation with the Commission for Educational Technology, within available appropriations, shall contract, through a request for proposal process, for the development of a Connecticut Parent Technology Academy. The academy shall be host network for the development of increased opportunities for parents of elementary, middle and secondary school students to learn about and demonstrate their knowledge of information technologies. The academy shall: (1) Identify existing programs and best practices for the delivery of information technology training for parents, (2) coordinate the development of curriculum models to be used to train parents in the use of information technologies, and (3) seek business, philanthropic, community and educational partners to expand training locations and learning options for parents. The Commission for Educational Technology shall work in collaboration with the academy to negotiate vendor discounts for computer purchases and upgrades and low interest bank loans for such purchases for parents who successfully complete an information technology training program.

(P.A. 00-187, S. 45, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 11-3 - Transfer of books to college libraries.

The State Librarian is authorized, from time to time, under the direction of the State Library Board, to transfer for an indefinite period, to the libraries of any university or college in the state, any duplicates or other books or pamphlets not in current use.

(1949 Rev., S. 1631; P.A. 75-316, S. 5; P.A. 84-414, S. 3, 14.)

History: P.A. 75-316 substituted state library board for state library committee; P.A. 84-414 deleted specific reference to Yale University.



Section 11-4 - Preservation of official documents in State Library.

Section 11-4 is repealed.

(1949 Rev., S. 1633; 1959, P.A. 152, S. 24; P.A. 84-414, S. 13, 14.)



Section 11-4a - Submission of reports to the General Assembly and State Librarian.

Each commission, task force or committee appointed by the Governor or the General Assembly, or both, and required to report its findings and recommendations, and each state agency which submits a report to the General Assembly or any committee of the General Assembly, shall submit its report electronically to the clerks of the Senate and the House of Representatives and the Office of Legislative Research, and shall file one copy with the State Librarian. Any report submitted pursuant to subsection (n) of section 17b-179 may be in electronic form.

(1959, P.A. 419; P.A. 87-64; P.A. 11-150, S. 12; 11-214, S. 1.)

History: P.A. 87-64 deleted reference to “temporary” commissions, extended reporting and filing requirements to task forces and state agencies which report to the general assembly or a committee of the general assembly, and required one copy of report to be filed with office of legislative research; P.A. 11-150 required that reports be submitted electronically to the clerks and Office of Legislative Research and that one copy be filed with State Librarian, effective July 1, 2011; P.A. 11-214 provided that any report pursuant to Sec. 17b-179(n) may be in electronic form.



Section 11-4c - Preservation of official documents in State Library.

Any official of the state or of any town, or any other official, may turn over to the State Librarian, with his consent, for permanent preservation in the State Library, any official books, records, documents, original papers or files, not in current use in his office, taking a receipt therefor which shall be recorded. Such official may, in like manner, turn over to the State Librarian, with his consent, for use of the state, any printed books, records, documents or reports not in current use in his office. The State Librarian, upon the request of any person entitled thereto, shall furnish a certified copy of any official state or municipal books, records, documents, original papers, land, or probate records in his custody, and such certified copy shall be entitled to the same weight as evidence as though certified by the authority by whom such record, document or paper was deposited with said librarian.

(P.A. 84-414, S. 10, 14.)



Section 11-4d - State Librarian to establish standards for preservation and authentication of electronic documents.

Not later than January 1, 2012, the State Librarian shall, in consultation with the Secretary of the Office of Policy and Management, the Commissioner of Administrative Services, the executive director of the Joint Committee on Legislative Management and the Chief Court Administrator of the Judicial Branch, establish standards and guidelines for the preservation and authentication of electronic documents.

(P.A. 11-150, S. 28.)

History: P.A. 11-150 effective July 8, 2011 (Revisor’s note: “Chief Information Officer of the Department of Information Technology” was deleted editorially by the Revisors to conform with changes made by P.A. 11-51, S. 76).



Section 11-5 - Preservation and reproduction of land and probate records.

Section 11-5 is repealed.

(1949 Rev., S. 1634; P.A. 84-414, S. 13, 14.)



Section 11-6 - War records collection.

The State Library shall maintain a collection of war records, which shall include classifications and indexes of all available material relating to Connecticut participation, public or private, in the First and Second World Wars. The collection shall be as complete and comprehensive as possible and cover not only the activities of the state, its subdivisions and agencies, but also of Connecticut agencies of the federal government, of organizations of private persons and of those individuals who were direct participants in said wars, whether as soldiers, sailors, aviators or otherwise.

(1949 Rev., S. 1635; P.A. 75-316, S. 6; P.A. 84-414, S. 4, 14.)

History: P.A. 75-316 substituted state library board for state library committee; P.A. 84-414 repealed language establishing a department of war records and substituted language re maintenance of a war records collection by the state library.



Section 11-6a - Raymond E. Baldwin Museum of Connecticut History and Heritage. Advisory committee. Director.

(a) The State Library Board shall establish and operate the Raymond E. Baldwin Museum of Connecticut History and Heritage to acquire, preserve, and exhibit collections and artifacts that interpret the state’s culture and heritage and to provide public programs and activities.

(b) There is established an advisory committee to advise the State Library Board with respect to the policies, collections, programs, activities and operations of the Raymond E. Baldwin Museum of Connecticut History and Heritage. The advisory committee shall consist of eight members as follows: The executive director of the Culture and Tourism Advisory Committee; the executive director of the Connecticut Historical Society; the State Historian; and five persons appointed by the Governor, three of whom shall be experienced museum professionals.

(c) The State Librarian shall, subject to the provisions of chapter 67, appoint an assistant who shall be the director of the Raymond E. Baldwin Museum of Connecticut History and Heritage. The director shall be a qualified and experienced museum professional.

(P.A. 86-324; P.A. 87-428, S. 2, 3; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 162.)

History: P.A. 87-428 named the museum the Raymond E. Baldwin Museum of Connecticut History and Heritage, inserted new Subsec. (b) establishing an advisory committee and inserted new Subsec. (c) providing for the appointment of the museum director and designated Subsec. (a) accordingly; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism” with “Culture and Tourism Advisory Committee”, effective July 1, 2011.



Section 11-7 - Purchase of copies of town records.

Section 11-7 is repealed.

(1949 Rev., S. 1636; P.A. 84-414, S. 13, 14.)



Section 11-8 - Records management program. Public Records Administrator.

(a) Under the direction of the State Library Board, the State Librarian shall be responsible for developing and directing a records management program for the books, records, papers and documents of all state agencies within the executive department, and the books, records, papers and documents of the several towns, cities, boroughs, districts and other political subdivisions of the state, pursuant to the provisions of section 11-8a. The State Librarian shall also supervise the operation of state records centers; provide photoduplication and microfilming service and document repair and restoration service for state and local records; approve security storage facilities, within or without the state, or establish and operate such facilities within the state, for the safe storage of original public records or security copies thereof; and carry out a program for the identification and preservation of essential records of the state and of its political subdivisions. The State Librarian shall, with the approval of the State Library Board, and in accordance with the provisions of chapter 54, adopt regulations for the creation and preservation of the records of the several towns, cities, boroughs and districts of the state. Such regulations shall establish the physical characteristics required for papers, inks, typewriter ribbons, carbon papers, loose-leaf binders, photographic films or other supplies and materials, including photographic or other processes for recording documents, used in the creation of public records; and the design, construction and degree of fire resistance required for safes, cabinets, vaults and file rooms in which public records are housed. The State Librarian shall ascertain from time to time whether the provisions of the general statutes and of such regulations relating to the recording, filing, indexing, maintenance and disposition of such records are being carried out. The State Librarian may order any person having the care and custody of such records to comply with such statutes or with such regulations. The State Librarian shall send a copy of such order to the chief administrative officer of the town, city, borough or district to which the records relate. The order shall specify the time within which the order shall be complied with. In setting such time for compliance, the State Librarian shall take into consideration the availability of facilities or equipment or the need for the construction or purchase thereof. The State Librarian may cause the enforcement of any such order by application to the Superior Court, or to any judge thereof if said court is not then sitting, to issue an appropriate decree or process, which application shall be brought and the proceedings thereon conducted by the Attorney General.

(b) The State Librarian shall, subject to the provisions of chapter 67, appoint an assistant who shall be the Public Records Administrator. All powers, functions and duties assigned to the Examiner of Public Records are hereby transferred to the Public Records Administrator.

(1949 Rev., S. 1637; 1967, P.A. 495, S. 3; P.A. 73-544, S. 21; P.A. 77-614, S. 121, 610; P.A. 80-338, S. 4; P.A. 84-414, S. 5, 14; P.A. 89-167, S. 1; P.A. 12-66, S. 19.)

History: 1967 act substituted public records administrator for examiner of public records, made administrator head of newly-created department of archives and records administration, deleted requirement that committee approve the appointment and replaced former provisions re duties with detailed enumeration of duties; P.A. 73-544 substituted civil preparedness for civil defense; P.A. 77-614 substituted commissioner of administrative services for records management committee; P.A. 80-338 clarified that records management program be carried out for state agencies “within the executive department”, substituted state librarian for commissioner of administrative services, deleted provision re cooperation with civil preparedness advisory council, deleted references to standards and substituted “chapter 54” for “chapter 48”; P.A. 84-414 deleted provisions re department of archives and records administration, inserted Subsec. (a) with provisions directing the state librarian to develop a records management program for the books, records, papers and documents of all state agencies and the several towns, cities, boroughs, districts and other political subdivisions of the state and inserted a new Subsec. (b) re appointment of a public records administrator; P.A. 89-167 amended Subsec. (a) by deleting the requirement that the state librarian obtain the approval of the commissioner of administrative services re the records management program; P.A. 12-66 amended Subsec. (a) to delete references to probate districts and make technical changes.

See Secs. 1-9 to 1-12, inclusive, re standards for ink, paper, binders etc. used for public records.

See Sec. 7-109 re destruction of documents.



Section 11-8a - Retention, destruction and transfer of documents. Centralized microcopying services.

(a) The State Librarian shall, in the performance of his duties pursuant to section 11-8, consult with the Attorney General, the chief executive officers of the Connecticut Town Clerks Association and the Municipal Finance Officers Association of Connecticut, or their duly appointed representatives.

(b) The State Librarian may require each such state agency, or each political subdivision of the state, to inventory all books, records, papers and documents under its jurisdiction and to submit to the State Librarian for approval retention schedules for all such books, records, papers and documents, or the State Librarian may undertake such inventories and establish such retention schedules, based on the administrative need of retaining such books, records, papers and documents within agency offices or in suitable records centers. Each agency head, and each local official concerned, shall notify the State Librarian of any changes in the administrative requirements for the retention of any book, record, paper or document subsequent to the approval of retention schedules by the State Librarian.

(c) If the Public Records Administrator and the State Archivist determine that certain books, records, papers and documents which have no further administrative, fiscal or legal usefulness are of historical value to the state, the State Librarian shall direct that they be transferred to the State Library. If the State Librarian determines that such books, records, papers and documents are of no administrative, fiscal, or legal value, and the Public Records Administrator and State Archivist determine that they are of no historical value to the state, the State Librarian shall approve their disposal, whereupon the head of the state agency or political subdivision shall dispose of them as directed by the State Librarian.

(d) The State Librarian may establish and carry out a program of inventorying, repairing and microcopying for the security of those records of political subdivisions of the state which he determines to have permanent value; and he may provide safe storage for the security of such microcopies of such records.

(e) The State Library Board may transfer any of the books, records, documents, papers, files and reports turned over to the State Librarian pursuant to the provisions of this section and section 11-4c. The State Library Board shall have sole authority to authorize any such transfers. The State Library Board shall adopt regulations pursuant to chapter 54 to carry out the provisions of this subsection.

(f) Each state agency shall cooperate with the State Librarian to carry out the provisions of this section and shall designate an agency employee to serve as the records management liaison officer for this purpose.

(P.A. 80-338, S. 1; P.A. 81-472, S. 13, 159; P.A. 84-119, S. 1, 3; 84-414, S. 6, 14; P.A. 88-216, S. 2, 7; P.A. 89-167, S. 2; P.A. 12-66, S. 20.)

History: P.A. 81-472 made technical change; P.A. 84-119 included participation of state archivist in determination re transfer of documents to state library and destruction of certain public records; P.A. 84-414 deleted provisions re records management program and reiterated amendments made by P.A. 84-119; P.A. 88-216 restructured the section, added Subsec. designations and provided for the transfer of documents by the state library board; P.A. 89-167 added Subsec. (f) concerning designation of a records management liaison officer; P.A. 12-66 amended Subsec. (a) to delete “the Probate Court Administrator and” and amended Subsec. (b) to delete “including each probate district” and make technical changes.

See Sec. 7-109 re destruction of documents by municipal officials, boards or commissioners.

Subsec. (c):

Destruction of public records is an illegal subject of bargaining. 216 C. 253.



Section 11-8b - Transfer or disposal of public records. State Library Board to adopt regulations.

All public records, as defined in section 11-8 or section 11-8a, or other such records, created by public offices, are the property of the agency concerned and shall not be removed, destroyed, mutilated, transferred or otherwise damaged or disposed of, in whole or in part, except as provided by law or under the rules and regulations adopted by the State Library Board pursuant to the provisions of chapter 54. Such public records shall be delivered by outgoing officials and employees to their successors and shall not be otherwise removed, transferred, or destroyed unlawfully.

(P.A. 84-119, S. 2, 3.)



Section 11-8c - Recovery of public records by State Librarian.

Upon complaint of the State Librarian, the Attorney General shall replevy any public records which have been unlawfully transferred or removed in violation of sections 1-18, 1-210, 7-109, 11-8 and 11-8a. Such public records shall be returned to the office of origin and safeguards shall be established to prevent further recurrence of unlawful transfer or removal.

(P.A. 84-251.)



Section 11-8i - Historic documents preservation account.

There is established, within the General Fund, a separate and nonlapsing account to be known as the “historic documents preservation account”. The account shall contain any moneys required by law to be deposited in the account. Investment earnings credited to the assets of the account shall become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward for the fiscal year next succeeding. The moneys in said account shall be used for the purposes of sections 11-8j to 11-8l, inclusive.

(P.A. 00-146, S. 2, 8.)

History: P.A. 00-146 effective July 1, 2000.



Section 11-8j - Preservation and management of historic documents: Definitions.

As used in sections 11-8i to 11-8l, inclusive, “preservation and management of historic documents” means activities that include, but are not limited to, the following: (1) The restoration and conservation of land records, land record indexes, maps or other records; (2) the microfilming of land records, land record indexes, maps or other records; (3) the use of information technology to facilitate the performance of duties integral to the maintenance and tracking of historic documents; (4) providing public access to an electronic indexing system that combines the grantor index and the grantee index of a town’s land records; (5) the assessment or upgrading of records retention facilities; (6) disaster recovery; and (7) the training of personnel to perform duties integral to the maintenance and tracking of historic documents.

(P.A. 00-146, S. 3, 8; P.A. 07-252, S. 55.)

History: P.A. 00-146 effective July 1, 2000; P.A. 07-252 redefined “preservation and management of historic documents” to include providing public access to electronic indexing system that combines grantor and grantee indices of town’s land records in new Subdiv. (4) and to redesignate existing Subdivs. (4) to (6) as Subdivs. (5) to (7), effective July 1, 2007.



Section 11-8k - Historic documents preservation grants to municipalities. Allocation of moneys in historic documents preservation account.

(a) The Public Records Administrator shall make grants to municipalities from the historic documents preservation account, established under section 11-8i, for the preservation and management of historic documents.

(b) If the Public Records Administrator finds that any grant awarded pursuant to this section is being used for other purposes or to supplant a previous source of funds, the Public Records Administrator may require repayment.

(c) The Public Records Administrator shall allocate moneys in the historic documents preservation account, established under section 11-8i, for (1) the preservation and management of historic documents maintained by the State Library, and (2) the expenses of administering the historic documents preservation grant program, established under section 11-8l. The total amount of such allocated moneys in any fiscal year shall be thirty per cent of the moneys deposited in such historic documents preservation account in such year. On or before September 1, 2001, and annually thereafter, the State Library shall submit a report describing the activities performed with the allocated moneys for the preceding fiscal year to the joint standing committee of the General Assembly having cognizance of matters relating to government administration.

(P.A. 00-146, S. 4, 8.)

History: P.A. 00-146 effective July 1, 2000.



Section 11-8l - Historic documents preservation grant program. Regulations.

(a) The Public Records Administrator shall establish and administer a historic documents preservation grant program to help municipalities to enhance or improve the preservation and management of historic documents. Each application shall include a description of the purpose, objective and budget of the activities to be funded by the grant. The chief executive officer of a municipality applying for a grant under this section may designate the town clerk of that municipality as the agent to make such application.

(b) The Public Records Administrator shall establish, by regulations adopted in accordance with chapter 54, relative priorities for the approval of grants under this section. Such priorities may take into account the differing needs of municipalities, the need for consistency and equity in the distribution of grant awards and the extent to which particular projects may advance the purposes of this section. The Public Records Administrator may establish further criteria for the approval of grants under this section. Not later than February 1, 2001, the Public Records Administrator shall develop and disseminate a pamphlet that describes the evaluation process for grant applications under this section. In awarding grants under this section, the Public Records Administrator shall consult with the State Archivist and any other person the Public Records Administrator deems necessary.

(c) The Public Records Administrator shall authorize grant awards under this section on or before July thirty-first and December thirty-first of each fiscal year in which payment of a grant is to be made.

(d) The Public Records Administrator shall allocate seventy per cent of the moneys in the historic documents preservation account in any fiscal year to fund applications submitted under this section.

(P.A. 00-146, S. 5, 8.)

History: P.A. 00-146 effective July 1, 2000.



Section 11-8m - Municipal reports to Public Records Administrator. Annual report of Public Records Administrator to legislative committee.

(a) Each municipality that receives a grant from the historic documents preservation account established under section 11-8i shall submit a report to the Public Records Administrator, in such form as the Public Records Administrator prescribes, not later than September first of the fiscal year following the year such grant was received. Such report shall contain a description of activities paid for with financial assistance under the grant. The chief executive officer of a municipality that receives a grant from the historic documents preservation account may designate the town clerk of that municipality as the agent to make such report.

(b) On or before January 1, 2002, and annually thereafter, the Public Records Administrator shall submit a report on grants made under sections 11-8j to 11-8l, inclusive, for the preceding fiscal year to the joint standing committee of the General Assembly having cognizance of matters relating to government administration. Each such report shall include: (1) A description of the grants made under sections 11-8j to 11-8l, inclusive, including the amount, purposes and the municipalities to which they were made; (2) a summary of the activities for which the State Library used the moneys allocated to it under section 11-8k; and (3) any findings or recommendations concerning the operation and effectiveness of the grant program.

(P.A. 00-146, S. 6, 8.)

History: P.A. 00-146 effective July 1, 2000.



Section 11-8n - Regulations.

(a) The State Librarian shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of sections 11-8j to 11-8m, inclusive.

(b) The State Librarian shall establish a committee to advise such State Librarian on the development and implementation of regulations under this section. The State Librarian shall designate the members of the committee who shall include representatives of small, medium and large municipalities and municipalities in all geographic regions of the state.

(P.A. 00-146, S. 7, 8.)

History: P.A. 00-146 effective July 1, 2000.



Section 11-9 - Appropriations to the Connecticut Historical Society.

The Connecticut Historical Society shall fund its operations through federal, state and private funds, to the extent that they are available. The Comptroller is authorized to draw his order upon the Treasurer in equal quarterly installments in favor of the treasurer of the society in such sums as may be appropriated for programs and purposes of the society which are intended for the use and benefit of the public.

(1949 Rev., S. 1676; P.A. 85-222.)

History: P.A. 85-222 entirely replaced provisions of section deleting specific purposes for which appropriations to the society may be made and adding reference to programs and purposes of the society which are intended for the use and benefit of the public.



Section 11-9a - Appointment and duties of Cooperating Library Service Unit Review Board.

Section 11-9a is repealed.

(P.A. 75-363; P.A. 82-314, S. 59, 63; 82-360, S. 3, 4.)



Section 11-9b - Definitions.

As used in this section and sections 11-9c and 11-9d:

(a) “State publications” means all publications printed or otherwise produced in tangible form, and all publications produced in electronic or other intangible form, by or under the direction of the state or any officer thereof, or any other agency supported wholly or in part by state funds;

(b) “Publication” means any document issued by a state agency that is available to the public, regardless of format or purpose, including legislatively mandated reports, with the exception of routine correspondence;

(c) “State agency” means every state office, officer, department, division, bureau, board and commission, permanent or temporary in nature, whether legislative, executive or judicial, and any subdivisions of each, including state-supported institutions of higher education;

(d) “Depository library” means the designated library for collecting, maintaining and making available to the general public Connecticut state agency publications.

(P.A. 77-561, S. 1; P.A. 84-92, S. 1, 3; P.A. 07-227, S. 3.)

History: P.A. 84-92 amended Subsec. (a) deleting language which defined “state publications” as publications “purchased for distribution by a state agency” and substituting “published by or under the direction of the state or any officer thereof”; P.A. 07-227 redefined “state publications” to delete requirement that publications be published and add language re tangible form, electronic or intangible form in Subdiv. (a) and amended Subdiv. (b) to replace definition of “printed” with definition of “publication” and to include legislatively mandated reports as publication, effective July 1, 2007.



Section 11-9c - Tangible and intangible state publications and depository library system.

The State Library shall administer and provide access to the public, on a permanent basis, to a collection of tangible state publications, and to a digital archive of intangible state publications, and a depository library system. The State Library shall: (1) Establish and administer, with the approval of the State Library Board, such rules and regulations as may be deemed necessary to carry out the provisions of sections 11-9b to 11-9d, inclusive; (2) develop and maintain standards for depository libraries, including ascertaining their geographical distribution, with the approval of the State Library Board; (3) enter into depository contracts with libraries that meet the standards for eligibility established by the State Library; (4) annually advise designated staff in each agency, required by section 11-9d, of the number of copies of tangible publications needed for distribution; (5) receive from state agencies on or about publication date the specified number of copies of each publication; (6) receive on or about publication date, copies of, or notice of existence, availability and location of intangible publications; (7) retain sufficient copies in the Connecticut State Library for preservation, reference and interlibrary loan purposes; (8) distribute copies of tangible publications to depository libraries within the state in accordance with the terms of their depository contracts and to libraries outside the state in accordance with any agreements entered into for the exchange of state publications; (9) publish annually the official list of state publications; and (10) make available a permanent public archive of intangible state publications.

(P.A. 77-561, S. 2; P.A. 84-92, S. 2, 3; P.A. 07-227, S. 4.)

History: P.A. 84-92 deleted requirement that state library publish a monthly list of state publications and substituted a periodic, but at least quarterly publication schedule; P.A. 07-227 replaced language re Connecticut state publications collection with language re collection of tangible state publications and digital archive of intangible state publications, redesignated existing Subdiv. (6) as Subdiv. (7), added new Subdiv. (6) re intangible publications, deleted former Subdiv. (7) re distribution of copies, amended Subdiv. (9) to replace quarterly list with annual list of state publications, added Subdiv. (10) re intangible state publications and added references to tangible publications throughout, effective July 1, 2007.



Section 11-9d - Duties of state agencies re tangible and intangible publications. Designation of staff.

(a) Designated staff in each state agency shall be responsible for making the publications of that agency known to the State Library. Each state agency shall notify the State Library of the identity of such designated staff not later than thirty days after October 1, 1977, and upon any change of personnel. Said staff shall supply the State Library annually or upon request with a complete list of the agency’s current publications.

(b) Every state agency shall, upon publication, deposit a sufficient number of copies of each of its tangible publications with the State Library to meet the needs of the depository library system.

(c) Every state agency shall, upon publication, supply the State Library with, or notify the State Library of the existence, availability and location of its intangible publications.

(P.A. 77-561, S. 3; P.A. 07-227, S. 5.)

History: P.A. 07-227 made technical changes in Subsec. (a), added reference to tangible publications in Subsec. (b) and added Subsec. (c) re intangible publications, effective July 1, 2007.






Chapter 188a - Cooperating Library Service Unit Program

Section 11-9e - “Cooperating library service unit” defined. Budget recommendations.

(a) For purposes of this section and section 11-1, a “cooperating library service unit” means an organization of different types of libraries situated in a stipulated area of the state whose purpose is to improve library service through coordinated planning, resource sharing, and the development of programs too costly or impractical for a single library to maintain.

(b) The State Library Board shall include in its budget recommendations to the Governor and General Assembly such amounts as are required in the estimation of the board of the operation of the cooperating library service units to provide services pursuant to subsection (a) of this section.

(P.A. 82-360, S. 1, 4; P.A. 88-216, S. 4, 7.)

History: P.A. 88-216 in Subsec. (a) removed reference to Sec. 11-9f repealed by the same act and added reference to Sec. 11-1.



Section 11-9f - Appointment and duties of Cooperating Library Service Unit Review Board.

Section 11-9f is repealed.

(P.A. 82-360, S. 2, 4; P.A. 88-216, S. 6, 7.)






Chapter 189 - Law Libraries

Section 11-10a - Retirement of librarians.

Upon certification by the bar library committee, any librarian of a law library existing under the provisions of section 11-19b may retire after thirty years of service, and shall thereafter receive an annual pension equal to two per cent of his average annual salary for each year of such service based on the five highest paid years of service, payable in monthly installments; provided any such librarian having less than thirty years’ service on October 1, 1960, shall not be granted such a pension but shall be eligible for membership in the state employees retirement system, subject to such terms and conditions as to service credit and contributions to the retirement fund as the State Employees’ Retirement Commission determines. This section shall not apply to any librarian who is a member of the municipal employees’ retirement system or who is receiving a pension under the provisions of any special act.

(1959, P.A. 427; P.A. 73-471, S. 2, 5.)

History: P.A. 73-471 substituted “law library existing under the provisions of section 11-10” for “county law library” (“11-19b” substituted for “11-10” when section transferred).



Section 11-10b - Policies for establishment and maintenance of law library system.

The Supreme Court shall adopt policies for the establishment and maintenance of a system of law libraries within the state.

(P.A. 73-471, S. 3, 5; P.A. 75-316, S. 8; 75-479, S. 24, 25; 75-567, S. 76, 80; P.A. 76-368, S. 5, 9; P.A. 84-414, S. 7, 14; P.A. 90-234, S. 2, 8.)

History: P.A. 75-316 substituted “state library board” for “state library committee”; P.A. 75-479 repealed section but P.A. 75-567 removed section from list of sections to be repealed; P.A. 76-368 deleted provisions re receipt of appropriations by bar library committees, budget requests and annual reports submitted by said committees, requests for advice, service etc. and provision protecting law libraries from diminishment of annual payments; P.A. 84-414 inserted new Subsec. (a) re adoption of standards for services within each law library tier and designated former section provisions as Subsec. (b); P.A. 90-234 deleted requirement that the state library board adopt regulations and budget recommendations concerning the state system of law libraries and substituted provision requiring the supreme court to adopt policies for establishment and maintenance of system of law libraries.



Section 11-11 to 11-19 - New Haven, New London, Fairfield, Middlesex, Hartford, Litchfield, Windham and Tolland County law libraries. Payments to law libraries. Treasurer’s bond.

Sections 11-11 to 11-19, inclusive, are repealed.

(1949 Rev., S. 1647–1655; 1949, 1951, 1953, 1955, S. 1013d, 1015d; 1949, S. 1017d, 1019d; 1951, S. 1014d, 1016d, 1018d; 1957, P.A. 6, S. 1; 7; 317; 335; 346; 1959, P.A. 152, S. 26–34; 167; 305, S. 1; 399; 402; 406; 1961, P.A. 554; 1963, P.A. 621; 1967, P.A. 644, S. 1, 2; 1969, P.A. 745, S. 1; 1972, S.A. 53, S. 14; P.A. 73-471, S. 4, 5; P.A. 75-530, S. 33, 35.)



Section 11-19a - System of law libraries.

There shall be a system of law libraries within the state, under the supervision of the Office of the Chief Court Administrator.

(P.A. 76-368, S. 1, 9; June Sp. Sess. P.A. 83-7, S. 1, 3; P.A. 84-414, S. 8, 14; P.A. 90-234, S. 3, 8.)

History: June Sp. Sess. P.A. 83-7 amended Subsec. (a) to elevate Stamford from a Tier II to a Tier I library and to provide Tier II libraries in New London and Danbury, and added Subsec. (c) re hours of operation of Tier I libraries, which was formerly part of Sec. 11-1a; P.A. 84-414 amended Subsec. (a) removing Hartford from the Tier I libraries and amended Subsec. (b) designating the law library in Hartford as the state’s principal law library; P.A. 90-234 deleted provisions detailing authority of the state library board over the state system of law libraries and substituted provision that the law library system shall be under the supervision of the chief court administrator.



Section 11-19b - (Formerly Sec. 11-10). Law library use and regulation.

Each such library shall be for the use of the courts and citizens of the state, subject to such conditions as may be prescribed by the Office of the Chief Court Administrator.

(1949 Rev., S. 1646; 1959, P.A. 152, S. 25; P.A. 73-471, S. 1, 5; P.A. 75-316, S. 7; P.A. 76-368, S. 4, 9; 76-436, S. 474, 681; P.A. 77-452, S. 2, 72; P.A. 90-234, S. 4, 8.)

History: 1959 act placed ownership of libraries in state rather than in counties; P.A. 73-471 made technical changes and required approval of regulations by chief justice of supreme court, chief court administrator and chief judges of superior and common pleas courts and required them to advise state library committee of their actions; P.A. 75-316 substituted state library board for state library committee; P.A. 76-368 deleted provisions concerning management of libraries by law library associations composed of attorneys in county and required establishment of regulations by state library board with advice of law library advisory committee rather than by associations with approval of various officers of court; P.A. 76-436 required approval of regulations by chief administrative judge rather than chief court administrator and by two superior court judges appointed by chief justice rather than chief judges of superior and common pleas courts, effective July 1, 1978, but provisions were not enacted because provisions of P.A. 76-368 took precedence as clarified in P.A. 77-452; Sec. 11-10 transferred to Sec. 11-19b in 1977; P.A. 90-234 deleted reference to the regulations of the state library board re use of the state system of law libraries and substituted provision that use of the law library system shall be subject to conditions prescribed by the chief court administrator.

See Sec. 11-19e re furnishing of legislative materials to law libraries.

See Sec. 51-215 re furnishing of Supreme Court case records and briefs to law libraries.



Section 11-19c - Law Library Advisory Committee.

Section 11-19c is repealed.

(P.A. 76-368, S. 2, 9; P.A. 77-452, S. 1, 72; P.A. 90-234, S. 7, 8.)



Section 11-19d - Long term leases of law books to bar associations.

The State Library Board shall, upon request of any local bar association, enter into a long-term agreement with such association for the leasing of books within the area in which such association is located, which prior to July 1, 1976, were in law libraries belonging to the state and which the state no longer maintains. Such lease shall be for one dollar per year.

(P.A. 77-270.)



Section 11-19e - (Formerly Sec. 11-4b). Furnishing of legislative materials to law libraries.

The State Library shall send, upon request, to each law library established pursuant to section 11-10b, an electronic copy of each of the following legislative materials as they become available: Bills; bulletins; list of bills; calendars; journals; file copies; engrossed copies; the legislative record index; and microfiche copies of the House proceedings, the Senate proceedings, and the joint standing committee public hearings for each legislative session, along with all appropriate indexing.

(1963, P.A. 264; P.A. 90-234, S. 5, 8; P.A. 11-150, S. 13.)

History: Sec. 11-4b transferred to Sec. 11-19e in 1987; P.A. 90-234 amended section to provide that the state library shall mail legislative materials to each law library upon request and added list of bills and microfiche copies of house and senate proceedings, committee hearings and appropriate indexing to the list of legislative materials; P.A. 11-150 required State Library to send electronic copy of legislative materials to each law library and deleted reference to photo offset copies of bills, effective July 1, 2011.






Chapter 190 - Public Libraries

Section 11-20 - Establishment. Gifts. Pensions.

Any town, city, borough, fire district or incorporated school district may, by ordinance, establish a public library and may expend such sums of money as may be necessary to purchase land for a suitable site and to provide and maintain such suitable rooms or buildings as may be necessary for such library or for any library which is the property of any corporation without capital stock or for any public library established in such municipality, provided the use of such library shall be free to its inhabitants under such regulations as its trustees prescribe. Any such municipality may receive, hold and manage any devise, bequest or gift for the establishment, increase or maintenance of any such library within its limits and may retire with a pension or other reward any employee of any such library.

(1949 Rev., S. 1657; 1957, P.A. 13, S. 67; P.A. 07-227, S. 21.)

History: P.A. 07-227 deleted reference to directors, effective July 1, 2007.

See Sec. 7-403 re deposit of funds in custodian account.

See Sec. 11-32 re power of city councils to establish and maintain public libraries.



Section 11-21 - Board of trustees.

In the absence of any other provision therefor, the management of the public library in any municipality, fire district or incorporated school district which has established such library under the provisions of section 11-20 shall be vested in a board of trustees, consisting of a number divisible by three to be elected in the manner provided in section 9-207. Such board may make bylaws for its government and shall have exclusive right to expend all money appropriated by such municipality for any such library.

(1949 Rev., S. 1659; 1953, 1955, S. 689d; P.A. 79-363, S. 31, 38; P.A. 07-227, S. 6.)

History: P.A. 79-363 deleted reference to repealed Sec. 9-208; P.A. 07-227 replaced board of directors with board of trustees, effective July 1, 2007.



Section 11-22 - Expenses.

The officer designated by the trustees of any such library shall draw his order on the treasurer of any such municipality for such sums as may be necessary to pay the expense of such library, but such sums shall not exceed in the aggregate the amount appropriated by any such municipality for such library.

(1949 Rev., S. 1658; P.A. 07-227, S. 7.)

History: P.A. 07-227 deleted reference to directors and language re deposit of books by town clerk, effective July 1, 2007.



Section 11-23 - State Librarian to advise and assist libraries.

The State Librarian, with the approval of the State Library Board, shall give to communities advice and assistance in the organization, establishment and administration of free public libraries, shall extend to the free public libraries, and to the library director of any public library, aid in cataloging books and in library management.

(1949 Rev., S. 1660; 1949, S. 1021d; February, 1965, P.A. 490, S. 3; P.A. 75-316, S. 9; P.A. 07-227, S. 8.)

History: 1965 act transferred duties of board of education under provisions of section to state librarian with approval of state library committee, deleted references to school libraries and deleted provision re inspection of libraries and suggestion of improvements; P.A. 75-316 substituted state library board for state library committee; P.A. 07-227 replaced librarian of any public library with library director, made technical changes and deleted language re State Librarian’s authorization to purchase and arrange books to be loaned by libraries and to give assistance to libraries in correctional and charitable institutions of the state, effective July 1, 2007.



Section 11-23a - Library service center in Middlesex and Windham-Tolland areas.

The State Library Board shall maintain a library service center in the Middlesex County area and in the Windham-Tolland County area, to serve the public libraries and public schools in each of said areas.

(1959, P.A. 581, S. 1; February, 1965, P.A. 490, S. 6; P.A. 75-316, S. 10; P.A. 07-227, S. 9.)

History: 1965 act substituted state library committee for state board of education and added new service center for Middlesex county area; P.A. 75-316 substituted state library board for state library committee; P.A. 07-227 deleted language allowing boards of directors and boards of education that desire supplementary services to designate representative to serve on advisory board of governors, effective July 1, 2007.

See Sec. 11-23b re library service centers for public libraries and public schools.



Section 11-23b - (Formerly Sec. 10-28). Library service centers for public libraries and public schools.

The State Library Board may establish and maintain library service centers to provide supplementary books and related library materials and services to public libraries and to public schools.

(February, 1965, P.A. 490, S. 5; P.A. 75-316, S. 11.)

History: Sec. 10-28 transferred to Sec. 11-23b in 1969; P.A. 75-316 substituted state library board for state library committee.

See Sec. 11-1a re programs of state-wide library service.



Section 11-23c - Communications grant program for schools and public libraries.

There is established a grant program jointly administered by the Department of Education and the State Library to provide grants on a competitive process to schools and principal public libraries with priority given to those schools and libraries located in communities the residents of which have an average per capita income below the state average per capita income. The grant application shall include, without limitation, how the grant would be used to provide (1) public universal access to the Internet, (2) links for the transmission of information to schools, libraries and municipal government, (3) training and education in telecommunications and information technologies, and (4) effective application of information to economic, social and cultural problems and issues.

(P.A. 95-234, S. 1, 3.)

History: P.A. 95-234 effective July 1, 1995.



Section 11-24 - Payments to free public libraries.

Section 11-24 is repealed.

(1949 Rev., S. 1662; 1949, 1955, S. 1023d; 1957, P.A. 126, S. 1; 1959, P.A. 450, S. 1; February, 1965, P.A. 490, S. 7; 1967, P.A. 590, S. 5.)



Section 11-24a - Definitions. Principal public library. Nonprincipal public library.

(a) As used in sections 11-24b, 11-24c and 11-31a:

(1) “Board” means the State Library Board.

(2) “Public library” means a library that serves its residents through its outlet or outlets without charging a borrower’s card fee and which receives its financial support in whole or in part from local tax funds.

(3) “Principal public library” means the public library which has been so designated by the local municipal governing board.

(4) “Local funds” means moneys received by a public library from any source, public or private, excluding state or federal grants.

(5) “General library purposes” means all functions of a public library, including the purchase of land or the construction, alteration or remodeling of buildings.

(b) A municipality may have more than one public library, but may designate only one library as its principal public library. A principal public library may be designated for more than one town if it meets conditions established and approved by the State Library Board. In any town or municipality where there are multiple libraries, there shall be a separate board or governing body and a different library director and staff for each public library. Each public library shall be a separate library facility and there shall be a separate town appropriation to each public library.

(c) Any public library not designated as a principal public library shall be a “nonprincipal public library”. A nonprincipal public library in a municipality may be eligible to receive a state grant, construction cost grant, emergency repair grant or Connecticard grant provided it meets the following conditions: There is a separate board of trustees or governing body for each such nonprincipal public library; there is a different library director and staff for each such library; there is a separate library facility; and there is a separate town appropriation to each such library.

(1967, P.A. 590, S. 2; P.A. 75-316, S. 12; P.A. 83-364, S. 1, 2; P.A. 96-180, S. 17, 166; P.A. 13-239, S. 61.)

History: P.A. 75-316 substituted state library board for state library committee; P.A. 83-364 made former provisions Subsec. (a), replacing former alphabetic Subdiv. indicators with numeric indicators, redefined “public library” as a library which does not charge a borrower’s card fee and which receives financial support wholly or partially from local tax funds, restated definition of “principal public library”, redefined “general library purposes” to include land purchase and building construction, alteration or remodeling which had previously been expressly excluded, deleted definition of “base period operational funds” and added Subsecs. (b) and (c) clarifying designation of principal public library and establishing criteria for receipt of grant by “nonprincipal public library”; P.A. 96-180 made a technical grammatical change in Subsec. (c), effective June 3, 1996; P.A. 13-239 amended Subsec. (c) to include emergency repair grants as eligible for funding, effective July 1, 2013.



Section 11-24b - State grants to principal public libraries; incentive grants.

(a) Each principal public library, as defined in section 11-24a, shall be eligible to receive a state grant in accordance with the provisions of subsections (b), (c) and (d) of this section provided the following requirements are met:

(1) An annual statistical report which includes certification that the grant, when received, shall be used for library purposes is filed with the State Library Board in such manner as the board may require. The report shall include information concerning local library governance, hours of service, type of facilities, library policies, resources, programs and services available, measurement of levels of services provided, personnel and fiscal information concerning library receipts and expenditures;

(2) Documents certifying the legal establishment of the principal public library in accordance with the provisions of section 11-20 are filed with the board;

(3) The library is a participating library in the Connecticard program established pursuant to section 11-31b;

(4) Except for the fiscal years ending June 30, 2010, to June 30, 2015, inclusive, the principal public library shall not have had the amount of its annual tax levy or appropriation reduced to an amount which is less than the average amount levied or appropriated for the library for the three fiscal years immediately preceding the year of the grant, except that if the expenditures of the library in any one year in such three-year period are unusually high as compared with expenditures in the other two years, the library may request an exception to this requirement and the board, upon review of the expenditures for that year, may grant an exception;

(5) State grant funds shall be expended within two years of the date of receipt of such funds. If the funds are not expended in that period, the library shall submit a plan to the State Librarian for the expenditure of any unspent balance;

(6) Principal public libraries shall not charge individuals residing in the town in which the library is located or the town in which the contract library is located for borrowing and lending library materials, accessing information, advice and assistance and programs and services which promote literacy; and

(7) Principal public libraries shall provide equal access to library service for all individuals and shall not discriminate upon the basis of age, race, sex, gender identity or expression, religion, national origin, handicap or place of residency in the town in which the library is located or the town in which the contract library is located.

(b) Within the limits of amounts appropriated, the amount each principal public library shall be eligible to receive annually as a state grant shall be determined by the State Library Board as follows:

(1) Principal public libraries, as defined in section 11-24a, shall receive a base grant of one thousand two hundred dollars for each fiscal year.

(2) Of the amount appropriated for purposes of this section less the amount distributed as base grants, sixty per cent shall be set aside and paid to principal public libraries pursuant to subsection (c) of this section.

(3) Of the amount appropriated for purposes of this section less the amount distributed as base grants, forty per cent shall be set aside and paid to principal public libraries pursuant to subsection (d) of this section.

(c) The principal public library for each town shall be eligible to receive an equalization grant in an amount determined as follows:

(1) The adjusted equalized net grand list per capita, as defined in subsection (a) of section 10-261, for all towns in the state shall be ranked from highest to lowest.

(2) The adjusted equalized net grand list per capita, as ranked for all towns in the state from highest to lowest shall be divided into the following four classes: Class A, towns ranked from one to forty-two, inclusive; class B, towns ranked from forty-three to eighty-four, inclusive; class C, towns ranked from eighty-five to one hundred twenty-six, inclusive; and, class D, towns ranked from one hundred twenty-seven to one hundred sixty-nine, inclusive. Funds available for purposes of this subsection pursuant to subdivision (2) of subsection (b) of this section shall be distributed among the four classes so that principal public libraries for class B, C, and D towns, respectively, shall receive two times, three times and four times as much on a per capita basis as principal public libraries for class A towns.

(3) Grants to the principal public library for each town shall be determined as follows: Said funds available for purposes of this subsection shall be multiplied by the per cent of funds for each class to determine an appropriation per class; the appropriation per class shall be divided by the total population per class to determine an amount per capita; the grant for the principal public library for each town shall be the town’s total population multiplied by the amount per capita. For purposes of this subdivision, “total population” of a town means that enumerated in the most recent federal decennial census of population.

(d) The principal public library for each town shall be eligible to receive an incentive grant in an amount to be determined as follows:

(1) The State Library Board shall, in such manner as prescribed by the board, determine for each fiscal year, a state-wide average for per capita library expenditures and each town’s individual per capita library expenditure based on the annual statistical report filed in accordance with subsection (a) of this section.

(2) The per capita library expenditure of each town shall be ranked from highest to lowest and the ranked expenditures shall be divided into the following classes: Class A, towns which meet or exceed the state-wide average for per capita library expenditures; class B, towns which meet seventy-five to ninety-nine per cent, inclusive, of the state-wide average; class C, towns which meet fifty to seventy-four per cent, inclusive, of the state-wide average; and, class D, towns which fall below fifty per cent of the state-wide average. Funds available for purposes of this subsection pursuant to subdivision (3) of subsection (b) of this section shall be distributed among the four classes so that principal public libraries for class A and B towns, respectively, shall receive three times and two times as much on a per capita basis as principal public libraries for class C towns.

(3) Grants to the principal public library for each town shall be determined as follows: Said funds available for purposes of this subsection shall be multiplied by the per cent of funds per class to determine an appropriation per class; the appropriation per class shall be divided by the total population per class to determine an amount per capita; the grant for the principal public library for each town shall be the town’s total population multiplied by the amount per capita. For purposes of this subdivision, “total population” of a town means that enumerated in the most recent federal decennial census of population.

(e) Application for grants under this section shall be made to the State Library Board in such form and at such time as the board designates. The grant may be used for general library purposes and no portion of the grant money shall revert to the general fund of the town or towns normally served by such library.

(f) The Secretary of the Office of Policy and Management shall make available, upon the request of the State Library Board, such information as is needed by the board to determine grant payments in accordance with the provisions of subsections (c) and (d) of this section.

(g) The State Library Board shall report triennially to the joint standing committee of the General Assembly having cognizance of matters relating to education on the impact of the state grants distributed pursuant to this section.

(h) The State Library Board shall, in accordance with the provisions of chapter 54, adopt regulations to implement the provisions of this section.

(1967, P.A. 590, S. 3, 4; 1969, P.A. 579, S. 1; P.A. 73-572; 73-645, S. 2; P.A. 75-316, S. 13; P.A. 77-614, S. 323, 610; P.A. 83-587, S. 88, 96; P.A. 84-398, S. 1, 2; P.A. 85-578, S. 2, 5; P.A. 92-120, S. 1, 3; P.A. 07-227, S. 10; Sept. Sp. Sess. P.A. 09-6, S. 52; P.A. 11-48, S. 209; 11-55, S. 11; P.A. 13-247, S. 231.)

History: 1969 act removed Subsec. indicators, substituted “1969” for “1967” as commencement year for payments, increased payments from $500 to $1,000 for public libraries and from $600 to $1,200 for principal public libraries, deleted provisions prohibiting reduction of payments in 1967 to level less than that of 1966, requiring equal division of funds between two years of biennium, and provided formula for matching funds from state based on local expenditures within limits provided; P.A. 73-572 added provision re modification of census figures by vital statistics kept by health department in determining which towns meet population requirements of Subdiv. (3); P.A. 73-645 added Subsec. (b) re grants to state-wide service libraries for services provided to nonresidents of town in which located; P.A. 75-316 substituted state library board for state library committee; P.A. 77-614 substituted department of health services for department of health, effective January 1, 1979; P.A. 83-587 made a technical amendment, removing Subsec. (b) re aid for net services rendered to nonresidents; P.A. 84-398 deleted previous provisions and established a new state grant program which includes phase-out of the base grants to principal and nonprincipal public libraries, equalization grants and incentive grants; P.A. 85-578 amended Subsecs. (b) to (d), inclusive, to specify that grants are to be paid to “principal” public libraries rather than to public libraries or to towns and deleted provision in Subsec. (b) which had required that funds not distributed for grants to “nonprincipal public libraries” be distributed to public libraries pursuant to Subsecs. (c) and (d); P.A. 92-120 amended Subsec. (a) to add the method of computing grants on and after July 1, 1995; P.A. 07-227 required grantees to be principal public libraries, amended Subsec. (a)(6) to replace language re access to library materials without charge with language re borrowing and lending materials, accessing information and advice, assistance, programs and services to promote literacy, amended Subsec. (b)(1) to eliminate phase-out of base grant, amended Subsecs. (c)(3) and (d)(3) to provide that total population be determined based on most recent census instead of 1980 census, amended Subsec. (e) to provide that grant may be used for general library purposes and shall not revert to town’s general fund and made technical changes throughout, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-6 amended Subsec. (a)(4) to add exception applicable to fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 11-48 amended Subsec. (a)(4) to extend exception through fiscal year ending June 30, 2013, effective July 1, 2011; P.A. 11-55 amended Subsec. (a)(7) to prohibit discrimination on basis of gender identity or expression; P.A. 13-247 amended Subsec. (a)(4) to extend exception through fiscal year ending June 30, 2015, effective June 19, 2013.



Section 11-24c - Construction cost grants. Emergency repair grants.

(a) The State Library Board shall make construction grants to public libraries established pursuant to this chapter. The board shall: (1) Establish criteria for the purpose of developing a priority listing of all construction projects, and (2) prior to September 1, 2007, grant an amount equal to one-third of the total construction cost, not to exceed five hundred thousand dollars for each approved project within the limits of the available funding for such projects. In the event that the available funding is insufficient to fund projects as provided above, projects remaining on the priority list shall be included in the priority listing for the next fiscal year. Each application for such grant shall be filed on or before September first, annually, on forms to be prescribed by said board.

(b) For applications submitted on or after September 1, 2007, and prior to July 1, 2013, the board shall grant an amount equal to one-third the total construction cost, not to exceed one million dollars, for each approved project within the limits of the available funding for such projects. For applications submitted on or after July 1, 2013, the board shall grant an amount up to one-half of the total construction cost, not to exceed one million dollars, for each approved project within the limits of the available funding for such projects.

(c) The State Library Board shall make emergency repair grants to public libraries established pursuant to this chapter for emergency repairs to buildings and equipment, as approved by the board. The board may grant an amount up to one-half of the emergency repair cost, not exceeding one hundred thousand dollars for each approved emergency repair project within the limits of the available funding for such project.

(P.A. 74-290, S. 1, 2; P.A. 75-316, S. 14; P.A. 80-400, S. 1, 2; P.A. 85-173, S. 1, 2; P.A. 96-178, S. 1, 18; June Sp. Sess. P.A. 07-7, S. 55; P.A. 13-239, S. 60.)

History: P.A. 75-316 substituted state library board for state library committee; P.A. 80-400 replaced former provisions re construction grants with new provisions which essentially raised limit from one-fourth to one-third of cost up to $200,000 rather than $100,000 and introduced provisions re priorities; P.A. 85-173 increased maximum grant amount from $200,000 to $350,000; P.A. 96-178 increased the cap for grants to $500,000, effective July 1, 1996; June Sp. Sess. P.A. 07-7 changed grant amount for applications submitted on or after September 1, 2007, to one-third of the total construction cost, but not to exceed $1,000,000, effective November 2, 2007; P.A. 13-239 designated existing provisions re board requirements re construction grants as Subsec. (a) and amended same to add “prior to September 1, 2007,” in Subdiv. (2) and replace references to appropriation with references to available funding, designated existing provisions re applications submitted on or after September 1, 2007, as Subsec. (b) and amended same to add “and prior to July 1, 2013”, replace “available appropriation” with “available funding” and add provision re applications submitted on or after July 1, 2013, and added Subsec. (c) re emergency repair grants, effective July 1, 2013.



Section 11-24d - Grants for library automation.

The state, through the State Library Board, may provide financial assistance in the form of grants to support the application of automation to the state’s libraries. Grants shall be made to assist in the payment of expenses associated with: The purchase of necessary capital equipment and entrance fees to join the centralized automated library systems; changing library records from a manual system to an automated system accessible to users of other libraries in the state; enlarging existing library data bases to accommodate increased library participation and technological innovations; providing connections to centralized automated library data bases; procurement of terminals and software for libraries to access shared bibliographic and source data bases; expansion of electronic mail service among the state’s libraries; and establishment of communication systems to support cooperative information services for the public. The grants shall be made in accordance with regulations adopted by the State Library Board in accordance with the provisions of chapter 54.

(P.A. 85-537, S. 1, 2; P.A. 88-216, S. 5, 7; P.A. 89-198.)

History: P.A. 88-216 deleted obsolete provision re how grants to be made during the fiscal year ending June 30, 1986, deleted provisions re a library aid information network council and made technical changes; P.A. 89-198 removed the restriction that required grants to be made only to publicly supported libraries.



Section 11-25 - Reports by libraries. Confidentiality of records.

(a) The libraries established under the provisions of this chapter, and any free public library receiving a state appropriation, shall annually make a report to the State Library Board.

(b) (1) Notwithstanding section 1-210, records maintained by libraries that can be used to identify any library user, or link any user to a library transaction, regardless of format, shall be kept confidential, except that the records may be disclosed to officers, employees and agents of the library, as necessary for operation of the library.

(2) Information contained in such records shall not be released to any third party, except (A) pursuant to a court order, or (B) with the written permission of the library user whose personal information is contained in the records.

(3) For purposes of this subsection, “library” includes any library regularly open to the public, whether public or private, maintained by any industrial, commercial or other group or association, or by any governmental agency, but does not include libraries maintained by schools and institutions of higher education.

(4) No provision of this subsection shall be construed to prevent a library from publishing or making available to the public statistical reports regarding library registration and use of library materials, if such reports do not contain personally identifying information.

(1949 Rev., S. 1663; February, 1965, P.A. 490, S. 8; P.A. 75-316, S. 15; P.A. 81-431, S. 4; P.A. 07-227, S. 20.)

History: 1965 act substituted state library committee for state board of education; P.A. 75-316 substituted state library board for state library committee; P.A. 81-431 added Subsec. (b) concerning confidentiality of library circulation records; P.A. 07-227 replaced former Subsec. (b) re confidentiality of personally identifying information with new Subsec. (b) re confidentiality of records that can be used to identify library user or link user with library transaction and release of records, effective July 1, 2007.



Section 11-26 - Librarians’ certificates.

Section 11-26 is repealed, effective July 1, 2007.

(1949 Rev., S. 1664; February, 1965, P.A. 490, S. 9; P.A. 75-316, S. 16; P.A. 07-227, S. 24.)



Section 11-27 - Library fund.

All moneys collected or received in payment for library service contracted for and rendered shall be placed in the treasury of the town, city, borough, fire district or school district for which such service was rendered, to the credit of its library fund. The moneys in such fund shall be kept separate from other moneys and shall be withdrawn only by authorized officials, upon authenticated vouchers of the trustees of the public library which provides such service.

(1949 Rev., S. 1668; P.A. 07-227, S. 11.)

History: P.A. 07-227 deleted reference to directors, effective July 1, 2007.



Section 11-28 - Merger of library facilities.

The trustees of two or more public libraries may, with the approval of the towns in which such libraries are situated, contract for the merger, in whole or in part, of the facilities of such libraries.

(1949 Rev., S. 1666; P.A. 07-227, S. 12.)

History: P.A. 07-227 deleted reference to directors, effective July 1, 2007.



Section 11-29 - Transfer of employees.

Members of the regular staff of any free public library may be transferred to one of its contract libraries, either on a temporary or a permanent basis, without affecting their status on the library payroll or their right to promotion, because of any town ordinance or regulation as to residence. The trustees of any free public library may employ any person in a branch established in another town than that in which such library is located, without complying with any civil service or residence ordinance of either of such towns; but no such employee shall be transferred to a library within either of such towns which has civil service or residence ordinances.

(1949 Rev., S. 1667; P.A. 07-227, S. 13.)

History: P.A. 07-227 deleted reference to directors, effective July 1, 2007.



Section 11-30 - Contracts for library service.

Any state agency, municipality, taxing district or public or private library may contract with any other state agency, municipality, taxing district or public or private library to provide or secure such library services as may be agreed upon, which services may include, but need not be limited to, (1) the lending of books and related library materials, (2) the establishment of branch libraries, depositories or bookmobile service and (3) cooperative purchasing and processing of books, recordings, films and related library materials.

(1949 Rev., S. 1665; 1953, S. 1024d; 1957, P.A. 121, S. 1; 1959, P.A. 489, S. 1.)

History: 1959 act allowed private libraries to contract for services.



Section 11-31 - Regional library service.

Any town, city, borough, fire district or school district may raise money by taxation and make appropriations for defraying the expense of contract or regional library service, and shall be subject to the duties and entitled to the benefits prescribed by this chapter relating to free public libraries in towns or other municipalities.

(1949 Rev., S. 1669.)



Section 11-31a - Definitions.

As used in section 11-31b:

(a) “Connecticard” means a cooperative program among public libraries in Connecticut which allows a resident of any town in the state who holds a valid borrower card issued by his home library to use that card to borrow materials from any public library in the state that is participating in the program;

(b) “Connecticard transaction” means each lending of a recognized unit of library material by a participating library to a person who is a resident of any Connecticut town except the town in which the library is located or any towns for which the library has been designated the principal public library and who has presented a valid Connecticard borrower card at the library making the loan;

(c) “Net plus transaction” means the library services, based on the number of items loaned, rendered to nonresidents of towns normally served by libraries offering state-wide services in excess of the library service rendered to residents of such towns by other libraries;

(d) “Participating library” means a library which has signed a letter of agreement on file with the State Library;

(e) “Resident” means that a person is principally domiciled in a town. A borrower who holds dual residency or who owns property in more than one town is considered a resident only in the town where he is principally domiciled. In all other towns, that borrower shall be a nonresident.

(P.A. 73-645, S. 1, 5; P.A. 82-304, S. 1, 4.)

History: P.A. 82-304 repealed text concerning state-wide library services and substituted definitions for the Connecticard program.



Section 11-31b - Connecticard program; state aid for services rendered to nonresidents.

Any public library which is a participating library in Connecticard and any library which was a participating library in Connecticard prior to July 1, 1983, may claim and be entitled to receive state aid for services rendered to nonresidents, provided such library files with the State Library Board a record of the number of items loaned to nonresidents of the town or towns which it normally serves not later than seven days after March first and September first of each year. Such reports shall be certified as accurate by the library filing with the State Library Board. On the order of the board, the Comptroller shall pay to each participating library an amount which shall be determined as follows: The State Library Board shall divide by two the total amount of funds appropriated for the Connecticard program. One-half of such amount shall be used for all Connecticard transactions and the remaining half shall be used for net plus transactions. The grant may be used for general library purposes and no portion of the grant money shall revert to the general fund of the town or towns normally served by such library.

(P.A. 82-304, S. 2, 4; P.A. 84-255, S. 18, 21.)

History: P.A. 84-255 applied provisions specifically to “public” libraries and extended eligibility to any libraries which participated in Connecticard program prior to July 1, 1983.



Section 11-31c - State Library Board to adopt regulations.

The State Library Board shall, in accordance with the provisions of chapter 54, adopt regulations to implement the provisions of section 11-31b.

(P.A. 82-304, S. 3, 4.)



Section 11-32 - Legislative body of municipality may establish or operate a public library.

The legislative body of any municipality may establish or operate a public library and reading room, together with such kindred apartments and facilities as the legislative body approves; and may levy a tax annually on all taxable property of the municipality for the establishment or operation of a public library. Such tax shall be levied and collected as other taxes, and shall be known as the “library fund”. Such library and reading room shall be free to the use of the inhabitants of the city, subject to such reasonable rules and regulations as the board of trustees may adopt in order to render the use of the library and reading room of the greatest benefit. Such board may exclude from the use of such library and reading room any person who wilfully violates such rules, and may extend its privileges to persons residing in this state outside the city upon such terms and conditions as it may prescribe.

(1949 Rev., S. 1670; P.A. 73-261, S. 1, 2; P.A. 82-305; P.A. 07-227, S. 22; P.A. 10-108, S. 33.)

History: P.A. 73-261 increased tax limit from one and one-half to two mills on the dollar; P.A. 82-305 deleted provision which had limited tax levied for public library needs to a maximum of two mills on the dollar; P.A. 07-227 replaced board of directors with board of trustees, effective July 1, 2007; P.A. 10-108 replaced references to “city council” and “council” with “legislative body”, replaced references to “city” with “municipality”, replaced “and maintain” with “or operate” and added provision re tax for establishment or operation of a public library, effective June 1, 2010.

See Sec. 11-20 re power of towns, cities, boroughs, fire districts and incorporated school districts to establish public libraries.



Section 11-33 - Powers and duties of trustees in municipalities. Gifts.

When the legislative body of any municipality has decided to establish a public library and reading room, the chief elected official of such municipality shall, with the approval of the legislative body, appoint a board of nine trustees. Not more than one member of the legislative body shall be a member of such board. The trustees shall, immediately after their appointment, meet and organize by the election of one of their number as president and by the election of such other officers as they deem necessary. They shall make and adopt bylaws, rules and regulations for the government of the library and reading room and shall have exclusive control of the expenditure of all moneys collected to the credit of the library fund, and of the construction of any library building, and of the supervision, care and custody of the grounds, rooms or buildings constructed, leased, given or set apart for that purpose; provided all moneys collected and received for such purpose shall be placed in the treasury of such municipality, to the credit of its library fund, and shall be kept separate from other moneys of the municipality and shall be drawn upon by the proper officers of the municipality, upon duly authenticated vouchers of the trustees. Such board may purchase, lease or accept grounds, and erect, lease or occupy an appropriate building or buildings, for the use of such library, appoint a library director and all necessary assistants and fix their compensation. Any person desiring to make a gift for the benefit of such library may vest the title to such donation in the board of trustees to be held and controlled according to the terms of the gift of such property; and such board shall be special trustee thereof.

(1949 Rev., S. 1671; P.A. 07-227, S. 14; P.A. 10-108, S. 34; P.A. 11-28, S. 16.)

History: P.A. 07-227 replaced board of directors with board of trustees and librarian with library director, effective July 1, 2007; P.A. 10-108 replaced “any city council” with “the legislative body of any municipality”, deleted “and maintain”, replaced “mayor” with “chief elected official”, replaced references to “city” with “municipality” and replaced references to “city council” and “council” with “legislative body”, effective June 1, 2010; P.A. 11-28 made a technical change, effective June 3, 2011.



Section 11-34 - Report by trustees.

The board of trustees shall make, on or before the second Monday of June, an annual report to the city council for the year ending the first of June, stating the various sums of money received from the library fund and other sources and how such moneys have been expended; the number of books and periodicals on hand; the number added, by purchase, gift or otherwise, during the year; the number lost or missing; the number of visitors attending; the number of books loaned and the general character of such books, and such other statistics, information and suggestions as it deems of general interest. All such portions of such report as relate to the receipt and expenditure of money, as well as the number of books on hand, books lost or missing and books purchased, shall be verified by affidavit.

(1949 Rev., S. 1672; P.A. 07-227, S. 15.)

History: P.A. 07-227 replaced board of directors with board of trustees, effective July 1, 2007.



Section 11-35 - Penalties for injuries.

The city council of such city may pass ordinances imposing suitable penalties for damaging the grounds or other property of such library and for damaging or failing to return any book belonging to such library. Each library director or board of trustees, having charge or control of such library or property, shall post in one or more conspicuous places connected therewith a printed copy of this section.

(1949 Rev., S. 1673; P.A. 07-227, S. 23.)

History: P.A. 07-227 replaced board of directors with board of trustees and librarian with library director, effective July 1, 2007.



Section 11-36 - Municipality tax.

When fifty electors of any municipality present a petition to the clerk of such municipality, asking that an annual tax be levied for the establishment or operation of a free public library and reading room in such municipality, and specify in their petition a rate of taxation, not to exceed three mills on the dollar, such clerk shall, in the next legal notice of the regular municipal election in such municipality, give notice that at such election the question of an annual tax for the establishment or operation of a library is to be voted upon in the manner prescribed in section 9-369. The designation of such question on the voting tabulator ballot shall be “Shall a .... mill tax be levied to establish a free public library and reading room?” or “Shall a .... mill tax be levied to operate a free public library and reading room?”. Such notice and such designation of the question on the voting tabulator ballot shall specify the rate of taxation mentioned in such petition. If, upon the official determination of the result of such vote, it appears that a majority of all the votes upon such question are in approval of such question, the tax specified in such notice shall be levied and collected in the same manner as other general taxes of such municipality and shall be known as the “library fund”. All moneys collected and received by the levy of such tax shall be placed in the treasury of such municipality, to the credit of its library fund, and shall be kept separate from other moneys of the municipality and shall be drawn upon by the proper officers of the municipality, upon duly authenticated vouchers of the library’s trustees. Such tax may afterwards be lessened or increased within the three-mill limit, or made to cease, in case the electors of any such municipality so determine by a majority vote at any regular municipal election held therein, in the manner hereinbefore prescribed for voting upon such question. When a free public library and reading room is established pursuant to this section, the corporate authorities of such municipality may exercise the same powers relative to such free public library and reading room as are conferred upon the corporate authorities of municipalities pursuant to section 11-33.

(1949 Rev., S. 1674; 1953, S. 1026d; P.A. 86-170, S. 10, 13; P.A. 10-108, S. 35; P.A. 11-20, S. 1; 11-28, S. 17.)

History: P.A. 86-170 required that designation on ballot label be in form of question; P.A. 10-108 replaced references to “town or borough” with “municipality”, replaced references to “maintenance” with references to “or operation” or “establishment or operation”, added ballot label question re operation of free public library and reading room, added provision re deposit of moneys collected and received by tax into library fund, and reworded provision re powers of corporate authorities of municipality re free library and reading room, effective June 1, 2010; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, effective May 24, 2011; P.A. 11-28 made a technical change, effective June 3, 2011.



Section 11-37 - Trustees’ compensation.

No trustee of any free public library and reading room, established under the provisions of this chapter in any town, city, borough, school district or fire district, shall receive any compensation for any services rendered as such trustee.

(1949 Rev., S. 1675; P.A. 07-227, S. 16.)

History: P.A. 07-227 replaced director with trustee, effective July 1, 2007.






Chapter 191 - Interstate Library Compact

Section 11-38 - Compact.

The Interstate Library Compact is hereby enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

INTERSTATE LIBRARY COMPACT

ARTICLE I. Policy and Purpose

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis, and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

ARTICLE II. Definitions

As used in this compact:

(a) “Public library agency” means any unit or agency of local or state government operating or having power to operate a library.

(b) “Private library agency” means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) “Library agreement” means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

ARTICLE III. Interstate Library Districts

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

4. Employ professional, technical, clerical and other personnel and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the in-service training of such personnel.

5. Sue and be sued in any court of competent jurisdiction.

6. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

7. Construct, maintain and operate a library, including any appropriate branches thereof.

8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

ARTICLE IV. Interstate Library Districts, Governing Board

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

ARTICLE V. State Library Agency Cooperation

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in article VI of this compact for interstate library agreements.

ARTICLE VI. Library Agreements

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with article VII of this compact.

ARTICLE VII. Approval of Library Agreements

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety (90) days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to an approval by the attorneys general.

ARTICLE VIII. Other Laws Applicable

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

ARTICLE IX. Appropriations and Aid

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

ARTICLE X. Compact Administrator

Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

ARTICLE XI. Entry into Force and Withdrawal

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two (2) states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six (6) months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

ARTICLE XII. Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the state affected as to all severable matters.

(1967, P.A. 278, S. 1.)



Section 11-39 - Municipal participation.

No town, city, borough or other political subdivision of this state shall be party to a library agreement which provides for the construction or maintenance of a library pursuant to article III, subdivision (c-7) of the compact, or pledge its credit in support of such a library, or contribute to the capital financing thereof, except after compliance with any laws applicable to such towns, cities, boroughs or political subdivisions relating to or governing capital outlays and the pledging of credit.

(1967, P.A. 278, S. 2.)



Section 11-40 - State library agency defined.

As used in the compact, “state library agency”, with reference to this state, means the Connecticut State Library, or an agency approved by the State Librarian.

(1967, P.A. 278, S. 3.)



Section 11-41 - State aid for interstate library districts.

An interstate library district lying partly within this state may claim and be entitled to receive state aid in support of any of its functions to the same extent and in the same manner as such functions are eligible for support when carried on by entities wholly within this state. For the purposes of computing and apportioning state aid to interstate library districts hereinafter to be created, this state will consider that portion of the area which lies within this state as an independent entity for the performance of the aided function or functions and compute and apportion the aid accordingly. Subject to any applicable laws of this state, such a district also may apply for and be entitled to receive any federal aid for which it may be eligible.

(1967, P.A. 278, S. 4.)



Section 11-42 - Compact administrator.

The Connecticut State Librarian shall be the compact administrator pursuant to article X of the compact.

(1967, P.A. 278, S. 5; P.A. 91-104, S. 2, 3.)

History: P.A. 91-104 deleted reference to associate state librarian serving as deputy compact administrator.



Section 11-43 - Notices on withdrawal.

In the event of withdrawal from the compact the State Librarian shall send and receive any notices required by article XI (b) of the compact.

(1967, P.A. 278, S. 6.)






Chapter 194 - Museums

Section 11-80 - Definitions.

As used in this section and sections 11-81 to 11-89, inclusive:

(1) “Museum” means any nonprofit or public institution that is organized for educational, scientific, historic or aesthetic purposes, and which owns, borrows, cares for, studies, archives or exhibits property. Museums may include, but not be limited to, historical societies, parks, historic sites and monuments, archives and libraries;

(2) “Property” means any tangible object in the possession of and under a museum’s care that has intrinsic educational, scientific, historical, artistic, aesthetic or cultural value;

(3) “Loan” means a deposit with a museum that (A) title to the property is not transferred to the museum, (B) the loan agreement for such deposit does not include a provision that the museum acquire title at some time after such deposit is made, or (C) the loan agreement for such deposit includes an option for the museum to acquire title at some time after such deposit is made;

(4) “Lender” means a person whose name appears on the records of a museum as the person legally entitled to, or claiming to be legally entitled to, property held by the museum or, if such person is deceased, the legal heirs of such person.

(P.A. 12-171, S. 1.)



Section 11-81 - When property on loan deemed donated to museum. Termination of loan of property. Notice of change in ownership information. Notice of laws governing property loaned to museums.

(a) Any property on loan to a museum that is subject to a loan agreement shall be deemed to be donated to the museum if (1) no claim of ownership is made or action filed to recover such property by the owner after termination or expiration of the loan, and (2) the museum has given notice, in accordance with the provisions of section 11-84, and no claim of ownership is made or action to recover such property is filed on or before sixty days after the publication of the second notice.

(b) A museum may terminate a loan of property for any property that was loaned to the museum for an indefinite term if the property has been in the possession of the museum for at least five years. Any property on loan to a museum and whose loan agreement indicates that such property is on permanent loan to the museum shall be considered loaned for an indefinite term for purposes of this subsection. The property for any loan of property that has been terminated pursuant to this subsection shall be deemed donated to the museum.

(c) A museum may terminate a loan of property for any property that was loaned to the museum for a specified term after the expiration of such specified term, provided the museum provides notice of such termination in accordance with the provisions of section 11-84. The property for any loan of property that has been terminated pursuant to this subsection shall be deemed donated to the museum.

(d) The owner of property loaned to a museum shall provide such museum with written notice of (1) any change of the address of such owner, (2) the designated agent of such owner, (3) the address of such designated agent, and (4) the name and address of any new owner of such property if there is a change in the ownership of such property loaned to the museum.

(e) A museum accepting a loan of property shall provide the owner of such property a written copy of the provisions of sections 11-80 to 11-89, inclusive.

(P.A. 12-171, S. 2.)



Section 11-82 - Abandoned property.

Any property in the possession of a museum that is not subject to a loan agreement shall be deemed to be abandoned if (1) such property is unclaimed and has been in the possession of the museum as unclaimed property for at least five years, and (2) the museum has given notice, in accordance with the provisions of section 11-84, and no claim of ownership is made or action to recover such property is filed on or before sixty days after the publication of the second notice. Any abandoned property in the possession of a museum shall become the property of such museum.

(P.A. 12-171, S. 3.)



Section 11-83 - Maintenance of records of property in possession of museum.

Each museum shall maintain a record, in accordance with the regulations adopted by the State Librarian pursuant to section 11-89, of all property on loan to the museum, including the name and address of the lender, if known, and the dates that such property is to be on loan to the museum and a copy of the loan agreement for such property. The museum shall provide a copy of such record and the loan agreement to the lender of property at the time that such lender makes the loan of property to the museum. If a museum is notified of a change in ownership of any property on loan to the museum, the museum shall create a new record for such property and update the existing loan agreement and shall provide a written copy of such new record and such updated loan agreement to the new owner of such property. If a museum becomes the owner of any property on loan to the museum, the museum shall maintain a record of such ownership in accordance with the regulations adopted by the State Librarian pursuant to section 11-89.

(P.A. 12-171, S. 4.)



Section 11-84 - Notice that property on loan to museum may be deemed donated or abandoned.

(a) Prior to a museum (1) accepting donated property pursuant to section 11-81, or (2) taking ownership of abandoned property pursuant to section 11-82, the museum shall make a reasonable good faith effort to find the address of the lender and provide notice that the museum may become the owner of such property. Such notice shall be sent by certified mail, return receipt requested, to the address of the lender on record with the museum.

(b) If the museum does not have an address on record for the lender of the property, or the museum does not receive written proof of receipt of the mailed notice after thirty days after the date such notice was mailed, the museum shall publish a notice, at least once each week for two consecutive weeks, in a newspaper of general circulation in the town in which the museum is located and the town of the lender on record with the museum, if available. Such published notice shall contain: (1) A brief and general description of the unclaimed property, (2) the name and address of the lender on record with the museum, (3) a request that all persons who may have any knowledge of the whereabouts of the lender provide written notice to the museum, and (4) a statement that if no claim of ownership is made or action to recover such property is filed on or before sixty days after publication of the second notice, the property shall be deemed donated or abandoned and shall become the property of the museum.

(c) For purposes of this section, if the loan of property was made to a branch of a museum, the museum shall be considered to be located in the town in which such branch is located. Otherwise the museum is located in the town in which it has its principal place of business.

(P.A. 12-171, S. 5.)



Section 11-85 - Claim of ownership. Title to donated or abandoned property to vest in museum. Acquisition of title.

(a) If a museum receives a written claim of ownership for any property for which notice of donation or abandonment was made, pursuant to section 11-84, from the lender, or the designated agent of the lender, the museum shall return such property to the lender or carry out the disposition of such property as the lender requests not later than sixty days after receipt of such written claim of ownership. The lender shall advise the museum in writing as to the disposition of such property or how such property is to be returned to the lender. Any costs incurred as a result of returning such property or the disposition of such property shall be the responsibility of the lender unless the lender and the museum have mutually agreed to alternate arrangements.

(b) If a museum receives a written claim of ownership for any property for which notice of donation or abandonment was made, pursuant to section 11-84, from a person other than the lender on record with the museum, the museum shall, not later than sixty days after receipt of such written claim of ownership, determine if such ownership claim is valid. A claimant shall submit proof of ownership to the museum with such written claim of ownership. If more than one person submits a written claim of ownership, the museum may delay its determination of ownership until the competing claims are resolved by agreement or legal action. If the museum determines that such written claim of ownership is valid or if the competing claims are resolved by agreement or judicial action, the museum shall return the property to the claimant submitting the valid claim of ownership or dispose of the property as such valid claimant requests. Any costs incurred as a result of returning such property or the disposition of such property shall be the responsibility of the valid claimant unless such valid claimant and the museum have mutually agreed to alternate arrangements.

(c) If no written claim of ownership is presented to the museum on or before sixty days after the publication of the second notice, such property shall be deemed donated or abandoned and title to the property shall vest in the museum. If a valid claim of ownership for such property is made after title to such property has vested in the museum under this subsection and the museum holds title to such property, then the museum shall return such property to the owner of such property and the title of such property shall revert back to such owner.

(d) Any person who purchases or otherwise acquires property from a museum that obtained such property by donation or abandonment pursuant to this section and sections 11-81 and 11-82 shall acquire good title to such property.

(P.A. 12-171, S. 6.)



Section 11-86 - Conservation and protective measures applied to property on loan. Liens. Immunity from liability.

(a) A museum may apply conservation or protective measures to any property on loan to the museum without the permission of the lender or formal notice to the lender, unless the written loan agreement for such property provides otherwise, if (1) action is required to (A) protect such property or other property in the possession of the museum, or (B) protect the health and safety of the public or museum staff because such property is a hazard, and (2) (A) the museum is unable to contact the lender at the address on record for the lender within three days before the time the museum determines action is necessary, or (B) the lender does not (i) respond or agree to the conservation or protective measures recommended by the museum, and (ii) terminate the loan and take possession of such property on or before the third day that the museum contacts such lender.

(b) If a museum applies conservation or protective measures to any property on loan to the museum under this section, or with the agreement of the lender, unless the written loan agreement for such property provides otherwise, the museum shall acquire a lien on such property in an amount equal to the costs incurred by the museum for such conservation or protective measures taken.

(c) The museum shall not be liable for injury to or loss of any property that was on loan to the museum and for which conservation or protective measures were taken under this section, if the museum (1) had a reasonable belief at the time the conservation or protective measures were taken that such measures were necessary to protect such property or other property in the possession of the museum, or that such property was a hazard to the health and safety of the public or museum staff, and (2) exercised reasonable care in the choice and application of such conservation and protective measures.

(P.A. 12-171, S. 7.)



Section 11-87 - Applicability to property in the possession of a museum pursuant to the Native American Graves Protection and Repatriation Act.

The provisions of sections 11-80 to 11-89, inclusive, shall not apply to any property in the possession of a museum pursuant to the Native American Graves Protection and Repatriation Act, P.L. 101-601.

(P.A. 12-171, S. 8.)



Section 11-88 - Rights and obligations of lenders, claimants and museums identified in loan agreements. Other means of establishing or perfecting title to property available to museums.

(a) Nothing in sections 11-80 to 11-89, inclusive, shall be construed to abrogate the rights and obligations of a lender, claimant or museum identified in a written loan agreement.

(b) The provisions of sections 11-80 to 11-89, inclusive, shall not preclude a museum from availing itself of any other means of establishing or perfecting title to property in the possession of the museum.

(P.A. 12-171, S. 9.)



Section 11-89 - Regulations.

The State Librarian shall adopt regulations, in accordance with the provisions of chapter 54, to (1) prescribe the form of written notification to persons loaning property pursuant to section 11-81, and (2) establish the procedures for recording and maintaining records of property on loan to a museum pursuant to section 11-83.

(P.A. 12-171, S. 10; P.A. 13-31, S. 28.)

History: P.A. 13-31 made a technical change, effective May 28, 2013.









Title 12 - Taxation

Chapter 201 - State and Local Revenue Services. Department of Revenue Services

Section 12-1 - Definitions.

The following words, as used in this title and in all other statutes relating to the assessment and collection of taxes, except when otherwise indicated by the context, shall be defined as follows: “Commissioner” or “Commissioner of Revenue Services” means the Commissioner of Revenue Services or his authorized agent; “company” means any person, partnership, association, company, limited liability company or corporation, except an incorporated municipality; “person” means any individual, partnership, company, limited liability company, public or private corporation, society, association, trustee, executor, administrator or other fiduciary or custodian.

(1949 Rev., S. 1678; P.A. 77-614, S. 139, 610; P.A. 95-79, S. 22, 189; P.A. 97-243, S. 1, 67.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 95-79 redefined “company” and “person” to include limited liability companies, effective May 31, 1995; P.A. 97-243 added provision that any reference to commissioner or Commissioner of Revenue Services in title 12 and certain other tax statutes includes his authorized agent, effective June 24, 1997.

See Secs. 12-1c and 12-1d re transfer of certain functions, powers and duties under this chapter and chapters 203, 204 and 204a to the Secretary of the Office of Policy and Management.



Section 12-1a - Department of Revenue Services. Commissioner. Successor department to state Tax Department.

(a) There shall be a Department of Revenue Services. The department shall be under the direction of the Commissioner of Revenue Services, who shall be appointed by the Governor in accordance with the provisions of sections 4-5, 4-6, 4-7, 4-8, with the powers and duties therein prescribed.

(b) The Department of Revenue Services shall constitute a successor department to the state Tax Department in accordance with the provisions of section 4-38d and section 4-39.

(P.A. 77-614, S. 138, 610.)



Section 12-1b - Terms “Tax Commissioner”, “state Tax Commissioner”, “Tax Department”, and “state Tax Department” deemed to mean Commissioner or Department of Revenue Services. Excepted chapters.

(a) Whenever the term “Tax Commissioner” or “state Tax Commissioner” occurs or is referred to in the general statutes, except in chapters 111 and 112, it shall be deemed to mean or refer to the Commissioner of Revenue Services.

(b) Whenever the term “Tax Department” or “state Tax Department” occurs or is referred to in the general statutes, except in chapters 111 and 112, it shall be deemed to mean or refer to the Department of Revenue Services.

(P.A. 77-614, S. 139, 610.)



Section 12-1c - Transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.

(a) In accordance with the provisions of section 4-38d, all functions, powers and duties of the Commissioner of Revenue Services under this chapter which are related to (1) municipal finance, (2) assessment or taxation of property and (3) state grants to municipalities are transferred to the Secretary of the Office of Policy and Management, and wherever the words “Commissioner of Revenue Services” or “commissioner” are used in said chapter in relation to any such functions, powers or duties, the words “Secretary of the Office of Policy and Management” or “secretary”, whichever is appropriate, are substituted in lieu thereof.

(b) The Office of Policy and Management shall constitute a successor department to the Department of Revenue Services, in accordance with the provisions of sections 4-38d and 4-39, with respect to all functions, powers and duties of the Department of Revenue Services under this chapter which are related to (1) municipal finance, (2) assessment or taxation of property and (3) state grants to municipalities.

(P.A. 79-610, S. 2, 47.)

History: (Revisor’s note: In 2003 references in Subsecs. (a) and (b) to “chapter 201” and “said chapter 201”, respectively, were changed editorially by the Revisors to “this chapter”).

See chapter 50 (Sec. 4-65 et seq.) re Office of Policy and Management.



Section 12-1d - Transfer of certain functions, powers and duties re property tax assessment under chapter 203, local levy and collection of taxes under chapter 204 and relief for elderly homeowners and renters under chapter 204a to the Secretary of the Office of Policy and Management.

(a) In accordance with the provisions of section 4-38d, all functions, powers and duties of the Commissioner of Revenue Services under chapters 203, 204 and 204a are transferred to the Secretary of the Office of Policy and Management, and wherever the words “Commissioner of Revenue Services” or “commissioner” are used in said chapters, the words “Secretary of the Office of Policy and Management” or “secretary”, whichever is appropriate, are substituted in lieu thereof.

(b) The Office of Policy and Management shall constitute a successor department to the Department of Revenue Services, in accordance with the provisions of sections 4-38d and 4-39, with respect to all functions, powers and duties of the Department of Revenue Services under said chapters 203, 204 and 204a.

(P.A. 79-610, S. 3, 47.)

See chapter 50 (Sec. 4-65 et seq.) re Office of Policy and Management.

See chapter 203 (Sec. 12-40 et seq.) re property tax assessment.

See chapter 204 (Sec. 12-122 et seq.) re local levy and collection of taxes.

See chapter 204a (Sec. 12-170a et seq.) re relief for elderly homeowners and renters.



Section 12-2 - Appointment, powers and duties of Commissioner of Revenue Services. Administrative pronouncements. Contracts for the collection of municipal taxes.

(a)(1) The Governor shall, in the manner and for the term provided by sections 4-5 to 4-8, inclusive, appoint a Commissioner of Revenue Services and the Governor shall fill any vacancy occurring during such term as provided by said sections. The commissioner shall, before entering upon the duties of his office, take the oath by law provided for executive and judicial officers and, in the performance of his duties, he shall have power to administer oaths.

(2) The commissioner may prescribe regulations, to be adopted in accordance with chapter 54, and make rulings, not inconsistent with law, to carry into effect the provisions of this title, which regulations or rulings, when reasonably designed to carry out the intents and purposes of this title, shall be prima facie evidence of its proper interpretation. Each regulation shall be assigned a section number corresponding to the section of the general statutes (A) pursuant to which such regulation is authorized or required or (B) with respect to which such regulation pertains for purposes of implementation, procedural details or supplementary interpretation, provided whenever such section number corresponds to a section which does not include the authorization or requirement for such regulation, a reference to the section providing such authorization or requirement shall be included in the text of the regulation.

(3) The commissioner shall publish for distribution all regulations prescribed hereunder and such rulings as appear in the discretion of the commissioner to be of general interest.

(4) The commissioner may require any person who is or appears to be affected by the provisions of any tax law of this state to furnish to the Department of Revenue Services the Social Security account number or numbers issued to such person by the Secretary of Health and Human Services, or the employer identification number or numbers issued to such person by the Secretary of the Treasury, or both numbers.

(5) No interest, penalty or addition to tax shall be imposed on any tax or installment of estimated tax required to be paid to the Department of Revenue Services with respect to any tax or installment of estimated tax not paid when required to the extent that the Commissioner of Revenue Services determines that, by reason of casualty or disaster, the imposition of such interest, penalty or addition to tax would be against equity and good conscience. The provisions of this subdivision shall not be construed as authorizing suit against the state where the Commissioner of Revenue Services does not determine that the imposition of interest, penalty or addition to tax would be against equity and good conscience and shall not be construed as a waiver of sovereign immunity.

(b) Notwithstanding any provision of the general statutes to the contrary, the commissioner may issue administrative pronouncements providing his interpretation of the tax laws. Within one hundred eighty days from the issuance of any administrative pronouncement the commissioner shall publish notice of intent to adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of any administrative pronouncement issued on or after August 22, 1991, and such regulations shall be presented to the legislative regulation review committee within six months from the date of the issuance of any such pronouncement. Such pronouncements shall not have the force and effect of regulations and shall carry a notice stating that the administrative pronouncements do not have the force and effect of law, provided taxpayers shall be entitled to rely on such pronouncements. For the purpose of this subsection “administrative pronouncement” means a statement by the Commissioner of Revenue Services which provides his interpretation of the tax laws and which is published and made available to the public. The commissioner shall, with respect to any provision of the general statutes which authorizes the issuance of rules, file with the legislative regulation review committee, within six months after the issuance of such rules, regulations which implement the provisions of such rules.

(c) The commissioner is authorized to negotiate and contract with the governing authority of any Connecticut municipality for the purpose of arranging for the collection by the commissioner of any taxes for general or special purposes levied by such municipality, of any fines, penalties, costs or fees payable to such municipality for the violation of any lawful regulation or ordinance in furtherance of any general powers as enumerated in section 7-148, or of any charge payable to such municipality for connection with or for the use of a waterworks or sewerage system, provided such taxes, fines, penalties, costs or fees, or charges are (1) unpaid and a period in excess of thirty days has elapsed following the date on which they were due and (2) not the subject of a timely filed administrative appeal or of a timely filed appeal pending before any court of competent jurisdiction. The agreement shall include a fee to be paid by such municipality to said commissioner in an amount that covers fully the cost of collection of such taxes, fines, penalties, costs or fees, or charges by said commissioner. The commissioner shall transmit to the municipality all such taxes, fines, penalties, costs or fees, or charges so collected on behalf of such municipality on or before the date specified in such agreement, less the agreed upon collection fee. Where such an agreement exists, the commissioner may collect, on behalf of such municipality, such taxes, fines, penalties, costs or fees, or charges, and all interest, penalties, fees and other charges added thereto by law, under the provisions of section 12-35 as if such taxes, fines, penalties, costs or fees, or charges due such municipality were “tax due the state”, as such term is defined in said section 12-35, and as if such term expressly included taxes, fines, penalties, costs or fees, or charges due to such municipality.

(1949 Rev., S. 1680; 1949, S. 1028d; 1967, P.A. 867; 1969, P.A. 297; P.A. 77-614, S. 139, 610; P.A. 84-422, S. 1, 2; P.A. 90-36; P.A. 93-361, S. 1; P.A. 95-283, S. 31, 68; P.A. 96-114, S. 1, 4; 96-221, S. 13, 25; P.A. 97-309, S. 15, 23; 97-322, S. 7, 9; P.A. 10-32, S. 32.)

History: 1967 act ordered commissioner to require that assessors comply with statutes governing assessment of real and personal property; 1969 act substituted “community correctional center” for “jail”; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 84-422 amended provisions concerning powers of the commissioner by allowing adoption of regulations and rulings to carry into effect any provisions of this title and to require any person affected by the tax laws of the state to furnish such person’s social security account number issued by the Secretary of Health and Human Services; P.A. 90-36 added provisions concerning the numbering of regulations; P.A. 93-361 made existing section Subsec. (a) and added a new Subsec. (b) re administrative pronouncements; P.A. 95-283 amended Subsec. (a) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 96-114 amended Subsec. (a) by deleting provisions re commissioner’s authority re assessors and tax collection, those powers being transferred to the Secretary of the Office of Policy and Management, effective May 24, 1996; P.A. 96-221 amended Subsec. (a) to divide existing Subsec. into Subdivs. and added new Subdiv. (5) re prohibition of penalties, interest or surcharge in cases of casualty or disaster as determined by commissioner, effective June 4, 1996; P.A. 97-309 added new Subsec. (c) re authorization for commissioner to negotiate and contract with a municipality for the collection of municipal taxes, effective October 1, 1999; P.A. 97-322 changed effective date of Sec. 15 of public act 97-309 from October 1, 1999, to July 1, 1997, effective July 1, 1997; P.A. 10-32 made technical changes in Subsec. (b), effective May 10, 2010.

See Secs. 12-1c and 12-1d re transfer of certain functions, powers and duties under this chapter and chapters 203, 204 and 204a to the Secretary of the Office of Policy and Management.



Section 12-2a - Municipal assessment section within Office of Policy and Management. Board of assessment advisors.

Section 12-2a is repealed.

(P.A. 74-275, S. 1; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 2, 47; P.A. 84-488, S. 1, 2; P.A. 91-343, S. 9, 11.)



Section 12-2b - Duties of Secretary of Office of Policy and Management re municipal assessment.

The Secretary of the Office of Policy and Management shall: (1) In consultation with the Commissioner of Agriculture, develop schedules of unit prices for property classified under sections 12-107a to 12-107e, inclusive, update such schedules by October 1, 1990, and every five years thereafter, and make such data, studies and schedules available to municipalities and the public; (2) develop regulations setting forth standards and tests for: Certifying revaluation companies and their employees, which regulations shall ensure that a revaluation company is competent in appraising and valuing property, certifying revaluation companies and their employees, requiring that a certified employee supervise all valuations performed by a revaluation company for municipalities, maintaining lists of certified revaluation companies and upon request, advising municipalities in drafting contracts with revaluation companies, and conducting investigations and withdrawing the certification of any revaluation company or employee found not to be conforming to such regulations. The regulations shall provide for the imposition of a fee payable to a testing service designated by the secretary to administer certification examinations; and (3) by himself, or by an agent whom he may appoint, inquire if all property taxes which are due and collectible by each town or city not consolidated with a town, are in fact collected and paid to the treasurer thereof in the manner prescribed by law, and if accounts and records of the tax collectors and treasurers of such entities are adequate and properly kept. The secretary may hold meetings, conferences or schools for assessors, tax collectors or municipal finance officers.

(P.A. 74-275, S. 2; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 2, 47; P.A. 83-407; P.A. 90-266, S. 5, 6; P.A. 91-343, S. 4, 11; P.A. 93-161, S. 1, 2; P.A. 94-201, S. 3, 7; P.A. 95-307, S. 2, 14; P.A. 96-114, S. 2, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 83-407 provided that the board should develop regulations rather than just standards; P.A. 90-266 amended Subdiv. (6) concerning schedules of unit prices for property classified under Secs. 12-107a to 12-107e, inclusive, by requiring the board to update such schedules by October 1, 1990, and every five years thereafter; P.A. 91-343 substituted “secretary of the office of policy and management” for “board of assessment advisors”, repealed requirements in former Subdivs. (4) and (5) to provide advice and technical assistance to municipal assessors in valuation, appraisal and assessment practices, procedures and administration and to assist municipal assessors by preparing manuals, studies and bulletins, renumbered Subdivs. and made technical changes; P.A. 93-161 required that regulations provide for imposition of fee payable to designated testing service, effective June 23, 1993; P.A. 94-201 amended Subdiv. (5) to provide for consultation with the commissioner of agriculture, effective July 1, 1994; P.A. 95-307 repealed requirements in former Subdivs. (1) to (5), inclusive, re uniformity, recommendations, and guidelines in municipal assessment and the provisions assistance to municipal assessors and renumbered remaining Subdivs., effective July 6, 1995; P.A. 96-114 added Subdiv. (3) re secretary’s authority re inquiries concerning property and meetings, conferences or schools for assessors, tax collectors or municipal finance officers, effective May 24, 1996; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-2c - Certification of revaluation companies.

“Revaluation company” shall mean any person, firm, association, corporation, limited liability company or other entity, other than a municipal assessor or assistant assessor, which performs property valuations for a municipality for assessment purposes. On and after June 25, 1991, no revaluation company shall perform any valuation for a municipality for assessment purposes unless such company is certified by the Secretary of the Office of Policy and Management. Such certification shall be renewed every five years.

(P.A. 74-275, S. 3; P.A. 91-343, S. 5, 11; P.A. 95-79, S. 23, 189.)

History: P.A. 91-343 substituted “secretary of the office of policy and management” for “board of assessment advisors” as authority empowered to certify revaluation companies; P.A. 95-79 redefined “revaluation company” to include a limited liability company, effective May 31, 1995.



Section 12-2d - Compromises.

The Commissioner of Revenue Services or his authorized agent may compromise any controversy arising from the application or enforcement of any general statute over which said commissioner has authority. An offer of compromise may be made or entertained if it is based upon doubt as to the taxpayer’s liability for the amount in controversy, or doubt as to the collectibility of such amount.

(P.A. 96-221, S. 11, 25.)

History: P.A. 96-221 effective June 4, 1996.



Section 12-2e - Closing agreements.

(a) The Commissioner of Revenue Services may enter into an agreement, in writing, with any person relating to the liability of such person, or of the person or estate for whom such person acts, in respect of any tax payable to said commissioner for any taxable period.

(b) Such agreement shall be final and conclusive and, except upon a showing of fraud or malfeasance or misrepresentation of a material fact, (1) the case shall not be reopened as to the matters agreed upon or the agreement modified by any officer, employee or agent of the state of Connecticut, and (2) in any suit, action or proceeding, such agreement, or any determination, assessment, collection, payment abatement, refund or credit made in accordance therewith, shall not be annulled, modified, set aside or disregarded.

(P.A. 96-221, S. 12, 25.)

History: P.A. 96-221 effective June 4, 1996.



Section 12-2f - Service of notice by the commissioner.

Unless otherwise required by the general statutes, service of any notice provided by the Commissioner of Revenue Services may be made by first class mail and shall not require certified or registered mail. Any such notice to a person shall be addressed to such person’s address as it appears in the records of the commissioner and service of such notice shall be complete at the time of deposit in the United States Post Office or mail box by the commissioner or the authorized agent of the commissioner.

(P.A. 99-121, S. 26, 28.)

History: P.A. 99-121 effective June 3, 1999.



Section 12-2g - Sales tax rebate for eligible individuals.

Section 12-2g is repealed, effective October 1, 2002.

(P.A. 99-173, S. 3, 4, 65; S.A. 02-12, S. 1.)



Section 12-3 - Appointment and duties of Deputy Commissioner of Revenue Services.

The Commissioner of Revenue Services shall appoint a deputy, who shall be sworn to the faithful discharge of his duties and who shall perform the duties of the commissioner in case of his sickness or absence and such other duties as may be prescribed. A certificate of such appointment shall be placed on file in the office of the Secretary, who shall give notice to the Treasurer of such appointment.

(1949 Rev., S. 1683; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-3a - Penalty Review Committee. Waiver of penalties; appeals.

(a) There is created a Penalty Review Committee which shall consist of the State Comptroller or an employee of the office of the State Comptroller designated by said Comptroller, the Secretary of the Office of Policy and Management or an employee of the Office of Policy and Management designated by said secretary and the Commissioner of Revenue Services or an employee of the Department of Revenue Services designated by said commissioner. Said committee shall meet monthly or as often as necessary to approve any waiver of penalty in excess of one thousand dollars which the Commissioner of Revenue Services is authorized to waive in accordance with this title, or which the Commissioner of Consumer Protection is authorized to waive in accordance with chapter 226. A majority vote of the committee shall be required for approval of such waiver.

(b) An itemized statement of all waivers approved under this section shall be available to the public for inspection by any person.

(c) The Penalty Review Committee created pursuant to subsection (a) of this section shall adopt regulations in accordance with chapter 54 establishing guidelines for the waiver of any penalty in excess of one thousand dollars.

(d) Any person aggrieved by the action of the Penalty Review Committee may, within one month after notice of such action is delivered or mailed to such person, appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the members of said committee to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable. If the appeal is without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(P.A. 74-175, S. 1, 2; P.A. 77-603, S. 10, 125; 77-614, S. 19, 139, 610; P.A. 82-163, S. 5, 6; P.A. 87-84, S. 3, 4; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-2; P.A. 95-132, S. 1, 5; 95-220, S. 4–6; P.A. 96-221, S. 16, 25; P.A. 97-243, S. 2, 67; P.A. 99-215, S. 24, 29; P.A. 11-51, S. 182; P.A. 13-150, S. 1.)

History: P.A. 77-603 amended Subsec. (c) to require that appeals be taken in accordance with Sec. 4-183 except that venue is in county or judicial district where town of residence located rather than set forth in Sec. 12-554; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and, effective January 1, 1979, substituted commissioner of revenue services for tax commissioner; P.A. 82-163 amended Subsec. (a) to allow the executive director of the division of special revenue to waive penalties; P.A. 87-84 added a new Subsec. (c) requiring tax review committee to adopt regulations establishing guidelines for waiver of any penalty in excess of $100 and designated former Subsec. (c) as Subsec. (d); P.A. 94-2 amended Subsec. (a) by increasing the amount of the penalty which the committee may waive from $100 to $500; P.A. 95-132 changed the name from the Tax Review Committee to the Penalty Review Committee, amended Subsec. (c) to increase the amount of penalty subject to guidelines for waiver from $100 to $500, and amended Subsec. (d) to provide those appealing a decision of the committee to the Superior Court a trial de novo rather than limiting those appellants to an appeal on the record, effective June 7, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1995, effective September 1, 1998); P.A. 96-221 amended Subsec. (b) to delete inclusion in published report under Sec. 4-60 and to require that statements be available for public inspection, effective July 1, 1996; P.A. 97-243 amended Subsec. (a) to clarify that each member of the committee may designate an employee to serve on the committee in his place, effective July 1, 1997; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (d), effective June 29, 1999; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” was changed editorially by the Revisors to “Commissioner of Consumer Protection”, effective July 1, 2011; P.A. 13-150 increased threshold for committee approval of waiver from $500 to $1,000 and made a technical change, effective July 1, 2013.



Section 12-3b - Abatement Review Committee.

(a) There is created an Abatement Review Committee which shall consist of (1) the State Comptroller or an employee of the office of the State Comptroller designated by said Comptroller, (2) the Secretary of the Office of Policy and Management or an employee of the Office of Policy and Management designated by said secretary, (3) the Commissioner of Consumer Protection or an employee of the Department of Consumer Protection designated by said commissioner, and (4) the Commissioner of Revenue Services or an employee of the Department of Revenue Services designated by said commissioner. Said committee shall meet monthly or as often as necessary to approve any abatement, in whole or in part, of tax, including any penalty or interest payable in connection therewith, which the Commissioner of Revenue Services or the Commissioner of Consumer Protection is authorized to abate pursuant to any provision of the general statutes. A majority vote of the committee shall be required for approval of such abatement.

(b) An itemized statement of all abatements approved under this section shall be available to the public for inspection by any person.

(c) The Abatement Review Committee, established pursuant to subsection (a) of this section, may adopt regulations, in accordance with chapter 54, establishing guidelines for the abatement of any tax.

(P.A. 96-221, S. 17, 25; P.A. 97-243, S. 3, 67; P.A. 11-51, S. 185.)

History: P.A. 96-221 effective July 1, 1996; P.A. 97-243 clarified that each member of the committee may designate an employee to serve on the committee in his place, effective July 1, 1997; P.A. 11-51 amended Subsec. (a) to add Commissioner of Consumer Protection or an employee of Department of Consumer Protection designated by said commissioner, replace “executive director of the Division of Special Revenue” with “Commissioner of Consumer Protection” and make technical changes, effective July 1, 2011.



Section 12-3f - Small and Medium-Sized Business Users Committee.

Section 12-3f is repealed, effective June 7, 2010.

(P.A. 93-382, S. 44, 69; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 10-188, S. 17.)



Section 12-4 - Proceedings against delinquent tax officers.

If the Secretary of the Office of Policy and Management ascertains that the assessors or board of assessment appeals or any official charged with any of the duties imposed on assessors or boards of assessment appeals, or the tax collector, treasurer or any official authorized to fix a rate of tax in any town, city or borough or other taxing district, fails to discharge his or its administrative duty according to law, said secretary may in writing call such failure to the attention of each such board or member thereof or official failing to perform its or his duties. If such board or official fails to comply thereafter with the law with respect to which attention has been so called in writing, the secretary may apply to the superior court in the judicial district wherein such board or official has jurisdiction or, in case the Superior Court is not in session, to a judge thereof, setting forth such failure, and the judge or court, as the case may be, upon ascertaining the facts stated in such application to be true, shall issue an order in the nature of a mandamus requiring compliance with the provisions of the statute particularly mentioned in such application, and shall render judgment against any official, board or person who has so failed, with costs, as in mandamus proceedings. Any person who fails to comply with any order so issued shall be in contempt and said court or such judge may punish him therefor as in mandamus proceedings. Any person claiming to be aggrieved by any order issued by authority of the provisions of section 12-2 and of this section shall have the same right of appeal to the Appellate Court as in mandamus cases.

(1949 Rev., S. 1681; P.A. 78-280, S. 2, 127; P.A. 79-610, S. 2, 47; June Sp. Sess. P.A. 83-29, S. 23, 82; P.A. 95-283, S. 32, 68.)

History: By virtue of P.A. 77-614 “commissioner” referred to commissioner of revenue services rather than tax commissioner as previously, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-5 - Fees for witnesses and service of subpoenas.

All fees of witnesses, or for the service of subpoena or capias issued by the commissioner or by a judge of the Superior Court upon the application of said commissioner, shall be paid by him and allowed as part of his incidental expenses.

(1949 Rev., S. 1684; September, 1957, P.A. 11, S. 7.)

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-6 - Audit of municipal accounts upon application of state’s attorney.

The state’s attorney of any judicial district may make application to the Secretary of the Office of Policy and Management showing that he has reason to believe that one or more of the officials, agents or employees of a municipality or any subdivision thereof situated within such judicial district has falsified any books of account or record, or has appropriated any moneys to his own use or to the use of others who are not entitled to the same, or has drawn any order on the treasurer or custodian of the funds of such municipality, or any subdivision thereof, with intent to defraud such municipality, or such subdivision, and thereupon the secretary shall cause an audit to be made of the records of such municipality. Upon completion of any such audit, the secretary shall transmit to such state’s attorney a certified copy of his report showing the results thereof. The cost of such audit shall be borne equally by such municipality and the state. The custodian of any books of account or record who hinders or refuses to deliver the same upon demand of the secretary, or of any agent or employee of said secretary thereunto duly authorized, shall be guilty of a class D misdemeanor.

(1949 Rev., S. 1682; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 2, 127; P.A. 79-610, S. 2, 47; P.A. 12-80, S. 119.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 12-80 changed penalty from a fine of not more than $200 or imprisonment of not more than 60 days or both to a class D misdemeanor.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-7 - Reports concerning assessments and collections.

The Secretary of the Office of Policy and Management shall, in addition to any other reports required by law to be made by him, annually collate and prepare, from the reports provided for in section 12-9 and such other information as he obtains, statistics concerning the assessment and collection of taxes during the preceding year; and he shall, annually, cause to be printed so much of the report herein provided for as will show the methods and manner of the assessment and collection of taxes, and the amount of such taxes levied and collected in the several towns, cities and boroughs. He may also publish such other reports as will give information to the public regarding taxation.

(1949 Rev., S. 1684; September, 1957, P.A. 11, S. 7; P.A. 79-610, S. 2, 47.)

History: Effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner as previously, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-7a - Commissioner to prepare and maintain a list of delinquent state taxes.

(a) The annual report prepared by the Commissioner of Revenue Services for submission to the Governor and publication as provided in section 4-60 shall not be required to include the name of any person liable for payment of any tax which is unpaid. The commissioner shall prepare and maintain a list related to each type of tax levied by the state, containing the name and address of any person or corporation liable for payment of any such tax and the amount thereof, including any applicable interest or penalties, which tax, as of the end of the fiscal year with respect to which such report is prepared, is unpaid and a period in excess of ninety days has elapsed following the date on which such tax was due, exclusive of any tax determined to be uncollectible in accordance with section 12-37, any tax on which an appeal is pending and any tax which has been abated by said commissioner as provided in section 12-39. Such lists shall be available to the public for inspection by any person.

(b) The commissioner shall annually prepare, from the list prepared pursuant to subsection (a) of this section, a list of taxpayers who are delinquent in the payment of the corporation business tax under chapter 208. The list shall be arranged in sequential order by the taxpayer identification number assigned by the commissioner and shall be provided to the Secretary of the Office of Policy and Management not later than July fifteenth annually, commencing July 15, 1998.

(P.A. 79-168, S. 1, 2; P.A. 86-53, S. 1, 2; P.A. 88-297, S. 13; P.A. 97-193, S. 3, 5.)

History: P.A. 86-53 removed the requirement that the annual report of the commissioner include a list of delinquencies and required the commissioner to maintain separate lists of delinquencies and to make them available for inspection by the public; P.A. 88-297 deleted reference to annual report as “a public document”; P.A. 97-193 designated existing section as Subsec. (a) and added a new Subsec. (b) re list of delinquent corporation business taxpayers for the Office of Policy and Management, effective June 24, 1997, and applicable to income years commencing on or after January 1, 1998.



Section 12-7b - Reports of certain state tax data by the commissioner to the Office of Fiscal Analysis.

(a) The Commissioner of Revenue Services shall, annually on or before the thirty-first day of December, submit to the legislative Office of Fiscal Analysis a report concerning certain state tax data, applicable with respect to the state fiscal year ending on the thirtieth day of June immediately preceding, as follows:

(1) Sales and use tax data, including (A) gross receipts subject to sales tax, stated separately in relation to sales of (i) any tangible personal property, (ii) the leasing or rental of tangible personal property, and (iii) the rendering of any services subject to said tax, (B) total revenue loss related to each of the separate provisions for exemption under chapter 219, and (C) total amount of tax collected with respect to each of the industrial classifications included in the Standard Industrial Classification Code in current use for purposes of certain statistical data by the Commissioner of Revenue Services;

(2) Corporation business tax data, including (A) total net income and total net income apportioned to Connecticut for the most current income years with respect to which final data is available at the time of each such report, (B) amount of depreciation not allowed as a deduction in determining net income for purposes of said tax, (C) operating loss carry-overs, (D) credits and refunds, separately stated, for overpayments of taxes due in prior years and to be applicable to the most current income years with respect to which final data is available at the time of each such report, (E) number of accounts and total corporation tax attributable to determination in accordance with (i) net income tax base, and (ii) the minimum tax base provisions under section 12-219, and (F) total corporation tax attributable to each of the industrial classifications included in the Standard Industrial Classification Code in current use for purposes of certain statistical data by the Commissioner of Revenue Services;

(3) Estate and gift tax data, including total taxes collected and the number of taxpayers, separately stated with respect to the estate tax and the gift tax;

(4) Personal income tax data, including (A) all components of and adjustments to federal gross income, federal adjusted gross income and federal taxable income, separately stated, of Connecticut taxpayers, sorted into ten-thousand-dollar increments of federal adjusted gross income up to and including one hundred thousand dollars, into twenty-five-thousand-dollar increments of federal adjusted gross income from over one hundred thousand dollars up to and including two hundred thousand dollars and into one increment over two hundred thousand dollars of federal adjusted gross income, as derived from federal income tax returns, and (B) all components of and adjustments to Connecticut adjusted gross income and Connecticut taxable income, separately stated, of Connecticut taxpayers, sorted into ten-thousand-dollar increments of Connecticut adjusted gross income up to and including one hundred thousand dollars, into twenty-five-thousand-dollar increments of Connecticut adjusted gross income from over one hundred thousand dollars up to and including two hundred thousand dollars and into one increment over two hundred thousand dollars of Connecticut adjusted gross income, as derived from state personal income tax returns;

(5) Admissions and dues tax data, including the number of taxpayers and the total amount of tax collected, stated separately with respect to each of the taxes imposed under chapter 225;

(6) Real estate conveyance tax data, including (A) the number of taxable transfers and the total amount of revenue, and (B) the amount of revenue attributable to categories of purchase price for such transfers of real estate, as follows: (i) Under thirty thousand dollars, (ii) brackets of ten thousand dollars each from thirty thousand dollars up to two hundred thousand dollars, and (iii) two hundred thousand dollars and over; and

(7) Data applicable to any state tax not included in subdivisions (1) to (6), inclusive, of this subsection, including totals applicable to each such tax for (A) number of taxpayers, (B) payments in accordance with applicable penalty provisions for delinquency, and (C) taxes collected which became due in the preceding fiscal year.

(b) In addition to the tax data to be included in the annual report submitted by the Commissioner of Revenue Services in accordance with subsection (a) of this section, such report shall include data related to state taxes as follows: (1) The portion of sales and use tax receipts attributable to (A) sales of goods, (B) sales of services, (C) leases and (D) the use tax and (2) data showing annual corporation business tax liability in relation to certain characteristics of corporation business taxpayers. Such information concerning corporation business tax returns shall include data related to (A) schedules A, B, C, D and H and payments, refunds and assessments from such returns, to the extent that such information is included in such returns and (B) all corporations included on any list, for any income year commencing in 1989 and thereafter, which the department shall compile by beginning with the largest corporation business taxpayer for such year and continually adding the next largest taxpayer for such year until forty per cent of the total liability for said tax in such year is represented. Any data reported in accordance with this subsection shall be reported to the Office of Fiscal Analysis on compatible magnetic media, as determined by said office in consultation with the commissioner.

(c) The Commissioner of Revenue Services shall include in the annual report prepared in accordance with subsections (a) and (b) of this section any data that would be useful in assessing the impact of a change in any state tax base resulting in an increase or decrease equal to ten per cent of the tax from such tax base or ten million dollars, whichever amount is less.

(d) The Commissioner of Revenue Services shall submit to the legislative Office of Fiscal Analysis a monthly report concerning the sales and use taxes, including (1) gross receipts subject to sales tax, stated separately in respect to each category of sales, from sales of any tangible personal property, the leasing or rental of tangible personal property and the rendering of any services subject to said tax, (2) total consideration for purchases subject to the use tax, stated separately for each category, in respect to any tangible personal property, the leasing or rental of tangible personal property and the rendering of any services, (3) total amount of deductions related to each of the separate provisions for exemption under chapter 219 and (4) total amount of tax collected with respect to each of the industrial classifications included in the Standard Industrial Classification Code in current use for purposes of certain statistical data by the Commissioner of Revenue Services, provided the data required in this subdivision may, at the discretion of said commissioner be submitted, in lieu of the monthly submission as otherwise required in this section, within thirty days following the end of each calendar quarter commencing with the calendar quarter ending June 30, 1992.

(e) On or before January 1, 1995, and biennially thereafter, the legislative Office of Fiscal Analysis shall, within available appropriations, prepare and submit a tax expenditure report to the joint standing committee of the General Assembly having cognizance of all matters relating to finance, revenue and bonding. For the purposes of this subsection, “tax expenditure” means a tax exemption, exclusion, deduction or credit created under the general statutes or a public act and resulting in less tax revenue to the state or municipalities than they would otherwise receive. Each such report shall provide the following information for each tax expenditure: (1) A description of the tax expenditure; (2) the year in which the tax expenditure was enacted, the purpose for its enactment and a summary of any amendments to the tax expenditure since its enactment; (3) the estimated state and municipal fiscal impact of the tax expenditure during each fiscal year of the then current biennium, and an estimate of the revenue that would result from repeal of the tax expenditure; and (4) an estimate of the number of taxpayers receiving benefit from the tax expenditure. Upon receipt of each tax expenditure report the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding shall meet to receive and analyze the report.

(f) (1) The Office of Fiscal Analysis shall not make known in any manner any information obtained from any such report or inventory, or any information obtained pursuant to subdivision (2) of this subsection which would allow the identification of any taxpayer or of the amount or source of income, profits, losses, expenditures or any particulars thereof set forth or disclosed in any return, statement or report required to be filed with or submitted to the commissioner which is discernible from such report or inventory, or from such information obtained pursuant to subdivision (2) of this subsection, except as provided in this subsection. The Office of Fiscal Analysis may disclose such information to other state officers and employees when required in the course of duty. No such officer or employee shall make known any such information to any other person except as provided in this subsection. Any person who violates any provision of this subsection shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(2) (A) For purposes of revenue estimating and forecasting only, the Office of Fiscal Analysis may disclose information to any person under a contractual obligation to provide services for purposes of revenue estimating and forecasting to said office, but only to the extent necessary in connection with the providing of such services for purposes of revenue estimating and forecasting. No such person under a contractual obligation to provide such services to said office shall make known any such information to any other person, except as provided in this subsection.

(B) For purposes of revenue estimating and forecasting only, the Office of Fiscal Analysis may request, and the Commissioner of Revenue Services shall provide, for each type of tax levied by the state, all available return information, as defined in subdivision (2) of subsection (h) of section 12-15, pertaining to such type of tax levied by the state, to said office, provided names, addresses, account and registration numbers, and, to the extent in excess of four digits, Standard Industrial Classification Manual codes and North American Industrial Classification System United States Manual codes shall first have been redacted from such return information by said commissioner.

(P.A. 85-469, S. 1, 6; P.A. 89-328, S. 1, 6; P.A. 91-119; May Sp. Sess. P.A. 92-17, S. 9, 59; P.A. 93-284, S. 1, 2; May Sp. Sess. P.A. 94-4, S. 52, 85; P.A. 95-160, S. 64, 69; P.A. 96-197, S. 1, 11; P.A. 06-159, S. 3; 06-194, S. 7; P.A. 10-32, S. 156; 10-188, S. 4.)

History: P.A. 89-328 amended Subsec. (a) by providing that the annual report be submitted to the office of fiscal analysis and added Subsec. (b) requiring that the report include certain additional data concerning sales and use taxes and the corporation business tax; P.A. 91-119 amended Subsec. (b) to change the number and character of corporation business tax returns required to be tracked and to require reporting on magnetic media; May Sp. Sess. P.A. 92-17 amended Subsec. (a) to delete references to dividends, interest income and capital gains tax data and to insert references to personal income tax data, and added Subsec. (d), concerning the monthly report on the sales and use taxes, and Subsec. (e), concerning the tax expenditure inventory, relettering the previous Subsec. (d) as Subsec. (f); P.A. 93-284 deleted existing Subsec. (e) and replaced it with new language providing that form and content of tax expenditure report required be developed by the office of fiscal analysis, effective June 29, 1993; May Sp. Sess. P.A. 94-4 in Subsec. (e) changed submittal date of the report from February 15, 1994, to January 15, 1995, and required the joint standing committee having cognizance over matters relating to finance, revenue and bonding to receive and analyze the report, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-197 amended Subsec. (a) to change “additional” to “minimum” and made technical changes, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 06-159 amended Subsec. (a) by deleting reference to S corporation filings, replacing provisions re succession and transfer tax with provisions re estate and gift tax and making technical changes, effective July 1, 2006; P.A. 06-194 amended Subsec. (f) by designating existing provisions as Subdiv. (1), amending same by adding provisions re information obtained pursuant to Subdiv. (2) or Subsec. (d) and adding Subdiv. (2) re disclosure of information for purposes of revenue estimating and forecasting, effective July 1, 2006; P.A. 10-32 made technical changes in Subsec. (f)(1), effective May 10, 2010; P.A. 10-188 made a technical change in Subsec. (f)(1), effective June 7, 2010.



Section 12-7c - Reports on the overall incidence of certain taxes.

(a) The Commissioner of Revenue Services shall, on or before December 31, 2014, and biennially thereafter, submit to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, and post on said department’s Internet web site a report on the overall incidence of the income tax, sales and excise taxes, the corporation business tax and property tax. The report shall present information on the distribution of the tax burden as follows:

(1) For individuals:

(A) Income classes, including income distribution expressed for every ten percentage points; and

(B) Other appropriate taxpayer characteristics, as determined by said commissioner.

(2) For businesses:

(A) Business size as established by gross receipts;

(B) Legal organization; and

(C) Industry by NAICS code.

(b) The Commissioner of Revenue Services may enter into a contract with any public or private entity for the purpose of preparing the report required pursuant to subsection (a) of this section.

(P.A. 13-247, S. 330.)

History: P.A. 13-247 effective July 1, 2013.



Section 12-8 - Recording and deposit of funds.

All funds received by the commissioner shall promptly be recorded with the Comptroller and deposited with the State Treasurer. The commissioner shall make daily deposits with the State Treasurer.

(1949 Rev., S. 1685.)

See Sec. 4-32 re state revenue accounting requirements.



Section 12-9 - Local officials to file statements concerning taxes. Penalty.

The Secretary of the Office of Policy and Management shall annually cause to be prepared by the tax collector complete statements relating to the mill rate and tax levy during the preceding year, such statements to be made upon printed blanks to be prepared and furnished by the secretary to all such officers at least thirty days before the date prescribed by the secretary for the filing of such statements. Any person who neglects to file a true and correct report in the office of the secretary at the time and in the form required by him or which, in making and filing such report, includes therein any wilful misstatement, shall forfeit one hundred dollars to the state, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54.

(1949 Rev., S. 1686; P.A. 79-610, S. 2, 47; P.A. 87-115, S. 1, 8; P.A. 97-244, S. 7, 13.)

History: Because of effect of P.A. 77-614 “commissioner” referred to commissioner of revenue services rather than tax commissioner as previously, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 87-115 increased the forfeiture by any municipal official who fails to file the annual report as required, or includes a wilful misstatement, from $15 to $100 and provided for waiver of forfeiture in accordance with regulations to be adopted, effective May 11, 1987, and applicable to annual reports to be submitted for the assessment list of 1987 and each assessment list thereafter; P.A. 97-244 required tax collector to prepare statements instead of officers and made technical changes, effective July 1, 1997.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-10 to 12-14 - Quadrennial return of municipal debt, receipts and expenditures. Secretary to furnish blanks and publish returns. Quadrennial return of real estate exempt from taxation. Annual return by town treasurers of amount of taxes received in previous three years; commissioner to make return, when. Officials of municipal subdivisions to furnish tax information.

Sections 12-10 to 12-14, inclusive, are repealed.

(1949 Rev., S. 1687–1692; 1949, 1955, S. 1029d; 1959, P.A. 152, S. 88, 89; 1967, P.A. 21, S. 2; 1969, P.A. 371; P.A. 73-479, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 2, 47; P.A. 81-304; P.A. 89-207, S. 2, 3.)



Section 12-15 - Limitations on inspection or disclosure of tax returns or return information available to the commissioner.

(a) No officer or employee, including any former officer or former employee, of the state or of any other person who has or had access to returns or return information in accordance with subdivision (12) of subsection (b) of this section shall disclose or inspect any return or return information, except as provided in this section.

(b) The commissioner may disclose (1) returns or return information to (A) an authorized representative of another state agency or office, upon written request by the head of such agency or office, when required in the course of duty or when there is reasonable cause to believe that any state law is being violated, or (B) an authorized representative of an agency or office of the United States, upon written request by the head of such agency or office, when required in the course of duty or when there is reasonable cause to believe that any federal law is being violated, provided no such agency or office shall disclose such returns or return information, other than in a judicial or administrative proceeding to which such agency or office is a party pertaining to the enforcement of state or federal law, as the case may be, in a form which can be associated with, or otherwise identify, directly or indirectly, a particular taxpayer except that the names and addresses of jurors or potential jurors and the fact that the names were derived from the list of taxpayers pursuant to chapter 884 may be disclosed by the Judicial Branch; (2) returns or return information to the Auditors of Public Accounts, when required in the course of duty under chapter 23; (3) returns or return information to tax officers of another state or of a Canadian province or of a political subdivision of such other state or province or of the District of Columbia or to any officer of the United States Treasury Department or the United States Department of Health and Human Services, authorized for such purpose in accordance with an agreement between this state and such other state, province, political subdivision, the District of Columbia or department, respectively, when required in the administration of taxes imposed under the laws of such other state, province, political subdivision, the District of Columbia or the United States, respectively, and when a reciprocal arrangement exists; (4) returns or return information in any action, case or proceeding in any court of competent jurisdiction, when the commissioner or any other state department or agency is a party, and when such information is directly involved in such action, case or proceeding; (5) returns or return information to a taxpayer or its authorized representative, upon written request for a return filed by or return information on such taxpayer; (6) returns or return information to a successor, receiver, trustee, executor, administrator, assignee, guardian or guarantor of a taxpayer, when such person establishes, to the satisfaction of the commissioner, that such person has a material interest which will be affected by information contained in such returns or return information; (7) information to the assessor or an authorized representative of the chief executive officer of a Connecticut municipality, when the information disclosed is limited to (A) a list of real or personal property that is or may be subject to property taxes in such municipality, or (B) a list containing the name of each person who is issued any license, permit or certificate which is required, under the provisions of this title, to be conspicuously displayed and whose address is in such municipality; (8) real estate conveyance tax return information or controlling interest transfer tax return information to the town clerk or an authorized representative of the chief executive officer of a Connecticut municipality to which the information relates; (9) estate tax returns and estate tax return information to the Probate Court Administrator or to the court of probate for the district within which a decedent resided at the date of the decedent’s death, or within which the commissioner contends that a decedent resided at the date of the decedent’s death or, if a decedent died a nonresident of this state, in the court of probate for the district within which real estate or tangible personal property of the decedent is situated, or within which the commissioner contends that real estate or tangible personal property of the decedent is situated; (10) returns or return information to the (A) Secretary of the Office of Policy and Management for purposes of subsection (b) of section 12-7a, and (B) Office of Fiscal Analysis for purposes of, and subject to the provisions of, subdivision (2) of subsection (f) of section 12-7b; (11) return information to the Jury Administrator, when the information disclosed is limited to the names, addresses, federal Social Security numbers and dates of birth, if available, of residents of this state, as defined in subdivision (1) of subsection (a) of section 12-701; (12) pursuant to regulations adopted by the commissioner, returns or return information to any person to the extent necessary in connection with the processing, storage, transmission or reproduction of such returns or return information, and the programming, maintenance, repair, testing or procurement of equipment, or the providing of other services, for purposes of tax administration; (13) without written request and unless the commissioner determines that disclosure would identify a confidential informant or seriously impair a civil or criminal tax investigation, returns and return information which may constitute evidence of a violation of any civil or criminal law of this state or the United States to the extent necessary to apprise the head of such agency or office charged with the responsibility of enforcing such law, in which event the head of such agency or office may disclose such return information to officers and employees of such agency or office to the extent necessary to enforce such law; (14) names and addresses of operators, as defined in section 12-407, to tourism districts, as defined in section 10-397; (15) names of each licensed dealer, as defined in section 12-285, and the location of the premises covered by the dealer’s license; (16) to a tobacco product manufacturer that places funds into escrow pursuant to the provisions of subsection (a) of section 4-28i, return information of a distributor licensed under the provisions of chapter 214 or chapter 214a, provided the information disclosed is limited to information relating to such manufacturer’s sales to consumers within this state, whether directly or through a distributor, dealer or similar intermediary or intermediaries, of cigarettes, as defined in section 4-28h, and further provided there is reasonable cause to believe that such manufacturer is not in compliance with section 4-28i; (17) returns, which shall not include a copy of the return filed with the commissioner, or return information for purposes of section 12-217z; (18) returns or return information to the State Elections Enforcement Commission, upon written request by said commission, when necessary to investigate suspected violations of state election laws; and (19) returns or return information for purposes of, and subject to the conditions of, subsection (e) of section 5-240.

(c) Any federal returns or return information made available to the commissioner in accordance with a written agreement between the commissioner and the Internal Revenue Service concerning exchange of information for tax administration purposes, shall not be open to inspection by or disclosed to any individual or disclosed in any manner other than as permitted under the provisions of Section 6103 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(d) (1) The commissioner may, upon request, verify whether or not any license, permit or certificate required under the provisions of this title to be conspicuously displayed has been issued by the commissioner to any particular person.

(2) The commissioner may make public the names and municipality of residence or postal district of persons entitled to tax refunds for purposes of notifying them when the commissioner, after reasonable effort and lapse of time, has been unable to locate such persons.

(e) The commissioner may refuse to open to inspection or disclose to any person any returns or return information made available to the commissioner by any tax officer of another state, a Canadian province or political subdivision of such other state or province or of the District of Columbia or by any officer of the United States Treasury Department or the United States Department of Health and Human Services in accordance with a written agreement between this state and such other state, province, political subdivision, the District of Columbia or department, respectively, which agreement provides that the disclosure of such returns or return information by the commissioner is prohibited. In addition, he may refuse to open to inspection or disclosure to any state or United States agency or office described in subdivision (1) of subsection (b) of this section, returns or return information unless such agency or office shall have: (1) Established and maintained, to the satisfaction of the commissioner, a permanent system of standardized records with respect to any request, the reason for such request, and the date of such request made by or of it and any disclosure or inspection of returns or return information made by or to it; (2) established and maintained, to the satisfaction of the commissioner, a secure area or place in which such returns or return information shall be stored; (3) restricted, to the satisfaction of the commissioner, access to the returns or return information only to persons whose duties or responsibilities require access and to whom disclosure may be made under this section or by whom inspection may be made under this section; (4) provided such other safeguards which the commissioner prescribes as necessary or appropriate to protect the confidentiality of the returns or return information; (5) furnished a report to the commissioner, at such time and containing such information as the commissioner may prescribe, which describes the procedures established and utilized by such agency or office for ensuring the confidentiality of returns and return information required by this subsection; and (6) upon completion of use of such returns or return information, returned to the commissioner such returns or return information, along with any copies made therefrom, or makes such returns or return information undisclosable in such manner as the commissioner may prescribe and furnishes a written report to the commissioner identifying the returns or return information that were made undisclosable.

(f) Returns and return information shall, without written request, be open to inspection by or disclosure to: (1) Officers and employees of the Department of Revenue Services whose official duties require such inspection or disclosure for tax administration purposes; (2) officers or employees of an agency or office in accordance with subdivision (1) or (13) of subsection (b) of this section whose official duties require such inspection; and (3) officers or employees of any person in accordance with subdivision (12) of subsection (b) of this section, whose duties require such inspection or disclosure.

(g) Any person who violates any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(h) For purposes of this section:

(1) “Return” means any tax or information return, declaration of estimated tax, claim for refund, license application, permit application, registration application or other application required by, or provided for or permitted under, the provisions of this or any other title which is filed with the commissioner by, on behalf of, or with respect to any person, and any amendment or supplement thereto, including supporting schedules, attachments, or lists which are supplemental to, or part of, the return so filed.

(2) “Return information” means a taxpayer’s identity, the nature, source, or amount of the taxpayer’s income, payments, receipts, deductions, exemptions, credits, assets, liabilities, net worth, tax liability, tax collected or withheld, tax underreportings, tax overreportings, or tax payments, whether the taxpayer’s return was, is being, or will be examined or subjected to other investigation or processing, or any other data received by, recorded by, prepared by, furnished to, or collected by the commissioner with respect to a return or with respect to the determination of the existence, or possible existence, of liability of any person for any tax, penalty, interest, fine, forfeiture, or other imposition, or offense. “Return information” does not include data in a form which cannot be associated with, or otherwise identify, directly or indirectly, a particular taxpayer. Nothing in the preceding sentence, or in any other provision of law, shall be construed to require the disclosure of standards used or to be used for the selection of returns for examination, or data used or to be used for determining such standards or the disclosure of the identity of a confidential informant, whether or not a civil or criminal tax investigation has been undertaken or completed.

(3) “Disclosure” means the making known to any person, in any manner whatever, a return or return information.

(4) “Inspection” means any examination of a return or return information.

(5) “Tax administration” means the administration, management, conduct, direction and supervision of the execution and application of the tax laws of this state, and the development and formulation of tax policy relating to existing or proposed tax laws of this state, and includes assessment, collection, enforcement, litigation, publication and statistical gathering functions under such laws.

(1949 Rev., S. 1693; 1969, P.A. 538, S. 1; P.A. 77-382, S. 1, 2; P.A. 82-67, S. 1; P.A. 83-433, S. 1, 2; P.A. 84-479, S. 1, 2; P.A. 89-211, S. 20; P.A. 90-93; P.A. 91-102, S. 1, 2; P.A. 95-23; P.A. 97-165, S. 6, 16; 97-193, S. 4, 5; 97-200, S. 1; 97-243, S. 4, 67; P.A. 98-244, S. 1, 35; P.A. 99-121, S. 1, 28; P.A. 00-174, S. 51, 83; 00-196, S. 2; P.A. 01-2, S. 2, 4; June Sp. Sess. P.A. 01-6, S. 23, 85; June 30 Sp. Sess. P.A. 03-6, S. 238; P.A. 04-218, S. 12; P.A. 05-235, S. 12; 05-251, S. 65; June Sp. Sess. P.A. 05-3, S. 5, 36; P.A. 06-159, S. 4; P.A. 13-150, S. 2.)

History: 1969 act revised list of persons having access to data to include other officers and departments in the performance of official duties, removing limitation to officers and departments involved in assessing or collecting taxes, and included officers of U.S. treasury department and officers of other states in connection with federal taxes or other states’ taxes; P.A. 77-382 added Subsec. (b) re disclosure of information re federal returns provided to commissioner; effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner as previously, effective January 1, 1979; P.A. 82-67 combined in Sec. 12-15 references to limitations on disclosure of information obtained in examining records or returns of taxpayers in the course of duty, which limitations were previously included in Secs. 12-240, 12-426, 12-444 and 12-520, and which are deleted therefrom in P.A. 82-67; P.A. 83-433 inserted provision in Subsec. (a) allowing the commissioner or commissioner’s attorney or agent to photocopy or microfilm certain tax information as necessary for administrative purposes; P.A. 84-479 amended Subsec. (a) so as to enable the commissioner to photocopy or microfilm tax records whenever necessary in the administration of state taxes, without limitation related to the specific purposes for disclosure as allowed under this section; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 90-93 amended Subsec. (a) so as to provide with respect to each type of disclosure allowed that it applies to returns or return information, or to returns only, as in the case of disclosure to a successor, receiver, trustee, etc., added Subsec. (c) allowing disclosure as necessary for certain verification by the commissioner, in the processing of returns or return information or for purposes of tax administration and added Subsec. (d) defining “return”, “return information” and “disclosure”; P.A. 91-102 added Subsec. (a)(7) and (8) re information to municipal assessors and re information to town clerks, and added Subsec. (c)(3) re nondisclosure of certain information from other jurisdictions; P.A. 95-23 added prohibition on disclosure of confidential taxpayer information by former state employees and current and former employees of private contractors having access to returns and return information and required secure storage of information and return to the department; P.A. 97-165 added Subsec. (a)(9) re estate tax return and return information to the probate court and probate court administrator, effective July 1, 1997; P.A. 97-193 added Subsec. (a)(10) re return and return information to the Secretary of the Office of Policy and Management, effective June 24, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 97-200 amended Subsec. (a)(1) by specifying that names and addresses of jurors or potential jurors and fact that names were derived from list of taxpayers may be disclosed to judicial branch, and by adding Subdiv. (11) re return information disclosed to jury administrator of residents of state; P.A. 97-243 amended Subsec. (a) to allow disclosure to an authorized representative of a state agency and the chief executive officer of a municipality instead of the assessor or the town clerk, added Subsec. (c)(4) allowing the commissioner to voluntarily disclose information to another state agency or agency of the federal government when it is believed that a state or federal law is broken, and amended definition of “return” in Subsec. (e)(1), effective July 1, 1997; P.A. 98-244 reorganized section and added provisions re authorized representative of a municipality and of an agency or office of the United States, effective June 8, 1998; P.A. 99-121 amended Subsec. (b) to allow the department to disclose tax return information to a successor that has a material interest which is affected by the information contained in the return, effective June 3, 1999; P.A. 00-174 amended Subsec. (a) by making a technical change and added Subsec. (b)(14) re information which may be provided to tourism districts and making a technical change, effective May 26, 2000; P.A. 00-196 made a technical change in Subsec. (a); P.A. 01-2 added Subsec. (b)(15) re disclosure of names and locations of cigarette dealers, effective March 30, 2001; June Sp. Sess. P.A. 01-6 amended Subsec. (d) to designate existing provisions as Subdiv. (1), making a technical change for purposes of gender neutrality therein, and to add new Subdiv. (2) re publication of information about persons entitled to tax refunds, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 made a technical change in Subsec. (b)(7) and changed section reference for tourism districts in Subsec. (b)(14), effective August 20, 2003; P.A. 04-218 added Subsec. (b)(16) re disclosure of return information of certain tobacco distributors, effective June 8, 2004; P.A. 05-235 added new Subdiv. In Subsec. (b), designated as (18), re disclosure of returns or return information to State Elections Enforcement Commission when necessary to investigate suspected violations of state election laws, effective July 1, 2005; P.A. 05-251 added Subsec. (b)(17) re disclosure of returns or return information for purposes of Sec. 12-217z, effective June 30, 2005, and applicable to income years commencing January 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (b)(17) to provide that a copy of the return filed with commissioner shall not be included, and changed effective date of P.A. 05-251, S. 65 to July 1, 2005, effective June 30, 2005; P.A. 06-159 amended Subsec. (b)(10) by designating provision re disclosure to secretary as Subpara. (A) and adding Subpara. (B) re disclosure to Office of Fiscal Analysis for certain purposes, effective July 1, 2006; P.A. 13-150 amended Subsec. (b) by adding Subdiv. (19) re disclosure of returns or return information for purposes of Sec. 5-240(e), effective June 25, 2013.



Section 12-16 - Procedure against judge of probate for failure to furnish copies.

The judge of any court of probate who fails to deliver or to cause to be delivered to the commissioner any certified copy or other document within the time required by statute for the delivery of the same, on application of the commissioner to the superior court of the judicial district wherein such judge of probate resides, or to any judge of the Superior Court when the same is not in session in such judicial district, showing such failure, may be required by such court or such judge to deliver the same within such time as is designated by such court or such judge. On receipt of such application, the court or judge, as the case may be, shall designate a time when and place where a hearing thereon will be had, and shall cite the judge of probate named in such application to appear at the time and place so designated to show cause why he has failed to cause such copy or document to be delivered to the commissioner.

(1949 Rev., S. 1694; P.A. 78-280, S. 2, 127.)

History: Effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner as previously, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”.



Section 12-17 - Inquiries concerning records of probate court.

At such hearing inquiry may be made concerning all estates in which original or ancillary administration has been taken out in such court of probate, in respect to the following: The number of administrations applied for; the date of each such application; the name and address of each executor, administrator and trustee appointed by such court; the date of filing of the inventory and appraisal of each estate; the appraised value of each such estate; the reason for such failure to furnish any document or information referred to in section 12-16, and the failure of such judge to send to said commissioner any other information required by statute to be so furnished relating to the assessment and collection of any tax due the state.

(1949 Rev., S. 1695.)



Section 12-18 - Superior court may order compliance with statute.

Upon finding the allegations of such application to be true, or that such judge of probate has been delinquent with respect to the filing of any record or document relating to any estate required by law to be filed with the Commissioner of Revenue Services, such superior court or judge may issue an order in the nature of a peremptory mandamus requiring such judge of probate to comply with the provisions of the statutes in relation thereto, which provisions shall be particularly mentioned in such order, and shall render judgment against such judge of probate, with costs as in mandamus proceedings. Any judge of probate who fails to comply with any order issued by the authority of the provisions of this section shall be in contempt, and the court or judge issuing the same may punish him therefor as in mandamus proceedings. Any person aggrieved by any order issued on such application shall have the same right to review by the Supreme Court as in case of mandamus proceedings.

(1949 Rev., S. 1696; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-18a - Grants to towns for property tax relief based on population.

In October of each year, the Comptroller shall pay to the one hundred sixty-nine towns of the state, from any funds appropriated for such purpose, a grant for property tax relief, distributed on the basis of the ratio of the population of each town to the population of the state. For the purposes of this section, “population” means the number of persons residing in each town according to the most recent federal decennial census, with patients and inmates of state hospitals, institutions of correction, and other state institutions excluded.

(P.A. 78-212, S. 1, 2; P.A. 81-284, S. 2, 3.)

History: P.A. 81-284 replaced requirement that the comptroller distribute $6,000,000 to towns for property tax relief each October with provision that any such payments would be made from any funds appropriated for such purpose.

See Sec. 8-159a re state grants for urban problems.



Section 12-19 - Grants in lieu of taxes on state-owned property; land taken for flood control.

Section 12-19 is repealed.

(1949 Rev., S. 1697; 1955, S. 1030d, November, 1955, S. N123; 1957, P.A. 523, S. 1; 1959, P.A. 568; 1961, P.A. 499; February, 1965, P.A. 457, S. 1; 1967, P.A. 750, S. 3; 1969, P.A. 766, S. 4.)



Section 12-19a - Grants in lieu of taxes on state-owned real property, reservation land held in trust by the state for an Indian tribe, municipally owned airports and land taken into trust by the federal government for the Mashantucket Pequot Tribal Nation and the Mohegan Tribe of Indians of Connecticut.

(a) On or before January first, annually, the Secretary of the Office of Policy and Management shall determine the amount due, as a state grant in lieu of taxes, to each town in this state wherein state-owned real property, reservation land held in trust by the state for an Indian tribe or a municipally owned airport, except that which was acquired and used for highways and bridges, but not excepting property acquired and used for highway administration or maintenance purposes, is located. The grant payable to any town under the provisions of this section in the state fiscal year commencing July 1, 1999, and each fiscal year thereafter, shall be equal to the total of (1) (A) one hundred per cent of the property taxes which would have been paid with respect to any facility designated by the Commissioner of Correction, on or before August first of each year, to be a correctional facility administered under the auspices of the Department of Correction or a juvenile detention center under direction of the Department of Children and Families that was used for incarcerative purposes during the preceding fiscal year. If a list containing the name and location of such designated facilities and information concerning their use for purposes of incarceration during the preceding fiscal year is not available from the Secretary of the State on the first day of August of any year, said commissioner shall, on said first day of August, certify to the Secretary of the Office of Policy and Management a list containing such information, (B) one hundred per cent of the property taxes which would have been paid with respect to that portion of the John Dempsey Hospital located at The University of Connecticut Health Center in Farmington that is used as a permanent medical ward for prisoners under the custody of the Department of Correction. Nothing in this section shall be construed as designating any portion of The University of Connecticut Health Center John Dempsey Hospital as a correctional facility, and (C) in the state fiscal year commencing July 1, 2001, and each fiscal year thereafter, one hundred per cent of the property taxes which would have been paid on any land designated within the 1983 Settlement boundary and taken into trust by the federal government for the Mashantucket Pequot Tribal Nation on or after June 8, 1999, (2) subject to the provisions of subsection (c) of this section, sixty-five per cent of the property taxes which would have been paid with respect to the buildings and grounds comprising Connecticut Valley Hospital in Middletown. Such grant shall commence with the fiscal year beginning July 1, 2000, and continuing each year thereafter, (3) notwithstanding the provisions of subsections (b) and (c) of this section, with respect to any town in which more than fifty per cent of the property is state-owned real property, one hundred per cent of the property taxes which would have been paid with respect to such state-owned property. Such grant shall commence with the fiscal year beginning July 1, 1997, and continuing each year thereafter, (4) subject to the provisions of subsection (c) of this section, forty-five per cent of the property taxes which would have been paid with respect to all other state-owned real property, (5) forty-five per cent of the property taxes which would have been paid with respect to all municipally owned airports; except for the exemption applicable to such property, on the assessment list in such town for the assessment date two years prior to the commencement of the state fiscal year in which such grant is payable. The grant provided pursuant to this section for any municipally owned airport shall be paid to any municipality in which the airport is located, except that the grant applicable to Sikorsky Airport shall be paid half to the town of Stratford and half to the city of Bridgeport, and (6) forty-five per cent of the property taxes which would have been paid with respect to any land designated within the 1983 Settlement boundary and taken into trust by the federal government for the Mashantucket Pequot Tribal Nation prior to June 8, 1999, or taken into trust by the federal government for the Mohegan Tribe of Indians of Connecticut, provided (A) the real property subject to this subdivision shall be the land only, and shall not include the assessed value of any structures, buildings or other improvements on such land, and (B) said forty-five per cent grant shall be phased in as follows: (i) In the fiscal year commencing July 1, 2012, an amount equal to ten per cent of said forty-five per cent grant, (ii) in the fiscal year commencing July 1, 2013, thirty-five per cent of said forty-five per cent grant, (iii) in the fiscal year commencing July 1, 2014, sixty per cent of said forty-five per cent grant, (iv) in the fiscal year commencing July 1, 2015, eighty-five per cent of said forty-five per cent grant, and (v) in the fiscal year commencing July 1, 2016, one hundred per cent of said forty-five per cent grant.

(b) For the fiscal year ending June 30, 2000, and in each fiscal year thereafter, the amount of the grant payable to each municipality in accordance with this section shall be reduced proportionately in the event that the total of such grants in such year exceeds the amount appropriated for the purposes of this section with respect to such year except that, for the fiscal years commencing July 1, 2012, July 1, 2013, July 1, 2014, and July 1, 2015, the amount of the grant payable in accordance with subdivision (6) of subsection (a) of this section shall not be reduced.

(c) As used in this section “total tax levied” means the total real property tax levy in such town for the fiscal year preceding the fiscal year in which a grant in lieu of taxes under this section is made, reduced by the Secretary of the Office of Policy and Management in an amount equal to all reimbursements certified as payable to such town by the secretary for real property exemptions and credits on the taxable grand list or rate bill of such town for the assessment year that corresponds to that for which the assessed valuation of the state-owned land and buildings has been provided. For purposes of this section and section 12-19b, any real property which is owned by the John Dempsey Hospital Finance Corporation established pursuant to the provisions of sections 10a-250 to 10a-263, inclusive, or by one or more subsidiary corporations established pursuant to subdivision (13) of section 10a-254 and which is free from taxation pursuant to the provisions of subdivision (13) of section 10a-259 shall be deemed to be state-owned real property. As used in this section and section 12-19b, “town” includes borough.

(d) In the fiscal year ending June 30, 1991, and in each fiscal year thereafter, the portion of the grant payable to any town as determined in accordance with subdivisions (2) and (4) of subsection (a) of this section, shall not be greater than the following percentage of total tax levied by such town on real property in the preceding calendar year as follows: (1) In the fiscal year ending June 30, 1991, ten per cent, (2) in the fiscal year ending June 30, 1992, twelve per cent, (3) in the fiscal year ending June 30, 1993, fourteen per cent, (4) in the fiscal year ending June 30, 1994, twenty-seven per cent, (5) in the fiscal year ending June 30, 1995, thirty-five per cent, (6) in the fiscal year ending June 30, 1996, forty-two per cent, (7) in the fiscal year ending June 30, 1997, forty-nine per cent, (8) in the fiscal year ending June 30, 1998, fifty-six per cent, (9) in the fiscal year ending June 30, 1999, sixty-three per cent, (10) in the fiscal year ending June 30, 2000, seventy per cent, (11) in the fiscal year ending June 30, 2001, seventy-seven per cent, (12) in the fiscal year ending June 30, 2002, eighty-four per cent, (13) in the fiscal year ending June 30, 2003, ninety-two per cent, and (14) in the fiscal year ending June 30, 2004, and in each fiscal year thereafter, one hundred per cent.

(e) Notwithstanding the provisions of this section in effect prior to January 1, 1997, any grant in lieu of taxes on state-owned real property made to any town in excess of seven and one-half per cent of the total tax levied on real property by such town is validated.

(1969, P.A. 766, S. 1; 1971, P.A. 737; P.A. 77-498, S. 1, 2; 77-614, S. 139, 610; P.A. 78-256, S. 1, 4; P.A. 79-610, S. 2, 47; P.A. 87-399, S. 1, 4; 87-458, S. 17; P.A. 88-292, S. 1, 4; P.A. 89-368, S. 24; P.A. 90-148, S. 32, 34; 90-230, S. 16, 101; June Sp. Sess. P.A. 91-14, S. 3, 30; P.A. 92-224, S. 1, 2; May Sp. Sess. P.A. 92-15, S. 1, 2, 20; P.A. 93-388, S. 8, 12; P.A. 95-257, S. 9, 58; 95-307, S. 3, 14; P.A. 97-261, S. 1, 3; 97-282, S. 2, 6; June 18 Sp. Sess. P.A. 97-11, S. 27, 65; P.A. 98-217, S. 1, 4; June Sp. Sess. P.A. 99-1, S. 11, 51; P.A. 00-112, S. 3, 5; 00-192, S. 22, 102; June Sp. Sess. P.A. 00-1, S. 12, 46; June 12 Sp. Sess. P.A. 12-1, S. 98; P.A. 13-277, S. 60.)

History: 1971 act included property acquired and used for highway administration or maintenance purposes in state-owned property for consideration in determining grants to towns; P.A. 77-498 deleted provision limiting grants to maximum of $600,000; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-256 deleted provision for pro rata reductions in grants so as not to exceed appropriations; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 87-399 repealed the grant formula based on the ratio of the total tax levied by each town on real property to the total tax levied on real property by all towns in the state, multiplied by assessed value of state-owned real property in the town, multiplied by the town’s mill rate, multiplied by ten, and substituted a grant to towns equal to 20% of property taxes which would have been paid with respect to state-owned real property on the assessment list in such town, except for the exemption applicable to such property; changed date for determination of amount due each town from August first to September first; increased minimum grant from $2,000 to $4,000; changed base year for hold harmless provision from calendar year 1968 to fiscal year ending June 30, 1987; eliminated special hold harmless provision for Mansfield; limited maximum amount of grant to any town to 7.5% of total tax levied by such town on real property in the preceding calendar year, and added definition of total tax levied, effective June 26, 1987, and applicable to grants payable in fiscal year commencing July 1, 1987, and thereafter; P.A. 87-458 provided that certain property owned by the John Dempsey Finance Corporation be deemed state-owned real property; P.A. 88-292 changed the annual date by which secretary of the office of policy and management shall determine the amount of grant to each town from September first to January first next following, increased the grant with respect to the amount related to any correctional institution from 20% of property taxes that would have been paid without the exemption to 100% of such taxes and amended the minimum grant provision under Subsec. (b) to provide for payment of not less than $4,000, irrespective of the value of the property; P.A. 89-368 amended Subsec. (a) to authorize grants for reservation land held in trust by the state for Indians; P.A. 90-148 added Subsec. (c) providing higher maximum amounts of grant for towns to which the maximum 7.5% of total tax levied on real property in the preceding calendar year is applicable, with said maximum percentage of total tax levied increasing by increments from 7.5% to a maximum of 15% in fiscal years ending in 1991 to 1994, inclusive; P.A. 90-230 corrected an omission from public act 88-292 in Subsec. (b); June Sp. Sess. P.A. 91-14 amended Subsec. (b) to eliminate hold-harmless provisions which had assured minimum grant of $4,000; P.A. 92-224 effective July 1, 1993, amended Subsec. (a) to remove the requirement that a correction facility be used for at least six months to qualify for increased funding and amended Subsec. (c) to state that the Subsec. applies only to the portion of the grant payable under Subsec. (a)(2) and Subsec. (a) to provide that such change would be applicable to the state fiscal year commencing July 1, 1992; May Sp. Sess. P.A. 92-15 amended Subsec. (a) to provide for proportionate reduction of grant for fiscal year ending June 30, 1993, if amount payable exceeds amount appropriated, and added Subsec. (d) re payment from Bradley enterprise fund, effective July 1, 1992, to June 30, 1993; and, effective July 1, 1993, further amended Subsec. (a) to make technical change in reference to state fiscal year; P.A. 93-388 amended Subsec. (c) to increase maximum percentage of total tax levied by increments from 15% to 100% commencing with fiscal year ending June 30, 1994, and ending with fiscal year ending June 30, 2004, and each fiscal year thereafter, effective July 1, 1993; P.A. 95-257 inserted new Subsec. (a)(2) re Connecticut Valley Hospital, renumbering former Subdiv. (2) as (3), effective July 1, 1995; P.A. 95-307 amended Subdiv. (b) to revise the definition of “total tax levied” to eliminate reduction of exemptions and to substitute reduction in the amount of reimbursements, effective July 6, 1995; P.A. 97-261 amended Subsec. (a) to include municipally owned airports and to provide for payment of grants, effective July 1, 1997; P.A. 97-282 clarified that grant limits in Subsec. (c) are to be used with respect to program rather than the percentage cited in Subsec. (b), redefined “total tax levied” in Subsec. (b), clarified language in Subsec. (d) re Bradley International Airport and added new Subsec. (e) to validate grants in excess of 7.5% of a town’s real property levy, effective June 26, 1997; June 18 Sp. Sess. P.A. 97-11 added new Subsec. (a)(3) re towns in which more than 50% of property is state-owned real property and redesignated existing Subdiv. (3) as Subdiv. (4), effective July 1, 1997; P.A. 98-217 amended Subsec. (a) to delete reference to Sec. 1-1(w), to require an annual list of such facilities and to clarify that the portion of John Dempsey Hospital used for prisoners is eligible under the section, effective July 1, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (a) to provide a grant in the fiscal year commencing July 1, 2001, and each fiscal year thereafter of 100% of the taxes which would have been paid on land designated within the 1983 Settlement boundary and taken into trust by the federal government for the Mashantucket Tribal Nation on or after June 8, 1999, to increase the grant payable with respect to certain state-owned real property and all municipally owned airports from 20% to 45% of the property taxes which would have been paid with respect to such property and airports, except for the exemption applicable to such property, and to provide that the proportionate reduction of grants in the event the total of such grants exceeds the appropriation for such purpose shall be not only for the fiscal year ending June 30, 1993, but for the fiscal year ending June 30, 2000, and each fiscal year thereafter, effective July 1, 1999, and amended Subsec. (d) to provide that the payment from the Enterprise Fund shall be at the rate of 20% of the property taxes which would have been paid to certain towns for real property located at Bradley Airport, effective July 1, 1999; P.A. 00-112 amended Subsec. (a) to make a technical change, effective May 26, 2000; P.A. 00-192 amended Subsec. (a) to make a technical change and increase grant re Connecticut Valley Hospital from 40% to 65% commencing with the fiscal year beginning July 1, 2000, effective May 26, 2000; June Sp. Sess. P.A. 00-1 amended Subsec. (b) to include borough within definition of town, effective June 21, 2000, and applicable to grants in lieu of taxes otherwise due for assessment years commencing on and after October 1, 2000; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding Subdiv. (6) re land taken into trust for Mashantucket Pequot Tribal Nation and Mohegan Tribe of Indians, redesignated provision in Subsec. (a) re proportional reduction of grants as new Subsec. (b) and amended same by adding exception for payments made under Subsec. (a)(6) and redesignated existing Subsecs. (b) to (e) as Subsecs. (c) to (f), effective July 1, 2012; P.A. 13-277 deleted former Subsec. (e) re payments from Bradley International Airport Enterprise Fund for portion of state grant in lieu of taxes payable to towns for real property at Bradley International Airport and redesignated existing Subsec. (f) as Subsec. (e), effective July 1, 2013, and applicable to assessment years commencing on and after October 1, 2012.



Section 12-19b - Valuation of land and buildings for grants under section 12-19a. Revaluation. Appeals.

(a) Not later than April first in any assessment year, any town or borough to which a grant is payable under the provisions of section 12-19a shall provide the Secretary of the Office of Policy and Management with the assessed valuation of the real property eligible therefor as of the first day of October immediately preceding, adjusted in accordance with any gradual increase in or deferment of assessed values of real property implemented in accordance with section 12-62c, which is required for computation of such grant. Any town which neglects to transmit to the secretary the assessed valuation as required by this section shall forfeit two hundred fifty dollars to the state, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. Said secretary may on or before the first day of August of the state fiscal year in which such grant is payable, reevaluate any such property when, in the secretary’s judgment, the valuation is inaccurate and shall notify such town of such reevaluation by certified or registered mail. Any town or borough aggrieved by the action of the secretary under the provisions of this section may, not later than ten business days following receipt of such notice, appeal to the secretary for a hearing concerning such reevaluation. Such appeal shall be in writing and shall include a statement as to the reasons for such appeal. The secretary shall, not later than ten business days following receipt of such appeal, grant or deny such hearing by notification in writing, including in the event of a denial, a statement as to the reasons for such denial. Such notification shall be sent by certified or registered mail. If any town or borough is aggrieved by the action of the secretary following such hearing or in denying any such hearing, the town or borough may not later than ten business days after receiving such notice, appeal to the superior court for the judicial district wherein such town is located. Any such appeal shall be privileged.

(b) Notwithstanding the provisions of section 12-19a or subsection (a) of this section, there shall be an amount due the municipality of Voluntown, on or before the thirtieth day of September, annually, with respect to any state-owned forest, of an additional sixty thousand dollars, which amount shall be paid from the annual appropriation, from the General Fund, for reimbursement to towns for loss of taxes on private tax-exempt property.

(1969, P.A. 766, S. 2; P.A. 76-436, S. 298, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 127; P.A. 79-610, S. 2, 47; P.A. 81-305; P.A. 85-371, S. 1, 10; P.A. 87-115, S. 3, 8; 87-399, S. 2, 4; P.A. 88-230, S. 1, 12; 88-292, S. 2, 4; P.A. 90-98, S. 1, 2; 90-230, S. 17, 101; P.A. 91-79, S. 1, 4; P.A. 93-142, S. 4, 7, 8; 93-434, S. 2, 20; P.A. 95-220, S. 4–6; 95-283, S. 12, 68; P.A. 96-112, S. 1; 96-261, S. 3, 4; P.A. 97-261, S. 2, 3; P.A. 98-217, S. 2, 4; June Sp. Sess. P.A. 01-6, S. 58, 85; P.A. 06-148, S. 6; 06-187, S. 1.)

History: P.A. 76-436 substituted superior court for court of common pleas and included judicial districts, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 deleted reference to counties; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 81-305 changed annual date from March first to January first for towns to submit assessed valuation of state-owned land and buildings for purposes of state grants in lieu of taxes on state-owned real property; P.A. 85-371 extended final date for review by the secretary to the January first following deadline for receipt of statements, effective July 1, 1985, and applicable to any grant or claim information received by the secretary of the office of policy and management on or after that date; P.A. 87-115 added the provision for forfeiture by any town which neglects to transmit the assessed valuation as required and provided for waiver of such forfeiture in accordance with regulations to be adopted, effective May 11, 1987, and applicable to assessed valuations to be submitted on January 1, 1988, and thereafter; P.A. 87-399 changed valuation date from January first to April first, and changed reevaluation date from January first next succeeding valuation date to July fifteenth in the year following valuation date, effective June 26, 1987, and applicable to grants payable in the fiscal year commencing July 1, 1987, and thereafter; P.A. 88-292 provided clarification that the assessed value of state-owned real property is determined as of October first immediately preceding the date for submission and established September first of the year in which the grant is payable as the date by which the secretary of the office of policy and management must have completed any reevaluation of such property; P.A. 90-230 corrected an omission; P.A. 91-79 provided for the recognition of any gradual increase in assessed value related to a phase-in of a revaluation, effective April 26, 1991, and applicable to assessment years of municipalities commencing on or after October 1, 1991; P.A. 93-434 provided that assessed valuation be adjusted in accordance with any deferment and inserted reference to Sec. 12-62a(e), effective June 30, 1993, and applicable to assessment years commencing on and after October 1, 1992; P.A. 95-283 changed location of appeal from the judicial district in which the town is located to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-112 would have changed deadline for secretary to reevaluate property, from September first to August first, and added provisions authorizing aggrieved town to appeal to secretary before appealing to Superior Court, but failed to take effect because it amended the version of the section amended by P.A. 95-283 which was repealed in its entirety by P.A. 96-261; P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; P.A. 97-261 added municipally owned airports, effective July 1, 1997; P.A. 98-217 changed deadline by which the Office of Policy and Management must notify municipalities of adjustments and added process by which municipalities appeal decisions prior to filing a Superior Court appeal, effective July 1, 1998; June Sp. Sess. P.A. 01-6 provided for notification by certified or registered mail, applied section to boroughs, provided that appeals of the secretary’s decision shall be taken not later than ten business days after receiving notice of the decision and made technical changes, effective July 1, 2001; P.A. 06-148 made a technical change, effective June 6, 2006; P.A. 06-187 designated existing provisions as Subsec. (a) and added Subsec. (b) re annual payment to Voluntown with respect to any state-owned forest, effective July 1, 2006.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-19c - Certification and payment to each town or borough.

The Secretary of the Office of Policy and Management shall, not later than September fifteenth, certify to the Comptroller the amount due each town or borough under the provisions of section 12-19a, or under any recomputation occurring prior to said September fifteenth which may be effected as the result of the provisions of section 12-19b, and the Comptroller shall draw an order on the Treasurer on or before the fifth business day following September fifteenth and the Treasurer shall pay the amount thereof to such town on or before the thirtieth day of September following. If any recomputation is effected as the result of the provisions of section 12-19b on or after the August first following the date on which the town has provided the assessed valuation in question, any adjustments to the amount due to any town for the period for which such adjustments were made shall be made in the next payment the Treasurer shall make to such town pursuant to this section.

(1969, P.A. 766, S. 3; P.A. 79-610, S. 2, 47; P.A. 85-371, S. 2, 10; P.A. 87-399, S. 3, 4; P.A. 88-292, S. 3, 4; June Sp. Sess. P.A. 91-14, S. 4, 30; June Sp. Sess. P.A. 01-6, S. 59, 85; P.A. 05-287, S. 20.)

History: Effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner, effective July 1, 1980; P.A. 85-371 inserted provisions concerning adjustments in amount due to towns resulting from a recomputation, effective July 1, 1985, and applicable to any grant or claim information received by the secretary of the office of policy and management on or after said date; P.A. 87-399 changed date re recomputation effect from July first to August first; changed date for order by comptroller from August fifteenth to September fifteenth, and changed date for payment by treasurer from September first to September thirtieth, effective June 26, 1987, and applicable to grants payable in fiscal years commencing July 1, 1987, and thereafter; P.A. 88-292 allowed certification annually of grant payable to any town under any recomputation occurring prior to September first in lieu of August first as previously required; June Sp. Sess. P.A. 91-14 provided certification shall be made not later than September first; June Sp. Sess. P.A. 01-6 applied section to boroughs, changed the date that a recomputation under Sec. 12-19b requires adjustments in the next payment from September to August first following the date the town provides the assessed valuation and made a technical change for purposes of gender neutrality, effective July 1, 2001; P.A. 05-287 replaced references to the first of September with references to the fifteenth of September and changed the deadline for the Comptroller to draw an order on the Treasurer from on or before the fifteenth day of September following to on or before the fifth business day following September fifteenth, effective July 13, 2005.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-19d and 12-19e - Appropriation. Grants in lieu of taxes to fire district of Warehouse Point.

Sections 12-19d and 12-19e are repealed.

(1969, P.A. 766, S. 5; 1971, P.A. 614, S. 1; P.A. 77-614, S. 139, 521, 610; P.A. 78-256, S. 2, 4; P.A. 79-610, S. 2, 47; P.A. 91-406, S. 2, 29; June Sp. Sess. P.A. 91-14, S. 28, 30.)



Section 12-19f - Allocation of payments in lieu of taxes for Torrington courthouse.

After completion of the courthouse which is to be constructed after May 12, 2004, in the town of Torrington and commencing with the payment in lieu of taxes made under section 12-19a for such courthouse to the town of Torrington for the grand list year the courthouse was completed, such payment shall be divided between the towns of Torrington and Litchfield as follows:

(1) For the first year such payments are made until and including the seventh such year, fifty-five per cent of such payment shall be made to the town of Torrington and forty-five per cent of such payment shall be made to the town of Litchfield; and

(2) For the eighth such year until and including the fourteenth such year, sixty-five per cent of such payment shall be made to the town of Torrington and thirty-five per cent of such payment shall be made to the town of Litchfield.

(May Sp. Sess. P.A. 04-2, S. 31.)

History: May Sp. Sess. P.A. 04-2 effective May 12, 2004.



Section 12-20 - Grant in lieu of taxes on property in Madison.

Section 12-20 is repealed.

(1949 Rev., S. 1698; 1949, S. 1031d; 1961, P.A. 496; 1969, P.A. 766, S. 4; 768, S. 66.)



Section 12-20a - Grants in lieu of taxes on real property of private colleges, general hospitals, chronic disease hospitals and certain urgent care facilities.

(a) On or before January first, annually, the Secretary of the Office of Policy and Management shall determine the amount due to each municipality in the state, in accordance with this section, as a state grant in lieu of taxes with respect to real property owned by any private nonprofit institution of higher learning or any nonprofit general hospital facility or free standing chronic disease hospital or an urgent care facility that operates for at least twelve hours a day and that had been the location of a nonprofit general hospital for at least a portion of calendar year 1996 to receive payments in lieu of taxes for such property, exclusive of any such facility operated by the federal government, except a campus of the United States Department of Veterans Affairs Connecticut Healthcare Systems, or the state of Connecticut or any subdivision thereof. As used in this section “private nonprofit institution of higher learning” means any such institution, as defined in subsection (a) of section 10a-34, or any independent college or university, as defined in section 10a-37, that is engaged primarily in education beyond the high school level, and offers courses of instruction for which college or university-level credit may be given or may be received by transfer, the property of which is exempt from property tax under any of the subdivisions of section 12-81; “nonprofit general hospital facility” means any such facility which is used primarily for the purpose of general medical care and treatment, exclusive of any hospital facility used primarily for the care and treatment of special types of disease or physical or mental conditions; and “free standing chronic disease hospital” means a facility which provides for the care and treatment of chronic diseases, excluding any such facility having an ownership affiliation with and operated in the same location as a chronic and convalescent nursing home.

(b) The grant payable to any municipality under the provisions of this section in the state fiscal year commencing July 1, 1999, and in each fiscal year thereafter, shall be equal to seventy-seven per cent of the property taxes which, except for any exemption applicable to any such institution of higher education or general hospital facility under the provisions of section 12-81, would have been paid with respect to such exempt real property on the assessment list in such municipality for the assessment date two years prior to the commencement of the state fiscal year in which such grant is payable. The amount of the grant payable to each municipality in any year in accordance with this section shall be reduced proportionately in the event that the total of such grants in such year exceeds the amount appropriated for the purposes of this section with respect to such year.

(c) Notwithstanding the provisions of subsection (b) of this section, the amount of the grant payable to any municipality under the provisions of this section with respect to a campus of the United States Department of Veterans Affairs Connecticut Healthcare Systems shall be as follows: (1) For the fiscal year ending June 30, 2007, twenty per cent of the amount payable in accordance with said subsection (b); (2) for the fiscal year ending June 30, 2008, forty per cent of such amount; (3) for the fiscal year ending June 30, 2009, sixty per cent of such amount; (4) for the fiscal year ending June 30, 2010, eighty per cent of such amount; (5) for the fiscal year ending June 30, 2011, and each fiscal year thereafter, one hundred per cent of such amount.

(d) As used in this section and section 12-20b, the word “municipality” means any town, consolidated town and city, consolidated town and borough, borough, district, as defined in section 7-324, and any city not consolidated with a town.

(P.A. 78-213, S. 1, 3; 78-303, S. 85, 136; P.A. 79-610, S. 2, 47; P.A. 87-418, S. 1, 3; P.A. 88-43, S. 1, 3; P.A. 90-148, S. 3, 34; June Sp. Sess. P.A. 91-14, S. 5, 30; P.A. 93-388, S. 9, 12; P.A. 94-175, S. 31, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; May Sp. Sess. P.A. 94-6, S. 15, 28; P.A. 95-160, S. 64, 69; P.A. 98-250, S. 32, 39; June Sp. Sess. P.A. 99-1, S. 12, 51; June Sp. Sess. P.A. 99-2, S. 34, 72; June Sp. Sess. P.A. 01-6, S. 60, 85; June Sp. Sess. P.A. 01-9, S. 113, 131; May Sp. Sess. P.A. 04-2, S. 48.)

History: P.A. 78-303 allowed change from tax commissioner to commissioner of revenue services called for in P.A. 77-614; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 87-418 changed date for determination of amount due each municipality from December first to September first, and increased amount of grant to municipality from 25% of property taxes which, except for applicable exemption, would have been paid with respect to exempt real property on assessment list in such municipality for assessment date preceding fiscal year in which grant is payable to 40% of property taxes which, except for applicable exemption, would have been paid with respect to exempt real property on assessment list in such municipality for assessment date two years prior to fiscal year in which grant is payable; P.A. 88-43 changed the annual date for determination of the amount due each municipality as a grant in lieu of taxes on real property of private colleges and general hospitals from the first day of September to the first day of January next following, effective April 13, 1988, and applicable to the assessment year in any municipality commencing October 1, 1988, and each assessment year thereafter; P.A. 90-148 increased the amount of the grant to eligible municipalities from 40% to 50% of the property taxes otherwise payable with respect to such real property; June Sp. Sess. P.A. 91-14 increased the amount of the grant to eligible municipalities from 50% to 60% of the property taxes otherwise payable with respect to such real property; P.A. 93-388 added free-standing chronic disease hospitals to tax-exempt real property with respect to which state grant in lieu of taxes is payable to municipality, effective July 1, 1993; P.A. 94-175 made technical change in the definition of “municipality”, effective July 1, 1994; May Sp. Sess. P.A. 94-4 changed effective date of P.A. 94-175, S. 31 from June 2, 1994, to January 1, 1995, effective June 9, 1994; May Sp. Sess. P.A. 94-6 added the definition of “free standing chronic disease hospital”, effective June 21, 1994, and applicable to the grant-in-lieu of taxes made in the fiscal year commencing July 1, 1993, and each fiscal year thereafter; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 98-250 added to list of eligible institutions urgent care facilities operating under specified conditions, effective July 1, 1998; June Sp. Sess. P.A. 99-1 increased grant payment from 60% to 77%, effective July 1, 1999; June Sp. Sess. P.A. 99-2 replaced “within the previous two years” with “for at least a portion of calendar year 1996” re location of hospital, effective July 1, 1999; June Sp. Sess. P.A. 01-6 designated existing provisions as Subdivs. (1) to (3), specified that grant in lieu of taxes provided for under section is for real property exempt under Sec. 12-81 and which is owned by the specified entities, deleted definition of “private nonprofit institution of higher education”, defined “institution of higher education”, changed “nonprofit general hospital facility” to “general hospital facility” and made technical changes, effective July 1, 2001; June Sp. Sess. P.A. 01-9 redesignated Subdivs. (1) to (3) as Subsecs. (a) to (c) and repealed substantive provisions enacted by June Sp. Sess. P.A. 01-6, effective July 1, 2001; May Sp. Sess. P.A. 04-2 amended Subsec. (a) to make technical changes, to include a campus of the U.S. Department of Veterans Affairs among property for which payment is made under section and to further define “private nonprofit institution of higher learning”, added new Subsec. (c) re a campus of the U.S. Department of Veterans Affairs and redesignated existing Subsec. (c) as Subsec. (d), effective October 1, 2004, and applicable to assessment years commencing on or after that date.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-20b - Valuation of property of private colleges and general hospitals for purposes of state grants in lieu of taxes. Revaluation. Appeals. Connecticut Hospice in Branford. United States Coast Guard Academy in New London.

(a) Not later than April first in each year, any municipality to which a grant is payable under the provisions of section 12-20a shall provide the Secretary of the Office of Policy and Management with the assessed valuation of the tax-exempt real property as of the immediately preceding October first, adjusted in accordance with any gradual increase in or deferment of assessed values of real property implemented in accordance with section 12-62c, which is required for computation of such grant. Any municipality which neglects to transmit to the Secretary of the Office of Policy and Management the assessed valuation as required by this section shall forfeit two hundred fifty dollars to the state, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. Said secretary may, on or before the first day of August of the state fiscal year in which such grant is payable, reevaluate any such property when, in his judgment, the valuation is inaccurate and shall notify such municipality of such reevaluation. Any municipality aggrieved by the action of said secretary under the provisions of this section may, not later than ten business days following receipt of such notice, appeal to the secretary for a hearing concerning such reevaluation, provided such appeal shall be in writing and shall include a statement as to the reasons for such appeal. The secretary shall, not later than ten business days following receipt of such appeal, grant or deny such hearing by notification in writing, including in the event of a denial, a statement as to the reasons for such denial. If any municipality is aggrieved by the action of the secretary following such hearing or in denying any such hearing, the municipality may not later than two weeks after such notice, appeal to the superior court for the judicial district in which the municipality is located. Any such appeal shall be privileged. Said secretary shall certify to the Comptroller the amount due each municipality under the provisions of section 12-20a, or under any recomputation occurring prior to September fifteenth which may be effected as the result of the provisions of this section, and the Comptroller shall draw his order on the Treasurer on or before the fifth business day following September fifteenth and the Treasurer shall pay the amount thereof to such municipality on or before the thirtieth day of September following. If any recomputation is effected as the result of the provisions of this section on or after the January first following the date on which the municipality has provided the assessed valuation in question, any adjustments to the amount due to any municipality for the period for which such adjustments were made shall be made in the next payment the Treasurer shall make to such municipality pursuant to this section.

(b) Notwithstanding the provisions of section 12-20a or subsection (a) of this section, the amount due the municipality of Branford, on or before the thirtieth day of September, annually, with respect to the Connecticut Hospice, in Branford, shall be one hundred thousand dollars, which amount shall be paid from the annual appropriation, from the General Fund, for reimbursement to towns for loss of taxes on private tax-exempt property.

(c) Notwithstanding the provisions of section 12-20a or subsection (a) of this section, the amount due the city of New London, on or before the thirtieth day of September, annually, with respect to the United States Coast Guard Academy in New London, shall be one million dollars, which amount shall be paid from the annual appropriation, from the General Fund, for reimbursement to towns for loss of taxes on private tax-exempt property.

(P.A. 78-213, S. 2, 3; 78-303, S. 85, 136; P.A. 79-610, S. 2, 47; P.A. 81-472, S. 97, 159; P.A. 84-272, S. 1, 2; P.A. 85-371, S. 3, 10; P.A. 87-115, S. 4, 8; 87-418, S. 2, 3; P.A. 88-43, S. 2, 3; 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-79, S. 2, 4; P.A. 93-142, S. 4, 7, 8; 93-434, S. 3, 20; P.A. 95-220, S. 4–6; 95-283, S. 13, 68; P.A. 96-112, S. 2; 96-261, S. 3, 4; P.A. 98-217, S. 3, 4; June 30 Sp. Sess. P.A. 03-6, S. 187; P.A. 05-287, S. 18; June Sp. Sess. P.A. 05-3, S. 32; P.A. 06-148, S. 7; 06-187, S. 2.)

History: P.A. 78-303 allowed change from tax commissioner to commissioner of revenue services called for in P.A. 77-614; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 81-472 replaced obsolete reference to county with reference to judicial district; P.A. 84-272 changed from July first to August first, the date by which a municipality must provide the assessed valuation of tax-exempt real property required for computation of the state grant; P.A. 85-371 extended final date for review by the secretary to August first following deadline for receipt of statements and added provisions concerning adjustments in amount due to towns resulting from a recomputation, effective July 1, 1985, and applicable to any grant or claim information received by the secretary of the office of policy and management on or after said date; P.A. 87-115 added the provision for forfeiture by any municipality which neglects to transmit the assessed valuation as required and provided for waiver of such forfeiture in accordance with regulations to be adopted, effective May 11, 1987, and applicable to assessed valuations to be submitted on August 1, 1988, and thereafter; P.A. 87-418 changed valuation date from August first to January first; changed reevaluation date from August first next succeeding valuation date to September first next following; changed date re recomputation effect from November first to September first; changed date for order by comptroller from December fifteenth to September fifteenth, and changed date for payment by treasurer from December thirty-first to September thirtieth; P.A. 88-43 changed the annual date, from January first to April first next following, when a municipality shall provide the assessed valuation, as of October first immediately preceding, as required for computation of the grant in lieu of taxes on real property of private colleges and general hospitals, effective April 13, 1988, and applicable to the assessment year in any municipality commencing October 1, 1988, and each assessment year thereafter; P.A. 91-79 provided for the recognition of any gradual increase in assessed value related to a phase-in of a revaluation, effective April 26, 1991, and applicable to assessment years of municipalities commencing on or after October 1, 1991; P.A. 93-434 provided that assessed valuation be adjusted in accordance with any deferment and inserted reference to Sec. 12-62a(e), effective June 30, 1993, and applicable to assessment years commencing on and after October 1, 1992; P.A. 95-283 changed location of appeal from the judicial district in which the municipality is located to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-112 would have changed deadline for secretary to reevaluate property from September first to August first and added provisions authorizing aggrieved municipality to appeal to secretary before appealing to Superior Court, but failed to take effect because it amended the version of the section amended by P.A. 95-283 which was repealed in its entirety by P.A. 96-261; P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; P.A. 98-217 changed deadline by which the Office of Policy and Management must notify municipalities of adjustments and added process by which municipalities appeal decisions prior to filing a Superior Court appeal, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 designated existing provisions as Subsec. (a) and added Subsec. (b) re Connecticut Hospice in Branford, effective August 20, 2003, and applicable to assessment years commencing on or after October 1, 2002; P.A. 05-287 amended Subsec. (a) to make technical changes, replace reference to September first with reference to September fifteenth and replace “fifteenth day of September following” with “fifth business day following September fifteenth”, effective July 13, 2005; June Sp. Sess. P.A. 05-3 added Subsec. (c) re the United States Coast Guard Academy in New London, effective July 1, 2005; P.A. 06-148 made a technical change in Subsec. (a), effective June 6, 2006; P.A. 06-187 amended Subsec. (c) to change amount of annual payment to New London with respect to the United States Coast Guard Academy from $500,000 to $1,000,000, effective July 1, 2006.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-20c - Municipal option to share payments in lieu of taxes with special services district.

Any municipality may provide to a special services district within such municipality a portion of any payment from the state in lieu of property tax revenues which would have been received except for a tax credit, tax exemption or tax abatement authorized under chapter 203 or 204 if such payment is attributable to property within such district.

(P.A. 00-229, S. 2, 7.)

History: P.A. 00-229 effective June 1, 2000, and applicable to assessment years commencing on and after October 1, 1998.



Section 12-21 to 12-24a - Grants in lieu of taxes on property in Waterford and East Lyme; on airport property in Windsor Locks, Suffield and Hartford; on property in Chester; on Highway Department property in Wethersfield; on state pier property in New London; on property in Fire District of Warehouse Point, Voluntown; on Labor Department property in Wethersfield; on property in Preston; on state property in North Canaan; on receiving home in East Windsor; on airport property in East Granby; on state property in Sharon; on property in Kent and on property of the School Fund and the Agricultural College Fund. State reimbursement in lieu of taxes on manufacturer’s inventories.

Sections 12-21, 12-22 to 12-22b, inclusive, 12-23 to 12-23k, inclusive, 12-24 and 12-24a are repealed.

(1949 Rev., 1600–1701; 1951, S.A. 218, S. 5; 1951, S. 1033d; 1953, S. 1032d; 1957, P.A. 397, S. 1; S.A. 577; 1959, P.A. 535, S. 1; 537, S. 1; 539; 566, S. 2; 570, S. 2; 648, S. 1, 2; 1961, P.A. 449; 450–454; 462; 463; 1963, P.A. 627; 630; 631; 643; February, 1965, P.A. 20; 129, S. 1; 134, S. 1; 138, S. 1; 461, S. 4; 1967, P.A. 538; 540, S. 1; 541; 542; 602, S. 1; 650, S. 1; 745, S. 1; 750, S. 1, 2; 776; 813; 1969, P.A. 630, S. 1; 766, S. 4; 768, S. 66; 1971, P.A. 525, S. 1; 643, S. 1; P.A. 73-352, S. 1, 2; P.A. 74-74, S. 1, 2; 74-167, S. 1, 5; P.A. 75-494, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 2, 47; P.A. 81-373, S. 1, 3; P.A. 84-491, S. 1, 3; P.A. 87-584, S. 17, 18.)



Section 12-24c to 12-24e - State reimbursement in lieu of taxes on wholesale and retail business inventory; state grants in lieu of inventory taxes prorated. State grants for unrestricted use of municipality.

Sections 12-24c to 12-24e are repealed.

(1969, P.A. 657, S. 1, 3; P.A. 73-658, S. 1, 2; P.A. 74-167, S. 2, 3, 5; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 2, 47; P.A. 81-373, S. 2, 3; P.A. 84-491, S. 2, 3; P.A. 87-584, S. 7, 17, 18; June Sp. Sess. P.A. 91-14, S. 28, 30.)



Section 12-25 - Confirmation of amount of unpaid taxes.

The Secretary of the Office of Policy and Management, upon examination of the accounts, books and other records of any tax collector, shall have authority to request confirmation of the amount of unpaid taxes, from any person whose taxes are shown, by such books, to be unpaid.

(1949 Rev., S. 1702; P.A. 79-610, S. 2, 47.)

History: Effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner, effective July 1, 1980.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.



Section 12-26 - Equalization and adjustment of grand list.

Section 12-26 is repealed, effective May 24, 1996.

(1949 Rev., S. 1703; 1957, P.A. 673, S. 3; P.A. 79-610, S. 2, 47; P.A. 96-114, S. 3, 4.)



Section 12-27 - Abstract book and lists.

Except as otherwise provided by law, the Secretary of the Office of Policy and Management shall approve for all towns and cities the form of printed abstract book to be used by the assessing officials of such municipalities, provided no form of printed abstract shall be approved which does not provide for the inclusion of data concerning real and personal property assessments and exemptions related thereto in a manner which would allow the secretary to comply with the provisions of section 12-120a.

(1949 Rev., S. 1704; P.A. 79-610, S. 2, 47; P.A. 93-434, S. 4, 20.)

History: Effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner, effective July 1, 1980; P.A. 93-434 provided that the secretary approve rather than prescribe the form and inserted requirement that the form be sufficient to comply with Sec. 12-120a, effective June 30, 1993.

See Sec. 12-1c re transfer of certain functions, powers and duties under this chapter to the Secretary of the Office of Policy and Management.

See Sec. 12-131 re special forms for assessment lists, abstract books and rate bills.



Section 12-28 and 12-29 - Procedure to collect overdue taxes from transportation and utility companies. Returns of transportation and utility companies.

Sections 12-28 and 12-29 are repealed.

(1949 Rev., 1706, 1707; 1961, P.A. 604, S. 32, 33; 1972, P.A. 294, S. 8, 9; P.A. 78-280, S. 6, 127; P.A. 85-562, S. 5.)



Section 12-30 - Penalty for failure to file return within time allowed in relation to an extension of time for filing.

If the Commissioner of Revenue Services determines that any statute or regulation he is charged with enforcing is being adversely affected he may impose a penalty of fifty dollars in case of a failure to file any return or report which is required by law or regulation to be filed with the commissioner on or before the date prescribed therefor, which failure is determined with regard to any extension of time for filing. The commissioner may, upon application, if it is proven to his satisfaction that such failure is due to reasonable cause and is not due to negligence or intentional disregard of any provision of law or regulation, waive all or any part of such penalty. No taxpayer shall be subject to such penalty in relation to any tax period for which he is subject to a penalty for late payment of a tax or to an additional amount being added to the tax imposed based on a failure to file. If the commissioner does not, upon application, waive all or any part of such penalty, any person aggrieved by such action of the commissioner may, not later than one month after notice of such action is mailed or delivered to such person, appeal therefrom to the superior court for the judicial district of Hartford. The appeal shall be accompanied by a citation to the commissioner to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable. If the appeal is without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949, Rev., S. 1709; 1961, P.A. 604, S. 34; 1972, P.A. 294, S. 10; P.A. 88-230, S. 10, 12; P.A. 88-314, S. 1, 54; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-243, S. 5, 67.)

History: 1961 act amended chapter references to include new provisions in same act; 1972 act included reference to chapter 212a; P.A. 88-314 deleted the penalty imposed on the officer or agent of any railroad or utility company for failure to file an annual return within the time designated and substituted in lieu thereof, a penalty of $50 imposed on any taxpayer for failure to file a return or report within the time allowed in relation to any extension of time which has been granted, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-243 made imposition of penalty permissive instead of mandatory and made applicable to regulations, and added provisions re appeal, effective July 1, 1997 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1997 regular and special sessions of the General Assembly, effective September 1, 1998).

See Sec. 12-268d re penalty assessed against certain public service companies and utilities for failure to pay taxes when due.



Section 12-30a - Imposition of interest. Determination of basis. Regulations.

(a)(1) Whenever the provisions of section 12-35, 12-204, 12-205, 12-206, 12-225, 12-226, 12-229, 12-235, 12-242d, 12-263c, 12-263d, 12-263m, 12-268d, 12-268h, 12-293a, 12-309, 12-330d, 12-330i, 12-376, 12-376a, 12-376b, 12-392, 12-414, 12-415, 12-416, 12-419, 12-419a, 12-439, 12-440, 12-458, 12-458d, 12-486a, 12-488, 12-547, 12-548, 12-590, 12-594, 12-638c, 12-638d, 12-646a, 12-647, 12-655, 12-667, 12-722, 12-723, 12-728, 12-731, 12-735, 22a-132, 22a-232, 22a-237c, 38a-277 or 51-81b require interest to be paid to the Commissioner of Revenue Services at the rate of one per cent per month or fraction thereof or one per cent for each month or fraction thereof, the Commissioner of Revenue Services may adopt regulations in accordance with the provisions of chapter 54 that require interest to be paid to said commissioner at the equivalent daily rate in lieu of such monthly rate.

(2) If such regulations are adopted, such regulations shall provide that (A) if notice and demand is made by said commissioner for payment of any amount to said commissioner, and if such amount is paid within ten days after the date of such notice and demand, interest under this section on the amount so paid shall not be imposed for the period after the date of such notice and demand and (B) such regulations are applicable to interest required to be paid to the Commissioner of Revenue Services on taxes due and owing on or after the date specified in such regulations, whether or not such taxes first became due before said date.

(b) (1) Whenever the provisions of section 12-208, 12-268l, 12-312, 12-376, 12-392, 12-422, 12-448, 12-463, 12-489, 12-554, 12-638i, 12-730 or 12-732 require interest to be paid by the Commissioner of Revenue Services at the rate of two-thirds of one per cent per month or fraction thereof or two-thirds of one per cent for each month or fraction thereof, the Commissioner of Revenue Services may adopt regulations in accordance with the provisions of chapter 54 that require interest to be paid by said commissioner at the equivalent daily rate in lieu of such monthly rate.

(2) If such regulations are adopted, they shall provide that (A) interest shall be allowed and paid, in the case of a refund, from the date of the overpayment to a date, to be determined by the commissioner, preceding the date of the refund check by not more than thirty days and, in the case of a credit, from the date of the overpayment to the due date of the amount against which the credit is taken, and (B) such regulations shall be applicable to interest required to be paid by the Commissioner of Revenue Services on amounts due and owing on or after the date specified in such regulations, whether or not such amounts first became due before said date.

(P.A. 97-243, S. 50, 67.)

History: P.A. 97-243 effective June 24, 1997.



Section 12-30b - Limit on interest to be paid on certain tax overpayments.

Notwithstanding any provision of any chapter of this title authorizing the Superior Court to grant such relief as may be equitable and, if tax has been paid prior to the granting of such relief, to order the Treasurer to pay interest on the amount of such relief, the equitable powers of the Superior Court shall not include: (1) The power to order the Treasurer to pay interest on the amount of such relief, if the provisions of the chapter pursuant to which the appeal was taken to the Superior Court do not authorize the Commissioner of Revenue Services to pay interest on tax overpayments under said chapter, or (2) the power to order the Treasurer to pay interest in an amount exceeding the amount of interest that the Commissioner of Revenue Services would be authorized to pay, if the provisions of the chapter pursuant to which the appeal was taken to the Superior Court authorize the Commissioner of Revenue Services to pay interest on tax overpayments under said chapter.

(P.A. 03-225, S. 20.)

History: P.A. 03-225 effective July 9, 2003.



Section 12-30c - Penalty imposed on promoters of abusive tax shelters.

A penalty is hereby imposed on every person who engages in activities described in Section 6700(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and who is subject to the fifty per cent penalty imposed thereunder, whether or not such penalty has been imposed, where such activities affect tax returns required to be filed with the Commissioner of Revenue Services. The amount of the penalty imposed hereunder shall be equal to fifty per cent of the gross income derived from, or to be derived from, such activities by such person.

(P.A. 05-116, S. 1.)

History: P.A. 05-116 effective June 24, 2005, and applicable to any open tax period.

See Secs. 12-233 and 12-728 for penalties on corporate and personal taxpayers for use of abusive tax shelters.



Section 12-31 - Examination of books and personnel of railroad and utility companies.

Section 12-31 is repealed.

(1949, Rev., S. 1708; 1961, P.A. 604, S. 35; 1972, P.A. 294, S. 11; P.A. 85-562, S. 5.)



Section 12-32 - Suits not barred by neglect of commissioner.

No action commenced by the state against any person or corporation for the recovery of any sum in the nature of a tax, or for the recovery of the penalty for nonpayment thereof, shall be barred or defeated by reason of the omission or failure of the commissioner to perform the duties required of him.

(1949 Rev., S. 1710.)

Cited. 2 CA 303.



Section 12-33 - Appeals from action of Commissioner of Revenue Services.

Any town or company aggrieved by the action of the commissioner may, within one month from the time of such action, make application in the nature of an appeal therefrom to the superior court of the judicial district in which such applicant is located, which shall be accompanied by a citation to said commissioner to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and in the same manner, as is required in case of a summons in a civil action and shall be served upon the commissioner. The authority issuing the citation shall take from the applicant a bond or recognizance to the state of Connecticut, with surety, except that in case of an application by a town no surety shall be required, to prosecute the application to effect and to comply with the orders and decrees of the court in the premises. Such applications shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by the court, and the pendency of such application shall, subject to the order of the court thereupon, suspend action upon the tax against the applicant, but shall not suspend proceedings in collecting other taxes. Said court may grant such relief as may be equitable and, if the application is without probable cause, may tax double or triple costs, as the case demands; and, upon all such applications which are denied, costs may be taxed against the applicant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 1711; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 12-33a - Court waiver of interest on certain taxes due and unpaid prohibited.

The court shall not waive statutory interest on any amount of tax for which any person is liable pursuant to the provisions of chapter 207, 208, 209, 210, 211, 211b, 212, 212a, 214, 214a, 216, 217, 218a, 219, 220, 221, 222, 223, 224, 225, 227, 228b or 229 or section 12-263b or 22a-256j and which is not paid within the time specified by law.

(P.A. 89-343, S. 1, 17; June Sp. Sess. P.A. 91-3, S. 96, 168; P.A. 93-74, S. 1, 67; P.A. 94-175, S. 27, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; May 25 Sp. Sess. P.A. 94-1, S. 15, 130; Nov. Sp. Sess. P.A. 94-3, S. 11, 72; P.A. 95-160, S. 64, 69.)

History: P.A. 89-343, S. 1 effective June 9, 1989, and applicable to appeals taken to the superior court on and after that date; June Sp. Sess. P.A. 91-3 added references to chapters 214a, 228b and 229, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 93-74 added reference to Sec. 22a-256j, effective July 1, 1993 (Revisor’s note: Reference to Sec. 46 of P.A. 93-74 was deleted by the Revisors to reflect its repeal in P.A. 93-324); P.A. 94-175 added references to Secs. 12-263b and 22a-256j, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; May 25 Sp. Sess. P.A. 94-1 made technical change, eliminating obsolete reference to chapter 210a, effective July 1, 1994; Nov. Sp. Sess. P.A. 94-3 added reference to chapter 211b, effective December 6, 1994.

Cited. 44 CS 297. P.A. 89-343, Sec. 17 cited. Id.



Section 12-34 - Taking of acknowledgments by employees of Department of Revenue Services.

Examiners or other employees of the Department of Revenue Services are authorized to take acknowledgments of affidavits on any report filed with the department for the collection of any state tax.

(1949 Rev., S. 1712; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted department of revenue services for tax department, effective January 1, 1979.



Section 12-34a - Agreements with foreign taxing jurisdictions to furnish information. Withholding from salary of amounts due as income tax.

Section 12-34a is repealed.

(1961, P.A. 264, S. 1–6; June, 1971, P.A. 5, S. 104.)



Section 12-34b - Agreements with foreign taxing jurisdictions to furnish information. Withholding from salary of amounts due as income tax.

Section 12-34b is repealed, effective June 18, 2003.

(June, 1971, P.A. 8, S. 36; P.A. 77-614, S. 139, 610; P.A. 03-107, S. 11.)



Section 12-34c - Enabling the Commissioner of Revenue Services to enter into agreements with other states for purposes of reciprocal enforcement of tax laws of participating states.

(a) The Commissioner of Revenue Services may enter into agreements with other states providing for reciprocal enforcement of the tax laws of the states entering into such reciprocal arrangements. As used herein, “state” shall include the District of Columbia. The provisions of such reciprocal arrangements may include, but are not limited to, the following: (1) Each participating state may require any business within such state to collect or withhold those taxes for which a person becomes liable in another state in the arrangement as a result of a transaction or employment with such business in the participating state, provided such taxes are required to be collected or withheld under such circumstances in the other state; (2) each participating state may, with regard to any business within such state, administer, enforce, audit, assess and collect, on behalf of any other state participating in the agreement, the taxes which are imposed on such business under the laws of such other participating state; (3) the appropriate official of each participating state may bring suit to collect the taxes which are imposed under the laws of such state in the courts of any other participating state; (4) each participating state shall bear the costs which are incurred by it under such reciprocal agreements, and (5) the participating states shall decide upon commencement and termination of such reciprocal agreements.

(b) For purposes of making payment of any taxes which are collected by the Commissioner of Revenue Services on behalf of any other participating state under reciprocal agreements as described in subsection (a) of this section, the Comptroller, upon certification by the commissioner, is authorized to draw on the Treasurer in the amount of such payment and the Treasurer shall pay the amount thereof from the fund to which such taxes are credited.

(P.A. 88-223, S. 1, 2.)



Section 12-34d - State Tax Review Commission reports.

Section 12-34d is repealed, effective June 7, 2010.

(June Sp. Sess. P.A. 91-3, S. 154, 168; P.A. 93-74, S. 53, 67; P.A. 10-188, S. 17.)



Section 12-34e - Collection of tax owed to other state or the District of Columbia. Certification. Notice. Protest. Agreements with other states.

(a) For purposes of this section:

(1) “Taxpayer” means any person identified by a claimant state under this section as owing taxes to such claimant state;

(2) “Claimant state” means any other state or the District of Columbia that allows the commissioner, in cases where a taxpayer owes taxes to this state, to certify that such tax is owed and to request the tax officer of such other state or such district to collect such taxes owed to this state and provides for the payment of such collected amount to this state;

(3) “Taxes” means any amount of tax imposed under the laws of the claimant state, including additions to tax for penalties and interest, which is finally due and payable to the claimant state by a taxpayer, and with respect to which any administrative or judicial remedies, or both, have been exhausted or have lapsed, and which is legally enforceable under the laws of the claimant state against the taxpayer, whether or not there is an outstanding judgment for such sum;

(4) “Tax officer” means a unit or official of a claimant state, or the duly authorized agent of such unit or official, charged with the imposition, assessment or collection of taxes of that state; and

(5) “Commissioner” means the Commissioner of Revenue Services.

(b) (1) Upon the request and certification of the tax officer of a claimant state to the commissioner that a taxpayer owes taxes to such claimant state, the commissioner may, through the exercise of the commissioner’s power and authority under section 12-35, collect such taxes in the same manner that the commissioner would collect such taxes if they were due and payable to this state, and shall pay over such collected amount to the claimant state in accordance with the provisions of this section. The commissioner shall not collect such taxes unless the laws of the claimant state (A) allow the commissioner, in cases where a taxpayer owes taxes to this state, to certify that such tax is owed and to request the tax officer of the claimant state to collect such taxes owed to this state, and (B) provide for the payment of such collected amount to this state.

(2) Such certification shall include (A) the full name and address of the taxpayer; (B) the taxpayer’s Social Security number or federal employer identification number; (C) the amount of the tax for the taxable period sought to be collected, including a detailed statement for each taxable period showing tax, interest and penalty; (D) a statement whether the taxpayer filed a tax return with the claimant state for such tax, and, if so, whether such tax return was filed under protest; and (E) a statement that any administrative or judicial remedies, or both, have been exhausted or have lapsed and that the amount of taxes is legally enforceable under the laws of such state against the taxpayer.

(3) Upon receipt by the commissioner of the required certification, he or she shall notify the taxpayer by first-class mail to the taxpayer’s last-known address that he or she has received a request from the claimant state to collect taxes from the taxpayer, that the taxpayer has the right to protest the collection of such taxes by the commissioner for the claimant state, that failure to file a protest in accordance with subdivision (4) of this subsection shall constitute a waiver of any demand against this state on account of the collection of such taxes and that the amount, upon collection, will be paid over to the claimant state. The notice shall include a copy of the certification by the tax officer of such claimant state. Sixty days after the date on which it is mailed, a notice under this subdivision shall be final except only for such amounts as to which the taxpayer has filed, as provided in subdivision (4) of this subsection, a written protest with the commissioner.

(4) Any taxpayer notified in accordance with subdivision (3) of this subsection may, on or before the sixtieth day after the mailing of such notice by the commissioner, protest the collection of all or a portion of such taxes by filing with the commissioner a written protest in which the taxpayer shall set forth the grounds on which the protest is based. If a timely protest is filed, the commissioner shall refrain from collecting such taxes and shall send a copy of the protest to the claimant state for determination of the protest on its merits in accordance with the laws of such state. In the case of a taxpayer that did not file a tax return for the tax for the taxable period sought to be collected and where the amount of taxes owed to the claimant state is based on an assessment made against the taxpayer by the tax officer of the claimant state, and where the taxpayer has filed a timely protest under this subdivision, the commissioner shall require the claimant state to certify that the assessment was contested before and adjudicated by an administrative or judicial tribunal of competent jurisdiction in the claimant state. If the commissioner is satisfied that the taxpayer’s written protest is based on a bona fide contention that the claimant state did not have jurisdiction to tax the taxpayer, the commissioner shall require the claimant state to certify that the assessment was contested before and adjudicated by a judicial tribunal of competent jurisdiction in the claimant state. If the claimant state fails, on or before the forty-fifth day after the sending of the copy of the protest by the commissioner to such claimant state, to certify to the commissioner that the claimant state has reviewed the stated grounds on which the protest is based, and to renew the certification described in subdivision (2) of this subsection, the commissioner shall not collect such taxes. If such certifications are made within such time period, and if the commissioner is satisfied that such certifications are true, accurate and complete, the commissioner shall collect such tax.

(c) The commissioner may enter into agreements with the tax officers of claimant states relating to: (1) Procedures and methods to be employed by a claimant state with respect to the operation of this section, (2) safeguards against the disclosure or inappropriate use of any information that identifies, directly or indirectly, a particular taxpayer obtained or maintained pursuant to this section, and (3) a minimum threshold for the amount of taxes owed by a taxpayer to a claimant state that would trigger the operation of this section.

(P.A. 04-201, S. 1.)

History: P.A. 04-201 effective July 1, 2004.

See Sec. 12-35c re Attorney General’s authority to bring suit in other states to recover taxes due this state or its political subdivisions and reciprocity granted to other states.






Chapter 202 - Collection of State Taxes

Section 12-35 - Duties of state collection agencies.

(a) Wherever used in this chapter, unless otherwise provided, “state collection agency” includes the Treasurer, the Commissioner of Revenue Services and any other state official, board or commission authorized by law to collect taxes payable to the state and any duly appointed deputy of any such official, board or commission; “tax” includes not only the principal of any tax but also all interest, penalties, fees and other charges added thereto by law; and “serving officer” includes any state marshal, constable or employee of such state collection agency designated for such purpose by a state collection agency and any person so designated by the Labor Commissioner. Upon the failure of any person to pay any tax, except any tax under chapter 216, due the state within thirty days from its due date, the state collection agency charged by law with its collection shall add thereto such penalty or interest or both as are prescribed by law, provided, if any statutory penalty is not specified, there may be added a penalty in the amount of ten per cent of the whole or such part of the principal of the tax as is unpaid or fifty dollars, whichever amount is greater, and provided, if any statutory interest is not specified, there shall be added interest at the rate of one per cent of the whole or such part of the principal of the tax as is unpaid for each month or fraction thereof, from the due date of such tax to the date of payment. Upon the failure of any person to pay any tax, except any tax under chapter 216, due within thirty days of its due date, the state collection agency charged by law with the collection of such tax may make out and sign a warrant directed to any serving officer for distraint upon any property of such person found within the state, whether real or personal. An itemized bill shall be attached thereto, certified by the state collection agency issuing such warrant as a true statement of the amount due from such person. Such warrant shall have the same force and effect as an execution issued pursuant to chapter 906. Such warrant may be levied on any real property or tangible or intangible personal property of such person, and sale made pursuant to such warrant in the same manner and with the same force and effect as a levy of sale pursuant to an execution. In addition thereto, if such warrant has been issued by the Commissioner of Revenue Services, his deputy, the Labor Commissioner, the executive director of the Employment Security Division or any person in the Employment Security Division in a position equivalent to or higher than the position presently held by a revenue examiner four, said serving officer shall be authorized to place a keeper in any place of business and it shall be such keeper’s duty to secure the income of such business for the state and, when it is in the best interest of the state, to force cessation of such business operation. In addition, the Attorney General may collect any such tax by civil action. Each serving officer so receiving a warrant shall make a return with respect to such warrant to the appropriate collection agency within a period of ten days following receipt of such warrant. Each serving officer shall collect from such person, in addition to the amount shown on such warrant, his fees and charges, which shall be twice those authorized by statute for serving officers, provided the minimum charge shall be five dollars and money collected pursuant to such warrant shall be first applied to the amount of any fees and charges of the serving officer. In the case of an employee of the state acting as a serving officer the fees and charges collected by such employee shall inure to the benefit of the state. For the purposes of this section, “keeper” means a person who has been given authority by an officer authorized to serve a tax warrant to act in the state’s interest to secure the income of a business for the state and, when it is in the best interest of the state, to force the cessation of such business’s operation, upon the failure of such business to pay taxes owed to the state.

(b) (1) Any such warrant on any intangible personal property of any person may be served by mailing a certified copy of such warrant by certified mail, return receipt requested, to any third person in possession of, or obligated with respect to, receivables, bank accounts, evidences of debt, securities, salaries, wages, commissions, compensation or other intangible personal property subject to such warrant, ordering such third person to forthwith deliver such property or pay the amount due or payable to the state collection agency which has made out such warrant, provided such warrant may be issued only after the state collection agency making out such warrant has notified the person owning such property, in writing, of its intention to issue such warrant. The notice of intent shall be: (A) Given in person; (B) left at the dwelling or usual place of business of such person; or (C) sent by certified mail, return receipt requested, to such person’s last known address, not less than thirty days before the day the warrant is to be issued.

(2) Any such warrant on any intangible personal property of any person may be served by electronic mail or facsimile machine on any third person in possession of, or obligated with respect to, receivables, bank accounts, evidences of debt, securities, salaries, wages, commissions, compensation or other intangible personal property subject to such warrant, ordering such third person to forthwith deliver such property or pay the amount due or payable to the state collection agency which has made out such warrant provided such warrant may be issued only after the state collection agency making out such warrant has notified the person owning such property, in writing, of its intention to issue such warrant. The notice of intent shall be: (A) Given in person; (B) left at the dwelling or usual place of business of such person; or (C) sent by certified mail, return receipt requested, to such person’s last-known address, not less than thirty days before the day the warrant is to be issued.

(1949 Rev., S. 1713; 1969, P.A. 388, S. 1; P.A. 74-214, S. 1, 2; P.A. 75-613, S. 1, 4; P.A. 76-367, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 1, 31; P.A. 81-64, S. 1, 23; 81-411, S. 9, 42; P.A. 82-72, S. 2, 3; P.A. 87-86; P.A. 89-157, S. 3, 4; June Sp. Sess. P.A. 91-14, S. 6, 30; P.A. 93-144, S. 1; P.A. 95-26, S. 50, 52; P.A. 00-99, S. 39, 154; 00-174, S. 52, 83.)

History: 1969 act provided that interest be not less than 0.75% per month except as per chapter 216 on overdue taxes; P.A. 74-214 included in definition of “serving officer” employees of state collection agency, deleted references to marshals, substituted “any property of the taxpayer within the state, whether real or personal” for “the goods, realty or body of such person”, required bond for serving officers other than tax department employees, added provision re deposit of returns by serving officers and deleted ten-day deadline for making return; P.A. 75-613 deleted reference to civil action by attorney general for collection, replaced former provisions re warrants and service with new provisions and required fees and charges collected by state employee to inure to state’s benefit; P.A. 76-367 increased interest per month on overdue taxes to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 increased interest to 1.25% per month for taxes becoming due on or after July 1, 1980, but not later than June 30, 1981, and returned interest to 1% thereafter; P.A. 81-64 amended the penalty provision related to taxes not paid when due to provide for a minimum penalty of $50, effective July 1, 1981; P.A. 81-411 provided for continuance of interest on delinquent taxes at 1.25% per month, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; P.A. 82-72 added provision that money collected under warrant shall be first applied to fees and charges of serving officer and inserted technical clarification re provisions not applicable to succession and transfer taxes; P.A. 87-86 specifically made the serving officer’s authority to place a keeper in a place of business applicable to warrants issued by the labor commissioner or the executive director of the employment security division and defined “keeper”; P.A. 89-157 included “designees of commissioner of labor” in the definition of “serving officer”; June Sp. Sess. P.A. 91-14 added Subsec. (b) concerning service of warrants by mail; P.A. 93-144 amended Subsec. (a) to permit the issuance of tax warrants and placement of keepers in businesses by individuals in the employment security division at or above the level of a revenue examiner four; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1% and made technical changes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date (Revisor’s note: A reference in Subsec. (a) to “Commissioner of Labor” was replaced editorially by the Revisors with “Labor Commissioner” for consistency with customary statutory usage); P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (a), effective December 1, 2000; P.A. 00-174 amended Subsec. (b) by designating existing provisions as Subdiv. (1), redesignating existing Subdivs. (1), (2) and (3) as Subparas. (A), (B) and (C), and adding new Subdiv. (2) re service of warrants by electronic means, effective May 26, 2000.



Section 12-35a - *(See end of section for amended version of subsection (a) and effective date.) Lien on personal property as security related to delinquent state taxes.

*(a) Definitions. Whenever used in this section, unless the context otherwise requires: (1) “Goods” means goods, as defined in subdivision (44) of subsection (a) of section 42a-9-102; (2) “proceeds” means proceeds, as defined in subdivision (64) of subsection (a) of section 42a-9-102; (3) “debtor” means the taxpayer; (4) “secured party” means the state of Connecticut; (5) “collateral” means property which is the subject of the tax lien; (6) “obligations” means amount of tax and accrued penalties and interest claimed to be due the state in relation to the tax lien; (7) “person” means any individual, trust, partnership, association, company, limited liability company or corporation; (8) “purchase money security interest” means purchase money security interest, as defined in section 42a-9-103a; (9) “commercial transactions financing agreement” means an agreement entered into by a person in the course of his trade or business to make loans to the taxpayer, part or all of the security for repayment of any such loan being inventory acquired by the taxpayer in the ordinary course of trade or business; (10) “qualified property” when used with respect to a commercial transactions financing agreement, means inventory; (11) “obligatory disbursement agreement” means an agreement, entered into by a person in the course of trade or business, to make disbursements but such an agreement shall be considered within this term only to the extent of disbursements which are required to be made by reason of the intervention of the rights of a person other than the taxpayer; (12) “qualified property” when used with respect to obligatory disbursement agreement, means property subject to the lien imposed in accordance with this section, at the time of tax lien filing and, to the extent that the acquisition is directly traceable to the disbursements under an obligatory disbursement agreement, property acquired by the taxpayer after the time of tax lien filing; (13) “inventory” means inventory, as defined in subdivision (48) of subsection (a) of section 42a-9-102; (14) “lien creditor” means lien creditor, as defined in subdivision (52) of subsection (a) of section 42a-9-102; (15) “account” means account, as defined in subdivision (2) of subsection (a) of section 42a-9-102; (16) “chattel paper” means chattel paper, as defined in subdivision (11) of subsection (a) of section 42a-9-102; (17) “commercial tort claim” means commercial tort claim, as defined in subdivision (13) of subsection (a) of section 42a-9-102; (18) “deposit account” means deposit account, as defined in subdivision (29) of subsection (a) of section 42a-9-102; (19) “document” means document, as defined in subdivision (30) of subsection (a) of section 42a-9-102; (20) “general intangible” means general intangible, as defined in subdivision (42) of subsection (a) of section 42a-9-102; (21) “instrument” means instrument, as defined in subdivision (47) of subsection (a) of section 42a-9-102; (22) “investment property” means investment property, as defined in subdivision (49) of subsection (a) of section 42a-9-102; (23) “filing office” means filing office, as defined in subdivision (37) of subsection (a) of section 42a-9-102; and (24) “state” means state, as defined in subdivision (76) of subsection (a) of section 42a-9-102, except that “the state” or “this state” means the state of Connecticut.

(b) Perfection of state’s lien on goods of taxpayer. Upon failure of any person to pay any tax, except taxes under chapter 216, due the state within thirty days from its due date, or if before the due date of any tax, except taxes under chapter 216, the Commissioner of Revenue Services believes that the collection of such tax will be jeopardized by delay, the state shall have a lien, upon perfection as hereinafter provided, upon the goods, accounts, chattel paper, instruments, documents, investment property, deposit accounts, commercial tort claims and general intangibles situated in this state and owned by the taxpayer upon the date of perfection, or upon the goods, accounts, chattel paper, instruments, documents, investment property, deposit accounts, commercial tort claims and general intangibles thereafter acquired by the taxpayer. Such lien shall attach and become perfected at the time when notice of such lien is filed pursuant to the filing provisions of part 5 of article 9 of title 42a, except that the signature of the taxpayer against whose property the lien is claimed shall not be required on said notice of lien and, in each case, the lien shall be filed as if the debtor were located in this state. Nothing in this section shall be construed as prohibiting the commissioner from filing both a notice of lien as if the debtor were located in this state and a notice of lien with the filing office of a state other than this state, if the commissioner determines that it would be beneficial to this state to do so. Except as hereinafter provided, upon perfection, such lien shall have priority over all subsequently perfected liens and security interests.

(c) Information required in notice of lien. Each such notice of lien shall contain such information as will identify (1) the owner of the property upon which the lien is claimed, (2) the residence or business address of such owner, (3) the specific property claimed to be subject to such lien, (4) the location of such property, (5) the type of tax, (6) the amount of tax and accrued penalties and interest claimed to be due the state in relation to the lien and (7) the tax period or periods for which such lien is claimed.

(d) State lien effective for ten years. The lien shall be effective for a period of ten years from the date of filing unless discharged as hereinafter provided.

(e) Rights and remedies of the state as secured party. A notice of tax lien having been filed, the state shall have the rights and remedies of a secured party, as provided in sections 42a-9-601 to 42a-9-628, inclusive, and the taxpayer against whom said lien has been filed shall have the rights and remedies of a debtor, as provided in said sections. In proceeding to enforce such lien, the state shall observe the procedures applicable to a secured party under sections 42a-9-601 to 42a-9-628, inclusive.

(f) Security interests or property not subject to tax lien. Even though notice of tax lien has been filed, such lien shall not be valid with respect to: (1) A security interest which came into existence after tax lien filing but which (A) is in qualified property covered by the terms of a written agreement entered into before tax lien filing and constituting a commercial transactions financing agreement or an obligatory disbursement agreement and (B) is protected under the laws of this state against a judgment lien arising, as of the time of tax lien filing, out of an unsecured obligation; (2) a security interest which came into existence after tax lien filing by reason of disbursements made before the forty-sixth day after the date of tax lien filing, or before the person making such disbursements had actual notice or knowledge of tax lien filing, whichever is earlier, but only if such security interest (A) is in property subject at the time of tax lien filing, to the lien imposed by this section and covered by the terms of a written agreement entered into before tax lien filing and (B) is protected under the laws of this state against a judgment lien arising, as of the time of tax lien filing, out of an unsecured obligation; (3) tangible personal property purchased at retail, as against a purchaser in the ordinary course of the seller’s trade or business, unless at the time of such purchase such purchaser intends such purchase to, or knows such purchase will, hinder, evade, or defeat the collection of any tax; or (4) a purchase money security interest, if said purchase money security interest would be prior to a conflicting security interest in the same collateral under section 42a-9-324.

(g) Discharge of state tax lien. When the amount of tax, penalty or interest with respect to which a lien has been created under this section has been satisfied, the Commissioner of Revenue Services, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be filed with the Uniform Commercial Code Division of the office of the Secretary of the State in the same manner as termination statements are filed under section 42a-9-513.

(P.A. 82-72, S. 1, 3; P.A. 95-79, S. 24, 189; P.A. 01-132, S. 155; P.A. 03-107, S. 1.)

*Note: On and after July 1, 2013, subsection (a) of this section, as amended by section 26 of public act 11-108, is to read as follows:

“(a) Definitions. Whenever used in this section, unless the context otherwise requires: (1) “Goods” means goods, as defined in subdivision (44) of subsection (a) of section 42a-9-102; (2) “proceeds” means proceeds, as defined in subdivision (64) of subsection (a) of section 42a-9-102; (3) “debtor” means the taxpayer; (4) “secured party” means the state of Connecticut; (5) “collateral” means property which is the subject of the tax lien; (6) “obligations” means amount of tax and accrued penalties and interest claimed to be due the state in relation to the tax lien; (7) “person” means any individual, trust, partnership, association, company, limited liability company or corporation; (8) “purchase money security interest” means purchase money security interest, as defined in section 42a-9-103a; (9) “commercial transactions financing agreement” means an agreement entered into by a person in the course of his trade or business to make loans to the taxpayer, part or all of the security for repayment of any such loan being inventory acquired by the taxpayer in the ordinary course of trade or business; (10) “qualified property” when used with respect to a commercial transactions financing agreement, means inventory; (11) “obligatory disbursement agreement” means an agreement, entered into by a person in the course of trade or business, to make disbursements but such an agreement shall be considered within this term only to the extent of disbursements which are required to be made by reason of the intervention of the rights of a person other than the taxpayer; (12) “qualified property” when used with respect to obligatory disbursement agreement, means property subject to the lien imposed in accordance with this section, at the time of tax lien filing and, to the extent that the acquisition is directly traceable to the disbursements under an obligatory disbursement agreement, property acquired by the taxpayer after the time of tax lien filing; (13) “inventory” means inventory, as defined in subdivision (48) of subsection (a) of section 42a-9-102; (14) “lien creditor” means lien creditor, as defined in subdivision (52) of subsection (a) of section 42a-9-102; (15) “account” means account, as defined in subdivision (2) of subsection (a) of section 42a-9-102; (16) “chattel paper” means chattel paper, as defined in subdivision (11) of subsection (a) of section 42a-9-102; (17) “commercial tort claim” means commercial tort claim, as defined in subdivision (13) of subsection (a) of section 42a-9-102; (18) “deposit account” means deposit account, as defined in subdivision (29) of subsection (a) of section 42a-9-102; (19) “document” means document, as defined in subdivision (30) of subsection (a) of section 42a-9-102; (20) “general intangible” means general intangible, as defined in subdivision (42) of subsection (a) of section 42a-9-102; (21) “instrument” means instrument, as defined in subdivision (47) of subsection (a) of section 42a-9-102; (22) “investment property” means investment property, as defined in subdivision (49) of subsection (a) of section 42a-9-102; (23) “filing office” means filing office, as defined in subdivision (37) of subsection (a) of section 42a-9-102; and (24) “state” means state, as defined in subdivision (77) of subsection (a) of section 42a-9-102, except that “the state” or “this state” means the state of Connecticut.”

(P.A. 82-72, S. 1, 3; P.A. 95-79, S. 24, 189; P.A. 01-132, S. 155; P.A. 03-107, S. 1; P.A. 11-108, S. 26.)

History: P.A. 95-79 amended Subsec. (a) to redefine “person” to include a limited liability company, effective May 31, 1995; P.A. 01-132 amended Subsec. (a) to replace Sec. 42a-9-105(1)(h) with Sec. 42a-9-102(a)(44) as the statutory reference for the definition of “goods”, replace Sec. 42a-9-306(1) with Sec. 42a-9-102(a)(64) as the statutory reference for the definition of “proceeds”, replace Sec. 42a-9-107 with Sec. 42a-9-103a as the statutory reference for the definition of “purchase money security interest”, replace Sec. 42a-9-109(4) with Sec. 42a-9-102(a)(48) as the statutory reference for the definition of “inventory” and replace Sec. 42a-9-301(3) with Sec. 42a-9-102(a)(52) as the statutory reference for the definition of “lien creditor”, amended Subsec. (b) to replace reference to “part 4” with “part 5” of article 9 of title 42a and add provision that “in each case, the lien shall be filed as if the debtor were located in this state”, amended Subsec. (e) to replace references to Secs. 42a-9-501 to 42a-9-507, inclusive, with Secs. 42a-9-601 to 42a-9-628, inclusive, amended Subsec. (f) to replace reference to Sec. 42a-9-312 with Sec. 42a-9-324 and amended Subsec. (g) to replace reference to Sec. 42a-9-404 with Sec. 42a-9-513; P.A. 03-107 amended Subsec. (a) to make technical changes and define “account”, “chattel paper”, “commercial tort claim”, “deposit account”, “document”, “general intangible”, “instrument”, “investment property”, “filing office”, and “state”, and amended Subsec. (b) to make a technical change, to provide for liens against accounts, chattel paper, instruments, documents, investment property, deposit accounts, commercial tort claims and general intangibles, and to add provision re filing of both a notice of lien as if debtor were located in this state and a notice of lien in another state, effective July 1, 2003; P.A. 11-108 amended Subsec. (a)(24) to replace Sec. 42a-9-102(a)(76) with Sec. 42a-9-102(a)(77) as the statutory reference for the definition of “state”, effective July 1, 2013.

See Sec. 12-829 re withholding of delinquent taxes, penalties and interest from lottery winnings.



Section 12-35b - Definitions for sections concerning state liens on real property related to tax delinquency. Use of electronic signature by commissioner.

(a) For the purposes of sections 12-204, 12-212, 12-235, 12-268h, 12-309, 12-330i, 12-366, 12-398, 12-420, 12-441, 12-475, 12-488, 12-555a, 12-594, 12-638j, 12-655 and 12-734:

(1) “Bona fide purchaser” means a person who takes a conveyance of real estate in good faith from the holder of legal title, and pays valuable consideration, without actual, implied, or constructive notice of any tax delinquency.

(2) “Qualified encumbrancer” means a person who places a burden, charge or lien on real estate, in good faith, without actual, implied, or constructive notice of any tax delinquency.

(3) “Commissioner” means the Commissioner of Revenue Services or his or her authorized agent.

(b) For purposes of the sections enumerated in subsection (a) of this section, the commissioner may use an electronic signature, as defined in section 1-267, on any certificate of lien or certificate discharging such lien. No town clerk shall refuse to record any such certificate because the commissioner has used an electronic signature thereon.

(c) All certificates of lien or certificates discharging a lien using an electronic signature of the commissioner and filed with a town clerk by the commissioner before June 9, 2006, when otherwise valid, are validated and effective as of the date originally filed with such town clerk.

(P.A. 82-172, S. 1, 14; P.A. 85-501, S. 1; P.A. 87-124, S. 16, 18; P.A. 90-29; June Sp. Sess. P.A. 91-3, S. 97, 168; P.A. 93-74, S. 2, 67; 93-332, S. 24, 42; P.A. 94-175, S. 28, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; Nov. Sp. Sess. P.A. 94-3, S. 12, 72; P.A. 95-160, S. 64, 69; P.A. 06-194, S. 9.)

History: P.A. 85-501 added Secs. 12-235, 12-268h, 12-405d, 12-420, 12-512 and 12-594 to the list of sections to which the definitions apply; P.A. 87-124 removed reference to Sec. 12-253, which it repealed, effective January 1, 1988, and applicable to tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and thereafter; P.A. 90-29 added Subdiv. (c) defining “commissioner”; June Sp. Sess. P.A. 91-3 added references to Secs. 12-330i, 12-638j and 12-735, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 93-74 added reference to Sec. 22a-256j, effective July 1, 1993 (Revisor’s note: Reference to Sec. 46 of P.A. 93-74 was deleted by the Revisors to reflect its repeal in P.A. 93-324); P.A. 93-332 added reference to Sec. 12-366, effective July 1, 1993; P.A. 94-175 added references to Secs. 12-263b and 22a-256j, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; Nov. Sp. Sess. P.A. 94-3 added reference to section 12-263m, effective December 6, 1994; P.A. 06-194 designated existing provisions as Subsec. (a) and amended same by revising list of sections subject to definitions, redesignating definitions as numbered subdivs. and making a technical change, and added Subsecs. (b) and (c) re commissioner’s use of electronic signature and validation of liens and lien discharges filed prior to June 9, 2006, effective June 9, 2006.



Section 12-35c - Collection in courts of other states of taxes due Connecticut or its political subdivisions. Enforcement in this state of tax liabilities to other states extending like comity to Connecticut.

At the request of the Commissioner of Revenue Services, the Attorney General may bring suit in the name of this state in the appropriate court of any other state to collect any tax legally due this state; and any political subdivision of this state or the appropriate officer thereof, acting in its behalf, may bring suit in the appropriate court of any other state to collect any tax legally due to such political subdivision. The courts shall recognize and enforce liabilities for taxes similar to the taxes imposed by this state and lawfully imposed by any other state, or political subdivision thereof, which extends a like comity to this state, and the duly authorized officer of any other state or political subdivision thereof, may sue for the collection of such taxes in the courts of this state. A certificate by the Secretary of the State of such other state that the officer suing for the collection of such a tax is duly authorized to collect the same shall be conclusive proof of such authority. A certificate by the Commissioner of Revenue Services that the tax of such other state or political subdivision thereof is similar to a tax imposed by this state shall be prima facie evidence of such similarity. For the purposes of this section, the words “tax” and “taxes” shall include interest and penalties due under any taxing statute, and liability for such interest or penalties, or both, due under a taxing statute of another state or political subdivision thereof shall be recognized and enforced by the courts of this state to the same extent that the laws of such other state permit the enforcement in its courts of liability for such interest or penalties, or both, due under the tax laws of this state or any political subdivision thereof.

(P.A. 90-148, S. 21, 34.)

See Sec. 12-34e re procedure for collection by Commissioner of Revenue Services of taxes owed to other states.



Section 12-35d and 12-35e - Tax amnesty program related to any state tax unpaid for taxable periods ending on or before March 31, 1990, to be conducted during the period September 1, 1990, to November 30, 1990. Tax amnesty program related to any state tax unpaid for taxable periods ending on or before March 31, 1995, to be conducted during the period from September 1, 1995, to November 30, 1995.

Sections 12-35d and 12-35e are repealed, effective October 1, 2002.

(P.A. 90-148, S. 29, 34; P.A. 95-160, S. 29, 69; P.A. 96-139, S. 12, 13; S.A. 01-12, S. 1.)



Section 12-35f - Offset of tax refunds.

(a) For purposes of this section:

(1) “Taxpayer” means any person identified by a claimant state to the Commissioner of Revenue Services under this section as owing taxes to such claimant state, including, in the case of a refund of any tax imposed upon the income of individuals, the spouse of the taxpayer, where such taxpayer filed a joint return with such spouse;

(2) “Claimant state” means any other state or the District of Columbia which extends a like comity for the collection of taxes owned to this state;

(3) “Taxes” means any amount of tax imposed under the laws of the claimant state, including additions to tax for penalties and interest, which is finally due and payable to the claimant state, and with respect to which any administrative or judicial remedies, or both, have been exhausted or have lapsed, and which is legally enforceable under the laws of the claimant state, whether or not there is an outstanding judgment for such sum;

(4) “Refund” means any taxpayer’s claim to repayment of an overpayment of a tax determined by this state to be owed to the taxpayer by this state; and

(5) “Tax officer” means a unit or official of a claimant state, or the duly authorized agent of such unit or official, charged with the imposition, assessment or collection of taxes of that state.

(b) (1) Upon the request and certification of the tax officer of a claimant state to the Commissioner of Revenue Services that a taxpayer owes taxes to such claimant state, the commissioner may withhold all or a portion of any refund to which such taxpayer would otherwise be entitled and pay over such withheld amount to the claimant state in accordance with the provisions of this section. The commissioner shall not withhold a refund unless the laws of the claimant state allow the Commissioner of Revenue Services to certify that a taxpayer owes taxes to this state and to request the tax officer of the claimant state to withhold all or a portion of any refund to which such taxpayer would otherwise be entitled, and provide for the payment over of such withheld amount to this state.

(2) Such certification shall include the full name and address of the taxpayer; the taxpayer’s Social Security number or federal employer identification number; the amount of taxes owed to such state; and a statement that any administrative or judicial remedies, or both, have been exhausted or have lapsed and that the amount of taxes is legally enforceable under the laws of such state.

(3) Upon receipt by the commissioner of the required certification, the commissioner shall notify the taxpayer, if the taxpayer is otherwise entitled to a tax refund from this state, that the commissioner has received a request from the claimant state to withhold all or a portion of any refund, that the taxpayer has the right to protest the withholding of the refund, that failure to file a protest in accordance with subdivision (4) of this subsection shall constitute a waiver of any demand against this state on account of such withheld amount and that the withheld amount will be paid over to the claimant state. Thirty days after the date on which a notice under this subdivision is mailed, such notice shall be final except only for such amounts as to which the taxpayer has filed, as provided in subdivision (4) of this subsection, a written protest with the Commissioner of Revenue Services.

(4) Any taxpayer notified in accordance with subdivision (3) of this subsection may, on or before the thirtieth day after the mailing of such notice by the Commissioner of Revenue Services, protest the withholding of all or a portion of a refund by filing with the commissioner a written protest in which the taxpayer shall set forth the grounds on which the protest is based. If a timely protest is filed, the commissioner shall impound the claimed amount of the refund, pay to the taxpayer the unclaimed amount, if any, of the refund, send a copy of the protest to the claimant state for determination of the protest on its merits in accordance with the laws of that state, and pay over to the taxpayer the impounded amount if the claimant state shall fail on or before the forty-fifth day after the sending of the copy of the protest by the commissioner to such claimant state to recertify to the commissioner that the claimant state has reviewed the stated grounds on which the protest is based, and to recertify the amount of taxes which is finally due and payable to the claimant state, which is legally enforceable under the laws of the claimant state against the taxpayer, and with respect to which any administrative or judicial remedies, or both, have been exhausted or have lapsed.

(5) Where the amount withheld in accordance with this subsection is a refund of any tax imposed upon the income of individuals and in connection with which the taxpayer filed a joint return with his or her spouse, and the spouse is not a taxpayer, the spouse shall have the right to be paid his or her portion of the refund by establishing his or her share of such refund. The amount of such spouse’s share of such refund shall be established by recomputing the spouse’s share of the joint liability and subtracting that amount from the taxpayer’s contribution toward the joint liability, provided the amount of the overpayment refunded to the spouse shall not exceed the amount of the joint overpayment.

(6) Subject to the provisions of subdivisions (3), (4) and (5) of this subsection, the commissioner shall pay over to the claimant state the entire amount withheld or the amount certified, whichever is less; pay any refund in excess of the certified amount to the taxpayer; and, if the amount certified exceeds the amount withheld, withhold amounts from subsequent refunds due to the taxpayer, provided the claimant state agrees to withhold subsequent refunds due to taxpayers certified to the claimant state by the commissioner.

(c) The commissioner may enter into agreements with the tax officers of claimant states relating to procedures and methods to be employed by a claimant state with respect to the operation of this section; safeguards against the disclosure or inappropriate use of any information that identifies, directly or indirectly, a particular taxpayer obtained or maintained pursuant to this subsection; and a minimum amount of taxes owed by a taxpayer to a claimant state, so that, if a taxpayer owes less than such amount to such claimant state, the claimant state will not avail itself of the provisions of this section with respect to that taxpayer.

(d) The collection procedures prescribed by this section shall not be construed as a substitute for any other remedy available by law to the Commissioner of Revenue Services.

(P.A. 98-244, S. 2, 35; P.A. 11-61, S. 54.)

History: P.A. 98-244 effective June 8, 1998; P.A. 11-61 amended Subsec. (b) to remove requirement that certification include detailed statement showing tax, interest and penalty in Subdiv. (2) and to require notification by commissioner if taxpayer is entitled to tax refund from this state, remove requirement that copy of certification by claimant state be included in notice and make technical changes in Subdiv. (3), effective June 21, 2011.



Section 12-35g - Tax amnesty program for unpaid tax for periods ending November 30, 2008.

(a) As used in this section:

(1) “Person” means person, as defined in section 12-1;

(2) “Affected taxable period” means any taxable period ending on or before November 30, 2008, for which (A) a tax return was required by law to be filed with the Commissioner of Revenue Services and for which no return has been previously filed or made by the commissioner on behalf of an affected person, or (B) a tax return was previously filed but not examined by the Department of Revenue Services and on which return the tax was underreported;

(3) “Affected person” means a person owing any tax for an affected taxable period;

(4) “Tax” means any tax imposed by any law of this state and required to be paid to the department, other than the tax imposed under chapter 222 on any licensee, as defined in subdivision (1) of subsection (c) of section 12-486;

(5) “Commissioner” means the Commissioner of Revenue Services; and

(6) “Department” means the Department of Revenue Services.

(b) (1) The commissioner shall establish a tax amnesty program for persons owing any tax for any affected taxable period. The tax amnesty program shall be conducted during the period May 1, 2009, to June 25, 2009, inclusive.

(2) An amnesty application shall be prepared by the commissioner to be filed by an affected person with the department, and shall provide for specification by the affected person of the tax and the affected taxable period for which amnesty is being sought under the tax amnesty program. The commissioner may require certain amnesty applications to be filed electronically, either by computer transmission or other technology specified by the commissioner. The commissioner may require payment of taxes and interest due under the tax amnesty program to be made by means of electronic funds transfer approved by the commissioner.

(3) The tax amnesty program shall provide that, upon the filing of an amnesty application by the affected person during the tax amnesty period, and payment by such person of all taxes and interest due from such person to this state for affected tax periods, amnesty shall be granted to the applicant by the commissioner, and the commissioner shall waive any civil penalties that may be applicable and shall not seek criminal prosecution for any affected person for an affected taxable period for which amnesty has been granted.

(4) An amnesty application, if filed by an affected person and if granted by the commissioner, shall constitute an express and absolute relinquishment by the affected person of all of the affected person’s administrative and judicial rights of appeal that have not run or otherwise expired as of the date payment is made for affected taxable periods, and no payment made by an affected person pursuant to this section for affected taxable periods shall be refunded or credited to such person.

(5) If an affected person who has filed an amnesty application during the tax amnesty period fails to pay all amounts due to this state for affected taxable periods, any amnesty granted pursuant to this section shall be invalid.

(6) No waiver of penalty or reduction of interest pursuant to this section shall entitle any affected person to a refund or credit of any amount previously paid.

(7) In the case of taxes due for an affected taxable period that are paid in full on or before June 25, 2009, interest shall be computed at the rate of three-fourths of one per cent per month or fraction thereof from the date such taxes were originally due to the date of payment or June 25, 2009, whichever is earlier.

(c) Amnesty shall not be granted pursuant to subsection (b) of this section to any affected person who (1) has received notice from the department that an audit examination is being conducted in relation to the affected taxable period for which amnesty is being sought, or (2) is a party to any criminal investigation or to any civil or criminal litigation that is pending on November 25, 2008, in any court of the United States or this state for failure to file or failure to pay, or for fraud in relation to any tax imposed by any law of this state and required to be paid to the department.

(d) Any person who wilfully delivers or discloses to the commissioner or the commissioner’s authorized agent any application, list, return, account, statement or other document, known by such person to be fraudulent or false in any material matter, shall be ineligible for the tax amnesty program, and may, in addition to any other penalty provided by law, be fined not more than five thousand dollars or imprisoned not more than five years nor less than one year, or both.

(e) Notwithstanding any provision of law, the commissioner may do all things necessary in order to provide for the timely implementation of this section.

(May 9 Sp. Sess. P.A. 02-1, S. 82; May 9 Sp. Sess. P.A. 02-4, S. 5; Nov. 24 Sp. Sess. P.A. 08-1, S. 8.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (c) to disallow amnesty in cases of closing agreements, offers of compromise or managed audit agreements, effective August 15, 2002; Nov. 24 Sp. Sess. P.A. 08-1 applied program to any taxable period ending on or before November 30, 2008, required that program be conducted from May 1, 2009, to June 25, 2009, redefined “affected taxable period” in Subsec. (a)(2), added provisions in Subsec. (b)(2) re electronic application and payment, amended Subsec. (b)(7) by replacing former Subparas. (A) and (B) with provisions re computation of interest on taxes paid in full on or before June 25, 2009, deleted former Subsec. (c)(3), (4) and (5), added new Subsec. (d) re penalties, redesignated existing Subsec. (d) as Subsec. (e) and made conforming and technical changes, effective November 25, 2008.



Section 12-35h - Credit of taxpayer’s account for unpaid taxes collected by certain agents of the state.

When an agreement has been entered into by the state for the Commissioner of Revenue Services with a collection agency or attorney for the purpose of collecting a taxpayer’s unpaid taxes and penalties and interest thereon, the account of the taxpayer shall be credited with the amounts of such unpaid taxes, penalties and interest actually collected by the collection agency or attorney before such amounts are reduced by the compensation paid by the commissioner to, or retained by, the collection agency or attorney for collection services provided pursuant to such agreement.

(June 30 Sp. Sess. P.A. 03-6, S. 75.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003.



Section 12-35i - Tax amnesty program for unpaid taxes for periods ending November 30, 2012.

(a) As used in this section:

(1) “Person” means person, as defined in section 12-1;

(2) “Affected taxable period” means any taxable period ending on or before November 30, 2012;

(3) “Affected person” means a person owing any tax for an affected taxable period;

(4) “Tax” means any tax imposed by any law of this state and required to be collected by the department, other than the tax imposed under chapter 222 on any licensee, as defined in subdivision (1) of subsection (c) of section 12-486;

(5) “Commissioner” means the Commissioner of Revenue Services; and

(6) “Department” means the Department of Revenue Services.

(b) (1) The commissioner shall establish a tax amnesty program for persons owing any tax for any affected taxable period. The tax amnesty program shall be conducted during the period from September 16, 2013, to November 15, 2013, inclusive.

(2) An amnesty application shall be prepared by the commissioner that shall provide for specification by the affected person of the tax and the affected taxable period for which amnesty is being sought under the tax amnesty program. The commissioner, at his or her discretion, may require that such amnesty applications be filed electronically.

(3) The tax amnesty program shall provide that, upon the filing of an amnesty application by an affected person and payment by such person of the tax and interest due from such person for an affected taxable period, the commissioner shall not seek to collect any civil penalties that may be applicable and shall not seek criminal prosecution for any affected person for an affected taxable period for which amnesty has been granted. Amnesty shall be granted only to those affected persons who have applied for amnesty during the tax amnesty period and who have paid the tax and interest determined by the commissioner to be due upon filing the amnesty application.

(4) An amnesty application, if filed by an affected person and if granted by the commissioner, shall constitute an express and absolute relinquishment by the affected person of all of the affected person’s administrative and judicial rights of appeal that have not run or otherwise expired as of the date payment is made for an affected taxable period, and no payment made by an affected person pursuant to this section for an affected taxable period shall be refunded or credited to such person. The commissioner shall not consider any request to exercise the authority granted to the commissioner under section 12-39s in connection with any amnesty application granted by the commissioner.

(5) If an affected person who has filed an amnesty application during the tax amnesty program fails to pay all amounts due to this state for an affected taxable period, any amnesty granted pursuant to this section shall be invalid.

(6) No waiver of penalty or reduction of interest granted pursuant to this section shall entitle any affected person to a refund or credit of any amount previously paid.

(7) In the case of tax due for an affected taxable period, interest shall be computed at the rate of one per cent per month or fraction thereof from the date such tax was originally due to the date of payment, except if the tax and interest are paid in full on or before November 15, 2013, the interest shall be equal to one-fourth of the interest that the department’s records show to be due and payable as of the date of filing of the amnesty application for an affected taxable period.

(c) Amnesty shall not be granted pursuant to subsection (b) of this section to any affected person who (1) is a party to any criminal investigation or to any criminal litigation that is pending on July 1, 2013, in any court of the United States or this state, (2) is a party to a closing agreement with the commissioner, (3) has made an offer of compromise that has been accepted by the commissioner, or (4) is a party to a managed audit agreement.

(d) Any person owing any tax for an affected taxable period for which a tax return was required by law to be filed with the commissioner and for which no return has been previously filed by such person, and such person fails to file a timely amnesty application under this section with respect to such affected taxable period shall be subject to a penalty equal to twenty-five per cent of the tax owed for such affected taxable period. The amount of such penalty shall not be subject to waiver.

(e) Notwithstanding any provision of the general statutes, the commissioner may do all things necessary to provide for the timely implementation of this section.

(P.A. 13-184, S. 70.)

History: P.A. 13-184 effective July 1, 2013.



Section 12-36 - Jeopardy collection of taxes due state.

If, before the due date of any state tax, except a tax imposed under chapter 219 or 229, any state collection agency believes that the collection of such tax will be jeopardized by delay, he shall, subject to the provisions of this section, collect such tax forthwith. He may enforce collection thereof by using the method provided in section 12-35 or by using any other method provided for in the general statutes relating to the enforced collection of taxes. If the amount of such tax has been definitely fixed, the amount so fixed shall be collected. If the amount of such tax has not been definitely fixed, the state collection agency shall collect such amount as, in his opinion, from the facts available to him, is sufficient. If, after the payment of any tax in conformity with the provisions of this section, it is found that the amount so paid is in excess of the amount which would have been paid on the tax due date or after appeal to the courts, the excess so paid shall be returned to the taxpayer upon written application by him to the Comptroller. Such written application shall contain a recital of the facts, shall show the amount of rebate to which the applicant believes he is entitled, shall be approved by the state collection agency and shall be made within the period of one year from the date of the definite determination of such tax. The person against whom jeopardy collection proceedings have been begun may obtain a stay of collection of the whole or any part of the amount of the tax so represented by such proceedings by filing with the state collection agency a bond in such an amount, not exceeding double the amount as to which the stay is desired, and with such surety as the state collection agency deems necessary, conditioned upon the payment of as much of the amount, the collection of which is stayed by the bond, as is found to be due from such person. The amount of the tax which is stayed by the bond shall be paid on notice and demand of the state collection agency at any time after the tax due date. The person subject to jeopardy collection proceedings, under the provisions of this section, who has obtained a stay of collection in whole or in part, may waive such stay at any time in respect to the whole or any part of the amount covered by the bond, and if, as the result of such waiver, any part of the amount covered by the bond is paid, the bond shall, at the request of the taxpayer, be proportionately reduced.

(1949 Rev., S. 1714; P.A. 96-221, S. 20, 25.)

History: P.A. 96-221 added exception re chapters 219 and 229, effective June 4, 1996.



Section 12-37 - State suspense tax book.

Wherever used in this section, “tax” includes not only the principal of any tax but also includes the principal of any license, permit and fee and also all interest, fees, penalties, forfeitures and other charges which may be added by law to the principal of any such tax, license, permit and fee. Each state collection agency may have a suspense tax book. Any state collection agency may, at any time, deliver to the Treasurer and Comptroller a statement showing: (1) The amount of such uncollectible tax shown on the records of the agency; (2) the date when each such tax became due and payable; (3) the name and address of the person against whom each such tax was levied, and (4) the reason why the agency believes each such tax to be uncollectible. At the end of such statement, the agency head shall certify that to the best of his knowledge and belief each tax shown in such statement has not been paid and is uncollectible. Each tax so designated as uncollectible shall thereupon be transferred by such state collection agency to its suspense tax book, and its records shall be written up accordingly. Each tax so transferred shall not thereafter be included as an asset of the state. The amount of each tax so transferred during the last fiscal year and the name and address of the person against whom each such tax was levied shall be available to the public for inspection by any person. Not less than seven years after delivering such a statement to the Treasurer and the Comptroller, the head of the collection agency may request the Abatement Review Committee, as established by section 12-3b, to approve the abatement of any tax designated on such statement as uncollectible. Nothing herein contained shall be construed as an abatement of any tax so transferred, but any such tax, as it has been increased by interest, penalties, fees, fines, forfeitures and other charges, may be collected by the state collection agency then or subsequently in office.

(1949 Rev., S. 1715; P.A. 77-614, S. 19, 610; P.A. 86-215, S. 1, 2; P.A. 96-221, S. 14, 25.)

History: P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 86-215 provided for delivery of statements to the attorney general rather than the secretary of the office of policy and management and publication of taxes transferred in the report of the agency rather than that of the secretary of the office of policy and management; P.A. 96-221 replaced Attorney General with Comptroller and Treasurer, replaced publishing requirement with requirement to be available for public inspection, and allowed agency heads, seven years after statements delivered, to ask Abatement Review Committee to approve abatement of any tax on statement, effective July 1, 1996.



Section 12-38 - Interest on taxes, fees and assessments due from municipality to the state.

All taxes, fees and assessments due the state from towns, cities or boroughs shall be liable to interest at nine per cent per annum when payment of the same has been delayed more than thirty days after the time prescribed by law for the payment thereof, provided the minimum amount of interest on any such tax, fee or assessment shall be five dollars.

(1949 Rev., S. 1716.)



Section 12-39 - Abatement of state taxes. Commissioner to prepare and maintain a list of state taxes which have been abated.

(a) When any tax payable to the Commissioner of Revenue Services by any person, as defined in section 12-1, has been found to be uncollectible, said commissioner, upon the approval of the Abatement Review Committee, as established by section 12-3b, may, except as otherwise provided by law, abate, in whole or in part, such tax and any penalty or interest payable in connection therewith to the state by such person. Upon such approval, said commissioner shall certify such abatement to the Treasurer and Comptroller.

(b) The commissioner shall prepare and maintain a list related to each type of tax levied by the state containing the name and address of any person whose tax, and any penalty or interest payable in connection therewith, has been abated, in whole or in part, and the amount thereof. Such lists shall be available to the public for inspection by any person.

(1949 Rev., S. 248; 1961, P.A. 604, S. 36; P.A. 73-675, S. 4, 44; P.A. 75-568, S. 5, 45; P.A. 77-614, S. 140, 610; P.A. 85-356, S. 3, 9; P.A. 95-4, S. 1, 8; P.A. 96-221, S. 15, 25.)

History: 1961 act added subsection (2); P.A. 73-675 substituted transportation fund for highway fund and contingency fund for contingent fund, effective July 1, 1974, in Subsec. (2); P.A. 75-568 deleted transportation fund as source for moneys to supplement insufficient appropriations in Subsec. (2); P.A. 77-614 substituted commissioner of revenue services for commissioner of finance and control and required certification of abatement to comptroller in addition to treasurer in Subsec. (1), effective January 1, 1979; P.A. 85-356 deleted Subsec. (2) which had provided that any refunds of state taxes shall be made upon order of the comptroller and be payable out of funds appropriated for the purpose; P.A. 95-4 permitted commissioner to abate penalties and interest, in addition to tax and added Subsec. (b) to require commissioner to prepare and maintain a list of abated taxes, effective April 13, 1995; P.A. 96-221 amended Subsec. (a) to require approval of Abatement Review Committee and delete advice of Attorney General, effective July 1, 1996.



Section 12-39a - Payment date when last date is a Saturday, Sunday, holiday or date for a permissible delay under the federal Internal Revenue Code.

(a) When the final day prescribed under authority of the general statutes for performing any act which is required or permitted to be performed, by a taxpayer or by the Department of Revenue Services, in connection with any tax payable to the Commissioner of Revenue Services falls on Saturday, Sunday or a legal holiday, as defined in section 1-4, the performance of such act will be considered timely if such act is performed on the next succeeding day which is not a Saturday, Sunday or legal holiday.

(b) For purposes of the timely performance of any act which is required or permitted to be performed, by a taxpayer or by the Department of Revenue Services, in connection with (1) the tax imposed under chapter 229, (2) the tax imposed on individuals who make purchases of services or tangible personal property, the storage, acceptance, consumption or other use of which is subject to the use tax under chapter 219, who have not paid the use tax due to any retailer required to collect the tax, and who make such purchases for personal use or consumption in this state, and not for use or consumption in carrying on a trade, occupation, business or profession, and (3) the tax imposed under chapter 228c, “legal holiday” includes any legal holiday, as defined in Section 7503 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(February, 1965, P.A. 11; P.A. 91-205, S. 1, 2; P.A. 93-74, S. 3, 67; P.A. 95-27, S. 1, 4; P.A. 97-243, S. 6, 67.)

History: P.A. 91-205 added the reference to payment dates being delayed in accordance with provisions of the internal revenue code, effective July 1, 1991, and applicable to payments due on or after said date; P.A. 93-74 redesignated existing section as Subsec. (a) and clarified date upon which final payment of tax is due, and added a new Subsec. (b) defining “legal holiday”, effective May 19, 1993, and applicable to taxable years commencing on or after January 1, 1993; P.A. 95-27 amended Subsec. (b) to add reference to tax imposed under chapter 228c, effective May 8, 1995, and applicable to gifts made on or after January 1, 1995; P.A. 97-243 amended Subsec. (b) to apply to payment of the use tax, effective July 1, 1997.

See Sec. 12-169 re payment date for local taxes due on Saturday, Sunday or legal holiday.



Section 12-39aa - Tax returns, claims, statements or other documents concerning state taxes. When deemed received.

(a)(1) If any return, claim, statement, or other document required to be filed with or any payment required to be made to the Department of Revenue Services within a prescribed period on or before a prescribed date under authority of any provision of the general statutes is, after such period or such date, delivered by United States mail to the Department of Revenue Services, the date of the United States postmark stamped on the cover in which such return, claim, statement, or other document, or payment, is mailed shall be deemed to be the date of delivery or the date of payment, as the case may be, provided the return, claim, statement, or other document, or payment, was deposited in the mail in the United States in an envelope or other appropriate wrapper, with sufficient postage prepaid properly addressed to the Department of Revenue Services and the postmark was made by the United States Postal Service.

(2) If the postmark is illegible, omitted or purported to be erroneous, the person who is required to file the return, claim, statement, or other document, or to make the payment, shall bear the burden of proving by competent evidence that such return, claim, statement, or other document or payment was deposited in the mail in the United States on or before the due date for filing, or payment.

(3) If the return, claim, statement or other document or payment, is sent by United States registered mail, it shall be deemed to have a postmark date that is the date of registration, and, if sent by United States certified mail, it shall be deemed to have a postmark date that is the date that the sender’s receipt is postmarked by the postal employee.

(b) Unless it is otherwise determined by the commissioner to be inadequate for the needs of the state, (1) any reference in subsection (a) of this section to the United States mail shall be treated as including a reference to any delivery service designated by the Secretary of the Treasury of the United States pursuant to Section 7502 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (2) any reference in subsection (a) of this section to a postmark made by the United States Postal Service shall be treated as including a reference to any date recorded or marked in the manner described in said Section 7502 of said Internal Revenue Code by a designated delivery service, and (3) any equivalent of registered or certified mail designated by the Secretary of the Treasury of the United States pursuant to said Section 7502 of said Internal Revenue Code shall be included within the meaning of registered or certified mail as used in subsection (a) of this section.

(P.A. 93-74, S. 51, 67; P.A. 99-48, S. 1, 10.)

History: P.A. 93-74 effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 99-48 added Subsec. (b) to provide for the acceptance of postmarks made by non-U.S. postal service carriers where U.S. postmarks are referenced, designated existing provisions as Subsec. (a) and amended Subsec. (a) to make technical and numbering changes, effective May 27, 1999, and applicable to returns, claims, statements or other documents required to be filed with, or payments required to be made to, the Department of Revenue Services on or after October 1, 1999.



Section 12-39b - Records of cancellation or revision of tax liability.

The Commissioner of Revenue Services shall maintain the records of statements, reports and returns of taxpayers required to be filed with the commissioner in such a manner as to facilitate the identification of any taxpayer whose tax liability has come under department audit, review, cancellation or revision. Such records shall set forth the reasons for any cancellation or revision and shall include the certification of the commissioner or his designee that such cancellation or revision was made in the best interests of the state.

(P.A. 74-125, S. 1, 2; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-39bb - Records of department. Reproductions of records.

Records of the Department of Revenue Services may be provided in the form of written documents, reproductions of such documents, films or photoimpressions, or electronically produced tapes, disks or records, or by any other mode or means which the commissioner determines necessary or appropriate. Any reproduction of any return, document or other matter made in accordance with this section shall have the same legal status as the original, and any such reproduction shall, if properly authenticated, be admissible in evidence in any judicial or administrative proceeding as if it were the original, whether or not the original is in existence.

(P.A. 93-74, S. 52, 67.)

History: P.A. 93-74 effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993.



Section 12-39c - Monthly reports concerning state taxes to committee of General Assembly having cognizance of state revenue.

Section 12-39c is repealed.

(P.A. 80-467, S. 1, 3; May Sp. Sess. P.A. 92-17, S. 58, 59.)



Section 12-39d and 12-39e - Tax returns, related documents and payments concerning state taxes; when deemed to be filed with and received by the state. Filing deadline requirements.

Sections 12-39d and 12-39e are repealed, effective May 19, 1993.

(P.A. 82-172, S. 13, 14; P.A. 85-199; P.A. 88-364, S. 17, 123; P.A. 93-74, S. 66, 67.)



Section 12-39f - Refunds of state taxes. Comptroller authorized to draw on fund to which tax is credited.

For purposes of making payment of any refund as provided in this title on account of any tax, or penalty or interest thereon, paid to the state, the Comptroller, upon certification by the Commissioner of Revenue Services, is authorized to draw on the Treasurer in the amount of such refund and the Treasurer shall pay the amount thereof from the fund to which such tax, penalty or interest is credited.

(P.A. 85-356, S. 1, 9.)



Section 12-39g - State taxes and related penalties due from any taxpayer to be applied as reduction of any amount payable by the state to such taxpayer. Certain exceptions.

(a) Upon notification to the Comptroller by the Commissioner of Revenue Services that any taxes, including penalties and interest related thereto, are (1) due to the state from any person and unpaid and a period in excess of thirty days has elapsed following the date on which such taxes were due and (2) are not the subject of a timely filed administrative appeal to said commissioner or of a timely filed appeal pending before any court of competent jurisdiction, the Comptroller shall withhold any order upon the Treasurer for payment of any amount payable by the state to such person unless the amount so payable is reduced by the amount of such taxes, penalties and interest, provided any such amount payable by the state shall not be so reduced if such amount payable is a payment of salary or wages, or any payment in lieu of or in addition to such salary or wages, to a state employee. The Comptroller shall promptly notify the Commissioner of Revenue Services of any payment reduced under the provisions of this section.

(b) For purposes of subsection (a) of this section, any taxes for general or special purposes levied by a municipality, any taxes imposed under chapter 223 and payable to such municipality, any fines, penalties, costs or fees payable to such municipality for the violation of any lawful regulation or ordinance in furtherance of any general powers as enumerated in section 7-148, or any charge payable to such municipality for connection with or for the use of a waterworks or sewerage system shall be treated as if they were taxes due to the state, where, pursuant to section 12-2, an agreement exists between the commissioner and the governing authority of such municipality providing for the collection by the commissioner, on behalf of such municipality, of such taxes, fines, penalties, costs or fees, or charges, provided such taxes, fines, penalties, costs or fees, or charges are (1) unpaid and a period in excess of thirty days has elapsed following the date on which they were due and (2) not the subject of a timely filed administrative appeal or of a timely filed appeal pending before any court of competent jurisdiction.

(P.A. 85-423, S. 1, 3; P.A. 97-309, S. 16, 23; 97-322, S. 7, 9.)

History: P.A. 97-309 designated existing provisions as Subsec. (a), added requirement that taxes be unpaid for 30 days and not subject of a timely filed administrative or court appeal and added new Subsec. (b) re treatment of municipal taxes as taxes due the state if agreement entered into under Sec. 12-2, effective October 1, 1999; P.A. 97-322 changed effective date of Sec. 16 of public act 97-309 from October 1, 1999, to July 1, 1997, effective July 1, 1997.



Section 12-39h - Application of partial payments toward state tax liability in penalties, interest and tax.

Any instructions by the payor to the contrary notwithstanding, any partial payment against any tax outstanding shall be applied by the Commissioner of Revenue Services first to any penalties unless a waiver of penalty has been requested and approved in accordance with the general statutes, and any amount in excess of such penalty shall be applied first to interest on such tax and then to the tax.

(P.A. 86-52, S. 1, 2.)



Section 12-39i and 12-39j - Taxpayer may request application of payment to tax attributable to specific errors in a return. Annual inventory of estimated loss in state revenue related to each exemption under state taxes.

Sections 12-39i and 12-39j are repealed.

(P.A. 89-11, S. 1, 2; P.A. 90-148, S. 33, 34; May Sp. Sess. P.A. 92-17, S. 58, 59; May Sp. Sess. P.A. 94-4, S. 83; P.A. 95-160, S. 64, 69.)



Section 12-39k - Granting of extensions requested by persons other than the taxpayer.

In any case in which the Commissioner of Revenue Services may grant an extension of the time for filing of any return related to any state tax and in which a taxpayer is unable, by reason of illness, absence or other good cause, to sign a request for an extension, any person standing in close personal or business relationship to the taxpayer may sign the request on his behalf and shall be considered as a duly authorized agent for this purpose, provided the request sets forth the reasons for a signature other than the taxpayer’s and the relationship existing between the taxpayer and the signer.

(May Sp. Sess. P.A. 92-17, S. 44, 59.)



Section 12-39l - Tax appeals. Definition. Appointment of judges to hear tax appeals by Chief Court Administrator.

(a) Except as otherwise provided by statute, “tax appeal” means an appeal from an order, decision, determination or disallowance of the Commissioner of Revenue Services; an appeal that may be taken from a decree of a court of probate under subsection (b) of section 12-359, subsection (b) of section 12-367 or under subsection (b) of section 12-395; an appeal from any order, decision, determination or disallowance of the Secretary of the Office of Policy and Management pursuant to sections 12-242gg to 12-242nn, inclusive; and an appeal that may be taken from a decision of the Penalty Review Committee under subsection (d) of section 12-3a.

(b) The Chief Court Administrator shall appoint two judges of the Superior Court to hear tax appeals. If practicable, the judges shall hear the appeals for not less than eighteen months. The appeals may be heard at the judicial district that the Chief Court Administrator deems appropriate.

(c) The Chief Court Administrator shall adopt the policies and procedures necessary to implement the provisions of this section.

(P.A. 93-225, S. 1, 4; P.A. 95-2, S. 18, 37; 95-26, S. 51, 52; 95-132, S. 2, 5; 95-283, S. 11, 68; P.A. 96-261, S. 3, 4; P.A. 97-165, S. 7, 16; P.A. 98-262, S. 1, 22.)

History: P.A. 93-225 effective July 1, 1993; P.A. 95-2 added appeals under Sec. 12-242gg, effective March 8, 1995; P.A. 95-26 added references to Subsec. (b) of Sec. 12-638i, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-132 added appeals from a decision of the Penalty Review Committee to the definition of “tax appeal”, effective June 7, 1995; P.A. 95-283 amended Subsec. (a) to add appeals from decisions of boards of assessment appeals under Sec. 12-117a and from decisions of the Secretary of the Office of Policy and Management under Secs. 12-19b, 12-20b, 12-81g(e), 12-94a, 12-94b, 12-129d(a) and (c), 12-170g, 12-170cc and 32-9s, effective October 1, 1996; P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; P.A. 97-165 amended Subsec. (a) to add reference to Sec. 12-395(b), effective July 1, 1997; P.A. 98-262 amended Subsec. (a) to include all appeals from the Commissioner of Revenue Services unless otherwise provided by statute, effective June 8, 1998.

See Sec. 8-132 re referral of application re statement of compensation to a judge appointed to hear tax appeals.



Section 12-39m - Posting of bond by taxpayer objecting to an assessment. Regulations.

(a) A taxpayer, objecting to the assessment of any tax due the state or interest thereon, may at any time on or before the making of such assessment but prior to the expiration of the later of (1) the time period for contesting such tax, or (2) the entry of an order by the Superior Court upholding such assessment, make a remittance that is designated in writing as a deposit in the nature of a cash bond. Such remittance shall not be deemed to be a concession by the taxpayer of the liability therefor and shall not diminish or abrogate the taxpayer’s right to contest the applicability of the tax, interest or penalty, prior to the time otherwise available for contesting the tax or penalty.

(b) Notwithstanding the provisions of section 12-39h, at the time of the application of the cash bond upon the final resolution of the controversy, there shall be applied first to the payment of the tax finally determined to be due so much of the cash bond as is represented by the ratio, determined as of the date of receipt of the cash bond, of the tax assessed over the total of the tax assessed and the interest accrued as of such date, and the balance shall be treated as interest paid on the tax assessed as of such date. Interest on the outstanding balance of the tax due and not deemed satisfied by the cash bond shall be determined as if the cash bond so applied to the payment of tax had been a tax payment as of the date of receipt of the cash bond, such that the deposit stops the further accrual or compounding of interest with respect to the portion of the assessment deemed paid as of such date. The balance of the cash bond, if any, shall be applied to the payment of interest as of the date of receipt of the cash bond, with any excess applied in accordance with said section 12-39h.

(c) A taxpayer having remitted a cash bond in accordance with this section shall not be entitled to the payment of interest with respect to that portion of the tax assessment that is subsequently abated by action of the Commissioner of Revenue Services or a court of competent jurisdiction to the extent the amount of such assessment was represented by such cash bond. A cash bond shall not be subject to a claim for credit or refund as an overpayment.

(d) The taxpayer may request a return of all or part of the cash bond at any time before the expiration of the later of the time period for contesting such tax or the entry of an order by the Superior Court upholding such assessment, unless the Commissioner of Revenue Services determines that collection of the tax would be in jeopardy, in which case the cash bond will not be returned, but will be applied against such assessment. Upon the return of such amounts, the taxpayer shall be treated for all purposes hereunder as if such cash bond had never been paid.

(e) The Commissioner of Revenue Services may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of subsections (a) to (d), inclusive, of this section.

(May Sp. Sess. P.A. 94-4, S. 42, 43, 85; P.A. 95-160, S. 64, 69; P.A. 98-244, S. 3, 35; P.A. 99-121, S. 2, 28.)

History: May Sp. Sess. P.A. 94-4, S. 42 effective October 1, 1994, and applicable to taxes due and owing on or after October 1, 1994, and S. 43 effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 98-244 amended Subsecs. (a) and (b) to modify the procedure for payments made in the nature of cash bond to allow application of payment prior to billing, effective June 8, 1998; P.A. 99-121 amended Subsec. (b) to make a technical correction in the interest accrual date, effective June 3, 1999, and applicable to cash bonds remitted on or after June 8, 1998.



Section 12-39n - Taxpayer’s Bill of Rights.

There is created a Connecticut Taxpayer’s Bill of Rights to guarantee that the rights, privacy, and property of Connecticut taxpayers are adequately safeguarded and protected during tax assessment, collection and enforcement processes administered under the revenue laws of this state. The rights afforded taxpayers to assure that their privacy and property are safeguarded and protected during tax assessment and collection are available only insofar as they are implemented in other parts of the general statutes or rules or regulations of the Department of Revenue Services. The rights so guaranteed Connecticut taxpayers in the general statutes and the departmental rules and regulations are:

(1) The right to available information and prompt, accurate responses to questions and requests for tax assistance.

(2) The right to request assistance from a taxpayer’s rights advocate of the department, who shall be responsible for facilitating the resolution of taxpayer complaints and problems not resolved through the normal administrative channels within the department, including any taxpayer complaints regarding unsatisfactory treatment by department employees.

(3) The right to be represented or advised by counsel or other qualified representatives at any time in administrative interactions with the department and the right to have audits, inspection of records and interviews conducted at reasonable times and places.

(4) The right to obtain simple, nontechnical statements which explain the procedures, remedies, and rights available during audit, appeals, and collection proceedings, including, but not limited to, the rights pursuant to this Taxpayer’s Bill of Rights and the right to be provided with a narrative description which explains the basis of audit changes, proposed assessments, assessments and denials of refunds; identifies any amount of tax, interest or penalty due; and states the consequences of the taxpayer’s failure to comply with the notice.

(5) The right to be informed of impending collection actions which require sale or seizure of property or freezing of assets, except jeopardy assessments, and the right to at least thirty days’ notice in which to pay the liability or seek further review.

(6) The right to have all other collection actions attempted before a jeopardy assessment unless delay will endanger collection and, after a jeopardy assessment, the right to have an immediate review of the jeopardy assessment.

(7) The right to seek review, through formal or informal proceedings, of any adverse decisions relating to determinations in the audit or collections process.

(8) The right to have the taxpayer’s tax information kept confidential unless otherwise specified by law.

(9) The right to procedures for requesting cancellation, release or modification of liens filed by the department and for requesting that any lien which is filed in error be so noted on the lien cancellation filed by the department, in public notice and in notice to any credit agency at the taxpayer’s request.

(10) The right to procedures which assure that the individual employees of the department are not paid, evaluated or promoted on the basis of the amount of assessments or collections from taxpayers.

(11) The right to have the department begin and complete its audits in a timely and expeditious manner after notification of intent to audit.

(May Sp. Sess. P.A. 94-4, S. 67, 85; P.A. 95-160, S. 64, 69.)

History: May Sp. Sess. P.A. 94-4, S. 67 effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-39o - Issuance or renewal of license when taxes owed.

(a) For purposes of this section, “license” means (1) any license issued by the commissioner pursuant to the provisions of chapter 214, (2) any license issued by the commissioner pursuant to the provisions of section 12-330b, or (3) a seller’s permit issued by the commissioner pursuant to section 12-409.

(b) Prior to issuing or renewing the license of any person, the commissioner may determine whether such person owes taxes to this state, which taxes are finally due and payable and with respect to which any administrative or judicial remedies, or both, have been exhausted or have lapsed. If the commissioner determines that such person owes such taxes, the commissioner shall not issue a license to, or renew the license of, such person, until such person pays such taxes, or makes an arrangement satisfactory to the commissioner to pay such taxes.

(P.A. 13-150, S. 5.)

History: P.A. 13-150 effective July 1, 2013.



Section 12-39r - Payment of state taxes by credit card, charge card or debit card.

The Commissioner of Revenue Services may allow the payment of taxes, penalties, interest and fees by means of a credit card, charge card or debit card and may charge the taxpayer a service fee for any such payment made by any such card. The fee shall not exceed any charge by the card issuer, including any discount rate. Payments by any such card shall be made at such times and under such conditions as said commissioner may prescribe. The debt incurred through the payment of taxes by means of any such card shall not be considered a tax collectible pursuant to the provisions of sections 12-35a and 12-35b.

(P.A. 93-25, S. 1, 3; P.A. 03-107, S. 2.)

History: P.A. 93-25 effective July 1, 1993; P.A. 03-107 authorized payment by charge card or debit card and made conforming changes, effective June 18, 2003.



Section 12-39s - Cancellation of unpaid portion of erroneously or illegally assessed taxes and credit or refund of erroneously or illegally collected taxes.

(a) The Commissioner of Revenue Services, of his own motion, is authorized, where any tax, penalty or interest has been erroneously or illegally assessed against any person by said commissioner, to cancel the unpaid portion of such tax, penalty or interest.

(b) The Commissioner of Revenue Services, of his own motion, is authorized, if the commissioner determines that any tax, penalty or interest has been paid more than once or has been erroneously or illegally collected or computed, to credit such amount against any amounts then due and payable from such person to said commissioner and to refund, upon order of the Comptroller, the balance, if any, to such person. If such person is required by law to collect such tax or reimbursement for such tax from another person and has collected such tax or reimbursement for such tax from such other person, any amount credited or refunded under this subsection shall be credited or refunded to such other person.

(c) The provisions of this section shall not be construed as authorizing suit against the state by a person against whom any tax, penalty or interest has been erroneously or illegally assessed or from whom any tax, penalty or interest has been erroneously or illegally collected and shall not be construed as a waiver of sovereign immunity.

(d) The record of any cancellation under subsection (a) of this section or of any credit or refund under subsection (b) of this section shall be open to public inspection in accordance with section 1-210.

(P.A. 95-4, S. 2, 8.)

History: P.A. 95-4 effective April 13, 1995.



Section 12-39t - Suspension of statute of limitations for filing a claim for refund of taxes.

(a) In the case of any individual who files a claim for refund under any provision of this title, the running of the period specified for filing such a claim for refund shall be suspended during any period of such individual’s life that such individual is financially disabled, provided the individual proves the existence of the financial disability as required and in the form and manner prescribed by the Commissioner of Revenue Services. For purposes of this section, an individual is “financially disabled” if such individual is unable to manage such individual’s financial affairs by reason of a medically determinable physical or mental impairment of the individual which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve months, except that an individual is not financially disabled during any period that such individual’s spouse or any other person is authorized to act on behalf of such individual in financial matters.

(b) In any case under Title 11 of the United States Code, commencing on or after July 1, 2003, the running of any period of time specified in this title for the Commissioner of Revenue Services to make an assessment shall be suspended for the time period during which such case is pending under said Title 11 and for one hundred twenty days thereafter.

(P.A. 99-48, S. 2, 10; P.A. 03-225, S. 1.)

History: P.A. 99-48 effective May 27, 1999; P.A. 03-225 amended Subsec. (b) to extend the time for making an assessment under this section in certain cases, effective July 1, 2003.



Section 12-39u - Offsetting of overpayments and underpayments of taxes.

In making an assessment or in allowing a claim for refund, the commissioner may, in the commissioner’s discretion, offset overpayments of a tax for a taxable period or periods against underpayments of the same tax for another taxable period or periods. If the commissioner exercises the commissioner’s discretion under this section, the interest on such underpayments and overpayments shall be computed on the basis of one per cent per month or fraction thereof but only to the extent that, for the same period of time, interest is payable and otherwise allowable on equivalent underpayments and overpayments. If interest is not otherwise allowable on overpayments of the tax, interest shall be treated as allowable for purposes of this section on equivalent underpayments and overpayments. Nothing in this section shall be construed to require the payment of interest where overpayments of the tax exceed underpayments of the tax.

(P.A. 99-48, S. 5, 10.)

History: P.A. 99-48 effective January 1, 2000.



Section 12-39z - Rounding of dollar amounts in returns, statements or other documents.

(a) The Commissioner of Revenue Services may require, with respect to any amount required to be shown on a form prescribed for any return, statement or other document required to be filed with the commissioner under authority of any provision of the general statutes, that if such amount of such item is other than a whole-dollar amount, either (1) the fractional part of a dollar shall be disregarded; or (2) the fractional part of a dollar shall be disregarded unless it amounts to one-half dollar or more, in which case the amount, determined without regard to the fractional part of a dollar, shall be increased by one dollar.

(b) The provisions of subsection (a) of this section shall not be applicable to items which are required to be taken into account in making the computations necessary to determine the amount required to be shown on a form, but shall be applicable only to such final amount.

(P.A. 03-107, S. 6.)

History: P.A. 03-107 effective June 18, 2003, and applicable to tax returns first required to be filed with the Commissioner of Revenue Services on or after January 1, 2004.






Chapter 203 - Property Tax Assessment

Section 12-40 - Notice requiring declaration of personal property.

The assessors in each town, except as otherwise specially provided by law, shall, on or before the fifteenth day of October annually, post on the signposts therein, if any, or at some other exterior place near the office of the town clerk, or publish in a newspaper published in such town or, if no newspaper is published in such town, then in any newspaper published in the state having a general circulation in such town, a notice requiring all persons therein liable to pay taxes to bring in a declaration of the taxable personal property belonging to them on the first day of October in that year in accordance with section 12-42 and the taxable personal property for which a declaration is required in accordance with section 12-43.

(1949 Rev., S. 1717; P.A. 84-146, S. 6; P.A. 99-189, S. 1, 20.)

History: P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 99-189 replaced list with declaration, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.



Section 12-40a - Committee for training, examination and certification of assessment personnel. Fees. Certification by Secretary of the Office of Policy and Management.

(a) There shall be a committee for the purpose of establishing a program and procedures for the training, examination and certification of assessment personnel, appointed by the Secretary of the Office of Policy and Management and consisting of seven members, six of whom shall serve without pay and shall be appointed initially as follows: Two members for two-year terms; two members for four-year terms; and two members for six-year terms. No less than one member shall be from a municipality with a population over fifty thousand, and no less than one member shall be from a municipality with a population under five thousand. The seventh member shall be an employee of the Office of Policy and Management, who shall have demonstrated competence in Connecticut assessment practices. The Secretary of the Office of Policy and Management shall thereafter appoint two members every two years for six-year terms. Each member of the committee, other than the representative from the Office of Policy and Management, shall, on and after July 1, 1984, be a person certified pursuant to subsection (b) of this section and shall have demonstrated competence in Connecticut assessment practices. Each member of the committee, other than the representative from the Office of Policy and Management, appointed on or after July 1, 1984, shall be employed by a municipality in the state in a position relating to the assessment of property for the purposes of the property tax. Any member of the committee who ceases to be an employee of the Office of Policy and Management, or to be certified pursuant to subsection (b) of this section, as the case may be, shall cease to be a member of the committee and the secretary shall appoint a replacement to fill the remainder of the term. Said committee shall elect its own chairman and adopt regulations, in accordance with the provisions of chapter 54, for the training, fees and examination of assessment personnel including standards for the certification and recertification of assessors. Such regulations may include requirements for any type of training or experience, or combination thereof, the committee deems appropriate.

(b) Any person may participate in training on assessment practices prescribed by said committee. Upon completion of the requirements provided for in regulations adopted under subsection (a) of this section and successful completion of any examination prescribed by said committee, any person shall be recommended to the Secretary of the Office of Policy and Management as a candidate for certification as a certified Connecticut municipal assessor. The Secretary of the Office of Policy and Management shall certify any qualified candidate recommended by said committee as a certified Connecticut municipal assessor and may rescind such certification for sufficient cause as said secretary may determine. Such certification shall be valid for five years from the date of issuance. Said secretary may certify a candidate who has not completed such training provided such candidate has experience in Connecticut assessment practices to such extent, determined by said secretary, as to make it unnecessary to complete such training; provided, such candidate shall be required to successfully complete any examination prescribed by said committee.

(P.A. 74-255, S. 1–3; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 84-485, S. 1, 2; P.A. 95-283, S. 1, 68; P.A. 96-224, S. 3; P.A. 97-80, S. 1, 2.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 84-485 amended Subsec. (a) to include a member from the office of policy and management, halved population requirements related to member selection, and added certification and employment qualification for other members; P.A. 95-283 amended Subsec. (a) to add requirement for rules and regulations to include standards for certification and recertification of assessors and Subsec. (b) to provide that certification is valid for five years, effective July 6, 1995; P.A. 96-224 amended Subsec. (a) to authorize fees and amended Subsec. (b) to eliminate reference to training “courses”; P.A. 97-80 amended Subsec. (a) to make a technical change and add provision authorizing regulations to include requirements for any type of training or experience and amended Subsec. (b) to require completion of regulation requirements and successful completion of examination for recommendation, effective May 29, 1997.



Section 12-41 - Filing of declaration.

(a) Definitions. “Municipality”, whenever used in this section, includes each town, consolidated town and city, and consolidated town and borough.

(b) Motor vehicles. No person required by law to file an annual declaration of personal property shall include in such declaration motor vehicles that are registered in the office of the state Commissioner of Motor Vehicles. With respect to any vehicle subject to taxation in a town other than the town in which such vehicle is registered, pursuant to section 12-71, information concerning such vehicle may be included in a declaration filed pursuant to this section or section 12-43, or on a report filed pursuant to section 12-57a.

(c) Property included. Confidentiality of commercial and financial information. The annual declaration of the tangible personal property owned by such person on the assessment date, shall include, but is not limited to, the following property: Machinery used in mills and factories, cables, wires, poles, underground mains, conduits, pipes and other fixtures of water, gas, electric and heating companies, leasehold improvements classified as other than real property and furniture and fixtures of stores, offices, hotels, restaurants, taverns, halls, factories and manufacturers. Commercial or financial information in any declaration filed under this section shall not be open for public inspection but may be disclosed to municipal officers for tax collection purposes.

(d) Electronic filing. Any person required by law to file an annual declaration of personal property may sign and file such declaration electronically on a form provided by the assessor of a municipality, provided such municipality (1) has the technological ability to accept electronic signatures, and (2) agrees to accept electronic signatures for annual declarations of personal property.

(e) Penalty. (1) Any person who fails to file a declaration of personal property on or before the first day of November, or on or before the extended filing date as granted by the assessor pursuant to section 12-42 shall be subject to a penalty equal to twenty-five per cent of the assessment of such property; (2) any person who files a declaration of personal property in a timely manner, but has omitted property, as defined in section 12-53, shall be subject to a penalty equal to twenty-five per cent of the assessment of such omitted property. The penalty shall be added to the grand list by the assessor of the town in which such property is taxable; and (3) any declaration received by the municipality to which it is due that is in an envelope bearing a postmark, as defined in section 1-2a, showing a date within the allowed filing period shall not be deemed to be delinquent.

(1949 Rev., S. 1719; 1951, S. 1037d; 1957, P.A. 13, S. 68; 1961, P.A. 517, S. 127; February, 1965, P.A. 461, S. 2; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 83-485, S. 11, 13; P.A. 87-245, S. 1, 10; P.A. 99-189, S. 2, 20; P.A. 04-228, S. 1; P.A. 08-130, S. 2; P.A. 11-69, S. 1; P.A. 13-276, S. 3.)

History: 1961 act stated that real estate need not be included in lists in Subsec. (d) and rearranged subsections; 1965 act amended Subsec. (e) to combine elements of two separate provisions re goods on hand of merchants and traders and re goods on hand re manufacturers into one provision for both and to include reference to mechanical business; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 83-485 amended Subsec. (d) by providing that any assessor’s office utilizing data processing or computer equipment for such real estate records or information shall be deemed to be in compliance with requirements in Subsec. (d), subject to provisions concerning duplicate records and capability of transfer to printed form, effective June 30, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 87-245 amended Subsec. (f) to increase penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; (Revisor’s note: In 1997 the term “state Motor Vehicle Commissioner” in Subsec. (b) was replaced editorially by the Revisors with “Commissioner of Motor Vehicles” for consistency with customary statutory usage); P.A. 99-189 replaced list with declaration, deleted obsolete provisions, added leasehold improvements classified as other than real property, added new Subsec. (d) re 25% penalty and deleted provision requiring Office of Policy and Management approval, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 04-228 amended Subsec. (b) to add provision re vehicle subject to taxation in town other than the one in which it is registered, effective June 8, 2004; P.A. 08-130 amended Subsec. (d) by adding Subdiv. (3) re declaration postmarked within allowed filing period not deemed delinquent, effective June 5, 2008, and applicable to annual declarations due on or after November 1, 2008; P.A. 11-69 made a technical change in Subsec. (b), added new Subsec. (d) re filing annual declaration electronically and redesignated existing Subsec. (d) as Subsec. (e), effective October 1, 2011, and applicable to assessment years commencing on or after that date; P.A. 13-276 amended Subsec. (c) by adding provision re disclosure of commercial or financial information in a declaration to municipal officers for tax collection purposes.



Section 12-42 - Extension for filing declaration. Assessor preparation of declaration when none filed.

The assessors may grant an extension of not more than forty-five days to file the declaration required pursuant to section 12-41 upon determination that there is good cause. If no declaration is filed, the assessors shall fill out a declaration including all property which the assessors have reason to believe is owned by the person for whom such declaration is prepared, liable to taxation, at the percentage of its actual valuation, as determined by the assessors in accordance with the provisions of sections 12-63 and 12-71, from the best information they can obtain, and add thereto twenty-five per cent of such assessment. When the first day of November is a Saturday or Sunday, the declaration may be filed or postmarked on the next business day following.

(1949 Rev., S. 1718; June, 1955, S. 1036d; 1957, P.A. 673, S. 2; P.A. 87-245, S. 2, 10; P.A. 96-224, S. 1; P.A. 99-189, S. 3, 20.)

History: P.A. 87-245 increased penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 96-224 authorized assessors to grant an extension; P.A. 99-189 changed list to declaration and added timely filing requirement if deadline falls on Saturday or Sunday, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.

See Sec. 12-54 re assessors’ examination of persons failing to return list of taxable property.



Section 12-43 - Property of nonresidents.

Each owner of tangible personal property located in any town for three months or more during the assessment year immediately preceding any assessment day, who is a nonresident of such town, shall file a declaration of such personal property with the assessors of the town in which the same is located on such assessment day, if located in such town for three months or more in such year, otherwise, in the town in which such property is located for the three months or more in such year nearest to such assessment day, under the same provisions as apply to residents, and such personal property shall not be liable to taxation in any other town in this state. The declaration of each nonresident taxpayer shall contain the nonresident’s post-office and street address. At least thirty days before the expiration of the time for filing such declaration, the assessors shall mail blank declaration forms to each nonresident, or to such nonresident’s attorney or agent having custody of the nonresident’s taxable property, or send such forms electronically to such nonresident’s electronic mail address or the electronic mail address of such nonresident’s attorney or agent, provided such nonresident has requested, in writing, to receive such forms electronically. If the identity or mailing address of a nonresident taxpayer is not discovered until after the expiration of time for filing a declaration, the assessor shall, not later than ten days after determining the identity or mailing address, mail a declaration form to the nonresident taxpayer. Said taxpayer shall file the declaration not later than fifteen days after the date such declaration form is sent. Each nonresident taxpayer who fails to file a declaration in accordance with the provisions of this section shall be subject to the penalty provided in subsection (e) of section 12-41. As used in this section, “nonresident” means a person who does not reside in the town in which such person’s tangible personal property is located on the assessment day, or a company, corporation, limited liability company, partnership or any other type of business enterprise that does not have an established place for conducting business in such town on the assessment day.

(1949 Rev., S. 1720; P.A. 75-454, S. 1, 2; P.A. 76-322, S. 20, 27; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 82-458, S. 1, 3; P.A. 99-189, S. 4, 20; P.A. 11-69, S. 2.)

History: P.A. 75-454 deleted requirement that blank forms be mailed at least 15 days before expiration of filing time and inserted requirement that nonresidents file lists within 15 days after receiving blank forms; P.A. 76-322 repealed 1975 amendments, returning statute to pre-1975 status; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 82-458 amended provisions concerning period of time personal property of nonresidents of any town must be located in such town to be subject to tax therein by deleting “more than seven months during the year” and substituting “three months or more during the assessment year immediately preceding any assessment day”, effective June 8, 1982 and applicable in any town with respect to assessment years commencing October 1, 1981, and thereafter; P.A. 99-189 added procedure for discovery and assessment of nonresident property owner and defined nonresident, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 11-69 required declaration forms to be mailed or sent electronically at least 30 days before expiration of time for filing, added language re sending declaration forms electronically, inserted “form” re declaration and replaced reference to Sec. 12-41(d) with reference to Sec. 12-41(e), effective October 1, 2011, and applicable to assessment years commencing on or after that date.

See Sec. 12-71 re personal property subject to tax generally.

Cited. 29 CS 125.



Section 12-44 - Municipalities coterminous with or within towns may impose penalty.

Twenty-five per cent of the amount of the valuation of any property taxable by any city, borough, school district, fire district or other municipal association which bases its grand list upon that of the town in which it is situated shall be added to such amount on the assessment list of such municipal association in each case in which twenty-five per cent has been added to such amount by such town for the failure to file a list as prescribed by section 12-42 or 12-43; but such penalty shall not be in addition to that previously imposed in the town assessment.

(1949 Rev., S. 1721; P.A. 87-245, S. 3, 10.)

History: P.A. 87-245 increased penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987.



Section 12-45 - Return to assessors of personalty in trust.

Each sole trustee residing in this state, having in his hands personal property liable to taxation belonging to the trust estate, shall make return thereof to the assessors of the town where he resides. If such personal property is in the hands of more than one trustee, if they all reside in the same town, they shall cause such return to be made by one of their number in such town; if they do not all reside in the same town, they shall cause such return to be made by one of their number, residing in the town in which the affairs of such trust are managed and administered, to the assessors of such town; but, if none of such trustees resides in such town, they shall designate one of their number who shall make such return to the assessors of the town where he resides. Each guardian or conservator shall make return of the personal estate of the guardian’s ward or the conservator’s conserved person to the assessors of the town in which such ward or conserved person resides.

(1949 Rev., S. 1722; P.A. 07-116, S. 31.)

History: P.A. 07-116 substituted “the guardian’s ward or the conservator’s conserved person” for “his ward” and added “or conserved person” re town in which ward resides.



Section 12-46 - Penalty for neglect by trustees, guardians or conservators.

If any trustee or trustees, guardian or conservator, whose duty it is to make such return or cause the same to be made, neglects so to do, he or they shall forfeit to the town in which such return should have been made, according to section 12-45, two per cent of the cash value of the property so taxable for each year of such neglect.

(1949 Rev., S. 1723.)



Section 12-47 - Listing of estates of insolvent debtors and decedents.

The estate of any insolvent debtor or deceased person, not distributed or finally disposed of by the Court of Probate and which is required to be set in the list for taxation, may be set in the list in the name of such estate, or of the trustee, administrator or executor thereof, as such, at his option. Such property or any part thereof, when so set in the list, shall be liable for all taxes legally imposed thereon, for one year from the time when they become due.

(1949 Rev., S. 1724.)



Section 12-48 - Tenant for life or years to list property.

When one is entitled to the ultimate enjoyment of real or personal estate liable to taxation, and another is entitled to the use of the same as an estate for life or for a term of years by gift or devise and not by contract, such estate shall be set in the list of the party in the immediate possession or use thereof, except when it is specially provided otherwise. Real estate so held shall be charged with the payment of any tax laid upon it, and the community laying such tax, or the tax collector or other authorized officer thereof, may collect or secure such tax in any manner provided by law for collection or securing of taxes on real estate; provided, upon the failure of the life tenant or person in immediate possession or use of such real estate to pay any tax laid upon it, the person or persons entitled to the ultimate enjoyment of such real estate may pay such tax and shall be subrogated to all the rights and remedies of the community laying the same for the collection or securing of such tax.

(1949 Rev., S. 1725; 1953, S. 1038d.)

Cited. 4 CA 633.

Lien on real property in name of life tenant, who acquired from one who acquired by devise, is valid. 9 CS 280. Owner who conveyed property but reserved life estate for herself was liable for taxes. Statute must be construed as if there were a comma after the words “an estate for life”. 35 CS 101.



Section 12-49 - Lists to be verified.

The assessors in each town shall require each person giving in a tax list to sign, date and deliver to them a statement upon such list in the following form; and each person giving in a tax list shall sign, date and deliver to the assessors a statement upon such list in said form:

I do hereby declare under penalty of false statement that the foregoing list, according to the best of my knowledge, remembrance and belief, is a true statement of all my property liable to taxation. I also declare under penalty of false statement that I have not conveyed or temporarily disposed of any estate for the purpose of evading the laws relating to the assessment and collection of taxes.

Dated at .... this .... day of ...., 20...

Each person signing and delivering to the assessors a false statement of the foregoing form shall be subject to the penalty provided for false statement. Any assessor failing to comply with the provisions of this section shall be fined not more than fifty dollars for each offense.

(1949 Rev., S. 1726; 1953, 1955, S. 1039d; 1971, P.A. 871, S. 81.)

History: 1971 act substituted “false statement” for “perjury” and “penalty” for “punishment by law”; (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).

Cited. 39 CS 142.



Section 12-50 - List may be filed by spouse, attorney or agent.

The list of taxable property required to be filed annually by any taxpayer may be filed by the husband or wife or by an authorized agent or attorney of a taxpayer. Such husband or wife or agent or attorney shall make oath that he is authorized by the taxpayer to file such list and that he has knowledge of all taxable property of his principal subject to taxation in the town or other municipality wherein such list is filed.

(1949 Rev., S. 1727; June, 1955, S. 1040d.)



Section 12-51 - List may be filed by holder of encumbrance.

The holder of any encumbrance on, or interest in, any real estate which is subject to taxation and the owner of which has failed to give in the list thereof for the purposes of taxation, in the manner and within the time prescribed by this chapter, may, personally or by his authorized agent or attorney, file such list in the name of the record owner, within ten days after the expiration of the time limited to such record owner, and without the amount of the statutory penalty for failure to file such list being added thereto. If such list is filed by such authorized agent or attorney, such agent or attorney shall make oath that he is authorized by his principal to sign, execute and file such list and that he has knowledge of the facts therein set forth.

(1949 Rev., S. 1728; June, 1955, S. 1041d.)



Section 12-52 - Assessor not to accept defective list or neglect to return list. Penalty.

Any assessor who accepts the list of any person, not made and perfected according to law, shall forfeit all compensation for acting as assessor and, for each list so accepted, shall be fined not more than fifty dollars. Any assessor who neglects to hand in a list of his taxable property to the assessors of the town in which he resides shall be fined not more than fifty dollars.

(1949 Rev., S. 1729; June, 1955, S. 1042d.)



Section 12-53 - Addition of omitted property. Audits. Penalty.

(a) For purposes of this section: (1) “Omitted property” means property for which complete information is not included in the declaration required to be filed by law with respect to either the total number and type of all items subject to taxation or the true original cost and year acquired of all such items, (2) “books”, “papers”, “documents” and “other records” includes, but is not limited to, federal tax forms relating to the acquisition and cost of fixed assets, general ledgers, balance sheets, disbursement ledgers, fixed asset and depreciation schedules, financial statements, invoices, operating expense reports, capital and operating leases, conditional sales agreements and building or leasehold ledgers, and (3) “designee of an assessor” means a Connecticut municipal assessor certified in accordance with subsection (b) of section 12-40a, a certified public accountant, a revaluation company certified in accordance with section 12-2c for the valuation of personal property, or an individual certified as a revaluation company employee in accordance with section 12-2b for the valuation of personal property.

(b) During the period prescribed by law for the completion of their duties the assessor or board of assessors of each town shall add to the declaration of each taxpayer any taxable property which they have reason to believe is owned by such taxpayer and has been omitted from such declaration. The property so added shall be assessed at the percentage of the actual valuation thereof, as determined by the assessor or board of assessors in accordance with the provisions of sections 12-63 and 12-71, from the best information the assessor or board of assessors can obtain, and twenty-five per cent of the assessment of such omitted property shall be added thereto. The assessor or board of assessors shall notify such person, in accordance with section 12-55, of any such increase in the assessed valuation.

(c) (1) The assessor or board of assessors may perform an audit or require a designee of the assessor to perform an audit of any personal property required to be declared pursuant to section 12-40 or section 12-43. The assessor shall give notice in writing to the owner, custodian or other person having knowledge of any such property or the valuation thereof, of the time and place of such audit with respect to such property. Such notice shall be placed in the hands of such person or left at such person’s usual place of residence or business or shall be sent to such person by registered or certified mail at the last-known place of residence or business not later than three years following the assessment date for which such declaration was required to be filed. Such notice shall direct the person named therein to appear before the assessor or board of assessors, or before a designee of said assessor, with books of account, papers, documents and other records for examination under oath relative to any such property or the valuation thereof. The methodologies used to determine the value of such property during such audit shall remain consistent with the methodologies requested by the assessor to determine the value of such property for the grand list year to which such audit or audits relate.

(2) All taxable property, discovered during such audit and not declared by the owner as required by law, shall be added to the owner’s declaration by such assessor or board of assessors at the percentage of its actual valuation, as determined by the assessor or board of assessors in accordance with the provisions of sections 12-63 and 12-71, and twenty-five per cent of such assessment shall be added thereto. If personal property is discovered during such audit to have been omitted, as defined in subsection (a) of this section, by the taxpayer, the difference between the value originally determined by the assessor and that determined as a result of the audit, shall be added to the taxpayer’s declaration by the assessor at the percentage of its actual valuation pursuant to sections 12-63 and 12-71, plus twenty-five per cent of the assessment of such omitted property.

(3) Notwithstanding the provisions of sections 12-57 and 12-129, if any property is discovered during such audit to be listed in error by the owner, it shall be removed from such owner’s declaration by the assessor or board of assessors.

(4) No person shall be excused from giving testimony or producing books of account, papers, documents and other records on the ground that such testimony and such production of documents will tend to incriminate such person, but such testimony and such production of documentary evidence shall not be used in any criminal proceeding against such person. Any person who fails to appear at the time and place of such audit as designated in such notice, or, having appeared, refuses to answer any pertinent question or who fails to produce the books, papers or other documents mentioned in such notice, shall be guilty of a class D misdemeanor. All property which the assessor or board of assessors believes should have been declared for taxation and was not declared and concerning which sufficient information cannot be obtained by them at such hearing, or any adjournment thereof, shall be added to the list at such percentage of the actual valuation thereof from the best information obtainable by the assessor or board of assessors and twenty-five per cent shall be added to such assessment.

(d) If the assessor or board of assessors of any town adds property to the declaration of any person or makes out a declaration for any person not filing a declaration or increases or decreases the valuation of any taxable property under the provisions of subsection (c) of this section, they shall, within thirty days of the completion of an audit under said subsection (c), give such person notice in writing by mailing the same, postage prepaid, to such person’s last-known address and the same shall be held to be sufficient. Such notice shall include, but not be limited to, an accounting of the additions or deletions segregated by the categories of personal property on the declaration used by personal property owners in said town, a revised copy of the declaration reflecting the changes determined at such audit and information describing the manner in which an appeal may be filed with the board of assessment appeals.

(e) Any person claiming to be aggrieved by the action of the assessor or board of assessors under this section may appeal the doings of the assessor or board of assessors to the board of assessment appeals and the Superior Court as otherwise provided in this chapter, provided such appeal shall be extended in time to the next succeeding board of assessment appeals if the statutory period for the meeting of such board has passed. Any person intending to so appeal to the board of assessment appeals may indicate that taxes paid by such person for any additional assessment added in accordance with this section, during the pendency of such appeal, are paid “under protest” and thereupon such person shall not be liable for any interest on the taxes based upon such additional assessment, provided (1) such person shall have paid not less than seventy-five per cent of the amount of the taxes resulting from such additional assessment within the time specified and (2) the board of assessment appeals reduces the valuation of property or removes items of property from the list of such person so that there is no tax liability related to such additional assessment.

(f) Upon receipt of notice from the assessor or board of assessors of the addition of property to the declaration of any owner, or an increase in the assessment of any property included in such owner’s declaration, the tax collector of the town shall, if such notice is received after the normal billing date, not later than thirty days thereafter mail or hand a bill to such owner based upon the addition of property to said owner’s declaration or the increase in the assessment of any property that had been included in such owner’s declaration added by the assessor or board of assessors. Such tax shall be due and payable and collectible as other municipal taxes and subject to the same liens and processes of collection, except that (1) such tax for the current fiscal year shall be due and payable in an initial or single installment due and payable not sooner than thirty days after the date such bill is mailed or handed to such owner and in any remaining, regular installments as the same are due and payable, and the several installments of the tax so due and payable, shall be equal, and (2) such tax for any prior fiscal year shall be payable not sooner than thirty days after the date such bill is mailed or delivered to such owner and shall include interest from the date or dates such tax for the corresponding grand list would have been due.

(1949 Rev., S. 1730; June, 1955, S. 1043d; 1957, P.A. 673, S. 4, 5; 1963, P.A. 490, S. 8; P.A. 84-477, S. 1, 2; P.A. 86-84, S. 1, 2; P.A. 87-245, S. 4, 10; 87-589, S. 3, 87; P.A. 95-283, S. 33, 68; P.A. 99-189, S. 5, 20; P.A. 00-230, S. 1; P.A. 12-80, S. 57.)

History: 1963 act added reference to Sec. 12-63 in Subsec. (a); P.A. 84-477 changed notice requirement from date prescribed by law for completion of assessors’ duties to at least ten days prior to the end of the assessment year, included a provision for the removal of property listed in error and added Subsecs. (d) and (e) re appeal and payment of taxes on property added to list after normal billing date, effective June 8, 1984, and applicable in any town for the assessment year commencing October 1, 1984, and each assessment year thereafter; P.A. 86-84 amended Subsec. (a) to require notification in the event of an increase in assessed valuation, Subsec. (b) by adding time within which assessor must give notice of any addition to the property tax list of any person and Subsec. (c) requiring notice of the hearing concerning changes by the assessor in the list of any person, added Subsec. (d)(2) requiring that property added to the list of any person be removed by the board of tax review if such person is to avoid liability for interest on additions to the list and amended Subsec. (e) concerning interest applicable to the tax on property added to the list of any person as provided under said Subsec. (e), effective May 6, 1986, and applicable to the assessment year commencing October 1, 1986, and each assessment year thereafter; P.A. 87-245 amended Subsecs. (a) and (b) to increase penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 87-589 made technical change in Subsec. (b); P.A. 95-283 amended Subsec. (d) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 99-189 added definitions of “omitted property”, “books, papers, documents and other records” and “designee of an assessor”, replaced authority to conduct hearings with authority for audits, listed who can perform audits, required auditors to use same methodologies as the assessor used for the property being audited, clarified application of penalty after audit, required notification of the taxpayer of audit results detailing all pre and post audit changes and advising the taxpayer of right to appeal and made technical changes, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 00-230 made technical changes in Subsec. (f); P.A. 12-80 amended Subsec. (c)(4) to replace penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.

Reduction of value of software loaded on computer not an omission from tax declaration on which a penalty may be imposed. 51 CA 508.

Subsec. (b):

Assessor has authority under section to revalue previously assessed personal property. 240 C. 469.



Section 12-53a - Assessment and taxation of new real estate construction.

(a)(1) Completed new construction of real estate completed after any assessment date shall be liable for the payment of municipal taxes based on the assessed value of such completed new construction from the date the certificate of occupancy is issued or the date on which such new construction is first used for the purpose for which same was constructed, whichever is the earlier, prorated for the assessment year in which the new construction is completed. Said prorated tax shall be computed on the basis of the rate of tax applicable with respect to such property, including the applicable rate of tax in any tax district in which such property is subject to tax following completion of such new construction, on the date such property becomes liable for such prorated tax in accordance with this section.

(2) Partially completed new construction of real estate shall be liable for the payment of municipal taxes based on the assessed value of such partially completed new construction as of October first of the assessment year.

(b) The building inspector issuing the certificate shall, within ten days after issuing the same, notify, in writing, the assessor of the town in which the property is situated.

(c) Not later than ninety days after receipt by the assessor of such notice from the building inspector or from a determination by the assessor that such new construction is being used for the purpose for which same was constructed, the assessor shall determine the increment by which assessment for the completed construction exceeds the assessment on the taxable grand list for the immediately preceding assessment date. He shall prorate such amount from the date of issuance of the certificate of occupancy or the date on which such new construction was first used for the purpose for which same was constructed, as the case may be, to the assessment date immediately following and shall add said increment as so prorated to the taxable grand list for the immediately preceding assessment date and shall within five days notify the record owner as appearing on such grand list and the tax collector of the municipality of such additional assessment. Such notice shall include information describing the manner in which an appeal may be filed with the board of assessment appeals. Notwithstanding the provisions of this subsection, for new construction completed after October first but before February first in any assessment year, the assessor shall, not later than ninety days after completion of the duties of the board of assessment appeals, determine the increment in accordance with this subsection.

(d) Any person claiming to be aggrieved by the action of the assessor hereunder may appeal the doings of the assessor to the board of assessment appeals and the Superior Court as otherwise provided in this chapter; provided such appeal shall be extended in time to the next succeeding board of assessment appeals, if the statutory period for the meeting of such board has passed. Any person, intending to so appeal, may indicate that taxes paid by him upon the prorated increment herein specified during the pendency of such appeal are paid “Under Protest” and thereupon he shall not be liable for any interest on the taxes based upon such prorated increment, provided he shall have paid not less than seventy-five per cent of the amount of such taxes within the time specified.

(e) Upon receipt of such notice from the assessor, the tax collector of the town shall, if such notice is received after the normal billing date, within thirty days thereafter mail or hand a bill to the owner based upon an amount prorated by the assessor. Such tax shall be due and payable and collectible as other municipal taxes and subject to the same liens and processes of collection; provided such tax shall be due and payable in an initial or single installment due and payable not sooner than thirty days after the date such bill is mailed or handed to the owner, and in any remaining, regular installments, as the same are due and payable, and the several installments of a tax so due and payable shall be equal.

(f) Nothing herein shall be deemed to authorize the collection of taxes twice in respect of the land upon which the new construction is located.

(1971, P.A. 788; P.A. 75-467, S. 1, 2; P.A. 76-436, S. 299, 681; P.A. 82-226, S. 1, 2; P.A. 95-283, S. 34, 68; P.A. 96-171, S. 3, 16; 96-224, S. 4; P.A. 12-157, S. 1.)

History: P.A. 75-467 amended Subsec. (a) to detail the calculation of the prorated tax; P.A. 76-436 substituted superior court for court of common pleas in Subsec. (d), effective July 1, 1978; P.A. 82-226 amended Subsec. (c) to increase from 15 days to 90 days the time allowed the assessor from commencement of use of new construction to the date of determination of the increased assessed value, which increase is added to the previous assessment list for purposes of imposing the pro rata tax applicable for the remaining portion of the assessment year after commencement of use; P.A. 95-283 amended Subsec. (d) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 96-171 amended Subsec. (c) to add provision requiring the notice to include information describing the manner in which an appeal may be filed with the board of assessment appeals, effective May 31, 1996; P.A. 96-224 amended Subsec. (c) by adding provision re new construction completed after October first but before February first and amended Subsec. (e) to extend the time for the tax collector to mail a bill from 10 to 30 days (Revisor’s note: In Subsec. (c) the references to “October 1” and “February 1” were changed editorially by the Revisors to “October first” and “February first”, respectively, for consistency with customary statutory usage); P.A. 12-157 amended Subsec. (a) by designating existing provision as Subdiv. (1) and adding “based on the assessed value of such completed new construction” therein, and adding Subdiv. (2) re partially completed new construction, effective October 1, 2012, and applicable to assessment years commencing on or after that date.



Section 12-54 - Examination by assessors when declaration not filed.

Each person liable to give in a declaration of such person’s taxable tangible personal property and failing to do so may, within sixty days after the expiration of the time fixed by law for filing such declaration, be notified in writing by the assessors or a majority of them to appear before them to be examined under oath as to such person’s property liable to taxation and for the purpose of verifying a declaration made out by them under the provisions of section 12-42. Any person who wilfully neglects or refuses to appear before the assessors and make oath as to such person’s taxable property within ten days after having been so notified or who, having appeared, refuses to answer shall be fined not more than one thousand dollars. The assessors shall promptly notify the proper prosecuting officers of any violation of any provision of this section. Nothing in this section shall be construed to preclude the assessor from performing an audit of such person’s taxable personal property, as provided in section 12-53.

(1949 Rev., S. 1731; June, 1955, S. 1044d; P.A. 99-189, S. 6, 20.)

History: P.A. 99-189 clarified right of assessor to audit property of taxpayers not filing declaration, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.



Section 12-55 - Publication of grand list. Changes in valuation. Notice of assessment increase.

(a) On or before the thirty-first day of January of each year, except as otherwise specifically provided by law, the assessors or board of assessors shall publish the grand list for their respective towns. Each such grand list shall contain the assessed values of all property in the town, reflecting the statutory exemption or exemptions to which each property or property owner is entitled, and including, where applicable, any assessment penalty added in accordance with section 12-41 or 12-57a for the assessment year commencing on the October first immediately preceding. The assessor or board of assessors shall lodge the grand list for public inspection, in the office of the assessor on or before said thirty-first day of January, or on or before the day otherwise specifically provided by law for the completion of such grand list. The town’s assessor or board of assessors shall take and subscribe to the oath, pursuant to section 1-25, which shall be certified by the officer administering the same and endorsed upon or attached to such grand list. For the grand list of October 1, 2000, and each grand list thereafter, each assessor or member of a board of assessors who signs the grand list shall be certified in accordance with the provisions of section 12-40a.

(b) Prior to taking and subscribing to the oath upon the grand list, the assessor or board of assessors shall equalize the assessments of property in the town, if necessary, and make any assessment omitted by mistake or required by law. The assessor or board of assessors may increase or decrease the valuation of any property as reflected in the last-preceding grand list, or the valuation as stated in any personal property declaration or report received pursuant to this chapter. In each case of any increase in valuation of a property above the valuation of such property in the last-preceding grand list, or the valuation, if any, stated by the person filing such declaration or report, the assessor or board of assessors shall mail a written notice of assessment increase to the last-known address of the owner of the property the valuation of which has increased. All such notices shall be subject to the provisions of subsection (c) of this section. Notwithstanding the provisions of this section, a notice of increase shall not be required in any year with respect to a registered motor vehicle the valuation of which has increased. In the year of a revaluation, the notice of increase sent in accordance with subsection (f) of section 12-62 shall be in lieu of the notice required by this section.

(c) Each notice of assessment increase sent pursuant to this section shall include: (1) The valuation prior to and after such increase; and (2) information describing the manner in which an appeal may be filed with the board of assessment appeals. If a notice of assessment increase affects the value of personal property and the assessor or board of assessors used a methodology to determine such value that differs from the methodology previously used, such notice shall include a statement concerning such change in methodology, which shall indicate the current methodology and the one that the assessor or assessors used for the valuation prior to such increase. Each such notice shall be mailed not earlier than the assessment date and not later than the tenth calendar day immediately following the date on which the assessor or board of assessors signs and attests to the grand list. If any such assessment increase notice is sent later than the time period prescribed in this subsection, such increase shall become effective on the next succeeding grand list.

(1949 Rev., S. 1734; 1957, P.A. 324; P.A. 79-149, S. 1, 2; P.A. 87-95, S. 1, 2; 87-245, S. 5, 10; P.A. 95-283, S. 2, 68; P.A. 96-171, S. 4, 16; P.A. 97-68, S. 1, 3; 97-254, S. 5, 6; P.A. 99-189, S. 7, 20; P.A. 03-269, S. 1.)

History: P.A. 79-149 made notice of increased assessment mandatory at all times, rather than dependent upon request of person in cases where valuation higher than that stated by person filing, and detailed the contents of the notice, effective May 16, 1979, and applicable to the assessment list in any town for 1979 and any assessment list thereafter; P.A. 87-95 added Subsec. (b) providing that written notice of assessment increases as required in Subsec. (a) shall be mailed to property owners on or before the tenth day following the date on which the grand list abstract is signed and attested to by the assessor and that if such notice of increase is mailed later than required, such increase shall not become effective until the next succeeding grand list, effective May 6, 1987, and applicable to the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 87-245 increased penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 95-283 amended Subsec. (a) to require assessors who sign grand list of October 1, 2000, and thereafter, to be certified and Subsec. (b) to replace on or before the tenth day with no earlier than the assessment date and no later than the tenth calendar day, effective July 6, 1995; P.A. 96-171 amended Subsec. (a) to add provision requiring the notice to include information describing the manner in which an appeal may be filed with the board of assessment appeals, effective May 31, 1996; P.A. 97-68 amended Subsec. (a) to eliminate the notice under Sec. 12-55 in any year that a notice is sent under Sec. 12-62(f), effective May 27, 1997, and applicable to assessment years commencing on and after October 1, 1997; P.A. 97-254 amended Subsec. (a) to add provision re notice sent in accordance with Sec. 12-62(f) in year of revaluation and deleted “or any improvement thereon” with respect to increase, effective June 27, 1997; P.A. 99-189 amended Subsec. (a) to provide that grand lists be kept in the assessor’s office instead of town clerks office and that assessor required to notify taxpayer when methodology changes, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 03-269 substantially revised section, deleting former Subsecs. (a) and (b) and adding new Subsecs. (a) to (c), inclusive, re publication of grand lists, changes in property valuation and notices of assessment increases, effective July 1, 2003.

See Sec. 12-117 re extension of time for assessors and boards of tax review to complete their duties.

Cited. 3 CA 393. Statute authorizes but does not compel municipal tax assessor to conduct interim revaluations of property to achieve a fair and equal assessment for all taxpayers. Thus, assessor may increase real property assessment between decennial revaluations when a sale of property in question demonstrates that the property has greatly increased in value in relation to other properties in the municipality. 70 CA 442.

Does not limit public inspection to completed grand lists. 32 CS 583. Imposes only an affirmative duty to make completed grand lists available for public inspection and is not inconsistent with Secs. 1-19 and 1-20. Id., 590.



Section 12-56 - Assessors may take lists and abstract of previous year.

The assessors, while in session to perfect the lists and make the abstract thereof, may take from the town clerk’s office the lists and abstract of the town for the previous year.

(1949 Rev., S. 1732.)



Section 12-57 - Certificates of correction.

(a) When it has been determined by the assessors of a municipality that tangible personal property has been assessed when it should not have been, the assessors shall, not later than three years following the tax due date relative to the property, issue a certificate of correction removing such tangible personal property from the list of the person who was assessed in error, whether such error resulted from information furnished by such person or otherwise. If such tangible personal property was subject to taxation on the same grand list by such municipality in the name of some other person and was not so previously assessed in the name of such other person, the assessor shall add such tangible personal property to the list of such other person and, in such event, the tax shall be levied upon, and collected from, such other person. If such tangible personal property should have been subject to taxation for the same taxing period on the grand list of another municipality in this state, the assessors shall promptly notify, in writing, the assessors of the municipality where the tangible personal property should be properly assessed and taxed, and the assessors of such municipality shall assess such tangible personal property and shall thereupon issue a certificate of correction adding such tangible personal property to the list of the person owning such property, and the tax thereon shall be levied and collected by the tax collector. Each such certificate of correction shall be made in duplicate, one copy of which shall be filed with the tax collector of such municipality and the other kept by the assessors in accordance with a records retention schedule issued by the Public Records Administrator.

(b) When it has been determined by the assessors of a municipality, at any time, that a motor vehicle registered with the Department of Motor Vehicles has been assessed when it should not have been, the assessors shall issue a certificate of correction removing such vehicle from the list of the person who was assessed in error, and, if such vehicle should have been subject to taxation for the same taxing period on the grand list of another municipality in this state, the assessors shall promptly notify, in writing, the assessors of the municipality where the vehicle should be properly assessed and taxed, and the assessors of such municipality shall assess such vehicle and shall thereupon issue a certificate of correction adding such vehicle to the list of the person owning such vehicle, and the tax thereon shall be levied and collected by the tax collector.

(1949 Rev., S. 1733; 1955, S. 1045d; 1961, P.A. 24, S. 1; P.A. 86-153, S. 3, 5; P.A. 99-189, S. 8, 20.)

History: 1961 act extended section’s application to all tangible personal property instead of only motor vehicles, extended length of time for issuing a certificate to one year subsequent to date tax was paid and made issuance of a certificate within the time limit mandatory in all situations listed, including any time when property has been mistakenly assessed; P.A. 86-153 amended the provision for removal of personal property from a person’s list, in which such property is included in error, by adding the phrase that a certificate of correction shall be issued “whether such error resulted from information furnished by such person or otherwise”; P.A. 99-189 deleted a portion of existing provisions, designated remaining portion as Subsec. (a), required certificate of correction to be issued not later than three years following the tax due date, added provisions re tangible personal property subject to tax on same grand list in the name of another person, and added new Subsec. (b) re certificates of correction for motor vehicles, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.

See Sec. 12-126 re abatement or refund of tax on tangible personal property assessed in more than one municipality.



Section 12-57a - Leased personal property and name of owner thereof to be included for information purposes in declaration of lessee.

(a) Any personal property subject to a contract of lease, except any motor vehicle registered with the Commissioner of Motor Vehicles, which property is in the possession of the lessee on any assessment day in the municipality in which the lessee resides, shall, for information purposes only, be included in the personal property declaration of the lessee as an individual entry or as part of a list of such leased property in the possession of the lessee on such assessment day. Such entry or declaration may be in the form of an attachment or a separate category of property in such declaration and with respect to each item of such leased property, the lessee shall be required to include the name and address of the owner of such property and the term of the lease applicable thereto. In the event the lessee is not required to submit a personal property declaration in such municipality, any such items of leased personal property shall be recorded in such form as used for purposes of personal property declarations, adding thereto identification of such property as leased personal property and including with respect to each item of such property the name and address of the owner thereof.

(b) Whenever any such lessee of personal property fails to file the information required in this section, it shall be assumed that any such property in the lessee’s possession is owned by the lessee, who shall be subject to the penalty as provided in section 12-42 in the same manner as any owner of personal property who fails to file a personal property declaration as required.

(P.A. 86-115, S. 1, 2; P.A. 99-189, S. 9, 20.)

History: P.A. 86-115 effective May 8, 1986, and applicable to the assessment list in any municipality for the assessment year commencing October 1, 1986, and each assessment year thereafter; P.A. 99-189 changed list to declaration and made technical changes, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.



Section 12-58 - Declaration of property of manufacturers and traders.

The property of any trading, mercantile, manufacturing or mechanical business shall be assessed in the name of the owner or owners on the first day of October or such other assessment date as is specially provided by law in the town where the business is carried on; and the personal property declaration of any such owner or owners shall be given in by the person having charge of such business residing in such town, when the owner or owners do not reside therein. The amount of goods on hand for consumption in any such business, including finished and partly finished goods and raw materials and supplies, so assessed shall be the monthly average quantity of goods or supplies on hand during the year ending on the first day of October if such owner or owners has or have owned such business during the whole of such year or the monthly average quantity of goods on hand during the portion of the year ending on such date as such owner or owners has or have owned such business if such owner or owners has or have owned such business during only a portion or portions of such year, but this rule shall not apply to furniture, fixtures and machinery which are not for sale in the regular course of any such business. Furniture, fixtures and machinery on hand on the assessment date but not for sale in the regular course of business shall be listed for taxation under such of the other provisions of the general statutes and of special acts as are applicable. This section shall apply to the property of all persons, whether residents of this state or not, and to the property of all corporations, whether domestic or foreign. The word “town” as used herein includes a consolidated town and city and a consolidated town and borough.

(1949 Rev., S. 1750; 1953, S. 1049d; February, 1965, P.A. 461, S. 1; P.A. 99-189, S. 10, 20.)

History: 1965 act made October first the assessment date unless specially provided, deleted references to cities and boroughs, clarified provisions for calculation of assessment and defined “town”; P.A. 99-189 changed list to declaration and made technical changes, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.

See Sec. 12-24b re repeal of inconsistent special acts.

Where, in action to collect taxes levied under section, defendant asserted tax is unconstitutional, plaintiff is entitled to summary judgment since such a defense could not be properly made in such an action and there was no genuine issue as to any material fact. 25 CS 466. Taxpayer claiming to be aggrieved may seek relief as provided by Sec. 12-118 or 12-119 or may pay the tax, under proper protest, and sue to recover such money as was illegally paid. He may not, in an action to collect the tax, contest the valuation placed on his property. Id.



Section 12-59 - Declaration of corporation property. Stockholders exempt.

The whole property in this state of each corporation organized under the law of this state, whose stock is not liable to taxation, and which is not required to pay a direct tax to this state in lieu of other taxes, and whose property is not expressly exempt from taxation, and the whole property in this state of each corporation organized under the law of any other state or country, including each foreign municipal electric utility, shall be set in the grand list and shall be liable to taxation in the same manner as the property of individuals. The stockholders of any corporation, the whole property of which is assessed and taxed in its name, shall be exempt from assessment or taxation for their stock therein. As used in this section, “foreign municipal electric utility” means a town, city, borough or any municipal corporation, department or agency thereof, of a state other than this state, whether or not separately incorporated, which is authorized under the laws of the state in which it is organized or resident to generate and transmit electric energy and which holds property in this state.

(1949 Rev., S. 1751; P.A. 73-442, S. 1; P.A. 82-458, S. 2, 3; P.A. 99-189, S. 11, 20; P.A. 02-103, S. 43.)

History: P.A. 73-442 included foreign municipal electric utility under provisions of section and defined the term; P.A. 82-458 made changes concerning taxation of personal property of a corporation corresponding to those made in relation to such property of an individual in amendments to Sec. 12-43, with personal property to be subject to tax in the town in which it is located on the assessment date if located in such town for three months or more in the year immediately preceding such assessment date, effective June 8, 1982, and applicable in any town with respect to assessment years commencing October 1, 1981, and thereafter; P.A. 99-189 deleted obsolete definition of “permanently located” and language re real estate and clarified reference to grand list, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 02-103 made a technical change.

Where plaintiff’s computer system was located in town for more than seven of the twelve months preceding the assessment date but was removed from the state before said date and was only partially owned by plaintiff on assessment date, held that jurisdictional basis for assessment has been provided by advantages afforded plaintiff by town during time property was in town and statute is constitutionally unassailable. 26 CS 201. Computer installations within state do not constitute “establishments” within meaning of statute. Leasing activities do not constitute “transacting business” in Connecticut. 29 CS 129. Cited. 30 CS 318.



Section 12-60 - Correction of clerical error in assessment.

Any clerical omission or mistake in the assessment of taxes may be corrected according to the fact by the assessors or board of assessment appeals, not later than three years following the tax due date relative to which such omission or mistake occurred, and the tax shall be levied and collected according to such corrected assessment. In the event that the issuance of a certificate of correction results in an increase to the assessment list of any person, written notice of such increase shall be sent to such person’s last-known address by the assessor or board of assessment appeals within ten days immediately following the date such correction is made. Such notice shall include, with respect to each assessment list corrected, the assessment prior to and after such increase and the reason for such increase. Any person claiming to be aggrieved by the action of the assessor under this section may appeal the doings of the assessor to the board of assessment appeals as otherwise provided in this chapter, provided such appeal shall be extended in time to the next succeeding board of assessment appeals if the meetings of such board for the grand list have passed. Any person intending to so appeal to the board of assessment appeals may indicate that taxes paid by him for any additional assessment added in accordance with this section, during the pendency of such appeal, are paid “under protest” and thereupon such person shall not be liable for any interest on the taxes based upon such additional assessment, provided (1) such person shall have paid not less than seventy-five per cent of the amount of such taxes within the time specified or (2) the board of assessment appeals reduces valuation or removes items of property from the list of such person so that there is no tax liability related to additional assessment.

(1949 Rev., S. 1735; P.A. 90-101, S. 1; P.A. 95-283, S. 35, 68.)

History: P.A. 90-101 added limitation that any clerical omission or mistake may not be corrected later than three years following the tax due date and related provision re increase in notice of the assessment and procedure for appeal to the board of tax review, including payment under protest during pendency of the appeal; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.

Cited. 33 CA 270.

No time limit for making correction. 4 CS 391.



Section 12-61 - Special assessment forms; approval of secretary.

The assessor or board of assessors of any municipality, having obtained the approval of the Secretary of the Office of Policy and Management, shall have authority to use any special assessment form in lieu of any form prescribed by the secretary. In the event of such approval of any special form, such assessor or board shall not be required to use any general form prescribed by the secretary for which such special form is a substitute. No special form shall be approved by the Secretary of the Office of Policy and Management unless all the information which would be available on the general form is also available thereon. The secretary may, at any time, rescind approval of any special form and the regular form required by law shall be used in such municipality beginning with its next succeeding assessment date, unless in the interim another special form has been approved.

(1949 Rev., S. 1736; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 99-89, S. 1, 10.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 99-89 specified that the special form is in lieu of the form prescribed by the Secretary of the Office of Policy and Management and made technical changes, effective June 3, 1999.



Section 12-62 - Revaluation of real property. Regulations. Treatment of certain Indian lands.

(a) As used in this chapter:

(1) “Assessor” means the person responsible for establishing property assessments for purposes of a town’s grand list and includes a board of assessors;

(2) “Field review” means the process by which an assessor, a member of an assessor’s staff or person designated by an assessor examines each parcel of real property in its neighborhood setting, compares observable attributes to those listed on such parcel’s corresponding property record, makes any necessary corrections based on such observation and verifies that such parcel’s attributes are accounted for in the valuation being developed for a revaluation;

(3) “Full inspection” or “fully inspect” means to measure or verify the exterior dimensions of a building or structure and to enter and examine the interior of such building or structure in order to observe and record or verify the characteristics and conditions thereof, provided permission to enter such interior is granted by the property owner or an adult occupant;

(4) “Real property” means all the property described in section 12-64;

(5) “Revaluation” or “revalue” means to establish the present true and actual value of all real property in a town as of a specific assessment date;

(6) “Secretary” means the Secretary of the Office of Policy and Management, or said secretary’s designee; and

(7) “Town” means any town, consolidated town and city or consolidated town and borough.

(b) (1) Commencing October 1, 2006, each town shall implement a revaluation not later than the first day of October that follows, by five years, the October first assessment date on which the town’s previous revaluation became effective, provided, a town that opted to defer a revaluation, pursuant to section 12-62l, shall implement a revaluation not later than the first day of October that follows, by five years, the October first assessment date on which the town’s deferred revaluation became effective. The town shall use assessments derived from each such revaluation for the purpose of levying property taxes for the assessment year in which such revaluation is effective and for each assessment year that follows until the ensuing revaluation becomes effective.

(2) When conducting a revaluation, an assessor shall use generally accepted mass appraisal methods which may include, but need not be limited to, the market sales comparison approach to value, the cost approach to value and the income approach to value. Prior to the completion of each revaluation, the assessor shall conduct a field review. Except in a town that has a single assessor, the members of the board of assessors shall approve, by majority vote, all valuations established for a revaluation.

(3) An assessor, member of an assessor’s staff or person designated by an assessor may, at any time, fully inspect any parcel of improved real property in order to ascertain or verify the accuracy of data listed on the assessor’s property record for such parcel. Except as provided in subdivision (4) of this subsection, the assessor shall fully inspect each such parcel once in every ten assessment years, provided, if the full inspection of any such parcel occurred in an assessment year preceding that commencing October 1, 1996, the assessor shall fully inspect such parcel not later than the first day of October of 2009, and shall thereafter fully inspect such parcel in accordance with this section. Nothing in this subsection shall require the assessor to fully inspect all of a town’s improved real property parcels in the same assessment year and in no case shall an assessor be required to fully inspect any such parcel more than once during every ten assessment years.

(4) An assessor may, at any time during the period in which a full inspection of each improved parcel of real property is required, send a questionnaire to the owner of such parcel to (A) obtain information concerning the property’s acquisition, and (B) obtain verification of the accuracy of data listed on the assessor’s property record for such parcel. An assessor shall develop and institute a quality assurance program with respect to responses received to such questionnaires. If satisfied with the results of said program concerning such questionnaires, the assessor may fully inspect only those parcels of improved real property for which satisfactory verification of data listed on the assessor’s property record has not been obtained and is otherwise unavailable. The full inspection requirement in subdivision (3) of this subsection shall not apply to any parcel of improved real property for which the assessor obtains satisfactory verification of data listed on the assessor’s property record.

(c) The following shall be available for public inspection in the assessor’s office, in the manner provided for access to public records in subsection (a) of section 1-210, not later than the date written notices of real property valuations are mailed in accordance with subsection (f) of this section: (1) Any criteria, guidelines, price schedules or statement of procedures used in such revaluation by the assessor or by any revaluation company that the assessor designates to perform mass appraisal or field review functions, all of which shall continue to be available for public inspection until the town’s next revaluation becomes effective; and (2) a compilation of all real property sales in each neighborhood for the twelve months preceding the date on which each revaluation is effective, the selling prices of which are representative of the fair market values of the properties sold, which compilation shall continue to be available for public inspection for a period of not less than twelve months immediately following a revaluation’s effective date. If the assessor changes any property valuation as determined by the revaluation company, the assessor shall document, in writing, the reason for such change and shall append such written explanation to the property card for the real estate parcel whose revaluation was changed. Nothing in this subsection shall be construed to permit the assessor to post a plan or drawing of a dwelling unit of a residential property’s interior on the Internet or to otherwise publish such plan or drawing.

(d) (1) The chief executive officer of a town shall notify the Secretary of the Office of Policy and Management that the town is effecting a revaluation by sending a written notice to the secretary not later than thirty days after the date on which such town’s assessor signs a grand list that reflects assessments of real property derived from a revaluation. Any town that fails to effect a revaluation for the assessment date required by this section shall be subject to a penalty effective for the fiscal year commencing on the first day of July following such assessment date, and continuing for each successive fiscal year in which the town fails to levy taxes on the basis of such revaluation, provided the secretary shall not impose such penalty with respect to any assessment year in which the provisions of subsection (b) of section 12-117 are applicable. Such penalty shall be the forfeit of the amount otherwise allocable to such town pursuant to section 7-536, and the loss of fifty per cent of the amount of the grant that is payable to such town pursuant to sections 3-55i, 3-55j and 3-55k. Upon imposing said penalty, the secretary shall notify the chief executive officer of the amount of the town’s forfeiture for said fiscal year and that the secretary’s certification to the State Comptroller for the payments of such grant in said year shall reflect the required reduction.

(2) The secretary may waive such penalty if, in the secretary’s opinion, there appears to be reasonable cause for the town not having implemented a revaluation for the required assessment date, provided the chief executive officer of the town submits a written request for such waiver. Reasonable cause shall include: (A) An extraordinary circumstance or an act of God, (B) the failure on the part of any revaluation company to complete its contractual duties in a time and manner allowing for the implementation of such revaluation, and provided the town imposed the sanctions for such failure provided in a contract executed with said company, (C) the assessor’s death or incapacitation during the conduct of a revaluation, which results in a delay of its implementation, or (D) an order by the superior court for the judicial district in which the town is located postponing such revaluation, or the potential for such an order with respect to a proceeding brought before said court. The chief executive officer shall submit such written request to the secretary not earlier than thirty business days after the date on which the assessor signs a grand list that does not reflect real property assessments based on values established for such required revaluation, and not later than thirty days preceding the July first commencement date of the fiscal year in which said penalty is applicable. Such request shall include the reason for the failure of the town to comply with the provisions of subsection (b) of this section. The chief executive officer of such town shall promptly provide any additional information regarding such failure that the secretary may require. Not later than sixty days after receiving such request and any such additional information, the secretary shall notify the chief executive officer of the secretary’s decision to grant or deny the waiver requested, provided the secretary may delay a decision regarding a waiver related to a potential court order until not later than sixty days after the date such court renders the decision. The secretary shall not grant a penalty waiver under the provisions of this subsection with respect to consecutive years unless the General Assembly approves such action.

(e) When conducting a revaluation, an assessor may designate a revaluation company certified in accordance with section 12-2b to perform property data collection, analysis of such data and any mass appraisal valuation or field review functions, pursuant to a method or methods the assessor approves, and may require such company to prepare and mail the valuation notices required by subsection (f) of this section, provided nothing in this subsection shall relieve any assessor of any other requirement relating to such revaluation imposed by any provisions of the general statutes, any public or special act, the provisions of any municipal charter that are not inconsistent with the requirements of this section, or any regulations adopted pursuant to subsection (g) of this section.

(f) Not earlier than the assessment date that is the effective date of a revaluation and not later than the tenth calendar day immediately following the date on which the grand list for said assessment date is signed, the assessor shall mail a written notice to the last-known address of the owner of each parcel of real property that was revalued. Such notice shall include the valuation of such parcel as of said assessment date and the valuation of such parcel in the last-preceding assessment year, and shall provide information describing the property owner’s rights to appeal the valuation established for said assessment date, including the manner in which an appeal may be filed with the board of assessment appeals.

(g) The secretary shall adopt regulations, in accordance with the provisions of chapter 54, which an assessor shall use when conducting a revaluation. Such regulations shall include (1) provisions governing the management of the revaluation process, including, but not limited to, the method of compiling and maintaining property records, documenting the assessment year during which a full inspection of each parcel of improved real property occurs, and the method of determining real property sales data in support of the mass appraisal process, and (2) provisions establishing criteria for measuring the level and uniformity of assessments generated from a revaluation, provided such criteria shall be applicable to different classes of real property with respect to which a sufficient number of property sales exist. Certification of compliance with not less than one of said regulatory provisions shall be required for each revaluation and the assessor shall, not later than the date on which the grand list reflecting assessments of real property derived from a revaluation is signed, certify to the secretary and the chief executive officer, in writing, that the revaluation was conducted in accordance with said regulatory requirement. Any town effecting a revaluation with respect to which an assessor is unable to certify such compliance shall be subject to the penalty provided in subsection (d) of this section. In the event the assessor designates a revaluation company to perform mass appraisal valuation or field review functions with respect to a revaluation, the assessor and the employee of said company responsible for such function or functions shall jointly sign such certification. The assessor shall retain a copy of such certification and any data in support thereof in the assessor’s office. The provisions of subsection (c) of this section concerning the public inspection of criteria, guidelines, price schedules or statement of procedures used in a revaluation shall be applicable to such certification and supporting data.

(h) This section shall require the revaluation of real property (1) designated within the 1983 Settlement boundary and taken into trust by the federal government for the Mashantucket Pequot Tribal Nation before June 8, 1999, or (2) taken into trust by the federal government for the Mohegan Tribe of Indians of Connecticut.

(1949 Rev., S. 1737; 1949, 1951, S. 1046d; P.A. 74-253; P.A. 79-28, S. 1, 2; 79-485; P.A. 89-251, S. 190, 203; P.A. 91-296, S. 1, 5; P.A. 92-197, S. 1, 3; 92-221, S. 1, 3; P.A. 93-373; P.A. 95-283, S. 3, 68; P.A. 96-171, S. 5–7, 16; 96-218, S. 1, 5, 6; P.A. 97-68, S. 2, 3; 97-254, S. 1, 6; P.A. 98-242, S. 4, 9; P.A. 99-108, S. 1, 2; 99-189, S. 18, 20; P.A. 00-229, S. 3, 7; P.A. 02-49, S. 1, 2; May Sp. Sess. P.A. 04-2, S. 33; P.A. 06-148, S. 1; P.A. 07-246, S. 8; P.A. 09-196, S. 4; P.A. 13-291, S. 1.)

History: P.A. 74-253 replaced obsolete reference to February 1, 1930, as date for commencement of 10-year revaluations with reference to October 1, 1978, and clarified that first required revaluation after that time be no later than 10 years after last preceding revaluation; P.A. 79-28 replaced “thereafter” with “after each such revaluation” for clarity; P.A. 79-485 added Subsec. (b) requiring that criteria etc. used in revaluation be available for public inspection; P.A. 89-251 added new Subsec. (b) providing that a revaluation of all real estate within 5 years of a revaluation conducted by physical observation, may be conducted by use of a statistical method of adjustment without viewing the real estate, Subsec. (d) providing that any municipality which has not revalued all real estate in the tenth year following the last preceding revaluation, or sooner, shall be required to revalue all real estate not later than October 1, 1991, Subsec. (e) requiring filing of written notice of revaluation with the secretary of the office of policy and management not later than five business days following final action establishing a mill rate for the revalued grand list, and providing that any municipality failing to comply with this section shall forfeit 10% of total state grants-in-aid to such municipality for the fiscal year next following the assessment date on which the required revaluation was not implemented, with an additional provision allowing waiver of such forfeiture by the secretary of the office of policy and management under certain conditions and Subsec. (f) providing that any municipality which has implemented the program of property tax surcharges and credits under Sec. 12-62d shall revalue no later than 5 years following the last preceding revaluation and every 5 years thereafter, allowing revaluation by statistical adjustment in certain cases as provided in Subsec. (b) of this section; P.A. 91-296 provided that the revaluations required by this section would not be required until October 1, 1992, rather than October 1, 1991; P.A. 92-197 provided that the revaluations required by this section would not be required until October 1, 1993, rather than October 1, 1992; P.A. 92-221 added Subsec. (g) regarding designation of revaluation companies and amended Subsec. (c) to conform with its provisions, effective June 1, 1992, and applicable to assessment years of municipalities commencing on or after October 1, 1992; P.A. 93-373 amended Subsec. (b) authorizing municipalities under certain conditions to annually conduct a revaluation by use of a statistical method; P.A. 95-283 amended Subsec. (a) to provide that commencing October 1, 1996, real estate be revalued every 12 years, instead of 10 years, by physical inspection and by statistical method every 4 years following the physical revaluation, deleted portion of Subsec. (b) re 5 year physical revaluation, deleted Subsec. (f) re towns which implemented a program of property tax surcharges and credits, relettered remaining Subsecs., added new Subsec. (g) re notice of revaluation and right to appeal, and made technical changes effective July 6, 1995; P.A. 96-171 amended Subsec. (a) to authorize “designees” of assessors to perform statistical revaluations, amended Subsec. (c) to require criteria, guidelines, price schedules or statement of procedures to continue to be available for public inspection until the next revaluation becomes effective and replace “October 1, 1979” with “October 1, 1996”, and amended Subsec. (g) to replace “appeal such revaluation” with “appeal the valuation of his property” and require the notice to include information on the manner in which an appeal may be filed with the board of assessment appeals, effective May 31, 1996; P.A. 96-218 provided a schedule for when towns must begin implementing physical and statistical revaluation cycles, added provision allowing assessor to have fulfilled the physical observation requirement if this was done within 4 years of the next scheduled physical revaluation, deleted Subsec. (d) re 10-year cycle and relettered remaining Subsecs. and made conforming and technical changes, and enacted new provision re agreements by contiguous towns which was added editorially by the Revisor as Subsec. (g), effective June 4, 1996; P.A. 97-68 amended Subsec. (f) by adding provision establishing time for mailing of the notice, effective May 27, 1997, and applicable to assessment years commencing on and after October 1, 1997; P.A. 97-254 deleted existing Subsec. (a)(1) and (2) and inserted new provisions effective October 1, 1997, re revaluing of all real estate in accordance with new schedule in new Subsec. (b), deleted existing Subsec. (b), amended Subsec. (f) to add requirement re when written revaluation notices must be sent out and made technical changes, effective June 27, 1997; P.A. 98-242 added new Subsec. (h) to allow one-time election by a town to revalue earlier than the date required by section, effective July 1, 1998; P.A. 99-108, designated Subsec. (i) by the Revisors, prohibited requiring a municipality to revalue prior to year of next revaluation, effective June 3, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1997; P.A. 99-189 amended Subsec. (d) to add provisions re postponement of revaluation for extraordinary circumstances and procedure and agreement with the Office of Policy and Management for waiver and made technical changes, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 00-229 added Subsec. (j) re revaluation of certain Indian land, effective June 1, 2000, and applicable to assessment years commencing on and after October 1, 1998; P.A. 02-49 amended Subsec. (h)(2) to provide that, starting October 1, 2002, a town performing its revaluation before the time established in Subsec. (b) shall effect its next subsequent revaluation on the assessment date that is 4 years after the applicable date provided in Subsec. (b) instead of performing such revaluation 4 years after its early revaluation date and added Subsec. (k) exempting a municipality from conducting its next scheduled revaluation based on statistical calculations with respect to level of assessment, coefficient of dispersion and price related differential re all properties and properties in specific classes, effective May 9, 2002; May Sp. Sess. P.A. 04-2 amended Subsec. (a) to provide for physical inspection every 10 years and amended Subsec. (b) to delete former schedule for revaluation and to provide for revaluation every 5 years, effective October 1, 2003, and applicable to assessment years commencing on or after that date; P.A. 06-148 entirely replaced existing section with new Subsecs. (a) to (h), inclusive, adding definitions, requiring revaluations every 5 years, providing inspection requirements, requiring certain public documents, requiring notice to the Office of Policy and Management of town revaluation, allowing use of revaluation company, specifying notice provisions, requiring regulations and exempting certain Indian tribe land from revaluation, effective June 6, 2006, and applicable to assessment years commencing on or after October 1, 2006; P.A. 07-246 amended Subsec. (c) to provide that nothing in subsection shall be construed to permit publication or posting on the Internet of a plan or drawing of certain dwelling units; P.A. 09-196 amended Subsec. (c) by requiring assessor to document any changes in property valuation as determined by revaluation company, effective July 8, 2009; P.A. 13-291 amended Subsec. (h) to require revaluation of certain Indian lands, effective July 1, 2013, and applicable to assessment years commencing on or after October 1, 2013.



Section 12-62a - Uniform assessment date and rate.

(a) Each municipality, as defined in section 7-381, shall establish a uniform assessment date of October first.

(b) Each such municipality shall assess all property for purposes of the local property tax at a uniform rate of seventy per cent of present true and actual value, as determined under section 12-63.

(c) Repealed by P.A. 96-171, S. 15, 16.

(d) Repealed by P.A. 96-171, S. 15, 16.

(e) Repealed by P.A. 06-148, S. 10 and P.A. 06-176, S. 4.

(f) Repealed by P.A. 06-148, S. 10 and P.A. 06-176, S. 4.

(g) Repealed by P.A. 83-465, S. 3, 4.

(P.A. 74-299, S. 1, 3, 4; P.A. 76-338, S. 4, 8; P.A. 78-256, S. 3, 4; 78-339, S. 1, 3; P.A. 79-612, S. 1, 2; P.A. 80-321, S. 1, 3; 80-427, S. 1, 2; P.A. 82-410, S. 2, 4; P.A. 83-465, S. 1, 3, 4; P.A. 84-428, S. 1, 4 P.A. 92-197, S. 2, 3; P.A. 96-171, S. 8, 15, 16; 96-218, S. 2, 6; P.A. 97-254, S. 2, 6; P.A. 06-148, S. 10; 06-176, S. 4.)

History: P.A. 76-338 amended Subsec. (a) to set separate commencement date for assessment of motor vehicles and amended provision concerning municipalities with assessment dates other than October first to allow them to have two assessment dates in years before their conversion to uniform date as well as in the year during which conversion takes place; P.A. 78-256 added Subsec. (c) re deferred increases, codified as Subsec. (e); P.A. 78-339 added Subsecs. (c) and (d) re effect of residential real property percentages on assessment rate; P.A. 79-612 amended Subsec. (e) to delete phrase limiting deferred assessments to cases in which overall rise is 30% or more and to add provisions re assessment of new constructions and added Subsec. (f) re continuance or discontinuance of deferred assessments of 1977 and 1978; P.A. 80-321 amended Subsec. (c) to specifically state that provisions are subject to Subsecs. (d) and (g), amended Subsec. (d) to postpone 70% rate from 1980 to 1984 to add provision governing assessments during the interim and added Subsec. (g) detailing assessments during interim, effective May 17, 1980, and applicable to municipal assessment years commencing October 1, 1980, and thereafter; P.A. 80-427 extended provisions of Subsec. (e) to include assessments up to 1981 and made changes in Subsec. (f) to reflect the broader application of Subsec. (e), effective May 20, 1980, and applicable to assessment years commencing October 1, 1979, to October 1, 1981, inclusive; P.A. 82-410 amended Subsec. (e) to allow municipalities in assessment years commencing in 1982 and 1983 to add increased assessed values of real property, resulting from general revaluation, to the assessment list in equal increments over a period of up to five years including the year of revaluation, which option prior to this amendment was not allowed under said Subsec. (e) after the assessment year commencing October 1, 1981; P.A. 83-465 replaced previously existing Subsec. (d) with new subsection to provide that any municipality which for the 1981 assessment list has assessed property in accordance with the differential rate procedure in Subsec. (c), shall, for the assessment lists in 1982 through 1985 assess residential real property at the rates provided in said Subsec. (d) and all other property at 70% of actual value, and commencing with the 1986 assessment list, assess all property at 70% of actual value, and repealed former Subsec. (g) re 1982 and 1983 assessment lists effective June 14, 1983, and applicable to the assessment year commencing October 1, 1982, and each assessment year thereafter; P.A. 84-428 amended Subsec. (e) to allow municipalities in assessment years commencing in 1984 and 1985 to add increased assessed values of real property, resulting from general revaluation, to the assessment list in equal increments over a period of not more than five years including the year of revaluation, which option without this amendment would not be available to municipalities after the assessment year commencing October 1, 1983, effective June 12, 1984, and applicable in any municipality with a revaluation of real property effective in the assessment year commencing October 1, 1984 or October 1, 1985; P.A. 92-197 amended Subsec. (e) to provide that said Subsec. would be applicable to assessment years of municipalities commencing on or after October 1, 1992, and to delete obsolete reference to revaluation effective “not later than 1985”; P.A. 96-171 repealed Subsecs. (c) and (d) re obsolete provisions authorizing mitigation of effects of revaluation in a municipality in which the assessed value of residential real property constitutes less than 20% of the assessed value of all property on the assessment list in the year immediately preceding revaluation and amended Subsecs. (e) and (f) to authorize a municipality commencing October 1, 1996, to defer an increased assessment from revaluation over a period not to exceed three years following the year of revaluation rather than four years following the year of such revaluation and delete obsolete provisions specifying the assessment years when option of deferment had been available, effective May 31, 1996; P.A. 96-218 made same changes in Subsecs. (e) and (f) as P.A. 96-171, effective June 4, 1996; P.A. 97-254 deleted obsolete assessment year references in Subsecs. (a) and (b) and amended Subsec. (e) to delete requirement that revaluation result in an increase in total assessed value of all real property on list for preceding year, effective June 27, 1997; P.A. 06-148, effective June 6, 2006, and P.A. 06-176, effective June 9, 2006, and applicable to assessment years commencing on or after October 1, 2006, repealed Subsecs. (e) and (f).

Cited. 7 CA 496.

Subsec. (b):

Cited. 179 C. 627; 200 C. 697; 210 C. 233; 240 C. 192; 241 C. 382; Id., 749; 242 C. 343; Id., 550.

Cited. 4 CA 106; 11 CA 566.



Section 12-62b - The Residential Property Tax Revaluation Relief Fund. Amounts to be credited to fund.

Section 12-62b is repealed, effective June 26, 1997.

(July Sp. Sess. P.A. 87-1, S. 4, 9; P.A. 88-321, S. 8, 10; S.A. 88-20, S. 29, 35; P.A. 97-274, S. 6, 7.)



Section 12-62c - Municipal option to phase in assessment increases resulting from revaluation of real property.

(a)(1) A town implementing a revaluation of all real property may phase in a real property assessment increase, or a portion of such increase resulting from such revaluation, by requiring the assessor to gradually increase the assessment or the rate of assessment applicable to such property in the assessment year preceding that in which the revaluation is implemented, in accordance with one of the methods set forth in subsection (b) of this section. The legislative body of the town shall approve the decision to provide for such phase-in, the method by which it is accomplished and its term, provided the number of assessment years over which such gradual increases are reflected shall not exceed five assessment years, including the assessment year for which the revaluation is effective. If a town chooses to phase in a portion of the increase in the assessment of each parcel of real property resulting from said revaluation, said legislative body shall establish a factor, which shall be not less than twenty-five per cent, and shall apply such factor to such increases for all parcels of real property, regardless of property classification. A town choosing to phase in a portion of assessment increase shall multiply such factor by the total assessment increase for each such parcel to determine the amount of such increase that shall not be subject to the phase-in. The assessment increase for each parcel that shall be subject to the gradual increases in amounts or rates of assessment, as provided in subsection (b) of this section, shall be (A) the difference between the result of said multiplication and the total assessment increase for any such parcel, or (B) the result derived when such factor is subtracted from the actual percentage by which the assessment of each such parcel increased as a result of such revaluation, over the assessment of such parcel in the preceding assessment year and said result is multiplied by such parcel’s total assessment increase.

(2) The legislative body may approve the discontinuance of a phase-in of real property assessment increases resulting from the implementation of a revaluation, at any time prior to the completion of the phase-in term originally approved, provided such approval shall be made on or before the assessment date that is the commencement of the assessment year in which such discontinuance is effective. In the assessment year following the completion or discontinuance of the phase-in, assessments shall reflect the valuation of real property established for such revaluation, subject to additions for new construction and reductions for demolitions occurring subsequent to the date of revaluation and on or prior to the date of its completion or discontinuance, and the rate of assessment applicable in such year, as required by section 12-62a.

(b) A town shall use one of the following methods to determine the phase-in of real property assessment increases or the phase-in of a portion of such increases resulting from the implementation of a revaluation:

(1) The assessment of each parcel of real property for the assessment year preceding that in which such revaluation is effective shall be subtracted from the assessment of each such parcel in the effective year of said revaluation, and the annual amount of incremental assessment increase for each such parcel shall be the total of such subtraction divided by the number of years of the phase-in term, provided if a town chooses to phase in a portion of the assessment increase for each real property parcel, the amount of such increase that is not subject to the phase-in shall not be reflected in said calculation; or

(2) The ratio of the total assessed value of all taxable real property for the assessment year preceding that in which a revaluation is effective and the total fair market value of such property as determined from records of actual sales in said year, shall be subtracted from the rate of assessment set forth in section 12-62a, and the annual incremental rate of assessment increase applicable to all parcels of real property shall be the result of such subtraction divided by the number of years of the phase-in term. Prior to determining such annual incremental rate of assessment increase, a town that chooses to phase in a portion of the assessment increase for each real property parcel shall multiply the result of said subtraction by the factor established in accordance with subsection (a) of this section, to determine the rate of assessment that shall not be subject to such phase-in; or

(3) The ratio of the total assessed value of all taxable real property in each of the following property classes for the assessment year preceding that in which a revaluation is effective and the total fair market value of such property in each class as determined from records of actual sales in said year, shall be subtracted from the rate of assessment set forth in section 12-62a, and the annual incremental rate of assessment increase applicable to all parcels of real property in each such class shall be the result of such subtraction divided by the number of years of the phase-in term, where such property classes are: (A) Residential property; (B) commercial property, including apartments containing five or more dwelling units, industrial property and public utility property; and (C) vacant land. In the event the assessor determines that there are no records of actual sales of real property in any such property class in said year or that the number of such actual sales is insufficient for purposes of determining a rate of increase under this subdivision, the annual incremental rate of assessment increase determined under subdivision (2) of this subsection shall be used for said property class.

(c) The assessment of any new construction that first becomes subject to taxation pursuant to subdivision (1) of subsection (a) of section 12-53a during an assessment year encompassed within the term of a phase-in shall be determined in the same manner as the assessment of all other comparable real property in said assessment year, such that the total of incremental increases applicable to such other comparable real property are reflected in the assessment of such new construction prior to the proration of such assessment pursuant to section 12-53a.

(d) Not later than thirty business days after the date a town’s legislative body votes to phase in real property assessment increases resulting from such revaluation, or votes to discontinue such a phase-in, the chief executive officer of the town shall notify the Secretary of the Office of Policy and Management, in writing, of the action taken. Any chief executive officer failing to submit a notification to said secretary as required by this subsection, shall forfeit one hundred dollars to the state for each such failure.

(July Sp. Sess. P.A. 87-1, S. 6, 9; P.A. 91-79, S. 3, 4; P.A. 95-283, S. 66, 68; P.A. 06-148, S. 2; 06-176, S. 3; 06-196, S. 296–298; P.A. 12-157, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 168; P.A. 13-204, S. 1.)

History: July Sp. Sess. 87-1, S. 6 effective July 24, 1987, and applicable in any municipality to any assessment year commencing in 1987, 1988 or 1989 in which a general revaluation of real property is effective in such municipality; P.A. 91-79 amended Subsec. (a) to make the section applicable to any assessment year commencing on or after October 1, 1987, deleting former October 1, 1989, cutoff date, and amended Subsec. (b) to set criteria for determining if increments are equal, effective April 26, 1991, and applicable to assessment years of municipalities commencing on or after October 1, 1991; P.A. 95-283 amended Subsecs. (a) and (b) to make technical changes replacing four with three years immediately following the year of revaluation in Subsec. (a) and replacing five with four years including the year of revaluation in Subsec. (b), effective July 6, 1995; P.A. 06-148 revised section to provide for phase-in of assessment increases, implementing a revaluation over not more than five years, and discontinuance of a phase-in, specify methods to be used to determine amount of increase, provide for assessment of new construction under phase-in, require notice to the Office of Policy and Management of votes to allow phase-in or discontinuance of phase-in, and provide for a penalty of $100 for failure to submit the notification, effective June 6, 2006, and applicable to assessment years commencing on or after October 1, 2006; P.A. 06-176 revised section to provide for phase-in of assessment increases or portion of such increases, implementing a revaluation over not more than five years, and discontinuance of a phase-in, specify methods to be used to determine assessment increases or the phase-in of a portion of such increases, assessment of new construction and notice to the Office of Policy and Management of votes to allow phase-in or discontinuance of phase-in, and provide for a penalty of $100 for failure to submit the notification, effective June 9, 2006, and applicable to assessment years commencing on or after October 1, 2006; P.A. 06-196 changed effective date of P.A. 06-176, S. 3 from June 9, 2006, and applicable to assessment years commencing on or after October 1, 2006, to October 1, 2006, and applicable to assessment years commencing on or after October 1, 2005, effective June 7, 2006, and amended Subsecs. (a) and (d) by deleting provisions re board of selectmen, effective October 1, 2006, and applicable to assessment years commencing on or after October 1, 2005; P.A. 12-157 amended Subsec. (c) to add reference to Sec. 12-53a(a)(1), effective October 1, 2012, and applicable to assessment years commencing on or after that date; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) by adding provisions re assessment decreases and references to Subsec. (c), added new Subsec. (c) re determination of phase-in based on assessment decreases, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e) and amended Subsec. (e) by adding provision re assessment decreases, effective July 1, 2012, and applicable to assessment years commencing October 1, 2012; P.A. 13-204 deleted provisions re authority to phase in assessment decreases, deleted former Subsec. (c) re methods to determine phase-in of assessment decreases and redesignated existing Subsecs. (d) and (e) as Subsecs. (c) and (d), effective July 1, 2013, and applicable to assessment years commencing on or after October 1, 2013.



Section 12-62d - Residential property tax relief for municipalities with certain effective tax rate following revaluation: State program related to revaluations effective in 1987 and 1988; municipal option program commencing in 1989.

Section 12-62d is repealed, effective July 1, 2006, and applicable to assessment years commencing on or after October 1, 2010.

(P.A. 88-321, S. 1, 10; P.A. 89-251, S. 191, 192, 203; P.A. 90-148, S. 14, 34; 90-262, S. 2, 4; June Sp. Sess. P.A. 91-14, S. 7, 30; May Sp. Sess. P.A. 92-17, S. 10, 59; P.A. 94-175, S. 1, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 06-183, S. 3.)



Section 12-62e - Source of funds for state payments under section 12-62d.

Section 12-62e is repealed, effective June 26, 1997.

(P.A. 88-321, S. 2, 10; P.A. 97-274, S. 6, 7.)



Section 12-62f - State grants-in-aid to municipalities for development or modification of computer-assisted mass appraisal systems for use in revaluation.

(a) Secretary to establish state-wide program assisting development of mass appraisal systems. The Secretary of the Office of Policy and Management shall establish a state-wide program of financial assistance to municipalities to improve municipal assessment and tax collection practices. Such financial assistance, within the limits of funds made available for such purpose, shall be in the form of a grant-in-aid to each municipality to develop or modify a state certified computer-assisted mass appraisal system for the purpose of revaluation, as required in section 12-62, the training of municipal personnel in the proper use of such system, the acquisition of software packages, hardware, programming, data conversion or data entry. Whenever used in this section, “municipality” means any town, consolidated town and city or consolidated town and borough.

(b) Standards to be developed for certification of computer-assisted mass appraisal system. The secretary shall develop minimum standards for the certification of a computer-assisted mass appraisal system and adopt regulations, in accordance with the provisions of chapter 54, setting minimum computer-assisted mass appraisal revaluation standards and computerized administrative standards. A municipality, which intends to develop or modify a computer-assisted mass appraisal system as provided in subsection (a) of this section, may apply to the secretary for a grant-in-aid in such form and manner as said secretary shall prescribe. The secretary shall review each such application, and shall approve the municipality’s proposed use of the grant-in-aid, provided it has been shown to the secretary’s satisfaction that the intended development or modification of a computer-assisted mass appraisal system will (1) meet the minimum computer-assisted mass appraisal revaluation standards and computerized administrative standard requirements as established by the secretary, (2) ensure a more accurate revaluation, and (3) serve to improve both assessment and tax collection practices in the municipality.

(c) Grants-in-aid to municipalities. Determination of amount. Deadline for application. (1) Each municipality whose application for state financial assistance has been approved by the secretary shall receive a grant-in-aid on the basis of its population, as determined by the most recent estimates of the Department of Public Health. The amount of such grant-in-aid to any municipality with revaluation, as required in section 12-62, becoming effective in any of the years 1987 to 1996, inclusive, shall be as follows: (A) Twenty-five thousand dollars to each municipality with a population of less than twenty thousand; (B) thirty-five thousand dollars to each municipality with a population of at least twenty thousand but less than fifty thousand; (C) fifty thousand dollars to each municipality with a population of at least fifty thousand but less than one hundred thousand; and (D) sixty thousand dollars to each municipality with a population of one hundred thousand or more. Each municipality that completed a revaluation which became effective in the years from 1987 to 1996, inclusive, and qualified for the grants-in-aid provided for in this section, shall be eligible for an additional grant-in-aid equal to an amount not to exceed ten per cent of the grant-in-aid limit of the grant for which they originally qualified provided the additional grant-in-aid shall be used for training and for installations and modifications which are acquired and certified to be in compliance with the minimum computer-assisted mass appraisal revaluation standards and computerized administrative standards developed in accordance with subsection (b) of this section.

(2) A municipality that conducted a revaluation as required in section 12-62 without postponement or extension, but not between January 1, 1987, and December 31, 1996, shall be eligible to apply for and receive a grant and an additional grant-in-aid under subdivision (1) of this subsection.

(3) No municipality shall be eligible to receive a grant and an additional grant-in-aid pursuant to this section more than once.

(4) The secretary shall not accept or approve any application for a grant-in-aid pursuant to this section after June 30, 2012.

(d) Application for assistance. Upon approval of an application for state financial assistance, the secretary shall certify to the Comptroller the amount due to the municipality. Not later than five business days after such certification, the Comptroller shall draw his or her order on the Treasurer, who shall pay the grant to the municipality.

(e) State assistance to be monitored. The secretary shall periodically monitor a municipality’s use of such grant-in-aid, to ensure full compliance with the provisions of this section. Each municipality receiving a grant-in-aid under this section shall for a period of two years following receipt of such grant-in-aid maintain all invoices, purchase orders and other evidence of expenditures related to the grant-in-aid.

(P.A. 88-348, S. 1–3; 88-364, S. 96, 123; P.A. 90-127, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-283, S. 4, 68; P.A. 97-128, S. 1, 2; P.A. 01-187, S. 23, 25; June Sp. Sess. P.A. 01-7, S. 20, 28; P.A. 07-213, S. 12; June 12 Sp. Sess. P.A. 12-1, S. 106; P.A. 13-299, S. 9.)

History: P.A. 88-364 made technical changes in Subsec. (f); P.A. 90-127 amended Subsec. (c) by providing that such grants-in-aid shall be available to certain municipalities with the required revaluation becoming effective in any of the years 1987 to 1992, inclusive, in lieu of 1987 or 1988, as provided prior to this amendment; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-283 amended Subsec. (a) to add the acquisition of software packages and hardware upgrading, Subsec. (b) to require regulations before December 1, 1995, re minimum computer-assisted mass appraisal revaluation standards and administrative standards and to require applicants to meet the standards, Subsec. (c) to change 1992 to 1996 and to provide that any municipality qualifying for a grant-in-aid is eligible for an additional 10% and Subsec. (e) to require municipalities receiving grants-in-aid to maintain invoices, purchase orders and other evidence of expenditures for a two-year period, effective July 6, 1995; P.A. 97-128 amended Subsec. (a) to include programming, data conversion and data entry, effective June 6, 1997; P.A. 01-187, effective July 11, 2001, and June Sp. Sess. P.A. 01-7, effective July 1, 2001, both identically amended Subsec. (c) to designate existing provisions as Subdiv. (1) and add new Subdivs. (2) and (3) re additional grants to certain towns; P.A. 07-213 amended Subsec. (d) to change “fifteen days” to “five business days” and make conforming and technical changes, effective July 10, 2007; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (c) by adding Subdiv. (4) re deadline for acceptance or approval of grant applications, effective July 1, 2012; P.A. 13-299 amended Subsec. (b) to delete obsolete dates, delete references to board created in Subsec. (f) and make technical changes and deleted former Subsec. (f) re creation and membership of computer-assisted mass appraisal systems advisory board, effective July 1, 2013.



Section 12-62g - Increase in certain veteran’s exemptions upon revaluation.

In conjunction with each municipal revaluation of property in accordance with section 12-62, each municipality shall increase (1) the amount of the exemption granted pursuant to subdivisions (19), (20), (21), (22), (23), (24), (25) and (26) of section 12-81, and (2) the amount of the exemption that each municipality may allow pursuant to section 12-81f, for such year and for each subsequent assessment year by multiplying the amount of exemption in each of said subdivisions by a multiplier determined by dividing the net taxable grand list for such year of revaluation by the net taxable grand list of the last year prior to such revaluation.

(P.A. 88-342, S. 3, 4; P.A. 00-229, S. 4, 7; P.A. 02-103, S. 40.)

History: P.A. 88-342, S. 3 effective June 6, 1988, and applicable to assessment years commencing on or after October 1, 1989; (Revisor’s note: In 1997 the word “subsections” was replaced editorially by the Revisors with “subdivisions” in reference to Sec. 12-81 to conform section with Sec. 12-81); P.A. 00-229 provided that the net taxable grand list be used to make the calculation required under this section, effective June 1, 2000, and applicable to assessment years commencing on and after October 1, 1998; P.A. 02-103 made technical changes.



Section 12-62h and 12-62i - Stay and phase-in of implementation of revaluation. Performance-based revaluation testing standards.

Sections 12-62h and 12-62i are repealed, effective June 6, 2006.

(May Sp. Sess. P.A. 94-4, S. 51, 85; P.A. 95-160, S. 64, 69; 95-283, S. 6, 8, 68; P.A. 96-218, S. 3, 6; P.A. 97-254, S. 4, 6; P.A. 06-148, S. 10.)



Section 12-62j - Interlocal revaluation agreement grant.

Section 12-62j is repealed, effective July 1, 2001.

(P.A. 96-218, S. 4, 6; P.A. 98-242, S. 3, 9; June Sp. Sess. P.A. 01-9, S. 130, 131.)



Section 12-62k - Revaluation exemption review committee. Membership. Statistical measures. Certification. Penalty.

Section 12-62k is repealed, effective June 6, 2006.

(P.A. 02-49, S. 3; P.A. 03-269, S. 7–9; P.A. 04-257, S. 18; P.A. 06-148, S. 10.)



Section 12-62l - Option to not implement revaluation for 2003, 2004 and 2005 assessment years.

(a) Notwithstanding any provision of the general statutes, any municipal charter, any special act or any home rule ordinance, any municipality required to effect a revaluation of real property under section 12-62 for the 2003, 2004 or 2005 assessment year shall not be required to effect a revaluation prior to the 2006 assessment year provided any decision not to implement a revaluation pursuant to this subsection shall be approved by the legislative body of such town or, in any town where the legislative body is a town meeting, by the board of selectmen. Any required revaluation subsequent to any delayed revaluation effected pursuant to this subsection shall be effected in accordance with the provisions of said section 12-62. The rate maker, as defined in section 12-131, in any municipality that elects, pursuant to this subsection, not to implement a revaluation may prepare new rate bills under the provisions of chapter 204 in order to carry out the provisions of this section.

(b) The assessor or board of assessors of any municipality that elects, pursuant to subsection (a) of this section, not to implement a revaluation of real property for the 2003 assessment year shall prepare a revised grand list for said assessment year, which shall reflect the assessments of real estate according to the grand list in effect for the assessment year commencing October 1, 2002, subject only to transfers of ownership, additions for new construction and reductions for demolitions. Such assessor shall send notice of any increase in the valuation of real estate over the valuation of such real estate as of October 1, 2002, or notice of the valuation of any real estate which is on the grand list to be effective for the October 1, 2003, assessment year but was not on such list in the prior assessment year, to the last-known address of the person whose valuation is so affected, and such person shall have the right to appeal such increase or valuation during the next regular session of the board of assessment appeals at which real estate appeals may be heard.

(May Sp. Sess. P.A. 04-2, S. 32.)

History: May Sp. Sess. P.A. 04-2 effective May 12, 2004, and applicable to assessment years commencing on or after October 1, 2003.



Section 12-62m - Reports of assessed valuation of property in towns phasing in revaluation.

(a) If real property eligible for a grant or for reimbursement of a property tax or a portion thereof under the provisions of sections 12-19a, 12-20b and 12-129p, or any other provision of the general statutes, is located in a town that (1) elected to phase in assessment increases pursuant to section 12-62a of the general statutes, revision of 1958, revised to January 1, 2005, with respect to a revaluation effective on or before October 1, 2005, or (2) elects to phase in assessment increases pursuant to section 12-62c with respect to a revaluation effective on or after October 1, 2006, the assessed valuation of said property as reported to the Secretary of the Office of Policy and Management shall reflect the gradual increase in assessment applicable to comparable taxable real property for the same assessment year.

(b) If the legislative body of a town elects to phase in real property assessment increases with respect to a revaluation effective on or after October 1, 2006, pursuant to section 12-62c, or pursuant to section 12-62a of the general statutes, revision of 1958, revised to January 1, 2005, with respect to a revaluation effective on or before October 1, 2005, the grand list furnished, pursuant to section 7-328, to the clerk of any district, as defined in section 7-324, shall reflect assessments based upon such phase-in for each assessment year during which such phase-in is effective.

(P.A. 06-148, S. 4.)

History: P.A. 06-148 effective June 6, 2006.



Section 12-62n - Municipal option to adopt assessment rates limiting property tax increases on apartment and residential properties.

(a) For the purposes of this section:

(1) “Apartment property” means a building containing five or more dwelling units used for human habitation, the parcel of land on which such building is situated, and any accessory buildings or other improvements located on such parcel;

(2) “Base year” means the fiscal year immediately preceding the fiscal year in which a municipality levies property taxes on the basis of assessments derived from a revaluation implemented pursuant to section 12-62; and

(3) “Residential property” means a building containing four or fewer dwelling units used for human habitation, the parcel of land on which such building is situated, and any accessory buildings or other improvements located on such parcel.

(b) Notwithstanding any provision of the general statutes or any special act, municipal charter or any home rule ordinance, any municipality in which the provisions of section 12-62d are effective for the assessment year commencing October 1, 2005, may, by ordinance, adopt the property tax system described in this section, provided the assessor of such municipality determines that without implementation of such property tax system, implementation of a revaluation for the assessment year commencing October 1, 2006, would result in an increase of twenty per cent in the share of the total grand levy for all property in the year following the base year, for the property classes composed of apartment property and residential property.

(c) In any municipality that adopts the property tax system under this section, the assessor shall determine a rate of assessment for apartment property and residential property for the assessment year in which a revaluation is effective, that will have the effect of increasing the average property tax as a result of revaluation for the property classes composed of apartment property and residential property, by three and one-half per cent over the property tax for said property classes in the base year. Tax increases on apartment property and residential property provided for in this subsection shall be used to reduce, in the amount derived from such increases, the surcharge under section 12-62d. The assessor shall recalculate the rate of assessment for apartment property and residential property for each of the four assessment years following the assessment year in which the provisions of this section become effective such that the average property tax for the property classes composed of apartment property and residential property increases as a result of said revaluation by three and one-half per cent over the average property tax provided by this subsection for such property classes in each prior fiscal year. Notwithstanding the provisions of subsection (b) of section 12-62a, the assessor shall establish a rate of assessment for all real property other than apartment property and residential property, to effectuate the provisions of this section.

(d) Subject to the apartment and residential property tax relief described in subsection (c) of this section and concurrent with the assessment year in which a municipality adopts and implements the property tax system under this section, such municipality shall begin to phase out proportionately the impact of the property tax surcharge under section 12-62d to the extent necessary to accomplish the purposes of this section. For the assessment year commencing October 1, 2010, such property tax surcharge shall not exceed seven and one-half per cent of the property tax for all property other than apartment property and residential property.

(P.A. 06-183, S. 2.)

History: P.A. 06-183 effective July 1, 2006, and applicable to assessment years commencing on or after October 1, 2006.



Section 12-62o - Municipal option to make annual adjustments in property values.

Section 12-62o is repealed, effective July 1, 2009.

(P.A. 08-185, S. 12; P.A. 09-60, S. 3.)



Section 12-62p - Municipal option to delay revaluation or suspend phase-in of real property assessment increase.

(a)(1) Notwithstanding any provision of the general statutes, any municipal charter, any special act or any home rule ordinance, any municipality required to effect a revaluation of real property under section 12-62 for the 2008, 2009 or 2010 assessment year shall not be required to effect a revaluation prior to the 2011 assessment year, provided any decision not to implement a revaluation pursuant to this subsection is approved by the legislative body of such municipality. The rate maker, as defined in section 12-131, in any municipality that elects, pursuant to this subsection, not to implement a revaluation may prepare new rate bills under the provisions of chapter 204 in order to carry out the provisions of this subsection.

(2) Any required revaluation subsequent to any delayed revaluation effected pursuant to subdivision (1) of this subsection shall be effected in accordance with the provisions of section 12-62. Such subsequent revaluation shall recommence at the point in the schedule required pursuant to section 12-62 that the municipality was following prior to such delay.

(b) (1) Notwithstanding any provision of the general statutes, any municipal charter, any special act or any home rule ordinance, any municipality that is currently in the process of phasing in a real property assessment increase, or a portion of such increase, may suspend such phase-in for a period of time, but not later than the 2011 assessment year, provided any decision to suspend a phase-in pursuant to this subsection is approved by the legislative body of such municipality. The rate maker, as defined in section 12-131, in any municipality that elects, pursuant to this subsection, to suspend a phase-in may prepare new rate bills under the provisions of chapter 204 in order to carry out the provisions of this subsection.

(2) Any required phase-in of a real property assessment increase subsequent to any suspension of such phase-in pursuant to this subsection shall recommence at the point at which such phase-in was suspended, provided any municipality required, pursuant to section 12-62, to implement a revaluation prior to the completion of the phase-in shall implement such revaluation as required.

(c) The assessor or board of assessors of any municipality that elects, pursuant to subsection (a) of this section, not to implement a revaluation of real property for the 2008 assessment year or, pursuant to subsection (b) of this section, to suspend a phase-in of an assessment increase for the 2008 assessment year, shall prepare a revised grand list for said assessment year, which shall reflect the assessments of real estate according to the grand list in effect for the assessment year commencing October 1, 2007, subject only to transfers of ownership, additions for new construction and reductions for demolitions. Such assessor shall send notice of any increase in the valuation of real estate over the valuation of such real estate as of October 1, 2007, or notice of the valuation of any real estate that is on the grand list to be effective for the October 1, 2008, assessment year, but was not on such list in the prior assessment year, to the last-known address of the person whose valuation is so affected, and such person shall have the right to appeal such increase or valuation during the next regular session of the board of assessment appeals at which real estate appeals may be heard.

(P.A. 09-60, S. 1; 09-196, S. 5.)

History: P.A. 09-60 effective July 1, 2009, and applicable to assessment years commencing on or after October 1, 2008; P.A. 09-196 changed effective date of P.A. 09-60, S. 1, from July 1, 2009, and applicable to assessment years commencing on or after October 1, 2008, to May 15, 2009, and applicable to assessment years commencing on or after October 1, 2008, effective July 8, 2009.



Section 12-62q - Regional revaluation program.

(a) Notwithstanding the provisions of subdivision (1) of subsection (b) of section 12-62, any two or more towns may enter into an agreement, as provided in section 7-148cc and sections 7-339a to 7-339l, inclusive, to establish a regional revaluation program. Towns participating in such an agreement shall provide for the revaluation of all parcels of real property encompassed within such towns at the same time and not less than once every five years, or shall annually revalue approximately one-fifth of all such parcels over a five-year period.

(b) Any agreement entered into pursuant to subsection (a) of this section shall: (1) Establish or designate an entity, which may be a regional planning organization, as the coordinating agency for implementation of the regional revaluation program; (2) indicate how a revaluation company certified in accordance with section 12-2b will be hired and overseen by the participating towns or the coordinating agency; (3) include a revaluation schedule that lists any adjustments to the revaluation schedules for participating towns; (4) identify administrative and procedural processes that will be implemented by the participating towns to implement the program; and (5) estimate the projected savings resulting from a regional revaluation program.

(c) (1) Prior to entering into an agreement pursuant to subsection (b) of this section, the participating towns shall submit to the Secretary of the Office of Policy and Management proposed adjustments to the revaluation schedules for the participating towns for the secretary’s review and approval. The secretary shall, not later than forty-five days after receipt of such agreement, notify all participating towns of the approval or disapproval of such proposed adjustments. If any such adjustments are disapproved, the secretary shall notify the towns of each reason for each such disapproval and make recommendations for revision.

(2) If participation in a regional revaluation program causes a town to postpone the revaluation required by subdivision (1) of subsection (b) of section 12-62, such postponement shall be expressly approved by the secretary in the approval the secretary provides pursuant to this subsection.

(d) All procedures for conducting a revaluation in accordance with section 12-62 shall be followed by all towns participating in a regional revaluation program.

(e) If any participating town decides to withdraw from a regional revaluation program after the date on which a regional revaluation is implemented, such town shall notify the Secretary of the Office of Policy and Management. Such town shall resume the revaluation schedule required pursuant to subdivision (1) of subsection (b) of section 12-62 with the date of the last regional revaluation as the starting point for implementing future revaluations. If any participating town decides to withdraw from a regional revaluation program prior to the date on which a regional revaluation is implemented, such town shall notify the secretary and shall be required to resume implementation of revaluation in accordance with the provisions of section 12-62.

(P.A. 09-60, S. 2; P.A. 11-99, S. 5.)

History: P.A. 09-60 effective May 15, 2009, and applicable to assessment years commencing on and after October 1, 2009; P.A. 11-99 amended Subsec. (a) to add “and sections 7-339a to 7-339l, inclusive”.



Section 12-62r - Annual adjustments to assessment rates adopted for apartment and residential properties. Referendum.

(a) For the purposes of this section:

(1) “Apartment property” means a building containing four or more dwelling units used for human habitation, the parcel of land on which such building is situated, and any accessory buildings or other improvements located on such parcel;

(2) “Residential property” means a building containing three or fewer dwelling units used for human habitation, the parcel of land on which such building is situated, and any accessory buildings or other improvements located on such parcel;

(3) “Base year” means the assessment year commencing October 1, 2010; and

(4) “Adjusted tax levy” means the total amount of taxes raised by taxation in a fiscal year by a municipality.

(b) Notwithstanding any provision of the general statutes or any special act, municipal charter or any home rule ordinance, any municipality in which the provisions of section 12-62n were effective for the assessment year commencing October 1, 2010, shall make annual adjustments to the assessment rate charged to apartment and residential property in accordance with the provisions of this section, but in no event shall the assessment rate for any class of property be in excess of seventy per cent.

(c) For the assessment year commencing October 1, 2011, in any municipality that adopts the property tax system under this section, apartment property shall be assessed at a rate of fifty per cent. For assessment years commencing on and after October 1, 2012, the assessor shall determine a rate of assessment for apartment property that will have the effect of phasing in proportionate increases in the rate so that, by the assessment year commencing October 1, 2015, the assessment rate for apartment property shall be seventy per cent.

(d) In any municipality that adopts the property tax system under this section, for the assessment year commencing October 1, 2011, and only for said assessment year, the assessor shall determine a rate of assessment for residential property that will have the effect of increasing the average property tax for residential property as a result of revaluation by three and one-half per cent over the property tax for such property class in the base year, but in no event shall the assessment rate be less than twenty-three per cent. For assessment years commencing on and after October 1, 2011, the assessor shall then calculate an adjustment to the rate of assessment for residential property in accordance with subsection (e) of this section.

(e) Not later than January thirty-first or the completion of the grand list, whichever is later, the assessor shall annually calculate the difference in the adjusted tax levy by such municipality in the current fiscal year and the prior fiscal year. The assessor shall then adjust the adjusted tax levy for the current fiscal year in accordance with any change in the consumer price index for all urban consumers in the northeast region in the preceding fiscal year. If, after such adjustment, (1) the adjusted tax levy in the current fiscal year exceeds the adjusted tax levy in the prior fiscal year by more than one hundred per cent of the rate of inflation, as determined in accordance with such consumer price index, the assessor, in his or her calculation of the assessment ratios for the next grand list, shall increase the rate of assessment for residential properties from the prior grand list year by five per cent; (2) the adjusted tax levy in the current fiscal year exceeds the adjusted tax levy in the prior fiscal year by more than fifty per cent, but not more than one hundred per cent, of such rate of inflation, the assessor shall increase such rate of assessment by three and one-half per cent; (3) the adjusted tax levy in the current fiscal year exceeds the adjusted tax levy in the prior fiscal year by not more than fifty per cent of such rate of inflation, the assessor shall increase such rate of assessment by two and one-half per cent; (4) the adjusted tax levy in the current fiscal year is equal to the adjusted tax levy in the prior fiscal year, or is less than one-half per cent less than the adjusted tax levy in the prior fiscal year, the assessor shall increase such rate of assessment by one and one-half per cent; and (5) the adjusted tax levy in the current fiscal year is less than the adjusted tax levy in the prior fiscal year by at least one-half per cent, the assessor shall make no change in such rate of assessment.

(f) Not later than June fifteenth in any year in which the adjusted tax levy in the current fiscal year increases by more than two and six-tenths per cent over the adjusted tax levy in the prior fiscal year, one per cent of the total number of electors of such municipality may petition in writing for a referendum on the budget establishing such increase. Any such referendum shall be held not more than ten days after receipt of such petition by the town clerk and shall be conducted in accordance with the provisions of chapter 90. Such budget shall not become effective unless a majority of the electors voting in such referendum vote in favor thereof. Only one referendum may be held, and, if the vote is against the budget, such municipality shall so adjust the budget as to limit any increase to be equal to or less than two and six-tenths per cent.

(P.A. 11-212, S. 1.)

History: P.A. 11-212 effective July 13, 2011, and applicable to assessment years commencing on or after October 1, 2011.



Section 12-63 - Rule of valuation. Depreciation schedules.

(a) The present true and actual value of land classified as farm land pursuant to section 12-107c, as forest land pursuant to section 12-107d, as open space land pursuant to section 12-107e, or as maritime heritage land pursuant to section 12-107g shall be based upon its current use without regard to neighborhood land use of a more intensive nature, provided in no event shall the present true and actual value of open space land be less than it would be if such open space land comprised a part of a tract or tracts of land classified as farm land pursuant to section 12-107c. The present true and actual value of all other property shall be deemed by all assessors and boards of assessment appeals to be the fair market value thereof and not its value at a forced or auction sale.

(b) (1) For the purposes of this subsection, (A) “electronic data processing equipment” means computers, printers, peripheral computer equipment, bundled software and any computer-based equipment acting as a computer, as defined in Section 168 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; (B) “leased personal property” means tangible personal property which is the subject of a written or oral lease or loan on the assessment date, or any such property which has been so leased or loaned by the then current owner of such property for three or more of the twelve months preceding such assessment date; and (C) “original selling price” means the price at which tangible personal property is most frequently sold in the year that it was manufactured.

(2) Any municipality may, by ordinance, adopt the provisions of this subsection to be applicable for the assessment year commencing October first of the assessment year in which a revaluation of all real property required pursuant to section 12-62 is performed in such municipality, and for each assessment year thereafter. If so adopted, the present true and actual value of tangible personal property, other than motor vehicles, shall be determined in accordance with the provisions of this subsection. If such property is purchased, its true and actual value shall be established in relation to the cost of its acquisition, including transportation and installation, and shall reflect depreciation in accordance with the schedules set forth in subdivisions (3) to (6), inclusive, of this subsection. If such property is developed and produced by the owner of such property for a purpose other than wholesale or retail sale or lease, its true and actual value shall be established in relation to its cost of development, production and installation and shall reflect depreciation in accordance with the schedules provided in subdivisions (3) to (6), inclusive, of this subsection. The provisions of this subsection shall not apply to property owned by a public service company, as defined in section 16-1.

(3) The following schedule of depreciation shall be applicable with respect to electronic data processing equipment:

(A) Group I: Computer and peripheral hardware, including, but not limited to, personal computers, workstations, terminals, storage devices, printers, scanners, computer peripherals and networking equipment:

Assessment Year
Following Acquisition

Depreciated Value
As Percentage
Of Acquisition
Cost Basis

First year

Seventy per cent

Second year

Forty per cent

Third year

Twenty per cent

Fourth year and thereafter

Ten per cent

(B) Group II: Other hardware, including, but not limited to, mini-frame and main-frame systems with an acquisition cost of more than twenty-five thousand dollars:

Assessment Year
Following Acquisition

Depreciated Value
As Percentage
Of Acquisition
Cost Basis

First year

Ninety per cent

Second year

Sixty per cent

Third year

Forty per cent

Fourth year

Twenty per cent

Fifth year and thereafter

Ten per cent

(4) The following schedule of depreciation shall be applicable with respect to copiers, facsimile machines, medical testing equipment, and any similar type of equipment that is not specifically defined as electronic data processing equipment, but is considered by the assessor to be technologically advanced:

Assessment Year
Following Acquisition

Depreciated Value
As Percentage
Of Acquisition
Cost Basis

First year

Ninety-five per cent

Second year

Eighty per cent

Third year

Sixty per cent

Fourth year

Forty per cent

Fifth year and thereafter

Twenty per cent

(5) The following schedule of depreciation shall be applicable with respect to machinery and equipment used in the manufacturing process:

Assessment Year
Following Acquisition

Depreciated Value
As Percentage
Of Acquisition
Cost Basis

First year

Ninety per cent

Second year

Eighty per cent

Third year

Seventy per cent

Fourth year

Sixty per cent

Fifth year

Fifty per cent

Sixth year

Forty per cent

Seventh year

Thirty per cent

Eighth year and thereafter

Twenty per cent

(6) The following schedule of depreciation shall be applicable with respect to all tangible personal property other than that described in subdivisions (3) to (5), inclusive, of this subsection:

Assessment Year
Following Acquisition

Depreciated Value
As Percentage
Of Acquisition
Cost Basis

First year

Ninety-five per cent

Second year

Ninety per cent

Third year

Eighty per cent

Fourth year

Seventy per cent

Fifth year

Sixty per cent

Sixth year

Fifty per cent

Seventh year

Forty per cent

Eighth year and thereafter

Thirty per cent

(7) The present true and actual value of leased personal property shall be determined in accordance with the provisions of this subdivision. Such value for any assessment year shall be established in relation to the original selling price for self-manufactured property or acquisition cost for acquired property and shall reflect depreciation in accordance with the schedules provided in subdivisions (3) to (6), inclusive, of this subsection. If the assessor is unable to determine the original selling price of leased personal property, the present true and actual value thereof shall be its current selling price.

(8) With respect to any personal property which is prohibited by law from being sold, the present true and actual value of such property shall be established with respect to such property’s original manufactured cost increased by a ratio the numerator of which is the total proceeds from the manufacturer’s salable equipment sold and the denominator of which is the total cost of the manufacturer’s salable equipment sold. Such value shall then be depreciated in accordance with the appropriate schedule in this subsection.

(9) The schedules of depreciation set forth in subdivisions (3) to (6), inclusive, of this subsection shall not be used with respect to videotapes, horses or other taxable livestock or electric cogenerating equipment.

(10) If the assessor determines that the value of any item of personal property produced by the application of the schedules set forth in this subsection does not accurately reflect the present true and actual value of such item, the assessor shall adjust such value to reflect the present true and actual value of such item.

(11) Nothing in this subsection shall prevent any taxpayer from appealing any assessment made pursuant to this subsection if such assessment does not accurately reflect the present true and actual value of any item of such taxpayer’s personal property.

(1949 Rev., S. 1747; 1963, P.A. 490, S. 9; P.A. 96-171, S. 9, 16; P.A. 99-290, S. 1, 2; P.A. 00-230, S. 2; P.A. 02-103, S. 53; P.A. 06-83, S. 11; 06-196, S. 287; P.A. 07-127, S. 2; P.A. 11-61, S. 1.)

History: 1963 act made special provisions for farm, forest and open space land; P.A. 96-171 replaced “boards of tax review” with “boards of assessment appeals”, effective May 31, 1996; P.A. 99-290 added new Subsec. (b) re optional depreciation schedules for personal property and designated existing provisions as Subsec. (a), effective June 15, 1999; P.A. 00-230 made a technical correction in Subsec. (b)(10); P.A. 02-103 made a technical change in Subsec. (b)(3)(A); P.A. 06-83 added Subsec. (c) re depreciation rules for machinery and equipment, effective July 1, 2006; P.A. 06-196 made technical changes in Subsec. (c)(1), effective July 1, 2006; P.A. 07-127 added reference to maritime heritage land in Subsec. (a), effective July 1, 2007; P.A. 11-61 deleted former Subsec. (c) re depreciation rules for machinery and equipment, effective July 1, 2011.

Cited. 3 CA 53; 4 CA 106; 7 CA 496; 33 CA 270; 38 CA 158; 41 CA 249.

Market value; methods for ascertaining. 1 CS 112. Valuation by owner placed in tax list not bar to reduction by court on appeal from board of relief. 6 CS 203. Cited. Id., 505. No other method legal for assessment if there is a market value. 8 CS 540. Cost of reproduction less depreciation proper if there is no market value. 11 CS 241. If most recent sales in same vicinity are of property held by bank, they are not a fair criterion for market value. 12 CS 47. Extensive discussion of various methods of valuation. 20 CS 476. Price index and inclusion of “factory burden” employed to determine assessment held improper. 25 CS 37.



Section 12-63a - Taxation of mobile manufactured homes and mobile manufactured home parks.

(a) As used in this section, unless the context otherwise requires: “Mobile manufactured home” means a detached residential unit having three-dimensional components which are intrinsically mobile with or without a wheel chassis or a detached residential unit built on or after June 15, 1976, in accordance with federal manufactured home construction and safety standards, and, in either case, containing sleeping accommodations, a flush toilet, tub or shower bath, kitchen facilities and plumbing and electrical connections for attachment to outside systems, and designed for long-term occupancy and to be placed on rigid supports at the site where it is to be occupied as a residence, complete and ready for occupancy, except for minor and incidental unpacking and assembly operations and connection to utilities systems. “Mobile manufactured home park” or “park” means a plot of ground upon which two or more mobile manufactured homes occupied for residential purposes are located.

(b) In determining the value of a mobile manufactured home park for the purpose of real property taxation, assessors shall consider the cost of the original unimproved land and all improvements thereon, including, but not limited to, leveling, drainage, filling, paving of streets and walkways, lighting, installation of water, sewer and electrical systems, facilities for sanitation, laundering and recreation, erection of structures and landscaping.

(c) In determining the value of a mobile manufactured home for the purpose of property taxation, beginning with the assessment year commencing October 1, 1986, each assessor shall assess mobile manufactured homes connected to utilities and used as a residence in the same manner as residential real property, except that in the case of a mobile manufactured home located on leased land the sum of the assessed value of the mobile manufactured home and the assessed value of the land apportionable to the lot on which the mobile manufactured home sits shall not exceed the sum of the assessed value of the mobile manufactured home and the lot if the lot had been owned by the lessee. Any assessor who first assesses any such mobile manufactured home as residential real property on or after October 1, 1986, and which assessment would result in an increase in taxation for said assessment year of over twenty-five per cent shall phase in said increase in assessment over a five-year period, twenty per cent of the increased assessment being phased in on the list of October 1, 1986, and twenty per cent in each of the four assessment years next succeeding the list of October 1, 1986. The assessment for a mobile manufactured home shall be in the name of the owner of the mobile manufactured home and shall not alter in any way the assessment of the ground upon which the mobile manufactured home is situated, except that a mobile manufactured home situated upon land owned by the owner of the mobile manufactured home shall be assessed in the same manner as any dwelling house. In determining the value of a mobile manufactured home which is not used as a residence for the purpose of property taxation, assessors may consult authoritative handbooks listing current common prices of used mobile manufactured homes.

(d) (1) Notwithstanding the provisions of this section or of any other section of the general statutes or any special act to the contrary, a municipality may, by ordinance, elect to assess a mobile manufactured home, on or after October 1, 1986, but not later than the first sale of such mobile manufactured home, in the same manner in which mobile manufactured homes were assessed by such municipality for the assessment year commencing October 1, 1985. On the first assessment date immediately following the first sale of such mobile manufactured home after October 1, 1986, such mobile manufactured home shall be assessed and subject to property tax pursuant to subsection (c) of this section.

(2) As used in subdivision (1) of this subsection, “first sale” means any sale or conveyance by an owner of any mobile manufactured home on or after October 1, 1986, except a sale or conveyance to (A) an owner’s spouse; (B) an owner’s brother or sister who actually resides in the mobile manufactured home unit being sold or conveyed; or (C) any other person if the owner makes such sale to such other person for the purpose of using the proceeds of such sale to purchase a substitute mobile manufactured home to be located on the leasehold site being occupied by such owner’s existing mobile manufactured home. In the case of a sale as defined in subparagraph (C) of this subdivision, the owner’s substitute mobile manufactured home subsequently located on the owner’s leasehold site shall be assessed in the same manner as his original mobile manufactured home until a first sale. The original mobile manufactured home removed from the owner’s leasehold site shall be assessed as provided in subsection (c) of this section, unless the new owner of such original mobile manufactured home can independently qualify to be assessed as such homes were assessed in the assessment year commencing October 1, 1985, under subparagraph (C) of this subdivision. Notwithstanding the provisions of this section, a mobile manufactured home which is treated by a municipality as personal property in accordance with the provisions of this subsection shall continue to be treated as real property pursuant to sections 12-412c and 21-67a.

(1961, P.A. 445, S. 1–4; 1969, P.A. 814, S. 1; June Sp. Sess. P.A. 83-3, S. 1; P.A. 86-310, S. 1, 4; P.A. 87-447, S. 1, 2; 87-589, S. 84, 85, 87; P.A. 92-174, S. 1.)

History: 1969 act deleted “personal” with reference to property taxation in Subsec. (c); June Sp. Sess. P.A. 83-3 changed the terms “mobile home” and “mobile homes” to “mobile manufactured home” and “mobile manufactured homes”; P.A. 86-310 amended Subsec. (a) by substituting the definition of “mobile manufactured home” in lieu of the deleted definition of “mobile home”, amended Subsec. (c) by providing for assessment of mobile manufactured homes under certain conditions in the same manner as residential real property and by adding provisions for phase-in of the amount of increase in assessment and deleted Subsec. (d) providing for a monthly fee in lieu of property tax on mobile homes, effective July 1, 1986, and applicable to the assessment year in any municipality commencing October 1, 1986, and each assessment year thereafter; P.A. 87-447 added Subsec. (d) authorizing municipalities to assess mobile manufactured homes as either realty or personal property under certain conditions, effective June 26, 1987, and applicable to the assessment year in each municipality commencing October 1, 1987, and each assessment year thereafter; P.A. 87-589 made technical changes in Subsec. (d) and revised effective date of P.A. 87-447 to apply provisions to assessment year commencing October 1, 1986; P.A. 92-174 amended Subsec. (c) by adding provision re exception for mobile manufactured homes located on leased land.



Section 12-63b - Valuation of rental income real property.

(a) The assessor or board of assessors in any town, at any time, when determining the present true and actual value of real property as provided in section 12-63, which property is used primarily for the purpose of producing rental income, exclusive of such property used solely for residential purposes, containing not more than six dwelling units and in which the owner resides, shall determine such value on the basis of an appraisal which shall include to the extent applicable with respect to such property, consideration of each of the following methods of appraisal: (1) Replacement cost less depreciation, plus the market value of the land, (2) capitalization of net income based on market rent for similar property, and (3) a sales comparison approach based on current bona fide sales of comparable property. The provisions of this section shall not be applicable with respect to any housing assisted by the federal or state government except any such housing for which the federal assistance directly related to rent for each unit in such housing is no less than the difference between the fair market rent for each such unit in the applicable area and the amount of rent payable by the tenant in each such unit, as determined under the federal program providing for such assistance.

(b) For purposes of subdivision (2) of subsection (a) of this section and, generally, in its use as a factor in any appraisal with respect to real property used primarily for the purpose of producing rental income, the term “market rent” means the rental income that such property would most probably command on the open market as indicated by present rentals being paid for comparable space. In determining market rent the assessor shall consider the actual rental income applicable with respect to such real property under the terms of an existing contract of lease at the time of such determination.

(P.A. 77-586, S. 1, 3; P.A. 84-417, S. 1, 2; P.A. 09-196, S. 2.)

History: P.A. 84-417 added Subsec. (b) for purposes of defining the term “market rent”; P.A. 09-196 amended Subsec. (a) by adding “at any time” re determining present true and actual value of real property, deleting provision re properties for which there is insufficient data based on current bona fide sales of comparable property, deleting former Subdiv. (2) re use of gross income multiplier method of appraisal, redesignating existing Subdiv. (3) as Subdiv. (2) and adding new Subdiv. (3) re use of sales comparison approach of appraisal, and made a conforming change in Subsec. (b), effective October 1, 2009, and applicable to assessment years commencing on or after October 1, 2009.

Cited. 11 CA 566; 33 CA 270. Statute requires that court give consideration to the replacement cost approach only to the extent applicable in its determination of value and does not mandate that a particular method must be utilized or otherwise serve to limit court’s discretion to choose the method that it believes will result in the fairest approximation of the subject property’s value. 77 CA 21.

Subsec. (a):

Cited. 33 CA 511; 38 CA 158; Id., 165.

Subsec. (b):

Cited. 33 CA 511; 38 CA 158; Id., 165. Court is required to consider both market rent and actual rent when determining fair market value using income capitalization method. 119 CA 600.



Section 12-63c - Submission of income and expense information applicable to rental income real property.

(a) In determining the present true and actual value in any town of real property used primarily for purposes of producing rental income, the assessor, which term whenever used in this section shall include assessor or board of assessors, may require in the conduct of any appraisal of such property pursuant to the capitalization of net income method, as provided in section 12-63b, that the owner of such property annually submit to the assessor not later than the first day of June, on a form provided by the assessor not later than forty-five days before said first day of June, the best available information disclosing the actual rental and rental-related income and operating expenses applicable to such property. Submission of such information may be required whether or not the town is conducting a revaluation of all real property pursuant to section 12-62. Upon determination that there is good cause, the assessor may grant an extension of not more than thirty days to submit such information, if the owner of such property files a request for an extension with the assessor not later than May first.

(b) Any such information related to actual rental and rental-related income and operating expenses and not already a matter of public record that is submitted to the assessor shall not be subject to the provisions of section 1-210.

(c) If upon receipt of information as required under subsection (a) of this section the assessor finds that such information does not appear to reflect actual rental and rental-related income or operating expenses related to the current use of such property, additional verification concerning such information may be requested by the assessor. All information received by the assessor under subsection (a) of this section shall be subject to audit by the assessor or a designee of the assessor. Any person claiming to be aggrieved by the action of the assessor hereunder may appeal the actions of the assessor to the board of assessment appeals and the Superior Court as otherwise provided in this chapter.

(d) Any owner of such real property required to submit information to the assessor in accordance with subsection (a) of this section for any assessment year, who fails to submit such information as required under said subsection (a) or who submits information in incomplete or false form with intent to defraud, shall be subject to a penalty equal to a ten per cent increase in the assessed value of such property for such assessment year. Notwithstanding the provisions of this subsection, an assessor or board of assessment appeals shall waive such penalty if the owner of the real property required to submit the information is not the owner of such property on the assessment date for the grand list to which such penalty is added. Such assessor or board may waive such penalty upon receipt of such information in any town in which the legislative body adopts an ordinance allowing for such a waiver.

(P.A. 84-520, S. 1, 2; P.A. 85-613, S. 27, 154; P.A. 87-94, S. 1, 2; P.A. 95-283, S. 36, 68; P.A. 97-254, S. 3, 6; P.A. 00-215, S. 2, 11; P.A. 09-196, S. 3; P.A. 10-152, S. 2.)

History: P.A. 84-520 effective June 11, 1984, and applicable to the assessment year in any town commencing October 1, 1985, and each assessment year thereafter; P.A. 85-613 made technical changes; P.A. 87-94 amended Subsec. (a) to provide that income and expense information related to rental income real property be submitted to the assessor not later than the first day of June in any assessment year in lieu of the first day of November in such assessment year as provided prior to this amendment, effective April 28, 1987, and applicable to the assessment list of October 1, 1987, in any municipality and each assessment list thereafter; P.A. 95-283 amended Subsec. (c) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 97-254 amended Subsec. (b) to remove three-year limit for request of income and expense data, effective June 27, 1997; P.A. 00-215 amended Subsec. (a) to require that the assessor provide forms under this section, effective June 1, 2000, and applicable to assessment years commencing on and after October 1, 2000; P.A. 09-196 amended Subsec. (a) by deleting provision re making information available to assessor, requiring assessor to provide form for submission of information not later than 45 days before June first, authorizing required submission of information whether or not town is conducting revaluation, providing that assessor may grant extension to file information and making a technical change, amended Subsec. (c) by subjecting information received by assessor under Subsec. (a) to audit by assessor or designee, and amended Subsec. (d) by replacing “penalty assessment” with “penalty” and adding provisions allowing assessor or board of assessment appeals to waive a penalty, effective October 1, 2009, and applicable to assessment years commencing on or after October 1, 2009; P.A. 10-152 made technical changes.



Section 12-63d - Change in assessed value of real estate. Relationship to sale price.

The assessor in any municipality may not, with respect to any parcel of real property in the assessment list for any assessment year, make a change in the assessed value of such parcel, as compared to the immediately preceding assessment list, solely on the basis of the sale price of such parcel in any sale or transfer of such parcel.

(P.A. 88-321, S. 9, 10.)



Section 12-63e - Valuation of property on which a polluted or environmentally hazardous condition exists.

(a) Notwithstanding the provisions of this chapter, and except as provided in subsection (b) of this section, when determining the value of any property, except residential property, for purpose of the assessment for property taxes, the assessors of a municipality shall not reduce the value of any property due to any polluted or environmentally hazardous condition existing on such property if such condition was caused by the owner of such property or if a successor in title to such owner acquired such property after any notice of the existence of any such condition was filed on the land records in the town where the property is located. For purposes of this section, an owner shall be deemed to have caused the polluted or environmentally hazardous condition if the Department of Energy and Environmental Protection, the United States Environmental Protection Agency or a court of competent jurisdiction has determined that such owner caused such condition or a portion of it.

(b) If any owner of such property or if any successor in title to such owner who acquired such property after any notice of the existence of any such condition was filed on the land records in the town where the property is located (1) enters into an agreement with the department to voluntarily remediate such property, (2) files such agreement on the land records of the town where such property is located, and (3) has developed an approved remedial action plan for the property, the provisions of subsection (a) of this section shall not apply. In any such cases, the assessors of a municipality may reduce the value of any property due to any polluted or environmentally hazardous condition existing on such property. The assessors of a municipality may also raise the value of any property after remediation is completed to take into account the removal of such pollution or environmentally hazardous condition.

(P.A. 90-270, S. 36, 38; P.A. 07-233, S. 11; P.A. 11-80, S. 1.)

History: P.A. 90-270, S. 36 effective June 8, 1990, and applicable to assessment years of municipalities commencing on or after October 1, 1990; P.A. 07-233 designated existing provisions as Subsec. (a), inserted exception re Subsec. (b) therein and added Subsec. (b) re voluntary remediation, effective July 1, 2007 (Revisor’s note: In Subsec. (b), a reference to “polluted of environmentally hazardous condition” was changed editorially by the Revisors to “polluted or environmentally hazardous condition”, for consistency); pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 12-63f - Payment to state of receipts from certain properties subjected to environmental pollution remediation projects.

Section 12-63f is repealed, effective July 13, 2005.

(P.A. 96-250, S. 2, 7; P.A. 99-225, S. 5; P.A. 01-204, S. 25, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 05-285, S. 4.)



Section 12-63g - Assessment of buffers to inland wetlands or watercourses.

Property required as a buffer pursuant to any permit issued by an inland wetlands agency under regulations adopted under section 22a-42a shall be assessed at a value equal to the value of such property if it were an inland wetland or watercourse area.

(P.A. 05-190, S. 1.)

History: P.A. 05-190 effective July 1, 2005.

See Sec. 22a-45 re revaluation of wetlands and watercourses.



Section 12-63h - Land value taxation program.

(a) The Secretary of the Office of Policy and Management shall establish a pilot program in up to three municipalities whereby the selected municipalities shall develop a plan for implementation of land value taxation that (1) classifies real estate included in the taxable grand list as (A) land or land exclusive of buildings, or (B) buildings on land; and (2) establishes a different mill rate for property tax purposes for each class, provided the higher mill rate shall apply to land or land exclusive of buildings. The different mill rates for taxable real estate in each class shall not be applicable to any property for which a grant is payable under section 12-19a or 12-20a.

(b) The secretary shall establish an application procedure and any other criteria for the program and shall send a copy of such application procedure and any other criteria to the joint standing committee of the General Assembly having cognizance of matters relating to planning and development. The secretary shall not select a municipality for the pilot program unless the legislative body of the municipality has approved the application. The secretary shall send a notice of selection for the pilot program to the chief executive officer of the municipality and to the joint standing committee of the General Assembly having cognizance of matters relating to planning and development.

(c) After receipt of the notice of selection provided by the Secretary of the Office of Policy and Management pursuant to subsection (b) of this section, the chief elected official of such municipality shall appoint a committee consisting of (1) a representative of the legislative body of the municipality or where the legislative body is the town meeting, a representative of the board of selectmen; (2) a representative from the business community; (3) a land use attorney; and (4) relevant taxpayers and stakeholders. Such committee shall prepare a plan for implementation of land value taxation. Such plan shall (A) provide a process for implementation of differentiated tax rates; (B) designate geographic areas of the municipality where the differentiated rates shall be applied; and (C) identify legal and administrative issues affecting the implementation of the plan. The chief executive officer, the chief elected official, the assessor and the tax collector of the municipality shall have an opportunity to review and comment on the plan. On or before December 31, 2014, and upon approval of the plan by the legislative body, the plan shall be submitted to the joint standing committees of the General Assembly having cognizance of matters relating to planning and development, finance, revenue and bonding and commerce.

(P.A. 09-236, S. 1; P.A. 13-247, S. 329.)

History: P.A. 09-236 effective July 1, 2009; P.A. 13-247 amended Subsec. (a) by changing “a single municipality” to “up to three municipalities” and making a conforming change, amended Subsec. (b) by deleting provisions re eligibility requirements for program and adding provisions requiring secretary to send copy of application procedure and criteria and notice of selection for pilot program to planning and development committee of General Assembly, and amended Subsec. (c) by substituting “elected official” for “executive officer”, adding new Subdivs. (1) to (3) re membership of committee, designating existing provision re committee membership as Subdiv. (4), requiring committee, rather than executive officer, to prepare plan, adding chief elected official to officials having opportunity to review and comment on plan, changing “2009” to “2014”, adding commerce committee to committees of General Assembly to which plan is to be submitted, and making technical changes.



Section 12-64 - Real estate liable to taxation. Easements in air space. Separate assessment of the interest of a lessee. Conditions under which lessee of state-owned property is subject to tax.

(a) All the following-mentioned property, not exempted, shall be set in the list of the town where it is situated and, except as otherwise provided by law, shall be liable to taxation at a uniform percentage of its present true and actual valuation, not exceeding one hundred per cent of such valuation, to be determined by the assessors: Dwelling houses, garages, barns, sheds, stores, shops, mills, buildings used for business, commercial, financial, manufacturing, mercantile and trading purposes, ice houses, warehouses, silos, all other buildings and structures, house lots, all other building lots and improvements thereon and thereto, including improvements that are partially completed or under construction, agricultural lands, shellfish lands, all other lands and improvements thereon and thereto, quarries, mines, ore beds, fisheries, property in fish pounds, machinery and easements to use air space whether or not contiguous to the surface of the ground. An easement to use air space shall be an interest in real estate and may be assessed separately from the surface of the ground below it. Any interest in real estate shall be set by the assessors in the list of the person in whose name the title to such interest stands on the land records. If the interest in real estate consists of an easement to use air space, whether or not contiguous to the surface of the ground, which easement is in the form of a lease for a period of not less than fifty years, which lease is recorded in the land records of the town and provides that the lessee shall pay all taxes, said interest shall be deemed to be a separate parcel and shall be separately assessed in the name of the lessee. If the interest in real estate consists of a lease of land used for residential purposes which allows the lessee to remove any or all of the structures, buildings or other improvements on said land erected or owned by the lessee, which lease is recorded in the land records of the town and provides that the lessee shall pay all taxes with respect to such structures, buildings or other improvements, said interest shall be deemed to be a separate parcel and said structures, buildings or other improvements shall be separately assessed in the name of the lessee, provided such separate assessment shall not alter or limit in any way the enforcement of a lien on such real estate in accordance with chapter 205, for taxes with respect to such real estate including said land, structures, buildings or other improvements. For purposes of determining the applicability of the provisions of this section to any such interest in real estate, the term “lessee” shall mean any person who is a lessee or sublessee under the terms of the lease agreement in accordance with which such interest in real estate is established.

(b) Except as provided in subsection (c) of this section, any land, buildings or easement to use air rights belonging to or held in trust for the state, not used for purposes attributable to functions of the state government or any other governmental purpose but leased to a person or organization for use unrelated to any such purpose, exclusive of any such lease with respect to which a binding agreement is in effect on June 25, 1985, shall be separately assessed in the name of the lessee and subject to local taxation annually in the name of the lessee having immediate right to occupancy of such land or building, by the town wherein situated as of the assessment day next following the date of leasing pursuant to section 4b-38. If such property or any portion thereof is leased to any organization which, if the property were owned by or held in trust for such organization, would not be liable for taxes with respect to such property under any of the subdivisions of section 12-81, such organization shall be entitled to exemption from property taxes as the lessee under such lease, provided such property is used exclusively for the purposes of such organization as stated in the applicable subdivision of said section 12-81 and the portion of such property so leased to such exempt organization shall be eligible for a grant in lieu of taxes pursuant to section 12-19a. Whenever the lessee of such property is required to pay property taxes to the town in which such property is situated as provided in this subsection, the assessed valuation of such property subject to the interest of the lessee shall not be included in the annual list of assessed values of state-owned real property in such town as prepared for purposes of state grants in accordance with said section 12-19a and the amount of grant to such town under said section 12-19a shall be determined without consideration of such assessed value.

(c) The provisions of subsection (b) of this section shall not be applicable to (1) any land, building or easement belonging to or held in trust for the state of Connecticut or the Connecticut Airport Authority at Bradley International Airport or any general aviation airport or other airport, as such terms are defined in section 15-120aa, and (2) any restaurant, gasoline station or other service facility or public convenience as may be deemed appropriate by the Commissioner of Transportation for state highway, mass transit, marine or aviation purposes. In the event a lessee of property, belonging to or held in trust for the state or a constituent unit of the state system of higher education, who is subject to taxation pursuant to the provisions of this subsection or pursuant to subsection (g) of section 4b-38 is delinquent in the payment of such tax, a municipal tax collector may enforce the collection of said tax by all legal means available, except for the filing of a lien on such property.

(1949 Rev., S. 1738; 1957, P.A. 673, S. 6; 1961, P.A. 347; 1967, P.A. 829; 1969, P.A. 139, S. 1; P.A. 75-321, S. 1, 2; P.A. 81-58, S. 2, 4; P.A. 85-448, S. 1, 2; P.A. 93-64, S. 1, 2; P.A. 97-282, S. 3, 6; P.A. 03-269, S. 2; P.A. 12-157, S. 3; P.A. 13-277, S. 61.)

History: 1961 act added “agricultural lands” to list; 1967 act added provisions re assessments of easements to use air space; 1969 act added provision re assessment and taxation of land, buildings and easements within highway rights-of-way leased by state to nonexempt lessees; P.A. 75-321 added provisions re separate assessment of structures and improvements erected by lessee; P.A. 81-58 made provisions of section applicable to a lessee applicable also in the case of a sublessee, effective April 28, 1981, and applicable in any municipality to the assessment year commencing October 1, 1981, and each assessment year thereafter; P.A. 85-448 deleted provision in Subsec. (a) re taxation of certain leased land, buildings and easements for air rights within highway rights-of-way on ad valorem basis and added Subsecs. (b) and (c) in which the interest of a lessee of state-owned real property is subject to property tax under certain conditions, effective June 25, 1985, and applicable in any town to the assessment year commencing October 1, 1985, and each assessment year thereafter; P.A. 93-64 specified in Subsec. (a) that structures and improvements to building lots and other lands are liable to taxation, effective May 10, 1993; P.A. 97-282 amended Subsecs. (a) and (b) to provide that property leased to an exempt organization is eligible for grant in lieu of taxes under Sec. 12-19a and to make technical and conforming changes, effective June 26, 1997; P.A. 03-269 amended Subsec. (b) to revise provisions re the property tax liability of certain lessees of property and amended Subsec. (c) to make a technical change, add provisions re enforcement powers of tax collectors and prohibit tax collectors from filing liens on state-owned property leased for nongovernmental purposes, effective July 9, 2003; P.A. 12-157 amended Subsec. (a) to add reference to improvements that are partially completed or under construction, effective October 1, 2012, and applicable to assessment years commencing on or after that date; P.A. 13-277 amended Subsec. (c) to make a technical change and to add provisions re inapplicability of Subsec. (b) to property belonging to or held for Connecticut Airport Authority at Bradley International Airport, general aviation airports or other airports, effective July 1, 2013, and applicable to assessment years commencing on and after October 1, 2012.



Section 12-64a - Reduction in assessed value of real estate upon removal of damaged buildings. Municipal option to abate tax on personal property located in damaged building.

(a) Whenever a building is so damaged as to require total reconstruction before it may be used for any purpose related to its use prior to such damage and following which, the owner provides for complete demolition of such building with the material from demolition being removed from the parcel of real property on which the building was situated or used as fill on such parcel for purposes of grading, such parcel shall be assessed for purposes of property tax as of the date such demolition, removal and grading are completed, to the satisfaction of the building inspector in the municipality, and such assessment shall reflect a determination of the assessed value of such parcel, exclusive of the value of the building so damaged, demolished and removed. The adjusted assessment shall be applicable with respect to such parcel from the date demolition, removal and grading are completed, as determined by said building inspector, until the first day of October next succeeding and the amount of property tax payable with respect to such parcel for the assessment year in which demolition, removal and grading are completed shall be adjusted accordingly in such manner as determined by the assessor.

(b) Notwithstanding the provisions of subsection (a) of this section, in the case of a building that sustains fire or weather-related damage that requires the building to be totally reconstructed before it may be used for any purpose related to its use prior to the damage, the assessment reduction shall be calculated from the date of such fire or weather event if the owner, within one hundred twenty days of the fire or weather event, provides for complete demolition of such building with the material from demolition being removed from the parcel of real property on which the building was situated and the parcel graded to the satisfaction of the building inspector in the municipality. If the fire or weather event occurs not more than one hundred twenty days before the next assessment date and the owner provides for such complete demolition, removal and grading to the satisfaction of the building inspector after the next assessment date and not more than one hundred twenty days after the fire or weather event, the assessment for the damaged building shall be removed for such next assessment date.

(c) When a municipality reduces an assessment for a building pursuant to subsection (a) or (b) of this section, the municipality may, by vote of its legislative body, or in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, abate all or a portion of the property tax with respect to personal property that had been located in the building. Such abatement may be allowed if the personal property was damaged as a direct result of a fire or weather event to such an extent that the property cannot be used for any purpose related to its use prior to such fire or weather event. Any abatement provided under this subsection shall be applicable with respect to such personal property from the date of the damage to the following October first.

(P.A. 81-21, S. 1, 2; P.A. 93-231, S. 1, 2; P.A. 00-120, S. 1, 13.)

History: P.A. 81-21 effective April 7, 1981, and applicable in any municipality to assessment year commencing October 1, 1981, and each assessment year thereafter; P.A. 93-231 designated existing section as Subsec. (a) and added new Subsec. (b) requiring any municipality to reduce the assessment on a building that must be totally reconstructed due to fire or weather-related damage as of the date the building was damaged, effective June 28, 1993, and applicable to assessment years commencing on and after October 1, 1993; P.A. 00-120 added Subsec. (c) providing a municipal option to abate the tax on personal property damaged by fire or weather event that cannot be used for its original purpose, effective May 26, 2000, and applicable to assessment years commencing October 1, 1998.



Section 12-65 - Agreements fixing assessments on multifamily housing.

Any municipality acting through its board of selectmen, town council, court of common council or other governing body shall have the power to enter into a written agreement with a taxpayer fixing the assessment of real estate to be used for a housing project consisting of three or more housing units to be constructed or rehabilitated, provided: (a) The real estate to be used for said housing project is in a redevelopment area, community development area or neighborhood strategy area, included (1) in a redevelopment plan approved by a redevelopment agency pursuant to section 8-127, (2) in an urban renewal project authorized by a redevelopment agency pursuant to section 8-141 or (3) in a community development plan approved by the municipality under sections 8-169a to 8-169j, inclusive; (b) the term of such agreement shall not exceed fifteen years from the date of the completion of the housing project or completion of rehabilitation of the housing project or sixteen years from the date of the agreement, whichever is the shorter period; (c) the assessment agreed on for the real estate plus future improvements shall not be less than the assessment as of the last regular assessment date of the real estate without such future improvements. If the municipality claims that the taxpayer is not complying with the terms of such agreement, the municipality may bring an action in the superior court of the judicial district in which the municipality is located to force compliance with such agreement; but a mortgagee may loan its money in reliance on such agreement and nothing herein contained shall be construed to permit the municipality to increase the assessment during the aforesaid period beyond the amount agreed on.

(1949 Rev., S. 1739; 1957, P.A. 163, S. 25; 1963, P.A. 615, S. 1; 1969, P.A. 335; P.A. 78-280, S. 2, 127; P.A. 79-589, S. 1, 2; P.A. 88-280, S. 10.)

History: 1963 act added provision (a), increased the term of the agreement by five years, extended the date for commencement of construction from 1949 to 1969 and deleted provisions re rental rates and preference as tenants for veterans and members of merchant marine; 1969 act extended date for commencement of construction from 1969 to 1971 in Subdiv. (c); P.A. 78-280 substituted “judicial district” for “county”; P.A. 79-589 specified housing projects “consisting of three or more housing units”, included rehabilitation projects, amended Subdiv. (a) to include projects in community development areas or in neighborhood strategy areas and deleted former Subdiv. (c), relettering Subdiv. (d) accordingly; P.A. 88-280 made technical change, substituting reference to Sec. 8-169j for reference to Sec. 8-169n.



Section 12-65a - Approval by state referee.

Such written agreement shall be filed within ten days from the date of its execution in the superior court for the judicial district in which the municipality executing such agreement is located. The clerk of such court shall forthwith refer such agreement to a state referee for approval as a fair and reasonable agreement. If the referee finds such agreement fair and reasonable he shall certify to the same and the clerk of the superior court for such judicial district shall annex such certificate to such agreement and only at that time shall the agreement be binding upon the parties executing such agreement. If such referee finds said agreement not fair and reasonable, the clerk of the superior court of such judicial district shall forthwith notify the parties and such agreement shall be null and void and of no effect.

(1963, P.A. 615, S. 2; P.A. 80-483, S. 50, 186.)

History: P.A. 80-483 substituted “judicial district” for “county”.



Section 12-65b - Agreements between municipality and owner or lessee of real property or air space fixing the assessment of such property or air space.

(a) Any municipality may, by affirmative vote of its legislative body, enter into a written agreement with any party owning or proposing to acquire an interest in real property in such municipality, or with any party owning or proposing to acquire an interest in air space in such municipality, or with any party who is the lessee of, or who proposes to be the lessee of, air space in such municipality in such a manner that the air space leased or proposed to be leased shall be assessed to the lessee pursuant to section 12-64, fixing the assessment of the real property or air space which is the subject of the agreement, and all improvements thereon or therein and to be constructed thereon or therein, subject to the provisions of subsection (b) of this section, (1) for a period of not more than seven years, provided the cost of such improvements to be constructed is not less than three million dollars, (2) for a period of not more than two years, provided the cost of such improvements to be constructed is not less than five hundred thousand dollars, or (3) to the extent of not more than fifty per cent of such increased assessment, for a period of not more than three years, provided the cost of such improvements to be constructed is not less than ten thousand dollars.

(b) The provisions of subsection (a) of this section shall only apply if the improvements are for at least one of the following: (1) Office use; (2) retail use; (3) permanent residential use; (4) transient residential use; (5) manufacturing use; (6) warehouse, storage or distribution use; (7) structured multilevel parking use necessary in connection with a mass transit system; (8) information technology; (9) recreation facilities; (10) transportation facilities; or (11) mixed-use development, as defined in section 8-13m.

(1971, P.A. 471, S. 1, 2; P.A. 73-477; P.A. 75-575, S. 1, 2; P.A. 77-138, S. 1, 3; 77-586, S. 2, 3; P.A. 79-78, S. 1, 2; P.A. 82-414, S. 1, 2; P.A. 85-573, S. 1, 18; P.A. 90-219, S. 13; May Sp. Sess. P.A. 92-15, S. 4, 20; P.A. 94-157, S. 3, 4; P.A. 97-235, S. 1, 4; P.A. 98-207; P.A. 01-125, S. 1; P.A. 03-19, S. 25; P.A. 13-246, S. 1.)

History: P.A. 73-477 added words “an interest in” with reference to acquisition of real property and air space in Subsec. (a); P.A. 75-575 amended Subsec. (a) to include municipalities with population densities of 4,500 persons or more per square mile and those contracting with U.S. for grants of more than $10,000,000 for redevelopment and urban renewal and amended Subsec. (b) to include improvements for manufacturing use and to change cost minimum from $10,000,000 to $5,000,000; P.A. 77-138 made provisions applicable to any municipality, deleting all restrictions based on population, population density or amount of federal grant and included in Subsec. (b) improvements for warehouse storage or distribution use; P.A. 77-586 reinstated restriction on applicability of provisions, limiting provisions to municipalities with population of at least 35,000; P.A. 79-78 deleted restriction imposed by P.A. 77-586 and changed cost minimum in Subsec. (b) from $5,000,000 to $3,000,000; P.A. 82-414 amended requirements in Subsec. (b) applicable to fixed assessment agreements to permit agreements if at least one, rather than two or more as was previously the case, of the types of improvements is satisfied; and increased list by adding multilevel parking facilities as an improvement, the proposed construction of which would allow such an agreement; P.A. 85-573 provided for agreements for not more than two years on improvements of not less than $500,000, effective July 10, 1985, and applicable in any municipality to the assessment year commencing October 1, 1985, and thereafter; P.A. 90-219 amended Subsec. (b) to require that improvements for structured multilevel parking use be necessary in connection with a mass transit system; May Sp. Sess. P.A. 92-15 added Subsec. (a)(3) re improvements of not less than $100,000, effective July 1, 1992, and applicable to assessment years of municipalities commencing on or after October 1, 1992; P.A. 94-157 added Subsec. (a)(4) to (7), inclusive, effective October 1, 1994, and applicable to assessment years commencing on or after that date; P.A. 97-235 added Subsec. (b)(viii) re improvements for information technology, effective June 24, 1997; P.A. 98-207 reorganized and relettered Subsec. (b) and added new Subdivs. (9) and (10) re recreation facilities and transportation facilities; P.A. 01-125 amended Subsec. (a) to reduce the threshold to qualify for abatement from $100,000 to $25,000 and change the amount of the abatement from 50% to not more than 50% in Subdiv. (3) and to delete Subdivs. (4) to (7), inclusive; P.A. 03-19 made technical changes in Subsec. (b), effective May 12, 2003; P.A. 13-246 amended Subsec. (a) by changing improvement cost threshold for assessment for period of not more than 3 years from not less than $25,000 to not less than $10,000 and amended Subsec. (b) by adding Subdiv. (11) re mixed-use development.



Section 12-65c - Deferral of increased assessments due to rehabilitation: Definitions.

As used in sections 12-65c to 12-65f, inclusive:

(a) “Rehabilitation area” means any municipality, or a part thereof, that contains one or more properties that are deteriorated, deteriorating, substandard or detrimental to the safety, health, welfare or general economic well-being of the community;

(b) “Rehabilitation” means the improvement or repair of a structure or facilities appurtenant thereto, exclusive of general maintenance or minor repairs.

(P.A. 73-558, S. 1; P.A. 13-246, S. 2.)

History: P.A. 13-246 amended Subdiv. (a) by redefining “rehabilitation area”.



Section 12-65d - Designation of rehabilitation area. Criteria for deferral of assessment increase.

(a) The legislative body of any municipality may, in accordance with the provisions of sections 12-65c to 12-65f, inclusive, adopt a resolution designating such municipality, or any part thereof, as a rehabilitation area and establishing criteria for eligibility of real property within the area so designated for deferral, as provided in section 12-65e, of any increased assessment attributable to rehabilitation or new construction. Such criteria shall include the initial condition of the property, the extent and nature of improvements compatible with the plan of development of the municipality and subdivision and zoning regulations, if any, and in compliance with such state building and health codes and local housing code requirements, as may apply, and acceptable uses for such property. Such criteria shall be determined with the advice of the local building official and housing code enforcement officer or other authority designated by the municipality to enforce the provisions of sections 19a-355, 47a-14a to 47a-14g, inclusive, 47a-51, 47a-53, 47a-54, 47a-54a, 47a-55, 47a-56, 47a-56a, 47a-56d to 47a-56j, inclusive, and 47a-57 to 47a-61, inclusive.

(b) No such resolution or criteria shall be adopted (1) until after a public hearing, notice of the time, place and purpose of which shall be given by publication in a newspaper having a general circulation in the municipality at least twice, at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the last not less than two days prior to the date of such hearing; and (2) following such hearing, in any municipality having a planning commission or combined planning and zoning commission, such proposal has been referred to such commission for a report in accordance with the provisions of section 8-24, and in the event such commission disapproves the proposal, the vote on adoption by the municipality shall be in accordance with the provisions of said section 8-24.

(c) Notice of the adoption of the resolution and criteria shall be published by the legislative body, in a newspaper having a general circulation in the municipality, not later than fifteen days after its adoption. A copy of such resolution and criteria shall be filed in the office of the town clerk of such municipality.

(P.A. 73-558, S. 2; P.A. 74-190, S. 1, 3; P.A. 79-607, S. 20, 22.)

History: P.A. 74-190 substituted “real” for “residential” property in Subsec. (a); P.A. 79-607 included deferrals for new construction.



Section 12-65e - Agreements to fix assessments during, and defer increases following, rehabilitation or construction. Required provisions.

Any municipality which has adopted a resolution, in accordance with the provisions of section 12-65d, designating such municipality or any part thereof as a rehabilitation area, may, upon application of the owner of any real property located in such area who agrees to rehabilitate such property or construct (1) new multifamily rental housing or cooperative housing on such property, or (2) if such property is a brownfield, as defined in section 32-760, new multifamily rental housing, cooperative housing, common interest communities or mixed-use or commercial structures on such property, enter into an agreement to fix the assessment of the property, during the period of rehabilitation or construction, as of the date of the agreement, but for not longer than seven years, and upon completion of such rehabilitation or construction, to defer any increase in assessment attributable to such rehabilitation or construction for a period not to exceed eleven years, contingent upon the continued use of the property for the purposes specified in the agreement, provided such property meets the criteria established by such municipality in accordance with section 12-65d and provided further such deferral shall be determined as follows: For the first year following completion of such rehabilitation or construction, the entire increase shall be deferred; thereafter a minimum of ten per cent of the increase shall be assessed against the property each year until one hundred per cent of such increase has been so assessed. The agreement shall provide that, in the event of a general revaluation by the municipality in the year in which such rehabilitation or construction is completed resulting in any increase in the assessment on such property, only that portion of the increase resulting from such rehabilitation or construction shall be deferred; and in the event of a general revaluation in any year after the year in which such rehabilitation or construction is completed, such deferred assessment shall be increased or decreased in proportion to the increase or decrease in the total assessment on such property as a result of such general revaluation. Such agreement shall further provide that such rehabilitation or construction shall be completed by a date fixed by the municipality and that the completed rehabilitation or construction shall be subject to inspection and certification by the local building official as being in conformance with the criteria established under section 12-65d and such provisions of the state building and health codes and the local housing code as may apply. Any such tax deferral shall be contingent upon the continued use of the property for those purposes specified in the agreement creating such deferral and such deferral shall cease upon the sale or transfer of the property for any other purpose unless the municipality shall have consented thereto.

(P.A. 73-588, S. 3; P.A. 74-190, S. 2, 3; P.A. 79-607, S. 19, 22; P.A. 11-96, S. 1; P.A. 13-308, S. 11.)

History: P.A. 74-190 specified that deferrals for rehabilitation are contingent upon continued use for purposes specified in agreement and provided that deferral cease upon sale or transfer of property unless consent of municipality obtained, previously deferral ceased without exception; P.A. 79-607 included construction of new multifamily rental housing or cooperative housing; P.A. 11-96 designated provision re new multifamily rental housing or cooperative housing as Subdiv. (1) and added Subdiv. (2) re rehabilitation of property that is a brownfield; P.A. 13-308 replaced reference to Sec. 32-9cc with reference to Sec. 32-760, effective July 1, 2013.



Section 12-65f - Appeal.

Any person aggrieved by any decision or action, or failure to take action, by a municipality under the provisions of sections 12-65c to 12-65e, inclusive, may appeal within fifteen days of the notice of such decision or action, or in the case of failure to take action, within fifteen days after the expiration of sixty-five days from the date of the submission of the request for action to the legislative body of the municipality, to the superior court for the judicial district in which the municipality lies.

(P.A. 73-558, S. 4; P.A. 76-436, S. 275, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 substituted superior court for court of common pleas and included judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.



Section 12-65g - Agreements to fix assessments during, and defer increases following, rehabilitation to accommodate physically disabled persons. Required provisions.

The legislative body of any municipality may, by ordinance, authorize such municipality to enter into a written agreement with an owner of any real property who agrees to improve, rehabilitate or renovate any building thereon to meet the standards of design and construction of the State Building Code to accommodate physically disabled persons, as set forth in article 512 of the State Building Code, or any subsequent corresponding section of the State Building Code, as from time to time amended, to fix the assessment on such property as of the date of the agreement for a period of not longer than five years and to defer any increase in assessment attributable to such improvement, rehabilitation or renovation during such period, provided (1) the agreement shall be approved by the local building official and (2) such improvement, rehabilitation or renovation shall be completed not later than three years from the date of the agreement and, upon completion, shall be subject to inspection and certification by such local building official as being in conformance with the applicable provisions of said code.

(P.A. 75-244; P.A. 94-175, S. 8, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69.)

History: P.A. 94-175 made a technical change in the building code reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section.



Section 12-65h - Agreements between municipality and owner or lessee of real property or air space containing a manufacturing facility fixing the assessment of personal property in such facility.

Any municipality may, by affirmative vote of its legislative body, enter into a written agreement with any party owning or proposing to acquire an interest in real property in such municipality, or with any party owning or proposing to acquire an interest in air space in such municipality, or with any party who is the lessee of, or who proposes to be the lessee of, air space in such municipality in such a manner that the air space leased or proposed to be leased shall be assessed to the lessee pursuant to section 12-64, upon which is located or proposed to be located a manufacturing facility, as defined in subdivision (72) of section 12-81, fixing the assessment of the personal property located in the facility which is the subject of the agreement, (1) for a period of not more than seven years, provided the increase in the assessed value of such personal property in such facility is not less than three million dollars, (2) for a period of not more than two years, provided the increase in the assessed value of such personal property in such facility is not less than five hundred thousand dollars, or (3) to the extent of not more than fifty per cent of such increased assessment, for a period of not more than three years, provided the increase in the assessed value of such personal property in such facility is not less than twenty-five thousand dollars.

(May Sp. Sess. P.A. 92-15, S. 5, 20; P.A. 01-125, S. 2.)

History: May Sp. Sess. P.A. 92-15 effective July 1, 1992, and applicable to assessment years of municipalities commencing on or after October 1, 1992; (Revisor’s note: In 1997 a reference to “subsection (72)” of Sec. 12-81 was changed editorially by the Revisors to “subdivision (72)” to conform section with Sec. 12-81); P.A. 01-125 amended Subdiv. (3) to reduce the threshold to qualify for abatement from $100,000 to $25,000 and change the amount of the abatement from 50% to not more than 50%.



Section 12-66 - Property of religious, educational or charitable corporations; leasehold interests.

(a) Lands or buildings, the title to which is in the name of any religious, educational or charitable corporation, otherwise exempt from taxation and which have been leased for a term of one hundred years or more by a lease executed with an annual rent reserved, which land and buildings are used for other than religious, educational or charitable purposes, shall, annually, be subject to local assessment and taxation in the name of the lessee, assignee or sublessee of such land on the assessment day of the town wherein situated. Except as provided in this section, all provisions of the law relating to the filing of assessment lists and appeals to the boards of assessment appeals and to the Superior Court shall, mutatis mutandis, apply to each such lessee and all provisions of the law relating to assessors and boards of assessment appeals shall, mutatis mutandis, apply to such property.

(b) Any person who has paid the entire tax due any town for a period of twelve months on any such property may make application in writing to the tax collector of such town for a refund of the whole or such part of such tax as represents, under the terms of the lease, the amount of rent paid to such corporation for such period. Such application shall be made within three years of the due date of the whole or first installment of such tax, shall contain a recital of the facts and shall state the amount of refund requested. The collector shall, after examination of such application, refer the same, with his recommendations thereon, to the selectmen of such town and shall certify to the amount of refund to which such applicant is entitled. Upon receipt of such application and certification, the selectmen shall draw an order upon the treasurer in favor of such applicant for the amount so certified, without interest. Any action so taken by such selectmen shall be a matter of record and the tax collector shall be notified thereof in writing.

(c) This section shall be construed to authorize taxation of leased real estate under such leases.

(1949 Rev., S. 1740; P.A. 76-436, S. 300, 681; P.A. 95-283, S. 37, 68.)

History: P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 95-283 amended Subsec. (a) to replace board of tax review with board of assessment appeals, effective July 6, 1995.



Section 12-67 - Taxation of dwelling houses of railroad companies.

Each dwelling house belonging to any railroad company shall be set in the list and taxed in the town where such dwelling house is situated, notwithstanding the fact that the same may be rented to or occupied by an employee of such railroad company; and the amount paid for taxes on any such dwelling house shall be deducted from the sum required by law to be paid by such railroad company for taxes to the state.

(1949 Rev., S. 1741.)



Section 12-68 - Grantee failing to record deed, grantor taxed. Damages.

When, in consequence of the failure of the purchaser of any real estate or any interest therein to place on the land records of the town in which such real estate is situated the deed or other instrument of conveyance by which such estate or interest therein has been conveyed to him and under which he holds the same, such real estate or interest therein has been set for taxation in the list of such purchaser’s grantor and any lawful tax has been assessed thereon against such grantor and has been paid by him, a right of action shall accrue to such grantor to recover from such purchaser as damages a sum double the amount of such payment.

(1949 Rev., S. 1742.)



Section 12-69 - Real estate liable for payment of judgment.

Such real estate shall stand charged with and remain liable for the payment of any judgment recovered under the provisions of section 12-68 until such judgment is satisfied; provided such grantor shall have lodged for record with the town clerk of the town in which such real estate is situated a certificate in writing, subscribed and sworn to by such grantor, describing such real estate and giving notice of the conveyance of it by him, the character of the instrument of conveyance, the name of the grantee therein and the date on or about which such conveyance was made and that such real estate stands subject to a lien to secure all judgments recovered or to be recovered under the provisions of said section; which certificate shall be recorded by such town clerk on the land records of such town.

(1949 Rev., S. 1743.)



Section 12-70 - Obligation of purchaser of real estate assuming payment of taxes.

When any person, at the time he acquires equity in real estate, expressly assumes the payment of taxes which are to become payable thereafter, he shall become liable for the payment thereof to the same extent and in the same manner as though such real estate were assessed in his name.

(1949 Rev., S. 1744.)



Section 12-71 - Personal property subject to tax. Computer software not subject to tax. Determination of situs of motor vehicles and snowmobiles for tax purposes.

(a) All goods, chattels and effects or any interest therein, including any interest in a leasehold improvement classified as other than real property, belonging to any person who is a resident in this state, shall be listed for purposes of property tax in the town where such person resides, subject to the provisions of sections 12-41, 12-43 and 12-59. Any such property belonging to any nonresident shall be listed for purposes of property tax as provided in section 12-43. Motor vehicles and snowmobiles shall be listed for purposes of the property tax in accordance with subsection (f) of this section.

(b) Except as otherwise provided by the general statutes, property subject to this section shall be valued at the same percentage of its then actual valuation as the assessors have determined with respect to the listing of real estate for the same year, except that any antique, rare or special interest motor vehicle, as defined in section 14-1, shall be assessed at a value of not more than five hundred dollars. The owner of such antique, rare or special interest motor vehicle may be required by the assessors to provide reasonable documentation that such motor vehicle is an antique, rare or special interest motor vehicle, provided any motor vehicle for which special number plates have been issued pursuant to section 14-20 shall not be required to provide any such documentation. The provisions of this section shall not include money or property actually invested in merchandise or manufacturing carried on out of this state or machinery or equipment which would be eligible for exemption under subdivision (72) of section 12-81 once installed and which cannot begin or which has not begun manufacturing, processing or fabricating; or which is being used for research and development, including experimental or laboratory research and development, design or engineering directly related to manufacturing or being used for the significant servicing, overhauling or rebuilding of machinery and equipment for industrial use or the significant overhauling or rebuilding of other products on a factory basis or being used for measuring or testing or metal finishing or in the production of motion pictures, video and sound recordings.

(c) Upon payment of the property tax assessed with respect to any property referred to in this section, owned by a resident or nonresident of this state, which is currently used or intended for use in relation to construction, building, grading, paving or similar projects, including, but not limited to, motor vehicles, bulldozers, tractors and any trailer-type vehicle, excluding any such equipment weighing less than five hundred pounds, and excluding any motor vehicle subject to registration pursuant to chapter 246 or exempt from such registration by section 14-34, the town in which such equipment is taxed shall issue, at the time of such payment, for display on a conspicuous surface of each such item of equipment for which such tax has been paid, a validation decal or sticker, identifiable as to the year of issue, which will be presumptive evidence that such tax has been paid in the appropriate town of the state.

(d) (1) Personal property subject to taxation under this chapter shall not include computer software, except when the cost thereof is included, without being separately stated, in the cost of computer hardware. “Computer software” shall include any program or routine used to cause a computer to perform a specific task or set of tasks, including without limitation, operational and applicational programs and all documentation related thereto.

(2) The provisions of subdivision (1) of this subsection shall be applicable (A) to the assessment year commencing October 1, 1988, and each assessment year thereafter, and (B) to any assessment of computer software made after September 30, 1988, for any assessment year commencing before October 1, 1988.

(3) Nothing contained in this subsection shall create any implication related to liability for property tax with respect to computer software prior to July 1, 1989.

(4) A certificate of correction in accordance with section 12-57 shall not be issued with respect to any property described in subdivision (1) of this subsection for any assessment year commencing prior to October 1, 1989.

(e) For assessment years commencing on or after October 1, 1992, each municipality shall exempt aircraft, as defined in section 15-34, from the provisions of this chapter.

(f) (1) Property subject to taxation under this chapter shall include each registered and unregistered motor vehicle and snowmobile that, in the normal course of operation, most frequently leaves from and returns to or remains in a town in this state, and any other motor vehicle or snowmobile located in a town in this state, which motor vehicle or snowmobile is not used or is not capable of being used.

(2) Any motor vehicle or snowmobile registered in this state subject to taxation in accordance with the provisions of this subsection shall be set in the list of the town where such vehicle in the normal course of operation most frequently leaves from and returns to or in which it remains. It shall be presumed that any such motor vehicle or snowmobile most frequently leaves from and returns to or remains in the town in which the owner of such vehicle resides, unless a provision of this subsection otherwise expressly provides. As used in this subsection, “the town in which the owner of such vehicle resides” means the town in this state where (A) the owner, if an individual, has established a legal residence consisting of a true, fixed and permanent home to which such individual intends to return after any absence, or (B) the owner, if a company, corporation, limited liability company, partnership, firm or any other type of public or private organization, association or society, has an established site for conducting the purposes for which it was created. In the event such an entity resides in more than one town in this state, it shall be subject to taxation by each such town with respect to any registered or unregistered motor vehicle or snowmobile that most frequently leaves from and returns to or remains in such town.

(3) Any motor vehicle owned by a nonresident of this state shall be set in the list of the town where such vehicle in the normal course of operation most frequently leaves from and returns to or in which it remains. If such vehicle in the normal course of operation most frequently leaves from and returns to or remains in more than one town, it shall be set in the list of the town in which such vehicle is located for the three or more months preceding the assessment day in any year, except that, if such vehicle is located in more than one town for three or more months preceding the assessment day in any year, it shall be set in the list of the town where it is located for the three months or more in such year nearest to such assessment day. In the event a motor vehicle owned by a nonresident is not located in any town for three or more of the months preceding the assessment day in any year, such vehicle shall be set in the list of the town where such vehicle is located on such assessment day.

(4) Notwithstanding any provision of subdivision (2) of this subsection: (A) Any registered motor vehicle that is assigned to an employee of the owner of such vehicle for the exclusive use of such employee and which, in the normal course of operation most frequently leaves from and returns to or remains in such employee’s town of residence, shall be set in the list of the town where such employee resides; (B) any registered motor vehicle that is being operated, pursuant to a lease, by a person other than the owner of such vehicle, or such owner’s employee, shall be set in the list of the town where the person who is operating such vehicle pursuant to said lease resides; (C) any registered motor vehicle designed or used for recreational purposes, including, but not limited to, a camp trailer, camper or motor home, shall be set in the list of the town such vehicle, in the normal course of its operation for camping, travel or recreational purposes in this state, most frequently leaves from and returns to or the town in which it remains. If such a vehicle is not used in this state in its normal course of operation for camping, travel or recreational purposes, such vehicle shall be set in the list of the town in this state in which the owner of such vehicle resides; and (D) any registered motor vehicle that is used or intended for use for the purposes of construction, building, grading, paving or similar projects, or to facilitate any such project, shall be set in the list of the town in which such project is situated if such vehicle is located in said town for the three or more months preceding the assessment day in any year, provided (i) if such vehicle is located in more than one town in this state for three or more months preceding the assessment day in any year, such vehicle shall be set in the list of the town where it is located for the three months or more in such year nearest to such assessment day, and (ii) if such vehicle is not located in any town for three or more of the months preceding the assessment day in any year, such vehicle shall be set in the list of the town where such vehicle is located on such assessment day.

(5) The owner of a motor vehicle subject to taxation in accordance with the provisions of subdivision (4) of this subsection in a town other than the town in which such owner resides may register such vehicle in the town in which such vehicle is subject to taxation.

(6) Information concerning any vehicle subject to taxation in a town other than the town in which it is registered may be included on any declaration or report filed pursuant to section 12-41, 12-43 or 12-57a. If a motor vehicle or snowmobile is registered in a town in which it is not subject to taxation, pursuant to the provisions of subdivision (4) of this section, the assessor of the town in which such vehicle is subject to taxation shall notify the assessor of the town in which such vehicle is registered of the name and address of the owner of such motor vehicle or snowmobile, the vehicle identification number and the town in which such vehicle is subject to taxation. The assessor of the town in which said vehicle is registered and the assessor of the town in which said vehicle is subject to taxation shall cooperate in administering the provisions of this section concerning the listing of such vehicle for property tax purposes.

(1949 Rev., S. 1745; 1953, S. 1047d; 1957, P.A. 673, S. 7; 1959, P.A. 239, S. 1; 1971, P.A. 668, S. 1; P.A. 73-490; 73-531, S. 1, 2; P.A. 77-432, S. 1, 2; P.A. 79-550, S. 1, 2; P.A. 81-20, S. 1, 2; 81-423, S. 1, 25; P.A. 83-485, S. 1, 13; P.A. 89-251, S. 193, 203; May Sp. Sess. P.A. 92-17, S. 49, 59; P.A. 93-433, S. 8, 26; P.A. 99-189, S. 12, 20; 99-272, S. 3, 7; P.A. 00-230, S. 3; P.A. 04-228, S. 2; P.A. 08-150, S. 56; P.A. 09-187, S. 29.)

History: 1959 act provided for listing of property of nonresident; 1971 act added provisions allowing taxation of vessels either in town of owner’s residence or in town where vessel usually operated; P.A. 73-490 divided previous provisions into Subsecs. (a) to (c) and added Subsec. (d) re validation stickers on construction equipment; P.A. 73-531 provided that antique automobiles not be assessed at value of more than $500, effective June 11, 1973, and applicable to the first assessment date thereafter; P.A. 77-432 specifically included trailer-type vehicles in Subsec. (d); P.A. 79-550 removed goods, chattels and effects from exception in Subsec. (a) and added exception for farm machinery in Subsec. (b); effective June 21, 1979, and applicable to town assessment lists for 1979 and any list thereafter; P.A. 81-20 deleted special procedure for valuation of farm machinery, effective April 7, 1981, and applicable in any municipality to assessment year commencing October 1, 1981, and each assessment year thereafter; P.A. 81-423 eliminated vessels from personal property subject to property tax, effective July 1, 1981, and applicable to the assessment year commencing October 1, 1981, and thereafter; P.A. 83-485 amended Subsec. (a) for purposes of clarification with respect to provisions applicable to listing of personal property in the town where the owner resides and the listing of such property of a nonresident, effective June 30, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 89-251 added Subsec. (e) providing that for the assessment year commencing October 1, 1988, and thereafter computer software shall not be subject to tax as personal property, and including a definition of computer software; May Sp. Sess. P.A. 92-17 amended Subsec. (b) to set an assessment cap of $500 for aircraft manufactured prior to January 1, 1946, effective June 19, 1992, and applicable to assessment years of municipalities commencing on or after October 1, 1992; P.A. 93-433 added Subsec. (f) exempting aircraft from the property tax, effective July 1, 1993; P.A. 99-189 added leasehold improvements classified as other than real property, deleted former Subsec. (c) re taxation of personal property in a town having two or more taxing districts, redesignated former Subsecs. (d), (e) and (f) as Subsecs. (c), (d) and (e) and made technical changes, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 99-272 amended Subsec. (b) to exclude construction in progress property which is eligible for exemption under Sec. 12-81(72), effective June 15, 1999, and applicable to assessment years commencing on or after October 1, 1999; P.A. 00-230 made technical changes in Subsec. (b); P.A. 04-228 made conforming and technical changes in Subsecs. (a) and (b) and added Subsec. (f) re criteria for determining the situs of motor vehicles and snowmobiles for property tax purposes, effective June 8, 2004, and applicable to any assessment year; P.A. 08-150 amended Subsec. (b) to replace “motor vehicle for which number plates have been issued under section 14-20” with “antique, rare or special interest motor vehicle, as defined in section 14-1”; P.A. 09-187 amended Subsec. (b) to provide that owner of antique, rare or special interest motor vehicle may be required to provide documentation that vehicle is antique, rare or special interest unless special number plates have been issued pursuant to Sec. 14-20.

Cited. 2 CA 303; 13 CA 393; 35 CA 269.

“Then actual valuation” synonymous with fair market value. 6 CS 505. Cited. 15 CS 237; 16 CS 261.

Cited. 5 Conn. Cir. Ct. 195.

Subsec. (a):

Town of a corporation’s principal place of business is the statutory equivalent of town of an individual’s residence and therefore a corporation must file its declaration with tax assessor of the town of its principal place of business. 266 C. 706. Corporation’s motor vehicles properly are assessed, for purposes of personal property taxation, in town in which the corporation maintains its principal place of business, irrespective of where its motor vehicles are actually located. Id.

Subsec. (b):

Towns permitted to assess personal property on basis of annual valuation. 210 C. 233.

Nothing in language requiring interim revaluation of all classes of property if one class is revalued. 13 CA 393.



Section 12-71a - List of values of vessels. Use in assessing.

Section 12-71a is repealed, effective June 3, 1999.

(1971, P.A. 668, S. 2, 3; P.A. 73-257, S. 26, 27; P.A. 99-89, S. 9, 10.)



Section 12-71b - Taxation of motor vehicles not registered on the assessment date. Assessment procedure. Tax date due.

(a) Any person who owns a motor vehicle which is not registered with the Commissioner of Motor Vehicles on the first day of October in any assessment year and which is registered subsequent to said first day of October but prior to the first day of August in such assessment year shall be liable for the payment of property tax with respect to such motor vehicle in the town where such motor vehicle is subject to property tax, in an amount as hereinafter provided, on the first day of January immediately subsequent to the end of such assessment year. The property tax payable with respect to such motor vehicle on said first day of January shall be in the amount which would be payable if such motor vehicle had been entered in the taxable list of the town where such motor vehicle is subject to property tax on the first day of October in such assessment year if such registration occurs prior to the first day of November. If such registration occurs on or after the first day of November but prior to the first day of August in such assessment year, such tax shall be a pro rata portion of the amount of tax payable if such motor vehicle had been entered in the taxable list of such town on October first in such assessment year to be determined (1) by a ratio, the numerator of which shall be the number of months from the date of such registration, including the month in which registration occurs, to the first day of October next succeeding and the denominator of which shall be twelve or (2) upon the affirmative vote of the legislative body of the municipality, by a ratio the numerator of which shall be the number of days from the date of such registration, including the day on which the registration occurs, to the first day of October next succeeding and the denominator of which shall be three hundred sixty-five. For purposes of this section the term “assessment year” means the period of twelve full months commencing with October first each year.

(b) Whenever any person who owns a motor vehicle which has been entered in the taxable list of the town where such motor vehicle is subject to property tax in any assessment year and who, subsequent to the first day of October in such assessment year but prior to the first day of August in such assessment year, replaces such motor vehicle with another motor vehicle, hereinafter referred to as the replacement vehicle, which vehicle may be in a different classification for purposes of registration than the motor vehicle replaced, and provided one of the following conditions is applicable with respect to the motor vehicle replaced: (1) The unexpired registration of the motor vehicle replaced is transferred to the replacement vehicle, (2) the motor vehicle replaced was stolen or totally damaged and proof concerning such theft or total damage is submitted to the assessor in such town or (3) the motor vehicle replaced is sold by such person within forty-five days immediately prior to or following the date on which such person acquires the replacement vehicle, such person shall be liable for the payment of property tax with respect to the replacement vehicle in the town in which the motor vehicle replaced is subject to property tax, in an amount as hereinafter provided, on the first day of January immediately subsequent to the end of such assessment year. If the replacement vehicle is replaced by such person with another motor vehicle prior to the first day of August in such assessment year, the replacement vehicle shall be subject to property tax as provided in this subsection and such other motor vehicle replacing the replacement vehicle, or any motor vehicle replacing such other motor vehicle in such assessment year, shall be deemed to be the replacement vehicle for purposes of this subsection and shall be subject to property tax as provided herein. The property tax payable with respect to the replacement vehicle on said first day of January shall be the amount by which (A) is in excess of (B) as follows: (A) The property tax which would be payable if the replacement vehicle had been entered in the taxable list of the town in which the motor vehicle replaced is subject to property tax on the first day of October in such assessment year if such registration occurs prior to the first day of November, however if such registration occurs on or after the first day of November but prior to the first day of August in such assessment year, such tax shall be a pro rata portion of the amount of tax payable if such motor vehicle had been entered in the taxable list of such town on October first in such assessment year to be determined by a ratio, the numerator of which shall be the number of months from the date of such registration, including the month in which registration occurs, to the first day of October next succeeding and the denominator of which shall be twelve, provided if such person, on said first day of October, was entitled to any exemption under section 12-81 which was allowed in the assessment of the motor vehicle replaced, such exemption shall be allowed for purposes of determining the property tax payable with respect to the replacement vehicle as provided herein; (B) the property tax payable by such person with respect to the motor vehicle replaced, provided if the replacement vehicle is registered subsequent to the thirty-first day of October but prior to the first day of August in such assessment year such property tax payable with respect to the motor vehicle replaced shall, for purposes of the computation herein, be deemed to be a pro rata portion of such property tax to be prorated in the same manner as the amount of tax determined under (A) above.

(c) Any person who owns a commercial motor vehicle which has been temporarily registered at any time during any assessment year and which has not during such period been entered in the taxable list of any town in the state for purposes of the property tax and with respect to which no permanent registration has been issued during such period, shall be liable for the payment of property tax with respect to such motor vehicle in the town where such motor vehicle is subject to property tax on the first day of January immediately following the end of such assessment year, in an amount as hereinafter provided. The property tax payable shall be in the amount which would be payable if such motor vehicle had been entered in the taxable list of the town where such motor vehicle is subject to property tax on the first day of October in such assessment year.

(d) Any motor vehicle subject to property tax as provided in this section shall, except as otherwise provided in subsection (b) of this section, be subject to such property tax in the town in which such motor vehicle was last registered in the assessment year ending immediately preceding the day on which such property tax is payable as provided in this section.

(e) Whenever any motor vehicle subject to property tax as provided in this section has been replaced by the owner with another motor vehicle in the assessment year immediately preceding the day on which such property tax is payable, each such motor vehicle shall be subject to property tax as provided in this section.

(f) Upon receipt by the assessor in any town of notice from the Commissioner of Motor Vehicles, in a manner as prescribed by said commissioner, with respect to any motor vehicle subject to property tax in accordance with the provisions of this section and which has not been entered in the taxable grand list of such town, such assessor shall determine the value of such motor vehicle for purposes of property tax assessment and shall add such value to the taxable grand list in such town for the immediately preceding assessment date and the tax thereon shall be levied and collected by the tax collector. Such property tax shall be payable not later than the first day of February following the first day of January on which the owner of such motor vehicle becomes liable for the payment of property tax with respect to such motor vehicle in accordance with the provisions of this section, subject to any determination in accordance with section 12-142 that such tax shall be due and payable in installments. Said owner may appeal the assessment of such motor vehicle, as determined by the assessor in accordance with this subsection, to the board of assessment appeals next succeeding the date on which the tax based on such assessment is payable, and thereafter, to the Superior Court as provided in section 12-117a. If the amount of such tax is reduced upon appeal, the portion thereof which has been paid in excess of the amount determined to be due upon appeal shall be refunded to said owner.

(g) Any motor vehicle which is not registered in this state shall be subject to property tax in this state if such motor vehicle in the normal course of operation most frequently leaves from and returns to or remains in one or more points within this state, and such motor vehicle shall be subject to such property tax in the town within which such motor vehicle in the normal course of operation most frequently leaves from and returns to or remains, provided when the owner of such motor vehicle is a resident in any town in the state, it shall be presumed that such motor vehicle most frequently leaves from and returns to or remains in such town unless evidence, satisfactory to the assessor in such town, is submitted to the contrary.

(P.A. 76-338, S. 1, 8; 76-435, S. 74, 82; P.A. 77-343, S. 1, 5; 77-452, S. 49, 72; 77-570; P.A. 78-348, S. 2, 6; P.A. 79-595, S. 1, 3; P.A. 80-430, S. 1, 3; P.A. 83-485, S. 2, 3, 13; P.A. 95-283, S. 38, 68; P.A. 98-261, S. 5, 6.)

History: P.A. 76-435 amended Subsec. (f) to add provisions concerning appeal; P.A. 77-343 substituted person for references to residents and nonresidents subject to tax, amended section re liability for tax on January first rather than on first day of month when registration expires in cases when car registered after October first but before July first of subsequent year and added in Subdivs. (2) and (3) provisions concerning replacement vehicles in Subsec. (b), effective June 6, 1977, and applicable to any motor vehicle on any town’s assessment list as of October 1, 1976, and any motor vehicle registered or in use in this state thereafter; P.A. 77-452 substituted superior court for court of common pleas in Subsec. (f); P.A. 77-570 added proviso in Subsec. (g) re assumption that car usually leaves and returns or remains in town where owner resides; P.A. 78-348 included in provisions under Subsecs. (a) and (b) motor vehicles registered on or before February fifteenth but owned for less than 138 days, made allowance in Subsec. (b) for replacement vehicle having different classification than vehicle replaced and amended Subsec. (f) to substitute February first following January first when owner becomes liable as deadline for payment for the less specific “thirty days following the day on which the owner ... becomes liable”, effective June 1, 1978, and applicable to any motor vehicle on any town’s assessment list as of October 1, 1977, and any motor vehicle registered or in use in this state thereafter; P.A. 79-595 substituted references to end of assessment year for references to the first day of July throughout section, replaced provisions re 50% tax rate in Subsecs. (a) and (b) with provisions for pro rata assessments and amended Subsec. (f) to allow for payment in installments, effective January 1, 1980, and applicable to the assessment year commencing October 1, 1980, and each assessment year thereafter except that Subsec. (f) is applicable to any tax due under section on January 1, 1980; P.A. 80-430 replaced “prior to the end of such assessment year” with “prior to the first day of August in such assessment year”, effective May 28, 1980, and applicable in any town to assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 83-485 amended Subsec. (b) by deleting the provision that for purposes of determining property tax applicable to a motor vehicle replacing the replacement vehicle such motor vehicle shall be deemed to have been registered on the same date as the replacement vehicle, and accordingly each such motor vehicle shall be subject to tax on a pro rata basis, as provided in said Subsec. (b), for the period during which registered and amended Subsec. (e) by deleting the provision that such other motor vehicle shall be subject to property tax as if registered on the same date as the motor vehicle it replaces, and accordingly each such motor vehicle shall be subject to tax on a pro rata basis, as provided in this section, for the period during which registered, effective June 30, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 95-283 amended Subsec. (f) to replace board of tax review with board of assessment appeals and made technical changes, effective July 6, 1995; P.A. 98-261 added Subdiv. (2) alternative calculation of pro rata portion of tax and numbered existing calculation as Subdiv. (1), effective June 8, 1998.



Section 12-71c - Pro rata credit for property tax on motor vehicle when sold, totally damaged, stolen or registered in another state; time limit for claim.

(a) Any person who is liable for property tax in any assessment year in respect to a motor vehicle which in such assessment year is (1) sold by such person with ownership thereof transferred to the purchaser, (2) totally damaged, (3) stolen from such person and not recovered or (4) removed from this state and registered in another state by such person who concurrently ceases to be a resident of this state, shall be entitled to a property tax credit in the town in which such person is liable for property tax in respect to such motor vehicle to be applied against any property tax for which such person is liable in such town in the assessment year in which such motor vehicle is sold, damaged, stolen or removed and registered as provided in this section, or in the assessment year next following. Such property tax credit shall be a pro rata portion of the tax payable in respect to such motor vehicle for the assessment year in which it is so sold, damaged, stolen or removed and registered to be determined by a ratio, the numerator of which shall be the number of full months from the date such motor vehicle is so sold, damaged, stolen or removed and registered, to the first day of October next succeeding and the denominator of which shall be twelve, provided (1) such credit shall not be allowed in such assessment year next following if property tax paid in respect to such motor vehicle, for the assessment year in which such motor vehicle is so sold, damaged, stolen or removed and registered, is allowed in reduction of property tax due in respect to another motor vehicle replacing such motor vehicle as provided under subsection (b) of section 12-71b or (2) in the event such credit is allowed in the assessment year in which such motor vehicle is so sold, damaged, stolen or removed and registered, the property tax paid in respect to such motor vehicle for such assessment year shall not be allowed in reduction of property tax due in respect to another motor vehicle replacing such motor vehicle as provided under subsection (b) of section 12-71b.

(b) Any person claiming a property tax credit with respect to a motor vehicle in accordance with subsection (a) of this section for any assessment year shall, not later than the thirty-first day of December immediately following the end of the assessment year which next follows the assessment year in which such motor vehicle is so sold, damaged, stolen or removed and registered, file with the assessor in the town in which such person is entitled to such property tax credit, documentation satisfactory to the assessor concerning the sale, total damage, theft or removal and registration of such motor vehicle. Failure to file such claim and documentation as prescribed herein shall constitute a waiver of the right to such property tax credit.

(P.A. 80-430, S. 2, 3; P.A. 82-459, S. 1, 2; P.A. 83-444, S. 1, 2; P.A. 84-482, S. 1, 2.)

History: P.A. 80-430 effective May 28, 1980, and applicable in any town to the assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 82-459 changed provisions concerning application of the property tax credit allowed when a motor vehicle is sold, totally damaged or stolen, which credit is related to the pro rata portion of the assessment year following the date such motor vehicle is sold, totally damaged or stolen, such changes providing that the credit may be applied against taxes due in the assessment year in which such motor vehicle is sold, totally damaged or stolen; previously such credit could only be applied against property taxes due in the assessment year next following, effective June 8, 1982, and applicable to any property tax credit allowable in assessment years commencing October 1, 1982, and thereafter; P.A. 83-444 allowed the pro rata tax credit, additionally, for the assessment year in which such motor vehicle is removed from this state and registered in another by the owner who concurrently ceases to reside in this state, effective June 27, 1983, and applicable in any town for the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 84-482 added Subsec. (b) re requirement concerning documentation of sale, damage, theft or removal and registration of motor vehicle and established time limit for filing thereof.



Section 12-71d - Schedule of motor vehicle values.

On or before the first day of October each year, the Secretary of the Office of Policy and Management shall recommend a schedule of motor vehicle values which shall be used by assessors in each municipality in determining the assessed value of motor vehicles for purposes of property taxation. For every vehicle not listed in the schedule the determination of the assessed value of any motor vehicle for purposes of the property tax assessment list in any municipality shall continue to be the responsibility of the assessor in such municipality, provided the legislative body of the municipality may, by resolution, approve any change in the assessor’s method of valuing motor vehicles. Any appeal from the findings of assessors concerning motor vehicle values shall be made in accordance with provisions related to such appeals under this chapter. Such schedule of values shall include, to the extent that information for such purpose is available, the value for assessment purposes of any motor vehicle currently in use. The value for each motor vehicle as listed shall represent one hundred per cent of the average retail price applicable to such motor vehicle in this state as of the first day of October in such year as determined by said secretary in cooperation with the Connecticut Association of Assessing Officers.

(P.A. 85-386, S. 1, 2; May Sp. Sess. P.A. 94-4, S. 3, 85; P.A. 95-160, S. 64, 69.)

History: P.A. 85-386 effective June 25, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and thereafter; May Sp. Sess. P.A. 94-4 authorized assessors to determine the assessed value of motor vehicles not listed in the schedule and provided the legislative body of the municipality may approve any change in the assessor’s method of valuing motor vehicles, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-72 - Assessment of certain classes of vessels.

Section 12-72 is repealed, effective June 3, 1999.

(1949 Rev., S. 1748; P.A. 99-89, S. 9, 10.)



Section 12-73 - Taxation of municipal property used for sewage disposal.

Land used and occupied by any municipality for the purpose of sewage disposal, which land is located in any other town than that in which such municipality is situated, shall be taxable in the town in which such land is located at an amount which would be its fair valuation for agricultural purposes.

(1949 Rev., S. 1752.)



Section 12-74 - Municipal airports located in another town.

All property owned by any town or city, which is located in another town and used for the purposes of an airport, shall be exempt from taxation as long as it continues to be used for such purposes and as long as the town in which it is located has the same privileges as to the use of such airport as are possessed by the municipality owning the same; but, if any such airport is leased to any person, association or private corporation, or is used in such manner as to become a source of profit to the municipality owning the same, the land so occupied and situated in any adjoining town or towns shall thereupon be subject to taxation.

(1949 Rev., S. 1753; P.A. 06-196, S. 85.)

History: P.A. 06-196 made technical changes, effective June 7, 2006.

“Privileges as to the use of such airport” refers to use by a town or city of airport for air transportation purposes, “person” connotes an individual human being, and any operating surplus, applied to operation, maintenance or improvement of airport, cannot be deemed “profit” as used in section. 47 CS 594.



Section 12-75 - Assessment of private water company property. Payments by municipal water companies on certain property.

Land and buildings, with their appurtenances, including dams, pipe lines and mains, pumping stations, machinery or other equipment, whether such property is considered real or personal estate, owned or taken by any person, firm or corporation except municipal corporations for the purpose of creating or furnishing a supply of water for domestic use, shall be assessed in the town in which such property is situated to such person, firm or corporation. Such personal property shall be assessed in accordance with section 12-63. Any such municipal corporation shall, with respect to any such property acquired on or after January 1, 1978, which is situated in a town other than that in which such municipal corporation is located, make annual payments to such town equal to the taxes which would otherwise be due, exclusive of any taxes on improvements made on such property subsequent to acquisition by such corporation.

(1949 Rev., S. 1754; 1967, P.A. 439; 1969, P.A. 714; P.A. 78-273, S. 1, 5.)

History: 1967 act defined fair market value of property owned by public service companies as depreciated value listed in annual audit report; 1969 act deleted amendment introduced in 1967 and provided that personal property be assessed in accordance with Sec. 12-63; P.A. 78-273 added provision re payments to towns for property owned by municipal corporations in towns other than town where located, effective June 1, 1978, and applicable to the 1978 assessment list in any town.



Section 12-76 - Assessment of water supply land. Payments in lieu of taxes by certain municipal corporations re water supply land in another municipality.

(a) Land owned or taken by any municipal corporation, including any metropolitan district established under provisions of the general statutes or any special act, for the purpose of creating or furnishing a supply of water for its use shall be exempt from taxation when the inhabitants of the town in which such land is situated have the right to use, and use, such water supply upon the same terms as the inhabitants of such municipal corporation; otherwise such land shall be liable to taxation, shall be assessed in the town in which such land is situated to the corporation owning or controlling such water supply, shall be valued at what would be its fair market value were it improved farm land and shall be assessed at the uniform rate required by subsection (b) of section 12-62a, notwithstanding the provisions of section 12-63 or any special act. Any such municipal corporation shall, with respect to any such land acquired on or after January 1, 1978, which is situated in a town other than that in which such municipal corporation is located, make annual payments to such town equal to the taxes which would otherwise be due if such land were assessed in accordance with section 12-63, exclusive of any taxes on improvements made on such land subsequent to acquisition by such corporation.

(b) Notwithstanding the provisions of subsection (a) of this section, any regional water district created by special act after January 1, 1977, which is required by such act to make payments in lieu of taxes to towns in which such district is located, shall not be required to make any such payments, in any manner or amount, other than as specifically provided in accordance with such special act.

(1949 Rev., S. 1755; 1963, P.A. 490, S. 10; P.A. 78-273, S. 2, 5; P.A. 82-452, S. 1, 2; P.A. 90-289, S. 1, 2.)

History: 1963 act changed the technical language of the statute; P.A. 78-273 added provision re payments to towns by municipal corporations owning property in towns other than town where located, effective June 1, 1978, and applicable to the 1978 assessment list in any town; P.A. 82-452 amended Subsec. (a) so that land of any metropolitan district, as currently provided in the case of land owned by any municipal corporation, which is located in a town in which residents do not use the water supply shall be taxed as if it were improved farm land, notwithstanding any other provisions of general statutes or any special act and added Subsec. (b) which provides, with respect to any regional water district created after January 1, 1977 and which is required by special act to make payments in lieu of taxes, that such district shall not be required to make payments re such taxes in any manner other than as provided in said special act; P.A. 90-289 amended Subsec. (a) to insert a reference to the assessment of land at the uniform rate required by Sec. 12-62a(b), effective October 1, 1992, and applicable to assessment years of municipalities commencing on or after that date.

“Improved farmland” discussed. 3 CA 53.



Section 12-76a - Taxation of land in which state or United States has easement or other right.

Acquisition by the state or the United States, or any state or federal agency, of any easement or other right in land owned by any person, firm or corporation subject to taxation under section 12-75 or 12-76 shall not affect the valuation of such land for tax purposes if such easement or other right is acquired in connection with a flood control project from which such person, firm or corporation obtains an additional water supply.

(1963, P.A. 324.)



Section 12-77 - Taxation of water power.

When water power, created or reserved in any manner by works wholly located in the same town in which it is appropriated and used, is used by its owner, the whole shall be assessed and set in the list as incidental to the machinery which is operated by it, and not separately as distinct property. When such power or any part thereof is leased from its owner, it shall, to the extent to which it is so leased, be assessed and set in his list at a valuation not exceeding one hundred-sevenths of the net revenue derived therefrom.

(1949 Rev., S. 1756.)

Cited. 6 CS 505.



Section 12-78 - Taxation of water power and works when power is used in another town.

When such power is appropriated and used in any other town than that in which the dam, canal, reservoir or pond creating it is located, the valuation of the land occupied by such dam, canal, reservoir or pond, and the increased flowage occasioned thereby, shall be made and set in the list in the town in which such dam, canal, reservoir or pond is located, to the owner of such power at what would be its fair market value were it improved farm land, and such power shall be assessed and set in the list in the town in which it is so used and appropriated as incidental to the machinery which is operated by it, and not separately as distinct property. The assessors shall, in estimating either the incidental value of such power to the machinery operated by it, or its net rental value, deduct from the amount which would otherwise be assessed against such power the value of the land so occupied.

(1949 Rev., S. 1757; 1963, P.A. 490, S. 11.)

History: 1963 act changed the technical language of the statute.

Cited; relation to earlier law noted. 6 CS 505.



Section 12-79 - Water power used outside the state.

For the purpose of taxation, water power developed in the state and used outside the state shall be assessed and set in the list of the town in which the dam, canal, reservoir or pond from which it is derived is located.

(1949 Rev., S. 1758.)



Section 12-80 - Property of utility company to be taxed where located.

Real and tangible personal property owned by any company, including a foreign municipal electric utility as defined in section 12-59, employed in the manufacture, transmission or distribution of gas or electricity or both to be used for light, heat or motive power or in the operation of a system of water works for selling or distributing water or both for domestic or power purposes or for two or more of such purposes shall be set in the list of each town where such property is situated on its assessment day and shall be liable to taxation at such percentage of its fair market value as is determined by the assessors under the provisions of sections 12-64 and 12-71. The provisions of this section shall not affect the provisions of section 12-76. Property subject to taxation under the provisions of this section shall not be subject to taxation under the provisions of sections 12-77, 12-78 and 12-79. Railroad companies subject to taxation under the provisions of chapter 210, and express, telegraph, telephone and cable companies subject to taxation under the provisions of chapter 211, shall not be subject to the provisions of this section.

(1949 Rev., S. 1759; 1957, P.A. 673, S. 8; P.A. 73-442, S. 2; P.A. 85-304, S. 3, 4.)

History: P.A. 73-442 included reference to foreign municipal electric utilities; P.A. 85-304 deleted the reference to railroad car companies as one of the types of companies, which if subject to tax under chapter 211 are not subject to the provisions of this section, consistent with the repeal of the tax on railroad car companies, effective June 5, 1985, and applicable to tax years of car companies commencing on or after January 1, 1985.



Section 12-80a - Personal property used in rendering telecommunications service. Exceptions.

(a) Any (1) taxpayer which, prior to January 1, 1990, was subject to tax under chapter 211 with respect to the rendering of telecommunications service and which, on or after January 1, 1990, is subject to tax under chapter 219 for rendering telecommunications service, and (2) other taxpayer that is subject to tax under chapter 219 for rendering telecommunications service and which has elected in the manner specified in this section to have personal property taxed as provided in this section, shall be required to submit to the Commissioner of Revenue Services and the Secretary of the Office of Policy and Management, not later than the thirtieth day of November of each year during which it is subject to tax under chapter 219, a list of all personal property on a town-by-town basis that is owned by such taxpayer in this state on the first day of October of such year and that is used solely and exclusively for rendering telecommunications service, as defined in said chapter 219, including the location of each item of such property and the fair market value thereof, recognizing depreciation of such property to the maximum extent allowed for purposes of the corporation business tax in this state, as certified by the Commissioner of Revenue Services. Each such taxpayer shall also submit such list to each municipality in which such taxpayer owns property, provided the list submitted to a municipality shall contain only the personal property owned by such taxpayer that is located in, or allocated pursuant to this subsection to, such municipality. If the records of a taxpayer subject to the requirements of this subsection do not contain the data necessary to develop the list as required without undue cost, the taxpayer may, for purposes of requirements under this subsection, petition the Commissioner of Revenue Services for approval of an alternate method of determining the value of the plant used solely and exclusively to render telecommunications services, but not including central office or switching equipment of that taxpayer, located in each town in the state. If the commissioner finds that the alternative method proposed results in a reasonable approximation of the value of the property of the taxpayer located in each town and used solely and exclusively for rendering telecommunications service, the commissioner shall notify the taxpayer that the proposed alternate method is acceptable and the taxpayer shall be permitted to use the alternate method in developing the list required under this subsection.

(b) (1) Not later than the first day of February immediately following the end of such tax year, the Secretary of the Office of Policy and Management shall determine, with respect to such company, a value for personal property equivalent to seventy per cent of the value of personal property included in the list of such property prepared and certified in accordance with subsection (a) of this section. The amount of tax applicable with respect to such personal property of any taxpayer subject to the tax imposed under this section shall be determined by multiplying the value of personal property of such company, as determined under this subsection, by a mill rate of forty-seven mills. Said secretary shall, not later than the first day of March immediately following the end of such tax year, submit a tax bill to each company stating the amount of tax payable to each town in relation to the personal property of such taxpayer located in such town. Such tax shall be due and payable to the town in which such personal property is located not later than the first day of April immediately following. Any city or borough not consolidated with the town in which it is located and any town containing such a city or borough shall receive a portion of the tax due and payable to such town on the basis of the following ratio: The total taxes levied in the previous fiscal year by such town, city or borough shall be the numerator of the fraction. The total taxes levied by the town and all cities or boroughs located within such town shall be added together, and the sum shall be the denominator of the fraction. Any such city or borough may, by vote of its legislative body, direct the Secretary of the Office of Policy and Management to reallocate all or a portion of the share of such city or borough to the town in which it is located.

(2) The person responsible for the collection of taxes for each town, city or borough owed taxes under this subsection may, at such time as such tax becomes delinquent as provided in sections 12-146 and 12-169, subject such tax to interest at the rate of one and one-half per cent of such tax for each month or fraction thereof which elapses from the time when such tax becomes due and payable until the same is paid.

(c) With respect to tangible personal property included in the list of such property submitted to the Secretary of the Office of Policy and Management as provided in subsection (a) of this section, any taxpayer subject to the tax imposed under this section for any tax year shall not be subject to property tax in any town applicable to such personal property for the assessment year in such town commencing on the first day of October immediately preceding the date on which the tax determined with respect to such property in accordance with this section becomes due and payable.

(d) Any taxpayer that, on or after January 1, 1990, is subject to tax under chapter 219 for rendering telecommunications service but that, prior to January 1, 1990, was not subject to tax under chapter 211 for rendering telecommunications service may elect to have personal property taxed in the manner specified in this section. Such election shall be made in writing and filed with the Secretary of the Office of Policy and Management and a copy thereof shall be filed with the assessor of each town in which personal property affected by such election is located. Except as provided in subsection (g) of this section, such election, once filed with the secretary, shall be irrevocable and shall, if filed on or before the date that is two months prior to the start of the assessment year, be effective for such assessment year and for all succeeding assessment years, otherwise to be effective for the next succeeding assessment year and all succeeding assessment years.

(e) For assessment years commencing on or after October 1, 1997, the provisions of this section, including informational reporting requirements imposed on owners, shall also apply, to the extent provided in section 12-80b, to property that is used both to render telecommunications service subject to tax under chapter 219 and to render community antenna television service subject to tax under chapter 219 and that is required, under subsection (a) of section 12-80b, to be taxed as provided in this section.

(f) Any municipality may examine the Office of Policy and Management’s or the Department of Revenue Services’ audit of a taxpayer’s submission pursuant to subsection (a) of this section.

(g) (1) Any election for taxation made under subsection (d) of this section on or before August 1, 2009, by a taxpayer that provides mobile telecommunications service, as defined in section 12-407a, is null and void. For the assessment year commencing October 1, 2010, and for each assessment year thereafter, such taxpayer shall not be subject to taxation for personal property under subsection (b) of this section, but shall be subject to personal property taxation as otherwise provided in this chapter, subject to the provisions of subdivisions (2) and (3) of this subsection. No taxpayer that provides mobile telecommunications service shall be eligible to make an election as provided in subsection (d) of this section after August 1, 2009.

(2) The personal property of any taxpayer whose election for taxation becomes null and void pursuant to this subsection that, on or before the October 1, 2009, grand list, has not been depreciated to the maximum extent allowed for purposes of the corporation business tax in this state, shall be subject to taxation by the town in which it is located as of the assessment year beginning October 1, 2010, under the provisions of this chapter that are applicable to all other taxpayers.

(3) The personal property of any taxpayer whose election for taxation becomes null and void pursuant to this subsection that, on or before the October 1, 2009, grand list, has been depreciated to the maximum extent allowed for purposes of the corporation business tax in this state, shall be subject to taxation for assessment years commencing on and after October 1, 2010, as follows: (A) In the assessment year beginning October 1, 2010, such taxpayer shall file a declaration, as required by section 12-41, in which twenty-five per cent of the total value of such taxpayer’s fully depreciated personal property shall be reported for purposes of assessment; (B) in the assessment year beginning October 1, 2011, such taxpayer shall file a declaration as required by section 12-41, in which fifty per cent of the total value of such taxpayer’s fully depreciated personal property shall be reported for purposes of assessment; (C) in the assessment year beginning October 1, 2012, such taxpayer shall file a declaration as required by section 12-41, in which seventy-five per cent of the total value of such taxpayer’s fully depreciated personal property shall be reported for purposes of assessment; and (D) in the assessment year beginning October 1, 2013, and each assessment year thereafter, such taxpayer shall file a declaration as required by section 12-41, in which one hundred per cent of the total value of such taxpayer’s fully depreciated personal property shall be reported for purposes of assessment.

(P.A. 89-251, S. 6, 203; P.A. 90-148, S. 30, 34; P.A. 97-137, S. 1, 4; P.A. 98-262, S. 12, 22; P.A. 06-183, S. 1; P.A. 07-254, S. 1; P.A. 08-130, S. 1; P.A. 10-171, S. 3; P.A. 11-7, S. 2.)

History: P.A. 90-148 amended Subsec. (b) by adding the procedure for determining the distribution of the tax payable to a town when the town contains a city or borough not consolidated with the town; P.A. 97-137 added Subsec. (a)(2) re election by other taxpayers subject to tax under Ch. 219, added requirement for sole and exclusive use for telecommunications services, and added new Subsecs. (d) and (e) re requirements for election and re reporting requirements for dual use property, effective June 13, 1997, and applicable to calendar years commencing on or after January 1, 1998, and to assessment years of municipalities commencing on or after October 1, 1997; P.A. 98-262 amended Subsec. (d) to change reference from Ch. 211 to Ch. 219 and reference from Ch. 219 to Ch. 211, effective June 8, 1998; P.A. 06-183 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re interest on delinquent taxes, effective June 7, 2006, and applicable to assessment years of municipalities commencing on or after October 1, 2006; P.A. 07-254 amended Subsec. (b)(2) by replacing “The tax collector of each town” with “The person responsible for the collection of taxes for each town, city or borough”, effective July 11, 2007, and applicable to assessment years of municipalities commencing on or after October 1, 2006; P.A. 08-130 amended Subsec. (a) to specify that list of personal property required pursuant to Subdiv. (2) be presented on a town-by-town basis and that each taxpayer submit list to each municipality in which taxpayer owns property and added Subsec. (f) authorizing municipality to examine audits of taxpayer’s submission pursuant to Subsec. (a), effective July 1, 2008; P.A. 10-171 amended Subsec. (d) by adding exception re Subsec. (g) and added Subsec. (g) re taxation of personal property of taxpayers that provide mobile telecommunications service, effective October 1, 2010, and applicable to assessment years commencing on or after that date; P.A. 11-7 made technical changes in Subsec. (a).



Section 12-80b - Apportionment of property for purposes of section 12-80a.

(a)(1) Each taxpayer described in subsection (a) of section 12-80a that owns tangible personal property used both to render telecommunications service subject to tax under chapter 219 and to render community antenna television service or a certified competitive video service subject to tax under said chapter 219, shall have part of such property taxed as provided in said section 12-80a and part of such property exempt from property tax in accordance with section 12-268j.

(2) The portion of such property to be taxed as provided in section 12-80a and the portion exempt under section 12-268j shall be computed, as provided in regulations adopted by the Commissioner of Revenue Services in accordance with the provisions of chapter 54 on the basis of the taxpayer’s gross receipts from rendering telecommunications service or a certified competitive video service, as defined in chapter 219, and from rendering community antenna television service, as defined in said chapter 219, or on some other basis permitted under such regulations.

(b) (1) Each taxpayer not described in subsection (a) of section 12-80a that owns tangible personal property used both to render telecommunications service subject to tax under chapter 219 and to render community antenna television service or a certified competitive video service subject to tax under said chapter 219 shall have part of such property taxed as provided in this chapter, without regard to said section 12-80a, and part of such property exempt from property tax in accordance with section 12-268j.

(2) The portion of such property to be taxed as provided in this chapter, without regard to section 12-80a and the portion exempt under section 12-268j shall be computed, as provided in regulations adopted by the Commissioner of Revenue Services in accordance with the provisions of chapter 54, on the basis of the taxpayer’s gross receipts from rendering telecommunications service, as defined in chapter 219, and from rendering community antenna television service or a certified competitive video service, as defined in said chapter 219, or on some other basis permitted under such regulations.

(c) For purposes of this section, “assessment year” means the assessment year under this chapter.

(d) For purposes of this section, “community antenna television service” shall include service provided by a holder of a certificate of cable franchise authority pursuant to section 16-331p.

(P.A. 97-137, S. 3, 4; P.A. 07-253, S. 28.)

History: P.A. 97-137 effective June 13, 1997, and applicable to calendar years commencing on or after January 1, 1998, and to assessment years of municipalities commencing on or after October 1, 1997; P.A. 07-253 added certified competitive video service in Subsecs. (a) and (b) and added Subsec. (d) defining “community antenna television service”.



Section 12-80c - Payment of personal property tax by mobile telecommunications service provider re property used in rendering telecommunications service.

(a) For purposes of this section, “taxpayer” means any person that provides mobile telecommunications service and is subject to taxation for personal property as provided in subsection (g) of section 12-80a. Each such taxpayer shall pay personal property tax in accordance with the provisions of this section.

(b) Notwithstanding the provisions of section 7-383, for the assessment year commencing October 1, 2010, any municipal tax collector may mail or deliver, in accordance with the provisions of section 12-130, a first installment of a tax bill to a taxpayer prior to July 1, 2011. The amount of such first installment shall be equal to fifty per cent of such taxpayer’s total assessment for property subject to taxation pursuant to subsection (g) of section 12-80a, multiplied by the mill rate in effect in such municipality for the fiscal year commencing July 1, 2010. The tax collector shall mail or deliver the second installment of such tax bill on or after July 1, 2011. The second installment shall be equal to fifty per cent of such taxpayer’s total assessment for property subject to taxation pursuant to said subsection (g) of section 12-80a, multiplied by the mill rate in effect in such municipality for the fiscal year commencing July 1, 2011. Any installment of a tax bill mailed or delivered pursuant to this subsection shall be due and payable and collectible as other municipal taxes and subject to the same liens and processes of collection.

(c) For assessment years commencing on or after October 1, 2011, such taxpayer shall be subject to tax collection under the provisions of this chapter and chapter 204 that are applicable to all other persons subject to taxation under said chapters.

(P.A. 11-1, S. 1.)

History: P.A. 11-1 effective April 16, 2011.



Section 12-81 - *(See end of section for amended version of subdivision (77) and effective date.) Exemptions.

The following-described property shall be exempt from taxation:

(1) Property of the United States. Property belonging to, or held in trust for, the United States, the taxation of which has not been authorized by Congress;

(2) State property and reservation land. Property belonging to, or held in trust for, this state and reservation land held in trust by the state for an Indian tribe;

(3) County property. Repealed;

(4) Municipal property. Except as otherwise provided by law, property belonging to, or held in trust for, a municipal corporation of this state and used for a public purpose, including real and personal property used for cemetery purposes;

(5) Property held by trustees for public purposes. As long as used by the public for public purposes, property held by trustees named in a will or deed of trust and their successors for this state or its people, one of its counties or its people or one of its municipal corporations or its people;

(6) Property of volunteer fire companies and property devoted to public use. The property of any volunteer fire company used for fire protection or for other public purposes, if such company receives any annual appropriation from the town; and, as long as the owner thereof makes only a nominal charge not in excess of twenty-five dollars annually for its use, property not owned by a Connecticut municipality wherein the same is situated, provided such property is exclusively used by the public in lieu of public property which would otherwise be required, as authorized by any general statute or special act;

(7) Property used for scientific, educational, literary, historical, charitable or open space land preservation purposes. Exception. (A) Subject to the provisions of sections 12-87 and 12-88, the real property of, or held in trust for, a corporation organized exclusively for scientific, educational, literary, historical or charitable purposes or for two or more such purposes and used exclusively for carrying out one or more of such purposes or for the purpose of preserving open space land, as defined in section 12-107b, for any of the uses specified in said section, that is owned by any such corporation, and the personal property of, or held in trust for, any such corporation, provided (i) any officer, member or employee thereof does not receive or at any future time shall not receive any pecuniary profit from the operations thereof, except reasonable compensation for services in effecting one or more of such purposes or as proper beneficiary of its strictly charitable purposes, and (ii) in 1965, and quadrennially thereafter, a statement shall be filed on or before the first day of November with the assessor or board of assessors of any town, consolidated town and city or consolidated town and borough, in which any of its property claimed to be exempt is situated. Such statement shall be filed on a form provided by such assessor or board of assessors. The real property shall be eligible for the exemption regardless of whether it is used by another corporation organized exclusively for scientific, educational, literary, historical or charitable purposes or for two or more such purposes;

(B) On and after July 1, 1967, housing subsidized, in whole or in part, by federal, state or local government and housing for persons or families of low and moderate income shall not constitute a charitable purpose under this section. As used in this subdivision, “housing” shall not include real property used for temporary housing belonging to, or held in trust for, any corporation organized exclusively for charitable purposes and exempt from taxation for federal income tax purposes, the primary use of which property is one or more of the following: (i) An orphanage; (ii) a drug or alcohol treatment or rehabilitation facility; (iii) housing for homeless individuals, mentally or physically handicapped individuals or persons with intellectual disability, or for victims of domestic violence; (iv) housing for ex-offenders or for individuals participating in a program sponsored by the state Department of Correction or Judicial Branch; and (v) short-term housing operated by a charitable organization where the average length of stay is less than six months. The operation of such housing, including the receipt of any rental payments, by such charitable organization shall be deemed to be an exclusively charitable purpose;

(8) College property. The funds and estate which have been or may be granted, provided by the state, or given by any person or persons to the Trustees of the Berkeley Divinity School, the board of trustees of Connecticut College for Women, the Hartford Seminary Foundation, Sheffield Scientific School, Trinity College, Wesleyan University or The President and Fellows of Yale College in New Haven, and by them respectively invested and held for the use of such institutions, with the income thereof; provided none of said corporations shall hold in this state real estate free from taxation affording an annual income of more than six thousand dollars. Such exemption shall not apply to any real estate which said Trustees of the Berkeley Divinity School own, control or hold in trust, and which is situated in the city of Middletown. No other provision of this section concerning exemption of property used for educational purposes shall be construed to affect any provision of this subdivision;

(9) Personal property loaned to tax-exempt educational institutions. Personal property while it is loaned without charge or leased at a nominal charge of one dollar per year to any tax-exempt educational institution above secondary level and used exclusively by such institution for teaching, research or teaching demonstration purposes;

(10) Property belonging to agricultural or horticultural societies. Subject to the provisions of sections 12-87 and 12-88, property belonging to, or held in trust for, an agricultural or horticultural society incorporated by this state which is used in connection with an annual agricultural fair held by a nonprofit incorporated agricultural society of this state or any nonprofit incorporated society of this state carrying on or promoting any branch of agriculture, provided (A) said society shall pay cash premiums at such fair amounting to at least two hundred dollars, (B) said society shall file with the Commissioner of Agriculture on or before the thirtieth of December following said fair a report in such detail as the commissioner may require giving the names of all exhibitors and the amount of premiums, with the objects for which they have been paid, which statement shall be sworn to by the president, secretary or treasurer of the society, (C) any officer, member or employee thereof does not receive or at any future time shall not receive any pecuniary profit from the operations thereof except reasonable compensation for services in the conduct of its affairs, and (D) in 1965, and quadrennially thereafter, a statement shall be filed on or before the first day of November with the assessor or board of assessors of any town, consolidated town and city or consolidated town and borough in which any of its property claimed to be exempt is situated. Such statement shall be filed on a form provided by such assessor or board of assessors. For purposes of this subsection, “fair” means a bona fide agricultural exhibition designed, arranged and operated to promote, encourage and improve agriculture by offering premiums and awards for the best exhibits of two or more by the following branches of agriculture: Crops, livestock, poultry, dairy products and homemaking;

(11) Property held for cemetery use. Subject to the provisions of section 12-88, tangible property owned by, or held in trust for, a religious organization, provided such tangible property is used exclusively for cemetery purposes; donations held in trust by a municipality, an ecclesiastical society or a cemetery association, the income of which is to be used for the care or improvement of its cemetery, or of one or more private burial lots within such cemetery. Subject to the provisions of sections 12-87 and 12-88, any other tangible property used for cemetery purposes shall not be exempt, unless (a) such tangible property is exclusively so used, and (b) no officer, member or employee of the organization owning such property receives or, at any future time, shall receive any pecuniary profit from the cemetery operations thereof except reasonable compensation for services in the conduct of its cemetery affairs, and (c) in 1965, and quadrennially thereafter, a statement on forms prepared by the assessor shall be filed on or before the last day required by law for the filing of assessment returns with the local board of assessors of any town, consolidated town and city or consolidated town and borough, in which any of its property claimed to be exempt is situated;

(12) Personal property of religious organizations devoted to religious or charitable use. Personal property within the state owned by, or held in trust for, a Connecticut religious organization, whether or not incorporated, if the principal or income is used or appropriated for religious or charitable purposes or both;

(13) Houses of religious worship. Subject to the provisions of section 12-88, houses of religious worship, the land on which they stand, their pews, furniture and equipment owned by, or held in trust for the use of, any religious organization;

(14) Property of religious organizations used for certain purposes. Subject to the provisions of section 12-88, real property and its equipment owned by, or held in trust for, any religious organization and exclusively used as a school, a daycare facility, a Connecticut nonprofit camp or recreational facility for religious purposes, a parish house, an orphan asylum, a home for children, a thrift shop, the proceeds of which are used for charitable purposes, a reformatory or an infirmary or for two or more of such purposes;

(15) Houses used by officiating clergymen as dwellings. Subject to the provisions of section 12-88, dwelling houses and the land on which they stand owned by, or held in trust for, any religious organization and actually used by its officiating clergymen;

(16) Hospitals and sanatoriums. Subject to the provisions of section 12-88, all property of, or held in trust for, any Connecticut hospital society or corporation or sanatorium, provided (A) no officer, member or employee thereof receives or, at any future time, shall receive any pecuniary profit from the operations thereof, except reasonable compensation for services in the conduct of its affairs, and (B) in 1967, and quadrennially thereafter, a statement shall be filed by such hospital society, corporation or sanatorium on or before the first day of November with the assessor or board of assessors of any town, consolidated town and city or consolidated town and borough, in which any of its property claimed to be exempt is situated. Such statement shall be filed on a form provided by such assessor or board of assessors;

(17) Blind persons. Subject to the provisions of sections 12-89, 12-90 and 12-92, property to the amount of three thousand dollars belonging to, or held in trust for, any blind person, resident of this state; or, lacking said amount of property in his own name, so much of the property belonging to, or held in trust for, his spouse, who is domiciled with him, as is necessary to equal said amount;

(18) Property of veterans’ organizations. (a) Property of bona fide war veterans’ organization. Subject to the provisions of section 12-88, property owned by, or held in trust for, any bona fide war veterans’ organization or any of its local posts, which organization shall be composed in whole or in major part of veterans of the military or naval service or both of the United States in any war, except the Civil War; provided such property shall be actually and exclusively used and occupied by such organization;

(b) Property of the Grand Army of the Republic. Property belonging to the Grand Army of the Republic, or owned by, or held in trust for, any local post thereof, shall continue to be exempt from taxation in accordance with the provisions of subdivision (27);

(19) Veterans. Subject to the provisions of sections 12-89, 12-90 and 12-95, property to the amount of one thousand dollars belonging to, or held in trust for, any resident of this state who (a) is a veteran of the armed forces in service in time of war, (b) any resident of this state who was a citizen of the United States at the time of his enlistment and who was in the military or naval service of a government allied or associated with that of the United States during the Second World War and received an honorable discharge therefrom, (c) any resident of this state who served during the Second World War as a member of any armed force of any government signatory to the United Nations Declaration of January 1, 1942, and participated in armed conflict with an enemy of the United States and who has been a citizen of the United States for at least ten years and presents satisfactory evidence of such service, (d) any resident of this state who served as a member of the crew of a merchant vessel during the Second World War and is qualified with respect to such service as a member of the group known as the “American Merchant Marine in ocean-going service during the period of armed conflict, December 7, 1941, to August 15, 1945”, members of which are deemed to be eligible for certain veterans benefits under a determination in the United States Department of Defense, as recorded in the Federal Register of February 1, 1988, provided such resident has received an armed forces discharge certificate from the Department of Defense on the basis of such service, (e) any member of the armed forces who was in service in time of war and is still in the service and by reason of continuous service has not as yet received a discharge, (f) any person who is retired from the armed forces after thirty years of service because he has reached the age limit prescribed by law or because he suffers from mental or physical disability, or (g) any person who is serving in the armed services in time of war; or lacking said amount of property in his own name, so much of the property belonging to, or held in trust for, his spouse, who is domiciled with him, as is necessary to equal said amount. For the purposes of this subdivision, “veteran”, “armed forces” and “service in time of war” have the same meaning as in section 27-103;

(20) Servicemen and veterans having disability ratings. Subject to the provisions hereinafter stated, property not exceeding three thousand dollars in amount shall be exempt from taxation, which property belongs to, or is held in trust for, any resident of this state who has served, or is serving, in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States and (1) has a disability rating by the Veterans’ Administration of the United States amounting to ten per cent or more of total disability, provided such exemption shall be fifteen hundred dollars in any case in which such rating is between ten per cent and twenty-five per cent; two thousand dollars in any case in which such rating is more than twenty-five per cent but not more than fifty per cent; twenty-five hundred dollars in any case in which such rating is more than fifty per cent but not more than seventy-five per cent; and three thousand dollars in any case in which such person has attained sixty-five years of age or such rating is more than seventy-five per cent; or (2) is receiving a pension, annuity or compensation from the United States because of the loss in service of a leg or arm or that which is considered by the rules of the United States Pension Office or the Bureau of War Risk Insurance the equivalent of such loss. If such veteran lacks such amount of property in his or her name, so much of the property belonging to, or held in trust for, his or her spouse, who is domiciled with him or her, as is necessary to equal such amount shall also be so exempt. When any veteran entitled to an exemption under the provisions of this section has died, property belonging to, or held in trust for, his or her surviving spouse, while such spouse remains a widow or widower, or belonging to or held in trust for his or her minor children during their minority, or both, while they are residents of this state, shall be exempt in the same aggregate amount as that to which the disabled veteran was or would have been entitled at the time of his or her death. No individual entitled to exemption under this subdivision and under one or more of subdivisions (19), (22), (23), (25) and (26) of this section shall receive more than one exemption. No individual shall receive any exemption to which he or she is entitled under this subdivision until he or she has complied with section 12-95 and has submitted proof of his or her disability rating, as determined by the Veterans’ Administration of the United States, to the assessor of the town in which the exemption is sought. If there is no change to an individual’s disability rating, such proof shall not be required for any assessment year following that for which the exemption under this subdivision is granted initially. If the Veterans’ Administration of the United States modifies a veteran’s disability rating, such modification shall be deemed a waiver of the right to such exemption until proof of disability rating is submitted to the assessor and the right to such exemption is established as required initially. Any person who has been unable to submit evidence of disability rating in the manner required by this subdivision, or who has failed to submit such evidence as provided in section 12-95, may, when he or she obtains such evidence, make application to the collector of taxes within one year after he or she obtains such proof or within one year after the expiration of the time limited in section 12-95, as the case may be, for abatement in case the tax has not been paid, or for refund in case the whole tax has been paid, of such part or the whole of such tax as represents the service exemption. Such abatement or refund may be granted retroactively to include the assessment day next succeeding the date as of which such person was entitled to such disability rating as determined by the Veterans’ Administration of the United States, but in no case shall any abatement or refund be made for a period greater than three years. The collector shall, after examination of such application, refer the same, with his recommendations thereon, to the board of selectmen of a town or to the corresponding authority of any other municipality, and shall certify to the amount of abatement or refund to which the applicant is entitled. Upon receipt of such application and certification, the selectmen or other duly constituted authority shall, in case the tax has not been paid, issue a certificate of abatement or, in case the whole tax has been paid, draw an order upon the treasurer in favor of such applicant for the amount without interest which represents the service exemption. Any action so taken by such selectmen or other authority shall be a matter of record and the tax collector shall be notified in writing of such action;

(21) Disabled veteran with severe disability. (A) Disabilities. The dwelling house, and the lot whereupon the same is erected, belonging to or held in trust for any person who is a citizen and resident of this state, occupied as such person’s domicile, shall be exempt from local property taxation to the extent of ten thousand dollars of its assessed valuation or, lacking said amount in property in such person’s own name, so much of the property belonging to, or held in trust for, such person’s spouse, who is domiciled with such person, as is necessary to equal said amount, if such person is a veteran who served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States and has been declared by the United States Veterans’ Administration or its successors to have a service-connected disability from paraplegia or osteochondritis resulting in permanent loss of the use of both legs or permanent paralysis of both legs and lower parts of the body; or from hemiplegia and has permanent paralysis of one leg and one arm or either side of the body resulting from injury to the spinal cord, skeletal structure or brain or from disease of the spinal cord not resulting from any form of syphilis; or from total blindness as defined in section 12-92; or from the amputation of both arms, both legs, both hands or both feet, or the combination of a hand and a foot; sustained through enemy action, or resulting from accident occurring or disease contracted in such active service. Nothing in this subdivision shall be construed to include paraplegia or hemiplegia resulting from locomotor ataxia or other forms of syphilis of the central nervous system, or from chronic alcoholism, or to include other forms of disease resulting from the veteran’s own misconduct which may produce signs and symptoms similar to those resulting from paraplegia, osteochondritis or hemiplegia. The loss of the use of one arm or one leg because of service related injuries specified in this subdivision shall qualify a veteran for a property tax exemption in the same manner as hereinabove, provided such exemption shall be for five thousand dollars;

(B) Exemptions hereunder additional to others. Surviving spouse’s rights. The exemption provided for in this subdivision shall be in addition to any other exemption of such person’s real and personal property allowed by law, but no taxpayer shall be allowed more than one exemption under this subdivision. No person shall be entitled to receive any exemption under this subdivision until such person has satisfied the requirements of subdivision (20) of this section. The surviving spouse of any such person who at the time of such person’s death was entitled to and had the exemption provided under this subdivision shall be entitled to the same exemption, (i) while such spouse remains a widow or widower, or (ii) upon the termination of any subsequent marriage of such spouse by dissolution, annulment or death and while a resident of this state, for the time that such person is the legal owner of and actually occupies a dwelling house and premises intended to be exempted hereunder. When the property which is the subject of the claim for exemption provided for in this subdivision is greater than a single family house, the assessor shall aggregate the assessment on the lot and building and allow an exemption of that percentage of the aggregate assessment which the value of the portion of the building occupied by the claimant bears to the value of the entire building;

(C) Municipal option to allow total exemption for residence with respect to which veteran has received assistance for special housing under Title 38 of United States Code. Subject to the approval of the legislative body of the municipality, the dwelling house and the lot whereupon the same is erected, belonging to or held in trust for any citizen and resident of this state, occupied as such person’s domicile shall be fully exempt from local property taxation, if such person is a veteran who served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States and has received financial assistance for specially adapted housing under the provisions of Section 801 of Title 38 of the United States Code and has applied such assistance toward the acquisition or modification of such dwelling house. The same exemption may also be allowed on such housing units owned by the surviving spouse of such veteran (i) while such spouse remains a widow or widower, or (ii) upon the termination of any subsequent marriage of such spouse by dissolution, annulment or death, or by such veteran and spouse while occupying such premises as a residence;

(22) Surviving spouse or minor child of serviceman or veteran. Subject to the provisions of sections 12-89, 12-90 and 12-95, property to the amount of one thousand dollars belonging to, or held in trust for, any surviving spouse while such person remains a widow or widower, or a minor child or both, residing in this state, of one who has served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States or of any citizen of the United States who served in the military or naval service of a government allied or associated with the United States, as provided by subdivision (19) of this section, and has died either during his or her term of service or after receiving an honorable discharge therefrom, provided such amount shall be three thousand dollars if death was due to service and occurred while on active duty;

(23) Serviceman’s surviving spouse receiving federal benefits. Subject to the provisions of sections 12-89, 12-90 and 12-95, property to the amount of one thousand dollars belonging to, or held in trust for, any surviving spouse, while such spouse remains a widow or widower, resident of this state, of one who has served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States, which surviving spouse is receiving or has received a pension, annuity or compensation from the United States;

(24) Surviving spouse and minor child of veteran receiving compensation from Veterans’ Administration. The exemption from taxation granted by subdivision (22) of this section, to the amount of three thousand dollars allowable to the widow or widower or minor child or both of a veteran whose death was due to service and occurred on active duty shall be granted to any widow or widower drawing compensation from the Veterans’ Administration, upon verification of such fact by letter from the Veterans’ Administration;

(25) Surviving parent of deceased serviceman or veteran. Subject to the provisions of sections 12-89, 12-90 and 12-95, property to the amount of one thousand dollars belonging to, or held in trust for, a sole surviving parent, while such parent remains a widow or widower, resident of this state, of one who has left no widow or widower, or whose widow or widower has remarried or died, and who has served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States as provided by subdivision (19) of this section and has died during his or her term of service or after receiving an honorable discharge therefrom, provided, property belonging to, or held in trust for, such parent of more than one serviceman or servicewoman who has left no widow or widower, or whose widow or widower has remarried or died, and who has served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States as provided in subdivision (19) of this section and has died during his or her term of service shall be subject to an exemption of one thousand dollars for each such serviceman or servicewoman;

(26) Parents of veterans. Subject to the provisions of sections 12-89, 12-90 and 12-95, property to the amount of one thousand dollars belonging to, or held in trust for, any father or mother, resident of this state, of one who served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States as long as such father or mother receives, or has received, a pension, annuity or compensation from the United States; or if such parent lacks said amount of property in his own name, so much of the property belonging to, or held in trust for, his spouse, who is domiciled with him, as is necessary to equal said amount;

(27) Property of Grand Army posts. Property owned by, or held in trust for, a Connecticut Grand Army post, provided the major use of such property shall be as a meeting place for its members or for the members of the Woman’s Relief Corps or both, or provided the income from such property is being entirely devoted to its upkeep and improvement and to the relief of such soldiers of the Civil War or their dependents or both as are receiving or are entitled to receive benefits or pensions from the federal or state government or both;

(28) Property of United States Army instructors. Subject to the provisions of sections 12-89, 12-90 and 12-95, property to the amount of one thousand dollars, which property belongs to, or is held in trust for, any resident or nonresident of this state who was in the regular Army of the United States on the assessment day and who has been detailed by the Secretary of the Army for duty in this state for the instruction of the Connecticut National Guard. Any person receiving the foregoing exemption shall be entitled to an additional exemption of two thousand dollars on tangible personal property belonging to, or held in trust for, him, which property is necessary or convenient for the use of such person in the performance of his official duties and which property shall consist of military equipment, horses, vehicles and furniture;

(29) Property of American National Red Cross. Subject to the provisions of section 12-88, all real estate and tangible property owned by or held in trust for the American National Red Cross;

(30) Fuel and provisions. Fuel and provisions for the use of any family;

(31) Household furniture. Household furniture, used by or held in storage for and belonging to any family;

(32) Private libraries. Private libraries and books;

(33) Musical instruments. Musical instruments, inclusive of radios and television sets, used by and belonging to any family;

(34) Watches and jewelry. Watches and jewelry used by any individual;

(35) Wearing apparel. All other wearing apparel of every person and family;

(36) Commercial fishing apparatus. Fishing apparatus belonging to any person or company to the value of five hundred dollars, providing such apparatus was purchased for use in the main business of such person or company at the time of purchase;

(37) Mechanic’s tools. Tools of a mechanic, actually used by him in his trade, to the value of five hundred dollars;

(38) Farming tools. Farming tools actually and exclusively used in the business of farming on any farm to the value of five hundred dollars;

(39) Farm produce. Produce of a farm, actually grown, growing or produced, including colts, calves and lambs, while owned and held by the producer or by a cooperative marketing corporation organized under the provisions of chapter 596, when delivered to it by such producer;

(40) Sheep, goats and swine. Sheep, goats and swine owned and kept in this state;

(41) Dairy and beef cattle, oxen, asses and mules. Dairy and beef cattle, oxen, asses and mules, owned and kept in this state;

(42) Poultry. Poultry owned and kept in this state;

(43) Cash. Cash on hand or on deposit;

(44) Nursery products. Produce or products growing in any nursery, and any shrub and any forest, ornamental or fruit trees while growing in a nursery;

(45) Property of units of Connecticut National Guard. The property of any unit of the Connecticut National Guard, while being used for military purposes, or for other public purposes;

(46) Watercraft owned by nonresident. Repealed;

(47) Carriages, wagons and bicycles. Carriages, wagons and bicycles, owned and used by any person but not held for sale or rent in the regular course of business;

(48) Airport improvements. Improvements on or to the landing area of a privately-owned airport, provided the owner shall grant free use of such landing area to the general public for the landing, taking off and taxiing of aircraft and such airport shall have been approved and licensed for use by the Commissioner of Transportation, if a majority of those qualified to vote as provided by section 7-6 in the town wherein such airport is located, voting at a town meeting or general or special election warned for the purpose, so determine. The question of granting such exemption shall be submitted to the voters if a petition containing the names of at least ten per cent of such voters has been presented to the town clerk, who shall determine the sufficiency of such petition;

(49) Nonprofit camps or recreational facilities for charitable purposes. Subject to the provisions of subdivision (7) of this section and section 12-88, real property and its equipment owned by or held in trust for any charitable corporation exclusively used as a nonprofit camp or recreational facility for charitable purposes; provided at least seventy-five per cent of the beneficiaries of its strictly charitable purposes using such property and equipment in each taxable year were bona fide residents of the state at the time of such use. During the month preceding the assessment date of the town or towns where such camp or facilities are located, such charitable corporation shall submit to the assessors of such town or towns a statement under oath in respect to such residence of such beneficiaries using such facilities during the taxable year ending with the month in which such statement is rendered, and, if the number of such beneficiaries so resident in Connecticut did not equal or exceed such seventy-five per cent, such real property and equipment shall not be exempt during the next ensuing taxable year. This subdivision shall not affect the exemption of any such real property or equipment of any such charitable corporation incorporated under the laws of this state granted prior to May 26, 1961, where such property and equipment was actually in use for such recreational purposes prior to said date;

(50) Manufacturers’ inventories. The monthly average quantity of goods of any manufacturing business, comprising raw materials, purchased parts and supplies acquired for consumption during the manufacture of or for incorporation in goods to be manufactured for sale in such business, goods in process of manufacture, and finished goods manufactured in and held for sale in such business, to the extent of forty per cent of their valuation for purposes of assessment in the year 1970, fifty per cent in the year 1971, sixty per cent in the year 1972, seventy per cent in the year 1973, eighty per cent in the year 1974, ninety per cent in the year 1975, and one hundred per cent in the year 1976 and each year thereafter. As used herein the term “manufacturing business” means a business the principal activity of which is the mechanical or chemical transformation of inorganic or organic substances into new products or the assembling of component parts of manufactured products;

(51) Water pollution control structures and equipment. (a) Structures and equipment acquired by purchase or lease after July 1, 1965, for the treatment of industrial waste before the discharge thereof into any waters of the state or into any sewerage system emptying into such waters, the primary purpose of which is the reduction, control or elimination of pollution of such waters, certified as approved for such purpose by the Commissioner of Energy and Environmental Protection. For the purpose of this subdivision “industrial waste” means any harmful thermal effect or any liquid, gaseous or solid substance or combination thereof resulting from any process of industry, manufacture, trade or business, or from the development or recovery of any natural resource;

(b) Any owner or lessee of such structures or equipment who wishes to claim the exemption provided under this subdivision for any assessment year shall, on or before the first day of November in such assessment year, file an application for such exemption with the assessor or board of assessors in the town in which such structures or equipment are located, in the form and manner said assessor or assessors shall prescribe, together with such certification by the Commissioner of Energy and Environmental Protection, as required under subparagraph (a) of this subdivision. Failure to file such certification within the time limitation prescribed herein shall constitute a waiver of the right to such exemption for such assessment year. Such certification shall not be required for any assessment year following that for which initial certification is filed, provided if such structures and equipment are altered in any manner, such alteration shall be deemed a waiver of the right to such exemption until such certification, applicable with respect to the altered structures and equipment, is filed and the right to such exemption is established as required initially;

(c) In the event there is a change in the name of the owner or lessee of any structure or equipment for which an exemption is granted pursuant to this subdivision, the new owner or lessee of such structure or equipment shall be required to file a revised application with the assessor or board of assessors on or before the first day of November immediately following the end of the assessment year during which such change occurs, except that for the assessment year commencing October 1, 2005, a revised application may be filed when there has been a change in the name of the owner or lessee of such structure or equipment during any assessment year and the exemption under this subdivision continued to be granted for each assessment year following such change. If such structures or equipment have not been altered in any manner, such new owner or lessee shall be entitled to a continuation of the exemption under this subdivision and shall not be required to obtain or provide a certification of approval from the Commissioner of Energy and Environmental Protection;

(52) Structures and equipment for air pollution control. (a) Structures and equipment acquired by purchase or lease after July 1, 1967, for the primary purpose of reducing, controlling or eliminating air pollution, certified as approved for such purpose by the Commissioner of Energy and Environmental Protection. Said commissioner may certify to a portion of structures and equipment so acquired to the extent that such portion shall have as its primary purpose the reduction, control or elimination of air pollution;

(b) Any owner or lessee of such structures or equipment who wishes to claim the exemption provided under this subdivision for any assessment year shall, on or before the first day of November in such assessment year, file an application for such exemption with the assessor or board of assessors in the town in which such structures and equipment are located, in the form and manner said assessor or assessors shall prescribe together with such certification by the Commissioner of Energy and Environmental Protection, as required under subparagraph (a) of this subdivision. Failure to file such certification within the time limitation prescribed herein shall constitute a waiver of the right to such exemption for such assessment year. Such certification shall not be required for any assessment year following that for which initial certification is filed, provided if such structures and equipment are altered in any manner, such alteration shall be deemed a waiver of the right to such exemption until such certification, applicable with respect to the altered structures and equipment, is filed and the right to such exemption is established as required initially;

(c) In the event there is a change in the name of the owner or lessee of any structure or equipment for which an exemption is granted pursuant to this subdivision, the new owner or lessee of such structure or equipment shall be required to file a revised application with the assessor or board of assessors on or before the first day of November immediately following the end of the assessment year during which such change occurs, except that for the assessment year commencing October 1, 2005, a revised application may be filed when there has been a change in the name of the owner or lessee of such structure or equipment during any assessment year and the exemption under this subdivision continued to be granted for each assessment year following such change. If such structures or equipment have not been altered in any manner, such new owner or lessee shall be entitled to a continuation of the exemption under this subdivision and shall not be required to obtain or provide a certification of approval from the Commissioner of Energy and Environmental Protection;

(53) Motor vehicle of member of armed forces. (a) One motor vehicle belonging to, leased to or held in trust for, any member of the United States armed forces, if such motor vehicle is garaged inside or outside the state;

(b) Any person claiming the exemption provided under this subdivision for any assessment year shall, not later than the thirty-first day of December next following the date on which property tax is due in such assessment year, file with the assessor or board of assessors, in the town in which such motor vehicle is registered, written application claiming such exemption on a form approved for such purpose by such assessor or board. Notwithstanding the provisions of this chapter, any person claiming the exemption under this subdivision for a leased motor vehicle shall be entitled to a refund of the tax paid with respect to such vehicle, whether such tax was paid by the lessee or by the lessor pursuant to the terms of the lease. Upon approving such person’s exemption claim, the assessor shall certify the amount of refund to which the applicant is entitled and shall notify the tax collector of such amount. The tax collector shall refer such certification to the board of selectmen in a town or to the corresponding authority in any other municipality. Upon receipt of such certification, the selectmen or such other authority shall draw an order on the Treasurer in favor of such person for the amount of refund so certified. Failure to file such application as prescribed herein with respect to any assessment year shall constitute a waiver of the right to such exemption for such assessment year;

(54) Wholesale and retail business inventory. The monthly average quantity of goods of any wholesale and retail business to the extent of one-twelfth of their valuation for purposes of assessment in the year 1971, two-twelfths in the year 1972, three-twelfths in the year 1973, four-twelfths in the year 1974, five-twelfths in the year 1975, six-twelfths in the year 1976, seven-twelfths in the year 1977, eight-twelfths in the year 1978, nine-twelfths in the year 1979, ten-twelfths in the year 1980, eleven-twelfths in the year 1981 and one hundred per cent in the year 1982 and each year thereafter. As used in this subdivision, “wholesale and retail business” means a business the principal activity of which is making sales of tangible personal property with the object of gain, benefit or advantage, either direct or indirect;

(55) Property of totally disabled persons. Property to the amount of one thousand dollars belonging to, or held in trust for, any resident of this state who (1) is eligible, in accordance with applicable federal regulations, to receive permanent total disability benefits under Social Security, (2) has not been engaged in employment covered by Social Security and accordingly has not qualified for benefits thereunder but who has become qualified for permanent total disability benefits under any federal, state or local government retirement or disability plan, including the Railroad Retirement Act and any government-related teacher’s retirement plan, determined by the Secretary of the Office of Policy and Management to contain requirements in respect to qualification for such permanent total disability benefits which are comparable to such requirements under Social Security, or (3) has attained age sixty-five or over and would be eligible in accordance with applicable federal regulations to receive permanent total disability benefits under Social Security or any such federal, state or local government retirement or disability plan as described in subparagraph (2) of this subdivision, except that such resident has attained age sixty-five or over and accordingly is no longer eligible to receive benefits under the disability benefit provisions of Social Security or such other plan because of payments received under retirement provisions thereof; or, lacking said amount of property in his own name, so much of the property belonging to, or held in trust for, his spouse, who is domiciled with him, as is necessary to equal said amount. Each assessor shall issue a certificate of correction with respect to the property of a person who would have been eligible, except for the provisions of section 40 of public act 03-6 of the June 30 special session**, to receive the exemption under this subdivision for the assessment year commencing October 1, 2003. Such certificate shall reduce the assessment of such eligible person’s property by the amount of said exemption;

(56) Active solar energy heating or cooling systems. (a) Subject to authorization of the exemption by ordinance in any municipality, any building, the construction of which is commenced on or after October 1, 1976, which is equipped with an active solar energy heating or cooling system, or any building to which a solar energy heating or cooling system is added on or after October 1, 1976, to the extent of the amount by which the assessed valuation of such real property equipped with such solar heating or cooling system exceeds the assessed valuation of such real property equipped with the conventional portion of the heating or cooling system, exclusive of any portion of such system related to solar energy, provided this exemption shall only apply to the first fifteen assessment years following construction of such building or addition of any such system to a building;

(b) As used in this subdivision, “active solar energy heating or cooling system” means equipment which (1) provides for the collection, transfer, storage and use of incident solar energy for water heating, space heating or cooling which absent such solar energy system would require a conventional energy resource, such as petroleum products, natural gas or electricity, (2) employs mechanical means such as fans or pumps to transfer energy, and (3) meets standards established by regulation, in accordance with the provisions of chapter 54, by the Secretary of the Office of Policy and Management;

(c) Any person claiming the exemption provided in this subdivision for any assessment year shall, on or before the first day of November in such assessment year, file with the assessor or board of assessors in the town in which such real property is located written application claiming such exemption. Failure to file such application in the manner and form as provided by such assessor or board within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year. Such application shall not be required for any assessment year following that for which the initial application is filed, provided if such solar energy heating or cooling system is altered in a manner which would require a building permit, such alteration shall be deemed a waiver of the right to such exemption until a new application, applicable with respect to such altered system, is filed and the right to such exemption is established as required initially;

(57) Class I renewable energy sources, hydropower facilities, solar water or space heating systems, geothermal energy sources and solar thermal or geothermal renewable energy sources. (A) Any Class I renewable energy source, as defined in section 16-1, or hydropower facility described in subdivision (27) of subsection (a) of section 16-1, installed for the generation of electricity for private residential use or on a farm, as defined in subsection (q) of section 1-1, provided such installation occurs on or after October 1, 2007, and further provided such installation is for a single family dwelling, a multifamily dwelling consisting of two to four units or a farm, or any passive or active solar water or space heating system or geothermal energy resource;

(B) For assessment years commencing on and after October 1, 2013, any Class I renewable energy source, as defined in section 16-1, hydropower facility described in subdivision (27) of subsection (a) of section 16-1, or solar thermal or geothermal renewable energy source, installed for generation or displacement of energy, provided (i) such installation occurs on or after January 1, 2010, (ii) such installation is for commercial or industrial purposes, (iii) the nameplate capacity of such source or facility does not exceed the load for the location where such generation or displacement is located, and (iv) such source or facility is located in a distressed municipality, as defined in section 32-9p, with a population between one hundred twenty-five thousand and one hundred thirty-five thousand;

(C) For assessment years commencing on and after October 1, 2013, any municipality may, upon approval by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, abate up to one hundred per cent of property tax for any Class I renewable energy source, as defined in section 16-1, hydropower facility described in subdivision (27) of subsection (a) of section 16-1, or solar thermal or geothermal renewable energy source, installed for generation or displacement of energy, provided (i) such installation occurs between January 1, 2010, and December 31, 2013, (ii) such installation is for commercial or industrial purposes, (iii) the nameplate capacity of such source or facility does not exceed the load for the location where such generation or displacement is located, and (iv) such source or facility is not located in a municipality described in subparagraph (B) of this subdivision;

(D) For assessment years commencing on and after October 1, 2014, any Class I renewable energy source, as defined in section 16-1, hydropower facility described in subdivision (27) of subsection (a) of section 16-1, or solar thermal or geothermal renewable energy source, installed for generation or displacement of energy, provided (i) such installation occurs on or after January 1, 2014, (ii) is for commercial or industrial purposes, and (iii) the nameplate capacity of such source or facility does not exceed the load for the location where such generation or displacement is located;

(E) Any person claiming the exemption provided in this subdivision for any assessment year shall, on or before the first day of November in such assessment year, file with the assessor or board of assessors in the town in which such hydropower facility, Class I renewable energy source, solar thermal or geothermal renewable energy source or passive or active solar water or space heating system or geothermal energy resource is located, a written application claiming such exemption. Failure to file such application in the manner and form as provided by such assessor or board within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year. Such application shall not be required for any assessment year following that for which the initial application is filed, provided if such hydropower facility, Class I renewable energy source, solar thermal or geothermal renewable energy source or passive or active solar water or space heating system or geothermal energy resource is altered in a manner which would require a building permit, such alteration shall be deemed a waiver of the right to such exemption until a new application, applicable with respect to such altered source, is filed and the right to such exemption is established as required initially;

(58) Property leased to a charitable, religious or nonprofit organization. Subject to authorization of the exemption by ordinance in any municipality, any real or personal property leased to a charitable, religious or nonprofit organization, exempt from taxation for federal income tax purposes, provided such property is used exclusively for the purposes of such charitable, religious or nonprofit organization and not otherwise exempt under this section;

(59) Manufacturing facility in a distressed municipality, targeted investment community, enterprise zone or airport development zone. Designated manufacturing plant. Service facility. (a) With respect to assessment years commencing on or after October 1, 2012, any manufacturing facility, as defined in section 32-9p, acquired, constructed, substantially renovated or expanded on or after July 1, 1978, in a distressed municipality, as defined in said section, in a targeted investment community, as defined in section 32-222, in an enterprise zone designated pursuant to section 32-70 or in an airport development zone established pursuant to section 32-75d and for which an eligibility certificate has been issued by the Department of Economic and Community Development, and any manufacturing plant designated by the Commissioner of Economic and Community Development under subsection (a) of section 32-75c as follows: To the extent of eighty per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which the acquisition, construction, renovation or expansion of the manufacturing facility is completed, except that a manufacturing facility having a North American Industrial Classification Code of 325411 or 325412 and having at least one thousand full-time employees, as defined in subsection (f) of section 32-9j, shall be eligible to have the assessment period extended for five additional years upon approval of the commissioner, in accordance with all applicable regulations, provided such full-time employees have not been relocated from another facility in the state operated by the same eligible applicant;

(b) Any service facility, as defined in section 32-9p, acquired, constructed, substantially renovated or expanded on or after July 1, 1996, and for which an eligibility certificate has been issued by the Department of Economic and Community Development, as follows: (i) In the case of an investment of twenty million dollars or more but not more than thirty-nine million dollars in the service facility, to the extent of forty per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which the acquisition, construction, renovation or expansion of the service facility is completed; (ii) in the case of an investment of more than thirty-nine million dollars but not more than fifty-nine million dollars in the service facility, to the extent of fifty per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which the acquisition, construction, renovation or expansion of the service facility is completed; (iii) in the case of an investment of more than fifty-nine million dollars but not more than seventy-nine million dollars in the service facility, to the extent of sixty per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which the acquisition, construction, renovation or expansion of the service facility is completed; (iv) in the case of an investment of more than seventy-nine million dollars but not more than ninety million dollars in the service facility, to the extent of seventy per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which the acquisition, construction, renovation or expansion of the service facility is completed; or (v) in the case of an investment of more than ninety million dollars in the service facility, to the extent of eighty per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which the acquisition, construction, renovation or expansion of the service facility is completed, except that any financial institution, as defined in subsection (b) of section 32-236, having at least four thousand qualified employees, as determined in accordance with an agreement pursuant to subsection (b) of section 32-236, shall be eligible to have the assessment period extended for five additional years upon approval of the commissioner, in accordance with all applicable regulations, provided such full-time employees have not been relocated from another facility in the state operated by the same eligible applicant. In no event shall the definition of qualified employee be more favorable to the employer than the definition provided in subsection (b) of section 32-236;

(c) The completion date of a manufacturing facility, manufacturing plant or a service facility will be determined by the Department of Economic and Community Development taking into account the issuance of occupancy certificates and such other factors as it deems relevant. In the case of a manufacturing facility, manufacturing plant or a service facility which consists of a constructed, renovated or expanded portion of an existing plant, the assessed valuation of the facility or manufacturing plant is the difference between the assessed valuation of the plant prior to its being improved and the assessed valuation of the plant upon completion of the improvements. In the case of a manufacturing facility, manufacturing plant or a service facility which consists of an acquired portion of an existing plant, the assessed valuation of the facility or manufacturing plant is the assessed valuation of the portion acquired. This exemption shall be applicable during each such assessment year regardless of any change in the ownership or occupancy of the facility or manufacturing plant. If during any such assessment year, however, any facility for which an eligibility certificate has been issued ceases to qualify as a manufacturing facility, manufacturing plant or a service facility, the entitlement to the exemption allowed by this subdivision shall terminate for the assessment year following the date on which the qualification ceases, and there shall not be a pro rata application of the exemption. Any person who desires to claim the exemption provided in this subdivision shall file annually with the assessor or board of assessors in the distressed municipality, targeted investment community, enterprise zone designated pursuant to section 32-70 or in a town within an airport development zone established pursuant to section 32-75d in which the manufacturing facility or service facility is located, on or before the first day of November, written application claiming such exemption on a form prescribed by the Secretary of the Office of Policy and Management. Failure to file such application in this manner and form within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year, unless an extension of time is allowed pursuant to section 12-81k, and upon payment of the required fee for late filing;

(60) Machinery and equipment in a manufacturing facility in a distressed municipality, targeted investment community, enterprise zone or airport development zone. Machinery and equipment in a service facility. (a)(1) Machinery and equipment which represents an addition to the assessment or grand list of the municipality in which this exemption is claimed and is installed in any manufacturing facility, as defined in section 32-9p, which facility is or has been constructed, or substantially renovated or expanded on or after July 1, 1978, in a distressed municipality, targeted investment community, enterprise zone designated pursuant to section 32-70 or in an airport development zone established pursuant to section 32-75d and for which an eligibility certificate has been issued by the Department of Economic and Community Development, concurrently with and directly attributable to such construction, renovation or expansion, (2) machinery and equipment which represents an addition to the assessment or grand list of the municipality in which this exemption is claimed and is installed, or machinery and equipment existing, in any manufacturing facility, as defined in section 32-9p, which facility is or has been acquired on or after July 1, 1978, in a distressed municipality, targeted investment community, enterprise zone designated pursuant to section 32-70 or in an airport development zone established pursuant to section 32-75d and for which an eligibility certificate has been issued by the Department of Economic and Community Development, and (3) machinery and equipment acquired and installed on or after October 1, 1986, in a manufacturing facility that is or has at one time been certified as eligible for the exemption under this subparagraph in accordance with section 32-9r, and which continues to be used for manufacturing purposes, provided such machinery and equipment is installed in conjunction with an expansion program that satisfies the requirements for a manufacturing facility, as defined in section 32-9p, and is contiguous to and represents an increase in square feet of floor space of not less than fifty per cent of the floor space in the certified manufacturing facility, as follows: To the extent of eighty per cent of its valuation for purposes of assessment in each of the five full assessment years for which the manufacturing facility in which it is installed qualifies for an exemption under subdivision (59) of this section, except that a facility having a code classification 2833 or 2834 in the Standard Industrial Code Classification Manual, United States Office of Management and Budget, 1987 edition, wherein at least one thousand new full-time employees, as defined in subsection (f) of section 32-9j, are employed, shall be eligible to have the assessment period under this subdivision extended for five additional years upon approval of the commissioner, provided the commissioner approves an extension of the assessment period under subdivision (59) of this section for said facility;

(b) (1) Machinery and equipment which represents an addition to the assessment or grand list of the municipality in which this exemption is claimed and is installed in any service facility, as defined in section 32-9p, which facility is or has been constructed, or substantially renovated or expanded on or after July 1, 1996, and for which an eligibility certificate has been issued by the Department of Economic and Community Development, concurrently with and directly attributable to such construction, renovation or expansion, (2) machinery and equipment which represents an addition to the assessment or grand list of the municipality in which this exemption is claimed and is installed, or machinery and equipment existing, in any service facility, as defined in section 32-9p, which facility is or has been acquired on or after July 1, 1996, and for which an eligibility certificate has been issued by the department, and (3) machinery and equipment acquired and installed on or after July 1, 1996, in a service facility that is or has at one time been certified as eligible for the exemption under this subparagraph in accordance with section 32-9r and which continues to be used for service purposes, provided such machinery and equipment is installed in conjunction with an expansion program that satisfies the requirements for a service facility, as defined in section 32-9p, and is contiguous to and represents an increase in square feet of floor space of not less than fifty per cent of the floor space in the certified service facility, as follows: (i) In the case of an investment of twenty million dollars or more but not more than thirty-nine million dollars in the service facility, to the extent of forty per cent of its valuation for purposes of assessment in each of the five full assessment years for which the service facility in which it is installed qualifies for an exemption under subdivision (59) of this section; (ii) in the case of an investment of more than thirty-nine million dollars but not more than fifty-nine million dollars in the service facility, to the extent of fifty per cent of its valuation for purposes of assessment in each of the five full assessment years for which the service facility in which it is installed qualifies for an exemption under subdivision (59) of this section; (iii) in the case of an investment of more than fifty-nine million dollars but not more than seventy-nine million dollars in the service facility, to the extent of sixty per cent of its valuation for purposes of assessment in each of the five full assessment years for which the service facility in which it is installed qualifies for an exemption under subdivision (59) of this section; (iv) in the case of an investment of more than seventy-nine million dollars but not more than ninety million dollars in the service facility, to the extent of seventy per cent of its valuation for purposes of assessment in each of the five full assessment years for which the service facility in which it is installed qualifies for an exemption under subdivision (59) of this section; or (v) in the case of an investment of more than ninety million dollars in the service facility, to the extent of eighty per cent of its valuation for purposes of assessment in each of the five full assessment years for which the service facility in which it is installed qualifies for an exemption under subdivision (59) of this section, except that any financial institution, as defined in section 32-236, having at least four thousand qualified employees, as determined in accordance with an agreement pursuant to subsection (c) of section 32-236, shall be eligible to have the assessment period extended for five additional years upon approval of the commissioner, in accordance with all applicable regulations, provided such full-time employees have not been relocated from another facility in the state operated by the same eligible applicant. In no event shall the definition of qualified employee be more favorable to the employer than the definition provided in section 32-236;

(c) This exemption shall terminate for the assessment year next following if the manufacturing facility or service facility in which such machinery and equipment is installed no longer qualifies for an exemption under said subdivision (59), and there shall not be a pro rata application of the exemption of such machinery and equipment in the assessment year of such termination. Any person who desires to claim the exemption provided in this subdivision shall file annually with the assessor or board of assessors in the distressed municipality, targeted investment community, enterprise zone designated pursuant to section 32-70 or a town in an airport development zone established pursuant to section 32-75d in which the manufacturing facility or service facility is located, on or before the first day of November, written application claiming such exemption on a form prescribed by the Secretary of the Office of Policy and Management. Failure to file such application in this manner and form within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year, unless an extension of time is allowed pursuant to section 12-81k, and upon payment of the required fee for late filing. This exemption shall not apply to rolling stock;

(61) Vessels used primarily for commercial fishing. Any vessel as defined in section 15-127 used primarily for purposes of commercial fishing, provided in the tax year of the owner ending immediately prior to any assessment date with respect to which application is submitted for the exemption provided in this subdivision not less than fifty per cent of the adjusted gross income of such owner, as determined for purposes of the federal income tax, is derived from commercial fishing subject to proof satisfactory to the assessor in the town in which such application is submitted;

(62) Passive solar energy heating or cooling systems and hybrid systems. (a) Subject to authorization of the exemption by ordinance in any municipality, any building, the construction of which is commenced on or after April 20, 1977, which is equipped with a passive or hybrid solar energy heating or cooling system, or any building to which such a system is added on or after April 20, 1977, to the extent of any amount by which the assessed valuation of such real property equipped with such a system exceeds the valuation at which such real property would be assessed if built using conventional construction techniques in lieu of construction related to such a system, as determined by the assessing officer of the municipality, provided this exemption shall only apply to the first fifteen assessment years following construction of such building or addition of any such system to a building. Any portion of a hybrid solar energy heating or cooling system which is allowed an exemption under subdivision (56) of this section shall not be eligible for exemption under this subdivision;

(b) As used in this subdivision, (A) “passive solar energy heating or cooling system” means a system which utilizes the structural elements of a building for the collection of incident solar energy and its storage and distribution for use in water heating or space heating or cooling, which building absent such system would require a conventional energy resource, such as petroleum products, natural gas or electricity, and which system meets standards established by regulation, in accordance with the provisions of chapter 54, by the Secretary of the Office of Policy and Management, and (B) “hybrid system” means a solar energy heating or cooling system which consists of both active and passive elements and which meets the standards established for both;

(c) Any person claiming the exemption provided in this subdivision for any assessment year shall, on or before the first day of November in such assessment year, file with the assessor or board of assessors in the town in which such real property is located written application claiming such exemption. Failure to file such application in the manner and form as provided by such assessor or board within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year. Such application shall not be required for any assessment year following that for which the initial application is filed, provided if such passive or hybrid solar energy heating or cooling system is altered in a manner which would require a building permit, such alteration shall be deemed a waiver of the right to such exemption until a new application, applicable with respect to such altered system, is filed and the right to such exemption is established as required initially;

(63) Cogeneration systems. (a) Subject to authorization of the exemption by ordinance in any municipality and to the provisions of subparagraph (b) of this subdivision, any cogeneration system installed on or after July 1, 2007. The ordinance shall establish the number of years that a system will be exempt from taxation, except that it may not provide for an exemption beyond the first fifteen assessment years following the installation of a system. The ordinance shall prohibit the exemption from applying to additions to resources recovery facilities operating on October 1, 1994, or to resources recovery facilities constructed on and after that date and may prohibit the exemption from applying to property acquired by eminent domain for the purpose of qualifying for the exemption;

(b) As used in this subdivision, “cogeneration system” means equipment which is designed, operated and installed as a system which produces, in the same process, electricity and exhaust steam, waste steam, heat or other resultant thermal energy which is used for space or water heating or cooling, industrial, commercial, manufacturing or other useful purposes and which meets standards established by regulation, in accordance with the provisions of chapter 54, by the Secretary of the Office of Policy and Management;

(c) Any municipality which adopts an ordinance authorizing an exemption provided by this subdivision may enter into a written agreement with an applicant for the exemption, which may require the applicant to make payments to the municipality in lieu of taxes. The agreement may vary the amount of the payments in lieu of taxes in each assessment year of the agreement, provided the payment in any assessment year is not greater than the taxes which would otherwise be due in the absence of the exemption. Any agreement negotiated under this subdivision shall be submitted to the legislative body of the municipality for its approval or rejection;

(d) Any person claiming the exemption provided in this subdivision for any assessment year and whose application has been approved in accordance with subparagraph (c) of this subdivision shall, on or before the first day of November in such assessment year, file with the assessor or board of assessors in the town in which the system is located written application claiming the exemption. Failure to file the application in the manner and form as provided by such assessor or board within the time limit prescribed shall constitute a waiver of the right to the exemption for such assessment year. Such application shall not be required for any assessment year following that for which the initial application is filed, provided if such cogeneration system is altered in a manner which would require a building permit, such alteration shall be deemed a waiver of the right to such exemption until a new application, applicable with respect to such altered system, is filed and the right to such exemption is established as required initially;

(64) Vessels. In the assessment year commencing October 1, 1981, and each assessment year thereafter, any vessel as defined in section 15-127;

(65) Vanpool vehicles. Any vanpool vehicle as defined in section 14-1;

(66) Motor vehicles leased to state agencies. Motor vehicles leased to an agency of this state on or after June 4, 1982;

(67) Beach property belonging to or held in trust for cities. Except as otherwise provided by law, beach property belonging to, or held in trust for, a city within the territorial limits of, but not coterminous with, a town, which property is within the territorial limits of such city and is used for any public purposes of such city;

(68) Livestock totally exempt except that exemption for horses and ponies limited to one thousand dollars in value unless used in farming. Any livestock owned and kept in this state, except that any horse or pony shall be exempt from local property tax up to the assessed value of one thousand dollars, with such exempt value applicable in the case of each such horse or pony, provided any horse or pony used in farming, in the manner required in section 12-91, shall be totally exempt from local property tax as provided in said section 12-91;

(69) Property of Metropolitan Transportation Authority. Property belonging to the Metropolitan Transportation Authority or any of its subsidiaries, provided such property is used for the operation, maintenance, repair or improvement of the New Haven commuter railroad service or the facilities of such service;

(70) Machinery and equipment acquired as part of a technological upgrading of a manufacturing process. (A) New machinery and equipment used directly in the manufacturing of goods or products and acquired through purchase by any business organization or any affiliate of such business organization as part of a technological upgrading of the manufacturing process at a location in a distressed municipality, targeted investment community, as defined in section 32-222, or enterprise zone designated pursuant to section 32-70, and for which an eligibility certificate has been issued by the Department of Economic and Community Development, which business organization (i) is engaged in the manufacturing, processing or assembling of raw materials, parts or manufactured products, (ii) has been in continuous operation in the state for a period not less than five years prior to claiming the exemption provided in this subdivision, (iii) had gross receipts in an amount less than twenty million dollars in the year prior to claiming the exemption provided in this subdivision, including receipts of any affiliates of the business organization, and (iv) has incurred costs in acquiring such machinery and equipment not less than the greater of (I) two hundred thousand dollars, or (II) two hundred per cent of the business organization’s and affiliate’s average expenditure for the acquisition of machinery and equipment used directly in the manufacturing of goods or products at the location in the distressed municipality, targeted investment community or enterprise zone designated pursuant to section 32-70 during the three years prior to claiming the exemption provided in this subdivision, as follows: To the extent of fifty per cent of its valuation for purposes of assessment in each of the five full assessment years following the assessment year in which such machinery and equipment is acquired;

(B) Any person who desires to claim the exemption provided in this subdivision shall file annually with the assessor or board of assessors in the distressed municipality, targeted investment community or enterprise zone designated pursuant to section 32-70 in which the business organization is located, on or before the first day of November, written application claiming such exemption on a form prescribed by the Secretary of the Office of Policy and Management. Failure to file such application in this manner and form within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year, unless an extension of time is allowed pursuant to section 12-81k, and upon payment of the required fee for late filing. No person shall be eligible to receive the exemption provided in this subdivision if such exemption is sought for machinery and equipment located in a manufacturing facility, as defined in subsection (d) of section 32-9p, currently receiving assistance under subdivisions (59) and (60) of this section, and no person shall receive such exemption for eligible machinery or equipment at each location in a distressed municipality, targeted investment community or enterprise zone designated pursuant to section 32-70 more than once in any continuous five-year period;

(C) The state and the municipality and district shall hold a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, in any machinery or equipment which is exempt from taxation pursuant to this subdivision, in an amount equal to the tax revenue reimbursed or lost, as the case may be, which shall be subordinate to any purchase money security interest, as defined in section 42a-9-103a. Such security interest shall be enforceable against the taxpayer for a period of five years after the last assessment year in which such exemption was received in any case in which the business organization ceases all business operations or moves its business operations entirely out of this state. Any assessor who has granted an exemption under this subdivision shall provide written notification to the secretary of the cessation of such operations or the move of such operations entirely out of this state. Such notification may be made at any time after the October first of the last assessment year in which such exemption is granted and before the September thirtieth that is five years after the conclusion of said assessment year. Upon receiving such notification and complying with the provisions of section 12-35a, the state shall have a lien upon the machinery or equipment situated in this state and owned by the person that ceased all business operations or moved such operations entirely out of this state. Notwithstanding the provisions of section 12-35a, the total amount of the reimbursement made by the state for the property tax exemptions granted to the person under the provisions of this subdivision, shall be deemed to be the amount of the tax which such person failed to pay. Notwithstanding said section 12-35a, the information required to be included in the notice of lien for said tax shall be as follows: (i) The owner of the property upon which the lien is claimed, (ii) the business address or residence address of such owner, (iii) the specific property claimed to be subject to such lien, (iv) the location of such property at the time it was last made tax-exempt pursuant to this subdivision, (v) the total amount of the reimbursement made by the state for the property tax exemptions granted to such owner under the provisions of this subdivision, and (vi) the tax period or periods for which such lien is claimed. If more than one agency of the state perfects such a notice of lien on the same day, the priority of such liens shall be determined by the time of day such liens were perfected, and if perfected at the same time, the lien for the highest amount shall have priority. In addition to the other remedies provided in this subdivision, the Attorney General, upon request of the secretary, may bring a civil action in a court of competent jurisdiction to recover the amount of tax revenue reimbursed by the state from any person who received an exemption under this subdivision;

(71) Motor vehicles owned by American Indians. Any motor vehicle owned by a member of an indigenous Indian tribe or spouse and garaged on the reservation of the tribe;

(72) Machinery and equipment in manufacturing facilities, including biotechnology and recycling industries, assessed prior to October 1, 2011. (A) Effective for assessment years commencing on or after October 1, 2002, but prior to assessment years commencing on or after October 1, 2011, new machinery and equipment, as defined in this subdivision, acquired after October 1, 1990, and prior to October 1, 2011, and newly-acquired machinery and equipment, as defined in this subdivision, acquired on or after July 1, 1992, and prior to October 1, 2011, by the person claiming exemption under this subdivision, provided this exemption shall only be applicable in the five full assessment years following the assessment year in which such machinery or equipment is acquired, subject to the provisions of subparagraph (B) of this subdivision. Machinery and equipment acquired on or after July 1, 1996, and prior to October 1, 2011, and used in connection with biotechnology shall qualify for the exemption under this subdivision. Machinery and equipment acquired on or after July 1, 2006, and used in connection with recycling shall qualify for the exemption under this subdivision. For the purposes of this subdivision: (i) “Machinery” and “equipment” means tangible personal property which is installed in a manufacturing facility and claimed on the owner’s federal income tax return as either five-year property or seven-year property, as those terms are defined in Section 168(e) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and the predominant use of which is for manufacturing, processing or fabricating; for research and development, including experimental or laboratory research and development, design or engineering directly related to manufacturing; for the significant servicing, overhauling or rebuilding of machinery and equipment for industrial use or the significant overhauling or rebuilding of other products on a factory basis; for measuring or testing or for metal finishing; or used in the production of motion pictures, video and sound recordings. “Machinery” means the basic machine itself, including all of its component parts and contrivances such as belts, pulleys, shafts, moving parts, operating structures and all equipment or devices used or required to control, regulate or operate the machinery, including, without limitation, computers and data processing equipment, together with all replacement and repair parts therefor, whether purchased separately or in conjunction with a complete machine, and regardless of whether the machine or component parts thereof are assembled by the taxpayer or another party. “Equipment” means any device separate from machinery but essential to a manufacturing, processing or fabricating process. (ii) “Manufacturing facility” means that portion of a plant, building or other real property improvement used for manufacturing, processing or fabricating, for research and development, including experimental or laboratory research and development, design or engineering directly related to manufacturing, for the significant servicing, overhauling or rebuilding of machinery and equipment for industrial use or the significant overhauling or rebuilding of other products on a factory basis, for measuring or testing or for metal finishing. (iii) “Manufacturing” means the activity of converting or conditioning tangible personal property by changing the form, composition, quality or character of the property for ultimate sale at retail or use in the manufacturing of a product to be ultimately sold at retail. Changing the quality of property shall include any substantial overhaul of the property that results in a significantly greater service life than such property would have had in the absence of such overhaul or with significantly greater functionality within the original service life of the property, beyond merely restoring the original functionality for the balance of the original service life. (iv) “Fabricating” means to make, build, create, produce or assemble components or tangible personal property work in a new or different manner, but does not include the presorting, sorting, coding, folding, stuffing or delivery of direct or indirect mail distribution services. (v) “Processing” means the physical application of the materials and labor in a manufacturing process necessary to modify or change the characteristics of tangible personal property. (vi) “Measuring or testing” includes both nondestructive and destructive measuring or testing, and the alignment and calibration of machinery, equipment and tools, in the furtherance of the manufacturing, processing or fabricating of tangible personal property. (vii) “Biotechnology” means the application of technologies, including recombinant DNA techniques, biochemistry, molecular and cellular biology, genetics and genetic engineering, biological cell fusion techniques, and new bioprocesses, using living organisms, or parts of organisms, to produce or modify products, to improve plants or animals, to develop microorganisms for specific uses, to identify targets for small molecule pharmaceutical development, or to transform biological systems into useful processes and products. (viii) “Recycling” means the processing of solid waste to reclaim material, as defined in section 22a-260;

(B) Any person who on October first in any year holds title to machinery and equipment for which such person desires to claim the exemption provided in this subdivision shall file with the assessor or board of assessors in the municipality in which the machinery or equipment is located, on or before the first day of November in such year, a list of such machinery or equipment together with written application claiming such exemption. Such application shall include the taxpayer identification number assigned to the claimant by the Commissioner of Revenue Services and the federal employer identification number assigned to the claimant by the Secretary of the Treasury. If title to such equipment is held by a person other than the person claiming the exemption, the claimant shall include on such person’s application information as to the portion of the total acquisition cost incurred by such person, and on or before the first day of November in such year, the person holding title to such machinery and equipment shall file a list of such machinery with the assessor of the municipality in which the manufacturing facility of the claimant is located. Such person shall include on the list information as to the portion of the total acquisition cost incurred by such person. Commercial or financial information in any application or list filed under this section shall not be open for public inspection, provided such information is given in confidence and is not available to the public from any other source. The provisions of this subdivision regarding the filing of lists and information shall not supersede the requirements to file tax lists under sections 12-41, 12-42 and 12-57a. In substantiation of such claim, the claimant and the person holding title to machinery and equipment for which exemption is claimed shall present to the assessor or board of assessors such supporting documentation as the assessor or board of assessors may require, including, but not limited to, invoices, bills of sale, contracts for lease and bills of lading and shall, upon request, present to the the assessor or board of assessors a copy of each applicable federal income tax return and accompanying schedules. In lieu of submitting each applicable federal income tax return and accompanying schedules, a claimant and person holding title to machinery and equipment for which an exemption is claimed may, upon approval of the assessor or board of assessors, submit copies of applicable schedules accompanied by a sworn affidavit stating that such schedules were filed as part of such claimant’s or person’s federal income tax return. Failure to file such application in this manner and form within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year, unless an extension of time is allowed pursuant to section 12-81k. If title to exempt machinery is conveyed subsequent to October first in any assessment year, entitlement to such exemption shall terminate for the next assessment year and there shall be no pro rata application of the exemption unless such machinery or equipment continues to be leased by the manufacturer who claimed and was approved for the exemption in the previous assessment year. Machinery or equipment shall not be eligible for exemption upon transfer from a seller to a related business or from a lessor to a lessee except to the extent it would have been eligible for exemption by the seller or the lessor, as the case may be. For the purposes of this subdivision, “related business” means: (i) A corporation, limited liability company, partnership, association or trust controlled by the taxpayer; (ii) an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer; (iii) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer; or (iv) a member of the same controlled group as the taxpayer. For purposes of this subdivision, “control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of said Section 267(c);

(C) Any person claiming the exemption provided under this subdivision for machinery or equipment shall not be eligible to claim the exemption provided under subdivision (60) of this section or subdivision (70) of this section for the same machinery or equipment. The state and the municipality and district shall hold a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, in any machinery or equipment which is exempt from taxation pursuant to this subdivision, in an amount equal to the tax revenue reimbursed or lost, as the case may be, which shall be subordinate to any purchase money security interest, as defined in section 42a-9-103a. Such security interest shall be enforceable against the claimant for a period of five years after the last assessment year in which such exemption was received in any case in which such person ceases all manufacturing or biotechnology operations or moves such manufacturing or biotechnology operations entirely out of this state. Any assessor who has granted an exemption under this subdivision shall provide written notification to the secretary of the cessation of such operations or the move of such operations entirely out of this state. Such notification may be made at any time after the October first of the last assessment year in which such exemption is granted and before the September thirtieth that is five years after the conclusion of said assessment year. Upon receiving such notification and complying with the provisions of section 12-35a, the state shall have a lien upon the machinery or equipment situated in this state and owned by the person that ceased all business operations or moved such operations entirely out of this state. Notwithstanding the provisions of section 12-35a, the total amount of the reimbursement made by the state for the property tax exemptions granted to the person under the provisions of this subdivision, shall be deemed to be the amount of the tax which such person failed to pay. Notwithstanding said section 12-35a, the information required to be included in the notice of lien for such tax shall be as follows: (i) The owner of the property upon which the lien is claimed, (ii) the business address or residence address of such owner, (iii) the specific property claimed to be subject to such lien, (iv) the location of such property at the time it was last made tax-exempt pursuant to this subdivision, (v) the total amount of the reimbursement made by the state for the property tax exemptions granted to such owner under the provisions of this subdivision, and (vi) the tax period or periods for which such lien is claimed. If more than one agency of the state perfects such a notice of lien on the same day, the priority of such liens shall be determined by the time of day such liens were perfected, and if perfected at the same time, the lien for the highest amount shall have priority. In addition to the other remedies provided in this subdivision, the Attorney General, upon request of the secretary, may bring a civil action in a court of competent jurisdiction to recover the amount of tax revenue reimbursed by the state from any person who received an exemption under this subdivision. The following shall not be eligible for the exemption provided under this subdivision: (I) A public service company, as defined in section 16-1; and (II) any provider, directly or indirectly, of electricity, oil, water or gas;

(D) A claim for property tax exemption under this subdivision may be denied by the assessor or board of assessors of a town, consolidated town and city or consolidated town and borough, with the consent of the chief executive officer thereof, if the claimant is delinquent in a property tax payment to such town, consolidated town and city or consolidated town and borough, pursuant to section 12-146, for property owned by such claimant. Before any such claim is denied, the assessor or board of assessors shall send written notice to the claimant, stating that the claimant may pay the amount of such delinquent tax or enter into an agreement with such town, consolidated town and city or consolidated town and borough for the payment thereof, by the date set forth in such notice, provided, such date shall not be less than thirty days after the date of such notice. Failure on the part of the claimant to pay the amount of the delinquent tax or enter into an agreement to pay the amount thereof by said date shall result in a disallowance of the exemption being claimed;

(73) Temporary devices or structures for seasonal production, storage or protection of plants or plant material. Temporary devices or structures used in the seasonal production, storage or protection of plants or plant material, including, but not limited to, hoop houses, poly houses, high tunnels, overwintering structures and shade houses;

(74) Certain vehicles used to transport freight for hire. (A)(i) For a period not to exceed five assessment years following the assessment year in which it is first registered, any new commercial truck, truck tractor, tractor and semitrailer, and vehicle used in combination therewith, which is used exclusively to transport freight for hire and: Is either subject to the jurisdiction of the United States Department of Transportation pursuant to Chapter 135 of Title 49, United States Code, or any successor thereto, or would otherwise be subject to said jurisdiction except for the fact that the vehicle is used exclusively in intrastate commerce; has a gross vehicle weight rating in excess of twenty-six thousand pounds; and prior to August 1, 1996, was not registered in this state or in any other jurisdiction but was registered in this state on or after said date. (ii) For a period not to exceed five assessment years following the assessment year in which it is first registered, any new commercial truck, truck tractor, tractor and semitrailer, and vehicle used in combination therewith, not eligible under subparagraph (A)(i) of this subdivision, that has a gross vehicle weight rating in excess of fifty-five thousand pounds and was not registered in this state or in any other jurisdiction but was registered in this state on or after August 1, 1999. As used in this subdivision, “gross vehicle weight rating” shall have the same meaning as in section 14-1;

(B) Any person who on October first in any year holds title to or is the registrant of a vehicle for which such person intends to claim the exemption provided in this subdivision shall file with the assessor or board of assessors in the municipality in which the vehicle is subject to property taxation, on or before the first day of November in such year, a written application claiming such exemption on a form prescribed by the Secretary of the Office of Policy and Management. Such person shall include information as to the make, model, year and vehicle identification number of each such vehicle, and any appurtenances attached thereto, in such application. The person holding title to or the registrant of such vehicle for which exemption is claimed shall furnish the assessor or board of assessors with such supporting documentation as said secretary may require, including, but not limited to, evidence of vehicle use, acquisition cost and registration. Failure to file such application in this manner and form within the time limit prescribed shall constitute a waiver of the right to such exemption for such assessment year, unless an extension of time is allowed as provided in section 12-81k. Such application shall not be required for any assessment year following that for which the initial application is filed, provided if the vehicle is modified, such modification shall be deemed a waiver of the right to such exemption until a new application is filed and the right to such exemption is established as required initially. With respect to any vehicle for which the exemption under this subdivision has previously been claimed in a town other than that in which the vehicle is registered on any assessment date, the person shall not be entitled to such exemption until a new application is filed and the right to such exemption is established in said town;

(C) With respect to any vehicle which is not registered on the first day of October in any assessment year and which is registered subsequent to said first day of October but prior to the first day of August in such assessment year, the value of such vehicle for property tax exemption purposes shall be a pro rata portion of the value determined in accordance with subparagraph (D) of this subdivision, to be determined by a ratio, the numerator of which shall be the number of months from the date of such registration, including the month in which registration occurs, to the first day of October next succeeding and the denominator of which shall be twelve. For purposes of this subdivision the term “assessment year” means the period of twelve full months commencing with October first each year;

(D) Notwithstanding the provisions of section 12-71d, the assessor or board of assessors shall determine the value for each vehicle with respect to which a claim for exemption under this subdivision is approved, based on the vehicle’s cost of acquisition, including costs related to the modification of such vehicle, adjusted for depreciation;

(75) Certain health care institutions. Any real or personal property which (1) is owned or leased by an entity considered to be a nonprofit organization for purposes of Section 501(c)(3) of the Internal Revenue Service of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and (2) is the location of or located at an institution licensed by the state pursuant to chapter 368v and described in subsection (c) of section 19a-490. This subdivision shall not affect (1) the taxability in assessment years commencing on or after October 1, 2000, of any such property that was taxable on the net grand list, as adjusted by the board of assessment appeals, next preceding June 1, 2000, or (2) any time-limited written agreement in existence on June 1, 2000, with any municipality regarding the taxability of any such property;

(76) Machinery and equipment assessed commencing on or after October 1, 2011. Effective for assessment years commencing on or after October 1, 2011, machinery and equipment, including machinery and equipment used in connection with biotechnology. For purposes of this subdivision, “machinery” and “equipment”, and “biotechnology” shall have the same meaning as in subdivision (72) of this section. Any person claiming the exemption provided under this subdivision shall not be eligible to claim the exemption provided under subdivision (60) or (70) of this section for the same machinery and equipment;

*(77) Real property of regional council or agency. Real property belonging to, or held in trust for, a regional council of elected officials established under sections 4-124c to 4-124f, inclusive, a regional council of governments established under sections 4-124i to 4-124p, inclusive, or a regional planning agency organized under sections 8-31a to 8-37b, inclusive, provided (A) such property is used to advance the official duties of such council or agency, and (B) the exemption for such property is approved by the municipality in which such property is located.

(1949 Rev., S. 1761, 1766, 1767, 1773, 1774, 1775; 1949, 1951, June, 1955, S. 1061d; 1951, S. 1056d, 1058d; 1951, 1953, June, 1955, S. 1054d; 1953, S. 1057d; 1953, 1955, S. 1053d; 1955, S. 1052d; 1957, P.A. 166; 388; 453; 572; September, 1957, P.A. 16, S. 8; 1959, P.A. 152, S. 99; 239, S. 2; 1961, P.A. 235, S. 1; 245; February, 1965, P.A. 461, S. 3; 465, S. 1; 1967, P.A. 57, S. 27; 425, S. 1, 2; 738; 754, S. 19; 1969, P.A. 630, S. 2; 657, S. 2; 758, S. 13; 768, S. 67; 1971, P.A. 234; 872, S. 31, 144; P.A. 73-435; P.A. 74-123, S. 1, 4; 74-207, S. 1–6; P.A. 75-483, S. 3, 4, 10; 75-500, S. 1, 2; P.A. 76-409, S. 1; P.A. 77-490, S. 1, 2; 77-533, S. 1, 3; 77-614, S. 19, 139, 587, 610; P.A. 78-267, S. 2, 3; 78-296, S. 1–5; 78-303, S. 85, 136; 78-357, S. 8, 16; P.A. 79-82, S. 1, 2; 79-472, S. 1, 2; 79-479; 79-492, S. 2–4; 79-610, S. 3, 47; P.A. 80-406, S. 1; 80-412, S. 1, 2; P.A. 81-333, S. 2, 3; 81-423, S. 18, 25; 81-439, S. 13, 14; P.A. 82-318, S. 2, 3; 82-382, S. 1, 4; 82-449, S. 1, 5; P.A. 83-75, S. 1, 3; 83-485, S. 4–7, 12, 13; 83-568, S. 1, 2; P.A. 84-429, S. 48; 84-533, S. 1–3; P.A. 85-593, S. 1, 2; P.A. 86-153, S. 1, 5; 86-273, S. 1, 2; 86-394, S. 2, 3; P.A. 87-240, S. 2–4; 87-346, S. 1, 2, 4; 87-584, S. 10, 18; P.A. 88-134, S. 1, 3; 88-287, S. 1, 5; 88-342, S. 2, 4; P.A. 89-235, S. 1, 5; 89-368, S. 25, 26, 30; P.A. 90-270, S. 19, 20, 28, 38; P.A. 91-257, S. 1, 2; 91-307, S. 1; P.A. 92-64, S. 1, 3; 92-193, S. 1, 8; P.A. 93-434, S. 5, 6, 20; P.A. 94-157, S. 1, 2, 4; May Sp. Sess. P.A. 94-6, S. 16, 28; P.A. 95-283, S. 9, 68; P.A. 96-180, S. 18, 19, 166; 96-208, S. 1, 2; 96-222, S. 34, 41; 96-239, S. 11, 17; 96-252, S. 6, 8; 96-265, S. 1, 5; P.A. 97-193, S. 1, 5; 97-282, S. 4, 5, 6; P.A. 98-28, S. 45, 117; 98-146, S. 2, 5; June Sp. Sess. P.A. 98-1, S. 98, 121; P.A. 99-272, S. 1, 7; 99-280, S. 1, 2; P.A. 00-120, S. 5, 13; 00-169, S. 23, 36; 00-170, S. 27, 28, 42; 00-215, S. 3–9, 11; 00-229, S. 1, 7; June Sp. Sess. P.A. 00-1, S. 26, 46; P.A. 01-132, S. 156, 157; June Sp. Sess. P.A. 01-6, S. 17, 83, 85; P.A. 02-49, S. 5; 02-143, S. 1, 2; P.A. 03-269, S. 5; 03-270, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 40, 53, 146(e); P.A. 04-72, S. 1, 2; 04-189, S. 1; 04-240, S. 35; May Sp. Sess. P.A. 04-2, S. 76; P.A. 05-109, S. 43, 44; June Sp. Sess. P.A. 05-1, S. 37, 38; P.A. 06-83, S. 9, 10; 06-186, S. 84; P.A. 07-240, S. 2; 07-242, S. 46, 47; 07-254, S. 5–7; 07-255, S. 1, 2; P.A. 08-121, S. 3; 08-174, S. 8; P.A. 09-176, S. 1; 09-226, S. 1; P.A. 10-75, S. 23, 24; 10-98, S. 2, 3; P.A. 11-61, S. 2, 3, 52; 11-80, S. 1; 11-129, S. 5; 11-140, S. 13, 26; Oct. Sp. Sess. P.A. 11-1, S. 41, 42; June 12 Sp. Sess. P.A. 12-2, S. 57; P.A. 13-61, S. 1; 13-214, S. 6.)

*Note: On and after January 1, 2015, subdivision (77) of this section, as amended by section 287 of public act 13-247, is to read as follows:

“(77) Real property of regional council of governments. Real property belonging to, or held in trust for, a regional council of governments established under sections 4-124i to 4-124p, inclusive, provided (A) such property is used to advance the official duties of such council, and (B) the exemption for such property is approved by the municipality in which such property is located.”

(1949 Rev., S. 1761, 1766, 1767, 1773, 1774, 1775; 1949, 1951, June, 1955, S. 1061d; 1951, S. 1056d, 1058d; 1951, 1953, June, 1955, S. 1054d; 1953, S. 1057d; 1953, 1955, S. 1053d; 1955, S. 1052d; 1957, P.A. 166; 388; 453; 572; September, 1957, P.A. 16, S. 8; 1959, P.A. 152, S. 99; 239, S. 2; 1961, P.A. 235, S. 1; 245; February, 1965, P.A. 461, S. 3; 465, S. 1; 1967, P.A. 57, S. 27; 425, S. 1, 2; 738; 754, S. 19; 1969, P.A. 630, S. 2; 657, S. 2; 758, S. 13; 768, S. 67; 1971, P.A. 234; 872, S. 31, 144; P.A. 73-435; P.A. 74-123, S. 1, 4; 74-207, S. 1–6; P.A. 75-483, S. 3, 4, 10; 75-500, S. 1, 2; P.A. 76-409, S. 1; P.A. 77-490, S. 1, 2; 77-533, S. 1, 3; 77-614, S. 19, 139, 587, 610; P.A. 78-267, S. 2, 3; 78-296, S. 1–5; 78-303, S. 85, 136; 78-357, S. 8, 16; P.A. 79-82, S. 1, 2; 79-472, S. 1, 2; 79-479; 79-492, S. 2–4; 79-610, S. 3, 47; P.A. 80-406, S. 1; 80-412, S. 1, 2; P.A. 81-333, S. 2, 3; 81-423, S. 18, 25; 81-439, S. 13, 14; P.A. 82-318, S. 2, 3; 82-382, S. 1, 4; 82-449, S. 1, 5; P.A. 83-75, S. 1, 3; 83-485, S. 4–7, 12, 13; 83-568, S. 1, 2; P.A. 84-429, S. 48; 84-533, S. 1–3; P.A. 85-593, S. 1, 2; P.A. 86-153, S. 1, 5; 86-273, S. 1, 2; 86-394, S. 2, 3; P.A. 87-240, S. 2–4; 87-346, S. 1, 2, 4; 87-584, S. 10, 18; P.A. 88-134, S. 1, 3; 88-287, S. 1, 5; 88-342, S. 2, 4; P.A. 89-235, S. 1, 5; 89-368, S. 25, 26, 30; P.A. 90-270, S. 19, 20, 28, 38; P.A. 91-257, S. 1, 2; 91-307, S. 1; P.A. 92-64, S. 1, 3; 92-193, S. 1, 8; P.A. 93-434, S. 5, 6, 20; P.A. 94-157, S. 1, 2, 4; May Sp. Sess. P.A. 94-6, S. 16, 28; P.A. 95-283, S. 9, 68; P.A. 96-180, S. 18, 19, 166; 96-208, S. 1, 2; 96-222, S. 34, 41; 96-239, S. 11, 17; 96-252, S. 6, 8; 96-265, S. 1, 5; P.A. 97-193, S. 1, 5; 97-282, S. 4, 5, 6; P.A. 98-28, S. 45, 117; 98-146, S. 2, 5; June Sp. Sess. P.A. 98-1, S. 98, 121; P.A. 99-272, S. 1, 7; 99-280, S. 1, 2; P.A. 00-120, S. 5, 13; 00-169, S. 23, 36; 00-170, S. 27, 28, 42; 00-215, S. 3–9, 11; 00-229, S. 1, 7; June Sp. Sess. P.A. 00-1, S. 26, 46; P.A. 01-132, S. 156, 157; June Sp. Sess. P.A. 01-6, S. 17, 83, 85; P.A. 02-49, S. 5; 02-143, S. 1, 2; P.A. 03-269, S. 5; 03-270, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 40, 53, 146(e); P.A. 04-72, S. 1, 2; 04-189, S. 1; 04-240, S. 35; May Sp. Sess. P.A. 04-2, S. 76; P.A. 05-109, S. 43, 44; June Sp. Sess. P.A. 05-1, S. 37, 38; P.A. 06-83, S. 9, 10; 06-186, S. 84; P.A. 07-240, S. 2; 07-242, S. 46, 47; 07-254, S. 5–7; 07-255, S. 1, 2; P.A. 08-121, S. 3; 08-174, S. 8; P.A. 09-176, S. 1; 09-226, S. 1; P.A. 10-75, S. 23, 24; 10-98, S. 2, 3; P.A. 11-61, S. 2, 3, 52; 11-80, S. 1; 11-129, S. 5; 11-140, S. 13, 26; Oct. Sp. Sess. P.A. 11-1, S. 41, 42; June 12 Sp. Sess. P.A. 12-2, S. 57; P.A. 13-61, S. 1; 13-214, S. 6; 13-247, S. 287.)

**Note: Section 40 of public act 03-6 of the June 30 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1959 acts repealed exemptions for county property (county government abolished) and watercraft owned by nonresidents; 1961 acts added Subdivs. (48) and (49); 1965 acts added Subdivs. (50) and (51); 1967 acts replaced former provisions of Subdiv. (51) with wholly new provisions, amended Subdivs. (19) and (21) to include references to the Vietnam era, and added Subdivs. (52) and (53); 1969 acts amended Subdiv. (50) to delete per cent figures for 1967, 1968 and 1969, to decrease by 10% the figures for 1970, 1971, 1972, 1973, 1974 and 1975 and to add “one hundred per cent in the year 1976”, added Subdiv. (54), amended Subdiv. (52) to specify structures or equipment acquired “by lease or purchase”, to substitute clean air commission for air pollution control commission and to allow certification of a portion of structures and equipment acquired, and substituted commissioner of transportation for Connecticut aeronautics commission in Subdiv. (48); 1971 acts deleted reference to (17) in Subdiv. (20) and substituted commissioner of environmental protection for clean air commission in Subdiv. (52); P.A. 73-435 amended Subdiv. (21) to include exemption for loss of use of one arm or one leg because of service-related injury; P.A. 74-123 added Subdiv. (55); P.A. 74-207 amended Subdivs. (20) to (25) to include both widows and widowers; P.A. 75-483 simplified reference to Vietnam era in Subdivs. (19) and (21); P.A. 75-500 excluded subsidized housing for low and moderate income persons or families from consideration as charitable purpose in Subdiv. (7); P.A. 76-409 added Subdiv. (56); P.A. 77-490 clarified Subdiv. (56)(a) by deleting reference to “addition to a building” and inserting “building to which a solar heating or cooling system is added...”, deleted reference to windmills and water wheels in (b), and added Subdiv. (57); P.A. 77-533 added Subdiv. (58); P.A. 77-614 and P.A. 78-303 substituted secretary of the office of policy and management for commissioner of planning and energy policy and, effective January 1, 1979 substituted commissioner of revenue services for tax commissioner; P.A. 78-267 removed requirement that veteran have served in time of war and listed eligible branches of service in Subdiv. (21); P.A. 78-296 removed “Connecticut” in Subdivs. (7), (13), (18) and (49) thus making out-of-state organizations eligible, effective May 31, 1978, and applicable to assessment list in any town for assessment date next following May 31, 1978, and each assessment date thereafter; P.A. 78-357 added Subdivs. (59) and (60); P.A. 79-82 added Subdiv. (61), effective May 3, 1979, and applicable to assessment list in any town for 1979 and any assessment list thereafter; P.A. 79-472 included in Subdiv. (19) state residents who served in forces of Czechoslovakia or Poland in WWII and included parents of more than one serviceman or woman under certain conditions in Subdiv. (25); P.A. 79-479 added Subdiv. (62); P.A. 79-492 amended Subdivs. (59) and (60) to detail exemptions further; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 80-406 replaced “October 1, 1980” with “April 20, 1977” in Subdiv. (61); P.A. 80-412 amended Subdiv. (55) to replace requirements for federal old-age, survivors and disability insurance with requirements for social security or other permanent total disability payments comparable with social security, effective June 6, 1980, and applicable in any town to the assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 81-333 amended Subdiv. (60) to allow exemption for existing machinery in newly purchased manufacturing facility in distressed municipality: P.A. 81-423 added Subdiv. (64) providing exemption for vessels, effective July 1, 1981, and applicable in any municipality to the assessment year commencing October 1, 1981, and thereafter; P.A. 81-439 added Subdiv. (63), authorizing municipalities to adopt ordinance exempting from property tax solar energy electricity generating systems not eligible for exemption under Subdiv. (57), cogeneration systems or both, effective July 1, 1981; P.A. 82-318 amended Subdiv. (21) to allow municipalities to provide total exemption for the residence of a veteran with respect to which such veteran has received assistance for specially adapted housing under title 38 of United States Code, effective June 9, 1982 and applicable to assessment years in municipalities commencing October 1, 1982, and thereafter; P.A. 82-382 added Subdiv. (66) re motor vehicles leased to state agencies; P.A. 82-449 added Subdiv. (65) re exemption for certain vanpool vehicles, effective July 1, 1982 and applicable to assessment year commencing October 1, 1982, and each assessment year thereafter; P.A. 83-75 amended Subdiv. (19) to allow exemption for service during period beginning June 27, 1950, and ending January 31, 1955, in lieu of the period “between June 27, 1950 and October 27, 1953” as previously provided, effective May 10, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 83-485 amended Subdiv. (14) by adding exemption with respect to real property and equipment owned by any religious organization and exclusively used as a thrift shop, the proceeds of which are used for charitable purposes and amended Subdivs. (51), (52) and (53) by the addition of Subpara. (b) to each of said subdivisions, which subparagraph in Subdivs. (51) and (52) concerns requirements related to certification of the exempt property by the commissioner of environmental protection and in Subdiv. (53) concerns time requirements applicable to claims for the exemption and the result of failure to file such application as prescribed; P.A. 83-485 amended Subdivs. (56) and (57) by providing in Subpara. (c) of each of said subdivisions that application for exemption shall not be required for any assessment year following that for which the initial application is filed unless the exempt property is altered in any manner and amended Subdivs. (62)(d) and (63)(d) to provide that application for exemption shall not be required for any assessment year following that for which the initial application is filed unless the exempt property is altered in any manner, effective June 30, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 83-568 amended Subdivs. (59) and (60) to provide that the exemptions in those Subdivs. terminate for the assessment year following the date that the facility no longer qualifies for the exemption; P.A. 84-429 made technical changes in Subdiv. (65) for statutory consistency; P.A. 84-533 amended Subdivs. (40) and (41) to remove the $50 specific exemption for swine in Subdiv. (41) and include it with sheep and goats in an exemption in Subdiv. (40) which was increased from $200 to $500 and to insert in Subdiv. (41) an exemption for dairy and beef cattle and oxen and added Subdiv. (67) re exemption of city beach property, effective June 4, 1984, and applicable to the assessment year commencing October 1, 1984, and each assessment year thereafter; P.A. 85-593 added Subdiv. (55)(3), clarifying that a person who has attained age 65 or over and because of payments received as retirement benefits, is no longer eligible to receive benefits under the disability benefit provisions of Social Security or any federal, state or local government retirement or disability plan, in accordance with which such person would be eligible under such disability benefit provisions except for having attained age 65 or over, shall be eligible for the exemption provided under said Subdiv. (55), effective July 8, 1985, and applicable in any municipality to the assessment year commencing October 1, 1985, and each assessment year thereafter; P.A. 86-153 amended Subdivs. (59) and (60) by clarifying filing requirements for the exemption under each of said subdivisions by inserting the provision that any person claiming the exemption shall file “annually” with the assessor “on or before the first day of November”, effective April 28, 1986, and applicable in any municipality for purposes of the assessment year commencing October 1, 1986, and each assessment year thereafter; P.A. 86-273 amended Subdiv. (21)(b) and (c) to provide for reinstatement of exemption of a surviving spouse after the termination of a subsequent marriage, effective June 4, 1986, and applicable for the assessment year of any municipality commencing October 1, 1986, and each assessment year thereafter; P.A. 86-394 amended Subdiv. (19) to eliminate reference to state residents who served in forces of Czechoslovakia or Poland in World War II and included residents who served in forces of any government signatory to United Nations Declaration of January 1, 1942, effective June 9, 1986, and applicable in any municipality to the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 87-240 amended Subdiv. (59) by adding reference to the extension of time that may be allowed for filing the application for exemption as required under said Subdiv. (59), and amended Subdiv. (60) by adding provisions allowing exemption for machinery and equipment acquired and installed on or after October 1, 1986, in a manufacturing facility eligible for exemption under Subdiv. (59), when such machinery and equipment is installed in conjunction with an expansion of such facility contiguous to and representing an increase of not less than 50% of the floor space in the certified manufacturing facility, and adding reference to the extension of time that may be allowed for filing the application for exemption as required under said Subdiv. (60), effective June 1, 1987, and applicable to the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 87-346 amended Subdiv. (40) by allowing complete exemption for sheep, goats and swine in the state, eliminating the maximum amount of exemption previously applicable to assessed value of such livestock, except when totally exempt as a result of being used in farming, Subdiv. (41) by allowing complete exemption for dairy and beef cattle and oxen, eliminating the maximum amount of exemption previously applicable to assessed value of such livestock, except when totally exempt as a result of being used in farming, and by allowing complete exemption for asses and mules and Subdiv. (43) by allowing complete exemption for poultry, eliminating the maximum exemption previously applicable to poultry except when used in farming, and added Subdiv. (68) allowing total exemption for all livestock except that the exemption for horses and ponies shall be limited to $1,000 in assessed value unless used in farming, effective June 10, 1987, and applicable to the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 87-584 amended Subdiv. (54) by deleting reference to Sec. 12-24c and by incorporating a definition of “wholesale and retail business”; P.A. 88-134 added Subdiv. (69) exempting certain property belonging to the metropolitan transportation authority, effective May 6, 1988, and applicable to assessment year commencing October 1, 1988, and thereafter; P.A. 88-287 added Subdiv. (70) re exemption for machinery and equipment used in manufacturing goods or products and acquired as part of a technological upgrading of the manufacturing process, effective June 6, 1988, and applicable to assessment years of municipalities commencing on or after October 1, 1988; P.A. 88-342 added certain members of the merchant marine to Subdiv. (19), effective June 6, 1988, and applicable to assessment years commencing on and after October 1, 1988; P.A. 89-235 amended Subdiv. (60) to require in Subparas. (1) and (2) that machinery and equipment eligible for an exemption represent an addition to the assessment or grand list of the municipality, and to provide in Subpara. (3) that the manufacturing facility is or has at one time been certified for an exemption, effective June 16, 1989, and applicable to assessment years commencing on and after October 1, 1989; P.A. 89-368 amended Subdiv. (2) by exempting reservation land held in trust by the state for Indian tribes and added Subdiv. (71) allowing exemption for motor vehicles owned by member of indigenous Indian tribe or spouse and garaged on the reservation of the tribe; P.A. 90-270 amended Subdivs. (59) and (60) by expanding exemption to facilities, machinery and equipment in municipalities located in a targeted investment community or enterprise zone, amended Subdiv. (70) to expand exemption to new machinery and equipment located in a targeted investment community or enterprise zone and made technical changes and added Subdiv. (72) re exemption for new machinery and equipment in manufacturing facilities, effective January 1, 1991, and applicable to assessment years commencing on or after October 1, 1991; P.A. 91-257 added Subdiv. (73) concerning temporary devices or structures used in the seasonal production, storage or protection of plants or plant material, effective June 19, 1991, and applicable to assessment years of municipalities commencing on or after October 1, 1991; P.A. 91-307 amended Subdiv. (10) concerning property belonging to agricultural or horticultural societies to revise the requirements for exemption thereunder; P.A. 92-64 amended Subdiv. (39) to remove the requirement that produce be grown in the season next preceding the assessment date to qualify for the exemption, effective May 20, 1992, and applicable to assessment years of municipalities commencing on or after October 1, 1992; P.A. 92-193 amended Subdiv. (72) by adding provisions allowing exemption for “newly-acquired machinery and equipment, as defined herein, acquired on or after July 1, 1992”, substituting “fabricating” for “assembling of raw materials, parts or manufactured products” and inserting “for measuring or testing or for metal finishing” in definitions of “machinery”, “equipment” and “manufacturing facility”, adding further definitions of “machinery” and “equipment”, deleting definition of “manufacturer” and adding definitions of “manufacturing”, “fabricating”, “processing” and “measuring or testing”, effective July 1, 1992, and applicable to assessment years of municipalities commencing on and after October 1, 1992; P.A. 93-434 amended Subdivs. (56)(c) and (57)(c) by deleting obsolete reference to forms prescribed by the secretary and providing that such forms be approved by the assessor, effective June 30, 1993, and amended Subdiv. (72)(a) by inserting reference to Subpara. (b) and amended Subdiv. (72)(b) by establishing a procedure to claim exemption for leased machinery or equipment, effective June 30, 1993, and applicable to assessment years commencing on and after October 1, 1992; P.A. 94-157 amended Subdiv. (56) by extending end date of construction or addition from 1991 to 2006, adding “active” before “solar energy heating or cooling system”, dividing Subpara. (b) into numbered subparagraphs, adding Subpara. (2) re mechanical means to transfer energy in Subpara. (b), adding reference to chapter 54 in Subpara. (b)(3) and adding provision re building permit in Subpara. (c), amended Subdiv. (57) by extending end date of installation from 1991 to 2006, adding reference to chapter 54 in Subpara. (b) and adding provision re building permit in Subpara. (c), amended Subdiv. (62) by extending end date of construction or addition from 1991 to 2006, deleting Subpara. (b) re regulations to define and set standards for passive and hybrid solar energy heating or cooling systems and adding new Subpara. (b) defining “passive solar energy heating or cooling system” and “hybrid system”, requiring application in manner and form as provided by assessor or board rather than on form prescribed by the office of policy and management in Subpara. (c) and adding provision re building permit in Subpara. (c), and amended Subdiv. (63) by extending end date of installation from 1991 to 2006, making prohibition of applicability in Subpara. (a) mandatory rather than permissive, adding provision re resources recovery facilities in Subpara. (a), adding references to chapter 54 in Subpara. (b), changing “energy which is used for heating, cooling” to “thermal energy which is used for space or water heating or cooling,” in Subpara. (b), requiring application in manner and form as provided by assessor or board rather than on form prescribed by the office of policy and management in Subpara. (d) and adding provision re building permit in Subpara. (d), effective October 1, 1994, and applicable to assessment years commencing on or after that date; May Sp. Sess. P.A. 94-6 amended Subdiv. (72)(c) to exclude public service companies defined in Sec. 16-1, effective June 21, 1994, and applicable for the assessment year commencing October 1, 1993, and each assessment year thereafter; P.A. 95-283 amended Subdiv. (72) to extend exemption period from four years to five years, effective July 6, 1995, and applicable to assessment years of municipalities commencing on or after October 1, 1996; P.A. 96-180 amended Subdivs. (59), (60) and (70) by substituting “Department of Economic and Community Development” for “department”, effective June 3, 1996; P.A. 96-208 amended Subdiv. (72) to require taxpayer identification number and federal employer identification number on application and to add provision allowing denial of exemption if the claimant is delinquent in a property tax payment, effective June 4, 1996, and applicable to assessment years commencing on or after October 1, 1996; P.A. 96-222 amended Subdiv. (60) to provide that exemption shall not apply to rolling stock, effective October 1, 1996, and applicable to assessment years commencing on or after said date; P.A. 96-239 amended Subdivs. (59) and (60) by dividing the Subdivs. into Subparas., adding Subpara. (b) re tax exemption for service facilities and adding references to “service facility” in Subpara. (c) of both, effective July 1, 1996 (Revisor’s note: In Subparas. (b) of both Subdivs. (59) and (60) “department” was replaced editorially by the Revisors with “Department of Economic and Community Development” to mirror technical change enacted in P.A. 96-180); P.A. 96-252 amended Subdiv. (72)(a) by adding provisions re machinery and equipment used in the biotechnology industry, effective July 1, 1996, and applicable to assessment years of municipalities commencing on or after October 1, 1996; P.A. 96-265 added Subdiv. (74) re exemption for certain commercial motor vehicles, effective October 1, 1996, and applicable to assessment years commencing on or after said date; P.A. 97-193 added Subdiv. (72)(E) re denial of exemption if applicant delinquent in corporation business tax and to make technical and renumbering changes, effective June 24, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 97-282 amended Subdiv. (72) to make assessors instead of the Office of Policy and Management responsible for granting extensions, to provide that machinery or equipment that is transferred by sale or lease is only eligible for the exemption only to the extent it would be exempt for the seller or lessor and to make technical changes and amended Subdiv. (74) to require commercial vehicles to be valued on the basis of their acquisition costs and depreciated in accordance with the schedule in Sec. 12-94c, to provide for prorating the value of vehicles that appear on the supplemental motor vehicle list, and to make technical changes, effective June 26, 1997, and applicable to assessment years commencing on or after October 1, 1996 (Revisor’s note: In Subdiv. (72)(A)(vii) the phrase “to development microorganisms” was replaced editorially by the Revisors with “to develop microorganisms” for grammatical accuracy); P.A. 98-28 amended Subdiv. (57) by replacing solar energy electricity generating systems with Class I renewable energy sources and certain hydropower facilities, by deleting October 1, 2006 sunset date in Subpara. (a), by deleting Subpara. (b) and by relettering former Subpara. (c) as (b), effective April 29, 1998, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 98-146 amended Subdiv. (59)(a) by applying exemption to properties designated as manufacturing plants under Sec. 32-75c and authorized extension of assessment period for manufacturing facilities with a Standard Industrial Classification Code of 2833, effective July 1, 1998, and applicable to assessment years commencing on or after October 1, 1998; June Sp. Sess. P.A. 98-1 amended Subdiv. (59)(a) by adding reference to Standard Industrial Classification Code 2834 and making a technical change, effective July 1, 1998; P.A. 99-272 amended Subdiv. (21)(C) to allow exemption for modification of dwelling house and made technical changes, effective June 15, 1999, and applicable to assessment years commencing on or after October 1, 1998; P.A. 99-280 amended Subdiv. (74) by requiring the five-year assessment period of a new commercial truck, truck tractor, tractor and semitrailer, and vehicle used in combination therewith, to begin following the assessment year in which such a vehicle was “first registered” in lieu of “purchased” in Subpara. (A)(i), added Subpara. (A)(ii) re vehicles not eligible under Subpara. (A)(i) and made technical changes, effective October 1, 2000, and applicable to assessment years commencing on or after that date; P.A. 00-120 amended Subdiv. (19) to define “veteran”, “service in time of war”, and “armed forces” and to make technical changes, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 00-169 amended Subdiv. (74)(A) by making a technical change; P.A. 00-170 amended Subdivs. (59)(b) and (60)(b) to allow certain financial institutions receiving state assistance to extend the assessment period for five years, effective May 26, 2000; P.A. 00-215 amended Subdivs. (7), (10) and (16) to require that the assessor provide the statement form under those Subdivs. and to provide that the statement is due on November first quadrennially, amended Subdivs. (59)(c), (60)(c) and (70) to provide that extensions of deadlines for applications under those Subdivs. be in accordance with Sec. 12-81k and amended Subdiv. (74)(B) to make a technical change and to modify the filing requirements for new commercial vehicles, effective June 1, 2000, and applicable to assessment years commencing on and after October 1, 2000 (Revisor’s note: In 2001 the word “if” in the phrase “sworn to by the president, secretary or treasurer if the society” in Subdiv. (10) was changed editorially by the Revisors to “of” to conform provision with P.A. 91-307, thereby correcting a clerical error first published in the 1993 edition of the general statutes); P.A. 00-229 provided an exemption for certain health care institutions, effective June 1, 2000, and applicable to assessment years commencing on or after October 1, 1998 (Revisor’s note: P.A. 00-229 was designated editorially by the Revisors as Subdiv. (75) and the words “... shall be exempt from taxation under chapter 203 of the general statutes,” were deleted editorially by the Revisors since they were no longer needed in the Subdiv. as codified); June Sp. Sess. P.A. 00-1 amended Subdiv. (36) to replace fishing apparatus “actually used in the main business of” with fishing apparatus “belonging to” and to add proviso that such apparatus was purchased for use in the main business of such business or company at the time of purchase, effective June 21, 2000, and applicable to assessment years commencing on or after October 1, 2000; P.A. 01-132 amended Subdivs. (70) and (72) to replace Sec. 42a-9-107 with Sec. 42a-9-103a as the statutory reference for the definition of “purchase money security interest” and to make technical changes; June Sp. Sess. P.A. 01-6 amended Subdiv. (60)(a) to provide for a five-year extension of the assessment period for facilities having code classification 2833 or 2834 in the Standard Industrial Code Classification Manual and employing at least one thousand new full-time employees and amended Subdiv. (72)(B) to provide definitions of “related business” and “control” for purposes of subdivision, to add provisions re determination of stock or interest ownership and to make technical changes for purposes of gender neutrality, effective July 1, 2001 (Revisor’s note: In Subdiv. (75), “This section” was changed editorially by the Revisors to “This subdivision” for clarity and accuracy); P.A. 02-49 amended Subdiv. (11) to require quadrennial statements be filed with the assessor rather than the Secretary of the Office of Policy and Management and to make technical changes, effective May 9, 2002; P.A. 02-143 amended Subdivs. (70) and (72)(C) to add provisions re enforcement of the state’s security interest established under said Subdivs. and to make technical changes, effective July 1, 2002, and applicable with respect to personal property tax exemptions in which the state has a security interest for the assessment year commencing October 1, 2001, and each assessment year thereafter; (Revisor’s note: In 2003 a reference in Subdiv. (59) to “Commissioner of Economic Development” was changed editorially by the Revisors to “Commissioner of Economic and Community Development”); P.A. 03-269 amended Subdiv. (53) to provide exemption for leased vehicles and to delete requirement that vehicle be for passengers, effective October 1, 2003, and applicable to assessment years commencing on or after that date; P.A. 03-270 amended Subdiv. (7) to make a technical change and define “housing” for purposes of that subdivision, effective July 9, 2003, and applicable to assessment years commencing on or after October 1, 2002; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (10) to replace Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004, and amended Subdiv. (55) to suspend the exemption for property of totally disabled persons for the 2003 assessment year and make a technical change, and amended Subdiv. (72)(A) to make Subpara. effective for assessment years commencing on or after October 1, 2002, redefine “fabricating” to exclude presorting, sorting, coding, folding, stuffing or delivery of certain mail services, limit definition of “processing” to manufacturing and make technical changes, both effective August 20, 2003, and applicable to assessment years commencing on or after October 1, 2002; P.A. 04-72 amended Subdiv. (72)(A)(i) to provide that “machinery” and “equipment” must be claimed on the owner’s federal income tax return, and amended Subdiv. (72)(B) to revise reference to certain other sections requiring lists of property to be filed and to add provisions re reporting of certain information on a claimant’s federal income tax return, effective May 10, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-240 amended Subdiv. (7) by making technical changes and adding provision re operation of housing by charitable organization deemed an exclusively charitable purpose, effective October 1, 2002, and applicable to assessment years commencing on or after that date; May Sp. Sess. P.A. 04-2 amended Subdiv. (55) to restore exemption for the 2003 assessment year and to provide for the issuance of certificates of correction, effective May 12, 2004, and applicable to assessment years commencing on or after October 1, 2003; P.A. 05-109 amended Subdivs. (70)(C) and (72)(C) by replacing references to Sec. 42a-1-201(37) with references to Sec. 42a-1-201(b)(35); June Sp. Sess. P.A. 05-1 amended Subdiv. (51) to add “by purchase or lease” in Subpara. (a), to substitute “owner or lessee of such structures or equipment who wishes to claim” for “person claiming”, add application requirement and make technical changes in Subpara. (b), and to add new Subpara. (c) re revised application for a change in the name of the owner or lessee, and amended Subdiv. (52)(b) to make changes identical to those in Subdiv. (51) and add identical provisions as new Subpara. (c), effective July 21, 2005; P.A. 06-83 amended Subdiv. (72)(A) by limiting applicability to assessment years commencing prior to October 1, 2011, effective July 1, 2006, and applicable to assessment years commencing on or after October 1, 2006, and added Subdiv. (76) re exemption for new or newly acquired machinery and equipment effective for assessment years commencing on or after October 1, 2011, effective July 1, 2006; P.A. 06-186 amended Subdiv. (72)(A) by allowing machinery and equipment used in recycling to qualify for exemption and adding definition of “recycling”, effective July 1, 2006, and applicable to assessment years commencing on or after October 1, 2006; P.A. 07-240 amended Subdiv. (57)(a) to include farms, effective October 1, 2007, and applicable to assessment years commencing on or after that date; P.A. 07-242 amended Subdiv. (57)(a) to delete provision re authorization of exemption by ordinance, change installation date from October 1, 1977, to October 1, 2007, and add passive or active solar water or space heating system or geothermal energy resource, amended Subdiv. (57)(b) to add hydropower facility, passive or active solar water heating system or geothermal energy resources and amended Subdiv. (63) to delete provisions re solar energy electricity generating system and change installation date from on or after July 1, 1981, and before October 1, 2006, to on or after July 1, 2007, effective October 1, 2007, and applicable to assessment years commencing on or after that date; P.A. 07-254 amended Subdiv. (7) by adding provision re real property eligible for exemption regardless of whether used by another corporation organized exclusively for scientific, educational, literary, historical or charitable purposes or for two or more such purposes, amended Subdiv. (14) by inserting “a daycare facility,” and amended Subdiv. (58) by inserting “and not otherwise exempt under this section”, effective October 1, 2007, and applicable to assessment years commencing on or after that date; P.A. 07-255 amended Subdivs. (56)(a) and (62)(a) by deleting “and before October 1, 2006”, effective July 1, 2007; P.A. 08-121 amended Subdiv. (53)(a) by adding provision re motor vehicle garaged inside the state, effective July 1, 2008; P.A. 08-174 amended Subdiv. (7) to divide existing provisions into Subparas. (A) and (B) and, in Subpara. (A), add purpose of preserving open space land, effective June 13, 2008, and applicable to assessment years commencing on and after October 1, 2007; P.A. 09-176 amended Subdiv. (20) to replace former provisions re submission of evidence satisfactory to assessors with provisions requiring an individual receiving exemption to submit proof of disability rating to assessor of the town for initial exemption year and when disability rating has been modified by Veterans’ Administration of the United States, effective June 30, 2009; P.A. 09-226 added Subdiv. (77) re real property belonging to or held in trust for regional council of elected officials, regional council of governments or regional planning agency, effective October 1, 2009, and applicable to assessment years commencing on or after October 1, 2009; P.A. 10-75 amended Subdivs. (59)(b) and (60)(b) to replace references to Sec. 12-217u with references to Sec. 32-236, effective May 6, 2010; P.A. 10-98 amended Subdiv. (59)(a) and (c) and Subdiv. (60)(a) and (c) to add provisions re airport development zone established pursuant to Sec. 32-75d, effective October 1, 2011, and applicable to assessment years commencing on or after October 1, 2012; P.A. 11-61 amended Subdiv. (72)(B) to replace references to Secretary of the Office of Policy and Management with “the assessor or board of assessors”, deleted former Subdiv. (72)(E) re role of said secretary in approving claims for exemption, amended Subdiv. (74)(D) to remove reference to repealed Sec. 12-94c and amended Subdiv. (76) to remove references to “new” or “newly-acquired” machinery and equipment, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdivs. (51) and (52), effective July 1, 2011; P.A. 11-129 amended Subdiv. (7)(B) to substitute “persons with intellectual disability” for reference to retarded individuals; P.A. 11-140 amended Subdiv. (59)(a) by replacing references to Standard Industrial Classification Codes with references to North American Industrial Classification Codes, effective July 8, 2011, and applicable to assessment years commencing on or after October 1, 2011, and further amended Subdiv. (59)(a) by adding “With respect to assessment years commencing on or after October 1, 2012,” and amended Subdiv. (59)(b) by replacing references to Sec. 12-217u with references to Sec. 32-236(b), effective October 1, 2011, and applicable to assessment years commencing on or after October 1, 2012 (Revisor’s note: In 2012, references to Sec. 12-217u in Subdiv. (60)(b) were changed editorially by the Revisors to references to Sec. 32-236 to conform with changes made by P.A. 10-75 to the version of Subdiv. (60)(b) in effect prior to October 1, 2011); Oct. Sp. Sess. P.A. 11-1 amended Subdivs. (59)(c) and (60)(c) to change “the town” and “the airport development zone” to “a town” and “an airport development zone”, effective October 27, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subdiv. (7)(B)(iii); P.A. 13-61 amended Subdiv. (57) to add new Subpara. (B) re exemption for Class I renewable energy sources, hydropower facilities or solar thermal or geothermal renewable energy sources installed on or after January 1, 2010, for commercial or industrial purposes and located in a distressed municipality with a population between 125,000 and 135,000, to add Subpara. (C) re exemption at municipal option for Class I renewable energy sources, hydropower facilities or solar thermal or geothermal renewable energy sources installed between January 1, 2010, and December 31, 2013, for commercial or industrial purposes and located in any municipality except a municipality described in Subpara. (B), to add Subpara. (D) re exemption for Class I renewable energy sources, hydropower facilities or solar thermal or geothermal renewable energy sources installed on or after January 1, 2014, for commercial or industrial purposes, to redesignate existing Subpara. (b) as Subpara. (E), and to make technical and conforming changes, effective June 3, 2013, and applicable to assessment years commencing on and after October 1, 2013; P.A. 13-214 amended Subdiv. (7)(B)(iii) to substitute “victims of domestic violence” for “battered or abused women and children”; P.A. 13-247 amended Subdiv. (77) by deleting references to regional council of elected officials and regional planning agency and deleting “or agency,”, effective January 1, 2015.



Section 12-81a - Property subject to tax exemption. Liability of purchaser.

(a) The purchaser, his heirs, successors or assigns, of any property which, on the assessment date prior to such sale, was tax-exempt to any extent in accordance with the provisions of section 12-81 or with respect to which taxes for the current tax year were abated to any extent in accordance with the provisions of chapter 204, shall be liable for the payment of municipal taxes on that portion of such property which was so exempt or with respect to which taxes were so abated, from the date on which the conveyance is placed on the land records of the town in which such property is situated, as provided in subsection (b) of this section, including a prorated share of taxes for the tax year in which the transfer took place. Such liability shall attach to the property as a charge thereon.

(b) Such purchaser shall place the deed or other instrument by which such property was conveyed on the land records of the town in which it is situated within ten days after such instrument is delivered to him and, in addition, shall within the same period notify, in writing, the assessor of the town of the transfer; provided, if the purchaser fails so to record the deed or instrument, such failure shall waive rights of appeal as provided hereinafter and shall subject the purchaser to a ten per cent surtax.

(c) Notwithstanding other provisions of this chapter, not later than fifteen days after receipt by the assessor of such notice of purchase, the assessor shall add such property or the exempt portion thereof, to the taxable grand list of the town in the name of the purchaser at its normal full assessment value, subject to any exemption for which such purchaser may be eligible in accordance with the provisions of section 12-81, prorated from the date of transfer to the next assessment date, and shall not later than five days thereafter notify the purchaser and the tax collector of the town of the assessment so placed upon the property.

(d) The purchaser may appeal the doings of the assessor to the board of assessment appeals and the Superior Court as otherwise provided in this chapter; provided such appeal shall be extended in time to the next succeeding board of assessment appeals, if the statutory period for the meeting of such board has passed.

(e) Upon receipt of such notice from the assessor, the tax collector of the town shall, if such notice is received after the normal billing date, within ten days thereafter mail or hand a bill to the purchaser based upon an amount prorated by the assessor. Such tax shall be due and payable and collectible as other municipal taxes and subject to the same liens and processes of collection; provided such tax shall be due and payable in an initial or single installment due and payable not sooner than thirty days after the date such bill is mailed or handed to the purchaser, and in any remaining, regular installments, as the same are due and payable, and the several installments of a tax so due and payable shall be equal.

(f) The provisions of this section shall not apply to any purchaser the property of which is exempt from taxation.

(1963, P.A. 352; 1967, P.A. 649; 1969, P.A. 382, S. 1, 2; P.A. 75-515, S. 1, 2; P.A. 76-436, S. 301, 681; P.A. 95-283, S. 39, 68.)

History: 1967 act essentially replaced former provisions; 1969 act made technical correction in Subsec. (b) and added Subsec. (f); P.A. 75-515 clarified meaning of tax-exempt in Subsec. (a), included tax abatements and clarified that new exemptions may apply for purchaser in Subsec. (c); P.A. 76-436 substituted superior court for court of common pleas in Subsec. (d) and made technical changes in Subsec. (a), effective July 1, 1978; P.A. 95-283 amended Subsec. (d) to replace board of tax review with board of assessment appeals, effective July 6, 1995.



Section 12-81aa - Municipal option to abate taxes for urban and industrial reinvestment sites.

(a) If the real property of an “eligible industrial site investment project” or an “eligible urban reinvestment project”, each as defined in section 32-9t, which has received written approval from the Commissioner of Economic and Community Development for a credit under section 32-9t, does not otherwise qualify for abatement or exemption of property taxes under any other provision of the general statutes, the municipality in which such project is located may, for a period of five assessment years following the certification of the project under section 32-9t, abate fifty per cent of the portion of the property tax due that is attributable to the increased value of such property as a result of the approved remediation, construction or other development under section 32-9t. The abatement shall cease upon the sale or transfer of the property for any other purpose unless the municipality consents to its continuation. The municipality may also establish a recapture provision in the event of sale, provided such recapture shall not exceed the original amount of taxes abated.

(b) A municipality shall notify the Commissioner of Economic and Community Development and the Secretary of the Office of Policy and Management not later than thirty days after granting any abatement of taxes under subsection (a) of this section. Such notice shall provide the owner or purchaser’s name, as the case may be, and the address of the property.

(P.A. 00-170, S. 39, 42.)

History: P.A. 00-170 effective July 1, 2000.



Section 12-81b - Establishment by ordinance of effective date for exemption of property acquired by certain institutions.

Any municipality may, by ordinance, provide that the property tax exemption authorized by any of subdivisions (7) to (16), inclusive, (18), (27) and (29) of section 12-81 shall be effective as of the date of acquisition of the property to which the exemption applies and shall, in such ordinance, provide procedure for reimbursement of the tax-exempt organization for any tax paid by it for a period subsequent to said date and for any tax paid by the prior owner for a period subsequent to said date for which such organization reimbursed such owner on the transfer of title to such property.

(1967, P.A. 311; P.A. 08-185, S. 11.)

History: P.A. 08-185 added Sec. 12-81 (18), (27) and (29) to list of property tax exemptions for which municipality may set effective date, effective June 12, 2008, and applicable to assessment years commencing on or after October 1, 2007.



Section 12-81bb - Municipal option to provide property tax credits for affordable housing deed restrictions.

(a) As used in this section:

(1) “Residential property” means a single parcel of property on which is situated a single-family residence or a multi-family building;

(2) “Affordable housing deed restrictions” means deed restrictions filed on the land records of the municipality, containing covenants or restrictions that require such single-family residence or the dwelling units in such multi-family building to be sold or rented only to persons or families whose income is less than or equal to eighty per cent of the area median income or the state median income, whichever is less, and that shall constitute “affordable housing” within the meaning of section 8-39a;

(3) “Long term” means a time period no shorter in duration than the minimum time period for affordability covenants or restrictions in deeds pursuant to subsection (a) of section 8-30g; and

(4) “Binding” means not subject to revocation, either by the owner or a subsequent owner acting unilaterally, or by the owner or a subsequent owner acting jointly with others, until the expiration of the long-term deed restriction time period and enforceable for the duration of the long-term deed restriction time period both by the municipality and by any resident of the municipality.

(b) Any municipality may, by ordinance adopted by its legislative body, provide property tax credits to owners of residential property who place long-term, binding affordable housing deed restrictions on such residential property in accordance with the provisions of this section.

(P.A. 00-206, S. 2; P.A. 02-87, S. 2.)

History: P.A. 02-87 amended definition of “residential property” in Subsec. (a)(1) by deleting “in which the owner is an occupant”.



Section 12-81c - Municipal option to exempt certain motor vehicles.

The legislative body of any municipality may, by ordinance, exempt from personal property taxation (1) any ambulance-type motor vehicle which is used exclusively for the purpose of transporting any medically incapacitated individual, except any such vehicle used to transport any such individual for profit, (2) any property owned by a nonprofit ambulance company, and (3) any motor vehicle owned by a person with disabilities, or owned by the parent or guardian of such person, which vehicle is equipped for purposes of adapting its use to the disability of such person, provided the legislative body of the municipality adopts a definition of such vehicle.

(P.A. 75-607, S. 2; P.A. 94-208; P.A. 98-125, S. 1, 2; P.A. 00-214.)

History: P.A. 94-208 applied exemption to property owned by a nonprofit ambulance company; P.A. 98-125 added Subdiv. (3) re vehicle owned by a person with disabilities which was adapted for use by the disabled person, effective May 27, 1998, and applicable to assessment years of municipalities commencing on or after October 1, 1998; P.A. 00-214 amended Subdiv. (3) to allow an exemption for vehicles owned by parents or guardians of persons with disabilities and deleted a provision limiting the kind of equipment which qualifies under that subdivision.



Section 12-81cc - Portability of certain veterans’ property tax exemptions.

Any person who has established his or her entitlement to a property tax exemption under subdivisions (19), (20), (22), (23), (24), (25), (26), (28) or (53) of section 12-81 for a particular assessment year shall be issued a certificate as to such entitlement by the tax assessor of the relevant municipality. Such person shall be entitled to such exemption in any municipality in this state for such assessment year provided a copy of such certificate is provided to the tax assessor of any municipality in which such exemption is claimed and further provided such person would otherwise have been eligible for such exemption in such municipality if he or she had filed for such exemption as provided under the general statutes.

(P.A. 04-40, S. 1.)

History: P.A. 04-40 effective October 1, 2004, and applicable to assessment years commencing on or after that date.



Section 12-81d - Notification of tax collector of exempt status of property.

When any town receives by purchase, conveyance, gift or otherwise any property that would be exempt from property taxation under subdivision (4) of section 12-81, the chief executive officer of such town shall notify the tax collector and assessor of such town of the receipt of such property. Upon such notification and effective upon the date of the receipt of such property, the assessor shall declare such property exempt from said taxation and shall not levy any property tax against the town for such property.

(P.A. 77-407; P.A. 13-276, S. 4.)

History: P.A. 13-276 required notification of receipt of tax exempt property to assessor and required assessor to declare property tax exempt upon such notification and effective upon date of receipt of property.



Section 12-81dd - Municipal option to abate real or personal property taxes paid by a nonprofit land conservation organization.

Any municipality may, upon approval by its legislative body, abate the real or personal property taxes due for any portion of a tax year or the interest on delinquent taxes with respect to any tax paid by a nonprofit land conservation organization that was due for a period before the date of acquisition but which was paid subsequent to the date of acquisition.

(P.A. 07-170, S. 1; P.A. 10-32, S. 33.)

History: P.A. 07-170 effective June 29, 2007, and applicable to assessment years commencing on or after October 1, 2007; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 12-81e - Exemption for certain vans used to transport employees to and from work.

Any van owned by (1) an employer in the state, (2) a regional ride-sharing organization in the state recognized by the Commissioner of Transportation, or (3) a dealer providing vans under lease to such employer or such regional ride-sharing organization, which is used for the transportation of employees to and from a place of employment in the state shall be exempt from the assessment for property taxes permitted and required under this chapter.

(P.A. 79-542, S. 2; P.A. 82-449, S. 2, 5.)

History: P.A. 82-449 broadened the exemption to include vans owned by certain ride-sharing organizations and dealers who lease vans to employers or ride-sharing organizations, effective July 1, 1982 and applicable to assessment year commencing October 1, 1982, and each assessment year thereafter.



Section 12-81ee - Terms of stipulated judgment not affected by property tax exemption for certain open space land.

Nothing in subparagraph (A) of subdivision (7) of section 12-81 shall be construed to affect the terms of any stipulated judgment with regard to the imposition of property taxes.

(P.A. 08-174, S. 9.)

History: P.A. 08-174 effective June 13, 2008.



Section 12-81f - Municipal option to provide additional exemption for veterans or spouses eligible for exemption under section 12-81.

(a) Any municipality, upon approval by its legislative body, may provide that any veteran entitled to an exemption from property tax in accordance with subdivision (19) of section 12-81 shall be entitled to an additional exemption, provided such veteran’s qualifying income does not exceed (1) the applicable maximum amount as provided under section 12-81l, or (2) an amount established by the municipality, not exceeding the maximum amount under said section 12-81l by more than twenty-five thousand dollars. The exemption provided for under this subsection shall be applied to the assessed value of an eligible veteran’s property and, at the option of the municipality, may be an amount up to ten thousand dollars or an amount up to ten per cent of such assessed value.

(b) Any municipality, upon approval by its legislative body, may provide that any veteran’s surviving spouse entitled to an exemption from property tax in accordance with subdivision (22) of section 12-81 shall be entitled to an additional exemption, provided such surviving spouse’s qualifying income does not exceed (1) the maximum amount applicable to an unmarried person as provided under section 12-81l, or (2) an amount established by the municipality, not exceeding the maximum amount under said section 12-81l by more than twenty-five thousand dollars. The exemption provided for under this subsection shall be applied to the assessed value of an eligible surviving spouse’s property and, at the municipality’s option, may be in an amount up to ten thousand dollars or in an amount up to ten per cent of such assessed value.

(c) Any such veteran or spouse submitting a claim for such additional exemption shall be required to file an application on a form prepared for such purpose by the assessor, not later than the assessment date with respect to which such additional exemption is claimed, provided when an applicant has filed for such exemption and received approval for the first time, such applicant shall be required to file for such exemption biennially thereafter, subject to the provisions of subsection (d) of this section. Each such application shall include a copy of such veteran’s or spouse’s federal income tax return, or in the event such a return is not filed such evidence related to income as may be required by the assessor, for the tax year of such veteran or spouse ending immediately prior to the assessment date with respect to which such additional exemption is claimed.

(d) Any person who has submitted an application and been approved in any year for the additional exemption under subsection (a) or (b) of this section shall, in the year immediately following approval, be presumed to be qualified for such exemption. During the year immediately following such approval, the assessor shall notify, in writing, each person presumed to be qualified pursuant to this subsection. If any such person has qualifying income in excess of the maximum allowed under said subsection (a) or (b), such person shall notify the assessor on or before the next filing date for such exemption and shall be denied such exemption for the assessment year immediately following and for any subsequent year until such person has reapplied and again qualified for such exemption. Any person who fails to notify the assessor of such disqualification shall make payment to the municipality in the amount of property tax loss related to the exemption improperly taken.

(P.A. 82-318, S. 1, 3; P.A. 83-361, S. 2, 3; P.A. 84-486, S. 1, 2; P.A. 85-432, S. 1, 3; P.A. 87-404, S. 2, 11; P.A. 91-400, S. 1, 5; P.A. 02-137, S. 11; P.A. 03-44, S. 1; P.A. 04-257, S. 19.)

History: P.A. 82-318 effective June 9, 1982, and applicable to assessment years in municipalities commencing October 1, 1982, and thereafter; P.A. 83-361 increased the allowable income from $12,000 to $14,000 for a married veteran and from $10,000 to $12,000 for an unmarried veteran and deleted requirement that application be filed not later than 60 days before assessment date with respect to which exemption is claimed, allowing filing not later than such assessment date, effective July 1, 1983, and applicable to the assessment year in any municipality commencing October 1, 1983, and each assessment year thereafter; P.A. 84-486 inserted new Subsec. (b) allowing exemption at municipal option for surviving spouse of veteran, relettering and amending former Subsec. (b) accordingly, effective July 1, 1984, and applicable to the assessment year in any municipality commencing October 1, 1984, and each assessment year thereafter; P.A. 85-432 amended Subsec. (a) to clarify that the exemption from property tax at local option for property of veterans is an exemption of value up to $1,000 and not a reduction in tax to that amount; P.A. 87-404 deleted the specific description of qualifying income requirements and substituted in lieu thereof a reference to Sec. 12-81l as containing the qualifying income requirements, effective June 26, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter; P.A. 91-400 amended Subsec. (c) and added Subsec. (d) to provide for biennial reapplication, effective October 1, 1991, and applicable to assessment years of municipalities commencing on or after that date; P.A. 02-137 amended Subsecs. (a) and (b) to increase additional exemption amount from $1,000 to $10,000, effective July 1, 2002; P.A. 03-44 amended Subsecs. (a) and (b) to add provisions re qualifying income amount established by municipality and re municipal option for amount of exemption and make conforming changes, effective July 1, 2003, and applicable to assessment years commencing on or after October 1, 2003; P.A. 04-257 made a technical change in Subsec. (d), effective June 14, 2004.



Section 12-81ff - Municipal option to abate property taxes on machinery used in connection with recycling.

(a) For the purposes of this section:

(1) “Municipality” has the same meaning as provided in section 12-129r.

(2) “Recycling” has the same meaning as provided in section 22a-207.

(b) Any municipality may, by ordinance adopted by its legislative body, provide an exemption from property tax for any machinery or equipment used in connection with recycling that is installed on or after October 1, 2013. Any such exemption shall apply only to: (1) The increased value of the commercial or industrial property that is attributable to such machinery or equipment, and (2) the first fifteen assessment years following installation of such machinery or equipment.

(P.A. 13-285, S. 6.)

History: P.A. 13-285 effective October 1, 2013, and applicable to assessment years commencing on or after that date.



Section 12-81g - Additional exemption from property tax for veterans. State reimbursement for related tax loss. Regulations.

(a) Additional exemption commencing 1985 assessment year with maximum income requirements. Effective for the assessment year commencing October 1, 1985, and each assessment year thereafter, any person entitled to an exemption from property tax in accordance with subdivision (19), (20), (21), (22), (23), (24), (25) or (26) of section 12-81, reflecting any increase made pursuant to the provisions of section 12-62g, shall be entitled to an additional exemption from such tax in an amount equal to twice the amount of the exemption provided for such person pursuant to any such subdivision, provided such person’s qualifying income does not exceed the applicable maximum amount as provided under section 12-81l, except that if such person has a disability rating of one hundred per cent as determined by the United States Department of Veterans Affairs, the total of such adjusted gross income, individually, if unmarried, or jointly, if married, in the calendar year ending immediately preceding the assessment date with respect to which such additional exemption is allowed, is not more than twenty-one thousand dollars if such person is married or not more than eighteen thousand dollars if such person is not married.

(b) Municipal option for exemption in lieu of exemption in subsection (a). (1) Effective for the assessment year commencing October 1, 2013, and each assessment year thereafter, any municipality may, upon approval by its legislative body or, in any town in which the legislative body is a town meeting, by the board of selectmen, provide that, in lieu of the additional exemption prescribed under subsection (a) of this section, any person entitled to an exemption from property tax in accordance with subdivision (20) of section 12-81, reflecting any increase made pursuant to the provisions of section 12-62g, who has a disability rating of one hundred per cent, as determined by the United States Department of Veterans Affairs, shall be entitled to an additional exemption from such tax in an amount equal to three times the amount of the exemption provided for such person pursuant to subdivision (20) of section 12-81, provided such person’s total adjusted gross income as determined for purposes of the federal income tax, plus any other income not included in such adjusted income, excluding veterans’ disability payments, individually if unmarried, or jointly with spouse if married, during the calendar year ending immediately preceding the filing of a claim for any such exemption, is not more than twenty-one thousand dollars if such person is married or not more than eighteen thousand dollars if such person is not married.

(2) The provisions of this subsection shall not limit the applicability of the provisions of subsection (a) of this section for persons not eligible for the property tax exemption provided by this subsection.

(c) Forfeit of right to claim exemption. Any claimant who, for purposes of obtaining an exemption under this section, wilfully fails to disclose all matters related thereto or with intent to defraud makes any false statement shall forfeit the right to claim such additional veteran’s exemption.

(d) Additional exemption for veterans not eligible under subsection (a). Effective for the assessment year commencing October 1, 1986, and each assessment year thereafter, any person entitled to an exemption from property tax in accordance with subdivision (19), (20), (21), (22), (23), (24), (25) or (26) of section 12-81, reflecting any increase made pursuant to the provisions of section 12-62g, and who is not receiving or is not eligible to receive the additional exemption under subsection (a) or (b) of this section, shall be entitled to an additional exemption from such tax in an amount equal to one-half of the amount of the exemption provided for such person pursuant to any such subdivision.

(e) State reimbursement for tax loss related to subsection (a). The state shall reimburse each town, city, borough, consolidated town and city and consolidated town and borough by the last day of each calendar year in which exemptions were granted to the extent of the revenue loss represented by the additional exemptions provided for in subsections (a) and (b) of this section. The Secretary of the Office of Policy and Management shall review each claim for such revenue loss as provided in section 12-120b. Any claimant aggrieved by the results of the secretary’s review shall have the rights of appeal as set forth in section 12-120b. In the fiscal year commencing July 1, 2003, and in each fiscal year thereafter, the amount payable to each municipality in accordance with this section shall be reduced proportionately in the event that the total amount payable to all municipalities exceeds the amount appropriated.

(f) Qualification requirements in a year in which application is not submitted. Any person who has submitted application and been approved in any year for the additional exemption under subsection (a) or (b) of this section shall, in the year immediately following approval, be presumed to be qualified for such exemption. If, in the year immediately following approval, such person has qualifying income in excess of the maximum allowed under subsection (a) or (b) of this section, such person shall notify the tax assessor in the town allowing the additional exemption on or before the next filing date for such exemption and shall be denied such exemption for the assessment year immediately following and for any subsequent year until such person has reapplied and again qualified for such exemption. Any person who fails to notify the tax assessor of such disqualification shall make payment to the town in the amount of property tax loss related to the exemption improperly taken. Not more than thirty days after discovering such person’s ineligibility for the exemption, the assessor shall send written notification of such person’s identity to the Secretary of the Office of Policy and Management. If any payment was remitted under subsection (e) of this section with respect to a period for which such person was not eligible for the exemption, the amount of the next payment made to the town shall be reduced by the amount of payment made erroneously.

(g) Regulations. The Secretary of the Office of Policy and Management shall adopt regulations, in accordance with the provisions of chapter 54, establishing: (1) A procedure under which a municipality shall determine eligibility for any additional exemptions under subsections (a), (b) and (d) of this section, provided such procedure shall include a provision that when an applicant has filed for either of such exemptions and received approval for the first time, such applicant shall be required to file for such exemption biennially thereafter, subject to the provisions of subsection (f) of this section; (2) the manner in which a municipality shall apply for reimbursement from the state for the revenue loss represented by the additional exemptions provided for in subsections (a) and (b) of this section, which shall provide a penalty for late filing of such application for reimbursement of two hundred fifty dollars, but shall also provide that the secretary may waive such forfeiture in accordance with procedures and standards contained in such regulations; and (3) the manner in which the Office of Policy and Management may audit and make adjustments to applications for reimbursement from municipalities for a period of not more than one year next succeeding the deadline for such application.

(P.A. 85-573, S. 2, 18; P.A. 86-133, S. 1, 2; P.A. 87-115, S. 6, 8; 87-404, S. 3, 6, 11; P.A. 88-120, S. 1, 2; 88-230, S. 1, 12; 88-342, S. 1, 4; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 14, 68; P.A. 96-261, S. 3, 4; P.A. 99-89, S. 2, 10; June Sp. Sess. P.A. 01-6, S. 47, 85; June 30 Sp. Sess. P.A. 03-6, S. 59; P.A. 13-224, S. 1.)

History: P.A. 86-133 added Subsec. (d)(3) re audit of applications for reimbursement from municipalities; P.A. 87-115 amended Subsec. (d) to require regulations providing a penalty for late filing of the application for reimbursement and providing that the secretary of policy and management may waive such forfeiture in accordance with procedures and standards in the regulations; P.A. 87-404 amended Subsec. (a) by deleting the specific description of qualifying income requirements and substituted in lieu thereof a reference to Sec. 12-81l as containing the qualifying income requirements, effective June 26, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter and added Subsec. (e) providing an appeals procedure in the event of denial of application for the additional exemption from property tax for veterans, effective June 26, 1987, and applicable to appeals in any municipality in the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 88-120 provided in Subsec. (d) that a veteran eligible for the additional exemption under Subsec. (a) of this section shall be required to file biennially after initial qualification and added Subsec. (f) concerning notice to the assessor when income exceeds the qualifying maximum in the year immediately following a year in which filing occurs; P.A. 88-342 substituted town, city, borough, consolidated town and city and consolidated town and borough for municipality in Subsec. (c), effective June 6, 1988, and applicable to assessment years commencing on or after October 1, 1987; P.A. 95-283 changed location of appeal from the judicial district in which the application is filed to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; P.A. 99-89 amended Subsecs. (a) and (b) to add reference to increase made pursuant to Sec. 12-62g and amended Subsec. (f) to add provision re notice by the assessor of discovery of ineligibility of a veteran, effective June 3, 1999; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to provide for forfeiture of the additional exemption in case of failure to disclose related matters or false statement, made technical changes in Subsec. (b), (c), and (d), and provide for review by the Secretary of the Office of Policy and Management of claims of loss and a right to appeal such review in Subsec. (c), and deleted former Subsec. (e) re appeal of decision re exemption , redesignating former Subsec. (f) as Subsec. (e), effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c) to delete provision re reimbursement for revenue loss under Subsec. (b) and to provide for reduction in reimbursement for fiscal years commencing July 1, 2003, and thereafter in the event total amount payable exceeds the amount appropriated, effective August 20, 2003, and applicable to assessment years commencing on or after October 1, 2002; P.A. 13-224 substantially revised section by adding new Subsec. (b) re optional exemption commencing 2013 assessment year, moving provision re fraud from Subsec. (a) to new Subsec. (c), moving provision re regulations from former Subsec. (d) to new Subsec. (g), redesignating existing Subsecs. (b) and (c) as Subsecs. (d) and (e), and making technical changes, effective October 1, 2013, and applicable to assessment years commencing on and after that date.



Section 12-81h - Municipal option to allow exemption applicable to assessed value of a motor vehicle specially equipped for disabled veteran eligible for exemption under section 12-81 related to disability.

Any municipality, upon approval by its legislative body, may allow an exemption from property tax to be determined as a uniform percentage of the assessed value of any one motor vehicle owned by any veteran with a condition of disability enabling such veteran to qualify for the exemption from property tax currently allowed under subdivision (20) or subdivision (21) of section 12-81, provided such motor vehicle must be specially equipped for purposes of adapting its use to the disability of such veteran.

(P.A. 85-432, S. 2, 3.)



Section 12-81i - Municipal option to provide additional exemption for persons totally disabled and eligible for exemption under section 12-81.

(a) Any municipality, upon approval by its legislative body, may provide that any person entitled to the exemption from property tax applicable to the assessed value of property up to the amount of one thousand dollars, as provided under subdivision (55) of section 12-81, shall be entitled to an additional exemption from such tax in an amount up to one thousand dollars of such assessed value, provided such person’s qualifying income does not exceed the applicable maximum amount as provided under section 12-81l.

(b) Any person submitting a claim for the additional exemption as provided under subsection (a) of this section shall be required to file an application, on a form prepared for such purpose by the assessor, not later than the date of the assessment list with respect to which such additional exemption is claimed. Each such application shall include a copy of such person’s federal income tax return, or in the event a return is not filed, such evidence related to income as may be required by the assessor for the tax year of such person ending immediately prior to the approval of a claim for such additional exemption.

(P.A. 85-294, S. 1, 2; P.A. 87-404, S. 4, 11.)

History: P.A. 85-294 effective June 4, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and thereafter; P.A. 87-404 amended Subsec. (a) by deleting the specific description of qualifying income requirements and substituted in lieu thereof a reference to Sec. 12-81l as containing the qualifying income requirements, effective June 26, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter.

See Sec. 12-94a re state reimbursement for loss of tax revenue from totally disabled persons.



Section 12-81j - Municipal option to provide additional exemption for blind persons eligible for exemption under section 12-81.

(a) Any municipality, upon approval by its legislative body, may provide that any person entitled to the exemption from property tax applicable to the assessed value of property up to the amount of three thousand dollars, as provided under subdivision (17) of section 12-81, shall be entitled to an additional exemption from such tax in an amount up to two thousand dollars of such assessed value, provided such person’s qualifying income does not exceed the applicable maximum amount as provided under section 12-81l.

(b) Any person submitting a claim for the additional exemption as provided under subsection (a) of this section shall be required to file an application, on a form prepared for such purpose by the assessor, not later than the date of the assessment list with respect to which such additional exemption is claimed. Each such application shall include a copy of such person’s federal income tax return, or in the event a return is not filed, such evidence related to income as may be required by the assessor for the tax year of such person ending immediately prior to the approval of a claim for such additional exemption.

(P.A. 85-165, S. 1, 2; P.A. 87-404, S. 5, 11.)

History: P.A. 85-165 effective May 13, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and each assessment year thereafter; P.A. 87-404 amended Subsec. (a) by deleting the specific description of qualifying income requirements and substituted in lieu thereof a reference to Sec. 12-81l as containing the qualifying income requirements, effective June 26, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter.

See Sec. 12-92 re filing of proof of blindness.

See Sec. 12-94 re filing for exemption, preparation of list of persons found by the assessors to be entitled to exemption, and furnishing of additional evidence of eligibility.



Section 12-81k - Extension of time to file application for exemption under subdivisions (59), (60), (70), (72) and (74) of section 12-81.

Whenever any person claiming the exemption from property tax under the provisions of subdivisions (59), (60), (70), (72) and (74) of section 12-81 has failed to file a claim with the assessor or board of assessors as required in said subdivisions, the assessor or board of assessors, upon receipt of a request from such person, may allow an extension of time until the fifteenth day of December for the filing of such claim, provided whenever an extension of time is so allowed, such person shall be required to pay a fee for late filing to the municipality in which the property, with respect to which such claim is submitted, is situated, unless such fee is waived by the assessor or board of assessors. Said fee shall be calculated as follows: If the assessed value of the property with respect to which such claim is submitted is one hundred thousand dollars or less, said fee shall be fifty dollars; if the assessed value of the property with respect to which such claim is submitted is greater than one hundred thousand dollars but less than two hundred fifty thousand dollars, said fee shall be one hundred fifty dollars; if the assessed value of the property with respect to which such claim is submitted is equal to or greater than two hundred fifty thousand dollars but less than five hundred thousand dollars, said fee shall be two hundred fifty dollars; if the assessed value of the property with respect to which such claim is submitted is equal to or greater than five hundred thousand dollars, said fee shall be five hundred dollars. If any person is granted an extension of the November first date for filing a tax list in accordance with section 12-42, the date by which he shall be required to claim an exemption under subdivision (59), (60), (70), (72) or (74) of section 12-81 shall be automatically extended to the fifteenth day of December and such person shall not be required to request an extension of the filing date for such claim.

(P.A. 87-240, S. 1, 4; P.A. 88-287, S. 3, 5; 88-364, S. 18, 123; P.A. 90-270, S. 32, 38; P.A. 95-307, S. 4, 14; P.A. 96-265, S. 2, 5; P.A. 97-244, S. 8, 13.)

History: P.A. 87-240 effective June 1, 1987, and applicable to the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 88-287 added reference to Sec. 12-81(69), effective June 6, 1988, and applicable to assessment years of municipalities commencing on or after October 1, 1988; P.A. 88-364 made technical changes; P.A. 90-270 added provisions re exemptions under Sec. 12-81(72); P.A. 95-307 reduced the time for filing an extension from 60 to 30 days and eliminated obsolete references to the 1986 assessment year, effective July 6, 1995; P.A. 96-265 added reference to Sec. 12-81(74), effective October 1, 1996, and applicable to assessment years commencing on or after said date; P.A. 97-244 transferred authority to grant extensions for property tax exemptions from the Secretary of the Office of Policy and Management to tax assessors, deleted requirement of written requests, provided for extensions until December 15, rather than 30 days after the filing deadline and authorized assessors to waive the filing fee, effective July 1, 1997.



Section 12-81l - Uniform income requirements for exemptions from property tax under sections 12-81f, 12-81g, 12-81i and 12-81j.

Whenever used in sections 12-81f, 12-81g, 12-81i and 12-81j, “qualifying income” means, with respect to any person making application for exemption from property tax as provided under any of said sections, such person’s total adjusted gross income as determined for purposes of the federal income tax plus any other income not included in such adjusted gross income, individually if unmarried, or jointly with spouse if married, during the calendar year ending immediately preceding the filing of a claim for any such exemption, but does not include veterans’ disability payments. For purposes of determining eligibility for any of such exemptions, such qualifying income may not exceed fourteen thousand dollars, if unmarried, or sixteen thousand dollars, jointly with spouse, if married, provided in no event shall such maximum amounts of qualifying income with respect to any such person be less than the maximum amount of such qualifying income in the case of a married or unmarried person, whichever is applicable, under subsection (b) of section 12-170aa, and in the event that such maximum qualifying income under this section is less than the comparable amount under said subsection (b) of section 12-170aa for any assessment year, such amount under this section shall be made equivalent to that under said subsection (b) of section 12-170aa for purposes of determining eligibility under this section for such assessment year.

(P.A. 87-404, S. 1, 11; P.A. 06-153, S. 1.)

History: P.A. 87-404, S. 1 effective June 26, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter; P.A. 06-153 redefined “qualifying income” to exclude veterans’ disability payments.



Section 12-81m - Municipal option to abate up to fifty per cent of property taxes of dairy farm, fruit orchard, vegetable, nursery, nontraditional or tobacco farm or commercial lobstering business operated on maritime heritage land.

A municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, and by vote of its board of finance, abate up to fifty per cent of the property taxes of any of the following properties provided such property is maintained as a business: (1) Dairy farm, (2) fruit orchard, including a vineyard for the growing of grapes for wine, (3) vegetable farm, (4) nursery farm, (5) any farm which employs nontraditional farming methods, including, but not limited to, hydroponic farming, (6) tobacco farms, or (7) commercial lobstering businesses operated on maritime heritage land, as defined in section 12-107b. Such a municipality may also establish a recapture in the event of sale provided such recapture shall not exceed the original amount of taxes abated and may not go back further than ten years. For purposes of this section, the municipality may include in the abatement for such fruit orchard any building for seasonal residential use by workers in such orchard which is adjacent to the fruit orchard itself, but shall not include any residence of the person receiving such abatement.

(P.A. 90-270, S. 35, 38; May Sp. Sess. P.A. 92-17, S. 42, 59; P.A. 93-254, S. 1, 2; P.A. 94-201, S. 6, 7; P.A. 07-127, S. 13.)

History: P.A. 90-270, S. 35 effective June 8, 1990, and applicable to assessment years of municipalities commencing on or after October 1, 1990; May Sp. Sess. P.A. 92-17 included fruit orchards; P.A. 93-254 included vineyards used for growing wine grapes and permitted municipality to include seasonal residential buildings in the fruit orchard abatement, effective June 23, 1993, and applicable to assessment years of municipalities commencing on or after October 1, 1993; P.A. 94-201 added Subdivs. (3) to (6), inclusive, re vegetable farms, nursery farms, nontraditional farms and tobacco farmers, effective July 1, 1994 (Revisor’s note: In Subdiv. (6) the word “farmers” was replaced editorially by the Revisors with “farms” for grammatical correctness and consistency); P.A. 07-127 added Subdiv. (7) re commercial lobstering business operated on maritime heritage land, effective July 1, 2007.



Section 12-81n - Municipal option to provide additional exemption for businesses offering child day care services to residents.

Any municipality, upon approval by its legislative body, may provide an exemption from property tax of property subject to taxation under chapter 208 of a business which offers child day care services to residents of the municipality, provided such business is not regularly engaged in the construction or operation of child day care facilities. Such exemption shall be in the amount of (1) up to one hundred per cent of the assessed value of the property of the business used in providing day care services; and (2) up to ten per cent of the balance of the assessed value of the property of the business.

(P.A. 90-298, S. 2.)



Section 12-81o - Municipal option to abate property taxes on certain food manufacturing plants.

Any municipality may, upon approval by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, abate the property taxes due for any tax year or the interest on delinquent taxes with respect to any food manufacturing plant situated on not less than one hundred acres and served by a regional sewer system whose treatment facility is in an adjacent town.

(P.A. 94-145, S. 2, 4.)

History: P.A. 94-145 effective May 25, 1994, and applicable to assessment years commencing on and after October 1, 1991.



Section 12-81p - Municipal option to abate property taxes on amusement theme parks.

Any municipality may, upon approval by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, abate the property taxes due for any tax year or the interest on delinquent taxes with respect to any amusement theme park which consists of at least two hundred acres and which has been in operation for not less than one hundred years and has been determined to be historic.

(P.A. 94-145, S. 3, 4.)

History: P.A. 94-145 effective May 25, 1994, and applicable to assessment years commencing on and after October 1, 1988.



Section 12-81q - Municipal option to abate property taxes on infrastructure of certain water companies.

Any municipality may, upon approval by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, abate for a period of up to ten years all or a portion of the property taxes due on and after July 1, 1997, for property owned by an entity that has acquired a water company pursuant to the provisions of section 16-262o. The acquiring entity shall only be entitled to an abatement for those costs incurred by such entity to make improvements on the infrastructure and related property of the acquired water company, when such improvements were ordered by the Public Utilities Regulatory Authority or the Department of Public Health and necessary in order for the entity to provide continuous, adequate water service.

(P.A. 97-275, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 97-275 effective July 1, 1997; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 12-81r - Municipal option to abate or forgive taxes or fix assessment on contaminated real property.

(a) Any municipality may (1) enter into an agreement with the owner of any real property to abate the property tax due as of the date of the agreement for a period not to exceed seven years if the property has been subject to a spill, as defined in section 22a-452c, and the owner agrees to conduct any environmental site assessment, demolition and remediation of the spill necessary to redevelop the property. Any such tax abatement shall only be for the period of remediation and redevelopment and shall be contingent upon the continuation and completion of the remediation and redevelopment process with respect to the purposes specified in the agreement. The abatement shall cease upon the sale or transfer of the property for any other purpose unless the municipality consents to its continuation. The municipality may also establish a recapture provision in the event of sale provided such recapture shall not exceed the original amount of taxes abated and may not go back further than the date of the agreement; (2) forgive all or a portion of the principal balance and interest due on delinquent property taxes for the benefit of any prospective purchaser who has obtained an environmental investigation or remediation plan approved by the Commissioner of Energy and Environmental Protection or a licensed environmental professional under section 22a-133w, 22a-133x or 22a-133y and completes such remediation plan for an establishment, as defined in section 22a-134, deemed by the municipality to be abandoned or a brownfield, as defined in section 32-760; or (3) enter into an agreement with the owner of any real property to fix the assessment of the property as of the last assessment date prior to commencement of remediation activities for a period not to exceed seven years, provided the property has been the subject of a remediation approved by the Commissioner of Energy and Environmental Protection or verified by a licensed environmental professional pursuant to section 22a-133w, 22a-133x, 22a-133y or 22a-134.

(b) Any abatement or forgiveness of taxes or fixed assessment or any combination thereof under subsection (a) of this section shall be approved by vote of the board of finance, if applicable, and the legislative body of the municipality, or by vote of the board of finance, if applicable, and the board of selectmen in a municipality where the legislative body is a town meeting and contingent upon any other conditions deemed appropriate by such body.

(c) A municipality shall notify the Commissioner of Energy and Environmental Protection, the Commissioner of Economic and Community Development and the Secretary of the Office of Policy and Management not later than thirty days after granting any abatement or forgiveness of taxes or any fixed assessment under subsection (a) of this section. Such notice shall provide the owner’s or purchaser’s name, as the case may be, and the address of the property.

(P.A. 97-109, S. 1, 2; P.A. 98-253, S. 1; P.A. 05-288, S. 51; P.A. 10-135, S. 3; P.A. 11-80, S. 1; 11-104, S. 2; P.A. 13-308, S. 13.)

History: P.A. 97-109 effective June 6, 1997, and applicable to assessment years commencing on or after October 1, 1997; P.A. 98-253 entirely replaced previous provisions re property tax abatement on environmentally impacted sites with new Subsecs. (a) to (c), inclusive, adding provision in new Subsec. (a) re forgiveness of taxes, and provisions of new Subsec. (c) re notification of state officials; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; P.A. 10-135 amended Subsec. (a) to include provision re brownfield in Subdiv. (2) and add Subdiv. (3) re fixed assessment and amended Subsecs. (b) and (c) to include provisions re fixed assessment, effective July 1, 2010, and applicable to assessment years commencing on and after October 1, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 11-104 made a technical change in Subsec. (c), effective July 8, 2011; P.A. 13-308 amended Subsec. (a)(2) by replacing reference to Sec. 32-9kk(a)(1) with reference to Sec. 32-760, effective July 1, 2013.



Section 12-81s - Municipal option to exempt commercial fishing apparatus.

Any municipality, upon approval by its legislative body, may provide an exemption from property tax of commercial fishing apparatus which is subject to taxation under chapter 208, provided the commercial fishing apparatus has a value of more than five hundred dollars.

(P.A. 98-262, S. 18, 22.)

History: P.A. 98-262 effective June 8, 1998, and applicable to assessment years commencing on or after October 1, 1998.



Section 12-81t - Municipal option to abate property taxes on information technology personal property.

Any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, abate up to one hundred per cent of the property taxes due for any tax year with respect to information technology personal property.

(P.A. 98-242, S. 6, 9.)

History: P.A. 98-242 effective June 8, 1998, and applicable to assessment years of municipalities commencing on or after October 1, 1998.



Section 12-81u - Municipal option to abate property taxes on property of certain communications establishments.

Any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, abate up to one hundred per cent of the property taxes due for any tax year with respect to real or personal property of any communications establishment with a North American Industrial Classification Code of 515111, 515112, 515120, 515210, 517110 or 517410.

(P.A. 98-242, S. 7, 9; P.A. 11-140, S. 14.)

History: P.A. 98-242 effective June 8, 1998, and applicable to assessment years of municipalities commencing on or after October 1, 1998; P.A. 11-140 replaced references to Standard Industrial Classification Codes with references to North American Industrial Classification Codes, effective October 1, 2011, and applicable to assessment years commencing on or after that date.



Section 12-81v - Municipal option to abate taxes on property of electric cooperatives.

Any municipality may, upon approval by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, abate the property taxes due for any tax year with respect to any property of an electric cooperative organized pursuant to chapter 597 that is operating within the boundaries of the municipality.

(P.A. 98-28, S. 76, 117.)

History: P.A. 98-28 effective July 1, 1998.



Section 12-81w - Municipal option to abate or exempt a portion of property taxes of local firefighters and certain emergency and civil preparedness personnel.

The legislative body of any municipality may establish, by ordinance, a program to provide property tax relief for the nonsalaried local emergency management director and for any individual who volunteers his or her services as a firefighter, fire police officer, as defined in subsection (a) of section 7-308, emergency medical technician, paramedic, civil preparedness staff, an active member of a volunteer canine search and rescue team, as defined in section 5-249, an active member of a volunteer underwater search and rescue team, or an ambulance driver in the municipality. Such tax relief may provide either (1) an abatement of up to one thousand dollars in property taxes due for any fiscal year, or (2) an exemption applicable to the assessed value of real or personal property up to an amount equal to the quotient of one million dollars divided by the mill rate, in effect at the time of assessment, expressed as a whole number of dollars per one thousand dollars of assessed value. Any ordinance may authorize interlocal agreements for the purpose of providing property tax relief to such volunteers who live in one municipality but volunteer their services in another municipality.

(P.A. 99-272, S. 6, 7; P.A. 00-120, S. 10, 13; P.A. 01-187, S. 21, 25; P.A. 04-241, S. 2; P.A. 11-21, S. 3; 11-243, S. 2.)

History: P.A. 99-272 effective June 15, 1999, and applicable to assessment years commencing on or after October 1, 1999; P.A. 00-120 made nonsalaried local directors of civil preparedness eligible and authorized municipalities to establish a property tax exemption in lieu of an abatement, effective May 26, 2000, and applicable to assessment years commencing October 1, 1999; P.A. 01-187 provided for tax relief for civil preparedness staff volunteers, effective October 1, 2001, and applicable to assessment years commencing on and after October 1, 2001; P.A. 04-241 provided for tax relief for active members of volunteer canine search and rescue teams; P.A. 11-21 replaced “local director of civil preparedness” with “local emergency management director” and made a technical change; P.A. 11-243 provided for tax relief for fire police officers and active members of volunteer underwater search and rescue teams and made a technical change, effective July 1, 2011.



Section 12-81x - Municipal option to abate taxes of surviving spouse of police officer, firefighter or emergency medical technician.

The legislative body of any municipality may establish, by ordinance, a program to abate all or a portion of the property taxes due with respect to real property owned and occupied as the principal residence of the surviving spouse of a police officer, firefighter or emergency medical technician who dies while in the performance of such officer’s, firefighter’s or technician’s duties.

(P.A. 00-215, S. 10, 11; P.A. 13-204, S. 2.)

History: P.A. 00-215 effective June 1, 2000; P.A. 13-204 added provisions re surviving spouse of emergency medical technician as eligible for abatement.



Section 12-81y - Municipal option to abate property taxes on school buses.

Any municipality, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, may abate up to one hundred per cent of the property taxes due, for any assessment year commencing on or after October 1, 2001, with respect to a new school bus, as defined in section 14-275.

(P.A. 00-192, S. 50, 102.)

History: P.A. 00-192 effective July 1, 2000.



Section 12-81z - Municipal option to abate taxes on property of nonstock corporation providing citizenship classes.

Any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, abate up to one hundred per cent of the property taxes due for any tax year with respect to real or personal property of any nonstock corporation which provides classes on United States citizenship, provided no officer, director or member of such corporation receives, in any year for which such abatement is effective, any pecuniary profit or any distribution of profits from the operations of such corporation, except reasonable compensation for expenses or for services in effecting the purposes of such classes.

(P.A. 00-130, S. 1, 2.)

History: P.A. 00-130 effective October 1, 2000, and applicable to assessment years commencing October 1, 2000.



Section 12-82 - Exemptions of veterans of allied services of First World War.

Any person who is a citizen of the United States, was in the military or naval service of a government allied or associated with that of the United States during the First World War, was a resident of the United States at the time of enlistment or enrollment in such service, was a member of such service between April 6, 1917, and July 2, 1921, and received an honorable discharge therefrom, and who has furnished proof of his military or naval service by having had his honorable discharge certificate or a certified copy thereof recorded by the town clerk of the town of which he is a resident shall be entitled to the property exemption provided for in subdivision (19) of section 12-81.

(1949 Rev., S. 1768; 1961, P.A. 342.)

History: 1961 act removed minimum service requirement.

See Sec. 12-90 re limitation on number of exemptions allowed.



Section 12-83 and 12-84 - Exemption of disabled veterans over sixty-five. Veterans of Second World War; establishment of right to future exemptions.

Sections 12-83 and 12-84 are repealed, effective May 26, 2000.

(1949 Rev., S. 1772; June, 1955, S. 1062d; P.A. 00-120, S. 12, 13.)



Section 12-85 - Veterans’ exemptions, residence and record ownership requirements.

The words “any resident of this state”, when used in any section of the general statutes as applied to the eligibility of veterans or their relatives for tax exemption, mean a resident on the date of assessment of the property concerning which exemption is claimed, and record ownership of the property in question by husband or wife, or other claimant, on the date of assessment shall be held necessary to the exemption of all or any part of the ensuing tax.

(1949, S. 1051d, 1117d.)



Section 12-86 - Termination date of Second World War.

The Second World War, for the purpose of property tax exemptions granted under subdivision (19) of section 12-81, shall be deemed to have been terminated as of twelve o’clock midnight, December 31, 1947. No exemptions shall be granted except to those who were in service on December 31, 1947, or prior thereto.

(1949, S. 1055d.)



Section 12-87 - Additional report. Property, when taxable.

During any year for which a report is not required by subdivisions (7), (10) and (11) of section 12-81, a report shall be filed during the time prescribed by law for the filing of assessment lists next succeeding the acquiring of property not theretofore made exempt by said subdivisions. Property otherwise exempt under any of said subdivisions and this section shall be subject to taxation until the requirements of said subdivisions and of this section have been complied with.

(1949 Rev., S. 1762.)

Cited. 2 CA 152.

Educational societies must file for tax exemption under Sec. 12-81(7). 3 CS 387. Cited. 4 CS 459.



Section 12-87a - Quadrennial property tax exemption statements; extension of time to file.

Whenever any organization claiming exemption from property tax under the provisions of subdivision (7), (10), (11) or (16) of section 12-81 has not filed within the time prescribed, a quadrennial statement concerning such claim for exemption as required in said subdivisions, the assessor or board of assessors of the municipality in which the property is situated, upon receipt of proof of substantial compliance by such organization with the requirements concerning submission of such statement, may allow an extension of time not exceeding sixty days within which such statement may be filed, provided whenever an extension of time is so allowed, such organization shall pay a fee of thirty-five dollars for late-filing to the municipality in which the property with respect to which such statement is submitted is situated.

(P.A. 79-51, S. 1, 2; P.A. 90-271, S. 5, 24; P.A. 98-242, S. 2, 9.)

History: P.A. 90-271 made a technical change; P.A. 98-242 changed requirement that the Office of Policy and Management approve extension requests to require approval by local assessors, effective June 8, 1998.



Section 12-88 - When property otherwise taxable may be completely or partially exempted.

Real property belonging to, or held in trust for, any organization mentioned in subdivision (7), (10), (11), (13), (14), (15), (16) or (18) of section 12-81, which real property is so held for one or more of the purposes stated in the applicable subdivision, and from which real property no rents, profits or income are derived, shall be exempt from taxation though not in actual use therefor by reason of the absence of suitable buildings and improvements thereon, if the construction of such buildings or improvements is in progress. The real property belonging to, or held in trust for, any such organization, not used exclusively for carrying out one or more of such purposes but leased, rented or otherwise used for other purposes, shall not be exempt. If a portion only of any lot or building belonging to, or held in trust for, any such organization is used exclusively for carrying out one or more of such purposes, such lot or building shall be so exempt only to the extent of the portion so used and the remaining portion shall be subject to taxation.

(1949 Rev., S. 1763.)

Cited. 2 CA 152; 9 CA 448.

Burden on plaintiff to show property used exclusively for one of the purposes specified. 4 CS 459. Monthly payment made by inmate or Department of Correction to halfway house is not rent, but is in furtherance of charitable purpose of providing inmates transition into society. 47 CS 520.



Section 12-88a - Application of property tax to real property acquired by a quasi-public agency but not held or used for purposes of such quasi-public agency.

(a) As used in this section, “quasi-public agency” has the meaning as provided in subdivision (1) of section 1-120.

(b) Notwithstanding any other provision of the general statutes exempting real property owned by a quasi-public agency from municipal property taxation, any real property acquired by a quasi-public agency for future use which is not during an assessment year held or used in furtherance of one or more purposes of such quasi-public agency under any provision of the general statutes or any other public purpose shall be subject to property taxation for such assessment year in the municipality in which such property is located provided each of the following conditions is satisfied: (1) Such property has been owned of record by the quasi-public agency for a period of at least one year prior to and including the assessment date for such assessment year, (2) such property is used during such assessment year for an income producing purpose, (3) such property would be subject to real property taxation under this chapter but for its ownership by the quasi-public agency, and (4) grants or payments in lieu of property taxes are not otherwise being made to the municipality with respect to such property by the quasi-public agency, the state or any other person pursuant to law or any agreement with such municipality.

(P.A. 03-246, S. 1.)

History: P.A. 03-246 effective October 1, 2003, and applicable to assessment years commencing on or after that date.



Section 12-89 - Assessors to determine exemptions.

The board of assessors of each town, consolidated town and city or consolidated town and borough shall inspect the statements filed with it and required by sections 12-81 and 12-87 from scientific, educational, literary, historical, charitable, agricultural and cemetery organizations, shall determine what part, if any, of the property claimed to be exempt by the organization shall be in fact exempt and shall place a valuation upon all such property, if any, as is found to be taxable, provided any property acquired by any tax-exempt organization after the first day of October shall first become exempt on the assessment date next succeeding the date of acquisition. Any organization filing a tax-exempt statement, aggrieved at the action of the assessor or board of assessors, may appeal, within the time prescribed by law for such appeals, to the board of assessment appeals. Any such organization claiming to be aggrieved by the action of the board of assessment appeals may, within two months from the time of such action, make application in the nature of an appeal therefrom to the superior court for the judicial district in which such property is situated.

(1949 Rev., S. 1764; 1961, P.A. 367; P.A. 76-436, S. 302, 681; P.A. 78-280, S. 1, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 40, 68; P.A. 99-215, S. 24, 29; P.A. 00-18, S. 1, 3.)

History: 1961 act provided that property acquired between assessment dates by tax-exempt organization becomes exempt on list next succeeding acquisition; P.A. 76-436 substituted superior court for court of common pleas and included judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 95-283 replaced board of tax review with board of assessment appeals and provided that appeals of board decisions be made to the judicial district of Hartford-New Britain instead of the district in which the town or city is situated, effective July 6, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 00-18 provided that property acquired by a tax-exempt organization after the first day of October shall first become exempt on the assessment date next succeeding the date of acquisition, and provided that appeals from action of board be taken in the judicial district where the property is situated, effective July 1, 2000.

Section limited to specific types of Connecticut organizations exempted under Sec. 12-81(7), (10) and (11) and required to file quadrennial statements; others must use other appeal procedures. 32 CS 140.



Section 12-89a - Certain organizations may be required by assessor to submit evidence of exemption from federal income tax.

Any organization claiming exemption from property tax in any municipality in which real or personal property belonging to such organization is situated, which exemption is claimed with respect to all or a portion of such property under the provisions of any of the subdivisions (7), (8), (10), (11), (12), (13), (14), (15), (16), (18), (27), (29), (49) or (58) of section 12-81, may be required upon request, at any time, by the assessor or board of assessors in such municipality to submit evidence of certification from the Internal Revenue Service, effective at the time of such request and in whatever form is then in use under Internal Revenue Service procedure for purposes of such certification, that such organization has been approved for exemption from federal income tax as an exempt organization under Section 501(c) or 501(d) of the Internal Revenue Code.

(P.A. 86-101, S. 1, 2.)

History: P.A. 86-101 effective May 6, 1986, and applicable in any municipality to the assessment year commencing October 1, 1986, and each assessment year thereafter.



Section 12-90 - Limitation on number of exemptions allowed.

(a) No individual entitled to exemption under two or more of subdivisions (19), (20), (22), (23), (25), (26) and (28) of section 12-81 and under section 12-82 shall receive more than one exemption.

(b) Notwithstanding the provisions of subsection (a) of this section, any individual entitled to the exemption from property tax allowed in accordance with subdivision (22) of said section 12-81 for the surviving spouse of a veteran as defined therein, which individual, except for said provisions of subsection (a) hereof, would also be entitled to the exemption from property tax allowed in accordance with subdivision (19) of said section 12-81 for veterans as defined therein, shall be entitled to receive the amount of exemption allowed under said subdivision (22) as such a surviving spouse and, in addition, the amount of exemption allowed under said subdivision (19) as a veteran qualified for such exemption thereunder.

(1949 Rev., S. 1764; 1969, P.A. 166; P.A. 83-75, S. 2, 3; P.A. 84-546, S. 31, 173.)

History: 1969 act deleted reference to Sec. 12-81(17); P.A. 83-75 added Subsec. (b) allowing the surviving spouse of a veteran, entitled to exemption under Subdiv. (22) as a surviving spouse, to also be entitled to exemption under Subdiv. (19) if qualified as a veteran thereunder, effective May 10, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 84-546 made technical change in Subsec. (a).



Section 12-91 - Exemption for farm machinery, horses or ponies. Additional optional exemption for farm buildings or buildings used for housing for seasonal employees.

(a) All farm machinery, except motor vehicles, as defined in section 14-1, to the value of one hundred thousand dollars, any horse or pony which is actually and exclusively used in farming, as defined in section 1-1, when owned and kept in this state by, or when held in trust for, any farmer or group of farmers operating as a unit, a partnership or a corporation, a majority of the stock of which corporation is held by members of a family actively engaged in farm operations, shall be exempt from local property taxation; provided each such farmer, whether operating individually or as one of a group, partnership or corporation, shall qualify for such exemption in accordance with the standards set forth in subsection (d) of this section for the assessment year for which such exemption is sought. Only one such exemption shall be allowed to each such farmer, group of farmers, partnership or corporation. Subdivision (38) of section 12-81 shall not apply to any person, group, partnership or corporation receiving the exemption provided for in this subsection.

(b) Any municipality, upon approval by its legislative body, may provide an additional exemption from property tax for such machinery to the extent of an additional assessed value of one hundred thousand dollars. Any such exemption shall be subject to the same limitations as the exemption provided under subsection (a) of this section and the application and qualification process provided in subsection (d) of this section.

(c) Any municipality, upon approval by its legislative body, may provide an exemption from property tax for any building used actually and exclusively in farming, as defined in section 1-1, or for any building used to provide housing for seasonal employees of such farmer. The municipality shall establish the amount of such exemption from the assessed value, provided such amount may not exceed one hundred thousand dollars with respect to each eligible building. Such exemption shall not apply to the residence of such farmer and shall be subject to the application and qualification process provided in subsection (d) of this section.

(d) Annually, on or before the first day of November, each such individual farmer, group of farmers, partnership or corporation shall make written application for the exemption provided for in subsection (a) of this section to the assessor or board of assessors in the town in which such farm is located, including therewith a notarized affidavit certifying that such farmer, individually or as part of a group, partnership or corporation, derived at least fifteen thousand dollars in gross sales from such farming operation, or incurred at least fifteen thousand dollars in expenses related to such farming operation, with respect to the most recently completed taxable year of such farmer prior to the commencement of the assessment year for which such application is made, on forms to be prescribed by the Commissioner of Agriculture. Failure to file such application in said manner and form on or before the first day of November shall be considered a waiver of the right to such exemption for the assessment year. Any person aggrieved by any action of the assessors shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by the doings of the assessors or board of assessment appeals.

(September, 1957, P.A. 18; 1959, P.A. 191, S. 1, 2, 3; 1961, P.A. 477; 1963, P.A. 510; 1971, P.A. 358, S. 1; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 80-393, S. 1, 2; P.A. 85-572, S. 1, 3; P.A. 87-346, S. 3, 4; P.A. 92-64, S. 2, 3; P.A. 94-201, S. 5, 7; P.A. 95-283, S. 41, 68; June Sp. Sess. P.A. 01-6, S. 82, 85; P.A. 03-234, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-228, S. 8; June Sp. Sess. P.A. 05-3, S. 113; P.A. 11-233, S. 4.)

History: 1959 act extended section’s application to include farm machinery and removed limitation of application to assessment lists of 1957 and 1958; 1961 act extended section’s application to include corporations, and added that Sec. 12-81(38), (40) and (42) shall not apply to groups of farmers; 1963 act deleted exception of fur breeders; 1971 act amended Subsec. (a) to include property held in trust; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted Secretary of the Office of Policy and Management for Commissioner of Revenue Services, effective July 1, 1980; P.A. 80-393 changed maximum value exempted from $3,000 to $10,000, effective May 23, 1980, and applicable in any town to the assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 85-572 amended Subsec. (a) to increase the amount of exemption for farm machinery from a value up to $10,000 to a value up to $100,000 and Subsec. (b) by requiring that the farmer claiming the exemption submit a notarized affidavit certifying that the principal means of livelihood of such farmer is derived from such farming operation, effective July 3, 1985, and applicable in any town, city or borough for the assessment year commencing October 1, 1985, and each assessment year thereafter; P.A. 87-346 amended Subsec. (a) to allow complete exemption for any horse or pony used exclusively in farming and provided that Sec. 12-81(38), allowing exemption for farming tools to a value of $500, shall not apply to any person or organization eligible for the exemption under this section for all farm machinery to the value of $100,000, effective June 10, 1987, and applicable to the assessment year commencing October 1, 1987, and each assessment year thereafter; P.A. 92-64 amended section to remove the requirement that the farmer’s principal means of livelihood be derived from farming and inserted in lieu thereof monetary standards of $15,000 in sales or expenses, effective May 20, 1992, and applicable to assessment years of municipalities commencing on or after October 1, 1992; P.A. 94-201 amended Subsec. (b) to change the officer responsible for its administration from the Secretary of Policy and Management to the Commissioner of Agriculture, effective July 1, 1994; P.A. 95-283 amended Subsec. (b) to replace board of tax review with board of assessment appeals, effective July 6, 1995; June Sp. Sess. P.A. 01-6 added new Subsec. (b) re option for a municipality to provide an additional exemption for machinery and redesigned former Subsec. (b) as Subsec. (c), effective July 1, 2001, and applicable to assessment years commencing on or after October 1, 2001; P.A. 03-234 made technical changes in Subsecs. (a) and (b), added new Subsec. (c) re authority for municipalities to exempt farm buildings to the extent of assessed value of $100,000 from property tax and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-228 amended Subsec. (c) by giving municipalities the option to provide an additional exemption for housing for seasonal employees, effective July 11, 2005, and applicable to assessment years commencing on and after October 1, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-228 to October 1, 2005, effective June 30, 2005; P.A. 11-233 amended Subsec. (d) by replacing “within thirty days after the assessment date in each town, city or borough” with “on or before the first day of November” re written application for exemption and replacing “within the time limit prescribed” with “on or before the first day of November” re failure to file application, effective July 13, 2011.

Where principal means of livelihood of plaintiff and its shareholders was from the loam and gravel business, which court found not to be a farming operation, farm machinery was not exempt. 26 CS 163.



Section 12-92 - Proofs to be filed by blind.

No individual shall receive any exemption to which he is entitled by subdivision (17) of section 12-81 until he or his authorized agent or attorney has given proof satisfactory to the board of assessors that he is blind. No such blind person, not a resident of a town in which he is seeking exemption, shall receive the exemption to which he is entitled by said subdivision (17) until he has complied with the provisions of section 12-94. For the purposes of subdivision (17) of section 12-81 and this section, blindness shall be defined to mean total and permanent loss of sight in both eyes or reduction in vision so that the central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or, if visual acuity is greater than 20/200, it is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees.

(1949 Rev., S. 1765; 1951, S. 1059d, 1060d; 1961, P.A. 221.)

History: 1961 act redefined blindness.

See Sec. 12-81j re additional exemption for blind persons.

See Sec. 12-127 re abatement or refund of taxes upon proof of exempt status.



Section 12-93 - Veterans’ exemptions; proof of claim.

Any person who claims an exemption from taxation under the provisions of section 12-81 or 12-82 by reason of service in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States shall give notice to the town clerk of the town in which he resides that he is entitled to such exemption. Any person who has performed such service may establish his right to such exemption by exhibiting to the town clerk an honorable discharge, or a certified copy thereof, from such service or, in the absence of such discharge or copy, by appearing before the assessors for an examination under oath, supported by two affidavits of disinterested persons, showing that the claimant so served and received an honorable discharge or is serving or, if he is unable to appear by reason of such service, he may establish such right, until such time as he appears personally and exhibits his discharge or copy, by forwarding to the town clerk annually a written statement, signed by the commanding officer of his unit, ship or station or by some other appropriate officer, or where such claimant is currently serving in an active theater of war or hostilities, by the presentation of a notarized statement of a parent, guardian, spouse or legal representative of such claimant, stating that he is personally serving and is unable to appear in person by reason of such service, which statement shall be received before the assessment day of the town wherein the exemption is claimed. The assessors shall report to the town clerk all claims so established. Any person claiming exemption by reason of the service of a relative as a soldier, sailor, marine or member of the Coast Guard or Air Force may establish his right thereto by at least two affidavits of disinterested persons showing the service of such relative, his honorable discharge or death in service, and the relationship of the claimant to him; and the assessors may further require such person to be examined by them under oath concerning such facts. The town clerk of the town where the honorable discharge or certified copy thereof and each affidavit is originally presented for record shall record such discharge or certified copy or affidavits thereof in full and shall list the names of such claimants and such service shall be performed by the town clerk without remuneration therefor. Thereafter if any person entitled to such exemption changes his legal residence, the town clerk in the town of former residence and in which such honorable discharge or certified copy thereof or any such affidavit in respect to such person was originally presented for record shall, upon request and payment of a fee by such person to said town of former residence in an amount determined by the town treasurer as necessary to cover the cost of such procedure, prepare and mail to the town in which such person resides, a copy of the record of such discharge or certified copy thereof or affidavits, or he may establish his right to such exemption in the town in which he resides by exhibiting to the town clerk thereof the original discharge or a certified copy thereof or such affidavits. Said clerk shall take therefrom sufficient data to satisfy the exemption requirements of the general statutes and shall record the same and shall note the town where the original complete recording of discharge papers was made. No board of assessors or board of assessment appeals or other official shall allow any such claim for exemption unless evidence as herein specified has been filed in the office of the town clerk, provided, if any claim for exemption has been allowed by any board of assessors or board of assessment appeals prior to July 1, 1923, the provisions of this section shall not apply to such claim. Each claim granted prior to July 1, 1923, shall be recorded with those presented subsequent thereto, and a list of such names, alphabetically arranged, shall be furnished the assessors by the town clerk.

(1949 Rev., S. 1769; 1949, 1951, 1955, June, 1955, S. 1063d; 1963, P.A. 424, S. 1; 1969, P.A. 201, S. 1; P.A. 80-413, S. 1, 2; P.A. 95-283, S. 42, 68.)

History: 1963 act changed date for filing claim; 1969 act allowed use of notarized statement of parent, guardian, spouse or legal representative in lieu of personal statement signed by commanding officer when claimant is serving in active theater of war or hostilities; P.A. 80-413 added provision re transfer of discharge by town clerk to new town of residence when exempted person moves, effective May 27, 1980, and applicable in any town to assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.

See Sec. 12-127 re abatement or refund of taxes upon proof of exempt status.



Section 12-93a - Allowance of veterans’ property tax exemptions in relation to a residential dwelling on leased land and certain vehicles.

(a) Any person entitled to an exemption from property tax in accordance with any provision of subdivisions (19) to (26), inclusive, of section 12-81 who is the owner of a residential dwelling on leased land, including any such person who is a sublessee under terms of the lease, shall be entitled to claim such exemption in respect to the assessment of the dwelling for purposes of the property tax, provided (1) the dwelling is such person’s principal place of residence, (2) such lease or sublease requires that such person as the lessee or sublessee, whichever is applicable, pay all property taxes related to the dwelling and (3) such lease or sublease is recorded in the land records of the town.

(b) Any person entitled to an exemption from property tax in accordance with the provisions of subdivisions (19) to (26), inclusive, of section 12-81 shall be entitled to claim such exemption with respect to the assessment of a motor vehicle that is leased by such person. Notwithstanding the provisions of this chapter, any person claiming the exemption under this section for a leased motor vehicle shall be entitled to a refund of tax paid with respect to such vehicle whether such tax was paid by the lessee or by the lessor pursuant to the terms of the lease. Such refund shall equal the amount of such person’s exemption multiplied by the applicable mill rate. Any such person claiming the exemption for a leased vehicle under this subdivision for any assessment year shall, not later than the thirty-first day of December next following the assessment year during which the tax for such leased vehicle has been paid, file with the assessor or board of assessors, in the town in which such motor vehicle tax has been paid, written application claiming such exemption on a form approved for such purpose by such assessor or board. Upon approving such person’s exemption claim, the assessor shall certify the amount of refund to which the applicant is entitled and shall notify the tax collector of such amount. The tax collector shall refer such certification to the board of selectmen in a town or to the corresponding authority in any other municipality. Upon receipt of such certification, the selectmen or such other authority shall draw an order on the Treasurer in favor of such person for the amount of refund so certified. Failure to file such application as prescribed in this subsection with respect to any assessment year shall constitute a waiver of the right to such exemption for such assessment year.

(P.A. 81-58, S. 1, 4; P.A. 03-269, S. 6.)

History: P.A. 81-58 effective April 28, 1981, and applicable in any municipality to the assessment year commencing October 1, 1981, and each assessment year thereafter; P.A. 03-269 designated existing provisions as Subsec. (a) and added new Subsec. (b) re leased vehicles, effective October 1, 2003, and applicable to assessment years commencing on or after that date.



Section 12-94 - Exemptions of servicemen, veterans and their relatives, blind and totally disabled persons, where made. List, exemptions.

The exemptions granted in sections 12-81 and 12-82 to soldiers, sailors, marines and members of the Coast Guard and Air Force, and their spouses, widows, widowers, fathers and mothers, and to blind or totally disabled persons and their spouses shall first be made in the town in which the person entitled thereto resides, and any person asking such exemption in any other town shall annually make oath before, or forward his or her affidavit to, the assessors of such town, deposing that such exemptions, except the exemption provided in subdivision (55) of section 12-81, if allowed, will not, together with any other exemptions granted under sections 12-81 and 12-82, exceed the amount of exemption thereby allowed to such person. Such affidavit shall be filed with the assessors within the period the assessors have to complete their duties in the town where the exemption is claimed. The assessors of each town shall annually make a certified list of all persons who are found to be entitled to exemption under the provisions of said sections, which list shall be filed in the town clerk’s office, and shall be prima facie evidence that the persons whose names appear thereon and who are not required by law to give annual proof are entitled to such exemption as long as they continue to reside in such town; but such assessors may, at any time, require any such person to appear before them for the purpose of furnishing additional evidence, provided, any person who by reason of such person’s disability is unable to so appear may furnish such assessors a statement from such person’s attending physician or an advanced practice registered nurse certifying that such person is totally disabled and is unable to make a personal appearance and such other evidence of total disability as such assessors may deem appropriate.

(1949 Rev., S. 1770; 1951, 1953, S. 1064d; 1963, P.A. 424, S. 2; February, 1965, P.A. 17, S. 1; P.A. 74-123, S. 2, 4; 74-207, S. 7; P.A. 06-196, S. 86; P.A. 12-197, S. 26.)

History: 1963 act changed time for filing affidavit; 1965 act required filing of affidavit within period assessors have to complete duties rather than before assessment day as previously; P.A. 74-123 included the totally disabled and made special exceptions for them re amount of exemption allowed and re personal appearance before assessors; P.A. 74-207 included widowers; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 12-197 added provision re certifying statement by an advanced practice registered nurse and made a technical change.

See Sec. 12-81j re additional exemption for blind persons.



Section 12-94a - State reimbursement in lieu of tax revenue from totally disabled persons.

On or before July first, annually, the tax collector of each municipality shall certify to the Secretary of the Office of Policy and Management, on a form furnished by said secretary, the amount of tax revenue which such municipality, except for the provisions of subdivision (55) of section 12-81, would have received, together with such supporting information as said secretary may require, except that for the assessment year commencing October 1, 2003, such certification shall be made to the secretary on or before August 1, 2004. Any municipality which neglects to transmit to said secretary such claim and supporting documentation as required by this section shall forfeit two hundred fifty dollars to the state, provided said secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. Said secretary shall review each such claim as provided in section 12-120b. Any claimant aggrieved by the results of the secretary’s review shall have the rights of appeal as set forth in section 12-120b. The secretary shall, on or before December fifteenth, annually, certify to the Comptroller the amount due each municipality under the provisions of this section, including any modification of such claim made prior to December fifteenth, and the Comptroller shall draw an order on the Treasurer on the fifth business day following and the Treasurer shall pay the amount thereof to such municipality on or before the thirty-first day of December following. If any modification is made as the result of the provisions of this section on or after the December fifteenth following the date on which the tax collector has provided the amount of tax revenue in question, any adjustments to the amount due to any municipality for the period for which such modification was made shall be made in the next payment the Treasurer shall make to such municipality pursuant to this section. For the purposes of this section, “municipality” means a town, city, borough, consolidated town and city or consolidated town and borough. The provisions of this section shall not apply to the assessment year commencing on October 1, 2002. In the fiscal year commencing July 1, 2004, and in each fiscal year thereafter, the amount of the grant payable to each municipality in accordance with this section shall be reduced proportionately in the event that the total amount of the grants payable to all municipalities exceeds the amount appropriated.

(P.A. 74-123, S. 3, 4; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 85-371, S. 4, 10; P.A. 88-230, S. 1, 12; P.A. 90-73, S. 1, 5; 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; May Sp. Sess. P.A. 94-6, S. 17, 28; P.A. 95-220, S. 4–6; 95-283, S. 15, 68; P.A. 96-261, S. 3, 4; June Sp. Sess. P.A. 01-6, S. 48, 85; June 30 Sp. Sess. P.A. 03-6, S. 41; May Sp. Sess. P.A. 04-2, S. 77; P.A. 05-287, S. 13.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services; P.A. 85-371 extended final date for review by secretary from November first following deadline for receipt of claims to July first following said deadline and added provisions re payments of adjustments in amounts due to municipalities resulting from modifications of claims occurring after December first, effective July 1, 1985, and applicable to any grant or claim information received by the secretary of the office of policy and management on or after that date; P.A. 90-73 added the provision for municipal forfeiture in the event of failure to submit the required documentation and the related waiver procedure; May Sp. Sess. P.A. 94-6 added the definition of “municipality”, effective June 21, 1994, and applicable to the grant-in-lieu of taxes made in the fiscal year commencing July 1, 1994, and each fiscal year thereafter; P.A. 95-283 changed location of appeal from the judicial district in which the municipality is located to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; June Sp. Sess. P.A. 01-6 replaced former provision re administrative review of claims with uniform process provided for in Sec. 12-120b and made technical changes, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 suspended reimbursement for the 2002 and 2003 assessment years, effective August 20, 2003, and applicable to assessment years commencing on or after October 1, 2002; May Sp. Sess. P.A. 04-2 specified the time period for the towns’ certification for the 2003 assessment year and added provision re pro rata reduction of payments when the total amount due exceeds the amount appropriated, effective May 12, 2004, and applicable to assessment years commencing on or after October 1, 2003; P.A. 05-287 replaced references to “December first” with references to “December fifteenth” and changed “or before the fifteenth day of December” to “the fifth business day”, effective July 13, 2005.

See Sec. 12-81i re additional exemption for totally disabled persons.



Section 12-94b and 12-94c - State payment in lieu of taxes for commercial motor vehicles and manufacturing machinery and equipment; applicable until July 1, 2013. Depreciation schedule for revenue loss for certain machinery and equipment to be reimbursed by the state.

Sections 12-94b and 12-94c are repealed, effective July 1, 2011, and applicable to assessment years commencing on or after October 1, 2011.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-270, S. 29, 30, 38; P.A. 92-193, S. 2, 8; P.A. 93-142, S. 4, 7, 8; 93-434, S. 7, 8, 20; P.A. 95-220, S. 4–6; 95-283, S. 16, 68; 95-307, 3, 5, 14; P.A. 96-171, S. 10, 16; 96-261, S. 3, 4; 96-265, S. 3, 5; P.A. 97-244, S. 9, 13; June Sp. Sess. P.A. 01-6, S. 49, 57, 85; June 30 Sp. Sess. P.A. 03-6, S. 184; P.A. 06-83, S. 12; P.A. 07-140, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 15; P.A. 11-61, S. 189.)



Section 12-94d - Payment in lieu of tax revenue from electric generation facilities.

(a) As used in this section:

(1) “Municipality” means each town, city, borough, consolidated town and city and consolidated town and borough and each district, as defined in section 7-324; and

(2) “Next succeeding” means the second such date.

(b) For a period of ten years beginning with the assessment year during which the value of an electric generation facility decreases as a direct result of restructuring of the electric industry, but in no event later than October 1, 2005, the municipality in which the facility is located shall be entitled, in addition to the amount of tax for which the owner of an electric generation facility is liable under this chapter with respect to such facility, to an amount as computed in subsection (c) of this section.

(c) (1) The additional amount shall be a percentage of (A) the difference between the value of an electric generation facility as it would have been assessed were it not for said restructuring taking into account depreciation and the assessed value of such facility, (B) multiplied by the mill rate of the municipality in which the facility is located for the applicable assessment year, (C) minus the amount of any increase in property tax revenues to such municipality as a result of any increase in value of the facility or an additional electric generation facility in the municipality.

(2) The assessor or board of assessors shall calculate the additional amount as follows: (A) For the assessment year during which the value of such facility decreased as a direct result of said restructuring, one hundred per cent of the amount computed under subdivision (1) of this subsection; and (B) for each assessment year thereafter, ten per cent less for each succeeding year until the percentage is zero.

(d) On or before June fifteenth, annually, following the assessment date for which the value of an electric generation facility decreases as a direct result of restructuring of the electric industry, the assessor or board of assessors of a municipality in which such a facility is located shall certify to the Secretary of the Office of Policy and Management, on a form furnished by the secretary, the amount as computed in subsection (c) of this section together with supporting information as the secretary may require. The secretary may reevaluate any such facility when, in the secretary’s judgment, the valuation is inaccurate. The secretary shall review each claim and modify the value of any facility included therein when, in the secretary’s judgment, the value is inaccurate or the facility did not decrease in value as a direct result of restructuring of the electric industry. Not later than July first next succeeding the assessment date for which the amount was approved by the assessor or assessors, the secretary shall notify the municipality in which the facility is located of the modification, in accordance with the procedure set forth in subsection (e) of this section. The secretary shall, on or before July fifteenth, annually, certify to the Public Utilities Regulatory Authority the amount due the municipality under the provisions of this section, including any modification of such amount made prior to July first, and the authority shall order the payment of such amount by the appropriate electric distribution company to the municipality in which the facility is located according to the following formula: Not later than five business days following the date on which the taxes are paid by the owner of an electric generation facility in July, but in no case prior to July fifteenth, the balance required to equal an amount equal to half of the amount of tax for which the owner of an electric generation facility is liable under this chapter with respect to such facility plus half of the amount calculated in subsection (c) of this section; on or before the thirty-first day of January immediately following, the balance required to equal an amount equal to half of the amount of tax for which the owner of an electric generation facility is liable under this chapter with respect to such facility plus half of the amount calculated in subsection (c) of this section. Following the payment of taxes by the owner of an electric generation facility in July, the town shall certify to the Public Utilities Regulatory Authority the amount paid by such owner of an electric generation facility. The amount paid shall be recovered by the electric distribution company through the systems benefits charge established pursuant to section 16-245l. If any modification is made as the result of the provisions of this section on or after the July fifteenth following the date on which the assessor has provided the amount in question, any adjustments to the amount due to a municipality for the period for which such modification was made shall be made in the next payment the electric distribution company shall make to such municipality pursuant to this section.

(e) If the Secretary of the Office of Policy and Management modifies the amount calculated by the assessor or board of assessors pursuant to subsection (c) of this section, the secretary shall send written notice of such modification to the appropriate municipality. Not later than thirty days after the date the municipality receives such notice, the municipality may make application for a hearing before said secretary, or his designee. Such application shall be in writing and shall set forth the reasons why the amount in question should not be modified. The secretary shall grant or deny such hearing request by written notice to the municipality. If a request for hearing is denied by the secretary such notice shall contain a statement of the reason for said denial. Not later than sixty days after the date on which a hearing is held, said secretary shall send notice of his decision concerning such appeal to the municipality. If the municipality is aggrieved by the secretary’s decision concerning the disposition of the municipality’s appeal or the secretary’s decision not to hold a hearing, such municipality may, not later than thirty days after receiving a notice related thereto from the secretary, make application in the nature of an appeal to the superior court of the judicial district in which the electric generation facility is located. Such application shall be accompanied by a citation to the secretary to appear before said court, and shall be served and returned in the same manner as is required in the case of a summons in a civil action. Said court may grant such relief as may be equitable.

(P.A. 98-28, S. 48, 117; P.A. 00-215, S. 1, 11; P.A. 01-125, S. 3, 4; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; P.A. 00-215 amended Subsec. (d) to change the date re payment in lieu of taxes from electric generation facilities as a result of industry restructuring to June fifteenth following the date for which the value of the facility decreases and to make technical changes for purposes of gender neutrality, effective June 1, 2000; P.A. 01-125 amended Subsec. (c)(2)(A) to raise amount from 90% to 100% of amount computed under Subdiv. (1) and amended Subsec. (d) to change notification and certification dates from December to July and to add provisions re payment formula, effective June 20, 2001; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (d), effective July 1, 2011.



Section 12-94e - Municipal option to grant certain previously waived exemptions.

Whenever any person claiming the exemption from property tax under the provisions of subdivision (59), (60), (70), (72) or (74) of section 12-81 has failed to file a claim with the assessor or board of assessors as required in said subdivisions and has further failed to apply for an extension of time under section 12-81k, the municipality, upon receipt of a request from such person, may, by vote of its legislative body, grant such exemption according to criteria established by the municipality, including, but not limited to, allowing for any hardship experienced by the person which may account for the failure to claim the exemption or to file for an extension of time and whether the exemption would provide a net benefit to economic development in the municipality. No payment in lieu of tax under this chapter shall be made with regard to any property exempted from tax under this section.

(P.A. 03-269, S. 10.)

History: P.A. 03-269 effective July 9, 2003, and applicable to any assessment year.



Section 12-94f and 12-94g - Phase-in of one hundred per cent state payment in lieu of taxes for machinery and equipment. Amount of state payment in lieu of taxes on machinery and equipment commencing July 1, 2013.

Sections 12-94f and 12-94g are repealed, effective July 1, 2011, and applicable to assessment years commencing on or after October 1, 2011.

(P.A. 06-83, S. 13, 14; 06-186, S. 85; P.A. 07-140, S. 2, 3; Sept. Sp. Sess. P.A. 09-7, S. 16, 17; P.A. 11-61, S. 189.)



Section 12-95 - Exemption only on submission of evidence.

No individual shall receive any exemption to which he is entitled by any one of subdivisions (19), (20), (22), (23), (25), (26) and (28) of section 12-81 or section 12-82 until he has proved his right to such exemption in accordance with the provisions of sections 12-93 and 12-94, together with such further proof as is necessary under the provisions of any of said sections. Exemptions so proved by residents shall take effect on the next succeeding assessment day, provided individuals entitled to an exemption under the provisions of subdivision (20) of section 12-81 may prove such right at any time before the expiration of the time limited by law for the board of assessment appeals of the town wherein the exemption is claimed to complete its duties and such exemption shall take effect on the assessment day next preceding the date of the proof thereof. For purposes of any tax payable in accordance with the provisions of section 12-71b, any such exemption referred to in this section shall take effect on the first day of January next following the date on which the right to such exemption has been proved.

(1949 Rev., S. 1771; June, 1955, S. 1065d; 1963, P.A. 424, S. 3; P.A. 73-505; P.A. 78-348, S. 4, 6; P.A. 95-283, S. 43, 68.)

History: 1963 act added provision for proof of right by persons entitled to exemptions under Sec. 12-81(20); P.A. 73-505 substituted “12-93” for “12-83”; P.A. 78-348 specified date on which exemptions take effect, applicable to any motor vehicle on any town’s assessment list as of October 1, 1977, and any motor vehicle registered or in use in this state thereafter; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.



Section 12-95a - Exemption of merchandise in transit in warehouses.

(a) As used in this section, “public commercial storage warehouse” or “public wharf” means any warehouse, dock or port facility operated by any person engaged in the business of storing as a bailee for hire and for profit; a public commercial storage warehouse, dock or port shall be deemed to be operated by a person engaged in the business of storing as bailee for hire and for profit if such person has not fewer than three customers in such business, if he has not received from any one bailor more than seventy per cent of his gross revenue for the preceding fiscal year and if he has not utilized more than seventy per cent of his available space for the storage of merchandise of any one bailor during such preceding fiscal year.

(b) Merchandise shipped into the state and placed in storage, in the name of or for the account of the producer or manufacturer, in the original package, in a public commercial storage warehouse or on a public wharf shall, while so in storage, be considered in transit and not subject to taxation.

(c) Merchandise produced or manufactured in this state, when in a public commercial storage warehouse or on a public wharf in this state in the custody of the operator of such warehouse or wharf, which merchandise is intended for shipment and is shipped directly from such warehouse or wharf to a destination outside this state in the same package or container in which stored in such warehouse or such wharf, while so in storage, shall be considered in transit and exempt from personal property taxation. The operator of such commercial public warehouse or public wharf shall maintain separate records of all goods so stored which are shipped within the state and which are subject to taxes. For the purposes of this section, merchandise shall be deemed to have been shipped directly to a destination outside this state if such merchandise was transferred directly to the custody of a person who was then the operator of a commercial public storage warehouse or public wharf and was shipped directly to a destination outside this state from his custody.

(d) No exemption shall be granted under the provisions of this section for any merchandise stored in a public commercial storage warehouse or public wharf if the owner, purchaser, consignee or consignor of such merchandise is the owner, lessee or operator of such warehouse or wharf or any portion thereof.

(February, 1965, P.A. 603, S. 1–4.)



Section 12-96 - Exemptions of tree plantations of not less than twenty-five acres. Conversion to forest land classification.

Woodland or land suitable for forest planting not less than twenty-five acres in area and not exceeding in value one hundred dollars per acre exclusive of timber growing thereon may, upon application of the owner, be given special classification as forest land for purposes of taxation. Application for such classification shall be made to the State Forester, accompanied by such description of the land as the State Forester may require and by a sworn statement from the assessors of the town giving the true value of the land alone and the true value of any timber thereon. When the value of the land alone exceeds one hundred dollars per acre, it shall not be classified as forest land. When such application has been made, the State Forester shall examine the land and, if he finds the requirements herein specified have been fulfilled, he shall issue a quadruplicate certificate of classification, the original to be filed in the State Forester’s office, one copy in the office of the Secretary of the Office of Policy and Management, one copy in the assessors’ office of the town in which the land is located and one copy with the owner, who shall cause it to be entered on the land records of such town. Any owner of land classified under this section may, on or after October 1, 1972, but prior to October 1, 1973, and on or after July 13, 2011, convert to the provisions of section 12-107d without penalty, including, but not limited to, any penalty for the value of any standing timber, provided a sale or donation of such land to a nonprofit land preservation organization or the sale or donation of a permanent conservation easement upon such land precedes such conversion. On and after the last day of the calendar year that represents the fiftieth anniversary of the classification of such owner’s land under this section, any owner who elects to continue with such classification shall have an annual tax due that shall not exceed the annual tax due for a similarly situated landowner under the provisions of section 12-107d. Any owner who elects to no longer participate in such classification shall be subject to any applicable penalty as provided in this chapter. Any such owner desiring such conversion shall notify the board of assessors of the town in which the land is located by registered mail. Nothing in this section shall be construed to affect any other agreement between such owner and the town in which the land is located.

(1949 Rev., S. 1780; 1955, S. 1067d; 1963, P.A. 423, S. 1; 1971, P.A. 697, S. 1; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 11-198, S. 1.)

History: 1963 act increased qualification for exemption from five to twenty-five acres and from $50 to $100 per acre in value, provided for filing of the classification certificate in the assessors’ rather than the town clerk’s office and added requirement of recordation of the certificate by the owner; 1971 act allowed conversion to provisions of Sec. 12-107d without penalty between October 1, 1972, and before October 1, 1973, by notifying assessors of town where land located by registered mail; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 11-198 added provisions re conversion on and after July 13, 2011, authorization of conversion without incurring penalty for the value of standing timber provided a sale or donation of the land to a nonprofit land preservation organization or a permanent conservation easement for the land precedes conversion, establishment of the tax due for owners continuing the classification after fiftieth anniversary of the classification, application of penalty to owner who elects to no longer participate in the classification and treatment of agreements between the owner and the town in which the land is located, effective July 13, 2011.

See Sec. 12-107d re classification of land as forest land.



Section 12-97 - Taxation of timber land of more than ten years’ growth. Conversion to forest land classification.

Land bearing timber of more than ten years’ growth, such timber having a taxable value, may be classified as forest land as specified in section 12-96, and shall thereafter be taxed annually at the local rate, but not more than ten mills in any case, upon the true and actual value of the land and timber separately as established by the assessors at the time the classification was made. A revaluation of both land and timber separately shall be made by the assessors fifty years after the date of original classification, such revaluation to be subject to an annual tax at the local rate, but not more than ten mills, for another period of fifty years. At the end of this period, provided such classification has been continuously maintained, such land and timber shall, whenever necessary, be revalued separately by the assessors, and such new valuation shall be taxed annually thereafter at the local rate. Whenever a cutting is made on land classified under this section, except as specified in section 12-100, the material removed shall be subject to a graduated yield tax at the following rates on the value determined as provided in section 12-100: From one to ten years after the land has been classified the tax shall be two per cent of the yield; from eleven to twenty years after the land has been classified the tax shall be three per cent of the yield; from twenty-one to thirty years after the land has been classified the tax shall be four per cent of the yield; from thirty-one to forty years after the land has been classified the tax shall be five per cent of the yield; from forty-one to fifty years after the land has been classified the tax shall be six per cent of the yield; over fifty years after the land has been classified the tax shall be seven per cent of the yield. Any owner of land classified under this section may, on or after October 1, 1972, but prior to October 1, 1973, and on or after July 13, 2011, convert to the provisions of section 12-107d without penalty, including, but not limited to, any penalty for the value of any standing timber, provided a sale or donation of such land to a nonprofit land preservation organization or the sale or donation of a permanent conservation easement upon such land precedes such conversion. On and after the last day of the calendar year that represents the fiftieth anniversary of the classification of such owner’s land under this section, any owner who elects to continue with such classification shall have an annual tax due that shall not exceed the annual tax due for a similarly situated landowner under the provisions of section 12-107d. Any owner who elects to no longer participate in such classification shall be subject to any applicable penalty as provided in this chapter. Any such owner desiring such conversion shall notify the board of assessors of the town in which the land is located by registered mail. Nothing in this section shall be construed to affect any other agreement between such owner and the town in which the land is located.

(1949 Rev., S. 1781; 1971, P.A. 697, S. 2; P.A. 11-198, S. 2.)

History: 1971 act allowed conversion to provisions of Sec. 12-107d without penalty between October 1, 1972, and October 1, 1973, by notifying assessors of town where land located by registered mail; P.A. 11-198 added provisions re conversion on and after July 13, 2011, authorization of conversion without incurring penalty for the value of standing timber provided a sale or donation of the land to a nonprofit land preservation organization or a permanent conservation easement for the land precedes conversion, establishment of the tax due for owners continuing the classification after fiftieth anniversary of the classification, application of penalty to owner who elects to no longer participate in the classification and treatment of agreements between the owner and the town in which the land is located, effective July 13, 2011.

See Sec. 12-107d re classification of land as forest land.



Section 12-98 - Classification of land stocked with trees not more than ten years old. Conversion to forest land classification.

Land fully stocked with forest trees not more than ten years old, except scattered older trees the value of which for timber does not increase the assessed value of the property, land incompletely or partially stocked with forest trees not more than ten years old, when planted with a sufficient number of additional trees to assure a spacing of approximately eight by eight feet over the entire area, and open land planted with forest trees not less than seven hundred to the acre, provided in each case the trees planted shall be ash, chestnut, maple, oak, tulip, white pine, red pine, Scotch pine, European larch or Norway spruce, or any other kinds of trees approved by the State Forester, and provided the State Forester shall approve the manner in which the trees are planted, may be classified as forest land as specified in section 12-96, and shall thereafter be taxed annually at the local rate, but not more than ten mills in any case, on a valuation of the land alone established and reestablished by the assessors of the town as provided in section 12-97. Whenever a cutting has been made, except as specified in section 12-100, a yield tax of ten per cent shall be levied on the value of the material removed, such value to be determined as provided in section 12-100. Whenever a timber crop has been removed, either in one or several cuttings, and the land reforested, either naturally or by planting, such land may be reclassified upon application by the owner, or the existing classification may be continued and tax collected on the established valuation as hereinbefore provided for the balance of the uncompleted valuation period. If the existing classification is continued, a revaluation shall be made at the end of such uncompleted period and taxes thereafter assessed as hereinbefore provided. Any owner of land classified under this section may, on or after October 1, 1972, but prior to October 1, 1973, and on or after July 13, 2011, convert to the provisions of section 12-107d without penalty, including, but not limited to, any penalty for the value of any standing timber, provided a sale or donation of such land to a nonprofit land preservation organization or the sale or donation of a permanent conservation easement upon such land precedes such conversion. On and after the last day of the calendar year that represents the fiftieth anniversary of the classification of such owner’s land under this section, any owner who elects to continue with such classification shall have an annual tax due that shall not exceed the annual tax due for a similarly situated landowner under the provisions of section 12-107d. Any owner who elects to no longer participate in such classification shall be subject to any applicable penalty as provided in this chapter. Any such owner desiring such conversion shall notify the board of assessors of the town in which the land is located by registered mail. Nothing in this section shall be construed to affect any other agreement between such owner and the town in which the land is located.

(1949 Rev., S. 1782; 1949, S. 1068d; 1971, P.A. 697, S. 3; P.A. 11-198, S. 3.)

History: 1971 act allowed conversion to provisions of Sec. 12-107d without penalty between October 1, 1972, and October 1, 1973, by notifying assessors of town where land located by registered mail; P.A. 11-198 added provisions re conversion on and after July 13, 2011, authorization of conversion without incurring penalty for the value of standing timber provided a sale or donation of the land to a nonprofit land preservation organization or a permanent conservation easement for the land precedes conversion, establishment of the tax due for owners continuing the classification after fiftieth anniversary of the classification, application of penalty to owner who elects to no longer participate in the classification and treatment of agreements between the owner and the town in which the land is located, effective July 13, 2011.

See Sec. 12-107d re classification of land as forest land.



Section 12-99 - Grounds for cancellation of classification. Taxation after cancellation.

When any tract has been classified as forest land for purposes of taxation under sections 12-96 to 12-100, inclusive, the classification shall be continued as long as proper forest conditions are maintained thereon except as herein provided. Use of such land for pasture, destruction of the tree growth by fire and failure of the owner to restore forest conditions, removal of tree growth and use of land for other purposes, or any changed condition which, in the opinion of the State Forester, indicates that the requirements of said sections are not being fulfilled, shall be sufficient ground for cancellation of such classification. When requested to do so by the assessors, or whenever he deems it necessary, the State Forester shall examine classified forest land and, if he finds the provisions of said sections are not complied with, he shall forthwith cancel the classification of such land, sending notice of such cancellation to the Secretary of the Office of Policy and Management, the assessor of the town in which the land is located and the owner of such land. Such land shall thereafter be taxed as other land. Whenever a classification has been cancelled, the assessors shall deduct the valuation of both the land and the timber thereon as established at the time of classification from the then value of such land and timber as assessed for future taxation and, on the excess value thus determined, a tax shall be collected at the rate of five mills per annum for the entire number of years that such land has been under classification. This tax shall be in addition to any annual tax or yield tax which has been paid or is collectible. The past value of timber which has been destroyed by natural agencies, or which has been cut and upon which a yield tax has been paid, shall not be considered in fixing the present assessable value.

(1949 Rev., S. 1783; 1963, P.A. 423, S. 2; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47.)

History: 1963 act provided for notice of cancellation to assessor rather than town clerk; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980.



Section 12-100 - Material cut for domestic use exempted from yield tax.

All products of cuttings on classified land shall be taxed with a yield tax as provided in sections 12-97 and 12-98, except material cut for domestic use, which shall be limited to fuel and the construction of fences, buildings or other improvements which tend to develop the property of the owner and increase its taxable value, when such material is used by the owner of such land, or by a tenant with the permission of such owner, upon property belonging to such owner which is taxable in the same town as the timber land from which such material was removed. If such material is sold or otherwise disposed of or transferred to the ownership of other persons, it shall be subject to a yield tax as provided in sections 12-97 and 12-98. Whenever a cutting is made, other than as excepted above, the owner of the land shall file a sworn statement with the assessors and the State Forester of the quantity and stumpage value of all timber cut, before any of it is removed from the land. If the assessors deem the quantity or value to be incorrectly stated, they may themselves determine the quantity cut and stumpage value of the same. If the owner is unwilling to accept their valuation, the matter shall be referred to a special board consisting of the first selectman of the town in which the land is located and the State Forester, and the decision of said board with regard to quantity and value shall be final. Upon the valuation thus determined, a yield tax as provided in sections 12-97 and 12-98 shall be paid by the owner of the land. If it is necessary to remove any products of a cutting before the operation is completed, the owner of the land shall deposit with the tax collector a sufficient sum to cover the estimated yield tax. When the cutting is completed, such tax shall be levied as herein provided and the balance of such deposit, if any, returned. If the products of a cutting have been unlawfully removed, the owner of the land and the owner of the timber shall be jointly liable to the town for the full value of both land and timber.

(1949 Rev., S. 1784; P.A. 00-92, S. 7.)

History: P.A. 00-92 deleted reference to “town clerk” re matters referred to special board matters.



Section 12-101 - Due date and collection of tax.

All taxes levied under the provisions of sections 12-96 to 12-100, inclusive, shall be due and collectible as other town taxes and subject to the same liens and processes of collection. Classified land and timber standing thereon and timber products cut from such land shall be subject to lien for unpaid taxes levied under said sections. Any timber products unlawfully removed from such land, or upon which the full amount of yield tax has not been paid, shall be liable to seizure by the town, wherever found, and, after due notice, may be sold to satisfy such unpaid taxes and the expense of seizure and sale.

(1949 Rev., S. 1785.)



Section 12-102 - Taxing of woodland.

The assessors of any town wherein woodland or land suitable for forest planting is situated, which the owner thereof seeks to have classified under the provisions of section 12-96, shall examine such land and give the owner thereof a sworn statement giving separately the value of the land and the value of the timber thereon. If such owner files written application with the assessors on or before September thirtieth in any year, such statement shall be furnished him on or before the first day of November following. Such land shall be placed in the list for such year at the value so placed upon it by the assessors, provided classification in accordance with the provisions of sections 12-96 to 12-100, inclusive, shall be granted by the State Forester prior to the completion and filing of such list by the assessors.

(1949 Rev., S. 1786.)



Section 12-103 - Appeals.

The owner of such land may appeal to the superior court for the judicial district in which such property is situated, from the valuation of the assessors, both in respect to such land and the timber thereon, within the time and in the manner provided for appeals from the doings of boards of assessment appeals. If the town within which land classified by the State Forester as forest land is situated claims that such land is not intended by the owner thereof in good faith to be used for forestry purposes, such town may appeal from the decision of the State Forester so classifying such land to said court. The owner of such land may also appeal to said court from the decision of the State Forester refusing such classification. Such appeals shall be taken within thirty days after the filing of the certificate of classification in the office of the assessor of such town or the refusal of such classification, as the case may be, and shall be brought by petition in writing with proper citation, signed by competent authority, to the adverse parties, at least twelve days before the return day. Said court shall have the same powers in respect to such appeals as are provided by section 12-117a.

(1949 Rev., S. 1787; 1963, P.A. 423, S. 3; P.A. 76-436, S. 303, 681; P.A. 78-280, S. 1, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 44, 68; P.A. 99-215, S. 24, 29; P.A. 00-18, S. 2, 3.)

History: 1963 act changed reference to filing of certificate in town clerk’s office to filing in assessor’s office; P.A. 76-436 substituted superior court for court of common pleas and included reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 95-283 replaced board of tax review with board of assessment appeals and provided that appeals be taken to the judicial district of Hartford-New Britain instead of the district in which the land is located, effective July 6, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 00-18 provided that owner may appeal to superior court in judicial district where property is situated, effective July 1, 2000.



Section 12-104 to 12-107 - Tree-growth land: Certificate by State Forester; taxation; revocation of certificate; when owner may cut wood.

Sections 12-104 to 12-107, inclusive, are repealed.

(1949 Rev., S. 1788–1791; 1963, P.A. 490, S. 13.)



Section 12-107a - Declaration of policy.

It is hereby declared (1) that it is in the public interest to encourage the preservation of farm land, forest land, open space land and maritime heritage land in order to maintain a readily available source of food and farm products close to the metropolitan areas of the state, to conserve the state’s natural resources and to provide for the welfare and happiness of the inhabitants of the state, (2) that it is in the public interest to prevent the forced conversion of farm land, forest land, open space land and maritime heritage land to more intensive uses as the result of economic pressures caused by the assessment thereof for purposes of property taxation at values incompatible with their preservation as such farm land, forest land, open space land and maritime heritage land, and (3) that the necessity in the public interest of the enactment of the provisions of sections 12-107b to 12-107e, inclusive, 12-107g and 12-504f is a matter of legislative determination.

(1963, P.A. 490, S. 1; P.A. 98-157, S. 14(b), 15; P.A. 05-190, S. 2; P.A. 07-127, S. 3.)

History: P.A. 98-157 repealed Sec. 7-131c and specifically mandated deletion of reference to that section in Sec. 12-107a, effective July 1, 1998; P.A. 05-190 added reference to Sec. 12-504f and changed alphabetic designators to numeric designators, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date; P.A. 07-127 added references to maritime heritage land and reference to Sec. 12-107g, effective July 1, 2007.

Cited. 3 CA 53.

Loam and gravel business defeats purpose set forth in section and land used for “loam farming” does not qualify as farm land. 26 CS 162. Intention of legislature was to grant special tax treatment privileges for land devoted for agricultural use. 28 CS 97. Cited. 34 CS 52.



Section 12-107b - Definitions.

When used in sections 12-107a to 12-107e, inclusive, and 12-107g:

(1) The term “farm land” means any tract or tracts of land, including woodland and wasteland, constituting a farm unit;

(2) The term “forest land” means any tract or tracts of land aggregating twenty-five acres or more in area bearing tree growth that conforms to the forest stocking, distribution and condition standards established by the State Forester pursuant to subsection (a) of section 12-107d, and consisting of (A) one tract of land of twenty-five or more contiguous acres, which acres may be in contiguous municipalities, (B) two or more tracts of land aggregating twenty-five acres or more in which no single component tract shall consist of less than ten acres, or (C) any tract of land which is contiguous to a tract owned by the same owner and has been classified as forest land pursuant to this section;

(3) The term “open space land” means any area of land, including forest land, land designated as wetland under section 22a-30 and not excluding farm land, the preservation or restriction of the use of which would (A) maintain and enhance the conservation of natural or scenic resources, (B) protect natural streams or water supply, (C) promote conservation of soils, wetlands, beaches or tidal marshes, (D) enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations or sanctuaries or other open spaces, (E) enhance public recreation opportunities, (F) preserve historic sites, or (G) promote orderly urban or suburban development;

(4) The word “municipality” means any town, consolidated town and city, or consolidated town and borough;

(5) The term “planning commission” means a planning commission created pursuant to section 8-19;

(6) The term “plan of conservation and development” means a plan of development, including any amendment thereto, prepared or adopted pursuant to section 8-23;

(7) The term “certified forester” means a practitioner certified as a forester pursuant to section 23-65h; and

(8) The term “maritime heritage land” means that portion of waterfront real property owned by a commercial lobster fisherman licensed pursuant to title 26, when such portion of such property is used by such fisherman for commercial lobstering purposes, provided in the tax year of the owner ending immediately prior to any assessment date with respect to which application is submitted pursuant to section 12-107g, not less than fifty per cent of the adjusted gross income of such fisherman, as determined for purposes of the federal income tax, is derived from commercial lobster fishing, subject to proof satisfactory to the assessor in the town in which such application is submitted. “Maritime heritage land” does not include buildings not used exclusively by such fisherman for commercial lobstering purposes.

(1963, P.A. 490, S. 2; 1971, P.A. 415, S. 1; P.A. 76-278, S. 1, 2; P.A. 95-335, S. 17, 26; P.A. 98-157, S. 14(b), 15; P.A. 04-115, S. 2; P.A. 07-127, S. 4.)

History: 1971 act included land designated as wetland under definition of “open space land” in Subsec. (c); P.A. 76-278 redefined “forest land” by clarifying requirement that tract or tracts be at least twenty-five acres and providing exception for land designations made before July 1, 1976; P.A. 95-335 amended Subdiv. (f) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995; P.A. 98-157 repealed Sec. 7-131c and specifically mandated deletion of reference to that section in Sec. 12-107b, effective July 1, 1998; P.A. 04-115 redefined “forest land”, defined “certified forester” and made technical changes, effective July 1, 2004; P.A. 07-127 added reference to Sec. 12-107g and Subdiv. (8) defining “maritime heritage land”, effective July 1, 2007.

See Sec. 12-63 re rule of valuation.

Cited. 3 CA 53.

Land used for loam and gravel business does not qualify as farm land. 26 CS 162. Wooded area, detached from parcels of land used for farming, not within statutory definition of farm land. Id.

Subdiv. (1) (former Subsec. (a)):

Cited. 212 C. 727.

Subdiv. (3) (former Subsec. (c)):

Mere fact of private ownership does not disqualify land from open space classification for such ownership and use are implicit in the entire structure of open space legislation. 168 C. 466.

Cited. 34 CS 52.



Section 12-107c - Classification of land as farm land.

(a) An owner of land may apply for its classification as farm land on any grand list of a municipality by filing a written application for such classification with the assessor thereof not earlier than thirty days before or later than thirty days after the assessment date, provided in a year in which a revaluation of all real property in accordance with section 12-62 becomes effective such application may be filed not later than ninety days after such assessment date. The assessor shall determine whether such land is farm land and, if such assessor determines that it is farm land, he or she shall classify and include it as such on the grand list. In determining whether such land is farm land, such assessor shall take into account, among other things, the acreage of such land, the portion thereof in actual use for farming or agricultural operations, the productivity of such land, the gross income derived therefrom, the nature and value of the equipment used in connection therewith, and the extent to which the tracts comprising such land are contiguous.

(b) An application for classification of land as farm land shall be made upon a form prescribed by the Commissioner of Agriculture and shall set forth a description of the land, a general description of the use to which it is being put, a statement of the potential liability for tax under the provisions of sections 12-504a to 12-504f, inclusive, and such other information as the assessor may require to aid the assessor in determining whether such land qualifies for such classification.

(c) Failure to file an application for classification of land as farm land within the time limit prescribed in subsection (a) and in the manner and form prescribed in subsection (b) shall be considered a waiver of the right to such classification on such assessment list.

(d) Any person aggrieved by the denial of any application for the classification of land as farm land shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by the doings of assessors or boards of assessment appeals.

(1963, P.A. 490, S. 3; P.A. 73-585, S. 3; P.A. 77-614, S. 139, 610; P.A. 79-513, S. 1, 6; 79-610, S. 3, 47; P.A. 94-201, S. 1, 7; P.A. 95-283, S. 45, 68; P.A. 00-120, S. 2, 13; P.A. 01-195, S. 116, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-190, S. 3.)

History: P.A. 73-585 required that application include statement of potential tax liability under Secs. 12-504a to 12-504e; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-513 allowed filing of application within 90 days after assessment date in years in which revaluations become effective, effective July 1, 1979, and applicable to sale of any land classified for first time as farm, forest or open space land on or after that date; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 94-201 amended Subsec. (b) to change the officer responsible for administration of that Subsec. from the secretary of policy and management to the commissioner of agriculture, effective July 1, 1994; P.A. 95-283 amended Subsec. (d) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 00-120 amended Subsec. (a) by substituting grand list for assessment list and making technical changes, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 01-195 made technical changes in Subsecs. (a) and (b), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-190 amended Subsec. (b) by replacing reference to Sec. 12-504e with reference to Sec. 12-504f, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date.

See Sec. 12-63 re rule of valuation.

Cited. 3 CA 53.

A wooded area, detached from parcels of land used for farming, not within statutory definition of farm land. 26 CS 162. Land used for loam and gravel business does not qualify as farm land. Id. That plaintiff’s major income was from a nonfarming operation on one parcel of land did not, ipso facto, deprive two other parcels of their status as farm land. Id., 163. Where plaintiff had brought a timely appeal under Sec. 12-118 which was nonsuited, he is not entitled to rely on Sec. 52-592 to bring a new appeal on the same course of action after the two-month limitation had run, since the proceeding, involving an appeal under this section, is not the type of action which comes within the saving protection of Sec. 52-592. Id., 168. Capitalization of rentals is best method of assessment under section. 28 CS 97.



Section 12-107d - Regulations re evaluation of land as forest land. Implementation of standards and procedures. Certification requirements. Fees. Notice of termination of forest land classification. Application for classification as forest land. Appeal. Report to State Forester.

(a) Not later than June 1, 2006, the Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, regarding standards for forest stocking, distribution and conditions and procedures for evaluation by a certified forester of land proposed for classification as forest land. Standards and procedures regarding forest stocking, distribution and conditions and procedures for evaluation by a certified forester of land proposed for classification as forest land shall be implemented by the State Forester while the commissioner is in the process of establishing such regulations, provided notice of intent to adopt the regulations is published not later than twenty days after the date of implementation. The standards and procedures implemented by the State Forester shall be valid until June 1, 2006, or until regulations are adopted, whichever date is earlier.

(b) A certified forester may evaluate land proposed for classification as forest land and attest to the qualifications of such land for classification as forest land, provided such certified forester has satisfactorily completed training by and obtained a certificate from the State Forester or his or her designee related to policies and standards for evaluating land proposed for classification as forest land and, in the opinion of the State Forester, the certified forester acts in conformance with such policies and standards.

(c) An owner of land seeking classification of such land as forest land shall employ a certified forester to examine the land to determine if it conforms to forest stocking, distribution and condition standards established by the State Forester pursuant to subsection (a) of this section. If the certified forester determines that such land conforms to such standards, such forester shall issue a report to the owner of the land pursuant to subsection (g) of this section and retain one copy of the report.

(d) Fees charged by a certified forester for services to examine land and determine if said land conforms to the standards of forest stocking, distribution and condition established by the State Forester shall not be contingent upon or otherwise influenced by the classification of the land as forest land or the failure of such land to qualify for said classification.

(e) Upon termination of classification as forest land, the assessor of the municipality in which the land is located shall issue a notice of cancellation and provide a copy of such notice to the owner of the land and to the office of the assessor of any other municipality in which the owner’s land is classified as forest land.

(f) An owner of land may apply for its classification as forest land on any grand list of a municipality by filing a written application for such classification accompanied by a copy of the certified forester’s report described in subsection (g) of this section with the assessor thereof not earlier than thirty days before or later than thirty days after the assessment date and, if the assessor determines that the use of such land as forest land has not changed as of a date at or prior to the assessment date such assessor shall classify such land as forest land and include it as such on the grand list, provided in a year in which a revaluation of all real property in accordance with section 12-62 becomes effective such application may be filed not later than ninety days after such assessment date in such year.

(g) A report issued by a certified forester pursuant to subsection (c) of this section shall be on a form prescribed by the State Forester and shall set forth a description of the land, a description of the forest growth upon the land, a description of forest management activities recommended to be undertaken to maintain the land in a state of proper forest condition and such other information as the State Forester may require as measures of forest stocking, distribution and condition and shall include the name, address and certificate number of the certified forester and a signed, sworn statement that the certified forester has determined that the land proposed for classification conforms to the standards of forest stocking, distribution and condition established by the State Forester. An application to an assessor for classification of land as forest land shall be made upon a form prescribed by such assessor and approved by the Commissioner of Energy and Environmental Protection and shall set forth a description of the land and the date of the issuance of the certified forester’s report and a statement of the potential liability for tax under the provisions of sections 12-504a to 12-504e, inclusive. The certified forester’s report shall be attached to and made a part of such application. No later than October first, such application shall be submitted to the assessor.

(h) Failure to file an application for classification of land as forest land within the time limit prescribed in subsection (f) of this section and in the manner and form prescribed in subsection (g) of this section shall be considered a waiver of the right to such classification on such assessment list.

(i) The municipality within which land proposed for classification as forest land is situated or the owner of such land may appeal to the State Forester for a review of the findings of the certified forester as issued in the certified forester’s report. Such appeal shall be filed with the State Forester not later than thirty business days after the issuance of the report and shall be brought by petition in writing. The State Forester shall review the report of the certified forester and any information the certified forester relied upon in developing his or her findings and may gather additional information at his or her discretion. The State Forester shall render the results of his or her review of the certified forester’s report not later than sixty calendar days after the appeal was filed.

(j) An owner of land aggrieved by the denial of any application to the assessor of a municipality for classification of land as forest land shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by the doings of assessors or boards of assessment appeals.

(k) During the month of June each year the assessor of a municipality within which land classified as forest land is situated shall report to the State Forester, in a format prescribed by the State Forester, the total number of owners of land classified as farm land, forest land or open space land as of the most recent grand list and a listing of the parcels of land so classified showing the acreage of each parcel, the total acreage of all such parcels, the number of acres of each parcel classified as farm land, forest land or open space land, and the total acreage for all such parcels.

(1963, P.A. 490, S. 4; P.A. 73-585, S. 4; P.A. 74-187, S. 3; P.A. 76-436, S. 304, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 127; P.A. 79-513, S. 2, 6; 79-610, S. 3, 47; P.A. 95-283, S. 46, 68; 95-307, S. 6, 14; P.A. 00-120, S. 3, 13; P.A. 01-195, S. 117, 181; P.A. 04-115, S. 3; P.A. 05-190, S. 4; P.A. 11-80, S. 1.)

History: P.A. 73-585 amended Subsec. (d) to require that application include statement of potential tax liability under Secs. 12-504a to 12-504e; P.A. 74-187 deleted provisions concerning examination or reexamination of the land itself in Subsecs. (a) and (b) by state forester; P.A. 76-436 substituted superior court for court of common pleas in Subsec. (f) and included reference to judicial districts, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 deleted reference to counties; P.A. 79-513 amended Subsec. (c) to allow filing within 90 days after assessment date in years in which revaluations become effective, effective July 1, 1979, and applicable to sale of any land classified for first time as farm, forest or open space land on or after that date; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 95-283 amended Subsecs. (f) and (g) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 95-307, in Subsec. (d), transferred authority to approve the form from the Secretary of the Office of Policy and Management to the Commissioner of Environmental Protection, effective July 6, 1995; P.A. 00-120 amended Subsec. (c) by substituting grand list for assessment list and making technical changes, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 01-195 made technical changes in Subsecs. (a) to (d), effective July 11, 2001; P.A. 04-115 added new Subsec. (a) re adoption of regulations re standards of forest stocking, distribution and conditions and procedures for evaluation of land by certified forester and implementation of standards and procedures by State Forester, added new Subsec. (b) re certified forester to evaluate land for classification as forest land, and re training and mandated certification of certified foresters, redesignated existing Subsec. (a) as new Subsec. (c) and amended same to require owner of land to employ a certified forester, added new Subsec. (d) prohibiting certified forester contingent fees, deleted former Subsec. (b) re issuance of triplicate certificate, added new Subsec. (e) re municipal assessors to provide notice re termination of forest land classification, redesignated existing Subsec. (c) as new Subsec. (f) and amended provisions therein re copy of certified forester’s report and assessor’s determination, deleted former Subsec. (d) re application, added new Subsec. (g) re contents of certified forester’s report, deleted, redesignated existing Subsec. (e) as new Subsec. (h) and made technical changes therein, added new Subsec. (i) re appeals to the State Forester, deleted former Subsec. (f) re appeals, redesignated existing Subsec. (g) as new Subsec. (j) and added new Subsec. (k) re municipal assessors to report to State Forester, effective July 1, 2004; P.A. 05-190 amended Subsec. (g) to require that application be submitted to the assessor no later than October first, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (g), effective July 1, 2011.

See Sec. 12-63 re rule of valuation.

See Sec. 12-96 et seq. re forest lands.

Cited. 3 CA 53.



Section 12-107e - Classification of land as open space land.

(a) The planning commission of any municipality in preparing a plan of conservation and development for such municipality may designate upon such plan areas which it recommends for preservation as areas of open space land, provided such designation is approved by a majority vote of the legislative body of such municipality. Land included in any area so designated upon such plan as finally adopted may be classified as open space land for purposes of property taxation or payments in lieu thereof if there has been no change in the use of such area which has adversely affected its essential character as an area of open space land between the date of the adoption of such plan and the date of such classification.

(b) An owner of land included in any area designated as open space land upon any plan as finally adopted may apply for its classification as open space land on any grand list of a municipality by filing a written application for such classification with the assessor thereof not earlier than thirty days before or later than thirty days after the assessment date, provided in a year in which a revaluation of all real property in accordance with section 12-62 becomes effective such application may be filed not later than ninety days after such assessment date. The assessor shall determine whether there has been any change in the area designated as an area of open space land upon the plan of development which adversely affects its essential character as an area of open space land and, if the assessor determines that there has been no such change, said assessor shall classify such land as open space land and include it as such on the grand list. An application for classification of land as open space land shall be made upon a form prescribed by the Commissioner of Agriculture and shall set forth a description of the land, a general description of the use to which it is being put, a statement of the potential liability for tax under the provisions of section 12-504a to 12-504f, inclusive, and such other information as the assessor may require to aid in determining whether such land qualifies for such classification.

(c) Failure to file an application for classification of land as open space land within the time limit prescribed in subsection (b) of this section and in the manner and form prescribed in said subsection (b) shall be considered a waiver of the right to such classification on such assessment list.

(d) Any person aggrieved by the denial by an assessor of any application for the classification of land as open space land shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by the doings of assessors or boards of assessment appeals.

(1963, P.A. 490, S. 5; P.A. 73-585, S. 5; 73-616, S. 10; P.A. 77-614, S. 139, 610; P.A. 79-513, S. 3, 6; 79-610, S. 3, 47; P.A. 94-201, S. 2, 7; P.A. 95-283, S. 47, 68; P.A. 00-120, S. 4, 13; P.A. 01-195, S. 118, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-190, S. 5.)

History: P.A. 73-585 amended Subsec. (b) to require that application include statement of potential tax liability under Secs. 12-504a to 12-504e; P.A. 73-616 substituted “(b)” for “(a)” in Subsec. (c) re time limit; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-513 amended Subsec. (a) to require approval of designation as open space land by legislative body of municipality and amended Subsec. (b) to allow application within 90 days after assessment date in years in which revaluation becomes effective, effective July 1, 1979, and applicable to sale of any land classified for first time as farm, forest or open space land on or after that date; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 94-201 amended Subsec. (b) to change the officer responsible for administration of that Subsec. from the secretary of policy and management to the commissioner of agriculture, effective July 1, 1994; P.A. 95-283 amended Subsec. (d) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 00-120 amended Subsec. (a) to allow designation of open space land for purposes of payments in lieu of taxes and amended Subsec. (b) by substituting grand list for assessment list and making technical changes, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 01-195 made technical changes in Subsec. (b), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-190 amended Subsec. (b) by replacing reference to Sec. 12-504e with reference to Sec. 12-504f and made technical changes in Subsecs. (a) and (c), effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date.

See Sec. 12-63 re rule of valuation.

Cited. 3 CA 53; 18 CA 608.

Statute contains sufficient guidelines for planning commission and is not void for vagueness. 34 CS 52.

Subsec. (a):

Three elements are necessary to a successful application to classify land as open space: First, the land must be in an area designated in the town plan as eligible for such classification; second, the applicant must file within the statutorily mandated time period; and third, there may be no change in the use of the land between the date of the town plan’s adoption and the date of the classification. 302 C. 70. Land was within an area designated by the plan as proposed open space and, therefore, the land was eligible for open space classification. Id.

Mere fact that airport exists on a wetlands and flood hazard plain does not, on its own, entitle applicant to open space classification. 115 CA 438; judgment reversed in part, see 302 C. 70.

Subsec. (d):

Taxpayer is sufficiently aggrieved and entitled to a de novo determination of value when his property is wrongly misclassified under Subsec. and then assessed at an improper valuation, and taxpayer is not further required to establish, pursuant to Sec. 12-117a, that denial of application resulted in an overassessment. 302 C. 70.

Taxpayer who alleges aggrievement by denial of application for open space classification must establish that denial resulted in overassessment of the property. 115 CA 438; judgment reversed, see 302 C. 70.



Section 12-107f - Open space land.

(a) Declaration of policy encouraging preservation by tax-exempt organizations. It is hereby found and declared that it is in the public interest to encourage organizations which are tax-exempt for federal income tax purposes to hold open space land in perpetuity for educational, scientific, aesthetic or other equivalent passive uses, for the benefit of the public in general.

(b) Improvements exempt from state and municipal assessments or taxes. Payment of assessment or taxes by municipality. Any such open space land held in perpetuity for educational, scientific, aesthetic or other equivalent passive uses, for the benefit of the public in general, and not held or used for development for any residential, industrial or commercial purpose, by any organization to which a determination letter has been issued by the Internal Revenue Service that contributions to it are deductible under the applicable sections of the Internal Revenue Code as amended, shall not be subject to state or municipal assessments or taxes for either capital or maintenance costs for improvements or betterments capable of serving the land so held, such as water lines, sidewalks, streets and sewers. The amount of such assessments or taxes which would have been charged to such organization shall be paid out of the General Fund of such municipality and shall be financed out of regular municipal taxes.

(c) Exemption application and time limit. Determination by authority. Any owner of land who has received such a determination letter from the Internal Revenue Service may apply for exemption from any state or municipal assessment for improvements or betterments to the authority making such assessment not later than ninety days after such assessment. Said authority shall determine whether the open space land is held in perpetuity for educational, scientific, aesthetic or other equivalent passive uses, for the benefit of the public in general, and not held or used for development for any residential, industrial or commercial purpose.

(d) Form of application. An application for exemption from state or municipal assessments for improvements or betterments shall be made upon a form prescribed by the Commissioner of Agriculture and shall set forth the current status of the determination of deductibility under the applicable sections of the Internal Revenue Code, a description of the land, a general description of the current use of such land, and such other information as said authority may require to aid in determining whether such land qualifies for such exemption.

(e) Waiver by failure to file. Failure to file an application for exemption within the time limit prescribed in subsection (c) and in the manner and form prescribed in subsection (d) shall be considered a waiver of the right to such exemption with respect to the current such assessment.

(f) Appeal from denial of application for exemption. Any owner of land aggrieved by the denial of any application for exemption shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by actions of assessors or boards of assessment appeals.

(P.A. 73-583, S. 1–6; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 95-283, S. 48, 68; P.A. 99-89, S. 3, 10; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 95-283 amended Subsec. (f) to replace board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 99-89 amended Subsec. (d) by replacing Secretary of the Office of Policy and Management with Commissioner of Agriculture, effective June 3, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 12-63 re rule of valuation.



Section 12-107g - Classification of land as marine heritage land.

(a) An owner of land may apply for its classification as maritime heritage land, as defined in section 12-107b, on any grand list of a municipality by filing a written application for such classification with the assessor thereof not earlier than thirty days before or later than thirty days after the assessment date, provided in a year in which a revaluation of all real property in accordance with section 12-62 becomes effective such application may be filed not later than ninety days after such assessment date. The assessor shall determine whether such land is maritime heritage land and, if such assessor determines that it is maritime heritage land, he or she shall classify and include it as such on the grand list.

(b) An application for classification of land as maritime heritage land shall be made upon a form prescribed by the Secretary of the Office of Policy and Management and shall set forth a description of the land, a general description of the use to which it is being put, a statement of the potential liability for tax under the provisions of sections 12-504a to 12-504f, inclusive, and such other information as the assessor may require to aid the assessor in determining whether such land qualifies for such classification.

(c) Failure to file an application for classification of land as maritime heritage land within the time limit prescribed in subsection (a) of this section and in the manner and form prescribed in subsection (b) of this section shall be considered a waiver of the right to such classification on such assessment list.

(d) Any person aggrieved by the denial of any application for the classification of land as maritime heritage land shall have the same rights and remedies for appeal and relief as are provided in the general statutes for taxpayers claiming to be aggrieved by the doings of assessors or boards of assessment appeals.

(P.A. 07-127, S. 1.)

History: P.A. 07-127 effective July 1, 2007.



Section 12-108 - Stored property as property in transit.

Goods, wares and merchandise of a nonresident individual or organization not having an office or place of business in this state, shipped into this state by such nonresident individual or organization and placed in storage in the original package in a public commercial storage warehouse or on a public wharf, shall, while so in storage, be considered in transit and not subject to local property taxation, but no portion of premises, which portion is owned or leased by a consignor or consignee, shall be deemed a public warehouse.

(1953, S. 1069d.)

See Sec. 12-95a re exemption of merchandise in transit in warehouses.



Section 12-109 - Listing and valuation of tax-exempt property.

All property exempted from taxation except public highways, streets and bridges, shall be listed, valued and assessed annually by the assessor of each municipality and such valuation shall be added by the assessor to the grand list in such manner as to be separate from the valuation of property not exempted from taxation.

(1949 Rev., S. 1792; 1957, P.A. 13, S. 69; 1963, P.A. 490, S. 12; P.A. 74-233.)

History: 1963 act added specific reference to farm land, forest land, and open space land; P.A. 74-233 replaced former provisions re valuation of property which is exempt under special act provisions and listing of such property in abstract book with provision that all tax-exempt property, except public highways, streets and bridges be listed, valued and assessed annually and added to grand list in separate category.



Section 12-110 - Sessions of board of assessment appeals.

(a) The board of assessment appeals in each town shall meet at least once in the month of September, annually, provided any meeting in the month of September shall be for the sole purpose of hearing appeals related to the assessment of motor vehicles, and shall give notice of the time and place of such meetings by posting it at least ten days before the first meeting in the office of the town clerk, and publishing it in some newspaper published therein or, if no newspaper is published in such town, in a newspaper having a general circulation in such town. Such meetings shall be held on business days, which may be Saturdays, the last not later than the last business day in the month of September, on or before which date such board shall complete the duties imposed upon it.

(b) The board of assessment appeals in each town shall meet in the month of March to hear appeals related to the assessment of property. Any such meeting shall be held on business days, which may be Saturdays, the last not later than the last business day in the month of March, on or before which date such board shall complete the duties imposed upon it.

(1949 Rev., S. 1793; 1949, 1951, S. 1070d; 1957, P.A. 263, S. 1; P.A. 79-412, S. 1, 3; P.A. 84-146, S. 7; P.A. 95-283, S. 49, 68.)

History: P.A. 79-412 added requirement that September meeting be held to hear appeals concerning motor vehicle assessments, effective June 12, 1979, and applicable to assessment list in any town for 1979 and any assessment list thereafter; P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 95-283 replaced board of tax review with board of assessment appeals effective July 6, 1995, deleted requirement for meeting in February and the requirement for posting notice of meetings on public signposts and added Subsec. (b) re required meeting during the month of March, effective July 6, 1995.

See Sec. 12-117 re time extension for completion of duties of board of tax review.

Cited. 13 CA 584.



Section 12-111 - Appeals to board of assessment appeals.

(a) Any person, including any lessee of real property whose lease has been recorded as provided in section 47-19 and who is bound under the terms of a lease to pay real property taxes and any person to whom title to such property has been transferred since the assessment date, claiming to be aggrieved by the doings of the assessors of such town may appeal therefrom to the board of assessment appeals. Such appeal shall be filed, in writing, on or before February twentieth. The written appeal shall include, but is not limited to, the property owner’s name, name and position of the signer, description of the property which is the subject of the appeal, name and mailing address of the party to be sent all correspondence by the board of assessment appeals, reason for the appeal, appellant’s estimate of value, signature of property owner, or duly authorized agent of the property owner, and date of signature. The board shall notify each aggrieved taxpayer who filed a written appeal in the proper form and in a timely manner, no later than March first immediately following the assessment date, of the date, time and place of the appeal hearing. Such notice shall be sent no later than seven calendar days preceding the hearing date except that the board may elect not to conduct an appeal hearing for any commercial, industrial, utility or apartment property with an assessed value greater than one million dollars. The board shall, not later than March first, notify the appellant that the board has elected not to conduct an appeal hearing. An appellant whose appeal will not be heard by the board may appeal directly to the Superior Court pursuant to section 12-117a. The board shall determine all appeals for which the board conducts an appeal hearing and send written notification of the final determination of such appeals to each such person within one week after such determination has been made. Such written notification shall include information describing the property owner’s right to appeal the determination of such board. Such board may equalize and adjust the grand list of such town and may increase or decrease the assessment of any taxable property or interest therein and may add an assessment for property omitted by the assessors which should be added thereto; and may add to the grand list the name of any person omitted by the assessors and owning taxable property in such town, placing therein all property liable to taxation which it has reason to believe is owned by such person, at the percentage of its actual valuation, as determined by the assessors in accordance with the provisions of sections 12-64 and 12-71, from the best information that it can obtain, and if such property should have been included in the declaration, as required by section 12-42 or 12-43, it shall add thereto twenty-five per cent of such assessment; but, before proceeding to increase the assessment of any person or to add to the grand list the name of any person so omitted, it shall mail to such person, postage paid, at least one week before making such increase or addition, a written or printed notice addressed to such person at the town in which such person resides, to appear before such board and show cause why such increase or addition should not be made. When the board increases or decreases the gross assessment of any taxable real property or interest therein, the amount of such gross assessment shall be fixed until the assessment year in which the municipality next implements a revaluation of all real property pursuant to section 12-62, unless the assessor increases or decreases the gross assessment of the property to (1) comply with an order of a court of jurisdiction, (2) reflect an addition for new construction, (3) reflect a reduction for damage or demolition, or (4) correct a factual error by issuance of a certificate of correction. Notwithstanding the provisions of this subsection, if, prior to the next revaluation, the assessor increases or decreases a gross assessment established by the board for any other reason, the assessor shall submit a written explanation to the board setting forth the reason for such increase or decrease. The assessor shall also append the written explanation to the property card for the real estate parcel whose gross assessment was increased or decreased.

(b) If an extension is granted to any assessor or board of assessors pursuant to section 12-117, the date by which a taxpayer shall be required to submit a written request for appeal to the board of assessment appeals shall be extended to March twentieth and said board shall conduct hearings regarding such requests during the month of April. The board shall send notification to the taxpayer of the time and date of an appeal hearing at least seven calendar days preceding the hearing date, but no later than the first day of April. If the board elects not to hear an appeal for commercial, industrial, utility or apartment property described in subsection (a) of this section, the board shall notify the taxpayer of such decision no later than the first day of April.

(1949 Rev., S. 1794; 1957, P.A. 673, S. 9; 1963, P.A. 458; February, 1965, P.A. 65, S. 1; 1967, P.A. 50; P.A. 87-245, S. 6, 10; P.A. 95-283, S. 50, 68; P.A. 96-171, S. 11, 16; P.A. 00-120, S. 6, 13; P.A. 01-195, S. 119, 181; P.A. 03-269, S. 3; P.A. 09-196, S. 1.)

History: 1963 act added requirement of written report of decisions on appeals within one week of determination; 1965 act included appeals by lessees who, according to terms of lease, are responsible for payment of property taxes; 1967 act included appeals by persons receiving title since assessment date; P.A. 87-245 increased penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 95-283 changed name of board of tax review to board of assessment appeals, required appeals to be filed on or before February twentieth, in writing, added requirements for the written appeal and notification requirements, effective July 6, 1995; P.A. 96-171 required the board to “send written notification of” the final determination of all appeals, rather than “report in writing” such determination, and required the notice to include information describing the property owner’s right to appeal the determination of the board, effective May 31, 1996; P.A. 00-120 substituted grand list for assessment list and made technical changes, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 01-195 made technical changes for the purposes of gender neutrality, effective July 11, 2001; P.A. 03-269 designated existing provisions as Subsec. (a) and added new Subsec. (b) re effect on appeals of extensions of time granted to assessors, effective July 1, 2003; P.A. 09-196 amended Subsec. (a) by increasing the assessed value of property for which the board may elect not to conduct an appeal hearing from $500,000 to $1,000,000, by providing that appellant whose appeal will not be heard by the board may appeal directly to the Superior Court and by adding language re increasing or decreasing the gross assessment of any taxable real property or interest therein.

Cited. 8 CA 209; 21 CA 275; 26 CA 545; 29 CA 97; 42 CA 318; 44 CA 517.

Improper to test amount of assessment in an action to collect unpaid taxes. 4 CS 391. Grounds of appeal from board of relief reviewed. 6 CS 505. Discussed. 32 CS 139. Cited. 39 CS 142; 43 CS 297.

Subsec. (a):

Prior notice required is a mandatory condition precedent to board’s decision to increase property tax assessment; if legal notice is not provided, board’s decision is illegal within meaning of Sec. 12-119. 109 CA 287.



Section 12-112 - Limit of time for appeals.

No appeal from the doings of the assessors in any town shall be heard or entertained by the board of assessment appeals unless referred to it at one of its meetings during the month of September in the case of an appeal related to motor vehicle assessment or unless written appeal is made on or before February twentieth in accordance with the provisions of section 12-111.

(1949 Rev., S. 1795; 1953, S. 1072d; 1957, P.A. 263, S. 2; P.A. 79-412, S. 2, 3; P.A. 90-230, S. 18, 101; P.A. 95-283, S. 51, 68.)

History: P.A. 79-412 included reference to September meeting for motor vehicle assessment appeals, effective June 12, 1979, and applicable to assessment list in any town for 1979 and any assessment list thereafter; P.A. 90-230 made a technical correction; P.A. 95-283 changed name of board of tax review to board of assessment appeals, deleted the requirement for February meeting and added provision re written appeal by February twentieth in accordance with Sec. 12-111, effective July 6, 1995.

Cited. 13 CA 584; 29 CA 97.

Provides for speedy determination. 4 CS 391. Cited. 6 CS 505.



Section 12-113 - When board of assessment appeals may reduce assessment.

The board of assessment appeals may reduce the assessment of any person as reflected on the grand list by reducing the valuation, number, quantity or amount of any item of estate therein, or by deleting any item which ought not to be retained in it, provided any such reduction or deletion shall be recorded in the minutes of the meeting of said board. The board of assessment appeals shall not reduce the valuation or assessment of property on the grand list belonging to any person who does not appear at a hearing before the board of assessment appeals, either in person or by such person’s attorney or agent, and offer or consent to be sworn before it and answer all questions touching such person’s taxable property situated in the town.

(1949 Rev., S. 1796; 1959, P.A. 436; February, 1965, P.A. 18; P.A. 79-17, S. 1, 3; P.A. 95-283, S. 52, 68; P.A. 99-189, S. 13, 20; P.A. 00-120, S. 7, 13.)

History: 1959 act eliminated distinction between residents and nonresidents as to appearing before board; 1965 act added reference to “consent” to be sworn; P.A. 79-17 substituted deletion of item for erasure and specified how reductions and deletions to be marked on list, effective April 3, 1979, and applicable to assessment list in any town for 1979 and any assessment list thereafter; P.A. 95-283 changed name of board of tax review to board of assessment appeals, effective July 6, 1995; P.A. 99-189 made technical changes and clarified when the board of assessment appeals can reduce the assessment of a taxpayer, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 00-120 eliminated provision specifying how a reduction or deletion is to be made and specified that a reduction or deletion is to be recorded in the minutes, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000.

Cited. 29 CA 97.

Failure of appellant from board of relief to appear and be sworn before board not sufficient to prevent hearing on appeal; may affect relief by court. 2 CS 142.



Section 12-114 - Adjustment of assessment by board of assessment appeals.

The board of assessment appeals may adjust the assessment of personal property belonging to any person, or the valuation, number, quantity or amount of any item of property reflected therein, even if such person has refused or unnecessarily neglected to give in such person’s declaration to the assessors as prescribed by law. No such adjustment shall be made until the board receives the information necessary to substantiate such adjustment in accordance with subsection (c) of section 12-53. Any assessment adjusted by such board under the provisions of this section shall be subject to the penalties provided in section 12-41.

(1949 Rev., S. 1798; P.A. 79-17, S. 2, 3; P.A. 95-283, S. 53, 68; P.A. 99-189, S. 14, 20; P.A. 00-120, S. 8, 13; P.A. 01-195, S. 120, 181.)

History: P.A. 79-17 substituted “delete” for “erase”, effective April 3, 1979, and applicable to assessment list in any town for 1979 and any assessment list thereafter; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 99-189 made technical changes re “declaration”, allowed board of assessment appeals to adjust the assessment if taxpayer did not file a declaration, required information to substantiate adjustment in accordance with Sec. 12-53(b) and subjected adjusted assessment to penalties provided in Sec. 12-41, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 00-120 replaced reference to Sec. 12-53(b) with reference to Sec. 12-53(c), effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 01-195 made a technical change, effective July 11, 2001.



Section 12-115 - Addition to grand list by board of assessment appeals.

The board of assessment appeals in any town or city may, within three months from the date prescribed by law for the completion of its duties, as set forth in section 12-111, add to the grand list of a town any taxable property which has been omitted by the assessor or board of assessors or the board of assessment appeals, which shall reflect for each owner of such property, an assessment at seventy per cent of the present true and actual value of such owner’s taxable property from the best information that it can obtain, and if the owner failed to file the declaration as prescribed by law, shall add thereto twenty-five per cent of such assessment. Such board of assessment appeals shall mail to such owner at the last known address of the owner, postage paid, within one week after the completion of such supplemental additions to the grand list, a written or printed notice to appear before such board at a stated time and place and show cause why such property should not be added to such grand list. Any person aggrieved by the action of such board may, within two months from the time of such action, have the same right of appeal to the Superior Court as provided by section 12-117a. The authority designated by section 12-130 shall make and sign a rate bill for such supplemental additions to the grand list and a warrant with respect to such additions which shall be forwarded by the tax collector to such person, and such collector shall have the same powers for the collection of the tax based on such supplemental additions to such list as for the collection of other taxes.

(1949 Rev., S. 1799; 1957, P.A. 673, S. 10; P.A. 76-436, S. 305, 681; P.A. 86-102, S. 1, 2; P.A. 87-245, S. 7, 10; P.A. 95-283, S. 54, 68; P.A. 99-189, S. 15, 20.)

History: P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 86-102 added provision that a supplemental list of taxable property omitted from the list of the owner thereof, and prepared for such owner by the board of tax review, shall be determined at 70% of present true and actual value and 10% of such value shall be added only if the owner failed to file such list; P.A. 87-245 increased penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 95-283 replaced board of tax review with board of assessment appeals and made technical changes, effective July 6, 1995; P.A. 99-189 made technical changes re “declaration” and provided that tax collector forward rate bill for supplemental additions, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.

Cited. 29 CA 97.



Section 12-116 - Assessment and taxation under special acts.

Wherever under the provisions of any special act relating to the assessment and taxation of real and personal property, such assessment and taxation is based on the actual valuation of such property, such assessment and taxation shall be based on such uniform percentage of such actual valuation as the assessors of the municipality determine.

(1957, P.A. 673, S. 11.)



Section 12-117 - Extension of time for completion of duties of assessors and board of assessment appeals.

(a) The period prescribed by law for the completion of the duties of any assessor, board of assessors or board of assessment appeals may, for due cause shown, be extended by the chief executive officer of the town for a period not exceeding one month, and in the case of the board of assessment appeals in any town in the assessment year in which a revaluation, pursuant to section 12-62, is required to be effective, such period shall be extended by said chief executive officer for a period not exceeding two months. Not later than two weeks after granting an extension as provided under this subsection, the chief executive officer shall send written notice of the extension to the Secretary of the Office of Policy and Management.

(b) If, in the assessment year in which a revaluation is required to be effective, the Secretary of the Office of Policy and Management determines, on the basis of information provided, in writing, by the board of assessment appeals and the chief executive officer, that the number of appeals pending before such board is such as to preclude fair and equitable consideration of such appeals within the extended period of time provided under subsection (a) of this section, the secretary may authorize a postponement of the implementation of said revaluation until the assessment day next ensuing. If the secretary authorizes such postponement, the town shall not be subject to the penalty provisions of subsection (d) of section 12-62. Upon receipt of the secretary’s notice of authorization, the assessor shall revise the real property grand list for the assessment year with respect to which such postponement is applicable, to reflect assessments for such property effective in the assessment year immediately preceding. The real property grand list from which such appeals are taken shall then become the real property grand list for the assessment day next ensuing, subject only to transfers of ownership, additions for new construction, reductions for demolitions and such adjustments as are authorized by the board of assessment appeals, unless the assessor revalues all real property for said assessment day in accordance with section 12-62. The secretary shall not grant an authorization to a town, pursuant to this subsection, in consecutive years.

(c) During any assessment year in which the provisions of subsection (b) of this section become applicable, the assessor or board of assessors shall, not later than thirty days after the date on which the Secretary of the Office of Policy and Management authorizes the postponement of revaluation, complete the grand list as required by subsection (b) of this section. An increase notice shall be prepared in the manner prescribed by section 12-55, and mailed, not later than the tenth day after the completion of said grand list, to each owner whose property valuation on said grand list increased above the valuation of such property in the last-preceding assessment year. Notwithstanding the provisions of section 12-112, any owner may appeal such increase to the board of assessment appeals not later than thirty days after the date of such notice. If the assessor or board of assessors fails to comply with the notice requirements in this subsection, any such increase shall not take effect until the next succeeding assessment date.

(1951, S. 1071d; 1967, P.A. 711; P.A. 77-309; 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 88-337, S. 4, 5; P.A. 95-283, S. 55, 68; P.A. 96-1, S. 2, 5; 96-171, S. 12, 16; P.A. 97-280, S. 5, 8; P.A. 98-242, S. 1, 9; P.A. 00-120, S. 9, 13; P.A. 01-195, S. 121, 181; P.A. 03-269, S. 4; P.A. 06-148, S. 3.)

History: 1967 act authorized use of prior list for assessments if appeals too numerous for equitable consideration except for transfers of ownership, additions for new construction and reductions for demolitions; P.A. 77-309 allowed two-month extension for board of tax review in year following revaluation; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 88-337 provided that a town need not revert to the list from which appeals were taken if, in the intervening time period, it has completed a revaluation; P.A. 95-283 divided section into Subsecs. (a) and (b), changed name of board of tax review to board of assessment appeals, added provision to Subsec. (a) re time period for appeal and transmission of abstract if extension is granted, and added new Subsec. (c) re notice provisions for increase of valuation and appeal requirements, effective July 6, 1995; P.A. 96-1 amended Subsec. (a) by allowing taxpayers a time extension for filing appeals if assessor’s deadline has been extended, effective March 6, 1996, and applicable to assessment years of municipalities commencing on or after October 1, 1995; P.A. 96-171 amended Subsec. (c) to replace provision requiring the notice to be delivered within the time prescribed in Sec. 12-55 with provision requiring the notice to be sent not earlier than the date on which said Secretary grants his authorization and not later than the tenth day following the date on which the assessor completes the list and to add provision that if the increase notice is sent later than the prescribed time period the increase becomes effective on the next succeeding grand list, effective May 31, 1996; P.A. 97-280 added Subsec. (a)(2) re extension if town fails to adopt its budget within statutory time, limit effective June 27, 1997; P.A. 98-242 changed requirement that the Office of Policy and Management approve requests for extensions under Subsec. (a)(1) or (2) to approval by the chief executive officer of the municipality, with written notice to Secretary of the Office of Policy and Management, effective June 8, 1998; P.A. 00-120 amended Subsec. (a) to replace reference to abstract of the assessment list with reference to report of the grand list, and amended Subsecs. (b) and (c) to specify references to grand list, effective May 26, 2000, and applicable to assessment years commencing October 1, 2000; P.A. 01-195 made technical changes for the purposes of gender neutrality in Subsec. (c), effective July 11, 2001; P.A. 03-269 amended Subsec. (a) to delete provisions re extension of date to submit request for appeal, notice of time and date of hearing, notice of decision not to hear appeal and extension of time for completion of duties of assessors or board of assessment appeals in town which fails to adopt budget in time prescribed, and made technical changes in Subsecs. (a) and (b), effective July 1, 2003; P.A. 06-148 amended Subsec. (a) to clarify when extension is available and require chief executive officer to grant such extension, and replaced former Subsecs. (b) and (c) with new Subsecs. (b) and (c) re postponement by Office of Policy and Management of implementation of revaluation and town actions upon grant of such postponement, effective June 6, 2006, and applicable to assessment years commencing on or after October 1, 2006.

Trial court did not improperly fail to consider doctrine of assemblage in determining number of usable acres and fair market value of plaintiff’s property. 93 CA 120.

Cited. 33 CS 175.



Section 12-117a - Appeals from boards of tax review or boards of assessment appeals.

Any person, including any lessee of real property whose lease has been recorded as provided in section 47-19 and who is bound under the terms of his lease to pay real property taxes, claiming to be aggrieved by the action of the board of tax review or the board of assessment appeals, as the case may be, in any town or city may, within two months from the date of the mailing of notice of such action, make application, in the nature of an appeal therefrom, with respect to the assessment list for the assessment year commencing October 1, 1989, October 1, 1990, October 1, 1991, October 1, 1992, October 1, 1993, October 1, 1994, or October 1, 1995, and with respect to the assessment list for assessment years thereafter, to the superior court for the judicial district in which such town or city is situated, which shall be accompanied by a citation to such town or city to appear before said court. Such citation shall be signed by the same authority and such appeal shall be returnable at the same time and served and returned in the same manner as is required in case of a summons in a civil action. The authority issuing the citation shall take from the applicant a bond or recognizance to such town or city, with surety, to prosecute the application to effect and to comply with and conform to the orders and decrees of the court in the premises. Any such application shall be a preferred case, to be heard, unless good cause appears to the contrary, at the first session, by the court or by a committee appointed by the court. The pendency of such application shall not suspend an action by such town or city to collect not more than seventy-five per cent of the tax so assessed or not more than ninety per cent of such tax with respect to any real property for which the assessed value is five hundred thousand dollars or more, and upon which such appeal is taken. If, during the pendency of such appeal, a new assessment year begins, the applicant may amend his application as to any matter therein, including an appeal for such new year, which is affected by the inception of such new year and such applicant need not appear before the board of tax review or board of assessment appeals, as the case may be, to make such amendment effective. The court shall have power to grant such relief as to justice and equity appertains, upon such terms and in such manner and form as appear equitable, and, if the application appears to have been made without probable cause, may tax double or triple costs, as the case appears to demand; and, upon all such applications, costs may be taxed at the discretion of the court. If the assessment made by the board of tax review or board of assessment appeals, as the case may be, is reduced by said court, the applicant shall be reimbursed by the town or city for any overpayment of taxes, together with interest and any costs awarded by the court, or, at the applicant’s option, shall be granted a tax credit for such overpayment, interest and any costs awarded by the court. Upon motion, said court shall, in event of such overpayment, enter judgment in favor of such applicant and against such city or town for the whole amount of such overpayment, less any lien recording fees incurred under sections 7-34a and 12-176, together with interest and any costs awarded by the court. The amount to which the assessment is so reduced shall be the assessed value of such property on the grand lists for succeeding years until the tax assessor finds that the value of the applicant’s property has increased or decreased.

(P.A. 88-230, S. 1, 12; P.A. 89-231, S. 4, 5; P.A. 90-98, S. 1, 2; 90-266, S. 4, 6; P.A. 91-221, S. 4, 5; P.A. 92-254, S. 4, 6; P.A. 93-95, S. 4, 5; 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 17, 68; P.A. 96-1, S. 3–5; 96-261, S. 1, 3, 4; P.A. 13-276, S. 5.)

History: P.A. 90-266 extended applicability to assessment list for year commencing October 1, 1990, effective June 8, 1990, and applicable to appeals from boards of tax review for assessment years commencing October 1, 1989, and October 1, 1990; P.A. 91-221 extended applicability to assessment list for year commencing October 1, 1991, effective June 10, 1991, and applicable to appeals from boards of tax review for assessment years commencing October 1, 1989, October 1, 1990, and October 1, 1991; P.A. 92-254 extended applicability to assessment list for year commencing October 1, 1992, effective June 3, 1992, and applicable to appeals from boards of tax review for assessment years commencing October 1, 1989, October 1, 1990, October 1, 1991, and October 1, 1992; P.A. 93-95 extended applicability to assessment list for year commencing October 1, 1993, or October 1, 1994, effective June 2, 1993, and applicable to appeals from the board of tax review in any municipality for the assessment years commencing on October first in 1989, 1990, 1991, 1992, 1993 and 1994; P.A. 95-283 changed location of appeal from the judicial district in which the town or city is located to the judicial district of Hartford-New Britain and changed the name of the board of tax review to the board of assessment appeals, effective October 1, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1998). P.A. 96-1 repealed changes made by public act 95-283 and revised wording of previously existing law, effective March 6, 1996, and applicable to assessment years of municipalities commencing on or after October 1, 1995; P.A. 96-261 also repealed changes made by P.A. 95-283 and made technical change in previously existing law, effective June 10, 1996; P.A. 13-276 added provision re subtraction of lien recording fees from amount of judgment for overpayment of taxes.



Section 12-118 - Appeals from Connecticut Appeals Board for Property Valuation.

Section 12-118 is repealed, effective July 6, 1995.

(1949 Rev., S. 1800; February, 1965, P.A. 65, S. 2; 299; 1967, P.A. 5; 1969, P.A. 318, S. 1; P.A. 74-183, S. 189, 291; P.A. 76-436, S. 165, 681; P.A. 78-280, S. 1, 127; P.A. 79-597, S. 1, 2; P.A. 87-404, S. 9, 11; P.A. 95-283, S. 67, 68.)



Section 12-118a - Validation of pending appeals.

Section 12-118a is repealed, effective October 1, 2002.

(1969, P.A. 318, S. 2; S.A. 02-12, S. 1.)



Section 12-119 - Remedy when property wrongfully assessed.

When it is claimed that a tax has been laid on property not taxable in the town or city in whose tax list such property was set, or that a tax laid on property was computed on an assessment which, under all the circumstances, was manifestly excessive and could not have been arrived at except by disregarding the provisions of the statutes for determining the valuation of such property, the owner thereof or any lessee thereof whose lease has been recorded as provided in section 47-19 and who is bound under the terms of his lease to pay real property taxes, prior to the payment of such tax, may, in addition to the other remedies provided by law, make application for relief to the superior court for the judicial district in which such town or city is situated. Such application may be made within one year from the date as of which the property was last evaluated for purposes of taxation and shall be served and returned in the same manner as is required in the case of a summons in a civil action, and the pendency of such application shall not suspend action upon the tax against the applicant. In all such actions, the Superior Court shall have power to grant such relief upon such terms and in such manner and form as to justice and equity appertains, and costs may be taxed at the discretion of the court. If such assessment is reduced by said court, the applicant shall be reimbursed by the town or city for any overpayment of taxes in accordance with the judgment of said court.

(1949 Rev., S. 1801; February, 1965, P.A. 65, S. 3; P.A. 76-436, S. 306, 681; P.A. 78-280, S. 1, 127; P.A. 81-472, S. 126, 159.)

History: 1965 act allowed applications for relief by lessees who, according to terms of lease, are responsible for property tax payments; P.A. 76-436 substituted superior court for court of common pleas and included reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 81-472 made technical changes.

Cited. 6 CA 330; 7 CA 496; 15 CA 513; Id., 752; 21 CA 275; 26 CA 545; 35 CA 269; 40 CA 64; 43 CA 169; 44 CA 494; Id., 517. Statute applies to owners of easements including flowage rights. 53 CA 142. Declaratory judgment action predicated on section is subject to section’s one-year statute of limitations. 54 CA 284. Statute allows taxpayer to challenge illegal assessment outside prior statutorily mandated revaluation period and such appeal does not constitute impermissible request for interim revaluation. 85 CA 480. Section creates cause of action for taxpayer aggrieved by excessive and wrongful valuation of property, but there is no private right of action for taxpayer against municipal officials in individual capacities for alleged wrongdoing in tax assessment of property not owned or leased by or directly connected to taxpayer. 119 CA 453.

Fair and actual value is not to be found at depression’s bottom nor at prosperity’s top. 4 CS 69. The superior court will not inquire into an assessment in an action to collect unpaid taxes. Id., 391. Assessment is the total of all the taxable items and it does not follow that it is “manifestly excessive” because a single item is overvalued. 5 CS 467. Cited. 8 CS 540. Voluntary payment during pendency of application for relief does not preclude right to refund for excess. Id., 295. Relief from assessment not precluded by payment made before application filed. 9 CS 524. Valuation other than “true and actual” is illegal. 11 CS 480. Remedy different than that under Sec. 12-118; it is directed against the collection of an illegal tax. 12 CS 382. Declaratory judgment is one of the other “remedies”. 14 CS 119. Equitable remedy for overvaluation in assessment is precluded. 16 CS 48. Taxpayer claiming to be aggrieved by assessment of tax under Sec. 12-58 may seek relief as provided by this section or Sec. 12-118 or may pay the tax, under proper protest, and sue to recover such money as was illegally paid. He may not, in an action to collect the tax, contest the valuation placed on his property. 25 CS 467. Cited. 32 CS 82. Discussed. Id., 139. Cited. 39 CS 142; 43 CS 297.



Section 12-119a - Waiver of addition to assessments. Municipal option to reduce addition to assessments.

(a) Any municipality may, by ordinance, provide that the assessor or board of assessors, in the case of any amount added to an assessment pursuant to section 12-42, 12-43 or 12-53, or the board of assessment appeals, in the case of any amount added to an assessment pursuant to section 12-111 or 12-115, may waive the addition to any assessment of the twenty-five per cent additional amount. Any such ordinance shall delineate the reasons for which such waiver may be granted and shall provide for the publication of a list of all such waivers granted.

(b) Any municipality may, by ordinance, provide that the additional amount added to any assessment pursuant to section 12-42, 12-43, 12-53, 12-111 or 12-115 shall equal ten per cent of a taxpayer’s assessment rather than the twenty-five per cent additional amount as required by said sections. Such ordinance shall specify that a ten per cent addition to any assessment shall be allowed only if (1) a taxpayer filed a personal property declaration within the time period designated in section 12-41, and (2) the declaration as filed included complete and accurate information as to the total number and types of items of property subject to taxation in the taxpayer’s name. A taxpayer shall be required to establish to the satisfaction of the assessor, board of assessors or board of assessment appeals, as the case may be, that the conditions set forth in the ordinance have been met.

(P.A. 87-245, S. 9, 10; P.A. 95-283, S. 56, 68; P.A. 99-189, S. 16, 20.)

History: P.A. 87-245 effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 99-189 designated existing provisions as Subsec. (a), adding reference to Sec. 12-43 therein, and added new Subsec. (b) to allow municipalities by ordinance to establish a 10% penalty instead of the required 25% penalty under certain conditions, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999.



Section 12-120 - Assessor or board of assessors to send abstract of assessment lists to Secretary of the Office of Policy and Management.

The assessor or board of assessors of each town, after the assessment lists have been examined and corrected by the board of assessment appeals, shall, on or before the first day of May, annually, transmit to the Secretary of the Office of Policy and Management an abstract of such lists, including the twenty-five per cent added by the assessor, board of assessors or board of assessment appeals, made in accordance with forms which shall be furnished by the secretary, at least thirty days before the date on which they are to be filed. Such form shall be designed to reduce paperwork requirements for the assessor or board of assessors. Prior to such transmittal and the making of such abstract, the assessor or board of assessors shall correct any clerical error which appears upon any such corrected assessment list. Any assessor who or board of assessors which neglects to transmit to the Secretary of the Office of Policy and Management an abstract of assessment lists as required by this section shall forfeit one hundred dollars to the state, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54.

(1949 Rev., S. 1802; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 85-385, S. 2; P.A. 87-115, S. 2, 8; 87-245, S. 8, 10; P.A. 93-434, S. 9, 20; P.A. 95-283, S. 57, 68; P.A. 96-34, S. 1, 2; P.A. 97-244, S. 10, 13.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 85-385 required assessors, rather than town clerk, to correct clerical errors on assessment list prior to its transmittal and the making of an abstract; P.A. 87-115 increased the forfeiture by any town clerk who fails to file the abstract of assessment lists as required from $15 to $100 and provided for waiver of forfeiture in accordance with regulations to be adopted, effective May 11, 1987, and applicable to assessment lists to be submitted on April 1, 1988, and thereafter; P.A. 87-245 increased penalty from 10% to 25%, effective June 1, 1987, and applicable to assessment years of municipalities commencing on or after October 1, 1987; P.A. 93-434 amended the time the secretary is required to furnish abstracts from January first to 30 days before the date they are to be filed, effective June 30, 1993; P.A. 95-283 replaced board of tax review with board of assessment appeals and changed the transmittal date for the abstract of the list to the Office of Policy and Management from April to May, effective July 6, 1995; P.A. 96-34 transferred authority to file abstract lists from the town clerk to the assessor or board of assessors, effective May 2, 1996; P.A. 97-244 added provision re designing form to reduce paperwork, effective July 1, 1997.



Section 12-120a - Annual report from Office of Policy and Management to General Assembly committee on finance, revenue and bonding concerning real and personal property tax data for towns in the state.

The Secretary of the Office of Policy and Management shall, annually, not later than the fifteenth day of March, submit to the chairpersons and ranking members of the joint standing committee of the General Assembly on finance, revenue and bonding, with copies for such other committee members and staff personnel as said chairpersons may designate, a report concerning certain data applicable with respect to real and personal property in each town in the state and such totals of data pertaining to all towns as may be deemed appropriate by said secretary. The submission of such report in 1997, and annually thereafter, shall include a summary of data as described in each of the subsections in this section. Each such report shall include categories of such data for purposes of property subject to taxation and separate categories for property exempt from taxation. Such report shall include state-wide trends covering a five-year period. Such report shall be organized, to the extent possible, in a manner consistent with the outline of information as described in each of the following subdivisions.

(1) Residential, apartment, commercial and public utility real property. For purposes of taxable residential, apartment, commercial, industrial and public utility real property, such report shall include the total number of properties and the total assessed value of such properties.

(2) Vacant land assessed according to use classification. For purposes of taxable vacant land, such report shall include the total number of acres and the total assessed value of such acres. For purposes of taxable land subject to assessment related to certain use value classifications, such report shall include the total number of such acres and the total assessed value of such acres for each of the following classifications related to use: (A) Farm, (B) forest, (C) open space, and (D) maritime heritage.

(3) Land bearing timber. For purposes of taxable land bearing timber and subject to tax at a rate not exceeding ten mills, such report shall include the total number of acres and the assessed value of the land.

(4) Motor vehicles, mobile homes and other taxable personal property. (A) For purposes of taxable registered motor vehicles, such report shall include the total number of motor vehicles and the total assessed value of such motor vehicles for each of the following classifications related to use: (i) Passenger, (ii) commercial, (iii) combination, (iv) farm, and (v) any other classification; (B) for purposes of taxable vehicles which are not registered and mobile manufactured homes, such report shall include the total number of such vehicles and mobile manufactured homes and the total assessed value for each such category; (C) for purposes of all other taxable personal property, such report shall include the total value of each category of such property as contained in the tax list required pursuant to sections 12-42 and 12-43.

(5) Tax-exempt property with no state reimbursement for tax loss to towns. For purposes of exemptions from property tax with respect to which there is no state reimbursement, such report shall include the total number of such exempt properties by the exemption categories and property types deemed appropriate by the secretary, and the total assessed value of such exempt property.

(6) Tax-exempt property with state reimbursement for tax loss. For purposes of exemptions from property tax with respect to which annual reimbursement is provided by the state, such report shall include the total assessed value of such exempt property, by the exemption categories and property types deemed appropriate by the secretary.

(7) Exemption from property tax subject to state reimbursement. For purposes of exemptions from or reductions in property tax for certain individuals, with respect to which state reimbursement is applicable, such report shall include (A) the total number of individuals and the total amounts of each such exemption or reduction in the case of such benefits not subject to income requirements, and (B) in the case of such benefits subject to income requirements, such total number of individuals and total amounts of exemption or reduction the total assessed value of such exempt property, by the exemption categories and property types deemed appropriate by the secretary.

(8) Exemption from property tax for certain individuals with no state reimbursement. For purposes of exemption from property tax for certain individuals, with respect to which there is no state reimbursement, such report shall include the total number of individuals and the total value of each of the following exemptions: (A) Exemptions related to veterans under subdivisions (19) to (26), inclusive, of section 12-81, and (B) exemption for blind persons under subdivision (17) of said section.

(June Sp. Sess. P.A. 83-3, S. 1; P.A. 86-261, S. 1, 2; P.A. 90-94, S. 1, 2; P.A. 93-6, S. 1, 2; P.A. 96-217, S. 1, 5; P.A. 97-244, S. 11, 13; P.A. 07-127, S. 5.)

History: The reference to “mobile homes” in Subsec. (e) was changed to “mobile manufactured homes” in accordance with June Sp. Sess. P.A. 83-3; P.A. 90-94 changed the date for submission of the report from January fifteenth to March fifteenth annually and added the requirement concerning a state-wide summary of trends over a five-year period and amended each subsec. by eliminating requirements that the report information be prepared separately with respect to each town; P.A. 93-6 amended Subsec. (e) by deleting specific property tax categories and replacing them with a general reference to personal property, effective March 31, 1993, and applicable to the report of personal property filed on or after March 1, 1991; P.A. 96-217 required 1997 and subsequent reports to include summary of data described in this section instead of all such data, amended Subsec. (a) by adding apartment and public utility real property and changing data to be reported, amended Subsec. (b) by substituting “vacant land” for “real property belonging to a public utility” and changing the data to be reported, amended Subsec. (c) by requiring report to include “the assessed value of the land”, repealed Subsec. (d) re reporting of penalty for failure to report taxable land, relettered former Subsecs. (e) to (i), inclusive, as (d) to (h), inclusive, respectively, and amended relettered Subsec. (d) by substituting “total assessed value” for “total value” and deleting reporting requirement for aircraft, effective June 4, 1996; P.A. 97-244 amended Subsec. (a) to require report to include number of properties rather than buildings, units or parcels, amended Subsec. (b) to substitute reference to parcels for reference to acres, amended Subsecs. (e), (f) and (j) to require report to refer to exempt properties by exemption category and property types and made technical changes throughout the section, effective July 1, 1997; P.A. 07-127 redesignated Subsecs. (a) to (h) as Subdivs. (1) to (8), made technical changes and added “maritime heritage” in Subdiv. (2)(D), effective July 1, 2007.



Section 12-120b - Uniform administrative review procedures for certain state-reimbursed property tax exemptions and credits.

(a) As used in this section:

(1) “Claimant” means a person, company, limited liability company, firm, association, corporation or other business entity having received approval for financial assistance from a town’s assessor or a municipal official;

(2) “Financial assistance” means a property tax exemption, property tax credit or rental rebate for which the state of Connecticut provides direct or indirect reimbursement; and

(3) “Program” means (A) property tax exemptions under section 12-81g or subdivision (55), (59), (60), (70), (72) or (74) of section 12-81, and (B) tax relief pursuant to section 12-129d or 12-170aa.

(b) A claimant negatively affected by a decision of the Secretary of the Office of Policy and Management with respect to any program may appeal such decision in the manner set forth in subsection (d) of this section. Any notice the secretary issues pursuant to this section shall be sent by first class United States mail to a claimant at the address entered on the application for financial assistance as filed unless, subsequent to the date of said filing, the claimant sends the secretary a written request that any correspondence regarding said financial assistance be sent to another name or address. The date of any notice sent by the secretary pursuant to this section shall be deemed to be the date the notice is delivered to the claimant.

(c) The secretary may review any application for financial assistance submitted by a claimant in conjunction with a program. The secretary may exclude from reimbursement any property included in an application that, in the secretary’s judgment, does not qualify for financial assistance or may modify the amount of any financial assistance approved by an assessor or municipal official in the event the secretary finds it to be mathematically incorrect, not supported by the application, not in conformance with law or if the secretary believes that additional information is needed to justify its approval.

(d) (1) If the secretary modifies the amount of financial assistance approved by an assessor or municipal official under a program, or makes a preliminary determination that the claimant who filed written application for such financial assistance is ineligible therefor, the secretary shall send a written notice of preliminary modification or denial to said claimant and shall concurrently forward a copy to the office of the assessor or municipal official who approved said financial assistance. The notice shall include plain language setting forth the reason for the preliminary modification or denial, the name and telephone number of a member of the secretary’s staff to whom questions regarding the notice may be addressed, a request for any additional information or documentation that the secretary believes is needed in order to justify the approval of such financial assistance, the manner by which the claimant may request reconsideration of the secretary’s preliminary determination and the timeframe for doing so. Not later than ninety days after the date an assessor receives a copy of such preliminary notice, the assessor shall determine whether an increase to the taxable grand list of the town is required to be made as a result of such modification or denial, unless, in the interim, the assessor has received written notification from the secretary that a request for a hearing with respect to such financial assistance has been approved pursuant to subparagraph (B) of subdivision (2) of this subsection. If an assessment increase is warranted, the assessor shall promptly issue a certificate of correction adding the value of such property to the taxable grand list for the appropriate assessment year and shall forward a copy thereof to the tax collector, who shall, not later than thirty days following, issue a bill for the amount of the additional tax due as a result of such increase. Such additional tax shall become due and payable not later than thirty days from the date such bill is sent and shall be subject to interest for delinquent taxes as provided in section 12-146. With respect to the preliminary modification or denial of financial assistance for which a hearing is held, the assessor shall not issue a certificate of correction until the assessor receives written notice of the secretary’s final determination following such hearing.

(2) (A) Any claimant aggrieved by the secretary’s notice of preliminary modification or denial of financial assistance under a program may, not later than thirty business days after receiving said notice, request a reconsideration of the secretary’s decision for any factual reason, provided the claimant states the reason for the reconsideration request in writing and concurrently provides any additional information or documentation that the secretary may have requested in the preliminary notice of modification or denial. The secretary may grant an extension of the date by which a claimant’s additional information or documentation must be submitted, upon receipt of proof that the claimant has requested such data from another governmental agency or if the secretary determines there is good cause for doing so.

(B) Not later than thirty business days after receiving a claimant’s request for reconsideration and any additional information or documentation the claimant has provided, the secretary shall reconsider the preliminary decision to modify or deny said financial assistance and shall send the claimant a written notice of the secretary’s determination regarding such reconsideration. If aggrieved by the secretary’s notice of determination with respect to the reconsideration of said financial assistance, the claimant may, not later than thirty business days after receiving said notice, make application for a hearing before said secretary, or the secretary’s designee. Such application shall be in writing and shall set forth the reason why the financial assistance in question should not be modified or denied. Not later than thirty business days after receiving an application for a hearing, the secretary shall grant or deny such hearing request by written notice to the claimant. If the secretary denies the claimant’s request for a hearing, such notice shall state the reason for said denial. If the secretary grants the claimant’s request for a hearing, the secretary shall send written notice of the date, time and place of the hearing, which shall be held not later than thirty business days after the date of the secretary’s notice granting the claimant a hearing. Such hearing may, at the secretary’s discretion, be held in the judicial district in which the claimant or the claimant’s property is located. Not later than thirty business days after the date on which a hearing is held, a written notice of the secretary’s determination with respect to such hearing shall be sent to the claimant and a copy thereof shall be concurrently sent to the assessor or municipal official who approved the financial assistance in question.

(3) If any claimant is aggrieved by the secretary’s determination concerning the hearing regarding the claimant’s financial assistance or the secretary’s decision not to hold a hearing, such claimant may, not later than thirty business days after receiving the secretary’s notice related thereto, appeal to the superior court of the judicial district in which the claimant resides or in which the claimant’s property that is the subject of the appeal is located. Such appeal shall be accompanied by a citation to the secretary to appear before said court, and shall be served and returned in the same manner as is required in the case of a summons in a civil action. The pendency of such appeal shall not suspend any action by a municipality to collect property taxes from the applicant on the property that is the subject of the appeal. The authority issuing the citation shall take from the applicant a bond or recognizance to the state of Connecticut, with surety, to prosecute the application in effect and to comply with the orders and decrees of the court in the premises. Such applications shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by the court. Said court may grant such relief as may be equitable and, if the application is without probable cause, may tax double or triple costs, as the case demands; and, upon all applications which are denied, costs may be taxed against the applicant at the discretion of the court, but no costs shall be taxed against the state.

(4) The secretary shall notify each claimant of the final modification or denial of financial assistance as claimed, in accordance with the procedure set forth in this subsection. A copy of the notice of final modification or denial shall be sent concurrently to the assessor or municipal official who approved such financial assistance. With respect to property tax exemptions under section 12-81g or subdivision (55), (59), (60) or (70) of section 12-81, and tax relief pursuant to section 12-129d or 12-170aa, the notice pursuant to this subdivision shall be sent not later than one year after the date claims for financial assistance for each such program are filed with the secretary. For property tax exemptions under subdivision (72) or (74) of section 12-81, such notice shall be sent not later than the date by which a final modification to the payment for such program must be reflected in the certification of the secretary to the Comptroller.

(June Sp. Sess. P.A. 01-6, S. 46, 85; June Sp. Sess. P.A. 01-9, S. 97, 131; May Sp. Sess. P.A. 04-2, S. 78; P.A. 13-234, S. 36.)

History: June Sp. Sess. P.A. 01-6 effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (d) to clarify provisions re preliminary determinations of eligibility, reconsideration of such eligibility and final determinations and to make technical changes, effective July 1, 2001; May Sp. Sess. P.A. 04-2 amended Subsec. (d)(4) to delete provision re date by which secretary is required to certify payment amount to Comptroller and add provisions re notices related to certain property tax exemptions, effective July 1, 2004, and applicable to certifications by the Secretary of the Office of Policy and Management on and after July 1, 2001; P.A. 13-234 amended Subsec. (a)(3) by deleting former Subpara. (C) re rebates and amended Subsec. (d)(4) by deleting provision re program of rebates, effective July 1, 2013, and applicable to assessment years commencing on or after October 1, 2012.



Section 12-121 - Compensation of assessors and boards of assessment appeals.

The compensation of assessors and boards of assessment appeals, except in such towns as have an incorporated city within their limits, the boundaries of which city are coterminous with the boundaries of such town and wherein the compensation of such assessors and boards of assessment appeals is fixed by a charter provision of such city, may be established by any town at any annual town meeting and, when so established, shall remain the same until altered by the town. If any town neglects to fix such compensation, the selectmen of such town shall fix the amount thereof until established by such meeting.

(1949 Rev., S. 3632; P.A. 79-22; P.A. 95-283, S. 58, 68.)

History: P.A. 79-22 deleted provision that part-time assessors receive at least $2.50 per work day as compensation; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.



Section 12-121a to 12-121d - Personal property exempt from assessment.

Sections 12-121a to 12-121d, inclusive, are repealed.

(P.A. 73-351, S. 1–4; P.A. 74-334, S. 1–5; P.A. 75-213, S. 50, 53.)



Section 12-121e - Reduction in assessment of certain rehabilitated buildings.

The assessor of any municipality that has adopted an ordinance pursuant to subparagraph (H)(xv) of subdivision (7) of subsection (c) of section 7-148 may reduce the assessment of any building that has been rehabilitated in accordance with the provisions of such ordinance. The assessment shall be adjusted after the building is rehabilitated. The adjusted assessment shall reflect the value of the structure prior to rehabilitation. The adjusted assessment shall be applicable for a period determined in accordance with the provisions of the ordinance.

(P.A. 97-320, S. 5, 11.)

History: P.A. 97-320 effective July 1, 1997.



Section 12-121f - Validations re assessment lists.

(a) An assessment list in any town, city or borough is not invalid as to the taxpayers of the taxing district as a whole because the assessor committed any one or more of the errors or omissions listed in subdivisions (1) to (15), inclusive, of this subsection unless an action contesting the validity of the assessment list is brought within four months after the assessment date and the plaintiff establishes that the assessor’s error or omission will produce a substantial injustice to the taxpayers as a whole:

(1) The assessor failed to give the legal notice required by section 12-40 that all persons liable to pay taxes in the taxing district must, when required by law, bring in written or printed lists of the taxable property belonging to them;

(2) The assessor received a list that is either not sworn to or not signed by the person giving that list as required by section 12-49;

(3) The assessor received a list after the deadline specified by section 12-42 but neglected to fill out a list of the property described and add to the assessment the penalty set by section 12-42 for failing to file before the deadline;

(4) The assessor failed to give the notice required by subsection (c) of section 12-53 after adding property to the list of any person or corporation making a sworn list;

(5) The assessor failed to give the notice required by subsection (c) of section 12-53 after making out a list for a person or corporation that was liable to pay taxes and failed to give a required list;

(6) The assessor failed to assess and set house lots separately in lists as land as required by section 12-42;

(7) The assessor failed to sign any assessment list, or did not sign the assessment list of a town, city or borough collectively but signed the assessment list individually for districts in the town, city or borough;

(8) The assessor failed, as required by subsection (a) of section 12-55, to arrange an assessment list in alphabetical order, or to lodge the list in the required office on or before the day designated by law, or at all;

(9) The assessor decreased valuations after the day on which the assessment list was lodged or was required by law to be lodged in the required office, but before the date on which the abstract of such list was transmitted or was required to be transmitted to the Secretary of the Office of Policy and Management;

(10) The assessor failed, as required by section 12-42, to fill out a list for any person or corporation that failed to return a required list;

(11) The assessor incorrectly made an assessment list abstract required by subsection (a) of section 12-55;

(12) The assessor failed to compare, sign, return, date or make oath to an abstract of an assessment list of his or her town, as required by law, or omitted from an abstract any part of the list of any person;

(13) The assessor did not take the oath required by law;

(14) The assessor failed to return to a district clerk an assessment list of the district assessment; or

(15) The assessor omitted from the assessment list the taxable property of any person or corporation liable to pay taxes.

(b) An assessment list in any town, city or borough is not invalid as to the taxpayers of the taxing district as a whole because the board of assessment appeals or a member or members of the board committed any one or more of the errors or omissions listed in subdivisions (1) to (6), inclusive, of this subsection unless an action contesting the validity of the assessment list is brought within four months after the assessment date and the plaintiff establishes that the error or omission will produce a substantial injustice to the taxpayers as a whole:

(1) A member or members of the board of assessment appeals did not take the oath required by law;

(2) The board of assessment appeals failed to give notice of the times and places of the meetings as required by section 12-110;

(3) The board of assessment appeals held its first meeting on some day other than the day provided by section 12-110;

(4) The board of assessment appeals added to the list of any person or corporation any item of taxable property actually owned by the person or corporation without giving the notice required by section 12-111 or 12-115;

(5) The board of assessment appeals increased the list of any person or corporation, or added to the assessment list the name of any person or corporation, without giving such person or corporation the notice required by section 12-111 or 12-115, and the amount of such list is not excessive or unjust; or

(6) Any assessment list or abstract thereof is not signed by a member acting on behalf of the board of assessment appeals after having been examined and corrected by the board of assessment appeals.

(c) A tax laid and imposed in any town, city or borough is not invalid as to the taxpayers of the taxing district as a whole because of any one or more of the errors or omissions listed in subdivisions (1) to (5), inclusive, of this subsection unless an action contesting the validity of the tax is brought within four months after the tax is imposed and the plaintiff establishes that the error or omission will produce a substantial injustice to the taxpayers as a whole:

(1) The abstract of an assessment list was not transmitted to the Secretary of the Office of Policy and Management when required;

(2) The proper authorities voted to levy a tax, but failed to fix the time when such tax should become due, and the tax collector has given notice that the taxes were to become due at a certain time;

(3) A rate bill or a bill for taxes for the collection of any tax was not made under the hands of the proper authority according to law;

(4) The selectmen of any town made their rate bill from an assessment list made and corrected by the assessor and board of assessment appeals and lodged in the town clerk’s office and disregarded any illegal alteration in the list made after the list and abstract were completed and lodged in the town clerk’s office; or

(5) A mistake, irregularity or omission occurred in any of the steps preparatory to the issuance of a rate bill or bill for taxes for any tax, or in the preparation or issuance of such a rate bill or bill for taxes, or in the warrant for collection thereof, provided such mistake, irregularity or omission is not shown by the taxpayer to have made his or her tax materially greater and that notice of the bill has been given to the taxpayer.

(P.A. 99-238, S. 1, 8; P.A. 00-84, S. 3, 6.)

History: P.A. 99-238 effective July 1, 2000 (Revisor’s note: In Subsec. (a), the phrase “subdivisions (1) through (15)” was changed editorially by the Revisors to “subdivisions (1) to (15), inclusive,” for consistency with customary statutory usage); P.A. 00-84 revised effective date of P.A. 99-238 to specify applicability of section as amended by that act to errors, irregularities and omissions occurring on or after January 1, 1999, effective July 1, 2000.






Chapter 203a - The Connecticut Appeals Board for Property Valuation (Repealed)

Section 12-121aa to 12-121cc - State board established to hear appeals from local boards of tax review. Conditions and effects to be considered in appeals to state board. State board to adopt regulations as necessary.

Sections 12-121aa to 12-121cc, inclusive, are repealed, effective July 6, 1995.

(P.A. 87-404, S. 7, 8, 10, 11; P.A. 89-231, S. 1–3, 5; P.A. 90-266, S. 1–3, 6; P.A. 91-221, S. 1–3, 5; P.A. 92-254, S. 1–3, 6; P.A. 93-95, S. 1–3, 5; P.A. 95-283, S. 67, 68.)






Chapter 204 - Local Levy and Collection of Taxes

Section 12-122 - Selectmen to estimate town’s expenses; tax levy to pay current expenses.

The selectmen of each town, in their annual report to be submitted at the annual town meeting, shall include an itemized estimate of the current expenses of the departments of the town for the ensuing year, which estimate shall be altered or approved as the voters determine at such town meeting. Upon completion of the work of the board of assessment appeals and of the final assessment list, the town shall levy a tax on such list, payable not later than forty days prior to the end of the fiscal year for which the tax was levied. No town shall levy a tax which, in addition to the other estimated yearly income of the town, shall be insufficient to pay the estimated expenses of the town for the current year. If the estimated income, including taxes, proves insufficient to pay the current expenses of the town, the selectmen, in their next annual estimate of current expenses, shall include a sum sufficient to pay the deficit in such expenses of the previous year. The provisions of this section shall not apply to towns which have boards or departments of finance.

(1949 Rev., S. 1803; 1957, P.A. 13, S. 70; P.A. 95-283, S. 59, 68.)

History: P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.



Section 12-122a - Uniform city-wide mill rate for taxation of motor vehicles.

Any municipality which has more than one taxing district may by a majority vote of its legislative body set a uniform city-wide mill rate for taxation of motor vehicles, except that if the charter of such municipality provides that any mill rate for property tax purposes shall be set by the board of finance of such municipality, such uniform city-wide mill rate may be set by a majority vote of such board of finance.

(P.A. 74-211; P.A. 76-191, S. 1, 2.)

History: P.A. 76-191 added exception re setting of mill rate by board of finance.



Section 12-123 - Selectmen to make rate bill when town fails to lay sufficient tax.

When any town has failed to lay necessary taxes or to lay a tax which, in addition to the other estimated yearly income of the town, is sufficient to pay the current expenses of such town, its selectmen shall make a rate bill upon its list last completed for the amount necessary, or for an amount sufficient to pay the deficit in such current expenses, and cause the same to be collected as other taxes.

(1949 Rev., S. 1804.)

Cited. 32 CS 237.



Section 12-124 - Abatement of taxes and interest.

The selectmen of towns, the mayor and aldermen of cities, the warden and burgesses of boroughs and the committees of other communities (1) may abate the taxes, or the interest on delinquent taxes, or both, assessed by their respective communities upon such persons as are poor and unable to pay the same or upon railroad companies in bankruptcy reorganization, provided either a standing abatement committee of a community or, if a community has no such committee, the Secretary of the Office of Policy and Management shall approve such abatement, and (2) shall present to each annual meeting of their respective communities a list of all persons whose taxes, or the interest on whose taxes, they have abated in the preceding year.

(1949 Rev., S. 1805; 1967, P.A. 40; P.A. 77-533, S. 2, 3; P.A. 13-276, S. 6.)

History: 1967 act allowed abatement of interest on delinquent taxes; P.A. 77-533 allowed abatement of tax or interest for railroad companies in bankruptcy reorganization in addition to abatements for the poor; P.A. 13-276 added Subdiv. (1) and (2) designators and, in Subdiv. (1), added provision requiring approval of abatement of taxes by standing abatement committee or Secretary of the Office of Policy and Management.



Section 12-124a - Municipal option to abate taxes on residence exceeding eight per cent of occupants’ income.

(a) Any municipality may, upon approval by its legislative body or in any town in which the legislative body is a town meeting, by the board of selectmen, abate the property taxes due for any tax year with respect to any residential dwelling occupied by the owner or owners and for whom such dwelling is the primary place of residence, to the extent that such property taxes exceed eight per cent or more of the total income from any source, adjusted for self-employed persons to reflect the allowance for expenses in determining adjusted gross income for federal income tax purposes, of such owner or owners and any other person for whom such dwelling is the primary place of residence, for the calendar year immediately preceding the beginning of the tax year for which such taxes are due. Application for such abatement shall be made not later than thirty days preceding the tax due date for such tax year, provided if the amount of such taxes has not been determined on such date, within ten days following determination of the amount of such taxes.

(b) Whenever any municipality has approved abatement of taxes as provided in subsection (a) of this section, the owner or owners shall deliver to the tax collector in such municipality, not later than ten days following the tax due date for such taxes abated, an agreement, on a form executed and acknowledged in the form and manner required for the transfer of an interest in real property, to reimburse such municipality in the amount of the taxes abated, with interest at six per cent per annum or such rate as approved by the legislative body. Such agreement shall contain a legal description of the real property with respect to which such abatement is approved and shall be recorded in the land records of such municipality. Such agreement shall constitute a lien on such real property which shall remain valid until paid. Such lien shall be due and payable in full upon the sale or transfer of such real property or upon the death of the owner, or if owned by more than one person at the time such lien is created, upon the death of the last of such owners surviving. Such lien shall be released by the tax collector in such municipality when the taxes secured thereby have been paid. Liens recorded under the provisions of this subsection shall have the same precedence as tax liens under section 12-172.

(P.A. 78-235, S. 1, 2; P.A. 81-444, S. 1, 2; P.A. 13-276, S. 7.)

History: P.A. 81-444 allowed abatement to the extent that such taxes exceed 8%, rather than 10%, or more of the total income of the occupants of the owner’s dwelling, effective July 7, 1981, and applicable in any municipality to assessment year commencing October 1, 1981, and thereafter; P.A. 13-276 amended Subsec. (b) by replacing provision re precedence of mortgage recorded prior to certificate of lien with provision re liens recorded under Subsec. to have same precedence as tax liens.



Section 12-125 - Abatement of taxes of corporations.

If any corporation carrying on business in this state is poor and unable to pay real or personal property taxes or both levied against it by any municipality, if such corporation has applied for a working-capital loan from one or more agencies of the United States and if the amount of taxes due to such municipality constitutes a bar or a handicap to the granting of such loan, application may be made to the selectmen of a town not consolidated with a city or borough, to the common council or mayor and board of aldermen if a city, to the warden and burgesses if a borough and to the governing board of any other municipality, for the abatement in whole or in part of such real estate and personal property taxes. Such application shall be in writing and shall contain a recital of the facts and the reason why the corporation believes that it is necessary for the municipality to abate its taxes in whole or in part. Such municipal authority, after an examination of the facts and after hearing, shall have power to abate in whole or in part real and personal property taxes levied by it against such corporation, provided the Secretary of the Office of Policy and Management, after having obtained the written consent of the Attorney General, shall approve. The name of each such corporation receiving such abatement and the amount of taxes so abated shall be presented to the next regular meeting of such municipality. If any corporation receiving abatement as provided in this section withdraws its application for the loan because of which the abatement was granted or if the corporation for any reason fails to receive the loan for which application was made and in accordance with which the abatement was granted, such abatement shall be rescinded and have no effect.

(1949 Rev., S. 1806; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980.



Section 12-125a - Waiver of taxes on certain property held by suppliers of water.

Any municipality may, upon approval by its legislative body, or by the board of selectmen in any town in which the legislative body is a town meeting, waive property taxes and interest related thereto which may be due for any tax year with respect to real or personal property held by any person, firm or corporation for the purpose of creating or furnishing a supply of water for domestic use, exclusive of any such property (1) owned by a municipal corporation or (2) used by any such person, firm or corporation in creating or furnishing such a supply of water for purposes of profit related to such use, with such profit inuring to such person or the owners of such firm or corporation, provided either a standing abatement committee of such municipality or, if such municipality has no standing abatement committee, the Secretary of the Office of Policy and Management shall approve such waiver.

(P.A. 83-563, S. 2; P.A. 13-276, S. 8.)

History: P.A. 13-276 added provision requiring approval of waiver by standing abatement committee or Secretary of the Office of Policy and Management.



Section 12-125b - Exemption or abatement of tax on real property bought from the state by a municipality.

Any municipality that purchases a parcel of land, or a portion thereof owned by the state may enter into an agreement (1) exempting such parcel or portion thereof from any property tax imposed by the municipality, or providing that such parcel or portion thereof is subject to all or any portion of such property tax, and (2) providing for payments in lieu of, or fixing, property taxes with respect to such parcel or portion thereof. Such agreement shall be for such amounts, duration and on such terms as may be approved by the legislative body of such municipality. Any payments in lieu of, or fixing, such taxes, together with interest thereon as provided in any such agreement, shall constitute a lien upon such property, taking precedence over all other liens and encumbrances. Such lien may be foreclosed in the same manner as a lien for property taxes.

(P.A. 06-194, S. 24.)

History: P.A. 06-194 effective July 1, 2006.



Section 12-126 - Abatement or refund of tax on tangible personal property assessed in more than one municipality.

If any tangible personal property is assessed in more than one municipality in any assessment year, upon payment of the tax in the municipality in which such property is subject to property tax for such assessment year in accordance with sections 12-43, 12-59 or 12-71, the tax in the other municipality or municipalities shall be removed from the rate book by means of a certificate of error issued by the assessor or board of assessors. If such tax has been paid to a municipality in which such property is not subject to property tax for such assessment year in accordance with said sections 12-43, 12-59 or 12-71, the amount thereof shall be refunded to the taxpayer upon written application therefor to the tax collector. Such application shall contain a recital of the facts, and the collector shall, after examination thereof, refer the same, with his recommendation thereon, to the board of selectmen in the case of a town or to the corresponding authority in any other municipality, and shall certify to the amount of refund to which the applicant is entitled. Upon receipt of such application and certification, the selectmen or other duly constituted authority shall draw an order upon the treasurer in favor of such applicant for such amount without interest.

(1949 Rev., S. 1807; 1955, S. 1074d; P.A. 83-485, S. 8, 13.)

History: P.A. 83-485 provided that, with respect to personal property which is assessed in more than one municipality, upon payment of tax in the municipality in which such property is subject to tax in accordance with Sec. 12-43, 12-59 or 12-71, the tax in other municipalities shall be removed from the rate book and that, with respect to tax on personal property which has been paid to a municipality in which such property is not subject to tax in accordance with Sec. 12-43, 12-59 or 12-71, the amount thereof shall be refunded, effective June 30, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter.

See Sec. 12-57 re issuance of certificate of correction when property improperly included on list.



Section 12-127 - Abatement or refund on proof of exempt status.

Any person who has been unable to submit evidence of blindness as required by section 12-92 or of other claim for exemption as required by section 12-93 may, when he obtains such evidence satisfactory to the assessors, make application to the collector of taxes, within one year after he obtains such evidence, for abatement in case the tax has not been paid, or for refund in case the whole tax has been paid, of such part or the whole of such tax as represents the exemption. Such abatement or refund may be granted retroactively to include the assessment day next succeeding the date as of which such person was entitled to the exemption, but in no case shall any abatement or refund be made for a period greater than one year.

(June, 1955, S. 1076d.)



Section 12-127a - Abatement of taxes on structures of historical or architectural merit.

(a) Any municipality may by ordinance provide for the abatement in whole or in part of real property taxes on structures of historical or architectural merit. Such municipality shall determine which structures within its locality shall be available for classification as historically or architecturally meritorious, or it may delegate such determination to local private preservation or architectural bodies.

(b) Such tax abatement shall be available to the owners of real property which is so classified if it can be shown to the satisfaction of the municipality that the current level of taxation is a material factor which threatens the continued existence of the structure, necessitating either its demolition or remodeling in a manner which destroys the historical or architectural value. If, after taxes on such structure have been abated under the terms of this section, such structure is demolished or remodeled in a way which destroys its architectural or historical value, the then owner shall pay to the municipality an amount equal to the total amount of taxes which had been abated under the provisions of this section.

(1969, P.A. 711, S. 1–3; P.A. 84-256, S. 9, 17.)

History: P.A. 84-256 deleted Subsec. (c) authorizing state reimbursement for tax abatements granted under this section.



Section 12-128 - Refund of tax erroneously collected from veterans and relatives.

The amount of any tax which has been collected erroneously from any person who has served in the Army, Navy, Marine Corps, Coast Guard or Air Force of the United States, or from his relative, as specified in section 12-81, may be recovered from the municipality to which the same has been paid at any time within six years from the date of such payment upon presentation of a claim therefor to the collector of taxes. The collector shall examine such claim and, upon finding the claimant entitled thereto, shall certify to that effect to the selectmen of such town or other proper official of such municipality. Upon receipt of such certification, the selectmen or other proper official shall draw an order upon the treasurer in favor of such claimant for the amount, without interest, to which such claimant is entitled. Any payment for which no timely application is made or granted under this section shall be the property of the municipality.

(1949 Rev., S. 1811; 1951, S. 1077d; P.A. 75-110, S. 1; P.A. 13-276, S. 9.)

History: P.A. 75-110 allowed recovery of erroneously collected tax within six, rather than three, years; P.A. 13-276 added provision re payment for which no timely application is made or granted under section to be property of municipality.



Section 12-129 - Refund of excess payments.

Any person, firm or corporation who pays any property tax in excess of the principal of such tax as entered in the rate book of the tax collector and covered by his warrant therein, or in excess of the legal interest, penalty or fees pertaining to such tax, or who pays a tax from which the payor is by statute exempt and entitled to an abatement, or who, by reason of a clerical error on the part of the assessor or board of assessment appeals, pays a tax in excess of that which should have been assessed against his property, or who is entitled to a refund because of the issuance of a certificate of correction, may make application in writing to the collector of taxes for the refund of such amount. Such application shall be delivered or postmarked by the later of (1) three years from the date such tax was due, (2) such extended deadline as the municipality may, by ordinance, establish, or (3) ninety days after the deletion of any item of tax assessment by a final court order or pursuant to subdivision (3) of subsection (c) of section 12-53 or section 12-113. Such application shall contain a recital of the facts and shall state the amount of the refund requested. The collector shall, after examination of such application, refer the same, with his recommendations thereon, to the board of selectmen in a town or to the corresponding authority in any other municipality, and shall certify to the amount of refund, if any, to which the applicant is entitled. The existence of another tax delinquency or other debt owed by the same person, firm or corporation shall be sufficient grounds for denying the application. Upon receipt of such application and certification, the selectmen or such other authority shall draw an order upon the treasurer in favor of such applicant for the amount of refund so certified. Any action taken by such selectmen or such other authority shall be a matter of record, and the tax collector shall be notified in writing of such action. Upon receipt of notice of such action, the collector shall make in his rate book a notation which will date, describe and identify each such transaction. Each tax collector shall, at the end of each fiscal year, prepare a statement showing the amount of each such refund, to whom made and the reason therefor. Such statement shall be published in the annual report of the municipality or filed in the town clerk’s office within sixty days of the end of the fiscal year. Any payment for which no timely application is made or granted under this section shall permanently remain the property of the municipality. Nothing in this section shall be construed to allow a refund based upon an error of judgment by the assessors. Notwithstanding the provisions of this section, the legislative body of a municipality may, by ordinance, authorize the tax collector to retain payments in excess of the amount due provided the amount of the excess payment is less than five dollars.

(1949 Rev., S. 1812; 1957, P.A. 194; 1961, P.A. 102; 484, S. 1; P.A. 75-110, S. 2; P.A. 90-101, S. 2; P.A. 95-283, S. 10, 68; P.A. 99-151, S. 2, 3; P.A. 13-276, S. 10.)

History: 1961 acts added reference to the certificate of correction, and provided for filing of annual statement of refunds in town clerk’s office; P.A. 75-110 allowed six years, rather than one year, from date of payment for filing application for refund; P.A. 90-101 required that application for refund of tax paid in excess of the amount due as a result of clerical error must be submitted not later than three years from the tax due date and deleted the provision related to refunds as to which the procedure has, prior to October 1, 1943, been determined by statute; P.A. 95-283 replaced board of tax review with board of assessment appeals and allowed a municipality to retain overpayments of less than $5, effective July 6, 1995; P.A. 99-151 allowed municipalities to adopt ordinances to extend the time to file an application for a refund of excess property tax payments, effective June 23, 1999; P.A. 13-276 required application for refund of payment be delivered or postmarked by later of existing Subdiv. (1) or (2) or new Subdiv. (3) re 90 days after deletion of any item of tax assessment by final order of court or pursuant to cited statutes, added provision re existence of another tax delinquency to be sufficient grounds for denial of application, and added provision re payment for which no timely application is made or granted under section to remain property of municipality.



Section 12-129a - Moratorium on tax payment for persons over sixty-five.

Section 12-129a is repealed.

(February, 1965, P.A. 386, S. 3; 1967, P.A. 755, S. 5.)



Section 12-129b - Real property tax relief for certain persons sixty-five years of age or over.

(a) An owner of real property or any tenant for life or for a term of years liable for property taxes under section 12-48 who meets the qualifications stated in this subsection shall be entitled to pay the tax levied on said property, calculated in accordance with the provisions of subsection (b) for the first year his claim for said tax relief is filed and approved in accordance with the provisions of section 12-129c, and he shall be entitled to continue to pay the amount of said tax or such lesser amount as may be levied in any year, without regard to the provisions of this section and section 12-129c, during each subsequent year that he shall meet said qualifications, and the surviving spouse of such owner or tenant, qualified in accordance with the requirements pertaining to a surviving spouse in this subsection, or any owner or tenant possessing a joint interest in said property with such owner at the time of such owner’s death and qualified at such time in accordance with the requirements in this subsection, shall be entitled to continue to pay the amount of said tax or such lesser amount as may be levied in any year, without regard to the provisions of this section and section 12-129c, as it becomes due each year following the death of such owner for as long as such surviving spouse or joint owner or joint tenant is qualified in accordance with the requirements in this subsection. After the first year a claim for said tax relief is filed and approved, application for said tax relief shall be filed biennially on a form prepared for such purpose by the Secretary of the Office of Policy and Management. No such owner or tenant may qualify for said tax relief if such claim is filed after May 15, 1980. Any such owner or tenant who is qualified in accordance with this section and who files such claim on or before May 15, 1980, and any such surviving spouse or joint owner or joint tenant surviving upon the death of such owner or tenant, shall be entitled to pay said tax in the amount as provided in this section for so long as such owner or tenant or such surviving spouse or joint owner or joint tenant continues to be so qualified. To qualify for the tax relief provided in this section a taxpayer shall meet all the following requirements: (1) Be sixty-five years of age or over, or his spouse, who is domiciled with him, shall be sixty-five years or over, or be fifty years of age or over and the surviving spouse of a taxpayer who at the time of his death had qualified and was entitled to tax relief under this section and section 12-129c, provided such spouse was domiciled with such taxpayer at the time of his death, and (2) occupy said real property as his home, and (3) either he or his spouse shall have resided within this state for at least one year before filing his claim under this section and section 12-129c, and (4) have had adjusted gross income as determined under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, during the calendar year preceding the filing of his claim in an amount of not more than three thousand dollars if he shall be unmarried, or have adjusted gross income as determined under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, during the calendar year preceding the filing of the claim in an amount of not more than five thousand dollars if he shall be married and domiciled with his spouse or, on or after April 9, 1974, individually, if unmarried, or jointly if married, adjusted gross income and tax-exempt interest as determined under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, which is qualifying income, during the calendar year preceding the filing of the claim in an amount of not more than six thousand dollars. Notwithstanding provisions of the Internal Revenue Code under which certain portions of railroad retirement annuities are considered taxable income, for purposes of this subdivision the adjusted gross income of any such taxpayer for any income year commencing on or after January 1, 1984, shall not include any portion of such taxpayer’s income from railroad retirement annuities received under the Railroad Retirement Act, exclusive of any such income payable in accordance with the supplemental annuity provisions of said act. Notwithstanding any provision of the Internal Revenue Code under which any portion of income received as a pension from the United States Postal System is considered taxable income, for purposes of this subdivision the adjusted gross income of any such person for any income year commencing on or after January 1, 1996, shall not include any portion of said pension. A person who received pension income in the 1996 calendar year from the United States Postal System and who filed an application under subsection (e) of section 12-170aa prior to May 15, 1997, in lieu of filing an application under section 12-129c, shall be allowed to file an application under said section 12-129c with respect to income received during the 1996 calendar year, provided such application is filed prior to August 1, 1998. Notwithstanding the provisions of this section and subsection (c) of section 12-129b, the assessor of the town in which such person resides shall, upon approving such application, reinstate such person’s tax relief benefits under this section, as of the 1996 grand list, and shall notify the tax collector to remove any property tax credit under section 12-170aa that is reflected on such person’s rate bill for that assessment year.

(b) The tax on the real property for which the benefits under this section are claimed shall be calculated by multiplying the assessed value, less one thousand dollars, of said property for the year 1966 or for any subsequent year in which the taxpayer first files and has approved a claim under this section and section 12-129c, by the applicable mill rate of that year for the general property tax, exclusive of any special tax levy, except that, if such property is located in more than one town, the tax payable to the town of the taxpayer’s voting residence shall be so calculated and the tax payable to the other town or towns in which such property is located shall be calculated by multiplying the assessed value of said property for the year 1968 or for any subsequent year in which a taxpayer first files and has approved a claim under this section and section 12-129c by the applicable mill rate of such general property tax of that year. If title to real property is recorded in the name of the person or the spouse making a claim and qualifying under said sections and any other person or persons, the claimant hereunder shall be entitled to pay the claimant’s fractional share of the tax on such property calculated in accordance with the provisions of this section, and such other person or persons shall pay the person’s or persons’ fractional share of the tax without regard for the provisions of said sections. For the purposes of this section, a “mobile manufactured home”, as defined in section 12-63a, shall be deemed to be real property.

(c) If an owner of real property has qualified and received tax relief under this section and section 12-129c and subsequently has adjusted gross income in excess of the maximum as described in this section, he shall notify the municipal tax assessor on or before the next assessment date and shall be denied tax relief under this section for such assessment year and thereafter. Any person who fails to notify the municipal tax assessor of such disqualification shall be fined not more than five hundred dollars.

(d) If any person with respect to whom a claim for tax relief in accordance with this section and section 12-129c has been approved for any assessment year transfers, assigns, grants or otherwise conveys subsequent to the first day of October, but prior to the first day of August in such assessment year the interest in real property to which such claim for tax relief is related, regardless of whether such transfer, assignment, grant or conveyance is voluntary or involuntary, the amount of such tax relief benefit, determined as the amount by which the tax payable without benefit of this section exceeds the tax payable under the provisions of this section, shall be a pro rata portion of the amount otherwise applicable in such assessment year to be determined by a fraction the numerator of which shall be the number of full months from the first day of October in such assessment year to the date of such conveyance and the denominator of which shall be twelve. If such conveyance occurs in the month of October the grantor shall be disqualified for such tax relief in such assessment year. The grantee shall be required within a period not exceeding ten days immediately following the date of such conveyance to notify the assessor thereof, or in the absence of such notice, upon determination by the assessor that such transfer, assignment, grant or conveyance has occurred, the assessor shall (1) determine the amount of tax relief benefit to which the grantor is entitled for such assessment year with respect to the interest in real property conveyed and notify the tax collector of the reduced amount of such benefit and (2) notify the Secretary of the Office of Policy and Management on or before the October first next following the end of the assessment year in which such conveyance occurs of the reduction in such benefit for purposes of a corresponding adjustment in the amount of state payment to the municipality next following as reimbursement for the revenue loss related to such tax relief. On or after December 1, 1989, any municipality which neglects to transmit to the Secretary of the Office of Policy and Management the adjustment as required by this section shall forfeit two hundred fifty dollars to the state, provided said secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. Upon receipt of such notice from the assessor, the tax collector shall, if such notice is received after the tax due date in the municipality, within ten days thereafter mail or hand a bill to the grantee stating the additional amount of tax due as determined by the assessor or assessors. Such tax shall be due and payable and collectible as other property taxes and subject to the same liens and processes of collection, provided such tax shall be due and payable in an initial or single installment not sooner than thirty days after the date such bill is mailed or handed to the grantee and in equal amounts in any remaining, regular installments as the same are due and payable.

(1967, P.A. 755, S. 1; 1969, P.A. 338, S. 1; 673, S. 1; 814, S. 2; 1971, P.A. 632, S. 2; 749; 1972, P.A. 253, S. 1; P.A. 74-55, S. 3, 4, 14; P.A. 76-383, S. 1, 2; P.A. 79-498, S. 1, 4; 79-514, S. 1, 4; 79-630; P.A. 80-139, S. 1, 2; 80-391, S. 1, 6; 80-463, S. 4, 6; P.A. 81-60, S. 1; 81-244, S. 1, 2; P.A. 83-409, S. 1; June Sp. Sess. P.A. 83-3, S. 1; P.A. 84-515, S. 6, 7; P.A. 87-586, S. 6, 12; P.A. 89-211, S. 21; P.A. 90-73, S. 2, 5; P.A. 96-180, S. 20, 166; P.A. 98-262, S. 19, 22; P.A. 99-89, S. 4, 10.)

History: 1969 acts added exception in Subsec. (b) re property located in more than one town, amended Subsec. (b) to allow multiplication by subsequent reduced rate, and to classify mobile homes as real property and substituted “adjusted gross income as determined under the Internal Revenue Code of 1954” for gross income from all sources; 1971 acts amended Subsec. (b) to specify that applicable mill rate is rate for general property tax exclusive of special tax levy, included tenants for life or for term of years liable for property taxes under Sec. 12-48 under provisions of section and substituted “taxpayer” for “owner” to reflect tenants’ inclusion; 1972 act amended Subsec. (a)(3) to clarify language and added Subsecs. (c) and (d) re tax relief for surviving spouse and re procedure in cases where recipient becomes ineligible because income limit exceeded; P.A. 74-55 amended Subsec. (a) to raise income limit to $6,000 as of April 9, 1974, and amended Subsec. (b) to add provision for calculation of benefits during year in which municipality adopts uniform fiscal year; P.A. 76-383 made payment at reduced rate applicable only to claims filed for the first time and approved before June 1, 1976; P.A. 79-498 amended Subsec. (a) to require surviving spouse to be at least 50 years old for benefits to continue and to have been domiciled with deceased recipient at time of death, deleted Subsec. (c) which had required only that surviving spouse be at least sixty and relettered Subsec. (d) accordingly, effective July 1, 1979, and applicable to assessment years commencing on or after October 1, 1978; P.A. 79-514 changed residency requirement in Subsec. (a) from 5 years to 1 year; P.A. 79-630 added provisions that as of October 1, 1979, reduction in rate is not to include any reduction in rate during years in which revaluation becomes effective; P.A. 80-139 repealed provisions enacted in P.A. 79-630 and extended allowance for reduction in rates to all rather than limiting it to those whose claims were first filed and approved before June 1, 1976, effective May 6, 1980, and applicable to taxes levied in any town on assessment list for 1979 and each assessment list thereafter; P.A. 80-391 deleted reference to Sec. 12-63a and required biennial filing for continued relief, effective May 29, 1980, and applicable in any town to assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 80-463 placed May 15, 1980 as cut off for viable applications for tax relief, effective June 6, 1980, and applicable to homeowners for assessment year in any town commencing October 1, 1980, and each assessment year thereafter; P.A. 81-60 added Subsec. (d) concerning a reduction in benefit for the assessment year in which a homeowner’s residence is sold; P.A. 81-244 provided statutory authority for continuation of a deceased homeowner’s tax freeze benefit for a qualified surviving spouse or a qualified surviving joint owner and deleted provisions whereby once-eligible owner becoming ineligible because income exceeds maximum allowed could apply for and receive relief subsequently; P.A. 83-409 amended Subsec. (d) to specify that conveyance need not be voluntary and to set a date for notification of the conveyance to the secretary of the office of policy and management; June Sp. Sess. P.A. 83-3 changed term “mobile home” in Subsec. (b) to “mobile manufactured home”; P.A. 84-515 amended Subsec. (a) by providing that qualifying income for purposes of eligibility under said Subsec. (a) shall be determined without the inclusion in the taxpayer’s adjusted gross income of any portion of such taxpayer’s income from railroad retirement annuities received under the Railroad Retirement Act, exclusive of any income under the supplemental annuity provisions of said act; P.A. 87-586 amended Subsec. (d) to provide for a forfeiture to the state by any municipality neglecting to transmit the information required for purposes of the adjustment in the amount of state reimbursement to the municipality as a result of a conveyance of the dwelling with respect to which property tax has been reduced as provided in this section; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 90-73 amended Subsec. (d) by providing that proration of benefit for the assessment year shall not be applicable in the event of conveyance of the real property to which such benefit is related in August or September of the year and adding provision for waiver of forfeiture related to municipal failure to submit benefit adjustment information as required; P.A. 96-180 made technical changes to conform section’s division into subsecs. with customary statutory usage, effective June 3, 1996; P.A. 98-262 amended Subsec. (a) to exclude income received from a United States Postal System pension from adjusted gross income for purposes of Subdiv. (4) and extend filing date, effective June 8, 1998; P.A. 99-89 amended Subsec. (b) by deleting obsolete provision re taxpayers in a municipality changing to a uniform fiscal year and making technical changes, effective June 3, 1999.

See Sec. 12-129p re maximum benefits for any homeowner receiving tax relief under Sec. 12-129b.



Section 12-129c - Application for real property tax relief for certain persons sixty-five years of age or over. Biennial requirements. Penalty for false affidavit or false statement.

(a) No claim shall be accepted under section 12-129b unless the taxpayer or authorized agent of such taxpayer files an application with the assessor of the municipality in which the property is located, in affidavit form as provided by the Secretary of the Office of Policy and Management, during the period from February first to and including May fifteenth of any year in which benefits are first claimed, including such information as is necessary to substantiate said claim in accordance with requirements in such application. A taxpayer may make application to the secretary prior to August fifteenth of the claim year for an extension of the application period. The secretary may grant such extension in the case of extenuating circumstance due to illness or incapacitation as evidenced by a certificate signed by a physician or an advanced practice registered nurse to that extent, or if the secretary determines there is good cause for doing so. The taxpayer shall present to the assessor a copy of such taxpayer’s federal income tax return and the federal income tax return of such taxpayer’s spouse, if filed separately, for such taxpayer’s taxable year ending immediately prior to the submission of the taxpayer’s application, or if not required to file a federal income tax return, such other evidence of qualifying income in respect to such taxable year as the assessor may require. Each such application, together with the federal income tax return and any other information submitted in relation thereto, shall be examined by the assessor and if the application is approved by the assessor, it shall be forwarded to the secretary on or before July first of the year in which such application is approved, except that in the case of a taxpayer who received a filing date extension from the secretary, such application shall be forwarded to the secretary not later than ten business days after the date it is filed with the assessor. After a taxpayer’s claim for the first year has been filed and approved such taxpayer shall be required to file such an application biennially. In respect to such application required after the filing and approval for the first year the tax assessor in each municipality shall notify each such taxpayer concerning application requirements by regular mail not later than February first of the assessment year in which such taxpayer is required to reapply, enclosing a copy of the required application form. Such taxpayer may submit such application to the assessor by mail, provided it is received by the assessor not later than March fifteenth in the assessment year with respect to which such tax relief is claimed. Not later than April first of such year the assessor shall notify, by certified mail, any such taxpayer for whom such application was not received by said March fifteenth concerning application requirements and such taxpayer shall be required not later than May fifteenth to submit such application personally or for reasonable cause, by a person acting on behalf of such taxpayer as approved by the assessor.

(b) Any person knowingly making a false affidavit for the purpose of claiming property tax relief under section 12-129b and this section shall be fined not more than five hundred dollars. Any person who fails to disclose all matters relating thereto or with intent to defraud makes a false statement shall refund to the state or to the municipality, as the case may be, all tax relief improperly taken.

(1967, P.A. 755, S. 2; 1969, P.A. 814, S. 3; 1972, P.A. 253, S. 2; P.A. 73-650, S. 4, 6; P.A. 74-55, S. 5, 14; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 80-391, S. 2, 6; P.A. 82-322, S. 1, 6; P.A. 83-485, S. 9, 13; P.A. 85-561, S. 1, 8; June Sp. Sess. P.A. 01-6, S. 50, 85; June Sp. Sess. P.A. 01-9, S. 98, 131; P.A. 10-32, S. 34; P.A. 12-197, S. 27.)

History: 1969 act required that affidavit be filed within 60 days after assessment date, rather than 14 days before first meeting of board of tax review and required assessor to mail notice of necessity for annual filing at least 10 days before assessment date; 1972 act deleted requirement for 10 days’ notice enacted in 1969; P.A. 73-650 placed June 30, 1973, deadline for acceptance of claims; P.A. 74-55 made former provisions Subsecs. (a) and (c), inserted substantially new Subsec. (b) permitting filings within 60 days after April 15, 1974, changed filing period from within 60 days after assessment date to “prior to and including May fifteenth of any year after calendar year 1974 ...” and deleted former provisions re notification of claimant and appeals; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 80-391 amended Subsec. (a) to detail procedure for required biennial filing with applicable deadlines and substituted “taxpayer” for “claimant”, effective May 29, 1980, and applicable in any town to assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 82-322 amended Subsec. (a) to require assessors to notify qualified taxpayers concerning reapplication requirements not later than February first, rather than January first, in year in which taxpayer must reapply and amended procedure re income tax information required so that it must be related to tax year of taxpayer ending immediately prior to application date, in lieu of tax year ending immediately prior to beginning of assessment year in which application is submitted, as previously required; P.A. 83-485 amended Subsec. (a) by providing that the taxpayer must file claim “during the period from February first to and including May fifteenth of any year” in lieu of “during the period prior to and including May fifteenth of any year” as previously provided, effective June 30, 1983, and applicable in any town to the assessment year commencing October 1, 1983, and each assessment year thereafter; P.A. 85-561 amended Subsec. (a) so that in cases of illness or incapacitation, evidenced by a physician’s certificate, taxpayers may file for an extension of the application period, provided such application is made prior to August fifteenth in the claim year, effective July 5, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and each assessment year thereafter; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to modify procedures for extensions of time for applications for relief and add requirements for such applications, deleted former Subsec. (b) re certain applications in 1974, redesignated former Subsec. (c) as Subsec. (b), and amended newly designated Subsec. (b) to change “exemption from taxation” to “claiming property tax relief”, to eliminate a possible term of imprisonment for making false affidavit and to provide for refund of tax relief improperly taken, effective July 1, 2001; June Sp. Sess. P.A. 01-9 added provision re refund of defrauded tax relief to the state or the municipality, effective July 1, 2001; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010; P.A. 12-197 amended Subsec. (a) by adding provision re certification by an advanced practice registered nurse and making a technical change.



Section 12-129d - State payment in lieu of tax revenue.

(a) On or before January first, annually, the tax collector of each municipality shall certify to the Secretary of the Office of Policy and Management, on a form furnished by the secretary, the amount of tax revenue which such municipality, except for the provisions of section 12-129b, would have received, together with such supporting information as said secretary may require. On or after December 1, 1989, any municipality which neglects to transmit the claim and supporting information as required by this section shall forfeit two hundred fifty dollars to the state, provided said secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. Said secretary shall review each such claim in accordance with the procedure set forth in section 12-120b. Any claimant aggrieved by the results of the secretary’s review shall have the rights of appeal as set forth in section 12-120b.

(b) The Secretary of the Office of Policy and Management shall, on or before September first, annually, certify to the Comptroller the amount due each municipality under the provisions of subsection (a) of this section, including any modification of such claim made prior to September first, and the Comptroller shall draw an order on the Treasurer on or before the fifth business day following September first and the Treasurer shall pay the amount thereof to such municipality on or before the fifteenth day of September following. If any modification is made as the result of the provisions of subsection (a) of this section on or after the August fifteenth following the date on which the tax collector has provided the amount of tax revenue in question, any adjustments to the amount due to any municipality for the period for which such modification was made shall be made in the next payment the Treasurer shall make to such municipality pursuant to this section.

(1967, P.A. 755, S. 3, 4; P.A. 74-55, S. 7, 14; 74-338, S. 67, 94; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 85-371, S. 5, 10; 85-561, S. 2, 8; P.A. 87-586, S. 7, 12; P.A. 88-230, S. 1, 12; P.A. 90-73, S. 3, 5; 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 18, 68; P.A. 96-261, S. 3, 4; June Sp. Sess. P.A. 01-6, S. 51, 85; P.A. 05-287, S. 17.)

History: P.A. 74-55 set January first deadline for certification to commissioner rather than March first and replaced “12-129b” with “12-129c”; P.A. 74-338 corrected reference, returning it to original “12-129b”; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 85-371 extended final date for review by the secretary to the January first following deadline for receipt of claims and inserted provisions concerning modifications resulting in adjustments to amounts due to municipalities, effective July 1, 1985, and applicable to any grant or claim information received by the secretary of the office of policy and management on or after that date; P.A. 85-561 added Subsec. (c) providing for a procedure of correction in claim submitted, a procedure of appeal by the taxpayer, a hearing for the taxpayer before the secretary of the office of policy and management and appeal to the superior court if the taxpayer is aggrieved in respect to any action of said secretary, effective July 1, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and each assessment year thereafter; P.A. 87-586 amended Subsec. (a) by inserting the forfeiture provision for any municipality which neglects to transmit the information required by this section for purposes of computing the amount of state reimbursement for property tax loss related to the program in Sec. 12-129b; P.A. 90-73 amended Subsec. (a) by adding the provision allowing waiver of the municipal forfeiture for failure to submit information as required for purposes of state reimbursement; P.A. 95-283 amended Subsec. (a) to change location of appeal from the judicial district in which the municipality is located to the judicial district of Hartford-New Britain and Subsec. (c) to change location of appeal from the judicial district in which the applicant resides to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; June Sp. Sess. P.A. 01-6 deleted former provisions re appeals of decisions of the Secretary of the Office of Policy and Management, including former Subsec. (c), provided for such appeals in accordance with Sec. 12-120b and made technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 05-287 amended Subsec. (b) to change the deadline for the Secretary of the Office of Policy and Management to certify to the Comptroller the amount due each municipality from August fifteenth to September first and to change the deadline for the Comptroller’s draw of an order on the Treasurer from on or before the first day of September following to on or before the fifth business day following September first, effective July 13, 2005.

See Sec. 12-120b re uniform administrative procedure for appeals related to state-reimbursed property tax exemptions, credits and rebates.



Section 12-129e and 12-129f - Failure to reapply for benefits. Grants to municipalities.

Sections 12-129e and 12-129f are repealed.

(1969, P.A. 814, S. 4, 5; 1972, P.A. 253, S. 3.)



Section 12-129g - Appropriation.

Obsolete.

(1969, P.A. 814, S. 17.)



Section 12-129h and 12-129i - Tax relief for special tax. State reimbursement in lieu of tax.

Sections 12-129h and 12-129i are repealed, effective June 3, 1999.

(1971, P.A. 632, S. 1, 3; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 85-371, S. 6, 10; P.A. 99-89, S. 9, 10.)



Section 12-129j to 12-129m - State refunds of property tax payments to certain persons sixty-five or over.

Sections 12-129j to 12-129m, inclusive, are repealed.

(P.A. 73-650, S. 1–3, 5, 6; P.A. 74-55, S. 13, 14.)



Section 12-129n - Optional municipal property tax relief program for certain homeowners age sixty-five or over or permanently and totally disabled.

(a) Any municipality may, by vote of its legislative body on recommendation of its board of finance or equivalent body, provide property tax relief to residents of such municipality, with respect to real property owned and occupied by such residents as their principal residence, who are (1) sixty-five years of age and over, or whose spouses, living with them, are sixty-five years of age or over or sixty years of age or over and the surviving spouse of a taxpayer qualified in such municipality under this section at the time of his or her death or with respect to real property on which such residents or their spouses are liable for taxes under section 12-48, or (2) under age sixty-five and eligible in accordance with applicable federal regulations to receive permanent total disability benefits under Social Security, or have not been engaged in employment covered by Social Security and accordingly have not qualified for benefits thereunder, but have become qualified for permanent total disability benefits under any federal, state or local government retirement or disability plan, including the Railroad Retirement Act and any government-related teacher’s retirement plan, in which requirements with respect to qualifications for such permanent total disability benefits are comparable to such requirements under Social Security, provided such residents or their spouses under subdivisions (1) or (2) above have been taxpayers of such municipality for one year immediately preceding their receipt of tax benefits under this section, and meet the requirements which may be established by such municipality with respect to maximum income allowable during the calendar year preceding the year in which application is made for the tax relief provided in this section. No such property tax relief, together with any relief received by any such resident under the provisions of sections 12-129b to 12-129d, inclusive, and 12-170aa shall exceed, in the aggregate the total amount of the tax which would, except for said sections 12-129b to 12-129d, inclusive, 12-170aa and this section, be laid against the taxpayer.

(b) Prior to initial approval by the legislative body of such municipality of the plan of property tax relief to be provided pursuant to the provisions of this section, the executive authority of such municipality shall appoint a committee consisting of not less than five resident taxpayers of such municipality, which shall undertake and complete within a period not in excess of sixty days following such appointment, a study and investigation with respect to such property tax relief and, on the basis thereof, prepare a report to be presented to the board of finance or equivalent body of such municipality, which report shall include the following: (1) The fiscal effect of such property tax relief on property tax revenue for such municipality; (2) recommendations with respect to the form and extent of such property tax relief. After the initial approval of such property tax relief by the legislative body of such municipality, such plan may be amended from time to time by vote of its legislative body on recommendation of its board of finance or equivalent body without compliance with the requirements of this subsection applicable to such initial approval.

(c) The total abatement of property tax revenue, based on an estimate in any tax year by the board of finance or equivalent body of such municipality, which may be granted in such tax year by such municipality pursuant to the provisions of this section shall not exceed an amount equal to ten per cent of the total real property tax assessed in such municipality in the preceding tax year.

(d) Any such property tax relief granted to any such resident in accordance with the provisions of this section shall not disqualify such resident with respect to any benefits for which such resident shall be eligible under the provisions of sections 12-129b to 12-129d, inclusive, and 12-170aa, and any such property tax relief provided under this section shall be in addition to any such benefits for which such resident shall be eligible under said sections.

(e) Reimbursement of such municipality under the provisions of sections 12-129b to 12-129d, inclusive, and 12-170aa shall be limited to such amount as the municipality would be entitled to receive for revenues lost because of tax relief provided under the provisions of said sections. The property tax relief provided for in this section may, in any case where title to real property is recorded in the name of the taxpayer or his or her spouse and any other person or persons, be prorated to reflect the fractional share of such taxpayer or spouse or, if such property is a multiple-family dwelling, such relief may be prorated to reflect the fractional portion of such property occupied by the taxpayer.

(f) Any municipality providing property tax relief under this section may establish a lien on such property in the amount of the relief granted, provided if the total amount of such property tax relief with respect to any such taxpayer, when combined with any such tax relief for which such taxpayer may be eligible in accordance with sections 12-129b to 12-129d, inclusive, or 12-170aa, exceeds in the aggregate seventy-five per cent of the property tax for which such taxpayer would be liable but for the benefits under this section and any of the sections mentioned above in this subsection, such municipality shall be required to establish a lien on such property in the amount that such tax relief exceeds seventy-five per cent of such property tax liability, plus interest applicable to the total of such unpaid taxes at a rate to be determined by such municipality. Any such lien shall have a priority in the settlement of such person’s estate.

(g) (1) Any municipality establishing a program of property tax relief under this section shall make persons eligible for such relief if they qualify in accordance with age and income pursuant to subsection (a) of this section and are unit owners of a cooperative.

(2) The amount of annual property tax relief in accordance with this subsection to any such person shall be determined in relation to an assumed amount of property tax liability applicable to the assessed value for the dwelling unit which such person owns and occupies, as determined by the assessor in the municipality in which the cooperative is situated. For purposes of this section the assessor shall determine the assumed amount of property tax liability applicable to the assessed value for the dwelling unit of each such person who is otherwise eligible under this subsection, but such determination shall not constitute a tax bill for purposes of property taxation of such cooperative or any individual dwelling unit thereof. Annually, not later than the first day of June, the assessor in such municipality, upon receipt of an application for such relief, shall determine, with respect to the assessment list in such municipality for the assessment year commencing October first immediately preceding, the portion of the assessed value of the entire cooperative, as included in such assessment list, attributable to the dwelling unit occupied by such person. The assumed property tax liability for purposes of determining the amount of the relief shall be the product of such assessed value and the mill rate in such municipality as determined for purposes of property tax imposed on said assessment list for the assessment year commencing October first immediately preceding. The amount of relief to which such person shall be entitled for such assessment year shall be equivalent to the amount of tax reduction for which such person would qualify, considering such assumed property tax liability to be the actual property tax applicable to such person’s dwelling unit and such person as liable for the payment of such tax.

(P.A. 73-628; P.A. 74-294, S. 1, 2; P.A. 81-405; P.A. 85-442, S. 2, 3; P.A. 87-91, S. 1, 2; 87-116, S. 1, 2; P.A. 93-120, S. 1, 2; P.A. 99-89, S. 5, 10; 99-189, S. 19, 20; P.A. 07-251, S. 2.)

History: P.A. 74-294 made former provisions Subsecs. (a) and (e) and added Subsecs. (b) to (d) and (f) re study committee, limit on total abatement, other benefits for which recipients are eligible and liens on property for which relief granted and added provisions in Subsec. (a) re benefits to surviving spouse and re maximum income allowance established by municipality; P.A. 81-405 reduced the period in Subsec. (a) during which a resident must be a taxpayer in the municipality before being qualified for the program from 3 years to 1 year; P.A. 85-442 amended Subsec. (b) to add provision re amendments to plan subsequent to its “initial” approval; P.A. 87-91 added provisions enabling municipalities to provide the same tax relief benefits to persons who are permanently totally disabled as allowed for certain persons age 65 or over, effective April 29, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter; P.A. 87-116 increased the amount of tax relief which may be allowed for eligible homeowners by any municipality, including any tax relief for which such homeowner is eligible under the state program for such taxpayers, from 75% of the tax otherwise due to the total amount of such tax, and required the municipality to establish a lien in the amount of the total tax relief granted when such tax relief exceeds 75% of the tax for which such taxpayer would otherwise be liable, effective May 11, 1987, and applicable to the assessment year in any municipality commencing October 1, 1987, and each assessment year thereafter; P.A. 93-120 added Subsec. (g) enabling municipalities to provide the same tax relief benefits to unit owners of cooperatives, effective June 14, 1993, and applicable to assessment years of municipalities commencing October 1, 1993, and each assessment year thereafter; P.A. 99-89 deleted references to repealed Secs. 12-129h and 12-129i and made technical changes, effective June 3, 1999; P.A. 99-189 amended Subsec. (g)(2) by adding provisions re determination of assumed amount of property tax liability, effective June 23, 1999, and applicable to assessment years of municipalities commencing on or after October 1, 1999; P.A. 07-251 amended Subsec. (f) to reduce amount of lien from the total amount of tax relief to amount that equals amount of tax relief that exceeds 75% of the property tax liability.



Section 12-129o - Optional property tax relief by a municipality for certain elderly persons when special tax is levied.

(a) Whenever a special tax is levied on real property by any municipality, other than a special tax levied under the provisions of section 7-382, such municipality may by vote of its legislative body provide that any resident of such municipality who is eligible on the assessment date of such special tax for tax relief under section 12-129b with respect to the general property tax to be levied on such real property in the same calendar year, shall be liable only for a prorated amount of such special tax based on the percentage which such resident’s tax liability for said general tax in such municipality bears to the amount such tax liability would be if such resident were not eligible for tax relief under said section 12-129b, provided, if title to the real property is recorded in the name of such resident or his spouse making a claim and qualifying hereunder and any other person or persons, the claimant hereunder shall be liable to pay his fractional share of such special tax levy calculated in accordance with the provisions of this section, and such other person or persons shall pay his or their fractional share of the tax without regard to the provisions of this section. If, at the time the special tax is levied, the mill rate of the ensuing general tax has not been established and the tax levied, the special tax shall be levied in full and the proration herein provided for shall be calculated at the time such general tax is levied. Thereupon any such resident entitled to benefits in accordance with this section shall receive an abatement of the excess special tax levied if such tax has not been paid, or a refund of such excess if such tax has been paid.

(b) Section 12-129d shall not be applicable with respect to tax relief provided by any municipality in accordance with the provisions of subsection (a) of this section.

(P.A. 76-348, S. 1, 2; P.A. 99-89, S. 6, 10.)

History: P.A. 99-89 amended Subsec. (b) by deleting reference to repealed Sec. 12-129i, effective June 3, 1999.



Section 12-129p - Maximum benefits for homeowner receiving tax relief under section 12-129b.

(a) Notwithstanding the provisions of sections 12-129b to 12-129d, inclusive, if the amount of tax benefit calculated in accordance with said sections and provided thereunder for any homeowner qualified for the program of tax relief under said sections is equivalent to two thousand dollars or more in the assessment year commencing October 1, 1985, such benefit shall not, in any subsequent assessment year exceed the amount of such benefit to which such homeowner was entitled for said assessment year commencing October 1, 1985, and additionally, if the amount of such tax benefit for any homeowner so qualified is less than two thousand dollars in the assessment year commencing October 1, 1985, the amount of such homeowner’s benefit shall not, in any subsequent assessment year, exceed two thousand dollars.

(b) In any municipality which, as of July 6, 1987, has deferred any part of the amount of increased assessed value of real property pursuant to subsection (e) of section 12-62a of the general statutes, revision of 1958, revised to 2005, the maximum benefit to which any homeowner shall be entitled pursuant to subsection (a) of this section shall be the amount to which such homeowner is entitled pursuant to sections 12-129b to 12-129d, inclusive, in the first assessment year in which no deferral of assessed value occurs, and no maximum benefit shall be imposed in any year prior to such first assessment year in which no deferral occurs.

(P.A. 85-612, S. 2, 6; P.A. 87-586, S. 9, 12; P.A. 99-89, S. 7, 10; P.A. 06-148, S. 9.)

History: P.A. 85-612 effective July 12, 1985, and applicable in any municipality to the assessment year commencing October 1, 1985, and thereafter; P.A. 87-586 increased the maximum tax benefit allowable under the program in Sec. 12-129b so that any homeowner whose tax relief benefit in the assessment year commencing October 1, 1985, was equivalent to $2,000 or more would not in any subsequent year be entitled to any more in benefit and any homeowner whose benefit in said assessment year was less than $2,000 would not in any subsequent year be entitled to any more than $2,000, and added Subsec. (b) providing that the maximum provisions in Subsec. (a) would not be applicable in a municipality in which increased assessed values from revaluation are being added through a phase-in program under Sec. 12-62a and the maximum benefit would be the amount to which any homeowner is entitled in the first year in which there is no deferral of assessment increase, effective July 6, 1987, and applicable to the assessment year commencing October 1, 1986, and each assessment year thereafter; P.A. 99-89 made technical changes, effective June 3, 1999; P.A. 06-148 amended Subsec. (b) by adding “of the general statutes, revision of 1958, revised to 2005” after “subsection (e) of section 12-62a”, effective June 6, 2006.



Section 12-129q - Grants to property owners in special services districts.

(a) In each tax year any municipality may, by vote of its legislative body, provide a grant to residential property owners in special service districts who are not delinquent in payment of taxes due on such property.

(b) As used in this section, “residential property” means a single parcel of property used for residential purposes and includes a single-family residence and a multiple-dwelling structure containing not more than three units, used by occupants as a place of permanent residence where one of the occupants is the owner.

(P.A. 00-229, S. 5, 7.)

History: P.A. 00-229 effective June 1, 2000, and applicable to assessment years commencing on and after October 1, 1998.



Section 12-129r - Municipal option to abate taxes on open space in exchange for transfer of development rights to municipality.

(a) As used in this section:

(1) “Municipality” means any city, town, borough, district or association with municipal powers; and

(2) “Open space land” means any area of land, including forest land, the preservation or restriction of the use of which would (A) maintain and enhance the conservation of natural or scenic resources, (B) protect natural streams or water supply, (C) promote conservation of soils, wetlands, beaches or tidal marshes, (D) enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations or sanctuaries or other open spaces, (E) preserve historic sites, or (F) promote orderly urban or suburban development.

(b) Any municipality may, by ordinance adopted by its legislative body, establish a program under which property taxes may be abated in exchange for the transfer to the municipality of development rights, conservation easements, rights-of-way or any combination thereof, to open space land. Such ordinance shall include, but not be limited to, provisions for requirements for application for the abatement, which shall include a certified appraisal of the property proposed for abatement both with and without development rights.

(c) The abatement may not exceed the market value of the open space land, may be transferable to any other taxable property in the municipality owned by the applicant and may exist for a period of time to be determined by the legislative body of the municipality.

(P.A. 06-128, S. 1.)

History: P.A. 06-128 effective October 1, 2006, and applicable to assessment years commencing on or after that date.



Section 12-129s - Municipal option to abate taxes on high mileage motor vehicles and hybrid passenger cars.

Any municipality may, by vote of its legislative body or, in a municipality where the legislative body is a town meeting, by vote of the board of selectmen, provide a property tax exemption with respect to motor vehicles that are exempt from sales and use taxes under subdivision (110) or (115) of section 12-412.

(P.A. 07-242, S. 19.)

History: P.A. 07-242 effective January 1, 2008.



Section 12-129t - Municipal option to abate taxes on visitable housing.

As used in this section, “visitable housing” means one-to-four family residential construction that includes three basic architectural features to allow persons with disabilities to easily visit: (1) Interior doorways that provide a minimum thirty-two inch wide unobstructed opening, (2) an accessible means of egress to a home, as defined in Appendix A to 28 CFR Part 36, and (3) a full or half bathroom on the first floor that is compliant with the provisions of the Americans with Disabilities Act of 1990, as amended, 42 USC 12101. Any municipality may, by ordinance adopted by its legislative body, provide property tax abatements to developers of visitable housing.

(P.A. 10-56, S. 3.)

History: P.A. 10-56 effective October 1, 2010, and applicable to assessment years commencing on or after that date.



Section 12-130 - Collectors; rate bills and warrants. Statements of state aid.

(a) When any community, authorized to raise money by taxation, lays a tax, it shall appoint a collector thereof; and the selectmen of towns, and the committees of other communities, except as otherwise specially provided by law, shall make out and sign rate bills containing the proportion which each individual is to pay according to the assessment list; and any judge of the Superior Court or any justice of the peace, on their application or that of their successors in office, shall issue a warrant for the collection of any sums due on such rate bills. Each collector shall mail or hand to each individual from whom taxes are due a bill for the amount of taxes for which such individual is liable. In addition, the collector shall include with such bill, using one of the following methods (1) attachment, (2) enclosure, or (3) printed matter upon the face of the bill, a statement of state aid to municipalities which shall be in the following form:

The (fiscal year) budget for the (city or town) estimates that .... Dollars will be received from the state of Connecticut for various state financed programs. Without this assistance your (fiscal year) property tax would be (herein insert the amount computed in accordance with subsection (b) of this section) mills.

Failure to send out or receive any such bill or statement shall not invalidate the tax. For purposes of this subsection, “mail” includes to send by electronic mail, provided an individual from whom taxes are due consents in writing to receive a bill and statement electronically. Prior to sending any such bill or statement by electronic mail, a community shall provide the public with the appropriate electronic mail address of the community on the community’s Internet web site and shall establish procedures to ensure that any individual who consents to receive a bill or statement electronically (1) receives such bill or statement, and (2) is provided the proper return electronic mail address of the community sending the bill or statement.

(b) The mill rate to be inserted in the statement of state aid to municipalities required by subsection (a) shall be computed on the total estimated revenues required to fund the estimated expenditures of the municipality exclusive of assistance received or anticipated from the state.

(1949 Rev., S. 1813; 1961, P.A. 517, S. 10; 1963, P.A. 471, S. 1; P.A. 74-183, S. 190, 291; P.A. 76-436, S. 166, 681; P.A. 77-452, S. 3, 72; P.A. 78-249, S. 2, 4; P.A. 85-467, S. 1, 2; P.A. 11-185, S. 1; P.A. 13-276, S. 11.)

History: 1961 act authorized circuit court judges rather than justices of the peace to issue warrants; 1963 act revested authority to issue warrants in justices of the peace; P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 substituted superior court for court of common pleas and deleted reference to justices of the peace, effective July 1, 1978; P.A. 77-452 reinstated reference to justices of the peace; P.A. 78-249 added requirement that tax bill include statement of state aid to municipalities and included form of statement and added Subsec. (b) re computation of mill rate which would exist without state aid; P.A. 85-467 amended the requirement in Subsec. (a), concerning the statement of state aid to be attached to each property tax bill, so that such statement may be attached to, enclosed with or printed upon the face of the bill; P.A. 11-185 amended Subsec. (a) by adding provisions re sending rate bills by electronic mail, effective October 1, 2011, and applicable to assessment years commencing on or after that date; P.A. 13-276 amended Subsec. (a) by eliminating requirement that collectors attach statement of the year and amount of back taxes to tax bill and adding provision re failure to receive tax bill does not invalidate tax.



Section 12-130a - Training, examination and certification of municipal tax collectors.

(a) There shall be established a committee for the purpose of developing and maintaining a program and procedures for the training, examination and certification of tax collection personnel, appointed by the Secretary of the Office of Policy and Management and consisting of seven members, six of whom shall be voting members who shall serve without pay and shall be appointed initially as follows: Two members for two-year terms; two members for four-year terms; and two members for six-year terms. At least one member shall be from a municipality with a population of more than fifty thousand, and at least one member shall be from a municipality with a population under ten thousand. The Secretary of the Office of Policy and Management shall thereafter appoint two members every two years for six-year terms. The seventh member shall be an employee of the Office of Policy and Management who shall serve as a nonvoting member of the committee. The six voting members of the committee shall have demonstrated competence in tax collection practices in Connecticut. Said committee shall elect its own chairman and recommend standards to said secretary for the training, fees and examination of tax collection personnel, including standards for the certification and recertification of tax collectors. Such recommended standards may include requirements for any type of training or experience, or combination thereof, the committee deems appropriate. The secretary shall review the recommended standards and shall adopt regulations, in accordance with chapter 54, implementing any of such standards the secretary approves.

(b) Any person may participate in training courses on tax collection practices prescribed by said committee and upon completing such training courses and successfully completing any examination prescribed by said committee, shall be recommended to the Secretary of the Office of Policy and Management as a candidate for certification as a certified Connecticut municipal collector. The Secretary of the Office of Policy and Management shall certify any qualified candidate recommended by said committee as a certified Connecticut municipal collector and may revoke, suspend or deny such certification or recertification for sufficient cause as said secretary may determine. Said secretary may certify a candidate who has not completed such training courses provided such candidate has experience in tax collection practices in Connecticut to such extent, as determined by said secretary, to make it unnecessary to complete such training courses, and provided further such candidate shall be required to successfully complete any examination prescribed by said committee. Such certification shall be valid for five years from the date of issuance or until regulations are adopted pursuant to subsection (a) of this section, whichever is later.

(P.A. 79-455, S. 1, 2; 79-610, S. 3, 47; P.A. 88-63; P.A. 96-30, S. 1, 2; P.A. 99-100, S. 1, 2; P.A. 06-88, S. 1.)

History: P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 88-63 made technical changes and substituted 50,000 population for 100,000 population as basis for member’s qualification in Subsec. (a); P.A. 96-30 amended Subsec. (a) by adding an employee of the Office of Policy and Management to the committee as a nonvoting member, effective May 2, 1996; P.A. 99-100 amended Subsec. (a) to include standards for certification and recertification of tax collectors and amended Subsec. (b) to make certification valid for five years, effective July 1, 1999; P.A. 06-88 amended Subsec. (a) to remove committee from within the Office of Policy and Management, delete requirement that seventh member be knowledgeable re property tax collection practices, require committee to recommend standards for tax collector certification and transfer authority to adopt regulations from committee to the Secretary of the Office of Policy and Management, and amended Subsec. (b) to expand duties of said secretary re tax collectors to include revocation, suspension or denial of certification or recertification and insert provision re adoption of regulations pursuant to Subsec. (a), effective July 1, 2006.



Section 12-131 - Special forms for assessment lists, abstract books and rate bills.

The term “rate maker” means the person or board authorized to prepare rate bills for any municipality. The board of assessors of any municipality, upon written request by its property tax collector, may prepare tentative forms of individual assessment lists and of abstract books separating personal property from real estate and, in such case, shall prepare tentative rules and regulations for the use of such forms in such municipality. Such tentative forms, rules and regulations shall be submitted to the Secretary of the Office of Policy and Management. If he approves, they shall be used as of the assessment date next succeeding such approval. The rate maker in each such municipality shall prepare tentative forms of rate bills to correspond to such separation on the individual assessment lists and abstract book and shall submit such tentative forms of rate bills to said secretary. If said secretary approves, such forms of rate bills shall be used in such municipality. Said secretary may, at any time, rescind his approval of any form, rule or regulation provided for by this section. In such event, if it is necessary, the rate maker shall prepare a new form, rule or regulation and submit the same to said secretary. Each municipality for which a special form of individual assessment list or of abstract book or both have been approved in accordance with the provisions of this section shall be exempt from the provisions of section 12-27 relating to such forms.

(1949 Rev., S. 1814; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980.



Section 12-132 - Form and tax warrant.

Warrants for the collection of taxes may be in the following form:

To A.B., collector of taxes of the (here insert the name of community laying the tax), in the county of ...., greeting: By authority of the state of Connecticut, you are hereby commanded forthwith to collect of each person named in the annexed list his proportion of the same, as therein stated, being a tax laid by (name of community), on the .... day of ...., A.D. 20... And you are to pay the amount of said tax, less abatements, and less taxes the lien for which has been continued by certificate to the treasurer of said (name of the community), on or before the .... day of ...., A.D. 20... And if any person fails to pay his proportion of said tax, upon demand, you are to levy upon his goods and chattels, and dispose of the same as the law directs; and after satisfying said tax and the lawful charges, return the surplus, if any, to him; and if such goods and chattels do not come to your knowledge, you are to levy upon his real estate, and sell enough thereof to pay his tax and the costs of levy, and give to the purchaser a deed thereof.

Dated at .... this .... day of ...., A.D. 20...

A.B.,

Judge of the Superior Court

or Justice of the peace.

(1949 Rev., S. 1815; 1961, P.A. 517, S. 11; 1963, P.A. 471, S. 2; 1971, P.A. 11, S. 1; P.A. 74-183, S. 191, 291; P.A. 76-436, S. 167, 681; P.A. 13-276, S. 12.)

History: 1961 act provided that a judge of the circuit court rather than a justice of the peace shall sign the warrant; 1963 act revested authority in justices of the peace; 1971 act deleted provision allowing imprisonment of tax offender; P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 13-276 made a technical change.



Section 12-133 - Taxes of subdivisions of towns.

School district, fire district and highway taxes or taxes of any other subdivision of any town shall be laid either on the assessment list of the town last before completed or on the assessment list next thereafter to be completed, provided, if the list next thereafter to be completed is used, such taxes shall not become due and payable until such list has been completed. Each such tax shall be payable within one year after it has been laid.

(1949 Rev., S. 1816.)



Section 12-134 - Tax account and receipt to bear same number.

Each assessor or rate maker shall assign a number to each tax account, and the collector shall issue a tax receipt containing the same number for such account.

(1949 Rev., S. 1817; P.A. 13-276, S. 13.)

History: P.A. 13-276 changed “town clerk” to “assessor”.



Section 12-135 - Execution of tax warrant. Collection by successor of collector.

(a) Any collector of taxes, and any state marshal or constable authorized by such collector, shall, during their respective terms of office, have authority to collect any taxes and any water or sanitation charges due the municipality served by such collector for which a proper warrant and a proper alias tax warrant, in the case of the deputized officer, have been issued. Such alias tax warrant may be executed by any officer above named in any part of the state, and the collector in person may demand and collect taxes or water or sanitation charges in any part of the state on a proper warrant. Any such state marshal or constable so authorized who executes such an alias tax warrant outside of such state marshal’s or constable’s precinct shall be entitled to collect from the person owing the tax or the water or sanitation charges the fees allowed by law, except that the minimum total fees shall be five dollars and the maximum total fees shall be fifteen dollars for each alias tax warrant so executed. For the purposes of this subsection, “water or sanitation charges” means (1) any rates or charges established pursuant to section 7-239, or (2) any charges imposed by a municipality for the collection and disposal of garbage, trash, rubbish, waste material and ashes.

(b) Upon the expiration of the collector’s term of office, such collector shall deliver to his or her immediate successor in office the rate bills not fully collected and such successor shall have authority to collect the taxes due thereon. Any person who fails to deliver such rate bills to such person’s immediate successor within ten days from the qualification of such successor shall be fined not more than two hundred dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 1818; P.A. 00-99, S. 40, 154; P.A. 01-195, S. 16, 181; P.A. 07-95, S. 2; P.A. 13-276, S. 14.)

History: P.A. 00-99 replaced references to sheriff and deputy sheriff with state marshal in Subsec. (a), effective December 1, 2000; P.A. 01-195 made technical changes in Subsec. (a) for the purposes of gender neutrality, effective July 11, 2001; P.A. 07-95 amended Subsec. (a) by adding provisions re collection of water or sanitation charges, designated provisions of Subsec. (a) re delivery of rate bills to successor as new Subsec. (b), redesignated existing Subsec. (b) as Subsec. (c) and made technical changes, effective July 1, 2007; P.A. 13-276 deleted former Subsec. (c) re executor or administrator of deceased collector.



Section 12-136 - Bonds of tax collectors. Appointment of new collector.

The collector of taxes of each town, city or borough shall, before the commitment to him of any warrant for the collection of taxes, give a bond, to run for the term of his office, for the faithful discharge of his duties in such sum as is fixed by the selectmen of each town not consolidated with a city or borough, the mayor and aldermen of each city or the warden and burgesses of each borough. Each other collector of taxes shall, before the commitment to him of any warrant for the collection of taxes, give to the municipal district of which he is such collector a bond, with surety, to the acceptance of the committee or other authority signing the rate bill, to run for the term of his office, for the faithful discharge of his duties. The bond of each town tax collector shall be procured from a surety company of good standing approved by the selectmen, and the premium on such bond shall be paid by the town treasurer upon order of the selectmen. If any collector refuses to receive the rate bill or give the bond required by law or to collect and pay the tax within the time limited and delivers up his rate bill, the selectmen or committee of the community may depute some person to collect the sums due on such rate bill, who shall give bond as prescribed in this section.

(1949 Rev., S. 1819; 1957, P.A. 304; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 93-434, S. 10, 20.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 93-434 deleted requirement that the bond be in a form approved by the secretary of the office of policy and management, effective June 30, 1993.

Where newly-elected tax collector was unable to furnish bond and resigned, selectmen could deputize collector under section as the bond of the previous holder of office of tax collector had expired. 22 CS 129.



Section 12-137 - Appointment of acting tax collectors.

When the tax collector of any town, city, borough, fire district or other municipality, by reason of illness or disability, becomes unable to discharge the duties of his office, the selectmen of the town, or a majority of them, or the governing body of any such municipality, may, by a writing signed by them or by the authorized officer of the governing body, as the case may be, appoint some suitable person as acting tax collector, who, upon being sworn and giving a bond satisfactory to the selectmen or such governing body, may thereupon exercise all the duties and perform all the functions of such tax collector until such time as such tax collector is found by such selectmen or such governing body to have become able to discharge the duties of his office or until his successor is elected or appointed and has qualified.

(1949 Rev., S. 1820; P.A. 13-276, S. 15.)

History: P.A. 13-276 added “or appointed” re successor.



Section 12-138 - Collector to report to town clerk and assessor mistakes in assessments.

The collector of town taxes in each town shall report to the town clerk and assessor all property liable to assessment therein which is not assessed, or is assessed to wrong parties, as soon as such fact comes to his knowledge, and the town clerk shall make a proper memorandum thereof, to be kept in his office for the use of the board of assessors of such town.

(1949 Rev., S. 1821; P.A. 13-276, S. 16.)

History: P.A. 13-276 required collector to report to both town clerk and assessor.



Section 12-139 - Collector’s books open to public inspection.

The tax books of any collector of any municipality or municipal district shall be, at all reasonable times, open to the inspection of any taxpayer and of any auditor of public accounts of such municipality or district. Any collector, who, after request, refuses to exhibit his tax books as aforesaid, shall forfeit the sum of one hundred dollars to such municipality or district, and such penalty may be recovered by an action on such collector’s official bond.

(1949 Rev., S. 1822.)



Section 12-140 - Fees, costs and expenses of tax collectors and tax sales.

The fee of collectors for issuing an alias tax warrant shall be six dollars. All reasonable and necessary costs or expenses for necessary advertising, postage on notices, and reasonable sums paid town clerks or other persons for examining records to ascertain encumbrances upon property sold, for preparing notices at the direction of the tax collector, for drafting collector’s deeds, for attorney’s fees, for all fees and costs incurred by the municipality in defending any civil action brought as a result of a tax sale or an alias tax warrant or which seeks to enjoin or declare unlawful any tax sale or alias tax warrant, for the services of auctioneers, clerks and other persons retained to assist the collector in conducting the tax sale, for filings in the land records, fees paid to any federal, state or local government entity or agency and for any other fees and expenses incurred or otherwise provided by law shall be paid by the delinquent taxpayer or as provided in section 12-157.

(1949 Rev., S. 3629; 1971, P.A. 301; P.A. 95-228, S. 1, 15; P.A. 13-276, S. 17.)

History: 1971 act increased collectors fee from $2 to $6; P.A. 95-228 added to the amount of fees expenses for postage, notices, the drafting of deeds, attorneys, defense costs and auctioneers, effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after said date; P.A. 13-276 deleted provisions re fees for levy and sale and added provisions re fees and costs for certain civil actions, filings in land records, paid to federal, state or local government entities or agencies or otherwise provided by law, to be paid by delinquent taxpayer.



Section 12-141 - Collection of taxes: Definitions.

“Municipality”, wherever used in sections 12-142 to 12-170, inclusive, includes each town, consolidated town and city, consolidated town and borough, city, borough, school district, fire district, fire and sewer district, sewer district, lighting district and improvement association and each municipal organization and taxing district not previously mentioned. Except as otherwise indicated in the context, “tax”, wherever used in said sections, includes each property tax and each installment and part thereof due to a municipality, including any interest, penalties, fees and charges, including collection fees of a collection agency, attorney’s fees and those fees and charges set forth in section 12-140.

(1949 Rev., S. 1823; P.A. 13-276, S. 18.)

History: P.A. 13-276 replaced reference to Sec. 12-150 with reference to Sec. 12-170 and redefined “tax” to include interest, penalties and certain fees and charges.



Section 12-141a - Payment of municipal taxes by credit card.

Any municipality may allow the payment of taxes, penalties, interest and fees by means of a credit card and may charge the taxpayer a service fee for any such payment made by credit card. The fee shall not exceed any charge by the credit card issuer or service provider, including any discount rate. Payments by credit card shall be made at such times and under such conditions as the municipality may prescribe. The debt incurred through the payment of taxes by means of a credit card shall not be considered a tax collectible pursuant to the provisions of section 12-172.

(P.A. 93-25, S. 2, 3; P.A. 13-276, S. 19.)

History: P.A. 93-25 effective July 1, 1993; P.A. 13-276 limited amount of service fee to that charged by credit card issuer or service provider.



Section 12-142 - Installments; due date.

The legislative body of each municipality, upon approving any budget calling for the laying of a tax on property, shall determine whether such tax shall be due and payable in a single installment or in two semiannual installments or in four quarterly installments and shall, unless otherwise provided by law, designate the date or dates on which such installment or installments shall be due and payable, subject to the provisions of section 7-383, in any municipality in compliance with requirements concerning the uniform fiscal year under chapter 110; provided the last installment of any such tax shall be due and payable not later than forty-five days before the end of the fiscal year in which the first installment thereof is due and payable, and provided any special tax shall be due and payable in a single installment. In case of failure of the legislative body to determine when such tax shall be due and payable or whenever the date on which such tax shall be due and payable has been determined, however, (1) the preparation and mailing of rate bills for such tax is delayed until after the date such tax is due or (2) such tax is not applicable to certain property until after the date such tax is due, such tax shall be due and payable, with respect to all property or property which becomes subject to tax after the date such tax is due, whichever is applicable, not later than thirty days following the date on which rate bills for such tax are mailed or handed to persons liable therefor. Except as otherwise provided by law, the several installments of a tax due in two or four installments shall be equal, but any taxpayer may pay two or more of such installments when the first is due.

(1949 Rev., S. 1824; P.A. 83-579, S. 2, 3.)

History: P.A. 83-579 provided that in the event the legislative body fails to determine when the tax is due, or, if determined and mailing of rate bills is delayed until after the tax due date or such tax is not applicable to certain property until after the tax due date, such tax shall be due not later than 30 days following the date on which rate bills are mailed.

See Sec. 7-383 re due date of tax levy.

See 12-63a(d) re payment of taxes on mobile homes.



Section 12-143 - Installment payments; priority of personal property taxes.

Section 12-143 is repealed, effective October 1, 2013.

(1949 Rev., S. 1825; P.A. 13-276, S. 43.)



Section 12-144 - Payment of taxes of not more than one hundred dollars.

Any property tax due in any municipality of this state in an amount not in excess of one hundred dollars shall be due and payable in a single payment when so determined by the appropriating body of such municipality.

(1949 Rev., S. 1826; 1959, P.A. 157, S. 1; P.A. 81-9, S. 1, 2.)

History: 1959 act raised amount to be paid in single payment from $20 to $50; P.A. 81-9 provided that tax of $100 or less be paid in single payment when approved by the municipality, where single payment previously required for tax of $50 or less, effective March 31, 1981, and applicable in any municipality to assessment year commencing October 1, 1980, and each assessment year thereafter.



Section 12-144a - Payment of tax on motor vehicles.

Irrespective of the provisions of sections 12-142 and 12-144, the appropriating body of each municipality, upon approving any budget calling for the laying of a tax on property, shall determine whether such tax as it applies to motor vehicles shall be due and payable in a single installment.

(February, 1965, P.A. 43, S. 1; P.A. 76-338, S. 3, 8; P.A. 77-343, S. 2, 5; P.A. 79-595, S. 2, 3.)

History: P.A. 76-338 required tax on motor vehicles to be paid in single installment whereas previously decision was to be made by municipality’s appropriating body; P.A. 77-343 returned decision re installments to appropriating body except that tax levied on motor vehicles in accordance with Sec. 12-71b to be due in single installment, effective June 6, 1977, and applicable to any motor vehicle on assessment list of any town as of October 1, 1976, and any motor vehicle registered or in use in this state thereafter; P.A. 79-595 deleted proviso re taxes in accordance with Sec. 12-71b, effective January 1, 1980, and applicable to assessment year commencing October 1, 1980, and each assessment year thereafter and to any tax due under Sec. 12-71b on January 1, 1980.



Section 12-144b - Application of tax payments.

Except as otherwise provided by the general statutes, all payments made to or recovered by the municipality on any specific property shall be applied (1) first, for any outstanding unsecured taxes, to expenses concerning such unsecured taxes, including attorney’s fees, collection expenses, recording fees, collector’s fees and other expenses and charges related to all delinquencies owed by the party liable therefor before the interest accrued, then to the principal of such outstanding unsecured taxes, paying the oldest such tax first, and (2) for any outstanding secured taxes, first to expenses concerning such secured taxes, including attorney’s fees, collection expenses, recording fees, collector’s fees and other expenses and charges related to all delinquencies owed by the party liable therefor before the interest accrued, then to the principal of such outstanding secured taxes, paying the oldest such tax first. If there is litigation pending between the municipality and the party liable for the oldest outstanding tax on such property concerning such oldest outstanding tax, such tax payment shall only be applied to the oldest outstanding tax on such property which is not involved in such litigation, provided this section shall not apply to tax payments tendered by third parties pursuant to contract or by operation of law. The municipality shall not be bound by any notation on or accompanying a payment that purports to be payment in full, proposes to waive any rights or powers of the municipality, directs application of the payment in any manner that contradicts any applicable statute or ordinance or is otherwise contrary to law.

(1969, P.A. 98; 1971, P.A. 687; P.A. 13-276, S. 20.)

History: 1971 act deleted phrases “obligation of the party liable for the tax” and “obligations of said party” and inserted references to taxes and oldest outstanding taxes on specific properties but excepted from provisions “tax payments rendered by third parties pursuant to contract or by obligation of law”; P.A. 13-276 substantially revised section to change manner in which payments made to or recovered by municipality on specific property are applied.



Section 12-144c - Optional waiver of property tax under twenty-five dollars.

Any municipality may waive any property tax due in an amount less than twenty-five dollars by action of its legislative body.

(P.A. 75-489, S. 1, 2; P.A. 01-178, S. 1, 2; P.A. 13-276, S. 21.)

History: P.A. 01-178 increased the amount of property tax that may be waived from $5 to $25 and added provision re waiver before the date the tax is due, effective October 1, 2001, and applicable to assessment years commencing on and after said date; P.A. 13-276 eliminated requirement that property tax waiver occur before the date the tax is due.



Section 12-144d - Motor vehicle property tax due July first.

Section 12-144d is repealed.

(P.A. 76-338, S. 5, 8; P.A. 77-343, S. 4, 5.)



Section 12-145 - Notice to pay taxes. Rate of interest when delinquent. Waiver.

The tax collector of each municipality shall, at least five days next preceding the time when each tax becomes due and payable, give notice of the time and place at which the tax collector will receive such tax by advertising in a newspaper published in such municipality or, if no newspaper is published in such municipality, by advertising in any newspaper of the state having a general circulation in such municipality and by posting such notice on a signpost, a bulletin board or the municipality’s Internet web site. The tax collector shall repeat such advertising within one week after such tax has become due and payable and, again, at least five days before such tax becomes delinquent. Each such notice shall give each date on which such tax shall become due and payable and each date on which such tax shall become delinquent, and shall state that, as soon as such tax becomes delinquent, it shall be subject to interest at the rate of one and one-half per cent of such tax for each month or fraction thereof which elapses from the time when such tax becomes due and payable until the same is paid. The tax collector of a municipality may waive the interest on delinquent property taxes if the tax collector and the assessor, jointly, determine that the delinquency is attributable to an error by the tax assessor or tax collector and is not the result of any action or failure on the part of the taxpayer. The tax collector shall notify the taxing authority of the municipality of all waivers granted pursuant to this section.

(1949 Rev., S. 1827; 1969, P.A. 54, S. 1; P.A. 75-296, S. 2, 3; P.A. 80-468, S. 1, 3; P.A. 81-44, S. 1, 3; P.A. 82-141, S. 1, 4; P.A. 84-146, S. 8; P.A. 99-151, S. 1, 3; P.A. 13-276, S. 22.)

History: 1969 act raised interest rate from 0.5% to 0.75%; P.A. 75-296 raised interest rate to 1%; P.A. 80-468 established three levels of interest rate: 1% for maximum liability of $3,000, 1.25% for liability over $3,000 and 1.5% for liability over $3,000 remaining unpaid on second anniversary of assessment list for which tax was levied; P.A. 81-44 established interest on delinquent taxes at 1.25% per month for taxes due on or after July 1, 1981, where previously differential rates applied depending on amount owed; P.A. 82-141 increased rate of interest from 1.25% to 1.5% per month applicable to interest payable on or after July 1, 1982; P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 99-151 made a technical change, allowed tax collector to waive the interest on delinquent tax in cases of error by tax collector or assessor and required notification of the taxing authority of the waivers granted, effective June 23, 1999, and applicable to interest due on or after said date; P.A. 13-276 replaced provision re posting of notice on signpost in town within which municipality is situated or at some other exterior place near office of town clerk with provision re posting of notice on a bulletin board or municipality’s Internet web site.



Section 12-146 - Delinquent tax or installment. Interest. Waiver of interest.

Unless the context otherwise requires, wherever used in this section, “tax” includes each property tax and each installment and part thereof due to a municipality as it may have been increased by interest, fees and charges. If any tax due in a single installment or if any installment of any tax due in two or more installments is not paid in full (1) on or before the first day of the month next succeeding the month in which it became due and payable, or if not due and payable on the first day of the month, (2) on or before the same date of the next succeeding month corresponding to that of the month on which it became due and payable, the whole or such part of such installment as is unpaid shall thereupon be delinquent and shall be subject to interest from the due date of such delinquent installment. Except for unpaid real estate taxes the collection of which was, or is, deferred under the provisions of section 12-174, and any predecessor and successor thereto, which unpaid real estate taxes continue to be subject to the provisions of such deferred collection statutes, the delinquent portion of the principal of any tax shall be subject to interest at the rate of eighteen per cent per annum from the time when it became due and payable until the same is paid, subject to a minimum interest charge of two dollars per installment which any municipality, by vote of its legislative body, may elect not to impose, and provided, in any computation of such interest, under any provision of this section, each fractional part of a month in which any portion of the principal of such tax remains unpaid shall be considered to be equivalent to a whole month. Each addition of interest shall become, and shall be collectible as, a part of such tax. Interest shall accrue at said rate until payment of such taxes due notwithstanding the entry of any judgment in favor of the municipality against the taxpayer or the property of the taxpayer. The collector shall apply each partial payment to the wiping out of such interest before making any application thereof to the reduction of such principal. If any tax, at the time of assessment or because of a subsequent division, represents two or more items of property, the collector may receive payment in full of such part of the principal and interest of such tax as represents one or more of such items, even though interest in full on the entire amount of the principal of such tax has not been received up to the date of such payment; in which event, interest on the remaining portion of the principal of any such tax shall be computed, as the case may be, from the due date of such tax if no other payment after delinquency has been made or from the last date of payment of interest in full on the whole amount or unpaid balance of the principal of such delinquent tax if previous payment of interest has been made. Each collector shall keep a separate account of such interest and the time when the same has been received and shall pay over the same to the treasurer of the municipality of the collector as a part of such tax. No tax or installment thereof shall be construed to be delinquent under the provisions of this section if the envelope containing the amount due as such tax or installment, as received by the tax collector of the municipality to which such tax is payable, bears a postmark showing a date within the time allowed by statute for the payment of such tax or installment. Any municipality may, by vote of its legislative body, require that any delinquent property taxes shall be paid only in cash or by certified check or money order. Any municipality adopting such requirement may provide that such requirement shall only be applicable to delinquency exceeding a certain period in duration as determined by such municipality. Any municipality shall waive all or a portion of the interest due and payable under this section on a delinquent tax with respect to a taxpayer who has received compensation under chapter 968 as a crime victim.

(1949 Rev., S. 1828; 1969, P.A. 54, S. 2; P.A. 73-494, S. 1, 2; 73-508; P.A. 74-247, S. 1, 2; P.A. 75-296, S. 1, 3; P.A. 80-468, S. 2, 3; P.A. 81-44, S. 2, 3; P.A. 82-141, S. 2, 4; P.A. 83-361, S. 1, 3; P.A. 84-257, S. 1, 2; 84-282, S. 3; P.A. 85-286, S. 1, 2; P.A. 99-128, S. 2; P.A. 00-200, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 58; P.A. 04-126, S. 1; P.A. 13-276, S. 23.)

History: 1969 act increased interest rate from 6% to 9%; P.A. 73-494 set minimum interest charge of $2: P.A. 73-508 deleted “tax or” in phrase “tax or installment” and deleted provision that installments following first delinquent installment be considered delinquent and due as of date of first delinquent installment, thus each becomes delinquent if not paid on its own due date; P.A. 74-247 made imposition of $2 minimum interest charge dependent on vote of municipality’s legislative body; P.A. 75-296 changed interest rate from 9% to 12%; P.A. 80-468 established three levels of interest: 12% for maximum liability of $3,000, 15% for liability over $3,000 and 18% for liability over $3,000 remaining unpaid on second anniversary of assessment list for which tax was levied; P.A. 81-44 established interest on delinquent taxes at 15% per annum for taxes due on or after July 1, 1981, replacing differential rates based on amount owed; P.A. 82-141 increased rate of interest from 15% to 18% per annum applicable to interest payable on or after July 1, 1982; P.A. 83-361 provided for (1) clarification that any fractional part of a calendar month is equivalent to a whole month in computing interest applicable to delinquent taxes and (2) deletion of provision allowing partial payments within 31 days to be considered as paid in the calendar month within such period, effective July 1, 1983, and applicable to any determination of interest on delinquent taxes on or after said date; P.A. 84-257 allowed municipalities to require that delinquent motor vehicle property taxes be paid only in cash or by certified check or money order; P.A. 84-282 added provision that interest shall accrue until payment of taxes due notwithstanding the entry of any judgment in favor of municipality against the taxpayer or his property; P.A. 85-286 added Subdiv. (1) for purposes of clarification as to when a tax due and payable on the first day of a month becomes delinquent, effective June 4, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and each assessment year thereafter; P.A. 99-128 added provision permitting municipality to waive all or portion of interest due on delinquent tax of taxpayer who has received compensation as a crime victim; P.A. 00-200 made technical changes, deleted provision allowing municipality, by vote of its legislative body, to waive delinquent interest for taxpayer who was a crime victim or the family of a deceased victim and added provision making such waiver mandatory; June 30 Sp. Sess. P.A. 03-6 added provision authorizing municipality to require a delinquent taxpayer pay a fee of $5, effective August 20, 2003; P.A. 04-126 deleted provision re fee to be paid if town had reported delinquency to the Commissioner of Motor Vehicles, effective July 1, 2004; P.A. 13-276 specified that minimum interest charge is “per installment”, eliminated provision re restriction on receipt of partial payment of less than total accrued interest on principal of delinquent tax, eliminated provision re calculation of interest on partial payment and eliminated “applicable with respect to a motor vehicle” re municipality’s ability to require delinquent property taxes to be paid only in cash or by certified check or money order.



Section 12-146a - Revocation of municipal and district health department permits for failure to pay property taxes.

Any municipality, as defined in subsection (a) of section 12-41, or any district health department, formed under chapter 368f, may withhold or revoke any license or permit, issued by such municipality or district health department, to operate a business enterprise if any taxes levied by such municipality or, in the case of a district department of health, by any constituent municipality of such district, against any property owned by or used in such business enterprise are delinquent and have been so delinquent for a period of not less than one year.

(1971, P.A. 354; P.A. 13-276, S. 24.)

History: P.A. 13-276 replaced “personal property used in such business enterprise” with “any property owned by or used in such business enterprise”.



Section 12-146b - Withholding of municipal payments for failure to pay property taxes.

Any municipality, as defined in subsection (a) of section 12-41, may withhold any payment, or portion thereof, due to any business enterprise pursuant to any contract entered into on or after October 1, 1991, if any taxes levied by such municipality against any property owned by such business enterprise are delinquent and have been so delinquent for a period of not less than one year, provided no such amount withheld shall exceed the amount of tax, plus penalty and interest, outstanding at the time of withholding.

(P.A. 91-330.)



Section 12-146c - Payments by residents in the armed forces called to active service for military action in Iraq or Afghanistan.

Notwithstanding the provisions of section 12-146, a municipality shall not charge or collect interest for a period of one year on any property tax or any installment or part thereof that is payable by any resident of the state who is a member of the armed forces of the United States or of any state or of any reserve component thereof who has been called to active service in the armed forces of the United States for military operations that are authorized by the President of the United States that entail military action in Iraq or Afghanistan and who is serving outside the United States on the final day that payment of such property tax or installment or part thereof is due.

(June 30 Sp. Sess. P.A. 03-6, S. 42; P.A. 11-62, S. 2.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003, and applicable to assessment years commencing on or after October 1, 2002; P.A. 11-62 replaced “against Iraq” with “in Iraq or Afghanistan” and replaced “in the Middle East” with “outside the United States”, effective October 1, 2011, and applicable to assessment years commencing on or after that date.



Section 12-146d - Payments by residents who are spouses domiciled with members of the armed forces called to active service for military action in Iraq.

Notwithstanding the provisions of section 12-146, any municipality may, by ordinance, provide that no interest shall be charged or collected for a period of one year on any property tax or any installment or part thereof that is payable by any resident of the state for real property assessed on the 2003 grand list, provided such resident is domiciled with and the spouse of a member of the armed forces of the United States or of any state or of any reserve component thereof who has been called to active service in the armed forces of the United States for military operations that are authorized by the President of the United States that entail military action in Iraq and who is serving in the Middle East on the final day that payment of such property tax or installment or part thereof is due.

(June Sp. Sess. P.A. 05-3, S. 9.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005.



Section 12-146e - Payments by residents in the armed forces called to active service who are serving outside the state.

Notwithstanding the provisions of section 12-146, a municipality may, upon approval by its legislative body or, in any town in which the legislative body is a town meeting, by the board of selectmen of such municipality, elect to not charge or collect interest for a period of one year on any property tax or any installment or part thereof that is payable by any resident of the state who (1) is a member of the armed forces of the United States or of any state or of any reserve component thereof, (2) has been called to active service in the armed forces of the United States, and (3) is serving outside the state on the final day that payment of such property tax or installment or part thereof is due.

(P.A. 11-62, S. 1.)

History: P.A. 11-62 effective October 1, 2011, and applicable to assessment years commencing on or after that date.



Section 12-147 - Payment and deposit of moneys collected by collector. Treasurer to examine books.

Except as otherwise provided by law, each tax collector shall, on or before the tenth day of each month, pay to the treasurer of the municipality all moneys collected by him previous to the first day of that month in taxes, interest, penalties and lien fees thereon. All moneys collected by the collector or his duly appointed agent in taxes and interest, penalties, fees and charges and lien fees thereon, during the period in which they are held by the collector or his duly appointed agent, shall be deposited at least weekly, as provided in section 7-402, in the name of the municipality for which they were collected. The treasurer of each municipality shall examine monthly the books of the tax collector. If the collector of any municipality retains any of such moneys or fails to pay any of such moneys as required herein, he shall thereupon forfeit all compensation for collecting such moneys and the treasurer shall forthwith inform the selectmen if a town not consolidated with a city or borough, the common council or board of aldermen if a city, the warden and burgesses if a borough or the governing board if any other municipality, in writing, of such retention or neglect, and such authority shall enforce such forfeiture.

(1949 Rev., S. 1829; P.A. 75-389, S. 1, 2; P.A. 93-318, S. 1; P.A. 95-282, S. 7, 11; P.A. 96-244, S. 38, 63; P.A. 97-244, S. 12, 13; P.A. 13-276, S. 25.)

History: P.A. 75-389 changed monthly deadline for payments to treasurer from fifth to tenth day of month; P.A. 93-318 inserted reference to duly appointed agents and provided that fees and charges shall be deposited at least weekly; P.A. 95-282 made technical change, effective July 6, 1995; P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section; P.A. 97-244 deleted requirement that tax collectors submit monthly statement to municipal treasurers, effective July 1, 1997; P.A. 13-276 replaced “town designated in section 12-151” with “municipality”, made a conforming change, and eliminated provisions re lists.



Section 12-148 - Identification of taxpayers.

(a) Notwithstanding the provisions of any general statute or special act, the tax collector of any municipality may use names and numbers or numbers only to identify the persons from whom moneys are collected each month in accordance with the provisions of section 12-147. Such tax collector may use any tax accounting system which has been approved by the Secretary of the Office of Policy and Management to list such names and numbers or numbers only.

(b) Numbers used under subsection (a) of this section may be Social Security numbers established under the Social Security Act, (42 USC 301 et seq.), as amended from time to time. Notwithstanding the provisions of the Freedom of Information Act, as defined in section 1-200, the tax collector shall withhold from disclosure to any person or state or municipal board, commission, department or agency any Social Security number provided to the tax collector under this subsection or under section 14-163.

(c) Commencing February 29, 2000, and the last day of February annually thereafter, any person receiving funds from a mortgagor who is an individual with respect to a mortgage on real property situated in Connecticut which funds are to be held in escrow for payment of property taxes shall file an informational return with the Commissioner of Revenue Services showing such mortgagor’s name, address, Social Security number and the amount of property taxes paid by such person receiving funds from such mortgagor during the preceding calendar year.

(1955, S. 1078d; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 93-287, S. 1, 11; P.A. 97-47, S. 18; 97-309, S. 20, 23; 97-322, S. 7, 9; P.A. 98-261, S. 1, 6.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 93-287 designated existing provisions as Subsec. (a) and added Subsec. (b) authorizing use of Social Security numbers, effective June 29, 1993, and applicable to tax years commencing on and after October 1, 1992; P.A. 97-47 amended Subsec. (b) by substituting reference to “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections; P.A. 97-309 added new Subsec. (c) re collection of Social Security and federal employer identification numbers by municipal tax collectors, new Subsec. (d) re furnishing information to the Commissioner of Revenue Services with respect to property tax collected and numbers under Subsec. (c) and new Subsec. (e) re disallowance of tax credit for failure to comply with section, effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 98-261 deleted requirement that municipal tax collectors must collect social security and federal employer identification numbers and added requirement to file informational return with respect to a mortgage on real property where funds are held in escrow for payment of property taxes, effective June 8, 1998.



Section 12-149 - Lists of taxpayers to be preserved until settlement with collector.

Section 12-149 is repealed, effective October 1, 2013.

(1949 Rev., S. 1830; P.A. 13-276, S. 43.)



Section 12-150 - Penalty.

Any person who violates any provision of section 12-134, 12-147 or 12-153 shall forfeit to the municipality where such violation occurs the sum of one hundred dollars.

(1949 Rev., S. 1831; P.A. 13-276, S. 26.)

History: P.A. 13-276 eliminated references to Secs. 12-149 and 12-151.



Section 12-151 - Record-receipt books.

Section 12-151 is repealed, effective October 1, 2013.

(1949 Rev., S. 1832; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 13-276, S. 43.)



Section 12-152 - Tax on portion of property assessed as a whole.

The assessors of any town in which property is located, a portion of which has been conveyed since the date of its assessment, shall, upon request of the owner of such portion, place a valuation thereon, and the tax collector shall, upon demand of such owner, compute the amount of the tax due on such portion and accept payment of such amount from such owner, and such portion shall be free from any lien filed against the property of which it was a portion at the time of the assessment and the tax collector shall note the payment of such tax upon the record of any such lien.

(1949 Rev., S. 1833.)



Section 12-153 - Receipts for partial payments in cases of transfer.

Whenever a partial payment is made on any tax account because of the transfer of title of part of any property represented by such account, the collector shall, if requested, indicate on such partial payment receipt the property on which such partial payment applies.

(1949 Rev., S. 1834; P.A. 13-276, S. 27.)

History: P.A. 13-276 eliminated provision re endorsement as required in Sec. 12-151.



Section 12-154 - Proceedings against collector for failure to pay taxes collected or to perform duties.

If any collector of taxes fails to pay taxes collected within the time limited by law or by the community imposing such tax, any judge of the Superior Court, on application of the selectmen of the town or the committee of the municipal district imposing such tax, shall grant an execution against the estate of such collector, of the same form and to be levied in the same manner as executions in civil actions. If any collector of taxes fails to perform the duties of his appointment, any judge of the Superior Court, on written application of the selectmen of the town, the mayor and alderman of the city, the warden and burgesses of the borough or the committee of the municipal district which laid the taxes, after due notice and hearing, may remove him from office.

(1949 Rev., S. 1835; 1959, P.A. 28, S. 48; P.A. 74-183, S. 192, 291; P.A. 76-436, S. 168, 681; P.A. 81-410, S. 2; P.A. 13-276, S. 28.)

History: 1959 act placed authority to grant execution in circuit court judge rather than justice of the peace; P.A. 74-183 substituted court of common pleas for circuit court; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 81-410 deleted reference to execution against the body; P.A. 13-276 changed “collect and pay the same” to “pay taxes collected”.



Section 12-155 - Demand and levy for the collection of taxes and water or sanitation charges.

(a) If any person fails to pay any tax, or fails to pay any water or sanitation charges within thirty days after the due date, the collector or the collector’s duly appointed agent shall make personal demand of such person therefor or leave written demand at such person’s usual place of abode or deposit in some post office a written demand for such tax or such water or sanitation charges, postage prepaid, addressed to such person at such person’s last-known place of residence unless, after making reasonable efforts, the assessor is unable to identify the owner or persons responsible. If such person is a corporation, limited partnership or other legal entity, such written demand may be sent to any person upon whom process may be served to initiate a civil action against such corporation, limited partnership or entity.

(b) After demand has been made in the manner provided in subsection (a) of this section, the collector for the municipality, alone or jointly with the collector of any other municipality owed taxes by such person, may (1) levy for any unpaid tax or any unpaid water or sanitation charges on any goods and chattels of such person and post and sell such goods and chattels in the manner provided in case of executions, or (2) enforce by levy and sale any lien upon real estate for any unpaid tax or levy upon and sell such interest of such person in any real estate as exists at the date of the levy for such tax.

(c) For the purposes of this section, “water or sanitation charges” means (1) any rates or charges established pursuant to section 7-239, or (2) any charges imposed by a municipality for the collection and disposal of garbage, trash, rubbish, waste material and ashes.

(1949 Rev., S. 1836; 1967, P.A. 123, S. 1; P.A. 95-228, S. 2, 15; P.A. 07-95, S. 3; P.A. 13-276, S. 29.)

History: 1967 act deleted provision which had allowed imprisonment of tax offenders; P.A. 95-228 added provision authorizing notice to be sent to any person upon whom process may be served in the case of a corporation, limited partnership or other legal entity, effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after said date; P.A. 07-95 divided existing provisions into Subsecs. (a) and (b), added provisions re collection of water or sanitation charges and made technical changes therein and added Subsec. (c) defining “water or sanitation charges”, effective July 1, 2007; P.A. 13-276 amended Subsec. (a) by adding provision re demand for payment of unpaid taxes unless, after making reasonable efforts, the assessor is unable to identify owner or responsible persons, and amended Subsec. (b) by permitting specified actions re unpaid taxes to be made by collector of municipality alone or jointly with collectors of other municipalities owed taxes.



Section 12-156 - Sale of equity or particular estate under tax levy.

Section 12-156 is repealed, effective July 6, 1995, and applicable to tax sale notices which are posted, filed or published on or after that date.

(1949 Rev., S. 1837; P.A. 95-228, S. 14, 15.)



Section 12-157 - Method of selling real estate for taxes.

(a) When a collector levies one or more tax warrants on real estate, he or she shall prepare notices thereof, containing the name of the taxpayer, a legal description of the real property or citation to an instrument in the land records, an assessor’s map or another publicly available document identifying the real property’s boundaries, the street address, if such real property has one, the amount of the tax or taxes due, including any interest and charges attributable to the property as of the last day of the month immediately preceding the notice, a statement that additional taxes, interest, fees and other charges authorized by law accruing after the last of the month immediately preceding the notice have been added to the amount indicated as due and owing in the notice, and the date, time and place of sale. The collector shall post one notice on a bulletin board in or near the collector’s office in the town where such real estate is situated, if any, or at some other exterior place near the office of the town clerk, which is nearest thereto; one shall be filed in the town clerk’s office of such town and such town clerk shall record and index the same as a part of the land records of such town, which recording shall serve as constructive notice equivalent to a lis pendens for all purposes, and one shall be sent by certified mail, return receipt requested, to the taxpayer and each mortgage, lienholder and other encumbrancer of record whose interest is choate and will be affected by the sale. Such posting, filing and mailing shall be done not more than twelve and not less than nine weeks before the time of sale and shall constitute a legal levy of such warrant or warrants upon the real estate referred to in the notice. Such collector shall also publish a similar notice for three weeks, at least once each week, in a newspaper published in such town, or in a newspaper published in the state having a general circulation in such town. The first notice shall be published beginning not more than twelve and not less than nine weeks before the time of sale and the last shall be published not more than four weeks nor less than two weeks before such sale. He shall also send by certified mail, return receipt requested, to the delinquent taxpayer and to each mortgagee, lienholder and other encumbrancer of record whose interest in such property is choate and will be affected by such sale, a similar notice which shall not be required to list information pertaining to properties in which the person to whom the notice is directed has no interest. The notice shall be sent at least twice, the first not more than eight nor less than five weeks before such sale and the last not more than four weeks nor less than two weeks before such sale. The notice shall be addressed to his or her place of residence, if known to the collector, or to his or her estate or the fiduciary thereof if the collector knows him or her to be deceased, or to the address, or the agent of such person, to which such person has requested that tax bills be sent. If there is no address of such person, or if no such agent is given in the records of such town, the notice shall be sent to the place where such person regularly conducts business or other address as the collector believes will give notice of the levy and sale. If a person is a corporation, limited partnership or other legal entity, the notice may be sent to any person upon whom process may be served to initiate a civil action against such corporation, limited partnership or entity or to any other address that the collector believes will give notice of the levy and sale. If no place of residence or business is known and cannot be determined by the tax collector for any owner, taxpayer, mortgagee, lienholder or other encumbrancer whose interest in the property is choate and will be affected by the sale, in lieu of notice by certified mail as provided in this subsection, the notice, together with the list of mortgagees, lienholders, and other encumbrancers of record whose interests in the property are choate and will be affected by such sale, shall be published in a newspaper published in this state, having a general circulation in the town in which such property is located at least twice, the first not more than eight weeks nor less than five weeks before such sale and the last not more than four weeks nor less than two weeks before such sale.

(b) The collector may, for any reason, adjourn such sale from time to time by causing public notice of such adjournment and the time and place of such adjourned sale to be given either by oral announcement or posting of a written notice at the time and place designated for the sale in the notices of such sale. If the adjourned date is set for a date more than three days from the date of the original or rescheduled sale date, the tax collector shall provide a postage prepaid written notice of the new time and place of the sale to the delinquent taxpayer and each mortgagee, lienholder and other encumbrancer of record whose interest is choate and will be affected by the sale.

(c) At the time and place stated in such notices, or, if such sale is adjourned, at the time and place specified at the time of adjournment as aforesaid, such collector (1) may sell at public auction to the highest bidder all of said real property, to pay the taxes with the interest, fees and other charges allowed by law, including, but not limited to, those charges set forth in section 12-140, or (2) may sell all of said real property to his municipality if there has been no bidder or the amount bid is insufficient to pay the amount due.

(d) The collector shall post, at the time and place of the sale, a written notice stating the amount of all taxes, interest, fees and other charges authorized by law with respect to each property to be sold. The tax collector may publish or announce any rules for the orderly conduct of the auction and the making of payment by successful bidders which are not inconsistent with the requirements of law. The tax collector or the municipality may retain the services of auctioneers, clerks and other persons to assist the tax collector in the conduct of the sale and the cost of such persons paid for their services shall be added to the taxes due from the delinquent taxpayer. If more than one property is sold, the tax collector shall apportion all shared costs equally among all the properties.

(e) Within two weeks after such sale, the collector shall execute a deed thereof to the purchaser or to the municipality conducting the sale and shall lodge the same in the office of the town clerk of such town, where it shall remain unrecorded six months from the date of such sale.

(f) Within sixty days after such sale, the collector shall cause to be published in a newspaper having a daily general circulation in the town in which the real property is located, and shall send by certified mail, return receipt requested, to the delinquent taxpayer and each mortgagee, lienholder and other encumbrancer of record whose interest in such property is choate and is affected by such sale, a notice stating the date of the sale, the name and address of the purchaser, the amount the purchaser paid for the property and the date the redemption period will expire. The notice shall include a statement that if redemption does not take place by the date stated and in the manner provided by law, the delinquent taxpayer, and all mortgagees, lienholders and other encumbrancers who have received actual or constructive notice of such sale as provided by law, that their respective titles, mortgages, liens and other encumbrances in such property shall be extinguished. Not later than six months after the date of the sale or within sixty days if the property was abandoned or meets other conditions established by ordinance adopted by the legislative body of the town, if the delinquent taxpayer, mortgagee, lienholder or other encumbrancer whose interest in the property will be affected by such sale, pays to the collector, the amount of taxes, interest and charges which were due and owing at the time of the sale together with interest on the total purchase price paid by the purchaser at the rate of eighteen per cent per annum from the date of such sale plus any taxes and debts owed to the municipality that were not recovered by the sale and any additional charges under section 12-140, such deed, executed pursuant to subsection (e) of this section, shall be delivered to the collector by the town clerk for cancellation and the collector shall provide a certificate of satisfaction to the person paying the money who, if not the person whose primary duty it was to pay the tax or taxes, shall have a claim against the person whose primary duty it was to pay such tax or taxes for the amount so paid, and may add the same with the equivalent precedence and priority as the tax paid over other encumbrances but without precedence or priority over any tax that was not yet due and payable when notice of the levy was first published to any claim for which he has security upon the property sold, provided the certificate of satisfaction is recorded on the land records but the interests of other persons in the property shall not be affected. Within ten days of receipt of such amounts in redemption of the levied property, the collector shall notify the purchaser by certified mail, return receipt requested, that the property has been redeemed and shall tender such payment, together with the amount held pursuant to subparagraph (A) of subdivision (1) of subsection (i) of this section, if any, to the purchaser. If the purchase money and interest are not paid within such redemption period, the deed shall be recorded and have full effect.

(g) During the redemption period, the purchaser or the municipality shall have a sufficient insurable interest in buildings and improvements upon such property to insure them against fire and other risk of physical loss, and may petition the Superior Court for the appointment of a receiver or for other equitable relief if there shall be imminent danger of damage or destruction thereto or imminent danger of injury to persons or to other property resulting from conditions thereon or on adjoining properties. The purchaser or the municipality shall not be liable to any person, or subjected to forfeiture of their interest, solely by reason of acquisition by the person of the tax deed, for any condition existing or occurrence upon such property or adjoining public sidewalks and streets, or for any failure to act to remedy or investigate any such condition or occurrence during such redemption period. The expenses of any receiver appointed on the application of such purchaser or municipality in excess of any rents or profits paid to the receiver, all taxes and debts owed to the municipality that were not recovered by the sale, and any additional charges under section 12-140 shall be added to the amount of the purchase money and interest required to be paid by any person to the purchaser or municipality for the collector’s deed and paid to the party that incurred such expenses.

(h) Any municipality holding a lien for unpaid taxes on real estate, other than the municipality conducting the sale, may purchase all of such property at a tax sale.

(i) (1) If the sale realizes an amount in excess of the amount needed to pay all delinquent taxes, interest, penalties, fees, and costs, the amount of the excess shall be held in an interest-bearing escrow account separate from all other accounts of the municipality. (A) If the property is redeemed prior to the expiration of the redemption period, the amount held in escrow shall, within ten days of the tax collector receiving notice of redemption, be turned over to the purchaser. Any interest earned shall be the property of the municipality. (B) If the property is not redeemed in the redemption period, the amount held in escrow may be used to pay the delinquent taxes, interest, penalties, fees and costs on the same or any other property of the taxpayer, including personal property and motor vehicles. In the case of subparagraph (B), the tax collector shall, within ten days of the expiration of the redemption period, pay to the clerk of the court for the judicial district in which the property is located the amount held in escrow remaining after paying the delinquent taxes, interest, fees, penalties and costs owed by the taxpayer to the municipality. The tax collector shall, within five days of the payment, provide notice to the delinquent taxpayer, any mortgagee, lienholder, or other encumbrancer of record whose interest in such property is choate and is affected by the sale, by certified mail, return receipt requested of the name and address of the court to which the moneys were paid, the person’s right to file an application with the court for return of said money, and the amount of money paid to the court.

(2) If the tax collector pays to the court any moneys pursuant to subparagraph (B) of subdivision (1) of this subsection, the delinquent taxpayer, any mortgagee, lienholder or other encumbrancer whose interest in such property is choate and is affected by the sale may, within ninety days of the date the tax collector paid the moneys to the court, file an application with the court for return of the proceeds. Any person may make an application for payment of moneys deposited in court as provided for in this subsection to the superior court for the judicial district in which the property that is the subject of the proceedings referred to is located, or if said court is not in session to any judge thereof, for a determination of the equity of the parties having an interest in such moneys. Notice of such application shall be served in the same manner as to commence a civil action on all persons having an interest of record in such property on the date the collector’s deed is recorded, provided the municipality shall not be a party to such action without its consent. The court or judge upon such motion or upon its own motion may appoint a state referee to hear the facts and to make a determination of the equity of the parties in such moneys. Such referee, after providing at least ten days’ notice to the parties interested of the time and place of hearing, shall hear the applicant and any parties interested, take such testimonies as such referee deems material and determine the equities of the parties having a record interest in such moneys and immediately report to the court or judge. The report shall contain a detailed statement of findings by the referee, sufficient to enable the court to determine the considerations upon which the referee based his conclusions. The report may be rejected for any irregular or improper conduct in the performance of the duties of such referee. If the report is rejected, the court or judge shall appoint another referee to make such determination and report. If the report is accepted, such determination of the equities shall be conclusive upon all parties given notice of such hearing, subject to appeal to the Appellate Court. If no appeal to the Appellate Court is filed within the time allowed by law, or if one is filed and the proceedings have terminated in a final judgment determining the amount due to each party, the clerk shall send a certified copy of the statement of compensation and of the judgment to the prevailing party or parties, as the case may be, which shall, upon receipt thereof, pay such parties the amount due them as compensation.

(3) If no application is filed with the court, any moneys held by the court shall escheat to the state pursuant to the provisions of part III of chapter 32.

(1949 Rev., S. 1838; P.A. 82-141, S. 3, 4; P.A. 84-146, S. 9; P.A. 95-228, S. 3, 15; P.A. 96-180, S. 21, 166; P.A. 97-139; P.A. 99-283, S. 4, 10; P.A. 02-103, S. 37; P.A. 13-276, S. 30.)

History: P.A. 82-141 increased rate of interest applicable from date of sale to purchase when real estate previously sold for taxes by a municipality is purchased, as allowed, by the owner or other interested party within a period of one year following date of such sale for taxes, with rate of 15% per annum in effect for any such sale in period July 1, 1981 to June 30, 1982, inclusive, and 18% per annum for such sale occurring on or after July 1, 1982; P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 95-228 divided the section into Subsecs., substantially revised existing provisions, and added provisions designated as Subsecs. (d), (f), (g) and (i), effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after said date; P.A. 96-180 amended Subsec. (b) to make technical grammatical changes, effective June 3, 1996; P.A. 97-139 amended Subsec. (f) by changing the time for redemption from one year to six months or 60 days for property that was abandoned or meets conditions established in a local ordinance and amended Subsec. (i)(1) to authorize escrow amounts to pay costs on other property held by the taxpayer; P.A. 99-283 amended Subsec. (e) by replacing “one year” with “six months”, effective June 29, 1999; P.A. 02-103 made technical changes in Subsecs. (f) and (g); P.A. 13-276 amended Subsec. (a) by permitting citation to other documents re identification of real property’s boundaries, changing street address “upon which taxes are due” to “if such real property has one,”, including “date” with time and place of sale, changing requirement for collector to post notice of warrant on signpost to requirement to post on bulletin board in or near collector’s office, providing that recording of notice shall serve as constructive notice equivalent to lis pendens, deleting “record” and adding “of record” re encumbrancer, providing interest must be choate, eliminating “if any, otherwise,” re newspaper published in town, requiring notice to be sent to estate or fiduciary if known, permitting collector to send notice to any other address collector believes will give notice of levy and sale, and eliminating requirement that notice be published in newspaper of “daily” general circulation, amended Subsec. (b) by deleting “record” and adding “of record” re encumbrancer and providing interest must be choate, amended Subsec. (d) by requiring apportionment of all shared costs where more than one property sold, amended Subsec. (f) by deleting “record” and adding “of record” re encumbrancer, providing interest must be choate, eliminating references to “tenders” or “tendering”, adding provision re taxes and debts owed to the municipality not recovered from sale and additional charges to be added to amounts paid to the collector to satisfy debt, and adding provision permitting person paying amounts owed, if not the person whose primary duty it was to pay tax, to add claim against person with primary duty to pay with equivalent precedence and priority, amended Subsec. (g) by adding provision re taxes and debts owed to the municipality not recovered from sale and additional charges to be added to amounts paid for collector’s deed and to party incurring such expenses and deleting “or tendered”, amended Subsec. (i) by specifying that amount in escrow may be used to pay delinquent amounts on property that was the subject of the sale or on other property of the taxpayer, eliminating requirement that such other property be located in the town, providing interest must be choate and providing that municipality shall not be a party to civil action without its consent, and made technical changes.



Section 12-158 - Form of collector’s deed. Liability of municipalities for breach of warranty.

(a) The deed given by any collector for real estate sold by him for taxes shall be in substance in the form following:

Know all men by these presents, that, whereas the (here insert the name of the taxing authority) did on the .... day of ...., 20.., lay a tax on its grand list next to be (or last) perfected, a rate bill for which and for a personal tax (if such be the fact), in all respects made out according to law with a warrant thereto attached, was placed in my hands, I being the duly appointed and qualified collector thereof, for collection, which tax became due on the .... day of ...., 20..; and, whereas A.B., upon demand made, neglected and refused to pay the tax set opposite his name in said rate bill, and thereupon, on the .... day of ...., 20.., I levied upon the parcel of real estate hereinafter described for that portion of said tax which was assessed thereon, to wit: $.... and accrued interest (or if the levy was for the whole tax, for the amount of said tax, to wit: $.... and accrued interest) and gave due notice thereof to said taxpayer and to .... as by law provided, which real estate so levied upon is situated in .... and bounded ...., and on the .... day of ...., 20.., no one having previously tendered me said tax with interest and my fees, in pursuance of said levy, and in accordance with the terms of said notice, I sold at public auction the whole of (or the following portion of) said real estate of .... (to wit) to C.D., for the sum of $..... Now, therefore, in consideration of the premises, and of said sum of money, received to my full satisfaction, of said C.D., I hereby bargain and sell unto him the premises last above described, with the appurtenances, to have and to hold the same to him and his heirs forever, subject only to taxes laid by such municipality which were not yet due and payable when I first published notice of levy and sale, easements, covenants and restrictions in favor of other parcels of land, interests exempt from levy and sale under the Constitution and laws of the United States and such other interests, if any, hereinafter described, to wit ..... And also, I, the said collector, acting in the name of and for (name of municipality), do by these presents bind (name of municipality), forever, to warrant and defend the above granted and bargained premises to the said grantee, his heirs and assigns, against all claims and demands arising from any necessary act omitted or unlawful act done by me in connection with the aforesaid levy or sale which impairs the same. In witness whereof I have hereunto set my hand and seal this .... day of ...., 20...

E. F., (Seal).

Collector as aforesaid.

Signed, sealed, and delivered

in the presence of

(Usual form of acknowledgment).

(b) The liability of any municipality for breach of the warranties contained in a collector’s deed shall be limited to the amount paid to the collector by the grantee and amounts reasonably expended after its recording to improve and operate the property conveyed by the deed to the extent such amounts are not recoverable from the person found to be the true owner of the property.

(1949 Rev., S. 1839; 1961, P.A. 13; P.A. 95-228, S. 4, 15; P.A. 96-180, S. 22, 166; P.A. 13-276, S. 31.)

History: 1961 act changed form of deed to bind town instead of collector as individual; P.A. 95-228 divided the section into Subsecs., made technical changes in Subsec. (a) and added provisions in newly designated Subsec. (b) re liability of municipalities for breach of warranties contained in a collector’s deed, effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after said date; P.A. 96-180 amended Subsec. (a) to make technical change in deed form, effective June 3, 1996; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 13-276 amended Subsec. (a) to eliminate reference in form to number of mills on the dollar.



Section 12-159 - Collector’s deed as evidence. Irregularities.

Any deed, or the certified copy of the record of any deed, purporting to be executed by a tax collector and similar, or in substance similar, to the above, shall be prima facie evidence of a valid title in the grantee to the premises therein purported to be conveyed, encumbered only by the lien of taxes to the municipality which were not yet due and payable on the date notice of levy was first made, easements and similar interests appurtenant to other properties not thereby conveyed, and other interests described therein and of the existence and regularity of all votes and acts necessary to the validity of the tax therein referred to, as the same was assessed, and of the levy and sale therefor, and no tax collector shall be required to make return upon his warrant of his doings thereunder, except that the purchaser may, within ninety days of the recording of the collector’s deed, request in writing from the tax collector, an affidavit which complies with the provisions of section 12-167a. The tax collector shall provide such affidavit within thirty days of receipt of such request. The town clerk shall record such affidavit in the land records of such town and shall index the affidavit under the name of the purchaser as grantee. No act done or omitted relative to the assessment or collection of a tax, including everything connected therewith, after the vote of the community laying the same, up to and including the final collection thereof or sale of property therefor, shall in any way affect or impair the validity of such tax as assessed, collected or sought to be collected or the validity of such sale, unless the person seeking to enjoin or contesting the validity of such sale shows that the collector neglected to provide notice pursuant to section 12-157, to such person or to the predecessors of such person in title, and who had a right to notice of such sale, and that the person or they in fact did not know of such sale within six months after it was made, and provided such property was by law liable to be sold to satisfy such tax. The fact that the collector may have charged or received illegal fees upon such sale shall not impair the sale’s validity. If the person contesting such fees shows that illegal fees were charged by the collector, the municipality shall refund such illegal fees together with legal interest from the date of their payment in accordance with section 12-129.

(1949 Rev., S. 1840; P.A. 95-228, S. 5, 15; P.A. 99-283, S. 5, 10; P.A. 13-276, S. 32.)

History: P.A. 95-228 added provisions re encumbrances on a title, affidavits on the collector’s actions and refunds of illegal fees charged by a collector and made technical changes, effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after said date; P.A. 99-283 replaced “one year” with “six months” and made changes for gender neutrality, effective June 29, 1999; P.A. 13-276 added provision requiring person seeking to enjoin a sale to show neglect of collector to provide notice.



Section 12-159a - Court orders in actions to contest validity of collector’s deed or to enjoin tax sale.

(a) In any action brought to prove the invalidity of a collector’s deed or enjoin tax sale proceedings, other than an action based on fraud, the court shall, if the complaining party is successful, order the complaining party to pay to the tax collector or to the person or persons claiming an interest pursuant to such deed, (1) amounts representing taxes, interest and other charges lawfully due from the complaining party at the time of such tax sale with interest from the date of such tax sale at the rate provided in section 12-157, and (2) the reasonable costs of payment of taxes, insurance premiums, repairs, maintenance and demolition of any structures constituting a nuisance, and the fair market value of any capital improvements made to the property by such persons, with interest at the rate provided in section 37-3a computed from the time of such expenditure or improvement.

(b) Any person entitled to payments pursuant to subsection (a) of this section shall, upon the recording of a certificate of judgment lien, be entitled to a lien on such property. The priority of such lien shall be, in the case of the amounts described in subdivision (1) of said subsection (a), prior to all other interests except taxes, and, in the case of the amounts described in subdivision (2) of said subsection (a), such priority as rules of law and principles of equity provide.

(c) Nothing in subsection (a) of this section shall prohibit the court from awarding the complaining party any damages which may be proven. Any damages awarded shall be reduced by the amounts described in said subsection (a).

(P.A. 95-228, S. 7, 15; P.A. 13-276, S. 33.)

History: P.A. 95-228 effective July 6, 1995, and applicable to tax sale notices which are posted, filed or published on and after that date; P.A. 13-276 amended Subsec. (a) by adding “to enjoin tax sale proceedings”.



Section 12-159b - Time for action contesting validity of collector’s deed.

No action alleging the invalidity of a collector’s deed, substantially, in the form provided in section 12-158, on any grounds other than fraud, shall be brought by any person except within one year from the date the collector’s deed was recorded or from the date of the sale, whichever is longer.

(P.A. 95-228, S. 8, 15; P.A. 13-276, S. 34.)

History: P.A. 95-228 effective July 6, 1995, and applicable to tax sale notices which are posted, filed or published on and after that date; P.A. 13-276 eliminated “within two years” re the date of sale.



Section 12-160 - Poor debtor’s oath.

Section 12-160 is repealed.

(1949 Rev., S. 1841; 1971, P.A. 11, S. 2.)



Section 12-161 - Collection by suit.

All taxes properly assessed shall become a debt due from the person, persons or corporation against whom they are respectively assessed to the town, city, district or community in whose favor they are assessed, and may be, in addition to the other remedies provided by law, recovered by any proper action in the name of the community in whose favor they are assessed.

(1949 Rev., S. 1842.)

Cited. 6 CA 330; 26 CA 545. Taxes assessed on real property interests become debt due from person who holds title to the interest taxed, regardless of whether that interest is recorded in land records. 104 CA 498.

Fiduciary debt incurred in administration of trust is a personal debt. 3 CS 67. Cited. 4 CS 239. Variance between tax laid and tax alleged in action on debt is immaterial. Id., 391. History; substantial recovery by one remedy does not bar another. 7 CS 16. Cited. 25 CS 465.



Section 12-161a - In proceedings by municipality to collect delinquent taxes on personal property, owner shall pay court costs, appraiser’s fees and attorneys’ fees incurred.

In the institution of proceedings by any municipality to enforce collection of any delinquent tax on personal property from the owner of such property, through (1) levy and sale with respect to any goods or chattels owned by such person, (2) enforcement of a lien, established and perfected in accordance with sections 12-195a to 12-195g, inclusive, upon any such goods or chattels or (3) any other proceeding in law in the name of the municipality for purposes of enforcing such collection, such person shall be required to pay any court costs, reasonable appraiser’s fees or reasonable attorney’s fees incurred by such municipality as a result of and directly related to such levy and sale, enforcement of lien or other collection proceedings.

(P.A. 82-56, S. 1, 2.)



Section 12-162 - Alias tax warrant. Service of warrants upon financial institutions. Request for information.

(a) Any collector of taxes, in the execution of tax warrants, shall have the same authority as state marshals have in executing the duties of their office, and any constable or other officer authorized to serve any civil process may serve a warrant for the collection of any tax assessed or any water or sanitation charges imposed, and the officer shall have the same authority as the collector concerning taxes or water or sanitation charges committed to such officer for collection.

(b) (1) Except as provided in subdivision (2) of this subsection, upon the nonpayment of any property tax or any water or sanitation charges when due, demand having been made therefor as prescribed by law for the collection of such tax or such water or sanitation charges, an alias tax warrant may be issued by the tax collector, which may be in the following form:

“To a state marshal of the County of ...., or any constable of the Town of .... Greeting: By authority of the state of Connecticut you are hereby commanded to collect forthwith from .... of .... the sum of .... dollars, the same being the amount of a tax or water or sanitation charges, with interest or penalty and charges which have accumulated thereon, which tax was levied or which water or sanitation charges were imposed by (insert name of town, city or municipality laying the tax or imposing the water or sanitation charges) upon (insert the real estate, personal property, or both, as the case may be,) of said .... as of the .... day of ..... (In like manner insert the amount of any other property tax or other water or sanitation charges which may have been levied or imposed in any other year, including interest or penalty and charges which have accumulated thereon). In default of payment of said amount you are hereby commanded to levy for said tax or taxes or such water or sanitation charges, including interest, penalty and charges, hereinafter referred to as the amount due on such execution, upon any goods and chattels of such person and dispose of the same as the law directs, notwithstanding the provisions of subsection (j) of section 52-352b, and, after having satisfied the amount due on such execution, return the surplus, if any, to him; or, except as otherwise provided in section 12-162, you are to levy upon the real estate of such person and sell such real property pursuant to section 12-157, to pay the amount due on such execution; or you shall, in accordance with the provisions of section 12-162, make demand upon the main office of any financial institution indebted to such person, subject to the provisions of section 52-367a or 52-367b, as if judgment for the amount due on such execution had been entered, for that portion of any type of deposit to the credit of or property held for such person, not exceeding in total value the amount due on such execution; or you are to garnishee the wages due such person from any employer, in the same manner as if a wage execution therefor had been entered, in accordance with section 52-361a.

Dated at .... this .... day of .... A.D. 20.., Tax Collector.”

(2) Notwithstanding any provision of the general statutes, an alias tax warrant shall not be issued by a tax collector to levy upon the real estate of any person and sell such real estate pursuant to section 12-157 solely for the purpose of collecting any water or sanitation charges.

(c) Any officer serving an alias tax warrant pursuant to this section shall make return to the collector of such officer’s actions thereon within ten days of the completion of such service and shall be entitled to collect from such person the fees allowed by law for serving executions issued by any court. Any state marshal or constable, authorized as provided in this section, who executes such warrant and collects any delinquent municipal taxes or water or sanitation charges as a result thereof shall receive, in addition to expenses otherwise allowed, a percentage of the taxes or the water or sanitation charges collected pursuant to such warrant, calculated at the rate applicable for the levy of an execution as provided in section 52-261. The minimum fee for such service shall be thirty dollars. Any officer unable to serve such warrant shall, within sixty days after the date of issuance, return such warrant to the collector and in writing state the reason it was not served.

(d) With regard to warrants served upon financial institutions, a collector of taxes or serving officer shall not serve alias tax warrants relating to one taxpayer on more than one financial institution at a time, including copies thereof, and after service on one financial institution, shall not serve the same alias tax warrants or copies thereof upon another financial institution until receiving confirmation from the preceding financial institution that the taxpayer had no funds at the preceding financial institution available for collection. If the collector of taxes or serving officer does not receive, not later than twenty days after the service of the warrant or service of a request for information pursuant to subsection (e) of this section, a response from the financial institution that was served indicating whether or not the taxpayer has funds at the financial institution available for collection, the collector of taxes or serving officer may assume that the taxpayer has no funds at that financial institution available for collection and may serve another financial institution in accordance with this subsection.

(e) With regard to warrants to be served upon financial institutions, whenever a tax collector expects to serve, or have an officer serve, more than fifteen tax warrants upon a particular financial institution on a given day, prior to such service, the tax collector or serving officer shall serve upon such financial institution a request for information which complies with subsection (f) of this section. No warrant may be served upon a financial institution with respect to a particular taxpayer unless the financial institution, in a recent response to a request for information, has indicated that the financial institution is indebted to such taxpayer. A tax collector or serving officer may, at the collector’s or officer’s option, serve a request for information pursuant to this subsection even if not required by this subsection. In such a case, the tax collector or serving officer shall comply with the requirements of this section relating to requests for information, and the financial institution shall respond in the same manner as though the request for information is required by this subsection. For purposes of this subsection, a response is considered recent if the warrant is served not later than one hundred eighty days after the date such response is received.

(f) The request for information required by subsection (e) of this section shall be served upon the financial institution in accordance with subsection (g) of this section and shall include (1) the name and last-known address of each taxpayer who is the subject of a warrant desired to be served by the tax collector or serving officer, (2) the address to which the response can be mailed or delivered or a facsimile number to which the response may be transmitted, (3) in the case of a request transmitted via facsimile by a serving officer, the name, address, judicial district, badge number and telephone number of the officer serving the request, and (4) a statement in substantially the following form:

“To (insert name of financial institution): In accordance with Section 12-162 of the General Statutes of the State of Connecticut, you are hereby commanded to report to (insert name of town or serving officer), at the address or facsimile number specified in this request, whether the financial institution is indebted to the taxpayer or taxpayers listed in this request.”

(g) The request for information required by subsection (e) of this section shall be in writing and shall be (1) delivered or mailed, first class postage prepaid, to an office designated and made available by the financial institution pursuant to this subsection, or (2) transmitted by facsimile provided the facsimile message is transmitted to a facsimile number, addressed to the attention of a recipient or department, and designated and made available by the financial institution pursuant to this subsection. A notice received, whether by facsimile or otherwise, after five o’clock p.m., eastern standard time on any day, shall be deemed to have been received by the financial institution on the next business day. Each financial institution with an office in this state shall designate an office, facsimile number and recipient or department for purposes of this subsection and shall make the current designations available to collectors of taxes and serving officers upon request and by mailing or delivering such designations to the State Marshal Commission and the collector of taxes in each municipality in which the financial institution has an office. A financial institution may amend its designations, provided the amended designations are mailed or delivered to the State Marshal Commission and collector of taxes in each municipality in which the financial institution has an office at least fifteen days before becoming effective. If a financial institution fails to make such designations or fails to make such designations available as required by this subsection, the tax collector or serving officer may serve the request for information on any office of the financial institution located in this state.

(h) Upon receipt of a request for information that complies with subsection (f) of this section, the financial institution shall respond to such request by reporting that (1) the financial institution is indebted to one or more of the taxpayers listed on the request and listing the name or names of those taxpayers, or (2) the financial institution is not indebted to any of the taxpayers listed in the request. If the financial institution is unable to make a determination with respect to a particular taxpayer based on the information supplied with the request, the financial institution may respond that additional information will be needed to make a determination with respect to a taxpayer, listing the name of the taxpayer in question, and the financial institution may adjust its response pursuant to subdivision (1) or (2) of this subsection to reflect such fact. The financial institution shall mail, deliver or transmit the response, in the case of a request listing fewer than one hundred taxpayers, not later than five business days following the date the request was received, or in the case of a request listing one hundred or more taxpayers, but not more than two hundred fifty taxpayers, not later than ten business days following the date the request was received. No request for information shall include more than two hundred fifty taxpayers. Once a request for information has been served by or on behalf of a particular town, an additional request for information may not be served upon that same financial institution by or on behalf of that same town unless the financial institution has had an opportunity to respond as provided in this subsection. Unless otherwise required by law, a financial institution that has received a request for information shall not disclose to a taxpayer listed on the request that the financial institution has received a request for information relative to such taxpayer, provided nothing in this section shall prevent the disclosure of information that is publicly known or known to the taxpayer or as otherwise may be necessary to protect the interests of the financial institution.

(i) No financial institution or officer, director or employee of a financial institution, and no serving officer, municipality or officer, employee or agent of a municipality, shall be liable to any person with respect to any act done or omitted in good faith or through the commission of a bona fide error that occurs despite reasonable procedures maintained by the financial institution, serving officer, municipality or officer, employee or agent of a municipality, to prevent such errors in complying with the provisions of this section. For purposes of the response required by subsection (h) of this section, the financial institution may select, with respect to each taxpayer listed on the request, a particular day within the time frame allotted by such subsection, for determining the presence or absence of indebtedness, and the financial institution shall not be responsible for reporting upon the presence or absence of indebtedness on any other day.

(j) For the purposes of this section, “water or sanitation charges” means (1) any rates or charges established pursuant to section 7-239, or (2) any charges imposed by a municipality for the collection and disposal of garbage, trash, rubbish, waste material and ashes.

(1949 Rev., S. 1843; 1963, P.A. 642, S. 8; 1967, P.A. 123, S. 2; 1969, P.A. 331; 472; P.A. 77-459, S. 1, 2; P.A. 82-161, S. 1, 2; P.A. 83-581, S. 29, 40; P.A. 91-350, S. 1; P.A. 95-228, S. 6, 15; P.A. 96-180, S. 23, 166; P.A. 00-99, S. 41, 154; P.A. 01-195, S. 17, 181; P.A. 05-135, S. 2; P.A. 07-95, S. 4; 07-111, S. 1.)

History: 1963 act changed obsolete reference from keeper of jail to state jail administrator; 1967 act deleted reference to imprisonment for nonpayment of taxes; 1969 acts added provision allowing collector to garnishee wages for nonpayment of taxes and required unserved warrants to be returned to collector within 30 days after issuance with explanation for why it was not served; P.A. 77-459 allowed collection of additional 5% or 10% amounts above other expenses in cases where warrant executed by sheriff, deputy sheriff or constable; P.A. 82-161 amended the alias tax warrant form issued by the tax collector so that the serving officer in the manner prescribed and to the extent necessary shall levy for the delinquent taxes by making demand upon any banking institution indebted to the delinquent taxpayer as if judgment had been entered for the amount due; P.A. 83-581 replaced “as if judgment therefor had been entered, in accordance with section 52-361” with “as if a wage execution had been entered, in accordance with section 52-361a”; P.A. 91-350 added phrase “Notwithstanding the provisions of subsection (j) of section 52-252b” and applied 10% figure re allowance for those collecting delinquent taxes in all cases, deleting sliding scale previously in existence, raised minimum fee from $5 to $20 and changed deadline for return of unserved warrants from 30 to 60 days; P.A. 95-228 made technical changes, effective July 6, 1995, and applicable to tax sale notices posted, filed or published on and after said date; P.A. 96-180 added reference to Sec. 52-367b in tax warrant form, effective June 3, 1996; P.A. 00-99 replaced references to sheriff and deputy sheriff with state marshal, effective December 1, 2000; (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 01-195 made technical changes for the purposes of gender neutrality, effective July 11, 2001; P.A. 05-135 divided section into Subsecs. (a), (b) and (c) and amended Subsec. (c) by replacing provisions re receipt by state marshal or constable of amount equal to 10% of taxes collected with provisions re receipt by state marshal or constable of percentage calculated at rate applicable for levy of execution as provided in Sec. 52-261, increasing minimum fee from $20 to $30 and making conforming and technical changes, effective June 24, 2005, and applicable to the execution of tax warrants issued on or after July 2, 2003; P.A. 07-95 added provisions re collection of water or sanitation charges, designated provisions of Subsec. (b) as Subsec. (b)(1) and made technical changes therein, added Subsec. (b)(2) prohibiting issuance of alias tax warrant to levy upon real estate solely for collecting water or sanitation charges and defined “water or sanitation charges”, effective July 1, 2007; P.A. 07-111 amended alias tax warrant form in Subsec. (b) to direct serving officer to make demand upon the main office of any financial institution, in lieu of banking institution, in accordance with Sec. 12-162, and added Subsecs. (d) to (h) re service of warrants and requests for information upon financial institutions, including form and delivery for requests for information and response to such request, and Subsec. (i) to specify that financial institutions and their officers, directors and employees are not liable for errors that occur despite existence of reasonable procedures to prevent errors or for any good faith act or omission in relation to complying with provisions of section.

See Sec. 12-135 re execution of tax warrants.

No provision within section authorizes use of a tax warrant, issued by tax collector, to protect fixtures and other material of historic value. 71 CA 438. Sovereign immunity cannot be invoked to justify failure of a town to follow procedures prescribed by section for collecting delinquent taxes. Id.



Section 12-163 - Jeopardy collection of taxes. Written notice.

(a) If, between the assessment date and the tax due date, any tax collector, after exercising due diligence, determines that the collection of any tax will be jeopardized by delay, he shall, subject to the provisions of this section, collect such tax forthwith. He may enforce collection thereof by using any one or more of the methods provided in sections 12-155, 12-161 and 12-162, or in any other section of the general statutes relating to the enforced collection of taxes. If the amount of such tax has been definitely fixed by the rate maker, the collector shall collect such amount. If the assessment of the property represented by such tax has been fixed by the assessors but the tax rate has not been laid, the collector shall, subject to the provisions of this section, enforce collection of a tax obtained by multiplying the assessment so fixed by the tax rate of the year next preceding. If neither the assessment of the property nor the tax rate has been fixed, the tax collector shall make application to the assessors for a valuation on such property. The assessors shall forthwith assess such property and the assessment placed upon such property by the assessors, together with the tax rate of the year next preceding, shall be used by the collector in determining the amount of tax to be collected. If, after the payment of any tax in conformity with the provisions of this section, it is found that the amount so paid is in excess of the amount which would have been paid on the tax due date or after appeal to the courts, the excess so paid shall be returned to the taxpayer upon written application by him to the treasurer of the municipality. Such written application shall contain a recital of the facts; shall show the amount of rebate to which the applicant believes he is entitled; shall be approved by the tax collector, and shall be made within the period of one year from the date of the definite determination of such tax. The person against whom jeopardy collection proceedings have been begun may obtain a stay of collection of the whole or any part of the amount of the tax so represented by such proceedings by filing with the tax collector a bond in such an amount, not exceeding double the amount as to which the stay is desired, and with such surety as the tax collector deems necessary, conditioned upon the payment of so much of the amount, the collection of which is stayed by the bond, as is found to be due from such person when the grand list has been completed and the tax rate fixed, or as is determined by the board of assessment appeals or a court of competent jurisdiction after appeal to it. The amount of the tax which is stayed by the bond shall be paid on notice and demand of the tax collector, at any time after the tax due date. The person subject to jeopardy collection proceedings, under the provisions of this section, who has obtained a stay of collection in whole or in part, shall have the right to waive such stay at any time in respect to the whole or any part of the amount covered by the bond and if, as the result of such waiver, any part of the amount covered by the bond is paid, the bond shall, at the request of the taxpayer, be proportionately reduced.

(b) Upon commencing a jeopardy tax collection proceeding, a tax collector shall provide written notice of such collection proceeding to (1) the chief elected official or chief executive officer of the municipality in which the property is located, and (2) the taxpayer subject to such collection proceeding. Such written notice shall contain a detailed explanation supporting the tax collector’s determination that the collection of the tax will be jeopardized by delay.

(1949 Rev., S. 1844; P.A. 95-283, S. 60, 68; P.A. 12-26, S. 1.)

History: P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; P.A. 12-26 designated existing provisions as Subsec. (a) and amended same by adding provision re tax collector exercising due diligence and added Subsec. (b) re written notice, effective October 1, 2012, and applicable to assessment years commencing on or after that date.



Section 12-163a - Receivership of rents for the collection of delinquent taxes.

(a) Any municipality may petition the Superior Court or a judge thereof, for appointment of a receiver of the rents or payments for use and occupancy for any property for which the owner, agent, lessor or manager is delinquent in the payment of real property taxes. The court or judge shall forthwith issue an order to show cause why a receiver should not be appointed, which shall be served upon the owner, agent, lessor, manager, mortgagees, assignees of rent and other parties with an interest in the rents or payments for use and occupancy of the property in a manner most reasonably calculated to give notice to such owner, lessor, manager, mortgagees, assignees of rent and other parties with an interest in the rents or payments for use and occupancy of the property as determined by such court or judge, including, but not limited to, a posting of such order on the premises in question. A hearing shall be had on such order no later than seventy-two hours after its issuance or the first court day thereafter. The sole purpose of such a hearing shall be to determine whether there is an amount due and owing between the owner, agent, lessor or manager and the municipality. The court shall make a determination of any amount due and owing and any amount so determined shall constitute a lien upon the real property of such owner. A certificate of such amount may be recorded in the land records of the town in which such property is located describing the amount of the lien and the name of the party who owes the taxes. When the amount due and owing has been paid, the municipality shall issue a certificate discharging the lien and shall file the certificate in the land records of the town in which such lien was recorded. The receiver appointed by the court shall collect all rents or payments for use and occupancy forthcoming from the occupants of the building in question in place of the owner, agent, lessor or manager. The receiver shall make payments from such rents or payments for use and occupancy, first for taxes due on and after the date of his appointment and then for electric, gas, telephone, water or heating oil supplied on and after such date. The owner, agent, lessor or manager shall be liable for such reasonable fees and costs determined by the court to be due the receiver, which fees and costs may be recovered from the rents or payments for use and occupancy under the control of the receiver, provided no such fees or costs shall be recovered until after payment for current taxes, electric, gas, telephone and water service and heating oil deliveries has been made. The owner, agent, lessor or manager shall be liable to the petitioner for reasonable attorney’s fees and costs incurred by the petitioner, provided no such fees or costs shall be recovered until after payment for current taxes, electric, gas, telephone and water service and heating oil deliveries has been made and after payments of reasonable fees and costs to the receiver. Any moneys remaining thereafter shall be used to pay the delinquent real property taxes and any money remaining thereafter shall be paid to such parties as the court may direct after notice to the parties with an interest in the rent or payment for use and occupancy of the property and after a hearing. The court may order an accounting to be made at such times as it determines to be just, reasonable and necessary.

(b) Any receivership established pursuant to subsection (a) shall be terminated by the court upon its finding that the tax delinquency which was the subject of the original petition has been satisfied.

(c) Nothing in this section shall be construed to prevent the petitioner from pursuing any other action or remedy at law or equity that it may have against the owner, agent, lessor or manager.

(d) Any owner, agent, lessor or manager who collects or attempts to collect any rent or payment for use and occupancy from any occupant of a building subject to an order appointing a receiver shall be found, after due notice and hearing, to be in contempt of court.

(e) If a proceeding is initiated pursuant to sections 47a-14a to 47a-14h, inclusive, or sections 47a-56 to 47a-56i, inclusive, or if a receiver of rents is appointed pursuant to chapter 735a or pursuant to any other action involving the making of repairs to real property under court supervision, rent or use and occupancy payments shall be made pursuant to such proceeding or action without regard to whether such proceeding or action is initiated before or after a receivership is established under this section, and such proceeding or action shall take priority over a receivership established under this section in regard to expenditure of such rent or use and occupancy payments.

(f) If a receiver of rents or payments for use and occupancy is appointed pursuant to section 16-262f prior to the date a receivership is established under this section, rent or use and occupancy payments shall be made pursuant to said section 16-262f and the receivership established pursuant to said section 16-262f shall take priority over a receivership established under this section in regard to expenditure of such rent or use and occupancy payments provided the receiver appointed under said section 16-262f gives notice of such appointment to the chief executive official of the municipality where the residential dwelling is located.

(P.A. 95-353, S. 1.)



Section 12-164 - Tax uncollectible after fifteen years. Interest on improvement liens.

(a) No payment of taxes shall be enforced by any collector or other proper officer against any person, persons or corporation against which they are respectively levied except within fifteen years after the due date of the tax. The provisions of this section shall be retroactive. The fifteen-year limitation shall not apply to improvement liens except those which have been released of record prior to July 18, 1945. Collectors shall compute interest on improvement liens for a period of not more than fifteen years, and at a rate, after July 18, 1945, and retroactively, not exceeding twelve per cent per annum, any provision of any special act to the contrary notwithstanding. The term “improvement lien” as used herein includes municipal liens for repairs and services.

(b) Notwithstanding the provisions of subsection (a) of this section, liens filed under the provisions of section 12-129n shall be valid without any limitation of time.

(1949 Rev., S. 1845; 1969, P.A. 583, S. 1; P.A. 76-322, S. 1, 27; P.A. 99-283, S. 6, 10.)

History: 1969 act increased interest rate from 6% to 9% per year; P.A. 76-322 increased interest rate to 12%; P.A. 99-233 added new Subsec. (b) re time for validity of liens filed under Sec. 12-129n and designated existing provisions as Subsec. (a).



Section 12-165 - Municipal suspense tax book.

Each municipality shall have a suspense tax book. At least once in each year each collector of taxes in each municipality shall deliver to the board of finance or other similar board by whatever name called or, if no such board exists, to the board of selectmen if a town not consolidated with a city or borough, to the common council or board of aldermen if a city, to the warden and burgesses if a borough and to the governing board if any other municipality, a statement giving by rate bill: (1) The name and address of the person against whom each uncollectible tax was levied, and (2) the reason why such collector believes each such tax is uncollectible. At the end of such statement, the tax collector shall certify that, to the best of his knowledge and belief, each tax contained in such statement has not been paid and is uncollectible. A detailed examination shall be made by the authority to which such statement has been given of each tax shown thereon and, after such examination, it shall designate in writing each tax which is believed by it to be uncollectible. Thereupon, each tax so designated as uncollectible shall be transferred by such collector to the suspense tax book. (3) Each tax so transferred shall not thereafter be included as an asset of such municipality. The amount of each tax so transferred during the last fiscal year and the name of the person against whom each such tax was levied shall be published in the next annual report of such municipality or filed in the town clerk’s office within sixty days of the end of the fiscal year. (4) Nothing herein contained shall be construed as an abatement of any tax so transferred, but any such tax, as it has been increased by interest or penalty, fees and charges, may be collected by the collector then or subsequently in office. The provisions of section 12-147 shall be applicable to all moneys so collected.

(1949 Rev., S. 1846; 1953, S. 1079d; 1961, P.A. 484, S. 2; P.A. 97-83; P.A. 13-276, S. 35.)

History: 1961 act added alternative of filing in town clerk’s office in Subdiv. (5); P.A. 97-83 added provision requiring tax collectors to include in the municipal suspense book unpaid property tax balances remaining after a lien sale. (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 13-276 deleted former Subdiv. (1) re old age assistance tax, redesignated existing Subdivs. (2) and (3) as Subdivs. (1) and (2), replaced “such” with “uncollectible” in redesignated Subdiv. (1), deleted provisions of existing Subdiv. (4) re words placed in rate bill and redesignated remaining provisions of existing Subdiv. (4) and existing Subdiv. (5) as Subdiv. (3), and redesignated existing Subdiv. (6) as Subdiv. (4).



Section 12-166 - Powers and duties of collector.

Unless the context otherwise requires, “tax”, wherever used in this section, includes each property tax and each installment and part thereof due to a municipality, as such tax may have been increased by interest, penalties, fees and charges, including collection fees of a collection agency and attorneys’ fees, provided such attorneys’ fees shall be limited to those ordered by the court in any court action or proceeding brought by the municipality to recover such tax. Each collector of taxes of each municipality may collect any tax at any time by authority of any present or future legislation providing for the collection of any tax and said collector may photostat the receipted bills of such collected taxes. Each collector of taxes of each municipality shall, within a reasonable period after each unpaid tax, or the first installment thereof in case installment payments have been authorized, has become due and payable, exclusive of each lawful abatement, exclusive of each lawful deduction because of a correction which has been made under the provisions of any legislation providing for corrections of taxes, exclusive of each uncollectible tax which has been lawfully transferred to the suspense tax book under the provisions of section 12-165, exclusive of each uncollectible tax removed under the provisions of section 12-164 and exclusive of each uncollectible tax removed from the rate bills under the provisions of section 12-195, proceed to collect such tax as it has been increased by interest, penalties, fees and charges and shall, when collection has been made, pay the same, together with all interest, penalties, fees and charges, to the treasurer of the municipality served by him.

(1949 Rev., S. 1847; February, 1965, P.A. 16; 1969, P.A. 461; P.A. 93-318, S. 2; P.A. 13-276, S. 36.)

History: 1965 act allowed collectors to photostat receipted bills of collected taxes; 1969 act included attorneys’ fees in definition of “tax”; P.A. 93-318 included collection fees of a collection agency in the definition of “tax”; P.A. 13-276 redefined “tax” to specify that attorneys’ fees are those ordered by court in action or proceeding brought by the municipality to recover tax.



Section 12-167 - Reports of tax collectors.

Each tax collector, at the end of each fiscal year of his town, city, borough, district or other municipality, shall forthwith deliver to the board of finance or other similar board by whatever name called or, if no such board exists, to the board of selectmen of a town not consolidated with a city or borough, to the common council or board of aldermen of a city, to the board of burgesses of a borough or to the executive committee of any other district, a certified statement containing: (1) The total amount of unpaid taxes on each rate bill at the beginning of the fiscal year just completed and the total amount of taxes on each rate bill which has become due during such fiscal year; (2) the total amount collected on each rate bill separated in such manner as not only to show the taxes, interest, penalties and lien and other fees collected during such fiscal year but also to show what part thereof has been paid into the municipal treasury and what part is in his possession at the end of such fiscal year; (3) the total amount of uncollected taxes on each rate bill on the last day of the fiscal year just completed; (4) the total amount of taxes lawfully abated during such fiscal year, together with a schedule showing the amount of each such tax abatement, the name of the person against whom such tax so abated was levied and the reason for each such abatement; (5) the total additions to and deductions from each rate bill on account of lawful corrections made during such fiscal year, together with a schedule showing the amount of each such correction, the name of the taxpayer concerned, the reason for the correction and the authority therefor; and (6) the total amount of taxes on each rate bill transferred to the suspense tax book during such fiscal year, and a statement that the total uncollected taxes on each such rate bill on the last day of the fiscal year just completed agree with a detailed listing of uncollected taxes still appearing in each such rate bill. Such statement of the collector shall be printed in the municipal report next published, except that it shall not be necessary to include therein the list of abatements granted on account of veterans’ exemptions and except that the schedule required in subdivision (5) and the statement required in subdivision (6) of this section may, in lieu of inclusion in such report, be filed in the office of the town clerk within sixty days of the end of the fiscal year. The list of such abatements shall be included in the annual audit report.

(1949 Rev., S. 1848; 1953, S. 1080d; 1961, P.A. 484, S. 3; 1971, P.A. 82.)

History: 1961 act added exception regarding filing of statement required in Subdiv. (6) in town clerk’s office; 1971 act permitted filing of schedule in Subdiv. (5) in town clerk’s office in lieu of inclusion in report.



Section 12-167a - Affidavit concerning facts within personal knowledge of affiant re giving of notice of tax sales. Recording and indexing.

A tax collector or his agent, or a grantee of a tax collector’s deed, or the heirs, successors or assigns of such grantee, may execute and swear to an affidavit concerning facts within the personal knowledge of such affiant concerning the means of giving notice to any person affected by a tax sale, to which may be attached (1) copies or facsimiles of notices given under section 12-157, (2) copies of any notice subsequently given to any person to confirm that such person has received written notice of the pendency or occurrence of a sale of real property, and (3) copies of postal receipts reproduced by photographic, xerographic or similar means, which shall contain a legal description of the real property affected thereby and the name, for indexing purposes, of the then current owner or owners of record. Such affidavit may be recorded in the land records of the town in which the real property is situated, and shall be indexed by the town clerk in the name of the record owner or owners stated therein. If so recorded, and if the affiant is deceased or otherwise not available to testify in court, then such affidavit or a certified copy thereof is admissible as prima facie evidence of the facts stated in it, so far as those facts affect title to real estate in any action involving the title to that real estate or any interest in it.

(May Sp. Sess. P.A. 94-4, S. 46, 85; P.A. 95-160, S. 64, 69.)

History: May Sp. Sess. P.A. 94-4, S. 46, effective July 1, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-168 - Tax collector not personally liable in the absence of negligence or wilful misconduct.

Whenever used herein, the “municipality” has the meaning given to it in section 12-141 and “tax moneys” include the receipts from each property tax or assessment, and each installment and part thereof due a municipality, with any interest or other lawful charges incident thereto. The tax collector of any municipality in this state shall not be held personally liable for the loss of any tax moneys collected by him when he has performed all of the duties required of him by statute pertaining to such tax moneys and when such loss is not due to negligence or wilful misconduct on his part. No tax collector shall compromise or release the amount of any tax except as specifically provided by law.

(1949 Rev., S. 1849; P.A. 13-276, S. 37.)

History: P.A. 13-276 added provision re tax collector not to compromise or release amount of tax except as provided by law.



Section 12-169 - Payment of taxes due on Saturday, Sunday or legal holiday.

When the final day for payment of any tax or any installment thereof occurs on Saturday, Sunday or a legal holiday, payment may be made without interest or penalty on the following business day.

(1949 Rev., S. 1850; February, 1965, P.A. 26; P.A. 13-276, S. 39.)

History: 1965 act included payment on business days following Saturdays which are final days for payment; P.A. 13-276 added “or any installment thereof”.



Section 12-169a - Motor vehicle property tax check-off for local scholarship fund.

(a) A municipality, by ordinance adopted by its legislative body, may establish a local scholarship fund to provide financial assistance for postsecondary education for residents of the municipality.

(b) Any municipality which establishes a local scholarship fund pursuant to subsection (a) of this section shall establish a scholarship committee or designate an existing committee in the municipality to select, annually, the scholarship recipients.

(c) A municipality may redesign and designate a place on its municipal motor vehicle property tax bill for taxpayers to check off amounts to donate to the local scholarship fund. The redesign of such tax bill shall be done so as to allow a taxpayer to voluntarily check off and donate an amount of at least one dollar. The donated amount shall not reduce the tax liability but shall be in addition to the amount otherwise due and payable. The redesign of the motor vehicle property tax bill shall be approved by the Office of Policy and Management prior to its use. The municipality may include an insert with its motor vehicle property tax bills which explains the scholarship fund and the check-off provision to the taxpayer. The town treasurer shall deposit all moneys collected as a result of the check-off in the fund and the treasurer may accept donations from other sources for purposes of the fund.

(P.A. 00-222.)



Section 12-169b - Addition of municipal expenses to property taxes for real estate violating health, safety or housing codes.

If a municipality does not file a lien under any provisions of the general statutes to recover costs for the inspection, repair, demolition, removal or other disposition of any real estate in order to secure such real estate or to make it safe and sanitary, pursuant to any provision of the general statutes or municipal building, health, housing or safety codes or regulations, then such municipality may assess the amount of such costs against the real estate upon which such cost was incurred. Upon certification by the municipal agency incurring such cost of the assessment amount due and owing reasonably related to the municipality’s actual cost, the tax collector shall add the amount of such assessment to the extent unpaid to the taxes due on such real estate and such amount shall become a part of the taxes to be collected at the same time and shall bear interest at such rates and in such manner as provided for delinquent taxes in accordance with section 12-146. Any amount added to the assessment under this section shall constitute a lien upon the real estate against for which the amount was imposed from the date such amount was due. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens. Each such lien may be enforced in the same manner as property tax liens. Any agency of a municipality that incurs costs that have been assessed against real estate under this section shall maintain a current record of all real estate with respect to which such costs remain unpaid in the office of such municipal agency. Such record shall be available for inspection by the public.

(P.A. 06-185, S. 6.)

See Sec. 7-148ff re special assessment on blighted housing.



Section 12-170 - Penalty for official misconduct.

Each assessor, member of the board of assessment appeals, selectman, committee or collector, who does any unlawful act or omits to do any necessary act connected with the levy, assessment or collection of any tax, shall forfeit fifty dollars to the person aggrieved thereby, to be collected by such person in an action on this statute; and each collector who charges or receives any illegal fees shall, in addition to said sum of fifty dollars, also forfeit double the amount of such illegal fees to the person aggrieved, to be collected as aforesaid.

(1949 Rev., S. 1851; P.A. 95-283, S. 61, 68.)

History: P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.






Chapter 204a - Property Tax Relief for Elderly Homeowners and Renters and Persons with Permanent Total Disability

Section 12-170aa - Tax relief for certain elderly or totally disabled homeowners. Reductions in real property taxes.

(a) Revision effective for assessment year commencing October 1, 1985, and thereafter. There is established, for the assessment year commencing October 1, 1985, and each assessment year thereafter, a revised state program of property tax relief for certain elderly homeowners as determined in accordance with subsection (b) of this section, and additionally for the assessment year commencing October 1, 1986, and each assessment year thereafter, the property tax relief benefits of such program are made available to certain homeowners who are permanently and totally disabled as determined in accordance with said subsection (b) of this section.

(b) Eligibility for benefits. Age and income requirements. Determination of income. (1) The program established by this section shall provide for a reduction in property tax, except in the case of benefits payable as a grant under certain circumstances in accordance with provisions in subsection (j) of this section, applicable to the assessed value of certain real property, determined in accordance with subsection (c) of this section, for any owner of real property, or any tenant for life or tenant for a term of years liable for property tax under section 12-48, or any resident of a multiple-dwelling complex under certain contractual conditions as provided in said subsection (j) of this section, who (A) at the close of the preceding calendar year has attained age sixty-five or over, or whose spouse domiciled with such homeowner, has attained age sixty-five or over at the close of the preceding calendar year, or is fifty years of age or over and the surviving spouse of a homeowner who at the time of his death had qualified and was entitled to tax relief under this section, provided such spouse was domiciled with such homeowner at the time of his death or (B) at the close of the preceding calendar year has not attained age sixty-five and is eligible in accordance with applicable federal regulations to receive permanent total disability benefits under Social Security, or has not been engaged in employment covered by Social Security and accordingly has not qualified for benefits thereunder but who has become qualified for permanent total disability benefits under any federal, state or local government retirement or disability plan, including the Railroad Retirement Act and any government-related teacher’s retirement plan, determined by the Secretary of the Office of Policy and Management to contain requirements in respect to qualification for such permanent total disability benefits which are comparable to such requirements under Social Security; and in addition to qualification under (A) or (B) above, whose taxable and nontaxable income, the total of which shall hereinafter be called “qualifying income”, in the tax year of such homeowner ending immediately preceding the date of application for benefits under the program in this section, was not in excess of sixteen thousand two hundred dollars, if unmarried, or twenty thousand dollars, jointly with spouse if married, subject to adjustments in accordance with subdivision (2) of this subsection, evidence of which income shall be required in the form of a signed affidavit to be submitted to the assessor in the municipality in which application for benefits under this section is filed. The amount of any Medicaid payments made on behalf of such homeowner or the spouse of such homeowner shall not constitute income. The amount of tax reduction provided under this section, determined in accordance with and subject to the variable factors in the schedule of amounts of tax reduction in subsection (c) of this section, shall be allowed only with respect to a residential dwelling owned by such qualified homeowner and used as such homeowner’s primary place of residence. If title to real property or a tenancy interest liable for real property taxes is recorded in the name of such qualified homeowner or his spouse making a claim and qualifying under this section and any other person or persons, the claimant hereunder shall be entitled to pay his fractional share of the tax on such property calculated in accordance with the provisions of this section, and such other person or persons shall pay his or their fractional share of the tax without regard for the provisions of this section, unless also qualified hereunder. For the purposes of this section, a “mobile manufactured home”, as defined in section 12-63a, or a dwelling on leased land, including but not limited to a modular home, shall be deemed to be real property and the word “taxes” shall not include special assessments, interest and lien fees.

(2) The amounts of qualifying income as provided in this section shall be adjusted annually in a uniform manner to reflect the annual inflation adjustment in Social Security income, with each such adjustment of qualifying income determined to the nearest one hundred dollars. Each such adjustment of qualifying income shall be prepared by the Secretary of the Office of Policy and Management in relation to the annual inflation adjustment in Social Security, if any, becoming effective at any time during the twelve-month period immediately preceding the first day of October each year and the amount of such adjustment shall be distributed to the assessors in each municipality not later than the thirty-first day of December next following.

(3) For purposes of determining qualifying income under subdivision (1) of this subsection with respect to a married homeowner who submits an application for tax reduction in accordance with this section, the Social Security income of the spouse of such homeowner shall not be included in the qualifying income of such homeowner, for purposes of determining eligibility for benefits under this section, if such spouse is a resident of a health care or nursing home facility in this state receiving payment related to such spouse under the Title XIX Medicaid program. An applicant who is legally separated pursuant to the provisions of section 46b-40, as of the thirty-first day of December preceding the date on which such person files an application for a grant in accordance with subsection (a) of this section, may apply as an unmarried person and shall be regarded as such for purposes of determining qualifying income under said subsection.

(c) Schedule of qualifying income and corresponding tax reductions. The amount of reduction in property tax provided under this section shall, subject to the provisions of subsection (d) of this section, be determined in accordance with the following schedule:

Qualifying Income

Tax Reduction
As Percentage
Of Property Tax

Tax Reduction
For Any Year

Over

Not Exceeding

Married Homeowners

Maximum

Minimum

$       0

$ 11,700

50%

$ 1,250

$ 400

11,700

15,900

40

1,000

350

15,900

19,700

30

750

250

19,700

23,600

20

500

150

23,600

28,900

10

250

150

28,900

None

Unmarried Homeowners

$       0

$ 11,700

40%

$ 1,000

$ 350

11,700

15,900

30

750

250

15,900

19,700

20

500

150

19,700

23,600

10

250

150

23,600

None

(d) Maximum amount of tax reduction. Any homeowner qualified for tax reduction in accordance with subsection (b) of this section in an amount to be determined under the schedule of such tax reduction in subsection (c) of this section, shall in no event receive less in tax reduction than the minimum amount of such reduction applicable to the qualifying income of such homeowner according to the schedule in said subsection (c).

(e) Initial claim for tax reductions. Biennial requirements. Penalty. Any claim for tax reduction under this section shall be submitted for approval, on the application form prepared for such purpose by the Secretary of the Office of Policy and Management, in the first year claim for such tax relief is filed and biennially thereafter. The amount of tax reduction approved shall be applied to the real property tax payable by the homeowner for the assessment year in which such application is submitted and approved. If any such homeowner has qualified for tax reduction under this section, the tax reduction determined shall, when possible, be applied and prorated uniformly over the number of installments in which the real property tax is due and payable to the municipality in which he resides. In the case of any homeowner who is eligible for tax reduction under this section as a result of increases in qualifying income, effective with respect to the assessment year commencing October 1, 1987, under the schedule of qualifying income and tax reduction in subsection (c) of this section, exclusive of any such increases related to social security adjustments in accordance with subsection (b) of this section, the total amount of tax reduction to which such homeowner is entitled shall be credited and uniformly prorated against property tax installment payments applicable to such homeowner’s residence which become due after such homeowner’s application for tax reduction under this section is accepted. In the event that a homeowner has paid in full the amount of property tax applicable to such homeowner’s residence, regardless of whether the municipality requires the payment of property taxes in one or more installments, such municipality shall make payment to such homeowner in the amount of the tax reduction allowed. The municipality shall be reimbursed for the amount of such payment in accordance with subsection (g) of this section. In respect to such application required biennially after the filing and approval for the first year, the tax assessor in each municipality shall notify each such homeowner concerning application requirements by regular mail not later than February first, annually enclosing a copy of the required application form. Such homeowner may submit such application to the assessor by mail provided it is received by the assessor not later than March fifteenth in the assessment year with respect to which such tax reduction is claimed. Not later than April first of such year the assessor shall notify, by certified mail, any such homeowner for whom such application was not received by said March fifteenth concerning application requirements and such homeowner shall be required not later than May fifteenth to submit such application personally or, for reasonable cause, by a person acting on behalf of such taxpayer as approved by the assessor. In the year immediately following any year in which such homeowner has submitted application and qualified for tax reduction in accordance with this section, such homeowner shall be presumed, without filing application therefor, to be qualified for tax reduction in accordance with the schedule in subsection (c) of this section in the same percentage of property tax as allowed in the year immediately preceding. If any homeowner has qualified and received tax reduction under this section and subsequently in any calendar year has qualifying income in excess of the maximum described in this section, such homeowner shall notify the tax assessor on or before the next filing date and shall be denied tax reduction under this section for the assessment year and any subsequent year or until such homeowner has reapplied and again qualified for benefits under this section. Any such person who fails to so notify the tax assessor of his disqualification shall refund all amounts of tax reduction improperly taken and be fined not more than five hundred dollars.

(f) Proof of claim requirements. Any homeowner, believing such homeowner is entitled to tax reduction benefits under this section for any assessment year, shall make application as required in subsection (e) of this section, to the assessor of the municipality in which the homeowner resides, for such tax reduction at any time from February first to and including May fifteenth of the year in which tax reduction is claimed. A homeowner may make application to the secretary prior to August fifteenth of the claim year for an extension of the application period. The secretary may grant such extension in the case of extenuating circumstance due to illness or incapacitation as evidenced by a certificate signed by a physician or an advanced practice registered nurse to that extent, or if the secretary determines there is good cause for doing so. Such application for tax reduction benefits shall be submitted on a form prescribed and furnished by the secretary to the assessor. In making application the homeowner shall present to such assessor, in substantiation of such homeowner’s application, a copy of such homeowner’s federal income tax return, including a copy of the Social Security statement of earnings for such homeowner, and that of such homeowner’s spouse, if filed separately, for such homeowner’s taxable year ending immediately prior to the submission of such application, or if not required to file a return, such other evidence of qualifying income in respect to such taxable year as may be required by the assessor. When the assessor is satisfied that the applying homeowner is entitled to tax reduction in accordance with this section, such assessor shall issue a certificate of credit, in such form as the secretary may prescribe and supply showing the amount of tax reduction allowed. A duplicate of such certificate shall be delivered to the applicant and the tax collector of the municipality and the assessor shall keep the fourth copy of such certificate and a copy of the application. Any homeowner who, for the purpose of obtaining a tax reduction under this section, wilfully fails to disclose all matters related thereto or with intent to defraud makes false statement shall refund all property tax credits improperly taken and shall be fined not more than five hundred dollars. Applications filed under this section shall not be open for public inspection.

(g) State reimbursement for loss of property tax. On or before July first, annually, each municipality shall submit to the secretary, a claim for the tax reductions approved under this section in relation to the assessment list of October first immediately preceding. On or after December 1, 1987, any municipality which neglects to transmit to the secretary the claim as required by this section shall forfeit two hundred fifty dollars to the state provided the secretary may waive such forfeiture in accordance with procedures and standards established by regulations adopted in accordance with chapter 54. Subject to procedures for review and approval of such data pursuant to section 12-120b, said secretary shall, on or before December fifteenth next following, certify to the Comptroller the amount due each municipality as reimbursement for loss of property tax revenue related to the tax reductions allowed under this section. The Comptroller shall draw an order on the Treasurer on or before the fifth business day following December fifteenth and the Treasurer shall pay the amount due each municipality not later than the thirty-first day of December. Any claimant aggrieved by the results of the secretary’s review shall have the rights of appeal as set forth in section 12-120b. The amount of the grant payable to each municipality in any year in accordance with this section shall be reduced proportionately in the event that the total of such grants in such year exceeds the amount appropriated for the purposes of this section with respect to such year.

(h) Residential dwelling on leased land. Property taxes paid by the owner of the dwelling. Any person who is the owner of a residential dwelling on leased land, including any such person who is a sublessee under terms of the lease agreement applicable to such land, shall be entitled to claim tax relief under the provisions of this section, subject to all requirements therein except as provided in this subdivision, with respect to property taxes paid by such person on the assessed value of such dwelling, provided (1) the dwelling is such person’s principal place of residence, (2) such lease or sublease requires that such person as the lessee or sublessee, whichever is applicable, pay all property taxes related to the dwelling and (3) such lease or sublease is recorded in the land records of the town.

(i) Pro rata tax reduction for assessment year in which property is transferred. If any person with respect to whom a claim for tax reduction in accordance with this section has been approved for any assessment year transfers, assigns, grants or otherwise conveys on or after the first day of October but prior to the first day of August in such assessment year the interest in real property to which such claim for tax credit is related, regardless of whether such transfer, assignment, grant or conveyance is voluntary or involuntary, the amount of such tax credit shall be a pro rata portion of the amount otherwise applicable in such assessment year to be determined by a fraction the numerator of which shall be the number of full months from the first day of October in such assessment year to the date of such conveyance and the denominator of which shall be twelve. If such conveyance occurs in the month of October the grantor shall be disqualified for tax credit in such assessment year. The grantee shall be required within a period not exceeding ten days immediately following the date of such conveyance to notify the assessor thereof, or in the absence of such notice, upon determination by the assessor that such transfer, assignment, grant or conveyance has occurred, the assessor shall (1) determine the amount of tax reduction to which the grantor is entitled for such assessment year with respect to the interest in real property conveyed and notify the tax collector of the reduced amount of tax reduction applicable to such interest and (2) notify the Secretary of the Office of Policy and Management on or before the October first immediately following the end of the assessment year in which such conveyance occurs of the reduction in such tax reduction for purposes of a corresponding adjustment in the amount of state payment to the municipality next following as reimbursement for the revenue loss related to such tax reductions. On or after December 1, 1987, any municipality which neglects to transmit to the Secretary of the Office of Policy and Management the claim as required by this section shall forfeit two hundred fifty dollars to the state provided the secretary may waive such forfeiture in accordance with procedures and standards established by regulations adopted in accordance with chapter 54. Upon receipt of such notice from the assessor, the tax collector shall, if such notice is received after the tax due date in the municipality, within ten days thereafter mail or hand a bill to the grantee stating the additional amount of tax due as determined by the assessor. Such tax shall be due and payable and collectible as other property taxes and subject to the same liens and processes of collection, provided such tax shall be due and payable in an initial or single installment not sooner than thirty days after the date such bill is mailed or handed to the grantee and in equal amounts in any remaining, regular installments as the same are due and payable.

(j) Benefits for persons without ownership or leasehold interest in real property who reside in multiple-dwelling complex. (1) Notwithstanding the intent in subsections (a) to (i), inclusive, of this section to provide for benefits in the form of property tax reduction applicable to persons liable for payment of such property tax and qualified in accordance with requirements related to age and income as provided in subsection (b) of this section, a certain annual benefit, determined in amount under the provisions of subsections (c) and (d) of this section but payable in a manner as prescribed in this subsection, shall be provided with respect to any person who (A) is qualified in accordance with said requirements related to age and income as provided in subsection (b) of this section, including provisions concerning such person’s spouse, and (B) is a resident of a dwelling unit within a multiple-dwelling complex containing dwelling units for occupancy by certain elderly persons under terms of a contract between such resident and the owner of such complex, in accordance with which contract such resident occupies a certain dwelling unit subject to the express provision that such resident has no legal title, interest or leasehold estate in the real or personal property of such complex, and under the terms of which contract such resident agrees to pay the owner of the complex a fee, as a condition precedent to occupancy and a monthly or other such periodic fee thereafter as a condition of continued occupancy. In no event shall any such resident be qualified for benefits payable in accordance with this subsection if, as determined by the assessor in the municipality in which such complex is situated, such resident’s contract with the owner of such complex, or occupancy by such resident (i) confers upon such resident any ownership interest in the dwelling unit occupied or in such complex, or (ii) establishes a contract of lease of any type for the dwelling unit occupied by such resident.

(2) The amount of annual benefit payable in accordance with this subsection to any such resident, qualified as provided in subdivision (1) of this subsection, shall be determined in relation to an assumed amount of property tax liability applicable to the assessed value for the dwelling unit which such resident occupies, as determined by the assessor in the municipality in which such complex is situated. Annually, not later than the first day of June, the assessor in such municipality, upon receipt of an application for such benefit submitted in accordance with this subsection by any such resident, shall determine, with respect to the assessment list in such municipality for the assessment year commencing October first immediately preceding, the portion of the assessed value of the entire complex, as included in such assessment list, attributable to the dwelling unit occupied by such resident. The assumed property tax liability for purposes of this subsection shall be the product of such assessed value and the mill rate in such municipality as determined for purposes of property tax imposed on said assessment list for the assessment year commencing October first immediately preceding. The amount of benefit to which such resident shall be entitled for such assessment year shall be equivalent to the amount of tax reduction for which such resident would qualify, considering such assumed property tax liability to be the actual property tax applicable to such resident’s dwelling unit and such resident as liable for the payment of such tax, in accordance with the schedule of qualifying income and tax reduction as provided in subsection (c) of this section, subject to provisions concerning maximum allowable benefit for any assessment year under subsections (c) and (d) of this section. The amount of benefit as determined for such resident in respect to any assessment year shall be payable by the state as a grant to such resident equivalent to the amount of property tax reduction to which such resident would be entitled under subsections (a) to (i), inclusive, of this section if such resident were the owner of such dwelling unit and qualified for tax reduction benefits under said subsections (a) to (i), inclusive.

(3) Any such resident entitled to a grant as provided in subdivision (2) of this subsection shall be required to submit an application for such grant to the assessor in the municipality in which such resident resides at any time from February first to and including the fifteenth day of May in the year in which such grant is claimed, on a form prescribed and furnished for such purpose by the Secretary of the Office of Policy and Management. Any such resident submitting an application for such grant shall be required to present to the assessor, in substantiation of such application, a copy of such resident’s federal income tax return, and if not required to file a federal income tax return, such other evidence of qualifying income, receipts for money received or cancelled checks, or copies thereof, and any other evidence the assessor may require. Not later than the first day of July in such year, the assessor shall submit to the Secretary of the Office of Policy and Management (A) a copy of the application prepared by such resident, together with such resident’s federal income tax return, if required to file such a return, and any other information submitted in relation thereto, (B) determinations of the assessor concerning the assessed value of the dwelling unit in such complex occupied by such resident, and (C) the amount of such grant approved by the assessor. Said secretary, upon approving such grant, shall certify the amount thereof and not later than the fifteenth day of September immediately following submit approval for payment of such grant to the State Comptroller. Not later than five business days immediately following receipt of such approval for payment, the State Comptroller shall draw his or her order upon the State Treasurer and the Treasurer shall pay the amount of the grant to such resident not later than the first day of October immediately following.

(k) Adjustments. If the Secretary of the Office of Policy and Management makes any adjustments to the grants for tax reductions or assumed amounts of property tax liability claimed under this section subsequent to the Comptroller the payment of said grants in any year, the amount of such adjustment shall be reflected in the next payment the Treasurer shall make to such municipality pursuant to this section.

(June Sp. Sess. P.A. 83-3, S. 1; P.A. 85-612, S. 1, 6; P.A. 86-44, S. 1, 2; 86-409, S. 1, 3, 4; June 11, Sp. Sess. P.A. 86-1, S. 1, 5, 7, 8; P.A. 87-267, S. 2; 87-586, S. 3, 10, 12; P.A. 88-321, S. 3, 4, 10; P.A. 91-400, S. 3, 5; P.A. 93-129, S. 3–5, 7; P.A. 95-307, S. 9, 10, 14; P.A. 98-262, S. 17, 22; June Sp. Sess. P.A. 99-1, S. 45, 51; June Sp. Sess. P.A. 01-6, S. 53, 54, 85; June 30 Sp. Sess. P.A. 03-6, S. 183; May Sp. Sess. P.A. 04-2, S. 79; P.A. 05-287, S. 15, 16; P.A. 06-196, S. 87; P.A. 10-32, S. 36; P.A. 12-197, S. 30.)

History: P.A. 85-612 effective July 12, 1985, and applicable in any municipality to the assessment year commencing October 1, 1985, and thereafter (Revisor’s note: The reference to “mobile home” in Subsec. (b)(1) was changed editorially by the Revisors to “mobile manufactured home” in accordance with June Sp. Sess. P.A. 83-3); P.A. 86-44 added Subsec. (j) providing benefits, determined in a manner similar to that applicable in the case of a homeowner, for any resident of a multiple-dwelling complex under contractual conditions as provided in said Subsec. (j), who is neither a homeowner or renter but is qualified for benefits under this section in all other respects, effective April 28, 1986, and applicable in any municipality for the assessment year commencing October 1, 1986, and each assessment year thereafter and to any grant as determined for purposes of this act in relation to the assessment list for any such assessment year; P.A. 86-409 amended Subsec. (b) to include in the program persons under age 65 who have permanent total disability, provided such persons are qualified in all other respects applicable in the case of a homeowner who has attained age 65 or over and added the language in Subsec. (e) establishing a presumption as to the amount of tax reduction for which a homeowner is qualified in the year in which such homeowner is not required to file an application for benefits, effective June 10, 1986, and applicable in any municipality to the assessment year commencing October 1, 1986, and each assessment year thereafter; June 11, Sp. Sess. P.A. 86-1 amended Subsec. (a) to reflect the inclusion for benefits of persons with permanent total disability who are under age 65 but qualified in all other respects and Subsec. (d) to provide that any homeowner included in the plan in the year immediately preceding revision of benefits for the assessment year commencing October 1, 1985, shall receive no less in benefits for said 1985 assessment year than such homeowner would be eligible to receive under provisions in effect immediately preceding said revision, amended Subsec. (e) by adding provisions allowing the extended time for filing applications in the assessment year commencing October 1, 1985, and requiring notification by the assessors of changes in qualification requirements for homeowners who received benefits under the program in the assessment year commencing October 1, 1984, and have not made application in the 1985 assessment year and amended Subsec. (g) by adding the provision that in the event of adjustment in the amount of any property tax credit pursuant to Sec. 12-170c, the state may adjust the corresponding reimbursement to the municipality for the following calendar year to reflect such tax credit adjustment, effective July 8, 1986, pursuant to Art. 4, Sec. 15 of the Constitution of Conn. and Sec. 2-30 of the general statutes, and applicable to the assessment year commencing October 1, 1986, and each year thereafter with respect to eligibility of homeowners with permanent total disability and applicable to the assessment year commencing October 1, 1985, with respect to minimum benefit provisions in Subsec. (d); P.A. 87-267 amended Subsec. (b) by adding the provision on Medicaid payments; P.A. 87-586 amended Subsec. (b) to increase the maximum amounts of qualifying income from $12,500 to $13,300 for unmarried homeowners and from $15,000 to $16,000 for married homeowners, Subsec. (c) by increasing the levels of qualifying income in the schedule of tax reduction benefits and inserting minimum amounts of benefit at each level of qualifying income, Subsec. (d) by replacing the minimum tax reduction benefit provision with reference to the minimum tax reduction benefit provided in the schedule in Subsec. (c), Subsec. (g) by inserting the forfeiture provision applicable to any municipality failing to submit the claim information as required by said Subsec. (g), and Subsec. (i) by making certain technical changes and including the forfeiture provision for any municipality failing to transmit the claim as required, effective July 6, 1987, and applicable to the assessment year commencing October 1, 1986, and each assessment year thereafter and further provided that the “provisions of said public act 86-1 (of the June 11, 1986, special session) having been codified in the general statutes, revised to January 1, 1987, are deemed adopted and made effective July 8, 1986, the effective date of said public act 86-1”; P.A. 88-321 amended Subsecs. (a) to (c), inclusive, by increasing the maximum amount of qualifying income to $16,200 for unmarried homeowners and to $20,000 for married homeowners, Subsec. (e) to provide for special problems in applying tax reduction in the 1987 assessment year, Subsec. (f) to provide an extended period for filing applications related to the 1987 assessment year and Subsec. (g) because of special problems in state reimbursement for revenue loss related to applications filed in the extended filing period, and added special provisions in Subsec. (i) concerning tax reduction in the assessment year when property is conveyed and accordingly, tax reduction and the grant due the municipality are lowered, effective May 10, 1988, and applicable to assessment years commencing on or after October 1, 1987; P.A. 91-400 added Subsec. (b)(3) concerning exclusion of social security income of Title XIX aid recipients from the calculation of their spouse’s income, effective October 1, 1991, and applicable to assessment years of municipalities commencing on or after that date; P.A. 93-129 amended Subsec. (b)(1) to specify that the person claiming eligibility shall have attained the age of 65 years at the close of the preceding calendar year, and deleted obsolete Subsec. (g)(2) and (i)(2) and the Subdiv. designation (1) in each case, and added provision authorizing the secretary to waive forfeiture, effective June 14, 1993; P.A. 95-307 amended Subsec. (b)(1) to define “qualifying income” as taxable and nontaxable income, eliminating provisions re total adjusted gross income and amended Subsec. (f) to add provisions re extension of the application period in the case of extenuating circumstances and repealed obsolete provisions concerning the assessment year commencing October 1, 1987, effective July 6, 1995; P.A. 98-262 amended Subsec. (b) to allow a person who is legally separated to apply as an unmarried person for purposes of determining qualifying income, effective June 8, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (c) to adjust amounts of qualifying income and to increase minimum tax reductions, effective June 29, 1999, and applicable to applications made for assessment years commencing on or after October 1, 1999; June Sp. Sess. P.A. 01-6 amended Subsec. (f) to modify procedure for an extension of time to apply for relief, to provide a penalty for failure to disclose matters related to such application or false statement and to make technical changes and amended Subsec. (g) to delete former provisions re adjustments and appeals of decisions of the Secretary of the Office of Policy and Management, to provide for appeal in accordance with Sec. 12-120b and to make technical changes, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (g) to provide for reduction in grant amount under that subsection in the event total of grants exceeds the amount appropriated, effective August 20, 2003, and applicable to assessment years commencing on or after October 1, 2002; May Sp. Sess. P.A. 04-2 added Subsec. (k) re adjustments made by the Secretary of the Office of Policy and Management to grants under section, effective July 1, 2004, and applicable to claims for reimbursement filed on or after July 1, 2001; P.A. 05-287 amended Subsec. (g) to replace reference to “December first” with reference to “December fifteenth” and replace reference to “the fifteenth day of December” with reference to “the fifth business day following December fifteenth”, and amended Subsec. (j)(1) and (3) to make technical changes and replaced reference to “the first day of September” with reference to “the fifteenth day of September” and changed the timing of the drawing of the Comptroller’s order from not later than 15 days immediately following receipt of such approval to not later than 5 business days immediately following receipt of such approval in Subdiv. (3), effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (j)(3), effective June 7, 2006; P.A. 10-32 made technical changes in Subsec. (e), effective May 10, 2010; P.A. 12-197 amended Subsec. (f) by adding provision re certification by an advanced practice registered nurse and making a technical change.

See Sec. 12-120b re uniform administrative procedure for appeals related to state-reimbursed property tax exemptions, credits and rebates.



Section 12-170a and 12-170b - Real property tax credit for certain persons sixty-five and over. Application for real property tax credit; state reimbursement of municipalities.

Sections 12-170a and 12-170b are repealed.

(P.A. 74-55, S. 1, 2, 14; P.A. 77-614, S. 139, 610; P.A. 78-274, S. 1, 4; P.A. 79-498, S. 2, 4; 79-514, S. 2, 4; 79-610, S. 3, 47; Oct. Sp. Sess. P.A. 79-7, S. 1, 2, 5; P.A. 80-391, S. 3, 4, 6; 80-463, S. 1, 6; 80-483, S. 51, 186; P.A. 81-1, S. 1, 3; 81-58, S. 3, 4; 81-60, S. 2; 81-88, S. 1, 2; 81-132, S. 1, 3; P.A. 82-322, S. 2, 3, 6; P.A. 83-409, S. 2; 83-485, S. 10, 13; P.A. 84-515, S. 1, 2, 7; P.A. 83-371, S. 7, 10; 85-561, S. 3, 7, 8; 85-612, S. 4, 6.)



Section 12-170bb - Annual report concerning tax relief for elderly homeowners. Preparation by the Secretary of the Office of Policy and Management.

(a) On or before March first, annually, the Secretary of the Office of Policy and Management shall submit a report concerning the state programs of tax relief for elderly homeowners to the joint standing committee of the General Assembly on finance, revenue and bonding. Said report shall be prepared in relation to qualified participants, benefits allowed and state payments to municipalities as reimbursement for property tax loss in the preceding calendar year, including data concerning (1) the total number of qualified participants in the state programs for elderly homeowners, and (2) total benefits allowed in each of such programs. The information as to qualified participants and benefits allowed shall be subdivided to reflect such totals with respect to each of the following categories: (A) Each of the income brackets as included in the schedule of benefits for elderly homeowners, and (B) married and unmarried participants.

(b) In addition to the information described in subsection (a), said report pertaining to the state programs of tax reduction for elderly homeowners shall include statistics related to distribution of benefits, applicable to the preceding calendar year, as follows:

(1) With respect to each of the bracket of tax reduction benefits in the following schedules, the total number of persons in the state program of tax reduction for homeowners under section 12-170aa who received benefits within the limits of each such bracket, including the number of persons receiving the maximum and the minimum amounts of tax reduction:

Amount of Tax Reduction Allowed

Married Homeowners

Unmarried Homeowners

Over

Not Exceeding

Over

Not Exceeding

$

$  100 (Minimum)

$

$  100 (Minimum)

100

200

100

200

200

300

200

300

300

400

300

400

400

500

400

500

500

600

500

600

600

700

600

700

700

800

700

800

800

900

800

900

900

1,000

900

999

1,000

1,100

1,000 (Maximum)

1,100

1,249

1,250 (Maximum)

(2) With respect to each of the brackets of benefits in the following schedule, the total number of persons in the state tax-freeze program for elderly homeowners under section 12-129b who received benefits in tax reduction within the limits of each such bracket:

Amount of Tax Reduction Benefit Allowed

Over

Not Exceeding

$

$  300

300

600

600

900

900

1,200

1,200

1,500

1,500

(P.A. 85-612, S. 5, 6; P.A. 87-586, S. 4, 12; P.A. 88-5, S. 1, 2; P.A. 13-234, S. 42.)

History: P.A. 87-586 added Subsec. (b) requiring the secretary of the office of policy and management to submit to the committee on finance, revenue and bonding certain information, in addition to that required under Subsec. (a), related to distribution of benefits and to be outlined in accordance with the schedules of benefits in each of the subdivisions in said Subsec. (b); P.A. 88-5 amended Subsec. (a) by substituting March first for February first as the annual deadline for submission of report; (Revisor’s note: During the preparation of the 2001 edition of the general statutes some erroneous figures were inadvertently included at the end of the schedule in Subsec. (b)(2) under both “Married Renters” and “Unmarried Renters”. The Revisors have editorially corrected the errors so that said schedule is now correct and reads as enacted in public act 87-586); P.A. 13-234 amended Subsec. (a) by deleting obsolete commencement date, deleting provisions re grants to elderly renters and making technical changes, and amended Subsec. (b) by deleting provision and former Subdiv. (2) re grants to elderly renters and redesignating existing Subdiv. (3) as Subdiv. (2), effective July 1, 2013.



Section 12-170cc - (Formerly Sec. 12-170c). Appeals from Secretary of the Office of Policy and Management or assessors.

Any person aggrieved by the action of the assessor or assessors in fixing the amount of a credit under subsection (f) of section 12-170aa or in disapproving the claim therefor may appeal to the Secretary of the Office of Policy and Management, in writing, within thirty business days from the date of notice given to such person by the assessor or assessors, giving notice of such grievance. The secretary shall promptly consider such notice and may grant or deny the relief requested, provided such decision shall be made not later than thirty business days after the receipt of such notice. If the relief is denied, the applicant shall be notified forthwith and may appeal the decision of the secretary in accordance with the provisions of section 12-120b.

(P.A. 74-55, S. 6, 14; P.A. 76-436, S. 478, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 127; P.A. 79-610, S. 3, 47; P.A. 85-371, S. 8, 10; 85-561, S. 4, 8; June 11, Sp. Sess. P.A. 86-1, S. 2, 8; P.A. 87-586, S. 10, 12; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-129, S. 6, 7; 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 20, 68; P.A. 96-261, S. 3, 4; June Sp. Sess. P.A. 01-6, S. 84, 85; June Sp. Sess. P.A. 01-9, S. 102, 130, 131.)

History: P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 deleted reference to counties; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 85-371 would have extended deadline for review by the secretary from 60 days to one year, but failed to take effect, P.A. 85-561 having taken precedence; P.A. 85-561 increased period in which secretary must notify the assessor and the applicant that a certificate of application is unacceptable from 60 to 90 days following receipt of the application, effective July 5, 1985, and applicable to the assessment year in any municipality commencing October 1, 1985, and each assessment year thereafter; June 11, Sp. Session, P.A. 86-1 inserted references to Sec. 12-170aa in lieu of Secs. 12-170a and 12-170b, repealed January 1, 1986 and the substance of which is included in Sec. 12-170aa, effective July 8, 1986, pursuant to Art. 4, Sec. 15 of the Constitution of Conn. and Sec. 2-30 of the general statutes; Sec. 12-170c transferred to Sec. 12-170cc in 1987; P.A. 87-586 provided that the “provisions of said public act 86-1 (of the June 11, 1986, special session) having been codified in the general statutes, revised to January 1, 1987, are deemed adopted and made effective July 8, 1986, the effective date of said public act 86-1”; P.A. 93-129 increased period in which secretary must notify assessor and the applicant that a certificate of application is unacceptable from 90 days to one year following receipt of the application, effective June 14, 1993; P.A. 95-283 changed location of appeal from the judicial district in which the applicant resides to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; June Sp. Sess. P.A. 01-6, Sec. 84 repealed section, effective July 1, 2001; June Sp. Sess. P.A. 01-9 repealed said Sec. 84, also effective July 1, 2001, and amended provisions by terminating verification process and duties of the Secretary of the Office of Policy and Management, by revising appeal procedures to make appeal due within 30 business days from the date of notice, to make initial Secretary’s decision on appeal due within 30 days after notice and to provide for appeals of Secretary’s decision in accordance with Sec. 12-120b, and by making technical changes, effective July 1, 2001.



Section 12-170d - Partial state refund of rent and utility bills paid by certain renters age sixty-five or over or renters under age sixty-five with permanent total disability. Eligibility limitations.

(a) Beginning with the calendar year 1973 and for each calendar year thereafter any renter of real property, or of a mobile manufactured home, as defined in section 12-63a, which he occupies as his home, who meets the qualifications set forth in this section, shall be entitled to receive in the following year in the form of direct payment from the state, a grant in refund of utility and rent bills actually paid by or for him on such real property or mobile manufactured home to the extent set forth in section 12-170e. Such grant by the state shall be made upon receipt by the state of a certificate of grant with a copy of the application therefor attached, as provided in section 12-170f, provided such application shall be made within one year from the close of the calendar year for which the grant is requested. If the rental quarters are occupied by more than one person, it shall be assumed for the purposes of this section and sections 12-170e and 12-170f that each of such persons pays his proportionate share of the rental and utility expenses levied thereon and grants shall be calculated on that portion of utility and rent bills paid that are applicable to the person making application for grant under said sections. For purposes of this section and said sections 12-170e and 12-170f, a husband and wife shall constitute one tenant, and a resident of cooperative housing shall be a renter. To qualify for such payment by the state, the renter shall meet qualification requirements in accordance with each of the following subdivisions: (1) (A) At the close of the calendar year for which a grant is claimed be sixty-five years of age or over, or his spouse who is residing with him shall be sixty-five years of age or over, at the close of such year, or be fifty years of age or over and the surviving spouse of a renter who at the time of his death had qualified and was entitled to tax relief under this chapter, provided such spouse was domiciled with such renter at the time of his death or (B) at the close of the calendar year for which a grant is claimed be under age sixty-five and eligible in accordance with applicable federal regulations, to receive permanent total disability benefits under Social Security, or if he has not been engaged in employment covered by Social Security and accordingly has not qualified for benefits thereunder but has become qualified for permanent total disability benefits under any federal, state or local government retirement or disability plan, including the Railroad Retirement Act and any government-related teacher’s retirement plan, determined by the Secretary of the Office of Policy and Management to contain requirements in respect to qualification for such permanent total disability benefits which are comparable to such requirements under Social Security; (2) shall reside within this state and shall have resided within this state for at least one year or his spouse who is domiciled with him shall have resided within this state for at least one year and shall reside within this state at the time of filing the claim and shall have resided within this state for the period for which claim is made; (3) shall have taxable and nontaxable income, the total of which shall hereinafter be called “qualifying income”, during the calendar year preceding the filing of his claim in an amount of not more than twenty thousand dollars, jointly with spouse, if married, and not more than sixteen thousand two hundred dollars if unmarried, provided such maximum amounts of qualifying income shall be subject to adjustment in accordance with subdivision (2) of subsection (a) of section 12-170e, and provided the amount of any Medicaid payments made on behalf of the renter or the spouse of the renter shall not constitute income; and (4) shall not have received financial aid or subsidy from federal, state, county or municipal funds, excluding Social Security receipts, emergency energy assistance under any state program, emergency energy assistance under any federal program, emergency energy assistance under any local program, payments received under the federal Supplemental Security Income Program, payments derived from previous employment, veterans and veterans disability benefits and subsidized housing accommodations, during the calendar year for which a grant is claimed, for payment, directly or indirectly, of rent, electricity, gas, water and fuel applicable to the rented residence. Notwithstanding the provisions of subdivision (4) of this subsection, a renter who receives cash assistance from the Department of Social Services in the calendar year prior to that in which such renter files an application for a grant may be entitled to receive such grant provided the amount of the cash assistance received shall be deducted from the amount of such grant and the difference between the amount of the cash assistance and the amount of the grant is equal to or greater than ten dollars. Funds attributable to such reductions shall be transferred annually from the appropriation to the Department of Housing, for tax relief for elderly renters, to the Department of Social Services, to the appropriate accounts, following the issuance of such grants. Notwithstanding the provisions of subsection (b) of section 12-170aa, the owner of a mobile manufactured home may elect to receive benefits under section 12-170e in lieu of benefits under said section 12-170aa.

(b) For purposes of determining qualifying income under subsection (a) of this section with respect to a married renter who submits an application for a grant in accordance with sections 12-170d to 12-170g, inclusive, the Social Security income of the spouse of such renter shall not be included in the qualifying income of such renter, for purposes of determining eligibility for benefits under said sections, if such spouse is a resident of a health care or nursing home facility in this state receiving payment related to such spouse under the Title XIX Medicaid program. An applicant who is legally separated pursuant to the provisions of section 46b-40, as of the thirty-first day of December preceding the date on which such person files an application for a grant in accordance with sections 12-170d to 12-170g, inclusive, may apply as an unmarried person and shall be regarded as such for purposes of determining qualifying income under subsection (a) of this section.

(c) Any individual who did not receive a grant for the calendar year 2011 pursuant to subsection (a) of this section shall not be eligible to apply for a grant under this program. Any individual who did receive a grant for the calendar year 2011 pursuant to subsection (a) of this section shall continue to be eligible to apply for a grant under this section, provided that any such individual who does not receive a grant in any subsequent calendar year shall no longer be eligible to apply for a grant under this program.

(P.A. 74-55, S. 8, 14; 74-237, S. 1, 2; P.A. 78-274, S. 2, 4; P.A. 79-498, S. 3, 4; 79-514, S. 3, 4; Oct. Sp. Sess. P.A. 79-7, S. 3–5; P.A. 80-463, S. 2, 6; June Sp. Sess. P.A. 83-3, S. 1; P.A. 84-515, S. 3, 7; P.A. 85-561, S. 5, 8; P.A. 86-409, S. 2, 4; June 11, Sp. Sess. P.A. 86-1, S. 3, 8; P.A. 87-267, S. 1; 87-586, S. 1, 10, 12; P.A. 88-321, S. 5, 10; P.A. 91-400, S. 2; P.A. 93-129, S. 1, 7; P.A. 95-307, S. 7, 14; P.A. 98-262, S. 16, 22; P.A. 99-134, S. 1, 2; June Sp. Sess. P.A. 01-6, S. 56, 85; June Sp. Sess. P.A. 01-9, S. 100, 131; P.A. 13-234, S. 38.)

History: P.A. 74-237 added provisions re mobile homes; P.A. 78-274 excluded payments under federal supplemental security income program from consideration as financial aid or subsidy in Subdiv. (4); P.A. 79-498 changed eligibility age for surviving spouse from 60 to 50, deleted reference to Secs. 12-129b to 12-129d and required spouse to be domiciled with renter at time of death in Subdiv. (1), effective July 1, 1979, and applicable to grants payable on or after that date; P.A. 79-514 changed residency requirement in Subdiv. (2) from 5 years to 1 year; October, 1979, P.A. 79-7 excluded state, federal or local emergency energy assistance from consideration as financial aid or subsidy under Subdiv. (4), effective November 29, 1979, and, after December 31, 1979, applicable to grants payable on or after July 1, 1980; P.A. 80-463 included income other than adjusted gross income in “qualifying income” and increased maximum amounts of income re eligibility in Subdiv. (1), effective June 6, 1980, and applicable to renters re grants allowed in calendar year commencing January 1, 1981, and each calendar year thereafter; June Sp. Sess. P.A. 83-3 changed the term “mobile home” to “mobile manufactured home”; P.A. 84-515 increased the maximum amounts of qualifying income for renters to amounts reflecting the adjustments actually made in such amounts because of inflation for calendar years commencing January 1, 1982, and January 1, 1983, as required under Sec. 12-170e(a)(3), effective June 13, 1984, and applicable to the calendar year 1985 and each calendar year thereafter; P.A. 85-561 added the provision that applicants for benefits under the program for elderly renters must reside in the state at the time of filing claim for benefits and shall have resided in the state for the period for which claim is made, effective July 5, 1985, and applicable to grants for renters paid in the calendar year 1986 and each calendar year thereafter; P.A. 86-409 added provisions to include in the program, in addition to renters age 65 or over, renters under age 65 with permanent total disability, effective June 10, 1986, and applicable to payments to renters in calendar years commencing on or after January 1, 1987; June 11, Sp. Sess. P.A. 86-1 changed the “qualifying income” amounts so as to be in conformity with the correct amounts as stated in Sec. 12-170aa and substituted reference to Sec. 12-170aa for Sec. 12-170a, repealed January 1, 1986, in description of the election available to owners of mobile homes, effective July 8, 1986, pursuant to Art. 4, Sec. 15 of the Constitution of Conn. and Sec. 2-30 of the general statutes, and applicable to grants for renters in calendar years commencing on or after January 1, 1987, with respect to renters eligible for permanent total disability benefits; P.A. 87-267 amended Subdiv. (3) by adding provision on Medicaid payments; P.A. 87-586 amended the maximum qualifying income requirements in the program for renters by increasing the maximum allowable annual income for married renters from $15,000 to $16,000 and for unmarried renters from $12,500 to $13,300, subject to adjustment to reflect increases in social security income, effective July 6, 1987, and applicable to grants for renters in calendar years commencing on or after January 1, 1987, and further provided that the “provisions of said public act 86-1 (of the June 11, 1986, special session) having been codified in the general statutes, revised to January 1, 1987, are deemed adopted and made effective July 8, 1986, the effective date of said public act 86-1”; P.A. 88-321 increased the maximum amounts of qualifying income to $20,000, jointly with spouse, if married, and $16,200 if unmarried, effective May 10, 1988, and applicable to grants for renters in the calendar year 1988 and thereafter; P.A. 91-400 added Subsec. (b) concerning exclusion of social security income of Title XIX aid recipients from the calculation of the spouse’s income, effective October 1, 1991, and applicable to assessment years of municipalities commencing on or after that date; P.A. 93-129 amended Subsec. (a) by clarifying the time by which renters must be 65 years of age to qualify for the grant and made technical changes, effective June 14, 1993; P.A. 95-307 amended Subsec. (a) to define “qualifying income” as taxable and nontaxable income, eliminating provisions re total adjusted gross income, effective July 6, 1995; P.A. 98-262 amended Subsec. (b) to allow a person who is legally separated to apply as an unmarried person for purposes of determining qualifying income, effective June 8, 1998; P.A. 99-134 amended Subsec. (a) to provide that, notwithstanding Subdiv. (4), a renter who receives cash assistance from the Department of Social Services in the previous calendar year may receive the grant if the amount of cash assistance is deducted from the amount of such grant and the difference is at least $10, and to provide for the transfer of funds attributable to such reductions, effective January 1, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (b) to delete references to Sec. 12-170g, that section having been repealed in Sec. 84 of the same act, effective July 1, 2001; June Sp. Sess. P.A. 01-9 repealed Sec. 84 of June Sp. Sess. P.A. 01-6 and restored requirement in Subsec. (b) that grant application be in accordance with Sec. 12-170g, effective July 1, 2001; P.A. 13-234 amended Subsec. (a) by substituting “Department of Housing” for “Office of Policy and Management” and added Subsec. (c) re eligibility limitations, effective July 1, 2013, and applicable to applications received on and after April 1, 2013.



Section 12-170dd - Inclusion of taxes paid to a fire district in claim for tax reduction.

Notwithstanding the provisions of section 12-170aa, any municipality which included taxes paid to a fire district in the claim for tax reduction required under subsection (g) of said section and submitted to the Office of Policy and Management for the assessment year commencing October 1, 1994, may continue to include taxes paid to a fire district in such claim for assessment years commencing on or after October 1, 1995.

(P.A. 96-261, S. 2, 4.)

History: P.A. 96-261 effective June 10, 1996, and applicable to assessment years of municipalities commencing on or after October 1, 1995.



Section 12-170e - State grants to renters qualified under section 12-170d.

(a)(1) A renter qualifying under section 12-170d shall be entitled to a payment from the state equivalent to the lesser of the maximum amount in the following table or thirty-five per cent of the sum of all charges for rents, electricity, gas, water and fuel actually paid during the preceding calendar year less five per cent of the qualifying income received during the preceding calendar year.

Qualifying Income

Grant

Married

Over

Not Exceeding

Maximum

Minimum

$       0

$ 8,100

$ 900

$ 400

8,100

10,800

700

300

10,800

13,500

500

200

13,500

16,200

250

100

16,200

20,000

150

50

20,000

None

None

Qualifying Income

Grant

Unmarried

Over

Not Exceeding

Maximum

Minimum

$       0

$ 8,100

$ 700

$ 300

8,100

10,800

500

200

10,800

13,500

250

100

13,500

16,200

150

50

16,200

None

None

(2) The amounts of income at each level of qualifying income, as provided in the table in subdivision (1) of this subsection, shall be adjusted annually in a uniform manner to reflect the annual inflation adjustment in Social Security income. Each such adjustment of qualifying income shall be determined to the nearest one hundred dollars and shall be applicable in determining the amount of grant allowed under this subsection with respect to charges for rents, electricity, gas, water and fuel actually paid during the preceding calendar year. Each such adjustment of qualifying income shall be prepared by the Secretary of the Office of Policy and Management in relation to the annual inflation adjustment in Social Security, if any, becoming effective at any time during the twelve-month period immediately preceding the first day of October each year and shall be distributed to the assessors in each municipality not later than the thirty-first day of December next following.

(b) A person who qualifies at the close of any calendar year, who ceased to be a renter during such year, or a person who first became a qualified renter during the calendar year shall apportion his qualifying income on the basis of the number of months that he was a renter and the income so apportioned to the months during which he was a renter shall constitute his qualifying income for purposes of calculating the amount of grant under subdivision (a) of this section provided the maximum grant shall be a fraction of the amount shown in such table, the numerator of which shall be the number of months of the year that he was a renter and the denominator the numeral twelve.

(P.A. 74-55, S. 9, 14; P.A. 80-463, S. 3, 6; P.A. 81-1, S. 2, 3; 81-132, S. 2, 3; P.A. 84-515, S. 4, 7; P.A. 85-612, S. 3, 6; June 11, Sp. Sess. P.A. 86-1, S. 4, 8; P.A. 87-586, S. 2, 10, 12; P.A. 88-321, S. 6, 10.)

History: P.A. 80-463 replaced table in Subsec. (a) with new table and added Subsec. (a)(2) and (3), effective June 6, 1980, and applicable to renters re grants allowed in calendar year commencing January 1, 1981, and each calendar year thereafter; P.A. 81-1 clarified amount of grant for a renter qualified and participating on June 5, 1981, effective January 14, 1981, and applicable to grants for renters allowed in calendar year commencing January 1, 1981, and each calendar year thereafter; P.A. 81-132 amended Subsec. (a)(3) to provide for annual adjustment of qualifying income levels to reflect the annual inflation adjustment in social security income in the twelve months preceding October first each year, effective May 19, 1981, and applicable to grants for renters in calendar year commencing January 1, 1982, and thereafter; P.A. 84-515 increased the maximum amount of grant for renters as indicated in the schedule of maximum grants in this section and increased the maximum levels of qualifying income to reflect the annual inflation adjustments effective for the calendar years commencing January 1, 1982, and January 1, 1983, as required under Subsec. (a)(a), effective June 13, 1984, and applicable to the calendar year 1985 and each calendar year thereafter; P.A. 85-612 amended the formula for determining amount of benefit under Subsec. (a) so that the method of computation in which a sum equal to the amount by which 20% of all charges for rents and utilities in preceding year exceeds 5% of qualifying income is changed by increasing 20% to 22% and the alternative method of allowing the maximum grant under the schedule, if less than the amount determined above, is changed by proportional increases in the maximum grant payable at each level of qualifying income in the schedule, and amended Subsec. (a)(2) by eliminating the provision that any renter qualified under the program prior to June 6, 1980, is entitled to a grant not less than such renter would receive, if qualified accordingly, under the provisions in effect on June 5, 1980, effective July 12, 1985, and applicable to payments to renters in calendar years commencing on or after January 1, 1986; June 11, Sp. Sess. P.A. 86-1 added Subsec. (a)(3) providing for a minimum benefit applicable to renters who received a grant in the calendar year commencing January 1, 1985, effective July 8, 1986, pursuant to Art. 4, Sec. 15 of the Constitution of Conn. and Sec. 2-30 of the general statutes, and applicable to grants for renters in the calendar year commencing January 1, 1986; P.A. 87-586 increased the formula for calculating grants to renters from 22% to 35% of the sum of charges for rents, electricity, gas, water and fuel paid by the renter in the calendar year preceding less 5% of the renter’s qualifying income in such preceding year and the amounts of qualifying income allowed at each level of maximum grant in the schedule of maximum qualifying income and corresponding grants, and added a minimum amount of benefit for each level of maximum qualifying income in the schedule, effective July 6, 1987, and applicable to grants for renters in calendar years commencing on or after January 1, 1987, and further provided that the “provisions of said public act 86-1 (of the June 11, 1986, special session) having been codified in the general statutes, revised to January 1, 1987, are deemed adopted and made effective July 8, 1986, the effective date of said public act 86-1”; P.A. 88-321 revised the schedule of qualifying income and corresponding amounts of grant to reflect the increase in the maximum qualifying income to $20,000, jointly with spouse, if married, and $16,200 if unmarried, effective May 10, 1988, and applicable to grants for renters in the calendar year 1988 and thereafter.



Section 12-170ee - Rent and utility bill rebate program for certain renters. Appeal of commissioner’s decision. Modification or denial of assistance. Request for reconsideration of modification or denial. Appeal to Superior Court. Notification of final modification or denial of assistance.

(a) As used in this section:

(1) “Claimant” means a person having received approval for financial assistance from a town’s assessor or a municipal official;

(2) “Financial assistance” means a rental rebate for which the state provides direct or indirect reimbursement; and

(3) “Program” means rebates under section 12-170d.

(b) A claimant negatively affected by a decision of the Commissioner of Housing with respect to the program may appeal such decision in the manner set forth in subsection (d) of this section. Any notice the commissioner issues pursuant to this section shall be sent by first class United States mail to a claimant at the address entered on the application for financial assistance as filed unless, subsequent to the date of said filing, the claimant sends the commissioner a written request that any correspondence regarding said financial assistance be sent to another name or address. The date of any notice sent by the commissioner pursuant to this section shall be deemed to be the date the notice is delivered to the claimant.

(c) The commissioner may review any application for financial assistance submitted by a claimant in conjunction with the program.

(d) (1) If the commissioner modifies the amount of financial assistance approved by an assessor or municipal official under the program, or makes a preliminary determination that the claimant who filed written application for such financial assistance is ineligible therefor, the commissioner shall send a written notice of preliminary modification or denial to said claimant and shall concurrently forward a copy to the office of the assessor or municipal official who approved said financial assistance. The notice shall include plain language setting forth the reason for the preliminary modification or denial, the name and telephone number of a member of the commissioner’s staff to whom questions regarding the notice may be addressed, a request for any additional information or documentation that the commissioner believes is needed in order to justify the approval of such financial assistance, the manner by which the claimant may request reconsideration of the commissioner’s preliminary determination and the timeframe for doing so.

(2) (A) Any claimant aggrieved by the commissioner’s notice of preliminary modification or denial of financial assistance under the program may, not later than thirty business days after receiving said notice, request a reconsideration of the commissioner’s decision for any factual reason, provided the claimant states the reason for the reconsideration request in writing and concurrently provides any additional information or documentation that the commissioner may have requested in the preliminary notice of modification or denial. The commissioner may grant an extension of the date by which a claimant’s additional information or documentation must be submitted, upon receipt of proof that the claimant has requested such data from another governmental agency or if the commissioner determines there is good cause for doing so.

(B) Not later than thirty business days after receiving a claimant’s request for reconsideration and any additional information or documentation the claimant has provided, the commissioner shall reconsider the preliminary decision to modify or deny said financial assistance and shall send the claimant a written notice of the commissioner’s determination regarding such reconsideration. If aggrieved by the commissioner’s notice of determination with respect to the reconsideration of said financial assistance, the claimant may, not later than thirty business days after receiving said notice, make application for a hearing before said commissioner, or his or her designee. Such application shall be in writing and shall set forth the reason why the financial assistance in question should not be modified or denied. Not later than thirty business days after receiving an application for a hearing, the commissioner shall grant or deny such hearing request by written notice to the claimant. If the commissioner denies the claimant’s request for a hearing, such notice shall state the reason for said denial. If the commissioner grants the claimant’s request for a hearing, the commissioner shall send written notice of the date, time and place of the hearing, which shall be held not later than thirty business days after the date of the commissioner’s notice granting the claimant a hearing. Such hearing may, at the commissioner’s discretion, be held in the judicial district in which the claimant or the claimant’s property is located. Not later than thirty business days after the date on which a hearing is held, a written notice of the commissioner’s determination with respect to such hearing shall be sent to the claimant and a copy thereof shall be concurrently sent to the assessor or municipal official who approved the financial assistance in question.

(3) If any claimant is aggrieved by the commissioner’s determination concerning the hearing regarding the claimant’s financial assistance or the commissioner’s decision not to hold a hearing, such claimant may, not later than thirty business days after receiving the commissioner’s notice related thereto, appeal to the superior court of the judicial district in which the claimant resides or in which the claimant’s property that is the subject of the appeal is located. Such appeal shall be accompanied by a citation to the commissioner to appear before said court, and shall be served and returned in the same manner as is required in the case of a summons in a civil action. The pendency of such appeal shall not suspend any action by a municipality to collect property taxes from the applicant on the property that is the subject of the appeal. The authority issuing the citation shall take from the applicant a bond or recognizance to the state of Connecticut, with surety, to prosecute the application in effect and to comply with the orders and decrees of the court in the premises. Such applications shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by the court. Said court may grant such relief as may be equitable and, if the application is without probable cause, may tax double or triple costs, as the case demands; and, upon all applications which are denied, costs may be taxed against the applicant at the discretion of the court, but no costs shall be taxed against the state.

(4) The commissioner shall notify each claimant of the final modification or denial of financial assistance as claimed, in accordance with the procedure set forth in this subsection. A copy of the notice of final modification or denial shall be sent concurrently to the assessor or municipal official who approved such financial assistance. Such notice shall be sent not later than the date by which the commissioner certifies the amounts of payment to the Comptroller.

(P.A. 13-234, S. 37.)

History: P.A. 13-234 effective July 1, 2013.



Section 12-170f - Applications for grants. Assessors’ duties.

(a) Any renter, believing himself or herself to be entitled to a grant under section 12-170d for any calendar year, shall make application for such grant to the assessor of the municipality in which the renter resides or to the duly authorized agent of such assessor or municipality on or after April first and not later than October first of each year with respect to such grant for the calendar year preceding each such year, on a form prescribed and furnished by the Commissioner of Housing to the assessor. A renter may make application to the commissioner prior to December fifteenth of the claim year for an extension of the application period. The commissioner may grant such extension in the case of extenuating circumstance due to illness or incapacitation as evidenced by a certificate signed by a physician or an advanced practice registered nurse to that extent, or if the commissioner determines there is good cause for doing so. A renter making such application shall present to such assessor or agent, in substantiation of the renter’s application, a copy of the renter’s federal income tax return, and if not required to file a federal income tax return, such other evidence of qualifying income, receipts for money received, or cancelled checks, or copies thereof, and any other evidence the assessor or such agent may require. When the assessor or agent is satisfied that the applying renter is entitled to a grant, such assessor or agent shall issue a certificate of grant, in triplicate, in such form as the commissioner may prescribe and supply showing the amount of the grant due. The assessor or agent shall forward the original copy and attached application to the commissioner not later than the last day of the month following the month in which the renter has made application. On or after December 1, 1989, any municipality which neglects to transmit to the commissioner the claim and supporting applications as required by this section shall forfeit two hundred fifty dollars to the state, provided said commissioner may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. A duplicate of such certificate with a copy of the application attached shall be delivered to the renter and the assessor or agent shall keep the third copy of such certificate and a copy of the application. After the commissioner’s review of each claim, pursuant to section 12-170ee, and verification of the amount of the grant the commissioner shall, not later than September thirtieth of each year prepare a list of certificates approved for payment, and shall thereafter supplement such list monthly. Such list and any supplements thereto shall be approved for payment by the commissioner and shall be forwarded by the commissioner to the Comptroller, not later than one hundred twenty days after receipt of such applications and certificates of grant from the assessor or agent, and the Comptroller shall draw an order on the Treasurer, not later than fifteen days following, in favor of each person on such list and on supplements to such list in the amount of such person’s claim and the Treasurer shall pay such amount to such person, not later than fifteen days following. Any claimant aggrieved by the results of the commissioner’s review shall have the rights of appeal as set forth in section 12-170ee. Applications filed under this section shall not be open for public inspection. Any person who, for the purpose of obtaining a grant under section 12-170d, wilfully fails to disclose all matters related thereto or with intent to defraud makes false statement shall be fined not more than five hundred dollars.

(b) Any municipality may provide, upon approval by its legislative body, that the duties and responsibilities of the assessor, as required under this section and section 12-170g, shall be transferred to (1) the officer in such municipality having responsibility for the administration of social services, or (2) the coordinator or agent for the elderly in such municipality.

(P.A. 74-55, S. 10, 14; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 80-391, S. 5, 6; P.A. 82-322, S. 4, 6; P.A. 85-561, S. 6, 8; P.A. 87-586, S. 5, 12; P.A. 88-321, S. 7, 10; P.A. 90-73, S. 4, 5; P.A. 93-129, S. 2, 7; May 25 Sp. Sess. P.A. 94-1, S. 16, 130; P.A. 95-307, S. 8, 14; P.A. 98-262, S. 20, 22; June Sp. Sess. P.A. 01-6, S. 52, 85; June Sp. Sess. P.A. 01-9, S. 99, 131; P.A. 12-69, S. 1; 12-197, S. 28; P.A. 13-234, S. 39.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 80-391 changed application period dates from between April fifteenth and December thirty-first to between May fifteenth and December thirty-first in 1980 and between May fifteenth and September fifteenth in following years, effective May 29, 1980, and applicable in any town to assessment year commencing October 1, 1980, and each assessment year thereafter; P.A. 82-322 added Subsec. (b) to enable a municipality to transfer duties of assessor related to applications for grants by renters to the municipal officer responsible for social service administration or the municipal agent for the elderly; P.A. 85-561 provided that in cases of illness or incapacitation, evidenced by a physician’s certificate, an applicant for benefits under the program for elderly renters may apply to the secretary of the office of policy and management for an extension of the application period beyond September fifteenth, provided application for such extension is made prior to December fifteenth of the claim year, effective July 5, 1985, and applicable to grants for renters paid in the calendar year 1986 and each calendar year thereafter; P.A. 87-586 inserted the provision for forfeiture by any municipality which fails to transmit the claim and supporting applications as required by this section; P.A. 88-321 amended Subsec. (a) to extend the time in 1988 to file applications for grant related to increases in qualifying income under Sec. 12-170e and added Subsec. (c) to clarify the state payment procedure for purposes of such grants, effective May 10, 1988, and applicable to grants for renters in calendar year 1988 and thereafter; P.A. 90-73 amended Subsec. (a) by deleting the provision concerning application for grants in 1988 related to increases in that year, adding the provision allowing waiver of municipal forfeiture for failure to submit applications for grant as required and extending to 60 days the period after receipt of applications for approval of grants; P.A. 93-129 amended Subsec. (a) to change the time for assessors to forward applications from 30 days after receipt to the last day of the month after the month in which the application was made, effective June 14, 1993; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical change, effective July 1, 1994; P.A. 95-307 amended Subsec. (a) to eliminate requirement that the assessor maintain a permanent record of information regarding the grant, changed the deadline for preparation by the Secretary of the Office of Policy and Management to prepare a list of certificates approved from August thirty-one to September thirtieth and extended the time to file the list with Comptroller from 60 to 90 days after receipt of the applications, effective July 6, 1995; P.A. 98-262 amended Subsec. (a) to allow Secretary of the Office of Policy and Management to grant extensions for good cause, and allowed requests for 1997 claim year until August 1, 1998, effective June 8, 1998; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to add provision re extension in the case of extenuating circumstance due to illness or incapacitation, to provide for appeal of decisions in accordance with Sec. 12-120b, to provide a penalty for failure to disclose related matters or false statement, to make technical changes and to delete obsolete provisions, amended Subsec. (b) to delete reference to Sec. 12-170g and deleted former Subsec. (c) re period between July 1, 1988, and December 1, 1988, effective July 1, 2001; June Sp. Sess. P.A. 01-9 reinstated language in Subsec. (b) which had been deleted by June Sp. Sess. P.A. 01-6, effective July 1, 2001; P.A. 12-69 amended Subsec. (a) by changing “May fifteenth” to “April first” and changing “September fifteenth” to “October first” re grant application; P.A. 12-197 amended Subsec. (a) by adding provision re certification by an advanced practice registered nurse and making a technical change; P.A. 13-234 amended Subsec. (a) by substituting “Commissioner of Housing” for “Secretary of the Office of Policy and Management”, substituting “commissioner” for “secretary”, changing time for forwarding list to Comptroller from 90 to 120 days after receipt of applications and replacing references to Sec. 12-120b with references to Sec. 12-170ee, effective July 1, 2013.



Section 12-170g - Appeals from commissioner or assessor.

Any person aggrieved by the action of the assessor or agent in fixing the amount of the grant under section 12-170f, or in disapproving the claim therefor may apply to the Commissioner of Housing in writing, within thirty business days from the date of notice given to such person by the assessor or agent, giving notice of such grievance. The commissioner shall promptly consider such notice and may grant or deny the relief requested, provided such decision shall be made not later than thirty business days after the receipt of such notice. If the relief is denied, the applicant shall be notified forthwith, and the applicant may appeal the decision of the commissioner in accordance with the provisions of section 12-170ee.

(P.A. 74-55, S. 11, 14; P.A. 76-436, S. 479, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 127; P.A. 79-610, S. 3, 47; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 19, 68; P.A. 96-171, S. 13, 16; 96-261, S. 3, 4; June Sp. Sess. P.A. 01-6, S. 84, 85; June Sp. Sess. P.A. 01-9, S. 101, 130, 131; P.A. 13-234, S. 40.)

History: P.A. 76-436 substituted superior court for court of common pleas and included reference to judicial districts, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 deleted reference to counties; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services, effective July 1, 1980; P.A. 95-283 changed location of appeal from the judicial district in which the applicant resides to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-171 would have increased the time period for the secretary to give notice of deficiencies in the certificate from 60 to 90 days with respect to notice to the assessor and from 60 to 120 days with respect to notice to the applicant, deleted the provision that limited the time within which the secretary could correct and fix the amount of the grant and notify the assessor and applicant thereof to the time period specified for giving notice of any deficiencies in the certificate, and maintained venue for appeals in the superior court for the judicial district in which the applicant resides, deleting provisions that would have established venue for such appeals in the superior court for the judicial district of Hartford-New Britain, effective May 31, 1996, but failed to take effect, the version of the section amended having been repealed by P.A. 96-261; P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; June Sp. Sess. P.A. 01-6, Sec. 84 repealed section, effective July 1, 2001; June Sp. Sess. P.A. 01-9 repealed said Sec. 84, also effective July 1, 2001, and amended provisions to remove authority of the Secretary of the Office of Policy and Management to fix the amount of the grant, to require appeal to the secretary within 30 business days from the date of notice and the secretary’s decision on the appeal not later than 30 business days after receipt of notice and to provide for appeal of secretary’s decision in accordance with Sec. 12-120b, effective July 1, 2001; P.A. 13-234 substituted “Commissioner of Housing” for “Secretary of the Office of Policy and Management” and “commissioner” for “secretary”, and replaced reference to Sec. 12-120b with reference to Sec. 12-170ee, effective July 1, 2013.



Section 12-170h - Powers of Secretary of the Office of Policy and Management.

The Secretary of the Office of Policy and Management shall have power to enforce the provisions of this chapter and sections 12-129b to 12-129d, inclusive, and may make all necessary regulations for that purpose and for carrying out, enforcing and preventing violations of all or any of the provisions of said chapter and sections.

(P.A. 74-55, S. 12, 14; P.A. 77-614, S. 139, 610; P.A. 79-610, S. 3, 47; P.A. 80-483, S. 52, 186; P.A. 81-472, S. 14, 159.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-610 substituted secretary of the office of policy and management for commissioner of revenue services in enforcement provision, effective July 1, 1980, but retained commissioner as authority for extending application period; P.A. 80-483 made technical changes; P.A. 81-472 deleted the reference to time extensions for applications filed in 1974.



Section 12-170i - Tax credit or reimbursement for homeowner eligible under this chapter except that the property was part of an unsettled estate when claim was due.

(a) Notwithstanding the provisions of this chapter any person: (1) Who becomes the owner of any real property by reason of bequest or devise of such real property upon the death of a taxpayer who was eligible for tax relief pursuant to sections 12-129b to 12-129d, inclusive, or this chapter at the time of his death; (2) who occupies such property as his home; (3) who occupied such property as his home at the time of the death of such taxpayer; and (4) who would have been eligible for tax relief under this chapter if such person had been the owner of such property for any year for which a tax was imposed after the death of such taxpayer if the estate of the decedent had been settled as of the date of the determination of eligibility for such tax relief, shall be eligible for tax relief pursuant to subsection (b) of this section.

(b) Any person eligible for tax relief pursuant to this section shall: (1) If the tax has been paid for any year for which the tax was imposed after the death of the preceding taxpayer, be reimbursed by any municipality collecting any such tax in an amount equal to the difference between the amount of tax which would have been paid by such person if such person had been the owner of such property as of the date of the determination of eligibility for tax relief pursuant to this chapter and the amount actually paid; or (2) if such tax has not been paid for any such year, pay a tax equal to the amount which would have been imposed if such person had been the owner of such property as of the date of the determination of eligibility for tax relief pursuant to this chapter.

(c) The determination of eligibility of any person for tax reimbursements or credits pursuant to this section shall be made in accordance with the procedures set forth in this chapter, except any person may apply for such relief at any time within one year of the final settlement of the estate of the deceased taxpayer or one year of July 1, 1985, whichever is later.

(d) The state shall reimburse each municipality by the last day of each calendar year in which tax reimbursements were paid or tax credits were granted pursuant to this section to the extent of the total revenue loss represented by such reimbursements or credits.

(P.A. 84-515, S. 5, 7.)

History: P.A. 84-515 effective June 13, 1984, and applicable to any case in which the death of the taxpayer occurs during the assessment year beginning October 1, 1982, and thereafter.



Section 12-170v - Municipal option to provide real property tax relief to certain elderly homeowners. Eligibility. Calculation of tax. Subsequent conveyance of interest in property.

(a) Any municipality, upon approval of its legislative body may provide that an owner of real property or any tenant for life or for a term of years liable for property taxes under section 12-48 who meets the qualifications stated in this subsection shall be entitled to pay the tax levied on such property, calculated in accordance with the provisions of subsection (b) of this section for the first year the claim for such tax relief is filed and approved in accordance with the provisions of section 12-170w, and such person shall be entitled to continue to pay the amount of such tax or such lesser amount as may be levied in any year, during each subsequent year that such person meets such qualifications, and the surviving spouse of such owner or tenant, qualified in accordance with the requirements pertaining to a surviving spouse in this subsection, or any owner or tenant possessing a joint interest in such property with such owner at the time of such owner’s death and qualified at such time in accordance with the requirements in this subsection, shall be entitled to continue to pay the amount of such tax or such lesser amount as may be levied in any year, as it becomes due each year following the death of such owner for as long as such surviving spouse or joint owner or joint tenant is qualified in accordance with the requirements in this subsection. After the first year a claim for such tax relief is filed and approved, application for such tax relief shall be filed biennially on a form prepared for such purpose by the assessor of such municipality. Any such owner or tenant who is qualified in accordance with this section and any such surviving spouse or joint owner or joint tenant surviving upon the death of such owner or tenant, shall be entitled to pay such tax in the amount as provided in this section for so long as such owner or tenant or such surviving spouse or joint owner or joint tenant continues to be so qualified. To qualify for the tax relief provided in this section a taxpayer shall meet all the following requirements: (1) On December thirty-first of the calendar year preceding the year in which a claim is filed, be (A) seventy years of age or over, (B) the spouse of a person, seventy years of age or over, provided such spouse is domiciled with such person, or (C) sixty-two years of age or over and the surviving spouse of a taxpayer who at the time of such taxpayer’s death had qualified and was entitled to tax relief under this section, provided such surviving spouse was domiciled with such taxpayer at the time of the taxpayer’s death, (2) occupy such real property as his or her home, (3) either spouse shall have resided within this state for at least one year before filing the claim under this section and section 12-170w, (4) the taxable and nontaxable income of such taxpayer, the total of which shall hereinafter be called “qualifying income”, in the tax year of such homeowner ending immediately preceding the date of application for benefits under the program in this section, was not in excess of limits set forth in section 12-170aa, as adjusted annually, evidence of which income shall be submitted to the assessor in the municipality in which application for benefits under this section is filed in such form and manner as the assessor may prescribe. The amount of any Medicaid payments made on behalf of such homeowner or the spouse of such homeowner shall not constitute income. The income of the spouse of such homeowner shall not be included in the qualifying income of such homeowner for purposes of determining eligibility for tax relief under this section, if such spouse is a resident of a health care or nursing home facility in this state, and such facility receives payment related to such spouse under the Title XIX Medicaid program. In addition to the eligibility requirements prescribed in this subsection, any municipality that provides tax relief in accordance with the provisions of this section may impose asset limits as a condition of eligibility for such tax relief.

(b) The tax on the real property for which the benefits under this section are claimed shall be the lower of: The tax due with respect to the homeowner’s residence for the assessment year commencing October first of the year immediately preceding the year in which the initial claim for tax relief is made, or the tax due for any subsequent assessment year. If title to real property is recorded in the name of the person or the spouse making a claim and qualifying under this section and any other person or persons, the claimant hereunder shall be entitled to pay the claimant’s fractional share of the tax on such property calculated in accordance with the provisions of this section, and such other person or persons shall pay the person’s or persons’ fractional share of the tax without regard for the provisions of this section. For the purposes of this section, a “mobile manufactured home”, as defined in section 12-63a, shall be deemed to be real property.

(c) If any person with respect to whom a claim for tax relief in accordance with this section and section 12-170w has been approved for any assessment year transfers, assigns, grants or otherwise conveys subsequent to the first day of October, but prior to the first day of August in such assessment year the interest in real property to which such claim for tax relief is related, regardless of whether such transfer, assignment, grant or conveyance is voluntary or involuntary, the amount of such tax relief benefit, determined as the amount by which the tax payable without benefit of this section exceeds the tax payable under the provisions of this section, shall be a pro rata portion of the amount otherwise applicable in such assessment year to be determined by a fraction the numerator of which shall be the number of full months from the first day of October in such assessment year to the date of such conveyance and the denominator of which shall be twelve. If such conveyance occurs in the month of October the grantor shall be disqualified for such tax relief in such assessment year. The grantee shall be required within a period not exceeding ten days immediately following the date of such conveyance to notify the assessor thereof, or in the absence of such notice, upon determination by the assessor that such transfer, assignment, grant or conveyance has occurred, the assessor shall determine the amount of tax relief benefit to which the grantor is entitled for such assessment year with respect to the interest in real property conveyed and notify the tax collector of the reduced amount of such benefit. Upon receipt of such notice from the assessor, the tax collector shall, if such notice is received after the tax due date in the municipality, no later than ten days thereafter mail or hand a bill to the grantee stating the additional amount of tax due as determined by the assessor. Such tax shall be due and payable and collectible as other property taxes and subject to the same liens and processes of collection, provided such tax shall be due and payable in an initial or single installment not sooner than thirty days after the date such bill is mailed or handed to the grantee and in equal amounts in any remaining, regular installments as the same are due and payable.

(P.A. 06-176, S. 1.)

History: P.A. 06-176 effective October 1, 2006, and applicable to assessment years commencing on or after that date.



Section 12-170w - Application for real property tax relief to certain elderly homeowners. Biennial requirements. Penalty for false application or false statement. Lien.

(a) No claim shall be accepted under section 12-170v unless the taxpayer or authorized agent of such taxpayer files an application with the assessor of the municipality in which the property is located, in such form and manner as the assessor may prescribe, during the period from February first to and including May fifteenth of any year in which benefits are first claimed, including such information as is necessary to substantiate such claim in accordance with requirements in such application. A taxpayer may make application to the assessor prior to August fifteenth of the claim year for an extension of the application period. The assessor may grant such extension in the case of extenuating circumstance due to illness or incapacitation as evidenced by a certificate signed by a physician or an advanced practice registered nurse to that extent, or if the assessor determines there is good cause for doing so. The taxpayer shall present to the assessor a copy of such taxpayer’s federal income tax return and the federal income tax return of such taxpayer’s spouse, if filed separately, for such taxpayer’s taxable year ending immediately prior to the submission of the taxpayer’s application, or if not required to file a federal income tax return, such other evidence of qualifying income in respect to such taxable year as the assessor may require. Each such application, together with the federal income tax return and any other information submitted in relation thereto, shall be examined by the assessor and a determination shall be made as to whether the application is approved. Upon determination by the assessor that the applying homeowner is entitled to tax relief in accordance with the provisions of section 12-170v and this section, the assessor shall notify the homeowner and the municipal tax collector of the approval of such application. The municipal tax collector shall determine the maximum amount of the tax due with respect to such homeowner’s residence and thereafter the property tax with respect to such homeowner’s residence shall not exceed such amount. After a taxpayer’s claim for the first year has been filed and approved such taxpayer shall file such an application biennially. In respect to such application required after the filing and approval for the first year the assessor in each municipality shall notify each such taxpayer concerning application requirements by regular mail not later than February first of the assessment year in which such taxpayer is required to reapply, enclosing a copy of the required application form. Such taxpayer may submit such application to the assessor by mail provided it is received by the assessor not later than March fifteenth in the assessment year with respect to which such tax relief is claimed. Not later than April first of such year the assessor shall notify, by certified mail, any such taxpayer for whom such application was not received by said March fifteenth concerning application requirements and such taxpayer shall submit not later than May fifteenth such application personally or for reasonable cause, by a person acting on behalf of such taxpayer as approved by the assessor.

(b) Any person knowingly making a false application for the purpose of claiming property tax relief under section 12-170v and this section shall be fined not more than five hundred dollars. Any person who fails to disclose all matters relating thereto or with intent to defraud makes a false statement shall refund to the municipality all tax relief improperly taken.

(c) Any municipality providing property tax relief under section 12-170v and this section may establish a lien on such property in the amount of the total tax relief granted, plus interest applicable to the total of unpaid taxes represented by such tax relief, at a rate to be determined by such municipality. Any such lien shall have a priority in the settlement of such person’s estate.

(d) Any such property tax relief granted to any such resident in accordance with the provisions of section 12-170v and this section shall not disqualify such resident with respect to any benefits for which such resident shall be eligible under the provisions of sections 12-129b to 12-129d, inclusive, 12-129n and 12-170aa and any such property tax relief provided under this section shall be in addition to any such benefits for which such resident shall be eligible under sections 12-129b to 12-129d, inclusive, 12-129n and 12-170aa.

(P.A. 06-176, S. 2; P.A. 10-32, S. 35; P.A. 12-197, S. 29.)

History: P.A. 06-176 effective October 1, 2006, and applicable to assessment years commencing on or after that date; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010; P.A. 12-197 amended Subsec. (a) by adding provision re certification by an advanced practice registered nurse and making a technical change.






Chapter 205 - Municipal Tax Liens

Section 12-171 - Definitions.

Unless the context otherwise requires, “municipality”, wherever used in sections 12-172 to 12-177, inclusive, has the same meaning as that given it in section 12-141; “town” includes each town, consolidated town and city, and consolidated town and borough; and “tax” includes (1) each property tax and each installment and part thereof due a municipality as it may have been increased by interest, fees and charges, and (2) each obligation to make a payment in lieu of such tax with respect to any real estate, provided such obligation arises under an agreement made by the owner or owners of such real estate, which agreement shall (A) be in writing, (B) be witnessed and acknowledged as required for a conveyance of land, (C) contain a legally sufficient description of such real estate, (D) describe the nature and extent of the obligation to make such payment in lieu of taxes, (E) expressly grant to the municipality the lien described in this chapter on such real estate to secure such obligation as it becomes due and payable, and (F) be recorded in the land records of the municipality in which such real estate is located.

(1949 Rev., S. 1852; P.A. 89-361, S. 1, 4.)

History: P.A. 89-361 redefined “tax” to include Subdiv. (2) concerning payments in lieu of taxes.



Section 12-172 - Tax liens; precedence; enforcement.

The interest of each person in each item of real estate, which has been legally set in his assessment list, shall be subject to a lien for that part of his taxes laid upon the valuation of such interest, as found in such list when finally completed, as such part may be increased by interest, fees and charges, and a lien for any obligation to make a payment in lieu of any such taxes, as defined in section 12-171. Such lien, unless otherwise specially provided by law, shall exist from the first day of October or other assessment date of the municipality in the year previous to that in which such tax, or the first installment thereof, became due until two years after such tax or first installment thereof became due and, during its existence, shall take precedence of all transfers and encumbrances in any manner affecting such interest in such item, or any part of it. Such lien, during its existence, may be enforced by levy and sale of such real estate if such person has complete title thereto or of his interest in such real estate if he does not have complete title thereto. No sale of real estate for taxes or foreclosure of any lien shall divest the estate sold of any existing lien for other taxes.

(1949 Rev., S. 1853; P.A. 78-332; P.A. 79-342, S. 10; P.A. 89-361, S. 2, 4; P.A. 07-99, S. 1.)

History: P.A. 78-332 included proceeds payable under fire insurance policy if fire loss exceeds $5,000 in lien for taxes; P.A. 79-342 repealed amendment enacted in 1978 act; P.A. 89-361 included liens for payments in lieu of taxes; P.A. 07-99 increased time period of lien from one to two years after tax or first installment became due, effective October 1, 2007, and applicable to liens filed on or after that date.

See Sec. 49-73a et seq. re municipal liens on proceeds of fire insurance.

See Sec. 21-73c re constructive notice of lien.

Cited. 21 CA 275.

Tax liens entirely statutory; water liens not preferred. 4 CS 431. Lien not choate until rate is set. 19 CS 340.



Section 12-173 - Certificate continuing lien. Discharge. Valid notice.

(a) The collector of each municipality, by pursuing the method authorized by either section 12-174 or 12-175, may continue any tax lien existing against any item of real estate to secure the payment of the tax assessed by such municipality thereon or of any obligation to make a payment in lieu of any such tax, as defined in section 12-171, as such tax has been increased by legal interest, fees and charges, by making out and filing, within the time limited by section 12-174 or 12-175, in the office of the town clerk of the town wherein such real estate is situated, a certificate containing the following information: (1) The name of the person against whom such tax appears in the rate bill; (2) a description of such real estate; (3) the principal of such tax due thereon, the amount of which, with interest, if any, and fees and other charges, is secured by such lien; (4) the date or dates when the principal of such tax became due; and (5) a statement giving notice of his intention to file a lien pursuant to sections 12-172 and 49-73a to 49-73i, inclusive, against the proceeds of any policy of insurance providing coverage for loss or damage caused by fire, if a loss or damage has occurred. The town clerk shall record such certificate in the land records. Any tax lien so continued, when the tax has been paid with interest, fees and charges as provided by law, shall be discharged by a certificate of the then collector of taxes. Such certificate of release shall be delivered by such collector to the town clerk, who shall record it in the land records.

(b) A certificate continuing a tax lien under this section, filed in a timely manner, provides valid notice of the continuance of the lien to a subsequent purchaser or encumbrancer if the recorded certificate is sufficient to place a subsequent purchaser or encumbrancer on notice of the existence and extent of that lien, notwithstanding any error, irregularity or omission in that certificate. A certificate that erroneously states the amount due provides valid notice to a subsequent purchaser or encumbrancer up to the amount stated or the amount actually due, whichever is less.

(1949 Rev., S. 1854; P.A. 80-207, S. 5, 7; P.A. 89-361, S. 3, 4; P.A. 99-238, S. 2, 8; P.A. 00-84, S. 3, 6.)

History: P.A. 80-207 added Subdiv. (5) to require that certificate contain statement of intention to file lien against proceeds of insurance covering fire loss or damage; P.A. 89-361 included payments in lieu of taxes; P.A. 99-238 designated existing provisions as Subsec. (a) and added Subsec. (b) re validation of certificate continuing a tax lien if certificate provides sufficient notice notwithstanding any error, irregularity or omission, effective July 1, 2000; P.A. 00-84 revised effective date of P.A. 99-238 to specify applicability of section as amended by that act to errors, irregularities and omissions occurring on or after January 1, 1999, effective July 1, 2000.

See Sec. 7-34a re town clerks’ fees generally.

Cited. 11 CA 308.

Cited. 38 CS 722.



Section 12-174 - Deferred collection.

Any person, as owner in whole or in part of, or fiduciary having control of, or interest in, any real estate, may file with the tax collector, at any time within ninety days from the date when the first installment of a tax, or the whole tax in case installments are not authorized, has become due, and within thirty days from the date when the second or any succeeding installment of a tax, all previous installments of which have been paid, has become due, an affidavit showing in detail the existence of unusual financial or other circumstances which justify deferring collection of the tax laid upon such real estate. On receipt of such affidavit, which shall request that the collection of such tax be deferred, the tax collector shall, with the tax collector’s recommendations thereon, refer the same to the selectmen if a town not consolidated with a city or borough, to the common council or mayor and board of aldermen if a city, to the warden and burgesses if a borough or to the governing board if any other municipality, for authority to continue the lien securing such tax for a period not exceeding fifteen years. If action granting such authority is taken within sixty days from the receipt thereof, but not otherwise, the tax collector shall make out and file, within the first year after the first installment of the tax, or the whole tax in case installment payments are not authorized, has become due, a certificate containing the information required in section 12-173, and the town clerk shall record such certificate; provided, (1) the tax collector shall notify the owner of such real estate of the intent to file a lien by mail not later than fifteen days prior to the filing of such lien, and (2) if such affidavit is approved with respect to any installment, the succeeding installments, if any, shall become due and payable from the due date of such installment, and such certificate shall be made out and recorded to secure payment of all unpaid installments of such tax. Failure to notify such owner of the intent to file a lien shall not affect the validity of the lien. Each tax, the lien for which has been continued by certificate under the provisions of this section, shall not be subject to interest as provided by section 12-146. Each lien continued by certificate under the provisions of this section shall be subject to foreclosure at any time, but shall be invalid after the expiration of fifteen years from the date of recording the certificate continuing the same, unless an action of foreclosure has been commenced within such time. After the expiration of such period of fifteen years, if such action has not been commenced, the tax collector then in office shall, upon the request of any interested person, discharge such lien of record by filing a discharge of lien in the office of the town clerk, and the town clerk shall record a discharge of lien in the land records.

(1949 Rev., S. 1855; P.A. 85-396, S. 1; P.A. 90-117, S. 1.; P.A. 09-213, S. 1.)

History: P.A. 85-396 extended term of the lien from 10 to 15 years; P.A. 90-117 required the collector to notify the owner of the intent to file a lien not later than 15 days prior to filing and provided that the failure to so notify the owner does not affect the validity of the lien; (Revisor’s note: In 1997 the Revisors editorially changed the reference in Subdiv. (1) from “not later that fifteen days ...” to “not later than fifteen days ...”; P.A. 09-213 replaced “the town clerk then in office shall discharge such lien of record by noting on the margin thereof the words ‘Discharged by operation of law’, together with the date and his signature” with “the tax collector then in office shall, upon the request of any interested person, discharge such lien of record by filing a discharge of lien in the office of the town clerk, and the town clerk shall record a discharge of lien in the land records” and made technical changes.



Section 12-175 - Further continuance of lien.

In addition to the method of procuring the continuance of the lien provided in section 12-174, the tax collector of any municipality may continue any tax lien upon any item of real estate by making out a certificate containing the information required by the provisions of section 12-173. Each certificate authorized by the provisions of this section shall be filed in the office of the town clerk of the town in which such real estate is situated not later than two years after the first installment of the tax, or the whole tax in case installment payments are not authorized, has become due, and the town clerk shall record such certificate in the land records of such town, provided the tax collector shall notify the owner of such real estate of the intent to file a lien by mail not later than fifteen days prior to the filing of such lien. Failure to notify such owner shall not affect the validity of the lien. Each such tax, as it may have been increased by interest, fees and charges provided for by law, shall remain a lien upon such real estate from the date of the filing of such certificate; and any tax lien so continued, when the amount due has been paid, may be discharged by a certificate of the then tax collector recorded in such land records; but any tax lien upon private property which has been recorded in the land records of any town for more than fifteen years from the due date of the tax shall be invalid, and such property shall be free from the encumbrance of such lien, unless an action of foreclosure has been commenced during such period of fifteen years and a notice of lis pendens filed for record, and the tax collector shall, if no such notice has been filed, upon the request of any interested person, discharge such lien of record by filing a discharge of lien in the office of the town clerk, and the town clerk shall record a discharge of lien in the land records.

(1949 Rev., S. 1856; P.A. 85-396, S. 2; P.A. 90-117, S. 2; P.A. 97-91; P.A. 09-213, S. 2.)

History: P.A. 85-396 extended term of the lien from 10 to 15 years; P.A. 90-117 required the tax collector to notify the owner of the intent to file a lien not later than 15 days prior to filing and provided that the failure to so notify the owner does not affect the validity of the lien; P.A. 97-91 extended the time for filing lien certificates in the office of the town clerk from 1 year to 2 years and specified that start date for 15-year validity of lien is due date of tax; P.A. 09-213 replaced provision re “town clerk” shall discharge lien of record by “noting on the margin of such record the words, ‘Discharged by operation of law’” with provision re “tax collector” shall discharge lien by “filing a discharge of lien in the office of the town clerk, and the town clerk shall record a discharge of lien in the land records” and made a technical change.

See Sec. 7-34a re town clerks’ fees generally.

Cited. 11 CA 308; 22 CA 517.



Section 12-176 - Fees of collectors and town clerks.

The fee of the collector for making out each certificate continuing a lien for any tax, the collection of which has been deferred for a period not exceeding fifteen years, and furnishing the information required to be furnished by the provisions of sections 12-173 and 12-174, shall be two dollars. The fee of the collector for making out each certificate continuing a lien for any tax and furnishing the information required to be furnished by the provisions of sections 12-173 and 12-175 shall be three dollars. The fee of the collector for the preparation of a certificate discharging the lien for any tax subject to the provisions of sections 12-171 to 12-175, inclusive, and the filing of the same with the town clerk for record, shall be one dollar. The fees herein provided for, and the fees of town clerks provided for under section 7-34a for the recording of any of such certificates, in each case shall become a part of the tax and shall be collected from the taxpayer in addition to the amount of the tax and interest due thereon. Each collector and each town clerk, whose compensation is not in lieu of fees, shall, at the end of each three months, render a bill to his municipality for all fees to which he is entitled, under the provisions of this section, for continuing, releasing or recording any lien for any tax the collection of which has been deferred for a period not exceeding fifteen years under the provisions of sections 12-173 and 12-174. Each such bill shall, upon approval by the proper authority, be forthwith paid by such municipality.

(1949 Rev., S. 1857; 1967, P.A. 280; 1971, P.A. 53, S. 1; P.A. 85-396, S. 3.)

History: 1967 act replaced separate references regarding town clerks’ recording fees with single provision referring to town clerks’ fees under Sec. 7-34a; 1971 act changed collectors’ fees for certificates continuing lien re deferred collection from $1.00 to $2.00, for other certificates continuing lien from $2.00 to $3.00 and changed fees for certificates discharging lien from $0.50 to $1.00; P.A. 85-396 extended term of the lien from 10 to 15 years.

See Sec. 7-34a re town clerks’ fees generally.



Section 12-177 - Certificates continuing tax liens; ordinances in certain large municipalities.

Any town having a population of more than one hundred thousand as shown by the last United States census and any municipality coterminous with or within any such town may enact an ordinance, specifying the manner by which certificates continuing tax liens shall, without copying and after binding, be incorporated into the land records of such town, provided, directly after each certificate of continuance of a tax lien, a vacant space shall be left for the release, in due course, of such tax lien. Such ordinance may specify the forms of certificates of continuance and of release of tax liens, the number of such certificates of continuance and of release to appear on each page and the form, method and time of binding of such pages into one or more tax lien books for the land records of such town. Any action so taken may be amended, rescinded or otherwise altered at any time by the enactment of a supplementary ordinance. Each such ordinance shall be a matter of public record and shall not be applicable until thirty days from the date of its enactment. The tax collector or other agency authorized by law of any town or municipality proceeding under this section shall continue tax liens by certificate in the manner and form prescribed by the latest applicable ordinance and shall within the time limited by law, file such certificates with the proper town clerk. The town clerk shall forthwith index such certificates in the index records of his office and shall, if such original certificates are not already bound, bind them into one or more volumes, which shall constitute a part of the land records in his office. While such certificates are being so bound, the reference to any such tax lien in the index records of the office of the town clerk shall constitute a sufficient notice to all parties as to the existence and priority of such lien. Such tax collector or other agency authorized by law shall make out a certificate releasing any such tax lien when the total amount represented by such lien has been paid or otherwise legally disposed of. Each such certificate of release shall be filed with the town clerk, who shall record such release in the space provided therefor directly after the applicable certificate of continuance. All such certificates of release shall be preserved by the town clerk. Except as provided in this section, all provisions of the statutes and of relevant special acts relating to tax liens shall continue to apply to all towns and municipalities.

(1949 Rev., S. 1859; 1957, P.A. 13, S. 71.)



Section 12-178 - Precedence of School Fund or Agricultural College Fund mortgage.

No tax assessed upon property mortgaged to the state of Connecticut to secure a loan from the School Fund or from the Agricultural College Fund shall be a lien upon such property which shall take precedence of any such mortgage.

(1949 Rev., S. 1860.)



Section 12-179 - Discharge of tax liens.

The selectmen of any town, the mayor of any city, the warden of any borough or the chairman of the governing board of any municipal district may discharge any lien filed to secure payment of any tax, a certificate of which has been recorded in the land records, by causing to be recorded in the office of the town clerk a certificate discharging such lien in such land records, if any tax secured by such lien has been duly abated, or if the tax secured by any such lien has been paid and the collector is without authority of law to discharge such lien, or when counsel for any such municipality delivers an opinion in writing showing that he is satisfied that the tax has been paid, though payment has not been credited to the taxpayer, or when such opinion has been delivered by counsel showing that any lien is illegal because the requirements of the statute respecting the same have not been complied with. In each such opinion, the counsel shall state wherein any lien so filed is illegal. Each such discharge shall be signed by a majority of the board of selectmen, the mayor, the warden or the chairman, as the case may be, and shall recite the fact that counsel for the municipality has rendered an opinion respecting such lien in accordance with the provisions of this section. Each opinion showing that any lien is illegal shall be filed with the town clerk of the town wherein such lien is to be so discharged. For recording any such discharge, the town clerk shall receive from the town, city, borough or other municipal district, if his annual compensation is not fixed by law, a fee of fifty cents.

(1949 Rev., S. 1861.)



Section 12-180 - Record of undischarged tax liens.

Section 12-180 is repealed, effective October 1, 2013.

(1949 Rev., S. 1862; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 2, 127; P.A. 13-276, S. 43.)



Section 12-181 - Foreclosure of tax liens.

Whenever used in this section, unless the context otherwise requires, “municipality” has the meaning given thereto in section 12-141. The tax collector of any municipality may bring suit for the foreclosure of tax liens in the name of the municipality by which the tax was laid, and all municipalities having tax liens upon the same piece of real estate may join in one complaint for the foreclosure of the same, in which case the amount of the largest unpaid tax shall determine the jurisdiction of the court. If all municipalities having tax liens upon the same piece of real estate do not join in a foreclosure action, any party to such action may petition the court to cite in any or all of such municipalities as may be omitted, and the court shall order such municipality or municipalities to appear in such action and be joined in one complaint. The court in which action is commenced shall continue to have jurisdiction thereof and may dispose of such action in the same manner as if all the municipalities had commenced action by joining in one complaint. If one or more municipalities having one or more tax liens upon the same piece of property are not joined in one action, each of such municipalities shall have the right to petition the court to be made a party plaintiff to such action and have its claims determined in the same action, in which case the same court shall continue to have jurisdiction of the action and shall have the same rights to dispose of such action as if all municipalities had originally joined in the complaint. The court having jurisdiction under the provisions of this section may limit the time for redemption, order the sale of the real estate, determine the relative amount of the undivided interest of each municipality in real estate obtained by absolute foreclosure if two or more municipalities are parties to one foreclosure action or pass such other decree as it judges to be equitable. If one or more municipalities foreclose one or more tax liens on real estate and acquire absolute title thereto and if any other municipality having one or more tax liens upon such real estate at the time such foreclosure title becomes absolute has not, either as plaintiff or defendant, been made a party thereto, the tax liens of each of such other municipalities shall not be thereby invalidated or jeopardized.

(1949 Rev., S. 1863.)

Cited. 4 CA 460; 21 CA 275. Although section may preclude invalidation of tax liens, it does not deprive court of subject matter jurisdiction over the cause of action. 61 CA 481.

Cited. 4 CS 391. Statute is a municipal empowerment statute, not a statutory cause of action. 45 CS 435.



Section 12-182 - Summary foreclosure of tax liens.

Whenever used in sections 12-182 to 12-194, inclusive, “municipality” has the meaning given it in section 12-141 and “tax” includes each property tax or assessment and each installment and part thereof due a municipality, with any interest or other lawful charges incident thereto. In addition to other remedies provided by law, the tax collector of any municipality may bring in its name an action in the nature of an action in rem to foreclose a tax lien or liens on real estate the fair market value of which, in his judgment, is less than the total of the amounts due upon the tax liens and other encumbrances upon the property so liened and is not more than one hundred thousand dollars with respect to any one parcel. No judgment shall be rendered in such proceeding for the recovery of a personal judgment against the owner of the property subject to such lien or liens or any person having an interest therein.

(1949 Rev., S. 1864; P.A. 83-173, S. 1; P.A. 97-320, S. 7, 11; P.A. 02-137, S. 8.)

History: P.A. 83-173 increased limit from $5,000 to $20,000; P.A. 97-320 increased fair market value limit to $50,000, effective July 1, 1997; P.A. 02-137 increased fair market value limit to $100,000.

Cited. 21 CA 275.



Section 12-183 - Form of petition for summary foreclosure.

The tax collector may, by his attorney, not more than twice in each calendar year, file in the office of the clerk of the superior court for the judicial district in which the property is situated, a petition in the name of the municipality for the foreclosure of any tax lien or liens on the respective properties so liened, and may include in one petition any number of such properties, each of which shall be numbered serially. Such petition shall be addressed to the court, as above stated, and shall be substantially in the following form: “The .... of ...., acting by its tax collector hereunto subscribing, herewith submits a list of properties located in the .... of .... upon which are liens for unpaid taxes and states that in his judgment the fair market value of each of such properties is not more than one hundred thousand dollars and such value is less than the total amount due upon tax liens and other encumbrances thereon.” A list of the various parcels of property sought to be foreclosed shall follow, containing, as to each parcel, the following information: (a) A description sufficient to identify each parcel affected by any such tax lien. The latest description of such parcel as appears of record shall be considered a sufficient description and, in all cases in which such parcel can be further identified by a known street address, such address shall be included in the description; (b) the name, residence and, if known, the address of the owner or owners of such parcel as they appear on the most recent assessment list of the taxing district wherein such property is located; (c) the principal of such tax due thereon, the amount of which, with interest, if any, and the fees and other charges, is secured by such lien and the date or dates when the principal of such tax becomes due; (d) the name, residence and, if known, the address, of each present record holder of any interest in, or encumbrance on, such liened property and the nature and amount thereof, as disclosed by the land records; (e) the last day of the period during which such property may be redeemed, which shall be the last day of the fourth month after the month in which the list is filed in court. Such petition shall be verified by the oath of the tax collector that the information contained therein is true to the best of his knowledge and belief.

(1949 Rev., S. 1865; P.A. 76-436, S. 307, 681; P.A. 78-280, S. 1, 127; P.A. 83-173, S. 2; P.A. 97-320, S. 8, 11; P.A. 02-137, S. 9.)

History: P.A. 76-436 deleted reference to court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 83-173 increased limit from $5,000 to $20,000 and reduced redemption time from seven to four months; P.A. 97-320 revised form to change maximum value of property from $20,000 to $50,000, effective July 1, 1997; P.A. 02-137 increased fair market value limit to $100,000 and provided that the tax collector may file petitions twice in each calendar year rather than once a year.



Section 12-184 - Appointment of appraisers.

Upon the filing of any such petition in court, the clerk shall record the date of its receipt thereon and promptly bring the same to the attention of the court, or any judge thereof, who shall, within two weeks from the filing date, appoint two qualified and disinterested appraisers to appraise such real estate being foreclosed and report to said court the fair market value of each liened parcel appearing in such petition. Such appraisers shall file their report in duplicate with the court, or any judge thereof, within thirty days from the date of their appointment, identifying each parcel listed in such petition by its serial number. The court, or any judge thereof, in its or his discretion, may grant a reasonable extension of said thirty-day period only upon due cause being shown. When their report has been returned to and accepted by the court, it, or any judge thereof, shall determine the compensation to be paid to each of them and, if more than one municipality has joined in the proceeding, the part of such compensation each shall pay. The clerk of the court shall certify the amounts of compensation to be paid by each municipality to its treasurer, who shall pay the same. The filing of such petition in the office of the clerk of the court shall constitute the beginning of an action for the foreclosure of the tax lien or liens upon each of the parcels of real estate described.

(1949 Rev., S. 1866.)



Section 12-185 - Withdrawal of property from scope of proceeding.

If the report of the appraisers shows that the fair market value of any parcel of property listed in such petition is greater than the total of the amounts due upon the tax lien or liens and the recorded principal amounts of all other encumbrances thereon or is more than one hundred thousand dollars, the clerk shall write the word “Withdrawn” opposite the item of property on the list and thereafter such property shall not be within the scope of the proceeding.

(1949 Rev., S. 1867; P.A. 83-173, S. 3; P.A. 97-320, S. 9, 11; P.A. 02-137, S. 10.)

History: P.A. 83-173 increased limit from $5,000 to $20,000; P.A. 97-320 increased lien limit to $50,000, effective July 1, 1997; P.A. 02-137 increased fair market value amount from more than $50,000 to more than $100,000.



Section 12-186 - Publication and notice.

When the list has been thus marked, the clerk shall immediately give notice in writing to the tax collector of such fact and the tax collector shall, within one week of receipt of such notice, give notice of the pendency of the petition for foreclosure by causing a copy of the petition, with the parcels so marked “Withdrawn” deleted therefrom, to be published at least once in a newspaper having a general circulation in the municipality where the properties listed are located. Such notice shall be preceded by the following statement: “Notice of petition of foreclosure of tax liens by the collector of ..... Under the provisions of section 12-182 an action has been brought and is pending in the superior court for the judicial district of .... to foreclose tax liens upon the properties described below. No personal judgment will be rendered in such proceeding for the payment of such taxes against the owner or any person having an interest in any of such properties. All persons having or claiming an interest in any of them are hereby notified of the pendency of the action. With the exception of any properties withdrawn from said proceeding in accordance with the provisions of sections 12-185 and 12-187, the right, title or interest of any person in any of said properties will be foreclosed unless the amounts due upon the tax lien or liens against the same, with any interest, fees and other charges thereon which have accrued since the bringing of the action, shall be paid before the expiration of the period designated therein for the redemption of such property.” The tax collector shall, on or before the date of publication of the notice, cause a copy of such notice to be filed in the office of the town clerk of the town in which the property is situated and such filing shall have the same force and effect as the filing of a notice of lis pendens in accordance with the provisions of section 52-325 and such notice shall be kept by the town clerk as part of the land records and be indexed in the same manner as a lis pendens as to the property being foreclosed and the names of the owners thereof or of any interest therein or encumbrances thereon as recited in such petition. The tax collector shall also, within such time, post a copy of such notice in some conspicuous place in the office of the town clerk and in his own office and shall cause a notice of the pendency of such action to be sent by registered or certified mail, postage prepaid, to the owner or owners of each of such properties and of any encumbrance thereon or interest therein, as they appear in such petition, directed to the best address of each that he is able to obtain from known and readily available sources, including city directories.

(1949 Rev., S. 1868; 1949, S. 1081d; P.A. 76-435, S. 64, 82; 76-436, S. 308, 681; P.A. 77-452, S. 4, 72; P.A. 78-280, S. 21, 127.)

History: P.A. 76-435 substituted “52-325” for “52-235”; P.A. 76-436 deleted reference to court of common pleas, effective July 1, 1978; P.A. 77-452 included reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.



Section 12-187 - Filing of a bona fide defense.

The owner or any person having an interest in or encumbrance on any piece of property may, at any time at least three months before the last day of the redemption period, file in the office of the clerk of said court a bona fide defense, verified under oath, in duplicate, to the proceeding in respect to such property, identifying the same by its serial number, and, if the court is satisfied that the defense stated is a bona fide defense, it shall direct the clerk to write opposite the description of the property in the list the word “Withdrawn”, and thereafter such property shall not be within the scope of the proceeding.

(1949 Rev., S. 1869.)



Section 12-188 - Presumption of validity.

It shall not be necessary for any municipality to plead or prove the various steps, procedures and notices for the assessment and levy of the taxes, assessments or other lawful charges against the properties included in the judgment rendered in the proceeding, but such taxes, assessments or other lawful charges and the corresponding liens thereof shall be presumed to be valid.

(1949 Rev., S. 1870.)



Section 12-189 - Right of redemption. Title to vest upon failure to redeem. Certificate of redemption.

Any person, including the state or a municipality, other than the one foreclosing, having any title to or interest in any property described in such list, may redeem such parcel by the payment of the amounts due upon tax liens thereon as stated in the list, with the addition of such interest, lien fees and other charges thereon as have accrued since the filing of the petition, before the expiration of the period fixed for redemption. In the event of a failure to redeem the property within the period allowed, the owner of any piece of land not marked “Withdrawn”, as hereinbefore provided, and all parties and their respective heirs, successors, assigns, executors, administrators, guardians, conservators, representatives, trustees and successors in title, including any municipality not joined in the proceeding, having any interest therein shall be barred and forever foreclosed of their rights, title and interest in and to such property. Upon the redemption of any such parcel of property, the person redeeming shall be entitled to a certificate, in triplicate, that it has been redeemed, signed by the tax collector of the municipality to which the taxes are due, describing the property in the same manner in which it is described in the list, and reciting his name, together with the names of any other parties having an interest in such parcel, with the date and the amount of the payment made by him to effect such redemption. Such certificate shall be filed for record with the town clerk and with the clerk of the court and, upon the filing of such certificate with the latter, he shall note such redemption, stating the name of the person redeeming and the amount and date of such payment opposite the description of the property on the list.

(1949 Rev., S. 1871.)



Section 12-190 - Return of tax collector.

Not less than one week before the last day of redemption the tax collector shall file with the clerk of the court a return under oath with respect to his doings concerning the provisions of publication and notice required by section 12-186.

(1949 Rev., S. 1872.)



Section 12-191 - Final judgment. Certificate of foreclosure.

Upon the expiration of the period for redemption, the court shall make a final judgment of the foreclosure of the tax lien or liens upon any such properties not withdrawn or redeemed and direct that possession of such property be given to the municipality or municipalities having the lien or liens thereon. Upon the rendition of such judgment, all persons having any right, title or interest in or to such properties shall be forever barred and foreclosed of their rights therein. The tax collector shall, thereupon, sign and file in the office of the town clerk for record a separate certificate of foreclosure as to each of such properties, describing it as it appears as listed in the petition. Such certificate shall be substantially as follows:

“To all whom it may concern: This certifies that a tax lien (or liens) for unpaid taxes due the .... of .... upon property standing upon the land records of the town of .... in the name of .... and described as follows: .... was foreclosed upon petition of said .... of .... filed in the superior court for the judicial district of .... under the provisions of section 12-183 on the .... day of ...., 20.., no person having a right, title or interest in said property having redeemed the same and that title to said property has become absolute in said .... of .....

Dated at .... this .... day of ...., 20...

.... Tax Collector.”

(1949 Rev., S. 1873; P.A. 76-436, S. 309, 681; P.A. 77-452, S. 5, 72; P.A. 78-280, S. 22, 127.)

History: P.A. 76-436 deleted reference to court of common pleas, effective July 1, 1978; P.A. 77-452 included reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 12-192 - Joint foreclosure by two or more municipalities. Costs and fees to be shared.

If two or more municipalities have tax liens against any of such properties, they may join in the proceeding. Upon foreclosure in such a case, the court shall decree that each municipality has an undivided interest in such property in proportion to the amount due upon the tax lien or liens it has against it, plus any interest, lien fees and other charges which have accrued upon them since the bringing of the petition. In the event of such joinder, the entry fee, judgment fee and costs of publication shall be shared by the municipalities foreclosing in proportion to the amount of taxes, interest and other charges due each municipality. Any court costs, appraiser’s fees or attorney’s fees which are recovered in accordance with section 12-193, shall also be shared by the municipalities in proportion to the amount of taxes, interest and other charges due to each such municipality.

(1949 Rev., S. 1874; P.A. 75-73, S. 2.)

History: P.A. 75-73 required sharing of court costs, appraisers fees or attorneys fees recovered by municipalities having tax liens against property.



Section 12-193 - Costs and fees to be taxed. Reimbursement to taxpayer where error by tax assessor or tax collector.

Court costs, reasonable appraiser’s fees, and reasonable attorney’s fees incurred by a municipality as a result of any foreclosure action brought pursuant to section 12-181 or 12-182 and directly related thereto shall be taxed in any such proceeding against any person or persons having title to any property so foreclosed and may be collected by the municipality once a foreclosure action has been brought pursuant to section 12-181 or 12-182. A municipality shall reimburse a taxpayer for the costs of state marshal fees or any property seized if the court finds that such costs were incurred because of an error by the tax assessor or tax collector and not as the result of any action or failure on the part of the taxpayer.

(1949 Rev., S. 1875; P.A. 75-73, S. 1; P.A. 84-282, S. 2; P.A. 88-153, S. 1, 2; P.A. 07-50, S. 1.)

History: P.A. 75-73 reversed previous provision which forbade charging costs against persons having title to or interest in property and specifically made provisions applicable to foreclosure actions; P.A. 84-282 specified section is applicable to any foreclosure action brought pursuant to Sec. 12-181 or 12-182; P.A. 88-153 authorized collection of costs associated with foreclosure by the municipality once a foreclosure action has been brought pursuant to Sec. 12-181 or 12-182; P.A. 07-50 added provision re reimbursement to taxpayer if court finds error by the tax assessor or tax collector.

Cited. 21 CA 275.



Section 12-194 - Entry fee.

A single entry fee of twenty-five dollars shall be paid to the clerk of the court by each municipality filing a petition under the provisions of section 12-183.

(1949 Rev., S. 1876; 1969, P.A. 374, S. 1.)

History: 1969 act increased entry fee from $7 to $25 and deleted provision re judgment fee of $10 paid by municipality upon foreclosure judgment.



Section 12-195 - Removal of taxes and assessments on real estate acquired by a municipality.

When any municipality acquires real estate by foreclosure, including foreclosure by sale or auction, or by deed in lieu of foreclosure, of a tax or an assessment lien or liens thereon, the right to accept which deed is hereby granted to municipalities, the tax collector, upon proper notice of the recording of the certificate of foreclosure of the real estate so acquired or the recording of such deed in lieu of foreclosure, shall enter or cause to be entered in his books against the unpaid tax or assessment account of such real estate, the one of the following notations which the case may require: “Acquired by Foreclosure”, “Acquired by deed in lieu of Foreclosure”, which notation shall be completed by a statement of the day, month and year of the acquisition of such real estate. Immediately after such entry in his books against such unpaid account, the tax collector shall file for record, in the town clerk’s office in the town in which such property is located, a release of such lien or liens on such real estate then on record in such office. The acquisition of such real estate by the municipality shall be deemed a cancellation by such municipality of all of its claims against the tax collector for unpaid taxes and assessments, interest or lien fees assessed against such real estate. The real estate so acquired shall be held free of any taxes or assessments levied by the municipality which has acquired it until such real estate is sold. Upon the sale of such acquired real estate by the municipality, the proceeds thereof remaining after payment of the expenses of such sale shall be deposited in the general treasury of the municipality.

(1949 Rev., S. 1877; P.A. 98-35, S. 1, 2.)

History: P.A. 98-35 added foreclosure by sale or auction, effective July 1, 1998.



Section 12-195a - Personal property tax liens: Definitions.

As used in sections 12-195a to 12-195g, inclusive, unless the context requires otherwise:

(a) “Goods” means goods as defined in subdivision (44) of subsection (a) of section 42a-9-102;

(b) “Proceeds” means proceeds as defined in subdivision (64) of subsection (a) of section 42a-9-102;

(c) “Debtor” means taxpayer;

(d) “Secured party” means municipality;

(e) “Collateral” means property which is the subject of the lien;

(f) “Obligations” means amount of tax and accrued interest claimed to be due by the municipality by the lien;

(g) “Default” means the date of filing of notice of a tax lien;

(h) “Person” means any individual, trust, partnership, association, company, limited liability company or corporation;

(i) “Purchase money security interest” means purchase money security interest as defined in section 42a-9-103a.

(1971, P.A. 722, S. 1; P.A. 77-604, S. 44, 84; P.A. 95-79, S. 25, 189; P.A. 01-132, S. 158.)

History: P.A. 77-604 redefined “goods” by substituting Subdiv. “(h)” for Subdiv. (f); P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 01-132 replaced Sec. 42a-9-105(1)(h) with Sec. 42a-9-102(a)(44) as the statutory reference for the definition of “goods”, replaced Sec. 42a-9-306(1) with Sec. 42a-9-102(a)(64) as the statutory reference for the definition of “proceeds” and replaced Sec. 42a-9-107 with Sec. 42a-9-103a as the statutory reference for the definition of “purchase money security interest”.



Section 12-195b - Perfection. Priority.

(a) If any personal property tax, other than a tax on a motor vehicle, due any municipality is not paid within the time limited by any local charter or ordinance, or in the event that the municipality, following the assessment date for such tax, has reason to believe that such tax will not be paid when due, the municipality shall have a lien, upon perfection as hereinafter provided, upon the goods situated in this state and owned by the taxpayer upon the date of perfection, or upon the goods thereafter acquired by the taxpayer. Such lien shall attach and become perfected at the time when notice of such lien is filed pursuant to the filing provisions of part 5 of article 9 of title 42a, except that the signature of the taxpayer against whose property the lien is claimed shall not be required on said notice of lien and, in each case, the notice of lien shall be filed as if the debtor were located in this state. Except as hereinafter provided, upon perfection, such lien shall have priority over all subsequently perfected liens and security interests. Such lien shall not attach to or be applicable to proceeds.

(b) On and after July 1, 1999, and except as otherwise provided by law, a notice of lien upon personal property for taxes payable to a municipality shall, once perfected under part 5 of article 9 of title 42a, have priority over all previously perfected liens and security interests and other encumbrances of record under the Connecticut Uniform Commercial Code. If more than one municipality perfects such a notice of lien on the same day, the priority of such liens shall be determined by the time of day such liens were perfected, and if perfected at the same time, the lien for the highest tax amount shall take precedence. As used in this section, “municipality” means any town, consolidated town and city, consolidated town and borough, borough, district, as defined in section 7-324, and any city not consolidated with a town.

(c) The provisions of this section shall not be construed to create any implication related to the priority of a lien perfected on or before June 30, 1999.

(1971, P.A. 722, S. 2; P.A. 99-283, S. 7, 10; P.A. 01-132, S. 159.)

History: P.A. 99-283 designated existing provisions as Subsec. (a) and added new Subsecs. (b) and (c) giving perfected personal property tax liens priority over all previously perfected liens, security interests and other recorded encumbrances, effective July 1, 1999; P.A. 01-132 amended Subsec. (a) to add provision that “in each case, the notice of lien shall be filed as if the debtor were located in this state” and replaced references to “part 4” with “part 5” of article 9 of title 42a in Subsecs. (a) and (b).



Section 12-195c - Notice of lien.

Each such notice of lien shall contain such information as will identify (a) the owner of the property upon which the lien is claimed, (b) the residence or business address of such owner, (c) the specific property claimed to be subject to such lien, (d) the location of such property, (e) the amount of tax and accrued interest claimed due the municipality by said lien, (f) the tax year or years for which such lien is claimed, and (g) the municipality claiming the lien.

(1971, P.A. 722, S. 3.)



Section 12-195d - Effective period of lien. Limitation period.

The lien shall be effective for a period of fifteen years from the date of filing unless discharged as provided in section 12-195g. A notice of tax lien shall not be effective if filed more than two years from the date of assessment for the taxes claimed to be due.

(1971, P.A. 722, S. 4; P.A. 85-396, S. 4.)

History: P.A. 85-396 extended term of the lien from 10 to 15 years.



Section 12-195e - Rights and remedies of municipality and taxpayer.

A municipality which has filed a notice of tax lien and the taxpayer against whom said lien has been filed, shall have the rights and remedies of a secured party and debtor, respectively, as provided for in sections 42a-9-601 to 42a-9-628, inclusive, except that the municipality shall not have the right to propose to retain any property in satisfaction of the obligation as provided in section 42a-9-620. In proceeding to enforce said lien, the municipality shall observe the procedures applicable to a secured party under sections 42a-9-601 to 42a-9-628, inclusive.

(1971, P.A. 722, S. 5; P.A. 01-132, S. 160.)

History: P.A. 01-132 replaced references to Secs. 42a-9-501 to 42a-9-507, inclusive, with Secs. 42a-9-601 to 42a-9-628, inclusive, and replaced reference to Sec. 42a-9-505 with Sec. 42a-9-620.



Section 12-195f - Validity of liens.

Even though notice of a lien has been filed by a municipality, such lien shall not be valid:

(1) With respect to a security interest which came into existence after tax lien filing but which (A) is in qualified property covered by the terms of a written agreement entered into before tax lien filing and constituting (i) a commercial transactions financing agreement, or (ii) an obligatory disbursement agreement, and (B) is protected under the laws of the state of Connecticut against a judgment lien arising, as of the time of tax lien filing, out of an unsecured obligation. (C) For purposes of this section, (i) the term “commercial transactions financing agreement” means an agreement, entered into by a person in the course of such person’s trade or business, to make loans to the taxpayer, part or all of the security for repayment of said loans being inventory acquired by the taxpayer in the ordinary course of such taxpayer’s trade or business, but such an agreement shall be treated as coming within the term only to the extent that such loan is made before the forty-sixth day after the date of tax lien filing or before the lender had actual notice or knowledge of such tax lien filing, whichever is earlier. (ii) The term “qualified property”, when used with respect to a commercial transactions financing agreement, means inventory acquired by the taxpayer before the forty-sixth day after the date of tax lien filing. (iii) The term “obligatory disbursement agreement” means an agreement, entered into by a person in the course of such person’s trade or business, to make disbursements, but such an agreement shall be treated as coming within the term only to the extent of disbursements which are required to be made by reason of the intervention of the rights of a person other than the taxpayer. (iv) The term “qualified property”, when used with respect to an obligatory disbursement agreement, means property subject to the lien imposed by sections 12-195a to 12-195g, inclusive, at the time of tax lien filing and, to the extent that the acquisition is directly traceable to the disbursements referred to in subparagraph (iii), property acquired by the taxpayer after tax lien filing. (v) The term “inventory” when used in this section means inventory as defined in subdivision (48) of subsection (a) of section 42a-9-102;

(2) With respect to a security interest which came into existence after tax lien filing by reason of disbursements made before the forty-sixth day after the date of tax lien filing, or before the person making such disbursements had actual notice or knowledge of tax lien filing, whichever is earlier, but only if such security interest (A) is in property (i) subject, at the time of tax lien filing, to the lien imposed by sections 12-195a to 12-195g, inclusive, and (ii) covered by the terms of a written agreement entered into before tax lien filing, and (B) is protected under the laws of the state of Connecticut against a judgment lien arising, as of the time of tax lien filing, out of an unsecured obligation;

(3) With respect to tangible personal property purchased at retail, as against a purchaser in the ordinary course of the seller’s trade or business, unless at the time of such purchase such purchaser intends such purchase to, or knows such purchase will, hinder, evade, or defeat the collection of any tax under said sections;

(4) With respect to a purchase money security interest, if said purchase money security interest would be prior to a conflicting security interest in the same collateral under sections 42a-9-322 and 42a-9-324.

(1971, P.A. 722, S. 6; P.A. 96-180, S. 24, 166; P.A. 01-132, S. 161.)

History: P.A. 96-180 made technical relettering and renumbering changes to conform Subdivs., Subparas. and clauses with customary statutory usage, effective June 3, 1996; P.A. 01-132 amended Subdiv. (1) to replace Sec. 42a-9-109(4) with Sec. 42a-9-102(a)(48) as the statutory reference for the definition of “inventory” and make technical changes for purposes of gender neutrality and amended Subdiv. (4) to replace reference to Sec. 42a-9-312 with Secs. 42a-9-322 and 42a-9-324.



Section 12-195g - Discharge.

If any lien created under sections 12-195a to 12-195g, inclusive, shall be discharged, then a certificate of discharge shall promptly be filed by the tax collector of the municipality which originally filed the notice of lien, or by the tax collector’s successor with the Uniform Commercial Code Division of the office of the Secretary of the State in the same manner as termination statements are filed under section 42a-9-513. The municipal officer who has filed the notice of lien shall file a notice of discharge of the lien in the manner provided in this section if: A. The taxes for which the lien has been filed are fully paid together with all interest due thereon or; B. a cash bond or surety company bond is furnished to the municipality conditioned upon the payment of the amount liened together with interest due thereon within the effective period of the lien as hereinbefore provided or; C. a final judgment shall be rendered in favor of the taxpayer or others claiming an interest in the personal property liened determining that the tax is not owed, or that the lien is not valid. If the judgment shall determine that the tax is partially owed, then the officer who filed the notice of lien or the officer’s successor shall within ten days of the rendition of the final judgment of the court file an amended tax lien for the actual amount of tax found to be due by the court, which amended lien shall be effective as to the revised amount of the lien as of the date of the filing of the original notice of tax lien, and said officer or said officer’s successor at the time of the filing of the amended tax lien shall also file a discharge of the original tax lien.

(1971, P.A. 722, S. 7; P.A. 01-132, S. 162.)

History: P.A. 01-132 replaced reference to Sec. 42a-9-404 with Sec. 42a-9-513 and made technical changes for purposes of gender neutrality.



Section 12-195h - Assignment of liens. Notice of assignment.

Any municipality, by resolution of its legislative body, as defined in section 1-1, may assign, for consideration, any and all liens filed by the tax collector to secure unpaid taxes on real property as provided under the provisions of this chapter. The consideration received by the municipality shall be negotiated between the municipality and the assignee. The assignee or assignees of such liens shall have and possess the same powers and rights at law or in equity as such municipality and municipality’s tax collector would have had if the lien had not been assigned with regard to the precedence and priority of such lien, the accrual of interest and the fees and expenses of collection and of preparing and recording the assignment. The assignee shall have the same rights to enforce such liens as any private party holding a lien on real property including, but not limited to, foreclosure and a suit on the debt. The assignee, or any subsequent assignee, shall provide written notice of an assignment, not later than thirty days after the date of such assignment, to any holder of a mortgage, on the real property that is the subject of the assignment, provided such holder is of record as of the date of such assignment. Such notice shall include information sufficient to identify (1) the property that is subject to the lien and in which the holder has an interest, (2) the name and addresses of the assignee, and (3) the amount of unpaid taxes, interest and fees being assigned relative to the subject property as of the date of the assignment.

(P.A. 93-434, S. 19, 20; P.A. 13-135, S. 16; 13-276, S. 40.)

History: P.A. 93-434 effective June 30, 1993; P.A. 13-135 added provisions re notice of assignment; P.A. 13-276 added provision re fees and expenses of preparing and recording the assignment and added provision re foreclosure and a suit on the debt.






Chapter 206 - School District Tax

Section 12-196 - Taxes levied on what property.

All taxes levied by any school district shall be levied on the real estate situated therein, and the ratable personal property of those persons who belonged to such district at the time of laying such tax, and upon any manufacturing or mechanical business subject to taxation which is located or carried on in such district, not including therein the value of any real estate situated out of the district, and also upon any mercantile business carried on in such district by any person or persons who do not reside in the town in which such school district is situated; and neither the business so taxed nor any real estate in such district shall be taxed in any other district.

(1949 Rev., S. 1878.)

See Sec. 10-240 re town control of schools.

See Sec. 10-245 re formation of school districts.



Section 12-197 - Town almshouse property taxable for schoolhouse.

Section 12-197 is repealed, effective October 1, 2002.

(1949 Rev., S. 1879; S.A. 02-12, S. 1.)



Section 12-198 - Real estate partly in district; separate assessment.

When real estate in any district is so entered in the list of the town in common with other real estate situated out of such district that there is no distinct and separate value put by the assessors upon the part lying in such district, one or more of the assessors of the town in which such property is situated shall, on application of such district, value the part lying in such district and return a list of the same to the clerk of such district. Notice of such valuation, and of the meeting of the assessors and selectmen mentioned in section 12-200, shall be given by the district committee in the same way as a notice for district meetings.

(1949 Rev., S. 1880.)



Section 12-199 - Assessment of real estate omitted from town list or with title changed.

When any real estate in any district liable to taxation has not been put into the town list, one or more of the assessors of the town in which such omission has occurred, on application of such district, shall value such real estate and add such property to the list of the district. When a district lays a tax on the town list last completed, and the title to any real estate appearing on such list has been changed before the time of laying such tax, one or more of the assessors of the town in which such change of property occurred, on application of such district, shall value such real estate in the name of the person owning it at the time of laying such tax and deduct the same from the list of the person in whose name it stood on the town list. The assessors, in performing the duties herein prescribed, shall proceed in the manner prescribed in section 12-198.

(1949 Rev., S. 1881.)



Section 12-200 - Valuation of property.

At the end of ten days after the return of such list, the assessors and selectmen of the town shall meet in such place as such committee designates in such notice, and shall have the same power in relation to such list that the board of assessment appeals has in relation to the town list; and such valuation shall be the basis of taxation for such property by such district for the year ensuing. Such assessors shall be paid by such district a reasonable compensation for their services.

(1949 Rev., S. 1882; 1953, S. 1082d; P.A. 95-283, S. 62, 68.)

History: P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995.






Chapter 207 - Insurance Companies and Health Care Centers Taxes

Section 12-201 - Definitions.

When used in this chapter, unless the context otherwise requires:

(1) “Commissioner of Revenue Services” or “commissioner” means the Commissioner of Revenue Services;

(2) “Insurance Commissioner” means the state Insurance Commissioner;

(3) “Taxpayer” means any insurance company subject to taxation under this chapter;

(4) “Insurance company” means any corporation, limited liability company, association, partnership or combination of persons doing any kind or form of insurance business other than a fraternal benefit society, including a receiver, trustee or other fiduciary of any insurance company when the context reasonably permits;

(5) “Domestic insurance company” means any insurance company chartered by or organized or constituted within or under the laws of this state;

(6) “Local domestic insurance company” means any domestic insurance company more than fifty per cent of the total gross direct premiums of which are received during the calendar year next preceding for insurance on property or risks located or resident in this state;

(7) “Gross direct premiums” means all receipts of premiums from policyholders and applicants for policies, whether received in the form of money or other valuable consideration, but excluding annuity premiums and considerations and premiums received for reinsurances assumed from other insurance companies and premiums received after July 1, 1990, and before January 1, 1995, for any special health care plan, as defined in section 38a-564;

(8) “Net direct premiums” means gross direct premiums less the following items: (A) Returned premiums, including cancellations, and (B) dividends paid to policyholders on direct business, not including any dividends paid on account of the ownership of stock;

(9) “Direct subscriber charges” means all charges made by a health care center, as defined in section 38a-175, to subscribers, as defined in section 38a-175, by whomever paid;

(10) “Net direct subscriber charges” means direct subscriber charges less returned charges, including cancellations;

(11) “Received” means “received” or “accrued”, construed according to the method of accounting customarily employed by the taxpayers;

(12) “Domestic insurance holding company” means any company engaged principally in the business of holding the stocks of domestic insurance companies, whether or not such holding company is chartered in this state;

(13) “Life insurance department” or “life insurance company” means any department or company engaged in writing policies or annuities the premiums on which are charged wholly or chiefly on the basis of tables purporting to represent the mortality of insured lives or of annuitants;

(14) “State” means any state, territory or district of the United States; and

(15) “Ocean marine insurance” means all insurance written within this state upon hulls, freights or disbursements, or upon goods, wares, merchandise and all other personal property and interests therein, in course of exportation from or importation into any country or transportation coastwise, including transportation by land or water from point of origin to final destination, in respect to any and all risks or perils of navigation, transit or transportation, and while being prepared for and awaiting shipment, and during any delays, storage, transshipment or reshipment incident thereto, including war risks and marine builder’s risks.

(1949 Rev., S. 1883; P.A. 73-350, S. 1, 27; P.A. 77-614, S. 139, 163, 610; P.A. 80-482, S. 15, 348; P.A. 90-134, S. 14, 28; P.A. 95-79, S. 26, 189; P.A. 97-243, S. 7, 67.)

History: P.A. 73-350 deleted definitions of “gross direct annuity considerations” and “net direct annuity considerations”, included annuity premiums and considerations received for reinsurances in definition of “gross direct premiums” and defined “local domestic insurance company”; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, placed insurance commissioner in department of business regulation and made insurance department a division within the department of business regulation, effective January 1, 1979; P.A. 80-482 removed reference to abolished department of business regulation; P.A. 90-134 redefined “gross direct premiums” to specifically exclude premiums received for special health care plans; P.A. 95-79 redefined “insurance company” to include a limited liability company, effective May 31, 1995; P.A. 97-243 added definitions of “direct subscriber charges” and “net direct subscriber charges” and numbered definitions, effective June 24, 1997, and applicable to calendar years commencing on or after January 1, 1997.



Section 12-201a - Definitions.

Section 12-201a is repealed, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996.

(June, 1969, P.A. 1, S. 1; P.A. 89-16, S. 8, 31; P.A. 90-28, S. 5; 90-196, S. 1, 5; P.A. 95-327, S. 9, 10.)



Section 12-202 - Tax on net direct premiums of domestic insurance companies.

Each domestic insurance company shall, annually, pay a tax on the total net direct premiums received by such company during the calendar year next preceding from policies written on property or risks located or resident in this state. The rate of tax on all net direct insurance premiums received on and after January 1, 1995, shall be one and three-quarters per cent. The franchise tax imposed under this section on premium income for the privilege of doing business in the state is in addition to the tax imposed under chapter 208. In the case of any local domestic insurance company the admitted assets of which as of the end of an income year do not exceed ninety-five million dollars, eighty per cent of the tax paid by such company under chapter 208 during such income year reduced by any refunds of taxes paid by such company and granted under said chapter within such income year and eighty per cent of the assessment paid by such company under section 38a-48 during such income year shall be allowed as a credit in the determination of the tax under this chapter payable with respect to total net direct premiums received during such income year, provided that these two credits shall not reduce the tax under this chapter to less than zero, and provided further in the case of a local domestic insurance company which is a member of an insurance holding company system, as defined in section 38a-129, these credits shall apply if the total admitted assets of the local domestic insurance company and its affiliates, as defined in said section, do not exceed two hundred fifty million dollars or, in the alternative, in the case of a local domestic insurance company which is a member of an insurance holding company system, as defined in section 38a-129, these credits shall apply only if total direct written premiums are derived from policies issued or delivered in Connecticut, on risk located in Connecticut and, as of the end of the income year the company and its affiliates have admitted assets minus unpaid losses and loss adjustment expenses that are also discounted for federal and state tax purposes and which for said local domestic insurance company and its affiliates, as defined in said section do not exceed two hundred fifty million dollars.

(1949 Rev., S. 1884; 1953, S. 1083d; 1957, P.A. 115; 1959, P.A. 140, S. 1; 1961, P.A. 604, S. 1; 1972, P.A. 285, S. 9; P.A. 73-350, S. 2, 27; P.A. 74-269, S. 1, 2; P.A. 80-482, S. 341, 348; P.A. 90-28, S. 6; 90-333, S. 4; P.A. 93-74, S. 4, 67; May Sp. Sess. P.A. 94-4, S. 4, 5, 85; P.A. 95-160, S. 64, 69; 95-303, S. 1, 3.)

History: 1959 act imposed tax for years 1961, 1962 and 1963; 1961 act changed the rate payable on net direct life insurance premiums from 1.75% to 2.5%, and increased the rate on other net direct premiums from 2% to 2.75%, deleted obsolete references to taxes payable in past years, and stated that franchise tax is in addition to excise tax imposed under Sec. 12-203 of 1959 Supplement; 1972 act made 2.5% rate applicable to net direct insurance premiums received before July 1, 1973, and established 2% rate on net direct premiums received on and after that date; P.A. 73-350 deleted tax on total net direct annuity considerations, stated that franchise tax is in addition to tax imposed under chapter 208 and added provisions re tax credits for local domestic insurance companies, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 74-269 substituted “paid” for “payable” in tax credit provision, reduced 80% credit by “any refunds of taxes paid by such company and granted under said chapter (208) for such income year” and specified that credit is applicable to tax “payable with respect to total net direct premiums received during such income year”, effective May 29, 1974, and applicable to tax payable on premiums received after December 31, 1972; P.A. 80-482 made credit applicable to companies with assets not exceeding $75,000,000 rather than $50,000,000, included new 80% credit for assessments paid under Sec. 38-53b, limited credits so that tax not reduced to less than zero and limited credits to companies which are members of a holding company system to companies with assets not exceeding $150,000,000 rather than $100,000,000; P.A. 90-28 deleted reference to a tax on investment income imposed under repealed Sec. 12-203; P.A. 90-333 increased the maximum amount of assets with respect to which a company may be allowed the tax credit provided under this section from $75,000,000 to $95,000,000 and in the case of an insurance holding company system such maximum with respect to the affiliated companies is increased from $150,000,000 to $175,000,000; P.A. 93-74 increased the maximum amount of assets with respect to which an affiliated company may be allowed the tax credit provided under this section from $175,000,000 to $200,000,000, effective May 19, 1993, and applicable to taxable years commencing January 1, 1993; May Sp. Sess. P.A. 94-4 increased the maximum amount of assets with respect to which an insurance holding company may be allowed the tax credit provided under section from $200,000,000 to $250,000,000, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1994; and also deleted obsolete provisions and decreased the rate of tax on net direct premiums from 2% to 1.75%, effective January 1, 1995, and applicable to premiums due on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-303 added alternative re application to companies with total direct written premiums derived from policies issued or delivered in Connecticut on risk located in Connecticut having admitted assets minus unpaid losses and loss adjustment expenses which do not exceed $250,000,000, effective July 6, 1995, and applicable to taxable years commencing on or after January 1, 1996.



Section 12-202a - Tax on net direct subscriber charges of health care centers. Exceptions.

(a) Each health care center, as defined in section 38a-175, that is governed by sections 38a-175 to 38a-192, inclusive, shall pay a tax to the Commissioner of Revenue Services for the calendar year commencing on January 1, 1995, and annually thereafter, at the rate of one and three-quarters per cent of the total net direct subscriber charges received by such health care center during each such calendar year on any new or renewal contract or policy approved by the Insurance Commissioner under section 38a-183. Such payment shall be in addition to any other payment required under section 38a-48.

(b) Notwithstanding the provisions of subsection (a) of this section, the tax shall not apply to:

(1) Any new or renewal contract or policy entered into with the state on or after July 1, 1997, to provide health care coverage to state employees, retirees and their dependents;

(2) Any subscriber charges received from the federal government to provide coverage for Medicare patients;

(3) Any subscriber charges received under a contract or policy entered into with the state to provide health care coverage to Medicaid recipients which charges are attributable to a period on or after January 1, 1998;

(4) Any new or renewal contract or policy entered into with the state on or after April 1, 1998, to provide health care coverage to eligible beneficiaries under the HUSKY Plan, Part A, HUSKY Plan, Part B, or HUSKY Plus programs, each as defined in section 17b-290;

(5) Any new or renewal contract or policy entered into with the state on or after February 1, 2000, to provide health care coverage to retired teachers, spouses or surviving spouses covered by plans offered by the state teachers’ retirement system;

(6) Any new or renewal contract or policy entered into on or after July 1, 2001, to provide health care coverage to employees of a municipality and their dependents under a plan procured pursuant to section 5-259;

(7) Any new or renewal contract or policy entered into on or after July 1, 2001, to provide health care coverage to employees of nonprofit organizations and their dependents under a plan procured pursuant to section 5-259;

(8) Any new or renewal contract or policy entered into on or after July 1, 2003, to provide health care coverage to individuals eligible for a health coverage tax credit and their dependents under a plan procured pursuant to section 5-259;

(9) Any new or renewal contract or policy entered into on or after July 1, 2005, to provide health care coverage to employees of community action agencies and their dependents under a plan procured pursuant to section 5-259; or

(10) Any new or renewal contract or policy entered into on or after July 1, 2005, to provide health care coverage to retired members and their dependents under a plan procured pursuant to section 5-259.

(c) The provisions of this chapter pertaining to the filing of returns, declarations, installment payments, assessments and collection of taxes, penalties, administrative hearings and appeals imposed on domestic insurance companies shall apply with respect to the charge imposed under this section.

(May Sp. Sess. P.A. 94-4, S. 49, 85; P.A. 95-160, S. 64, 69; June 18 Sp. Sess. P.A. 97-11, S. 57, 65; P.A. 98-110, S. 25, 27; P.A. 00-174, S. 78, 83; P.A. 01-30, S. 3, 4; June 30 Sp. Sess. P.A. 03-6, S. 65; P.A. 04-218, S. 14; P.A. 05-238, S. 2; P.A. 10-179, S. 47; June Sp. Sess. P.A. 10-1, S. 34; P.A. 11-25, S. 1; 11-44, S. 123.)

History: May Sp. Sess. P.A. 94-4, S. 49, effective January 1, 1995, and applicable to premiums due on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; June 18 Sp. Sess. P.A. 97-11 exempted new or renewal contracts and policies with the state on or after July 1, 1997, to provide health care coverage to state employees, retirees and their dependents, and exempted subscriber charges received from the federal government for Medicare patients, effective July 1, 1997; P.A. 98-110 divided the section into Subsecs. (a) to (c), inclusive, and added new Subdivs. (3) and (4) to Subsec. (b) to exempt state contracts under Sec. 17b-28, Husky Plan contracts and state-administered general assistance, effective May 19, 1998; P.A. 00-174 added Subsec. (b)(6) re an exemption for policies entered into with the state providing coverage to retired teachers and by making technical changes for accuracy of reference, effective May 26, 2000; P.A. 01-30 added Subsec. (b)(7) and (8) to exempt contracts or policies procured under Sec. 5-259 that cover employees of municipalities or nonprofit organizations, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 added Subsec. (b)(9) re new or renewal contracts or policies entered into on or after July 1, 2003, for coverage of health coverage tax credit eligible individuals, effective August 20, 2003; P.A. 04-218 amended Subsec. (a) to specify applicability of section to centers governed by Secs. 38a-175 to 38a-192, inclusive, and to specify that the tax applies to charges approved by the Insurance Commissioner, effective June 8, 2004, and applicable to income years commencing on or after January 1, 2005; P.A. 05-238 made technical changes in Subsec. (b), amended Subsec. (b)(7) to include dependents, added Subsec. (b)(10) and (11) re employees of community action agencies and their dependents and re retired members and their dependents, effective July 1, 2005, and applicable to income years commencing on or after January 1, 2005; P.A. 10-179 amended Subsec. (b)(3) by deleting reference to Medicaid managed care program and amended Subsec. (b)(4) by deleting references to Medicaid and HUSKY Plus programs, effective July 1, 2010; June Sp. Sess. P.A. 10-1 added reference to HUSKY Plus programs in Subsec. (b)(4), effective July 1, 2010; P.A. 11-25 made technical changes in Subsec. (b)(4); P.A. 11-44 amended Subsec. (b) by deleting former Subdiv. (5) re contracts to provide health care coverage to recipients of state-administered general assistance and redesignated existing Subdivs. (6) to (11) as Subdivs. (5) to (10), effective July 1, 2011.



Section 12-202b - Tax credit for providers of HUSKY coverage.

(a) For the income year commencing January 1, 2000, there shall be allowed as a credit against the tax imposed by section 12-202a an amount as calculated pursuant to subsection (b) of this section.

(b) The amount of credit allowed shall be equal to fifty-five dollars multiplied by the sum of the number of persons provided health care coverage by the taxpayer under the HUSKY Plan, Part A, HUSKY Plan, Part B or the HUSKY Plus programs, each as defined in section 17b-290, on the first day of each month of the income year for which the credit is taken, divided by twelve.

(c) The credit allowed under this section shall not be taken into account for purposes of the installment payments due under section 12-204c but shall be taken into account in the annual return required under section 12-205.

(d) The amount of credit allowed any taxpayer under this section for any income year may not exceed the amount of tax due from such taxpayer under section 12-202a with respect to such income year.

(P.A. 00-170, S. 19, 42; June Sp. Sess. P.A. 01-6, S. 4, 85; P.A. 02-3, S. 4.)

History: P.A. 00-170 effective May 26, 2000, and applicable to income years commencing on and after January 1, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (b) to designate existing provisions as Subdiv. (1), making conforming and technical changes therein, and to add new Subdiv. (2) re formula for the tax credit for income years commencing on or after January 1, 2001, effective July 1, 2001; P.A. 02-3 amended Subsecs. (a) and (b) to discontinue the credit for income years commencing on or after January 1, 2001, effective February 28, 2002.



Section 12-202c - Supplemental payments to providers of HUSKY coverage.

(a) Any company filing the annual return required under section 12-205 for the income year commencing January 1, 2001, that, except for the amendment to section 12-202b made by section 4 of public act 02-3 providing for the repeal of the tax credit with respect to income years commencing on or after January 1, 2001, would have been entitled to take a credit under section 12-202b, shall be entitled for the fiscal year ending June 30, 2002, to a supplemental payment. The amount of the supplemental payment shall be equal to the amount of the credit the company would have received, provided such company, together with the final return, pays the full amount of the tax that is due and provides to the commissioner the computation of the amount of credit that could have been taken.

(b) For the fiscal year ending June 30, 2003, any company that received a payment under subsection (a) of this section shall be entitled to an additional supplemental payment equal to thirty-six dollars and seventy-five cents multiplied by the sum of the number of persons provided health care coverage by the taxpayer under the HUSKY Plan, Part A, HUSKY Plan, Part B or the HUSKY Plus programs, each as defined in section 17b-290, on the first day of each month, January to June, inclusive, of 2002, divided by six.

(P.A. 02-3, S. 5.)

History: P.A. 02-3 effective February 28, 2002.



Section 12-203 - Tax on receipts of interest and dividends by domestic companies.

Section 12-203 is repealed.

(1949 Rev., S. 1885; 1949, 1951, 1953, S. 1084d; 1957, P.A. 116; 1959, P.A. 139, S. 1; June, 1969, P.A. 1, S. 2; June, 1971, P.A. 5, S. 109; 1972, P.A. 285, S. 10; P.A. 90-28, S. 9.)



Section 12-204 - Assessment and collection of taxes.

(a) The commissioner shall within three years after the due date for the filing of a return or within three years after the date of receipt of such return by him, whichever period expires later, examine it and, in case any error is disclosed by such examination, shall, within thirty days after such disclosure, notify the taxpayer and the State Comptroller thereof. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax shown to be due by the examination, or shall be paid by the State Treasurer, upon order of the Comptroller, any amount shown to be due it by such examination. The failure of the taxpayer to receive any notice required by this section shall not relieve it of the obligation to pay the tax or any interest or penalties thereon. If, before the expiration of the time prescribed by this section for the examination of the return or the assessment of the tax, both the commissioner and the taxpayer consent in writing to such examination or assessment after such time, the return may be examined and the tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period agreed upon. The commissioner may also in such a case extend the period during which a claim for refund may be made by such taxpayer.

(b) To any taxes which are assessed under this section, there shall be added interest at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty or interest shall be a lien on the real estate of the taxpayer from the thirty-first day of December next preceding the due date of such tax until such tax is paid. The commissioner may, at any time after such December thirty-first, record such lien in the records of any town in which the real estate of such company is situated, but no such lien shall be enforceable against a bona fide purchaser or qualified encumbrancer of such real estate. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(1949, S. 1085d; June, 1969, P.A. 1, S. 3; P.A. 76-322, S. 22, 27; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 2, 31; P.A. 81-64, S. 2, 23; 81-411, S. 10, 42; P.A. 82-172, S. 2, 14; P.A. 88-314, S. 2, 54; P.A. 90-333, S. 1; P.A. 93-361, S. 2; P.A. 95-26, S. 1, 52.)

History: 1969 act included exceptions re date when taxes due and re payment and required examination of return within three years rather than on or before the next following December thirty-first; P.A. 76-322 increased interest on overdue taxes from three-fourths of 1% to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 increased interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981, and reduced rate to 1% thereafter; P.A. 81-64 amended the penalty provision related to taxes not paid when due to provide for a minimum penalty of $50; P.A. 81-411 provided for continuance of interest on delinquent taxes at 1.25% per month, effective July 1, 1981, and applicable to taxes payable to state which become due on or after that date; P.A. 82-172 added reference to the collection procedure under section 12-35 and description of the foreclosure procedure for the lien on real estate of the taxpayer; P.A. 88-314 provided clarification and changes related to period in which commissioner shall examine returns, penalty to be imposed in the event of a deficiency assessment, agreement between the commissioner and taxpayer as to an extension of time for examination of return or assessment of deficiency and the addition of interest to deficiency assessments including rate thereof and period applied, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 90-333 amended Subsec. (b) by increasing the rate of interest to be added from 1.25% to 1.66% per month; P.A. 93-361 made technical changes in Subsec. (a); P.A. 95-26 amended Subsec. (b) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.

Cited. 16 CS 134.



Section 12-204a and 12-204b - Declaration of estimated tax. Installment payments.

Sections 12-204a and 12-204b are repealed, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996.

(June, 1969, P.A. 1, S. 4, 5; 1972, P.A. 285, S. 13; P.A. 89-16, S. 9, 10, 31; P.A. 95-327, S. 9, 10.)



Section 12-204c - Installment payments. Interest on unpaid installments.

(a) Except as otherwise provided in this section, in the case of any underpayment of estimated tax by a company, there shall be added to the tax under this chapter for the calendar year an amount determined by applying (1) interest at the rate of one per cent per month or portion thereof, (2) to the amount of the underpayment, (3) for the period of the underpayment.

(b) For purposes of subsection (a) of this section, the amount of the underpayment shall be the excess of the required installment, over the amount, if any, of the installment paid on or before the due date for the installment. For purposes of subsection (a) of this section, the period of the underpayment shall run from the due date for the installment to whichever of the following dates is the earlier; the first day of the third month following the close of the calendar year, or, with respect to any portion of the underpayment, the date on which such portion is paid. For purposes of this subsection, a payment of estimated tax shall be credited against unpaid required installments in the order in which such installments are required to be paid.

(c) For purposes of this section, there shall be four required installments for each calendar year. The due date for the first required installment is the fifteenth day of the third month of the calendar year. The due date for the second required installment is the fifteenth day of the sixth month of the calendar year. The due date for the third required installment is the fifteenth day of the ninth month of the calendar year. The due date for the fourth required installment is the fifteenth day of the twelfth month of the calendar year.

(d) (1) The amount of the first required installment shall be thirty per cent of the required annual payment, as defined in subdivision (2) of this subsection. The amount of the second required installment shall be thirty per cent of the required annual payment, as defined in subdivision (2) of this subsection. The amount of the third required installment shall be twenty per cent of the required annual payment, as defined in subdivision (2) of this subsection. The amount of the fourth required installment shall be twenty per cent of the required annual payment, as defined in subdivision (2) of this subsection.

(2) The required annual payment means the lesser of: (A) Ninety per cent of the tax shown on the return for the calendar year or, if no return is filed, ninety per cent of the tax for such year, or (B) one hundred per cent of the tax shown on the return for the preceding calendar year. Subparagraph (B) of this subdivision shall not apply if the company did not file a return for such preceding calendar year showing a liability for tax.

(e) No addition to tax shall be imposed under subsection (a) of this section for any calendar year if the tax shown on the return for such calendar year or, if no return is filed, the tax for such calendar year, is less than one thousand dollars.

(f) The application of this section to calendar years of less than twelve months shall be in accordance with regulations adopted by the commissioner.

(g) At the election of the company, an installment of the estimated tax may be paid prior to the date prescribed for its payment.

(h) Payment of the estimated premium tax, or any installment thereof, shall be considered payment on account of the premium tax imposed under this chapter for the income year.

(June, 1969, P.A. 1, S. 6; P.A. 76-322, S. 23, 27; P.A. 80-307, S. 3, 31; P.A. 81-411, S. 11, 42; P.A. 89-16, S. 11, 31; P.A. 90-333, S. 2; P.A. 95-26, S. 2, 52; 95-327, S. 5, 10; P.A. 96-139, S. 4, 13.)

History: P.A. 76-322 increased interest rate on unpaid installment from three-fourths of 1% to 1%; P.A. 80-307 increased interest rate to 1.25% for taxes due between July 1, 1980, and June 30, 1981, and reduced rate to 1% thereafter; P.A. 81-411 continued interest on delinquent taxes at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 89-16 added minimum installment requirements as a percentage of estimated tax and the accuracy requirement related to the estimated tax, and added Subsec. (b) imposing a penalty when the estimated tax is less than the required percentage of actual tax determined as due, effective March 23, 1989, and applicable to income years commencing on or after January 1, 1989; P.A. 90-333 amended Subsec. (a) by increasing the rate of interest to be paid on the part of the installment not paid as required from 1.25% to 1.66% per month; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-327 deleted Subsecs. (a) and (b) and added new Subsecs. (a) to (h) re timing and amounts of installment payments, interest on underpaid installments and provisions re application of section, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996; P.A. 96-139 amended Subsec. (d) to make technical relettering correction in Subdiv. (1) re reference to Subdiv. (2) of this subsection and amended Subdiv. (2) to change 100% to 90% and make technical changes, effective May 29, 1996.



Section 12-204d - Payment and disposition of installments.

The amount of every installment of estimated tax, or payment on account thereof, shall be paid to the commissioner in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services of the state of Connecticut. All funds received by the commissioner under the provisions of sections 12-204, 12-204c to 12-204g, inclusive, 12-212 and 12-212a shall be recorded with the Comptroller and shall be deposited daily with the State Treasurer. The commissioner shall issue his receipt to any domestic insurance company or other person for any payment made under the provisions of said sections, upon request.

(June, 1969, P.A. 1, S. 7; P.A. 77-614, S. 139, 610; P.A. 90-28, S. 7; 90-196, S. 2, 5; P.A. 95-327, S. 6, 10.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 90-28 deleted reference to repealed Sec. 12-203; P.A. 90-196 added Sec. 12-212 to the list of sections with respect to which provisions of this section apply, thus making such provisions applicable in the case of foreign companies as well as domestic companies, effective June 6, 1990, and applicable to income years commencing on or after January 1, 1990; P.A. 95-327 changed reference to Sec. 12-204a to Sec. 12-204c, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996.



Section 12-204e - Liability of fiduciary conducting or liquidating business.

Any fiduciary who conducts or is liquidating the business or is selling the assets of any domestic insurance company or of a corporation organized under sections 38a-199 to 38a-209, inclusive, or 38a-214 to 38a-225, inclusive, shall be subject to the provisions of section 12-204c, in the same manner and to the same extent as if the business were being conducted or liquidated or assets sold by agents or officers of such company. Payments on account of estimated taxes or charges shall be made by the fiduciary for both that part of the calendar year during which the company exercised its franchise and for that part of the calendar year in which the fiduciary himself was acting.

(June, 1969, P.A. 1, S. 8; P.A. 95-327, S. 7, 10.)

History: P.A. 95-327 replaced the reference to the filing of declarations and the payment of taxes and charges imposed by this chapter with reference to the “provisions of section 12-204c” and made technical changes, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996.



Section 12-204f - Overpayment of estimated and final taxes.

(a) If any domestic insurance company has paid as an installment of estimated tax an amount in excess of the amount determined to be the correct amount of such installment, such amount shall be credited against any unpaid installment or against the tax. If the amount already paid, whether or not on the basis of installments, exceeds the amount determined to be the correct amount of the tax, such company shall be paid by the State Treasurer, upon order of the Comptroller, the amount of such overpayment.

(b) If any domestic insurance company has filed its tax return under this chapter for the calendar year on or before the due date of such return or, if an extension of time to file has been requested and granted, on or before the extended due date of such return, any overpayment reported on such return, if the company has elected to credit such overpayment against the company’s estimated tax for the succeeding calendar year, shall be treated as if paid on the due date of the first required installment of estimated tax for such succeeding calendar year. Such overpayment shall be credited against the otherwise unpaid required installments in the order in which such installments are required to be paid under section 12-204c.

(June, 1969, P.A. 1, S. 9; P.A. 95-327, S. 8, 10; P.A. 13-232, S. 16.)

History: P.A. 95-327 added authority for commissioner to prescribe regulations re crediting overpayment against estimated tax, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996; P.A. 13-232 designated existing provisions as Subsec. (a) and amended same to delete regulations authority and added Subsec. (b) re treatment of overpayments on tax returns, effective July 1, 2013, and applicable to estimated tax payments for calendar years commencing on and after January 1, 2014.



Section 12-204g - Regulations.

The Commissioner of Revenue Services may prescribe regulations and make rulings, not inconsistent with law, to carry into effect the provisions of sections 12-204, 12-204c to 12-204g, inclusive, 12-212, and 12-212a, which regulations or rulings, when reasonably designed to carry out the intent and purpose of said sections, shall be prima facie evidence of its proper interpretation. The commissioner shall, from time to time, publish for distribution all regulations prescribed hereunder, including any of such rulings which appear to him to be of general interest.

(June, 1969, P.A. 1, S. 11; P.A. 77-614, S. 139, 610; P.A. 90-28, S. 8; 90-196, S. 3, 5.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 90-28 deleted reference to repealed Sec. 12-203; P.A. 90-196 added Sec. 12-212 to the list of sections with respect to which provisions of this section apply, thus making such provisions applicable in the case of foreign companies as well as domestic companies, effective June 6, 1990, and applicable to income years commencing on or after January 1, 1990; (Revisor’s note: In 1997 references to Secs. 12-201a, 12-204a and (by inference) 12-204b were deleted editorially by the Revisors and replaced by reference to Sec. 12-204c, since those sections were repealed by P.A. 95-327).



Section 12-205 - Annual return. Extensions.

Each domestic insurance company doing business in this state shall, on or before the first day of March, annually, render to the Commissioner of Revenue Services an annual return, on forms prescribed or furnished by the commissioner and signed by one of the principal officers of such company, stating specifically the name of the company and the location of its principal office, the names and locations of any subsidiary domestic insurance companies or insurance holding companies, the interest, dividends, premiums and other items of gross income received by such company and by each of the departments of such company during the next preceding calendar year, the deductions from such items of gross income as specified in this chapter and such other information as the commissioner may require for the purpose of making any computations required by this chapter and for the enforcement of this chapter. The amount of tax reported to be due on such return shall be due and payable on or before said first day of March. Payments shall be made in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services. The commissioner may, for good cause shown, extend the time for making the return and paying the tax, if a written request is filed with the commissioner together with a tentative return which must be accompanied by a payment of the tax reported to be due thereon on or before said first day of March. Any company to which an extension is granted shall pay, in addition to the tax, interest at the rate of one per cent per month or fraction thereof from the date on which the tax would have been due without the extension until the date of payment.

(1949 Rev., S. 1886; P.A. 77-614, S. 139, 610; P.A. 85-381, S. 1; P.A. 93-361, S. 3; P.A. 97-243, S. 8, 67; P.A. 98-244, S. 4, 35.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 85-381 made technical changes in language, deleted provision imposing $1,000 fine for failure to make return in timely fashion, and added provision re the date such tax is due and specifying the manner of payment; P.A. 93-361 authorized commissioner to extend the time for making return and imposed interest penalty; P.A. 97-243 reduced rate of interest from 1.66% to 1%, effective June 24, 1997, and applicable to taxes due and owing on or after July 1, 1995; P.A. 98-244 eliminated notarization requirement, effective June 8, 1998, and applicable to calendar years commencing on or after January 1, 1998.



Section 12-206 - Penalties for late filing and wilful submission of fraudulent return or document.

(a) If any company fails to pay the amount of tax reported to be due on its return within the time specified under the provisions of this chapter, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any company has not made its return within three months after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(d) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-204g to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. As used in this subsection, “person” includes any officer or employee of a corporation, or a member or employee of a partnership under a duty to pay such tax, to make such return, keep such records or supply such information. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed.

(e) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (d) and (e) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(f) (1) Any company subject to any tax or charge under this chapter, believing that it has overpaid any tax, other than any estimated tax paid pursuant to section 12-204c, due under the provisions of this chapter may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made, stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. Not later than ninety days following receipt of such claim for refund, the commissioner shall determine whether such claim is valid and, if so determined, said commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to the taxpayer. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance in whole or in part of the claim to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the company has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the company may file with the commissioner a written protest against the proposed disallowance in which it sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the company has so requested, may grant or deny the company or its authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the company, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the company.

(4) The action of the commissioner on the company’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the company unless within such period the company seeks judicial review of the commissioner’s determination pursuant to subsection (b) of section 12-208.

(1949 Rev., S. 1887; P.A. 76-322, S. 24, 27; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 4, 31; P.A. 81-64, S. 3, 23; 81-411, S. 12, 42; P.A. 88-314, S. 3, 54; P.A. 93-361, S. 4; May Sp. Sess. P.A. 94-4, S. 53, 85; P.A. 95-26, S. 3, 52; 95-160, S. 64, 69; P.A. 97-203, S. 1, 20; 97-243, S. 51, 67; P.A. 13-258, S. 42.)

History: P.A. 76-322 increased interest rate from three-fourths of 1% to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 increased interest rate to 1.25% for taxes due between July 1, 1980, and June 30, 1981, and reduced rate to 1% thereafter; P.A. 81-64 amended penalty provision related to taxes not paid when due to provide for a minimum penalty of $50 and added the waiver of penalty provision applicable to other state taxes; P.A. 81-411 continued interest on delinquent taxes at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 88-314 deleted the entire section concerning fraudulent returns and substituted provisions re penalty and interest to be imposed if tax is not paid within the time specified, procedure when company has not made its return within three months after time specified and penalty in the event of wilful submission of fraudulent return or document, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 93-361 added Subsec. (f) providing for claims for refund of taxes upon overpayment; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.66% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date (Revisor’s note: A reference in Subsec. (f) to Sec. 12-204b, repealed by P.A. 95-327, was deleted editorially by the Revisors); P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-203 amended Subsec. (d) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 97-243 amended Subsec. (f) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, to establish the time for filing a claim and to provide that failure to file within the time prescribed constitutes a waiver of any demand against the state on account of overpayment, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 13-258 amended Subsec. (e) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-207 - Oaths and subpoenas.

The commissioner and any agent of the commissioner duly authorized to conduct any inquiry, investigation or hearing hereunder shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent, or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court of the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(1949 Rev., S. 1888; 1969, P.A. 297; P.A. 78-280, S. 2. 127.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 78-280 substituted “judicial district” for “county”.



Section 12-208 - Application for administrative hearing and appeal therefrom to Superior Court.

(a) Any company subject to any tax or charge under this chapter that is aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty, interest or charge provided for by this chapter may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to it, for a hearing and a correction of the amount of such tax, penalty, interest or charge, so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax, penalty, interest or charge should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any such person has been due, order a hearing on his own initiative and require such person or any other individual whom he believes to be in possession of relevant information concerning such person to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(b) Any company subject to any tax or charge under this chapter that is aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services made under this chapter may, within one month after service of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which appeal shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety, to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by the court. Said court may grant such relief as may be equitable and, if such tax or charge has been paid prior to the granting of such relief, may order the State Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to such aggrieved person. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 1890; 1949, S. 1087d; 1971, P.A. 870, S. 21; P.A. 76-436, S. 310, 681; P.A. 77-614, S. 139, 163, 610; P.A. 78-280, S. 5, 127; P.A. 80-347; 80-482, S. 16, 348; P.A. 82-259, S. 1, 7; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 5, 17; P.A. 90-98, S. 1, 2; P.A. 91-236, S. 1, 25; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 4, 52; 95-220, S. 4–6; P.A. 97-243, S. 9, 67; P.A 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending on that date retain jurisdiction unless cases deemed transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, placed insurance commissioner within department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; P.A. 80-347 and 80-482 deleted requirement that citation be sent to insurance commissioner; P.A. 82-259 amended section so as to specifically provide for application for administrative hearing concerning any tax, penalty, interest or charge by any insurance company, hospital service corporation, medical service corporation or entity maintaining an employee welfare benefit plan; amended the procedure for appeal from decisions of the commissioner to the superior court so as to be in conformity with provisions concerning administrative hearings; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 amended Subsec. (b) to increase the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-236 amended Subsec. (a) to provide for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 amended Subsec. (b) to lower interest rate from 9% per annum to two-thirds of 1% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-243 clarified that all companies subject to tax or charge are able to appeal an adverse administrative decision to the Superior Court and make a technical change, effective June 24, 1997; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (b), effective June 29, 1999.

Taxes paid under protest can be recovered only where statute so provides. 16 CS 134. Cited. 31 CS 134.



Section 12-209 - Tax to be in lieu of certain other taxes.

The taxes imposed by this chapter and chapter 208 shall be in lieu of all other taxes upon the intangible assets of any domestic insurance company, or the income therefrom, and shall be in lieu of all other taxes upon the franchises of domestic companies taxable hereunder; but such companies shall be taxable upon all real and tangible personal property not specifically exempt by law.

(1949 Rev., S. 1891; P.A. 73-350, S. 3, 27.)

History: P.A. 73-350 included reference to taxes under chapter 208, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973.



Section 12-210 - Tax on net direct premiums of nonresident and foreign companies.

(a) Each newly licensed insurance company incorporated by or organized under the laws of any other state or foreign government shall pay to the Commissioner of Revenue Services, within forty-five days of the effective date of such company’s initial license to transact business in this state, a tax on the net direct premiums received by such company in the next five preceding calendar years from policies written on property or risks located or resident in this state, except ocean marine insurance, at the rate in effect for each such calendar year.

(b) Each insurance company incorporated by or organized under the laws of any other state or foreign government and doing business in this state shall, annually, on and after January 1, 1995, pay to said Commissioner of Revenue Services, in addition to any other taxes imposed on such company or its agents, a tax of one and three-quarters per cent of all net direct premiums received by such company in the calendar year next preceding from policies written on property or risks located or resident in this state, excluding premiums for ocean marine insurance, and, upon ceasing to transact new business in this state, shall continue to pay a tax upon the renewal premiums derived from its business remaining in force in this state at the rate which was applicable when such company ceased to transact new business in this state.

(1949 Rev., S. 1892; 1967, P.A. 486, S. 1; 1972, P.A. 285, S. 11; P.A. 73-350, S. 4, 27; P.A. 76-196, S. 1, 2; P.A. 77-614, S. 163, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-320, S. 2; May Sp. Sess. P.A. 94-4, S. 6, 85; P.A. 95-160, S. 64, 69.)

History: 1967 act required payment of tax on renewal premiums derived from business remaining in force in state if company ceases to transact new business; 1972 act deleted provision taxing total net direct life insurance premiums at rate of 1.75%, leaving 2% rate applicable to all net direct premiums; P.A. 73-350 deleted reference to net direct annuity considerations, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 76-196 made former provisions Subsec. (b) and inserted new Subsec. (a) re taxes due from insurance companies newly licensed in state but incorporated or organized under laws of another state or foreign country; P.A. 77-614 and P.A. 78-303 placed insurance commissioner within department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 79-320 substituted commissioner of revenue services for insurance commissioner and deleted reference to abolished department of business regulation; May Sp. Sess. P.A. 94-4 in Subsec. (b) decreased the rate of tax on net direct premiums from 2% to 1.75%, effective January 1, 1995, and applicable to premiums due on or after said date; P.A. 95-160 revised effective date of May Sp. Ses. P.A. 94-4 but without affecting this section.

Cited. 16 CS 133.



Section 12-210a - Deduction by nonresident companies of benefit payments from group health insurance premiums.

In determining the tax payable under section 12-210 with respect to the calendar year 1976, and each subsequent year, every life insurance company incorporated by or organized under the law of any other state may deduct from the gross amount of premiums received on group policies or contracts providing health insurance benefits the entire amount of benefit payments made under such policies or contracts to residents of this state in such year, provided the state of incorporation of such life insurance company provides a similar deduction to all life insurance companies doing such business whether or not incorporated in said state.

(P.A. 76-346, S. 2, 3.)

History: P.A. 76-346 effective July 1, 1976, and applicable to calendar years commencing on or after January 1, 1976.



Section 12-211 - Reciprocity.

(a) When by the laws of any other state or foreign country any premium or income or other taxes or any fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions are imposed upon Connecticut insurance companies doing business in such other state or foreign country, or upon the authorized agents thereof, which are in excess of such taxes, fees, fines, penalties, licenses, deposit requirements or other obligations, prohibitions or restrictions directly imposed upon insurance companies, or upon the authorized agents thereof, of such other state or foreign country doing business in Connecticut, as long as such laws continue in force the same obligations, prohibitions and restrictions of whatever kind, computed by the Commissioner of Revenue Services on an aggregate state-wide or foreign-country-wide basis, shall be imposed upon insurance companies and authorized agents thereof of such other state or foreign country doing business in Connecticut.

(b) Any tax obligation imposed by any city, county or other political subdivision of a state or foreign country on Connecticut insurance companies shall be deemed to be imposed by such state or foreign country within the meaning of this section. For the purposes of this section, the domicile of a foreign insurer shall be that state designated by the insurer in writing filed with said commissioner at the time of admission to this state or within six months after July 1, 1973, whichever date is later, and may be any one of the following states: (1) That in which the insurer was first authorized to engage in the insurance business; (2) that in which the principal place of business of such insurer in the United States is located; (3) that in which the largest deposit of trusteed assets of the insurer for the protection of its policyholders and creditors in the United States is held. Any designation so made hereunder shall be irrevocable and, if the insurer makes no such designation at or within the time provided herein, its domicile shall irrevocably be deemed to be that state in which the insurer was first authorized to engage in the insurance business in the United States. The domicile of an insurer formed under the laws of Canada or a province thereof shall be deemed to be that province in which its head office is situated.

(c) The provisions of this section shall not apply to ad valorem taxes on real or personal property, personal income taxes, fees for agents’ licenses, special purpose assessments imposed in connection with particular kinds of insurance including, but not limited to, workers’ compensation assessments and Insurance Guaranty Association Fund assessments, or to premium taxes on special health care plans as defined in section 38a-564, except in the case where another state or foreign country imposes upon Connecticut domiciled insurers retaliatory charges for such taxes, fees or assessments.

(1949 Rev., S. 1893; 1959, P.A. 514, S. 1; 1961, P.A. 10, S. 1; 1963, P.A. 467; February, 1965, P.A. 196, S. 3; P.A. 77-614, S. 163, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-320, S. 3; P.A. 87-557, S. 1, 2; P.A. 90-134, S. 15, 28; P.A. 05-100, S. 1; P.A. 06-196, S. 88.)

History: 1959 act made computation on an aggregate state-wide or foreign-country-wide basis mandatory rather than discretionary and specifically applied the tax to the authorized agent of an insurance company; 1961 act made the domicile of an insurance company organized in a country without supervision and regulation similar to that in the United States the state of entry; 1963 act deleted latter provision and added new provision for determining domicile of a foreign insurer; 1965 act included authorized agents of companies for other states or countries in provision re equalization of requirements for doing business, substituted “largest” for “larger” in Subdiv. (3) and exempted fees for agents’ licenses from provisions of section; P.A. 77-614 and P.A. 78-303 placed insurance commissioner within the department of business regulation and made insurance department a division within the department of business regulation, effective January 1, 1979; P.A. 79-320 substituted commissioner of revenue services for insurance commissioner and deleted reference to abolished department of business regulation; P.A. 87-557 added the provision that reciprocity as provided in this section shall not be applicable to special purpose assessments imposed in connection with particular kinds of insurance, including but not limited to workers’ compensation assessments and insurance guaranty association fund assessments; P.A. 90-134 exempted premium taxes on special health care plans from provisions of section; P.A. 05-100 divided section into Subsecs. (a) to (c) and amended Subsec. (c) to provide an exception to exemptions listed for imposition of retaliatory charges; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.

Recovery of tax paid under rule adopted in another state and later reversed. 79 C. 154. Rhode Island company doing business here is not entitled to deduct from gross premium income subject to tax, reinsurance premiums paid to a Connecticut company, which is not required to pay a tax to state on such premiums. 112 C. 472.

Annotation to present section:

1987 amendment clarified original intent; retaliatory tax not applicable for special purpose assessments discussed. 233 C. 243.



Section 12-211a - Limit on credits under this chapter. Exceptions.

(a)(1) Notwithstanding any provision of the general statutes, and except as otherwise provided in subdivision (5) of this subsection or in subsection (b) of this section, the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter for any calendar year shall not exceed seventy per cent of the amount of tax due from such taxpayer under this chapter with respect to such calendar year of the taxpayer prior to the application of such credit or credits.

(2) For the calendar year commencing January 1, 2011, “type one tax credits” means tax credits allowable under section 12-217jj, 12-217kk or 12-217ll; “type two tax credits” means tax credits allowable under section 38a-88a; “type three tax credits” means tax credits that are not type one tax credits or type two tax credits; “thirty per cent threshold” means thirty per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credit; “fifty-five per cent threshold” means fifty-five per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credits; and “seventy per cent threshold” means seventy per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credits.

(3) For the calendar year commencing January 1, 2012, “type one tax credits” means the tax credit allowable under section 12-217ll; “type two tax credits” means tax credits allowable under section 38a-88a; “type three tax credits” means tax credits that are not type one tax credits or type two tax credits; “thirty per cent threshold” means thirty per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credit; “fifty-five per cent threshold” means fifty-five per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credits; and “seventy per cent threshold” means seventy per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credits.

(4) For the calendar years commencing January 1, 2013, and January 1, 2014, “type one tax credits” means the tax credit allowable under sections 12-217jj, 12-217kk and 12-217ll; “type two tax credits” means tax credits allowable under section 38a-88a; “type three tax credits” means tax credits that are not type one tax credits or type two tax credits; “thirty per cent threshold” means thirty per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credit; “fifty-five per cent threshold” means fifty-five per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credits; and “seventy per cent threshold” means seventy per cent of the amount of tax due from a taxpayer under this chapter prior to the application of tax credits.

(5) For calendar years commencing on or after January 1, 2011, and prior to January 1, 2015, and subject to the provisions of subdivisions (2), (3) and (4) of this subsection, the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter shall not exceed:

(A) If the tax credit or credits being claimed by a taxpayer are type three tax credits only, thirty per cent of the amount of tax due from such taxpayer under this chapter with respect to said calendar years of the taxpayer prior to the application of such credit or credits.

(B) If the tax credit or credits being claimed by a taxpayer are type one tax credits and type three tax credits, but not type two tax credits, fifty-five per cent of the amount of tax due from such taxpayer under this chapter with respect to said calendar years of the taxpayer prior to the application of such credit or credits, provided (i) type three tax credits shall be claimed before type one tax credits are claimed, (ii) the type three tax credits being claimed may not exceed the thirty per cent threshold, and (iii) the sum of the type one tax credits and the type three tax credits being claimed may not exceed the fifty-five per cent threshold.

(C) If the tax credit or credits being claimed by a taxpayer are type two tax credits and type three tax credits, but not type one tax credits, seventy per cent of the amount of tax due from such taxpayer under this chapter with respect to said calendar years of the taxpayer prior to the application of such credit or credits, provided (i) type three tax credits shall be claimed before type two tax credits are claimed, (ii) the type three tax credits being claimed may not exceed the thirty per cent threshold, and (iii) the sum of the type two tax credits and the type three tax credits being claimed may not exceed the seventy per cent threshold.

(D) If the tax credit or credits being claimed by a taxpayer are type one tax credits, type two tax credits and type three tax credits, seventy per cent of the amount of tax due from such taxpayer under this chapter with respect to said calendar years of the taxpayer prior to the application of such credits, provided (i) type three tax credits shall be claimed before type one tax credits or type two tax credits are claimed, and the type one tax credits shall be claimed before the type two tax credits are claimed, (ii) the type three tax credits being claimed may not exceed the thirty per cent threshold, (iii) the sum of the type one tax credits and the type three tax credits being claimed may not exceed the fifty-five per cent threshold, and (iv) the sum of the type one tax credits, the type two tax credits and the type three tax credits being claimed may not exceed the seventy per cent threshold.

(E) If the tax credit or credits being claimed by a taxpayer are type one tax credits and type two tax credits only, but not type three tax credits, seventy per cent of the amount of tax due from such taxpayer under this chapter with respect to said calendar years of the taxpayer prior to the application of such credits, provided (i) the type one tax credits shall be claimed before type two tax credits are claimed, (ii) the type one tax credits being claimed may not exceed the fifty-five per cent threshold, and (iii) the sum of the type one tax credits and the type two tax credits being claimed may not exceed the seventy per cent threshold.

(b) (1) For a calendar year commencing on or after January 1, 2011, and prior to January 1, 2013, the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter for such calendar year may exceed the amount specified in subsection (a) of this section only by the amount computed under subparagraph (A) of subdivision (2) of this subsection, provided in no event may the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter for such calendar year exceed one hundred per cent of the amount of tax due from such taxpayer under this chapter with respect to such calendar year of the taxpayer prior to the application of such credit or credits.

(2) (A) The taxpayer’s average monthly net employee gain for a calendar year shall be multiplied by six thousand dollars.

(B) The taxpayer’s average monthly net employee gain for a calendar year shall be computed as follows: For each month in the calendar year, the taxpayer shall subtract from the number of its employees in this state on the last day of such month the number of its employees in this state on the first day of the calendar year. The taxpayer shall total the differences for the twelve months in the calendar year, and such total, when divided by twelve, shall be the taxpayer’s average monthly net employee gain for the calendar year. For purposes of this computation, only employees who are required to work at least thirty-five hours per week and only employees who were not employed in this state by a related person, as defined in section 12-217ii, within the twelve months prior to the first day of the calendar year may be taken into account in computing the number of employees.

(C) If the taxpayer’s average monthly net employee gain is zero or less than zero, the taxpayer may not exceed the amount specified in subsection (a) of this section.

(June 30 Sp. Sess. P.A. 03-1, S. 86; P.A. 11-6, S. 75; 11-61, S. 48; Oct. Sp. Sess. P.A. 11-1, S. 54; Dec. Sp. Sess. P.A. 12-1, S. 42; P.A. 13-184, S. 72.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003; P.A. 11-6 designated existing provisions as Subsec. (a)(1) and amended same to change “income year” to “calendar year”, added Subsec. (a)(2) re two-year 30% cap on credits and added Subsec. (b) re allowable credit for average monthly net employee gain, effective May 4, 2011, and applicable to calendar years commencing on or after January 1, 2011; P.A. 11-61 amended Subsec. (a) by adding new Subdiv. (2) re definitions, re designating existing Subdiv. (2) re tax credit limit as Subdiv. (3)(A) and adding Subdiv. (3)(B) to (E) re amount of allowable tax credits, and amended Subsec. (b)(2)(C) by replacing reference to 30% limit with reference to amount specified in Subsec. (a), effective June 21, 2011, and applicable to calendar years commencing on or after January 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a)(2) by adding Secs. 12-217jj and 12-217kk as type one tax credits, effective October 27, 2011; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a) to replace “For purposes of this subsection” with “For the calendar year ending December 31, 2011” in Subdiv. (2), add new Subdiv. (3) re definitions applicable for the calendar year ending December 31, 2012, redesignate existing Subdiv. (3) as Subdiv. (4) and add “and subject to the provisions of subdivisions (2) and (3) of this subsection” therein, and make a technical change, effective December 21, 2012; P.A. 13-184 amended Subsec. (a) to add new Subdiv. (4) re limits for calendar years 2013 and 2014, redesignate existing Subdiv. (4) as Subdiv. (5), and make technical changes, effective June 18, 2013, and applicable to calendar years commencing on or after January 1, 2013.



Section 12-211b - Order of credits claimed.

(a) Whenever a company subject to tax under the provisions of this chapter is eligible to claim more than one tax credit, the credits shall be claimed for the calendar year in the following order:

(1) Any credit that may be carried backward to a preceding calendar year or years shall first be claimed (A) with any credit carry-back that will expire first being claimed prior to any credit carry-back that will expire later or will not expire at all, and (B) if the credit carry-backs will expire at the same time, in the order in which the company may receive the maximum benefit;

(2) Any credit that may not be carried backward to a preceding calendar year or years and that may not be carried forward to a succeeding calendar year or years shall next be claimed, in the order in which the company may receive the maximum benefit; and

(3) Any credit that may be carried forward to a succeeding calendar year or years shall next be claimed (A) with any credit carry-forward that will expire first being claimed prior to any credit carry-forward that will expire later or will not expire at all, and (B) if the credit carry-forwards will expire at the same time, in the order in which the company may receive the maximum benefit.

(b) In no event shall any credit be claimed more than once.

(P.A. 13-232, S. 7.)

History: P.A. 13-232 effective June 25, 2013, and applicable to calendar years commencing on and after January 1, 2013.



Section 12-211c - (Note: This section is effective July 1, 2015.) Transfer of credit to affiliate.

An insurance company or health care center, as defined in section 38a-175, may transfer any credit allowed against the tax imposed by this chapter to an affiliate, as defined in section 38a-1, of the insurance company or health care center. Such credit may be taken by any such affiliate only against the affiliate’s tax liability imposed under this chapter. The Commissioner of Revenue Services shall not allow any credit to an affiliate against such tax liability unless the insurance company or health care center and affiliate have filed such information as may be required on forms provided by the commissioner with respect to any such transfer on or before the due date of the tax return on which such credit would have been taken by the insurance company or health care center if no transfer had been made by such insurance company or health care center.

(P.A. 13-232, S. 17.)

History: P.A. 13-232 effective July 1, 2015, and applicable to calendar years commencing on and after January 1, 2015.



Section 12-212 - Provisions of the tax on domestic companies pertaining to filing returns, collection of taxes and penalties made applicable to foreign companies.

The provisions of this chapter pertaining to the filing of returns or declarations, the assessment and collection of taxes, and the imposition of interest and penalties on domestic insurance companies shall apply with respect to the taxes imposed under sections 12-210 and 12-211 on insurance companies incorporated by or organized under the laws of any other state or foreign government and doing business in this state or, having ceased to transact new business in this state, deriving business from renewal premiums remaining in force in this state.

(1949 Rev., S. 1894; February, 1965, P.A. 441, S. 1; 1967, P.A. 486, S. 2; P.A. 76-322, S. 25, 27; 76-346, S. 1, 3; P.A. 77-614, S. 163, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-320, S. 4; P.A. 80-307, S. 5, 31; P.A. 81-64, S. 4, 23; 81-411, S. 13, 42; P.A. 82-172, S. 3, 14; P.A. 89-16, S. 12, 31; P.A. 90-196, S. 4, 5; P.A. 90-333, S. 3.)

History: 1965 act divided section into Subsecs., excepted companies governed by Sec. 12-211 from provisions of section, required remission of full amount of tax with submission of return, deleted provision concerning insurance commissioner’s determination of tax and payment of tax by April first, included provision re penalty and interest on overdue taxes and deleted previous provision for $1,000 fine; 1967 act included under provisions companies ceasing to transact new business but deriving business from renewal premiums; P.A. 76-322 increased interest rate from three-fourths of 1% to 1%; P.A. 76-346 substituted “an amount equal, together with all prior payments on account ..., to the full amount due”, in payment provision of Subsec. (a), inserted new Subsec. (b) re estimated tax returns and relettered former Subsec. (b) as Subsec. (c); P.A. 77-614 and P.A. 78-303 placed insurance commissioner within department of business regulation and made insurance department a division of the department of business regulation, effective January 1, 1979; P.A. 79-320 substituted commissioner of revenue services for insurance commissioner and deleted reference to abolished department of business regulation and in Subsec. (b) deleted reference to payment due on December 15, 1976; P.A. 80-307 increased interest rate in Subsec. (c) to 1.25% for taxes due between July 1, 1980, and June 30, 1981, and reduced them to 1% thereafter; P.A. 81-64 in Subsec. (c) amended the penalty provision related to taxes not paid when due to provide for a minimum penalty of $50 and added the waiver of penalty provision applicable to other state taxes; P.A. 81-411 continued the interest on delinquent taxes under Subsec. (c) at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 82-172 amended Subsec. (c) by adding provisions re collection of tax, penalty or interest under Sec. 12-35, creation of a lien against real estate of taxpayer and discharge thereof and the foreclosure procedure related to such lien; P.A. 89-16 amended Subsec. (b) to require payments of estimated tax in the third and ninth months of each calendar year, in addition to such payments already required in the sixth and twelfth months of each calendar year, and inserted provisions related to the minimum amount of each such payment, effective March 23, 1989, and applicable to income years commencing on or after January 1, 1989; P.A. 90-196 deleted the entire section and inserted in lieu thereof the statement that provisions of this chapter applicable to domestic companies for purposes of filing returns, collection of taxes and imposition of penalties shall also apply with respect to taxes imposed on companies incorporated in any other state or foreign government, effective June 5, 1990, and applicable to income years commencing on or after January 1, 1990; P.A. 90-333 amended Subsec. (c) by increasing the rate of interest to be added from 1.25% to 1.66% per month, but had no effect, those provisions having been deleted by P.A. 90-196.



Section 12-212a - Annual state charge applicable to hospital and medical service corporations. Such corporations not subject to tax under this chapter.

All corporations organized under sections 38a-199 to 38a-209, inclusive, and 38a-214 to 38a-225, inclusive, shall pay to the Commissioner of Revenue Services on or before March first, annually, a charge at the rate of two per cent of the total net direct subscriber charges, excluding those net direct subscriber charges received after July 1, 1990, and before January 1, 1995, from employers for any special health care plan, as defined in section 38a-564, received by such corporation during the next preceding calendar year, which shall be in addition to any other payment required under section 38a-48. The charge required under this section and any other payment required under said section 38a-48 shall be in compensation for the costs and expenses of regulation by the Insurance Department and all other governmental services. The provisions of this chapter pertaining to the filing of returns, declarations, assessment and collection of taxes, and penalties imposed on domestic insurance companies shall apply with respect to the charge imposed under this section, provided corporations subject to the charge imposed under this section shall not be subject to any tax imposed under this chapter.

(June, 1969, P.A. 1, S. 10; June, 1971, P.A. 5, S. 110; P.A. 77-614, S. 139, 163, 610; P.A. 80-482, S. 17, 345, 348; P.A. 82-259, S. 2, 7; P.A. 90-134, S. 16, 28.)

History: 1971 act made provisions generally applicable by deleting references to specific years; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, placed insurance commissioner within department of business regulation and made insurance department a division within said department, effective January 1, 1979; P.A. 80-482 substituted Sec. 38-53b for Sec. 38-51 and reinstated insurance division as independent department, deleting reference to abolished department of business regulation; P.A. 82-259 clarified language concerning provisions of chapter 207 applicable to hospital and medical service corporations; P.A. 90-134 excluded direct subscriber charges for special health care plans from consideration as part of net direct subscriber charges used to calculate rates.



Section 12-212b and 12-212c - Employee welfare benefit plans; definitions. Imposition of tax.

Sections 12-212b and 12-212c are repealed.

(June, 1971, P.A. 8, S. 29, 30; 1972, P.A. 210, S. 1; P.A. 74-300, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 79-376, S. 17; P.A. 82-259, S. 3, 7; P.A. 86-72, S. 1, 2.)






Chapter 208 - Corporation Business Tax

Section 12-213 - Definitions.

(a) When used in this part, unless the context otherwise requires:

(1) “Taxpayer” and “company” mean any corporation, foreign municipal electric utility, as defined in section 12-59, electric distribution company, as defined in section 16-1, electric supplier, as defined in section 16-1, generation entity or affiliate, as defined in section 16-1, joint stock company or association or any fiduciary thereof and any dissolved corporation which continues to conduct business but does not include a passive investment company or municipal utility, as defined in section 12-265;

(2) “Dissolved corporation” means any company which has terminated its corporate existence by resolution, expiration, decree or forfeiture;

(3) “Commissioner” means the Commissioner of Revenue Services;

(4) “Tax year” means the calendar year in which the tax is payable;

(5) “Income year” means the calendar year upon the basis of which net income is computed under this part, unless a fiscal year other than the calendar year has been established for federal income tax purposes, in which case it means the fiscal year so established or a period of less than twelve months ending as of the date on which liability under this chapter ceases to accrue by reason of dissolution, forfeiture, withdrawal, merger or consolidation;

(6) “Fiscal year” means the income year ending on the last day of any month other than December or an annual period which varies from fifty-two to fifty-three weeks elected by the taxpayer in accordance with the provisions of the Internal Revenue Code;

(7) “Paid” means “paid or accrued” or “paid or incurred”, construed according to the method of accounting upon the basis of which net income is computed under this part;

(8) “Received” means “received” or “accrued”, construed according to the method of accounting upon the basis of which net income is computed under this part;

(9) (A) “Gross income” means gross income, as defined in the Internal Revenue Code, and, in addition, means any interest or exempt interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, received by the taxpayer or losses of other calendar or fiscal years, retroactive to include all calendar or fiscal years beginning after January 1, 1935, incurred by the taxpayer which are excluded from gross income for purposes of assessing the federal corporation net income tax, and in addition, notwithstanding any other provision of law, means interest or exempt interest dividends, as defined in said Section 852(b)(5) of the Internal Revenue Code, accrued on or after the application date, as defined in section 12-242ff, with respect to any obligation issued by or on behalf of the state, its agencies, authorities, commissions and other instrumentalities, or by or on behalf of its political subdivisions and their agencies, authorities, commissions and other instrumentalities;

(B) “Gross income” shall include (i) to the extent not properly includable in gross income for federal income tax purposes, an amount equal to fifty per cent of any distribution from a manufacturing reinvestment account used in accordance with subsection (c) of section 32-9zz to the extent that a contribution to such account was subtracted from gross income pursuant to subparagraph (F) of subdivision (1) of subsection (a) of section 12-217 in computing net income for the current or a preceding income year, and (ii) to the extent not properly includable in gross income for federal income tax purposes, an amount equal to (I) any distribution from a manufacturing reinvestment account not used in accordance with subdivision (3) of subsection (c) of section 32-9zz to the extent that a contribution to such account was subtracted from gross income pursuant to subparagraph (F) of subdivision (1) of subsection (a) of section 12-217 in computing net income for the current or a preceding income year, and (II) any return of money from a manufacturing reinvestment account pursuant to subsection (d) of section 32-9zz to the extent that a contribution to such account was subtracted from gross income pursuant to subparagraph (F) of subdivision (1) of subsection (a) of section 12-217 in computing net income for the current or a preceding income year;

(C) “Gross income” shall not include the amount which for federal income tax purposes is treated as a dividend received by a domestic United States corporation from a foreign corporation on account of foreign taxes deemed paid by such domestic corporation, when such domestic corporation elects the foreign tax credit for federal income tax purposes;

(D) “Gross income” shall not include any amount which for federal income tax purposes is treated as a dividend received directly or indirectly by a taxpayer from a passive investment company;

(10) “Net income” means net earnings received during the income year and available for contributors of capital, whether they are creditors or stockholders, computed by subtracting from gross income the deductions allowed by the terms of section 12-217, except that in the case of a domestic insurance company which is a life insurance company “net income” means life insurance company taxable income (A) increased by any amount or amounts which have been deducted in the computation of gain or loss from operations in respect of (i) the life insurance company’s share of tax-exempt interest, (ii) operations loss carry-backs and capital loss carry-backs and (iii) operations loss carry-overs and capital loss carry-overs arising in any taxable year commencing prior to January 1, 1973, and (B) reduced by any amount or amounts which have been deducted as operations loss carry-backs or capital loss carry-backs in the computation of gain or loss from operations for any taxable year commencing on or after January 1, 1973, but only to the extent that such amount or amounts, would, for federal tax purposes, have been deductible in the taxable year as operations loss carry-overs or capital loss carry-overs if they had not been deducted in a previous taxable year as carry-backs and provided no expense related to income, the taxation of which by the state of Connecticut is prohibited by the law or Constitution of the United States, as applied, or by the law or Constitution of this state, as applied, shall be deducted under this chapter and provided further no item may, directly or indirectly be excluded or deducted more than once;

(11) “Life insurance company” has the same meaning as it has under the Internal Revenue Code;

(12) “Life insurance company taxable income” has the same meaning as it has under the Internal Revenue Code;

(13) “Life insurance company’s share” has the same meaning as it has under the Internal Revenue Code;

(14) “Operations loss carry-over”, with respect to a life insurance company, has the same meaning as it has under the Internal Revenue Code;

(15) “Operations loss carry-back”, with respect to a life insurance company, has the same meaning as it has under the Internal Revenue Code;

(16) “Capital loss carry-over”, with respect to a life insurance company, has the same meaning as it has under the Internal Revenue Code;

(17) “Capital loss carry-back”, with respect to a life insurance company, has the same meaning as it has under the Internal Revenue Code;

(18) “Gain or loss from operations”, with respect to a life insurance company, has the same meaning as it has under the Internal Revenue Code;

(19) “Fiduciary” means any receiver, liquidator, referee, trustee, assignee or other fiduciary or officer or agent appointed by any court or by any other authority, except the Banking Commissioner acting as receiver or liquidator under the authority of the provisions of sections 36a-210 and 36a-218 to 36a-239, inclusive;

(20) (A) “Carrying on or doing business” means and includes each and every act, power or privilege exercised or enjoyed in this state, as an incident to, or by virtue of, the powers and privileges acquired by the nature of any organization whether the form of existence is corporate, associate, joint stock company or fiduciary, and includes the direct or indirect engaging in, transacting or conducting of activity in this state by an electric supplier, as defined in section 16-1, or generation entity or affiliate, as defined in section 16-1, for the purpose of establishing or maintaining a market for the sale of electricity or of electric generation services, as defined in section 16-1, to end use customers located in this state through the use of the transmission or distribution facilities of an electric distribution company, as defined in section 16-1, or, until unbundled in accordance with section 16-244e, electric company, as defined in section 16-1;

(B) A company that has contracted with a commercial printer for printing and distribution of printed material shall not be deemed to be carrying on or doing business in this state because of (i) the ownership or leasing by that company of tangible or intangible personal property located at the premises of the commercial printer in this state, (ii) the sale by that company of property of any kind produced or processed at and shipped or distributed from the premises of the commercial printer in this state, (iii) the activities of that company’s employees or agents at the premises of the commercial printer in this state, which activities relate to quality control, distribution or printing services performed by the printer, or (iv) the activities of any kind performed by the commercial printer in this state for or on behalf of that company;

(C) A company that participates in a trade show or shows at the convention center, as defined in subdivision (3) of section 32-600, shall not be deemed to be carrying on or doing business in this state, regardless of whether the company has employees or other staff present at such trade shows, provided such company’s activity at such trade shows is limited to displaying goods or promoting services, no sales are made, any orders received are sent outside this state for acceptance or rejection and are filled from outside this state, and provided further that such participation is not more than fourteen days, or part thereof, in the aggregate during the company’s income year for federal income tax purposes;

(21) “Alternative energy system” means design systems, equipment or materials which utilize as their energy source solar, wind, water or biomass energy in providing space heating or cooling, water heating or generation of electricity, but shall not include wood-burning stoves;

(22) “S corporation” means any corporation which is an S corporation for federal income tax purposes and includes any subsidiary of such S corporation that is a qualified subchapter S subsidiary, as defined in Section 1361(b)(3)(B) of the Internal Revenue Code, all of whose assets, liabilities and items of income, deduction and credit are treated under the Internal Revenue Code, and shall be treated under this chapter, as assets, liabilities and such items, as the case may be, of such S corporation;

(23) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent internal revenue code of the United States, as from time to time amended, effective and in force on the last day of the income year;

(24) “Partnership” means a partnership, as defined in the Internal Revenue Code, and includes a limited liability company that is treated as a partnership for federal income tax purposes;

(25) “Partner” means a partner, as defined in the Internal Revenue Code, and includes a member of a limited liability company that is treated as a partnership for federal income tax purposes;

(26) “Investment partnership” means a limited partnership that meets the gross income requirement of Section 851(b)(2) of the Internal Revenue Code, except that income and gains from commodities that are not described in Section 1221(1) of the Internal Revenue Code or from futures, forwards and options with respect to such commodities shall be included in income which qualifies to meet such gross income requirement, provided such commodities are of a kind customarily dealt with in an organized commodity exchange and the transaction is of a kind customarily consummated at such place, as required by Section 864(b)(2)(B)(iii) of the Internal Revenue Code. To the extent that such a partnership has income and gains from commodities that are not described in Section 1221(1) of the Internal Revenue Code or from futures, forwards and options with respect to such commodities, such income and gains must be derived by a partnership which is not a dealer in commodities and is trading for its own account as described in Section 864(b)(2)(B)(ii) of the Internal Revenue Code. The term “investment partnership” does not include a dealer, within the meaning of Section 1236 of the Internal Revenue Code, in stocks or securities;

(27) “Passive investment company” means any corporation which is a related person to a financial service company, as defined in section 12-218b, or to an insurance company, as defined in section 12-218b, and (A) employs not less than five full-time equivalent employees in the state; (B) maintains an office in the state; and (C) confines its activities to the purchase, receipt, maintenance, management and sale of its intangible investments, and the collection and distribution of the income from such investments, including, but not limited to, interest and gains from the sale, transfer or assignment of such investments or from the foreclosure upon or sale, transfer or assignment of the collateral securing such investments. For purposes of this subdivision, “intangible investments” shall be limited to loans secured by real property, as defined in section 12-218b, including a line of credit which is a loan secured by real property and which permits future advances by the passive investment company; the collateral or an interest in the collateral that secured such loans if the sale of such collateral or interest is actively marketed by or on behalf of the passive investment company; and any short-term investment of cash held by the passive investment company which cash is reasonably necessary for the operations of such passive investment company;

(28) (A) “Captive real estate investment trust” means, except as provided in subparagraph (B) of this subdivision, a corporation, a trust or an association (i) that is considered a real estate investment trust for the taxable year under Section 856 of the Internal Revenue Code; (ii) that is not regularly traded on an established securities market; (iii) in which more that fifty per cent of the voting power, beneficial interests or shares are owned or controlled, directly or constructively, by a single entity that is subject to Subchapter C of Chapter 1 of the Internal Revenue Code; and (iv) that is not a qualified real estate investment trust, as defined in subdivision (3) of subsection (a) of section 12-217.

(B) “Captive real estate investment trust” does not include a corporation, a trust or an association, in which more than fifty per cent of the entity’s voting power, beneficial interests or shares are owned by a single entity described in subparagraph (A)(iii) of this subdivision that is owned or controlled, directly or constructively, by (i) a corporation, a trust or an association that is considered a real estate investment trust under Section 856 of the Internal Revenue Code; (ii) a person exempt from taxation under Section 501 of the Internal Revenue Code; (iii) a listed property trust or other foreign real estate investment trust that is organized in a country that has a tax treaty with the United States Treasury Department governing the tax treatment of these trusts; or (iv) a real estate investment trust that is intended to become regularly traded on an established securities market, and that satisfies the requirements of Sections 856(a)(5) and 856(a)(6) of the Internal Revenue Code, as determined under Section 856(h) of the Internal Revenue Code;

(C) For purposes of this subdivision, the constructive ownership rules of Section 318 of the Internal Revenue Code, as modified by Section 856(d)(5) of the Internal Revenue Code, apply to the determination of the ownership of stock, assets or net profits of any person.

(b) As used in sections 12-214, 12-218 and 12-219a:

(1) “Limited partner” means a limited partner of a limited partnership that is treated as a partnership for federal income tax purposes and includes a member of a limited liability company that is treated as a partnership for federal income tax purposes and that is managed by managers, if such member is not a member-manager of such company;

(2) “General partner” means a partner of a general partnership, a general partner of a limited partnership that is treated as a partnership for federal income tax purposes and a partner of a limited liability partnership and includes a member of a limited liability company that is treated as a partnership for federal income tax purposes if such company is managed by managers and such member is a member-manager of such company, or if such company is not managed by managers;

(3) “Member-manager” means a member of a limited liability company that is treated as a partnership for federal income tax purposes, which member is, alone or together with others, vested with the management of the business, property and affairs of the limited liability company;

(4) “Proportionate part” means, with respect to a partner of a partnership, the percentage that the partnership used to determine such partner’s distributive share of the ordinary income or loss of the partnership in an income year;

(5) “Derived from or connected with sources within this state” has the same meaning as it has under chapter 229 and the regulations adopted thereunder;

(6) “Distributive share” means, with respect to a partner of a partnership, such partner’s distributive share of ordinary income or loss as determined for federal income tax purposes in an income year.

(1949 Rev., S. 1896; 1949, 1951, 1953, S. 1088d, 1105d; 1957, P.A. 560, S. 1; 1961, P.A. 376, S. 1; 428, S. 1; 1967, P.A. 741, S. 1; June, 1969, P.A. 1, S. 12; P.A. 73-350, S. 5, 27; 73-442, S. 3; P.A. 77-614, S. 139, 161, 610; P.A. 80-406, S. 3, 5; 80-482, S. 18, 348; 80-483, S. 53, 186; P.A. 82-400, S. 1, 3; P.A. 87-9, S. 2, 3; June Sp. Sess. P.A. 91-3, S. 98, 168; P.A. 95-2, S. 3, 37; P.A. 96-104, S. 1, 4; 96-139, S. 2, 13; 96-180, S. 25, 166; 96-197, S. 2, 11; P.A. 97-295, S. 3, 25; P.A. 98-28, S. 114, 115, 117; 98-110, S. 12, 27; 98-244, S. 5, 35; 98-262, S. 14, 22; P.A. 00-174, S. 21, 83; P.A. 03-84, S. 12; P.A. 05-260, S. 2; P.A. 06-186, S. 70; P.A. 10-188, S. 1; June Sp. Sess. P.A. 10-1, S. 60; June 12 Sp. Sess. P.A. 12-1, S. 195.)

History: 1961 acts added definition of “dissolved corporation,” last alternative to definition of income year, and reference to state bank and trust companies and national banks in definition of interest paid; 1967 act excluded from consideration as gross income amount which for federal income tax purposes is treated as a dividend received by domestic corporation from foreign corporation on account of foreign taxes paid by domestic corporation when foreign tax credit elected; 1969 act excluded municipal utilities under chapters 212 and 212a from consideration as taxpayer or company; P.A. 73-350 added exception in definition of “net income” and defined terms for purposes of the exception, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 73-442 included foreign municipal electric utilities in definition of “taxpayer” and “company”; P.A. 77-614 substituted commissioner of revenue services for tax commissioner and banking commissioner within the department of business regulation for bank commissioner and made banking department a division within the department of business regulation, effective January 1, 1979; P.A. 80-406 defined “alternative energy system”; P.A. 80-482 deleted reference to abolished department of business regulation; P.A. 80-483 deleted reference to building and loan associations in definition of “interest paid”; P.A. 82-400 amended the definition of gross income to provide that with respect to a corporation engaged primarily in farming, gross income for purposes of the state corporation business tax does not include net gain from the sale of cattle raised on a farm owned by the corporation in this state, effective June 7, 1982 and applicable to income years of corporations commencing on or after January 1, 1981; (Revisor’s note: Pursuant to P.A. 87-9, “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); June Sp. Sess. P.A. 91-3 added the definition of “S corporation”, effective August 22, 1991, and applicable to income years of corporations commencing on or after January 1, 1991; P.A. 95-2 redefined “gross income” to include exempt interest dividends under Sec. 852(b)(5) of the Internal Revenue Code, effective March 8, 1995; P.A. 96-104 redefined “carrying on or doing business” to add exception re companies contracting with commercial printers and made technical changes, effective July 1, 1996, and applicable to taxable years commencing on or after January 1, 1996; P.A. 96-139 redefined “net income” to specify that no expense related to income which is not taxable shall be deducted and that no item may be excluded or deducted more than once, made technical changes and deleted definition of “interest paid”, effective May 29, 1996; P.A. 96-180 conformed Subdiv. and Subpara. indicators to customary statutory usage, effective June 3, 1996; P.A. 96-197 designated existing section as Subsec. (a), revising Subdiv. and Subpara. indicators to conform with customary statutory usage and adding definitions of “internal revenue code”, “partnership”, “partner” and “investment partnership” and added new Subsec. (b), effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 97-295 amended Subsec. (a)(9)(B) to delete exclusion for sale of homegrown cattle, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-28 amended Subsec. (a)(1) by adding electric distribution companies, electric suppliers and generation entities or affiliates and amended Subsec. (a)(20) by splitting language into Subparas. (A) and (B) and redesignating clauses accordingly, and by adding provision in Subpara. (A) re the direct or indirect engaging in, transacting or conducting of activity for the purpose of the sale of electricity or electric generation services, effective April 29, 1998; P.A. 98-110 added Subsec. (a)(27) defining “passive investment company” and made technical changes, effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999 (Revisor’s note: In Subsec. (a)(1) the Revisors changed the verb following “Taxpayer” and “company” from “means” to “mean”); P.A. 98-244 amended definition of “S corporation” to include any qualified subchapter S subsidiary in the definition, effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 00-174 made a technical change in Subsec. (a)(20)(A), effective May 26, 2000; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (a)(19), effective June 3, 2003; P.A. 05-260 added Subdiv. (20)(C) re participation in trade shows at the convention center, effective July 13, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 06-186 amended Subsec. (a)(1) by changing citation re definition of municipal utility from “chapter 212 and chapter 212a” to “section 12-265”, effective July 1, 2006; P.A. 10-188 amended Subsec. (a) to add Subdiv. (28) defining “captive real estate investment trust” and to make a technical change in Subdiv. (3), effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (a)(28)(A) to make a technical change, effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(9) to redefine “gross income” by adding new Subpara. (B) re manufacturing reinvestment account distribution and redesignating existing Subparas. (B) and (C) as Subparas. (C) and (D), effective June 15, 2012, and applicable to income years commencing on or after January 1, 2011.

Cited. 15 CS 205. Provision for fiscal year varying from fifty-two to fifty-three weeks incorporates provisions of internal revenue code pertinent to the effective use of this accounting method, including provision that such fiscal year be treated as beginning on first day of month in determining applicability of new tax provisions. 32 CS 127. Cited. 40 CS 77; 44 CS 90.



Section 12-214 - Imposition of tax. Surcharge.

(a)(1) Every mutual savings bank, savings and loan association and every company engaged in the business of carrying passengers for hire over the highways of this state in common carrier motor vehicles doing business in this state, and every other company carrying on, or having the right to carry on, business in this state, including a dissolved corporation which continues to conduct business, except those companies described in subdivision (2) of this subsection, shall pay, annually, a tax or excise upon its franchise for the privilege of carrying on or doing business, owning or leasing property within the state in a corporate capacity or as an unincorporated association taxable as a corporation for federal income tax purposes or maintaining an office within the state, such tax to be measured by the entire net income as herein defined received by such corporation or association from business transacted within the state during the income year and to be assessed for each income year commencing prior to January 1, 1995, at the rate of eleven and one-half per cent, for income years commencing on or after January 1, 1995, and prior to January 1, 1996, at the rate of eleven and one-quarter per cent, for income years commencing on or after January 1, 1996, and prior to January 1, 1997, at the rate of ten and three-fourths per cent, for income years commencing on or after January 1, 1997, and prior to January 1, 1998, at the rate of ten and one-half per cent, for income years commencing on or after January 1, 1998, and prior to January 1, 1999, at the rate of nine and one-half per cent, for income years commencing on or after January 1, 1999, and prior to January 1, 2000, at the rate of eight and one-half per cent, and for income years commencing on or after January 1, 2000, at the rate of seven and one-half per cent. The exemption of companies described in subparagraphs (G) and (H) of subdivision (2) of this subsection shall not be allowed with respect to any income year of any such company commencing on or after January 1, 1998, and any such company claiming such exemption for any income years commencing on or after January 1, 1985, but prior to January 1, 1998, shall be required to file a corporation business tax return in accordance with section 12-222 for each such income year.

(2) The following companies shall be exempt from the tax imposed under this chapter: (A) Insurance companies incorporated or organized under the laws of any other state or foreign government and for income years commencing on or after January 1, 1999, domestic insurance companies; (B) companies exempt by the federal corporation net income tax law, and any company which qualifies as a domestic international sales corporation (DISC), as defined in Section 992 of the Internal Revenue Code and as to which a valid election under subsection (b) of said Section 992 to be treated as a DISC is effective, but excluding companies, other than any company which so qualifies as, and so elects to be treated as, a DISC, which elect not to be subject to such tax under any provision of said Internal Revenue Code other than said subsection (b) of Section 992; (C) companies subject to gross earnings taxes under chapter 210; (D) companies all of whose properties in this state are operated by companies subject to gross earnings taxes under chapter 210; (E) cooperative housing corporations, as defined for federal income tax purposes; (F) any organization or association of two or more persons established and operated for the exclusive purpose of promoting the success or defeat of any candidate for public office or of any political party or question or constitutional amendment to be voted upon at any state or national election or for any other political purpose; (G) any company which is not owned or controlled, directly or indirectly, by any other company, the gross annual revenues of which in the most recently completed year did not exceed one hundred million dollars and which engaged in the research, design, manufacture, sale or installation of alternative energy systems or motor vehicles powered in whole or in part by electricity, natural gas or solar energy including their parts and components, provided at least seventy-five per cent of the gross annual revenues of such company are derived from such research, design, manufacture, sale or installation; (H) any company which engages in the research, design, manufacture or sale in Connecticut of aero-derived gas turbine systems in advanced industrial applications, which applications are developed after October 1, 1992, which are limited to simple-cycle systems, humid air, steam or water injection, recuperation or intercooling technologies, including their parts and components, to the extent that such company’s net income is directly attributable to such purposes; (I) any non-United States corporation, which shall be any foreign corporation, as defined in Section 7701(a)(5) of the Internal Revenue Code, whose sole activity in this state during the income year consists of the trading in stocks, securities or commodities for such corporation’s own account, as defined in Section 864(b)(2)(A)(ii) of said Internal Revenue Code; and (J) for income years commencing on or after January 1, 2001, S corporations.

(3) (A) A company is carrying on or doing business in this state if it is a general partner of a partnership that does business, owns or leases property or maintains an office in this state. (B) A company is carrying on or doing business in this state if it is a limited partner of a limited partnership, other than an investment partnership, that does business, owns or leases property or maintains an office in this state. (C) A company that is not otherwise carrying on or doing business in this state, either directly or by virtue of being a partner in a partnership described in subparagraph (A) or (B) of this subdivision is not carrying on or doing business in this state solely by virtue of being a limited partner of one or more investment partnerships.

(b) (1) With respect to income years commencing on or after January 1, 1989, and prior to January 1, 1992, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for each such income year, an additional tax in an amount equal to twenty per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(2) With respect to income years commencing on or after January 1, 1992, and prior to January 1, 1993, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for each such income year, an additional tax in an amount equal to ten per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(3) With respect to income years commencing on or after January 1, 2003, and prior to January 1, 2004, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for each such income year, an additional tax in an amount equal to twenty per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(4) With respect to income years commencing on or after January 1, 2004, and prior to January 1, 2005, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for each such income year, an additional tax in an amount equal to twenty-five per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax, except that any company that pays the minimum tax of two hundred fifty dollars under section 12-219 or 12-223c for such income year shall not be subject to the additional tax imposed by this subdivision. The additional amount of tax determined under this subdivision for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(5) With respect to income years commencing on or after January 1, 2006, and prior to January 1, 2007, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, except when the tax so calculated is equal to two hundred fifty dollars, for each such income year, an additional tax in an amount equal to twenty per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(6) (A) With respect to income years commencing on or after January 1, 2009, and prior to January 1, 2012, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, an additional tax in an amount equal to ten per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(B) Any company whose gross income for the income year was less than one hundred million dollars shall not be subject to the additional tax imposed under subparagraph (A) of this subdivision. This exception shall not apply to companies filing a combined return for the income year under section 12-223a or a unitary return under subsection (d) of section 12-218d.

(7) (A) With respect to income years commencing on or after January 1, 2012, and prior to January 1, 2016, any company subject to the tax imposed in accordance with subsection (a) of this section shall pay, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, an additional tax in an amount equal to twenty per cent of the tax calculated under said subsection (a) for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The additional amount of tax determined under this subsection for any income year shall constitute a part of the tax imposed by the provisions of said subsection (a) and shall become due and be paid, collected and enforced as provided in this chapter.

(B) Any company whose gross income for the income year was less than one hundred million dollars shall not be subject to the additional tax imposed under subparagraph (A) of this subdivision. This exception shall not apply to companies filing a combined return for the income year under section 12-223a or a unitary return under subsection (d) of section 12-218d.

(1949 Rev., S. 1897; 1951, 1953, June, 1955, S. 1089d; 1957, P.A. 515, S. 1; 649, S. 1; 1959, P.A. 394, S. 1; 510; 1961, P.A. 604, S. 2; February, 1965, P.A. 147; 461, S. 7; 1969, P.A. 674; June, 1969, P.A. 1, S. 13; 1971, P.A. 683, S. 1; June, 1971, P.A. 5, S. 111; 1972, P.A. 271, S. 1; 285, S. 6; P.A. 73-350, S. 6, 27; 73-442, S. 4; P.A. 75-101, S. 1, 2; 75-213, S. 1, 53; P.A. 77-476, S. 1, 3; 77-499, S. 1, 2; P.A. 80-406, S. 4, 5; 80-483, S. 54, 186; P.A. 81-472, S. 15, 159; June Sp. Sess. P.A. 83-1, S. 1, 15; P.A. 85-431, S. 1, 2; 85-474, S. 1, 2; P.A. 88-222, S. 1, 2; P.A. 89-16, S. 1, 31; 89-211, S. 22; 89-251, S. 20, 203; P.A. 90-28, S. 1; June Sp. Sess. P.A. 91-3, S. 99, 168; P.A. 92-152, S. 1; P.A. 93-74, S. 5, 67; 93-199, S. 4, 6; P.A. 94-4, S. 1, 2; May 25 Sp. Sess. P.A. 94-1, S. 45, 130; P.A. 95-160, S. 32, 69; P.A. 96-139, S. 12, 13; 96-197, S. 3, 11; P.A. 98-110, S. 13, 27; 98-244, S. 6, 35; June Sp. Sess. P.A. 98-1, S. 106, 121; P.A. 03-2, S. 32; June 30 Sp. Sess. P.A. 03-1, S. 87; P.A. 05-251, S. 62; P.A. 06-186, S. 66; June Sp. Sess. P.A. 09-3, S. 94; P.A. 11-6, S. 76; P.A. 13-184, S. 73.)

History: 1959 acts changed technical language of statute, added exclusion in Subsec. (2) for companies which elect not to be subject to such tax, applied 3.75% rate to net income received in each year as opposed to only those years between 1953 and 1958; 1961 act added reference to chapter 212a, changed tax rate to 5% and changed technical language of statute; 1965 acts added Subdiv. (5) excepting nonprofit cooperative ownership housing corporations when residence is restricted to corporation members and corporation ownership is restricted to residents from payment of tax and restricted 5% tax rates to years beginning before January 1, 1966, and increased rates for years thereafter to 5.25%; 1969 acts specified stock and nonstock corporations in Subdiv. (5) and added Subdiv. (6) excepting cooperative housing corporations where there is no taxable income to corporation from payment of tax, added new Subdivs. (4) and (5) detailing companies formerly mentioned by chapter reference only in Subdiv. (3) and renumbering remaining Subdivs. accordingly, specified companies “not subject to the tax imposed by this part” in Subdiv. (6), formerly (4), changed tax rates in Subdiv. (7), formerly (5), to 5.25% for years beginning after January 1, 1971, and, in the case of companies other than telephone companies, made 5.25% rate applicable to years before January 1, 1969, and set rate for period between that date and January 1, 1971, at 8%; 1971 acts deleted proviso that minimum tax shall not be less than minimum tax under Sec. 12-219, substituted “additional” for “minimum” re tax under Sec. 12-219, deleted Subdiv. (5), renumbering following Subdivs. accordingly, and changed references to 1971 to 1973; 1972 acts included DISC companies in Subdiv. (2), changed tax rates in Subdiv. (7) to 8% without exception and deleted provisions concerning tax on telephone companies; P.A. 73-350 rewrote Subdiv. (1) to apply to insurance companies for years before January 1, 1973, and to insurance companies incorporated or organized under laws of other state or foreign company on or after that date, deleted Subdiv. (4) renumbering subsequent Subdivs. accordingly and added proviso that tax rate as of January 1, 1974, applicable to companies subject to tax under provisions of section will be 2%, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 73-442 included foreign municipal electric utilities under provisions of section and specifically excluded such utilities in Subdiv. (2) of exception; P.A. 75-101 added new Subdiv. (7) exempting organizations promoting success or defeat of political candidates, parties, questions, constitutional amendments etc. from payment of tax, effective May 12, 1975, and applicable to income years commencing on or after January 1, 1973; P.A. 75-213 changed 8% rate to 10% for income years beginning on or after January 1, 1975; P.A. 77-476 deleted references to foreign municipal electric utilities; P.A. 77-499 required payment for owning or leasing property in state in corporate capacity or as unincorporated association taxable for federal income tax purposes or for maintaining an office in state; P.A. 80-406 added Subdiv. (8) exempting certain companies engaged in research, design, manufacture, sale or installation of alternative energy systems from payment of tax until July 1, 1985; P.A. 80-483 deleted reference to building and loan associations; P.A. 81-472 made technical changes; June Sp. Sess. P.A. 83-1 increased the rate of tax from 10% to 11.5%, effective July 1, 1983, and applicable to income years of corporations commencing on or after January 1, 1983; P.A. 85-431 added provision allowing for retroactive exemption to date of incorporation for certain nonprofit corporations; P.A. 85-474 provided that exemption under Subdiv. (8) for alternative energy system companies shall not be allowed with respect to any income year commencing on or after January 1, 1988, instead of after July 1, 1985; P.A. 88-222 expanded the corporate tax exemption of Subdiv. (8) to include any company which is not owned or controlled, directly or indirectly, by any other company and extended the exemption until January 1, 1993, effective May 28, 1988, and applicable to income years of corporations commencing on or after January 1, 1988; P.A. 89-16 added Subsec. (b) imposing an additional tax as a percentage of the tax under Subsec. (a), effective March 23, 1989, and applicable to income years of corporations commencing on or after January 1, 1989; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-251 amended Subsec. (b) by increasing the additional tax imposed under Sec. 1 of P.A. 89-16 from 15% to 20% of the tax calculated under Subsec. (a), effective July 1, 1989, and applicable to income years commencing on or after January 1, 1989; P.A. 90-28 made technical changes in the list of corporations in Subsec. (a) not subject to tax; June Sp. Sess. P.A. 91-3 amended Subsec. (b) to provide that the 20% additional tax would be applicable with respect to income years commencing prior to January 1, 1992, and to impose a 10% additional tax applicable with respect to income years commencing on or after January 1, 1992, and prior to January 1, 1993, effective August 22, 1991, and applicable to income years of corporations commencing on or after January 1, 1991; P.A. 92-152 added new Subsec. (a)(8) exempting corporation engaged in the research, design, manufacture or sale of aero-derived gas turbine systems and extended the exemptions for Subdivs. (7) and (8) until January 1, 1998; P.A. 93-74 added provisions reducing tax rates commencing on and after January 1, 1995, effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1995; P.A. 93-199 expanded exemption in Subdiv. (7) to include companies engaged in research, design, manufacture, sale or installation of motor vehicles powered by electricity, natural gas or solar energy, effective July 1, 1993, and applicable to taxable years commencing on or after January 1, 1993; P.A. 94-4 in Subdiv. (5) of Subsec. (a) eliminated provision requiring cooperative housing corporations to have no taxable income, effective April 7, 1994, and applicable for income years commencing on or after January 1, 1990; May Sp. Sess. P.A. 94-1 amended Subsec. (a) to conform section with revisions made in Sec. 5 of P.A. 93-74, effective April 7, 1994; P.A. 95-160 amended Subsec. (a) to decrease tax rate from 11% to 10.75% for the income years commencing on or after January 1, 1996, and prior to January 1, 1997, 9.5% for the income years commencing on or after January 1, 1998, and prior to January 1, 1999, 8.5% for the income years commencing on or after January 1, 1999, and prior to January 1, 2000, and 7.5% for income years commencing on or after January 1, 2000, effective June 1, 1995; P.A. 96-139 amended effective date of P.A. 95-160 to clarify applicability to income years commencing on or after January 1, 1996; P.A. 96-197 amended Subsec. (a) to reorganize provisions and added Subdiv. (3) re general partners of a partnership and made other technical changes, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 98-110 amended Subsec. (a)(2) to exempt domestic insurance companies and make technical changes, effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999; P.A. 98-244 amended Subsec. (a)(2) to exempt S corporations from the minimum tax under Sec. 12-219 for income years commencing on or after January 1, 2001, and to exempt foreign-sourced income of non-United-States corporations from the corporation business tax, effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998; June Sp. Sess. P.A. 98-1 amended Subsec. (a)(2) to add commodities, effective June 24, 1998; P.A. 03-2 added Subsec. (b)(3) re surcharge for the 2003 income year, effective February 28, 2003, and applicable to income years commencing on or after January 1, 2003; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (b) to include in surcharge provided under Subdiv. (3) amounts calculated under Sec. 91 of P.A. 03-1 of the June 30 special session and to add Subdiv. (4) re surcharge for the 2004 income year, effective August 16, 2003, and applicable to income years commencing on or after January 1, 2003; P.A. 05-251 amended Subsec. (b) by deleting references to Sec. 91 of June 30 Sp. Sess. P.A. 03-1 in Subdivs. (3) and (4) and by adding Subdivs. (5) and (6) re surcharge for 2006 and 2007 income years, respectively, effective June 30, 2005, and applicable to income years commencing on or after January 1, 2006; P.A. 06-186 deleted former Subsec. (b)(6) re surcharge in income years commencing on or after January 1, 2007, and prior to January 1, 2008, effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to add Subdiv. (6) re surcharge for 2009, 2010 and 2011 income years and exemption for companies with gross income less than $100,000,000, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2009; P.A. 11-6 amended Subsec. (b) to add Subdiv. (7) re 20% surcharge for 2012 and 2013 income years and exemption for companies with gross income less than $100,000,000, effective May 4, 2011, and applicable to income years commencing on or after January 1, 2011; P.A. 13-184 amended Subsec. (b)(7)(A) to extend surcharge to income years prior to January 1, 2016, effective June 18, 2013.



Section 12-214a and 12-215 - Effective date of subsection (7) of section 12-214. Certain gross rentals to be tax-exempt.

Sections 12-214a and 12-215 are repealed.

(1955, S. 1090d; 1957, P.A. 515, S. 2; P.A. 75-101, S. 2; P.A. 82-472, S. 182, 183.)



Section 12-216 - Payment of tax by out-of-state corporations.

The tax imposed by this part upon corporations or associations carrying on or doing business or having the right to carry on or do business in this state, which corporations or associations are organized and exist under and by virtue of the laws of some other state, territory or country or are organized and exist without any specific statutory authority, shall be paid by such corporations or associations for the benefit and protection of the government and laws of this state, it being the purpose of this section to require the payment of a tax by all corporations or associations carrying on or doing business in this state, but not organized under the laws of this state, as an additional recompense for protection of the activities in this state of such corporations or associations.

(1951, S. 1091d; P.A. 73-442, S. 5; P.A. 77-476, S. 2, 3.)

History: P.A. 73-442 defined “foreign municipal electric utility” and included such utilities in corporations organized under the law of any other state or country; P.A. 77-476 deleted amendments enacted in 1973 act.



Section 12-216a - Payment of tax by companies having economic nexus with state. Applicability to companies treated as foreign corporations by the Internal Revenue Code.

(a) Any company that derives income from sources within this state and that has a substantial economic presence within this state, evidenced by a purposeful direction of business toward this state, examined in light of the frequency, quantity and systematic nature of a company’s economic contacts with this state, without regard to physical presence, and to the extent permitted by the Constitution of the United States, shall be liable for the tax imposed under this chapter. Such company shall apportion its net income under the provisions of this chapter.

(b) The provisions of subsection (a) of this section shall not apply to any company that is treated as a foreign corporation under the Internal Revenue Code and has no income effectively connected with a United States trade or business. To the extent that a company that is treated as a foreign corporation under the Internal Revenue Code has income effectively connected with a United States trade or business, such company’s gross income, notwithstanding any provision of this chapter, shall be its income effectively connected with its United States trade or business. For net income tax apportionment purposes, only property used in, payroll attributable to and receipts effectively connected with such company’s United States trade or business shall be considered for purposes of calculating such company’s apportionment fraction. “Income effectively connected with a United States trade or business” shall be determined in accordance with the provisions of the Internal Revenue Code.

(June Sp. Sess. P.A. 09-3, S. 90; P.A. 11-61, S. 55.)

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009, and applicable to income years commencing on or after January 1, 2010; P.A. 11-61 designated existing provisions as Subsec. (a), replaced “, or” with “and” therein and added Subsec. (b) re applicability to companies treated as foreign corporations by the Internal Revenue Code, effective June 21, 2011, and applicable to income years commencing on or after January 1, 2011.



Section 12-217 - Deductions from gross income. Net income of S corporations. Regulations.

(a)(1) In arriving at net income as defined in section 12-213, whether or not the taxpayer is taxable under the federal corporation net income tax, there shall be deducted from gross income, (A) all items deductible under the Internal Revenue Code effective and in force on the last day of the income year except (i) any taxes imposed under the provisions of this chapter which are paid or accrued in the income year and in the income year commencing January 1, 1989, and thereafter, any taxes in any state of the United States or any political subdivision of such state, or the District of Columbia, imposed on or measured by the income or profits of a corporation which are paid or accrued in the income year, (ii) deductions for depreciation, which shall be allowed as provided in subsection (b) of this section, (iii) deductions for qualified domestic production activities income, as provided in Section 199 of the Internal Revenue Code, and (iv) in the case of any captive real estate investment trust, the deduction for dividends paid provided under Section 857(b)(2) of the Internal Revenue Code, and (B) additionally, in the case of a regulated investment company, the sum of (i) the exempt-interest dividends, as defined in the Internal Revenue Code, and (ii) expenses, bond premium, and interest related to tax-exempt income that are disallowed as deductions under the Internal Revenue Code, and (C) in the case of a taxpayer maintaining an international banking facility as defined in the laws of the United States or the regulations of the Board of Governors of the Federal Reserve System, as either may be amended from time to time, the gross income attributable to the international banking facility, provided, no expense or loss attributable to the international banking facility shall be a deduction under any provision of this section, and (D) additionally, in the case of all taxpayers, all dividends as defined in the Internal Revenue Code effective and in force on the last day of the income year not otherwise deducted from gross income, including dividends received from a DISC or former DISC as defined in Section 992 of the Internal Revenue Code and dividends deemed to have been distributed by a DISC or former DISC as provided in Section 995 of said Internal Revenue Code, other than thirty per cent of dividends received from a domestic corporation in which the taxpayer owns less than twenty per cent of the total voting power and value of the stock of such corporation, and (E) additionally, in the case of all taxpayers, the value of any capital gain realized from the sale of any land, or interest in land, to the state, any political subdivision of the state, or to any nonprofit land conservation organization where such land is to be permanently preserved as protected open space or to a water company, as defined in section 25-32a, where such land is to be permanently preserved as protected open space or as Class I or Class II water company land, and (F) in the case of manufacturers, the amount of any contribution to a manufacturing reinvestment account established pursuant to section 32-9zz in the income year that such contribution is made to the extent not deductible for federal income tax purposes.

(2) No deduction shall be allowed for (A) expenses related to dividends which are allowable as a deduction or credit under the Internal Revenue Code and (B) federal taxes on income or profits, losses of other calendar or fiscal years, retroactive to include all calendar or fiscal years beginning after January 1, 1935, interest received from federal, state and local government securities, if any such deductions are allowed by the federal government.

(3) Notwithstanding any provision of this section to the contrary, no dividend received from a real estate investment trust shall be deductible under this section by the recipient unless the dividend is: (A) Deductible under Section 243 of the Internal Revenue Code; (B) received by a qualified dividend recipient from a qualified real estate investment trust and, as of the last day of the period for which such dividend is paid, persons, not including the qualified dividend recipient or any person that is either a related person to, or an employee or director of, the qualified dividend recipient, have outstanding cash capital contributions to the qualified real estate investment trust that, in the aggregate, exceed five per cent of the fair market value of the aggregate real estate assets, valued as of the last day of the period for which such dividend is paid, then held by the qualified real estate investment trust; or (C) received from a captive real estate investment trust that is subject to the tax imposed under this chapter. For purposes of this section, a “related person” is as defined in subdivision (7) of subsection (a) of section 12-217m, “real estate assets” is as defined in Section 856 of the Internal Revenue Code, a “qualified dividend recipient” means a dividend recipient who has invested in a qualified real estate investment trust prior to April 1, 1997, and a “qualified real estate investment trust” means an entity that both was incorporated and had contributed to it a minimum of five hundred million dollars worth of real estate assets prior to April 1, 1997, and that elects to be a real estate investment trust under Section 856 of the Internal Revenue Code prior to April 1, 1998.

(4) Notwithstanding anything in this section to the contrary, (A) any excess of the deductions provided in this section for any income year commencing on or after January 1, 1973, over the gross income for such year or the amount of such excess apportioned to this state under the provisions of section 12-218, shall be an operating loss of such income year and shall be deductible as an operating loss carry-over for operating losses incurred prior to income years commencing January 1, 2000, in each of the five income years following such loss year, and for operating losses incurred in income years commencing on or after January 1, 2000, in each of the twenty income years following such loss year, provided the portion of such operating loss which may be deducted as an operating loss carry-over in any income year following such loss year shall be limited to the lesser of (i) any net income greater than zero of such income year following such loss year, or in the case of a company entitled to apportion its net income under the provisions of section 12-218, the amount of such net income which is apportioned to this state pursuant thereto, or (ii) the excess, if any, of such operating loss over the total of such net income for each of any prior income years following such loss year, such net income of each of such prior income years following such loss year for such purposes being computed without regard to any operating loss carry-over from such loss year allowed by this subparagraph and being regarded as not less than zero, and provided, further, the operating loss of any income year shall be deducted in any subsequent year, to the extent available therefor, before the operating loss of any subsequent income year is deducted, and (B) any net capital loss, as defined in the Internal Revenue Code effective and in force on the last day of the income year, for any income year commencing on or after January 1, 1973, shall be allowed as a capital loss carry-over to reduce, but not below zero, any net capital gain, as so defined, in each of the five following income years, in order of sequence, to the extent not exhausted by the net capital gain of any of the preceding of such five following income years, and (C) any net capital losses allowed and carried forward from prior years to income years beginning on or after January 1, 1973, for federal income tax purposes by companies entitled to a deduction for dividends paid under the Internal Revenue Code other than companies subject to the gross earnings taxes imposed under chapters 211 and 212, shall be allowed as a capital loss carry-over.

(5) This section shall not apply to a life insurance company as defined in the Internal Revenue Code effective and in force on the last day of the income year. For purposes of this section, the unpaid loss reserve adjustment required for nonlife insurance companies under the provisions of Section 832(b)(5) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall be applied without making the adjustment in Subparagraph (B) of said Section 832(b)(5).

(b) (1) For purposes of determining net income under this section, the deduction allowed for depreciation shall be determined as provided under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, provided in making such determination, the provisions of Section 168(k) of said code shall not apply.

(2) (A) For purposes of determining net income under this section for taxable years ending after December 31, 2008, and to the extent any income from the discharge of indebtedness, under Section 108 of the Internal Revenue Code, as amended by Section 1231 of the American Recovery and Reinvestment Act of 2009, in connection with any reacquisition, after December 31, 2008, and before January 1, 2011, of an applicable debt instrument or instruments, as those terms are defined in said Section 108, as amended by said Section 1231, is not properly includable in gross income for federal income tax purposes for the taxable year, any deferral of the recognition of any such income shall not be allowed.

(B) To the extent that any income from the discharge of indebtedness in connection with any reacquisition, after December 31, 2008, and before January 1, 2011, of an applicable debt instrument or instruments, as those terms are defined in Section 108 of the Internal Revenue Code, as amended by Section 1231 of the American Recovery and Reinvestment Act of 2009, is properly includable in gross income for federal income tax purposes for the taxable year, any such income shall be deductible in computing net income under this section for a taxable year ending after December 31, 2008, to the extent that the deferral of recognition of such income from such discharge was not allowed pursuant to subparagraph (A) of this subdivision in computing net income for a preceding taxable year.

(c) (1) Notwithstanding the provisions of subsections (a) and (b) of this section, “net income”, in the case of an S corporation, means the percentage of the nonseparately computed income or loss, as defined in Section 1366(a)(2) of the Internal Revenue Code, of such S corporation, without separate state adjustment pursuant to section 12-233 or 12-226a for the compensation of any officer or employee, to which shall be added (A) any taxes imposed under the provisions of this chapter which are paid or accrued in the income year and (B) any taxes in any state of the United States or any political subdivision of such state, or the District of Columbia, imposed on or measured by the income or profits of a corporation which are paid or accrued in the income year as provided in subdivision (2) of this subsection.

(2) For income years commencing prior to January 1, 1997, “net income” means one hundred per cent of the amount computed under subdivision (1) of this subsection; for income years commencing on or after January 1, 1997, and prior to January 1, 1998, “net income” means ninety per cent of the amount computed under subdivision (1) of this subsection; for income years commencing on or after January 1, 1998, and prior to January 1, 1999, “net income” means seventy-five per cent of the amount computed under subdivision (1) of this subsection; for income years commencing on or after January 1, 1999, and prior to January 1, 2000, “net income” means fifty-five per cent of the amount computed under subdivision (1) of this subsection; for income years commencing on or after January 1, 2000, and prior to January 1, 2001, “net income” means thirty per cent of the amount computed under subdivision (1) of this subsection; for income years commencing on or after January 1, 2001, net income of S corporations as computed under subdivision (1) of this subsection shall not be subject to the tax under this chapter. Any S corporation subject to the tax on net income as provided in this section shall be eligible for any credit against the tax otherwise available to taxpayers under this chapter only to the extent and in the same percentage as net income of such S corporation is subject to taxation under this chapter, except that any S corporation with an income year commencing on or after January 1, 1999, but before December 31, 2000, shall be eligible for the entire credit available under sections 8-395, 12-633, 12-634, 12-635 and 12-635a.

(d) The commissioner may adopt regulations in accordance with chapter 54, relating to mergers or consolidations of corporations providing for the deduction, by the surviving or new corporation provided for in the plan of consolidation, of operating losses that were incurred by a merging or consolidating corporation, respectively, before the merger or consolidation, respectively. Such regulations may follow the provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or the regulations thereunder.

(1949 Rev., S. 1898; 1949, S. 1093d; 1957, P.A. 560, S. 8; 1961, P.A. 428, S. 2; 1963, P.A. 651, S. 1; 1971, P.A. 461; June, 1971, P.A. 8, S. 28; 1972, P.A. 285, S. 12; P.A. 73-350, S. 8, 27; P.A. 77-16, S. 1, 2; 77-550, S. 1, 2; P.A. 80-483, S. 55, 186; P.A. 81-66, S. 1, 5; 81-245, S. 2, 4; 81-411, S. 1, 42; Nov. Sp. Sess. P.A. 81-7, S. 1, 3; P.A. 85-159, S. 1, 19; 85-469, S. 4, 6; P.A. 89-211, S. 23; 89-251, S. 22, 203; June Sp. Sess. P.A. 91-3, S. 100, 168; P.A. 93-74, S. 6, 67; 93-332, S. 9, 12, 42; 93-435, S. 64, 95; P.A. 96-175, S. 1, 5; 96-197, S. 4, 11; P.A. 97-119, S. 1, 2; 97-283, S. 1, 2; P.A. 99-83, S. 1, 2; 99-173, S. 39, 65; 99-235, S. 5, 7; P.A. 00-170, S. 24, 42; May 9 Sp. Sess. P.A. 02-1, S. 56; June Sp. Sess. P.A. 09-3, S. 95; June 19 Sp. Sess. P.A. 09-2, S. 4; P.A. 10-188, S. 2, 3; P.A. 11-140, S. 5; June 12 Sp. Sess. P.A. 12-1, S. 194.)

History: 1961 act added Subdiv. (2); 1963 act extended exception in Subdiv. (2) to all taxpayers for year 1963 and thereafter; 1971 acts added provisions applicable to taxpayers whose income reported in consolidated return and changed 2.5% rate to 60% for banking institutions beginning in 1971 income year, deleting obsolete reference to January 1, 1962; 1972 act deleted mutual banks and trust companies in Subdiv. (2), included building and loan associations and increased 60% interest by 10% each year beginning in 1973 until 100% level reached; P.A. 73-350 changed 5% rate for other taxpayers to 90% in 1973 and 100% thereafter, added provisions re operating losses and net capital losses, added phrase re taxpayers who file as part of consolidated return with federal government but not with the state and added provision clarifying applicability of provisions to life insurance companies; P.A. 77-16 added provisions specially applicable to regulated investment companies, effective March 29, 1977, and applicable to income years commencing on and after January 1, 1977; P.A. 77-550 added provisions calling for consideration of excess of deductions allocated and apportioned to state under Sec. 12-218 as operating loss; P.A. 80-483 made technical changes; P.A. 81-66 eliminated Connecticut corporation business tax paid in the income year as a deduction from gross income in determining taxable income under said tax, effective May 4, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 81-245 added a deduction for the gross income attributable to an international banking facility, provided no expense or loss attributable to such facility shall be a deduction, effective upon adoption by the Board of Governors of the Federal Reserve System of amendments to Regulations D and Q pertaining to international banking facilities (adopted June 9, 1981, with an effective date of December 3, 1981); P.A. 81-411 allowed dividends received to be deducted from gross income and provided that net income be apportioned only, eliminating references to allocation, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; Nov. Sp. Sess. P.A. 81-7 amended section to permit deductions for depreciation, adding Subpara. (2) of Subdiv. (1) in previously existing provisions designated as Subsec. (a) and Subsec. (b) detailing such deductions, effective January 27, 1982, and applicable to corporations’ income years commencing on or after January 1, 1981; P.A. 85-159 provided for a depreciation deduction for income years commencing in 1985 of 88% of the amount of the deduction allowed for federal income tax purposes; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-251 amended Subsec. (a) by adding to the list of items deductible from gross income in determining net income under the federal income tax which may not be so deducted for purposes of the Connecticut tax on net income of corporations, the following: Taxes in any state or political subdivision thereof imposed on or measured by the income or profits of a corporation, effective July 1, 1989, and applicable to income years commencing on or after January 1, 1989; June Sp. Sess. P.A. 91-3 amended Subsec. (b) to provide for the nondeductibility of 30% of dividends received from a domestic corporation in which the taxpayer owns less than 20% of the total voting power and value of the stock of such corporation and added Subsec. (c) concerning net income of S corporations, effective August 22, 1991, and applicable to income years of corporations commencing on or after January 1, 1991; P.A. 93-74 specified that with respect to nonlife insurance companies the unpaid loss reserve adjustment shall not be made, effective May 19, 1993, and applicable to taxable years commencing on or after January 1, 1993; P.A. 93-332 made technical change in language added in Sec. 6 of P.A. 93-74 to specify that with respect to nonlife insurance companies the unpaid loss reserve adjustment shall not be made and amended Subsec. (c) to prohibit any separate state adjustment to the net income of an S corporation with respect to the compensation of any officer or employee, effective June 25, 1993, and applicable to taxable years on or after January 1, 1993; P.A. 93-435 made a technical change in Subsec. (a), effective June 28, 1993; P.A. 96-175 amended Subsec. (c) by adding Subdiv. (2) re phase-out of net income, effective May 31, 1996, and applicable to income years commencing on or after January 1, 1997; P.A. 96-197 added Subsec. (d) to permit commissioner to adopt regulations relating to mergers and consolidations, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 97-119 added Subsec. (a)(3) re real estate investment trusts and made technical and renumbering changes, effective June 6, 1997, and applicable to income years commencing on or after January 1, 1997; P.A. 97-283 amended Subsec. (c) to make any S corporation subject to tax on net income eligible for credits against tax in the same percentage as net income subject to tax under chapter, effective June 26, 1997, and applicable to income years commencing on or after January 1, 1997; P.A. 99-83 amended Subsec. (c) to add exception for S corporations with income year commencing on or after January 1, 1999, but prior to December 31, 2000, effective June 3, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 99-173 amended Subsec. (a) to extend the net operating loss carry forward provision from five to twenty years applicable to losses incurred on or after January 1, 2000, and provide a deduction for gains realized from sale of open space land, effective June 23, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 99-235 amended Subsec. (a)(1)(E) to replace “watershed” with “water company”, effective June 29, 1999; P.A. 00-170 amended Subsec. (c) to allow S corporations to be eligible for credits under Sec. 8-395 for income years commencing on and after January 1, 1999, but before December 31, 2000, effective May 26, 2000, and applicable to income years commencing on or after January 1, 2000; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (b) to delete former Subdivs. (1) and (2) and provide for a depreciation deduction to be determined as provided under the Internal Revenue Code, except that Section 168(k) of said code shall not apply, effective July 1, 2002, and applicable to property placed in service after September 10, 2001, in income years ending after said date; June Sp. Sess. P.A. 09-3 amended Subsec. (a)(1) by adding Subpara. (A)(iii) re qualified domestic production activities income, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2009; June 19 Sp. Sess. P.A. 09-2 amended Subsec. (b) by designating existing provision as Subdiv. (1) and adding Subdiv. (2) re treatment of income from discharge of indebtedness, effective June 22, 2009, and applicable to taxable years ending after December 31, 2008; P.A. 10-188 amended Subsec. (a)(1) to add Subpara. (A)(iv) re deduction for dividends paid in the case of any captive real estate investment trust, and added Subsec. (a)(3)(C) re dividend received from a captive real estate investment trust, effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010; P.A. 11-140 amended Subsec. (a)(1) to add Subpara. (F) re contribution to manufacturing reinvestment account, effective July 1, 2011, and applicable to income years commencing on or after January 1, 2012 (Revisor’s note: An internal reference in P.A. 11-140, S. 5, to “section 5 of this act” was determined by the Revisors to properly refer to section 4 of said act and was therefore codified in Subsec. (a)(1)(F) as “section 32-9zz”); June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(1)(F) by replacing “taxable” with “income” re year and adding “to the extent not deductible for federal income tax purposes”, effective June 15, 2012, and applicable to income years commencing on or after January 1, 2011.

Cited. 2 CA 660.

Cited. 40 CS 77; 43 CS 260; 44 CS 90; Id., 377. Surviving corporation may deduct an operating loss carry over of a merged or consolidated corporation if “continuity of business test” is met. 45 CS 202.

Subsec. (a):

Where election made to take federal tax credit, wages at issue in case are no longer “items deductible under federal corporation net income tax” for purposes of section. 213 C. 442. Cited. 236 C. 156.



Section 12-217aa - Order of credits.

(a) Except as otherwise provided in section 12-217t, whenever a company is eligible to claim more than one corporation business tax credit, the credits shall be claimed for the income year in the following order: (1) Any credit that may be carried backward to a preceding income year or years shall first be claimed (A) with any credit carry-back that will expire first being claimed before any credit carry-back that will expire later or will not expire at all, and (B) if the credit carry-backs will expire at the same time, in the order in which the company may receive the maximum benefit; (2) any credit that may not be carried backward to a preceding income year or years and that may not be carried forward to a succeeding income year or years shall next be claimed, in the order in which the company may receive the maximum benefit; and (3) any credit that may be carried forward to a succeeding income year or years shall next be claimed (A) with any credit carry-forward that will expire first being claimed before any credit carry-forward that will expire later or will not expire at all, and (B) if the credit carry-forwards will expire at the same time, in the order in which the company may receive the maximum benefit.

(b) In no event shall any credit be claimed more than once.

(P.A. 98-244, S. 10, 35; 98-261, S. 4, 6.)

History: P.A. 98-244 effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998; P.A. 98-261 amended Subsec. (a) to add exception for Sec. 12-217t, effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998.



Section 12-217a and 12-217b - Deduction for investment in depreciable property. Tax credit for expenditures for water pollution abatement facilities.

Sections 12-217a and 12-217b are repealed.

(1963, P.A. 4; February, 1965, P.A. 8, S. 1; 1967, P.A. 57, S. 29; 1969, P.A. 291, S. 2; P.A. 82-472, S. 182, 183.)



Section 12-217bb - Tax credit for electric suppliers hiring displaced workers.

Section 12-217bb is repealed, effective July 1, 2013.

(P.A. 98-28, S. 47, 117; P.A. 13-232, S. 18.)



Section 12-217c and 12-217d - Tax credit for expenditures for: Air pollution abatement facilities; industrial waste treatment facilities.

Sections 12-217c and 12-217d are repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(1967, P.A. 754, S. 21; 1969, P.A. 291, S. 1; 758, S. 15; 1971, P.A. 872, S. 32, 145; P.A. 97-295, S. 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-217cc - Tax credit for certain small businesses obtaining financing from federal Small Business Administration.

(a) As used in this section, “small business” means any business entity qualifying as a small business under 13 CFR Part 121 which has gross receipts of not more than five million dollars for the income year in which the credit is first allowed.

(b) In any income year commencing prior to January 1, 2014, there shall be allowed as a credit against the tax imposed by this chapter in any income year an amount equal to the amount paid during such income year by a small business to the federal Small Business Administration as a guaranty fee to obtain guaranteed financing from the federal Small Business Administration, provided the credit shall not reduce the tax in any income year below any minimum tax required under this chapter.

(c) If the amount of the credit allowable under this section exceeds the sum of any taxes paid by the small business after all other credits have first been applied, any such excess amount of the credit allowable under this section may be taken in any of the four succeeding income years.

(P.A. 99-173, S. 42, 65; P.A. 10-75, S. 28.)

History: P.A. 99-173 effective June 23, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 10-75 amended Subsec. (b) to specify that credit shall be allowed in any income year commencing prior to January 1, 2014, effective July 1, 2010.



Section 12-217dd - Tax credit for donation of land for open space or educational use.

(a) For purposes of this section:

(1) “Donation of open space land” means the value of any land or interest in land conveyed without financial consideration, or the value of any discount of the sale price in any sale of land or interest in land, to the state, a political subdivision of the state, a water company, as defined in section 25-32a, or to any nonprofit land conservation organization where such land is to be permanently preserved as protected open space or used as a public water supply source.

(2) “Donation of land for educational use” means the value of any land or interest in land conveyed without financial consideration, or the value of any discount of the sale price in any sale of land or interest in land, to any town, city or borough, whether consolidated or unconsolidated, or any school district or regional school district for educational use, as defined in section 16-43b.

(b) There shall be allowed a credit for all taxpayers against the tax imposed under this chapter, in an amount equal to fifty per cent of any donation of open space land and fifty per cent of any donation of land for educational use. For purposes of calculating the credit under this section, the amount of donation shall be based on the use value of the donated land and the amount received for such land. For purposes of this subsection, “use value” means the fair market value of land at its highest and best use, as determined by a certified real estate appraiser.

(c) A credit for the donation of open space land that is allowed under this section with respect to any taxable year commencing on or after January 1, 2000, but is not used by a taxpayer, may be carried forward to each of the successive income years until such credit is fully taken, but in no case shall a credit that is not used be carried forward for a period of more than twenty-five years. A credit for the donation of land for educational use that is allowed under this section with respect to any taxable year commencing on or after January 1, 2013, but is not used by a taxpayer, may be carried forward to each of the successive income years until such credit is fully taken, but in no case shall a credit that is not used be carried forward for a period of more than twenty-five years.

(P.A. 99-173, S. 47, 65; P.A. 00-203, S. 6, 8, 11; P.A. 04-200, S. 2; June Sp. Sess. P.A. 09-3, S. 96; P.A. 13-232, S. 8.)

History: P.A. 99-173 effective June 23, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 00-203 amended Subsec. (b) by defining use value, effective June 7, 2000, and applicable to all open space land donations made on or after income year commencing January 1, 1999, and added Subsec. (c) re tax credit carry forward, effective July 1, 2000; P.A. 04-200 amended Subsec. (a) to add interest in land to definition, to add a water company to the type of recipients permitted, and to add use as a public water supply source as a type of use permitted, amended Subsec. (b) to add “or as a public water supply source” and “and the amount received for such land”, and amended Subsec. (c) to replace “ten” with “fifteen”, effective June 3, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to extend carry-forward period from 15 years to 25 years, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2009; P.A. 13-232 amended Subsec. (a) by designating existing definition of “donation of open space land” as Subdiv. (1) and adding definition of “donation of land for educational use” as Subdiv. (2), added provisions allowing a credit for donation of land for educational use in Subsecs. (b) and (c), and made technical changes, effective July 1, 2013, and applicable to income years commencing on or after January 1, 2013.



Section 12-217e - Tax credits for certain manufacturing, service and eligible facilities.

(a) There shall be allowed as a credit against the tax imposed by this chapter an amount equal to twenty-five per cent of that portion of such tax which is allocable to any manufacturing facility, provided, for any such facility which is located in an enterprise zone designated pursuant to section 32-70 or in a municipality with an entertainment district designated under section 32-76 or established under section 2 of public act 93-311* and which became eligible as a manufacturing facility after the designation of such zone and for which not less than one hundred fifty full-time employees or thirty per cent of the full-time employment positions directly attributable to the manufacturing facility were, during the last quarter of the income year of the taxpayer, held by employees of the taxpayer who at the time of employment were (1) residents of such zone, or (2) residents of such municipality and eligible for training under the Federal Comprehensive Employment Training Act or any other training program that may replace the Comprehensive Employment Training Act, a credit of fifty per cent shall be allowed. A position is directly attributable to the manufacturing facility if: (A) The work is performed or the base of operations is at the facility; (B) the position did not exist prior to the construction, renovation, expansion or acquisition of the facility; and (C) but for the construction, renovation, expansion or acquisition of the facility, the position would not have existed, provided nothing in this section shall preclude a position from being considered directly attributable to a manufacturing facility if such position formerly existed in an eligible manufacturing facility in the same municipality under section 32-9p. For income years commencing on and after January 1, 2012, the credit under this section for that portion of the tax imposed by this chapter, which is allocable to any manufacturing facility shall be available under the same terms and conditions to that portion of such tax which is allocable to an eligible facility. For purposes of this section, “eligible facility” means any facility described in subparagraph (D) of subdivision (2) of subsection (d) of section 32-9p.

(b) There shall be allowed as a credit against the tax imposed by this chapter an amount equal to the following percentage of that portion of such tax which is allocable to any service facility: (1) Fifteen per cent, if there are three hundred or more but not more than five hundred ninety-nine new employees working at such facility; (2) twenty per cent if there are six hundred or more but not more than eight hundred ninety-nine new employees working at such facility; (3) twenty-five per cent, if there are nine hundred or more but not more than one thousand one hundred ninety-nine new employees working at such facility; (4) thirty per cent if there are one thousand two hundred or more but not more than one thousand four hundred ninety-nine new employees working at such facility; (5) forty per cent, if there are one thousand five hundred or more but not more than one thousand nine hundred ninety-nine new employees working at such facility; or (6) fifty per cent if there are two thousand or more new employees working at such facility. As used in this subsection: (A) “New employee” means a person hired by a taxpayer to fill a position for a new job or a person shifted from an existing location of the taxpayer outside this state to a service facility in this state, provided (i) in no case shall the total number of new employees allowed for purposes of this credit exceed the total increase in the taxpayer’s employment in this state, which increase shall be the difference between (I) the number of employees employed by the taxpayer in this state at the time of application to the Commissioner of Revenue Services for such credit plus the number of new employees who would be eligible for inclusion under the credit allowed under this subsection without regard to this calculation, and (II) the highest number of employees employed by the taxpayer in this state in the year preceding the taxpayer’s application to the Commissioner of Revenue Services for such credit, and (ii) a person shall be deemed to be a “new employee” only if such person’s duties in connection with the operation of the facility are on a regular, full-time or equivalent or full-time and permanent basis; and (B) “new job” means a job that did not exist in the business of a taxpayer in this state prior to the taxpayer’s application to the Commissioner of Revenue Services for such credit and that is filled by a new employee, but does not include a job created when an employee is shifted from an existing location of the taxpayer in this state to a service facility.

(c) The portion of such tax which is allocable to such a manufacturing facility, service facility or eligible facility shall be determined by multiplying such tax by a fraction computed as the simple arithmetical mean of the following fractions: First, a fraction the numerator of which is the average monthly net book value in the income year of the manufacturing facility, service facility or eligible facility, and machinery and equipment acquired for and installed in the manufacturing facility, service facility or eligible facility, without deduction on account of any encumbrance thereon, or if rented to the taxpayer, the value of the manufacturing facility, service facility or eligible facility, and machinery and equipment acquired for and installed in the manufacturing facility, service facility or eligible facility, computed by multiplying the gross rents payable by the taxpayer for the manufacturing facility, service facility or eligible facility, and such machinery and equipment during the income year or period by eight, and the denominator of which is the sum of the average monthly net book value of all real property and machinery and equipment held and owned by the taxpayer in the state, without deduction on account of any encumbrance thereon and the value of all real property and machinery and equipment rented to the taxpayer in the state, computed by multiplying the gross rents payable during the income year by eight; and second, a fraction the numerator of which is all wages, salaries and other compensation paid during the income year to employees of the taxpayer whose positions are directly attributable to the manufacturing facility, service facility or eligible facility and the denominator of which is the wages, salaries and other compensation paid during the income year to all employees of the taxpayer in the state. An employee’s position is directly so attributable if (1) the employee’s service is performed or his base of operations is at the manufacturing facility, service facility or eligible facility, (2) the position did not exist prior to the construction, renovation, expansion or acquisition of the manufacturing facility, service facility or eligible facility, and (3) but for the construction, renovation, expansion or acquisition of the manufacturing facility, service facility or eligible facility the position would not have existed. For the purposes of this subsection, “gross rents” means gross rents as defined in section 12-218.

(d) The credit allowed by this section may be claimed only by the initial occupant or occupants of the manufacturing facility, service facility or eligible facility. The owner of the manufacturing facility, service facility or eligible facility may not claim the credit unless the owner is also an occupant. The credit may first be claimed on the tax return for the taxpayer’s income year which begins during the calendar year next succeeding the calendar year in which the taxpayer was issued an eligibility certificate, and may be claimed in each of the following nine income years. If within such period, however, any facility for which an eligibility certificate has been issued ceases to qualify as a manufacturing facility, service facility or eligible facility, or any occupant of a manufacturing facility, service facility or eligible facility ceases to be an occupant, the entitlement to the credit allowed by this section shall terminate in the income year in which the qualification or occupancy ceases, and there shall not be a pro rata application of the credit to such income year.

(e) Any subsequent occupant or occupants of a manufacturing facility, service facility or eligible facility for which an eligibility certificate has been issued may claim the credit allowed by this section in accordance with subsection (c) of this section but only after obtaining a new eligibility certificate with respect to the manufacturing facility, service facility or eligible facility being occupied in the manner provided in section 32-9r.

(f) The Commissioner of Economic and Community Development shall, upon request, provide a copy of the applicable eligibility certificate to the Commissioner of Revenue Services.

(P.A. 78-303, S. 85, 136; 78-357, S. 7, 16; P.A. 81-445, S. 4, 11; P.A. 82-435, S. 3, 8; P.A. 83-381, S. 2; 83-587, S. 26, 96; P.A. 90-270, S. 23, 38; P.A. 93-311, S. 6, 8; P.A. 94-247, S. 5, 8; P.A. 96-239, S. 12, 17; P.A. 97-295, S. 14, 25; P.A. 98-262, S. 14, 22; P.A. 00-174, S. 22, 83; P.A. 06-159, S. 7; P.A. 10-98, S. 4; P.A. 11-78, S. 2.)

*Note: Section 2 of public act 93-311 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 78-303 allowed substitution of commissioner of revenue services for tax commissioner in accordance with provisions of P.A. 77-614; P.A. 81-445 included provisions allowing double credit for certain facilities in enterprise zones in Subsec. (a), effective July 1, 1982; P.A. 82-435 amended Subsec. (a) to provide that the 30% determination for employees of facilities in enterprise zones will be made for the last quarter rather than the last day of the year and to provide that CETA eligible residents of the municipality, along with residents of the zone, will count toward the 30%; P.A. 83-381 amended Subsec. (a) concerning the determination of eligibility for credit for facilities in enterprise zones; P.A. 83-587 made technical changes in Subsec. (b); P.A. 90-270 amended Subsec. (a) by making businesses employing more than 150 full-time employees eligible for the tax credit; P.A. 93-311 amended Subsec. (a) to extend eligibility for the tax credit to manufacturing facilities located in entertainment districts, effective July 1, 1993; P.A. 94-247 made facilities located in an entertainment district established pursuant to Sec. 2 of public act 93-311 eligible for the credit, effective June 9, 1994; P.A. 96-239 inserted new Subsec. (b) authorizing tax credit against certain percentages of the tax imposed by Ch. 208 which is allocable to a service facility, relettered former Subsecs. (b) to (e), inclusive, as Subsecs. (c) to (f), inclusive, respectively, and amended relettered Subsecs. (c), (d) and (e) by adding references to “service facility”, effective July 1, 1996; P.A. 97-295 amended Subsec. (d) to reword provision re when credit may first be claimed, effective July 8, 1997, and applicable to tax returns filed for income years of corporations commencing on or after January 1, 1997; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 00-174 amended Subsec. (a) to add a provision allowing a position to be attributable to a manufacturing facility if it formerly existed in an eligible facility in the same municipality, effective May 26, 2000; P.A. 06-159 amended Subsec. (f) to require Commissioner of Economic and Community Development, rather than taxpayer, to provide copy of certificate, effective June 6, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 10-98 amended Subsec. (a) to add provisions re credit for portion of tax allocable to a manufacturing facility shall be available under same terms and conditions to portion of tax allocable to an eligible facility in income years commencing on and after January 1, 2012, and added references to eligible facility in Subsecs. (c), (d) and (e), effective October 1, 2011, and applicable to income years commencing on or after January 1, 2013; P.A. 11-78 changed effective date of P.A. 10-98, S. 4, from October 1, 2011, and applicable to income years commencing on or after January 1, 2013, to October 1, 2011, and applicable to income years commencing on or after January 1, 2012, effective July 1, 2011.

See Sec. 32-9p for definitions of “manufacturing facility” and “service facility”.



Section 12-217ee - Refund of unused credits under sections 12-217j and 12-217n.

(a) Any taxpayer that (1) is a qualified small business, (2) qualifies for a credit under section 12-217j or section 12-217n, and (3) cannot take such credit in the taxable year in which the credit could otherwise be taken as a result of having no tax liability under this chapter may elect to carry such credit forward under this chapter or may apply to the commissioner as provided in subsection (b) of this section to exchange such credit with the state for a credit refund equal to sixty-five per cent of the value of the credit. Any amount of credit refunded under this section shall be refunded to the taxpayer under the provisions of this chapter, except that such credit refund shall not be subject to the provisions of section 12-227. Payment of the capital base tax under section 12-219 for an income year commencing on or after January 1, 2002, in which year the taxpayer reports no net income, as defined in section 12-213, or payment of the minimum tax of two hundred fifty dollars under section 12-219 or 12-223c for any income year, shall not be considered a tax liability for purposes of this section.

(b) An application for refund of such credit amount shall be made to the Commissioner of Revenue Services, at the same time such taxpayer files its return for the income year on or before the original due date or, if applicable, the extended due date of such year’s return, on such forms and containing such information as prescribed by said commissioner. No application for refund of such credit amount may be made after the due date or extended due date, as the case may be, of such return.

(c) If the commissioner determines that the taxpayer qualifies for a credit refund under this section, the commissioner shall notify, no later than one hundred twenty days from receipt of the application for such credit refund, the State Comptroller of the name of the eligible taxpayer, and the State Comptroller shall draw an order on the State Treasurer. The amount of the credit refund shall be limited as follows: (1) In the case of an application for such credit refund filed by the taxpayer for income years beginning during 2000 or 2001 where such credit refund has not been paid as of July 1, 2002, the taxpayer shall be entitled to receive no more than one million dollars during the state’s fiscal year in which the initial refund is paid, with any remaining unpaid balance to be paid in two equal installments during the state’s next two succeeding fiscal years; and (2) in the case of an application for such credit refund filed by the taxpayer for the income years beginning during 2002 or thereafter, the taxpayer shall be entitled to receive no more than one million five hundred thousand dollars for any one such income year.

(d) The Commissioner of Revenue Services may disallow the credit refund of any credit otherwise allowable for a taxable year under this section if the company claiming the exchange has any amount of taxes due and unpaid to the state including interest, penalties, fees and other charges related thereto for which a period in excess of thirty days has elapsed following the date on which such taxes were due and which are not the subject of a timely filed administrative appeal to the commissioner or of a timely filed appeal pending before any court of competent jurisdiction. Before any such disallowance, the commissioner shall send written notice to the company, stating that it may pay the amount of such delinquent tax or enter into an agreement with the commissioner for the payment thereof, by the date set forth in said notice, provided, such date shall not be less than thirty days after the date of such notice. Failure on the part of the company to pay the amount of the delinquent tax or enter into an agreement to pay the amount thereof by said date shall result in a disallowance of the credit refund being claimed.

(e) For purposes of this section “qualified small business” means a company that (1) has gross income for the previous income year that does not exceed seventy million dollars, and (2) has not, in the determination of the commissioner, met the gross income test through transactions with a related person, as defined in section 12-217w.

(P.A. 99-173, S. 38, 65; June Sp. Sess. P.A. 01-6, S. 11, 85; May 9 Sp. Sess. P.A. 02-1, S. 60; May 9 Sp. Sess. P.A. 02-4, S. 19; P.A. 03-120, S. 1; June 30 Sp. Sess. P.A. 03-1, S. 89; P.A. 04-235, S. 1.)

History: P.A. 99-173 effective June 23, 1999, and applicable to taxable years commencing on or after January 1, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to add reference to the application for a credit refund under Subsec. (b), to change “cash payment” to “credit refund”, and to provide that amounts refunded under this section are not subject to Sec. 12-227, and amended Subsecs. (b) and (c) to change “payment” and “exchange” to “credit refund”, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (b) to provide for the application for refund on or before the due date of the return, or extended due date of the return, redesignated a portion of existing Subsec. (b) as new Subsec. (c) and added provisions therein re limit on the amount of credit refund and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), effective July 1, 2002; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (a) to provide that payment of the minimum tax shall not be considered a tax liability for purposes of section, effective August 15, 2002, and applicable to income years commencing on or after January 1, 2002; P.A. 03-120 amended Subsec. (a) to add provision re effect of tax liability for payment of tax under Sec. 12-219 for the income year commencing January 1, 2002, and make conforming changes, effective June 18, 2003, and applicable to income years commencing on or after January 1, 2002; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) to allow participation in program for certain capital base taxpayers through the 2004 income year, effective August 16, 2003, and applicable to income years commencing on or after January 1, 2002; P.A. 04-235 amended Subsec. (a) to eliminate January 1, 2005, end date for consideration of income years under the exchange program, effective June 8, 2004, and applicable to income years commencing on or after January 1, 2002.



Section 12-217f - Tax credit for employers participating in certain state-approved programs combining high school study and part-time employment.

Section 12-217f is repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(P.A. 79-474, S. 1, 2; P.A. 97-295, S. 15, 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-217ff - Tax credit for donation of land for educational use. No credit allowed on or after January 1, 2013.

(a) For purposes of this section, “donation of land for educational use” means the value of any land or interest in land conveyed without financial consideration, or the value of any discount of the sale price in any sale of land or interest in land, to any municipality or political subdivision of the state for educational use, as defined in section 16-43b.

(b) There shall be allowed a credit for all taxpayers against the tax imposed under section 12-217, in an amount equal to fifty per cent of any donation of land for educational use. For purposes of calculating the credit under this section the amount of donation shall be based on the difference between the use value of the donated land and the amount received for such land. For the purposes of this subsection, “use value” means a fair market value of land at its highest and best use, as determined by a certified real estate appraiser.

(c) A credit that is allowed under this section, with respect to any taxable year commencing on or after January 1, 2004, but is not used by a taxpayer may be carried forward to each of the successive income years until such credit is fully taken. In no case shall a credit that is not used be carried forward for a period of more than fifteen years.

(d) No tax credit shall be allowed under this section with respect to any donation of land for educational use made on or after January 1, 2013.

(P.A. 04-200, S. 4; P.A. 13-232, S. 9.)

History: P.A. 04-200 effective June 3, 2003; P.A. 13-232 added Subsec. (d) re discontinuation of credit on or after January 1, 2013, effective July 1, 2013, and applicable to income years commencing on or after January 1, 2013.



Section 12-217g - *(See end of section for amended version of subsection (a) and effective date.) Tax credits for apprenticeship training in manufacturing, construction and plastics-related trades.

*(a) There shall be allowed a credit for any taxpayer against the tax imposed under this chapter for any income year with respect to each apprenticeship in the manufacturing trades commenced by such taxpayer in such year under a qualified apprenticeship training program as described in this section, certified in accordance with regulations adopted by the Labor Commissioner and registered with the Connecticut State Apprenticeship Council established under section 31-22n, in an amount equal to four dollars per hour multiplied by the total number of hours worked during the income year by apprentices in the first half of a two-year term of apprenticeship and the first three-quarters of a four-year term of apprenticeship, provided the amount of credit allowed for any income year with respect to each such apprenticeship may not exceed four thousand eight hundred dollars or fifty per cent of actual wages paid in such income year to an apprentice in the first half of a two-year term of apprenticeship or in the first three-quarters of a four-year term of apprenticeship, whichever is less.

(b) There shall be allowed a credit for any taxpayer against the tax imposed under this chapter for any income year with respect to each apprenticeship in plastics and plastics-related trades commenced by such taxpayer in such year under a qualified apprenticeship training program as described in this section, certified in accordance with regulations adopted by the Labor Commissioner and registered with the Connecticut State Apprenticeship Council established under section 31-22n, which apprenticeship exceeds the average number of such apprenticeships begun by such taxpayer during the five income years immediately preceding the income year with respect to which such credit is allowed, in an amount equal to four dollars per hour multiplied by the total number of hours worked during the income year by apprentices in the first half of a two-year term of apprenticeship and the first three-quarters of a four-year term of apprenticeship, provided the amount of credit allowed for any income year with respect to each such apprenticeship may not exceed four thousand eight hundred dollars or fifty per cent of actual wages paid in such income year to an apprentice in the first half of a two-year term of apprenticeship or in the first three-quarters of a four-year term of apprenticeship, whichever is less.

(c) There shall be allowed a credit for any taxpayer against the tax imposed under this chapter for any income year with respect to wages paid to apprentices in the construction trades by such taxpayer in such year that the apprentice and taxpayer participate in a qualified apprenticeship training program, as described in this section, which (1) is at least four years in duration, (2) is certified in accordance with regulations adopted by the Labor Commissioner, and (3) is registered with the Connecticut State Apprenticeship Council established under section 31-22n. The tax credit shall be (A) in an amount equal to two dollars per hour multiplied by the total number of hours completed by each apprentice toward completion of such program, and (B) awarded upon completion and notification of completion of such program in the income year in which such completion and notification occur, provided the amount of credit allowed for such income year with respect to each such apprentice may not exceed four thousand dollars or fifty per cent of actual wages paid over the first four income years for such apprenticeship, whichever is less.

(d) For purposes of this section, a qualified apprenticeship training program shall require at least four thousand but not more than eight thousand hours of apprenticeship training for certification of such apprenticeship by the Connecticut State Apprenticeship Council. The amount of credit allowed any taxpayer under this section for any income year may not exceed the amount of tax due from such taxpayer under this chapter with respect to such income year.

(P.A. 79-475, S. 1, 2; May Sp. Sess. P.A. 94-4, S. 16, 85; P.A. 95-160, S. 64, 69; 95-284, S. 1, 2; P.A. 97-295, S. 16, 25; P.A. 98-262, S. 14, 22; P.A. 06-174, S. 1.)

*Note: On and after July 1, 2015, subsection (a) of this section, as amended by section 1 of public act 13-265, is to read as follows:

“(a) There shall be allowed a credit for any taxpayer against the tax imposed under this chapter for any income year with respect to each apprenticeship in the manufacturing trades commenced by such taxpayer in such year under a qualified apprenticeship training program as described in this section, certified in accordance with regulations adopted by the Labor Commissioner and registered with the Connecticut State Apprenticeship Council established under section 31-22n, in an amount equal to six dollars per hour multiplied by the total number of hours worked during the income year by apprentices in the first half of a two-year term of apprenticeship and the first three-quarters of a four-year term of apprenticeship, provided the amount of credit allowed for any income year with respect to each such apprenticeship may not exceed seven thousand five hundred dollars or fifty per cent of actual wages paid in such income year to an apprentice in the first half of a two-year term of apprenticeship or in the first three-quarters of a four-year term of apprenticeship, whichever is less.”

(P.A. 79-475, S. 1, 2; May Sp. Sess. P.A. 94-4, S. 16, 85; P.A. 95-160, S. 64, 69; 95-284, S. 1, 2; P.A. 97-295, S. 16, 25; P.A. 98-262, S. 14, 22; P.A. 06-174, S. 1; P.A. 13-265, S. 1.)

History: P.A. 79-475 effective June 12, 1979, and applicable to income years ending on or after January 1, 1979; May Sp. Sess. P.A. 94-4 increased the credit amount from $2.50 per hour to $4.00, increased the time period established for the program and increased the maximum total amount of the credit from $3,000 to $4,800, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1994; P.A. 95-160, revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-284 designated existing provisions as Subsecs. (a) and (c) and added Subsec. (b) re tax credits for apprenticeships in plastics and plastics-related trades, effective July 1, 1995, and applicable to income years of corporations commencing on or after January 1, 1995; P.A. 97-295 amended Subsec. (a) to change machine tool and metal trades to manufacturing trades and deleted provision re average number of apprenticeships in five preceding income years, revised method of calculating amount of credit in Subsecs. (a) and (b), added new Subsec. (c) re construction trades and redesignated existing Subsec. (c) as Subsec. (d), effective July 8, 1997, and applicable to tax returns filed for income years of corporations commencing on or after January 1, 1997; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 06-174 amended Subsec. (c) to delete reference to federal act, require qualified apprenticeship program to be at least four years in duration, limit credit to hours worked toward completion of program, provide for award of credit upon completion and notification of completion of program in income year in which completion and notification occur, provide for limitation of credit to $4,000 or 50% of wages paid over first four years of program and make technical changes, effective July 1, 2006; P.A. 13-265 amended Subsec. (a) to increase credit amount from $4 per hour to $6 per hour and increase the maximum total amount of the credit from $4,800 to $7,500, effective July 1, 2015, and applicable to income years commencing on or after January 1, 2015.



Section 12-217gg - Tax credit for employment expansion project.

(a) As used in this section:

(1) “Approved employment expansion project” means an employment expansion project approved by the commissioner pursuant to subsection (e) of this section.

(2) “Commencement date” means the commencement date of the approved employment expansion project as provided in the certificate of eligibility issued by the commissioner pursuant to subsection (f) of this section.

(3) “Commissioner” means the Commissioner of Economic and Community Development.

(4) “Constituent corporation” means any corporation that holds or has held an interest in the sponsor of an approved employment expansion project (A) as a general partner, limited partner, member or otherwise, and (B) is subject to tax under this chapter either directly or by virtue of holding an interest in such sponsor.

(5) “Employment expansion project” means a project: (A) That will result in the creation of at least four hundred new jobs in this state over a period of not more than five full income years following the income year in which the commencement date occurs; (B) for which the allowance to the constituent corporations of credits under this section will be necessary to attract the project to this state; (C) that will be economically viable and will generate direct and indirect economic benefits to the state; and (D) that is, in the judgment of the commissioner, consistent with the strategic economic development priorities of the state and the municipality or municipalities in which the new jobs are to be created.

(6) “Income year” shall have the same meaning as in subdivision (5) of subsection (a) of section 12-213.

(7) “New employee” means a person hired by a sponsor or a constituent corporation to fill a new job full-time in this state. A new employee does not include a person who was employed in Connecticut by a related person with respect to the sponsor or constituent corporation during the prior twelve months. The aggregate number of new employees at the end of any income year shall be equal to the excess, if any, of the (A) aggregate number of employees employed in this state by the sponsor and constituent corporations at the end of any income year, less (B) the aggregate number of employees employed in this state by the sponsor and constituent corporations on the commencement date.

(8) “New job” means a full-time job that (A) did not exist in this state prior to the commencement date, and (B) is filled by a new employee. “New job” does not include a job created when an employee is shifted from an existing location in this state of the sponsor or any constituent corporation to such job.

(9) “Sponsor” means a partnership, limited partnership, limited liability company or other entity that is treated as a pass-through entity for federal income tax purposes.

(10) “Full-time job” means a job in which an employee is required to work at least thirty-five or more hours per week. A full-time job does not include a temporary or seasonal job.

(11) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the taxpayer, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, or (D) a member of the same controlled group as the taxpayer.

(12) “Control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership, limited liability company or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of said Section 267(c).

(b) (1) There shall be allowed to each constituent corporation such credits that the constituent corporation otherwise would have been allowed under this chapter had such constituent corporation itself conducted its pro rata share of the business conducted by the sponsor during any relevant income year.

(2) Credits shall be allowable under this section for those income years commencing on or after the commencement date as set forth in a certificate of eligibility issued by the commissioner.

(c) (1) For the purposes of this chapter, each constituent corporation shall be deemed to have itself conducted its pro rata share of the business conducted by the sponsor.

(2) The pro rata share of the business conducted by the sponsor that shall be deemed to have been conducted by each constituent corporation shall be the same percentage as such constituent corporation’s distributive share of the profit or loss of the sponsor for any relevant income year.

(3) The limitation of section 12-217zz shall be applied on the return of each constituent corporation or on the combined return filed by two or more constituent corporations.

(d) Any sponsor of an employment expansion project may submit an application for a certificate of eligibility to the commissioner in accordance with the provisions of this section. The application shall contain sufficient information to establish that the project is an employment expansion project, and shall include information concerning (1) the location or locations of the new jobs, (2) the number of new jobs to be created in each of the five full income years following the income year in which the commencement date occurs, (3) the physical infrastructure that might be created, renovated or expanded, (4) feasibility studies or business plans for the project, and (5) such other information the commissioner determines is necessary to demonstrate the financial viability of the employment expansion project. The commissioner may impose a fee for such application as the commissioner deems appropriate.

(e) (1) The commissioner, upon consideration of the application and any additional information that the commissioner requires concerning a proposed employment expansion project, may approve the project if the commissioner finds that the project is an employment expansion project. If the commissioner rejects an application, the commissioner shall specifically identify the defects in the application and specifically explain the reasons for such rejection. The commissioner shall render a decision on an application not later than ninety days after its receipt by the commissioner.

(2) The approval of an employment expansion project by the commissioner may be combined with the exercise of any of the other powers of the commissioner, including, but not limited to, the provision of financial assistance.

(3) The commissioner shall require the applicant to reimburse the commissioner for all or any part of the cost of any activities performed in the exercise of due diligence reviewing an application pursuant to this subsection.

(f) Upon approving an employment expansion project, the commissioner shall issue a certificate of eligibility certifying that the applicant has complied with the provisions of this section. The certificate of eligibility shall set forth the commencement date, as well as any other requirements the commissioner deems appropriate.

(g) Each constituent corporation claiming a credit or credits allowed under this section shall retain a copy of the certificate of eligibility issued under subsection (f) of this section and a copy of the certificate of continuing eligibility issued under subsection (g) of this section for each income year for which a credit is claimed for at least as long as such income year would otherwise be subject to audit.

(h) The credits allowed under this section may be used by constituent corporations joining in a combined corporation business tax return under section 12-223a.

(i) Any constituent corporation allowed a credit under this section may assign such credit to another constituent corporation, provided such other constituent corporation may claim such credit only with respect to an income year for which the assigning constituent corporation would have been eligible to claim such credit and such other constituent corporation or constituent corporations may not further assign such credit. The assignor and assignee shall jointly submit written notification of such assignment to the commissioner. The notification shall include the credit certificate number, the date of assignment, the amount of such credit assigned, the tax identification numbers for both the assignor and assignee, and any other information required by the commissioner. Failure to comply with this subsection will result in a disallowance of the tax credit until there is full compliance on both the part of the assignor and the assignee. The commissioner shall provide a copy of the notification of assignment to the Commissioner of Revenue Services upon request.

(j) (1) The determination of whether the aggregate number of new jobs has been created shall be made as of the end of each of the five full income years following the income year in which the commencement date occurs. Not later than the first day of the fourth month of each year following each of such five income years, the commissioner shall require the sponsor to certify the aggregate number of new jobs created by the end of the preceding income year. Not later than the first day of the seventh month of each year following each of the five income years, the commissioner shall review such certification and, if the aggregate number of new jobs at the end of the preceding income year is at least ninety per cent of the aggregate number of such new jobs set forth in the certificate of eligibility for such income year, shall issue a certificate of continuing eligibility for such preceding income year.

(2) If the aggregate number of new jobs at the end of any such income year is less than ninety per cent of the aggregate number of such new jobs set forth in the certificate of eligibility for such income year, no credits attributable to the activities of the sponsor during such income year shall be allowed to the constituent corporations. The failure to achieve ninety per cent of the aggregate number of new jobs by the end of any applicable income year shall not preclude the allowance to the constituent corporations of credits from any prior or subsequent income year otherwise available under this section.

(P.A. 06-187, S. 19; 06-189, S. 20–22.)

History: P.A. 06-187 effective May 26, 2006, and applicable to projects with a commencement date on or after September 1, 2005; P.A. 06-189 amended Subsec. (a)(8)(A) to change timing requirement re job creation from after sponsor’s application for a certificate to commencement date, amended Subsec. (b)(2) by eliminating five-year limit for credit and allowing credit for income years commencing on or after commencement date and amended Subsec. (i) by requiring submittal of written notification of assignment to the commissioner, effective June 7, 2006, and applicable to projects with a commencement date on or after September 1, 2005.



Section 12-217h - Tax credit for expenditures to establish day care facilities for children of employees.

Section 12-217h is repealed effective January 1, 1990, and applicable to income years of corporations commencing on or after that date.

(P.A. 81-100, S. 1, 2; P.A. 82-469, S. 9, 11; P.A. 83-453, S. 1, 4; P.A. 88-289, S. 1, 4; P.A. 89-364, S. 6, 7.)



Section 12-217hh - Tax credit for hiring displaced worker.

Section 12-217hh is repealed, effective July 1, 2013.

(P.A. 06-186, S. 81; P.A. 13-232, S. 18.)



Section 12-217i - Tax credits for investments in vehicles powered by clean alternative fuels or electricity, for construction of or improvements to alternative fuel filling stations and for converting motor vehicles to utilize alternative fuels.

(a) There shall be allowed a credit for any taxpayer against the tax imposed by this chapter, chapter 209, 210, 211 or 212 in any income year or calendar quarter, as the case may be, commencing prior to January 1, 2008, in an amount equal to ten per cent of the amount of expenditures paid or incurred during such income year or such quarter, as the case may be, for the incremental cost of purchasing a vehicle which is exclusively powered by a clean alternative fuel.

(b) There shall be allowed a credit for any taxpayer against the tax imposed by this chapter in any income year commencing on or after January 1, 1994, and prior to January 1, 2008, in an amount equal to fifty per cent of the amount of expenditures, other than those described in subsection (a) of this section, paid or incurred during such income year directly for (1) the construction of any filling station or improvements to any existing filling station in order to provide compressed natural gas, liquefied petroleum gas or liquefied natural gas; (2) the purchase and installation of conversion equipment incorporated into or used in converting vehicles powered by any other fuel to either exclusive use of clean alternative fuel or dual use of such other fuel and a clean alternative fuel, including, but not limited to, storage cylinders, cylinder brackets, regulated mixers, fill valves, pressure regulators, solenoid valves, fuel gauges, electronic ignitions and alternative fuel delivery lines, if such converted vehicles, after conversion, meet generally accepted standards, including, but not limited to, the standards set by the American Gas Association, the National Fire Protection Association, the American National Standards Institute, the American Society of Testing Materials or the American Society of Mechanical Engineers; or (3) the purchase and installation of equipment incorporated into or used in a compressed natural gas, liquefied petroleum gas or liquefied natural gas filling or electric recharging station for vehicles powered by a clean alternative fuel, including, but not limited to, compressors, storage cylinders, associated framing, tubing and fittings, valves and fuel poles and fuel delivery lines.

(c) If the amount of any credit provided in this section exceeds the amount of tax otherwise payable in the income year or calendar quarter, as the case may be, in which such expenditure was paid or incurred, the balance of any such credit remaining may be taken in any of the three succeeding income years or twelve succeeding calendar quarters, respectively. Any taxpayer allowed such a tax credit against the tax imposed under this chapter, chapter 209, 210, 211 or 212 shall not be allowed such credit under more than one of said chapters. As used in this section “clean alternative fuel” shall mean compressed natural gas, liquefied petroleum gas, liquefied natural gas or electricity when used as a motor vehicle fuel and “incremental cost” shall mean the difference between the purchase price of a vehicle which is exclusively powered by a clean alternative fuel and the manufacturer’s suggested retail price of a comparably equipped vehicle which is not so powered.

(P.A. 91-179, S. 1, 5; P.A. 92-188, S. 1, 4; P.A. 93-199, S. 2, 6; P.A. 95-15, S 1, 3; P.A. 96-183, S. 1, 4; P.A. 97-295, S. 23, 25; P.A. 98-262, S. 14, 22; P.A. 99-173, S. 41, 65; May 9 Sp. Sess. P.A. 02-4, S. 11; P.A. 04-231, S. 5.)

History: P.A. 91-179 effective October 1, 1991, and applicable to income years commencing on or after January 1, 1991; P.A. 92-188 amended section to authorize tax credits for investments in vehicles powered by electricity, effective July 1, 1992, and applicable to income years of corporations commencing on or after January 1, 1992; P.A. 93-199 extended credit to any income year commencing prior to January 1, 1998, and added reference to electric recharging stations in Subdiv. (1), effective July 1, 1993, and applicable to taxable years commencing on or after January 1, 1993; P.A. 95-15 incorporated tax credits for expenditures for construction of or improvements to alternative fuel filling stations, formerly authorized under Sec. 12-217g and for expenditures for converting motor vehicles to utilize alternative fuels formerly authorized under Sec. 12-217r and made technical changes, effective April 13, 1995, and applicable to income years or calendar quarters commencing on or after January 1, 1994; P.A. 96-183 amended Subsec. (b) by adding liquefied petroleum gas and liquefied natural gas to Subdiv. (3) effective May 31, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 97-295 amended Subsec. (a) to extend date from January 1, 1998, to January 1, 2000, and amended Subsec. (b) to extend date from January 1, 1999, to January 1, 2000, effective July 8, 1997; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 99-173 amended Subsecs. (a) and (b) to extend the sunset from January 1, 2000, to January 1, 2002, effective June 23, 1999; May 9 Sp. Sess. P.A. 02-4 amended Subsecs. (a) and (b) to extend the credit until January 1, 2004, effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002; P.A. 04-231 amended Subsecs. (a) and (b) to extend the sunset dates for the credits from January 1, 2004 to January 1, 2008, effective July 1, 2004, and applicable to income years commencing on or after January 1, 2004.



Section 12-217ii - Jobs creation tax credit program.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Income year” means, with respect to entities subject to the insurance premiums tax under chapter 207, the corporation business tax under this chapter or the utility companies tax under chapter 212, the income year as determined under each of said chapters, as the case may be;

(3) “Taxpayer” means a person subject to tax under chapter 207, this chapter or chapter 212;

(4) “New job” means a full-time job which (A) did not exist in this state prior to a taxpayer’s application to the commissioner for an eligibility certificate under this section for a job creation credit, and (B) is filled by a new employee;

(5) “New employee” means a person hired by the taxpayer to fill a new full-time job. A new employee does not include a person who was employed in Connecticut by a related person with respect to the taxpayer during the prior twelve months;

(6) “Full-time job” means a job in which an employee is required to work at least thirty-five or more hours per week. A full-time job does not include a temporary or seasonal job;

(7) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the taxpayer, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, or (D) a member of the same controlled group as the taxpayer; and

(8) “Control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership, limited liability company or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of said Section 267(c).

(b) (1) There is established a jobs creation tax credit program whereby a taxpayer who creates at least ten new jobs in Connecticut may be allowed a credit against the tax imposed under chapter 207, this chapter or chapter 212, in an amount up to sixty per cent of the income tax deducted and withheld from the wages of new employees and paid over to the state pursuant to chapter 229.

(2) For each new employee, credits may be granted for five successive years.

(3) The credit shall be claimed in the income year in which it is earned. Any credits not used in a tax year shall expire.

(c) Any taxpayer planning to claim a credit under the provisions of this section shall apply to the commissioner in accordance with the provisions of this section. The application shall be on a form provided by the commissioner, and shall contain sufficient information concerning the number of new jobs to be created, feasibility studies or business plans for the increased number of jobs, projected state and local revenue that might derive as a result of the job growth and other information necessary to demonstrate that there will be net benefits to the economy of the municipality and the state. The commissioner shall impose a fee for such application as the commissioner deems appropriate.

(d) The commissioner shall determine whether (1) the taxpayer making the application is eligible for the tax credit, and (2) the proposed job growth (A) is economically viable only with use of the tax credit, (B) would provide a net benefit to economic development and employment opportunities in the state, and (C) conforms to the state plan of conservation and development prepared pursuant to section 16a-24. The commissioner may require the applicant to submit such additional information as may be necessary to evaluate the application.

(e) (1) The commissioner, upon consideration of the application and any additional information the commissioner requires, may approve the credit application, in whole or in part, if the commissioner concludes that the increase in the number of jobs is economically viable only with the use of the tax credit and that the revenue generated due to economic development and employment opportunities created in the state exceeds the credit and any other credits to be taken. If the commissioner disapproves an application, the commissioner shall specifically identify the defects in the application and specifically explain the reasons for the disapproval. The commissioner shall render a decision on an application not later than ninety days after the date of its receipt by the commissioner.

(2) The total amount of credits granted to all taxpayers under this section and sections 12-217nn, 12-217oo and 12-217pp shall not exceed twenty million dollars in any one fiscal year.

(3) (A) A credit under this section may be granted to a taxpayer for not more than five successive income years. No credit under this section shall be granted to a taxpayer more than five income years after the date the commissioner issues an eligibility certificate to the taxpayer under subsection (f) of this section.

(B) The commissioner shall not issue any eligibility certificates under this section on or after January 1, 2012.

(4) The commissioner may combine approval of a credit application with the exercise of any of the commissioner’s other powers, including, but not limited to, the provision of other forms of financial assistance.

(f) Upon approving a taxpayer’s credit application, the commissioner shall issue a credit allocation notice certifying that the credits will be available to be claimed by the taxpayer if the taxpayer otherwise meets the requirements of this section. No later than thirty days after the close of the taxpayer’s income year, the taxpayer shall provide information to the commissioner regarding the number of new jobs created for the year and the income tax deducted and withheld from the wages of such new employees and paid over to the state for such year. The commissioner shall issue an eligibility certificate that includes the taxpayer’s name, the number of new jobs created, and the amount of the credit certified for the year. The certificate shall be issued by the commissioner not later than sixty days after the close of the taxpayer’s income year or not later than thirty days after the information is provided, whichever comes first.

(g) The commissioner shall, upon request, provide a copy of the eligibility certificate issued under subsection (f) of this section to the Commissioner of Revenue Services.

(h) (1) If (A) the number of new employees on account of which a taxpayer claimed the credit allowed by this section decreases to less than the number for which the commissioner issued an eligibility certificate during any of the four years succeeding the first full income year following the issuance of an eligibility certificate, and (B) those employees are not replaced by other employees who have not been shifted from an existing location of the taxpayer or a related person in this state, the taxpayer shall be required to recapture a percentage of the credit allowed under this section on its tax return, as determined under the provisions of subdivision (2) of this subsection. The commissioner shall provide notice of the required recapture amount to both the taxpayer and the Commissioner of Revenue Services.

(2) If the taxpayer is required under the provisions of subdivision (1) of this subsection to recapture a portion of the credit during (A) the first of such four years, then ninety per cent of the credit allowed shall be recaptured on the tax return required to be filed for such year, (B) the second of such four years, then sixty-five per cent of the credit allowed for the entire period of eligibility shall be recaptured on the tax return required to be filed for such year, (C) the third of such four years, then fifty per cent of the credit allowed for the entire period of eligibility shall be recaptured on the tax return required to be filed for such year, (D) the fourth of such four years, then thirty per cent of the credit allowed for the entire period of eligibility shall be recaptured on the tax return required to be filed for such year.

(P.A. 06-186, S. 80; P.A. 07-250, S. 18; P.A. 10-75, S. 10; P.A. 11-6, S. 130; 11-86, S. 3; Oct. Sp. Sess. P.A. 11-1, S. 20.)

History: P.A. 06-186 effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 07-250 removed requirement re credit available only to taxpayers relocating to state, lowered job creation requirement from 50 to 10 new jobs, increased tax credit allowed from up to 25% to up to 60% of taxes deducted, added requirement that job growth conform to state plan of conservation and development and made conforming and technical changes, effective July 1, 2007, and applicable to income years commencing on or after January 1, 2007; P.A. 10-75 amended Subsec. (e)(2) to include Secs. 12-217nn and 12-217oo in cap and to increase cap from $10,000,000 to $11,000,000, effective May 6, 2010, and applicable to income years commencing on or after January 1, 2010; P.A. 11-6 amended Subsec. (e)(2) to increase cap on credits from $11,000,000 to $20,000,000, effective July 1, 2011; P.A. 11-86 amended Subsec. (e)(2) to delete references to Secs. 12-217nn and 12-217oo and to increase cap on credits from $11,000,000 to $20,000,000, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (e)(2) to include Sec. 12-217pp in cap, amended Subsec. (e)(3) to add provision re 5-income-year time limit for granting credit after issuance of eligibility certificate and sunset date of January 1, 2012, and made technical changes in Subsecs. (f) and (g), effective October 27, 2011.



Section 12-217j - Tax credit for research and experimental expenditures.

(a) There shall be allowed as a credit against the tax imposed on any corporation under this chapter, with respect to income years of such corporation commencing on or after January 1, 1994, an amount equal to twenty per cent of the amount spent by such corporation directly on research and experimental expenditures, as defined in Section 174 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, which are conducted in this state and which exceeds the amount spent by such corporation during the preceding income year of such corporation for such expenditures.

(b) (1) With respect to any income year commencing on or after January 1, 2000, a credit or any portion of a credit that is allowed under this section but that is not used by a taxpayer because the amount of the credit exceeds the tax due and owing by the taxpayer shall be carried forward to each of the successive income years until such credit, or applicable portion of the credit, is fully taken. In no case shall a credit, or any portion of a credit, that is not used by a taxpayer be carried forward for a period of more than fifteen years.

(2) (A) With respect to any income year commencing on or after January 1, 1997, and prior to January 1, 2000, a credit or any portion of a credit that is allowed under this section but that is not used by a biotechnology company because the amount of the credit exceeds the tax due and owing by the taxpayer shall be carried forward to each of the successive income years until such credit, or applicable portion of the credit, is fully taken. In no case shall a credit, or any portion of a credit, that is not used by a biotechnology company be carried forward for a period of more than fifteen years.

(B) For purposes of this subsection, “biotechnology company” means a company engaged in the business of applying technologies, such as recombinant DNA techniques, biochemistry, molecular and cellular biology, genetics and genetic engineering, biological cell fusion techniques, and new bioprocesses, using living organisms, or parts of organisms, to produce or modify products, to improve plants or animals, to develop microorganisms for specific uses, to identify targets for small molecule pharmaceutical development, or to transform biological systems into useful processes and products.

(P.A. 92-193, S. 3, 8; P.A. 93-403, S. 1, 3; P.A. 96-252, S. 7, 8; P.A. 98-110, S. 22, 27; P.A. 03-225, S. 2.)

History: P.A. 92-193 effective July 1, 1992, and applicable to taxable years of corporations commencing on or after January 1, 1993 (Revisor’s note: In codifying public act 92-193 the words “an amount” were inserted editorially by the Revisors in Subdiv. (1) after the words “January 1, 1994,” for consistency with Subdiv. (2)); P.A. 93-403 added requirement that research and experimental expenditures be conducted in the state, effective June 29, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 96-252 authorized tax credits which are not used by biotechnology companies to be carried forward and defined “biotechnology company”, effective July 1, 1996, and applicable to income years of corporations commencing on or after January 1, 1997; P.A. 98-110 expanded credit to all taxpayers, effective May 19, 1998, and applicable to income years commencing on or after January 1, 2000; P.A. 03-225 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to delete obsolete references and make technical changes, and amended Subsec. (b) to add provisions re credit for biotechnology companies after January 1, 1997, and make technical changes, effective July 9, 2003.



Section 12-217jj - Film production tax credit. Regulations.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Revenue Services.

(2) “Department” means the Department of Economic and Community Development.

(3) (A) “Qualified production” means entertainment content created in whole or in part within the state, including motion pictures, except as otherwise provided in this subparagraph; documentaries; long-form, specials, mini-series, series, sound recordings, videos and music videos and interstitials television programming; interactive television; relocated television production; interactive games; videogames; commercials; any format of digital media, including an interactive web site, created for distribution or exhibition to the general public; and any trailer, pilot, video teaser or demo created primarily to stimulate the sale, marketing, promotion or exploitation of future investment in either a product or a qualified production via any means and media in any digital media format, film or videotape, provided such program meets all the underlying criteria of a qualified production. For the state fiscal years ending June 30, 2014, and June 30, 2015, “qualified production” shall not include a motion picture that has not been designated as a state-certified qualified production prior to July 1, 2013, and no tax credit voucher for such motion picture may be issued during said years, except, for the state fiscal year ending June 30, 2015, “qualified production” shall include a motion picture for which twenty-five per cent or more of the principal photography shooting days are in this state at a facility that receives not less than twenty-five million dollars in private investment and opens for business on or after July 1, 2013, and a tax credit voucher may be issued for such motion picture.

(B) “Qualified production” shall not include any ongoing television program created primarily as news, weather or financial market reports; a production featuring current events, other than a relocated television production, sporting events, an awards show or other gala event; a production whose sole purpose is fundraising; a long-form production that primarily markets a product or service; a production used for corporate training or in-house corporate advertising or other similar productions; or any production for which records are required to be maintained under 18 USC 2257 with respect to sexually explicit content.

(4) “Eligible production company” means a corporation, partnership, limited liability company, or other business entity engaged in the business of producing qualified productions on a one-time or ongoing basis, and qualified by the Secretary of the State to engage in business in the state.

(5) “Production expenses or costs” means all expenditures clearly and demonstrably incurred in the state in the preproduction, production or postproduction costs of a qualified production, including:

(A) Expenditures incurred in the state in the form of either compensation or purchases including production work, production equipment not eligible for the infrastructure tax credit provided in section 12-217kk, production software, postproduction work, postproduction equipment, postproduction software, set design, set construction, props, lighting, wardrobe, makeup, makeup accessories, special effects, visual effects, audio effects, film processing, music, sound mixing, editing, location fees, soundstages and any and all other costs or services directly incurred in connection with a state-certified qualified production;

(B) Expenditures for distribution, including preproduction, production or postproduction costs relating to the creation of trailers, marketing videos, commercials, point-of-purchase videos and any and all content created on film or digital media, including the duplication of films, videos, CDs, DVDs and any and all digital files now in existence and those yet to be created for mass consumer consumption; the purchase, by a company in the state, of any and all equipment relating to the duplication or mass market distribution of any content created or produced in the state by any digital media format which is now in use and those formats yet to be created for mass consumer consumption; and

(C) “Production expenses or costs” does not include the following: (i) On and after January 1, 2008, compensation in excess of fifteen million dollars paid to any individual or entity representing an individual, for services provided in the production of a qualified production and on or after January 1, 2010, compensation subject to Connecticut personal income tax in excess of twenty million dollars paid in the aggregate to any individuals or entities representing individuals, for star talent provided in the production of a qualified production; (ii) media buys, promotional events or gifts or public relations associated with the promotion or marketing of any qualified production; (iii) deferred, leveraged or profit participation costs relating to any and all personnel associated with any and all aspects of the production, including, but not limited to, producer fees, director fees, talent fees and writer fees; (iv) costs relating to the transfer of the production tax credits; (v) any amounts paid to persons or businesses as a result of their participation in profits from the exploitation of the qualified production; and (vi) any expenses or costs relating to an independent certification, as required by subsection (g) of this section, or as the department may otherwise require, pertaining to the amount of production expenses or costs set forth by an eligible production company in its application for a production tax credit.

(6) “Sound recording” means a recording of music, poetry or spoken-word performance, but does not include the audio portions of dialogue or words spoken and recorded as part of a motion picture, video, theatrical production, television news coverage or athletic event.

(7) “State-certified qualified production” means a qualified production produced by an eligible production company that (A) is in compliance with regulations adopted pursuant to subsection (k) of this section, (B) is authorized to conduct business in this state, and (C) has been approved by the department as qualifying for a production tax credit under this section.

(8) “Interactive web site” means a web site, the production costs of which (A) exceed five hundred thousand dollars per income year, and (B) is primarily (i) interactive games or end user applications, or (ii) animation, simulation, sound, graphics, story lines or video created or repurposed for distribution over the Internet. An interactive web site does not include a web site primarily used for institutional, private, industrial, retail or wholesale marketing or promotional purposes, or which contains obscene content.

(9) “Post-certification remedy” means the recapture, disallowance, recovery, reduction, repayment, forfeiture, decertification or any other remedy that would have the effect of reducing or otherwise limiting the use of a tax credit provided by this section.

(10) “Compensation” means base salary or wages and does not include bonus pay, stock options, restricted stock units or similar arrangements.

(11) “Relocated television production” means:

(A) An ongoing television program all of the prior seasons of which were filmed outside this state, and may include current events shows, except those referenced in subparagraph (B)(i) of this subdivision.

(B) An eligible production company’s television programming in this state that (i) is not a general news program, sporting event or game broadcast, and (ii) is created at a qualified production facility that has had a minimum investment of twenty-five million dollars made by such eligible production company on or after January 1, 2012, at which facility the eligible production company creates ongoing television programming as defined in subparagraph (A) of this subdivision, and creates at least two hundred new jobs in Connecticut on or after January 1, 2012. For purposes of this subdivision, “new job” means a full-time job, as defined in section 12-217ii, that did not exist in this state prior to January 1, 2012, and is filled by a new employee, and “new employee” includes a person who was employed outside this state by the eligible production company prior to January 1, 2012, but does not include a person who was employed in this state by the eligible production company or a related person, as defined in section 12-217ii, with respect to the eligible production company during the prior twelve months.

(C) A relocated television production may be a state-certified qualified production for not more than ten successive income years, after which period the eligible production company shall be ineligible to resubmit an application for certification.

(b) The Department of Economic and Community Development shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section for eligible production companies producing a state-certified qualified production in the state.

(1) For income years commencing on or after January 1, 2006, but prior to January 1, 2010, any eligible production company incurring production expenses or costs in excess of fifty thousand dollars shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to thirty per cent of such production expenses or costs.

(2) For income years commencing on or after January 1, 2010, (A) any eligible production company incurring production expenses or costs of not less than one hundred thousand dollars, but not more than five hundred thousand dollars, shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to ten per cent of such production expenses or costs, (B) any such company incurring such expenses or costs of more than five hundred thousand dollars, but not more than one million dollars, shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to fifteen per cent of such production expenses or costs, and (C) any such company incurring such expenses or costs of more than one million dollars shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to thirty per cent of such production expenses or costs.

(c) No eligible production company incurring an amount of production expenses or costs that qualifies for such credit shall be eligible for such credit unless on or after January 1, 2010, such company conducts (1) not less than fifty per cent of principal photography days within the state, or (2) expends not less than fifty per cent of postproduction costs within the state, or (3) expends not less than one million dollars of postproduction costs within the state.

(d) (1) For income years commencing on or after January 1, 2009, but prior to January 1, 2010, fifty per cent of production expenses or costs shall be counted toward such credit when incurred outside the state and used within the state, and one hundred per cent of such expenses or costs shall be counted toward such credit when incurred within the state and used within the state.

(2) For income years commencing on or after January 1, 2010, no expenses or costs incurred outside the state and used within the state shall be eligible for a credit, and one hundred per cent of such expenses or costs shall be counted toward such credit when incurred within the state and used within the state.

(e) (1) On and after July 1, 2006, and for income years commencing on or after January 1, 2006, any credit allowed pursuant to this section may be sold, assigned or otherwise transferred, in whole or in part, to one or more taxpayers, provided (A) no credit, after issuance, may be sold, assigned or otherwise transferred, in whole or in part, more than three times, (B) in the case of a credit allowed for the income year commencing on or after January 1, 2011, and prior to January 1, 2012, any entity that is not subject to tax under chapter 207 or this chapter may transfer not more than fifty per cent of such credit in any one income year, and (C) in the case of a credit allowed for an income year commencing on or after January 1, 2012, any entity that is not subject to tax under chapter 207 or this chapter may transfer not more than twenty-five per cent of such credit in any one income year.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, any entity that is not subject to tax under this chapter or chapter 207 shall not be subject to the limitations on the transfer of credits provided in subparagraphs (B) and (C) of subdivision (1), provided such entity owns not less than fifty per cent, directly or indirectly, of a business entity subject to tax under section 12-284b.

(3) Notwithstanding the provisions of subdivision (1) of this subsection, any qualified production that is created in whole or in significant part, as determined by the Commissioner of Economic and Community Development, at a qualified production facility shall not be subject to the limitations of subparagraph (B) or (C) of said subdivision (1). For purposes of this subdivision, “qualified production facility” means a facility (A) located in this state, (B) intended for film, television or digital media production, and (C) that has had a minimum investment of three million dollars, or less if the Commissioner of Economic and Community Development determines such facility otherwise qualifies.

(f) On and after July 1, 2006, and for income years commencing on or after January 1, 2006, all or part of any such credit allowed under this subsection shall be claimed against the tax imposed under chapter 207 or this chapter for the income year in which the production expenses or costs were incurred, or in the three immediately succeeding income years. Any production tax credit allowed under this subsection shall be nonrefundable.

(g) (1) An eligible production company shall apply to the department for a tax credit voucher on an annual basis, but not later than ninety days after the first production expenses or costs are incurred in the production of a qualified production, and shall provide with such application such information as the department may require to determine such company’s eligibility to claim a credit under this section. No production expenses or costs may be listed more than once for purposes of the tax credit voucher pursuant to this section, or pursuant to section 12-217kk or 12-217ll, and if a production expense or cost has been included in a claim for a credit, such production expense or cost may not be included in any subsequent claim for a credit.

(2) Not later than ninety days after the end of the annual period, or after the last production expenses or costs are incurred in the production of a qualified production, an eligible production company shall apply to the department for a production tax credit voucher, and shall provide with such application such information and independent certification as the department may require pertaining to the amount of such company’s production expenses or costs. Such independent certification shall be provided by an audit professional chosen from a list compiled by the department. If the department determines that such company is eligible to be issued a production tax credit voucher, the department shall enter on the voucher the amount of production expenses or costs that has been established to the satisfaction of the department and the amount of such company’s credit under this section. The department shall provide a copy of such voucher to the commissioner, upon request.

(3) The department shall charge a reasonable administrative fee sufficient to cover the department’s costs to analyze applications submitted under this section.

(h) If an eligible production company sells, assigns or otherwise transfers a credit under this section to another taxpayer, the transferor and transferee shall jointly submit written notification of such transfer to the department not later than thirty days after such transfer. If such transferee sells, assigns or otherwise transfers a credit under this section to a subsequent transferee, such transferee and such subsequent transferee shall jointly submit written notification of such transfer to the department not later than thirty days after such transfer. The notification after each transfer shall include the credit voucher number, the date of transfer, the amount of such credit transferred, the tax credit balance before and after the transfer, the tax identification numbers for both the transferor and the transferee, and any other information required by the department. Failure to comply with this subsection will result in a disallowance of the tax credit until there is full compliance on the part of the transferor and the transferee, and for a second or third transfer, on the part of all subsequent transferors and transferees. The department shall provide a copy of the notification of assignment to the commissioner upon request.

(i) Any eligible production company that submits information to the department that it knows to be fraudulent or false shall, in addition to any other penalties provided by law, be liable for a penalty equal to the amount of such company’s credit entered on the production tax credit certificate issued under this section.

(j) No tax credits transferred pursuant to this section shall be subject to a post-certification remedy, and the department and the commissioner shall have no right, except in the case of possible material misrepresentation or fraud, to conduct any further or additional review, examination or audit of the expenditures or costs for which such tax credits were issued. The sole and exclusive remedy of the department and the commissioner shall be to seek collection of the amount of such tax credits from the entity that committed the fraud or misrepresentation.

(k) The department, in consultation with the commissioner, shall adopt regulations, in accordance with the provisions of chapter 54, as may be necessary for the administration of this section.

(P.A. 06-83, S. 20; 06-186, S. 83; 06-187, S. 79; P.A. 07-236, S. 1; June Sp. Sess. P.A. 07-4, S. 69, 70; June Sp. Sess. P.A. 07-5, S. 13; P.A. 08-142, S. 1; June Sp. Sess. P.A. 09-3, S. 97; Sept. Sp. Sess. P.A. 09-8, S. 1–3; P.A. 10-107, S. 1; June Sp. Sess. P.A. 10-1, S. 61; P.A. 11-6, S. 77; 11-61, S. 37; Oct. Sp. Sess. P.A. 11-1, S. 53; P.A. 13-184, S. 75; 13-247, S. 129.)

History: P.A. 06-83 effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 06-186 amended Subsec. (a) to redefine “qualified production” by deleting exception and changing reference to obscene material and to redefine “production expenses or costs” by eliminating requirement that they be in cash, requiring intellectual property to be produced primarily in state, requiring expenditures to be incurred within state rather than paid to persons authorized to do business in state, eliminating provision allowing commissioner to determine other production expenses or costs, exempting talent fees and making technical changes, amended Subsec. (b) by replacing former provisions with provisions allowing any eligible production company to receive 30% credit and allowing a three-year carryforward, eliminated former Subsec. (c) re wage tax credit, redesignated existing Subsec. (d) as new Subsec. (c) and made conforming changes therein, eliminated former Subsec. (e) re carryforward period, inserted new Subsec. (d) re procedure upon transfer of credit, and redesignated existing Subsec. (f) as new Subsec. (e) and amended same to require the commission, in consultation with the commissioner, to adopt regulations, effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 06-187 amended Subsec. (f) to require the commission, in consultation with the commissioner, to adopt regulations, effective July 1, 2006 (Revisor’s note: In Subsec. (a)(6)(A), a reference to “subsection (f) of this section” was changed editorially by the Revisors to “subsection (e) of this section”, for accuracy); P.A. 07-236 amended Subsec. (a) to redefine “qualified production” and “production expenses or costs” and add definitions of “sound recording”, “interactive web site” and “post-certification remedy”, amended Subsec. (b) to divide existing provisions into Subdivs. (1) to (3) and, in Subdiv. (1), to apply credit to taxes due under chapter 207 and add Subpara. (A) re expenses or costs on and after January 1, 2009, and Subpara. (B) re expenses or costs on and after January 1, 2012, and, in Subdiv. (2), to limit credit transfers to three times, amended Subsec. (c) to add provisions in Subdiv. (1) to prohibit limit on listing expenses or costs on a tax credit voucher more than one once, to add new Subdiv. (2) re requirements for applying for tax credit vouchers, and to redesignate existing Subdiv. (2) as Subdiv. (3), amended Subsec. (d) to add provisions re second or third transfers, added new Subsec (e) re submission of false or fraudulent information and Subsec. (f) re post-certification remedy, redesignated existing Subsec. (e) as Subsec. (g) and made conforming changes throughout, effective July 1, 2007, and applicable to income years commencing on or after January 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (a) by making a technical change in Subdiv. (3)(A) and inserting “in the state” re expenditures incurred in Subdiv. (5), effective July 1, 2007, and applicable to income years commencing on or after January 1, 2007, and amended Subsec. (c) by inserting “and independent certification” in Subdivs. (2) and (3), effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (f) to substitute “commission” for “commissioner” re issuance of tax credit voucher and make technical changes, effective October 6, 2007; P.A. 08-142 amended Subsec. (b) by changing eligibility date in Subdiv. (1) from income years commencing on or after January 1, 2007, to income years commencing on or after January 1, 2006, and amending Subdivs. (2) and (3) to specify that provisions are applicable on and after July 1, 2006, for income years commencing on or after January 1, 2006, effective June 5, 2008; June Sp. Sess. P.A. 09-3 made changes throughout to transfer responsibility for program from Commission on Culture and Tourism to Department of Economic and Community Development, amended Subsec. (a) by deleting infomercials from definition of “qualified production” in Subdiv. (3)(A) and removing compensation in excess of $20,000,000 and costs of independent certification from definition of “production expenses or costs” in Subdiv. (5)(C), amended Subsec. (b)(1) by designating existing provisions re income years on or after January 1, 2006, as new Subpara. (A), amending same to make applicable prior to January 1, 2010, and replacing former Subparas. (A) and (B) with new Subparas. (B) to (D) re spending and in-state work required to qualify for credit, amended Subsec. (c) by deleting former Subdiv. (2) re interim voucher, redesignating existing Subdiv. (3) as Subdiv. (2), amending same to add provision re independent certification provided by audit professional chosen from list, and adding new Subdiv. (3) re administrative fee, amended Subsec. (e) by deleting “wilfully” re submission of information, and amended Subsec. (f) by replacing former provisions with provisions re post-certification remedy, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2010; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (b) by replacing “not less than five hundred thousand one dollars” with “more than five hundred thousand dollars” in Subdiv. (1)(B)(ii), adding provision re postproduction costs in Subdiv. (1)(C) and inserting “all or part of” re credit in Subdiv. (3), effective October 5, 2009; P.A. 10-107 amended Subsec. (a) by deleting “development” from definition of “production expenses or costs” in Subdiv. (5) and adding Subdiv. (10) defining “compensation”, redesignated existing Subsec. (b)(1) as Subsec. (b) and made technical changes therein, redesignated existing Subsec. (b)(1)(C) as new Subsec. (c) and amended same by changing principal photography days requirement from 50% to 25% and adding “or (C) expends not less than one million dollars of postproduction costs within the state” and redesignated existing Subsecs. (b)(1)(D) to (g) as Subsecs. (d) to (k), effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010; June Sp. Sess. P.A. 10-1 made technical changes in Subsec. (c), effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010 (Revisor’s note: In 2011, internal references to “subsection (c) of this section” in Subsec. (a)(5)(C)(vi) and “subsection (g) of this section” in Subsec. (a)(7)(A) were changed editorially by the Revisors to “subsection (g) of this section” and “subsection (k) of this section”, respectively, to reflect changes made by P.A. 10-107); P.A. 11-6 amended Subsec. (c) by increasing from 25% to 50% the required principal photography days within the state, and amended Subsec. (e) by designating existing provisions as Subdiv. (1) and amending same to add Subparas. (B) and (C) re limits on transfer of credits and by adding Subdiv. (2) re exception to transfer limits, effective May 4, 2011, and applicable to income years commencing on or after January 1, 2011; P.A. 11-61 amended Subsec. (e) by adding new Subdiv. (2) re exception to limitations on transfer for certain entities, redesignating existing Subdiv. (2) as Subdiv. (3), and specifying in Subdiv. (3)(C) that determination is by the Commissioner of Economic and Community Development, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a) by adding references to relocated television production in definition of “qualified production”, and adding Subdiv. (11) defining “relocated television production”, effective October 27, 2011; P.A. 13-184 amended Subsec. (a)(3) by excluding “motion picture” from the definition of “qualified production” for fiscal years ending June 30, 2014, and June 30, 2015, effective July 1, 2013, and applicable to tax credits issued on or after that date; P.A. 13-247 amended Subsec. (a)(3) by excluding “motion picture” from the definition of “qualified production” for fiscal years ending June 30, 2014, and June 30, 2015, and specified that the exclusion applies to motion picture not designated as a state-certified qualified production prior to July 1, 2013, effective July 1, 2013, and applicable to tax credits issued on or after that date.



Section 12-217k - Tax credit for employee training.

Section 12-217k is repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(P.A. 92-193, S. 4, 8; P.A. 93-74, S. 7, 67; P.A. 97-295, S. 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-217kk - Tax credit for infrastructure projects in the entertainment industry. Regulations.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Revenue Services.

(2) “Department” means the Department of Economic and Community Development.

(3) “Infrastructure project” means a capital project to provide basic buildings, facilities or installations needed for the functioning of the digital media and motion picture industry in this state.

(4) “State-certified project” means an infrastructure project undertaken in this state by an entity that (A) is in compliance with regulations adopted pursuant to subsection (e) of this section, (B) is authorized to conduct business in this state, (C) is not in default on a loan made by the state or a loan guaranteed by the state, nor has ever declared bankruptcy under which an obligation of the entity to pay or repay public funds was discharged as a part of such bankruptcy, and (D) has been approved by the department as qualifying for an infrastructure tax credit under this section.

(5) “Post-certification remedy” means the recapture, disallowance, recovery, reduction, repayment, forfeiture, decertification or any other remedy that would have the effect of reducing or otherwise limiting the use of a tax credit provided by this section.

(b) (1) (A) For income years commencing prior to January 1, 2010, there shall be allowed a state-certified project credit against the tax imposed under chapter 207 or this chapter to any taxpayer that invests in a state-certified project. Such credit may be in the following amounts: (i) For state-certified projects costing greater than fifteen thousand dollars and less than one hundred fifty thousand dollars, each taxpayer may be allowed a tax credit of ten per cent of the investment made by such taxpayer; (ii) for state-certified projects costing one hundred fifty thousand dollars or more, but less than one million dollars, each taxpayer may be allowed a tax credit of fifteen per cent of the investment made by such taxpayer; and (iii) for state-certified projects costing one million dollars or more, each taxpayer may be allowed a tax credit of twenty per cent of the investment made by such taxpayer.

(B) For income years commencing on or after January 1, 2010, there shall be allowed a state-certified project credit against the tax imposed under chapter 207 or this chapter to any taxpayer that invests three million dollars or more in a state-certified project in an amount equal to twenty per cent of the investment made by such taxpayer.

(2) Eligible expenditures pursuant to this section shall include the following: All expenditures for a capital project to provide buildings, facilities or installations, whether a capital lease or purchase, together with necessary equipment for a film, video, television, digital production facility or digital animation production facility; project development, including design, professional consulting fees and transaction costs; development, preproduction, production, post-production and distribution equipment and system access; and fixtures and other equipment.

(3) Any credit allowed pursuant to this section may be sold, assigned or otherwise transferred, in whole or in part, to one or more taxpayers, and such taxpayers may sell, assign or otherwise transfer, in whole or in part, such credit.

(4) All or part of any credit allowed pursuant to this section shall be claimed against the tax imposed under chapter 207 or this chapter for the income year in which expenditures were made for the infrastructure project, or in the three immediately succeeding income years.

(5) Any tax credit earned under this section shall be nonrefundable.

(c) (1) An entity undertaking an infrastructure project shall apply to the department for an eligibility certificate not later than ninety days after the first expenses or costs are incurred, and shall provide with such application such information as the department may require to determine such infrastructure project’s eligibility as a state-certified project.

(2) Each application for an eligibility certificate shall include: (A) A detailed description of the infrastructure project; (B) a preliminary budget; (C) estimated completion date; and (D) such other information as the department may require. The department may require an independent audit of all project costs and expenditures prior to certification. If the department determines that such project is eligible to be a state-certified project, the department shall indicate the amount of costs or expenditures that has been established to the satisfaction of the department, and issue to such entity a tax credit certification letter for investors indicating the amount of tax credits available under this section. The department shall provide a copy of such letter to the commissioner, upon request.

(3) Prior to the issuance of a state-certified project tax credit voucher to a taxpayer based upon the tax credit certification letter issued pursuant to subdivision (2) of this subdivision, the entity undertaking such infrastructure project shall provide the department with a description of the progress on such project and an estimated completion date. The department may require an independent audit of all project costs and expenditures prior to issuance of such tax credit voucher to a taxpayer. No such tax credit voucher may be issued prior to such time as such state-certified project is shown to be one hundred per cent complete.

(4) The department shall charge a reasonable administrative fee sufficient to cover the department’s costs to analyze applications submitted under this section.

(d) If a taxpayer sells, assigns or otherwise transfers a credit under this section to another taxpayer, the transferor and transferee shall jointly submit written notification of such transfer to the department not later than thirty days after such transfer. The notification shall include the credit certificate number, the date of transfer, the amount of such credit transferred, the tax credit balance before and after the transfer, the tax identification numbers for both the transferor and the transferee and any other information required by the commissioner. After the initial issuance of a tax credit, such credit may be sold, assigned or otherwise transferred not more than three times. Failure to comply with this subsection will result in a disallowance of the tax credit until there is full compliance on both the part of the transferor and the transferee, and all subsequent transferors and transferees. The department shall provide a copy of the notification of assignment to the commissioner upon request.

(e) No tax credits transferred pursuant to this section shall be subject to a post-certification remedy, and the department and the commissioner shall have no right, except in the case of possible material misrepresentation or fraud, to conduct any further or additional review, examination or audit of the expenditures or costs for which such tax credits were issued. The sole and exclusive remedy of the department and the commissioner shall be to seek collection of the amount of such tax credits from the entity that committed the fraud or misrepresentation.

(f) The department, in consultation with the commissioner, shall adopt regulations, in accordance with the provisions of chapter 54, as may be necessary for the administration of this section.

(P.A. 07-236, S. 2; June Sp. Sess. P.A. 07-5, S. 14; June Sp. Sess. P.A. 09-3, S. 98; P.A. 10-107, S. 2; Oct. Sp. Sess. P.A. 11-1, S. 55; P.A. 13-232, S. 10.)

History: P.A. 07-236 effective July 1, 2007, and applicable to income years commencing on or after January 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (e) to substitute “commission” for “commissioner” re issuance of tax credit voucher and make technical changes, effective October 6, 2007; June Sp. Sess. P.A. 09-3 made changes throughout to transfer responsibility for program from Commission on Culture and Tourism to Department of Economic and Community Development, amended Subsec. (b)(1) by designating existing provisions as Subpara. (A), making conforming changes therein and adding Subpara. (B) re $3,000,000 threshold to qualify for credit on or after January 1, 2010, amended Subsec. (c) by changing completion amount required in Subdiv. (3) from 60% to 100% and adding Subdiv. (4) re administrative fee, and amended Subsec. (e) by replacing former provisions with provisions re post-certification remedy, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2010; P.A. 10-107 amended Subsec. (b)(2) by replacing “leased or purchased” with “a capital lease or purchase”, effective July 1, 2010, and applicable to income years commencing on or after January 1, 2010; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (b)(4) to specify that all or part of credit must be claimed in the income year in which expenditures were made, or in the three immediately succeeding income years and to delete provision re amount of allowable credit exceeding sum of taxes due, effective October 27, 2011; P.A. 13-232 amended Subsec. (b)(3) by eliminating requirement that credit be claimed in same year expenditures were made, effective June 25, 2013.



Section 12-217l - Tax credit for expenditures for grants to institutions of higher education for research and development related to technological advancements.

Section 12-217l is repealed, effective July 1, 2013.

(P.A. 92-193, S. 5, 8; P.A. 13-232, S. 18.)



Section 12-217ll - Tax credit for digital animation production companies. Regulations.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Revenue Services.

(2) “Department” means the Department of Economic and Community Development.

(3) “Digital animation production company” means a corporation, partnership, limited liability company or other business entity engaged exclusively in digital animation production activity on an ongoing basis, and that is qualified by the Secretary of the State to engage in business in the state.

(4) “State-certified digital animation production company” means a digital animation production company that (A) maintains studio facilities located within the state at which digital animation production activities are conducted, (B) employs at least two hundred full-time employees within the state, (C) is in compliance with regulations adopted pursuant to subsection (h) of this section, and (D) has been certified by the department.

(5) “Digital animation production activity” means the creation, development and production of computer-generated animation content for distribution or exhibition to the general public, but not for the production of any material for which records are required to be maintained under 18 USC 2257 with respect to sexually explicit content.

(6) “Full-time employee” means an employee required to work at least thirty-five hours or more per week, and who is not a temporary or seasonal employee.

(7) “Post-certification remedy” means the recapture, disallowance, recovery, reduction, repayment, forfeiture, decertification or any other remedy that would have the effect of reducing or otherwise limiting the use of a tax credit provided by this section.

(8) “Production expenses or costs” means all expenditures clearly and demonstrably incurred in the state in the development, preproduction, production or postproduction costs of a digital animation production activity, including:

(A) Expenditures for optioning or purchase of any intellectual property including, but not limited to, books, scripts, music or trademarks relating to the development or purchase of a script, screenplay or format, to the extent that such expenditures are less than thirty-five per cent of the production expenses or costs incurred by a digital animation production company in any income year. Such expenses or costs shall include all expenditures generally associated with the optioning or purchase of intellectual property, including option money, agent fees and attorney fees relating to the transaction, but shall not include any and all deferrals, deferments, profit participation or recourse or nonrecourse loans which the digital animation production company may negotiate in order to obtain the rights to the intellectual property;

(B) Expenditures incurred in the form of either compensation or purchases including production work, production equipment not eligible for the infrastructure tax credit provided in section 12-217kk, production software, postproduction work, postproduction equipment, postproduction software, set design, set construction, props, lighting, wardrobe, makeup, makeup accessories, special effects, visual effects, audio effects, actors, voice talent, film processing, music, sound mixing, editing, location fees, soundstages, rent, utilities, insurance, administrative support, systems support, all reasonably-related expenses in connection with digital animation production activity, and any and all other costs or services directly incurred in the state in connection with a state-certified digital animation production company;

(C) Expenditures for distribution, including preproduction, production or postproduction costs relating to the creation of trailers, marketing videos, short films, commercials, point-of-purchase videos and any and all content created on film or digital media, including the duplication of films, videos, CDs, DVDs and any and all digital files now in existence and those yet to be created for mass consumer consumption; the purchase, by a company in the state, of any and all equipment relating to the duplication or mass market distribution of any content created or produced in the state by any digital media format which is now in use and those formats yet to be created for mass consumer consumption; and

(D) “Production expenses or costs” does not include the following: (i) Compensation in excess of fifteen million dollars paid to any individual or entity representing an individual, for services provided in a digital animation production activity and, on or after January 1, 2010, compensation subject to Connecticut personal income tax in excess of twenty million dollars paid in the aggregate to any individuals or entities representing individuals, for star talent provided in a digital animation production activity; (ii) media buys, promotional events or gifts or public relations associated with the promotion or marketing of any digital animation production activity; (iii) deferred, leveraged or profit participation costs relating to any and all personnel associated with any and all aspects of the production, including, but not limited to, producer fees, director fees, talent fees and writer fees; (iv) costs relating to the transfer of the digital animation tax credits; (v) any amounts paid to persons or businesses as a result of their participation in profits from the exploitation of the digital animation production activity; and (vi) any expenses or costs relating to an independent certification, as required by subsection (c) of this section, or as the department may otherwise require, pertaining to the amount of production expenses or costs set forth by a state-certified digital animation company in its application for a digital animation tax credit.

(b) (1) The Department of Economic and Community Development shall administer a system of tax credit vouchers within the resources, requirements and purposes of this section for digital animation production companies undertaking digital animation production activity in the state.

(A) For income years commencing on or after January 1, 2007, but prior to January 1, 2010, any state-certified digital animation production company incurring production expenses or costs in excess of fifty thousand dollars shall be eligible for a credit against the tax imposed under chapter 207 or this chapter, equal to thirty per cent of such production expenses or costs.

(B) For income years commencing on or after January 1, 2010, (i) any state-certified digital animation production company incurring production expenses or costs of not less than one hundred thousand dollars, but not more than five hundred thousand dollars, shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to ten per cent of such production expenses or costs, (ii) any such company incurring such expenses or costs of more than five hundred thousand dollars, but not more than one million dollars, shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to fifteen per cent of such production expenses or costs, and (iii) any such company incurring such expenses or costs of more than one million dollars shall be eligible for a credit against the tax imposed under chapter 207 or this chapter equal to thirty per cent of such production expenses or costs.

(2) Any credit allowed pursuant to this section may be sold, assigned or otherwise transferred, in whole or in part, to one or more taxpayers, provided no credit, after issuance, may be sold, assigned or otherwise transferred, in whole or in part, more than three times.

(3) All or part of any credit allowed pursuant to this section shall be claimed against the tax imposed under chapter 207 or this chapter, for the income year in which the production expenses or costs were incurred, or in the three immediately succeeding income years. Any digital animation tax credit allowed under this section shall be nonrefundable.

(4) Any digital animation production company receiving a digital animation tax credit pursuant to this section shall not be eligible to apply for or receive a tax credit pursuant to section 12-217jj.

(c) (1) Not more frequently than twice during the income year of a state-certified digital animation production company, such company may apply to the department for a digital animation tax credit voucher, and shall provide with such application such information and independent certification as the department may require pertaining to the amount of such company’s production expenses or costs incurred during the period for which such application is made. Such independent certification shall be provided by an audit professional chosen from a list compiled by the department. If the department determines that the company is eligible to be issued a tax credit voucher, the department shall enter on the voucher the amount of production expenses and costs incurred during the period for which the voucher is issued and the amount of tax credits issued pursuant to such voucher. The department shall provide a copy of such voucher to the commissioner upon request.

(2) The department shall charge a reasonable administrative fee sufficient to cover the department’s costs to analyze applications submitted under this section.

(d) If a state-certified digital animation production company sells, assigns or otherwise transfers a credit under this section to another taxpayer, the transferor and transferee shall jointly submit written notification of such transfer to the department not later than thirty days after such transfer. If such transferee sells, assigns or otherwise transfers a credit under this section to a subsequent transferee, such transferee and such subsequent transferee shall jointly submit written notification of such transfer to the department not later than thirty days after such transfer. The notification after each transfer shall include the credit voucher number, the date of transfer, the amount of such credit transferred, the tax credit balance before and after the transfer, the tax identification numbers for both the transferor and the transferee, and any other information required by the department. Failure to comply with this subsection will result in a disallowance of the tax credit until there is full compliance on the part of the transferor and the transferee, and for a second or third transfer, on the part of all subsequent transferors and transferees. The department shall provide a copy of the notification of assignment to the commissioner upon request.

(e) Any state-certified digital animation production company that submits information to the department that it knows to be fraudulent or false shall, in addition to any other penalties provided by law, be liable for a penalty equal to the amount of such company’s credit entered on the digital animation tax credit certificate issued under this section.

(f) No tax credits transferred pursuant to this section shall be subject to a post-certification remedy, and the department and the commissioner shall have no right, except in the case of possible material misrepresentation or fraud, to conduct any further or additional review, examination or audit of the expenditures or costs for which such tax credits were issued. The sole and exclusive remedy of the department and the commissioner shall be to seek collection of the amount of such tax credits from the entity that committed the fraud or misrepresentation.

(g) The aggregate amount of all tax credits which may be reserved by the department pursuant to this section shall not exceed fifteen million dollars in any one fiscal year.

(h) The department, in consultation with the commissioner, shall adopt regulations, in accordance with the provisions of chapter 54, as may be necessary for the administration of this section.

(P.A. 07-236, S. 3; June Sp. Sess. P.A. 07-4, S. 71; June Sp. Sess. P.A. 07-5, S. 15; June Sp. Sess. P.A. 09-3, S. 99; Sept. Sp. Sess. P.A. 09-8, S. 4, 5.)

History: P.A. 07-236 effective July 1, 2007, and applicable to income years commencing on or after January 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (c) by inserting “and independent certification”, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (f) to substitute “commission” for “commissioner” re issuance of tax credit voucher and make technical changes, effective October 6, 2007; June Sp. Sess. P.A. 09-3 made changes throughout to transfer responsibility for program from Commission on Culture and Tourism to Department of Economic and Community Development, amended Subsec. (a) by removing compensation in excess of $200,000,000 and costs of independent certification from definition of “production expenses or costs” in Subdiv. (8)(D), amended Subsec. (b)(1) by designating existing provisions re income years on or after January 1, 2007, as Subpara. (A), amending same to make applicable prior to January 1, 2010, and adding Subpara. (B) re allowable credit depending on amount spent, amended Subsec. (c) by designating existing provisions as Subdiv. (1), amending same to add provision re independent certification provided by audit professional chosen from list and adding Subdiv. (2) re administrative fee, amended Subsec. (e) by deleting “wilfully” re submission of information, and amended Subsec. (f) by replacing former provisions with provisions re post-certification remedy, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2010; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (b) by replacing “not less than five hundred thousand one dollars” with “more than five hundred thousand dollars” in Subdiv. (1)(B), and by inserting “All or part of any” re credit and replacing “and may be carried forward for” with “or in” in Subdiv. (3), effective October 5, 2009.



Section 12-217m - Tax credit for taxpayers occupying new facilities and creating new jobs.

Section 12-217m is repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(P.A. 92-250, S. 1, 2; P.A. 95-79, S. 27, 189; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-295, S. 17, 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-217mm - Tax credit for green buildings. Regulations.

(a) As used in this section:

(1) “Allowable costs” means the amounts chargeable to a capital account, including, but not limited to: (A) Construction or rehabilitation costs; (B) commissioning costs; (C) architectural and engineering fees allocable to construction or rehabilitation, including energy modeling; (D) site costs, such as temporary electric wiring, scaffolding, demolition costs and fencing and security facilities; and (E) costs of carpeting, partitions, walls and wall coverings, ceilings, lighting, plumbing, electrical wiring, mechanical, heating, cooling and ventilation but “allowable costs” does not include the purchase of land, any remediation costs or the cost of telephone systems or computers;

(2) “Brownfield” has the same meaning as in section 32-760;

(3) “Eligible project” means a real estate development project that is designed to meet or exceed the applicable LEED Green Building Rating System gold certification or other certification determined by the Commissioner of Energy and Environmental Protection to be equivalent, but if a single project has more than one building, “eligible project” means only the building or buildings within such project that is designed to meet or exceed the applicable LEED Green Building Rating System gold certification or other certification determined by the Commissioner of Energy and Environmental Protection to be equivalent;

(4) “Energy Star” means the voluntary labeling program administered by the United States Environmental Protection Agency designed to identify and promote energy-efficient products, equipment and buildings;

(5) “Enterprise zone” means an area in a municipality designated by the Commissioner of Economic and Community Development as an enterprise zone in accordance with the provisions of section 32-70;

(6) “LEED Accredited Professional Program” means the professional accreditation program for architects, engineers and other building professionals as administered by the United States Green Building Council;

(7) “LEED Green Building Rating System” means the Leadership in Energy and Environmental Design green building rating system developed by the United States Green Building Council as of the date that the project is registered with the United States Green Building Council;

(8) “Mixed-use development” means a development consisting of one or more buildings that includes residential use and in which no more than seventy-five per cent of the interior square footage has at least one of the following uses: (A) Commercial use; (B) office use; (C) retail use; or (D) any other nonresidential use that the Secretary of the Office of Policy and Management determines does not pose a public health threat or nuisance to nearby residential areas;

(9) “Secretary” means the Secretary of the Office of Policy and Management; and

(10) “Site improvements” means any construction work on, or improvement to, streets, roads, parking facilities, sidewalks, drainage structures and utilities.

(b) For income years commencing on and after January 1, 2012, there may be allowed a credit for all taxpayers against any tax due under the provisions of this chapter for the construction or renovation of an eligible project that meets the requirements of subsection (c) of this section, and, in the case of a newly constructed building, for which a certificate of occupancy has been issued not earlier than January 1, 2010.

(c) (1) To be eligible for a tax credit under this section a project shall: (A) Not have energy use that exceeds (i) seventy per cent of the energy use permitted by the state building code for new construction, or (ii) eighty per cent of the energy use permitted by the state energy code for renovation or rehabilitation of a building; and (B) use equipment and appliances that meet Energy Star standards, if applicable, including, but not limited to, refrigerators, dishwashers and washing machines.

(2) The credit shall be equivalent to a base credit as follows: (A) For new construction or major renovation of a building but not other site improvements certified by the LEED Green Building Rating System or other system determined by the Commissioner of Energy and Environmental Protection to be equivalent, (i) eight per cent of allowable costs for a gold rating or other rating determined by the Commissioner of Energy and Environmental Protection to be equivalent, and (ii) ten and one-half per cent of allowable costs for a platinum rating or other rating determined by the Commissioner of Energy and Environmental Protection to be equivalent; and (B) for core and shell or commercial interior projects, (i) five per cent of allowable costs for a gold rating or other rating determined by the Commissioner of Energy and Environmental Protection to be equivalent, and (ii) seven per cent of allowable costs for a platinum rating or other rating determined by the Commissioner of Energy and Environmental Protection to be equivalent. There shall be added to the base credit one-half of one per cent of allowable costs for a development project that is (I) a mixed-use development, (II) located in a brownfield or enterprise zone, (III) does not require a sewer extension of more than one-eighth of a mile, or (IV) located within one-quarter of a mile walking distance of publicly available bus transit service or within one-half of a mile walking distance of adequate rail, light rail, streetcar or ferry transit service, provided, if a single project has more than one building, at least one building shall be located within either such distance. Allowable costs shall not exceed two hundred fifty dollars per square foot for new construction or one hundred fifty dollars per square foot for renovation or rehabilitation of a building.

(d) (1) The Secretary of the Office of Policy and Management may issue an initial credit voucher upon determination that the applicant is likely, within a reasonable time, to place in service property qualifying for a credit under this section. Such voucher shall state: (A) The first income year for which the credit may be claimed, (B) the maximum amount of credit allowable, and (C) the expiration date by which such property shall be placed in service. The expiration date may be extended at the discretion of the secretary. Such voucher shall reserve the credit allowable for the applicant named in the application until the expiration date. If the expiration date is extended, the reservation of the tax credit may also be extended at the discretion of the secretary.

(2) The aggregate amount of all tax credits in initial credit vouchers issued by the secretary shall not exceed twenty-five million dollars.

(3) For each income year for which a taxpayer claims a credit under this section, the taxpayer shall obtain an eligibility certificate from an architect or professional engineer licensed to practice in this state and accredited through the LEED Accredited Professional Program or other program determined by the Commissioner of Energy and Environmental Protection to be equivalent. Such certificate shall consist of a certification, under the seal of such architect or engineer, that the building, base building or tenant space with respect to which the credit is claimed, meets or exceeds the applicable LEED Green Building Rating System gold certification, or other certification determined by the Commissioner of Energy and Environmental Protection to be equivalent in effect at the time such certification is made. Such certification shall set forth the specific findings upon which the certification is based and shall state that the architect or engineer is accredited through the LEED Accredited Professional Program or other program determined by the Commissioner of Energy and Environmental Protection to be equivalent.

(4) To obtain the credit, the taxpayer shall file the initial credit voucher described in subdivision (1) of this subsection, the eligibility certificate described in subdivision (3) of this subsection and an application to claim the credit with the Commissioner of Revenue Services. The commissioner shall approve the claim upon determination that the taxpayer has submitted the voucher and certification required under this subdivision. The applicant shall send a copy of all such documents to the secretary.

(e) (1) A taxpayer may claim not more than a total of twenty-five per cent of allowable costs in any income year, and any percentage of tax credit that the taxpayer would otherwise be entitled to in accordance with subsection (c) of this section may be carried forward for a period of not more than five years.

(2) Tax credits are fully assignable and transferable. A project owner, including, but not limited to, a nonprofit or institutional project organization, may transfer a tax credit to a pass-through partner in return for a lump sum cash payment.

(f) Notwithstanding any provision of the general statutes, any subsequent successor in interest to the property that is eligible for a credit in accordance with subsection (c) of this section may claim such credit if the deed transferring the property assigns the subsequent successor such right, unless the deed specifies that the seller shall retain the right to claim such credit. Any subsequent tenant of a building for which a credit was granted to a taxpayer pursuant to this section may claim the credit for the period after the termination of the previous tenancy that such credit would have been allowable to the previous tenant.

(g) The Secretary of the Office of Policy and Management shall establish a uniform application fee, in an amount not to exceed ten thousand dollars, which shall cover all direct costs of administering the tax credit program established pursuant to this section. Said secretary may hire a private consultant or outside firm to administer and review applications for said program.

(h) On or before July 1, 2013, the secretary, in consultation with the Commissioner of Revenue Services, shall prepare and submit to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to planning and development and finance, revenue and bonding, a written report containing (1) the number of taxpayers applying for the credits provided in this section; (2) the amount of such credits granted; (3) the geographical distribution of such credits granted; and (4) any other information the secretary deems appropriate. A preliminary draft of the report shall be submitted on or before July 1, 2012, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to planning and development and finance, revenue and bonding. Such reports shall be submitted in accordance with the provisions of section 11-4a.

(i) Not later than January 1, 2011, the secretary, in consultation with the Commissioner of Revenue Services, shall adopt regulations, in accordance with the provisions of chapter 54, as necessary to implement the provisions of this section.

(Sept. Sp. Sess. P.A. 09-8, S. 7; P.A. 11-80, S. 1; P.A. 13-308, S. 12.)

History: Sept. Sp. Sess. P.A. 09-8 effective October 5, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-308 amended Subsec. (a)(2) by replacing reference to Sec. 32-9cc(g) with reference to Sec. 32-760, effective July 1, 2013.



Section 12-217n - Rolling tax credit for research and development expenses.

(a) There shall be allowed as a credit against the tax imposed by this chapter the amount determined under subsection (c) of this section in respect of the research and development expenses paid or incurred during any income year, subject to the limitations of this section.

(b) For purposes of this section:

(1) “Research and development expenses” means research or experimental expenditures deductible under Section 174 of the Internal Revenue Code of 1986, as in effect on May 28, 1993, determined without regard to Section 280C(c) thereof or any elections made by a taxpayer to amortize such expenses on its federal income tax return that were otherwise deductible, and basic research payments as defined under Section 41 of said Internal Revenue Code to the extent not deducted under said Section 174, provided: (A) Such expenditures and payments are paid or incurred for such research and experimentation and basic research conducted in this state; and (B) such expenditures and payments are not funded, within the meaning of Section 41(d)(4)(H) of said Internal Revenue Code, by any grant, contract, or otherwise by a person or governmental entity other than the taxpayer unless such other person is included in a combined return with the person paying or incurring such expenses;

(2) “Combined return” shall mean a combined corporation business tax return under section 12-223a;

(3) “Commissioner” means the Commissioner of Economic and Community Development;

(4) “Qualified small business” means a company that (A) has gross income for the previous income year that does not exceed one hundred million dollars, and (B) has not, in the determination of the commissioner, met the gross income test through transactions with a related person, as defined in section 12-217w.

(c) (1) The amount allowed as a credit in any income year shall be the tentative credit calculated under subdivision (2) of this subsection, modified as provided in subsection (e) or (f) of this section, if applicable, except that in the case of a qualified small business the tentative credit allowed for research and development expenses shall be equal to six per cent of such expenses or in the case of any business employing over two thousand five hundred people in the state of Connecticut with annual revenues in excess of three billion dollars and headquartered in an enterprise zone the tentative credit allowed for research and development expenses shall be equal to the greater of (A) the tentative credit calculated under subdivision (2), modified as provided in subsection (e) or (f) of this section, if applicable, or (B) three and one-half per cent of such expense.

(2) Where the research and development expenses paid or incurred in the income year equal: (A) Fifty million dollars or less, the tentative credit allowed shall be an amount equal to one per cent of such expenses; (B) more than fifty million dollars but not more than one hundred million dollars, the tentative credit allowed shall be equal to five hundred thousand dollars plus two per cent of the excess of such expenses over fifty million dollars; (C) more than one hundred million dollars but not more than two hundred million dollars, the tentative credit allowed shall be equal to one million five hundred thousand dollars plus four per cent of the excess of such expenses over one hundred million dollars; and (D) more than two hundred million dollars, the tentative credit allowed shall be equal to five million five hundred thousand dollars plus six per cent of the excess of such expenses over two hundred million dollars.

(d) (1) The credit provided for by this section shall be allowed for any income year commencing on or after January 1, 1993, provided any credits allowed for income years commencing on or after January 1, 1993, and prior to January 1, 1995, may not be taken until income years commencing on or after January 1, 1995, and, for the purposes of subdivision (2) of this subsection, shall be treated as if the credit for each such income year first became allowable in the first income year commencing on or after January 1, 1995.

(2) No more than one-third of the amount of the credit allowable for any income year may be included in the calculation of the amount of the credit that may be taken in that income year.

(3) The total amount of the credit under subdivision (1) of this subsection that may be taken for any income year may not exceed the greater of (A) fifty per cent of the taxpayer’s tax liability or in the case of a combined return, fifty per cent of the combined tax liability, for such income year, determined without regard to any credits allowed under this section, and (B) the lesser of (i) two hundred per cent of the credit otherwise allowed under subsection (c) of this section for such income year, and (ii) ninety per cent of the taxpayer’s tax liability or in the case of a combined return, ninety per cent of the combined liability for such income year, determined without regard to any credits allowed under this section.

(4) Credits that are allowed under this section but that exceed the amount permitted to be taken in an income year by reason of subdivision (1), (2) or (3) of this subsection, shall be carried forward to each of the successive income years until such credits, or applicable portion thereof, are fully taken. No credit permitted under this section shall be taken in any income year until the full amount of all allowable credits carried forward to such year from any prior income year, commencing with the earliest such prior year, that otherwise may be taken under subdivision (2) of this subsection in that income year, have been fully taken.

(e) In addition to the wage base test set forth in subsection (f) of this section, any aerospace company or in the case of a combined return, any combined group including an aerospace company, shall be subject to this subsection for any income year commencing on or after January 1, 1993, and prior to January 1, 1996. For purposes of this subsection, an aerospace company is any taxpayer, whether or not included in a combined return, engaged principally in the aerospace industry whose research and development expenses during each of the income years beginning on or after January 1, 1990, 1991 and 1992, respectively, exceeded two hundred million dollars. No aerospace company, or in the case of a combined return, a combined group including an aerospace company, shall be allowed any credit under this section for any income year to which this subsection applies in which the aggregate transfers by an aerospace company, if any, of historical economic base functions outside of this state, other than to a location outside the United States, since January 1, 1993, through the end of such income year, have materially reduced the historical economic base functions in this state. For purposes of this subsection, the historical economic base functions shall be those economic base functions conducted by an aerospace company, which need not be all economic base functions of the aerospace company, in this state on January 1, 1993, whose continuance in this state, as determined by the commissioner in his discretion, will further the policies set forth in section 32-221. Such historical economic base functions shall be set forth in a binding memorandum of understanding between the commissioner and an aerospace company that may be entered into at any time prior to the expiration of the first income year to which this subsection applies, with sufficient specificity to allow the commissioner and the aerospace company to determine in all income years subject to this subsection whether there has been such a reduction in said historical economic base functions. As a prerequisite to the allowance of any credit otherwise allowable under this section for any income year to which this subsection applies, each aerospace company shall obtain a certificate of eligibility issued by the commissioner to the aerospace company for such income year. The aerospace company shall not later than sixty days after the close of each income year to which this subsection applies certify to the commissioner that there has been no such aggregate material reduction in the historical economic base functions in this state for the income year just completed that otherwise has not been offset as provided below. Within sixty days thereafter, the commissioner shall review the certification and, if the commissioner determines that there has been no such net aggregate material reduction in the historical economic base functions in this state, the commissioner shall issue a certificate of eligibility for said income year. The following shall not constitute a material reduction in the historical economic base functions in this state: (1) A reduction of not more than two per cent of the historical economic base functions; (2) transfer of an historical economic base function to a person in this state; (3) transfer of a historical economic base function outside of the United States; or (4) reductions in historical economic base functions attributable to reductions in volume, productivity improvements or the discontinuance of operations due to obsolescence or the like. Any transfers that may otherwise be counted in determining if a material reduction occurred may be offset to the extent economic base functions listed in, or comparable to those listed in, the memorandum of understanding are increased in this state, transferred into this state, or established in this state. Any such increase, transfer or establishment made during an income year, or subsequent to such income year but prior to the filing of the return for such income year, shall be effective for such income year and all income years thereafter. The commissioner may issue or reissue a certificate of eligibility for the applicable income year following any such offset. The commissioner shall, upon request, provide a copy of the certificate of eligibility and memorandum of understanding to the Commissioner of Revenue Services.

(f) The tentative credit allowable to the taxpayer, or in the case of a combined return, the combined group, that pays or incurs research and development expenses in excess of two hundred million dollars for the income year shall be reduced for any income year in which the workforce reductions, if any, exceed the percentages set forth below. For purposes of this subsection, workforce reductions shall be reductions of the historical Connecticut wage base of the taxpayer, or in the case of a combined return, the combined group, as a result of the transfer outside of this state, other than to a location outside the United States, of work done by employees of the taxpayer, or in the case of a combined return, the combined group. Such reduction in the tentative credit shall be as follows: (1) If the historical Connecticut wage base for the income year is so reduced by not more than two per cent, the tentative credit allowable for the income year shall not be reduced; (2) if the historical Connecticut wage base for the income year is so reduced by more than two per cent but not more than three per cent, the tentative credit allowable for the income year shall be reduced by ten per cent; (3) if the historical Connecticut wage base for the income year is so reduced by more than three per cent but not more than four per cent, the tentative credit allowable for the income year shall be reduced by twenty per cent; (4) if the historical Connecticut wage base for the income year is so reduced by more than four per cent but not more than five per cent, the tentative credit allowable for the income year shall be reduced by forty per cent; (5) if the historical Connecticut wage base for the income year is so reduced by more than five per cent but not more than six per cent, the tentative credit allowable for the income year shall be reduced by seventy per cent; and (6) if the historical Connecticut wage base for the income year is so reduced by more than six per cent, no credit for the income year shall be allowed. The Connecticut wage base for any income year shall be the total wages assigned to Connecticut for such income year under section 12-218 excluding wages paid to the ten most highly-compensated executives of the taxpayer, or in the case of a combined return, the combined group, and any compensation that does not subject the recipient thereof to federal income tax thereon in said income year. The historical Connecticut wage base shall be the Connecticut wage base for the third full income year immediately preceding the current income year; provided the historical Connecticut wage base for the first three income years commencing on or after January 1, 1993, shall be the Connecticut wage base for May 1993, converted to an annual basis. The following shall not constitute a workforce reduction for any income year: (A) A reduction of wages attributable to the transfer of work done by a taxpayer, or in the case of a combined return, by the combined group, in this state to a party in this state; (B) a reduction of wages attributable to the transfer of work done by a taxpayer, or in the case of a combined return, by the combined group, outside the United States; or (C) a reduction in wages attributable to reductions in volume, productivity improvements or the discontinuance of operations due to obsolescence or the like. Solely for purposes of determining whether the allowable credit is to be reduced under this subsection for any income year, the Connecticut wages attributable to any new jobs or jobs moved into this state by the taxpayer, or in the case of a combined return, the combined group, during such income year or subsequent to such income year but prior to the filing of the return for such income year shall be an offset to any workforce reduction of a taxpayer, or in the case of a combined return, the combined group, for said income year. A new job shall be a job that did not exist in the business of a taxpayer, or in the case of a combined return, a member of the combined group, in this state at the end of the income year just completed. Notwithstanding subsection (g) of this section, a taxpayer may elect for any income year to separately compute its allowable tentative credit under this subsection for any one or more business units that had gross revenues for such income year in excess of one hundred million dollars. Any taxpayer subject to this subsection shall not later than sixty days after the close of each income year certify to the commissioner whether or not there has been any workforce reduction for the income year just completed, the amount thereof, and any offsets thereto as provided above. Not later than sixty days thereafter, the commissioner shall review the certification and, if the commissioner determines that there has been no more than a six per cent workforce reduction, net of any such offsets, the commissioner shall issue a certificate of eligibility stating the amount of net workforce reduction so determined for said income year, if any. The commissioner shall not issue a certificate of eligibility for any income year in which the commissioner determines that there has been more than a six per cent net workforce reduction. The commissioner shall, upon request, provide a copy of the certificate of eligibility to the Commissioner of Revenue Services.

(g) Where one or more taxpayers properly included in a combined return pays or incurs research and development expenses, all allowances and limitations under this section shall be made on an aggregate basis for all taxpayers included in such combined return, provided, the credit attributable to a qualified small business may be taken only against the combined tax liability attributable to such qualified small business. The amount of the combined tax for all corporations properly included in a combined corporation business tax return that is attributable to a qualified small business shall be in the same ratio to such combined tax that the net income apportioned to this state of the qualified small business bears to the net income, in the aggregate of all corporations included in such combined return. Solely for the purposes of computing such ratio, any net loss apportioned to this state by a corporation included in such combined return shall be disregarded.

(h) Any taxpayer, or in the case of a combined return, any combined group of taxpayers, that claims a credit under section 12-217j for any income year shall reduce the amount of research and development expenses that otherwise may be taken into account in computing the allowable credit under subsection (c) of this section for such income year by the amount of excess research and experimental expenditures, as computed under said section 12-217j, for which the credit thereunder is given.

(i) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 93-433, S. 1, 26; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-110, S. 23, 27; June Sp. Sess. P.A. 98-1, S. 85, 121; P.A. 99-173, S. 40, 65; June Sp. Sess. P.A. 99-1, S. 28, 51; P.A. 06-159, S. 8; P.A. 13-232, S. 13.)

History: P.A. 93-433 effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 98-110 expanded credit to qualified small businesses and defined the term, effective May 19, 1998, and applicable to income years commencing on or after January 1, 2000; June Sp. Secs. P.A. 98-1 amended Subsec. (b)(4) to change reference to Sec. 12-217m to Sec. 12-217w, effective June 24, 1998; P.A. 99-173 amended Subsec. (c)(1) to increase the credit for companies who employ over 2,500 people in the state, have in excess of $3,000,000,000 in revenue and are located in an enterprise zone, effective June 23, 1999, and applicable to income years commencing on or after January 1, 1999; June Sp. Sess. P.A. 99-1 amended Subsec. (c)(1) to change tentative credit for research and development expenses for businesses employing over 2,500 people with annual revenues in excess of $3,000,000,000 and headquartered in an enterprise zone from 3.5% of such expense to the greater of the tentative credit calculated under Subdiv. (2), modified as provided in Subsec. (e) or (f), if applicable, or 3.5% of such expense, effective July 1, 1999; P.A. 06-159 amended Subsecs. (e) and (f) to make technical changes, delete provision re treatment of information as provided in Sec. 32-11a(k) and require commissioner, rather than combined group or taxpayer, to provide copy of certificate of eligibility to Commissioner of Revenue Services, effective June 6, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 13-232 amended Subsec. (h) to delete provision re credit claimed under Sec. 12-217l, effective July 1, 2013.



Section 12-217nn - Qualified small business job creation tax credit program.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Income year” means the income year or taxable year, as determined under this chapter or chapter 207 or 229, as the case may be;

(3) “Qualified small business” means an employer, subject to tax under this chapter or chapter 207 or 229, who employs less than fifty employees in Connecticut on the date of its application under subsection (c) of this section;

(4) “New employee” means a person hired after May 6, 2010, by the qualified small business during its income years commencing on or after January 1, 2010, and prior to January 1, 2013, to fill a new full-time job. A new employee does not include a person who was employed in Connecticut by a related person with respect to the qualified small business during the prior twelve months;

(5) “Full-time job” means a job in which an employee is required to work at least thirty-five or more hours per week for not less than forty-eight weeks in a calendar year. “Full-time job” does not include a temporary or seasonal job;

(6) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the qualified small business, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the qualified small business, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the qualified small business, or (D) a member of the same controlled group as the qualified small business; and

(7) “Control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership, limited liability company or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of Section 267(c) of said Internal Revenue Code.

(b) (1) There is established a qualified small business job creation tax credit program for qualified small businesses whereby a qualified small business that hires a new employee who resides in the state may be allowed a tax credit against the tax imposed under this chapter or chapter 207 or 229, other than the liability imposed by section 12-707.

(2) The tax credit shall be an amount equal to two hundred dollars per month for each new employee hired.

(3) No tax credit shall be allowed for any new employee hired by a qualified small business in any income year commencing on or after January 1, 2013.

(4) No qualified small business may claim a tax credit for any new employee who is an owner, member or partner in the business or who is not employed at the close of the income year of the qualified small business.

(5) The qualified small business shall claim the tax credit for the income year in which the qualified small business hires a new employee and, if eligible, the two immediately succeeding income years. Any tax credit not used in an income year shall expire and shall not be refundable.

(c) To be eligible to claim the tax credit, a qualified small business shall apply to the commissioner in accordance with the provisions of this section. The application shall be on a form provided by the commissioner and shall contain sufficient information as required by the commissioner, including the activities that the qualified small business primarily engages in, the North American Industrial Classification System code of the qualified small business, the current number of employees employed by the qualified small business as of the application date, and the name and position or job title of the new employee hired.

(d) (1) Upon receipt of an application, the commissioner shall render a decision on the application, in writing, not later than thirty days after the date of its receipt by the commissioner. If the commissioner approves the application of the qualified small business, the commissioner shall issue a certification letter indicating that the tax credit will be available to be claimed by the qualified small business if the qualified small business otherwise meets the requirements of this section.

(2) The total amount of tax credits granted under this section and sections 12-217ii, 12-217oo and 12-217pp shall not exceed twenty million dollars in any one fiscal year.

(3) No qualified small business claiming the tax credit under this section with respect to a new employee may claim any credit against any tax under any other provision of the general statutes with respect to the same new employee.

(e) If the qualified small business is an S corporation or an entity treated as a partnership for federal income tax purposes, the tax credit may be claimed by the shareholders or partners of the qualified small business. If the qualified small business is a single member limited liability company that is disregarded as an entity separate from its owner, the tax credit may be claimed by the limited liability company’s owner.

(f) For a qualified small business subject to the tax imposed under chapter 229, no credit allowed under this section shall exceed the amount of tax imposed by said chapter. The commissioner shall annually provide to the Commissioner of Revenue Services a list detailing all tax credits that have been approved and all qualified small businesses that have been issued a certification letter under subsection (d) of this section.

(P.A. 10-75, S. 8; P.A. 11-6, S. 131; Oct. Sp. Sess. P.A. 11-1, S. 21.)

History: P.A. 10-75 effective May 6, 2010, and applicable to income years commencing on or after January 1, 2010; P.A. 11-6 amended Subsec. (d)(2) by increasing cap on credits from $11,000,000 to $20,000,000, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (d)(2) to include Sec. 12-217pp in cap, effective October 27, 2011.



Section 12-217o - Tax credit for machinery and equipment expenditures.

There shall be allowed as a credit against the tax imposed on any corporation under this chapter with respect to any taxable year of such corporation commencing on or after January 1, 1997, (1) that has more than two hundred fifty full-time, permanent employees but not more than eight hundred full-time, permanent employees whose wages, salaries or other compensation is paid in this state, as the phrase is used in subsection (c) of section 12-218, an amount equal to five per cent of the amount spent by the corporation on machinery and equipment acquired for and installed in a facility in this state, which amount exceeds the amount spent by such corporation during the preceding income year of the corporation for such expenditures or (2) that has not more than two hundred fifty full-time, permanent employees whose wages, salaries or other compensation is paid in this state, as the phrase is used in subsection (c) of section 12-218, an amount equal to ten per cent of the amount spent by the corporation on machinery and equipment acquired for and installed in a facility in this state, which amount exceeds the amount spent by such corporation during the preceding income year of the corporation for such expenditures. In addition, any amount spent (1) by a corporation whose income year, for federal income tax purposes, commences on the first day of January, February, March, April or May, (2) on machinery and equipment acquired for and installed in a facility in this state, (3) during that portion of its income year in 1995 that expired on May 31, 1995, shall be deemed to have been spent during its income year commencing in 1997 and shall be added to any amount actually spent on machinery and equipment acquired for and installed in a facility in this state during its income year commencing in 1997, provided the credit percentage to which such corporation shall be entitled for its income year commencing in 1997 shall be based on the number of full-time, permanent employees during its income year commencing in 1997.

(P.A. 93-382, S. 42, 69; P.A. 94-3, S. 1, 2; May Sp. Sess. P.A. 94-4, S. 69, 85; P.A. 95-160, S. 33, 64, 69; P.A. 96-139, S. 12, 13; 96-144, S. 4, 5; P.A. 99-121, S. 3, 28.)

History: P.A. 93-382 effective July 1, 1993, and applicable to taxable years of corporations commencing on or after July 1, 1995; P.A. 94-3 amended section to require machinery and equipment to be acquired for and installed in a facility in this state, effective April 7, 1994, and applicable to income years commencing on or after January 1, 1995; May Sp. Sess. P.A. 94-4 in Subdiv. (1) increased the maximum number of full time employees from 500 to 800, effective June 9, 1994; P.A. 95-160 added that credit is allowed with respect to any taxable year commencing on or after January 1, 1997, effective June 1, 1995, and applicable to income years commencing on or after January 1, 1995 (Revisor’s note: P.A. 95-160 also revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section); P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-144 provided for a credit during the 1997 income year for companies that bought and installed machinery during the portion of their 1995 income year expiring on May 31, 1995, effective May 29, 1996; P.A. 99-121 allowed the credit to only apply for employees based in Connecticut, effective June 3, 1999, and applicable to income years commencing on or after January 1, 1999.



Section 12-217oo - Vocational rehabilitation job creation tax credit program.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Employer” means a person engaged in business who has employees and who is subject to tax under this chapter or chapter 207 or 229;

(3) “Income year” means the income year or taxable year, as determined under this chapter or chapter 207 or 229, as the case may be;

(4) “New qualifying employee” means a person who (A) is receiving vocational rehabilitation services from the Department of Rehabilitation Services, and (B) is hired by the employer to fill a new job after May 6, 2010, during the employer’s income years commencing on or after January 1, 2010, and prior to January 1, 2012. A new qualifying employee does not include a person receiving vocational rehabilitation services pursuant to subparagraph (A) of this subdivision and who was employed in this state by a related person with respect to the employer during the prior twelve months;

(5) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the employer, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the employer, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the employer, or (D) a member of the same controlled group as the employer; and

(6) “Control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership, limited liability company or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, other than paragraph (3) of said Section 267(c).

(b) (1) There is established a vocational rehabilitation job creation tax credit program for employers whereby an employer who hires a new qualifying employee who resides in this state and requires such employee to work at least twenty hours or more per week for not less than forty-eight weeks in a calendar year may be allowed a tax credit against the tax imposed under this chapter or chapter 207 or 229, other than the liability imposed by section 12-707.

(2) The tax credit shall be an amount equal to two hundred dollars per month for each new qualifying employee hired.

(3) No employer may claim a tax credit for any new qualifying employee who is an owner, member or partner in the business of the employer or who is not employed at the close of the income year of the employer.

(4) The employer shall claim the tax credit for the income year in which the employer hires a new qualifying employee and, if eligible, the two immediately succeeding income years. Any tax credit not used in an income year shall expire and shall not be refundable.

(c) To be eligible to claim the tax credit, an employer shall apply to the commissioner in accordance with the provisions of this section. The application shall be on a form provided by the commissioner and shall contain sufficient information as required by the commissioner, including the activities that the employer primarily engages in, the North American Industrial Classification System code of the employer and the name and position or job title of the new qualifying employee hired.

(d) (1) Upon receipt of an application, the commissioner shall render a decision on the application, in writing, not later than thirty days after the date of its receipt by the commissioner. If the commissioner approves the application of the employer, the commissioner shall issue a certification letter indicating that the tax credit will be available to be claimed by the employer if the employer otherwise meets the requirements of this section.

(2) The total amount of tax credits granted under this section and sections 12-217ii, 12-217nn and 12-217pp shall not exceed twenty million dollars in any one fiscal year.

(3) No employer claiming the tax credit under this section, with respect to a new qualifying employee, may claim any credit against any tax under any other provision of the general statutes with respect to the same new qualifying employee.

(e) If the employer is an S corporation or an entity treated as a partnership for federal income tax purposes, the tax credit may be claimed by the shareholders or partners of the employer. If the employer is a single member limited liability company that is disregarded as an entity separate from its owner, the tax credit may be claimed by the limited liability company’s owner.

(f) For an employer subject to the tax imposed under chapter 229, no credit allowed under this section shall exceed the amount of tax imposed by chapter 229. The commissioner shall annually provide to the Commissioner of Revenue Services a list detailing all tax credits that have been approved and all employers that have been issued a certification letter under subsection (d) of this section.

(g) No tax credit shall be allowed under this section for any new qualifying employee hired by an employer in any income year commencing on or after January 1, 2012.

(P.A. 10-75, S. 9; June Sp. Sess. P.A. 10-1, S. 18; P.A. 11-6, S. 132; 11-44, S. 52; Oct. Sp. Sess. P.A. 11-1, S. 22; June 12 Sp. Sess. P.A. 12-1, S. 60.)

History: P.A. 10-75 effective May 6, 2010, and applicable to income years commencing on or after January 1, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (a)(4) by redefining “new qualifying employee”, effective June 22, 2010, and applicable to income years commencing on or after January 1, 2010; P.A. 11-6 amended Subsec. (d)(2) by increasing cap on credits from $11,000,000 to $20,000,000, effective July 1, 2011; P.A. 11-44 amended Subsec.(a)(4) by replacing “Bureau of Rehabilitation Services within the Department of Social Services or from the Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a)(4)(B) to add sunset date of January 1, 2012, amended Subsec. (d)(2) to include Sec. 12-217pp in cap, and added Subsec. (g) re sunset date of January 1, 2012, effective October 27, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(4) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 12-217p - Tax credits for taxpayer providing housing for low and moderate income employees.

Section 12-217p is repealed, effective June 7, 2006.

(P.A. 93-74, S. 50, 67; P.A. 94-175, S. 18, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 97-295, S. 18, 25; P.A. 98-262, S. 2, 14, 22; P.A. 06-159, S. 9; 06-189, S. 23.)



Section 12-217pp - Job expansion tax credit program.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership, limited liability company or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of said Section 267(c);

(3) “Full-time job” means a job in which an employee is required to work at least thirty-five hours per week for not less than forty-eight weeks in a calendar year. “Full-time job” does not include a temporary or seasonal job;

(4) “Income year” means, with respect to entities subject to the insurance premiums tax under chapter 207, the corporation business tax under this chapter, the utility companies tax under chapter 212 or the income tax under chapter 229, the income year as determined under each of said chapters, as the case may be;

(5) “New employee” means a person who resides in this state and is hired by a taxpayer on or after January 1, 2012, and prior to January 1, 2014, to fill a new job. “New employee” does not include a person who was employed in this state by a related person with respect to a taxpayer during the prior twelve months;

(6) “New job” means a job that did not exist in this state prior to a taxpayer’s application to the commissioner for certification under this section for a job expansion tax credit, is filled by a new, qualifying or veteran employee, and (A) is a full-time job, or (B) in the case of a qualifying employee under subparagraph (B) of subdivision (7) of this subsection, is a job in which an employee is required to work at least twenty hours per week for not less than forty-eight weeks in a calendar year;

(7) “Qualifying employee” means a new employee who, at the time of hiring by the taxpayer:

(A) (i) Is receiving unemployment compensation, or (ii) has exhausted unemployment compensation benefits and has not had an intervening full-time job; or

(B) Is (i) receiving vocational rehabilitation services from the Department of Rehabilitation Services, (ii) receiving employment services from the Department of Mental Health and Addiction Services, or (iii) participating in employment opportunities and day services, as defined in section 17a-226, operated or funded by the Department of Developmental Services;

(8) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the taxpayer, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, or (D) a member of the same controlled group as the taxpayer;

(9) “Taxpayer” means a person that (A) has been in business for at least twelve consecutive months prior to the date of the taxpayer’s application to the commissioner for certification under this section for a job expansion tax credit, and (B) is subject to tax under this chapter or chapter 207, 212 or 229; and

(10) “Veteran employee” means a new employee who, at the time of hiring by the taxpayer, is a member of, was honorably discharged from or released under honorable conditions from active service in the armed forces, as defined in section 27-103.

(b) (1) There is established a job expansion tax credit program whereby a taxpayer may be allowed a credit against the tax imposed under this chapter or chapter 207, 212 or 229, other than the liability imposed by section 12-707, for each new, qualifying or veteran employee hired on or after January 1, 2012, and prior to January 1, 2014. For taxpayers that employ not more than fifty employees in full-time jobs in this state on the date of application to the commissioner for certification under this section, the creation of at least one new job in this state shall be required for said tax credit. For taxpayers that employ more than fifty, but not more than one hundred employees in full-time jobs in this state on the date of application to the commissioner for certification under this section, the creation of at least five new jobs in this state shall be required for said tax credit. For taxpayers that employ more than one hundred employees in full-time jobs in this state on the date of application to the commissioner for certification under this section, the creation of at least ten new jobs in this state shall be required for said tax credit.

(2) For the purposes of determining the number of new jobs a taxpayer is required to create in order to claim a credit under this section, the number of employees working in full-time jobs the taxpayer employs in this state on the date of its application to the commissioner for certification under this section shall apply to such taxpayer for the duration of such certification.

(c) The amount of the credit shall be:

(1) Five hundred dollars per month for each new employee; or

(2) Nine hundred dollars per month for each qualifying or veteran employee.

(d) (1) The taxpayer shall claim the credit in the income year in which it is earned and, if eligible, in the two immediately succeeding income years. Any credit not claimed by the taxpayer in an income year shall expire and shall not be refundable.

(2) If the taxpayer is an S corporation or an entity treated as a partnership for federal income tax purposes, the shareholders or partners of such taxpayer may claim the credit. If the taxpayer is a single member limited liability company that is disregarded as an entity separate from its owner, the limited liability company’s owner may claim the credit.

(3) No taxpayer shall claim a credit for any new, qualifying or veteran employee who is an owner, member or partner in the business or who is not employed by the taxpayer at the close of the taxpayer’s income year.

(4) No taxpayer claiming the credit under this section with respect to a new, qualifying or veteran employee shall claim any credit against any tax under any other provision of the general statutes with respect to the same new, qualifying or veteran employee.

(e) (1) To be eligible to claim the credit, a taxpayer shall apply to the commissioner in accordance with the provisions of this section. The application shall be on a form provided by the commissioner and shall contain sufficient information as required by the commissioner, including, but not limited to, the activities that the taxpayer primarily engages in, the North American Industrial Classification System code of the taxpayer, the current number of employees employed by the taxpayer as of the application date, and if applicable, the name and position or job title of the new, qualifying or veteran employee. The commissioner shall consult with the Labor Commissioner, the Commissioner of Rehabilitation Services, the Commissioner of Veterans’ Affairs, the Commissioner of Mental Health and Addiction Services or the Commissioner of Developmental Services, as applicable, for any verification the commissioner deems necessary of unemployment compensation or vocational rehabilitation services received by a qualifying employee, or of service in the armed forces of the United States by a veteran employee. The commissioner may impose a fee for such application as the commissioner deems appropriate.

(2) (A) Upon receipt of an application, the commissioner shall render a decision, in writing, on each completed application not later than thirty days after the date of its receipt by the commissioner. If the commissioner approves such application, the commissioner shall issue a certification letter to the taxpayer indicating that the credit will be available to be claimed by the taxpayer if the taxpayer and new, qualifying or veteran employee otherwise meets the requirements of this section.

(B) On and after January 1, 2014, the commissioner shall render a decision upon such completed applications and, if approved, issue such certification letters, as provided in subparagraph (A) of this subdivision, that pertain to qualifying or veteran employees who meet the requirements of this section, and with respect to whom credits pursuant to this section have previously been granted. The commissioner may, in his or her discretion, render a decision upon applications that pertain to new employees, with respect to whom credits pursuant to this section have previously been granted, when such applications are consistent with the economic development priorities of the state.

(f) (1) The total amount of credits granted under this section and sections 12-217ii, 12-217nn and 12-217oo shall not exceed twenty million dollars in any one fiscal year or forty million dollars over the duration of the job expansion tax credit program, including the two immediately succeeding income years after such credits are granted.

(2) If a taxpayer was issued an eligibility certificate by the commissioner prior to January 1, 2012, to receive a jobs creation tax credit pursuant to section 12-217ii, the provisions of the tax credit program pursuant to said section 12-217ii shall apply to such taxpayer for the duration of the eligibility certificate.

(3) If a taxpayer is issued a certification letter by the commissioner prior to January 1, 2013, to receive a qualified small business job creation tax credit pursuant to section 12-217nn, the provisions of the tax credit program pursuant to said section 12-217nn shall apply to such taxpayer for the duration of such certification.

(4) If a taxpayer was issued a certification letter by the commissioner prior to January 1, 2012, to receive a vocational rehabilitation job creation tax credit pursuant to section 12-217oo, the provisions of the tax credit program pursuant to said section 12-217oo shall apply to such taxpayer for the duration of such certification.

(g) No credit allowed under this section shall exceed the amount of tax imposed on a taxpayer under this chapter or chapter 207, 212 or 229. The commissioner shall annually provide to the Commissioner of Revenue Services a list detailing all credits that have been approved and all taxpayers that have been issued a certification letter under this section.

(h) No credit shall be allowed under this section for any new jobs created on or after January 1, 2014.

(Oct. Sp. Sess. P.A. 11-1, S. 19; June 12 Sp. Sess. P.A. 12-1, S. 61, 62, 198; P.A. 13-123, S. 4; 13-232, S. 11.)

History: Oct. Sp. Sess. P.A. 11-1 effective January 1, 2012, and applicable to income or taxable years commencing on or after that date; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(7)(B) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services” and amended Subsec. (e)(1) by replacing “director of the Bureau of Rehabilitative Services” with Commissioner of Rehabilitation Services”, effective July 1, 2012, and further amended Subsec. (a)(7)(B) by designating existing provision as clause (i) and adding clauses (ii) and (iii) re Department of Mental Health and Addiction Services and Department of Developmental Services and further amended Subsec. (e)(1) by adding “Mental Health and Addiction Services or Developmental Services”, effective July 1, 2012, and applicable to income or taxable years commencing on or after January 1, 2012; P.A. 13-123 made technical changes in Subsec. (e)(1), effective June 18, 2013; P.A. 13-232 amended Subsec. (e)(2) by designating existing provisions as Subpara. (A) and adding Subpara. (B) re applications received on and after January 1, 2014, and amended Subsec. (f)(1) by adding provision re $40,000,000 limit over duration of tax credit program, effective July 1, 2013.



Section 12-217q and 12-217r - Tax credit for expenditures for: Construction of or improvements to alternative fuel filling stations; converting motor vehicles to utilize alternative fuels.

Sections 12-217q and 12-217r are repealed, effective April 13, 1995, and applicable to income years or calendar quarters commencing on or after January 1, 1994.

(P.A. 94-170, S. 1, 2, 5; P.A. 95-15, S. 2, 3.)



Section 12-217s - Tax credit for expenditures related to traffic reduction programs.

There shall be allowed as a credit against the tax imposed on any corporation under this chapter which participates in the traffic reduction program established under section 13b-38p and conducted in this state, except corporations employing fewer than one hundred employees, with respect to any taxable year of such corporation commencing on or after January 1, 1997, an amount equal to fifty per cent of the amount spent in this state by such corporation, on or after January 1, 1995, for the direct costs of traffic reduction programs and services related thereto conducted in this state by such corporation in response to the provisions of sections 13b-38o, 13b-38p, 13b-38t, 13b-38v and 13b-38x, not to exceed two hundred fifty dollars annually per employee employed in this state and participating in alternative means of commuting pursuant to traffic reduction programs conducted in this state. The total amount of credits available under the provisions of this section shall not exceed one million five hundred thousand dollars. The Department of Transportation shall adopt regulations in accordance with the provisions of chapter 54 which shall include, but not be limited to, establishing procedures for a corporation to obtain and qualify for the tax credit.

(May Sp. Sess. P.A. 94-4, S. 45, 85; P.A. 95-160, S. 34, 64, 69; 95-325, S. 14, 16; P.A. 96-139, S. 12, 13; 96-223, S. 6, 8; P.A. 00-174, S. 23, 83.)

History: May Sp. Sess. P.A. 94-4, S. 45, effective June 9, 1994, and applicable to income years commencing on or after January 1, 1995; P.A. 95-160 changed on or after January 1, 1995, to January 1, 1997, re taxable years when credit is allowed, effective June 1, 1995, applicable to income years commencing on or after January 1, 1995 (Revisor’s note: P.A. 95-160 also revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section); P.A. 95-325 allowed as a credit such amount spent by a corporation “on or after January 1, 1995”, effective July 13, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-223 specified that credit be applicable to any corporation which participates in the traffic reduction program under Sec. 13b-38p, substituted “traffic reduction” for “transportation management” programs and made technical changes, effective July 1, 1996; P.A. 00-174 specified that section applies to programs conducted in this state for employees employed in this state, effective May 26, 2000, and applicable to income years commencing on or after January 1, 2000.



Section 12-217t - Tax credit for personal property taxes paid on electronic data processing equipment.

(a) There shall be allowed as a credit against the tax imposed by chapter 207, this chapter, chapter 208a, 209, 210, 211, or 212 or against the tax imposed pursuant to section 12-202a in an amount determined under the provisions of subsection (b) of this section with respect to the personal property taxes paid during any income year, on electronic data processing equipment. For the purposes of this section “electronic data processing equipment” means computers, printers, peripheral computer equipment, bundled software and any computer-based equipment acting as a computer as defined under Section 168 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and any other such equipment reported as a Code 20 on the Personal Property Declaration as prescribed by the Secretary of the Office of Policy and Management pursuant to section 12-27.

(b) The amount allowed as a credit in any income year shall be the full amount of the tax on such electronic data processing equipment paid pursuant to section 12-71 or 12-80a, and as defined under Section 168 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, provided no credit shall be allowed for the payment of any interest or penalty on the tax.

(c) The credit provided for by this section shall be allowed for any taxes owed on the grand list of October 1, 1994, and each grand list annually thereafter or included in the list prescribed under section 12-80a for such grand list. Such credits shall first be used by the taxpayer against the corporation business tax under this chapter, if any, and then may be used against any tax paid by the taxpayer under the provisions of chapter 207, 208a, 209, 210, 211 or 212 or the tax imposed upon a health care center under section 12-202a. The amount of credits allowable under this section in any tax year against the taxes imposed by chapter 207, 208, 208a, 209, 210, 211 or 212 or against the tax imposed on health care centers, under the provisions of section 12-202a, shall be allowable only after all other credits allowable against such taxes for such tax year have been applied.

(d) In the case of leased electronic data processing equipment, the lessee, not the lessor, shall be entitled to claim the credit allowed pursuant to this section if the lease by its terms or operation imposes on the lessee the cost of the personal property taxes on such equipment, provided the lessor and lessee may elect, in writing, that the lessor may claim the credit provided by this section. The lessor shall provide a copy of such election to the Commissioner of Revenue Services, upon the request of said commissioner.

(e) In the case of taxpayers filing a combined return pursuant to section 12-223a, the credit provided by this section shall be allowed on a combined basis, such that the amount of personal property taxes paid by such taxpayers with respect to such equipment may be claimed as a tax credit against the combined tax liability of such taxpayers as determined under this chapter. Credits available to taxpayers which are subject to tax under this chapter but not subject to tax under chapter 207, 208a, 209, 210, 211 or 212 or the tax imposed on health care centers under the provisions of section 12-202a shall be used prior to credits of companies included in such combined return which are also subject to tax under said chapter 207, 208a, 209, 210, 211 or 212 or the tax imposed upon health centers pursuant to the provisions of section 12-202a.

(f) If the amount of credit allowable under this section exceeds the sum of (1) the corporation business tax, if any, and (2) any taxes imposed by chapter 207, 208a, 209, 210, 211 or 212 paid by the taxpayer, after all other credits allowable against such taxes have first been applied, then any balance of the credit allowable under this section remaining may be taken in any of the five succeeding income years.

(May Sp. Sess. P.A. 94-4, S. 47, 85; P.A. 95-160, S. 35, 64, 69; P.A. 96-139, S. 12, 13; 96-144, S. 1, 5; P.A. 06-159, S. 10.)

History: May Sp. Sess. P.A. 94-4, S. 47, effective June 9, 1994, and applicable to property on the grand list as of October 1, 1994; P.A. 95-160 amended Subsec. (a) to allow credit against the tax imposed by chapters 207, 209, 210, 211 or 212 or Sec. 12-202a in income years commencing on or after January 1, 1997, instead of January 1, 1995, and Subsec. (c) to make conforming technical changes, effective June 1, 1995, and applicable to income years commencing on or after January 1, 1995 (Revisor’s note: P.A. 95-160 also revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section); P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-144 advanced the effective date of credit against chapters 207, 209, 210, 211, 212 and Sec. 12-202a from income years commencing on or after January 1, 1997, to income years commencing on or after January 1, 1995, and added new Subsec. (f) to provide a five-year carry forward of any unused credit, effective May 29, 1996; P.A. 06-159 amended Subsec. (d) to require submittal of copy of election upon request of commissioner, rather than with tax return, effective June 6, 2006, and applicable to income years commencing on or after January 1, 2006.



Section 12-217u - Tax credit for financial institutions constructing new facilities and creating new jobs.

(a) For purposes of this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Company” means any corporation, partnership, trust, association, unincorporated organization or similar organization;

(3) “Compensation is paid within this state” if (A) the individual’s service is performed entirely within the state; or (B) the individual’s service is performed both within and without the state, but the service performed without the state is incidental to the individual’s service within the state;

(4) “Control” with respect to a corporation means ownership of stock possessing at least fifty per cent of the total combined voting power of all classes of stock entitled to vote. “Control” with respect to a partnership, association or similar unincorporated organization means ownership of at least fifty per cent of the capital or profits interest in such partnership or association. “Control” with respect to a trust, means ownership of at least fifty per cent of the beneficial interest in the principal or income of such trust. Ownership shall be determined as provided in Section 267(c) of the Internal Revenue Code of 1986, as in effect on October 14, 1994, other than paragraph (3) of such section;

(5) “Financial institution” means any bank, holding company or out-of-state bank, as those terms are defined in section 36a-2, or out-of-state holding company, as that term is defined in section 36a-410, which directly or indirectly establishes an office in Connecticut and is subject to the supervision of or regulation by the Banking Commissioner pursuant to title 36a or by one or more federal banking agencies pursuant to applicable federal law. “Financial institution” also means any establishment described in major group 61 or 62 in the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, or in Subsector 522 or 523 in the North American Industrial Classification System, United States Manual, United States Office of Management and Budget, 1997 edition, as engaged primarily in the extending of credit in the form of loans or the underwriting, purchase, sale or brokerage of securities and other financial contracts on their own account or for the account of others, and exchanges, exchange clearinghouses and other services allied with the exchange of securities and commodities or a holding company controlling any such establishment;

(6) “Related person” means a corporation, limited liability company, partnership, trust, association, unincorporated organization or similar organization that is controlled by the financial institution;

(7) “Tax” means the corporation business tax imposed by this chapter.

(b) In any income year commencing prior to January 1, 2014, there shall be allowed a credit against the tax imposed on a financial institution not to exceed fifty per cent of the amount of such tax, provided the aggregate amount of the credit that may be taken under this subsection shall in no event exceed one hundred twenty million dollars over the period for which it is allowed and provided further the total amount of credit allowed in any qualified income year shall not exceed the aggregate amount as determined in accordance with the employment requirements for such year under subsection (c) of this section, reduced by the amount of credit previously allowed, but in no event shall the amount be below zero. The credit shall be allowed in the initial qualified year and in each of the nine consecutive income years thereafter which is a subsequent qualified year.

(c) For purposes of this section, (1) the initial qualified year is the income year with respect to which the financial institution first meets all of the following criteria: (A) It has constructed a new facility in Connecticut of at least nine hundred thousand gross square feet for the purpose of carrying on, directly or indirectly, the business of the financial institution; (B) it has obtained a temporary or permanent certificate of occupancy for such facility; (C) it has employed, during the income year for which the credit is claimed, an average of at least (i) one thousand two hundred qualified employees to claim a thirty per cent tax credit, which shall not exceed seventy-two million dollars in the aggregate over the period of initial and subsequent qualified years for which the credit under subsection (b) is allowed, (ii) one thousand six hundred qualified employees to claim a forty per cent tax credit, which shall not exceed ninety-six million dollars in the aggregate over the period of initial and subsequent qualified years for which the credit under subsection (b) is allowed, and (iii) two thousand qualified employees to claim a fifty per cent tax credit, which shall not exceed one hundred twenty million dollars in the aggregate over the period of initial and subsequent qualified years for which the credit under subsection (b) is allowed; and (D) it has been issued an initial certificate of eligibility by the commissioner under subsection (g) of this section; and (2) a subsequent qualified year is an income year, following an initial qualified year, with respect to which the financial institution employs an average of at least (A) one thousand two hundred qualified employees to claim a thirty per cent tax credit, which shall not exceed seventy-two million dollars in the aggregate over the period of initial and subsequent qualified years for which the credit under subsection (b) is allowed, (B) one thousand six hundred qualified employees to claim a forty per cent tax credit, which shall not exceed ninety-six million dollars in the aggregate over the period of initial and subsequent qualified years for which the credit under subsection (b) is allowed, and (C) two thousand qualified employees to claim a fifty per cent tax credit, which shall not exceed one hundred twenty million dollars in the aggregate over the period of initial and subsequent qualified years for which the credit under subsection (b) is allowed, and has been issued an annual certificate of eligibility by the commissioner under subsection (g) of this section.

(d) For purposes of this section, (1) a qualified employee is an individual whose compensation is paid within this state and (A) is employed directly by the financial institution or a related person and who works an average of at least thirty-five hours per week for at least eight consecutive weeks for such financial institution or related person, (B) is an independent contractor of the financial institution or of a related person and who works an average of at least thirty-five hours per week for at least eight consecutive weeks for such financial institution or related person, or (C) is an employee or principal of a company other than the financial institution or a related person if (i) such individual works an average of at least thirty-five hours per week for at least eight consecutive weeks providing services to the financial institution or a related person, and (ii) such company derives not less than eighty per cent of its gross revenues from the financial institution, one or more related persons or a combination thereof. A qualified employee shall not include any individual who would have satisfied the criteria of a qualified employee prior to the date that a proposal by the financial institution to create new positions in this state was approved by the commissioner; and (2) notwithstanding the provisions of subdivision (1) of this subsection, an individual is not a qualified employee if (A) the prior employer of such individual was a company other than the financial institution or a related person, (B) compensation was paid in this state to such individual by such employer, (C) the individual was employed for an average of at least thirty-five hours per week and had been employed by such employer for at least eight consecutive weeks, and (D) either (i) the individual is employed directly by the financial institution or a related person in which the prior employer had an ownership interest equal to ten per cent or more of the voting rights of the financial institution or related person at the time such individual became employed by the financial institution or related person, unless the position previously held by such individual with the prior employer has been filled by the prior employer; (ii) the individual is employed directly by the financial institution or a related person which had an ownership interest equal to ten per cent or more of the voting rights of the prior employer at the time such individual became employed by the financial institution or related person, unless the position previously held by such individual with the prior employer has been filled by the prior employer; or (iii) the prior employer of such individual was a company which was acquired directly or indirectly by, or merged or consolidated with, the financial institution or a related person and the individual was employed by that company at the date of such acquisition, merger or consolidation.

(e) For each income year in which the credit is claimed, the average number of qualified employees shall be the sum of (1) the average of the number of qualified employees reported in the quarterly Federal Insurance Contributions Act tax returns of the financial institution or a related person; (2) the average of the number of qualified employees who are included in the quarterly reports described in subsection (g) of this section; and (3) the average of the number of qualified employees reported in the quarterly Federal Insurance Contributions Act tax returns of the company as described in subparagraph (C) of subdivision (1) of subsection (d) of this section. If the number of qualified employees in any income year fails to equal or exceed the number necessary to qualify under subsection (b) or (f) of this section, as the case may be, the financial institution may compute an average which includes the first quarter of the next succeeding income year with the four quarters of the subject income year and, if such new average equals or exceeds the criteria set forth in subsection (c) or (f) of this section, as the case may be, such financial institution shall be deemed to have met the employment criteria necessary to qualify under subsection (b) or (f) of this section, as the case may be. If two otherwise unrelated financial institutions have a related person in common, the employees of such related person may be considered in determining the average number of employees for only one of the financial institutions.

(f) (1) In any income year commencing prior to January 1, 2014, there shall be allowed a credit against the tax imposed on a financial institution for an additional five-year period if the financial institution (A) employs an average of at least three thousand qualified employees in the tenth income year after the initial qualified year and during each subsequent income year for which the credit is claimed; and (B) has been issued a certificate by the commissioner under subsection (g) of this section. The credit allowed under this subsection may be claimed each year for five consecutive income years beginning with the tenth income year after the initial qualified year.

(2) The amount of the credit allowed by this subsection shall equal twenty-five per cent of the tax imposed on a financial institution provided the aggregate amount of the credit that may be taken under this subsection and subsection (b) of this section may not exceed one hundred forty-five million dollars.

(g) Upon application from a financial institution, the commissioner shall issue an initial certificate of eligibility for the credit allowed under subsection (b) of this section after it has been established that the applicant satisfies the new facility construction, certificate of occupancy and relevant employment requirements of this section and, after consultation with the Commissioner of Revenue Services and the Banking Commissioner, that the applicant is a financial institution. If the commissioner determines that all appropriate requirements are met, the commissioner shall issue an annual certificate of eligibility for the credit allowed under subsection (b) or (f) of this section for each income year for which an application for a credit under either of said subsections is made. The commissioner shall require the financial institution to submit quarterly reports of the number of individuals to whom the financial institution or a related person made payments of six hundred dollars or more which must be reported as provided by Section 6041 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, for each income year for which the credit is claimed and to submit such other information as may be necessary to determine whether all appropriate requirements have been met and that the applicant continues to be a financial institution. Such reports shall also include the number of individuals who are principals and who qualify as qualified employees under subparagraph (C) of subdivision (1) of subsection (d) of this section.

(h) The sale, merger, acquisition, bankruptcy or other reorganization by or of a financial institution may not create new eligibility for the credit allowed under subsection (b) or (f) of this section in a succeeding company. Any successor to the financial institution which is a financial institution may qualify under subsection (b) or (f) of this section if either the original financial institution or such successor satisfies the new facility construction and certificate of occupancy requirements and such successor qualifies under subsection (b) or (f) of this section on an annual basis, provided the total credits available to the successor financial institution, when added to all credits taken by the original financial institution, shall not exceed the applicable limits under subsection (b) or (f) of this section, or both, as the case may be.

(i) The commissioner may accept and approve proposals to create new positions as described in subsection (d) of this section. The commissioner shall prescribe the form of such proposals.

(j) The commissioner shall, upon request, provide a copy of the certificate of eligibility to the Commissioner of Revenue Services.

(k) No taxpayer claiming the credit under this section is eligible for the credit allowed under section 12-217w.

(l) (1) In the case of a financial institution included in a combined return under section 12-223a, a credit allowed under subsection (b) or (f) of this section may be taken against the tax of the combined group. (2) The credit allowed to a financial institution under subsection (b) or (f) of this section may be taken by any corporation which is eligible to elect to file a combined return with a group with which the financial institution is eligible to file a combined return, provided the aggregate credit taken by all such corporations in any income year shall not exceed the aggregate credit for which such group would have been eligible if it had filed a combined return.

(m) The credits allowed under this section shall be claimed prior to any other credits allowed against the corporation business tax.

(n) (1) No taxpayer which has received financial assistance from the state under section 32-236 may claim the credit under subsection (b) of this section. The total amount of credit allowed under subsection (f) of this section to such a taxpayer shall not exceed, in the aggregate, twenty-five million dollars.

(2) Notwithstanding the provisions of subsection (c) of this section, for purposes of any credit allowed under subsection (f) of this section to a taxpayer which has received financial assistance under section 32-236, the initial qualified year shall be the income year in which the Commissioner of Economic and Community Development executes an agreement with such financial institution to provide financial assistance pursuant to section 32-236.

(3) For purposes of determining the number and specification of qualified employees under subsection (d) of this section, and the number and specification of new employees under section 12-217e, with respect to any taxpayer which has received financial assistance under section 32-236, the dates, numbers and specifications shall be the dates, numbers and specifications provided in an agreement executed by the Commissioner of Economic and Community Development with such financial institution to provide financial assistance pursuant to section 32-236. In no event shall the definition of qualified employee be more favorable to the employer than the definition provided in this section.

(Oct. Sp. Sess. P.A. 94-1, S. 17, 21; P.A. 95-79, S. 28, 189; 95-129, S. 4, 5; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-295, S. 5, 25; P.A. 98-262, S. 14, 22; P.A. 00-170, S. 26, 42; 00-174, S. 24, 83; P.A. 03-84, S. 13, 14; P.A. 06-159, S. 11; P.A. 10-75, S. 26, 27.)

History: Oct. Sp. Sess. P.A. 94-1, S. 17 effective January 1, 1995, and applicable to income years of corporations commencing on or after said date; P.A. 95-79 amended Subsec. (a) to redefine “related person” to include a limited liability company, effective May 31, 1995; P.A. 95-129 amended Subsec. (b) by adding proviso re the ceiling and floor of the total credit allowed in any qualified income year, and amended Subsec. (c) by changing the minimum average number of employees from 2,000 to the levels specified in Subdiv. (1)(C)(i), (ii) and (iii) in the initial qualified year and specified in Subsec. (c)(2)(A), (B) and (C) in a subsequent qualified year, effective May 25, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 97-295 amended Subsec. (k) to change reference from Sec. 12-217m to 12-217w, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 00-170 added Subsec. (n) re a restriction on credits under this section for recipients of assistance under Sec. 32-236, effective May 26, 2000; P.A. 00-174 amended Subsec. (a)(5) to add references to the North American Industrial Classification System in the definition of “financial institution”, effective May 26, 2000; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsecs. (a)(5) and (g) and made a technical change in Subsec. (g), effective June 3, 2003; P.A. 06-159 amended Subsec. (j) to require commissioner, rather than taxpayer, to provide copy of certificate of eligibility, effective June 6, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 10-75 amended Subsecs. (b) and (f)(1) to specify that credit shall be allowed in any income year commencing prior to January 1, 2014, effective July 1, 2010.



Section 12-217v - Tax credit for qualifying corporations in enterprise zones.

(a) As used in this section, “qualifying corporation” means a corporation which is created on or after January 1, 1997, in an enterprise zone and which either (1) has at least three hundred seventy-five employees, at least forty per cent of whom (A) are residents of the enterprise zone or the municipality in which the enterprise zone is located and (B) qualify under the Job Training Partnership Act or (2) has less than three hundred seventy-five employees, at least one hundred fifty employees of whom (A) are residents of the enterprise zone or the municipality in which the enterprise zone is located and (B) qualify under the Job Training Partnership Act.

(b) There shall be allowed as a credit against the tax imposed on any corporation under this chapter which is created on or after January 1, 1997, in an enterprise zone, in an amount equal to (1) one hundred per cent of the tax liability of the corporation under said chapter with respect to the first three taxable years of the corporation and (2) fifty per cent of the tax liability of the corporation under this chapter with respect to the next seven taxable years of the corporation.

(P.A. 96-239, S. 3, 17.)

History: P.A. 96-239 effective July 1, 1996.



Section 12-217w - Tax credit for investment in fixed capital.

(a) For purposes of this section, “fixed capital” means tangible personal property which (1) has a class life, in years, of more than four years, as described in Section 168(e) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (2) is acquired by purchase from a person other than a related person, (3) is not acquired to be leased, and is not leased, to another person or persons during the twelve full months following its acquisition, and (4) will be held and used in this state by a corporation in the ordinary course of the corporation’s trade or business in this state for not less than five full years following its acquisition. “Fixed capital” does not include inventory, land, buildings or structures, or mobile transportation property. With respect to a corporation claiming a credit under this section, a “related person” means a corporation, partnership, association or trust controlled by such corporation; an individual, corporation, partnership, association or trust that is in control of such corporation; a corporation, partnership, association or trust controlled by an individual, corporation, partnership, association or trust that is in control of such corporation; or a member of the same controlled group as such corporation. For purposes of this section, “control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote; with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of such section.

(b) There shall be allowed a credit for any corporation against the tax imposed under this chapter in an amount paid or incurred by such corporation for any new fixed capital investment during the income year in which such fixed capital is acquired as follows: For any income year commencing on or after January 1, 1998, and prior to January 1, 1999, equal to three per cent of such amount paid or incurred by the corporation during such income year; for any income year commencing on or after January 1, 1999, and prior to January 1, 2000, equal to four per cent of such amount paid or incurred by the corporation during such income year; and for any income year commencing on or after January 1, 2000, equal to five per cent of such amount paid or incurred by the corporation during such income year.

(c) The amount of such credit allowed to any corporation under this section shall not exceed the amount of tax due from such corporation under this chapter with respect to such income year.

(d) No corporation claiming the credit under this section with respect to the acquisition of fixed capital, as defined in subsection (a) of this section, may claim a credit against any tax under any other provision of the general statutes with respect to the same acquisition.

(e) Any tax credit not used in the income year during which the acquisition was made may be carried forward for the five immediately succeeding income years until the full credit has been allowed.

(f) If the fixed capital on account of which a corporation has claimed the credit allowed by this section is not held and used in this state in the ordinary course of the corporation’s trade or business in this state for three full years following its acquisition as provided in subsection (a) of this section, the corporation shall recapture one hundred per cent of the amount of the credit allowed under this section on its corporation business tax return required to be filed for the income year immediately succeeding the income year during which such three-year period expires. If the fixed capital on account of which a corporation has claimed the credit allowed by this section is not held and used in this state in the ordinary course of the corporation’s trade or business in this state for five full years following its acquisition as provided in subsection (a) of this section, the corporation shall recapture fifty per cent of the amount of the credit allowed under this section on its corporation business tax return required to be filed for the income year immediately succeeding the income year during which such five-year period expires. The provisions of this subsection shall not apply if the property that is the subject of the credit under this section is replaced. If any amount of credit required to be recaptured has not been paid to the commissioner on or before the first day of the fourth month next succeeding the end of the income year immediately succeeding the income year during which the three-year or five-year period, as the case may be, expires, such amount shall bear interest at the rate of one per cent per month or fraction thereof from such date to the date of payment.

(P.A. 97-295, S. 1, 25; P.A. 98-262, S. 10, 14, 22.)

History: P.A. 97-295, Sec. 1 effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 amended Subsec. (f) to delete provision re accrual of interest from extended due date and clarified the text regarding recapture, effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998, and revised effective date of P.A. 97-295, but without affecting this section.



Section 12-217x - Tax credit for human capital investment.

(a) For purposes of this section, “human capital investment” means the amount paid or incurred by a corporation on (1) job training which occurs in this state for persons who are employed in this state; (2) work education programs in this state including, but not limited to, programs in public high schools and work education-diversified occupations programs in this state; (3) worker training and education for persons who are employed in this state provided by institutions of higher education in this state; (4) donations or capital contributions to institutions of higher education in this state for improvements or advancements of technology, including physical plant improvements; (5) planning, site preparation, construction, renovation or acquisition of facilities in this state for the purpose of establishing a day care facility in this state to be used primarily by the children of employees who are employed in this state; (6) subsidies to employees who are employed in this state for child care to be provided in this state; and (7) contributions made to the Individual Development Account Reserve Fund, as defined in section 31-51ww.

(b) There shall be allowed a credit for any corporation against the tax imposed under this chapter in an amount spent by such corporation, as a human capital investment as follows: For any income year commencing on or after January 1, 1998, and prior to January 1, 1999, equal to three per cent of such amount paid or incurred by the corporation during such income year; for any income year commencing on or after January 1, 1999, and prior to January 1, 2000, equal to four per cent of such amount paid or incurred by the corporation during such income year; and for any income year commencing on or after January 1, 2000, equal to five per cent of such amount paid or incurred by the corporation during such income year.

(c) The amount of credit allowed to any corporation under this section shall not exceed the amount of tax due from such corporation under this chapter with respect to such income year.

(d) No corporation claiming the credit under this section with respect to a human capital investment as defined in subsection (a) of this section shall claim a credit against any tax under any other provision of the general statutes against any tax with respect to the same investment.

(e) Any tax credit not used in the income year during which the investment was made may be carried forward for the five immediately succeeding income years until the full credit has been allowed.

(P.A. 97-295, S. 2, 25; P.A. 98-262, S. 14, 22; P.A. 00-192, S. 11, 102.)

History: P.A. 97-295, Sec. 2 effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 00-192 added Subsec. (a)(7) re contributions to the Individual Development Account Reserve Fund, effective January 1, 2001, and applicable to income years commencing on or after that date.



Section 12-217y - Tax credit for employing persons who are receiving benefits from the temporary family assistance program.

Section 12-217y is repealed, effective June 18, 2013.

(P.A. 97-295, S. 7, 25; P.A. 98-262, S. 14, 22; P.A. 99-203, S. 1, 3; P.A. 00-174, S. 25, 83; P.A. 13-140, S. 22; 13-232, S. 18.)



Section 12-217z - Business Tax Credit and Tax Policy Review Committee.

(a) There is established a Business Tax Credit and Tax Policy Review Committee which shall be comprised of the following members: (1) The chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, or their designees; (2) one member appointed by each of the following: The Governor, the president pro tempore of the Senate, the speaker of the House of Representatives, the majority leader of the Senate, the majority leader of the House of Representatives, the minority leader of the House of Representatives and the minority leader of the Senate; and (3) the Commissioners of Revenue Services and Economic and Community Development and the Labor Commissioner, or their designees.

(b) All appointments to the committee shall be made no later than August 15, 2005. Any vacancy shall be filled by the appointing authority.

(c) The chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding shall be the chairpersons of the Business Tax Credit and Tax Policy Review Committee. The Business Tax Credit and Tax Policy Review Committee shall meet not less than twice a year, and at such other times as the chairpersons deem necessary.

(d) The committee shall study and evaluate all the existing credits against the corporation business tax, evaluate changes or modifications made to such tax, and consider further changes in policy regarding the taxation of businesses. The study shall include, but is not limited to, consideration of the following with respect to each credit or policy: (1) Has the credit or policy provided a benefit to the state in terms of (A) measurable economic development, (B) new investments in the state, (C) new jobs or retention of existing jobs, or measurable benefits for the workforce in the state; (2) is there sufficient justification to continue the credit or policy as it currently exists or is it obsolete; (3) could the credit or policy be more efficiently administered as part of a broad-based credit or policy; and (4) does the credit or policy add unnecessary complexity in the application, administration and approval process for the corporation business tax. The committee shall also engage in an analysis of the history, rationale and estimated revenue loss as a result of each tax credit or policy change, and shall recommend revisions necessary to change the tax by eliminating or changing any redundant, obsolete or unnecessary tax credit or any credit or tax policy that is not providing a measurable benefit sufficient to justify any revenue loss to the state.

(e) Upon the request of the chairs of the committee, the Commissioner of Revenue Services shall provide information to the committee concerning (1) exemptions or credits against the corporation business tax, (2) the implementation and operation of legislative changes in tax policy, and (3) other tax-related issues. Such information shall not include the names or addresses of any taxpayers, but may include, for each recipient of a tax credit, or business implementing a change in tax policy, a description of the business activities, the amount of income apportioned to this state and the taxes paid on such income, the exemption or credit taken and the amount of such exemption or credit, and such other information as may be available to the Department of Revenue Services and relevant to the committee’s area of inquiry.

(f) The Business Tax Credit and Tax Policy Review Committee shall report its findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding no later than January 1, 2006, and annually thereafter, in accordance with section 11-4a.

(P.A. 97-295, S. 4, 25; P.A. 98-262, S. 14, 22; P.A. 05-251, S. 64.)

History: P.A. 97-295, Sec. 4 effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 05-251 changed name from Corporation Business Tax Credit Review Committee to Business Tax Credit and Tax Policy Review Committee, amended Subsec. (a) by adding Labor Commissioner, inserted new Subsecs. (b) and (c) re chairpersons and meeting times, redesignated existing Subsec. (b) as Subsec. (d) and amended same to add consideration of tax policy to committee duties, added Subsec. (e) re information from Commissioner of Revenue Services, redesignated existing Subsec. (c) as Subsec. (f) and amended same to require annual reports from the committee, and made conforming changes throughout, effective July 1, 2005.



Section 12-217zz - Limit on credits under this chapter.

(a) Notwithstanding any other provision of law, and except as otherwise provided in subsection (b) of this section, the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter for any income year shall not exceed seventy per cent of the amount of tax due from such taxpayer under this chapter with respect to such income year of the taxpayer prior to the application of such credit or credits.

(b) (1) For an income year commencing on or after January 1, 2011, and prior to January 1, 2013, the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter for such income year may exceed the amount specified in subsection (a) of this section only by the amount computed under subparagraph (A) of subdivision (2) of this subsection, provided in no event may the amount of tax credit or credits otherwise allowable against the tax imposed under this chapter for such income year exceed one hundred per cent of the amount of tax due from such taxpayer under this chapter with respect to such income year of the taxpayer prior to the application of such credit or credits.

(2) (A) The taxpayer’s average monthly net employee gain for an income year shall be multiplied by six thousand dollars.

(B) The taxpayer’s average monthly net employee gain for an income year shall be computed as follows: For each month in the taxpayer’s income year, the taxpayer shall subtract from the number of its employees in this state on the last day of such month the number of its employees in this state on the first day of its income year. The taxpayer shall total the differences for the twelve months in such income year, and such total, when divided by twelve, shall be the taxpayer’s average monthly net employee gain for the income year. For purposes of this computation, only employees who are required to work at least thirty-five hours per week and only employees who were not employed in this state by a related person, as defined in section 12-217ii, within the twelve months prior to the first day of the income year may be taken into account in computing the number of employees.

(C) If the taxpayer’s average monthly net employee gain is zero or less than zero, the taxpayer may not exceed the seventy per cent limit imposed under subsection (a) of this section.

(May 9 Sp. Sess. P.A. 02-1, S. 59; P.A. 11-6, S. 78.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002; P.A. 11-6 designated existing provisions as Subsec. (a) and amended same to add exception re Subsec. (b) provisions, and added Subsec. (b) re allowable credit for average monthly net employee gain in income years 2011 and 2012, effective May 4, 2011, and applicable to income years commencing on or after January 1, 2011.



Section 12-218 - Apportionment of net income.

(a) Any taxpayer which is taxable both within and without this state shall apportion its net income as provided in this section. For purposes of apportionment of income under this section, a taxpayer is taxable in another state if in such state such taxpayer conducts business and is subject to a net income tax, a franchise tax for the privilege of doing business, or a corporate stock tax, or if such state has jurisdiction to subject such taxpayer to such a tax, regardless of whether such state does, in fact, impose such a tax.

(b) The net income of the taxpayer, when derived from business other than the manufacture, sale or use of tangible personal or real property, shall be apportioned within and without the state by means of an apportionment fraction, the numerator of which shall represent the gross receipts from business carried on within Connecticut and the denominator shall represent the gross receipts from business carried on everywhere, except that any gross receipts attributable to an international banking facility, as defined in section 12-217, shall not be included in the numerator or the denominator. Gross receipts as used in this subsection shall have the same meaning as used in subdivision (3) of subsection (c) of this section.

(c) Except as otherwise provided in subsection (k) or (l) of this section, the net income of the taxpayer when derived from the manufacture, sale or use of tangible personal or real property, shall be apportioned within and without the state by means of an apportionment fraction, to be computed as the sum of the property factor, the payroll factor and twice the receipts factor, divided by four. (1) The first of these fractions, the property factor, shall represent that part of the average monthly net book value of the total tangible property held and owned by the taxpayer during the income year which is held within the state, without deduction on account of any encumbrance thereon, and the value of tangible property rented to the taxpayer computed by multiplying the gross rents payable during the income year or period by eight. For the purpose of this section, gross rents shall be the actual sum of money or other consideration payable, directly or indirectly, by the taxpayer or for its benefit for the use or possession of the property, excluding royalties, but including interest, taxes, insurance, repairs or any other amount required to be paid by the terms of a lease or other arrangement and a proportionate part of the cost of any improvement to the real property made by or on behalf of the taxpayer which reverts to the owner or lessor upon termination of a lease or other arrangement, based on the unexpired term of the lease commencing with the date the improvement is completed, provided, where a building is erected on leased land by or on behalf of the taxpayer, the value of the land is determined by multiplying the gross rent by eight, and the value of the building is determined in the same manner as if owned by the taxpayer. (2) The second fraction, the payroll factor, shall represent the part of the total wages, salaries and other compensation to employees paid by the taxpayer during the income year which was paid in this state, excluding any such wages, salaries or other compensation attributable to the production of gross income of an international banking facility as defined in section 12-217. Compensation is paid in this state if (A) the individual’s service is performed entirely within the state; or (B) the individual’s service is performed both within and without the state, but the service performed without the state is incidental to the individual’s service within the state; or (C) some of the service is performed in the state and (i) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (ii) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual’s residence is in this state. (3) The third fraction, the receipts factor, shall represent the part of the taxpayer’s gross receipts from sales or other sources during the income year, computed according to the method of accounting used in the computation of its entire net income, which is assignable to the state, and excluding any gross receipts attributable to an international banking facility as defined in section 12-217, but including receipts from sales of tangible property if the property is delivered or shipped to a purchaser within this state, other than a company which qualifies as a Domestic International Sales Corporation (DISC) as defined in Section 992 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and as to which a valid election under Subsection (b) of said Section 992 to be treated as a DISC is effective, regardless of the f.o.b. point or other conditions of the sale, receipts from services performed within the state, rentals and royalties from properties situated within the state, royalties from the use of patents or copyrights within the state, interest managed or controlled within the state, net gains from the sale or other disposition of intangible assets managed or controlled within the state, net gains from the sale or other disposition of tangible assets situated within the state and all other receipts earned within the state.

(d) Any motor bus company which is taxable both within and without this state shall apportion its net income derived from carrying of passengers for hire by means of an apportionment fraction, the numerator of which shall represent the total number of miles operated within this state and the denominator of which shall represent the total number of miles operated everywhere, but income derived by motor bus companies from sources other than the carrying of passengers for hire shall be apportioned as herein otherwise provided.

(e) Any motor carrier which transports property for hire and which is taxable both within and without this state shall apportion its net income derived from carrying of property for hire by means of an apportionment fraction, the numerator of which shall represent the total number of miles operated within this state and the denominator of which shall represent the total number of miles operated everywhere, but income derived by motor carriers from sources other than the carrying of property for hire shall be apportioned as herein otherwise provided.

(f) (1) Each taxpayer that provides management, distribution or administrative services, as defined in this subsection, to or on behalf of a regulated investment company, as defined in Section 851 of the Internal Revenue Code shall apportion its net income derived, directly or indirectly, from providing management, distribution or administrative services to or on behalf of a regulated investment company, including net income received directly or indirectly from trustees, and sponsors or participants of employee benefit plans which have accounts in a regulated investment company, in the manner provided in this subsection. Income derived by such taxpayer from sources other than the providing of management, distribution or administrative services to or on behalf of a regulated investment company shall be apportioned as provided in this chapter.

(2) The numerator of the apportionment fraction shall consist of the sum of the Connecticut receipts, as described in subdivision (3) of this subsection. The denominator of the apportionment fraction shall consist of the total receipts from the sale of management, distribution or administrative services to or on behalf of all the regulated investment companies. For purposes of this subsection, “receipts” means receipts computed according to the method of accounting used by the taxpayer in the computation of net income.

(3) For purposes of this subsection, Connecticut receipts shall be determined by multiplying receipts from the rendering of management, distribution or administrative services to or on behalf of each separate regulated investment company by a fraction (A) the numerator of which shall be the average of (i) the number of shares on the first day of such regulated investment company’s taxable year, for federal income tax purposes, which ends within or at the same time as the taxable year of the taxpayer, that are owned by shareholders of such regulated investment company then domiciled in this state and (ii) the number of shares on the last day of such regulated investment company’s taxable year, for federal income tax purposes, which ends within or at the same time as the taxable year of the taxpayer, that are owned by shareholders of such regulated investment company then domiciled in this state; and (B) the denominator of which shall be the average of the number of shares that are owned by shareholders of such regulated investment company on such dates.

(4) (A) For purposes of this subsection, “management services” includes, but is not limited to, the rendering of investment advice directly or indirectly to a regulated investment company, making determinations as to when sales and purchases of securities are to be made on behalf of the regulated investment company, or the selling or purchasing of securities constituting assets of a regulated investment company, and related activities, but only where such activity or activities are performed (i) pursuant to a contract with the regulated investment company entered into pursuant to 15 USC 80a-15(a), as from time to time amended, (ii) for a person that has entered into such contract with the regulated investment company, or (iii) for a person that is affiliated with a person that has entered into such contract with a regulated investment company.

(B) For purposes of this subsection, “distribution services” includes, but is not limited to, the services of advertising, servicing, marketing or selling shares of a regulated investment company, but, in the case of advertising, servicing or marketing shares, only where such service is performed by a person that is, or, in the case of a closed end company, was, either engaged in the service of selling such shares or affiliated with a person that is engaged in the service of selling such shares. In the case of an open end company, such service of selling shares shall be performed pursuant to a contract entered into pursuant to 15 USC 80a-15(b), as from time to time amended.

(C) For purposes of this subsection, “administrative services” includes, but is not limited to, clerical, fund or shareholder accounting, participant record keeping, transfer agency, bookkeeping, data processing, custodial, internal auditing, legal and tax services performed for a regulated investment company but only if the provider of such service or services during the income year in which such service or services are provided also provides, or is affiliated with a person that provides, management or distribution services to such regulated investment company.

(D) For purposes of this subsection, a person is “affiliated” with another person if each person is a member of the same affiliated group, as defined under Section 1504 of the Internal Revenue Code without regard to subsection (b) of said section.

(E) For purposes of this subsection, the domicile of a shareholder shall be presumed to be such shareholder’s mailing address as shown in the records of the regulated investment company except that for purposes of this subsection, if the shareholder of record is an insurance company which holds the shares of the regulated investment company as depositor for the benefit of a separate account, then the taxpayer may elect to treat as the shareholders the contract owners or policyholders of the contracts or policies supported by such separate account. An election made under this subparagraph shall apply to all shareholders that are insurance companies and shall be irrevocable for, and applicable for, five successive income years. In any year that such an election is applicable, it shall be presumed that the domicile of a shareholder is the mailing address of the contract owner or policyholder as shown in the records of the insurance company.

(g) (1) Each taxpayer that provides securities brokerage services, as defined in this subsection, shall apportion its net income derived, directly or indirectly, from rendering securities brokerage services in the manner provided in this subsection. Income derived by such taxpayer from sources other than the rendering of securities brokerage services shall be apportioned as provided in this chapter.

(2) The numerator of the apportionment fraction shall consist of the brokerage commissions and total margin interest paid on behalf of brokerage accounts owned by the taxpayer’s customers who are domiciled in this state during such taxpayer’s income year, computed according to the method of accounting used in the computation of net income. The denominator of the apportionment fraction shall consist of brokerage commissions and total margin interest paid on behalf of brokerage accounts owned by all of the taxpayer’s customers, wherever domiciled, during such taxpayer’s income year, computed according to the method of accounting used in the computation of net income.

(3) For purposes of this subsection:

(A) “Security brokerage services” means services and activities including all aspects of the purchasing and selling of securities rendered by a broker, as defined in 15 USC 78c(a)(4) and registered under the provisions of 15 USC 78a to 78kk, inclusive, as from time to time amended, to effectuate transactions in securities for the account of others, and a dealer, as defined in 15 USC 78c(a)(5) and registered under the provisions of 15 USC 78a to 78kk, inclusive, as from time to time amended, to buy and sell securities, through a broker or otherwise. Security brokerage services shall not include services rendered by any person buying or selling securities for such person’s own account, either individually or in some fiduciary capacity, but not as part of a regular business carried on by such person.

(B) “Securities” means security, as defined in 15 USC 78c(a)(10), as from time to time amended.

(C) “Brokerage commission” means all compensation received for effecting purchases and sales for the account or on order of others, whether in a principal or agency transaction, and whether charged explicitly or implicitly as a fee, commission, spread, markup or otherwise.

(4) For purposes of this subsection, the domicile of a customer shall be presumed to be such customer’s mailing address as shown in the records of the taxpayer.

(h) (1) Any company that is (A) a limited partner in a partnership, other than an investment partnership, that does business, owns or leases property or maintains an office within this state and (B) not otherwise carrying on or doing business in this state shall pay the tax imposed under section 12-214 solely on its distributive share as a partner of the income or loss of such partnership to the extent such income or loss is derived from or connected with sources within this state, except that, if the commissioner determines that the company and the partnership are, in substance, parts of a unitary business engaged in a single business enterprise, the company shall be taxed in accordance with the provisions of subdivision (3) of this subsection and not in accordance with the provisions of this subdivision, provided, in lieu of the payment of tax based solely on its distributive share, such company may elect for any particular income year, on or before the due date or, if applicable the extended due date, of its corporation business tax return for such income year, to apportion its net income within and without the state under the provisions of this chapter.

(2) Any company that is (A) a limited partner (i) in an investment partnership or (ii) in a limited partnership, other than an investment partnership, that does business, owns or leases property or maintains an office within this state and (B) otherwise carrying on or doing business in this state shall apportion its net income, including its distributive share as a partner of such partnership income or loss, within and without the state under the provisions of this chapter, except that the numerator and the denominator of its payroll factor, property factor, and receipts factor shall include its proportionate part, as a partner, of the numerator and the denominator of such partnership’s payroll factor, property factor and receipts factor, respectively. For purposes of this section, such partnership shall compute its apportionment fraction and the numerator and the denominator of its payroll factor, property factor and receipts factor, as if it were a company taxable both within and without this state.

(3) Any company that is a general partner in a partnership that does business, owns or leases property or maintains an office within this state shall, whether or not it is otherwise carrying on or doing business in this state, apportion its net income, including its distributive share as a partner of such partnership income or loss, within and without the state under the provisions of this chapter, except that the numerator and the denominator of its payroll factor, property factor and receipts factor shall include its proportionate part, as a partner, of the numerator and the denominator of such partnership’s payroll factor, property factor and receipts factor, respectively. For purposes of this section, such partnership shall compute its apportionment fraction and the numerator and the denominator of its payroll factor, property factor and receipts factor, as if it were a company taxable both within and without this state.

(i) The provisions of this section shall not apply to insurance companies.

(j) (1) Any financial service company as defined in section 12-218b, that has net income derived from credit card activities, as defined in this subsection, shall apportion its net income derived from credit card activities in the manner provided in this subsection. Income derived by such taxpayer from sources other than credit card activities shall be apportioned as provided in this chapter.

(2) The numerator of the apportionment fraction shall consist of the Connecticut receipts, as described in subdivision (3) of this subsection. The denominator of the apportionment fraction shall consist of (A) the total amount of interest and fees or penalties in the nature of interest from credit card receivables, (B) receipts from fees charged to card holders, including, but not limited to, annual fees, irrespective of the billing address of the card holder, (C) net gains from the sale of credit card receivables, irrespective of the billing address of the card holder, and (D) all credit card issuer’s reimbursement fees, irrespective of the billing address of the card holder.

(3) For purposes of this subsection, “Connecticut receipts” shall be determined by adding (A) interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, including, but not limited to, annual fees, where the billing address of the card holder is in this state and (B) the product of (i) the sum of net gains from the sale of credit card receivables and all credit card issuer’s reimbursement fees multiplied by (ii) a fraction, the numerator of which shall be interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, including, but not limited to, annual fees, where the billing address of the card holder is in this state, and the denominator of which shall be the total amount of interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, including, but not limited to, annual fees, irrespective of the billing address of the card holder.

(4) For purposes of this subsection:

(A) “Credit card” means a credit, travel, or entertainment card;

(B) “Receipts” means receipts computed according to the method of accounting used by the taxpayer in the computation of net income;

(C) “Credit card issuer’s reimbursement fee” means the fee that a taxpayer receives from a merchant’s bank because one of the persons to whom the taxpayer or a related person, as defined in section 12-218b, has issued a credit card has charged merchandise or services to the credit card;

(D) “Net income derived from credit card activities” means (i) interest and fees or penalties in the nature of interest from credit card receivables and receipts from fees charged to card holders, including, but not limited to, annual fees, net gains from the sale of credit card receivables, credit card issuer’s reimbursement fees, and credit card receivables servicing fees received in connection with credit cards issued by the taxpayer or a related person, as defined in section 12-218b, less (ii) expenses related to such income, to the extent deductible under this chapter;

(E) “Billing address” shall be presumed to be the location indicated in the books and records of the taxpayer as the address where any notice, statement or bill relating to a card holder is to be mailed, as of the date of such mailing; and

(F) “Credit card activities” means those activities involving the underwriting and approval of credit card relationships or other business activities generally associated with the conduct of business by an issuer of credit cards from which it derives income.

(5) The Commissioner of Revenue Services may adopt regulations, in accordance with chapter 54, to permit a financial service company that is an owner of a financial asset securitization investment trust, as defined in Section 860H(a) of the Internal Revenue Code, to elect to apportion its share of the net income from credit card activities carried on by such trust, and to provide rules for apportioning such share of net income that are consistent with this subsection.

(k) (1) For income years commencing on or after January 1, 2001, the net income of a taxpayer which is primarily engaged in activities that, in accordance with the North American Industrial Classification System, United States Manual, United States Office of Management and Budget, 1997 edition, would be included in Sector 31, 32 or 33, shall be apportioned within and without the state by means of the apportionment fraction described in subdivision (2) of this subsection provided, in the income year commencing on January 1, 2001, each such taxpayer shall not take such apportionment fraction into account for purposes of installment payments on estimated tax under section 12-242d for calendar quarters ending prior to July 1, 2001, but shall make such payments in accordance with the apportionment fraction applicable to the income year commencing January 1, 2000.

(2) The numerator of the apportionment fraction shall consist of the taxpayer’s gross receipts, as described in subdivision (3) of subsection (c) of this section, which are assignable to the state, as provided in subdivision (3) of subsection (c) of this section. The denominator of the apportionment fraction shall consist of the taxpayer’s total gross receipts, as described in subdivision (3) of subsection (c) of this section, whether or not assignable to the state.

(3) Any taxpayer which is described in subdivision (1) of this subsection and seventy-five per cent or more of whose total gross receipts, as described in subdivision (3) of subsection (c) of this section, during the income year are from the sale of tangible personal property directly, or in the case of a subcontractor, indirectly, to the United States government may elect, on or before the due date or, if applicable, the extended due date, of its corporation business tax return for the income year, to apportion its net income within and without the state by means of the apportionment fraction described in subsection (c) of this section. The election, if made by the taxpayer, shall be irrevocable for, and applicable for, five successive income years.

(l) (1) For income years commencing on or after October 1, 2001, any broadcaster which is taxable both within and without this state shall apportion its net income derived from the broadcast of video or audio programming, whether through the public airwaves, by cable, by direct or indirect satellite transmission or by any other means of communication, through an over-the-air television or radio network, through a television or radio station or through a cable network or cable television system and, if such broadcaster is a cable network, all net income derived from activities related to or arising out of the foregoing, including, but not limited to, broadcasting, entertainment, publishing, whether electronically or in print, electronic commerce and licensing of intellectual property created in the pursuit of such activities, by means of the apportionment fraction described in subdivision (3) of this subsection, and any eligible production entity which is taxable both within and without this state shall apportion its net income derived from video or audio programming production services by means of the apportionment fraction described in subdivision (4) of this subsection.

(2) For purposes of this subsection:

(A) “Video or audio programming” means any and all performances, events or productions, including without limitation news, sporting events, plays, stories and other entertainment, literary, commercial, educational or artistic works, telecast or otherwise made available for video or audio exhibition through live transmission or through the use of video tape, disc or any other type of format or medium;

(B) A “subscriber” to a cable television system is an individual residence or other outlet which is the ultimate recipient of the transmission;

(C) “Telecast” or “broadcast” means the transmission of video or audio programming by an electronic or other signal conducted by radiowaves or microwaves, by wires, lines, coaxial cables, wave guides or fiber optics, by satellite transmissions directly or indirectly to viewers or listeners or by any other means of communication;

(D) “Eligible production entity” means a corporation which provides video or audio programming production services and which is affiliated, within the meaning of Sections 1501 to 1504 of the Internal Revenue Code and the regulations promulgated thereunder, with a broadcaster;

(E) “Release” or “in release” means the placing of video or audio programming into service. A video or audio program is placed into service when it is first broadcast to the primary audience for which the program was created. For example, video programming is placed in service when it is first publicly telecast for entertainment, educational, commercial, artistic or other purpose. Each episode of a television or radio series is placed in service when it is first broadcast; and

(F) “Broadcaster” means a corporation that is engaged in the business of broadcasting video or audio programming, whether through the public airwaves, by cable, by direct or indirect satellite transmission or by any other means of communication, through an over-the-air television or radio network, through a television or radio station or through a cable network or cable television system, and that is primarily engaged in activities that, in accordance with the North American Industry Classification System, United States Manual, 1997 edition, are included in industry group 5131 or 5132.

(3) (A) Except as provided in subparagraph (B) of this subdivision with respect to the determination of the apportionment fraction for net income derived from the activities referred to in subdivision (1) of subsection (l) of this section, the numerator of the apportionment fraction for a broadcaster shall consist of the broadcaster’s gross receipts, as described in subdivision (3) of subsection (c) of this section, which are assignable to the state, as provided in subdivision (3) of subsection (c) of this section. Except as provided in subparagraph (C) of this subdivision with respect to the determination of the apportionment fraction for the net income derived from the activities referred to in subdivision (1) of subsection (l) of this section, the denominator of the apportionment fraction for a broadcaster shall consist of the broadcaster’s total gross receipts, as described in subdivision (3) of subsection (c) of this section, whether or not assignable to the state.

(B) The numerator of the apportionment fraction for a broadcaster shall include the gross receipts of the taxpayer from sources within this state determined as follows:

(i) Gross receipts, including without limitation, advertising revenue, affiliate fees and subscriber fees, received by a broadcaster from video or audio programming in release to or by a broadcaster for telecast which is attributed to this state.

(ii) Gross receipts, including without limitation, advertising revenue, received by an over-the-air television or radio network or a television or radio station from video or audio programming in release to or by such network or station for telecast shall be attributed to this state in the same ratio that the audience for such over-the-air network or station located in this state bears to the total audience for such over-the-air network or station inside and outside of the United States. For purposes of this subparagraph, the audience shall be determined either by reference to the books and records of the taxpayer or by reference to the applicable year’s published rating statistics, provided the method used by the taxpayer is consistently used from year to year for such purpose and fairly represents the taxpayer’s activity in the state.

(iii) Gross receipts including, without limitation, advertising revenue, affiliate fees and subscriber fees, received by a cable network or a cable television system from video or audio programming in release to or by such cable network or cable television system for telecast and other receipts that are derived from the activities referred to in subdivision (1) of this subsection shall be attributed to this state in the same ratio that the number of subscribers for such cable network or cable television system located in this state bears to the total of such subscribers of such cable network or cable television system inside and outside of the United States. For purpose of this subparagraph, the number of subscribers of a cable network shall be measured by reference to the number of subscribers of cable television systems that are affiliated with such network and that receive video or audio programming of such network. For purposes of this subparagraph, the number of subscribers of a cable television system shall be determined either by reference to the books and records of the taxpayer or by reference to the applicable year’s published rating statistics located in published surveys, provided the method used by the taxpayer is consistently used from year to year for such purpose and fairly represents the taxpayer’s activities in the state.

(C) The denominator of the apportionment fraction of a broadcaster shall include gross receipts of the broadcaster that are derived from the activities referred to in subdivision (1) of subsection (l) of this section, whether or not assignable to the state.

(4) (A) Except as provided in subparagraph (B) of this subdivision, with respect to the determination of the apportionment fraction for net income derived from video or audio programming production services, the numerator of the apportionment fraction for an eligible production entity shall consist of the eligible production entity’s gross receipts, as described in subdivision (3) of subsection (c) of this section, which are assignable to the state, as provided in subdivision (3) of subsection (c) of this section. Except as provided in subparagraph (C) of this subdivision, with respect to the determination of the apportionment fraction for net income derived from video or audio programming production services, the denominator of the apportionment fraction for an eligible production entity shall consist of the eligible production entity’s total gross receipts, as described in subdivision (3) of subsection (c) of this section, whether or not assignable to the state.

(B) The numerator of the apportionment fraction for an eligible production entity shall include gross receipts of the entity that are derived from video or audio programming production services relating to events which occur within this state.

(C) The denominator of the apportionment fraction for an eligible production entity shall include gross receipts of the entity that are derived from video or audio programming production services relating to events which occur within or without this state.

(1949 Rev., S. 1899; 1951, 1953, S. 1094d; 1957, P.A. 515, S. 3; 1959, P.A. 147, S. 1; 1961, P.A. 381; 1967, P.A. 586, S. 1; 1969, P.A. 266, S. 1; June, 1969, P.A. 1, S. 14; 1972, P.A. 271, S. 2; P.A. 73-350, S. 9, 27; P.A. 75-501, S. 1, 3; P.A. 77-539, S. 1, 3; P.A. 81-245, S. 3, 4; 81-411, S. 2, 42; P.A. 89-211, S. 24; P.A. 93-403, S. 2, 3; P.A. 96-111, S. 1, 2; 96-197, S. 5, 11; 96-265, S. 4, 5; P.A. 97-243, S. 10, 67; June 18 Sp. Sess. P.A. 97-4, S. 1, 11; June 18 Sp. Sess. P.A. 97-11, S. 63, 65; P.A. 98-110, S. 14–18, 27; P.A. 99-121, S. 4, 28; P.A. 00-170, S. 25, 42; P.A. 02-103, S. 44, 45.)

History: 1959 act changed technical language, changed proviso in Subdiv. (1) re allocation of dividends and interest to state so that allocation dependent on whether and to what extent business is carried on in state, and changed Subdiv. (2) to apply to goods situated in state at time of, rather than prior to, sale, etc.; 1961 act deleted reference to royalties in Subdiv. (1), added list of specific inclusions in determining the third fraction, and changed technical language; 1967 act amended Subdiv. (3)(b) to substitute “tangible” for “real” property, and to include in third fraction receipts from sales of tangible property if property delivered or shipped to in-state purchaser regardless of f.o.b. point or other conditions of sale rather than if transactions chiefly negotiated and executed in-state; 1969 acts substituted apportionment for allocation in Subdiv. (3) and changed second fraction to consist of wages, etc. “paid in this state” and specified what “paid in this state” means, replacing previous provision re second fraction and in Subdiv. (2) specified applicability to telephone companies taxable under Sec. 12-214 “for income years beginning on and after January 1, 1971”; 1972 act added provisions re allocation of dividends from DISC or former DISC; P.A. 73-350 deleted provisions re telephone companies in Subdiv. (2) and specifically excluded insurance companies from provisions of section, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 75-501 replaced former provisions setting out general applicability re maintenance of office without the state with new provisions re taxpayers taxable in another state, effective July 3, 1975, and applicable to income years ending on or after that date; P.A. 77-539 included in general applicability provision taxpayers conducting business and taxable in another state; P.A. 81-245 amended Subdiv. (3)(a) to exclude from the numerator and the denominator any gross receipts attributable to an international banking facility and amended Subdiv. (3)(b) to exclude from the second apportionment fraction wages, salaries or other compensation attributable to the production of gross income of an international banking facility and to exclude from the third apportionment fraction any gross receipts attributable to an international banking facility, effective upon adoption by the Board of Governors of the Federal Reserve System of amendments to Regulations D and Q pertaining to international banking facilities (adopted June 9, 1981, with an effective date of December 3, 1981); P.A. 81-411 eliminated the procedure for allocation of net income and modified the apportionment formula by increasing the effect of receipts from sales, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 93-403 divided existing section into Subsecs. and incorporated definition of gross receipts with respect to corporations applying the multiple factor apportionment to corporations using the single factor fraction, effective June 29, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 96-111 inserted new provisions re regulated investment companies and securities brokerage services as Subsecs. (f) and (g), respectively, effective May 24, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 96-197 added new provisions re companies that are limited partners in a partnership as Subsec. (h) (enacted as Subsec. (e)), effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 96-265 inserted new provisions re apportionment of net income of motor carriers which transport property for hire as Subsec. (e), effective June 10, 1996, and applicable to income years commencing on or after January 1, 1996 (Revisor’s note: Subsec. indicators assigned to new provisions were changed editorially by the Revisors to maintain an orderly progression of section concepts and previously existing Subsec. (e) was designated as Subsec. (i) to retain its logical position at the end of the section); P.A. 97-243 amended Subsec. (g)(1) to change reference from “subsection” to “section”, effective June 24, 1997, and applicable to income years commencing on or after January 1, 1997; June 18 Sp. Sess. P.A. 97-4 added Subsec. (j) re apportionment of income derived from credit card activities, effective June 30, 1997, and applicable to income years commencing on or after January 1, 1997; June 18 Sp. Sess. P.A. 97-11 changed effective date of June 18 Sp. Sess. P.A. 97-4 but without affecting this section; P.A. 98-110 amended Subsec. (f) to remove election option, effective May 19, 1998 and applicable to income years commencing on or after January 1, 2001, and to make technical changes, effective May 19, 1998 and applicable to income years commencing on or after January 1, 1999, and prior to January 1, 2001, amended Subsec. (g) to remove election option, effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999, and amended Subsec. (j) to make section applicable to financial service companies with net income derived from credit card activities and to remove the election option and to make technical changes, effective May 19, 1998, and applicable to income years commencing on or after January 1, 2002; P.A. 99-121 amended Subsec. (h) to revise apportionment provisions for investment partnerships and financial services industry, effective June 3, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 00-170 added Subsec. (k) re apportionment of income by certain manufacturing businesses, applicable to income years commencing on or after January 1, 2001, added Subsec. (l) re apportionment of income by certain broadcasting businesses, applicable to income years commencing on or after October 1, 2001, and made a conforming change in Subsec. (c), effective May 26, 2000; P.A. 02-103 made technical changes in Subsecs. (k)(3) and (l)(3)(B)(iii); (Revisor’s note: In 2003 a reference in Subsec. (j)(4)(D) to “chapter 208” was changed editorially by the Revisors to “this chapter”).

See Sec. 12-244 re allocation of tax on air carriers.

Cited. 17 CA 82.

Cited. 15 CS 205; 26 CS 373; 41 CS 271; 42 CS 356; 43 CS 314.

Subsec. (b):

Where taxpayer could not have acquired information necessary to its business without use of tangible personal property, the three-factor analysis of Subsec. applies. 73 CA 757.



Section 12-218a - Apportionment of tax on insurance company.

(a) Except as provided in subsection (b) of this section, any tax imposed on domestic insurance companies by section 12-214 shall be imposed on the base specified for such tax apportioned to this state by multiplying the base by a fraction, the numerator of which shall represent the company’s gross direct premiums, as defined in section 12-201, received during the income year for insurance on property or risks located or resident in this state, and the denominator of which shall represent its total gross direct premiums received during the income year from all sources.

(b) If more than fifty per cent of the total gross premiums received during the income year by an insurance company taxable under this chapter consists of reinsurance premiums, any tax imposed by section 12-214 shall be imposed on the specified base apportioned to this state by multiplying such base by a fraction, the numerator of which shall represent the sum of (1) gross direct premiums, as defined in section 12-201, received during the income year for insurance on property or risks located or resident in this state, plus (2) gross reinsurance premiums received during the income year in respect of property or risks located or resident in this state, and the denominator of which shall represent the sum of (A) total gross direct premiums received during the income year from all sources, plus (B) total gross reinsurance premiums received during the income year from all sources. For purposes of this subsection reinsurance premiums received in respect of property or risks located or resident in this state, whether or not otherwise determinable, may, at the election of the company, be determined either on the basis of the proportion which reinsurance premiums received from domestic insurance companies bear to reinsurance premiums received from all sources or, alternatively, on the basis of the proportion which the aggregate amount of gross direct premiums received for insurance on property or risks located or resident in this state by all the companies which ceded reinsurance to the taxpayer in the income year bears to the aggregate amount of gross direct premiums received by said companies from all sources.

(P.A. 73-350, S. 10, 27.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973.



Section 12-218b - Apportionment of net income of financial service companies.

(a) For purposes of this section:

(1) “Administrative services” includes, but is not limited to, clerical, fund or investment or account holder accounting, participant record keeping, transfer agency, bookkeeping, data processing, custodial, internal auditing, legal and tax services performed for an investment entity, pension fund or retirement account but only if the provider of such service or services during the income year in which such service or services are provided also provides, or is a related person of a person that provides, management or distribution services to such an investment entity, pension fund or retirement account.

(2) “Billing address” means the location indicated in the books and records of the taxpayer or, as applicable, the investment entity, pension fund or retirement fund on the first day of the taxable year or on such later date in the taxable year when the relationship with the customer or, in the case of an investment entity, pension fund or retirement account, investor or participant began as the address where any notice, statement or bill relating to a customer’s, investor’s or participant’s account is mailed.

(3) “Borrower located in this state” means (A) a borrower that is engaged in a trade or business which maintains its commercial domicile in this state, or (B) a borrower that is not engaged in a trade or business whose billing address is in this state.

(4) “Commercial domicile” means the headquarters of the trade or business, that is, the place from which the trade or business is principally managed and directed.

(5) “Distribution services” means the services of advertising, servicing, marketing or selling interests in an investment entity, pension fund or retirement account, but, in the case of advertising, servicing or marketing interests, only where such service is performed by a person that is, or, in the case of a closed-end company, was, either engaged in the service of selling such interests or a related person of a person that is engaged in the service of selling such interests.

(6) “Financial service company” means:

(A) Any corporation or other business entity registered under the laws of any state as a bank holding company or registered under the federal Bank Holding Company Act of 1956, as amended, or registered as a savings and loan holding company under the federal National Housing Act, as amended;

(B) A national bank organized and existing as a national bank association pursuant to the provisions of the National Bank Act, 12 USC Section 21 et seq.;

(C) A savings association or federal savings bank, as defined in the Federal Deposit Insurance Act, 12 USC 1813(b)(1);

(D) Any bank, banking association, trust company, savings and loan association or thrift institution incorporated or organized under the laws of any state, or any other corporation or other business entity, the deposits or accounts of which are insured under the Federal Deposit Insurance Act or by the Federal Deposit Insurance Corporation;

(E) Any corporation organized under the provisions of 12 USC 611 to 631;

(F) Any foreign bank that has an agency or branch, as defined in 12 USC 3101;

(G) A credit union organized under the laws of any state the loan assets of which exceed fifty million dollars as of the first day of its income year;

(H) A production credit association organized under the federal Farm Credit Act of 1933, all of whose stock held by the Federal Production Credit Corporation has been retired;

(I) Any company whose voting stock is more than fifty per cent owned, directly or indirectly, by any person described in subparagraphs (A) to (H), inclusive, of this subdivision or by an insurance company, other than an insurance company or a company that has more than fifty per cent of its gross income from one or more of the following sources other than from sales to a related person: Manufacturing, construction, mining, transportation and public utilities, retail or wholesale trade, other than the retail or wholesale delivery of the services described in subparagraph (J) of this subdivision, or agriculture, forestry and fishing;

(J) (i) Any company, other than an insurance company or a real estate broker, which derives fifty per cent or more of its gross income from one or more of the following sources or activities: Loans; letters of credit and acceptance of drafts; underwriting, purchase, placement, sale or brokerage of securities, commodities contracts or other financial instruments or contracts on its own account or for the account of others; exchanges, exchange clearinghouses and other services allied with the exchange of securities or commodities contracts; investment advisory or management services; investment banking services, corporate trust and escrow services; securities information processing; securities and financial rating agency services; transfer agent, clearing agent, securities custodial and depository services; securities exchange or quotation services; any of the services described in subsection (f) of section 12-218; any of the services described in subsection (g) of section 12-218; management, distribution or administrative services to or on behalf of an investment entity; management, distribution or administrative services to or on behalf of pension funds or retirement accounts; leasing or acting as an agent, broker or adviser in connection with leasing real and personal property that is the functional equivalent of an extension of credit and that transfers substantially all of the benefits and risks incident to the ownership of property, including any direct financing lease or leverage lease that meets the criteria of Financial Accounting Standards Board Statement No. 13, “Accounting for Leases” or any other lease that is accounted for as a financing by a lessor under generally accepted accounting principles; activities of a Morris plan company; credit card activities; third party insurance administration services, claim administration services, claim adjusting services, premium billing and collection services, or employee benefit plan administration services; insurance underwriting or policy issuance services; actuarial services; trust company services; financial planning services; insurance brokerage services; or risk management services;

(ii) Any company which derives fifty per cent or more of its gross income from an activity in which a person described in subparagraphs (B) to (H), inclusive, of this subdivision is authorized to transact;

(iii) Whether a company is classified as a financial service company for any income year by virtue of this subparagraph shall be determined based upon the sources of such taxpayer’s gross income, other than gross income from nonrecurring, extraordinary transactions, for such income year, except that any taxpayer classified as a financial service company solely by virtue of this subparagraph for any income year shall continue to be classified as a financial service company until the second consecutive year the taxpayer would not otherwise qualify as a financial service company;

(K) (i) Any person described in subparagraph (J) of this subdivision may submit a petition in writing to the commissioner for permission to apportion its income without regard to the provisions of this section not later than sixty days prior to the due date of the return to which the petition applies, determined with regard to any extension of time for filing such return, and said commissioner shall grant or deny such permission before said due date. The commissioner shall grant such permission only in the event that the petitioner has proved, by clear and convincing evidence, that the income-producing activity of the petitioner is not in substantial competition with a financial service company without regard to subparagraph (I) of this subdivision;

(ii) Any person may submit a petition in writing to the commissioner for permission to apportion its income in accordance with the provisions of this section not later than sixty days prior to the due date of the return to which the petition applies, determined with regard to any extension of time for filing such return, and said commissioner shall grant or deny such permission before said due date. The commissioner shall grant such permission only in the event that the petitioner has proved, by clear and convincing evidence, that the income-producing activity is substantially similar to the income-producing activities of a financial service company without regard to subparagraph (I) of this subdivision.

(7) “Gross rents” means the actual sum of money or other consideration payable for the use or possession of property, including, but not be limited to, (A) any amount payable for the use or possession of real property or tangible property whether designated as a fixed sum of money or as a percentage of receipts, profits, or otherwise, (B) any amount payable as additional rent or in lieu of rent, such as interest, taxes, insurance, repairs or any other amount required to be paid by the terms of a lease or other arrangement, and (C) a proportionate part of the cost of any improvement to real property made by or on behalf of the taxpayer which reverts to the owner or lessor upon termination of a lease or other arrangement. The amount to be included in gross rents is the amount of amortization or depreciation allowed in computing the taxable income base for the income year, provided where a building is erected on leased land by or on behalf of the taxpayer, the value of the land is determined by multiplying the gross rent by eight and the value of the building is determined in the same manner as if owned by the taxpayer. “Gross rents” shall not include reasonable amounts payable as separate charges for water and electric service furnished by the lessor, reasonable amounts payable as service charges for janitorial services furnished by the lessor, reasonable amounts payable to storage, provided such amounts are payable for space not designated and not under the control of the taxpayer, and that portion of any rental payment which is applicable to the space subleased from the taxpayer and not used by it.

(8) “Insurance company” means any corporation, limited liability company, association, partnership or combination of persons doing any kind or form of insurance business other than a fraternal benefit society, including a receiver, trustee or other fiduciary of any insurance company when the context reasonably permits.

(9) “Investment entity” means (A) an investment partnership, a real estate investment trust, as defined in Section 856 of the Internal Revenue Code, a real estate mortgage investment conduit, as defined in Section 860D of the Internal Revenue Code, a financial asset securitization investment trust, as defined in Section 860L of the Internal Revenue Code, or a similar investment entity which is exempt from, or is not subject to, federal income tax, or (B) a separate account of an insurance company.

(10) “Loan” means any extension of credit resulting from direct negotiations between the taxpayer and its customer, or the purchase or receipt, in whole or in part, of such extension of credit from another. Loans include participations, syndications, and leases treated as loans for federal income tax purposes. Loans shall not include: (A) Futures or forward contracts; (B) options; (C) notional principal contracts such as swaps; (D) credit card receivables, including purchased credit card relationships; (E) non-interest-bearing balances due from depository institutions; (F) cash items in the process of collection; (G) federal funds sold; (H) securities purchased under agreements to resell; (I) assets held in a trading account; (J) securities; (K) interests in a real estate mortgage investment conduit, as defined in Section 860D of the Internal Revenue Code or other mortgage-backed or asset-backed security; and (L) other similar items.

(11) “Loan secured by real property” means that fifty per cent or more of the aggregate value of the collateral used to secure a loan or other obligation, when valued at fair market value as of the time the original loan or obligation was incurred, was real property.

(12) “Management services”, when performed on behalf of an investment entity, pension fund or retirement account, means the rendering of investment advice directly or indirectly to an investment entity, pension fund or retirement account, making determinations as to when sales and purchases of property are to be made on behalf of the investment entity, pension fund or retirement account, or the selling or purchasing of property constituting assets of an investment entity, pension fund or retirement account and related activities, but only where such activity or activities are performed (A) pursuant to a contract with the investment entity, pension fund or retirement account, (B) for a person that has entered into such contract with the investment entity, pension fund or retirement account, or (C) for a person that is a related person of a person that has entered into such contract with an investment entity, pension fund or retirement account.

(13) “Participation” means an extension of credit in which an undivided ownership interest is held on a pro rata basis in a single loan or pool of loans and related collateral. In a loan participation, the credit originator initially makes the loan and then subsequently resells all or a portion of it to other lenders. The participation may or may not be known to the borrower.

(14) “Pension fund or retirement fund” means any fund, trust, plan, account, annuity or contract referred to in subsection (a) of section 52-321a, or other fund, trust, plan, account, annuity or contract established pursuant to the Internal Revenue Code or any other federal or state statute, including, but not limited to, funds held in an insurance company general or separate account, which is designed to provide pension or retirement benefits.

(15) “Principal base of operations”, with respect to transportation property, means the place of more or less permanent nature from which said property is regularly directed or controlled.

(16) “Real property owned” and “tangible personal property owned” means real and tangible personal property, respectively, (A) on which the taxpayer may claim depreciation for federal income tax purposes, or (B) property to which the taxpayer holds legal title and on which no other person may claim depreciation for federal income tax purposes or could claim depreciation if subject to federal income tax. Real and tangible personal property does not include coin, currency or property acquired in lieu of or pursuant to a foreclosure.

(17) “Regular place of business” means an office at which the taxpayer carries on its business in a regular and systematic manner and which is continuously maintained, occupied and used by employees of the taxpayer.

(18) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the taxpayer, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer, or (D) a member of the same controlled group as the taxpayer. For purposes of this subdivision, “control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code other than paragraph (3) of said section.

(19) “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States or any foreign country.

(20) “Syndication” means an extension of credit in which two or more persons fund and each person is at risk only up to a specified percentage of the total extension of credit or up to a specified dollar amount.

(21) “Transportation property” means vehicles and vessels capable of moving under their own power, such as aircraft, trains, water vessels and motor vehicles, as well as any equipment or containers attached to such property, such as rolling stock, barges, trailers or the like.

(b) (1) Except as otherwise specifically provided, a financial service company whose business activity is taxable within this state, whether or not it is taxable outside this state, shall apportion its net income from business carried on within this state in accordance with this section. The net income of a financial service company shall be apportioned to this state by multiplying such income by the receipts factor. The receipts factor for a financial service company is a fraction, the numerator of which is the receipts of the taxpayer in this state during the income year and the denominator of which is the receipts of the taxpayer within and without this state during the income year. The method of calculating receipts for purposes of the denominator is the same as the method used in determining receipts for purposes of the numerator.

(2) Any receipts attributable to an international banking facility, as defined in section 12-217, shall not be included in the numerator or denominator of the receipts factor. In lieu of such exclusion of receipts attributable to an international banking facility, the taxpayer, pursuant to the provisions of subdivision (3) of this subsection, may, on or before the due date or, if applicable, the extended due date, of its corporation business tax return, make an election on its corporation business tax return, to exclude receipts attributable to an international banking facility from the numerator of its receipts factor and to include such receipts in the denominator of its receipts factor.

(3) If the taxpayer makes the election under subdivision (2) of this subsection, the taxpayer may not, in arriving at its net income, deduct the gross income attributable to the international banking facility from its gross income, but expenses or losses attributable to the international banking facility, to the extent deductible under the Internal Revenue Code, may be deducted from its gross income. The election, if made by the taxpayer, shall be irrevocable for, and applicable for, five successive income years.

(c) The numerator of the receipts factor includes receipts from the lease or rental of real property owned by the taxpayer if the property is located within this state and receipts from the sublease of real property if the property is located within this state.

(d) (1) Except as described in subdivision (2) of this subsection, the numerator of the receipts factor includes receipts from the lease or rental of tangible personal property owned by the taxpayer if the property is located within this state when it is first placed in service by the lessee.

(2) Receipts from the lease or rental of transportation property owned by the taxpayer are included in the numerator of the receipts factor to the extent that the property is used in this state. The extent an aircraft will be deemed to be used in this state and the amount of receipts that is to be included in the numerator of this state’s receipts factor is determined by multiplying all the receipts from the lease or rental of the aircraft by a fraction, the numerator of which is the number of landings of the aircraft in this state and the denominator of which is the total number of landings of the aircraft. If the extent of the use of any transportation property within this state cannot be determined, the property shall be deemed to be used wholly in the state in which the property has its principal base of operations. A motor vehicle shall be deemed to be used wholly in the state in which it is registered.

(e) (1) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans secured by real property if the property is located within this state. If the property is located both within this state and one or more other states, the receipts described in this subsection are included in the numerator of the receipts factor if more than fifty per cent of the fair market value of the real property is located within this state. If more than fifty per cent of the fair market value of the real property is not located within any one state, the receipts described in this subsection shall be included in the numerator of the receipts factor if the borrower is located in this state.

(2) The determination of whether the real property securing a loan is located within this state shall be made as of the time the original agreement was made and all subsequent substitutions of collateral shall be disregarded.

(f) The numerator of the receipts factor includes interest and fees or penalties in the nature of interest from loans not secured by real property if the borrower is located in this state.

(g) (1) The numerator of the receipts factor includes net gains from the sale of loans. Net gains from the sale of loans includes income recorded under the coupon stripping rules of Section 1286 of the Internal Revenue Code.

(2) The amount of net gains, but not less than zero, from the sale of loans secured by real property included in the numerator is determined by multiplying such net gains by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (e) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property.

(3) The amount of net gains, but not less than zero, from the sale of loans not secured by real property included in the numerator is determined by multiplying such net gains by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (f) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property.

(h) (1) The numerator of the receipts factor includes loan servicing fees derived from loans secured by real property multiplied by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (e) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans secured by real property.

(2) The numerator of the receipts factor includes loan servicing fees derived from loans not secured by real property multiplied by a fraction the numerator of which is the amount included in the numerator of the receipts factor pursuant to subsection (f) of this section and the denominator of which is the total amount of interest and fees or penalties in the nature of interest from loans not secured by real property.

(3) In circumstances in which the taxpayer receives loan servicing fees for servicing either the secured or the unsecured loans of another, the numerator of the receipts factor shall include such fees if the borrower is located in this state.

(i) (1) Interest, dividends, net gains, but not less than zero, and other income from investment assets and activities and from trading assets and activities shall be included in the receipts factor. Investment assets and activities and trading assets and activities include, but are not limited to, investment securities, trading account assets, federal funds, securities purchased and sold under agreements to resell or repurchase, options, futures contracts, forward contracts, notional principal contracts such as swaps, equities, and foreign currency transactions. With respect to the investment and trading assets and activities described in subparagraphs (A) and (B) of this subdivision, the receipts factor shall include the amounts described in said subparagraphs (A) and (B).

(A) The receipts factor shall include the amount by which interest from federal funds sold and securities purchased under resale agreements exceeds interest expense on federal funds purchased and securities sold under repurchase agreements.

(B) The receipts factor shall include the amount by which interest, dividends, gains and other income from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book, and foreign currency transactions, exceed amounts paid in lieu of interest, amounts paid in lieu of dividends and losses from such assets and activities.

(2) The numerator of the receipts factor includes interest, dividends, net gains, but not less than zero, and other income from investment assets and activities and from trading assets and activities described in subdivision (1) of this subsection that are attributable to this state.

(A) The amount of interest, dividends, net gains, but not less than zero, and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the average value of such assets which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(B) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (A) of subdivision (1) of this subsection from such funds and such securities by a fraction, the numerator of which is the average value of federal funds sold and securities purchased under agreements to resell which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such funds and such securities.

(C) The amount of interest, dividends, gains and other income from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book and foreign currency transactions, but excluding amounts described in subparagraph (A) or (B) of this subdivision, attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (B) of subdivision (1) of this subsection by a fraction, the numerator of which is the average value of such trading assets which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the average value of all such assets.

(D) For purposes of this subdivision, the average value of property owned by the taxpayer is computed on an annual basis by adding the value of the property on the first day of the income year and the value on the last day of the income year and dividing the sum by two. If averaging on this basis does not properly reflect average value, the commissioner may require averaging on a more frequent basis. The taxpayer may elect to average on a more frequent basis. When averaging on a more frequent basis is required by the commissioner or is elected by the taxpayer, the same method of valuation must be used consistently by the taxpayer with respect to property within and without this state and on all subsequent returns unless the taxpayer receives prior permission from the commissioner or the commissioner requires a different method of determining average value.

(3) In lieu of using the method set forth in subdivision (2) of this subsection, the taxpayer may elect, or the commissioner may require in order to fairly represent the business activity of the taxpayer in this state, the use of the method set forth in this subdivision.

(A) The amount of interest, dividends, net gains, but not less than zero, and other income from investment assets and activities in the investment account to be attributed to this state and included in the numerator is determined by multiplying all such income from such assets and activities by a fraction, the numerator of which is the gross income from such assets and activities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such assets and activities.

(B) The amount of interest from federal funds sold and purchased and from securities purchased under resale agreements and securities sold under repurchase agreements attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (A) of subdivision (1) of this subsection from such funds and such securities by a fraction, the numerator of which is the gross income from such funds and such securities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such funds and securities.

(C) The amount of interest, dividends, gains and other income from trading assets and activities, including, but not limited to, assets and activities in the matched book, in the arbitrage book and foreign currency transactions, but excluding amounts described in subparagraph (A) or (B) of this subdivision, attributable to this state and included in the numerator is determined by multiplying the amount described in subparagraph (B) of subdivision (1) of this subsection by a fraction, the numerator of which is the gross income from such trading assets and activities which are properly assigned to a regular place of business of the taxpayer within this state and the denominator of which is the gross income from all such assets and activities.

(4) If the taxpayer elects or is required by the commissioner to use the method set forth in subdivision (3) of this subsection, it shall use this method on all subsequent returns unless the taxpayer receives prior permission from the commissioner to use, or the commissioner requires a different method.

(5) The taxpayer shall have the burden of proving that an investment asset or activity or trading asset or activity was properly assigned to a regular place of business outside of this state by demonstrating that the day-to-day decisions regarding the asset or activity occurred at a regular place of business outside this state. Where the day-to-day decisions regarding an investment asset or activity or trading asset or activity occur at more than one regular place of business and one such regular place of business is in this state and one such regular place of business is outside this state, such asset or activity shall be considered to be located at the regular place of business of the taxpayer where the investment or trading policies or guidelines with respect to the asset or activity are established. Unless the taxpayer demonstrates to the contrary, such policies and guidelines shall be presumed to be established at the commercial domicile of the taxpayer.

(j) (1) The numerator of the receipts factor includes receipts received for management, distribution and administrative services performed on behalf of an investment entity in an amount equal to the product of such receipts for the income year multiplied by a fraction (A) the numerator of which shall be the average of (i) the fair market value of the interests in the investment entity issued and outstanding on the first day of such investment entity’s taxable year for federal income tax purposes, which ends within or at the same time as the income year of the financial service company, that are owned by investors in such investment entity if the billing address of such investors is in this state, and (ii) the fair market value of the interests in the investment entity issued and outstanding on the last day of such investment entity’s taxable year for federal income tax purposes, which ends within or at the same time as the income year of the financial service company, that are owned by investors in such investment entity if the billing address of such investors is in this state; and (B) the denominator of which shall be the average of the fair market value of the interests in the investment entity issued and outstanding that are owned by investors in such investment entity on such dates.

(2) The numerator of the receipts factor includes receipts received for management, distribution and administrative services performed on behalf of a pension fund or retirement account in an amount equal to the product of such receipts for the income year multiplied by a fraction (A) the numerator of which shall be the average of (i) the number of participants with an interest in the pension fund or retirement account on the first day of the pension fund or retirement account taxable year, for federal income tax purposes, which ends within or at the same time as the income year of the financial service company, whose billing address is in this state, and (ii) the number of participants with an interest in the pension fund or retirement account on the last day of the pension fund or retirement account taxable year, for federal income tax purposes, which ends within or at the same time as the income year of the financial service company, whose billing address is in this state; and (B) the denominator of which shall be the total number of participants with an interest in the pension fund or retirement account on such dates. In lieu of using the billing addresses of the participants with an interest in the pension fund or retirement account as provided in this subdivision, the taxpayer may elect to determine receipts in the manner provided for in this subsection based upon the average of the fair market value of funds under management in each income year allocated to the commercial domicile of the sponsor of the pension fund or retirement account and, where there is no sponsor for a particular pension fund or retirement account, the billing address of the participant. The election, if made by the taxpayer, shall be irrevocable for, and applicable for, five successive income years and shall be applicable to all receipts from the rendering of management, distribution or administrative services performed for any pension fund or retirement account.

(3) In the case of a separate account of an insurance company, to the extent that both subdivisions (1) and (2) of this subsection may be applicable, then subdivision (2) shall apply.

(k) This section shall not apply to net income from services or activities described in subsection (f), (g) or (j) of section 12-218 which income shall be apportioned in accordance with said subsection (f), (g) or (j), whether or not the taxpayer is taxable outside this state, or, for income years commencing prior to January 1, 2002, in the case of net income from activities described in said subsection (j) that is earned by a taxpayer that is either not eligible to make the election described in said subsection (j) or does not make the election described in said subsection (j) which income shall be apportioned in accordance with subsection (b) of said section 12-218.

(l) For all other receipts not otherwise sourced by this subsection, the numerator of the receipts factor includes all other receipts if the billing address of the customer is in this state; otherwise the numerator will include all other receipts pursuant to the provisions of section 12-218.

(P.A. 98-110, S. 11, 27; P.A. 99-121, S. 5, 28; June Sp. Sess. P.A. 01-6, S. 24, 85.)

History: P.A. 98-110 effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999; P.A. 99-121 amended Subsec. (a)(12) to limit “management services” to when performed on behalf of an investment entity, pension fund or retirement account, effective June 3, 1999, and applicable to income years commencing on or after January 1, 1999; June Sp. Sess. P.A. 01-6 amended Subsec. (a)(6)(K) to add provisions re the submission and grant or denial of written petition for permission to apportion net income, effective July 1, 2001, and applicable to income years commencing on or after January 1, 2001, with respect to petitions filed on or after October 1, 2001.



Section 12-218c - Restrictions on the deductibility of certain intangible expenses and interest expenses with a related member.

(a) As used in this section:

(1) “Affiliated group” has the same meaning as in Section 1504 of the Internal Revenue Code.

(2) “Intangible expenses and costs” includes (A) expenses, losses and costs for, related to, or in connection directly or indirectly with the direct or indirect acquisition, use, maintenance or management, ownership, sale, exchange, or any other disposition of intangible property to the extent such amounts are allowed as deductions or costs in determining taxable income before operating loss deduction and special deductions for the taxable year under the Internal Revenue Code; (B) losses related to or incurred in connection directly or indirectly with factoring transactions or discounting transactions; (C) royalty, patent, technical and copyright fees; (D) licensing fees; and (E) other similar expenses and costs.

(3) “Intangible property” means patents, patent applications, trade names, trademarks, service marks, copyrights and similar types of intangible assets.

(4) “Interest expenses and costs” means amounts directly or indirectly allowed as deductions under Section 163 of the Internal Revenue Code for purposes of determining taxable income under the Internal Revenue Code to the extent such expenses and costs are directly or indirectly for, related to, or in connection with the direct or indirect acquisition, maintenance, management, ownership, sale, exchange or disposition of intangible property.

(5) “Related member” means a person that, with respect to the taxpayer during all or any portion of the taxable year, is a related entity, as defined in this subsection, a component member as defined in Section 1563(b) of the Internal Revenue Code, or is a person to or from whom there is attribution of stock ownership in accordance with Section 1563(e) of the Internal Revenue Code.

(6) “Related entity” means (A) a stockholder who is an individual, or a member of the stockholder’s family enumerated in Section 318 of the Internal Revenue Code, if the stockholder and the members of the stockholder’s family own, directly, indirectly, beneficially or constructively, in the aggregate, at least fifty per cent of the value of the taxpayer’s outstanding stock; (B) a stockholder, or a stockholder’s partnership, limited liability company, estate, trust or corporation, if the stockholder and the stockholder’s partnerships, limited liability companies, estates, trusts and corporations own directly, indirectly, beneficially or constructively, in the aggregate, at least fifty per cent of the value of the taxpayer’s outstanding stock; or (C) a corporation, or a party related to the corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of Section 318 of the Internal Revenue Code, if the taxpayer owns, directly, indirectly, beneficially or constructively, at least fifty per cent of the value of the corporation’s outstanding stock. The attribution rules on Section 318 of the Internal Revenue Code shall apply for purposes of determining whether the ownership requirements of this subdivision have been met.

(b) For purposes of computing its net income under section 12-217 a corporation shall add back otherwise deductible interest expenses and costs and intangible expenses and costs directly or indirectly paid, accrued or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, one or more related members.

(c) (1) The adjustments required in subsection (b) of this section shall not apply if the corporation establishes by clear and convincing evidence that the adjustments are unreasonable, or the corporation and the Commissioner of Revenue Services agree in writing to the application or use of an alternative method of apportionment under section 12-221a. Nothing in this subdivision shall be construed to limit or negate the commissioner’s authority to otherwise enter into agreements and compromises otherwise allowed by law.

(2) The adjustments required in subsection (b) of this section shall not apply to such portion of interest expenses and costs and intangible expenses and costs that the corporation can establish by the preponderance of the evidence meets both of the following: (A) The related member during the same income year directly or indirectly paid, accrued or incurred such portion to a person who is not a related member, and (B) the transaction giving rise to the interest expenses and costs or the intangible expenses and costs between the corporation and the related member did not have as a principal purpose the avoidance of any portion of the tax due under this chapter.

(3) The adjustments required in subsection (b) of this section shall apply except to the extent that increased tax, if any, attributable to such adjustments would have been avoided if both the corporation and the related member had been eligible to make and had timely made the election to file a combined return under subsection (a) of section 12-223a.

(d) Nothing in this section shall require a corporation to add to its net income more than once any amount of interest expenses and costs or intangible expenses and costs that the corporation pays, accrues or incurs to a related member described in subsection (b) of this section.

(e) Nothing in this section shall be construed to limit or negate the commissioner’s authority to make adjustments under section 12-221a or 12-226a.

(P.A. 98-110, S. 20, 27.)

History: P.A. 98-110 effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999; (Revisor’s note: In 2003 a reference in Subsec. (c)(2) to “chapter 208” was changed editorially by the Revisors to “this chapter”).



Section 12-218d - Restriction on the deductibility of interest expenses or costs related to certain transactions with related members.

(a) As used in this section:

(1) “Affiliated group” has the same meaning as in Section 1504 of the Internal Revenue Code.

(2) “Interest expenses and costs” means amounts directly or indirectly allowed as deductions under Section 163 of the Internal Revenue Code.

(3) “Related member” means a person that, with respect to the taxpayer during all or any portion of the taxable year, is: (A) A related entity, as defined in this subsection, (B) a component member, as defined in Section 1563(b) of the Internal Revenue Code, (C) a person to or from whom there is attribution of stock ownership in accordance with Section 1563(e) of the Internal Revenue Code, other than a statutory business trust of which each beneficiary is not a related entity to the taxpayer, or (D) a person that, notwithstanding its form of organization, bears the same relationship to the taxpayer as a person described in subparagraphs (A) to (C), inclusive, of this subdivision.

(4) “Related entity” means (A) a stockholder who is an individual, or a member of the stockholder’s family enumerated in Section 318 of the Internal Revenue Code, if the stockholder and the members of the stockholder’s family own, directly, indirectly, beneficially or constructively, in the aggregate, at least fifty per cent of the value of the taxpayer’s outstanding stock; (B) a stockholder, or a stockholder’s partnership, limited liability company, estate, trust or corporation, if the stockholder and the stockholder’s partnerships, limited liability companies, estates, trusts and corporations own directly, indirectly, beneficially or constructively, in the aggregate, at least fifty per cent of the value of the taxpayer’s outstanding stock; or (C) a corporation, or a party related to the corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of the Internal Revenue Code, if the taxpayer owns, directly, indirectly, beneficially or constructively, at least fifty per cent of the value of the corporation’s outstanding stock. The attribution rules of the Internal Revenue Code shall apply for purposes of determining whether the ownership requirements of this subdivision have been met.

(b) For purposes of computing its net income under section 12-217, a corporation shall add back otherwise deductible interest expenses and costs directly or indirectly paid, accrued or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, one or more related members.

(c) The adjustments required in subsection (b) of this section shall not apply to an otherwise deductible interest expense or cost if the corporation establishes by clear and convincing evidence, as determined by the commissioner, that: (1) A principal purpose of the transaction giving rise to the payment of interest was not to avoid payment of taxes due under this chapter; (2) the interest is paid pursuant to a contract that reflects an arm’s length rate of interest and terms; and (3) either (A) (i) the related member was subject to tax on its net income in this state or another state or possession of the United States or a foreign nation; (ii) a measure of said tax included the interest received from the corporation; and (iii) the rate of tax applied to the interest received by the related member is no less than the statutory rate of tax applied to the corporation under section 12-214, without regard to subsection (b) of section 12-214, minus three percentage points, or (B) the related member is a company subject to tax under chapter 207 or comparable tax under the laws of another state.

(d) The adjustments required in subsection (b) of this section shall not apply if (1) the corporation establishes by clear and convincing evidence, as determined by the commissioner, that the adjustments are unreasonable, (2) the corporation and the commissioner agree in writing to the application or use an alternative method of determining the combined measure of the tax, provided that the Commissioner of Revenue Services shall consider approval of such petition only in the event that the petitioners have clearly established to the satisfaction of said commissioner that there are substantial intercorporate business transactions among such included corporations and that the proposed alternative method of determining the combined measure of the tax accurately reflects the activity, business, income or capital of the taxpayers within the state, or (3) the corporation elects, on forms authorized for such purpose by the commissioner, to calculate its tax on a unitary basis including all members of the unitary group provided that there are substantial intercorporate business transactions among such included corporations. Such election to file on a unitary basis shall be irrevocable for and applicable for five successive income years. Nothing in this subdivision shall be construed to limit or negate the commissioner’s authority to otherwise enter into agreements and compromises otherwise allowed by law.

(e) The adjustments required in subsection (b) of this section shall not apply if interest is paid to a related member located in a country with which the United States has a comprehensive income tax treaty.

(f) (1) Gross income, as defined in section 12-213, shall not include any amount received or accrued from a related member that is added back to the preapportionment income of such related member pursuant to subsection (b) of this section.

(2) The receipts factor determined under section 12-218 or 12-218b shall not include any amount received or accrued from a related member that is added back to the preapportionment income of such related member pursuant to subsection (b) of this section.

(g) Nothing in this section shall require a corporation to add to its net income more than once any amount of interest expenses and costs that the corporation pays, accrues or incurs to a related member described in subsection (b) of this section.

(h) Nothing in this section shall be construed to limit or negate the commissioner’s authority to make adjustments under section 12-221a or 12-226a.

(June 30 Sp. Sess. P.A. 03-6, S. 78.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003, and applicable to income years commencing on or after January 1, 2003.



Section 12-219 - Additional tax in the amount by which alternative computations exceed tax under section 12-214. Minimum tax. Surcharge.

(a)(1) Each company subject to the provisions of this part shall pay for the privilege of carrying on or doing business within the state, the larger of the tax, if any, imposed by section 12-214 and the tax calculated under this subsection. The tax calculated under this section shall be a tax of three and one-tenth mills per dollar for each income year of the amount derived (A) by adding (i) the average value of the issued and outstanding capital stock, including treasury stock at par or face value, fractional shares, scrip certificates convertible into shares of stock and amounts received on subscriptions to capital stock, computed on the balances at the beginning and end of the taxable year or period, the average value of surplus and undivided profit computed on the balances at the beginning and end of the taxable year or period, and (ii) the average value of all surplus reserves computed on the balances at the beginning and end of the taxable year or period, (B) by subtracting from the sum so calculated (i) the average value of any deficit carried on the balance sheet computed on the balances at the beginning and end of the taxable year or period, and (ii) the average value of any holdings of stock of private corporations including treasury stock shown on the balance sheet computed on the balances at the beginning and end of the taxable year or period, and (C) by apportioning the remainder so derived between this and other states under the provisions of section 12-219a, provided in no event shall the tax so calculated exceed one million dollars or be less than two hundred fifty dollars.

(2) For purposes of this subsection, in the case of a new domestic company, the balances at the beginning of its first fiscal year or period shall be the balances immediately after its organization or immediately after it commences business operations, whichever is earlier; and in the case of a foreign company, the balances at the beginning of its first fiscal year or period in which it becomes liable for the filing of a return in this state shall be the balances as established at the beginning of the fiscal year or period for tax purposes. In the case of a domestic company dissolving or limiting its existence, the balances at the end of the fiscal year or period shall be the balances immediately prior to the final distribution of all its assets; and in the case of a foreign company filing a certificate of withdrawal, the balances at the end of the fiscal year or period shall be the balances immediately prior to the withdrawal of all of its assets. When a taxpayer has carried on or had the right to carry on business within the state for eleven months or less of the income year, the tax calculated under this subsection shall be reduced in proportion to the fractional part of the year during which business was carried on by such taxpayer. The tax calculated under this subsection shall, in no case, be less than two hundred fifty dollars for each income year. The taxpayer shall report the items set forth in this subsection at the amounts at which such items appear upon its books; provided, when, in the opinion of the Commissioner of Revenue Services, the books of the taxpayer do not disclose a reasonable valuation of such items, the commissioner may require any additional information which may be necessary for a reasonable determination of the tax calculated under this subsection and shall, on the basis of the best information available, calculate such tax and notify the taxpayer thereof.

(3) No tax credit allowed against the tax imposed by this chapter shall reduce a company’s tax calculated under this subsection to an amount less than two hundred fifty dollars.

(b) (1) With respect to income years commencing on or after January 1, 1989, and prior to January 1, 1992, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, be increased by adding thereto an amount equal to twenty per cent of the additional tax so calculated for such income year, without reduction of the additional tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(2) With respect to income years commencing on or after January 1, 1992, and prior to January 1, 1993, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, be increased by adding thereto an amount equal to ten per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(3) With respect to income years commencing on or after January 1, 2003, and prior to January 1, 2004, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, be increased by adding thereto an amount equal to twenty per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(4) With respect to income years commencing on or after January 1, 2004, and prior to January 1, 2005, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, be increased by adding thereto an amount equal to twenty-five per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax, except that any company that pays the minimum tax of two hundred fifty dollars under this section or section 12-223c for such income year shall not be subject to such additional tax. The increased amount of tax payable by any company under this subdivision, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(5) With respect to income years commencing on or after January 1, 2006, and prior to January 1, 2007, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, be increased by adding thereto an amount equal to twenty per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(6) (A) With respect to income years commencing on or after January 1, 2009, and prior to January 1, 2012, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, be increased by adding thereto an amount equal to ten per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(B) Any company whose gross income for the income year was less than one hundred million dollars shall not be subject to the additional tax imposed under subparagraph (A) of this subdivision. This exception shall not apply to companies filing a combined return for the income year under section 12-223a or a unitary return under subsection (d) of section 12-218d.

(7) (A) With respect to income years commencing on or after January 1, 2012, and prior to January 1, 2016, the additional tax imposed on any company and calculated in accordance with subsection (a) of this section shall, for each such income year, except when the tax so calculated is equal to two hundred fifty dollars, be increased by adding thereto an amount equal to twenty per cent of the additional tax so calculated for such income year, without reduction of the tax so calculated by the amount of any credit against such tax. The increased amount of tax payable by any company under this section, as determined in accordance with this subsection, shall become due and be paid, collected and enforced as provided in this chapter.

(B) Any company whose gross income for the income year was less than one hundred million dollars shall not be subject to the additional tax imposed under subparagraph (A) of this subdivision. This exception shall not apply to companies filing a combined return for the income year under section 12-223a or a unitary return under subsection (d) of section 12-218d.

(c) The tax imposed by this section shall be assessed and collected and be first applicable at the time or times herein provided for the tax measured by net income. This section shall not apply to insurance companies, real estate investment trusts, regulated investment companies, interlocal risk management agencies formed pursuant to chapter 113a or, except as otherwise provided by subsection (d) of this section, financial service companies, as defined in section 12-218b.

(d) Each financial service company, as defined in section 12-218b, shall pay for the privilege of carrying on or doing business within the state, the larger of the tax, if any, imposed by section 12-214 and the tax calculated under this subsection. For each such financial service company, the tax calculated under this subsection shall be two hundred fifty dollars for each income year. No tax credit allowed against the tax imposed by this chapter shall reduce a financial service company’s tax calculated under this subsection to an amount less than two hundred fifty dollars.

(1949 Rev., S. 1900; 1951, 1953, June, 1955, S. 1096d; 1957, P.A. 560, S. 2; 649, S. 2; 1959, P.A. 394, S. 2; 1961, P.A. 428, S. 3; 604, S. 3; 1963, P.A. 141; February, 1965, P.A. 461, S. 8; June, 1969, P.A. 1, S. 15; 1971, P.A. 683, S. 2; June, 1971, P.A. 5, S. 112; 1972, P.A. 126, S. 1; 285, S. 7; P.A. 73-350, S. 11, 27; P.A. 75-213, S. 2, 53; P.A. 77-614, S. 139, 610; P.A. 78-121, S. 106, 113; P.A. 80-483, S. 56, 186; P.A. 81-66, S. 2, 5; 81-255, S. 22, 37; 81-411, S. 8, 42; Nov. Sp. Sess. P.A. 81-4, S. 30, 32; P.A. 82-325, S. 3, 7; P.A. 84-546, S. 32, 33, 173; P.A. 85-159, S. 2, 19; 85-469, S. 4, 6; P.A. 86-124, S. 1, 2; 86-132; 86-403, S. 131, 132; P.A. 89-16, S. 2, 31; 89-251, S. 21, 203; P.A. 90-174, S. 1, 3; June Sp. Sess. P.A. 91-3, S. 101, 168; P.A. 93-74, S. 8, 59, 67; May Sp. Sess. P.A. 94-4, S. 7, 85; P.A. 95-160, S. 64, 69; P.A. 96-197, S. 6, 11; P.A. 98-110, S. 19, 27; May 9 Sp. Sess. P.A. 02-1, S. 57; P.A. 03-2, S. 34; June 30 Sp. Sess. P.A. 03-1, S. 88; P.A. 05-251, S. 63; P.A. 06-186, S. 67; June Sp. Sess. P.A. 09-3, S. 102; P.A. 11-6, S. 79; P.A. 13-184, S. 74.)

History: 1959 act applied tax to each income year, added reference to deferred and unrealized profits in Subdiv. (B)(a)(3) and to treasury stock in Subdiv. (B)(b)(2); 1961 acts raised alternative tax rate from 1.9 mills to 2.5 mills, added exception to minimum tax for banking and financial corporations, and changed technical language; 1963 act added exception for small business investment companies; 1965 act set deadline for 2.5 mill rate to years beginning before January 1, 1966, and raised mill rate to two and five-eighths thereafter, set same deadline for $25 minimum tax, raised to $30 thereafter and set same deadline for 2% tax re banking institutions, raised to 2.1% thereafter; 1969 act for two years, January 1, 1969, to January 1, 1971, changed rates above to four mills, $45 and 3.2% respectively; 1971 acts divided section into subsecs. and made basis for payments, the difference between tax imposed in Sec. 12-214 and tax calculated under Subdivs. (A) and (B) and changed ending dates for temporary increases in rates from 1971 to 1973; 1972 acts included maximum tax for income years beginning on or after January 1, 1972, for “any company, except companies subject to the gross earnings taxes under chapters 211 and 212, which, in arriving at net income ... is entitled to a deduction under section 12-217 for dividends as defined in the federal corporation income tax law” and made temporary increased tax rates the permanent rates; P.A. 73-350 made provisions applicable to years beginning on or after January 1, 1973, increased mill rate from 4 to 4.25 mills and specifically excluded regulated investment companies and real estate investment trusts, deleted par or face value of indebtedness and deferred and unrealized profits from calculation of taxable amount and set maximum and minimum charges of $100,000 and $50, respectively, and changed provisions formerly applicable to companies, “except companies subject to the gross earnings taxes under chapters 211 and 212” applicable to regulated investment companies or real estate investment trusts, set forth process for deriving amount subject to tax and established $50 minimum tax for such companies, increased figures in Subsec. (2)(B) from $45 to $50, changed rate for computation of interest and dividends from 2% to one-eighth of 1% and excluded insurance companies from provisions of section; P.A. 75-213 changed mill rate for companies other than regulated investment companies and real estate investment trusts from 0.25 mill to 0.31 mill and for regulated investment companies and real estate investment trusts from 0.4 to 0.5 mill, effective July 1, 1975, and applicable to income years commencing on or after January 1, 1975; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-121 deleted reference to private banks in Subsec. (1)(A); P.A. 80-483 deleted reference to building and loan associations in Subsec. (1)(A) and (2)(B); P.A. 81-66 raised mill rate in (1)(A) from 0.31 mill to 3.1 mills per dollar and increased minimum tax from $50 to $100, effective May 4, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 81-255 added the alternative computation of tax under Subdiv. (B) and increased the minimum tax to $250, effective July 1, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 81-411 added consideration of a loss for the income year in the alternative tax base under Subdiv. (B), and deleted provisions allowing deductions for contributions to retirement plan in determining salaries and other compensation, effective June 18, 1981, and applicable to income years commencing on or after January 1, 1981; Nov. Sp. Sess. P.A. 81-4 deleted Subsec. (1)(B) re alternative tax (if higher than that in Subdiv. (a)) consisting of 50% of corporation’s net income or loss plus salaries and other compensation paid to elected or appointed corporation officers or to shareholders owning more than 1% of stock at rate of 5%, amending section accordingly, effective January 27, 1982, and applicable to income years commencing on or after January 1, 1983; P.A. 82-325 changed effective date of Nov. Sp. Sess. P.A. 81-4, but without affecting this section; P.A. 84-546 made technical change, substituting “scrip” for “script” in Subsec. (1); P.A. 85-159 reduced minimum tax to $100 for income years of corporations commencing on or after January 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 86-124 revised section to conform to the style of the general statutes and amended Subsec. (a)(1)(C) to increase the maximum tax from $100,000 to $500,000, effective May 8, 1986, and applicable to income years of corporations commencing on or after January 1, 1986; P.A. 86-132 deleted provision limiting the types of regulated investment companies or real estate investment trusts to which the provisions concerning those types of companies and trusts applied; P.A. 86-403 changed effective date of P.A. 86-132 from October 1, 1986, to May 23, 1986 and applicable to income years of corporations commencing on or after January 1, 1986; P.A. 89-16 increased the minimum tax from $100 to $250 in Subsecs. (a) and (b), and amended Subsec. (c) to impose an additional tax as a percentage of the tax calculated under Subsec. (a) or Subsec. (b), effective March 23, 1989, and applicable to income years of corporations commencing on or after January 1, 1989; P.A. 89-251 increased the tax imposed under Subsec. (c), as amended by P.A. 89-16, as a percentage of the additional tax calculated under Subsec. (a) or Subsec. (b) from 15% to 20% of the additional tax, effective July 1, 1989, and applicable to income years commencing on or after January 1, 1989; P.A. 90-174 amended Subsec. (a)(2) to provide for a maximum tax under said subdivision of $50,000, effective July 1, 1990, and applicable to income years of corporations commencing on or after January 1, 1991; June Sp. Sess. P.A. 91-3 amended Subsec. (a)(1)(C) to increase the maximum tax from $500,000 to $1,000,000 and Subsec. (c) to provide that the 20% additional tax would be applicable with respect to income years commencing prior to January 1, 1992, and to impose a 10% additional tax applicable with respect to income years commencing on or after January 1, 1992, and prior to January 1, 1993, effective August 22, 1991, and applicable to income years of corporations commencing on or after January 1, 1991; P.A. 93-74 deleted Subsec. (a)(2) with respect to regulated investment company or real estate investment trusts, renumbering Subdiv. (3) accordingly and amended Subsec. (d) to exclude real estate investment trusts and regulated investment trusts from provisions of section, effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; May Sp. Sess. P.A. 94-4 in Subsec. (d) exempted interlocal risk management agencies formed pursuant to chapter 113a, effective June 9, 1994, and applicable to income years commencing on or after January 1, 1980; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-197 amended Subsecs. (a) and (b) to clarify that out-of-state businesses carrying on or doing business in the state are subject to the tax on the capital base and made technical changes, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 98-110 deleted Subsec. (b) re certain banks, trusts, investment and financing entities, relettered existing Subsecs., excluded financial service companies and made technical changes, effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999; May 9 Sp. Sess. P.A. 02-1 added Subsec. (a)(3) re the effect of tax credits on the minimum tax, amended Subsec. (c) by adding “except as otherwise provided by subsection (d) of this section” and added Subsec. (d) re a minimum tax for financial services companies, effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002; P.A. 03-2 added Subsec. (b)(3) re a surcharge for the 2003 income year, effective February 28, 2003, and applicable to income years commencing on or after January 1, 2003; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (b) to include in surcharge provided under Subdiv. (3) amounts calculated under Sec. 91 of P.A. 03-1 of the June 30 special session and to add Subdiv. (4) re surcharge for the 2004 income year, effective August 16, 2003, and applicable to income years commencing on or after January 1, 2003; P.A. 05-251 amended Subsec. (b) by deleting references to Sec. 91 of June 30 Sp. Sess. 03-1 in Subdivs. (3) and (4) and by adding Subdivs. (5) and (7) re surcharge in income years 2006 and 2007, respectively, effective June 30, 2005, and applicable to income years commencing on or after January 1, 2006; P.A. 06-186 amended Subsec. (b) to eliminate former Subdiv. (6) re surcharge in income year commencing on or after January 1, 2007, and prior to January 1, 2008, effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (b) by adding Subdiv. (6) re surcharge of 10% for income years on or after January 1, 2009, and exemption for companies with gross income less than $100,000,000, effective September 9, 2009, and applicable to income years commencing on or after January 1, 2009; P.A. 11-6 amended Subsec. (b) to add Subdiv. (7) re 20% surcharge for 2012 and 2013 income years and exemption for companies with gross income less than $100,000,000, effective May 4, 2011, and applicable to income years commencing on or after January 1, 2011; P.A. 13-184 amended Subsec. (b)(7) to extend surcharge to income years prior to January 1, 2016, effective June 18, 2013.



Section 12-219a - Apportionment of tax base in and out of state. Insurance companies excepted.

(a) If a taxpayer is taxable both within and without the state, a tax shall be imposed on the base as provided in section 12-219, apportioned on the following basis: (1) The average monthly value of all investments other than stock of private corporations, and all cash, credits and other intangible assets of the taxpayer shall be divided between (A) those having a tax situs within the state and (B) those having a tax situs without the state; (2) the average monthly net book value of the tangible property held and owned by the taxpayer during the income year shall be divided between (A) that held within the state and (B) that held without the state; the numerator of the allocation fraction shall consist of the sum of subparagraph (A) of subdivision (1) of this subsection and subparagraph (A) of subdivision (2) of this subsection, and the denominator shall consist of the sum of subdivisions (1) and (2) of this subsection; which allocation fraction shall be multiplied by the amount of the unallocated tax base as computed under the terms of said section 12-219 to obtain the tax base for such taxpayer. For the purposes of this section, the intangible assets of a company having its principal place of business within the state shall be deemed to have a tax situs within the state unless it can be clearly established that some or all of such assets are held in connection with business conducted during the income year without the state, and a similar rule shall apply to intangible assets of a company having its principal place of business without the state. Such assets shall be reported by the taxpayer at the valuations at which they appear upon its books, provided the Commissioner of Revenue Services shall exercise the powers with respect to such valuations granted him under the terms of said section 12-219. For the purpose of apportionment of the base as provided in said section 12-219, a taxpayer is taxable in another state if in such state such taxpayer conducts business and is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business or a corporate stock tax, or if such state has jurisdiction to subject such taxpayer to such a tax, regardless of whether such state does, in fact, impose such a tax.

(b) (1) Any company that is (A) a limited partner in a partnership, other than an investment partnership, that does business, owns or leases property or maintains an office within this state and (B) not otherwise carrying on or doing business in this state shall apportion the average value of its partnership interest within and without this state under the provisions of subsection (a) of this section, except that the numerator and the denominator of its apportionment fraction shall be its proportionate part of the partnership’s apportionment factors. For purposes of this section, the partnership shall compute its apportionment fraction and the numerator and the denominator of its apportionment factors as if it were a company taxable both within and without this state. However, if the commissioner determines that the company and the partnership are, in substance, parts of a unitary business engaged in a single business enterprise, the company shall be taxed in accordance with the provisions of subdivision (3) of this subsection and not in accordance with the provisions of this subdivision.

(2) Any company that is (A) a limited partner (i) in an investment partnership or (ii) in a limited partnership, other than an investment partnership, that does business, owns or leases property or maintains an office within this state and (B) otherwise carrying on or doing business in this state shall apportion its additional tax base, including the average value of its partnership interest, within and without the state under the provisions of subsection (a) of this section, except that the numerator and the denominator of its apportionment factors shall include its proportionate part of the numerator and the denominator of the partnership’s apportionment factors. For purposes of this section, the partnership shall compute its apportionment fraction and the numerator and the denominator of its apportionment factors, as if it were a company taxable both within and without this state.

(3) Any company that is a general partner in a partnership that does business, owns or leases property or maintains an office within this state shall, whether or not it is otherwise carrying on or doing business in this state, apportion its additional tax base, including the average value of its partnership interest, within and without the state under the provisions of subsection (a) of this section, except that the numerator and the denominator of its apportionment factors shall include its proportionate part of the numerator and the denominator of the partnership’s apportionment factors. For purposes of this section, the partnership shall compute its apportionment fraction and the numerator and the denominator of its apportionment factors, as if it were a company taxable both within and without this state.

(c) This section shall not apply to insurance companies.

(P.A. 73-350, S. 12, 27; 73-616, S. 53, 67; P.A. 75-501, S. 2, 3; P.A. 77-539, S. 2, 3; 77-614, S. 139, 610; P.A. 96-197, S. 7, 11.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 73-616 made previous provisions applicable to taxpayer maintaining continuous place of business without the state and provided that entire additional tax base is subject to tax if permanent or continuous place of business not maintained without the state, effective June 1, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 75-501 made provisions applicable to taxpayer who “is taxable both within and without the state” and defined what is meant by the term “taxable in another state”, effective July 3, 1975, and applicable to income years ending on or after that date; P.A. 77-539 included in terms of definition above taxpayers conducting business in another state as well as being subject to taxes; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 96-197 made existing section Subsec. (a) and added new Subsec. (b) re apportionment of net income re companies that are limited partners in a partnership and made technical changes, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996.



Section 12-219b - Election with respect to apportionment of net income.

(a) With respect to the taxation under this chapter in income years commencing on or after January 1, 1996, of a company’s distributive share as a partner of partnership income or loss in all partnerships in which it is or may become a partner, a company may, on or before the due date, or, if applicable, the extended due date, of its corporation business tax return for its income year beginning during 1996, make an election, on its corporation business tax return for such income year, not to have the provisions of subsection (e) of section 12-218 and subsection (b) of section 12-219a apply. Except as otherwise provided by subsection (b) of this section, the election shall be irrevocable.

(b) If a company makes the election as provided in subsection (a) of this section, such company may revoke such election, on its corporation business tax return and such revocation shall not be effective for any income year beginning before January 1, 2001. The revocation, if any, of such election shall be irrevocable.

(P.A. 96-197, S. 8, 11.)

History: P.A. 96-197 effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996.



Section 12-220 to 12-221 - Allocation of minimum tax base. Apportionment of additional tax. Allocation in special cases.

Sections 12-220 to 12-221, inclusive, are repealed.

(1949, Rev., S. 1901, 1902; 1951, 1953, S. 1097d; 1957, P.A. 560, S. 3; 1961, P.A. 356; 1967, P.A. 586, S. 2, 3; 1969, P.A. 258, S. 2; 370, S. 1; 1971, P.A. 683, S. 3; P.A. 73-350, S. 13, 27.)



Section 12-221a - Petition for alternative method of apportionment. Regulations.

(a) If the method of apportionment prescribed in sections 12-218, 12-218a and 12-219a, as administered by the Commissioner of Revenue Services and applied to the business of any company, unfairly attributes to this state an undue proportion of its net income or minimum tax base, such company may petition for an alternate method of apportionment by filing with its return to the commissioner a statement of its objections and of such other proposed method of apportionment as it believes proper and equitable under the circumstances, accompanied by supporting details and proofs. The commissioner, within a reasonable time thereafter, shall notify the company whether the proposed method is accepted as reasonable and equitable and, if so accepted, shall adjust the return and tax accordingly.

(b) With respect to any company subject to the tax imposed under this chapter, the commissioner, at any time within three years after the due date for the filing of such return, or in the case of a completed return filed after such due date, within three years after the date on which such return was received by the commissioner, which return is based on the method of apportionment provided for in said sections 12-218, 12-218a and 12-219a, may change such method if, in his opinion, such method has operated or will operate so as to subject the company to taxation on a lesser portion of its net income or minimum tax base than is equitably attributable to this state and shall thereupon proceed to assess and collect taxes in accordance with such method as so changed by him. On and after January 1, 1995, the commissioner may change such method only in accordance with regulations establishing standards for such action, which the commissioner may adopt in accordance with the provisions of chapter 54.

(1969, P.A. 258, S. 1; 1971, P.A. 683, S. 4; P.A. 73-350, S. 14, 27; P.A. 77-614, S. 139, 610; P.A. 81-411, S. 3, 42; May Sp. Sess. P.A. 94-4, S. 8, 85; P.A. 95-160, S. 64, 69; P.A. 96-197, S. 9, 11.)

History: 1971 act substituted “additional tax base” for “minimum tax base”; P.A. 73-350 substituted reference to Secs. 12-218a and 12-219a for reference to repealed Sec. 12-220a; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-411 deleted reference to allocation, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; May Sp. Sess. P.A. 94-4 divided existing section into Subsecs. (a) and (b) and in Subsec. (b) added provision requiring the adoption of regulations re change in apportionment methods, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-197 amended Subsecs. (a) and (b) re replace “additional” with “minimum” in reference to the tax base, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996.

Under former section, taxpayer could not, on its own initiative, omit filing the return prescribed by statute and file only a return pursuant to an alternative method which had not yet been accepted or approved by tax commissioner. 26 CS 373. Cited. 41 CS 271; 44 CS 90.



Section 12-222 - Annual return.

(a) Each company subject to the tax imposed under this part shall render to the commissioner an annual return, signed by one of its principal officers, on forms prescribed or furnished by the commissioner, stating specifically the name of the company and the location of its principal office, the state where organized and the date of organization, the names and locations of all subsidiaries, the amount of its paid-up capital and surplus at the end of the income year, the amount of its undivided profits and reserves at the end of such year, the par value of all indebtedness at the end of such year, the items of gross income received during such year, the deductions permitted by law, the interest and rental payments during such year, the dividend payments and changes in capital, surplus and undivided profits during such year, complete balance sheets at the beginning and end of such year or period and such other facts as the commissioner may require for the purpose of making any computation required by this part.

(b) Such return shall be due on or before the first day of the month next succeeding the due date of the company’s corresponding federal income tax return for the income year, determined without regard to any extension of time for filing, or, in the case of any company that is not required to file a federal income tax return for the income year, on or before the first day of the fourth month next succeeding the end of the income year.

(c) The commissioner may grant a reasonable extension of time for filing a return, if the company files a tentative return and application for extension of time in which to file a return, on forms furnished or prescribed by the commissioner, and pays the tax reported to be due on such tentative return on or before the original due date of the return, as provided in subsection (b) of this section. Any additional tax which may be found to be due on the filing of the return as allowed by such extension shall bear interest at the rate of one per cent per month or fraction thereof from the original due date of the return to the date of actual payment. Notwithstanding the provisions of section 12-229, if the commissioner grants a reasonable extension of time for filing a return, no penalty shall be imposed on account of any failure to pay the amount of tax reported to be due on a return within the time specified under the provisions of this chapter if the excess of the amount of tax shown on the return over the amount of tax paid on or before the original due date of such return is no greater than ten per cent of the amount of tax shown on such return, and any balance due shown on such return is remitted with such return on or before the extended due date of such return.

(d) In any case in which the commissioner believes that it would be advantageous for the computation of the tax as imposed by this part, such state return shall be accompanied by a true copy of the last income tax return, if any, made to the Internal Revenue Service.

(e) The amount of tax reported to be due on such return or tentative return shall be due and payable on or before the original due date of the return, as defined in subsection (b) of this section.

(f) Payment shall be made in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services.

(1949 Rev., S. 1903; 1955, S. 1098d; 1957, P.A. 560, S. 4; P.A. 77-614, S. 139, 610; P.A. 78-178, S. 1, 2; P.A. 85-381, S. 2; P.A. 87-37; P.A. 90-160, S. 1; P.A. 98-244, S. 7, 35; P.A. 99-121, S. 6, 28; June Sp. Sess. P.A. 01-6, S. 25, 85.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-178 changed deadline for extension requests from fifteenth day of third month following close of taxable year to ninetieth day following close of taxable year, effective May 17, 1978, and applicable to income years ending after that date; P.A. 85-381 divided section into Subsecs., deleted “fiduciary” in referring to taxpayers subject to tax under part I of the corporation business tax and provided that the return and tax shall be due before the first day of the fourth month next succeeding the end of the taxpayer’s income year and that payment shall be made by cash, check, draft or money order; P.A. 87-37 amended the due date for returns and payment of tax so as to include the last day on which such return or payment is due by substituting “on or before” preceding such date for the word “before” preceding such date; P.A. 90-160 amended Subsec. (a) by deleting the requirement that the annual return for a corporation be rendered under oath and inserted in lieu thereof the requirement that the return be signed by one of the corporation’s principal officers; P.A. 98-244 moved due date of corporation business tax return of an S corporation from the first day of the fourth month following the close of the income year to the fifteenth day of the fourth month following the close of the income year, effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998; P.A. 99-121 amended Subsec. (c) to allow a taxpayer who has been granted an extension to avoid a late payment penalty as long as the balance due is 10% or less and is remitted with the corporation business tax return, effective June 3, 1999, and applicable to income years commencing on or after January 1, 1999; June Sp. Sess. P.A. 01-6 amended Subsecs. (b) to (e) to coordinate dates under section with corresponding federal returns and make conforming changes to other due dates and extension periods, effective July 1, 2001, and applicable to income years commencing on or after January 1, 2001.

Subsec. (b):

Cited. 44 CS 90; Id., 126.

Subsec. (c):

Cited. 44 CS 90; Id., 126.



Section 12-223 - Returns of affiliated corporations.

Section 12-223 is repealed.

(1949 Rev., S. 1904; P.A. 73-350, S. 26, 27.)



Section 12-223a - Combined corporation business tax return.

(a) Any taxpayer included in a consolidated return with one or more other corporations for federal income tax purposes may elect to file a combined return under this chapter together with such other companies subject to the tax imposed thereunder as are included in the federal consolidated corporation income tax return and such combined return shall be filed in such form and setting forth such information as the Commissioner of Revenue Services may require. Notice of an election made pursuant to the provisions of this subsection and consent to such election must be submitted in written form to the Commissioner of Revenue Services by each corporation so electing not later than the due date, or if an extension of time to file has been requested and granted, the extended due date of the returns due from the electing corporations for the initial income year for which the election to file a combined return is made. Such election shall be in effect for such initial income year and for each succeeding income years unless and until such election is revoked in accordance with the provisions of subsection (d) of this section.

(b) Any taxpayer, other than a corporation filing a combined return with one or more other corporations under subsection (a) of this section, which owns or controls either directly or indirectly substantially all the capital stock of one or more corporations, or substantially all the capital stock of which is owned or controlled either directly or indirectly by one or more other corporations or by interests which own or control either directly or indirectly substantially all the capital stock of one or more other corporations, may, in the discretion of the Commissioner of Revenue Services, be required or permitted by written approval of the Commissioner of Revenue Services to make a return on a combined basis covering any such other corporations and setting forth such information as the Commissioner of Revenue Services may require, provided no combined return covering any corporation not subject to tax under this chapter shall be required unless the Commissioner of Revenue Services deems such a return necessary, because of intercompany transactions or some agreement, understanding, arrangement or transaction referred to in section 12-226a, in order properly to reflect the tax liability under this part.

(c) (1) (A) In the case of a combined return, the tax shall be measured by the sum of the separate net income or loss of each corporation included or the minimum tax base of the included corporations but only to the extent that said income, loss or minimum tax base of any included corporation is separately apportioned to Connecticut in accordance with the provisions of section 12-218, 12-218b, 12-219a or 12-244, whichever is applicable. In computing said net income or loss, intercorporate dividends shall be eliminated, and in computing the combined additional tax base, intercorporate stockholdings shall be eliminated.

(B) In computing said net income or loss, any intangible expenses and costs, as defined in section 12-218c, any interest expenses and costs, as defined in section 12-218c, and any income attributable to such intangible expenses and costs or to such interest expenses and costs shall be eliminated, provided the corporation that is required to make adjustments under section 12-218c for such intangible expenses and costs or for such interest expenses and costs, and the related member or members, as defined in section 12-218c, are included in such combined return. If any such income and any such expenses and costs are eliminated as provided in this subparagraph, the intangible property, as defined in section 12-218c, of the corporation eliminating such income shall not be taken into account in apportioning under the provisions of section 12-219a the tax calculated under subsection (a) of section 12-219 of such corporation.

(2) If the method of determining the combined measure of such tax in accordance with this subsection for two or more affiliated companies validly electing to file a combined return under the provisions of subsection (a) of this section is deemed by such companies to unfairly attribute an undue proportion of their total income or minimum tax base to this state, said companies may submit a petition in writing to the Commissioner of Revenue Services for approval of an alternate method of determining the combined measure of their tax not later than sixty days prior to the due date of the combined return to which the petition applies, determined with regard to any extension of time for filing such return, and said commissioner shall grant or deny such approval before said due date. In deciding whether or not the companies included in such combined return should be granted approval to employ the alternate method proposed in such petition, the Commissioner of Revenue Services shall consider approval only in the event that the petitioners have clearly established to the satisfaction of said commissioner that all the companies included in such combined return are, in substance, parts of a unitary business engaged in a single business enterprise and further that there are substantial intercorporate business transactions among such included companies.

(3) Upon the filing of a combined return under subsection (a) or (b) of this section, combined returns shall be filed for all succeeding income years or periods for those corporations reporting therein, provided, in the case of corporations filing under subsection (a) of this section, such corporations are included in a federal consolidated corporation income tax return filed for the succeeding income years and, in the case of a corporation filing under subsection (b) of this section, the aforesaid ownership or control continues in full force and effect and is not extended to other corporations, and further, provided no substantial change is made in the nature or locations of the operations of such corporations.

(d) Notwithstanding the provisions of subsections (a) and (c) of this section, any taxpayer which has elected to file a combined return under this chapter as provided in said subsection (a), may subsequently revoke its election to file a combined corporation business tax return and elect to file a separate corporation business tax return under this chapter, although continuing to be included in a federal consolidated corporation income tax return with other companies subject to tax under this chapter, provided such election shall not be effective before the fifth income year immediately following the initial income year in which the corporation elected to file a combined return under this chapter. Notice of an election made pursuant to the provisions of this subsection and consent to such election must be submitted in written form to the Commissioner of Revenue Services by each corporation that had been included in such combined return not later than the due date, or if an extension of time to file has been requested and granted, extended due date of the separate returns due from the electing corporations for the initial income year for which the election to file separate returns is made. The election to file separate returns shall be irrevocable for and applicable for five successive income years.

(P.A. 73-350, S. 19, 27; P.A. 74-304, S. 1, 3; P.A. 77-534, S. 1, 2; 77-607, S. 1, 2; 77-614, S. 139, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-411, S. 4, 42; P.A. 96-197, S. 10, 11; P.A. 98-110, S. 21, 27; 98-244, S. 8, 35; P.A. 00-174, S. 26, 83; June Sp. Sess. P.A. 01-6, S. 26, 85; June 30 Sp. Sess. P.A. 03-1, S. 90; June 30 Sp. Sess. P.A. 03-6, S. 81.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 74-304 substituted “additional tax base” for “minimum base” and clarified provisions re combined returns, effective May 30, 1974, and applicable to income years beginning on or after January 1, 1973; P.A. 77-534 amended Subsec. (1) to add provisions re notice of election to submit combined return, effective June 29, 1977, and applicable to income years ending on or after that date; P.A. 77-607 clarified use of combined net income as basis for tax, added provisions re approval of alternate method of computing tax by tax commissioner and added Subsec. (4) re switching from combined filing to separate filing, effective July 6, 1977, and applicable to income years beginning on or after January 1, 1977; P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-411 changed reference to consolidated return to combined return and deleted reference to separate allocation, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; P.A. 96-197 amended Subdiv. (3) to replace “additional” with “minimum” in reference to the tax base, effective June 3, 1996, and applicable to income years commencing on or after January 1, 1996; P.A. 98-110 added provisions re treatment of Sec. 12-218c and made technical changes, effective May 19, 1998, and applicable to income years commencing on or after January 1, 1999; P.A. 98-244 allowed corporations to revoke combined return status after the fifth income year immediately following the year of the election to file a combined return, effective June 8, 1998, and applicable to income years commencing on or after January 1, 1998; P.A. 00-174 amended Subsec. (c)(1) to divide provisions into Subparas. (A) and (B) and to provide for treatment of intangible property for purposes of the tax imposed under Sec. 12-219 for corporations eliminating income, expenses or costs under this section, effective May 26, 2000, and applicable to income years commencing on or after January 1, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (c)(2) to provide for due dates of petitions in the case of returns for which there is an extension of time, effective July 1, 2001, and applicable to income years commencing on or after January 1, 2001, with respect to petitions filed on or after October 1, 2001; June 30 Sp. Sess. P.A. 03-1 made technical changes in Subsec. (a), amended Subsec. (c) to provide for calculation of tax in case of combined return, redesignated existing Subsec. (c)(2) as new Subsec. (d) and amended same by making technical changes and adding required finding re accuracy of tax liability, redesignated existing Subsecs. (c)(3) and (d) as Subsecs. (e) and (f), and made technical changes in Subsec. (f), effective August 16, 2003, and applicable to income years commencing on or after January 1, 2003; June 30 Sp. Sess. P.A. 03-6 repealed changes made by June 30 Sp. Sess. P.A. 03-1, restoring prior version of section, and added reference to Sec. 12-218b in Subsec. (c)(1)(A), effective August 20, 2003, and applicable to income years commencing on or after January 1, 2003.



Section 12-223b - Intercompany rents and business receipts.

(a) Intercompany rents shall not be included in the computation of the value of property rented as a property factor in the apportionment fraction if the lessor and lessee are included in a combined return as provided in section 12-223a.

(b) Intercompany business receipts, receipts by a corporation included in a combined return from any other corporation included in such return, shall not be included in the computation of the receipts factor of the apportionment fraction.

(P.A. 73-350, S. 21, 22, 27; P.A. 74-304, S. 2, 3; P.A. 81-411, S. 5, 42.)

History: P.A. 73-350, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 74-304 substituted “included in a combined return” for “taxed on a combined basis”, effective May 30, 1974, and applicable to income years beginning on or after January 1, 1973; P.A. 81-411 made technical change substituting receipts for sales, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980.



Section 12-223c - Minimum tax in combined return.

Each corporation included in a combined return shall pay the minimum tax of two hundred fifty dollars prescribed under section 12-219. No tax credit allowed against the tax imposed by this chapter shall reduce an included corporation’s tax calculated under section 12-219 to an amount less than two hundred fifty dollars.

(P.A. 73-350, S. 23, 27; P.A. 81-66, S. 3, 5; 81-255, S. 23, 37; P.A. 85-159, S. 3, 19; 85-469, S. 4, 6; P.A. 89-16, S. 3, 31; May 9 Sp. Sess. P.A. 02-1, S. 58.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 81-66 increased minimum tax from $50 to $100, effective May 4, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 81-255 increased minimum tax to $250, effective July 1, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 85-159 reduced minimum tax to $100, applicable with respect to income years of corporations commencing on or after January 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 89-16 increased the minimum tax payable in accordance with this section to $250, effective March 23, 1989, and applicable to income years of corporations commencing on or after January 1, 1989; May 9 Sp. Sess. P.A. 02-1 deleted provision re corporation whose tax is computed and paid on the combined basis and added provision re the effect of tax credits on the minimum tax, effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002.



Section 12-223d - Assessments against one or more taxpayers in combined return.

In case a combined return is made as provided by section 12-223a, the Commissioner of Revenue Services may assess the entire tax computed on the basis of such return against any one or more of the taxpayers covered by the return, in such proportions as he shall determine, but every such taxpayer shall be liable for the entire tax.

(P.A. 73-350, S. 24, 27; P.A. 77-614, S. 139, 610.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-223e - Readjustment of taxes on revision of combined return.

If revision shall be made of a combined return for the purpose of the tax of two or more corporations, or of an assessment based upon such a return, the Commissioner of Revenue Services shall have power to readjust the taxes of each taxpayer included in such return, or, if revision is made of a return or an assessment against a taxpayer which might have been included in a combined return when the tax was originally reported or assessed, the Commissioner of Revenue Services shall have power to resettle the tax against such taxpayer and any other taxpayers which might have been included in such report upon a combined basis, and shall adjust the taxes of each such taxpayer accordingly.

(P.A. 73-350, S. 25, 27; P.A. 77-614, S. 139, 610.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-223f - Preference tax due from corporations filing a combined return.

Notwithstanding the provisions of sections 12-223a to 12-223e, inclusive, the tax due in relation to any corporations which have filed a combined return for any income year with other corporations for the tax imposed under this chapter in accordance with section 12-223a shall be determined as follows: (1) The tax which would be due from each such corporation if it were filing separately under this chapter shall be determined, and the total for all corporations included in the combined return shall be added together; (2) the tax which would be jointly due from all corporations included in the combined return in accordance with the provisions of said sections 12-223a to 12-223e, inclusive, shall be determined; and (3) the total determined pursuant to subdivision (2) of this section shall be subtracted from the amount determined pursuant to subdivision (1) of this section. The resulting amount, in an amount not to exceed five hundred thousand dollars, shall be added to the amount determined to be due pursuant to said sections 12-223a to 12-223e, inclusive, and shall be due and payable as a part of the tax imposed pursuant to this chapter.

(P.A. 89-251, S. 23, 203; June 30 Sp. Sess. P.A. 03-6, S. 80; June Sp. Sess. P.A. 09-3, S. 103; Sept. Sp. Sess. P.A. 09-8, S. 39.)

History: P.A. 89-251, Sec. 23 effective July 1, 1989, and applicable to income years commencing on or after January 1, 1990; June 30 Sp. Sess. P.A. 03-6 increased the potential supplementary tax determined under this section from $25,000 to $250,000, effective August 20, 2003, and applicable to income years commencing on or after January 1, 2003; June Sp. Sess. P.A. 09-3 increased maximum tax from $250,000 to $500,000, effective September 9, 2009; Sept. Sp. Sess. P.A. 09-8 changed effective date provisions of June Sp. Sess. P.A. 09-3, S. 103, from September 9, 2009, to September 9, 2009, and applicable to income years commencing on or after January 1, 2009, effective October 5, 2009.



Section 12-224 - Return of fiduciary.

Any fiduciary who conducts or is liquidating the business or is selling the assets of any company shall be subject to the filing of returns in accord with, and to the payment of taxes imposed by, this part in the same manner and to the same extent as if the business were being conducted or liquidated or assets sold by agents or officers of such company. The return of a fiduciary who has been appointed during the income year shall include complete information for that part of the income year during which the company exercised its franchise as well as for that part of the income year in which the fiduciary himself was acting and taxes shall be paid by the fiduciary for both parts of such income year.

(1949 Rev., S. 1905.)

See Sec. 12-242f re obligations of fiduciary under part II of this chapter.



Section 12-225 - Supplemental and amended returns. Refund claim.

(a) Any company which, either intentionally or through error, fails to include in its return items of income or invested capital or which claims unlawful deductions therefrom shall make a supplemental return disclosing such facts within three years from the due date of the return and, within thirty days thereafter, shall pay to the commissioner any tax due thereon, with interest upon the amount of such additional tax at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable.

(b) (1) Any company which fails to include in its return items of deductions or includes items of nontaxable income or makes any other error in such return may, within three years from the due date of the return, file with the commissioner an amended return, together with a claim for refund of taxes overpaid as shown by such amended return. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. The commissioner shall, within one hundred eighty days of the receipt of such claim, determine whether such claim is valid and, if so, the commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to such company. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance in whole or in part of the claim to the company which notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amount as to which the company has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner. For the purposes of computing any refund due or adjusting net income as a result of the inclusion of income, the taxation of which by the state of Connecticut is prohibited by federal law, including the Constitution of the United States, as applied, no expenses related to such income shall be deducted in computing net income under this chapter.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the company may file with the commissioner a written protest against the proposed disallowance in which it sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the company has so requested, may grant or deny the company or its authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the company, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the company.

(4) The action of the commissioner on the company’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the company unless within such period the company seeks judicial review of the commissioner’s determination pursuant to section 12-237.

(1949 Rev., S. 1906; 1949, S. 1099d; 1959, P.A. 66, S. 1; 1967, P.A. 82; 1969, P.A. 257, S. 1; 388, S. 2; P.A. 76-322, S. 2, 27; P.A. 80-307, S. 6, 31; P.A. 81-411, S. 14, 42; P.A. 84-423, S. 1; P.A. 93-74, S. 60, 67; May Sp. Sess. P.A. 94-4, S. 30, 85; P.A. 95-2, S. 19, 36, 37; P.A. 95-160, S. 64, 69; P.A. 96-139, S. 3, 13; P.A. 97-243, S. 52, 67.)

History: 1959 act changed interest rate; 1967 act added provisions re amended returns; 1969 acts changed time within which commissioner must act on amended return from 30 to 180 days and increased interest on overdue taxes from 0.5% to 0.75% per month; P.A. 76-322 increased interest rate to 1% per month; P.A. 80-307 increased interest temporarily to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on delinquent taxes at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 84-423 increased rate of interest applicable to amount of tax due on a supplemental return from 1.25% to 1.66% per month; P.A. 93-74 decreased interest rate from 1.66% to 1.25%, effective May 19, 1993, and applicable to taxes due and payable on and after January 1, 1994; May Sp. Sess. P.A. 94-4 reduced interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date (Revisor’s note: In refund provision the words “their claim” were replaced editorially by the Revisors with “its claim” to correct grammatical error); P.A. 95-2, S. 19 divided section into Subsecs. (a) and (b) and amended Subsec. (b) to add provision re expenses related to computing refund due or adjusting net income as a result of inclusion of income, the taxation of which is prohibited by federal law, effective March 8, 1995; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-139 made no substantive changes; P.A. 97-243 amended Subsec. (b) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, to establish the time for filing a claim and to provide that failure to file within the time prescribed constitutes a waiver of any demand against the state on account of overpayment, effective July 1, 1997, and applicable to claims for refund filed on or after said date.

Cited. 44 CS 90.



Section 12-226 - Correction of returns; additional tax; refunds.

(a)(1) Any company whose income, profits or earnings are changed, adjusted or corrected for any income year by any official of the United States government, or any agency thereof, in any respect affecting the tax imposed by this part, shall provide notice of such change, adjustment or correction to the commissioner by filing, on or before the date that is ninety days after the final determination of such change, adjustment or correction, or as otherwise required by the commissioner, an amended return under this chapter, and shall concede the accuracy of such determination or state wherein it is erroneous, and thereafter promptly furnish to the commissioner any information, schedules, records, documents or papers relating to such change, adjustment or correction as the commissioner requires. The time for filing such return may be extended by the commissioner upon due cause shown. If, upon examination, the commissioner finds that the company is liable for the payment of an additional tax, the commissioner shall, within a reasonable time from the receipt of such return, notify the company of the amount of such additional tax, together with interest thereon computed at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the company shall pay to the commissioner, in cash or by check, draft or money order, drawn to the order of the Commissioner of Revenue Services, the amount of such additional tax and interest. If, upon examination of such return and related information, the commissioner finds that the company has overpaid the tax due the state and has not received from or been allowed by the United States government, or any agency thereof, a credit or a benefit as a deduction or otherwise, for or by reason of such overpayment, the State Treasurer shall pay the company, upon order of the State Comptroller, the amount of such overpayment. If the commissioner determines that the company’s claim of overpayment is not valid, either in whole or in part, the commissioner shall mail notice to the company of the proposed disallowance of the claim in whole or in part, which notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the company has filed a written protest with the commissioner, as provided in subdivision (2) of this subsection.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the company may file with the commissioner a written protest against the proposed disallowance in which it sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the company has so requested, may grant or deny the company or its authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the company, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the company.

(4) The action of the commissioner on the company’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the company unless within such period the company seeks judicial review of the commissioner’s determination pursuant to section 12-237.

(b) (1) Any company filing an amended return with any official of the United States government or any agency thereof, shall make an amended return to the commissioner on or before the date that is ninety days after the final determination is made on the amended return by such federal official or agency. The commissioner shall treat any such amended return reporting a tax overpayment as filed in processible form, as described in subsection (c) of section 12-227, after proof of such final determination on such amended federal return by such federal official or agency is submitted to the commissioner. The time for filing such amended return may be extended by the commissioner upon due cause shown. If, upon examination, the commissioner finds that the company is liable for the payment of an additional tax, the commissioner shall, within a reasonable time from the receipt of such amended return, notify the company of the amount of such additional tax, together with interest thereon computed at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the company shall pay to the commissioner, in cash or by check, draft or money order, drawn to the order of the Commissioner of Revenue Services, the amount of such additional tax and interest. If, upon examination of such amended return and related information, the commissioner finds that the company has overpaid the tax due the state and has not received from or been allowed by the United States government, or any agency thereof, a credit or a benefit, as a deduction or otherwise, for or by reason of such overpayment, the company shall be paid by the State Treasurer, upon order of the Comptroller, the amount of such overpayment. If the commissioner determines that the company’s claim of overpayment is not valid, either in whole or in part, the commissioner shall mail notice of the proposed disallowance in whole or in part of the claim to the company, which notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the company has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the company may file with the commissioner a written protest against the proposed disallowance in which it sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the company has so requested, may grant or deny the company or its authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the company, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the company.

(4) The action of the commissioner on the company’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the company unless within such period the company seeks judicial review of the commissioner’s determination pursuant to section 12-237.

(1949 Rev., S. 1907; 1949, 1951, S. 1100d; 1957, P.A. 489, S. 1; 560, S. 5; 1963, P.A. 651, S. 2; February, 1965, P.A. 428; 1969, P.A. 388, S. 3; P.A. 76-322, S. 3, 27; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 7, 31; P.A. 81-411, S. 15, 42; P.A. 84-423, S. 2; P.A. 93-74, S. 61, 67; May Sp. Sess. P.A. 94-4, S. 31, 85; P.A. 95-160, S. 64, 69; P.A. 97-243, S. 53, 67; P.A. 00-174, S. 53, 83; P.A. 02-103, S. 46; P.A. 10-188, S. 5.)

History: 1963 act changed technical language, extended time for notifying commissioner of change from 30 to 90 days, and added provisions for amended returns; 1965 act distinguished between income, profits or earnings changed, adjusted or corrected by “any official of the United States government, or any agency thereof” and returns amended by the director of internal revenue; 1969 act increased interest rate from 0.5% to 0.75% per month; P.A. 76-322 increased interest rate to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 increased interest rate temporarily to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on delinquent taxes at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 84-423 increased rate of interest applicable to the amount of additional tax due on an amended return from 1.25% to 1.66% per month; P.A. 93-74 decreased interest rate from 1.66% to 1.25%, effective May 19, 1993, and applicable to taxes due and payable on and after January 1, 1994; May Sp. Sess. P.A. 94-4 reduced interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-243 divided existing section into Subsecs. (a) and (b), provided for an administrative hearing with the department before taking an appeal to the Superior Court, established the time for filing a claim and made technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 00-174 amended Subsec. (a)(1) to delete requirement that information required to be reported under this section be in the form of an affidavit, to add provisions re filing an amended return and to make technical changes for purposes of gender neutrality, effective July 1, 2000; P.A. 02-103 made technical changes in Subsec. (a)(1); P.A. 10-188 amended Subsec. (b)(1) to change date for filing amended return from 90 days after filing with Director of Internal Revenue to 90 days after final determination on amended return is made by federal official or agency, add provision re treatment of amended return as filed in processible form and make technical changes, effective June 7, 2010, for income years commencing on or after January 1, 2010.

Cited. 44 CS 90.



Section 12-226a - Adjustments by the commissioner. Regulations.

If it appears to the Commissioner of Revenue Services that any agreement, understanding or arrangement exists between the taxpayer and any other corporation or any person or firm, whereby the activity, business, income or capital of the taxpayer within the state is improperly or inaccurately reflected, the Commissioner of Revenue Services is authorized and empowered, in his or her discretion, provided such discretion is not arbitrarily, capriciously or unreasonably exercised, and in such manner as he or she may determine, to adjust items of income, deductions and capital, and to eliminate assets in computing any apportionment percentage under this chapter, provided any income directly traceable thereto shall also be excluded from entire net income, so as equitably to determine the tax. Where (1) any taxpayer conducts its activity or business under any agreement, arrangement or understanding in such manner as either directly or indirectly to benefit its members or stockholders, or any of them, or any person or persons directly or indirectly interested in such activity or business, by entering into any transaction at more or less than a fair price which, but for such agreement, arrangement or understanding, might have been paid or received therefor, or (2) any taxpayer, a substantial portion of whose capital stock is owned either directly or indirectly by another corporation, enters into any transaction with such other corporation on such terms as to create an improper loss or to reflect inaccurate net income, the Commissioner of Revenue Services may include in the entire net income of the taxpayer the fair profits, which, but for such agreement, arrangement or understanding, the taxpayer might have derived from such transaction. Not later than January 1, 1995, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, setting forth standards for taking the actions authorized under this section.

(P.A. 73-350, S. 20, 27; P.A. 77-614, S. 139, 610; P.A. 81-411, S. 6, 42; May Sp. Sess. P.A. 94-4, S. 9, 85; P.A. 95-160, S. 64, 69; May 9 Sp. Sess. P.A. 02-1, S. 61.)

History: P.A. 73-350, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective July 1, 1979; P.A. 81-411 deleted reference to allocation, substituting apportionment, effective June 18, 1981, and applicable to income years commencing on or after December 28, 1980; May Sp. Sess. P.A. 94-4 required commissioner to adopt regulations setting forth standards for making any adjustments to income, deductions or capital, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; May 9 Sp. Sess. P.A. 02-1 added qualification that the commissioner’s discretion not be arbitrarily, capriciously or unreasonably exercised and made technical changes, effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002.

Cited. 43 CS 314. Commissioner of Revenue Services does not have unfettered discretionary powers and when the issue is a question of law, no deference is given to commissioner’s actions. 47 CS 122.



Section 12-227 - Interest on refunds.

(a) To any refunds granted as a result of overpayment of any tax imposed under this chapter or chapter 209, there shall, except as otherwise provided in subsection (b) or (c) of this section, be added interest at the rate of two-thirds of one per cent for each month and fraction of a month from the date of making such overpayment to a date, to be determined by the Commissioner of Revenue Services, preceding the date of the refund check by not more than thirty days.

(b) (1) Notwithstanding any provision of subsection (a) of this section, in the case of an overpayment of tax reported on a tax return, no interest shall be allowed or paid under this section on such overpayment for any month or fraction thereof before (A) the ninety-first day after the last day prescribed for filing the tax return on which such overpayment was reported, determined without regard to any extension of time for filing, or (B) the ninety-first day after the date such return was filed, whichever is later.

(2) Notwithstanding any provision of subsection (a) of this section, in the case of an overpayment of tax reported on an amended tax return, no interest shall be allowed or paid under this section on such overpayment for any month or fraction thereof before the ninety-first day after the date such amended tax return was filed. For purposes of this subsection, any amended return filed before the last day prescribed for filing the tax return for such year, determined without regard to any extension of time for filing, shall be considered as filed on such last day.

(c) For purposes of this section, a tax return or amended tax return shall not be treated as filed until it is filed in processible form. A tax return or amended tax return is in a processible form if such return is filed on a permitted form, and such return contains the taxpayer’s name, address and identifying number and the required signatures, and sufficient required information, whether on the return or on required attachments, to permit the mathematical verification of tax liability shown on the return.

(1953, S. 1104d; 1957, P.A. 489, S. 2; 1959, P.A. 161, S. 1; 1963, P.A. 651, S. 15; P.A. 77-614, S. 139, 610; P.A. 89-343, S. 2, 17; May Sp. Sess. P.A. 94-4, S. 32, 85; P.A. 95-160, S. 64, 69; May 9 Sp. Sess. P.A. 02-1, S. 63.)

History: 1959 act added exception for refunds due on estimated payments with tentative returns; 1963 act added exception for refunds due on payments on account of estimated tax; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 89-343 increased the rate of interest from 0.5% to 0.75% per month or fraction thereof; May Sp. Sess. P.A. 94-4 reduced interest rate from 0.75% to 0.66%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; (Revisor’s note: In 1997 a reference to Sec. 12-242c, repealed by P.A. 95-327, was deleted editorially by the Revisors); P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; May 9 Sp. Sess. P.A. 02-1 designated existing provisions as Subsec. (a) and amended same to delete exception re refunds due on certain estimated payments, modify time period for which interest is calculated, delete reference to years commencing on or after May 19, 1959, and make technical changes, added Subsec. (b) re limits on interest periods for overpayments of tax reported on returns and added Subsec. (c) re the form of returns, effective July 1, 2002, and applicable to tax returns and amended tax returns filed on or after July 1, 2001, and not allowed and paid before July 1, 2002 (Revisor’s note: Sec. 64 of May 9 Sp. Sess. P.A. 02-1 provided as follows: “The intent of subsection (b) of section 12-227 of the general statutes, as amended by this act, is to properly indicate that current law does not authorize the Department of Revenue Services to allow or pay interest on an overpayment that is reported on a late tax return or on an amended return for any month or fraction thereof that is before the date on which such late return or such amended return is filed with the Department of Revenue Services.”).



Section 12-228 - Refunds to be made from General Fund.

Section 12-228 is repealed.

(1949 Rev., S. 1908; 1959, P.A. 291, S. 1; P.A. 85-356, S. 8, 9.)



Section 12-229 - Failure to pay tax or make return. Penalty. Waiver of penalty authorized.

(a) If any company fails to pay the amount of tax reported to be due on its return within the time specified under the provisions of this part, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever amount is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any company has not made its return within three months after the time specified under the provisions of this part, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax on time was due to reasonable cause and was not intentional or due to neglect.

(1949 Rev., S. 1909; 1953, S. 1101d; 1957, P.A. 560, S. 6; 1961, P.A. 369; 1967, P.A. 41, S. 1; P.A. 81-64, S. 5, 23; P.A. 88-314, S. 4, 54; P.A. 93-74, S. 62, 67; May Sp. Sess. P.A. 94-4, S. 33, 85; P.A. 95-160, S. 64, 69; P.A. 00-174, S. 54, 83.)

History: 1961 act added reference to affidavit, and made making of return by commissioner discretionary rather than mandatory; 1967 act clarified applicability of provisions; P.A. 77-614 made “commissioner” refer to commissioner of revenue services rather than tax commissioner, effective January 1, 1979; P.A. 81-64 made penalty previously applicable to those who failed to pay within three months after time specified in Sec. 12-222 applicable in all cases, reducing per cent from 25% to 10%, deleted previous lesser penalty of $25 applicable to cases involving late filing and added waiver provision applicable to other state taxes; P.A. 88-314 provided technical clarification related to penalties imposed when tax is not paid within the time specified and when the commissioner prepares the return, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 93-74 decreased interest rate from 1.66% to 1.25%, effective May 19, 1993, and applicable to taxes due and payable on and after January 1, 1994; May Sp. Sess. P.A. 94-4 in Subsecs. (a) and (b) reduced interest rate from 1.25% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 00-174 amended Subsec. (a) to delete a reference to affidavit, effective July 1, 2000.



Section 12-230 - Forfeiture of corporate rights for failure to make returns.

Any corporation required to file a return with the commissioner by the provisions of this part which neglects to file the same for two consecutive fiscal years shall be construed to have forfeited its corporate rights and powers, and its existence as a corporation shall be terminated in the manner provided in section 33-890. A certificate of the commissioner lodged in the office of the Secretary of the State showing the delinquency of any such corporation shall be prima facie evidence of such delinquency, and the secretary, in each such case of default, shall proceed in the manner prescribed in said section 33-890, except that, immediately following the lodgment of such certificate by the commissioner, the secretary shall notify such corporation and, if such corporation fails to file any return due the state within sixty days from the date of such notice, the secretary shall record in the records of corporations in his office a certificate signed by him showing that the corporate rights and powers of such corporation have been forfeited by reason of such default. Each such corporation may be reinstated and the property rights thereof and of the creditors and of all persons concerned shall be protected in the manner provided in section 33-892.

(1949 Rev., S. 1910; 1959, P.A. 70, S. 1; P.A. 82-472, S. 33, 183; P.A. 96-271, S. 157, 254.)

History: 1959 act substituted “return” for “report”; P.A. 82-472 substituted reference to Secs. 33-387 and 33-388 for repealed Sec. 33-21; P.A. 96-271 replaced references to Sec. 33-387 with Sec. 33-890 and reference to Sec. 33-388 with Sec. 33-892, effective January 1, 1997.



Section 12-231 - Penalties for wilful violation of requirements related to payment of tax or delivery of documentation.

(a) Any person required under this part to pay any tax, or required under this part or by regulations adopted in accordance with the provisions of section 12-242 to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this subsection, person includes any officer or employee of a company under a duty to pay such tax, make such return, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(1949 Rev., S. 1911; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; 88-314, S. 5, 54; P.A. 97-203, S. 2, 20; P.A. 00-174, S. 55, 83; P.A. 13-258, S. 43.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 proposed to replace reference to “judicial district of Hartford-New Britain” with “judicial district of Hartford” effective September 1, 1991, but said reference was deleted by P.A. 88-314; P.A. 88-314 substituted new language providing that any person who wilfully fails to pay the tax or file such return when required to do so shall be subject to fine or imprisonment and that any person who wilfully delivers to the commissioner any return or document known to be false shall be subject to fine or imprisonment, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 00-174 amended Subsec. (a) to delete references to affidavit, effective July 1, 2000; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-231a - Formation of insurance company affiliate of holding company to evade tax.

If the commissioner finds in respect of an income year that an insurance company, other than a domestic insurance company, which is an affiliate of an insurance holding company system that includes a domestic insurance company has been formed or availed of for the principal purpose of avoidance or evasion of the tax imposed by this chapter, the commissioner may for purposes of such tax treat such company as if it were a domestic insurance company. The terms “affiliate” and “insurance holding company system” shall have the respective meanings given them in section 38a-129.

(P.A. 73-350, S. 7, 27.)

History: P.A. 73-350 effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973.



Section 12-232 - Authority to take testimony under oath; subpoenas.

The commissioner and any agent of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this part shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent, or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court for the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this part.

(1949 Rev., S. 1912; 1969, P.A. 297; P.A. 78-280, S. 2, 127.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 78-280 substituted “judicial district” for “county”.



Section 12-233 - Examination of returns by commissioner. Deadlines for mailing deficiency assessments. Penalties for deficiencies. Payment by taxpayer.

(a)(1) The commissioner shall examine the tax return filed under this chapter by a taxpayer and may make such further audit or investigation as the commissioner deems necessary, and if the commissioner determines that there is a deficiency with respect to the payment of any tax due under this chapter, the commissioner shall notify the taxpayer thereof. Except as otherwise provided in this section, the commissioner shall (A) in the case of a return on which an operating loss is not reported, not later than three years after the due date for the filing of such return or not later than three years after the date on which such return was received by the commissioner, whichever period expires later, or (B) in the case of a return on which an operating loss is reported, not later than three years after the due date or the date of receipt by the commissioner, whichever period expires later, of the return on which a carry-over of such loss is fully utilized or deemed fully utilized because such loss is not available for deduction in any subsequent income year, examine it and, in case any error is disclosed by such examination, shall mail a notice of deficiency assessment to the taxpayer. Where, within the sixty-day period ending on the day on which the time prescribed in this section for mailing a notice of deficiency assessment for any income year would otherwise expire, the commissioner receives a written document signed by such taxpayer showing that such taxpayer owes an additional amount of tax for such income year, the commissioner then shall have up to sixty days after the day such written document is received in which to mail a notice of deficiency assessment.

(2) A notice of deficiency assessment may be mailed to the taxpayer at any time in the case of (A) failure to file a return, including any amended return required pursuant to section 12-226, or (B) a deficiency due to fraud or intent to evade the provisions of this chapter or regulations adopted thereunder.

(3) In the case of an omission from gross income of an amount properly includable therein that is in excess of twenty-five per cent of the amount of gross income stated in the return, a notice of deficiency assessment may be mailed to the taxpayer at any time not later than six years after the return was filed. For purposes of this subdivision, there shall not be taken into account any amount that is omitted from gross income stated in the return if such amount is disclosed in the return or in a statement attached to the return, in a manner adequate to apprise the commissioner of the nature and amount of such item.

(4) In the case of a failure to disclose a listed transaction, as defined in Section 6707A of the Internal Revenue Code, on the taxpayer’s federal income tax return, a notice of deficiency assessment may be mailed to the taxpayer at any time not later than six years after the return required under this chapter for the same income year was filed.

(b) (1) When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this part or regulations adopted thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this part or regulations adopted thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. For audits of returns commencing on or after January 1, 2006, when it appears that any part of the deficiency for which a deficiency assessment is made pursuant to this section is due to failure to disclose a listed transaction, as defined in Section 6707A of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, on the taxpayer’s federal tax return, there shall be imposed a penalty equal to seventy-five per cent of the amount of such deficiency assessment.

(2) No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period.

(3) Any decision rendered by any federal court holding that a taxpayer has filed a fraudulent return with the Director of Internal Revenue shall subject the taxpayer to the penalty imposed by this section without the necessity of further proof thereof, except when it can be shown that the return to the state so differed from the return to the federal government as to afford a reasonable presumption that the attempt to defraud did not extend to the return to the state.

(c) Not later than thirty days after the mailing of a notice of deficiency assessment, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax shown to be due by such notice, or such taxpayer shall be paid by the State Treasurer, upon order of the Comptroller, any amount shown to be due it by the corrected return. The failure of the taxpayer to receive any timely mailed notice required by this section shall not relieve such taxpayer of the obligation to pay the tax assessed under the terms of this part or any interest or penalties thereon.

(d) When, before the expiration of the time prescribed in this section for the examination of the return or the assessment of the tax, both the commissioner and the taxpayer have consented in writing to such examination or assessment after such time, the return may be examined and the tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. The commissioner may also in such a case waive the statute of limitations against a claim for refund by such taxpayer.

(e) For purposes of this section, a tax return filed under this chapter before the last day prescribed by law or by any regulation adopted pursuant to this chapter for the filing of such return, determined without regard to any extension of time for filing, shall be deemed to be filed on such last day.

(1949 Rev., S. 1913; 1951, S. 1102d; 1957, P.A. 560, S. 7; P.A. 77-380, S. 1, 2; 77-614, S. 139, 610; P.A. 86-80, S. 1, 2; P.A. 88-314, S. 6, 54; May Sp. Sess. P.A. 94-4, S. 81, 85; P.A. 95-2, S. 20, 37; P.A. 95-160, S. 64, 69; P.A. 05-116, S. 2; 05-260, S. 7; P.A. 06-196, S. 89.)

History: P.A. 77-380 added provision re examination of return by commissioner in cases of returns on which an operating loss is reported and specified “timely mailed” notice, effective June 10, 1977, and applicable to income years ending after that date; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective July 1, 1979; P.A. 86-80 in reference to the period within which the commissioner shall examine a return on which an operating loss is carried-over, added the language that the expiration of such period is determined from the date of the return on which such loss is “fully” utilized or “deemed fully utilized”, effective May 6, 1986 and applicable to income years of corporations commencing on or after January 1, 1986; P.A. 88-314 deleted statement concerning the date when payment of tax is due, which is covered elsewhere in chapter 208, and added language concerning penalties when a deficiency assessment is made, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 made existing section a Subsec. (a) and added provision that commissioner may not make more than one assessment for a tax period and added a new Subsec. (b) re supplemental assessment, effective June 9, 1994; P.A. 95-2 deleted Subsec. (b) and provision in former Subsec. (a) that the commissioner may not make more than one assessment for a tax period, effective March 8, 1995; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 05-116 divided existing section into Subsecs. (a) to (d) and made conforming and technical changes throughout, amended Subsec. (a) to allow further audits and provide various deadlines for mailing deficiency notices, amended Subsec. (b) to provide a penalty for failure to disclose a listed transaction, and added Subsec. (e) re timing of filing of return, effective June 24, 2005, and applicable to income years commencing on or after January 1, 2005; P.A. 05-260 amended Subsec. (b)(1) to allow the 75% penalty for failure to disclose listed transaction to apply to returns audited on or after January 1, 2006, effective July 13, 2005; P.A. 06-196 made technical changes in Subsecs. (a)(1) and (2) and (b)(1), effective June 7, 2006.

See Sec. 12-30c re penalty on promoter of abusive tax shelters.

Cited. 26 CS 373; 44 CS 90.



Section 12-234 - Settlement with Treasurer.

All funds received by the Commissioner of Revenue Services under the provisions of this part shall be recorded with the Comptroller and shall be deposited daily with the State Treasurer. The commissioner shall issue his receipt to any taxpayer for any payment upon request.

(1949 Rev., S. 1914; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.

See Sec. 4-32 re state revenue accounting.

See Sec. 12-242e re disposition of installment payments under part II of this chapter.



Section 12-235 - Delinquent taxes; interest; collection.

To any taxes which are assessed under section 12-233, there shall be added interest at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. The amount of any tax, penalty or interest due and unpaid under the provisions of this part may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the income year until discharged by payment, against all real estate of the company within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or pass such other or further decree as it judges equitable.

(1949 Rev., S. 1915; 1959, P.A. 69, S. 1; 1969, P.A. 388, S. 4; P.A. 76-322, S. 4, 27; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 2, 4, 127; P.A. 80-307, S. 8, 31; P.A. 81-411, S. 16, 42; Nov. Sp. Sess. P.A. 81-4, S. 4, 32; P.A. 82-325, S. 3, 7; P.A. 85-501, S. 2; P.A. 88-314, S. 7, 54; P.A. 93-74, S. 9, 67; May Sp. Sess. P.A. 94-4, S. 34, 85; P.A. 95-160, S. 64, 69.)

History: 1959 act decreased interest rate from 0.6% to 0.5% per month; 1969 act increased interest rate to 0.75%; P.A. 76-322 increased interest rate to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; P.A. 80-307 increased interest rate temporarily to 1.25% for taxes due on and after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on delinquent taxes at the rate of 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; Nov. Sp. Sess. P.A. 81-4 raised interest rate from 1.25% to 1.66% per month, effective February 1, 1982 and applicable to taxes payable to the state which first become due on or after that date; P.A. 82-325 revised effective date of Nov. Sp. Sess. P.A. 81-4 but without affecting this section; P.A. 85-501 provided lien shall not be effective against a “qualified” encumbrancer as defined in Sec. 12-35b, deleting reference to purchaser or encumbrancer to whom property is transferred between last day of income year and date on which lien is recorded; P.A. 88-314 made technical changes in reference to the rate of interest added if the tax is not paid when due, conforming with the description used for most state taxes, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 93-74 decreased interest rate from 1.66% to 1.25%, effective May 19, 1993, and applicable to taxes due and payable on and after January 1, 1994; May Sp. Sess. P.A. 94-4 reduced interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-235a - Disallowance of credits if taxes due and unpaid.

The Commissioner of Revenue Services may disallow any credit otherwise allowable for a taxable year against the tax imposed under this chapter if the company claiming the credit has any amount of taxes due and unpaid to the state including interest, penalties, fees and other charges related thereto for which a period in excess of thirty days has elapsed following the date on which such taxes were due and which are not the subject of a timely filed administrative appeal to the commissioner or of a timely filed appeal pending before any court of competent jurisdiction. Before any such disallowance, the commissioner shall send written notice to the company, stating that it may pay the amount of such delinquent tax or enter into an agreement with the commissioner for the payment thereof, by the date set forth in said notice, provided, such date shall not be less than thirty days after the date of such notice. Failure on the part of the company to pay the amount of the delinquent tax or enter into an agreement to pay the amount thereof by said date shall result in a disallowance of the credit being claimed.

(P.A. 97-193, S. 2, 5.)

History: P.A. 97-193 effective June 24, 1997, and applicable to income years commencing on or after January 1, 1998.



Section 12-236 - Hearing by commissioner.

Any taxpayer, aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this part, may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to it, for a hearing and a correction of the amount of the tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(1949 Rev., S. 1916; 1967, P.A. 9; P.A. 91-236, S. 2, 25.)

History: 1967 act included references to interest and made technical changes; P.A. 77-614 made “commissioner” refer to commissioner of revenue services rather than tax commissioner, effective January 1, 1979; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

Cited. 31 CS 134; 40 CS 77.



Section 12-237 - Appeal.

Any taxpayer aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services under the provisions of this part may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of eight per cent per annum, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 1917; 1955, S. 1103d; 1971, P.A. 870, S. 22; P.A. 76-436, S. 311, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 6, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; May Sp. Sess. P.A. 94-4, S. 35, 85; P.A. 95-160, S. 64, 69; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless action may be transferred; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; May Sp. Sess. P.A. 94-4 reduced interest rate from 9% to 8%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 17 CA 82. “Service” defined as meaning taxpayer’s receipt of notice, since that construction is consistent with fairness and due process, and preserves court’s subject matter jurisdiction, but after enactment of Sec. 12-2f, “service” means mailing of notice by first class mail. 73 CA 757.

Cited. 31 CS 134; 41 CS 271; 42 CS 356; 43 CS 91; Id., 314.



Section 12-238 - Abatement of taxes.

Section 12-238 is repealed, effective April 13, 1995.

(1949 Rev., S. 1918; September, 1957, P.A. 13, S. 1; P.A. 77-614, S. 141, 610; P.A. 95-4, S. 7, 8.)



Section 12-239 - Abatement of taxes on motor bus company in receivership.

The Commissioner of Revenue Services, upon the advice of the Attorney General, may abate, in whole or in part, as the interest of the state requires, the taxes and interest thereon due the state from any motor bus company in the hands of a receiver during any year when such company, while in receivership, failed to earn the amount of the tax due the state and its operating expenses as defined in the uniform system of accounts established by the Department of Transportation.

(1957, P.A. 478; P.A. 75-486, S. 26, 69; P.A. 77-614, S. 142, 162, 610; P.A. 79-610, S. 4.)

History: P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 substituted commissioner of revenue services for commissioner of finance and control, and division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 79-610 substituted department of transportation for division of public utility control within the department of business regulation.



Section 12-240 - Publication and disclosure of information.

The Commissioner of Revenue Services shall publish in his annual report data showing the amount of taxes upon net income, the amount of minimum taxes and the amount of penalties assessed under the provisions of this part, with such classifications of taxpayers, incomes and deductions and such other facts as he deems pertinent and valuable. Such published figures shall not disclose the operations of any taxpayer in such manner as to permit the identification of such taxpayer by those unassociated with his business.

(1949 Rev., S. 1919; P.A. 76-436, S. 312, 681; P.A. 77-614, S. 139, 610; P.A. 82-67, S. 2.)

History: P.A. 76-436 deleted reference to courts of common pleas and substituted “violation” for “infraction”, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 82-67 eliminated references to limitations on disclosure of information obtained in examining records or returns of taxpayers, which limitations are included in Sec. 12-15 as amended by P.A. 82-67.

See Sec. 12-242i re consideration of declaration as return.



Section 12-241 - Tax to be in lieu of other taxes.

The taxes imposed by this part, and in the case of domestic insurance companies by chapter 207, shall be in lieu of all other taxes upon the intangible assets of any company, or upon the intangible assets of an employee’s stock bonus, pension or profit-sharing trust established by any company, which trust is exempt from federal income taxation. As to any motor bus company engaged in the business of carrying passengers for hire over the highways of the state in common carrier motor vehicles, the tax imposed by this chapter shall be in lieu of all other taxes upon all common carrier motor buses owned by such company and used exclusively in the business of carrying passengers for hire and upon the franchises of such company, in lieu of fifty per cent of all other taxes on the real property and tangible personal property of a Connecticut motor bus company, other than motor buses, which real and tangible personal property is used directly in the conduct of its motor bus business, and in lieu of all other taxes upon or measured by income derived by such company from such operations, but receipts of any such company from activities other than such operations shall be unaffected by the provisions hereof, and the provisions hereof shall not be construed as exempting any company from taxation on its real estate and personal property other than common carrier motor buses used exclusively in the business of carrying passengers for hire, except as herein provided in the case of a Connecticut motor bus company, or from complying with the provisions of the general statutes relating to fees payable to the Commissioner of Motor Vehicles or for the licensing and registration of motor vehicles.

(1949 Rev., S. 1920; 1957, P.A. 515, S. 4; September, 1957, P.A. 20, S. 1; 1959, P.A. 673, S. 1; P.A. 73-350, S. 18, 27.)

History: 1959 act added provisions re property taxes on Connecticut motor bus companies; P.A. 73-350 made taxes due under chapter 207 in the case of domestic insurance companies in lieu of others on intangible assets, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973.



Section 12-241a - Definition.

As used in section 12-241, “Connecticut motor bus company” means any common carrier motor bus company, organized in this state and engaged in the business of carrying passengers for hire, to which a certificate has been issued under the provisions of section 13b-80 and seventy-five per cent of whose gross operating revenue in each calendar year is derived from operations within the state.

(1959, P.A. 673, S. 3, 4; 1961, P.A. 89, S. 1.)

History: 1961 act deleted limitation of relief for bus companies to taxes on assessment lists of 1959 and 1960.



Section 12-242 - Regulations.

The Commissioner of Revenue Services may prescribe regulations and make rulings, not inconsistent with law, to carry into effect the provisions of this part, which regulations or rulings, when reasonably designed to carry out the intent and purpose of this chapter, shall be prima facie evidence of its proper interpretation. The commissioner shall, at least annually, and more often in his discretion, publish for distribution all regulations prescribed hereunder and such rulings as appear to him to be of general interest.

(1949 Rev., S. 1921; P.A. 77-614, S. 139, 610; P.A. 90-271, S. 6, 24.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 90-271 made a technical change.

See Sec. 12-242h re regulations with respect to part II of this chapter.



Section 12-242a to 12-242c - Definitions. When declaration of estimated tax required. Installment payment on estimated tax.

Sections 12-242a to 12-242c, inclusive, are repealed, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996.

(1963, P.A. 651, S. 7–9; P.A. 76-114, S. 8, 9, 21; P.A. 81-255, S. 25, 26, 37; Nov. Sp. Sess. P.A. 81-4, S. 1, 2, 32; P.A. 82-325, S. 3, 7; 82-472, S. 34, 183; P.A. 86-17, S. 2, 3; P.A. 87-89, S. 1, 2; P.A. 89-16, S. 13–15, 31; P.A. 90-148, S. 7, 34; P.A. 95-327, S. 9, 10.)



Section 12-242d - Installment payment on estimated tax. Interest on unpaid installments.

(a) For purposes of this section, there shall be four required installments for each income year. The due date for the first required installment is the fifteenth day of the third month of the income year. The due date for the second required installment is the fifteenth day of the sixth month of the income year. The due date for the third required installment is the fifteenth day of the ninth month of the income year. The due date for the fourth required installment is the fifteenth day of the twelfth month of the income year.

(b) The amount of the first required installment shall be thirty per cent of the required annual payment, as defined in subsection (e) of this section. The amount of the second required installment shall be forty per cent of the required annual payment, as defined in subsection (e) of this section. The amount of the third required installment shall be ten per cent of the required annual payment, as defined in subsection (e) of this section. The amount of the fourth required installment shall be twenty per cent of the required annual payment, as defined in subsection (e) of this section.

(c) Except as otherwise provided in this section, in the case of any underpayment of estimated tax by a company, there shall be added to the tax an amount determined by applying interest (1) at the rate of one per cent per month or fraction thereof, (2) to the amount of the underpayment, (3) for the period of the underpayment.

(d) For purposes of this section, the amount of the underpayment shall be the excess of the required installment, over the amount, if any, of the installment paid on or before the due date for the installment. The period of the underpayment shall run from the due date for the installment to whichever of the following dates is earlier: (1) The first day of the fourth month of the next succeeding income year, or (2) with respect to any portion of the underpayment, the date on which such portion is paid. For purposes of this subsection, a payment of estimated tax shall be credited against unpaid required installments in the order in which such installments are required to be paid.

(e) “Required annual payment” means the lesser of (1) ninety per cent of the tax shown on the return for the income year, or, if no return is filed, ninety per cent of the tax for such year, or (2) if the preceding income year was an income year of twelve months and if the company filed a return for the preceding income year showing a liability for tax, one hundred per cent of the tax shown on the return for the next preceding income year without regard to any credit under this chapter.

(f) (1) In the case of any required installment, if the company establishes that the annualized income installment is less than the amount determined under subsection (b) of this section, the amount of such required installment shall be the annualized income installment. Any reduction in a required installment resulting from the application of this subsection shall be recaptured by increasing the amount of the next required installment by the amount of such reduction and by increasing subsequent required installments to the extent that the reduction has not previously been recaptured under this subdivision.

(2) In the case of any required installment, the annualized income installment is the excess, if any, of (A) an amount equal to the applicable percentage of the tax for the income year computed by placing on an annualized basis its net income for months in the income year ending before the due date for the installment, over (B) the aggregate amount of any prior required installments for the taxable year.

(3) For purposes of this subsection, the applicable percentage for the first required installment is twenty-seven, the applicable percentage for the second required installment is sixty-three, the applicable percentage for the third required installment is seventy-two and the applicable percentage for the fourth required installment is ninety.

(g) The application of this section to income years of less than twelve months shall be in accordance with regulations adopted by the commissioner.

(h) No addition to tax shall be imposed under subsection (c) of this section for any income year if the tax shown on the return for such income year, or, if no return is filed, the tax, is one thousand dollars or less.

(i) For income years commencing on or after January 1, 2003, and prior to January 1, 2005, no addition to tax shall be imposed under subsection (c) of this section to the extent such underpayment was created or increased by section 12-218d.

(1963, P.A. 651, S. 10; 1969, P.A. 388, S. 5; P.A. 76-114, S. 10, 21; 76-322, S. 5, 27; P.A. 80-307, S. 9, 31; P.A. 81-255, S. 27, 37; 81-411, S. 17, 42; Nov. Sp. Sess. P.A. 81-4, S. 3, 32; P.A. 82-325, S. 3, 7; P.A. 89-16, S. 16, 31; P.A. 90-148, S. 8, 34; June Sp. Sess. P.A. 91-3, S. 102, 168; P.A. 93-74, S. 10, 67; 93-433, S. 2, 26; May Sp. Sess. P.A. 94-4, S. 10, 36, 85; P.A. 95-160, S. 64, 69; 95-327, S. 2, 10; P.A. 97-163, S. 1, 2; P.A. 98-244, S. 9, 35; P.A. 99-121, S. 7, 28; June 30 Sp. Sess. P.A. 03-6, S. 79.)

History: 1969 act changed interest rate in Subsec. (a) from 0.5% to 0.75% per month; P.A. 76-114 amended Subsec. (a) (1) to change deadline from fifteenth day of ninth month to fifteenth day of sixth month, to change figures in Subsec. (a)(1)(a) from 28% to 40% reduced by $4,000, rather than $2,800, to change figure in Subsec. (a)(1)(b) from 35% to 50% and to increase interest rate to 1%, effective July 1, 1976, and applicable to income years commencing on or after January 1, 1977; P.A. 76-322 also changed interest rate to 1%; P.A. 80-307 temporarily raised interest rate to 1.25% for installments due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-255 provided for interest on installments not paid by a company subject to tax under Sec. 12-219(1)(B), effective July 1, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 81-411 continued interest on delinquent taxes at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after January 1, 1981; Nov. Sp. Sess. P.A. 81-4 and P.A. 82-325 amended Subsec. (a)(1) to require payment of installment equaling the lesser of 50% of tax or 60% of assumed tax, replacing 40% (reduced by $4,000) and 50% figures respectively, amended Subsec. (a)(2) to require payment of installment equaling the lesser of 64% of tax or 80% of assumed tax, replacing 56% (reduced by $5,600) and 70% figures, raised interest from 1.25% to 1.66% and removed provisions specifically applicable to companies subject to taxation under Sec. 12-219(1)(B) which had required payment of installment equaling the lesser of 40% of tax or 50% of assumed tax and had assessed interest at rate of 1% per month, effective January 27, 1982, and applicable to corporations’ income years commencing on or after January 1, 1982; P.A. 89-16 added minimum payment requirements for each of the four installment payments on the estimated tax, and added Subsec. (c) re penalty applicable when any payment is based on an estimated tax which is less than the minimum amount required and Subsec. (d) re definition of assumed tax for purposes of the payment option based on the assumed tax, effective March 23, 1989, and applicable to income years commencing on or after January 1, 1989; P.A. 90-148 amended the reference in Subsec. (a) to the amount of installment in the sixth month of the income year to conform with the increase from 60% to 70% of the tax as provided in Sec. 12-242c, effective January 1, 1991, and applicable to corporation income years commencing on or after that date; June Sp. Sess. P.A. 91-3 deleted former Subsec. (c) concerning imposition of a penalty for failure to pay a minimum installment, effective August 22, 1991, and applicable to income years of corporations commencing on or after January 1, 1991; P.A. 93-74 decreased interest rate from 1.66% to 1.25%, effective May 19, 1993, and applicable to taxes due and payable on and after January 1, 1994; P.A. 93-433 amended Subsec. (a) to provide that any credit taken pursuant to Sec. 12-217n shall be disregarded in determining the tax due under the income tax, effective July 1, 1993; May Sp. Sess. P.A. 94-4 in Subsec. (a) provided that any credit under Sec. 12-217t shall only be taken on any filing made in accordance with the provisions of Sec. 12-222, effective June 9, 1994, and also reduced interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-327 deleted Subsecs. (a) to (c) and added new Subsecs. (a) to (g) re timing and amounts of installment payments on estimated taxes, interest on underpayments, defined required annual payment, required credit disregards, and provisions re application of section, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996; P.A. 97-163 amended Subsec. (e) to change the required annual payment to 150% for income year 1997 and 100% for income years 1998 and thereafter, effective June 24, 1997, and applicable to income years commencing on or after January 1, 1997; P.A. 98-244 reorganized Subsec. (e) and removed obsolete provision, inserted new Subsec. (f) allowing annualization of estimated tax payments and redesignated former Subsecs. (f) and (g) as (g) and (h), effective June 8, 1998, and applicable to income years commencing on or after January 1, 1999; P.A. 99-121 amended Subsec. (f)(2) to remove reference to the minimum tax base for purposes of the annualized income installment, effective June 3, 1999, and applicable to income years commencing on or after January 1, 1998; June 30 Sp. Sess. P.A. 03-6 added Subsec. (i) re underpayments created or increased by Sec. 12-218d, effective August 20, 2003.



Section 12-242e - Disposition of installments.

The amount of every installment of estimated tax, or payment on account thereof, shall be paid to the commissioner in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services of the state of Connecticut. All funds received by the commissioner under the provisions of this part shall be recorded with the Comptroller and shall be deposited daily with the State Treasurer. The commissioner shall issue his receipt to any company or other person for any payment made under the provisions of this part, upon request.

(1963, P.A. 651, S. 11; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.

See Sec. 4-32 re state revenue accounting procedures.

See Sec. 12-234 re disposition of funds received under part I of this chapter.



Section 12-242f - Obligations of fiduciary.

Any fiduciary who conducts or is liquidating the business or is selling the assets of any company shall be subject to the payment of taxes imposed by this part in the same manner and to the same extent as if the business were being conducted or liquidated or assets sold by agents or officers of such company. A fiduciary who has been appointed during an income year shall make payments on account of estimated taxes both for that part of the income year during which the company exercised its franchise as well as for that part of the income year in which the fiduciary himself was acting.

(1963, P.A. 651, S. 12; P.A. 95-327, S. 4, 10.)

History: P.A. 95-327 made technical changes to delete references to declarations, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996.

See Sec. 12-224 re returns made by fiduciaries.



Section 12-242g - Overpayments.

(a) If a company has paid as an installment of estimated tax an amount in excess of the amount determined to be the correct amount of such installment, such amount shall be credited against any unpaid installment or against the tax. If the amount already paid, whether or not on the basis of installments, exceeds the amount determined to be the correct amount of the tax, the company shall be paid by the State Treasurer, upon order of the Comptroller, the amount of such overpayment.

(b) If a company has filed its tax return under this chapter for the income year on or before the due date of such return or, if an extension of time to file has been requested and granted, the extended due date of such return, any overpayment reported on such return, if the company has elected to credit such overpayment against the company’s estimated tax for the succeeding income year, shall be treated as if paid on the due date of the first required installment of estimated tax for such succeeding income year. Such reported overpayment shall be credited against otherwise unpaid required installments in the order in which such installments are required to be paid under section 12-242d.

(1963, P.A. 651, S. 13(a); P.A. 95-327, S. 3, 10; P.A. 11-61, S. 56.)

History: P.A. 95-327 added authority for commissioner to prescribe regulations re crediting overpayment against estimated tax, effective July 1, 1995, and applicable to estimated corporation business taxes for income years commencing on or after January 1, 1996; P.A. 11-61 designated existing provisions as Subsec. (a) and amended same by removing regulations authority, and added Subsec. (b) re process for carrying overpayment forward, effective October 1, 2011, and applicable to estimated corporation business tax payments for income years commencing on or after January 1, 2012.



Section 12-242h - Regulations.

The Commissioner of Revenue Services may prescribe regulations and make rulings, not inconsistent with law, to carry into effect the provisions of this part, which regulations or rulings, when reasonably designed to carry out the intent and purpose of this part, shall be prima facie evidence of its proper interpretation. The commissioner shall, from time to time, publish for distribution all regulations prescribed hereunder, including any of such rulings which appear to him to be of general interest.

(1963, P.A. 651, S. 13(b); P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.

See Sec. 12-242 re regulations with respect to part I of this chapter.



Section 12-242i - Declaration as return.

For all purposes of section 12-240, a declaration shall be deemed to constitute a return.

(1963, P.A. 651, S. 14.)






Chapter 208a - Unrelated Business Income of Nonprofit Corporations Tax

Section 12-242aa - Definitions. Modifications of federal unrelated business taxable income.

(a) As used in this chapter:

(1) “Taxpayer” means any organization which is exempt from taxation in accordance with any of the provisions of Section 501 of the Internal Revenue Code and which, notwithstanding the provisions of said Section 501, is subject to taxation under said code on unrelated business taxable income attributable to a trade or business carried on in this state.

(2) “Unrelated business taxable income” means income as defined and determined in accordance with Section 512 of the Internal Revenue Code and subsection (b) of this section.

(3) “Taxable year” means the calendar year upon the basis of which the taxpayer’s unrelated business taxable income is computed, provided, if a fiscal year other than a calendar year has been established for purposes of the Internal Revenue Code, “taxable year” shall mean such fiscal year.

(4) “Unrelated trade or business” means unrelated trade or business as defined in the Internal Revenue Code.

(5) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(6) “Commissioner” means the Commissioner of Revenue Services.

(7) “Organization” means an organization described in Section 511(a)(2)(A) of the Internal Revenue Code or a trust described in Section 511(b)(2) of the Internal Revenue Code.

(b) The unrelated business taxable income of a taxpayer subject to the tax imposed by section 12-242bb shall be such taxpayer’s federal unrelated business taxable income, as determined under the Internal Revenue Code for the taxable year, with the following modifications: (1) There shall be added to federal unrelated business taxable income the amount of any tax imposed and paid under section 12-242bb during such taxable year; (2) there shall be subtracted from federal unrelated business taxable income the amount of any refund or credit for overpayment of the tax imposed under section 12-242bb during such taxable year; and (3) there may be subtracted from federal unrelated business taxable income a net operating loss deduction, which shall be the same as the net operating loss deduction allowed under section 12-217, except that (A) any net operating loss included in determining such deduction shall be adjusted to reflect the addition and subtraction from unrelated business taxable income required by subdivisions (1) and (2) of this subsection, (B) such deduction shall not include any net operating loss sustained during any taxable year beginning prior to January 1, 1992, or during any taxable year in which the taxpayer was not subject to the tax imposed by section 12-242bb, and (C) such deduction shall not exceed the deduction for the taxable year allowable under paragraph (6) of subsection (b) of Section 512 of the Internal Revenue Code.

(c) Any terms used in this section and section 12-242bb shall have the same meaning as when used in a comparable context in the Internal Revenue Code unless a different meaning is clearly required.

(P.A. 92-124, S. 1, 3; P.A. 93-9, S. 1, 3.)

History: P.A. 92-124 effective May 19, 1992, and applicable to income years of corporations commencing on or after January 1, 1992; P.A. 93-9 added Subsec. (a)(7) defining “organization”, effective March 24, 1993, and applicable to taxable years commencing on and after January 1, 1993.



Section 12-242bb - Imposition of tax on unrelated business income of nonprofit corporations. Apportionment. “Tangible personal property” defined.

(a) Each taxpayer, as defined in section 12-242aa, shall pay, annually, a tax for the privilege of carrying on any unrelated trade or business within this state, with such tax to be measured by the unrelated business taxable income of such taxpayer apportioned to Connecticut in accordance with subsection (b) of this section for any taxable year commencing on or after January 1, 1992, and to be imposed on such unrelated business taxable income for each such taxable year in the same manner and at the same rate as the tax imposed under section 12-214. The provisions of sections 12-222, 12-225 to 12-229, inclusive, 12-231, 12-232 to 12-237, inclusive, 12-242 and 12-242c to 12-242i, inclusive, shall apply to the provisions of section 12-242aa, and this section in the same manner and with the same force and effect as if the language of said sections 12-222, 12-225 to 12-229, inclusive, 12-231, 12-232 to 12-237, inclusive, 12-242 and 12-242c to 12-242i, inclusive, had been incorporated in full into and had expressly referred to the tax imposed under said section 12-242aa and this section, except to the extent that any such provision is inconsistent with a provision of section 12-242aa and this section.

(b) The portion of the unrelated business taxable income of a taxpayer to be apportioned within this state shall be determined by multiplying its unrelated business taxable income by an apportionment percentage to be determined by: (1) Ascertaining the percentage which the average value of taxpayer’s real and tangible personal property in its unrelated trade or business within the state during the period covered by the taxpayer’s return bears to the average value of all the taxpayer’s real and tangible personal property wherever situated during such period which is used in its unrelated trade or business; (2) ascertaining the percentage which the receipts of the taxpayer’s unrelated trade or business, computed on the cash or accrual basis according to the method of accounting used in the computation of the taxpayer’s unrelated business taxable income, arising during such period from (A) sales of tangible personal property by the unrelated trade or business where shipments are made to points within this state, (B) services performed within the state by the unrelated trade or business, (C) rentals from property of the unrelated trade or business situated within the state, and (D) all other receipts earned by the unrelated trade or business within the state, bear to the total amount of the receipts of the unrelated trade or business, similarly computed, arising during such period from all sales of its tangible personal property, services, rentals and all other transactions, whether within or without the state; (3) ascertaining the percentage of the total wages, salaries and other personal service compensation, similarly computed, during such period of employees of the taxpayer’s unrelated trade or business within the state, except general executive officers, to the total wages, salaries and other personal service compensation, similarly computed, during such period of all employees of the unrelated trade or business within and without the state, except general executive officers; and (4) adding together the percentages so determined and dividing the result by the number of percentages, provided if the taxpayer does not have a regular place of business outside the state in which its unrelated trade or business is conducted, the business apportionment percentage shall be one hundred per cent.

(c) If it shall appear to the commissioner that the apportionment percentage determined in this section does not properly reflect the activity, business or income of a taxpayer’s unrelated trade or business within the state, the commissioner shall be authorized, in his discretion, to adjust it by (1) excluding one or more of the factors therein, (2) including one or more other factors, such as expenses, purchases, contract values, (3) excluding one or more assets in computing such allocation percentage, provided the income therefrom is also excluded in determining unrelated business taxable income or (4) any other similar or different method calculated to effect a fair and proper allocation of the income reasonably attributable to this state.

(d) For purposes of this section, the term “tangible personal property” means corporeal personal property, such as machinery, tools, implements, goods, wares and merchandise, and does not mean money, deposits in banks, shares of stock, bonds, notes, credits or evidences of an interest in property and evidences of debt.

(e) Each taxpayer shall file a tax return with the commissioner, in such form and containing such information as he may prescribe, which return shall be due on the same day such taxpayer’s return for federal tax on unrelated business income shall be due without regard to extensions to file. The tax imposed by this section shall be due and payable to the commissioner on or before the date prescribed herein for the filing of the return.

(P.A. 92-124, S. 2, 3; P.A. 93-9, S. 2, 3; P.A. 95-4, S. 3, 8.)

History: P.A. 92-124 effective May 19, 1992, and applicable to income years of corporations commencing on or after January 1, 1992; P.A. 93-9 amended Subsec. (a) clarifying and specifying administrative and appeal procedures relative to the tax and added Subsec. (e) re due date of tax return, effective March 24, 1993, and applicable to taxable years commencing on or after January 1, 1992; P.A. 95-4 made technical changes in Subsec. (a), effective April 13, 1995 (Revisor’s note: References to Secs. 12-242a and (by inference) 12-242b were deleted editorially by the Revisors since those sections were repealed by P.A. 95-327).






Chapter 208b - Taxation of Interest on Certain Obligations of the State of Connecticut

Section 12-242ee - Legislative findings.

It is found and declared that the exemption from the corporation business tax of interest on certain Connecticut state and local obligations may preclude the state from including interest on obligations of the United States in gross income for the purposes of the corporation business tax. It is further found and declared that the taking by the exercise of the power of eminent domain of the rights to exclude from gross income interest on certain state and local obligations for corporation business tax purposes and other related rights is a public use or purpose for the general benefit of the state and its citizens and the promotion of the public welfare. It is further found and declared that the laws governing the refund of taxes should be clarified to ensure that any tax refunds based on the exclusion of revenue from gross income are net of related expenses.

(P.A. 95-2, S. 1, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242ff - Definitions.

(a) As used in sections 12-242ee to 12-242yy, inclusive:

(1) “Affected state obligation” means a state obligation from or with respect to which certain rights are taken pursuant to section 12-242gg;

(2) “Secretary” means the Secretary of the Office of Policy and Management or his designee;

(3) “Owner” means any person who had or has a beneficial interest in an affected state obligation at any time on or after the application date. The owner shall be the record owner of the affected state obligation or the person who had or has a beneficial interest in an affected state obligation if the record owner is a nominee or custodian provided, if the record owner holds title solely for the purposes of perfecting a security interest in such obligation, the owner is the person who granted the security interest. Owner shall include a regulated investment company, partnership, grantor trust, unit investment trust or other pass-through entity that had or has a beneficial interest in an affected state obligation. Owner shall not include shareholders, partners, beneficiaries or other persons owning an interest in such entities;

(4) “State obligation” means a bond, note or any other evidence of indebtedness issued by or on behalf of the state, its agencies, authorities, commissions or other instrumentalities, or by or on behalf of any political subdivision of the state, its agencies or instrumentalities; and

(5) “Application date” means the date established pursuant to subsection (b) of this section.

(b) The application date, as used in sections 12-242ee to 12-242yy, inclusive, shall be January 1, 1992. If the provisions of said sections or any portion thereof are found to be unconstitutional by reason of such application date in a final judgment of any court of competent jurisdiction and no appeal is taken from such judgment, then the application date shall be January 1, 1993, or each successive January first until such date no longer causes the provisions of section 4-186, 10a-236, 12-39l, 12-213, 12-225, 12-233 or 12-242ee to 12-242yy, inclusive, or any portion thereof to be found to be unconstitutional.

(P.A. 95-2, S. 2, 32, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242gg - Eminent domain; taking of right to claim income exclusion; notice of aggregate condemnation. Waiver of right to claim taking.

(a) On March 8, 1995, the state of Connecticut, through the secretary, takes from all persons who were owners of a state obligation at any time during the period starting with the application date and ending on March 8, 1995, any right, title, claim and interest under statutory or common law, including any right, title, claim or interest based on representations in the offering documents for any state obligation, relating to the exclusion of interest accrued on or after the application date on such obligation from gross income for the purposes of calculating the tax imposed under sections 12-213 to 12-242i, inclusive, for any income year which ends on or after the application date. Title to all rights, titles, claims and interests taken pursuant to this section shall vest in the state on March 8, 1995. The state shall provide just compensation for such takings.

(b) On March 8, 1995, or on the next business day following said date, the secretary shall make an aggregate assessment of special damages and any special benefits of such takings and shall file a notice of aggregate condemnation and assessment of special damages and special benefits with the clerk of the superior court for the judicial district of Hartford. The secretary may amend the notice of aggregate condemnation and assessment of special damages and special benefits from time to time.

(c) Notwithstanding any provision of the general statutes, the taking of a right with respect to an affected state obligation pursuant to this section shall be effective notwithstanding any limit or restriction on the transfer of such right.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-2, S. 4, 33, 37; 95-220, S. 4–6.)

History: P.A. 95-2 effective March 8, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford” in 1995 public and special acts, effective September 1, 1998).



Section 12-242hh - Notice of taking. Claim for compensation form.

(a) The secretary shall provide reasonable notice of the takings pursuant to section 12-242gg to all owners of affected state obligations. Such notice may include but is not limited to the mailing of such notice to the owner or holder of such obligations listed on the registration books and notice by publication. Such notice shall provide a summary of the rights taken pursuant to section 12-242gg and the method of securing a claim for compensation form. Failure to receive actual notice shall not operate to extend the period set forth in this section to file a claim for compensation form except as provided in subsection (b) of this section.

(b) Upon request, or on his own initiative, the secretary shall distribute a claim for compensation form to any owner or his representative. Such claim for compensation form shall request any information which the secretary deems relevant in determining compensation for the takings pursuant to section 12-242gg, including proof of ownership of such affected obligations. The secretary may request additional or supplemental information which he deems necessary to the determination of compensation and proof of ownership. Any claim for compensation form shall be signed under oath and filed with the secretary no later than two hundred seventy days after March 8, 1995. If an owner fails to file a claim for compensation form with respect to any right, title, claim or interest of such owner taken pursuant to section 12-242gg on or before two hundred seventy days after March 8, 1995, such owner’s right to compensation with respect to affected state obligations of such owner for the takings pursuant to section 12-242gg shall expire, provided the secretary may, for good cause shown, extend this deadline. Any owner aggrieved by a decision of the secretary concerning the extension of the deadline for filing a claim for compensation form may appeal to the superior court for the judicial district of New Britain in the manner in which appeals are taken pursuant to section 12-237.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-2, S. 5, 37; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 95-2 effective March 8, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford”, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (b), effective June 29, 1999.



Section 12-242ii - Notice of individual condemnation. Statement of acceptance. Deposit of funds. Rejection of compensation form.

(a) After receipt of a completed claim for compensation form and any additional information from the owner or his representative which is deemed to be sufficient by the secretary to calculate the assessment of special damages and special benefits and demonstrate proof of ownership, the secretary shall serve by certified mail, return receipt requested, to the address listed in the claim for compensation form, a notice of individual condemnation and assessment of special damages and special benefits and a statement of acceptance and file a copy of such notice with the clerk of the superior court for the judicial district of New Britain. Such notice shall specify the amount of just compensation for the taking with respect to the affected state obligations set forth in the claim for compensation form, plus interest on such compensation at a rate equal to the guaranteed interest rate on March 8, 1995, on funds in the Short Term Investment Fund, established pursuant to section 3-27a, accruing from March 8, 1995, through and including the date of filing of such notice with the clerk of the court. The statement of acceptance shall indicate the owner’s affected state obligations and the amount of compensation contained in the notice of individual condemnation and assessment of special damages and special benefits. The secretary may amend an owner’s notice of individual condemnation and assessment of special damages and special benefits and statement of acceptance at any time prior to an owner’s acceptance pursuant to section 12-242jj or the entry of final judgment in the owner’s condemnation appeal, if any, filed pursuant to section 12-242kk. Upon the filing of the notice of individual condemnation and assessment of special damages and special benefits, the secretary shall cause to be deposited the amount of compensation set forth in such notice, in an account administered by the Treasurer for such purposes. Funds in such account shall be paid to the owner, upon order of the Superior Court to the Comptroller, provided such funds shall lapse into the General Fund upon final adjudication of all condemnation appeals based on claims for compensation forms filed within the two-hundred-seventy-day period pursuant to section 12-242hh.

(b) If the secretary rejects a claim for compensation form, he shall notify the owner by certified mail, return receipt requested, of such rejection and the reasons for such rejection. The owner may submit additional information to the secretary or may, within twenty days of the receipt of the secretary’s notice of rejection, apply to the superior court for the judicial district of New Britain to determine the reasonableness of the rejection. Such application shall be brought in the manner in which appeals are taken pursuant to section 12-237.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-2, S. 6, 37; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 95-2 effective March 8, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford”, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 12-242jj - Statement of acceptance; rejection of statement of acceptance.

(a) At any time within one hundred eighty days after receipt of the notice of individual condemnation and assessment of special damages and special benefits, the owner may agree that the amount of compensation set forth in the notice is just compensation. If the owner agrees, the owner shall sign the statement of acceptance, under oath, indicating acceptance of such compensation and file such statement with the secretary. The secretary shall review the statement and, if acceptable, sign such statement and file the statement with the clerk of the Superior Court. Upon receipt of such statement, the clerk of the Superior Court shall send a certified copy of the statement to the Comptroller, who shall, upon receipt thereof, draw his order upon the Treasurer in favor of the owner for the amount due him in the statement of acceptance, provided such amount has not been withdrawn pursuant to section 12-242mm. Upon the filing of such statement with the clerk of the Superior Court by the secretary, any and all claims of the owner arising out of or relating to the takings with respect to affected state obligations of such owner pursuant to section 12-242gg specified in the notice of individual condemnation and assessment of special damages and special benefits shall be extinguished.

(b) If the secretary rejects the statement of acceptance, he shall notify the owner by certified mail, return receipt requested, of such rejection and the reasons for such rejection. The owner may file a statement of acceptance acceptable to the secretary or file a condemnation appeal pursuant to section 12-242kk within thirty days of the receipt of the notice of rejection or one hundred eighty days from the filing of the notice of individual condemnation and assessment of special damages and special benefits, whichever is later.

(P.A. 95-2, S. 7, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242kk - Condemnation appeals; class action; withdrawal of notice.

(a) At any time within one hundred eighty days after receipt of the notice of individual condemnation and assessment of special damages and special benefits by the owner, such owner, claiming to be aggrieved by the amount of compensation set forth in the individual notice filed by the secretary with the court, may make application to the superior court for the judicial district of New Britain for a review of the compensation set forth in such notice. The court may not extend the time period for making application to the court pursuant to this section. Such application shall be made by serving a condemnation appeal consisting of a citation, complaint, notice of individual condemnation and assessment of special damages and special benefits, the claim for compensation form, and an order of notice signed by the clerk of the court upon the secretary within the time limitation prescribed in this section and making return to the superior court for the judicial district of New Britain. A condemnation appeal pursuant to this section shall be brought in the manner in which appeals are taken pursuant to section 12-237.

(b) Upon receipt of a timely filed condemnation appeal, said court shall refer such appeal to the mediation or arbitration program mutually selected by the owner and the secretary. If the owner and the secretary do not agree to a mediation or arbitration program within sixty days after the filing of the condemnation appeal, the court shall issue a scheduling order requiring the owner and the secretary to submit to the court, for its review, mediation and arbitration proposals within a period of time specified by the court. The court, upon a showing of good cause, may extend the sixty-day period. The court shall select any mediation or arbitration program that the court, in its discretion, finds to be best suited to the resolution of the condemnation appeal. In no event may the court order the owner and the secretary to submit to binding arbitration. All mediation or arbitration costs and fees shall be borne equally by the owner and the secretary.

(c) If the mediation or arbitration program results in a final resolution of the condemnation appeal, the court shall confirm such resolution and enter judgment based on such resolution. The clerk of the court shall send a certified copy of the judgment to the secretary and the Comptroller who shall, upon receipt thereof, draw his order upon the Treasurer in favor of the owner for the amount due him as compensation as specified in such resolution. Such judgment shall not be appealed by the owner or the secretary and shall extinguish any and all claims of the owner arising out of or relating to the takings with respect to affected state obligations of such owner pursuant to section 12-242gg specified in the notice of individual condemnation and assessment of special damages and special benefits.

(d) If the mediation or arbitration program provided for in this section does not result in final resolution of the condemnation appeal within one hundred eighty days from the date such program is first agreed to by the owner and the secretary, or the date such program is ordered by the court, as applicable, then said court shall reassess the secretary’s assessment of the special damages and special benefits applicable to such owner. The court, in its discretion, may, for good cause shown, extend the one-hundred-eighty-day period. Said court, upon reasonable notice to the owner and the secretary, shall hear, determine and enter judgment on the condemnation appeal. If no appeal to the Appellate Court is filed within the time allowed by law, or if one is filed and the proceedings have terminated in a final judgment finding the amount due the owner, the clerk shall send a certified copy of the judgment to the secretary and to the Comptroller who shall, upon receipt thereof, draw his order upon the Treasurer in favor of the owner for the amount due him as compensation. Such judgment shall extinguish any and all claims of the owner arising out of or relating to the takings with respect to affected state obligations of such owner pursuant to section 12-242gg specified in the notice of individual condemnation and assessment of special damages and special benefits.

(e) Any person entitled to bring a condemnation appeal under this section or the secretary may, pursuant to the rules established by the judges of the Superior Court, make a motion for the consolidation of all pending condemnation appeals including those appeals referred to a mediation or arbitration program under this section into a class action. The court, on its own motion, may consolidate all condemnation appeals under this section into a class action.

(f) The secretary may withdraw any notice of individual condemnation and assessment of special damages and special benefits and recover any deposit without penalty or prejudice at any time prior to its acceptance, pursuant to section 12-242jj, by the owner or the entry of a final judgment in a condemnation appeal by a court of competent jurisdiction. The provisions set forth in sections 48-17a and 48-17b shall not be applicable to any proceeding under this section. The secretary shall send notice of withdrawal in the manner prescribed under section 12-242ii for serving of the notice of individual condemnation and assessment of special damages and special benefits and shall seek recovery of any funds withdrawn by the owner pursuant to section 12-242mm.

(g) The provisions of this section shall in no event be construed as providing to any owner a right to a jury trial.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-2, S. 8, 37; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 95-2 effective March 8, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford”, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec (a), effective June 29, 1999.



Section 12-242ll - Settlement of claim.

The secretary may, with the advice and consent of the Attorney General, settle and compromise any claim arising out of or relating to section 4-186, 10a-236, 12-39l, 12-213, 12-225, 12-233 or 12-242ee to 12-242yy, inclusive, with any owner by the payment of money either immediately or over a period of years, the exchange of a comparable bond or security, or otherwise.

(P.A. 95-2, S. 9, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242mm - Withdrawal of assessment deposit.

An owner who is named in a notice of individual condemnation and assessment of special damages and special benefits may apply to the court for the withdrawal of any portion of the sum deposited by the secretary pursuant to section 12-242ii which is allocated to such owner as compensation at any time following the filing of such notice. The owner shall provide a bond to the state, conditioned on the repayment to the state, of so much of such deposit as may be withdrawn by such owner that exceeds the amount of compensation finally determined or accepted. Interest shall not be allowed on the deposit in any judgment for such owner except that interest at the guaranteed interest rate on funds in the Short Term Investment Fund established pursuant to section 3-27a on March 8, 1995, shall accrue from said date to the date of filing with the court of the individual notice of condemnation and assessment of special damages and special benefits. Upon the application of any owner, the court, after determining the equity of the owner in such deposit, may order that the sum so deposited, or any part thereof, be paid forthwith to the owner for or on account of the just compensation to be awarded in such proceeding. If the compensation finally awarded to such owner exceeds the sum so deposited for such owner, the court shall enter judgment against the state for the amount of the deficiency. If the compensation finally awarded to such owner is less than the sum deposited for such owner, the court shall enter judgment against the owner for the amount of such excess and the state may proceed to recover such excess from the deposit, the bond given, or from the owner. If the court awards compensation in excess of the sum deposited for such owner, interest shall accrue at the rate provided in section 37-3c on any excess amount from March 8, 1995, to the date of payment.

(P.A. 95-2, S. 10, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242nn - Failure to return acceptance or file appeal.

If an owner receives a notice of individual condemnation and assessment of special damages and special benefits and fails to: (1) Return a statement of acceptance or (2) file a condemnation appeal pursuant to section 12-242kk, within one hundred eighty days of the filing of notice of individual condemnation and assessment of special damages and special benefits or thirty days from the date of rejection of the statement of acceptance, if applicable, he shall be deemed to have accepted the assessment set forth in such notice and all claims of the owner arising out of or relating to the takings with respect to affected state obligations of such owner pursuant to section 12-242gg specified in such notice shall be extinguished. The secretary shall, within thirty days of the expiration of the one-hundred-eighty-day period or the thirty-day period, whichever is later, file an application with the court to pay such owner the amount due the owner as established in the notice of individual condemnation and assessment of special damages and special benefits. The court shall certify the assessment and send such certification to the Comptroller who shall, upon receipt thereof, draw his order upon the Treasurer in favor of the owner for the amount due him as established in the notice of individual condemnation and assessment of special damages and special benefits. The owner or the secretary shall not appeal such certification.

(P.A. 95-2, S. 11, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242oo - Exclusive remedy.

Sections 12-242kk to 12-242nn, inclusive, shall be the exclusive remedy for resolving any dispute concerning the sufficiency of compensation for the takings with respect to affected state obligations pursuant to section 12-242gg. In no event shall any owner be awarded costs, including attorney’s fees and expert and appraisal fees, for any action taken pursuant to sections 12-242gg to 12-242nn, inclusive.

(P.A. 95-2, S. 12, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242pp - Declaratory judgment.

The Attorney General or any owner may bring an action for declaratory judgment in the superior court for the judicial district of Hartford against the secretary to determine the constitutionality of sections 4-186, 10a-236, 12-39l, 12-213, 12-225, 12-233 or 12-242ee to 12-242yy, inclusive, or any portion thereof, provided in any such declaratory judgment action, the court shall have no jurisdiction to hear or determine any claim of the owner regarding the amount of compensation awarded to such owner or that such compensation is not just. Notwithstanding section 52-191, any action brought pursuant to this section shall have precedence over all other civil actions in respect to the order of trial.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-2, S. 13, 37; 95-220, S. 4–6.)

History: P.A. 95-2 effective March 8, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998).



Section 12-242qq - Reach-back.

The Commissioner of Revenue Services shall adjust the gross income of any taxpayer subject to the corporation business tax for any and all income years ending on or after the application date to include in such gross income interest or exempt interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to the extent attributable to interest accrued on affected state obligations on or after the application date, provided nothing herein shall be construed to limit the power of the commissioner to examine and correct returns under the provisions of section 12-233. Each such taxpayer who has previously filed or been required to file an annual corporation business tax return or whose annual corporation business tax return is due within ninety days of March 8, 1995, shall file an original or amended corporation business tax return, as applicable, for each such income year specifically setting forth the amount of interest or exempt interest dividends, as defined in said Section 852(b)(5) of the Internal Revenue Code of 1986, accrued on such affected state obligation on or after the application date during each income year during such period and pay any additional corporation business tax on or before the ninetieth day after March 8, 1995, provided no interest or penalty shall accrue or be assessed if such additional tax is paid on or before such ninetieth day. Provided further, the provisions of section 12-242d shall not apply to any additional tax due pursuant to this section for any income year commencing prior to March 8, 1995.

(P.A. 95-2, S. 14, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242rr - Method of payment of refunds.

(a) Where a state or federal court has made a final determination that a provision of this title, as applied by the Commissioner of Revenue Services, violates the Constitution of Connecticut or the United States or other state or federal law and the determination can be applied to past income years, the commissioner may in his discretion provide refunds of taxes by any one or more of the following methods: (1) Lump sum payment within one year of such final determination; (2) periodic equal installments; or (3) credits for any liability of the taxpayer for the same tax in future income years. Installment payments or credits shall be paid in full no later than five years from the date of the final determination of the commissioner or a court of competent jurisdiction that a refund is owed to the taxpayer. Interest at the statutory rate set forth in section 12-227 shall be added to any outstanding balance of the refund due a taxpayer.

(b) The issuance of such refunds or credits shall constitute complete and final settlement of the claim or claims on which the refund was based.

(c) Notwithstanding the provisions of chapter 54, the Commissioner of Revenue Services may, in any instance in which, in accordance with said chapter 54, he may or is required to adopt regulations, adopt rules and issue rulings in lieu of such regulations for the purposes of this section on a temporary basis, which shall have the force and effect of regulations, until such regulations are adopted and approved.

(P.A. 95-2, S. 15, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242ss - Extension of time to grant refunds in certain cases.

Notwithstanding the provisions of section 12-225, the Commissioner of Revenue Services may grant or deny any pending or future claim for refund of corporation business tax that is based on the assertion that interest received on stock or obligations of the United States should not be included in gross income for the purposes of corporation business tax for any income year within three hundred sixty-five days of the receipt of such claim for refund.

(P.A. 95-2, S. 16, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242tt - Refunds and exclusion of related expenses applicable to pending returns.

Sections 12-225, 12-233 and 12-242rr shall apply to all amended returns, as described in subsection (b) of said section 12-225, irrespective of when such returns were filed, in connection with which a claim for refund is granted or denied or an adjustment to net income is allowed, in whole or in part, on or after March 8, 1995.

(P.A. 95-2, S. 22, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242uu - Bond authorization.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding thirty-three million two hundred sixty thousand dollars.

(b) The proceeds of the sale of said bonds and the interest on such proceeds shall be used for the purposes of acquiring the rights with respect to affected state obligations pursuant to section 12-242gg, including, but not limited to, payment of any compensation and interest for such rights, any refund of corporation business tax and interest based on the assertion that interest received from stock or obligations of the United States should not be included in gross income, and all related administrative expenses as follows: For the Office of Policy and Management: For the Judicial Department, State Treasurer, Attorney General and the Department of Revenue Services not exceeding forty-eight million dollars and the interest on such amount.

(c) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(d) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management and stating such terms and conditions as said commission, in its discretion, may require.

(e) For the purposes of this section “state moneys” means the proceeds of the sale of bonds authorized pursuant to this section or of temporary notes issued in anticipation of the moneys to be derived from the sale of such bonds. Each request filed as provided in subsection (d) of this section for an authorization of bonds shall identify the purpose for which the proceeds of the sale of such bonds are to be used and expended.

(f) Any balance of proceeds of the sale of said bonds and the interest on such proceeds authorized for the purposes of subsection (b) of this section in excess of the aggregate costs of the purposes so authorized shall be deposited in the General Fund.

(g) Net earnings on investment of proceeds, accrued interest and premiums on the issuance of any such bonds authorized for the purposes of subsection (b) of this section, after payment of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, if any, shall be used for the purposes described in said subsection (b).

(P.A. 95-2, S. 23–29, 37; P.A. 99-241, S. 10, 66; June Sp. Sess. P.A. 05-5, S. 7.)

History: P.A. 95-2 effective March 8, 1995; P.A. 99-241 amended Subsec. (a) to decrease authorization from $48,000,000 to $35,500,000, effective July 1, 1999; June Sp. Sess. P.A. 05-5 amended Subsec. (a) to decrease the aggregate authorization from $35,500,000 to $33,260,000, effective July 1, 2005.



Section 12-242vv - Confidentiality of taxpayer information.

Notwithstanding section 1-210, the secretary, his authorized agent or any other officer or employee of the state shall not disclose any information contained in any claim for compensation form, notice of individual condemnation and assessment of special damages and special benefits, statement of acceptance or any other related documents in any manner which would disclose the owner’s identity except when distributing such information in the discharge of their duties pursuant to sections 12-242gg to 12-242nn, inclusive, provided the secretary, his authorized agent or any other officer or employee of the state may disclose such information to the Commissioner of Revenue Services or his authorized agent, upon written request by said commissioner or his authorized agent, when required by said commissioner in the course of duty or when there is reasonable cause to believe that any state law is being violated. All court records containing such information shall be sealed unless the owner files a condemnation appeal pursuant to section 12-242kk or files any other motion, application or complaint with the court concerning the taking of rights pursuant to section 12-242gg.

(P.A. 95-2, S. 30, 37; P.A. 96-139, S. 1, 13.)

History: P.A. 95-2 effective March 8, 1995; P.A. 96-139 added procedure allowing secretary to disclose information to Commissioner of Revenue Services under certain conditions, effective May 29, 1996.



Section 12-242ww - State action against third party; waiver.

Nothing in section 4-186, 10a-236, 12-39l, 12-213, 12-225, 12-233 or 12-242ee to 12-242yy, inclusive, shall be construed as a waiver or limitation of such rights as the state has or may have as against third parties.

(P.A. 95-2, S. 31, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242xx - Regulations.

(a) The Secretary of the Office of Policy and Management may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of sections 12-242ee to 12-242pp, inclusive, sections 4-186 and 12-242uu to 12-242yy, inclusive.

(b) Notwithstanding the provisions of chapter 54 or subsection (a) of this section, the secretary may, in any instance in which, in accordance with said chapter 54, he may or is required to adopt regulations, adopt rules and issue rulings in lieu of such regulations for the purposes of said sections on a temporary basis, which shall have the force and effect of regulations, until such regulations are adopted and approved.

(P.A. 95-2, S. 34, 37.)

History: P.A. 95-2 effective March 8, 1995.



Section 12-242yy - Authority for assistance through contract or agreement.

The Secretary of the Office of Policy and Management may secure the assistance, through contract or agreement, of any person or state agency, in carrying out his duties under sections 12-242gg to 12-242nn, inclusive, and section 12-242xx.

(P.A. 95-2, S. 35, 37.)

History: P.A. 95-2 effective March 8, 1995.






Chapter 209 - Air Carriers Tax

Section 12-243 - Definitions.

As used in this chapter:

(a) “Air carrier” means any person, firm, partnership, corporation, limited liability company, association, trustee, receiver or assignee which engages in the transportation by air of persons or property for hire and which makes landings or takeoffs or air pickups or deliveries in this state;

(b) “Aircraft arrivals and departures” means scheduled landings and takeoffs in this state of the aircraft of an air carrier, scheduled air pickups and deliveries in this state by the aircraft of an air carrier, and, in the case of nonscheduled operations, shall include all landings and takeoffs, pickups and deliveries;

(c) “Flight equipment” means full equipment of aircraft for flight;

(d) “Originating revenue” within this state means revenue to an air carrier from the transportation of revenue passengers and revenue cargo, exclusive of express and mail, first received by such carrier either as originating or connecting traffic at airports within this state. When it cannot otherwise be determined, the revenue of an air carrier from the transportation of revenue cargo attributable to a particular airport for any period shall be computed by multiplying the pounds of revenue cargo first received by such air carrier at such airport during such period by the average revenue per pound received by such air carrier from the transportation of revenue cargo over its entire system for the same period;

(e) “Revenue tons handled” by an air carrier at an airport means the weight in tons of revenue passengers, at two hundred pounds per passenger, and revenue cargo first received either as originating or connecting traffic or finally discharged by such carrier at such airport.

(1949 Rev., S. 1922; P.A 95-79, S. 29, 189.)

History: P.A. 95-79 redefined “air carrier” to include a limited liability company, effective May 31, 1995.



Section 12-244 - Allocation of tax.

The tax provided for in chapter 208 on the net income or minimum base, as far as air carriers incorporated or doing business in this state are concerned, shall be allocated to this state by use of the arithmetical average of the following three ratios, provided, if it should be found that such ratios should so operate as to subject a taxpayer to taxation on a greater or lesser portion of its business than is reasonably attributable to this state, the provisions of section 12-221a shall apply: (a) The ratio which the aircraft arrivals and departures within this state scheduled by such air carrier during the income year bears to the total aircraft arrivals and departures scheduled by such carrier on its entire system during the same period; provided, in the case of nonscheduled operations, all arrivals and departures shall be substituted for scheduled arrivals and departures; (b) the ratio which the revenue tons handled by such air carrier at airports within this state during the income year bears to the total revenue tons handled by such carrier at all airports on its entire system during the same period; (c) the ratio which such air carrier’s originating revenue within this state for the income year bears to the total originating revenue of such carrier from its entire system for the same period.

(1949 Rev., S. 1923; 1949, 1951, S. 1106d; P.A. 73-350, S. 15, 27.)

History: P.A. 73-350 substituted reference to Sec. 12-221a for reference to repealed Sec. 12-221.

See Chapter 138c re tax credits for donations to Rental Housing Assistance Trust Fund.



Section 12-245 - Local taxation of real and personal property.

Real property and personal property, except flight equipment owned or being operated by a public air carrier which air carrier is engaged principally in scheduled or nonscheduled interstate or foreign air transportation for hire under a certificate of public convenience and necessity or other economic authority issued by the civil aeronautics board or its successor, shall be taxed locally in accordance with the applicable laws of this state.

(1949 Rev., S. 1924; 1969, P.A. 521.)

History: 1969 act replaced exception for flight equipment of “all carriers” with exception for flight equipment owned or operated by specific types of public air carriers.



Section 12-246 - Filing of returns.

Air carriers subject to the provisions of this chapter shall file returns on a calendar year basis unless a fiscal year other than the calendar year has been established for federal income tax purposes, in which event such fiscal year shall be used.

(1949 Rev., S. 1925; 1951, S. 1107d; P.A. 99-121, S. 8, 28.)

History: P.A. 99-121 deleted provision re closing of books by authorization or order of civil aeronautics board and added provision re establishment of fiscal year for federal income tax purposes, effective June 3, 1999, and applicable to income years commencing on or after January 1, 2000.



Section 12-247 - Minimum tax.

The tax imposed shall in no case be less than two hundred fifty dollars for each income year.

(1951, 1953, June, 1955, S. 1108d; 1957, P.A. 80, S. 1; 1959, P.A. 175, S. 1; 564, S. 1; 1961, P.A. 604, S. 4; February, 1965, P.A. 461, S. 9; June, 1969, P.A. 1, S. 16; June, 1971, P.A. 5, S. 113; 1972, P.A. 285, S. 8; P.A. 73-350, S. 16, 27; P.A. 81-66, S. 4, 5; 81-255, S. 24, 37; P.A. 85-159, S. 4, 19; 85-469, S. 4, 6; P.A. 99-121, S. 9, 28.)

History: 1959 acts included contingent reserves and open book accounts in computation of tax basis, and added exclusion for trade accounts payable; 1961 act increased alternate tax rate from 1.9 mills per dollar to 2.5 mills per dollar, and increased the minimum tax from $20 to $25; 1965 act specified that 2.5 mill rate applies through income years beginning before January 1, 1966, and increased rate to two and five-eighths mills thereafter and specified that $25 minimum tax applies through same years and is increased to $30 thereafter; 1969 act set temporary mill rate increase at four mills and temporary increase in minimum tax to $45 for income years beginning on and after January 1, 1969, and before January 1, 1971; 1971 act substituted 1973 for 1971 as closing date of temporary increase; 1972 act made four mill rate and $45 minimum tax permanent; P.A. 73-350 deleted provisions specifically applicable to unincorporated air carriers, leaving provision re reduction of taxes when incorporated air carrier has operated 11 months or less, changed reference to taxes under “this section” to taxes imposed under “this chapter and chapter 208” and raised minimum tax to $50, effective May 9, 1973, and applicable to income years beginning on or after January 1, 1973; P.A. 81-66 increased minimum tax from $50 to $100, effective May 4, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 81-255 increased minimum tax to $250, effective July 1, 1981, and applicable to income years commencing on or after January 1, 1981; P.A. 85-159 reduced minimum tax to $100 for income years of corporations commencing on or after January 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 99-121 deleted provisions re reduction of tax in proportion to fractional part of year during which air carrier operated and increased the amount of the minimum tax from $100 to $250, effective June 3, 1999, and applicable to income years commencing on or after January 1, 2000.



Section 12-247a and 12-247b - Credit against tax for expenditures for air pollution abatement. Tax credit for expenditures for industrial waste treatment facilities.

Sections 12-247a and 12-247b are repealed.

(1967, P.A. 754, S. 21; 1969, P.A. 291, S. 1; 758, S. 16; 1971, P.A. 872, S. 33; P.A. 73-350, S. 17, 27.)



Section 12-248 - Application of corporation business tax.

So far as the same are consistent with this chapter, the provisions of chapter 208 shall apply to incorporated air carriers.

(1949 Rev., S. 1926; 1951, June, 1955, S. 1110d.)






Chapter 210 - Railroad Companies Tax

Section 12-249 - Tax on gross earnings.

Each corporation operating a railroad, and carrying on business for profit in this state, shall, on or before July first, annually, pay a tax computed upon its gross earnings from all sources from operations in this state; gross earnings being all receipts classified as railway operating revenues by the Interstate Commerce Commission or its successor agency in the classification of accounts prescribed by said commission. No deduction shall be made from such gross earnings for any commission, rebate or other payment, except a refund resulting from an error or overcharge.

(1949 Rev., S. 1927; P.A. 87-124, S. 1, 18; P.A. 96-222, S. 6, 41.)

History: P.A. 87-124 specified that payments be made on or before July first, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996.

See Chapter 138c re tax credits for donations to Rental Housing Assistance Trust Fund.



Section 12-250 - Definitions. Returns.

“Authorized agent or officer”, as used in this chapter, includes any trustee, mortgagee or receiver in possession of or operating any such railroad in the state, and “net railway operating income” means railway operating revenues less railway operating expenses, railway tax accruals and uncollectible railway revenue, including in the computation thereof debits and credits arising from equipment rents and joint facility rents. Each such corporation, on or before the first day of July in each year, shall make a return to the Commissioner of Revenue Services, in such form as the commissioner may prescribe and signed by its treasurer or an authorized agent or officer, specifying: (1) The name of each railroad operated by such corporation during the year ended the thirty-first day of December next preceding; (2) the number of miles of all railroad tracks, including yard tracks, sidings, branches and spurs, which were operated by such corporation at any time during the year ended said thirty-first day of December, and the number of miles within this state of all such railroad tracks, including yard tracks, sidings, branches and spurs so operated; (3) the amount of gross earnings of such corporation from all sources from its operation, and the amount of net railway operating income of such railroad during the year ended said thirty-first day of December, or the portion of such year that such corporation has carried on business in this state; and (4) the assessed value of all real estate in this state assessed in the name of such corporation, or of a corporation all of whose property is operated by it, with a specific list of the same and the amount of taxes paid upon any such real estate in any town, in the year ended said thirty-first day of December.

(1949 Rev., S. 1928; P.A. 75-486, S. 27, 69; P.A. 77-614, S. 139, 162, 610; P.A. 80-482, S. 19, 348; P.A. 87-124, S. 2, 18; P.A. 90-28, S. 2; P.A. 98-244, S. 11, 35.)

History: P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 substituted commissioner of revenue services for tax commissioner and division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 made division of public utility control a separate department and deleted reference to abolished department of business regulation; P.A. 87-124 changed return date from March thirty-first to July first, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 90-28 made a technical change in Subdiv. (3); P.A. 98-244 eliminated notarization requirement, effective June 8, 1998, and applicable to calendar years commencing on or after January 1, 1998.

See Sec. 12-30 re returns required from transportation and utility companies and re examination of books and personnel of such companies.

See Sec. 16-27 re time for filing returns and penalty for failure to meet deadline.



Section 12-251 - Basis. Rate. Deductions.

(a)(1) Such tax shall be based on the amount of gross earnings from all sources from operations in this state as determined by one-half of a railroad’s revenues generated by its shipments from all origins in this state and to all destinations in this state or as follows: (A) In case of a corporation operating a railroad which is entirely within the limits of this state, the amount of gross earnings from all sources from operations; (B) in case of a corporation operating a railroad when only part of such railroad lies in this state, such portion of the amount of gross earnings from all sources from operations as is represented by the ratio of the number of miles of tracks, including yard tracks, sidings, branches and spurs, operated in this state during the year ended said thirty-first day of December, to the number of miles of such tracks, including yard tracks, sidings, branches and spurs, operated by it during such year. (2) The net railway operating income for the purpose of computing the rate of tax shall constitute: (A) In the case of a corporation operating a railroad which is entirely within the limits of this state, the entire net railway operating income; (B) in the case of a corporation operating a railroad, only a part of which railroad is in this state, such portion of the net railway operating income as is represented by the ratio of the number of miles of tracks, including yard tracks, sidings, branches and spurs, operated in this state during the year ended said December thirty-first, to the number of miles of such tracks, including yard tracks, sidings, branches and spurs, operated by it during such year.

(b) The rate of tax on gross earnings of railroads shall be fixed as follows: (1) When there is no net railway operating income, or the net railway operating income does not exceed eight per cent of the gross earnings, two per cent of the gross earnings; (2) when the net railway operating income exceeds eight per cent of the gross earnings, but does not exceed ten per cent, two and one quarter per cent; (3) when the net railway operating income exceeds ten per cent of the gross earnings, but does not exceed twelve per cent, two and one-half per cent; (4) when the net railway operating income exceeds twelve per cent of the gross earnings, but does not exceed fourteen per cent, two and three-quarters per cent; (5) when the net railway operating income exceeds fourteen per cent of the gross earnings, but does not exceed sixteen per cent, three per cent; (6) when the net railway operating income exceeds sixteen per cent of the gross earnings, but does not exceed eighteen per cent, three and one-quarter per cent; (7) when the net railway operating income exceeds eighteen per cent of the gross earnings, three and one-half per cent, provided with respect to the tax under subdivisions (1) to (7), inclusive, when there has been filed with the Governor by the Commissioner of Transportation the annual certificate of eligibility for exemption required by section 13b-232 with respect to the year ended said thirty-first day of December, there shall be no tax on gross earnings but a fee of twenty dollars shall be paid to the Commissioner of Revenue Services with the statement required by section 12-250. The amount of taxes paid during the year ended said thirty-first day of December, in any town in this state, on the real estate not used exclusively in the business of such corporation, or of any corporation all of whose property is operated by such corporation, shall be deducted from the amount of the tax upon such gross earnings.

(1949 Rev., S. 1929; 1961, P.A. 11, S. 2; P.A. 75-486, S. 28, 69; P.A. 77-614, S. 139, 162, 610; P.A. 78-291, S. 1, 2, 16; 78-303, S. 85, 136; P.A. 85-518, S. 1; P.A. 94-175, S. 2, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69.)

History: 1961 act added provision for exemption, by public utilities commission, from taxation under Subdiv. (a); P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner and division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 78-291 replaced proviso re $20 fee in lieu of tax on gross earnings with similar provision wherein required certificate of eligibility is filed by commissioner of transportation rather than by division of public utility control as was the case previously, effective January 1, 1979, and applicable with respect to tax imposed by this chapter on gross earnings in the calendar year ending December 31, 1978, and in each calendar year thereafter; P.A. 85-518 specified that gross earnings may be determined by one-half of revenues generated by shipments “from all origins in this state and to all destinations in this state” and applied proviso re payment of $20 fee in lieu of gross earnings tax to all cases where previously it applied only to Subparas. (a) to (c), inclusive; P.A. 94-175 divided section into Subsecs. and Subdivs., effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section.

See Secs. 13b-226 to 13b-233, inclusive, re standards of service required to maintain exemption.



Section 12-252 - Commissioner to determine gross earnings. Assessment of tax.

Section 12-252 is repealed, effective January 1, 1988, and applicable with respect to the tax imposed under this chapter on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter.

(1949 Rev., S. 1930; P.A. 77-614, S. 139, 610; P.A. 82-62, S. 1; P.A. 85-562, S. 1; P.A. 87-124, S. 17, 18.)



Section 12-252a and 12-252b - Credit against tax for expenditures for air pollution abatement facilities. Tax credit for expenditures for industrial waste treatment facilities.

Sections 12-252a and 12-252b are repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(1967, P.A. 754, S. 21; 1969, P.A. 291, S. 1; 758, S. 17; 1971, P.A. 872, S. 34, 146; P.A. 97-295, S. 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-253 and 12-254 - Tax, when payable; warrant for collection; state tax lien against real estate and foreclosure procedure. Interest on unpaid installments.

Sections 12-253 and 12-254 are repealed, effective January 1, 1988, and applicable with respect to the tax imposed under this chapter on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter.

(1949 Rev., S. 1932; 1969, P.A. 388, S. 6; P.A. 76-322, S. 6, 27; P.A. 80-307, S. 10, 31; P.A. 81-411, S. 18, 42; 81-472, S. 16, 159; Nov. Sp. Sess. P.A. 81-4, S. 24, 32; P.A. 82-172, S. 4, 14; P.A. 82-325, S. 3, 7; P.A. 87-124, S. 17, 18.)



Section 12-255 - Tax to be in lieu of certain other taxes.

The tax provided for in this chapter upon the gross earnings of each corporation included in section 12-249 shall be in lieu of all other taxes in this state for the year ended the thirty-first day of December of the year for which such statement is required to be made on its rights, franchises, funded and floating debt and property in this state, and on the property of each corporation, which property is operated in this state by any such corporation so liable to such tax upon gross earnings, but the real estate in this state owned by such corporation, or by a corporation whose property is operated by it, when not used exclusively for railroad purposes, shall be assessed and taxed where it is located.

(1949 Rev., S. 1933; 1961, P.A. 517, S. 118; P.A. 85-562, S. 2; P.A. 87-124, S. 3, 18.)

History: 1961 act deleted exemption of stockholders and bondholders from taxation; P.A. 85-562 added Subsecs. (b), (c) and (d) concerning administration and enforcement of the tax, which administrative and enforcement provisions are similar in most aspects to those applicable with respect to other state taxes; P.A. 87-124 deleted Subsecs. (b) to (d), inclusive, concerning determination of the amount of tax by the commissioner, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter.






Chapter 210a - Telecommunications Service Company Tax (Repealed)

Section 12-255a to 12-255t - Telecommunications service company tax.

Sections 12-255a to 12-255t, inclusive, are repealed effective May 9, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.

(P.A. 86-410, S. 1–19, 28; P.A. 88-11; 88-230, S. 1, 12; 88-337, S. 2, 5; P.A. 89-251, S. 10, 203; 89-343, S. 7, 17; P.A. 90-98, S. 1, 2; P.A. 91-82, S. 4, 5.)






Chapter 211 - Community Antenna Television Systems and One-Way Satellite Transmission Businesses Tax

Section 12-256 - Tax on gross earnings of community antenna television systems, one-way satellite transmission businesses and certified competitive video service providers.

(a) For purposes of this section, “quarterly period” means a period of three calendar months commencing on the first day of January, April, July or October and ending on the last day of March, June, September or December, respectively.

(b) Each person operating a community antenna television system under chapter 289 or a certified competitive video service pursuant to sections 16-331e to 16-331o, inclusive, and each person operating a business that provides one-way transmission to subscribers of video programming by satellite, shall pay a quarterly tax upon the gross earnings from (1) the lines, facilities, apparatus and auxiliary equipment in this state used for operating a community antenna television system, or (2) the transmission to subscribers in this state of video programming by satellite or by a certified competitive video service provider, as the case may be. No deduction shall be allowed from such gross earnings for operations related to commissions, rebates or other payments, except such refunds as arise from errors or overcharges. On or before the last day of the month next succeeding each quarterly period, each such person shall render to the commissioner a return on forms prescribed or furnished by the commissioner, signed by the person performing the duties of treasurer or an authorized agent or officer of the system or service operated by such person, which return shall include information regarding the name and location within this state of such system or service and the total amount of gross earnings derived from such operations and such other facts as the commissioner may require for the purpose of making any computation required by this chapter.

(c) For purposes of this chapter, a holder of a certificate of cable franchise authority under section 16-331p, and a community antenna television company issued a certificate of video franchise authority under section 16-331e for any service area in which it was not certified to provide community antenna television service pursuant to section 16-331 on or before October 1, 2007, shall be treated as a person operating a community antenna television system under chapter 289.

(1949 Rev., S. 1942; 1961, P.A. 604, S. 10; 1963, P.A. 512; February, 1965, P.A. 169, S. 1; P.A. 77-614, S. 139, 610; P.A. 85-304, S. 1, 4; P.A. 86-410, S. 20, 28; P.A. 89-251, S. 4, 203; P.A. 91-82, S. 1, 5; P.A. 03-2, S. 54; June 30 Sp. Sess. P.A. 03-1, S. 92; P.A. 06-159, S. 12; P.A. 07-253, S. 26; June Sp. Sess. P.A. 07-5, S. 7.)

History: 1961 act clarified statutory language and provided for return to be on form prescribed or furnished by the commissioner; 1963 act added deduction for reimbursements made to car companies for losses sustained; 1965 act included community antenna television systems under provisions; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 85-304 deleted all references to car companies leasing or operating railroad cars upon railroads in the state, repealing the application of tax under chapter 211 to such companies, effective June 5, 1985, and applicable to tax years of car companies commencing on or after January 1, 1985; P.A. 86-410 added the definition of “regulated telecommunications service” and provided that each company rendering regulated telecommunications service for consideration shall pay an annual tax on gross earnings from such service rendered in this state, subscriber line charges as required by the Federal Communications Commission and access charges collected, effective June 4, 1986, and applicable to tax years commencing on or after January 1, 1986; P.A. 89-251 added Subsec. (b) providing that tax under this section shall not apply to telecommunications service rendered on or after January 1, 1990, and Subsec. (c) providing that tax under this section for the tax year ending December 31, 1989, shall be due and payable after July 1, 1989, and on or before April 1, 1990; P.A. 91-82 made certain changes required by the repeal of the telecommunications service company tax and made other minor changes to clarify definitions, effective May 9, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 03-2 designated existing provisions as Subsec. (a), making technical changes therein, and added Subsec. (b) re quarterly payment of tax by community television antenna systems, effective February 28, 2003, and applicable to calendar quarters commencing on or after January 1, 2003; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (b) to provide for tax on the gross earnings of satellite television businesses, effective September 1, 2003, and applicable to quarterly periods commencing on and after that date; P.A. 06-159 deleted former Subsec. (a) re tax on express business on railroads and telegraph or cable businesses, redesignated existing Subsec. (b) as Subsecs. (a) and (b), and amended same by making a conforming change and deleting provisions re returns and taxes due on April 1, 2003, and for the period September 1, 2003, to January 1, 2004, effective October 1, 2006, and applicable to quarterly periods commencing on and after that date; P.A. 07-253 amended Subsec. (b) to add certified competitive video service providers and added Subsec. (c) re holder of certificate under Sec. 16-331p, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (c) to add provision re community antenna television company issued a certificate of video franchise authority for any service area in which it was not certified to provide service on or before October 1, 2007, effective October 6, 2007.

See Secs. 12-30, 12-268d, 12-268e re returns of transportation and utility companies.



Section 12-256a and 12-256b - Definitions. Company rendering telecommunications service subject to taxes under sections 12-255b and 12-256; liable for personal property tax related to service under section 12-255b; property tax collected by state and distributed to towns as payment in lieu of taxes.

Sections 12-256a and 12-256b are repealed effective May 9, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.

(P.A. 86-410, S. 22, 23, 28; P.A. 91-82, S. 4, 5.)



Section 12-256c - A portion of total tax payable with respect to telecommunications service rendered to be paid to the state and a portion thereof to be paid to municipalities in which the taxpayer operates.

Section 12-256c is repealed, effective June 26, 1987, and applicable to taxes due April 1, 1988, from companies subject to tax under section 12-256.

(P.A. 86-410, S. 27, 28; P.A. 87-415, S. 12, 13.)



Section 12-256d and 12-256e - Company subject to tax under sections 12-256 and 12-255b for same tax year may pay both taxes annually. One-third of total tax on telecommunications service under sections 12-256 and 12-258 to be distributed to municipalities as property tax relief.

Sections 12-256d and 12-256e are repealed effective May 9, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.

(P.A. 87-415, S. 10, 11, 13; P.A. 88-337, S. 1, 5; P.A. 91-82, S. 4, 5.)



Section 12-256f - Amortization of portion of tax on gross earnings from telecommunications service for 1989 tax year plus entire tax under section 12-256g authorized for rate-making purposes.

Section 12-256f is repealed, effective October 1, 2002.

(P.A. 89-251, S. 8, 203; P.A. 91-82, S. 3, 5; S.A. 02-12, S. 1.)



Section 12-256g - Additional tax for 1989 tax year applicable to companies subject to tax under this chapter for telecommunications service rendered.

Section 12-256g is repealed effective May 9, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.

(P.A. 89-251, S. 195, 203; P.A. 90-230, S. 68, 101; P.A. 91-82, S. 4, 5.)



Section 12-257 - Companies furnishing, leasing or operating railroad cars.

Section 12-257 is repealed.

(1949 Rev., S. 1944; 1961, P.A. 604, S. 11.)



Section 12-258 - Apportionment of gross earnings. Rates of tax.

(a) Each person included in section 12-256 shall be taxed upon the amount of the gross earnings in each quarterly period from the lines, facilities, apparatus and auxiliary equipment operated by it in this state, or from the transmission of video programming by satellite or by a certified competitive video service provider to subscribers in this state, as the case may be, at the rates provided in this section.

(b) Gross earnings for any quarterly period, for the purposes of assessment and taxation, shall be as follows: In the case of a person carrying on the business wholly within the limits of this state, the entire amount of the gross earnings subject to the tax imposed under section 12-256; in the case of a person also carrying on the business outside of this state, a portion of the entire amount of the gross earnings subject to the tax imposed under section 12-256 apportioned to this state as follows: (1) In the case of a person operating a community antenna television system, such portion of the total gross earnings from the lines, facilities, apparatus and auxiliary equipment operated by it as is represented by the total number of miles of lines operated by such person within this state on the first day and on the last day of such quarterly period to the total number of miles of lines operated by such person both within and without the state on said dates; (2) in the case of a person operating a business that provides one-way transmission to subscribers of video programming by satellite, such portion of the total gross earnings from the transmission to subscribers in this state as is represented by the total number of subscribers served by such person within this state on the first day and on the last day of such quarterly period to the total number of subscribers served by such person both within and without the state on said dates; and (3) in the case of a person providing certified competitive video service, such portion of the total gross earnings from the transmission to subscribers in this state as is represented by the total number of subscribers served by such person within this state on the first and the last days of such quarterly period to the average of the total number of subscribers served by such person both within and without the state on said dates.

(c) The rates of tax on the gross earnings as determined in this section shall be as follows: (1) Persons operating a community antenna television system or a certified competitive video service, five per cent of such gross earnings, reduced by any assessments made pursuant to section 16-49 which are attributable to the year in which such tax is assessed; and (2) persons operating a business that provides one-way transmission to subscribers of video programming by satellite, five per cent of such gross earnings.

(1949 Rev., S. 1943; 1961, P.A. 604, S. 12; February, 1965, P.A. 169, S. 2; June, 1971, P.A. 8, S. 22; P.A. 81-255, S. 1, 37; P.A. 85-304, S. 2, 4; P.A. 86-410, S. 21, 28; P.A. 89-251, S. 5, 203; P.A. 91-82, S. 2, 5; June 30 Sp. Sess. P.A. 03-1, S. 93; P.A. 06-159, S. 13; P.A. 07-253, S. 27.)

History: 1961 act added reference to “tax year,” conformed section to new chapter 212a, increased tax rate for telegraph, cable and telephone companies from 3% to 4.5% and for telephone companies from 4% to 6%, and deleted provision for deduction of real estate taxes; 1965 act included references to lines and auxiliary equipment, added provisions concerning community antenna television systems and included such systems in 6% tax rate; 1971 act changed tax rate for telephone companies and community antenna television systems to 8%; P.A. 81-255 increased rate of tax to 9% for telephone companies and community antenna television systems, effective July 1, 1981, and applicable to tax years commencing on or after January 1, 1981; P.A. 85-304 deleted all references to railroad car companies as part of the repeal of the tax imposed under chapter 211 with respect to such companies, effective June 5, 1985, and applicable to tax years of car companies commencing on or after January 1, 1985; P.A. 86-410 substituted “regulated telecommunications service rendered in this state for consideration and any access charges collected by such company” for “telephone exchanges” as the source of gross earnings subject to tax, and eliminated apportionment of gross earnings of telephone companies based on the number of telephonic instruments within and without the state, effective June 4, 1986, and applicable to tax years commencing on or after January 1, 1986; P.A. 89-251 added the provisions that tax shall not be applicable to telecommunications companies on or after January 1, 1990, and that the rate of tax applicable to community antenna television systems shall be reduced from 9% to 5% of gross earnings on or after January 1, 1990; P.A. 91-82 made certain changes required by the repeal of the telecommunications service company tax and made other minor changes to clarify definitions, effective May 9, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; June 30 Sp. Sess. P.A. 03-1 provided for taxation of earnings of satellite television businesses and added references to “quarterly period”, effective September 1, 2003, and applicable to quarterly periods commencing on and after that date; P.A. 06-159 divided section into Subsecs. (a), (b) and (c), eliminated tax year as basis for gross earnings, deleted provisions re express business on railroads or telegraph or cable business and made conforming changes, effective October 1, 2006, and applicable to quarterly periods commencing on and after that date; P.A. 07-253 amended Subsecs. (a) and (c)(1) to add certified competitive video service and added Subsec. (b)(3) re certified competitive video service, effective July 1, 2007.

See Sec. 12-268a re decrease or increase in apportionments.



Section 12-258a - Tax credit for expenditures for water pollution abatement facilities.

Section 12-258a is repealed.

(1967, P.A. 57, S. 31; 1969, P.A. 291, S. 2.)



Section 12-258b and 12-258c - Tax credit for expenditures for: Air pollution abatement facilities; industrial waste treatment facilities.

Sections 12-258b and 12-258c are repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(1967, P.A. 754, S. 21; 1969, P.A. 291, S. 1; 758, S. 18; 1971, P.A. 872, S. 35, 147; P.A. 97-295, S. 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-258d - Tax credit for expenditures to establish day care facilities for children of employees.

Section 12-258d is repealed effective January 1, 1990, and applicable to income years of corporations commencing on or after that date.

(P.A. 81-100, S. 1, 2; P.A. 82-469, S. 9, 11; P.A. 83-453, S. 2, 4; P.A. 88-289, S. 2, 4; P.A. 89-364, S. 6, 7.)



Section 12-259 to 12-263 - Tax computed on gross earnings. Commissioner to determine gross earnings and deductions. Assessment and due date of tax. Tax to be in lieu of all other taxation; exemption of stocks and bonds.

Sections 12-259 to 12-263, inclusive, are repealed.

(1949 Rev., S. 1945–1949; 1961, P.A. 604, S. 13.)






Chapter 211a - Hospitals Tax

Section 12-263a - Definitions.

As used in sections 12-263a to 12-263e, inclusive:

(1) “Hospital” means any health care facility or institution, as defined in section 19a-630, which is licensed as a short-term general hospital by the Department of Public Health but does not include (A) any hospital which, on October 1, 1997, is within the class of hospitals licensed by the department as children’s general hospitals, or (B) a short-term acute hospital operated exclusively by the state other than a short-term acute hospital operated by the state as a receiver pursuant to chapter 920;

(2) “Net patient revenue” means the amount of accrued payments earned by a hospital for the provision of inpatient and outpatient services;

(3) “Commissioner” means the Commissioner of Revenue Services;

(4) “Department” means the Department of Revenue Services.

(P.A. 94-9, S. 21, 41; P.A. 95-257, S. 12, 21, 39, 58; P.A. 97-2, S. 2, 8; P.A. 99-173, S. 31, 65; P.A. 00-174, S. 68, 83; P.A. 10-179, S. 95; P.A. 11-6, S. 145; 11-44, S. 102.)

History: P.A. 94-9 effective April 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 97-2 amended definition of hospital in Subdiv. (1) to exclude children’s general hospitals, effective the later of October 1, 1997, or upon the date of federal approval or federal determination that no approval is required pursuant to Sec. 19a-670a (actual effective date was October 1, 1997); P.A. 99-173 amended Subdiv. (1) to exclude short-term acute care hospitals run by the state, effective June 23, 1999, and applicable to calendar quarters commencing on or after July 1, 1999; P.A. 00-174 added Subdiv. (8) defining “patient care services”, effective May 26, 2000, and applicable to all tax periods open on said date; P.A. 10-179 amended Subdivs. (4) and (5) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”; P.A. 11-6 deleted former Subdivs. (2) to (8) and added definitions of “net patient revenue”, “commissioner” and “department” in new Subdivs. (2) to (4), respectively, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date; P.A. 11-44 amended Subdiv. (2) by redefining “net patient revenue”, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date.

P.A. 00-174, enacted after plaintiff’s appeal was filed, clarified Subdiv. to provide that term “patient care services” included tangible personal property transferred in connection with rendering of such services; legislative history indicated that relevant provisions of act were intended to be clarifying and nonsubstantive, therefore court affirmed applicability of such clarification to pending case determining that tax on hospital’s gross earnings applied to charges for tangible personal property used in the course of providing patient care services. 265 C. 511.



Section 12-263b - Tax on net patient revenue. Rate. Exemption. Return.

(a) For each calendar quarter commencing on or after July 1, 2011, there is hereby imposed a tax on the net patient revenue of each hospital in this state to be paid each calendar quarter. The rate of such tax shall be up to the maximum rate allowed under federal law. The Commissioner of Social Services shall determine the base year on which such tax shall be assessed. The Commissioner of Social Services may, in consultation with the Secretary of the Office of Policy and Management and in accordance with federal law, exempt a hospital from the tax on payment earned for the provision of outpatient services based on financial hardship. Effective July 1, 2012, and for the succeeding fifteen months, the rates of such tax, the base year on which such tax shall be assessed, and the hospitals exempt from the outpatient portion of the tax based on financial hardship shall be the same tax rates, base year and outpatient exemption for hardship in effect on January 1, 2012.

(b) Each hospital shall, on or before the last day of January, April, July and October of each year, render to the Commissioner of Revenue Services a return, on forms prescribed or furnished by the Commissioner of Revenue Services and signed by one of its principal officers, stating specifically the name and location of such hospital, and the amount of its net patient revenue as determined by the Commissioner of Social Services. Payment shall be made with such return. Each hospital shall file such return electronically with the department and make such payment by electronic funds transfer in the manner provided by chapter 228g, irrespective of whether the hospital would otherwise have been required to file such return electronically or to make such payment by electronic funds transfer under the provisions of chapter 228g.

(P.A. 94-9, S. 22, 41; P.A. 96-144, S. 2, 5; P.A. 98-244, S. 12, 35; P.A. 99-173, S. 32, 65; P.A. 00-170, S. 9, 42; P.A. 11-6, S. 146; 11-44, S. 103; 11-61, S. 79; June 12 Sp. Sess. P.A. 12-1, S. 4.)

History: P.A. 94-9 effective April 1, 1994; P.A. 96-144 reduced tax from 11% to 9.25% on October 1, 1996, to 8.25% on October 1, 1997, to 7.25% on October 1, 1998, and to 6.25% on and after October 1, 1999, effective May 29, 1996; P.A. 98-244 eliminated notarization requirement, effective June 8, 1998, and applicable to calendar quarters commencing on or after October 1, 1998; P.A. 99-173 reduced rate from 6.25% to 4.5% in Subdiv. (5), effective June 23, 1999, and applicable to calendar quarters commencing on or after October 1, 1999; P.A. 00-170 discontinued to the tax for calendar quarters commencing on or after April 1, 2000, effective May 26, 2000; P.A. 11-6 deleted provisions imposing tax on gross earnings and suspending said tax after April 1, 2000, added Subsec. (a) re tax on net patient revenue, designated existing provisions re timing and form of return as Subsec. (b), changed language therein re gross earnings to language re net patient revenue and added requirement re electronic filing and payment, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date; P.A. 11-44 amended Subsec. (a) by replacing tax rate of 4.06% with provision requiring rate to be up to maximum allowed under federal law and adding provisions re base year and exemption from tax, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date; P.A. 11-61 amended Subsec. (b) by changing “for the calendar quarter ending the last day of the preceding month” to “as determined by the Commissioner of Social Services” re statement of amount of net patient revenue on return, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding provision re tax rates, base year and outpatient exemption effective July 1, 2012, and for succeeding 15 months, effective June 15, 2012.



Section 12-263c - Failure to pay tax when due. Penalty. Waiver. Withholding of amounts payable by Department of Social Services.

(a) If any hospital fails to pay the amount of tax reported to be due on its return within the time specified under the provisions of section 12-263b, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any hospital has not made its return within one month after the time specified in section 12-263b, the Commissioner of Revenue Services may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this section when it is proven to his satisfaction that the failure to pay any tax on time was due to reasonable cause and was not intentional or due to neglect.

(d) The commissioner shall notify the Commissioner of Social Services of any amount delinquent under sections 12-263a to 12-263e, inclusive, and, upon receipt of such notice, the Commissioner of Social Services shall deduct and withhold such amount from amounts otherwise payable by the Department of Social Services to the delinquent hospital.

(P.A. 94-9, S. 23, 41; P.A. 95-359, S. 11, 19; P.A. 11-6, S. 147.)

History: P.A. 94-9 effective April 1, 1994; P.A. 95-359 amended Subsecs. (a) and (b) to change interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after that date; P.A. 11-6 added Subsec. (d) re notice to Commissioner of Social Services of delinquent amounts, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date.



Section 12-263d - Examination of records. Penalties related to deficiency assessments. Delegation of authority to Commissioner of Social Services.

(a) The Commissioner of Revenue Services may examine the records of any hospital subject to a tax imposed under the provisions of sections 12-263a to 12-263e, inclusive, as he may deem necessary. If he shall determine therefrom that there is a deficiency with respect to the payment of any such tax due under the provisions of said sections 12-263a to 12-263e, inclusive, he shall assess the deficiency in tax, give notice of such deficiency assessment to the hospital and make demand thereupon for payment. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of said sections 12-263a to 12-263e, inclusive, or regulations adopted thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of sections 12-263a to 12-263e, inclusive, or regulations adopted thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No hospital shall be subject to more than one penalty under this subsection in relation to the same tax period. Within thirty days of the mailing of such notice, the hospital shall pay to the commissioner, in cash, or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax, penalty and interest shown to be due.

(b) Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax shall be made after the expiration of more than three years from the date of the filing of a return or from the original due date of a return, whichever is later. If no return has been filed as provided under the provisions of section 12-263b, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. Where, before the expiration of the period prescribed herein for the assessment of an additional tax, a hospital has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. The period so extended may be further extended by subsequent consents in writing before the expiration of the extended period.

(c) The commissioner may enter into an agreement with the Commissioner of Social Services delegating to the Commissioner of Social Services the authority to examine the records and returns of any hospital subject to the tax imposed under section 12-263b and to determine whether such tax has been underpaid or overpaid. If such authority is so delegated, examinations of such records and returns by the Commissioner of Social Services and determinations by the Commissioner of Social Services that such tax has been underpaid or overpaid shall have the same effect as similar examinations or determinations made by the Commissioner of Revenue Services.

(P.A. 94-9, S. 24, 41; P.A. 95-359, S. 12, 19; P.A. 11-6, S. 148.)

History: P.A. 94-9 effective April 1, 1994; P.A. 95-359 amended Subsec. (a) to reduce interest rate from 1.66 to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after that date; P.A. 11-6 added Subsec. (c) re delegation of authority to Commissioner of Social Services, effective July 1, 2011, and applicable to calendar quarters commencing on or after that date.



Section 12-263e - Claims for refunds. Hearings and appeals. State lien against real estate as security for tax.

The provisions of sections 12-550 to 12-554, inclusive, and section 12-555a shall apply to the provisions of sections 12-263a to 12-263e, inclusive, in the same manner and with the same force and effect as if the language of said sections 12-550 to 12-554, inclusive, and said section 12-555a had been incorporated in full into sections 12-263a to 12-263e, inclusive, and had expressly referred to the tax under said sections, except to the extent that any provision is inconsistent with a provision in said sections 12-263a to 12-263e, inclusive.

(P.A. 94-9, S. 25, 41.)

History: P.A. 94-9 effective April 1, 1994.






Chapter 211b - Dry Cleaning Tax

Section 12-263m - Dry cleaning gross receipts tax. Remediation account. Grants. Procedures. Annual report.

(a) As used in this section: (1) “Eligible dry cleaning establishment” means any place of business engaged in the cleaning of clothing or other fabrics using tetrachlorethylene, Stoddard solvent or other chemicals or any place of business that accepts clothing or other fabrics to be cleaned by another establishment using such chemicals, (2) “gross receipts at retail” means the total amount accruing from dry cleaning services at retail, valued in money, without any deduction for the cost of the materials used, labor or service cost or any other expense, and (3) “eligible applicant” means (A) a business owner or operator of an eligible dry cleaning establishment, or (B) an owner of property that is or that was occupied by an eligible dry cleaning establishment.

(b) There shall be paid to the Commissioner of Revenue Services by each dry cleaning establishment a surcharge of one per cent of its gross receipts at retail for any dry cleaning service performed on or after January 1, 1995. Each such establishment shall register with the Commissioner of Revenue Services on forms prescribed by him. Each such establishment shall submit a return quarterly to the Commissioner of Revenue Services, applicable with respect to the calendar quarter beginning January 1, 1995, and each calendar quarter thereafter, on or before the last day of the month immediately following the end of each such calendar quarter, on a form prescribed by the commissioner, together with payment of the quarterly surcharge determined and payable in accordance with the provisions of this section. Whenever such surcharge is not paid when due, a penalty of ten per cent of the amount due or fifty dollars, whichever is greater, shall be imposed, and such surcharge shall bear interest at the rate of one per cent per month or fraction thereof until the same is paid. The Commissioner of Revenue Services shall cause copies of a form prescribed for submitting returns as required under this section to be distributed to persons subject to the surcharge. Failure to receive such form shall not be construed to relieve anyone subject to the surcharge under this section from the obligations of submitting a return, together with payment of such surcharge within the time required. The provisions of sections 12-548 to 12-554, inclusive, and sections 12-555a and 12-555b shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and sections 12-555a and 12-555b had been incorporated in full into this section and had expressly referred to the surcharge imposed under this section, except to the extent that any such provision is inconsistent with a provision of this section and except that the term “tax” shall be read as “dry cleaning establishment surcharge”. Any moneys received by the state pursuant to this section shall be deposited into the account established pursuant to subsection (c) of this section.

(c) There is established an account within the General Fund to be known as the “dry cleaning establishment remediation account”. Said account shall contain any moneys required by law to be deposited in the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. The account shall be used by the Department of Economic and Community Development for grants made to owners or operators of eligible dry cleaning establishments or owners of property on which an eligible dry cleaning establishment has been in operation for at least a year prior to the approval of the application or was previously operated for at least a year prior to such approval.

(d) The state, acting through the Commissioner of Economic and Community Development, shall use the dry cleaning establishment remediation account to provide grants to applicants for the purposes of the containment and removal or mitigation of environmental pollution resulting from the discharge, spillage, uncontrolled loss, seepage or filtration of chemical liquids or solid, liquid or gaseous products or hazardous wastes on or at the site of an eligible dry cleaning establishment or for measures undertaken to prevent such pollution which are approved by the Commissioner of Energy and Environmental Protection. In order to qualify for a grant under the provisions of this section an eligible applicant must demonstrate to the satisfaction of the Commissioner of Economic and Community Development that (1) the eligible dry cleaning establishment is using or previously used, tetrachlorethylene or Stoddard solvent or other chemicals for the purpose of cleaning clothes or other fabrics, (2) the eligible dry cleaning establishment has been doing business or did business at the site for a period of at least one year prior to the submission date or approval date of the application for assistance under this section, (3) the eligible dry cleaning establishment or owner of property is not in arrears with regard to any tax levied by the state or any political subdivision of the state and the dry cleaning surcharge imposed by subsection (b) of this section, and (4) the eligible applicant is not in arrears with regard to any tax levied by the state or any political subdivision of the state. Any funds disbursed as a grant under this section shall not be subject to attachment in the satisfaction of any judgment against the recipient of such grant in any civil action.

(e) Notwithstanding the terms of any grant made under this section, an eligible applicant shall bear all the costs of such pollution that are less than ten thousand dollars. The Commissioner of Economic and Community Development may provide a grant of up to three hundred thousand dollars to the eligible applicant where the eligible applicant has provided said commissioner with documentation satisfactory to said commissioner that the services for which payment is sought have been or will be completed. No eligible applicant shall receive more than three hundred thousand dollars per eligible dry cleaning establishment. There shall be allocated to the Department of Economic and Community Development annually from the account, for administrative costs, an amount equal to five per cent of the maximum balance of the account in the preceding year or one hundred thousand dollars, whichever is greater. In addition the account may be used (1) to provide grants to the Department of Energy and Environmental Protection for expenditures made investigating dry cleaning establishments, (2) to provide potable water whenever necessary, and (3) to conduct environmental site assessments.

(f) Requests for grants shall be made to the Commissioner of Economic and Community Development. Any eligible applicant seeking a grant shall provide documentation supporting the need for the grant.

(g) Any dry cleaning establishment which unlawfully or intentionally discharges or spills any chemical liquids or solid, liquid or gaseous products or hazardous wastes shall not be eligible for a grant from the account.

(h) The Commissioner of Economic and Community Development shall establish procedures for distribution of the grants and shall adopt criteria to carry out the provisions of this section. Such criteria shall specify (1) who may apply for grants; (2) how establishments, whether owned or leased, will be determined to be eligible for grants; (3) the costs for which grants may be made; and (4) a method for ensuring timely payment of funds to grant recipients.

(i) The Commissioner of Economic and Community Development shall include in the report required pursuant to section 32-1m an annual report that shall include information as to the number of applications received, and the number and amounts of grants made, since the inception of the program, the names of the applicants, the time period between submission of an application and the decision to approve or deny the grant, which applications were approved and which applications were denied and the reasons for denial. Such report shall further include a recommendation as to whether the surcharge and the grant program established under this section should continue.

(May Sp. Sess. P.A. 94-4, S. 41, 85; Nov. Sp. Sess. P.A. 94-3, S. 10, 72; P.A. 95-160, S. 64, 69; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-216, S. 2; P.A. 05-176, S. 1; P.A. 06-14, S. 3; 06-61, S. 1; 06-196, S. 226; P.A. 07-171, S. 4; P.A. 08-124, S. 2, 3; Sept. Sp. Sess. P.A. 09-7, S. 34; P.A. 10-86, S. 1; P.A. 11-80, S. 1.)

History: May Sp. Sess. P.A. 94-4 effective July 1, 1994; Nov. Sp. Sess. P.A. 94-3 amended Subsec. (a) making surcharge applicable to “each” dry cleaning establishment for services performed on or after January 1, 1995, requiring quarterly returns beginning January 1, 1995, and defining “dry cleaning establishment” and “gross receipts at retail”, and amended Subsec. (c) deleting definition of “dry cleaning establishment” and rephrasing the grant qualification criteria, and made other technical changes to the section, effective December 6, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 99-216 added Subsec. (c)(4) re additional criteria for approval of grants and to provide that grant money may not be attached in a civil action, amended Subsec. (g) to replace requirement for regulations regarding procedures for applying for a grant with requirement for the establishment of criteria and to add requirements for such criteria and added new Subsec. (h) re a report to the General Assembly; P.A. 05-176 amended Subsec. (b) to allow for grants to owners of property on which an establishment has been in operation for at least a year prior to the approval of the application and there exists an establishment at the time of release of funds, amended Subsec. (c) to make technical and conforming changes, to amend Subdiv. (2) to change “in this state” to “at the site” and “date of its” to “submission date or approval date of the”, to delete former Subdiv. (3) re inability to obtain financing and to redesignate existing Subdiv. (4) as new Subdiv. (3), amended Subsec. (d) to make conforming changes, to delete provision re $20,000 deductible for certain releases, to allow commissioner to provide a grant to certain applicants of up to $3,000, to change the calendar year limitation from $50,000 to $300,000, and to allow the account to be used to conduct environmental site assessments, amended Subsec. (e) to make a conforming change, and amended Subsec. (h) to require annual reports re the account in accordance with Sec. 11-4a, effective July 1, 2005; P.A. 06-14 made a technical change in Subsecs. (e) and (f); P.A. 06-61 added new Subsec. (a) re definitions, redesignated existing Subsecs. (a) to (h) as Subsecs. (b) to (i), amended Subsec. (b) to delete definitions, amended Subsec. (c) to insert “eligible” prior to “dry cleaning establishments” and to delete language re the existence of a dry cleaning establishment at the time of release of funds, amended Subsec. (d) to insert language re “eligible” dry cleaning establishments and applicants, to make conforming changes, to delete language re maintaining a principal office and place of business at the site, to insert language re the dry cleaning surcharge, and to insert Subdiv. (4) re a demonstration that the eligible applicant is not in arrears, amended Subsec. (e) to insert language re “eligible” dry cleaning establishments and applicants, to make conforming changes, to allow, rather than require, the Commissioner of Economic and Community Development to make a grant, and to replace “per calendar year” with “per eligible dry cleaning establishment”, amended Subsec. (f) to insert “eligible” prior to “applicant”, and amended Subsec. (i) to replace “2000” with “2007” and to replace “11-4a” with “32-1m”, effective May 19, 2006; P.A. 06-196 made technical changes in Subsec. (h), effective June 7, 2006; P.A. 07-171 amended Subsec. (i) by requiring that information be included in annual report required pursuant to Sec. 32-1m; P.A. 08-124 made technical changes in Subsecs. (b) and (h), effective June 2, 2008; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (h) to add Subdiv. (4) re timely payment of funds, effective October 5, 2009; P.A. 10-86 amended Subsec. (a)(3) by redefining “eligible applicant” to include an owner of property that was occupied by an eligible dry cleaning establishment, amended Subsec. (c) to authorize grants to owners of property where an eligible dry cleaning establishment was previously operated for at least a year prior to approval of application, and amended Subsec. (d) to include references to dry cleaning establishments that did business at site for a period of at least a year prior to submission or approval of application, effective June 2, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsecs. (d) and (e), effective July 1, 2011.






Chapter 212 - Utility Companies Tax

Section 12-264 - Tax on gross earnings. Registration of gas sellers. Return.

(a) Each (1) municipality, or department or agency thereof, or district manufacturing, selling or distributing gas to be used for light, heat or power, (2) company the principal business of which is manufacturing, selling or distributing gas or steam to be used for light, heat or power, including each foreign municipal electric utility, as defined in section 12-59, and given authority to engage in business in this state pursuant to the provisions of section 16-246c*, and (3) company required to register pursuant to section 16-258a shall pay a quarterly tax upon gross earnings from such operations in this state. Gross earnings from such operations under subdivisions (1) and (2) of this subsection shall include (A) all income classified as operating revenues by the Public Utilities Regulatory Authority in the uniform systems of accounts prescribed by said authority for operations within the taxable quarter and, with respect to each such company, (B) all income classified in said uniform systems of accounts as income from merchandising, jobbing and contract work, (C) income from nonutility operations, (D) revenues from lease of physical property not devoted to utility operation, and (E) receipts from the sale of residuals and other by-products obtained in connection with the production of gas, electricity or steam. Gross earnings from such operations under subdivision (3) of this subsection shall be gross income from the sales of natural gas, provided gross income shall not include income from the sale of natural gas to an existing combined cycle facility comprised of three gas turbines providing electric generation services, as defined in section 16-1, with a total capacity of seven hundred seventy-five megawatts, for use in the production of electricity. Gross earnings of a gas company, as defined in section 16-1, shall not include income earned in a taxable quarter commencing prior to June 30, 2008, from the sale of natural gas or propane as a fuel for a motor vehicle. No deductions shall be allowed from such gross earnings for any commission, rebate or other payment, except a refund resulting from an error or overcharge and those specifically mentioned in section 12-265. Gross earnings of a company as described in subdivision (2) of this subsection shall not include income earned in any taxable quarter commencing on or after July 1, 2000, from the sale of steam.

(b) (1) Each such company and municipality, or department or agency thereof, or district manufacturing, selling or distributing gas to be used for light, heat or power shall, on or before the last day of January, April, July and October of each year, render to the Commissioner of Revenue Services a return on forms prescribed or furnished by the commissioner and signed by its treasurer or the person performing the duties of treasurer, or by an authorized agent or officer, specifying (A) the name and location of such company or municipal utility, (B) the amount of gross earnings from operations for the quarter ending with the last day of the preceding month, (C) the gross earnings from the sale or rental of appliances using water, steam, gas or electricity and the cost of such appliances sold, cost to be interpreted as net invoice price plus transportation costs of such appliances, (D) the gross earnings from all sales for resale of water, steam, gas and electricity, whether or not the purchasers are public service corporations, municipal utilities, located in the state or subject to the tax imposed by this chapter, (E) the number of miles of water or steam pipes, gas mains or electric wires operated by such company or municipal utility within this state on the first day and on the last day of the calendar year immediately preceding, and (F) the number of miles of water or steam pipes, gas mains or electric wires wherever operated by such company or municipal utility on said dates. Gas pipeline and gas transmission companies which do not manufacture or buy gas in this state for resale in this state shall be subject to the provisions of chapter 208 and shall not be subject to the provisions of this chapter and chapter 212a.

(2) No person, firm, corporation or municipality that is chartered or authorized by this state to transmit or sell gas within a franchise area shall transmit gas for any person that sells gas to be used for light, heat or power to an end user or users located in this state, unless such seller has registered with the Department of Revenue Services for purposes of the tax imposed under this chapter. The provisions of this subdivision shall not apply to the transmission of gas for any seller that is a gas company, as defined in section 16-1, municipal gas utility established under chapter 101 or any other gas utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, or a gas pipeline or gas transmission company subject to the provisions of chapter 208.

(3) The Commissioner of Revenue Services may make public the names and addresses of each person that sells gas to be used for light, heat or power to an end user or users located in this state and has registered with the Department of Revenue Services for purposes of the tax imposed under this chapter, and that is not a gas company, as defined in section 16-1, a municipal gas utility established under chapter 101 or any other gas utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, or a gas pipeline or gas transmission company subject to the provisions of chapter 208.

(c) (1) Each electric distribution company, as defined in section 16-1, or municipality, or department or agency thereof, or district manufacturing, selling or distributing electricity to be used for light, heat or power, providing electric transmission services, as defined in said section 16-1, or electric distribution services, as defined in said section 16-1, shall pay a quarterly tax upon its gross earnings in each calendar quarter at the rate of (A) eight and one-half per cent of its gross earnings from providing electric transmission services or electric distribution services allocable to other than residential service and (B) six and eight-tenths per cent of such gross earnings from providing electric transmission services or electric distribution services allocable to residential service.

(2) For purposes of this subsection, gross earnings from providing electric transmission services or electric distribution services shall include (A) all income classified as income from providing electric transmission services or electric distribution services by the Public Utilities Regulatory Authority in the uniform system of accounts prescribed by said authority, and (B) the competitive transition assessment collected pursuant to section 16-245g, other than any component of such assessment that constitutes transition property as to which an electric distribution company has no right, title or interest pursuant to subsection (a) of section 16-245h, the systems benefits charge collected pursuant to section 16-245l, and the assessments charged under sections 16-245m and 16-245n. Such gross earnings shall not include income from providing electric transmission services or electric distribution services to a company described in subsection (c) of section 12-265.

(3) Each electric distribution company and municipality, or department or agency thereof, or district manufacturing, selling or distributing electricity to be used for light, heat or power shall, on or before the last day of January, April, July and October of each year, render to the Commissioner of Revenue Services a return on forms prescribed or furnished by the commissioner and signed by its treasurer, or the person performing the duties of treasurer, or of an authorized agent or officer, with such other information as the Commissioner of Revenue Services deems necessary.

(d) The tax imposed by this chapter is due and payable to the Commissioner of Revenue Services quarterly on or before the last day of the month next succeeding each calendar quarter.

(1949 Rev., S. 1950; 1951, S. 1112d; 1961, P.A. 604, S. 14; 1963, P.A. 2, S. 1; P.A. 73-442, S. 7; P.A. 74-329; P.A. 75-486, S. 29, 69; P.A. 76-114, S. 11, 21; P.A. 77-614, S. 139, 162, 610; P.A. 80-482, S. 20, 348; P.A. 84-458, S. 1, 2; P.A. 94-101, S. 1, 3; May Sp. Sess. P.A. 94-4, S. 12, 85; P.A. 95-114, S. 2, 3, 5; 95-160, S. 64, 69; 95-172, S. 1, 2, 4; 95-359, S. 14, 15, 19; P.A. 96-205, S. 1, 3; P.A. 98-28, S. 54, 117; 98-244, S. 13, 35; P.A. 99-173, S. 43, 44, 65; P.A. 00-174, S. 27, 56, 83; June Sp. Sess. P.A. 01-6, S. 21, 85; May 9 Sp. Sess. P.A. 02-4, S. 9; P.A. 04-180, S. 5, 6; 04-231, S. 4; P.A. 05-288, S. 214; P.A. 06-186, S. 68; P.A. 11-80, S. 1.)

*Note: Section 16-246c was repealed by section 40 of public act 05-1 of the June special session.

History: 1961 act included municipal utilities and steam companies, and changed dates for annual return and for computing mileage of pipes, mains and wires; 1963 act specified gross earnings provision applied to all sales for resale to any public service corporation or municipal utility; P.A. 73-422 included foreign municipal electric utilities and specified “Connecticut” municipalities and districts; P.A. 74-329 made technical changes; P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 76-114 revised section so that tax charged on quarterly rather than annual basis, effective July 1, 1976, and applicable to gross earnings in calendar quarter commencing January 1, 1977, and each calendar quarter thereafter; P.A. 77-614 substituted commissioner of revenue services for tax commissioner and division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 made division of public utility control a separate department and deleted reference to abolished department of business regulation; P.A. 84-458 added exemption for systems of water works which do not fall within the definition of water company in section 16-1, effective June 11, 1984, and applicable with respect to calendar quarters commencing July 1, 1984, and thereafter; P.A. 94-101 divided section into Subsecs. (a) and (b) and further divided Subsec. (a) into Subdivs. and added provision re sale of natural gas as a fuel for a motor vehicle, effective July 1, 1994, and applicable to calendar quarters commencing on or after that date; May Sp. Sess. P.A. 94-4 deleted provision which had exempted certain companies operating water works but which are not water companies as defined in Sec. 16-1 from provisions of this chapter and chapter 212a, effective July 1, 1996, and applicable to calendar quarters commencing on or after said date; P.A. 95-114 divided Subsecs. (a) and (b) into Subdivs., changing former Subdivs. of Subsec. (a) to Subparas., and adding Subdiv. (3) re companies required to register pursuant to Sec. 16-258a and amended Subsec. (b)(4), expanding sales for resale to all purchasers, effective July 1, 1995; P.A. 95-160 changed effective date of May Sp. Sess. P.A. 94-4, S. 12 to July 1, 1997, and applicable to calendar quarters commencing on or after that date; P.A. 95-172 excluded income earned from the sale of propane as a fuel for motor vehicles from gross earnings of a gas company prior to January 1, 2000, effective July 1, 1995, and applicable to calendar quarters on or after that date; P.A. 95-359 amended Subsec. (a) to provide that gross earnings from operations under Subdiv. (3) shall be gross income from sales of natural gas and made technical changes, effective July 13, 1995; P.A. 96-205 amended Subsec. (a) to exempt sales of steam on or after July 1, 2000, effective July 1, 1996; P.A. 98-28 amended Subsec. (a)(2) by deleting reference to companies manufacturing, selling or distributing electricity, added new Subsec. (c) requiring electric distribution companies to pay gross earnings tax and added new Subsec. (d) concerning when tax is due and payable, effective January 1, 2000, and applicable to calendar quarters commencing on or after January 1, 2000; P.A. 98-244 amended Subsec. (b) to eliminate notarization requirement, effective June 8, 1998, and applicable to calendar quarters commencing on or after October 1, 1998; P.A. 99-173 amended Subsec. (a) to extend sunset from January 1, 2000, to January 1, 2002, effective June 23, 1999; P.A. 00-174 amended Subsec. (b) to designate existing provisions as Subdiv. (1), to add Subdiv. (2) re registration of sellers of gas and to add Subdiv. (3) re publishing of information re sellers of gas, effective July 1, 2000, and applicable to calendar quarters commencing on or after that date, and amended Subsec. (c)(3) to delete requirement that return be under oath and add requirement that return be signed, effective July 1, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to exclude from gross earnings under section earnings of a gas company from sales of propane or natural gas for use in motor vehicles for taxable quarters commencing prior to June 30, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (a) to extend the sunset for the deduction for sales of natural gas or propane as motor vehicle fuel to June 30, 2004, and to make a technical change, effective July 1, 2002; P.A. 04-180 amended Subsec. (a) to add proviso re the exclusion of income from the sale of natural gas to certain combined cycle facilities, effective May 1, 2003, and amended Subsec. (c)(2) to add “other than any component of such assessment that constitutes transition property as to which an electric distribution company has no right, title or interest pursuant to subsection (a) of section 16-245h”, effective June 1, 2004; P.A. 04-231 amended Subsec. (a) to extend the sunset date for exemption re sale of natural gas or propane as motor vehicle fuel from June 30, 2004, to June 30, 2008, effective July 1, 2004; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005; P.A. 06-186 amended Subsec. (c)(1) and (3) by making municipalities or districts manufacturing, selling or distributing electricity responsible for payment of tax and filing of return, and amended Subsecs. (a)(1) and (b)(1) by making technical changes, effective July 1, 2006; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsecs. (a) and (c), effective July 1, 2011.

See Chapter 138c re tax credits for donations to Rental Housing Assistance Trust Fund.

See Secs. 12-268d and 12-268e re failure to pay tax when due, re fraudulent returns and re penalties.

A combination of various factors, not conclusive individually, determine the “principal” business of a company. 26 CS 277.



Section 12-265 - Rate. Deductions.

(a) As used in this section (1) with regard to electric power, “sales for resale” include (A) sales of electric power capacity, (B) power output from such capacity, and (C) all transmission charges in conjunction with such sales on or after May 17, 1982, (2) “net invoice price” means invoice price less trade discounts, and (3) “municipal utility” means a municipality, or department or agency thereof, or district manufacturing, selling or distributing gas or electricity to be used for light, heat or power.

(b) (1) Each company and municipal utility included in section 12-264, other than an electric distribution company, as defined in section 16-1, included in subsection (c) of section 12-264, and other than a municipality, or department or agency thereof, or district manufacturing, selling or distributing electricity to be used for light, heat or power, shall be taxed at the rate of five per cent upon the amount of gross earnings in each taxable quarter from operations, except as set forth in subsection (c) or (d) of this section and except that each company and municipal utility manufacturing, selling or distributing gas or electricity to be used for light, heat or power shall be taxed at the rate of four per cent upon the amount of gross earnings in each taxable quarter allocable to residential service, but deduction shall be made of gross earnings (A) from all sales for resale of water, steam, gas and electricity to public service corporations and municipal utilities, whether or not such purchasers are Connecticut public service corporations or Connecticut municipal utilities, and whether or not they are subject to the tax imposed by this chapter, (B) from any federal BTU energy tax included in adjustment clause and base-rate revenues, (C) from sales of appliances using water, steam, gas or electricity by each such company of the net invoice price plus transportation costs of such appliances, (D) of electric and gas companies, as defined in section 16-1, from energy conservation loan programs, (E) from all sales for resale of gas to companies registered pursuant to section 16-258a, and (F) from all sales of natural gas to a user or entity located outside the state.

(2) Gross earnings for any taxable quarter, for the purposes of assessment and taxation, shall be as follows: (A) In the case of a company or municipal utility, other than a municipality, or department or agency thereof, or district manufacturing, selling or distributing electricity to be used for light, heat or power, carrying on business or operating entirely within this state, the amount of gross earnings from operations; (B) in the case of a company or municipal utility, other than a municipality, or department or agency thereof, or district manufacturing, selling or distributing electricity to be used for light, heat or power, carrying on business or operations a part of which is outside of this state, (i) such portion of the amount of gross earnings from operations determined under the provisions of section 12-264 as is represented by the ratio of the number of miles of water or steam pipes, gas mains or electric wires operated by such company or municipal utility within this state on the first day and on the last day of the calendar year immediately preceding to the total number of miles of water or steam pipes, gas mains or electric wires operated by such company or municipal utility on said dates; or (ii) in the case of a company required to register pursuant to section 16-258a, such portion of the amount of gross earnings from operations determined under the provisions of section 12-264 as is represented by the ratio of the sales in this state to end users during such quarter to the total sales everywhere to end users during such quarter.

(c) (1) The rate of tax on the sale, furnishing or distribution of electricity or natural gas for use directly by a company engaged in a manufacturing production process, in accordance with the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, classifications 2000 to 3999, inclusive, or Sector 31, 32 or 33 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 1997 edition, shall be four per cent with respect to calendar quarters commencing on or after January 1, 1994, and prior to January 1, 1995, three per cent with respect to calendar quarters commencing on or after January 1, 1995, and prior to January 1, 1996, and two per cent with respect to calendar quarters commencing on or after January 1, 1996, and prior to January 1, 1997. The sale, furnishing or distribution of electricity or natural gas for use by a company as provided in this subsection shall not be subject to the provisions of this chapter with respect to calendar quarters commencing on or after January 1, 1997. Not later than thirty days after May 19, 1993, and thirty days after the effective date of each rate decrease provided for in this section, each electric and gas public service company, as defined in section 16-1, which does not have a proposed rate amendment under section 16-19 pending before the Public Utilities Regulatory Authority at such time, shall request the authority to reopen the proceeding under section 16-19 on the company’s most recent rate amendment, solely for the purpose of decreasing the company’s rates to reflect the decreases required under this section. The authority shall immediately reopen such proceedings, solely for such purpose.

(2) For purposes of this subsection, the sale, furnishing or distribution of natural gas for use as fuel in the operation of a cogeneration facility providing electricity or steam to a company engaged in a manufacturing production process described in subdivision (1) of this subsection shall be deemed to be a sale, furnishing or distribution of natural gas for use directly by such company in such process where such cogeneration facility is located entirely on the premises owned or controlled by such company, whether or not the cogeneration facility is owned or operated by such company.

(d) The rate of tax on the sale, furnishing or distribution of steam for use by a company, as described in subdivision (2) of subsection (a) of section 12-264, shall be: (1) Four per cent with respect to calendar quarters commencing on or after July 1, 1996, and prior to July 1, 1997; (2) three per cent with respect to calendar quarters commencing on or after July 1, 1997, and prior to July 1, 1998; (3) two per cent with respect to calendar quarters commencing on or after July 1, 1998, and prior to July 1, 1999; and (4) one per cent with respect to calendar quarters commencing on or after July 1, 1999, and prior to July 1, 2000. The sale, furnishing or distribution of steam as provided in this subsection shall not be subject to the provisions of this chapter with respect to calendar quarters commencing on or after July 1, 2000.

(1949 Rev., S. 1951; 1961, P.A. 604, S. 15; 1963, P.A. 2, S. 2; June, 1971, P.A. 8, S. 23; P.A. 76-114, S. 12, 21; P.A. 82-224, S. 1, 2; P.A. 83-529, S. 2; P.A. 85-159, S. 5, 19; 85-469, S. 4, 6; P.A. 93-74, S. 11, 65, 67; 93-332, S. 8, 42; P.A. 95-114, S. 4, 5; 95-359, S. 16, 19; P.A. 96-205, S. 2, 3; P.A. 98-28, S. 55, 117; 98-218, S. 2, 3; P.A. 00-174, S. 28, 83; P.A. 04-180, S. 7; P.A. 06-186, S. 69; P.A. 11-80, S. 1.)

History: 1961 act included municipal utilities and steam companies; 1963 act specified gross earnings applied to sale for resale to any public service corporation or municipality; 1971 act increased tax rate from 4%to 5% of gross earnings; P.A. 76-114 substituted “taxable quarter” for tax year and based tax on miles of pipes, mains or wires operated on first and last day of calendar year rather than tax year, effective July 1, 1976, and applicable to gross earnings in calendar quarter commencing January 1, 1977, and each calendar quarter thereafter; P.A. 82-224 provided for deductions from gross earnings of electric and gas companies from energy conservation loan programs, effective July 1, 1982 and applicable to tax years commencing on and after January 1, 1982; P.A. 83-529 inserted Subsec. (a), defining “sales for resale” of electric power, and relettered prior existing provisions of section as Subsec. (b); P.A. 85-159 provided that each gas or electric company and municipal utility would be taxed at the rate of 4% on residential service earnings for calendar quarters commencing on or after October 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 93-74 added a deduction from gross earnings for any federal BTU energy tax in Subsec. (b), effective May 19, 1993, and applicable to taxable years commencing January 1, 1993, and added Subsec. (c) re tax rate for the sale, furnishing or distribution of electricity for use by a company engaged in manufacturing, effective May 19, 1993 and applicable to taxable years commencing on and after January 1, 1994; P.A. 93-332 amended Subsec. (c) to include the sale, furnishing or distribution of natural gas and changed the Standard Industrial Classification from 3000 to 2000, effective June 25, 1993, and applicable to taxable years commencing on and after January 1, 1994; P.A. 95-114 made technical changes, moved definition of “net invoice price” from Subsec. (b) to (a), and amended Subsec. (b)(1) by expanding sales for resale to all purchasers, effective July 1, 1995; P.A. 95-359 amended Subsec. (b) to reverse some of the changes enacted in P.A. 95-114 and to add new Subdiv. (1)(E) re sales for resale of gas to companies registered under Sec. 16-258a and new Subdiv. (2)(B)(ii) re companies required to register under Sec. 16-258a, effective July 13, 1995; P.A. 96-205 added Subsec. (d) re phase-out of the tax on sale of steam, effective July 1, 1996; P.A. 98-28 amended Subsec. (b) by exempting electric distribution companies, effective January 1, 2000, and applicable to calendar quarters commencing on or after January 1, 2000; P.A. 98-218 added Subsec. (b)(1)(F) authorizing deduction of gross earnings from sales of natural gas to users or entities outside the state, effective July 1, 1998; P.A. 00-174 amended Subsec. (c) to cover under this section companies classified under the North American Industrial Classification System, effective May 26, 2000; P.A. 04-180 amended Subsec. (c) to designate existing provisions as Subdiv. (1) and to add Subdiv. (2) re the sale of natural gas for use as fuel in the operation of certain cogeneration facilities, effective June 1, 2004; P.A. 06-186 added Subsec. (a)(3) defining “municipal utility” and amended Subsec. (b)(1) and (2) by adding exemption re municipality, or department or agency thereof, or district manufacturing, selling or distributing electricity, effective July 1, 2006; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (c)(1), effective July 1, 2011.

See Sec. 12-268a re decrease or increase of apportionments.



Section 12-265a - Tax credit for expenditures for water pollution abatement facilities.

Section 12-265a is repealed.

(1967, P.A. 57, S. 32; 1969, P.A. 291, S. 2.)



Section 12-265b and 12-265c - Tax credit for expenditures for: Air pollution abatement facilities; industrial waste treatment facilities.

Sections 12-265b and 12-265c are repealed, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998.

(1967, P.A. 754, S. 21; 1969, P.A. 291, S. 1; 758, S. 19; 1971, P.A. 872, S. 36, 148; P.A. 97-295, S. 24, 25; P.A. 98-262, S. 14, 22.)



Section 12-265d - Tax credit for expenditures to establish day care facilities for children of employees.

Section 12-265d is repealed effective January 1, 1990, and applicable to income years of corporations commencing on or after that date.

(P.A. 81-100, S. 1, 2; P.A. 82-469, S. 9, 11; P.A. 83-453, S. 3, 4; P.A. 88-289, S. 3, 4; P.A. 89-364, S. 6, 7.)



Section 12-266 to 12-268 - Commissioner to determine gross earnings; assessment of tax. Due date of tax; interest. Tax to be in lieu of other taxes.

Sections 12-266 to 12-268, inclusive, are repealed.

(1949, Rev., S. 1952–1954; 1961, P.A. 604, S. 23, 25, 29.)






Chapter 212a - Public Service Companies Tax

Section 12-268a - Alternate methods of determining portion of business equitably attributable to Connecticut.

If the method of apportionment provided for in section 12-251, section 12-258 or section 12-265 unfairly attributes to this state an undue proportion of its business activity, a company or municipal utility, as defined in section 12-265, may petition for an alternate method of apportionment by filing with its return to the commissioner a statement of its objections and of such proposed other method of apportionment as it believes proper and equitable under the circumstances, accompanied by supporting details and proofs. The commissioner, within a reasonable time thereafter, shall notify the company or municipal utility whether the proposed method is accepted as reasonable and equitable and, if so accepted, shall adjust the return and tax accordingly. With respect to any company included in section 12-249, section 12-256 or section 12-264, or municipal utility, as defined in section 12-265, the commissioner, at any time within three years after the filing by it of a return based on the method of apportionment provided for in section 12-249, section 12-258 or section 12-265, may change such method if, in his opinion, such method has operated or will operate so as to subject the company or municipal utility to taxation on a lesser portion of its business activity than is properly and equitably attributable to this state, and shall thereupon proceed to assess and collect taxes in accordance with such method as so changed by him.

(1961, P.A. 604, S. 16; P.A. 85-562, S. 3; P.A. 87-124, S. 4, 18; P.A. 06-186, S. 71.)

History: P.A. 85-562 added a technical clarification by including direct reference to Secs. 12-258 and 12-265 which describe alternative methods of apportionment for purposes of determining the portion of the company’s business equitably attributable to Connecticut; P.A. 87-124 inserted references to sections concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 06-186 added citations to Sec. 12-265 re definition of municipal utility, effective July 1, 2006.

See Chapter 138c re tax credits for donations to Rental Housing Assistance Trust Fund.



Section 12-268b - Return of fiduciary.

Any fiduciary who conducts or is liquidating the business or is selling the assets of any company included in section 12-249, section 12-256 or section 12-264 shall be subject to the filing of returns in accord with, and to the payment of taxes imposed by, this chapter in the same manner and to the same extent as if the business were being conducted or liquidated or assets sold by agents or officers of such company. The return of a fiduciary who has been appointed during a taxable period under said sections, or following such period but on or before the last day upon which a return may be filed for such period without penalty, shall include complete information with respect to that part of such period during which the company conducted the business as well as that part of such period in which the fiduciary himself was acting and taxes shall be paid by the fiduciary for both parts of such period.

(1961, P.A. 604, S. 17; P.A. 76-114, S. 13, 21; P.A. 87-124, S. 5, 18.)

History: P.A. 76-114 made changes to reflect switch to quarterly rather than annual taxation, effective July 1, 1976, and applicable to gross earnings in calendar quarter commencing January 1, 1977, and each calendar quarter thereafter; P.A. 87-124 inserted reference to Sec. 12-249 concerning taxation of railroad companies and substituted “period” for “quarter” where appearing, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter.



Section 12-268c - Refunds. Interest on refunds.

(a)(1) Any company included in section 12-249, 12-256 or 12-264, or municipal utility, as defined in section 12-265, believing that it has overpaid any taxes due under the provisions of chapter 210, 211 or 212 may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made, stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. Not later than ninety days following receipt of such claim for refund, the commissioner shall determine whether such claim is valid and, if so, said commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to such company or municipal utility. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance in whole or in part of the claim to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the taxpayer filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the company or municipal utility may file with the commissioner a written protest against the proposed disallowance in which it shall set forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the company or municipal utility has so requested, may grant or deny the company or municipal utility or its authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the company or municipal utility, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the company or municipal utility.

(4) The action of the commissioner on the company or municipal utility’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the company or municipal utility unless within such period the company or municipal utility seeks judicial review of the commissioner’s determination pursuant to section 12-268l.

(b) (1) To any refunds granted as a result of overpayments of any taxes under chapter 210, 211 or 212, except refunds due because of any intentional overpayment, there shall be added interest at the rate of two-thirds of one per cent for each month or fraction of a month, as provided in subdivisions (2) and (3) of this subsection.

(2) In case of such overpayment pursuant to a tax return, no interest shall be allowed or paid under this subsection on such overpayment for any month or fraction thereof prior to (A) the ninety-first day after the last day prescribed for filing the tax return associated with such overpayment, or (B) the ninety-first day after the date such return was filed, whichever is later.

(3) In case of such overpayment pursuant to an amended tax return, no interest shall be allowed or paid under this subsection on such overpayment for any month or fraction thereof prior to the ninety-first day after the date such amended tax return was filed.

(1961, P.A. 604, S. 18; P.A. 77-614, S. 139, 610; P.A. 87-124, S. 6, 18; P.A. 89-343, S. 3, 17; P.A. 93-361, S. 5; P.A. 95-26, S. 5, 52; P.A. 97-243, S. 54, 67; P.A. 06-186, S. 72; P.A. 13-232, S. 1.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 87-124 inserted reference to chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 89-343 increased the rate of interest from 0.5% to 0.75% per month or fraction thereof; P.A. 93-361 made existing section Subsec. (b) and inserted a new Subsec. (a) providing for claims for refund of taxes upon overpayment; P.A. 95-26 amended Subsec. (b) to lower interest rate from 0.75% to 0.66%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 97-243 amended Subsec. (a) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, to establish the time for filing a claim and to provide that failure to file within the time prescribed constitutes a waiver of any demand against the state on account of overpayment, and made technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 06-186 amended Subsec. (a)(1) by adding citation to Sec. 12-265 re definition of municipal utility, effective July 1, 2006; P.A. 13-232 amended Subsec. (b) by designating existing provisions re refunds granted as result of overpayments as new Subdiv. (1) and deleting former Subdivs. (1) and (2) and making a conforming change therein, and adding new Subdivs. (2) and (3) re timing of interest payment, effective July 1, 2013, and applicable to refunds issued on or after that date.



Section 12-268d - Failure to pay tax when due. Penalty provisions.

(a) If any company included in section 12-249, 12-256, 12-264 or 16-331cc, or municipal utility, as defined in section 12-265, fails to pay the amount of tax reported to be due on its return within the time specified under the provisions of chapter 210, 211, 212 or this chapter or section 16-331cc, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any company or municipal utility has not made its return within one month after the time specified in section 12-249, 12-256, 12-264 or 16-331cc, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(1961, P.A. 604, S. 19; P.A. 76-114, S. 14, 21; P.A. 81-64, S. 6, 23; P.A. 87-124, S. 7, 18; P.A. 88-314, S. 8, 54; May Sp. Sess. P.A. 94-4, S. 54, 85; P.A. 95-26, S. 6, 52; P.A. 95-160, S. 64, 69; P.A. 06-186, S. 73; June Sp. Sess. P.A. 07-5, S. 10.)

History: P.A. 76-114 deleted reference to “annual” return, effective July 1, 1976, and applicable to gross earnings in calendar quarter commencing January 1, 1977, and each calendar quarter thereafter; P.A. 81-64 made penalty previously applicable to those failing to pay within three months applicable in all cases, reducing per cent from 25% to 10%, deleted previous lesser penalty of $25 applicable to those failing to meet deadline and added waiver provision applicable to other state taxes; P.A. 87-124 inserted references to Sec. 12-249 and chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 88-314 made technical amendments related to the penalty and interest applicable for failure to pay tax when due in accordance with chapter 210, 211, 212 or 212a and clarified applicable penalties and interest for failure to make a return within one month after the time specified in Sec. 12-249, 12-256 or 12-264, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.66% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 06-186 amended Subsec. (a) by adding citation to Sec. 12-265 re definition of municipal utility, effective July 1, 2006; June Sp. Sess. P.A. 07-5 amended Subsecs. (a) and (b) to reference Sec. 16-331cc, effective October 6, 2007.

See Sec. 12-30 re penalty for failure of transportation and utility companies to make return.



Section 12-268e - Penalties for failure to pay the tax or submit return with intent or wilful delivery of return known to be false.

(a) Any person required under chapter 210, 211 or 212 or this chapter to pay any tax, or required under chapter 210, 211 or 212 or this chapter or by regulations adopted in accordance with the provisions of section 12-268m to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such return, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(1961, P.A. 604, S. 20; P.A. 78-280, S. 6, 127; P.A. 87-124, S. 8, 18; P.A. 88-230, S. 1, 12; 88-314, S. 9, 54; P.A. 94-175, S. 5, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 97-203, S. 3, 20; P.A. 13-258, S. 44.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 87-124 inserted references to Sec. 12-249 and chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 88-230 proposed to replace reference to “judicial district of Hartford-New Britain” with “judicial district of Hartford” effective September 1, 1991, but said reference was deleted by P.A. 88-314; P.A. 88-314 deleted language concerning penalties for submission of a false return with intent to defraud and substituted language providing that wilful failure to pay the tax, make a return or supply records as required by law shall be subject to fine or imprisonment and wilful delivery of a return or other documentation known to be false in any material matter shall be subject to fine or imprisonment, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 94-175 made a technical change in the statutory reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-268f - Examination of books and records to verify return. Authority to take testimony under oath; subpoenas.

(a) The commissioner may examine the books, papers and records of any company or municipal utility in order to verify the accuracy of any return made or, if no return is made by the company or municipal utility, to ascertain and determine the amount required to be paid.

(b) The commissioner and any agent of the commissioner authorized by him to conduct any inquiry, investigation or hearing under chapter 210, 211 or 212 or this chapter may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena as aforesaid shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent, or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court for the judicial district wherein such person resides or wherein the business under investigation has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(1961, P.A. 604, S. 21; 1969, P.A. 297; P.A. 78-280, S. 2, 127; P.A. 85-562, S. 4; P.A. 87-124, S. 9, 18.)

History: 1969 act replaced “jail” with “community correctional center”; P.A. 78-280 substituted “judicial district” for “county”; P.A. 85-562 inserted Subsec. (a) allowing the commissioner to examine books, papers and records of any company or municipal utility in verification of any return or in determining the amount of tax to be paid, designating prior provisions as Subsec. (b); P.A. 87-124 amended Subsec. (b) to insert references to chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter.

See Sec. 52-260 re witness fees.



Section 12-268g - Examination of returns. Penalties related to deficiency assessments.

The commissioner shall, within three years after the due date for the filing of a return, or, in the case of a completed return filed after such due date, within three years after the date on which such return was received by him, examine it and, in case any error is disclosed by such examination, shall, within thirty days after such disclosure, notify the taxpayer thereof. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of chapter 210, 211 or 212 or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of chapter 210, 211 or 212 or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax shown to be due by the corrected return or shall be paid by the State Treasurer, upon order of the Comptroller, any amount shown to be due it by such corrected return. The failure of the taxpayer to receive any notice required by this section shall not relieve the taxpayer of the obligation to pay the tax or any interest or penalties thereon. When, before the expiration of the time prescribed in this section for the examination of the return or the assessment of the tax, both the commissioner and the taxpayer have consented in writing to such examination or assessment after such time, the return may be examined and the tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. The commissioner may also in such a case waive the statute of limitations against a claim for refund by such taxpayer.

(1961, P.A. 604, S. 22; P.A. 77-614, S. 139, 610; P.A. 87-124, S. 10, 18; P.A. 88-314, S. 10, 54.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 87-124 inserted references to chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 88-314 deleted language concerning payment of tax, which is covered elsewhere in chapter 212a and added provisions concerning penalties related to deficiency assessments, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date.



Section 12-268h - Delinquent taxes; interest; collection. Receipt and disposition of funds.

(a) To any taxes which are assessed under chapter 210, 211 or 212 or this chapter with respect to gross earnings of any company or municipal utility for any taxable period, there shall be added interest at the rate of one per cent per month or fraction thereof which elapses from the date when the original tax became due and payable. The amount of any tax, penalty or interest due and unpaid by any such company under the provisions of chapter 210, 211 or 212 or this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of such taxable quarter until discharged by payment, against all real estate of the company within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated and such lien shall take precedence over any other encumbrance, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property, provided the amount of any tax, penalty and interest due under chapter 210, shall be a lien, taking precedence over all other encumbrances, against real estate used exclusively for railroad purposes. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which such property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or pass such other or further decree as it judges equitable.

(b) The taxes imposed by chapters 210, 211 and 212 shall be payable to the Commissioner of Revenue Services. All funds received by the Commissioner of Revenue Services under the provisions of said chapters shall be recorded with the Comptroller and shall be deposited daily with the State Treasurer. The commissioner shall issue his receipt to any taxpayer for any payment upon request.

(1961, P.A. 604, S. 24; 1969, P.A. 388, S. 7; P.A. 76-114, S. 15, 21; 76-322, S. 7, 27; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 2, 4, 127; P.A. 80-307, S. 11, 31; P.A. 81-411, S. 19, 42; Nov. Sp. Sess. P.A. 81-4, S. 5, 32; P.A. 82-325, S. 3, 7; P.A. 85-501, S. 3; P.A. 87-124, S. 11, 18; P.A. 88-314, S. 11, 54; P.A. 95-26, S. 7, 52.)

History: 1969 act increased interest rate from 0.5% to 0.75% per month; P.A. 76-114 substituted “taxable quarter” for “year” and increased interest rate to 1%, effective July 1, 1976, and applicable to gross earnings in calendar quarter commencing January 1, 1977, and each calendar quarter thereafter; P.A. 76-322 also increased interest rate to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted “judicial district(s)” for “county(ies)”; P.A. 80-307 temporarily increased interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on delinquent taxes under Subsec. (a) at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; Nov. Sp. Sess. P.A. 81-4 and P.A. 82-325 raised interest rate in Subsec. (a) from 1.25% to 1.66% per month, effective February 1, 1982, and applicable to taxes payable to the state which first become due on or after that date; P.A. 85-501 provided lien shall not be effective against a qualified encumbrancer as defined in Sec. 12-35b, deleting reference to purchasers and encumbrancers to whom property was transferred between last day of taxable quarter and date lien is recorded; P.A. 87-124 amended Subsec. (a) to insert references to chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and in each calendar year thereafter; P.A. 88-314 added technical amendments concerning applicable interest if the tax is not paid when due, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; (Revisor’s note: In 2003 a reference in Subsec. (a) to “chapter 210, 211, 212 or 212a” was changed editorially by the Revisors to “chapter 210, 211 or 212 or this chapter”).

See Sec. 4-32 re state revenue accounting procedure.



Section 12-268i - Hearing by commissioner.

Any taxpayer aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by chapter 210, 211 or 212 or this chapter may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to it, for a hearing and a correction of the amount of such tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(1961, P.A. 604, S. 26; P.A. 87-124, S. 12, 18; P.A. 91-236, S. 3, 25.)

History: P.A. 87-124 inserted references to chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and each calendar year thereafter; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.



Section 12-268j - Tax to be in lieu of certain other taxes.

(a) The taxation provided for in chapter 211 upon gross earnings in any year shall be in lieu of all taxes with respect to such year on (1) tangible personal property used solely and exclusively in a business so specified by a company included in section 12-256, and (2) for assessment years commencing on October 1, 2007, October 1, 2008, and October 1, 2009, all tangible personal property acquired on or after October 1, 2007, and on or before September 30, 2010, to upgrade an existing telecommunications network, even if the tangible personal property is used solely or in part in the provision of competitive video programming service, in a business so specified by a company included in section 12-256.

(b) The taxation provided for in chapter 211 upon gross earnings in any year shall be in lieu of all taxes with respect to such year on part of the tangible personal property that is used both to render telecommunications service subject to tax under chapter 219 and to render community antenna television service or a certified competitive video service subject to tax under chapter 219. The portion of such property in lieu of which taxation is provided for in chapter 211 and which is exempt from property tax is determined as provided in section 12-80b, except as provided in subsection (a) of this section.

(1961, P.A. 604, S. 30; June, 1969, P.A. 1, S. 17; June, 1971, P.A. 8, S. 24; P.A. 86-410, S. 26, 28; P.A. 97-137, S. 2, 4; P.A. 07-253, S. 29.)

History: 1969 act designated former Subdiv. (b) as Subdiv. (a) and former Subdiv. (a) as Subdiv. (b); 1971 act deleted Subdiv. (b) re taxes in lieu of those imposed by chapter 208 for specified businesses; P.A. 86-410 added the statement at the end of the section providing that the exemption from property tax applicable to personal property for companies subject to tax under Sec. 12-256 shall be subject to the provisions of Sec. 12-256b, concerning the procedure to be used in taxing personal property of a company subject to tax under said Sec. 12-256 and at the same time subject to tax under chapter 210a, effective June 4, 1986, and applicable to tax years commencing on or after January 1, 1986; P.A. 97-137 designated existing provisions as Subsec. (a), deleted references to Ch. 212 and Sec. 12-256b, added requirement re sole and exclusive use and added new Subsec. (b) re allocation of dual use property for purposes of Chs. 211 and 219, effective June 13, 1997, and applicable to calendar years commencing on or after January 1, 1998, and to assessment years of municipalities commencing on or after October 1, 1997; P.A. 07-253 amended Subsec. (a) to insert Subdiv. (1) designator and add Subdiv. (2) re upgrading existing telecommunications network and amended Subsec. (b) to add certified competitive video service and exception as provided in Subsec. (a).



Section 12-268k - Abatement of taxes.

Section 12-268k is repealed, effective April 13, 1995.

(1961, P.A. 604, S. 28; P.A. 77-614, S. 143, 610; P.A. 87-124, S. 13, 18; P.A. 95-4, S. 7, 8.)



Section 12-268l - Appeals.

Any taxpayer aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services made under the provisions of chapter 210, 211 or 212 or this chapter may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1961, P.A. 604, S. 27; 1971, P.A. 870, S. 25; P.A. 76-436, S. 313, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 87-124, S. 14, 18; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 8, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 8, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless matters are transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of “Hartford-New Britain” for “Hartford county”; P.A. 87-124 inserted reference to chapter 210 concerning taxation of railroad companies, effective January 1, 1988, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and each calendar year thereafter; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 12-268m - Regulations and forms.

The Commissioner of Revenue Services may prescribe regulations and make rulings, not inconsistent with law, to carry into effect the provisions of chapters 210, 211 and 212 and this chapter, which regulations or rulings, when reasonably designed to carry out the intent and purpose of said chapters, shall be prima facie evidence of its proper interpretation. The commissioner shall, from time to time, publish for distribution any regulations prescribed hereunder including any of such rulings which appear to him to be of general interest. The commissioner may prescribe or furnish the form of any return required under said chapters and may require that every such return shall set forth any and all information necessary or desirable in order to determine the amount of any tax payable thereunder.

(1961, P.A. 604, S. 31; P.A. 77-614, S. 139, 610; P.A. 87-124, S. 15, 18.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 87-124 inserted references to chapter 210 concerning taxation of railroad companies, effective January 1, 1988 and applicable with respect to tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1987, and each calendar year thereafter.






Chapter 212b - Electric Generation Tax

Section 12-268s - Electric generation tax.

(a) As used in this section:

(1) “Person” has the same meaning as provided in section 12-1;

(2) “Electric generation services” has the same meaning as provided in section 16-1;

(3) “Electric generation facility” means electric generation facility, as the term is used in section 12-94d;

(4) “Regional bulk power grid” means regional bulk power grid, as the term is used in section 16a-7b;

(5) “Alternative energy system” has the same meaning as provided in subdivision (21) of subsection (a) of section 12-213;

(6) “Fuel cells” has the same meaning as provided in subdivision (113) of section 12-412;

(7) “Commissioner” means the Commissioner of Revenue Services;

(8) “Department” means the Department of Revenue Services; and

(9) “Person subject to tax” means a person providing electric generation services and uploading electricity generated at such person’s electric generation facility in this state to the regional bulk power grid.

(b) (1) For each calendar quarter commencing on or after July 1, 2011, and prior to October 1, 2013, there is hereby imposed a tax on each person subject to tax, which tax shall be the product of one-quarter of one cent, multiplied by the net kilowatt hours of electricity generated by such person at such person’s electric generation facility in this state and uploaded to the regional bulk power grid.

(2) Each person subject to tax shall, on or before October 31, 2011, and thereafter on or before the last day of January, April, July and October of each year until October 31, 2013, as prescribed in subdivision (1) of this subsection, render to the commissioner a return, on forms prescribed or furnished by the commissioner, reporting the kilowatt hours of electricity generated by such person at such person’s electric generation facility in this state and uploaded to the regional bulk power grid during the calendar quarter ending on the last day of the preceding month and reporting such other information as the commissioner deems necessary for the proper administration of this section. The tax imposed under this section shall be due and payable on the due date of such return. Each person subject to tax shall be required to file such return electronically with the department and to make payment of such tax by electronic funds transfer in the manner provided by chapter 228g, irrespective of whether the person subject to tax would have otherwise been required to file such return electronically or to make such tax payment by electronic funds transfer under the provisions of chapter 228g.

(c) Whenever the tax imposed under this section is not paid when due, a penalty of ten per cent of the amount due and unpaid or fifty dollars, whichever is greater, shall be imposed and interest at the rate of one per cent per month or fraction thereof shall accrue on such tax from the due date of such tax until the date of payment.

(d) The provisions of sections 12-548, 12-550 to 12-554, inclusive, and 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections had been incorporated in full into this section and had expressly referred to the tax imposed under this section, except to the extent that any provision is inconsistent with a provision in this section.

(e) The tax imposed by this section shall not apply to any net kilowatt hours of electricity generated at (1) an electric generation facility in this state exclusively through the use of fuel cells or an alternative energy system, (2) a resources recovery facility, as defined in section 22a-260, or (3) customer-side distributed resources, as defined in subdivision (40) of subsection (a) of section 16-1.

(f) At the end of the fiscal years ending June 30, 2012, June 30, 2013, and June 30, 2014, the Comptroller is authorized to record as revenue for each fiscal year the amount of tax imposed under the provisions of this section on electricity generated prior to the end of each fiscal year and which tax is received by the Commissioner of Revenue Services not later than five business days after the last day of July immediately following the end of each fiscal year.

(P.A. 11-6, S. 104; 11-61, S. 45; 11-233, S. 17; P.A. 13-184, S. 76.)

History: P.A. 11-6 effective July 1, 2011; P.A. 11-61 amended Subsec. (e) by designating existing language re electric generation facility as Subdiv. (1) and adding Subdiv. (2) re resources recovery facility, effective July 1, 2011; P.A. 11-233 amended Subsec. (e) by adding Subdiv. (3) re customer-side distributed resources, effective July 1, 2011; P.A. 13-184 amended Subsec. (b)(1) to extend tax until October 1, 2013, and made conforming changes in Subsecs. (b)(2) and (f), effective June 18, 2013.






Chapter 213 - Unincorporated Business Tax (Repealed)

Section 12-269 to 12-284a - Unincorporated business tax.

Sections 12-269 to 12-284a, inclusive, are repealed.

(1949 Rev., S. 1955–1965, 1968, 1969, 1971; 1953, S. 1113d, 1121d; June 1955, S. 1113d–1115d; 1957, P.A. 512, S. 1; 515, S. 5–7; 1959, P.A. 141, S. 1; 152, S. 99; 1961, P.A. 604, S. 5; February, 1965, P.A. 10; 314; 1967, P.A. 57, S. 30; 754, S. 21; 1969, P.A. 291, S. 1, 2; 388, S. 8; 758, S. 20; June, 1969, P.A. 1, S. 47; 1971, P.A. 872, S. 37, 149; P.A. 76-436, S. 314, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 2, 5, 127; P.A. 81-255, S. 36, 37.)






Chapter 213a - Limited Liability Companies, Limited Liability Partnerships, Limited Partnerships and S Corporations Tax

Section 12-284b - Affected business entity tax. Penalty. Interest. Enforcement.

(a) As used in this section:

(1) “S corporation” means any corporation which is an S corporation for federal income tax purposes and which is either (A) a domestic S corporation, or (B) a foreign S corporation that is required to obtain a certificate of authority from the Secretary of the State before transacting business in this state, whether or not it has obtained such a certificate;

(2) “Limited liability company” means any limited liability company which is, for federal income tax purposes, either treated as a partnership, if it has two or more members, or disregarded as an entity separate from its owner, if it has a single member, and which is either (A) a domestic limited liability company, or (B) a foreign limited liability company that is required to register with the Secretary of the State before transacting business in this state, whether or not it has so registered;

(3) “Limited liability partnership” means any limited liability partnership which is either (A) a domestic limited liability partnership, or (B) a foreign limited liability partnership that is required to file a certificate of authority with the Secretary of the State before transacting business in this state, whether or not it has filed such certificate;

(4) “Limited partnership” means any limited partnership which is either (A) a domestic limited partnership, or (B) a foreign limited partnership that is required under chapter 610 to register with the Secretary of the State before transacting business in this state, whether or not it has so registered;

(5) “Taxable year” means taxable year, for federal income tax purposes;

(6) “Affected business entity” means any S corporation, limited liability company, limited liability partnership or limited partnership;

(7) “Domestic S corporation”, “domestic limited liability company”, “domestic limited liability partnership” or “domestic limited partnership” means any such corporation, company or partnership that is formed under the laws of this state; and

(8) “Foreign S corporation”, “foreign limited liability company”, “foreign limited liability partnership” or “foreign limited partnership” means any such corporation, company or partnership that is not a domestic corporation, company or partnership.

(b) Each limited liability company, limited liability partnership, limited partnership and S corporation shall be liable for the tax imposed by this section for each taxable year or portion thereof that such company, partnership or corporation is an affected business entity. For taxable years commencing prior to January 1, 2013, each affected business entity shall annually, on or before the fifteenth day of the fourth month following the close of its taxable year, pay to the Commissioner of Revenue Services a tax in the amount of two hundred fifty dollars. For taxable years commencing on or after January 1, 2013, each affected business entity shall, on or before the fifteenth day of the fourth month following the close of every other taxable year, pay to the Commissioner of Revenue Services a tax in the amount of two hundred fifty dollars.

(c) Upon failure of any affected business entity to pay the tax due under this section within thirty days of the due date, the provisions of section 12-35 shall apply with respect to the enforcement of this section and the collection of such tax. The warrant therein provided for shall be signed by the commissioner or an authorized agent of the commissioner. The amount of any such tax, penalty and interest shall be a lien, from the thirty-first day of December next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(d) If any affected business entity fails to pay the amount of tax reported to be due on such entity’s return within the time specified under the provisions of this section, there shall be imposed a penalty of fifty dollars, which penalty shall be payable to, and recoverable by, the commissioner in the same manner as the tax imposed under this section. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this section when it is proven to the commissioner’s satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(e) If any tax is not paid when due as provided in this section, there shall be added to the amount of the tax interest at the rate of one per cent per month or fraction thereof from the date the tax became due until it is paid.

(f) If the commissioner is satisfied beyond a reasonable doubt that the failure to file a return or to pay the tax was due to reasonable cause and was not intentional or due to neglect, the commissioner may abate or remit the whole or any part of any penalty under this section.

(g) The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full into this section and had expressly referred to the tax under this section, except to the extent that any such provision is inconsistent with a provision of this section.

(May 9 Sp. Sess. P.A. 02-1, S. 55; May 9 Sp. Sess. P.A. 02-4, S. 1; P.A. 03-2, S. 33; P.A. 06-159, S. 14; Oct. Sp. Sess. P.A. 11-1, S. 23.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (a) to include single-member limited liability companies in the definition of “limited liability company” in Subdiv. (2) and to make technical changes, effective August 15, 2002, and applicable to taxable years commencing on or after January 1, 2002; P.A. 03-2 amended Subsec. (b) to add provisions re surcharge for the 2003 taxable year, effective February 28, 2003, and applicable to taxable years commencing on or after January 1, 2003; P.A. 06-159 amended Subsec. (a) to specify both domestic and foreign entities are included in definitions and to add Subdivs. (6), (7) and (8) re definitions of “affected business entity” and domestic and foreign entities, added provisions re affected business entity and removed language re surcharge in Subsec. (b) and replaced provision re various entities with “affected business entity” in Subsecs. (c) and (d), effective June 6, 2006; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (b) to change tax from $250 annually to $250 every other year for taxable years commencing on or after January 1, 2013, and to make a conforming change, effective October 27, 2011.






Chapter 214 - Cigarette Taxes

Section 12-285 - Definitions.

(a) When used in this chapter, unless the context otherwise requires:

(1) “Person” means any individual, firm, fiduciary, partnership, corporation, limited liability company, trust or association, however formed;

(2) “Distributor” means (A) any person in this state engaged in the business of manufacturing cigarettes; (B) any person, other than a buying pool, as defined herein, who purchases cigarettes at wholesale from manufacturers or other distributors for sale to licensed dealers, and who maintains an established place of business, including a location used exclusively for such business, which has facilities in which a substantial stock of cigarettes and related merchandise for resale can be kept at all times, and who sells at least seventy-five per cent of such cigarettes to retailers who, at no time, shall own any interest in the business of the distributor as a partner, stockholder or trustee; (C) any person operating five or more retail stores in this state for the sale of cigarettes, or franchising five or more retail stores in this state for the sale of cigarettes who shares in the gross profits generated by such stores and who purchases cigarettes at wholesale for sale to dealers but sells such cigarettes exclusively to retail stores such person is operating or franchising; (D) any person operating and servicing twenty-five or more cigarette vending machines in this state who buys such cigarettes at wholesale and sells them exclusively in such vending machines. If a person qualified as a distributor in accordance with this subparagraph, in addition sells cigarettes other than in vending machines, such person shall be required to be qualified as a distributor in accordance with subparagraph (B) of this subdivision and have an additional distributor’s license for purposes of such other sales; (E) any person who imports into this state unstamped cigarettes, at least seventy-five per cent of which are to be sold to others for resale; and (F) any person operating storage facilities for unstamped cigarettes in this state;

(3) “Cigarette vending machine” means a machine used for the purpose of automatically merchandising packaged cigarettes through the insertion of the proper amount of coins therein by the purchaser, but does not mean a restricted cigarette vending machine;

(4) “Restricted cigarette vending machine” means a machine used for the dispensing of packaged cigarettes which automatically deactivates after each individual sale, cannot be left operable after a sale and requires, prior to each individual sale, a face-to-face interaction or display of identification between an employee of the area, facility or business where such machine is located and the purchaser;

(5) “Dealer” means any person other than a distributor who is engaged in this state in the business of selling cigarettes, including any person operating and servicing fewer than twenty-five cigarette vending machines, and any person who is engaged in the business of selling taxed tobacco products, as defined in section 12-330a, at retail;

(6) “Licensed dealer” means a dealer licensed under the provisions of this chapter;

(7) “Stamp” means any stamp authorized to be used under this chapter by the Commissioner of Revenue Services and includes heat-applied decals;

(8) “Sale” or “sell” includes or applies to gifts, exchanges and barter; and

(9) “Buying pool” means and includes any combination, corporation, association, affiliation or group of retail dealers operating jointly in the purchase, sale, exchange or barter of cigarettes, the profits from which accrue directly or indirectly to such retail dealers, provided any person holding a distributor’s license issued prior to June 29, 1951, shall be deemed to be a distributor within the terms of this section.

(b) For the purposes of part I and part II only of this chapter:

(1) “Cigarette” means and includes any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of whether the tobacco is flavored, adulterated or mixed with any other ingredient, where such roll has a wrapper or cover made of paper or any other material, except where such wrapper is wholly or in the greater part made of tobacco and such roll weighs over three pounds per thousand, provided, if any roll for smoking has a wrapper made of homogenized tobacco or natural leaf tobacco, and the roll is a cigarette size so that it weighs three pounds or less per thousand, such roll is a cigarette and subject to the tax imposed by part I and part II of this chapter; and

(2) “Unstamped cigarette” means any package of cigarettes to which the proper amount of Connecticut cigarette tax stamps have not been affixed.

(1949 Rev., S. 1972; 1949, 1951, S. 1122d; February, 1965, P.A. 627, S. 1; 1967, P.A. 788, S. 1; 1969, P.A. 393, S. 1; P.A. 75-432; P.A. 84-525, S. 1, 8; P.A. 85-600, S. 1, 4; P.A. 95-79, S. 30, 189; P.A. 96-240, S. 1, 10; June Sp. Sess. P.A. 01-6, S. 27, 85; P.A. 03-225, S. 3; P.A. 06-194, S. 10; P.A. 11-37, S. 1.)

History: 1965 act defined “cigarette” for purposes of parts I and II; 1967 act rephrased Subdiv. (2) of definition of “distributor” to refer to place of business which has storage facilities for cigarettes rather than which has on hand at all times a substantial stock of cigarettes, added Subdiv. (5) re importation of unstamped cigarettes and defined “unstamped cigarettes”; 1969 act deleted references to owning vending machines, referring rather to operating and servicing such machines in definitions of “distributor” and “dealer”; P.A. 75-432 added Subdiv. (6) in definition of “distributor” re storage facilities of unstamped cigarettes; P.A. 84-525 amended definition of “distributor” to provide: In Subdiv. (2), that cigarettes are to be sold to licensed dealers and that the distributor shall maintain a place of business used exclusively for the business; in Subdiv. (3), that a distributor may sell cigarettes only to stores operated by him; and in Subdiv. (4), that a person holding a vending machine distributor’s license must hold another license if such person sells cigarettes other than in vending machines; P.A. 85-600 redefined “distributor” to establish a new category of distributor, for purposes of licensing requirements, comprised of any person operating five or more retail stores in Connecticut for sale of cigarettes who purchases at wholesale for sale to dealers but sells such cigarettes exclusively to retail stores he is operating; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 96-240 added the definition of “restricted cigarette vending machine” and excluded such machines from the definition of “cigarette vending machines”, effective June 6, 1996; June Sp. Sess. P.A. 01-6 divided section into Subsecs. (a) and (b), deleted provision re classification as a vending machine dealer in the definition of “dealer”, redefined “stamp” to provide for authorization of Commissioner of Revenue Services, delete provision re impressions made by metering machines and include heat-applied decals, included roll-your-own tobacco in the definition of “cigarette”, added a definition of “roll-your-own tobacco” and made technical and conforming changes, effective January 1, 2002; P.A. 03-225 amended Subsec. (b) to delete Subpara. (B) re roll-your-own tobacco and make a technical change in Subdiv. (1) and to delete Subdiv. (3) re definition of “roll-your-own tobacco”, effective January 1, 2002; P.A. 06-194 amended Subsec. (a)(5) by adding any person engaged in the business of selling taxed tobacco products at retail to definition of “dealer”, effective July 1, 2006; P.A. 11-37 amended Subsec. (a)(2) to redefine “distributor” by adding provision re any person franchising 5 or more retail stores who shares in the gross profits generated by such stores, effective July 1, 2011.



Section 12-285a - Definitions for purposes of sections 12-286a, 12-295a, 12-314a and 53-344(a).

For purposes of sections 12-286a, 12-295a, 12-314a and subsection (a) of section 53-344: (1) “Distributor” includes a manufacturer of tobacco products; (2) “sale” or “sell” means an act done intentionally by any person, whether done as principal, proprietor, agent, servant or employee, of transferring, or offering or attempting to transfer, for consideration, cigarettes or tobacco products, including bartering or exchanging, or offering to barter or exchange, cigarettes or tobacco products; (3) “give” or “giving” means an act done intentionally by any person, whether done as principal, proprietor, agent, servant or employee, of transferring, or offering or attempting to transfer, without consideration, cigarettes or tobacco products; (4) “deliver” or “delivering” means an act done intentionally by any person, whether as principal, proprietor, agent, servant or employee, of transferring, or offering or attempting to transfer, physical possession or control of cigarettes or tobacco products.

(P.A. 96-240, S. 9, 10; P.A. 97-243, S. 11, 67; June Sp. Sess. P.A. 98-1, S. 3, 121.)

History: P.A. 96-240 effective June 6, 1996; P.A. 97-243 added definitions of “sale” or “sell”, “give” or “giving” and “deliver” or “delivering”, effective July 1, 1997; June Sp. Sess. P.A. 98-1 deleted reference to Sec. 12-315a, effective June 24, 1998.



Section 12-285b - Licensure of cigarette manufacturers. Fees.

(a) Every tobacco product manufacturer, as defined in section 4-28h, selling cigarettes to consumers within this state, whether directly or through a distributor, dealer, or similar intermediary or intermediaries, shall secure a cigarette manufacturer’s license from the Commissioner of Revenue Services. Such license shall be renewable annually. The annual fee for a cigarette manufacturer’s license shall be five thousand two hundred fifty dollars. The commissioner shall not include or retain in the directory of tobacco product manufacturers developed and maintained in accordance with section 4-28m the name or brand families of any tobacco product manufacturer that has failed to secure and retain a cigarette manufacturer’s license in accordance with this section.

(b) The commissioner shall not issue or reissue a cigarette manufacturer’s license to an applicant if any of the following conditions apply: (1) The applicant is neither (A) a participating manufacturer, as defined in Subsection II(jj) of the Master Settlement Agreement, as defined in section 4-28h, nor (B) in full compliance with section 4-28i; (2) the applicant has imported cigarettes into the United States in violation of 19 USC 1681a; or (3) the applicant has imported or manufactured cigarettes that do not fully comply with the federal Cigarette Labeling and Advertising Act, 15 USC 1331 et seq.

(c) Such license shall be valid for a period beginning with the date of license to the thirtieth day of September next succeeding the date of license unless sooner revoked in the same manner provided in section 12-295 for revocation of the license of a dealer or distributor or unless the person to whom it was issued discontinues business. Upon revocation or discontinuance of business, the holder of the license shall immediately return such license to the commissioner. In the event of mutilation or destruction of such license, a duplicate copy, marked as such, shall be issued by said commissioner upon application accompanied by a fee of fifteen dollars.

(P.A. 03-271, S. 2; P.A. 05-260, S. 1; June Sp. Sess. P.A. 09-3, S. 153.)

History: P.A. 03-271 effective October 1, 2004; P.A. 05-260 amended Subsec. (a) to exclude from directory of tobacco product manufacturers those not licensed, effective July 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee for cigarette manufacturer’s license from $5,000 to $5,250 and amended Subsec. (c) to increase fee for duplicate copy from $5 to $15.



Section 12-285c - Restrictions on shipping or transporting cigarettes. Penalties.

(a) No person engaged in the business of selling cigarettes shall ship or transport or cause to be shipped or transported any cigarettes to any person in this state except to: (1) A cigarette distributor or dealer; (2) an export warehouse proprietor pursuant to Chapter 52 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or an operator of a customs bonded warehouse pursuant to 19 USC 1311 or 1555; or (3) a person who is an officer, employee or agent of the United States Government, this state or a department, agency, instrumentality or political subdivision of the United States or of this state, when such person is acting in accordance with such person’s official duties. Notwithstanding the provisions of section 12-15, the Commissioner of Revenue Services shall publish on the Internet web site of the Department of Revenue Services a list of every cigarette distributor or dealer. As used in this subsection, “cigarette distributor or dealer” means a person licensed as a cigarette distributor under section 12-288 or licensed as a dealer under section 12-287 or a person whose name appears on a list of licensed distributors and dealers published by the Commissioner of Revenue Services.

(b) No common or contract carrier shall knowingly transport cigarettes to a residential dwelling or to any person in this state who the common or contract carrier reasonably believes is not a person described in subdivisions (1) to (3), inclusive, of subsection (a) of this section. No person other than a common or contract carrier shall knowingly transport cigarettes to any person in this state who is not a person described in subdivisions (1) to (3), inclusive, of subsection (a) of this section.

(c) When a person engaged in the business of selling cigarettes ships or transports or causes to be shipped or transported any cigarettes to any described person in this state, other than in the cigarette manufacturer’s original container or wrapping, the container or wrapping shall be plainly and visibly marked with the word “cigarettes”. Any person engaged in the business of selling cigarettes who ships or causes to be shipped any cigarettes to any described person in this state (1) shall require, as a condition of delivery, that the customer who is receiving the cigarettes shall sign an acknowledgment of receipt and provide proper proof of age, and (2) may not sell such cigarettes to such customer unless such proof of age is provided. For purposes of this subsection, “described person” means a person described in subdivisions (1) to (3), inclusive, of subsection (a) of this section.

(d) Whenever any cigarettes have been or are being shipped or transported in violation of this section, such cigarettes are declared to be contraband goods and the confiscation, search and forfeiture provisions of section 12-305 shall apply.

(e) Any person who violates the provisions of this section shall be guilty of a class A misdemeanor and, for a second or subsequent violation, shall be guilty of a class D felony.

(f) The Commissioner of Revenue Services may impose a civil penalty of not more than five thousand dollars for each violation of this section. For purposes of this subsection, each shipment or transport of cigarettes shall constitute a separate violation. The Attorney General, upon request of the commissioner, may bring an action in the superior court for the judicial district of Hartford to collect such civil penalty and for any injunctive or equitable relief. In any action brought by the Attorney General to enforce the provisions of section 12-285b or this section, the state shall be entitled to recover, when it is the prevailing party, the costs of investigation, expert witness fees, costs of the action, and reasonable attorneys’ fees.

(P.A. 03-271, S. 1; P.A. 05-288, S. 52; P.A. 10-32, S. 37.)

History: P.A. 03-271 effective July 1, 2003; P.A. 05-288 made a technical change in Subsec. (f), effective July 13, 2005; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 12-285d - Cigarette rolling machines. Licensure requirements.

(a) Any machine at a retail establishment or commercial premises that enables a person to process, at such establishment or premises, tobacco or any product that is made or derived from tobacco into a roll or tube shall be deemed a cigarette rolling machine.

(b) Every person owning, leasing, possessing, controlling, operating or otherwise using any cigarette rolling machine, as described in subsection (a) of this section, at such person’s retail establishment or commercial premises in this state, or permitting or allowing the operation or use at such person’s retail establishment or commercial premises in this state of any such cigarette rolling machine, shall be deemed to be a tobacco product manufacturer, as defined in section 4-28h, and shall be required to secure and retain a cigarette manufacturer’s license in accordance with section 12-285b.

(c) Any cigarette dealer’s license or cigarette distributor’s license issued under the provisions of this chapter, and any tobacco products distributor’s license issued under the provisions of chapter 214a, to any person described in subsection (b) of this section shall, if such person has not secured and does not retain a cigarette manufacturer’s license in accordance with section 12-285b, be subject to suspension or revocation in accordance with sections 12-295 and 12-330e. Any such person’s failure to secure and retain a cigarette manufacturer’s license, in accordance with section 12-285b, shall also be deemed to be a failure to comply with the provisions of chapter 219, and the seller’s permit of any such person shall also be subject to suspension or revocation in accordance with section 12-409.

(d) Any person described in subsection (b) of this section who is issued a cigarette manufacturer’s license in accordance with section 12-285b and who intends to distribute in this state the cigarettes such person manufactures, shall be required to obtain a cigarette distributor’s license in accordance with the provisions of this chapter. Nothing in this section shall relieve any person who has been issued a license as required by this section from the obligation to comply with all other provisions of law, including, but not limited to, the provisions of this chapter and chapters 47, 214a and 541.

(June 12 Sp. Sess. P.A. 12-1, S. 123.)



Section 12-286 - Dealers and distributors to be licensed. Regulations re licensing vending machines. Refusal to issue license. Penalties.

(a)(1) The commissioner shall, after May 25, 1994, require for an initial application for a distributor’s license, in addition to such other information deemed to be necessary, the filing of three affidavits from three recognized manufacturers of cigarettes stating such manufacturers’ intent to supply the distributor if the applicant is granted a license. A chain store shall be exempt from filing such affidavits. Any pending application on May 25, 1994, and any person purchasing the business of a licensed distributor shall be exempt from filing such affidavits. For purposes of this subsection, “chain store” means the operator or franchisor of five or more retail establishments.

(2) The commissioner may make public a list of recognized manufacturers of cigarettes.

(b) A separate license shall be required for each class of business if the applicant is engaged in business both as a distributor and dealer. The commissioner shall prescribe the form of application for a distributor’s license and for a dealer’s license. Each license so issued shall be conspicuously displayed on the premises covered by the license.

(c) The commissioner shall make regulations not inconsistent with the law for the licensing of vending machines.

(d) The commissioner may, in the commissioner’s discretion, refuse to issue a license if there is reasonable ground to believe (1) that the applicant has wilfully made any false statement of substance with respect to such application for license, (2) that the applicant has neglected to pay any taxes due to this state, or (3) that the applicant has been convicted of violating any of the cigarette or other tobacco products tax laws of this or any other state or the cigarette tax laws of the United States or has such a criminal record that the commissioner reasonably believes that such applicant is not a suitable person to be issued a license, provided no refusal shall be rendered under this subdivision except in accordance with the provisions of sections 46a-80 and 46a-81.

(e) (1) Any person who knowingly sells, offers for sale or possesses with intent to sell any cigarettes, without a license as provided in this chapter, shall be fined not more than five hundred dollars or imprisoned for not more than three months, or both, for each offense. Each day of such unauthorized operation may be deemed a separate offense. The provisions of this subdivision shall not apply to any person whose dealer’s license has expired, provided the period of operation without such license is not more than ninety days after the date of expiration.

(2) Any person who knowingly sells at retail, offers for sale at retail or possesses with intent to sell at retail any taxed tobacco products, as defined in section 12-330a, without a dealer’s license as provided in this chapter, shall be fined not more than five hundred dollars or imprisoned for not more than three months, or both, for each offense. Each day of such unauthorized operation may be deemed a separate offense. The provisions of this subdivision shall not apply to any person whose dealer’s license has expired, provided the period of operation without such license is not more than ninety days from the date of expiration.

(3) Any person whose dealer’s license has expired and who knowingly sells at retail, offers for sale at retail or possesses with intent to sell at retail any cigarettes or taxed tobacco products, as defined in section 12-330a, where such person’s period of operation without such license is not more than ninety days from the date of expiration of such license, shall have committed an infraction and shall be fined ninety dollars.

(1949 Rev., S. 1973; 1961, P.A. 517, S. 12; 1967, P.A. 788, S. 2; P.A. 77-614, S. 139, 610; P.A. 84-525, S. 2, 8; P.A. 85-372, S. 2, 4; 85-600, S. 2, 4; P.A. 88-314, S. 12, 54; P.A. 93-15, S. 1, 9; 93-74, S. 12, 67; P.A. 94-80, S. 1, 3; P.A. 00-174, S. 29, 83; P.A. 05-96, S. 1; P.A. 06-194, S. 11; P.A. 11-37, S. 2; 11-61, S. 62.)

History: 1961 act increased dealer’s license fee; 1967 act allowed each day of unauthorized operation to be considered a separate offense, allowed commissioner to withhold license for applicants who withhold information or submit false or misleading information etc. and deleted requirement that vending machine operators put name, address and license number on each machine; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 84-525 increased distributor’s license fee from $150 to $1,000 and the dealer’s license fee from $10 to $25; P.A. 85-372 expanded the grounds for refusal of a license by the commissioner, which were previously limited to withholding information or submitting false or misleading information; P.A. 85-600 provided for exceptions to the license fee requirement for distributors under which a distributor who sells exclusively to retail stores he is operating pays a lower fee than other distributors as follows: $250 annually if he operates less than fifteen retail stores, $500 annually if he operates fifteen or more retail stores but less than twenty-five and $1,000, if he operates twenty-five or more retail stores; P.A. 88-314 increased the fine and added the provision concerning imprisonment applicable to any person who, without a license as required in this section, knowingly sells or possesses cigarettes with intent to sell, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 93-15 deleted license fee provisions, deleted provision requiring dealer or distributor to apply for license before doing business, deleted reference to vending machine license applications and made technical changes, effective July 1, 1993; P.A. 93-74 provided that commissioner shall require affidavits from three recognized domestic manufacturers; P.A. 94-80 exempted chain stores and persons purchasing the business of a licensed distributor from the required filing of affidavits, eliminated the requirement that a manufacturer supplying an affidavit be a domestic manufacturer and defined the term “chain store” for purposes of section, effective May 25, 1994; P.A. 00-174 divided existing provisions into Subsecs. (a) to (e), added Subsec. (a)(2) allowing information about manufacturers to be released by the commissioner and made technical changes for purposes of organization and gender neutrality, effective July 1, 2000; P.A. 05-96 amended Subsec. (a)(1) to remove reference to franchisor within the definition of “chain store”, effective July 1, 2005; P.A. 06-194 amended Subsec. (d)(3) by adding violation of other tobacco products tax laws as grounds for refusal to issue license, and amended Subsec. (e) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re penalty for sale, offer or possession of taxed tobacco products without a dealer’s license, effective July 1, 2006; P.A. 11-37 amended Subsec. (a)(1) to redefine “chain store” by adding “or franchisor” and deleting “with common ownership and control”, effective July 1, 2011; P.A. 11-61 amended Subsec. (e)(1) and (2) by excepting from the penalties therein any person whose dealer’s license expired, added reference to Sec. 12-330a in Subsec. (e)(2) and added Subsec. (e)(3) re penalty for selling by person whose dealer’s license expired, effective July 1, 2011.

See Sec. 12-291a re penalty for failure to secure or renew license under Secs. 12-287, 12-288 and 12-291.



Section 12-286a - Notice of restriction on sale of cigarettes and tobacco products. Investigation by Commissioner of Consumer Protection. Penalties.

(a) Each distributor and each dealer, as defined in section 12-285, shall place and maintain in legible condition at each point of sale of cigarettes to consumers, including the front of each vending machine, and each restricted cigarette vending machine a notice which states (1) that the sale, giving or delivering of tobacco products, including cigarettes, to any person under eighteen years of age is prohibited by section 53-344, (2) the purchase or misrepresentation of age by a person under eighteen years of age to purchase cigarettes or tobacco products is prohibited by said section 53-344, and (3) the penalties and fines for violating said section 53-344 and section 12-295a.

(b) Any person who violates subsection (a) of this section shall be fined not more than one hundred dollars.

(c) The Commissioner of Consumer Protection may investigate any alleged violation of the provisions of subsection (a) of this section and, if there appears to be reasonable cause therefor, on reasonable notice to any person accused of any such violation, may make complaint to the prosecuting authority having jurisdiction of any such complaint or may, after notice and a hearing as provided in section 20-321, fine a distributor or dealer who violates said subsection (a) one hundred dollars per violation. Each day a distributor or dealer fails to post a notice in violation of subsection (a) of this section shall be a separate violation.

(P.A. 92-66, S. 3; P.A. 96-240, S. 2, 10; P.A. 07-175, S. 2.)

History: P.A. 96-240 amended Subsec. (a) to include reference to restricted cigarette vending machines and to require notice of penalties for certain violations, effective June 6, 1996; P.A. 07-175 added Subsec. (c) authorizing Commissioner of Consumer Protection to conduct investigations, and impose penalties for violations.



Section 12-287 - Dealer’s license.

Each person engaging in, or intending to engage in, the business of selling cigarettes in this state as a dealer, and each person engaging in or intending to engage in, the business of selling taxed tobacco products at retail, shall secure a dealer’s license from the Commissioner of Revenue Services before engaging in such business or continuing to engage therein. Subject to the provisions of section 12-286, such license shall be renewable annually. The annual fee for a dealer’s license shall be fifty dollars. Such license shall be valid for a period beginning with the date of license to the thirtieth day of September next succeeding the date of license unless sooner revoked as provided in section 12-295, or unless the person to whom it was issued discontinues business, in either of which cases the holder of the license shall immediately return it to the commissioner. In the event of mutilation or destruction of such license, a duplicate copy, marked as such, shall be issued by said commissioner upon application accompanied by a fee of fifteen dollars.

(1949 Rev., S. 1974; 1959, P.A. 620, S. 1; P.A. 75-477, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 84-525, S. 3, 8; P.A. 93-15, S. 2, 9; P.A. 06-194, S. 12; June Sp. Sess. P.A. 09-3, S. 154.)

History: 1959 act increased fees for original and duplicate licenses; P.A. 75-477 required annual renewal of license, previously license was permanently in effect; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 84-525 increased the fee from $10 to $25; P.A. 93-15 made minor changes re issuance and renewal of a dealer’s license, effective July 1, 1993; P.A. 06-194 added requirement that persons in the business of selling taxed tobacco products at retail obtain a dealer’s license, effective July 1, 2006; June Sp. Sess. P.A. 09-3 increased fee for dealer’s license from $25 to $50 and increased fee for duplicate copy from $5 to $15.

See Sec. 12-291a re penalty for failure to secure or renew license.



Section 12-288 - Distributor’s license.

Each person engaging in, or intending to engage in, the business of selling cigarettes in this state as a distributor shall secure a license from the Commissioner of Revenue Services before engaging or continuing to engage in such business. Subject to the provisions of section 12-286, such license shall be renewable annually. The annual fee for a distributor’s license shall be one thousand two hundred fifty dollars, provided in the case of a distributor who sells cigarettes as a distributor exclusively to retail stores which such distributor is operating, the fee for such distributor’s license shall be: (1) Three hundred fifteen dollars annually if such distributor operates or franchises less than fifteen such retail stores; (2) six hundred twenty-five dollars annually if such distributor operates or franchises fifteen or more but less than twenty-five such retail stores; and (3) one thousand two hundred fifty dollars annually if such distributor operates or franchises twenty-five or more such retail stores. Such license shall be valid for a period beginning with the date of license to the thirtieth day of September next succeeding the date of license unless sooner revoked by the commissioner as provided in section 12-295 or unless the person to whom such license was issued discontinues business, in either of which cases the holder of the license shall immediately return it to the Commissioner of Revenue Services.

(1949 Rev., S. 1975; P.A. 77-614, S. 139, 610; P.A. 93-15, S. 3, 9; June Sp. Sess. P.A. 09-3, S. 155; Sept. Sp. Sess. P.A. 09-8, S. 18; P.A. 11-37, S. 3.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 93-15 added provisions re fee for and requirements of distributor’s license, effective July 1, 1993; June Sp. Sess. P.A. 09-3 increased distributor’s license fees applicable to distributors who sell exclusively to retail stores which they are operating; Sept. Sp. Sess. P.A. 09-8 increased fee for distributor’s license from $1,000 to $1,250, effective October 5, 2009, and applicable to the renewal of a license that expires on or after September 30, 2009; P.A. 11-37 added references to franchises, effective July 1, 2011.

See Sec. 12-291a re penalty for failure to secure or renew license.



Section 12-289 - Vending machines; inspection and approval; identification; sealing on violation. Revocation of license; hearing.

(a) Each cigarette vending machine licensed for use in this state shall be subject to the inspection and approval of the Commissioner of Revenue Services and only the owner of such machine or his authorized representative shall service and maintain such machines in good operating condition and only he shall provide for the replenishing of cigarettes in such machines. No cigarette vending machine shall be approved for use in this state unless it is so constructed, located and serviced that the Connecticut cigarette stamp or impression may be seen and identified on at least one package of each brand of cigarettes sold therein.

(b) Each cigarette vending machine operator shall place and maintain in legible condition on the front of each vending machine operated or controlled by him, his name, address, telephone number and license number and a telephone number which may be called for service or to report misuse of the machine at any hour of the day if different from the number of the operator.

(c) Whenever a cigarette vending machine is not properly identified as required by this section, or whenever any unstamped cigarettes are found in any machine in violation of this chapter, or whenever any cigarette vending machine is placed in a location in violation of section 12-289a, the commissioner or an authorized agent of the commissioner shall seal the machine to prevent sale or removal of any cigarettes from the machine until such time as the violation is corrected in the presence of an authorized agent of the commissioner. Any person other than an authorized agent of the Commissioner of Revenue Services who knowingly removes or otherwise tampers with any seal or seals placed on any vending machine by the commissioner or an authorized agent shall be fined not more than one thousand dollars or imprisoned not more than one year or both. The commissioner may suspend or revoke the license of any cigarette vending machine operator for failure to comply with any of the provisions of this chapter or regulations related thereto, following a hearing with respect to which notice in writing, specifying the time and place of such hearing and requiring such operator to show cause why such license should not be revoked, is mailed or delivered to such operator not less than ten days preceding the date of such hearing. Such notice may be served personally or by registered or certified mail. The commissioner shall not issue a new license to a former licensee whose license was revoked unless the commissioner is satisfied that such former licensee will comply with the provisions of this chapter or regulations related thereto.

(1949, S. 1123d; 1967, P.A. 788, S. 3; 1969, P.A. 70, S. 1; P.A. 77-614, S. 139, 610; P.A. 84-492, S. 1, 8; P.A. 88-314, S. 13, 54; P.A. 92-66, S. 1.)

History: 1967 act placed previous provisions in Subsecs. (a) and (c), added Subsec. (b) requiring operator’s name, address and license number on each machine, amended Subsec. (a) to require that machines be accessible to inspection and approval of commissioner rather than accessible to purchaser and to require that stamp be visible on at least one cigarette pack of each brand and added provisions in Subsec. (c) re sealing machines for violations of requirements; 1969 act required telephone number for service calls to be posted on machine in Subsec. (b); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 84-492 amended Subsec. (c) to include specific procedures for notice of hearings and concerning the commissioner’s discretion relative to issuance of a new license to a former licensee whose license was revoked; P.A. 88-314 amended the provision in Subsec. (c) imposing a fine on any person, other than an agent of the commissioner, who removes or tampers with any seal on a vending machine, to require that such action must occur with knowledge, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 92-66 amended Subsec. (b) to add report for misuse of vending machine and Subsec. (c) to add violation of Sec. 12-289a to grounds for sealing machine.

See Sec. 21a-47 re penalty for violation of section.



Section 12-289a - Vending machines: Placement restrictions. Penalties.

(a) No cigarette vending machine or restricted cigarette vending machine may be placed in an area, facility or business which is frequented primarily by minors. No cigarettes may be dispensed from any machine other than a cigarette vending machine or a restricted cigarette vending machine.

(b) A cigarette vending machine may be placed only in (1) an area, facility or business which is accessible only to adults or (2) an area, facility or business permitted under chapter 545 if the area, facility or business has a separate area accessible only to adults and the machine is placed in such area.

(c) A cigarette vending machine, until July 1, 1998, may be placed in an area, facility or business permitted under chapter 545 which does not have a separate area accessible only to adults provided the machine is not placed in a vestibule, lobby, entryway, exit or restroom and the machine is under the direct supervision, and in the direct line of sight of, an adult employee of the permittee.

(d) A cigarette vending machine, until May 1, 1997, may be placed in an area, facility or business not provided for under subsections (b) and (c) of this section provided the machine is not placed in a vestibule, lobby, entryway, exit or restroom and the machine is under the direct supervision, and in the direct line of sight of, an adult employee.

(e) After May 1, 1997, no cigarette vending machine may be placed in any area, facility or business other than as provided in subsections (b) and (c) of this section.

(f) After July 1, 1998, no cigarette vending machine may be placed in any area, facility or business other than as provided in subsection (b) of this section.

(g) The Commissioner of Revenue Services shall assess any person, dealer or distributor who violates the provisions of this section a civil penalty of two hundred fifty dollars for a first violation and five hundred dollars for a second violation within eighteen months. For a third violation within eighteen months, such penalty shall be five hundred dollars and any such machine shall be immediately removed from such area, facility or business and no such machine may be placed in such area, facility or business for a period of one year following such removal.

(h) Nothing in this section shall be construed as limiting a town or municipality from imposing more restrictive conditions on the use of vending machines for the sale of cigarettes. A municipality shall be responsible for the enforcement of such conditions.

(P.A. 92-66, S. 2; P.A. 96-240, S. 3, 10.)

History: P.A. 96-240 amended Subsec. (a) to add reference to restricted cigarette vending machines and to bar dispensing of cigarettes from any machine other than those defined in this chapter, deleted former Subsec. (b) re placement of cigarette vending machines, relettered former Subsec. (c) as Subsec. (h) and inserted new Subsecs. (b) to (g), inclusive, re placement of machines and penalties for violations, effective June 6, 1996.

Subsec. (h):

Town ordinance prohibiting all cigarette vending machines is valid and is not preempted by statute since it addresses matter of concurrent state and local concern, does not conflict with statute and is rationally related to protection of community’s public health, safety and general welfare. 256 C. 105.



Section 12-290 - Price signs on vending machines.

Section 12-290 is repealed.

(1957, P.A. 582, S. 2; 1959, P.A. 160.)



Section 12-291 - Vending machine dealer’s license.

Section 12-291 is repealed, effective July 1, 1993.

(1949, 1955, S. 1124d; P.A. 77-614, S. 139, 610; P.A. 93-15, S. 8, 9.)



Section 12-291a - Penalty for failure to secure or renew license.

Any person who fails to secure or renew a license as provided in section 12-287 or 12-288 shall forfeit as a penalty for each day of operation without such license the sum of five dollars. The commissioner is authorized to waive all or any part of the penalties provided in this section when it is proven to his satisfaction that the failure to secure or renew such license was due to reasonable cause.

(1967, P.A. 788, S. 4; P.A. 93-15, S. 4, 9.)

History: P.A. 93-15 deleted reference to repealed Sec. 12-291 re penalty for failure to secure a vending machine dealer’s license, effective July 1, 1993.



Section 12-292 - Advertising sale of untaxed cigarettes.

Any written advertisement in this state for the sale of untaxed cigarettes for use and consumption in this state shall contain the following words in not less than fourteen point reverse type in block form: “These cigarettes are subject to the payment of the Connecticut cigarette use tax and the Connecticut use tax and may be subject to seizure as contraband goods.” In the case of any such advertisement being announced verbally, such announcement shall be immediately followed by the words above enclosed in quotation marks. Any person engaged in the business of selling cigarettes, whether or not issued a license by the commissioner under the provisions of this part, violating the provisions of this section shall be fined five hundred dollars for each offense.

(1949, S. 1125d; P.A. 88-314, S. 14, 54; P.A. 89-251, S. 15, 203; P.A. 03-225, S. 4.)

History: P.A. 88-314 increased the fine to $500 for each violation of the requirement that any advertisement concerning the sale of untaxed cigarettes must contain certain words that the cigarettes are subject to Connecticut cigarette tax, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 89-251 added reference to fact that cigarettes are subject to the state use tax and that this section is applicable whether or not the person selling has been issued a license to sell cigarettes by the state; P.A. 03-225 added provision re type size of advertisement, effective July 1, 2003.



Section 12-293 - Notice to Tax Commissioner of number of vending machines.

Section 12-293 is repealed.

(1949 Rev., S. 1976; 1955, S. 1127d; 1967, P.A. 788, S. 5.)



Section 12-293a - Reporting requirements. Registration fee for vending machines. List of customers.

(a) Each licensed distributor and dealer shall file with the Commissioner of Revenue Services, on or before the twenty-fifth day of each month, a report for the calendar month immediately preceding in such form and containing such information as the commissioner may prescribe. The return shall be accompanied by a payment of the amount of the tax shown to be due thereon. The commissioner by regulation may exempt from the monthly reporting requirements of this section those distributors and dealers who do not acquire unstamped cigarettes and in lieu thereof may require an annual report, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made in such report are punishable, if, in the commissioner’s discretion, the enforcement of this chapter would not be adversely affected.

(b) Each licensed distributor or dealer who owns or operates cigarette vending machines shall file a report with the Commissioner of Revenue Services, at such time and in such form as the commissioner may prescribe.

(c) If any person fails to pay the amount of tax reported due on its report within the time specified under this section, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. No person shall be subject to a penalty under both this section and subsection (b) of section 12-309. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(d) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(1967, P.A. 788, S. 6; P.A. 77-614, S. 139, 610; P.A. 79-18, S. 1, 2; P.A. 82-172, S. 5, 14; P.A. 84-525, S. 4, 8; P.A. 88-314, S. 15, 54; P.A. 93-15, S. 5, 9; P.A. 95-26, S. 9, 52; P.A. 00-174, S. 57, 83; P.A. 04-201, S. 8; P.A. 05-260, S. 3.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-18 required monthly report from operators of more than five machines, rather than from operators of two or more machines as previously and required semiannual report from operators of five or fewer machines and substituted “period for which a report is filed” for “month” in provision re registration fee for newly acquired machines; P.A. 82-172 added the penalty of $50 for failure to file reports with the commissioner when required, which penalty replaced the previous requirement of $5 for each day any such report is overdue and eliminated provision allowing waiver of penalty by commissioner under certain conditions; P.A. 84-525 included the provision permitting the commissioner to require, by regulation, the annual reporting and monthly updating of a customers list; P.A. 88-314 required with reference to the monthly report to be filed by such distributor and dealer that the report is to be accompanied by the amount of tax due thereon and added provisions related to the penalty and interest for failure to pay the tax within the time specified, including the rate of interest to be added and the period during which interest shall run, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 93-15 deleted references to a vending machine dealer’s license and changed date of report from the tenth day of the month to the twenty-fifth day of the month, effective July 1, 1993; P.A. 95-26 divided section into Subsecs. (a) to (e) and amended Subsec. (d) to lower interest rate from 1.25% to $1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 00-174 amended Subsec. (a) to delete a reference to affidavit, to add provisions re prescribed form and false statements, and to make technical changes for purposes of gender neutrality, effective July 1, 2000; P.A. 04-201 deleted former Subsec. (c) re authorization to adopt regulations and redesignated existing Subsecs. (d) and (e) as new Subsecs. (c) and (d), effective June 3, 2004; P.A. 05-260 amended Subsec. (b) to make report applicable to any licensed distributor or dealer, regardless of number of vending machines owned or operated, and to allow commissioner to prescribe time and form of report, effective July 13, 2005.



Section 12-294 - Transfer of license. Successor tax liability.

(a) If a distributor or dealer removes his or her business from one location to another during the period in which the license is in force, the commissioner shall transfer the license to the new location without an additional fee.

(b) (1) If any distributor liable for any amount due under this chapter sells out his or her business or stock of goods or quits the business, such distributor’s successors or assigns shall withhold a sufficient amount of the purchase price to pay the amount due under this chapter from the distributor until the distributor provides to such successor or assignee a receipt from the commissioner showing that such amount has been paid or a certificate stating that no amount is due.

(2) If any such successor or assignee fails to withhold the purchase price as required, such successor or assignee shall be personally liable for the payment of the amount required to be withheld by such successor or assignee to the extent of the purchase price, valued in money.

(c) (1) No later than the sixtieth day after the latest of the dates specified in subdivision (2) of this subsection, the commissioner shall either issue the certificate stating that no amount is due or mail notice of the amount that must be paid as a condition of issuing the certificate. Such notice shall be mailed to such successor or assignee at such successor’s or assignee’s address as it appears on the records of the commissioner.

(2) For purposes of subdivision (1) of this subsection, the latest of the following dates shall apply: (A) The date the commissioner receives a written request from the successor or assignee for a certificate; (B) the date of the sale of the business or stock of goods; or (C) the date the former owner’s records are made available for audit.

(d) Failure of the commissioner to mail the notice referred to in subsection (c) of this section shall release the successor or assignee from any further obligation to withhold the purchase price as provided in subsection (b) of this section. The period within which the obligation of the successor or assignee may be enforced shall commence on the date the person sells out his or her business or stock of goods or quits the business or on the date that the assessment against such person becomes final, whichever event occurs later, and shall end three years after such date.

(e) The certificate provided for in subsection (c) of this section may be issued after the payment of all amounts due under this chapter, according to the records of the department as of the date of the certificate, or after the payment of the amounts is secured to the satisfaction of the commissioner.

(f) The obligation of the successor or assignee shall be enforced by serving a notice of successor liability on the successor or assignee. The notice shall be served in the manner prescribed under section 12-309 for service of a notice of assessment, not later than three years after the date the commissioner is notified by the successor or assignee of the purchase of the business or stock of goods. The successor or assignee may protest the assessment in the manner provided in section 12-311. Sixty days after the date on which a notice of assessment is mailed, an assessment shall become final except for any amount as to which the successor or assignee has filed a written protest with the commissioner, as provided in section 12-311.

(1949 Rev., S. 1977; P.A. 03-225, S. 5.)

History: P.A. 03-225 designated existing provisions as Subsec. (a), making a technical change therein, and added Subsecs. (b) to (f), inclusive, re successor tax liability, effective July 1, 2003.



Section 12-295 - Suspension or revocation of license. Civil penalty. Issuance of new license after revocation.

(a) The commissioner may suspend or revoke the license of any dealer or distributor for failure to comply with any provision of this chapter or regulations related thereto or for the sale or delivery of tobacco in any form to a minor under eighteen years of age, following a hearing with respect to which notice in writing, specifying the time and place of such hearing and requiring such dealer or distributor to show cause why such license should not be revoked, is mailed or delivered to such dealer or distributor not less than ten days preceding the date of such hearing. Such notice may be served personally or by registered or certified mail.

(b) If the commissioner finds, after a hearing as provided in subsection (a) of this section, that a dealer has violated any provision of sections 12-326a to 12-326h, inclusive, the commissioner shall, for a first violation, suspend such dealer’s license for not less than seven days and assess a civil penalty of not less than one thousand dollars and, for a second or subsequent violation within a five-year period, suspend such dealer’s license for not less than thirty days and assess a civil penalty of not less than five thousand dollars. The commissioner shall order such dealer to conspicuously post a notice in a public place stating that cigarettes cannot be sold during the period of such suspension and the reason therefor. Any sale of cigarettes by such dealer during the period of such suspension shall be deemed an additional violation of said sections.

(c) If the commissioner finds, after a hearing as provided in subsection (a) of this section, that a distributor has violated any provision of sections 12-326a to 12-326h, inclusive, the commissioner shall (1) for a first violation, suspend such distributor’s license for not less than seven days and assess a civil penalty of not more than ten thousand dollars, (2) for a second violation within a five-year period, suspend such distributor’s license for not less than thirty days and assess a civil penalty of not more than twenty-five thousand dollars, and (3) for a subsequent violation within a five-year period, revoke such distributor’s license and assess a civil penalty of not more than fifty thousand dollars, except that if the violation is of subsection (b) of section 12-326b, the commissioner shall assess an additional civil penalty of one thousand dollars for each carton of cigarettes sold or bought in violation of said subsection. The commissioner shall order such distributor to conspicuously post a notice in a public place stating that cigarettes cannot be sold during the period of such suspension and the reason therefor. Any sale of cigarettes by such distributor during the period of such suspension shall be deemed an additional violation of said sections.

(d) The commissioner shall not issue a new license to a former licensee whose license was revoked unless the commissioner is satisfied that such former licensee will comply with the provisions of this chapter or regulations related thereto.

(1949 Rev., S. 1978; 1967, P.A. 788, S. 7; P.A. 84-492, S. 2, 8; 84-525, S. 7, 8; P.A. 93-368, S. 1; P.A. 94-80, S. 2, 3; P.A. 05-221, S. 1; June Sp. Sess. P.A. 07-5, S. 24.)

History: 1967 act allowed suspension of license in addition to revocation and allowed either action to be taken upon conviction for acquiring, possessing or selling cigarettes illegally; P.A. 84-492 and P.A. 84-525 provided for revocation for failure to comply with regulations, removed the reference to revocation based on conviction of acquiring, possessing or selling cigarettes illegally, set out hearing procedures and included provisions concerning the commissioner’s power to not issue a license to a person whose license was previously revoked; P.A. 93-368 designated provisions re suspension or revocation of licenses as Subsec. (a) and amended said Subsec. to authorize the commissioner to suspend or revoke a license for failure to comply with Sec. 53-344(a), inserted new Subsec. (b) re the sanctions and penalties imposed by the commissioner upon a dealer or distributor who has violated any provision of Secs. 12-326a to 12-326h, inclusive, and designated provisions re issuance of a new license to a former licensee as Subsec. (c); P.A. 94-80 amended Subsec. (a) replacing “subsection (a) of section 53-344” with “the sale or delivery of tobacco in any form to a minor under eighteen years of age” to be subject to suspension or revocation of license, effective May 25, 1994; P.A. 05-221 amended Subsec. (b) to limit provisions to sanctions and penalties imposed by the commissioner upon a dealer by deleting references to a distributor, specify the penalty is a “civil” penalty and make technical changes, added new Subsec. (c) re the sanctions and penalties imposed by the commissioner upon a distributor who has violated any provision of Secs. 12-326a to 12-326h, inclusive, and redesignated existing Subsec. (c) as Subsec. (d); June Sp. Sess. P.A. 07-5 amended Subsec. (c) to add additional civil penalty of $1,000 for each carton sold or bought in violation of Sec. 12-326b(b), effective January 1, 2008.



Section 12-295a - Purchase by, or sale to, minors. Penalties. Suspension of licenses. Appeals.

(a) If the Commissioner of Revenue Services finds, after a hearing, that a minor has purchased cigarettes or tobacco products, said commissioner shall assess such minor a civil penalty of not more than one hundred dollars for the first violation and not more than one hundred fifty dollars for any second or subsequent offense.

(b) If said commissioner finds, after a hearing, that any person employed by a dealer or distributor, as defined in section 12-285, has sold, given or delivered cigarettes or tobacco products to a minor other than a minor who is delivering or accepting delivery in his capacity as an employee, said commissioner shall assess such person a civil penalty of two hundred dollars for the first violation and two hundred fifty dollars for a second or subsequent violation within eighteen months.

(c) If said commissioner finds, after a hearing, that any dealer or distributor has sold, given or delivered cigarettes or tobacco products to a minor other than a minor who is delivering or accepting delivery in his capacity as an employee, or such dealer or distributor’s employee has sold, given or delivered cigarettes or tobacco products to such minor, said commissioner shall assess such dealer or distributor a civil penalty of three hundred dollars for the first violation and seven hundred fifty dollars for a second violation within eighteen months. For a third violation within eighteen months, such dealer or distributor shall be assessed a civil penalty of seven hundred fifty dollars and any license held by such dealer or distributor under this chapter shall be suspended for not less than thirty days.

(d) If said commissioner finds, after a hearing, that any owner of an establishment in which a cigarette vending machine or restricted cigarette vending machine is located has sold, given or delivered cigarettes or tobacco products from any such machine to a minor other than a minor who is delivering or accepting delivery in his capacity as an employee, or has allowed cigarettes or tobacco products to be sold, given or delivered to such minor from any such machine, said commissioner shall assess such owner a civil penalty of five hundred dollars for the first violation and seven hundred fifty dollars for a second violation within eighteen months. For a third violation within eighteen months, such owner shall be assessed a civil penalty of seven hundred fifty dollars and any such machine shall be immediately removed from such establishment and no such machine may be placed in such establishment for a period of one year following such removal.

(e) Any person aggrieved by any action of the commissioner pursuant to this section may take any appeal of such action as provided in sections 12-311 and 12-312.

(P.A. 96-240, S. 6, 10; P.A. 07-175, S. 1.)

History: P.A. 96-240 effective July 1, 1997; P.A. 07-175 raised amounts of civil penalties in Subsecs. (a) to (d) and made technical changes in Subsec. (d).



Section 12-296 - Imposition of tax.

A tax is imposed on all cigarettes held in this state by any person for sale, said tax to be at the rate of one hundred seventy mills for each cigarette and the payment thereof shall be for the account of the purchaser or consumer of such cigarettes and shall be evidenced by the affixing of stamps to the packages containing the cigarettes as provided in this chapter.

(1949 Rev., S. 1979; 1955, S. 1128d; November, 1955, S. N136; 1957, P.A. 582, S. 1; 1961, P.A. 578, S. 12; 604, S. 6; 1963, P.A. 651, S. 3; February, 1965, P.A. 326, S. 1; 1969, P.A. 608, S. 1; June, 1969, P.A. 1, S. 44; June, 1971, P.A. 5, S. 114; 8, S. 25; June Sp. Sess. P.A. 83-1, S. 2, 15; P.A. 89-16, S. 4, 31; June Sp. Sess. P.A. 91-3, S. 131, 168; P.A. 93-74, S. 13, 14, 67; P.A. 02-1, S. 1; P.A. 03-2, S. 29; June Sp. Sess. P.A. 07-1, S. 124; June Sp. Sess. P.A. 09-3, S. 104; P.A. 11-6, S. 80.)

History: 1961 acts increased rate, decreased allocation to soldiers, sailors and marines fund from 1/6 to 1/10 of proceeds, and changed fund’s upper limit to a market value of $30,000,000; 1963 act further increased rate and deleted provision for allocating any of the proceeds to said fund; 1965 act increased tax rate from 3 to 4 mills per cigarette; 1969 acts temporarily increased rate to 7.25 mills per cigarette from July 1, 1969, to June 30, 1971, and further increased temporary rate to 8 mills; 1971 acts extended closing date for higher rate to June 30, 1973, and then permanently increased rate to 10.5; June Sp. Sess. P.A. 83-1 increased the rate of tax to 13 mills for each cigarette; P.A. 89-16 increased the rate of tax to 20 mills for each cigarette, effective March 23, 1989, and applicable to cigarettes held for sale on or after April 1, 1989; June Sp. Sess. P.A. 91-3 increased the rate of tax to 22.5 mills for each cigarette, effective August 22, 1991, and applicable to cigarettes held for sale on or after October 1, 1991; P.A. 93-74, S. 13, increased the rate of tax to 23.5 mills for each cigarette, effective May 19, 1993, and applicable to sales of cigarettes occurring on and after July 1, 1993, and P.A. 93-74, S. 14, increased the rate of tax to 25 mills for each cigarette, effective May 19, 1993, and applicable to sales of cigarettes occurring on and after July 1, 1994; P.A. 02-1 increased the rate of tax to 55.5 mills for each cigarette, effective April 3, 2002; P.A. 03-2 changed rate to 75.5 mills, effective February 28, 2003, and applicable to sales occurring on or after March 15, 2003; June Sp. Sess. P.A. 07-1 increased rate of tax from 75.5 mills to 100 mills for each cigarette, effective July 1, 2007, and applicable to sales occurring on or after that date; June Sp. Sess. P.A. 09-3 increased rate of tax from 100 mills to 150 mills for each cigarette, effective September 9, 2009, and applicable to sales occurring on or after October 1, 2009; P.A. 11-6 increased rate of tax from 150 mills to 170 mills for each cigarette, effective July 1, 2011, and applicable to sales occurring on or after that date.

Cited. 36 CS 59.



Section 12-296a - Additional tax imposed in direct relationship to amount of any reduction in federal tax below a certain level.

In addition to the tax imposed pursuant to section 12-296, if the tax imposed by the federal government on cigarettes manufactured in or imported into the United States ever falls below eight dollars per thousand, generally, on cigarettes weighing not more than three pounds per thousand or sixteen dollars and eighty cents per thousand, generally, on cigarettes weighing more than three pounds per thousand, a tax is imposed on all cigarettes held in the state by any person for sale equal to the difference between: (1) The tax imposed on such cigarettes by the federal government at or prior to the time such cigarettes become subject to taxation in this state; and (2) the tax which would have been imposed on such cigarettes by the federal government if the rate of tax on cigarettes by the federal government at the time a tax was imposed on such cigarettes by the federal government was equal to the rate of tax on such cigarettes by the federal government on July 1, 1985.

(P.A. 85-600, S. 3, 4.)



Section 12-297 - Exemption from tax for cigarettes sold to certain state institutions for patients or inmates.

The tax imposed under the provisions of section 12-296 shall not apply to cigarettes sold to any state institution other than a correctional institution for distribution to patients or inmates, or to cigarettes purchased with revolving funds under the jurisdiction of any state institution other than a correctional institution, when the cigarettes purchased are to be consumed by patients or inmates confined at such institution.

(1949, S. 1126d; P.A. 89-16, S. 28, 31.)

History: P.A. 89-16 provided for exclusion of correctional institutions from state institutions eligible for exemption from cigarette tax on cigarettes for distribution to patients or inmates.



Section 12-298 - Commissioner to supply stamps or decals.

The Commissioner of Revenue Services shall secure stamps or heat-applied decals, of such design and denomination as he prescribes, suitable to be affixed to packages of cigarettes as evidence of the payment of the tax imposed by this chapter. He shall sell such stamps or decals (a) to licensed distributors to be affixed to packages of cigarettes to be sold on or after September 1, 1971, at a discount of one per cent from their face value and (b) to licensed dealers at their face value. The commissioner may, in his discretion, permit a licensed distributor or licensed dealer to pay for such stamps or decals within thirty days after the date of purchase, provided a bond or other security satisfactory to the commissioner in an amount not less than the sale price of such stamps or decals shall have been filed with the commissioner conditioned upon payment for such stamps or decals. The bond or other security shall be in full force and effect for a period of three years and one month following the expiration of the license or such other period as the commissioner may determine, unless a certificate is issued by the commissioner to the effect that all taxes due the state have been paid. He shall keep accurate records of all stamps or decals sold to each distributor and dealer and shall pay over all receipts from the sale of stamps or decals to the State Treasurer daily as herein provided.

(1949 Rev., S. 1980; November, 1955, S. N137; 1961, P.A. 604, S. 7; 1963, P.A. 651, S. 4; February, 1965, P.A. 326, S. 2; 1969, P.A. 608, S. 2; June, 1969, P.A. 1, S. 45; June, 1971, P.A. 5, S. 115; 8, S. 26; P.A. 77-614, S. 139, 610; P.A. 91-231, S. 1; P.A. 93-15, S. 6, 9.)

History: 1961 and 1963 acts reduced discount on sale of stamps; 1965 act substituted “ ‘(Specified) Permit’ or ‘Specified Permits’ ” for “ ‘Beer Permit’ ”; 1969 acts reduced discount on stamps from 2.7% to 2.25% of face value applicable to cigarettes to be sold before July 1, 1969, and after July 1, 1971, and set interim discount at 1.3% and further changed interim discount to 1.125%; 1971 acts changed closing date for interim rate to July 1, 1973, and later reduced discount permanently to 1% effective with respect to cigarettes to be sold on or after September 1, 1971; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 91-231 provided for the acceptance of security other than bonds by the commissioner; P.A. 93-15 authorized use of heat applied decals to evidence payment of cigarette tax and added provision extending bond for a period of three years and one month beyond expiration of license, effective July 1, 1993.



Section 12-299 - Metering machine.

Section 12-299 is repealed, effective June 8, 1998.

(1949 Rev., S. 1981; P.A. 77-614, S. 139, 610; P.A. 91-231, S. 2; P.A. 93-15, S. 7, 9; P.A. 98-262, S. 21, 22.)



Section 12-300 - Resale of stamps restricted. Redemption.

No distributor or dealer shall sell or transfer any stamps issued under the provisions of this chapter, provided the commissioner may, at his discretion, authorize distributors to sell stamps for the purposes of facilitating a tax increase program. The commissioner shall redeem any unused stamps presented by any licensed distributor or licensed dealer at a price equal to the amount paid for such stamps by such dealer or distributor. The commissioner shall, upon proof satisfactory to him and in accordance with regulations promulgated by him, redeem any stamp affixed to any package of cigarettes which has become unfit for use and consumption or unsalable.

(1949 Rev., S. 1982; 1963, P.A. 108.)

History: 1963 act allowed commissioner to authorize distributors to sell stamps to facilitate a tax increase program.



Section 12-301 - Nonresidents may be authorized to affix stamps.

When the Commissioner of Revenue Services finds that the collection of the tax imposed by this chapter would be facilitated thereby, he may, in his discretion, authorize any person resident or located outside this state engaged in the business of manufacturing cigarettes, or any person resident or located outside this state who ships cigarettes into this state for sale to dealers in this state, and who qualifies as a distributor, but need not have a place of business in this state, upon complying with the requirements of the commissioner, to affix, or cause to be affixed, the stamps required by this chapter on behalf of the purchasers of such cigarettes who would otherwise be taxable therefor, and the commissioner may sell such stamps to such person as provided in section 12-298, or authorize the use of a machine by such person as provided in section 12-299. The commissioner shall require a bond or other security of such nonresident person, satisfactory to the commissioner, in an amount not to exceed ten thousand dollars, conditioned upon the payment of the tax and compliance with such other requirements as the commissioner may specify. Such bond shall be issued by a surety company authorized to do business in the state and shall be in full force and effect for a period of three years and one month following the expiration of the bond or such other period as the commissioner may determine, unless a certificate is issued by the commissioner to the effect that all taxes due the state have been paid. Such nonresident person shall agree to submit his books, accounts and records to examination during reasonable business hours by the commissioner or his authorized agent. Each such nonresident person, other than a foreign corporation which has complied with the provisions of section 33-922, shall, in writing, appoint the Secretary of the State and his successors in office to be his attorney, such appointment to be made, acknowledged and filed in the manner prescribed in said section 33-922. Service upon said attorney shall be sufficient service upon any such nonresident person, whether a foreign corporation which has complied with the provisions of said section 33-922 or not, and may be made by leaving a duly attested copy of the process with the Secretary of the State or at his office. When legal process against any such nonresident person is served upon the Secretary of the State, he shall notify such nonresident person in the manner specified in section 33-929 and shall collect the fee specified therein. Any person complying with the provisions of this section shall thereupon become a licensed distributor within the meaning of this chapter and shall be subject to all provisions of this chapter applicable to licensed distributors, except as otherwise ruled by the commissioner.

(1949 Rev., S. 1983; 1963, P.A. 642, S. 9; P.A. 77-614, S. 139, 610; P.A. 91-231, S. 3; P.A. 96-271, S. 158, 254.)

History: 1963 act corrected obsolete references to the corporation law; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 91-231 provided for the acceptance of security other than bonds by the commissioner and increased the effective period of such security to three years and one month, deleting prior provision re acceptance of cash in lieu of bonds; P.A. 96-271 replaced references to Sec. 33-400 with Sec. 33-922 and reference to Sec. 33-411 with Sec. 33-929, effective January 1, 1997.



Section 12-302 - Distributors to affix stamps.

(a) Except as otherwise provided in subsection (b) of this section, each distributor shall affix, or cause to be affixed, at the location for which such distributor’s license is issued, in such manner as the commissioner may specify in regulations issued pursuant to this chapter, to each individual package of cigarettes sold or distributed by the distributor, stamps of the proper denomination, as required by section 12-296. Such stamps may be affixed by a distributor at any time before the cigarettes are transferred out of the distributor’s possession.

(b) No distributor shall affix, or cause to be affixed, to a package of cigarettes sold or distributed by such distributor, stamps, if the package (1) is not labeled in conformity with the requirements of the federal Cigarette Labeling and Advertising Act, 79 Stat. 282, 15 USC 1331 et seq., or any other federal requirement for the placement of labels, warnings and other information, applicable to packages of cigarettes that are intended to be sold within the United States; (2) bears any label or notice prescribed by the United States Department of Treasury to identify cigarettes intended for export and exempt from tax by the United States pursuant to 26 USC 5704(b), including “For export only”, “U.S. Tax-exempt”, “For use outside U.S.” or similar wording indicating that the manufacturer did not intend that the product be sold within the United States, including any notice or label described in 27 CFR 290.185; (3) has been imported into the United States after January 1, 2000, in violation of 26 USC 5754 or regulations adopted thereunder; (4) in any way violates federal trademark or copyright law or if all federal taxes due have not been paid on the cigarettes; (5) has been modified or altered by a person other than the manufacturer or person specifically authorized by the manufacturer, including modification or alteration by the placement of a sticker or label to cover information, including the wording, labels or warnings described in subdivision (1) or (2) of this subsection, on the package; (6) is of a brand family or of a tobacco product manufacturer not included in the Connecticut Tobacco Directory maintained by the Commissioner of Revenue Services pursuant to section 4-28m; or (7) is of cigarettes not included in the Connecticut Fire Safe Cigarette Directory maintained by the State Fire Marshal pursuant to section 29-420.

(1949 Rev., S. 1984; P.A. 99-109, S. 1, 8; May 9 Sp. Sess. P.A. 02-7, S. 102; P.A. 07-180, S. 7.)

History: P.A. 99-109 designated existing provisions as Subsec. (a), making technical changes therein, and added Subsec. (b) to prohibit stamping of cigarettes produced and labeled for export only, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (b) to disallow stamping of cigarette packages sold by manufacturers who are in violation of the escrow fund requirements of the interstate tobacco settlement and to authorize the publication of the names of such violators; P.A. 07-180 amended Subsec. (b) to delete former Subdiv. (6) re violation of Sec. 4-28i(a)(2) or 4-28j and add new Subdivs. (6) re brand family or manufacturer not included in Connecticut Tobacco Directory and (7) re cigarettes not included in Connecticut Fire Safe Cigarette Directory, effective July 1, 2008.



Section 12-303 - Dealers to affix stamps.

(a) Except as otherwise provided in subsection (b) of this section, each dealer shall, within twenty-four hours after coming into possession of any cigarettes not bearing proper stamps evidencing payment of the tax imposed by this chapter, and before selling such cigarettes, affix or cause to be affixed, at the location for which such dealer’s license is issued, in such manner as the commissioner may specify in regulations issued pursuant to this chapter, to each individual package of cigarettes, stamps of the proper denomination, as required by section 12-296.

(b) No dealer shall affix, or cause to be affixed, to a package of cigarettes sold or distributed by such dealer, stamps, if the package (1) is not labeled in conformity with the requirements of the federal Cigarette Labeling and Advertising Act, 79 Stat. 282, 15 USC 1331 et seq., or any other federal requirement for the placement of labels, warnings and other information, applicable to packages of cigarettes that are intended to be sold within the United States; (2) bears any label or notice prescribed by the United States Department of Treasury to identify cigarettes intended for export and exempt from tax by the United States pursuant to 26 USC 5704(b), including “For export only”, “U.S. Tax-exempt”, “For use outside U.S.” or similar wording indicating that the manufacturer did not intend that the product be sold within the United States, including any notice or label described in 27 CFR 290.185; (3) has been imported into the United States after January 1, 2000, in violation of 26 USC 5754 or regulations adopted thereunder; (4) in any way violates federal trademark or copyright law or if all federal taxes due have not been paid on the cigarettes; (5) has been modified or altered by a person other than the manufacturer or person specifically authorized by the manufacturer, including modification or alteration by the placement of a sticker or label to cover information, including the wording, labels or warnings described in subdivision (1) or (2) of this subsection, on the package; (6) is of a brand family or of a tobacco product manufacturer not included in the Connecticut Tobacco Directory maintained by the Commissioner of Revenue Services pursuant to section 4-28m; or (7) is of cigarettes not included in the Connecticut Fire Safe Cigarette Directory maintained by the State Fire Marshal pursuant to section 29-420.

(1949 Rev., S. 1985; P.A. 99-109, S. 2, 8; May 9 Sp. Sess. P.A. 02-7, S. 103; P.A. 07-180, S. 8.)

History: P.A. 99-109 designated existing provisions as Subsec. (a), making technical changes therein, and added Subsec. (b) to prohibit stamping of cigarettes produced and labeled for export only, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (b) to disallow stamping of cigarette packages sold by manufacturers who are in violation of the escrow fund requirements of the interstate tobacco settlement and to authorize the publication of the names of such violators; P.A. 07-180 amended Subsec. (b) to delete former Subdiv. (6) re violation of Sec. 4-28i(a)(2) or 4-28j and add new Subdivs. (6) re brand family or manufacturer not included in Connecticut Tobacco Directory and (7) re cigarettes not included in Connecticut Fire Safe Cigarette Directory, effective July 1, 2008.



Section 12-304 - Sale of unstamped cigarettes prohibited. Penalty.

(a)(1) No distributor shall sell, and no other person shall sell, offer for sale, display for sale or possess with intent to sell, any cigarettes (A) which do not bear stamps evidencing the payment of the tax imposed by this chapter, or (B) the stamping of which is prohibited by subsection (b) of section 12-302 or subsection (b) of section 12-303, provided a licensed dealer may keep on hand, at the location for which such dealer’s license is issued, unstamped cigarettes, other than cigarettes, the stamping of which is prohibited by subsection (b) of section 12-303, for a period not exceeding twenty-four hours. Any unstamped cigarettes in the possession of a dealer shall be presumed to have been held by such dealer for more than twenty-four hours unless proof is shown to the contrary.

(2) Except as provided in subdivision (3) of this subsection, any person who knowingly violates any provision of subdivision (1) of this subsection shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(3) Any licensed dealer who knowingly violates any provision of subdivision (1) of this subsection shall have committed an infraction and shall be fined ninety dollars, provided (A) the quantity of unstamped cigarettes in the possession of such dealer does not exceed six hundred cigarettes, and (B) it is such dealer’s first violation of the provisions of this subsection.

(b) (1) Any person, whether or not previously convicted of a violation of any provision of this section, who possesses, transports for sale, sells or offers for sale twenty thousand or more cigarettes, (A) subject to the tax imposed by this chapter in any unstamped or unlawfully packaged stamped packages, or (B) the stamping of which is prohibited by subsection (b) of section 12-302 or subsection (b) of section 12-303, and (2) any person, whether or not previously convicted of violation of any provision of this section, who wilfully attempts to evade the taxes imposed by this chapter or the payment thereof on twenty thousand or more cigarettes, shall be guilty of a class D felony.

(1949 Rev., S. 1986; 1967, P.A. 788, S. 8; P.A. 75-275, S. 1, 2; P.A. 88-314, S. 16, 54; P.A. 99-109, S. 3, 8; P.A. 11-61, S. 63; P.A. 13-258, S. 45.)

History: 1967 act imposed minimum fine of $100 for first offense; P.A. 75-275 increased fines for first offense to minimum of $250 and maximum of $1,000 (up from $500) and for subsequent offenses increased minimum fine from $200 to $500 and maximum fine from $2,000 fine to fine and/or one year’s imprisonment and added Subsec. (b) re offenses involving 20,000 or more cigarettes; P.A. 88-314 amended the penalty provision for violation of any requirement of this section and added the provision that the violation must occur with knowledge, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 99-109 amended Subsecs. (a) and (b) to add provisions re cigarettes the stamping of which is prohibited by Sec. 12-302 or 12-303 and to make technical changes, effective July 1, 1999; P.A. 11-61 amended Subsec. (a) by designating existing provisions re sale of unstamped cigarettes as Subdiv. (1) and penalty for violation thereof as Subdiv. (2), adding Subdiv. (3) re penalty for licensed dealer’s first violation that does not involve more than 600 cigarettes, and making technical changes, effective July 1, 2011; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not less than 1 year or more than 5 years to a class D felony.



Section 12-305 - Unstamped cigarettes, vehicles in which transported, subject to confiscation.

All (1) unstamped cigarettes upon which taxes are imposed by this chapter, or which are in the course of transport within this state and are not properly supported by invoice or delivery tickets as required by section 12-306a, and (2) cigarettes, the stamping of which is prohibited by subsection (b) of section 12-302 or subsection (b) of section 12-303, which are in the possession, custody or control of any person for the purpose of being consumed, sold or transported in this state, for the purpose of evading or violating the provisions of this chapter, or with intent to avoid payment of the tax imposed hereunder, and any automobile, truck, conveyance or other vehicle used in the transportation of such cigarettes, and all paraphernalia, equipment or other tangible personal property, incident to the use of such purposes, found in the place, building, vehicle or vehicles where such cigarettes are found, are declared to be contraband goods; and any house, building or other premises and any vehicle or other conveyance suspected of containing such contraband goods may be searched under due process of law; and any such contraband goods may be seized by the commissioner, agents or employees of the commissioner, or by any peace officer of this state when directed by the commissioner to do so, without a warrant, provided nothing in this section shall be construed to require the commissioner to confiscate unstamped cigarettes or property when the commissioner has reason to believe that the owner thereof is not wilfully or intentionally evading the tax imposed by this chapter. Any property seized under the provisions of this chapter may, at the commissioner’s discretion and except as otherwise provided by this section, be offered by the commissioner for sale at public auction to the highest bidder after advertisement, as provided in section 12-307, or the commissioner may dispose of such property in a manner which the commissioner deems to be in the best interest of the state. The commissioner shall deliver to the State Treasurer the proceeds of any sale made under the provisions of this section. Before delivering any cigarettes so sold to the purchaser, the commissioner shall require such purchaser to affix to the packages the amount of stamps required by this chapter. The seizure and sale of any cigarettes or other property under the provisions of this section shall not relieve any person from a fine or other penalty for violation of this chapter. Any sale of cigarettes by the commissioner, the stamping of which is prohibited by subsection (b) of section 12-302 or subsection (b) of section 12-303, may only be made to the manufacturer and solely for purpose of export.

(1949 Rev., S. 1987; 1957, P.A. 524, S. 1; 1967, P.A. 788, S. 9; P.A. 99-109, S. 4, 8; P.A. 00-230, S. 4.)

History: 1967 act authorized commissioner to dispose of property in manner he deems will best serve interest of state; Effect of P.A. 77-614 was to make “commissioner” refer to commissioner of revenue services rather than tax commissioner, effective January 1, 1979; P.A. 99-109 added provisions re cigarettes the stamping of which is prohibited by Sec. 12-302 or 12-303 and made technical changes, effective July 1, 1999; P.A. 00-230 made a technical change.



Section 12-306 - Invoices or delivery tickets required in transportation of unstamped cigarettes.

Section 12-306 is repealed.

(1957, P.A. 524, S. 2; 1967, P.A. 788, S. 10.)



Section 12-306a - Cigarette transporter to hold invoices or delivery tickets.

Every person who transports cigarettes not bearing Connecticut cigarette stamps upon the public highways, roads or streets of this state shall have in such person’s actual possession invoices or delivery tickets for such cigarettes, which shall show the true name and address of the consignor or seller, the true name and address of the consignee or purchaser, and the quantity and brands of the cigarettes so transported. If the cigarettes are consigned to or purchased by any person in Connecticut, such purchaser or consignee shall be authorized by this chapter to possess unstamped cigarettes in this state and the stamping of such cigarettes shall not be prohibited by subsection (b) of section 12-302 or subsection (b) of section 12-303. If the invoices or delivery tickets specify that the cigarettes are to be delivered to any person in any other state or jurisdiction such person shall be authorized by the laws of such other state or jurisdiction to receive or possess cigarettes on which the taxes imposed by such other state or jurisdiction have not been paid and the stamping of such cigarettes shall not be prohibited by the laws of such other state or jurisdiction. In the absence of such invoices or delivery tickets, or, if the name or address of the consignee or purchaser is falsified or if the purchaser or consignee is not authorized to possess unstamped cigarettes, the cigarettes so transported shall be deemed contraband and shall be subject to confiscation. Any transporter who violates any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than one year or both, and in addition shall be liable for the tax, interest and penalty as provided in this chapter.

(1967, P.A. 788, S. 11; P.A. 88-314, S. 17, 54; P.A. 99-109, S. 5, 8.)

History: P.A. 88-314 amended the fine applicable to any transporter who violates any provision of this section to provide for a fine of not more than $1,000 in lieu of not more than $25 for each carton of cigarettes transported, retaining the imprisonment provision in the penalty without change, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 99-109 added provisions re cigarettes the stamping of which is prohibited by Sec. 12-302 or 12-303 and made a technical change, effective July 1, 1999.



Section 12-306b - Penalty for wilful failure to submit a required report or pay the tax, or for wilful delivery of a document known to be false.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-313 to make a report, keep any records or supply any information, who wilfully fails to pay such tax, make such report, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such report, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, report, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(1967, P.A. 788, S. 12; P.A. 88-314, S. 18, 54; P.A. 97-203, S. 4, 20; P.A. 04-201, S. 9; P.A. 13-258, S. 46.)

History: P.A. 88-314 deleted the fine applicable to any false entry on an invoice or record, providing in lieu thereof for a fine or imprisonment applicable to any wilful failure to pay the tax or make a report at the time required or any wilful delivery of a report or other document known to be false in any material matter, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 04-201 deleted reference to Sec. 12-293a in Subsec. (a), effective June 3, 2004; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-307 - Procedure on sale after confiscation.

(a) When any property has been seized under the provisions of section 12-305, the commissioner may, at his discretion, after a hearing as provided in this section, advertise such property for sale in a newspaper published or having a circulation in the town in which the seizure took place, at least five days before the sale.

(b) Any person claiming an interest in such property may make written application to the commissioner for a hearing within thirty days after the date of such seizure, stating his interest in the property and his reasons why it should not be forfeited. Upon receipt of such application, the commissioner shall, within thirty days, assign a date for such hearing and give written notice as to the time thereof to any person or persons making such application. At such hearing, the commissioner shall determine whether such cigarettes should be forfeited and written notice of such determination shall be forwarded to each applicant claiming to have an interest in such cigarettes.

(c) Any person aggrieved by any such determination may appeal therefrom to the superior court for the judicial district of New Britain, as provided in section 12-312.

(d) No sale of any property under the provisions of section 12-305 shall be made while an application for a hearing is pending before the commissioner, but the pendency of an appeal under the provisions of section 12-312 shall not prevent the sale unless the appellant posts a satisfactory bond, with surety, in an amount double the estimated value of the property, conditioned upon the successful termination of the appeal.

(e) When any such sale has been consummated, the proceeds thereof shall become the property of the state, provided any person who has an interest in such property shall have the same rights with respect to the proceeds of such sale as such person had in relation to such property prior to sale.

(1949 Rev., S. 1988; 1957, P.A. 524, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-65, S. 1, 3; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 95-65 divided the section into Subsecs. (a) to (e), added provision in Subsec. (b) re the commissioner’s responsibilities when unstamped cigarettes are seized, added provision as Subsec. (c) re appeals to the Superior Court and added provisions as Subsec. (e) establishing a time for a person whose cigarettes are seized to apply for a hearing, effective July 1, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (c), effective June 29, 1999.



Section 12-308 - Fraudulent stamps.

Any person who fraudulently makes or utters or forges or counterfeits any stamp prescribed by the Commissioner of Revenue Services under the provisions of this chapter, or who causes or procures the same to be done, or who wilfully utters, publishes, passes or renders as true any false, altered, forged or counterfeited stamp, or who knowingly possesses any such false, altered, forged or counterfeited stamp, or who uses more than once any stamp provided for and required by this chapter, for the purpose of evading the tax hereby imposed, or who tampers with or causes to be tampered with any metering machine authorized to be used under the provisions of this chapter, shall be fined not more than five thousand dollars or imprisoned not more than ten years nor less than one year or both.

(1949 Rev., S. 1989; P.A. 77-614, S. 139, 610; P.A. 88-314, S. 19, 54.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 88-314 deleted statement in which a person is deemed guilty of a felony for any fraudulent act related to cigarette tax stamps and substituted in lieu thereof a fine of not more than $5,000 or imprisonment for more than five years or less than one year, or both fine and imprisonment, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date.



Section 12-309 - Taxpayers to keep records; commissioner may examine. Assessment of tax deficiency. Penalty and interest for failure to pay tax when due. Lien against real estate for state tax. Foreclosure procedure.

(a) Each distributor and each dealer shall keep complete and accurate records of all cigarettes manufactured, produced, purchased and sold. Such records shall be of such kind and in such form as the Commissioner of Revenue Services may prescribe and shall be safely preserved for three years in such manner as to insure permanency and accessibility for inspection by the commissioner and his authorized agents. The commissioner and his authorized agents may examine the books, papers and records of any distributor or dealer in this state for the purpose of determining whether the tax imposed by this chapter has been fully paid, and may investigate and examine the stock of cigarettes in or upon any premises where such cigarettes are possessed, stored or sold for the purpose of determining whether the provisions of this chapter are being obeyed. If, after an examination of the invoices, books and records of a licensed distributor or dealer, or if, from any other information obtained by him or his authorized agents, the commissioner determines that the report of any licensed distributor or licensed dealer is incorrect, and that the licensed distributor or licensed dealer has not purchased sufficient stamps to cover his receipts and sales or other disposition of unstamped cigarettes, he shall thereupon assess the deficiency in tax. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. In any case where a licensed distributor or licensed dealer cannot produce evidence of sufficient stamp purchases to cover the receipt of unstamped cigarettes, it shall be presumed that such cigarettes were sold without having the proper stamps affixed. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period. The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(b) Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax with respect to any return shall be made after the expiration of more than three years from the date of the filing of such return or from the original due date of such return, whichever is later. If no return has been filed as provided in this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment. If prior to the expiration of the period prescribed in this section for the assessment of additional tax, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. Any such extended period may be further extended by consent in writing before the expiration of such extended period.

(1949 Rev., S. 1990; 1967, P.A. 788, S. 13; P.A. 76-322, S. 8, 27; P.A. 77-614, S. 139, 610; P.A. 78-245, S. 1, 2; 78-303, S. 85, 136; P.A. 79-631, S. 43, 111; P.A. 80-307, S. 12, 31; P.A. 81-411, S. 20, 42; P.A. 82-172, S. 6, 14; P.A. 88-314, S. 20, 54; May Sp. Sess. P.A. 94-4, S. 55, 85; P.A. 95-26, S. 10, 52; P.A. 95-160, S. 64, 69.)

History: 1967 act added provisions for actions taken by commissioner when stamps bought are discovered to be insufficient to cover actual sales; P.A. 76-322 increased interest rate from 0.5% to 1% except if there was fraudulent intent where additional penalty interest remained at 0.5%; P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-245 increased penalty interest for fraudulent intent to 1% and added Subsec. (b) re three-year limit for assessment of additional tax; P.A. 79-631 made technical changes; P.A. 80-307 temporarily increased interest rates to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on delinquent taxes under Subsec. (a) at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 82-172 added provisions in Subsec. (a) re penalty of $50 if greater than 10% of the deficiency, with the 10% penalty continuing to be applicable if greater than $50, re waiver of penalties by the commissioner for failure to file report on time under certain conditions, re collection of tax, penalty or interest under Sec. 12-35, re creation of lien against real estate of taxpayer and discharge thereof and re foreclosure procedure related to such lien; P.A. 88-314 amended Subsec. (a) in respect to the penalty applicable to a determined insufficiency of stamps purchased by a distributor or dealer in the form of a restatement of the penalty when the deficiency is due to negligence and additionally, when the deficiency is due to fraud or intent to evade the tax and amended Subsec. (b) to clarify the applicable procedure when a return has not been filed and the commissioner must make a return according to the best information available, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.25% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-309a - Reports from carriers, warehousemen, bailees. Examination of records.

The Commissioner of Revenue Services may, in his discretion, require reports from any common or contract carrier who transports cigarettes to any point or points within this state, and from any bonded warehouseman or bailee who has in his possession any cigarettes, such reports to contain such information concerning shipments of cigarettes as the Commissioner of Revenue Services shall determine to be necessary for the administration of this chapter. All common and contract carriers, bailees and warehousemen shall permit the examination by the Commissioner of Revenue Services or his authorized agent of any records relating to the shipment or receipt of cigarettes.

(February, 1965, P.A. 27, S. 1; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-310 - Oaths and subpoenas.

The commissioner and any agent of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court of the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers, and, upon his refusal so to do, shall commit him to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(1949 Rev., S. 1991; 1969, P.A. 297; P.A. 78-280, S. 2, 127.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 78-280 substituted “judicial district” for “county”.



Section 12-311 - Hearings by commissioner.

Any person aggrieved by any action under this chapter of the commissioner or his authorized agent for which hearing is not elsewhere provided may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to him, for a hearing, setting forth the reasons why such hearing should be granted and the manner of relief sought. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith; if it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing, the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of information concerning any manufacture, importation or sale of cigarettes which have escaped taxation to appear before him or his authorized agent with any specific books of account, papers or other documents, for examination relative thereto.

(1949 Rev., S. 1992; P.A. 82-62, S. 2; P.A. 91-236, S. 4, 25.)

History: P.A. 82-62 increased from 10 days to 30 days the period within which a taxpayer may apply for administrative hearing following mailing of notice concerning findings of the commissioner; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.



Section 12-312 - Appeals from decisions of commissioner.

Any person aggrieved because of any decision, order, determination or disallowance of the commissioner under the provisions of this chapter may, within one month after service upon such person of notice of such decision, order, determination or disallowance, appeal therefrom to the superior court for the judicial district of New Britain, which appeal shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 1993; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 6, 127; P.A. 84-492, S. 3, 8; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 9, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 11, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 84-492 authorized appeals of orders, determinations and disallowances of commissioner and included one-month period for appeals dated from service of notice; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered the interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 12-313 - Administration. Regulations. Waiver of filing of reports.

The administration of this chapter is vested in the Commissioner of Revenue Services. All forms necessary and proper for the enforcement of this chapter shall be prescribed and furnished by the commissioner. The commissioner may require any agent, clerk, stenographer or other assistant to execute a bond in such sum as said commissioner determines for the faithful discharge of his duties. The commissioner may prescribe regulations and rulings, not inconsistent with law, to carry into effect the provisions of this chapter, which regulations and rulings, when reasonably designed to carry out the intent and purpose of this chapter, shall be prima facie evidence of its proper interpretation. The commissioner shall, at least annually, and more often in his discretion, publish for distribution all regulations prescribed hereunder and such rulings as appear to him to be of general interest. The commissioner may, in his discretion, waive the requirements of filing reports when it appears to his satisfaction that the distributor is not engaged in handling unstamped cigarettes.

(1949 Rev., S. 1994; 1949, S. 1129d; P.A. 77-614, S. 139, 610; P.A. 90-271, S. 7, 24.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 90-271 made a technical change.



Section 12-314 - Packaging for sale.

(a)(1) The sale of cigarettes other than in an unopened package containing twenty or more cigarettes originating with the manufacturer which bears the health warning required by law is prohibited.

(2) If the Commissioner of Revenue Services finds, after a hearing, that any dealer or distributor has violated the provisions of this subsection, said commissioner may assess such person a civil penalty of fifty dollars for a first offense, two hundred fifty dollars for a second offense and five hundred dollars for a third or subsequent offense. Such penalty may be in addition to any other penalty provided by law, including, but not limited to, the suspension or revocation of the license of such dealer or distributor pursuant to section 12-295. Any person aggrieved by any action of said commissioner pursuant to this subsection may take an appeal of such action as provided in sections 12-311 and 12-312.

(b) The sale of cigarettes, the stamping of which is prohibited by subsection (b) of section 12-302 or subsection (b) of section 12-303, is prohibited.

(1949 Rev., S. 1995; P.A. 96-240, S. 4, 10; P.A. 99-109, S. 6, 8; P.A. 00-56; 00-170, S. 22, 42; June Sp. Sess. P.A. 01-6, S. 44, 85.)

History: P.A. 96-240 added provision prohibiting sale of cigarettes other than in certain packaging and deleted a provision allowing certain sample packages to be given away, effective June 6, 1996; P.A. 99-109 designated existing provisions as Subsec. (a) and added Subsec. (b) re cigarettes the stamping of which is prohibited by Sec. 12-302 or 12-303, effective July 1, 1999; P.A. 00-56, effective October 1, 2000, and P.A. 00-170, effective July 1, 2000, and applicable to sales occurring on or after that date, both amended Subsec. (a) to require all sales to be in unopened packages of twenty or more cigarettes; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to designate existing provisions as Subdiv. (1) and add new Subdiv. (2) re civil penalty for violation of subsection, effective July 1, 2001.



Section 12-314a - Certain promotional samples authorized.

The Commissioner of Revenue Services may authorize a dealer or distributor to give or deliver any cigarette, as defined in section 12-285, or tobacco product, as defined in section 12-330a, in connection with the promotion or advertisement of such cigarette or tobacco product without receiving monetary consideration from the person receiving the cigarette or tobacco product provided (1) such distribution is on the premises of a licensed dealer as defined in said section 12-285 or at any event or establishment with an area the access to which is limited to adult patrons provided such distribution is restricted to such area, (2) the sample of cigarettes, if applicable, contains no less than two cigarettes, and (3) the taxes on such cigarettes have been previously paid. The licensed dealer or distributor shall be liable for any gift or delivery of cigarettes or tobacco products to minors on his premises by any person conducting a promotion or advertisement of such cigarette or tobacco product in accordance with this section. This section shall not apply to the gift or delivery of a cigarette package in connection with a sale of similar package of cigarettes.

(P.A. 96-240, S. 5, 10.)

History: P.A. 96-240 effective June 6, 1996.



Section 12-315 - Sale of unstamped cigarettes from one licensed distributor to another.

Except as otherwise provided in subsection (b) of section 12-314, no provision of this chapter shall prohibit the sale of unstamped cigarettes by one licensed distributor to another licensed distributor.

(1949 Rev., S. 1996; P.A. 99-109, S. 7, 8.)

History: P.A. 99-109 added “except as otherwise provided” in Sec. 12-314(b), effective July 1, 1999.



Section 12-315a - Report on enforcement efforts.

Section 12-315a is repealed, effective June 7, 2010.

(P.A. 96-240, S. 7, 10; June Sp. Sess. P.A. 98-1, S. 4, 121; P.A. 10-188, S. 17.)



Section 12-316 - Imposition of tax.

A tax is hereby imposed at the rate of one hundred seventy mills for each cigarette upon the storage or use within this state of any unstamped cigarettes in the possession of any person other than a licensed distributor or dealer, or a carrier for transit from without this state to a licensed distributor or dealer within this state. Any person, including distributors, dealers, carriers, warehousemen and consumers, last having possession of unstamped cigarettes in this state shall be liable for the tax on such cigarettes if such cigarettes are unaccounted for in transit, storage or otherwise, and in such event a presumption shall exist for the purpose of taxation that such cigarettes were used and consumed in Connecticut.

(1949 Rev., S. 1998; November, 1955, S. N141; 1961, P.A. 578, S. 13; 604, S. 8; 1963, P.A. 651, S. 5; February, 1965, P.A. 326, S. 3; 1967, P.A. 788, S. 14; 1969, P.A. 608, S. 3; June, 1969, P.A. 1, S. 46; June, 1971, P.A. 5, S. 116; 8, S. 27; June Sp. Sess. P.A. 83-1, S. 3, 15; P.A. 89-16, S. 5, 31; June Sp. Sess. P.A. 91-3, S. 132, 168; P.A. 93-74, S. 15, 16, 67; P.A. 02-1, S. 2; P.A. 03-2, S. 30; June Sp. Sess. P.A. 07-1, S. 125; June Sp. Sess. P.A. 09-3, S. 105; P.A. 11-6, S. 81.)

History: 1961 acts increased tax rate, reduced fraction of proceeds to be allocated to soldiers, sailors and marines fund, and reduced maximum limit on fund; 1963 act increased tax rate and deleted provision for allocating any fraction of proceeds to said fund; 1965 act increased tax rate from 3 to 4 mills; 1967 act made persons last having possession of unstamped cigarettes in state liable for tax if cigarettes unaccounted for; 1969 acts temporarily raised tax rate to 7.25 mills for period between July 1, 1969, and June 30, 1971, and further increased temporary rate to 8 mills; 1971 acts extended closing date for temporary increase to June 30, 1973, and later increased rate to 10.5 mills permanently; June Sp. Sess. P.A. 83-1 increased the rate of tax to 13 mills for each cigarette; P.A. 89-16 increased the rate of tax to 20 mills for each cigarette, effective March 23, 1989, and applicable to cigarettes held for sale on or after April 1, 1989; June Sp. Sess. P.A. 91-3 increased the rate of tax to 22.5 mills for each cigarette, effective August 22, 1991, and applicable to cigarettes held for sale on or after October 1, 1991; P.A. 93-74, S. 15, increased the rate of tax to 23.5 mills for each cigarette, effective May 19, 1993, and applicable to sales of cigarettes occurring on and after July 1, 1993, and P.A. 93-74, S. 16, increased the rate of tax to 25 mills for each cigarette, effective May 19, 1993, and applicable to sales of cigarettes occurring on and after July 1, 1994; P.A. 02-1 increased the rate of tax to 55.5 mills for each cigarette, effective April 3, 2002; P.A. 03-2 changed rate to 75.5 mills, effective February 28, 2003, and applicable to sales occurring on or after March 15, 2003; June Sp. Sess. P.A. 07-1 increased rate of tax from 75.5 mills to 100 mills for each cigarette, effective July 1, 2007, and applicable to the storage or use of unstamped cigarettes occurring on or after that date; June Sp. Sess. P.A. 09-3 increased rate of tax from 100 mills to 150 mills for each cigarette, effective September 9, 2009, and applicable to sales occurring on or after October 1, 2009; P.A. 11-6 increased rate of tax from 150 mills to 170 mills for each cigarette, effective July 1, 2011, and applicable to sales occurring on or after that date.



Section 12-317 - Return to be filed.

Any person having in his possession any cigarettes with respect to the storage or use of which a tax is imposed herein shall, within twenty-four hours after coming into possession of such cigarettes, file a return with the Commissioner of Revenue Services in such form as he may prescribe. The return shall be accompanied by a payment of the amount of the tax shown to be due thereon.

(1949 Rev., S. 1999; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-318 - Seizure for nonpayment of tax.

All cigarettes with respect to the storage or use of which the tax imposed herein is not paid, as herein provided, are declared to be contraband goods and may be seized by the commissioner or his agents or employees, or by any peace officer of this state when directed by the commissioner to do so, without a warrant, provided nothing herein shall be construed to require the commissioner to confiscate unstamped cigarettes when he has reason to believe that the owner thereof is not wilfully or intentionally evading the tax imposed by this part.

(1949 Rev., S. 2000.)



Section 12-319 - Imported cigarettes on which tax has been paid.

The provisions of this part shall not apply to cigarettes imported into this state on which the tax imposed by section 12-296 has been paid.

(1949 Rev., S. 2001.)



Section 12-320 - Two hundred or fewer cigarettes not taxable.

The provisions of this chapter shall not apply to the use or storage of cigarettes to an amount not exceeding two hundred cigarettes which have been brought into this state on the person or in accompanying baggage.

(1949 Rev., S. 2002; 1967, P.A. 788, S. 15.)

History: 1967 act substituted “chapter” for “part” and excluded cigarettes in baggage from provisions in quantities of up to two hundred cigarettes rather than three packages (60 cigarettes) as previously was the case.



Section 12-321 - Penalty.

Any person who violates the provisions of this part shall be subject to the penalties provided in section 12-304.

(1949 Rev., S. 2003.)



Section 12-322 to 12-326 - Sale and in-state purchase below cost prohibited. “Cost” defined. Discrimination between sales to another distributor and sales to dealer. Bonus or combination with other articles for sale forbidden. Penalty.

Sections 12-322 to 12-326, inclusive, are repealed.

(1949 Rev., S. 2004–2007; 1949, S. 1132d; 1951, S. 1130d, 1131d, 1134d; 1953, S. 1132d; 1955, S. 1131d; 1969, P.A. 372; P.A. 84-525, S. 5, 6, 8; P.A. 90-293, S. 9.)



Section 12-326a - Definitions. Presumptions of costs of doing business.

(a) As used in sections 12-326a to 12-326h, inclusive, (1) “stamping agent” means a licensed distributor other than a buying pool, who purchases cigarettes at wholesale from manufacturers or other distributors for sale to licensed dealers and who maintains an established place of business, including a location used exclusively for such business, which has facilities in which a substantial stock of cigarettes and related merchandise for resale can be kept at all times, and who sells at least seventy-five per cent of such cigarettes to retailers who, at no time, shall own any interest in the business of the distributor as a partner, stockholder or trustee; (2) “subjobber” means a licensed distributor who purchases stamped cigarettes at wholesale for sale to licensed dealers who, at no time, shall own any interest in the business of the distributor as a partner, stockholder or trustee; (3) “chain store” means a licensed distributor (A) operating five or more retail stores with common ownership and control in this state for the sale of cigarettes, or franchising five or more retail stores in this state for the sale of cigarettes who shares in the gross profits generated by such stores and who purchases cigarettes at wholesale either from another distributor or direct from the manufacturer for sale to dealers but sells such cigarettes exclusively in or to retail stores such person is operating or franchising, or (B) operating and servicing twenty-five or more cigarette vending machines in this state who buys such cigarettes at wholesale and sells them exclusively in such vending machines; (4) “cost” means the basic cost of cigarettes plus the cost of doing business; (5) “basic cost of cigarettes” means (A) the lower of (i) the invoice cost of the cigarettes to the distributor or dealer, as the case may be, or (ii) the replacement cost in the quantity last purchased, plus (B) the full face value of any stamps which may be required by this chapter, if not already included in the invoice cost, minus (C) all trade discounts, if any, other than cash discounts; (6) “cost of doing business” means the costs, as computed for federal income tax purposes, that are related to the sale of cigarettes, including but not limited to labor costs, including salaries of executives and officers, rent, depreciation, selling costs, maintenance of equipment, delivery costs, interest, licenses, taxes, insurance, advertising, preopening expenses and any central and regional administrative expenses, expressed as a percentage of the basic cost of cigarettes and applied thereto. In applying such percentage to the basic cost of cigarettes, any fractional part of a cent equal to one-tenth or more of one cent per carton of ten packages of cigarettes shall be rounded to the next higher cent.

(b) In the absence of the filing with the Commissioner of Revenue Services of satisfactory proof of a lesser or higher cost of doing business, such cost shall be presumed to be (1) in the case of a stamping agent who is selling cigarettes to subjobbers and chain stores, (A) seven-eighths of one per cent of the basic cost of cigarettes to such stamping agent plus (B) the cost of cartage to such subjobbers and chain stores, if performed or paid for by such stamping agent, which, absent satisfactory proof to the contrary shall be presumed to be three-fourths of one per cent of the basic cost of cigarettes to such stamping agent; or (2) in the case of a stamping agent who is selling cigarettes to dealers, (A) five and three-fourths per cent of the basic cost of cigarettes to such stamping agent plus (B) the cost of cartage to such dealers, if performed or paid for by such stamping agent, which, absent satisfactory proof to the contrary shall be presumed to be three-fourths of one per cent of the basic cost of cigarettes to such stamping agent; (3) in the case of a subjobber who is selling cigarettes to dealers, (A) four and seven-eighths per cent of the basic cost of cigarettes to the stamping agent plus (B) the cost of cartage to such dealers, if performed or paid for by such subjobber, which, absent satisfactory proof to the contrary shall be presumed to be three-fourths of one per cent of the basic cost of cigarettes to the stamping agent; (4) in the case of a dealer, eight per cent of the sum of (A) the basic cost of cigarettes to the stamping agent plus (B) the cost of doing business by the stamping agent with respect to cigarettes sold to dealers; and (5) in the case of sales at retail by a stamping agent, subjobber or chain store, the cost to the stamping agent, subjobber or chain store, as the case may be, shall be the same as the cost to the dealer.

(P.A. 90-293, S. 1; P.A. 05-96, S. 2; P.A. 11-37, S. 4.)

History: P.A. 05-96 amended Subsec. (a)(3) to remove franchising from the definition of “chain store” and to include requirement of common ownership and control within definition, effective July 1, 2005; P.A. 11-37 amended Subsec. (a)(3) by redefining “chain store” to include licensed distributors franchising 5 or more retail stores who share in gross profits generated by such stores, effective July 1, 2011.



Section 12-326b - Sale or purchase of below cost cigarettes by dealers and distributors prohibited. Unfair trade practice.

(a) No dealer shall, with intent to injure competitors or destroy or substantially lessen competition, sell cigarettes in this state below cost and no dealer shall, with intent to injure competitors or destroy or substantially lessen competition, buy cigarettes in this state below cost.

(b) No distributor shall, with intent to injure competitors or destroy or substantially lessen competition, sell cigarettes in this state below cost and no distributor shall, with intent to injure competitors or destroy or substantially lessen competition, buy cigarettes in this state below cost.

(c) A violation of subsection (b) of this section shall be an unfair or deceptive act or practice pursuant to subsection (a) of section 42-110b.

(P.A. 90-293, S. 2; June Sp. Sess. P.A. 07-5, S. 22.)

History: June Sp. Sess. P.A. 07-5 designated existing provisions as Subsec. (a) and amended same to delete references to distributors, and added Subsec. (b) re distributors and Subsec. (c) re unfair or deceptive acts or practices, effective January 1, 2008.



Section 12-326c - Sales between distributors.

When one distributor sells cigarettes to another distributor which has the same presumptive cost of doing business, the former shall not be required to include the markups provided for in section 12-326a, but the latter distributor, upon resale to a distributor which has a different presumptive cost of doing business or to a dealer, shall be subject to the provisions of said section, provided, in no event, shall any distributor sell cigarettes at less than the basic cost of cigarettes.

(P.A. 90-293, S. 3.)



Section 12-326d - Certain sales below cost permitted.

Any dealer may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the lawful price of a competitor who is selling the same article in this state at cost to him as a dealer. Any stamping agent, subjobber or chain store may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the lawful price of a competitor who is rendering the same type of service and is selling the same article at cost to him as prescribed in sections 12-326a to 12-326h, inclusive. The price of cigarettes sold as specified in section 12-326f shall not be considered the price of a competitor and shall not be used as a basis for establishing prices below cost, nor shall the price established at a bankruptcy sale be considered the price of a competitor within the purview of this section.

(P.A. 90-293, S. 6.)



Section 12-326e - Bonus or combination with other articles for sale forbidden.

The offering or giving of any article of value in connection with the sale of cigarettes by or to a dealer or the offering or the making of any concession of any kind, whether by the giving of coupons or otherwise in connection with any such sale, or the sale or offering for sale of cigarettes in combination with any other commodity, shall be deemed a violation of sections 12-326a to 12-326h, inclusive. The provisions of this section shall not apply to coupons, gratuities, fees, gifts or payments of cash or in property made, given or furnished by manufacturers of cigarettes uniformly and without discrimination to distributors or dealers for the sale, handling, servicing, display or advertising of cigarettes.

(P.A. 90-293, S. 7.)



Section 12-326f - Exemptions.

The provisions of sections 12-326a to 12-326h, inclusive, shall not apply to sales made (1) as an isolated transaction and not in the usual course of business; (2) where cigarettes are advertised, offered for sale, or sold in bona fide clearance sales for the purpose of discontinuing trade in such cigarettes if such advertising, offer to sell, or sale states the reason therefor and the quantity of such cigarettes advertised, offered for sale, or to be sold; (3) where cigarettes are advertised, offered for sale, or sold as imperfect or damaged, if such advertising, offer to sell or sale states the reason therefor and the quantity of such cigarettes advertised offered for sale, or to be sold; (4) where cigarettes are sold upon the final liquidation of a business; (5) where cigarettes are advertised, offered for sale, or sold by any fiduciary, officer or agent acting under the specific order or direction of any court; or (6) to or at state institutions not exempted under the provisions of section 12-297.

(P.A. 90-293, S. 5.)



Section 12-326g - Penalty.

(a) Any dealer violating any provision of sections 12-326a to 12-326h, inclusive, shall be fined not more than two hundred fifty dollars for the first offense and not more than five hundred dollars for each subsequent offense.

(b) Any distributor violating any provision of sections 12-326a to 12-326h, inclusive, shall be fined not more than one thousand dollars for the first offense, not more than five thousand dollars for the second offense, and not more than ten thousand dollars for each subsequent offense, except that, if the violation is of subsection (b) of section 12-326b, such distributor shall be fined an additional one thousand dollars for each carton of cigarettes sold or bought in violation of said subsection.

(P.A. 90-293, S. 4; P.A. 05-221, S. 2; June Sp. Sess. P.A. 07-5, S. 23.)

History: P.A. 05-221 designated provision re penalty for a dealer violating any provision of Secs. 12-326a to 12-326h, inclusive, as Subsec. (a) and amended same to specify that the fines are the maximum fines rather than the minimum fines and designated provisions re penalty for a stamping agent, subjobber or chain store violating any provision of said sections as Subsec. (b) and amended same to replace “stamping agent, subjobber or chain store” with “distributor”, replace the fine of not less than $500 with a fine of not more than $1,000 for a first offense and replace the fine of not less than $1,000 for each subsequent offense with a fine of not more than $5,000 for a second offense and not more than $10,000 for each subsequent offense; June Sp. Sess. P.A. 07-5 amended Subsec. (b) to provide that distributors be fined an additional $1,000 for each carton sold or bought in violation of Sec. 12-326b(b), effective January 1, 2008.



Section 12-326h - Civil actions.

(a) An action may be maintained in any court of competent jurisdiction to prevent, restrain or enjoin a violation, or imminent threat of a violation of any of the provisions of sections 12-326a to 12-326h, inclusive. Such an action may be instituted by any person injured by any violation or threatened violation of said sections, or by the Attorney General upon the request of the Commissioner of Revenue Services. If in such action a violation or threatened violation of said sections shall be established, the court shall enjoin and restrain, or otherwise prohibit, such violation or threatened violation. In such action it shall not be necessary that actual damages to the plaintiff be alleged or proved, but where alleged and proved, the plaintiff in said action, in addition to such injunctive relief and costs of suit, including reasonable attorney’s fees, shall be entitled to recover from the defendant the actual damages sustained by such plaintiff.

(b) In the event that no injunctive relief is sought pursuant to subsection (a) of this section, any person injured by a violation of sections 12-326a to 12-326h, inclusive, may maintain an action for damages and costs of suit in any court of competent jurisdiction.

(c) For the purpose of this section, evidence of any advertisement offering to sell or sale of cigarettes by any distributor or dealer at less than cost to him or evidence of any offer of a rebate in price or the giving of a rebate in price or an offer of a concession or the giving of a concession of any kind or nature whatsoever in connection with the sale of cigarettes or the inducing or attempting to induce or the procuring or the attempting to procure the purchase of cigarettes at a price less than cost to the distributor or dealer shall be prima facie evidence of intent and likelihood to injure competition and to destroy or substantially lessen competition.

(P.A. 90-293, S. 8.)



Section 12-327 to 12-330 - Suspension or revocation of licenses. Hearing; appeal. Unfair Sales Practices Act not to apply. Allocation of funds for administration.

Sections 12-327 to 12-330, inclusive, are repealed.

(1949 Rev., S. 2008–2011; 1951, 1953, S. 1133d; 1963, P.A. 90, S. 1–3; 651, S. 6; P.A. 76-248, S. 1–3; P.A. 77-614, S. 139, 610; P.A. 84-492, S. 7. 8; P.A. 86-403, S. 128, 132.)






Chapter 214a - Tobacco Products Tax

Section 12-330a - Definitions.

As used in this chapter:

(1) “Commissioner” means the Commissioner of Revenue Services;

(2) “Tobacco products” means cigars, cheroots, stogies, periques, granulated, plug cut, crimp cut, ready rubbed and other smoking tobacco, snuff tobacco products, cavendish, plug and twist tobacco, fine cut and other chewing tobaccos, shorts, refuse scraps, clippings, cuttings and sweepings of tobacco and all other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or smoking in a pipe or otherwise or for both chewing and smoking, but shall not include any cigarette, as defined in section 12-285;

(3) “Distributor” means (A) any person in this state engaged in the business of manufacturing tobacco products, (B) any person who purchases untaxed tobacco products at wholesale from manufacturers or other distributors for sale, or (C) any person who imports into this state untaxed tobacco products, at least seventy-five per cent of which are to be sold;

(4) “Unclassified importer” means any person, other than a distributor, who imports, receives or acquires untaxed tobacco products from outside this state for his or her personal use or consumption in this state;

(5) “Sale” or “sell” includes or applies to gifts, exchanges and barter;

(6) “Wholesale sales price” means, in the case of a manufacturer of tobacco products, the price set for such products or, if no price has been set, the wholesale value of such products, and, in the case of a distributor who is not a manufacturer of tobacco products, the price at which the distributor purchased such products, and, in the case of an unclassified importer of tobacco products, the price at which the unclassified importer purchased such products;

(7) “Snuff tobacco products” means only those snuff tobacco products that have imprinted on the packages the designation “snuff” or “snuff flour”, or the federal tax designation “Tax Class M”, or both;

(8) “Untaxed tobacco products” means tobacco products upon which no tax has been paid in accordance with the provisions of this chapter; and

(9) “Taxed tobacco products” means tobacco products upon which tax has been paid in accordance with the provisions of this chapter.

(P.A. 89-251, S. 24, 203; P.A. 90-115, S. 2, 5; P.A. 00-170, S. 36, 42; June Sp. Sess. P.A. 01-6, S. 28, 85; P.A. 03-225, S. 6; P.A. 06-194, S. 13.)

History: P.A. 90-115 amended the definition of “unclassified importer” and added the definition of “wholesale sales price”; P.A. 00-170 deleted snuff and snuff flour from the definition of “tobacco products”, effective July 1, 2000, and applicable to sales occurring on or after that date; June Sp. Sess. P.A. 01-6 added Subdiv. designators for each definition, included snuff tobacco products and roll-your-own tobacco in definition of “tobacco products” and added definition of “snuff tobacco products”, effective January 1, 2002; P.A. 03-225 deleted reference to roll-your-own tobacco in Subdiv. (2), effective January 1, 2002; P.A. 06-194 amended Subdiv. (3) to redefine “distributor” to apply to untaxed tobacco products, amended Subdiv. (4) to redefine “unclassified importer” to apply to untaxed tobacco products imported for personal use, added Subdivs. (8) and (9) defining “untaxed tobacco products” and “taxed tobacco products” and made technical changes, effective July 1, 2006.



Section 12-330b - Distributors and unclassified importers to be licensed.

Each distributor or unclassified importer shall obtain a license issued by the commissioner before manufacturing, purchasing, importing, receiving or acquiring any untaxed tobacco products in this state. The commissioner may, in his or her discretion, refuse to issue a license if such commissioner has reasonable ground to believe (1) that the applicant has wilfully made any false statement of substance with respect to such application for license, (2) that the applicant has neglected to pay any taxes due to this state, or (3) that the applicant has been convicted of violating any of the cigarette or other tobacco product tax laws of this or any other state or the cigarette tax laws of the United States or has such a criminal record that the commissioner reasonably believes that such applicant is not a suitable person to be issued a license, provided no refusal shall be rendered under this subdivision except in accordance with the provisions of sections 46a-80 and 46a-81. The fee for a distributor’s license shall be two hundred dollars a year. There shall be no fee for an unclassified importer’s license. Each distributor’s license shall be conspicuously displayed on the premises covered by the license. Notwithstanding the provisions of section 12-15, the commissioner shall publish on the Internet web site of the Department of Revenue Services a list of every distributor licensed under this chapter. The commissioner shall prescribe the form of application for a distributor’s license and for an unclassified importer’s license.

(P.A. 89-251, S. 25, 203; P.A. 90-115, S. 3, 5; P.A. 06-194, S. 14; June Sp. Sess. P.A. 09-3, S. 156.)

History: P.A. 90-115 eliminated the fee applicable in the case of the license required for an unclassified importer; P.A. 06-194 specified that license is for untaxed tobacco products, required distributor’s license to be conspicuously displayed on premises, required commissioner to publish list of licensed distributors and made technical changes, effective July 1, 2006; June Sp. Sess. P.A. 09-3 increased fee for distributor’s license from $100 to $200.



Section 12-330c - Tax on tobacco products and snuff tobacco products.

(a)(1) A tax is imposed on all untaxed tobacco products held in this state by any person. Except as otherwise provided in subdivision (2) of this subsection with respect to the tax on cigars, or in subdivision (3) of this subsection with respect to the rate of tax on snuff tobacco products, the tax shall be imposed at the rate of fifty per cent of the wholesale sales price of such products.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, in the case of cigars the tax shall not exceed fifty cents per cigar.

(3) The tax shall be imposed on snuff tobacco products, on the net weight as listed by the manufacturer, as follows: One dollar per ounce of snuff and a proportionate tax at the like rate on all fractional parts of an ounce of snuff.

(b) Said tax shall be imposed on the distributor or the unclassified importer at the time the tobacco product is manufactured, purchased, imported, received or acquired in this state.

(c) Said tax shall not be imposed on any tobacco products which (1) are exported from the state, or (2) are not subject to taxation by this state pursuant to any laws of the United States.

(P.A. 89-251, S. 26, 203; P.A. 90-115, S. 4, 5; P.A. 00-174, S. 81, 83; June Sp. Sess. P.A. 01-6, S. 29, 85; P.A. 06-194, S. 15; June Sp. Sess. P.A. 09-3, S. 107; P.A. 11-6, S. 83; 11-61, S. 38.)

History: P.A. 90-115 deleted application of the tax in Subsec. (a) to the wholesale value of the tobacco product if no price has been set; P.A. 00-174 added provisions re a separate tax on snuff tobacco products, effective July 1, 2000; June Sp. Sess. P.A. 01-6 added exception for snuff tobacco products in Subsec. (a)(1), modified provision for taxation of snuff by weight in Subsec. (a)(2) and deleted references to snuff tobacco products in Subsecs. (b) and (c), effective January 1, 2002; P.A. 06-194 amended Subsec. (a)(1) to specify tax is on untaxed tobacco products, effective July 1, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase tax on tobacco products in Subdiv. (1) from 20% to 27.5% of the wholesale sales price, and to increase tax on snuff tobacco products in Subdiv. (2) from 40 cents to 55 cents per ounce, effective September 9, 2009, and applicable to sales occurring on or after October 1, 2009; P.A. 11-6 amended Subsec. (a)(1) to increase tax on tobacco products from 27.5% to 50% of the wholesale sales price, and amended Subsec. (a)(2) to increase tax on snuff tobacco products from 55 cents to $1.00 per ounce, effective July 1, 2011, and applicable to sales occurring on or after that date; P.A. 11-61 amended Subsec. (a) by adding new Subdiv. (2) re ceiling on tax for cigars and redesignating existing Subdiv. (2) as Subdiv. (3), effective July 1, 2011, and applicable to sales occurring on or after that date.



Section 12-330d - Monthly returns and payment of tax by distributors and unclassified importers. Exemption from licensing requirements for retailers of taxed tobacco products and unclassified importers.

(a) Except as otherwise provided in subsection (b) of this section, each licensed distributor and each licensed unclassified importer shall file with the commissioner, on or before the twenty-fifth day of each month, a report for the calendar month immediately preceding in such form and containing such information as the commissioner may prescribe. The return shall be accompanied by a payment of the amount of the tax shown to be due thereon. If any person fails to pay the amount of tax reported due on its report within the time specified under this section, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to the commissioner’s satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(b) (1) Any person who does not acquire untaxed tobacco products, but acquires taxed tobacco products for sale at retail shall not be licensed as a distributor under this chapter, and shall be required, during the period that such person is a retailer of taxed tobacco products, to apply for and retain a dealer’s license under chapter 214. Each such retailer shall maintain records that detail (A) the persons from whom, the quantities in which and the dates on which tobacco products were acquired by such retailer, and (B) any other information deemed necessary by the commissioner.

(2) If, in the commissioner’s discretion, the enforcement of this chapter would not be adversely affected, the commissioner, by regulation adopted pursuant to this chapter, may exempt unclassified importers from the licensing requirements of section 12-330b and from the monthly reporting requirements of this section and, in lieu thereof, may require unclassified importers having untaxed tobacco products in their possession, not later than twenty-four hours after coming into possession of such untaxed tobacco products, (A) to file a report with the commissioner in such form as the commissioner prescribes and bearing notice to the effect that false statements made in such report are punishable, and (B) to pay the amount of tax shown to be due thereon.

(P.A. 89-251, S. 27, 203; P.A. 95-26, S. 12, 52; P.A. 00-174, S. 30, 83; P.A. 05-260, S. 4; P.A. 06-194, S. 16.)

History: P.A. 95-26 lowered the interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 00-174 changed the filing date from the tenth to the twenty-fifth day of each month, eliminated a requirement for regulations re report form and information and made technical changes, effective May 26, 2000, and applicable to reports for periods commencing on or after July 1, 2000; P.A. 05-260 designated existing provisions as Subsec. (a) and amended same to add exception for Subsec. (b) and eliminate commissioner’s authority to adopt regulations re names and addresses of customers, added Subsec. (b)(1) re annual report and added Subsec. (b)(2) re exemption through regulations of unclassified importers, effective October 1, 2005, and applicable to returns for periods commencing on or after October 1, 2005; P.A. 06-194 amended Subsec. (b)(1) to delete definitions and requirement that distributors make annual reports, to provide that persons retailing taxed tobacco products shall not be licensed as a distributor but shall apply for and retain a dealer’s license under chapter 214 and to delete provision re records of sales of tobacco products, effective July 1, 2006.



Section 12-330e - Suspension or revocation of license for failure to comply with this chapter or related regulations.

The commissioner may suspend or revoke the license of any distributor or unclassified importer for failure to comply with any provision of this chapter, or regulations related thereto, following a hearing with respect to which notice in writing, specifying the time and place of such hearing and requiring such distributor or unclassified importer to show cause why such license should not be revoked, is mailed or delivered to such distributor or unclassified importer not less than ten days preceding the date of such hearing. Such notice may be served personally or by registered or certified mail. The commissioner shall not issue a new license to a former licensee whose license was revoked unless the commissioner is satisfied that such former licensee will comply with the provisions of this chapter or regulations related thereto.

(P.A. 89-251, S. 28, 203; P.A. 98-262, S. 3, 22.)

History: P.A. 98-262 changed the term “distributor” to “importer”, effective June 8, 1998.



Section 12-330f - Penalties for manufacturing, acquiring, selling, possessing with intent to sell or transporting for sale tobacco products on which no tax has been paid.

(a) Any person, other than a licensed distributor or a licensed unclassified importer, who knowingly manufactures, purchases, imports, receives or acquires any tobacco products upon which no tax has been paid in accordance with the provisions of this chapter, shall be fined not more than five hundred dollars or imprisoned for not more than three months, or both, for each offense. Each day of any such unauthorized operation may be deemed a separate offense.

(b) No distributor or unclassified importer shall sell, offer for sale, display for sale or possess with intent to sell, any tobacco products upon which no tax has been paid in accordance with the provisions of this chapter, provided a licensed distributor or unclassified importer may keep on hand, at the location for which his license is issued, tobacco products upon which no such tax has been paid for a period not exceeding forty-one days. Any tobacco products in the possession of a distributor or unclassified importer shall be presumed to have been held by him for more than forty-one days unless proof is shown to the contrary. Any person who knowingly violates any provision of this subsection shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(c) (1) Any person, whether or not previously convicted of violation of any provision of this section, who transports for sale, sells or offers for sale tobacco products upon which a tax of two thousand five hundred dollars or more would be due under the provisions of this chapter, but upon which no tax has been paid, and (2) any person, whether or not previously convicted of violation of any provision of this section, who wilfully attempts to evade the taxes imposed by this chapter, or the payment thereof on tobacco products upon which a tax of two thousand five hundred dollars or more would be due but upon which no tax has been paid, shall be guilty of a class D felony.

(P.A. 89-251, S. 29, 203; P.A. 13-258, S. 47.)

History: P.A. 13-258 amended Subsec. (c) to change penalty from fine of not more than $5,000 or imprisonment of not less than 1 year or more than 5 years to a class D felony.



Section 12-330g - Tobacco products on which no tax has been paid. Declared contraband goods when held for purposes in violation of this chapter. Seizure by commissioner or agent.

All tobacco products upon which taxes are imposed by this chapter, but upon which no tax has been paid, which are in the possession, custody or control of any person for the purpose of being consumed, sold or transported in this state for the purpose of evading or violating the provisions of this chapter or with intent to avoid payment of the tax imposed hereunder, and any automobile, truck, conveyance or other vehicle used in the transportation of such tobacco products, and all paraphernalia, equipment or other tangible personal property, incident to the use of such purposes, found in the place, building, vehicle or vehicles where such tobacco products are found, are declared to be contraband goods; and any house, building or other premises and any vehicle or other conveyance suspected of containing such contraband goods may be searched under due process of law; and any such contraband goods may be seized by the commissioner, his agents or employees, or by any peace officer of this state when directed by the commissioner to do so, without a warrant, provided nothing herein shall be construed to require the commissioner to confiscate any tobacco products or property when he has reason to believe that the owner thereof is not wilfully or intentionally evading the tax imposed by this chapter. Any property seized under the provisions of this chapter may, at his discretion, be offered by the commissioner for sale at public auction to the highest bidder after advertisement, as provided in section 12-330h, or he may dispose of such property in a manner in which he deems to be in the best interest of the state. The commissioner shall deliver to the State Treasurer the proceeds of any sale made under the provisions of this section. The seizure and sale of any tobacco products or other property under the provisions of this section shall not relieve any person from a fine or other penalty for violation of this chapter.

(P.A. 89-251, S. 30, 203; P.A. 91-406, S. 15, 29.)

History: P.A. 91-406 confirmed the numbering of this section as Sec. 12-330g, thereby correcting a typographical error.



Section 12-330h - Property seized as contraband. Procedure for persons claiming an interest in the property.

When any property has been seized under the provisions of section 12-330g, the commissioner may, at his discretion, after a hearing as provided in section 12-330l, advertise such property for sale in a newspaper published or having a circulation in the town in which the seizure took place, at least five days before the sale. Any person claiming an interest in such property may make written application to the commissioner for a hearing, stating his interest in the property and his reasons why it should not be forfeited. Further proceedings on such application for hearing shall be taken as provided in sections 12-330l and 12-330m. No sale of any property under the provisions of section 12-330m shall be made while an application for a hearing is pending before the commissioner, but the pendency of an appeal under the provisions of section 12-330g shall not prevent the sale unless the appellant posts a satisfactory bond, with surety, in an amount double the estimated value of the property, conditioned upon the successful termination of the appeal.

(P.A. 89-251, S. 31, 203.)



Section 12-330i - Deficiency assessment. Penalty provisions. Assessment of tax when no return is filed.

(a) Each distributor and each unclassified importer shall keep complete and accurate records of all tobacco products manufactured, produced, purchased and sold. Such records shall be of such kind and in such form as the commissioner may prescribe and shall be safely preserved for three years in such manner as to ensure permanency and accessibility for inspection by the commissioner and his authorized agents. The commissioner and his authorized agents may examine the books, papers and records of any distributor or unclassified importer in this state for the purpose of determining whether the tax imposed by this chapter has been fully paid, and may investigate and examine the stock of tobacco products in or upon any premises where such tobacco products are possessed, stored or sold for the purpose of determining whether the provisions of this chapter are being obeyed. If, after an examination of the invoices, books and records of a licensed distributor or unclassified importer, or if, from any other information obtained by him or his authorized agents, the commissioner determines that the report of any licensed distributor or licensed unclassified importer is incorrect, he shall thereupon assess the deficiency in tax. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period. The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(b) Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax with respect to any return shall be made after the expiration of more than three years from the date of the filing of such return or from the original due date of such return, whichever is later. If no return has been filed as provided in this chapter the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment. If prior to the expiration of the period prescribed in this section for the assessment of additional tax, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. Any such extended period may be further extended by consent in writing before the expiration of such extended period.

(P.A. 89-251, S. 32, 203; May Sp. Sess. P.A. 94-4, S. 56, 85; P.A. 95-26, S. 13, 52; 95-160, S. 64, 69.)

History: May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.25% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1% and made technical changes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-330j - Penalty for wilful failure to comply with this chapter or wilful submission of fraudulent document.

(a) Any person required under this chapter to pay any tax or to make a report, keep any records or supply any information, who wilfully fails to pay such tax, make such report, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, “person” includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such report, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, report, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(P.A. 89-251, S. 33, 203; P.A. 97-203, S. 5, 20; P.A. 13-258, S. 48.)

History: P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-330k - Hearings ordered by commissioner.

The commissioner and any agent of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court of the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers, and, upon his refusal so to do, shall commit him to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(P.A. 89-251, S. 34, 203.)



Section 12-330l - Application for hearing before commissioner.

Any person aggrieved by any action under this chapter of the commissioner or his authorized agent for which hearing is not elsewhere provided may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to him, for a hearing, setting forth the reasons why such hearing should be granted and the manner of relief sought. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith; if it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing, the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of information concerning any manufacture, importation or sale of tobacco products which have escaped taxation to appear before him or his authorized agent with any specific books of account, papers or other documents, for examination relative thereto.

(P.A. 89-251, S. 35, 203; P.A. 91-236, S. 5, 25.)

History: P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.



Section 12-330m - Appeal.

Any person aggrieved because of any decision, order, determination or disallowance of the commissioner under the provisions of this chapter may, within one month after service upon such person of notice of such decision, order, determination or disallowance, appeal therefrom to the superior court for the judicial district of New Britain, which appeal shall be accompanied by a citation to the commissioner to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of six per cent per annum, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(P.A. 88-230, S. 1, 12; P.A. 89-251, S. 36, 203; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1989, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 12-330n - Administration. Regulations.

The administration of this chapter is vested in the commissioner. All forms necessary and proper for enforcement shall be prescribed and furnished by the commissioner. The commissioner may require any agent, clerk, stenographer or other assistant to execute a bond in such sum as said commissioner determines for the faithful discharge of his duties. The commissioner may prescribe regulations and rulings, not inconsistent with law, to carry into effect the provisions of this chapter, which regulations and rulings, when reasonably designed to carry out the intent and purpose of this chapter shall be prima facie evidence of its proper interpretation. The commissioner shall, at least annually, and more often in his discretion, publish for distribution all regulations prescribed hereunder and such rulings as appear to him to be of general interest.

(P.A. 89-251, S. 37, 203; P.A. 90-271, S. 8, 24.)

History: P.A. 90-271 made technical change.



Section 12-330o - Records of shipments and receipts of tobacco products required of common and contract carriers, bailees and warehousemen.

The Commissioner of Revenue Services may, in his discretion, require reports from any common or contract carrier who transports tobacco products to any point or points within this state, and from any bonded warehouseman or bailee who has in his possession any tobacco products, such reports to contain such information concerning shipments of tobacco products as the Commissioner of Revenue Services shall determine to be necessary for the administration of this chapter. All common and contract carriers, bailees and warehousemen shall permit the examination by the Commissioner of Revenue Services or his authorized agent of any records relating to the shipment or receipt of tobacco products.

(P.A. 90-115, S. 1, 5.)



Section 12-330p - Overpayments and refunds.

(a) Any person believing that he has overpaid any tax due under the provisions of this chapter may file, in writing, a claim for refund with the Commissioner of Revenue Services within three years from the due date for which such overpayment was made, stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of such overpayment. Not later than ninety days following receipt of such claim for refund, the commissioner shall determine whether such claim is valid and, if so determined the commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to the claimant. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance in whole or in part of the claim to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed a written protest with the commissioner as provided in subsection (b) of this section.

(b) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If the protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant’s authorized representatives an oral hearing.

(c) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(d) The action of the commissioner on the claimant’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner’s determination pursuant to section 12-330m.

(P.A. 98-262, S. 4, 22.)

History: P.A. 98-262 effective June 8, 1998.






Chapter 215 - Amusement Places Tax (Repealed)

Section 12-331 to 12-339b - Amusement places tax.

Sections 12-331 to 12-339b, inclusive, are repealed.

(1949 Rev., S. 2012–2019; 1949, S. 1135d, 1136d; 1957, P.A. 163, S. 26; 1959, P.A. 231; 1969, P.A. 467, S. 1; June, 1969, P.A. 1, S. 47; 1971, P.A. 870, S. 26; P.A. 76-436, S. 315, 681; P.A. 77-614, S. 139, 486, 610; P.A. 78-280, S. 5, 127; P.A. 82-472, S. 182, 183.)






Chapter 216 - Succession and Transfer Taxes

Section 12-340 - Tax on transfers of property.

A tax is imposed, under the conditions and subject to the exemptions and limitations hereinafter prescribed, upon transfers, in trust or otherwise, of the following property or any interest therein or income therefrom: (a) When the transfer is from a resident of this state; (1) real property situated in this state; (2) tangible personal property, except such as has an actual situs without this state; (3) all intangible personal property; (b) when the transfer is from a nonresident of this state; (1) real property situated in this state; (2) tangible personal property which has an actual situs in this state. No tax shall be imposed or collected when the amount due is less than ten dollars.

(1949 Rev., S. 2020; 1955, S. 1137d; P.A. 86-10, S. 2, 3.)

History: P.A. 86-10 increased minimum level at which tax is imposed from $1 to $10, effective July 1, 1986, and applicable to estates of persons dying on or after that date.

Cited. 17 CS 70.



Section 12-341 - Taxable transfers by persons dying on and after July 1, 1959, and prior to July 1, 1963.

The transfers enumerated in section 12-340 shall be taxable if made: (a) By will; (b) by statutes relating to descent and distribution of property upon the death of the owner; (c) in contemplation of the death of the transferor, and any transfer of property, either by a direct conveyance or by conveyances through a third party, made and completed within one year next prior to the date of death of the transferor, shall, unless shown to the contrary, be construed prima facie to have been made in contemplation of death; (d) by gift or grant intended to take effect in possession or enjoyment at or after the death of the transferor. Such a transfer as last mentioned shall include, among other things, a transfer under which the decedent retained for his life, or for any period not ascertainable without reference to his death, or for a period of such duration as to evidence an intention that he should retain for his life (1) the possession or enjoyment of, or the right to the income from, the property, or (2) the right, either alone or in conjunction with any person or persons, to designate the person or persons who shall possess or enjoy the property or the income therefrom, but shall not include property transferred by the decedent in which he retained, whether by operation of law or otherwise, the possibility, hereinafter referred to as a “reversionary interest”, that the property would return to the decedent or his estate or would be subject to a power of disposition by him, unless the value of such reversionary interest immediately before the death of the decedent exceeded five per cent of the value of the property transferred. The value of a taxable reversionary interest immediately before the death of the decedent shall be determined, without regard to the fact of the decedent’s death, by usual methods of valuation, including the use of tables of mortality and actuarial principles, allowing credit for the value of all intervening estates, under regulations prescribed by the Commissioner of Revenue Services; (e) in payment of a claim against the estate of a deceased person arising from a contract made by him and payable by its terms at or after his death, but a claim created by an antenuptial agreement made payable by will shall be considered as creating a debt against the estate and shall not constitute a taxable transfer. If any transfer specified in subdivisions (c), (d) and (e) of this section is made for a valuable consideration, so much thereof as is the equivalent in money value of the money value of the consideration received by the transferor shall not be taxable, but the remaining portion shall be taxable. If it becomes necessary or appropriate in ascertaining such value to use mortality tables, the American Men’s Ultimate Mortality tables at four per cent compound interest shall be used, so far as applicable.

(1949 Rev., S. 2021; 1959, P.A. 250, S. 1; P.A. 77-614, S. 139, 610.)

History: 1959 act excluded certain reversionary interests; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.

Gift which did not create joint tenancy, nevertheless taxable as gift to take effect in possession and enjoyment at death of donor. 111 C. 165. Cited. Id., 176. Irrevocable transfer to trustee to pay income to transferor during life, with directions that on his death corpus be paid to designated beneficiaries, taxable within Subdiv. (d); tax to be computed on value at death. 114 C. 207, 213, 225; 287 U.S. 509. See 122 C. 115. Gift by warranty deed to children, reserving life use in grantor, taxable within Subdiv. (d). 114 C. 207. Cited. 115 C. 147. Revocable transfer in trust to pay income to settlor’s spouse for life and upon spouse’s death to settlor, and upon death of survivor to transfer principal to settlor’s executors, held within Subdiv. (d); same where remainder is to spouse’s appointees by will or in default of appointment to designated persons; life estates not taxable. 118 C. 233, 245, 247. See 122 C. 116. Tax applies to transfers wherein death of transferor is a factor in devolution of use and enjoyment of property. 122 C. 107, 117. Taxability of transfer providing for possibility of reverter. Id., 117–122. Transfer in trust to pay income to settlor’s wife for life, with remainders to named beneficiaries, wherein settlor retained power of revocation exercisable to revest corpus in him if wife died or became incompetent during his lifetime, held taxable under Subdiv. (d). 125 C. 456. Whether a transfer is in contemplation of death is question of fact in individual case; thought of death must be impelling cause of transfer. Id., 680, 683, 685. Only consideration having monetary value and actually received by transferor may be deducted; mere promise not sufficient. 127 C. 48. Cited. 128 C. 558. Cases relating to transfers to take effect in possession or enjoyment at death reviewed; inter vivos trust taxable where settlor reserved power to amend otherwise than to revest in him. 129 C. 176. Joint bank accounts taxable under Subdiv. (d) when decedent contributed all funds, retained books and withdrew interest. 131 C. 345. If donees came into possession and enjoyment at creation of accounts, section applies; if they were to succeed to possession and enjoyment at donor’s death, accounts taxable under Subdiv. (d). Id., 347. Life insurance purchased in combination with annuity held taxable. 132 C. 5. Cited. 282 U.S. 607. Transfer held subject to succession tax as one intended to take effect in possession or enjoyment at or after the death of the settlor. 134 C. 456. U.S. defense savings bonds held taxable even though survivor had no knowledge of treasury regulations. 136 C. 33. Some act of decedent as transferor, with intent to retain property, is essential to render transfer taxable. Id., 503. Subdiv. (d) cited. 140 C. 491; 141 C. 257. Intent is to reach the shifting of the economic benefits that may occur by reason of the death of the settlor even though the shifting follows necessarily from a prior transfer of title. 142 C. 144. Benefits coming to decedent’s spouse from noncontributory, unfunded retirement plan subject to change by employer, held transfer to take effect at or after death. 145 C. 497.

Element of “interest to take effect in possession or enjoyment after death.” 9 CS 196. Cited. 10 CS 541. “Grant” includes transfer for valuable consideration. 15 CS 24. Trust to take effect at death of survivor or transferor is an “interest to take effect in possession...on death”. Id., 135. Joint and survivor savings account created five years before death of B, when about to undergo surgery, and who did not thereafter retain possession and control of passbooks, held to have been created in contemplation of death. 16 CS 241. Cited. 17 CS 70.

Annotations to present section:

Cited. 38 CS 54.

Subdiv. (b):

Cited. 32 CS 227.

Subdiv. (c):

Cited. 175 C. 8.

The question whether a transfer is made in contemplation of death is one of fact and each such transfer must be individually examined. Hence state tax commissioner’s appeal from decree of the probate court holding two transfers nontaxable did not involve all the transfers. 28 CS 210.

Subdiv. (d):

Nine years before his death, settlor assigned to charity all interests he might have in properties of trusts, held that on death of settlor such interests not within Subdiv. 146 C. 184. Taxability determined by state of affairs at time of death of decedent. Id. Cited. 149 C. 334. Statute is intended to reach the shifting of economic benefits which may occur by reason of death of transferor, though the shifting follows necessarily from a prior transfer of title inter vivos. 151 C. 39. Consideration for contractual restriction of competition payable annually to decedent held a testamentary transfer and taxable as such. 152 C. 282. Succession tax on transfers made according to Subdiv. is imposed on privilege of succeeding to right of possession or enjoyment of property from a former owner at his death, even though the shifting of enjoyment follows from a prior transfer of title inter vivos, or as a result of a contractual obligation. Id., 336. Where a trust is involved, intangibles are treated as being owned by a settlor at death and as having their situs, for purposes of the succession tax, in the state of the settlor’s domicile. Id., 336, 337. In order for a transfer to be subject to the succession tax under Subdiv., there must be a causal relationship between the settlor’s intent and the taking effect in possession or enjoyment. The taking effect must be caused by an intentional act of the transferor, not by an independent act of someone else. Id., 667.



Section 12-341a - Effective date.

Section 12-341 shall apply to the estates of persons dying on and after July 1, 1959, but all estates not within the provisions of section 12-341 shall be subject to the succession tax or inheritance tax laws applicable to them prior to July 1, 1959, and such laws are continued in force for that purpose.

(1959, P.A. 250, S. 2.)



Section 12-341b - Taxable transfers by persons dying on and after July 1, 1963.

The transfers enumerated in section 12-340 shall be taxable if made: (a) By will; (b) by statutes relating to descent and distribution of property upon the death of the owner; (c) in contemplation of the death of the transferor, and any transfer of property, either by a direct conveyance or by conveyances through a third party, made and completed within three years next prior to the date of death of the transferor, shall, unless shown to the contrary, be construed prima facie to have been made in contemplation of death, except that no such transfer made more than three years prior to death shall be treated as having been made in contemplation of death; (d) by gift or grant intended to take effect in possession or enjoyment at or after the death of the transferor. Such a transfer as last mentioned shall include, among other things, a transfer under which the decedent retained for his life, or for any period not ascertainable without reference to his death, or for a period of such duration as to evidence an intention that he should retain for his life (1) the possession or enjoyment of, or the right to the income from, the property, or (2) the right, either alone or in conjunction with any person or persons, to designate the person or persons who shall possess or enjoy the property or the income therefrom, but shall not include property transferred by the decedent in which he retained, whether by operation of law or otherwise, the possibility, hereinafter referred to as a “reversionary interest”, that the property would return to the decedent or his estate or would be subject to a power of disposition by him, unless the value of such reversionary interest immediately before the death of the decedent exceeded five per cent of the value of the property transferred. The value of a taxable reversionary interest immediately before the death of the decedent shall be determined, without regard to the fact of the decedent’s death, by usual methods of valuation, including the use of tables of mortality and actuarial principles, allowing credit for the value of all intervening estates, under regulations prescribed by the Commissioner of Revenue Services; (e) in payment of a claim against the estate of a deceased person arising from a contract made by him and payable by its terms at or after his death, but a claim created by an antenuptial agreement made payable by will shall be considered as creating a debt against the estate and shall not constitute a taxable transfer. If any transfer specified in subdivisions (c), (d) and (e) of this section is made for a valuable consideration, so much thereof as is the equivalent in money value of the money value of the consideration received by the transferor shall not be taxable, but the remaining portion shall be taxable. If it becomes necessary or appropriate in ascertaining such value to use mortality tables, the American Men’s Ultimate Mortality tables at four per cent compound interest shall be used, so far as applicable.

(1963, P.A. 593, S. 1; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.

Cited. 1 CA 160; 10 CA 95.

Cited. 38 CS 54.

Subdiv. (c):

Cited. 175 C. 8; 220 C. 77.

Subdiv. (d):

When valuable consideration has been received by transferor of trust taxable under Subdiv., offset provision of section applies regardless of source of the consideration. 158 C. 325. Whether joint bank accounts are fractionally taxable under Sec. 12-343 or taxable in their entirety under Subdiv. shall be determined by the transferor’s intent, as evidenced by the total factual situation. 175 C. 8. Statute applies where transferor’s death is a factor in the devolution of use or enjoyment of the property. 177 C. 476. Cited. 220 C. 77.



Section 12-341c - Effective date.

Section 12-341b shall take effect July 1, 1963, and shall apply to the estates of persons dying on and after that date but all estates not within the provisions of section 12-341b shall be subject to the succession tax or inheritance tax laws applicable to them prior to July 1, 1963, and such laws are continued in force for that purpose.

(1963, P.A. 593, S. 2; P.A. 85-613, S. 28, 154.)

History: P.A. 85-613 made technical changes.



Section 12-342 - Life, accident and war risk insurance.

The provisions of sections 12-341 and 12-341b shall not apply to the proceeds of any policy of life or accident insurance payable to a named beneficiary or beneficiaries, including such proceeds payable to a trustee or trustees under an inter vivos or testamentary trust or the proceeds of any insurance policy of a decedent payable at his death to his estate, the executors of his will or the administrators of his estate. The proceeds of any insurance policy issued by the United States and generally known as war risk insurance, United States government life insurance or national service life insurance shall not be taxable within the provisions of this chapter.

(1949 Rev., S. 2023; 1949, S. 1139d; 1957, P.A. 163, S. 27; 1963, P.A. 514; 1969, P.A. 784, S. 1.)

History: 1963 act included proceeds payable under trust; 1969 act revised section so that proceeds of insurance policy payable at death to estate, executors or administrators no longer subject to taxes.

Where accident insurance policy named no beneficiary, proceeds taxable to the estate. 17 CS 71. Meaning and application of “proceeds” discussed. 38 CS 54.



Section 12-343 - Jointly-owned property.

Whenever property is held in the joint names of two or more persons and the survivor or survivors of them, the right of the survivor or survivors to the immediate ownership or possession and enjoyment of such property shall be a taxable transfer and the tax shall be computed as though a fractional part of the property, determined by dividing the fair market value of the entire property by the number of persons in whose joint names it was held, belonged absolutely to the deceased person and had been bequeathed or devised by him to the survivor or survivors by will; provided, in addition to any exemption granted under the provisions of this chapter, the provisions of this section shall not render subject to a succession tax joint checking or savings accounts in banks or savings banks, savings and loan associations or credit unions, or United States war or savings bonds, payable to either or to the survivor, if the aggregate thereof is less than five thousand dollars, but a fractional share of any excess over five thousand dollars shall be taxable. The provisions of this section shall not be construed to prevent the taxability, in whole or in part, under the provisions of subsection (c) or (d) of section 12-341 or 12-341b of any property held in the joint names of two or more persons and the survivor of them, including any joint checking or savings account in any bank, savings bank, savings and loan association or credit union, or United States war or savings bonds. The limitations imposed by section 12-340 shall apply to any tax imposed under the provisions of this section.

(1949 Rev., S. 2022; 1949, 1955, S. 1138d; P.A. 78-121, S. 5, 113.)

History: P.A. 78-121 deleted words “building or” in phrase “building or savings and loan association”.

See Sec. 12-363 re certification by probate court freeing jointly held property from succession tax.

Cited. 16 CS 241; 32 CS 227.



Section 12-344 - Rates.

(a) The tax imposed under the provisions of this chapter shall be at the following rates: Class AA, subject to the provisions of subsection (b) of this section with respect to the net taxable estate passing to the surviving spouse of any transferor whose death occurs on or after July 1, 1986, the net taxable estate of any transferor passing to any husband or wife, in excess of three hundred thousand dollars in value to and including four hundred thousand dollars, five per cent thereof; on the amount in excess of four hundred thousand dollars to and including six hundred thousand dollars, six per cent thereof; on the amount in excess of six hundred thousand dollars to and including one million dollars, seven per cent thereof; and on the amount in excess of one million dollars, eight per cent thereof: Class A, subject to the provisions of subsection (c) of this section with respect to the net taxable estate passing to any such class A beneficiary of any transferor whose death occurs on or after January 1, 1997, the net taxable estate of any transferor passing to any parent, grandparent, adoptive parent and any natural or adopted descendant, in excess of fifty thousand dollars in value to and including one hundred fifty thousand dollars, shall be three per cent thereof; on the amount in excess of one hundred fifty thousand dollars to and including two hundred fifty thousand dollars, four per cent thereof; on the amount in excess of two hundred fifty thousand dollars to and including four hundred thousand dollars, five per cent thereof; on the amount in excess of four hundred thousand dollars to and including six hundred thousand dollars, six per cent thereof; on the amount in excess of six hundred thousand dollars to and including one million dollars, seven per cent thereof; and on the amount in excess of one million dollars, eight per cent thereof: Class B, subject to the provisions of subsection (d) of this section with respect to the net taxable estate passing to any such class B beneficiary of any transferor whose death occurs on or after January 1, 1999, the net taxable estate of any transferor passing to the husband or wife or widower or widow who has not remarried of any natural or adopted child of such transferor, to any stepchild, brother or sister of the full or half blood or adopted brother or sister and to any natural or adopted descendant of such brother or sister, in excess of six thousand dollars shall be subject to a tax of four per cent to and including twenty-five thousand dollars; the tax on the amount passing to relatives of this class in excess of twenty-five thousand dollars to and including one hundred fifty thousand dollars shall be five per cent thereof; on the amount in excess of one hundred fifty thousand dollars to and including two hundred fifty thousand dollars, six per cent thereof; on the amount in excess of two hundred fifty thousand dollars to and including four hundred thousand dollars, seven per cent thereof; on the amount in excess of four hundred thousand dollars to and including six hundred thousand dollars, eight per cent thereof; on the amount in excess of six hundred thousand dollars to and including one million dollars, nine per cent thereof; and on the amount in excess of one million dollars, ten per cent thereof: Class C, subject to the provisions of subsection (e) of this section with respect to the net taxable estate passing to any such class C beneficiary of a transferor whose death occurs on or after January 1, 2001, the net taxable estate of any transferor passing to any person, corporation or association, not included in either Class AA, Class A or Class B, in excess of one thousand dollars, and not otherwise exempt, shall be subject to a tax of eight per cent to and including twenty-five thousand dollars; the tax on the amount passing to beneficiaries in this class, in excess of twenty-five thousand dollars to and including one hundred fifty thousand dollars, shall be nine per cent thereof; on the amount in excess of one hundred fifty thousand dollars to and including two hundred fifty thousand dollars, ten per cent thereof; on the amount in excess of two hundred fifty thousand dollars to and including four hundred thousand dollars, eleven per cent thereof; on the amount in excess of four hundred thousand dollars to and including six hundred thousand dollars, twelve per cent thereof; on the amount in excess of six hundred thousand dollars to and including one million dollars, thirteen per cent thereof; and on the amount in excess of one million dollars, fourteen per cent thereof. Only one exemption as provided in this section for each class shall apply to the net estate passing to all beneficiaries or distributees in such class. The value of all taxable transfers to a beneficiary or distributee shall be aggregated for the purpose of computing the tax and exemptions.

(b) The tax under this section applicable to the net taxable estate of any transferor passing to the surviving spouse of such transferor shall, with respect to the estate of any transferor whose death occurs on or after July 1, 1986, be imposed as follows: (1) If the death of the transferor occurs on or after July 1, 1986, but prior to July 1, 1987, the net taxable estate passing to the surviving spouse of such transferor shall be subject to tax at the rate of (A) three per cent on the amount in excess of three hundred thousand dollars in value to and including four hundred thousand dollars, (B) four per cent on the amount in excess of four hundred thousand dollars in value to and including six hundred thousand dollars, (C) five per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars and (D) six per cent on the amount in excess of one million dollars in value, (2) if the death of the transferor occurs on or after July 1, 1987, but prior to July 1, 1988, the net taxable estate passing to the surviving spouse of such transferor shall be subject to tax at the rate of (A) one and one-half per cent on the amount in excess of three hundred thousand dollars in value to and including four hundred thousand dollars, (B) two per cent on the amount in excess of four hundred thousand dollars in value to and including six hundred thousand dollars, (C) two and one-half per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars and (D) three per cent on the amount in excess of one million dollars in value, and (3) if the death of the transferor occurs on or after July 1, 1988, the net taxable estate passing to the surviving spouse of such transferor shall not be subject to tax under this chapter.

(c) The tax under this section, applicable to the net taxable estate of any transferor, whose death occurs on or after January 1, 1997, passing to a class A beneficiary shall be imposed as follows: (1) If the death of the transferor occurs on or after January 1, 1997, but prior to January 1, 1998, at the rate of (A) five per cent on the amount in excess of two hundred fifty thousand dollars in value to and including four hundred thousand dollars, (B) six per cent on the amount in excess of four hundred thousand dollars in value to and including six hundred thousand dollars, (C) seven per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars and (D) eight per cent on the amount in excess of one million dollars in value, (2) if the death of the transferor occurs on or after January 1, 1998, but prior to January 1, 1999, at the rate of (A) six per cent on the amount in excess of five hundred thousand dollars in value to and including six hundred thousand dollars, (B) seven per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars and (C) eight per cent on the amount in excess of one million dollars in value, (3) if the death of the transferor occurs on or after January 1, 1999, but prior to January 1, 2000, at the rate of (A) seven per cent on the amount in excess of eight hundred thousand dollars in value to and including one million dollars and (B) eight per cent on the amount in excess of one million dollars in value, (4) if the death of the transferor occurs on or after January 1, 2000, but prior to January 1, 2001, at the rate of eight per cent on the amount in excess of two million dollars in value and (5) if the death of the transferor occurs on or after January 1, 2001, the net taxable estate passing to a class A beneficiary shall not be subject to tax under this chapter.

(d) The tax under this section applicable to the net taxable estate of any transferor, whose death occurs on or after January 1, 1999, passing to a class B beneficiary shall be imposed as follows: (1) If the death of the transferor occurs on or after January 1, 1999, but prior to January 1, 2000, at the rate of (A) six per cent on the amount in excess of two hundred thousand dollars in value to and including two hundred fifty thousand dollars, (B) seven per cent on the amount in excess of two hundred fifty thousand dollars in value to and including four hundred thousand dollars, (C) eight per cent on the amount in excess of four hundred thousand dollars in value to and including six hundred thousand dollars, (D) nine per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars, and (E) ten per cent on the amount in excess of one million dollars in value, (2) if the death of the transferor occurs on or after January 1, 2000, but prior to January 1, 2001, at the rate of (A) eight per cent on the amount in excess of four hundred thousand dollars in value to and including six hundred thousand dollars, (B) nine per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars, and (C) ten per cent on the amount in excess of one million dollars in value, (3) if the death of the transferor occurs on or after January 1, 2001, but prior to January 1, 2005, at the rate of (A) nine per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars, and (B) ten per cent on the amount in excess of one million dollars in value, (4) if the death of the transferor occurs on or after January 1, 2005, the net taxable estate passing to a class B beneficiary shall not be subject to tax under this chapter.

(e) The tax under this section applicable to the net taxable estate of any transferor, whose death occurs on or after January 1, 2001, passing to a class C beneficiary shall be imposed as follows: (1) If the death of the transferor occurs on or after January 1, 2001, but prior to January 1, 2005, at the rate of (A) ten per cent on the amount in excess of two hundred thousand dollars in value to and including two hundred fifty thousand dollars, (B) eleven per cent on the amount in excess of two hundred fifty thousand dollars in value to and including four hundred thousand dollars, (C) twelve per cent on the amount in excess of four hundred thousand dollars in value to and including six hundred thousand dollars, (D) thirteen per cent on the amount in excess of six hundred thousand dollars in value to and including one million dollars, and (E) fourteen per cent on the amount in excess of one million dollars in value, (2) if the death of the transferor occurs on or after January 1, 2005, the net taxable estate passing to a class C beneficiary shall not be subject to tax under this chapter.

(1949 Rev., S. 2026; 1949, S. 1143d; 1957, P.A. 555, S. 1, 2; 1959, P.A. 571, S. 1; 1963, P.A. 603; 642, S. 10; P.A. 73-309, S. 1, 2; P.A. 78-371, S. 2, 6; P.A. 85-159, S. 6, 19; 85-469, S. 4, 6; P.A. 86-397, S. 6, 10; P.A. 95-256, S. 1; Nov. 15 Sp. Sess. P.A. 01-1, S. 1, 2; June 30 Sp. Sess. P.A. 03-1, S. 94; P.A. 05-251, S. 66; June Sp. Sess. P.A. 05-3, S. 50.)

History: 1959 act included widower or widow of child who has not remarried in Class B; 1963 acts clarified status of adopted children and their descendants and changed Class A tax rate on amounts over $150,000 to and including $250,000 from 5% to 4%; P.A. 73-309 included estates passing to brother or sister of adopted brother or sister, applicable to estates of all persons dying on or after July 1, 1973 (estates of persons dying before that date are subject to succession tax laws previously applicable and continued in force for that purpose); P.A. 78-371 changed lower amount in Class AA 3% tax rate from $50,000 to $100,000, changed lower amount in Class A 2% tax rate from $10,000 to $20,000 and changed lower amount in Class C tax rate from $500 to $1,000, effective July 1, 1978, and applicable to estate of any person dying on or after that date (estates of persons dying before that date are subject to succession and transfer tax laws previously applicable); P.A. 85-159 increased the minimum value of the net taxable estate subject to taxation under Class AA to $300,000 and under Class A to $50,000 for the estate of any person dying on or after July 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 86-397 added Subsec. (b) reducing the rates of tax applicable to the net taxable estate of any transferor passing to the surviving spouse of such transferor in the following manner: The first reduction, in the amount of approximately one-third of applicable rates preceding reduction, is effective with respect to such estates of transferors whose death occurs on or after July 1, 1986, the second reduction, in the amount of approximately one-half of applicable rates preceding reduction, is effective with respect to such estates of transferors whose death occurs on or after July 1, 1987, and the tax is eliminated with respect to such estates of transferors whose death occurs on or after July 1, 1988, effective June 11, 1986, and applicable to the estate of any transferor whose death occurs on or after July 1, 1986; P.A. 95-256 added new Subsecs. (c), (d) and (e) to increase the exemption amount and phase out tax over a five-year period for class A, B and C beneficiaries, respectively, and made technical changes to Subsec. (a); Nov. 15 Sp. Sess. P.A. 01-1 amended Subsecs. (d) and (e) to delay by one year the phase-out of tax after January 1, 2002, for class B and class C beneficiaries and to make technical changes, effective November 20, 2001; June 30 Sp. Sess. P.A. 03-1 amended Subsecs. (d) and (e) to delay the phaseout of tax under those subsections by two years, effective August 16, 2003, and applicable to transfers from estates of decedents who die on or after March 1, 2003; P.A. 05-251 amended Subsecs. (d) and (e) to remove the tax on Class B and Class C beneficiaries, effective June 30, 2005, and applicable to estates of decedents dying after January 1, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-251 so as to apply to estates of decedents dying “on” January 1, 2005, as well as to those of decedents dying “after” that date, effective June 30, 2005.

Cited. 10 CA 95.

Cited. 25 CS 249; 44 CS 421.



Section 12-344a - Additional amount added to tax.

(a) To the tax imposed by the provisions of this chapter, there shall be added an amount equal to thirty per cent of the tax so imposed and computed under said provisions. Said added amount so computed shall, upon its addition as aforesaid, constitute a part of the tax imposed and to be computed and assessed, become due and be paid, collected and enforced as provided in this chapter.

(b) With respect to the estate of any person whose death occurs on or after July 1, 1983, there shall be added to the tax imposed by the provisions of this chapter, including the amount of tax added in accordance with subsection (a) of this section, and subject to the provisions of subsection (c) of this section, an amount determined as ten per cent of the tax so imposed and computed under said provisions. The additional amount of tax determined in accordance with this subsection shall constitute a part of the tax imposed by the provisions of this chapter and shall be computed and assessed, become due and be paid, collected and enforced as provided in this chapter. The estate of any person whose death occurs prior to July 1, 1983, shall be subject to the provisions of this chapter applicable to such estate at the time of such person’s death.

(c) The additional amount of tax imposed in accordance with subsection (b) of this section shall not be applicable with respect to any real property in the estate of the decedent passing to any natural or adopted descendant of the decedent, which real property is classified as farm land in accordance with section 12-107c at the time of the decedent’s death.

(1961, P.A. 332; June Sp. Sess. P.A. 83-1, S. 4, 15.)

History: June Sp. Sess. P.A. 83-1 added Subsec. (b) providing that with respect to a decedent whose death occurs on or after July 1, 1983, an additional amount of tax shall be added to the tax otherwise payable under chapter 216, to be determined as 10% of such tax and added Subsec. (c) providing that the additional tax imposed under Subsec. (b) shall not be applicable with respect to real property classified as farmland passing to any natural or adopted descendant.



Section 12-344b - Applicable rates.

The provisions of section 12-344 shall apply to the estates of all persons dying on or after July 1, 1973. The estates of persons dying prior to said date shall be subject to the succession tax laws applicable to them prior to said date and such laws are continued in force for that purpose.

(P.A. 73-309, S. 2.)



Section 12-345 - Revocable trusts.

A transfer of property by deed of trust wherein the settlor reserved to himself, or to himself and others not beneficiaries, powers of revocation, alteration or amendment, upon the exercise of which the property might revest in him, shall, upon the death of the settlor, be taxable to the extent of the value of the property subject to such powers and with respect to which such powers remained unexercised. The word “property”, as used in this section, shall not include the proceeds of any policy of life, accident or health insurance, payable to a named beneficiary or beneficiaries, or the executors of the will or the administrators of the estate of the insured, nor the proceeds of any policy of war risk insurance, United States government life insurance or national service life insurance.

(1949 Rev., S. 2024; September, 1957, P.A. 11, S. 49; 1969, P.A. 784, S. 2.)

History: 1969 act excluded from consideration as property proceeds of policy payable to executors or administrators, reversing previous provision.



Section 12-345a - Taxation of property transferred by exercise or nonexercise of a power of appointment.

Section 12-345a is repealed, effective May 24, 1972, and retroactive to January 1, 1972. All estates of persons dying before January 1, 1972, shall be subject to the succession tax laws applicable to them prior to January 1, 1972, and such laws are continued in force for that purpose.

(1969, P.A. 796, S. 1, 2; 1972, P.A. 290, S. 5.)

Cited. 32 CS 231.



Section 12-345b - Taxation of property transferred by exercise or nonexercise of power of appointment: Definitions.

As used in sections 12-345b to 12-345f, inclusive, the term “general power of appointment” means a power, whether created before or after May 24, 1972, which is exercisable in favor of the decedent, his estate, his creditors or the creditors of his estate, except that (a) a power to consume, invade or appropriate property for the benefit of the decedent which is limited by an ascertainable standard relating to the health, education, support or maintenance of the decedent shall not be deemed a general power of appointment; (b) a power of appointment created on or before October 21, 1942, which is exercisable by the decedent only in conjunction with another person shall not be deemed a general power of appointment; and (c) in the case of a power of appointment created after October 21, 1942, which is exercisable by the decedent only in conjunction with another person: (1) If the power is not exercisable by the decedent except in conjunction with the creator of the power, such power shall not be deemed a general power of appointment; (2) if the power is not exercisable by the decedent except in conjunction with a person having a substantial interest in the property subject to the power, which is adverse to exercise of the power in favor of the decedent, such power shall not be deemed a general power of appointment. For the purposes of this section a person who, after the death of the decedent, may be possessed of a power of appointment, with respect to the property subject to the decedent’s power, which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the decedent’s power; and (3) if, after the application of subdivisions (1) and (2), the power is a general power of appointment and is exercisable in favor of such other person, such power shall be deemed a general power of appointment only with respect to a fractional part of the property subject to such power, such part to be determined by dividing the value of such property by the number of such persons, including the decedent, in favor of whom such power is exercisable. For purposes of subdivisions (2) and (3), a power shall be deemed to be exercisable in favor of a person if it is exercisable in favor of such person, his estate, his creditors or the creditors of his estate.

(1972, P.A. 290, S. 4; P.A. 75-437, S. 1, 5.)

History: 1972 act effective May 24, 1972, and retroactive to January 1, 1972 (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 75-437 extended definition to apply to Sec. 12-345f, made former Subdiv. (b) applicable to powers of appointment created after October 21, 1942, redesignating it as Subdiv. (c), and inserted new Subdiv. (b) re powers of appointment created on or before October 21, 1942, effective, effective June 26, 1975, and retroactive to January 1, 1972.

Cited. 10 CA 95.

Cited. 32 CS 231.



Section 12-345c - Taxable transfer made, when.

For purposes of the tax imposed by this chapter, a decedent shall be deemed to have made a taxable transfer of any property with respect to which (a) a general power of appointment created on or before October 21, 1942, is exercised by the decedent (1) by will, or (2) by a disposition which is of such nature that if it were a transfer of property owned by the decedent, such property would be taxable under the provisions of subsection (c) or (d) of section 12-341b; but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof. If a general power of appointment created on or before October 21, 1942, has been partially released so that it is no longer a general power of appointment, the exercise of such power shall not be deemed to be the exercise of a general power of appointment if such partial release occurred before November 1, 1951, or if the donee of such power was under a legal disability to release such power and such partial release occurred not later than six months after the termination of such legal disability; or (b) the decedent has at the time of his death a general power of appointment, created after October 21, 1942, irrespective of whether he has exercised such power of appointment, or with respect to which the decedent has at any time exercised or released such a general power of appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent, such property would be taxable under the provisions of subsection (c) or (d) of section 12-341b. A disclaimer or renunciation of a general power of appointment shall not be deemed a release of such power. For purposes of this section the power of appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise, whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised; or (c) the decedent (1) by will, or (2) by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be taxable under the provisions of subsection (c) or (d) of section 12-341b, exercises a power of appointment created after October 21, 1942, by creating another power of appointment which can be validly exercised so as to postpone the vesting of any estate or interest in such property, or suspend the absolute ownership or power of alienation of such property, for a period ascertainable without regard to the date of the creation of the first power.

(1972, P.A. 290, S. 1; P.A. 75-437, S. 2, 5; P.A. 76-435, S. 3, 82.)

History: 1972 act effective May 24, 1971, and retroactive to January 1, 1972 (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 75-437 revised section to distinguish between powers of appointment created on or before October 21, 1942 and those created after that date, effective June 26, 1975, and retroactive to January 1, 1972; P.A. 76-435 made technical changes.



Section 12-345d - Lapse of power.

The lapse of a general power of appointment created after October 21, 1942, during the life of the individual possessing the power shall be considered a release of such power. The preceding sentence shall apply with respect to the lapse of powers during any calendar year only to the extent that the property, which could have been appointed by exercise of such lapsed powers, exceeded in value, at the time of such lapse, the greater of the following amounts: (a) Five thousand dollars or (b) five per cent of the aggregate value, at the time of such lapse, of the assets out of which, or the proceeds of which, the exercise of the lapsed powers could have been satisfied.

(1972, P.A. 290, S. 2; P.A. 75-437, S. 3, 5.)

History: 1972 act effective May 24, 1972, and retroactive to January 1, 1972 (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 75-437 specified applicability of provisions to powers of appointment created after October 21, 1942, effective June 26, 1975, and retroactive to January 1, 1972.



Section 12-345e - Tax liability for transfer of property subject to general power of appointment.

Nothing contained in sections 12-345b to 12-345e, inclusive, shall be deemed to relieve from taxation, under this chapter, in the estate of the donor of a general power of appointment, the transfer of the property subject to such power. For purposes of computing the rate of taxation under this chapter in the estate of the donor, the property transferred subject to such power shall be deemed to pass to the donee of the power, and the donee of the power shall be deemed to take such property. The provisions of section 12-340 shall apply with respect to any tax imposed by this section.

(1972, P.A. 290, S. 3; P.A. 74-46.)

History: 1972 act effective May 24, 1972, and retroactive to January 1, 1972 (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 74-46 added provision clarifying transfer of property from donor to donee.

Cited. 10 CA 95.



Section 12-345f - Power created on or before October 21, 1942.

For purposes of sections 12-345b to 12-345d, inclusive, a power of appointment created by a will executed on or before October 21, 1942, shall be considered a power created on or before such date if the person executing such will dies before July 1, 1949, without having republished such will, by codicil or otherwise, after October 21, 1942.

(P.A. 75-437, S. 4, 5.)

History: P.A. 75-437 effective June 26, 1975, and retroactive to January 1, 1972.



Section 12-346 - Transfers to executors and trustees in lieu of commissions.

If property is transferred to executors or trustees in lieu of their commissions or allowances for services rendered in connection with the settlement of the estate, the excess in value of the property so transferred, above the amount of commissions or allowances which would be payable in the absence of such transfer, shall be taxable.

(1949 Rev., S. 2025.)



Section 12-347 - Exemptions.

(a) There shall be exempt from the tax imposed by this chapter all transfers to or for the use of the United States, any state or territory, or any political subdivision thereof, the District of Columbia, any public institution for exclusively public purposes, any corporation or institution located within this state which receives money appropriations made by the General Assembly, or any corporation, institution, society, association or trust, incorporated or organized under the laws of this state or of any state whose laws provide a similar exemption of transfers to any similar Connecticut corporation, institution, society, association or trust, formed for charitable, educational, literary, scientific, historical or religious purposes, provided the property transferred is to be used exclusively for one or more of such purposes; but no such transfer shall be exempt if, at the time such transfer occurred, any officer, member, shareholder or employee of such corporation, institution, society, association or trust is receiving or previously received any pecuniary profit from the operation thereof, except reasonable compensation for services in effecting one or more of such purposes or as proper beneficiaries of a strictly charitable purpose, or if the organization of any such corporation, institution, society, association or trust for any of the foregoing avowed purposes is a guise or pretense for directly or indirectly making for it, or for any of its officers, members, shareholders or employees, any other pecuniary profit, or if it is not in good faith organized or conducted for one or more of such purposes; and any transfer to any person, association or corporation in trust for the care of any cemetery lot.

(b) All transfers to or for the use of any corporation, institution, society, association or trust which would be exempt under the provisions of subsection (a) if such corporation, institution, society, association or trust had been incorporated or organized at the date of the transferor’s death, shall be likewise exempt if satisfactory evidence of the incorporation or organization thereof is submitted to the commissioner prior to the time of the filing by the fiduciary of the return as provided in section 12-359. If such satisfactory evidence is not presented at such time, the transfer shall not be exempt; but, if such satisfactory evidence is presented to the commissioner within five years after the date of the transferor’s death, the commissioner shall recompute the tax, treating such transfers as exempt, and shall, with the written approval of the Attorney General, present the matter to the Comptroller for a refund.

(c) In addition to exemptions from the tax imposed by this chapter as provided in subsections (a) and (b) of this section, exemption from said tax shall be allowed with respect to any transfer of open space land, as defined in section 12-107b provided (1) the grantor in the instrument of conveyance restricts the perpetual use of such property to that of open space land or (2) the grantee submits to the probate court in which the decedent’s estate or trust is pending, a document executed by the grantee with the same formality as that of a deed, whereby the grantee and the heirs, successors and assigns of such grantee agree to restrict perpetually the use of such property to that of open space, which document shall be recorded in the land records of the town in which such property is located. The provisions of this subsection shall be applicable to the estate of any person whose death occurs on or after July 1, 1984. The estate of any person whose death occurs prior to July 1, 1984, shall be subject to the provisions of this chapter in effect at the time of such person’s death.

(d) In addition to exemptions from the tax imposed by this chapter, as provided for in subsections (a), (b) and (c) of this section, exemption from said tax shall be allowed with respect to any transfer by gift that was not included in the total amount of gifts made during a calendar year pursuant to subsection (b) of Section 2503 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(1949 Rev., S. 2027; P.A. 84-366, S. 1, 2; P.A. 93-261, S. 2, 4; P.A. 99-173, S. 51, 65.)

History: P.A. 84-366 added Subsec. (c) providing exemption from tax under this chapter for any transfer of land restricted perpetually to use as open space in the conveyance by the grantor or in a document executed by the grantee; P.A. 93-261 added a new Subsec. (d) to exempt any transfer by gift that was not included in the total amount of gifts made during a calendar year pursuant to Section 2503 of the Internal Revenue Code, effective July 1, 1993, and applicable to persons dying on or after July 1, 1993; P.A. 99-173 amended Subsec. (c) to delete requirement that land donated be classified as open space land for inheritance and succession tax purposes, effective June 23, 1999, and applicable to transfers made on or after July 1, 1999.

Legislature intended exemption from succession tax to be limited to public institutions and charitable organizations located in the United States. 1 CA 22. Cited. 4 CA 249.

Specific appropriation not condition precedent to right of refund. 9 CS 422. Cited. 44 CS 421.

Subsec. (a):

Cited. 217 C. 457.

Finding of a charitable corporation exempt from succession tax under statute discussed. 41 CS 469.



Section 12-348 - Declaration by officer of corporation or other entity claiming exemption.

The Commissioner of Revenue services may require, from any corporation, institution, society, association or trust claiming exemption from the succession tax upon any transfer to it pursuant to the provisions of section 12-347 or claiming a refund under the provisions of said section 12-347, a declaration, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made in such declaration are punishable, by its president or chief executive officer to the effect that no officer, member, shareholder or employee thereof is receiving or has previously received any pecuniary profit from the operation thereof except reasonable compensation for services in effecting one or more of the purposes for which it is formed or as a proper beneficiary of a strictly charitable purpose.

(1949 Rev., S. 2028; P.A. 77-614, S. 139, 610; P.A. 00-174, S. 58, 83.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 00-174 deleted a reference to an affidavit under oath and added provisions re declaration, effective July 1, 2000.



Section 12-349 - Gross taxable estate.

(a) All property in estate valued at fair market value, except farm land under certain conditions allowing valuation according to use. (1) The gross estate for the purpose of the tax imposed by the provisions of this chapter shall be the total of the fair market value of all the property transferred subject to tax under the provisions of part I, except that the value of any real property in the gross estate classified as farm land in accordance with section 12-107c at the time of the decedent’s death shall be determined for purposes of said tax in accordance with the provisions applicable to farm land in section 12-63, provided (A) such farm land is transferred to any of the beneficiaries or distributees included in the list of beneficiaries or distributees in classes AA, A and B as provided in section 12-344, (B) such farm land was owned by the decedent or any of the beneficiaries or distributees in classes AA, A and B as provided in section 12-344 for an aggregate of no less than five years during the eight years immediately preceding the decedent’s death, and (C) the decedent or any such beneficiary or distributee shall have engaged in active and substantial participation in farming or agricultural operations directly related to such farm land, as determined by the assessor, for an aggregate of no less than five years during the eight years immediately preceding the decedent’s death.

(2) Where real property classified at the time of the decedent’s death as farm land in accordance with section 12-107c is owned by a partnership, corporation or trust engaged in farming or agricultural operations, and, at the time of the decedent’s death, (A) the sole partners, shareholders or beneficiaries, as the case may be, of such partnership, corporation or trust are the decedent and any persons who would be classified as transferees under class AA, A or B as provided in section 12-344, whether or not such persons are in fact beneficiaries or distributees of the decedent, and (B) all of the decedent’s interest in such partnership, corporation or trust passes to transferees under class AA, A or B as provided in section 12-344, the interest of the decedent and of such beneficiaries and distributees in such partnership, corporation or trust shall be treated in the same manner for purposes of this chapter as if the interest of the decedent and such beneficiaries and distributees was in real property in the gross estate classified as farm land in accordance with section 12-107c.

(b) Exclusion from estate for value of payments to beneficiary after decedent’s death under retirement or profit-sharing plan, except portion of payments attributable to contributions by decedent. There shall be excluded from the gross estate the value of an annuity or other payment receivable after the death of the decedent by any beneficiary, other than the decedent’s estate, under an employees’ trust or plan, or under a contract purchased by an employees’ trust or plan, forming part of a pension, stock bonus or profit-sharing plan, or under a retirement annuity contract purchased by an employer pursuant to a plan, provided at the time of decedent’s separation from employment, by death or otherwise, or at the time of termination of the plan, if earlier, payments to or in respect of such trust, plan or annuity were exempt from federal income taxation under the United States Internal Revenue Code. If such amounts payable after the death of the decedent under a plan above described are attributable to any extent to payments or contributions made by the decedent, no exclusion shall be allowed for that part of the value of such amounts in the proportion that the total payments or contributions made by the decedent bears to the total payments or contributions made. For purposes of the preceding sentence, contributions or payments made by the decedent’s employer or former employer shall not be considered to be contributed by the decedent, if made to or in respect to a trust, plan or annuity exempt from federal income taxation under the United States Internal Revenue Code.

(c) Exclusion from estate for value of payments receivable after decedent’s death under Social Security, Railroad Retirement and certain survivor benefits for retired servicemen. There shall be excluded from the gross taxable estate the value of any payments receivable after the death of the decedent by other persons under the provisions of the Federal Social Security Act and the Railroad Retirement Act of 1937, as the same have been and may be amended from time to time, and with respect to persons dying on or after June 8, 1978, the value of any annuity payments receivable by an eligible survivor, upon the death of a retired serviceman, under the “Retired Serviceman’s Family Protection Plan” or the “Survivor Benefit Plan” for retired servicemen as provided in Chapter 73 of Title 10 of the United States Code, irrespective of whether such annuity payments are attributable to any extent to payments or contributions made by the decedent.

(d) Exclusion from gross estate for value of payments receivable after decedent’s death under self-employed pension plan established in accordance with Internal Revenue Code requirements. There shall be excluded from the gross taxable estate the value of any payments receivable after the death of the decedent by any beneficiary, other than the decedent’s estate, under a pension plan for self-employed individuals as may be established pursuant to Section 401(c) of the Internal Revenue Code and regulations related thereto, and with respect to which payments to the credit of such plan were exempt from federal income tax.

(e) Imposition of tax when farm land in gross estate, valued on basis of farm use for purposes of gross taxable estate, is sold or converted to other use within ten years after decedent’s death. (1) If, within ten years immediately following the death of the decedent, real property in the gross estate of the decedent, classified as farm land in accordance with section 12-107c and the value of which, for purposes of the tax imposed under this chapter, was determined in accordance with provisions applicable to farm land in section 12-63 as provided in subsection (a) of this section, is transferred to anyone other than a beneficiary or distributee in class AA, A or B as provided in section 12-344 or is no longer classified as farm land in accordance with section 12-107c, such beneficiary or distributee shall be liable for a tax applicable to such transfer or change in classification. Said tax shall be in an amount equal to the difference between the amount of tax paid under this chapter with respect to such farm land and the amount of tax which would have been paid if such farm land had been assessed at fair market value for purposes of determining the amount of tax under this chapter, and accordingly, the succession tax return of the decedent shall include, in such manner as required by the Commissioner of Revenue Services for purposes of this section, a declaration, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made in such declaration are punishable, as to the fair market value of such farm land, based on its highest and best use value, as of the date of death of the decedent. Said tax shall be paid to the Commissioner of Revenue Services within sixty days following the date of such transfer or change in classification, and if not so paid shall bear interest at the rate of twelve per cent per annum, commencing at the expiration of such sixty days, until paid. The Commissioner of Revenue Services may, for cause shown, on written application of the beneficiary or distributee, filed with said commissioner at or before the expiration of such sixty days, extend the time for payment of said tax or any part thereof.

(2) Said tax imposed under the provisions of subdivision (1) of this subsection shall be a lien in favor of the state of Connecticut upon such real property so valued as farm land for purposes of determining the gross estate of the decedent as provided in subsection (a) of this section and, following the death of the decedent, transferred or changed in respect to use, resulting in a change in the classification of such property as farm land so as to be subject to said tax, from the date on which such transfer or change in classification becomes effective until (A) the expiration of ten years immediately following the death of the decedent, if there has been no such transfer or change in classification during said period of ten years or (B) in the event of such a transfer or change in classification resulting in the imposition of tax as provided in said subdivision (1), payment of any tax due in accordance with this subdivision plus interest and costs that may accrue in addition thereto, provided such lien shall not be valid as against any lienor, mortgagee, judgment creditor or bona fide purchaser, when they have no notice, unless and until notice of such lien is filed or recorded in the town clerk’s office or place where mortgages, liens and conveyances of such property are required by statute to be filed or recorded.

(3) Where real property classified at the time of the decedent’s death as farm land in accordance with section 12-107c is owned by a partnership, corporation or trust engaged in farming or agricultural operations, and, at the time of the decedent’s death, the sole partners, shareholders or beneficiaries, as the case may be, of such partnership, corporation or trust, are the decedent and any persons who would be classified as transferees under class AA, A or B as provided in section 12-344, whether or not such persons are in fact beneficiaries or distributees of the decedent, any transfer of an interest in such partnership, corporation or trust to anyone other than a beneficiary or distributee in class AA, A or B as provided in section 12-344 shall be treated in the same manner for purposes of this chapter as a transfer of real property in the gross estate classified as farm land in accordance with section 12-107c to anyone other than a beneficiary or distributee in class AA, A or B as provided in section 12-344. Any change in the use of such farm land, by such partnership, corporation or trust, so that it is no longer classified as farm land in accordance with section 12-107c shall be treated in the same manner for purposes of this chapter as a change in the use of real property in the gross estate classified as farm land in accordance with section 12-107c, by the decedent’s beneficiaries or distributees in class AA, A or B as provided in section 12-344, so that it is no longer so classified.

(1949 Rev., S. 2029; 1961, P.A. 511, S. 1; February, 1965, P.A. 312, S. 1; 1972, P.A. 265, S. 8; P.A. 78-267, S. 1, 3; 78-303, S. 85, 136; 78-371, S. 1, 6; P.A. 87-459, S. 1, 2; P.A. 98-244, S. 14, 35; P.A. 00-174, S. 59, 83.)

History: 1961 act added provisions regarding exclusion of certain annuities from gross estate; 1965 act excluded value of payments receivable after decedent’s death by other persons under Social Security Act or Railroad Retirement Act of 1937, as amended, applicable to estates of persons dying on or after July 1, 1975 (all estates not within provisions of section are subject to succession or inheritance tax laws applicable before that date and continued in effect for that purpose); 1972 act deleted inclusion, in case of resident transferor, of “all gains made ... in reducing to possession choses in action, including notes and mortgages but not including corporate or governmental stock or bonds nor including income accruing after death”, effective May 18, 1972, but retroactive to January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 78-267 excluded, on or after June 8, 1978, value of annuity payments receivable by eligible survivor under retired servicemen plans listed; P.A. 78-303 allowed substitution of commissioner of revenue services for tax commissioner pursuant to provisions of P.A. 77-614; P.A. 78-371 included provisions for determining tax on farm land and added Subsecs. (b) and (c) re transfer or reclassification of farm land, effective July 1, 1978, and applicable to estate of any person dying on or after that date (all estates of persons dying before July 1, 1978, are subject to succession and transfer tax laws applicable before that date); P.A. 87-459 added Subsec. (d) providing for exclusion from gross estate for the value of any payments receivable after decedent’s death under a self-employed pension plan established in accordance with Internal Revenue Code requirements and combined Subsecs. (b) and (c) into a new Subsec. (e), effective June 30, 1987, and applicable to the estate of any decedent whose death occurs on or after July 1, 1987; P.A. 98-244 added Subsecs. (a)(2) and (e)(3) re property owned by a partnership, corporation or trust engaged in farming and made technical changes, effective June 8, 1998, and applicable to estates of persons dying on or after June 20, 1996; P.A. 00-174 amended Subsec. (e)(1) to delete a reference to sworn statement and add provisions re declaration, effective July 1, 2000.

An individual retirement account does not qualify for exclusion under statute as a “retirement annuity contract purchased by the employer” although established solely from proceeds of an employer funded pension fund. 38 CS 86.



Section 12-349a - Effective date.

Section 12-349 shall take effect July 1, 1961, and shall apply to the estates of persons dying on and after that date but all estates not within the provisions of section 12-349 shall be subject to the succession tax or inheritance tax laws applicable to them prior to July 1, 1961, and such laws are continued in force for that purpose.

(1961, P.A. 511, S. 2.)



Section 12-350 - Net estate of resident transferors; deductions.

In the case of the estate of a resident transferor, the net estate for the purposes of the tax imposed by the provisions of this chapter shall be ascertained by deducting from the gross taxable estate the following items: (a) Debts of the transferor which constitute lawful claims against his estate; (b) unpaid taxes, (1) on real property within this state which were a lien at the date of the transferor’s death, (2) on personal property of the transferor which constituted a personal obligation or were a lien at the date of death, (3) on the income of the transferor accrued to the date of death; (c) any tax on untaxed property assessed by this state against the estate of the transferor; (d) special assessments which, at the date of death, were a lien on the real property of the transferor situated within this state; (e) funeral expenses and all amounts actually expended or to be expended for a headstone or monument or the care of any cemetery lot; (f) reasonable compensation of executors and administrators and reasonable attorney’s fees; (g) a reasonable allowance made during the settlement of the estate for the support of the widow, widower, dependent minor children, including legally adopted children, of the transferor, or dependent children incapable of self-support because mentally or physically defective receiving support mainly from the transferor at the time of his death; but no such deduction shall be made for any such allowance beyond the expiration of twelve months after the date of the transferor’s death; (h) the amount at the date of the transferor’s death of all unpaid mortgages upon real or personal property situated within this state, which mortgages were not deducted in the appraisal of the property mortgaged; (i) reasonable expenses of administration, including those relating to property transferred other than by will or laws relating to intestate estates, except as provided in section 12-351; (j) in the case of a transfer other than by will, liens subject to which the transfer is made, unpaid expenses of administering a trust prior to death, which trust is taxable under the provisions of this chapter, and expenses of terminating such trust if it terminates on the death of the transferor; (k) any amount exempted pursuant to subsection (b) of section 12-344. The foregoing deductions shall be allowed in the case of property transferred by will and by laws relating to intestate estates, provided they reduce the gross taxable estate. In the case of property transferred other than by will or by laws relating to intestate estates, such deductions shall be allowed (1) only to the extent that such property is includable in the decedent’s gross taxable estate under the provisions of this chapter, and (2) only to the extent that the transferee has actually paid the deductible items and either the transferee was legally obligated to pay such items or the assets subject to probate are insufficient to pay such items.

(1949 Rev., S. 2030; 1949, S. 1140d; 1969, P.A. 243, S. 1; 524, S. 1; 1971, P.A. 863, S. 1; 1972, P.A. 265, S. 1; P.A. 83-520, S. 10, 13; P.A. 88-310, S. 1, 2.)

History: 1969 acts made deductions applicable to joint bank accounts and provided exceptions relating to joint bank accounts, specified that deductions allowed only if they reduce gross taxable estate, substituted “a reasonable allowance” for “any allowance” in Subdiv. (h), specified “reasonable” expenses in Subdiv. (j) and included as deduction for transfers other than by will or laws governing intestate estates and joint bank account a deduction for expenses set forth relating to trusts, effective July 1, 1969, and applicable to estates of persons dying on or after that date (all estates of persons dying before July 1, 1969, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); 1971 act included as deductions for transfers other than by will, laws governing intestate estates and joint bank accounts, deductions for probate fees, appraisers’ fees, and expenses relating to administrator if one appointed, effective January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); 1972 act deleted Subdiv. (b) re losses incurred up to time of filing return “in the reduction to possession of choses in action, including notes and mortgages, but not including corporate or governmental stocks or bonds nor including income accrued after death”, effective May 18, 1972, but retroactive to January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 83-520 included expenses relating to property transferred other than by will or laws of intestacy as reasonable expenses of administration under Subsec. (i), permitted deduction, in the case of transfer other than by will, of liens subject to which transfer is made, unpaid expenses of administration of taxable trust prior to death and expenses of terminating such trust if it terminates on death of transferor, deleted former provisions re extent to which deductions shall be allowed and substituted provision that such deductions shall be allowed to the extent that the transferee has actually paid deductible items and either the transferee was legally obligated to pay or assets subject to probate are insufficient to pay, and made technical changes, effective July 7, 1983, and applicable to estates of decedents dying on or after such date; P.A. 88-310 added Subdiv. (k) deducting from gross taxable estate amounts exempted pursuant to Subsec. (b) of Sec. 12-344.

Expenses of last illness and funeral are not deductible from the nonprobate portion of an estate, in this case a joint bank account, except as they may constitute liens thereon or debts which it is judicially established are chargeable thereto. Such liens or debts are not created by Sec. 36-3a. 25 CS 250. Cited. 40 CS 484; 44 CS 263.

Subdiv. (a):

When an insurance company makes a loan to its insured against a policy on his life, the transaction does not create a true debt; but where the insured borrows from a bank on his own note and pledges his insurance as collateral security, a debt is created. 142 C. 529.

Subdiv. (e):

Cited. 209 C. 429.

Subdiv. (h):

“Reduce the gross taxable estate” not intended to restrict the number of deductions allowable for state succession tax purposes. 210 C. 277.

Subdiv. (k):

Cited. 44 CS 421.



Section 12-351 - Administration expenses not deductible.

The following expenses of administration shall not be allowable deductions: (a) The federal estate tax and succession, inheritance, estate or transfer taxes paid or payable to other states, territories, the District of Columbia, foreign countries or governmental subdivisions thereof; (b) expenses of care, maintenance or repair of real estate and buildings accrued subsequent to the death of the transferor; (c) interest on obligations of the transferor or of the estate, which interest accrued subsequent to the death of the transferor; (d) property taxes, except the tax on untaxed property assessed by the state against the estate, assessed as of a date subsequent to the death of the transferor; (e) income taxes accrued subsequent to the death of the transferor; (f) expenses incurred and taxes assessed upon and in connection with real estate and tangible personal property situated outside this state; (g) all other charges and expenses of administration properly allocable against income.

(1949 Rev., S. 2031; 1949, S. 1141d.)

Cited. 27 CS 270.

Subdiv. (a):

Cited. 44 CS 421.



Section 12-352 - Net estate of nonresident transferor; deductions.

In the case of the estate of a nonresident transferor, when property is transferred by will or intestate laws, the net estate for the purpose of the tax imposed by the provisions of this chapter shall be ascertained by deducting from the gross taxable estate the following items: (a) Fees of the Connecticut Probate Court; (b) advertising expenses incidental to administration in this state; (c) the reasonable compensation of appraisers of real estate or tangible personal property situated within this state; (d) expenses incurred in connection with procuring the fiduciary’s bond filed in the Connecticut Probate Court; (e) commissions paid in connection with the sale of real estate or tangible personal property situated within this state; (f) reasonable compensation of executors and administrators, qualifying as such in the Connecticut Probate Court, and reasonable fees for Connecticut attorneys; (g) the amount at the date of the transferor’s death of all unpaid mortgages upon real or tangible personal property situated within this state, which mortgages were not deducted in the appraisal of the property mortgaged; (h) unpaid taxes upon real or tangible personal property situated within this state which were a lien at the date of the transferor’s death; (i) any tax on untaxed property assessed by this state against the estate of the transferor; (j) special assessments which, at the date of death, were a lien on real property of the transferor situated within this state; (k) any amount exempted pursuant to subsection (b) of section 12-344. In case the domiciliary estate is insolvent, there shall be allowed as a deduction, in addition to the foregoing items, the amount by which the total of the lawful claims against and administration expenses of the estate, exclusive of Connecticut deductible items set forth above, exceeds the total value of property wherever situated subject to such claims and expenses, exclusive of the gross estate situated in this state. The foregoing deductions shall be allowed in the case of property transferred by will and by laws relating to intestate estates, provided they reduce the gross taxable estate. In the case of property transferred other than by will or by laws relating to intestate estates, such deductions shall be allowed (1) only to the extent that such property is includable in the decedent’s gross taxable estate under the provisions of this chapter, and (2) only to the extent that the transferee has actually paid the deductible items and either the transferee was legally obligated to pay such items or the assets subject to probate are insufficient to pay such items.

(1949 Rev., S. 2032; 1949, S. 1142d; 1971, P.A. 863, S. 2; P.A. 86-81, S. 1, 2; P.A. 90-230, S. 80, 101.)

History: 1971 act rephrased Subdiv. (c) to clarify that appraisers of real estate and tangible personal property intended, effective January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); P.A. 86-81 provided for the allowance of deductions under this section for nonresident transferors in the same manner as for resident transferors, effective July 1, 1986, and applicable to estates of persons dying on or after that date; P.A. 90-230 added Subdiv. (k) re “any amount exempted pursuant to subsection (b) of section 12-344”.



Section 12-353 - Life estates; annuities.

The value of each future, contingent or limited estate, income interest or annuity for life or lives in being shall, so far as possible, be determined by the rule, method and standard of mortality and of value set forth in the Commissioners’ 1980 Standard Ordinary Mortality Table with interest at six per cent per annum. The value of the interest remaining after such limited estate shall be determined by deducting the computed value of the limited estate from the value of the entire property in which such interest exists.

(1949 Rev., S. 2033; P.A. 83-520, S. 11, 13.)

History: P.A. 83-520 changed standard and value to that set forth in the commissioners’ 1980 Standard Ordinary Mortality Table, with interest at the rate of 6% per annum, effective July 7, 1983, and applicable to estates of decedents dying on or after such date.



Section 12-354 - Estate which may be divested.

When an estate or interest may be divested by the act or omission of the transferee, it shall be taxed as if there were no possibility of divesting.

(1949 Rev., S. 2034.)



Section 12-355 - Compounding of tax. Contingent remainders.

(a) If it is impossible to compute the present value of any of the property transferred, or of any interest therein, or if the tax cannot be determined because of a contingency as to who will take, the Commissioner of Revenue Services may enter into an agreement with the fiduciary to compound the tax upon such terms as may be deemed equitable, and the payment of any amount agreed upon shall be in full satisfaction for the tax imposed by this chapter, and such amount shall be payable out of the property transferred. The fiduciary is authorized to enter into such agreements on behalf of the estate or trust without the formal authorization of the Probate Court provided by section 45a-151.

(b) If such an agreement cannot be reached within thirty days after the mailing by the Commissioner of Revenue Services to the fiduciary of an offer to compromise the tax, said commissioner shall, if the return filed under the provisions of section 12-359 is correctly made out, make a computation of the tax, based upon the whole net taxable estate, upon the assumption that the contingencies will so resolve themselves as to lead to the highest tax possible under the provisions of this chapter, and the executor, trustee and transferee shall be liable for such tax as in other cases. Copies of such computation shall be filed, and further proceedings taken in connection therewith, in accordance with the provisions of section 12-367. If, after such first computation and upon the determination of any of the contingencies, any part of the estate so passes as to lead to a lower tax, and if the fiduciary, within two years of such determination, notifies the Commissioner of Revenue Services thereof, the Commissioner of Revenue Services shall forthwith recompute the whole tax in the same manner as would have been done originally had the outcome of the contingencies in question been known. Copies of such recomputation shall be filed, and further proceedings taken in connection therewith, in accordance with the provisions of section 12-367. Upon the final determination of the amount of tax due on the recomputation the commissioner shall certify to the Comptroller that a refund is due in an amount equal to the difference between the tax paid at the highest rate and the tax actually due as shown by the recomputation. Before certifying to the Comptroller that a refund is due, the commissioner shall determine whether any additional estate tax is due under section 12-391 on account of such recomputation, and, if the commissioner so determines, the commissioner shall reduce, but not below zero, the amount of the refund otherwise due by the amount of such additional estate tax. Such refund, as so reduced, shall bear interest at the rate of five per cent compounded annually from the date of payment of the original tax to the date of the determination of the contingencies and shall be paid by the Treasurer, on the order of the Comptroller, to the trustee or other proper fiduciary, who shall distribute it ratably among the several beneficiaries equitably entitled to it. This subsection shall not be construed to prevent more than one refund in one estate if the circumstances warrant.

(1949 Rev., S. 2035; June, 1955, S. 1146d; 1967, P.A. 22; 1971, P.A. 863, S. 3; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 13, 31; P.A. 81-411, S. 21, 42; P.A. 97-165, S. 14, 16; 97-203, S. 15, 20.)

History: 1967 act amended Subsec. (b) to change interest rate on refund from 2% to 4%; 1971 act deleted references to court of common pleas’ approval of recomputation and certification of amount due to tax commissioner, effective January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 temporarily increased interest on refund to 5% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued the 5% rate of interest applicable to refunds under subsection (b) with respect to taxes becoming due on or after July 1, 1980; P.A. 97-165 amended Subsec. (b) to provide that in the case of a refund the commissioner must first verify that no additional estate tax is due prior to issuing a refund and if due the refund is offset, effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997; P.A. 97-203 amended Subsec. (a) to delete requirement of Attorney General approval, effective July 1, 1997.

Cited. 10 CA 95.



Section 12-356 - Determination of value of contingent interest by Insurance Commissioner.

The Insurance Commissioner shall, whenever possible, without fee, on the application of the commissioner, determine the value of any interest transferred, including a remainder interest, which is limited, contingent, dependent or determinable upon the life or lives of persons in being, or a term for years, upon the facts submitted with such application and with interest for purposes of such determination at the rate of six per cent per annum; and shall certify the valuation in duplicate to the commissioner, and such certificate shall be competent evidence that the valuation as so determined is correct.

(1949 Rev., S. 2036; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 21, 348; P.A. 83-520, S. 12, 13.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within the department of business regulation, effective January 1, 1979; P.A. 80-482 deleted reference to abolished department of business regulation; P.A. 83-520, effective July 7, 1983, and applicable to estates of decedents dying on or after said date, added the words “or a term of years” and required the insurance commissioner to include interest at the rate of 6% per annum in the determination of the value of any transferred interest.



Section 12-357 - Supervision by commissioner.

The commissioner shall have full supervision of the enforcement of this chapter and may call upon the other administrative departments of the state government for such information and assistance as he may deem necessary to the performance of his duties. He may compel the attendance of witnesses and the production of evidence by subpoena, administer oaths and take testimony in relation to any matter under this chapter. Witnesses shall receive the same fees as are paid to witnesses subpoenaed to attend in courts of record.

(1949 Rev., S. 2037.)

See Sec. 52-260 re witness fees.



Section 12-358 - Reports by clerks of probate courts. Certified copies of wills and papers.

Clerks of probate courts shall report monthly to the Commissioner of Revenue Services all letters testamentary or of administration granted upon estates of decedents in such courts on forms provided by him for that purpose and containing such information as he may require. They shall also furnish to the commissioner, without charge, a certified copy of every will admitted to probate when they forward the return provided for in section 12-359 for the estate to which such will pertains and, on his written request, such certified copies of any papers on file in such courts pertaining to any decedent’s estate as he may deem necessary to the performance of his duties.

(1949 Rev., S. 2039; 1971, P.A. 863, S. 4; 1972, P.A. 265, S. 2; P.A. 77-614, S. 139, 610; June 18 Sp. Sess. P.A. 97-3, S. 1, 8.)

History: 1971 act required probate court clerks to supply commissioner with certified copies of papers pertaining to decedent’s estate upon written request; 1972 act required clerks to furnish monthly, without charge, certified copies of all wills admitted to probate, effective May 18, 1972, but retroactive to January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; June 18 Sp. Sess. P.A. 97-3 changed report requirement from monthly to when the return provided for in Sec. 12-359 for the estate to which the will pertains is forwarded, effective January 1, 1998.



Section 12-359 - Reports of representatives of transferors.

(a) Succession tax returns and amendments thereto. Except as herein provided, within six months after the death of the transferor the administrator, executor, administrator for tax purposes, administrator c.t.a. or administrator d.b.n. or administrator d.b.n., c.t.a. or, if there is no such fiduciary, any transferee of property, the transfer of which may be taxable under the provisions of section 12-341, 12-341b, 12-342, 12-343, 12-345 or sections 12-345b to 12-345e, inclusive, shall file with the court of probate for the district within which the transferor resided at the date of his or her death or, if the transferor died a nonresident of this state, with the court of probate for the district within which the real estate or tangible personal property is situated, a return, in duplicate, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made therein are punishable and containing all items necessary to the correct computation and assessment of the tax. Such return shall include among other things: (1) A copy of the written instrument evidencing any transfer which may be taxable under the provisions of subsection (c) or (d) of section 12-341 or 12-341b or of section 12-342, 12-343, 12-345 or sections 12-345b to 12-345e, inclusive, or, if there is no written evidence, a written statement fully disclosing the circumstances under which the transfer was made; provided, in the case of a transfer evidenced by an insurance, annuity, pension plan, profit-sharing plan or other similar contract with an insurance company, in lieu of such copy of the written instrument, a summary thereof may be so filed; (2) an appraisal by the fiduciary or transferee, at its fair market value on the date of decedent’s death, of each item of property, the transfer of which may be taxable under the provisions of section 12-341, 12-341b, 12-342, 12-343, 12-345 or sections 12-345b to 12-345e, inclusive; (3) a statement as to whether, or to what extent, the reported transfers are conceded taxable; (4) all items claimed as deductions under the provisions of section 12-350 or 12-352, with an explanation of the circumstances under which each deduction is allowable; (5) a statement containing the name and relationship to the transferor of each individual, corporation, institution, society, association or trust benefiting by reason of any succession or transfer of property as set forth in sections 12-340 to 12-343, inclusive, sections 12-345 and 12-345b to 12-345e, inclusive, and the value of the estate passing to each such beneficiary; (6) such other information as the Commissioner of Revenue Services may deem necessary for the correct computation and assessment of the tax and the proper administration thereof. The fiduciary or transferee may correct any item on the succession tax return by filing with the probate court an amendment thereto in duplicate, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made therein are punishable and containing such changes in the return as the fiduciary desires to make, but no such amendment shall be permitted which would change the reported value of any property or withdraw a concession of taxability after a hearing has been held thereon pursuant to the provisions of subsection (b) of this section and no such amendment shall be permitted after the computation of the tax has become final. The probate court shall, within ten days of the filing of such return or an amendment thereto, forward a certified copy thereof to the Commissioner of Revenue Services.

(b) Hearing on objections of Commissioner of Revenue Services. Within one hundred twenty days after the receipt of such return, or any amendment thereto, the Commissioner of Revenue Services shall file with the fiduciary or transferee and with such court of probate a statement in writing setting forth in detail such objections as he may have to the valuations or concessions of taxability appearing thereon. Unless such fiduciary or transferee concedes the correctness of the Commissioner of Revenue Services’ opinion or the Commissioner of Revenue Services withdraws his objection, the Commissioner of Revenue Services, fiduciary or transferee may file in the court of probate for the district within which the transferor resided at the date of his death or, if the transferor died a nonresident of this state, in the court of probate for the district within which the real estate or tangible personal property is situated, an application for a hearing upon those items set out in such return as to which the Commissioner of Revenue Services objects. Such court shall assign a time and place for a hearing upon the Commissioner of Revenue Services’ objections to the return or amendment thereto and shall cause a copy of the order of hearing to be sent to the Commissioner of Revenue Services, such fiduciary or transferee and all other parties in interest at least fifteen days before the time of such hearing. The commissioner or any other party in interest may appear before such court at such hearing and be heard concerning the objections of the Commissioner of Revenue Services. If there is no appearance on behalf of the commissioner and it appears to the court that his position with respect to any matter in dispute ought not to be sustained, such hearing shall be adjourned for not less than ten days and notice of the time and place of such adjourned hearing shall be given to the commissioner, who may appear and be heard thereon. At such hearing, or adjournment thereof, the court shall hear such objections and determine the fair market value of any property, the reported value of which has been objected to, and the taxability of any transfer objected to and shall enter upon its records a decree determining the fair market value of property the value of which has been objected to and the taxability of any transfer which has been objected to. The decree of such court shall be conclusive upon the state and all other parties in interest unless an appeal is taken as provided for appeals from other decrees and orders of such court. A copy of such decree shall be forwarded forthwith to the commissioner and to the fiduciary or transferee by the judge or clerk of such court. The value of the gross taxable estate as set forth in the tax return or any amendment thereof, or as altered by written agreement between the Commissioner of Revenue Services and such fiduciary or transferee or as set by the probate court upon a hearing under this subsection or under subsection (b) of section 12-367 shall be the basis for computing the succession tax.

(c) Extension of filing time. For cause shown, the Commissioner of Revenue Services may, on the written application of the fiduciary or transferee filed with said commissioner within six months after the death of the transferor, extend the time for filing such return. Such application shall set forth the extension desired and the reasons therefor and a copy thereof shall be filed in the court of probate for the district within which the transferor resided at the date of his death or, if the transferor died a nonresident of this state, in the court of probate for the district within which the real estate or tangible personal property is situated. Unless, not later than sixty days after his receipt of such application, the Commissioner of Revenue Services files in the court of probate, a copy of his order denying or modifying the extension requested, the extension requested shall be deemed granted. If the extension request is denied or modified, the fiduciary may not later than thirty days of the receipt of such order from the Commissioner of Revenue Services, file in such court of probate an application for an extension of time to file the return setting forth the extension desired and the reasons therefor. The court of probate shall assign a time and place for a hearing upon such application not less than two nor more than four weeks after the filing thereof and shall cause a copy of the order of hearing to be sent to the commissioner and to the fiduciary or transferee at least ten days before the time of such hearing. The commissioner or any party in interest may appear before such court at such hearing and be heard concerning the requested extension. For cause shown, the court of probate may, after hearing on such application, extend the time for filing such return. Such court, after such hearing, shall forthwith send to the Commissioner of Revenue Services and the fiduciary or transferee a copy of any order extending or denying extension of the time for filing such return. Further extensions may be granted by the Commissioner of Revenue Services or probate court if the foregoing provisions are complied with and if written application for such further extension is filed before the expiration of the preceding extension. Failure on the part of any fiduciary to file such return within the time herein prescribed therefor shall be sufficient cause for the summary removal of such fiduciary upon the application of the Commissioner of Revenue Services or any interested person.

(d) Transferee defined. As used in this chapter the word transferee shall include, but not be limited to, a donee and a beneficiary under a will, trust or power of appointment or under the laws of this state relating to descent and distribution.

(e) Applicability. The provisions of this section shall not apply to estates of decedents dying on or after January 1, 2005.

(1949 Rev., S. 2040; 1953, S. 1147d; 1967, P.A. 558, S. 48; 1969, P.A. 676; 1971, P.A. 863, S. 5; June, 1971, P.A. 5, S. 118; 1972, P.A. 265, S. 3–5; P.A. 74-338, S. 40, 94; P.A. 77-614, S. 139, 610; P.A. 78-195, S. 1, 4; P.A. 90-148, S. 15, 34; P.A. 95-298, S. 2, 3; P.A. 00-174, S. 60, 83; June Sp. Sess. P.A. 05-3, S. 51.)

History: 1967 act made technical changes re appraisers in Subsec. (b); 1969 act allowed appraisal by donee, transferee or surviving joint tenant or person designated by them if no administration granted because transferor died without leaving property which could pass by will or laws of state; 1971 acts essentially rewrote and greatly expanded provisions of section, required filing of return with probate court within nine months, rather than one year, of death, inserted new Subsec. (b) re hearing on tax commissioner’s objections, placed provisions re extensions for filing returns in Subsec. (c), added Subsec. (d) defining “transferee” and deleted former Subsec. (b), effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); 1972 act added reference to fiduciary in Subsec. (b), clarified provisions of Subsec. (c) by requiring notice of commissioner’s action to fiduciary or transferee, by setting time for filing in court if commissioner fails to act and stating who may appear before court and by requiring that notice of court’s decision go to fiduciary or transferee, and amended Subsec. (d) to replace “section” with “chapter”, effective May 18, 1972, but retroactive to January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 74-338 replaced reference to repealed Sec. 12-345a with reference to Secs. 12-345b to 12-345e; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-195 amended Subsec. (a) to include provisions for correction of return by fiduciary or transferee, amended Subsec. (b) to change hearing procedure to allow for adjournment and amended Subsec. (c) replacing former provision for 30-day period for commissioner to act and 15-day period for filing with court with provision that unless commissioner modifies or denies extension request within 60 days it is deemed granted and allowing fiduciary 30 days to file with court upon such denial or modification; P.A. 90-148 amended Subsec. (a) to require filing with the court of probate within six months after death of transferor in lieu of nine months and Subsec. (c) to require filing with the commissioner for extension within six months after death of transferor in lieu of nine months, effective July 1, 1990, and applicable to the estate of any transferor whose death occurs on or after that date; P.A. 95-298 deleted requirement that the commissioner acknowledge receipt of tax return to the Probate Court and the fiduciary of the estate, effective July 6, 1995, and applicable to estates of persons dying on or after July 1, 1995; P.A. 00-174 amended Subsec. (a) to delete requirement that returns be sworn to, to add provisions re form and false statements and to make a technical change, effective July 1, 2000; June Sp. Sess. P.A. 05-3 added Subsec. (e) re applicability of section, effective June 30, 2005, and applicable to estates of decedents dying on or after January 1, 2005.

Cited. 1 CA 529.

Cited. 25 CS 249; 44 CS 263.



Section 12-360 to 12-362 - U.S. money, bonds and bank accounts: Reports as to ante mortem transfers dispensed with; inventory and appraisal not required. Waiver of returns, reports, inventories and appraisals.

Sections 12-360 to 12-362, inclusive, are repealed, effective January 1, 1972, and applicable to estates of persons dying on and after that date. All estates of persons dying before January 1, 1972, shall be subject to the succession tax or inheritance tax laws applicable to them prior to January 1, 1972, and such laws are continued in force for that purpose.

(1949, S. 1151d–1153d; 1971, P.A. 863, S. 14.)



Section 12-363 - Jointly-owned real property; certificate of tax payment.

When any person owning an interest in real property in joint tenancy with another or others with the right of survivorship dies, one of the survivors or the personal representative of the deceased joint tenant shall cause to be recorded in the land records in the town in which such real property is situated a certificate of the probate court having jurisdiction of the estate of such deceased joint tenant, which certificate shall refer to the instrument by which the joint tenancy was created, the name and date of death of the deceased joint tenant and a statement that no succession tax is due in connection with the interest of the deceased joint tenant or that such succession tax has been fully paid, or that the Commissioner of Revenue Services has released such real property from the operation of any lien for succession taxes in accordance with the provisions of section 12-364, as the case may be. Such certificate so recorded in such land records shall be conclusive evidence that such real property is free from any claim for succession tax due the state in respect to the interest of the deceased joint tenant in such real property.

(1949 Rev., S. 2041; 1949, 1953, S. 1148d; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-364 - Certificate of release of lien. Regulations.

Any person shall, if the Commissioner of Revenue Services finds, upon evidence satisfactory to him, that a joint tenant of real property situated in this state has died and that the payment of any succession tax with respect to the interest of such deceased joint tenant in such real property is adequately assured, or that no succession tax will become due therefrom, be entitled to a certificate of release of lien reciting that the Commissioner of Revenue Services has released such real property from the operation of any lien for succession taxes with respect to the interest of such deceased joint tenant in such real property which shall be conclusive proof that such real property has been released from the operation of such lien. Such certificate of release of lien may be recorded in the office of the town clerk of the town in which such real property is situated. A finding by the commissioner that the payment of such tax is adequately assured shall be based upon the receipt by the commissioner of a bond or other security for an amount and with surety satisfactory to him, conditioned upon the full payment of all succession taxes with respect to the gross taxable estate of such deceased joint tenant or upon the payment to the commissioner of an amount satisfactory to him on account of such tax or upon the finding by the commissioner that an executor or administrator of the estate of such deceased joint tenant has been duly appointed in this state and that the official bond of such administrator or executor, or, if such administrator or executor is a corporation, its financial responsibility, furnishes adequate protection for the payment of all succession taxes. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, that prescribe the circumstances under which a judge of the probate court having jurisdiction of such estate is permitted to issue a certificate of release of lien, based on a finding by said judge that payment of any succession tax with respect to the interest of a deceased joint tenant in real property is adequately assured or that no succession tax will become due from such property. The provisions of this section shall not apply to estates of decedents dying on or after January 1, 2005.

(1953, S. 1149d; 1959, P.A. 327; P.A. 77-614, S. 139, 610; P.A. 90-30, S. 1, 3; P.A. 91-231, S. 4; June 18 Sp. Sess. P.A. 97-3, S. 2, 8; June Sp. Sess. P.A. 05-3, S. 52.)

History: 1959 act provided for situation where no succession tax will become due; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 90-30 eliminated required payment of a fee to be entitled to a certificate of release of lien for succession tax; P.A. 91-231 provided for the acceptance of security other than bonds by the commissioner; June 18 Sp. Sess. P.A. 97-3 replaced provision re filing of certificate in probate court with provision re recording of certificate in the office of the town clerk and authorized the commissioner to adopt regulations re circumstances under which probate judge may release tax lien in taxable estates and made technical changes, effective January 1, 1998; June Sp. Sess. P.A. 05-3 added provision that section is not applicable to estates of decedents dying on or after January 1, 2005, effective June 30, 2005.



Section 12-365 - Administration on taxable transfer.

(a) If no person applies for administration within thirty days after the death of any transferor, the commissioner may apply to the court of probate for the district within which the transferor died a resident or, if the transferor was not a resident of this state, to the court of probate for the district wherein the real estate and tangible personal property owned by the transferor is situated, for the appointment of an administrator and, after notice and hearing, such court may appoint an administrator.

(b) If no administration has been granted upon the estate of the transferor because of the fact that the transferor died without leaving property which could pass by his will or by the laws of this state relating to descent and distribution, the court of probate for the district within which the transferor resided at the date of his death or, if the transferor died a nonresident of this state, the court of probate for the district within which the real estate or tangible personal property is situated, may, upon its own motion or upon the written application of the Commissioner of Revenue Services, the transferee or any party in interest appoint an administrator for the purpose of determining and collecting the tax due under the provisions of this chapter. Such fiduciary shall have the same duties and powers relating to the filing of a return and relating to the collection and payment of any such tax as if such property had belonged to the transferor at the date of his death.

(1949 Rev., S. 2042; 1971, P.A. 863, S. 6; P.A. 77-614, S. 139, 610.)

History: 1971 act added Subsec. (b) re appointment of administrator in cases where transferor died without leaving property which could pass by will or laws of state, effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-366 - Lien for taxes. Regulations.

The tax herein imposed shall be a lien in favor of the state of Connecticut upon the real property so passing from the due date until paid, with the interest and costs that may accrue in addition thereto; provided such lien shall not be valid as against any lienor, mortgagee, judgment creditor or bona fide purchaser provided they have no notice, unless and until notice of such lien is filed or recorded in the town clerk’s office or place where mortgages, liens and conveyances of such property are required by statute to be filed or recorded. The lien upon any real property transferred, or a portion thereof, may be discharged by the payment of such amount as tax thereon as the Commissioner of Revenue Services may specify or by the giving to the commissioner of a bond for such amount; or the commissioner, upon application by the fiduciary, may make an order transferring such lien to other real property of the estate or of the transferee, which order of transfer shall be recorded as above. Any person shall be entitled to a certificate that the tax upon the transfer of any real property has been paid, and such certificate may be recorded in the office of the town clerk of the town within which such real property is situated, and it shall be conclusive proof that the tax on the transfer of such real property has been paid and such lien discharged. The commissioner may adopt regulations in accordance with the provisions of chapter 54 that prescribe the circumstances under which a judge of the probate court having jurisdiction of an estate is permitted to discharge a lien by the payment of such amount as tax on such real property as the judge may specify. The provisions of this section shall not apply to estates of decedents dying on or after January 1, 2005.

(1949 Rev., S. 2043; 1963, P.A. 440; 1967, P.A. 534; P.A. 75-502, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 90-30, S. 2, 3; June 18 Sp. Sess. P.A. 97-3, S. 3, 8; June Sp. Sess. P.A. 05-3, S. 53.)

History: 1963 act required commissioner to furnish corporation with certificate that no tax lien attaches to intangible personal property if requested to do so; 1967 act included in proviso re validity of lien reference to “lienor”, deleted “purchaser” and replaced “bona fide purchaser” with “purchaser for value” and deleted provision that tax lien has no priority over rights created or acquired for value or over municipal lien; P.A. 75-502 replaced “purchaser for value” with “bona fide purchaser” and stated that liens not valid against lienors, mortgagees, etc. “provided they have no notice”; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 90-30 deleted required payment of a fee to be entitled to a certificate of release of lien for succession tax on real property; June 18 Sp. Sess. P.A. 97-3 authorized the commissioner to adopt regulations to prescribe circumstances under which a probate judge may discharge a lien and deleted requirement for certificate of no lien, effective January 1, 1998; June Sp. Sess. P.A. 05-3 added provision that section is not applicable to estates of decedents dying on or after January 1, 2005, effective June 30, 2005.



Section 12-367 - Computation and assessment of tax; objections thereto. Refund of overpayment. When amendment to return not required.

(a) The tax imposed by the provisions of this chapter shall be computed and assessed by the Commissioner of Revenue Services. If the Commissioner of Revenue Services has not filed an objection to the valuations or concessions of taxability appearing on the return as provided in section 12-359, he shall, within one hundred twenty days of his receipt of the return required by the provisions of said section 12-359, if such return is correctly made out, or if he has filed such objection, within sixty days of his withdrawal of such objection or within sixty days of a final determination by the Probate Court of such objection, prepare a computation of the tax and, if the tax due is found to be ten dollars or more, file a copy thereof with the Court of Probate and mail a copy to the fiduciary or transferee, as the case may be.

(b) Within sixty days after the mailing of the computation by the Commissioner of Revenue Services, the fiduciary or transferee or any other party in interest may make written application to the Probate Court for a hearing upon the determination of the tax or the computation thereof. Such application shall set forth in detail the objection to the determination or computation of the tax and a copy of same shall be mailed to the commissioner at the time of filing. The Probate Court shall assign a time and place for a hearing upon such application not less than two nor more than four weeks after receipt thereof and shall cause a copy of the order of hearing to be sent to the Commissioner of Revenue Services and to the fiduciary or transferee and to all other parties in interest at least ten days before the time of such hearing. The commissioner or any person interested may appear before such court at such hearing and be heard on any matter involved in the determination of the tax or the computation thereof, including, if no hearing has been held previously under the provisions of subsection (b) of section 12-359, any matter which could have been heard at such a hearing. If there is no appearance on behalf of the commissioner and it appears to the court that such computation ought to be modified, such hearing shall be adjourned for not less than ten days and notice of the time and place of such adjourned hearing and of any proposed change in such computation shall be given to the commissioner, who may appear and be heard thereon. At such hearing, or adjournment thereof, the court shall determine all matters properly before it, including the amount of such tax and shall enter upon its records a decree for such amount. A copy of the decree of the Probate Court shall be forwarded forthwith to the commissioner and the fiduciary or transferee by the judge or clerk of such court. Subject only to the provisions of subsection (d) of this section, the computation of the tax by the Commissioner of Revenue Services shall be conclusive upon the state and all persons interested unless a hearing is held thereon as herein provided, in which case the decree of the Probate Court shall be conclusive upon the state and all persons interested unless an appeal is taken as provided for appeals from other decrees and orders of such court.

(c) If the fiduciary or transferee fails to file the return required by the provisions of section 12-359 within the time prescribed therefor, the Commissioner of Revenue Services may assess and compute the tax upon the best information obtainable, and file a copy of such computation with the Probate Court and mail a copy thereof to the fiduciary or transferee, as the case may be. Further proceedings upon such computation shall be taken in accordance with the provisions of subsection (b) of this section and section 12-359.

(d) The Commissioner of Revenue Services may authorize a refund of an overpayment of such tax made because (1) property was incorrectly included in the gross taxable estate because of a mistake or error or (2) an item in an amount exceeding five hundred dollars which would have been allowed as a deduction, in the determination of net estate for purposes of the tax imposed under this chapter, is discovered after the tax computation in accordance with this section has been made and the appeal period provided for in chapter 796 has run, if a claim for refund is filed with the Commissioner of Revenue Services and the Probate Court by the fiduciary or a transferee who has paid the tax within two years after the computation or the decree provided for in subsection (b) of this section determining the amount of the tax in which the overpayment is included or within two years of the date of the computation rendered by the Commissioner of Revenue Services pursuant to a compromise agreement as provided for in section 12-355, determining the tax in which the overpayment is included. Within ninety days of his receipt of such claim for refund the Commissioner of Revenue Services shall file with the Court of Probate and mail to the fiduciary or transferee a revised computation of the tax or a notice of the rejection of the claim for refund. Further proceedings upon such revised computation or rejection shall be taken in accordance with the provisions of subsection (b) of this section. If upon a recomputation of the tax a refund is found due by the Commissioner of Revenue Services or by the Probate Court upon a hearing as hereinbefore provided, the Commissioner of Revenue Services shall certify to the Comptroller that a refund is due in an amount equal to the difference between the tax paid and the tax actually due as shown by the recomputation, including any interest that may be payable as provided by section 12-376. Such refund shall be paid by the Treasurer, on the order of the Comptroller, to the fiduciary or transferee who shall distribute it ratably among the several beneficiaries equitably entitled to it.

(e) In any case in which property of the decedent is discovered after the tax computation has been made and the appeal period provided for in sections 45a-186 to 45a-193, inclusive, has run, the fiduciary shall not be required to file an amendment to its tax return or to pay any additional tax that would be attributable to such after-discovered assets unless such additional tax equals or exceeds one hundred dollars.

(1949 Rev., S. 2044; 1955, S. 1150d; February, 1965, P.A. 410, S. 1; 1971, P.A. 863, S. 7; 1972, P.A. 265, S. 6.; P.A. 77-614, S. 139, 610; P.A. 78-167, S. 6, 7; 78-195, S. 2, 4; P.A. 85-356, S. 6, 9; P.A. 86-10, S. 1, 3; 86-116, S. 1, 3; P.A. 88-295, S. 1, 2; P.A. 99-121, S. 10, 28.)

History: 1965 act added Subsec. (d) re refunds of overpayments and qualified conclusiveness of decrees in Subsec. (b) with reference to Subsec. (d); 1971 act deleted provision re review and decree of court in Subsec. (a), moved provision re computation of tax into Subsec. (a) amending time allowed for preparation dependent upon objection to return, made Subsec. (b) contain provisions concerning court hearing on computation to be applied for within 60 days of commissioner’s computation, deleted former provisions re hearing adjournment if commissioner not present, distinguished between conclusiveness of decrees of commissioner and court and made technical changes, effective January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); 1972 act made no substantive changes; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-167 added Subsec. (e) re discovery of property valued at $500 or less after computation and time for appeal past; P.A. 78-195 restored provisions re adjourned hearings; P.A. 85-356 amended Subsec. (d) by increasing from 60 to 90 days, the period following claim for refund within which the commissioner must file with the court of probate a revised computation of tax or rejection of the claim for refund and providing for the addition of interest to the amount of refund, at the rate of 0.75% for each month or fraction thereof elapsing between the ninetieth day following receipt of claim for refund and the date of notice by the commissioner that such refund is due, effective July 1, 1985, and applicable to estates of persons dying on or after that date; P.A. 86-10 increased minimum tax for filing by the commission with the probate court from $1 to $10, effective July 1, 1986, and applicable to estates of persons dying on or after that date; P.A. 86-116 amended Subsec. (d) to provide that interest would be payable in accordance with Sec. 12-376, deleting prior provision, effective July 1, 1986, and applicable to estates of persons dying on or after that date; P.A. 88-295 amended Subsec. (d) by allowing refund of overpayment when an amount, exceeding $500, which would have been allowed as a deduction in determining net taxable estate under succession tax is discovered after the time limit for probate appeals has run, effective July 1, 1988, and applicable to the estate of any person whose death occurs on or after July 1, 1988; P.A. 99-121 amended Subsec. (e) to modify reporting requirement from when property valued at more than $500 to when additional tax equals or exceeds $100, effective July 1, 1999.

No authority, legal or equitable, granted probate court to grant supplemental tax proceeding to consider after-discovered expenses after decree and expiration of appeal period. 22 CS 81. Cited. 31 CS 134. Estate tax refund may be made by tax commissioner when property was incorrectly included because of error but not where value of property was incorrect. 32 CS 275. Cited. 44 CS 421.

Subsec. (a):

Cited. 215 C. 633.

Cited. 44 CS 263.

Subsec. (b):

Cited. 215 C. 633.

Cited. 1 CA 529.

Cited. 38 CS 54.



Section 12-368 - Waiver of hearing on computation of tax.

Section 12-368 is repealed, effective January 1, 1972, and applicable to estates of persons dying on and after that date. All estates of persons dying before January 1, 1972, shall be subject to the succession tax or inheritance tax laws applicable to them prior to January 1, 1972, and such laws are continued in force for that purpose.

(1949 Rev., S. 1154d; 1971, P.A. 863, S. 14.)



Section 12-369 - Action for quieting title to property.

Actions may be brought against the state by any interested person for the purpose of quieting the title to any property against the lien or claim for lien of any tax under this chapter or for the purpose of having it determined whether any property is subject to any lien for or chargeable with such tax or for the purpose of foreclosing any lien or mortgage upon such property or for enforcing any rights in such property. No such action, except such foreclosure, shall be maintained if any proceedings are pending in any court in this state wherein the liability of such property for taxation under this chapter may be determined. All parties interested in such property and in the taxability thereof shall be made parties to such an action, and any interested party who refuses to join as plaintiff may be made a defendant. Process directed to the state in such actions shall be served upon the state by leaving a true and attested copy of the writ, summons and complaint with the commissioner or at his office with any of the employees in said office and such service shall be sufficient service upon the state. Actions under this section affecting real property shall be commenced in the appropriate court of the judicial district in which such real property or any part thereof is situated. All other actions hereunder shall be brought in the appropriate court of the judicial district in which the estate of the transferor is being or was administered.

(1949 Rev., S. 2045; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 12-370 - Forms. Reciprocal exchange of information.

The commissioner shall have power to prescribe such forms as may be necessary under this chapter. He may exchange information with the authorities of other states, territories, the federal government, the District of Columbia and foreign countries and governmental subdivisions thereof, under reciprocal arrangements.

(1949 Rev., S. 2046; September, 1957, P.A. 13, S. 5.)



Section 12-371 - Estates of nonresident decedents; cooperation with other states.

“Death taxes”, as used in this section, shall include inheritance, succession, transfer or estate taxes or any taxes levied against the estate of a decedent upon the occasion of his death. When the Commissioner of Revenue Services is notified by a probate court of the issuance of original letters testamentary or of administration in the case of the estate of a decedent not domiciled in this state, he shall immediately notify the proper taxing authorities of the state in which such decedent was domiciled of the filing of a petition therefor and of the nature and value of the decedent’s property, so far as such information has come into the hands of said commissioner. No executor of the will or administrator of the estate of such a decedent to whom original letters have been issued shall be entitled to a final account or discharge unless he has filed with the probate court proof that all death taxes, together with interest or penalties thereon, due the state of domicile of such decedent, or any political subdivision thereof, have been paid or secured, or a consent by the proper taxing authorities of the state of domicile to such final accounting or discharge. The Commissioner of Revenue Services shall cooperate with the domiciliary taxing authorities and furnish them with such information as may be requested with respect to any such estate. The official or body of the domiciliary state charged with the administration of the statutes relating to death taxes shall be deemed a party interested in such estate to the extent that he or it may petition for an accounting therein if the death taxes, with interest and penalties, due such domiciliary state, or a political subdivision thereof, are not paid or secured and, upon such petition, the probate court may decree such accounting and may decree the remission to a fiduciary appointed by the domiciliary probate court of so much of the personal property of such estate as is necessary to insure the payment to the state of domicile, or political subdivision thereof, of the amount of death taxes, interest and penalties due such state or political subdivision. The provisions of this section shall apply to the estate of a decedent not domiciled in this state only if the laws of the state of his domicile contain a provision whereby this state is given reasonable assurance of the collection of its death taxes, interest and penalties from the estates of decedents who died domiciled in this state in cases in which such estates are being administered by the probate court of such other state by virtue of original letters testamentary or of administration, or if the state in which such decedent was domiciled does not grant letters testamentary or of administration in the case of estates of nonresidents until after letters have been issued by the state of domicile. The provisions of this section shall be liberally construed in order to insure that the state of domicile of a decedent shall receive any death taxes, with interest and penalties thereon, due it from such decedent’s estate. For the purpose of this section “state” shall include any territory of the United States, the District of Columbia and the Dominion of Canada or any province thereof.

(1949 Rev., S. 2047; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-372 - Authority to compromise or arbitrate dispute as to decedent’s domicile.

When the Commissioner of Revenue Services claims that a decedent was domiciled in this state at the time of his death and the taxing authorities of another state or states make a like claim on behalf of their state or states, the Commissioner of Revenue Services may make a written agreement with the other taxing authorities and with the executor or administrator (1) to compromise the controversy or (2) to submit the controversy to the decision of a board consisting of one or any uneven number of arbitrators to be selected by the parties to the agreement. The executor or administrator is authorized to make any such agreement. As used in this section and in sections 12-373 and 12-374, “state” means any state or territory or any possession of the United States or the District of Columbia.

(1949 Rev., S. 2048; P.A. 77-614, S. 139, 610; P.A. 97-203, S. 16, 20.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 97-203 deleted requirement for Attorney General approval, effective July 1, 1997.



Section 12-373 - Agreement of compromise to fix amount of tax.

An agreement of compromise made pursuant to section 12-372 shall fix the amount to be accepted in full satisfaction of the tax imposed by this chapter, including any interest to the date of filing the agreement, and shall likewise fix the amount to be accepted by the other state or states in full satisfaction of the death taxes thereof. The amount fixed in such agreement shall finally determine the amount of the tax imposed by this chapter without regard to any other provision of the laws of this state. If a tax would have been imposed upon the transfer of the decedent’s estate under the provisions of chapter 217 if he had died domiciled in this state, such agreement shall also fix the amount to be accepted in full satisfaction of the tax imposed by said chapter, including any interest to the date of filing the agreement, and the Commissioner of Revenue Services shall determine and assess the tax imposed by said chapter at the amount fixed in such agreement and such determination and assessment shall finally determine the amount of the tax imposed by said chapter, without regard to any other provision of the laws of this state.

(1949 Rev., S. 2049; 1949, S. 1155d; 1971, P.A. 863, S. 8; P.A. 77-614, S. 139, 610.)

History: 1971 act deleted requirement for decree after agreement filed in probate court of district where commissioner claims decedent resided at time of death, effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-374 - Determination of domicile by arbitration.

A board of arbitration selected pursuant to an agreement of arbitration made under section 12-372 shall hold hearings at such times and places as it may determine, upon reasonable notice to the parties to the agreement, all of whom shall be entitled to be heard, to present evidence and to examine and cross-examine witnesses. The board may administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of books, papers and documents, and issue commissions to take testimony. Subpoenas may be issued by any member of the board. In case of failure to obey a subpoena, any judge of the Superior Court, upon application by the board, may make an order requiring compliance with the subpoena, and the court may punish for failure to obey the order as for contempt. The board shall determine the domicile of the decedent at the time of his death. This determination shall be final for purposes of imposing and collecting death taxes, but for no other purpose. Except in respect of the issuance of subpoenas, all questions arising in the course of the proceeding shall be determined by majority vote of the board. The Commissioner of Revenue Services, the board or the executor or administrator shall file the determination of the board as to domicile, the record of the board’s proceedings, and the agreement, or a duplicate, made pursuant to section 12-372, with the authority having jurisdiction to determine the death taxes in the state determined to be the domicile and shall file copies of all such documents with the authorities that would have been empowered to determine the death taxes in each of the other states involved. In any case where it is determined by the board that the decedent died domiciled in this state, interest and penalties, if otherwise imposed by law, for nonpayment of death taxes shall not be charged for the period between the date of the agreement and the date of the filing of the determination of the board as to domicile. Nothing contained herein shall prevent at any time a written compromise, if otherwise lawful, by all parties to the agreement made pursuant to section 12-372, fixing the amounts to be accepted by this and any other state involved in full satisfaction of death taxes. The compensation and expenses of the members of the board may be agreed upon among such members and the executor or administrator and, if they cannot agree, shall be fixed by the probate court of the state determined by the board to be the domicile of the decedent. The amounts so agreed upon or fixed shall be deemed an administration expense and shall be payable by the executor or administrator.

(1949 Rev., S. 2050; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-375 - Tax due at death.

The tax imposed by this chapter shall be due at the death of the transferor.

(1949 Rev., S. 2051.)



Section 12-376 - Payment. Interest. Extensions.

Each tax imposed by the provisions of this chapter, which is not paid to the Commissioner of Revenue Services within six months after the date of the death of the transferor or within six months of any moneys received as a result of a settlement, award or judgment from any action pending on the date of the death of the transferor, shall bear interest at the rate of one per cent per month or fraction thereof, commencing at the expiration of such six months, until paid; but the Commissioner of Revenue Services may, for cause shown, on the written application of the fiduciary or transferee filed with said commissioner at or before the expiration of such six months, extend the time for the payment of such tax or any part thereof. Such application shall set forth the extension desired and the reasons therefor and a copy thereof shall be filed in the court of probate for the district within which the transferor resided at the date of his death or, if the transferor died a nonresident of this state, in the court of probate for the district within which the real estate or tangible personal property is situated. Unless, not later than sixty days after his receipt of such application, the commissioner files in the court of probate a copy of his order denying or modifying the extension requested, the extension requested shall be deemed granted. If the extension request is denied or modified, the fiduciary may not later than thirty days after the receipt of such order from the commissioner, file in such probate court an application for an extension of time to pay the tax setting forth the extension desired and the reasons therefor. The court of probate shall assign a time and place for a hearing upon such application not less than two nor more than four weeks after the filing thereof, and shall cause copies of such order for hearing to be sent to the commissioner and to the fiduciary or transferee at least ten days before such hearing. For cause shown, the court of probate may, after hearing on such application, extend the time for the payment of such tax or any part thereof for a period not to exceed thirty days after receipt by the fiduciary or transferee of a copy of the first computation of the succession tax from the Commissioner of Revenue Services. The commissioner or any other party in interest may appear before such court at such hearing and be heard concerning the requested extension. Such court, after such hearing, shall forthwith send to the commissioner and to the fiduciary or transferee a copy of any order relating to such application. Further extensions may be granted by the Commissioner of Revenue Services or the court if the foregoing provisions have been complied with and if written application for such further extensions is filed before the expiration of the preceding extension. If one or more extensions have been granted, the tax shall bear interest at the rate of one per cent per month or fraction thereof, commencing with the expiration of six months after the death of the transferor, until paid. Except as provided by the provisions of a will, such tax shall be paid from property passing to the donee, beneficiary or distributee unless such recipient pays to the fiduciary or transferee the amount thereof. Each donee, beneficiary or distributee of the same class shall pay such percentage of the tax on property passing to such class as his share is of such property. The tax to be allocated against a tenant for life or limited term or an annuitant or remainderman shall be such percentage of the whole tax on property passing to persons of the same class as the value of his interest as determined under the provisions of section 12-353 is of the net taxable estate passing to such class and shall be paid out of the principal fund in which any such temporary interest or remainder exists. Whenever there is an overpayment of the tax imposed by this chapter, exclusive of any such overpayment in relation to a computation of tax in accordance with subsection (b) of section 12-355, the Commissioner of Revenue Services shall return to the fiduciary or transferee the overpayment which shall bear interest at the rate of two-thirds of one per cent per month or fraction thereof, said interest commencing from the expiration of six months after the death of the transferor or date of payment, whichever is later.

(1949 Rev., S. 2052; 1967, P.A. 167; 1971, P.A. 863, S. 9; June, 1971, P.A. 5, S. 119, 130; 1972, P.A. 265, S. 7; P.A. 77-614, S. 139, 610; P.A. 78-195, S. 3, 4; 78-303, S. 85, 136; 78-371, S. 3, 6; P.A. 80-307, S. 14, 31; P.A. 81-411, S. 22, 42; P.A. 86-116, S. 2, 3; P.A. 90-148, S. 16, 34; 90-303, S. 1, 2; P.A. 93-261, S. 3, 4; P.A. 95-26, S. 14, 52.)

History: 1967 act added provision re extension of time for payment of balance due on succession tax; 1971 acts made commissioner rather than probate court initially responsible for setting extension but provided for court to act if tax commissioner does not act on request for extension, changed fourteen-month period for payment to nine-month period and increased interest rate from 4% to 6%, effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); 1972 act required commissioner to file copy of order granting extension with court and to mail copy to fiduciary or transferee, allowed court to set 30-day extension for payment starting with receipt of copy of first computation of tax, and required copies of court orders to be sent to fiduciary or transferee as well as to commissioner, effective May 18, 1972, but retroactive to January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-195 changed time within which commissioner must act on extension request from 30 to 60 days and time for filing with court from 15 days after expiration of 30-day period to 30 days after 60-day period, provided that unless commissioner denies or modifies request it is deemed approved and added Subsec. (b) re postmark as date of payment; P.A. 78-371 increased 9% interest rate to 12% and 6% rate to 9% and required payment of 6% interest on refunded overpayments; P.A. 80-307 temporarily increased 12% rate to 15%, 9% rate to 11.25% and 6% to 7.5% for taxes due on or after July 1, 1980, but not later than June 30, 1981, and excluded from interest on refunds, overpayments re computation of tax under Subsec. (b) of Sec. 12-355; P.A. 81-411 continued interest on taxes not paid when due at the rates provided under P.A. 80-307 for taxes becoming due on or after July 1, 1980; P.A. 86-116 changed rate of interest from 7.5% per annum to 0.75% per month, effective July 1, 1986, and applicable to estates of persons dying on or after that date; P.A. 90-148 amended Subsec. (a) by reducing the period for payment of tax from nine to six months with a corresponding change related to addition of interest and filing for extension and by providing for interest at 15% per annum during extensions in lieu of 11.25%, effective July 1, 1990, and applicable to the estate of any transferor whose death occurs on or after that date; P.A. 90-303 amended Subsec. (a) by providing that the amount of overpayment returned shall bear interest at 9% per annum, commencing from the expiration of six months after the death of the transferor or the date of overpayment, whichever is later, with such change replacing the provision deleted which added interest at 0.75% per month elapsing between the ninetieth day following receipt of claim for refund and the date of notice by the commissioner that a refund is due, effective June 12, 1990, and applicable to the estate of any person whose death occurs on or after July 1, 1990; P.A. 93-261 amended Subsec. (a) to require payment of interest when tax not paid within six months of any moneys received as a result of a settlement, award or judgment from any action pending on the date of the death of the transferor, effective July 1, 1993, and applicable to persons dying on or after October 1, 1993; P.A. 95-26 deleted Subsec. (b) re postmark as of date of payment and lowered interest rate from 15% per annum to 1% per month on extensions and from 9% per annum to 0.66% per month on overpayments, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.

Provision directing that all taxes be paid “without apportionment or contribution” is sufficient to overcome statutory presumption of proration; however, such language will only be applied to property clearly contemplated by decedent to be within the estate. 60 CA 665.

Cited. 27 CS 268.



Section 12-376a - Waiver of interest on tax on certain transfers.

Whenever any transfer of property is reported and a tax paid thereon under the provisions of this chapter more than six months after the date of death of the transferor, and it appears that such transfer could not have been known, or in good faith was not known, at the time of the death of the transferor, or at the time any other estate of such transferor was probated, the running of interest at one per cent per month or fraction thereof on such transfer, as provided by section 12-376, may be waived by the Commissioner of Revenue Services upon a finding that such transfer could not have been known, or in good faith was not known, within six months of the date of death of the transferor. Upon such waiver by the commissioner interest at three-fourths per cent per month or fraction thereof shall run on the amount of tax payable on such transfer for a period from six months after the date of death of the transferor until the date of payment of such tax to the commissioner.

(February, 1965, P.A. 440; 1971, P.A. 863, S. 10; June, 1971, P.A. 5, S. 120, 130; P.A. 77-614, S. 139, 610; P.A. 78-371, S. 4, 6; P.A. 80-307, S. 15, 31; P.A. 81-411, S. 23, 42; P.A. 90-148, S. 17, 34; P.A. 95-26, S. 15, 52.)

History: 1971 acts substituted 9-month for 14-month period and deleted requirement for approval of waiver of interest by attorney general, effective January 1, 1972, and applicable to estates of persons dying on or after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-371 increased 9% interest rate to 12% and 6% rate to 9%, effective July 1, 1978, and applicable to estates of persons dying on or after that date (all estates of persons dying before July 1, 1978, shall be subject to succession and transfer tax laws applicable before that date); P.A. 80-307 temporarily increased 12% rate to 15% and 9% rate to 11.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on taxes not paid when due at the rates provided under P.A. 80-307 with respect to taxes becoming due on or after July 1, 1980; P.A. 90-148 changed references to the period after the death of the transferor for payment of tax and the period after which interest shall run on the tax by reducing said periods from 9 months to 6 months, effective July 1, 1990, and applicable to the estate of any transferor whose death occurs on or after that date; P.A. 95-26 lowered interest rate from 15% per annum to 1% per month with reference to Sec. 12-376 and from 11.25% per annum to 0.75% per month upon waiver, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-376b - Optional payment in installments up to ten years when interest in closely held business exceeds thirty-five per cent of gross estate.

(a) Whenever the value of an interest in a closely held business, as defined in subsection (b) of this section, included in the gross estate of any decedent exceeds an amount determined as thirty-five per cent of the value of such gross estate, the fiduciary of such estate may elect to pay all or part of the tax imposed under this chapter in equal annual installments but not in excess of ten such installments. The maximum amount of tax which may be paid in such installments shall be an amount which bears the same ratio to the tax imposed under this chapter with respect to such decedent’s estate as the value of such interest in a closely held business bears to the total value of such gross estate. The amount of tax paid in such installments shall bear interest in relation to the unpaid portion of such tax from the expiration of six months after the death of the decedent until such tax is paid at the rate of one per cent per month or fraction thereof. If the fiduciary of such estate elects to pay such tax or any portion thereof in accordance with this section, notice of such election shall be filed in writing with the Commissioner of Revenue Services not later than six months after the date of death of the decedent. The first such installment payment, including interest, shall be due not later than sixty days immediately following determination by said commissioner of the amount of tax applicable to such estate under this chapter. If such interest in a closely held business is transferred from such estate or if the fiduciary fails to make the first installment payment, including interest, or if the fiduciary fails to make any subsequent installment payment, including interest, within twelve months immediately following such preceding payment, such estate shall cease to be eligible for the payment procedure allowed in accordance with this section. Whenever the tax imposed under this chapter is paid in installments as provided in this section, the fiduciary of the estate shall deposit with the Commissioner of Revenue Services a surety bond, or such other form of security deemed acceptable by said commissioner, in an amount equivalent to the tax to be paid in such installments.

(b) For purposes of this section “closely held business” means (1) a trade or business carried on as a sole proprietorship, (2) a trade or business carried on as a partnership, provided (A) twenty per cent or more of the total capital interest in such partnership is included in determining the gross estate of the decedent or (B) such partnership had fifteen or fewer partners at the time of the decedent’s death, or (3) a trade or business carried on as a corporation, provided (A) twenty per cent or more in value of the voting stock of such corporation is included in determining the gross estate of the decedent or (B) such corporation had fifteen or fewer shareholders.

(c) The provisions of this section shall be applicable to the estate of any person whose death occurs on or after July 1, 1985. The estate of any person whose death occurs prior to July 1, 1985, shall be subject to the provisions of this chapter in effect at the time of such person’s death.

(P.A. 83-289, S. 1, 2; P.A. 85-530, S. 1, 2; P.A. 90-148, S. 18, 34; P.A. 95-26, S. 16, 52.)

History: P.A. 85-530 increased the maximum number of installment payments allowed from three to ten and provided that such installments shall bear interest at a rate equivalent to that applicable for purposes of underpayment of federal income tax on the tax due date immediately preceding the date of determination of interest for purposes of installments payable under this section; P.A. 90-148 amended Subsec. (a) by reducing the period after the death of the decedent following which installments shall bear interest and during which notice must be filed of election to pay in installments, from nine to six months in both cases, effective July 1, 1990, and applicable to the estate of any transferor whose death occurs on or after that date; P.A. 95-26 amended Subsec. (a) to lower interest rate from the established federal rate for underpayment to 1% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-376c - Extension of time for payment when estate consists primarily of works of art of the decedent.

(a) Whenever the net taxable estate of any decedent, hereinafter referred to as the transferor, as determined for purposes of the succession tax under this chapter, consists primarily of works of art, as defined in subsection (b) of this section, produced by the transferor, the actual market value of which in the determination of the Commissioner of Revenue Services may not be ascertainable within the period of extension for payment of said tax as granted by said commissioner in accordance with section 12-376, said commissioner, upon request from the fiduciary of such estate or the transferee of such works of art, may grant an extension of time to allow the sale of such works of art determined to be necessary for payment of taxes due under this chapter. Such extension may be in addition to any allowed in accordance with said section 12-376, but the total of such extensions for purposes of this section may not exceed five years in the aggregate. Any such extension of time for payment in accordance with this section shall subject the amount of succession tax applicable with respect to such estate to interest as provided in said section 12-376, from the expiration of six months after the death of the transferor until the expiration of such extension or extensions. The net taxable estate of any decedent shall be deemed to consist primarily of such works of art when the estimated value of such works of art in the estate, according to a determination approved by said commissioner, constitutes more than fifty per cent of the total estimated value of the net taxable estate.

(b) “Works of art” for purposes of this section means tangible personal property produced through the conscious use of certain skills, taste and creative imagination and generally considered to represent a form of artistic expression, including but not limited to sculpture, painting, drawings, photography, prints, tapestries, weavings, film videotape, folk arts and crafts, graphic design, pottery, architectural sketches and any other such personal property considered to be art.

(c) The provisions of this section shall be applicable to the estate of any person whose death occurs on or after July 1, 1984. The estate of any person whose death occurs prior to July 1, 1984, shall be subject to the provisions of this chapter in effect at the time of such person’s death.

(P.A. 84-324, S. 1, 2; P.A. 90-148, S. 19, 34.)

History: P.A. 90-148 amended Subsec. (a) by reducing the period after which payment of tax shall be subject to interest from nine to six months after the death of the transferor, effective July 1, 1990, and applicable to the estate of any transferor whose death occurs on or after that date.



Section 12-376d - Tax credit for the value of a work of art accepted by the state from the estate of a deceased artist whose net taxable estate is subject to tax under this chapter.

(a) There shall be allowed a credit against any tax due under this chapter with respect to the estate of any decedent who produced a work of art, as defined in this section, which the beneficiaries and the fiduciary of such decedent’s estate agree to transfer to the state of Connecticut if the state accepts such work, for use as an object of visual, artistic and educational display, in exchange for a credit against the succession tax applicable to the net taxable estate of such decedent. Such tax credit shall be in an amount equivalent to the fair market value of such work of art, as determined in accordance with subsection (c) of this section, provided (1) the advisory panel established under subsection (b) of this section, for purposes of certain determinations related to any such tax credit, certifies that, in the opinion of a majority of its members, such work of art should be appraised in accordance with subsection (c) of this section and subsequently certifies that, in the opinion of a majority of its members, such work of art should be accepted by the state in exchange for such tax credit as provided in this section, and (2) the maximum total amount of all such tax credits which may be allowed in any single fiscal year, commencing July 1, 1987, and thereafter, whether there is one such credit in such year or more than one, shall be two hundred thousand dollars. If the fair market value of any such work of art so accepted by the state is less than the total amount of tax due with respect to the estate, tax credit shall be allowed in reduction of the amount of the total tax due. If such fair market value is in excess of the total tax due, and the fiduciary and beneficiaries of the estate approve the transfer of such work of art to the state for purposes of such tax credit, such fair market value shall be applied in payment of the entire amount of tax due and the excess of such fair market value over the amount of tax due shall, in effect, be a gift to the state. For purposes of this section a “work of art” means any work of visual art, including but not limited to, a drawing, painting, sculpture, mosaic, photograph, work of calligraphy or work of graphic art, and as the term “work of art” is used in this section it may include a single work of any such art or more than one item of such work.

(b) There shall be appointed, as part of the Department of Economic and Community Development, an advisory panel to consider the proposed acceptance of any such work of art. The advisory panel shall prepare a written statement as to acceptance or rejection of any such work of art for the purposes of this section. In each instance, said panel shall consist of eleven members, including the chairperson of the Culture and Tourism Advisory Committee and two generally acknowledged experts as to the particular type of visual art work under consideration, as determined by said chairperson, with such appointments to be made by said chairperson and approved by the Culture and Tourism Advisory Committee. In addition, said advisory panel shall include eight members of the General Assembly, with two of such members appointed by the president pro tempore of the Senate, one of such members appointed by the majority leader of the Senate, one of such members appointed by the minority leader of the Senate, two of such members appointed by the speaker of the House of Representatives, one of such members appointed by the majority leader of the House of Representatives and one of such members appointed by the minority leader of the House of Representatives.

(c) The advisory panel appointed as provided in subsection (b) of this section shall contract with two professional appraisers possessing experience related to the type of appraisal necessary for purposes of the work of art proposed for acceptance. Each appraiser so employed shall conduct an independent appraisal of such work of art and submit findings as to the fair market value thereof to the advisory panel. Members of the advisory panel shall receive no compensation for their service as such but shall be reimbursed for their necessary expenses incurred in the performance of their duties.

(d) If the advisory panel approves the acceptance of a work of art for purposes of such tax credit, the Commissioner of Economic and Community Development shall submit notification in writing of such approval to the Commissioner of Revenue Services, including all relevant documentation concerning such approval and the amount of tax credit to be allowed. The Department of Economic and Community Development is authorized by this section to accept such work of art on behalf of the state and make whatever arrangements may be necessary with other agencies of the state for the care and display of such work of art.

(P.A. 87-491, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 163.)

History: P.A. 87-491 effective July 1, 1987, and applicable to the estate of any artist in Connecticut whose death occurs on or after January 1, 1987; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced State Commission on the Arts with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development” in Subsecs. (b) and (d), replaced “executive director of the Connecticut Commission on Culture and Tourism” with “chairperson of the Culture and Tourism Advisory Committee”, replaced “executive director” with “chairperson” and replaced “Connecticut Commission on Culture and Tourism” with “Culture and Tourism Advisory Committee” in Subsec. (b), and replaced “executive director of the Connecticut Commission on Culture and Tourism” with “Commissioner of Economic and Community Development” in Subsec. (d), effective July 1, 2011.



Section 12-377 - Temporary payments.

Temporary payments of taxes may be made at any time after the due date and before the tax is determined. The temporary payment of an amount satisfactory to the commissioner shall stop the running of the interest as provided in section 12-376.

(1949 Rev., S. 2053.)



Section 12-378 - Opinion of no tax due by probate court. Receipts and certificates.

(a) In each case in which the judge of the probate court having jurisdiction of the estate of a deceased person believes that the estate is not subject to tax under this chapter, such judge shall send a written opinion to the Commissioner of Revenue Services, with the copy of the tax return provided for in section 12-359, setting forth the judge’s reasons for such opinion. Thirty days after the date on which such opinion is filed, the opinion shall be conclusive evidence that all real property included in the gross taxable estate is free from any claim for tax due the state under this chapter in respect to the interest of such deceased person in such real property, and that no tax is due from the estate, unless, (1) on or before the thirtieth day after the filing of such opinion, the commissioner has filed an objection to such opinion or (2) the appraised value or the extent of taxability of any item is increased or property is discovered after such opinion and the tax attributable to such item or to such after-discovered property equals or exceeds one hundred dollars. The probate court may, at any time, correct an error or mistake in the opinion. If said judge has filed an opinion that no tax is due from an estate and the Commissioner of Revenue Services has not filed an objection to such opinion on or before the thirtieth day after the filing of such opinion, said judge shall issue a certificate reciting that no tax under this chapter is due from the estate, which shall be conclusive proof that any lien on such property under section 12-366 or section 12-364 is discharged. Such certificate may be recorded in the office of the town clerk of the town in which the real property is situated.

(b) The Commissioner of Revenue Services shall issue receipts in duplicate for all taxes paid or, if no tax is found due, a certificate that no tax is due, but shall not be required to issue a certificate that no tax is due whenever a judge of the probate court having jurisdiction of the estate of a deceased person issues an opinion as provided in subsection (a) of this section, and the commissioner has not filed an objection to such opinion. A copy of the final receipt or of such certificate, if any, that the commissioner is required to provide under this subsection, with the amount of the gross taxable estate shown thereon, shall be filed with the probate court and sent to the fiduciary or transferee and no representative of an estate shall be entitled to a final accounting unless such final receipt or such certificate, if any, that said commissioner is required to provide under this subsection, has been filed with the probate court. Such final receipt filed with the probate court shall be conclusive evidence that all real property included in the gross taxable estate is free from any claim for tax due the state under this chapter in respect to the interest of such deceased person in such real property.

(1949 Rev., S. 2054; 1971, P.A. 863, S. 11; P.A. 77-614, S. 139, 610; June 18 Sp. Sess. P.A. 97-3, S. 4, 8; P.A. 99-121, S. 11, 28.)

History: 1971 act effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before January 1, 1972, are subject to succession and transfer tax laws applicable before that date and continued in force for that purpose); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; June 18 Sp. Sess. P.A. 97-3 added new Subsec. (a) re determination by probate court that no tax is due, designated existing section as Subsec. (b), provided that no certificate is required to be issued when probate court issues an opinion and no objection is filed and made technical changes, effective January 1, 1998; P.A. 99-121 amended Subsec. (a) to modify reporting requirement from when property valued at more than $1,000 to when additional tax equals or exceeds $100 and to reduce the time the commissioner has to object to a no-tax opinion from 60 days to 30 days, effective July 1, 1999.



Section 12-379 - Computation and payment by fiduciary.

Notwithstanding the provisions of section 12-378, an executor or administrator, after filing the return required by section 12-359, together with a proposed computation of the tax payable, and paying the amount of such tax so computed, and after the probate court has approved the final account of such fiduciary, which account shall include a reasonable reserve for additional succession taxes that may be payable, is authorized to distribute, in accordance with the orders of such probate court, such portion of the estate as to which the Commissioner of Revenue Services does not file an objection in such probate court within thirty days after written notice from such fiduciary of the approval of such final account.

(1955, S. 1156d; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-380 - Commissioner may compromise tax.

In any case in which the computation of the tax has been extended or postponed, the commissioner may effect such settlement of the tax as may be for the best interests of the state, and payment of any sum agreed to by him with such approval shall be a satisfaction of such tax, and a certificate thereof signed by the commissioner shall be recorded in the records of the probate court in this state having jurisdiction of the decedent’s estate.

(1949 Rev., S. 2055; P.A. 97-203, S. 17, 20.)

History: P.A. 97-203 deleted requirement for Attorney General approval, effective July 1, 1997.



Section 12-381 - Enforcement against personal property.

In case of any taxable transfer when no administration has been taken out, the Attorney General may sue any donee, beneficiary or transferee, other than a bona fide purchaser, in the superior court of any judicial district to enjoin the transfer of any personal property included in such taxable transfer, pending the determination of the tax by the Probate Court, and, after such determination, the Commissioner of Revenue Services may sue for the collection of such tax and may attach such personal property. Nothing herein shall be construed to diminish the rights and duties of the Commissioner of Revenue Services relating to the collection of taxes due the state.

(1949 Rev., S. 2056; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 2, 127.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”.



Section 12-382 - Transfers prohibited prior to commissioner’s written consent. Exception in case of certain payments to a beneficiary under retirement plans or contracts and transfers to a surviving spouse.

Section 12-382 is repealed, effective July 1, 2001.

(1949 Rev., S. 2057; 1955, S. 1157d; P.A. 77-614, S. 139, 610; P.A. 78-121, S. 6, 113; P.A. 85-481, S. 1, 2; P.A. 90-148, S. 20, 34; P.A. 95-298, S. 1, 3; June 18 Sp. Sess. P.A. 97-3, S. 5, 8; June Sp. Sess. P.A. 01-6, S. 84, 85; June Sp. Sess. P.A. 01-9, S. 130, 131.)



Section 12-383 - Penalty for false return or affidavit.

Any person who makes a false return or affidavit, in connection with any proceeding instituted in accordance with the provisions of this chapter, with intent to deceive, shall be imprisoned not more than one year.

(1949 Rev., S. 2058.)



Section 12-384 - Liability of representatives of estates and transferees.

Administrators, executors and trustees of estates and transferees shall be personally liable for the tax imposed by this chapter and for any interest thereon, except that no administrator, executor or trustee shall be liable for a greater sum than the value of the property actually received by him, and transferees shall be liable only for the tax and interest on property transferred to them.

(1949 Rev., S. 2059.)



Section 12-385 - Enforcement by sale of property.

In the absence of a provision in the will charging the tax imposed by the provisions of this chapter to the residuary estate or to some particular fund, an executor, administrator or trustee receiving property, the transfer of which is subject to the tax imposed by this chapter, shall not deliver such property to the transferees without retaining a sufficient portion thereof to pay the tax or, in the case of a specific legacy, without collecting the tax from the transferees. The executor of a will or the administrator of an estate shall collect the tax due upon the transfer of all property which belonged to the transferor and the taxes due upon transfers of property made by the transferor during his lifetime. If any transferee personally liable therefor neglects, upon demand, to pay the tax upon a specific legacy, or upon the transfer of property of a transferor, or upon the transfer of property during the transferor’s lifetime, or if any such tax is payable out of the property transferred, the executor or administrator is authorized, upon such notice as the Probate Court may direct, to sell such portion of such property as may be necessary and to deduct the tax from the proceeds of such sale, accounting to the transferee for the balance, if any, in lieu of the property.

(1949 Rev., S. 2060.)



Section 12-386 - Legacy charged on real property.

If a legacy subject to the tax imposed by this chapter is charged upon or payable out of real property, the heirs or devisees to whom the real property is transferred, before paying such legacy, shall deduct the tax thereon and pay it to the representatives of the estate and, upon failure of the heirs or devisees to deduct and pay such tax, it may be enforced against the real property out of which the legacy was payable in the manner prescribed by section 12-385 and shall be a lien upon such real property.

(1949 Rev., S. 2061.)



Section 12-387 - Abatement.

Section 12-387 is repealed, effective April 13, 1995.

(1949, S. 1158d; P.A. 77-614, S. 145, 610; P.A. 95-4, S. 7, 8.)



Section 12-387a - Out-of-state action to collect succession tax; local tax.

At the request of the Commissioner of Revenue Services, the Attorney General of this state may bring suit, in the name of this state or in the name of the Commissioner of Revenue Services, in the appropriate court of any other state to collect any tax imposed by this chapter and legally due this state; and any political subdivision of this state or the appropriate officer thereof, acting in its behalf, may bring suit in the appropriate court of any other state to collect any tax legally due to such political subdivision.

(1972, P.A. 266, S. 1; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-387b - Reciprocity.

The courts shall recognize and enforce liabilities for taxes similar to the taxes imposed by this state in this chapter and lawfully imposed by any other state, or political subdivision thereof, which extends a like comity to this state, and the duly authorized officer of any other state, or political subdivision thereof, may sue for the collection of such taxes in the courts of this state. A certificate by the Secretary of State of such other state that the officer suing for the collection of such a tax is duly authorized to collect the same shall be conclusive proof of such authority. A certificate by the Commissioner of Revenue Services that such tax of such other state or political subdivision thereof is similar to the tax imposed by this state in this chapter shall be prima facie evidence of such similarity.

(1972, P.A. 266, S. 2; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-387c - “Tax” to include interest and penalties.

For the purposes of sections 12-387a and 12-387b, the words “tax” and “taxes” shall include interest and penalties due under any taxing statute, and liability for such interest or penalties, or both, due under a similar statute of another state, or political subdivision thereof, shall be recognized and enforced by the courts of this state to the same extent that the laws of such other state permit the enforcement in its courts of liability for such interest or penalties or both, due under the tax laws of this state or any political subdivision thereof.

(1972, P.A. 266, S. 3.)



Section 12-388 - Certain refunds to estates subject to additional succession tax.

The transfer to the legatees, devisees or beneficiaries of the will of, or to the heirs of, any transferor, resident of this state at the time of death, of any refund received by the executor or administrator from the United States or from any state or territory on account of any estate, inheritance, succession or transfer tax or tax upon income accrued before the death of the decedent, which tax was deducted by the executor or administrator and by the commissioner in determining the net estate subject to the succession tax of this state, shall be subject to an additional succession tax if the value of such refund exceeds five hundred dollars. The amount of such refund shall be set forth upon a supplemental return by the executor or administrator, copies of which shall be filed with the commissioner and with the Probate Court, respectively, not more than two weeks after the receipt of such refund by the executor or administrator; and a succession tax shall be computed thereon by the commissioner, without interest if such supplemental return is filed within the period limited. The commissioner, within two weeks of his receipt of such return, if such return is found to be correct, shall file copies of the computation of the succession tax thereon with the Court of Probate and with the executor or administrator, respectively, and further proceedings relating to such tax shall be taken in accordance with the provisions of this chapter. Such additional tax shall be computed beginning with the highest rate to which such legatees, devisees or heirs were subject in the original computation of the succession tax and without exemption unless such legatees or devisees are corporations or other institutions, associations or trusts which were exempted from tax in the original computation thereof.

(1949 Rev., S. 2062; 1971, P.A. 863, S. 12; P.A. 78-167, S. 5, 7.)

History: 1971 act deleted phrase “as approved by the probate court in its decree fixing the original tax” modifying “the highest rate to which such legatees, devisees or heirs were subject in the original computation of the succession tax”, effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before January 1, 1972, are subject to succession or inheritance tax laws applicable before that date and continued in force for that purpose); P.A. 78-167 specified that refunds from taxes received from U.S. or any state are subject to additional succession tax if refund exceeds $500.



Section 12-389 - Appointment of attorneys to represent the Commissioner of Revenue Services.

(a) The commissioner shall appoint a First Assistant Commissioner of Revenue Services, who shall be an attorney at law, and shall be the attorney in charge of succession and transfer taxes and shall have authority to act as attorney for the commissioner in all matters relating thereto.

(b) The Attorney General may delegate to the Commissioner of Revenue Services the authority to appoint an attorney to represent the commissioner in matters relating to certain appeals to the Superior Court from an order, decision or determination or disallowance of the Commissioner of Revenue Services. The Attorney General may enter into a memorandum of understanding with the Commissioner of Revenue Services which shall list the types of appeals which are the subject of such delegation.

(1949 Rev., S. 2063; P.A. 77-614, S. 139, 610; P.A. 03-225, S. 19.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 03-225 designated existing provisions as Subsec. (a) and added Subsec. (b) re appointment of attorney to represent Commissioner of Revenue Services in certain appeals, effective July 9, 2003.



Section 12-390 - Applicability of this chapter. Continuance in force of former statutes.

The provisions of this chapter shall apply to all taxable transfers, except as specified below, if the death of the transferor occurred on or after January 15, 1959, provided (a) if the transferor died on or after January 15, 1959, having made, prior to said date, an irrevocable transfer taxable under the provisions of the general statutes relating to succession and transfer taxes in force at the date of such transfer, then such provisions shall be continued in force, and the value of such transfer, calculated as of the date of the transferor’s death, shall be included in his gross taxable estate; (b) if the transferor died prior to said January 15, 1959, having made any transfers whether by will, by intestacy or otherwise, and whether revocable or irrevocable, taxable under former provisions of the general statutes relating to succession and transfer taxes, such provisions shall be continued in force for that purpose.

(1949 Rev., S. 2064.)






Chapter 216a - Generation-Skipping Transfer Tax

Section 12-390a - Definitions.

The terms “generation-skipping transfer”, “taxable distribution”, and “taxable termination” have the same meaning as defined in Chapter 13 of Subtitle B of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(P.A. 97-165, S. 12(a), 16.)

History: P.A. 97-165 effective July 1, 1997, and applicable to taxable distributions or taxable terminations occurring on or after July 1, 1997 (Revisor’s note: Section 12 of public act 97-165 included Subsecs. (a) and (b). The Revisors codified Subsec. (a) as this section and Subsec. (b) as Sec. 12-390e).



Section 12-390b - Generation-skipping transfer tax.

(a) A tax is hereby imposed upon every generation-skipping transfer, where the original transferor is a resident of this state at the date of the original transfer. The amount of the tax shall be the amount of the federal credit allowable for generation-skipping transfer tax paid to any state under the provisions of the federal internal revenue code in force at the date of such generation-skipping transfer in respect to any property included in the generation-skipping transfer. If any such property is real or tangible personal property located outside this state and is subject to generation-skipping transfer taxes by any state or states other than the state of Connecticut for which such federal credit is allowable, the amount of tax due under this section shall be reduced by the lesser of (1) the amount of any such taxes paid to such other state or states and allowed as a credit against the federal generation-skipping transfer tax; or (2) an amount computed by multiplying such federal credit by a fraction, (A) the numerator of which is the value of all transferred real and tangible personal property which is subject to generation-skipping transfer taxes and over which such other state or states have jurisdiction for generation-skipping transfer tax purposes to the same extent to which this state would exert jurisdiction for generation-skipping transfer tax purposes under this chapter with respect to the residents of such other state or states and (B) the denominator of which is the value of all transferred property which is subject to generation-skipping transfer taxes, wherever located.

(b) A tax is hereby imposed upon every generation-skipping transfer, where the original transferor is not a resident of this state at the date of the original transfer but where the generation-skipping transfer includes real or tangible personal property located in this state. The amount of the tax shall be computed by multiplying (1) the federal credit allowable for generation-skipping transfer tax paid to any state or states under the provisions of the federal internal revenue code in force at the date of such generation-skipping transfer in respect to any property included in the generation-skipping transfer by (2) a fraction, (A) the numerator of which is the value of all transferred real and tangible personal property which is subject to generation-skipping transfer taxes, which is located in this state and over which this state has jurisdiction for generation-skipping transfer tax purposes and (B) the denominator of which is the value of all transferred property which is subject to generation-skipping transfer taxes, wherever located.

(c) For purposes of subsections (a) and (b) of this section, property shall have the same value that it has for federal generation-skipping transfer tax purposes.

(P.A. 97-165, S. 10, 16.)

History: P.A. 97-165 effective July 1, 1997, and applicable to taxable distributions or taxable terminations occurring on or after July 1, 1997.



Section 12-390c - Payment. Penalties. Interest. Extension.

(a)(1) The tax imposed by section 12-390b shall be due, become payable, and shall be paid, without assessment, notice or demand, to the Commissioner of Revenue Services upon a taxable distribution or taxable termination as determined under applicable provisions of the federal generation-skipping transfer tax. The person liable for payment of the federal generation-skipping transfer tax shall be liable for the tax imposed by this section. Such tax shall be paid to the Commissioner of Revenue Services on or before the last day allowed for filing a return, determined without regard to any extension of time for filing the return. If the amount of tax reported to be due on the return is not paid on or before such date, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax until the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this section when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(2) The Commissioner of Revenue Services may, for reasonable cause shown, extend the time for payment. The commissioner may require the filing of a tentative return and the payment of the tax reported to be due in connection with such extension. Any additional tax which may be found to be due on the filing of a return as allowed by such extension shall bear interest at the rate of one per cent per month or fraction thereof from the original due date of such tax to the date of actual payment.

(3) Whenever there is an overpayment of the tax imposed by section 12-390b, the Commissioner of Revenue Services shall return to the person who was liable for the tax, the overpayment which shall bear interest at the rate of two-thirds of one per cent per month or fraction thereof, said interest commencing from the due date of the tax or the date of payment, whichever is later.

(b) (1) The tax imposed by this chapter shall be reported on a tax return that shall be made and filed with the Commissioner of Revenue Services on or before the last day prescribed for filing the federal return. The person who is required to file a return reporting a generation-skipping transfer under the federal Internal Revenue Code and the regulations thereunder shall file the return with the Commissioner of Revenue Services. For purposes of this section, the requirements for filing a return shall be satisfied by filing a duplicate copy of the federal return, with a schedule detailing the value and location of all transferred real and tangible personal property which is subject to generation-skipping transfer taxes attached thereto.

(2) The Commissioner of Revenue Services may, for reasonable cause shown, extend the time for filing the return.

(3) If the person required to make and file the tax return under this chapter fails to file the return within the time prescribed, the commissioner may assess and compute the tax upon the best information obtainable. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(c) No person shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(P.A. 97-165, S. 11, 16.)

History: P.A. 97-165 effective July 1, 1997, and applicable to taxable distributions or taxable terminations occurring on or after July 1, 1997.



Section 12-390d - Additional assessment. Refund.

If the amount of federal generation-skipping transfer tax reported on a federal generation-skipping transfer tax return is changed or corrected by the United States Internal Revenue Service or other competent authority, the person required to make and file the generation-skipping transfer tax return under this chapter shall provide notice of such change or correction to the commissioner by filing, on or before the date that is ninety days after the final determination of such change or correction, or as otherwise required by the commissioner, an amended return under this chapter, and shall concede the accuracy of such determination or state wherein it is erroneous, and thereafter promptly furnish to the commissioner any information, schedules, records, documents or papers relating to such change or correction as the commissioner requires. The time for filing such return may be extended by the commissioner upon due cause shown. If, upon examination, the commissioner finds that such person is liable for the payment of an additional tax, the commissioner shall, within a reasonable time from the receipt of such return, notify such person of the amount of such additional tax, together with interest thereon computed at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, such person shall pay to the commissioner, in cash or by check, draft or money order, drawn to the order of the Commissioner of Revenue Services, the amount of such additional tax and interest. If, upon examination of such return and related information, the commissioner finds that such person has overpaid the tax due the state and has not received from or been allowed by the United States government, or any agency thereof, a credit or a benefit, as a deduction or otherwise, for or by reason of such overpayment, such person shall be paid by the State Treasurer, upon order of the Comptroller, the amount of such overpayment.

(P.A. 97-165, S. 13, 16; P.A. 00-174, S. 61, 83.)

History: P.A. 97-165 effective July 1, 1997, and applicable to taxable distributions or taxable terminations occurring on or after July 1, 1997; P.A. 00-174 added reference to other competent authority, deleted requirement for an affidavit for certain information required to be submitted, added provisions re filing of amended return and made technical changes for purposes of gender neutrality, effective July 1, 2000.



Section 12-390e - Administrative provisions. Hearings and appeals.

The provisions of sections 12-548, 12-550 to 12-554, inclusive, and 12-555a shall apply to the provisions of this chapter in the same manner and with the same force and effect as if the language of said sections 12-548, 12-550 to 12-554, inclusive, and 12-555a had been incorporated in full into this chapter and had expressly referred to the tax imposed under this chapter, except to the extent that any such provision is inconsistent with a provision of this chapter.

(P.A. 97-165, S. 12(b), 16.)

History: P.A. 97-165 effective July 1, 1997, and applicable to taxable distributions or taxable terminations occurring on or after July 1, 1997 (Revisor’s note: Section 12 of public act 97-165 included Subsecs. (a) and (b). The Revisors codified Subsec. (a) as Sec. 12-390a and Subsec. (b) as this section).






Chapter 217 - Estate Tax

Section 12-391 - Transfer of resident and nonresident estates. Rate of tax. Determination of domicile.

(a) With respect to estates of decedents who die prior to January 1, 2005, and except as otherwise provided in section 59 of public act 03-1 of the June 30 special session*, a tax is imposed upon the transfer of the estate of each person who at the time of death was a resident of this state. The amount of the tax shall be the amount of the federal credit allowable for estate, inheritance, legacy and succession taxes paid to any state or the District of Columbia under the provisions of the federal internal revenue code in force at the date of such decedent’s death in respect to any property owned by such decedent or subject to such taxes as part of or in connection with the estate of such decedent. If real or tangible personal property of such decedent is located outside of this state and is subject to estate, inheritance, legacy, or succession taxes by any state or states, other than the state of Connecticut, or by the District of Columbia for which such federal credit is allowable, the amount of tax due under this section shall be reduced by the lesser of: (1) The amount of any such taxes paid to such other state or states or said district and allowed as a credit against the federal estate tax; or (2) an amount computed by multiplying such federal credit by a fraction, (A) the numerator of which is the value of that part of the decedent’s gross estate over which such other state or states or said district have jurisdiction for estate tax purposes to the same extent to which this state would assert jurisdiction for estate tax purposes under this chapter with respect to the residents of such other state or states or said district, and (B) the denominator of which is the value of the decedent’s gross estate. Property of a resident estate over which this state has jurisdiction for estate tax purposes includes real property situated in this state, tangible personal property having an actual situs in this state, and intangible personal property owned by the decedent, regardless of where it is located. The amount of any estate tax imposed under this subsection shall also be reduced, but not below zero, by the amount of any tax that is imposed under chapter 216 and that is actually paid to this state.

(b) With respect to the estates of decedents who die prior to January 1, 2005, and except as otherwise provided in section 59 of public act 03-1 of the June 30 special session*, a tax is imposed upon the transfer of the estate of each person who at the time of death was a nonresident of this state, the amount of which shall be computed by multiplying (1) the federal credit allowable for estate, inheritance, legacy, and succession taxes paid to any state or states or the District of Columbia under the provisions of the federal internal revenue code in force at the date of such decedent’s death in respect to any property owned by such decedent or subject to such taxes as a part of or in connection with the estate of such decedent by (2) a fraction, (A) the numerator of which is the value of that part of the decedent’s gross estate over which this state has jurisdiction for estate tax purposes and (B) the denominator of which is the value of the decedent’s gross estate. Property of a nonresident estate over which this state has jurisdiction for estate tax purposes includes real property situated in this state and tangible personal property having an actual situs in this state. The amount of any estate tax imposed under this subsection shall also be reduced, but not below zero, by the amount of any tax that is imposed under chapter 216 and that is actually paid to this state.

(c) For purposes of this section:

(1) (A) “Connecticut taxable estate” means, with respect to the estates of decedents dying on or after January 1, 2005, but prior to January 1, 2010, (i) the gross estate less allowable deductions, as determined under Chapter 11 of the Internal Revenue Code, plus (ii) the aggregate amount of all Connecticut taxable gifts, as defined in section 12-643, made by the decedent for all calendar years beginning on or after January 1, 2005, but prior to January 1, 2010. The deduction for state death taxes paid under Section 2058 of said code shall be disregarded.

(B) “Connecticut taxable estate” means, with respect to the estates of decedents dying on or after January 1, 2010, (i) the gross estate less allowable deductions, as determined under Chapter 11 of the Internal Revenue Code, plus (ii) the aggregate amount of all Connecticut taxable gifts, as defined in section 12-643, made by the decedent for all calendar years beginning on or after January 1, 2005. The deduction for state death taxes paid under Section 2058 of said code shall be disregarded.

(2) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, except in the event of repeal of the federal estate tax, then all references to the Internal Revenue Code in this section shall mean the Internal Revenue Code as in force on the day prior to the effective date of such repeal.

(3) “Gross estate” means the gross estate, for federal estate tax purposes.

(d) (1) (A) With respect to the estates of decedents who die on or after January 1, 2005, but prior to January 1, 2010, a tax is imposed upon the transfer of the estate of each person who at the time of death was a resident of this state. The amount of the tax shall be determined using the schedule in subsection (g) of this section. A credit shall be allowed against such tax for any taxes paid to this state pursuant to section 12-642 for Connecticut taxable gifts made on or after January 1, 2005, but prior to January 1, 2010.

(B) With respect to the estates of decedents who die on or after January 1, 2010, a tax is imposed upon the transfer of the estate of each person who at the time of death was a resident of this state. The amount of the tax shall be determined using the schedule in subsection (g) of this section. A credit shall be allowed against such tax for any taxes paid to this state pursuant to section 12-642 for Connecticut taxable gifts made on or after January 1, 2005, provided such credit shall not exceed the amount of tax imposed by this section.

(2) If real or tangible personal property of such decedent is located outside of this state, the amount of tax due under this section shall be reduced by an amount computed by multiplying the tax otherwise due pursuant to subdivision (1) of this subsection, without regard to the credit allowed for any taxes paid to this state pursuant to section 12-642, by a fraction, (i) the numerator of which is the value of that part of the decedent’s gross estate attributable to real or tangible personal property located outside of the state, and (ii) the denominator of which is the value of the decedent’s gross estate.

(3) For a resident estate, the state shall have the power to levy the estate tax upon real property situated in this state, tangible personal property having an actual situs in this state and intangible personal property included in the gross estate of the decedent, regardless of where it is located. The state is permitted to calculate the estate tax and levy said tax to the fullest extent permitted by the Constitution of the United States.

(e) (1) (A) With respect to the estates of decedents who die on or after January 1, 2005, but prior to January 1, 2010, a tax is imposed upon the transfer of the estate of each person who at the time of death was a nonresident of this state. The amount of such tax shall be computed by multiplying (i) the amount of tax determined using the schedule in subsection (g) of this section by (ii) a fraction, the numerator of which is the value of that part of the decedent’s gross estate over which this state has jurisdiction for estate tax purposes, and the denominator of which is the value of the decedent’s gross estate. A credit shall be allowed against such tax for any taxes paid to this state pursuant to section 12-642, for Connecticut taxable gifts made on or after January 1, 2005, but prior to January 1, 2010.

(B) With respect to the estates of decedents who die on or after January 1, 2010, a tax is imposed upon the transfer of the estate of each person who at the time of death was a nonresident of this state. The amount of such tax shall be computed by multiplying (i) the amount of tax determined using the schedule in subsection (g) of this section by (ii) a fraction, the numerator of which is the value of that part of the decedent’s gross estate over which this state has jurisdiction for estate tax purposes, and the denominator of which is the value of the decedent’s gross estate. A credit shall be allowed against such tax for any taxes paid to this state pursuant to section 12-642, for Connecticut taxable gifts made on or after January 1, 2005, provided such credit shall not exceed the amount of tax imposed by this section.

(2) For a nonresident estate, the state shall have the power to levy the estate tax upon all real property situated in this state and tangible personal property having an actual situs in this state. The state is permitted to calculate the estate tax and levy said tax to the fullest extent permitted by the Constitution of the United States.

(f) (1) For purposes of the tax imposed under this section, the value of the Connecticut taxable estate shall be determined taking into account all of the deductions available under the Internal Revenue Code of 1986, specifically including, but not limited to, the deduction available under Section 2056(b)(7) of said code for a qualifying income interest for life in a surviving spouse.

(2) An election under said Section 2056(b)(7) may be made for state estate tax purposes regardless of whether any such election is made for federal estate tax purposes. The value of the gross estate shall include the value of any property in which the decedent had a qualifying income interest for life for which an election was made under this subsection.

(g) (1) With respect to the estates of decedents dying on or after January 1, 2005, but prior to January 1, 2010, the tax based on the Connecticut taxable estate shall be as provided in the following schedule:

Amount of Connecticut
Taxable Estate

Rate of Tax

Not over $2,000,000

None

Over $2,000,000

but not over $2,100,000

5.085% of the excess over $0

Over $2,100,000

$106,800 plus 8% of the excess

but not over $2,600,000

over $2,100,000

Over $2,600,000

$146,800 plus 8.8% of the excess

but not over $3,100,000

over $2,600,000

Over $3,100,000

$190,800 plus 9.6% of the excess

but not over $3,600,000

over $3,100,000

Over $3,600,000

$238,800 plus 10.4% of the excess

but not over $4,100,000

over $3,600,000

Over $4,100,000

$290,800 plus 11.2% of the excess

but not over $5,100,000

over $4,100,000

Over $5,100,000

$402,800 plus 12% of the excess

but not over $6,100,000

over $5,100,000

Over $6,100,000

$522,800 plus 12.8% of the excess

but not over $7,100,000

over $6,100,000

Over $7,100,000

$650,800 plus 13.6% of the excess

but not over $8,100,000

over $7,100,000

Over $8,100,000

$786,800 plus 14.4% of the excess

but not over $9,100,000

over $8,100,000

Over $9,100,000

$930,800 plus 15.2% of the excess

but not over $10,100,000

over $9,100,000

Over $10,100,000

$1,082,800 plus 16% of the excess

over $10,100,000

(2) With respect to the estates of decedents dying on or after January 1, 2010, but prior to January 1, 2011, the tax based on the Connecticut taxable estate shall be as provided in the following schedule:

Amount of Connecticut
Taxable Estate

Rate of Tax

Not over $3,500,000

None

Over $3,500,000

7.2% of the excess

but not over $3,600,000

over $3,500,000

Over $3,600,000

$7,200 plus 7.8% of the excess

but not over $4,100,000

over $3,600,000

Over $4,100,000

$46,200 plus 8.4% of the excess

but not over $5,100,000

over $4,100,000

Over $5,100,000

$130,200 plus 9.0% of the excess

but not over $6,100,000

over $5,100,000

Over $6,100,000

$220,200 plus 9.6% of the excess

but not over $7,100,000

over $6,100,000

Over $7,100,000

$316,200 plus 10.2% of the excess

but not over $8,100,000

over $7,100,000

Over $8,100,000

$418,200 plus 10.8% of the excess

but not over $9,100,000

over $8,100,000

Over $9,100,000

$526,200 plus 11.4% of the excess

but not over $10,100,000

over $9,100,000

Over $10,100,000

$640,200 plus 12% of the excess

over $10,100,000

(3) With respect to the estates of decedents dying on or after January 1, 2011, the tax based on the Connecticut taxable estate shall be as provided in the following schedule:

Amount of Connecticut
Taxable Estate

Rate of Tax

Not over $2,000,000

None

Over $2,000,000

7.2% of the excess

but not over $3,600,000

over $2,000,000

Over $3,600,000

$115,200 plus 7.8% of the excess

but not over $4,100,000

over $3,600,000

Over $4,100,000

$154,200 plus 8.4% of the excess

but not over $5,100,000

over $4,100,000

Over $5,100,000

$238,200 plus 9.0% of the excess

but not over $6,100,000

over $5,100,000

Over $6,100,000

$328,200 plus 9.6% of the excess

but not over $7,100,000

over $6,100,000

Over $7,100,000

$424,200 plus 10.2% of the excess

but not over $8,100,000

over $7,100,000

Over $8,100,000

$526,200 plus 10.8% of the excess

but not over $9,100,000

over $8,100,000

Over $9,100,000

$634,200 plus 11.4% of the excess

but not over $10,100,000

over $9,100,000

Over $10,100,000

$748,200 plus 12% of the excess

over $10,100,000

(h) (1) For the purposes of this chapter, each decedent shall be presumed to have died a resident of this state. The burden of proof in an estate tax proceeding shall be upon any decedent’s estate claiming exemption by reason of the decedent’s alleged nonresidency.

(2) Any person required to make and file a tax return under this chapter, believing that the decedent died a nonresident of this state, may file a request for determination of domicile in writing with the Commissioner of Revenue Services, stating the specific grounds upon which the request is founded provided (A) such person has filed such return, (B) at least two hundred seventy days, but no more than three years, has elapsed since the due date of such return or, if an application for extension of time to file such return has been granted, the extended due date of such return, (C) such person has not been notified, in writing, by said commissioner that a written agreement of compromise with the taxing authorities of another jurisdiction, under section 12-395a, is being negotiated, and (D) the commissioner has not previously determined whether the decedent died a resident of this state. Not later than one hundred eighty days following receipt of such request for determination, the commissioner shall determine whether such decedent died a resident or a nonresident of this state. If the commissioner commences negotiations over a written agreement of compromise with the taxing authorities of another jurisdiction after a request for determination of domicile is filed, the one-hundred-eighty-day period shall be tolled for the duration of such negotiations. When, before the expiration of such one-hundred-eighty-day period, both the commissioner and the person required to make and file a tax return under this chapter have consented in writing to the making of such determination after such time, the determination may be made at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. The commissioner shall mail notice of his proposed determination to the person required to make and file a tax return under this chapter. Such notice shall set forth briefly the commissioner’s findings of fact and the basis of such proposed determination. Sixty days after the date on which it is mailed, a notice of proposed determination shall constitute a final determination unless the person required to make and file a tax return under this chapter has filed, as provided in subdivision (3) of this subsection, a written protest with the Commissioner of Revenue Services.

(3) On or before the sixtieth day after mailing of the proposed determination, the person required to make and file a tax return under this chapter may file with the commissioner a written protest against the proposed determination in which such person shall set forth the grounds on which the protest is based. If such a protest is filed, the commissioner shall reconsider the proposed determination and, if the person required to make and file a tax return under this chapter has so requested, may grant or deny such person or the authorized representatives of such person an oral hearing.

(4) Notice of the commissioner’s determination shall be mailed to the person required to make and file a tax return under this chapter and such notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided adversely to such person.

(5) The action of the commissioner on a written protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the person required to make and file a tax return under this chapter unless within such period such person seeks review of the commissioner’s determination pursuant to subsection (b) of section 12-395.

(6) Nothing in this subsection shall be construed to relieve any person filing a request for determination of domicile of the obligation to pay the correct amount of tax on or before the due date of the tax.

(1949 Rev., S. 2065; 1961, P.A. 163, S. 1.; P.A. 97-165, S. 1, 16; P.A. 05-251, S. 69; June Sp. Sess. P.A. 05-3, S. 54; June Sp. Sess. P.A. 09-3, S. 116; Sept. Sp. Sess. P.A. 09-8, S. 8; P.A. 11-6, S. 84; P.A. 13-247, S. 120.)

*Note: Section 59 of public act 03-1 of the June 30 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1961 act makes subtrahend for computing estate tax federal credit allowed rather than 80% of estate tax payable to United States; P.A. 97-165 designated existing section as Subsec. (a), deleted existing computation and added new computation, added new Subsec. (b) re application of tax to nonresidents, added new Subsec. (c) re definition of gross estate and added new Subsec. (d) re procedure for determination of domicile, effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997; P.A. 05-251 amended Subsecs. (a) and (b) by adding provision re estates of decedents who die prior to January 1, 2005, deleted former Subsec. (c) defining “gross estate” and replaced it with new Subsec. (c) re definitions, new Subsec. (d) re tax on residents, Subsec. (e) re tax on nonresidents, Subsec. (f) re federal deductions, and Subsec. (g) re rate structure, and redesignated existing Subsec. (d) as Subsec. (h), effective June 30, 2005, and applicable to estates of decedents who die on or after January 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsecs. (a) and (b) to include references to Sec. 59 of June 30 Sp. Sess. P.A. 03-1, effective June 30, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (g) by designating existing provisions as Subdiv. (1), amending same to make applicable prior to January 1, 2010, and adding Subdiv. (2) re new tax rates, effective January 1, 2010, and applicable to estates of decedents who die on or after that date; Sept. Sp. Sess. P.A. 09-8 amended Subsecs. (c) to (e) by adding Subpara. (B) in each, reflecting change in estate tax rates applicable on or after January 1, 2010, and making conforming and technical changes, effective October 5, 2009, and applicable to estates of decedents dying on or after January 1, 2010; P.A. 11-6 amended Subsec. (g) by adding Subdiv. (3) re new tax rates, effective May 4, 2011, and applicable to estates of decedents dying on or after January 1, 2011; P.A. 13-247 amended Subsecs. (d) and (e) to revise provisions re calculation of taxes, and to add provisions re estate tax calculated and levied to fullest extent permitted by the U.S. Constitution, effective June 19, 2013, and applicable to estates of decedents dying on or after January 1, 2013.



Section 12-392 - Payment of tax. Penalties for late filing. Extension of time. Interest on overpayment. Method of filing. Notice to court of probate.

(a)(1) For the estates of decedents dying prior to July 1, 2009, the tax imposed by this chapter shall become due at the date of the taxable transfer and shall become payable, and shall be paid, without assessment, notice or demand, to the Commissioner of Revenue Services at the expiration of nine months from the date of death, and for the estates of decedents dying on or after July 1, 2009, the tax imposed by this chapter shall become due at the date of the taxable transfer and shall become payable and shall be paid, without assessment, notice or demand, to the commissioner at the expiration of six months from the date of death. Executors, administrators, trustees, grantees, donees, beneficiaries and surviving joint owners shall be liable for the tax and for any interest or penalty thereon until it is paid, except that no executor, administrator, trustee, grantee, donee, beneficiary or surviving joint owner shall be liable for a greater sum than the value of the property actually received by him or her. If the amount of tax reported to be due on the return is not paid, for the estates of decedents dying prior to July 1, 2009, within such nine months, or for the estates of decedents dying on or after July 1, 2009, within such six months, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax until the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to the commissioner’s satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(2) The Commissioner of Revenue Services may, for reasonable cause shown, extend the time for payment. The commissioner may require the filing of a tentative return and the payment of the tax reported to be due thereon in connection with such extension. Any additional tax which may be found to be due on the filing of a return as allowed by such extension shall bear interest at the rate of one per cent per month or fraction thereof from the original due date of such tax to the date of actual payment.

(3) (A) Whenever there is an overpayment of the tax imposed by this chapter, the Commissioner of Revenue Services shall return to the fiduciary or transferee the overpayment which shall bear interest at the rate of two-thirds of one per cent per month or fraction thereof, such interest commencing, for the estates of decedents dying prior to July 1, 2009, from the expiration of nine months after the death of the transferor or date of payment, whichever is later, or, for the estates of decedents dying on or after July 1, 2009, from the expiration of six months after the death of the transferor or date of payment, whichever is later, as provided in subparagraphs (B) and (C) of this subdivision.

(B) In case of such overpayment pursuant to a tax return, no interest shall be allowed or paid under this subdivision on such overpayment for any month or fraction thereof prior to (i) the ninety-first day after the last day prescribed for filing the tax return associated with such overpayment, determined without regard to any extension of time for filing, or (ii) the ninety-first day after the date such return was filed, whichever is later.

(C) In case of such overpayment pursuant to an amended tax return, no interest shall be allowed or paid under this subdivision on such overpayment for any month or fraction thereof prior to the ninety-first day after the date such amended tax return was filed.

(b) (1) The tax imposed by this chapter shall be reported on a tax return which shall be filed on or before the date fixed for paying the tax, determined without regard to any extension of time for paying the tax. The commissioner shall design a form of return and forms for such additional statements or schedules as the commissioner may require to be filed. Such forms shall provide for the setting forth of such facts as the commissioner deems necessary for the proper enforcement of this chapter. The commissioner shall cause a supply of such forms to be printed and shall furnish appropriate blank forms to each taxpayer upon application or otherwise as the commissioner deems necessary. Failure to receive a form shall not relieve any person from the obligation to file a return under the provisions of this chapter. In any case in which the commissioner believes that it would be advantageous to him or her in the administration of the tax imposed by this chapter, the commissioner may require that a true copy of the federal estate tax return made to the Internal Revenue Service be provided.

(2) Any tax return or other document, including any amended tax return under section 12-398, that is required to be filed under this chapter shall be filed, and shall be treated as filed, only if filed with both the Commissioner of Revenue Services and the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, in the court of probate for the district within which real estate or tangible personal property of the decedent is situated. The return shall contain a statement, to be signed under penalty of false statement by the person who is required to make and file the return under this chapter, that the return has been filed with both the Commissioner of Revenue Services and the appropriate court of probate.

(3) (A) A tax return shall be filed, in the case of every decedent who died prior to January 1, 2005, and at the time of death was (i) a resident of this state, or (ii) a nonresident of this state whose gross estate includes any real property situated in this state or tangible personal property having an actual situs in this state, whenever the personal representative of the estate is required by the laws of the United States to file a federal estate tax return.

(B) A tax return shall be filed, in the case of every decedent who dies on or after January 1, 2005, but prior to January 1, 2010, and at the time of death was (i) a resident of this state, or (ii) a nonresident of this state whose gross estate includes any real property situated in this state or tangible personal property having an actual situs in this state. If the decedent’s Connecticut taxable estate is over two million dollars, such tax return shall be filed with the Commissioner of Revenue Services and a copy of such return shall be filed with the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, the court of probate for the district within which such real property or tangible personal property is situated. If the decedent’s Connecticut taxable estate is two million dollars or less, such return shall be filed with the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, the court of probate for the district within which such real property or tangible personal property is situated, and no such return shall be filed with the Commissioner of Revenue Services. The judge of probate for the district in which such return is filed shall review each such return and shall issue a written opinion to the estate representative in each case in which the judge determines that the estate is not subject to tax under this chapter.

(C) A tax return shall be filed, in the case of every decedent who dies on or after January 1, 2010, but prior to January 1, 2011, and at the time of death was (i) a resident of this state, or (ii) a nonresident of this state whose gross estate includes any real property situated in this state or tangible personal property having an actual situs in this state. If the decedent’s Connecticut taxable estate is over three million five hundred thousand dollars, such tax return shall be filed with the Commissioner of Revenue Services and a copy of such return shall be filed with the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, the court of probate for the district within which such real property or tangible personal property is situated. If the decedent’s Connecticut taxable estate is three million five hundred thousand dollars or less, such return shall be filed with the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, the court of probate for the district within which such real property or tangible personal property is situated, and no such return shall be filed with the Commissioner of Revenue Services. The judge of probate for the district in which such return is filed shall review each such return and shall issue a written opinion to the estate representative in each case in which the judge determines that the estate is not subject to tax under this chapter.

(D) A tax return shall be filed, in the case of every decedent who dies on or after January 1, 2011, and at the time of death was (i) a resident of this state, or (ii) a nonresident of this state whose gross estate includes any real property situated in this state or tangible personal property having an actual situs in this state. If the decedent’s Connecticut taxable estate is over two million dollars, such tax return shall be filed with the Commissioner of Revenue Services and a copy of such return shall be filed with the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, the court of probate for the district within which such real property or tangible personal property is situated. If the decedent’s Connecticut taxable estate is two million dollars or less, such return shall be filed with the court of probate for the district within which the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, the court of probate for the district within which such real property or tangible personal property is situated, and no such return shall be filed with the Commissioner of Revenue Services. The judge of probate for the district in which such return is filed shall review each such return and shall issue a written opinion to the estate representative in each case in which the judge determines that the estate is not subject to tax under this chapter.

(E) The duly authorized executor or administrator shall file the return. If there is more than one executor or administrator, the return shall be made jointly by all. If there is no executor or administrator appointed, qualified and acting, each person in actual or constructive possession of any property of the decedent is constituted an executor for purposes of the tax and shall make and file a return. If in any case the executor is unable to make a complete return as to any part of the gross estate, the executor shall provide all the information available to him or her with respect to such property, including a full description, and the name of every person holding a legal or beneficial interest in the property. If the executor is unable to make a return as to any property, each person holding a legal or equitable interest in such property shall, upon notice from the commissioner, make a return as to that part of the gross estate.

(F) On or before the last day of the month next succeeding each calendar quarter, and commencing with the calendar quarter ending September 30, 2005, each court of probate shall file with the commissioner a report for the calendar quarter in such form as the commissioner may prescribe. The report shall pertain to returns filed with the court of probate during the calendar quarter.

(4) The Commissioner of Revenue Services may, for reasonable cause shown, extend the time for filing the return.

(5) If any person required to make and file the tax return under this chapter fails to file the return within the time prescribed, the commissioner may assess and compute the tax upon the best information obtainable. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax until the date of payment.

(6) The commissioner shall provide notice of any (A) deficiency assessment with respect to the payment of any tax under this chapter, (B) assessment with respect to any failure to make and file a return under this chapter by a person required to file, and (C) tax return or other document, including any amended tax return under section 12-398 that is required to be filed under this chapter to the court of probate for the district within which the commissioner contends that the decedent resided at the date of his or her death or, if the decedent died a nonresident of this state, to the court of probate for the district within which the commissioner contends that real estate or tangible personal property of the decedent is situated.

(c) No person shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(1949 Rev., S. 2066; June, 1971, P.A. 5, S. 121; P.A. 77-614, S. 139, 610; P.A. 78-371, S. 5, 6; P.A. 80-307, S. 16, 31; P.A. 81-411, S. 24, 42; P.A. 95-26, S. 17, 52; P.A. 97-165, S. 2, 16; P.A. 05-251, S. 70; June Sp. Sess. P.A. 05-3, S. 55; P.A. 06-159, S. 15, 16; 06-194, S. 17; June Sp. Sess. P.A. 09-3, S. 117; Sept. Sp. Sess. P.A. 09-8, S. 9, 10; P.A. 11-6, S. 85; P.A. 13-232, S. 2; 13-247, S. 14.)

History: 1971 act changed deadline for payment from 18 to 9 months from date of death, effective July 1, 1971, and applicable to estates of persons dying on or after that date (estates of persons dying before July 1, 1971, are subject to estate tax laws applicable before that date); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-371 increased interest rate on overdue tax from 9% to 12% per year and added provisions re refund of overpayment and interest to be paid on overpayment, effective July 1, 1978, and applicable to estates of persons dying on or after that date (estates of persons dying before July 1, 1978, are subject to succession and transfer tax laws applicable before that date); P.A. 80-307 temporarily increased interest rate on overdue tax to 15% and on overpayments to 7.5% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on taxes not paid when due at the rate set under P.A. 80-307, applicable with respect to taxes becoming due on or after July 1, 1980; P.A. 95-26 lowered interest rate from 15% per annum to 1% per month on underpayment of taxes and from 7.5% per annum to 0.66% per month on overpayment of taxes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 97-165 designated existing section as Subsec. (a), added provision that tax be self-assessing, exempted executors, administrators, trustees, grantees, donees, beneficiaries and surviving joint owners from liability that exceeds the value of property they receive, allowed commissioner to waive penalties and to require a tentative return and payment, and added new Subsec. (b) re filing of tax return on form provided by commissioner, effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997; P.A. 05-251 amended Subsec. (b)(3) by designating existing provisions as Subparas. (A) and (C), making conforming changes in Subpara. (A) and adding Subpara. (B) re filing return of decedent dying on or after January 1, 2005, effective June 30, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (b)(3) to provide for place of filing depending on value of estate and require review and opinion from judge of probate in certain cases in Subpara. (B), and to add Subpara. (D) re report from courts of probate, effective June 30, 2005; P.A. 06-159 made technical change in Subsec. (b)(2) and (6), effective June 6, 2006; P.A. 06-194 amended Subsec. (a)(1) to add an alternative maximum penalty of $50, effective June 9, 2006, and applicable to taxes payable on or after that date; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to add provisions changing due date of tax from 9 months to 6 months from date of death, effective July 1, 2009, and applicable to taxes payable on or after that date; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (a)(1) and (3) by adding “for the estates of decedents dying” re due date of tax, effective October 5, 2009, and applicable to the estates of decedents dying on or after July 1, 2009, and amended Subsec. (b)(3) by adding new Subpara. (C) to reflect change in amount of taxable estate and redesignating existing Subparas. (C) and (D) as Subparas. (D) and (E), effective October 5, 2009, and applicable to estates of decedents dying on or after January 1, 2010; P.A. 11-6 amended Subsec. (b)(3) by making a technical change in Subpara. (C), adding new Subpara. (D) to reflect change in amount of taxable estate and redesignating existing Subparas. (D) and (E) as Subparas. (E) and (F), effective May 4, 2011, and applicable to estates of decedents dying on or after January 1, 2011; P.A. 13-232 amended Subsec. (a)(3) by designating existing provisions as Subpara. (A) and adding Subparas. (B) and (C) re timing of interest payments, effective July 1, 2013, and applicable to refunds issued on or after that date; P.A. 13-247 made technical changes, effective June 19, 2013.



Section 12-393 - Credit against tax on future interests.

If, after the payment of the tax under the provisions of this chapter, there becomes payable a tax under the provisions of the succession tax law in force at the date of the decedent’s death upon any future interest in any property owned by such decedent or subject to such tax as a part of or in connection with his estate, the tax paid under the provisions of this chapter shall be credited against such succession tax, but the amount so credited shall not in any event exceed the amount of the tax on such future interest.

(1949 Rev., S. 2067.)



Section 12-394 - Assessment; after-discovered assets; notice; appeal.

Section 12-394 is repealed, effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997.

(1949 Rev., S. 2068; 1971, P.A. 870, S. 23; P.A. 76-436, S. 316, 681; P.A. 77-614, S. 139, 610; P.A. 78-167, S. 1, 2, 7; 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 97-165, S. 15, 16.)



Section 12-395 - Appeal of determination of domicile.

(a)(1) The provisions of sections 12-548 and 12-550 to 12-554, inclusive, shall apply to the provisions of this chapter in the same manner and with the same force and effect as if the language of said sections 12-548 and 12-550 to 12-554, inclusive, had been incorporated in full into this chapter and had expressly referred to the tax imposed under this chapter, except to the extent that any such provision is inconsistent with a provision of this chapter.

(2) A finding of domicile by a court of probate in accordance with subsection (b) of section 45a-309 shall not affect the determination, for purposes of this chapter of whether a decedent died a resident of this state, except in accordance with the provisions of subsection (b) of this section.

(b) Any person aggrieved by any determination of domicile by the Commissioner of Revenue Services under the provisions of subdivision (5) of subsection (h) of section 12-391 may, not later than one month after service upon the person of notice of such determination, make a written application for a hearing to the court of probate for the district within which the decedent resided at the date of his death, or within which the commissioner contends that the decedent resided at the date of his death or, if the decedent died a nonresident of this state, in the court of probate for the district within which real estate or tangible personal property of the decedent is situated, or within which the commissioner contends that real estate or tangible personal property of the decedent is situated. Such application shall set forth in detail the objection to the determination of said commissioner and a copy of same shall be mailed to said commissioner at the time of filing. The court of probate shall assign a time and place for a hearing upon such application not less than two nor more than four weeks after receipt thereof and shall cause a copy of the order of hearing to be sent to said commissioner and to the person aggrieved by said determination at least ten days before the time of such hearing. The commissioner or any person interested may appear before the court at such hearing and be heard on any matter involved in the determination. At such hearing, the court shall determine all matters properly before it, and shall enter upon its records a decree of domicile. A copy of the decree of the court of probate shall be forwarded by the judge or clerk of such court to the commissioner and to the person aggrieved because of such determination of the commissioner. The determination by the Commissioner of Revenue Services shall be conclusive upon the state and any person aggrieved by any determination of the commissioner unless a hearing is held as provided in this subsection, in which case the decree of the court of probate shall be conclusive upon the state and any person aggrieved by such determination of the commissioner unless an appeal is taken as provided for appeals from other decrees and orders of such court.

(1949 Rev., S. 2069; P.A. 77-614, S. 139, 610; P.A. 97-165, S. 3, 16; P.A. 06-194, S. 18.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 97-165 replaced existing section with new Subsecs. (a) and (b) re application of Secs. 12-548 and 12-550 to 12-553, finding of domicile by probate court and hearing procedures, effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997; P.A. 06-194 amended Subsecs. (a)(2) and (b) to eliminate references to appeals of orders, decisions, determinations or disallowances of amount of tax due, and limit section to determination of domicile, and amended Subsec. (a)(1) to include cite to Sec. 12-554, effective June 9, 2006.

See Sec. 52-260 re witness fees.



Section 12-395a - Written agreements of compromise by the commissioner.

If the Commissioner of Revenue Services determines that a decedent at the time of his death was a resident of this state and the taxing authorities of another jurisdiction have determined that such decedent at the time of his death was a resident of such other jurisdiction and the estate of such decedent is subject to and has paid an estate tax that is imposed by such other jurisdiction, the commissioner may make a written agreement of compromise with such taxing authorities and the duly authorized executor or administrator of such estate that a certain sum, including any interest or penalties to the date of the signing of the agreement, shall be accepted in full satisfaction of any estate tax imposed by this state on such estate. Such agreement shall also fix the amount to be accepted by such other jurisdiction in full satisfaction of any estate tax imposed by such jurisdiction on such estate. The executor or administrator of such estate is hereby authorized to make such agreement.

(P.A. 97-165, S. 5, 16.)

History: P.A. 97-165 effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997.



Section 12-396 - Purpose of chapter; construction.

Section 12-396 is repealed, effective June 30, 2005.

(1949 Rev., S. 2070; 1961, P.A. 163, S. 2; P.A. 77-614, S. 139, 610; P.A. 89-211, S. 25; P.A. 05-251, S. 113.)



Section 12-397 - Reimbursement of others than legal representatives.

If the tax or any part thereof is paid by, or collected out of that part of the estate passing to or in the possession of, any person other than the executor or administrator in his capacity as such, such person shall be entitled to reimbursement out of any part of the estate still undistributed or to a just and equitable contribution by the persons whose interest in the estate of the decedent would have been reduced if the tax had been paid before the distribution of the estate or whose interest is subject to equal or prior liability for the payment of taxes, debts or other charges against the estate.

(1949 Rev., S. 2071.)



Section 12-398 - Amended return. Additional assessment. Disclosure of return information by court of probate. Tax lien. Certificate of release of lien.

(a) If the amount of federal estate tax reported on an estate’s federal estate tax return is changed or corrected by the United States Internal Revenue Service or other competent authority, the person required to make and file the estate tax return under this chapter shall provide notice of such change or correction to the commissioner by filing, on or before the date that is ninety days after the final determination of such change or correction, or as otherwise required by the commissioner, an amended return under this chapter, and shall concede the accuracy of such determination or state wherein it is erroneous, and thereafter promptly furnish to the commissioner any information, schedules, records, documents or papers relating to such change or correction as the commissioner requires. The time for filing such return may be extended by the commissioner upon due cause shown. If, upon examination, the commissioner finds that the estate is liable for the payment of an additional tax, the commissioner shall, within a reasonable time from the receipt of such return, notify the estate of the amount of such additional tax, together with interest thereon computed at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the estate shall pay to the commissioner, in cash or by check, draft or money order, drawn to the order of the Commissioner of Revenue Services, the amount of such additional tax and interest. If, upon examination of such return and related information, the commissioner finds that the estate has overpaid the tax due the state and has not received from or been allowed by the United States government, or any agency thereof, a credit or a benefit, as a deduction or otherwise, for or by reason of such overpayment, the estate shall be paid by the State Treasurer, upon order of the Comptroller, the amount of such overpayment.

(b) If a person required to make and file the estate tax return under this chapter files an amended federal estate tax return with the United States Internal Revenue Service, such person shall also file, not later than ninety days following such amended federal estate tax filing, an amended return under this chapter and shall give such other information as the commissioner may require. The commissioner may adopt regulations in accordance with chapter 54, prescribing exceptions to the requirements of this section as he deems appropriate. If, upon examination of such amended return, the commissioner finds that the estate is liable for the payment of an additional tax, he shall, within a reasonable time from the receipt of such amended return, notify the estate of the amount of such additional tax, together with interest thereon computed at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. Not later than thirty days following the mailing of such notice, the estate shall pay to the commissioner, in cash or by check, draft or money order, drawn to the order of the Commissioner of Revenue Services, the amount of such additional tax and interest. If, upon examination of such amended return, the commissioner finds that the estate has overpaid the tax due the state and has not received from or been allowed by the United States government, or any agency thereof, a credit or a benefit, as a deduction or otherwise, for or by reason of such overpayment, the estate shall be paid by the State Treasurer, upon order of the State Comptroller, the amount of such overpayment.

(c) (1) Notwithstanding the provisions of sections 1-200, 1-205, 1-206, 1-210 to 1-213, inclusive, 1-225 to 1-232, inclusive, 1-240 and 19a-342 a court of probate shall not disclose to any person or state or municipal board, commission, department or agency, estate tax returns and estate tax return information that are provided to such court under this chapter, except the Probate Court shall, upon request, disclose such returns and return information to the Probate Court Administrator and to the Commissioner of Revenue Services, and may disclose such a return or return information to an executor, administrator, trustee, grantee, donee, beneficiary, surviving joint owner or other interested party, when any such person establishes, to the satisfaction of such court, that he or she has a material interest which will be affected by information contained in such return.

(2) Notwithstanding the provisions of sections 1-200, 1-205, 1-206, 1-210 to 1-213, inclusive, 1-225 to 1-232, inclusive, 1-240 and 19a-342 the Probate Court Administrator shall not disclose to any person or state or municipal board, commission, department or agency, estate tax returns and estate tax return information that are provided to such administrator, except that the Probate Court Administrator shall, upon request, disclose such returns and return information to the Commissioner of Revenue Services and a return and return information concerning a decedent to the court of probate for the district within which the decedent resided at the date of his death or, if the decedent died a nonresident of this state, to the court of probate for the district within which real estate or tangible personal property of the decedent is situated, and may disclose such a return or return information to an executor, administrator, trustee, grantee, donee, beneficiary, surviving joint owner or other interested party, when any such person establishes, to the satisfaction of such administrator, that he has a material interest which will be affected by information contained in such return.

(d) The tax imposed under this chapter shall be a lien in favor of the state of Connecticut upon the real property so transferred from the due date until paid, with the interest and costs that may accrue in addition thereto, except that such lien shall not be valid as against any lienor, mortgagee, judgment creditor or bona fide purchaser until notice of such lien is filed or recorded in the town clerk’s office or place where mortgages, liens and conveyances of such property are required by statute to be filed or recorded. The lien upon any real property transferred, or a portion thereof, may be discharged by the payment of such amount of tax thereon as the commissioner may specify. Any person shall be entitled to a certificate that the tax upon the transfer of any real property has been paid, and such certificate may be recorded in the office of the town clerk of the town within which such real property is situated, and it shall be conclusive proof that the tax on the transfer of such real property has been paid and such lien discharged.

(e) Any person shall be entitled to a certificate of release of lien with respect to the interest of the decedent in such real property, if either the court of probate for the district within which the decedent resided at the date of his death or, if the decedent died a nonresident of this state, for the district within which real estate or tangible personal property of the decedent is situated, or the Commissioner of Revenue Services finds, upon evidence satisfactory to said court or said commissioner, as the case may be, that payment of the tax imposed under this chapter with respect to the interest of the decedent in such real property is adequately assured, or that no tax imposed under this chapter is due. If the decedent died prior to January 1, 2010, and such decedent’s Connecticut taxable estate is two million dollars or less, or if the decedent died on or after January 1, 2010, but prior to January 1, 2011, and such decedent’s Connecticut taxable estate is three million five hundred thousand dollars or less, or if the decedent died on or after January 1, 2011, and such decedent’s Connecticut taxable estate is two million dollars or less, the certificate of release of lien shall be issued by the court of probate. Any certificate of release of lien shall be valid if issued by a probate court prior to May 4, 2011, and recorded in the office of the town clerk of the town in which such real property is situated prior to May 4, 2011, for the estate of a decedent who died on or after January 1, 2011, and whose Connecticut taxable estate is more than two million dollars but equal to or less than three million five hundred thousand dollars. Such certificate may be recorded in the office of the town clerk of the town within which such real property is situated, and it shall be conclusive proof that such real property has been released from the operation of such lien. The commissioner may adopt regulations in accordance with the provisions of chapter 54 that establish procedures to be followed by a court of probate or by said commissioner, as the case may be, for issuing certificates of release of lien, and that establish the requirements and conditions that must be satisfied in order for a court of probate or for the commissioner, as the case may be, to find that the payment of such tax is adequately assured or that no tax imposed under this chapter is due.

(f) The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant provided under section 12-35 shall be signed by the commissioner or his authorized agent.

(1949 Rev., S. 2072; P.A. 77-614, S. 139, 610; P.A. 97-165, S. 4, 16; 97-203, S. 18, 20; P.A. 00-174, S. 62, 83; June Sp. Sess. P.A. 05-3, S. 57; Sept. Sp. Sess. P.A. 09-8, S. 11; P.A. 11-6, S. 86; 11-61, S. 39.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 97-165 replaced existing section with new Subsecs. (a) to (f) re procedure in the case of change or correction to the federal estate tax, disclosure of return and return information by the probate court, imposed a tax lien on real property of all estates and provision for collection, effective July 1, 1997, and applicable to the estate of any person whose death occurs on or after July 1, 1997; P.A. 97-203 deleted requirement for Attorney General approval, effective July 1, 1997, but failed to take effect, P.A. 97-165 having deleted the former section; P.A. 00-174 amended Subsec. (a) by adding reference to other competent authority, deleting requirement for an affidavit for certain information required to be submitted, adding provisions re filing of amended return and making technical changes for purposes of gender neutrality, effective July 1, 2000; June Sp. Sess. P.A. 05-3 amended Subsec. (e) to provide that certificate shall be issued by the court of probate if the decedent’s estate is $2,000,000 or less, effective June 30, 2005; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (e) to add language reflecting change in amount of taxable estate on or after January 1, 2010, effective October 5, 2009, and applicable to estates of decedents dying on or after January 1, 2010; P.A. 11-6 amended Subsec. (e) to add provisions reflecting change in amount of taxable estate on or after January 1, 2011, effective May 4, 2011, and applicable to estates of decedents dying on or after January 1, 2011; P.A. 11-61 amended Subsec. (e) to add provision re validity of certificate of release of lien issued and recorded prior to May 4, 2011, effective June 21, 2011, and applicable to estates of decedents dying on or after January 1, 2011.



Section 12-399 - When chapter void. Changes in federal credit.

Section 12-399 is repealed, effective February 28, 2003.

(1949 Rev., S. 2073; 1961, P.A. 163, S. 3; P.A. 96-180, S. 26, 166; P.A. 03-2, S. 57.)






Chapter 218 - Federal and State Estate Taxes

Section 12-400 - “Persons interested in the estate”, defined.

For the purpose of this chapter, “persons interested in the estate” includes all persons who may be entitled to receive or who have received any property or interest which is required to be included in the gross estate of a decedent or any benefit with respect to any such property or interest whether under a will or intestacy or by reason of any of the transfers, trusts, estates, rights, powers and relinquishment of powers, as severally enumerated in the United States Internal Revenue Code.

(1949 Rev., S. 2075.)



Section 12-401 - Proration of estate taxes. Procedure.

(a) When it appears from any administration account or in any appropriate proceeding in the Probate Court that an executor, administrator, temporary administrator, trustee or other person acting in a fiduciary capacity has paid a death tax levied or assessed under the provisions of chapter 217, hereinafter called the Connecticut estate tax, or under the provisions of the United States Internal Revenue Code or under any death tax law of the United States hereafter enacted, hereinafter called the federal estate tax, upon or with respect to any property required to be included in the gross estate of a decedent under the provisions of any such law, the amount of the tax so paid, except when a testator otherwise directs in his will or when, by written instrument executed inter vivos, direction is given for apportionment within the fund of taxes assessed upon the specific fund dealt with in such inter vivos instrument, shall, except as hereinafter provided in subsection (b), be equitably prorated among the persons interested in the estate to whom such property is or may be transferred or to whom any benefit accrues. Such proration shall be made in the proportion, as near as may be, that the value of the property, interest or benefit of each such person bears to the total value of the property, interests and benefits received by all such persons interested in the estate, except that, in making such proration, allowances shall be made for any exemptions granted by the act imposing the tax and for any deductions allowed by such act for the purpose of arriving at the value of the net estate and except that, in cases where a trust is created or other provision made whereby any person is given an interest in income or an estate for years or for life or other temporary interest in any property or fund, the tax on both such temporary interest and the remainder thereafter shall be charged against and paid out of the corpus of such property or fund without apportionment between remainders and temporary estates. In all cases to which this chapter applies, except as hereinafter provided in subsection (b), the executor, administrator or other person acting in a fiduciary capacity shall include as a part of the administration account or other proceeding in the Probate Court a computation of the proposed proration. Before determining such proration, the probate judge shall, except as hereinafter provided in subsection (c), appoint a time and place for a hearing thereon and shall cause such notice of such hearing to be given to the parties in interest as he directs. In making the proration herein provided for, the credit allowed by the law imposing the federal estate tax for gift taxes paid, or for any estate, inheritance, legacy or succession taxes actually paid with respect to the estate to any state or territory or the District of Columbia, shall be assumed to apply pro rata to all parts of the gross taxable estate subject to such federal estate tax.

(b) If the judge of probate finds with or without a hearing thereon, from the administration account or other evidence available to and satisfactory to him, including written consents by those to whom the tax has been charged, that the federal estate tax and Connecticut estate tax, if any, as finally determined, have been paid and that the ultimate burden of such tax or taxes has been borne by a party or parties in interest in a manner satisfactory to them, or to their legal representatives, as evidenced by the written consent of such persons or of their legal representatives, no proration of the federal estate tax or Connecticut estate tax shall be made unless specially requested by any party in interest.

(c) Upon receipt of the computation provided for in subsection (a), the probate judge shall make a determination of the proration of the federal estate tax, if any, in the manner provided by subsection (a), except that, if all parties affected by such proration or their legal representatives endorse upon such computation their approval thereof, no hearing need be held thereon, but such determination may be made ex parte.

(1949 Rev., S. 2076; 1949, S. 1159d.)

Provision directing that all taxes be paid “without apportionment or contribution” is sufficient to overcome statutory presumption of proration; however, such language will only be applied to property clearly contemplated by decedent to be within the estate. 60 CA 665.

Statute is constitutional. 16 CS 149. As a necessary result of the proration act, a widow, in the absence of clear language in the will to the contrary, should take her share free of taxes. 17 CS 401. Testamentary directive against proration must be clear and unambiguous. 20 CS 471. Directive to pay taxes in same manner as other administration expenses held effective against proration of taxes attributable to beneficiaries of residue. Id.



Section 12-402 - Tax to be paid by executor or administrator.

So far as is practicable, the tax shall be paid by the executor or administrator as such out of the estate before its distribution, unless the decedent’s will, if any, otherwise directs. When any property required to be included in the gross estate does not come into the possession of the executor or administrator as such, he shall recover from whoever is in possession or from the persons interested in the estate the proportionate amount of such tax payable by the persons interested in the estate with which such persons are chargeable under the provisions of this chapter, and the probate judge may by order direct the payment of such amount by such person to the executor or administrator.

(1949 Rev., S. 2077.)



Section 12-403 - Distribution by fiduciary.

No executor, administrator or other person acting in a fiduciary capacity shall be required to transfer, pay over or distribute any property or fund with respect to which a federal or state estate tax is imposed until the amount of such tax or taxes due from the devisee, legatee, heir-at-law, distributee or other person to whom such property is transferred is paid or, if the apportionment of tax has not been determined, until adequate security is furnished by the transferee for such payment.

(1949 Rev., S. 2078.)



Section 12-404 - Order directing payment of prorated amounts.

The probate judge, upon making a determination as provided in section 12-401, shall make an order directing the executor, administrator or other fiduciary to charge the prorated amounts against the persons against whom the tax has been so prorated so far as he is in possession of property or interests of such persons, and directing all other persons against whom the tax has been so prorated or who are in possession of property or interests of such persons to make payment of such prorated amounts to such executor, administrator or other fiduciary.

(1949 Rev., S. 2079.)



Section 12-405 - Appeal.

Any person aggrieved by any determination or order made by the probate judge pursuant to this chapter may appeal therefrom to the Superior Court in the same manner and with the same effect as from other orders or decrees of the Probate Court.

(1949 Rev., S. 2080.)






Chapter 218a - Estate Income Tax

Section 12-405a - Definitions.

Whenever used in this chapter, unless the context otherwise requires:

(a) “Taxpayer” means the fiduciary of any resident estate or nonresident estate subject to tax under this chapter.

(b) “Resident estate” means the estate of a decedent who at the time of death was domiciled in this state.

(c) “Nonresident estate” means any estate which is not a resident estate in this state.

(d) “Taxable income” means the taxable income of any estate for the taxable year, as determined for purposes of the federal income tax in accordance with Internal Revenue Form 1041, including in such determination the deduction from total income related to income distribution and each other deduction allowed in computing the federal income tax liability of such estate for the taxable year.

(e) “Taxable income of a nonresident estate” means that portion of the taxable income of such estate for the taxable year which is derived from or connected with sources within this state. The source of items of income, gain, loss or deduction shall be determined in accordance with regulations prescribed by the Commissioner of Revenue Services, which regulations shall be in conformity with subdivisions (1) and (2) of this subsection.

(1) Items of income, gain or loss derived from or connected with sources within this state are those items attributable to (A) the ownership or disposition of any interest in real or tangible personal property in this state or (B) a business, trade, profession or occupation carried on in this state.

(2) Income from intangible personal property, including annuities, dividends, interest or gains from the disposition of intangible personal property, shall constitute income derived from sources within this state only to the extent that such income is from property employed in a business, trade, profession or occupation carried on in this state.

(f) “Taxable year” means the calendar year upon the basis of which the taxpayer’s taxable income is computed under this chapter unless a fiscal year other than the calendar year has been established for purposes of the federal income tax, in which case it means the fiscal year so established.

(g) “Commissioner” means the Commissioner of Revenue Services.

(h) “Fiduciary” means the executor or administrator of a resident estate or a nonresident estate, whether or not such executor or administrator is a taxpayer.

(Nov. Sp. Sess. P.A. 81-4, S. 7, 32; P.A. 82-325, S. 3, 7; P.A. 84-481, S. 1.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section; P.A. 84-481 added Subdiv. (h) defining “fiduciary”.



Section 12-405b - Imposition of tax on income of estates at rate of ten per cent of taxable income over twenty thousand dollars.

(a) A tax is hereby imposed with respect to any resident estate or nonresident estate for each taxable year commencing on or after January 1, 1982, at the rate of ten per cent on the taxable income of such estate for such taxable year in excess of twenty thousand dollars.

(b) Any taxable income with respect to which the fiduciary of any estate is liable for tax in accordance with this chapter shall not be subject to tax under chapter 224.

(c) Any fiduciary of a nonresident estate, the taxable income of which fiduciary as reported on the federal fiduciary income tax return is in excess of twenty thousand dollars, shall be deemed a “taxpayer” for purposes of the filing of any return or other documents required by section 12-405c, 12-405d or 12-405k.

(Nov. Sp. Sess. P.A. 81-4, S. 8, 32; P.A. 82-325, S. 3, 7; P.A. 84-481, S. 2.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section; P.A. 84-481 added Subsec. (c) concerning the deeming of certain fiduciaries as taxpayers.



Section 12-405c - Date on which taxpayer of an estate must file return with full amount of tax due. Extensions. Adjusted, corrected and amended returns.

(a) On or before the fifteenth day of the fourth month following the close of each taxable year, each taxpayer shall duly execute and file a tax return with the commissioner, in such form and containing such information as the commissioner may prescribe. Such return shall truly and accurately set forth the amount of income subject to tax and the taxpayer’s liability therefor under this chapter. The full amount of the tax shall be due and payable to the commissioner on or before the date prescribed herein for the filing of the return.

(b) The commissioner may for reasonable cause extend the time for the filing of any return due under this chapter and the payment of tax due thereon under such rules and regulations as he may prescribe. Said commissioner may require the filing of a tentative return and the payment of an estimated tax. Any additional tax which may be found to be due on the filing of a final return as allowed by such extension shall bear interest at the rate of one and one-fourth per cent per month or fraction thereof from the original due date of such tax to the date of actual payment.

(c) Any taxpayer whose taxable income for federal income tax purposes is adjusted or corrected for any taxable year or portion thereof by any official of the United States government, or any agency thereof, in any respect affecting the tax imposed under this chapter shall, within ninety days after having received written notification of such adjustment or correction, submit to the Commissioner of Revenue Services an affidavit disclosing such changes or adjustments and thereafter shall promptly furnish to the commissioner any information, schedules, records, documents or papers related to such change, adjustment or correction as he may require. Any taxpayer whose return to the Director of Internal Revenue has been amended in any respect affecting the tax imposed under this chapter shall, within ninety days after having filed such amended return, make an amended return to the commissioner. The time for filing such affidavit or amended return may be extended by the commissioner upon due cause shown. Notwithstanding the limitation of time in subsection (d) of section 12-405d, if, upon examination, the commissioner finds that such taxpayer is liable for the payment of an additional tax, he shall, within a reasonable time from the receipt of an amended return or affidavit, notify such taxpayer of the amount of such additional tax, together with interest thereon computed at the rate of one and one-fourth per cent per month or any fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner the amount of such additional tax and interest. If, upon examination of such amended return or affidavit and related information, the commissioner finds that the taxpayer has overpaid the tax due the state, the commissioner shall certify the amount of such overpayment to the Comptroller, and such amount shall be paid to the taxpayer by the State Treasurer upon order of the Comptroller.

(Nov. Sp. Sess. P.A. 81-4, S. 9, 32; P.A. 82-325, S. 3, 7; P.A. 84-481, S. 3.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section; P.A. 84-481 made certain technical changes to Subsec. (a) and added Subsecs. (b) and (c) re extension of time for filing return and re filing of affidavits and amended returns.



Section 12-405d - Penalty for failure to pay tax when due. Rate of interest. Deficiency assessment. Examination of returns. Collection. Liens.

(a) If any taxpayer fails to pay the amount of tax reported to be due on his return or affidavit within the time specified under the provisions of section 12-405c, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one and one-fourth per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any taxpayer has not made his return within three months after the time specified under the provisions of section 12-405c, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this section when it is proven to his satisfaction that the failure to pay such tax was due to reasonable cause and was not intentional or due to neglect.

(d) The commissioner shall, within three years after the due date for the filing of such return or, in the case of a completed return filed after such due date, within three years after the date on which such return was received by him, examine such return and, in case any error is disclosed by such examination, shall within thirty days after such disclosure, notify the taxpayer thereof. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period. Any decision rendered by any federal court holding that a taxpayer has filed a fraudulent return with the Director of Internal Revenue shall subject the taxpayer to the penalty imposed by this section without the necessity of further proof thereof, except when it can be shown that the return to the state so differed from the return to the federal government as to afford a reasonable presumption that the attempt to defraud did not extend to the return filed with the state. The amount of such deficiency assessment shall bear interest at the rate of one and one-fourth per cent per month or fraction thereof which elapses from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax shown to be due by the corrected return, or the taxpayer shall be paid by the State Treasurer, upon order of the Comptroller, any amount shown to be due him by such corrected return. The failure of the taxpayer to receive any timely mailed notice required by this subsection shall not relieve him of the obligation to pay the tax or any interest or penalties thereon. When, before the expiration of the time prescribed in this section for the examination of the return or the assessment of the tax, both the commissioner and the taxpayer have consented in writing to such examination or assessment after such time, the return may be examined and the tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. The commissioner may also in such a case waive the statute of limitations against a claim for refund by such taxpayer.

(e) The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the taxable year until discharged by payment, against all real estate of the taxpayer within the state and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or issue such other or further decree as it judges equitable.

(f) Any person required under this chapter to pay any tax, or required under this chapter to make a return or affidavit, keep any records or supply any information, who wilfully fails to pay such tax, make such return or affidavit, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. As used in this subsection and subsection (g), “person” includes any officer or employee of a corporation or a member or employee of a partnership under a duty to perform, pay such tax, make such return or affidavit, keep such records or supply such information.

(g) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, affidavit, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (f) and (g) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(Nov. Sp. Sess. P.A. 81-4, S. 10, 32; P.A. 82-325, S. 3, 7; P.A. 84-481, S. 4; P.A. 85-501, S. 4; P.A. 88-314, S. 21, 54; P.A. 94-175, S. 6, 32; May Sp. Sess. P.A. 94-4, S. 57, 80, 85; P.A. 95-160, S. 64, 69; P.A. 13-258, S. 49.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section; P.A. 84-481 subdivided section and added language designated as Subsecs. (b) and (d); P.A. 85-501 added Subsec. (e) re collections and liens; P.A. 88-314 amended Subsec. (b) to provide that a taxpayer shall not be subject to penalty under both Subsec. (a) and Subsec. (b) and added Subsecs. (f) and (g) re penalties for any person who wilfully fails to pay the tax or make a return at the time required and for any person who wilfully delivers a return or other document known to be false in any material matter, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 94-175 eliminated obsolete reference in Subsec. (f) to compliance with regulations, effective June 2, 1994; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.25% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date and also revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 13-258 amended Subsec. (g) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-405e to 12-405i - Declaration of estimated tax by fiduciary, when required. Amount of payment required on account of estimated tax. Estimated tax payment; interest applicable to amount by which payment is less than minimum required. Installment of estimated tax payable; manner of payment and recording thereof. Installment payment of estimated tax in excess of correct amount.

Sections 12-405e to 12-405i, inclusive, are repealed.

(Nov. Sp. Sess. P.A. 81-4, S. 11–15, 32; P.A. 82-325, S. 3, 7; P.A. 84-503, S. 1, 2.)



Section 12-405j - Tax credit under this chapter for tax imposed on a resident estate by another state.

Any taxpayer with respect to a resident estate shall be allowed a credit against the tax otherwise due under this chapter for the amount of any income tax imposed on such estate for the taxable year by another state of the United States or a political subdivision thereof or the District of Columbia on income derived from sources therein and which is also subject to tax under this chapter. The credit provided under this section shall not exceed the proportion of the tax otherwise due under this chapter that the taxable income of such estate, derived from sources in the other taxing jurisdiction, bears to the taxable income of such estate derived from all sources.

(Nov. Sp. Sess. P.A. 81-4, S. 16, 32; P.A. 82-325, S. 3, 7.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act without affecting this section.



Section 12-405k - Tax information or returns commissioner may require from taxpayer. Hearings. Appeals.

(a) The commissioner or his authorized agent may require any taxpayer to submit copies or pertinent extracts of relevant federal income tax returns, or of any other relevant tax return made to any agency of the federal government, or of this or any other state, or of any statement or registration made pursuant to any state or federal law pertaining to securities or securities exchange regulations. The commissioner may require all taxpayers to keep such records as he may prescribe, and he may require the production of books, papers, documents and other data, to provide or secure information pertinent to the determination of the tax imposed under this chapter and the enforcement and collection thereof.

(b) The commissioner or any agent of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this section shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent, or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court for the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a period longer than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under the authority granted by this section and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(c) Any taxpayer aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this chapter may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to such taxpayer, for a hearing and a correction of the amount of the tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount by which such tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(d) Any taxpayer aggrieved because of any order, decision, determination or disallowance of the commissioner under the provisions of this chapter may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, make application in the nature of an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the commissioner to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of nine per cent per annum, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(Nov. Sp. Sess. P.A. 81-4, S. 17, 32; P.A. 82-325, S. 3, 7; P.A. 84-481, S. 5; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 10, 17; P.A. 90-98, S. 1, 2; P.A. 91-236, S. 6, 25; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act without affecting this section; P.A. 84-481 added Subsecs. (b), (c) and (d) relative to hearings and appeals; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 amended Subsec. (d) to increase the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-236 amended Subsec. (c) to provide for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (d), effective June 29, 1999.



Section 12-405l - Commissioner to adopt regulations re this chapter.

The Commissioner of Revenue Services shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this chapter, which regulations, when reasonably designed to carry out the intent and purposes of this chapter, shall be prima facie evidence of its proper interpretation.

(Nov. Sp. Sess. P.A. 81-4, S. 18, 32; P.A. 82-325, S. 3, 7.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of estates commencing on or after January 1, 1982; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section.



Section 12-405m - Chapter not applicable to income earned on or after January 1, 1991.

The provisions of this chapter shall not be applicable with respect to any income of any estate for any income year commencing on or after January 1, 1991.

(June Sp. Sess. P.A. 91-3, S. 125, 168.)

History: June Sp. Sess. P.A. 91-3, S. 125 effective August 22, 1991, and applicable to taxable years of estates commencing on or after January 1, 1991.






Chapter 219 - Sales and Use Taxes

Section 12-406 - Title.

This chapter is known and shall be cited as the “Sales and Use Taxes Act”.

(1949 Rev., S. 2090; 1953, S. 1161d; P.A. 73-288, S. 6, 8; P.A. 89-123, S. 8.)

History: P.A. 73-288 changed name of act from “Education, Welfare and Public Health Tax Act” to “Sales and Use Tax Act”; P.A. 89-123 changed the chapter title from “Sales and Use Tax Act” to “Sales and Use Taxes Act”.



Section 12-407 - Definitions.

(a) Whenever used in this chapter:

(1) “Person” means and includes any individual, firm, copartnership, joint venture, association, association of persons however formed, social club, fraternal organization, corporation, limited liability company, foreign municipal electric utility as defined in section 12-59, estate, trust, fiduciary, receiver, trustee, syndicate, the United States, this state or any political subdivision thereof or any group or combination acting as a unit, and any other individual or officer acting under the authority of any court in this state.

(2) “Sale” and “selling” mean and include:

(A) Any transfer of title, exchange or barter, conditional or otherwise, in any manner or by any means whatsoever, of tangible personal property for a consideration;

(B) Any withdrawal, except a withdrawal pursuant to a transaction in foreign or interstate commerce, of tangible personal property from the place where it is located for delivery to a point in this state for the purpose of the transfer of title, exchange or barter, conditional or otherwise, in any manner or by any means whatsoever, of the property for a consideration;

(C) The producing, fabricating, processing, printing or imprinting of tangible personal property for a consideration for consumers who furnish either directly or indirectly the materials used in the producing, fabricating, processing, printing or imprinting, including, but not limited to, sign construction, photofinishing, duplicating and photocopying;

(D) The furnishing and distributing of tangible personal property for a consideration by social clubs and fraternal organizations to their members or others;

(E) The furnishing, preparing, or serving for a consideration of food, meals or drinks;

(F) A transaction whereby the possession of property is transferred but the seller retains the title as security for the payment of the price;

(G) A transfer for a consideration of the title of tangible personal property which has been produced, fabricated or printed to the special order of the customer, or of any publication, including, but not limited to, sign construction, photofinishing, duplicating and photocopying;

(H) A transfer for a consideration of the occupancy of any room or rooms in a hotel or lodging house for a period of thirty consecutive calendar days or less;

(I) The rendering of certain services, as defined in subdivision (37) of this subsection, for a consideration, exclusive of such services rendered by an employee for the employer;

(J) The leasing or rental of tangible personal property of any kind whatsoever, including, but not limited to, motor vehicles, linen or towels, machinery or apparatus, office equipment and data processing equipment, provided for purposes of this subdivision and the application of sales and use tax to contracts of lease or rental of tangible personal property, the leasing or rental of any motion picture film by the owner or operator of a motion picture theater for purposes of display at such theater shall not constitute a sale within the meaning of this subsection;

(K) The rendering of telecommunications service, as defined in subdivision (26) of this subsection, for a consideration on or after January 1, 1990, exclusive of any such service rendered by an employee for the employer of such employee, subject to the provisions related to telecommunications service in accordance with section 12-407a;

(L) (i) The rendering of community antenna television service, as defined in subdivision (27) of this subsection, for a consideration on or after January 1, 1990, exclusive of any such service rendered by an employee for the employer of such employee. For purposes of this chapter, “community antenna television service” includes service provided by a holder of a certificate of cable franchise authority pursuant to section 16-331p, and service provided by a community antenna television company issued a certificate of video franchise authority pursuant to section 16-331e for any service area in which it was not certified to provide community antenna television service pursuant to section 16-331 on or before October 1, 2007;

(ii) The rendering of certified competitive video service, as defined in subdivision (38) of this subsection, for consideration on or after October 1, 2007, exclusive of any such service rendered by an employee for the employer of such employee;

(M) The transfer for consideration of space or the right to use any space for the purpose of storage or mooring of any noncommercial vessel, exclusive of dry or wet storage or mooring of such vessel during the period commencing on the first day of October in any year to and including the thirty-first day of May of the next succeeding year;

(N) The sale for consideration of naming rights to any place of amusement, entertainment or recreation within the meaning of subdivision (3) of section 12-540;

(O) The transfer for consideration of a prepaid telephone calling service, as defined in subdivision (34) of this subsection, and the recharge of a prepaid telephone calling service, provided, if the sale or recharge of a prepaid telephone calling service does not take place at the retailer’s place of business and an item is shipped by the retailer to the customer, the sale or recharge shall be deemed to take place at the customer’s shipping address, but, if such sale or recharge does not take place at the retailer’s place of business and no item is shipped by the retailer to the customer, the sale or recharge shall be deemed to take place at the customer’s billing address or the location associated with the customer’s mobile telephone number; and

(P) The furnishing by any person, for a consideration, of space for storage of tangible personal property when such person is engaged in the business of furnishing such space, but “sale” and “selling” do not mean or include the furnishing of space which is used by a person for residential purposes. As used in this subparagraph, “space for storage” means secure areas, such as rooms, units, compartments or containers, whether accessible from outside or from within a building, that are designated for the use of a customer, where the customer can store and retrieve property, including self-storage units, mini-storage units and areas by any other name to which the customer has either unlimited free access or free access within reasonable business hours or upon reasonable notice to the service provider to add or remove property, but does not mean the rental of an entire building, such as a warehouse. For purposes of this subparagraph, furnishing space for storage shall not include general warehousing and storage, where the warehouse typically handles, stores and retrieves a customer’s property using the warehouse’s staff and equipment and does not allow the customer free access to the storage space and shall not include accepting specific items of property for storage, such as clothing at a dry cleaning establishment or golf bags at a golf club.

(3) (A) “Retail sale” or “sale at retail” means and includes a sale for any purpose other than resale in the regular course of business of tangible personal property or a transfer for a consideration of the occupancy of any room or rooms in a hotel or lodging house for a period of thirty consecutive calendar days or less, or the rendering of any service described in subdivision (2) of this subsection. The delivery in this state of tangible personal property by an owner or former owner thereof or by a factor, if the delivery is to a consumer pursuant to a retail sale made by a retailer not engaged in business in this state, is a retail sale in this state by the person making the delivery. Such person shall include the retail selling price of the property in such person’s gross receipts.

(B) “Retail sale” or “sale at retail” does not include any sale of any tangible personal property, where, no later than one hundred twenty days after the original sale, the original purchaser sells or becomes contractually obligated to sell such property to a retailer who is contractually obligated to lease such property back to such original purchaser in a lease that is taxable under this chapter or the sale of such property by the original purchaser to the retailer who is contractually obligated to lease such property back to such original purchaser in a lease that is taxable under this chapter. If the original purchaser has paid sales or use tax on the original sale of such property to the original purchaser, such original purchaser may (i) claim a refund of such tax under the provisions of section 12-425, upon presentation of proof satisfactory to the commissioner that the mutual contractual obligations described in this subparagraph were undertaken no later than one hundred twenty days after the original sale and that such tax was paid to the original retailer on the original sale and was remitted to the commissioner by such original retailer or by such original purchaser, or (ii) issue at the time of such original sale or no later than one hundred twenty days thereafter a certificate, in the form prescribed by the commissioner, to the original retailer certifying that the mutual contractual obligations described in this subparagraph have been undertaken. If such certificate is issued to the original retailer at the time of the original sale, no tax on the original sale shall be collected by the original retailer from the original purchaser. If the certificate is issued after the time of the original sale but no later than one hundred twenty days thereafter, the original retailer shall refund to the original purchaser the tax collected on the original sale and, if the original retailer has previously remitted the tax to the commissioner, the original retailer may either treat the amount so refunded as a credit against the tax due on the return next filed under this chapter, or claim a refund under section 12-425. If such certificate is issued no later than one hundred twenty days after the time of the original sale but the tangible personal property originally purchased is not, in fact, subsequently leased by the original purchaser, such original purchaser shall be liable for and be required to pay the tax due on the original sale.

(4) “Storage” includes any keeping or retention in this state for any purpose except sale in the regular course of business or subsequent use solely outside this state of tangible personal property purchased from a retailer.

(5) “Use” includes the exercise of any right or power over tangible personal property incident to the ownership of that property, except that it does not include the sale of that property in the regular course of business.

(6) “Storage” and “use” do not include (A) keeping, retaining or exercising any right or power over tangible personal property shipped or brought into this state for the purpose of subsequently transporting it outside the state for use thereafter solely outside the state, or for the purpose of being processed, fabricated or manufactured into, attached to or incorporated into, other tangible personal property to be transported outside the state and thereafter used solely outside the state, or (B) keeping, retaining or exercising any right or power over tangible personal property acquired by the customer of a commercial printer while such property is located at the premises of the commercial printer in this state pursuant to a contract with such printer for printing and distribution of printed material if the commercial printer could have acquired such property without application of tax under this chapter.

(7) “Purchase” and “purchasing” means and includes: (A) Any transfer, exchange or barter, conditional or otherwise, in any manner or by any means whatsoever, of tangible personal property or of the occupancy of any room or rooms in a hotel or lodging house for a period of thirty consecutive calendar days or less for a consideration; (B) a transaction whereby the possession of property is transferred but the seller retains the title as security for the payment of the price; (C) a transfer for a consideration of tangible personal property which has been produced, fabricated or printed to the special order of the customer, or of any publication; (D) when performed outside this state or when the customer gives a resale certificate pursuant to section 12-410, the producing, fabricating, processing, printing or imprinting of tangible personal property for a consideration for consumers who furnish either directly or indirectly the materials used in the producing, fabricating, processing, printing or imprinting; (E) the acceptance or receipt of any service described in any of the subparagraphs of subdivision (2) of this subsection; (F) any leasing or rental of tangible personal property. Wherever in this chapter reference is made to the purchase or purchasing of tangible personal property, it shall be construed to include purchases as described in this subsection.

(8) (A) “Sales price” means the total amount for which tangible personal property is sold by a retailer, the total amount of rent for which occupancy of a room is transferred by an operator, the total amount for which any service described in subdivision (2) of this subsection is rendered by a retailer or the total amount of payment or periodic payments for which tangible personal property is leased by a retailer, valued in money, whether paid in money or otherwise, which amount is due and owing to the retailer or operator and, subject to the provisions of subdivision (1) of section 12-408, whether or not actually received by the retailer or operator, without any deduction on account of any of the following: (i) The cost of the property sold; (ii) the cost of materials used, labor or service cost, interest charged, losses or any other expenses; (iii) for any sale occurring on or after July 1, 1993, any charges by the retailer to the purchaser for shipping or delivery, notwithstanding whether such charges are separately stated in a written contract, or on a bill or invoice rendered to such purchaser or whether such shipping or delivery is provided by the retailer or a third party. The provisions of subparagraph (A) (iii) of this subdivision shall not apply to any item exempt from taxation pursuant to section 12-412. Such total amount includes any services that are a part of the sale; except as otherwise provided in subparagraph (B)(v) or (B)(vi) of this subdivision, any amount for which credit is given to the purchaser by the retailer, and all compensation and all employment-related expenses, whether or not separately stated, paid to or on behalf of employees of a retailer of any service described in subdivision (2) of this subsection.

(B) “Sales price” does not include any of the following: (i) Cash discounts allowed and taken on sales; (ii) any portion of the amount charged for property returned by purchasers, which upon rescission of the contract of sale is refunded either in cash or credit, provided the property is returned within ninety days from the date of purchase; (iii) the amount of any tax, not including any manufacturers’ or importers’ excise tax, imposed by the United States upon or with respect to retail sales whether imposed upon the retailer or the purchaser; (iv) the amount charged for labor rendered in installing or applying the property sold, provided such charge is separately stated and exclusive of such charge for any service rendered within the purview of subparagraph (I) of subdivision (37) of this subsection; (v) unless the provisions of subdivision (4) of section 12-430 or of section 12-430a are applicable, any amount for which credit is given to the purchaser by the retailer, provided such credit is given solely for property of the same kind accepted in part payment by the retailer and intended by the retailer to be resold; (vi) the full face value of any coupon used by a purchaser to reduce the price paid to a retailer for an item of tangible personal property, whether or not the retailer will be reimbursed for such coupon, in whole or in part, by the manufacturer of the item of tangible personal property or by a third party; (vii) the amount charged for separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to or on behalf of employees of a retailer who has contracted to manage a service recipient’s property or business premises and renders management services described in subparagraph (I) or (J) of subdivision (37) of this subsection, provided, the employees perform such services solely for the service recipient at its property or business premises and “sales price” shall include the separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to or on behalf of any employee of the retailer who is an officer, director or owner of more than five per cent of the outstanding capital stock of the retailer. Determination whether an employee performs services solely for a service recipient at its property or business premises for purposes of this subdivision shall be made by reference to such employee’s activities during the time period beginning on the later of the commencement of the management contract, the date of the employee’s first employment by the retailer or the date which is six months immediately preceding the date of such determination; (viii) the amount charged for separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to or on behalf of (I) a leased employee, or (II) a worksite employee by a professional employer organization pursuant to a professional employer agreement. For purposes of this subparagraph, an employee shall be treated as a leased employee if the employee is provided to the client at the commencement of an agreement with an employee leasing organization under which at least seventy-five per cent of the employees provided to the client at the commencement of such initial agreement qualify as leased employees pursuant to Section 414(n) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or the employee is added to the client’s workforce by the employee leasing organization subsequent to the commencement of such initial agreement and qualifies as a leased employee pursuant to Section 414(n) of said Internal Revenue Code of 1986 without regard to subparagraph (B) of paragraph (2) thereof. A leased employee, or a worksite employee subject to a professional employer agreement, shall not include any employee who is hired by a temporary help service and assigned to support or supplement the workforce of a temporary help service’s client; (ix) any amount received by a retailer from a purchaser as the battery deposit that is required to be paid under subsection (a) of section 22a-245h; the refund value of a beverage container that is required to be paid under subsection (a) of section 22a-244; or a deposit that is required by law to be paid by the purchaser to the retailer and that is required by law to be refunded to the purchaser by the retailer when the same or similar tangible personal property is delivered as required by law to the retailer by the purchaser, if such amount is separately stated on the bill or invoice rendered by the retailer to the purchaser; and (x) the amount charged for separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to a media payroll services company, as defined in this subsection.

(9) (A) “Gross receipts” means the total amount of the sales price from retail sales of tangible personal property by a retailer, the total amount of the rent from transfers of occupancy of rooms by an operator, the total amount of the sales price from retail sales of any service described in subdivision (2) of this subsection by a retailer of services, or the total amount of payment or periodic payments from leases or rentals of tangible personal property by a retailer, valued in money, whether received in money or otherwise, which amount is due and owing to the retailer or operator and, subject to the provisions of subdivision (1) of section 12-408, whether or not actually received by the retailer or operator, without any deduction on account of any of the following: (i) The cost of the property sold; however, in accordance with such regulations as the Commissioner of Revenue Services may prescribe, a deduction may be taken if the retailer has purchased property for some other purpose than resale, has reimbursed the retailer’s vendor for tax which the vendor is required to pay to the state or has paid the use tax with respect to the property, and has resold the property prior to making any use of the property other than retention, demonstration or display while holding it for sale in the regular course of business. If such a deduction is taken by the retailer, no refund or credit will be allowed to the retailer’s vendor with respect to the sale of the property; (ii) the cost of the materials used, labor or service cost, interest paid, losses or any other expense; (iii) for any sale occurring on or after July 1, 1993, except for any item exempt from taxation pursuant to section 12-412, any charges by the retailer to the purchaser for shipping or delivery, notwithstanding whether such charges are separately stated in the written contract, or on a bill or invoice rendered to such purchaser or whether such shipping or delivery is provided by the retailer or a third party. The total amount of the sales price includes any services that are a part of the sale; all receipts, cash, credits and property of any kind; except as otherwise provided in subparagraph (B)(v) or (B)(vi) of this subdivision, any amount for which credit is allowed by the retailer to the purchaser; and all compensation and all employment-related expenses, whether or not separately stated, paid to or on behalf of employees of a retailer of any service described in subdivision (2) of this subsection.

(B) “Gross receipts” do not include any of the following: (i) Cash discounts allowed and taken on sales; (ii) any portion of the sales price of property returned by purchasers, which upon rescission of the contract of sale is refunded either in cash or credit, provided the property is returned within ninety days from the date of sale; (iii) the amount of any tax, not including any manufacturers’ or importers’ excise tax, imposed by the United States upon or with respect to retail sales whether imposed upon the retailer or the purchaser; (iv) the amount charged for labor rendered in installing or applying the property sold, provided such charge is separately stated and exclusive of such charge for any service rendered within the purview of subparagraph (I) of subdivision (37) of this subsection; (v) unless the provisions of subdivision (4) of section 12-430 or of section 12-430a are applicable, any amount for which credit is given to the purchaser by the retailer, provided such credit is given solely for property of the same kind accepted in part payment by the retailer and intended by the retailer to be resold; (vi) the full face value of any coupon used by a purchaser to reduce the price paid to the retailer for an item of tangible personal property, whether or not the retailer will be reimbursed for such coupon, in whole or in part, by the manufacturer of the item of tangible personal property or by a third party; (vii) the amount charged for separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to or on behalf of employees of a retailer who has contracted to manage a service recipient’s property or business premises and renders management services described in subparagraph (I) or (J) of subdivision (37) of this subsection, provided the employees perform such services solely for the service recipient at its property or business premises and “gross receipts” shall include the separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to or on behalf of any employee of the retailer who is an officer, director or owner of more than five per cent of the outstanding capital stock of the retailer. Determination whether an employee performs services solely for a service recipient at its property or business premises for purposes of this subdivision shall be made by reference to such employee’s activities during the time period beginning on the later of the commencement of the management contract, the date of the employee’s first employment by the retailer or the date which is six months immediately preceding the date of such determination; (viii) the amount charged for separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to or on behalf of (I) a leased employee, or (II) a worksite employee by a professional employer organization pursuant to a professional employer agreement. For purposes of this subparagraph, an employee shall be treated as a leased employee if the employee is provided to the client at the commencement of an agreement with an employee leasing organization under which at least seventy-five per cent of the employees provided to the client at the commencement of such initial agreement qualify as leased employees pursuant to Section 414(n) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or the employee is added to the client’s workforce by the employee leasing organization subsequent to the commencement of such initial agreement and qualifies as a leased employee pursuant to Section 414(n) of said Internal Revenue Code of 1986 without regard to subparagraph (B) of paragraph (2) thereof. A leased employee, or a worksite employee subject to a professional employer agreement, shall not include any employee who is hired by a temporary help service and assigned to support or supplement the workforce of a temporary help service’s client; (ix) the amount received by a retailer from a purchaser as the battery deposit that is required to be paid under subsection (a) of section 22a-256h; the refund value of a beverage container that is required to be paid under subsection (a) of section 22a-244 or a deposit that is required by law to be paid by the purchaser to the retailer and that is required by law to be refunded to the purchaser by the retailer when the same or similar tangible personal property is delivered as required by law to the retailer by the purchaser, if such amount is separately stated on the bill or invoice rendered by the retailer to the purchaser; and (x) the amount charged for separately stated compensation, fringe benefits, workers’ compensation and payroll taxes or assessments paid to a media payroll services company, as defined in this subsection.

(10) “Business” includes any activity engaged in by any person or caused to be engaged in by any person with the object of gain, benefit or advantage, either direct or indirect.

(11) “Seller” includes every person engaged in the business of selling tangible personal property or rendering any service described in any of the subparagraphs of subdivision (2) of this subsection, the gross receipts from the retail sale of which are required to be included in the measure of the sales tax and every operator as defined in subdivision (18) of this subsection.

(12) “Retailer” includes: (A) Every person engaged in the business of making sales at retail or in the business of making retail sales at auction of tangible personal property owned by the person or others; (B) every person engaged in the business of making sales for storage, use or other consumption or in the business of making sales at auction of tangible personal property owned by the person or others for storage, use or other consumption; (C) every operator, as defined in subdivision (18) of this subsection; (D) every seller rendering any service described in subdivision (2) of this subsection; (E) every person under whom any salesman, representative, peddler or canvasser operates in this state, or from whom such salesman, representative, peddler or canvasser obtains the tangible personal property that is sold; (F) every person with whose assistance any seller is enabled to solicit orders within this state; (G) every person making retail sales from outside this state to a destination within this state and not maintaining a place of business in this state who engages in regular or systematic solicitation of sales of tangible personal property in this state (i) by the display of advertisements on billboards or other outdoor advertising in this state, (ii) by the distribution of catalogs, periodicals, advertising flyers or other advertising by means of print, radio or television media, or (iii) by mail, telegraphy, telephone, computer data base, cable, optic, microwave or other communication system, for the purpose of effecting retail sales of tangible personal property, provided such person has made one hundred or more retail sales from outside this state to destinations within this state during the twelve-month period ended on the September thirtieth immediately preceding the monthly or quarterly period with respect to which such person’s liability for tax under this chapter is determined; (H) any person owned or controlled, either directly or indirectly, by a retailer engaged in business in this state which is the same as or similar to the line of business in which such person so owned or controlled is engaged; (I) any person owned or controlled, either directly or indirectly, by the same interests that own or control, either directly or indirectly, a retailer engaged in business in this state which is the same as or similar to the line of business in which such person so owned or controlled is engaged; (J) any assignee of a person engaged in the business of leasing tangible personal property to others, where leased property of such person which is subject to taxation under this chapter is situated within this state and such assignee has a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, in such property; (K) every person making retail sales of items of tangible personal property from outside this state to a destination within this state and not maintaining a place of business in this state who repairs or services such items, under a warranty, in this state, either directly or indirectly through an agent, independent contractor or subsidiary; and (L) every person making sales of tangible personal property or services through an agreement with another person located in this state under which such person located in this state, for a commission or other consideration that is based upon the sale of tangible personal property or services by the retailer, directly or indirectly refers potential customers, whether by a link on an Internet web site or otherwise, to the retailer, provided the cumulative gross receipts from sales by the retailer to customers in the state who are referred to the retailer by all such persons with this type of an agreement with the retailer, is in excess of two thousand dollars during the preceding four quarterly periods ending on the last day of March, June, September and December.

(13) “Tangible personal property” means personal property which may be seen, weighed, measured, felt or touched or which is in any other manner perceptible to the senses including canned or prewritten computer software. Tangible personal property includes the distribution, generation or transmission of electricity.

(14) “In this state” or “in the state” means within the exterior limits of the state of Connecticut and includes all territory within these limits owned by or ceded to the United States of America.

(15) (A) “Engaged in business in the state” means and includes but shall not be limited to the following acts or methods of transacting business: (i) Selling in this state, or any activity in this state in connection with selling in this state, tangible personal property for use, storage or consumption within the state; (ii) engaging in the transfer for a consideration of the occupancy of any room or rooms in a hotel or lodging house for a period of thirty consecutive calendar days or less; (iii) rendering in this state any service described in any of the subparagraphs of subdivision (2) of this subsection; (iv) maintaining, occupying or using, permanently or temporarily, directly or indirectly, through a subsidiary or agent, by whatever name called, any office, place of distribution, sales or sample room or place, warehouse or storage point or other place of business or having any representative, agent, salesman, canvasser or solicitor operating in this state for the purpose of selling, delivering or taking orders; (v) notwithstanding the fact that retail sales are made from outside this state to a destination within this state and that a place of business is not maintained in this state, engaging in regular or systematic solicitation of sales of tangible personal property in this state by the display of advertisements on billboards or other outdoor advertising in this state, by the distribution of catalogs, periodicals, advertising flyers or other advertising by means of print, radio or television media, or by mail, telegraphy, telephone, computer data base, cable, optic, microwave or other communication system, for the purpose of effecting retail sales of tangible personal property, provided one hundred or more retail sales from outside this state to destinations within this state are made during the twelve-month period ended on the September thirtieth immediately preceding the monthly or quarterly period with respect to which liability for tax under this chapter is determined; (vi) being owned or controlled, either directly or indirectly, by a retailer engaged in business in this state which is the same as or similar to the line of business in which the retailer so owned or controlled is engaged; (vii) being owned or controlled, either directly or indirectly, by the same interests that own or control, either directly or indirectly, a retailer engaged in business in this state which is the same as or similar to the line of business in which the retailer so owned or controlled is engaged; (viii) being the assignee of a person engaged in the business of leasing tangible personal property to others, where leased property of such person is situated within this state and such assignee has a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, in such property; (ix) notwithstanding the fact that retail sales of items of tangible personal property are made from outside this state to a destination within this state and that a place of business is not maintained in this state, repairing or servicing such items, under a warranty, in this state, either directly or indirectly through an agent, independent contractor or subsidiary; and (x) selling tangible personal property or services through an agreement with a person located in this state, under which such person located in this state, for a commission or other consideration that is based upon the sale of tangible personal property or services by the retailer, directly or indirectly refers potential customers, whether by a link on an Internet web site or otherwise, to the retailer, provided the cumulative gross receipts from sales by the retailer to customers in the state who are referred to the retailer by all such persons with this type of agreement with the retailer is in excess of two thousand dollars during the four preceding four quarterly periods ending on the last day of March, June, September and December.

(B) A retailer who has contracted with a commercial printer for printing and distribution of printed material shall not be deemed to be engaged in business in this state because of the ownership or leasing by the retailer of tangible or intangible personal property located at the premises of the commercial printer in this state, the sale by the retailer of property of any kind produced or processed at and shipped or distributed from the premises of the commercial printer in this state, the activities of the retailer’s employees or agents at the premises of the commercial printer in this state, which activities relate to quality control, distribution or printing services performed by the printer, or the activities of any kind performed by the commercial printer in this state for or on behalf of the retailer.

(C) A retailer not otherwise a retailer engaged in business in the state who purchases fulfillment services carried on in this state by a person other than an affiliated person, or who owns tangible personal property located on the premises of an unaffiliated person performing fulfillment services for such retailer shall not be deemed to be engaged in business in the state. For purposes of this subparagraph, persons are affiliated persons with respect to each other where one of such persons has an ownership interest of more than five per cent, whether direct or indirect, in the other, or where an ownership interest of more than five per cent, whether direct or indirect, is held in each of such persons by another person or by a group of other persons who are affiliated persons with respect to each other. For purposes of this subparagraph, “fulfillment services” means services that are performed by a person on its premises on behalf of a purchaser of such services and that involve the receipt of orders from the purchaser of such services or an agent thereof, which orders are to be filled by the person from an inventory of products that are offered for sale by the purchaser of such services, and the shipment of such orders to customers of the purchaser of such services.

(D) A retailer not otherwise a retailer engaged in business in this state that participates in a trade show or shows at the convention center, as defined in subdivision (3) of section 32-600, shall not be deemed to be engaged in business in this state, regardless of whether the retailer has employees or other staff present at such trade shows, provided the retailer’s activity at such trade shows is limited to displaying goods or promoting services, no sales are made, any orders received are sent outside this state for acceptance or rejection and are filled from outside this state, and provided further that such participation is not more than fourteen days, or part thereof, in the aggregate during the retailer’s income year for federal income tax purposes.

(16) “Hotel” means any building regularly used and kept open as such for the feeding and lodging of guests where any person who conducts himself properly and who is able and ready to pay for such services is received if there are accommodations for such person and which derives the major portion of its operating receipts from the renting of rooms and the sale of food. “Hotel” shall include any apartment hotel wherein apartments are rented for fixed periods of time, furnished or unfurnished, while the keeper of such hotel supplies food to the occupants thereof, if required.

(17) “Lodging house” means any building or portion of a building, other than a hotel or apartment hotel, in which persons are lodged for hire with or without meals, including, but not limited to, any motel, motor court, motor inn, tourist court or similar accommodation; provided the terms “hotel”, “apartment hotel” and “lodging house” shall not be construed to include: (A) Privately owned and operated convalescent homes, residential care homes, homes for the infirm, indigent or chronically ill; (B) religious or charitable homes for the aged, infirm, indigent or chronically ill; (C) privately owned and operated summer camps for children; (D) summer camps for children operated by religious or charitable organizations; (E) lodging accommodations at educational institutions; or (F) lodging accommodations at any facility operated by and in the name of any nonprofit charitable organization, provided the income from such lodging accommodations at such facility is not subject to federal income tax.

(18) “Operator” means any person operating a hotel or lodging house in the state, including, but not limited to, the owner or proprietor of such premises, lessee, sublessee, mortgagee in possession, licensee or any other person otherwise operating such hotel or lodging house.

(19) “Occupancy” means the use or possession, or the right to the use or possession, of any room or rooms in a hotel or lodging house or the right to the use or possession of the furnishings or the services and accommodations accompanying the use and possession of such room or rooms, for the first period of not exceeding thirty consecutive calendar days.

(20) “Room” means any room or rooms of any kind in any part or portion of a hotel or lodging house let out for use or possession for lodging purposes.

(21) “Rent” means the consideration received for occupancy valued in money, whether received in money or otherwise, including all receipts, cash, credits and property or services of any kind or nature, and also any amount for which credit is allowed by the operator to the occupant, without any deduction therefrom whatsoever.

(22) “Certificated air carrier” means a person issued a certificate or certificates by the Federal Aviation Administration pursuant to Title 14, Chapter I, Subchapter G, Part 121, 135, 139 or 141 of the Code of Federal Regulations or the Civil Aeronautics Board pursuant to Title 14, Chapter II, Subchapter A, Parts 201 to 208, inclusive, and 298 of the Code of Federal Regulations, as such regulations may hereafter be amended or reclassified.

(23) “Aircraft” means aircraft, as the term is defined in section 15-34.

(24) “Vessel” means vessel, as the term is defined in section 15-127.

(25) “Licensed marine dealer” means a marine dealer, as the term is defined in section 15-141, who has been issued a marine dealer’s certificate by the Commissioner of Energy and Environmental Protection.

(26) (A) “Telecommunications service” means the electronic transmission, conveyance or routing of voice, image, data audio, video or any other information or signals to a point or between or among points. “Telecommunications service” includes such transmission, conveyance or routing in which computer processing applications are used to act on the form, code or protocol of the content for purposes of transmission, conveyance or routing without regard to whether such service is referred to as a voice over Internet protocol service or is classified by the Federal Communications Commission as enhanced or value added. “Telecommunications service” does not include (i) value-added nonvoice data services, (ii) radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance or routing of such services by the programming service provider. Radio and television audio and video programming services shall include, but not be limited to, cable service as defined in 47 USC 522(6), audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20, and video programming service by certified competitive video service providers, (iii) any telecommunications service (I) rendered by a company in control of such service when rendered for private use within its organization, or (II) used, allocated or distributed by a company within its organization, including in such organization affiliates, as defined in section 33-840, for the purpose of conducting business transactions of the organization if such service is purchased or leased from a company rendering telecommunications service and such purchase or lease is subject to tax under this chapter, (iv) access or interconnection service purchased by a provider of telecommunications service from another provider of such service for purposes of rendering such service, provided the purchaser submits to the seller a certificate attesting to the applicability of this exclusion, upon receipt of which the seller is relieved of any tax liability for such sale so long as the certificate is taken in good faith by the seller, (v) data processing and information services that allow data to be generated, acquired, stored, processed or retrieved and delivered by an electronic transmission to a purchaser where such purchaser’s primary purpose for the underlying transaction is the processed data or information, (vi) installation or maintenance of wiring equipment on a customer’s premises, (vii) tangible personal property, (viii) advertising, including, but not limited to, directory advertising, (ix) billing and collection services provided to third parties, (x) Internet access service, (xi) ancillary services, and (xii) digital products delivered electronically, including, but not limited to, software, music, video, reading materials or ring tones.

(B) For purposes of the tax imposed under this chapter (i) gross receipts from the rendering of telecommunications service shall include any subscriber line charge or charges as required by the Federal Communications Commission and any charges for access service collected by any person rendering such service unless otherwise excluded from such gross receipts under this chapter, and such gross receipts from the rendering of telecommunications service shall also include any charges for vertical service, for the installation or maintenance of wiring equipment on a customer’s premises, and for directory assistance service; (ii) gross receipts from the rendering of telecommunications service shall not include any local charge for calls from public or semipublic telephones; and (iii) gross receipts from the rendering of telecommunications service shall not include any charge for calls purchased using a prepaid telephone calling service, as defined in subdivision (34) of this subsection.

(27) “Community antenna television service” means (A) the one-way transmission to subscribers of video programming or information by cable, fiber optics, satellite, microwave or any other means, and subscriber interaction, if any, which is required for the selection of such video programming or information, and (B) noncable communications service, as defined in section 16-1, unless such noncable communications service is purchased by a cable network as that term is used in subsection (l) of section 12-218.

(28) “Hospital” means a hospital included within the definition of health care facilities or institutions under section 19a-630 and licensed as a short-term general hospital by the Department of Public Health, but does not include (A) any hospital which, on January 30, 1997, is within the class of hospitals licensed by the department as children’s general hospitals, or (B) a short-term acute hospital operated exclusively by the state other than a short-term acute hospital operated by the state as a receiver pursuant to chapter 920.

(29) “Patient care services” means therapeutic and diagnostic medical services provided by the hospital to inpatients and outpatients including tangible personal property transferred in connection with such services.

(30) “Another state” or “other state” means any state of the United States or the District of Columbia excluding the state of Connecticut.

(31) “Professional employer agreement” means a written contract between a professional employer organization and a service recipient whereby the professional employer organization agrees to provide at least seventy-five per cent of the employees at the service recipient’s worksite, which contract provides that such worksite employees are intended to be permanent employees rather than temporary employees, and employer responsibilities for such worksite employees, including hiring, firing and disciplining, are allocated between the professional employer organization and the service recipient.

(32) “Professional employer organization” means any person that enters into a professional employer agreement with a service recipient whereby the professional employer organization agrees to provide at least seventy-five per cent of the employees at the service recipient’s worksite.

(33) “Worksite employee” means an employee, the employer responsibilities for which, including hiring, firing and disciplining, are allocated, under a professional employer agreement, between a professional employer organization and a service recipient.

(34) “Prepaid telephone calling service” means the right to exclusively purchase telecommunications service, that must be paid for in advance and that enables the origination of calls using an access number or authorization code, or both, whether manually or electronically dialed, provided the remaining amount of units of service that have been prepaid shall be known on a continuous basis.

(35) “Canned or prewritten software” means all software, other than custom software, that is held or existing for general or repeated sale, license or lease. Software initially developed as custom software for in-house use and subsequently sold, licensed or leased to unrelated third parties shall be considered canned or prewritten software.

(36) “Custom software” means a computer program prepared to the special order of a single customer.

(37) “Services” for purposes of subdivision (2) of this subsection, means:

(A) Computer and data processing services, including, but not limited to, time, programming, code writing, modification of existing programs, feasibility studies and installation and implementation of software programs and systems even where such services are rendered in connection with the development, creation or production of canned or custom software or the license of custom software, and exclusive of services rendered in connection with the creation, development hosting or maintenance of all or part of a web site which is part of the graphical, hypertext portion of the Internet, commonly referred to as the World Wide Web;

(B) Credit information and reporting services;

(C) Services by employment agencies and agencies providing personnel services;

(D) Private investigation, protection, patrol work, watchman and armored car services, exclusive of (i) services of off-duty police officers and off-duty firefighters, and (ii) coin and currency services provided to a financial services company by or through another financial services company. For purposes of this subparagraph, “financial services company” has the same meaning as provided under subparagraphs (A) to (H), inclusive, of subdivision (6) of subsection (a) of section 12-218b;

(E) Painting and lettering services;

(F) Photographic studio services;

(G) Telephone answering services;

(H) Stenographic services;

(I) Services to industrial, commercial or income-producing real property, including, but not limited to, such services as management, electrical, plumbing, painting and carpentry, provided income-producing property shall not include property used exclusively for residential purposes in which the owner resides and which contains no more than three dwelling units, or a housing facility for low and moderate income families and persons owned or operated by a nonprofit housing organization, as defined in subdivision (29) of section 12-412;

(J) Business analysis, management, management consulting and public relations services, excluding (i) any environmental consulting services, (ii) any training services provided by an institution of higher education licensed or accredited by the Board of Regents for Higher Education or Office of Higher Education pursuant to sections 10a-35a and 10a-34, respectively, and (iii) on and after January 1, 1994, any business analysis, management, management consulting and public relations services when such services are rendered in connection with an aircraft leased or owned by a certificated air carrier or in connection with an aircraft which has a maximum certificated take-off weight of six thousand pounds or more;

(K) Services providing “piped-in” music to business or professional establishments;

(L) Flight instruction and chartering services by a certificated air carrier on an aircraft, the use of which for such purposes, but for the provisions of subdivision (4) of section 12-410 and subdivision (12) of section 12-411, would be deemed a retail sale and a taxable storage or use, respectively, of such aircraft by such carrier;

(M) Motor vehicle repair services, including any type of repair, painting or replacement related to the body or any of the operating parts of a motor vehicle;

(N) Motor vehicle parking, including the provision of space, other than metered space, in a lot having thirty or more spaces, excluding (i) space in a seasonal parking lot provided by a person who is exempt from taxation under this chapter pursuant to subdivision (1), (5) or (8) of section 12-412, (ii) space in a parking lot owned or leased under the terms of a lease of not less than ten years’ duration and operated by an employer for the exclusive use of its employees, and (iii) space in municipally-operated railroad parking facilities in municipalities located within an area of the state designated as a severe nonattainment area for ozone under the federal Clean Air Act or space in a railroad parking facility in a municipality located within an area of the state designated as a severe nonattainment area for ozone under the federal Clean Air Act owned or operated by the state on or after April 1, 2000;

(O) Radio or television repair services;

(P) Furniture reupholstering and repair services;

(Q) Repair services to any electrical or electronic device, including, but not limited to, equipment used for purposes of refrigeration or air-conditioning;

(R) Lobbying or consulting services for purposes of representing the interests of a client in relation to the functions of any governmental entity or instrumentality;

(S) Services of the agent of any person in relation to the sale of any item of tangible personal property for such person, exclusive of the services of a consignee selling works of art, as defined in subsection (b) of section 12-376c, or articles of clothing or footwear intended to be worn on or about the human body other than (i) any special clothing or footwear primarily designed for athletic activity or protective use and which is not normally worn except when used for the athletic activity or protective use for which it was designed, and (ii) jewelry, handbags, luggage, umbrellas, wallets, watches and similar items carried on or about the human body but not worn on the body, under consignment, exclusive of services provided by an auctioneer;

(T) Locksmith services;

(U) Advertising or public relations services, including layout, art direction, graphic design, mechanical preparation or production supervision, not related to the development of media advertising or cooperative direct mail advertising;

(V) Landscaping and horticulture services;

(W) Window cleaning services;

(X) Maintenance services;

(Y) Janitorial services;

(Z) Exterminating services;

(AA) Swimming pool cleaning and maintenance services;

(BB) Miscellaneous personal services included in industry group 729 in the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, or U.S. industry 532220, 812191, 812199 or 812990 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 1997 edition, exclusive of (i) services rendered by massage therapists licensed pursuant to chapter 384a, and (ii) services rendered by an electrologist licensed pursuant to chapter 388;

(CC) Any repair or maintenance service to any item of tangible personal property including any contract of warranty or service related to any such item;

(DD) Business analysis, management or managing consulting services rendered by a general partner, or an affiliate thereof, to a limited partnership, provided (i) the general partner, or an affiliate thereof, is compensated for the rendition of such services other than through a distributive share of partnership profits or an annual percentage of partnership capital or assets established in the limited partnership’s offering statement, and (ii) the general partner, or an affiliate thereof, offers such services to others, including any other partnership. As used in this subparagraph “an affiliate of a general partner” means an entity which is directly or indirectly owned fifty per cent or more in common with a general partner;

(EE) Notwithstanding the provisions of section 12-412, except subdivision (87) of said section 12-412, patient care services, as defined in subdivision (29) of this subsection by a hospital, except that “sale” and “selling” does not include such patient care services for which payment is received by the hospital during the period commencing July 1, 2001, and ending June 30, 2003;

(FF) Health and athletic club services, exclusive of (i) any such services provided without any additional charge which are included in any dues or initiation fees paid to any such club, which dues or fees are subject to tax under section 12-543, and (ii) any such services provided by a municipality or an organization that is described in Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(GG) Motor vehicle storage services, including storage of motor homes, campers and camp trailers, other than the furnishing of space as described in subparagraph (P) of subdivision (2) of this subsection;

(HH) Packing and crating services, other than those provided in connection with the sale of tangible personal property by the retailer of such property;

(II) Motor vehicle towing and road services, other than motor vehicle repair services;

(JJ) Intrastate transportation services provided by livery services, including limousines, community cars or vans, with a driver. Intrastate transportation services shall not include transportation by taxicab, motor bus, ambulance or ambulette, scheduled public transportation, nonemergency medical transportation provided under the Medicaid program, paratransit services provided by agreement or arrangement with the state or any political subdivision of the state, dial-a-ride services or services provided in connection with funerals;

(KK) Pet grooming and pet boarding services, except if such services are provided as an integral part of professional veterinary services, and pet obedience services;

(LL) Services in connection with a cosmetic medical procedure. For purposes of this subparagraph, “cosmetic medical procedure” means any medical procedure performed on an individual that is directed at improving the individual’s appearance and that does not meaningfully promote the proper function of the body or prevent or treat illness or disease. “Cosmetic medical procedure” includes, but is not limited, to cosmetic surgery, hair transplants, cosmetic injections, cosmetic soft tissue fillers, dermabrasion and chemical peel, laser hair removal, laser skin resurfacing, laser treatment of leg veins, and sclerotherapy. “Cosmetic medical procedure” does not include reconstructive surgery. “Reconstructive surgery” includes any surgery performed on abnormal structures caused by or related to congenital defects, developmental abnormalities, trauma, infection, tumors or disease, including procedures to improve function or give a more normal appearance;

(MM) Manicure services, pedicure services and all other nail services, regardless of where performed, including airbrushing, fills, full sets, nail sculpting, paraffin treatments and polishes;

(NN) Spa services, regardless of where performed, including body waxing and wraps, peels, scrubs and facials.

(38) “Media payroll services company” means a retailer whose principal business activity is the management and payment of compensation, fringe benefits, workers’ compensation, payroll taxes or assessments to individuals providing services to an eligible production company pursuant to section 12-217jj.

(39) “Certified competitive video service” means video programming service provided through wireline facilities, a portion of which are located in the public right-of-way, without regard to delivery technology, including Internet protocol technology. “Certified competitive video service” does not include any video programming provided by a commercial mobile service provider, as defined in 47 USC 332(d); any video programming provided as part of community antenna television service; any video programming provided as part of, and via, a service that enables users to access content, information, electronic mail or other services over the Internet.

(40) “Directory assistance” means an ancillary service of providing telephone number information or address information.

(41) “Vertical service” means an ancillary service that is offered in connection with one or more telecommunications services, offering advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services.

(b) Wherever in this chapter reference is made to the sale of tangible personal property or services, it shall be construed to include sales described in subdivision (2) of subsection (a) of this section, except as may be specifically provided to the contrary.

(1949 Rev., S. 2091; June, 1955, S. 1162d; 1957, P.A. 472; September, 1957, P.A. 17, S. 1; March, 1958, P.A. 27, S. 19; 1959, P.A. 578, S. 1–9; February, 1965, P.A. 381, S. 1; 1971, P.A. 205; June, 1971, P.A. 8, S. 2; 1972, P.A. 267; P.A. 73-442, S. 6; P.A. 75-213, S. 15–22, 53; 75-567, S. 46, 67, 80; P.A. 76-114, S. 2, 21; 76-372, S. 1–3; P.A. 77-395, S. 1, 3; 77-604, S. 74, 75, 84; 77-614, S. 139, 610; P.A. 79-584, S. 1, 2; P.A. 82-48, S. 1, 2; P.A. 83-541, S. 1, 2; P.A. 84-507, S. 2, 4; P.A. 85-240, S. 1, 2, 6; 85-513, S. 1, 3; P.A. 86-397, S. 7, 10; P.A. 87-1, S. 5, 7; 87-340, S. 1, 2; P.A. 88-6, S. 1, 2; P.A. 89-41, S. 1, 2, 6; 89-123, S. 1–3; 89-251, S. 1, 2, 203; P.A. 90-148, S. 31, 34; 90-186, S. 1, 3; 90-295, S. 1, 2, 5; P.A. 91-132, S. 1, 2, 4; June Sp. Sess. P.A. 91-3, S. 103–108, 168; June Sp. Sess. P.A. 91-14, S. 26, 30; P.A. 92-184, S. 9–13, 19; 92-202, S. 4; May Sp. Sess. P.A. 92-17, S. 17–24, 59; P.A. 93-44, S. 1, 2, 20, 21, 24; 93-74, S. 17–21, 23, 24, 67; 93-332, S. 1, 7, 25, 26, 28; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-9, S. 14, 15, 20, 41; 94-175, S. 22, 23, 25, 32; May Sp. Sess. P.A. 94-4, S. 13–15, 80, 85; May 25 Sp. Sess. P.A. 94-1, S. 126, 127, 130; P.A. 95-79, S. 31, 189; 95-160, S. 48, 49, 64, 69; 95-257, S. 12, 21, 58; P.A. 96-104, S. 2–4; 96-139, S. 12, 13; 96-165, S. 1, 2, 9; 96-222, S. 7, 41; 96-271, S. 159, 254; P.A. 97-2, S. 3, 8; 97-112, S. 2, 4; 97-243, S. 12–16, 67; 97-316, S. 6, 7, 11; P.A. 98-28, S. 116, 117; 98-110, S. 5, 27; 98-244, S. 15, 16, 35; Dec. Sp. Sess. P.A. 98-1, S. 29, 43; P.A. 99-173, S. 10–12, 65; 99-285, S. 10, 12; P.A. 00-170, S. 17, 18, 42; 00-174, S. 1–3, 69, 71–73, 83; 00-196, S. 3, 66; 00-227, S. 1; June Sp. Sess. P.A. 00-1, S. 27, 46; P.A. 01-109, S. 2; June Sp. Sess. P.A. 01-6, S. 1, 85; P.A. 02-3, S. 1; 02-103, S. 1; May 9 Sp. Sess. P.A. 02-1, S. 65–68; May 9 Sp. Sess. P.A. 02-4, S. 13–16; P.A. 03-2, S. 27; 03-278, S. 28, 29; June 30 Sp. Sess. P.A. 03-1, S. 97; P.A. 04-136, S. 44; P.A. 05-109, S. 45, 46; 05-260, S. 5; P.A. 06-187, S. 81; P.A. 07-236, S. 7–9; 07-253, S. 30–32; June Sp. Sess. P.A. 07-5, S. 8; P.A. 11-6, S. 88–92, 128; 11-48, S. 285; 11-61, S. 40, 41, 46, 47, 185; 11-80, S. 1; P.A. 12-156, S. 52; P.A. 13-118, S. 19; 13-151, S. 1.)

History: 1959 act added Subdiv. (2)(h), added provisions for transferring room occupancy in Subsecs. (3), (7) and (15), included rent received in “sales price” and “gross receipts,” included operators as “sellers” and “retailers” and added Subsecs. (16) to (21); 1965 act included in definition of “retailer” persons soliciting orders through catalogs or advertising circulars; 1971 acts substituted “or” for “and” between Subsec. (15)(a) and (b) and redefined “sale” and “selling” in Subsec. (2) by removing exception in Subdiv. (g) for tangible personal property consisting of original visualization or design and by adding Subdiv. (i) re sales of utilities; 1972 act redefined “purchase” in Subsec. (7) by removing exception in Subdiv. (c) for tangible personal property consisting of original visualization or design; P.A. 73-442 redefined “person” in Subsec. (1) to include foreign municipal electric utilities; P.A. 75-213 amended Subsec. (2)(i) to delete telephone, telegraph, community antenna television and cable services and water, gas or electricity sales and to add Subdivs. (j) and (k) and amended Subsecs. (3), (7), (8), (9), (11), (12) and (15) to reflect amendments in Subsec. (2); P.A. 75-567 clarified Subsec. (8) by specifying applicability to services “rendered on or after July 1, 1975,” and including total amount of payment or periodic payments “received for leasing or rental of tangible personal property for the term of any such lease or rental occurring on or after July 1, 1975” and amended Subsec. (9) to specify services, leases or rentals occurring on July 1, 1975, as well as after that date; P.A. 76-114 amended Subsec. (2)(j)(K) to specify applicability to real property and to specifically exclude renovation services if cost is capitalized for federal income tax purposes; P.A. 76-372 added Subdivs. (e) in both Subsecs. (8) and (9) including charges for labor “in installing or applying the property sold” in definitions of “sales price” and “gross receipts”; P.A. 77-395 deleted Subdiv. (i) re sale of steam, coolants and atomic power in Subsec. (2), relettering remaining Subdivs. accordingly, effective June 20, 1977, and applicable to any sale or furnishing of steam on or after March 1, 1974; P.A. 77-604 made technical changes in Subsecs. (8) and (9); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-584 included as tangible personal property in Subdivs. (c) and (g) of Subsec. (2) computer programming, sign construction, photofinishing, duplicating and copying and deleted references to those services in Subdiv. (i) relettering Subparas. as necessary; P.A. 82-48 amended Subsec. (12) to provide that “retailer” includes anyone from whom a sales representative obtains property sold or anyone assisting a sales representative in solicitation of orders and that such “retailer” and sales representative shall be deemed to be principal and agent, respectively, for purposes of sales tax, deleting former Subsecs. (d) and (e); P.A. 83-541 amended Subsecs. (8) and (9) to provide that “sales price” and “gross receipts” as used therein do not include any portion of the amount charged which is refunded upon rescission of sale, and accordingly, the refund includes tax collected on the amount refunded, effective July 1, 1983, and applicable to any refund of the amount charged upon rescission on or after said date; P.A. 84-507 amended Subsec. (2)(i) to exempt from the definition of “sale” or “selling” services rendered for the voluntary containing or removing of hazardous waste; P.A. 85-240 added Subsec. (2)(M) re flight instruction and chartering services by a certificated air carrier to the list of services subject to sales tax under Subsec. (2)(i) and added editorially Subsec. (22) defining “certificated air carrier”; P.A. 85-513 amended Subsec. (2)(j) to provide that the lease or rental of any motion picture film by the owner of a theater shall not constitute a sale subject to tax as in the case of other tangible personal property so leased or rented, effective July 1, 1985, and applicable to contracts of lease or rental of motion picture films becoming effective on or after July 1, 1985; P.A. 86-397 amended Subsec. (2) by eliminating “commercial and industrial marketing, development, testing and research services” under Subdiv. (i), subject to sales tax under Sec. 12-408(1), effective June 11, 1986, and applicable to sales of certain services occurring on or after July 1, 1986; P.A. 87-1 made technical corrections; P.A. 87-340 amended Subsec. (2) to delete collection agencies from the list of taxable services, effective July 1, 1987, and applicable to services performed by collection agencies on or after that date; P.A. 88-6 amended Subsec. (2) by substituting “aircraft” for “airplane” wherever the latter word appears, and added Subsec. (23) defining “aircraft”; P.A. 89-41 amended Subsec. (12)(e) by deleting description of every dealer, distributor or employer in any sale as the principal and any salesman, representative, peddler or canvasser operating under such dealer, distributor or employer in such sale as the agent and the related reference to their joint and several liability for payment of the tax, and by adding Subdivs. (f) and (g) describing the conditions under which a person making sales from outside the state to within the state, and not maintaining a place of business in this state, shall be considered a retailer and liable for tax and added Subsec. (15)(e) providing that retail sales from outside this state, when the seller does not maintain a place of business in this state and when such sales are effected by the methods described, shall be considered as engaging in business in this state, effective July 1, 1989, and applicable to sales from outside this state to destinations in this state on or after that date; P.A. 89-123 amended Subsecs. (8) and (9) by changing the reference to Subpara. (K) to Subpara. (I) under Subdiv. (e) in both cases, which is the correct reference under the meaning of said Subdiv. (e), and added new Subsecs. defining “vessel” and “licensed marine dealer”, respectively, as they are used in provisions related to sales and use taxes; P.A. 89-251 amended Subsec. (2)(i) as follows: (1) Added architectural, building engineering and planning or design as services subject to tax, (2) under services to income-producing real property in Subpara. (I), removed maintenance, janitorial and landscaping services because of their inclusion as services subject to tax when rendered with respect to any real property under Subparas. (Z), (AA) and (X) respectively, and removed the exclusion from tax for services rendered in a renovation when the cost is capitalized for federal income tax purposes, (3) in Subpara. (J), added consulting and public relations services and (4) added the services listed in Subparas. (M) to (DD), inclusive, as services to be considered as sales and subject to tax, added Subsec. (2)(k) providing that telecommunications service shall be considered a sale and subject to sales tax when rendered on or after January 1, 1990, and (2)(l) providing that community antenna television service shall be considered a sale and subject to sales tax when rendered on or after January 1, 1990 and added new Subsecs. defining “telecommunications service” and “community antenna television service”, respectively; P.A. 90-148 amended Subsec. (2) by changing the description of the service under Subdiv. (i)(J) so that “consulting and public relations services” are described as “management consulting and public relations services”, which accordingly constitute a sale subject to tax and by providing that the services of an agent described under Subdiv. (i)(U), as constituting a sale and accordingly subject to tax, shall not include services of a consignee selling works of art or articles of clothing, except certain athletic or protective clothing or handbags, luggage, jewelry and similar items, effective July 1, 1990, and applicable to sales of services on or after that date; P.A. 90-186 added Subsec. (17)(f) describing lodging accommodations at any facility operated by a nonprofit charitable organization as a facility with respect to which charges for occupancy are not subject to sales tax; P.A. 90-295 added Subsec. (12)(h) and (i) defining as a retailer for purposes of sales tax, any person owned or controlled by a retailer in Connecticut engaged in the same line of business, or owned or controlled by the same interests that own or control such a retailer in Connecticut, and added Subsec. (15)(f) and (g) defining “engaged in business in this state” as including a retailer owned or controlled by a retailer in the same line of business and engaged in business in Connecticut or a retailer owned or controlled by the same interests that own or control a retailer in the same line of business and engaged in business in Connecticut, effective July 1, 1990, and applicable to retail sales from outside Connecticut to a destination within the state occurring on or after that date; P.A. 91-132 redefined “retailer” and “engaged in business in the state” to include Subdivs. (j) and (h), respectively, concerning assignees of persons engaged in the business of leasing tangible personal property, effective July 1, 1991, and applicable to all assignments occurring on or after that date; June Sp. Sess. P.A. 91-3 redefined “sale” and “selling” as follows: (1) Deleted architectural, building engineering and planning or design services, including interior design and decorating services, (2) expanded motor vehicle repair services to all repairs, (3) clarified the scope of motor vehicle parking and car wash services, (4) excluded cooperative direct mail advertising from advertising and public relations services, (5) excluded landscape services provided by a licensed landscape architect, (6) extended repair and maintenance services to include contracts of warranty or service, and (7) included photographic studio services, certain renovation and repair services, amusement and recreation services, miscellaneous personal services and tax preparation services, added Subdivs. (m), re the rendering of transportation services, and (n), re the storage or mooring of vessels, to Subsec. (2) redefined “sales price” and “gross receipts” to exclude a portion of the payments made for the services of leased employees, redefined “occupancy” to include the first period of not exceeding 30 consecutive calendar days, redefined “telecommunications service” to remove the exclusion for charges specifically related to a service or the sale of a product that is not a telecommunications service and added Subsec. (28) defining “transportation services”, effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; June Sp. Sess. P.A. 91-14 amended Subsec. (2)(n), defining “sale” and “selling” to limit its application to noncommercial vessels; P.A. 92-184 inserted “or space in a campground” in Subsecs. (2)(h), (3), (7)(a), (15)(b) and (19) and inserted “or a campground” in Subsec. (18), effective July 1, 1993; P.A. 92-202 amended Subsec. (2)(i)(FF) to exempt services of licensed massage therapists; May Sp. Sess. P.A. 92-17 (1) in Sec. 17 amended Subsec. (2)(i)(W) to delete exception re media advertising subject to taxation under Subdiv. (N) and amended Subsec. (2)(i)(EE) to exclude services rendered in a facility owned or managed by governmental entity from the definition of amusement and recreation services, effective June 19, 1992, and applicable to sales occurring on or after October 1, 1991; (2) in Sec. 18 amended Subsec. (2)(i)(N) to exclude certain parking services rendered to employees, amended Subsec. (2)(i)(S) to replace land surveying services with tax preparation services which was previously numbered Subsec. (2)(i)(GG), amended Subsec. (2)(i)(W) by deleting exception for media advertising subject to taxation under Subdiv. (n), amended Subsec. (2)(i)(X) to include landscaping services provided by a licensed landscape architect, amended Subsec. (2)(i)(EE) to make the following changes with regard to amusement and recreation services: (1) Exclude dance lessons, (2) include services offered by a governmental entity which entitle the patron to participate in an athletic or sporting activity, other than swimming, which is not organized exclusively for patrons under the age of 19, and (3) exclude any service provided without additional charge for which a charge subject to the admissions or dues tax is paid, amended Subsec. (2)(i)(FF) to exclude services rendered by licensed massage therapist, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; (3) in Sec. 19 further amended Subdiv. (2)(i)(EE) to remove exclusion for swimming, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1993, (4) in Secs. 20, 21, 22 and 23 amended Subsecs. (8) and (9) to provide for the total exclusion of separately stated compensation under Subdiv. (f) and to remove the limitation with regard to the performance of only repair, maintenance and other routine services to real property, applicable to sales occurring on or after January 1, 1986, and to provide for the specific inclusion of compensation and employment related expenses, applicable to sales occurring on or after July 1, 1992, and (5) in Sec. 24 amended Subsec. (28) to set forth as a test for inclusion that the person must be required to be licensed by the department of transportation or the Interstate Commerce Commission and to exclude any person causing to be operated a commercial motor vehicle, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; P.A. 93-44 added Subsec. (2)(o) re hospital charges and added Subsec. (29) defining “hospital”, effective April 23, 1993; P.A. 93-74 amended Subdivs. (2), (3), (7), (15), (18) and (19) to exclude space in a campground, effective May 19, 1993, and applicable to sales occurring on and after July 1, 1993, and further amended Subdiv. (2)(h) to delete reference to campground spaces, amended Subdiv. (2)(i)(N) to remove exclusion for car-washing services and to add exclusion for valet parking provided at any airport, Subdiv. (2)(i)(U) to include motor vehicles sold at auction to wholesalers, deleted Subdiv. (2)(i)(EE) re amusements and recreation services and relettered the remaining Subdiv. accordingly and Subsec. (2)(n) excluding certain dry or wet storage or mooring of noncommercial vessels, effective May 19, 1993, and applicable to sales occurring on and after January 1, 1994, and amended Subdiv. (2)(i)(S) excluding tax preparation services provided for a business, corporation, partnership and business schedules, effective May 19, 1993, and applicable to sales occurring on and after January 1, 1995; P.A. 93-332 amended Subsec. (2) defining “sale” or “selling” to include business analysis, management or managing consulting services rendered by a general partner to a limited partnership, effective June 25, 1993, and applicable to sales occurring on or after January 1, 1994, and amended Subsec. (8) and (9) defining “sale price” and “gross receipts” to provide for the inclusion of shipping and delivery charges, deleting prior provisions which had distinguished between transportation costs before and after purchase of property, and to provide for the exclusion of separately stated compensation, fringe benefits, workers’ compensation and payroll taxes under Subdiv. (f), effective June 25, 1993, and applicable to sales occurring on or after July 1, 1993, and amended Subsec. (19) defining “occupancy” to exclude space in a campground, effective June 25, 1993, and applicable to sales occurring on and after July 1, 1993; P.A. 93-381 and 93-435 authorized substitution of department of public health and addiction services for department of health services in Subsec. (29), effective July 1, 1993; P.A. 94-9 added Subsec. (2)(i)(HH) re patient care services by a hospital and deleted Subsec. (2)(o) re hospital charges for patient care services, effective January 1, 1994, and applicable to sales on and after that date and also added new Subsec. (30) re patient care services, effective April 1, 1994; P.A. 94-175 amended Subsec. (2)(i)(HH) to add exception re Sec. 12-412(86) and redefined “patient care services” in Subsec. (30) to include tangible personal property, effective June 2, 1994, and applicable to sales on and after April 1, 1994; May Sp. Sess. P.A. 94-4, S. 13, in Subsec. (2)(i)(I) excluded the evaluation, prevention, treatment, containment or removal of hazardous waste or other contaminants of air, water or soil and in Subsec. (2)(i)(J) excluded environmental consulting services, effective June 9, 1994, and applicable to income years occurring on or after July 1, 1989; May Sp. Sess. P.A. 94-4, S. 14 deleted Subsec. (2)(i)(R) re tax on health and athletic club services and relettered remaining Subparas. accordingly, and in Subsec. (2)(i)(EE) excluded certain compensation to general partners or affiliates thereof, effective January 1, 1995, and applicable to sales occurring on or after said date; May Sp. Sess. P.A. 94-4, S. 15, deleted Subsec. (2)(i)(S) re tax on tax preparation services and relettered the remaining Subparas. accordingly, and in Subsec. (2)(i)(R)(ii) expanded exclusion to include all services provided by an auctioneer, effective July 1, 1996, and applicable to sales occurring on or after said date, and relettered remaining Subparas. accordingly; May Sp. Sess. P.A. 94-4, S. 80 changed effective date of P.A. 94-175, S. 23 from June 2, 1994, to January 1, 1995, effective June 9, 1994; May 25 Sp. Sess. P.A. 94-1, S. 126 and 127 in Subdiv. (2) made technical changes, effective January 1, 1995, and July 1, 1996, respectively, and applicable to sales occurring on or after said dates; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-160, S. 48 added new Subdiv. (2)(R) re tax preparation services, relettered the remaining Subparas., deleted exclusive of services provided by an auctioneer, and made technical correction to change reference to Subsec. (86) to (87) of Sec. 12-412, effective July 1, 1996, and applicable to sales occurring on or after that date; P.A. 95-160, S. 49 amended Subpara. (D) to exclude services of off-duty police officers at construction sites, added new Subpara. (N)(iv) re space in municipally-operated railroad parking facilities in severe nonattainment areas for ozone, deleted Subpara. (R) re tax preparation services and relettered the remaining Subparas., added exclusion re services of an auctioneer, added new Subpara. (CC)(ii) re services of a hypertrichologist, effective July 1, 1997, and applicable to sales occurring on or after that date (Revisor’s note: P.A. 95-160 also revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-104 made existing Subdiv. (6), Subpara. (A) and added Subpara. (B) re property acquired by a customer of a commercial printer and amended Subdiv. (15) by adding exclusion re retailers who contract with a commercial printer and made technical corrections, effective July 1, 1996, and applicable to sales occurring on or after said date; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-165 removed from the definition of “sale” and “selling” in Subsec. (2) the provisions of Subdiv. (m) re the rendering of transportation service, relettering the remaining Subdiv. accordingly and eliminated the definition of “transportation service” in Subsec. (28), renumbering the remaining Subsecs. accordingly, effective July 1, 1996; P.A. 96-222 amended definition of “transportation service” to insert “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996, but failed to take effect, that definition having been deleted by P.A. 96-165; P.A. 96-271 amended definition of “telecommunications service” in Subsec. (26) to replace reference to Sec. 33-374a with Sec. 33-840, effective January 1, 1997; P.A. 97-2 amended Subdiv. (28) to exclude children’s general hospitals effective January 30, 1997, and applicable to sales occurring on or after February 1, 1997; P.A. 97-112 amended Subdiv. (17) to replace “homes for the aged” with “residential care homes”; P.A. 97-243 amended Subsec. (2) to provide that services to industrial commercial or income-producing property are not taxable when provided to a housing facility owned or operated by a nonprofit housing organization and deleted obsolete reference to computer programming, amended Subsecs. (8) and (9) to delete obsolete dates, to reword portions of Subsecs. to clarify that a retailer is liable for sales tax whether or not payment is received by the retailer and to make technical changes, amended Subsec. (12) to include any service described in Subsec. (2) instead of Subsec. (2)(i), and to make technical changes, amended Subsec. (27) to add cable, fiber optics, satellite and microwave as means by which service provided, and added new Subsec. (30) defining “another state” or “other state”, effective June 24, 1997, and applicable to sales occurring on or after October 1, 1997; P.A. 97-316 amended Subsec. (2) to exclude all services of off-duty police officers and firefighters and services related to creation, development, hosting or maintenance of a web site, and amended Subsecs. (8) and (9) to delete existing definitions of and add new provisions re when an employee is considered a leased employee for purposes of subsection, effective July 10, 1997, and applicable to sales occurring on or after July 1, 1997; P.A. 98-28 redefined “tangible personal property” to include distribution, generation or transmission of electricity, effective April 29, 1998; P.A. 98-110 amended Subsecs. (8) and (9) to add new Subdivs. (B)(v) and (vi) re coupons and new Subdiv. (B)(ix) re deposits and relettered and made technical changes to existing text, effective May 19, 1998, and applicable to sales occurring on or after July 1, 1998 (Revisor’s note: In Subsec. (9)(B)(ix) the word “the” was added editorially by the Revisors immediately following the “(ix)” designator); P.A. 98-244 redefined “retailer” to include persons from outside the state who make retail sales to destinations within the state and who provide repair or service, under warranty, either directly or through an agent, independent contractor or subsidiary, on items sold by such persons, and amended Subsec. (15) to specify that making regular repairs in or making regular deliveries into Connecticut is engaging in business in this state, effective June 8, 1998; Dec. Sp. Sess. P.A. 98-1 added new Subdiv. (2)(n) re sale of naming rights, effective January 12, 1999; P.A. 99-173 amended Subdiv. (2) to exclude training services provided by higher education institutions, amended Subdiv. (3) to make technical changes and to provide that sale-leaseback transactions be treated as a single transaction for sales tax purposes, and amended Subdiv. (28) to exempt short-term acute care hospitals run by the state from the sales tax on hospital patient care services, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 99-285 amended Subdiv. (2) in language identical to that used in P.A. 99-173, effective July 1, 1999; P.A. 00-170 added Subdivs. (8)(B)(viii)(II) and (9)(B)(viii)(II) to exclude from the definition of “sales price” and “gross receipts” amounts paid to worksite employees of professional employer organizations and added Subdivs. (31) to (33), inclusive, to define “professional employer agreement”, “professional employer organization” and “worksite employee”, effective July 1, 2000; P.A. 00-174 amended Subdiv. (2) to specify programming, code writing and similar services, including such services related to canned or custom software, within the scope of computer and data processing services for purposes of the definition of “sale” or “selling”, amended Subdiv. (13) to include canned or prewritten computer software in the definition of “tangible personal property”, amended Subdiv. (29) to include tangible personal property transferred in connection with patient care services in the definition of such services, and added new Subdivs. designated as (35) and (36) defining “canned or prewritten software” and “custom software”, respectively, effective May 26, 2000, and applicable to all tax periods open on said date, and further amended section to add new Subdiv. (2)(o) re prepaid telephone calling services, revising the standard industrial classification codes used in the definition of “sale” and “selling” and make technical changes, to add Subdiv. (26)(b)(3) re prepaid telephone calling service, and to add new Subdiv. designated as (34) to define prepaid telephone calling services, effective October 1, 2000, and applicable to sales made on or after that date; P.A. 00-196 made technical changes in Subdiv. (2); P.A. 00-227 amended Subdiv. (15) by designating existing provisions as Subparas. (A) and (B), making conforming technical changes thereto, and by adding Subpara. (C) re treatment of fulfillment services under this section; June Sp. Sess. P.A. 00-1 amended new Subdiv. (35) to add provision that software subsequently sold, licensed or leased to unrelated third parties shall be considered canned or prewritten software, and amended new Subdiv. (36) to delete provision that the combining of two or more prewritten programs or modification of prewritten software to accommodate the individual hardware requirements of a customer does not constitute custom software, effective June 21, 2000, and applicable to all open tax periods; P.A. 01-109 amended Subdiv. (2)(i)(CC)(ii) by changing “a hypertrichologist” to “an electrologist”; June Sp. Sess. P.A. 01-6 amended Subdiv. (2) to exempt from the definition of “sale” and “selling” parking services in certain state railroad parking facilities in Subpara. (i)(N)(iv), to suspend the sales tax on patient care services for the biennium commencing July 1, 2001, and ending June 30, 2003, in Subpara. (i)(FF) and to make technical changes in Subparas. (c) and (i)(EE), effective July 1, 2001, and applicable to sales occurring on or after that date; P.A. 02-3 amended Subdiv. (2) to provide that patient care services are those for which payment is received by the hospital, effective February 28, 2002; P.A. 02-103 made technical changes, deleted obsolete references and added new Subdiv. (37) defining “services” as the enumerated services which were formerly contained in the definition of “sale” and “selling” in Subdiv. (2), effective January 1, 2003; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a)(2) and replacement provisions in Subsec. (a)(37) to provide an exclusion for certain business services after January 1, 1994, in connection with certain aircraft, effective July 1, 2002, and amended Subsec. (a)(2) to add Subpara. (P) re the furnishing of space for storage, effective January 1, 2003, and applicable to sales occurring on or after said date; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (a)(2) to delete the tax on self-storage units (Subpara. (P)) which was to commence July 1, 2002, effective July 1, 2002, reimposed said tax, effective October 1, 2002, and further amended provisions to specify that said tax pertains to storage of tangible property and to define “space for storage”, effective January 1, 2003, and amended Subsec. (a)(27) to exclude certain noncable communications service from the definition of community antenna television service, effective August 15, 2002; P.A. 03-2 amended Subsec. (a)(37) to modify scope of advertising and public relations services in Subpara. (U) and to add Subpara. (FF) re health and athletic club services, effective April 1, 2003, and applicable to sales occurring on or after that date; P.A. 03-278 made a technical change in Subdivs. (8)(B) and (9)(B) of Subsec. (a), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a)(37)(U) to restore language deleted by P.A. 03-2, effective August 16, 2003, and applicable to sales occurring on or after July 1, 2003; P.A. 04-136 amended Subsec. (a)(37)(D) to designate existing provision re off-duty police officers and firefighters as clause (i) and add clause (ii) re coin and currency services provided to a financial services company by or through another financial services company, effective May 12, 2004, and applicable to sales occurring on or after that date (Revisor’s note: In 2005, a reference to “financial service company” in Subsec. (a)(37)(D)(ii) was changed editorially by the Revisors to “financial services company” for consistency); P.A. 05-109 amended Subsec. (a) by replacing references to Sec. 42a-1-201(37) with references to Sec. 42a-1-201(b)(35) in Subdivs. (12) and (15)(A); P.A. 05-260 added Subsec. (a)(15)(D) re retailer participation in trade shows at the convention center, effective July 13, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 06-187 amended Subsec. (a)(37)(FF) by adding clause (iii) re exemption for yoga instruction, effective July 1, 2006; P.A. 07-236 amended Subsecs. (a)(8)(B) and (a)(9)(B) to add new Subpara. (x) in both excluding certain amounts charged for or paid to a media payroll services company from definition of “sales price” and “gross receipts” and, in Subsec. (a), added Subdiv. (38) defining “media payroll services company”, effective July 1, 2007; P.A. 07-253 amended Subsec. (a)(2)(L) to designate existing provisions as clause (i) and define “community antenna television service” therein and to add clause (ii) re certified competitive video service, amended Subsec. (a)(26) to redefine “telecommunications service” and, in Subsec. (a), added Subdivs. (39) to (41), defining “certified competitive video service”, “directory assistance” and “vertical service”, respectively; June Sp. Sess. P.A. 07-5 amended Subsec. (a)(2)(L)(i) to add provision re service provided by a community antenna television company issued a certificate of video franchise authority for any service area in which it was not certified to provide service on or before October 1, 2007; P.A. 11-6 amended Subsec. (a), in Subdiv. (12), by adding Subpara. (L) re retailer as person who contracts with state resident to refer customers through Internet web site and, in Subdiv. (37), by deleting exemption for hazardous waste removal in Subpara. (I), deleting exemption for valet parking at airports in Subpara. (N), deleting provisions re articles of clothing or footwear in Subpara. (S), deleting exemption for yoga instruction in Subpara. (FF), and adding Subparas. (GG) to (NN) re services subject to tax, effective July 1, 2011, and applicable to sales occurring on or after that date; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (a)(37)(J), effective July 1, 2011; P.A. 11-61 changed effective date of P.A. 11-6, S. 128, from July 1, 2011, and applicable to sales occurring on and after that date, to May 4, 2011, and applicable to sales occurring on or after that date, effective June 21, 2011, amended Subsec. (a)(12)(L) by rewording provision re agreement, changing “residents” to “such persons” and deleting provision re rebuttable presumption that retailer is soliciting business in this state, and amended Subsec. (a)(15)(A) by adding clause (x) re in-state sales through commission-based referrals, effective June 21, 2011, and applicable to sales occurring on or after May 4, 2011, and amended Subsec. (a)(37)(S) to restore provisions re articles of clothing or footwear and reword provision re tax on consignment services and amended Subsec. (a)(37)(JJ) to provide exemption for certain medical transportation, paratransit services and dial-a-ride services, effective July 1, 2011, and applicable to sales occurring on or after that date; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a)(25), effective July 1, 2011; P.A. 12-156 amended Subsec. (a)(37)(J) by adding references to State Board of Education and Sec. 10a-35a, effective June 15, 2012; P.A. 13-118 amended Subsec. (a)(37)(J) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013; P.A. 13-151 amended Subsec. (a)(2)(M) to extend period for tax-exempt storage from November 1 until April 30 to October 1 until May 31, effective June 25, 2013.



Section 12-407a - Basis for determining whether a telecommunications service is subject to tax under this chapter.

(a) Except as otherwise provided in subsections (b) and (c) of this section, the rendering of telecommunications service shall be subject to tax under this chapter as a sale, for purposes of subparagraph (K) of subdivision (2) of subsection (a) of section 12-407, when such service is (1) (A) originated in this state and terminated in this state, (B) originated in this state and terminated outside this state and with respect to which such service is charged to a telephone number, customer or account located in this state or to the account of any transmission instrument in this state, or (C) originated outside this state and terminated in this state and with respect to which such service is charged to a telephone number, customer or account located in this state or to the account of any transmission instrument in this state, or (2) rendered by providing a private interstate telecommunications line on which the customer for such line has two or more locations connected to such line and the charges for which are related to (A) the number of customer locations connected to such line in this state, (B) the distance between customer locations connected to such line in this state, and (C) a portion of such line determined by a ratio, the numerator of which is the number of air miles between the state border and the denominator of which is the number of air miles between said closest connection to the state border in this state and the customer location connected to such line which is closest to the state border outside this state.

(b) For purposes of determining the application of tax under this chapter to cellular mobile telecommunications service in accordance with subdivision (1) of subsection (a) of this section, (A) a call originated from a cellular mobile telephone shall be deemed to have originated in this state if the first site in a cellular telephone system, at which messages to or from cellular mobile telephones are transmitted or received, to establish a completed call is located in this state, (B) a call terminated at a cellular mobile telephone shall be deemed to have terminated in this state if the first such site to transmit the call to such telephone is located in this state, (C) a call originated in this state as described in subparagraph (A) of this subsection shall be deemed to have originated and terminated in this state if the call terminates in this state, and (D) a call terminated in this state as described in subparagraph (B) of this subsection shall be deemed to have originated and terminated in this state if the call originates in this state. This subsection shall apply to services that are rendered prior to August 2, 2002, provided, if a court of competent jurisdiction enters a final judgment on the merits that is based on federal law, that is no longer subject to appeal, and that substantially limits or impairs the essential elements of Sections 116 to 126, inclusive, of Title 4 of the United States Code, this subsection shall also apply to services that are rendered on or after the date of entry of such judgment.

(c) (1) For purposes of this subsection:

(A) “Mobile telecommunications service” means mobile telecommunications service, as defined in 4 USC 124;

(B) “Charges for mobile telecommunications services” means charges for mobile telecommunications services, as defined in 4 USC 124;

(C) “Home service provider” means home service provider, as defined in 4 USC 124;

(D) “Customer” means customer, as defined in 4 USC 124;

(E) “Place of primary use” means place of primary use, as defined in 4 USC 124; and

(F) “Taxing jurisdiction” means taxing jurisdiction, as defined in 4 USC 124.

(2) (A) For purposes of determining the application of tax under this chapter to mobile telecommunications service, mobile telecommunications services provided in any taxing jurisdiction to a customer, the charges for which are billed by or for the customer’s home service provider, shall be deemed to be provided by the customer’s home service provider.

(B) Subject to the specific exceptions described in 4 USC 116(c), all charges for mobile telecommunications services that are deemed to be provided by the customer’s home service provider are subject to tax under this chapter if the customer’s place of primary use is in this state regardless of where the mobile telecommunications services originate, terminate or pass through.

(3) (A) A home service provider shall be responsible for obtaining and maintaining a record of the customer’s place of primary use. Except as provided in subdivision (4) of this subsection, if the home service provider’s reliance on the information provided by its customer is in good faith: (i) The home service provider may rely on the applicable residential or business street address supplied by the home service provider’s customer; and (ii) the home service provider shall not be held liable for any additional taxes under this chapter based on a different determination of the place of primary use.

(B) Except as provided in subdivision (4) of this subsection, a home service provider may treat the address used by the home service provider for purposes of this chapter, for any customer under a service contract or agreement in effect on July 28, 2002, as that customer’s place of primary use for the remaining term of such service contract or agreement, excluding any extension or renewal of such service contract or agreement.

(4) (A) If the commissioner determines that the address used by a home service provider as a customer’s place of primary use is not, in fact, the customer’s place of primary use, the commissioner shall notify such customer of such determination and provide such customer an opportunity to demonstrate that the address used by a home service provider as a customer’s place of primary use is, in fact, the customer’s place of primary use.

(B) If the customer fails to demonstrate, to the satisfaction of the commissioner, that the address is, in fact, the customer’s place of primary use, the commissioner shall provide the home service provider with notice of the proper address to be used as such customer’s place of primary use, and the home service provider shall begin using the address provided by the commissioner as such customer’s place of primary use on a prospective basis from the date the commissioner provides notice of such address.

(5) (A) Notwithstanding any other provision of law, the commissioner may provide an electronic database, as described in 4 USC 119, and any revisions to such database, to a home service provider.

(B) If the commissioner does not provide an electronic database, as described in subparagraph (A) of this subdivision, to a home service provider, the home service provider shall be held harmless from tax under this chapter that otherwise would be due solely as a result of an assignment of a street address to an incorrect taxing jurisdiction if, subject to subdivision (4) of this subsection, the home service provider employs an enhanced zip code to assign each street address to a specific taxing jurisdiction for each level of taxing jurisdiction and exercises due diligence at each level of taxing jurisdiction to ensure that each such street address is assigned to the correct taxing jurisdiction.

(6) (A) If a customer believes that an amount of tax or an assignment of place of primary use or taxing jurisdiction included on a billing is erroneous, the customer shall notify the home service provider in writing. The customer shall include in such written notification the street address for the customer’s place of primary use, the account name and number for which the customer requests a correction, a description of the error asserted by the customer and any other information that the home service provider reasonably requires to process the request. No later than sixty days after the date of receiving a notice under this subdivision, the home service provider shall review its records. If such review establishes that the amount of tax, or the assignment of place of primary use or taxing jurisdiction is erroneous, then the home service provider shall correct the error and refund or credit the amount of tax erroneously collected from the customer for a period of up to two years from the date of the customer’s written notification. If such review establishes that the amount of tax, or the assignment of place of primary use or taxing jurisdiction is correct, then the home service provider shall provide a written explanation to the customer.

(B) If the customer is not satisfied with the explanation of the home service provider under subparagraph (A) of this subdivision, the customer may claim a refund from the taxing jurisdiction affected, provided the customer has first exhausted the remedy available to customers under subparagraph (A) of this subdivision, and, if the customer has done so and if the taxing jurisdiction affected is this state, the claim is made within the time prescribed in section 12-425.

(7) This subsection shall apply to services that are rendered on or after August 2, 2002, provided, if a court of competent jurisdiction enters a final judgment on the merits that is based on federal law, that is no longer subject to appeal, and that substantially limits or impairs the essential elements of Sections 116 to 126, inclusive, of Title 4 of the United States Code, this subsection shall be invalid and have no legal effect as of the date of entry of such judgment.

(d) If nontaxable charges are aggregated with and not separately stated from taxable charges for telecommunications services, then the nontaxable charges may be subject to tax unless the provider can reasonably identify charges not subject to tax under this chapter from its books and records that are kept in the regular course of business. A customer may not rely upon the nontaxability of charges for services unless the customer’s provider separately states the charges for nontaxable services from taxable charges for telecommunications services or the provider elects, after receiving written request from the customer in the form required by the provider, to provide verifiable data based upon the provider’s books and records that are kept in the regular course of business that reasonably identifies the nontaxable charges.

(P.A. 89-251, S. 3, 203; June Sp. Sess. P.A. 91-3, S. 109, 168; June Sp. Sess. P.A. 01-6, S. 71, 85; P.A. 02-103, S. 2.)

History: June Sp. Sess. P.A. 91-3 amended Subsec. (a) to clarify that services which originate or terminate outside this nation, as well as in another state, are subject to the tax, effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to add exception for Subsecs. (b) and (c) and make technical changes, amended Subsec. (b) to add provisions re application of subsection and make a technical change, added new Subsec. (c) to make the taxation under this chapter of cellular telephone calls and related services consistent with federal law and added new Subsec. (d) re treatment of nontaxable charges, effective July 1, 2001, and applicable to customer bills issued after the first day of the first month beginning more than two years after the date of enactment of Public Law No. 106-252; P.A. 02-103 made technical changes in Subsec. (a).



Section 12-407b - Basis for determining whether a transportation service is subject to tax under this chapter.

Section 12-407b is repealed, effective July 1, 1996.

(June Sp. Sess. P.A. 91-3, S. 110, 168; P.A. 96-165, S. 8, 9.)



Section 12-407c - Treatment of certain persons as agents.

If any person described in subparagraph (E) of subdivision (12) of subsection (a) of section 12-407 is acting in concert with any person described in subparagraph (F) of said subdivision (12), the Commissioner of Revenue Services, in the commissioner’s discretion, may deem and treat such persons as principal and agent, respectively, when the commissioner deems it necessary for the efficient administration of this chapter and may hold such persons jointly and severally liable for the collection and payment of the taxes imposed by this chapter. An unaffiliated person providing fulfillment services, as defined in subparagraph (C) of subdivision (15) of subsection (a) of section 12-407, to a purchaser of such services shall not be treated as a retailer by the commissioner under this section with respect to such activity.

(P.A. 91-132, S. 3, 4; P.A. 00-227, S. 2; June Sp. Sess. P.A. 01-6, S. 64, 85; P.A. 02-103, S. 3.)

History: P.A. 00-227 added provisions exempting unaffiliated persons providing fulfillment services from coverage under this section and made technical changes for purposes of gender neutrality; June Sp. Sess. P.A. 01-6 made technical changes, effective July 1, 2001; P.A. 02-103 made technical changes.



Section 12-407d - Tax suspended for one week in August for sales of clothing or footwear of less than three hundred dollars.

Section 12-407d is repealed, effective July 1, 2004.

(P.A. 00-170, S. 15, 42; June 30 Sp. Sess. P.A. 03-1, S. 142.)



Section 12-407e - Tax suspended for one week in August for sales of clothing or footwear of less than three hundred dollars.

From the third Sunday in August until the Saturday next succeeding, inclusive, the provisions of this chapter shall not apply to sales of any article of clothing or footwear intended to be worn on or about the human body the cost of which article to the purchaser is less than three hundred dollars. For purposes of this section, clothing or footwear shall not include (1) any special clothing or footwear primarily designed for athletic activity or protective use and which is not normally worn except when used for the athletic activity or protective use for which it was designed, and (2) jewelry, handbags, luggage, umbrellas, wallets, watches and similar items carried on or about the human body but not worn on the body in the manner characteristic of clothing intended for exemption under this section.

(P.A. 04-218, S. 13.)

History: P.A. 04-218 effective July 1, 2004, and applicable to sales occurring on or after that date.



Section 12-408 - The sales tax.

(1) Imposition and rate of sales tax. (A) For the privilege of making any sales, as defined in subdivision (2) of subsection (a) of section 12-407, at retail, in this state for a consideration, a tax is hereby imposed on all retailers at the rate of six and thirty-five-hundredths per cent of the gross receipts of any retailer from the sale of all tangible personal property sold at retail or from the rendering of any services constituting a sale in accordance with subdivision (2) of subsection (a) of section 12-407, except, in lieu of said rate of six and thirty-five-hundredths per cent, the rates provided in subparagraphs (B) to (H), inclusive, of this subdivision;

(B) At a rate of fifteen per cent with respect to each transfer of occupancy, from the total amount of rent received for such occupancy of any room or rooms in a hotel or lodging house for the first period not exceeding thirty consecutive calendar days;

(C) With respect to the sale of a motor vehicle to any individual who is a member of the armed forces of the United States and is on full-time active duty in Connecticut and who is considered, under 50 App USC 574, a resident of another state, or to any such individual and the spouse thereof, at a rate of four and one-half per cent of the gross receipts of any retailer from such sales, provided such retailer requires and maintains a declaration by such individual, prescribed as to form by the commissioner and bearing notice to the effect that false statements made in such declaration are punishable, or other evidence, satisfactory to the commissioner, concerning the purchaser’s state of residence under 50 App USC 574;

(D) (i) With respect to the sales of computer and data processing services occurring on or after July 1, 1997, and prior to July 1, 1998, at the rate of five per cent, on or after July 1, 1998, and prior to July 1, 1999, at the rate of four per cent, on or after July 1, 1999, and prior to July 1, 2000, at the rate of three per cent, on or after July 1, 2000, and prior to July 1, 2001, at the rate of two per cent, on or after July 1, 2001, at the rate of one per cent, and (ii) with respect to sales of Internet access services, on and after July 1, 2001, such services shall be exempt from such tax;

(E) (i) With respect to the sales of labor that is otherwise taxable under subparagraph (C) or (G) of subdivision (2) of subsection (a) of section 12-407 on existing vessels and repair or maintenance services on vessels occurring on and after July 1, 1999, such services shall be exempt from such tax;

(ii) With respect to the sale of a vessel, such sale shall be exempt from such tax provided such vessel is docked in this state for sixty or fewer days in a calendar year;

(F) With respect to patient care services for which payment is received by the hospital on or after July 1, 1999, and prior to July 1, 2001, at the rate of five and three-fourths per cent and on and after July 1, 2001, such services shall be exempt from such tax;

(G) With respect to the rental or leasing of a passenger motor vehicle for a period of thirty consecutive calendar days or less, at a rate of nine and thirty-five-hundredths per cent;

(H) With respect to the sale of (i) a motor vehicle for a sales price exceeding fifty thousand dollars, at a rate of seven per cent on the entire sales price, (ii) jewelry, whether real or imitation, for a sales price exceeding five thousand dollars, at a rate of seven per cent on the entire sales price, and (iii) an article of clothing or footwear intended to be worn on or about the human body, a handbag, luggage, umbrella, wallet or watch for a sales price exceeding one thousand dollars, at a rate of seven per cent on the entire sales price. For purposes of this subparagraph, “motor vehicle” shall have the meaning provided in section 14-1, but shall not include a motor vehicle subject to the provisions of subparagraph (C) of this subdivision, a motor vehicle having a gross vehicle weight rating over twelve thousand five hundred pounds, or a motor vehicle having a gross vehicle weight rating of twelve thousand five hundred pounds or less that is not used for private passenger purposes, but is designed or used to transport merchandise, freight or persons in connection with any business enterprise and issued a commercial registration or more specific type of registration by the Department of Motor Vehicles;

(I) The rate of tax imposed by this chapter shall be applicable to all retail sales upon the effective date of such rate, except that a new rate which represents an increase in the rate applicable to the sale shall not apply to any sales transaction wherein a binding sales contract without an escalator clause has been entered into prior to the effective date of the new rate and delivery is made within ninety days after the effective date of the new rate. For the purposes of payment of the tax imposed under this section, any retailer of services taxable under subparagraph (I) of subdivision (2) of subsection (a) of section 12-407, who computes taxable income, for purposes of taxation under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, on an accounting basis which recognizes only cash or other valuable consideration actually received as income and who is liable for such tax only due to the rendering of such services may make payments related to such tax for the period during which such income is received, without penalty or interest, without regard to when such service is rendered; and

(J) For calendar quarters ending on or after September 30, 2011, the commissioner shall deposit into the regional planning incentive account, established pursuant to section 4-66k, six and seven-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (B) of this subdivision and ten and seven-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (G) of this subdivision.

(2) Retailer collects tax from consumer. Credit allowed for tax remitted to state on worthless account receivable. (A) Reimbursement for the tax hereby imposed shall be collected by the retailer from the consumer and such tax reimbursement, termed “tax” in this and the following subsections, shall be paid by the consumer to the retailer and each retailer shall collect from the consumer the full amount of the tax imposed by this chapter or an amount equal as nearly as possible or practicable to the average equivalent thereof. Such tax shall be a debt from the consumer to the retailer, when so added to the original sales price, and shall be recoverable at law in the same manner as other debts except as provided in section 12-432a. The amount of tax reimbursement, when so collected, shall be deemed to be a special fund in trust for the state of Connecticut.

(B) Whenever such tax, payable by the consumer (i) with respect to a charge account or credit sale occurring on or after July 1, 1984, is remitted by the retailer to the commissioner and such sale as an account receivable is determined to be worthless and is actually written off as uncollectible for federal income tax purposes, or (ii) to a retailer who computes taxable income, for purposes of taxation under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, on the cash basis method of accounting with respect to a sale occurring on or after July 1, 1989, is remitted by the retailer to the commissioner and such sale as an account receivable is determined to be worthless, the amount of such tax remitted may be credited against the tax due on the sales tax return filed by the retailer for the monthly or quarterly period, whichever is applicable, next following the period in which such amount is actually so written off, but in no event shall such credit be allowed later than three years following the date such tax is remitted, unless the credit relates to a period for which a waiver is given pursuant to subsection (g) of section 12-415. The commissioner shall, by regulations adopted in accordance with chapter 54, provide standards for proving any such claim for credit. If any account with respect to which such credit is allowed is thereafter collected by the retailer in whole or in part, the amount so collected shall be included in the sales tax return covering the period in which such collection occurs. The tax applicable in any such case shall be determined in accordance with the rate of sales tax in effect at the time of the original sale.

(C) (i) Any person required to collect tax in accordance with this subsection who demonstrates to the satisfaction of the Commissioner of Revenue Services by July first of any year that, in any two quarterly periods as described in section 12-414, within the most recent four consecutive quarterly periods, such person was a materialman as such term is used in chapter 847, who has at least fifty per cent of such person’s sales of building materials to contractors, subcontractors or repairmen for the improvement of real property, and is authorized by said chapter to file a mechanic’s lien upon such real property and improvement shall, with respect to such sales made through the quarterly period ending the succeeding June thirtieth, collect tax due on such sales, and on sales to such contractors, subcontractors or repairmen of services described in subdivision (2) of subsection (a) of section 12-407 with respect to such building materials, for such purpose and made during such July first through June thirtieth period, at the time and to the extent that such person receives the receipts from, or consideration for, such sales from such contractors, subcontractors or repairmen, provided if such person receives a portion of such receipts or consideration, such person shall collect the tax due on such portion at the time the portion is received. The taxes imposed by this chapter on such receipts and consideration shall be deemed imposed, solely for purposes of determining when such person is required to collect and pay over such taxes to the commissioner under section 12-414, when such person has received payment of such receipts or consideration in money, or money’s worth, from such contractor, subcontractor or repairman. A contractor, subcontractor or repairman who purchases building materials or services from such person pursuant to this subparagraph shall, at the time such contractor, subcontractor or repairman pays any portion of the purchase price, pay to the person the tax due on the portion of the purchase price so paid.

(ii) In the event that a materialman described in this subparagraph factors any portion of such materialman’s receivables, such materialman shall be deemed to have received payment of such receipts or consideration in money or money’s worth, from the contractor, subcontractor or repairman and shall be required to pay over tax on such sale with the next return due, with a credit against such tax for any tax already paid over with respect to such sale. Any such amount of tax paid over shall be on account of the tax required to be collected on the sale to which it relates and such materialman may take a credit against any tax paid by such contractor, subcontractor or repairman in the future on such sale, to ensure that tax paid over with respect to such sale does not exceed the amount of tax imposed on such sale as if the entire purchase price had been paid at the time of sale.

(iii) A materialman described in this subparagraph who has not collected the tax due on the full purchase price for a sale described in this subparagraph from a contractor, subcontractor or repairman within one year from the date of such sale, shall pay over to the commissioner the tax due on any balance of such full purchase price with such materialman’s return for the period which includes the date which is one year after the date of such sale.

(iv) The commissioner may assess additional tax due with respect to a sale described in this subparagraph not later than three years from the date the tax is required to be paid over to the commissioner pursuant to this subparagraph, and in the case of a wilfully false or fraudulent return with intent to evade the tax, or where no return has been filed such taxpayer shall be subject to the provisions of section 12-428.

(D) In the case of a sale by a producer or wholesaler of newspapers to a vendor who is not otherwise required to obtain a permit under this chapter, such producer or wholesaler shall collect the sales tax on such newspapers at the point of transfer to such vendor. Such tax shall be based on the stated retail price of such newspapers. Such vendor may add an amount to the price of the newspapers equal to the amount paid as sales tax to the producer or wholesaler and such vendor shall not be required to remit such amount to the state.

(3) Bracket system for adding and collecting tax. For the purpose of adding and collecting the tax imposed by this chapter, or an amount equal as nearly as possible or practicable to the average equivalent thereof, by the retailer from the consumer the following bracket system shall be in force and effect as follows:

Amount of Sale

Amount of Tax

$0.00 to $0.07 inclusive

No Tax

.08 to   .23 inclusive

1 cent

.24 to   .39 inclusive

2 cents

.40 to   .55 inclusive

3 cents

.56 to   .70 inclusive

4 cents

.71 to   .86 inclusive

5 cents

.87 to 1.02 inclusive

6 cents

1.03 to 1.18 inclusive

7 cents

On all sales above $1.18, the tax shall be computed at the rate of six and thirty-five-hundredths per cent.

(4) Unlawful advertising. No retailer shall advertise or hold out or state to the public or to any consumer, directly or indirectly, that the tax or any part thereof will be assumed or absorbed by the retailer or that it will not be added to the sales price of the property sold or that, if added, it or any part thereof will be refunded. Under the provisions of this section, however, a retailer may advertise the sale of tangible personal property by any of the following methods: By stating the sales price alone without reference to the tax; by stating separately the sales price and the amount of tax to be collected thereon; by stating the sales price “plus tax” or “exclusive of tax” or by stating a sales price which includes the tax, together with the words “tax included” or “tax incl.”; provided the retailer in the case of all such sales shall maintain his records to show separately the actual price of such sales and the amount of the tax paid thereon; and provided such retailer, if requested, shall furnish the consumer with a sales slip or other like evidence of the sale, showing the tax separately computed thereon. Any person violating any provision of this subsection shall be fined five hundred dollars for each offense.

(5) Notices, signs or advertisements subject to approval. No retailer shall exhibit or display on his premises any notice, sign or other advertising matter tending to mislead the public in connection with the imposition or collection of the tax. The Commissioner of Revenue Services may approve a form of notice for the purpose of explaining the operation of the tax.

(6) Regulations related to sales of motor vehicles to certain members of the armed forces. The Commissioner of Revenue Services shall adopt regulations, in accordance with chapter 54, establishing a procedure for determination of qualifications with respect to the reduced rate of sales tax in the case of certain sales of motor vehicles to members of the armed forces as provided in subsection (1) of this section.

(7) Computation of tax for purposes of toll telephone service in coin-operated telephones. For purposes of the tax imposed by this chapter, with respect to toll telephone service paid by inserting coins in coin-operated telephones, the tax shall be computed to the nearest multiple of five cents, except if the tax is midway between multiples of five cents, the next higher multiple shall apply.

(1949 Rev., S. 2092; 1951, 1953, June, 1955, S. 1163d, 1164d; November, 1955, S. N144, N145; 1957, P.A. 553, S. 1, 2; 1959, P.A. 578, S. 10; 1961, P.A. 574, S. 1, 2; February, 1965, P.A. 105, S. 1; 381, S. 2; 1967, P.A. 619, S. 1; June, 1969, P.A. 1, S. 18, 19; June, 1971, P.A. 5, S. 105, 106; 8, S. 3, 4; 1972, P.A. 285, S. 1, 2; P.A. 73-288, S. 1, 2; 73-616, S. 49, 67; P.A. 74-73, S. 1, 2, 5; P.A. 75-2, S. 1, 2, 5; 75-213, S. 23, 53; P.A. 76-114, S. 1, 21; P.A. 77-370, S. 1, 13; 77-604, S. 76, 84; 77-614, S. 139, 610; P.A. 78-71, S. 1, 5; P.A. 80-71, S. 17, 18, 30; June Sp. Sess. P.A. 83-1, S. 8, 15; P.A. 84-362, S. 1, 2; 84-545, S. 1–3; P.A. 85-547, S. 1, 2; P.A. 86-397, S. 3, 10; P.A. 87-314, S. 1, 2; P.A. 88-314, S. 22, 54; P.A. 89-251, S. 7, 197, 198, 203; P.A. 90-336, S. 1, 3; June Sp. Sess. P.A. 91-3, S. 111, 168; June Sp. Sess. P.A. 91-14, S. 23, 30; P.A. 92-184, S. 14, 19; May Sp. Sess. P.A. 92-5, S. 26, 37; May Sp. Sess. P.A. 92-17, S. 25, 26, 59; P.A. 93-44, S. 3, 22, 24; 93-74, S. 22, 67; 93-332, S. 4, 42; P.A. 94-9, S. 16, 41; May Sp. Sess. P.A. 94-4, S. 17, 85; P.A. 95-160, S. 39, 64, 69; P.A. 96-139, S. 12, 13; 96-232, S. 1, 3; P.A. 97-243, S. 17, 67; P.A. 98-110, S. 6, 27; 98-244, S. 17, 35; 98-262, S. 5, 22; P.A. 99-48, S. 8, 10; 99-173, S. 13, 14, 65; P.A. 00-170, S. 7, 42; 00-174, S. 4, 83; 00-230, S. 5; June Sp. Sess. P.A. 01-6, S. 3, 85; P.A. 02-3, S. 2; 02-103, S. 4; May 9 Sp. Sess. P.A. 02-1, S. 69; P.A. 03-2, S. 25; 03-4, S. 1; June 30 Sp. Sess. P.A. 03-1, S. 95; June Sp. Sess. P.A. 09-3, S. 108, 109; P.A. 11-6, S. 93, 94; 11-61, S. 42, 43, 183; P.A. 13-184, S. 77; 13-247, S. 318.)

History: 1959 act extended tax to transfers of room occupancy, and appropriated part of the proceeds to state development commission; 1961 act increased tax rate in Subsec. (1) and revised bracket system to comply with new tax rates; 1965 acts amended Subsec. (1) to change amount appropriated to development commission from 5% to 7% of gross revenue tax “for last-preceding year” and amended Subsec. (2) to delete phrase “so far as it can be done” re collection of tax by retailer from consumer and to add exception to provision for recovery at law; 1967 act changed appropriation amount in Subsec. (1) to 10% of gross revenue; 1969 act changed appropriation amount in Subsec. (1) to 8.5% and temporarily increased tax rate on retailers to 5% and 2.5% on sales of $0.10 or less for period from July 1, 1969, to June 30, 1971, and revised bracket system in Subsec. (3) accordingly; 1971 acts increased appropriation amount to 10% and made temporary increases in tax rate permanent, revising bracket system in Subsec. (3) accordingly, and later changed appropriation amount to 8% and raised tax rates to 6.5% and 3.5% on sales of $0.07 or less as of September 1, 1971, added provision re contracts without escalator clauses in Subsec. (1) and revised Subsec. (3) accordingly; 1972 act increased tax rate to 7%, deleted provisions re appropriations to development commission in Subsec. (1) and revised Subsec. (3) accordingly; P.A. 73-288 reduced tax rate to 6.5% in Subsec. (1) and revised Subsec. (3) accordingly; P.A. 73-616 reduced tax rate on sales of $0.07 or less to 3.25%; P.A. 74-73 reduced tax rates in Subsec. (1) to 6% and 3% on sales of $0.08 or less, revising Subsec. (3) accordingly; P.A. 75-2 increased rates in Subsec. (1) to 7% and 3.5% on sales of $0.07 or less, revising Subsec. (3) accordingly; P.A. 75-213 included rendering of services under Sec. 12-407(2) in tax; P.A. 76-114 amended Subsec. (1) to include 3.5% rate on sales of machinery and rendering of services under Sec. 12-407(2)(j)(A)–(M) and defined “machinery” in Subsec. (1); P.A. 77-370 changed tax rate for machinery to 2.5% and included agricultural machinery and redefined “machinery” to include “numerically controlled machinery used directly in the manufacturing process”; P.A. 77-604 made technical change to section reference in Subsec. (1); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-71 deleted definition of “machinery” and provision for 2.5% tax rate on its sale in Subsec. (1); P.A. 80-71 increased tax rate to 7.5%, deleted provision for 3.5% rate on sales of $0.07 or less in Subsec. (1) and revised Subsec. (3) accordingly; June Sp. Sess. P.A. 83-1 amended Subsec. (1) by providing that services rendered constituting a sale in accordance with Sec. 12-407(2)(i) shall be subject to tax at the rate of 7.5% in lieu of 3.5% as previously provided, effective August 1, 1983; P.A. 84-362 added the provision to Subsec. (2) allowing credit against sales tax due from a retailer in charge account or credit sales when tax has been remitted to the state and subsequently the account is determined to be worthless; P.A. 84-545 amended Subsec. (1) to provide for a rate of 4%, in lieu of the rate of 7.5%, in respect to the sale of any motor vehicle to any person who is a member of the armed forces of the United States and is on full-time active duty in Connecticut but whose permanent residence is in another state and Sec. 2 of the act, re commissioner’s regulatory powers, was added editorially as Subsec. (6), effective July 1, 1984, and applicable to the sale of motor vehicles on or after that date; P.A. 85-547 amended Subsec. (1) to provide for a reduction in the rate of sales tax to 2% for the sale of aviation fuel in the period July 1, 1985, to June 30, 1987, provided the fuel is used exclusively for aviation purposes and the retailer’s place of business is upon an established airport within Connecticut, effective July 1, 1985, and applicable to sales of aviation fuel in the period July 1, 1985, to June 30, 1987, inclusive; P.A. 86-397 amended Subsec. (1) by providing for a reduction in rate of tax to 5% of gross receipts with respect to sale of any repair or replacement parts exclusively for use in machinery used directly in a manufacturing or agricultural production process, effective June 11, 1986, and applicable to sales of repair or replacement parts occurring on or after July 1, 1986; P.A. 87-314 amended Subsec. (1) with respect to the period July 1, 1985, to June 30, 1987, as the period of time during which the rate of 2% of gross receipts would be applicable in the case of sales of aviation fuel, by deleting the period of time reference, and accordingly making said rate applicable after June 30, 1987, without limitation as to time, effective July 1, 1987, and applicable to sales of aviation fuel on or after that date; P.A. 88-314 amended Subsec. (4) by increasing the fine to $500 for each violation of the provisions of this Subsec., replacing the fine of not more than $100 for each such offense, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 89-251 increased the rate of tax in Subsec. (1) from 7.5% to 8% of gross receipts, with corresponding changes in the lower rates for certain sales, amended the brackets in Subsec. (3) for certain amounts of sale to reflect the amounts of tax applicable with respect to the rate of 8% and added Subsec. (7) providing a method of computation of tax for purposes of toll telephone service in coin-operated telephones; P.A. 90-336 added Subsec. (2)(B) allowing a cash-basis taxpayer to take credits for worthless accounts receivable with respect to sales occurring on or after July 1, 1989; June Sp. Sess. P.A. 91-3 amended Subsecs. (1) and (3) to reduce the general rate to 6% and amended Subsec. (1) to increase the rate with respect to the transfer of occupancy to 12%, to set the rate with respect to the sales of vessels to nonresidents to the lesser of 6% or the rate in the home state of the nonresident and to provide for the payment of the tax on a cash basis for retailers of services who are cash-basis taxpayers for federal purposes, effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; June Sp. Sess. P.A. 91-14 amended Subsec. (1) to make the provisions relating to vessels effective September 19, 1991; P.A. 92-184 amended Subsec. (1)(B) by adding “or space in a campground”, effective July 1, 1993; May Sp. Sess. P.A. 92-5 amended Subsec. (1) to make various technical and minor changes, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; May Sp. Sess. P.A. 92-17 amended Subsec. (1) to remove the special rate on aviation fuel, provided for an affidavit, rather than registration in the home state, as proof of out-of-state residence and made technical changes, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; P.A. 93-44 amended Subsec. (1) to apply provisions to persons rendering services under Sec. 12-407(2)(o) and Sec. 19a-168b, effective April 23, 1993; P.A. 93-74 amended Subsec. (1) to exclude space in a campground, effective May 19, 1993, and applicable to sales occurring on and after July 1, 1993; P.A. 93-332 amended Subsec. (2) to provide that the amount of tax reimbursement shall be deemed a special fund in trust for the state, effective June 25, 1993; P.A. 94-9 amended Subsec. (1) to delete reference to Sec. 12-407(2)(o) and Sec. 19a-168b, effective April 1, 1994; May Sp. Sess. P.A. 94-4 in Subsec. (1) added schedule for gradually reducing sales tax with respect to the sale of computer and data processing, effective July 1, 1996, and applicable to sales occurring on or after said date; P.A. 95-160 in Subsec. (1) delayed by one year schedule for reduction of tax with respect to computer and data processing in Subpara. (E), effective July 1, 1997, and applicable to sales occurring on and after that date (Revisor’s note: P.A. 95-160 also revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section); P.A. 96-139 changed effective date of P.A. 95-160 to make applicable to sales occurring on or after July 1, 1996; P.A. 96-232 amended Subdiv. (1) to provide lower rates for tax on sale of repair or maintenance services on vessels, effective June 6, 1996, and applicable to sales occurring on and after July 1, 1997; P.A. 97-243 amended Subsec. (1) to add requirement that retailer maintain an affidavit or other evidence with respect to sales of motor vehicles to members of the armed forces concerning the buyer’s state of residence, to provide that the tax rate on vessels sold to nonresidents is the lesser of 6% or the tax rate in the state in which the individual resides, and to make technical and renumbering changes, effective June 24, 1997, and applicable to sales occurring on or after October 1, 1997; P.A. 98-110 deleted Subsec. (1)(A) re repair or replacement parts and reletter remaining Subdivs., effective May 19, 1998, and applicable to sales occurring on or after January 1, 1999; P.A. 98-244 amended Subsec. (1)(c) to allow reduction in tax rate and exemption for military when the name of the spouse is on the title of the motor vehicle, effective June 8, 1998, and applicable to sales occurring on or after October 1, 1998; P.A. 98-262 amended Subsec. (2) to clarify language with respect to statute of limitations re bad debt write-off and made technical renumbering and relettering changes, effective June 8, 1998; P.A. 99-48 amended Subsec. (2) to change reference to Sec. 12-415(8) to Sec. 12-415(g), effective January 1, 2000; P.A. 99-173 amended Subsec. (1) to make technical changes, to delete provisions re sale of a vessel to an individual who does not maintain a permanent place of abode in this state, to exempt labor services on vessels, to reduce the tax rate to 4% effective July 1, 1999, to 2% on July 1, 2000, and eliminate the tax on July 1, 2001, for paving, painting, staining, wallpapering, roofing, siding, and exterior sheet metal work services on residential properties, and to reduce the tax rate on hospital services from 6% to 5.75%, and added new Subsec. (2)(C) allowing building material suppliers the option of remitting sales tax when they receive payment, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 00-170 amended Subsec. (1) to phase out the tax on Internet access services on and after July 1, 2001, effective May 26, 2000; P.A. 00-174 amended Subsec. (1) to eliminate affidavit requirement for motor vehicle sales to armed forces personnel, to add provisions re declaration, to provide an exemption for certain labor to existing vessels and to delete requirement re furnishing of other states’ tax information by the commissioner, effective October 1, 2000, and applicable to sales made on or after that date; P.A. 00-230 made a technical change in Subsec. (2)(C); June Sp. Sess. P.A. 01-6 amended Subdiv. (1)(F) to suspend the sales tax on patient care services for the biennium commencing July 1, 2001, and ending June 30, 2003, effective July 1, 2001, and applicable to sales occurring on or after that date; P.A. 02-3 amended Subdiv. (1) to provide that patient care services are those for which payment is received by the hospital, effective February 28, 2002; P.A. 02-103 made technical changes in Subdiv. (1); May 9 Sp. Sess. P.A. 02-1 amended Subdiv. (1) to extend the rate for computer and data processing services until July 1, 2004, effective July 1, 2002, and applicable to sales occurring on or after said date; P.A. 03-2 added Subdiv. (1)(F) re 3% rate for certain advertising and public relations services, effective February 28, 2003, and applicable to sales occurring on or after April 1, 2003; P.A. 03-4 added Subdiv. (2)(D) re sale of newspapers, effective April 10, 2003, and applicable to sales occurring on or after April 1, 2003; June 30 Sp. Sess. P.A. 03-1 amended Subdiv. (1) to delete sunset of tax on computer and data processing in Subpara. (C)(i), to eliminate tax on patient care services in Subpara. (E) and to remove provisions re certain advertising or public relations services which had been added as Subpara. (F) by P.A. 03-2, effective August 16, 2003, and applicable to sales occurring on or after July 1, 2003; June Sp. Sess. P.A. 09-3 amended Subdiv. (1) by decreasing rate of tax from 6% to 5.5%, and amended Subdiv. (3) to reflect such decreased rate, effective January 1, 2010 (Revisor’s note: The amendments made to Subdivs. (1) and (3) by Secs. 108 and 109 of June Sp. Sess. P.A. 09-3 did not take effect pursuant to Sec. 12-432c(a)); P.A. 11-6 amended Subdiv. (1) by designating existing language re imposition of tax as Subpara. (A) and amending same to increase tax rate from 6% to 6.35%, redesignating existing Subparas. (A) to (E) as Subparas. (B) to (F), increasing tax rate re transfer of occupancy from 12% to 15% in Subpara. (B), adding Subpara. (G) re tax rate on motor vehicle rentals, adding Subpara. (H) re tax rate on luxury items, designating existing language re applicability of tax rate as Subpara. (I), adding Subpara. (J) re deposits into municipal revenue sharing account, and adding Subpara. (K) re deposits into regional performance incentive account, effective July 1, 2011, and applicable to sales occurring on or after that date, and amended Subdiv. (3) to reflect the increase in the tax from 6% to 6.35%, effective July 1, 2011; P.A. 11-61 changed effective date of P.A. 11-6, S. 93, from July 1, 2011, and applicable to sales occurring on or after that date, to July 1, 2011, and applicable to sales occurring on or after that date, and to sales of services that are billed to customers for a period that includes that date, effective June 21, 2011, made a technical change in Subdiv. (1)(J), effective July 1, 2011, and applicable to sales occurring on or after that date, and amended Subdiv. (3) to adjust the brackets for the new sales tax rate, effective July 1, 2011; P.A. 13-184 amended Subdiv. (1) to add Subpara. (E)(ii) re exemption for vessels docked in this state for 60 or fewer days, to eliminate former Subpara. (H)(ii) re luxury tax on vessels, to eliminate former Subpara. (J) re deposit into municipal revenue sharing account, to redesignate existing Subpara. (K) as Subpara. (J) and to make conforming changes, and made a technical change in Subdiv. (2)(C)(i), effective July 1, 2013, and applicable to sales occurring on or after that date; P.A. 13-247 amended Subdiv. (1)(K) by changing “regional performance incentive account” to “regional planning incentive account”, effective June 19, 2013.



Section 12-408a - Payment of certain sales tax revenue for use at Bradley International Airport.

Notwithstanding any other provision of the general statutes to the contrary, fifty per cent of all moneys received or collected by the state or any officer or employee of the state from the tax imposed pursuant to this chapter on the sale or use of any aviation fuel or lubricant which is sold or used at Bradley International Airport shall be paid to the trustee under the trust indenture created pursuant to subsection (g) of section 15-101l for credit to the Bradley International Airport Revenue Fund held by said trustee.

(P.A. 86-393, S. 2, 3; P.A. 93-44, S. 4, 24; P.A. 94-9, S. 17, 41.)

History: P.A. 93-44 added new Subsec. (b) re payment of certain sales tax revenue to the uncompensated care pool, effective April 23, 1993; P.A. 94-9 deleted Subsec. (b) re uncompensated care pool funds, effective April 1, 1994.



Section 12-408b - Recovery of sales tax from consumer related to certain sales of renewable energy systems or systems using cogeneration technology.

On and after July 1, 1991, any person, firm or corporation who pays a sales and use tax, which tax would not have been due prior to July 1, 1991, pursuant to subdivision (39) of section 12-412 of the general statutes, revision of 1958, revised to January 1991, shall recover the tax paid by (1) adding such tax to any amounts otherwise payable under a sales contract approved by the Public Utilities Regulatory Authority pursuant to subsection (d) of section 16-243a, and (2) amortizing such tax, together with interest at the rate paid on front-loaded payments, over the life of a sales contract approved by the department pursuant to said subsection (d).

(June Sp. Sess. P.A. 91-3, S. 118, 168; P.A. 02-103, S. 5; P.A. 11-80, S. 1.)

History: P.A. 02-103 made technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 12-408c - Refund of taxes for certain purchases in this state for sole use or consumption outside this state.

(a)(1) Whenever any person carrying on a trade, occupation, business or profession in this state purchases from a retailer tangible personal property for use or consumption in carrying on such trade, occupation, business or profession, (A) for purposes of subsequently transporting such property outside this state by common or contract carrier for use or consumption thereafter solely outside this state, or (B) for the purpose of being processed, fabricated or manufactured into, attached to or incorporated into, other tangible personal property to be transported outside this state by common or contract carrier, and thereafter used or consumed solely outside this state, such person may claim a refund of the taxes imposed by this chapter on the purchase of such property. A claim for refund of the taxes imposed by this chapter on all such purchases of property during the calendar year may be filed, along with substantiating documentation, annually with the Commissioner of Revenue Services on a form prepared for such purpose by the commissioner not later than the first day of the fourth month next succeeding the end of the calendar year for which such claim is filed.

(2) The commissioner shall make a determination as to any such claim not later than ninety days after receipt thereof and, if approved, transmit such approval to the State Comptroller who shall draw his order on the State Treasurer for payment of such refund. If the commissioner determines that such claim is not valid, either in whole or in part, notice of the proposed disallowance shall be mailed to the claimant and such notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except for such amounts as to which the claimant has filed, as provided in subdivision (3) of this subsection, a written protest with the commissioner.

(3) Within sixty days after the mailing of a proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant shall set forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant’s authorized representatives an oral hearing.

(4) Notice of the commissioner’s determination shall be mailed to the claimant and such notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(5) The action of the commissioner on the claimant’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner’s determination pursuant to section 12-422.

(6) The commissioner may, at any time within three years after the date of receipt of such claim for refund, examine such claim and supporting documentation and, in the case of any error is disclosed by such examination, mail a notice of assessment in the manner provided in section 12-415 as if a return had been filed with which the commissioner was not satisfied. In such event, the claimant may petition for reassessment in the time and manner provided in section 12-418. The order or decision of the commissioner upon the petition for reassessment shall be subject to judicial review in the time and manner provided in section 12-422.

(b) (1) Whenever any holder of a permit issued under this subsection purchases from a retailer tangible personal property for use or consumption in carrying on the trade, occupation, business or profession of such person, (A) for the purpose of subsequently transporting it outside this state for use or consumption thereafter solely outside this state or (B) for the purpose of being processed, fabricated or manufactured into, attached to or incorporated into, other tangible personal property to be transported outside this state and thereafter used or consumed solely outside this state, such holder may purchase such property without payment of the taxes otherwise imposed by this chapter on the purchase of such property.

(2) The Commissioner of Revenue Services may pursuant to regulations adopted in accordance with chapter 54 issue a permit to any person carrying on a trade, occupation, business or profession in this state who purchases from a retailer tangible personal property for use or consumption in carrying on such trade, occupation, business or profession, (A) for the purpose of subsequently transporting it outside this state for use or consumption thereafter solely outside this state or (B) for the purpose of being processed, fabricated or manufactured into, attached to or incorporated into, other tangible personal property to be transported outside this state and thereafter used or consumed solely outside this state, if the commissioner determines that the person is carrying on a trade, occupation, business or profession in this state and is filing the returns required to be filed by such person under section 12-414 and that the enforcement of the provisions of this chapter shall not be adversely affected.

(3) The permit issued under subdivision (2) of this subsection shall authorize the holder to the extent and in the manner specified in the regulations adopted under said subdivision (2), to purchase tangible personal property from a retailer on which the taxes imposed by this chapter shall not be payable. The regulations adopted under this subsection shall require (A) a declaration, prescribed as to form by the commissioner and bearing notice to the effect that false statements made in such declaration are punishable, stating that such property is purchased for a purpose permitted by this subsection, (B) a report to be submitted with, and to be a part of, each return that is required to be filed under section 12-414 by the holder of such permit detailing the persons from whom such tangible personal property was purchased during the period covered by such return, the quantities in which and the dates on which such property was purchased and any other information deemed necessary by the commissioner, and (C) periodic registration, at least annually, for the purpose of the issuance of a permit, including procedures relating to the application for the permit and notice concerning the penalty for misuse of the permit.

(P.A. 97-243, S. 48, 67; P.A. 00-174, S. 63, 83.)

History: P.A. 97-243 effective June 24, 1997; P.A. 00-174 deleted requirement for an affidavit for certain information required to be submitted, deleted provision re notarization of permit application and added provisions re declaration, effective July 1, 2000.



Section 12-408d - Disaggregation of information in returns of multitown retailers.

For calendar quarters commencing on or after July 1, 2004, any retailer with sales in more than one town in this state, for which sales such retailer files a return under this chapter, shall disaggregate the information in the return, in such form as may be prescribed by the Commissioner of Revenue Services, to indicate the town in which sales occurred for which tax was collected by such retailer and the amount of such tax collected, by town.

(May Sp. Sess. P.A. 04-2, S. 25.)

History: May Sp. Sess. P.A. 04-2 effective May 12, 2004.



Section 12-409 - Permits.

(a) Permit required. No person shall engage in or transact business as a seller within this state, unless a permit or permits have been issued to such person as prescribed in this section.

(b) Application for permit. Every person desiring to engage in or conduct business as a seller within this state shall file with the commissioner an application for a permit for each place of business. Every application for a permit shall be made upon a form prescribed by the commissioner and shall set forth the name under which the applicant transacts or intends to transact business, the location of the applicant’s place or places of business and such other information as the commissioner requires. The application shall be signed by the owner if a natural person; in the case of an association or partnership, by a member or partner; in the case of a corporation, by an executive officer or some person specifically authorized by the corporation to sign the application.

(c) Permit fee. At the time of making an application the applicant shall pay to the Commissioner of Revenue Services a permit fee of one hundred dollars for each permit. Any permit issued on or after July 1, 1985, but prior to October 1, 2003, shall expire biennially on the anniversary date of the issuance of such permit unless renewed in accordance with such procedure and application form as prescribed by the commissioner. Any permit issued on or after October 1, 2003, shall expire on the fifth anniversary date of the issuance of such permit unless renewed in accordance with such procedure and application form as prescribed by the commissioner.

(d) Issuance of permit. Permit requirements. After compliance with subsections (a), (b) and (c) of this section by the applicant, the commissioner shall grant and issue to such applicant a separate permit for each place of business within the state. A permit is not assignable and is valid only for the person in whose name it is issued and for the transaction of business at the place designated therein. It shall at all times be conspicuously displayed at the place for which issued. Only a person actively engaging in or conducting business as a seller may hold a permit. Any person not so engaged shall surrender the permit to the commissioner for cancellation.

(e) Reissuance of permit. A seller whose permit has been suspended or revoked shall pay to the Commissioner of Revenue Services a fee of one hundred dollars for the reissuance of a permit.

(f) Revocation or suspension of permit. Whenever any person fails to comply with any provision of this chapter relating to the sales tax or any regulation of the commissioner relating to the sales tax prescribed and adopted under this chapter, the commissioner, upon hearing, after giving such person ten days’ notice in writing specifying the time and place of hearing and requiring such person to show cause why such person’s permit or permits should not be revoked, may revoke or suspend any one or more of the permits held by the person. The notice may be served personally or by registered or certified mail. The commissioner shall not issue a new permit after the revocation of a permit unless the commissioner is satisfied that the former holder of the permit will comply with the provisions of this chapter relating to the sales tax and the regulations of the commissioner.

(g) Cancellation of permit. Whenever any seller files returns for four successive monthly or quarterly periods, or for two successive annual periods, as the case may be, showing no sales, the commissioner, upon hearing, after giving such seller thirty days notice, in writing, specifying the time and place of hearing and requiring such seller to show cause why such seller’s permit or permits should not be cancelled, may cancel one or more of the permits held by such seller. The notice may be served personally or by mail. The commissioner shall not issue a new permit after the cancellation of a permit unless the commissioner is satisfied that the former holder of the permit will make sales subject to the provisions of this chapter relating to the sales tax and the regulations of the commissioner.

(h) Unlawful acts. Penalty. (1) Any person who knowingly violates any provision of this section shall be fined not more than five hundred dollars or imprisoned not more than three months or both for each offense.

(2) Any person who fails to secure or renew a permit as provided in this section shall be subject to a civil penalty of two hundred fifty dollars for the first day such person engages in or transacts business without a permit and one hundred dollars for each subsequent day such person engages in or transacts business without such permit. Subject to the provisions of section 12-3a, the commissioner may waive all or any part of the civil penalty provided in this subdivision if it is proven to the commissioner’s satisfaction that the failure to secure or renew such permit was due to reasonable cause and was not intentional or due to neglect.

(1949 Rev., S. 2093; P.A. 77-614, S. 139, 610; P.A. 81-39, S. 1, 2; Nov. Sp. Sess. P.A. 81-4, S. 19, 32; P.A. 82-325, S. 3, 7; P.A. 85-357, S. 1, 2; P.A. 87-38, S. 1, 2; P.A. 88-314, S. 23, 54; June 30 Sp. Sess. P.A. 03-6, S. 73; June Sp. Sess. P.A. 09-3, S. 157; P.A. 10-188, S. 6; P.A. 13-150, S. 4.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-39 increased fee for reissuance of permit under Subsec. (5) from $5 to $50; Nov. Sp. Sess. P.A. 81-4 amended Subsec. (3) to raise permit fee from $1 to $20 and added provisions re annual expiration and renewal fee; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section; P.A. 85-357 amended Subsec. (3) to provide that any permit issued prior to or on or after July 1, 1985, shall expire biennially and to delete provision re $10 renewal fee, effective June 16, 1985, and applicable to renewals occurring on or after July 1, 1985; P.A. 87-38 amended Subsec. (6) to allow revocation or suspension of permit whenever any seller files returns for four successive monthly or quarterly periods without sales; P.A. 88-314 amended Subsec. (7) by requiring that the violation must have occurred knowingly, increasing the fine to $500 or imprisonment of not more than three months, or both for each offense and deleting the description of what constitutes a separate offense for purposes of this subsection, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (3) to raise fee from $20 to $50 and to make the term of the permit five years for permits issued on or after October 1, 2003; June Sp. Sess. P.A. 09-3 amended Subsecs. (3) and (5) to increase fees from $50 to $100; P.A. 10-188 redesignated existing Subsecs. (1) to (6) as Subsecs. (a) to (f), made technical changes in Subsecs. (a), (b), (d), and (f), amended Subsec. (d) to limit permit holding to person actively engaging in or conducting business as a seller, amended Subsec. (f) to delete provision re returns showing no sales, added Subsec. (g) re cancellation of permit and redesignated existing Subsec. (7) as Subsec. (h), effective July 1, 2010; P.A. 13-150 amended Subsec. (h) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re civil penalty, effective July 1, 2013.



Section 12-409a - Direct payment permits.

(a) Issuance of permit. Any person who purchases tangible personal property or services may apply to the Commissioner of Revenue Services for a direct payment permit. At the time of making an application, the applicant shall pay to the commissioner a permit fee of twenty dollars for each permit. If the commissioner finds that (1) the collection of the sales and use taxes will not be jeopardized by the issuance of such a permit, (2) because of the nature of the applicant’s business, the permit will significantly reduce the work of administering the taxes under this chapter, (3) the applicant’s accounting system will clearly indicate the amount of tax that the applicant owes under this chapter, and (4) the applicant makes taxable purchases in sufficient volume to justify the expense of regular audits by the commissioner, the commissioner may, in the commissioner’s discretion, issue such a permit to the purchaser. Such direct payment permit shall bear an identifying registration number. No vendor making a sale to a direct payment permit holder shall be required to collect the sales tax otherwise payable on such sale. Each direct payment permit holder shall report, on a form designated by the commissioner, and pay directly to the commissioner the tax due on any tangible personal property or services acquired by such permit holder pursuant to such permit. The use of a direct payment permit shall be subject to such conditions, including the obligation to make payment of the tax due in accordance with the provisions of chapter 228g, as the commissioner shall determine to be appropriate to insure the collection of the tax and may be suspended or revoked by the commissioner at any time if the commissioner determines that the collection of any tax due from the permit holder is in jeopardy or that the permit holder has not complied with the conditions to which the permit is subject. The commissioner may adopt regulations in accordance with chapter 54 to carry out the provisions of this section.

(b) Acceptance of certificate. The acceptance in good faith by any vendor of a certificate from a direct payment permit holder stating that he is in possession of a valid direct payment permit shall relieve such vendor of any obligation to collect the sales tax from the permit holder. Such certificate shall be signed by and bear the name, address and registration number of the permit holder.

(P.A. 91-143; P.A. 99-173, S. 63, 65.)

History: P.A. 99-173 amended Subsec. (a) to add Subdivs. (2), (3) and (4) re nature of applicant’s business, applicant’s accounting system and applicant’s volume of business, respectively, to allow the commissioner to adopt regulations and to make technical changes.



Section 12-410 - Presumptions and resale certificates.

(1) Presumption of taxability; resale certificate. For the purpose of the proper administration of this chapter and to prevent evasion of the sales tax it shall be presumed that all receipts are gross receipts that are subject to the tax until the contrary is established. The burden of proving that a sale of tangible personal property or service constituting a sale in accordance with subdivision (2) of subsection (a) of section 12-407 is not a sale at retail is upon the person who makes the sale unless such person takes in good faith from the purchaser a certificate to the effect that the property or service is purchased for resale.

(2) Effect of certificate. The certificate relieves the seller from the burden of proof only if taken in good faith from a person who is engaged in the business of selling tangible personal property or services constituting a sale in accordance with subdivision (2) of subsection (a) of section 12-407 and who holds the permit provided for in section 12-409 and who, at the time of purchasing the tangible personal property or service: (A) Intends to sell it in the regular course of business; (B) intends to utilize such personal property in the delivery of landscaping or horticulture services, provided the total sale price of all such landscaping and horticulture services are taxable under this chapter; or (C) is unable to ascertain at the time of purchase whether the property or service will be sold or will be used for some other purpose. The burden of establishing that a certificate is taken in good faith is on the seller. A certificate to the effect that property or service is purchased for resale taken from the purchaser by the seller shall be deemed to be taken in good faith if the tangible personal property or service purchased is similar to or of the same general character as property or service which the seller could reasonably assume would be sold by the purchaser in the regular course of business.

(3) Form of certificate. The certificate shall be signed by and bear the name and address of the purchaser, shall indicate the number of the permit issued to the purchaser and shall indicate the general character of the tangible personal property or service sold by the purchaser in the regular course of business. The certificate shall be substantially in such form as the commissioner prescribes.

(4) Liability of purchaser. (A) If a purchaser who gives a certificate makes any use of the service or property other than retention, demonstration or display while holding it for sale in the regular course of business, the use shall be deemed a retail sale by the purchaser as of the time the service or property is first used by the purchaser, and the cost of the service or property to the purchaser shall be deemed the gross receipts from such retail sale.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, any use by a certificated air carrier of an aircraft for purposes other than retention, demonstration or display while holding it for sale in the regular course of business shall not be deemed a retail sale by such carrier as of the time the aircraft is first used by such carrier, irrespective of the classification of such aircraft on the balance sheet of such carrier for accounting and tax purposes.

(5) Conditions under which a sale of service shall be considered a sale for resale. Exception. (A) For the purpose of the proper administration of this chapter and to prevent evasion of the sales tax, a sale of any service described in subparagraph (I) of subdivision (2) of subsection (a) of section 12-407 shall be considered a sale for resale only if the service to be resold is an integral, inseparable component part of a service described in said subparagraph (I) which is to be subsequently sold by the purchaser to an ultimate consumer. The purchaser of the service for resale shall maintain, in such form as the commissioner requires, records which substantiate: (i) From whom the service was purchased and to whom the service was sold, (ii) the purchase price of the service, and (iii) the nature of the service to demonstrate that the services were an integral, inseparable component part of a service described in subparagraph (I) of subdivision (2) of subsection (a) of section 12-407 which was subsequently sold to a consumer.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, no sale of a service described in subparagraph (I) of subdivision (2) of subsection (a) of section 12-407 by a seller shall be considered a sale for resale if such service is to be subsequently sold by the purchaser to an ultimate consumer that is affiliated with the purchaser in the manner described in subparagraph (A) of subdivision (62) of subsection (a) of section 12-412.

(6) Sales to certain affiliates. For the purpose of the proper administration of this chapter and to prevent evasion of the sales tax, no sale of any service by a seller shall be considered a sale for resale if such service is to be subsequently sold by the purchaser, without change, to an ultimate consumer that is affiliated with the purchaser in the manner described in subparagraph (A) of subdivision (62) of subsection (a) of section 12-412.

(1949 Rev., S. 2094; P.A. 75-213, S. 24, 25, 53; P.A. 85-240, S. 3, 6; P.A. 88-6, S. 3; P.A. 90-148, S. 22, 34; June Sp. Sess. P.A. 91-3, S. 112, 168; May Sp. Sess. P.A. 92-17, S. 45, 59; P.A. 93-74, S. 64, 67; P.A. 94-21, S. 1, 2; P.A. 95-359, S. 10, 19; P.A. 97-243, S. 18, 67; P.A. 00-174, S. 5, 83; P.A. 02-103, S. 6; P.A. 03-225, S. 7.)

History: P.A. 75-213 included references to sale of “service” in Subsecs. (1) and (4) and deleted provision in Subsec. (4) re inclusion of rent charged rather than cost of property to purchaser in gross receipts; P.A. 85-240 amended Subsec. (4) to provide that aircraft held for sale by a certificated air carrier, if used for purposes other than retention, demonstration or display, shall not be deemed to have been sold at retail and subject to sales tax; P.A. 88-6 amended Subsec. (4)(b) by substituting “aircraft” for “airplane” wherever the latter word appears; P.A. 90-148 added Subsec. (5) describing conditions under which a sale of service shall be considered a sale for resale, effective July 1, 1990, and applicable to sales of service for resale on or after that date; June Sp. Sess. P.A. 91-3 amended Subsec. (2) to provide a standard for determining when a certificate to the effect that property is purchased for resale is taken in good faith by the seller; May Sp. Sess. P.A. 92-17 amended Subsec. (2) to include utilization of property in landscaping or horticultural services; P.A. 93-74 added Subsec. (6) re certificate of use for sales of commercial motor vehicles and motor buses to qualify for exemption from the sales tax, effective May 19, 1993, and applicable to sales occurring on and after January 1, 1994; P.A. 94-21 eliminated provision requiring the purchaser of the service for resale to separately state the service being resold and the cost thereof on the invoice and required the purchaser of the service for resale to maintain appropriate records concerning the service and its cost, effective May 2, 1994; P.A. 95-359 deleted Subdiv. (6) re exempt purchases under Sec. 12-412(82) and (83), effective July 13, 1995; P.A. 97-243 amended Subsecs. (1) and (2) to specify that all receipts are presumed to be gross receipts subject to tax and that burden of establishing that a certificate is taken on good faith is on the seller and to change the term horticultural to horticulture, effective June 24, 1997, and applicable to sales occurring on or after October 1, 1997; P.A. 00-174 amended Subsecs. (1) to (3), inclusive, to allow use of resale certificates in the case of sales of services, effective October 1, 2000, and applicable to sales made on or after that date; P.A. 02-103 made technical changes; P.A. 03-225 amended Subdiv. (5) by designating existing provisions as Subpara. (A) and making technical changes therein and added new Subdivs. (5)(B) and (6) to prohibit the setting up of a separate purchasing company to purchase enumerated services on resale for a group of affiliates, effective October 1, 2003, and applicable to sales occurring on or after that date.

Cited. 18 CA 434; 43 CA 598.

Day book records adequate proof of nature of sale, when. 30 CS 309.

Subsec. (1):

Cited. 183 C. 566; 216 C. 17; 231 C. 315.

Cited. 43 CS 253.



Section 12-411 - The use tax.

(1) Imposition and rate. (A) An excise tax is hereby imposed on the storage, acceptance, consumption or any other use in this state of tangible personal property purchased from any retailer for storage, acceptance, consumption or any other use in this state, the acceptance or receipt of any services constituting a sale in accordance with subdivision (2) of subsection (a) of section 12-407, purchased from any retailer for consumption or use in this state, or the storage, acceptance, consumption or any other use in this state of tangible personal property which has been manufactured, fabricated, assembled or processed from materials by a person, either within or without this state, for storage, acceptance, consumption or any other use by such person in this state, to be measured by the sales price of materials, at the rate of six and thirty-five-hundredths per cent of the sales price of such property or services, except, in lieu of said rate of six and thirty-five-hundredths per cent;

(B) At a rate of fifteen per cent of the rent paid for occupancy of any room or rooms in a hotel or lodging house for the first period of not exceeding thirty consecutive calendar days;

(C) With respect to the storage, acceptance, consumption or use in this state of a motor vehicle purchased from any retailer for storage, acceptance, consumption or use in this state by any individual who is a member of the armed forces of the United States and is on full-time active duty in Connecticut and who is considered, under 50 App USC 574, a resident of another state, or to any such individual and the spouse of such individual at a rate of four and one-half per cent of the sales price of such vehicle, provided such retailer requires and maintains a declaration by such individual, prescribed as to form by the commissioner and bearing notice to the effect that false statements made in such declaration are punishable, or other evidence, satisfactory to the commissioner, concerning the purchaser’s state of residence under 50 App USC 574;

(D) (i) With respect to the acceptance or receipt in this state of labor that is otherwise taxable under subparagraph (C) or (G) of subdivision (2) of subsection (a) of section 12-407 on existing vessels and repair or maintenance services on vessels occurring on and after July 1, 1999, such services shall be exempt from such tax;

(ii) With respect to the storage, acceptance or other use of a vessel in this state, such storage, acceptance or other use shall be exempt from such tax, provided such vessel is docked in this state for sixty or fewer days in a calendar year;

(E) (i) With respect to the acceptance or receipt in this state of computer and data processing services purchased from any retailer for consumption or use in this state occurring on or after July 1, 1997, and prior to July 1, 1998, at the rate of five per cent of such services, on or after July 1, 1998, and prior to July 1, 1999, at the rate of four per cent of such services, on or after July 1, 1999, and prior to July 1, 2000, at the rate of three per cent of such services, on or after July 1, 2000, and prior to July 1, 2001, at the rate of two per cent of such services, on and after July 1, 2001, at the rate of one per cent of such services, and (ii) with respect to the acceptance or receipt in this state of Internet access services, on or after July 1, 2001, such services shall be exempt from tax;

(F) With respect to the acceptance or receipt in this state of patient care services purchased from any retailer for consumption or use in this state for which payment is received by the hospital on or after July 1, 1999, and prior to July 1, 2001, at the rate of five and three-fourths per cent and on and after July 1, 2001, such services shall be exempt from such tax;

(G) With respect to the rental or leasing of a passenger motor vehicle for a period of thirty consecutive calendar days or less, at a rate of nine and thirty-five-hundredths per cent;

(H) With respect to the sale of (i) a motor vehicle for a sales price exceeding fifty thousand dollars, at a rate of seven per cent on the entire sales price, (ii) jewelry, whether real or imitation, for a sales price exceeding five thousand dollars, at a rate of seven per cent on the entire sales price, and (iii) an article of clothing or footwear intended to be worn on or about the human body, a handbag, luggage, umbrella, wallet or watch for a sales price exceeding one thousand dollars, at a rate of seven per cent on the entire sales price. For purposes of this subparagraph, “motor vehicle” shall have the meaning provided in section 14-1, but shall not include a motor vehicle subject to the provisions of subparagraph (C) of this subdivision, a motor vehicle having a gross vehicle weight rating over twelve thousand five hundred pounds, or a motor vehicle having a gross vehicle weight rating of twelve thousand five hundred pounds or less that is not used for private passenger purposes, but is designed or used to transport merchandise, freight or persons in connection with any business enterprise and issued a commercial registration or more specific type of registration by the Department of Motor Vehicles; and

(I) For calendar quarters ending on or after September 30, 2011, the commissioner shall deposit into the regional planning incentive account, established pursuant to section 4-66k, six and seven-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (B) of this subdivision and ten and seven-tenths per cent of the amounts received by the state from the tax imposed under subparagraph (G) of this subdivision.

(2) Liability for tax. Every person storing, accepting, consuming or otherwise using in this state services or tangible personal property purchased from a retailer for storage, acceptance, consumption or any other use in this state and every person storing, accepting, consuming or otherwise using in this state tangible personal property which has been manufactured, fabricated, assembled or processed from materials purchased from a retailer by such person, either within or without this state, for storage, acceptance, consumption or any other use by such person in this state is liable for the tax. Such person’s liability is not extinguished until the tax has been paid to this state, except that a receipt from a retailer engaged in business in this state or from a retailer who is authorized by the commissioner, under such regulations as the commissioner may prescribe, to collect the tax and who is, for the purposes of this chapter relating to the use tax, regarded as a retailer engaged in business in this state, given to the purchaser pursuant to subdivision (3) of this section is sufficient to relieve the purchaser from further liability for the tax to which the receipt refers.

(3) Collection by retailer. Every retailer engaged in business in this state and making sales of services or of tangible personal property for storage, acceptance, consumption or any other use in this state, not exempted under this chapter, shall, at the time of making a sale or, if the storage, acceptance, consumption or other use is not then taxable hereunder, at the time the storage, acceptance, consumption or use becomes taxable, collect the use tax from the purchaser and give to the purchaser a receipt therefor in the manner and form prescribed by the commissioner. For the purpose of uniformity of tax collection by the retailer the tax brackets set forth in subdivision (3) of section 12-408 pertaining to the sales tax shall be employed in the computation of the tax imposed by this section.

(4) Tax as debt. Amount collected deemed a special fund in trust for state. The tax required to be collected by the retailer constitutes a debt owed to the retailer by the person purchasing tangible personal property or services from such retailer. The amount of tax, when so collected, shall be deemed to be a special fund in trust for the state of Connecticut.

(5) Unlawful advertising. The provisions of subdivision (4) of section 12-408 pertaining to the sales tax shall apply with equal force to the use tax.

(6) Separate statement of tax. The tax required to be collected by the retailer from the purchaser shall be displayed separately from the list price, the price advertised in the premises, the marked price, or other price on the sales check or other proof of sales.

(7) Unlawful acts. Any person violating the provisions of subdivision (3), (5) or (6) of this section shall be fined five hundred dollars for each offense.

(8) Registration by retailers. Every retailer selling services or tangible personal property for storage, acceptance, consumption or any other use in this state shall register with the commissioner and give the name and address of all agents operating in this state, the location of all distribution or sales houses or offices or other places of business in this state and such other information as the commissioner may require.

(9) Presumption of purchase for use; resale certificate. For the purpose of the proper administration of this chapter and to prevent evasion of the use tax and the duty to collect the use tax, it shall be presumed that services or tangible personal property sold by any person for delivery in this state is sold for storage, acceptance, consumption or other use in this state until the contrary is established. The burden of proving the contrary is upon the person who makes the sale unless such person takes from the purchaser a certificate to the effect that the services or property is purchased for resale.

(10) Effect of certificate. The certificate relieves the person selling the services or property from the burden of proof only if taken in good faith from a person who is engaged in the business of selling services or tangible personal property and who holds the permit provided for by section 12-409 and who, at the time of purchasing the services or tangible personal property, intends to sell it in the regular course of business or is unable to ascertain at the time of purchase whether the service or property will be sold or will be used for some other purpose.

(11) Form of certificate. The certificate shall be signed by and bear the name and address of the purchaser, shall indicate the number of the permit issued to the purchaser and shall indicate the general character of the service or tangible personal property sold by the purchaser in the regular course of business. The certificate shall be substantially in such form as the commissioner may prescribe.

(12) Liability of purchaser. (A) If a purchaser who gives a certificate makes any storage or use of the service or property other than retention, demonstration or display while holding it for sale in the regular course of business, the storage or use is taxable as of the time the service or property is first so stored or used.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, any storage or use by a certificated air carrier of an aircraft for purposes other than retention, demonstration or display while holding it for sale in the regular course of business shall not be deemed a taxable storage or use by such carrier as of the time the aircraft is first stored or used by such carrier, irrespective of the classification of such aircraft on the balance sheet of such carrier for accounting and tax purposes.

(13) Presumption of purchase from retailer. It shall be presumed that tangible personal property shipped or brought to this state by the purchaser was purchased from a retailer for storage, use or other consumption in this state.

(14) Conditions under which a purchase of service shall be considered a purchase for resale. Exception. (A) For the purpose of the proper administration of this chapter and to prevent evasion of the use tax, a purchase of any service described in subparagraph (I) of subdivision (2) of subsection (a) of section 12-407 shall be considered a purchase for resale only if the service to be resold is an integral, inseparable component part of a service described in said subparagraph (I) which is to be subsequently sold by the purchaser to an ultimate consumer. The purchaser of the service for resale shall maintain, in such form as the commissioner requires, records which substantiate: (i) From whom the service was purchased and to whom the service was sold; (ii) the purchase price of the service; and (iii) the nature of the service to demonstrate that the service was an integral, inseparable component part of a service described in subparagraph (I) of subdivision (2) of subsection (a) of section 12-407 which was subsequently sold to a consumer.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, no purchase of a service described in subparagraph (I) of subdivision (2) of subsection (a) of section 12-407 by a purchaser shall be considered a purchase for resale if such service is to be subsequently sold by the purchaser to an ultimate consumer that is affiliated with the purchaser in the manner described in subparagraph (A) of subdivision (62) of subsection (a) of section 12-412.

(15) Sales to certain affiliates. For the purpose of the proper administration of this chapter and to prevent evasion of the use tax, no purchase of any service by a purchaser shall be considered a purchase for resale if such service is to be subsequently sold by the purchaser, without change, to an ultimate consumer that is affiliated with the purchaser in the manner described in subparagraph (A) of subdivision (62) of subsection (a) of section 12-412.

(1949 Rev., S. 2095; 1951, 1953, June, 1955, S. 1165d; November, 1955, S. N146; 1957, P.A. 553, S. 3; 1961, P.A. 574, S. 3, 4; June, 1969, P.A. 1, S. 20; June, 1971, P.A. 5, S. 107; 8, S. 5; 1972, P.A. 285, S. 3; P.A. 73-288, S. 3, 8; P.A. 74-73, S. 3, 5; 74-338, S. 74, 94; P.A. 75-2, S. 3, 5; 75-213, S. 26–32, 53; P.A. 76-114, S. 20, 21; 76-322, S. 21, 27; P.A. 77-370, S. 11, 13; 77-604, S. 77, 84; P.A. 78-71, S. 2, 5; P.A. 80-71, S. 19, 30; June Sp. Sess. P.A. 83-1, S. 9, 15; P.A. 85-240, S. 4, 6; P.A. 88-6, S. 4; 88-314, S. 24, 54; P.A. 89-123, S. 4; 89-251, S. 199, 203; P.A. 90-148, S. 23, 34; June Sp. Sess. P.A. 91-3, S. 113, 168; June Sp. Sess. P.A. 91-14, S. 24, 30; May Sp. Sess. P.A. 92-5, S. 27, 37; May Sp. Sess. P.A. 92-17, S. 27, 59; P.A. 93-332, S. 2, 5, 40, 42; P.A. 93-361, S. 12, 17; P.A. 95-359, S. 1, 19; P.A. 96-232, S. 2, 3; P.A. 97-243, S. 19, 20, 67; P.A. 98-110, S. 7, 27; 98-244, S. 18, 35; P.A. 99-173, S. 15, 65; P.A. 00-174, S. 6, 7, 83; June Sp. Sess. P.A. 01-6, S. 2, 65, 85; P.A. 02-3, S. 3; 02-103, S. 7; May 9 Sp. Sess. P.A. 02-1, S. 70; P.A. 03-2, S. 26; 03-225, S. 8; June 30 Sp. Sess. P.A. 03-1, S. 96; June Sp. Sess. P.A. 09-3, S. 110; P.A. 11-6, S. 97; 11-61, S. 183; P.A. 13-184, S. 78; 13-247, S. 319.)

History: 1961 act increased tax rate from 3% to 3.5%; 1969 act temporarily increased tax rate to 5% for period from July 1, 1969, to June 30, 1971; 1971 acts made 5% rate permanent and later increased rate to 6.5% as of September 1, 1971; 1972 act increased rate to 7%; P.A. 73-288 reduced rate to 6.5%; P.A. 74-73 reduced rate to 6%, effective May 31, 1974, and applicable to taxes imposed on and after May 1, 1974; P.A. 74-338 made technical changes; P.A. 75-2 increased rate to 7%; P.A. 75-213 included references to “acceptance” and “services” in Subsecs. (1) to (3) and (8) to (12); P.A. 76-114 set tax rate at 3.5% for machinery and services rendered pursuant to Sec. 12-407(2)(j)(A)–(M); P.A. 76-322 clarified Subsec. (1) by specifying 7% “of the sales price of the property”; P.A. 77-370 reduced tax rate on machinery to 2.5%; P.A. 77-604 made technical change to section reference in Subsec. (1); P.A. 78-71 deleted provision re 2.5% tax rate on machinery; P.A. 80-71 increased tax rate to 7.5%; June Sp. Sess. P.A. 83-1 amended Subsec. (1) by providing that the acceptance or receipt of any services constituting a sale in accordance with Sec. 12-407(2)(i) shall be subject to tax at the rate of 7.5% in lieu of 3.5% as previously provided; P.A. 85-240 amended Subsec. (12) to provide that aircraft held for sale by a certificated air carrier, if stored or used for purposes other than retention, demonstration or display, shall not be deemed to have been stored or used in a manner subject to sales tax; P.A. 88-6 amended Subsec. (12)(b) by substituting “aircraft” for “airplane” wherever the latter word appears; P.A. 88-314 amended Subsec. (7) by increasing the fine to $500 from not more than $100, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 89-123 added provisions to Subsec. (1) to establish uniformity with sales tax provisions in Sec. 12-408(1); P.A. 89-251 increased the rate of tax in Subsec. (1) from 7.5% to 8% of the sales price of the property, with corresponding changes in the lower rates applicable to certain items of personal property; P.A. 90-148 added Subsec. (14) describing conditions under which a purchase of service shall be considered a sale for resale, effective July 1, 1990, and applicable to any purchase of service for resale on or after that date; June Sp. Sess. P.A. 91-3 amended Subsec. (1) to reduce the general rate to 6% to increase the rate with respect to the transfer of occupancy to 12% and to set the rate with respect to the storage, acceptance, consumption or use of vessels by nonresidents at the lesser of 6% or the rate in the home state of the nonresident, effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; June Sp. Sess. P.A. 91-14 amended Subsec. (1) to make the provisions relating to vessels effective September 19, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (1) to make various technical and minor changes, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; May Sp. Sess. P.A. 92-17 amended Subsec. (1) to remove the special rate on aviation fuel, provided for an affidavit, rather than registration in the home state, as proof of out-of-state residence and made technical changes and amended Subsecs. (1) and (2) to clarify the standards for taxation of imported property, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; P.A. 93-332 amended Subsec. (1) to provide that the sale of manufactured, fabricated, assembled or processed from materials be measured by the sales price of materials, effective June 25, 1993, and applicable to sales on or after July 1, 1993, and to exclude from tax mail order purchases of $200 or less, effective July 1, 1993, and applicable to sales occurring on or after July 1, 1993, and amended Subsec. (4) to provide that the tax collected constitutes a debt owed to the retailer by the purchaser and shall be deemed to be held in trust for the state, where previously tax was considered a debt owed by the retailer, effective June 25, 1993; P.A. 93-361 amended Subsec. (1) to delete exclusion from tax with regard to mail order purchase of $200 or less which had been added by P.A. 93-332, effective July 1, 1993, and applicable to sales occurring on or after July 1, 1993; P.A. 95-359 amended Subdiv. (14) to add provisions re maintenance of records by purchaser of services for resale and added Subparas. (A) to (C) listing requirements, effective July 13, 1995; P.A. 96-232 amended Subdiv. (1) to provide lower rates for tax on sale of repair or maintenance services on vessels, effective June 6, 1996, and applicable to sales occurring on and after July 1, 1997; P.A. 97-243 amended Subsec. (1) to add phase out of tax on computer and data processing, to add requirement that retailer maintain affidavit or other evidence with respect to sales of motor vehicles to members of the armed forces concerning the buyer’s state of residence, to provide that the tax rate on vessels sold to nonresidents is the lesser of 6% or the tax rate in the state in which the individual resides, and to make technical changes and amended Subsec. (7) to clarify that the fine is for each offense, effective June 24, 1997, and applicable to sales occurring on or after October 1, 1997; P.A. 98-110 amended Subsec. (1) to repeal Subdiv. (A) re repair or replacement parts and reletter remaining Subdivs., effective May 19, 1998, and applicable to sales occurring on or after January 1, 1999; P.A. 98-244 amended Subsec. (1)(c) to allow reduction in tax rate and exemption for military when the name of the spouse is on the title of the motor vehicle, effective June 8, 1998, and applicable to sales occurring on or after October 1, 1998; P.A. 99-173 amended Subsec. (1) to make a technical change, to reduce the tax rate to 4% effective July 1, 1999, to 2% on July 1, 2000, and eliminate the tax on July 1, 2001, for paving, painting, staining, wallpapering, roofing, siding, and exterior sheet metal work services on residential properties, and to reduce the tax rate on hospital services from 6% to 5.75% effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 00-174 amended Subsec. (1) to eliminate an affidavit requirement for motor vehicle sales to armed forces personnel, to add provisions re declaration, to delete former Subdiv. (C) re tax on certain vessels and make conforming technical changes, to provide an exemption for certain labor to existing vessels in redesignated Subdiv. (C) and to delete requirement re furnishing of other states’ tax information by the commissioner, and amended Subsec. (9) to allow use of resale certificates in the case of sales of services and to make a technical change for purposes of gender neutrality, effective October 1, 2000, and applicable to sales made on or after that date; June Sp. Sess. P.A. 01-6 amended Subdiv. (1) to suspend the use tax on patient care services for the biennium commencing July 1, 2001, and ending June 30, 2003, in Subpara. (E) effective July 1, 2001, and applicable to sales occurring on or after that date, and to exempt Internet access services from the use tax in Subpara. (D), effective July 1, 2001; P.A. 02-3 amended Subdiv. (1) to provide that patient care services are those for which payment is received by the hospital, effective February 28, 2002; P.A. 02-103 made technical changes; May 9 Sp. Sess. P.A. 02-1 amended Subdiv. (1) to extend the rate for computer and data processing services until July 1, 2004, effective July 1, 2002, and applicable to sales occurring on or after said date; P.A. 03-2 amended Subdiv. (1) to add Subpara. (F) re 3% rate for certain advertising and public relations services, effective February 28, 2003, and applicable to sales occurring on or after April 1, 2003; P.A. 03-225 amended Subdiv. (14) by designating existing provisions as Subpara. (A) and amending same by replacing “sale for resale” with “purchase for resale” and making technical changes, and added new Subdivs. (14)(B) and (15) to prohibit the setting up of a separate purchasing company to purchase enumerated services on resale for a group of affiliates, effective October 1, 2003, and applicable to purchases occurring on or after that date; June 30 Sp. Sess. P.A. 03-11 amended Subdiv. (1) to delete sunset of tax on computer and data processing in Subpara. (D)(i), to eliminate tax on patient care services in Subpara. (E) and to remove provisions re certain advertising or public relations services which had been added as Subpara. (F) by P.A. 03-2, effective August 16, 2003, and applicable to sales occurring on or after July 1, 2003; June Sp. Sess. P.A. 09-3 amended Subdiv. (1) by decreasing tax rate from 6% to 5.5%, effective January 1, 2010 (Revisor’s note: The amendments made to Subdiv. (1) by Sec. 110 of June Sp. Sess. P.A. 09-3 did not take effect pursuant to Sec. 12-432c(a)); P.A. 11-6 amended Subdiv. (1) by designating existing language re imposition of tax as Subpara. (A) and amending same to increase tax rate from 6% to 6.35%, redesignating existing Subparas. (A) to (E) as Subparas. (B) to (F), increasing tax rate re room occupancy from 12% to 15% in Subpara. (B), adding Subpara. (G) re tax rate on motor vehicle rentals, adding Subpara. (H) re tax rate on luxury items, adding Subpara. (I) re deposits into municipal revenue sharing account, and adding Subpara. (J) re deposits into regional performance incentive account, effective July 1, 2011, and applicable to sales occurring on or after that date; P.A. 11-61 changed effective date of P.A. 11-6, S. 97, from July 1, 2011, and applicable to sales occurring on or after that date, to July 1, 2011, and applicable to sales occurring on or after that date, and to sales of services that are billed to customers for a period that includes that date, effective June 21, 2011; P.A. 13-184 amended Subdiv. (1) to designate existing provisions in Subpara. (D) as Subpara. (D)(i) and add Subpara. (D)(ii) re exemption for vessels docked in this state for 60 or fewer days, to eliminate former Subpara. (H)(ii) re luxury tax on vessels, to eliminate former Subpara. (I) re deposit into municipal revenue sharing account and redesignate existing Subpara. (J) as Subpara. (I), and to make technical changes, effective July 1, 2013; P.A. 13-247 amended Subdiv. (1)(J) by changing “regional performance incentive account” to “regional planning incentive account”, effective June 19, 2013.



Section 12-411a - Conditional tax on out-of-state mail order companies for sales of merchandise shipped to purchasers in Connecticut. Circumstances under which tax will be implemented.

Section 12-411a is repealed effective July 1, 1989, and applicable to sales from outside the state to destinations in the state on or after that date.

(P.A. 88-188, S. 1, 2; P.A. 89-41, S. 5, 6.)



Section 12-411b - Collection of use tax by certain state contractors.

(a) For any contract for provision of tangible personal property to the state entered into on or after August 16, 2003, each department head, as defined in section 4-5, shall enter into an agreement with the contractor pursuant to which such contractor shall agree, on its own behalf and on behalf of each affiliate, as defined in subsection (d) of this section, of such contractor, for the term of the state contract, to collect and remit to the state on behalf of its customers any use tax due to the state under the provisions of this chapter for items of tangible personal property sold by the contractor or by any of its affiliates in the same manner as if the contractor and its affiliates were engaged in the business of selling tangible personal property for use in this state and had sufficient nexus with this state to be required to collect use tax due to the state.

(b) The following provisions shall apply to and be made part of any agreement entered into pursuant to subsection (a) of this section:

(1) The contractor and its affiliates are not liable for use tax not paid to them by a customer;

(2) A customer’s payment of a use tax to the contractor or its affiliates relieves the customer of liability for the use tax;

(3) The contractor and its affiliates shall remit all use taxes they collect from customers on or before the due date specified in the agreement, which may not be later than the last day of the month next succeeding the end of a calendar quarter or other tax collection period during which the tax was collected; and

(4) Any contractor or affiliate who fails to remit use taxes collected on behalf of its customers by the due date specified in the agreement shall be subject to the interest and penalties provided for persons required to collect sales tax under this chapter.

(c) Any agreement entered into under subsection (a) of this section may provide that the contractor and its affiliates shall collect the use tax only on items that are subject to the six and thirty-five-hundredths per cent rate of tax.

(d) For purposes of this section, “affiliate” means any person, as defined in section 12-1, that controls, is controlled by, or is under common control with another person. A person controls another person if the person owns, directly or indirectly, more than ten per cent of the voting securities of the other person. For purposes of this subsection, “voting security” means a security that confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business, or that is convertible into, or entitles the holder to receive, upon its exercise, a security that confers such a right to vote. “Voting security” includes a general partnership interest.

(June 30 Sp. Sess. P.A. 03-1, S. 105; June Sp. Sess. P.A. 09-3, S. 111; P.A. 11-6, S. 126.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003, and applicable to sales occurring on or after July 1, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (c) by decreasing tax rate from 6% to 5.5%, effective January 1, 2010 (Revisor’s note: The amendments made to Subsec. (c) by Sec. 111 of June Sp. Sess. P.A. 09-3 did not take effect pursuant to Sec. 12-432c(a)); P.A. 11-6 amended Subsec. (c) to increase tax rate from 6% to 6.35%, effective July 1, 2011, and applicable to sales occurring on or after that date.



Section 12-412 - Exemptions.

Taxes imposed by this chapter shall not apply to the gross receipts from the sale of and the storage, use or other consumption in this state with respect to the following items:

(1) The United States, the state or subdivisions. (A) Sales of tangible personal property or services to the United States, the state of Connecticut or any of the political subdivisions thereof, or its or their respective agencies; (B) sales of tangible personal property or services used to develop property which the state of Connecticut is under contract to purchase through a long-term financing contract; (C) sales and use of any services or tangible personal property to be incorporated into or used or otherwise consumed in (i) the demolition, remediation or preparation of the Adriaen’s Landing site and the stadium facility site for purposes of the overall project, each as defined in section 32-651, (ii) the construction of the convention center, the Connecticut Center for Science and Exploration, the stadium facility and the related parking facilities and site preparation and infrastructure improvements, each as defined in section 32-651, or (iii) the construction of any future capital improvement to the convention center, the stadium facility or the related parking facilities.

(2) Federal exemptions. Sales of tangible personal property or services which this state is prohibited from taxing under the Constitution or laws of the United States.

(3) Certain utilities. (A) Gas and electricity for residential use and certain manufacturing or agricultural production. The sale, furnishing or service of gas, including bottled gas, and electricity when delivered to consumers through mains, lines, pipes or bottles for use (i) in any residential dwelling or (ii) directly in agricultural production, fabrication of a finished product to be sold or an industrial manufacturing plant, provided the exemption under this subdivision (ii) shall only be allowed with respect to a metered building, location or premise at which not less than seventy-five per cent of the gas, including bottled gas, or electricity consumed at such metered building, location or premise is used for the purpose of such production, fabrication or manufacturing. Bottled gas as used in this subsection means L.P. (propane) gas.

(B) Telephone and cable television service prior to January 1, 1990. The sale or furnishing of telephone service and community antenna television and cable service, provided the exemption for services described in this subparagraph shall not be applicable to any such service rendered on or after January 1, 1990.

(C) Water, steam and telegraph. The sale, furnishing or service of water, steam and telegraph when delivered to consumers through mains, lines, pipes or bottles.

(D) Monthly charges of one hundred fifty dollars or less for electricity not otherwise exempt. The sale or furnishing of electricity, not subject to the exemption under subparagraph (A) of this subsection, with respect to that portion of the charges applicable to such electricity for any month of service which is not in excess of one hundred fifty dollars.

(E) Gas, water, steam or electricity used in furnishing same to consumers. The sale, furnishing or service of gas, water, steam or electricity for use directly in the furnishing of gas, water, steam or electricity delivered to consumers through mains, lines or pipes.

(4) Prescription medicine, syringes and needles. Sales of and the storage, use or other consumption of medicine only by prescription as defined by federal or state law, including such medicine provided for no consideration and the sales of syringes and needles only by prescription. Sales of and the storage, use or other consumption of materials, including materials used in packaging, which become an ingredient or component part of medicine only by prescription, as defined by federal or state law.

(5) Nonprofit charitable hospitals, nursing homes, rest homes, residential care homes and acute care for-profit hospitals. (A) Sales of tangible personal property or services to and by nonprofit charitable hospitals in this state, nonprofit nursing homes, nonprofit rest homes and nonprofit residential care homes licensed by the state pursuant to chapter 368v for the exclusive purposes of such institutions except any such service transaction as described in subparagraph (EE) of subdivision (37) of subsection (a) of section 12-407.

(B) Sales of tangible personal property by any organization that is exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and that the United States Treasury Department has expressly determined, by letter, to be an organization that is described in Section 501(c)(3) of said internal revenue code, which sales are made on the premises of a hospital.

(C) Sales of tangible personal property or services to an acute care, for-profit hospital, operating as an acute care, for-profit hospital as of May 12, 2004, for the purposes of such institution in connection with the constructing and equipping of any facility of such hospital for which a certificate of need was filed before, and is pending on, May 12, 2004.

(6) Newspapers and magazines. Repealed by P.A. 03-2, S. 58.

(7) Cigarettes. Former subsection (g) repealed by P.A. 80-71, S. 21, 30.

(8) Organizations exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1986, as determined by the U.S. Treasury Department. Exemption qualification requirements. Sales of tangible personal property or services to any organization that is exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and that the United States Treasury Department has expressly determined, by letter, to be an organization that is described in Section 501(c)(3) or (13) of said internal revenue code. At the time of the sale that is exempt under this subsection, the organization shall, in order to qualify for said exemption, do one of the following: (A) Present to the retailer (i) a copy of the United States Treasury Department determination letter that was issued to such organization and (ii) a certificate, in such form as the commissioner may prescribe, certifying that a United States Treasury Department determination letter has been issued to such organization and has not been revoked and that the tangible personal property or services that are being purchased from the retailer by such organization are to be used or consumed exclusively for the purposes for which such organization was established or (B) present to the retailer (i) a copy of the exemption permit that was issued pursuant to this subsection by the commissioner to such organization before July 1, 1995, after a determination of eligibility by the commissioner and (ii) a certificate, in such form as the commissioner may prescribe, certifying that an exemption permit was issued pursuant to this subsection by the commissioner to such organization before July 1, 1995, and was not revoked and that the tangible personal property or services that are being purchased from the retailer by such organization are to be used or consumed exclusively for the purposes for which the organization was established. The organization shall be liable for the tax otherwise imposed if such tangible personal property or services are not used or consumed exclusively for the purposes for which the organization was established.

(9) Food products sold in educational institutions and certain health and care facilities. Sales of food products, meals, candy, confectionery and beverages, except alcoholic beverages, in a student cafeteria, dining-hall, dormitory, fraternity or sorority maintained in a private, public or parochial school, college or university, to members of such institutions or organizations, including all sales of such items to such members at such institutions or organizations using prepaid meal plan cards or arrangements; and sales of food products, meals, candy, confectionery and beverages to patients, residents or care recipients in hospitals, residential care homes, assisted living facilities, senior centers, day care centers, convalescent homes, nursing homes and rest homes.

(10) Exemption of children’s clothing. Repealed by June Sp. Sess. P.A. 91-3, S. 166, 168.

(11) Personal services. Professional, insurance or personal service transactions, except any such service transaction described in subdivision (2) of subsection (a) of section 12-407, which involve sales as inconsequential elements for which no separate charges are made.

(12) Livestock, rabbits and poultry; feed; seeds and certain tree seedlings; fertilizer; plants; horses, except those racing at commercial race tracks. Repealed by June Sp. Sess. P.A. 91-3, S. 166, 168.

(13) Food products. Sales of food products for human consumption. “Food products” include cereals and cereal products, milk and milk products, oleomargarine, meat and meat products, fish and fish products, eggs and egg products, vegetables and vegetable products, fruit and fruit products, spices and salt, sugar and sugar products other than candy and confectionery; coffee and coffee substitutes, tea, cocoa and cocoa products other than candy and confectionery. “Food products” do not include spirituous, malt or vinous liquors, soft drinks, sodas or beverages such as are ordinarily dispensed at bars and soda fountains, or in connection therewith, medicines except by prescription, tonics and preparations in liquid, powdered, granular, tablet, capsule, lozenge and pill form sold as dietary supplements or adjuncts. “Food products” also do not include meals sold by an eating establishment or caterer. “Meal” means food products which are furnished, prepared or served in such a form and in such portions that they are ready for immediate consumption. A meal as defined in this subsection includes food products which are sold on a “take out” or “to go” basis and which are actually packaged or wrapped. The sale of a meal, as defined in this subsection, is a taxable sale. “Eating establishment” means a place where meals are sold and includes a restaurant, cafeteria, grinder shop, pizzeria, drive-in, fast food outlet, ice cream truck, hot dog cart, refreshment stand, sandwich shop, private or social club, cocktail lounge, tavern, diner, snack bar, or hotel or boarding house which furnishes both lodging and meals to its guests.

(14) Containers. (A) Nonreturnable containers and returnable dairy product containers when sold without the contents to persons who place the contents in the container and sell the contents together with the container; (B) containers when sold with the contents if the sales price of the contents is not required to be included in the measure of the taxes imposed by this chapter; (C) returnable containers when sold with the contents in connection with a retail sale of the contents or when resold for refilling. As used herein, “returnable containers” means containers of a kind customarily returned by the buyer of the contents for reuse, but does not mean nonrefillable beverage containers, as defined in subdivision (10) of section 22a-243. All other containers are “nonreturnable containers”. Nothing in this subsection shall be construed so as to tax the gross receipts from the sale of or the storage, use or other consumption in this state of bags in which feed for livestock and poultry, as defined in subdivision (12) of this section, is customarily contained.

(15) Motor vehicle fuel. Sales of and the storage, use or other consumption in this state of motor vehicle fuel (A) for use in any motor vehicle licensed or required to be licensed to operate upon the public highways of this state, whether or not the tax imposed under chapter 221 has been paid on such fuel, or (B) for any other use, if the tax imposed under chapter 221 has been paid on such fuel and has not been refunded under the provisions of chapter 221.

(16) Fuel for heating purposes. Sales of fuel used for heating purposes (i) in any residential dwelling or (ii) in any building, location or premise utilized directly in agricultural production, fabrication of a finished product to be sold or an industrial manufacturing plant, provided the exemption under this subdivision (ii) shall only be allowed with respect to a building, location or premise in which not less than seventy-five per cent of the fuel used in such building, location or premise is used for the purpose of such production, fabrication or manufacturing.

(17) Sale of meals. Former subsection (q) repealed by P.A. 83-18, S. 4, 5.

(18) Production materials. Sales of and the storage or use of materials, rope, fishing nets, tools and fuel or any substitute therefor, which become an ingredient or component part of tangible personal property to be sold or which are used directly in the fishing industry or in an industrial plant in the actual fabrication of the finished product to be sold. Sales of and the storage or use of materials, tools and fuel or any substitute therefor, when such products are used directly in the furnishing of power to an industrial manufacturing plant or in the furnishing of gas, water, steam or electricity when delivered to consumers through mains, lines or pipes.

(19) Oxygen, blood plasma, prostheses, custom-made wigs or hairpieces, hearing and vision aids, canes, crutches, walkers and wheel chairs, vital life support equipment, apnea monitors, support hose and related repair or replacement parts and repair services. Sales of and the storage, use or other consumption of (A) oxygen, blood or blood plasma when sold for medical use in humans or animals; (B) artificial devices individually designed, constructed or altered solely for the use of a particular handicapped person so as to become a brace, support, supplement, correction or substitute for the bodily structure, including the extremities of the individual, and repair or replacement parts and repair services rendered to property described in this subparagraph; (C) artificial limbs, artificial eyes and other equipment worn as a correction or substitute for any functioning portion of the body, custom-made wigs or hairpieces for persons with medically diagnosed total and permanent hair loss as a result of disease or the treatment of disease, artificial hearing aids when designed to be worn on the person of the owner or user, closed circuit television equipment used as a reading aid by persons who are visually impaired and repair or replacement parts and repair services rendered to property described in this subparagraph; (D) canes, crutches, walkers, wheel chairs and inclined stairway chairlifts for the use of invalids and handicapped persons, and repair or replacement parts and repair services to property described in this subparagraph; (E) any equipment used in support of or to supply vital life functions, including oxygen supply equipment used for humans or animals, kidney dialysis machines and any other such device used in necessary support of vital life functions, and apnea monitors, and repair or replacement parts and repair services rendered to property described in this subparagraph; and (F) support hose that is specially designed to aid in the circulation of blood and is purchased by a person who has a medical need for such hose. Repair or replacement parts are exempt whether purchased separately or in conjunction with the item for which they are intended, and whether such parts continue the original function or enhance the functionality of such item. As used in this subdivision, “repair services” means services that are described in subparagraph (Q) or (CC) of subdivision (37) of subsection (a) of section 12-407.

(20) Flyable aircraft. Sales of and the storage, use or other consumption, by a manufacturer of aircraft located in this state, of flyable aircraft complete with necessary equipment and modifications, but not separate engines and parts thereof, sold to persons taking delivery and using such aircraft as certificated or licensed carriers of persons or property in interstate or foreign commerce under authority of the laws of the United States or any foreign government, or sold to any foreign government for use by such government outside of this state, or sold to persons who are not residents of this state and who will not use such aircraft in this state otherwise than in the removal of such aircraft from this state.

(21) Personal property for incorporation into or use in waste treatment facilities. Sales of and the storage, use or other consumption of tangible personal property acquired for incorporation into or used and consumed in the operation of facilities for the treatment of industrial waste before the discharge thereof into any waters of the state or into any sewerage system emptying into such waters, the primary purpose of which is the reduction, control or elimination of pollution of such waters, certified as approved for such purpose by the Commissioner of Energy and Environmental Protection. For the purposes of this subdivision “industrial waste” means any harmful thermal effect or any liquid, gaseous or solid substance or combination thereof resulting from any process of industry, manufacture, trade or business or from the development or recovery of any natural resource.

(22) Personal property incorporated into or consumed in air pollution control facilities. Sales of and the storage, use or other consumption of tangible personal property or supplies acquired for incorporation into or used and consumed in the operation of facilities, the primary purpose of which is the reduction, control or elimination of air pollution, certified as approved for such purpose by the Commissioner of Energy and Environmental Protection. Said commissioner may certify to a portion of such tangible personal property or supplies acquired for incorporation into such facilities to the extent that such portion shall have as its primary purpose the reduction, control or elimination of air pollution.

(23) United States and Connecticut state flags. Sales of United States and Connecticut state flags.

(24) Municipal publications, sales by public libraries or by municipal auction and book sales by library support groups. Sales of municipal publications such as information booklets and zoning regulations, tangible personal property sold by public libraries, the sale of any property at auction by a municipality, and book sales by library support groups.

(25) Unregistered motor vehicles in interstate commerce. Repealed by P.A. 95-359, S. 18.

(26) Items not costing more than twenty dollars each by certain nonprofit organizations and schools. Sales of items for not more than twenty dollars each by any Connecticut eleemosynary organization, for purposes of youth activities which such organization is formed to sponsor and support, and by any accredited elementary or secondary school for purposes of such school or of organized activities of the students enrolled therein.

(27) Vending machine sales of fifty cents or less. Meals sold through vending machines or “honor boxes”. (A) Sales of any items for fifty cents or less from vending machines; or (B) notwithstanding the provisions of subdivision (13) of this section, meals sold through coin-operated vending machines or at unattended “honor boxes”.

(28) Ambulance-type motor vehicles. Repealed by June Sp. Sess. P.A. 91-3, S. 166, 168.

(29) Personal property and services used or consumed in development, construction, rehabilitation, renovation, repair or operation of housing facilities for low and moderate income families and persons. (A) Sales of and the storage, use or other consumption of tangible personal property acquired for incorporation into or used and consumed in the operation of housing facilities for low and moderate income families and persons and sales of and the acceptance, use or other consumption of any service described in subdivision (2) of section 12-407 that is used and consumed in the development, construction, rehabilitation, renovation, repair or operation of housing facilities for low and moderate income families and persons, provided such facilities are constructed under the sponsorship of and owned or operated by nonprofit housing organizations or housing authorities, as defined in subsection (b) of section 8-39. The nonprofit housing organization or housing authority sponsoring the construction of or owning or operating such housing facility shall obtain from the commissioner a letter of determination that the housing facility has, to the satisfaction of said commissioner, met all the requirements for exemption under this subsection. At the time of any sale or purchase that is exempt under this subsection, the purchaser shall present to the retailer a copy of the determination letter that was issued to the nonprofit housing organization or housing authority together with a certificate from the purchaser, in such form as the commissioner may prescribe, certifying that the tangible personal property or services that are being purchased from the retailer are to be used or consumed exclusively for the purposes of incorporation into or in the development, construction, rehabilitation, renovation, repair or operation of the housing facility identified in the letter of determination. For the purposes of this subsection, (i) “nonprofit housing organization” means any organization which has as one of its purposes the development, construction, sponsorship or ownership of housing for low and moderate income families as stated in its charter, if it is incorporated, or its constitution or bylaws, if it is unincorporated, and which has received exemption from federal income tax under the provisions of Section 501(c) of the Internal Revenue Code, as amended from time to time, provided the charter of such organization, if it is incorporated, or its constitution or bylaws, if unincorporated, shall contain a provision that no officer, member or employee thereof shall receive or at any future time may receive any pecuniary profit from the operation thereof, except a reasonable compensation for services in effecting the purposes of the organization; (ii) “housing facilities” means facilities having as their primary purpose the provision of safe and adequate housing and related facilities for low and moderate income families and persons, notwithstanding that said housing provides other dwelling accommodations in addition to the primary purpose of providing dwelling accommodations for low and moderate income families; (iii) “related facilities” means those facilities defined in subsection (d) of section 8-243; and (iv) “low and moderate income families” means those families as defined in subsection (h) of said section 8-243.

(B) Sales of and the acceptance, use or other consumption of any service described in subdivision (2) of section 12-407 that is used or consumed in the development, construction, renovation or operation of housing facilities for low and moderate income families and persons, provided such facilities are owned or sponsored by a mutual housing association, as defined in subsection (b) of section 8-214f, and operated as mutual housing by such association at a location that was conveyed to such association by the United States Secretary of Housing and Urban Development prior to September 1, 1995.

(30) Commodities in the form traded on boards of trade and not converted to use by purchaser. Sales and storage of any commodity in the form traded on any contract market or other board of trade as defined in the Commodity Exchange Act, as amended, provided this exemption shall not apply to any commodity subsequently converted to use by a purchaser and in such event such purchaser shall be liable for the tax under section 12-411 unless otherwise exempt under any of the provisions of this section.

(31) Printed material manufactured for purchaser in Connecticut to be delivered for use outside the state. Sales of any printed material which has been manufactured in Connecticut to the special order of a purchaser and which, within thirty days following delivery to such purchaser, is to be delivered for use outside Connecticut, provided such purchaser presents written certification to the seller when such material is received by such purchaser that such material shall be delivered for use outside Connecticut within thirty days.

(32) Vessels sold in Connecticut by shipbuilder or marine dealer to be transported immediately for use out of state. Repealed by June Sp. Sess. P.A. 91-3, S. 166, 168 and June Sp. Sess. P.A. 91-14, S. 27, 30.

(33) Solar energy systems. Former subsection (gg) repealed by P.A. 84-507, S. 3, 4.

(34) Machinery used in manufacturing. Sales of and the storage, use or other consumption of machinery used directly in a manufacturing production process. The word “machinery” as used in this subsection means the basic machine itself, and includes all of its component parts and contrivances, such as belts, pulleys, shafts, moving parts, operating structures and equipment or devices, which component parts and contrivances are used or required to control, regulate or operate the machinery or to enhance or alter its productivity or functionality, whether such component parts and contrivances are purchased separately or in conjunction with such machine and all replacement and repair parts for the basic machine or for its component parts and contrivances, whether such replacement or repair parts are purchased separately or in conjunction with such machine. For the purposes of this subsection, “machinery” includes machinery used exclusively to control or monitor an activity occurring during the manufacturing production process and machinery used exclusively during the manufacturing production process to test or measure materials and products being manufactured but shall not include office equipment or data processing equipment other than numerically controlled machinery used directly in the manufacturing process.

(35) Centers of service for elderly persons. Sales of tangible personal property or services to any center of service for elderly persons as described in subdivision (d) of section 17b-425.

(36) Motor vehicle driving service performed out of state. The sale of any motor vehicle driving service to the extent of that proportionate part of gross receipts from such service rendered which is directly related to actual driving performance outside the state.

(37) Fuel for use in certain high-occupancy commuter vehicles. Sales of and the storage, use or other consumption of any fuel with respect to which the tax imposed under chapter 221 has been refunded under subdivision (11) of subsection (a) of section 12-459.

(38) Telephone equipment designed exclusively for deaf or blind persons. Sales of and the storage, use or other consumption of any equipment designed exclusively for use by persons who are deaf or blind for purposes of communication by telephone.

(39) Renewable energy systems or systems using cogeneration technology. Repealed by June Sp. Sess. P.A. 91-3, S. 166, 168.

(40) Commercial fishing vessels and machinery or equipment for use thereon. (A) Sales of and the storage, use or other consumption of any vessel exclusively for use in commercial fishing and any machinery or equipment exclusively for use on a commercial fishing vessel by a fisherman engaged in commercial fishing as a trade or business and to whom the Department of Revenue Services has issued a fisherman tax exemption permit, provided (i) for the immediately preceding taxable year, or (ii) on average, for the two immediately preceding taxable years, not less than fifty per cent of the gross income of the purchaser, as reported for federal income tax purposes, shall have been derived from commercial fishing, subject to proof satisfactory to the Commissioner of Revenue Services.

(B) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, requiring periodic registration for purposes of the issuance of fisherman tax exemption permits, including (i) a procedure related to the application for such permit, which application shall include a declaration, in a form prescribed by the commissioner and bearing notice to the effect that false statements made in such declaration are punishable, to be signed by the applicant, and (ii) a form of notice concerning the penalty for misuse of such permit.

(C) (i) The Commissioner of Revenue Services may issue a fisherman tax exemption permit to an applicant, provided such applicant has satisfied the commissioner that the applicant intends to carry on commercial fishing as a trade or business for at least two years, notwithstanding the fact that the applicant was not engaged in commercial fishing as a trade or business in the immediately preceding taxable year or, if the applicant was engaged in commercial fishing as a trade or business in such immediately preceding taxable year, notwithstanding the fact that, for such immediately preceding taxable year, or, on average, for the two immediately preceding taxable years, less than fifty per cent of the gross income of the applicant, as reported for federal income tax purposes, was derived from commercial fishing.

(ii) Such applicant shall be liable for the tax otherwise imposed, during the period commencing upon the issuance of the permit and ending two years after the date of issuance of the permit, if commercial fishing is not carried on as a trade or business by such applicant during such entire period.

(iii) Such applicant shall also be liable for the tax otherwise imposed, during the period commencing upon the issuance of the permit and ending two years after the date of issuance of the permit, if less than fifty per cent of the gross income of such applicant, as reported for federal income tax purposes, shall have been derived from such commercial fishing for the immediately preceding taxable year, or, on average, for the two immediately preceding taxable years.

(iv) Any applicant liable for tax under clause (ii) or (iii) of this subparagraph shall not be eligible to be issued another permit under clause (i) of this subparagraph.

(D) The Commissioner of Revenue Services may issue a fisherman tax exemption permit to an applicant, notwithstanding the fact that, in the applicant’s immediately preceding taxable year, less than fifty per cent of the gross income of the applicant, as reported for federal income tax purposes, was derived from commercial fishing, provided (i) such applicant purchased, during the applicant’s current or immediately preceding taxable year, a commercial fishing trade or business from a seller who was issued a fisherman tax exemption permit by said commissioner at the time of such purchase, and (ii) such commercial fishing shall be carried on as a trade or business by such applicant during the period commencing upon the purchase and ending two years after the date of purchase. Such applicant shall be liable for the tax otherwise imposed, during the period commencing upon such purchase and ending two years after the date of purchase, if such applicant does not carry on such commercial fishing as a trade or business during the period commencing upon such purchase and ending two years after the date of purchase.

(E) For purposes of this subdivision, “commercial fishing vessel” shall include any vessel with a certificate of documentation issued by the United States Coast Guard for coastwise fishery.

(41) Services to determine effect on human health of consumption or use of a product or substance. Sales of services used to determine the probable consequences in relation to human health of the consumption or other use of any product, substance or element.

(42) Aircraft held for resale by certain air carriers and used for purposes other than retention, demonstration or display. Repealed by P.A. 85-240, S. 5, 6.

(43) Replacement parts in enterprise zones. Sales of any replacement parts for machinery to any business entity located in any enterprise zone designated pursuant to section 32-70 for use within such zone.

(44) Certain motion picture, video, television and radio production and broadcast equipment. (A) Sales of and the storage, use or other consumption of any filmed and taped television and radio programs and any materials which become an ingredient or component part of films or tapes which are used directly in the production and transmission of finished programs (i) broadcast to the general public by a television or radio station or (ii) used on or after October 1, 1986, for purposes of accredited medical or surgical training, including any equipment used for such purpose; (B) sales of and the storage, use, rental, lease or other consumption of any motion picture or video production equipment or sound recording equipment purchased or leased for use in this state for production activities which become an ingredient or component part of any master tapes, records, video tapes or film produced for commercial entertainment, commercial advertising or commercial educational purposes; or (C) sales of and the storage, use, rental or lease of equipment, including, but not limited to, antennas used directly in the production or broadcast of programs to the general public by a television or radio station.

(45) Gold or silver bullion, legal tender of any nation, rare and antique coins. Sales of and the storage or use of rare or antique coins, gold or silver bullion and gold or silver legal tender of any nation, traded according to its value as precious metal, provided such exemption shall not be applicable with respect to any such sale, storage or use in which the total value of such bullion or legal tender sold by the retailer is less than one thousand dollars.

(46) Meals delivered to homes of persons who are elderly, disabled or otherwise confined. Sales of home delivered meals to elderly, disabled and other homebound persons.

(47) Articles of clothing or footwear costing under fifty dollars. Repealed by P.A. 11-6, S. 166.

(48) Nonprescription drugs and medicines. Repealed by P.A. 11-6, S. 166.

(49) Property tax payments under motor vehicle leases. Any payment made by a lessee of a motor vehicle to a lessor for the purpose of paying the property taxes on any such vehicle under a lease which is otherwise subject to the taxes imposed by this chapter if such lease requires the lessee to pay such property taxes and if a separate statement of the amount of any such property tax payment is contained in such lease or in any bill rendered pursuant to such lease.

(50) Lease or rental of any motion picture film for display by theater owner or operator. The leasing or rental of any motion picture film by the owner or operator of a motion picture theater for purposes of display at such theater.

(51) Any meal the cost of which is less than two dollars. Repealed by P.A. 89-251, S. 202, 203.

(52) Cloth or fabric purchased for noncommercial sewing. Repealed by P.A. 11-6, S. 166.

(53) Disposable pads used for incontinency. Sales of certain disposable pads prepared for use in the manner of a diaper or as an underpad, and commonly used by persons who are incontinent.

(54) Test strips and tablets, lancets and glucose monitoring equipment used in care of diabetes and associated repair or replacement parts. Sales of test strips and tablets, lancets and glucose monitoring equipment for purposes of certain tests and monitoring required in the care of diabetes and repair or replacement parts for such equipment, whether such repair or replacements parts are purchased separately or in conjunction with the sale of such equipment, and whether such parts continue the original function or enhance the functionality of such equipment.

(55) Certain personal property used in burial or cremation. Sales of (A) tangible personal property by any funeral establishment performing the primary services in preparation for and the conduct of burial or cremation, provided any such property must be used directly in the performance of such services and the total amount of such exempt sales with respect to any single funeral may not exceed two thousand five hundred dollars, or (B) caskets used for burial or cremation.

(56) Sales of certain items by nursing homes, rest homes, residential care homes, convalescent homes or adult day care centers. Sales of items for not more than one hundred dollars each by any nursing home, rest home, residential care home, convalescent home or any adult day care center approved for such purpose by the Commissioner of Social Services, provided (1) such sales are made through a gift shop located in such home or center and (2) any profits from such sales are retained by such home or center for the benefit of the patients, in the case of any such home, or persons using any such adult day care center.

(57) Items purchased with supplemental nutrition assistance program benefits. Sales of any items purchased with supplemental nutrition assistance program benefits.

(58) Personnel, research or management services provided by participants in a joint venture. Joint venture in aircraft industry. (A) Sales of any services rendered for purposes of (i) personnel services, (ii) commercial or industrial marketing, development, testing or research services, or (iii) business analysis and management services, whenever, pursuant to a joint venture agreement, the recipient of any such services is either a corporation, a partnership, or a limited liability company, and such services are rendered by one or more corporate shareholders, or a corporate partner or corporate member in such joint venture, and in accordance with which, except as provided in subparagraph (B) of this subdivision, the company rendering such service must have an ownership interest equivalent to not less than twenty-five per cent of total ownership in such joint venture, provided (I) the purpose of such joint venture is directly related to production or development of new or experimental products or systems and the marketing and support thereof, (II) at least one of the corporations participating in such joint venture shall have been actively engaged in business in this state for not less than ten years, and (III) exemption for such sales in accordance with this subsection, with respect to any single joint venture, shall not be allowed for a period in excess of twenty consecutive years from the date of such venture’s incorporation, formation or organization, or in the case of a joint venture in existence prior to January 1, 1986, within the aircraft industry, for a period in excess of forty consecutive years, and such exemption shall be applicable to sales of such services rendered on or after January 1, 1986.

(B) In the case of a joint venture in the aircraft industry, the ownership interest percentage of each participant in such joint venture shall be equal to the aggregate ownership interest percentage owned directly or indirectly by every participant in such venture that is a related member, as defined in subsection (a) of section 12-218c.

(59) Aviation fuel used exclusively and directly in the experimental testing of any product. Sales of and the storage, use or other consumption of any aviation fuel used exclusively and directly in the experimental testing of any product.

(60) Motor vehicle or vessel purchased but not registered in this state by a person who is not a resident of this state. The sale of any motor vehicle or vessel, as defined in section 15-127, in this state when the purchaser of such motor vehicle or vessel is not a resident of this state and does not maintain a permanent place of abode in this state, provided such motor vehicle or vessel is not presented for registration with the Department of Motor Vehicles in this state and such purchaser submits a declaration, prescribed as to form by the commissioner and bearing notice to the effect that false statements made in such declaration are punishable, or other evidence as may be requested by the Commissioner of Revenue Services concerning such purchaser’s residency or place of abode.

(61) Ambulances. Repealed by June Sp. Sess. P.A. 91-3, S. 166, 168.

(62) Services rendered between parent companies and wholly-owned subsidiaries. (A) Sales of any of the services enumerated in subparagraph (I), (K) or (L) of subdivision (2) of subsection (a) of section 12-407 that are rendered for a business entity affiliated with the business entity rendering such service in such manner that (i) either business entity in such transaction owns a controlling interest in the other business entity, or (ii) a controlling interest in each business entity in such transaction is owned by the same person or persons or business entity or business entities.

(B) For purposes of this subdivision, (i) “business entity” means a corporation, trust, estate, partnership, limited partnership, limited liability partnership, limited liability company, single member limited liability company, sole proprietorship, nonstock corporation or a federally-recognized Indian tribe; (ii) “controlling interest” means, in the case of a business entity that is a corporation, ownership of stock possessing one hundred per cent of the total combined voting power of all classes of stock entitled to vote or one hundred per cent of the total value of shares of all classes of stock of such corporation; in the case of a business entity that is a trust or estate, ownership of a beneficial interest of one hundred per cent in such trust or estate; in the case of a business entity that is a partnership, limited partnership or limited liability partnership, ownership of one hundred per cent of the profits interest or capital interest in such partnership, limited partnership or limited liability partnership; in the case of a limited liability company with more than one member, ownership of one hundred per cent of the profits interest, capital interest or membership interests in such limited liability company; in the case of a business entity that is a sole proprietorship or single member limited liability company, ownership of such sole proprietorship or single member limited liability company; in the case of a business entity that is a nonstock corporation with voting members, control of one hundred per cent of all voting membership interests in such corporation; and in the case of a business entity that is a nonstock corporation with no voting members, control of one hundred per cent of the board of directors of such corporation; (iii) whether a controlling interest in a business entity is owned shall be determined in accordance with Section 267 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, provided where a controlling interest is owned in a business entity other than a stock corporation, the term “stock” as used in said Section 267 of the Internal Revenue Code means, in the case of a partnership, limited partnership, limited liability partnership or limited liability company treated as a partnership for federal income tax purposes, the profits interest or capital interest in such partnership, in the case of a business entity that is a trust or estate, the beneficial interests in such trust or estate, and in the case of a business entity that is a nonstock corporation, the voting membership interests in such corporation, or if it has no voting members, the control of the board of directors; (iv) a business entity has “control of” the board of directors of a nonstock corporation if one hundred per cent of the voting members of the board of directors are either representatives of, including ex-officio directors, or persons appointed by such business entity, or “control of” one hundred per cent of the voting membership interests in a nonstock corporation if one hundred per cent of the voting membership interests are held by the business entity or by representatives of, including ex-officio members, or persons appointed by such business entity.

(63) Items sold for use in agricultural production by a farmer engaged in such production as a business. (A) Sales of and the storage, use or other consumption of tangible personal property exclusively for use in agricultural production, as defined in this subsection, by a farmer engaged in agricultural production as a trade or business and to whom the Department of Revenue Services has issued a farmer tax exemption permit, provided such farmer’s gross income from such agricultural production, as reported for federal income tax purposes, shall have been (i) not less than two thousand five hundred dollars for the immediately preceding taxable year, or (ii) on average, not less than two thousand five hundred dollars for the two immediately preceding taxable years.

(B) The Commissioner of Revenue Services shall adopt regulations in accordance with chapter 54 requiring periodic registration for purposes of the issuance of farmer tax exemption permits, including (i) a procedure related to the application for such permit, such application to include a declaration, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made in such declaration are punishable, to be signed by the applicant, and (ii) a form of notice concerning the penalty for misuse of such permit.

(C) As used in this subsection, (i) “agricultural production” means engaging, as a trade or business, in (I) the raising and harvesting of any agricultural or horticultural commodity, (II) dairy farming, (III) forestry, (IV) the raising, feeding, caring for, shearing, training or management of livestock, including horses, bees, poultry, fur-bearing animals or wildlife or (V) the raising and harvesting of fish, oysters, clams, mussels or other molluscan shellfish; and (ii) “farmer” means any person engaged in agricultural production as a trade or business.

(D) The Department of Revenue Services may issue a farmer tax exemption permit to a farmer, notwithstanding the fact that, in the farmer’s immediately preceding taxable year, such farmer’s gross income from agricultural production engaged in as a trade or business may have been less than two thousand five hundred dollars, provided (i) such farmer purchased, during such farmer’s current or immediately preceding taxable year, an agricultural trade or business from a seller who was issued a farmer tax exemption permit by such department at the time of such purchase and (ii) such agricultural production shall be carried on as a trade or business by such purchaser during the period commencing upon the purchase and ending two years after the date of purchase. Such purchaser shall be liable for the tax otherwise imposed, during the period commencing upon such purchase and ending two years after the date of purchase, if such agricultural production is not carried on as a trade or business by such purchaser during the period commencing upon such purchase and ending two years after the date of purchase.

(E) (i) The Department of Revenue Services, under such regulations as the Commissioner of Revenue Services may adopt in accordance with the provisions of chapter 54, may issue a farmer tax exemption permit to an applicant, provided such applicant has satisfied the commissioner that the applicant intends to carry on agricultural production as a trade or business for at least two years, notwithstanding the fact that the applicant was not engaged in agricultural production as a trade or business in the immediately preceding taxable year or, if the applicant was engaged in agricultural production as a trade or business in the immediately preceding taxable year, notwithstanding the fact that the applicant’s gross income from such agricultural production, as reported for federal income tax purposes, was less than two thousand five hundred dollars for the immediately preceding taxable year or, on average, less than two thousand five hundred dollars for the two immediately preceding taxable years.

(ii) Such applicant shall be liable for the tax imposed under this chapter during the period commencing upon the issuance of the permit and ending two years after the date of issuance of the permit if agricultural production is not carried on as a trade or business by such applicant during such entire period.

(iii) Such applicant shall also be liable for the tax otherwise imposed, during the period commencing upon the issuance of the permit and ending two years after the date of issuance of the permit, if (I) such applicant’s gross income from such agricultural production, as reported for federal income tax purposes, is less than two thousand five hundred dollars for the immediately preceding taxable year or, on average, less than two thousand five hundred dollars for the two immediately preceding taxable years, and (II) such applicant’s expenses from such agricultural production, as reported for federal income tax purposes, are less than two thousand five hundred dollars for the immediately preceding taxable year or, on average, less than two thousand five hundred dollars for the two immediately preceding taxable years.

(iv) Any applicant liable for tax under clause (ii) or (iii) of this subparagraph shall not be eligible to be issued another permit under clause (i) of this subparagraph.

(64) Computer-related cleaning equipment. Sales of and the storage, use or other consumption of equipment used directly in the production and cleaning of computer discs for purposes of creating and maintaining the atmospheric environment necessary in the area immediately surrounding such production and cleaning process, including with respect to such area, climate control, air quality and a positive pressure mode adapted to the particular climate and air quality requirements of such production and cleaning process.

(65) Molds, dies, patterns and sand handling equipment for metal casting foundries. The purchase and sale by metal casting foundries of molds, dies, patterns and sand handling equipment.

(66) Molds, dies and patterns for pattern shops and metal casting foundries. The sale by pattern shops of molds, dies and patterns to metal casting foundries or their customers for use in such foundries, and the purchase and use of such items by pattern shops in connection with any such sales.

(67) New motor vehicles exclusively powered by clean alternative fuels. Sales of and the storage, use or other consumption, prior to July 1, 2008, of a new motor vehicle which is exclusively powered by a clean alternative fuel. As used in this subdivision and subdivisions (68) and (69) of this section, “clean alternative fuel” shall mean natural gas, hydrogen or electricity when used as a motor vehicle fuel or propane when used as a motor vehicle fuel if such a vehicle meets the federal fleet emissions standards under the federal Clean Air Act or any emissions standards adopted by the Commissioner of Energy and Environmental Protection as part of the state’s implementation plan under said act.

(68) Conversion equipment associated with converting vehicles to exclusive use of clean alternative fuels or dual use of such fuel and any other fuel. Sales of and the storage, use or other consumption, prior to July 1, 2008, of conversion equipment incorporated into or used in converting vehicles powered by any other fuel to either exclusive use of a clean alternative fuel or dual use of any other fuel and a clean alternative fuel, including, but not limited to, storage cylinders, cylinder brackets, regulated mixers, fill valves, pressure regulators, solenoid valves, fuel gauges, electronic ignitions and alternative fuel delivery lines.

(69) Equipment associated with compressed natural gas filling or electric recharging station. Sales of and the storage, use or other consumption, prior to July 1, 2008, of equipment incorporated into or used in a compressed natural gas or hydrogen filling or electric recharging station for vehicles powered by a clean alternative fuel, including, but not limited to, compressors, storage cylinders, associated framing, tubing and fittings, valves, fuel poles and fuel delivery lines used for clean alternative fuel storage and filling facilities.

(70) Commercial trucks, truck tractors, tractors and semitrailers and vehicles used in combination therewith. (A) Sales of and the storage, use or other consumption of commercial trucks, truck tractors, tractors and semitrailers, and vehicles used in combination therewith, which (i) have a gross vehicle weight rating in excess of twenty-six thousand pounds or (ii) are operated actively and exclusively during the period commencing upon its purchase and ending one year after the date of purchase for the carriage of interstate freight pursuant to a certificate or permit issued by the Interstate Commerce Commission or its successor agency. As used in this subsection, “gross vehicle weight rating” means the value specified by the manufacturer as the loaded weight of the single or combination vehicle and, if the manufacturer has not specified a value for a towed vehicle, means the value specified for the towing vehicle plus the loaded weight of the towed unit.

(B) Each purchaser of a commercial truck, truck tractor, tractor or semitrailer or vehicle used in combination therewith exempt from tax pursuant to the provisions of subparagraph (A)(ii) of this subsection shall, in order to qualify for said exemption, present to the retailer (i) a copy of the certificate or permit that was issued by the Interstate Commerce Commission or its successor agency to the purchaser and (ii) a certificate, in such form as the commissioner may prescribe, certifying that such commercial truck, truck tractor, tractor or semitrailer or vehicle used in combination therewith will be operated actively and exclusively for the carriage of interstate freight. The purchaser shall be liable for the tax otherwise imposed if, during the period commencing upon its purchase and ending one year after the date of purchase, such commercial truck, truck tractor, tractor or semitrailer or vehicle used in combination therewith is not operated actively and exclusively for the carriage of interstate freight.

(71) Machinery, equipment, tools, materials and supplies used in commercial printing. Sales of and the storage, use or other consumption of machinery, equipment, tools, materials and supplies used predominantly in the production of printed material by a commercial printer or publisher. For purposes of this subsection, “the production of printed material” is defined to include all processes necessary to convert manuscript copy into printed material, including but not limited to, layout, color separation and typesetting.

(72) Machinery, equipment, tools, materials and supplies for typesetting, color separation, finished copy, or similar products. Sales of and the storage, use or other consumption of machinery, equipment, tools, materials and supplies used predominantly in the production of typesetting, color separation, finished copy with type proofs and artwork or similar content mounted for photomechanical reproduction, or other similar products to be sold for use in the production of printed materials.

(73) Component parts for assembly of manufacturing machinery. The sale of any part of a machine purchased exclusively for the purpose of assembling a machine for use directly in a manufacturing production process, provided the purchaser submits a certified statement at the time of such purchase, on a form prepared by the Commissioner of Revenue Services, certifying that such part is purchased exclusively for use in a machine to be assembled by the purchaser, or someone acting on behalf of the purchaser, and that such machine shall be used directly in a manufacturing production process. The purchaser shall prepare a record of the use of such part which shall be maintained by the purchaser for a period of not less than three years following the date of purchase.

(74) Certain sales of computer and data processing services. (A) Sales of computer and data processing services rendered to a customer (i) by a retailer which, on or after July 1, 1991, acquired the operations of a data processing facility from the customer, provided such customer operated the facility for its own use or (ii) by a retailer which, on or after July 1, 1993, acquired the operations of the data processing facility from the retailer described in subparagraph (A)(i) of this subsection, provided such customer formerly operated the facility for its own use. (B) Sales of computer and data processing services rendered to a customer by a retailer which, on or after July 1, 1995, acquired the data processing operations from the customer, provided such customer formerly conducted such data processing operations for its own use. Sales of and the storage, use or other consumption of computers or data processing equipment, when sold to the retailer described in this subparagraph and used by such retailer to provide the services described in this subparagraph. The provisions in this subparagraph shall not apply if the retailer is a related person, as defined in section 12-217w, with respect to the customer or the customer is a related person, as defined therein, with respect to the retailer.

(75) Aviation fuel. Sales of and the storage, use or other consumption of aviation fuel used exclusively for aviation purposes.

(76) Aircraft repair or replacement parts. Sales of and the storage, use or other consumption of repair or replacement parts exclusively for use (A) in aircraft, or (B) in the significant overhauling or rebuilding of aircraft or aircraft parts or components on a factory basis.

(77) Aircraft repair services. Sales of aircraft repair services when such services are rendered in connection with (A) aircraft, or (B) the significant overhauling or rebuilding of aircraft or aircraft parts or components on a factory basis.

(78) Materials, tools, fuel, machinery and equipment in an aircraft manufacturing facility. On or after July 1, 1993, sales of and the storage, use or other consumption by an aircraft manufacturer operating an aircraft manufacturing facility in this state of materials, tools, fuel, machinery and equipment used in such facility. For purposes of this subsection, (A) “machinery and equipment” means tangible personal property (i) which is installed in an aircraft manufacturing facility operated by an aircraft manufacturer and (ii) the predominant use of which is for the manufacturing of aircraft or aircraft parts or components or for the significant overhauling or rebuilding of aircraft or aircraft parts or components on a factory basis and (B) “aircraft manufacturing facility” means that portion of a plant, building or other real property improvement used for the manufacturing of aircraft or aircraft parts or components or for the significant overhauling or rebuilding of aircraft or aircraft parts or components on a factory basis.

(79) Marine fuel. Sales and the storage, use or other consumption of bunker fuel oil, intermediate fuel, marine diesel oil and marine gas oil for use in any vessel having a displacement exceeding four thousand dead weight tons or for use in any vessel primarily engaged in interstate commerce.

(80) Equipment and associated repair and replacement parts installed in motor vehicles for persons with physical disabilities. (A) Sales and the storage, use or other consumption of special equipment installed in a motor vehicle for the exclusive use of a person with physical disabilities and repair or replacement parts for such equipment, whether such repair or replacement parts are purchased separately or in conjunction with such equipment, and whether such parts continue the original function or enhance the functionality of such equipment.

(B) When a motor vehicle in which special equipment exclusively for the use of a person with physical disabilities has previously been installed is sold by a licensed motor vehicle dealer for use by a person with physical disabilities, the taxes imposed by this chapter shall not apply to the portion of the sales price attributable to such equipment. Unless established otherwise, the portion of the sales price attributable to the motor vehicle shall be deemed to be the value determined pursuant to subsection (b) of section 12-431.

(81) Machinery, equipment, tools and materials used in fabricating optical lenses. Sales of and the storage, use or other consumption of machinery, equipment, tools and materials used exclusively in the fabrication of optical lenses.

(82) Sales of commercial motor vehicles where seventy-five per cent of days-in-service revenue derives from trips involving other states. (A) The sale of and the storage, use or other consumption of any commercial motor vehicle, as defined in subparagraphs (A) and (B) of subdivision (14) of section 14-1, that is operating pursuant to the provisions of section 13b-88 or 13b-89, during the period commencing upon its purchase and ending one year after the date of purchase, provided seventy-five per cent of its revenue from its days in service is derived from out-of-state trips or trips crossing state lines.

(B) Each purchaser of a commercial motor vehicle exempt from tax pursuant to the provisions of this subsection shall, in order to qualify for said exemption, present to the retailer a certificate, in such form as the commissioner may prescribe, certifying that seventy-five per cent of such vehicle’s revenue from its days in service will be derived from out-of-state trips or trips crossing state lines. The purchaser of the motor vehicle shall be liable for the tax otherwise imposed if, during the period commencing upon its purchase and ending one year after the date of purchase, seventy-five per cent of the vehicle’s revenue from its days in service is not derived from out-of-state trips or trips crossing state lines.

(83) Sales of motor buses where seventy-five per cent of day-in-service revenue derives from trips involving other states. (A) The sale of and the storage, use or other consumption of any motor bus, as defined in section 14-1, that is operating pursuant to the provisions of section 13b-88 or 13b-89, during the period commencing upon its purchase and ending one year after the date of purchase provided seventy-five per cent of its revenue from its days in service is derived from out-of-state trips or trips crossing state lines.

(B) Each purchaser of a motor bus exempt from tax pursuant to the provisions of this subsection shall, in order to qualify for said exemption, present to the retailer a certificate, in such form as the commissioner may prescribe, certifying that seventy-five per cent of such bus’s revenue from its days in service will be derived from out-of-state trips or trips crossing state lines. The purchaser of the motor bus shall be liable for the tax otherwise imposed if, during the period commencing upon its purchase and ending one year after the date of purchase, seventy-five per cent of the bus’s revenue from its days in service is not derived from out-of-state trips or trips crossing state lines.

(84) Sales of goods and services to The University of Connecticut Educational Properties, Incorporated. Sales of tangible personal property and services to The University of Connecticut Educational Properties, Incorporated, with regard to Connecticut Technology Park.

(85) Landscaping, horticulture, window cleaning or maintenance services rendered to certain disabled persons. Sales of any landscaping and horticultural services, window cleaning services or maintenance services, as described in subparagraph (I) of subdivision (37) of subsection (a) of section 12-407, on or after July 1, 1994, which are rendered to a person determined to be eligible for, and currently receiving, total disability benefits under the Social Security Act, provided such services are rendered at the residence of such person.

(86) Sales by an affiliate participating in certain community economic development programs. Sales of services by an affiliate participating in implementation of the community economic development program established pursuant to section 8-240k to another affiliate participating in said program.

(87) Sales of eligible benefits under Title XVIII or XIX of Social Security Act or CHAMPUS. Sales of items that are eligible benefits and that are made to an eligible beneficiary pursuant to Title XVIII, 42 USC Section 1395 et seq., or Title XIX, 42 USC Section 1396 et seq., of the Social Security Act or pursuant to the federal Civilian Health and Medical Program of the Uniformed Services, 10 USC Section 1071 et seq.

(88) Commercial photographic film and paper processing materials. Sales of and the storage, use or other consumption of machinery, equipment, tools and materials used exclusively in the commercial processing of photographic film and paper.

(89) Machinery, equipment, tools, materials, supplies and fuel used in the biotechnology industry. Sales of and the storage, use or other consumption of machinery, equipment, tools, materials, supplies and fuel used directly in the biotechnology industry. For the purposes of this subdivision, “biotechnology” means the application of technologies, such as recombinant DNA techniques, biochemistry, molecular and cellular biology, genetics and genetic engineering, biological cell fusion techniques, and new bioprocesses, using living organisms, or parts of organisms, to produce or modify products, to improve plants or animals, to identify targets for small molecule pharmaceutical development, to transform biological systems into useful processes and products or to develop microorganisms for specific uses.

(90) Water companies. Sales of and the storage, use or other consumption of any personal property or any services to a water company, as defined in section 16-1, for use in maintaining, operating, managing or controlling any pond, lake, reservoir, stream, well or distributing plant or system employed for the purpose of supplying water to fifty or more consumers.

(91) Safety apparel. Sales of and the storage, use or other consumption of safety apparel. For the purposes of this subsection “safety apparel” means any item of clothing or protective equipment worn by an employee for protection during the course of the employee’s employment.

(92) Services or tangible personal property for the operation of projects of the Connecticut Resources Recovery Authority. The sales and use of any services or tangible personal property to be incorporated into or used or otherwise consumed in the operation of any project of the Connecticut Resources Recovery Authority established pursuant to section 22a-261 whether such purchases are made directly by the authority or are reimbursed by the authority to the lessee or operator of such project.

(93) Tangible personal property or services to tourism districts. Sales of tangible personal property or services to any tourism district, as defined in section 10-397.

(94) Tangible personal property at bazaars, fairs, picnics, tag sales by nonprofit organizations. Sales of tangible personal property by nonprofit organizations at bazaars, fairs, picnics, tag sales or similar events to the extent of five such events of a day’s duration held during any calendar year.

(95) Services or tangible personal property used or consumed in operating solid waste-to-energy facilities. The sales or use of any services or tangible personal property to be incorporated into or used or otherwise consumed in the operation of a solid waste-to-energy facility, certified as approved for such purpose by the Commissioner of Energy and Environmental Protection, whether such purchases are made directly by an authority or an operating committee, or are reimbursed by an authority or operating committee to the lessee or operator of such facility.

(96) Vegetable seeds. Sales of vegetable seeds suitable for planting to produce food for human consumption.

(97) Yarn. Repealed by P.A. 11-6, S. 166.

(98) Tangible personal property by historical societies. Sales of tangible personal property by historical societies.

(99) Certain aircraft. Sales of and the storage, use or other consumption of, aircraft having a maximum certificated takeoff weight of six thousand pounds or more. “Certificated takeoff weight” means the maximum such weight contained in the type certificate or airworthiness certificate.

(100) Services used or consumed in the development, construction, rehabilitation, renovation or repair of housing facilities for low and moderate income families in qualified census tracts or difficult development areas. Sales of and the acceptance, use or other consumption of any service described in subdivision (2) of subsection (a) of section 12-407 that is accepted, used or consumed in the development, construction, rehabilitation, renovation or repair of housing facilities for low and moderate income families and persons, provided such facilities are situated in qualified census tracts or difficult development areas as designated by the Secretary of the United States Department of Housing and Urban Development and provided, further, that the development of such facilities is assisted by an allocation of Low Income Housing Tax Credits pursuant to Section 42 of the Internal Revenue Code. For purposes of this subdivision, (A) “housing facilities” means facilities having as their primary purpose the provision of safe and adequate housing and related facilities for low and moderate income families and persons, notwithstanding that said housing provides other dwelling accommodations for low and moderate income families; (B) “related facilities” means those facilities defined in subsection (d) of section 8-243; and (C) “low and moderate income families” means those families as defined in subsection (h) of said section 8-243.

(101) Firearm safety devices. Sales of and the storage, use or other consumption of firearm safety devices. For purposes of this subdivision, “firearm safety devices” shall include safes, lock boxes, trigger and barrel locks and other items designed to enhance home firearm safety.

(102) Bicycle helmets. Sales of and the storage, use or other consumption of bicycle helmets. For the purposes of this subdivision, “bicycle” means any vehicle propelled by the person riding the same by foot or hand power and “helmet” means protective headgear which conforms to the minimum specifications established by the American National Standards Institute or the Snell Memorial Foundation’s Standard for Protective Headgear for Use in Bicycling.

(103) Machinery, equipment and supplies of freight railroads. Sales of and the storage, use or other consumption of railroad locomotives, track ballasts, ties, rails, machinery and equipment used to maintain the railroad right-of-way which is used or operated exclusively for the carriage of freight.

(104) Calibration services. Sales, use or other consumption of (A) calibration services for machinery, equipment or instrumentation used in a manufacturing production process; or (B) other sales, use or other consumption of services or compliance practices associated with registration and compliance of quality management and quality assurance standards as part of standards created by the International Organization of Standards. For purposes of this subdivision, “calibration services” means independent inspection services performed to verify accuracy in the provision, calibration or recalibration of equipment used to test, measure, monitor or gage any quality, process or environmental equipment used in conjunction with maintaining quality standards or meeting regulatory requirements.

(105) Shoe repair services. Sales of shoe repair services.

(106) “Call before you dig” services. Sales of services enumerated in subparagraph (J) of subdivision (37) of subsection (a) of section 12-407, on or after July 1, 1999, which services are rendered to the central clearinghouse organized and operated under the direction of the Public Utilities Regulatory Authority, by the public utilities of this state for receiving and giving the notices required by section 16-349.

(107) Diesel fuel used in portable generators. Sales of, and the storage, use or other consumption of, diesel fuel to be used exclusively in portable power system generators that are larger than one hundred fifty kilowatts.

(108) Child car seats. Sales of child car seats.

(109) College textbooks. Sales of college textbooks to full and part-time students enrolled at institutions of higher education or private occupational schools authorized pursuant to sections 10a-22a to 10a-22o, inclusive, provided the student presents a valid student identification card. For purposes of this subdivision, “college textbooks” means new or used books and related workbooks required or recommended for a course at an institution of higher education or a private occupational school authorized pursuant to sections 10a-22a to 10a-22o, inclusive.

(110) High mileage motor vehicles. On and after January 1, 2008, and prior to July 1, 2010, the sale of any passenger motor vehicle, as defined in section 14-1, that has a United States Environmental Protection Agency estimated city or highway gasoline mileage rating of at least forty miles per gallon.

(111) Products which aid in the cessation of smoking. Repealed by P.A. 11-6, S. 166.

(112) Equipment transmitting information at not less than two hundred kilobits per second. Sales of equipment to a telecommunications company or community antenna television company, as defined under section 16-1, that is used to provide telecommunications, high-speed data transmission or broad-band Internet services which offer the capability to transmit information at a rate that is not less than two hundred kilobits per second in at least one direction.

(113) Materials, tools, fuel, machinery and equipment used in fuel cell manufacturing. (A) Sales to, and the storage, use or other consumption by, a fuel cell manufacturing facility in this state of materials, tools, fuel, machinery and equipment used in such facility.

(B) For purposes of this subdivision, (i) “fuel cell” means a device that directly or indirectly produces electricity directly from hydrogen or hydrocarbon fuel through a noncombustive electro-chemical process, (ii) “machinery and equipment” means tangible personal property which is installed in a fuel cell manufacturing facility operated by a fuel cell manufacturer, and the predominant use of which is for the manufacturing of fuel cells, and (iii) “fuel cell manufacturing facility” means that portion of a plant, building or other real property improvement used for the manufacturing of fuel cell parts or components or for the significant overhauling or rebuilding of such parts or components on a factory basis.

(114) Magazines and newspapers. (A) Sales of magazines, including publications which only contain puzzles, by subscription; (B) sales of newspapers.

(115) Hybrid passenger cars. On and after October 1, 2004, and prior to October 1, 2008, the sale of any hybrid passenger car that has a United States Environmental Protection Agency estimated highway gasoline mileage rating of at least forty miles per gallon. For purposes of this subdivision, “hybrid passenger car” means a passenger car that draws acceleration energy from two onboard sources of stored energy, which are both an internal combustion or heat engine using combustible fuel and a rechargeable energy storage system and, for a passenger car or light truck with a model year of 2004 or later, is certified to meet or exceed the tier II bin 5 low emission vehicle classification.

(116) Marine vessel brokerage services. Sales of marine vessel brokerage services provided by marine vessel brokers selling such vessels for the owners.

(117) Solar energy electricity generating, water and space heating systems and geothermal resource systems. Machinery, equipment, tools, materials, supplies and fuel used in renewable energy and clean energy technology industries. (A) Sales and use of solar energy electricity generating systems and passive or active solar water or space heating systems and geothermal resource systems, including equipment related to such systems, and sales of services relating to the installation of such systems.

(B) Sales of and the storage, use or other consumption of machinery, equipment, tools, materials, supplies and fuel used directly in the renewable energy and clean energy technology industries. As used in this subdivision, “renewable energy and clean energy technology industries” means industries that apply technologies to produce, improve or develop solar energy electricity generating systems, passive or active solar water or space heating systems, geothermal resource systems and wind power electric generation systems, including equipment related to such systems.

(118) Ice storage systems for cooling. Sales and use of ice storage systems used for cooling, including equipment related to such systems, and sales of services relating to the installation of such systems by a utility ratepayer who is billed by such utility on a time-of-service metering basis.

(119) Clothing and footwear. (A) On and after June 1, 2015, sales of any article of clothing or footwear intended to be worn on or about the human body, the cost of which to the purchaser is less than fifty dollars.

(B) For purposes of this subdivision, clothing or footwear shall not include (i) any special clothing or footwear primarily designed for athletic activity or protective use that is not normally worn except when used for the athletic activity or protective use for which it was designed, and (ii) jewelry, handbags, luggage, umbrellas, wallets, watches and similar items carried on or about the human body but not worn on the body in the manner characteristic of clothing intended for exemption under this subdivision.

(1949 Rev., S. 2096; 1953, S. 1167d; 1953, 1955, S. 1166d; 1955, S. 1168d; 1957, P.A. 195; 389; 390; 1959, P.A. 578, S. 11; 1961, P.A. 80; 1967, P.A. 57, S. 28; 754, S. 20; 1969, P.A. 187; 188; 758, S. 14; June, 1969, P.A. 1, S. 23; 1971, P.A. 455; 516, S. 1; 794, S. 1, 2; 872, S. 38, 150; June, 1971, P.A. 5, S. 129; 8, S. 6, 7; 1972, P.A. 46, S. 1; 285, S. 4; P.A. 73-196, S. 1, 2; 73-288, S. 4, 8; 73-299, S. 1, 2; 73-439; 73-452, S. 1, 2; P.A. 74-4, S. 1–3; 74-200; 74-263, S. 1, 2; P.A. 75-213, S. 33, 52, 53; 75-495, S. 1, 2; 75-567, S. 47, 48, 80; 75-607, S. 1; 75-613, S. 2, 4; P.A. 76-390, S. 1, 2; 76-435, S. 47, 82; P.A. 77-46; 77-266, S. 1, 2; 77-370, S. 9, 13; 77-395, S. 2, 3; 77-427, S. 1, 2; 77-457; P.A. 78-71, S. 3–5; 78-172, S. 1, 2; P.A. 79-33, S. 1, 2; 79-400, S. 1, 2; 79-419, S. 1, 2; 79-547, S. 1, 2; 79-627, S. 1, 6; P.A. 80-71, S. 21, 30; 80-98, S. 1, 2; 80-406, S. 2, 5; P.A. 81-323, S. 1, 2; 81-327, S. 1, 2; 81-399, S. 1, 3; 81-445, S. 5, 11; P.A. 82-25, S. 8, 10; 82-192, S. 1, 2; 82-416, S. 2, 3; 82-444; 82-467, S. 1, 3; P.A. 83-18, S. 1, 4, 5; 83-509, S. 1, 3; P.A. 84-415, S. 1–3; 84-507, S. 1, 3, 4; P.A. 85-3, S. 1, 3; 85-159, S. 7, 8, 16, 19; 85-240, S. 5, 6; 85-435, S. 1, 2; 85-462, S. 1, 2; 85-469, S. 4, 6; 85-513, S. 2, 3; 85-534, S. 3, 5; P.A. 86-120, S. 1, 2; 86-397, S. 1, 5, 10; P.A. 87-50; 87-119, S. 1, 2; 87-177, S. 1, 2; 87-238, S. 1, 2; 87-311, S. 1, 2; 87-315, S. 1, 2; 87-422, S. 2, 3; July Sp. Sess. P.A. 87-1, S. 1, 9; P.A. 88-307, S. 1, 4; 88-364, S. 19, 123; P.A. 89-123, S. 5, 9–11; 89-190; 89-251, S. 12–14, 202, 203; P.A. 90-255, S. 1, 2; 90-262, S. 3, 4; 90-295, S. 4, 5; 90-336, S. 2, 3; P.A. 91-179, S. 2, 5; June Sp. Sess. P.A. 91-3, S. 114–117, 166, 168; June Sp. Sess. P.A. 91-14, S. 27, 30; P.A. 92-133, S. 8, 9; 92-188, S. 2, 4; 92-193, S. 7, 8; May Sp. Sess. P.A. 92-5, S. 28, 37; May Sp. Sess. P.A. 92-17, S. 28, 29, 40, 59; P.A. 93-44, S. 19, 24; 93-74, S. 27–31, 67; 93-122; 93-199, S. 3, 6; 93-262, S. 1, 87; 93-332, S. 14, 20, 23, 42; 93-360, S. 16, 17, 19; 93-361, S. 14, 17; Sept. Sp. Sess. P.A. 93-1, S. 29, 35; P.A. 94-9, S. 19, 41; 94-82, S. 4, 5; 94-175, S. 24, 26, 32; May Sp. Sess. P.A. 94-4, S. 18, 19, 75, 80, 85; P.A. 95-160, S. 40–47, 64, 69; 95-359, S. 2–7, 18, 19; P.A. 96-139, S. 12, 13; 96-172, S. 2, 3; 96-222, S. 8, 9, 41; 96-252, S. 5, 8; P.A. 97-112, S. 2; 97-243, S. 21–25, 67; 97-295, S. 6, 25; 97-315, S. 1, 4; 97-316, S. 1–4, 8–11; June 18 Sp. Sess. P.A. 97-4, S. 5, 11; June 18 Sp. Sess. P.A. 97-11, S. 63, 65; P.A. 98-110, S. 8, 9, 27; 98-262, S. 6, 14, 22; Dec. Sp. Sess. P.A. 98-1, S. 30, 43; P.A. 99-173, S. 16–27, 65; 99-241, S. 54, 66; P.A. 00-140, S. 22, 40; 00-170, S. 1–6, 42; 00-174, S. 8–12, 64, 75, 83; 00-196, S. 4, 66; June Sp. Sess. P.A. 01-6, S. 18, 22, 30, 61, 66, 85; P.A. 02-103, S. 8–15, 47, 48, 54; May 9 Sp. Sess. P.A. 02-4, S. 10; P.A. 03-2, S. 28, 58; 03-225, S. 9, 10; June 30 Sp. Sess. P.A. 03-1, S. 98; June 30 Sp. Sess. P.A. 03-6, S. 54, 239; P.A. 04-201, S. 11, 12; 04-217, S. 22; 04-231, S. 1, 7; May Sp. Sess. P.A. 04-2, S. 103, 104; P.A. 05-251, S. 86, 87; 05-288, S. 53; P.A. 06-150, S. 20; 06-161, S. 5; 06-186, S. 74; 06-187, S. 80, 82; P.A. 07-242, S. 20, 68; June Sp. Sess. P.A. 07-4, S. 72, 121; P.A. 08-150, S. 34; P.A. 09-9, S. 4; P.A. 10-32, S. 38; 10-75, S. 11; P.A. 11-6, S. 166; 11-61, S. 60, 184; 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 124; June 12 Sp. Sess. P.A. 12-2, S. 58; P.A. 13-184, S. 79.)

History: 1959 act made technical changes and added definition of “machinery” to Subsec. (r) (now (18)); 1961 act added subdivision (l)(6) (now (12)(F)); 1967 acts added Subsecs. (u) (now (21)) and (v) (now (22)) re industrial waste and air pollution control facilities; 1969 acts amended Subsecs. (u) (now (21)) and (v) (now (22)) to include property “...used and consumed in the operation of facilities”, substituted clean air commission for air pollution control commission in Subsec. (v) (now (22)) and allowed certification of portions of property which reduce, control or eliminate air pollution; and amended Subsec. (j) (now (10)) to exempt only clothing for children less than 10 years old for period between July 1, 1969, and July 1, 1971; 1971 acts included syringes and needles in Subsec. (d) (now (4)), specified applicability to manufacturers of aircraft located in this state, specifically included “take out” meals as taxable in Subsec. (m) (now (13)) and amended Subsec. (q) (now (17)) accordingly, substituted commissioner of environmental protection for water resources commission and clean air commission in Subsecs. (u) (now (21)) and (v) (now (22)) respectively, made exemption limited to clothing for children under ten permanent in Subsec. (j) (now (10)), clarified utility exemption in Subsec. (c) (now (3)) by including specific provisions for each type of utility service and amended Subsec. (p) (now (16)) to include gas and electricity sold for domestic purposes; 1972 acts included food products and meals sold to patients in hospitals, nursing homes, etc. in Subsec. (i) (now (9)) and amended Subsec. (c) (now (3)) to exempt utility services to first $10 a month rather than to first $20; P.A. 73-196 added Subsec. (w) (now (23)) re flags; P.A. 73-288 deleted references to “consumption” in Subsec. (r) (now (18)); P.A. 73-299 added Subsec. (x) (now (24)) re municipal publications, etc.; P.A. 73-439 added Subsec. (y) (now (25)) re motor vehicles sold for use outside state; P.A. 73-452 added Subsec. (z) (now (26)) re sales of $2 or less for items sold by eleemosynary organizations; P.A. 74-4 amended Subsec. (c) (now (3)) to include sales of bottled gas and community antenna television and cable services and to delete special provisions added in 1971 and amended Subsec. (p) (now (16)) to refer simply to fuel for heating purposes rather than to list specific fuel sources, effective March 1, 1974, and applicable to all sales, furnishing or service of gas, including bottled gas, water, electricity, community antenna television and cable services, telephone, telegraph and heating fuel for billing periods commencing on and after that date; P.A. 74-200 amended Subsec. (l)(6) (now (12)(F)) to exempt sales of all horses except race horses rather than just sales of draft horses; P.A. 74-263 added Subsec. (aa) (now (27)) re one-cent vending machines; P.A. 75-213 added exception in Subsec. (k) (now (11)) and included references to “services” in Subsecs. (a) (now (1)) and (b) (now (2)); P.A. 75-495 amended Subsec. (c) (now (3)) to state that bottled gas is propane gas; P.A. 75-567 included references to “services” in Subsecs. (e) (now (5)) and (h) (now (8)); P.A. 75-607 added Subsec. (bb) (now (28)) re ambulance-type vehicles; P.A. 75-613 added Subsec. (cc) (now (29)) re housing facilities for low and moderate income persons and families; P.A. 76-390 included vital life support equipment in Subsec. (s) (now (19)); P.A. 76-435 make technical changes; P.A. 77-46 replaced “crippled” with “handicapped” in Subsec. (s) (now (19)); P.A. 77-266 added Subsec. (dd) (now (30)) re commodities; P.A. 77-370 added Subsec. (ee) (now (31)) re special order printing for use outside state; P.A. 77-395 included sales of steam in Subsec. (c) (now (3)), effective June 20, 1977, and applicable to any sale or furnishing of steam on or after March 1, 1974; P.A. 77-427 added Subsec. (ff) (now (32)) re vessels sold for use outside state; P.A. 77-457 added Subsec. (gg) (now (33)) re solar collectors; P.A. 78-71 deleted provisions re machinery in Subsec. (r) (now (18)) and added Subsec. (hh) (now (34)) re machinery; P.A. 78-172 clarified exemption re newspapers in Subsec. (f) (now (6)); P.A. 79-33 included sales of walkers in Subsec. (s) (now (19)); P.A. 79-400 added Subsec. (ii) (now (35)) re centers of service for the elderly; P.A. 79-419 added Subsec. (jj) (now (36)) re motor vehicle driving services; P.A. 79-547 extended provisions of Subsec. (gg) (now (33)) to apply to solar energy systems rather than just to collectors; P.A. 79-627 added Subsec. (kk) (now (37)) re fuel for use in high-occupancy commuter vehicles, effective July 1, 1979, and applicable to sale of fuel with respect to which motor fuel tax is refunded on or after July 1, 1979; P.A. 80-71 repealed Subsec. (g) (now (7)) re cigarettes; P.A. 80-98 added Subsec. (ll) (now (38)) re special telephone equipment for the deaf or blind; P.A. 80-406 added Subsec. (mm) (now (39)) re alternative energy systems; P.A. 81-323 added Subsec. (nn) (now (40)) allowing exemption for sales or use of commercial fishing vessels and machinery or equipment designed exclusively for use in such vessels; P.A. 81-327 added Subsec. (oo) (now (41)) allowing exemption for sales of services used to determine the effect on human health of consumption or use of a certain product or substance, effective July 1, 1981, and applicable to services rendered on or after that date; P.A. 81-399 added Subsec. (pp) (now (42)) allowing exemption from sales and use tax for aircraft held for resale by certain air carriers and used for purposes other than retention, demonstration or display, but receipts from uses of such aircraft are not exempt, effective July 1, 1981, and applicable to any purchase of such aircraft by such air carriers on or after January 1, 1977; P.A. 81-445 added Subsec. (qq) (now (43)) concerning replacement parts for machinery in enterprise zones, effective July 1, 1982; P.A. 82-25 changed statutory reference in Subsec. (kk) (now (37)) re the type of high-occupancy commuter vehicle with respect to which sales of fuel for use therein are exempt, conforming with amendments to Sec. 12-459 and repeal of Sec. 12-460 in said P.A. 82-25, effective July 1, 1982, and applicable to fuel sales by distributors on or after that date; P.A. 82-192 eliminated requirement in Subsec. (mm) (now (39)) that exemption is only applicable if such vessel or machinery or equipment was designed exclusively for use in commercial fishing, substituting in lieu thereof that such vessel or machinery or equipment be used exclusively in commercial fishing; P.A. 82-416 amended Subsec. (ff) (now (32)), which allows exemption from sales tax for sale of or vessel by a shipbuilder to a nonresident for use outside the state, by allowing the same exemption when sale is made by a marine dealer; P.A. 82-444 added Subdiv. (rr) (now (44)) re exemption for materials or equipment becoming part of or used in production or transmission of radio or television broadcasts; P.A. 82-467 amended Subsec. (pp) (now (42)) so that the exemption thereunder for aircraft held for resale by certain air carriers, which exemption is applicable although such aircraft is used for purposes other than retention, demonstration or display, shall be applicable irrespective of the classification of such aircraft for accounting and tax purposes. (Previously it was deemed necessary that such aircraft would have to be classified as inventory to be eligible for the exemption under this subsection), effective June 8, 1982, and applicable to use of aircraft by certificated air carriers on or after July 1, 1981; P.A. 83-18 amended Subsec. (l) (now (12)) to delete the exemption for seeds and fertilizer unless used directly in an agricultural production process, amended Subsec. (m) (now (13)) to delete the exemption for meals the total charge for which is less than $1 and repealed former Subsec. (q) (now (17)) which had exempted meals under $1 from sales tax; P.A. 83-509 added Subsec. (ss) (now (45)), effective July 1, 1983, and applicable to sales of gold or silver bullion and gold or silver legal tender occurring on or after said date; P.A. 84-415 amended the definition of food products in Subsec. (m) (now (13)) by clarifying the meaning of meals which when served by an eating establishment are not exempt from sales tax as in the case of the food products constituting such meals and added Subsec. (tt) (now (46)) re home-delivered meals, effective July 1, 1984, and applicable to sales occurring on or after that date; P.A. 84-507 repealed Subsec. (gg) (now (33)), merging its provisions into Subsec. (mm) (now (39)) and extending the exemption under Subsec. (mm) (now (39)) to July 1, 1986; (Revisor’s note: Substitution of numeric Subsec. indicators for alphabetic Subsec. indicators and of alphabetic Subdiv. indicators for numeric Subdiv. indicators was made editorially by the Revisors in 1984, and first published in the general statutes revised to 1985); P.A. 85-3 added Subdiv. (47) re exemption for articles of clothing or footwear, with certain exceptions, costing under $50, effective March 15, 1985, and applicable to sales of clothing or footwear occurring on or after April 1, 1985; P.A. 85-159 further amended Subdiv. (47) by changing the applicable price for clothing exempted to $75, effective May 16, 1985, and applicable to sales occurring on or after October 1, 1985, amended Subdiv. (12) to restore exemption for all seeds and fertilizer deleted by P.A. 83-18, effective May 16, 1985, and applicable with respect to sales occurring on or after April 1, 1986, and added Subdiv. (48) re exemption of nonprescription drugs and medicines, effective May 16, 1985, and applicable with respect to sales occurring on or after July 1, 1985; P.A. 85-240 repealed Subdiv. (42) which had exempted aircraft held for resale by certain air carriers and used for purposes other than retention, demonstration or display; P.A. 85-435 added Subdiv. (49) concerning payments of property taxes under motor vehicle leases, effective July 1, 1985; P.A. 85-462 amended Subdiv. (26) by increasing the maximum allowable sales price for exempt items from two to $5, effective July 1, 1985, and applicable to sales occurring on or after July 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 85-513 added Subdiv. (50) providing exemption from sales tax for the lease or rental of any motion picture film by the owner or operator of a theater for display at such theater, effective July 1, 1985, and applicable to contracts of lease or rental of motion picture films becoming effective on or after July 1, 1985; P.A. 85-534 applied exemption under Subdiv. (39) to systems utilizing cogeneration technology, extended expiration of said exemption from July 1, 1986, to July 1, 1991, and added definition of “cogeneration technology”; P.A. 86-120 added new Subsec., designated as Subsec. (58), providing exemption for sales of services related to personnel, management or research when company rendering service and recipient are participating in a joint venture for purposes of research and new product development; P.A. 86-397 added Subsecs. (51), (52), (53), (54), (55) and (56), effective June 11, 1986, and applicable to sales of meals and certain tangible personal property occurring on or after July 1, 1986, and also added Subsec. (57) providing exemption from sales tax for items purchased with federal food stamp coupons, effective June 11, 1986, and applicable to purchases with food stamps on or after October 1, 1986, except as such date may be deferred in accordance with Sec. 12-412e; P.A. 87-50 amended Subsec. (14) by providing that returnable containers do not include nonrefillable beverage containers; P.A. 87-119 added Subsec. (59) providing exemption from sales tax for aviation fuel used exclusively and directly in the experimental testing of any product, effective July 1, 1987, and applicable to sales occurring on or after that date; P.A. 87-177 amended Subsec. (13) to provide that a meal exempt from sales tax under Subsec. (51) may include a nonalcoholic beverage which is not a food product, and added a statement as to when a meal is a taxable sale, effective July 1, 1987, and applicable to sales of meals occurring on or after that date; P.A. 87-238 added Subsec. (60) providing exemption from sales tax for a motor vehicle purchased but not registered in this state by a person who is not a resident and does not maintain a permanent place of abode in this state, effective July 1, 1987, and applicable to sales of motor vehicles occurring on or after that date; P.A. 87-311 amended Subsec. (56) to increase the limit to $100 and to include nonprofit adult day care centers, effective July 1, 1987, and applicable to sales occurring on or after that date; P.A. 87-315 amended Subsec. (48) by adding any medication to be used in a person’s eyes for care and treatment of any disease of the eyes to the list of medicines available without prescription and exempt from sales tax, effective July 1, 1987, and applicable to sales of medication for diseases of the eye on or after that date; P.A. 87-422 added Subsec. (61) providing exemption from sales tax for the storage, use or other consumption of ambulances operating in accordance with Sec. 19a-180, effective April 1, 1988, and applicable to sale of any ambulance on or after that date; July Sp. Sess. P.A. 87-1 added Subsec. (62) allowing exemption from sales tax for certain sales of services between parent companies and wholly-owned subsidiaries; P.A. 88-307 amended Subsec. (62) by deleting June 30, 1988, as the date for termination of the exemption and allowing the exemption to continue without a date for termination; P.A. 88-364 made minor change in wording of Subsec. (54); P.A. 89-123 amended Subsec. (18) by removing the exemption for certain items used in agricultural production because of the addition by this act of Subsec. (63) providing exemption for all items sold exclusively for use in agricultural production, amended Subsec. (34) by removing the exemption for machinery used in agricultural production because of the addition by this act of Subsec. (63) providing exemption for all items sold exclusively for use in agricultural production, amended Subsec. (56) by making a technical change in the description of the sale of items to which the exemption applies and added Subsec. (63) providing exemption for sales of any items for use in agricultural production by a farmer engaged in such production as a business, with a certain minimum income requirement from such business, and providing for issuance of an agricultural sales tax exemption permit; P.A. 89-190 amended Subsec. (35) by eliminating the requirement that elderly service centers qualified for the exemption had to be approved for such purpose by the tax assessor in the municipality, and accordingly the commissioner of revenue services is authorized to approve such centers for purposes of the exemption; P.A. 89-251 amended Subsec. (3) to provide the following: (1) Continued exemption for gas and electricity in the case of residential use, (2) limited exemption for gas and electricity in the case of agricultural production, fabrication of products to be sold or manufacturing, requiring that at the location of such production, fabrication or manufacturing at least 75% of the gas or electricity consumed is for such purpose, (3) exemption for telephone and cable television service to remain in effect until January 1, 1990, when such service is to be subject to sales tax, (4) exemption of charges for electricity not exceeding $150 per month, if not otherwise exempt and (5) exemption for gas, water, steam or electricity used in furnishing same to consumers, deleted reference in Subsec. (13) to exemption for any meal the cost of which is less than $2, as provided under Subsec. (51) which is repealed by this act and amended Subsec. (16) to provide the following: (1) Continued exemption in the case of residential use and (2) limited exemption in the case of agricultural production, fabrication of products to be sold or manufacturing, requiring that at the location of such production, fabrication or manufacturing at least 75% of the fuel consumed is for heating in the building used for such production, fabrication or manufacturing; P.A. 90-255 amended Subsec. (26) by increasing the maximum amount of such exempt sales from $5 to $20 each; P.A. 90-262 added Subsec. (64) providing an exemption for the sales, storage, use or other consumption of certain computer related cleaning equipment, effective June 8, 1990, and applicable to sales occurring on or after July 1, 1990; P.A. 90-295 amended Subsec. (44) by providing for exemption, in addition to that already allowed under said Subsec. (44), applicable to material or equipment used directly in production and transmission of programs, on or after October 1, 1986, for purposes of accredited medical or surgical training; P.A. 90-336 added Subsec. (64) providing an exemption for molds, dies, patterns and sand handling equipment for metal casting foundries and Subsec. (65) providing an exemption for molds, dies and patterns for pattern shops and metal casting foundries, effective June 12, 1990, and applicable to purchases and sales occurring on or after April 1, 1985; P.A. 91-179 added Subdivs. (67), (68) and (69) providing exemptions from sales tax for the sale of a motor vehicle powered by clean alternative fuel, for equipment used to convert a vehicle to a vehicle powered by clean alternative fuel and for equipment used in a natural gas filling station, respectively, effective October 1, 1991, and applicable to sales occurring on or after that date; June Sp. Sess. P.A. 91-3 (1) amended Subsec. (6) to provide that the exemption for newspapers would apply to subscriptions only, (2) amended Subsec. (44) to narrow the exemption for broadcast materials and equipment, (3) amended Subsec. (47) to reduce the exemption for clothing from $75 to $50, (4) added Subsecs. (70), concerning commercial vehicles, (71) and (72), concerning printed materials, and (73), concerning component parts, and (5) repealed Subsecs. (10), (12), (28), (32), (39) and (61), effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; June Sp. Sess. P.A. 91-14 repealed Subsec. (32); P.A. 92-133 amended Subsec. (40) to expand the definition of commercial vessels to vessels with a certain certification from the United States Coast Guard; P.A. 92-188 amended Subsecs. (67), (68) and (69) to authorize an exemption from the sales and use tax for vehicles powered by electricity, effective July 1, 1992, and applicable to sales made on or after July 1, 1992; P.A. 92-193 added Subsec. (74) providing an exemption for sales of computer and data processing services rendered by a retailer which acquired the operations of a data processing facility from the customer receiving such services, effective July 1, 1992, and applicable to sales occurring on or after January 1, 1993; May Sp. Sess. P.A. 92-5 amended Subsec. (71) to make a technical change, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; May Sp. Sess. P.A. 92-17 amended Subsec. (14) to include returnable dairy product containers, effective June 19, 1991, and applicable to sales occurring on or after July 1, 1992, amended Subsec. (40) to change the words “coastwide fishing” to “coastwise fishery”, effective June 19, 1992, and applicable to sales occurring on or after October 1, 1991, and added Subsecs. (75), concerning aviation fuel, Subsec. (76), concerning aircraft repair or replacement parts, Subsec. (77), concerning aircraft repair services, Subsec. (78), concerning materials, tools, fuel, machinery and equipment in an aircraft manufacturing facility, Subsec. (79), concerning marine fuel, and Subsec. (80), concerning equipment for persons with physical disabilities installed in motor vehicles, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; P.A. 93-44 amended Subsec. (5) to except any transaction under Sec. 12-407(2)(o), effective April 23, 1993; P.A. 93-74 amended Subsec. (8) to include sales to nonprofit organizations which receive at least 75% of their funding from the state or municipality to provisions of exemption, amended Subsec. (19) by adding custom-made wigs or hairpieces for persons with medically diagnosed hair loss, hearing aid repairs and apnea monitors to provisions of exemption, amended Subsec. (27) to eliminate nonprofit requirement, to add rest homes and homes for the aged to qualify for the exemption and to delete Subdiv. (3) which had required that gift shop staff be provided by a nonprofit auxiliary service organization, amended Subsec. (44) by adding equipment used for medical or surgical training to provisions of exemption, and added Subsecs. (82) to (85), inclusive, providing exemption from the sales tax for certain commercial motor vehicles and buses deriving 75% of day’s revenue from out-of-state trips, for sales of tangible personal property and services to The University of Connecticut Educational Properties, Inc. with regard to Connecticut Technology Park and for sales of certain services to persons eligible to receive permanent total disability benefits under Social Security, effective May 19, 1993, and applicable to sales occurring on and after January 1, 1994; P.A. 93-122 amended Subsec. (63) to clarify the qualifications for the exemption for certain property used in agriculture; P.A. 93-199 made Subsecs. (67), (68) and (69) applicable to sales prior to January 1, 1998, redefined “clean alternative fuel” in Subsec. (67) to include propane and added reference to electric recharging stations in Subsec. (69), effective July 1, 1993, and applicable to sales occurring on or after July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging in Subsec. (56), effective July 1, 1993; P.A. 93-332 amended Subsec. (5) by exempting from the sales and use tax nonprofit nursing homes, nonprofit rest homes and nonprofit homes for the aged, amended Subsec. (8) by deleting language added in section 28 of public act 93-74 and providing that in determining exemption under the provisions of said Subsec. funds received by 501(c)(3) organizations shall be considered private donations, and amended Subsec. (74) by making existing language Subdiv. (A) and adding a Subdiv. (B) exempting computer and data processing services to a customer by a retailer which acquired the operations of the data processing facility from the retailer described in Subdiv. (A) from the sales and use tax, effective June 25, 1993, and applicable to sales occurring on and after July 1, 1993; P.A. 93-360 amended Subsec. (4) to clarify exemption of prescription medicine and apply the exemption to medicine provided for no consideration and materials which become an ingredient or component part of medicine, effective July 1, 1993, and applicable to sales and the storage, use or other consumption occurring on or after January 1, 1990, and added Subsec. (81) re machinery, equipment, tools and materials used in fabrication of optical lenses, effective July 1, 1993, and applicable to sales occurring on or after July 1, 1993; P.A. 93-361 amended Subsec. (1) by making existing Subsec. a Subdiv. (A) and adding a new Subdiv. (B) exempting sale of personal property or services used to develop property which the state is under contract to purchase through a long-term financing contract from the sales tax, effective July 1, 1993; Sept. Sp. Sess. P.A. 93-1 added Subsec. (1)(C) exempting sale of personal property or services used to construct or equip the stadium facility, the stadium facility site, the practice facility or the practice facility site, effective September 28, 1993; P.A. 94-9 amended Subsec. (5) to delete reference to Subdiv. (o) and add reference to Subdiv. (i) of Sec. 12-407(2), effective April 1, 1994; P.A. 94-82 added Subdiv. (86) providing an exemption to sales of services by an affiliate participating in the community economic development program established pursuant to Sec. 8-240k to another affiliate participating in said program, effective May 25, 1994; P.A. 94-175 amended Subsec. (5) to add reference to Subpara. (GG), effective June 2, 1994, and applicable to sales on and after April 1, 1994, and added new Subsec. (87) concerning sales of items that are eligible benefits under federal Title XVIII or Title XIX or CHAMPUS, effective June 1, 1994, and applicable to sales on and after April 1, 1994 (Revisor’s note: On and after July 1, 1996, Subpara. (GG), mentioned in Subsec. (5), is relettered as (FF)); May Sp. Sess. P.A. 94-4 amended (1) Subsec. (6) to include publications which only contain puzzles, effective July 1, 1996, and applicable to sales occurring on or after said date, (2) in Subsec. (34) specified that “machinery” is limited to equipment directly related to manufacturing processes, effective June 9, 1994, and applicable to income years commencing on or after July 1, 1989, (3) added new Subsecs. concerning water companies and safety apparel, respectively, effective July 1, 1996, and applicable to sales occurring on or after said date and revised effective date of P.A. 94-175 but without affecting this section (Revisor’s note: New Subsecs. enacted by May Sp. Sess. P.A. 94-4 were originally codified in Connecticut General Statutes, Revision of 1958, revised to 1995, as Subsecs. (88) and (89), but because of their delayed effective date were redesignated by the Revisors as Subsecs. (90) and (91) to accommodate intervening legislation); P.A. 95-160 (1) amended Subsec. (19) to add repair services, effective July 1, 1995, applicable to sales occurring on or after that date, (2) amended Subsec. (24) to include book sales by library support groups, amended Subsec. (27) to add sales of food products from vending machines, and amended Subsec. (44) to add Subpara. (B) re motion picture and video production and sound recording equipment, effective July 1, 1997, and applicable to sales occurring on or after that date, (3) amended Subsec. (45) to add rare and antique coins, effective July 1, 1996, and applicable to sales occurring on or after that date, (4) amended Subsec. (74) to add new Subpara. (B) re computer and data processing services rendered to a customer by a retailer which acquired the data processing operations from the customer, effective July 1, 1995, and applicable to sales occurring on or after that date, (5) amended Subsec. (79) to add vessels primarily used in interstate commerce, and added new Subdiv. (92) re projects of the Connecticut Resource Recovery Authority, effective July 1, 1997, and applicable to sales occurring on or after that date and (6) changed effective date of May Sp. Sess. P.A. 94-4, S. 19, which added new Subsecs. (88) and (89) (codified by the Revisors as Subsecs. (90) and (91) because of the delayed effective date), to July 1, 1997, and applicable to sales on or after that date; P.A. 95-359 (1) amended Subdiv. (8) by deleting reference to charitable and religious organizations and substituting requirement that organization is exempt under Section 501(a) of the Internal Revenue Code of 1986 and that the U.S. Treasury Department has expressly determined by letter that the organization is an organization described in Section 501(c)(3) or (13) of the Internal Revenue Code and set out the exemption requirements, (2) amended Subdiv. (19) to extend exemption for oxygen, blood and blood plasma to animals as well as humans, (3) repealed Subdiv. (25) re unregistered motor vehicles in interstate commerce, (4) amended Subdiv. (63) to add conditions under which department may issue a farmer exemption permit when a farmer’s gross income from agricultural production is less than $2,500, (5) amended Subdiv. (70) to require vehicle purchased under exemption to be operated actively and exclusively for the carriage of interstate freight during the 1-year period commencing with the date of purchase and added Subpara. (B) re qualifications for exemption under Subpara. (A)(ii), (6) amended Subdivs. (82) and (83) to require that the vehicles purchased under exemption derive 75% of their revenue from their days in service from out-of-state trips or trips crossing state lines during the 1-year period commencing with the date of purchase and (7) amended Subdiv. (85) to make technical changes and added requirement that recipient is currently receiving disability benefits, all changes effective July 13, 1995, and applicable to sales occurring on or after July 1, 1995, and July 1, 1996; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-172 added new Subdiv. (88) re machinery, equipment, tools and materials used in commercial processing of photographic film and paper, effective July 1, 1996, and applicable to sales occurring on or after said date; P.A. 96-222 amended Subsec. (70) to insert “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 96-252 added Subsec. (89) re machinery, equipment, tools, materials, supplies and fuel used in the biotechnology industry, effective July 1, 1996, and applicable to sales made on or after that date; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 97-243 amended Subsec. (29) to add sales of services used and consumed in development, construction, rehabilitation, renovation, repair and operation of housing facilities for low and moderate income families, to add requirements re letter of determination from the commissioner and to make technical changes, amended Subsec. (62) to delete expense allocation requirement and to make technical changes, amended Subsecs. (71) and (72) to change use requirement from exclusive to predominant, and amended Subsec. (85) to delete Subpara. references and insert landscaping and horticulture services, window cleaning services and maintenance services, effective June 24, 1997, and applicable to sales occurring on or after October 1, 1997, and further amended Subsec. (79) to clarify exemption of fuels for use in vessel primarily engaged in interstate commerce, effective June 24, 1997, and applicable to sales occurring on or after July 1, 1997; P.A. 97-295 amended Subsec. (74) to change reference from Sec. 12-217m to Sec. 12-217w, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 97-315 amended Subdiv. (29) to add provisions re services described in Subsec. (2) of Sec. 12-407, effective July 10, 1997, and applicable to sales occurring on and after September 1, 1995; P.A. 97-316 amended Subsec. (19) to exempt oxygen supply equipment used for animals and Subsec. (44) to add Subpara. (C) re broadcast equipment, effective July 10, 1997, and applicable to sales occurring on or after July 1, 1997, amended Subsecs. (76) and (77) to add aircraft having a maximum certificated takeoff weight of 6,000 pounds or more, effective July 10, 1997, and applicable to sales occurring on or after October 1, 1997, added new Subsec. (93) re sales of tangible personal property or services to tourism districts, effective July 10, 1997, and applicable to sales occurring on or after May 28, 1996, added new Subsec. (94) re sales by nonprofit organizations at certain events up to five days a year, effective July 10, 1997, and applicable to sales occurring on or after June 1, 1997, added new Subsecs. (95) to (98) re property or services to be incorporated, used or consumed in solid waste to energy facilities, sales of vegetable seeds, yarn and tangible personal property by historical societies, respectively, effective July 10, 1997, and applicable to sales occurring on or after July 1, 1997, and added new Subsec. (99) re aircraft having a maximum certificated takeoff weight of 6,000 pounds or more, effective July 10, 1997, and applicable to sales occurring on or after October 1, 1997; June 18 Sp. Sess. P.A. 97-4 added new Subsec. (100) re low and moderate income housing facilities located in Qualified Census Tracks or Difficult Development Areas, effective June 30, 1997, and applicable to sales occurring on or after January 1, 1997; June 18 Sp. Sess. P.A. 97-11 changed effective date of June 18 Sp. Sess. P.A. 97-4 but without affecting this section; P.A. 98-110 amended Subsec. (6)(B) to delete subscription sales, effective May 19, 1998, and applicable to sales occurring on or after July 1, 1998, and amended Subsec. (34) to exclude component parts and contrivances whether purchased separately or in conjunction with a machine, effective May 19, 1998, and applicable to sales occurring on or after January 1, 1999; P.A. 98-262 amended Subsec. (13) to remove vending machines from the definition of “eating establishments”, effective June 8, 1998, and revised effective date of P.A. 97-295, but without affecting this section; Dec. Sp. Sess. P.A. 98-1 amended Subdiv. (1) to delete existing language in Subpara. (C) and insert new provisions re the stadium facility and site, training facility and site, infrastructure improvements and the NFL pavilion, effective January 12, 1999; P.A. 99-173 amended Subdiv. (19) to exempt inclined chairlifts, repair and replacement parts for wheelchairs and other vital life function equipment, and artificial limbs and to make technical changes, amended Subdiv. (29) to make technical changes, to designate existing provisions as Subpara. (A) and expand the exemption for certain goods and services used or consumed in the construction, development and rehabilitation of housing facilities for low and moderate income housing to projects run by housing authorities and to add Subpara. (B) re services for mutual housing, amended Subdiv. (48) to expand the list of drugs and medicines to which the exemption applies, amended Subdiv. (54) to exempt repair and replacement parts for glucose monitoring devices, amended Subdiv. (58) to make technical changes, to add “and the marketing and support thereof” in Subpara. (c)(i), and to allow exemption for 30 years of joint venture in existence prior to January 1, 1986, within the aircraft industry, amended Subdiv. (60) to add vessels, and amended Subdiv. (62) to make technical changes, to expand exemption to include sales of services between noncorporate business entities when 100% wholly-owned and to eliminate the tax on telecommunication and cable services rendered between parent companies and wholly-owned subsidiaries, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999, amended Subdivs. (67), (68) and (69) to extend the sunset for exemption to January 1, 2002, effective June 23, 1999, and applicable to sales occurring on or after January 1, 1998, amended Subdiv. (80) to exempt repair and replacement parts, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999, and added new Subdivs. (101) to (107), inclusive, re fire arm safety devices, bicycle helmets, machinery, equipment and supplies of freight railroads, calibration services, shoe repair services, “call before you dig” services and diesel fuel used in portable generators, respectively, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 99-241 amended Subdiv. (1) to delete stadium facility site and training facility site and add convention center site, sportsplex site and parking facilities site, effective July 1, 1999; P.A. 00-140 amended Subdiv. (1)(C) to delete references to former convention center site, sportsplex site and parking facilities site and add references to the Adriaen’s Landing and the stadium facility site, effective May 2, 2000; P.A. 00-170 (1) amended Subdiv. (27) to exempt sales of items for $0.50 or less from vending machines, amended Subdiv. (47) to exempt articles of clothing or footwear which are less than $75 and to make technical changes and added Subdivs. (108) to (110), inclusive, re child car seats, college textbooks and cars with mileage ratings of at least 50 miles per gallon, respectively, effective July 1, 2000, and applicable to sales occurring on or after that date, and (2) amended Subdiv. (19) to include exemptions for closed circuit television equipment used as a reading aid, canes and medically necessary support hose, amended Subdiv. (55) to exempt caskets used for burial and added Subdiv. (111) re smoking cessation products and Subdiv. (112) re certain high-speed telecommunications equipment, effective July 1, 2001, and applicable to sales occurring on or after that date; P.A. 00-174 (1) amended Subsec. (60) to delete requirement for an affidavit for certain information required to be submitted and to add provisions re declaration, effective July 1, 2000, and (2) amended Subdiv. (5) to make a technical change, amended Subdiv. (9) to exempt candy, confectionery and nonalcoholic beverages sold at educational institutions and certain health care and adult living facilities, amended Subdiv. (15) to specify that the exemption for motor vehicle fuels is for fuel sold for use in licensed motor vehicles, whether or not the tax under Ch. 221 has been paid or for any other use if said tax has been paid but not refunded, amended Subdiv. (40) to divide existing provisions into Subparas. (A) and (C), to coordinate requirements for the exemption under this section with the taxpayer’s federal return in Subpara. (A) and to add Subpara. (B) allowing certain start-up commercial fishermen to avail themselves of the provisions of this section, amended Subdiv. (48) to delete requirement that exempted drugs and medicines be for use in or on the human body and amended Subdiv. (63) to divide existing provisions into Subparas. (A) to (D), inclusive, to make technical changes, to add provisions re declaration and delete requirement re notarization in Subpara. (B), to change “five years” to “two years” in Subpara. (D) and to add Subpara. (E), to facilitate issuance of permits for certain start-up farmers, effective October 1, 2000, and applicable to sales made on or after that date; P.A. 00-196 made a technical change in Subdiv. (5). (Revisor’s note: The beginning sentence of Subdiv. (13) which reads “Sales of food products for human consumption”, that had been carried as a bold face Subdiv. catchline in the general statutes, was re-instated by the Revisors for the 2001 revision as part of the Subdiv. text, to reflect Sec. 1 of P.A. 87-177, and the Subdiv. catchline revised to read “Food products”.); June Sp. Sess. P.A. 01-6 amended Subdiv. (27) to make a technical change and amended Subdiv. (55) to exempt caskets used for cremation, effective July 1, 2001, amended Subdiv. (62) to include federally-recognized Indian tribes in the definition of “business entity” for purposes of subdivision, effective October 1, 2001, and applicable to sales or purchases made on or after that date, amended Subdivs. (67) to (69) to extend their sunset provisions from January 1, 2002, to July 1, 2002, effective July 1, 2001, and added new Subdiv. (113) re materials used in fuel cell manufacturing facility, effective July 1, 2001, and applicable to sales occurring on or after that date; P.A. 02-103 amended Subdivs. (5), (11), (14), (19), (40), (62), (63), (67), (85), (100) and (106) to make technical changes, effective October 1, 2002, except amendment to Subdiv. (19) which is effective July 1, 2002 (Revisor’s note: In Subdivs. (5) and (19) the words “of subsection (a)” were added editorially by the Revisors for consistency with changes made elsewhere in the act to Sec. 12-407); May 9 Sp. Sess. P.A. 02-4 amended Subdivs. (67) to (69) to extend the exemptions in those subdivisions to July 1, 2004, and added hydrogen to the fuels covered by Subdivs. (67) and (69), effective July 1, 2002; P.A. 03-2 repealed Subdiv. (6) re sales of magazines and newspapers, effective April 1, 2003, and amended Subdiv. (47) to lower the threshold for the clothing exemption from $75 to $50, effective April 1, 2003, and applicable to sales occurring on or after that date; P.A. 03-225 amended Subdiv. (40) to substantially revise existing provisions, to allow start-up fishermen to obtain exemption permits, to add provisions re regulations and fisherman tax exemption permits and to make conforming changes, effective October 1, 2003, and applicable to sales occurring on or after that date, and amended Subdiv. (89) to make a technical change and delete “to develop microorganisms for specific uses”, effective July 9, 2003; June 30 Sp. Sess. P.A. 03-1 added Subdiv. (114) re sales of magazines and newspapers, effective July 1, 2004; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (5) to add exemption for sales of certain medical equipment and supplies for patient care to and by acute care, for-profit hospitals, effective August 20, 2003, and applicable to sales occurring on or after July 1, 2005, and amended Subsec. (93) to change section reference for tourism district, effective August 20, 2003; P.A. 04-201 amended Subdiv. (5) to exempt sales of tangible personal property at hospitals by certain nonprofit entities, effective June 3, 2004, and applicable to sales occurring on or after January 1, 2002; P.A. 04-217 amended Subdiv. (82)(A) to replace reference to Sec. 14-1(11) with reference to Sec. 14-1(13) and amended Subdiv. (83)(A) to eliminate reference to Sec. 14-1(44), effective January 1, 2005; P.A. 04-231 amended Subdivs. (67) to (69), inclusive, to extend the sunset dates for the exemptions from July 1, 2004, to July 1, 2008, effective July 1, 2004, and added Subdiv. (115) re sale of certain passenger cars utilizing hybrid technology; May Sp. Sess. P.A. 04-2 amended Subdiv. (5) to delete exemption for equipment and supplies for patient care to and by acute care, for-profit hospitals which was to have taken effect July 1, 2005, and added exemption for tangible personal property or services to an acute care, for-profit hospital in connection with constructing or equipping certain facilities, effective May 12, 2004, and applicable to sales occurring on or after July 1, 2005; (Revisor’s note: In 2005 a reference in Subdiv. (92) to “Connecticut Resource Recovery Authority” was changed editorially by the Revisors to “Connecticut Resources Recovery Authority”); P.A. 05-251 amended Subdiv. (109) by adding provisions re textbooks used at private occupational schools, effective July 1, 2005, and added Subdiv. (116) re sales of marine vessel brokerage services; P.A. 05-288 made technical changes in Subdiv. (82)(A), effective July 13, 2005; P.A. 06-150 amended Subdiv. (109) to change statutory references from Sec. 10a-22k to Sec. 10a-22o; P.A. 06-161 amended Subdiv. (115) to apply exemption to a hybrid passenger car rather than a passenger car utilizing hybrid technology and to define “hybrid passenger car”; P.A. 06-186 amended Subdivs. (76) and (77) by eliminating requirements that aircraft be owned or leased by certificated air carrier and have a maximum weight of 6,000 pounds or more, effective July 1, 2006; P.A. 06-187 amended Subdiv. (1) by adding the Connecticut Center for Science and Exploration in Subpara. (C)(ii), effective July 1, 2006, and amended Subdiv. (58) to add limited liability company as recipient of services and to extend exemption for sales from 10 years to 20 years from date of venture’s incorporation, formation or organization, effective May 26, 2006; P.A. 07-242 amended Subdiv. (110) to extend sunset provision from on and after July 1, 2000, and prior to July 1, 2002, to on and after January 1, 2008, and prior to July 1, 2010, and to change mileage rating from at least 50 miles per gallon to at least 40 miles per gallon, effective January 1, 2008, and applicable to sales occurring on or after that date, and added Subdiv. (117) re exemption for solar energy electricity generating systems and passive or active solar water or space heating systems and geothermal resource systems and Subdiv. (118) re exemption for ice storage systems, effective July 1, 2007, and applicable to sales occurring on or after that date; June Sp. Sess. P.A. 07-4 amended Subdiv. (27)(B) by replacing provision re sales of food products through vending machines with provision re meals sold through vending machines or “honor boxes”, effective July 1, 2007, and applicable to sales occurring on or after that date, and amended Subdiv. (110) by replacing “passenger car” with “passenger motor vehicle, as defined in section 14-1”, effective January 1, 2008, and applicable to sales occurring on or after that date; P.A. 08-150 amended Subdiv. (82)(A) to make a technical change; P.A. 09-9 amended Subdiv. (57) to replace provision re federal food stamp coupons with “supplemental nutrition assistance program benefits”, effective May 4, 2009; P.A. 10-32 made a technical change in Subdiv. (82)(A), effective May 10, 2010; P.A. 10-75 amended Subdiv. (117) by designating existing provisions as Subpara. (A) and adding Subpara. (B) re renewable energy and clean energy technology industries, effective July 1, 2010, and applicable to sales occurring on or after July 1, 2010; P.A. 11-6 repealed Subdivs. (47), (48), (52), (95), (97) and (111) re sale of articles of clothing or footwear costing under $50, nonprescription drugs and medicines, cloth or fabric purchased for noncommercial sewing, services or tangible personal property used or consumed in operating solid waste-to-energy facilities, yarn and products which aid in smoking cessation, effective July 1, 2011, and applicable to sales occurring on or after that date; P.A. 11-61 amended P.A. 11-6, S. 166, by deleting Subdiv. (95) re services or tangible personal property used or consumed in operating solid waste-to-energy facilities from list of Subdivs. to be repealed, effective June 21, 2011, and amended Subdiv. (80) by designating existing provisions as Subpara. (A) and adding Subpara. (B) re exemption for portion of the sales price of a vehicle attributable to previously-installed adaptive equipment, effective June 21, 2011, and applicable to all open tax periods; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdivs. (21), (22), (67) and (95), and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subdiv. (106), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subdiv. (58) by designating existing provisions as Subpara. (A) and amending same to change exemption period from 30 to 40 years and make conforming changes, and by adding Subpara. (B) re ownership interest percentage requirements for joint ventures in the aircraft industry, effective July 1, 2012, and applicable to sales occurring on and after that date; June 12 Sp. Sess. P.A. 12-2 amended Subdiv. (82)(A) to make a technical change, effective July 1, 2012; P.A. 13-184 added Subdiv. (119) re exemption for clothing and footwear on and after June 1, 2015, effective July 1, 2013.



Section 12-412a - Exemption for certain equipment purchased for transfer to the state.

Section 12-412a is repealed.

(P.A. 75-613, S. 3, 4; P.A. 82-472, S. 182, 183.)



Section 12-412b - Regulations related to exemption for any article of clothing or footwear costing less than fifty dollars.

Section 12-412b is repealed, effective July 1, 2011, and applicable to sales occurring on or after that date.

(P.A. 85-3, S. 2, 3; 85-159, S. 9, 19; 85-469, S. 4, 6; P.A. 11-6, S. 166.)



Section 12-412c - Mobile manufactured home, modular or prefabricated home subject to sales tax when sold by manufacturer and subject to tax as a conveyance of realty when sold at its location in a mobile manufactured home park.

(a) On or after July 1, 1986, the sale of a new mobile manufactured home, and on or after July 1, 1993, the sale of a new modular or prefabricated home, from a manufacturer shall be subject to sales and use taxes under this chapter, except that for purposes of said taxes the sales price of such new mobile manufactured home or new modular or prefabricated home shall be deemed to be seventy per cent of the manufacturer’s sales price applicable with respect to such sale. For the purpose of this subsection, “mobile manufactured home” means a home at least twelve feet in width, which cannot proceed under its own power, which is towed or placed on flatbed trucks to be taken to its destination and which requires a limited duration oversize load permit in order to be transported on the highways of this state, and a “new modular or prefabricated home” means a modular or prefabricated home, as defined in section 21-85, which has not been previously sold or occupied as a dwelling unit.

(b) On or after July 1, 1986, the resale of any mobile manufactured home located in a mobile manufactured home park licensed pursuant to chapter 412 or located on a single-family lot as a permitted nonconforming use or as otherwise permitted by the zoning regulations of the municipality in which the home is located, and on or after July 1, 1993, the resale of any modular home, shall be exempt from the sales and use taxes imposed by this chapter and shall be taxed as a conveyance of realty in accordance with the provisions of chapter 223.

(P.A. 85-512, S. 8; P.A. 86-310, S. 2, 4; P.A. 88-364, S. 20, 123; P.A. 93-332, S. 3, 42.)

History: P.A. 86-310 added provision to Subsec. (a) that sale of new mobile manufactured home by a manufacturer shall be subject to sales tax and for purposes of such tax, the sales price shall be deemed to be 70% of the manufacturer’s price applicable to such sale, effective July 1, 1986, and applicable to the assessment year in any municipality commencing October 1, 1986, and each assessment year thereafter; P.A. 88-364 in Subsec. (a) corrected the word “loan” to read “load”; P.A. 93-332, S. 3, amended Subsec. (a) to apply to sales of new modular or prefabricated homes and defined “new modular or prefabricated home” and amended Subsec. (b) to apply with respect to resale of modular homes, effective June 25, 1993, and applicable on or after July 1, 1993.



Section 12-412d - Refund of sales tax paid on repair or replacement parts sold exclusively for machinery in a manufacturing production process.

Section 12-412d is repealed, effective May 18, 1998, and applicable to sales occurring on or after that date.

(P.A. 86-397, S. 2, 10; P.A. 88-307, S. 3, 4; P.A. 89-123, S. 12; P.A. 97-243, S. 55, 67; P.A. 98-110, S. 26, 27.)



Section 12-412e - Exemption from sales tax for items purchased with federal food stamp coupons. Factors determining effective date thereof.

Section 12-412e is repealed, effective May 4, 2009.

(P.A. 86-397, S. 9, 10; P.A. 93-262, S. 1, 87; P.A. 02-103, S. 16.; P.A. 86-397, S. 9, 10; P.A. 93-262, S. 1, 87; P.A. 02-103, S. 16; P.A. 09-9, S. 40.)



Section 12-412f - Exemption from sales tax for services rendered between parent companies and wholly-owned subsidiaries. Applicable to certain services prior to June 30, 1987. Provisions for refund of tax paid on such services.

Section 12-412f is repealed, effective October 1, 2002.

(July Sp. Sess. P.A. 87-1, S. 2, 9; P.A. 88-307, S. 2, 4; P.A. 02-103, S. 17; S.A. 02-12, S. 1.)



Section 12-412g - Calculation of sales tax on transfer of vehicles used in state’s interest-free vanpool program.

The tax imposed by this chapter on the transfer of motor vehicles used in the Department of Transportation’s interest-free vanpool program authorized pursuant to 23 USC 146, to the person assigned the use of such vehicle under such program, shall be calculated on the basis of such vehicle’s fair market value as determined by the Commissioner of Transportation at the time of such transfer.

(P.A. 87-445, S. 1, 2.)

History: (Revisor’s note: In 2003 a reference to “chapter 219” was changed editorially by the Revisors to “this chapter”).



Section 12-412h - Exemption for gas, electricity and fuel for heating when sold for use in agricultural production, fabrication of a product or manufacturing. Burden of proving that sale is for an exempt purpose.

For purposes of the exemptions from sales and use tax under subdivisions (3) and (16) of section 12-412, applicable to sales for use directly in agricultural production, fabrication of a finished product to be sold or furnishing of power to an industrial manufacturing plant, the burden of proving that a sale under said subsections is not subject to tax is upon the person making such sale unless such person takes a certificate from the purchaser, in good faith, to the effect that such sale is for an exempt purpose under the applicable subsection. Such certificate shall be signed by and bear the name and address of the manufacturer or producer and shall be on a form furnished by the commissioner for such purpose.

(P.A. 89-251, S. 201, 203; P.A. 02-103, S. 18.)

History: P.A. 02-103 made a technical change.



Section 12-412i - Partial exemption for materials, tools, fuels, machinery and equipment used in manufacturing.

(a) The taxes imposed by this chapter shall not apply to the percentage set forth in subsection (c) of this section of the gross receipts from the sale of and the storage, use and consumption in this state of the following items: (1) Materials, tools and fuels or any substitute therefor which become an ingredient or component part of tangible personal property to be sold or which are used or consumed in an industrial plant in the manufacturing, processing or fabricating of products to be sold, in any process preparatory or related thereto or in the measuring or testing of such products or (2) machinery and equipment which will be used primarily in the process of manufacturing, processing or fabricating tangible personal property if: (A) The machinery or equipment is used for research and development, measuring or testing with respect to or in furtherance of the manufacturing, processing or fabricating of tangible personal property; (B) the machinery or equipment is used at any stage of the manufacturing, processing or fabricating process from the time any raw materials are received to the time the product is ready for delivery or storage, including overpacking and crating; (C) the machinery or equipment is used primarily to maintain or repair any machinery or equipment described in subparagraph (A) or (B) of this subdivision, or (D) the machinery or equipment is used primarily for metal finishing, provided this exemption shall not apply to any materials, tools, fuels, machinery or equipment which is used primarily in administration, general management, sales or any other activity which does not constitute manufacturing, processing or fabricating. The exemption under this subsection shall not apply to any materials, tools, fuels, machinery or equipment which is exempt under any other provision of this chapter.

(b) As used in this section: (1) “Manufacturing” means the activity of converting or conditioning tangible personal property by changing the form, composition, quality or character of the property for ultimate sale at retail or use in the manufacturing of a product to be ultimately sold at retail. Changing the quality of property shall include any substantial overhaul of the property that results in a significantly greater service life than such property would have had in the absence of such overhaul or with significantly greater functionality within the original service life of the property, beyond merely restoring the original functionality for the balance of the original service life; (2) “fabricating” means to make, build, create, produce or assemble components or tangible personal property so that they work in a new or different manner; (3) “processing” means the physical application of the materials and labor necessary to modify or change the characteristics of tangible personal property; (4) “machinery” means the basic machine itself, including all of its component parts and contrivances such as belts, pulleys, shafts, moving parts, operating structures and all equipment or devices used or required to control, regulate or operate the machinery, including, without limitation, computers and data processing equipment, together with all replacement and repair parts therefor, whether purchased separately or in conjunction with a complete machine, and regardless of whether the machine or component parts thereof are assembled by the taxpayer or another party; (5) “equipment” means any device separate from machinery but essential to a manufacturing, processing or fabricating process; and (6) “measuring or testing” includes both nondestructive and destructive measuring or testing, and the alignment and calibration of machinery, equipment and tools, in the furtherance of the manufacturing, processing or fabricating of tangible personal property.

(c) The gross receipts from the sale of and the storage, use and consumption in this state of the items set forth in subsection (a) of this section shall be exempt from the taxes imposed by this chapter, to the following extent: (1) For sales made on or after January 1, 1993, and prior to July 1, 1993, ten per cent of the gross receipts from such items; (2) for sales made on or after July 1, 1993, and prior to July 1, 1994, twenty per cent of the gross receipts from such items; (3) for sales made on or after July 1, 1994, and prior to July 1, 1995, thirty per cent of the gross receipts from such items; (4) for sales made on or after July 1, 1995, and prior to July 1, 1996, forty per cent of the gross receipts from such items; and (5) for sales made on or after July 1, 1996, fifty per cent of the gross receipts from such items.

(d) The burden of proving that an item is subject to the exemption set forth in this section is upon the person who makes the sale unless he takes from the purchaser a certificate to the effect that the property is subject to such exemption. The certificate relieves the seller from the burden of proof only if taken in good faith by the seller. The certificate shall be signed by and bear the name and address of the purchaser. The certificate shall be substantially in such form as the commissioner prescribes.

(e) If a purchaser who gives a certificate makes any use of the property other than the purposes set forth in this section, the use shall be deemed a use by the purchaser in accordance with this chapter, as of the time the property is first used by him, and the property shall be taxable to such purchaser in accordance with this chapter.

(P.A. 92-193, S. 6, 8; P.A. 94-175, S. 29, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; 95-359, S. 8, 19; P.A. 97-243, S. 26, 67.)

History: P.A. 92-193 effective July 1, 1992, and applicable to sales occurring on or after January 1, 1993; P.A. 94-175 made technical changes in Subsecs. (a) and (b), effective June 2, 1994; May Sp. Sess. P.A. 94-4 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-359 amended Subsec. (a) to make technical change, effective July 13, 1995; P.A. 97-243 amended Subsecs. (d) and (e) to delete reference to certificate number and services, effective June 24, 1997.



Section 12-412j - Exemption for value of core parts.

In any sale at retail of any new or remanufactured part of an item of tangible personal property to a purchaser, which sale is made by a retailer of such parts who will accept in return from such purchaser a core component or core part of such tangible personal property, the sales or use tax with respect to such sale shall be imposed on the difference between the purchase price and the amount allowed by the retailer on the returned core component or core part, provided the retailer shall collect the tax, at the time of sale, on the purchase price and, when the core component or core part is returned, shall refund such tax on the amount allowed by the retailer on the returned core component or core part. When any such core component or core part traded in is subsequently sold to a consumer or user, the taxes imposed under this chapter shall be applicable to such sale.

(P.A. 95-327, S. 1, 10; P.A. 96-172, S. 1, 3; P.A. 98-110, S. 10, 27.)

History: P.A. 95-327, S. 1 effective July 1, 1995, and applicable to sales occurring on or after that date; P.A. 96-172 applied provisions to motor bus parts and defined “motor bus”, effective July 1, 1996, and applicable to sales occurring on or after said date; P.A. 98-110 added proviso that the retailer must collect the tax on the purchase price when the core component or part is returned and refund the tax on the amount allowed on the returned component or part, effective May 19, 1998, and applicable to sales occurring on or after January 1, 1999.



Section 12-412k - Exemption for residential weatherization products and compact fluorescent light bulbs.

(a) For purposes of this section, “residential weatherization products” means programmable thermostats, window film, caulking, window and door weather strips, insulation, water heater blankets, water heaters, natural gas and propane furnaces and boilers that meet the federal Energy Star standard, windows and doors that meet the federal Energy Star standard, oil furnaces and boilers that are not less than eighty-four per cent efficient and ground-source heat pumps that meet the minimum federal energy efficiency rating.

(b) Notwithstanding the provisions of the general statutes, the provisions of this chapter shall not apply to sales of any residential weatherization products or compact fluorescent light bulbs.

(Oct. 25 Sp. Sess. P.A. 05-2, S. 4; Oct. 25 Sp. Sess. P.A. 05-4, S. 2; P.A. 06-187, S. 18; P.A. 07-242, S. 69.)

History: Oct. 25 Sp. Sess. P.A. 05-2 effective October 31, 2005; Oct. 25 Sp. Sess. P.A. 05-4 redefined “residential weatherization products” to include propane furnaces and boilers, natural gas and oil boilers, doors that meet Energy Star standard and specified heat pumps, effective December 15, 2005, and applicable to sales occurring on or after that date; P.A. 06-187 amended Subsec. (b) to extend exemption to include dates from June 1, 2006, to June 30, 2007, effective June 1, 2006; P.A. 07-242 amended Subsec. (a) to redefine “residential weatherization products”, by changing efficiency rating of oil furnaces and boilers from 85% to 84% and including ground-source heat pumps, rather than ground-based heat pumps, and amended Subsec. (b) to eliminate date restrictions of exemptions and to include compact fluorescent light bulbs, effective June 1, 2007.



Section 12-412l - Exemption for sales of products used to fulfill paving contracts.

(a)(1) For purposes of subparagraph (A) of subdivision (3) and subdivision (18) of section 12-412 and section 12-412i, a sale to a purchaser who will be making a finished product referred to in said sections, which sale would otherwise qualify for sales and use tax exemption pursuant to said sections except for the fact that such finished product is used by such purchaser to fulfill a paving contract, shall qualify for such exemption in the same manner as if such purchaser made a sale of such finished product.

(2) Nothing in subdivision (1) of this subsection shall apply the exemption under subdivision (18) of section 12-412 to a sale to a purchaser of materials that become an ingredient or component part of a finished product that is used by such purchaser to fulfill a paving contract.

(b) For purposes of subdivision (34) of section 12-412, a sale of machinery to a purchaser that would otherwise qualify for sales and use tax exemption pursuant to said section, except for the fact that the products being manufactured with the purchased machinery are used by such purchaser to fulfill a paving contract, shall qualify for such exemption in the same manner as if such manufactured products were being sold by the purchaser.

(P.A. 09-200, S. 1.)

History: P.A. 09-200 effective July 8, 2009.



Section 12-413 - Exemptions from use tax.

(1) Where sales tax applicable. The storage, acceptance, consumption or other use in this state of services or property, the gross receipts from the sale of which are required to be included in the measure of the sales tax, is exempted from the use tax.

(2) Property purchased from United States. The storage, use or other consumption in this state of property purchased from any incorporated agency or instrumentality of the United States, except (a) any property reported to the Surplus Property Board of the United States or any successor thereto, as surplus property by any owning agency; and (b) any property included in any contractor inventory, is exempted from the use tax. “Surplus property”, “owning agency”, and “contractor inventory” as used in this section have the meanings ascribed to them in that act of the Congress of the United States known as the “Surplus Property Act of 1944”.

(3) Purchase brought into state by resident. The use tax shall not apply to the purchase of any articles of tangible personal property which have been brought into this state on the person of a resident of this state when the purchase price of the same does not exceed twenty-five dollars; provided such purchase shall be for personal use or consumption in this state and not for use or consumption in carrying on a trade, occupation, business or profession.

(4) Property donated to governmental entity or tax-exempt organization. The use tax shall not apply to the purchase of any articles of tangible personal property by a retailer for resale, if those articles are subsequently withdrawn from inventory and donated by the retailer to (A) the United States, the state of Connecticut or any of the political subdivisions thereof, or its or their respective agencies, or (B) any organization that is exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and that the United States Treasury Department has expressly determined, by letter, to be an organization that is described in Section 501(c)(3) of said internal revenue code.

(1949 Rev., S. 2097; June, 1955, S. 1169d; P.A. 75-213, S. 34, 53; P.A. 00-174, S. 13, 83.)

History: P.A. 75-213 added references to “acceptance” and “services” in Subsec. (1); P.A. 00-174 added Subdiv. (4) re exemption for items donated to the government or to charity, effective October 1, 2000, and applicable on or after that date.

Subsec. (1):

Cited. 211 C. 246.

Cited. 44 CS 1.



Section 12-413a - Exemption from use tax for vessels brought into the state exclusively for storage, maintenance or repair.

Notwithstanding the provisions of section 12-411, the tax imposed thereunder shall not be applicable, in the period commencing on the first day of October in any year to and including the thirty-first day of May next succeeding, with respect to the use of any vessel within this state exclusively for purposes of (1) delivery of such vessel to a facility in this state for storage, including dry storage and storage in water by means of apparatus preventing ice damage to the hull, maintenance or repair, or (2) the actual process of storage, maintenance or repair of such vessel. The provisions of this section shall have no effect upon liability for tax under this chapter related to the sale or use of such vessel other than such liability which may be established in relation to the specific use of such vessel as described in this section.

(P.A. 83-455, S. 1, 4; P.A. 13-151, S. 2.)

History: P.A. 83-455 effective July 1, 1983, and applicable to such use of vessels occurring on or after said date; P.A. 13-151 changed tax exempt period from October 1 until April 30 to October 1 until May 31, effective June 25, 2013.



Section 12-413b - Credit for capital resources provided to institutions of higher education for electronic commerce studies or work force development programs.

(a) The president of the Board of Regents for Higher Education may select a direct payment permit holder, as described in section 12-409a, for a pilot program in accordance with the provisions of this section.

(b) There shall be allowed a credit to such direct payment permit holder in an amount equal to the amount of a qualified investment, as defined in subsection (c) of this section, that is made on or after July 1, 2000, against the use tax liability that is incurred under this chapter by such holder in making purchases on or after July 1, 2000, of computer equipment to be used in this state in electronic commerce. The total amount of such credits allowed under this section shall not exceed four million dollars in the aggregate. No credit shall be allowed under this section unless the president of the Board of Regents for Higher Education certifies, in a manner satisfactory to the Commissioner of Revenue Services, that a qualified investment has been made by the direct payment permit holder and that projects related to such investment have been completed. The Commissioner of Revenue Services may adopt regulations, in accordance with the provisions of chapter 54, which prescribe the procedures for the direct payment permit holder to claim the credit allowed under this section.

(c) For purposes of this section, “qualified investment” means resources, including, but not limited to, cash, property or services provided by a direct payment permit holder to a public or private college or university in this state, for the design, planning, construction or renovation of buildings or classrooms, the acquisition of computer equipment or the acquisition of other property or licenses necessary for operation of computer programs which will be used in the instruction of students in business studies related to electronic commerce or in work force development programs.

(P.A. 00-170, S. 21, 42; June Sp. Sess. P.A. 01-6, S. 19, 70, 85; P.A. 11-48, S. 285.)

History: P.A. 00-170 effective July 1, 2000, and applicable to sales occurring on or after that date; June Sp. Sess. P.A. 01-6 made technical corrections, effective July 1, 2001, and increased the total aggregate amount of credits allowed under section from $2,000,000 to $4,000,000, effective July 1, 2003; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsecs. (a) and (b), effective July 1, 2011.



Section 12-414 - Returns and payment.

(1) Due date; exception. The taxes imposed by this chapter are due and payable to the commissioner monthly on or before the last day of the month next succeeding each monthly period except that every person whose total tax liability for the twelve-month period ended on the preceding June thirtieth was less than four thousand dollars shall file returns on a quarterly basis. “Quarterly” means a period of three calendar months commencing on the first day of January, April, July or October of each year or, if any seller commences business on a date other than the first day of January, April, July or October, a period beginning on the date of commencement of business and ending on March thirty-first, June thirtieth, September thirtieth or December thirty-first, respectively.

(2) Return. On or before the last day of the month following each monthly or quarterly period, as the case may be, a return for the preceding period shall be filed with the commissioner in such form as the commissioner may prescribe. For purposes of the sales tax a return shall be filed by every seller. For purposes of the use tax a return shall be filed by every retailer engaged in business in the state and by every person purchasing services or tangible personal property, the storage, acceptance, consumption or other use of which is subject to the use tax, who has not paid the use tax due a retailer required to collect the tax, except that every person making such purchases for personal use or consumption in this state, and not for use or consumption in carrying on a trade, occupation, business or profession, need file only one use tax return covering purchases during a calendar year. Such return shall be filed and the tax due thereon paid on or before the fifteenth day of the fourth month succeeding the end of the calendar year for which such return is filed. Returns shall be signed by the person required to file the return or by his authorized agent but need not be verified by oath, provided a return required to be filed by a corporation shall be signed by an officer of such corporation.

(3) Contents of return. For purposes of the sales tax the return shall show the gross receipts of the seller during the preceding reporting period. For purposes of the use tax, in case of a return filed by a retailer, the return shall show the total sales price of the services or property sold by him, the storage, acceptance, consumption or other use of which became subject to the use tax during the preceding reporting period; in case of a return filed by a purchaser, the return shall show the total sales price of the service or property purchased by him, the storage, acceptance, consumption or other use of which became subject to the use tax during the preceding reporting period. The return shall also show the amount of the taxes for the period covered by the return in such manner as the commissioner may require and such other information as the commissioner deems necessary for the proper administration of this chapter. The Commissioner of Revenue Services is authorized in his discretion, for purposes of expediency, to permit returns to be filed in an alternative form wherein the person filing the return may elect to report his gross receipts, including the tax reimbursement to be collected as provided for herein, as a part of such gross receipts or to report his gross receipts exclusive of the tax collected in such cases where the gross receipts from sales have been segregated from tax collections. In the case of the former, the percentage of such tax-included gross receipts that may be considered to be the gross receipts from sales exclusive of the taxes collected thereon shall be computed by dividing the numeral one by the sum of the rate of tax provided in section 12-408, expressed as a decimal, and the numeral one.

(4) Filing return. Returns, together with the amount of the tax due thereon, shall be filed with the Commissioner of Revenue Services.

(5) Return periods. The commissioner, if he deems it necessary in order to insure payment to or facilitate the collection by the state of the amount of taxes, may permit or require returns and payment of the amount of taxes for other than monthly or quarterly periods.

(6) Extension of time. The commissioner for good cause may extend the time for making any return and paying any amount required to be paid under this chapter, if a written request therefor is filed with the commissioner together with a tentative return which must be accompanied by a payment of the tax, which shall be estimated in such tentative return, on or before the last day for filing the return. Any person to whom an extension is granted shall pay, in addition to the tax, interest at the rate of one per cent per month or fraction thereof from the date on which the tax would have been due without the extension until the date of payment.

(1949 Rev., S. 2098; 1951, 1953, June, 1955, S. 1170d; November, 1955, S. N147; 1957, P.A. 553, S. 4; 1961, P.A. 574, S. 5; June, 1969, P.A. 1, S. 21; June, 1971, P.A. 5, S. 108; 8, S. 8; 1972, P.A. 285, S. 5; P.A. 73-288, S. 5, 8; P.A. 74-73, S. 4, 5; P.A. 75-2, S. 4, 5; 75-213, S. 35, 53; Dec. Sp. Sess. P.A. 75-1, S. 1–4, 12; P.A. 76-322, S. 9, 27; P.A. 77-614, S. 139, 610; P.A. 80-71, S. 20, 30; 80-307, S. 17, 31; P.A. 81-399, S. 2, 3; 81-411, S. 25, 42; P.A. 82-467, S. 2, 3; P.A. 85-316, S. 1, 7; P.A. 89-251, S. 200, 203; P.A. 90-148, S. 9, 34; June Sp. Sess. P.A. 91-3, S. 119, 168; May Sp. Sess. P.A. 92-5, S. 30, 37; P.A. 93-44, S. 5, 24; 93-74, S. 32, 67; P.A. 94-9, S. 18, 41; May Sp. Sess. P.A. 94-4, S. 37, 85; P.A. 95-160, S. 64, 69; P.A. 96-139, S. 5, 13; 96-180, S. 27, 166; June 30 Sp. Sess. P.A. 03-6, S. 74; June Sp. Sess. P.A. 09-3, S. 112; P.A. 11-6, S. 127.)

History: 1961 act changed technical language in Subsec. (3) and changed amount of gross income considered as gross receipts from 97% to 96.6%; 1969 act amended Subsec. (3) to lower amount of gross income considered as gross receipts from 96.6% to 95.2% for period from July 1, 1969, to June 30, 1971; 1971 acts made 95.2% the permanent amount, then changed it to 93.9% as of September 1, 1971; 1972 act changed amount to 93.5%; P.A. 73-288 changed amount to 93.9%; P.A. 74-73 changed amount to 94.3%; P.A. 75-2 changed amount to 93.5%; P.A. 75-213 included references to “services” and “acceptance” in Subsecs. (2) and (3); Dec. Sp. Sess. P.A. 75-1 changed section to reflect monthly and quarterly payments, provisions for which were detailed in Subsec. (1), amended Subsec. (5) to allow commissioner to permit payments on basis other than monthly or quarterly and increased interest rate in Subsec. (6) from 0.5% to 0.75%; P.A. 76-322 increased interest rate in Subsec. (6) to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-71 changed amount of gross income which may be considered as gross receipts to 93%; P.A. 80-307 temporarily increased interest rate in Subsec. (6) to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-399 amended Subsec. (4) by providing that any return and payment shall be deemed to have been filed within the time required if postmarked on or before the date such return and payment are required to be filed; P.A. 81-411 continued interest applicable under Subsec. (6) when an extension of time for payment is granted at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 82-467 amended Subsec. (1) by eliminating certain redundant language and changing the order of certain dates in the definition of “quarterly” for clarification; P.A. 85-316 amended Subsec. (2) so as to require that a return filed by a corporation shall be signed by an officer of such corporation; P.A. 89-251 amended Subsec. (3) with respect to a person filing a return who elects to report gross receipts including the taxes collected, changing the percentage of gross receipts considered to be from sales, exclusive of taxes, to 92.5% of gross receipts, corresponding to the 8% rate of tax; P.A. 90-148 amended Subsec. (6) to increase the rate of interest added during the period of extension from 1.25% to 1.66% per month, effective July 1, 1990, and applicable to taxes becoming due on or after that date; June Sp. Sess. P.A. 91-3 amended Subsec. (3) with respect to a person filing a return who elects to report gross receipts including the taxes collected, changing the percentage of gross receipts considered to be from sales, exclusive of taxes, to 94.3% of gross receipts, corresponding to the 6% rate of tax, effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (2) to change the return date from the last day of the month following the end of the calendar year to the fifteenth day of the fourth month following the end of the calendar year, effective June 19, 1992, and applicable to sales occurring on or after July 1, 1992; P.A. 93-44 added Subsec. (1)(b) re persons rendering services covered by Sec. 12-407(2)(o), effective April 23, 1993; P.A. 93-74 amended Subsec. (4) by deleting provision re time document is postmarked and filed, effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 94-9 deleted Subsec. (1)(b) re quarterly filing by persons rendering services covered under Sec. 12-407(2)(o) and making payments in accordance with Sec. 19a-168b, effective April 1, 1994; May Sp. Sess. P.A. 94-4 in Subsec. (6) reduced interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-139 and 96-180 both changed return due date from last day of the month succeeding the end of a calendar year to “fifteenth day of the fourth month” succeeding end of year, effective May 29, 1996, and June 3, 1996, respectively; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (1) to change the income test period for quarterly filers to the 12-month period ending the preceding June thirtieth; June Sp. Sess. P.A. 09-3 amended Subsec. (3) to change percentage of gross receipts from sales from 94.3% to 94.8%, corresponding to the 5.5% rate of tax, effective January 1, 2010 (Revisor’s note: The amendments made to Subsec. (3) by Sec. 112 of June Sp. Sess. P.A. 09-3 did not take effect pursuant to Sec. 12-432c(a)); P.A. 11-6 amended Subsec. (3) by replacing 94.3% with provision re computation to determine percentage of tax-included gross receipts, effective July 1, 2011, and applicable to sales occurring on or after that date.

Cited. 183 C. 117.

Subsec. (2):

Cited. 12 CA 417.



Section 12-414a - Liability for wilful nonpayment of taxes collected.

Each person, other than a retailer, who is required, on behalf of a retailer, to collect, truthfully account for and pay over the tax imposed on such retailer under this chapter and who wilfully fails to collect such tax or truthfully account for and pay over such tax or who wilfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable for a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over, including any penalty or interest attributable to such wilful failure to collect or truthfully account for and pay over such tax or such wilful attempt to evade or defeat such tax, provided such penalty shall only be imposed against such person in the event that such tax, penalty or interest cannot otherwise be collected from the retailer itself in accordance with section 12-420. The amount of such penalty with respect to which a person may be personally liable under this section shall be collected in accordance with said section 12-420 and any amount so collected shall be allowed as a credit against the amount of such tax, penalty or interest due and owing from the retailer. The dissolution of the retailer shall not discharge any person in relation to any personal liability under this section for wilful failure to collect or truthfully account for and pay over such tax or for a wilful attempt to evade or defeat such tax prior to dissolution, except as otherwise provided in this section. For purposes of this section, “person” includes any individual, corporation, limited liability company or partnership and any officer or employee of any corporation, including a dissolved corporation, and a member or employee of any partnership or limited liability company who, as such officer, employee or member, is under a duty to file a tax return under this chapter on behalf of a retailer or to collect or truthfully account for and pay over the tax imposed under this chapter on behalf of a retailer.

(P.A. 82-272, S. 1, 3; P.A. 97-243, S. 27, 67.)

History: P.A. 97-243 extended liability of officer of a corporate retailer for wilful failure to pay over taxes to any other responsible person and made applicable whether retailer a corporation or other form of business entity, effective June 24, 1997, and applicable to taxable periods commencing on or after July 1, 1997.



Section 12-415 - Deficiency assessments.

(a) Deficiency assessments. If the commissioner is not satisfied with the return or returns of the tax or the amount of tax required to be paid to the state by any person, the commissioner may compute and assess the amount required to be paid upon the basis of the facts contained in the return or returns or upon the basis of any information which is in or that may come into the commissioner’s possession. Except in the case of fraud or intent to evade or in the case of new information that may come into the commissioner’s possession, the commissioner may not make more than one assessment for a tax period for which a return has been filed.

(b) Interest. The amount of the assessment, exclusive of penalties, shall bear interest at the rate of one per cent per month or fraction thereof from the last day of the month succeeding the period for which the amount or any portion thereof should have been returned until the date of payment.

(c) Deficiency due to negligence or intentional disregard. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to fifteen per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater.

(d) Twenty-five per cent penalty. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to a penalty under both subsection (c) of this section and this subsection in relation to the same tax period.

(e) Notice of assessment. The commissioner shall give to the retailer or person storing, accepting, consuming or otherwise using services or tangible personal property written notice of the commissioner’s assessment. The notice may be served personally or by mail. If by mail, it shall be addressed to the retailer or person storing, accepting, consuming or otherwise using services or tangible personal property at the address as it appears in the records of the commissioner’s office.

(f) Limitations on deficiency assessments. Except in the case of fraud, intent to evade this chapter or authorized regulations, failure to make a return, or claim for additional amount pursuant to subdivision (3) of section 12-418, every notice of a deficiency assessment shall be mailed within three years after the last day of the month following the period for which the amount is proposed to be assessed or within three years after the return is filed, whichever period expires later. The limitation specified in this subsection does not apply in case of a sales tax proposed to be assessed with respect to sales of services or property for the storage, acceptance, consumption or other use of which notice of a deficiency assessment has been or is given pursuant to subsection (e) of this section, subsection (c) of section 12-416, subdivision (1) of section 12-417 and this subsection. The limitation specified in this subsection does not apply in case of an amount of use tax proposed to be assessed with respect to storage, acceptance, consumption or other use of services or property for the sale of which notice of a deficiency assessment has been or is given pursuant to said subsections and this subsection.

(g) Waiver. If, before the expiration of the time prescribed in subsection (f) of this section for the mailing of a notice of deficiency determination, the taxpayer has consented in writing to the mailing of the notice after such time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(1949 Rev., S. 2099; 1951, S. 1171d; 1969, P.A. 388, S. 9, 10; P.A. 75-213, S. 36, 53; Dec. Sp. Sess. P.A. 75-1, S. 5, 6, 12; P.A. 76-322, S. 10, 11, 27; P.A. 80-307, S. 18, 19, 31; P.A. 81-64, S. 7, 23; 81-411, S. 26, 27, 42; P.A. 85-316, S. 2, 7; P.A. 88-314, S. 25, 54; P.A. 90-148, S. 10, 34; May Sp. Sess. P.A. 94-4, S. 38, 48, 85; P.A. 95-160, S. 64, 69; P.A. 97-243, S. 28, 67; P.A. 98-262, S. 7, 22; P.A. 99-48, S. 6, 10; 99-121, S. 12, 28; P.A. 02-103, S. 19.)

History: 1969 act changed interest rates in Subsecs. (2) and (3) from 0.5% to 0.75%; P.A. 75-213 added references to “acceptance” and “services” in Subsec. (6); Dec. Sp. Sess. P.A. 75-1 deleted word “quarterly” from references re payment periods in Subsecs. (2) and (7), effective January 1, 1976, and applicable to taxes imposed by chapter 219 on or after that date; P.A. 76-322 increased interest rates in Subsecs. (2) and (3) to 1%; P.A. 80-307 temporarily increased interest rates in Subsecs. (2) and (3) to 1.25% for assessments and payments due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended Subsec. (4) to include a minimum penalty of $50; P.A. 81-411 continued the rate of interest applicable to a deficiency assessment under Subsec. (2) at 1.25% per month and continued the rate of interest applicable with respect to overpayments and underpayments as provided in Subsec. (3) at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 85-316 amended Subsec. (3) by deleting reference to penalties on underpayments as an item against which overpayments may be offset, retaining interest on underpayments as an item subject to such offset; P.A. 88-314 made technical changes in Subsecs. (4) and (5) for purposes of clarification, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 90-148 increased the rate of interest added under Subsecs. (2) and (3) from 1.25% to one and 1.66% per month and increased the penalty for deficiency assessment from 10% to 15% of the assessment as provided under Subsec. (4), effective July 1, 1990, and applicable to taxes becoming due on or after that date; May Sp. Sess. P.A. 94-4 made existing Subsec. (1) a Subdiv. (A) and added provision that commissioner may not make more than one assessment for a tax period and added a new Subdiv. (B) re supplemental assessment, effective June 9, 1994, and in Subsecs. (2) and (3) reduced interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-243 amended Subsec. (1) to allow commissioner to make more than one assessment if new information comes into his possession and deleted requirement to adopt regulations, effective July 1, 1997; P.A. 98-262 amended Subsec. (7) to change reference from Subsec. (5) to Subsec. (4) of Sec. 12-416, effective June 8, 1998; P.A. 99-48 replaced numeric Subsec. indicators with alphabetic indicators, deleting former Subsec. (3) re offsets by the commissioner, and made technical changes, effective January 1, 2000; P.A. 99-121 amended Subsecs. (6) and (7) to make technical changes and delete obsolete language, effective June 3, 1999; P.A. 02-103 made technical changes in Subsec. (f).

Cited. 12 CA 417; 43 CA 744.

Cited. 31 CS 373; 44 CS 297.



Section 12-416 - Assessments if no return made.

(a) Assessment; failure to file return. If any person fails to make a return, the commissioner shall make an estimate of the amount of the gross receipts of the person or, as the case may be, of the amount of the total sales price of services or tangible personal property sold or purchased by the person, the storage, acceptance, consumption or other use of which in this state is subject to the use tax. The estimate shall be made for the period or periods in respect to which the person failed to make a return and shall be based upon any information which is in or may come into the commissioner’s possession. To the tax imposed upon the basis of such estimate, there shall be added an amount equal to fifteen per cent of such tax, or fifty dollars, whichever is greater. No person shall be subject to a penalty under both this section and section 12-419. Except in the case of new information that may come into the commissioner’s possession, the commissioner may not make more than one assessment for a tax period for which a tax return has not been filed.

(b) Interest. The amount of the assessment shall bear interest at the rate of one per cent per month or fraction thereof from the last day of the month succeeding the period for which the amount or any portion thereof should have been returned until the date of payment.

(c) Notice of assessment. Promptly after making the assessment the commissioner shall give to the person written notice of the estimate, assessment and penalty, the notice to be served personally or by mail in the manner prescribed for service of notice of a deficiency assessment.

(1949 Rev., S. 2100; March, 1958, P.A. 27, S. 20; 1969, P.A. 388, S. 11, 12; P.A. 75-213, S. 37, 53; Dec. Sp. Sess. P.A. 75-1, S. 7, 12; P.A. 76-322, S. 12, 13, 27; P.A. 80-307, S. 20, 21, 31; P.A. 81-64, S. 8, 9, 23; 81-411, S. 28, 29, 42; P.A. 85-316, S. 3, 7; P.A. 88-314, S. 26, 54; P.A. 90-148, S. 11, 34; May Sp. Sess. P.A. 94-4, S. 39, 76, 85; P.A. 95-160, S. 64, 69; P.A. 97-243, S. 29, 67; P.A. 99-48, S. 7, 10.)

History: 1969 act increased interest rates in Subsecs. (2) and (3) from 0.5% to 0.75%; P.A. 75-213 added references to “acceptance” and “services” in Subsec. (1); Dec. Sp. Sess. P.A. 75-1 deleted “quarterly” with reference to payment period in Subsec. (3), effective January 1, 1976, and applicable to taxes imposed by chapter 219 on or after that date; P.A. 76-322 increased interest rates in Subsecs. (2) and (3) to 1%; P.A. 80-307 temporarily increased interest rates in Subsecs. (2) and (3) to 1.25% for payments and assessments due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended Subsec. (1) to include a minimum penalty of $50, and amended Subsec. (4) to include waiver of penalty provision applicable to other state taxes; P.A. 81-411 continued interest applicable to overpayments and underpayments related to assessment by the commissioner under Subsec. (2) at 1.25% per month, and continued interest applicable to an assessment by the commissioner under Subsec. (3) at the rate of 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 85-316 amended Subsec. (2) by deleting reference to penalties on underpayments as an item against which overpayments may be offset, retaining interest on underpayments as an item subject to such offset; P.A. 88-314 amended Subsec. (1) by a restatement of the commissioner’s estimate of tax when no return is filed and the penalty to be added thereto, and deleted Subsec. (4) concerning failure of any person to file a return due to fraud or intent to evade the tax and the applicable penalties because this provision is covered in another section of chapter 219, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 90-148 increased the rate of penalty added in Subsec. (1) from 10% to 15% of the tax and increased the rate of interest applicable under Subsecs. (2) and (3) from 1.25% to 1.66% per month, effective July 1, 1990, and applicable to taxes becoming due on or after that date; May Sp. Sess. P.A. 94-4 made existing Subsec. (1) a Subdiv. (A) and added provision that commissioner may not make more than one assessment for a tax period and added a new Subdiv. (B) re supplemental assessment, effective June 9, 1994, and in Subsecs. (2) and (3) reduced interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-243 amended Subsec. (1) to allow commissioner to make more than one assessment if new information comes into his possession and deleted requirement to adopt regulations, effective July 1, 1997; P.A. 99-48 replaced numeric Subsec. indicators with alphabetic indicators, deleting former Subsec. (2) re offsets by the commissioner, and made technical changes, effective January 1, 2000.

Cited. 31 CS 373; 44 CS 297.



Section 12-416a - Sharing of certain information and tax revenue with municipal agencies.

The Commissioner of Revenue Services is authorized to pay to a municipal agency an amount not to exceed fifty per cent of the tax actually collected as the result of an assessment made under section 12-415 or 12-416 against the purchaser of a vessel, as defined in subdivision (24) of section 12-407, if said commissioner, in the commissioner’s sole discretion, determines that information provided by such agency was instrumental in the making of such assessment. Notwithstanding the provisions of section 12-15, the commissioner may disclose to a municipal agency that receives a payment under this section the name and address of the person against whom the assessment is made, the amount of the tax actually assessed and the amount of the tax actually collected with respect to which such a payment may be made.

(P.A. 97-229, S. 1, 3; P.A. 00-174, S. 14, 83.)

History: P.A. 97-229 effective June 24, 1997; P.A. 00-174 added provision allowing sharing of certain information with the municipal agency receiving payment under this section, effective July 1, 2000, and applicable to assessments made on or after that date.



Section 12-416b - Revenue sharing of certain tax revenue with revenue agencies of other states.

The Commissioner of Revenue Services is authorized to pay to a revenue agency of another state an amount not to exceed fifty per cent of the tax actually collected as the result of an assessment made under section 12-416 against any purchaser of tangible personal property or services described in subdivision (2) of subsection (a) of section 12-407 if said commissioner, in the commissioner’s sole discretion, determines that information provided by such agency was instrumental in the making of such assessment.

(P.A. 98-244, S. 19, 35; P.A. 02-103, S. 20.)

History: P.A. 98-244 effective June 8, 1998; P.A. 02-103 made technical changes.



Section 12-417 - Jeopardy assessments.

(1) Jeopardy assessment. Notice. If the commissioner believes that the collection of any tax or any amount of tax required to be collected and paid to the state or of any assessment will be jeopardized by delay, the commissioner shall make an assessment of the tax or amount of tax required to be collected, noting that fact upon the assessment and serving written notice thereof, personally or by mail, in the manner prescribed for service of notice of a deficiency assessment, on the person against whom the jeopardy assessment is made. Ten days after the date on which such notice is served on such person, such notice shall constitute a final assessment except only for such amounts as to which such person has filed a written petition for reassessment with the commissioner, as provided in subdivision (3) of this section.

(2) Due date. Collection. Interest and penalty. The amount assessed is due and payable no later than the tenth day after service of the notice of assessment, unless on or before such tenth day the person against whom such assessment is made has obtained a stay of collection, as provided in subdivision (3) of this section. To the extent that collection has not been stayed, the commissioner may enforce collection of such tax by using the method provided in section 12-35 or by using any other method provided for in the general statutes relating to the enforced collection of taxes, provided, if the amount of such tax has been definitely fixed, the amount so fixed shall be assessed and collected, and if the amount of such tax has not been definitely fixed, the commissioner shall assess and collect such amount as, in the commissioner’s opinion, from the facts available to the commissioner, is sufficient. If the amount specified in the notice of jeopardy assessment is not paid on or before the tenth day after service of notice thereof upon the person against whom the jeopardy assessment is made, the delinquency penalty and the interest provided in section 12-419 shall attach to the amount of the tax or the amount of the tax required to be collected.

(3) Petition for reassessment. Stay of collection. Security. The person against whom a jeopardy assessment is made may file a petition for the reassessment thereof, pursuant to section 12-418, with the commissioner on or before the tenth day after the service upon such person of notice of the jeopardy assessment. Such person may obtain a stay of collection of the whole or any part of the amount of such jeopardy assessment by filing with the commissioner, on or before such tenth day, a bond of a surety company authorized to do business in this state or other security acceptable to the commissioner in such an amount not exceeding double the amount as to which the stay is desired, as the commissioner deems necessary to ensure compliance with this chapter, conditioned upon payment of as much of the amount, the collection of which is stayed by the bond, as is found to be due from such person. The security may be sold by the commissioner in the manner prescribed by section 12-430. At any time thereafter in respect to the whole or any part of the amount covered by the bond, such person may waive the stay, and if as the result of such waiver, any part of the amount covered by the bond is paid, the bond shall, at the request of such person, be proportionately reduced.

(1949 Rev., S. 2101; P.A. 99-121, S. 13, 28; P.A. 02-103, S. 21.)

History: P.A. 99-121 made technical changes and added provisions re jeopardy assessment, how served, when payable, how collected, how stayed and waiver of stay, effective June 3, 1999; P.A. 02-103 made technical changes in Subdivs. (1) and (2).

Use of certified mail with return receipt converted notice from notice by mail to notice by personal service. 48 CS 410.



Section 12-418 - Reassessments.

(1) Petition for reassessment. (A) Any person against whom an assessment is made under section 12-414a, 12-415, 12-416 or 12-424 or any person directly interested may petition for a reassessment not later than sixty days after service upon such person of notice thereof. If a petition for reassessment is not filed within the sixty-day period, the assessment becomes final at the expiration of the period.

(B) Any person against whom an assessment is made under section 12-417 or any person directly interested may petition for a reassessment not later than ten days after service of notice upon such person. If a petition for reassessment is not filed within such ten-day period, the assessment becomes final at the expiration of the period.

(2) Oral hearing. If a petition for reassessment is filed within the sixty-day period, in the case of an assessment made under section 12-414a, 12-415, 12-416 or 12-424, or within the ten-day period, in the case of an assessment made under section 12-417, the commissioner shall reconsider the assessment and, if the person has so requested in the petition, shall, in the commissioner’s discretion, grant the person an oral hearing and shall give such person ten days’ notice of the time and place of the hearing. The commissioner may continue the hearing from time to time, as may be necessary, and may assign the conduct of such hearing to a representative of the commissioner.

(3) Decrease or increase of assessment. The commissioner may decrease or increase the amount of the assessment before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the commissioner at or before the hearing.

(4) Finality date of order or decision. The order or decision of the commissioner upon a petition for reassessment becomes final one month after service upon the petitioner of notice thereof unless within such period the petitioner seeks judicial review of the commissioner’s order or decision pursuant to section 12-422.

(5) Due date of assessment. All assessments made by the commissioner under section 12-414a, 12-415, 12-416 or 12-424 are due and payable at the time they become final.

(6) Service of notice. Any notice required by this section shall be served personally or by mail in the manner prescribed for service of notice of a deficiency assessment.

(1949 Rev., S. 2102; P.A. 81-64, S. 10, 23; P.A. 88-314, S. 27, 54; P.A. 91-236, S. 7, 25; P.A. 99-121, S. 14, 28; P.A. 00-174, S. 15, 83.)

History: P.A. 81-64 amended Subsec. (5) to include a minimum penalty of $50; P.A. 88-314 deleted the description of applicable penalties in Subsec. (5) because these penalty provisions are provided for in Secs. 12-415 and 12-416 respectively, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 91-236 provided for 60, rather than 30, days to request a reassessment, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 99-121 made technical changes and added provisions re deadline for filing a petition for reassessment where jeopardy assessment has been made, effective June 3, 1999; P.A. 00-174 added references to Secs. 12-414a and 12-424, allowing successors and officers to petition for reassessment, effective July 1, 2000, and applicable to assessments made on or after that date.

Cited. 35 CA 72.

Cited. 44 CS 133.

Subsec. (1):

Cited. 210 C. 413; 221 C. 166.

Cited. 12 CA 417.

Subsec. (2):

Cited. 198 C. 413; 206 C. 253; 210 C. 413; 221 C. 166.

Cited. 39 CS 234.



Section 12-419 - Interest and penalties.

(a) Any person, other than an individual making purchases for personal use or consumption and not making purchases for use or consumption in carrying on a trade, occupation, business or profession, who fails to pay any tax to the state or any amount of tax required to be collected and paid to the state, except amounts of assessments made by the commissioner under sections 12-415 and 12-416, within the time required shall pay, in addition to such tax or such amount of tax required to be collected and paid, a penalty of fifteen per cent of the tax or fifty dollars, whichever amount is greater, plus interest on such tax or such amount of tax required to be collected and paid at the rate of one per cent per month or fraction thereof from the due date to the date of payment.

(b) Any individual making purchases for personal use or consumption and not making purchases for use or consumption in carrying on a trade, occupation, business or profession who fails to pay use tax to the state, except amounts of assessments made by the commissioner under sections 12-415 and 12-416, within the time required shall pay, in addition to such tax, a penalty of ten per cent of the tax, plus interest on such tax at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or any part of the penalties provided under this chapter when it is proven to the satisfaction of the commissioner that failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(1949 Rev., S. 2103; 1953, S. 1172d; 1969, P.A. 388, S. 13; P.A. 76-322, S. 14, 27; P.A. 80-307, S. 22, 31; P.A. 81-64, S. 11, 23; 81-411, S. 30, 42; P.A. 85-316, S. 4, 7; P.A. 90-148, S. 12, 34; May Sp. Sess. P.A. 94-4, S. 40, 85; P.A. 95-160, S. 64, 69; P.A. 97-243, S. 30, 67.)

History: 1969 act increased interest rate from 0.5% to 0.75%; P.A. 76-322 increased interest rate to 1%; P.A. 80-307 temporarily increased interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended penalty provisions to provide for penalty of 10% of the tax or $50, whichever is greater in all cases where previously charge was 5% for first 15 days and 10% thereafter; P.A. 81-411 continued interest on the amount of tax not paid when due at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 85-316 added provision authorizing commissioner to waive penalties in specified cases; P.A. 90-148 increased the rate of penalty from 10% to 15% of the tax and increased the rate of interest added from 1.25% to 1.66% per month, effective July 1, 1990, and applicable to taxes becoming due on or after that date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-243 divided section into Subsecs. (a) to (c), reduced the penalty for late payment by individuals making purchase for their own personal use or consumption and made technical changes, effective June 24, 1997, and applicable to sales occurring on or after January 1, 1997.



Section 12-419a - Sales tax liability subject to penalty or interest and which is outstanding on July 1, 1990.

In the case of any tax which is subject to penalty or interest, or both, pursuant to section 12-414, 12-415, 12-416 or 12-419, which is outstanding on July 1, 1990, and which is not the subject of a payment schedule or settlement between the Commissioner of Revenue Services and the taxpayer, the taxpayer shall be required to pay a penalty on the amount of such tax outstanding on said date in the amount of five per cent and shall be subject to interest at the rate of one and two-thirds per cent per month or fraction thereof for each month or portion thereof commencing on or after July 1, 1990.

(P.A. 90-148, S. 13, 34; P.A. 94-175, S. 3, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69.)

History: P.A. 94-175 made a technical change in the statutory reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-419b - Failure to file return when no tax is due.

Any person required to file a return under the provisions of this chapter who fails to file such return within the time required in accordance with section 12-414 shall not be subject to the imposition of a penalty, as provided under section 12-30, when there is no tax due, with respect to such return. Such person may, however, be subject to the provisions of section 12-409 related to revocation of the permit of a seller for failure to comply with sales and use tax provisions.

(P.A. 90-186, S. 2, 3; P.A. 95-359, S. 9, 19.)

History: P.A. 95-359 changed reference from Sec. 12-419 to Sec. 12-30, effective July 13, 1995, and applicable to sales made on or after July 1, 1995.



Section 12-420 - Collection of taxes. Delinquent taxes.

The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or pass such other further decree as it judges equitable.

(1949 Rev., S. 2104; Dec. Sp. Sess. P.A. 75-1, S. 8, 12; P.A. 78-280, S. 2, 4, 127; P.A. 85-501, S. 5.)

History: Dec. Sp. Sess. P.A. 75-1 deleted “quarterly” with reference to tax periods, effective January 1, 1976, and applicable to taxes imposed by chapter 219 on or after that date; P.A. 78-280 substituted “judicial district(s)” for “county(ies)”; P.A. 85-501 provided that lien shall be effective from the last day of the month next preceding the due date of the tax, rather than from filing day of a period for which the taxpayer is delinquent, and that such lien shall not be effective against a qualified encumbrancer as defined in Sec. 12-35b, deleting reference to purchasers or encumbrancers to whom property is transferred between last day of period and date of recording lien.

Cited. 5 Conn. Cir. Ct. 403.



Section 12-420a - Managed compliance and audit agreements: Definitions.

For purposes of this section and sections 12-420b and 12-420c:

(1) “Eligible taxpayer” means any person who is required to file any return or to pay or remit any tax under this chapter and who in the opinion of the commissioner has demonstrated a willingness and ability to comply with the tax laws of this state and has maintained an acceptable system of business records;

(2) “Managed compliance agreement” means an agreement between the commissioner and an eligible taxpayer that provides for an agreed upon method for calculating and remitting use tax on that taxpayer’s purchases;

(3) “Managed audit agreement” means an agreement between the commissioner and an eligible taxpayer consisting of an audit plan developed by the commissioner and the eligible taxpayer wherein the eligible taxpayer agrees to review selected sales and purchase records and to calculate and determine its liability for sales and use taxes;

(4) “Commissioner” means the Commissioner of Revenue Services; and

(5) “Effective use tax rate” means the rate of use tax to be applied against a predetermined base of purchases for the purpose of computing the eligible taxpayer’s use tax liability for a defined period.

(P.A. 99-173, S. 60, 65.)

History: P.A. 99-173 effective June 23, 1999.



Section 12-420b - Managed compliance agreements, generally.

(a) The commissioner may, in the commissioner’s sole discretion, enter into a managed compliance agreement with an eligible taxpayer. Such agreement may provide for (1) one or more effective use tax rates for purchases subject to tax under this chapter, (2) a method to reconcile the effective use tax rate with the eligible taxpayer’s actual liability, (3) a term not to exceed three years, provided nothing shall preclude the commissioner from entering into a subsequent agreement with the same taxpayer, (4) the conditions under which the agreement may require modification or termination, (5) a procedure to resolve disputes concerning the agreement, and (6) any such other provisions as the commissioner and the eligible taxpayer mutually agree upon to carry out the purposes of this section.

(b) In performing a reconciliation of a managed compliance agreement the commissioner and the eligible taxpayer may agree to waive amounts either due the commissioner or due the eligible taxpayer, provided such amounts fall within a range that the commissioner determines shall apply to all eligible taxpayers entering into managed compliance agreements. Such range, which may be either a monetary amount or a percentage, shall be announced by the commissioner in accordance with the provisions of subsection (b) of section 12-2 and may be changed in accordance with said subsection (b), (1) on a prospective basis for agreements entered into after the effective date of such announced change, or (2) on a retroactive basis for agreements existing on the effective date of such announced change upon agreement by the commissioner and the eligible taxpayer.

(c) The commissioner may, in the commissioner’s sole discretion, terminate a managed compliance agreement and conduct an audit of an eligible taxpayer under subdivision (1) of section 12-415, if the eligible taxpayer fails to fulfill any of the terms of a managed compliance agreement and such failure is materially adverse to the commissioner and the taxpayer fails to cure such failure not later than thirty days after the mailing of written notice of such failure by the commissioner, provided no such notice need be given in the event such failure is not capable of being cured or the commissioner believes that the collection of any tax required to be collected and paid to the state or of any assessment will be jeopardized by delay. Any such termination shall be effective on the first day of the fourth month following the month in which notice of such termination is given by the commissioner to the taxpayer, except that such termination shall take effect immediately if such failure is not capable of being cured or if the commissioner believes that the collection of any tax required to be collected and paid to the state or of any assessment will be jeopardized by delay.

(d) Nothing in this section shall abridge or alter any other requirements, rights or obligations of an eligible taxpayer or the commissioner granted or imposed by statute or regulation, including, but not limited to, penalties for negligence or intentional disregard of the provisions of this chapter, except as provided in subsection (c) of this section; penalties for failure to file returns or for fraud or intent to evade the provisions of this chapter; limitation periods and waivers of limitation periods; the right of an eligible taxpayer to petition for reassessment under section 12-418; the right of an eligible taxpayer to appeal an assessment under section 12-422; or the right of an eligible taxpayer to claim a refund under section 12-425.

(P.A. 99-173, S. 61, 65; June Sp. Sess. P.A. 99-1, S. 41, 51; P.A. 02-103, S. 22.)

History: P.A. 99-173 effective June 23, 1999; June Sp. Sess. P.A. 99-1 added new Subsec. (b) re waiver of amounts either due commissioner or eligible taxpayer and redesignated former Subsecs. (b) and (c) as Subsecs. (c) and (d), effective July 1, 1999; P.A. 02-103 made a technical change in Subsec. (c).



Section 12-420c - Managed audit agreements.

(a) The commissioner may, in the commissioner’s sole discretion, enter into a managed audit agreement with an eligible taxpayer. Under a managed audit agreement, the commissioner shall (1) agree to accept, upon verification, the eligible taxpayer’s determinations for purposes of making a deficiency assessment or otherwise determining the taxpayer’s liability for the period under review, (2) provide written procedural guidelines to be included as part of the managed audit agreement, including, but not limited to, the general scope of the managed audit, what records will be examined and what types of sampling techniques will be used, and (3) review the results of the managed audit with the eligible taxpayer and issue an audit determination.

(b) Such agreement may provide that, upon compliance by the taxpayer with all the terms of said agreement, in calculating the total amount of the audit assessment resulting from such managed audit the first ten thousand dollars of interest and ten per cent of any additional interest otherwise due under subdivision (2) of section 12-415 shall not be imposed. Any interest accruing after the initial assessment shall be at the rate of interest specified in subdivision (2) of section 12-415.

(c) The commissioner may, in the commissioner’s sole discretion, terminate a managed audit agreement and conduct an audit of an eligible taxpayer under subdivision (1) of section 12-415, if the eligible taxpayer fails to fulfill any of the terms of a managed audit agreement, or if the commissioner believes that a managed audit should not be conducted for any other reason.

(d) Nothing in this section shall abridge or alter any other requirements, rights or obligations of an eligible taxpayer or the commissioner granted or imposed by statute or regulation, including, but not limited to, penalties for negligence or intentional disregard of the provisions of this chapter, except as provided in subsection (c) of this section; penalties for failure to file returns or for fraud or intent to evade the provisions of this chapter; limitation periods and waivers of limitation periods; the right of an eligible taxpayer to petition for reassessment under section 12-418; the right of an eligible taxpayer to appeal an assessment under section 12-422 or the right of an eligible taxpayer to claim a refund under section 12-425.

(P.A. 99-173, S. 62, 65; June Sp. Sess. P.A. 99-1, S. 42, 51; P.A. 02-103, S. 23.)

History: P.A. 99-173 effective June 23, 1999; June Sp. Sess. P.A. 99-1 added new Subsec. (b) re waiver of first $10,000 of interest and 10% of any additional interest otherwise due and redesignated former Subsecs. (b) and (c) as Subsecs. (c) and (d), effective July 1, 1999; P.A. 02-103 made technical changes in Subsecs. (b) and (c).



Section 12-421 - Hearing by commissioner.

Any taxpayer, having paid any tax as provided by this chapter, aggrieved by the action of the commissioner or his authorized agent in fixing the amount of such tax or in imposing any penalty hereunder, may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to him, for a hearing and a correction of the amount of the tax or penalty so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith; if it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(1949 Rev., S. 2105; P.A. 91-236, S. 8, 25.)

History: P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

Cited. 31 CS 134.



Section 12-422 - Appeal.

Any taxpayer aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services under section 12-418, 12-421 or 12-425 may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 2106; 1955, S. 1173d; 1971, P.A. 870, S. 35; P.A. 76-436, S. 317, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 11, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 18, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless matters pending are transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 2 CA 165; judgment reversed, see 198 C. 413; 6 CA 261; 12 CA 417; 24 CA 72; 35 CA 72; 43 CA 744.

Cited. 30 CS 309; 31 CS 134. Equitable relief granted to taxpayer who innocently failed to file sales tax returns over twenty-one-year period, recovery of sales tax limited to three years plus interest and penalty. Id., 373. Cited. 39 CS 234; Id., 247. Failure to serve an appeal from a decision of commissioner in manner prescribed by section deprives court of subject matter jurisdiction. 43 CS 10. Cited. 44 CS 1; Id., 297; Id., 472.



Section 12-423 - Abatement of taxes.

Section 12-423 is repealed, effective April 13, 1995.

(1949 Rev., S. 2107; P.A. 77-614, S. 146, 610; P.A. 95-4, S. 7, 8.)



Section 12-424 - Payment on termination of business and successor’s liability.

(1) Withholding by purchaser. If any person liable for any amount under this chapter sells out his or her business or stock of goods or quits the business, such person’s successors or assigns shall withhold sufficient of the purchase price to cover such amount until the former owner produces a receipt from the commissioner showing that it has been paid or a certificate stating that no amount is due.

(2) Liability of purchaser; release. If the purchaser of a business or stock of goods fails to withhold the purchase price as required, such purchaser becomes personally liable for the payment of the amount required to be withheld by the purchaser to the extent of the purchase price, valued in money. Within sixty days after receiving a written request from the purchaser for a certificate, the commissioner shall either issue the certificate or mail notice to the purchaser at said purchaser’s address as it appears on the records of the commissioner of the amount that must be paid as a condition of issuing the certificate. Failure of the commissioner to mail the notice shall release the purchaser from any further obligation to withhold the purchase price as above provided. The time within which the obligation of the successor may be enforced shall start to run at the time the person sells out his or her business or stock of goods or quits the business or at the time that the assessment against such person becomes final, whichever event occurs later.

(1949 Rev., S. 2108; P.A. 85-316, S. 5, 7; P.A. 00-174, S. 16, 83.)

History: P.A. 85-316 made technical change in Subsec. (2); P.A. 00-174 replaced references to “retailer” with “person” with regard to liability under this section, provided that the obligation under this section may commence with the person’s quitting the business and made technical changes for purposes of gender neutrality, effective October 1, 2000, and applicable to sales of a business or stock of goods occurring on or after that date.



Section 12-425 - Overpayments and refunds.

(1) Claim limitation period. No refund shall be allowed unless a claim therefor is filed with the commissioner within three years from the last day of the month succeeding the period for which the overpayment was made, or, with respect to assessments made under sections 12-415 and 12-416, within six months after the assessments become final. No credit shall be allowed after the expiration of the period specified for filing claims for refund unless a claim for credit is filed with the commissioner within such period, or unless the credit relates to a period for which a waiver is given pursuant to subsection (g) of section 12-415.

(2) Conditions; sales tax reimbursement. No credit or refund of any amount paid pursuant to section 12-411 shall be allowed on the ground that the storage, acceptance, consumption or other use of the services or property is exempted under subdivision (1) of section 12-413, unless in addition to the overpayment for which the claim is filed the claimant also has reimbursed the claimant’s vendor for the amount of the sales tax imposed upon the claimant’s vendor with respect to the sale of the property and paid by the vendor to the state.

(3) Form and content of claim. Every claim shall be in writing and shall state the specific grounds upon which the claim is founded.

(4) Effect of failure to file claim. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment.

(5) Determination of validity. Notice of action. (A) The commissioner, upon receipt of such claim for refund, shall determine whether such claim is valid and, if so, shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer for payment of such refund. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance to the claimant in the manner prescribed for service of notice of a deficiency assessment. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subparagraph (B) of this subdivision, a written protest with the commissioner.

(B) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant’s authorized representatives an oral hearing.

(C) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(D) The action of the commissioner on the claimant’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner’s determination pursuant to section 12-422.

(1949 Rev., S. 2109; 1951, S. 1174d; P.A. 75-213, S. 38, 53; Dec. Sp. Sess. P.A. 75-1, S. 9, 12; P.A. 85-316, S. 6, 7; P.A. 87-56; P.A. 90-28, S. 3; P.A. 95-4, S. 4, 8; P.A. 97-243, S. 56, 67; P.A. 99-48, S. 9, 10; P.A. 02-103, S. 24.)

History: P.A. 75-213 included references to “acceptance” and “services”; Dec. Sp. Sess. P.A. 75-1 deleted “quarterly” with reference to payment periods, effective January 1, 1976, and applicable to taxes imposed by chapter 219 on or after that date; P.A. 85-316 amended Subsec. (2) for purposes of a technical correction deleting a limitation on filing claim for overpayment, stated as “within six months from the date of overpayment”; P.A. 87-56 amended Subsec. (2) to make technical correction, deleting the phrase “whichever period expires later” after the word “final”; P.A. 90-28 made technical change in Subsec. (3); P.A. 95-4 deleted former Subdiv. (1) concerning credits and refunds and renumbered the remaining Subdivs., effective April 13, 1995; P.A. 97-243 amended Subsec. (5) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, establish the time for filing a claim and make technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 99-48 amended Subsec. (1) to change reference to Sec. 12-415(8) to Sec. 12-415(g), effective May 27, 1999; P.A. 02-103 made technical changes in Subdiv. (2).

Cited. 12 CA 417.

Cited. 31 CS 373. Section outlines a comprehensive remedial process for tax miscollection, and application of CUTPA to tax miscollection is inappropriate. 51 CS 622.



Section 12-425a - Time limit on claims for certain deficiency assessments or awards.

Section 12-425a is repealed.

(P.A. 74-301, S. 1, 2; P.A. 75-213, S. 39, 53; P.A. 82-472, S. 182, 183.)



Section 12-426 - Administration.

(1) Enforcement by commissioner; regulations. The commissioner shall enforce the provisions of this chapter and may adopt and enforce regulations relating to the administration and enforcement of this chapter. The commissioner may prescribe the extent to which any ruling or regulation shall be applied without retroactive effect.

(2) Employees and representatives of commissioner. The commissioner may employ accountants, auditors, investigators, assistants and clerks necessary for the efficient administration of this chapter, in accordance with the provisions of chapter 67, and may designate representatives to conduct hearings or perform any other duties imposed by this chapter upon the commissioner.

(3) Records. (A) Every seller, every retailer as defined in subparagraph (B) of subdivision (12) of section 12-407 and every person storing, accepting, consuming or otherwise using in this state services or tangible personal property purchased from a retailer shall keep such records, receipts, invoices and other pertinent papers in such form as the commissioner requires.

(B) In addition any records required pursuant to subparagraph (A) of this subdivision, each materialman collecting tax as allowed under the provisions of subparagraph (C) of subdivision (2) of section 12-408 shall keep the following records with respect to each sale of building materials or services described in said subparagraph (C): (i) The date of such sale; (ii) proof that the sale meets the qualifications described in said subparagraph (C); (iii) the amount of credit, if any, extended by such materialman to such contractor, subcontractor or repairman for each such sale; (iv) the terms for payment of the purchase price or repayment of any such credit; and (v) the date or dates on which such purchase price is paid or such credit is repaid, in whole or in part, and the amount of each such payment or repayment. Such records shall be kept for a period of three years from the date the tax on each such sale is paid over to the commissioner in full, provided the commissioner may consent to their destruction within that period or may require that they be kept longer.

(4) Examination of records. The commissioner or any person authorized by him may examine the books, papers, records and equipment of any person selling services or tangible personal property and any person liable for the use tax, and may investigate the character of the business of the person in order to verify the accuracy of any return made or, if no return is made by the person, to ascertain and determine the amount required to be paid.

(5) Reports relative to use tax liability. In administration of the use tax the commissioner may require the filing of information reports by any person or class of persons having in his or their possession or custody information relating to sales of services or tangible personal property the storage, acceptance, consumption or other use of which is subject to the tax. Such reports shall be filed when the commissioner requires and shall set forth the names and addresses of purchasers of the services or tangible personal property, the sales price of the services or property, the date of sale and such other information as the commissioner may require.

(6) Divulging of information forbidden. Repealed by P.A. 82-67, S. 4.

(1949 Rev., S. 2110; P.A. 75-213, S. 40, 53; P.A. 82-67, S. 4; P.A. 85-613, S. 98, 154; P.A. 99-173, S. 28, 65; P.A. 00-230, S. 6.)

History: P.A. 75-213 added references to “acceptance” and “services”; P.A. 82-67 repealed Subsec. (6) re prohibition against divulging information; P.A. 85-613 made technical change in Subsec. (2), substituting reference to chapter 67 for reference to chapter 63; P.A. 99-173 amended Subsec. (3) to designate existing provisions as Subdiv. (A) and add new Subdiv. (B) re record keeping requirements for the optional remitting sales tax when payment is received under Sec. 12-408(2)(C), effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 00-230 made technical changes in Subdiv. (3)(A).



Section 12-427 - Disposition of proceeds.

(1) Settlement with Treasurer. All funds received by the Commissioner of Revenue Services under the provisions of this chapter shall be recorded with the Comptroller and shall be deposited daily with the State Treasurer. The commissioner shall issue his receipt to any taxpayer for any payment upon request.

(2) Publication and disclosure of information. The Commissioner of Revenue Services shall publish in his report, required under the provisions of section 4-60, data showing the amount of taxes and the amount of penalties, assessed under the provisions of this chapter, with such classifications of taxpayers, incomes and deductions and such other facts as he deems pertinent and valuable. Such published figures shall not disclose the operations of any taxpayer in such manner as to permit the identification of such taxpayer by those unassociated with his business. The commissioner shall, at least annually, and more often in his discretion, publish for distribution all regulations prescribed hereunder and such rulings and information as appear to him to be of general interest.

(1949 Rev., S. 2111; September, 1957, P.A. 11, S. 13; 1959, P.A. 291, S. 2; P.A. 77-614, S. 139, 610; P.A. 85-356, S. 4, 9; P.A. 90-271, S. 9, 24.)

History: 1959 act deleted language in Subsec. (2) that refund be from “the unappropriated surplus” of the general fund; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 85-356 deleted former Subsec. (2) authorizing the comptroller to draw upon the general fund for the purpose of making any refund under chapter 219 and relettered former Subsec. (3) accordingly; P.A. 90-271 made a technical change.

See Sec. 4-32 re state revenue accounting procedure.



Section 12-428 - Wilful violations and corresponding penalties.

(1) Wilful failure to file return. Any person required under this chapter to pay any tax, or required under this chapter or by regulations thereunder to make a return, keep any record or supply any information, who wilfully fails to pay such tax, make such return, keep such records or supply such information, at the time required by law, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, “person” includes any officer or employee of a corporation, or a member or employee of a partnership under a duty to pay such tax, make such return, keep such records or supply such information.

(2) Wilful delivery of false return or document. Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (1) and (2) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(3) Penalties for certain violations. Any person who knowingly violates any provision of this chapter for which no other penalty is provided, shall be fined not more than one thousand dollars or imprisoned not more than one year or both for each offense.

(1949 Rev., S. 2112; P.A. 76-243; P.A. 88-314, S. 28, 54; May Sp. Sess. P.A. 94-4, S. 78, 85; P.A. 95-160, S. 64, 69; P.A. 97-203, S. 6, 20; P.A. 13-258, S. 50.)

History: P.A. 76-243 amended Subsec. (1) to remove from provisions those who render false or fraudulent return and to increase fine from $500 to $1,000 and term of imprisonment from 30 days to 3 months and amended Subsec. (2) to delete reference to fraudulent return, to delete minimum fine and to set minimum imprisonment at one year and maximum imprisonment at five years, replacing previous provision which set imprisonment at “not more than one year”; P.A. 88-314 replaced existing section concerning failure to file a return or data as required, filing a false return with intent to defraud and applicable penalties, and substituted in lieu thereof the provisions related to these subjects as currently used in state taxes as follows: Wilful failure to make a return as required, including penalty provisions, wilful delivery of any return or document known to be false, including penalty provisions and penalties applicable in the event of knowing violations for which there is no specific penalty, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subdiv. (2) increased penalty for a violation of the Subdiv. from not more than one year to not more than five years nor less than one year, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-203 amended Subsec. (1) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (2) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-428a - Sales suppression devices or phantom-ware. Penalty.

(a) As used in this section:

(1) “Automated sales suppression device” or “zapper” means a software program, carried on a memory stick or removable compact disc, accessed through an Internet link or accessed through any other means, that falsifies the electronic records of electronic cash registers and other point-of-sale systems, including, but not limited to, transaction data and transaction reports.

(2) “Electronic cash register” means a device that keeps a register or supporting documents through the means of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling or processing retail sales transaction data in whatever manner.

(3) “Phantom-ware” means a hidden, preinstalled or installed at a later time, programming option embedded in the operating system of an electronic cash register or hardwired into the electronic cash register that may be used to create a virtual second till, or may eliminate or manipulate transaction records that may or may not be preserved in digital formats to represent the true or manipulated record of transactions in the electronic cash register.

(4) “Transaction data” means information that includes items purchased by a customer, the price for each item, a taxability determination for each item, a segregated tax amount for each of the taxed items, the amount of cash or credit tendered, the net amount returned to the customer in change, the date and time of the purchase, the name, address and identification number of the retailer, and the receipt or invoice number of the transaction.

(5) “Transaction report” means a report that includes, but need not be limited to, sales, taxes collected, media totals and discount voids at an electronic cash register that is printed on cash register tape at the end of a day or shift, or a report that documents every action at an electronic cash register that is stored electronically.

(b) Any person who wilfully and knowingly sells, purchases, installs, transfers or possesses any automated sales suppression device or phantom-ware shall (1) be guilty of a class D felony, except that such person shall be fined not more than one hundred thousand dollars, (2) be liable for all taxes, penalties and interest due to the state as a result of such sale, purchase, installation, transfer or possession, and (3) forfeit all profits resulting from the sale or use of such automated sales suppression device or phantom-ware.

(c) An automated sales suppression device or phantom-ware and any device containing such device or software shall be contraband, and shall be subject to confiscation by the Commissioner of Revenue Services.

(P.A. 12-135, S. 1; P.A. 13-258, S. 120.)

History: P.A. 12-135 effective July 1, 2012; P.A. 13-258 amended Subsec. (b)(1) to substitute provision re class D felony for provision re imprisonment of not less than 1 or more than 5 years.



Section 12-429 - Oaths and subpoenas.

The commissioner and any agent of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent, or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court for the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the appropriation for the administration of this chapter.

(1949 Rev., S. 2113; 1969, P.A. 297; P.A. 78-280, S. 2, 127.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 78-280 substituted “judicial district” for “county”.



Section 12-430 - Miscellaneous provisions.

(1) Security for tax. The commissioner, whenever he deems it necessary to insure compliance with this chapter, may require any person subject thereto to deposit with him such security as the commissioner determines. The amount of the security shall be fixed by the commissioner but shall not be greater than six times the person’s estimated average liability for the period for which he files returns, determined in such manner as the commissioner deems proper. The amount of the security may be increased or decreased by the commissioner subject to the limitations herein provided. The commissioner may sell the security at public auction if it becomes necessary so to do in order to recover any tax or any amount required to be collected, or any interest or penalty due. Notice of the sale may be served upon the person who deposited the security personally or by mail. If by mail, service shall be made in the manner prescribed for service of a notice of a deficiency assessment and shall be addressed to the person at his address as it appears in the records of the commissioner’s office. Security in the form of a bearer bond, issued by the United States or the state of Connecticut, which has a prevailing market price may, however, be sold by the commissioner at private sale at a price not lower than the prevailing market price thereof. Upon any sale any surplus above the amounts due shall be returned to the person who deposited the security.

(2) Penalty for delinquent filing of return. Repealed by P.A. 81-64, S. 22, 23.

(3) Evidence of sales tax payment required before obtaining registration for motor vehicle, vessel, snowmobile or aircraft. Each person before obtaining an original or transferral registration for a motor vehicle, vessel, snowmobile or aircraft in this state shall furnish evidence that any tax due thereon pursuant to the provisions of this chapter has been paid in accordance with regulations prescribed by the Commissioner of Revenue Services, and on forms approved by, in the case of a motor vehicle, vessel or snowmobile, the Commissioner of Revenue Services and the Commissioner of Motor Vehicles, and, in the case of an aircraft, the Commissioner of Revenue Services and the Commissioner of Transportation. The Commissioner of Motor Vehicles shall, upon the request of the Commissioner of Revenue Services, after hearing by the Commissioner of Revenue Services, suspend or revoke a motor vehicle, vessel or snowmobile registration of any person who fails to pay any tax due in connection with the sale, storage, use or other consumption of such motor vehicle, vessel or snowmobile pursuant to the provisions of this chapter. The Commissioner of Transportation shall, upon the request of the Commissioner of Revenue Services, after a hearing by the Commissioner of Revenue Services, suspend or revoke an aircraft registration of any person who fails to pay any tax due in connection with the sale, storage, use or other consumption of such aircraft pursuant to the provisions of this chapter.

(4) Trade-in of motor vehicles, snowmobiles, aircraft, vessels or farm tractors. Where a trade-in of a motor vehicle is received by a motor vehicle dealer, upon the sale of another motor vehicle to a consumer, or where a trade-in of an aircraft, as defined in subdivision (5) of section 15-34, is received by an aircraft dealer, upon the sale of another aircraft to a consumer, or where a trade-in of a farm tractor, snowmobile or any vessel, as defined in section 15-127, is received by a retailer of farm tractors, snowmobiles or such vessels upon the sale of another farm tractor, snowmobile or such vessel to a consumer, the tax is only on the difference between the sale price of the motor vehicle, aircraft, snowmobile, farm tractor or such vessel purchased and the amount allowed on the motor vehicle, aircraft, snowmobile, farm tractor or such vessel traded in on such purchase. When any such motor vehicle, aircraft, snowmobile, farm tractor or such vessel traded in is subsequently sold to a consumer or user, the tax provided for in this chapter applies.

(5) Payment of sales or use tax to another state. If any service or article of tangible personal property has already been subjected to a sales or use tax by any other state or political subdivision thereof and payment made thereon in respect to its sale or use in an amount less than the tax imposed by this chapter, the provisions of this chapter shall apply, but at a rate measured by the difference, only, between the rate herein fixed and the rate by which the previous tax upon the sale or use was computed. If such tax imposed in such other state or political subdivision thereof is equivalent to or in excess of the rate imposed under this chapter at the time of such sale or use, then no tax shall be due on such article.

(6) Miscellaneous provisions. When a licensed motor vehicle dealer replaces a motor vehicle which has been registered to such dealer and the replaced motor vehicle is no longer in the possession of or used by such dealer, the tax imposed by this chapter shall be applicable only with respect to the difference between such dealer’s cost for the new motor vehicle being registered, which motor vehicle is the replacement for said replaced motor vehicle, and the wholesale value of said replaced motor vehicle at the time of its replacement, determined in accordance with a standard reference book for such values acceptable to the Commissioner of Revenue Services.

(7) Procedures for nonresident contractors. (A) As used in this subdivision:

(i) “Nonresident contractor” means a contractor or subcontractor who does not maintain a regular place of business in this state;

(ii) “Resident contractor” means a contractor or subcontractor who maintains a regular place of business in this state;

(iii) “Verified contractor” means a nonresident contractor or subcontractor who (I) is registered for all applicable taxes with the department, (II) has filed all required tax returns with the department, (III) has no outstanding tax liabilities to the department, and (IV) is treated as a verified contractor by the commissioner pursuant to subparagraph (H) of this subdivision and whose status as such is verified by the commissioner pursuant to subparagraph (I) of this subdivision;

(iv) “Unverified contractor” means a nonresident contractor or subcontractor who is not a verified contractor;

(v) “Subcontractor” means a person who is engaged in contracting real property work and who contracts with a prime or general contractor to perform all or any part of the contract of the prime or general contractor, or who contracts with a subcontractor who has contracted to perform any part of the contract entered into by the prime or general contractor;

(vi) “Prime or general contractor” includes (I) any person who contracts with the owner, lessee or other person having authority to enter into a contract involving the premises or property that is the subject matter of the contract, to perform services or furnish materials, or both, for the construction, alteration or improvement of any real property or project, or (II) any person who owns or leases real estate for the purpose of developing the real estate other than for his or her own occupancy, and who, in the development of the real estate, contracts, alters or makes improvements on it;

(vii) “Regular place of business” means any bona fide office, factory, warehouse or other space in this state at which a contractor is doing business in its own name in a regular and systematic manner, and which place is continuously maintained, occupied and used by the contractor in carrying on its business through its employees regularly in attendance to carry on the contractor’s business in the contractor’s own name, except that “regular place of business” does not include a place of business for a statutory agent for service of process, or a temporary office or location used by the contractor only for the duration of the contract, whether or not at the site of construction, or an office maintained, occupied and used by a person affiliated with the contractor;

(viii) “Contract price” means the total contract price, including deposits, amounts held as retainage, costs for any change orders or charges for add-ons;

(ix) “Person doing business with an unverified contractor” does not include an owner or tenant of real property used exclusively for residential purposes and consisting of three or fewer dwelling units, in one of which the owner or tenant resides;

(x) “Commissioner” means the Commissioner of Revenue Services;

(xi) “Department” means the Department of Revenue Services; and

(xii) “Certificate of compliance” means a certificate issued to an unverified subcontractor by the commissioner, exonerating such subcontractor from sales or use taxes owed by such subcontractor under this chapter and any income tax withholding owed by such subcontractor pursuant to chapter 229, but only to the extent that such taxes arise from the activities of such subcontractor on the project for which such certificate was required.

(B) Any person doing business with a prime or general contractor who is an unverified contractor shall obtain proof that such contractor has posted with the commissioner a good and valid bond with a surety company authorized to do business in this state in an amount equal to five per cent of the contract price, to secure the payment of any sums due under this chapter either from such contractor or from any subcontractor who enters into a contract with such contractor or any subcontractor thereto to perform any part of the contract entered into by such contractor or subcontractor thereto.

(C) (i) Every prime or general contractor who is an unverified contractor shall post with the commissioner a good and valid bond with a surety company authorized to do business in this state in an amount equal to five per cent of the contract price, to secure the payment of any sums due under this chapter either from such contractor or from any subcontractor who enters into a contract with such contractor to perform any part of the contract entered into by such contractor. The commissioner shall release such contractor from its obligations under such bond if it has been established, to the commissioner’s satisfaction, that such contractor has met the requirements of either clause (ii) or (iii) of this subparagraph.

(ii) If a prime or general contractor who is an unverified contractor establishes, to the satisfaction of the commissioner by submitting such documentation, including any forms prescribed by the commissioner, as the commissioner deems necessary, that such contractor has paid all of the taxes that it owes in connection with the contract and that its subcontractors who are unverified contractors have paid all of the taxes that they owe in connection with the contract, the commissioner shall release such contractor from its obligations under the bond.

(iii) (I) If a prime or general contractor who is an unverified contractor establishes, to the satisfaction of the commissioner by submitting such documentation, including any forms prescribed by the commissioner, as the commissioner deems necessary, that such contractor has paid all of the taxes that it owes in connection with the contract, has held back an amount equal to five per cent of the payments being made by such contractor in connection with the contract to its subcontractors who are unverified contractors, and has complied with the provisions of either subclause (V) or (VI) of this clause, as the case may be, the commissioner shall release such contractor from its obligations under the bond.

(II) Every prime or general contractor who is an unverified contractor and doing business with a subcontractor who is an unverified contractor shall hold back an amount equal to five per cent of such payments otherwise required to be made to such subcontractor until such subcontractor furnishes such contractor with a certificate of compliance, as described in this clause, authorizing the full or partial release of the amount held back from such payments to such subcontractor. Such contractor shall provide written notice of the requirement to hold back to each subcontractor who is an unverified contractor not later than the time of commencement of work under the contract by such subcontractor.

(III) The amount required to be held back from a subcontractor who is an unverified contractor, when so held back, shall be held to be a special fund in trust for the state. No such subcontractor shall have any right of action against a prime or general contractor holding back under this clause with respect to any amount held back in compliance with or intended compliance with this clause.

(IV) Any subcontractor who is an unverified contractor shall, upon the completion of its work under the contract, request the commissioner, in writing, for the issuance of a certificate of compliance to such subcontractor. Such subcontractor shall submit, with such request, such documentation, including any forms prescribed by the commissioner, as the commissioner deems necessary. The commissioner shall, after receipt of such request and such required documentation, review the documentation in the context of generally accepted construction industry cost guidelines for the scope and type of construction project. Not later than one hundred twenty days after the receipt by the commissioner of the required documentation, the commissioner shall either issue a certificate of compliance authorizing the full or partial release of an amount held back from payments being made to such subcontractor, or shall be deemed to have issued such certificate.

(V) If the commissioner issues a certificate of compliance authorizing a full release of the amount held back from a subcontractor who is an unverified contractor, the prime or general contractor holding back such amount shall pay over such amount to such subcontractor. Such contractor shall not be liable for any claim of the commissioner for any taxes of such subcontractor arising from the activities of such subcontractor on the project.

(VI) If the commissioner issues a certificate of compliance authorizing a partial release of the amount held back from a subcontractor who is an unverified contractor, the prime or general contractor holding back such amount shall pay over the released amount to such subcontractor and shall pay over the unreleased amount to the commissioner. When such contractor pays over to the commissioner an amount held back in accordance with this subclause, such contractor shall not be liable for any claim of such subcontractor for such amount or for any claim of the commissioner for any taxes of such subcontractor arising from the activities of such subcontractor on the project for which the amount was paid over. If the amount that such contractor is required to pay over to the commissioner is not paid over on or before the thirtieth day after the date of mailing of such certificate of compliance, such contractor shall be liable for a penalty equal to ten per cent of such amount. The amount that such contractor is required to pay over to the commissioner, and the penalty thereon, may be collected under the provisions of section 12-35.

(VII) The commissioner shall treat the issuance to a subcontractor who is an unverified contractor of a certificate of compliance authorizing a partial release of an amount held back in the same manner as the issuance to such subcontractor of a notice of assessment under section 12-415.

(VIII) The issuance to a subcontractor who is an unverified contractor of a certificate of compliance shall not preclude the commissioner, in the exercise of the commissioner’s authority under this chapter, from examining the tax returns and books and records of such subcontractor and, if appropriate and other than in connection with the project for which the certificate of compliance was issued, from making an assessment against such subcontractor.

(D) (i) Every prime or general contractor who is either a resident contractor or a verified contractor and doing business with a subcontractor who is an unverified contractor shall hold back an amount equal to five per cent of such payments otherwise required to be made to such subcontractor until such subcontractor furnishes such contractor with a certificate of compliance, as described in this subparagraph, authorizing the full or partial release of the amount held back from such payments to such subcontractor. Such contractor shall provide written notice of the requirement to hold back to each subcontractor who is an unverified contractor not later than the time of commencement of work under the contract by such subcontractor.

(ii) The amount required to be held back from a subcontractor who is an unverified contractor, when so held back, shall be held to be a special fund in trust for the state. No such subcontractor shall have any right of action against a prime or general contractor holding back under this subparagraph with respect to any amount held back in compliance with or intended compliance with this subparagraph.

(iii) A subcontractor who is an unverified contractor shall, upon the completion of its work under the contract, request the commissioner, in writing, for the issuance of a certificate of compliance to such subcontractor. Such subcontractor shall submit, with such request, such documentation, including any forms prescribed by the commissioner, as the commissioner deems necessary. The commissioner shall, after receipt of such request and such required documentation, review the documentation in the context of generally accepted construction industry cost guidelines for the scope and type of construction project. Not later than one hundred twenty days after the receipt by the commissioner of the required documentation, the commissioner shall either issue a certificate of compliance authorizing the full or partial release of an amount held back from payments being made to such subcontractor or shall be deemed to have issued such certificate.

(iv) If the commissioner issues a certificate of compliance authorizing a full release of the amount held back from a subcontractor who is an unverified contractor, the prime or general contractor holding back such amount shall pay over such amount to such subcontractor. Such contractor shall not be liable for any claim of the commissioner for any taxes of such subcontractor arising from the activities of such subcontractor on the project.

(v) If the commissioner issues a certificate of compliance authorizing a partial release of the amount held back from a subcontractor who is an unverified contractor, the prime or general contractor holding back such amount shall pay over the released amount to such subcontractor and shall pay over the unreleased amount to the commissioner. When such contractor pays over to the commissioner an amount held back in accordance with this clause, such contractor shall not be liable for any claim of such subcontractor for such amount or for any claim of the commissioner for any taxes of such subcontractor arising from the activities of such subcontractor on the project for which the amount was paid over. If the amount that such contractor is required to pay over to the commissioner is not paid over on or before the thirtieth day after the date of mailing of such certificate of compliance, such contractor shall be liable for a penalty equal to ten per cent of such amount. The amount that such contractor is required to pay over to the commissioner, and the penalty thereon, may be collected under the provisions of section 12-35.

(vi) The commissioner shall treat the issuance to a subcontractor who is an unverified contractor of a certificate of compliance authorizing a partial release of an amount held back in the same manner as the issuance to such subcontractor of a notice of assessment under section 12-415.

(vii) The issuance to a subcontractor who is an unverified contractor of a certificate of compliance shall not preclude the commissioner, in the exercise of the commissioner’s authority under this chapter, from examining the tax returns and books and records of such subcontractor and, if appropriate and other than in connection with the project for which the certificate of compliance was issued, from making an assessment against such subcontractor.

(E) When a nonresident contractor enters into a contract with the state, such contractor shall provide the Labor Department with evidence demonstrating compliance with the provisions of chapters 567 and 568, the prevailing wage requirements of chapter 557 and any other provisions of the general statutes related to conditions of employment.

(F) (i) If any person doing business with an unverified prime or general contractor fails to comply with the provisions of this subdivision, such person shall, except as otherwise provided by clause (ii) of this subparagraph, be personally liable for payment of any taxes of the unverified contractor arising from the activities of such contractor on the project. For purposes of this clause, “taxes of the unverified contractor” means any sales or use taxes owed by the unverified contractor under this chapter and any income tax withholding owed by the unverified contractor pursuant to chapter 229.

(ii) Except as otherwise provided in clause (iii) of this subparagraph, the personal liability of any person doing business with an unverified prime or general contractor for payment of any taxes of such unverified contractor arising from the activities of such contractor on the project shall not exceed an amount equal to five per cent of the contract price required to be paid to such unverified contractor.

(iii) Notwithstanding the provisions of clause (ii) of this subparagraph, any person doing business with an unverified prime or general contractor shall, in addition to such person’s personal liability under clause (ii) of this subparagraph, remain liable for use taxes due on purchases of services from such unverified contractor in connection with the project.

(G) The provisions of this subdivision shall not apply to any contract in which the contract price for the entire project is less than two hundred fifty thousand dollars.

(H) (i) The commissioner shall treat as a verified contractor or subcontractor every nonresident contractor or subcontractor who (I) has been registered for all applicable taxes with the department for at least three years preceding the contract; and (II) has filed all required tax returns with the department and has no outstanding tax liabilities to the department.

(ii) The commissioner shall treat as a verified contractor or subcontractor every nonresident contractor or subcontractor not otherwise eligible to be treated as a verified contractor or subcontractor pursuant to clause (i) of this subparagraph who (I) is registered for all applicable taxes with the department; (II) has filed all required tax returns with the department and has no outstanding tax liabilities to the department; and (III) posts with the commissioner a good and valid bond with a surety company authorized to do business in this state in an amount determined by the commissioner, as provided in subdivision (1) of this section.

(I) Notwithstanding the provisions of section 12-15, the commissioner shall, upon request, verify whether or not a nonresident contractor or subcontractor is a verified contractor.

(J) Notwithstanding the provisions of section 12-15, the commissioner shall, upon request, disclose to a person doing business with a subcontractor who is an unverified contractor and otherwise required by this subdivision to hold back an amount from payments being made to such subcontractor, whether a certificate of compliance has been requested by, or issued to, such subcontractor by the commissioner, and the commissioner may disclose a copy of such certificate to such person doing business with such subcontractor.

(K) Notwithstanding the provisions of section 12-15, the commissioner shall, upon request, disclose to a person doing business with a prime or general contractor who is an unverified contractor whether a good and valid bond with a surety company authorized to do business in this state has been posted with the commissioner by such prime or general contractor.

(L) Notwithstanding the provisions of section 12-15, the commissioner shall, upon request, verify whether or not any contractor or subcontractor is a resident contractor.

(8) Procedure upon sale of stamped packages of cigarettes. (A) For purposes of this subdivision, (i) “stamped package of cigarettes” means a package of cigarettes to which Connecticut cigarette tax stamps, as prescribed by section 12-298, have been affixed; (ii) “stamper” means a person who, under chapter 214, may lawfully purchase unstamped packages of cigarettes and who, before such packages are transferred out of such person’s possession, is required to affix Connecticut cigarette tax stamps to such packages; (iii) “nonstamping distributor” means a distributor that is licensed under chapter 214, other than a stamper; and (iv) “licensed dealer” has the same meaning as provided in section 12-285.

(B) (i) Notwithstanding any other provisions of this chapter, whenever a stamper sells stamped packages of cigarettes to a licensed dealer, every such sale by the stamper to the licensed dealer shall be treated as a retail sale, and not as a sale for resale. The stamper shall be subject to the tax imposed by this chapter on its gross receipts from such sales, and shall be required to collect reimbursement for said tax from the licensed dealer. The amount of the tax reimbursement required to be collected shall be separately stated on the stamper’s invoice to the licensed dealer. The presentation of a valid resale certificate by a licensed dealer shall not relieve the stamper of its obligations under this subdivision. Except as otherwise provided in this subdivision, every stamper shall file the returns required by this chapter and shall pay the taxes imposed by this chapter in the same manner as other sellers.

(ii) Whenever a licensed dealer purchases stamped packages of cigarettes from a stamper, the subsequent sale of such stamped packages of cigarettes by the licensed dealer shall be treated as a retail sale, and not as a sale for resale. The licensed dealer shall be subject to the tax imposed by this chapter on its gross receipts from such sales, and shall be required to collect reimbursement for said tax from each customer. The licensed dealer, in computing, for purposes of this chapter, its gross receipts and the sales price of stamped packages of cigarettes, shall not include the amount of the tax reimbursement required to be paid by the licensed dealer to the stamper pursuant to subparagraph (B)(i) of this subdivision. The licensed dealer shall be allowed a credit against the tax imposed by this chapter on its retail sales of stamped packages of cigarettes during a reporting period in an amount equal to the amount of tax reimbursement required to be paid by the licensed dealer to the stamper during the same reporting period pursuant to subparagraph (B)(i) of this subdivision.

(C) (i) Notwithstanding any other provisions of this chapter, whenever a stamper sells stamped packages of cigarettes to a nonstamping distributor, the subsequent sale of such stamped packages of cigarettes by the nonstamping distributor to a licensed dealer shall be treated as a retail sale, and not as a sale for resale. The nonstamping distributor shall be subject to the tax imposed by this chapter on its gross receipts from such sales, and shall be required to collect reimbursement for said tax from the licensed dealer. The amount of the tax reimbursement required to be collected shall be separately stated on the nonstamping distributor’s invoice to the licensed dealer. The presentation of a valid resale certificate by a licensed dealer shall not relieve the nonstamping distributor of its obligations under this subdivision. Except as otherwise provided in this subdivision, every nonstamping distributor shall file the returns required by this chapter and shall pay the taxes imposed by this chapter in the same manner as other sellers.

(ii) Whenever a licensed dealer purchases stamped packages of cigarettes from a nonstamping distributor, the subsequent sale of such stamped packages of cigarettes by the licensed dealer shall be treated as a retail sale, and not as a sale for resale. The licensed dealer shall be subject to the tax imposed by this chapter on its gross receipts from such sales, and shall be required to collect reimbursement for said tax from each customer. The licensed dealer, in computing, for purposes of this chapter, its gross receipts and the sales price of stamped packages of cigarettes, shall not include the amount of the tax reimbursement required to be paid by the licensed dealer to the nonstamping distributor pursuant to subparagraph (C)(i) of this subdivision. The licensed dealer shall be allowed a credit against the tax imposed by this chapter on its retail sales of stamped packages of cigarettes during a reporting period, in an amount equal to the amount of tax reimbursement required to be paid by the licensed dealer to the nonstamping distributor during the same reporting period pursuant to subparagraph (C)(i) of this subdivision.

(1949 Rev., S. 2114; 1951, S. 1175d, 1176d; September, 1957, P.A. 13, S. 2; 1961, P.A. 399; 1969, P.A. 752, S. 13; June, 1969, P.A. 1, S. 22; June, 1971, P.A. 5, S. 128; P.A. 73-166; 73-518, S. 1, 2; 73-520; P.A. 74-338, S. 16, 94; P.A. 75-213, S. 41, 53; 75-470, S. 1, 2; Dec. Sp. Sess. P.A. 75-1, S. 10–12; P.A. 76-199, S. 1, 3; P.A. 77-614, S. 139, 610; P.A. 81-64, S. 22, 23; P.A. 82-36, S. 1, 3; P.A. 88-6, S. 5; 88-7, S. 1; P.A. 89-123, S. 6; P.A. 91-127, S. 1; P.A. 93-288, S. 6, 7; May Sp. Sess. P.A. 94-4, S. 20, 85; P.A. 95-160, S. 64, 69; 95-260, S. 2, 24; P.A. 00-174, S. 17, 83; June Sp. Sess. P.A. 01-6, S. 45, 85; P.A. 03-147, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 76; P.A. 05-260, S. 6; P.A. 11-61, S. 66; P.A. 13-184, S. 82.)

History: 1961 act provided that Subsec. (4) apply only to Connecticut motor vehicle dealers; 1969 acts included snowmobiles in Subsecs. (3) and (4), deleted references to dealers “licensed under the provisions of subpart (D) of part III of chapter 246 and holding a valid seller’s permit” in Subsec. (4) and added provision re computation of tax during period between July 1, 1969, and July 1, 1971, in Subsec. (4); 1971 act deleted special provisions re tax between 1969 and 1971 in Subsec. (4); P.A. 73-166 increased amount of security from $10,000 to $20,000 in Subsec. (1); P.A. 73-518 placed snowmobiles and dealers in provision re dealers of farm tractors rather than in provision re motor vehicle dealers and included dealers of vessels under Subsec. (4); P.A. 73-520 added Subsec. (6) re dealers’ replacement vehicles; P.A. 74-338 made technical change in Subsec. (4); P.A. 75-213 included references to “acceptance” and “services”; P.A. 75-470 added Subsec. (7) re bond requirement for nonresident contractor; December, 1975, P.A. 75-1 increased alternate amounts of security in Subsec. (1) at six times, rather than two times, the person’s estimated average liability for filing period and deleted “quarterly or other” with reference to tax periods, effective January 1, 1976, and applicable to taxes imposed by chapter 219 on or after that date; P.A. 76-199 included boats in Subsec. (3) and made technical correction; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-64 repealed Subsec. (2) re penalty for delinquent filing of return; P.A. 82-36 increased the maximum security that may be required under Subsec. (1) to insure compliance with sales tax requirements, which maximum security prior to P.A. 82-36 was six times the taxpayer’s estimated average liability or $20,000, whichever is less, by raising $20,000 to $100,000; P.A. 88-6 amended Subsec. (3) by including registration of aircraft as subject to the requirements of this Subsec. and adding the requirement previously in Sec. 12-431 that proof of property tax payment be made before allowing exemption from sales tax for certain transfers of motor vehicles under said Sec. 12-431; P.A. 88-7 amended Subsec. (3) by inserting provisions deleted from Sec. 12-431 by P.A. 88-7, requiring each person eligible for exemption under use tax for a motor vehicle as allowed in Sec. 12-431(a) or (b) to furnish evidence that property tax applicable to the motor vehicle has been paid in full; P.A. 89-123 amended Subsec. (3) by substituting the term “vessel” for the term “boat”, wherever it appeared in the subsection; P.A. 91-127 amended Subsec. (1) to remove the upper limit of $100,000 on the required security; (Revisor’s note: In 1993 the following language, which was omitted from the 1991 revision due to clerical error, was reinstated editorially at the end of Subsec. (3): “suspend or revoke an aircraft registration of any person who fails to pay any tax due in connection with the sale, storage, use or other consumption of such aircraft pursuant to the provisions of this chapter”); P.A. 93-288 amended Subsec. (7) increasing bond requirement from 3% of the total amount of the contract to 5% of the total amount of the contract and adding Subdiv. (7) re information to be supplied by nonresident contractors, effective July 1, 1993; May Sp. Sess. P.A. 94-4 in Subsec. (4) included the trade-in of aircraft, effective July 1, 1996, and applicable to sales occurring on or after said date; P.A. 95-160 changed the effective date of May Sp. Sess. P.A. 94-4, S. 20 to July 1, 1997, and applicable to sales on or after that date; P.A. 95-260 amended Subsec. (3) to eliminate provision requiring person to furnish evidence of payment of property tax applicable to the motor vehicle before obtaining original or transferral motor vehicle registration and provision as to what evidence of payment consists of, effective July 1, 1995 (Revisor’s note: A reference in Subsec. (7) to “Department of Labor” was changed editorially by the Revisors to “Labor Department” for consistency with customary statutory usage); P.A. 00-174 added Subdivs. (7)(a)(ii) and (7)(b)(ii) re security for tax required of direct payment permit holders, specified when persons other than direct payment permit holders shall make payments under this section and made technical changes, effective October 1, 2000, and applicable to contracts entered into on or after that date; June Sp. Sess. P.A. 01-6 amended Subdiv. (7)(b) to extend the deadline for a person who hires an out-of-state contractor to post security for payment of sales tax on property to be consumed in fulfilling the contract, effective July 1, 2001; P.A. 03-147 amended Subdiv. (7) to delete former Subsecs. (a) to (c), to add new Subparas. (A) to (D) re deposit requirements for persons doing business with nonresident contractors and to redesignate existing Subsec. (d) as Subpara. (E), effective July 1, 2003, and applicable to contracts entered into on or after that date; June 30 Sp. Sess. P.A. 03-6 added Subdiv. (7)(F) re guarantee bond in lieu of the requirements of Subpara. (B), effective August 20, 2003; P.A. 05-260 amended Subdiv. (7) by adding definitions for “contract price” and “person doing business with a nonresident contractor”, providing for a certificate of compliance as alternative method of ensuring payment of tax, requiring tax payments to be held in special fund, adding Subparas. (G) and (H) re liability for taxes, and making other conforming changes, effective October 1, 2005, and applicable to contracts entered into on or after that date; P.A. 11-61 replaced former Subdiv. (7) re nonresident contractors with new Subdiv. (7) re procedures for doing business with nonresident contractors; P.A. 13-184 added Subdiv. (8) re procedure upon sale of stamped packages of cigarettes, effective July 1, 2013, and applicable to sales occurring on or after that date.



Section 12-430a - Determination of sales tax on certain construction equipment or machinery when such equipment or machinery is traded in on purchase.

In any sale at retail of construction equipment or machinery, the source of power for which is an integral part of any individual unit of such equipment or machinery, which sale is made by a retailer of such equipment or machinery who accepts a trade-in of such equipment or machinery in such sale, the sales tax with respect to such sale shall not be applicable to the entire purchase price of such equipment or machinery but shall be imposed on the difference between such purchase price and the amount allowed by the retailer on such equipment or machinery traded in as a credit against the entire purchase price of such equipment or machinery purchased. When any such equipment or machinery traded in is subsequently sold to a consumer or user, the tax imposed under this chapter shall be applicable to such sale.

(P.A. 85-457, S. 1, 2.)

History: P.A. 85-457 effective July 1, 1985, and applicable to sales of such construction equipment or machinery on or after July 1, 1985.



Section 12-431 - Tax on casual sales of motor vehicles, vessels, snowmobiles and aircraft.

(a)(1) Except as otherwise provided in subdivision (2) or (3) of this subsection, in case of the purchase of any motor vehicle, snowmobile, vessel or aircraft other than from a licensed motor vehicle dealer or licensed motor vehicle lessor, a snowmobile dealer, a licensed marine dealer or a retailer of aircraft, respectively, the receipts therefrom shall not be included in the measure of the sales tax, but the purchaser thereof shall pay a use tax on the total purchase price thereof to the Commissioner of Revenue Services, as provided in section 12-411, in the case of tangible personal property purchased from a retailer, and, in the case of motor vehicles, vessels and snowmobiles, before obtaining an original or transferal registration, in accordance with regulations prescribed by the Commissioner of Revenue Services and on forms approved by the Commissioner of Revenue Services and the Commissioner of Motor Vehicles, and, in the case of aircraft, before obtaining an original or transferal registration, in accordance with regulations prescribed by the Commissioner of Revenue Services and on forms approved by the Commissioner of Revenue Services and the Commissioner of Transportation.

(2) No use tax shall be payable in cases of purchase (A) when the purchaser is the spouse, mother, father, brother, sister or child of the seller, (B) when a motor vehicle or vessel is sold in connection with the organization, reorganization or liquidation of an incorporated business, provided the last taxable sale or use of the motor vehicle or vessel was subjected to a tax imposed by this chapter and the purchaser is the incorporated business or a stockholder thereof, (C) when a motor vehicle is sold in connection with the organization or termination of a partnership or limited liability company, provided the last taxable sale or use of the motor vehicle was subjected to a tax imposed by this chapter and the purchaser is the partnership or limited liability company, as the case may be, or a partner or member thereof as the case may be, or (D) when a motor vehicle which has been declared a total loss pursuant to the provisions of section 14-16c is rebuilt for sale or use, provided the purchaser was subjected to the tax imposed by this chapter for the last taxable sale of said vehicle.

(3) When a motor vehicle in which special equipment has previously been installed exclusively for the use of a person with physical disabilities is sold for use by a person with physical disabilities, the purchaser shall pay a use tax on the total purchase price of the vehicle, less the portion of such price attributable to such special equipment. Unless established otherwise, the portion of the purchase price attributable to the motor vehicle shall be deemed to be the value determined pursuant to subsection (b) of this section.

(b) In order to determine the total purchase price of a motor vehicle for the purposes of this section, the commissioner shall, by regulation, adopt by reference a book of valuations, for various purposes, of motor vehicles published by a nationally recognized organization. The commissioner shall, by regulation, determine which of the various valuations of motor vehicles contained in any such book is appropriate for the purposes of this section and such value shall, regardless of the value placed on the motor vehicle at the time of the purchase by the parties to such transaction, be presumed to be the total purchase price of such motor vehicle for the purposes of this section unless the purchaser can prove to the satisfaction of the commissioner that such value is incorrect.

(1951, 1953, June, 1955, S. 1177d; 1957, P.A. 459, S. 1; September, 1957, P.A. 13, S. 3; 1959, P.A. 533; 1969, P.A. 752, S. 14; P.A. 76-199, S. 2, 3; P.A. 77-614, S. 139, 610; P.A. 82-416, S. 1, 3; P.A. 86-73, S. 1, 2; P.A. 88-6, S. 6; 88-7, S. 2; 88-24, S. 1, 2; P.A. 89-123, S. 7; June Sp. Sess. P.A. 91-3, S. 155, 168; P.A. 95-260, S. 22, 24; P.A. 97-243, S. 31, 67; P.A. 99-173, S. 29, 65; P.A. 00-174, S. 18, 83; P.A. 11-61, S. 61.)

History: 1959 act clarified language re when use tax not paid and provided additionally that use tax not paid when transferee is the incorporated or unincorporated business involved or a stockholder, owner, member or partner of such business; 1969 act included snowmobiles under provisions of section; P.A. 76-199 included boats under provisions of section; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 82-416 amended provision which allows transfer of a motor vehicle owned by a business without imposition of use tax in the event of dissolution or reorganization of such business and such transfer is to an owner of the business, by providing that transfer of a boat under such conditions be allowed the same exemption from use tax as in the case of a motor vehicle; P.A. 86-73 added the provision that in the case of any transfer of a motor vehicle as provided under Subdiv. (a) or (b) of this section, any property tax applicable to the motor vehicle transferred becoming due prior thereto shall be paid in full before registration of the motor vehicle transferred may be obtained, effective July 1, 1986, and applicable to such transfers occurring on or after that date; P.A. 88-6 changed “airplane” to “aircraft” and provided for payment of use tax by a purchaser of aircraft before obtaining registration; P.A. 88-7 deleted provisions requiring each person eligible for exemption under use tax for a motor vehicle as allowed in Subdiv. (a) or (b) to furnish evidence that property tax applicable to the motor vehicle has been paid in full, which provisions were inserted by P.A. 88-7 in Subsec. (3) of Sec. 12-430; P.A. 88-24 restated provisions allowing exemption from use tax for transfer of a motor vehicle in connection with the organization or termination of a partnership provided the transfer is to the partnership or a partner thereof; P.A. 89-123 substituted the term “vessel” for the term “boat” wherever it appeared; June Sp. Sess. P.A. 91-3 added Subsec. (b), concerning the method of valuation of motor vehicles under this section, effective August 22, 1991, and applicable to sales occurring on or after October 1, 1991; P.A. 95-260 amended Subsec. (a) to add a new Subdiv. (4) to allow exemption from use tax for transfer of a motor vehicle declared a total loss and rebuilt for sale or use provided transferee was subjected to tax imposed by chapter for last taxable sale of vehicle, effective June 13, 1995, and applicable to sales or transfers occurring on and after July 1, 1995; P.A. 97-243 amended Subsec. (a) to add “licensed motor vehicle lessor”, effective June 24, 1997, and applicable to sales occurring on or after October 1, 1997; P.A. 99-173 amended Subsec. (a) to expand the exemption to sales in connection with the organization or termination of limited liability companies, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 00-174 amended Subsec. (a) to delete provision re federal treatment of casual sales for purposes of this section and to make technical changes for purposes of grammar and organization of this section, effective May 26, 2000; P.A. 11-61 amended Subsec. (a) by adding Subdiv. (3) re exemption for portion of the sales price of a vehicle attributable to previously installed adaptive equipment, effective June 21, 2011, and applicable to all open tax periods.

See Sec. 14-379 for definition of “snowmobile”.



Section 12-432 - Use of proceeds.

Section 12-432 is repealed.

(1953, S. 1178d; P.A. 73-288, S. 7, 8.)



Section 12-432a - Civil action related to mail-order sales from outside Connecticut not allowed by retailer failing to comply with this chapter re such sales.

No retailer, as defined in subdivision (g) of subsection (12) of section 12-407, who fails to comply with the provisions of this chapter shall maintain any action in law or equity in this state on any sale or transaction included under said subdivision (g) of subsection (12).

(February, 1965, P.A. 381, S. 3; P.A. 89-41, S. 3, 6.)

History: P.A. 89-41 made the limitation on legal action in this section applicable to persons making retail sales from outside this state and not maintaining a place of business in this state.



Section 12-432b - Severability in application of sales and use tax to mail-order sales from outside Connecticut.

If any section, subsection, part, clause or phrase in subdivisions (12) and (15) of subsection (a) of section 12-407 and section 12-432a is for any reason held to be invalid or unconstitutional, any section, subsection, part, clause or phrase in said subdivisions (12) and (15) of subsection (a) of section 12-407 and section 12-432a not held to be invalid or unconstitutional shall not be affected and shall remain in full force and effect.

(P.A. 89-41, S. 4, 6; P.A. 90-295, S. 3, 5; P.A. 02-103, S. 25.)

History: P.A. 89-41 effective July 1, 1989, and applicable to sales from outside this state to destinations in this state on or after that date; P.A. 90-295 made no substantive change; P.A. 02-103 made technical changes.



Section 12-432c - Tax rate amendments contingent upon estimated gross tax revenue in cumulative monthly financial statement issued by Comptroller.

(a) If any cumulative monthly financial statement issued by the Comptroller pursuant to section 3-115 after September 9, 2009, and before January 1, 2010, indicates that the estimated gross tax revenue to the General Fund, to the end of the fiscal year ending June 30, 2010, is at least one per cent less than the estimated gross tax revenue to the General Fund for said fiscal year, included in public act 09-3 of the June special session* pursuant to section 2-35, the amendments made to the provisions of subdivisions (1) and (3) of section 12-408, subdivision (1) of section 12-411, subsection (c) of section 12-411b and subdivision (3) of section 12-414, pursuant to sections 108 to 112, inclusive, of public act 09-3 of the June special session*, shall not take effect.

(b) If any cumulative monthly financial statement issued by the Comptroller pursuant to section 3-115 after January 1, 2010, and on or before June 30, 2010, indicates that the estimated gross tax revenue to the General Fund, to the end of the fiscal year ending June 30, 2010, is at least one per cent less than the estimated gross tax revenue to the General Fund for said fiscal year, included in public act 09-3 of the June special session* pursuant to section 2-35, (1) the amendments made to the provisions of subdivisions (1) and (3) of section 12-408, subdivision (1) of section 12-411, subsection (c) of section 12-411b and subdivision (3) of section 12-414, pursuant to sections 108 to 112, inclusive, of public act 09-3 of the June special session*, shall, on and after July 1, 2010, be inoperative and have no effect, and (2) the provisions of said subdivisions and subsection of said sections of the general statutes, revision of 1958, revised to December 31, 2009, shall be effective on and after July 1, 2010.

(June Sp. Sess. P.A. 09-3, S. 113.)

*Note: Public act 09-3 of the June special session is entitled “An Act Concerning Expenditures and Revenue for the Biennium Ending June 30, 2011”. (See Reference Table captioned “Public Acts of June, 2009” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009.






Chapter 220 - Alcoholic Beverages Tax

Section 12-433 - Definitions.

Wherever used in this chapter, unless the context otherwise requires: “Alcoholic beverage” and “beverage” include wine, beer and liquor as defined in this section; “absolute alcohol” means dehydrated alcohol containing not less than ninety-nine per cent by weight of ethyl alcohol; “beer” means any beverage obtained by the alcoholic fermentation of an infusion or decoction of barley, malt and hops in drinking water and containing more than one-half of one per cent of absolute alcohol by volume; “wine” means any alcoholic beverage obtained by the fermentation of natural sugar contents of fruits or other agricultural products containing sugar; “still wine” means any wine that contains not more than three hundred ninety-two one thousandths (0.392) of a gram of carbon dioxide per hundred milliliters of wine, and shall include any fortified wine, cider that is made from the alcoholic fermentation of the juice of apples, vermouth and any artificial or imitation wine or compound sold as “still wine” containing not less than three and two-tenths per cent of absolute alcohol by volume; “sparkling wine” means champagne and any other effervescent wine charged with more than three hundred ninety-two one thousandths (0.392) of a gram of carbon dioxide per hundred milliliters of wine, whether artificially or as a result of secondary fermentation of the wine within the container; “fortified wine” means any wine, the alcoholic contents of which have been increased, by whatever process, beyond that produced by natural fermentation; “liquor” means any beverage which contains alcohol obtained by distillation mixed with drinkable water and other substances in solution; “liquor cooler” means any liquid combined with liquor, as defined in this section, containing not more than seven per cent of alcohol by volume; “gallon” or “wine gallon” means one hundred twenty-eight fluid ounces; “proof gallon” means the equivalent of one wine gallon at 100 proof; “proof spirit” or “proof” shall be held to be that alcoholic liquor which contains one-half by volume of alcohol of a specific gravity of seventy-nine hundred and thirty-nine ten-thousandths (0.7939) at 60° F; “alcohol” means ethyl alcohol, hydrated oxide of ethyl or spirit of wine, from whatever source or by whatever process produced; “person” means any individual, firm, fiduciary, partnership, corporation, limited liability company, trust or association, however formed; “taxpayer” means any person liable to taxation under this chapter except railroad and airline companies so far as they conduct such beverage business in cars or passenger trains or on airplanes; “distributor” means any person, wherever resident or located, who holds a wholesaler’s or manufacturer’s permit or wholesaler or manufacturer permit for beer only issued under chapter 545, or his backer, if any; “licensed distributor” means a distributor holding a license issued by the Commissioner of Revenue Services under the provisions of this chapter; “tax period” means any period of one calendar month, or any part thereof; “barrel” means not less than twenty-eight nor more than thirty-one gallons; “half barrel” means not less than fourteen nor more than fifteen and one-half gallons; “quarter barrel” means not less than seven nor more than seven and three-quarters gallons; “sell” or “sale” includes and applies to gifts, exchanges and barter and includes any alcoholic beverages coming into the possession of a distributor which cannot be satisfactorily accounted for by the distributor to the Commissioner of Revenue Services.

(1949 Rev., S. 4324; P.A. 73-543, S. 12, 14; P.A. 77-614, S. 139, 610; P.A. 87-574, S. 1, 4; P.A. 95-79, S. 32, 189; P.A. 97-243, S. 32, 67.)

History: P.A. 73-543 excepted airlines from consideration as “taxpayers”; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 87-574 defined “liquor cooler”, effective July 1, 1987, and applicable to sales of liquor coolers on or after that date; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 97-243 amended definition of still wine to include cider, provided an effervescence standard and added definition of “quarter barrel”, effective June 24, 1997, and applicable to sales occurring on or after July 1, 1997.



Section 12-434 - Administration by commissioner.

The administration of this chapter is vested in the Commissioner of Revenue Services. All forms necessary or convenient for the enforcement of this chapter shall be prescribed, printed and furnished by said commissioner. The provisions of chapter 67, shall, when applicable, apply to the administration of this chapter.

(1949 Rev., S. 4339; June, 1955, S. 2184d; P.A. 77-614, S. 139, 610; P.A. 85-613, S. 99, 154.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 85-613 made technical change, substituting reference to chapter 67 for reference to chapter 63.



Section 12-435 - Tax on sale of alcoholic beverages.

Each distributor of alcoholic beverages shall pay a tax to the state on all sales within the state of alcoholic beverages, except sales to licensed distributors, sales of alcoholic beverages which, in the course of such sales, are actually transported to some point without the state and except malt beverages which are consumed on the premises covered by a manufacturer’s permit, at the rates for the respective categories of alcoholic beverages listed below:

(a) Beer, seven dollars and twenty cents for each barrel, three dollars and sixty cents for each half barrel, one dollar and eighty cents for each quarter barrel and twenty-four cents per wine gallon or fraction thereof on quantities less than a quarter barrel;

(b) Liquor, five dollars and forty cents per wine gallon;

(c) Still wines containing not more than twenty-one per cent of absolute alcohol, except as provided in subsections (g) and (h) of this section, seventy-two cents per wine gallon;

(d) Still wines containing more than twenty-one per cent of absolute alcohol and sparkling wines, one dollar and eighty cents per wine gallon;

(e) Alcohol in excess of 100 proof, five dollars and forty cents per proof gallon;

(f) Liquor coolers containing not more than seven per cent of alcohol by volume, two dollars and forty-six cents per wine gallon;

(g) Still wine containing not more than twenty-one per cent of absolute alcohol, produced by a person who produces not more than fifty-five thousand wine gallons of wine during the calendar year, eighteen cents per wine gallon, provided such person presents to each distributor of alcoholic beverages described in this section a certificate, issued by the commissioner, stating that such person produces not more than fifty-five thousand wine gallons of wine during the calendar year. The commissioner is authorized to issue such certificates, prescribe the procedures for obtaining such certificates and prescribe their form; and

(h) Cider containing not more than seven per cent of absolute alcohol shall be subject to the same rate as applies to beer, as provided in subsection (a) of this section.

(1949 Rev., S. 4325; 1961, P.A. 604, S. 9; 1969, P.A. 632, S. 1; June, 1971, P.A. 5, S. 117; P.A. 73-287, S. 1, 2; June Sp. Sess. P.A. 83-1, S. 5, 15; P.A. 87-574, S. 2, 4; P.A. 89-16, S. 6, 31; P.A. 93-74, S. 33, 67; P.A. 97-243, S. 33, 67; P.A. 11-6, S. 98.)

History: 1961 act increased rates; 1969 act temporarily increased rates for period between July 1, 1969, and June 30, 1971; 1971 act moved closing date for temporary increase to 1973; P.A. 73-287 made increases permanent rates; June Sp. Sess. P.A. 83-1 provided for an increase of 20% in the amount of tax imposed with respect to each category of alcoholic beverages as listed in this section, effective August 1, 1983, and applicable to sales of alcoholic beverages by distributors on or after that date; P.A. 87-574 added Subdiv. (f) providing for the rate of tax applicable to liquor coolers as defined in Sec. 12-433, effective July 1, 1987, and applicable to sales of liquor coolers on or after that date; P.A. 89-16 provided for increases in the rate of tax applicable to each of the categories of alcoholic beverages, effective March 23, 1989, and applicable to sales of alcoholic beverages on or after April 1, 1989; P.A. 93-74 added Subdiv. (g) re tax rate for wine containing not more than 21% alcohol produced by a person producing not more than 55,000 gallons, effective May 19, 1993, and applicable to sales of alcoholic beverages occurring on and after July 1, 1993; P.A. 97-243 added Subdiv. (h) re cider and made technical changes, effective June 24, 1997, and applicable to sales occurring on or after July 1, 1997; P.A. 11-6 amended Subdiv. (a) by increasing tax from $6.00 to $7.20 on each barrel of beer, from $3.00 to $3.60 on each half barrel, from $1.50 to $1.80 on each quarter barrel and from $.20 to $.24 on quantities less than a quarter barrel, amended Subdiv. (b) by increasing tax on liquor from $4.50 to $5.40 per wine gallon, amended Subdiv. (c) by increasing tax on still wines with not more than 21% of alcohol from $.60 to $.72 per wine gallon, amended Subdiv. (d) by increasing tax on still and sparkling wines from $1.50 to $1.80 per wine gallon, amended Subdiv. (e) by increasing tax on alcohol over 100 proof from $4.50 to $5.40 per proof gallon, amended Subdiv. (f) by increasing tax on liquor coolers from $2.05 to $2.46 per wine gallon, and amended Subdiv. (g) by increasing tax on wine produced in limited quantities from $.15 to $.18 per wine gallon, effective May 4, 2011, and applicable to sales occurring on or after July 1, 2011.



Section 12-435a - Tax on inventory of alcoholic beverages. Determination of inventory by commissioner. Penalty.

Section 12-435a is repealed.

(1969, P.A. 632, S. 2, 3; P.A. 75-451, S. 1, 2.)



Section 12-435b - Tax on certain untaxed alcoholic beverages.

A tax is hereby imposed at the rates provided in section 12-435 upon the storage or use within this state of any untaxed alcoholic beverages in the possession of any person other than a licensed distributor or carrier for transit from without this state to a licensed distributor within this state. For the purposes of this section, any untaxed alcoholic beverages unaccounted for in transit, storage, or otherwise, are presumed to be used and consumed in this state by any person, including any distributor, carrier, warehouseman or consumer, last having possession of such untaxed alcoholic beverages.

(P.A. 75-505, S. 1, 2.)



Section 12-435c - Requirements related to advertising the sale of untaxed alcoholic beverages for use in Connecticut.

Any written advertisement in this state for the sale of untaxed alcoholic beverages for use and consumption in this state shall contain the following words in not less than fourteen point reverse type in block form: “These alcoholic beverages are subject to the payment of the Connecticut alcoholic beverages use tax and the Connecticut use tax and may be subject to seizure as contraband goods.” In the case of any such advertisement being announced verbally, such announcement shall be immediately followed by the words above enclosed in quotation marks. Any person engaged in the business of selling alcoholic beverages, whether or not issued a license by the commissioner under the provisions of this chapter, violating the provisions of this section shall be fined five hundred dollars for each offense.

(P.A. 89-251, S. 11, 203; P.A. 91-129, S. 1, 2.)

History: P.A. 91-129 provided that the required wording be in fourteen point reverse type in block form.



Section 12-436 - Distributor’s license. Importation of alcoholic beverages. Invoices. Shipment into military reservation.

(a)(1) Each distributor of alcoholic beverages, before engaging in such business, shall make application to the Commissioner of Revenue Services, on forms to be prescribed and furnished by the commissioner, for a distributor’s license, which license, in case the applicant has complied with all other laws of the state pertaining to such business, shall authorize the manufacture and processing of alcoholic beverages in this state and importation into this state of alcoholic beverages and the sale within this state of such manufactured, processed or imported beverages.

(2) The commissioner may, in the commissioner’s discretion, refuse to issue a license if the commissioner has reasonable ground to believe that the distributor has wilfully made any false statement of substance with respect to such application for a license, that the distributor has neglected to pay any taxes due to this state or that the distributor has been convicted of violating any of the alcoholic beverages tax laws of this or any other state or the alcoholic beverages tax laws of the United States or has such a criminal record that the commissioner reasonably believes that such distributor is not a suitable person to be issued a license, provided no refusal shall be rendered under this subdivision except in accordance with the provisions of sections 46a-80 and 46a-81.

(b) (1) No person, except a licensed distributor and railroad or airline companies so far as they conduct such beverage business in cars or passenger trains or airplanes, shall sell any alcoholic beverages in this state or possess such beverages with intent to sell, unless such beverages have previously been subject to the tax imposed by this chapter.

(2) (A) Except as otherwise provided in this subdivision and sections 30-18 and 30-18a, no person shall ship, transport or import alcoholic beverages into this state unless such alcoholic beverages are delivered to a licensed distributor or to an internal revenue or United States customs bonded warehouse under regulations prescribed by the Commissioner of Revenue Services, or are transported in bonded trucks to vessels in Connecticut ports for export.

(B) (i) Any individual may import alcoholic beverages purchased by such individual within the territorial limits of the United States to an amount not to exceed five gallons in any sixty-day period for such individual’s own consumption, (ii) any individual may import alcoholic beverages, whether or not purchased by such individual, from outside the territorial limits of the United States to an amount not to exceed five gallons in any three-hundred-sixty-five-day period for such individual’s own consumption, and (iii) any individual who has resided outside the United States for a period of six months or more may, on one occasion and in conjunction with the return of such individual’s personal and household goods and effects upon the termination of such foreign residency, import wine to an amount not to exceed one hundred gallons, of which not more than twenty gallons shall be of the same brand and spirits not to exceed ten gallons of which not more than two gallons shall be of the same brand, after making application in each such case to the Department of Revenue Services and presenting with the application a tax return prescribed by the Commissioner of Revenue Services and reporting the taxes under this chapter and under chapter 219 for which the applicant is liable. Payment of such taxes shall accompany such application and tax return. A copy of the importation certificate issued by the Department of Revenue Services shall accompany each such shipment.

(3) The provisions of this section shall not apply to alcoholic beverages which are actually brought into the state by any individual in quantities of four gallons or less.

(c) The commissioner may require a licensed distributor who is a consignee of any alcoholic beverages transported, shipped or imported into this state to prepare and sign two copies of an invoice, the form to be prescribed by the commissioner, furnishing a description of each shipment received. Such licensed distributor shall, on demand of the commissioner, within five days after the receipt of any shipment, file one copy of such invoice with the commissioner and retain the other copy in such licensed distributor’s files.

(d) Each distributor, when making a taxable sale, shall furnish to the purchaser an invoice showing the quantities of alcoholic beverages sold and the classification thereof within the provisions of this chapter. The distributor shall keep all such invoices as part of the distributor’s records.

(e) Any person holding a distributor’s license may, not later than ten days before the end of any month, apply to the commissioner for cancellation of such license, such cancellation to be effective from the first day of the following month.

(f) Any distributor shipping any alcoholic beverages into any military reservation located within the territorial boundaries of this state shall, upon request by the commissioner, provide such commissioner with a copy of the invoice showing the quantities of alcoholic beverages shipped and the classification thereof within the provisions of this chapter.

(g) Any person who violates any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than one year or both for each offense.

(h) (1) The commissioner may suspend or revoke the license of any distributor for failure to comply with any of the provisions of this chapter or regulations related thereto, following a hearing with respect to which notice in writing, specifying the time and place of such hearing and requiring such distributor to show cause why such license should not be revoked, is mailed or delivered to such distributor not less than ten days preceding the date of such hearing. Such notice may be served personally or by registered or certified mail.

(2) The commissioner shall not issue a new license to a distributor whose license is revoked unless the commissioner is satisfied that such distributor will comply with the provisions of this chapter and regulations related thereto.

(1949 Rev., S. 4326; 1955, S. 2182d; February, 1965, P.A. 578; P.A. 73-543, S. 13, 14; P.A. 77-614, S. 139, 165, 610; P.A. 79-604, S. 1; P.A. 80-482, S. 4, 22, 170, 191, 345, 348; P.A. 84-350, S. 2; P.A. 85-372, S. 3, 4; P.A. 88-314, S. 29, 54; P.A. 95-195, S. 8, 83; P.A. 99-121, S. 15, 28; P.A. 00-174, S. 31, 83; 00-230, S. 7; P.A. 05-274, S. 6; P.A. 06-159, S. 17.)

History: 1965 act specified that permission to import five gallons applies to purchases within U.S. territorial limits and excluded from provisions purchases of one gallon or less, rather than “less than one gallon”; P.A. 73-543 excepted airlines from provision prohibiting sales or possession without payment of tax; P.A. 77-614 substituted commissioner of revenue services for tax commissioner and division of liquor control within the department of business regulation for liquor control commission, effective January 1, 1979; P.A. 79-604 excluded from provisions of section purchases of four gallons, rather than one gallon, or less; P.A. 80-482 made division of liquor control an independent department following abolition of department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 84-350 added Subdiv. (2), concerning the importation of wine by foreign residents; P.A. 85-372 added provisions specifying grounds for refusal of or suspension or revocation of licenses and re procedure for suspension or revocation of license; P.A. 88-314 added the penalty provision applicable to any violation of the requirements of this section, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 99-121 divided Sec. into Subsecs. and Subdivs., allowed taxpayer to receive alcoholic beverages from outside the U.S., subject to state tax and limitations on the amount, and made technical changes, effective June 3, 1999, and applicable to sales occurring on or after October 1, 1999; P.A. 00-174 amended Subsec. (b)(2) to transfer responsibility for issuance of importation certificates from the Department of Consumer Protection to the Department of Revenue Services, to require that a tax return be presented with an application and to require that payment of taxes accompany the application and return, effective July 1, 2000, and applicable to applications filed on or after that date; P.A. 00-230 made a technical change in Subsec. (a)(2); P.A. 05-274 amended Subsec. (b)(2) to except shipments made pursuant to Secs. 30-18 and 30-18a and make technical changes, effective July 13, 2005; P.A. 06-159 amended Subsec. (f) to require provision of invoice upon commissioner’s request, rather than filing a duplicate, effective June 6, 2006.

See Sec. 12-453 re exceptions to chapter provisions.



Section 12-437 - Returns.

Each distributor shall, on or before the last day of each month, file with the Commissioner of Revenue Services a return, on forms to be prescribed and furnished by such commissioner and signed under penalty of false statement by its treasurer or an authorized agent or officer, showing, for the preceding calendar month or any portion thereof during which such taxpayer was a distributor: (1) The total number of gallons of each kind of alcoholic beverage set forth in section 12-435 constituting the inventory of the distributor at the beginning of such calendar month or portion thereof; (2) the total number of gallons of each kind of such alcoholic beverage purchased by the distributor during such calendar month or portion thereof; (3) the total number of gallons of each kind of alcoholic beverage set forth in section 12-435 constituting the inventory of the distributor at the end of such calendar month or portion thereof; (4) the total number of gallons of alcoholic beverages disposed of by the distributor during such calendar month or portion thereof; (5) the total number of gallons of each kind of such alcoholic beverage sold by the distributor during such calendar month or portion thereof to another licensed distributor; (6) the total number of gallons of each kind of such alcoholic beverage sold by the distributor during such calendar month, or portion thereof, which, in the course of the sale, was transported outside of the state; (7) the amount of the tax payable for such calendar month or portion thereof, as provided in this chapter; and (8) such additional information as the commissioner requires for the proper administration of this chapter. The Commissioner of Revenue Services shall also prescribe and furnish a different type of form, to be used by brewers and manufacturers, on which returns shall be made to the Commissioner of Revenue Services on or before the last day of each month for the preceding calendar month or any portion thereof during which the taxpayer is engaged in business as a brewer or manufacturer.

(1949 Rev., S. 4327; P.A. 77-614, S. 139, 610; P.A. 79-594, S. 1, 2; P.A. 06-159, S. 18.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-594 required that returns be filed on or before last day of each month rather than twentieth day; P.A. 06-159 deleted “under oath”, added provision re penalty of false statement and made a technical change, effective October 1, 2006, and applicable to returns for calendar months commencing on or after that date.



Section 12-438 - Application for cancellation of distributor’s license; inventory; return.

Any person who applies for a cancellation of his distributor’s license shall take an inventory at the beginning of business on the first day of the following month showing the number of gallons of each kind of alcoholic beverage mentioned in section 12-435 owned by him and held within the state. Each such person shall, within fifteen days after taking such inventory, file a copy of such inventory with the commissioner, on forms prescribed and furnished by him, and shall pay a tax on such inventory at the rates specified in said section 12-435. Each return filed under the provisions of this section shall give such additional information as the commissioner requires and shall include a statement of the amount of tax due under such return.

(1949 Rev., S. 4328.)



Section 12-439 - Payment of tax. Penalties for nonpayment.

(a) The tax imposed by this chapter shall be due and payable on the last day on which a return may be filed without penalty under sections 12-437 and 12-438. Upon the filing of such return, the taxpayer shall forward to the commissioner the amount shown by such return to be due the state. If any person fails to pay such amount within the time required, there shall be imposed a penalty equal to ten per cent of such amount of tax due and unpaid or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax to the date of payment. If no return has been filed within three months after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and form prescribed. There shall be added to the tax imposed upon the basis of such return, an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(b) Payment of any tax hereunder may be made by bank draft, check or money order, or in such other form or manner as suits the convenience of the taxpayer, provided no payment shall operate to discharge any taxpayer from liability for any tax imposed by this chapter except to the extent to which such payment is made in lawful money of the United States or in a form that in regular course of business can be converted thereinto. In the case of any invalid payment, every recourse of the state for the collection of the amount of such tax, as herein authorized, shall continue to be available, and further penalties shall accrue as though such invalid payment had not been made, and the commissioner may thereafter determine the manner of making subsequent payments by the taxpayer concerned. The commissioner shall issue his receipt to any taxpayer for any payment upon request. He shall deposit daily all receipts with the State Treasurer. Such deposit shall operate as a full discharge of the commissioner of all liability therefor.

(1949 Rev., S. 4329; 1953, S. 2183d; 1969, P.A. 388, S. 14; P.A. 76-322, S. 15, 27; P.A. 80-307, S. 23, 31; P.A. 81-64, S. 12, 23; 81-411, S. 31, 42; P.A. 88-314, S. 30, 54; May Sp. Sess. P.A. 94-4, S. 58, 85; P.A. 95-160, S. 64, 69.)

History: 1969 act amended Subsec. (a) to increase interest rate from 0.6% to 0.75%; P.A. 76-322 increased interest rate to 1%; P.A. 80-307 temporarily increased interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended Subsec. (a) to include penalty of 10% of the tax due or $50, whichever is greater, where previously 2% penalty was levied, to delete provision which had limited penalty to $50 or less for taxpayers delinquent for five days or less and to include the waiver of penalty provisions applicable to other state taxes; P.A. 81-411 continued interest on taxes not paid when due under Subsec. (a) at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 88-314 amended Subsec. (a) by making a technical restatement of the penalty provision, including the rate of interest applicable, for failure to pay the tax within the time required, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (a) reduced interest rate from 1.25% to 1%, provided that such interest may only be applied on the tax rather than on the tax and any penalty and provided for the commissioner to make a return for a taxpayer who fails to file a return within three months after the specified due date, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.

See Sec. 4-32 re state revenue accounting procedure.



Section 12-440 - Determination of tax.

As soon as practicable after each return has been filed, the commissioner shall cause it to be examined and shall compute and determine the amount of the tax payable thereon. If it should appear then or thereafter within three years, as a result of such examination or as a result of any examination of the records of the taxpayer or of any other inquiry or investigation provided for under this chapter, that the correct amount of tax is greater or less than that shown on the return, the tax shall be recomputed and corrected accordingly, and notices of such correction shall be delivered or mailed forthwith to the taxpayer. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period. Each addition to the amount shown to be payable by any taxpayer for any period, including the amount of any penalty and interest imposed hereunder, shall be payable within thirty days of the mailing of notice thereof in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services. The amount of the deficiency shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. In case of payment by any taxpayer under this chapter of any amount in excess of any tax lawfully due, through clerical error or by reason of any reduction of the amount of tax by action of the commissioner or by court action on appeal, discovery thereof being made within three years from the date of payment of the tax, the excess payment may, in the discretion of the commissioner, be credited on the amount of tax due from the same taxpayer for any prior tax period, or be retained and credited against the tax payable for any ensuing tax period, or be refunded to the taxpayer upon order of the Comptroller drawn on the Treasurer. If prior to the expiration of the period prescribed in this section for the assessment of additional tax with respect to any return, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. Any such extended period may be further extended by consent in writing before the expiration of such extended period.

(1949 Rev., S. 4330; P.A. 78-229, S. 1, 2; P.A. 81-64, S. 13, 23; P.A. 85-356, S. 5, 9; P.A. 88-314, S. 31, 54; P.A. 95-26, S. 19, 52.)

History: P.A. 78-229 added provisions re extension periods for assessment of additional tax; P.A. 81-64 added the minimum penalty of $50; P.A. 85-356, in the language concerning refunds of tax payments in excess of the amount lawfully due, deleted the provision that such refunds are payable out of funds appropriated for the purpose; P.A. 88-314 added provisions related to deficiency assessment, distinguishing between deficiency due to negligence and a deficiency due to fraud or intent to evade, including the penalties and interest imposed in each case, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 95-26 lowered interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-441 - Delinquent taxes; lien.

The amount of any tax due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax shall be a lien, from the last day of the tax period until discharged by payment, against all real estate of the taxpayer within the state and a certificate of lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate may be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable. If any taxpayer sells or transfers his business in whole or in part, the purchaser shall be liable, and, in the case of two or more purchasers, each of them shall be jointly and severally liable, with the former owner, for the payment of the tax.

(1949 Rev., S. 4331; P.A. 82-172, S. 7, 14.)

History: P.A. 82-172 added procedure re foreclosure of the state lien against real estate for tax not paid when due.



Section 12-442 - Power to examine.

The commissioner shall have power, when he deems it expedient, to make, or cause to be made by his deputy, auditors or investigators, an examination or investigation of the books, records, papers, vouchers, accounts and documents of any person engaged in the manufacture, distribution, transportation, storage, warehousing, importation or sale of alcoholic beverages, and the premises of any such person, for the purpose of administering the provisions of this chapter or any other act of this state imposing taxes upon the sale or delivery of alcoholic beverages. Each such person and each director, officer, agent or employee of each such person shall exhibit to the commissioner, his deputy, auditors or investigators all of the books, records, papers, vouchers, accounts and documents of such person and the premises of such person, to facilitate, as far as it may be in his or their power so to do, any such examination or investigation.

(1949 Rev., S. 4332.)



Section 12-443 - Records to be kept.

Each person who manufactures, distributes, transports, stores, warehouses or sells alcoholic beverages or imports the same for sale shall keep complete and accurate records of all alcoholic beverages purchased, sold, manufactured, improved, brewed, fermented, distilled, produced, stored, warehoused, imported or transported within this state. Such records shall be of such kind and in such form as the commissioner may prescribe and shall be safely preserved for three years in such a manner as to insure permanency and accessibility for inspection by the commissioner or by his authorized employee. If any taxpayer fails to keep books of account or other documentary evidence from which a proper determination of the tax due may be made, the commissioner may fix the amount of tax for any period from the best information obtainable by him, and the amount so fixed shall be paid as though it had been computed on a return filed by the taxpayer under the provisions of this chapter and shall be presumed to be the correct amount due the state unless amended or corrected under the provisions of this chapter.

(1949 Rev., S. 4333.)



Section 12-444 - Commissioner’s records.

Section 12-444 is repealed.

(1949 Rev., S. 4334; P.A. 77-614, S. 165, 610; P.A. 80-482, S. 4, 23, 170, 191, 345, 348; P.A. 82-67, S. 4.)



Section 12-445 - Oaths and subpoenas.

The commissioner, and any agent of the commissioner authorized to conduct any inquiry, investigation or hearing under this chapter, shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court for the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and, upon his refusal so to do, shall commit such person to community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him under this chapter shall receive like fees and compensation as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(1949 Rev., S. 4335; 1969, P.A. 297; P.A. 84-492, S. 4, 8.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 84-492 made a technical change, substituting reference to judicial district for reference to county.

See Sec. 52-260 re witness fees.

See Sec. 52-261 re fees and expenses of officers and persons serving process.



Section 12-446 - Taxpayer to file security.

The commissioner, before issuing any license to a distributor under section 12-436, shall require such distributor annually to file with, and to the satisfaction of, the commissioner and to maintain for the year a bond issued by a surety company authorized to do business in this state or other security acceptable to the commissioner, in such amount as he may fix, to secure the payment of any sums due from such distributor pursuant to the provisions of this chapter. The bond or other security shall be in full force and effect for a period of three years and one month following the end of such year, unless a certificate is issued by the commissioner to the effect that all taxes due the state have been paid. The commissioner shall not require a bond for any distributor who has complied with the provisions of this chapter for a period of not less than twenty years without the commissioner having to resort to any security maintained pursuant to this section for payment of any sum required by this chapter, unless the commissioner determines that good cause exists for the continued requirements of a bond or surety for such distributor.

(1949 Rev., S. 4336; P.A. 91-231, S. 5; P.A. 93-361, S. 10, 17; P.A. 95-65, S. 2, 3.)

History: P.A. 91-231 provided for the acceptance of security other than bonds by the commissioner and increased the effective period of such security to three years and one month, deleting prior provision re acceptance of cash in lieu of bonds; P.A. 93-361 authorized commissioner to waive necessity of filing a bond; P.A. 95-65 added provision that an alcoholic beverage distributor’s bond is in effect for only one year and that the distributor is required to file annually, effective July 1, 1995.



Section 12-447 - Hearings by commissioner.

Any person aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax as provided by this chapter, or in imposing any penalty hereunder, may apply to the commissioner, in writing, within sixty days after the notice of such action was mailed to him, for a hearing and a correction of the amount of the tax or penalty so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith; if it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing, the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of information concerning any manufacture, importation or sale of alcoholic beverages which have escaped taxation to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination relative thereto.

(1949 Rev., S. 4337; P.A. 82-62, S. 3; P.A. 91-236, S. 9, 25.)

History: P.A. 82-62 increased from 10 days to 30 days the period within which a taxpayer may apply for administrative hearing following mailing of notice concerning findings of the commissioner; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.



Section 12-448 - Appeals from decisions of commissioner.

Any taxpayer aggrieved because of any decision, order, determination or disallowance of the Commissioner of Revenue Services under the provisions of this chapter may, within one month after service upon such taxpayer of notice of such decision, order, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which appeal shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by the court. Said court may grant such relief as may be equitable, and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 4338; 1971, P.A. 870, S. 27; P.A. 76-436, S. 318, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 84-492, S. 5, 8; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 12, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 20, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless matters pending are transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 84-492 provided that appeals should be taken within one month of notice of the decision, order, determination or disallowance; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 12-449 - Regulations and rulings.

The commissioner may prescribe regulations and make rulings, not inconsistent with law, to carry into effect the provisions of this chapter, which regulations or rulings, when reasonably designed to carry out the intent and purpose of this chapter, shall be prima facie evidence of its proper interpretation. The commissioner shall, at least annually, and more often in his discretion, publish for distribution all regulations prescribed hereunder and such rulings as appear to him to be of general interest.

(1949 Rev., S. 4340; P.A. 90-271, S. 10, 24.)

History: P.A. 90-271 made a technical change.



Section 12-450 - Cooperation with Department of Consumer Protection. Suspension of permit.

The Department of Consumer Protection shall, upon request of the Commissioner of Revenue Services, after a hearing by said commissioner, suspend the permit of any permittee licensed under chapter 545 who has failed to file any return required or to pay any tax prescribed or to perform any other act or duty imposed under any provisions of the general statutes relating to taxation until written notice from the Commissioner of Revenue Services has been received authorizing reinstatement of the permit. Notice of such compliance by the permittee shall be promptly forwarded to the department. The Department of Consumer Protection shall furnish to the commissioner such information in its possession relative to any person or company engaged in the beverage business as the commissioner requests.

(1949 Rev., S. 4341; P.A. 77-614, S. 139, 165, 610; P.A. 80-482, S. 4, 24, 170, 191, 345, 348; P.A. 84-492, S. 6, 8; P.A. 95-195, S. 9, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner and division of liquor control within the department of business regulation for liquor control commission, effective January 1, 1979; P.A. 80-482 made division an independent department following abolition of department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 84-492 provided that notice from the commissioner shall be made after a hearing; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 12-451 - Additional reciprocal tax.

“State”, when used in this section, shall include the District of Columbia, any other state of the United States and any foreign country. If any other state imposes taxes on alcoholic beverages manufactured in Connecticut and brought into such other state in excess of the taxes imposed on alcoholic beverages manufactured in such other state, the Connecticut Commissioner of Revenue Services shall, in addition to the tax on alcoholic beverages provided by this chapter, impose an additional tax on alcoholic beverages manufactured in such other state and brought into this state, which shall represent the excess of taxes imposed on Connecticut alcoholic beverages brought into such other state over the taxes imposed by such other state on alcoholic beverages manufactured in such other state. The Commissioner of Revenue Services shall issue regulations relative to the levy of such additional tax, shall send a copy of such regulations to each licensed distributor, shall file a copy thereof with the State Treasurer and a copy with the State Comptroller, and shall further cause to be published in a newspaper having general circulation in such other state a notice relative to such additional tax.

(1949 Rev., S. 4342; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-452 - Penalties for wilful violations concerning payment of tax or filing returns or other documents. Claim for refund.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-449 to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such return, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(c) (1) Any person believing that he has overpaid any tax due under the provisions of this chapter may file, in writing, a claim for refund with the commissioner within three years from the due date for which such overpayment was made, stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this subsection constitutes a waiver of any demand against the state on account of such overpayment. Not later than ninety days following receipt of such claim for refund, the commissioner shall determine whether such claim is valid and, if so determined the commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to the claimant. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance in whole or in part of the claim to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If the protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant’s authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(4) The action of the commissioner on the claimant’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner’s determination pursuant to section 12-448.

(1949 Rev., S. 4343; 1971, P.A. 871, S. 82; P.A. 88-314, S. 32, 54; P.A. 97-203, S. 7, 20; 97-243, S. 57, 67; P.A. 13-258, S. 51.)

History: 1971 act substituted false statement penalty for perjury punishment; P.A. 88-314 deleted the entire section concerning violations of the provisions of this chapter with intent to defraud the state or evade the tax, substituting in lieu thereof a restatement of such violations and penalties in which a penalty is provided for wilful failure to pay such tax or make a return or wilful delivery of a return or other document known to be false, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted; effective July 1, 1997; P.A. 97-243 added new Subsec. (c) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, establish the time for filing a claim and provide that failure to file within the time prescribed constitutes a waiver of any demand against the state on account of overpayment, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-453 - Exceptions.

The provisions of this chapter shall not apply to ethyl alcohol intended for use or used for the following purposes: For scientific, chemical, mechanical and industrial uses, for use in hospitals and public institutions, for medicinal purposes, in the manufacture of patented, proprietary, medicinal, pharmaceutical, antiseptic, toilet, scientific, chemical, mechanical and industrial preparations or products, which preparations or products are not sold as a beverage for human consumption. The provisions of this chapter shall not apply to wine and distilled liquors used in the manufacture of patented, proprietary or pharmaceutical preparations or products, or in the manufacture of fruit preserves. The Commissioner of Revenue Services shall formulate regulations effecting the proper administration of this section. The Department of Consumer Protection may approve the purchase of alcohol or wine from persons located outside of this state to be used for the purposes specified in this section, even though such alcohol or wine may have been shipped directly to the purchaser. The Department of Consumer Protection shall notify the Commissioner of Revenue Services of the approval of any such shipments. Any such alcohol shall not be subject to the provisions of section 12-436.

(1949 Rev., S. 4344; 1949, S. 2185d; P.A. 77-614, S. 139, 165, 610; P.A. 80-482, S. 4, 25, 170, 191, 345, 348; P.A. 95-195, S. 10, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner and division of liquor control within the department of business regulation for liquor control commission, effective January 1, 1979; P.A. 80-482 made division an independent department following abolition of department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 12-454 - Seizure and sale for nonpayment of taxes.

(a) Any alcoholic beverages not exempted from the payment of taxes under the provisions of this chapter and upon which taxes have not been paid as required by the provisions of this chapter are declared to be contraband and may be seized by the Commissioner of Revenue Services, his agents or employees, or by any peace officer of this state when directed by the Commissioner of Revenue Services to do so. Subject to the provisions of this section, all goods so seized shall, in the discretion of said commissioner, be sold at public auction to the highest qualified bidder for cash, who shall pay the state taxes due thereon. The Commissioner of Revenue Services shall pay to the State Treasurer the proceeds of any such sale.

(b) Any person claiming an interest in such alcoholic beverages so seized may make a written application to the Commissioner of Revenue Services for a hearing within one week after the date of such seizure, stating his interest in such beverages and his reasons why they should not be forfeited under the provisions of this section. Upon receipt of such application the Commissioner of Revenue Services shall thereupon, with reasonable promptitude, assign a date for such hearing and give notice as to the time thereof to any person or persons making such application. At such hearing the Commissioner of Revenue Services shall determine whether such alcoholic beverages should be forfeited, and notice of such ruling shall be forwarded to each applicant claiming to have an interest in such beverages.

(c) Any person aggrieved by any such ruling may appeal therefrom to the superior court for the judicial district of New Britain within fourteen days thereafter, and no sale of any alcoholic beverages seized in accordance with the provisions of subsection (a) of this section shall be made until the time provided for such appeal has expired, or unless no application has been made for a hearing within the seven-day period following the date of seizure.

(d) No public auction shall be held as provided in subsection (a) of this section until such auction has been advertised in a newspaper published or having a circulation in the town in which such seizure occurred at least five days before the date of such auction.

(e) Any alcoholic liquor sold under the provisions of this section shall be sold only to a member of the public who purchases such liquor for his own consumption or to a permittee authorized by law to retail the kind of liquor so sold.

(f) The seizure and sale of any alcoholic beverages under the provisions of this section shall not relieve any person from a fine or penalty for a violation of any of the provisions of this chapter or of chapter 545.

(1949 Rev., S. 4345–4350; 1971, P.A. 870, S. 28; P.A. 76-436, S. 319, 681; P.A. 77-135; 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-135 amended Subsec. (e) to include sales to members of the public for their own consumption; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (c), effective June 29, 1999.






Chapter 221 - Motor Vehicle Fuels Tax

Section 12-455 - Definitions.

Section 12-455 is repealed.

(1959, P.A. 579, S. 1; 1971, P.A. 140, S. 3.)



Section 12-455a - Definitions.

Whenever used in this chapter unless the context otherwise requires, the following terms shall be construed as follows:

(a) “Distributor” means (1) any person, wherever resident or located, who or which imports fuels or causes fuels to be imported into this state, for sale or use, (2) any person who or which produces, refines, manufactures or compounds fuels within this state, (3) any person who or which distributes fuels by tank wagon in this state, and (4) any person who or which stores fuels in this state in a tank or other container having a capacity equaling or exceeding an amount established by the commissioner for purposes of the determination required in accordance with this subdivision;

(b) “Fuels” means (1) fuels as defined in section 14-1 and (2) any other combustible gas or liquid suitable for the generation of power to propel motor vehicles;

(c) “Motor vehicle” means any vehicle propelled or drawn by any power other than muscular, except aircraft, motorboats, road rollers, baggage trucks used about railroad stations, electric battery-operated wheel chairs when operated by physically handicapped persons at speeds not exceeding fifteen miles per hour, agricultural tractors, farm implements and such vehicles as run only upon rails or tracks;

(d) “Person” means any individual, corporation, limited liability company, association, copartnership, company, firm or other aggregation;

(e) “Connecticut motor bus company” means any common carrier motor bus company, organized in this state and engaged in the business of carrying passengers for hire, to which a certificate has been issued under section 13b-80 and seventy-five per cent of whose gross operating revenue is derived from operations within this state.

(1971, P.A. 140, S. 1; P.A. 79-627, S. 2, 6; P.A. 82-25, S. 1, 10; P.A. 84-429, S. 49; P.A. 85-391, S. 5, 7; P.A. 86-403, S. 22, 132; P.A. 95-79, S. 33, 189.)

History: P.A. 79-627 defined gasohol in Subsec. (b) and included gasohol as a fuel under provisions of section, effective July 1, 1979, and applicable to fuel sold on or after that date; P.A. 82-25 eliminated reference to “association of persons, firm or corporation” in definition of distributor, changed definition of “fuels” to conform with Sec. 14-1 and added definition of “Connecticut motor bus company”, effective July 1, 1982, and applicable to fuel sales by distributors on or after that date; P.A. 84-429 made technical changes for statutory consistency; P.A. 85-391 redefined “distributor” in Subsec. (a) to include any person who stores fuels in such amounts as to equal or exceed an amount to be established by the commissioner for purposes of such determination; P.A. 86-403 made technical changes; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 12-456 - Distributor’s license. Surety bond. Service of process on nonresident distributor.

(a)(1) Each distributor shall, before transacting the business of a distributor, apply for a license issued by the Commissioner of Revenue Services to engage in said business within this state, which license shall remain in full force and effect until cancelled, suspended or revoked.

(2) The commissioner may, in the commissioner’s discretion, refuse to issue a license if there is reasonable ground to believe that the distributor has wilfully made any false statement of substance with respect to such application for license, the distributor has neglected to pay any taxes due to this state or the distributor has been convicted of violating any of the motor fuels tax laws of this or any other state or the motor fuels tax laws of the United States or has such a criminal record that the commissioner reasonably believes that such distributor is not a suitable person to be issued a license, provided no refusal shall be rendered under this subdivision except in accordance with the provisions of sections 46a-80 and 46a-81.

(3) Before the commissioner issues such license, the commissioner shall require such distributor annually to file with, and to the satisfaction of, the commissioner and to maintain for the year a bond issued by a surety company authorized to do business in this state or other security acceptable to the commissioner, in such amount as the commissioner may fix, to secure the payment of any sums due from such distributor pursuant to the provisions of this chapter. Such bond or other security shall remain in full force and effect for a period of three years and one month following the end of such year, unless a certificate is issued by the commissioner to the effect that all taxes due the state have been paid.

(b) If such distributor is a foreign corporation or a person nonresident of this state with no designated agent or representative in this state upon whom service of process may be made, then, in any litigation for the collection of any tax due from such distributor, service of such process may be made upon the Secretary of the State with as full force and effect as if made upon such distributor. Any such distributor being such a foreign corporation or nonresident person shall, in the application for a distributor’s license, consent to such service of process upon the Secretary of the State and also consent that any such litigation may be brought to the superior court for the judicial district of Hartford having jurisdiction of the amount claimed to be due in such litigation. Any license to any such distributor shall be issued subject to such service of process upon said secretary and subject to such litigation being brought to such court.

(c) The commissioner may suspend or revoke the license of any distributor for failure to comply with any of the provisions of this chapter or regulations related thereto, following a hearing with respect to which notice in writing, specifying the time and place of such hearing and requiring such distributor to show cause why such license should not be revoked, is mailed or delivered to such distributor not less than ten days preceding the date of such hearing. Such notice may be served personally or by registered or certified mail.

(d) The commissioner shall not issue a new license to a distributor whose license is revoked unless the commissioner is satisfied that such distributor will comply with the provisions of this chapter and regulations related thereto.

(1949 Rev., S. 2550; 1953, S. 1413d; 1958 Rev., S. 14-333; 1959, P.A. 579, S. 2; P.A. 74-315, S. 1, 2; P.A. 75-507, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 6, 127; P.A. 84-427, S. 1; P.A. 85-372, S. 1, 4; 85-391, S. 1, 7; P.A. 88-230, S. 1, 12; 88-364, S. 21, 123; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 00-174, S. 32, 83.)

History: 1959 act replaced previous provisions; P.A. 74-315 replaced previous provision for security bond of at least $500 but not more than $25,000 issued for one to five years with amount of bond changeable by commissioner with new provision for bond of $1,000 in first year and of one-sixth of taxes paid during preceding year for subsequent years, but equaling at least $1,000, with bond remaining in effect for year and a day after license expires unless certificate issued that all tax paid; P.A. 75-507 placed maximum bond amount of $100,000; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 84-427 increased the minimum amount of surety bond that distributors of motor fuel must maintain from $1,000 to $5,000; P.A. 85-372 added provision specifying grounds for refusal of or suspension or revocation of a license by the commissioner and re procedure for suspension or revocation of license; P.A. 85-391 added provisions allowing use of estimate of the maximum total tax that could be applicable in the case of each distributor is a factor in determining the amount of bond required and extending the period of time such bond shall remain in effect from a year and a day to three years and one month; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made a technical change; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 00-174 divided the section into Subsecs. (a) to (d), required the annual filing of a surety bond, allowed the commissioner to fix the amount of the surety bond and made technical changes for purposes of grammar and gender neutrality, effective July 1, 2000, and applicable to applications filed on or after that date.



Section 12-457 - Records to be kept by distributor. Statement to purchaser.

Each distributor shall keep an accurate record of the number of gallons of such fuels purchased, manufactured, compounded or received by him, the date of any such purchase and the number of gallons sold or used by him. He shall deliver, with each consignment or delivery of such fuels to any purchaser within this state, a written statement of the names and addresses of the vendor and vendee, the number of gallons sold and the date of sale and delivery. Such written statement shall set forth whether or not the required state tax has been charged thereon. Each such record and such statement shall be preserved by such distributor and such purchaser, respectively, for a period of at least three years and shall be offered for inspection upon demand of the commissioner or any officer or agent designated by him. The commissioner shall cause such records and statements to be regularly audited as he shall prescribe and each distributor shall satisfactorily account for all such fuels as have been sold or used by him. Any such fuels unaccounted for by the distributor for which a satisfactory explanation cannot be submitted shall be construed to have been sold or used.

(1949 Rev., S. 2551; 1958 Rev., S. 14-334; 1959, P.A. 579, S. 3; 1967, P.A. 625, S. 1.)

History: 1959 act replaced previous provisions; 1967 act provided that fuels unaccounted for are to be considered sold or used.

Burden of proof on distributor to show amount of gasoline not taxable. 8 CS 343. Substantial accuracy sufficient. Id.



Section 12-458 - Returns. Rate and payment of tax. Exemptions. Penalties. Regulations.

(a)(1) Each distributor shall, on or before the twenty-fifth day of each month, render a return to the commissioner. Each return shall be signed by the person required to file the return or by his authorized agent but need not be verified by oath. Any return required to be filed by a corporation shall be signed by an officer of such corporation or his authorized agent. Such return shall state the number of gallons of fuel sold or used by him during the preceding calendar month, on forms to be furnished by the commissioner, and shall contain such further information as the commissioner shall prescribe. The commissioner may make public the number of gallons of fuel sold or used by the distributor, as contained in such report, notwithstanding the provisions of section 12-15 or any other section. For purposes of this section, fuel sold shall include but not be limited to the transfer of fuel by a distributor into a receptacle from which fuel is supplied or intended to be supplied to other than such distributor’s motor vehicles.

(2) On said date and coincident with the filing of such return each distributor shall pay to the commissioner for the account of the purchaser or consumer a tax (A) on each gallon of such fuels sold or used in this state during the preceding calendar month of twenty-six cents on and after January 1, 1992, twenty-eight cents on and after January 1, 1993, twenty-nine cents on and after July 1, 1993, thirty cents on and after January 1, 1994, thirty-one cents on and after July 1, 1994, thirty-two cents on and after January 1, 1995, thirty-three cents on and after July 1, 1995, thirty-four cents on and after October 1, 1995, thirty-five cents on and after January 1, 1996, thirty-six cents on and after April 1, 1996, thirty-seven cents on and after July 1, 1996, thirty-eight cents on and after October 1, 1996, thirty-nine cents on and after January 1, 1997, thirty-six cents on and after July 1, 1997, thirty-two cents on and after July 1, 1998, and twenty-five cents on and after July 1, 2000; and (B) in lieu of said taxes, each distributor shall pay a tax on each gallon of gasohol, as defined in section 14-1, sold or used in this state during such preceding calendar month, of twenty-five cents on and after January 1, 1992, twenty-seven cents on and after January 1, 1993, twenty-eight cents on and after July 1, 1993, twenty-nine cents on and after January 1, 1994, thirty cents on and after July 1, 1994, thirty-one cents on and after January 1, 1995, thirty-two cents on and after July 1, 1995, thirty-three cents on and after October 1, 1995, thirty-four cents on and after January 1, 1996, thirty-five cents on and after April 1, 1996, thirty-six cents on and after July 1, 1996, thirty-seven cents on and after October 1, 1996, thirty-eight cents on and after January 1, 1997, thirty-five cents on and after July 1, 1997, thirty-one cents on and after July 1, 1998, and twenty-four cents on and after July 1, 2000, and twenty-five cents on and after July 1, 2004; (C) in lieu of said taxes, each distributor shall pay a tax on each gallon of diesel fuel, propane or natural gas sold or used in this state during such preceding calendar month, of eighteen cents on and after September 1, 1991, and twenty-six cents on and after August 1, 2002; (D) in lieu of said taxes, each distributor shall pay a tax on each gallon of propane or natural gas sold or used in this state during such preceding calendar month, of twenty-six cents on and after July 1, 2007; and (E) in lieu of said taxes, each distributor shall pay a tax on each gallon of diesel fuel sold or used in this state during such preceding calendar month, of thirty-seven cents on and after July 1, 2007, and at the applicable tax rate, as determined by the commissioner pursuant to section 12-458h, on and after July 1, 2008.

(3) Said tax shall not be payable on such fuel as may have been (A) sold to the United States, (B) sold to a municipality of this state, (i) for use by any contractor performing a service for such municipality in accordance with a contract, provided such fuel is used by such contractor exclusively for the purposes of and in accordance with such contract, or (ii) for use exclusively in a school bus, as defined in section 14-275, (C) sold to a municipality of this state, a transit district of this state, or this state, at other than a retail outlet, for governmental purposes and for use in vehicles owned and operated, or leased and operated by such municipality, such transit district or this state, (D) sold to a person licensed as a distributor in this state under section 12-456, (E) transferred from storage within this state to some point without this state, (F) sold to the holder of a permit issued under section 12-458a for sale or use without this state, (G) sold to the holder of a permit issued under subdivision (63) of section 12-412, provided (i) such fuel is not used in motor vehicles registered or required to be registered to operate upon the public highways of this state, unless such fuel is used in motor vehicles registered exclusively for farming purposes, (ii) such fuel is not delivered, upon such sale, to a tank in which such person keeps fuel for personal and farm use, and (iii) a statement, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made under this section are punishable, that such fuel is used exclusively for farming purposes, is submitted by such person to the distributor, (H) sold exclusively to furnish power for an industrial plant in the actual fabrication of finished products to be sold, or for the fishing industry, (I) sold exclusively for heating purposes, (J) sold exclusively to furnish gas, water, steam or electricity, if delivered to consumers through mains, lines or pipes, (K) sold to the owner or operator of an aircraft, as defined in section 15-34, exclusively for aviation purposes, provided (i) for purposes of this subdivision, “aviation purposes” means for the purpose of powering an aircraft or an aircraft engine, (ii) such fuel is delivered, upon such sale, to a tank in which fuel is kept exclusively for aviation purposes, and (iii) a statement, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made under this section are punishable, that such fuel is used exclusively for aviation purposes, is submitted by such person to the distributor, (L) sold to a dealer who is licensed under section 12-462 and whose place of business is located upon an established airport within this state, or (M) diesel fuel sold exclusively for use in portable power system generators that are larger than one hundred fifty kilowatts.

(4) Each distributor, when making a taxable sale, shall furnish to the purchaser an invoice showing the quantities of fuel sold, the classification thereof under the provisions of this chapter and the amount of tax to be paid by the distributor for the account of the purchaser or consumer.

(5) If any distributor fails to pay the amount of tax reported to be due on its report within the time specified under the provisions of this section, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of the tax until the date of payment.

(6) If no return has been filed within three months after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and the form prescribed. There shall be added to the tax imposed upon the basis of such return an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment.

(7) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(8) A distributor who is exclusively making sales of fuel on which the tax imposed by this chapter is not payable may be permitted, as specified in regulations adopted in accordance with the provisions of chapter 54, to file reports less frequently than monthly but not less frequently than annually if the commissioner determines that enforcement of this section would not be adversely affected by less frequent filings. Distributors permitted to file such reports shall maintain records that shall detail (A) the persons from whom the fuel was purchased, (B) the persons to whom, the quantities in which and the dates on which such fuel was sold, and (C) any other information deemed necessary by the commissioner.

(b) The commissioner shall, within three years after the due date for the filing of a return or, in the case of a completed return filed after such due date, within three years after the date of which such return was received by him, examine it and, in case any error is disclosed by such examination, shall, within thirty days after such disclosure, notify the taxpayer thereof. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax shown to be due by the corrected return or shall be paid by the State Treasurer, upon order of the Comptroller, any amount shown to be due such taxpayer by such corrected return. The failure of such taxpayer to receive any notice required by this section shall not relieve such taxpayer of the obligation to pay the tax or any interest or penalties thereon. When, before the expiration of the time prescribed in this section for the examination of the return or the assessment of said tax, both the commissioner and such taxpayer have consented in writing to such examination or assessment after such time, the return may be examined and said tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. The commissioner may also in such a case waive the statute of limitations against a claim for refund by such taxpayer. To any taxes which are assessed under this subsection, there shall be added interest at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable.

(c) Any person who owns or operates a vehicle which runs only upon rails or tracks which is properly registered with the federal government, in accordance with the provisions of Section 4222 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall be exempt from paying to a distributor the motor fuels tax imposed pursuant to this section for use in such vehicle.

(1949 Rev., S. 2552, 2554; November, 1949, June, 1955, S. 1414d; November, 1955, S. N165; 1957, P.A. 620, S. 1; 1958 Rev., 14-335, 14-336; 1959, P.A. 579, S. 4; 1961, P.A. 385; February, 1965, P.A. 58, S. 2; 325, S. 10; 1969, P.A. 612, S. 1; 1971, P.A. 784, S. 1; June, 1971, P.A. 8, S. 31; 1972, P.A. 205, S. 1; P.A. 73-2, S. 1, 11; 73-636, S. 1, 3; P.A. 75-374, S. 1, 3; 75-511, S. 1, 3; P.A. 76-114, S. 5, 21; 76-322, S. 16, 27; P.A. 78-322, S. 3, 5; P.A. 79-627, S. 3, 6; P.A. 80-307, S. 24, 31; P.A. 81-411, S. 32, 42; P.A. 83-18, S. 2, 5; P.A. 84-254, S. 16, 62; 84-424, S. 1, 2; 84-427, S. 2; 84-429, S. 50; P.A. 85-391, S. 6, 7; P.A. 86-172, S. 2, 3; 86-352, S. 2, 5; P.A. 87-589, S. 21, 87; P.A. 88-314, S. 33, 54; June Sp. Sess. P.A. 91-3, S. 121, 168; P.A. 92-177, S. 8, 12; P.A. 93-74, S. 34, 67; P.A. 93-93; May Sp. Sess. P.A. 94-4, S. 21, 59, 85; P.A. 95-24, S. 1, 2; 95-26, S. 21, 52; 95-159; 95-160, S. 64, 69; P.A. 97-243, S. 34, 67; 97-281, S. 2, 3; 97-309, S. 1, 23; 97-322, S. 7, 9; P.A. 98-128, S. 1, 10; 98-190, S. 1, 3; P.A. 00-170, S. 10, 42; 00-174, S. 33, 65, 83; P.A. 02-103, S. 27; May 9 Sp. Sess. P.A. 02-1, S. 71; May Sp. Sess. P.A. 04-2, S. 26; P.A. 07-199, S. 1; June Sp. Sess. P.A. 07-1, S. 135.)

History: 1959 act replaced previous provisions; 1961 act allowed commissioner to make public the number of gallons sold or used by distributor; 1965 acts excluded from tax fuel sold to permit holder under Sec. 12-458a and increased tax from $0.06 to $0.07 per gallon; 1969 act increased tax to $0.08; 1971 acts excluded from tax fuel sold to municipality for governmental purposes at other than retail outlet and increased tax to $0.10; 1972 act excluded from tax fuel sold to state and added provision that fuel sold includes transfer of fuel by distributor into receptacle from which fuel supplied or intended to be supplied to other than distributor’s motor vehicles; P.A. 73-2 added provisions re imposition of $0.11 tax upon transit district vote to request $0.11 rate, effective February 16, 1973, except that no tax may be imposed upon transit district’s request earlier than July 1, 1973, and any such tax increase and the applicable motor carrier road tax levied under Sec. 12-479 shall apply to all fuel sold or used on or after the beginning of the applicable quarter of the fiscal year under provisions of section; P.A. 73-636 excluded from tax fuel sold to municipality for use by school bus contractors for exclusive use in transporting children to and from school and fuel sold to municipality or the state for use in vehicles owned or leased and operated by municipality or the state; P.A. 75-374 deleted provisions re $0.11 rate; P.A. 75-511 excluded from tax fuel sold to transit district for governmental purposes or for use in vehicles owned or leased and operated by district; P.A. 76-114 and 76-322 raised tax to $0.11 and raised interest from 9% to 12% per year on overdue tax, effective June 1, 1976, and amount of tax increase and the applicable motor carrier road tax levied under Sec. 12-479 shall apply to all fuel subject to tax under section sold or used on or after that date; P.A. 78-322 replaced exemption for fuel used by school bus contractors with exemption for “any contractor performing a service for...[a] municipality in accordance with a contract”, effective July 1, 1978, and applicable to motor fuel purchased for use on or after that date, except that any provisions concerning refund of tax with respect to motor fuel or special fuel used in taxicabs shall be applicable to such fuel purchased for that use on or after July 1, 1977; P.A. 79-627 set tax rate for gasohol at $0.10 a gallon, effective July 1, 1979, and applicable to fuel sold on or after that date; P.A. 80-307 temporarily increased interest rate to 15% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-411 continued interest on taxes not paid when due at 15% per annum, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 83-18 increased rate of tax on each gallon of fuel, except gasohol, from $0.11 to $0.14, and from $0.10 to $0.13 on each gallon of gasohol, effective April 1, 1983, and applicable to sales of fuel on or after said date; P.A. 84-254 increased the fuel tax from $0.14 per gallon to $0.23 per gallon between July 1, 1984, and July 1, 1991, and increased the gasohol tax from $0.13 per gallon to $0.22 per gallon over the same period; P.A. 84-424 divided section in Subdivs., provided for several technical changes and added Subdiv. (7) concerning exemption from tax on motor fuels sold exclusively for use in farming, effective July 1, 1984, and applicable to sales of motor fuel by distributors on or after that date; P.A. 84-427 provided for several technical changes and added Subdivs. (8), (9) and (10) concerning exemption from tax on motor fuel sold exclusively for the uses enumerated in said Subdivs.; P.A. 84-429 made technical change for statutory consistency; P.A. 85-391 required each distributor when making a sale to furnish the purchaser with an invoice showing quantity sold, the classification thereof and the amount of tax to be paid by the distributor; P.A. 86-172 inserted requirement that the return be signed and provided that a corporate return be signed by an officer or his agent and deleted the requirement that fuel be kept in a separate tank in order to qualify for the farming exemption in Subdiv. (7); P.A. 86-352 added Subdiv. (11) in the list of sales with respect to which the tax shall not be payable, effective (1) July 1, 1986, for purposes of establishing procedures and regulations and preparation of forms and identification markers as required in Sec. 12-480a and (2) October 1, 1987, for purposes of actual sales of diesel fuel to holders of permits in accordance with the procedure in Sec. 12-480a; P.A. 87-589 made technical change; P.A. 88-314 added provisions clarifying application of the most common state tax penalty provision when tax is not paid within the time specified and incorporated in the section language concerning the commissioners’ power to waive penalties under certain conditions as used for most state taxes and language used for most state taxes regarding deficiency assessments by the commissioner, including the penalties applicable when the deficiency is due to negligence and when due to fraud or intent to evade the tax, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; June Sp. Sess. P.A. 91-3 amended Subsec. (a) to increase the rate of tax on each gallon of fuel, except gasohol, to $0.25 on and after September 1, 1991, $0.26 on and after January 1, 1992, $0.28 on and after January 1, 1993, $0.29 on and after July 1, 1993, $0.30 on and after January 1, 1994, $0.31 on and after July 1, 1994, $0.32 on and after January 1, 1995, $0.33 on and after July 1, 1995, and $0.34 on and after January 1, 1996; on each gallon of gasohol to $0.24 on and after September 1, 1991, $0.25 on and after January 1, 1992, $0.27 on and after January 1, 1993, $0.28 on and after July 1, 1993, $0.29 on and after January 1, 1994, $0.30 on and after July 1, 1994, $0.31 on and after January 1, 1995, $0.32 on and after July 1, 1995, and $0.33 on and after July 1, 1996; and during the period from September 1, 1991, to June 30, 1992, on each gallon of diesel fuel sold or used in this state on and after September 1, 1991, during such preceding calendar month, of $0.18; P.A. 92-177 amended Subsec. (a) to substitute January 1, 1996, for July 1, 1996, to delete phrase “during the period from September 1, 1991, to June 30, 1992,” and to make technical changes for statutory consistency; P.A. 93-74 amended Subsec. (a), effective May 19, 1993, to increase the rate of tax on each gallon of fuel, except gasohol, to $0.34 on and after October 1, 1995, $0.35 on and after January 1, 1996, $0.36 on and after April 1, 1996, $0.37 on and after July 1, 1996, $0.38 on and after October 1, 1996, and $0.39 on and after January 1, 1997, on each gallon of gasohol to $0.33 on and after October 1, 1995, $0.34 on and after January 1, 1996, $0.35 on and after April 1, 1996, $0.36 on and after July 1, 1996, $0.37 on and after October 1, 1996, and $0.38 on and after January 1, 1997; P.A. 93-93 decreased the state excise tax on propane from $0.29 per gallon to $0.18 per gallon and placed propane in the same tax category as diesel fuel, thereby exempting propane from tax increases already scheduled for gasoline; May Sp. Sess. P.A. 94-4 in Subsec. (a) reduced interest rate from 1.25% to 1%, provided that such interest may only be applied on the tax rather than on the tax and any penalty and provided for the commissioner to make a return for a taxpayer who fails to file a return within three months after the specified due date, effective July 1, 1995, and applicable to taxes due and owing on or after said date, and added a new Subsec. (c) exempting railroads from paying the tax at the distributor, effective June 9, 1994; P.A. 95-24 amended Subsec. (a) to insert new Subdiv. indicators and designate former Subdivs. as Subparas. and to add Subdiv. (8) authorizing the commissioner to adopt regulations providing that distributors who only sell gas on which the tax is not payable may file reports at least annually, effective May 8, 1995, and applicable to sales of fuel on or after January 1, 1996; P.A. 95-26 amended Subsec. (b) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-159 amended Subsec. (a) to decrease the state excise tax on natural gas from $0.34 per gallon to $0.18 per gallon and placed natural gas in the same tax category as diesel fuel and propane, thereby exempting natural gas from scheduled tax increases for gasoline; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-243 added Subsec. (a)(3)(K) and (L) re fuel sold to the owner or operator of an aircraft exclusively for aviation purposes and re fuel sold to a licensed aviation fuel dealer and to make technical changes, effective June 24, 1997, and applicable to sales occurring on or after January 1, 1998; P.A. 97-281 added Subsec. (a)(3)(M) excluding diesel fuel sold exclusively for use in portable power system generators that are larger than 150 kilowatts, effective July 1, 1997, and applicable to calendar quarters commencing on or after said date; P.A. 97-309 amended Subsec. (a)(2) to reduce the tax to $0.36 on July 1, 1997, and $0.33 on July 1, 1998, for gas and $0.35 on July 1, 1997, and $0.32 on July 1, 1998, for diesel, effective July 1, 1997, and applicable to sales occurring on or after said date; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 98-128 amended Subsec. (a) to decrease rate of tax on each gallon of fuel, except gasohol, from $0.33 to $0.32 and on each gallon of gasohol from $0.32 to $0.31 on and after July 1, 1998; P.A. 98-190 amended Subsec. (a)(3)(B) to add (ii) re use exclusively in a school bus and lettered existing text as (i), effective July 1, 1998, and applicable to sales occurring on or after said date; P.A. 00-170 amended Subsec. (a)(2) to reduce the rate of tax on fuels to $0.25 and to reduce the rate of tax on gasohol to $0.24, effective July 1, 2000, and applicable to sales occurring on or after that date; P.A. 00-174 amended Subsec. (a)(3) to delete requirements for an affidavit for certain information required to be submitted and to add provisions re submission of a statement, effective July 1, 2000, and amended Subsec. (a)(8) to modify the requirements for reports re purchase and sale of fuel, effective May 26, 2000, and applicable to reports for periods commencing on or after July 1, 2000; P.A. 02-103 made technical changes in Subsec. (a)(3); May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to increase the rate of tax on each gallon of diesel fuel, propane and natural gas to $0.26 on and after August 1, 2002, effective July 1, 2002, and applicable to fuels sold or used in this state on or after August 1, 2002; May Sp. Sess. P.A. 04-2 amended Subsec. (a)(2) to increase the tax on gasohol to $0.25 per gallon on and after July 1, 2004, effective May 12, 2004; P.A. 07-199 amended Subsec. (a)(2) by adding Subpara. (D) imposing on each gallon of propane or natural gas a rate of $0.26 on and after July 1, 2007, and Subpara. (E) imposing on each gallon of diesel fuel a rate of $0.36 on and after July 1, 2007, $0.368 on and after July 1, 2008, and $0.38 on and after July 1, 2013, effective July 1, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (a)(2)(E) to impose a tax on diesel fuel at a rate of $0.37 on and after July 1, 2007, and at a rate to be determined by commissioner pursuant to Sec. 12-458h on and after July 1, 2008, effective July 1, 2007.

See Sec. 12-462 re exemption of aviation fuel.

Legislature’s intent in enacting section was to impose burden of tax on fuel purchaser or user and to make distributor responsible only for collection and payment for account of purchaser. Burden does not shift to distributor simply by virtue of distributor’s failure to comply fully with statutory billing procedures. 76 CA 34.

“Sold or used” does not include gasoline lost by evaporation or spillage. 8 CS 342. Cited. Id., 350; 14 CS 472.



Section 12-458a - Purchase of fuel for export by distributor licensed in another state.

Any person, not licensed as a distributor in Connecticut under section 12-456, after having obtained a permit from the Commissioner of Revenue Services, may purchase fuel as defined in section 14-1, for export tax-free; provided such person shall hold a valid distributor’s license issued by the state into which the fuel is transferred and shall comply with such regulations as the Commissioner of Revenue Services shall prescribe, which may include the filing of reports and of a corporate surety bond or other security acceptable to the commissioner in an amount not greater than twenty-five thousand dollars if so required by the commissioner.

(February, 1965, P.A. 58, S. 1; P.A. 77-614, S. 139, 610; P.A. 84-427, S. 3; P.A. 91-231, S. 6.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 84-427 increased the amount of surety bond which the commissioner may require, in the case of a distributor licensed in a state other than Connecticut, from a maximum of $10,000 to a maximum of $25,000; P.A. 91-231 provided for the acceptance of security other than bonds by the commissioner.



Section 12-458b - Payment of tax by persons other than distributors.

Any person who receives fuels from an unlicensed distributor or in such form and under such circumstances as to preclude collection from a distributor of the tax imposed in section 12-458 and who thereafter sells or uses any such fuels in such manner or under such circumstances as to render such sale or use subject to said tax, is considered to be a distributor and shall make the same report, pay the same tax and be subject to all provisions of this chapter applicable to a distributor of such fuels except the surety bond requirement of section 12-456, provided any such person who is a contractor performing a service for a municipality or school district of this state in accordance with a contract shall, in lieu of filing tax returns monthly and paying taxes monthly, file a quarterly tax return on or before the last day of the month next succeeding the end of each calendar quarter and shall pay the taxes due with such return on or before the last day of the month next succeeding the end of each calendar quarter. Such person may, at the discretion of the commissioner, be required to file a surety bond or other security acceptable to the commissioner in an amount set by the commissioner.

(P.A. 75-491, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 86-7, S. 2, 3; P.A. 91-231, S. 7; May Sp. Sess. P.A. 94-4, S. 60, 85; P.A. 95-160, S. 64, 69; P.A. 98-244, S. 20, 35.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 86-7 included receipt of fuel from an unlicensed distributor, added a penalty provision and revised surety bond provision to remove $25,000 maximum amount, effective July 1, 1986, and applicable to fuels received by any person on or after said date; P.A. 91-231 provided for the acceptance of security other than bonds by the commissioner; May Sp. Sess. P.A. 94-4 eliminated penalty provision, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 98-244 amended section to require quarterly filing for tax return by contractors performing a service for a municipality or school district, effective June 8, 1998, and applicable to sales or use of fuel commencing on or after October 1, 1998.



Section 12-458c - Imposition of tax not applicable to sales of fuel for certain uses.

Section 12-458c is repealed.

(P.A. 82-25, S. 6, 10; P.A. 84-427, S. 6.)



Section 12-458d - Imposition of fuel excise tax.

(a) An excise tax per gallon of fuel, as defined in subsection (b) of section 12-455a, is hereby imposed in the following amounts on the following dates, upon all persons licensed to sell fuel under the provisions of section 14-319: Two cents per gallon on December 31, 1992, one cent per gallon on June 30, 1993, one cent per gallon on December 31, 1993, one cent per gallon on June 30, 1994, one cent per gallon on December 31, 1994, one cent per gallon on June 30, 1995, one cent per gallon on September 30, 1995, one cent per gallon on December 31, 1995, one cent per gallon on March 31, 1996, one cent per gallon on June 30, 1996, one cent per gallon on September 30, 1996, and one cent per gallon on December 31, 1996, provided no excise tax shall be imposed on diesel fuel on and after August 31, 1991.

(b) Each such licensee shall, not later than the first business day of the second month next following the date on which such tax is imposed, file with the Commissioner of Revenue Services, on forms prescribed by said commissioner, a report which shall show the number of gallons of fuel in inventory as of the close of business on the date on which such tax is imposed, or at midnight of such date, and at the same time shall pay such tax based upon the total gallonage shown on such report. The Commissioner of Motor Vehicles shall cooperate with the Commissioner of Revenue Services in the enforcement of this tax. Failure to file such report and pay the tax when due shall be sufficient reason to revoke any state license or permit held by such person and interest at the rate of one per cent per month or fraction thereof shall be assessed on the amount of such tax not paid when due, from the date such tax becomes due to the date of payment.

(P.A. 84-254, S. 17, 62; June Sp. Sess. P.A. 91-3, S. 122, 168; P.A. 92-177, S. 9, 12; P.A. 93-74, S. 35, 67; P.A. 95-26, S. 22, 52.)

History: June Sp. Sess. P.A. 91-3 amended Subsec. (a) to set the excise tax at $0.02 per gallon on August 31, 1991, $0.01 per gallon on December 31, 1991, $0.02 per gallon on December 31, 1992, $0.01 per gallon on June 30, 1993, on December 31, 1993, and on June 30, 1994, $0.02 per gallon on December 31, 1994, and $0.01 per gallon on June 30, 1995, and on December 31, 1995, provided that no excise tax be imposed on diesel fuel on August 30, 1991, and an excise tax of $0.10 per gallon be imposed on diesel fuel on June 30, 1992; P.A. 92-177 amended Subsec. (a) to decrease excise tax from $0.02 to $0.01 per gallon on December 31, 1994, to substitute August 31, 1991, for August 30, 1991, in the prohibition on the imposition of excise tax on diesel fuel, and to eliminate requirement that excise tax of $0.10 per gallon be imposed on diesel fuel on June 30, 1992, and amended Subsec. (b) to require licensee to file report and pay tax not later than first business day of second month next following date on which tax is imposed in lieu of first business day of “each August”; P.A. 93-74 amended Subsec. (a), effective January 1, 1994, to set excise tax at $0.01 per gallon on September 30, 1995, on March 31, 1996, on June 30, 1996, on September 30, 1996, and on December 31, 1996; P.A. 95-26 amended Subsec. (b) to lower interest rate from 15% per annum to 1% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-458e - Liability for wilful nonpayment of taxes collected.

Each person, other than a distributor, who is required, on behalf of a distributor, to collect, truthfully account for and pay over the tax imposed on such distributor under this chapter and who wilfully fails to collect such tax or truthfully account for and pay over such tax or who wilfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable for a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over, including any penalty or interest attributable to such wilful failure to collect or truthfully account for and pay over such tax or such wilful attempt to evade or defeat such tax, provided such penalty shall only be imposed against such person in the event that such tax, penalty or interest cannot otherwise be collected from the distributor itself in accordance with section 12-475. The amount of such penalty with respect to which a person may be personally liable under this section shall be collected in accordance with said section 12-475 and any amount so collected shall be allowed as a credit against the amount of such tax, penalty or interest due and owing from the distributor. The dissolution of such distributor shall not discharge any person in relation to any personal liability under this section for wilful failure to collect or truthfully account for and pay over such tax or for a wilful attempt to evade or defeat such tax prior to dissolution, except as otherwise provided in this section. For purposes of this section, “person” includes any individual, corporation, limited liability company or partnership and any officer or employee of any corporation, including a dissolved corporation, and a member or employee of any partnership or limited liability company who, as such officer, employee or member, is under a duty to file a tax return under this chapter on behalf of a distributor or to collect or truthfully account for and pay over the tax imposed under this chapter on behalf of a distributor.

(P.A. 85-447, S. 1, 2; P.A. 97-243, S. 35, 67.)

History: P.A. 85-447 effective July 1, 1985, and applicable with respect to any report or tax due on or after that date; P.A. 97-243 extended liability that any officer of corporation has to any person required to collect, truthfully account for and pay over taxes and defined “person”, effective June 24, 1997, and applicable to taxable periods commencing on or after July 1, 1997.



Section 12-458f - Alternative fuels not subject to tax.

On and after July 1, 1994, and until July 1, 2008, compressed natural gas, liquefied petroleum gas and liquefied natural gas shall not be subject to the tax imposed under section 12-458.

(P.A. 94-170, S. 3, 5; P.A. 96-183, S. 2, 4; 96-222, S. 35, 41; P.A. 99-173, S. 30, 65; May 9 Sp. Sess. P.A. 02-4, S. 12; P.A. 04-231, S. 6.)

History: P.A. 94-170 effective July 1, 1994; P.A. 96-183 deleted requirement that fuel be sold to a covered fleet as defined in the federal Clean Air Act, effective May 31, 1996, and applicable to calendar quarters commencing on or after July 1, 1996; P.A. 96-222 substituted July 1, 2001, for July 1, 1999, and deleted same proviso as P.A. 96-183, effective June 4, 1996, and applicable to calendar quarters commencing on or after July 1, 1996; P.A. 99-173 extended sunset from July 1, 2001, to July 1, 2002, effective June 23, 1999; May 9 Sp. Sess. P.A. 02-4 extended the sunset for the exemption from July 1, 2002, to July 1, 2004, effective July 1, 2002, and applicable to sales or use occurring on or after July 1, 2002; P.A. 04-231 extended the sunset for the exemption from July 1, 2004, to July 1, 2008, effective July 1, 2004.



Section 12-458g - Diesel inventory tax as of July 1, 2002.

(a) An excise tax is hereby imposed upon each person licensed to sell fuel under the provisions of section 14-319 in the amount of eight cents per gallon of diesel fuel in such licensee’s inventory on July 31, 2002.

(b) Each such licensee shall, not later than September 1, 2002, file with the Commissioner of Revenue Services, on forms prescribed by said commissioner, a report which shall show the number of gallons of diesel fuel in inventory as of the close of business on July 31, 2002, or, if the business closes after 11:59 p.m. on such date, at 11:59 p.m. on such date, and shall, not later than September 1, 2002, pay such tax based upon the total gallonage shown on such report. Interest at the rate of one per cent per month or fraction thereof shall be assessed on the amount of such tax not paid when due, from the date such tax became due to the date of payment. The Commissioner of Motor Vehicles shall cooperate with the Commissioner of Revenue Services in the enforcement of this tax. Failure to file such report and pay the tax when due shall be sufficient reason to revoke any state license or permit held by such person. Failure to file such report shall be treated as a failure to file a report required to be filed under the provisions of this chapter. The filing of an incorrect report shall be treated as the filing of an incorrect report under the provisions of this chapter.

(May 9 Sp. Sess. P.A. 02-1, S. 74.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002.



Section 12-458h - Calculation of rate of tax to be imposed on the sale or use of diesel fuel.

(a)(1) The Commissioner of Revenue Services shall, on or before June 15, 2008, and on or before the fifteenth day of June thereafter, calculate, in accordance with subsection (b) of this section, the applicable tax rate per gallon of diesel fuel on the sale or use of such fuel during the twelve-month period beginning on the next succeeding July first, and shall notify each distributor, the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, and the Secretary of the Office of Policy and Management of such applicable tax rate.

(2) The commissioner shall, on or before June 15, 2008, and on or before the fifteenth day of June thereafter, determine the average wholesale price per gallon of diesel fuel in this state during the twelve-month period ending on the next preceding March thirty-first by using wholesale price information for diesel fuel published by the Oil Price Information Service. Such wholesale price information for “Hartford/Rocky Hill” and “New Haven” shall be averaged by the commissioner. If either the first or last day of such twelve-month period falls on a Sunday or a legal holiday, as defined in section 1-4, the next succeeding day which is not a Sunday or legal holiday shall be substituted for such first or last day, as the case may be.

(b) (1) The applicable tax rate per gallon of diesel fuel shall be the sum of (A) the fixed rate per gallon, as defined in this subdivision, and (B) the product calculated in accordance with subdivision (2) of this subsection. The sum shall be rounded to the nearest one-tenth of a cent. For purposes of this subdivision, “the fixed rate per gallon” on the sale or use of diesel fuel during the twelve-month period beginning on the first day of July in 2008, 2009 and 2010 is twenty-six cents, and on the sale or use of diesel fuel during the twelve-month period beginning on the first day of July in 2011, and each year thereafter, is twenty-nine cents.

(2) The commissioner shall multiply (A) the average wholesale price per gallon of diesel fuel, as determined in accordance with subdivision (2) of subsection (a) of this section, by (B) the tax rate specified in subdivision (1) of subsection (b) of section 12-587. The tax rate so specified shall be the tax rate in effect for the twelve-month period beginning on the next succeeding July first.

(c) For purposes of subdivision (1) of subsection (a) of section 12-459, the tax provided for by section 12-458 shall, if determined by the commissioner to be eligible for refund, be refunded at the tax rate per gallon specified in subdivision (1) of subsection (b) of this section.

(June Sp. Sess. P.A. 07-1, S. 136; P.A. 11-6, S. 100.)

History: June Sp. Sess. P.A. 07-1 effective July 1, 2007; P.A. 11-6 amended Subsec. (b)(1) by changing $.26 to the fixed rate per gallon in Subpara. (A), and defining “fixed rate per gallon” as $.26 for 12-month periods beginning in July of 2008, 2009 and 2010, and as $.29 for 12-month periods beginning July 1, 2011, and thereafter, effective July 1, 2011 (Revisor’s note: In Subsec. (c), a reference to “subparagraph (A) of subdivision (1) of subsection (b) of this section” was changed editorially by the Revisors to “subdivision (1) of subsection (b) of this section” to conform with changes made by P.A. 11-6).



Section 12-459 - Refunds of tax related to certain uses of fuel.

(a) The payment of the tax provided for by section 12-458 shall be subject to refund as provided herein when such fuel has been sold for use of any of the following: (1) Any person, other than one engaged in the business of farming, when such fuel is used other than in motor vehicles licensed or required to be licensed to operate upon the public highways of this state, except that no tax paid on fuel which is taken out of this state in a fuel tank connected with the engine of a motor vehicle and which is consumed without this state shall be refunded; (2) any person engaged in the business of farming, when such fuel is used other than in motor vehicles licensed or required to be licensed to operate upon the public highways of this state or such fuel is used in motor vehicles registered exclusively for farming purposes, except that no tax paid on fuel which is taken out of this state in a fuel tank connected with the engine of a motor vehicle and which is consumed without this state shall be refunded; (3) the United States; (4) a Connecticut motor bus company, as defined in subsection (e) of section 12-455a, engaged in the business of carrying passengers for hire in this state in common carrier motor vehicles, or any person, association or corporation engaged in the business of operating taxicabs in this state pursuant to a certificate under chapter 244a, when such fuel is used in such common carrier motor vehicle or taxicab on roads in this state, except that with respect to such fuel used in a taxicab only fifty per cent of the tax paid on any purchase of fuel applicable to mileage on any roads in this state shall be refunded; (5) any person, association or corporation engaged in the business of operating a motor vehicle in livery service pursuant to a permit issued under chapter 244b, or a motor bus over highways within this state and between points within and without this state pursuant to a permit issued under chapter 244, when such fuel is used in such motor bus on roads in this state for the exclusive purpose of transporting passengers for hire to or from airport facilities, except that with respect to any such motor vehicle in livery service pursuant to a permit issued under chapter 244b only fifty per cent of the tax paid on any purchase of fuel applicable to mileage on any roads in this state shall be refunded; (6) this state or a municipality of this state, when such fuel is used in vehicles owned and operated, or leased and operated, by this state or municipality for governmental purposes; (7) any school bus, as defined in section 14-275; (8) a hospital, when such fuel is used in an ambulance owned by such hospital; (9) a nonprofit civic organization approved by the commissioner, when such fuel is used in an ambulance owned by such organization; (10) a transit district formed under chapter 103a or any special act, when such fuel is used in vehicles owned and operated, or leased and operated, by such transit district for the purposes of such transit district; (11) a corporation or an employee of a corporation or of the United States, this state or a municipality of this state, when such fuel is used in a high-occupancy commuter vehicle on roads in this state, which vehicle is owned or leased by such corporation or such employee, seats at least ten but not more than fifteen passengers and has a minimum average daily passenger usage of nine persons to and from work, for the purpose of transporting such passengers to and from work daily; (12) a person, corporation or association operating a motor vehicle in livery service which is registered in accordance with the provisions of section 13b-83, when such fuel is used in such motor vehicle in livery service on roads in this state; (13) a federally funded nutrition program approved by the commissioner, when such fuel is used in a delivery vehicle on roads in this state for the exclusive purpose of delivering meals to senior citizens; and (14) a company, when such fuel has been used and consumed exclusively for hauling waste for the Connecticut Resources Recovery Authority’s mid-Connecticut project.

(b) All claims for refund shall be accompanied by original invoices or sales receipts or other statements of fact, under penalty of false statement, showing, to the satisfaction of the commissioner, that the tax has been paid on the fuel involved in such refund, and any other information which is deemed necessary by the commissioner for the determination of such claims. Any claim for refund of said tax for fuel used during any calendar year shall be filed with the commissioner on or before May thirty-first of the succeeding year. Such claim shall be on a form prescribed by the commissioner which shall contain such information as he deems necessary for the determination of such claim.

(c) Each claim for refund filed under this section must involve at least two hundred gallons of fuel eligible for tax refund.

(d) (1) The commissioner shall, within ninety days after receipt of any claims under this section, transmit all claims approved by him to the Comptroller, who shall draw his order upon the State Treasurer for payment. If the commissioner determines that any such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance to the claimant and such notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subdivision (2) of this subsection, a written protest with the Commissioner of Revenue Services.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant’s authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(4) The action of the commissioner on the claimant’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner’s determination pursuant to section 12-463.

(e) Repealed by P.A. 88-314, S. 53, 54.

(1949 Rev., S. 2555; 1953, S. 1416d; 1957, P.A. 170; 543, S. 1, 2; 1958 Rev., S. 14-337; 1959, P.A. 579, S. 5; 673, S. 2; 1963, P.A. 219; 233; 1967, P.A. 625, S. 2; 1969, P.A. 392; P.A. 77-542, S. 1, 2; P.A. 78-322, S. 2, 5; P.A. 79-627, S. 4, 6; P.A. 82-25, S. 2, 10; P.A. 84-427, S. 4; 84-541, S. 1, 2; P.A. 85-437, S. 1; P.A. 88-314, S. 53, 54; P.A. 97-232, S. 1, 2; 97-243, S. 58, 67; P.A. 98-190, S. 2, 3; 98-244, S. 21, 35; P.A. 03-225, S. 11; P.A. 07-250, S. 15.)

History: 1959 acts replaced previous provisions; 1963 acts made technical changes and required form in Subsec. (b) to contain information required for federal gas tax refunds; 1967 act required that application for refund be filed within one year, rather than six months, of purchase in Subsec. (a), required that claim contain information deemed necessary by commissioner, rather than same information as required for refunds of federal gasoline tax and added new Subsec. (c) requiring claim to pertain to at least 100 gallons, relettering remaining Subsecs. accordingly; 1969 act amended Subsec. (b) to replace “one-year” with “twelve-month”, “June thirtieth” with “December thirty-first”, “September thirtieth” with “March thirty-first” and “same year” with “succeeding year” in provision re refund claims and added exception for initial claims; P.A. 77-542 included in 50% refund provision of Subsec. (a) “any person, association or corporation engaged in the business of operating taxicabs in this state ...”; P.A. 78-322 amended Subsec. (a) to provide 50% refund for operation on any road in state rather than on town and city roads and to include in eligibility for refund persons, associations or corporations operating a motor vehicle in livery service or motor bus for transporting passengers to and from airports, effective July 1, 1978, and applicable to motor fuel or special fuel purchased for use on or after that date except that any provisions concerning refund of tax with respect to motor fuel or special fuel used in taxicabs shall be applicable to such fuel purchased for that use on or after July 1, 1977; P.A. 79-627 included gasohol under Subsec. (c), effective July 1, 1979, and applicable to fuel sold on or after that date; P.A. 82-25 revised refund provisions so as to be applicable to any use of fuel for which refund is allowed, enabling repeal of Sec. 12-460 which also concerned refund of tax related to certain uses, effective July 1, 1982 and applicable to fuel sales by distributors on or after that date; P.A. 84-427 amended Subsec. (a)(10) by clarifying that the refund provisions are applicable in the case of a transit district if the fuel is used in vehicles owned and operated, or leased and operated, by such transit district; P.A. 84-541 added definition of Connecticut motor bus company by reference to Sec. 12-455a and provided for full refund of motor fuel tax for fuel used by Connecticut motor buses in operation on or after July 1, 1984; P.A. 85-437 added Subsec. (a)(12) which provides for the refunding of the tax to any person, corporation or association operating a motor vehicle in livery service which is registered in accordance with the provisions of Sec. 13b-83; P.A. 88-314 repealed former Subsec. (e) which had specified penalties for false or fraudulent refund claims, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-232 added Subsec. (a)(13) re fuel used in delivery of federally funded nutrition program, effective July 1, 1997, and applicable to fuel sales on or after July 1, 1997; P.A. 97-243 amended Subsec. (d) to provide for an administrative hearing with the department before taking an appeal to the Superior Court and establish the time for filing a claim, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 98-190 amended Subsec. (a)(7) to delete existing language and insert any school bus as defined in Sec. 14-275, effective July 1, 1998, and applicable to sales occurring on or after said date; P.A. 98-244 amended Subsec. (b) to change the date by which claims for refund must be filed from March thirty-first to May thirty-first, effective June 8, 1998, and applicable to claims for refund filed on or after January 1, 1999; P.A. 03-225 amended Subsec. (a) to specify in Subdivs. (11), (12) and (13) that refunds are for use of fuel in vehicles on roads in this state, effective July 9, 2003; P.A. 07-250 added Subsec. (a)(14) re fuel used for hauling waste for Connecticut Resources Recovery Authority’s mid-Connecticut project, effective July 1, 2007, and applicable to claims for refund filed on or after that date.

Subdiv. (1) cited. 205 C. 51.

Subsec. (b):

Cited. 205 C. 51.



Section 12-459a and 12-460 - Definition. Refunds for fuel used by certain municipal and other vehicles.

Sections 12-459a and 12-460 are repealed.

(1949, Rev., S. 2553; 1953, S. 1415d; 1958 Rev., S. 14-338; 1959, P.A. 579, S. 6; 673, S. 3, 4; 1961, P.A. 89, S. 2; 1963, P.A. 165; February, 1965, P.A. 70; 1969, P.A. 386, S. 1; 615; 1971, P.A. 784, S. 2; June, 1971, P.A. 1, S. 8; 1972, P.A. 205, S. 2; P.A. 74-248, S. 1, 2; P.A. 75-511, S. 2, 3; P.A. 78-322, S. 1, 5; P.A. 82-25, S. 9, 10.)



Section 12-460a - Deposit of certain tax revenues into the Conservation Fund.

Section 12-460a is repealed, effective October 1, 2009.

(P.A. 95-160, S. 50, 69; P.A. 96-139, S. 12, 13; P.A. 98-225, S. 1, 2; P.A. 99-173, S. 55, 65; June Sp. Sess. P.A. 99-1, S. 13, 51; P.A. 00-170, S. 37, 42; May 9 Sp. Sess. P.A. 02-1, S. 72; June Sp. Sess. P.A. 09-3, S. 513.)



Section 12-461 - Hearings before commissioner concerning any tax, penalty or interest under this chapter. Request for hearing by distributor. Related procedures.

Any distributor aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this chapter may apply to the commissioner, in writing, within sixty days after the notice of such action is delivered or mailed to it, for a hearing and a correction of the amount of such tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any distributor has been due, order a hearing on his own initiative and require the distributor or any other individual whom he believes to be in possession of relevant information concerning the distributor to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath. The commissioner, after a hearing, may suspend or revoke the distributor’s license of any distributor violating any provision of this chapter.

(1949 Rev., S. 2557; 1958 Rev., S. 14-339; 1959, P.A. 579, S. 7; 1971, P.A. 870, S. 99; P.A. 76-436, S. 320, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 82-259, S. 4, 7; P.A. 91-236, S. 10, 25.)

History: 1959 act replaced previous provisions; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas and “Hartford county” for “county of Hartford”, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 82-259 substituted, in lieu of the appeal procedure to the superior court previously provided for in this section, provisions concerning administrative hearings before the commissioner related to any tax, penalty or interest under this chapter; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.



Section 12-461a - Fuel held or transported with intent to avoid tax. Declared contraband. Seizure and sale thereof.

Any fuel subject to tax imposed under this chapter, which in the course of transport within the state is not properly supported by invoice or delivery tickets as required by section 12-461b and which is in the possession, custody or control of any person for purposes of being consumed, sold or transported in this state, with intent to evade or violate the provisions of this chapter or avoid payment of the tax imposed hereunder and any truck, tractor, trailer, vessel, conveyance or other vehicle used in the transportation of such fuel and all other paraphernalia, equipment or other tangible personal property, incident to use for such purposes, found in the place, building, truck, tractor, trailer, vessel, conveyance or other vehicle where such fuel is found, are declared to be contraband goods; and any house, building or other premises and any vehicle or other conveyance suspected of containing such contraband goods may be searched under due process of law; and any such contraband goods may be seized by the commissioner, his agents or employees, or by any peace officer of this state when directed by the commissioner to do so, without a warrant, provided nothing herein shall be construed to require the commissioner to confiscate fuel or property when he has reason to believe that the owner, consignee or consignor thereof is not wilfully or intentionally evading the tax imposed under this chapter. Any property seized under the provisions of this chapter may, in the discretion of the commissioner, be offered by the commissioner for sale at public auction to the highest bidder after advertisement as provided in section 12-461c, or the commissioner may dispose of such property in a manner which he deems to be in the best interest of the state. The commissioner shall deliver to the State Treasurer the proceeds of any sale made under the provisions of this section. The seizure and sale of any fuel or property under the provisions of this section shall not relieve any person from a fine or other penalty for violation of this chapter.

(P.A. 85-391, S. 2, 7.)



Section 12-461b - Fuel in transport must be supported by valid invoices. Seller or consignor required to be distributor. Violations deemed fuel contraband and subject to seizure.

Every person who transports fuels upon the public highways, roads, streets or waterways of this state shall have in his actual possession invoices or delivery tickets for such fuels, which shall show the true name and address of the consignor or seller, the true name and address of the consignee or purchaser and the number of gallons and type of fuel so transported. If the fuel is consigned to or delivered to or purchased by any person in Connecticut, such seller or consignor shall be a distributor licensed as provided in section 12-456; if the invoices or delivery tickets specify that the fuel is to be delivered to any person in any other state or jurisdiction, such seller or consignor shall be required to be authorized by the laws of such other state or jurisdiction to engage in the business of distributing fuel on which the taxes imposed by such other state or jurisdiction have not been paid. In the absence of such invoices or delivery tickets, or, if the name or address of the consignee or purchaser is falsified or if the seller or consignor is not authorized to distribute fuel, the fuel so transported shall be deemed contraband and shall be subject to confiscation. Any transporter, shipper or any person who violates any provision of this section shall be imprisoned not more than one year or be fined not more than one thousand dollars or both.

(P.A. 85-391, S. 3, 7; P.A. 86-7, S. 1, 3.)

History: P.A. 86-7 applied provisions to transportation of fuels on waterways.



Section 12-461c - Fuel and property subject to seizure. Procedure for sale thereof.

When any property has been seized under the provisions of section 12-461a, the commissioner may, at his discretion, after a hearing as provided in section 12-461, advertise such property for sale in a newspaper published or having a circulation in the town in which the seizure took place, at least five days before the sale. Any person claiming an interest in such property may make written application to the commissioner for a hearing, stating his interest in the property and his reasons why such interest should not be forfeited. Further proceedings on such application for hearing shall be taken as provided in sections 12-461 and 12-463. No sale of any property under the provisions of section 12-461a shall be made while an application for a hearing is pending before the commissioner, but the pendency of an appeal under the provisions of said section 12-463 shall not prevent the sale unless the appellant posts a satisfactory bond, with surety, in an amount double the estimated value of the property, conditioned upon the successful termination of the appeal. When any such sale has been consummated, the proceeds thereof shall become the property of the state, provided any person who has an interest in such property shall have the same rights with respect to the proceeds of such sale as such person had in relation to such property prior to sale.

(P.A. 85-391, S. 4, 7.)



Section 12-462 - Exemption of aviation fuel.

(a) The commissioner may license dealers to purchase fuel that is exempt under subparagraph (L) of subdivision (3) of subsection (a) of section 12-458 from distributors and to sell such nontaxable fuel, provided they can properly control such sale, through meters or by full tank wagon compartment delivery, directly into the fuel tank of any aircraft or aircraft engine. The dealer so licensed shall keep and maintain proper accounting records of all purchases from the distributor and sales invoices to the purchaser, showing the signature of the purchaser and the license number of the aircraft serviced, and the inventory on hand on the first day of each month. Such records shall be preserved for a period of at least three years and shall be audited by the commissioner at regular intervals. Any discrepancies found to exist for which a satisfactory explanation cannot be submitted shall be subject to the tax imposed by section 12-458 against such dealer. The license to sell fuel as a dealer under this subsection may be revoked if the licensee fails to properly control and safeguard the state from any diversion to uses other than those specified in this section.

(b) Each distributor of aviation turbine fuel shall, on or before the twenty-fifth day of each month, render a report to the commissioner. Such report shall state the number of gallons of aviation turbine fuel sold or used by him during the preceding calendar month, on forms to be furnished by the commissioner, and shall contain such further information as the commissioner shall prescribe.

(1949, S. 1419d; 1957, P.A. 666; 1958 Rev., S. 14-344; 1959, P.A. 456; 579, S. 8; 1967, P.A. 625, S. 3; P.A. 79-631, S. 45, 111; P.A. 84-427, S. 5; P.A. 97-243, S. 36, 67; P.A. 98-262, S. 8, 22.)

History: Later 1959 act replaced previous provisions; 1967 act substituted discrepancies “for which a satisfactory explanation cannot be submitted” for discrepancies “not accounted for by spillage, shrinkage or evaporation” and tax “imposed by section 12-458” for tax “of $0.06; P.A. 79-631 made technical changes; P.A. 84-427 deleted the reference to repealed Sec. 12-466 and added Subsec. (b) requiring that each distributor of aviation turbine fuel shall be required to submit to the commissioner, monthly, a report concerning the number of gallons of such fuel sold or used by such distributor during the preceding month; P.A. 97-243 amended Subsec. (a) to provide for the tax free sales of aviation fuel for aviation purpose at airports and to make conforming and technical changes, effective June 24, 1997, and applicable to sales occurring on or after January 1, 1998; P.A. 98-262 amended Subsec. (a) to change reference from Subpara. (M) to Subpara. (L) of Sec. 12-458(a)(3), effective June 8, 1998.



Section 12-463 - Appeal to Superior Court by distributor concerning determination by commissioner under this chapter.

Any distributor aggrieved because of any order, decision, determination or disallowance of the commissioner made under this chapter may, within one month after service of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety, to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof to the aggrieved distributor. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1949 Rev., S. 2556; 1958 Rev., S. 14-339; 1959, P.A. 579, S. 9; 1971, P.A. 870, S. 100; P.A. 76-436, S. 321, 681; P.A. 78-280, S. 5, 6, 127; P.A. 82-259, S. 5, 7; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 13, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 23, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1959 act replaced previous provisions; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless matters pending deemed transferable; P.A. 76-436 substituted superior court for court of common pleas and “Hartford county” for “county of Hartford”, effective July 1, 1978; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 82-259 amended section by deleting provisions pertaining to suspension or revocation of a distributor’s license and appeal from such action to superior court, and substituting in lieu thereof a procedure for appeal to superior court by any distributor aggrieved by any determination by the commissioner under this chapter; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 90% per annum; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 12-464 - Penalties for wilful violations or fraudulent intent.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-475 to make a report, keep any records or supply any information, who wilfully fails to pay such tax, make such report, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such report, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, report, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(c) Any person who violates any provision of this chapter, for which no other penalty is provided, shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 2561; 1953, S. 1418d; 1958 Rev., S. 14-343; 1959, P.A. 579, S. 10; 1971, P.A. 140, S. 2; P.A. 77-614, S. 139, 610; P.A. 82-172, S. 8, 14; P.A. 88-314, S. 34, 54; P.A. 97-203, S. 8, 20; P.A. 13-258, S. 52.)

History: 1959 act replaced previous provisions; 1971 act substituted “section 12-456” for repealed Sec. 12-455; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 82-172 eliminated reference to enforcement of payment of tax on motor fuel not paid when due (provisions for collection of said tax, state liens and foreclosure procedure included in section 12-475); P.A. 88-314 deleted the entire section concerning the applicable penalty for making a false or fraudulent return and substituted in lieu thereof penalty provisions pertaining to wilful failure to pay the tax or file a return or report within the time required or wilful delivery of a return or other document known to be false in any material matter, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-465 to 12-474 - Special fuels tax.

Sections 12-465 to 12-474, inclusive, are repealed.

(1959, P.A. 579, S. 11–20; 1961, P.A. 336, S. 1, 2; 1963, P.A. 145; 146; 147; 148; February, 1965, P.A. 83, S. 1; 325, S. 11; 1967, P.A. 8, S. 1; 625, S. 4, 5; 1969, P.A. 388, S. 15; 612, S. 2; June, 1971, P.A. 8, S. 32, 33; P.A. 73-2, S. 2, 11; 73-636, S. 2, 3; P.A. 75-374, S. 2, 3; P.A. 76-114, S. 6, 21; 76-284, S. 1, 2; 76-436, S. 322, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 1, 127; 78-322, S. 4, 5; P.A. 79-32, S. 1, 2; 79-221, S. 1, 2; P.A. 81-64, S. 14, 23; 81-411, S. 33, 42; P.A. 82-25, S. 9, 10; 82-472, S. 182, 183.)



Section 12-475 - Regulations. Enforcement. Collection procedure. Lien against real estate. Investigation or hearing procedure.

(a) The Commissioner of Revenue Services shall prescribe regulations for the enforcement of this chapter.

(b) The commissioner is authorized to avail himself or herself of the services of the state police and the Commissioner of Motor Vehicles in enforcing this chapter.

(c) The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his or her authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(d) In carrying out the provisions of this chapter, the commissioner, and any representative of the commissioner authorized to conduct any inquiry, investigation or hearing, may administer oaths and take testimony under oath in any inquiry or investigation related to the tax imposed under this chapter. At any such hearing ordered by the commissioner, the commissioner or the commissioner’s representative authorized to conduct such hearing and to issue such process as may be necessary for such hearing may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena shall be excused from testifying or from producing books or other documentary evidence on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate the witness provided such evidence or the books or other documentary evidence so produced shall not be used in any criminal proceeding against the witness. If any person disobeys such process or, having appeared in obedience to such process, refuses to answer any pertinent question put to him or her by the commissioner or the commissioner’s authorized representative, or to produce any books and other documentary evidence pursuant to such questioning, the commissioner or such representative may apply to the superior court for the judicial district in which the taxpayer resides or in which the business has been conducted setting forth such disobedience to process or refusal to answer. The court shall order such person to appear before said court to answer such question or to produce such books and documentary evidence and, upon such person’s refusal to do so, shall commit such person to a community correctional center until such person testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

(1959, P.A. 579, S. 21; P.A. 76-436, S. 323, 681; P.A. 77-614, S. 139, 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-172, S. 9, 14; P.A. 04-201, S. 2.)

History: P.A. 76-436 substituted superior court for court of common pleas in Subsec. (a), effective July 1, 1978; P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 82-172 added provisions re collection of tax, re lien against real estate related to overdue taxes and re lien foreclosure procedure and deleted previous provisions in Subsec. (a) re hearings and appeals; P.A. 04-201 amended Subsecs. (b) and (c) to make technical changes for the purposes of gender neutrality and added Subsec. (d) re investigation or hearing procedures to enforce the tax under chapter, effective June 3, 2004.



Section 12-475a - Agreements with other jurisdictions concerning cooperative motor vehicle fuels tax audits.

The Commissioner of Revenue Services may, for purposes of cooperative audits of reports and returns related to the state tax on motor vehicle fuels, enter into agreements with the appropriate authorities of other jurisdictions imposing tax on motor vehicle fuels similar to that imposed in Connecticut under this chapter. In performing any such audit or part thereof, any officer or employee of any such other jurisdiction shall be deemed an authorized agent of this state for such purpose and such audit or part thereof shall have the same effect as a similar audit by the Department of Revenue Services.

(P.A. 90-54.)



Section 12-476 - Payment of receipts to Treasurer.

Moneys collected under the provisions of this chapter shall be paid promptly to the State Treasurer in accordance with section 13b-61.

(1949 Rev., S. 2559; 1958 Rev., S. 14-341; 1959, P.A. 579, S. 22; June, 1971, P.A. 8, S. 34; P.A. 73-2, S. 3, 11; 73-675, S. 5, 44; P.A. 74-342, S. 12, 43.)

History: 1959 act replaced former provisions; 1971 act added exception re moneys credited to general fund; P.A. 73-2 substituted “money in excess of eight cents per gallon ...” for “amount collected from the tax increase ...” in exception re moneys credited to general fund; P.A. 73-675 substituted “transportation fund” for “highway fund”; P.A. 74-342 provided that tax receipts be paid to state treasurer rather than credited to transportation fund or general fund.



Section 12-476a - Fuel transporters to report to commissioner. Penalty for violations.

Every railroad company, every street, suburban or interurban railroad company, every pipe line company, every water transportation company, and every common carrier transporting fuel, either in interstate commerce to or from points within the state, and every person transporting fuel by whatever manner to or from a point in the state, shall at any time, and from time to time, upon written request of the commissioner, report under penalty of false statement on forms prescribed by said commissioner all deliveries of fuel so made to or from points within the state, for such periods as the commissioner may specify. Such reports shall show the name and address of the person to whom the deliveries of fuel have actually and in fact been made, the name and address of the originally named consignee, if fuel has been delivered to any other than the originally named consignee, the point of origin, the point of delivery, the date of delivery, and the number and initials of each tank car and the number of gallons contained therein, if shipped by rail, the name of the boat, barge or vessel, and the number of gallons contained therein, if shipped by water, the license number of each tank truck and the number of gallons contained therein, if transported by motor truck, or, if delivered by other means, the manner in which such delivery is made; and such other additional information relative to shipments of fuel as the commissioner may require. Any person who violates any provision of this section shall be fined five hundred dollars for each offense.

(1967, P.A. 625, S. 6; 1971, P.A. 871, S. 83; P.A. 82-25, S. 3, 10; P.A. 88-314, S. 35, 54.)

History: 1971 act substituted “false statement” for “perjury”; P.A. 82-25 changed references to “gasoline” to “fuel”, effective July 1, 1982, and applicable to fuel sales by distributors on or after that date; P.A. 88-314 added the fine at the end of the section applicable to any transporter of fuel in the state who fails to make any report as required in this section, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date.



Section 12-476b - Identification of vehicles transporting fuel. Penalty for failure to comply.

All vehicles used in transporting fuel shall be identified by having the name or trade name of the true owner or the lessee thereof printed in plain view on both sides of the vehicle in prominent and legible letters not less than one and one-half inches in height. Any person who violates any provision of this section shall be fined five hundred dollars for each offense.

(1967, P.A. 625, S. 7; 1969, P.A. 387, S. 1; P.A. 73-216; P.A. 82-25, S. 4, 10; P.A. 83-295, S. 1; P.A. 88-314, S. 36, 54.)

History: 1969 act specified that names be printed “in plain view” and included lessees under provisions of section; P.A. 73-216 made provisions applicable to “all vehicles” rather than to “tank wagon trucks” only, allowed printing of trade name, required printing to be on both sides of vehicle and reduced required height of letters from four inches to one and one-half inches; P.A. 82-25 changed reference to “petroleum products” to “fuel”, effective July 1, 1982, and applicable to fuel sales by distributors on or after that date; P.A. 83-295 provided that violation of any provision of the section is an infraction; P.A. 88-314 added the fine at the end of the section applicable to the owner of any vehicle used in transporting fuel in the state which is not identified as required in this section, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date.



Section 12-476c - Duties of master of barge or tanker. Invoice or bill of sale.

The commissioner or his authorized agent may at any time during normal business hours inspect the books of any carrier to determine if the requirements of this section are being complied with properly. The master or other person in charge of any barge, tanker or other vessel in which fuel is being transported, other than the fuel being transported for use in operating the engine which propels such vessel, shall have in his possession an invoice, bill of sale or other evidence showing the name and address of the consignor or person from which such fuel was received by him, and the name and address of the consignee or person to whom he is to make delivery of the same, together with the number of gallons to be delivered to each such person, and shall upon the request of any agent of the commissioner produce such invoice, bill of sale or other record evidence for inspection. Any person who violates this section shall be fined five hundred dollars for each offense.

(1967, P.A. 625, S. 8; P.A. 82-25, S. 5, 10; P.A. 88-314, S. 37, 54.)

History: P.A. 82-25 changed references to “gasoline” to “fuel”, effective July 1, 1982, and applicable to fuel sales by distributors on or after that date; P.A. 88-314 added the fine of $500 for each offense in lieu of the preceding fine of not more than $100 for the first offense and not less than $100 for each subsequent offense, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date.



Section 12-476d to 12-477b - Imposition of excise tax on fuel; rate; penalty for failure to file report or pay tax. Tax Commissioner to succeed to powers and duties of Motor Vehicle Commissioner. Distribution of certain revenue to transit districts and municipalities. Tax on fuel in inventory as of May 31, 1976.

Sections 12-476d to 12-477b, inclusive, are repealed.

(1959, P.A. 579, S. 23; 1969, P.A. 612, S. 3; P.A. 73-2, S. 5, 11; P.A. 76-322, S. 26, 27; 76-391, S. 1, 2; P.A. 82-25, S. 9, 10; P.A. 82-472, S. 182, 183.)






Chapter 222 - Motor Carrier Road Tax

Section 12-478 - Definitions.

Whenever used in this chapter:

(1) “Motor carrier” means every person, firm or corporation which operates or causes to be operated on any highway in this state any qualified motor vehicle;

(2) “Operations” means operations of all such vehicles, whether loaded or empty, whether or not for compensation and whether owned by or leased to the motor carrier which operates them or causes them to be operated;

(3) “Motor fuel” means “fuels” as defined in section 12-455a; and

(4) “Qualified motor vehicle” means a motor vehicle that is used, designed or maintained for transportation of persons or property and that (A) has two axles and a gross vehicle weight or registered gross vehicle weight exceeding twenty-six thousand pounds; or (B) has three or more axles regardless of weight; or (C) is used in combination and the combined gross vehicle weight or registered gross vehicle weight exceeds twenty-six thousand pounds; but does not include a recreation vehicle that is used exclusively for personal pleasure, and not used in connection with any trade or business, by an individual.

(1961, P.A. 575, S. 1; P.A. 80-71, S. 23, 30; P.A. 81-14, S. 3, 4; P.A. 82-25, S. 7, 10; P.A. 84-429, S. 51; P.A. 85-449, S. 1, 3; P.A. 95-35, S. 1, 3; P.A. 03-107, S. 7.)

History: P.A. 80-71 redefined “motor carrier” to include trucks with registered gross weight over 18,000 pounds, rather than trucks with more than two axles, and to delete exception for persons, firms or corporations owning not more than three trucks for their own use; P.A. 81-14 added consideration of light weight in Subsec. (a); P.A. 82-25 substituted references to Sec. 12-455a for reference to repealed Sec. 12-459a in Subdiv. (a) and for reference to Secs. 14-1 and 14-465 in Subdiv. (c), effective July 1, 1982, and applicable to fuel sales by distributors on or after that date; P.A. 84-429 made technical change for statutory consistency; P.A. 85-449 redefined “motor carrier” to include buses used exclusively for charter or special operations and added Subdiv. (d) defining “charter” and “special operations”, effective July 1, 1986; P.A. 95-35 redesignated Subsecs. (a) to (d) as Subdivs. (1) to (4) and added Subdiv. (5) defining “qualified motor vehicle”, effective January 1, 1996; P.A. 03-107 deleted former Subdiv. (4) defining “charter” and “special operations” and redesignated existing Subdiv. (5) as new Subdiv. (4), effective June 18, 2003.



Section 12-479 - Tax rate.

Every motor carrier shall pay a road tax equivalent to the rate per gallon of the tax in effect under chapter 221 calculated on the amount of motor fuel used in its operations within this state.

(1961, P.A. 575, S. 2.)



Section 12-479a - Tax rate increase.

Section 12-479a is repealed.

(1969, P.A. 612, S. 4; P.A. 82-25, S. 9, 10; 82-472, S. 182, 183.)



Section 12-480 - Credit on tax. Refund. Challenging legality of registration fee.

(a) Every such motor carrier shall be entitled to a credit on such tax equivalent to the rate per gallon of the tax in effect under said chapter 221 on all motor fuel purchased by such carrier within this state for use in its operations either within or without this state and upon which motor fuel the tax imposed by the laws of this state has been paid by such carrier. Evidence of the payment of such tax in such form as may be required by, or is satisfactory to, the Commissioner of Revenue Services shall be furnished by each such carrier claiming the credit herein allowed. When the amount of the credit herein provided to which any motor carrier is entitled for any quarter exceeds the amount of the tax for which such carrier is liable for the same quarter, such excess may, under regulations of the Commissioner of Revenue Services, be allowed as a credit on the tax for which such carrier would be otherwise liable for any of the four succeeding quarters; or such carrier may file, within one year from the due date for such quarter, an application verified and presented, in accordance with regulations adopted by the Commissioner of Revenue Services in accordance with chapter 54 and supported by such evidence as may be satisfactory to the Commissioner of Revenue Services, for a refund of such excess.

(b) (1) The Commissioner of Revenue Services shall not allow such refund except after an audit of the applicant’s records and he shall audit the records of an applicant at least once a year. The commissioner shall transmit all claims approved by him to the Comptroller, who shall draw an order on the State Treasurer for payment of such refund. If the commissioner determines that any such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subdivision (2) of this subsection, a written protest with the Commissioner of Revenue Services.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant’s authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(4) The action of the commissioner on the claimant’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner’s determination pursuant to subsection (b) of section 12-489.

(c) (1) Any motor carrier who has registered any vehicle and paid a fee pursuant to section 12-487, and who claims that such registration or payment is illegal for any reason, may claim a refund or credit, in writing, within six months after such registration or payment. If, upon examination of such claim, the commissioner determines that such registration or payment was illegal, the State Treasurer, upon order of the Comptroller, shall refund or credit the amount of any such fee to such motor carrier. If the commissioner determines that registration or payment was legal, he shall mail notice of the proposed disallowance to the motor carrier, which notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant’s authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(4) The action of the commissioner on the claimant’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner’s determination pursuant to subsection (b) of section 12-489.

(1961, P.A. 575, S. 3; 1967, P.A. 23, S. 1; P.A. 73-675, S. 6, 44; P.A. 74-342, S. 13, 43; P.A. 77-614, S. 139, 610; P.A. 78-179, S. 1, 2; P.A. 81-366, S. 3, 7; P.A. 90-140, S. 1, 2; P.A. 97-243, S. 59, 67.)

History: 1967 act rewrote provision in Subsec. (a) for refunds of excess when tax paid to another state on fuel purchased in Connecticut for clarity and economy of expression; P.A. 73-675 substituted transportation fund for highway fund in Subsec. (b); P.A. 74-342 deleted provision for payment of refund out of transportation fund in Subsec. (b); P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-179 required filing of application for refund within one year from due date of quarter rather than within six months of end of quarter, effective May 17, 1978, and applicable to taxes due under chapter 222 for the calendar quarter ending September 30, 1978, and each calendar quarter thereafter; P.A. 81-366 added Subsec. (c) providing for a credit or refund of any registration fee challenged as being illegal, effective June 29, 1981; P.A. 90-140 amended Subsec. (a) by eliminating the requirement that to be eligible for refund the carrier must have incurred liability in another state under a similar tax and that the refund may not exceed the tax liability to such other state calculated at a rate not in excess of the rate of motor fuel tax in effect in Connecticut, effective January 1, 1991, and applicable to refunds under Sec. 12-480 on or after that date; P.A. 97-243 amended Subsecs. (b) and (c) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, to establish the time for filing a claim and to make technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date.



Section 12-480a - Certain motor fuel dealers permitted to purchase diesel fuel without payment of tax when purchased for sale to motor carriers who pay the tax as provided in this chapter.

Section 12-480a is repealed.

(P.A. 86-352, S. 1, 5; P.A. 87-222, S. 1, 2; P.A. 89-251, S. 54, 203; P.A. 91-231, S. 8; P.A. 93-179, S. 3.)



Section 12-481 - Bond for payment of tax.

A motor carrier may give a bond, issued by a surety company authorized to issue bonds in the state, in an amount satisfactory to the Commissioner of Revenue Services which shall be not less than one thousand dollars or more than ten thousand dollars payable to the state of Connecticut and conditioned that the carrier will pay all taxes due and to become due under this chapter from the date of the bond to the date when either the carrier or the bonding company notifies the Commissioner of Revenue Services that the bond has been cancelled. As long as the bond remains in force, the Commissioner of Revenue Services may order refunds to the motor carrier in the amounts appearing to be due on applications filed by the carrier under section 12-480 without first auditing the records of the carrier. The surety shall be liable for all omitted taxes assessed against the carrier, including the penalties and interest on such taxes provided in section 12-488, even though the assessment is made after cancellation of the bond, but only for such taxes due and payable while the bond was in force and penalties and interest on such taxes.

(1961, P.A. 575, S. 4; February, 1965, P.A. 66, S. 1; P.A. 77-614, S. 139, 610; P.A. 06-196, S. 90.)

History: 1965 act made amount of bond dependent upon commissioner’s decision within limits of $1,000 minimum and $10,000 maximum, previously bond was $10,000 without exception; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 12-482 - Penalties for wilful violations of requirements of this chapter.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-484 or 12-487 to make a report, keep any records or supply any information, who wilfully fails to pay such tax, make such report, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such report, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, report, account, statement or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(1961, P.A. 575, S. 5; P.A. 88-314, S. 38, 54; P.A. 97-203, S. 9, 20; P.A. 13-258, S. 53.)

History: P.A. 88-314 deleted the entire section concerning penalties for wilfully false statements for the purpose of obtaining a credit, refund or reduction related to tax liability under this chapter, and substituted in lieu thereof penalty provisions for wilful failure to pay the tax or make required reports within the time allowed and wilful delivery of any report or other document known to be false, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-483 - Payment of tax.

The tax hereby imposed shall be paid by each motor carrier quarterly to the Commissioner of Revenue Services on or before the last day of January, April, July and October of each year and calculated upon the amount of gasoline or other motor fuel used in its operations within this state by such carrier during the quarter ending with the last day of the preceding month. The amount of motor fuel used in the operations of any motor carrier within this state shall be such proportion of the total amount of such motor fuel used in its entire operations within and without this state as the total number of miles traveled within this state bears to the total number of miles traveled within and without this state. The commissioner may, at his discretion, allow use of a miles per gallon factor in computing fuel used in operations in lieu of the above formula if evidence is presented to his satisfaction that no loss of revenue will result. The commissioner may hold the lessor and lessee of vehicles used by such motor carrier jointly and severally responsible for the payment of the tax set forth in this section.

(1961, P.A. 575, S. 6; 1963, P.A. 132; 1967, P.A. 23, S. 2; P.A. 77-614, S. 139, 610.)

History: 1963 act allowed commissioner to permit use of miles per gallon factor in computing fuel used; 1967 act allowed commissioner to hold lessor and lessee of vehicles jointly and severally responsible for payment of tax; P.A. 77-614 substituted commissioner to hold lessor and lessee of services for tax commissioner, effective January 1, 1979.



Section 12-484 - Reports by motor carriers. Regulations.

(a) Except as otherwise provided in this section, every motor carrier subject to the tax imposed by this chapter shall, on or before the last day of January, April, July and October, annually, make to the commissioner such reports of its operations during the quarter ending the last day of the preceding month as the commissioner may require and such other reports from time to time as the commissioner may deem necessary.

(b) The commissioner shall exempt from the reporting requirements of subsection (a) of this section, those motor carriers operating solely within this state and purchasing motor fuel solely within this state.

(c) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 relating to the administration and enforcement of this chapter.

(1961, P.A. 575, S. 7; P.A. 77-614, S. 139, 610; P.A. 87-33; P.A. 89-9, S. 1, 2; P.A. 10-188, S. 7.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 87-33 required commissioner to adopt and enforce regulations relating to administration and enforcement of chapter; P.A. 89-9 enabled the commissioner, by regulation, to allow reports of operations for periods other than quarterly and to exempt as a class motor carriers purchasing motor fuel solely within this state, requiring an annual report in such cases in lieu of any other reporting period; P.A. 10-188 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to eliminate alternative reporting periods and remove regulations provisions, amended Subsec. (b) to require that exemption from reporting requirements be provided to motor carriers operating and purchasing fuel solely within the state and to remove regulations provisions, and added Subsec. (c) re regulations, effective July 1, 2010, and applicable to quarterly periods commencing on or after January 1, 2011.



Section 12-484a - Charter or special operations omitted from quarterly reports.

Section 12-484a is repealed, effective June 18, 2003.

(P.A. 85-449, S. 2, 3; P.A. 03-107, S. 11.)



Section 12-485 - Joint reports.

(a) Two or more motor carriers regularly engaged in the transportation of passengers on through buses on through tickets in pool service may, at their option, make joint reports of their entire operations in this state. The taxes imposed by section 12-479 shall be calculated on the basis of such joint reports as though such carriers were a single carrier; and the carriers making such reports shall be jointly and severally liable for the taxes.

(b) Such joint reports shall show the total number of over-the-road miles traveled in this state and the total number of gallons of motor fuel purchased in this state by the reporting carriers. Credits to which the carriers making a joint return are entitled shall not be allowed as credits to any other carrier; but carriers filing joint reports shall permit all carriers engaged in this state in pool operations with them to join in filing joint reports.

(c) The vehicles of carriers filing joint reports shall be deemed to have consumed on the average one gallon of motor fuel for each five miles traveled unless evidence discloses that a different amount was consumed.

(1961, P.A. 575, S. 8.)



Section 12-486 - Inspection of books and records by the commissioner. Agreements with other jurisdictions for cooperative audits. International fuel tax agreement.

(a) The Commissioner of Revenue Services and his authorized agents and representatives may, at any reasonable time, inspect the books and records of any motor carrier subject to the tax imposed by this chapter.

(b) The commissioner may enter into agreements with the appropriate authorities of other jurisdictions having statutes similar to this chapter for the cooperative audit of motor carrier reports and returns. In performing any such audit or part thereof, the officers and employees of the other jurisdiction or jurisdictions shall be deemed authorized agents of this state for such purpose, and such audits or parts thereof shall have the same effect as similar audits or parts thereof made by the Department of Revenue Services.

(c) (1) For purposes of this subsection:

(A) “Department” means the Department of Revenue Services.

(B) “Commissioner” means the Commissioner of Revenue Services.

(C) “Motor carrier” means any individual, firm, association, or private or public corporation engaged in interstate commercial operation of motor vehicles, any part of which is within this state or any other jurisdiction that is party to an agreement under this subsection.

(D) “Licensee” means any motor carrier who has been issued a motor fuels tax license under an agreement entered into under this subsection.

(E) “Jurisdiction” means a state, territory or possession of the United States, the District of Columbia, a foreign country or a province of a foreign country.

(F) “Base jurisdiction” means the jurisdiction in which the licensee is legally domiciled, or in the case of a licensee who has no legal domicile, the jurisdiction from or in which the licensee’s vehicles are most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled.

(G) “Motor fuels” means “fuels” as defined in section 12-455a.

(H) “Motor fuels taxes” means the tax imposed under this chapter and any similar tax imposed by other jurisdictions that are parties to an agreement under this subsection.

(2) In lieu of the requirements of this chapter with respect to licensing, bonding, reporting and auditing, the commissioner may enter into the International Fuel Tax Agreement or other cooperative agreements with another jurisdiction or other jurisdictions to permit base jurisdiction licensing of motor carriers who are liable for the tax imposed by this chapter and to provide for the cooperation and assistance among the jurisdictions that are parties to the agreement in the administration and collection of motor fuels taxes. No agreement, arrangement, declaration, or amendment to an agreement is effective until stated in writing and approved by the commissioner. If the commissioner enters into the International Fuel Tax Agreement or other cooperative agreement under this subsection, and if the provisions set forth in that agreement or other agreement are different from provisions prescribed by other sections of the general statutes, then the agreement provisions shall prevail.

(3) The amount of the tax imposed and collected on behalf of this state under an agreement entered into under this subsection shall be determined as provided in this chapter.

(4) An agreement entered into under this subsection may provide for determining (A) the base jurisdiction for motor carriers, (B) record-keeping requirements, (C) audit procedures, (D) exchange of information, (E) persons eligible to be licensees, (F) license revocation, (G) tax reporting requirements and periods, (H) penalties and interest for filing of tax reports or payment of tax after the due dates prescribed by the agreement, (I) procedures for forwarding of taxes, penalties and interest collected on behalf of another jurisdiction to that jurisdiction, (J) if bonding is required and (K) any additional provisions which will facilitate the administration of the agreement.

(5) Notwithstanding any provision of the general statutes to the contrary, the commissioner may, as required by the terms of an agreement entered into under this subsection, forward to any official of another jurisdiction that is a party to the agreement any information in the possession of the department relative to the manufacture, receipt, sale, use, transportation or shipment of motor fuels by any person. The commissioner may disclose to any official of another jurisdiction that is a party to the agreement the location of offices, motor vehicles and other real and personal property of motor carriers.

(6) An agreement entered into under this subsection may provide for each jurisdiction that is a party to the agreement to audit the records of licensees based in such jurisdiction to determine if the motor fuel taxes due each jurisdiction are properly reported and paid. Each jurisdiction that is a party to the agreement shall forward the findings of the audits performed on licensees based in such jurisdiction to each other jurisdiction that is a party to the agreement in which the carrier has taxable use of motor fuels. Such findings may be served upon the licensee and shall have the same effect as the audit findings made by the department.

(7) No agreement entered into under this subsection may preclude the department from auditing the records of any motor carrier who has used motor fuels in this state. Any licensee or motor carrier who is eligible to be a licensee from whom the department has requested records shall make the records available at the location designated by the department or may request the department to audit such records at the place of business of such licensee or motor carrier. If the place of business is located outside this state, the department may require such licensee or motor carrier to reimburse the department for authorized per diem and travel expenses.

(8) The legal remedies for any motor carrier who is served with an order or assessment under an agreement entered into under this subsection are as prescribed in section 12-489.

(9) This subsection shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this subsection among jurisdictions enacting it for the purpose of participating in the International Fuel Tax Agreement.

(10) The commissioner may enter into the International Fuel Tax Agreement on or after July 1, 1993, provided that such entry is not effective before January 1, 1996.

(1961, P.A. 575, S. 9; 1967, P.A. 23, S. 3; P.A. 77-614, S. 139, 610; P.A. 93-179, S. 1.)

History: 1967 act added provisions re cooperative audits of motor carrier reports and returns; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 93-179 divided existing provisions into Subsecs. (a) and (b) and added new Subsec. (c) re entry into the International Fuel Tax Agreement; (Revisor’s note: In 1997 the Revisors editorially corrected a reference in Subsec. (c)(4) from “payment of tax after the dues dates prescribed ...” to “payment of tax after the due dates prescribed ...”).



Section 12-486a - Deficiency assessments by commissioner.

(a) If the Commissioner of Revenue Services is not satisfied with any report or return of a motor carrier subject to the tax imposed by this chapter or the amount of such tax to be paid by any such motor carrier, the commissioner may compute and assess the amount of such tax on the basis of facts contained in such report or return or on the basis of any other information available to the commissioner. One or more deficiency assessments may be made with respect to any return for the tax imposed by this chapter.

(b) The amount of such deficiency assessment, exclusive of penalties, shall bear interest at the rate of one per cent per month or fraction thereof from the last day of the month succeeding the quarterly period for which the amount or any portion thereof should have been returned until the date of payment.

(c) When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty of twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period.

(d) The Commissioner of Revenue Services shall give written notice to any motor carrier of any such deficiency assessment. If such notice is served by mail, it shall be addressed to such motor carrier at the address appearing in the records of the Department of Revenue Services. Except in the case of fraud, intent to evade the provisions of this chapter or failure to submit a return, such notice of a deficiency assessment shall be mailed within three years after the last day of the month following the quarterly period for which the amount is assessed or within three years after the return for such period is filed, whichever is later.

(e) If, prior to the expiration of the time prescribed in subsection (d) of this section for the mailing of notice of a deficiency assessment, the taxpayer has consented in writing to the mailing of notice after such time, the notice may be mailed at any time prior to the expiration of the period agreed upon for such mailing. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of such period.

(P.A. 75-552, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 81-64, S. 15, 23; 81-411, S. 34, 42; P.A. 88-314, S. 39, 54; P.A. 95-26, S. 24, 52.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-64 amended Subsec. (c) to include a minimum penalty of $50; P.A. 81-411 increased the rate of interest applicable to the deficiency assessment from 1% to 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 88-314 amended Subsec. (c), concerning penalties when a deficiency in payment of tax is due to negligent compliance with this chapter and when due to intent to evade chapter requirements, by making the penalties applicable in the case of deficiency due to negligent compliance with or intent to evade regulations promulgated under this chapter, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 95-26 amended Subsec. (b) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-487 - Registration of vehicles for purposes of the motor carrier road tax. Use of dyed diesel fuel.

(a) Each motor carrier operating or causing to be operated on any highway in this state any qualified motor vehicle, as defined in section 12-478, solely and exclusively in intrastate commerce shall register each such vehicle with the Commissioner of Revenue Services, for a fee of ten dollars per vehicle, which registration shall be renewable annually. On the registration of any such vehicle, said commissioner shall provide identification markers for such vehicle to be affixed to the lower rear portion of the exterior side of the vehicle’s doors. Such marker shall remain the property of the state and may be recalled for any violation of the provisions of this chapter or of the regulations promulgated hereunder.

(b) (1) Each motor carrier operating or causing to be operated on any highway in this state any qualified motor vehicle, as defined in section 12-478, in interstate commerce shall, if such carrier’s base jurisdiction is this state, for purposes of any agreement entered into by the commissioner under subsection (c) of section 12-486, register each such vehicle with the Commissioner of Revenue Services, for a fee of ten dollars per vehicle, which registration shall be renewable annually. On the registration of any such vehicle, the commissioner shall provide identification markers for such vehicle to be affixed as required by such agreement. Such marker shall remain the property of the state and may be recalled for any violation of the provisions of this chapter or of the regulations adopted thereunder.

(2) Each motor carrier operating or causing to be operated on any highway in this state any qualified motor vehicle, as defined in section 12-478, in interstate commerce shall, if such carrier’s base jurisdiction is other than this state, for purposes of any agreement entered into by the commissioner under subsection (c) of section 12-486, affix, in the manner required by such agreement, identification markers to such vehicle.

(c) No person shall operate or cause to be operated any such vehicle in this state unless such vehicle bears the identification markers required by this section, provided the commissioner by letter or telegram may authorize the operation, for a period not to exceed ten days as to any one motor carrier, of a vehicle or vehicles without such identification marker when the enforcement of this section would cause undue delay and hardship in the operation of such vehicle or vehicles and when the enforcement of this chapter will not be adversely affected. Any person operating or causing to be operated in this state any qualified motor vehicle, as defined in section 12-478, to which the identification markers required by this section or any regulations adopted in accordance with the provisions of chapter 54 are not properly affixed shall have committed an infraction, the fine for which shall be ninety dollars. Any person who is alleged to have committed such an infraction shall follow the procedures set forth in section 51-164n or section 51-164o, as applicable.

(d) (1) For purposes of this subsection, “dyed diesel fuel” means diesel fuel that has been dyed in compliance with, or in intended compliance with, regulations adopted under Section 4082 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time; “highway” has the same meaning as provided in section 14-1; and “motor vehicle” has the same meaning as provided in section 14-1, but does not include any passenger motor vehicle, as defined in section 14-1, or any passenger and commercial motor vehicle, as defined in section 14-1.

(2) Any person operating or causing to be operated on any highway any motor vehicle that contains dyed diesel fuel in the fuel supply tank of the propulsion engine of such vehicle, unless permitted to do so under a federal law or regulation relating to the use of dyed diesel fuel on the public highways, shall be fined not more than one thousand dollars.

(3) Any person who, upon request by an authorized official of the Department of Revenue Services or another state agency, refuses to allow an inspection of the fuel supply tank of the propulsion engine of a motor vehicle shall be fined not more than one thousand dollars.

(4) Any person who is alleged to have violated a provision of this subsection shall follow the procedures set forth in section 51-164n or section 51-164o, as applicable.

(1961, P.A. 575, S. 10; 1969, P.A. 599, S. 1; P.A. 77-614, S. 139, 610; P.A. 80-71, S. 24, 30; P.A. 81-14, S. 1, 4; 81-366, S. 4, 7; P.A. 86-352, S. 3, 5; P.A. 88-249, S. 1; P.A. 93-179, S. 2; P.A. 95-35, S. 2, 3; P.A. 97-243, S. 37, 67; P.A. 11-61, S. 64.)

History: 1969 act raised registration fee from $1 to $3; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-71 increased registration fee to $5; P.A. 81-14 increased the annual registration fee to $40 and added exception re motor buses operating under permit issued pursuant to Sec. 13b-89; P.A. 81-366 reduced the motor carrier registration fee to $10, effective July 1, 1981; P.A. 86-352 added Subsec. (b) concerning the additional registration required with respect to each vehicle of a motor carrier for purposes of the purchase of motor fuel on which state tax has not been paid, effective (1) July 1, 1986, for purposes of establishing procedures and regulations and preparation of farms and identification markers as required in Sec. 12-480a and (2) October 1, 1987 for purposes of actual sales of diesel fuel to holders of permits in accordance with the procedure in Sec. 12-480a; P.A. 88-249 amended Subsec. (a) to provide that on or after January 1, 1989, in lieu of July 1, 1981, the commissioner shall provide by regulation for motor carrier registration, to delete the exemption for vehicles bearing number plates issued by this state, and to eliminate fee provision concerning registrations issued prior to July 1, 1981, for calendar year 1981; P.A. 93-179 amended provisions formerly designated as Subsec. (a) to remove exception re motor buses operating under permit issued pursuant to Sec. 13b-89 and deleted former Subsec. (b) concerning the additional registration required for purposes of purchasing motor fuel with respect to which state tax has not been paid; P.A. 95-35 changed the single identification marker requirement to identification markers to be affixed to the lower rear portion of the exterior side of the vehicle’s doors, effective January 1, 1996; P.A. 97-243 divided section into Subsecs. (a) to (c), added requirement that motor carriers operating qualified motor vehicles be registered with commissioner for both interstate and intrastate commerce, provided penalty for failure to properly affix identification markers and required use of procedure in Sec. 51-164n, effective June 24, 1997; P.A. 11-61 added Subsec. (d) re use of dyed diesel fuel and made technical changes, effective July 1, 2011.



Section 12-488 - Failure to file report or pay tax. Collection procedure and state lien against real estate as security for tax.

(a) If any motor carrier fails to pay tax reported to be due on its report within the time specified under the provisions of this chapter, there shall be imposed a penalty of ten per cent of such amount of tax due and unpaid, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. If no return has been filed within one month after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and the form prescribed. There shall be added to the tax imposed upon the basis of such return, an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(b) The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the calendar quarter next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(1961, P.A. 575, S. 11; 1967, P.A. 23, S. 4; 1969, P.A. 388, S. 16; P.A. 76-322, S. 17, 27; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 25, 31; P.A. 81-64, S. 16, 23; 81-411, S. 35, 42; P.A. 82-172, S. 10, 14; P.A. 88-314, S. 40, 54; May Sp. Sess. P.A. 94-4, S. 61, 85; P.A. 95-160, S. 64, 69.)

History: 1967 act deleted provision for charging interest on penalties and allowed waiver of penalties if failure to fulfill requirements “due to reasonable cause” rather than if failure “not wilful”; 1969 act increased interest rate from 0.5% to 0.75% per month; P.A. 76-322 increased interest rate to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 temporarily increased interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended penalty provisions, including a minimum penalty of $50 rather than $10, and revised waiver provision to conform with other sections; P.A. 81-411 continued interest applicable to tax not paid when due at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 82-172 added Subsec. (b) re collection of tax, re lien against real estate related to overdue taxes and re lien foreclosure procedure; P.A. 88-314 amended Subsec. (a) by a technical restatement concerning the imposition of penalty for failure to pay the tax reported to be due within the time specified, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (a) reduced interest rate from 1.25% to 1%, provided that such interest may only be applied on the tax rather than on the tax and any penalty and provided for the commissioner to make a return for a taxpayer who fails to file a return within one month after the specified due date, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-489 - Hearings before commissioner related to tax, penalty or interest under this chapter. Appeal to Superior Court from determinations of commissioner.

(a) Any motor carrier aggrieved by any act of the commissioner or his authorized agent under this chapter may apply to the commissioner, in writing, within sixty days after notification of any such act of the commissioner is delivered or mailed to it, for a hearing and a correction of the amount of any tax, penalty or interest, setting forth reasons why such hearing should be granted and the amount by which such tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(b) Any motor carrier aggrieved because of any order, decision, determination or disallowance of the commissioner made under this chapter may, within one month after service of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety, to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if any tax or fee has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof to the aggrieved motor carrier. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which are denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1961, P.A. 575, S. 12; 1971, P.A. 870, S. 101; P.A. 76-436, S. 324, 681; P.A. 78-280, S. 5, 6, 127; P.A. 81-366, S. 5, 7; P.A. 82-259, S. 6, 7; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 14, 17; P.A. 90-98, S. 1, 2; P.A. 91-236, S. 11, 25; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 25, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 81-366 set the time in which to appeal at 45 days and gave the court the authority to grant equitable relief and to award court costs for any appeals of Subsec. (c) of Sec. 12-480; P.A. 82-259 deleted provisions related to appeal to superior court by any motor carrier concerning actions of the commissioner, and substituted in lieu thereof provisions re hearings before the commissioner related to any tax, penalty or interest under this chapter and re appeal to superior court by any motor carrier from determinations by the commissioner, including related procedures and relief court may grant; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 amended Subsec. (b) to increase the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-236 amended Subsec. (a) to provide for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 amended Subsec. (b) to lower interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995 (Revisor’s note: The reference in Subsec. (b) to “bond of recognizance” was changed editorially by the Revisors to “bond or recognizance”); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (b), effective June 29, 1999.

Subsec. (b):

Cited. 209 C. 679.



Section 12-490 - Tax in addition to other taxes; payment to State Treasurer.

The taxes imposed by this chapter are in addition to any other taxes imposed on motor carriers by any other provision of law. Moneys collected under the provisions of this chapter shall be paid promptly to the State Treasurer in accordance with section 13b-61.

(1961, P.A. 575, S. 13; June, 1971, P.A. 8, S. 35; P.A. 73-2, S. 4, 11; 73-675, S. 7, 44; P.A. 74-342, S. 14, 43.)

History: 1971 act added exception crediting tax receipts from increase to general fund; P.A. 73-2 changed exception so that tax receipts in excess of $0.08 per gallon credited to general fund; P.A. 73-675 substituted transportation fund for highway fund; P.A. 74-342 required that moneys be paid to state treasurer rather than credited to transportation fund or general fund.



Section 12-491 - Use of services of other departments. Investigation or hearing procedures.

(a) The Commissioner of Revenue Services is authorized to avail himself or herself of the services of the state police, the Commissioner of Motor Vehicles and the Public Utilities Regulatory Authority in enforcing the provisions of this chapter.

(b) In carrying out the provisions of this chapter, the commissioner, and any representative of the commissioner authorized to conduct any inquiry, investigation or hearing, may administer oaths and take testimony under oath in any inquiry or investigation related to the tax imposed under this chapter. At any such hearing ordered by the commissioner, the commissioner or the commissioner’s representative authorized to conduct such hearing and to issue such process as may be necessary for such hearing may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena shall be excused from testifying or from producing books or other documentary evidence on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate the witness provided such evidence or the books or other documentary evidence so produced shall not be used in any criminal proceeding against the witness. If any person disobeys such process or, having appeared in obedience to such process, refuses to answer any pertinent question put to him or her by the commissioner or the commissioner’s authorized representative, or to produce any books and other documentary evidence pursuant to such questioning, the commissioner or such representative may apply to the superior court for the judicial district in which the taxpayer resides or in which the business has been conducted setting forth such disobedience to process or refusal to answer. The court shall order such person to appear before said court to answer such question or to produce such books and documentary evidence and, upon such person’s refusal to do so, shall commit such person to a community correctional center until such person testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

(1961, P.A. 575, S. 14; P.A. 75-486, S. 30, 69; P.A. 77-614, S. 139, 162, 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 26, 348; P.A. 04-201, S. 3; P.A. 11-80, S. 1.)

History: P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 and P.A. 78-303 substituted commissioner of revenue services for tax commissioner and division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department; P.A. 04-201 designated existing provisions as Subsec. (a) and amended same to make a technical change for the purpose of gender neutrality and added Subsec. (b) re investigation or hearing procedures to enforce the tax under chapter, effective June 3, 2004; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.



Section 12-492 - Fine payable for violation of requirements in section 12-487.

Section 12-492 is repealed, effective June 24, 1997.

(1961, P.A. 575, S. 15; P.A. 81-14, S. 2, 4; P.A. 84-198, S. 2, 7; P.A. 88-314, S. 41, 54; May Sp. Sess. P.A. 92-6, S. 4, 117; P.A. 97-243, S. 66, 67.)



Section 12-493 - Government vehicles and school buses excepted.

The provisions of this chapter shall not apply to any vehicle owned by the United States or the state or any political subdivision thereof or to any school bus.

(1961, P.A. 575, S. 16.)






Chapter 223 - Real Estate Conveyance Tax

Section 12-494 - Imposition of tax on conveyances of real property for consideration. One part payable to state and the other to municipality in which paid.

(a) There is imposed a tax on each deed, instrument or writing, whereby any lands, tenements or other realty is granted, assigned, transferred or otherwise conveyed to, or vested in, the purchaser, or any other person by such purchaser’s direction, when the consideration for the interest or property conveyed equals or exceeds two thousand dollars, (1) subject to the provisions of subsection (b) of this section, at the rate of three-quarters of one per cent of the consideration for the interest in real property conveyed by such deed, instrument or writing, the revenue from which shall be remitted by the town clerk of the municipality in which such tax is paid, not later than ten days following receipt thereof, to the Commissioner of Revenue Services for deposit to the credit of the state General Fund, and (2) at the rate of one-fourth of one per cent of the consideration for the interest in real property conveyed by such deed, instrument or writing, provided the amount imposed under this subdivision shall become part of the general revenue of the municipality in accordance with section 12-499.

(b) The rate of tax imposed under subdivision (1) of subsection (a) of this section shall, in lieu of the rate under said subdivision (1), be imposed on certain conveyances as follows: (1) In the case of any conveyance of real property which at the time of such conveyance is used for any purpose other than residential use, except unimproved land, the tax under said subdivision (1) shall be imposed at the rate of one and one-quarter per cent of the consideration for the interest in real property conveyed; (2) in the case of any conveyance in which the real property conveyed is a residential estate, including a primary dwelling and any auxiliary housing or structures, regardless of the number of deeds, instruments or writings used to convey such residential real estate, for which the consideration or aggregate consideration, as the case may be, in such conveyance is eight hundred thousand dollars or more, the tax under said subdivision (1) shall be imposed (A) at the rate of three-quarters of one per cent on that portion of such consideration up to and including the amount of eight hundred thousand dollars, and (B) at the rate of one and one-quarter per cent on that portion of such consideration in excess of eight hundred thousand dollars; and (3) in the case of any conveyance in which real property on which mortgage payments have been delinquent for not less than six months is conveyed to a financial institution or its subsidiary which holds such a delinquent mortgage on such property, the tax under said subdivision (1) shall be imposed at the rate of three-quarters of one per cent of the consideration for the interest in real property conveyed. For the purposes of subdivision (1) of this subsection, “unimproved land” includes land designated as farm, forest or open space land.

(c) In addition to the tax imposed under subsection (a) of this section, any targeted investment community, as defined in section 32-222, or any municipality in which properties designated as manufacturing plants under section 32-75c are located, may, on or after March 15, 2003, impose an additional tax on each deed, instrument or writing, whereby any lands, tenements or other realty is granted, assigned, transferred or otherwise conveyed to, or vested in, the purchaser, or any other person by his direction, when the consideration for the interest or property conveyed equals or exceeds two thousand dollars, which additional tax shall be at a rate of up to one-fourth of one per cent of the consideration for the interest in real property conveyed by such deed, instrument or writing. The revenue from such additional tax shall become part of the general revenue of the municipality in accordance with section 12-499.

(1967, P.A. 693, S. 1; 1971, P.A. 158, S. 2; June Sp. Sess. P.A. 83-1, S. 6, 15; P.A. 85-480, S. 1, 3; P.A. 86-397, S. 8, 10; P.A. 89-205, S. 1; 89-251, S. 19, 203; P.A. 91-356, S. 1, 3; P.A. 92-57, S. 1, 2; P.A. 03-2, S. 40; P.A. 04-201, S. 4; 04-216, S. 51; P.A. 05-268, S. 1, 2; P.A. 07-154, S. 6; June Sp. Sess. P.A. 07-1, S. 128; June 11 Sp. Sess. P.A. 08-1, S. 1; June Sp. Sess. P.A. 10-1, S. 1; P.A. 11-6, S. 102.)

History: 1971 act substituted “consideration for the interest or property conveyed” for “consideration or value of the interest or property conveyed”; June Sp. Sess. P.A. 83-1 provided for imposition of a conveyance tax, payable to the state on each deed or other instrument conveying lands, tenements or other realty at the rate of 0.5% of the purchase price for the interest in real property conveyed and for continuation of the existing conveyance tax payable to the municipality at the rate of $1.10 for each $1,000 of purchase price, effective July 1, 1983, and applicable to conveyances occurring on or after said date; P.A. 85-480 amended the language of imposition so that the tax is imposed on the sale or transfer of real property and not upon the deed or instrument of conveyance; P.A. 86-397 reduced the rate of tax from .05% to .045% of the full purchase price for the interest in real property conveyed, effective June 11, 1986, and applicable to any conveyance of an interest in real property occurring on or after January 1, 1987; P.A. 89-205 made technical changes, including descriptions of the imposition of tax as applied to the deed in lieu of imposition on the sale or transfer of an interest in real property and of the rate of tax as being applied to the consideration for the interest conveyed in lieu of the full purchase price; P.A. 89-251 increased the tax under Subsec. (a)(1) from .045% to 0.5% of the consideration, changed the rate of tax in Subsec. (a)(2) from $1.10 for each $1,000 of full purchase price to 0.011% of the consideration and added Subsec. (b) providing for a higher rate of tax on conveyances for purposes other than residential and for residential property in the case of an estate for which the consideration exceeds $800,000; P.A. 91-356 added Subsec. (b)(3), re rate for certain transfers in lieu of foreclosure, effective July 1, 1991, and applicable to conveyances occurring on or after said date; P.A. 92-57 amended Subsec. (b)(3) by including conveyances to the subsidiary of a financial institution holding a delinquent mortgage on the conveyed real property, effective July 1, 1992, and applicable to conveyances occurring on or after that date; P.A. 03-2 amended Subsec. (a) to make technical changes and increase the municipal portion of the tax to 0.25% from March 15, 2003, until July 1, 2004, made a technical change in Subsec. (b) and added new Subsec. (c) re an additional tax which certain municipalities may impose during said period, effective March 15, 2003; P.A. 04-201 amended Subsec. (b) to add provisions re multiple instruments used to convey residential property, effective June 3, 2004; P.A. 04-216 amended Subsec. (a)(2) to extend the time period for the higher rate thereunder until July 1, 2005, and amended Subsec. (c) to delete sunset provision related to the tax imposed under that subsection, effective May 6, 2004; P.A. 05-268 amended Subsec. (a) to retain the rate of 0.25% until July 1, 2007, and amended Subsec. (c) to make a technical change and add “up to” re additional tax rate, effective July 1, 2005; P.A. 07-154 amended Subsec. (b) to define “unimproved land”, effective July 1, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (a) to retain the rate of 0.25% until July 1, 2008, effective July 1, 2007; June 11 Sp. Sess. P.A. 08-1 amended Subsec. (a) to retain rate of 0.25% until July 1, 2010, effective June 16, 2008; June Sp. Sess. P.A. 10-1 amended Subsec. (a) to retain rate of 0.25% until July 1, 2011, and make a technical change, effective July 1, 2010; P.A. 11-6 amended Subsec. (a) by increasing state portion of tax from 0.50% to 0.75% in Subdiv. (1) and deleting provision providing that municipal portion be lowered to 0.11% on July 1, 2011, in Subdiv. (2), and amended Subsec. (b) by increasing tax on non-residential property from 1% to 1.25% in Subdiv. (1), increasing tax on residential estate sold for more than $800,000 from .50% to .75% on the portion of sales price up to $800,000, and from 1% to 1.25% on the portion in excess of $800,000 in Subdiv. (2), and increasing tax on conveyance to a financial institution of a property with a delinquent mortgage from 0.50% to 0.75% in Subdiv. (3), effective July 1, 2011, and applicable to conveyances occurring on or after that date.

Cited. 31 CS 154; 34 CS 52; 44 CS 354; Id., 444.

Subsec. (a):

In transfer of real property from individual to limited liability company in which such individual was the sole member, no conveyance tax was due because there was no consideration for the transfer. 262 C. 659; Id., 680. In transfer of real property from individual to limited liability company in which such individual was the controlling member, no conveyance tax was due because there was no consideration for the transfer. Id., 674.



Section 12-494a - Deposit of portion of tax in municipal revenue sharing account.

Section 12-494a is repealed, effective July 1, 2013.

(P.A. 11-6, S. 103; P.A. 13-184, S. 123.)



Section 12-495 - Payment of tax. Endorsement.

The tax imposed by this chapter shall be payable by the person conveying the property upon the recording of each such deed, instrument or writing. Such tax shall be paid to the town clerk of the town in which the real property or any part thereof is situated. Such town clerk shall endorse upon the face of each such deed, instrument or writing a receipt for the amount of the tax so paid in (a) hand stamp or (b) meter impression of a machine approved for such use by the Secretary of the Office of Policy and Management in the following form:

“$ Conveyance Tax received.

....

Town Clerk of ....”.

Any deed, instrument or writing so endorsed shall thereafter be recorded by the town clerk. The record of such receipt shall be conclusive proof that the amount of tax stated thereon has been paid.

(1967, P.A. 693, S. 2; P.A. 82-472, S. 35, 183.)

History: P.A. 82-472 required secretary of office of policy and management rather than tax commissioner to approve machine.



Section 12-496 - Endorsement in cases of tax exemption.

Upon the presentation for recording of any instrument which is exempt by law from the payment of the tax provided for in this chapter, the town clerk shall stamp in bold letters on the face of such instrument the following legend:

“No Conveyance Tax collected.

....

Town Clerk of ....”,

and thereafter such instrument shall be recorded by said town clerk.

(1967, P.A. 693, S. 3.)



Section 12-497 - Payment of tax and filing of return condition precedent to recording. Prohibition re refusal to record deed.

No deed, instrument or writing which is subject to tax under this chapter shall be recorded by any town clerk unless a return prescribed and furnished by the Commissioner of Revenue Services has been filed with such town clerk and the tax reported to be due thereon has been paid, provided no town clerk may refuse to record any such deed, instrument or writing if (1) the tax return accompanying any such deed, instrument or writing does not include Social Security account number information, or (2) an exemption is claimed under section 12-498 and there is a dispute as to the amount of tax due.

(1967, P.A. 693, S. 4; P.A. 86-167; P.A. 91-236, S. 17, 25; P.A. 93-389, S. 5, 7.)

History: P.A. 86-167 added provision prohibiting town clerk to refuse to record deed for failure to provide Social Security information or as a result of dispute as to tax due; P.A. 91-236 provided that the tax be made on a return prescribed and furnished by the commissioner and deleted the provisions which prohibited the town clerk from refusing to record a document that is not accompanied by Social Security account number information or where there is a dispute as to the tax due because of an exemption claimed under Sec. 12-498, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 93-389 restored provision that prohibits a town clerk refusing to record a document if the accompanying tax return does not include Social Security account number information or an exemption is claimed and there is a dispute as to the amount of tax due, effective July 1, 1993.

See Sec. 12-503 re recording without payment of tax as constructive notice.



Section 12-497a - Exemptions.

(a) The tax imposed by section 12-494 and the requirement of filing a return pursuant to section 12-497 shall not apply to the transfer of burial rights for a lot in a cemetery organized pursuant to chapter 368j.

(b) The requirement of filing a return pursuant to section 12-497 shall not apply to any deed, instrument or writing which is solely a grant of easement and to which this state or any of its political subdivisions or its or their respective agencies is a party.

(P.A. 95-62; P.A. 03-107, S. 3.)

History: P.A. 03-107 replaced former provisions with Subsec. (a) re transfer of burial rights for lots in certain cemeteries and Subsec. (b) re easements involving the state, effective June 18, 2003.



Section 12-498 - Exempt transactions.

(a) The tax imposed by section 12-494 shall not apply to: (1) Deeds which this state is prohibited from taxing under the Constitution or laws of the United States; (2) deeds which secure a debt or other obligation; (3) deeds to which this state or any of its political subdivisions or its or their respective agencies is a party; (4) tax deeds; (5) deeds of release of property which is security for a debt or other obligation; (6) deeds of partition; (7) deeds made pursuant to mergers of corporations; (8) deeds made by a subsidiary corporation to its parent corporation for no consideration other than the cancellation or surrender of the subsidiary’s stock; (9) deeds made pursuant to a decree of the Superior Court under section 46b-81, 49-24 or 52-495; (10) deeds, when the consideration for the interest or property conveyed is less than two thousand dollars; (11) deeds between affiliated corporations, provided both of such corporations are exempt from taxation pursuant to paragraph (2), (3) or (25) of Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; (12) deeds made by a corporation which is exempt from taxation pursuant to paragraph (3) of Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to any corporation which is exempt from taxation pursuant to said paragraph (3) of said Section 501(c); (13) deeds made to any nonprofit organization which is organized for the purpose of holding undeveloped land in trust for conservation or recreation purposes; (14) deeds between spouses; (15) deeds of property for the Adriaen’s Landing site or the stadium facility site, for purposes of the overall project, each as defined in section 32-651; (16) land transfers made on or after July 1, 1998, to a water company, as defined in section 16-1, provided the land is classified as class I or class II land, as defined in section 25-37c, after such transfer; (17) transfers or conveyances to effectuate a mere change of identity or form of ownership or organization, where there is no change in beneficial ownership; (18) conveyances of residential property which occur not later than six months after the date on which the property was previously conveyed to the transferor if the transferor is (A) an employer which acquired the property from an employee pursuant to an employee relocation plan, or (B) an entity in the business of purchasing and selling residential property of employees who are being relocated pursuant to such a plan; (19) deeds in lieu of foreclosure that transfer the transferor’s principal residence; and (20) any instrument transferring a transferor’s principal residence where the gross purchase price is insufficient to pay the sum of (A) mortgages encumbering the property transferred, and (B) any real property taxes and municipal utility or other charges for which the municipality may place a lien on the property and which have priority over the mortgages encumbering the property transferred.

(b) The tax imposed by subdivision (1) of section 12-494 shall not apply to (1) deeds of the principal residence of any person approved for assistance under section 12-129b or 12-170aa for the current assessment year of the municipality in which such person resides or to any such transfer which occurs within fifteen months of the completion of any municipal assessment year for which such person qualified for such assistance; (2) deeds of property located in an area designated as an enterprise zone in accordance with section 32-70; (3) deeds of property located in an entertainment district designated under section 32-76 or established under section 2 of public act 93-311*.

(1967, P.A. 693, S. 5; 1971, P.A. 158, S. 1; P.A. 85-159, S. 10, 19; 85-469, S. 4–6; 85-480, S. 2, 3; P.A. 87-281, S. 1, 2; 87-586, S. 8, 12; P.A. 89-205, S. 2; P.A. 90-315, S. 4, 6; P.A. 91-403, S. 1, 2; P.A. 93-311, S. 4, 8; 93-389, S. 6, 7; Sept. Sp. Sess. P.A. 93-1, S. 30, 35; P.A. 94-247, S. 3, 8; P.A. 98-157, S. 2, 15; 98-244, S. 22, 35; Dec. Sp. Sess. P.A. 98-1, S. 31, 43; P.A. 99-231, S. 1; 99-241, S. 55, 66; P.A. 00-140, S. 23, 40; P.A. 04-154, S. 1; June Sp. Sess. P.A. 09-3, S. 114; June Sp. Sess. P.A. 10-1, S. 2.)

*Note: Section 2 of public act 93-311 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1971 act deleted Subdivs. (4) and (5) exempting deeds which confirm, correct, modify or supplement previously recorded deed and deeds between husband and wife or parent and child, renumbering subsequent subdivisions accordingly; P.A. 85-159 added Subsec. (b) re exemption from the state portion of the tax for certain transfers by elderly person approved under state property tax relief programs, effective May 16, 1985, and applicable to conveyances occurring on or after July 1, 1985; P.A. 85-469 added Subsec. (a)(9) to (13), inclusive, exempting conveyances of interest in property pursuant to court order, certificates of devise or distribution and certain transfers or assignments of interest with no consideration from tax and changed effective date of P.A. 85-159 but without affecting this section; P.A. 85-480 added the following language before the colon, “any sale or transfer of an interest in real property under any of the following instruments of conveyance”; P.A. 87-281 added Subsec. (c) providing for exemption from conveyance tax with respect to any transfer of an interest in real property in which the purchase price for the interest conveyed is less than $2,000, effective June 9, 1987, and applicable to conveyances occurring on or after July 1, 1987; P.A. 87-586 inserted a technical change in Subsec. (b) by replacing the reference to repealed Sec. 12-170a with reference to Sec. 12-170aa; P.A. 89-205 made technical changes, including elimination of the reference to exemption from tax for deeds recorded prior to January 1, 1968, which date was applicable upon the initial imposition of tax and is now redundant and revision of the description of exempt transfers involving governmental entities, and deleted former Subsec. (c) re exemption for transfer in which the purchase price is less than $2,000; P.A. 90-315 added Subsec. (a)(14) providing exemption from tax with respect to transfers by a corporation affiliated with the corporation to which such transfer is made, provided both corporations are exempt under Section 501(c)(3) of the Internal Revenue Code and either corporation owns or controls 100% of the capital stock of the other corporation, effective June 12, 1990, and applicable to conveyances of real property occurring on or after July 1, 1990; P.A. 91-403 amended Subsec. (a)(14), re transfers between affiliated 501(c) corporations, to expand coverage of exemption to paragraphs (2) and (25), as well as paragraph (3), corporations and added Subsecs. (15) and (16) re transfers between 501(c) corporations and re transfers to land trust organizations, effective July 1, 1991, and applicable to conveyances occurring on or after that date; P.A. 93-311 added Subsec. (b)(3) exempting deeds of property located in an entertainment district, effective July 1, 1993; P.A. 93-389 amended Subsec. (a)(11) by deleting exemption for transfers for no consideration between spouses and added Subsec. (a)(17) to exempt all transfers between spouses, effective July 1, 1993, and applicable to conveyances of real property on or after that date; Sept. Sp. Sess. P.A. 93-1 added Subsec. (a)(18) to exempt all transfers for the stadium facility site or the practice facility site, effective September 28, 1993; P.A. 94-247 amended Subsec. (b) to apply exemption to transfers of property in entertainment districts established pursuant to Sec. 2 of public act 93-311, effective June 9, 1994; P.A. 98-157 amended Subsec. (a) to add an exemption for certain land transfers to water companies, effective July 1, 1998; P.A. 98-244 amended section to remove filing requirement when matters that are not deeds, instruments or writings are assigned, transferred or conveyed and when deeds, instruments or writings are conveyed for no consideration; Dec. Sp. Sess. P.A. 98-1 amended Subsec. (a)(15) to add site of NFL pavilion and training facility, effective January 12, 1999; P.A. 99-231 added new Subsec. (a)(17) re transfers which effectuate a mere change of identity or form of ownership or organization with no change in beneficial ownership, effective October 1, 1999, and applicable to transfers made on or after said date; P.A. 99-241 amended Subsec. (a)(15) to delete stadium facility site, the site of the NFL pavilion and training facility site and add convention center site, sportsplex site and parking facilities site, effective July 1, 1999; P.A. 00-140 amended Subsec. (a)(15) to delete references to former convention center site, sportsplex site and parking facilities site and add references to the Adriaen’s Landing site and the stadium facility site, effective May 2, 2000; P.A. 04-154 added Subsec. (a)(18) re exemption for conveyances pursuant to employee relocations, effective July 1, 2004, and applicable to conveyances occurring on or after that date; June Sp. Sess. P.A. 09-3 amended Subsec. (a)(9) by deleting exemption from tax for deeds made pursuant to decree under Sec. 49-24, effective January 1, 2010, and applicable to conveyances occurring on or after that date; June Sp. Sess. P.A. 10-1 amended Subsec. (a) to include in Subdiv. (9) deeds made pursuant to Sec. 49-24, and to add Subdiv. (19) re deeds in lieu of foreclosure and Subdiv. (20) re transfers of principal residence where price insufficient to pay mortgages and liens.

Subsec. (a):

Subdivs. (14) and (15) cited. 228 C. 375.



Section 12-499 - Disposition of revenues.

The tax imposed by section 12-494 and the revenues produced thereby shall, after remitting the portion thereof payable to the Commissioner of Revenue Services as provided in said section 12-494, become part of the general revenue of the municipality in which the tax is paid except that, in municipalities where the town clerk is paid from fees, such town clerk shall retain one dollar of the tax for each deed, instrument or writing recorded, the value of the property or interest of which is two thousand dollars or more. Each town clerk shall remit at least monthly all revenues due to the municipality under this chapter.

(1967, P.A. 693, S. 6; June Sp. Sess. P.A. 83-1, S. 7, 15.)

History: June Sp. Sess. P.A. 83-1 added reference to the portion of total conveyance tax imposed under chapter 223 payable to commissioner of revenue services as provided in Sec. 12-494, effective July 1, 1983, and applicable to conveyances occurring on or after said date.



Section 12-500 - Allocation of tax among municipalities.

If the real property or interest therein conveyed is located in more than one municipality, the tax shall be allocated between or among the municipalities in proportions to the assessed value of the real property located in each municipality.

(1967, P.A. 693, S. 7.)



Section 12-501 and 12-502 - False statement of tax prohibited. Penalty.

Sections 12-501 and 12-502 are repealed effective July 1, 1991, and applicable to taxes due on or after that date.

(1967, P.A. 693, S. 8, 9; P.A. 91-236, S. 24, 25.)



Section 12-502a - Administrative provisions. Penalties. Hearings and appeals.

The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of sections 12-494 to 12-504, inclusive, in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full into said sections and had expressly referred to the tax imposed under said sections, except to the extent that any such provision is inconsistent with a provision of said sections.

(P.A. 91-236, S. 16, 25.)

History: P.A. 91-236, S. 16 effective July 1, 1991, and applicable to taxes due on or after that date.



Section 12-502b - Deficiency assessment.

When the Commissioner of Revenue Services makes a deficiency assessment for any taxes payable under this chapter to the state, the commissioner is authorized to make a deficiency assessment for any taxes payable under this chapter to a municipality and to hold a hearing, when requested in writing by any person aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this chapter on or before the sixtieth day after notice of such action is delivered or mailed to such person. The deficiency assessment for any taxes payable under this chapter to a municipality shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations adopted under this chapter, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations adopted under this chapter, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period. Once a deficiency assessment for any taxes payable under this chapter to a municipality is no longer the subject of a timely filed administrative appeal to the commissioner or of a timely filed appeal pending before any court of competent jurisdiction, the commissioner may collect, on behalf of such municipality, such taxes, and all interest and penalties added thereto by law, under the provisions of section 12-35 as if such taxes, penalties or interest due such municipality were “tax due the state”, as such term is defined in said section 12-35, and as if such term expressly included taxes, penalties or interest due to such municipality. Such taxes, and all interest and penalties added thereto by law, shall be treated, for purposes of subsection (a) of section 12-39g and for purposes of subsection (a) of section 12-739 as if they were taxes due to the state.

(P.A. 98-244, S. 23.)



Section 12-503 - Recording without payment of tax as constructive notice.

The recording of any deed, instrument or writing without the payment of the tax shall not prevent such recording from constituting constructive notice of such deed, instrument or writing.

(1967, P.A. 693, S. 10.)



Section 12-504 - Effect of federal transfer tax.

If the federal government imposes a federal documentary stamp tax on real estate transfers at the same rate as, or a higher rate than, that imposed by this chapter, this chapter shall cease to have any force and effect; but if such federal tax is imposed at a rate less than that imposed by this chapter, this chapter shall continue in effect but the tax imposed by this chapter shall be reduced by the amount of such federal tax.

(1967, P.A. 693, S. 11.)



Section 12-504a - Conveyance tax on sale or transfer of land classified as farm, forest, open space or maritime heritage land.

(a) If at any time there is a change of ownership for any property that is classified as farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, a revised application shall be filed with the assessor pursuant to said section 12-107c, 12-107d, 12-107e or section 12-107g.

(b) Any land which has been classified by the record owner thereof as open space land pursuant to section 12-107e or as maritime heritage land pursuant to section 12-107g, if sold or transferred by him within a period of ten years from the time he first caused such land to be so classified, shall be subject to a conveyance tax applicable to the total sales price of such land, which tax shall be in addition to the tax imposed under sections 12-494 to 12-504, inclusive. Said conveyance tax shall be at the following rate: (1) Ten per cent of said total sales price if sold within the first year following the date of such classification; (2) nine per cent if sold within the second year following the date of such classification; (3) eight per cent if sold within the third year following the date of such classification; (4) seven per cent if sold within the fourth year following the date of such classification; (5) six per cent if sold within the fifth year following the date of such classification; (6) five per cent if sold within the sixth year following the date of such classification; (7) four per cent if sold within the seventh year following the date of such classification; (8) three per cent if sold within the eighth year following the date of such classification; (9) two per cent if sold within the ninth year following the date of such classification; and (10) one per cent if sold within the tenth year following the date of such classification. No conveyance tax shall be imposed on such record owner by the provisions of sections 12-504a to 12-504f, inclusive, following the end of the tenth year after the date of such classification by the record owner or person acquiring title to such land or causing such land to be so classified.

(c) Any land which has been classified by the record owner thereof as farm land pursuant to section 12-107c or as forest land pursuant to section 12-107d, if sold or transferred by him within a period of ten years from the time he acquired title to such land or from the time he first caused such land to be so classified, whichever is earlier, shall be subject to a conveyance tax applicable to the total sales price of such land, which tax shall be in addition to the tax imposed under sections 12-494 to 12-504, inclusive. Said conveyance tax shall be at the following rate: (1) Ten per cent of said total sales price if sold within the first year of ownership by such record owner; (2) nine per cent if sold within the second year of ownership by such record owner; (3) eight per cent if sold within the third year of ownership by such record owner; (4) seven per cent if sold within the fourth year of ownership by such record owner; (5) six per cent if sold within the fifth year of ownership by such record owner; (6) five per cent if sold within the sixth year of ownership by such record owner; (7) four per cent if sold within the seventh year of ownership by such record owner; (8) three per cent if sold within the eighth year of ownership by such record owner; (9) two per cent if sold within the ninth year of ownership by such record owner; and (10) one per cent if sold within the tenth year of ownership by such record owner. No conveyance tax shall be imposed by the provisions of sections 12-504a to 12-504f, inclusive, following the end of the tenth year of ownership by the record owner or person acquiring title to such land or causing such land to be so classified.

(1972, P.A. 152, S. 1; P.A. 74-343, S. 1, 7; P.A. 79-513, S. 5, 6; P.A. 80-483, S. 57, 186; P.A. 87-589, S. 22, 87; P.A. 05-190, S. 6; P.A. 07-127, S. 6.)

History: P.A. 74-343 added references to record owner of land and made technical change re ten-year period during which conveyance tax applies; P.A. 79-513 amended section to make tax applicable to only ten-year period after land first classified, deleting alternate applicability to ten-year period after land acquired, if earlier, effective July 1, 1979, and applicable to the sale of any land classified for the first time as farm, forest or open space land on or after that date; P.A. 80-483 added Subsec. (b) re conveyance tax on land classified as farm land; P.A. 87-589 made technical change in Subsec. (b), substituting reference to Sec. 12-494 for reference to Sec. 12-294; P.A. 05-190 added new Subsec. (a) re submission of a revised application upon change of ownership of property classified as farm land, forest land or open space land, redesignated existing Subsecs. (a) and (b) as new Subsecs. (b) and (c), and amended said Subsecs. to apply provisions to land transferred and make tax applicable to person acquiring title or causing land to be classified, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date; P.A. 07-127 added references to maritime heritage land pursuant to Sec. 12-107g in Subsecs. (a) and (b), effective July 1, 2007.

Cited. 4 CA 200; 18 CA 608.

Cited. 32 CS 82. Provisions concerning length of ownership and tax preference scheme in general do not violate the fourteenth amendment to the U.S. Constitution. 34 CS 52.

Subsec. (c) (former Subsec. (b)):

Sec. 12-504d sets forth exclusive appellate remedy for persons aggrieved by imposition of a conveyance tax pursuant to Subsec., but the exclusive remedy is not an obstacle to pursuit of a collateral attack on imposition of the tax under common law. 260 C. 406.



Section 12-504b - Payment of tax; land declassified; assessment change.

Said conveyance tax shall be due and payable by the particular grantor who caused such classification to be made to the town clerk of the town in which the property is entered upon the tax list at the time of the recording of his deed or other instrument of conveyance. Such conveyance tax and the revenues produced thereby shall become part of the general revenue of such municipality. No deed or other instrument of conveyance which is subject to tax under sections 12-504a to 12-504f, inclusive, shall be recorded by any town clerk unless the tax imposed by said sections has been paid. Upon the recording of such deed and the payment of the required conveyance tax such land shall be automatically declassified and the assessor shall forthwith record with the town clerk a certificate setting forth that such land has been declassified. Thereafter, such land shall be assessed at its fair market value as determined by the assessor under the provisions of section 12-63 for all other property, until such time as a record owner may reclassify such land.

(1972, P.A. 152, S. 2; P.A. 74-343, S. 2, 7.)

History: P.A. 74-343 clarified provision re payment of tax by grantor, stated that revenues from conveyance tax become part of municipality’s general revenues and added provisions re declassification of land.

Cited. 32 CS 82; 34 CS 52.



Section 12-504c - Excepted transfers.

The provisions of section 12-504a shall not be applicable to the following: (1) Transfers of land resulting from eminent domain proceedings; (2) mortgage deeds; (3) deeds to or by the United States of America, state of Connecticut or any political subdivision or agency thereof; (4) strawman deeds and deeds which correct, modify, supplement or confirm a deed previously recorded; (5) deeds between husband and wife and parent and child when no consideration is received, except that a subsequent nonexempt transfer by the grantee in such cases shall be subject to the provisions of said section 12-504a as it would be if the grantor were making such nonexempt transfer; (6) tax deeds; (7) deeds of foreclosure; (8) deeds of partition; (9) deeds made pursuant to a merger of a corporation; (10) deeds made by a subsidiary corporation to its parent corporation for no consideration other than the cancellation or surrender of the capital stock of such subsidiary; (11) property transferred as a result of death when no consideration is received and in such transfer the date of acquisition or classification of the land for purposes of sections 12-504a to 12-504f, inclusive, or section 12-107g, whichever is earlier, shall be the date of acquisition or classification by the decedent; (12) deeds to any corporation, trust or other entity, of land to be held in perpetuity for educational, scientific, aesthetic or other equivalent passive uses, provided such corporation, trust or other entity has received a determination from the Internal Revenue Service that contributions to it are deductible under applicable sections of the Internal Revenue Code; (13) land subject to a covenant specifically set forth in the deed transferring title to such land, which covenant is enforceable by the town in which such land is located, to refrain from selling, transferring or developing such land in a manner inconsistent with its classification as farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, for a period of not less than eight years from the date of transfer, if such covenant is violated the conveyance tax set forth in this chapter shall be applicable at the rate multiplied by the market value as determined by the assessor which would have been applicable at the date the deed containing the covenant was delivered and, in addition, the town or any taxpayer therein may commence an action to enforce such covenant; (14) land the development rights to which have been sold to the state under chapter 422a; and (15) deeds to or from any limited liability company when the grantors or grantees are the same individuals as the principals or members of the limited liability company. If action is taken under subdivision (13) of this section by a taxpayer, such action shall commence prior to the ninth year following the date of the deed containing such covenant and the town shall be served as a necessary party.

(1972, P.A. 152, S. 3; P.A. 73-585, S. 1; P.A. 99-173, S. 50, 65; P.A. 05-190, S. 7; P.A. 07-127, S. 7.)

History: P.A. 73-585 added Subdivs. (l) and (m) exempting deeds of land to be held in perpetuity for educational, scientific, aesthetic, etc. purposes and land subject to covenant; P.A. 99-173 added Subdiv. (n) re land the development rights to which have been sold to the state under chapter 422a, effective June 23, 1999, and applicable to transfers made on or after July 1, 1999; P.A. 05-190 replaced alphabetic subdivision designators with numeric designators, deleted former provision re deeds releasing property which is security for debt or other obligation, added new Subdiv. (7) exempting deeds of foreclosure, amended Subdiv. (11) to limit provisions to transfers when no consideration is given, amended Subdiv. (13) to provide that the applicable tax shall be determined at a rate multiplied by the market value as determined by the assessor, added Subdiv. (15) exempting deeds to or from limited liability companies under certain conditions, added provision re action taken under Subdiv. (13) to commence prior to ninth year following date of deed, and made technical changes throughout, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date; P.A. 07-127 added references to Sec. 12-107g and maritime heritage land in Subdivs. (11) and (13), effective July 1, 2007.

Cited. 18 CA 608.

Cited. 32 CS 82.



Section 12-504d - Appeals.

Any person aggrieved by the imposition of a tax under the provisions of sections 12-504a to 12-504f, inclusive, may appeal therefrom as provided in sections 12-111, 12-112 and 12-118. If the time for appealing to the board of assessment appeals has passed, the taxpayer may appeal at the next regularly scheduled meeting.

(1972, P.A. 152, S. 4; P.A. 99-89, S. 8, 10; P.A. 05-190, S. 8.)

History: P.A. 99-89 made technical changes, effective June 3, 1999; P.A. 05-190 added provision authorizing appeal as provided in Sec. 12-118 and provided that if time for appeal to the board of assessment has passed, appeal may be made at the next regularly scheduled board meeting, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date.

Cited. 32 CS 82.



Section 12-504e - Conveyance tax applicable on change of use or classification of land.

Any land which has been classified by the owner as farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, if changed by him, within a period of ten years of his acquisition of title, to use other than farm land, forest land, open space land or maritime heritage land, shall be subject to said conveyance tax as if there had been an actual conveyance by him, as provided in sections 12-504a and 12-504b, at the time he makes such change in use. For the purposes of this section: (1) The value of any such property shall be the fair market value thereof as determined by the assessor in conjunction with the most recent revaluation, and (2) the date used for purposes of determining such tax shall be the date on which the use of such property is changed, or the date on which the assessor becomes aware of a change in use of such property, whichever occurs first.

(1972, P.A. 152, S. 5; P.A. 74-343, S. 3, 7; P.A. 05-190, S. 9; P.A. 07-127, S. 8; P.A. 08-124, S. 4.)

History: P.A. 74-343 specified classification within ten-year period of acquisition of title and made technical changes for clarity; P.A. 05-190 revised provision re use of fair market value to determine value of property and added provision re date used for determining the tax, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date; P.A. 07-127 added references to Sec. 12-107g and maritime heritage land and made technical changes, effective July 1, 2007; P.A. 08-124 made a technical change, effective June 2, 2008.

Cited. 32 CS 82; 34 CS 52.



Section 12-504f - Classification of land classified as farm, forest, open space or maritime heritage land personal to owner. Certificate of classification.

The tax assessor shall file annually, not later than sixty days after the assessment date, with the town clerk a certificate for any land which has been classified as farm land pursuant to section 12-107c, as forest land pursuant to section 12-107d, as open space land pursuant to section 12-107e or as maritime heritage land pursuant to section 12-107g, which certificate shall set forth the date of the initial classification and the obligation to pay the conveyance tax imposed by this chapter. Said certificate shall be recorded in the land records of such town. Any such classification of land shall be deemed personal to the particular owner who requests such classification and shall not run with the land. The town clerk shall notify the tax assessor of the filing in the land records of the sale of any such land. Upon receipt of such notice the tax assessor shall inform the new owner of the tax benefits of classification of such land as farm land, forest land or open space land.

(1972, P.A. 152, S. 6; June, 1972, P.A. 1, S. 12; P.A. 73-585, S. 2; P.A. 74-343, S. 4, 7; P.A. 05-190, S. 11; P.A. 07-127, S. 9.)

History: 1972 act specified that annual filing to be “not later than 60 days after the assessment date”; P.A. 73-585 required that certificate set forth date of initial classification and obligation to pay conveyance tax; P.A. 74-343 added provision which stated that land classification personal to owner and does not run with land; P.A. 05-190 added provision requiring town clerk to notify the tax assessor of sale and requiring the tax assessor to notify the new owner of tax benefits of classification of land as farm land, forest land or open space land, effective July 1, 2005; P.A. 07-127 added references to Sec. 12-107g and maritime heritage land, effective July 1, 2007.

Filing provision of section is directory and not mandatory. 4 CA 200.

Cited. 32 CS 82.



Section 12-504g - Recording without payment of tax as constructive notice.

The recording of any title deed, instrument or writing without the payment of the tax required by sections 12-504a, 12-504b, 12-504e to 12-504h, inclusive, shall not prevent such recording from constituting constructive notice of such deed, instrument or writing.

(P.A. 74-343, S. 5, 7.)



Section 12-504h - Termination of classification as farm, forest, open space or maritime heritage land.

Any such classification of farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, shall be deemed personal to the particular owner who requests and receives such classification and shall not run with the land. Any such land which has been classified by a record owner shall remain so classified without the filing of any new application subsequent to such classification, notwithstanding the provisions of sections 12-107c, 12-107d, 12-107e and section 12-107g, until either of the following shall occur: (1) The use of such land is changed to a use other than that described in the application for the existing classification by said record owner, or (2) such land is sold or transferred by said record owner. Upon the sale or transfer of any such property, the classification of such land as farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, shall cease as of the date of sale or transfer. In the event that a change in use of any such property occurs, the provisions of section 12-504e, shall apply in terms of determining the date of change and the classification of such land as farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, shall cease as of such date.

(P.A. 74-343, S. 6, 7; P.A. 05-190, S. 10; P.A. 07-127, S. 10.)

History: P.A. 05-190 added provision deeming classification of farm land, forest land or open space land to be personal to owner and shall not run with the land, provided that upon sale or transfer of property, the classification ceases as of the date of the sale or transfer and made technical changes, effective July 1, 2005, and applicable to sales, transfers or changes in use of land classified as farm land, forest land or open space land that occur on or after that date; P.A. 07-127 added references to Sec. 12-107g and maritime heritage land, effective July 1, 2007.






Chapter 224 - Dividends, Interest Income and Capital Gains Tax

Section 12-505 - Definitions.

(a) When used in this chapter, unless the context otherwise requires: (1) “Taxpayer” means (A) a husband and wife both of whom are residents in this state, whether or not they file for the taxable year a single federal income tax return jointly, and (B) each and every other individual who is a resident in this state, who have or has earnings received, credited or accrued in any taxable year from gains from the sale or exchange of capital assets, or from dividends or interest income subject to tax under this chapter and any husband and wife when either of such husband or wife, or both, are not residents in this state and who file for the taxable year a single federal income tax return jointly, and each and every other individual who is not a resident in this state, who have or has earnings received, credited or accrued in any taxable year from gains from the sale or exchange of real property located in Connecticut, provided such property is a capital asset or an asset treated as a capital asset or such sale or exchange is a transaction or event taxable as a sale or exchange of a capital asset; (2) “taxable year” means the same accounting period as the taxpayer’s taxable year for federal income tax purposes or that portion of such year as either commences when the taxpayer becomes a resident or ends when the taxpayer ceases to be a resident of this state; (3) “dividends” means those dividends taxable for federal income tax purposes without regard to the dividend exclusion, but exclusive of exempt dividends; (4) “interest income” means (A) any interest income taxable for federal income tax purposes, exclusive of any such income with respect to which taxation by any state is prohibited by federal law, less any amounts forfeited to a bank, savings bank, savings and loan association, credit union or other depository institution, wherever located, as a penalty for premature withdrawal of funds from a time savings account, certificate of deposit, or similar class of deposit, and (B) any interest income from obligations issued by or on behalf of any state, political subdivision thereof, or public instrumentality, state or local authority, district, or similar public entity, exclusive of such income from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district, or similar public entity created under the laws of the state of Connecticut; (5) “Commissioner of Revenue Services” or “commissioner” means the Commissioner of Revenue Services; (6) “gains from the sale or exchange of capital assets” means (A) net gain as determined for federal income tax purposes, after due allowance for losses and holding periods, and with respect to any such gain which is earned, received in fact or constructively, accrued or credited to the taxpayer on or after January 1, 1987, but not later than February 8, 1989, deduction of sixty per cent of the excess of the net long-term capital gain for the taxable year over the net short-term capital loss for such taxable year, from (i) sales or exchanges of capital assets or assets treated as capital assets, other than notes, bonds or other obligations of the state of Connecticut or any of the political subdivisions thereof, or its or their respective agencies or instrumentalities, or (ii) from transactions or events taxable to the taxpayer as such sales or exchanges, and being the net amount includable in the taxpayer’s adjusted gross income, with respect to all such sales, exchanges, transactions, or events, under the provisions of the internal revenue code in effect for the taxable year, exclusive of any gain or loss from the holding or trading of any dealer equity options, as defined in Section 1256 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and exclusive of any gain or loss of a nonresident taxpayer other than from the sale or exchange of real property located in Connecticut, provided such property is a capital asset or an asset treated as a capital asset or such sale or exchange is a transaction or event taxable as a sale or exchange of a capital asset and (B) net gains from sales or exchanges of certain property, as determined in accordance with Internal Revenue Service Form 4797, exclusive of any such net gain includable under subparagraph (A) in this definition of gains from the sale or exchange of capital assets; (7) “resident” means an individual: (A) Who is domiciled in this state; provided, if the individual maintains no permanent place of abode in this state, maintains a permanent place of abode elsewhere, and spends in the aggregate not more than thirty days of the taxable year in this state, he shall be deemed not a resident; or (B) who is not domiciled in this state but maintains a permanent place of abode in this state and is in this state for an aggregate of more than one hundred eighty-three days of the taxable year, unless he, not being domiciled in this state, is in the armed forces of the United States; (8) “person” means the taxpayer or any pledgee, assignee, receiver, referee, trustee, conservator, guardian, custodian or other fiduciary of the taxpayer acting for the taxpayer; (9) “adjusted gross income” means adjusted gross income for the taxable year of any taxpayer as determined for purposes of the federal income tax, but exclusive of any social security or tier 1 railroad retirement benefits included in the taxpayer’s total adjusted gross income for such taxable year; (10) “exempt dividends” means any dividend or part thereof, other than a capital gain dividend, paid by a regulated investment company and designated by it as an exempt dividend, in accordance with subsection (d) of this section, in a written notice mailed to its shareholders not later than sixty days after the close of its taxable year.

(b) Any husband and wife subject to tax under this chapter for any taxable year who are entitled to file a single return jointly for such taxable year for purposes of the federal income tax shall be required to file a single tax return jointly for the purposes of the tax imposed under this chapter, whether or not such husband and wife file a single federal or state income tax return jointly for such taxable year, if such husband and wife reside in the same permanent place of abode on the closing date of such taxable year.

(c) Every real estate reporting person, as defined in subsection (e) of Section 6045 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and the regulations thereunder, who is involved in any real estate transaction relating to real property located in this state, shall, on or before the last day of February of the year following the calendar year for which the return under subsection (a) of said Section 6045 was required to be made, file with the Commissioner of Revenue Services a copy of such return and a copy of each statement furnished under subsection (b) of said Section 6045 with respect to real estate transactions relating to real property located in this state.

(d) If, at the close of each quarter of its taxable year, at least fifty per cent of the value of the total assets of a regulated investment company consists of obligations with respect to which taxation by this state is prohibited by federal law, the company shall be qualified to pay exempt dividends to its shareholders. The value of the total assets of a regulated investment company shall be the value as defined in Section 851(c)(4) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. If the aggregate amount of dividends designated as exempt dividends with respect to a taxable year of any company is greater than an amount equal to the sum of the amount of interest income derived from obligations with respect to which taxation by this state is prohibited by federal law less the amount allowed as a deduction under Section 212 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, for the production or collection of such interest income, the portion of such distribution which shall constitute an exempt dividend shall be only that portion of the amount so designated as the amount of such excess for such taxable year bears to the amount so designated.

(June, 1969, P.A. 1, S. 26; June, 1971, P.A. 8, S. 9; 1972, P.A. 271, S. 3; P.A. 73-356, S. 1, 10; P.A. 75-213, S. 42, 53; P.A. 76-435, S. 48, 82; P.A. 77-614, S. 139, 610; Nov. Sp. Sess. P.A. 81-4, S. 23, 32; P.A. 82-325, S. 3, 7; June Sp. Sess. P.A. 83-1, S. 10, 15; June Sp. Sess. P.A. 83-37, S. 2, 3; P.A. 85-159, S. 11, 19; 85-469, S. 3, 4, 6; P.A. 87-559, S. 1, 3; P.A. 89-251, S. 16, 203; 89-304, S. 1, 2; P.A. 90-148, S. 5, 34; June Sp. Sess. P.A. 91-3, S. 123, 168; May Sp. Sess. P.A. 92-5, S. 31, 37; P.A. 94-175, S. 4, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69.)

History: 1971 act defined “dividends”, “resident” and “person”, redefined “taxpayer” to include persons receiving gains from dividends and “taxable year” to be year or portion of year commencing after December 31, 1970, and greatly expanded definition of “gains from the sale or exchange of capital assets”; 1972 act excluded from consideration as dividends those distributed by a DISC; P.A. 73-356 included under “taxpayer” resident husband and wife filing joint federal income tax return and deleted reference to dividends under “taxpayer” definition, redefined “taxable year” in terms of residency, included “custodian” in definition of person, redefined “gains from the sale or exchange of capital assets” and deleted definition of “dividends”, effective May 4, 1973, and applicable to taxable years beginning on or after January 1, 1973; P.A. 75-213 restored definition of “dividends” and included reference to dividends under “taxpayer”, defined “adjusted gross income”, excluded notes, bonds or other obligations of the state or political subdivisions or agents or instrumentalities from consideration as capital assets and made technical changes, effective July 1, 1975, and applicable to taxable years commencing on and after January 1, 1975; P.A. 76-435 made technical changes; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; Nov. Sp. Sess. P.A. 81-4 added Subdiv. (B) in definition of “gains from the sale or exchange of capital assets”, effective January 27, 1982, and applicable to taxable years of taxpayers commencing on or after January 1, 1981; P.A. 82-325 revised effective date of Nov. Sp. Sess. act but without affecting this section; June Sp. Sess. P.A. 83-1 added definition of interest income subject to tax under chapter 224, effective July 1, 1983 and applicable to taxable years of taxpayers commencing on or after January 1, 1983; June Sp. Sess. P.A. 83-37 amended definition of “interest income” relating to “any interest income from obligations of any state or political subdivision thereof, exclusive of such income from obligations of the state of Connecticut or any political subdivision thereof” to include any interest income from obligations “issued by or on behalf” of any state, political subdivision thereof, “or public instrumentality, state or local authority, district, or similar public entity” and to exclude such income from obligations “issued by or on behalf” of the state of Connecticut, any political subdivision thereof, “or public instrumentality, state or local authority, district, or similar public entity created under the laws of the state of Connecticut”; P.A. 85-159 amended definition of “adjusted gross income” to exclude social security and tier I railroad retirement benefits, effective May 16, 1985, and applicable to taxable years commencing on or after July 1, 1985; P.A. 85-469 provided for deduction from interest income for penalties of premature withdrawal of funds and revised effective date of P.A. 85-159 making this section applicable to taxable years commencing on or after January 1, 1985; P.A. 87-559 amended the definition of “gains from the sale or exchange of capital assets” to provide that determination of such gains, for purposes of the Connecticut tax, shall allow a deduction of 60% of the excess of net long-term capital gain for the taxable year over net short-term capital loss for such year and to specify that net gains from sales or exchanges of certain property is determined in accordance with Internal Revenue Service Form 4797, effective July 6, 1987, and applicable to taxable years of taxpayers commencing on or after January 1, 1987; P.A. 89-251 amended the definition of gains from the sale or exchange of capital assets so that the deduction of 60% of the excess of net long-term capital gain over the net short-term capital loss for the taxable year is not applicable in the determination of such gains after February 8, 1989, and added Subsec. (b) providing that husband and wife filing a single return jointly under federal income tax shall be required to file a single return jointly under the Connecticut tax on dividends, interest income and capital gains, effective July 1, 1989, and applicable to taxable years commencing on or after January 1, 1989; P.A. 89-304 amended the definition of gains from the sale or exchange of capital assets so that gains subject to tax in Connecticut shall not include any gains from holding or trading dealer equity options, as such options are defined in the Internal Revenue Code, effective June 27, 1989, and applicable to taxable years commencing on or after January 1, 1989; P.A. 90-148 amended definition of gains from the sale of capital assets subject to tax in Connecticut to include any gain from the sale of real property in Connecticut even though the seller is not a resident and added Subsec. (c) providing that anyone required to file a return under the Internal Revenue Code with respect to a real estate transaction in this state shall file a copy of the return with the commissioner of revenue services even though not a resident of Connecticut, effective May 18, 1990, and applicable to taxable years commencing on or after January 1, 1990; June Sp. Sess. P.A. 91-3 amended Subsec. (a) to exclude exempt dividends, as defined therein, from the definition of dividend, amended Subsec. (b) to require most husbands and wives to file joint returns, and added Subsec. (d), re payment of exempt dividends by a regulated investment company, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (d) to make a technical change; P.A. 94-175 divided Subsec. (a) into Subdivs. and Subparas., replacing designators as necessary, effective June 2, 1994; May Sp. Sess. P.A. 94-4 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-506 - Imposition of tax on dividends, interest income and capital gains.

(a) A tax is hereby imposed on (1) all dividends and interest income earned, received in fact or constructively, accrued or credited to the taxpayer during his taxable year except that no such tax shall be imposed unless the taxpayer’s adjusted gross income in such year equals or exceeds fifty-four thousand dollars, in accordance with the following schedule:

Adjusted Gross Income
In Taxable Year

Rate of Tax
On All Dividends
And Interest Income

At least $54,000

but less than $56,000

.75%

At least $56,000

but less than $58,000

1.5%

At least $58,000

but less than $60,000

2%

At least $60,000

but less than $62,000

2.75%

At least $62,000

but less than $66,000

3.5%

At least $66,000

but less than $70,000

4%

At least $70,000

but less than $74,000

4.75%

At least $74,000

but less than $78,000

5.5%

At least $78,000

but less than $82,000

6%

At least $82,000

but less than $86,000

6.75%

At least $86,000

but less than $90,000

7.5%

At least $90,000

but less than $100,000

8.75%

$100,000 and over

9.75%

and (2) at the rate of four and three-fourths per cent on all gains from the sale or exchange of capital assets which have been earned, received in fact or constructively, accrued or credited to the taxpayer during his taxable year subject to the exemptions allowed in section 12-506c, and section 12-506f, when applicable, provided the amount of tax payable by any taxpayer under this subdivision (2) with respect to such gains for any taxable year may not exceed an amount equal to three and four-tenths per cent of the adjusted gross income of such taxpayer for such taxable year, as determined for purposes of the federal income tax.

(b) Any taxpayer whose adjusted gross income in any taxable year is less than fifty-four thousand dollars and whose net gains from the sale or exchange of capital assets in such year do not exceed (1) two hundred dollars in the case of a husband and wife and (2) one hundred dollars in all other cases or any taxpayer whose total tax liability as determined under subsection (a) of this section in respect to any taxable year would be less than ten dollars and any taxpayer who is sixty-five years of age or older and whose adjusted gross income in any taxable year, less any gains from the sale or exchange of capital assets, is less than ten thousand dollars and any taxpayer whose adjusted gross income in any taxable year is below the level at which such taxpayer would be required to file an income tax return under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall not be subject to the tax imposed by subsection (a) of this section, and shall not be required to file any return under the provisions of section 12-508, for such year. For purposes of this subsection, in the case of a husband and wife both of whom are residents of this state and who file for the taxable year a single federal income tax return jointly, they shall be considered a taxpayer who is sixty-five years of age or older if either of them is sixty-five years of age or older.

(June, 1969, P.A. 1, S. 25, 27; June, 1971, P.A. 8, S. 10; 1972, P.A. 2, S. 1; P.A. 73-356, S. 2, 3, 5, 10; P.A. 74-63, S. 1, 5; P.A. 75-213, S. 43, 53; P.A. 77-370, S. 10, 13; P.A. 80-76, S. 1, 2; June Sp. Sess. P.A. 83-1, S. 11, 15; P.A. 85-159, S. 12, 19; 85-455, S. 1, 2; 85-469, S. 4, 6; P.A. 86-397, S. 4, 10; P.A. 87-559, S. 2, 3; P.A. 89-211, S. 26; 89-251, S. 17, 203; June Sp. Sess. P.A. 91-3, S. 124, 168.)

History: 1971 act amended Subsec. (a) to include dividends in tax, to delete obsolete reference to inapplicability to gains on sale or exchange of capital assets after June 30, 1971, to add reference to exemptions and to specify applicability of tax after December 31, 1969, amended Subsec. (b) to delete provision for $100 or $200 exemption for single or joint taxpayers and added Subsecs. (c) to (e) re calculation of exemptions; 1972 act replaced Subsec. (b) re minimum tax of $5 with new provisions re exemption from tax when gains $100 or less, effective February 17, 1972, and applicable to taxable years or portions thereof commencing after December 31, 1970; P.A. 73-356 repealed Subsecs. (c) to (e), substituted “net gains” for “dividends and gains”, substituted Sec. 12-506c for reference to repealed Subsec. (c) and deleted obsolete reference to December 31, 1970, in Subsec. (a) and amended Subsec. (b) to allow exemption for jointly filing husband and wife when gains do not exceed $200 and to substitute “net gains” for “gross income from gains ... and dividends”; P.A. 74-63 added reference to Sec. 12-506f in Subsec. (a), effective April 26, 1974, and applicable to taxable years beginning on and after January 1, 1974; P.A. 75-213 increased tax rate from 6% to 7% and included dividends in Subsec. (a) and amended Subsec. (b) to simplify language and to limit applicability to taxpayers whose adjusted gross income is less than $20,000, effective July 1, 1975, and applicable to taxable years commencing on and after January 1, 1975; P.A. 77-370 added table for graduated tax rate for tax on dividends, removing them from straight 7% rate, effective July 1, 1977, and applicable to taxable years commencing on and after January 1, 1977; P.A. 80-76 exempted from tax those whose liability would be less than $10, effective July 1, 1980, and applicable to taxable years commencing on or after January 1, 1980; June Sp. Sess. P.A. 83-1 added interest income as a form of investment income subject to tax under Subsec. (a)(1), to be in addition to dividends already subject to tax under said subdivision, provided that tax shall not be imposed under said subdivision unless taxpayer’s adjusted gross income for the taxable year is $50,000 or more in lieu of $20,000 as previously provided and imposed tax on interest income and dividends in accordance with a schedule of rates increasing from 6% to 13% in relation to the schedule of increasing levels of adjusted gross income in said subdivision, effective July 1, 1983, and applicable to taxable years of taxpayers commencing on or after January 1, 1983; P.A. 85-159 amended Subsec. (a) to revise tax rate schedule and Subsec. (b) to exempt taxpayers who are 65 or older and have less than $10,000 in income, exclusive of capital gains, effective May 16, 1985, and applicable to taxable years of taxpayers commencing on or after January 1, 1985; P.A. 85-455 amended Subsec. (b) by providing that any taxpayer whose adjusted gross income for any year is below the level at which such taxpayer would be required to file a return for purposes of the federal income tax shall not be subject to the tax imposed under this section, effective June 24, 1985, and applicable to tax years of taxpayers commencing on or after January 1, 1985; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 86-397 reduced the rate of tax imposed on dividends and interest income for each bracket of adjusted gross income in the schedule of tax by the amount of 1% of such dividends and interest income and accordingly, eliminated the tax with respect to adjusted gross income under $54,000 in a taxable year, effective June 11, 1986, and applicable to dividends and interest income for taxable years commencing on or after January 1, 1986; P.A. 87-559 amended Subsec. (a) by deleting the word “net” immediately preceding “gains from the sale or exchange of capital assets” in the imposition of tax statement in Subsec. (a)(2), for purposes of consistency with the definition of “gains from the sale or exchange of capital assets” in Sec. 12-505 which defines such gains as “net” gains, effective July 6, 1987, and applicable to taxable years of taxpayers commencing on or after January 1, 1987; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-251 amended Subsec. (a) by adding new brackets in the schedule of adjusted gross income applicable in determining tax with increased rates of tax at most levels of such income and by adding the provision with respect to tax on capital gains limiting such tax to a maximum of 5% of adjusted gross income, effective July 1, 1989, and applicable to taxable years commencing on or after January 1, 1989; June Sp. Sess. P.A. 91-3 amended Subsec. (a) by adding new brackets with regard to the dividends and interest income tax to reduce the rate by approximately one-third and to reduce the capital gains tax from 7% to 4.75%, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.

Subsec. (a):

Cited. 188 C. 206.



Section 12-506a - Exchange of property.

(a) Repealed by P.A. 73-356, S. 5, 10.

(b) A partnership as such shall not be subject to the tax imposed by this chapter. Persons who are partners shall be liable for said tax only in their individual capacities in the same manner that individuals are liable for partnership income under the federal Internal Revenue Code in effect for the taxable year.

(c) Repealed by P.A. 73-356, S. 5, 10.

(d) The tax imposed in this chapter shall not be applicable with respect to any sale or exchange of agricultural animals.

(June, 1971, P.A. 8, S. 11; P.A. 73-356, S. 5, 10; 73-413; P.A. 80-374.)

History: P.A. 73-356 repealed Subsecs. (a) and (c) re nonrecognizance of gains or losses with regard to exchanges in accordance with Secs. 1031, 1033, 1035 and 1036 of Title 26 of U.S. Internal Revenue Code and re reporting of funds by pledgee, guardian or other fiduciary to be taxed to beneficiary or equitable owners; P.A. 73-413 added Subsec. (d) exempting sale or exchange of agricultural animals from tax; P.A. 80-374 substituted “in effect for the taxable year” for obsolete reference to January 1, 1971, in Subsec. (b).



Section 12-506b - Estates of deceased persons.

The estate of each deceased person who last dwelt in the state shall be subject to and liable for the tax imposed by this chapter upon all dividends and net gains from the sale or exchange of capital assets actually or constructively received by such person in the year of his death, upon which a tax is due and has not already been paid under this chapter.

(June, 1971, P.A. 8, S. 21; P.A. 73-356, S. 6, 10; P.A. 75-213, S. 44, 53.)

History: P.A. 73-356 substituted “net gains from the sale or exchange of capital assets” for “interest, dividends and capital gains, less capital losses” and made technical changes; P.A. 75-213 added references to liability and included dividends, effective July 1, 1975, and applicable to taxable years commencing on and after January 1, 1975.



Section 12-506c - Exemptions.

For each individual resident required to pay the tax imposed under the provisions of subsection (a) of section 12-506, there shall be allowed with respect to net gains from the sale or exchange of capital assets an exemption of one hundred dollars provided, if such individual resident has attained the age of sixty-five years on or before the last day of the taxable year there shall be allowed an additional exemption of one hundred dollars and, provided, further, if such individual resident is blind, there shall be allowed an additional exemption of one hundred dollars. On a single return filed for husband and wife jointly, the amount of the exemption taken on such return shall be the sum of the exemptions to which each is entitled under this section.

(P.A. 73-356, S. 4, 10; P.A. 75-213, S. 45, 53.)

History: P.A. 75-213 substituted “individual resident” for “person” and specified that exemptions under section apply “with respect to net gains from the sale or exchange of capital assets”, effective July 1, 1975, and applicable to taxable years commencing on and after January 1, 1975.



Section 12-506d - Credit for tax paid in another state on gain from sale of certain property.

A credit against the tax imposed under subsection (a) of section 12-506 shall be allowed for a tax paid to another state with respect to any gain from the sale or exchange of real property located in that state which had not been held for investment, income-producing or any business purpose by a taxpayer subject to tax under this chapter, provided such real property was used as the principal place of residence by such taxpayer for not less than six months during the period of twelve months immediately preceding the date of such sale or exchange. The credit allowed herein shall not exceed the lesser of (1) the tax paid to the other state with respect to such a gain or (2) that proportion of the total tax due under this chapter which the amount of gain taxed in both this and another state and qualifying for this credit bears to the entire net gain of the taxpayer for the same taxable year for which a return is filed under this chapter. If the taxpayer is allowed credit under this section based on more or less of another state’s tax than he is finally required to pay, the taxpayer shall send notice of the difference to the Commissioner of Revenue Services who shall redetermine the tax for any years affected regardless of any otherwise applicable statute of limitations.

(P.A. 73-356, S. 9, 10; P.A. 77-614, S. 139, 610; P.A. 81-49, S. 1, 2.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-49 provided that credit be allowed only in respect to sale of the taxpayer’s principal place of residence, effective April 22, 1981, and applicable to taxable years of any taxpayer commencing on or after January 1, 1981.



Section 12-506e - Effective dates of sections 12-505 to 12-508, inclusive.

Section 12-506e is repealed.

(P.A. 73-356, S. 10; P.A. 74-240, S. 1, 2; P.A 80-307, S. 30, 31.)



Section 12-506f - Exemption of capital gain from sale of residence by persons sixty-five years of age or over.

Every husband and wife, and each other person, described as a taxpayer in section 12-505 shall, in addition to the exemptions allowed under the provisions of section 12-506c, be allowed an exemption and deduction from the amount of gains from the sale or exchange of capital assets for any taxable year which are subject to the tax imposed under the provisions of section 12-506 in the amount of any gain for such taxable year included in net gains from the sale or exchange of capital assets for federal income tax purposes, as described in section 12-505, arising from the sale of a residence in such taxable year, but only if (a) either of such spouses or both, or said other person, had attained the age of sixty-five years on the date of such sale and had owned and used such residence as principal residence for at least five years of the eight years immediately preceding the date of such sale and, (b) said gain is the first such gain for such taxpayer with respect to the sale of such a residence on or after January 1, 1974. If the exemption provided for in this section is availed of by a taxpayer in or for any taxable year, no such exemption shall be allowed with respect to such taxpayer or a spouse thereof in any subsequent taxable year. For the purposes of this section, the word “sale” means a “sale”, “exchange”, “transaction” or “event” through which the taxpayer is divested of all interest in his residence.

(P.A. 74-63, S. 2, 5; P.A. 75-213, S. 46, 53; P.A. 76-435, S. 49, 82.)

History: P.A. 75-213 rephrased provisions for greater clarity, effective July 1, 1975, and applicable to taxable years commencing on and after January 1, 1975; P.A. 76-435 made technical changes.



Section 12-506g - Exemption for gains subject to tax as income of a Subchapter S corporation.

Any shareholder in a small business corporation, as defined in Section 1371 of the Internal Revenue Code, which corporation has made an election not to be subject to tax as a corporation under the federal income tax in accordance with Section 1372 of the Internal Revenue Code, shall not be subject to tax under section 12-506 with respect to any gains from the sale or exchange of capital assets, as defined in section 12-505, included in the income of such corporation for purposes of determining the tax imposed on such corporation under chapter 208.

(P.A. 79-486, S. 1, 2.)

History: P.A. 79-486 effective July 1, 1979, and applicable to taxable years commencing on or after January 1, 1979.



Section 12-506h - Deduction allowed in determining tax on interest income when taxpayer is shareholder in an electing small business corporation subject to tax on such interest.

Any shareholder in an electing small business corporation, as that term is defined in Section 1371 of the Internal Revenue Code, when filing for any taxable year as a taxpayer in this state for purposes of the tax imposed on dividends and interest income under section 12-506, shall be allowed a deduction from interest income subject to tax under said section 12-506, with such deduction determined as the amount of any such interest income, which with respect to such corporation is included for the taxable year in net income apportioned to Connecticut in accordance with section 12-218 for purposes of determining the tax applicable to such corporation under chapter 208.

(P.A. 84-521, S. 1, 2.)

History: P.A. 84-521 effective June 13, 1984, and applicable to taxable years of taxpayers commencing on or after January 1, 1985.



Section 12-507 - Duties of fiduciary.

Any guardian, receiver, referee, trustee, assignee, custodian or other fiduciary, or any officer or agent appointed by any court to conduct the business or conserve the assets of any taxpayer, shall be subject to the tax imposed by this chapter in the same manner and to the same extent as a taxpayer hereunder.

(June, 1969, P.A. 1, S. 28; P.A. 73-356, S. 7, 10.)

History: P.A. 73-356 included custodians under provisions of section.



Section 12-508 - Tax return.

On or before April fifteenth following the close of each calendar year, in the case of persons reporting on the basis of a calendar year, and on or before the fifteenth day of the fourth month following the close of a fiscal year, in the case of persons reporting on the basis of a fiscal year, each person who earns, receives, accrues or has credited to his account any dividends, interest income or gains from the sale or exchange of capital assets as defined in section 12-505, shall duly execute and file a tax return with the commissioner, in such form and containing such information as he may prescribe, which return shall truly and accurately set forth the amount received and the taxpayer’s liability under this chapter; and the full amount of the tax shall be due and payable to the commissioner on or before the date prescribed herein for the filing of the return.

(June, 1969, P.A. 1, S. 29; June, 1971, P.A. 8, S. 12; 1972, P.A. 250, S. 1; P.A. 73-356, S. 8, 10; P.A. 75-213, S. 47, 53; 75-567, S. 61, 80; June Sp. Sess. P.A. 83-1, S. 12, 15; P.A. 90-28, S. 4.)

History: 1971 act substituted “persons” for “taxpayers”, included dividends in tax liability, referred to requirement that pledgees, assignees, receivers, etc. file return (those required to report under Sec. 12-506a(c)) and required that return state “amounts received” in addition to taxpayer’s liability; 1972 act provided for due date when final filing date falls on Saturday, Sunday or holiday; P.A. 73-356 deleted reference to dividends and to repealed Sec. 12-506a(c); P.A. 75-213 restored reference to dividends; P.A. 75-567 added phrase re contents of return containing such information as commissioner prescribes; June Sp. Sess. P.A. 83-1 added reference to “interest income” as a form of investment income subject to tax under Sec. 12-506 and to be included in the tax return required under this section, effective July 1, 1983, and applicable to taxable years of taxpayers commencing on or after January 1, 1983; P.A. 90-28 deleted provision concerning filing requirements when final date for filing falls on a Saturday, Sunday or legal holiday, provision appears in chapter on collection of state taxes.



Section 12-508a - Extension of time for tax return and payment to April 16, 1974.

Section 12-508a is repealed.

(P.A. 74-63, S. 4, 5; P.A. 80-307, S. 30, 31.)



Section 12-509 - Penalty for failure to pay tax when due. Rate of interest applied. Waiver of penalty.

(a) If any person fails to pay the amount of tax reported to be due on his return within the time specified under the provisions of this chapter, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid. Such amount shall bear interest at the rate of one and one-fourth per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any person has not made his return within three months after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(June, 1969, P.A. 1, S. 30; June, 1971, P.A. 8, S. 13; P.A. 79-586, S. 1, 2; P.A. 80-307, S. 26, 31; P.A. 81-64, S. 17, 23; 81-411, S. 36, 42; P.A. 87-84, S. 1, 4; P.A. 88-314, S. 42, 54; May Sp. Sess. P.A. 94-4, S. 62, 85; P.A. 95-160, S. 64, 69.)

History: 1971 act substituted “person” for “taxpayer”, increased penalty from $2.50 to $25, increased interest from 0.75% to 1% and qualified provision re abatement of penalty by requiring that commissioner be satisfied “beyond a reasonable doubt” and by adding requirement that failure to comply “was not intentional or due to neglect”; P.A. 79-586 deleted additional qualifications for abatement of penalty added in 1971 and made such abatement subject to review by tax review committee, effective June 21, 1979, and applicable to any return filed for a taxable year commencing on or after January 1, 1978; P.A. 80-307 increased interest temporarily to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended penalty provisions, including a minimum penalty of $50 and deleting provision re $25 penalty for failure to file return when due and revised waiver provision to conform with other sections; P.A. 81-411 continued interest on taxes not paid when due at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 87-84 amended penalty provision related to failure to pay tax when due by eliminating the minimum penalty requirement in the amount of $50; P.A. 88-314 amended Subsec. (a) by restating the imposition of penalty for failure to pay the tax within the time specified and added Subsec. (b) concerning determination of tax by the commissioner when the taxpayer has not made a return within three months after the time specified, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.25% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-510 - Powers and duties of commissioner.

(a) The commissioner or his authorized representative may require any taxpayer or other person required to file under this chapter to submit copies or pertinent extracts of his federal income tax returns, or of any other tax return made to any agency of the federal government, or of this or any other state, or of any statement or registration made pursuant to any state or federal law pertaining to securities or securities exchange regulations.

(b) The commissioner may require all taxpayers to keep such records as he may prescribe, and he may require the production of books, papers, documents and other data, to provide or secure information pertinent to the determination of the tax imposed by this chapter and the enforcement and collection thereof.

(c) The commissioner or any person authorized by him may examine the books, papers, records and equipment of any person liable under the provisions of this chapter, and may investigate the activities of the person in order to verify the accuracy of any return made, or, if no return is made by the person, to ascertain and determine the amount required to be paid.

(d) The commissioner and any representative of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his representative authorized to conduct such hearing and to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or other documentary evidence on the grounds that the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or documentary evidence so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized representative, or to produce any books and other documentary evidence pursuant thereto, the commissioner or such representative may apply to the superior court for the judicial district wherein the taxpayer resides or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and other documentary evidence and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the appropriation for the administration of this chapter.

(1969, P.A. 297; June, 1969, P.A. 1, S. 31; June, 1971, P.A. 8, S. 14; P.A. 78-280, S. 2, 127.)

History: Earlier 1969 act authorized substitution of “community correctional center” for “jail”; 1971 act added reference to other persons required to file under provisions of chapter in Subsec. (a); P.A. 78-280 substituted “judicial district” for “county”.



Section 12-511 - Deficiency assessments.

(a) After a final return in due form is filed, the commissioner shall cause the same to be examined and may make such further audit or investigation or reaudit as he may deem necessary, and if therefrom he shall determine that there is a deficiency with respect to the payment of any tax due under this chapter, he shall assess or reassess the additional taxes, penalties and interest due to this state, give notice of such assessment or reassessment to the taxpayer, and make demand upon him for payment. Within sixty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, the amount of the deficiency. Such amount shall bear interest at the rate of one and one-fourth per cent per month or fraction thereof from the date when the original tax became due and payable. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period. Any decision rendered by any federal court holding that a taxpayer has filed a fraudulent return with the Director of Internal Revenue shall subject the taxpayer to a penalty imposed by the preceding sentence without the necessity of further proof thereof, except when it can be shown that the return to the state so differed from the return to the federal government as to afford a reasonable presumption that the attempt to defraud did not extend to the state.

(b) Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax shall be made after the expiration of more than three years from the date of the filing of a return or from the original due date of a return, whichever is later; provided, where no return has been filed as provided by law, the tax may be assessed at any time. Where, before the expiration of the period prescribed herein for the assessment of an additional tax, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. The period so extended may be further extended by subsequent consents in writing before the expiration of the extended period.

(June, 1969, P.A. 1, S. 32; June, 1971, P.A. 8, S. 15; P.A. 80-307, S. 27, 31; P.A. 81-64, S. 18, 23; 81-411, S. 37, 42; P.A. 87-84, S. 2, 4; P.A. 88-314, S. 43, 54; P.A. 91-236, S. 12, 25.)

History: 1971 act increased interest from 0.75% to 1% and required that deficiency be not “deliberate” for waiver of penalty to be allowed; P.A. 80-307 temporarily increased interest to 1.25% for assessments due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 amended Subsec. (a) to include a minimum penalty of $50 and the waiver of penalty provisions applicable to other state taxes; P.A. 81-411 continued interest on the deficiency assessment at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 87-84 amended the penalty provision in Subsec. (a) related to failure to pay tax when due by eliminating the minimum penalty requirement in the amount of $50; P.A. 88-314 amended Subsec. (a) by deleting the penalty provisions applicable to deficiency assessments and substituting in lieu thereof a restatement of the penalties to be imposed when the deficiency is due to negligence and the deficiency is due to fraud or intent to evade the tax, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 91-236 amended Subsec. (a) to provide for 60, rather than 30, days for payment of deficiency amount, effective July 1, 1991, and applicable to taxes due on or after that date.



Section 12-511a - Disclosure by taxpayer of relevant changes in federal taxable income.

Any individual whose taxable income for federal income tax purposes is adjusted or corrected for any taxable year or portion thereof by any official of the United States government, or any agency thereof, in any respect affecting the tax imposed under this chapter shall, within ninety days after having received written notification of such adjustment or correction, submit to the commissioner an affidavit disclosing such changes or adjustments and thereafter shall promptly furnish to the commissioner any information, schedules, records, documents or papers related to such change, adjustment or correction as he may require. Any individual whose return to the Director of Internal Revenue has been amended in any respect affecting the tax imposed under this chapter shall, within ninety days after having filed such amended return, make an amended return to the commissioner. The time for filing such affidavit or amended return may be extended by the commissioner upon due cause shown. Notwithstanding the limitation of time in subsection (b) of section 12-511, if, upon examination, the commissioner finds that such taxpayer is liable for the payment of an additional tax, he shall, within a reasonable time from the receipt of an amended return or affidavit, notify such taxpayer of the amount of such additional tax, together with interest thereon computed at the rate of one and one-fourth per cent per month or fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner the amount of such additional tax and interest. If, upon examination of such amended return or affidavit and related information, the commissioner finds that the taxpayer has overpaid the tax due the state, the commissioner shall certify the amount of such overpayment to the Comptroller, and such amount shall be paid to the taxpayer by the State Treasurer upon order of the Comptroller.

(P.A. 74-63, S. 3, 5; P.A. 77-614, S. 139, 610; P.A. 84-423, S. 3.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 84-423 increased rate of interest applicable to the amount of tax due as a result of an adjustment or correction in a taxpayer’s taxable income for federal income tax purposes from 1% to 1.25% per month.



Section 12-512 - Collection of tax, penalties and interest.

The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized representative. The amount of any such tax, penalty and interest shall be a lien, from the last day of the taxable year until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or pass such other further decree as it judges equitable.

(June, 1969, P.A. 1, S. 33; P.A. 78-280, S. 2, 4, 127; P.A. 85-501, S. 6.)

History: P.A. 78-280 substituted “judicial district(s)” for “county(ies)”; P.A. 85-501 provided that lien shall be effective from the last day of the taxable year rather than last filing day of period for which taxpayer is delinquent and that such lien shall not be effective against a qualified encumbrancer as defined in Sec. 12-35b, deleting reference to purchasers and encumbrancers to whom property is transferred between last day of delinquency period and date of recording lien.



Section 12-513 - Abatement of tax.

Section 12-513 is repealed.

(June, 1969, P.A. 1, S. 34; P.A. 77-614, S. 147, 610; P.A. 90-28, S. 9.)



Section 12-514 - Excess payments.

If, within three years after the due date of any return, the commissioner determines that any amount, penalty or interest has been paid more than once or has been erroneously or illegally collected or computed, the commissioner shall credit the excess amount collected or paid against any amounts then due and payable from the person under this chapter or any other chapter administered by the commissioner and the balance shall be refunded, upon order of the Comptroller, to the person or his successors, administrators or executors or any other person legally responsible for the conduct of the affairs of the taxpayer.

(June, 1969, P.A. 1, S. 35.)



Section 12-515 - Refund claims.

Any taxpayer who feels that he has overpaid any taxes due under this chapter may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made stating the specific grounds upon which the claim is founded. Not later than ninety days following receipt of such claim for refund the commissioner shall determine whether such claim is valid and if so, said commissioner shall notify the Comptroller of the amount of such refund and the Comptroller shall draw an order on the Treasurer in the amount thereof for payment to the taxpayer. To the amount of such refund there shall be added interest at the rate of three-fourths of one per cent for each month or fraction thereof which elapses between the ninetieth day following receipt of such claim for refund by the commissioner and the date of notice by the commissioner that such refund is due. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. Within thirty days after disallowing any claim in whole or in part the commissioner shall serve notice of his action on the claimant.

(June, 1969, P.A. 1, S. 36; P.A. 85-356, S. 7, 9.)

History: P.A. 85-356 added provisions detailing procedures for determining validity of claims for refunds and payment of refunds and interest, if any, effective July 1, 1985, and applicable to taxable years commencing on or after January 1, 1985.

Cited. 44 CS 126.



Section 12-516 - Forms.

The commissioner shall design a form of return and forms for such additional statements or schedules as he may require to be filed therewith. Such forms shall provide for the setting forth of such facts as the commissioner may deem necessary for the proper enforcement of this chapter. He shall cause a supply thereof to be printed and shall furnish appropriate blank forms to each taxpayer upon application or otherwise as he may deem necessary. Failure to receive a form shall not relieve any taxpayer from the obligation to file a return under the provisions of this chapter. Each such return shall be signed by the taxpayer, or by a guardian, receiver, referee, trustee, assignee or other fiduciary or any officer or agent appointed by any court to conduct the business or conserve the assets of any taxpayer.

(June, 1969, P.A. 1, S. 37; June, 1971, P.A. 8, S. 16; P.A. 75-213, S. 48, 53; P.A. 90-160, S. 2.)

History: 1971 act replaced reference to taxpayers “in the hands of” guardians, receivers, referees, trustees, etc. with “return filed under subsection (c) of section 12-506a” and substituted person responsible for “filing such return” for person responsible “for the conduct of the affairs” of such taxpayers; P.A. 75-213 restored references to guardians, receivers, referees, trustees, etc. and to conduct of affairs of taxpayers, deleting reference to repealed Subsec. (c) of Sec. 12-506a, effective July 1, 1975, and applicable to taxable years commencing on and after January 1, 1975; P.A. 90-160 deleted the requirement that each return shall be made under oath or affirmation and inserted in lieu thereof the requirement that the return be signed by the taxpayer or the person responsible for the conduct of the taxpayer’s affairs.



Section 12-517 - Extension of time for filing return and paying tax.

The commissioner may for reasonable cause extend the time for the filing of any return due under this chapter and the payment of tax due thereon under such rules and regulations as he shall prescribe. Said commissioner may require the filing of a tentative return and the payment of an estimated tax. Any additional tax which may be found to be due on the filing of a final return as allowed by such extension shall bear interest at the rate of one and one-fourth per cent per month or fraction thereof from the original due date of such tax to the date of actual payment.

(June, 1969, P.A. 1, S. 38; June, 1971, P.A. 8, S. 17; P.A. 81-411, S. 38, 42.)

History: 1971 act increased interest rate from 0.75% to 1%; P.A. 81-411 increased interest on tax due on final return after an extension of time for filing to 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date.

Cited. 44 CS 126.



Section 12-517a - Declarations of estimated tax and payment related to dividends, interest income and capital gains.

(a)(1) Any taxpayer subject to the tax imposed on dividends and interest income under this chapter with respect to any taxable year shall submit a declaration of estimated tax on or before the fifteenth day of the sixth month of such taxable year, provided the tax required to be paid on such dividends and interest income for such taxable year can reasonably be expected to exceed two hundred dollars or the tax, if any, required to be paid on such income for the next preceding taxable year exceeded two hundred dollars. Any taxpayer filing such declaration shall make payment to the Commissioner of Revenue Services, to be included with such declaration, in an amount equal to fifty per cent of such estimated tax.

(2) Any taxpayer subject to the tax imposed on gains from the sale or exchange of capital assets under this chapter with respect to any taxable year shall submit, on or before the fifteenth day of the sixth month of such taxable year, a declaration of the amount of estimated tax applicable to all such gains which have been earned, received in fact or constructively, accrued or credited to such taxpayer in the first five full months of such income year, provided the amount of such estimated tax is equal to two thousand dollars or more. Any taxpayer filing such declaration shall make payment to the Commissioner of Revenue Services, to be included with such declaration, in an amount equal to one hundred per cent of the estimated tax applicable to all such gains in the period of five full months.

(3) Any taxpayer subject to tax under this chapter with respect to any taxable year shall submit, on or before the fifteenth day of the second month following the end of such taxable year, a declaration of estimated tax applicable to dividends, interest income and gains from the sale or exchange of capital assets for such taxable year, provided the total of such tax may reasonably be expected to exceed two thousand dollars. Any taxpayer filing such declaration shall make payment to the Commissioner of Revenue Services, to be included with such declaration, in an amount which, together with any prior payments on account of such estimated tax, is equal to one hundred per cent of such estimated tax.

(b) The commissioner shall prescribe or furnish the form for such declaration and shall require that such declaration include any and all information necessary or desirable in order to determine the amount of estimated tax or any installment thereof payable hereunder.

(c) Any declaration filed prior to the fifteenth day of the second month following the end of such taxable year may be amended on or before said day in accordance with regulations adopted by the commissioner.

(Nov. Sp. Sess. P.A. 81-4, S. 20, 32; P.A. 82-325, S. 3, 7; June Sp. Sess. P.A. 83-1, S. 13, 15; P.A. 89-16, S. 17, 31.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of taxpayers commencing on or after January 1, 1983; P.A. 82-325 revised effective date of 1981 act but without affecting this section; June Sp. Sess. P.A. 83-1 amended Subsecs. (a) and (b) by adding “interest income” as income to be included in the declaration of estimated tax required under this section, effective January 1, 1984, and applicable to taxable years of taxpayers commencing on or after said date; P.A. 89-16 added provisions with respect to dividends, interest income and capital gains requiring a declaration of estimated tax and payment to be made in the sixth month of the taxable year and in the second month following the end of the taxable year, effective March 23, 1989, and applicable to taxable years commencing on or after January 1, 1989.



Section 12-517b - Installment payment on account of estimated tax. Amount and when payable.

Section 12-517b is repealed effective March 23, 1989, and applicable to income years commencing on or after January 1, 1989.

(Nov. Sp. Sess. P.A. 81-4, S. 21, 32; P.A. 82-325, S. 3, 7; P.A. 89-16, S. 30, 31.)



Section 12-517c - Interest added when estimated payment on dividends, interest income or capital gains is less than minimum required.

(a) In addition to the tax imposed on dividends, interest income and gains from the sale or exchange of capital assets under this chapter with respect to any taxable year, any taxpayer subject to said tax who has not, as provided in section 12-517a, made payment (1) on account of the tax applicable to dividends and interest income for such taxable year, on or before the fifteenth day of the sixth month of such taxable year, of an installment at least equal to the lesser of (A) fifty per cent of the estimated tax for such taxable year, which estimated tax for purposes of this section may not be less than ninety per cent of the tax determined to be due for such taxable year or (B) sixty per cent of the assumed tax with respect to dividends and interest income for such taxable year, (2) on account of the tax applicable to gains from the sale or exchange of capital assets for such taxable year, on or before the fifteenth day of the sixth month of such taxable year, in an amount at least equal to the lesser of (A) one hundred per cent of the tax with respect to all such gains earned, received in fact or constructively, accrued or credited to the taxpayer during the first five full months of such taxpayer’s taxable year, as provided in subdivision (2) of subsection (a) of section 12-517a or (B) sixty per cent of the assumed tax with respect to gains from the sale or exchange of capital assets for such taxable year, or (3) on account of the tax applicable to dividends, interest income and gains from the sale or exchange of capital assets for such taxable year, on or before the fifteenth day of the second month following the end of such taxable year, in an amount which, together with any prior payments on account of such tax, is at least equal to the lesser of (A) one hundred per cent of such estimated tax, which for purposes of this section may not be less than ninety per cent of the tax determined to be due for such taxable year or (B) one hundred per cent of the assumed tax with respect to such taxable year, shall on or before the due date for filing the final return for such taxable year prescribed in section 12-508 pay to the commissioner interest on the part of any such installment not so paid, at the rate of one and one-fourth per cent per month, or fraction thereof, from the aforementioned date relating to the installment to the date of payment. For purposes of this subsection the term “assumed tax” means the amount obtained by computing with respect to the taxpayer a tax at the rates applicable to such taxable year but on the basis of all other facts relating to the taxpayer for, and all other provisions of law applicable to, the next preceding taxable year.

(b) If any part of the interest referred to in subsection (a) of this section with respect to tax for any taxable year is not paid to the commissioner on or before the due date for filing the final return for such taxable year prescribed in said section 12-508, such unpaid interest shall be added to the tax imposed under section 12-506 for such taxable year.

(c) If any installment payment, as required in section 12-517a, is less than the minimum amount required under this section for such income year, a penalty shall be imposed with respect to such payment in the amount of ten per cent of the part of such installment which is less than such minimum amount, or fifty dollars, whichever amount is greater.

(d) The commissioner shall waive any penalty applicable with respect to gains from the sale or exchange of capital assets earned, received in fact or constructively, accrued or credited to a taxpayer, in the calendar year commencing January 1, 1989, whose adjusted gross income, reduced by the amount of any such gains, is less than fifty-four thousand dollars.

(Nov. Sp. Sess. P.A. 81-4, S. 22, 32; P.A. 82-325, S. 3, 7; June Sp. Sess. P.A. 83-1, S. 14, 15; P.A. 89-16, S. 18, 31.)

History: Nov. Sp. Sess. P.A. 81-4 effective January 27, 1982, and applicable to taxable years of taxpayers commencing on or after January 1, 1983; P.A. 82-325 revised effective date of 1981 act but without affecting this section; June Sp. Sess. P.A. 83-1 amended Subsec. (a) by adding “interest income” as income subject to requirements in this section concerning minimum installment payments on account of the estimated tax, effective January 1, 1984, and applicable to taxable years of taxpayers commencing on or after said date; P.A. 89-16 added provisions imposing interest charges and penalty when any payment of estimated tax with respect to dividends, interest income or capital gains, as required under Sec. 12-517a, is less than the minimum amount required, effective March 23, 1989, and applicable to income years commencing on or after January 1, 1989.



Section 12-518 - Enforcement. Regulations.

The commissioner shall enforce the provisions of this chapter and may adopt and enforce rules and regulations relating to the administration and enforcement of this chapter. The commissioner may prescribe the extent to which any ruling or regulation shall be applied with retroactive effect.

(June, 1969, P.A. 1, S. 39.)



Section 12-519 - Penalties for wilful failure to comply with requirements of this chapter.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-518 to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsection (a) or (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(June, 1969, P.A. 1, S. 40; June, 1971, P.A. 8, S. 18; P.A. 88-314, S. 44, 54; P.A. 13-258, S. 54.)

History: 1971 act substituted “person” for “taxpayer”; P.A. 88-314 deleted the entire section concerning applicable penalties for wilful failure to comply with requirements of this chapter and substituted in lieu thereof new penalty provisions related to wilful failure to pay the tax or make a return at the time required and wilful delivery of a return or any other document known to be fraudulent or false, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-520 - Report by Commissioner of Revenue Services. Confidential information.

The Commissioner of Revenue Services shall publish in his annual report data showing the amount of taxes collected under this chapter, the amount of penalties assessed under the provisions of this chapter, and such classifications of taxpayers with such other facts as he deems pertinent and valuable. Such published figures shall not disclose the operations of any taxpayer in such manner as to permit the identification of such taxpayer by those unassociated with his business.

(June, 1969, P.A. 1, S. 41; P.A. 76-436, S. 325, 681; P.A. 77-614, S. 139, 610; P.A. 82-67, S. 3.)

History: P.A. 76-436 deleted reference to court of common pleas, substituted “a violation” for “infraction” and deleted “such fine and imprisonment” after “both”, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 82-67 eliminated references to limitations on disclosure of information obtained in examining records or returns of taxpayers, which limitations are included in section 12-15 as amended by P.A. 82-67.



Section 12-521 - Appeal to commissioner.

Any person, aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this chapter may apply to the commissioner, in writing, within sixty days after notice of such action is delivered or mailed to him, for a hearing and a correction of the amount of the tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any person has been due, order a hearing on his own initiative and require the person filing such return or any other individual whom he believes to be in possession of relevant information concerning the taxpayer or the person filing such return to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(June, 1969, P.A. 1, S. 42; June, 1971, P.A. 8, S. 19; P.A. 91-236, S. 13, 25.)

History: 1971 act substituted “person” or “person filing such return” for “taxpayer” in most references and added “person filing such return” in provision re appearance of persons with relevant information before commissioner; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

No interest is to be paid on a refund made administratively by the tax commissioner of an overpayment of the capital gains and dividends tax. 31 CS 134.



Section 12-522 - Appeal from commissioner.

Notwithstanding the provisions of chapter 54 to the contrary, any person aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services under the provisions of this chapter may, within one month after service upon such person of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard unless cause appears to the contrary, at the first session by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of nine per cent per annum, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may charge double or triple costs, as the case demands, and upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court but no costs shall be taxed against the state.

(June, 1969, P.A. 1, S. 43; June, 1971, P.A. 8, S. 20; P.A. 74-47, S. 1–3; P.A. 77-614, S. 139, 610; P.A. 80-353; 80-483, S. 159, 186; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 15, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act substituted “person” for “taxpayer”; P.A. 74-47 added phrase “Notwithstanding the provisions of chapter 54 to the contrary” and added Subsec. (b) re dismissal of suits pending in court of common pleas and assumption of cases by superior court; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-353 substituted judicial district of Hartford-New Britain for Hartford county and deleted Subsec. (b); P.A. 80-483 made technical changes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 7% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993: P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 31 CS 134.



Section 12-522a - Applicability of chapter provisions limited.

The provisions of this chapter shall not be applicable with respect to any dividends, interest income or gains from the sale or exchange of capital assets which are earned, received in fact or constructively, accrued or credited to a taxpayer during any taxable year of such taxpayer commencing on or after January 1, 1992.

(June Sp. Sess. P.A. 91-3, S. 156, 168; May Sp. Sess. P.A. 92-5, S. 36, 37.)

History: June Sp. Sess. P.A. 91-3, S. 156 effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 92-5 made a technical change.






Chapter 225 - Admissions and Dues Taxes

Section 12-523 to 12-539 - Admissions, cabaret and dues tax.

Obsolete.

(June, 1969, P.A. 1, S. 48–64.)



Section 12-540 - Definitions.

Whenever used in this chapter:

(1) “Person” means and includes any individual, firm, copartnership, joint venture, association of persons however formed, social club, fraternal organization, corporation, limited liability company, estate, trust, fiduciary, receiver, trustee, syndicate, the United States, this state or any political subdivision thereof or any group or combination acting as a unit, and any other individual or officer acting under the authority of any court in this state;

(2) “Taxpayer” means any person as defined in subdivision (1) of this section who is subject to any tax imposed by this chapter;

(3) “Admission charge” means the amount paid, whether in the form of a ticket price, license fee, skybox, luxury suite or club seat rental charge or purchase price, or otherwise, for the right or privilege to have access to a place or location where amusement, entertainment or recreation is provided, exclusive of any charges for instruction, and including any preferred seat license fee or any other payment required in order to have the right to purchase seats or secure admission to any such place or location. Places of amusement, entertainment or recreation include, but are not limited to, theaters, motion picture shows, auditoriums where lectures and concerts are given, amusement parks, fairgrounds, race tracks, dance halls, ball parks, stadiums, amphitheaters, convention centers, golf courses, miniature golf courses, tennis courts, skating rinks, swimming pools, bathing beaches, gymnasiums, auto shows, boat shows, camping shows, home shows, dog shows and antique shows;

(4) “Dues” shall include assessment charges to members irrespective of the purpose for which made and any charges for social, athletic or sporting privileges or facilities for any period of more than six days but not including charges made for instruction, charges for locker rental or charges for special assessments made (A) for the construction or reconstruction of any social, athletic or sporting facility or any increase in charges made after June 29, 1999, which increase is to be used for the acquisition of land provided such land is “farm land”, “open space land” or “forest land”, as defined in section 12-107b, and further provided that an application or applications pursuant to section 12-107c, 12-107d or 12-107e are made for the assessment list next following the acquisition of such land, or (B) for the construction or reconstruction of any capital addition to any such facility, or (C) furnishings or fixtures, including installation charges, for any such facility, to the extent that such furnishings or fixtures are required, by reason of the construction or reconstruction described in subparagraph (A) or (B) of this subdivision, for the use of such facility upon completion of such construction or reconstruction; except that, in the case of any such amount which is not expended for such construction, reconstruction, furnishings or fixtures, including installation charges, within three years after the date of payment of such amount, the exemption provided by this subdivision shall cease to apply upon the expiration of such three-year period, and the club shall be liable for any tax imposed by section 12-543 in respect of such payment, as if such payment had been made on the first day following the expiration of such three-year period;

(5) “Initiation fees” shall include any payment, contribution or loan required as a condition precedent to membership whether or not any such payment, contribution or loan is evidenced by a certificate of interest or indebtedness or share of stock;

(6) “Operating under a lodge system” means carrying on activities under a form of organization that comprises local branches, chartered by a parent organization and largely self-governing, called “lodges”, “chapters” or any similar title;

(7) “Club” means any organization which is either owned or operated by its members, or both.

(1971, P.A. 837, S. 1; 1972, P.A. 88, S. 1; P.A. 75-473, S. 1–3, 6; P.A. 77-434, S. 1, 2; P.A. 82-45, S. 1, 4; P.A. 95-79, S. 34, 189; P.A. 98-244, S. 24, 35; Dec. Sp. Sess. P.A. 98-1, S. 32, 43; P.A. 99-173, S. 49, 65; 99-235, S. 3, 7; P.A. 00-174, S. 19, 83; 00-230, S. 8.)

History: 1972 act excluded from definition of “cabaret” places where a single instrumental performer plays music; P.A. 75-473 deleted from definition of “admission charge” reference to health clubs and specifically excluded charges for instruction, amended definition of “dues” to clarify that instruction charges not included and defined “club” in new Subsec. (8); P.A. 77-434 deleted word “instrumental” with reference to performers in definition of “cabaret”, thereby excluding places where single singer or instrumentalist performs; P.A. 82-45 amended the list of charges not includable in “dues” for purposes of tax on dues, eliminating as redundant the reference to charges for “capital improvements of” facilities; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-244 redefined “cabaret or other similar place” to exclude karaoke alone and any room in a restaurant with only a restaurant permit for beer or beer and wine, effective June 8, 1998, and applicable to sales occurring on or after October 1, 1998; Dec. Sp. Sess. P.A. 98-1 amended Subdiv. (3) to clarify form of amount paid, to include preferred seat license fee and to add stadiums, amphitheaters and convention centers to the list of places of amusement, entertainment or recreation, effective January 12, 1999; P.A. 99-173 deleted former Subdiv. (4) re definition of “cabaret or other similar place”, renumbering remaining Subdivs. accordingly, and amended redesignated Subdiv. (4) re definition of “dues” to add provisions re acquisition of farm land, open space land or forest land and re application pursuant to Sec. 12-107c, 12-107d or 12-107e, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 99-235 amended Subdiv. (4) to provide that the exclusion from the definition of “dues” for assessment charges for acquisition of farm land, forest land or open space land applies to increases in charges after June 29, 1999, effective June 29, 1999; P.A. 00-174 amended Subdiv. (4) to exclude locker rental charges from the definition of “dues”, effective October 1, 2000, and applicable to charges made on or after that date; P.A. 00-230 made technical changes in Subdivs. (2) and (4).

Cited. 43 CS 135.



Section 12-541 - Admissions tax. Exemptions. Nature of tax.

(a) There is hereby imposed a tax of ten per cent of the admission charge to any place of amusement, entertainment or recreation, except that no tax shall be imposed with respect to any admission charge (1) when the admission charge is less than one dollar or, in the case of any motion picture show, when the admission charge is not more than five dollars, (2) when a daily admission charge is imposed which entitles the patron to participate in an athletic or sporting activity, (3) to any event, other than events held at the stadium facility, as defined in section 32-651, if all of the proceeds from the event inure exclusively to an entity which is exempt from federal income tax under the Internal Revenue Code, provided such entity actively engages in and assumes the financial risk associated with the presentation of such event, (4) to any event, other than events held at the stadium facility, as defined in section 32-651, which, in the opinion of the commissioner, is conducted primarily to raise funds for an entity which is exempt from federal income tax under the Internal Revenue Code, provided the commissioner is satisfied that the net profit which inures to such entity from such event will exceed the amount of the admissions tax which, but for this subdivision, would be imposed upon the person making such charge to such event, (5) other than for events held at the stadium facility, as defined in section 32-651, paid by centers of service for elderly persons, as described in subdivision (d) of section 17b-425, (6) to any production featuring live performances by actors or musicians presented at Gateway’s Candlewood Playhouse, Ocean Beach Park or any nonprofit theater or playhouse in the state, provided such theater or playhouse possesses evidence confirming exemption from federal tax under Section 501 of the Internal Revenue Code, (7) to any carnival or amusement ride, (8) to any interscholastic athletic event held at the stadium facility, as defined in section 32-651, or (9) if the admission charge would have been subject to tax under the provisions of section 12-542 of the general statutes, revision of 1958, revised to January 1, 1999. On and after July 1, 2000, the tax imposed under this section on any motion picture show shall be eight per cent of the admission charge and, on and after July 1, 2001, the tax imposed on any such motion picture show shall be six per cent of such charge.

(b) The tax shall be imposed upon the person making such charge and reimbursement for the tax shall be collected by such person from the purchase. Such reimbursement, termed “tax”, shall be paid by the purchaser to the person making the admission charge. Such tax, when added to the admission charge, shall be a debt from the purchaser to the person making the admission charge and shall be recoverable at law. The amount of tax reimbursement, when so collected, shall be deemed to be a special fund in trust for the state of Connecticut.

(1971, P.A. 837, S. 2, 3; June, 1971, P.A. 7, S. 3; P.A. 73-521; P.A. 77-614, S. 139, 610; P.A. 81-404, S. 1, 2; P.A. 82-457, S. 1, 2; P.A. 88-140, S. 1, 2; 88-293, S. 1, 2; P.A. 93-74, S. 36, 67; 93-332, S. 10, 11, 42; May Sp. Sess. P.A. 94-4, S. 22, 85; P.A. 95-160, S. 64, 69; P.A. 97-315, S. 2, 4; Dec. Sp. Sess. P.A. 98-1, S. 33, 43; P.A. 99-121, S. 16, 28; 99-173, S. 52, 65; 99-241, S. 57, 66; June Sp. Sess. P.A. 99-1, S. 27, 51; P.A. 00-140, S. 25, 40; 00-170, S. 16, 42; P.A. 06-186, S. 75; June Sp. Sess. P.A. 07-1, S. 127; P.A. 10-146, S. 1; P.A. 11-6, S. 105.)

History: 1971 act excluded from admission tax events where daily admission charge entitles patron to participate in athletic or sporting activity; P.A. 73-521 added Subsec. (c) re exemption for admissions paid for by groups of at least ten members of senior citizens centers; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 81-404 added provision in Subsec. (b) that the tax shall not be applicable to admission charges for any event at the Hartford Civic Center or the New Haven Coliseum; P.A. 82-457 revised provisions concerning circumstances under which tax is not imposed by deleting Subsecs. (b) and (c) and including a list of six events or situations when tax would not be imposed as follows: (1) If charge is under $1, (2) a daily charge to participate in sporting activity, (3) when all proceeds inure to tax-exempt entity and such entity assumes the financial risk in the event, (4) event conducted primarily to raise funds for a tax-exempt entity, provided profits inuring to entity exceed the tax that would otherwise apply, (5) any event at Hartford Civic Center or the New Haven Coliseum and (6) admission charges paid by centers of service for elderly persons; P.A. 88-140 added Subdiv. (7) concerning exemptions for certain live performances, effective July 1, 1988, and applicable to performances on or after that date; P.A. 88-293 amended Subdiv. (1) to exempt motion picture shows having an admission charge of less than $2, effective July 1, 1988, and applicable to admissions to events occurring on or after that date; P.A. 93-74 added New Britain Beehive Stadium, facilities owned or managed by the Tennis Foundation of Connecticut or any successor organization and the William A. O’Neill Convocation Center to list of exemptions from the tax in Subdiv. (5), effective May 19, 1993, and applicable to sales occurring on and after January 1, 1994; P.A. 93-332 added facilities owned or managed by the Tennis Foundation of Connecticut or any successor organization and New Britain Veterans Memorial Stadium to list of exemptions from the tax in Subdiv. (5), effective June 25, 1993, and applicable July 1, 1993; May Sp. Sess. P.A. 94-4 added new Subdiv. (8) exempting carnival and amusement rides, effective July 1, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-315 increased the amount of the admission charge for motion picture shows that may be exempt from $2 to $4.50 and amended Subdiv. (7) to add exemptions for Gateway’s Candlewood Playhouse and Ocean Beach Park, effective July 10, 1997, and applicable to sales occurring on or after July 1, 1997; Dec. Sp. Sess. P.A. 98-1 amended Subdivs. (3), (4) and (6) to exclude events held at the stadium facility, effective January 12, 1999; P.A. 99-121 added provision re tax reimbursement collected deemed to be a special fund in trust for the state, effective June 3, 1999, and applicable to periods commencing on or after July 1, 1999; P.A. 99-173 increased exemption for the admissions charges to motion pictures of $5 or less in Subdiv. (1) and added exemptions for Stafford Motor Speedway, Lime Rock Park, Thompson Speedway, Waterford Speedbowl, the Bridgeport Harbor Yard Stadium, and the games of the Waterbury Spirit and New Haven Ravens in Subdiv. (5), effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999; P.A. 99-241 deleted stadium facility and added sportsplex in Subdivs. (3), (4) and (6), effective July 1, 1999; June Sp. Sess. P.A. 99-1 exempted events at New Britain Stadium from tax, effective for events occurring on or after the date such stadium was placed in service, and exempted games of the New Britain Rock Cats in Subdiv. (5), effective July 1, 1999; P.A. 00-140 deleted references to the former Hartford sportsplex and added references to the stadium facility as defined in Sec. 32-651, effective May 2, 2000; P.A. 00-170 divided section into Subsecs. (a) and (b), added exemptions for the Connecticut Exposition Center and cabarets formerly subject to the repealed cabaret tax and phased down the tax on motion picture show admissions to 8% on and after July 1, 2000, and 6% on and after July 1, 2001, effective July 1, 2001, and applicable to charges occurring on or after that date; P.A. 06-186 amended Subsec. (a)(5)(A) by adding exemption to tax for Nature’s Art, and commencing on or after November 1, 2006, Dodd Stadium and Arena at Harbor Yard, effective May 7, 2006, and applicable to admission charges imposed on or after April 1, 2006; June Sp. Sess. P.A. 07-1 added reference to the Connecticut Convention Center in Subsec. (a)(5), effective July 1, 2007; P.A. 10-146 amended Subsec. (a) by making technical changes in Subdivs. (3) and (4), designating existing Subdiv. (9) as Subdiv. (10), and adding exemption for interscholastic athletic events as new Subdiv. (9), effective July 1, 2010, and applicable to admission charges imposed on or after that date; P.A. 11-6 amended Subsec. (a) by deleting former Subdiv. (5) re exemption from tax for events at Hartford Civic Center, New Haven Coliseum, Beehive Stadium, New Britain Stadium, New Britain Veterans Memorial Stadium, Harbor Yard Stadium, Stafford Motor Speedway, Lime Rock Park, Thompson Speedway, Waterford Speedbowl, facilities owned by the Tennis Foundation of Connecticut, William A. O’Neill Convocation Center, Connecticut Exposition Center, Nature’s Art, Connecticut Convention Center, Dodd Stadium, and the Arena at Harbor Yard, and for games of the New Britain Rock Cats, New Haven Ravens or Waterbury Spirit, and redesignating existing Subdivs. (6) to (10) as Subdivs. (5) to (9), effective January 1, 2012, and applicable to admission charges imposed on or after that date.



Section 12-542 - Cabaret tax. Nature of tax.

Section 12-542 is repealed, effective June 23, 1999, applicable to sales made on or after July 1, 1999.

(1971, P.A. 837, S. 4; P.A. 78-306, S. 1, 2; P.A. 99-121, S. 17, 28; 99-173, S. 64, 65.)



Section 12-543 - Dues or initiation fees tax. Nature of tax. Exemptions.

(a) There is hereby imposed a tax equivalent to ten per cent of any amount paid as dues or initiation fees to any social, athletic or sporting club. Such tax shall be imposed upon the club receiving such amounts. Reimbursement for such tax shall be collected by the club from the member. Such reimbursement, termed “tax”, shall be paid by the member to the club charging the dues or initiation fees. Such tax when added to the amounts charged shall be a debt from the member to the club charging such amounts and shall be recoverable at law. The amount of tax reimbursement, when so collected, shall be deemed to be a special fund in trust for the state of Connecticut.

(b) (1) A club shall be exempt from the dues tax if the annual dues of a member enjoying full privileges and any initiation fee required of such a member are each one hundred dollars or less. (2) A club sponsored and controlled by a charitable or religious organization, a governmental agency or a nonprofit educational institution shall be exempt from the dues tax. (3) Any society, order or association operating under the lodge system or any local fraternal organization among students of a college or university shall be exempt from the dues tax. (4) Lawn bowling clubs shall be exempt from the dues tax.

(1971, P.A. 837, S. 5, 6; P.A. 75-473, S. 4, 6; P.A. 82-45, S. 2, 4; P.A. 85-438, S. 1, 2; P.A. 99-121, S. 18, 28; 99-173, S. 53, 65.)

History: P.A. 75-473 deleted reference to life or full dues in Subdiv. (1); P.A. 82-45 eliminated reference to “organization” re imposition of tax on amounts paid to “any social, athletic or sporting club or organization”; P.A. 85-438 exempted clubs from dues tax if members’ dues are $100 or less per person, doubling the previously applicable amount; P.A. 99-121 amended Subsec. (a) to add provision re tax reimbursement collected deemed to be a special fund in trust for the state, effective June 3, 1999, and applicable to periods commencing on or after July 1, 1999; P.A. 99-173 amended Subsec. (b) to add new Subdiv. (4) re lawn bowling clubs, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999.



Section 12-544 - Administration and enforcement.

This chapter shall be administered by the Commissioner of Revenue Services. All forms necessary or convenient for the enforcement of this chapter shall be prescribed, printed and furnished by said commissioner. The commissioner may adopt and enforce rules and regulations relating to the administration and enforcement of this chapter.

(1971, P.A. 837, S. 7; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-545 - Amounts taxable.

The admissions and dues taxes shall be imposed on amounts received within or without the state but only if the place of admission or club facilities are within the state.

(1971, P.A. 837, S. 8; P.A. 82-45, S. 3, 4; P.A. 99-173, S. 54, 65.)

History: P.A. 82-45 eliminated “or organization” in the reference to “place of admission, cabaret or club or organization facilities”; P.A. 99-173 deleted “cabaret”, effective June 23, 1999, and applicable to sales occurring on or after July 1, 1999.



Section 12-546 - Sale of business, stock or facilities. Purchaser’s duties and liabilities. Certificate of clearance.

If any person liable for any amount under this chapter sells his business, stock of goods, or facilities, the successor shall withhold sufficient of the purchase price to cover such amount, until a certificate of clearance from the Commissioner of Revenue Services is issued. If the purchaser fails to withhold from the purchase price as required, he shall be liable for the payment of the amount required to be withheld by him to the extent of the purchase price, valued in money. Within sixty days after receiving a written request from the purchaser for a certificate of clearance, the Commissioner of Revenue Services shall either issue the certificate or mail notice to the purchaser at his address, as it appears on the records of the Department of Revenue Services, of the amount that must be paid. Failure of the commissioner to mail this notice shall release the purchaser from any further obligation to withhold the purchase price as above provided.

(1971, P.A. 837, S. 9; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-547 - Returns. Payment of tax. Penalty.

Each person subject to a tax imposed under this chapter shall file a return on or before the last day of each month setting forth the amount of tax due for the preceding month and such additional information as the commissioner may require. Each return shall be signed by the person required to file the return or his authorized agent but need not be verified by oath. Any return required to be filed by a corporation shall be signed by an officer of such corporation or his authorized agent. Payment of the tax shall accompany such return. If any person fails to pay the amount of tax reported to be due on his return within the time specified under the provisions of this section, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date.

(1971, P.A. 837, S. 10; P.A. 76-322, S. 18, 27; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 28, 31; P.A. 81-64, S. 19, 23; 81-191, S. 1, 2; 81-411, S. 39, 42; P.A. 86-172, S. 1, 3; P.A. 88-314, S. 45, 54; P.A. 95-26, S. 26, 52.)

History: P.A. 76-322 increased interest rate from 0.75% to 1% per month; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 temporarily raised interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 added a minimum penalty of $50 and waiver of penalty provisions applicable to other state taxes; P.A. 81-191 changed date returns are required under the admissions, cabaret and dues tax from the twentieth to the last day of each month; P.A. 81-411 continued interest on taxes not paid when due at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 86-172 inserted requirement that the return be signed and provided that a corporate return be signed by an officer of his agent; P.A. 88-314 restated the imposition of penalties for failure to pay the amount of tax due within the time specified and deleted the provisions related to waiver of penalties because such waiver is provided for in another section, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 95-26 lowered interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-547a - Liability for wilful nonpayment of taxes collected.

Each person, other than a taxpayer, who is required, on behalf of a taxpayer, to collect, truthfully account for and pay over the tax imposed on such taxpayer under this chapter and who wilfully fails to collect such tax or truthfully account for and pay over such tax or who wilfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable for a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over, including any penalty or interest attributable to such wilful failure to collect or truthfully account for and pay over such tax or such wilful attempt to evade or defeat such tax, provided such penalty shall only be imposed against such person in the event that such tax, penalty or interest cannot otherwise be collected from the taxpayer itself in accordance with section 12-555a. The amount of such penalty with respect to which a person may be personally liable under this section shall be collected in accordance with said section 12-555a and any amount so collected shall be allowed as a credit against the amount of such tax, penalty or interest due and owing from the taxpayer. The dissolution of such taxpayer shall not discharge any person in relation to any personal liability under this section for wilful failure to collect or truthfully account for and pay over such tax or for a wilful attempt to evade or defeat such tax prior to dissolution, except as otherwise provided in this section. For purposes of this section, “person” includes any individual, corporation, limited liability company or partnership and any officer or employee of any corporation, including a dissolved corporation, and a member or employee of any partnership or limited liability company who, as such officer, employee or member, is under a duty to file a tax return under this chapter on behalf of a taxpayer or to collect or truthfully account for and pay over the tax imposed under this chapter on behalf of a taxpayer.

(P.A. 82-272, S. 2, 3; P.A. 97-243, S. 38, 67.)

History: P.A. 97-243 extended liability that any officer of a corporation has to any person required to collect, truthfully account for and pay over taxes and defined “person”, effective June 24, 1997, and applicable to taxable periods commencing on or after July 1, 1997.



Section 12-548 - Examination of records. Deficiency assessment. Penalty. Limitation of assessment period.

(a) The commissioner may examine the records of any person subject to a tax imposed under the provisions of this chapter as the commissioner deems necessary. If the commissioner determines that there is a deficiency with respect to the payment of any such tax due under the provisions of this chapter, the commissioner shall assess or reassess the deficiency in tax, give notice of such deficiency assessment or reassessment to the taxpayer and make demand upon the taxpayer for payment. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to the commissioner’s satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect. Any decision rendered by any federal court holding that a taxpayer has filed a fraudulent return with the Director of Internal Revenue shall subject the taxpayer to the penalty imposed by this section without the necessity of further proof thereof, except when it can be shown that the return to the state so differed from the return to the federal government as to afford a reasonable presumption that the attempt to defraud did not extend to the return filed with the state. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash, or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax, penalty and interest shown to be due.

(b) Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax shall be made after the expiration of more than three years from the date of the filing of a return or from the original due date of a return, whichever is later. If no return has been filed as provided under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment. No person shall be subject to a penalty under both this subsection and section 12-547. Where, before the expiration of the period prescribed herein for the assessment of an additional tax, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. The period so extended may be further extended by subsequent consents in writing before the expiration of the extended period.

(1971, P.A. 837, S. 11; P.A. 76-322, S. 19, 27; P.A. 77-614, S. 139, 610; P.A. 80-307, S. 29, 31; P.A. 81-64, S. 20, 23; 81-411, S. 40, 42; P.A. 88-314, S. 46, 54; May Sp. Sess. P.A. 94-4, S. 63, 85; P.A. 95-26, S. 27, 52; 95-160, S. 64, 69; P.A. 99-121, S. 19, 28.)

History: P.A. 76-322 increased interest rate from 0.75% to 1%; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 80-307 temporarily increased interest rate to 1.25% for taxes due on or after July 1, 1980, but not later than June 30, 1981; P.A. 81-64 added a minimum penalty of $50 and replaced previous waiver provision with waiver of penalty provisions applicable to other state taxes; P.A. 81-411 continued interest on the deficiency assessment at 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; P.A. 88-314 revised the language in Subsec. (a) describing a deficiency assessment and the applicable penalties when the deficiency is due to wilful negligence in respect to the provisions of this chapter and to fraud or intent to evade the provisions of this chapter, and revised the language in Subsec. (b) concerning the commissioner’s power to prepare a return when the taxpayer has not filed as required, including the penalties imposed in such case, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.25% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 99-121 amended Subsec. (a) to allow commissioner to waive all or part of penalties for reasonable cause and to make technical changes, effective June 3, 1999.



Section 12-549 - Excess payments.

Section 12-549 is repealed, effective April 13, 1995.

(1971, P.A. 837, S. 12; P.A. 95-4, S. 7, 8.)



Section 12-550 - Claims for refund. Limitation of claim period.

(a) Any person believing that he has overpaid any taxes due under this chapter may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. The commissioner shall review such claim within a reasonable time and, if he determines a refund is due, he shall credit the overpayment against any amount then due and payable from the person under this chapter or any other act administered by the commissioner and the balance shall be refunded, upon order of the Comptroller, to the person. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subsection (b) of this section, a written protest with the commissioner.

(b) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant’s authorized representatives an oral hearing.

(c) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(d) The action of the commissioner on the claimant’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner’s determination pursuant to section 12-554.

(1971, P.A. 837, S. 13; P.A. 95-4, S. 5, 8; P.A. 97-243, S. 60, 67.)

History: P.A. 95-4 permitted commissioner to credit overpayments against any other amounts due to the department and to refund balance, replacing authority to “act in accordance with section 12-549”, effective April 13, 1995; P.A. 97-243 divided section into Subsecs. (a) to (d) and added provision for an administrative hearing with the department before taking an appeal to the Superior Court, established the time for filing a claim and made technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date.



Section 12-551 - Wilful violations. Penalties.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-554 to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such return, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(1971, P.A. 837, S. 14; P.A. 88-314, S. 47, 54; P.A. 97-203, S. 10, 20; P.A. 13-258, S. 55.)

History: P.A. 88-314 deleted existing language concerning penalties for wilful violations of the provisions of this chapter and substituted in lieu thereof revised language related to the same subject, providing penalties for wilful failure to pay the tax or file a return within the time required and wilful delivery of any return or other document known to be fraudulent or false, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-552 - Records. Examinations. Hearings. Testimony.

(a) The Commissioner of Revenue Services may require all persons subject to a tax imposed under this chapter to keep such records as he may prescribe, and he may require the production of books, papers, documents and other data, to provide or secure information pertinent to the determination of the taxes imposed by this chapter and the enforcement and collection thereof.

(b) The commissioner or any person authorized by him may examine the books, papers, records and equipment of any person liable under the provisions of this chapter and may investigate the character of the business of the person in order to verify the accuracy of any return made or, if no return is made by the person, to ascertain and determine the amount required to be paid.

(c) The commissioner and any representative of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his representative authorized to conduct such hearing and to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or other documentary evidence on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or other documentary evidence so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto refuses to answer any pertinent question put to him by the commissioner or his authorized representative, or to produce any books and other documentary evidence pursuant thereto, the commissioner or such representative may apply to the superior court for the county wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and documentary evidence and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

(1971, P.A. 837, S. 15; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-553 - Application to commissioner for hearing. Order for hearing.

Any taxpayer, aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this chapter, may apply to the commissioner, in writing, within sixty days after notice of such action is delivered or mailed to him, for a hearing and a correction of the amount of the tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount of the tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(1971, P.A. 837, S. 16; P.A. 91-236, S. 14, 25.)

History: P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.



Section 12-554 - Appeal.

Any taxpayer aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services under the provisions of this chapter may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases to be heard, unless cause appears to the contrary, at the first session by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1971, P.A. 837, S. 17; 1972, P.A. 108, S. 1; P.A. 76-436, S. 326, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 6, 127; P.A. 88-230, S. 1, 12; P.A. 89-343, S. 16, 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 28, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1972 act substituted court of common pleas for superior court, effective September 1, 1972, except that courts with cases pending retain jurisdiction; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-343 increased the rate of interest on the amount of relief ordered by the court from 6% to 9% per annum; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 31 CS 134; 44 CS 444.



Section 12-555 - Deposit of security to insure compliance.

The commissioner, whenever he deems it necessary to insure compliance with this chapter, may require any person subject thereto to deposit with him such security as the commissioner determines. The amount of the security shall be fixed by the commissioner but shall not be greater than six times the person’s estimated average liability for the period for which he files returns, determined in such manner as the commissioner deems proper. The amount of the security may be increased or decreased by the commissioner subject to the limitations herein provided. The commissioner may sell the security at public auction if it becomes necessary so to do in order to recover any tax or any amount required to be collected, or any interest or penalty due. Notice of the sale may be served upon the person who deposited the security personally or by mail. If by mail, service shall be made in the manner prescribed for service of a notice of a deficiency assessment and shall be addressed to the person at his address as it appears in the records of the commissioner’s office. Security in the form of a bearer bond, issued by the United States or the state of Connecticut, which has a prevailing market price may, however, be sold by the commissioner at private sale at a price not lower than the prevailing market price thereof. Upon any sale any surplus above the amounts due shall be returned to the person who deposited the security.

(1971, P.A. 837, S. 18; P.A. 82-36, S. 2, 3; P.A. 91-127, S. 2.)

History: P.A. 82-36 increased the maximum security that may be required to insure compliance with requirements under the admissions, cabaret and dues tax, which maximum security prior to P.A. 82-36 was two times the taxpayer’s estimated average liability or $10,000, whichever is less, by raising $10,000 to $100,000; P.A. 91-127 increased the multiplier for the required security from twice the average liability to six times and removed the upper limit of $100,000.



Section 12-555a - Collection of admissions and dues taxes. State lien against real estate as security for tax.

The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the Commissioner of Revenue Services or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(June, 1971, P.A. 2, S. 1–3; P.A. 82-172, S. 11, 14.)

History: P.A. 82-172 substituted new provisions concerning collection of tax, including creation of a lien against real estate related to overdue taxes and a lien foreclosure procedure.



Section 12-555b - Certificate of registration.

(a) No person whose activities make such person subject to this chapter shall engage in such activities in this state unless a certificate of registration has been issued to such person as hereinafter prescribed.

(b) Any person desiring to engage in activities subject to this chapter shall file with the commissioner an application for a certificate of registration for each location where such activities are conducted. Each such application shall be made on a form prescribed by the commissioner and shall set forth the name under which the applicant operates or intends to operate, the location of his operations, and such other information as the commissioner requires. The application shall be signed by the owner, if a natural person, by a member or partner in the case of an association or partnership, or by an executive officer or any other person specifically authorized by the corporation to sign the application in the case of a corporation.

(c) After compliance with subsections (a) and (b) of this section by the applicant, the commissioner may grant and issue to such applicant a separate certificate for each place of operation within the state. A certificate of registration shall not be assignable and shall be valid only for the person in whose name it is issued. The certificate shall at all times be conspicuously displayed at the place for which issued. The commissioner may refuse to issue a certificate of registration if he believes that the payment of any amount due or likely to become due under this chapter is jeopardized. The commissioner may continue such refusal until he believes that the payment of such amounts are no longer in jeopardy.

(d) Whenever any person fails to comply with any provision of this chapter or any regulation of the commissioner prescribed and adopted under this chapter, the commissioner, upon hearing, after ten days notice in writing to such person, specifying the time and place of hearing and requiring him to show cause why his certificate of registration should not be revoked, may revoke or suspend any one or more of the certificates of registration held by such person. The notice may be served personally or by registered or certified mail. The commissioner shall not issue a new certificate of registration after the revocation of a certificate of registration unless he is satisfied that the former holder of the certificate of registration will comply with the provisions of this chapter.

(e) Any person who knowingly violates any provision of this section shall be fined not more than five hundred dollars or be imprisoned not more than three months or both for each offense.

(P.A. 75-473, S. 5, 6; P.A. 88-314, S. 48, 54; P.A. 97-243, S. 39, 67.)

History: P.A. 88-314 amended the penalty provided under Subsec. (e) to require knowledge of violation and increase the fine from not more than $100 for each offense to $500 for each offense and added the imprisonment provision, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-243 amended Subsec. (c) to require that the certificate be conspicuously displayed at all times at the place for which it is issued, effective July 1, 1997.



Section 12-556 - Multiple taxation prohibited.

No amount taxable under this chapter shall be taxed under more than one provision of this chapter.

(1971, P.A. 837, S. 19.)



Section 12-556g - Surcharge on admission charge to events at Tennis Foundation of Connecticut facilities.

(a) A facilities surcharge shall be imposed on the admission charge, as defined in subsection (3) of section 12-540, to the events at facilities owned or managed by the Tennis Foundation of Connecticut or any successor organization. The surcharge shall be imposed at a rate of ten per cent of such admission charge and shall be in addition to any tax otherwise applicable to such transaction. The surcharge shall be imposed on sponsors and promoters of events held at facilities owned or managed by the Tennis Foundation of Connecticut or any successor organization and reimbursement for the surcharge shall be collected by the sponsor or promoter from the purchaser. Such reimbursement shall be paid by the purchaser to the sponsor or promoter. The surcharge, when added to the admission charge, shall be a debt from the purchaser to the sponsor or promoter and shall be recoverable at law.

(b) The surcharge imposed in subsection (a) of this section is due and payable to the Tennis Foundation of Connecticut or any successor organization monthly on or before the last day of the month next succeeding each monthly period except that if the total surcharge liability for the twelve-month period ended on the preceding September thirtieth was less than four thousand dollars the sponsor or promoter may pay the surcharge on a quarterly basis.

(P.A. 93-360, S. 15, 19; P.A. 00-174, S. 20, 83.)

History: P.A. 93-360 effective June 14, 1993; P.A. 00-174 made a technical change in Subsec. (a), effective October 1, 2000, and applicable to charges made on or after that date.






Chapter 226 - Gaming Policy, Regulation and Revenue

Section 12-557 and 12-557a - Establishment of commission; appointment; chairman; salary. Commission to be within Department of Revenue Services for administrative purposes only.

Sections 12-557 and 12-557a are repealed.

(1971, P.A. 865, S. 1; P.A. 77-614, S. 148, 610; P.A. 79-404, S. 44, 45.)



Section 12-557b - Definitions.

As used in this chapter, sections 12-579 and 12-580 and chapter 226b, unless the context otherwise requires:

(1) “Commissioner” means the Commissioner of Consumer Protection;

(2) “Department” means the Department of Consumer Protection;

(3) “Business organization” means a partnership, incorporated or unincorporated association, firm, corporation, trust or other form of business or legal entity, other than a financial institution regulated by a state or federal agency which is not exercising control over an association licensee; and

(4) “Control” means the power to exercise authority over or direct the management and policies of a person or business organization.

(P.A. 79-404, S. 5, 45; P.A. 80-133, S. 1, 10; 80-482, S. 342, 348; P.A. 11-51, S. 186; P.A. 13-299, S. 59.)

History: P.A. 80-133 defined “business organization” and “control” in new Subdivs. (d) and (e); P.A. 80-482 substituted department of revenue services for department of business regulation; P.A. 11-51 added definitions of “commissioner” and “department”, deleted definitions of “executive director” and “division” and made technical changes, effective July 1, 2011; P.A. 13-299 deleted former Subdiv. (1) defining “board” and redesignated existing Subdivs. (2) to (5) as Subdivs. (1) to (4), effective July 1, 2013.



Section 12-557c - Department of Consumer Protection to work in cooperation with Gaming Policy Board.

The Department of Consumer Protection shall work in cooperation with the Gaming Policy Board to implement and administer the provisions of sections 7-169 to 7-186, inclusive, this chapter and chapters 226b and 229a.

(P.A. 79-404, S. 6, 45; P.A. 80-482, S. 343, 348; P.A. 83-435, S. 1, 3; P.A. 08-70, S. 1.; P.A. 09-7, S. 2; P.A. 11-51, S. 187.)

History: P.A. 80-482 substituted department of revenue services for department of business regulation and moved provisions re appointment of executive director from Subsec. (a) to Subsec. (b), deleting provision exempting executive director from classified service; P.A. 83-435 amended Subsec. (b), authorizing the executive director to appoint a deputy and an executive assistant and providing that such deputy shall not participate in political management and campaigns; P.A. 08-70 inserted references to Secs. 7-169 to 7-186 and Ch. 229a in Subsec. (a), effective May 27, 2008; P.A. 09-7 made a technical change in Subsec. (c), effective May 4, 2009; P.A. 11-51 replaced former provisions re Division of Special Revenue with provision requiring Department of Consumer Protection to work in cooperation with Gaming Policy Board, effective July 1, 2011.

Cited. 35 CA 333.



Section 12-557c to 12-557e - to 12-557e. Department of Consumer Protection to work in cooperation with Gaming Policy Board. Gaming Policy Board: Members, staff support. Gaming Policy Board: Powers and duties.

Sections 12-557c to 12-557e, inclusive, are repealed, effective July 1, 2013.

(P.A. 79-404, S. 6–8, 45; P.A. 80-133, S. 2, 10; P.A. 80-482, S. 343, 344, 348; P.A. 83-435, S. 1, 3; P.A. 84-546, S. 34, 173; P.A. 85-11, S. 1, 2; P.A. 96-212, S. 24, 32; P.A. 97-277, S. 7, 13; P.A. 04-256, S. 4; June Sp. Sess. P.A. 05-3, S. 39; P.A. 08-70, S. 1; P.A. 09-7, S. 2; Sept. Sp. Sess. P.A. 09-7, S. 164; P.A. 11-51, S. 187–189; P.A. 13-299, S. 94.)



Section 12-557d - Gaming Policy Board: Members; staff support.

(a) There shall be a Gaming Policy Board within the Department of Consumer Protection. Said board shall consist of five members appointed by the Governor with the advice and consent of both houses of the General Assembly. Not more than three members of said board in office at any one time shall be members of the same political party. Members shall serve for a term of four years and the procedure prescribed by section 4-7 shall apply to such appointments, except that the Governor shall submit such nominations on or before May first, and both houses shall confirm or reject the nominations before adjournment sine die. Members shall receive fifty dollars per day for each day they are engaged in the business of the board and shall be reimbursed for necessary expenses incurred in the performance of their duties. The commissioner shall serve on the board ex officio without voting rights.

(b) To insure the highest standard of legalized gambling regulation, at least four of the board members shall have training or experience in at least one of the following fields: Corporate finance, economics, law, accounting, law enforcement, computer science or the pari-mutuel industry. At least two of these fields shall be represented on the board at any one time.

(c) No board member shall accept any form of employment by a business organization regulated under this chapter for a period of two years following the termination of his service as a board member.

(d) No board member shall engage in any oral ex parte communications with any representative, agent, officer or employee of any business organization regulated under this chapter concerning any matter pending or impending before the board.

(e) The members of the board shall not participate actively in political management and campaigns. Such activity includes holding office in a political party, political organization or political club, campaigning for a candidate in a partisan election by making speeches, writing on behalf of a candidate, soliciting votes in support of or in opposition to a candidate and making contributions of time and money to political parties.

(f) The Department of Consumer Protection shall provide staff support for the board.

(P.A. 79-404, S. 7, 45; P.A. 80-482, S. 344, 348; P.A. 84-546, S. 34, 173; Sept. Sp. Sess. P.A. 09-7, S. 164; P.A. 11-51, S. 188.)

History: P.A. 80-482 substituted department of revenue services for department of business regulation; P.A. 84-546 made technical changes in Subsec. (a), substituting “article third of the amendments to the constitution” for “section two of article third of the constitution”; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to move board from Department of Revenue Services to Division of Special Revenue and added Subsec. (f) to require division to provide staff support, effective October 5, 2009; P.A. 11-51 amended Subsecs. (a) and (f) by replacing “Division of Special Revenue” with “Department of Consumer Protection” and further amended Subsec. (a) by deleting nomination provisions applicable on or before July 1, 1979, and replacing “executive director” with “commissioner”, effective July 1, 2011.



Section 12-557e - Gaming Policy Board: Powers and duties.

The Gaming Policy Board shall work in cooperation with the Department of Consumer Protection to implement and administer the provisions of this chapter and chapters 226b and 229a and sections 7-169 to 7-186, inclusive. In carrying out its duties, the board shall be responsible for: (1) Approving, suspending or revoking licenses issued under subsection (a) of section 12-574; (2) approving contracts for facilities, goods, components or services necessary to carry out the provisions of section 12-572; (3) setting racing and jai alai meeting dates, except that the board may delegate to designated staff the authority for setting make-up performance dates within the period of a meeting set by the board; (4) imposing fines on licensees under subsection (j) of section 12-574; (5) approving the types of pari-mutuel betting to be permitted; (6) advising the commissioner concerning the conduct of off-track betting facilities; (7) assisting the commissioner in developing regulations to carry out the provisions of this chapter and chapters 226b and 229a and sections 7-169 to 7-186, inclusive, and approving such regulations prior to their adoption; (8) hearing all appeals taken under subsection (k) of section 7-169, subsection (h) of section 7-169h, subsection (c) of section 7-181, subsection (j) of section 12-574 and section 12-815a; and (9) advising the Governor on state-wide plans and goals for legalized gambling.

(P.A. 79-404, S. 8, 45; P.A. 80-133, S. 2, 10; P.A. 85-11, S. 1, 2; P.A. 96-212, S. 24, 32; P.A. 97-277, S. 7, 13; P.A. 04-256, S. 4; June Sp. Sess. P.A. 05-3, S. 39; P.A. 11-51, S. 189.)

History: P.A. 80-133 changed references to Subsecs. in Sec. 12-574, Substituting “(a)” for “(b)” and “(j)” for “(d)” and “(e)”; P.A. 85-11 amended Subdiv. (3), permitting the board to delegate to the executive director the authority for setting make-up performance dates; P.A. 96-212 deleted reference to Sec. 12-568 in Subdiv. (2), repealed elsewhere in the act, and to the conduct of state lotteries in Subdiv. (6), effective July 1, 1996; P.A. 97-277 made technical changes in Subdiv. (7) and inserted reference to new Sec. 12-802b in Subdiv. (8), effective June 26, 1997; P.A. 04-256 required board to implement and administer provisions of chapter 229a and Secs. 7-169 to 7-186, inclusive, and assist executive director in developing regulations to carry out provisions of said chapter and sections and made technical changes, effective July 1, 2004; June Sp. Sess. P.A. 05-3 replaced reference to Sec. 12-802b with reference to Sec. 12-815a in Subdiv. (8), effective June 30, 2005; P.A. 11-51 replaced “Division of Special Revenue” with “Department of Consumer Protection”, replaced “executive director” with “designated staff” and “commissioner” and made a technical change, effective July 1, 2011.



Section 12-558 - Oath. Bond. Action by board.

Section 12-558 is repealed, effective July 1, 2013.

(1971, P.A. 865, S. 2; 1972, P.A. 187, S. 1; P.A. 79-404, S. 9, 45; P.A. 13-299, S. 94.)



Section 12-559 - Employees.

The commissioner may employ stewards for thoroughbred racing, judges for harness racing, greyhound racing and jai alai, and veterinarians who shall be exempt from classified service, and may employ, subject to the provisions of chapter 67, such other employees as may be necessary to carry out the provisions of this chapter. The commissioner shall require such persons to submit to state and national criminal history records checks before being employed. The criminal history records checks required pursuant to this section shall be conducted in accordance with section 29-17a. All persons employed pursuant to this section, with the exception of any steward, judge or veterinarian, shall be residents of the state at the time of and during the full term of their employment.

(1971, P.A. 865, S. 3; P.A. 73-652, S. 1, 2; P.A. 75-172, S. 1, 2; P.A. 79-404, S. 10, 45; P.A. 01-175, S. 3, 32; P.A. 11-61, S. 116.)

History: P.A. 73-652 made appointment of clerks, stenographers, inspectors, agents etc. subject to the provisions of chapter 67 but exempted others from classified service, increased personnel to include assistant directors, assistants to executive secretary and chiefs of thoroughbred racing, harness racing, greyhound racing and jai alai, required fingerprinting of all personnel and exempted stewards, judges and veterinarians from residency requirement; P.A. 75-172 included stewards, judges and veterinarians in employment provision and exempted them from classified service; P.A. 79-404 gave power to employ personnel to executive director with advice and consent of gaming policy board, substituted references to division of special revenue for references to commission on special revenue where appropriate, replaced references to divisions with “units” to avoid confusion with division of special revenue and deleted provisions re powers of executive secretary; P.A. 01-175 made technical changes for the purposes of gender neutrality and replaced provisions re fingerprinting with provisions re criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 11-61 deleted provisions re unit heads, replaced “executive director” with “commissioner”, deleted “division” and “clerks, stenographers, inspectors, agents and” and made a technical change, effective July 1, 2011.



Section 12-560 - Bonding of employees.

The commissioner may, if he determines that it is necessary, require any of the department’s employees to give bond in such amount as the commissioner may determine. Every such bond when duly executed and approved shall be filed in the office of the Secretary of the State. The cost of any such bond so given as aforesaid shall be part of the necessary expenses of the department.

(1971, P.A. 865, S. 4; P.A. 79-404, S. 11, 45; P.A. 11-51, S. 182.)

History: P.A. 79-404 substituted “executive director” and “division” for “commission” where appropriate; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011.



Section 12-561 - Conflict of interest.

No commissioner or unit head or employee of the department shall directly or indirectly, individually or as a member of a partnership or as a shareholder of a corporation, have any interest whatsoever in dealing in any lottery, racing, fronton or betting enterprise or in the ownership or leasing of any property or premises used by or for any lottery, racing, fronton or betting enterprise. No commissioner or unit head shall, directly or indirectly, wager at any off-track betting facility, race track or fronton authorized under this chapter or purchase lottery tickets issued under this chapter. The commissioner may adopt regulations in accordance with the provisions of chapter 54 to prohibit any employee of the department from engaging, directly or indirectly, in any form of legalized gambling activity in which such employee is involved because of his employment with the department. For purposes of this section, “unit head” means a managerial employee with direct oversight of a legalized gambling activity.

(1971, P.A. 865, S. 5; 1972, P.A. 187, S. 2; P.A. 79-404, S. 12, 45; P.A. 80-27; P.A. 11-51, S. 182; 11-61, S. 117; P.A. 13-299, S. 60.)

History: 1972 act included references to frontons; P.A. 79-404 substituted “executive director or unit head” for “commissioner” and “division” for “commission”, included gaming policy board members in prohibition against having interest in enterprise regulated by division and added prohibition against wagering or purchasing lottery tickets; P.A. 80-27 included employees of board in prohibition against having interest in regulated enterprises and added provision for prohibition against participation in any other form of legalized gambling; P.A. 11-61 replaced “executive director” with “commissioner”, replaced “division or member or employee” with “department or member”, removed provision prohibiting employees from purchasing lottery tickets, replaced “with the advice and consent of” with “in consultation with”, replaced “division” with “department”, and added definition of “unit head”, effective July 1, 2011; P.A. 13-299 deleted references to members of the Gaming Policy Board and made a technical change, effective July 1, 2013.



Section 12-562 - Enforcement. Regulations. Racing and jai alai meeting dates.

(a) Except as provided in subsection (b) of this section, the commissioner shall have power to enforce the provisions of this chapter and chapter 226b, and shall adopt all necessary regulations for that purpose and for carrying out, enforcing and preventing violation of any of the provisions of this chapter, for the inspection of licensed premises or enterprises, for insuring proper, safe and orderly conduct of licensed premises or enterprises and for protecting the public against fraud or overcharge. The commissioner shall have power generally to do whatever is reasonably necessary for the carrying out of the intent of this chapter; and may call upon other administrative departments of the state government and of municipal governments for such information and assistance as he or she deems necessary to the performance of his or her duties. The commissioner shall set racing and jai alai meeting dates, except that the commissioner may delegate to designated staff the authority for setting make-up performance dates. The commissioner shall, as far as practicable, avoid conflicts in the dates assigned for racing or the exhibition of the game of jai alai in the state.

(b) The special policemen in the Department of Consumer Protection and the legalized gambling investigative unit in the Division of State Police within the Department of Emergency Services and Public Protection shall be responsible for the criminal enforcement of the provisions of sections 7-169 to 7-186, inclusive, this chapter and chapters 226b and 229a. They shall have the powers and duties specified in section 29-7c.

(1971, P.A. 865, S. 6; P.A. 77-543, S. 3, 7; P.A. 79-404, S. 13, 45; P.A. 86-419, S. 24; P.A. 08-70, S. 2; P.A. 11-51, S. 134, 190; P.A. 13-299, S. 61.)

History: P.A. 77-573 added enforcement powers in chapter 226b; P.A. 79-404 gave executive director powers formerly held by commission on special revenue and required advice and consent of gaming policy board for regulations; P.A. 86-419 divided the section into Subsecs., adding Subsec. (b), requiring the special policemen in the division of special revenue and legalized gambling investigative unit to be responsible for criminal enforcement of chapters 226 and 226b and amended Subsec. (a) for consistency with Subsec. (b); P.A. 08-70 amended Subsec. (b) to add references to Secs. 7-169 to 7-186 and Ch. 229a, effective May 27, 2008; P.A. 11-51 amended Subsec. (a) by replacing “executive director” with “commissioner” and making technical changes and amended Subsec. (b) by replacing “Division of Special Revenue” with “Department of Consumer Protection”, effective July 1, 2011; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-299 amended Subsec. (a) to delete reference to adopting regulations with advice and consent of the Gaming Policy Board and to add provisions re setting of racing and jai alai meeting dates, effective July 1, 2013.



Section 12-563 - Adoption, publication and posting of regulations.

All regulations of the department shall be adopted in the manner provided in chapter 54. The commissioner shall, at least annually, on or before December thirty-first of each year, either (1) publish in convenient pamphlet form all regulations then in force and shall furnish copies of such pamphlets to such persons who desire such pamphlets, or (2) post such regulations on the department’s Internet web site.

(1971, P.A. 865, S. 7; 1972, P.A. 294, S. 12; P.A. 75-357, S. 1, 2; P.A. 79-404, S. 14, 45; P.A. 96-212, S. 25, 32; P.A. 11-51, S. 182; 11-233, S. 6; P.A. 13-196, S. 2.)

History: 1972 act substituted Secs. 4-168 to 4-176 for reference to repealed Secs. 4-41 to 4-50; P.A. 75-357 deleted requirement that regulations be made public by publication in two or more newspapers with substantial circulation, effective June 12, 1975, and applicable to regulations issued on or after January 1, 1975; P.A. 79-404 substituted “division” and “executive director” for “commission” and “chapter 54” for “sections 4-166 to 4-174, inclusive”; P.A. 96-212 deleted reference to agents licensed under Sec. 12-569, effective July 1, 1996; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 11-233 deleted reference to establishments authorized to engage in activities authorized under Sec. 12-567 and made a conforming change, effective July 1, 2011; P.A. 13-196 added “either (1)” and added Subdiv. (2) re posting regulations on department’s Internet web site, effective June 21, 2013.



Section 12-563a - Informational materials re programs for prevention, treatment and rehabilitation of chronic gamblers.

The Commissioner of Consumer Protection shall, within available resources, prepare and distribute informational materials designed to inform the public of the programs available for the prevention, treatment and rehabilitation of compulsive gamblers in this state. The commissioner shall require any person or business organization which is licensed to sell lottery tickets, operate an off-track betting system or conduct wagering on racing events or jai alai games, to display such informational materials at each licensed premise.

(P.A. 96-212, S. 19(a), 32; P.A. 11-51, S. 182.)

History: P.A. 96-212 effective July 1, 1996 (Revisor’s note: Subsec. (a) of section 19 of the act concerning duties of Division of Special Revenue was codified as Sec. 12-563a, while Subsec. (b) concerning duties of Connecticut Lottery Corporation was codified separately as Sec. 12-818); pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011.

See Sec. 12-818 re Connecticut Lottery Corporation funding mechanism for educational, prevention and treatment programs for chronic gamblers.

See Sec. 17a-713 re chronic gamblers program operated by Department of Mental Health and Addiction Services.



Section 12-564 - Annual reports. Studies.

(a) The commissioner shall make an annual report in writing to the Governor as provided in section 4-60 and shall make such additional reports as the Governor may from time to time reasonably request. The annual report shall include a statement of the receipts and disbursements of the department, a statement of the costs of administering the department, a summary of its activities, and any additional information and recommendations which the commissioner may deem of value or which the Governor may request.

(b) The commissioner shall conduct studies concerning the effect of legalized gambling on the citizens of this state including, but not limited to, studies to determine the types of gambling activity engaged in by the public and the desirability of expanding, maintaining or reducing the amount of legalized gambling permitted in this state. Such studies shall be conducted as often as the commissioner deems necessary, except that no studies shall be conducted before the fiscal year ending June 30, 2009, and thereafter studies shall be conducted at least once every ten years. The joint standing committees of the General Assembly having cognizance of matters relating to legalized gambling shall each receive a report concerning each study carried out, stating the findings of the study and the costs of conducting the study.

(1971, P.A. 865, S. 8; P.A. 79-404, S. 15, 45; P.A. 82-294, S. 1; P.A. 96-212, S. 26, 32; June Sp. Sess. P.A. 01-9, S. 34, 131; June 30 Sp. Sess. P.A. 03-6, S. 173; June Sp. Sess. P.A. 05-3, S. 4; P.A. 11-51, S. 182; P.A. 13-299, S. 62.)

History: P.A. 79-404 substituted “executive director” and “division” for “commission” where appropriate, specified that report include administration costs and advertising costs and added Subsec. (b) re conduct of studies of legalized gambling; P.A. 82-294 amended Subsec. (b) to increase from 2 to 5 years the maximum time period between studies on the effects of legalized gambling; P.A. 96-212 amended Subsec. (a) to delete reference to advertising budget, effective July 1, 1996; June Sp. Sess. P.A. 01-9 amended Subsec. (b) to require the executive director to conduct a study at least every 7 years, rather than every 5 years, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) by making a technical change and providing for a study to be conducted at least every 10 years, rather than every 7 years, effective August 20, 2003; June Sp. Sess. P.A. 05-3 amended Subsec. (b) to provide that no studies shall be conducted before the fiscal year ending June 30, 2009, and thereafter studies shall be conducted at least once every 10 years, effective July 1, 2005; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsec. (b) to delete reference to conducting studies with advice and consent of Gaming Policy Board, effective July 1, 2013.



Section 12-564a - Monthly report re investigations and arrest data.

The Commissioner of Consumer Protection shall submit a report to the Commissioner of Emergency Services and Public Protection and the joint standing committee of the General Assembly having cognizance of matters relating to legalized gambling, not later than the fifteenth business day of each month, which report shall set forth a detailed statement of (1) any investigations conducted by the Department of Consumer Protection in the previous month, and (2) such arrest data as the Commissioner of Emergency Services and Public Protection or the committee may require, including, but not limited to, the number of arrests made by the special policemen in the security unit of the Department of Consumer Protection.

(P.A. 84-457, S. 2, 3; Jan. 6 Sp. Sess. P.A. 03-1, S. 5; P.A. 11-51, S. 134, 182.)

History: Jan. 6 Sp. Sess. P.A. 03-1 deleted reference to games of chance and made a technical change, effective January 7, 2003; pursuant to P.A. 11-51, “Division of Special Revenue”, “executive director of the Division of Special Revenue” and “Commissioner of Public Safety” were changed editorially by the Revisors to “Department of Consumer Protection”, “Commissioner of Consumer Protection” and “Commissioner of Emergency Services and Public Protection”, respectively, effective July 1, 2011.

See Sec. 29-18c re appointment of special policemen for Department of Consumer Protection.



Section 12-565 - Powers of commissioner.

The commissioner may conduct any inquiry, investigation or hearing necessary to carry out the provisions of this chapter. The commissioner shall have power to administer oaths and take testimony under oath concerning the matter of inquiry or investigation. At any hearing ordered, the commissioner or an agent authorized by law to issue such process may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. No witness under subpoena issued under the provisions of this section shall be excused from testifying or from producing records, papers or documents on the ground that such testimony or the production of such records or other documentary evidence would tend to incriminate him, but such evidence or the records or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him or to produce any records and papers pursuant thereto, the commissioner may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer. Said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such records and papers and, upon his refusal to do so, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted under this section shall receive the same fees and compensation as officers and witnesses in the courts of this state to be paid on vouchers of the department on order of the Comptroller. The commissioner may delegate the powers granted to him under this section.

(1971, P.A. 865, S. 9; 1972, P.A. 187, S. 3; June, 1972, P.A. 1, S. 5; P.A. 78-280, S. 2, 6, 127; P.A. 79-404, S. 16, 45; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-325; P.A. 95-220, S. 4–6; P.A. 11-51, S. 182; 11-61, S. 118; P.A. 13-299, S. 63.)

History: 1972 acts substituted “subcommittee” for “agent”, “or” for “and” and “community correctional center” for “jail”; P.A. 78-280 substituted judicial districts for counties and the judicial district of Hartford-New Britain for Hartford county; P.A. 79-404 gave powers and duties formerly held by commission to executive director and gaming policy board or its members and allowed executive director to delegate powers to unit heads; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-325 permitted executive director to delegate to any assistant unit head or the deputy or executive assistant to executive director the power to conduct inquiries, investigations or hearings; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 11-61 replaced references to executive director with references to commissioner re investigation, oaths, hearing and delegation of powers and deleted provision re delegation of powers to unit heads, assistant unit heads and deputy or executive assistant to the executive director, effective July 1, 2011; P.A. 13-299 deleted references to Gaming Policy Board and board members and made a technical change, effective July 1, 2013.



Section 12-566 - Record of proceedings to be public.

The commissioner shall provide books in which shall be kept a true, faithful and correct record of all of the department’s proceedings, which books shall be open to the public as provided in section 1-210.

(1971, P.A. 865, S. 10; P.A. 79-404, S. 17, 45; P.A. 87-562, S. 1, 2; P.A. 96-212, S. 27, 32; P.A. 11-51, S. 182; P.A. 13-299, S. 64.)

History: P.A. 79-404 substituted executive director and board for commission; P.A. 87-562 added Subsec. (b) providing that unannounced new lottery games and the procedures therefor and serial numbers of unclaimed tickets shall not be available to the public; P.A. 96-212 deleted Subsec. (b) re lottery games and procedures, effective July 1, 1996; pursuant to P.A. 11-51, “executive director” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011; P.A. 13-299 deleted reference to Gaming Policy Board and made a conforming change, effective July 1, 2013.



Section 12-567 - Organizational units.

Section 12-567 is repealed, effective July 1, 2011.

(1971, P.A. 865, S. 11; 1972, P.A. 187, S. 4; P.A. 74-39, S. 1, 2; P.A. 79-404, S. 18, 45; P.A. 87-88; P.A. 96-212, S. 28, 32; P.A. 11-51, S. 182; 11-233, S. 18.)



Section 12-568 - Operation of lotteries. Lottery Fund. Participation in joint lottery games. Payment of prizes and compensation. Certification of balance in fund in excess of division needs. Unclaimed prize moneys to be used for educational purposes. Transfers to General Fund.

Section 12-568 is repealed, effective July 1, 1996.

(1971, P.A. 865, S. 12; 1972, P.A. 187, S. 5; P.A. 75-344, S. 1, 2; Dec. Sp. Sess. P.A. 75-2, S. 1, 2; P.A. 76-114, S. 19, 21; 76-387, S. 4, 5; P.A. 77-517, S. 1, 2; 77-540, S. 1, 4; P.A. 79-404, S. 19, 45; P.A. 80-310, S. 1, 2; P.A. 81-377, S. 1–3; P.A. 86-312, S. 5, 21; P.A. 89-355, S. 17, 20; May Sp. Sess. P.A. 94-4, S. 24, 85; P.A. 95-160, S. 38, 64, 69; P.A. 96-139, S. 12, 13; 96-212, S. 31, 32; 96-236, S. 1, 2.)



Section 12-568a - Regulation of state lottery.

The Department of Consumer Protection shall adopt regulations, in accordance with chapter 54, for the purpose of assuring the integrity of the state lottery, concerning the regulation of the state lottery under the operation and management of the Connecticut Lottery Corporation. Such regulations shall include: (1) The licensing of employees of the Connecticut Lottery Corporation and any person or business organization awarded the primary contract by said corporation to provide facilities, components, goods or services which are necessary for the operation of the activities authorized by chapter 229a; (2) the approval of procedures of the corporation; (3) the time period for complying with the regulations governing said approval of procedures; (4) offerings of lottery games; (5) minimum prize payouts and payments; (6) regulation of lottery sales agents including qualifications for licensure and license suspension and revocation; (7) assurance of the integrity of the state lottery including the computer gaming system, computer internal control and system testing; and (8) limitations on advertising and marketing content to assure public information as to the odds of winning the lottery and the prohibition of sales of tickets to minors.

(P.A. 96-212, S. 23, 32; P.A. 97-277, S. 8, 13; P.A. 11-51, S. 182.)

History: P.A. 96-212 effective July 1, 1996; P.A. 97-277 inserted phrase “for the purpose of assuring the integrity of the state lottery”, substituted phrase “shall include” for “may include but need not be limited to”, divided provisions into Subdivs., adding new language re regulation of Connecticut Lottery Corporation as Subdivs. (1) to (3), and removed provision in newly designated Subdiv. (6) re lottery sales, effective June 26, 1997; pursuant to P.A. 11-51, “Division of Special Revenue” was changed editorially by the Revisors to “Department of Consumer Protection”, effective July 1, 2011.

See chapter 229a (Sec. 12-800 et seq.) re the Connecticut Lottery Corporation.



Section 12-569 - Breach of fiduciary responsibility by lottery sales agent.

(a) If the president of the Connecticut Lottery Corporation determines that any lottery sales agent has breached such agent’s fiduciary responsibility to the corporation in that the account of such lottery sales agent with respect to moneys received from the sale of lottery tickets has become delinquent in accordance with regulations adopted as provided in section 12-568a, the president shall notify the commissioner of the breach of fiduciary duty and the commissioner shall impose a delinquency assessment upon such account equal to ten per cent of the amount due or ten dollars, whichever amount is greater, plus interest at the rate of one and one-half per cent of such amount for each month or fraction of a month from the date such amount is due to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this subsection when it is proven to the commissioner’s satisfaction that the failure to pay such moneys to the state within the time allowed was due to reasonable cause and was not intentional or due to neglect. Any such delinquent lottery sales agent shall be notified of such delinquency assessment and shall be afforded an opportunity to contest the validity and amount of such assessment before the commissioner who may conduct such hearing. Upon request of the president of the Connecticut Lottery Corporation, the commissioner may prepare and sign a warrant directed to any state marshal, constable or any collection agent employed by the Connecticut Lottery Corporation for distraint upon any property of such delinquent lottery sales agent within the state, whether personal or real property. An itemized bill shall be attached to the warrant certified by the commissioner as a true statement of the amount due from such lottery sales agent. Such warrant shall have the same force and effect as an execution issued in accordance with chapter 906. Such warrant shall be levied on any real, personal, tangible or intangible property of such agent and sale made pursuant to such warrant in the same manner and with the same force and effect as a levy and sale pursuant to an execution.

(b) The commissioner shall adopt regulations in accordance with chapter 54 to carry out the purposes of this section.

(1971, P.A. 865, S. 13; 1972, P.A. 187, S. 6; P.A. 73-235, S. 1, 2; P.A. 75-14, S. 1, 2; P.A. 78-242, S. 1, 2; P.A. 79-27; 79-404, S. 20, 45; P.A. 80-39; P.A. 82-163, S. 1, 6; P.A. 91-281, S. 1, 2; P.A. 96-212, S. 29, 32; P.A. 00-99, S. 42, 154; P.A. 10-70, S. 1; P.A. 11-51, S. 191; 11-233, S. 12; P.A. 13-299, S. 65.)

History: 1972 act amended Subsec. (a) to exclude lottery sales receipts from gross receipts when agent is a lessee of state property whose rental fee is based on gross receipts, amended Subsec. (b) to specify that agents may be required to make deposits “in a special or suspense account in the name of the commission” and added Subsecs. (c) and (d) re compensation to depositories and claim centers; P.A. 73-235 allowed sales of lottery tickets at off-track betting facilities; P.A. 75-14 allowed sales of tickets at commission main office; P.A. 78-242 amended Subsec. (b) to include provisions re delinquency assessments; P.A. 79-27 added provision in Subsec. (b) declaring moneys received from sale of tickets to be state property while in sales agents’ hands; P.A. 79-404 substituted “executive director” and “division” for “commission” and required advice and consent of gaming policy board for establishment of rules and regulations and ticket prices; P.A. 80-39 allowed employees of licensed sales agents to sell lottery tickets in Subsec. (a); P.A. 82-163 amended Subsec. (b) so as to provide penalty and interest re late payment by state lottery agents in amounts and under conditions as to be comparable to such provisions applicable with respect to other state taxes; P.A. 91-281 amended Subsec. (b) to require that all moneys received by lottery sales agents from the sale of lottery tickets be held in trust for the state and that lottery sales agents deposit such moneys in a special or suspense account; P.A. 96-212 deleted Subsecs. (a), (c) and (d) and portions of Subsec. (b) re operation and administration of state lottery, effective July 1, 1996 (Revisor’s note: The word “Corporation” was added editorially by the Revisors in the first sentence reference to “president of the Connecticut Lottery Corporation” for consistency); P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal, effective December 1, 2000; P.A. 10-70 added Subsec. designators (a) and (b), added reference to Sec. 12-569b in Subsec. (a) and made technical changes; P.A. 11-51 replaced “executive director” with “commissioner” and, in Subsec. (a), deleted exception re Sec. 12-569b, effective July 1, 2011; P.A. 11-233 amended Subsec. (a) by deleting exception re Sec. 12-569b, effective July 1, 2011; P.A. 13-299 amended Subsec. (b) to delete provision re advice and consent of the Gaming Policy Board, effective July 1, 2013.



Section 12-569a - Lottery advertising.

Section 12-569a is repealed, effective July 1, 1996.

(P.A. 79-273; 79-404, S. 6, 45; P.A. 83-77, S. 1, 2; P. A. 96-212, S. 31, 32.)



Section 12-569b - Settlement initiative program for delinquent lottery sales agents.

Section 12-569b is repealed, effective July 1, 2011.

(P.A. 10-70, S. 2; P.A. 11-51, S. 182; 11-233, S. 18.)



Section 12-570 - Forgery, counterfeiting or altering of tickets: Class A misdemeanor.

Any person who forges or counterfeits any ticket made for the purposes of any lottery or pari-mutuel system permitted under this chapter, or who alters any number of such a ticket, or who offers for sale or sells any such forged, counterfeited or altered ticket, knowing it to be such, or who presents any such forged, counterfeited or altered ticket to any person engaged in carrying out this chapter, with intent to defraud the state or any person participating in any such lottery or wagering under any such pari-mutuel system, shall be guilty of a class A misdemeanor.

(1971, P.A. 865, S. 14; P.A. 73-236, S. 1, 2.)

History: P.A. 73-236 included reference to pari-mutuel systems and replaced “conducted” with “permitted” and “adventurer” with “person participating in any such lottery or wagering under any such pari-mutuel system”.



Section 12-570a - Sale of an out-of-state lottery ticket: Class A misdemeanor.

(a) A person is guilty of sale of an out-of-state lottery ticket when he sells, delivers, advertises or offers for sale in this state, for a fee, any lottery ticket for any out-of-state lottery game.

(b) Sale of an out-of-state lottery ticket is a class A misdemeanor.

(June Sp. Sess. P.A. 91-3, S. 134, 168.)

History: (Revisor’s note: In 1997 the Revisors editorially changed the phrase “A person is guilty of sales of an out-of-state lottery ticket” to “A person is guilty of sale of an out-of-state lottery ticket” to correct a clerical error in the codification of June Sp. Sess. P.A. 91-3).



Section 12-570b - Suspension of sales of Powerball tickets.

From June 29, 1999, until June 30, 2001, the chief executive officer of a municipality may certify in writing to the president of the Connecticut Lottery Corporation that a “Powerball Emergency” has occurred. The president shall independently verify the existence of such emergency and upon making such determination may order a suspension of sales of Powerball tickets in that municipality for a twenty-four-hour period. Such period shall commence on the next succeeding day of Powerball sales. For the purposes of this section, a “Powerball Emergency” shall exist only if it is found that the sales of Powerball tickets are so great as to impede traffic, limit the movement of emergency vehicles and equipment and create a risk of imminent breach of the peace and the threat to public health and safety.

(June Sp. Sess. P.A. 99-2, S. 10, 72; P.A. 00-230, S. 9.)

History: June Sp. Sess. P.A. 99-2 effective June 29, 1999; P.A. 00-230 made a technical change.



Section 12-571 - Sale of off-track betting systems. Regulation of off-track betting systems.

(a) The Commissioner of Consumer Protection shall enter into negotiations with a person or business organization for the award of a contract of sale of the off-track betting system including, but not limited to, the assets and liabilities of the system and the right to operate the system. Such contract of sale shall authorize the purchaser of the system to establish and conduct a system of off-track betting on races held within or without the state pursuant to the provisions of this chapter. All proceeds derived from such sale shall be deposited as provided in section 39 of public act 93-332*. Until the effective date of transfer of ownership of the off-track betting system, the commissioner shall establish and conduct systems of off-track betting on races held within or without the state pursuant to the provisions of this chapter. It is hereby declared that off-track betting on races conducted under the administration or regulatory authority of the department in the manner and subject to the conditions of this chapter shall be lawful notwithstanding the provisions of any other law, general, special or municipal, including any law prohibiting or restricting lotteries, bookmaking or any other kind of gambling, it being the purpose of this chapter to derive from such betting, as authorized by this chapter, a reasonable revenue for the support of state government and to prevent and curb unlawful bookmaking and illegal betting on races.

(b) Until the effective date of transfer of ownership of the off-track betting system, the commissioner shall adopt rules and regulations, consistent with this chapter, establishing and governing the permitted method or methods of operation of the system of off-track betting.

(1971, P.A. 865, S. 15; 1972, P.A. 187, S. 7; P.A. 79-404, S. 21, 45; P.A. 93-332, S. 29, 42; P.A. 11-51, S. 182; P.A. 13-299, S. 66.)

*Note: Section 39 of public act 93-332 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1972 act did not change section; P.A. 79-404 replaced “commission” with “executive director” and “division” as appropriate and required advice and consent of gaming policy board in adoption of rules and regulations; P.A. 93-332 amended section to authorize the division of special revenue to enter into negotiations for the sale of the off-track betting system, effective June 25, 1993; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue”, “executive director” and “division” were changed editorially by the Revisors to “Commissioner of Consumer Protection”, “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsec. (b) to delete provision re advice and consent of the Gaming Policy Board, effective July 1, 2013.



Section 12-571a - Eighteen off-track betting branch facilities authorized. Simulcasting and other amenities. Location of facilities. State and municipal approval. Report.

(a) The Department of Consumer Protection shall not operate or authorize the operation of more than eighteen off-track betting branch facilities, except that the department may operate or authorize the operation of any off-track betting branch facility approved prior to December 31, 1986, by the legislative body of a municipality in accordance with subsection (a) of section 12-572. Any facility approved prior to December 31, 1986, shall be included within the eighteen facilities authorized by this subsection.

(b) The eighteen off-track betting branch facilities authorized by subsection (a) of this section may include facilities which have screens for the simulcasting of off-track betting race programs or jai alai games and other amenities including, but not limited to, restaurants and concessions, and, on and after October 1, 2012, shall be located in the town and city of New Haven, the town of Windsor Locks, the town of East Haven, the town and city of Norwalk, the town and city of Hartford, the town and city of New Britain, the town and city of Bristol, the town and city of Torrington, the town and city of Waterbury, the town and city of Milford, the town and city of New London, the town of Manchester, the town of Windham, the town of Putnam, the town and city of Bridgeport and three additional locations. The location of each such facility and the addition of simulcasting capability to any existing off-track betting branch facility that did not previously have such capability (1) shall be approved by the commissioner, and (2) shall be subject to the prior approval of the legislative body of the town in which such facility is located or is proposed to be located. The department shall report annually to the joint standing committee of the General Assembly having cognizance of matters relating to legalized gambling on the status of the establishment or improvement of the off-track betting branch facility pursuant to this subsection.

(P.A. 79-297, S. 1, 2; 79-404, S. 6, 45; P.A. 81-46, S. 1, 4; P.A. 83-14, S. 1, 4; P.A. 85-14, S. 1, 4; P.A. 87-528, S. 1, 4; P.A. 89-282, S. 1, 5; 89-390, S. 24, 37; P.A. 91-309, S. 1, 10; 91-366, S. 1, 5; May Sp. Sess. P.A. 92-17, S. 30, 59; P.A. 93-332, S. 30, 42; P.A. 94-223, S. 1, 4; P.A. 97-277, S. 10, 13; P.A. 07-144, S. 1; P.A. 09-132, S. 1; P.A. 10-128, S. 1; P.A. 11-8, S. 1; 11-51, S. 182; P.A. 12-160, S. 1; P.A. 13-299, S. 67.)

History: P.A. 79-404 substituted division of special revenue for commission on special revenue; P.A. 81-46 extended the moratorium to June 30, 1983; P.A. 83-14 extended the moratorium to June 30, 1985; P.A. 85-14 extended the moratorium to June 30, 1987; P.A. 87-528 deleted all provisions in the section, substituting in lieu thereof a prohibition on the operation of more than eighteen off-track betting branch facilities from April 22, 1981, to June 30, 1989, and providing an exception for any facility approved before December 31, 1986, and authorizing the improvement of certain facilities; P.A. 89-282 amended Subsec. (a) to extend the moratorium to June 30, 1991; P.A. 89-390 amended Subsec. (a) to extend moratorium on off-track betting facilities from June 30, 1989, to June 30, 1991, amended Subsec. (b) to increase number of such facilities which may have simulcasting screens from 1 to 3, to restrict geographic location of facility authorized on or after July 6, 1989, to prohibit location of facility within any jai alai fronton authorized for operation on or after July 6, 1989, and to provide that location of each such facility shall be determined by executive director with consent of gaming policy board, subject to prior approval of legislative body of town in which such facility is proposed to be located; P.A. 91-309 amended Subsec. (b) to insert three Subdiv. designations within proviso, adding new language in Subdiv. (2) which required one off-track betting branch facility to be within the Plainfield dog track and to substitute Subpara. designations for Subdiv. designations in Subdiv. (1); P.A. 91-366 amended Subsec. (a) to extend moratorium on off-track betting facilities from June 30, 1991, to June 30, 1993; May Sp. Sess. P.A. 92-17 amended Subsec. (a) to remove the date for the expiration of the moratorium and remove references to the tele-track, Subsec. (b) to increase the simulcasting facilities from 3 to 4, adding a facility within the fronton or dog race track in Bridgeport and to provide that the Plainfield and Bridgeport facilities shall be operated in substantially the same manner; P.A. 93-332 amended section to allow operation of the off-track betting system by an authorized licensee, effective June 25, 1993; P.A. 94-223 amended Subsec. (b) to permit simulcasting facilities to also simulcast jai alai games, inserted new Subsec. (c) re operators of simulcasting facilities who intend to simulcast dog racing events or jai alai games at their facilities and relettered former Subsec. as Subsec. (d), effective June 8, 1994; P.A. 97-277 amended Subsec. (b) to increase from 4 to 8 the number of the 18 off-track betting branch facilities authorized to simulcast certain events, to specify that 4 of such facilities shall be geographically restricted, to delete proviso re zone of protection around Windsor Locks teletheater, to insert provision re authority to simulcast and to remove the state as one of the entities required to operate certain facilities, effective July 1, 1997; P.A. 07-144 amended Subsec. (b) to permit ten facilities to simulcast, to name towns permitted to have facilities which simulcast and to delete provisions re dog race tracks, and deleted former Subsecs. (c) and (d), effective June 25, 2007; P.A. 09-132 amended Subsec. (b) to increase number of facilities permitted to have simulcasting from 10 to 12, added Milford and Putnam as locations for the facilities, added Subdiv. designators (1) and (2), added requirement for municipal and executive director approval for addition of simulcasting to an existing facility and made technical changes, effective June 18, 2009; P.A. 10-128 amended Subsec. (b) to increase number of facilities permitted to have simulcasting from 12 to 15 and added New London, Manchester and Windham as locations for facilities, effective June 21, 2010; P.A. 11-8 made technical changes, effective May 24, 2011; pursuant to P.A. 11-51, “Division of Special Revenue”, “division” and “executive director” were changed editorially by the Revisors to “Department of Consumer Protection”, “department” and “commissioner”, respectively, effective July 1, 2011; P.A. 12-160 amended Subsec. (b) to delete provisions limiting to 15 the number of facilities permitted to have simulcasting and other amenities, provide that on and after October 1, 2012, the facilities shall be located in the specified towns and cities “and three additional locations” and make technical changes; P.A. 13-299 deleted references to Gaming Policy Board, effective July 1, 2013.



Section 12-571b - Moratorium on tele-track facilities.

Section 12-571b is repealed.

(P.A. 79-213, S. 1, 2; 79-404, S. 6, 45; P.A. 81-46, S. 2, 4; P.A. 83-14, S. 2, 4; P.A. 85-14, S. 2, 4; P.A. 87-528, S. 2, 4; P.A. 89-282, S. 2, 5; P.A. 91-366, S. 2, 5; May Sp. Sess. P.A. 92-17, S. 58, 59.)



Section 12-572 - Off-track betting facilities. Deposit of daily receipts. Distribution of sums in pari-mutuel pool. Contract disputes.

(a) The commissioner may establish or authorize the establishment of such off-track betting facilities throughout the state for the purpose of receiving moneys wagered on the results of races or jai alai games as he shall deem will serve the convenience of the public and provide maximum economy and efficiency of operation, provided the establishment of such a facility in any municipality for the purpose of receiving moneys on the results of races or jai alai games shall be subject to the approval of the legislative body of such municipality which shall be given only after a public hearing on the same. Until the effective date of transfer of ownership of the off-track betting system, moneys received at such facilities shall be deposited in a betting fund from which daily payments, in such amount as the commissioner deems suitable, shall be made. If an operator of an off-track betting facility intends to conduct wagering on dog racing events or jai alai games, such operator (1) shall conduct wagering on dog racing events or jai alai games conducted by any association licensee which offers such racing events or games for off-track betting, provided such operator obtains the written consent of such licensee, and (2) may conduct wagering on out-of-state dog racing events or jai alai games when no such association licensee is conducting such racing events or games, provided such operator has complied with the provisions of subdivision (1) of this subsection. No operator of an off-track betting facility shall conduct wagering on any dog racing event or jai alai game if such racing event or game is conducted within forty miles of such facility unless such operator has obtained the written consent of the licensee conducting such racing event or game.

(b) The commissioner may contract with any person or business organization to provide such facilities, components, goods or services as may be necessary for the effective operation of an off-track betting system. Compensation for such facilities, components, goods or services shall be deducted from the moneys retained pursuant to subsections (c) and (d) of this section in such amount as the commissioner shall determine.

(c) The department or any person or business organization operating an off-track betting system shall distribute all sums deposited in a pari-mutuel pool, to the holders of winning tickets therein, less seventeen per cent of the total deposits of such pool plus the breakage to the dime of the amount so retained, except as provided in subsection (d) of this section.

(d) (1) If the multiple forms of wagering known as daily double, exacta and quinella are permitted by the department or any person or business organization operating the off-track betting system shall distribute all sums deposited in the pari-mutuel pool for any such event to the holders of winning tickets therein, less nineteen per cent of the total deposits in such pool plus the breakage to the dime.

(2) If multiple forms of wagering on three or more animals are permitted by the department or such person or business organization operating an off-track betting system, shall retain twenty-four and one-half per cent of the total sums deposited in the pool for such event, plus the breakage to the dime.

(e) The department or any person or business organization operating an off-track betting system and conducting wagering on racing events or jai alai games held in this state and licensed under the provisions of this chapter shall distribute all sums deposited in a pari-mutuel pool to the holders of winning tickets therein, less the same percentage of the total deposits of such pool applicable to such racing events or jai alai games plus the breakage to the dime of the amount retained by each licensee conducting the racing events or jai alai games.

(f) Any person or business organization which has entered into a contract with the state, acting through the commissioner under the provisions of subsection (b) of this section, except a contract with an individual for personal services, may, in the event of any disputed claims under such contract, bring an action against the state to the superior court for the judicial district of Hartford for the purpose of having such claims determined, provided notice of the general nature of such claims shall have been given in writing to the department not later than one year after the termination of such contract. No action shall be brought under this section later than three years from the date of termination of the contract. Such action shall be tried to the court without a jury. Damages recoverable in such action shall not include any amount attributable to anticipated profits but shall be limited to the recovery of actual damages sustained arising out of such contract. All legal defenses except governmental immunity shall be reserved to the state.

(g) The department or any person or business organization operating an off-track betting system may combine wagers placed within such off-track betting system with similar wagering pools at the facility where a racing program is being conducted, regardless of whether such facility is located within or without the state. Such pari-mutuel wagers shall be combined in such form and manner as the commissioner may determine to be in the best interests of the off-track betting system established pursuant to the provisions of section 12-571. Notwithstanding the provisions of subsection (c) or (d) of this section, the department or any person or business organization operating an off-track betting system and conducting wagering on racing events held without this state, may distribute to the holders of winning tickets who have placed wagers in said combined pools such sums as may be deposited in said combined pari-mutuel pools, less the same percentage of the total deposits of such combined pools as is established at the facility where such racing program is conducted plus the breakage to the dime, as shall be determined by the commissioner.

(1971, P.A. 865, S. 16; 1972, P.A. 187, S. 8; P.A. 73-344, S. 1, 2; P.A. 78-280, S. 6, 127; P.A. 79-404, S. 22, 45; P.A. 80-133, S. 3, 10; P.A. 82-284, S. 1, 4; P.A. 83-275, S. 1, 2; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; May Sp. Sess. P.A. 92-17, S. 31, 59; P.A. 93-142, S. 4, 7, 8; 93-332, S. 31, 42; P.A. 94-223, S. 2, 4; P.A. 95-220, S. 4–6; P.A. 97-277, S. 11, 13; P.A. 04-176, S. 1; P.A. 11-51, S. 182; P.A. 13-299, S. 68.)

History: 1972 act replaced “shall” with “may”, thereby making establishment of branch offices dependent upon commission’s discretion and deleted reference to a state lottery on race results; P.A. 73-344 replaced references to branch offices with references to off-track betting facilities and added Subsecs. (b) to (e); P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 79-404 substituted “executive director”, “division” and “board” for “commission” as necessary and made Subsec. (d) apply with respect to animals in general rather than to horses only; P.A. 80-133 substituted “business organization” for “firm, partnership, association or corporation”; P.A. 82-284 added Subsec. (d)(1) provisions increasing the takeout for daily double exacta and quinella wagers; P.A. 83-275 inserted new Subsec. (e) to require the division or any person operating an off-track betting system and conducting off-track betting on in-state racing events to adopt takeout rate applicable to in-state racing activity for off-track purposes, relettering former Subsec. (e) accordingly; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; May Sp. Sess. P.A. 92-17 added new Subsec. (g) to authorize division or any person operating an off-track betting system, with approval of board, to combine wagering pools at facilities located within or without the state; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-332 made technical changes in section re operation of the off-track betting system by an authorized licensee, effective June 25, 1993; P.A. 94-223 amended Subsecs. (a) and (e) to add references to “jai alai games” after references to “races” and “racing events” and inserted new language in Subsec. (a) re conduct of wagering on dog racing events or jai alai games by operators of off-track betting facilities, effective June 8, 1994; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-277 fixed the takeout rate on wagers made on three or more animals (“exotic wagers”) at 23% in Subsec. (d)(2) and deleted provision allowing exact takeout rate to be established by the Gaming Policy Board, provided in no case shall the percentage retained be less than 17%, effective July 1, 1997; P.A. 04-176 amended Subsec. (d)(2) to increase the takeout rate from 23% to 24.5%, effective June 1, 2004; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsecs. (a), (b), (d) and (g) to delete references to Gaming Policy Board and made technical changes in Subsecs. (b) and (g), effective July 1, 2013.



Section 12-572a - (Formerly Sec. 12-575a). Municipal income from money wagered.

Section 12-572a is repealed, effective June 25, 1993.

(P.A. 74-249, S. 1, 6; P.A. 79-404, S. 28, 45; P.A. 83-356, S. 1, 2; P.A. 86-318, S. 1, 2; P.A. 93-332, S. 41, 42.)



Section 12-573 - Certification of balance in betting fund in excess of department needs. Transfer to General Fund.

Until the effective date of transfer of ownership of the off-track betting system, and from time to time the commissioner shall estimate, and certify to the Comptroller, that portion of the balance in the betting fund which is in excess of the current needs of the department for the payment of prizes and for the payment of compensation under section 12-572. Upon receipt of any such certification, the amount so certified shall be transferred from the betting fund to the General Fund.

(1971, P.A. 865, S. 17; 1972, P.A. 187, S. 9; P.A. 79-404, S. 23, 45; P.A. 86-312, S. 6, 21; P.A. 93-332, S. 32, 42; P.A. 11-51, S. 182.)

History: 1972 act added reference to Subsecs. (c) and (d) of Sec. 12-569; P.A. 79-404 substituted “executive director” and “division” for “commission” as necessary; P.A. 86-312 required executive director to certify excess balance to comptroller rather than to state treasurer and deleted references to lottery fund to reflect amendment to Sec. 12-568 concerning said fund; P.A. 93-332 made technical changes in section re operation of the off-track betting system by an authorized licensee, effective June 25, 1993; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011.



Section 12-573a - Operation of frontons.

The department may authorize the operation of frontons in the state for exhibition of the Spanish ball game called jai alai or pelota. The operation of all frontons shall be under the supervision of the department.

(1972, P.A. 187, S. 11; P.A. 79-404, S. 24, 45; P.A. 11-51, S. 182; P.A. 13-299, S. 69.)

History: P.A. 79-404 substituted “board” for “commission” and replaced state racing division with reference to division of special revenue; pursuant to P.A. 11-51, “division” was changed editorially by the Revisors to “department”, effective July 1, 2011; P.A. 13-299 substituted “department” for “board”, effective July 1, 2013.



Section 12-574 - Licensing.

(a) Association licensees. No person or business organization may conduct a meeting at which racing or the exhibition of jai alai is permitted for any stake, purse or reward or operate the off-track betting system unless such person or business organization is licensed as an association licensee by the commissioner. Any such licensee authorized to conduct a meeting or operate the off-track betting system shall indemnify and save harmless the state of Connecticut against any and all actions, claims, and demands of whatever kind or nature which the state may sustain or incur by reason or in consequence of issuing such license.

(b) Concessionaire licensees. No person or business organization may operate any concession at any meeting at which racing or the exhibition of jai alai is permitted or any concession which is allied to an off-track betting facility unless such person or business organization is licensed as a concessionaire licensee by the commissioner.

(c) Vendor licensees. No person or business organization awarded the primary contract by an association licensee to provide facilities, components, goods or services which are necessary for the operation of the activities authorized by the provisions of section 12-572 may do so unless such person or business organization is licensed as a vendor licensee by the commissioner.

(d) Totalizator licensees. No person or business organization may provide totalizator equipment and services to any association licensee for the operation of a pari-mutuel system unless such person or business organization is licensed as a totalizator licensee by the commissioner.

(e) Affiliate licensees. No business organization, other than a shareholder in a publicly traded corporation, may exercise control in or over an association, a concessionaire, a vendor or a totalizator licensee unless such business organization is licensed as an affiliate licensee by the commissioner. The commissioner shall issue affiliate licenses to qualified business organizations.

(f) Occupational licensees. No person may participate in this state in any activity permitted under this chapter as an employee of an association, concessionaire, vendor, totalizator or affiliate licensee unless such person is licensed as an occupational licensee by the commissioner. Whether located in or out of this state, no officer, director, partner, trustee or owner of a business organization which obtains a license in accordance with this section may continue in such capacity unless such officer, director, partner, trustee or owner is licensed as an occupational licensee by the commissioner. An occupational license shall also be obtained by any shareholder, key executive, agent or other person connected with any association, concessionaire, vendor, totalizator or affiliate licensee, who in the judgment of the commissioner will exercise control in or over any such licensee. Such person shall apply for a license not later than thirty days after the commissioner requests him, in writing, to do so. The commissioner shall complete his investigation of an applicant for an occupational license and notify such applicant of his decision to approve or deny the application within one year after its receipt, or, if the commissioner determines good cause exists for extending such period of investigation and gives the applicant a reasonable opportunity for a hearing, by the date prescribed by the commissioner.

(g) Information required for licensing. In determining whether to grant a license, the commissioner may require the applicant to submit information as to: Financial standing and credit; moral character; criminal record, if any; previous employment; corporate, partnership or association affiliations; ownership of personal assets; and such other information as it or he deems pertinent to the issuance of such license.

(h) Licensing and regulation of licensees by commissioner. The commissioner may reject for good cause an application for a license. Any license granted under the provisions of this chapter is a revocable privilege and no licensee shall be deemed to have acquired any vested rights based on the issuance of such license. The commissioner, the deputy commissioner, the executive assistant, any unit head or any assistant unit head authorized by the commissioner may suspend or revoke for good cause any license issued by the commissioner after a hearing held in accordance with chapter 54. If any affiliate licensee fails to comply with the provisions of this chapter, the commissioner, after a hearing held in accordance with chapter 54, may revoke or suspend the license of any one or more of the following related licensees: Concessionaire, vendor or totalizator, and may fine any one or more of such licensees in an amount not to exceed two thousand five hundred dollars. In addition, if any affiliate licensee fails to comply with the provisions of this chapter, the commissioner, after a hearing held in accordance with chapter 54, may revoke or suspend the license of the related association licensee and may fine the related association licensee in an amount not to exceed seventy-five thousand dollars or both. If any license is suspended or revoked, the commissioner shall state the reasons for such suspension or revocation and cause an entry of such reasons to be made on the record books of the department. Any licensee whose license is suspended or revoked, or any applicant aggrieved by the action of the commissioner concerning an application for a license, may appeal pursuant to section 4-183.

(i) Regulations governing licensee’s operation. Penalties, hearings and appeals. The commissioner shall adopt regulations governing the operation of the off-track betting system and facilities, tracks, stables, kennels and frontons, including the regulation of betting in connection therewith, to insure the integrity and security of the conduct of meetings and the broadcast of racing events held pursuant to this chapter. Such regulations shall include provision for the imposition of fines and suspension of licenses for violations thereof. Prior to the adoption of any regulations concerning the treatment of animals at any dog race track, the commissioner shall notify the National Greyhound Association of the contents of such regulations and of its right to request a hearing pursuant to chapter 54. The commissioner shall have the authority to impose a fine of up to (1) seventy-five thousand dollars for any violation of such regulations by a licensee authorized to conduct a meeting or operate the off-track betting system under this section; (2) five thousand dollars for any violation of such regulations by a business organization licensed as an affiliate licensee authorized to exercise control over an association; and (3) two thousand five hundred dollars for any such violation by any other licensee licensed by the commissioner. The stewards or judges of a meeting acting in accordance with such regulations shall have the authority to impose a fine of up to five hundred dollars for any such violation by such licensee, and the players’ manager of a jai alai exhibition acting in accordance with such regulations shall have the authority to recommend to the judges that a fine should be considered for a player who may have violated such regulations. The commissioner may delegate to the stewards and judges of a meeting the power to suspend the license of any occupational licensee employed in this state by an association licensee for a period not to exceed sixty days for any violation of such regulations. If any license is suspended, such stewards and judges of a meeting shall state the reasons therefor in writing. All fines imposed pursuant to this section shall be paid over to the General Fund upon receipt by the department. Any person or business organization fined or suspended pursuant to this section shall have a right of appeal to the commissioner for a hearing that shall be conducted pursuant to chapter 54. Any person or business organization aggrieved by a decision of the commissioner following such a hearing shall have a right of appeal pursuant to section 4-183.

(j) Preparation, maintenance and inspection of books and records. The commissioner shall have the power to require that the books and records of any licensee, other than an occupational licensee, shall be maintained in any manner which he may deem best, and that any financial or other statements based on such books and records shall be prepared in accordance with generally accepted accounting principles in such form as he shall prescribe. The commissioner or his designee shall also be authorized to visit, to investigate and to place expert accountants and such other persons as he may deem necessary, in the offices, tracks, frontons, off-track betting facilities or places of business of any such licensee, for the purpose of satisfying himself or herself that the department’s regulations are strictly complied with.

(k) Removal of employee or official of licensee. The commissioner may at any time for good cause require the removal of any employee or official employed by any licensee hereunder.

(l) Licensing exemptions. The commissioner may, on his or her own motion or upon application, exempt any person or business organization from the licensing requirements of this chapter or some or all of the disclosure requirements of chapter 226b, provided the applicant does not exercise control in or over an integral part of any activity which is authorized under this chapter. The burden of proving that an exemption should be granted rests solely with the applicant. The commissioner may limit or condition the terms of an exemption and such determination shall be final.

(m) Penalty for aiding operation of off-track betting system or meeting without license. Any person aiding or abetting in the operation of an off-track betting system or the conduct of any meeting within this state at which racing or the exhibition of the game of jai alai shall be permitted for any stake, purse or reward, except in accordance with a license duly issued and unsuspended or unrevoked by the commissioner, shall be guilty of a class A misdemeanor.

(n) Residency requirement. The majority of the membership of the board of directors of any corporation licensed to operate the off-track betting system or to hold or conduct any meeting within the state of Connecticut at which racing or the exhibition of the game of jai alai shall be permitted for any stake, purse or reward, shall be residents of the state of Connecticut.

(o) License application and renewal. Any license granted under this section, other than an association license authorizing the licensee to conduct a meeting or operate the off-track betting system, as described in subsection (a) of this section, or an affiliate license authorizing the licensee to exercise control in or over an association licensee, as described in subsection (e) of this section, shall be effective for not more than one year from the date of issuance. Initial application for and renewal of any license shall be in such form and manner as the commissioner shall prescribe by regulation.

(p) Pet adoption program for retired greyhounds. Any person or business organization issued a license to conduct dog racing shall establish a pet adoption program for the proper housing and care of retired greyhounds and shall provide financial support for such program and any facility operated to implement such program.

(q) Employment of recipients of public assistance. Any person or business organization issued a license to conduct dog racing pursuant to subsection (c) of section 12-574c shall employ persons who, at the time of employment, are recipients of assistance under the state-administered general assistance program, state supplement program, medical assistance program, temporary family assistance program or supplemental nutrition assistance program to fill not less than twenty per cent of the positions created by the conversion of a jai alai fronton to a dog race track if such persons have been trained for such employment by public or publicly funded agencies in coordination with such licensee.

(r) Day care facility for use by employees of dog race track. Any person or business organization issued a license to conduct dog racing pursuant to subsection (c) of section 12-574c shall provide an on-site day care facility for use by employees of the dog race track. Such licensee shall employ persons who, at the time of employment, are recipients of aid under chapter 302 or 308 to fill not less than fifty per cent of the positions at such day care facility if such persons have been trained for such employment by public or publicly funded agencies in coordination with such licensee.

(s) Dog race track to operate on year-round basis. Number of performances. Notwithstanding any other provisions of this chapter to the contrary, any person or business organization issued a license to conduct dog racing may operate on a year-round basis and may conduct such number of performances as it may elect, provided the total number of such performances does not exceed five hundred eighty performances in any calendar year.

(1971, P.A. 865, S. 18; 1972, P.A. 187, S. 10; June, 1972, P.A. 1, S. 6; P.A. 73-260, S. 1, 2, 3, 5; P.A. 75-13, S. 1, 2; 75-22, S. 1, 2; P.A. 76-436, S. 327, 681; P.A. 78-280, S. 5, 127; P.A. 79-21; 79-24, S. 1; 79-150; 79-404, S. 25, 45; P.A. 80-20; 80-133, S. 4, 10; P.A. 83-435, S. 2, 3; P.A. 85-23; P.A. 91-309, S. 2, 3, 10; 91-406, S. 26, 29; P.A. 93-332, S. 33, 42; P.A. 96-212, S. 30, 32; P.A. 97-122; 97-277, S. 9, 13; June 18 Sp. Sess. P.A. 97-2, S. 15, 165; P.A. 04-76, S. 3; P.A. 06-6, S. 1, 2; P.A. 09-9, S. 5; P.A. 11-51, S. 182; P.A. 13-299, S. 70.)

History: 1972 acts included dog racing and jai alai under provisions of section and substituted court of common pleas for superior court in Subsec. (g); P.A. 73-260 amended Subsec. (a) to delete provision re licensing of horse racing meets where there is no wagering and dog racing meets with pari-mutuel, perfecta, quinella and trifecta betting and to add provision re indemnification of state, amended Subsec. (b) to include concessions allied to off-track betting facility and to allow requirement that persons having ownership interest in applicant be fingerprinted, and amended Subsec. (d) to include regulations “to insure the integrity and security of the conduct of meetings” and to add provisions re fines for violations; P.A. 75-13 amended Subsec. (b) to replace superior court with court of common pleas and set deadline for appeal in Subsecs. (b) and (g); P.A. 75-22 amended Subsec. (d) to allow suspension of licenses by commission or stewards and judges when authorized to do so by commission; P.A. 76-436 substituted superior court for court of common pleas in Subsecs. (b) and (g), effective July 1, 1978; P.A. 78-280 substituted judicial district of Hartford-New Britain for Hartford county; P.A. 79-21 amended Subsec. (g) to specify that licenses are revocable and that licensees acquire no vested rights upon issuance of their licenses; P.A. 79-24 added Subsec. (j) re expiration and renewal of licenses; P.A. 79-150 amended Subsec. (d) to increase fine for licensees under section to maximum of $75,000, leaving $5,000 maximum applicable to violation by “any other licensee”, removed provision allowing imposition of fine by jai alai players’ manager but allowed such managers to recommend that stewards and judges impose a fine; P.A. 79-404 replaced “commission” with “executive director”, “division” or “board” as necessary, required that appeals be made in accordance with Sec. 4-183, replacing previous appeal provisions, inserted new Subsec. (d) re licensing procedure and suspension and revocation of licenses, relettering former Subsecs. (d) to (j) accordingly, and made other technical changes clarifying provisions; P.A. 80-20 allowed unit heads to revoke licenses and changed deadline for appeal from 30 to 15 days in Subsec. (d); P.A. 80-133 removed provision re operation of concessions in Subsec. (a), deleted former Subsecs. (b) and (c) and first part of (d) and inserted new Subsecs. (b) to (h) re affiliate, concessionaire, vendor and totalizator licensees, placed provision re decisions on granting license, formerly in Subsec. (d), in Subsec. (i) and expanded provisions re information required and re revocation or suspension of license and imposition of fines, redesignated Subsecs. (e), (f), (g) and (h) as (j), (k), (l) and (m) and clarified provisions, inserted new Subsec. (n) re exemptions from licensing and disclosure requirements, and redesignated Subsecs. (i), (j) and (k) as (o), (p) and (q) and clarified provisions; P.A. 83-435 amended Subsec. (i), authorizing the deputy executive director to suspend or revoke licenses after conducting a hearing; P.A. 85-23 amended Subsec. (g), requiring executive director to complete investigation of occupational license applicant and notify applicant of decision to approve or deny within one year after application receipt, unless an extension is granted; P.A. 91-309 amended Subsec. (j) to require executive director to notify National Greyhound Association of contents of regulations re treatment of animals at dog track and its right to request a hearing prior to adoption of regulations and added new Subsecs. (r) to (u), inclusive, requiring establishment of pet adoption program for retired greyhounds, employment of recipients of public assistance or support at new dog race track, provision of on-site day care facility for use by employees of new dog race track, and permitting operation of dog race track on year-round basis and limiting number of performances in any calendar year; P.A. 91-406 made technical correction in Subsec. (j); P.A. 93-332 made technical changes re operation of the off-track betting system by an authorized licensee and amended Subsec. (i) to authorize the executive assistants of the director and assistant unit heads to suspend or revoke an application for a license, effective June 25, 1993; P.A. 96-212 amended Subsec. (d) to change state to Connecticut Lottery Corporation re award of primary contract and made technical changes, effective July 1, 1996; P.A. 97-122 amended Subsec. (n) by deleting language specifying what information appropriate licensing authority must consider in making exemption and substituting “provided the applicant does not exercise control in or over an integral part of any activity which is authorized under this chapter”; P.A. 97-277 deleted reference to Connecticut Lottery Corporation and chapter 229a in Subsec. (d), effective June 26, 1997; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (s) to delete the list of sections in title 17b under which certain persons are recipients of assistance and substitute reference to recipients of assistance under “the general assistance program, state supplement program, medical assistance program, temporary family assistance program or food stamps program”, effective July 1, 1997; P.A. 04-76 amended Subsec. (s) by replacing “general assistance program” with “state-administered general assistance program”; P.A. 06-6 amended Subsec. (b) to add reference to Subsec. (h)(1), and replaced former Subsec. (h) with new Subsec. (h)(1) and (2) re affiliate licenses; P.A. 09-9 amended Subsec. (s) to replace “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 deleted references to the Gaming Policy Board, deleted former Subsec. (b) re affiliate licensing by the board, redesignated existing Subsecs. (c) to (g) as Subsecs. (b) to (f), amended redesignated Subsec. (e) to add reference to association and provision re issuing of affiliate licenses to qualified business organizations, amended redesignated Subsec. (f) to substitute commissioner for board re extension of investigation period for good cause, deleted former Subsec. (h) re affiliate of association and affiliate of concessionaire licenses, redesignated existing Subsec. (i) as Subsec. (g), placed provisions re rejection, suspension and revocation of licenses, formerly in existing Subsec. (i), in new Subsec. (h), redesignated existing Subsecs. (j) to (l) as Subsecs. (i) to (k), added Subdiv. (1), (2) and (3) designators in redesignated Subsec. (i) and added provisions re affiliate licensees in Subsec. (i)(2), deleted former Subsec. (m) re regulation of licensees by board, redesignated existing Subsecs. (n) to (u) as Subsecs. (l) to (s), amended redesignated Subsec. (o) to substitute provision re association licenses and affiliate licenses for “a license issued by the board”, and made technical changes, effective July 1, 2013.



Section 12-574a - Town referendum on racing and fronton. Sunday operation for racing and jai alai events and off-track pari-mutuel betting on racing programs.

(a) Whenever a person or business organization files an application with the department for a license to conduct an activity regulated by section 12-574, exclusive of renewal license applications, the department shall forward within five days to the town clerk of the town within which such activity is proposed to be carried on a statement specifying the prospective applicant, the proposed activity, the site on which such activity is proposed to be conducted and the fact that an application has been filed with the department. Within ten days after such statement has been filed, such town clerk shall cause notice of such filing to be published in a newspaper having a circulation in the town wherein the activity is to be conducted. The question of the approval of the conducting of such activity shall be submitted to the electors of such town at a special election called for the purpose to be held not less than thirty nor more than sixty days after such publication, in conformity with the provisions of section 9-369, or at a regular town election if such election is to be held more than sixty but not more than one hundred twenty days after such publication, such question shall be so submitted and the vote shall be taken in the manner prescribed by said section 9-369. The town clerk shall notify the department of the results of such election. The disapproval of the conducting of such activity by a majority of those voting on the question shall be a bar to the granting of a license to such applicant to conduct such activity at such location. All costs incurred by a municipality in connection with such referendum shall be paid to said municipality by the person or business organization filing such application for such license. The provisions of this subsection shall not apply to any licensee authorized to operate the off-track betting system with respect to any off-track betting facility approved prior to June 25, 1993.

(b) No licensee may conduct any racing or jai alai event on any Sunday without the prior approval of the legislative body of the town in which the event is scheduled to take place.

(c) No licensee authorized to operate the off-track betting system may conduct any off-track pari-mutuel wagering on any racing program on any Sunday without the prior approval of the legislative body of the town in which such off-track betting facility is located.

(d) Notwithstanding the provisions of subsection (a) of this section, the prior approval of the legislative body only of the town shall be required in the event the department issues a license pursuant to subsection (c) of section 12-574c.

(P.A. 73-600, S. 1, 2; P.A. 77-441; P.A. 79-404, S. 26, 45; P.A. 80-133, S. 5, 10; P.A. 81-50, S. 1, 2; 81-472, S. 17, 159; P.A. 83-81, S. 1, 2; 83-300, S. 1, 2; P.A. 85-42, S. 1, 2; P.A. 87-121, S. 1, 2; P.A. 91-309, S. 4, 10; P.A. 93-332, S. 34, 42; P.A. 96-151, S. 1, 3; P.A. 11-51, S. 182; P.A. 13-299, S. 71.)

History: P.A. 77-441 deleted provisions concerning petition as intermediary step between publication of notice and holding of referendum and added provision requiring costs of referendum to be paid by applicant for license; P.A. 79-404 substituted references to gaming policy board for references to commission on special revenue or its executive secretary and forbade holding of Sunday racing or jai alai meetings without approval of town legislative body; P.A. 80-133 substituted “business organization” and “licensee” for “firm, partnership, association or corporation” as necessary and “event” for “meeting”; P.A. 81-50 added the provision requiring the board to assign Sunday meeting dates, with some restrictions, if requested by the licensee after prior approval of the legislative body of the town involved; P.A. 81-472 made technical changes; P.A. 83-81 required the gaming policy board to permit a licensee to finish a Saturday evening performance by 1 a.m. on Sunday; P.A. 83-300 subdivided the section, adding Subsec. (c), permitting vendor licensees providing facilities, goods or services for an off-track betting system to conduct pari-mutuel wagering on harness or thoroughbred racing events on Sunday only with prior approval of the town’s legislative body; P.A. 85-42 amended Subsec. (a), permitting executive director to authorize vendor licensees to conduct make-up performances; P.A. 87-121 amended Subsec. (c) to delete references to “harness or thoroughbred” racing “event” or “performances” and substitute racing “program” in lieu thereof and to provide for the conduct of wagering on afternoon and evening racing programs in Subdiv. (3); P.A. 91-309 added Subsec. (d), requiring only prior approval of the legislative body of the town in event division or board issues a license pursuant to Sec. 12-574c(c); P.A. 93-332 amended Subsec. (a) to exempt a licensee authorized to operate the off-track betting systems from the provisions of said Subsec. and amended Subsec. (c) to make changes re the operation of the off-track betting systems by an authorized licensee, effective June 25, 1993; P.A. 96-151 amended Subsecs. (b) and (c) to delete provisions restricting Sunday operation for licensees, effective July 1, 1996; pursuant to P.A. 11-51, “division” was changed editorially by the Revisors to “department” in Subsec. (d), effective July 1, 2011; P.A. 13-299 amended Subsec. (a) to replace references to Gaming Policy Board with references to “department” and make a technical change, and amended Subsec. (d) to delete “or the board”, effective July 1, 2013.



Section 12-574b - Horse racing. Special Revenue Advisory Board established. Appointment.

Section 12-574b is repealed.

(P.A. 77-469, S. 1, 2; P.A. 79-404, S. 44, 45.)



Section 12-574c - Licensing moratorium. Exceptions.

(a) The Department of Consumer Protection shall not issue a license authorizing any person, firm, corporation or association to conduct horse racing, dog racing or jai alai events.

(b) Notwithstanding the provisions of subsection (a) of this section, the department may renew any license issued prior to May 23, 1979, or issue such a license to a currently operating facility.

(c) Notwithstanding the provisions of subsection (a) of this section, the department may, on or after July 5, 1991, issue one additional license authorizing a person or business organization to conduct dog racing to a person or business organization holding a license to conduct jai alai events or to the successor of such business organization upon the surrender of the license to conduct jai alai events.

(d) No licensee shall move any horse race track, dog race track or jai alai fronton to any municipality other than the municipality in which such facility was located on July 5, 1991.

(P.A. 79-309, S. 1, 2; P.A. 81-46, S. 3, 4; P.A. 83-14, S. 3, 4; P.A. 85-14, S. 3, 4; P.A. 87-528, S. 3, 4; P.A. 89-282, S. 3, 5; P.A. 91-309, S. 5, 10; 91-366, S. 3, 5; May Sp. Sess. P.A. 92-17, S. 32, 59; May 25 Sp. Sess. P.A. 94-1, S. 117, 130; P.A. 05-288, S. 54; P.A. 11-51, S. 182; P.A. 13-299, S. 72.)

History: P.A. 81-46 extended the moratorium to June 30, 1983; P.A. 83-14 extended the moratorium to June 30, 1985; P.A. 85-14 extended moratorium to June 30, 1987; P.A. 87-528 extended the moratorium to June 30, 1989, and deleted references to “commission on special revenue” and “any successor agency with similar licensing powers”, substituting division of special revenue and the gaming policy board in lieu thereof; P.A. 89-282 extended the moratorium to June 30, 1991; P.A. 91-309 added new Subsecs. (c) and (d), permitting division or board, on or after July 5, 1991, to issue one additional license authorizing conduct of dog racing to person or business organization holding a license to conduct jai alai events upon surrender of license to conduct jai alai events, and prohibiting licensee from moving any horse or dog track or fronton to any municipality other than the municipality in which facility was located on July 5, 1991; P.A. 91-366 extended the moratorium to June 30, 1993; May Sp. Sess. P.A. 92-17 removed the date for the expiration of the moratorium but allowed the division or board to issue a license to a currently operating facility; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (c)(1) to authorize issuance of one additional license to conduct dog racing to the successor of a business organization holding a license to conduct jai alai events, effective July 1, 1994; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; pursuant to P.A. 11-51, “Division of Special Revenue” and “division” were changed editorially by the Revisors to “Department of Consumer Protection” and “department”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsecs. (a), (b) and (c) to delete references to Gaming Policy Board and amended Subsec. (c) to delete former Subdiv. (2) re licensing for operation of dog race track prior to October 1, 1992, and delete Subdiv. (1) designator, effective July 1, 2013.



Section 12-574d - Collection and testing of urine specimens from racing dogs. Regulations.

(a) The Commissioner of Consumer Protection may order the random collection and testing of urine specimens from racing dogs following a race or at any time during a meet conducted by any licensee authorized to conduct dog racing events under the pari-mutuel system. If the commissioner determines from such random testing that the integrity of dog racing events may be compromised, the commissioner may order the conduct of more frequent testing at one or more dog race tracks for such period of time as the commissioner deems necessary or advisable. The commissioner shall determine the laboratory responsible for the conduct of such testing and the amount of the fee for such test which shall be based upon the actual cost of such test and which shall be payable on a basis determined by the commissioner. Each such licensee shall pay such fee directly to such laboratory with respect to racing dogs at its dog race track.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of subsection (a) of this section. The commissioner may implement policies and procedures necessary to carry out the provisions of subsection (a) of this section while in the process of adopting regulations, provided the commissioner prints notice of intent to adopt the regulations in the Connecticut Law Journal within twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 97-277, S. 1, 13; June 30 Sp. Sess. P.A. 03-6, S. 179; P.A. 11-51, S. 182.)

History: P.A. 97-277 effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 designated provisions re collection of urine specimens as Subsec. (a), amended said Subsec. by replacing “shall, within available appropriations, order the collection” with “may order the random collection and testing” and adding provisions re ordering more frequent testing, re determination of laboratory and fee and re payment of fee, designated provisions re regulations as Subsec. (b) and amended said Subsec. by making technical changes and adding provisions re implementation of policies and procedures while adopting regulations, effective August 20, 2003; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” and “executive director” were changed editorially by the Revisors to “Commissioner of Consumer Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 12-575 - Pari-mutuel betting. Tax. Uncashed tickets. Payments to municipalities.

(a) Pari-mutuel betting permitted. The department may permit at racing events, exhibitions of the game of jai alai licensed under the provisions of this chapter or at off-track betting facilities, betting under a pari-mutuel system, so called, including standard pari-mutuel, daily double, exacta, quinella, trifecta, superfecta, twin trifecta, pick four and pick six betting, and such other forms of multiple betting as the department may determine.

(b) Operation of pari-mutuel system. The pari-mutuel system, so called, shall not be used or permitted at any location other than the race track at which the racing event is licensed to be conducted or the fronton at which the game of jai alai is licensed to be played or at an off-track betting facility operated by the department or by a licensee authorized to operate the off-track betting system. A computerized electronic totalizator system, approved by the commissioner, shall be used to conduct pari-mutuel wagering at each racing or jai alai event. A computerized electronic totalizator system approved by the commissioner and, where authorized by subsection (b) of section 12-571a, and approved by the commissioner, a simulcast system shall be used to conduct pari-mutuel wagering and simulcasting of off-track betting race programs at off-track betting facilities. The commissioner may require any licensee to submit information concerning the daily operation of such totalizator or simulcast system which he deems necessary for the effective administration of this chapter, including records of all wagering transactions, in such form and manner as he shall prescribe.

(c) Takeout. Purses, capital improvements and promotional marketing for dog racing. (1) Except as provided in subdivision (2) of this subsection, each licensee conducting horse racing events under the pari-mutuel system shall distribute all sums deposited in any pari-mutuel program to the holders of winning tickets therein, less seventeen per cent of the total deposits plus the breakage to the dime of the amount so retained; each licensee conducting jai alai events shall distribute all sums deposited in any pari-mutuel program to the holders of winning tickets therein, less a maximum of eighteen per cent of the deposits in the win, place or show pools and less a maximum of twenty-three per cent of the deposits in all other pools plus the breakage to the dime of the amount so retained; each licensee conducting dog racing events shall distribute all sums deposited in any pari-mutuel program to the holders of winning tickets therein, less a maximum of nineteen per cent of the deposits in the win, place or show pools and less a maximum of twenty-seven per cent of the deposits in all other pools plus the breakage to the dime of the amount so retained, or, shall distribute all sums deposited in all of its pari-mutuel programs conducted on any day to the holders of winning tickets therein less twenty per cent of the total deposits plus the breakage to the dime of the amount so retained, provided on and after July 1, 1992, each licensee conducting dog racing events on July 5, 1991, shall allocate four per cent of all sums deposited in any pari-mutuel program to purses, one-quarter of one per cent to capital expenditures for alterations, additions, replacement changes, improvements or major repairs to or upon the property owned or leased by any such licensee and used for such racing events, and one-quarter of one per cent to promotional marketing, to reduce the costs of admission, programs, parking and concessions and to offer entertainment and giveaways. Each licensee conducting dog racing events shall, on an annual basis, submit to the department certified financial statements verifying the use of such allocations for purses, capital improvements and promotional marketing. (2) Each licensee conducting racing or jai alai events may carry over all or a portion of the sums deposited in any pari-mutuel program, less the amount retained as herein provided, in the twin trifecta, pick four or pick six pari-mutuel pool to another pool, including a pool in a succeeding performance.

(d) Tax: Horse racing. Each licensee conducting horse racing events under the pari-mutuel system shall pay to the state, and there is hereby imposed: (1) A tax on the total money wagered in the pari-mutuel pool on each and every day the licensee conducts racing events, pursuant to the following schedule:

Total Wagered

Tax

0 to $100,001

3.25% on the entire pool

$100,001 to $200,001

3.75% on the entire pool

$200,001 to $300,001

4.25% on the entire pool

$300,001 to $400,001

4.75% on the entire pool

$400,001 to $500,001

5.25% on the entire pool

$500,001 to $600,001

5.75% on the entire pool

$600,001 to $700,001

6.25% on the entire pool

$700,001 to $800,001

6.75% on the entire pool

$800,001 to $900,001

7.25% on the entire pool

$900,001 to $1,000,001

7.75% on the entire pool

$1,000,001 and over

8.75% on the entire pool

and (2) a tax equal to one-half of the breakage to the dime resulting from such wagering. The commissioner shall by regulation adopted in accordance with the provisions of chapter 54 designate the percentage of the difference between the seventeen per cent specified in subsection (c) of this section and the tax specified in this subsection, which shall be allocated as prize or purse money for the horses racing at each facility.

(e) Tax: Dog racing. Each licensee conducting dog racing events under the pari-mutuel system shall pay to the state, and there is hereby imposed: (1) (A) A tax at the rate of two per cent on the total money wagered in the pari-mutuel pool on each and every day the licensee conducts racing events or (B) on or after July 1, 1993, in the case of any licensee licensed prior to July 5, 1991, (i) a tax at the rate of two per cent on any amount up to and including fifty million dollars of the total money wagered in the pari-mutuel pool in any state fiscal year during which a licensee licensed prior to July 5, 1991, conducts racing events, (ii) a tax at the rate of three per cent on any amount in excess of fifty million dollars and up to and including eighty million dollars of the total money wagered in the pari-mutuel pool in any state fiscal year during which a licensee licensed prior to July 5, 1991, conducts racing events, and (iii) a tax at the rate of four per cent on any amount in excess of eighty million dollars of the total money wagered in the pari-mutuel pool in any state fiscal year during which a licensee licensed prior to July 5, 1991, conducts racing events, and (2) a tax equal to one-half of the breakage to the dime resulting from such wagering.

(f) Tax: Jai alai. Each licensee operating a fronton at which the game of jai alai is licensed to be played under the pari-mutuel system shall pay to the state and there is hereby imposed: (1) (A) A tax at the rate of two per cent on any amount up to and including fifty million dollars of the total money wagered on such games, (B) a tax at the rate of three per cent of any amount in excess of fifty million dollars and up to and including eighty million dollars of the total money wagered on such games, and (C) a tax at the rate of four per cent on any amount in excess of eighty million dollars of the total money wagered on such games, and (2) a tax equal to one-half of the breakage to the dime resulting from such wagering.

(g) Tax: Off-track betting. The licensee authorized to operate the system of off-track betting under the pari-mutuel system shall pay to the state and there is hereby imposed: (1) A tax at the rate of three and one-half per cent on the total money wagered in the pari-mutuel pool on each and every day the licensee broadcasts racing events, and (2) a tax equal to one-half of the breakage to the dime resulting from such wagering.

(h) Tax: Assessment and payment. The commissioner shall assess and collect the taxes imposed by this chapter under such regulations as he may prescribe, in accordance with the provisions of chapter 54. All taxes hereby imposed shall be due and payable by the close of the next banking day after each day’s racing or jai alai exhibition. If any such tax is not paid when due, the commissioner shall impose a delinquency assessment upon the licensee in the amount of ten per cent of such tax or ten dollars, whichever amount is greater, plus interest at the rate of one and one-half per cent of the unpaid principal of such tax for each month or fraction of a month from the date such tax is due to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this subsection when it is proven to his satisfaction that the failure to pay such tax within the time required was due to reasonable cause and was not intentional or due to neglect. Failure to pay any such delinquent tax upon demand may be considered by the commissioner as cause for revocation of license.

(i) Accounting. The commissioner shall devise a system of accounting and shall supervise betting at such track, fronton or off-track betting facility in such manner that the rights of the state are protected and shall collect all fees and licenses under such regulations as he shall prescribe, in accordance with the provisions of chapter 54.

(j) Unclaimed moneys. The amount of unclaimed moneys, as determined by the commissioner, held by any licensee other than by licensees authorized to operate a jai alai fronton, dog race track or the off-track betting system on account of outstanding and uncashed winning tickets, shall be due and payable to the commissioner, for deposit in the General Fund of the state, at the expiration of one year after the close of the meeting during which such tickets were issued. If any such unclaimed moneys are not paid when due, the commissioner shall impose a delinquency assessment upon the licensee in the amount of ten per cent of such moneys or ten dollars, whichever amount is greater, plus interest at the rate of one and one-half per cent of the unpaid principal of such moneys for each month or fraction of a month from the date such moneys are due to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this subsection when it is proven to his satisfaction that the failure to pay such moneys to the state within the time required was due to reasonable cause and was not intentional or due to neglect.

(k) Inspection. The commissioner may authorize deputies and the Commissioner of Revenue Services or his agents are authorized to enter upon the premises at any racing event, jai alai exhibition or off-track betting race event for the purpose of inspecting books and records, supervising and examining cashiers, ticket sellers, pool sellers and other persons handling money at said event and such other supervision as may be necessary for the maintenance of order at such event.

(l) Payments to municipalities. (1) The commissioner shall pay each municipality in which a horse race track is located, one-quarter of one per cent of the total money wagered on horse racing events at such race track, except the commissioner shall pay each such municipality having a population in excess of fifty thousand one per cent of the total money wagered at such horse racing events in such municipality. The commissioner shall pay each municipality in which a jai alai fronton or dog race track is located one-half of one per cent of the total money wagered on jai alai games or dog racing events at such fronton or dog race track, except the commissioner shall pay each such municipality having a population in excess of fifty thousand one per cent of the total money wagered on jai alai games or dog racing events at such fronton or dog race track located in such municipality. The commissioner shall pay each municipality in which an off-track betting facility is located one and three-fifths per cent of the total money wagered in such facility less amounts paid as refunds or for cancellations. The commissioner shall pay to both the city of New Haven and the town of Windsor Locks an additional one-half of one per cent of the total money wagered less any amount paid as a refund or a cancellation in any facility equipped with screens for simulcasting after October 1, 1997, located within a fifteen-mile radius of facilities in New Haven and Windsor Locks. Payment shall be made not less than four times a year and not more than twelve times a year as determined by the commissioner, and shall be made from the tax imposed pursuant to subsection (d) of this section for horse racing, subsection (e) of this section for dog racing, subsection (f) of this section for jai alai games and subsection (g) of this section for off-track betting. (2) If, for any calendar year after the surrender of a license to conduct jai alai events by any person or business organization pursuant to subsection (c) of section 12-574c and prior to the opening of any dog race track by such person or business organization, any other person or business organization licensed to conduct jai alai events is authorized to conduct a number of performances greater than the number authorized for such licensee in the previous calendar year, the commissioner shall pay the municipality in which the jai alai fronton for which such license was surrendered was located, rather than the municipality in which the jai alai fronton conducting the increased performances is located, one-half of one per cent of the total money wagered on jai alai games for such increased performances at the fronton which conducted the additional performances, except the commissioner shall pay each such municipality having a population in excess of fifty thousand one per cent of the total money wagered on jai alai games for such increased performances at such fronton. (3) During any state fiscal year ending on or after June 30, 1993, the commissioner shall pay each municipality in which a dog race track was operating prior to July 5, 1991, one per cent of the total money wagered on dog racing events at such dog race track. (4) During the state fiscal year ending June 30, 2001, each municipality in which a dog race track was operating prior to July 5, 1991, shall pay the Northeast Connecticut Economic Alliance, Inc. two-tenths of one per cent of the total money wagered on dog racing events at any dog race track operating prior to July 5, 1991. (5) In the event a licensee incurs a loss from the operation of a pari-mutuel facility, as determined by the commissioner, the legislative body of the city or town in which such facility is located may direct the commissioner to credit or rebate all or a part of the revenue otherwise due to the municipality back to the facility. In no case shall such credit and such reimbursement exceed the amount of the licensee’s loss, and in no fiscal year shall these provisions affect the total fees paid to the state by the authorized operator of the off-track betting system on its off-track betting activities.

(1971, P.A. 865, S. 19; 1972, P.A. 187, S. 12; P.A. 73-401, S. 1, 2; P.A. 74-249, S. 2–6; P.A. 75-10, S. 1, 2; 75-567, S. 15, 80; P.A. 77-365, S. 1–5; 77-614, S. 139, 610; P.A. 79-404, S. 27, 45; P.A. 80-60; P.A. 82-163, S. 2, 3, 6; 82-284, S. 2–4; P.A. 83-227, S. 1–3; 83-301, S. 1–3; P.A. 85-471, S. 2, 4; P.A. 87-542, S. 1, 2; P.A. 89-324, S. 2, 4; P.A. 91-309, S. 6–8, 10; May Sp. Sess. P.A. 92-17, S. 41, 59; P.A. 93-332, S. 35, 36, 42; P.A. 96-151, S. 2, 3; P.A. 97-277, S. 12, 13; P.A. 00-229, S. 6, 7; June Sp. Sess. P.A. 01-9, S. 87, 131; P.A. 04-176, S. 2; P.A. 11-51, S. 182; P.A. 13-196, S. 7; 13-299, S. 73–75.)

History: 1972 act amended Subsec. (a) to include jai alai and dog racing, amended Subsec. (b) to include frontons and off-track betting facilities, amended Subsec. (c) to include fronton licensees and to require distribution of all sums deposited in pari-mutuel system to winners except for 17% plus breakage to the dime of amount retained, replacing previous provision for 8.5% tax to state on total money wagered plus tax equal to one-half of the breakage to the dime, inserted new Subsecs. (d) and (e) re payments to state by horse and dog racing licensees, relettering remaining Subsecs. accordingly, and included references to jai alai in Subsecs. (f), (g) and (i), formerly (d), (e) and (g); P.A. 73-401 deleted reference to dog racing and perfecta betting and included daily double, exacta, superfecta and other forms of multiple betting in Subsec. (a), substituted “minor” for “any person under the age of eighteen” in Subsec. (b), replaced 8.5% tax and 5% tax on total wagered at horse and dog racing events with graduated tables in Subsecs. (d) and (e), inserted new Subsec. (f) re tax on jai alai operators, relettering remaining Subsecs. accordingly, and amended Subsec. (g), formerly Subsec. (f), to require that taxes be paid at close of next banking day after event rather than at the close of the day of the event itself; P.A. 74-249 revised tables in Subsecs. (d) and (e) and raised tax rate on jai alai licensees from 5% to 5.25% of total amount wagered; P.A. 75-10 made minor change in wording of Subsec. (l); P.A. 75-567 revised table in Subsec. (e); P.A. 77-365 amended Subsec. (c) to require retention of 17% of wagered amount for horse racing events and 18% for dog racing and jai alai events, deleted table in Subsec. (e) and set tax at 8% of total wagered, amended Subsec. (f) to increase tax rate to 6.75% and amended Subsec. (l) to set varying rates for payments to municipalities dependent upon population and type of event; P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-404 substituted “executive director” for “commission” and provided for gaming policy board to advise and oversee executive director’s activities; P.A. 80-60 amended Subsec. (b) to include provisions re totalizator systems and deleted provision forbidding operators to admit minors to participation in pari-mutuel system; P.A. 82-163 amended Subsec. (g) so as to provide for penalty and interest re late payment of taxes by the licensee in any pari-mutuel betting facility in amounts and under conditions comparable to such provisions applicable with respect to other state taxes and amended Subsec. (i) so as to provide for penalty and interest re late payment of unclaimed moneys by the licensee in any pari-mutuel betting facility for deposit in the state general fund, in amounts and under conditions comparable to such provisions applicable with respect to all state taxes; P.A. 82-284 amended Subsec. (c) by increasing the take out for dog racing and requiring that an additional 0.25% be allocated to purses and amended Subsec. (e) by increasing the tax on dog racing by 0.25%; P.A. 83-227 amended Subsec. (a), permitting twin trifecta, pick four and pick six pari-mutuel wagers at racing and jai alai events and amended Subsec. (c), permitting licensees to carry-over all or part of the moneys not won in twin trifecta, pick four or pick six forms of multiple betting; P.A. 83-301 amended Subsec. (c), increasing for dog racing, the takeout rate deducted from total amount wagered, from 18.5% to 19%, and the amount each licensee allocates to purses, from 0.25% to 0.5%, and amended Subsec. (e), increasing for dog racing, the amount of state tax applicable to total money wagered and paid by licensees, from 8.25% to 8.5%; P.A. 85-471 added Subsec. (m) re payments to the Microchemistry Laboratory Fund; P.A. 87-542 amended Subsec. (c) to provide that, after July 1, 1987, the amount allocated to purses shall be increased from 0.5% to 3.5%, 0.25% shall be allocated to capital expenditures and 0.25% shall be allocated to promotional marketing and amended Subsec. (e) to reduce the state tax from 8.5% to 7.25%; P.A. 89-324 deleted former Subsec. (m) which had required executive director to pay Microchemistry Laboratory Fund 0.25% of money wagered on dog racing events due to repeal of said fund; P.A. 91-309 amended Subsec. (c)(1) to add a further proviso requiring Plainfield dog track, on and after July 1, 1992, to distribute all sums deposited in pari-mutuel program to winners except for 20% plus breakage to the dime of amount retained and allocate 4% of all sums to purses, 0.25% to capital expenditures and 0.25% to promotional marketing, divided Subsec. (e)(1) into Subparas. (A) and (B), inserting in Subpara. (B) new language providing for a sliding scale of taxation for Plainfield dog track effective on or after July 1, 1992, and divided Subsec. (l) into Subdivs. (1), (2) and (3), inserting in Subdiv. a requirement that executive director pay each municipality with a population over fifty thousand 1% of total money wagered on dog racing events at dog track located in such municipality, in Subdiv. (2), new language requiring executive director to make payments to Bridgeport if, for any calendar year after Bridgeport fronton surrenders its license to conduct jai alai and before opening of its dog track, Milford or Hartford fronton is authorized to conduct more performances than in previous calendar year, and in Subdiv. (3), new language requiring executive director to pay town of Plainfield 0.8% of total money wagered on dog racing events at Plainfield dog track and the Northeast Connecticut Economic Alliance, Inc. 0.2% of total money wagered on dog racing events at Plainfield dog track during any fiscal year ending on or after June 30, 1993; May Sp. Sess. P.A. 92-17 amended Subsec. (c) to increase the takeout rate for jai alai from 18% to a maximum of 20% until June 30, 1994, reestablishing such rate at 18% on and after July 1, 1994, and to provide that the takeout rate for dog racing remain at 19% until June 30, 1994; P.A. 93-332 amended Subsec. (a) to allow racing events or exhibitions of jai alai at off-track betting facilities, amended Subsec. (b) to authorize the use of a computerized electronic totalizator system and a simulcast system to conduct pari-mutuel wagering and to make changes re the operation of the off-track betting systems by an authorized licensee, added a new Subsec. (g) to impose a tax on the licensee authorized to operate the off-track betting system and relettered the remaining Subsecs. accordingly and made technical changes in Subsec. (i), (k) and (m) re allowing racing events or exhibitions of jai alai at off-track betting facilities and in Subsec. (m) added provision re payment of percentage of receipts to municipalities where off-track betting facilities are located, effective June 25, 1993, and also amended Subsec. (c) to increase amount of sums deposited in pari-mutuel program to be kept by licensees conducting dog racing events from 19% to 20% and deleted provisions requiring a specific percentage to be allocated to certain expenditures, amended Subsec. (e) decreasing the tax paid the state by licensees conducting dog racing events, amended Subsec. (f) to change the tax imposed on licensees operating jai alai frontons from 6.75% on the total money wagered to 2% on any amount up to and including $50,000,000 of the total money wagered and a tax of 3% of the total money wagered in excess of $50,000,000 and up to and including $80,000,000 and a tax of 4% on the total money wagered in excess of $80,000,000 and amended Subsec. (j) to make technical changes re operation of the off-track betting facilities by an authorized licensee, effective July 1, 1993; P.A. 96-151 amended Subsec. (c)(1) to require financial statements annually rather than quarterly and amended Subsec. (j) to except licensees of jai alai frontons and dog race tracks from requirements re unclaimed moneys (“outs”), effective July 1, 1996; P.A. 97-277 amended Subsec. (c)(1) to change the takeout rate for licensees conducting jai alai events and licensees conducting dog racing events to a maximum of 18% of the deposits in the win, place or show pools and a maximum of 23% of the deposits in all other pools and Subsec. (m)(1) to increase from 1% to 1.6% of money wagered in an off-track betting facility the amount the executive director is required to pay municipalities with such a facility and to add requirement that executive director pay both New Haven and Windsor Locks additional 0.5% of total money wagered in any facility equipped for simulcasting after October 1, 1997, located within 15-mile radius of facilities in such city and town, effective July 1, 1997; P.A. 00-229 amended Subsec. (m)(3) to increase from 0.8% to 1% the amount paid to municipalities that contain a dog race track, to eliminate provisions re payments to municipalities having a population in excess of 50,000 and re ongoing payments to the Northeast Connecticut Economic Alliance, and to provide that during the fiscal year ending June 30, 2001, each such municipality will pay 0.2% to the Northeast Connecticut Economic Alliance, effective July 1, 2000; June Sp. Sess. P.A. 01-9 added Subsec. (m)(5) re ability of legislative body of municipality to direct executive director of pari-mutuel facility with operational loss to credit or rebate to the facility all or part of revenues, effective July 1, 2001; P.A. 04-176 amended Subsec. (c)(1) to require that licensees conducting dog racing events distribute sums deposited in pari-mutuel programs to holders of winning tickets, less a maximum of 19%, in lieu of 18%, of deposits in win, place or show pools and less a maximum of 27%, in lieu of 23%, of deposits in all other pools, effective June 1, 2004; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-196 deleted former Subsec. (l) re preparation and filing of statement of department’s receipts with Treasurer and redesignated existing Subsec. (m) as Subsec. (l), effective June 21, 2013; P.A. 13-299 amended Subsec. (a) to substitute “department” for “board” and amended Subsecs. (d), (h) and (i) to delete provisions re advice and consent of the Gaming Policy Board and add references to Ch. 54 re adoption of regulations, effective July 1, 2013.



Section 12-575b - Microchemistry Laboratory Fund established.

Section 12-575b is repealed.

(P.A. 85-471, S. 1, 4; P.A. 86-107, S. 14, 19; P.A. 88-364, S. 77, 123; P.A. 89-324, S. 3, 4.)



Section 12-575c - Combination of pari-mutuel betting into single pool.

(a) The commissioner may require all pari-mutuel betting conducted at any facility conducting betting under a pari-mutuel system within the state which is based on the results of any event which occurs at any place other than the facility conducting such betting, whether such place is within or without the state, to be combined into a single, state-wide pool for each such event, or for any of them, as the commissioner may determine.

(b) The commissioner may permit all pari-mutuel betting conducted at any facility conducting betting under a pari-mutuel system within the state which is based on the results of any event which occurs at such facility, to be combined with the betting on such event at another facility where pari-mutuel betting is conducted, whether such facility is within or without the state, as a single pool for each event.

(P.A. 91-309, S. 9, 10; P.A. 94-223, S. 3, 4; P.A. 11-51, S. 192; P.A. 13-299, S. 76.)

History: P.A. 94-223 divided the section into Subsecs., inserting new language as Subsec. (b) permitting combination of pari-mutuel betting conducted at any in-state facility based on results of any event which occurs at such facility with betting on such event at another in-state or out-of-state facility as single pool for each event, effective June 8, 1994; P.A. 11-51 replaced “executive director” with “commissioner” and made technical changes, effective July 1, 2011; P.A. 13-299 deleted references to approval of the Gaming Policy Board and references to definitions in Sec. 12-557b, effective July 1, 2013.



Section 12-576 - Presence of minors at gaming establishments; penalties. Licensing of minors. Payment of claims for winnings.

(a) Any person who knowingly permits any minor to wager in any gambling activity authorized under this chapter and any minor who places a wager in any gambling activity authorized under this chapter shall be guilty of a class A misdemeanor.

(b) Any person who knowingly permits a minor to be present in any room, office, building or establishment when off-track betting authorized under this chapter takes place, or at any racetrack or fronton when any meeting authorized under this chapter takes place, shall be fined not more than twenty-five dollars. No minor shall be present in any room, office, building or establishment when off-track betting authorized under this chapter takes place, or at any racetrack or fronton when any meeting authorized under this chapter takes place. Any minor sixteen years of age or over present in any room, office, building or establishment when off-track betting authorized under this chapter takes place, or at any racetrack or fronton when any meeting authorized under this chapter takes place, shall be fined not more than twenty-five dollars. Any licensee authorized to conduct a meeting for the purpose of jai alai or racing shall be fined not more than fifty dollars if any minor is found at such facility in violation of this subsection.

(c) Notwithstanding any provision of subsection (a) or (b) of this section, the commissioner may issue a license to a minor sixteen years of age or older, under the provisions of section 12-578 and the regulations adopted thereunder, provided written permission from a parent or legal guardian of such minor is filed with the department.

(d) The commissioner shall not pay any claim for winnings when such claim is made by, or on behalf of, a minor who has wagered in any gambling activity authorized under this chapter. Nothing in this subsection shall prohibit an adult from making a wager on behalf of a minor, provided the money for such wager is not provided by the minor from funds under such minor’s control.

(e) Nothing in this section shall be construed to prohibit any minor from entering onto a parking area at any building or establishment described in subsection (b) of this section for the purpose of attending an event at which gambling activities do not occur.

(1971, P.A. 865, S. 28; 1972, P.A. 187, S. 13; P.A. 73-247, S. 1, 2; P.A. 76-210, S. 1, 3; P.A. 77-387, S. 1, 2; P.A. 79-404, S. 29, 45; 79-587; P.A. 96-180, S. 137, 166; 96-184; P.A. 11-51, S. 182.)

History: 1972 act placed provision re admission of minors to facility in new Subsec. (b); P.A. 73-247 substituted “minor” for “person under the age of eighteen”, allowed admission of minors if accompanied by an adult and added Subsec. (c) re licensing minors as jockeys, stable employees, jai alai players, etc.; P.A. 76-210 added Subsec. (d) re claims for winnings made by or on behalf of minors; P.A. 77-387 allowed admission of minor if accompanied by parent or guardian, replacing provision allowing admission if accompanied by any adult; P.A. 79-404 substituted “executive director” and “division” for “commission on special revenue” and “commission” as necessary; P.A. 79-587 forbade admission of minors altogether and set varying fines for minors and licensees; P.A. 96-180 amended Subsec. (a) to delete a comma after “person”, effective June 3, 1996; P.A. 96-184 added Subsec. (e) re minors attending events where gambling does not occur; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011.

See Sec. 53-343a re presence of persons under twenty-one years of age in class III gaming facilities.



Section 12-577 - Audit of licensees.

The commissioner shall annually cause to be made by some competent person or persons in the department a thorough audit of the books and records of each association licensee under this chapter and the commissioner may, from time to time, cause to be made by some competent person in the department a thorough audit of the books and records of any other person or business organization licensed under this chapter. All such audit records shall be kept on file in the commissioner’s office at all times. Each licensee shall permit access to its books and records for the purpose of having such audit made, and shall produce, upon written order of the commissioner, any documents and information required for such purpose.

(1971, P.A. 865, S. 29; P.A. 77-614, S. 139, 610; P.A. 79-404, S. 30, 45; P.A. 80-133, S. 6, 10; P.A. 85-471, S. 3, 4; P.A. 89-213, S. 1, 2; P.A. 97-277, S. 2, 13; June Sp. Sess. P.A. 99-1, S. 14, 51; June 30 Sp. Sess. P.A. 03-6, S. 180; P.A. 11-51, S. 193; P.A. 13-299, S. 77.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979; P.A. 79-404 substituted executive director for commissioner of revenue services, “division” for “department” and “board” for “commission”; P.A. 80-133 made provisions specifically applicable to association licensees and allowed audits of other licensees under chapter at director’s discretion; P.A. 85-471 added Subsec. (b) requiring executive director to arrange for an independent audit every two years to establish actual cost of urine testing of racing dogs and maintenance of microchemistry laboratory at The University of Connecticut; P.A. 89-213 amended Subsec. (b) to delete provision requiring executive director to arrange for an independent audit every two years to establish actual cost of urine testing of racing dogs and maintenance of microchemistry laboratory at The University of Connecticut and required auditors of public accounts to audit laboratory; P.A. 97-277 divided Subsec. (b) into two Subdivs., placing existing language in Subdiv. (1) and adding new language as Subdiv. (2) requiring executive director to transfer urine specimens collected from racing dogs to microchemistry laboratory for testing, effective July 1, 1997; June Sp. Sess. P.A. 99-1 amended Subsec. (b)(2) to require that tests be conducted within available appropriations, to delete limit of 16,000 tests per fiscal year and to substitute limit of 20,000 tests per fiscal year, provided if only one facility is operating, the total number of tests shall not exceed 16,000 per fiscal year, effective July 1, 1999; June 30 Sp. Sess. P.A. 03-6 deleted Subsec. (a) designator, replaced “any and all papers” with “any documents”, made technical changes and deleted former Subsec. (b) re microchemistry laboratory responsible for testing, effective August 20, 2003; P.A. 11-51 replaced “executive director” with “commissioner” and replaced “executive director’s division” with “department”, effective July 1, 2011; P.A. 13-299 deleted requirement to forward copies of records to Gaming Policy Board, effective July 1, 2013.



Section 12-578 - Regulations governing registration and licenses. Fees. Criminal history records checks of applicants.

(a) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, governing registration and the issuance and annual renewal of licenses and payment of annual nonrefundable application fees for the same in accordance with the following schedule:

(1) Registration: (A) Stable name, one hundred dollars; (B) partnership name, one hundred dollars; (C) colors, twenty dollars; (D) kennel name, one hundred dollars.

(2) Licenses: (A) Owner, one hundred dollars; (B) trainer, one hundred dollars; (C) assistant trainer, one hundred dollars; (D) jockey, forty dollars; (E) jockey agent, for each jockey, one hundred dollars; (F) stable employees, including exercise boy, groom, stable foreman, hot walker, outrider, twenty dollars; (G) veterinarian, one hundred dollars; (H) jockey apprentice, forty dollars; (I) driver, one hundred dollars; (J) valet, twenty dollars; (K) blacksmith, twenty dollars; (L) plater, twenty dollars; (M) concessionaire, for each concession, two hundred fifty dollars; (N) concessionaire affiliate, for each concession of the concessionaire, two hundred fifty dollars; (O) concession employees, twenty dollars; (P) jai alai players, one hundred dollars; (Q) officials and supervisors, one hundred dollars; (R) pari-mutuel employees, forty dollars; (S) other personnel engaged in activities regulated under this chapter, twenty dollars; (T) vendor, for each contract, two hundred fifty dollars; (U) totalizator, for each contract, two hundred fifty dollars; (V) vendor and totalizator affiliates, for each contract of the vendor or totalizator, two hundred fifty dollars. For the purposes of this subdivision, “concessionaire affiliate” means a business organization, other than a shareholder in a publicly traded corporation, that may exercise control in or over a concessionaire; and “concessionaire” means any individual or business organization granted the right to operate an activity at a dog race track or off-track betting facility for the purpose of making a profit that receives or, in the exercise of reasonable business judgment, can be expected to receive more than twenty-five thousand dollars or twenty-five per cent of its gross annual receipts from such activity at such track or facility.

(b) The commissioner shall require each applicant for a license under subdivision (2) of subsection (a) of this section to submit to state and national criminal history records checks before such license is issued. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a.

(1972, P.A. 187, S. 14; P.A. 73-260, S. 4, 5; P.A. 75-353, S. 1, 2; P.A. 79-24, S. 2; 79-404, S. 31, 45; P.A. 82-294, S. 2; P.A. 85-15, S. 1, 2; June Sp. Sess. P.A. 91-12, S. 6, 55; P.A. 96-180, S. 28, 166; P.A. 01-175, S. 4, 32; P.A. 04-44, S. 1; June Sp. Sess. P.A. 09-3, S. 158; P.A. 11-51, S. 182; P.A. 13-299, S. 78.)

History: P.A. 73-260 added Subsec. (c) re fingerprinting of applicants; P.A. 75-353 included in Subsec. (a) a fee of $10 for registration of kennel name; P.A. 74-24 included renewal fees; P.A. 79-404 made charges dependent upon executive director’s decision with advice and consent of gaming policy board, deleting reference to commission; P.A. 82-294 increased the fees; P.A. 85-15 specified that annual fees for licenses are “nonrefundable application” fees; June Sp. Sess. P.A. 91-12 increased fees in Subsecs. (a) and (b) and added new Subsec. (b)(19), (20) and (21) requiring a fee for a vendor of each contract, a totalizator for each contract and a vendor and totalizator affiliate for each contract of the vendor or totalizator, respectively; P.A. 96-180 made technical relettering and renumbering changes to conform Subsec., Subdiv. and Subpara. indicators with customary statutory usage, effective June 3, 1996; P.A. 01-175 amended Subsec. (b) by adding reference to executive director and replacing provisions re fingerprinting with provisions re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 04-44 amended Subsec. (a)(2) to include a fee of $200 for concessionaire affiliate, for each concession of the concessionaire, to add definitions of “concessionaire affiliate” and “concessionaire” and to make technical changes, effective July 1, 2004; June Sp. Sess. P.A. 09-3 increased fees in Subsec. (a); pursuant to P.A. 11-51, “executive director” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011; P.A. 13-299 amended Subsec. (a) to delete provision re advice and consent of the Gaming Policy Board and add reference to Ch. 54 re adoption of regulations, effective July 1, 2013.






Chapter 226a - Municipal Admissions Tax on Places Licensed By the Department of Consumer Protection

Section 12-579 - Admissions tax by ordinance.

Any municipality may, by ordinance, impose a tax of ten per cent of the admission charge, as defined in subsection (3) of section 12-540, to any place licensed by the Department of Consumer Protection and containing a pari-mutuel system therein or to any off-track betting facility. The tax shall be imposed upon the person making such charge and reimbursement for the tax shall be collected by such person from the purchaser. Such reimbursement, termed “tax”, shall be paid by the purchaser to the person making the admission charge. Such tax, when added to the admission charge, shall be a debt from the purchaser to the person making such charge and shall be recoverable at law.

(P.A. 74-308, S. 1; P.A. 79-404, S. 32, 45; P.A. 13-299, S. 79.)

History: P.A. 79-404 substituted gaming policy board for commission on special revenue; P.A. 13-299 replaced reference to Gaming Policy Board with reference to Department of Consumer Protection, effective July 1, 2013.



Section 12-580 - Administration and enforcement.

This chapter shall be administered by the tax collector of the municipality. All forms necessary or convenient for the enforcement of this chapter shall be prescribed by the Commissioner of Revenue Services and shall be printed and furnished by said tax collector. The Commissioner of Revenue Services shall adopt and enforce rules and regulations relating to the administration and enforcement of this chapter.

(P.A. 74-308, S. 2; P.A. 77-614, S. 139, 610.)

History: P.A. 77-614 substituted commissioner of revenue services for tax commissioner, effective January 1, 1979.



Section 12-581 - Returns. Payment of tax. Penalties.

Each person subject to a tax imposed under section 12-579, shall file a return on or before the twentieth of each month setting forth the amount of tax due for the preceding month and such additional information as the tax collector may require. Payment of the tax shall accompany such return. Any person subject to such tax failing to file a return and pay the tax when due is liable for a penalty of ten dollars or ten per cent of the tax due, whichever is greater. In addition, there shall be added interest at the rate of one and one-half per cent per month, or fraction thereof, from the date of the return until date of payment. The tax collector, if satisfied that the failure to comply with any provision of this section was due to reasonable cause, may abate or remit the whole or part of any penalty.

(P.A. 74-308, S. 3; P.A. 82-163, S. 4, 6.)

History: P.A. 82-163 changed the penalty for failure to pay the tax when due from $10 plus 10% of the tax due to the greater of $10 or 10% of the tax due and increased the applicable rate of interest from 1% per month to 1.5% per month.



Section 12-582 - Appeal. Costs. Lack of probable cause.

Any taxpayer aggrieved because of any order, decision, determination or disallowance of the tax collector of the municipality under the provisions of this chapter may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district in which such municipality is located, which shall be accompanied by a citation to such tax collector to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of summons in a civil action. Such appeals shall be preferred cases to be heard, unless cause appears to the contrary, at the first session by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the municipality to pay the amount of such relief, with interest at the rate of six per cent per annum, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the municipality.

(P.A. 74-308, S. 4; P.A. 76-436, S. 480, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.






Chapter 226b - Disclosure Statements with Regard to Pari-Mutuel Betting

Section 12-583 - Definitions.

Section 12-583 is repealed.

(P.A. 77-543, S. 1, 7; P.A. 79-404, S. 33, 45; 79-631, S. 30, 111; P.A. 80-133, S. 9, 10.)



Section 12-584 - Disclosure of financial information. Filing requirements. Penalties for failure to comply. Appeal.

(a) Each licensee of the department, other than an occupational licensee, shall file, on or before April fifteenth of each year, with the department: (1) Certified financial statements for the prior calendar year or fiscal year, prepared in accordance with generally accepted accounting principles; (2) the names and addresses of every shareholder, person or business organization having a financial, property, leasehold, ownership or beneficial interest in such licensee; (3) (A) the names and addresses of every person or business organization which provides contractual services, equipment or property related to any of the activities authorized under chapter 226 and (B) the nature of such services rendered and equipment or property provided; and (4) copies of all state and federal tax returns filed by such licensee for the next preceding calendar year or taxable year, except that if any state or federal tax return has not been filed with the state or federal government on or before said date, such licensee may file such return with the department at the same time he or it files such return with the state or federal government.

(b) The commissioner may require any person, business organization or shareholder disclosed under the provisions of subdivision (2) of subsection (a) of this section to file on or before April fifteenth of each year, with the department: (1) A statement of financial position to be submitted under oath on forms provided by the department; (2) a statement of interest in any other gambling activity, within or without the state of Connecticut; and (3) copies of state and federal tax returns filed by such person, business organization or shareholder for the next preceding calendar year or taxable year, except that if any state or federal tax return has not been filed with the state or federal government on or before said date, such person, business organization or shareholder may file such return with the department at the same time he or it files such return with the state or federal government. The commissioner shall not require such filing more than once a year, except that the commissioner may require additional filings or additional information to ensure the integrity of legalized gambling. All information gathered by the department under this chapter and section 12-562 may be transmitted by the department to any agency or department of the state and shall be made available for public dissemination or inspection, except that any state or federal tax returns gathered by the department pursuant to this section shall only be open to inspection by the department, its staff and such other state agencies or departments which require return information to perform their official duties.

(c) Failure by any licensee to comply with the requirements of this section shall constitute grounds for the commissioner: (1) To suspend or revoke such license; (2) to impose a fine of not more than two thousand five hundred dollars or, if the licensee is licensed to conduct a meeting or operate an off-track betting system under subsection (a) of section 12-575, to impose a fine of not more than seventy-five thousand dollars; (3) to rescind the applicable contract; or (4) to impose any combination of such penalties.

(d) Failure by any person, business organization or shareholder identified in subsection (b) of this section to comply with the requirements of this section shall constitute grounds for the commissioner: (1) To suspend or revoke such license; (2) to impose a fine of not more than two thousand five hundred dollars on such licensee or, if the licensee is licensed to conduct a meeting or operate an off-track betting system under subsection (a) of section 12-575, a fine of not more than seventy-five thousand dollars on such licensee; or (3) to impose any combination of such penalties. In the case of a shareholder who fails to comply with the requirements of this section, the department shall notify the shareholder and the licensee which issued the shares of such failure. Upon receipt of such notice the shareholder shall immediately offer such shares to the licensee for purchase. The licensee shall purchase the shares not later than sixty days after they are so offered. Each licensee shall adopt appropriate amendments or additions to any existing corporate bylaws to permit compliance with this section.

(e) Any licensee aggrieved by an action of the commissioner under this section shall have a right of appeal pursuant to section 4-183.

(P.A. 77-543, S. 2, 7; P.A. 79-38; 79-404, S. 34, 45; P.A. 80-133, S. 7, 10; P.A. 11-51, S. 182; P.A. 13-299, S. 80.)

History: P.A. 79-38 changed filing deadline from March fifteenth to April fifteenth and substituted returns filed “for the last preceding calendar year” for returns filed “during said calendar year”; P.A. 79-404 substituted “division”, “executive director” and “board” for “commission on special revenue” and “commission” as necessary, allowed executive director to request additional filings with approval of four rather than six members and replaced previous provisions re disclosure of information to public with new provisions which avoid redundant reference to Subdiv. (4) previously found in section; P.A. 80-133 made provisions applicable to licensees other than occupational licensees, clarified statement of provisions and allowed for late filing of return, included in information to be filed statements of financial position and interest in other gambling facilities, removed provisions re failure to comply in Subsec. (b) and added Subsecs. (c), (d) and (e) containing detailed provisions re failure to comply and appeal to board; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 deleted provisions re Gaming Policy Board, amended Subsecs. (c) and (d) to substitute “commissioner” for references to licensing authority and add provisions re licenses to conduct meeting or operate off-track betting system, and made technical changes, effective July 1, 2013.



Section 12-585 - Billing for department expenses. Penalties for failure to comply.

(a) All reasonable expenses incurred by or on behalf of the department for any investigation of a person or business organization in connection with an initial application or contract, the application for transfer of ownership in whole or in part of an existing licensed facility, the assignment of an existing contract, or the addition of or change in any member of a board of directors, officer, shareholder or bondholder of any such person or business organization, shall be paid to the department by the person or business organization under investigation. All funds received by the department under the provisions of this subsection shall be paid into the General Fund.

(b) Each such person or business organization shall be billed for such expenses on a quarterly basis or at the conclusion of the investigation, as determined by the commissioner. Failure on the part of the person or business organization to remit payment within fifteen days after receipt of an invoice from the department shall constitute grounds to refuse to grant approval of the request of the person or business organization for which such investigation was undertaken, or in the case of a licensee, failure to remit payment within fifteen days shall, in addition, constitute grounds for the commissioner: (1) To suspend or revoke such license; (2) to impose a fine of not more than two thousand five hundred dollars or, if the licensee is licensed to conduct a meeting or operate an off-track betting system under subsection (a) of section 12-575, a fine of not more than seventy-five thousand dollars; (3) to rescind the applicable contract; or (4) to impose any combination of such penalties.

(P.A. 77-543, S. 4, 7; P.A. 79-404, S. 35, 45; P.A. 80-133, S. 8, 10; P.A. 11-51, S. 182; P.A. 13-299, S. 81.)

History: P.A. 79-404 substituted “division” for “commission”; P.A. 80-133 extended applicability to persons, allowed billing at conclusion of investigation and added provisions for specific penalties if licensee fails to remit payment within fifteen-day period allotted for payment; pursuant to P.A. 11-51, “executive director” and “division” were changed editorially by the Revisors to “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsec. (b) to substitute “commissioner” for “licensing authority”, to delete reference to Gaming Policy Board imposing fines, to add provision re licenses to conduct meeting or operate off-track betting system, and to make technical changes, effective July 1, 2013.



Section 12-586 - False or fraudulent information. Class A misdemeanor.

Any person who furnishes false or fraudulent financial information under this chapter or section 12-562 shall be guilty of a class A misdemeanor.

(P.A. 77-543, S. 5, 7.)






Chapter 226c - Administration of Tribal-State Compacts

Section 12-586f - Assessment of Mashantucket Pequot Tribe for expenses of administering Tribal-State Compact. Criminal history records checks of applicants for casino gaming licenses.

(a) For the purposes of this section, “tribe” means the Mashantucket Pequot Tribe and “compact” means the Tribal-State Compact between the tribe and the state of Connecticut, as incorporated and amended in the Final Mashantucket Pequot Gaming Procedures prescribed by the Secretary of the United States Department of the Interior pursuant to Section 2710(d)(7)(B)(vii) of Title 25 of the United States Code and published in 56 Federal Register 24996 (May 31, 1991).

(b) The expenses of administering the provisions of the compact shall be financed as provided in this section. Assessments for regulatory costs incurred by any state agency which are subject to reimbursement by the tribe in accordance with the provisions of the compact shall be made by the Commissioner of Revenue Services in accordance with the provisions of the compact, including provisions respecting adjustment of excess assessments. Any underassessment for a prior fiscal year may be included in a subsequent assessment but shall be specified as such. Payments made by the tribe in accordance with the provisions of the compact shall be deposited in the General Fund and shall be credited to the appropriation for the state agency incurring such costs.

(c) Assessments for law enforcement costs incurred by any state agency which are subject to reimbursement by the tribe in accordance with the provisions of the compact shall be made by the Commissioner of Emergency Services and Public Protection in accordance with the provisions of the compact, including provisions respecting adjustment of excess assessments. Any underassessment for a prior fiscal year may be included in a subsequent assessment but shall be specified as such. Payments made by the tribe in accordance with the provisions of the compact shall be deposited in the General Fund and shall be credited to the appropriation for the state agency incurring such costs.

(d) If the tribe is aggrieved due to any assessment levied pursuant to such compact and this section or by any failure to adjust an excess assessment in accordance with the provisions of the compact and this section, it may, within one month from the time provided for the payment of such assessment, appeal therefrom in accordance with the terms of the compact, to the superior court for the judicial district of Hartford, which appeal shall be accompanied by a citation to the Commissioner of Consumer Protection to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner as is required in case of a summons in a civil action. Proceedings in such matter shall be conducted in the same manner as provided for in section 38a-52.

(e) The Commissioner of Consumer Protection shall require each applicant for a casino gaming employee license, casino gaming service license or casino gaming equipment license to submit to state and national criminal history records checks before such license is issued. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; June Sp. Sess. P.A. 91-14, S. 10, 30; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-142, S. 2, 4; P.A. 01-175, S. 5, 32; P.A. 11-51, S. 134, 194.)

History: P.A. 88-230 mandated replacement of “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993, and applied the change to public and special acts of 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-142 added Subsec. (e) to require the fingerprinting of applicants for certain casino gaming licenses, effective May 29, 1996; P.A. 01-175 amended Subsec. (e) by adding reference to executive director and replacing provisions re fingerprinting with provisions re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 11-51 made a technical change in Subsec. (b) and replaced “executive director of the Division of Special Revenue” with “Commissioner of Consumer Protection” in Subsecs. (d) and (e), effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011.



Section 12-586g - Assessment of Mohegan Tribe of Indians for expenses of administering Tribal-State Compact. Criminal history records checks of applicants for casino gaming licenses.

(a) For the purposes of this section, “tribe” means the Mohegan Tribe of Indians of Connecticut and “compact” means the Tribal-State Compact between the tribe and the state of Connecticut, dated May 17, 1994.

(b) The expenses of administering the provisions of the compact shall be financed as provided in this section. Assessments for regulatory costs incurred by any state agency which are subject to reimbursement by the tribe in accordance with the provisions of the compact shall be made by the Commissioner of Revenue Services in accordance with the provisions of the compact, including provisions respecting adjustment of excess assessments. Any underassessment for a prior fiscal year may be included in a subsequent assessment but shall be specified as such. Payments made by the tribe in accordance with the provisions of the compact shall be deposited in the General Fund and shall be credited to the appropriation for the state agency incurring such costs.

(c) Assessments for law enforcement costs incurred by any state agency which are subject to reimbursement by the tribe in accordance with the provisions of the compact shall be made by the Commissioner of Emergency Services and Public Protection in accordance with the provisions of the compact, including provisions respecting adjustment of excess assessments. Any underassessment for a prior fiscal year may be included in a subsequent assessment but shall be specified as such. Payments made by the tribe in accordance with the provisions of the compact shall be deposited in the General Fund and shall be credited to the appropriation for the state agency incurring such costs.

(d) If the tribe is aggrieved due to any assessment levied pursuant to such compact and this section or by any failure to adjust an excess assessment in accordance with the provisions of the compact and this section, it may, within one month from the time provided for the payment of such assessment, appeal therefrom in accordance with the terms of the compact, to the superior court for the judicial district of New Britain, which appeal shall be accompanied by a citation to the Commissioner of Consumer Protection to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner as is required in case of a summons in a civil action. Proceedings in such matter shall be conducted in the same manner as provided for in section 38a-52.

(e) The Commissioner of Consumer Protection shall require each applicant for a casino gaming employee license, casino gaming service license or casino gaming equipment license to submit to state and national criminal history records checks before such license is issued. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-142, S. 3, 4; P.A. 99-215, S. 24, 29; P.A. 01-175, S. 6, 32; P.A. 11-51, S. 134, 195.)

History: P.A. 96-142 effective May 29, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1996 session of the General Assembly, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (d), effective June 29, 1999; P.A. 01-175 amended Subsec. (e) by adding reference to executive director and replacing provisions re fingerprinting with provisions re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 11-51 made a technical change in Subsec. (b) and replaced “executive director of the division of Special Revenue” with “Commissioner of Consumer Protection” in Subsecs. (d) and (e), effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011.






Chapter 227 - Sale of Petroleum Products Gross Earnings Tax

Section 12-587 - Definitions. Imposition of tax. Rate. Returns and filing; due date.

(a)(1) As used in this chapter: (A) “Company” includes a corporation, partnership, limited partnership, limited liability company, limited liability partnership, association, individual or any fiduciary thereof; (B) “quarterly period” means a period of three calendar months commencing on the first day of January, April, July or October and ending on the last day of March, June, September or December, respectively; (C) except as provided in subdivision (2) of this subsection, “gross earnings” means all consideration received from the first sale within this state of a petroleum product; (D) “petroleum products” means those products which contain or are made from petroleum or a petroleum derivative; (E) “first sale of petroleum products within this state” means the initial sale of a petroleum product delivered to a location in this state; (F) “export” or “exportation” means the conveyance of petroleum products from within this state to a location outside this state for the purpose of sale or use outside this state; and (G) “sale for exportation” means a sale of petroleum products to a purchaser which itself exports such products.

(2) For purposes of this chapter, “gross earnings” means gross earnings as defined in subdivision (1) of this subsection, except, with respect to the first sale of gasoline or gasohol within this state, if the consideration received from such first sale reflects a price of gasoline or gasohol sold or used in this state in excess of three dollars per gallon, gross earnings from such first sale shall be deemed to be three dollars per gallon, and any consideration received that is derived from that portion of the price of such gasoline or gasohol in excess of three dollars per gallon shall be disregarded in the calculation of gross earnings. Notwithstanding the provisions of this chapter, the Commissioner of Revenue Services may suspend enforcement activities with respect to this subdivision until all policies and procedures necessary to implement the provision of this subdivision are in place, but in no event shall such suspension extend beyond April 15, 2012.

(b) (1) Except as otherwise provided in subdivision (2) of this subsection, any company which is engaged in the refining or distribution, or both, of petroleum products and which distributes such products in this state shall pay a quarterly tax on its gross earnings derived from the first sale of petroleum products within this state. Each company shall on or before the last day of the month next succeeding each quarterly period render to the commissioner a return on forms prescribed or furnished by the commissioner and signed by the person performing the duties of treasurer or an authorized agent or officer, including the amount of gross earnings derived from the first sale of petroleum products within this state for the quarterly period and such other facts as the commissioner may require for the purpose of making any computation required by this chapter. Except as otherwise provided in subdivision (3) of this subsection, the rate of tax shall be (A) five per cent with respect to calendar quarters prior to July 1, 2005; (B) five and eight-tenths per cent with respect to calendar quarters commencing on or after July 1, 2005, and prior to July 1, 2006; (C) six and three-tenths per cent with respect to calendar quarters commencing on or after July 1, 2006, and prior to July 1, 2007; (D) seven per cent with respect to calendar quarters commencing on or after July 1, 2007, and prior to July 1, 2013; and (E) eight and one-tenth per cent with respect to calendar quarters commencing on or after July 1, 2013.

(2) Gross earnings derived from the first sale of the following petroleum products within this state shall be exempt from tax: (A) Any petroleum products sold for exportation from this state for sale or use outside this state; (B) the product designated by the American Society for Testing and Materials as “Specification for Heating Oil D396-69”, commonly known as number 2 heating oil, to be used exclusively for heating purposes or to be used in a commercial fishing vessel, which vessel qualifies for an exemption pursuant to section 12-412; (C) kerosene, commonly known as number 1 oil, to be used exclusively for heating purposes, provided delivery is of both number 1 and number 2 oil, and via a truck with a metered delivery ticket to a residential dwelling or to a centrally metered system serving a group of residential dwellings; (D) the product identified as propane gas, to be used exclusively for heating purposes; (E) bunker fuel oil, intermediate fuel, marine diesel oil and marine gas oil to be used in any vessel having a displacement exceeding four thousand dead weight tons; (F) for any first sale occurring prior to July 1, 2008, propane gas to be used as a fuel for a motor vehicle; (G) for any first sale occurring on or after July 1, 2002, grade number 6 fuel oil, as defined in regulations adopted pursuant to section 16a-22c, to be used exclusively by a company which, in accordance with census data contained in the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, is included in code classifications 2000 to 3999, inclusive, or in Sector 31, 32 or 33 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 1997 edition; (H) for any first sale occurring on or after July 1, 2002, number 2 heating oil to be used exclusively in a vessel primarily engaged in interstate commerce, which vessel qualifies for an exemption under section 12-412; (I) for any first sale occurring on or after July 1, 2000, paraffin or microcrystalline waxes; (J) for any first sale occurring prior to July 1, 2008, petroleum products to be used as a fuel for a fuel cell, as defined in subdivision (113) of section 12-412; (K) a commercial heating oil blend containing not less than ten per cent of alternative fuels derived from agricultural produce, food waste, waste vegetable oil or municipal solid waste, including, but not limited to, biodiesel or low sulfur dyed diesel fuel; (L) for any first sale occurring on or after July 1, 2007, diesel fuel other than diesel fuel to be used in an electric generating facility to generate electricity; (M) for any first sale occurring on or after July 1, 2013, cosmetic grade mineral oil; or (N) propane gas to be used as a fuel for a school bus.

(3) The rate of tax on gross earnings derived from the first sale of grade number 6 fuel oil, as defined in regulations adopted pursuant to section 16a-22c, to be used exclusively by a company which, in accordance with census data contained in the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, is included in code classifications 2000 to 3999, inclusive, or in Sector 31, 32 or 33 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 1997 edition, or number 2 heating oil used exclusively in a vessel primarily engaged in interstate commerce, which vessel qualifies for an exemption under section 12-412 shall be: (A) Four per cent with respect to calendar quarters commencing on or after July 1, 1998, and prior to July 1, 1999; (B) three per cent with respect to calendar quarters commencing on or after July 1, 1999, and prior to July 1, 2000; (C) two per cent with respect to calendar quarters commencing on or after July 1, 2000, and prior to July 1, 2001; and (D) one per cent with respect to calendar quarters commencing on or after July 1, 2001, and prior to July 1, 2002.

(c) (1) Any company which imports or causes to be imported into this state petroleum products for sale, use or consumption in this state, other than a company subject to and having paid the tax on such company’s gross earnings from first sales of petroleum products within this state, which earnings include gross earnings attributable to such imported or caused to be imported petroleum products, in accordance with subsection (b) of this section, shall pay a quarterly tax on the consideration given or contracted to be given for such petroleum product if the consideration given or contracted to be given for all such deliveries during the quarterly period for which such tax is to be paid exceeds three thousand dollars. Except as otherwise provided in subdivision (3) of this subsection, the rate of tax shall be (A) five per cent with respect to calendar quarters commencing prior to July 1, 2005; (B) five and eight-tenths per cent with respect to calendar quarters commencing on or after July 1, 2005, and prior to July 1, 2006; (C) six and three-tenths per cent with respect to calendar quarters commencing on or after July 1, 2006, and prior to July 1, 2007; (D) seven per cent with respect to calendar quarters commencing on or after July 1, 2007, and prior to July 1, 2013; and (E) eight and one-tenth per cent with respect to calendar quarters commencing on or after July 1, 2013. Fuel in the fuel supply tanks of a motor vehicle, which fuel tanks are directly connected to the engine, shall not be considered a delivery for the purposes of this subsection.

(2) Consideration given or contracted to be given for petroleum products, gross earnings from the first sale of which are exempt from tax under subdivision (2) of subsection (b) of this section, shall be exempt from tax.

(3) The rate of tax on consideration given or contracted to be given for grade number 6 fuel oil, as defined in regulations adopted pursuant to section 16a-22c, to be used exclusively by a company which, in accordance with census data contained in the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, is included in code classifications 2000 to 3999, inclusive, or in Sector 31, 32 or 33 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 1997 edition, or number 2 heating oil used exclusively in a vessel primarily engaged in interstate commerce, which vessel qualifies for an exemption under section 12-412 shall be: (A) Four per cent with respect to calendar quarters commencing on or after July 1, 1998, and prior to July 1, 1999; (B) three per cent with respect to calendar quarters commencing on or after July 1, 1999, and prior to July 1, 2000; (C) two per cent with respect to calendar quarters commencing on or after July 1, 2000, and prior to July 1, 2001; and (D) one per cent with respect to calendar quarters commencing on or after July 1, 2001, and prior to July 1, 2002.

(d) The amount of tax reported to be due on such return shall be due and payable on or before the last day of the month next succeeding the quarterly period. The tax imposed under the provisions of this chapter shall be in addition to any other tax imposed by this state on such company.

(e) For the purposes of this chapter, the gross earnings of any producer or refiner of petroleum products operating a service station along the highways or interstate highways within the state pursuant to a contract with the Department of Transportation or operating a service station which is used as a training or test marketing center under the provisions of subsection (b) of section 14-344d, shall be calculated by multiplying the volume of petroleum products delivered by any producer or refiner to any such station by such producer’s or refiner’s dealer tank wagon price or dealer wholesale price in the area of the service station.

(P.A. 80-71, S. 1, 30; P.A. 82-157, S. 1, 3; P.A. 85-159, S. 13, 19; 85-381, S. 3; 85-469, S. 4, 6; P.A. 87-312, S. 1, 2; P.A. 89-373, S. 2, 10; June Sp. Sess. P.A. 91-3, S. 146, 168; P.A. 92-177, S. 6, 12; May Sp. Sess. P.A. 92-17, S. 50, 59; P.A. 93-74, S. 37, 67; P.A. 94-101, S. 2, 3; May Sp. Sess. P.A. 94-4, S. 23, 85; P.A. 95-160, S. 64, 69; 95-172, S. 3, 4; P.A. 96-183, S. 3, 4; P.A. 97-281, S. 1, 3; P.A. 98-244, S. 25, 35; P.A. 99-121, S. 20, 28; P.A. 00-174, S. 34, 80, 83; June Sp. Sess. P.A. 01-6, S. 20, 31, 67, 85; May 9 Sp. Sess. P.A. 02-4, S. 8; P.A. 04-231, S. 3; June Sp. Sess. P.A. 05-4, S. 40; P.A. 06-143, S. 2; P.A. 07-199, S. 2; June Sp. Sess. P.A. 07-1, S. 137; June 11 Sp. Sess. P.A. 08-2, S. 1, 2; P.A. 12-4, S. 1; P.A. 13-232, S. 3; 13-247, S. 66.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 82-157 changed provisions concerning type of company subject to tax from a company engaged primarily in refining and distribution of petroleum products to a company engaged in the refining or distribution, or both, of petroleum products, including a new provision that the tax is applicable to gross earnings from sale of any petroleum product which is the first sale of such product in the state; P.A. 85-159 excluded number 2 heating oil from the definition of “petroleum products” except when it is sold as diesel fuel and provided that any savings realized by any company from the elimination of the tax on said product shall be offset by a price decrease in said product, effective May 16, 1985, and applicable to calendar quarters commencing on or after July 1, 1985; P.A. 85-381 divided section into Subsecs., incorporating all important definitions in Subsec. (a), added clarification as to the date the return and tax are due and deleted definitions included in Subsec. (a) as they subsequently appear in this section; P.A. 85-469 revised effective date of P.A. 85-159 but without affecting this section; P.A. 87-312 excluded propane gas used for residential heating from the definition of “petroleum products”, effective July 1, 1987, and applicable to calendar quarters commencing on or after that date; P.A. 89-373 amended Subdiv. (b) to increase the tax from 2% to 3% of gross earnings and made technical changes in Subsec. (d), effective July 1, 1989, and applicable to gross earnings derived from sales of petroleum products for calendar quarters commencing on or after that date; June Sp. Sess. P.A. 91-3 amended Subsec. (b) to increase the rate of the tax from 3% to 5%, added new Subsec. (c), concerning importation of fuel and eliminated the former Subsec. (d), concerning the savings from the elimination of the tax on number 2 heating oil, as obsolete, effective August 22, 1991, and applicable to gross earnings derived from sales of petroleum products for calendar quarters commencing on or after October 1, 1991; P.A. 92-177 amended Subsec. (c) to provide that fuel in the fuel supply tanks of a motor vehicle, which tanks are directly connected to the engine, shall not be considered a delivery for purposes of this subsection; May Sp. Sess. P.A. 92-17 amended Subsec. (a) to exclude certain marine fuel from the definition of petroleum products, effective June 19, 1992, and applicable to gross earnings from sales of petroleum products for calendar quarters commencing on or after July 1, 1992; P.A. 93-74 amended Subsec. (a) redefining “petroleum products” to exclude kerosene in certain circumstances, effective May 19, 1993; P.A. 94-101 amended Subsec. (a) by deleting reference to “state-licensed” suppliers and adding provision re Internal Revenue Service certificate of registry in Subdiv. (4)(B), effective July 1, 1994 and applicable to calendar quarters commencing on or after that date; May Sp. Sess. P.A. 94-4 added a new Subsec. (e) re calculation of gross earnings of any producer or refiner of petroleum products operating a service station along the highways or interstate highways of the state, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1988; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-172 excluded earnings prior to January 1, 2000, from the sale of propane as a fuel for a motor vehicle from the definition of gross earnings, effective July 1, 1995, and applicable to calendar quarters on and after that date; P.A. 96-183 amended Subsec. (a) to add use by commercial fishing vessels, effective May 31, 1996; P.A. 97-281 amended Subsec. (a) to exclude number 6 fuel oil used by companies in SIC code classifications 2000 to 3999 and number 2 heating oil used in vessels primarily engaged in interstate commerce for calendar quarters commencing on or after July 1, 2002, and added Subsec. (b)(2) phasing down the rate on number 6 fuel oil and number 2 heating oil effective July 1, 1998, and applicable to calendar quarters on and after that date; P.A. 98-244 reorganized section, made technical changes, added limited liability company and limited liability partnership and changed the term earnings to consideration, effective June 8, 1998, and applicable to calendar quarters commencing on or after October 1, 1998; P.A. 99-121 amended Subsec. (c)(1) to change “its use and consumption” to “sale, use or consumption in this state”, effective June 3, 1999, and applicable to calendar quarters commencing on or after July 1, 1999; P.A. 00-174 amended Subsec. (a)(4) to exclude paraffin and microcrystalline waxes from the definition of “petroleum products”, effective July 1, 2000, and amended Subsecs. (b) and (c) to include references to companies classified in the North American Industrial Classification System, effective May 26, 2000; June Sp. Sess. P.A. 01-6 made technical changes in Subsecs. (a) and (b) and amended Subsec. (b)(2) to exempt from taxation propane gas sold for use as motor vehicle fuel during the period July 1, 2001, to June 30, 2002, effective July 1, 2001, and amended Subsec. (c)(1) to decrease the threshold for tax liability for imported products from $100,000 to $3,000 per quarterly period, effective July 1, 2001, and applicable to quarterly periods commencing on or after October 1, 2001; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (b)(2) to extend to July 1, 2004, the exemption for propane used as fuel in Subpara. (F) and to add Subpara. (J) granting an exemption for fuel used in fuel cells prior to July 1, 2004, effective July 1, 2002; P.A. 04-231 amended Subsec. (b)(2)(F) to extend the sunset date for the exemption from July 1, 2004, to July 1, 2008, and amended Subsec. (b)(2)(J) to delete “on or after July 1, 2002, and” and to extend the sunset date for the exemption from July 1, 2004, to July 1, 2008, effective July 1, 2004; June Sp. Sess. P.A. 05-4 amended Subsecs. (b)(1) and (c)(1) to increase rate of tax annually from 5% in 2005 to 8.1% in 2013, effective July 1, 2005; P.A. 06-143 amended Subsec. (b)(2) to include commercial heating oil blend containing not less than 10% of alternative fuels derived from agricultural produce, food waste, waste vegetable oil or municipal solid waste, including, but not limited to, biodiesesl or low sulfur dyed diesel fuel, effective July 1, 2006, and applicable to income years commencing on or after January 1, 2006; P.A. 07-199 added Subsec. (b)(2)(L) exempting diesel fuel to be used exclusively in a qualified motor vehicle by a motor carrier, effective July 1, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (b)(2)(L) by changing exemption for diesel fuel to diesel fuel other than that used in an electric generating facility, effective July 1, 2007; June 11 Sp. Sess. P.A. 08-2 amended Subsecs. (b)(1) and (c)(1) to eliminate rate increase to 7.5% scheduled for July 1, 2008, effective June 17, 2008; P.A. 12-4 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and amending same to add exception re Subdiv. (2) in existing definition of “gross earnings” and make conforming changes, and by adding Subdiv. (2) re definition of “gross earnings”, effective April 3, 2012; P.A. 13-232 amended Subsec. (b)(2) by adding Subpara. (M) re exemption for cosmetic grade mineral oil, effective July 1, 2013; P.A. 13-247 amended Subsec. (b)(2) by adding provision, codified by the Revisors as Subpara. (N), re exemption for propane gas to be used as a fuel for a school bus, effective July 1, 2013.



Section 12-587a - *(See end of section for amended version and effective date.) Tax credit for company liable for tax on sale of petroleum products to purchaser who sells the products outside the state. Purchaser reimbursed by company for tax in purchase price of such products.

(a)(1) Any company, as such term is used in section 12-587, liable for the tax imposed under subsection (b) of said section 12-587 on gross earnings from the first sale of petroleum products within this state, which products the purchaser thereof subsequently sells for exportation and sale or use outside this state, shall be allowed a credit against any tax for which such company is liable in accordance with subsection (b) of said section 12-587, in the amount of tax paid to the state with respect to the sale of such products, provided (A) such purchaser has submitted certification to such company, in such form as prescribed by the Commissioner of Revenue Services, that such products were sold or used outside this state, (B) such certification and any additional information related to such sale or use by such purchaser, which said commissioner may request, have been submitted to said commissioner, and (C) such company makes a payment to such purchaser, related to such products sold or used outside this state, in the amount equal to the tax imposed under said section 12-587 on gross earnings from the first sale to such purchaser within the state.

(2) In addition, such company shall be allowed such credit when there has been any sale of such products subsequent to the sale by such company but prior to sale or use outside this state, provided (A) each purchaser receives payment, related to such products sold or used outside this state, equal to the tax imposed under said section 12-587, on gross earnings from the first sale of such products within this state, and (B) the purchaser selling or using such products outside this state complies with the requirements in this section related to a purchaser of such products from the company liable for such tax.

(b) Any company liable for the tax imposed under subsection (c) of section 12-587 on the consideration given or contracted to be given for petroleum products which it imports or causes to be imported into this state for sale, use or consumption in this state, shall be allowed a credit against tax under subsection (c) of section 12-587 if the company subsequently exports such petroleum products for sale or use outside this state, in the amount of tax paid to the state with respect to the sale, use or consumption in this state of such products.

(P.A. 82-157, S. 2, 3; P.A. 98-244, S. 26, 35; P.A. 03-225, S. 12.)

*Note: On and after July 1, 2015, this section, as amended by section 4 of public act 13-232, is to read as follows:

“Sec. 12-587a. Tax credit for company liable for tax on sale of petroleum products to purchaser who sells the products outside the state. Purchaser reimbursed by company for tax in purchase price of such products. (a)(1) Any company, as such term is used in section 12-587, liable for the tax imposed under subsection (b) of said section 12-587 on gross earnings from the first sale of petroleum products within this state, which products the purchaser thereof subsequently sells for exportation and sale or use outside this state, shall be allowed a credit against any tax for which such company is liable in accordance with subsection (b) of said section 12-587, in the amount of tax paid to the state with respect to the sale of such products, provided (A) such purchaser has submitted certification to such company, in such form as prescribed by the Commissioner of Revenue Services, that such products were sold or used outside this state, (B) such certification and any additional information related to such sale or use by such purchaser, which said commissioner may request, have been submitted to said commissioner, and (C) such company makes a payment to such purchaser, related to such products sold or used outside this state, in the amount equal to the tax imposed under said section 12-587 on gross earnings from the first sale to such purchaser within the state.

(2) The credit allowed pursuant to subdivision (1) of this subsection may also be claimed, in the same manner as provided in said subdivision (1), by any such company when the petroleum products sold in a first sale within this state by such company are incorporated by the purchaser thereof into a material that is included in U.S. industry group 3255 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 2007 edition, and such products are subsequently exported for sale or use outside this state. Such company shall be allowed said credit in the amount of tax paid to the state with respect to the sale of such products.

(3) In addition, such company shall be allowed such credit when there has been any sale of such products subsequent to the sale by such company but prior to sale or use outside this state, provided (A) each purchaser receives payment, related to such products sold or used outside this state, equal to the tax imposed under said section 12-587, on gross earnings from the first sale of such products within this state, and (B) the purchaser selling or using such products outside this state complies with the requirements in this section related to a purchaser of such products from the company liable for such tax.

(b) (1) Any company liable for the tax imposed under subsection (c) of section 12-587 on the consideration given or contracted to be given for petroleum products which it imports or causes to be imported into this state for sale, use or consumption in this state, shall be allowed a credit against tax under subsection (c) of section 12-587 if the company subsequently exports such petroleum products for sale or use outside this state, in the amount of tax paid to the state with respect to the sale, use or consumption in this state of such products.

(2) The credit allowed pursuant to subdivision (1) of this subsection may also be claimed, in the same manner as provided in said subdivision (1), by any such company when the petroleum products which such company imports or causes to be imported into this state are incorporated by such company into a material that is included in U.S. industry group 3255 in the North American Industrial Classification System United States Manual, United States Office of Management and Budget, 2007 edition, and such company subsequently exports such products for sale or use outside this state. Such company shall be allowed said credit in the amount of tax paid to the state with respect to the sale, use or consumption in this state of such products.”

(P.A. 82-157, S. 2, 3; P.A. 98-244, S. 26, 35; P.A. 03-225, S. 12; P.A. 13-232, S. 4.)

History: P.A. 82-157 effective May 3, 1982, and applicable to gross earnings on or after May 1, 1982; P.A. 98-244 made technical changes and lettered existing text as Subsec. (a) and added new Subsec. (b) re imported petroleum products, effective June 8, 1998, and applicable to calendar quarters commencing on or after October 1, 1998; P.A. 03-225 made technical changes to conform this section with changes previously made to Sec. 12-587, effective July 9, 2003; P.A. 13-232 added Subsecs. (a)(2) and (b)(2) re credit when petroleum products incorporated into certain materials, redesignated existing Subsec. (a)(2) as Subsec. (a)(3) and redesignated existing Subsec. (b) as Subsec. (b)(1), effective July 1, 2015, and applicable to quarterly periods commencing on or after that date.



Section 12-588 - Conduct of business subject to tax by fiduciary.

Any fiduciary who conducts or is liquidating the business or is selling the assets of any company subject to tax under section 12-587 shall be subject to requirements related to filing returns and to payment of taxes imposed under said section in the same manner and to the same extent as if the business were being conducted or liquidated or assets sold by agents or officers of such company. The return of any fiduciary who has been appointed during a taxable quarter or following such quarter but on or before the last day upon which a return may be filed for such quarter without penalty, shall include complete information with respect to that part of such quarter during which the company conducted the business as well as that part of such quarter in which such fiduciary was acting and taxes shall be paid by such fiduciary for both parts of such quarter.

(P.A. 80-71, S. 2, 30.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date.



Section 12-589 - Refunds of overpayment of tax. Interest.

(a)(1) Any company believing that it has overpaid any taxes imposed under section 12-587 may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made, stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. Not later than ninety days following receipt of such claim for refund the commissioner shall determine whether such claim is valid and if so, said commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to such company. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant’s authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(4) The action of the commissioner on the claimant’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner’s determination pursuant to section 12-597.

(b) (1) To any refund granted as a result of overpayments of any taxes imposed under section 12-587, except refunds due because of any intentional overpayment, there shall be added interest at the rate of two-thirds of one per cent for each month or fraction of a month, as provided in subdivisions (2) and (3) of this subsection.

(2) In case of such overpayment pursuant to a tax return, no interest shall be allowed or paid under this subsection on such overpayment for any month or fraction thereof prior to (A) the ninety-first day after the last day prescribed for filing the tax return associated with such overpayment, or (B) the ninety-first day after the date such return was filed, whichever is later.

(3) In case of such overpayment pursuant to an amended tax return, no interest shall be allowed or paid under this subsection on such overpayment for any month or fraction thereof prior to the ninety-first day after the date such amended tax return was filed.

(P.A. 80-71, S. 3, 30; P.A. 89-343, S. 4, 17; P.A. 93-361, S. 6; P.A. 95-26, S. 29, 52; P.A. 97-243, S. 61, 67; P.A. 13-232, S. 5.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 89-343 increased the rate of interest from 0.5% to 0.75% per month or fraction thereof; P.A. 93-361 made existing section Subsec. (b) and inserted a new Subsec. (a) providing for claims for refund of taxes upon overpayment; P.A. 95-26 amended Subsec. (b) to lower interest rate from 0.75% to 0.66%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 97-243 amended Subsec. (a) to provide for an administrative hearing with the department before taking an appeal to the Superior Court, establish the time for filing a claim and that failure to file within the time prescribed constitutes a waiver of any demand against the state on account of overpayment and made technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date; P.A. 13-232 amended Subsec. (b) to designate existing provisions re interest on overpayments as new Subdiv. (1), delete former Subdivs. (1) and (2) re time period which elapses and add new Subdivs. (2) and (3) re timing of interest payment, effective July 1, 2013, and applicable to refunds issued on or after that date.



Section 12-590 - Penalty for failure to pay tax when due. Waiver of penalty.

(a) If any company fails to pay the tax reported to be due on its return within the time specified under the provisions of this chapter, there shall be imposed a penalty equal to ten per cent of such tax due and unpaid or fifty dollars, whichever is greater. Such tax shall bear interest at the rate of one per cent per month or a fraction thereof, from the due date of such tax until the date of payment.

(b) If any company has not made its return within one month after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(P.A. 80-71, S. 4, 30; P.A. 81-64, S. 21, 23; P.A. 88-314, S. 49, 54; May Sp. Sess. P.A. 94-4, S. 64, 85; P.A. 95-26, S. 30, 52; 95-160, S. 64, 69.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 81-64 amended penalty provisions to require 10% of the tax or $50 if greater, and to include the waiver of penalty provisions applicable to other state taxes, replacing $25 penalty for failure to file return and penalty of 25% or $50 for failure to pay within three months; P.A. 88-314 restated the penalty provision in Subsec. (a) applicable for failure to pay the tax reported to be due within the time specified and revised the language in Subsec. (b) related to the commissioner’s power to prepare a return when not filed within one month after the time specified, adding specific penalties for such case, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.66% to 1% and provided that such interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-591 - Penalties for wilful violations of requirements in this chapter.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of section 12-602 to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, person includes any officer or employee of a corporation or a member or employer of a partnership under a duty to pay such tax, to make such return, keep such records or supply such information.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement, or other document, known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(P.A. 80-71, S. 5, 30; P.A. 88-230, S. 1, 12; 88-314, S. 50, 54; P.A. 97-203, S. 11, 20; P.A. 13-258, S. 56.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 88-230 proposed to replace reference to “judicial district of Hartford-New Britain” with “judicial district of Hartford” effective September 1, 1991, but said reference was deleted by P.A. 88-314; P.A. 88-314 substituted new language related to the same subject, providing penalties in respect to wilful failure to pay the tax or make a return and wilful delivery of a return or any document known to be fraudulent or false, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-592 - Inquiries, investigations or hearings related to the tax.

The Commissioner of Revenue Services or any agent of said commissioner authorized to conduct any inquiry, investigation or hearing related to the tax imposed under section 12-587 may administer oaths and take testimony under oath relative to such matter of inquiry or investigation. At any such hearing ordered by said commissioner, the commissioner or such agent authorized to conduct such hearing may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena as aforesaid shall be excused from testifying or from producing books or papers on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate such witness, provided such evidence or books or papers so produced shall not be used in any criminal proceeding against such witness. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question by said commissioner or such authorized agent, or to produce any books and papers pursuant thereto, said commissioner or such agent may apply to the superior court for the judicial district wherein such person resides or wherein the business under investigation has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers and upon his refusal so to do shall commit such person to a community correctional center until he testifies, but not for a period longer than sixty days. Notwithstanding the serving of the term of such commitment by any person, said commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by said commissioner or under said commissioner’s authority and witnesses attending hearings conducted by said commissioner in accordance with this section shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of said commissioner on order of the Comptroller from the proper appropriation for the administration of this section.

(P.A. 80-71, S. 6, 30.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date.



Section 12-593 - Deficiency assessments and related penalties. Extension of time for assessment.

The commissioner shall, within three years after the due date for filing a return, or in the case of a completed return filed after such due date, within three years after the date on which such return was received by said commissioner, examine it and in case any error is disclosed by such examination, within thirty days after such disclosure, notify the taxpayer thereof. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period. Within thirty days of the mailing of such notice, the taxpayer shall pay to said commissioner, in cash or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax shown to be due by the corrected return or shall be paid by the State Treasurer, upon order of the Comptroller, any amount shown to be due such taxpayer by such corrected return. The failure of such taxpayer to receive any notice required by this section shall not relieve such taxpayer of the obligation to pay the tax or any interest or penalties thereon. When, before the expiration of the time prescribed in this section for the examination of the return or the assessment of said tax, both said commissioner and such taxpayer have consented in writing to such examination or assessment after such time, the return may be examined and said tax may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon. Said commissioner may also in such a case waive the statute of limitations against a claim for refund by such taxpayer.

(P.A. 80-71, S. 7, 30; P.A. 88-314, S. 51, 54.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 88-314 deleted the description of tax due date because included in another section and added penalty provisions to the deficiency assessment procedure, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date.



Section 12-594 - Interest added to deficiency assessments. Tax due as a lien on property of the company.

(a) To any taxes which are assessed under section 12-593, there shall be added interest at the rate of one per cent per month or fraction thereof which elapses from the date when the original tax became due and payable. The amount of such tax and any penalty or interest in respect to such tax, due and unpaid, may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the Commissioner of Revenue Services or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the company within the state and a certificate of such lien signed by said commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated and such lien shall take precedence over any other encumbrance, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, said commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which such property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district and the court may limit the time for redemption or order the sale of such property or pass such other or further decree as it judges equitable.

(b) The tax imposed under section 12-587 shall be payable to the Commissioner of Revenue Services. All funds received by said commissioner in accordance with said tax shall be recorded with the Comptroller and shall be deposited daily with the State Treasurer.

(P.A. 80-71, S. 8, 30; P.A. 81-411, S. 41, 42; Nov. Sp. Sess. P.A. 81-4, S. 6, 32; P.A. 82-325, S. 3, 7; P.A. 85-501, S. 7; P.A. 88-314, S. 52, 54; P.A. 95-26, S. 31, 52.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 81-411 increased interest on taxes not paid when due from 1% to 1.25% per month, effective July 1, 1981, and applicable to taxes becoming due on or after that date; Nov. Sp. Sess. P.A. 81-4 raised interest rate in Subsec. (a) from 1.25% to 1.66% per month, effective February 1, 1982, and applicable to taxes payable to state which first become due on or after that date; P.A. 82-325 revised effective date of Nov. Sp. Sess. P.A. 81-4 but without affecting this section; P.A. 85-501 provided that lien shall be effective from the last day of the month next preceding the due date of the tax rather than from due date itself and that such lien shall not be effective against a qualified encumbrancer as defined in Sec. 12-35b, deleting reference to purchasers or encumbrancers to whom property is transferred between due date of tax and date of recording lien; P.A. 88-314 amended Subsec. (a) so that the provisions therein are not applicable to the tax due in accordance with Sec. 12-587 but are applicable to deficiency assessments under Sec. 12-593, effective July 1, 1988, and applicable to any tax which first becomes due and payable on or after said date, to any return or report due on or after said date, or in the case of any ongoing obligation imposed in accordance with said act, to the tax period next beginning on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-595 - Application for hearing by taxpayer. Hearings ordered by commissioner.

Any taxpayer aggrieved by the action of the Commissioner of Revenue Services or an authorized agent of said commissioner in fixing the amount of tax imposed under section 12-587 or any penalty or interest related thereto may apply to said commissioner in writing, within sixty days after notice of such action is delivered or mailed to such taxpayer, for a hearing and a correction of the amount of such tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount in which such tax, penalty or interest should be reduced. Said commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith. If it is granted said commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing said commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. Said commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(P.A. 80-71, S. 9, 30; P.A. 91-236, S. 15, 25.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date.

Cited. 44 CS 407.



Section 12-596 - Abatement of uncollectible tax.

Section 12-596 is repealed.

(P.A. 80-71, S. 10, 30; P.A. 90-28, S. 9.)



Section 12-597 - Appeals by taxpayer.

Any taxpayer aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services made in relation to the tax imposed under section 12-587 may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to said commissioner to appear before said court. Such citation shall be signed by the same authority and such appeal shall be returnable at the same time and served and returned in the same manner as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by it. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands and upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(P.A. 80-71, S. 11, 30; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 44 CS 407.



Section 12-598 - Tax on gross earnings in a fiscal year received after the end of such year.

Section 12-598 is repealed, effective June 4, 1996.

(P.A. 80-71, S. 12, 30; P.A. 96-221, S. 24, 25.)



Section 12-599 - Tax to constitute operating overhead of taxpayer. Limitation on price increases in this state*.

(a) It is not the intention of the General Assembly that the tax imposed under section 12-587 be construed as a tax upon purchasers of petroleum products, but that such tax shall be levied upon and be collectible from petroleum companies as defined in said section 12-587, and that such tax shall constitute a part of the operating overhead of such companies.

(b) No petroleum company subject to the tax imposed under section 12-587 shall raise its posted wholesale rack price in Connecticut for any petroleum product exempt from the federal Emergency Petroleum Allocation Act (P.L. 93-159) by an amount higher than the average amount by which such company raises its wholesale rack price for such product in all ports on the eastern coast of the United States.

(P.A. 80-71, S. 13, 30.)

*Unconstitutional as violative of supremacy clause. Mobil Oil Corp. v. Dubno (D.C. 1980) 492 F. Supp. 1004.

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date.

Cited. 44 CS 407.



Section 12-600 - Taxes to be paid before instituting action on tax in court.

Any taxes, penalties or interest due from any company under the provisions of sections 12-587 to 12-602, inclusive, shall be paid in full before any action may be instituted in any state court to challenge all or any part of the provisions of said sections. No injunction or restraining order shall be issued by any state court to stay or prevent the imposition or collection of taxes as provided under said sections.

(P.A. 80-71, S. 14, 30.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date.



Section 12-601 - Severability.

If any section, part, clause or phrase in sections 12-587 to 12-602, inclusive, is for any reason held to be invalid or unconstitutional, sections, parts, clauses and phrases in said sections not held to be invalid or unconstitutional shall not be affected and shall remain in full force and effect.

(P.A. 80-71, S. 15, 30.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date.



Section 12-602 - Regulations.

The Commissioner of Revenue Services shall adopt regulations in accordance with chapter 54 to implement the provisions of sections 12-587 to 12-602, inclusive, which shall be prima facie evidence of the proper interpretation of said sections. Said commissioner shall prescribe and furnish the form of return required under section 12-587 and require that each such return shall set forth any and all information necessary or desirable in order to determine the amount of tax payable under said section 12-587.

(P.A. 80-71, S. 16, 30.)

History: P.A. 80-71 effective July 1, 1980, and applicable to calendar quarters commencing on or after that date.






Chapter 228 - Unincorporated Business Tax (Conditionally Repealed)

Section 12-610 to 12-629 - Unincorporated business tax.

Sections 12-610 to 12-629, inclusive, are repealed, effective with respect to income years of unincorporated businesses commencing on or after January 1, 1983.

(P.A. 81-255, S. 2–21, 37; P.A. 81-411, S. 7; Nov. Sp. Sess. P.A. 81-4, S. 31, 32; Nov. Sp. Sess. P.A. 81-12, S. 1–5; P.A. 82-325, S. 3, 7; 82-400, S. 2, 3.)






Chapter 228a - R.E. Van Norstrand Neighborhood Assistance Act

Section 12-630aa - Short title: R.E. Van Norstrand Neighborhood Assistance Act.

Sections 12-630aa to 12-638, inclusive, shall be known as the “R.E. Van Norstrand Neighborhood Assistance Act”.

(P.A. 95-268, S. 1, 11.)

History: P.A. 95-268 effective July 6, 1995.



Section 12-631 - Definitions.

As used in this chapter, the following terms have the following meanings:

(a) “Business firm” means any business entity authorized to do business in the state and subject to the tax due under the provisions of chapter 207, 208, 209, 210, 211, 212 or 213a.

(b) “Community services” means any type of counseling and advice, emergency assistance or medical care furnished to individuals or groups in the state.

(c) “Crime prevention” means any activity which aids in the reduction of crime in the state.

(d) “Education” means any type of scholastic instruction or scholarship assistance to any person who resides in the state that enables such person to prepare for better opportunities, including teaching services donated pursuant to section 10-21c.

(e) “Job training” means any type of instruction to any person who resides in the state that enables such person to acquire vocational skills to become employable or seek a higher grade of employment, including training offered pursuant to section 10-21b.

(f) “Neighborhood” means any specific geographic area, urban, interurban, suburban, or rural, which is experiencing problems endangering its existence as a viable and stable neighborhood.

(g) “Neighborhood assistance” means the furnishing of financial assistance, labor, material, or technical advice to aid in the physical improvement or rehabilitation of all or any part of a neighborhood.

(h) “Neighborhood organization” means any organization performing community services in the state which: (1) Holds a ruling from the Internal Revenue Service of the United States Department of the Treasury that the organization is exempt from income taxation under the provisions of the Internal Revenue Code, or (2) is designated as a community development corporation by the United States government under the provisions of Title VII of the Economic Opportunity Act of 1964, or (3) is incorporated as a charitable corporation or trust under the provisions of chapter 598a.

(i) “Families of low and moderate income” means families meeting the criteria for designation as families of low and moderate income established by the Commissioner of Economic and Community Development pursuant to subsection (f) of section 8-39.

(P.A. 82-469, S. 1, 11; P.A. 83-328, S. 1, 4; P.A. 84-448, S. 3, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 10-188, S. 8; P.A. 11-140, S. 27.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 83-328 added Subdiv. (i) defining “families of low and moderate income”; P.A. 84-448 amended Subdiv. (d) to include teaching services donated pursuant to Sec. 10-21c and amended Subdiv. (e) to include training offered pursuant to Sec. 10-21b; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 10-188 amended Subdiv. (a) to redefine “business firm” by deleting references to chapter titles and referring solely to chapter numbers and by eliminating tax imposed under chapters 212a and 228, effective June 7, 2010, and applicable to income years commencing on or after January 1, 2010; P.A. 11-140 amended Subdiv. (a) to redefine “business firm” to include reference to Ch. 213a.



Section 12-632 - Lists of eligible programs. Application by businesses. Limitations on tax credits.

(a)(1) Except as otherwise provided in subdivision (2) of this subsection, on or before July first of each year, any municipality desiring to obtain benefits under the provisions of this chapter shall, after approval by the legislative body of such municipality, submit to the Commissioner of Revenue Services a list on a form prescribed and made available by the commissioner of programs eligible for investment by business firms under the provisions of this chapter. Such activities shall consist of providing neighborhood assistance; job training or education; community services; crime prevention; energy conservation or construction or rehabilitation of dwelling units for families of low and moderate income in the state; donation of money to an open space acquisition fund of any political subdivision of the state or any nonprofit land conservation organization, which fund qualifies under subsection (h) of section 12-631 and is used for the purchase of land, interest in land or permanent conservation restriction on land which is to be permanently preserved as protected open space; or any of the activities described in section 12-634, 12-635 or 12-635a. Such list shall indicate, for each program specified: The concept of the program, the neighborhood area to be served, why the program is needed, the estimated amount required to be invested in the program, the suggested plan for implementing the program, the agency designated by the municipality to oversee implementation of the program and such other information as the commissioner may prescribe. Each municipality shall hold at least one public hearing on the subject of which programs shall be included on such list prior to the submission of such list to the commissioner.

(2) If any municipality desiring to obtain benefits under the provisions of this chapter submits to the Commissioner of Revenue Services a list on a form prescribed and made available by the commissioner of programs eligible for investment by business firms under the provisions of this chapter after the July first due date, the commissioner shall include the list of programs on the list compiled by the commissioner under subsection (b) of this section if the municipality submits such list no later than fifteen days following such July first due date, provides an explanation for its failure to submit such list on or before such July first due date and submits proof that both the public hearing required by subdivision (1) of this subsection to be held on the programs to be included on such list and the approval of such list by the legislative body of such municipality required by subdivision (1) of this subsection occurred on or before such July first due date.

(b) The Commissioner of Revenue Services shall, on or before September first of each year, compile a list, categorized by town and by estimated amount of tax credit, of the programs submitted by municipalities for investment pursuant to the provisions of subsection (a) of this section. The commissioner shall print sufficient quantities of such list to facilitate its distribution to business firms upon their request.

(c) Any business firm which desires to engage in any of the activities or programs approved by any municipality pursuant to subsection (a) of this section and listed pursuant to subsection (b) of this section may apply to the Commissioner of Revenue Services for a tax credit in an amount as provided in section 12-633, 12-634, 12-635 or 12-635a. The proposal for such credit, which shall be made on a form prescribed and made available by the commissioner, shall set forth the program to be conducted, the neighborhood area to be invested in, the plans for implementing the program and such other information as said commissioner may prescribe. Such proposals shall be submitted to the commissioner on or after September fifteenth but no later than October first of each year. Such proposals shall be approved or disapproved by the Commissioner of Revenue Services based on the compliance of such proposal with the provisions of this chapter and regulations adopted pursuant to this chapter. The commissioner may only approve proposals received between September fifteenth and October first of each year. If, in the opinion of the Commissioner of Revenue Services, a business firm’s investment can, for the purposes of this chapter, be made through contributions to a neighborhood organization as defined in subsection (h) of section 12-631, tax credits may be allowed in amounts as provided in section 12-633, 12-634, 12-635 or 12-635a.

(d) Programs which may reasonably be expected to last for more than one year but not more than two consecutive years may be included on the lists submitted by municipalities pursuant to the provisions of subsection (a) of this section. Proposals made in response to such programs pursuant to the provisions of subsection (c) of this section may require investments to be made in more than one year. Such proposals shall be considered as a single entity by the Commissioner of Revenue Services, and, if approved, the commissioner shall reserve appropriate amounts of prospective years’ tax credits for application to such program and proposed investments in the year or years in which such investments are actually made.

(e) (1) Nothing in this chapter shall be construed to prevent two or more business firms from participating jointly in one or more programs under the provisions of this chapter. Such joint investment programs shall be submitted, and acted upon, as a single proposal by the business firms involved.

(2) In the event that two or more neighborhood organizations which are owned by the same entity receive investments which would otherwise qualify for a credit under this chapter, only one such investment shall be eligible for such credit.

(f) The sum of all tax credit granted pursuant to the provisions of section 12-633, 12-634, 12-635 or 12-635a shall not exceed one hundred fifty thousand dollars annually per business firm and no tax credit shall be granted to any business firm for any individual amount invested of less than two hundred fifty dollars.

(g) No tax credit shall be granted to any bank, bank and trust company, insurance company, trust company, national bank, savings association, or building and loan association for activities that are a part of its normal course of business.

(h) Any tax credit not used in the period during which the investment was made may be carried backward for the two immediately preceding calendar or fiscal years until the full credit has been allowed.

(i) In no event shall the total amount of all tax credits allowed to all business firms pursuant to the provisions of this chapter exceed five million dollars in any one fiscal year. Three million dollars of the total amount of tax credits allowed shall be granted to business firms eligible for tax credits pursuant to section 12-635.

(j) No organization conducting a program or programs eligible for funding with respect to which tax credits may be allowed under this chapter shall be allowed to receive an aggregate amount of such funding for any such program or programs in excess of one hundred fifty thousand dollars for any fiscal year.

(P.A. 82-469, S. 2, 11; P.A. 83-328, S. 2, 4; P.A. 84-387, S. 1, 3; 84-448, S. 4, 5; P.A. 85-388, S. 1, 2; 85-613, S. 121, 154; P.A. 86-269, S. 2–5, 10; P.A. 87-429, S. 1, 2, 6; P.A. 89-328, S. 2, 6; P.A. 93-262, S. 1, 87; P.A. 95-268, S. 2, 11; P.A. 97-251, S. 1, 2; P.A. 99-173, S. 45, 65; 99-235, S. 1, 7; June Sp. Sess. P.A. 01-6, S. 32, 85; P.A. 10-188, S. 9; P.A. 11-140, S. 28.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 83-328 amended Subsec. (a) to add construction or rehabilitation of dwelling units for families of low and moderate income to the list of eligible programs; P.A. 84-387 added references to Sec. 12-635a, allowing tax credits for certain amounts invested in community-based alcoholism prevention or treatment programs, and increased total amount of all tax credits allowed in Subsec. (i) from $1,000,000 to $1,500,000 in any fiscal year, effective July 1, 1984, and applicable to the total tax credits allowed in the state fiscal year commencing on that date and each fiscal year thereafter; P.A. 84-448 amended Subsec. (a) deleting provision that job training or education be “for individuals”; P.A. 85-388 amended Subsec. (i) by increasing the maximum total amount of all tax credits that may be allowed to all business firms under chapter 228a in any one state fiscal year from $1,500,000 to $2,000,000, effective July 1, 1985, and applicable to the total of all tax credits allowed under the neighborhood assistance program in the state fiscal year commencing July 1, 1985, and each fiscal year thereafter; P.A. 85-613 made technical change, substituting reference to Sec. 12-635a for reference to Sec. 12-365a in Subsec. (f); P.A. 86-269 amended Subsec. (f) by decreasing the maximum total tax credit that may be granted annually per company under Sec. 12-633, 12-634 or 12-635a from $100,000 to $75,000 and providing that the minimum amount of investment for which tax credit shall be granted to any company shall be $250, amended Subsec. (i) by increasing the maximum total of all tax credits that may be allowed to all companies investing in programs in any one year from $2,000,000 to $3,000,000, amended Subsec. (j) by providing that tax credit shall not be granted to any company unless the amount of funds expended for support of programs eligible for assistance under this chapter is not less in the year for which credit is sought than the amount expended in the year immediately preceding, and added Subsec. (k) re maximum amount of funding allowed, effective June 2, 1986, and applicable to income years commencing on or after January 1, 1986, for companies investing in such programs; P.A. 87-429 amended Subsec. (f) to add the reference to Sec. 12-635 and made technical change in Subsec. (h), effective July 1, 1987, and applicable to income years of corporations commencing on or after January 1, 1987; P.A. 89-328 deleted “commissioner of revenue services” as it appeared in Subsecs. (a) to (d), inclusive, and inserted “commissioner of human resources” in lieu thereof; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of human resources, effective July 1, 1993; P.A. 95-268 amended Subsec. (a) by requiring a municipality to submit its list of eligible programs on “a form prescribed and made available by the commissioner”, required such lists to be submitted “on or before September 1, 1995 and on or before July first of each succeeding year” and by requiring such lists to contain “such other information as the commissioner may prescribe”, amended Subsec. (b) by changing the date the Commissioner of Revenue Services shall compile a list of programs submitted by municipalities for investment from “October first of each year” to “September first of each year” and deleting a provision requiring the commissioner to give notice of the publishing of such list, amended Subsec. (c) by requiring a proposal for credit “be made on a form prescribed and made available by the commissioner”, by requiring such proposal to include “such other information as said commissioner may prescribe”, by changing the date for submittal of such proposals from “on or before December first” to “on or after September fifteenth but no later that October first”, by deeming the failure of an agency to respond within 30 days of the date of referral to be a disapproval, by deleting a provision that a proposal be approved or disapproved by the commissioner within 60 days, by deleting a provision that a proposal be approved or disapproved on the basis of tax credits remaining in the annual allotment provided in this chapter, by changing a provision that the commissioner “shall approve proposals in the order in which they are received in his office” to “may only approve proposals received in his office between September fifteenth and October first of each year” and by deleting a provision requiring the Commissioner of Social Services to allocate and commit tax credits to a business firm in an amount of tax credits equal to the estimated amount which would be expended during a year on a proposal if the commissioner had approved such proposal and if the limit for tax credit for that year had not yet been allocated, amended Subsec. (d) by allowing programs which last more than a year “but not more than two consecutive years” to be included on lists submitted by municipalities, added Subsec. (e)(2) providing that only one investment shall be eligible for credit if two or more neighborhood organizations which are owned by the same entity receive investments which would otherwise qualify for a credit, amended Subsec. (h) by changing the period in which a tax credit may be carried from “forward or backward for the five immediately succeeding or preceding calendar or fiscal years” to “backward for the two immediately preceding calendar or fiscal years”, amended Subdiv. (i) by adding a provision requiring $2,000,000 of the total amount of tax credits allowed to be granted to business firms eligible for tax credits pursuant to Sec. 12-635, amended Subsec. (k) by changing the amount of funding allowed to be received in any fiscal year from $300,000 to $150,000 and replaced references throughout section to “Commissioner of Social Services” with “Commissioner of Revenue Services”, effective July 6, 1995; P.A. 97-251 amended Subsec. (i) to increase total amount of credit from $3,000,000 to $4,000,000, effective June 26, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 99-173 increased tax credit cap from to $5,000,000, changing from $2,000,000 to $3,000,000 the amount granted to business firms eligible for credits pursuant to Sec. 12-635, and provided a credit for cash donations used to purchase open-space land, effective June 23, 1999, and applicable to income years commencing on or after January 1, 2000; P.A. 99-235 amended Subsec. (a) to delete provision allowing benefits under section for donation to a state open space acquisition fund, effective June 29, 1999; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to designate existing provisions as Subdiv. (1), making technical and conforming changes therein, and to add new Subdiv. (2) re extensions of time for submittal of lists of eligible programs, effective July 1, 2001; P.A. 10-188 amended Subsec. (c) to remove requirement for municipal agency approval and make a technical change, effective July 1, 2010; P.A. 11-140 amended Subsec. (f) by increasing maximum total tax credit from $75,000 to $150,000, deleted former Subsec. (j) re amount expended for charitable purposes and redesignated existing Subsec. (k) as Subsec. (j).



Section 12-632a - Proration of tax credits, when.

If, for any fiscal year, all of the proposals submitted to the Commissioner of Revenue Services pursuant to section 12-632 claim tax credits in excess of the limit provided for in subsection (i) of said section 12-632, the commissioner on or before November fifteenth of each year shall prorate the tax credits, as limited by said subsection (i), for such year among the neighborhood organizations the programs of which business firms have proposed to contribute to pursuant to this chapter.

(P.A. 95-268, S. 3, 11; P.A. 00-174, S. 35, 83; P.A. 02-103, S. 49.)

History: P.A. 95-268 effective July 6, 1995; P.A. 00-174 made a technical change for conformity with the rest of the chapter, effective May 26, 2000; P.A. 02-103 made a technical change.



Section 12-633 - Amount of tax credits; generally.

The Commissioner of Revenue Services shall grant a credit against any tax due under the provisions of chapter 207, 208, 209, 210, 211 or 212 in an amount not to exceed sixty per cent of the total cash amount invested during the taxable year by the business firm in programs operated or created pursuant to proposals approved pursuant to section 12-632, provided a tax credit not to exceed one hundred per cent of the total cash amount invested during the taxable year by the business firm may be allowed for investment in certain energy conservation projects as provided in subdivisions (1) and (2) of section 12-635.

(P.A. 82-469, S. 3, 11; P.A. 86-269, S. 6, 10; P.A. 95-268, S. 4, 11; P.A. 03-225, S. 21; June Sp. Sess. P.A. 07-5, S. 11.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 86-269 deleted the reference to tax credit allowed for investment in certain day care projects, as provided in Sec. 12-634, and reduced the amount allowed as tax credit for investment in certain energy conservation and employment and training projects from 70% to 60% of such investment, effective June 2, 1986, and applicable to income years commencing on or after January 1, 1986, for companies investing in such programs; P.A. 95-268 deleted chapters 212a and 228 from the chapters which provide for taxes which may be granted a credit and lowered the amount of credit granted from 50% of the total amount invested to 40% of the total cash amount invested, effective July 6, 1995; P.A. 03-225 increased the amount of the credit from 40% to 60% of the amount invested, effective July 1, 2003, and applicable to income years commencing on or after January 1, 2003; June Sp. Sess. P.A. 07-5 substituted 100% of total cash amount invested during taxable year by the business firm for 60% of amount, deleted employment and training projects and added “subdivisions (1) and (2) of” re Sec. 12-635, effective October 6, 2007.



Section 12-634 - Amount of tax credits; child day care facilities.

The Commissioner of Revenue Services shall grant a credit against any tax due under the provisions of chapter 207, 208, 209, 210, 211 or 212 in an amount not to exceed sixty per cent of the total cash amount invested during the taxable year by the business firm in programs operated or created pursuant to proposals approved pursuant to section 12-632 for planning, site preparation, construction, renovation or acquisition of facilities for purposes of establishing a child day care facility to be used primarily by the children of such business firm’s employees and equipment installed for such facility, including kitchen appliances, to the extent that such equipment or appliances are necessary in the use of such facility for purposes of child day care, provided: (1) Such facility is operated under the authority of a license issued by the Commissioner of Public Health in accordance with sections 19a-77 to 19a-87, inclusive, (2) such facility is operated without profit by such business firm related to any charges imposed for the use of such facility for purposes of child day care, and (3) the amount of tax credit allowed any business firm under the provisions of this section for any income year may not exceed fifty thousand dollars. If two or more business firms share in the cost of establishing such a facility for the children of their employees, each such taxpayer shall be allowed such credit in relation to the respective share, paid or incurred by such taxpayer, of the total expenditures for the facility in such income year. The commissioner shall not grant a credit pursuant to this section to any taxpayer claiming a credit for the same year pursuant to section 12-217x.

(P.A. 82-469, S. 4, 11; P.A. 86-269, S. 7, 10; P.A. 89-364, S. 4, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-268, S. 5, 11; P.A. 96-139, S. 6, 13; P.A. 97-259, S. 24, 41; 97-295, S. 8, 25; P.A. 98-262, S. 14, 22; P.A. 03-225, S. 22.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 86-269 increased the percentage of total investment in the establishment of certain child day care facilities allowed as a tax credit, from 30% of such total to 50%, effective June 2, 1986, and applicable to income years commencing on or after January 1, 1986, for companies investing in such programs; P.A. 89-364 deleted references to repealed sections and added the reference to Sec. 17-613, effective July 1, 1989, and applicable to income years of corporations commencing on or after January 1, 1990; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-268 deleted chapter 212a from the chapters which provide for taxes which may be granted a credit and lowered the amount of credit granted from 50% of the total amount invested to 40% of the total cash amount invested, effective July 6, 1995; P.A. 96-139 changed reference to Sec. 17b-743 to Sec. 17b-740, effective May 29, 1996; P.A. 97-259 increased the amount of the allowable tax credit from $10,000 to $50,000, effective July 1, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 97-295 changed reference from Subsec. (c) of Sec. 17b-740 to Sec. 12-217x, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295 to delete conflicting applicability provision; P.A. 03-225 increased the amount of the credit from 40% to 60% of the amount invested, effective July 1, 2003, and applicable to income years commencing on or after January 1, 2003.



Section 12-635 - Amount of tax credits; energy conservation, job training and programs serving low-income persons.

The Commissioner of Revenue Services shall grant a credit against any tax due under the provisions of chapter 207, 208, 209, 210, 211 or 212: (1) In an amount not to exceed one hundred per cent of the total cash amount invested during the taxable year by the business firm in programs operated or created pursuant to proposals approved pursuant to section 12-632 for energy conservation projects directed toward properties occupied by persons, at least seventy-five per cent of whom are at an income level not exceeding one hundred fifty per cent of the poverty level for the year next preceding the year during which such tax credit is to be granted; (2) in an amount equal to one hundred per cent of the total cash amount invested during the taxable year by the business firm in programs operated or created pursuant to proposals approved pursuant to section 12-632 for energy conservation projects at properties owned or occupied by charitable corporations, foundations, trusts or other entities as determined under regulations adopted pursuant to this chapter; or (3) in an amount not to exceed sixty per cent of the total cash amount invested during the taxable year by the business firm (A) in employment and training programs directed at youths, at least seventy-five per cent of whom are at an income level not exceeding one hundred fifty per cent of the poverty level for the year next preceding the year during which such tax credit is to be granted; (B) in employment and training programs directed at handicapped persons as determined under regulations adopted pursuant to this chapter; (C) in employment and training programs for unemployed workers who are fifty years of age or older; (D) in education and employment training programs for recipients in the temporary family assistance program; or (E) in child care services. Any other program which serves persons at least seventy-five per cent of whom are at an income level not exceeding one hundred fifty per cent of the poverty level for the year next preceding the year during which such tax credit is to be granted and which meets the standards for eligibility under this chapter shall be eligible for a tax credit under this section in an amount equal to sixty per cent of the total cash invested by the business firm in such program.

(P.A. 82-469, S. 5, 11; P.A. 83-328, S. 3, 4; P.A. 85-505, S. 4, 21; P.A. 86-269, S. 8, 10; P.A. 95-268, S. 7, 11; P.A. 96-262, S. 1, 11; June 18 Sp. Sess. P.A. 97-2, S. 16, 165; P.A. 06-196, S. 91; P.A. 07-242, S. 72; June Sp. Sess. P.A. 07-5, S. 12.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 83-328 added employment and training programs for unemployed workers who are 50 years of age or older to the list of programs under this section; P.A. 85-505 added education and employment training programs for recipients in AFDC program to applicable programs under this section; P.A. 86-269 decreased the percentage of total investment for purposes of energy conservation projects or certain employment and training programs allowed as a tax credit, from 70% of such total to 60%, effective June 2, 1986, and applicable to income years commencing on or after January 1, 1986, for companies investing in such programs; P.A. 95-268 deleted chapters 212a and 228 from the chapters which provide for taxes which may be granted a credit and changed the amount of credit granted from an amount not to exceed 70% of the total amount invested to an amount not to exceed 60% of the total cash amount invested, effective July 6, 1995; P.A. 96-262 added child care services to the list of programs under this section, effective July 1, 1996, and applicable to income years commencing on or after January 1, 1997; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 07-242 increased percentage of total investment for purposes of energy conservation projects allowed as a tax credit from 60% of such total to 100% of such total, designated provisions re such credit as Subdiv. (1), added Subdiv. (2) re energy conservation projects at properties owned or operated by certain organizations, designated employment and training program credit as Subdiv. (3) and established percentage of total investment for such credit at 60%, effective July 1, 2007; June Sp. Sess. P.A. 07-5 inserted Subpara. designators (A) to (E) in Subdiv. (3), inserted “in an amount equal to sixty per cent of the total cash invested by the business firm” re any other program, and made technical changes, effective October 6, 2007.



Section 12-635a - Amount of tax credits; community-based alcoholism prevention or treatment programs.

The Commissioner of Revenue Services shall grant a credit against any tax due under the provisions of chapter 207, 208, 209, 210, 211 or 212 in an amount not to exceed sixty per cent of the total cash amount invested during the taxable year by the business firm in community-based alcoholism prevention or treatment programs operated or created pursuant to proposals approved pursuant to section 12-632.

(P.A. 84-387, S. 2, 3; P.A. 95-268, S. 6, 11; P.A. 10-188, S. 10.)

History: P.A. 84-387 effective July 1, 1984, and applicable to the total amount of such tax credits allowed in the state fiscal year commencing on that date and in each fiscal year thereafter; P.A. 95-268 deleted chapters 212a and 228 from the chapters which provide for taxes which may be granted a credit and lowered the amount of credit granted from 50% of the total amount invested to 40% of the total cash amount invested, effective July 6, 1995; P.A. 10-188 increased credit amount from 40% to 60% of total cash amount invested, effective June 7, 2010.



Section 12-636 - Decision of the Commissioner of Revenue Services.

The decision of the Commissioner of Revenue Services to approve or disapprove a proposal pursuant to the provisions of section 12-632 shall be in writing, and, if said commissioner approves the proposal, said commissioner shall state the maximum credit allowable to the business firm.

(P.A. 82-469, S. 6, 11; P.A. 89-328, S. 3, 6; P.A. 93-262, S. 1, 87; P.A. 95-268, S. 8, 11; P.A. 06-159, S. 19.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 89-328 replaced “commissioner of revenue services” with “commissioner of human resources”; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of human resources, effective July 1, 1993; P.A. 95-268 replaced reference to the “Commissioner of Social Services” with “Commissioner of Revenue Services”, effective July 6, 1995; P.A. 06-159 eliminated requirement that copy of decision be attached to tax return and made technical changes, effective June 6, 2006.



Section 12-637 - Audit.

Section 12-637 is repealed.

(P.A. 82-469, S. 7, 11; P.A. 86-269, S. 9, 10.)



Section 12-637a - Postproject audit required. Municipal agency certification required. Review by commissioner required.

Whenever the total funds invested for any income year by any company or companies in a program conducted by a nonprofit organization approved under this chapter, are equivalent to twenty-five thousand dollars or more, the organization conducting such program shall have a postproject audit prepared and submitted for certification to the municipal agency designated to oversee the implementation of such program. The required certification shall verify that such expenditures were made in accordance with the program as proposed by such organization and approved by the department. Such audit shall be submitted by the municipal agency to the Commissioner of Revenue Services, including certification that expenditures were made in accordance with the program as proposed. The commissioner shall review each postproject audit. If, upon such review, evidence of fraud or embezzlement is found, the commissioner shall report such information to the state’s attorney for the judicial district in which such audited organization is located. If, upon such review, evidence of any unsound or irregular financial practice in relation to commonly accepted accounting standards is found, the commissioner may make an audited organization’s programs ineligible for future investment by business firms under this chapter.

(P.A. 86-269, S. 1, 10; P.A. 89-328, S. 4, 6; P.A. 93-262, S. 1, 87; P.A. 95-268, S. 9, 11.)

History: P.A. 86-269 effective June 2, 1986, and applicable to income years commencing on or after January 1, 1986, for companies investing in such programs; P.A. 89-328 replaced “commissioner of revenue services” with “commissioner of human resources”; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of human resources, effective July 1, 1993; P.A. 95-268 specified that funds must be invested in a program “conducted by a nonprofit organization”, provided that the required certification verify that expenditures were approved by the Department of Revenue Services, required audits to be submitted by the municipal agency, replaced reference to “Commissioner of Social Services” with “Commissioner of Revenue Services” and provided for requirements for the commissioner to review each postproject audit, effective July 6, 1995.



Section 12-638 - Regulations.

The Commissioner of Revenue Services, in consultation with the Secretary of the Office of Policy and Management may adopt regulations in accordance with chapter 54 to implement the provisions of this chapter.

(P.A. 82-469, S. 8, 11; P.A. 89-328, S. 5, 6; P.A. 93-262, S. 1, 87; P.A. 95-268, S. 10, 11.)

History: P.A. 82-469 effective June 11, 1982, and applicable to income years commencing on or after January 1, 1982; P.A. 89-328 transferred regulatory authority to the commissioner of human resources, retaining revenue services commissioner in consultative role and made regulatory authority discretionary where previously it was mandatory; P.A. 93-262 authorized substitution of commissioner of social services for commissioner of human resources, effective July 1, 1993; P.A. 95-268 transferred regulatory authority from Commissioner of Social Services to Commissioner of Revenue Services and changed reference to consultation with Commissioner of Revenue Services to the Secretary of the Office of Policy and Management, effective July 6, 1995.






Chapter 228b - Controlling Interest Transfer Tax

Section 12-638a - Definitions.

As used in this chapter, (1) “commissioner” means the Commissioner of Revenue Services, and (2) “controlling interest” means (A) in the case of a corporation, more than fifty per cent of the total combined voting power of all classes of stock of such corporation, and (B) in the case of a partnership, association, trust or other entity, more than fifty per cent of the capital, profits or beneficial interest in such partnership, association, trust or other entity.

(P.A. 89-251, S. 38, 203; P.A. 90-315, S. 2, 6.)

History: P.A. 89-251, S. 38 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 90-315 amended the definition of controlling interest to mean in the case of a corporation “more than 50% of the total combined voting power of all classes of stock of such corporation” and including deletion of the alternative “fifty per cent or more of the capital, profits or beneficial interest in the voting stock of such corporation” and in the case of a partnership, association, trust or other entity “more than fifty per cent of the capital, profits or beneficial interest in such entity”, effective June 12, 1990, and applicable to any sale or transfer of a controlling interest in any entity occurring on or after July 1, 1989.



Section 12-638b - Tax on transfer of controlling interest in entity possessing real property. Rate of tax applied to the value of the real property.

(a)(1) There is hereby imposed a tax on the sale or transfer of a controlling interest in any entity which possesses, directly or indirectly, an interest in real property in this state when the present true and actual value of the interest in real property equals or exceeds two thousand dollars, payable by the person selling or transferring such controlling interest, at the rate of one and eleven one-hundredths of one per cent of the present true and actual value of the interest in real property possessed, directly or indirectly, by such entity.

(2) A taxable sale or transfer of a controlling interest may occur in one transaction or in a series of transactions. Transactions which occur within six months of each other are presumed, unless shown to the contrary, to be a series of transactions.

(3) A taxable sale or transfer of a controlling interest may be made by one seller or transferor or may be made by a group of sellers or transferors acting in concert. Sellers or transferors who are related to each other by blood or marriage are presumed, unless shown to the contrary, to be acting in concert.

(b) The tax imposed by subsection (a) of this section (1) shall not apply to any sale or transfer of a controlling interest in any entity to the extent such entity possesses, directly or indirectly, an interest in real property located in an area of any municipality designated as an enterprise zone in accordance with section 32-70, but shall apply to the extent such entity possesses, directly or indirectly, an interest in real property in this state located outside such area designated as such an enterprise zone, and (2) shall not apply to any sale or transfer of a controlling interest in any entity to effectuate a mere change of identity or form of ownership or organization where there is no change in beneficial ownership.

(P.A. 89-251, S. 39, 203; P.A. 90-315, S. 3, 6; P.A. 00-174, S. 36, 83; June 30 Sp. Sess. P.A. 03-1, S. 100.)

History: P.A. 89-251, S. 39 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 90-315 amended Subsec. (a) by deleting reference to the conveyance of such controlling interest and the real property possessed by such entity and substituted in lieu thereof “selling or transferring such controlling interest” and a description of the real property as “possessed by” such entity and amended Subsec. (b) by deleting the description of two types of transfers that would be exempt from the tax without inclusion in Subsec. (b) and by adding clarifying language to the exemption for real property located in an enterprise zone; P.A. 00-174 amended Subsec. (b) to designate existing exemption as Subdiv. (1) and to add Subdiv. (2) re exemption for transfers for purpose of change of identity or form of ownership, effective May 26, 2000, and applicable to sales or transfers occurring on or after July 1, 2000; June 30 Sp. Sess. P.A. 03-1 added provisions re the degree of property interest subject to tax and re transactions and persons subject to tax, effective August 1, 2003, for sales or transfers of a controlling interest occurring on or after that date.



Section 12-638c - Filing return and payment of tax. Penalty and waiver provisions. Regulations.

(a) On or before the last day of the month following the month in which the sale or transfer of a controlling interest in an entity which is subject to the tax imposed by section 12-638b, a return shall be filed with the commissioner by the person conveying the controlling interest, in such form as the commissioner may prescribe. Payment of the tax shall accompany such return. Returns shall be signed by the person required to file the return for such entity or by the authorized agent of such person but need not be verified by oath. If any entity fails to pay the amount of tax reported to be due on its return within the time specified under the provisions of this section, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to the commissioner’s satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(b) The provisions of this chapter shall be administered by the Commissioner of Revenue Services. All forms necessary or convenient for the enforcement of this chapter shall be prescribed, printed and furnished by said commissioner. The commissioner may adopt and enforce rules and regulations relating to the administration and enforcement of this chapter.

(P.A. 89-251, S. 40, 203; P.A. 95-26, S. 32, 52; P.A. 99-121, S. 21, 28.)

History: P.A. 89-251, S. 40 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 99-121 amended Subsec. (a) to allow commissioner to waive all or part of the penalties for reasonable cause, effective June 3, 1999.



Section 12-638d - Examination of records. Deficiency assessment. Penalty. Limitation of assessment period.

(a) The commissioner may examine the records of any entity subject to a tax imposed under this chapter, as he may deem necessary. If he shall determine therefrom that there is a deficiency with respect to the payment of any such tax due under the provisions of this chapter, he shall assess or reassess the deficiency in tax, give notice of such deficiency assessment or reassessment to the taxpayer and make demand upon him for payment. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax was due and payable. When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment, or fifty dollars, whichever is greater. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations promulgated thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. No taxpayer shall be subject to more than one penalty under this subsection in relation to the same tax period. Any decision rendered by any federal court holding that a taxpayer has filed a fraudulent return with the Director of Internal Revenue shall subject the taxpayer to the penalty imposed by this section without the necessity of further proof thereof, except when it can be shown that the return to the state so differed from the return to the federal government as to afford a reasonable presumption that the attempt to defraud did not extend to the return filed with the state. Within thirty days of the mailing of such notice, the taxpayer shall pay to the commissioner, in cash, or by check, draft or money order drawn to the order of the Commissioner of Revenue Services, any additional amount of tax, penalty and interest shown to be due.

(b) Except in the case of a wilfully false or fraudulent return with intent to evade the tax, no assessment of additional tax shall be made after the expiration of more than three years from the date of the filing of a return or from the original due date of a return, whichever is later. If no return has been filed as provided under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax, or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment. No person shall be subject to a penalty under both this subsection and section 12-638c. If, before the expiration of the period prescribed herein for the assessment of an additional tax, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. The period so extended may be further extended by subsequent consents in writing before the expiration of the extended period.

(P.A. 89-251, S. 42, 203; May Sp. Sess. P.A. 94-4, S. 65, 85; P.A. 95-26, S. 33, 52; 95-160, S. 64, 69.)

History: P.A. 89-251, S. 42 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; May Sp. Sess. P.A. 94-4 in Subsec. (b) reduced interest rate from 1.25% to 1% provided that interest may only be applied on the tax rather than on the tax and any penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 12-638e - Excess payments.

Section 12-638e is repealed, effective April 13, 1995.

(P.A. 89-251, S. 43, 203; P.A. 95-4, S. 7, 8.)



Section 12-638f - Claims for refund.

(a) Any person believing that he has overpaid any taxes due under this chapter may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made stating the specific grounds upon which the claim is founded. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. The commissioner shall review such claim within a reasonable time and, if he determines a refund is due, he shall credit the overpayment against any amount then due and payable from the person under this chapter, or any other act administered by the commissioner and the balance shall be refunded, upon order of the Comptroller, to the person. If the commissioner determines that such claim is not valid, either in whole or in part, he shall mail notice of the proposed disallowance to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subsection (b) of this section, a written protest with the commissioner.

(b) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which he sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant’s authorized representatives an oral hearing.

(c) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(d) The action of the commissioner on the claimant’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner’s determination pursuant to subsection (b) of section 12-638i.

(P.A. 89-251, S. 44, 203; P.A. 95-4, S. 6, 8; P.A. 97-243, S. 62, 67.)

History: P.A. 89-251, S. 44 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 95-4 permitted commissioner to credit overpayments against any other amounts due to the department and to refund balance, replacing authority to “act in accordance with section 12-638e”, effective April 13, 1995; P.A. 97-243 divided section into Subsecs. (a) to (d) and added provision for an administrative hearing with the department before taking an appeal to the Superior Court, established the time for filing a claim and made technical changes, effective July 1, 1997, and applicable to claims for refund filed on or after said date.



Section 12-638g - Wilful violations. Penalties.

(a) Any entity required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of this chapter to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records, or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed. As used in this section, “entity” includes any officer or employee of a corporation or a member or employee of a partnership under a duty to pay such tax, to make such return, keep such records or supply such information.

(b) Any entity which wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement, or other document, known by it to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No entity shall be charged with an offense under both subsections (a) and (b) of this section in relation to the same tax period but such entity may be charged and prosecuted for both such offenses upon the same information.

(P.A. 89-251, S. 45, 203; P.A. 97-203, S. 12, 20; P.A. 13-258, S. 57.)

History: P.A. 89-251, S. 45 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-638h - Records. Examinations. Hearings. Testimony.

(a) The Commissioner of Revenue Services may require all entities subject to a tax imposed under this chapter to keep such records as he may prescribe, and he may require the production of books, papers, documents and other data, to provide or secure information pertinent to the determination of the taxes imposed by this chapter and the enforcement and collection thereof.

(b) The commissioner or any person authorized by him may examine the books, papers, records and equipment of any entity liable under the provisions of this chapter and may investigate the character of the business of the entity in order to verify the accuracy of any return made or, if no return is made by the entity, to ascertain and determine the amount required to be paid.

(c) The commissioner and any representative of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his representative authorized to conduct such hearing and to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or other documentary evidence on the ground that such testimony or the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or other documentary evidence so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto refuses to answer any pertinent question put to him by the commissioner or his authorized representative, or to produce any books and other documentary evidence pursuant thereto, the commissioner or such representative may apply to the superior court for the county wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and documentary evidence and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify.

(P.A. 89-251, S. 46, 203.)

History: P.A. 89-251, S. 46 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date.



Section 12-638i - Application to commissioner for hearing.

(a) Any taxpayer, aggrieved by the action of the commissioner or his authorized agent in fixing the amount of any tax, penalty or interest provided for by this chapter may apply to the commissioner, in writing, within sixty days after notice of such action is delivered or mailed to him, for a hearing and a correction of the amount of the tax, penalty or interest so fixed, setting forth the reasons why such hearing should be granted and the amount of the tax, penalty or interest should be reduced. The commissioner shall promptly consider each such application and may grant or deny the hearing requested. If the hearing is denied, the applicant shall be notified thereof forthwith. If it is granted, the commissioner shall notify the applicant of the time and place fixed for such hearing. After such hearing the commissioner may make such order in the premises as appears to him just and lawful and shall furnish a copy of such order to the applicant. The commissioner may, by notice in writing, at any time within three years after the date when any return of any taxpayer has been due, order a hearing on his own initiative and require the taxpayer or any other individual whom he believes to be in possession of relevant information concerning the taxpayer to appear before him or his authorized agent with any specified books of account, papers or other documents, for examination under oath.

(b) Any taxpayer aggrieved because of any order, decision, determination or disallowance of the Commissioner of Revenue Services under the provisions of this chapter may, within one month after service upon the taxpayer of notice of such order, decision, determination or disallowance, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the Commissioner of Revenue Services to appear before said court. Such citation shall be signed by the same authority and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases to be heard, unless cause appears to the contrary, at the first session by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(P.A. 88-230, S. 1, 12; P.A. 89-251, S. 47, 203; P.A. 90-98, S. 1, 2; P.A. 91-236, S. 18, 25; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 34, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 89-251, S. 47 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 91-236 provided for 60, rather than 30, days to request a hearing, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 95-26 amended Subsec. (b) to establish a process for appeal of actions by the commissioner, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (b), effective June 29, 1999.



Section 12-638j - Collection of tax. State lien against real estate as security for tax.

The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the Commissioner of Revenue Services or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(P.A. 89-251, S. 48, 203.)

History: P.A. 89-251, S. 48 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date.



Section 12-638k - Certain portion of tax collected to be remitted to town in which the real property is located.

(a) On or before the first day of the fourth month following the end of each calendar quarter, the commissioner shall certify to the State Comptroller an amount equal to eleven one hundredths of one per cent of the present true and actual value of the interest in real property conveyed in each town which has been collected pursuant to this chapter for such quarter, which amount shall be remitted to the town in which such real property is located. The State Comptroller shall draw his order on the State Treasurer not later than fifteen days following the date on which the commissioner certifies an amount to the State Comptroller. The State Treasurer shall pay the amount to be paid to each town in accordance with this section not later than five days from the date on which the State Comptroller draws his order on the State Treasurer.

(b) If the interest in real property conveyed is located in more than one town, the tax shall be allocated between or among the towns in proportion to the assessed value of the real property located in each town.

(P.A. 89-251, S. 49, 203; P.A. 97-243, S. 40, 67.)

History: P.A. 89-251, S. 49 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 97-243 amended Subsec. (a) to extend time within which department pays municipalities to quarterly payments, effective July 1, 1997.



Section 12-638l - Additional tax imposed with that under section 12-638b when the real property conveyed is classified as open space, maritime heritage, farm or forest land at the time of transfer.

(a) Any land which has been classified by the record owner thereof as open space land pursuant to section 12-107e or as maritime heritage land pursuant to section 12-107g, shall, if a controlling interest in the entity which possesses an interest in such land is sold within a period of ten years from the time the owner first caused such land to be so classified, be subject to a tax applicable to the present true and actual value of such land, which tax shall be in addition to the tax imposed under this chapter. Said tax shall be at the following rate: (1) Ten per cent of said present true and actual value if sold within the first year following the date of such classification; (2) nine per cent if sold within the second year following the date of such classification; (3) eight per cent if sold within the third year following the date of such classification; (4) seven per cent if sold within the fourth year following the date of such classification; (5) six per cent if sold within the fifth year following the date of such classification; (6) five per cent if sold within the sixth year following the date of such classification; (7) four per cent if sold within the seventh year following the date of such classification; (8) three per cent if sold within the eighth year following the date of such classification; (9) two per cent if sold within the ninth year following the date of such classification; and (10) one per cent if sold within the tenth year following the date of such classification. No tax shall be imposed on such record owner by the provisions of this chapter following the end of the tenth year after the date of such classification by such record owner.

(b) Any land which has been classified by the record owner thereof as farm land pursuant to section 12-107c or as forest land pursuant to section 12-107d shall, if a controlling interest in the entity which possesses an interest in such land is sold within a period of ten years from the time the owner acquired title to such land or from the time he first caused such land to be so classified, whichever is earlier, be subject to a tax applicable to the present true and actual value of such land, which tax shall be in addition to the tax imposed under this chapter. Said conveyance tax shall be at the following rate: (1) Ten per cent of said present true and actual value if sold within the first year of ownership by such record owner; (2) nine per cent if sold within the second year of ownership by such record owner; (3) eight per cent if sold within the third year of ownership by such record owner; (4) seven per cent if sold within the fourth year of ownership by such record owner; (5) six per cent if sold within the fifth year of ownership by such record owner; (6) five per cent if sold within the sixth year of ownership by such record owner; (7) four per cent if sold within the seventh year of ownership by such record owner; (8) three per cent if sold within the eighth year of ownership by such record owner; (9) two per cent if sold within the ninth year of ownership by such record owner; and (10) one per cent if sold within the tenth year of ownership by such record owner. No conveyance tax shall be imposed by the provisions of this chapter following the end of the tenth year of ownership by such record owner.

(P.A. 89-251, S. 50, 203; P.A. 07-127, S. 11.)

History: P.A. 89-251, S. 50 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 07-127 added reference to Sec. 12-107g and maritime heritage land in Subsec. (a), effective July 1, 2007.



Section 12-638m - Payment of tax imposed by section 12-638l. Classification of the land terminates automatically.

The tax imposed by section 12-638l shall be due and payable by the particular grantor who caused such classification to be made in the same manner as the tax imposed by this chapter. The total amount of the tax shall be paid to the town in the same manner as the municipal portion is paid to towns under section 12-638k. Upon the receipt of such payment, such land shall be automatically declassified and the assessor shall forthwith record with the town clerk a certificate setting forth that such land has been declassified. Thereafter, such land shall be assessed at its fair market value as determined by the assessor under the provisions of section 12-63 for all other property, until such time as a record owner may reclassify such land.

(P.A. 89-251, S. 51, 203.)

History: P.A. 89-251, S. 51 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date.



Section 12-638n - Transfers not subject to the tax under section 12-638l.

The provisions of section 12-638l shall not be applicable to any sale having any of the following underlying characteristics: (1) Transfers of land resulting from eminent domain proceedings; (2) mortgage deeds; (3) deeds to or by the United States of America, state of Connecticut or any political subdivision or agency thereof; (4) strawman deeds and deeds which correct, modify, supplement or confirm a deed previously recorded; (5) deeds between husband and wife and parent and child when no consideration is received, except that a subsequent nonexempt transfer by the grantee in such cases shall be subject to the provisions of section 12-638l as it would be if the grantor were making such nonexempt transfer; (6) tax deeds; (7) deeds releasing any property which is a security for a debt or other obligation; (8) deeds of partition; (9) property transferred as a result of death by devise or otherwise and in such transfer the date of acquisition or classification of the land for purposes of this chapter, whichever is earlier, shall be the date of acquisition or classification by the decedent; (10) deeds to any corporation, trust or other entity, of land to be held in perpetuity for educational, scientific, aesthetic or other equivalent passive uses, provided such corporation, trust or other entity has received a determination from the Internal Revenue Service that contributions to it are deductible under applicable sections of the Internal Revenue Code; and (11) land subject to a covenant specifically set forth in the deed transferring title to such land, which covenant is enforceable by the town in which such land is located, to refrain from selling or developing such land in a manner inconsistent with its classification as farm land pursuant to section 12-107c, forest land pursuant to section 12-107d, open space land pursuant to section 12-107e or maritime heritage land pursuant to section 12-107g, for a period of not less than eight years from the date of transfer, if such covenant is violated the tax set forth in this chapter shall be applicable at the rate which would have been applicable at the date the deed containing the covenant was delivered and, in addition, the town or any taxpayer therein may commence an action to enforce such covenant. If such action is taken by such a taxpayer, the town shall be served as a necessary party.

(P.A. 89-251, S. 52, 203; P.A. 07-127, S. 12.)

History: P.A. 89-251, S. 52 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date; P.A. 07-127 made technical changes and added reference to Sec. 12-107g and maritime heritage land, effective July 1, 2007.



Section 12-638o - Filing and collection provisions related to the tax under sections 12-638l to 12-638n, inclusive.

The provisions of sections 12-638a to 12-638k, inclusive, pertaining to the filing of returns, declarations, assessment and collection of taxes and penalties shall be applicable to the tax imposed by sections 12-638l to 12-638n, inclusive.

(P.A. 89-251, S. 53, 203.)

History: P.A. 89-251, S. 53 effective July 1, 1989, and applicable to sales or transfers of real property occurring on or after that date.



Section 12-638p - Certain records to be kept by any entity with respect to which a sale or transfer of controlling interest in such entity is subject to tax under this chapter.

Any entity with respect to which there is a sale or transfer of a controlling interest in such entity, which sale or transfer is subject to the tax imposed by section 12-638b, shall keep a record of and report every transfer of a controlling interest in its stock or in its capital, profits or beneficial interests, as the case may be, and such other information as the Commissioner of Revenue Services may require to enforce this chapter. Such report shall be filed annually or more often as may be required under regulations adopted by said commissioner in accordance with chapter 54.

(P.A. 90-315, S. 1, 6.)

History: P.A. 90-315 effective June 12, 1990, and applicable to any sale or transfer of a controlling interest in any entity occurring on or after July 1, 1990.






Chapter 228c - Gift Tax

Section 12-640 - Imposition of gift tax.

For the calendar year 1991 and each year thereafter, a tax computed as provided in section 12-642 is hereby imposed on the transfer of property by gift during such taxable year by any individual resident or nonresident provided, for the calendar year 1991, such tax shall be imposed only on those gifts which are transferred on or after September 1, 1991.

(June Sp. Sess. P.A. 91-3, S. 136, 168.)

History: June Sp. Sess. P.A. 91-3, S. 136 effective August 22, 1991, and applicable to gifts made on or after September 1, 1991.



Section 12-641 - Tax not applicable to transfers outside the state.

The provisions of this chapter shall not apply to the transfer of tangible personal property and real property having a situs outside the state of Connecticut.

(June Sp. Sess. P.A. 91-3, S. 137, 168.)

History: June Sp. Sess. P.A. 91-3, S. 137 effective August 22, 1991, and applicable to gifts made on or after September 1, 1991.



Section 12-642 - Rate of tax.

(a)(1) With respect to calendar years commencing prior to January 1, 2001, the tax imposed by section 12-640 for the calendar year shall be at a rate of the taxable gifts made by the donor during the calendar year set forth in the following schedule:

Amount of Taxable Gifts

Rate of Tax

Not over $25,000

1%

Over $25,000

$250, plus 2% of the excess

but not over $50,000

over $25,000

Over $50,000

$750, plus 3% of the excess

but not over $75,000

over $50,000

Over $75,000

$1,500, plus 4% of the excess

but not over $100,000

over $75,000

Over $100,000

$2,500, plus 5% of the excess

but not over $200,000

over $100,000

Over $200,000

$7,500, plus 6% of the excess

over $200,000

(2) With respect to the calendar years commencing January 1, 2001, January 1, 2002, January 1, 2003, and January 1, 2004, the tax imposed by section 12-640 for each such calendar year shall be at a rate of the taxable gifts made by the donor during the calendar year set forth in the following schedule:

Amount of Taxable Gifts

Rate of Tax

Over $25,000

$250, plus 2% of the excess

but not over $50,000

over $25,000

Over $50,000

$750, plus 3% of the excess

but not over $75,000

over $50,000

Over $75,000

$1,500, plus 4% of the excess

but not over $100,000

over $75,000

Over $100,000

$2,500, plus 5% of the excess

but not over $675,000

over $100,000

Over $675,000

$31,250, plus 6% of the excess

over $675,000

(3) With respect to Connecticut taxable gifts, as defined in section 12-643, made by a donor during a calendar year commencing on or after January 1, 2005, but prior to January 1, 2010, including the aggregate amount of all Connecticut taxable gifts made by the donor during all calendar years commencing on or after January 1, 2005, but prior to January 1, 2010, the tax imposed by section 12-640 for the calendar year shall be at the rate set forth in the following schedule, with a credit allowed against such tax for any tax previously paid to this state pursuant to this subdivision:

Amount of Taxable Gifts

Rate of Tax

Not over $2,000,000

None

Over $2,000,000

but not over $2,100,000

5.085% of the excess over $0

Over $2,100,000

$106,800 plus 8% of the excess

but not over $2,600,000

over $2,100,000

Over $2,600,000

$146,800 plus 8.8% of the excess

but not over $3,100,000

over $2,600,000

Over $3,100,000

$190,800 plus 9.6% of the excess

but not over $3,600,000

over $3,100,000

Over $3,600,000

$238,800 plus 10.4% of the excess

but not over $4,100,000

over $3,600,000

Over $4,100,000

$290,800 plus 11.2% of the excess

but not over $5,100,000

over $4,100,000

Over $5,100,000

$402,800 plus 12% of the excess

but not over $6,100,000

over $5,100,000

Over $6,100,000

$522,800 plus 12.8% of the excess

but not over $7,100,000

over $6,100,000

Over $7,100,000

$650,800 plus 13.6% of the excess

but not over $8,100,000

over $7,100,000

Over $8,100,000

$786,800 plus 14.4% of the excess

but not over $9,100,000

over $8,100,000

Over $9,100,000

$930,800 plus 15.2% of the excess

but not over $10,100,000

over $9,100,000

Over $10,100,000

$1,082,800 plus 16% of the excess

over $10,100,000

(4) With respect to Connecticut taxable gifts, as defined in section 12-643, made by a donor during a calendar year commencing on or after January 1, 2010, but prior to January 1, 2011, including the aggregate amount of all Connecticut taxable gifts made by the donor during all calendar years commencing on or after January 1, 2005, the tax imposed by section 12-640 for the calendar year shall be at the rate set forth in the following schedule, with a credit allowed against such tax for any tax previously paid to this state pursuant to this subdivision or pursuant to subdivision (3) of this subsection, provided such credit shall not exceed the amount of tax imposed by this section:

Amount of Taxable Gifts

Rate of Tax

Not over $3,500,000

None

Over $3,500,000

7.2% of the excess

but not over $3,600,000

over $3,500,000

Over $3,600,000

$7,200 plus 7.8% of the excess

but not over $4,100,000

over $3,600,000

Over $4,100,000

$46,200 plus 8.4% of the excess

but not over $5,100,000

over $4,100,000

Over $5,100,000

$130,200 plus 9.0% of the excess

but not over $6,100,000

over $5,100,000

Over $6,100,000

$220,200 plus 9.6% of the excess

but not over $7,100,000

over $6,100,000

Over $7,100,000

$316,200 plus 10.2% of the excess

but not over $8,100,000

over $7,100,000

Over $8,100,000

$418,200 plus 10.8% of the excess

but not over $9,100,000

over $8,100,000

Over $9,100,000

$526,200 plus 11.4% of the excess

but not over $10,100,000

over $9,100,000

Over $10,100,000

$640,200 plus 12% of the excess

over $10,100,000

(5) With respect to Connecticut taxable gifts, as defined in section 12-643, made by a donor during a calendar year commencing on or after January 1, 2011, including the aggregate amount of all Connecticut taxable gifts made by the donor during all calendar years commencing on or after January 1, 2005, the tax imposed by section 12-640 for the calendar year shall be at the rate set forth in the following schedule, with a credit allowed against such tax for any tax previously paid to this state pursuant to this subdivision or pursuant to subdivision (3) or (4) of this subsection, provided such credit shall not exceed the amount of tax imposed by this section:

Amount of Taxable Gifts

Rate of Tax

Not over $2,000,000

None

Over $2,000,000

7.2% of the excess

but not over $3,600,000

over $2,000,000

Over $3,600,000

$115,200 plus 7.8% of the excess

but not over $4,100,000

over $3,600,000

Over $4,100,000

$154,200 plus 8.4% of the excess

but not over $5,100,000

over $4,100,000

Over $5,100,000

$238,200 plus 9.0% of the excess

but not over $6,100,000

over $5,100,000

Over $6,100,000

$328,200 plus 9.6% of the excess

but not over $7,100,000

over $6,100,000

Over $7,100,000

$424,200 plus 10.2% of the excess

but not over $8,100,000

over $7,100,000

Over $8,100,000

$526,200 plus 10.8% of the excess

but not over $9,100,000

over $8,100,000

Over $9,100,000

$634,200 plus 11.4% of the excess

but not over $10,100,000

over $9,100,000

Over $10,100,000

$748,200 plus 12% of the excess

over $10,100,000

(b) The tax imposed by section 12-640 shall be paid by the donor. If the gift tax is not paid when due the donee of any gift shall be personally liable for the tax to the extent of the value of the gift.

(June Sp. Sess. P.A. 91-3, S. 138, 168; P.A. 00-170, S. 8, 42; May 9 Sp. Sess. P.A. 02-1, S. 76; June 30 Sp. Sess. P.A. 03-1, S. 99; P.A. 05-251, S. 67; June Sp. Sess. P.A. 09-3, S. 118; Sept. Sp. Sess. P.A. 09-8, S. 12; P.A. 11-6, S. 87.)

History: June Sp. Sess. P.A. 91-3, S. 138 effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; P.A. 00-170 amended Subsec. (a) to modify the rate structure and to provide for a phase-out of the tax on gifts under $1,000,000, which phase-out will be complete after January 1, 2006, effective May 26, 2000; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to delay by two years the phase-out of the tax on gifts under $1,000,000, effective July 1, 2002, and applicable to income years commencing on or after January 1, 2002; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) to extend by two years the phaseout of the tax on gifts under $1,000,000, effective August 16, 2003, and applicable to taxable years commencing on or after January 1, 2003; P.A. 05-251 amended Subsec. (a) by replacing rate structure in former Subdivs. (3) to (7) with rate structure in new Subdiv. (3), effective June 30, 2005, and applicable to calendar years commencing on or after January 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by inserting “but prior to January 1, 2010,” in Subdiv. (3) and adding Subdiv. (4) re new rate structure, effective January 1, 2010; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (a)(4) to change “January 1, 2010,” to “January 1, 2005,” and to add provisions re tax previously paid pursuant to Subdiv. (3) and re credit shall not exceed amount of tax imposed, effective October 5, 2009, and applicable to gifts made during calendar years commencing on or after January 1, 2010; P.A. 11-6 amended Subsec. (a) by adding Subdiv. (5) re new tax rates, effective May 4, 2011, and applicable to gifts made during calendar years commencing on or after January 1, 2011.

See Sec. 12-391 re estate tax.



Section 12-643 - Definition of taxable gifts and Connecticut taxable gifts.

(a) The term “taxable gifts” means the transfers by gift which are included in taxable gifts for federal gift tax purposes under Section 2503 and Sections 2511 to 2514, inclusive, and Sections 2516 to 2519, inclusive, of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, less the deductions allowed in Sections 2522 to 2524, inclusive, of said Internal Revenue Code, except in the event of repeal of the federal gift tax, then all references to the Internal Revenue Code in this section shall mean the Internal Revenue Code as in force on the day prior to the effective date of such repeal.

(b) In the administration of the tax under this chapter, the Commissioner of Revenue Services shall apply the provisions of Sections 2701 to 2704, inclusive, of said Internal Revenue Code. The words “secretary or his delegate” as used in the aforementioned sections of the Internal Revenue Code means the Commissioner of Revenue Services.

(c) The term “Connecticut taxable gifts” means taxable gifts made during a calendar year commencing on or after January 1, 2005, that are, (1) for residents of this state, taxable gifts, wherever located, but excepting gifts of real estate or tangible personal property located outside this state, and (2) for nonresidents of this state, gifts of real estate or tangible personal property located within this state.

(June Sp. Sess. P.A. 91-3, S. 139, 168; P.A. 97-243, S. 41, 67; P.A. 05-251, S. 68; P.A. 06-196, S. 227.)

History: June Sp. Sess. P.A. 91-3, S. 139 effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; P.A. 97-243 clarified that the commissioner is to apply Secs. 2701 to 2704 of the Internal Revenue Code, effective June 24, 1997, and applicable to calendar years commencing on or after January 1, 1997; P.A. 05-251 divided section into Subsecs. (a) and (b), amended Subsec. (a) by adding provision re repeal of federal gift tax and added Subsec. (c) re definition of “Connecticut taxable gifts”, effective June 30, 2005, and applicable to calendar years commencing on or after January 1, 2005; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.



Section 12-644 - Returns.

(a) Any individual, whether resident or nonresident, liable for a return under this chapter, who in the calendar year makes any transfer by gift not excluded in this chapter shall make a return with respect to the gift tax imposed by this chapter.

(b) If the donor dies before filing his return, the executor of his will or the administrator of his estate shall file the return. If the donor becomes legally incompetent before filing his return, his guardian or conservator shall file the return.

(c) The return shall set forth:

(1) Each gift made during the calendar year which is to be included in computing the taxable gifts.

(2) The deductions claimed and allowable under section 12-643.

(3) A description of the gift, and the donee’s name, address and Social Security account number.

(4) The fair market value of gifts not made in money.

(5) Such further information as the Commissioner of Revenue Services may find necessary to administer properly the provisions of this chapter.

(d) (1) If any gift which is required to be shown on a return under this chapter is not shown on such return, or if the information set forth in such return fails to meet the requirements of subsection (c) of this section, any tax imposed by this chapter on such undisclosed gift may be assessed at any time with respect to that gift, even if the commissioner has filed a return on behalf of the taxpayer in accordance with section 12-649.

(2) In the case of any item adequately disclosed in such return in accordance with subsection (c) of this section, the provisions of subdivision (1) of this subsection shall not apply.

(June Sp. Sess. P.A. 91-3, S. 140, 168; P.A. 06-194, S. 19.)

History: June Sp. Sess. P.A. 91-3, S. 140 effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; P.A. 06-194 added Subsec. (d) re assessment of tax on undisclosed gifts, effective June 9, 2006, and applicable to gifts made during calendar years commencing on or after January 1, 2006.



Section 12-645 - Date of filing of returns. Exception.

Returns required under this chapter shall be filed on or before the fifteenth day of April following the close of the calendar year except where a gift is made during the calendar year in which the donor dies, the return with respect to such donor shall be filed on or before the last date, including extensions, for filing the estate tax return under chapter 217 with respect to such donor.

(June Sp. Sess. P.A. 91-3, S. 141, 168; P.A. 95-27, S. 2, 4; P.A. 06-194, S. 20.)

History: June Sp. Sess. P.A. 91-3, S. 141, effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; P.A. 95-27 added exception for gifts made in the calendar year in which the donor dies, effective May 8, 1995, and applicable to gifts made on or after January 1, 1995; P.A. 06-194 changed filing requirement for deceased donor from filing a gift tax return for federal gift tax purposes to filing an estate tax return under chapter 217, effective June 9, 2006, and applicable to gifts made during calendar years commencing on or after January 1, 2006.



Section 12-646 - Appraisal of property by commissioner. Declaration by donor.

The Commissioner of Revenue Services may require the donor or the donee to show the property subject to the tax, as provided in this chapter, to the commissioner upon demand and may employ a suitable person to appraise the property. The donor shall submit a declaration, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made in such declaration are punishable, that the property shown by said donor on said donor’s return to the commissioner includes all of the property transferred by gift for the calendar year involved and not excluded herein.

(June Sp. Sess. P.A. 91-3, S. 142, 168; P.A. 00-174, S. 66, 83.)

History: June Sp. Sess. P.A. 91-3, S. 142, effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; P.A. 00-174 deleted requirement for an affidavit for certain information required to be submitted, added provisions re declaration and made technical changes for purposes of gender neutrality, effective July 1, 2000.



Section 12-646a - Value of farm transferred by gift.

(a) In determining the tax due under the provisions of this chapter, the value of any farm land, as defined in section 12-107c, transferred by a donor by gift to a donee who is a lineal descendant or spouse thereof, shall be determined in accordance with the provisions of section 12-63.

(b) If, within ten years immediately following a transfer to a donee where, as provided in subsection (a) of this section, the value is determined in accordance with the provisions of section 12-63, such farm land is transferred by the donee to a party other than the donee’s lineal descendant or the spouse thereof or is no longer classified as farm land in accordance with section 12-107c, such donee or, if such land was transferred to such donee’s lineal descendant or the spouse thereof, such descendant or the spouse thereof shall be liable for the difference between the tax that was due from the donor under the provisions of subsection (a) of this section and the tax that would have been due if such land had been valued based upon its fair market value, rather than at its value as land classified as farm land pursuant to section 12-107c, at the time of such transfer by such donor. The gift tax return of the donor shall include, in such manner as required by the Commissioner of Revenue Services for purposes of this section, a declaration, prescribed as to form by the Commissioner of Revenue Services and bearing notice to the effect that false statements made in such declaration are punishable, as to the fair market value of such farm land, based on its highest and best use value, as of the time of such transfer by such donor. The tax imposed under this subsection shall be paid to the commissioner within sixty days following the date of such transfer or change in classification, and if not so paid shall bear interest at the rate of one per cent per month or fraction thereof, commencing at the expiration of such sixty days, until paid. The commissioner may, for cause shown, on written application of such donee or, if such land was transferred to the donee’s lineal descendant or the spouse thereof, such descendant or the spouse thereof, filed with said commissioner at or before the expiration of such sixty days, extend the time for payment of said tax or any part thereof.

(c) The tax imposed under subsection (b) of this section shall be a lien in favor of the state of Connecticut upon such real property so valued as farm land from the date on which the transfer described in subsection (a) of this section was made until, if there has been no transfer or change in classification resulting in the imposition of tax under subsection (b) of this section, the expiration of ten years immediately following such transfer, or in the event of a transfer or change in classification resulting in the imposition of tax under subsection (b) of this section, payment of the tax and interest, if any, imposed under subsection (b) of this section is made; provided such lien shall not be valid against any bona fide purchaser, as defined in subsection (a) of section 12-35b, or qualified encumbrancer, as defined in subsection (b) of section 12-35b.

(May Sp. Sess. P.A. 94-4, S. 44, 85; P.A. 95-27, S. 3, 4; 95-160, S. 64, 69; P.A. 00-174, S. 67, 83.)

History: May Sp. Sess. P.A. 94-4, S. 44, effective June 9, 1994; P.A. 95-27 added ten-year limit to period during which additional gift tax could be owed if farm land is sold or converted to nonfarm use, and Subsec. (c) regarding a lien in favor of the state on land valued as farm land transferred under Subsec. (a), effective May 8, 1995, and applicable to gifts made on or after July 1, 1995; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 00-174 amended Subsec. (b) to delete requirement for a sworn statement and add requirement for a declaration of certain information required to be submitted, effective July 1, 2000.



Section 12-647 - Payment of tax. Penalty for late payment. Extensions. Changes in federal gift tax. Overpayments.

(a) The tax imposed under this chapter shall be due and payable by the donor no later than April fifteenth following the close of the calendar year during which the gift was made and shall be payable to the Commissioner of Revenue Services. The return required under section 12-644 shall accompany such payment. Where a gift is made during the calendar year in which the donor dies, the last date for paying the tax required under this chapter shall be the last date, including extensions, for filing the estate tax return under chapter 217 with respect to such donor. If any person fails to pay the amount of tax reported to be due on such return within the time specified under the provisions of this section, there shall be imposed a penalty equal to ten per cent of such amount due and unpaid or fifty dollars, whichever is greater. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such return.

(b) The commissioner for good cause may extend the time for making any return and paying any amount required to be paid under this chapter if a written request therefor is filed with the commissioner together with a tentative return which must be accompanied by a payment of the tax, which shall be estimated in such tentative return, on or before the last day for filing the return. Any person to whom an extension is granted shall pay, in addition to the tax, interest at the rate of one per cent per month or fraction thereof from the date on which the tax would have been due without the extension until the date of payment.

(c) If the amount of a taxpayer’s taxable gifts, for federal gift tax purposes, reported on such taxpayer’s federal gift tax return for any calendar year, is changed or corrected by the United States Internal Revenue Service or other competent authority, the taxpayer shall report such change or correction in federal taxable gifts within ninety days after the final determination of such change or correction, and shall concede the accuracy of such determination or state wherein it is erroneous. Any taxpayer filing an amended federal gift tax return shall also file within ninety days thereafter an amended return under this chapter and shall give such information as the commissioner may require. The time for filing such report or amended return may be extended by the commissioner upon due cause shown. Notwithstanding any limitation of time in this chapter, if, upon examination, the commissioner finds that such taxpayer is liable for the payment of an additional tax, he shall, within a reasonable time from the receipt of such report or amended return, notify such taxpayer of the amount of such additional tax, together with interest thereon computed at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable. Within thirty days of the mailing of such notice, the taxpayer shall pay the commissioner the amount of such additional tax and interest. If, upon examination of such report or amended return and related information, the commissioner finds that the taxpayer has overpaid the tax due the state, the commissioner shall certify the amount of such overpayment, together with interest as provided in subsection (d) of this section, to the Comptroller, and such amount shall be paid to the taxpayer by the State Treasurer upon order of the Comptroller.

(d) (1) Whenever there is an overpayment of the tax imposed by this chapter, the commissioner shall return to the taxpayer the overpayment, which shall bear interest at the rate of two-thirds of one per cent per month or fraction thereof, as provided in subdivisions (2) and (3) of this subsection.

(2) In case of such overpayment pursuant to a tax return, no interest shall be allowed or paid under this subsection on such overpayment for any month or fraction thereof prior to (A) the ninety-first day after the last day prescribed for filing the tax return associated with such overpayment, determined without regard to any extension of time for filing, or (B) the ninety-first day after the date such return was filed, whichever is later.

(3) In case of such overpayment pursuant to an amended tax return, no interest shall be allowed or paid under this subsection on such overpayment for any month or fraction thereof prior to the ninety-first day after the date such amended tax return was filed.

(June Sp. Sess. P.A. 91-3, S. 143, 168; May Sp. Sess. P.A. 92-5, S. 34, 37; P.A. 94-5, S. 1, 2; P.A. 95-26, S. 35, 52; P.A. 06-194, S. 21; P.A. 13-232, S. 6.)

History: June Sp. Sess. P.A. 91-3, S. 143, effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (a) to add provisions regarding later payments and added Subsecs. (b) and (c); P.A. 94-5 amended Subsec. (a) re date of filing gift tax return when donor dies in year in which gift is made, effective April 7, 1994, and applicable to taxable years commencing or after January 1, 1994; P.A. 95-26 amended Subsecs. (a), (b) and (c) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 06-194 amended Subsec. (a) by requiring an estate tax return, rather than a gift tax return, from a deceased donor, added Subsec. (d) re payment of interest on overpayment of taxes, and made a conforming change in Subsec. (c), effective June 9, 2006, and applicable to taxes due for calendar years commencing on or after January 1, 2005; P.A. 13-232 amended Subsec. (d) to designate existing provisions as Subdiv. (1) and amend same to delete provision re commencing of interest on overpayment, and to add Subdivs. (2) and (3) re timing of interest payments, effective July 1, 2013, and applicable to refunds issued on or after that date.



Section 12-648 - Credit against succession tax.

A credit shall be allowed against the tax imposed under chapter 216 in the amount of any tax imposed and paid under sections 12-640 to 12-649, inclusive, with respect to a gift includable in the gross taxable estate of the donor under said chapter 216.

(June Sp. Sess. P.A. 91-3, S. 144, 168; May Sp. Sess. P.A. 92-5, S. 35, 37; P.A. 93-261, S. 1, 4.)

History: June Sp. Sess. P.A. 91-3, S. 144, effective August 22, 1991, and applicable to gifts made on or after September 1, 1991; May Sp. Sess. P.A. 92-5 made a technical change; P.A. 93-261 deleted existing section and established a credit against the succession tax with respect to any tax imposed and paid under the gift tax, effective July 1, 1993, and applicable to gifts made on or after July 1, 1993.



Section 12-649 - Records. Penalties. Administration. Appeals. Collection. Liens.

The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full into this chapter and had expressly referred to the tax under this chapter, except to the extent that any provision is inconsistent with a provision in this chapter.

(June Sp. Sess. P.A. 91-3, S. 145, 168.)

History: June Sp. Sess. P.A. 91-3, S. 145, effective August 22, 1991, and applicable to gifts made on or after September 1, 1991.






Chapter 228d - Marijuana and Controlled Substances Tax

Section 12-650 - Definitions.

As used in this chapter:

(1) “Marijuana” means any marijuana, whether real or counterfeit, as defined in subdivision (29) of section 21a-240, that is held, possessed, transported, sold or offered to be sold in violation of any provision of the general statutes;

(2) “Controlled substance” means any controlled substance as defined in subdivision (9) of section 21a-240, that is held, possessed, transported, sold or offered to be sold in violation of any provision of the general statutes;

(3) “Dealer” means any person who, in violation of any provision of the general statutes, manufactures, produces, ships, transports, or imports into the state or in any manner acquires or possesses more than forty-two and one- half grams of marijuana or seven or more grams of any controlled substance or ten or more dosage units of any controlled substance which is not sold by weight; and

(4) “Commissioner” means the Commissioner of Revenue Services.

(P.A. 91-397, S. 1.)

Cited. 235 C. 539.



Section 12-651 - Imposition of tax on marijuana and controlled substances. Stamps.

(a) A tax is imposed on any marijuana or controlled substances purchased, acquired, transported or imported into the state. Payment thereof shall be evidenced by the permanent affixing of stamps on the marijuana or controlled substance immediately after receipt. Each stamp or other official indicia may be used only once.

(b) The tax imposed pursuant to this section shall be at the following rates: (1) On each gram of marijuana or portion of a gram, three dollars and fifty cents, and (2) on each gram of a controlled substance, or portion of a gram, two hundred dollars or on each fifty dosage units of a controlled substance that is not sold by weight, or portion thereof, two thousand dollars. For the purpose of calculating the tax due under this section, an ounce of marijuana or other controlled substance is measured by the weight of the substance in the dealer’s possession.

(c) Any tax imposed pursuant to this section is due and payable immediately upon acquisition or possession in this state by a dealer.

(P.A. 91-397, S. 2.)



Section 12-652 - Possession of unstamped marijuana or controlled substance by dealer prohibited.

No dealer may possess any marijuana or controlled substance upon which a tax is imposed pursuant to section 12-651 unless the tax has been paid on the marijuana or controlled substance as evidenced by a stamp or other official indicia.

(P.A. 91-397, S. 3.)



Section 12-653 - Commissioner to provide stamps.

The commissioner shall secure stamps, of such designation and denomination as he prescribes, suitable to be affixed to marijuana and controlled substances as evidence of the tax imposed by section 12-651.

(P.A. 91-397, S. 4.)



Section 12-654 - Purchase of stamps, labels or other indicia.

Official stamps, labels or other indicia to be affixed to all marijuana or controlled substances shall be purchased from the commissioner. The purchaser shall pay one hundred per cent of the face value for each stamp, label or other indicia at the time of purchase. The commissioner shall provide the stamps, labels or other indicia in denominations in multiples of ten dollars.

(P.A. 91-397, S. 5.)



Section 12-655 - Dealers to keep records; examination by commissioner. Assessment of tax deficiency. Penalty and interest for failure to pay tax when due. Lien against real estate for tax. Foreclosure procedure. Hearing and appeal.

(a) Each dealer shall keep complete and accurate records of all marijuana or controlled substances on which a tax is imposed. Such records shall be a kind and in such form as the commissioner may prescribe and shall be preserved for three years in such manner as to insure permanency and accessibility for inspection by the commissioner or his authorized agents. The commissioner and his authorized agents may examine the books, papers and records of any dealer for the purpose of determining whether the tax imposed by this chapter has been paid and may examine any marijuana or controlled substances upon any premises where such marijuana or controlled substances are possessed to determine if the provisions of this chapter are being obeyed.

(b) If, after an examination of the invoices, books and records of a dealer, or if, from any other information obtained by him or his authorized agents, the commissioner determines that the dealer has not purchased sufficient stamps to cover his receipts and sales or other disposition of any marijuana or controlled substances, he shall thereupon assess the deficiency in tax. There shall be imposed a penalty of ten per cent of the deficiency or fifty dollars, whichever amount is greater, and interest shall accrue on the tax at the rate of one per cent per month from the due date of such tax to the date of payment. In any case where a dealer cannot produce evidence of sufficient stamp purchases to cover the receipt of any marijuana or controlled substances, it shall be presumed that such marijuana or controlled substances were sold without having the proper stamps affixed. If the commissioner determines that the deficiency or any part thereof is due to a fraudulent intent to evade the tax, there shall be imposed a penalty of twenty-five per cent of the deficiency and interest shall accrue on the tax at the rate of one per cent per month or fraction thereof from the due date of such tax to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax on time was due to reasonable cause and was not intentional or due to neglect. The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the last day of the month next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien is recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(c) Except in the case of a wilfully false or fraudulent intent to evade the tax, no assessment of additional tax with respect to any return shall be made after the expiration of more than three years from the date of the filing of such return or from the original due date of such return, whichever is later, provided, if no return has been filed as provided in this chapter, the Commissioner of Revenue Services may determine the amount of tax due from the best information available and assess such tax together with statutory penalties and interest at any time. If prior to the expiration of the period prescribed in this section for the assessment of additional tax, a taxpayer has consented in writing that such period may be extended, the amount of such additional tax due may be determined at any time within such extended period. Any such extended period may be further extended by consent in writing before the expiration of such extended period.

(d) The provisions of sections 12-553 and 12-554 shall apply to the provisions of this chapter in the same manner and with the same force and effect as if the language of said sections had been incorporated in full into said chapter and had expressly referred to the tax imposed under said chapter, except to the extent that any such provision is inconsistent with a provision of said chapter.

(P.A. 91-397, S. 6; P.A. 93-361, S. 7; P.A. 95-26, S. 36, 52.)

History: P.A. 93-361 added Subsec. (d) incorporating by reference hearing and appeal procedures; P.A. 95-26 amended Subsec. (b) to lower interest rate from 1.25% to 1% and made technical changes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.

Cited. 235 C. 539.



Section 12-656 - Oaths and subpoenas.

The commissioner and any agent of the commissioner authorized to conduct any inquiry, investigation or hearing hereunder shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his agent authorized to conduct such hearing and having authority by law to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any books and papers pursuant thereto, the commissioner or such agent may apply to the superior court of the judicial district wherein the taxpayer resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and papers, and, upon his refusal so to do, shall commit him to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the proper appropriation for the administration of this chapter.

(P.A. 91-397, S. 7.)



Section 12-657 - Administration. Regulation.

The administration of this chapter is vested in the Commissioner of Revenue Services. All forms necessary and proper for the enforcement of this chapter shall be prescribed and furnished by the commissioner. The commissioner may require any agent, clerk, stenographer or other assistant to execute a bond in such sum as said commissioner determines for the faithful discharge of his duties. The commissioner may prescribe regulations and rulings, not inconsistent with law, to carry into effect the provisions of this chapter, which regulations and rulings, when reasonably designed to carry out the intent and purpose of this chapter, shall be prima facie evidence of its proper interpretation. The commissioner shall, at least annually, and oftener in his discretion, publish for distribution all regulations prescribed hereunder and such rulings as appear to him to be of general interest.

(P.A. 91-397, S. 8.)



Section 12-658 - Tax not applicable to persons lawfully in possession of marijuana or a controlled substance.

The provisions of this chapter shall not be construed to require persons lawfully in possession of marijuana or a controlled substance pursuant to any provision of the general statutes to pay the tax imposed pursuant to section 12-651.

(P.A. 91-397, S. 9.)



Section 12-659 - Information obtained under this chapter not subject to disclosure.

Notwithstanding the provisions of the Freedom of Information Act, as defined in section 1-200, the commissioner shall withhold from disclosure to any person any information contained in a report or return required under this chapter. No information contained in such report or return may be used against the dealer in any criminal proceeding, unless otherwise obtained, except in connection with a proceeding involving taxes due under this chapter from the taxpayer making the return.

(P.A. 91-397, S. 10; P.A. 97-47, S. 19.)

History: P.A. 97-47 substituted “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections.



Section 12-660 - Penalties. Exemption from limitation on prosecution.

(a) Any dealer who violates any provision of this chapter shall pay a penalty of one hundred per cent of the tax in addition to the tax imposed pursuant to section 12-651.

(b) In addition to the penalty imposed pursuant to subsection (a) of this section, any person who violates any provision of this chapter shall be fined not more than ten thousand dollars or imprisoned not more than six years or both.

(c) Notwithstanding the provisions of subsection (b) of section 54-193, a person may be prosecuted for a violation of any provision of this chapter more than five years after such violation.

(P.A. 91-397, S. 11.)






Chapter 228e - Tourism Account Surcharge

Section 12-665 - Imposition of surcharge.

A surcharge is hereby imposed on the rental or leasing, for a period of thirty consecutive calendar days or less, of a passenger motor vehicle by any person licensed pursuant to section 14-15. Said surcharge shall be in addition to any tax otherwise applicable to any such transaction. No surcharge shall be imposed under this section for the rental or leasing of a motor vehicle pursuant to a written agreement having a term of more than thirty days.

(P.A. 92-184, S. 5, 19; P.A. 94-95, S. 18; June 30 Sp. Sess. P.A. 03-1, S. 107.)

History: P.A. 92-184, S. 5 effective July 1, 1992, and applicable to rentals or leases of motor vehicles entered into on or after that date; P.A. 94-95, changed name of fund from “tourism fund” to “tourism account”; June 30 Sp. Sess. P.A. 03-1 made a technical change, effective August 16, 2003.



Section 12-666 - Rate. Collection. Regulations.

(a) The surcharge imposed by section 12-665 shall be at a rate of one dollar for each day, or portion thereof, up to thirty days, for which the lessor charges the lessee for the rental or lease of such a motor vehicle.

(b) Reimbursement for the surcharge imposed by section 12-665 shall be collected by the lessor from the lessee and such surcharge reimbursement, termed “surcharge” in this subsection, shall be paid by the consumer to the retailer and each retailer shall collect from the consumer the full amount of the surcharge imposed by section 12-665. Such surcharge shall be a debt from the lessee to the lessor, when so added to the original lease or rental price, and shall be recoverable at law in the same manner as other debts. Whenever such surcharge, payable by the consumer with respect to a charge account or credit sale is remitted by the retailer to the commissioner and such sale as an account receivable is determined to be worthless and is actually written off as uncollectible for federal income tax purposes, the amount of such surcharge remitted may be credited against the surcharge due on the surcharge return filed by the retailer for the monthly or quarterly period, whichever is applicable, next following the period in which such amount is actually so written off, but in no event shall such credit be allowed later than three years following the date such surcharge is remitted. The commissioner shall, by regulations adopted in accordance with chapter 54, provide standards for proving any such claim for credit. If any account with respect to which such credit is allowed is thereafter collected by the retailer in whole or in part, the amount so collected shall be included in the surcharge return covering the period in which such collection occurs.

(P.A. 92-184, S. 6, 19; P.A. 93-166, S. 1, 2.)

History: P.A. 92-184, S. 6 effective July 1, 1992, and applicable to rentals or leases of motor vehicles entered into on or after that date; P.A. 93-166 amended description of “day, or portion thereof,” in Subsec. (a), effective July 1, 1993.



Section 12-667 - Returns. Penalty for late filing. Extensions. Proceeds from surcharge to be deposited in General Fund.

(a) The surcharge imposed by this chapter is due and payable to the commissioner monthly on or before the last day of the month next succeeding each monthly period except that every person whose total surcharge liability for the twelve-month period ended on the preceding September thirtieth was less than four thousand dollars shall file returns and pay the surcharge on a quarterly basis. “Quarterly” means a period of three calendar months commencing on the first day of January, April, July or October of each year or, if any seller commences business on a date other than the first day of January, April, July or October, a period beginning on the date of commencement of business and ending on March thirty-first, June thirtieth, September thirtieth or December thirty-first, respectively.

(b) On or before the last day of the month following each monthly or quarterly period, as the case may be, a return for the preceding period shall be filed with the commissioner in such form as the commissioner may prescribe. Returns shall be signed by the person required to file the return or by his authorized agent but need not be verified by oath, provided a return required to be filed by a corporation shall be signed by an officer of such corporation.

(c) The return shall show the number and rental period of all vehicles leased by the lessor during the preceding reporting period. The return shall also show the amount of the surcharges for the period covered by the return in such manner as the commissioner may require and such other information as the commissioner deems necessary for the proper administration of this chapter.

(d) Any person who fails to pay the surcharge imposed by this chapter to the state or any amount of surcharge required to be collected and paid to the state within the time required shall pay a penalty of fifteen per cent of the surcharge or fifty dollars, whichever amount is greater, in addition to the surcharge or amount of the surcharge, plus interest at the rate of one per cent per month or fraction thereof from the due date of such surcharge or amount of surcharge required to be collected to the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or any part of the penalties provided under this chapter when it is proven to the satisfaction of the commissioner that failure to pay any surcharge was due to reasonable cause and was not intentional or due to neglect.

(e) The commissioner, if he deems it necessary in order to insure payment to or facilitate the collection by the state of the amount of surcharges, may permit or require returns and payment of the amount of surcharges for other than monthly or quarterly periods.

(f) The commissioner for good cause may extend the time for making any return and paying any amount required to be paid under this chapter if a written request therefor is filed with the commissioner together with a tentative return which must be accompanied by a payment of the surcharge, which shall be estimated in such tentative return, on or before the last day for filing the return. Any person to whom an extension is granted shall pay, in addition to the surcharge, interest at the rate of one per cent per month or fraction thereof from the date on which the surcharge would have been due without the extension until the date of payment.

(g) The proceeds from the surcharge imposed by this chapter shall be deposited in the General Fund.

(P.A. 92-184, S. 7, 19; P.A. 94-95, S. 16; P.A. 95-26, S. 37, 52; June 30 Sp. Sess. P.A. 03-1, S. 108.)

History: P.A. 92-184, S. 7 effective July 1, 1992, and applicable to rentals or leases of motor vehicles entered into on or after that date; P.A. 94-95 changed name of fund from “tourism fund” to “tourism account”; P.A. 95-26 amended Subsec. (d) to lower interest rate from 1.66% to 1% and deleted Subsec. (e) re postmark of returns, relettered the remaining Subsecs., and lowered the interest rate in Subsec. (f) from 1.66% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (g) to redirect surcharge revenue to the General Fund, effective August 16, 2003.



Section 12-668 - Administrative provisions. Penalties. Hearings and appeals.

The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this chapter in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full into this chapter and had expressly referred to the surcharge under this chapter, except to the extent that any provision is inconsistent with a provision in this chapter.

(P.A. 92-184, S. 8, 19.)

History: P.A. 92-184, S. 8 effective July 1, 1992, and applicable to rentals or leases of motor vehicles entered into on or after that date.






Chapter 228f - Nursing Home Tax (Repealed)

Section 12-675 - Nursing home tax.

Section 12-675 is repealed, effective October 1, 2002.

(May Sp. Sess. P.A. 92-16, S. 34, 89; P.A. 93-262, S. 1, 87; S.A. 02-12, S. 1.)






Chapter 228g - Filings and Electronic Funds Transfers

Section 12-685 - Definitions.

For the purposes of this chapter:

(1) “Commissioner” means the Commissioner of Revenue Services or any employee of the department.

(2) “Department” means the Department of Revenue Services.

(3) “Electronic funds transfer” means any transfer of funds that is initiated through an electronic terminal, telephonic instrument or computer or magnetic tape so as to order, instruct or authorize a financial institution to debit or credit an account but shall not include any transfer originated by check, draft or similar paper instrument.

(4) “Person” means any individual, partnership, company, society, association, trustee, executor, administrator or other fiduciary or custodian, public or private corporation or limited liability company, but does not include any Connecticut town, city, borough, consolidated town and city or consolidated town and borough.

(5) “Tax” means the tax or taxes imposed under this title or any other title of the general statutes and payable to the Commissioner of Revenue Services.

(May Sp. Sess. P.A. 92-17, S. 35, 59; P.A. 93-332, S. 13, 42; P.A. 94-6, S. 1, 4; P.A. 95-79, S. 35, 189; P.A. 97-243, S. 42, 67.)

History: May Sp. Sess. P.A. 92-17, S. 35 effective June 19, 1992, and applicable to any tax payments or estimated tax payments due on or after January 1, 1993; P.A. 93-332 added new Subdiv. (4) defining “person” and renumbered the Subdiv. defining “tax” as Subdiv. (5), effective June 25, 1993, and applicable to tax payments or estimated tax payments due on or after July 1, 1993; P.A. 94-6, made technical change to exclusions in definition of “person”, effective April 7, 1994, and applicable to payments required to be made on or after said date; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 97-243 amended Subdiv. (5), defining “tax”, to replace chapter references with reference to any tax payable to commissioner, effective June 24, 1997.



Section 12-686 - Payment of taxes by electronic funds transfer. When required.

(a)(1) Except as otherwise provided in subsections (b), (c) and (d) of this section, the commissioner may require every person who files a tax return for any tax on a monthly or quarterly basis to pay such tax during the twelve-month period following a determination of liability under this subdivision by one of the means of electronic funds transfer approved by the department, if the commissioner determines that such person’s liability for such tax was four thousand dollars or more for the twelve-month period ending on the June thirtieth immediately preceding the monthly or quarterly period with respect to which the requirement to pay tax by electronic funds transfer is established. The commissioner, in determining whether tax liability is four thousand dollars or more, shall base such determination on the taxes reported to be due on the tax returns of such person related to the period under examination. If any tax return or returns of such person for such period have not been filed, the commissioner may base such determination on any information available to such commissioner.

(2) Except as otherwise provided in subsections (b), (c) and (d) of this section, the commissioner may require every person, other than a person described in subdivision (3) of this subsection, who files a tax return for any tax on an annual basis to pay such tax, or any installment thereof, during the twelve-month period following a determination of liability under this subdivision by one of the means of electronic funds transfer approved by the department if the commissioner determines that such person’s liability for such tax was four thousand dollars or more for the year immediately preceding the year with respect to which the requirement to pay tax by electronic funds transfer is established. The commissioner, in determining whether tax liability is four thousand dollars or more, may base the determination on the estimated tax, if any, paid for the immediately preceding year, provided, if the tax return for such immediately preceding year has been filed, the commissioner shall base the determination on the taxes reported to be due on such tax return. If any tax return of such person for such period has not been filed or estimated tax has not been paid by such person for such period, the commissioner may base such determination on any information available to the commissioner.

(3) (A) Except as otherwise provided in subsections (b), (c) and (d) of this section, the commissioner may require every employer who is deducting and withholding Connecticut income tax from employee wages to pay such tax during the twelve-month period following a determination of liability under this subdivision, by one of the means of electronic funds transfer approved by the department, if the commissioner determines that the amount of Connecticut income tax deducted and withheld from employee wages by such employer was more than two thousand dollars for the twelve-month period ending on the June thirtieth immediately preceding the quarterly period with respect to which the requirement to pay over tax by electronic funds transfer is established. The commissioner, in determining whether tax liability is more than two thousand dollars, shall base such determination on the taxes reported to be due on the quarterly withholding tax returns of such employer related to the period under examination. If any such tax return of such employer for such period has not been filed, the commissioner may base such determination on any information available to the commissioner.

(B) Except as otherwise provided in subsections (b) and (c) of this section, the commissioner may require every payer, as defined in section 12-707, who is deducting and withholding Connecticut income tax from nonpayroll amounts, as defined in section 12-707, to pay such tax for the calendar year, following a determination of liability under this subdivision, by one of the means of electronic funds transfer approved by the department, if the commissioner determines that the amount of Connecticut income tax deducted and withheld from nonpayroll amounts by such payer for the look-back calendar year, as defined in section 12-707, was more than two thousand dollars. The commissioner, in determining whether the amount of Connecticut income tax deducted and withheld for the look-back calendar year is more than two thousand dollars, shall base such determination on the tax reported to be due on the withholding tax return of such payer for such look-back calendar year. If any such tax return of such payer for such period has not been filed, the commissioner may base such determination on any information available to the commissioner.

(b) Notwithstanding any provision of subsection (a) of this section: (1) No person shall be required to pay any tax by electronic funds transfer until the department has given notice to such person of such requirement; and (2) no person required to pay any tax for any period by electronic funds transfer shall cease such method of payment until notified by the department that such method of payment is no longer required. The department shall give notice to such person that such method of payment is no longer required as soon as practicable after such determination is made.

(c) Notwithstanding any provision of subsection (a) of this section, any person required by regulations adopted under section 12-690 to file electronically any return, statement or other document that is required by law or regulation to be filed with the commissioner shall be required to pay the tax to which such return, statement or other document pertains by electronic funds transfer. For purposes of this subsection, any person required by regulations adopted under section 12-690 shall not include any return preparer, as defined in such regulation.

(d) Notwithstanding any provision of subsection (a) of this section, any person required to file a tax return electronically or to make a tax payment by electronic funds transfer, may request in writing, not later than thirty days prior to the date such filing or payment is due, that the commissioner waive such requirements if, on the basis of information provided by such person, the commissioner finds that there would be undue hardship for such person. The commissioner shall promptly inform such person of the granting or rejection of the requested waiver. The decision of the commissioner shall be final and not subject to further review or appeal. If the commissioner grants the waiver, such person may file a signed paper Connecticut tax return or returns and make payments by other than electronic funds transfer. Such waiver shall be effective for twelve months from the date such waiver is granted. The provisions of this subsection shall not apply to return preparers.

(May Sp. Sess. P.A. 92-17, S. 36, 59; P.A. 94-6, S. 2, 4; P.A. 96-221, S. 9, 10, 25; P.A. 03-225, S. 17, 18; P.A. 10-188, S. 11; P.A. 11-61, S. 57; 11-145, S. 1.)

History: May Sp. Sess. P.A. 92-17, S. 36 effective June 19, 1992, and applicable to any tax payments or estimated tax payments due on or after January 1, 1993; P.A. 94-6 added Subsec. (a)(3) re determination of employer’s responsibility to pay over tax by electronic funds transfer based on quarterly withholding tax returns, effective April 7, 1994, and applicable to payments required to be made on or after said date; P.A. 96-221 amended Subsec. (a) to lower threshold for electronic transfer of tax payments from $500,000 to $300,000, effective July 1, 1996, and to further lower threshold for electronic transfer of tax payments from $300,000 to $100,000, effective July 1, 1997; P.A. 03-225 amended Subsec. (a) to lower the threshold liability for filing under this section from $100,000 to $50,000, effective July 1, 2003, and applicable to payments required to be made on or after that date, and to further lower the threshold liability from $50,000 to $10,000, effective July 1, 2004, and applicable to payments required to be made on or after that date; P.A. 10-188 amended Subsec. (a)(1) and (2) to lower threshold for electronic funds transfer from $10,000 to $4,000 and make technical changes, amended Subsec. (a)(3) to lower threshold for employers from $10,000 to $2,000 and make technical changes, and added Subsec. (c) re payment by electronic funds transfer by any person required by regulation to file electronically, effective July 1, 2010; P.A. 11-61 amended Subsec. (a)(3) by designating existing provisions as Subpara. (A) and making technical changes therein, and by adding Subpara. (B) re requirement for payers withholding more than $2,000 from nonpayroll amounts to pay by electronic funds transfer, effective July 1, 2011, and applicable to tax periods ending on or after that date; P.A. 11-145 added Subsec. (d) re waiver from electronic filing or payment, and made conforming changes, effective October 1, 2011, and applicable to payments for tax periods beginning on or after that date.



Section 12-687 - Timing of payments. Late payments.

(a) Where a tax payment is required to be made by electronic funds transfer, any payment made by other than electronic funds transfer shall be treated as a tax payment not made in a timely manner, and shall be subject to penalty and interest in accordance with the applicable provisions of the general statutes, except that (1) for the first imposition of a penalty under this section relating to a tax period beginning on or after January 1, 2012, the penalty shall be equal to ten per cent of the tax payment required to be made by electronic funds transfer or two thousand five hundred dollars, whichever is less; (2) for the second imposition of a penalty under this section relating to a tax period beginning on or after January 1, 2012, the penalty shall be equal to ten per cent of the tax payment required to be made by electronic funds transfer or ten thousand dollars, whichever is less; and (3) for the third or any subsequent imposition of a penalty under this section relating to a tax period beginning on or after January 1, 2012, the penalty shall be equal to ten per cent of the tax payment required to be made by electronic funds transfer.

(b) Where any tax payment is required to be made by electronic funds transfer, such payment shall be treated as a tax payment not made in a timely manner if the electronic funds transfer for the amount of the tax payment is not initiated on or before the due date thereof. Any tax payment treated under this subsection as a tax payment not made in a timely manner shall be subject to interest in accordance with the applicable provisions of the general statutes, and a penalty that shall be equal to two per cent of the tax payment required to be made by electronic funds transfer, if such failure to pay by electronic funds transfer is for not more than five days, five per cent of the tax payment required to be made by electronic funds transfer, if such failure to pay by electronic funds transfer is for more than five days but not more than fifteen days, and ten per cent of the tax payment required to be made by electronic funds transfer, if such failure to pay by electronic funds transfer is for more than fifteen days.

(May Sp. Sess. P.A. 92-17, S. 37, 59; P.A. 94-6, S. 3, 4; 94-175, S. 21, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 98-244, S. 27, 35; P.A. 11-61, S. 65.)

History: May Sp. Sess. P.A. 92-17, S. 37 effective June 19, 1992, and applicable to any tax payments or estimated tax payments due on or after January 1, 1993; P.A. 94-6 amended Subsecs. (a) and (b) to allow employers an additional day to pay over withholding taxes to the department, effective April 7, 1994, and applicable to payments required to be made on or after said date; P.A. 94-175 made technical change in Subsecs. (a) and (b), effective June 2, 1994; May Sp. Sess. P.A. 94-4 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 98-244 modified timely payment with respect to Saturdays, Sundays and holidays, and payments over by an employer and replaced flat 10% penalty with 2%, 5% and 10% rates tied to the period of lateness, effective June 8, 1998, and applicable to payments first due and payable on and after October 1, 1998; P.A. 11-61 deleted former Subsec. (a) re time to initiate electronic funds transfer, redesignated existing Subsec. (b)(1) as Subsec. (a) and amended same to delete language re failure to timely transfer funds and add new Subdivs. (1) to (3) re increasing penalties for repeated failure to make timely payments, and redesignated existing Subsec. (b)(2) as Subsec. (b) and amended same to revise provision re requirement for timely payment and impose interest on the penalty, effective June 21, 2011, and applicable to tax periods commencing on or after January 1, 2012.



Section 12-688 - Voluntary payments by electronic funds transfer.

(a)(1) Any person who files any tax return for any tax on a monthly or quarterly basis and who is not required under section 12-686 to pay such tax by electronic funds transfer may, at any time, submit a request to the department for permission to pay such tax by one of the means of electronic funds transfer approved by the department.

(2) Any person who files a tax return for any tax on an annual basis and who is not required under section 12-686 to pay tax by electronic funds transfer may, at any time, submit a request to the department for permission to pay such tax by one of the means of electronic funds transfer approved by the department.

(b) (1) If the department grants permission to any person to pay tax by electronic funds transfer, such person shall, except as provided in subdivision (2) of this subsection, be regarded, for the period for which such permission is granted, as a person who is required under section 12-686 to pay a tax by electronic funds transfer. If such person gives notice, by certified mail, to the department, at least sixty days before the expiration of such period, that such person no longer chooses to pay tax by electronic funds transfer beyond such period, such person shall cease to be regarded as a person who is required under section 12-686 to pay a tax by electronic funds transfer after the expiration of such period. If such person does not give such notice, such person shall cease to be regarded as a person who is required under section 12-686 to pay tax by electronic funds transfer sixty days after notice is given, by certified mail, to the department that the person no longer chooses to pay tax by electronic funds transfer.

(2) If the department grants permission to any person to pay a tax by electronic funds transfer, any tax payment made by electronic funds transfer by such person shall be treated as a tax payment made in a timely manner as long as such transfer is initiated on or before the date such tax is due, notwithstanding the fact that the bank account designated by the department may not be credited by electronic funds transfer for the amount of such payment on or before said due date.

(May Sp. Sess. P.A. 92-17, S. 38, 59; June Sp. Sess. P.A. 01-6, S. 33, 85.)

History: May Sp. Sess. P.A. 92-17, S. 38 effective June 19, 1992, and applicable to any tax payments or estimated tax payments due on or after January 1, 1993; June Sp. Sess. P.A. 01-6 amended Subsec. (b) to designate existing provisions as Subdiv. (1), making a conforming change therein, and to add new Subdiv. (2) re timeliness of payments via electronic transfer, effective July 1, 2001, and applicable to payments required to be made on or after that date.



Section 12-689 - Regulations.

The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, necessary for the administration of this chapter.

(May Sp. Sess. P.A. 92-17, S. 39, 59.)

History: May Sp. Sess. P.A. 92-17, S. 39 effective June 19, 1992, and applicable to any tax payments or estimated tax payments due on or after January 1, 1993.



Section 12-690 - Electronic filing.

(a)(1) The Commissioner of Revenue Services may permit the filing, by computer transmission or by employing new technology as it is developed, of any return, statement or other document that is required by law or regulation to be filed with said commissioner.

(2) The Commissioner of Revenue Services may permit the filing, by computer transmission or by employing new technology as it is developed, by any person of any document that is permitted by law or regulation to be filed with said commissioner, as long as such person and said commissioner have agreed that said commissioner may send any document or notice to such person by computer transmission or by employing new technology as it is developed.

(b) The Commissioner of Revenue Services may require the filing, by computer transmission or by employing new technology as it is developed, of any return, statement or other document that is required by law or regulation to be filed with said commissioner by any person who is required under the provisions of this chapter to pay the tax, to which such return, statement or other document pertains, by electronic funds transfer, or by any other person who is described in regulations adopted under this subsection by said commissioner in accordance with the provisions of chapter 54.

(c) For purposes of this section, the Commissioner of Revenue Services may prescribe alternative methods for the signing, subscribing or verifying of such return, statement or other document by a person that shall have the same validity, status and consequences as a paper return, statement or other document that was actually signed, subscribed or verified by such person.

(d) Notwithstanding any other provision of the general statutes, the Commissioner of Revenue Services may permit the payment of any tax that is required by law to be paid to him by use of any new technology as it is developed.

(e) The Commissioner of Revenue Services shall adopt regulations, in accordance with the provisions of chapter 54, necessary for the administration of this section.

(P.A. 97-243, S. 49, 67; June Sp. Sess. P.A. 01-6, S. 34, 85; P.A. 03-225, S. 16.)

History: P.A. 97-243 effective June 24, 1997; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to designate existing provisions as Subdiv. (1) and to add Subdiv. (2) re transmission of certain information by the commissioner, effective July 1, 2001; P.A. 03-225 amended Subsec. (b) to authorize regulations re persons who may be required to file electronically, effective July 1, 2003, and applicable to payments required to be made on or after that date.






Chapter 228h - Motor Vehicle and Machinery Rental Surcharge

Section 12-692 - Passenger motor vehicle, rental truck and machinery surcharge. Imposition. Rate. Penalties. Appeals.

(a) For purposes of this section:

(1) “Passenger motor vehicle” means a passenger vehicle, which is rented without a driver and which is part of a motor vehicle fleet of five or more passenger motor vehicles that are used for rental purposes by a rental company.

(2) “Rental truck” means a (A) vehicle rented without a driver that has a gross vehicle weight rating of twenty-six thousand pounds or less and is used in the transportation of personal property but not for business purposes, or (B) trailer that has a gross vehicle weight rating of not more than six thousand pounds.

(3) “Rental company” means any business entity that is engaged in the business of renting passenger motor vehicles, rental trucks without a driver or machinery in this state to lessees and that uses for rental purposes a motor vehicle fleet of five or more passenger motor vehicles, rental trucks or pieces of machinery in this state, but does not mean any person, firm or corporation that is licensed, or required to be licensed, pursuant to section 14-52, (A) as a new car dealer, repairer or limited repairer or (B) as a used car dealer that is not primarily engaged in the business of renting passenger motor vehicles or rental trucks without a driver in this state to lessees.

(4) “Lessee” means any person who leases a passenger motor vehicle, rental truck or machinery from a rental company for such person’s own use and not for rental to others.

(5) “Machinery” means heavy equipment without an operator that may be used for construction, mining or forestry, including, but not limited to, bulldozers, earthmoving equipment, well-drilling machinery and equipment or cranes.

(b) There is hereby imposed a three per cent surcharge on each passenger motor vehicle or rental truck rented within the state by a rental company to a lessee for a period of less than thirty-one days. The rental surcharge shall be imposed on the total amount the rental company charges the lessee for the rental of a motor vehicle. Such surcharge shall be in addition to any tax otherwise applicable to any such transaction and shall be includable in the measure of the sales and use taxes imposed under chapter 219.

(c) There is hereby imposed a one and one-half per cent surcharge on machinery rented within the state by a rental company to a lessee for a period of less than thirty-one days. The rental surcharge shall be imposed on the total amount the rental company charges the lessee for the rental of the machinery. Such surcharge shall be in addition to any tax otherwise applicable to any such transaction, and shall be includable in the measure of the sales and use taxes imposed under chapter 219. For purposes of this subsection, such period shall commence on the date any such machinery is rented to the lessee, and terminate on the date such machinery is returned to the rental company.

(d) Reimbursement for the surcharge imposed by subsections (b) and (c) of this section shall be collected by the rental company from the lessee and such surcharge reimbursement, termed “surcharge” in this subsection, shall be paid by the lessee to the rental company and each rental company shall collect from the lessee the full amount of the surcharge imposed by said subsections (b) and (c). Such surcharge shall be a debt from the lessee to the rental company, when so added to the original lease or rental price, and shall be recoverable at law in the same manner as other debts. The rental contract shall separately indicate the rental surcharge imposed on each passenger motor vehicle, truck rental or piece of machinery. The rental surcharge shall, subject to the provisions of subsection (e) of this section, be retained by the rental company.

(e) (1) On or before February 15, 1997, and the fifteenth of February annually thereafter, each rental company shall file a report with the Commissioner of Revenue Services detailing the aggregate amount of personal property tax that is actually paid by such company to a Connecticut municipality or municipalities during the preceding calendar year on passenger motor vehicles, rental trucks or pieces of machinery that are used for rental purposes by such company, the aggregate amount of registration and titling fees that are actually paid by such company to the Department of Motor Vehicles of this state during the preceding calendar year on passenger motor vehicles, rental trucks or pieces of machinery that are used for rental purposes by such company and the aggregate amount of the rental surcharge that is actually received, pursuant to this section, by such company during the preceding calendar year on passenger motor vehicles, rental trucks or pieces of machinery that are used for rental purposes by such company. The report shall also show such other information as the commissioner deems necessary for the proper administration of this section.

(2) On or before February 15, 1997, and the fifteenth of February annually thereafter, each rental company shall remit to the Commissioner of Revenue Services for deposit in the General Fund, the amount by which the aggregate amount of the rental surcharge actually received by such company on such vehicles or machinery during the preceding calendar year exceeds the sum of the aggregate amount of property taxes actually paid by such company on such vehicles or machinery to a Connecticut municipality or municipalities during the preceding calendar year and the aggregate amount of registration and titling fees actually paid by such company on such vehicles or machinery to the Department of Motor Vehicles of this state during the preceding calendar year.

(3) For purposes of this subsection, in the case of any rental company that leases a passenger motor vehicle, rental truck or piece of machinery from another person and that uses such vehicle or machinery for rental purposes and such lease requires such rental company to pay the registration and titling fees and the property taxes to such other person, the rental company shall include (A) in the aggregate amount of registration and titling fees actually paid by such rental company to the Department of Motor Vehicles of this state, any such registration and titling fees actually paid by such rental company to such other person on such passenger motor vehicle, rental truck or piece of machinery, and (B) in the aggregate amount of property taxes actually paid by such rental company to a Connecticut municipality or municipalities, any such property taxes actually paid by such rental company to such other person on such passenger motor vehicle or vehicles, rental truck or trucks or one or more pieces of machinery.

(f) Any person who fails to pay any amount required to be paid to the Commissioner of Revenue Services under this section within the time required shall pay a penalty of fifteen per cent of such amount or fifty dollars, whichever amount is greater, in addition to such amount, plus interest at the rate of one per cent per month or fraction thereof from the due date of such amount until the date of payment. Subject to the provisions of section 12-3a, the commissioner may waive all or any part of the penalties provided under this section when it is proven to the satisfaction of the commissioner that the failure to pay any amount required to be paid to the commissioner was due to reasonable cause and was not intentional or due to neglect.

(g) The Commissioner of Revenue Services for good cause may extend the time for making any report and paying any amount required to be paid to the commissioner under this section if a written request therefor is filed with the commissioner together with a tentative report which shall be accompanied by a payment of any amount tentatively believed to be due to the commissioner, on or before the last day for filing the report. Any person to whom an extension is granted shall pay, in addition to the amount required to be paid, interest at the rate of one per cent per month or fraction thereof from the date on which such amount would have been due without the extension until the date of payment.

(h) The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full into this section, except to the extent that any provision is inconsistent with a provision in this section, and except that the term “tax” shall be read as “surcharge”.

(P.A. 95-294, S. 1, 2; P.A. 96-129, S. 1, 2; June 18 Sp. Sess. P.A. 97-4, S. 6, 11; June 18 Sp. Sess. P.A. 97-11, S. 63, 65; P.A. 98-262, S. 9, 22; P.A. 02-70, S. 85; P.A. 03-278, S. 30; P.A. 05-163, S. 1; P.A. 07-254, S. 4.)

History: P.A. 95-294 effective January 1, 1996, and applicable to rentals made on or after said date; P.A. 96-129 amended Subsec. (a)(2) to exclude motor vehicle repair shop from the definition of rental company, effective July 1, 1996, and applicable to rentals made on or after said date; June 18 Sp. Sess. P.A. 97-4 transferred filing requirements from the Secretary of Policy and Management to the Commissioner of Revenue Services, added penalty for failure to file, authorized the commissioner to extend the time for filing report, provided for the application of Secs. 12-548 to 12-554 and 12-555a to this section, changed motor vehicle to passenger motor vehicle and made technical changes, effective June 30, 1997; June 18 Sp. Sess. P.A. 97-11 changed effective date of June 18 Sp. Sess. P.A. 97-4 but without affecting this section; P.A. 98-262 amended Subsec. (a) to revise definition of “rental company” and add definition of “lessee” and added language in Subsec. (d) to clarify provisions re rental companies that lease passenger vehicles and that are contractually obligated to pay registration fees and property taxes, effective June 8, 1998, and applicable to calendar years commencing on or after January 1, 1998; P.A. 02-70 added definition of “rental truck” and made technical changes in Subsec. (a) and added provisions throughout extending the rental surcharge to rental trucks, effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (a)(2)(A), effective July 9, 2003; P.A. 05-163 added Subsec. (a)(5) defining “machinery”, added new Subsec. (c) imposing surcharge on machinery, redesignated existing Subsecs. (c) to (g) as new Subsecs. (d) to (h) and made conforming changes throughout, effective July 1, 2005; P.A. 07-254 amended Subsec. (c) by adding provision re when period commences and terminates, effective July 1, 2007.






Chapter 229 - Income Tax

Section 12-700 - Imposition of tax on income. Rate.

(a) There is hereby imposed on the Connecticut taxable income of each resident of this state a tax:

(1) At the rate of four and one-half per cent of such Connecticut taxable income for taxable years commencing on or after January 1, 1992, and prior to January 1, 1996.

(2) For taxable years commencing on or after January 1, 1996, but prior to January 1, 1997, in accordance with the following schedule:

(A) For any person who files a return under the federal income tax for such taxable year as an unmarried individual or as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $2,250

3.0%

Over $2,250

$67.50, plus 4.5% of the

excess over $2,250

(B) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $3,500

3.0%

Over $3,500

$105.00, plus 4.5% of the

excess over $3,500

(C) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or a person who files a return under the federal income tax as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $4,500

3.0%

Over $4,500

$135.00, plus 4.5% of the

excess over $4,500

(D) For trusts or estates, the rate of tax shall be 4.5% of their Connecticut taxable income.

(3) For taxable years commencing on or after January 1, 1997, but prior to January 1, 1998, in accordance with the following schedule:

(A) For any person who files a return under the federal income tax for such taxable year as an unmarried individual or as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $6,250

3.0%

Over $6,250

$187.50, plus 4.5% of the

excess over $6,250

(B) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000

$300.00, plus 4.5% of the

excess over $10,000

(C) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $12,500

3.0%

Over $12,500

$375.00, plus 4.5% of the

excess over $12,500

(D) For trusts or estates, the rate of tax shall be 4.5% of their Connecticut taxable income.

(4) For taxable years commencing on or after January 1, 1998, but prior to January 1, 1999, in accordance with the following schedule:

(A) For any person who files a return under the federal income tax for such taxable year as an unmarried individual or as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $7,500

3.0%

Over $7,500

$225.00, plus 4.5% of the

excess over $7,500

(B) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $12,000

3.0%

Over $12,000

$360.00, plus 4.5% of the

excess over $12,000

(C) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $15,000

3.0%

Over $15,000

$450.00, plus 4.5% of the

excess over $15,000

(D) For trusts or estates, the rate of tax shall be 4.5% of their Connecticut taxable income.

(5) For taxable years commencing on or after January 1, 1999, but prior to January 1, 2003, in accordance with the following schedule:

(A) For any person who files a return under the federal income tax for such taxable year as an unmarried individual or as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000

$300.00, plus 4.5% of the

excess over $10,000

(B) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $16,000

3.0%

Over $16,000

$480.00, plus 4.5% of the

excess over $16,000

(C) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $20,000

3.0%

Over $20,000

$600.00, plus 4.5% of the

excess over $20,000

(D) For trusts or estates, the rate of tax shall be 4.5% of their Connecticut taxable income.

(6) For taxable years commencing on or after January 1, 2003, but prior to January 1, 2009, in accordance with the following schedule:

(A) For any person who files a return under the federal income tax for such taxable year as an unmarried individual or as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000

$300.00, plus 5.0% of the

excess over $10,000

(B) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $16,000

3.0%

Over $16,000

$480.00, plus 5.0% of the

excess over $16,000

(C) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $20,000

3.0%

Over $20,000

$600.00, plus 5.0% of the

excess over $20,000

(D) For trusts or estates, the rate of tax shall be 5.0% of the Connecticut taxable income.

(7) For taxable years commencing on or after January 1, 2009, but prior to January 1, 2011, in accordance with the following schedule:

(A) For any person who files a return under the federal income tax for such taxable year as an unmarried individual:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000 but not

$300.00, plus 5.0% of the

over $500,000

excess over $10,000

Over $500,000

$24,800, plus 6.5% of the

excess over $500,000

(B) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $16,000

3.0%

Over $16,000 but not

$480.00, plus 5.0% of the

over $800,000

excess over $16,000

Over $800,000

$39,680, plus 6.5% of the

excess over $800,000

(C) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $20,000

3.0%

Over $20,000 but not

$600.00, plus 5.0% of the

over $1,000,000

excess over $20,000

Over $1,000,000

$49,600, plus 6.5% of the

excess over $1,000,000

(D) For any person who files a return under the federal income tax for such taxable year as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000 but not

$300.00, plus 5.0% of the

over $500,000

excess over $10,000

Over $500,000

$24,800, plus 6.5% of the

excess over $500,000

(E) For trusts or estates, the rate of tax shall be 6.5% of the Connecticut taxable income.

(8) For taxable years commencing on or after January 1, 2011, in accordance with the following schedule:

(A) (i) For any person who files a return under the federal income tax for such taxable year as an unmarried individual:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000 but not

$300.00, plus 5.0% of the

over $50,000

excess over $10,000

Over $50,000 but not

$2,300, plus 5.5% of the

over $100,000

excess over $50,000

Over $100,000 but not

$5,050, plus 6.0% of the

over $200,000

excess over $100,000

Over $200,000 but not

$11,050, plus 6.5% of the

over $250,000

excess over $200,000

Over $250,000

$14,300, plus 6.70% of the

excess over $250,000

(ii) Notwithstanding the provisions of subparagraph (A)(i) of this subdivision, for each taxpayer whose Connecticut adjusted gross income exceeds fifty-six thousand five hundred dollars, the amount of the taxpayer’s Connecticut taxable income to which the three-per-cent tax rate applies shall be reduced by one thousand dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount. Any such amount of Connecticut taxable income to which, as provided in the preceding sentence, the three-per-cent tax rate does not apply shall be an amount to which the five-per-cent tax rate shall apply.

(iii) Each taxpayer whose Connecticut adjusted gross income exceeds two hundred thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (A)(i) and (A)(ii) of this subdivision, an amount equal to seventy-five dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds two hundred thousand dollars, up to a maximum payment of two thousand two hundred fifty dollars.

(B) (i) For any person who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $16,000

3.0%

Over $16,000 but not

$480.00, plus 5.0% of the

over $80,000

excess over $16,000

Over $80,000 but not

$3,680, plus 5.5% of the

over $160,000

excess over $80,000

Over $160,000 but not

$8,080, plus 6.0% of the

over $320,000

excess over $160,000

Over $320,000 but not

$17,680, plus 6.5% of the

over $400,000

excess over $320,000

Over $400,000

$22,880, plus 6.70% of the

excess over $400,000

(ii) Notwithstanding the provisions of subparagraph (B)(i) of this subdivision, for each taxpayer whose Connecticut adjusted gross income exceeds seventy-eight thousand five hundred dollars, the amount of the taxpayer’s Connecticut taxable income to which the three-per-cent tax rate applies shall be reduced by one thousand six hundred dollars for each four thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount. Any such amount of Connecticut taxable income to which, as provided in the preceding sentence, the three-per-cent tax rate does not apply shall be an amount to which the five-per-cent tax rate shall apply.

(iii) Each taxpayer whose Connecticut adjusted gross income exceeds three hundred twenty thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (B)(i) and (B)(ii) of this subdivision, an amount equal to one hundred twenty dollars for each eight thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds three hundred twenty thousand dollars, up to a maximum payment of three thousand six hundred dollars.

(C) (i) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or any person who files a return under the federal income tax for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code:

Connecticut Taxable Income

Rate of Tax

Not over $20,000

3.0%

Over $20,000 but not

$600.00, plus 5.0% of the

over $100,000

excess over $20,000

Over $100,000 but not

$4,600, plus 5.5% of the

over $200,000

excess over $100,000

Over $200,000 but not

$10,100, plus 6.0% of the

over $400,000

excess over $200,000

Over $400,000 but not

$22,100, plus 6.5% of the

over $500,000

excess over $400,000

Over $500,000

$28,600, plus 6.70% of the

excess over $500,000

(ii) Notwithstanding the provisions of subparagraph (C)(i) of this subdivision, for each taxpayer whose Connecticut adjusted gross income exceeds one hundred thousand five hundred dollars, the amount of the taxpayer’s Connecticut taxable income to which the three-per-cent tax rate applies shall be reduced by two thousand dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount. Any such amount of Connecticut taxable income to which, as provided in the preceding sentence, the three-per-cent tax rate does not apply shall be an amount to which the five-per-cent tax rate shall apply.

(iii) Each taxpayer whose Connecticut adjusted gross income exceeds four hundred thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (C)(i) and (C)(ii) of this subdivision, an amount equal to one hundred fifty dollars for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds four hundred thousand dollars, up to a maximum payment of four thousand five hundred dollars.

(D) (i) For any person who files a return under the federal income tax for such taxable year as a married individual filing separately:

Connecticut Taxable Income

Rate of Tax

Not over $10,000

3.0%

Over $10,000 but not

$300.00, plus 5.0% of the

over $50,000

excess over $10,000

Over $50,000 but not

$2,300, plus 5.5% of the

over $100,000

excess over $50,000

Over $100,000 but not

$5,050, plus 6.0% of the

over $200,000

excess over $100,000

Over $200,000 but not

$11,050, plus 6.5% of the

over $250,000

excess over $200,000

Over $250,000

$14,300, plus 6.70% of the

excess over $250,000

(ii) Notwithstanding the provisions of subparagraph (D)(i) of this subdivision, for each taxpayer whose Connecticut adjusted gross income exceeds fifty thousand two hundred fifty dollars, the amount of the taxpayer’s Connecticut taxable income to which the three-per-cent tax rate applies shall be reduced by one thousand dollars for each two thousand five hundred dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount. Any such amount of Connecticut taxable income to which, as provided in the preceding sentence, the three-per-cent tax rate does not apply shall be an amount to which the five-per-cent tax rate shall apply.

(iii) Each taxpayer whose Connecticut adjusted gross income exceeds two hundred thousand dollars shall pay, in addition to the tax computed under the provisions of subparagraphs (D)(i) and (D)(ii) of this subdivision, an amount equal to seventy-five dollars for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds two hundred thousand dollars, up to a maximum payment of two thousand two hundred fifty dollars.

(E) For trusts or estates, the rate of tax shall be 6.70% of the Connecticut taxable income.

(9) The provisions of this subsection shall apply to resident trusts and estates and, wherever reference is made in this subsection to residents of this state, such reference shall be construed to include resident trusts and estates, provided any reference to a resident’s Connecticut adjusted gross income derived from sources without this state or to a resident’s Connecticut adjusted gross income shall be construed, in the case of a resident trust or estate, to mean the resident trust or estate’s Connecticut taxable income derived from sources without this state and the resident trust or estate’s Connecticut taxable income, respectively.

(b) There is hereby imposed on the Connecticut taxable income derived from or connected with sources within this state of each nonresident a tax which shall be the product of an amount equal to the tax computed as if such nonresident were a resident, multiplied by a fraction, the numerator of which is the nonresident’s Connecticut adjusted gross income derived from or connected with sources within this state and the denominator of which is the nonresident’s Connecticut adjusted gross income, provided, if the nonresident’s Connecticut adjusted gross income is less than such nonresident’s Connecticut adjusted gross income derived from or connected with sources within this state, (1) such nonresident’s Connecticut adjusted gross income derived from or connected with sources within this state, reduced by the amount of the exemption provided in section 12-702, shall be such nonresident’s Connecticut taxable income derived from or connected with sources within this state and shall be multiplied by the tax rate specified in subsection (a) of this section for the purposes of determining the tax pursuant to this section and (2) such nonresident’s Connecticut adjusted gross income derived from or connected with sources within this state shall be such nonresident’s Connecticut adjusted gross income for the purposes of determining the credit pursuant to section 12-703. The provisions of this subsection shall also apply to nonresident trusts and estates and, wherever reference is made in this subsection to nonresidents of this state, such reference shall be construed to include nonresident trusts and estates, provided any reference to a nonresident’s Connecticut adjusted gross income derived from sources within this state or to a nonresident’s Connecticut adjusted gross income shall be construed, in the case of a nonresident trust or estate, to mean the nonresident trust or estate’s Connecticut taxable income derived from sources within this state and the nonresident trust or estate’s Connecticut taxable income, respectively.

(c) (1) There is hereby imposed on the Connecticut taxable income derived from or connected with sources within this state of each part-year resident a tax which shall be a product equal to the tax computed as if such part-year resident were a resident, multiplied by a fraction, the numerator of which is the part-year resident’s Connecticut adjusted gross income derived from or connected with sources within this state, as described in subsection (a) of section 12-717, and the denominator of which is the part-year resident’s Connecticut adjusted gross income, as described in subdivision (2) of this subsection, provided, if the part-year resident’s Connecticut adjusted gross income is less than such part-year resident’s Connecticut adjusted gross income derived from or connected with sources within this state, (A) such part-year resident’s Connecticut adjusted gross income derived from or connected with sources within this state, reduced by the amount of the exemption provided in section 12-702, shall be such part-year resident’s Connecticut taxable income derived from or connected with sources within this state and shall be multiplied by the tax rate specified in subsection (a) of this section for the purposes of determining the tax pursuant to this section and (B) such part-year resident’s Connecticut adjusted gross income derived from or connected with sources within this state shall be such part-year resident’s adjusted gross income for the purposes of determining the credit pursuant to section 12-703. The provisions of this subsection shall apply to part-year resident trusts and, wherever reference is made in this subsection to part-year residents, such reference shall be construed to include part-year resident trusts, provided any reference to a part-year resident’s Connecticut adjusted gross income derived from sources within this state or a part-year resident’s Connecticut adjusted gross income shall be construed, in the case of a part-year resident trust, to mean the part-year resident trust’s Connecticut taxable income derived from sources within this state and the part-year resident trust’s Connecticut taxable income, respectively.

(2) For purposes of subdivision (1) of this subsection and subsection (a), the Connecticut adjusted gross income of a part-year resident (A) changing his status from resident to nonresident shall be increased or decreased, as the case may be, by the items accrued under subdivision (1) of subsection (c) of section 12-717, to the extent not otherwise includable in Connecticut adjusted gross income for the taxable year and (B) changing his status from nonresident to resident shall be increased or decreased, as the case may be, by the items accrued under subdivision (2) of subsection (c) of section 12-717, to the extent included in Connecticut adjusted gross income for the taxable year.

(d) The provisions of this chapter shall be applicable with respect to any person, trust or estate. Whenever, in this chapter, “any person” appears without “trust or estate”, the reference to any person shall be deemed to include any trust and any estate unless, in the context of the particular provision, the reference to any person could not be applicable in the case of a trust or in the case of an estate.

(June Sp. Sess. P.A. 91-3, S. 51, 168; May Sp. Sess. P.A. 92-5, S. 1, 37; P.A. 93-74, S. 63, 67; 93-332, S. 6, 42; P.A. 95-160, S. 30, 69; P.A. 96-139, S. 8, 12, 13; P.A. 97-309, S. 8, 23; 97-322, S. 5, 7, 9; P.A. 03-2, S. 22; June Sp. Sess. P.A. 09-3, S. 119; P.A. 11-6, S. 107.)

History: June Sp. Sess. P.A. 91-3, S. 51, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 93-74 amended Subsec. (c) to add provisions re applicability of tax for part-year residents as Subdiv. (2), designating previously existing provisions as Subdiv. (1) and prior Subdivs. as Subparas. (A) and (B), effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 93-332 amended Subsec. (c)(2) making technical changes, effective June 25, 1993, and applicable to taxable years on or after January 1, 1993; P.A. 95-160 amended Subsecs. (a) to (c) to decrease tax rate to 3% from 4.5% in accordance with the schedules in Subsec. (a)(2) and (3), effective June 1, 1995, and applicable to income years commencing on or after January 1, 1996; P.A. 96-139 amended Subsec. (a) to add references to filing return status under the federal income tax as defined in the Internal Revenue Code, and amended Subsec. (a)(3)(C) to change the rate of tax for persons filing joint returns on taxable income over $9,000 from $180.00 to $270.00, plus 4.5% of the excess over $9,000, effective May 29, 1996, and changed effective date of P.A. 95-160 but without affecting this section; P.A. 97-309 added Subsec. (a)(4) to increase amount of taxable income taxed at 3% for the taxable year commencing January 1, 1998, and Subsec. (a)(5) to increase amount of taxable income taxed at 3% for taxable years commencing on or after January 1, 1999, effective the later of July 1, 1997, or the first day of the calendar month immediately following the last action necessary to make effective a final budget for the biennium ending June 30, 1999, provided for purposes of this section any legislative action to continue the appropriations for the fiscal year ending June 30, 1997, with adjustments shall not constitute a final budget for the biennium ending June 30, 1999, and shall be applicable to income years commencing on or after January 1, 1998; P.A. 97-322 amended Subsec. (a)(3) and (5) to increase amount of taxable income subject to 3% rate, effective July 1, 1997 and revised effective date of P.A. 97-309 but without affecting this section; P.A. 03-2 amended Subsec. (a)(5) and added new Subdiv. (6) to increase the top rate to 5% and redesignated existing Subdiv. (6) as Subdiv. (7), effective February 28, 2003, and applicable to taxable years commencing on or after January 1, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to add “but prior to January 1, 2009,” in Subdiv. (6), to add Subdiv. (7) re new rate schedule and to redesignate existing Subdiv. (7) as Subdiv. (8), effective September 9, 2009, and applicable to taxable years commencing on or after January 1, 2009; P.A. 11-6 amended Subsec. (a) to add Subdiv. (8) re tax rates for taxable years commencing on or after January 1, 2011, re phasing out the 3% tax rate for certain taxpayers and re benefit recapture for certain taxpayers, and redesignated existing Subdiv. (8) as Subdiv. (9), effective May 4, 2011, and applicable to taxable years commencing on or after January 1, 2011.



Section 12-700a - Alternative minimum tax.

(a) Every resident individual, as defined in section 12-701, subject to and required to pay the federal alternative minimum tax under Section 55 of the Internal Revenue Code shall pay, in addition to the tax imposed under section 12-700, the net Connecticut minimum tax. The tax shall be the difference computed by subtracting the tax imposed under subsection (a) of section 12-700 from the Connecticut minimum tax, as provided in subdivision (26) of subsection (a) of section 12-701. The provisions of this subsection shall apply to resident trusts and estates, as defined in said section 12-701, and, wherever reference is made in this section to resident individuals, such reference shall be construed to include resident trusts and estates, provided any reference to a resident individual’s Connecticut adjusted gross income shall be construed, in the case of a resident trust or estate, to mean the resident trust or estate’s Connecticut taxable income.

(b) Every nonresident individual, as defined in section 12-701, subject to and required to pay the federal alternative minimum tax under Section 55 of the Internal Revenue Code shall pay, in addition to the tax imposed under section 12-700, the net Connecticut minimum tax, as calculated herein. The tax shall be the difference computed by subtracting the tax imposed under subsection (b) of section 12-700 from the product of the nonresident individual’s Connecticut minimum tax, as provided in subdivision (26) of subsection (a) of section 12-701, multiplied by a fraction, the numerator of which is the amount of income associated with the nonresident individual’s adjusted federal tentative minimum tax that is derived from or connected with sources within this state, as such phrase is defined in sections 12-711 and 12-713, and the denominator of which is the amount of income associated with the nonresident individual’s adjusted federal tentative minimum tax that is derived from or connected with sources within and without this state. The provisions of this subsection shall apply to nonresident trusts and estates, as defined in said section 12-701, and, wherever reference is made in this section to nonresident individuals, such reference shall be construed to include nonresident trusts and estates, provided any reference to a nonresident individual’s Connecticut adjusted gross income shall be construed, in the case of a nonresident trust or estate, to mean the nonresident trust or estate’s Connecticut taxable income.

(c) Every part-year resident individual, as defined in said section 12-701, subject to and required to pay the federal alternative minimum tax under Section 55 of the Internal Revenue Code shall pay, in addition to the tax imposed under section 12-700, the net Connecticut minimum tax, as calculated herein. The tax shall be the difference computed by subtracting the tax imposed under subsection (c) of section 12-700 from the product of the part-year resident individual’s Connecticut minimum tax, as provided in subdivision (26) of subsection (a) of section 12-701, multiplied by a fraction, the numerator of which is the amount of income associated with the part-year resident individual’s adjusted federal tentative minimum tax derived from or connected with sources within this state, as such phrase is defined in section 12-717, and the denominator of which is the amount of income associated with the part-year resident individual’s adjusted federal tentative minimum tax that is derived from or connected with sources within and without this state. For the purposes of such calculation, the provisions of subsection (c) of said section 12-717 providing for the accrual of items of income, gain, loss or deduction shall apply to the calculation of the part-year resident individual’s adjusted federal tentative minimum tax. The provisions of this subsection shall apply to part-year resident trusts, as defined in said section 12-701, and, wherever reference is made in this section to part-year resident individuals, such reference shall be construed to include part-year resident trusts, provided any reference to a part-year resident individual’s Connecticut adjusted gross income shall be construed, in the case of a part-year resident trust, to mean the part-year resident trust’s Connecticut taxable income.

(d) (1) For taxable years beginning on or after January 1, 1994, a credit shall be allowed as provided herein in an amount equal to the excess, if any, of the adjusted net Connecticut minimum tax imposed for all prior taxable years beginning on or after January 1, 1993, over the amount allowable as a credit under this subsection for such prior taxable years.

(2) The credit allowable for a taxable year under this subsection is limited to the amount, if any, by which (A)(i) the tax imposed under section 12-700, (ii) less the credit, if any, allowed under section 12-704 exceeds (B)(i) the Connecticut minimum tax, determined without regard to whether the individual or the trust or estate is subject to and required to pay for that taxable year the federal alternative minimum tax under Section 55 of the Internal Revenue Code, (ii) less the credit, if any, allowed under subsection (e) of this section.

(e) A resident or part-year resident shall be allowed a credit against the tax otherwise due under this section in the amount of any similar tax imposed on such resident or part-year resident for the taxable year by another state of the United States or a political subdivision thereof or the District of Columbia on income which is derived from sources therein and which is also subject to tax under this section. In the case of a resident, the credit provided under this subsection shall not exceed the proportion of the tax otherwise due under this section that the amount of the taxpayer’s adjusted federal tentative minimum tax derived from or connected with sources in the other taxing jurisdiction, as the phrase is used in section 12-704, bears to the taxpayer’s adjusted federal tentative minimum tax. In the case of a part-year resident, the credit provided under this subsection shall not exceed the proportion of the tax otherwise due during the period of residency that the amount of the taxpayer’s adjusted federal tentative minimum tax derived from or connected with sources in the other taxing jurisdiction, as the phrase is used in said section 12-704, during the period of residency bears to such taxpayer’s adjusted federal tentative minimum tax during the period of residency, nor shall the allowance of the credit provided under this subsection reduce the tax otherwise due under this section to an amount less than what would have been due if the amount subject to similar taxation by such other jurisdiction were excluded in the calculation of the adjusted federal tentative minimum tax.

(P.A. 93-74, S. 54, 67; 93-332, S. 15, 42; May Sp. Sess. P.A. 94-4, S. 70, 85; P.A. 95-5, S. 4, 6; 95-160, S. 64, 69; P.A. 97-286, S. 1, 8; P.A. 00-174, S. 37, 83.)

History: P.A. 93-74 effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 93-332 amended Subsecs. (a) and (c) to make technical changes deleting reference to rate of 23% of the “adjusted federal tentative minimum tax”, effective June 25, 1993, and applicable to taxable years commencing on or after January 1, 1993; May Sp. Sess. P.A. 94-4, in Subsecs. (a) to (d), inclusive, made changes in tax in order to based said tax on the adjusted federal tentative minimum tax, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1993; P.A. 95-5 amended Subsec. (d)(2) to add new Subparas. (A)(ii) and (B)(ii) re less credit under Subsec. (e), effective April 13, 1995, and applicable to taxable years commencing on or after January 1, 1995; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-286 amended Subsec. (d) to make technical changes, effective June 26, 1997, and applicable to taxable years commencing on or after January 1, 1997; P.A. 00-174 amended Subsec. (e) to eliminate a credit for tax payments to provinces of Canada, effective May 26, 2000, and applicable to taxable years commencing on or after January 1, 2000.

When application of Subdiv. (2) resulted in double taxation and a mathematical impossibility for a taxpayer to recoup a credit due to wording of statute, court provided equitable relief under Sec. 12-730. 98 CA 439.



Section 12-700b - Computation of tax for withholding from wages and other payments and for payment of estimated tax.

Section 12-700b is repealed, effective October 1, 2002.

(P.A. 95-160, S. 68, 69; P.A. 96-139, S. 12, 13; P.A. 97-322, S. 6, 9; P.A. 99-173, S. 8, 65; S.A. 02-12, S. 1.)



Section 12-700c - Use tax table in personal income tax return form.

The Commissioner of Revenue Services shall revise the personal income tax return form to include in such form a statement of the rate of the use tax imposed pursuant to section 12-411, and a table listing the amount of tax due that corresponds to the amount spent.

(June Sp. Sess. P.A. 09-3, S. 115.)

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009.



Section 12-701 - Definitions. Regulations.

(a) For purposes of this chapter:

(1) “Resident of this state” means any natural person (A) who is domiciled in this state, unless (i) the person maintains no permanent place of abode in this state, maintains a permanent place of abode elsewhere and spends in the aggregate not more than thirty days of the taxable year in this state, or (ii) within any period of five hundred forty-eight consecutive days the person is present in a foreign country or countries for at least four hundred fifty days, and during such period of five hundred forty-eight consecutive days the person is not present in this state for more than ninety days and does not maintain a permanent place of abode in this state at which such person’s spouse, unless such spouse is legally separated, or minor children are present for more than ninety days, and during the nonresident portion of the taxable year with or within which such period of five hundred forty-eight consecutive days begins and the nonresident portion of the taxable year with or within which such period ends, such person is present in this state for a number of days which does not exceed an amount which bears the same ratio to ninety as the number of days contained in such portion of the taxable year bears to five hundred forty-eight, or (B) who is not domiciled in this state but maintains a permanent place of abode in this state and is in this state for an aggregate of more than one hundred eighty-three days of the taxable year, unless such person, not being domiciled in this state, is in active service in the armed forces of the United States.

(2) “Nonresident of this state” means any natural person who is not a resident of this state for any portion of the taxable year.

(3) “Part-year resident of this state” means any natural person who is not either a resident of this state for the entire taxable year or a nonresident of this state for the entire taxable year.

(4) “Resident trust or estate” means (A) the estate of a decedent who at the time of his death was a resident of this state, (B) the estate of a person who, at the time of commencement of a case under Title 11 of the United States Code, was a resident of this state, (C) a trust, or a portion of a trust, consisting of property transferred by will of a decedent who at the time of his death was a resident of this state, and (D) a trust, or a portion of a trust, consisting of the property of (i) a person who was a resident of this state at the time the property was transferred to the trust if the trust was then irrevocable, (ii) a person who, if the trust was revocable at the time the property was transferred to the trust, and has not subsequently become irrevocable, was a resident of this state at the time the property was transferred to the trust or (iii) a person who, if the trust was revocable when the property was transferred to the trust but the trust has subsequently become irrevocable, was a resident of this state at the time the trust became irrevocable. For purposes of this chapter, if any trust or portion of a trust, other than a trust created by the will of a decedent, has one or more nonresident noncontingent beneficiaries, the Connecticut taxable income of the trust, as defined in subdivision (9) of this subsection, shall be modified as follows: The Connecticut taxable income of the trust shall be the sum of all such income derived from or connected with sources within this state and that portion of such income derived from or connected with all other sources which is derived by applying to all such income derived from or connected with all other sources a fraction the numerator of which is the number of resident noncontingent beneficiaries and the denominator of which is the total number of noncontingent beneficiaries. For purposes of section 12-700a, if any trust or portion of a trust, other than a trust created by the will of a decedent, has one or more nonresident noncontingent beneficiaries, its adjusted federal alternative minimum taxable income, as defined in section 12-700a shall be modified as follows: The adjusted federal alternative minimum taxable income of the trust shall be the sum of all such income derived from or connected with sources within this state and that portion of such income derived from or connected with all other sources which is derived by applying to all such income derived from or connected with all other sources a fraction, the numerator of which is the number of resident noncontingent beneficiaries and the denominator of which is the total number of noncontingent beneficiaries. As used in this subdivision, “noncontingent beneficiary” means a beneficiary whose interest is not subject to a condition precedent.

(5) “Nonresident trust or estate” means any trust or estate other than a resident trust or estate or a part-year resident trust.

(6) “Part-year resident trust” means any trust which is not either a resident trust or a nonresident trust for the entire taxable year.

(7) “Taxable year” means taxable year as determined in accordance with section 12-708.

(8) “Connecticut taxable income of a resident” means the Connecticut adjusted gross income of a natural person with respect to any taxable year reduced by the amount of the exemption provided in section 12-702.

(9) “Connecticut taxable income of a resident trust or estate” shall mean the taxable income of the fiduciary of such trust or estate as determined for purposes of the federal income tax, to which (A) there shall be added or subtracted, as the case may be, the share of the trust or estate, as determined under section 12-716, in the Connecticut fiduciary adjustment and (B) with respect to any trust, there shall be added the amount of any includable gain, reduced by any deductions properly allocable thereto, upon which a tax is imposed for the taxable year pursuant to Section 644 of the Internal Revenue Code.

(10) “Connecticut fiduciary adjustment” means the net positive or negative total of the following items relating to income, gain, loss or deduction of a trust or estate: (A) There shall be added together (i) any interest income from obligations issued by or on behalf of any state, political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity, exclusive of such income from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut and exclusive of any such income with respect to which taxation by any state is prohibited by federal law, (ii) any exempt-interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, exclusive of such exempt-interest dividends derived from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut and exclusive of such exempt-interest dividends derived from obligations, the income with respect to which taxation by any state is prohibited by federal law, (iii) any interest or dividend income on obligations or securities of any authority, commission or instrumentality of the United States which federal law exempts from federal income tax but does not exempt from state income taxes, (iv) to the extent properly includable in determining the net gain or loss from the sale or other disposition of capital assets for federal income tax purposes, any loss from the sale or exchange of obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut, in the income year such loss was recognized, (v) to the extent deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries, any income taxes imposed by this state, (vi) to the extent deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries, any interest on indebtedness incurred or continued to purchase or carry obligations or securities the interest on which is exempt from tax under this chapter, (vii) expenses paid or incurred during the taxable year for the production or collection of income which is exempt from tax under this chapter, or the management, conservation or maintenance of property held for the production of such income, and the amortizable bond premium for the taxable year on any bond the interest on which is exempt from taxation under this chapter, to the extent that such expenses and premiums are deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries, and (viii) to the extent deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries, the deduction allowable as qualified domestic production activities income, pursuant to Section 199 of the Internal Revenue Code. (B) There shall be subtracted from the sum of such items (i) to the extent properly includable in gross income for federal income tax purposes, any income with respect to which taxation by any state is prohibited by federal law, (ii) to the extent allowable under section 12-718, exempt dividends paid by a regulated investment company, (iii) with respect to any trust or estate which is a shareholder of an S corporation which is carrying on, or which has the right to carry on, business in this state, as said term is used in section 12-214, the amount of such shareholder’s pro rata share of such corporation’s nonseparately computed items, as defined in Section 1366 of the Internal Revenue Code, that is subject to tax under chapter 208, in accordance with subsection (c) of section 12-217 multiplied by such corporation’s apportionment fraction, if any, as determined in accordance with section 12-218, (iv) to the extent properly includable in gross income for federal income tax purposes, any interest income from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut, (v) to the extent properly includable in determining the net gain or loss from the sale or other disposition of capital assets for federal income tax purposes, any gain from the sale or exchange of obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut, in the income year such gain was recognized, (vi) any interest on indebtedness incurred or continued to purchase or carry obligations or securities the interest on which is subject to tax under this chapter, but exempt from federal income tax, to the extent that such interest on indebtedness is not deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries, (vii) ordinary and necessary expenses paid or incurred during the taxable year for the production or collection of income which is subject to taxation under this chapter, but exempt from federal income tax, or the management, conservation or maintenance of property held for the production of such income, and the amortizable bond premium for the taxable year on any bond the interest on which is subject to tax under this chapter, but exempt from federal income tax, to the extent that such expenses and premiums are not deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries, and (viii) the amount of any refund or credit for overpayment of income taxes imposed by this state, to the extent properly includable in gross income for federal income tax purposes for the taxable year and to the extent deductible in determining federal taxable income prior to deductions relating to distributions to beneficiaries for the preceding taxable year.

(11) “Estimated tax” means the amount which the individual estimates to be his income tax under this chapter for the taxable year less the amount which such individual estimates to be the sum of any credits allowable for tax withheld.

(12) “Required annual payment” means the lesser of (A) ninety per cent of the tax shown on the return for the taxable year, or, if no return is filed, ninety per cent of the tax for such year, or (B) if the preceding taxable year was a taxable year of twelve months and the individual filed a return for the preceding taxable year, one hundred per cent of the tax shown on the return of the individual for such preceding taxable year.

(13) “Regulated investment company” means a regulated investment company as defined in Section 851 of the Internal Revenue Code.

(14) “Exempt dividends” means any dividend or part thereof, other than a capital gain dividend, paid by a regulated investment company and designated by it as an exempt dividend, in accordance with section 12-718, in a written notice mailed to its shareholders not later than sixty days after the close of its taxable year.

(15) “Taxpayer” means any person, trust or estate subject to the tax imposed under this chapter.

(16) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(17) “S corporation” means any corporation which is an S corporation for federal income tax purposes.

(18) “Person” means a person as defined in section 12-1, but shall not include any corporation or association which is taxable as a corporation for the purposes of chapter 208, provided, for purposes of sections 12-735, 12-736 and 12-737, the term “person” shall include an individual, corporation or partnership and any officer or employee of any corporation, including a dissolved corporation, and a member or employee of any partnership who, as such officer, employee or member, is under a duty to perform the act in respect of which the violation occurs.

(19) “Adjusted gross income” means the adjusted gross income of a natural person with respect to any taxable year, as determined for federal income tax purposes and as properly reported on such person’s federal income tax return.

(20) “Connecticut adjusted gross income” means adjusted gross income, with the following modifications:

(A) There shall be added thereto (i) to the extent not properly includable in gross income for federal income tax purposes, any interest income from obligations issued by or on behalf of any state, political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity, exclusive of such income from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut and exclusive of any such income with respect to which taxation by any state is prohibited by federal law, (ii) any exempt-interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, exclusive of such exempt-interest dividends derived from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut and exclusive of such exempt-interest dividends derived from obligations, the income with respect to which taxation by any state is prohibited by federal law, (iii) any interest or dividend income on obligations or securities of any authority, commission or instrumentality of the United States which federal law exempts from federal income tax but does not exempt from state income taxes, (iv) to the extent included in gross income for federal income tax purposes for the taxable year, the total taxable amount of a lump sum distribution for the taxable year deductible from such gross income in calculating federal adjusted gross income, (v) to the extent properly includable in determining the net gain or loss from the sale or other disposition of capital assets for federal income tax purposes, any loss from the sale or exchange of obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut, in the income year such loss was recognized, (vi) to the extent deductible in determining federal adjusted gross income, any income taxes imposed by this state, (vii) to the extent deductible in determining federal adjusted gross income, any interest on indebtedness incurred or continued to purchase or carry obligations or securities the interest on which is exempt from tax under this chapter, (viii) expenses paid or incurred during the taxable year for the production or collection of income which is exempt from taxation under this chapter or the management, conservation or maintenance of property held for the production of such income, and the amortizable bond premium for the taxable year on any bond the interest on which is exempt from tax under this chapter to the extent that such expenses and premiums are deductible in determining federal adjusted gross income, (ix) for property placed in service after September 10, 2001, but prior to September 11, 2004, in taxable years ending after September 10, 2001, any additional allowance for depreciation under subsection (k) of Section 168 of the Internal Revenue Code, as provided by Section 101 of the Job Creation and Worker Assistance Act of 2002, to the extent deductible in determining federal adjusted gross income, (x) to the extent deductible in determining federal adjusted gross income, the deduction allowable as qualified domestic production activities income, pursuant to Section 199 of the Internal Revenue Code, (xi) to the extent not properly includable in gross income for federal income tax purposes for the taxable year, any income from the discharge of indebtedness, in taxable years ending after December 31, 2008, in connection with any reacquisition, after December 31, 2008, and before January 1, 2011, of an applicable debt instrument or instruments, as those terms are defined in Section 108 of the Internal Revenue Code, as amended by Section 1231 of the American Recovery and Reinvestment Act of 2009, the inclusion of which income in federal gross income for the taxable year is deferred, as provided by said Section 1231; (xii) to the extent not properly includable in gross income for federal income tax purposes, an amount equal to fifty per cent of any distribution from a manufacturing reinvestment account used in accordance with subdivision (3) of subsection (c) of section 32-9zz to the extent that a contribution to such account was subtracted from federal adjusted gross income pursuant to clause (xix) of subparagraph (B) of this subdivision in computing Connecticut adjusted gross income for the current or a preceding taxable year; and (xiii) to the extent not properly includable in gross income for federal income tax purposes, an amount equal to (I) any distribution from a manufacturing reinvestment account not used in accordance with subdivision (3) of subsection (c) of section 32-9zz to the extent that a contribution to such account was subtracted from federal adjusted gross income pursuant to clause (xix) of subparagraph (B) of this subdivision in computing Connecticut adjusted gross income for the current or a preceding taxable year, and (II) any return of money from a manufacturing reinvestment account pursuant to subsection (d) of section 32-9zz to the extent that a contribution to such account was subtracted from federal adjusted gross income pursuant to clause (xix) of subparagraph (B) of this subdivision in computing Connecticut adjusted gross income for the current or a preceding taxable year.

(B) There shall be subtracted therefrom (i) to the extent properly includable in gross income for federal income tax purposes, any income with respect to which taxation by any state is prohibited by federal law, (ii) to the extent allowable under section 12-718, exempt dividends paid by a regulated investment company, (iii) the amount of any refund or credit for overpayment of income taxes imposed by this state, or any other state of the United States or a political subdivision thereof, or the District of Columbia, to the extent properly includable in gross income for federal income tax purposes, (iv) to the extent properly includable in gross income for federal income tax purposes and not otherwise subtracted from federal adjusted gross income pursuant to clause (x) of this subparagraph in computing Connecticut adjusted gross income, any tier 1 railroad retirement benefits, (v) to the extent any additional allowance for depreciation under Section 168(k) of the Internal Revenue Code, as provided by Section 101 of the Job Creation and Worker Assistance Act of 2002, for property placed in service after December 31, 2001, but prior to September 10, 2004, was added to federal adjusted gross income pursuant to subparagraph (A)(ix) of this subdivision in computing Connecticut adjusted gross income for a taxable year ending after December 31, 2001, twenty-five per cent of such additional allowance for depreciation in each of the four succeeding taxable years, (vi) to the extent properly includable in gross income for federal income tax purposes, any interest income from obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut, (vii) to the extent properly includable in determining the net gain or loss from the sale or other disposition of capital assets for federal income tax purposes, any gain from the sale or exchange of obligations issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district or similar public entity created under the laws of the state of Connecticut, in the income year such gain was recognized, (viii) any interest on indebtedness incurred or continued to purchase or carry obligations or securities the interest on which is subject to tax under this chapter but exempt from federal income tax, to the extent that such interest on indebtedness is not deductible in determining federal adjusted gross income and is attributable to a trade or business carried on by such individual, (ix) ordinary and necessary expenses paid or incurred during the taxable year for the production or collection of income which is subject to taxation under this chapter but exempt from federal income tax, or the management, conservation or maintenance of property held for the production of such income, and the amortizable bond premium for the taxable year on any bond the interest on which is subject to tax under this chapter but exempt from federal income tax, to the extent that such expenses and premiums are not deductible in determining federal adjusted gross income and are attributable to a trade or business carried on by such individual, (x) (I) for a person who files a return under the federal income tax as an unmarried individual whose federal adjusted gross income for such taxable year is less than fifty thousand dollars, or as a married individual filing separately whose federal adjusted gross income for such taxable year is less than fifty thousand dollars, or for a husband and wife who file a return under the federal income tax as married individuals filing jointly whose federal adjusted gross income for such taxable year is less than sixty thousand dollars or a person who files a return under the federal income tax as a head of household whose federal adjusted gross income for such taxable year is less than sixty thousand dollars, an amount equal to the Social Security benefits includable for federal income tax purposes; and (II) for a person who files a return under the federal income tax as an unmarried individual whose federal adjusted gross income for such taxable year is fifty thousand dollars or more, or as a married individual filing separately whose federal adjusted gross income for such taxable year is fifty thousand dollars or more, or for a husband and wife who file a return under the federal income tax as married individuals filing jointly whose federal adjusted gross income from such taxable year is sixty thousand dollars or more or for a person who files a return under the federal income tax as a head of household whose federal adjusted gross income for such taxable year is sixty thousand dollars or more, an amount equal to the difference between the amount of Social Security benefits includable for federal income tax purposes and the lesser of twenty-five per cent of the Social Security benefits received during the taxable year, or twenty-five per cent of the excess described in Section 86(b)(1) of the Internal Revenue Code, (xi) to the extent properly includable in gross income for federal income tax purposes, any amount rebated to a taxpayer pursuant to section 12-746, (xii) to the extent properly includable in the gross income for federal income tax purposes of a designated beneficiary, any distribution to such beneficiary from any qualified state tuition program, as defined in Section 529(b) of the Internal Revenue Code, established and maintained by this state or any official, agency or instrumentality of the state, (xiii) to the extent allowable under section 12-701a, contributions to accounts established pursuant to any qualified state tuition program, as defined in Section 529(b) of the Internal Revenue Code, established and maintained by this state or any official, agency or instrumentality of the state, (xiv) to the extent properly includable in gross income for federal income tax purposes, the amount of any Holocaust victims’ settlement payment received in the taxable year by a Holocaust victim, (xv) to the extent properly includable in gross income for federal income tax purposes of an account holder, as defined in section 31-51ww, interest earned on funds deposited in the individual development account, as defined in section 31-51ww, of such account holder, (xvi) to the extent properly includable in the gross income for federal income tax purposes of a designated beneficiary, as defined in section 3-123aa, interest, dividends or capital gains earned on contributions to accounts established for the designated beneficiary pursuant to the Connecticut Homecare Option Program for the Elderly established by sections 3-123aa to 3-123ff, inclusive, (xvii) to the extent properly included in gross income for federal income tax purposes, fifty per cent of the income received from the United States government as retirement pay for a retired member of (I) the Armed Forces of the United States, as defined in Section 101 of Title 10 of the United States Code, or (II) the National Guard, as defined in Section 101 of Title 10 of the United States Code, (xviii) to the extent properly includable in gross income for federal income tax purposes for the taxable year, any income from the discharge of indebtedness in connection with any reacquisition, after December 31, 2008, and before January 1, 2011, of an applicable debt instrument or instruments, as those terms are defined in Section 108 of the Internal Revenue Code, as amended by Section 1231 of the American Recovery and Reinvestment Act of 2009, to the extent any such income was added to federal adjusted gross income pursuant to subparagraph (A)(x) of this subdivision in computing Connecticut adjusted gross income for a preceding taxable year; and (xix) to the extent not deductible in determining federal adjusted gross income, the amount of any contribution to a manufacturing reinvestment account established pursuant to section 32-9zz in the taxable year that such contribution is made.

(C) With respect to a person who is the beneficiary of a trust or estate, there shall be added or subtracted, as the case may be, from adjusted gross income such person’s share, as determined under section 12-714, in the Connecticut fiduciary adjustment.

(21) “Commissioner” means the Commissioner of Revenue Services or his authorized agent.

(22) “Department” means the Department of Revenue Services.

(23) “Federal tentative minimum tax” means tentative minimum tax, as determined pursuant to Section 55 of the Internal Revenue Code, reduced by the alternative minimum tax foreign tax credit.

(24) “Adjusted federal tentative minimum tax” of an individual means such individual’s federal tentative minimum tax or, in the case of an individual whose Connecticut adjusted gross income includes modifications described in subparagraph (A)(i), (A)(ii), (A)(v), (A)(vi), (A)(vii) or (A)(viii) of subdivision (20) of subsection (a) of this section or subparagraph (B)(i), (B)(ii), (B)(v), (B)(vi), (B)(vii), (B)(viii), (B)(ix), (B)(x), (B)(xiii) or (B)(xv) of subdivision (20) of subsection (a) of this section, the amount that would have been the federal tentative minimum tax if such tax were calculated by including, to the extent not includable in federal alternative minimum taxable income, the modifications described in subparagraph (A)(i), (A)(ii), (A)(v), (A)(vi), (A)(vii) or (A)(viii) of subdivision (20) of subsection (a) of this section, by excluding, to the extent includable in federal alternative minimum taxable income, the modifications described in subparagraph (B)(i), (B)(ii), (B)(v), (B)(vi), (B)(vii), (B)(viii), (B)(ix), (B)(x), (B)(xiii) or (B)(xv) of subdivision (20) of subsection (a) of this section, and by excluding, to the extent includable in federal alternative minimum taxable income, the amount of any interest income or exempt-interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, from obligations that are issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district, or similar public entity that is created under the laws of the state of Connecticut, or from obligations that are issued by or on behalf of any territory or possession of the United States, any political subdivision of such territory or possession, or public instrumentality, authority, district or similar public entity of such territory or possession, the income with respect to which taxation by any state is prohibited by federal law. If such individual is a beneficiary of a trust or estate, then, in calculating his or her federal tentative minimum tax, his or her federal alternative taxable income shall be increased or decreased, as the case may be, by the net amount of such individual’s proportionate share of the Connecticut fiduciary adjustment relating to modifications that are described in, to the extent not includable in federal alternative minimum taxable income, subparagraph (A)(i), (A)(ii), (A)(v), (A)(vi), (A)(vii) or (A)(viii) of subdivision (20) of subsection (a) of this section, or, to the extent includable in federal alternative minimum taxable income, subparagraph (B)(i), (B)(ii), (B)(v), (B)(vi), (B)(vii), (B)(viii), (B)(ix), (B)(x), (B)(xiii) or (B)(xv) of subdivision (20) of subsection (a) of this section.

(25) “Net Connecticut minimum tax” means the amount by which the Connecticut minimum tax exceeds the income tax imposed under section 12-700.

(26) (A) “Connecticut minimum tax” of an individual means the lesser of (i) nineteen per cent of the adjusted federal tentative minimum tax, as defined in subdivision (24) of subsection (a) of this section, or (ii) five and one-half per cent of the adjusted federal alternative minimum taxable income, as defined in subdivision (30) of this subsection. (B) “Connecticut minimum tax” of a trust or estate means the lesser of (i) nineteen per cent of the adjusted federal tentative minimum tax, as defined in subdivision (28) of this subsection, or (ii) five and one-half per cent of the adjusted federal alternative minimum taxable income, as defined in subdivision (31) of this subsection.

(27) “Adjusted net Connecticut minimum tax” means (A) if the Connecticut minimum tax is calculated under subparagraph (A)(i) or (B)(i), as the case may be, of subdivision (26) of this subsection, the excess, if any, of (i) the net Connecticut minimum tax, less the credit allowed under subsection (e) of section 12-700a, over (ii) the amount that would have been the net Connecticut minimum tax provided the adjustments and items of preference specified in Section 53(d) of the Internal Revenue Code had been used in determining the net Connecticut minimum tax, less the credit that would have been allowed under subsection (e) of section 12-700a for a similar tax determined by using only the adjustments and items of preference specified in Section 53(d) of the Internal Revenue Code, or (B) if the Connecticut minimum tax is calculated under subparagraph (A)(ii) or (B)(ii), as the case may be, of subdivision (26) of this subsection, then the product of the excess that is described in subparagraph (A) of this subdivision and that is determined without regard to said subparagraph (A)(ii) or (B)(ii), as the case may be, of subdivision (26) of this subsection, multiplied by a fraction, the numerator of which is the net Connecticut minimum tax, as if the Connecticut minimum tax were calculated under said subparagraph (A)(ii) or (B)(ii), as the case may be, of subdivision (26) of this subsection and the denominator of which is the net Connecticut minimum tax, as if the Connecticut minimum tax were calculated under said subparagraph (A)(i) or (B)(i), as the case may be, of subdivision (26) of this subsection.

(28) “Adjusted federal tentative minimum tax” of a trust or estate means its federal tentative minimum tax or, in the case of a trust or estate whose Connecticut taxable income includes modifications described in subparagraph (A)(i), (A)(ii), (A)(iv), (A)(v), (A)(vi) or (A)(vii) of subdivision (10) of subsection (a) of this section or subparagraph (B)(i), (B)(ii), (B)(iii), (B)(iv), (B)(v), (B)(vi) or (B)(vii) of subdivision (10) of subsection (a) of this section, the amount that would have been the federal tentative minimum tax if such tax were calculated by including, to the extent not includable in federal alternative minimum taxable income, the modifications described in subparagraph (A)(i), (A)(ii), (A)(iv), (A)(v), (A)(vi) or (A)(vii) of subdivision (10) of subsection (a) of this section, by excluding, to the extent includable in federal alternative minimum taxable income, the modifications described in subparagraph (B)(i), (B)(ii), (B)(iii), (B)(iv), (B)(v), (B)(vi) or (B)(vii) of subdivision (10) of subsection (a) of this section, and by excluding, to the extent includable in federal alternative minimum taxable income, the amount of any interest income or exempt-interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, from obligations that are issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district, or similar public entity that is created under the laws of the state of Connecticut, or from obligations that are issued by or on behalf of any territory or possession of the United States, any political subdivision of such territory or possession, or public instrumentality, authority, district or similar public entity of such territory or possession, the income with respect to which taxation by any state is prohibited by federal law. If such trust or estate is itself a beneficiary of a trust or estate, then, for purposes of calculating its adjusted federal alternative minimum tax, its federal alternative minimum taxable income shall also be increased or decreased, as the case may be, by the net amount of such trust or estate’s proportionate share of the Connecticut fiduciary adjustment relating to modifications that are described, to the extent not includable in federal alternative minimum taxable income, in subparagraph (A)(i), (A)(ii), (A)(iv), (A)(v), (A)(vi) or (A)(vii) of subdivision (10) of subsection (a) of this section or to the extent includable in federal alternative minimum taxable income, subparagraph (B)(i), (B)(ii), (B)(iii), (B)(iv), (B)(v), (B)(vi) or (B)(vii) of subdivision (10) of subsection (a) of this section.

(29) “Federal alternative minimum taxable income” means alternative minimum taxable income, as defined in Section 55(b)(2) of the Internal Revenue Code.

(30) “Adjusted federal alternative minimum taxable income” of an individual means his or her federal alternative minimum taxable income or, in the case of an individual whose Connecticut adjusted gross income includes modifications described in subparagraph (A)(i), (A)(ii), (A)(v), (A)(vi), (A)(vii) or (A)(viii) of subdivision (20) of subsection (a) of this section or subparagraph (B)(i), (B)(ii), (B)(v), (B)(vi), (B)(vii), (B)(viii), (B)(ix), (B)(x), (B)(xiii) or (B)(xv) of subdivision (20) of subsection (a) of this section, the amount that would have been the federal alternative minimum taxable income if such amount were calculated by including, to the extent not includable in federal alternative minimum taxable income, the modifications described in subparagraph (A)(i), (A)(ii), (A)(v), (A)(vi), (A)(vii) or (A)(viii) of subdivision (20) of subsection (a) of this section, by excluding, to the extent includable in federal alternative minimum taxable income, the modifications described in subparagraph (B)(i), (B)(ii), (B)(v), (B)(vi), (B)(vii), (B)(viii), (B)(ix), (B)(x), (B)(xiii) or (B)(xv) of subdivision (20) of subsection (a) of this section, and by excluding, to the extent includable in federal alternative minimum taxable income, the amount of any interest income or exempt-interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, from obligations that are issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district, or similar public entity that is created under the laws of the state of Connecticut, or from obligations that are issued by or on behalf of any territory or possession of the United States, any political subdivision of such territory or possession, or public instrumentality, authority, district or similar public entity of such territory or possession, the income with respect to which taxation by any state is prohibited by federal law. If such individual is a beneficiary of a trust or estate, then, for purposes of calculating his or her adjusted federal alternative minimum taxable income, his or her federal alternative minimum taxable income shall also be increased or decreased, as the case may be, by the net amount of such individual’s proportionate share of the Connecticut fiduciary adjustment relating to modifications to the extent not includable in federal alternative minimum taxable income, that are described in subparagraph (A)(i), (A)(ii), (A)(v), (A)(vi), (A)(vii) or (A)(viii) of subdivision (20) of subsection (a) of this section or to the extent includable in federal alternative minimum taxable income, subparagraph (B)(i), (B)(ii), (B)(v), (B)(vi), (B)(vii), (B)(viii), (B)(ix), (B)(x), (B)(xiii) or (B)(xv) of subdivision (20) of subsection (a) of this section.

(31) “Adjusted federal alternative minimum taxable income” of a trust or estate means its federal alternative minimum taxable income or, in the case of a trust or estate whose Connecticut taxable income includes modifications described in subparagraph (A)(i), (A)(ii), (A)(iv), (A)(v), (A)(vi) or (A)(vii) of subdivision (10) of subsection (a) of this section or subparagraph (B)(i), (B)(ii), (B)(iii), (B)(iv), (B)(v), (B)(vi) or (B)(vii) of subdivision (10) of subsection (a) of this section, the amount that would have been the federal alternative minimum taxable income if such amount were calculated by including, to the extent not includable in federal alternative minimum taxable income, the modifications described in subparagraph (A)(i), (A)(ii), (A)(iv), (A)(v), (A)(vi) or (A)(vii) of subdivision (10) of subsection (a) of this section, by excluding, to the extent includable in federal alternative minimum taxable income, the modifications described in subparagraph (B)(i), (B)(ii), (B)(iii), (B)(iv), (B)(v), (B)(vi) or (B)(vii) of subdivision (10) of subsection (a) of this section, and by excluding, to the extent includable in federal alternative minimum taxable income, the amount of any interest income or exempt-interest dividends, as defined in Section 852(b)(5) of the Internal Revenue Code, from obligations that are issued by or on behalf of the state of Connecticut, any political subdivision thereof, or public instrumentality, state or local authority, district, or similar public entity that is created under the laws of the state of Connecticut, or from obligations that are issued by or on behalf of any territory or possession of the United States, any political subdivision of such territory or possession, or public instrumentality, authority, district or similar public entity of such territory or possession, the income with respect to which taxation by any state is prohibited by federal law. If such trust or estate is itself a beneficiary of a trust or estate, then, for purposes of calculating its adjusted federal alternative minimum taxable income, its federal alternative minimum taxable income shall also be increased or decreased, as the case may be, by the net amount of such trust or estate’s proportionate share of the Connecticut fiduciary adjustment relating to modifications that are described, to the extent not includable in federal alternative minimum taxable income, in subparagraph (A)(i), (A)(ii), (A)(iv), (A)(v), (A)(vi) or (A)(vii) of subdivision (10) of subsection (a) of this section, or to the extent includable in federal alternative minimum taxable income, subparagraph (B)(i), (B)(ii), (B)(iii), (B)(iv), (B)(v), (B)(vi) or (B)(vii) of subdivision (10) of subsection (a) of this section.

(32) “Pay” means the payment by an individual of the tax imposed on his Connecticut adjusted gross income or the payment by a fiduciary of a trust or estate of the tax imposed on its Connecticut taxable income, and includes the payment over by an employer or other person of the tax that such employer or other person is required to collect, deduct or withhold and to truthfully account for.

(33) “Partnership” means a partnership as defined in Section 7701(a)(2) of the Internal Revenue Code and the regulations adopted thereunder, as from time to time amended, and any reference in this chapter or in regulations adopted under this chapter to a partnership shall include a limited liability company that is treated as a partnership for federal income tax purposes.

(34) “Partner” means a partner as defined in Section 7701(a)(2) of the Internal Revenue Code and the regulations adopted thereunder, as from time to time amended, and any reference in this chapter or in regulations adopted under this chapter to a partner shall include a member of a limited liability company that is treated as a partnership for federal income tax purposes.

(35) “Holocaust victim settlement payment” means a payment received: (A) As a result of a settlement of the action entitled In re Holocaust Victims’ Asset Litigation, C.A. No. 96-4849, in the United States District Court for the Eastern District of New York; (B) under the German act regulating unresolved property claims, also known as Gesetz zur Regelung offener Vermogensfragen, or any other foreign law providing payments for Holocaust claims; or (C) as a result of the settlement of any other Holocaust claim, including insurance claims, claims relating to looted art, claims relating to looted financial assets, or claims relating to slave labor wages. “Holocaust victim settlement payment” includes any interest on any such payment accumulated or accrued through the date of payment. “Holocaust victim settlement payment” does not include any amount received from any asset acquired with any asset recovered, returned, or otherwise given as compensation to a Holocaust victim as a Holocaust victim settlement payment or with the proceeds from the sale of any asset recovered, returned, or otherwise given as compensation to a Holocaust victim as a Holocaust victim settlement payment.

(36) “Holocaust victim” means an individual who died or lost property as a result of discriminatory laws, policies or actions targeted against discrete groups of individuals based on race, religion, ethnicity, sexual orientation or national origin, whether or not the individual was actually a member of any of those groups, or because the individual assisted or allegedly assisted any of those groups, between January 1, 1929, and December 31, 1945, in the country of Nazi Germany, areas occupied by Nazi Germany, those European countries allied with Nazi Germany, areas occupied by those European countries allied with Nazi Germany or any other neutral European country or area in Europe under the influence or threat of invasion by Nazi Germany or by any European country allied with or occupied by Nazi Germany. “Holocaust victim” includes the spouse or descendant of a Holocaust victim.

(b) Any term used in this chapter shall have the same meaning as when used in a comparable context in the laws of the United States relating to income taxes unless a different meaning is clearly required. Any reference in this chapter to the laws of the United States shall mean the provisions of the Internal Revenue Code and any other provisions of the laws of the United States relating to income tax as the same may be or become effective, at any time or from time to time, for the taxable year. Terms preceded by the word “federal” refer to the corresponding terms defined in the laws of the United States.

(c) The commissioner shall, by regulation, define the term “derived from or connected with sources within this state” as used in this chapter.

(June Sp. Sess. P.A. 91-3, S. 52, 168; May Sp. Sess. P.A. 92-5, S. 2, 37; May Sp. Sess. P.A. 92-17, S. 11, 43, 59; P.A. 93-74, S. 38, 39, 57, 58, 67; 93-332, S. 27, 42; May Sp. Sess. P.A. 94-4, S. 26, 71–74, 85; P.A. 95-5, S. 1–3, 6; 95-160, S. 64, 69; P.A. 96-139, S. 9–11, 13; 96-175, S. 2, 3, 5; 96-180, S. 29–31, 166; 96-221, S. 22, 25; P.A. 97-286, S. 2, 3, 8; 97-309, S. 9, 23; 97-322, S. 7, 9; P.A. 98-110, S. 4, 27; 98-252, S. 58, 80; 98-255, S. 3, 24; P.A. 99-173, S. 1, 65; P.A. 00-82, S. 1–4, 6; 00-174, S. 38, 39, 83; 00-192, S. 6, 102; June Sp. Sess. P.A. 01-6, S. 35, 36, 85; May 9 Sp. Sess. P.A. 02-1, S. 77; P.A. 03-225, S. 13; June 30 Sp. Sess. P.A. 03-6, S. 72; P.A. 05-251, S. 71–73; P.A. 06-186, S. 76, 77; P.A. 07-130, S. 7, 8; P.A. 08-140, S. 1; June Sp. Sess. P.A. 09-3, S. 120, 121; June 19 Sp. Sess. P.A. 09-2, S. 5; June 12 Sp. Sess. P.A. 12-1, S. 196.)

History: June Sp. Sess. P.A. 91-3, S. 52, effective August 22, 1991, and applicable to taxable years of taxpayers occurring on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 92-17 amended Subsec. (a)(4) to delete standards for nontaxation of a resident trust and to create a formula for modification of the Connecticut taxable income of a trust based on the residence of the beneficiaries, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1993, and added Subsec. (c), concerning a definition of the term “derived from or connected with sources within this state”, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 93-74 amended Subsec. (a)(12), deleting existing definition of “assumed tax” and replacing it with definition of “required annual payment”, amended Subsec. (a)(18), defining “person” by changing statutory citation from Sec. 1-1 to Sec. 12-1, made technical change in Subsec. (a)(20) and added Subdivs. (23) to (27), inclusive, to Subsec. (a) defining “federal tentative minimum tax”, “adjusted federal tentative minimum tax”, “net Connecticut minimum tax”, “Connecticut minimum tax” and “adjusted net Connecticut minimum tax”, effective May 19, 1993, and applicable to taxable years on and after January 1, 1993; P.A. 93-332 amended Subsec. (a)(4) to modify definition of “resident trust or estate” to include trust or estate which has one or more nonresident beneficiaries, effective June 25, 1993, and applicable to taxable years commencing on or after January 1, 1993; May Sp. Sess. P.A. 94-4 in Subsec. (a)(4) made changes in definition of “resident trust or estate” relative to the calculation of the alternative minimum tax, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1993, in Subsec. (a)(20) eliminated the modification for moving expenses and added a new Subpara. (x) re eliminating the federal increase in social security taxes, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1994, in Subsec. (a)(24) modified definition to exclude the amount of certain interest income or exempt-interest dividends, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1993, in Subsec. (a)(26) and (27) modified definitions of “Connecticut minimum tax” and “adjusted net Connecticut minimum tax” to provide that the Connecticut minimum tax is the lesser of 19% of the adjusted federal tentative minimum tax or 5% of the adjusted federal alternative minimum taxable income, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1993, and added Subdivs. (28) to (31), inclusive, defining “adjusted federal tentative minimum tax”, “federal alternative minimum taxable income”, “adjusted federal alternative minimum taxable income of an individual” and “adjusted federal alternative minimum taxable income of a trust or an estate”, respectively, effective June 9, 1994, and applicable to taxable years commencing on or after January 1, 1993; P.A. 95-5 amended Subsec. (a)(18) to include reference to Secs. 12-735 and 12-737, amended Subsec. (a)(26) and (27) to add a definition of “Connecticut minimum tax” of a trust or estate and to provide that adjusted net Connecticut minimum tax is less the credit under Sec. 12-700a(e) and made technical changes, and added new Subdiv. (32) defining “pay” effective April 13, 1995, and applicable to taxable years commencing on or after January 1, 1995; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 96-139 amended Subsec. (a)(10), (28) and (31) to make technical relettering and renumbering corrections, effective May 29, 1996; P.A. 96-175 amended Subsec. (a)(10) and (20) to add reference to Sec. 12-217(c), effective May 31, 1996, and applicable to income years commencing on or after January 1, 1997; P.A. 96-180 amended Subsec. (a)(10), (28) and (31) to make technical relettering and renumbering changes in Subpara. and clause designations, effective June 3, 1996; P.A. 96-221 added Subsec. (a)(10)(B)(viii) re amount of any refund or credit for overpayment of tax, effective June 4, 1996, and applicable to income years commencing on or after January 1, 1992 (Revisor’s note: The Revisors editorially corrected clerical errors in Subdivs. (28), (30) and (31) by changing references to “... such territory of possession, ...” to “... such territory or possession, ...” for consistency with the other references in the section); P.A. 97-286 amended Subsec. (a)(27) to make technical changes to definition and to add new Subdivs. (33) and (34) defining “partnership” and “partner”, effective June 26, 1997, and applicable to taxable years commencing on or after January 1, 1997; P.A. 97-309 amended Subsec. (a)(20)(B)(x) to increase the amount of Social Security income that is exempt, effective July 1, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 98-110 added Subsec. (a)(20)(B)(xi) excluding amount of rebate, effective May 19, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 98-252 and P.A. 98-255 both added Subsec. (a)(20)(B)(xii) re distributions from qualified state tuition programs, effective July 1, 1998; P.A. 99-173 amended Subsec. (a)(20) to exempt the remaining 25% of taxable Social Security income for joint filers and heads of household with an adjusted gross income under $60,000 and single filers with an adjusted gross income under $50,000, effective June 23, 1999, and applicable to taxable years commencing on or after January 1, 1999; P.A. 00-82 amended Subsec. (a)(20) to exclude Holocaust victim’s settlement payments from Connecticut adjusted gross income, amended Subsec. (a)(24) and (30) to make said Subdivs. consistent with substantive changes in said act and to make technical changes for purposes of gender neutrality and added Subsec. (a)(35) and (36) defining “Holocaust victim settlement payment” and “Holocaust victim”, respectively, effective May 26, 2000, and applicable to taxable years commencing on or after January 1, 2000; P.A. 00-174 amended Subsec. (a)(1) to modify the domicile provisions in the definition of “resident of this state” and amended Subsec. (a)(20) to eliminate a subtraction modification for tax refunds or credits from any province of Canada, to modify provisions in the Social Security benefit adjustment and to make technical changes, effective May 26, 2000, and applicable to taxable years commencing on or after January 1, 2000; P.A. 00-192 amended Subsec. (a)(20)(B) to delete reference to any province of Canada and to add provisions re interest earned on funds deposited in individual development accounts, effective January 1, 2001, and applicable to taxable years commencing on or after that date; June Sp. Sess. P.A. 01-6, S. 35 amended Subsec. (a)(19) to provide that “adjusted gross income” shall be the income that is properly reported on the taxpayer’s federal return, effective July 1, 2001, and applicable to all open tax periods (Revisor’s note: June Sp. Sess. P.A. 01-6, S. 36, provided as follows: “Sec. 36. The intent of the amendment made by section 35 of this act to subdivision (19) of subsection (a) of section 12-701 of the general statutes is to clarify that a natural person’s adjusted gross income is not further modified in determining such person’s Connecticut adjusted gross income for purposes of chapter 229 of the general statutes, except as expressly provided in subdivision (20) of subsection (a) of said section 12-701.”); May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a)(20)(A) to require an addition to income for any allowance for depreciation under the federal Job Creation and Worker Assistance Act of 2002, effective July 1, 2002, and applicable to taxable years commencing on or after January 1, 2002; P.A. 03-225 amended Subsec. (a)(20)(B)(iv) and (v) to provide for a corresponding subtraction modification for the bonus depreciation “decoupling” adopted the previous year and to eliminate an overlap between Social Security and railroad retirement benefits, effective July 9, 2003, and applicable to taxable years commencing on or after January 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(26) to increase applicable percentage of alternative minimum taxable income from 5% to 5.5% and to make a technical change, effective August 20, 2003 and applicable to taxable years commencing on and after January 1, 2003; P.A. 05-251 added Subsec. (a)(20)(B)(xv) excluding 50% of military retirement pay, and amended Subsecs. (a)(24) and (a)(30) to add reference to Subsec. (a)(20)(B)(xv) re military retirement pay, effective June 30, 2005, and applicable for taxable years commencing on or after January 1, 2008; P.A. 06-186 added Subsec. (a)(20)(B)(xiii) re contributions to qualified state tuition programs, and redesignating existing clauses (xiii) to (xv) as clauses (xiv) to (xvi), effective July 1, 2006, and applicable to taxable years commencing on or after January 1, 2006; P.A. 07-130 amended Subsec. (a)(20)(B) by adding new clause (xvi) re contributions to accounts established for designated beneficiary pursuant to Connecticut Homecare Option Program for the Elderly, effective October 1, 2007, and applicable to taxable years commencing on or after January 1, 2007, and by redesignating existing clause (xvi) as clause (xvii), effective October 1, 2007, and applicable to taxable years commencing on or after January 1, 2008; P.A. 08-140 amended Subsec. (a)(20)(B)(xvi) by adding as allowable deduction dividends or capital gains earned on contributions to accounts established under Connecticut Homecare Option Program for the Elderly, effective July 1, 2008, and applicable to taxable years commencing on or after January 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by adding Subdivs. (10)(A)(viii) and (20)(A)(x) re deduction for qualified domestic production activities income, effective September 9, 2009, and applicable to taxable years commencing on or after January 1, 2009; June 19 Sp. Sess. P.A. 09-2 amended Subsec. (a)(20) by adding Subpara. (A)(x), codified by the Revisors as Subpara. (A)(xi), and Subpara. (B)(xviii) re treatment of income from discharge of indebtedness, effective June 22, 2009, and applicable to taxable years ending after December 31, 2008; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(20) by adding clauses (xii) and (xiii) re distribution from a manufacturing reinvestment account in Subpara. (A) and adding clause (xix) re contribution to a manufacturing reinvestment account in Subpara. (B), effective June 15, 2012, and applicable to taxable years commencing on or after January 1, 2011.

Federal tax benefit rule is incorporated into definition of “adjusted gross income”. 253 C. 761.

Subdiv. (1) cited. 44 CS 461. Subdiv. (4): Commerce and due process clauses do not invalidate Connecticut’s tax on testamentary trust income. 45 CS 368.



Section 12-701a - Modification to Connecticut adjusted gross income for contributions to qualified state tuition program.

The maximum annual modification under subparagraph (B)(xiii) of subdivision (20) of subsection (a) of section 12-701 shall be equal to the amount of contributions to all accounts established pursuant to any qualified state tuition program, as defined in Section 529(b) of the Internal Revenue Code, established and maintained by this state or any official, agency or instrumentality of the state, but shall not exceed five thousand dollars for each individual taxpayer, or ten thousand dollars for taxpayers filing a joint return. Any amount of a contribution that is not subtracted by the taxpayer in the year for which the contribution is made, on or after January 1, 2006, may be carried forward as a subtraction from income for the succeeding five years; provided the amount subtracted shall not exceed the maximum allowed in each subsequent taxable year.

(P.A. 06-186, S. 78.)

History: P.A. 06-186 effective July 1, 2006, and applicable to taxable years commencing on or after January 1, 2006.



Section 12-702 - Exemptions.

(a)(1)(A) Any person, other than a trust or estate, subject to the tax under this chapter for any taxable year who files under the federal income tax for such taxable year as a married individual filing separately or, for taxable years commencing prior to January 1, 2000, who files income tax for such taxable year as an unmarried individual shall be entitled to a personal exemption of twelve thousand dollars in determining Connecticut taxable income for purposes of this chapter.

(B) In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-four thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption.

(2) For taxable years commencing on or after January 1, 2000, any person, other than a trust or estate, subject to the tax under this chapter for any taxable year who files under the federal income tax for such taxable year as an unmarried individual shall be entitled to a personal exemption in determining Connecticut taxable income for purposes of this chapter as follows:

(A) For taxable years commencing on or after January 1, 2000, but prior to January 1, 2001, twelve thousand two hundred fifty dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-four thousand five hundred dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(B) For taxable years commencing on or after January 1, 2001, but prior to January 1, 2004, twelve thousand five hundred dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-five thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(C) For taxable years commencing on or after January 1, 2004, but prior to January 1, 2007, twelve thousand six hundred twenty-five dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-five thousand two hundred fifty dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(D) For taxable years commencing on or after January 1, 2007, but prior to January 1, 2008, twelve thousand seven hundred fifty dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-five thousand five hundred dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(E) For taxable years commencing on or after January 1, 2008, but prior to January 1, 2012, thirteen thousand dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-six thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(F) For taxable years commencing on or after January 1, 2012, but prior to January 1, 2013, thirteen thousand five hundred dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-seven thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(G) For taxable years commencing on or after January 1, 2013, but prior to January 1, 2014, fourteen thousand dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-eight thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(H) For taxable years commencing on or after January 1, 2014, but prior to January 1, 2015, fourteen thousand five hundred dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds twenty-nine thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption;

(I) For taxable years commencing on or after January 1, 2015, fifteen thousand dollars. In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds thirty thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds said amount. In no event shall the reduction exceed one hundred per cent of the exemption.

(b) (1) Any person subject to tax under this chapter who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code, shall be entitled to a personal exemption of nineteen thousand dollars in determining Connecticut taxable income for purposes of this chapter.

(2) In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds thirty-eight thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds the said amount. In no event shall the reduction exceed one hundred per cent of the exemption.

(c) (1) Any husband and wife subject to tax under this chapter for any taxable year who file a return under the federal income tax for such taxable year as married individuals filing a joint return or any person who files a return for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code, shall be entitled to a single personal exemption of twenty-four thousand dollars in determining Connecticut taxable income for purposes of this chapter. Any husband and wife who elect to file a joint return under the federal income tax for any taxable year shall be required to file jointly with respect to such taxable year for purposes of this chapter, in which event their tax liability under this chapter shall be joint and several, except as otherwise provided in section 12-702a, and any husband and wife who elect to file separately under the federal income tax for any taxable year shall be required to file separately with respect to such taxable year for purposes of this chapter, provided (A) if either the husband or wife is a resident and the other is a nonresident, separate taxes shall be determined on their separate Connecticut taxable incomes on separate forms as married individuals filing separately unless such husband and wife determine their federal taxable income jointly and both elect to determine their joint Connecticut taxable income as if both were residents, or (B) if any husband and wife, both of whom are nonresidents, elect to file a joint return under the federal income tax for any taxable year and only one of them has income derived from or connected with sources within this state during such taxable year, only the spouse with income derived from or connected with sources within this state shall be required to file a return in this state and, if only the spouse with income derived from or connected with this state files such a return in this state, a separate tax shall be determined on such spouse’s separate Connecticut taxable income as a married individual filing separately unless such husband and wife both elect to determine their joint Connecticut taxable income as if both had income derived from or connected with sources within this state.

(2) In the case of any such taxpayer whose Connecticut adjusted gross income for the taxable year exceeds forty-eight thousand dollars, the exemption amount shall be reduced by one thousand dollars for each one thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income for the taxable year exceeds the said amount. In no event shall the reduction exceed one hundred per cent of the exemption.

(June Sp. Sess. P.A. 91-3, S. 53, 168; May Sp. Sess. P.A. 92-5, S. 3, 37; May Sp. Sess. P.A. 92-17, S. 12, 59; P.A. 99-48, S. 3, 10; 99-173, S. 5, 65; P.A. 00-174, S. 40, 83; 00-230, S. 10, 11; May 9 Sp. Sess. P.A. 02-1, S. 78; June 30 Sp. Sess. P.A. 03-1, S. 115; P.A. 05-251, S. 74; June Sp. Sess. P.A. 09-3, S. 122.)

History: June Sp. Sess. P.A. 91-3, S. 53, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 92-17 amended Subsec. (c)(1) to create a method by which a nonresident taxpayer with a nonresident spouse who has no Connecticut sourced income could file a separate return even if the couple filed jointly for federal purposes, commencing June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 99-48 amended Subsec. (c)(1) to add provision re joint and several liability, effective May 27, 1999; P.A. 99-173 amended Subsec. (a) to increase, annually, the unmarried single filer standard exemption from 50% to 62.5% of the joint filer standard exemption over an eight-year period, from $12,250 in tax year commencing January 1, 2000, to $15,000 in tax year commencing January 1, 2007, effective June 23, 1999, and applicable to tax years commencing on or after January 1, 2000; P.A. 00-174 amended Subsec. (a)(2) to adjust the exemption amounts for single filers, effective May 26, 2000; P.A. 00-230 made technical changes in Subsecs. (a) and (c); May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a)(2) to defer by two years the increase in the exemption for single filers, effective July 1, 2002, and applicable to taxable years commencing on or after January 1, 2002; June 30 Sp. Sess. P.A. 03-1 added Subsec. (a)(2)(C) re exemption amount for unmarried filers for taxable year 2004, redesignated existing Subparas. (C) to (H) as Subparas. (D) to (I) and amended said Subparas. to delay the increased exemption amounts for unmarried filers by one year, effective August 16, 2003, and applicable to taxable years commencing on or after January 1, 2004; P.A. 05-251 amended Subsec. (a)(2) to defer by two years the increase in the exemption for single filers, effective June 30, 2005, and applicable to taxable years commencing on or after January 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (a)(2)(E) to (I) to delay increase in single filers’ exemption for 3 years, effective September 9, 2009, and applicable to taxable years commencing on or after January 1, 2009.



Section 12-702a - Relief from joint tax liability.

(a) Any individual who has made a joint return under this chapter may elect to seek relief under the provisions of subsection (b) of this section and if such individual is eligible to elect the application of subsection (c) of this section, such individual may, in addition to any election under subsection (b) of this section, elect to limit such individual’s liability for any deficiency with respect to such joint return in the manner prescribed under subsection (c) of this section.

(b) (1) Under procedures prescribed by the commissioner, if (A) a joint return has been made for a taxable year and on such return there is an understatement of tax attributable to erroneous items of one individual filing the joint return; (B) the other individual filing the joint return establishes that in signing the return such other individual did not know, and had no reason to know,that there was such an understatement; (C) taking into account all the facts and circumstances, it is inequitable to hold such other individual liable for the deficiency in tax for such taxable year attributable to such understatement or portion of such understatement, as the case may be; and (D) such other individual elects the application of this subsection, in such form as the Commissioner of Revenue Services may prescribe, not later than the date which is two years after the date the commissioner has begun collection activities with respect to the individual making the election, such other individual shall be relieved of liability for tax, including interest, penalties and other amounts due for such taxable year to the extent such liability is attributable to such understatement.

(2) If the electing individual satisfies the conditions of subdivision (1) of this subsection except subparagraph (B) of said subdivision (1), and establishes that in signing the return such individual did not know, and had no reason to know, the extent of such understatement, such individual shall be relieved of liability for tax, including interest, penalties and other amounts due for such taxable year to the extent such liability is attributable to the portion of such understatement of which such individual did not know and had no reason to know.

(c) (1) If an individual who has made a joint return for any taxable year elects the application of this subsection, the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to such individual under subsection (d) of this section.

(2) The electing individual shall have the burden of proof with respect to establishing the portion of any deficiency allocable to such individual.

(3) An individual shall be eligible to elect the application of this subsection if (A) at the time such election is filed, such individual is no longer married to, or is legally separated from, the individual with whom such individual filed the joint return to which the election relates, or (B) such individual was not a member of the same household as the individual with whom such joint return was filed at any time during the twelve-month period ending on the date such election is filed.

(4) If the commissioner demonstrates that assets were transferred between individuals filing a joint return as part of a fraudulent scheme by such individuals, an election under this subsection by either individual shall be invalid.

(5) If the commissioner demonstrates that the individual electing under this subsection had actual knowledge, at the time such individual signed the return, of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection (d) of this section, the election shall not apply to such deficiency or portion thereof, unless the individual with actual knowledge establishes that the electing individual signed the return under duress.

(6) The portion of the deficiency for which the individual electing under this subsection is liable shall be increased by the value of any disqualified asset transferred to the individual. For purposes of this section, “disqualified asset” means any property or right to property transferred to an electing individual with respect to a joint return by the other individual filing such joint return if the principal purpose of the transfer was the avoidance of tax or payment of tax. Any transfer which is made after the date which is one year before the date on which a notice of proposed deficiency assessment is sent, other than any transfer pursuant to a decree of divorce or separate maintenance or a written instrument incident to such a decree or to any transfer which an individual establishes did not have as its principal purpose the avoidance of tax or payment of tax, shall be presumed to have as its principal purpose the avoidance of tax or payment of tax.

(7) An election under this subsection for any taxable year shall be made not later than two years after the date on which the commissioner has begun collection activities with respect to the individual making the election.

(d) (1) The portion of any deficiency on a joint return allocated to an individual electing under subsection (c) of this section shall be the amount which bears the same ratio to such deficiency as the net amount of items taken into account in computing the deficiency and allocable to the individual under this subdivision bears to the net amount of all items taken into account in computing the deficiency.

(2) If a deficiency or portion thereof is attributable to the disallowance of a credit, and such item is allocated to one individual under subdivision (3) of this subsection, such deficiency or portion thereof shall be allocated to such individual. Any such item shall not be taken into account under subdivision (1) of this subsection.

(3) Except as provided in subdivisions (4) and (5) of this subsection, any item giving rise to a deficiency on a joint return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable year. If the commissioner establishes that the allocation of any item is appropriate due to fraud of one or both individuals, the commissioner may provide for such allocation in a manner as prescribed in regulations adopted in accordance with chapter 54.

(4) If an exemption under section 12-702 or a credit under section 12-703 would be disallowed in its entirety solely because a separate return is filed, such disallowance shall be disregarded and the item shall be computed as if a joint return had been filed and then allocated between the joint filers appropriately.

(5) If the liability of a child of a taxpayer is included on a joint return, such liability shall be disregarded in computing the separate liability of either joint filer and such liability shall be allocated appropriately between the joint filers.

(e) (1) The commissioner shall determine what relief, if any, is available to an electing individual under this section and shall mail notice of the proposed determination to such individual. Such notice shall set forth briefly the commissioner’s findings of fact and the basis of the determination in each case decided in whole or in part adversely to such individual. Sixty days after the date on which it is mailed, a notice of proposed determination shall constitute a final determination except only for such amounts as to which such individual has filed a written protest with the commissioner in accordance with subdivision (2) of this subsection.

(2) On or before the sixtieth day after the mailing of the proposed determination, such individual may file with the commissioner a written protest against the proposed determination in which such individual sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed determination and, if such individual has so requested, may grant or deny such individual or such individual’s authorized representative an oral hearing.

(3) The commissioner shall mail notice of the commissioner’s determination to such individual, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to such individual.

(4) The action of the commissioner on such individual’s protest shall be final upon the expiration of one month from the date on which the commissioner mails notice of the commissioner’s action to such individual unless within such period such individual seeks judicial review of the commissioner’s determination pursuant to section 12-730.

(f) Under procedures prescribed by the commissioner, if taking into account all the facts and circumstances, it is inequitable to hold such individual liable for any unpaid tax or any deficiency, or any portion of either, and relief is not otherwise available to such individual under this section, the commissioner may relieve such individual of such liability.

(g) The commissioner shall adopt regulations, in accordance with chapter 54, as are necessary to carry out the provisions of this section, including regulations providing the opportunity for an individual to have notice of, and an opportunity to participate in, any administrative proceeding with respect to an election made under this section by the other individual filing the joint return.

(h) The provisions of this section shall be applicable with respect to any liability arising after May 27, 1999, and any liability arising on or before May 27, 1999, if such liability remains unpaid as of said date, provided the two-year period to make an election under this section shall not expire before the date that is two years after the date of the first collection activity after May 27, 1999.

(P.A. 99-48, S. 4, 10; P.A. 00-230, S. 12.)

History: P.A. 99-48 effective May 27, 1999; P.A. 00-230 made technical changes in Subsec. (a).



Section 12-703 - Credits based on adjusted gross income.

(a)(1) Any person, other than a trust or estate, subject to the tax under this chapter for any taxable year who files under the federal income tax for such taxable year as a married individual filing separately or for taxable years commencing prior to January 1, 2000, who files under the federal income tax for such taxable year as an unmarried individual shall be entitled to a credit in determining the amount of tax liability for purposes of this chapter in accordance with the following schedule:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $12,000 but

not over $15,000

75%

Over $15,000 but

not over $15,500

70%

Over $15,500 but

not over $16,000

65%

Over $16,000 but

not over $16,500

60%

Over $16,500 but

not over $17,000

55%

Over $17,000 but

not over $17,500

50%

Over $17,500 but

not over $18,000

45%

Over $18,000 but

not over $18,500

40%

Over $18,500 but

not over $20,000

35%

Over $20,000 but

not over $20,500

30%

Over $20,500 but

not over $21,000

25%

Over $21,000 but

not over $21,500

20%

Over $21,500 but

not over $25,000

15%

Over $25,000 but

not over $25,500

14%

Over $25,500 but

not over $26,000

13%

Over $26,000 but

not over $26,500

12%

Over $26,500 but

not over $27,000

11%

Over $27,000 but

not over $48,000

10%

Over $48,000 but

not over $48,500

9%

Over $48,500 but

not over $49,000

8%

Over $49,000 but

not over $49,500

7%

Over $49,500 but

not over $50,000

6%

Over $50,000 but

not over $50,500

5%

Over $50,500 but

not over $51,000

4%

Over $51,000 but

not over $51,500

3%

Over $51,500 but

not over $52,000

2%

Over $52,000 but

not over $52,500

1%

(2) For taxable years commencing on or after January 1, 2000, any person, other than a trust or estate, subject to the tax under this chapter for any taxable year who files under the federal income tax for such taxable year as an unmarried individual shall be entitled to a credit in determining the amount of tax liability for purposes of this chapter in accordance with the following schedule:

(A) For taxable years commencing on or after January 1, 2000, but prior to January 1, 2001:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $12,250 but

not over $15,300

75%

Over $15,300 but

not over $15,800

70%

Over $15,800 but

not over $16,300

65%

Over $16,300 but

not over $16,800

60%

Over $16,800 but

not over $17,300

55%

Over $17,300 but

not over $17,800

50%

Over $17,800 but

not over $18,300

45%

Over $18,300 but

not over $18,800

40%

Over $18,800 but

not over $20,400

35%

Over $20,400 but

not over $20,900

30%

Over $20,900 but

not over $21,400

25%

Over $21,400 but

not over $21,900

20%

Over $21,900 but

not over $25,500

15%

Over $25,500 but

not over $26,000

14%

Over $26,000 but

not over $26,500

13%

Over $26,500 but

not over $27,000

12%

Over $27,000 but

not over $27,500

11%

Over $27,500 but

not over $49,000

10%

Over $49,000 but

not over $49,500

9%

Over $49,500 but

not over $50,000

8%

Over $50,000 but

not over $50,500

7%

Over $50,500 but

not over $51,000

6%

Over $51,000 but

not over $51,500

5%

Over $51,500 but

not over $52,000

4%

Over $52,000 but

not over $52,500

3%

Over $52,500 but

not over $53,000

2%

Over $53,000 but

not over $53,500

1%

(B) For taxable years commencing on or after January 1, 2001, but prior to January 1, 2004:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $12,500 but

not over $15,600

75%

Over $15,600 but

not over $16,100

70%

Over $16,100 but

not over $16,600

65%

Over $16,600 but

not over $17,100

60%

Over $17,100 but

not over $17,600

55%

Over $17,600 but

not over $18,100

50%

Over $18,100 but

not over $18,600

45%

Over $18,600 but

not over $19,100

40%

Over $19,100 but

not over $20,800

35%

Over $20,800 but

not over $21,300

30%

Over $21,300 but

not over $21,800

25%

Over $21,800 but

not over $22,300

20%

Over $22,300 but

not over $26,000

15%

Over $26,000 but

not over $26,500

14%

Over $26,500 but

not over $27,000

13%

Over $27,000 but

not over $27,500

12%

Over $27,500 but

not over $28,000

11%

Over $28,000 but

not over $50,000

10%

Over $50,000 but

not over $50,500

9%

Over $50,500 but

not over $51,000

8%

Over $51,000 but

not over $51,500

7%

Over $51,500 but

not over $52,000

6%

Over $52,000 but

not over $52,500

5%

Over $52,500 but

not over $53,000

4%

Over $53,000 but

not over $53,500

3%

Over $53,500 but

not over $54,000

2%

Over $54,000 but

not over $54,500

1%

(C) For taxable years commencing on or after January 1, 2004, but prior to January 1, 2007:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $12,625 but

not over $15,750

75%

Over $15,750 but

not over $16,250

70%

Over $16,250 but

not over $16,750

65%

Over $16,750 but

not over $17,250

60%

Over $17,250 but

not over $17,750

55%

Over $17,750 but

not over $18,250

50%

Over $18,250 but

not over $18,750

45%

Over $18,750 but

not over $19,250

40%

Over $19,250 but

not over $21,050

35%

Over $21,050 but

not over $21,550

30%

Over $21,550 but

not over $22,050

25%

Over $22,050 but

not over $22,550

20%

Over $22,550 but

not over $26,300

15%

Over $26,300 but

not over $26,800

14%

Over $26,800 but

not over $27,300

13%

Over $27,300 but

not over $27,800

12%

Over $27,800 but

not over $28,300

11%

Over $28,300 but

not over $50,500

10%

Over $50,500 but

not over $51,000

9%

Over $51,000 but

not over $51,500

8%

Over $51,500 but

not over $52,000

7%

Over $52,000 but

not over $52,500

6%

Over $52,500 but

not over $53,000

5%

Over $53,000 but

not over $53,500

4%

Over $53,500 but

not over $54,000

3%

Over $54,000 but

not over $54,500

2%

Over $54,500 but

not over $55,000

1%

(D) For taxable years commencing on or after January 1, 2007, but prior to January 1, 2008:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $12,750 but

not over $15,900

75%

Over $15,900 but

not over $16,400

70%

Over $16,400 but

not over $16,900

65%

Over $16,900 but

not over $17,400

60%

Over $17,400 but

not over $17,900

55%

Over $17,900 but

not over $18,400

50%

Over $18,400 but

not over $18,900

45%

Over $18,900 but

not over $19,400

40%

Over $19,400 but

not over $21,300

35%

Over $21,300 but

not over $21,800

30%

Over $21,800 but

not over $22,300

25%

Over $22,300 but

not over $22,800

20%

Over $22,800 but

not over $26,600

15%

Over $26,600 but

not over $27,100

14%

Over $27,100 but

not over $27,600

13%

Over $27,600 but

not over $28,100

12%

Over $28,100 but

not over $28,600

11%

Over $28,600 but

not over $51,000

10%

Over $51,000 but

not over $51,500

9%

Over $51,500 but

not over $52,000

8%

Over $52,000 but

not over $52,500

7%

Over $52,500 but

not over $53,000

6%

Over $53,000 but

not over $53,500

5%

Over $53,500 but

not over $54,000

4%

Over $54,000 but

not over $54,500

3%

Over $54,500 but

not over $55,000

2%

Over $55,000 but

not over $55,500

1%

(E) For taxable years commencing on or after January 1, 2008, but prior to January 1, 2012:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $13,000 but

not over $16,300

75%

Over $16,300 but

not over $16,800

70%

Over $16,800 but

not over $17,300

65%

Over $17,300 but

not over $17,800

60%

Over $17,800 but

not over $18,300

55%

Over $18,300 but

not over $18,800

50%

Over $18,800 but

not over $19,300

45%

Over $19,300 but

not over $19,800

40%

Over $19,800 but

not over $21,700

35%

Over $21,700 but

not over $22,200

30%

Over $22,200 but

not over $22,700

25%

Over $22,700 but

not over $23,200

20%

Over $23,200 but

not over $27,100

15%

Over $27,100 but

not over $27,600

14%

Over $27,600 but

not over $28,100

13%

Over $28,100 but

not over $28,600

12%

Over $28,600 but

not over $29,100

11%

Over $29,100 but

not over $52,000

10%

Over $52,000 but

not over $52,500

9%

Over $52,500 but

not over $53,000

8%

Over $53,000 but

not over $53,500

7%

Over $53,500 but

not over $54,000

6%

Over $54,000 but

not over $54,500

5%

Over $54,500 but

not over $55,000

4%

Over $55,000 but

not over $55,500

3%

Over $55,500 but

not over $56,000

2%

Over $56,000 but

not over $56,500

1%

(F) For taxable years commencing on or after January 1, 2012, but prior to January 1, 2013:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $13,500 but

not over $16,900

75%

Over $16,900 but

not over $17,400

70%

Over $17,400 but

not over $17,900

65%

Over $17,900 but

not over $18,400

60%

Over $18,400 but

not over $18,900

55%

Over $18,900 but

not over $19,400

50%

Over $19,400 but

not over $19,900

45%

Over $19,900 but

not over $20,400

40%

Over $20,400 but

not over $22,500

35%

Over $22,500 but

not over $23,000

30%

Over $23,000 but

not over $23,500

25%

Over $23,500 but

not over $24,000

20%

Over $24,000 but

not over $28,100

15%

Over $28,100 but

not over $28,600

14%

Over $28,600 but

not over $29,100

13%

Over $29,100 but

not over $29,600

12%

Over $29,600 but

not over $30,100

11%

Over $30,100 but

not over $54,000

10%

Over $54,000 but

not over $54,500

9%

Over $54,500 but

not over $55,000

8%

Over $55,000 but

not over $55,500

7%

Over $55,500 but

not over $56,000

6%

Over $56,000 but

not over $56,500

5%

Over $56,500 but

not over $57,000

4%

Over $57,000 but

not over $57,500

3%

Over $57,500 but

not over $58,000

2%

Over $58,000 but

not over $58,500

1%

(G) For taxable years commencing on or after January 1, 2013, but prior to January 1, 2014:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $14,000 but

not over $17,500

75%

Over $17,500 but

not over $18,000

70%

Over $18,000 but

not over $18,500

65%

Over $18,500 but

not over $19,000

60%

Over $19,000 but

not over $19,500

55%

Over $19,500 but

not over $20,000

50%

Over $20,000 but

not over $20,500

45%

Over $20,500 but

not over $21,000

40%

Over $21,000 but

not over $23,300

35%

Over $23,300 but

not over $23,800

30%

Over $23,800 but

not over $24,300

25%

Over $24,300 but

not over $24,800

20%

Over $24,800 but

not over $29,200

15%

Over $29,200 but

not over $29,700

14%

Over $29,700 but

not over $30,200

13%

Over $30,200 but

not over $30,700

12%

Over $30,700 but

not over $31,200

11%

Over $31,200 but

not over $56,000

10%

Over $56,000 but

not over $56,500

9%

Over $56,500 but

not over $57,000

8%

Over $57,000 but

not over $57,500

7%

Over $57,500 but

not over $58,000

6%

Over $58,000 but

not over $58,500

5%

Over $58,500 but

not over $59,000

4%

Over $59,000 but

not over $59,500

3%

Over $59,500 but

not over $60,000

2%

Over $60,000 but

not over $60,500

1%

(H) For taxable years commencing on or after January 1, 2014, but prior to January 1, 2015:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $14,500 but

not over $18,100

75%

Over $18,100 but

not over $18,600

70%

Over $18,600 but

not over $19,100

65%

Over $19,100 but

not over $19,600

60%

Over $19,600 but

not over $20,100

55%

Over $20,100 but

not over $20,600

50%

Over $20,600 but

not over $21,100

45%

Over $21,100 but

not over $21,600

40%

Over $21,600 but

not over $24,200

35%

Over $24,200 but

not over $24,700

30%

Over $24,700 but

not over $25,200

25%

Over $25,200 but

not over $25,700

20%

Over $25,700 but

not over $30,200

15%

Over $30,200 but

not over $30,700

14%

Over $30,700 but

not over $31,200

13%

Over $31,200 but

not over $31,700

12%

Over $31,700 but

not over $32,200

11%

Over $32,200 but

not over $58,000

10%

Over $58,000 but

not over $58,500

9%

Over $58,500 but

not over $59,000

8%

Over $59,000 but

not over $59,500

7%

Over $59,500 but

not over $60,000

6%

Over $60,000 but

not over $60,500

5%

Over $60,500 but

not over $61,000

4%

Over $61,000 but

not over $61,500

3%

Over $61,500 but

not over $62,000

2%

Over $62,000 but

not over $62,500

1%

(I) For taxable years commencing on or after January 1, 2015:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $15,000 but

not over $18,800

75%

Over $18,800 but

not over $19,300

70%

Over $19,300 but

not over $19,800

65%

Over $19,800 but

not over $20,300

60%

Over $20,300 but

not over $20,800

55%

Over $20,800 but

not over $21,300

50%

Over $21,300 but

not over $21,800

45%

Over $21,800 but

not over $22,300

40%

Over $22,300 but

not over $25,000

35%

Over $25,000 but

not over $25,500

30%

Over $25,500 but

not over $26,000

25%

Over $26,000 but

not over $26,500

20%

Over $26,500 but

not over $31,300

15%

Over $31,300 but

not over $31,800

14%

Over $31,800 but

not over $32,300

13%

Over $32,300 but

not over $32,800

12%

Over $32,800 but

not over $33,300

11%

Over $33,300 but

not over $60,000

10%

Over $60,000 but

not over $60,500

9%

Over $60,500 but

not over $61,000

8%

Over $61,000 but

not over $61,500

7%

Over $61,500 but

not over $62,000

6%

Over $62,000 but

not over $62,500

5%

Over $62,500 but

not over $63,000

4%

Over $63,000 but

not over $63,500

3%

Over $63,500 but

not over $64,000

2%

Over $64,000 but

not over $64,500

1%

(b) Any person subject to tax under this chapter who files a return under the federal income tax for such taxable year as a head of household, as defined in Section 2(b) of the Internal Revenue Code, shall be entitled to a credit in determining the amount of tax liability for purposes of this chapter in accordance with the following schedule:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $19,000 but

not over $24,000

75%

Over $24,000 but

not over $24,500

70%

Over $24,500 but

not over $25,000

65%

Over $25,000 but

not over $25,500

60%

Over $25,500 but

not over $26,000

55%

Over $26,000 but

not over $26,500

50%

Over $26,500 but

not over $27,000

45%

Over $27,000 but

not over $27,500

40%

Over $27,500 but

not over $34,000

35%

Over $34,000 but

not over $34,500

30%

Over $34,500 but

not over $35,000

25%

Over $35,000 but

not over $35,500

20%

Over $35,500 but

not over $44,000

15%

Over $44,000 but

not over $44,500

14%

Over $44,500 but

not over $45,000

13%

Over $45,000 but

not over $45,500

12%

Over $45,500 but

not over $46,000

11%

Over $46,000 but

not over $74,000

10%

Over $74,000 but

not over $74,500

9%

Over $74,500 but

not over $75,000

8%

Over $75,000 but

not over $75,500

7%

Over $75,500 but

not over $76,000

6%

Over $76,000 but

not over $76,500

5%

Over $76,500 but

not over $77,000

4%

Over $77,000 but

not over $77,500

3%

Over $77,500 but

not over $78,000

2%

Over $78,000 but

not over $78,500

1%

(c) Any husband and wife subject to tax under this chapter for any taxable year who file a return under the federal income tax for such taxable year as married individuals filing joint returns or any person who files a return for such taxable year as a surviving spouse, as defined in Section 2(a) of the Internal Revenue Code, shall be entitled to a credit in determining the amount of tax liability for purposes of this chapter in accordance with the following schedule:

Connecticut
Adjusted Gross Income

Amount of Credit

Over $24,000 but

not over $30,000

75%

Over $30,000 but

not over $30,500

70%

Over $30,500 but

not over $31,000

65%

Over $31,000 but

not over $31,500

60%

Over $31,500 but

not over $32,000

55%

Over $32,000 but

not over $32,500

50%

Over $32,500 but

not over $33,000

45%

Over $33,000 but

not over $33,500

40%

Over $33,500 but

not over $40,000

35%

Over $40,000 but

not over $40,500

30%

Over $40,500 but

not over $41,000

25%

Over $41,000 but

not over $41,500

20%

Over $41,500 but

not over $50,000

15%

Over $50,000 but

not over $50,500

14%

Over $50,500 but

not over $51,000

13%

Over $51,000 but

not over $51,500

12%

Over $51,500 but

not over $52,000

11%

Over $52,000 but

not over $96,000

10%

Over $96,000 but

not over $96,500

9%

Over $96,500 but

not over $97,000

8%

Over $97,000 but

not over $97,500

7%

Over $97,500 but

not over $98,000

6%

Over $98,000 but

not over $98,500

5%

Over $98,500 but

not over $99,000

4%

Over $99,000 but

not over $99,500

3%

Over $99,500 but

not over $100,000

2%

Over $100,000 but

not over $100,500

1%

(June Sp. Sess. P.A. 91-3, S. 54, 168; May Sp. Sess. P.A. 92-5, S. 4, 37; May Sp. Sess. P.A. 94-4, S. 25, 85; P.A. 95-160, S. 64, 69; P.A. 99-173, S. 6, 65; May 9 Sp. Sess. P.A. 02-1, S. 79; June 30 Sp. Sess. P.A. 03-1, S. 116; P.A. 05-251, S. 75; June Sp. Sess. P.A. 09-3, S. 123.)

History: June Sp. Sess. P.A. 91-3, S. 54, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 94-4 amended section to graduate the tax credits from 75% to 1% and to expand the income levels eligible for the credits from $48,000 to $52,000 for individuals, from $74,000 to $78,500 for heads of households and from $96,000 to $100,500, effective January 1, 1995, and applicable to taxable years commencing on or after said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 99-173 amended Subsec. (a) to adjust the credit schedule for unmarried single filers over an eight-year period from a starting amount of $12,250 in 2000 to $15,000 in 2007, effective June 23, 1999, and applicable to tax years commencing on or after January 1, 2000; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a)(2) to defer by two years the increase in the credit for single filers, effective July 1, 2002, and applicable to taxable years commencing on or after January 1, 2002; June 30 Sp. Sess. P.A. 03-1 added Subsec. (a)(2)(C) re credit amount for unmarried filers for taxable year 2004, redesignating existing Subparas. (C) to (H) as Subparas. (D) to (I) and amending said Subparas. to delay the change in credit amounts for unmarried filers by one year, effective August 16, 2003, and applicable to taxable years commencing on or after January 1, 2004; P.A. 05-251 amended Subsec. (a)(2)(C) to (I) to delay for two years the change in credit amounts for single filers, effective June 30, 2005, and applicable to taxable years commencing on or after January 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (a)(2)(E) to (I) to delay change in credit amounts for single filers for 3 years, effective September 9, 2009, and applicable to taxable years commencing on or after January 1, 2009.



Section 12-704 - Credits for income taxes paid to other states.

(a)(1) Any resident or part-year resident of this state shall be allowed a credit against the tax otherwise due under this chapter in the amount of any income tax imposed on such resident or part-year resident for the taxable year by another state of the United States or a political subdivision thereof or the District of Columbia on income derived from sources therein and which is also subject to tax under this chapter.

(2) In the case of a resident, the credit provided under this section shall not exceed the proportion of the tax otherwise due under this chapter that the amount of the taxpayer’s Connecticut adjusted gross income derived from or connected with sources in the other taxing jurisdiction bears to such taxpayer’s Connecticut adjusted gross income under this chapter. The provisions of this section shall also apply to resident trusts and estates and, wherever reference is made in this section to residents of this state, such reference shall be construed to include resident trusts and estates.

(3) In the case of a part-year resident, the credit provided under this section shall not exceed the proportion of the tax otherwise due during the period of residency under this chapter that the amount of the taxpayer’s Connecticut adjusted gross income derived from or connected with sources in the other jurisdiction during the period of residency bears to such taxpayer’s Connecticut adjusted gross income during the period of residency under this chapter. The provisions of this section shall also apply to part-year resident trusts and, wherever reference is made in this section to part-year residents of this state, such reference shall be construed to include part-year resident trusts.

(4) The allowance of the credit provided under this section shall not reduce the tax otherwise due under this chapter to an amount less than what would have been due if the income subject to taxation by such other jurisdiction were excluded from Connecticut adjusted gross income.

(b) (1) If, as a direct result of the change to or correction of a taxpayer’s income tax return filed with another state of the United States or a political subdivision thereof or the District of Columbia by the tax officers or other competent authority of such jurisdiction, the amount of tax of such other jurisdiction that the taxpayer is finally required to pay is different from the amount used to determine the credit allowed to any taxpayer under this section for any taxable year, the taxpayer shall provide notice of such difference to the commissioner by filing, on or before the date that is ninety days after the final determination of such amount, an amended return under this chapter, and shall concede the accuracy of such determination or state wherein it is erroneous. The commissioner may redetermine, and the taxpayer shall be required to pay, the tax for any taxable year affected, regardless of any otherwise applicable statute of limitations.

(2) If, as a direct result of a taxpayer filing an amended income tax return with another state of the United States or a political subdivision thereof or the District of Columbia, the amount of tax of such other jurisdiction that the taxpayer is required to pay is different from the amount used to determine the credit allowed to any taxpayer under this section for any taxable year, the taxpayer shall provide notice of such difference to the commissioner by filing, on or before the date that is ninety days after the final determination is made on such amended return by the tax officers or other competent authority of such other jurisdiction, an amended return under this chapter and shall give such information as the commissioner may require. The commissioner shall treat any such amended return under this chapter reporting a tax overpayment as containing sufficient required information after proof of such final determination on such amended income tax return of such other jurisdiction by the tax officers or other competent authority of such other jurisdiction is submitted to the commissioner. The commissioner may redetermine, and the taxpayer shall be required to pay, the tax for any taxable year affected, regardless of any otherwise applicable statute of limitations.

(3) The commissioner may by regulation prescribe such exceptions to the requirements of this subsection as he deems appropriate.

(c) A taxpayer shall not be allowed credit under this section if such taxpayer has claimed or will claim a credit against the income tax imposed by such other jurisdiction for the tax paid or payable under this chapter.

(d) Notwithstanding the provisions of subsection (c) of this section, if an individual is not domiciled in this state but maintains a permanent place of abode in this state and is in this state for an aggregate of more than one hundred eighty-three days of a taxable year and such individual is domiciled in another state of the United States, a political subdivision of such state, or the District of Columbia for the taxable year, such individual shall be allowed a credit under this section against the tax otherwise due under this chapter for income tax imposed by and paid to the qualifying jurisdiction in which such individual is domiciled on such individual’s income from intangible personal property, to the extent such income is from property not employed in a business, trade, profession or occupation carried on in this state, and on such individual’s income derived from or connected with sources within another state of the United States or the District of Columbia that does not impose an income tax on such income. This subsection shall apply only where the jurisdiction in which such individual is domiciled allows an income tax credit for the tax imposed by this state to an individual who is domiciled in this state for a taxable year but maintains a permanent place of abode in such jurisdiction and is in such jurisdiction for an aggregate of more than one hundred eighty-three days of the taxable year that is analogous to that provided in this subsection.

(June Sp. Sess. P.A. 91-3, S. 55, 168; May Sp. Sess. P.A. 92-5, S. 5, 37; P.A. 93-74, S. 40, 67; P.A. 96-94, S. 1, 2; P.A. 97-286, S. 4, 8; P.A. 98-244, S. 28, 35; June Sp. Sess. P.A. 01-6, S. 68, 85; P.A. 06-196, S. 92; P.A. 10-188, S. 12.)

History: June Sp. Sess. P.A. 91-3, S. 55, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing January 1, 1992; P.A. 93-74 made technical change in Subsec. (c), effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 96-94 amended Subsec. (b) to make it applicable to taxable years commencing on or after January 1, 1991, effective May 8, 1996; P.A. 97-286 added new Subsec. (e) to enable commissioner to enter into agreements with other state taxing authorities, effective June 26, 1997, and applicable to taxable years commencing on or after January 1, 1997; P.A. 98-244 extended from 30 to 90 days the time period within which to report the filing of an amended return with another jurisdiction or changes or corrections made to the return filed by tax officials of another jurisdiction and eliminated the credit for taxes paid to a Canadian province, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to divide existing provisions into Subdivs. (1) to (4), making technical changes in Subdivs. (3) and (4), and to apply section to trusts and estates, effective July 1, 2001; P.A. 06-196 made technical changes in Subsec. (b)(1) and (2), effective June 7, 2006; P.A. 10-188 amended Subsec. (b)(2) to change date for filing amended return from 90 days after filing with another jurisdiction to 90 days after final determination on amended return is made by tax officers or other authority of such other jurisdiction, and to add provision re amended return treated as containing sufficient information after submission of proof of such final determination, effective June 7, 2010, and applicable to taxable years commencing on or after January 1, 2010.



Section 12-704a and 12-704b - Tax credit for personal property taxes paid on motor vehicles. Tax credit for portion of property tax paid on primary residence or motor vehicle.

Sections 12-704a and 12-704b are repealed, effective July 1, 1997.

(May Sp. Sess. P.A. 94-4, S. 79, 85; P.A. 95-160, S. 31, 64, 69; P.A. 96-139, S. 7, 12, 13; 96-180, S. 138, 166; P.A. 97-309, S. 22, 23.)



Section 12-704c - Credits for taxes paid on primary residence or motor vehicle.

(a) Any resident of this state, as defined in subdivision (1) of subsection (a) of section 12-701, subject to the tax under this chapter for any taxable year shall be entitled to a credit in determining the amount of tax liability under this chapter, for all or a portion, as permitted by this section, of the amount of property tax, as defined in this section, first becoming due and actually paid during such taxable year by such person on such person’s primary residence or motor vehicle in accordance with this section, provided in the case of a person who files a return under the federal income tax for such taxable year as an unmarried individual, a married individual filing separately or a head of household, one motor vehicle shall be eligible for such credit and in the case of a husband and wife who file a return under federal income tax for such taxable year as married individuals filing jointly, no more than two motor vehicles shall be eligible for a credit under the provisions of this section.

(b) The credit allowed under this section shall not exceed two hundred fifteen dollars for the taxable year commencing on or after January 1, 1997, and prior to January 1, 1998; for taxable years commencing on or after January 1, 1998, but prior to January 1, 1999, three hundred fifty dollars; for taxable years commencing on or after January 1, 1999, but prior to January 1, 2000, four hundred twenty-five dollars; for taxable years commencing on or after January 1, 2000, but prior to January 1, 2003, five hundred dollars; for taxable years commencing on or after January 1, 2003, three hundred fifty dollars; for taxable years commencing on or after January 1, 2005, but prior to January 1, 2006, three hundred fifty dollars; for taxable years commencing on or after January 1, 2006, but prior to January 1, 2011, five hundred dollars; and for taxable years commencing on or after January 1, 2011, three hundred dollars. In the case of any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing a joint return, the credit allowed, in the aggregate, shall not exceed such amounts for each such taxable year.

(c) (1) (A) For taxable years commencing prior to January 1, 2000, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-two thousand five hundred dollars, the amount of the credit that exceeds one hundred dollars shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(B) For taxable years commencing on or after January 1, 2000, but prior to January 1, 2001, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-three thousand five hundred dollars, the amount of the credit that exceeds one hundred dollars shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(C) For taxable years commencing on or after January 1, 2001, but prior to January 1, 2004, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-four thousand five hundred dollars, the amount of the credit shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(D) For taxable years commencing on or after January 1, 2004, but prior to January 1, 2007, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-five thousand dollars, the amount of the credit shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(E) For taxable years commencing on or after January 1, 2007, but prior to January 1, 2008, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-five thousand five hundred dollars, the amount of the credit shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(F) For taxable years commencing on or after January 1, 2008, but prior to January 1, 2011, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-six thousand five hundred dollars, the amount of the credit shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(G) For taxable years commencing on or after January 1, 2011, but prior to January 1, 2013, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-six thousand five hundred dollars, the amount of the credit shall be reduced by fifteen per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(H) For taxable years commencing on or after January 1, 2013, but prior to January 1, 2014, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds sixty thousand five hundred dollars, the amount of the credit shall be reduced by fifteen per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(I) For taxable years commencing on or after January 1, 2014, but prior to January 1, 2015, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds sixty-two thousand five hundred dollars, the amount of the credit shall be reduced by fifteen per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(J) For taxable years commencing on or after January 1, 2015, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds sixty-four thousand five hundred dollars, the amount of the credit shall be reduced by fifteen per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(2) In the case of any such taxpayer who files under the federal income tax for such taxable year as a married individual filing separately whose Connecticut adjusted gross income exceeds fifty thousand two hundred fifty dollars, the amount of the credit shall be reduced by fifteen per cent for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(3) In the case of a taxpayer who files under the federal income tax for such taxable year as a head of household whose Connecticut adjusted gross income exceeds seventy-eight thousand five hundred dollars, the amount of the credit shall be reduced by fifteen per cent for each ten thousand dollars or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(4) In the case of a taxpayer who files under federal income tax for such taxable year as married individuals filing jointly whose Connecticut adjusted gross income exceeds one hundred thousand five hundred dollars, the amount of the credit shall be reduced by fifteen per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(d) The credit allowed under the provisions of this section shall be available for any person leasing a motor vehicle pursuant to a written agreement for a term of more than one year. Such lessee shall be entitled to the credit in accordance with the provisions of this section for the taxes actually paid by the lessor or lessee on such leased vehicle, provided the lessee was lawfully in possession of the motor vehicle at such time when the taxes first became due. The lessor shall provide the lessee with documentation establishing, to the satisfaction of the Commissioner of Revenue Services, the amount of property tax paid during the time period in which the lessee was lawfully in possession of the motor vehicle. The lessor of the motor vehicle shall not be entitled to a credit under the provisions of this section.

(e) The credit may only be used to reduce such qualifying taxpayer’s tax liability for the year for which such credit is applicable and shall not be used to reduce such tax liability to less than zero.

(f) The amount of tax due pursuant to sections 12-705 and 12-722 shall be calculated without regard to this credit.

(g) For the purposes of this section: (1) “Property tax” means the amount of property tax exclusive of any interest, fees or charges thereon for which a taxpayer is liable, or in the case of any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing a joint return, for which the husband or wife or both are liable, to a Connecticut political subdivision on the taxpayer’s primary residence or motor vehicles; (2) “motor vehicle” means a motor vehicle, as defined in section 14-1, which is privately owned or leased; and (3) property tax first becomes due, if due and payable in a single installment, on the date designated by the legislative body of the municipality as the date on which such installment shall be due and payable and, if due and payable in two or more installments, on the date designated by the legislative body of the municipality as the date on which such installment shall be due and payable or, at the election of the taxpayer, on the date designated by the legislative body of the municipality as the date on which any earlier installment of such tax shall be due and payable.

(P.A. 97-309, S. 7, 23; 97-322, S. 4, 7, 9; P.A. 98-110, S. 1, 27; 98-262, S. 15, 22; P.A. 99-173, S. 2, 7, 65; May 9 Sp. Sess. P.A. 02-1, S. 80; June 30 Sp. Sess. P.A. 03-1, S. 101; P.A. 04-216, S. 52; P.A. 05-251, S. 76, 77; P.A. 06-186, S. 79; June Sp. Sess. P.A. 09-3, S. 124; P.A. 11-6, S. 111.)

History: P.A. 97-309 effective July 1, 1997, and applicable to income years commencing on or after January 1, 1997; P.A. 97-322 amended Subsec. (b) to increase amount of credit for taxable years commencing on or after January 1, 1998, from $275 to $285, effective July 1, 1997, and changed effective date of P.A. 97-309 but without affecting this section; P.A. 98-110 amended Subsec. (b) to increase amount of credit from $285 to $350, effective May 19, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 98-262 allowed credit for installment in January 1998, and amended definition of property tax to clarify that interest, fees and charges are excluded, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 99-173 amended Subsec. (b) to increase credit from $350 to $425 for tax years commencing on or after January 1, 1999, and from $425 to $500 for tax years commencing on or after January 1, 2000, effective June 23, 1999, and applicable to taxable years commencing on or after January 1, 1999, and divided Subsec. (c) into Subdivs., adding new Subparas. (B) to (I) inclusive, re income limits for unmarried single filers in Subdiv. (1), effective June 23, 1999, and applicable to tax years commencing on or after January 1, 2000; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (c)(1) to defer by two years the increase in the credit for single filers, effective July 1, 2002, and applicable to taxable years commencing on or after January 1, 2002; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (b) to lower the maximum credit to $350 and amended Subsec. (c) to eliminate minimum credit of $100, to add new Subdiv. (2)(D) re credit amount for unmarried filers for taxable year 2004, to redesignate existing Subparas. (D) to (I) as Subparas. (E) to (J) in Subdiv. (2) and to amend said Subparas. to delay change in credit amounts for unmarried filers by one year, effective August 16, 2003, and applicable to taxable years commencing on or after January 1, 2003; P.A. 04-216 amended Subsec. (b) to increase the maximum credit to $500 for taxable years commencing January 1, 2005, effective July 1, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 05-251 amended Subsec. (b) to decrease the maximum credit amount to $350 prior to January 1, 2006, and $400 thereafter, effective July 1, 2005, and applicable to taxable years commencing on or after January 1, 2005, and amended Subsec. (c)(1)(D) to (J) to delay for two years the change in credit amounts for single filers, effective June 30, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 06-186 amended Subsec. (b) to increase credit from $400 to $500, effective July 1, 2006, and applicable to taxable years commencing on or after January 1, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (c)(1)(F) to (J) to delay change in credit amounts for single filers for 3 years, effective September 9, 2009, and applicable to taxable years commencing on or after January 1, 2009; P.A. 11-6 amended Subsec. (b) to reduce maximum property tax credit from $500 to $300, amended Subsec. (c) to reduce income threshold in Subdiv. (1)(G) from $58,500 to $56,500, and to increase the reduction in amount of the credit in Subdiv. (1)(G) to (J) and Subdivs. (2) to (4) from 10% to 15% and made technical changes, effective May 4, 2011, and applicable to taxable years commencing on or after January 1, 2011.



Section 12-704d - Credits for angel investors.

(a) As used in this section:

(1) “Angel investor” means an accredited investor, as defined by the Securities and Exchange Commission, or network of accredited investors who review new or proposed businesses for potential investment who may seek active involvement, such as consulting and mentoring, in a Connecticut business, but “angel investor” does not include (A) a person controlling fifty per cent or more of the Connecticut business invested in by the angel investor, (B) a venture capital company, or (C) any bank, bank and trust company, insurance company, trust company, national bank, savings association or building and loan association for activities that are a part of its normal course of business;

(2) “Cash investment” means the contribution of cash, at a risk of loss, to a qualified Connecticut business in exchange for qualified securities;

(3) “Connecticut business” means any business with its principal place of business in Connecticut that is engaged in bioscience, advanced materials, photonics, information technology, clean technology or any other emerging technology as determined by the Commissioner of Economic and Community Development;

(4) “Bioscience” means manufacturing pharmaceuticals, medicines, medical equipment or medical devices and analytical laboratory instruments, operating medical or diagnostic testing laboratories, or conducting pure research and development in life sciences;

(5) “Advanced materials” means developing, formulating or manufacturing advanced alloys, coatings, lubricants, refrigerants, surfactants, emulsifiers or substrates;

(6) “Photonics” means generation, emission, transmission, modulation, signal processing, switching, amplification, detection and sensing of light from ultraviolet to infrared and the manufacture, research or development of opto-electronic devices, including, but not limited to, lasers, masers, fiber optic devices, quantum devices, holographic devices and related technologies;

(7) “Information technology” means software publishing, motion picture and video production, teleproduction and postproduction services, telecommunications, data processing, hosting and related services, custom computer programming services, computer system design, computer facilities management services, other computer related services and computer training;

(8) “Clean technology” means the production, manufacture, design, research or development of clean energy, green buildings, smart grid, high-efficiency transportation vehicles and alternative fuels, environmental products, environmental remediation and pollution prevention; and

(9) “Qualified securities” means any form of equity, including a general or limited partnership interest, common stock, preferred stock, with or without voting rights, without regard to seniority position that must be convertible into common stock.

(b) There shall be allowed a credit against the tax imposed under this chapter, other than the liability imposed by section 12-707, for a cash investment of not less than twenty-five thousand dollars in the qualified securities of a Connecticut business by an angel investor. The credit shall be in an amount equal to twenty-five per cent of such investor’s cash investment, provided the total tax credits allowed to any angel investor shall not exceed two hundred fifty thousand dollars. The credit shall be claimed in the taxable year in which such cash investment is made by the angel investor and shall not be transferable.

(c) To qualify for a tax credit pursuant to this section, a cash investment shall be in a Connecticut business that (1) has been approved as a qualified Connecticut business pursuant to subsection (d) of this section; (2) had annual gross revenues of less than one million dollars in the most recent income year of such business; (3) has fewer than twenty-five employees, not less than seventy-five per cent of whom reside in this state; (4) has been operating in this state for less than seven consecutive years; (5) is primarily owned by the management of the business and their families; and (6) received less than two million dollars in cash investments eligible for the tax credits provided by this section.

(d) (1) A Connecticut business may apply to Connecticut Innovations, Incorporated, for approval as a Connecticut business qualified to receive cash investments eligible for a tax credit pursuant to this section. The application shall include (A) the name of the business and a copy of the organizational documents of such business, (B) a business plan, including a description of the business and the management, product, market and financial plan of the business, (C) a description of the business’s innovative technology, product or service, (D) a statement of the potential economic impact of the business, including the number, location and types of jobs expected to be created, (E) a description of the qualified securities to be issued and the amount of cash investment sought by the qualified Connecticut business, (F) a statement of the amount, timing and projected use of the proceeds to be raised from the proposed sale of qualified securities, and (G) such other information as the executive director of Connecticut Innovations, Incorporated, may require.

(2) Said executive director shall, on or before August 1, 2010, and monthly thereafter, compile a list of approved applications, categorized by the cash investments being sought by the qualified Connecticut business and type of qualified securities offered.

(e) (1) Any angel investor that intends to make a cash investment in a business on such list may apply to Connecticut Innovations, Incorporated, to reserve a tax credit in the amount indicated by such investor. The aggregate amount of all tax credits under this section that may be reserved by Connecticut Innovations, Incorporated, shall not exceed six million dollars annually for the fiscal years commencing July 1, 2010, to July 1, 2012, inclusive, and shall not exceed three million dollars in each fiscal year thereafter. Connecticut Innovations, Incorporated, shall not reserve tax credits under this section for any investment made on or after July 1, 2014.

(2) The amount of the credit allowed to any investor pursuant to this section shall not exceed the amount of tax due from such investor under this chapter, other than section 12-707, with respect to such taxable year. Any tax credit that is claimed by the angel investor but not applied against the tax due under this chapter, other than the liability imposed under section 12-707, may be carried forward for the five immediately succeeding taxable years until the full credit has been applied.

(f) If the angel investor is an S corporation or an entity treated as a partnership for federal income tax purposes, the tax credit may be claimed by the shareholders or partners of the angel investor. If the angel investor is a single member limited liability company that is disregarded as an entity separate from its owner, the tax credit may be claimed by such limited liability company’s owner, provided such owner is a person subject to the tax imposed under this chapter.

(g) A review of the effectiveness of the credit under this section shall be conducted by Connecticut Innovations, Incorporated, by July 1, 2014. Such review shall be submitted to the joint standing committee of the General Assembly having cognizance of matters relating to commerce.

(P.A. 10-75, S. 15; P.A. 11-254, S. 1; Oct. Sp. Sess. P.A. 11-1, S. 29.)

History: P.A. 10-75 effective July 1, 2010, and applicable to taxable years commencing on or after January 1, 2010; P.A. 11-254 amended Subsec. (d)(1)(C) to delete “and proprietary” re description of business’s technology, product of service, effective July 1, 2011, and applicable to taxable years commencing on or after January 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (b) to lower minimum investment required from $100,000 to $25,000, effective October 27, 2011.



Section 12-704e - Earned income tax credit.

(a) Any resident of this state, as defined in subdivision (1) of subsection (a) of section 12-701, who is subject to the tax imposed under this chapter for any taxable year shall be allowed a credit against the tax otherwise due under this chapter in an amount equal to the applicable percentage, as defined in subsection (e) of this section, of the earned income credit claimed and allowed for the same taxable year under Section 32 of the Internal Revenue Code, as defined in subsection (a) of section 12-701.

(b) If the amount of the credit allowed pursuant to this section exceeds the taxpayer’s liability for the tax imposed under this chapter, the Commissioner of Revenue Services shall treat such excess as an overpayment and, except as provided under section 12-739 or 12-742, shall refund the amount of such excess, without interest, to the taxpayer.

(c) If a married individual who is otherwise eligible for the credit allowed hereunder has filed a joint federal income tax return for the taxable year, but is required to file a separate return under this chapter for such taxable year, the credit for which such individual is eligible under this section shall be an amount equal to the applicable percentage, as defined in subsection (e) of this section, of the earned income credit claimed and allowed for such taxable year under said Section 32 of the Internal Revenue Code multiplied by a fraction, the numerator of which is such individual’s federal adjusted gross income, as reported on such individual’s separate return under this chapter, and the denominator of which is the federal adjusted gross income, as reported on the joint federal income tax return.

(d) To the extent permitted under federal law, any state or federal earned income tax credit shall not be counted as income when received by an individual who is an applicant for, or recipient of, benefits or services under any state or federal program that provides such benefits or services based on need, nor shall any such earned income tax credit be counted as resources, for the purpose of determining the individual’s or any other individual’s eligibility for such benefits or services, or the amount of such benefits or services.

(e) For purposes of this section, “applicable percentage” means thirty per cent, except (1) for the taxable year commencing on January 1, 2013, “applicable percentage” means twenty-five per cent, and (2) for the taxable year commencing on January 1, 2014, “applicable percentage” means twenty-seven and one-half per cent.

(P.A. 11-6, S. 110; June Sp. Sess. P.A. 11-1, S. 3, 4, 14; P.A. 13-184, S. 83.)

History: P.A. 11-6 effective May 4, 2011, and applicable to taxable years commencing on or after January 1, 2011; June Sp. Sess. P.A. 11-1, S. 3 and 4, amended Subsecs. (a) and (c) to change tax credit from 30% to 25%, effective July 1, 2011, and applicable to taxable years commencing on or after January 1, 2011; pursuant to June Sp. Sess. P.A. 11-1, S. 14, the changes made by June Sp. Sess. P.A. 11-1, S. 3 and 4, to Subsecs. (a) and (c) ceased to be effective on August 22, 2011, and the provisions of Subsecs. (a) and (c) in effect immediately prior to July 1, 2011, were reinstated; P.A. 13-184 amended Subsecs. (a) and (c) to delete “thirty per cent” and add reference to applicable percentage and added Subsec. (e) defining “applicable percentage”, effective June 18, 2013, and applicable to taxable years commencing on or after January 1, 2013.



Section 12-705 - Withholding of taxes from wages and other payments.

(a) Each employer maintaining an office or transacting business within this state and making payment of any wages taxable under this chapter to a resident or nonresident individual shall deduct and withhold from such wages for each payroll period a tax computed in such manner as to result, so far as practicable, in withholding from the employee’s wages during each calendar year an amount substantially equivalent to the tax reasonably estimated to be due from the employee under this chapter with respect to the amount of such wages during the calendar year. The method of determining the amount to be withheld shall be prescribed by regulations of the Commissioner of Revenue Services adopted in accordance with chapter 54.

(b) The commissioner may, if such action is deemed necessary for the protection of the revenue and under such regulations as he may adopt, require persons other than employers (1) to deduct and withhold taxes from payments made by such persons to residents of this state, nonresidents and part-year residents, (2) to file a withholding return as prescribed by the commissioner and (3) to pay over to the commissioner, or to a depositary designated by the commissioner, the taxes so required to be deducted and withheld, in accordance with a schedule established in such regulations.

(c) The commissioner may adopt regulations providing for withholding from (1) remuneration for services performed by an employee for his employer which does not constitute wages, (2) wages paid to an employee by an employer not maintaining an office or transacting business within this state or (3) any other type of payment with respect to which the commissioner finds that withholding would be appropriate under the provisions of this chapter if the employer and the employee, or, in the case of any other type of payment, the person making and the person receiving such payment, agree to such withholding. Such agreement shall be made in such form and manner as the commissioner may, by regulation, prescribe. For purposes of this chapter remuneration, wages or other payments with respect to which such an agreement is made shall be regarded as if they were wages paid to an employee by an employer maintaining an office or transacting business within this state to the extent that such remuneration or wages are paid or other payments are made during the period for which the agreement is in effect.

(June Sp. Sess. P.A. 91-3, S. 56, 168; May Sp. Sess. P.A. 92-5, S. 6, 37.)

History: June Sp. Sess. P.A. 91-3, S. 56, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992.



Section 12-706 - Agreements with other jurisdictions. Employer to furnish statement to employees regarding wage and taxes withheld. Treatment of taxes withheld.

(a) The Commissioner of Revenue Services may enter into agreements with the tax officers of other states, which require income tax to be withheld from the payment of wages and salaries, so as to govern the amounts to be withheld from the wages and salaries of residents of such states under this chapter. Such agreements may provide for recognition of anticipated tax credits in determining the amounts to be withheld and, under regulations prescribed by said commissioner, may relieve employers in this state from withholding income tax on wages and salaries paid to nonresident employees. The agreements authorized by this subsection are subject to the condition that the tax officers of such other states grant similar treatment to residents of this state.

(b) Every employer required to deduct and withhold tax under this chapter from the wages of an employee shall furnish to each such employee in respect to the wages paid by such employer to such employee during the calendar year, on or before January thirty-first of the next succeeding year, a written statement as prescribed by the commissioner of revenue services showing the amount of wages paid by the employer to the employee, the amount deducted and withheld as tax, and such other information as said commissioner shall prescribe.

(c) Wages upon which tax is required to be withheld shall be taxable under this chapter as if no withholding were required, but any amount of tax actually deducted and withheld in any calendar year shall be deemed to have been paid to said commissioner on behalf of the person from whom withheld, and such person shall be credited with having paid that amount of tax for the taxable year beginning in such calendar year.

(June Sp. Sess. P.A. 91-3, S. 57, 168.)

History: June Sp. Sess. P.A. 91-3, S. 57, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-707 - Payment to commissioner of taxes withheld by employers or by purchasers of a business.

(a)(1) Each employer required to deduct and withhold tax under this chapter from the wages of employees shall be liable for such tax and shall file a withholding return as prescribed by the Commissioner of Revenue Services and pay over to the commissioner, or to a depositary designated by the commissioner, the taxes so required to be deducted and withheld at the times specified in subsection (b) of this section.

(2) Each payer of nonpayroll amounts shall deduct and withhold tax under this chapter from the nonpayroll amounts of payees, shall be liable for such tax, and shall file a withholding return as prescribed by the commissioner and pay over to the commissioner, or to a depository designated by the commissioner, the taxes so required to be deducted and withheld at the times specified in subsection (b) of this section.

(b) (1) (A) With respect to the tax required to be deducted and withheld under this chapter from wages paid during any calendar year beginning on or after January 1, 2005, and in accordance with an annual determination described in subdivision (2) of this subsection, each employer shall be either a weekly remitter, monthly remitter or quarterly remitter for the calendar year. If an employer is a weekly remitter, the employer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (3) of this subsection. If an employer is a monthly remitter, the employer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (4) of this subsection. If an employer is a quarterly remitter, the employer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (5) of this subsection. Notwithstanding any provision of this subsection, if an employer is a household employer, the employer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (6) of this subsection.

(B) With respect to the tax required to be deducted and withheld under this chapter from nonpayroll amounts paid during any calendar year beginning on or after January 1, 2005, and in accordance with an annual determination described in subdivision (2) of this subsection, each payer shall be either a weekly remitter, monthly remitter or quarterly remitter for the calendar year. If a payer is a weekly remitter, the payer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (3) of this subsection. If a payer is a monthly remitter, the payer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (4) of this subsection. If a payer is a quarterly remitter, the payer shall pay over to the commissioner the tax required to be deducted and withheld under this chapter in accordance with subdivision (5) of this subsection.

(2) (A) The annual determination for an employer required to deduct and withhold tax under this chapter shall be based on the employer’s reported liability for the tax required to be deducted and withheld under this chapter during the twelve-month look-back period, provided, if any employer fails timely to file one or more required withholding tax returns for the four quarterly periods within the twelve-month look-back period, the commissioner may base the annual determination for the employer on any information available to the commissioner. If an employer’s reported liability for the tax required to be deducted and withheld under this chapter during the twelve-month look-back period was more than ten thousand dollars, the employer is a weekly remitter for the calendar year next succeeding such twelve-month period. If an employer’s reported liability for the tax required to be deducted and withheld under this chapter during the twelve-month look-back period was more than two thousand dollars but not more than ten thousand dollars, the employer is a monthly remitter for the calendar year next succeeding such twelve-month period. If an employer’s reported liability for the tax required to be deducted and withheld under this chapter during the twelve-month look-back period was two thousand dollars or less, the employer is a quarterly remitter for the calendar year next succeeding such twelve-month period. Notwithstanding any provision of this section, if an employer is a seasonal employer, the annual determination shall be based on the seasonal employer’s reported liability for the tax required to be deducted and withheld under this chapter during the twelve-month look-back period multiplied by a fraction, the numerator of which is four, and the denominator of which is the number of quarterly periods during such twelve-month period that the employer paid wages to employees.

(B) The annual determination for a payer required to deduct and withhold tax under this chapter shall be based on the payer’s reported liability for the tax required to be deducted and withheld under this chapter during the look-back calendar year, provided, if any payer fails timely to file the required withholding tax return for the look-back calendar year, the commissioner may base the annual determination for the payer on any information available to the commissioner. If a payer’s reported liability for the tax required to be deducted and withheld under this chapter during the look-back calendar year was more than ten thousand dollars, the payer is a weekly remitter for the calendar year for which the annual determination is being made. If a payer’s reported liability for the tax required to be deducted and withheld under this chapter during the look-back calendar year was more than two thousand dollars but not more than ten thousand dollars, the payer is a monthly remitter for the calendar year for which the annual determination is being made. If a payer’s reported liability for the tax required to be deducted and withheld under this chapter during the look-back calendar year was two thousand dollars or less, the payer is a quarterly remitter for the calendar year for which the annual determination is being made.

(3) (A) An employer that is a weekly remitter shall pay over to the department the tax required to be deducted and withheld from wages under this chapter on or before the Wednesday next succeeding the weekly period during which the wages from which the tax was required to be deducted and withheld were paid to employees.

(B) A payer that is a weekly remitter shall pay over to the department the tax required to be deducted and withheld from nonpayroll amounts under this chapter on or before the Wednesday next succeeding the weekly period during which the nonpayroll amounts from which the tax was required to be deducted and withheld were paid to payees.

(4) (A) An employer that is a monthly remitter shall pay over to the department the tax required to be deducted and withheld from wages under this chapter on or before the fifteenth day of the month next succeeding the month during which the wages from which the tax was required to be deducted and withheld were paid to employees.

(B) A payer that is a monthly remitter shall pay over to the department the tax required to be deducted and withheld from nonpayroll amounts under this chapter on or before the fifteenth day of the month next succeeding the month during which the nonpayroll amounts from which the tax was required to be deducted and withheld were paid to payees.

(5) (A) An employer that is a quarterly remitter shall pay over to the department the tax required to be deducted and withheld from wages under this chapter on or before the last day of the month next succeeding the quarterly period during which the wages from which the tax was required to be deducted and withheld were paid to employees.

(B) A payer that is a quarterly remitter shall pay over to the department the tax required to be deducted and withheld from nonpayroll amounts under this chapter on or before the last day of the month next succeeding the quarterly period during which the nonpayroll amounts from which the tax was required to be deducted and withheld were paid to payees.

(6) An employer that is a household employer shall pay over to the department the tax required to be deducted and withheld under this chapter on or before the April fifteenth next succeeding the calendar year during which the wages from which the tax was required to be deducted and withheld were paid to household employees.

(c) In the case of an overpayment of tax under this chapter by an employer, refund or credit shall be made to the employer only to the extent that the amount of such overpayment was not deducted and withheld by the employer.

(d) The amount of tax required to be deducted and withheld and paid over to the commissioner under this chapter, when so deducted and withheld, shall be held to be a special fund in trust for the state. No employee or other person shall have any right of action against the employer in respect to any moneys deducted and withheld from wages and paid over to the commissioner in compliance or in intended compliance with this chapter.

(e) (1) If an employer required to deduct and withhold tax under this chapter from the wages of employees and to pay over to the commissioner the taxes so required to be deducted and withheld sells out the employer’s business or stock of goods or quits the employer’s business, such employer’s successors or assigns shall withhold a sufficient portion of the purchase price to cover the amount of such taxes, and any interest and penalties thereon, due and unpaid, as of the time of such sale or quitting of the business, until the employer produces a receipt from the commissioner showing that the taxes, interest and penalties have been paid or a certificate indicating that no such taxes are due.

(2) If the purchaser of a business or stock of goods fails to withhold a portion of the purchase price as required, the purchaser shall be personally liable for the payment of the amount required to be withheld by the purchaser, to the extent of the purchase price, valued in money. Not later than sixty days after the latest of the dates specified in subdivision (3) of this subsection, the commissioner shall either issue a certificate indicating that no taxes are due or mail notice to the purchaser in the manner provided in section 12-728 of the amount that must be paid as a condition of issuing the certificate. Failure of the commissioner to mail the notice shall release the purchaser from any further obligation to withhold a portion of the purchase price as provided in this subsection. The period within which the obligation of the successor may be enforced shall begin when the employer sells out the employer’s business or stock of goods or quits the business or when the assessment against the employer becomes final, whichever event occurs later.

(3) For purposes of subdivision (2) of this subsection, the latest of the following dates shall apply:

(A) The date that the commissioner receives a written request from the purchaser for a certificate;

(B) The date of the sale or quitting of the business; or

(C) The date that the employer’s records are made available to the commissioner for audit.

(f) As used in this section:

(1) “Employer” means an employer, as defined in Section 3401 of the Internal Revenue Code;

(2) “Payer” means a person making a payment of nonpayroll amounts to one or more payees;

(3) “Payee” means a person receiving a payment of nonpayroll amounts from a payer;

(4) “Nonpayroll amounts” includes (A) gambling winnings, other than Connecticut lottery winnings, that are paid to a resident, or to a person receiving payment on behalf of a resident, and that are subject to federal income tax withholding; (B) Connecticut lottery winnings that are required to be reported by the Connecticut Lottery Corporation to the Internal Revenue Service, whether or not subject to federal income tax withholding, whether paid to a resident, nonresident or a part-year resident, and whether paid to an individual, trust or estate; (C) pension and annuity distributions, where the recipient is a resident individual and has requested that tax be deducted and withheld under this chapter; (D) military retired pay, where the payee is a resident individual and has requested that tax be deducted and withheld under this chapter; (E) unemployment compensation, where the recipient has requested that tax be deducted and withheld under this chapter; and (F) payments made to an athlete or entertainer, where the payments are not wages for federal income tax withholding purposes and where the commissioner requires the payer to deduct and withhold tax under this chapter;

(5) “Reported liability” means, in the case of an employer, the liability for the tax required to be deducted and withheld under this chapter, as shown on the employer’s withholding tax returns for the four quarterly periods within the twelve-month look-back period, and, in the case of a payer, the liability for the tax required to be deducted and withheld under this chapter, as shown on the payer’s withholding tax return for the look-back calendar year;

(6) “Twelve-month look-back period” means the twelve-month period that ended on the June thirtieth next preceding the calendar year for which the annual determination for an employer is made by the commissioner;

(7) “Look-back calendar year” means the calendar year preceding by two years the calendar year for which the annual determination for a payer is made by the commissioner;

(8) “Seasonal employer” means an employer that regularly in the same one or more quarterly periods of each calendar year pays no wages to employees;

(9) “Household employee” means an employee whose services of a household nature in or about a private home of an employer constitute domestic service in a private home of the employer, as the phrase is used in Section 3121(a)(7) of the Internal Revenue Code or in regulations adopted thereunder;

(10) “Household employer” means an employer of a household employee;

(11) “Weekly period” means the seven-day period beginning on a Saturday and ending on the following Friday; and

(12) “Quarterly period” means the period of three full months beginning on the first day of January, April, July or October.

(June Sp. Sess. P.A. 91-3, S. 58, 168; May Sp. Sess. P.A. 92-5, S. 7, 37; P.A. 94-139, S. 1, 2; P.A. 96-221, S. 21, 25; P.A. 03-107, S. 4; P.A. 04-201, S. 5; P.A. 11-61, S. 58.)

History: June Sp. Sess. P.A. 91-3, S. 58, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 94-139 allowed employer withholding less than $500 to file return and pay over taxes on or before the last day of the month next succeeding the calendar quarter for which the taxes were deducted and withheld, effective May 24, 1994, and applicable to taxes deducted and withheld on or after January 1, 1995; P.A. 96-221 limited provision re payment of taxes withheld of less than $500 per quarter to cases where federal law requires employer to pay withheld federal taxes on or before the last day of the month next succeeding such calendar quarter, effective June 4, 1996; P.A. 03-107 divided existing provisions into Subsecs. (a) and (b), added provision in Subsec. (a) re certain refunds to employers and made a technical change in Subsec. (b), effective for calendar years commencing on or after January 1, 2003; P.A. 04-201 divided existing provision into Subsecs. (a)(1), (c) and (d), amended Subsec. (a) to delete provision re deduction and withholding and make conforming changes in Subdiv. (1) and add Subdiv. (2) re nonpayroll amounts withheld by employers, added new Subsec. (b) re schedule for remittance of withheld amounts and added new Subsec. (e) re definitions, effective January 1, 2005, and applicable to wages and nonpayroll amounts paid on or after that date; P.A. 11-61 added new Subsec. (e) re withholding requirements upon purchase of a business or stock of goods and redesignated existing Subsec. (e) as Subsec. (f), effective July 1, 2011, and applicable to sales of a business or stock of goods occurring on or after that date.



Section 12-708 - Determination of taxable year and method of accounting changes.

(a) For purposes of the tax imposed under this chapter, a taxpayer’s taxable year shall be the same as such taxpayer’s taxable year for federal income tax purposes and a taxpayer’s method of accounting shall be the same as such taxpayer’s method of accounting for federal income tax purposes.

(b) If a taxpayer’s taxable year is changed for federal income tax purposes, the taxable year for purposes of the tax under this chapter shall be similarly changed. If a change in taxable year results in a taxable period of less than twelve months, the exemption allowed under section 12-702 shall be prorated under regulations adopted by the Commissioner of Revenue Services in accordance with chapter 54.

(c) If no method of accounting has been regularly used by the taxpayer, Connecticut taxable income shall be computed under such method that in the opinion of the commissioner, fairly reflects income. If a taxpayer’s method of accounting is changed for federal income tax purposes, the method of accounting for purposes of this chapter shall similarly be changed.

(d) In computing a taxpayer’s Connecticut taxable income for any taxable year under a method of accounting different from the method under which the taxpayer’s Connecticut taxable income for the previous year was computed, there shall be taken into account those adjustments which are determined, under regulations adopted by the commissioner, to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted.

(e) If a taxpayer’s method of accounting is changed, other than from an accrual to an installment method, any additional tax which results from adjustments determined to be necessary solely by reason of the change shall not be greater than if such adjustments were ratably allocated and included for the taxable year of the change and the preceding taxable years, not in excess of two years, during which the taxpayer used the method of accounting from which the change is made. If a taxpayer’s method of accounting is changed from an accrual to an installment method, any additional tax for the year of such change of method and for any subsequent year which is attributable to the receipt of installment payments properly accrued in a prior year, shall be reduced by the portion of tax for any prior taxable year attributable to the accrual of such installment payments.

(June Sp. Sess. P.A. 91-3, S. 59, 168.)

History: June Sp. Sess. P.A. 91-3, S. 59, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-709 - Exemption under section 12-702 not applicable to trusts or estates. Taxes payable by fiduciary.

The tax imposed under this chapter on a trust or estate shall be computed on the Connecticut taxable income of such trust or estate without allowance for any exemption under section 12-702 and shall be paid by the fiduciary.

(June Sp. Sess. P.A. 91-3, S. 60, 168.)

History: June Sp. Sess. P.A. 91-3, S. 60, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-710 - Persons subject to corporation business tax not taxable under this chapter. Persons exempt from federal taxation exempt from taxation under this chapter.

Any person taxable as a corporation for the purposes of chapter 208 shall not be subject to tax under this chapter. Any person which by reason of its purposes or activities is exempt from federal income tax shall be exempt from tax imposed under this chapter.

(June Sp. Sess. P.A. 91-3, S. 61, 168; May Sp. Sess. P.A. 92-5, S. 8, 37.)

History: June Sp. Sess. P.A. 91-3, S. 61, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992.



Section 12-711 - Determination of income, gain, loss and deduction derived from or connected with sources within this state.

(a) The income of a nonresident natural person derived from or connected with sources within this state shall be the sum of the net amount of items of income, gain, loss and deduction entering into his Connecticut adjusted gross income for the taxable year, derived from or connected with sources within this state, including: (1) His distributive share of partnership income, gain, loss and deduction, determined under section 12-712, and (2) his pro rata share of S corporation income, gain, loss and deduction, determined under section 12-712, and (3) his share of estate or trust income, gain, loss and deduction, determined under section 12-714.

(b) (1) Items of income, gain, loss and deduction derived from or connected with sources within this state shall be those items attributable to: (A) The ownership or disposition of any interest in real or tangible personal property in this state; (B) a business, trade, profession or occupation carried on in this state; (C) in the case of a shareholder of an S corporation, the ownership of shares issued by such corporation, to the extent determined under section 12-712; or (D) winnings from a wager placed in a lottery conducted by the Connecticut Lottery Corporation, if the proceeds from such wager are required, under the Internal Revenue Code or regulations adopted thereunder, to be reported by the Connecticut Lottery Corporation to the Internal Revenue Service.

(2) Income from intangible personal property, including annuities, dividends, interest and gains from the disposition of intangible personal property, shall constitute income derived from sources within this state only to the extent that such income is from (A) property employed in a business, trade, profession or occupation carried on in this state, or (B) winnings from a wager placed in a lottery conducted by the Connecticut Lottery Corporation, if the proceeds from such wager are required, under the Internal Revenue Code or regulations adopted thereunder, to be reported by the Connecticut Lottery Corporation to the Internal Revenue Service.

(3) Deductions with respect to capital losses and net operating losses shall be based solely on income, gain, loss and deduction derived from or connected with sources within this state, under regulations adopted by the commissioner, but otherwise shall be determined in the same manner as the corresponding federal deductions.

(4) Income directly or indirectly derived by an athlete, entertainer or performing artist from closed-circuit and cable television transmissions of an event, other than events occurring on a regularly scheduled basis, taking place within this state as a result of the rendition of services by such athlete, entertainer or performing artist shall constitute income derived from or connected with sources within this state only to the extent that such transmissions were received or exhibited within this state.

(c) If a business, trade, profession or occupation is carried on partly within and partly without this state, as determined under rules or regulations of the commissioner, the items of income, gain, loss and deduction derived from or connected with sources within this state shall be determined by apportionment under such rules or regulations.

(d) Compensation paid by the United States for active service in the armed forces of the United States, performed by an individual not domiciled in this state, shall not constitute income derived from sources within this state.

(e) If a husband and wife determine their federal income tax on a joint return but are required to determine their Connecticut income taxes separately, they shall determine their incomes derived from or connected with sources within this state separately as if their federal adjusted gross incomes had been determined separately.

(f) Any nonresident, other than a dealer holding property primarily for sale to customers in the ordinary course of his trade or business, shall not be deemed to carry on a trade, business, profession or occupation in this state solely by reason of the purchase or sale of intangible property or the purchase, sale or writing of stock option contracts, or both, for his own account.

(June Sp. Sess. P.A. 91-3, S. 62, 168; May Sp. Sess. P.A. 92-5, S. 9, 37; May Sp. Sess. P.A. 92-17, S. 13, 59; P.A. 98-244, S. 29, 35; June Sp. Sess. P.A. 01-6, S. 37, 85; May 9 Sp. Sess. P.A. 02-1, S. 81; May 9 Sp. Sess. P.A. 02-4, S. 17.)

History: June Sp. Sess. P.A. 91-3, S. 62, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (a) to make a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 92-17 added Subsec. (f), concerning the treatment of the trading of intangible property and stock option contracts, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 98-244 added Subsec. (b)(4) specifying that income derived directly or indirectly by an athlete, entertainer or performing artist from certain closed-circuit and cable television transmissions shall constitute income derived from or connected with sources within this state to the extent that such transmissions were received or exhibited within this state, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; June Sp. Sess. P.A. 01-6 amended Subsec. (b)(1) and (2) to make technical changes and apply provisions to Connecticut lottery winnings in excess of $5,000, effective July 1, 2001, and applicable to taxable years commencing on or after January 1, 2001; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (b) to include in income for nonresidents lottery winnings required to be reported to the Internal Revenue Service and winnings from any other wagering transaction or gambling activity in this state if such winnings are required to be reported to the Internal Revenue Service and to add definition of “in this state”, effective July 1, 2002, and applicable to taxable years commencing January 1, 2002; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (b) to delete the inclusion of certain reportable winnings from wagers, other than state lottery wagers, placed in this state and to delete definition of “in this state”, effective July 1, 2002, and applicable to taxable years commencing on or after January 1, 2002.



Section 12-711a - Repayment of income by taxpayer.

(a)(1) If an item of income was included in the Connecticut adjusted gross income of an individual for a preceding taxable year or years because it appeared that the individual had an unrestricted right to such item, and, based on the repayment of such item by such individual during the taxable year, such individual properly determines his or her federal income tax liability for the taxable year under Section 1341(a)(4) or (5) of the Internal Revenue Code, then the tax imposed by this chapter for the taxable year on such individual shall be an amount equal to (A) the tax for the taxable year computed without regard to this section, minus (B) the decrease in tax under this chapter for the preceding taxable year or years which would result solely from the exclusion of such item or portion thereof from the Connecticut adjusted gross income of such individual for such preceding taxable year or years. This section shall not apply if such repayment is properly deductible in determining the individual’s federal adjusted gross income for the taxable year, and such individual properly determines his or her federal income tax liability for the taxable year under Section 1341(a)(4) of the Internal Revenue Code by deducting such repayment.

(2) In determining the decrease in tax under this chapter for the preceding taxable year or years which would result solely from the exclusion of such item or portion thereof from the Connecticut adjusted gross income of such individual for such preceding taxable year or years, any item excluded from the Connecticut adjusted gross income of an individual for a preceding year or years in which such individual was a nonresident individual or part-year resident individual, shall, to the extent that such item is derived from or connected with sources within this state, be excluded from Connecticut adjusted gross income derived from or connected with sources within this state for such preceding year or years.

(3) If the decrease in tax under this chapter for the preceding taxable year or years which would result solely from the exclusion of such item or portion thereof from the Connecticut adjusted gross income of such individual for such preceding taxable year or years exceeds the tax for the taxable year computed without regard to this section, such excess shall be considered to be a payment of tax on the last day prescribed under this chapter for the payment of tax for the taxable year, and, subject to the provisions of sections 12-35f, 12-739 and 12-742, shall be refunded or credited in the same manner as if it were an overpayment for such taxable year.

(b) If an individual properly determines his or her liability for the tax imposed by this chapter for the taxable year under subsection (a) of this section, and properly determines his or her federal income tax liability for the taxable year under Section 1341(a)(4) of the Internal Revenue Code, then, in any case where the deduction under Section 1341(a)(4) of the Internal Revenue Code results in a net operating loss for federal income tax purposes, no claim for refund shall be allowable by the commissioner for an overpayment of the tax imposed by this chapter for a preceding taxable year or years to the extent attributable to such loss being carried back to such year or years.

(P.A. 00-174, S. 46, 83.)

History: P.A. 00-174 effective May 26, 2000, and applicable to taxable years commencing on or after January 1, 1999, except that no interest shall be allowed or paid on any overpayment resulting from the application of this section to the taxable year commencing January 1, 1999.



Section 12-712 - Determination of nonresident partner’s, shareholder’s or beneficiary’s share of income within the state.

(a)(1) The portion of a nonresident partner’s distributive share of partnership income that is derived from or connected with sources within this state shall be determined pursuant to regulations adopted by the commissioner, which regulations shall be consistent with the provisions of section 12-711.

(2) The portion of a nonresident shareholder’s pro rata share of S corporation income that is derived from or connected with sources within this state shall be determined pursuant to regulations adopted by the commissioner, which regulations shall be consistent with the provisions of section 12-711.

(3) The portion of a nonresident beneficiary’s share of trust or estate income that is derived from or connected with sources within this state shall be determined under regulations adopted by the commissioner, which regulations shall be consistent with the provisions of section 12-711.

(b) In determining the sources of a nonresident partner’s income, no effect shall be given to a provision in the partnership agreement which: (1) Characterizes payments to the partner as being for services or for the use of capital; or (2) allocates to the partner, as income or gain from sources without Connecticut, a greater proportion of his distributive share of partnership income or gain than the ratio of partnership income or gain from sources without this state to partnership income or gain from all sources, except as authorized in subsection (c) of this section; or (3) allocates to the partner a greater proportion of a partnership item of loss or deduction connected with sources within this state than his proportionate share, for federal income tax purposes, of partnership loss or deduction generally, except as authorized in subsection (c) of this section.

(c) (1) The character of partnership or corporation items for a nonresident partner or S corporation shareholder shall be determined in accordance with section 12-715.

(2) The effect of a special provision in a partnership agreement, other than a provision referred to in subsection (b) of this section, having the principal purpose of avoidance or evasion of tax under this chapter shall be determined under subsection (c) of section 12-715.

(d) The commissioner may, on application, authorize the use of such other methods of determining a nonresident partner’s portion of partnership items derived from or connected with sources within this state, and the modifications related thereto, as may be appropriate and equitable, on such terms and conditions as he may require.

(June Sp. Sess. P.A. 91-3, S. 63, 168; May Sp. Sess. P.A. 92-5, S. 10, 37.)

History: June Sp. Sess. P.A. 91-3, S. 63, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 added Subsec. (d), effective June 19, 1992, and applicable to taxable years of taxpayers commencing January 1, 1992.



Section 12-713 - Determination of income within this state of nonresident trusts and estates.

(a) The income derived from or connected with sources within this state of a nonresident estate or trust shall be determined as follows:

(1) There shall be determined its share of income, gain, loss and deduction from Connecticut sources under section 12-714.

(2) There shall be added or subtracted, as the case may be, the amount derived from or connected with Connecticut sources of any income, gain, loss and deduction which would be included in the determination of federal adjusted gross income if the estate or trust were an individual and which is recognized for federal income tax purposes but excluded from the definition of federal distributable net income of the estate or trust. In the case of a trust, there shall be added the amount of any includable gain, reduced by any deductions properly allocable thereto, upon which tax is imposed for the taxable year pursuant to Section 644 of the Internal Revenue Code. The source of such income, gain, loss and deduction shall be determined in accordance with the applicable rules of section 12-711 as in the case of a nonresident individual.

(b) Deductions with respect to capital losses and net operating losses shall be based solely on income, gains, losses and deductions derived from or connected with sources within this state, under rules or regulations of the commissioner, but otherwise determined in the same manner as the corresponding federal deductions.

(June Sp. Sess. P.A. 91-3, S. 64, 168.)

History: June Sp. Sess. P.A. 91-3, S. 64, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-714 - Determination of share of nonresident estate or trust and nonresident beneficiary in income within this state.

(a) The share of a nonresident estate or trust under subdivision (1) of subsection (a) of section 12-713, and the share of a nonresident beneficiary of any estate or trust under subsection (a) of section 12-711, in estate or trust income, gain, loss and deduction derived from or connected with sources within this state shall be determined as follows:

(1) There shall be determined the items of income, gain, loss and deduction which are derived from or connected with sources within this state, which would be included in the determination of federal adjusted gross income if the estate or trust were an individual and which enter into the definition of federal distributable net income of the estate or trust for the taxable year, including any such items from another estate or trust of which the subject estate or trust is a beneficiary. Such determination of source shall be made in accordance with the provisions of section 12-711 in the same manner as for a nonresident individual.

(2) The amounts determined under subdivision (1) of this subsection shall be allocated among the estate or trust and its beneficiaries, including, solely for the purpose of this allocation, resident beneficiaries, in proportion to their respective shares of federal distributable net income.

(3) The amount allocated under subdivision (2) of this section shall have the same character under this chapter as for federal income tax purposes. Where an item entering into the computation of such amounts is not characterized for federal income tax purposes, it shall have the same character as if it were realized directly from the source from which it was realized by the estate or trust, or as if it were incurred in the same manner as it was incurred by the estate or trust.

(b) (1) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary, including, solely for the purpose of this allocation, resident beneficiaries, in the net amount determined under subdivision (1) of subsection (a) of this section shall be in proportion to his share of the estate or trust income for such year, under local law or the governing instrument, which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of such net amount shall be allocated to the estate or trust.

(2) The commissioner may by regulation establish such other method or methods of determining the respective shares of the beneficiaries and of the estate or trust in its income derived from sources within this state as may be appropriate and equitable. Such method may be used by the fiduciary in his discretion whenever the allocation of such respective shares under subsection (a) of this section or subdivision (1) of this subsection would result in an inequity which is substantial in amount.

(June Sp. Sess. P.A. 91-3, S. 65, 168.)

History: June Sp. Sess. P.A. 91-3, S. 65, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-715 - Determination of income of resident partner or S corporation shareholder.

(a) In determining the Connecticut adjusted gross income of a resident partner of a partnership or a resident shareholder of an S corporation, any modification described in section 12-701 which relates to an item of partnership or S corporation income, gain, loss or deduction shall be made in accordance with the partner’s distributive share or a shareholder’s pro rata share, for federal income tax purposes, of the item to which the modification relates. Where a partner’s distributive share or a shareholder’s pro rata share of any such item is not required to be taken into account separately for federal income tax purposes, the partner’s or shareholder’s share of such item shall be determined in accordance with his share, for federal income tax purposes, of partnership or S corporation taxable income or loss generally.

(b) Each item of partnership and S corporation income, gain, loss or deduction shall have the same character for a partner or shareholder under this chapter as for federal income tax purposes. Where an item is not characterized for federal income tax purposes, it shall have the same character for a partner or shareholder as if it were realized directly from the source from which it was realized by the partnership or S corporation or as if it was incurred in the same manner as it was incurred by the partnership or S corporation.

(c) Where a partner’s distributive share of an item of partnership income, gain, loss or deduction is determined for federal income tax purposes by special provision in the partnership agreement with respect to such item, and where the principal purpose of such provision is the avoidance or evasion of tax under this chapter, the partner’s distributive share of such item, and any modification required with respect thereto, shall be determined as if the partnership agreement made no special provision with respect to such item.

(June Sp. Sess. P.A. 91-3, S. 66, 168; May Sp. Sess. P.A. 92-5, S. 11, 37.)

History: June Sp. Sess. P.A. 91-3, S. 66, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing January 1, 1992.



Section 12-716 - Attribution of Connecticut fiduciary adjustment.

(a)(1) The respective shares of an estate or trust and its beneficiaries, including, solely for the purpose of this allocation nonresident beneficiaries, in the Connecticut fiduciary adjustment shall be in proportion to their respective shares of federal distributable net income of the estate or trust.

(2) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the Connecticut fiduciary adjustment shall be in proportion to his share of the estate or trust income for such year, determined under local law or the governing instrument, which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of the Connecticut fiduciary adjustment shall be allocated to the estate or trust.

(b) The commissioner may, by regulation establish such other method or methods of determining to whom the items comprising the fiduciary adjustment shall be attributed as may be appropriate and equitable. Such method may be used by the fiduciary in his discretion whenever the allocation of the fiduciary adjustment pursuant to subsection (a) would result in an inequity which is substantial both in amount and in relation to the amount of the fiduciary adjustment.

(June Sp. Sess. P.A. 91-3, S. 67, 168.)

History: June Sp. Sess. P.A. 91-3, S. 67, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-717 - Determination of income within this state of a part-year resident. Change of status.

(a) The income derived from or connected with sources within this state of a part-year resident individual shall be the sum of the following: (1) Connecticut adjusted gross income for the period of residence, computed as if his taxable year for Connecticut income tax purposes were limited to the period of residence; (2) the income derived from or connected with sources within this state for the period of nonresidence determined in accordance with section 12-711 as if his taxable year for Connecticut income tax purposes were limited to the period of nonresidence; and (3) the special accruals required by subsection (c) of this section.

(b) The income derived from or connected with sources within this state of a part-year resident trust shall be the sum of the following: (1) The share of Connecticut adjusted gross income for the period of residence, determined as if such trust were an individual whose taxable year for federal income tax purposes were limited to the period of residence, allocated to the trust in accordance with the methods of allocation set forth in section 12-714. Such share of Connecticut adjusted gross income shall include the amount of any includable gain, reduced by any deductions properly allocable thereto, upon which tax is imposed for the taxable year pursuant to Section 644 of the Internal Revenue Code; (2) the income derived from or connected with sources within this state for the period of nonresidence determined in accordance with section 12-713 as if its taxable year for federal income tax purposes were limited to the period of nonresidence; and (3) the special accruals required by subsection (c) of this section.

(c) (1) If an individual changes his status from resident to nonresident he shall, regardless of his method of accounting, accrue to the portion of the taxable year prior to such change of status any items of income, gain, loss or deduction accruing prior to the change of status, if not otherwise properly entering into his federal adjusted gross income for such portion of the taxable year or prior taxable year under his method of accounting.

(2) If an individual changes his status from nonresident to resident he shall, regardless of his method of accounting, accrue to the portion of the taxable year prior to such change of status any items of income, gain, loss or deduction accruing prior to the change of status, other than items derived from or connected with Connecticut sources, if not otherwise properly entering into his federal adjusted gross income for such portion of the taxable year or for a prior taxable year under his method of accounting.

(3) No item of income, gain, loss or deduction which is accrued under this subsection shall be taken into account in determining Connecticut adjusted gross income or income derived from or connected with sources within this state for any subsequent taxable period.

(4) The accruals otherwise required under this subsection shall not be required if the individual files with the commissioner a bond or other security acceptable to the commissioner, conditioned upon the inclusion of amounts accruable under this subsection in Connecticut adjusted gross income or income derived from or connected with sources within this state for one or more subsequent taxable years as if the individual had not changed his resident status.

(5) If a trust changes its status from resident to nonresident or from nonresident to resident, the provisions of subdivisions (1) to (4), inclusive, of this subsection shall apply, except that the term “individual” shall be read as “trust”, reference to “items of income, gain, loss or deduction” shall mean the trust’s share of such items determined in accordance with the methods of allocation set forth in section 12-714, reference to “gain” shall include any modification for includable gain under subsection (9) of section 12-701 and federal adjusted gross income shall be determined as if the trust were an individual.

(June Sp. Sess. P.A. 91-3, S. 68, 168; May Sp. Sess. P.A. 92-5, S. 12, 37.)

History: June Sp. Sess. P.A. 91-3, S. 68, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing January 1, 1992.



Section 12-718 - Exempt dividends.

If, at the close of each quarter of its taxable year, at least fifty per cent of the value of the total assets of a regulated investment company consists of obligations with respect to which taxation by this state is prohibited by federal law, the company shall be qualified to pay exempt dividends, as defined in section 12-701, to its shareholders. The value of the total assets of a regulated investment company shall be the value as defined in Section 851(c)(4) of the Internal Revenue Code. If the aggregate amount of dividends designated as exempt dividends with respect to a taxable year of any company is greater than an amount equal to the sum of the amount of interest income derived from obligations with respect to which taxation by this state is prohibited by federal law less the amount allowed as a deduction under Section 212 of the Internal Revenue Code for the production or collection of such interest income, the portion of such distribution which shall constitute an exempt dividend shall be only that portion of the amount so designated as the amount of such excess for such taxable year bears to the amount so designated.

(June Sp. Sess. P.A. 91-3, S. 69, 168; May Sp. Sess. P.A. 92-5, S. 13, 37.)

History: June Sp. Sess. P.A. 91-3, S. 69, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992.



Section 12-719 - Filing of returns. Returns for partnerships, S corporations and pass-through entities. Returns for nonresident athletes of professional teams.

(a) The income tax return required under this chapter shall be filed on or before the fifteenth day of the fourth month following the close of the taxpayer’s taxable year. A person required to make and file a return shall, without assessment, notice or demand, pay any tax due thereon to the Commissioner of Revenue Services on or before the date fixed for filing such return, determined without regard to any extension of time for filing the return. The commissioner shall prescribe by regulation the place for filing any return, declaration, statement or other document required pursuant to this chapter and for the payment of any tax.

(b) (1) With respect to each of its nonresident partners, each partnership doing business in this state or having income derived from or connected with sources within this state shall, for each taxable year, make payment to the commissioner as provided in subdivision (2) of this subsection.

(2) (A) Any payment under this subdivision shall be in an amount equal to the highest marginal tax rate in effect under section 12-700 for the taxable year multiplied by the subject partner’s distributive share of (i) such partnership’s separately and nonseparately computed items, as described in Section 702(a) of the Internal Revenue Code, to the extent derived from or connected with sources within this state, as determined under this chapter, and (ii) any modification described in section 12-701 which relates to an item of such partnership’s income, gain, loss or deduction, to the extent derived from or connected with sources within this state, as determined under this chapter. Any amount paid by a partnership to this state with respect to any taxable year pursuant to this subdivision shall be considered to be a payment by the partner on account of the income tax imposed on the partner for such taxable year pursuant to this chapter. A partnership shall not be liable to, and shall be entitled to recover a payment made pursuant to this subdivision from, the partner on whose behalf the payment was made. Any payment for a taxable year shall be made on or before the date the annual return for such taxable year is required to be filed pursuant to section 12-726. The partnership shall furnish, on a form prescribed by the commissioner, to each partner on whose behalf payment was made under this subdivision no later than the fifteenth day of the fourth month following the close of the partnership’s taxable year a record of the amount of the tax paid on behalf of such partner by the partnership with respect to the taxable year.

(B) (i) If income from one or more pass-through entities, as defined in subparagraph (D) of this subdivision, is the only source of income derived from or connected with Connecticut sources of a partner, or the partner and his or her spouse if a joint federal income tax return is or shall be made, the filing by the partnership of an annual return pursuant to section 12-726 and the payment by the partnership on behalf of the partner of the tax prescribed under subparagraph (A) of this subdivision shall satisfy the filing and payment requirements otherwise separately imposed on the partner by this chapter. The commissioner may make any deficiency assessment against, at the commissioner’s sole discretion, either the partnership or the partner, provided any such assessment against the partner shall be limited to the partner’s share thereof. Except as otherwise provided in section 12-733, any such assessment shall be made not later than three years after the partnership’s annual return pursuant to section 12-726 is filed. The commissioner may refund or credit any overpayment to either the partnership or the partner, in the commissioner’s sole discretion. Except as otherwise provided in section 12-732, any such overpayment shall be refunded or credited not later than three years from the due date of the partnership’s annual return pursuant to section 12-726 or, if the time for filing such return was extended, not later than three years from the date on which such return is filed or the extended due date of such return, whichever is earlier.

(ii) If income from one or more pass-through entities, as defined in subparagraph (D) of this subdivision, is not the only source of income derived from or connected with Connecticut sources of a partner, or the partner and his or her spouse if a joint federal income tax return is or shall be made, nothing in this subdivision shall be construed as excusing the partner from the obligation to file his or her own separate tax return under this chapter. In such event, the partner shall receive credit for the income tax paid under this subdivision by the partnership on his or her behalf. The commissioner may make any deficiency assessment that is related to the partner’s share of partnership items against either, in the commissioner’s sole discretion, the partnership or the partner. If the commissioner chooses to make any deficiency assessment against the partnership, then, except as otherwise provided in section 12-733, any such assessment shall be made not later than three years after the partnership’s annual return pursuant to section 12-726 is filed. The commissioner may refund or credit any overpayment that is related to the partner’s share of partnership items to either, in the commissioner’s sole discretion, the partnership or the partner. If the commissioner chooses to refund or credit any overpayment to the partnership, then, except as otherwise provided in section 12-732, any such overpayment shall be refunded or credited not later than three years from the due date of the partnership’s annual return pursuant to section 12-726 or, if the time for filing such return was extended, not later than three years from the date on which such return is filed or the extended due date of such return, whichever is earlier.

(C) Notwithstanding any provision of subparagraph (A) of this subdivision, a partnership shall not be required to make a payment on account of the income tax imposed on a partner for a taxable year pursuant to this chapter if (i) the partner’s distributive share of partnership income, to the extent derived from or connected with sources within this state, as reflected on the partnership’s annual return for the taxable year under section 12-726, is less than one thousand dollars; (ii) the department has determined by regulation, ruling or instruction that the partner’s income is not subject to the provisions of this subdivision; or (iii) the partnership is a publicly traded partnership, as defined in Section 7704(b) of the Internal Revenue Code, that is treated as a partnership for federal income tax purposes and that has agreed to file the annual return pursuant to section 12-726, and to report therewith the name, address, Social Security number or federal employer identification number, and other information required by the department concerning each unitholder whose distributive share of partnership income, to the extent derived from or connected with sources within this state, as reflected on such annual return, is more than five hundred dollars.

(D) If a member of a pass-through entity, referred to in this subparagraph as an “upper-tier pass-through entity”, is itself a pass-through entity, the member, referred to in this subparagraph as a “lower-tier pass-through entity”, shall be subject to the same requirements to make payment, on behalf of its members, of the income tax imposed on those members pursuant to this chapter that apply to the upper-tier pass-through entity under this subdivision. The department shall apply the income tax paid by the upper-tier pass-through entity, on behalf of the lower-tier pass-through entity, to the income tax required to paid by the lower-tier pass-through entity, on behalf of its members. For purposes of this subdivision, “pass-through entity” means an S corporation, general partnership, limited partnership, limited liability partnership or limited liability company that is treated as a partnership for federal income tax purposes; and “member” means a shareholder of an S corporation, a partner in a general partnership, a limited partnership, or a limited liability partnership and a member of a limited liability company that is treated as a partnership for federal income tax purposes.

(E) For purposes of section 12-740, a nonresident individual who is a member of a pass-through entity, as defined in subparagraph (D) of this subdivision, shall not be required to file an income tax return under this chapter for a taxable year if, for such taxable year, the only source of income derived from or connected with Connecticut sources of such member, or the member and his or her spouse if a joint federal income tax return is or shall be made, is from one or more pass-through entities, and the sum of such income derived from or connected with Connecticut sources from such one or more pass-through entities is less than one thousand dollars.

(c) (1) With respect to each of its nonresident shareholders, each S corporation doing business in this state or having income derived from or connected with sources within this state shall, for each taxable year, make payment to the commissioner as provided in subdivision (2) of this subsection.

(2) (A) Any payment under this subdivision shall be in an amount equal to the highest marginal tax rate in effect under section 12-700 for the taxable year multiplied by the subject shareholder’s pro rata share of (i) such S corporation’s separately and nonseparately computed items, as described in Section 1366 of the Internal Revenue Code, to the extent derived from or connected with sources within this state, as determined under this chapter, and (ii) any modification described in section 12-701 which relates to an item of such S corporation’s income, gain, loss or deduction, to the extent derived from or connected with sources within this state, as determined under this chapter. Any amount paid by an S corporation to this state with respect to any taxable year pursuant to this subdivision shall be considered to be a payment by the shareholder on account of the income tax imposed on the shareholder for such taxable year pursuant to this chapter. An S corporation shall not be liable to, and shall be entitled to recover a payment made pursuant to this subdivision from, the shareholder on whose behalf the payment was made. Any payment for a taxable year shall be made at or before the date the annual return for such taxable year is required to be filed pursuant to section 12-726. The S corporation shall furnish, on a form prescribed by the department, to each shareholder on whose behalf payment was made under this subdivision no later than the fifteenth day of the fourth month following the close of the S corporation’s taxable year a record of the amount of the tax paid on behalf of such shareholder by the S corporation with respect to the taxable year.

(B) (i) If income from one or more pass-through entities, as defined in subparagraph (D) of this subdivision, is the only source of income derived from or connected with Connecticut sources of a shareholder, or the shareholder and his or her spouse if a joint federal income tax return is or shall be made, the filing by the S corporation of an annual return pursuant to section 12-726 and the payment by the S corporation on behalf of the shareholder of the tax prescribed under subparagraph (A) of this subdivision shall satisfy the filing and payment requirements otherwise separately imposed on the shareholder by this chapter. The commissioner may make any deficiency assessment against, at the commissioner’s sole discretion, either the S corporation or the shareholder, provided any such assessment against the shareholder shall be limited to the shareholder’s share thereof. Except as otherwise provided in section 12-733, any such assessment shall be made not later than three years after the S corporation’s annual return pursuant to section 12-726 is filed. The commissioner may refund or credit any overpayment to either the S corporation or the shareholder, in the commissioner’s sole discretion. Except as otherwise provided in section 12-732, any such overpayment shall be refunded or credited not later than three years from the due date of the S corporation’s annual return pursuant to section 12-726 or, if the time for filing such return was extended, not later than three years from the date on which such return is filed or the extended due date of such return, whichever is earlier.

(ii) If income from one or more pass-through entities, as defined in subparagraph (D) of subdivision (2) of subsection (b) of this section, is not the only source of income derived from or connected with Connecticut sources of a shareholder, or the shareholder and his or her spouse if a joint federal income tax return is or shall be made, nothing in this subdivision shall be construed as excusing the shareholder from the obligation to file his or her own separate tax return under this chapter. In such event, the shareholder shall receive credit for the income tax paid under this subdivision by the S corporation on his or her behalf. The commissioner may make any deficiency assessment that is related to the shareholder’s share of S corporation items against either, in the commissioner’s sole discretion, the S corporation or the shareholder. If the commissioner chooses to make any deficiency assessment against the S corporation, then, except as otherwise provided in section 12-733, any such assessment shall be made not later than three years after the S corporation’s annual return pursuant to section 12-726 is filed. The commissioner may refund or credit any overpayment that is related to the shareholder’s share of S corporation items to either, in the commissioner’s sole discretion, the S corporation or the shareholder. If the commissioner chooses to refund or credit any overpayment to the S corporation, then, except as otherwise provided in section 12-732, any such overpayment shall be refunded or credited not later than three years from the due date of the S corporation’s annual return pursuant to section 12-726 or, if the time for filing such return was extended, not later than three years from the date on which such return is filed or the extended due date of such return, whichever is earlier.

(C) Notwithstanding the provisions of subparagraph (A) of this subdivision, an S corporation shall not be required to make a payment on account of the income tax imposed on a shareholder for a taxable year pursuant to this chapter if (i) the shareholder’s distributive share of S corporation income, to the extent derived from or connected with sources within this state, as reflected on the S corporation’s annual return for the taxable year under section 12-726, is less than one thousand dollars; or (ii) the department has determined by regulation, ruling or instruction that the shareholder’s income is not subject to the provisions of this subdivision.

(D) For purposes of this subdivision, the provisions of subparagraphs (D) and (E) of subdivision (2) of subsection (b) of this section apply.

(d) (1) In lieu of filing a return pursuant to this section, the commissioner may, if he determines that the enforcement of this chapter would not be adversely affected and pursuant to requirements and conditions set forth in forms and instructions, provide for the filing of a composite return for every qualifying nonresident member of a professional athletic team by such team, if such team is doing business in this state or the members of such team have compensation which is received for services rendered as members of such team and which is derived from or connected with sources within this state.

(2) If a professional athletic team is required to file a composite return pursuant to this subsection, the commissioner may, if he determines that the enforcement of this chapter would not be adversely affected, require such team, in lieu of deducting and withholding Connecticut income tax as may otherwise be required under section 12-705, to make payment to the commissioner of tax, estimated tax, additions to tax, interest and penalties otherwise required to be paid to the commissioner by such qualifying nonresident members.

(3) The commissioner may, if he determines that the enforcement of this chapter would not be adversely affected, require a professional athletic team, in lieu of deducting and withholding Connecticut income tax as may otherwise be required under section 12-705, to make payment to the commissioner of tax, estimated tax, additions to tax, interest and penalties otherwise required to be paid to the commissioner by every (A) resident member, but only with respect to compensation which is received for services rendered as a member of a professional athletic team and (B) nonresident member who is not a qualifying nonresident member, but only with respect to compensation which is received for services rendered as a member of a professional athletic team and which is derived from or connected with sources within this state.

(4) Any amount paid by a professional athletic team to this state with respect to any taxable period pursuant to this subsection shall be considered to be a payment by the member on account of the income tax imposed on the member for such taxable period pursuant to this chapter. The team shall be entitled to recover a payment made pursuant to this subsection from the member on whose behalf the payment was made.

(5) For purposes of this subsection, “qualifying nonresident member” means a member of a professional athletic team who is a nonresident individual for the entire taxable year, who does not maintain a permanent place of abode in Connecticut at any time during the taxable year, who does not have income derived from or connected with sources within this state other than compensation which is received for services rendered as a member of a professional athletic team and which is derived from or connected with sources within this state.

(June Sp. Sess. P.A. 91-3, S. 70, 168; May Sp. Sess. P.A. 92-5, S. 14, 37; P.A. 95-263, S. 1, 4; P.A. 96-175, S. 4, 5; P.A. 98-262, S. 11, 22; P.A. 04-216, S. 54; P.A. 06-159, S. 5.)

History: June Sp. Sess. P.A. 91-3, S. 70, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 95-263 added Subsec. (d) to permit filing a composite return for qualifying nonresident members of professional athletic teams, effective July 6, 1995, and applicable to taxable years commencing on or after January 1, 1996; P.A. 96-175 amended Subsec. (c)(3) to add the amount of the shareholder’s pro rata share of the corporations’ nonseparately computed items, reduced by the amount subject to tax under chapter 208 to the calculation of payment, effective May 31, 1996, and applicable to income years commencing on or after January 1, 1997; P.A. 98-262 amended Subsec. (c)(3) to clarify language relating to how a nonresident shareholder must calculate tax for nonseparately stated income derived from or connected with sources within this state, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 04-216 deleted former Subsec. (b) and added new Subsec. (b) re group returns of partnerships with nonresident partners and amended Subsec. (c) to add provisions re group returns of S corporations with nonresident shareholders and make conforming changes, effective May 6, 2004, and applicable to taxable years commencing on or after January 1, 2004, and to estimated composite income tax payments required to be made on or after May 6, 2004; P.A. 06-159 amended Subsecs. (b) and (c) to eliminate group tax returns for partnerships, S corporations and pass-through entities, to require such businesses to pay the taxes nonresident partners owe on income from such businesses and to make conforming changes, effective June 6, 2006, and applicable to taxable years commencing on or after January 1, 2006.

See Sec. 12-726 re requirement of return from each partnership doing business in this state and each S corporation doing business in this state.



Section 12-720 and 12-721 - Declaration of estimated tax. Filing dates for declarations of estimated tax.

Sections 12-720 and 12-721 are repealed, effective July 6, 1995, and applicable to taxable years commencing on or after January 1, 1996.

(June Sp. Sess. P.A. 91-3, S. 71, 72, 168; May Sp. Sess. P.A. 92-17, S. 14, 15, 59; P.A. 95-263, S. 3, 4.)



Section 12-722 - Payment of estimated tax. Payment schedule for farmers and fishermen. Interest. Penalty. Credits.

(a) Except as otherwise provided in this section, in the case of any underpayment of estimated tax by an individual, there shall be added to the tax an amount determined by applying interest (1) at the rate of one per cent per month or fraction thereof, (2) to the amount of the underpayment, (3) for the period of the underpayment.

(b) For purposes of subsection (a) of this section, the amount of the underpayment shall be the excess of the required installment, over the amount, if any, of the installment paid on or before the due date for the installment. For purposes of subsection (a) of this section, the period of the underpayment shall run from the due date for the installment to whichever of the following dates is earlier: The fifteenth day of the fourth month of the next succeeding taxable year, or, with respect to any portion of the underpayment, the date on which such portion is paid. For purposes of this subsection, a payment of estimated tax shall be credited against unpaid required installments in the order in which such installments are required to be paid.

(c) For purposes of this section, there shall be four required installments for each taxable year. The due date for the first required installment is the fifteenth day of the fourth month of the taxable year. The due date for the second required installment is the fifteenth day of the sixth month of the taxable year. The due date for the third required installment is the fifteenth day of the ninth month of the taxable year. The due date for the fourth required installment is the fifteenth day of the first month of the next succeeding taxable year.

(d) (1) Except as provided in subdivision (2) of this subsection, the amount of any required installment shall be twenty-five per cent of the required annual payment, as defined in section 12-701.

(2) (A) In the case of any required installment, if the taxpayer establishes that the annualized income installment is less than the amount determined under subdivision (1) of this subsection, the amount of such required installment shall be the annualized income installment, and any reduction in a required installment resulting from the application of this subdivision shall be recaptured by increasing the amount of the next required installment by the amount of such reduction and by increasing subsequent required installments to the extent that the reduction has not previously been recaptured under this subdivision. (B) In the case of any required installment, the annualized income installment is the excess, if any, of (i) an amount equal to the applicable percentage of the tax for the taxable year computed by placing on an annualized basis the Connecticut taxable income and the adjusted federal alternative minimum taxable income for months in the taxable year ending before the due date for the installment, over (ii) the aggregate amount of any prior required installments for the taxable year. (C) For purposes of this subdivision, the applicable percentage for the first required installment is twenty-two and one-half, the applicable percentage for the second required installment is forty-five, the applicable percentage for the third required installment is sixty-seven and one-half, and the applicable percentage for the fourth required installment is ninety.

(e) The application of this section to taxable years of less than twelve months shall be in accordance with regulations adopted by the commissioner.

(f) In applying this section to a taxable year beginning on any date other than January first, there shall be substituted, for the months specified in this section, the months which correspond thereto.

(g) At the election of the individual, any installment of the estimated tax may be paid prior to the date prescribed for its payment.

(h) Payment of the estimated income tax, or any installment thereof, shall be considered payment on account of the income tax imposed under this chapter for the taxable year.

(i) If an individual has paid as an installment of estimated tax an amount in excess of the amount determined to be the correct amount of such installment, such amount shall be credited against any unpaid installment or against the tax. If the amount already paid, whether or not on the basis of installments, exceeds the amount determined to be the correct amount of the tax, then, unless the individual has given written notice to the commissioner that such overpayment is to be refunded, such overpayment shall be credited against any installment of estimated tax due for the next succeeding taxable year.

(j) (1) No addition to tax shall be imposed under subsection (a) of this section for any taxable year if the tax shown on the return for such taxable year, or, if no return is filed, the tax, reduced by the tax withheld under this chapter, is less than one thousand dollars.

(2) No addition to tax shall be imposed under said subsection (a) for any taxable year if (A) the preceding taxable year was a taxable year of twelve months and (B) the individual did not have any liability for tax for the preceding taxable year and throughout such year the individual was (i) a resident individual or (ii) a nonresident individual or part-year resident individual with income, gain, loss or deduction derived from or connected with sources within this state.

(k) For purposes of applying this section, the tax withheld under this chapter shall be deemed a payment of estimated tax, and an equal part of such tax withheld shall be deemed paid on each due date for such taxable year, unless the taxpayer establishes the dates on which such tax was actually withheld, in which case the tax so withheld shall be deemed payments of estimated tax on the dates on which such tax was actually withheld.

(l) If, on or before January thirty-first of the following taxable year, the taxpayer files a return for the taxable year and pays in full the amount computed on the return as payable, then no addition to tax shall be imposed under subsection (a) of this section with respect to any underpayment of the fourth required installment for the taxable year.

(m) For purposes of this section, if an individual is a farmer or fisherman for any taxable year, the following provisions shall apply: (1) There shall be only one required installment for the taxable year, (2) the due date for such installment shall be January fifteenth of the following taxable year, (3) the amount of such installment shall be equal to the lesser of (A) sixty-six and two-thirds per cent of the tax shown on the return for the taxable year, or, if no return is filed, sixty-six and two-thirds per cent of the tax for such year, or (B) if the preceding taxable year was a taxable year of twelve months and the individual filed a return for the preceding taxable year, one hundred per cent of the tax shown on the return for the preceding taxable year, (4) if, on or before March first of the following taxable year, the farmer or fisherman files a return and pays in full the amount computed on the return as payable, no addition to tax shall be imposed under subsection (a) of this section with respect to any underpayment of the required installment, as provided in subdivision (3) of this subsection, for the taxable year, and (5) an individual is a farmer or fisherman for any taxable year if such individual is a farmer or fisherman, as defined in Section 6654(i)(2) of the Internal Revenue Code, for the taxable year.

(n) (1) Except as otherwise provided in this subsection, this section shall apply to any trust or estate.

(2) With respect to any taxable year ending before the date two years after the date of the decedent’s death, this section shall not apply to (A) the estate of such decedent, or (B) any trust (i) all of which was treated under Sections 671 to 679, inclusive, of the Internal Revenue Code as owned by the decedent and (ii) to which the residue of the decedent’s estate will pass under his will or, if no will is admitted to probate, which is the trust primarily responsible for paying debts, taxes, and expenses of administration.

(3) In the case of any trust or estate to which this section applies, for any required installment, the annualized income installment is the excess, if any, of (A) an amount equal to the applicable percentage of the tax for the taxable year computed by placing on an annualized basis the Connecticut taxable income and the adjusted federal alternative minimum taxable income for months in the taxable year ending before the date one month before the due date for the installment, over (B) the aggregate amount of any prior required installments for the taxable year.

(June Sp. Sess. P.A. 91-3, S. 73, 168; May Sp. Sess. P.A. 92-5, S. 16, 17, 37; May Sp. Sess. P.A. 92-17, S. 15, 59; P.A. 93-74, S. 41, 67; 93-332, S. 16, 42; P.A. 95-26, S. 38, 52; 95-263, S. 2, 4; P.A. 97-81, S. 1, 2; 97-286, S. 5, 8; P.A. 04-201, S. 6.)

History: June Sp. Sess. P.A. 91-3, S. 73, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (h) to make a technical change and added Subsec. (i), effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 92-17 amended Subsec. (b) to reduce the levels of estimated payments by 10% and to remove the minimum $50 penalty for nonpayment, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 93-74 replaced existing Subsec. (b) with new provisions to conform installment and estimated payments with the federal procedure, effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993; P.A. 93-332 amended Subsec. (b)(5) to change statutory reference from Subdiv. (4) to Subdiv. (2), effective June 25, 1993, and applicable to taxable years commencing on or after January 1, 1993; P.A. 95-26 amended Subsec. (b)(4) to lower interest rate from 1.25% to 1% and made technical changes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date, but failed to take effect, since those provisions were deleted by subsequent act P.A. 95-263; P.A. 95-263 deleted Subsec. (a) re declaration requirement, added new Subsecs. (a) and (b) re interest on underpayment and the amount of underpayment, relettered and renumbered remaining Subsecs. and Subdivs. added reference to adjusted federal alternative minimum taxable income, and added Subsec. (j) re when no addition to tax is imposed, Subsec. (k) re tax withheld deemed payment of estimated tax, Subsec. (m) re installment payments by farmers and fishermen and Subsec. (n) re application of section to trusts and estates, effective July 6, 1995, and applicable to taxable years commencing on or after January 1, 1996; P.A. 97-81 amended Subsec. (j) to increase tax shown on return from $200 to $500, effective May 29, 1997, and applicable to taxable years commencing on or after January 1, 1997; P.A. 97-286 amended Subsec. (m) to require one installment instead of two and made conforming changes, effective June 26, 1997, and applicable to years commencing on or after January 1, 1997; P.A. 04-201 amended Subsec. (j)(1) to increase the minimum amount of tax for which additions to tax may be imposed from $500 or less to less than $1,000, effective June 3, 2004, and applicable to taxable years commencing on or after January 1, 2004.



Section 12-723 - Extensions.

The commissioner may for reasonable cause extend the time for the filing of any return, statement or other document due or required under this chapter and the payment of tax due pursuant to this chapter in accordance with regulations adopted in accordance with chapter 54. Said commissioner may require the filing of a tentative return and the payment of the tax reported to be due thereon in connection with such extension. Any additional tax which may be found to be due on the filing of a return, statement or other document as allowed by such extension shall bear interest at the rate of one per cent per month or fraction thereof from the original due date of such tax to the date of actual payment. Notwithstanding the provisions of section 12-735, no penalty shall be imposed on account of any failure to pay the amount of tax reported to be due on a return, statement or other document within the time specified under the provisions of this chapter if the excess of the amount of tax shown on the return, statement or other document over the amount of tax paid on or before the original due date of such return, statement or other document is no greater than ten per cent of the amount of tax shown on such return, statement or other document, and any balance due shown on such return, statement or other document is remitted with such return, statement or other document on or before the extended due date of such return, statement or other document.

(June Sp. Sess. P.A. 91-3, S. 74, 168; P.A. 95-26, S. 39, 52; P.A. 98-244, S. 30, 35; P.A. 99-121, S. 22, 28; P.A. 00-174, S. 41, 83.)

History: June Sp. Sess. P.A. 91-3, S. 74, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 95-26 lowered interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 98-244 removed penalty when at least 90% of the tax shown on the return was paid by the original due date and any balance was paid on or before the extended due date of the return, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 99-121 provided that balance is to be remitted with return in order to avoid penalty, effective June 3, 1999, and applicable to taxable years commencing on or after January 1, 1999; P.A. 00-174 added requirement for payment to be received on or before the extended due date in order to avoid penalty, effective May 26, 2000, and applicable to returns for taxable years commencing January 1, 2000.



Section 12-724 - Special rules for members of the armed forces and specified terrorist victims.

(a)(1) In the case of an individual serving in the armed forces of the United States, or serving in support of such armed forces, in an area designated by the President of the United States by executive order as a “combat zone” at any time during the period designated by the President by executive order as the period of combatant activities in such zone, or hospitalized inside or outside the state as a result of injury received while serving in such an area during such time, the period of service in such area, plus the period of continuous hospitalization inside or outside the state attributable to such injury, and the next one hundred eighty days thereafter, shall be disregarded in determining the timeliness of actions under this chapter with respect to income tax liability, including any interest, penalty or addition to the tax, related to such individual.

(2) The provisions of this subsection shall also apply in the case of an individual serving in the armed forces of the United States, or serving in support of such armed forces, in an area designated by Congress in a public law, and during a period beginning on a date designated by Congress in such public law and ending on a date designated either by the President by executive order or by Congress in a public law, or hospitalized inside or outside the state as a result of injury received while serving in such an area during such time, if such public law provides that, in such area and during such period, such services by such individual are to be treated in the same manner as services as a member of the armed forces of the United States in an area designated by the President of the United States by executive order as a “combat zone” during the period designated by the President by executive order as the period of combatant activities in such zone.

(b) (1) In the case of any person who dies while in active service as a member of the armed forces of the United States, if such death occurred while serving in a combat zone during a period of combatant activities in such zone, as described in subsection (a) of this section, or as a result of wounds, disease or injury incurred while so serving, the tax imposed by this chapter shall not apply with respect to the taxable year in which falls the date of his or her death, or with respect to any prior taxable year ending on or after the first day so served in a combat zone, and no returns shall be required on behalf of such person or his or her estate for such year; and the tax for any such taxable year which is unpaid at the date of death, including interest, additions to tax and penalties, if any, shall not be assessed and, if assessed, the assessment shall be abated and, if collected, shall be refunded to the legal representative of such estate if one has been appointed and has qualified, or, if no legal representative has been appointed or has qualified, to the surviving spouse.

(2) The provisions of this subsection shall also apply in the case of an individual who dies while in active service as a member of the armed forces of the United States, if such death occurred while serving in an area designated by Congress in a public law, and during a period beginning on a date designated by Congress in such public law and ending on a date designated either by the President by executive order or by Congress in a public law, or, as a result of wounds, disease or injury incurred while so serving, if such public law provides that, in such area and during such period, the death of such individual while in active service in such area and during such period, or as a result of wounds, disease, or injury incurred while so serving, are to be treated in the same manner as the death of any individual while in active service as a member of the armed forces of the United States in an area designated by the President of the United States by executive order as a “combat zone” during the period designated by the President by executive order as the period of combatant activities in such zone.

(c) (1) (A) In the case of a specified terrorist victim, the tax imposed by this chapter shall not apply with respect to the taxable year in which falls the date of his or her death, and no returns shall be required on behalf of such individual or his or her estate for such year. The tax for any such taxable year that is unpaid at the date of death, including interest, additions to tax and penalties, if any, shall not be assessed and, if assessed, the assessment shall be abated and, if collected, shall be refunded to the legal representative of such estate.

(B) Subparagraph (A) of subdivision (1) of this subsection shall not apply to the amount of any tax imposed by this chapter that would be computed by only taking into account the items of income, gain or other amounts attributable to (i) deferred compensation that would have been payable after death if the individual had died other than as a specified terrorist victim, or (ii) amounts payable in the taxable year that would not have been payable in such taxable year but for an action taken after September 11, 2001.

(C) This subdivision shall apply to taxable years commencing on or after January 1, 2001, but prior to January 1, 2002.

(2) (A) In the case of a specified terrorist victim who, pursuant to section 12-704, was allowed a credit against the tax otherwise due under this chapter for an income tax imposed on such individual for a taxable year commencing on or after January 1, 2000, but prior to January 1, 2001, by another state of the United States or a political subdivision thereof or the District of Columbia on income which was derived from sources therein and which was also subject to tax under this chapter, and whose tax liability to such other jurisdiction is abated, credited or refunded because such individual died as a specified terrorist victim, the additional tax imposed by this chapter attributable to the difference between the amount of tax of such other jurisdiction that the individual is finally required to pay and the amount of tax of such other jurisdiction used to determine the credit allowed to such individual under section 12-704 shall not apply.

(B) This subdivision shall apply to taxable years commencing on or after January 1, 2000, but prior to January 1, 2001.

(d) If an individual who is entitled to relief under subsection (b) or (c) of this section has filed a joint return under this chapter with his or her spouse for any taxable year with respect to which such individual is entitled to such relief, the tax abated, credited or refunded pursuant to this section for such year shall be an amount equal to that portion of the joint tax liability which is the same percentage of such joint liability as a tax computed upon the separate income of such individual is of the sum of the taxes computed upon the separate incomes of such individual and his or her spouse.

(June Sp. Sess. P.A. 91-3, S. 75, 168; P.A. 96-221, S. 23, 25; P.A. 02-126, S. 7; P.A. 03-225, S. 14; P.A. 10-32, S. 39.)

History: June Sp. Sess. P.A. 91-3, S. 75, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 96-221 made existing Subsecs. (a) and (b), Subsec. (a)(1) and (b)(1) and added new Subdiv. (2) to Subsecs. (a) and (b) re service in the armed forces in areas and during times designated by Congress if Congress provides that services in such areas and during such times are to be treated the same as service in presidentially designated combat zones and times, effective June 4, 1996, and applicable to income years commencing on or after January 1, 1995; P.A. 02-126 added Subsec. (c) re specified terrorist victims and Subsec. (d) re individuals entitled to relief under Subsec. (b) or (c) who filed joint returns with their spouses for taxable years in which such individuals are entitled to relief, effective June 7, 2002; P.A. 03-225 amended Subsec. (c) to redesignate existing Subdivs. (1) to (3) as Subdiv. (1)(A) to (C), making technical changes therein, and add new Subdiv. (2) to provide an exemption for any additional tax and interest due from residents who had out-of-state income for 2000 and died in the September 11, 2001, terrorist attack, effective July 9, 2003; P.A. 10-32 made a technical change in Subsec. (b)(1), effective May 10, 2010.

See Sec. 10a-104b for definition of “specified terrorist victim”.



Section 12-725 - Documents to be signed. Certification.

(a) Any return, declaration, statement or other document required to be made pursuant to this chapter shall be signed in accordance with regulations adopted or instructions prescribed by the commissioner. The fact that an individual’s name is signed to a return, declaration, statement or other document shall be prima facie evidence for all purposes that the return, declaration, statement or other document was actually signed by such individual.

(b) Any return, statement or other document required of a partnership shall be signed by one or more partners. The fact that a partner’s name is signed to a return, statement or other document shall be prima facie evidence for all purposes that such partner is authorized to sign on behalf of the partnership.

(c) Any return, statement or other document required of an S corporation shall be signed by one or more officers. The fact that an officer’s name is signed to a return, statement or other document shall be prima facie evidence for all purposes that such officer is authorized to sign on behalf of the S corporation.

(d) The making or filing of any return, declaration, statement or other document or copy thereof required to be made or filed pursuant to this chapter, including a copy of a federal income tax return, shall constitute a certification by the person making or filing such return, declaration, statement or other document or copy thereof that the statements contained therein are true and that any copy filed is a true copy.

(June Sp. Sess. P.A. 91-3, S. 76, 168; May Sp. Sess. P.A. 92-5, S. 18, 37.)

History: June Sp. Sess. P.A. 91-3, S. 76, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (d) to make a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992.



Section 12-726 - Information required in returns of partnerships and S corporations doing business in this state.

(a) Each partnership doing business in this state or having any income derived from or connected with sources within this state, determined in accordance with the provisions of this chapter, shall make a return for the taxable year setting forth all items of income, gain, loss and deduction, and the name, address and Social Security or federal employer identification number of each partner, whether or not a resident of this state, the amount of each partner’s distributive share of (1) such partnership’s separately and nonseparately computed items, as described in Section 702(a) of the Internal Revenue Code, (2) any modification described in section 12-701 which relates to an item of such partnership’s income, gain, loss or deduction, (3) such partnership’s separately and nonseparately computed items, as described in Section 702(a) of the Internal Revenue Code, to the extent derived from or connected with sources within this state, as determined under this chapter, and (4) any modification described in section 12-701 which relates to an item of such partnership’s income, gain, loss or deduction, to the extent derived from or connected with sources within this state, as determined under this chapter, and such other pertinent information as the Commissioner of Revenue Services may prescribe by regulations and instructions. Such return shall be filed on or before the fifteenth day of the fourth month following the close of each taxable year. The partnership shall, on or before the day on which such return is filed, furnish to each person who was a partner during the taxable year a copy of such information as shown on the return. By way of example and not of limitation, and for purposes of this section and section 12-719, a partnership that has a substantial economic presence within this state, as evidenced by a purposeful direction of business toward this state, examined in light of the frequency, quantity and systematic nature of the partnership’s economic contacts with this state, without regard to physical presence, shall, to the extent permitted by the Constitution of the United States, be considered to be doing business in this state.

(b) Each S corporation doing business in this state or having any income derived from or connected with sources within this state, determined in accordance with the provisions of this chapter, shall make a return for the taxable year setting forth all items of income, gain, loss and deduction, and the name, address and Social Security or federal employer identification number of each shareholder, whether or not a resident of this state, the amount of each shareholder’s pro rata share of (1) such S corporation’s separately and nonseparately computed items, as described in Section 1366 of the Internal Revenue Code, (2) any modification described in section 12-701 which relates to an item of such S corporation’s income, gain, loss or deduction, (3) such S corporation’s separately and nonseparately computed items, as described in Section 1366 of the Internal Revenue Code, to the extent derived from or connected with sources within this state, as determined under this chapter, and (4) any modification described in section 12-701 which relates to an item of such S corporation’s income, gain, loss or deduction, to the extent derived from or connected with sources within this state, as determined under this chapter, and such other pertinent information as the Commissioner of Revenue Services may prescribe by regulations and instructions. Such return shall be filed on or before the fifteenth day of the fourth month following the close of each taxable year. The S corporation shall, on or before the day on which such return is filed, furnish to each person who was a shareholder during the taxable year a copy of such information as shown on the return. By way of example and not of limitation, and for purposes of this section and section 12-719, an S corporation that has a substantial economic presence within this state, as evidenced by a purposeful direction of business toward this state, examined in light of the frequency, quantity and systematic nature of the S corporation’s economic contacts with this state, without regard to physical presence, shall, to the extent permitted by the Constitution of the United States, be considered to be doing business in this state.

(June Sp. Sess. P.A. 91-3, S. 77, 168; May Sp. Sess. P.A. 92-5, S. 19, 37; P.A. 04-216, S. 55; P.A. 06-159, S. 6; June Sp. Sess. P.A. 09-3, S. 91.)

History: June Sp. Sess. P.A. 91-3, S. 77, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 04-216 added requirements re information to be included with returns filed by partnerships and S corporations, made conforming changes and deleted provision re applicability of section to trusts and estates, effective May 6, 2004, and applicable to taxable years commencing on or after January 1, 2004; P.A. 06-159 removed references to group return and requirements to list the name and Social Security number of each partner or shareholder, effective June 6, 2006, and applicable to taxable years commencing on or after January 1, 2006; June Sp. Sess. P.A. 09-3 added “doing business in this state” re “Each partnership” in Subsec. (a) and re “Each S corporation” in Subsec. (b), and added language in Subsecs. (a) and (b) re example of what is considered to be doing business in this state, effective September 9, 2009, and applicable to taxable years commencing on or after January 1, 2010.



Section 12-727 - Informational returns from persons making payments. Notice of changes in federal tax return. Filing amended returns.

(a) The Commissioner of Revenue Services may adopt regulations requiring returns of information to be made and filed on or before the last day of February each year by any person making payment or crediting in any calendar year amounts of six hundred dollars or more, or ten dollars or more in the case of interest or dividends, to any person who may be subject to the tax imposed under this chapter. Such returns may be required of any person, including lessees or mortgagors of real or personal property, fiduciaries, employers, and all officers and employees of this state, or of any municipal corporation or political subdivision of this state, having the control, receipt, custody, disposal or payment of dividends, interest, rents, salaries, wages, premiums, annuities, compensations, remunerations, pensions, gambling winnings, emoluments or other fixed or determinable gains, profits or income, except interest coupons payable to bearer. A duplicate of the statement as to tax withheld on wages, required to be furnished by an employer to an employee, shall constitute the return of information required to be made under this section with respect to such wages. The commissioner may adopt regulations providing standards for determining which returns must be filed on magnetic media or in other machine-readable form.

(b) (1) If the amount of a taxpayer’s federal adjusted gross income, in the case of an individual, or federal taxable income, in the case of a trust or estate, reported on such taxpayer’s federal income tax return for any taxable year is changed or corrected by the United States Internal Revenue Service or other competent authority, or as the result of a renegotiation of a contract or subcontract with the United States, the taxpayer shall provide notice of such change or correction in federal adjusted gross income or federal taxable income, as the case may be, to the commissioner by filing, on or before the date that is ninety days after the final determination of such change, correction or renegotiation, or as otherwise required by the commissioner, an amended return under this chapter and shall concede the accuracy of such determination or state wherein it is erroneous. The provisions of the preceding sentence shall also apply if an individual’s computation of tax under Section 1341(a)(4) or (5) of the Internal Revenue Code is changed or corrected by the United States Internal Revenue Service or other competent authority. The commissioner may redetermine and the taxpayer shall be required to pay the tax for any taxable year affected, regardless of any otherwise applicable statute of limitations.

(2) Any taxpayer filing an amended federal income tax return with the United States Internal Revenue Service or other competent authority shall also file, on or before the date that is ninety days after the final determination is made on such amended return by the Internal Revenue Service or other competent authority, an amended return under this chapter and shall give such information as the commissioner may require. The commissioner shall treat any such amended return under this chapter reporting a tax overpayment as containing sufficient required information after proof of such final determination on such amended federal income tax return by the Internal Revenue Service or other competent authority is submitted to the commissioner. The commissioner may redetermine, and the taxpayer shall be required to pay the tax for any taxable year affected, regardless of any otherwise applicable statute of limitations.

(3) The commissioner may by regulation prescribe such exceptions to the requirements of this subsection as he deems appropriate.

(June Sp. Sess. P.A. 91-3, S. 78, 168; May Sp. Sess. P.A. 92-5, S. 20, 37; P.A. 98-244, S. 31, 35; P.A. 00-174, S. 42, 83; P.A. 10-188, S. 13.)

History: June Sp. Sess. P.A. 91-3, S. 78, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (a) to make a minor change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 98-244 amended Subsec. (b) to allow commissioner to redetermine and to require the taxpayer to pay the tax for any affected tax year regardless of other statute of limitation provisions and required that the taxpayer file an amended return, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 00-174 amended Subdiv. (b)(1) to modify the requirement for notice of a change in a taxpayer’s federal adjusted gross income or computation of tax, effective May 26, 2000, and applicable to returns for taxable years commencing on or after January 1, 1999; P.A. 10-188 amended Subsec. (b)(2) to change date for filing amended return from 90 days after filing with Internal Revenue Service to 90 days after final determination on amended return is made by Internal Revenue Service or other authority, and to add provision re amended return treated as containing sufficient information after submission of proof of such final determination, effective June 7, 2010, and applicable to taxable years commencing on or after January 1, 2010.



Section 12-728 - Deficiency assessments. Notice. Penalty.

(a)(1) After a final return pursuant to the provisions of this chapter is filed, the commissioner shall cause the same to be examined and may make such further audit or investigation or reaudit as the commissioner deems necessary, and if the commissioner determines that there is a deficiency with respect to the payment of any tax due under this chapter, the commissioner shall assess or reassess the additional taxes, penalties and interest due to this state, give notice of such assessment or reassessment to the taxpayer and make demand upon the taxpayer for payment. Not later than sixty days after the mailing of such notice, the taxpayer shall pay to the commissioner, in cash or by check, draft or money order drawn to the order of the commissioner, the amount of the deficiency. Such amount shall bear interest at the rate of one per cent per month or fraction thereof from the date when the original tax became due and payable.

(2) When it appears that any part of the deficiency for which a deficiency assessment is made is due to negligence or intentional disregard of the provisions of this chapter or regulations adopted thereunder, there shall be imposed a penalty equal to ten per cent of the amount of such deficiency assessment. When it appears that any part of the deficiency for which a deficiency assessment is made is due to fraud or intent to evade the provisions of this chapter or regulations adopted thereunder, there shall be imposed a penalty equal to twenty-five per cent of the amount of such deficiency assessment. For audits of returns commencing on or after January 1, 2006, when it appears that any part of the deficiency for which a deficiency assessment is made is due to failure to disclose a listed transaction, as defined in Section 6707A of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, on the taxpayer’s federal tax return, there shall be imposed a penalty equal to seventy-five per cent of the amount of such deficiency assessment.

(3) No taxpayer shall be subject to more than one penalty under this section in relation to the same tax period.

(4) Any decision rendered by any federal court holding that a taxpayer has filed a fraudulent return with the Director of Internal Revenue shall subject the taxpayer to the twenty-five per cent penalty imposed by this subsection without the necessity of further proof thereof, except when it can be shown that the return to the state so differed from the return to the federal government as to afford a reasonable presumption that the attempt to defraud did not extend to the state.

(b) A notice of deficiency shall set forth the reason for the proposed assessment. The notice shall be mailed to the taxpayer at his last-known address. In the case of a joint return, the notice of deficiency may be a single joint notice except that if the commissioner is notified by either spouse that separate residences have been established he shall mail joint notices to each spouse. If the taxpayer is deceased or under a legal disability, a notice of deficiency may be mailed to his last-known address unless the commissioner has received notice of the existence of a fiduciary relationship with respect to such taxpayer.

(June Sp. Sess. P.A. 91-3, S. 79, 168; P.A. 95-26, S. 40, 52; P.A. 99-121, S. 23, 28; P.A. 05-116, S. 3; 05-260, S. 8.)

History: June Sp. Sess. P.A. 91-3, S. 79, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 99-121 amended Subsec. (a) to make technical changes and to provide that 25% penalty applies where federal court held taxpayer filed a fraudulent federal income tax return, effective June 3, 1999; P.A. 05-116 amended Subsec. (a) by dividing it into Subdivs. (1) to (4), made technical changes in Subdiv. (1) and amended Subdiv. (2) to add a penalty for failure to disclose a listed transaction, effective June 24, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 05-260 amended Subsec. (a)(2) to allow the 75% penalty for failure to report listed transactions to apply to returns audited on or after January 1, 2006, effective July 13, 2005.

See Sec. 12-30c re penalty on promoter of abusive tax shelters.



Section 12-729 - Final assessment of deficiency. Protest. Notice of determination.

(a) Sixty days after the date on which it is mailed, a notice of proposed assessment of a deficiency shall constitute a final assessment of the amount of tax specified together with interest, additions to tax and penalties except only for such amounts as to which the taxpayer has filed a protest with the Commissioner of Revenue Services.

(b) Within sixty days after the mailing of a deficiency notice, the taxpayer may file with the commissioner a written protest against the proposed assessment in which he shall set forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the assessment of the deficiency and, if the taxpayer has so requested, may grant or deny the taxpayer or the taxpayer’s authorized representatives an oral hearing.

(c) Notice of the commissioner’s determination shall be mailed to the taxpayer and such notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the taxpayer.

(d) The action of the commissioner on the taxpayer’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the taxpayer unless within such period the taxpayer seeks judicial review of the commissioner’s determination.

(June Sp. Sess. P.A. 91-3, S. 80, 168.)

History: June Sp. Sess. P.A. 91-3, S. 80, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-729a - Jeopardy assessment.

(a) If the commissioner believes that the collection of any tax imposed under this chapter, including any amount of tax required to be deducted and withheld and paid over to the commissioner, will be jeopardized by delay, the commissioner shall make a jeopardy assessment of the tax, noting that fact upon the assessment and serving written notice thereof, personally or by mail, in the manner prescribed for service of notice of proposed assessment, on the person against whom the jeopardy assessment is made. Ten days after the date on which it is served, such notice shall constitute a final assessment except only for such amounts as to which such person has filed a written protest with the commissioner as provided in subsection (c) of this section.

(b) The amount assessed is due and payable no later than the tenth day after service of the notice of assessment, unless on or before such tenth day the person against whom such assessment is made has obtained a stay of collection as provided in subsection (c) of this section. To the extent that collection has not been stayed, the commissioner may enforce collection of such tax by using the method provided in section 12-35 or by using any other method provided for in the general statutes relating to the enforced collection of taxes provided, if the amount of such tax has been definitely fixed, the amount so fixed shall be assessed and collected and if the amount of such tax has not been definitely fixed, the commissioner shall assess and collect such amount as, in the commissioner’s opinion, from the facts available to the commissioner, is sufficient. If the amount specified in the notice of jeopardy assessment is not paid on or before the tenth day after service of notice upon the person against whom such jeopardy assessment is made, the penalty and the interest provided in section 12-735 shall attach to the amount of the tax.

(c) The person against whom the jeopardy assessment is made may file a written protest with the commissioner on or before the tenth day after the service upon such person of notice of the jeopardy assessment. If a written protest is filed, the commissioner shall reconsider the jeopardy assessment and, if such person has so requested, may grant or deny such person or such person’s authorized representatives an oral hearing. Such person may obtain a stay of collection of the whole or any part of the amount of such jeopardy assessment by filing with the commissioner, on or before such tenth day, a bond of a surety company authorized to do business in this state or other security acceptable to the commissioner in such an amount, not exceeding double the amount as to which the stay is desired, as the commissioner deems necessary to ensure compliance with this chapter, conditioned upon payment of as much of the amount, the collection of which is stayed by the bond, as is found to be due from such person. At any time thereafter in respect to the whole or any part of the amount covered by such bond, the person against whom a jeopardy assessment has been made may waive such stay, and if, as the result of such waiver, any part of the amount covered by the bond is paid, the bond shall, at the request of such person, be proportionately reduced.

(d) Notice of the commissioner’s determination, following reconsideration of the jeopardy assessment, shall be served, personally or by mail, on the person against whom the jeopardy assessment was made, and such notice shall set forth the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to such person.

(e) The determination of the commissioner following reconsideration of the jeopardy assessment, shall be final upon the expiration of one month from the date on which notice thereof is served, personally or by mail, on the person against whom the jeopardy assessment was made unless within such period the taxpayer seeks judicial review of the commissioner’s determination under section 12-730.

(P.A. 96-221, S. 19, 25; P.A. 99-121, S. 24, 28.)

History: P.A. 96-221 effective June 4, 1996; P.A. 99-121 made technical changes, added provisions re service of notice, when jeopardy assessment is payable and surety company, and deleted former Subsec. (f), effective June 3, 1999.



Section 12-730 - Appeals.

Notwithstanding the provisions of chapter 54 to the contrary, any taxpayer aggrieved because of any determination or disallowance by the commissioner under section 12-729, 12-729a or 12-732 may, within one month after notice of the commissioner’s determination or disallowance is mailed to the taxpayer, take an appeal therefrom to the superior court for the judicial district of New Britain, which shall be accompanied by a citation to the commissioner to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state of Connecticut, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard unless cause appears to the contrary, at the first session by the court or by a committee appointed by it. Said court may grant such relief as may be equitable and, if such tax has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of two-thirds of one per cent per month or fraction thereof, to the aggrieved taxpayer. If the appeal has been taken without probable cause, the court may charge double or triple costs, as the case demands, and upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court but no costs shall be taxed against the state.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; June Sp. Sess. P.A. 91-3, S. 81, 168; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 41, 52; 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 03-107, S. 5.)

History: P.A. 88-230 mandated replacement of “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993, and expanded applicability to 1991 public and special acts; June Sp. Sess. P.A. 91-3, S. 81, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 lowered interest rate from 9% per annum to 0.66% per month, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 03-107 added reference to Sec. 12-729a to include jeopardy assessment appeals under this section, effective June 18, 2003.

Cited. 45 CS 368. It is plaintiff’s burden to show that he has no income tax liability or was exempt from payment of the tax. 49 CS 38.



Section 12-731 - Understatement of tax due to mathematical error.

In the event that the amount of tax is understated on the taxpayer’s return due to a mathematical error, the Commissioner of Revenue Services shall notify the taxpayer that an amount of tax in excess of that shown on the return, plus interest at the rate of one per cent per month or fraction thereof from the due date of such tax, is due and has been assessed. Such a notice of additional tax due shall not be considered a notice of a deficiency assessment nor shall the taxpayer have any right of protest or appeal as in the case of a deficiency assessment based on such notice, and the assessment and collection of the amount of tax erroneously omitted in the return shall not be prohibited by any provision of this chapter.

(June Sp. Sess. P.A. 91-3, S. 82, 168; May Sp. Sess. P.A. 92-5, S. 21, 37; P.A. 95-26, S. 42, 52.)

History: June Sp. Sess. P.A. 91-3, S. 82, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 95-26 lowered interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date.



Section 12-732 - Refunds.

(a)(1) If any tax has been overpaid, the taxpayer may file a claim for refund in writing with the commissioner within three years from the due date for which such overpayment was made, stating the specific grounds upon which the claim is founded, provided if the commissioner has extended the time for the filing of an income tax return by the taxpayer, the taxpayer may file a claim for refund within three years after the date on which the income tax return is filed by the taxpayer or within three years after the extended due date of the income tax return, whichever is earlier. Not later than ninety days following receipt of such claim for refund the commissioner shall determine whether such claim is valid and, if so, said commissioner shall notify the State Comptroller of the amount of such refund and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to the taxpayer. For purposes of this section, a claim for refund that is filed before the last day prescribed by law or by a regulation adopted pursuant to law for the filing of an income tax return, determined without regard to any extension of time for filing, shall be deemed to be filed on such last day. To the amount of such refund, there shall be added interest at the rate of two-thirds of one per cent for each month or fraction thereof which elapses between (A) the ninetieth day following receipt by the commissioner of such claim for refund on a permitted form, containing the taxpayer’s name, address and Social Security number or federal employer identification number, the required signature, and sufficient required information, whether on the return or on required attachments, to permit the mathematical verification of tax liability shown on the return, and (B) the date of notice by the commissioner that such refund is due. Failure to file a claim within the time prescribed in this section constitutes a waiver of any demand against the state on account of overpayment. If the commissioner determines that such claim is not valid, either in whole or in part, said commissioner shall mail notice of the disallowance in whole or in part of the claim to the claimant and such notice shall set forth briefly the commissioner’s findings of fact and the basis of disallowance in each case decided in whole or in part adversely to the claimant. Sixty days after the date on which it is mailed, a notice of proposed disallowance shall constitute a final disallowance except only for such amounts as to which the claimant has filed, as provided in subdivision (2) of this subsection, a written protest with the commissioner.

(2) On or before the sixtieth day after the mailing of the proposed disallowance, the claimant may file with the commissioner a written protest against the proposed disallowance in which the claimant sets forth the grounds on which the protest is based. If a protest is filed, the commissioner shall reconsider the proposed disallowance and, if the claimant has so requested, may grant or deny the claimant or the claimant’s authorized representatives an oral hearing.

(3) The commissioner shall mail notice of his determination to the claimant, which notice shall set forth briefly the commissioner’s findings of fact and the basis of decision in each case decided in whole or in part adversely to the claimant.

(4) The action of the commissioner on the claimant’s protest shall be final upon the expiration of one month from the date on which he mails notice of his action to the claimant unless within such period the claimant seeks judicial review of the commissioner’s determination pursuant to section 12-730.

(b) (1) Notwithstanding the three-year limitation provided by subsection (a) of this section, if a taxpayer has timely complied with the requirements of subsection (b) of section 12-727, and, as a direct result of the change to or correction of the taxpayer’s federal income tax return by the United States Internal Revenue Service or other competent authority, or as a direct result of a renegotiation of a contract or subcontract with the United States, the tax that has previously been reported to be due on a tax return under this chapter has been overpaid, or as a direct result of an amendment by the taxpayer of the taxpayer’s federal income tax return, the tax that has previously been reported to be due on a tax return under this chapter has been overpaid, any claim for refund subsequently filed by such taxpayer will be deemed to be timely filed.

(2) Notwithstanding the three-year limitation provided by subsection (a) of this section, if a taxpayer has timely complied with the requirements of subsection (b) of section 12-704 and as a direct result of the change to or correction of taxpayer’s income tax return by the tax officers or other competent authority of another state of the United States or a political subdivision thereof or the District of Columbia, the tax that has previously been reported to be due on a tax return under this chapter has been overpaid, or as a direct result of an amendment by the taxpayer of the taxpayer’s income tax return to another state of the United States or a political subdivision thereof or the District of Columbia, the tax that has previously been reported to be due on a tax return under this chapter has been overpaid, any claim for refund subsequently filed by such taxpayer will be deemed to be timely filed.

(June Sp. Sess. P.A. 91-3, S. 83, 168; May Sp. Sess. P.A. 92-5, S. 22, 37; P.A. 95-26, S. 43, 52; P.A. 97-243, S. 63, 67; P.A. 98-244, S. 32, 35; P.A. 00-174, S. 43, 83.)

History: June Sp. Sess. P.A. 91-3, S. 83, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes and added Subsec. (b), effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 95-26 amended Subsec. (a) to lower interest rate from 0.75% to 0.66% and to provide that a return filed before the last day prescribed by law or regulation is deemed as filed on the last day, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 97-243 amended Subsec. (a) to require claim for refund on a form containing name, address, Social Security number or federal employer identification number, signature and sufficient information to verify tax liability, to provide for an administrative hearing with the department before taking an appeal to the Superior Court, establish the time for filing a claim and made technical changes, effective July 1, 1997, and applicable to claims for refund filed years commencing on or after said date; P.A. 98-244 added Subsec. (b)(2) providing that a claim for refund is timely filed if requirements of Sec. 12-704 are met, numbered existing text as Subdiv. (1) and made technical changes, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 00-174 amended Subdiv. (a)(1) to add provisions re filing a claim for refund in the case of an extension of filing and made a technical change for purposes of gender neutrality, effective May 26, 2000, and applicable to returns for taxable years commencing on or after January 1, 2000.



Section 12-733 - Limits on time for making of deficiency assessments.

(a) Except as otherwise provided in this chapter, a notice of proposed deficiency assessment shall be mailed to the taxpayer within three years after the return is filed. No deficiency shall be assessed or collected with respect to the year for which the return is filed unless the notice is mailed within the three-year period or the period otherwise fixed. Where, within the sixty-day period ending on the day on which the time prescribed by this chapter for mailing a notice of proposed deficiency assessment for any taxable year would otherwise expire, the commissioner receives a written document signed by a taxpayer showing that the taxpayer owes an additional amount of tax for such taxable year, the period during which a notice of proposed deficiency assessment may be mailed shall not expire before the day sixty days after the day on which the commissioner receives such document.

(b) (1) If the taxpayer omits from Connecticut adjusted gross income, in the case of an individual, or from Connecticut taxable income, in the case of a trust or estate, an amount properly includable therein which is in excess of twenty-five per cent of the amount of Connecticut adjusted gross income or Connecticut taxable income, as the case may be, stated in the return, a notice of a proposed deficiency assessment may be mailed to the taxpayer not later than six years after the date on which the return is filed. For purposes of this subdivision, there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the Commissioner of Revenue Services of the nature and the amount of such item.

(2) If the taxpayer omits from the Connecticut adjusted gross income derived from or connected with sources within this state, in the case of a nonresident individual or part-year resident individual, or from Connecticut taxable income derived from or connected with sources within this state, in the case of a nonresident trust or estate of part-year resident trust, an amount properly includable therein which is in excess of twenty-five per cent of the amount of Connecticut adjusted gross income derived from or connected with sources within this state or Connecticut taxable income derived from or connected with sources within this state, as the case may be, stated in the return, a notice of a proposed deficiency assessment may be mailed to the taxpayer not later than six years after the date on which the return is filed. For purposes of this subdivision, there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the commissioner of the nature and the amount of such item.

(3) If an employer, as defined in section 12-707, omits from Connecticut wages an amount properly includable that is in excess of twenty-five per cent of the amount of Connecticut wages stated in the Connecticut withholding tax return required under section 12-707, a notice of a proposed deficiency assessment may be mailed to the employer not later than six years after the date on which the return is filed. For purposes of this subdivision, there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the commissioner of the nature and the amount of such item.

(4) If a pass-through entity, as defined in subparagraph (D) of subdivision (2) of subsection (b) of section 12-719, omits from the Connecticut adjusted gross income derived from or connected with sources within Connecticut of any nonresident individual who is a member of such pass-through entity an amount properly includable therein which is in excess of twenty-five per cent of the amount of Connecticut adjusted gross income derived from or connected with sources within Connecticut stated in the return, a notice of a proposed deficiency assessment may be mailed to the taxpayer not later than six years after the date on which the return is filed. For purposes of this subdivision, there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the commissioner of the nature and the amount of such item.

(c) (1) If no return is filed or if a taxpayer makes, wilfully or otherwise, a false or fraudulent return, a notice of deficiency assessment may be mailed to the taxpayer at any time.

(2) If a taxpayer wilfully attempts in any manner to defeat or evade a tax imposed by this chapter, a notice of deficiency assessment may be mailed to the taxpayer at any time.

(3) If a taxpayer fails to disclose a listed transaction, as defined in Section 6707A of the Internal Revenue Code, on the taxpayer’s federal tax return, a notice of deficiency assessment may be mailed to the taxpayer at any time not later than six years after the return required under this chapter for the same taxable year was filed.

(d) (1) If a taxpayer fails to comply with the requirements of section 12-727 by not reporting a change or correction by the United States Internal Revenue Service or other competent authority increasing, in the case of an individual, the individual’s federal adjusted gross income or, in the case of a trust or estate, its federal taxable income, or by not reporting a change or correction which is treated in the same manner as if it were a deficiency for federal income tax purposes, or by not filing an amended return, a notice of a proposed deficiency assessment may be mailed to the taxpayer at any time. The provisions of this subdivision shall also apply if an individual’s computation of tax under Section 1341(a)(4) or (5) of the Internal Revenue Code is changed or corrected by the United States Internal Revenue Service or other competent authority, and the individual fails to comply with the requirements of section 12-727.

(2) If a taxpayer fails to comply with the requirements of subsection (b) of section 12-704 by not reporting a change or correction by tax officers or other competent authority of another jurisdiction affecting the amount of tax of such other jurisdiction that the taxpayer is finally required to pay, or by not filing an amended return, a notice of a proposed deficiency assessment may be mailed to the taxpayer at any time.

(e) (1) If the taxpayer, pursuant to section 12-727, reports a change or correction by the United States Internal Revenue Service or other competent authority increasing, in the case of an individual, the individual’s federal adjusted gross income or, in the case of a trust or estate, its federal taxable income or reports a change or correction which is treated in the same manner as if it were a deficiency for federal income tax purposes, or files an amended return, the assessment, if not deemed to have been made upon the filing of the report or amended return, may be made at any time not later than three years after such report or amended return is filed. The provisions of this subdivision shall also apply if an individual’s computation of tax under Section 1341(a)(4) or (5) of the Internal Revenue Code is changed or corrected by the United States Internal Revenue Service or other competent authority, and the individual, pursuant to section 12-727, reports the change or correction.

(2) If the taxpayer, pursuant to subsection (b) of section 12-704, reports a change or correction by tax officers or other competent authority of another jurisdiction affecting the amount of tax of such other jurisdiction that the taxpayer is finally required to pay, or files an amended return, the assessment, if not deemed to have been made upon the filing of the report or amended return, may be made not later than three years after such report or amended return is filed.

(f) Where, before the expiration of the time prescribed in this section for the assessment of a deficiency, both the commissioner and the taxpayer shall have consented in writing to its assessment after such time, the deficiency may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by a subsequent agreement in writing made before the expiration of the period previously agreed upon and the commissioner may, in such a case, waive the statute of limitations against a claim for refund by such taxpayer.

(g) For purposes of this section an income tax return filed before the last day prescribed by law or by any regulation adopted pursuant to law for the filing thereof, determined without regard to any extension of time for filing, shall be deemed to be filed on such last day. If a return of withholding tax for any period ending with or within a calendar year is filed before April fifteenth of the succeeding calendar year, such return shall be deemed to be filed on April fifteenth of such succeeding calendar year.

(June Sp. Sess. P.A. 91-3, S. 84, 168; May Sp. Sess. P.A. 92-5, S. 23, 37; P.A. 95-5, S. 5, 6; P.A. 97-243, S. 43, 67; P.A. 98-244, S. 33, 35; P.A. 99-121, S. 25, 28; P.A. 00-174, S. 44, 83; P.A. 02-103, S. 38, 39; P.A. 05-116, S. 4; P.A. 11-61, S. 59.)

History: June Sp. Sess. P.A. 91-3, S. 84, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 amended Subsec. (f) to make a technical change, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; P.A. 95-5 amended Subsec. (a) to allow 60 days for mailing a deficiency assessment notice after an amended tax return is filed, effective April 13, 1995, and applicable to taxable years commencing on or after January 1, 1995; P.A. 97-243 amended Subsec. (b) to add “Connecticut adjusted” before “gross income” and “Connecticut taxable income in the case of a trust or estate”, effective June 24, 1997, and applicable to taxable years commencing on or after January 1, 1997; P.A. 98-244 amended Subsec. (b) to number existing text as Subdiv. (1) and added Subdiv. (2) re nonresident and part-year resident individuals, effective June 8, 1998, and applicable to taxable years commencing on or after January 1, 1998; P.A. 99-121 amended Subsecs. (d) and (e) to allow commissioner to make an assessment at any time where a taxpayer’s federal adjusted gross income is changed or corrected by the IRS, whether or not the taxpayer’s federal taxable income increases, if the taxpayer does not file an amended Connecticut income tax return, and to make technical changes, effective June 3, 1999; P.A. 00-174 amended Subsec. (c) to allow an assessment to be mailed at any time in the case of a false or fraudulent return, without regard to taxpayer’s intent, amended Subsecs. (d) and (e) to allow a proposed assessment to be sent where computation of tax is changed or corrected by the Internal Revenue Service and amended Subsec. (g) to provide that determination of when return is deemed filed for purposes of section is without regard to any extension of time for filing, effective May 26, 2000, and applicable to returns for taxable years commencing on or after January 1, 1999; P.A. 02-103 made technical changes in Subsecs. (d)(1) and (e)(1); P.A. 05-116 amended Subsec. (c) by designating existing provisions as Subdiv. (1), inserting “assessment” therein, and adding Subdivs. (2) and (3) re limits on time for deficiency assessments where taxpayer attempted to defeat or evade tax or failed to disclose a listed transaction, effective June 24, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 11-61 amended Subsec. (b) to add Subdiv. (3) re time limit for deficiency assessment on an employer, add Subdiv. (4) re time limit for deficiency assessment on a pass-through entity, and make technical changes, effective June 21, 2011, and applicable to taxable years commencing on or after January 1, 2011.



Section 12-734 - Collection. Warrants. Liens. Foreclosure.

The amount of any tax, penalty or interest due and unpaid under the provisions of this chapter may be collected under the provisions of section 12-35. The warrant therein provided for shall be signed by the commissioner or his authorized representative. The amount of any such tax, penalty and interest shall be a lien, from the last day of the taxable year until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or pass such other further decree as it judges equitable.

(June Sp. Sess. P.A. 91-3, S. 85, 168.)

History: June Sp. Sess. P.A. 91-3, S. 85, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-735 - Failure to pay tax or make return. Penalty. Waiver of penalties. Penalty for failure to file statement of payment to another person.

(a) If any person fails to pay the amount of tax reported to be due on his return within the time specified under the provisions of this chapter there shall be imposed a penalty equal to ten per cent of such amount due and unpaid. Such amount shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment.

(b) If any person has not made a return within three months after the time specified under the provisions of this chapter, the commissioner may make such return at any time thereafter, according to the best information obtainable and according to the form prescribed. The making of a return by the commissioner pursuant to the authority conferred under this section shall not constitute the filing of a return by such person for purposes of subsection (c) of section 12-733 or subsection (a) of section 12-737. To the tax imposed upon the basis of such return, there shall be added an amount equal to ten per cent of such tax or fifty dollars, whichever is greater. The tax shall bear interest at the rate of one per cent per month or fraction thereof, from the due date of such tax until the date of payment. No taxpayer shall be subject to a penalty under both subsections (a) and (b) of this section in relation to the same tax period.

(c) Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this chapter when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(d) In case of each failure to file a statement of payment to another person required under the authority of this chapter, including the duplicate statement of tax withheld on wages on the date prescribed therefor, determined with regard to any extension of time for filing, unless it is shown that such failure is due to a reasonable cause and not to wilful neglect, there shall be paid upon notice and demand by the commissioner by the person so failing to file the statement, a penalty of five dollars for each statement not so filed, but the total amount imposed on the delinquent person for all such failures during any calendar year shall not exceed two thousand dollars.

(June Sp. Sess. P.A. 91-3, S. 86, 168; May Sp. Sess. P.A. 92-17, S. 16, 59; May Sp. Sess. P.A. 94-4, S. 66, 85; P.A. 95-26, S. 44, 52; 95-160, S. 64, 69; P.A. 00-174, S. 45, 83.)

History: June Sp. Sess. P.A. 91-3, S. 86, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-17 amended Subsec. (b) to impose a $50 minimum penalty, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992; May Sp. Sess. P.A. 94-4 amended Subsec. (b) to reduce interest rate from 1.25% to 1% and to provide that interest may only be applied on the tax rather than on tax and penalty, effective July 1, 1995, and applicable to taxes due and owing on or after said date; P.A. 95-26 amended Subsec. (a) to lower interest rate from 1.25% to 1%, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 00-174 amended Subsec. (b) to provide that commissioner’s making of a return under this section shall not constitute a filing under Sec. 12-733(c) or 12-737(a), effective May 26, 2000, and applicable to returns for taxable years commencing on or after January 1, 1999.



Section 12-736 - Penalty for evading or failing to collect, account for or pay over tax. Penalty for fraud.

(a) Any person required to collect, truthfully account for and pay over the tax imposed under this chapter who wilfully fails to collect such tax or truthfully account for and pay over such tax or who wilfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable for a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over.

(b) Any person who with fraudulent intent shall fail to pay, to deduct or to withhold and pay any tax, to make, render, sign or certify any return or to supply any information within the time required by or under this chapter shall be subject to a penalty of not more than one thousand dollars, in addition to any other amounts required under this chapter to be imposed, assessed and collected by the commissioner.

(June Sp. Sess. P.A. 91-3, S. 87, 168; P.A. 97-243, S. 44, 67.)

History: June Sp. Sess. P.A. 91-3, S. 87, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 97-243 amended Subsec. (b) to delete reference to declaration of estimated tax, effective June 24, 1997, and applicable to taxable years commencing on or after January 1, 1997.



Section 12-737 - Penalties for wilful violations.

(a) Any person required under this chapter to pay any tax, or required under this chapter or by regulations adopted in accordance with the provisions of this chapter to make a return, keep any records or supply any information, who wilfully fails to pay such tax, make such return, keep such records or supply such information, at the time required by law or regulations, shall, in addition to any other penalty provided by law, be fined not more than one thousand dollars or imprisoned not more than one year or both. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after July 1, 1997, except within three years next after such violation has been committed.

(b) Any person who wilfully delivers or discloses to the commissioner or his authorized agent any list, return, account, statement or other document known by him to be fraudulent or false in any material matter, shall, in addition to any other penalty provided by law, be guilty of a class D felony. No person shall be charged with an offense under both subsection (a) and (b) of this section in relation to the same tax period but such person may be charged and prosecuted for both such offenses upon the same information.

(June Sp. Sess. P.A. 91-3, S. 88, 168; P.A. 97-203, S. 13, 20; P.A. 13-258, S. 58.)

History: June Sp. Sess. P.A. 91-3, S. 88, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 97-203 amended Subsec. (a) to extend to three years the time within which persons wilfully failing to file tax returns or pay taxes may be criminally prosecuted, effective July 1, 1997; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years or less than 1 year to a class D felony.



Section 12-738 - Penalty for false statement relating to withholding allowance.

In addition to any other penalty provided by law, if any individual, in claiming a withholding allowance, makes a statement which results in a decrease in the amounts deducted and withheld under this chapter and, as of the time such statement was made, there was no reasonable basis for such statement, he shall pay a penalty of fifty dollars for such statement, unless:

(1) Such statement did not result in a decrease in the amount deducted and withheld, or

(2) The taxes imposed with respect to the individual under this chapter for the next succeeding taxable year do not exceed the sum of: (i) The credits against such taxes and (ii) the payments of estimated tax which are considered payments on account of such taxes. The provisions of section 12-728 relating to deficiency procedure shall not apply in respect to the assessment or collection of any penalty imposed by this section.

(June Sp. Sess. P.A. 91-3, S. 89, 168; May Sp. Sess. P.A. 92-5, S. 24, 37.)

History: June Sp. Sess. P.A. 91-3, S. 89, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; May Sp. Sess. P.A. 92-5 made various technical and minor changes, effective June 19, 1992, and applicable to taxable years of taxpayers commencing on or after January 1, 1992.



Section 12-739 - Credit of overpayments.

(a)(1) The commissioner, within the applicable period of limitations may credit an overpayment of income tax and interest on such overpayment against any liability in respect of any tax imposed by this state on the person who made the overpayment, and the balance shall be refunded by the Treasurer out of the proceeds of the tax retained by him for such general purposes.

(2) For purposes of subsection (a) of this section, any taxes for general or special purposes levied by a municipality, any taxes imposed under chapter 223 and payable to such municipality, any fines, penalties, costs or fees payable to such municipality for the violation of any lawful regulation or ordinance in furtherance of any general powers as enumerated in section 7-148, or any charge payable to such municipality for connection with or for the use of a waterworks or sewerage system shall be treated as if they were taxes due to the state, where, pursuant to section 12-2, an agreement exists between the commissioner and the governing authority of such municipality providing for the collection by the commissioner, on behalf of such municipality, of such taxes, fines, penalties, costs or fees, or charges, provided such taxes, fines, penalties, costs or fees, or charges are (A) unpaid and a period in excess of thirty days has elapsed following the date on which they were due and (B) not the subject of a timely filed administrative appeal or of a timely filed appeal pending before any court of competent jurisdiction.

(b) If the amount allowable as a credit for tax withheld from the taxpayer exceeds the tax to which the credit relates, the excess shall be considered as overpayment.

(c) If there has been an overpayment of tax required to be deducted and withheld under section 12-705, refund shall be made to the employer only to the extent that the amount of the overpayment was not deducted and withheld by the employer.

(d) The commissioner may prescribe regulations providing for the crediting against the estimated income tax for any taxable year of the amount determined to be an overpayment of the income tax for a preceding taxable year.

(June Sp. Sess. P.A. 91-3, S. 90, 168; P.A. 97-309, S. 17, 23; 97-322, S. 7, 9.)

History: June Sp. Sess. P.A. 91-3, S. 90, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 97-309 amended Subsec. (a) to designate existing Subsec. as Subdiv. (1) and added new Subdiv. (2) re treatment of municipal taxes as taxes due state if agreement entered into under Sec. 12-2, effective July 1, 1997; P.A. 97-322 revised effective date of P.A. 97-309 to specify applicability to income years commencing on and after July 1, 1997.



Section 12-740 - Administration and enforcement. Keeping of records. Examination of records. Hearings. Testimony.

(a) The Commissioner of Revenue Services shall administer and enforce the tax imposed under this chapter and is authorized to adopt regulations and to require such facts and information to be reported as may be necessary to enforce the provisions of this chapter.

(b) The commissioner may prescribe the form and contents of any return or other document required to be filed under this chapter.

(c) The commissioner may adopt regulations as to the keeping of records, the content and form of returns and statements and the filing of copies of federal income tax returns and determinations. The commissioner may require any person, by regulation or notice served on such person, to make such returns, render such statements or keep such records as the commissioner may deem sufficient to show whether or not such person is liable under this chapter for tax or for the collection of tax.

(d) The commissioner or any person authorized by him may examine the books, papers, records and equipment of any person liable under the provisions of this chapter and may investigate the activities of the person in order to verify the accuracy of any return made, or, if no return is made by the person, to ascertain and determine the amount required to be paid.

(e) The commissioner and any representative of the commissioner authorized to conduct any inquiry, investigation or hearing under this chapter may administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or his representative authorized to conduct such hearing and to issue such process may subpoena witnesses and require the production of books, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this chapter shall be excused from testifying or from producing books or other documentary evidence on the grounds that the production of such books or other documentary evidence would tend to incriminate him, but such evidence or the books or documentary evidence so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized representative, or to produce any books and other documentary evidence pursuant thereto, the commissioner or such representative may apply to the superior court for the judicial district wherein the taxpayer resides or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such books and other documentary evidence and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner may proceed in all respects with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive fees and compensation at the same rates as officers and witnesses in the courts of this state, to be paid on vouchers of the commissioner on order of the Comptroller from the appropriation for the administration of this chapter.

(June Sp. Sess. P.A. 91-3, S. 91, 168.)

History: June Sp. Sess. P.A. 91-3, S. 91, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991.



Section 12-741 - Rules and rulings in lieu of regulations.

Notwithstanding the provisions of chapter 54 and this chapter, the Commissioner of Revenue Services may, in any instance in which, in accordance with said chapter 54 or this chapter, he may or is required to adopt regulations, adopt rules and issue rulings in lieu of such regulations for the purposes of this chapter on a temporary basis, which shall have the force and effect of regulations, until such regulations are adopted and approved. On or before January 1, 1994, the commissioner shall submit such regulations to the legislative regulation review committee in accordance with the provisions of chapter 54 to implement the provisions of this chapter.

(June Sp. Sess. P.A. 91-3, S. 92, 168; P.A. 93-361, S. 9; May 25 Sp. Sess. P.A. 94-1, S. 111, 130.)

History: June Sp. Sess. P.A. 91-3, S. 92, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 93-361 amended section by requiring commissioner to submit regulations implementing the income tax by January 1, 1994 (Revisor’s note: The word “regulations” was inserted editorially by the Revisors to correct an obvious clerical error); May 25 Sp. Sess. P.A. 94-2 made technical change, effective July 1, 1994.



Section 12-742 - Withholding of refund from persons owing debts or obligations to the state or in default of certain student loans.

(a) In cases where any person or entity is due a refund of state income taxes, and that same person owes a debt or obligation for which the Commissioner of Administrative Services is seeking reimbursement, the Commissioner of Revenue Services, upon notification by the Commissioner of Administrative Services, shall withhold the payment of said refund to such person or entity to the extent of such debt or obligation, provided the Commissioner of Revenue Services shall notify such debtor that he or she has the right to a hearing before an officer designated by the Commissioner of Administrative Services if he or she contests the validity or amount of the Commissioner of Administrative Services’ claim, except that where the debt or obligation is a debt resulting from failure to pay an order for child support, the administrative review process will be held in accordance with subsection (e) of section 52-362e. If the debtor fails to apply in writing to the Commissioner of Administrative Services for a hearing within sixty days of the issuance of notice of withholding, the Commissioner of Revenue Services shall remit the amount of the withheld refund to the Commissioner of Administrative Services. If the debtor elects an administrative hearing within this time, the Commissioner of Revenue Services shall remit the amount of the withheld refund in accordance with any decisions of the hearing officer or the court upon an appeal of the hearing officer’s decision.

(b) (1) In cases where any person or entity is due a refund of state income taxes, and that same person is in default of a student loan made or guaranteed by the Connecticut Student Loan Foundation or the Connecticut Higher Education Supplemental Loan Authority, the Connecticut Student Loan Foundation or the Connecticut Higher Education Supplemental Loan Authority, as appropriate, shall notify the Commissioner of Administrative Services of such default. The Commissioner of Revenue Services, upon notification by the Commissioner of Administrative Services, shall withhold the payment of said refund to such person to the extent of such default, provided the Commissioner of Revenue Services shall notify such person in default that he or she has the right to a hearing before an officer designated by the Commissioner of Administrative Services if he or she contests the validity or amount of the Commissioner of Administrative Services’ claim. If the person in default fails to apply in writing to the Commissioner of Administrative Services for a hearing within sixty days of the issuance of notice of withholding, the Commissioner of Revenue Services shall remit the amount of the withheld refund to the Commissioner of Administrative Services, who in turn shall remit the amount of such withheld refund to the Connecticut Student Loan Foundation or the Connecticut Higher Education Supplemental Loan Authority, as appropriate. If the person in default elects an administrative hearing within this time, the Commissioner of Revenue Services shall remit the amount of the withheld refund in accordance with any decisions of the hearing officer or the court upon an appeal of the hearing officer’s decision. If a person in default also owes a debt or obligation described in subsection (a) of this section, the refund shall be applied against such debt or obligation before being credited against the amount of the default.

(2) The Commissioner of Revenue Services, the Commissioner of Administrative Services, the president of the Connecticut Student Loan Foundation or the executive director of the Connecticut Higher Education Supplemental Loan Authority, as appropriate, on behalf of such corporation, shall enter into an agreement for the crediting of income tax refunds against the amount a taxpayer is in default of a loan pursuant to subdivision (1) of this subsection. The agreement shall include procedures for the Connecticut Student Loan Foundation or the Connecticut Higher Education Supplemental Loan Authority, as appropriate, to (A) notify the Commissioner of Administrative Services of a default, and the amount of the default, and (B) reimburse the Department of Administrative Services and the Department of Revenue Services for any costs incurred by the departments in carrying out the provisions of this subsection.

(June Sp. Sess. P.A. 91-3, S. 93, 168; P.A. 92-253, S. 7; P.A. 01-102, S. 6, 7; P.A. 07-108, S. 4; 07-247, S. 65.)

History: June Sp. Sess. P.A. 91-3, S. 93, effective August 22, 1991, and applicable to taxable years of taxpayers commencing on or after January 1, 1991; P.A. 92-253 added phrase “except that where the debt or obligation is a debt resulting from failure to pay an order for child support, the administrative review process will be held in accordance with subsection (c) of section 52-362e”; P.A. 01-102 designated existing provisions as Subsec. (a), made technical changes in Subsec. (a) and added Subsec. (b) re person or entity in default of a student loan; P.A. 07-108 amended Subsec. (b) to add provisions re Connecticut Higher Education Supplemental Loan Authority, effective July 1, 2007; P.A. 07-247 amended Subsec. (a) by replacing reference to Sec. 52-362e(c) with reference to Sec. 52-362e(e).



Section 12-743 - Contributions from refunds to special accounts.

(a) Any taxpayer filing a return under this chapter may contribute any part of a refund under this chapter to (1) the organ transplant account established pursuant to section 17b-288, (2) the AIDS research education account established pursuant to section 19a-32a, (3) the endangered species, natural area preserves and watchable wildlife account established pursuant to section 22a-27l, (4) the breast cancer research and education account established pursuant to section 19a-32b, or (5) the safety net services account established pursuant to section 17b-112f, by indicating on the tax return, in a manner provided for by the Commissioner of Revenue Services pursuant to subsection (b) of this section, the amount to be contributed to the account.

(b) The Commissioner of Revenue Services shall revise the tax return form to implement the provisions of subsection (a) of this section which form shall include spaces on the return in which taxpayers may indicate their intention to make a contribution, in a whole dollar amount, in accordance with this section. The commissioner shall include in the instructions accompanying the tax return a description of the purposes for which the organ transplant account, the AIDS research education account, the endangered species, natural area preserves and watchable wildlife account, the breast cancer research and education account and the safety net account were created. For purposes of facilitating the registration of a taxpayer as an organ donor, the commissioner shall include information in the instructions accompanying the tax return that (1) indicates the manner by which a taxpayer may contact an organ donor registry organization, or (2) provides electronic links to appropriate organ donor registry organizations for such purpose.

(c) A designated contribution of all or part of any refund shall be irrevocable upon the filing of the return and shall be made in the full amount designated if the refund found due the taxpayer upon the initial processing of the return, and after any deductions required by this chapter, is greater than or equal to the designated contribution. If the refund due, as determined upon initial processing, and after any deductions required by this chapter, is less than the designated contribution, the contribution shall be made in the full amount of the refund. The Commissioner of Revenue Services shall subtract the amount of any contribution of all or part of any refund from the amount of the refund initially found due the taxpayer and shall certify the difference to the Secretary of the Office of Policy and Management and the Treasurer for payment to the taxpayer in accordance with this chapter. For the purposes of any subsequent determination of the taxpayer’s net tax payment, such contribution shall be considered a part of the refund paid to the taxpayer.

(d) The Commissioner of Revenue Services, after notification of and approval by the Secretary of the Office of Policy and Management, may deduct and retain from the funds so collected an amount equal to the costs of implementing this section and sections 17b-288, 19a-32a, 22a-27l, 19a-32b and 17b-112f but not to exceed seven and one-half per cent of the funds contributed in any fiscal year and in no event shall exceed the total cost of implementation of said sections.

(P.A. 93-233, S. 1, 3, 5; P.A. 94-175, S. 14, 16, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 97-286, S. 7, 8; June 18 Sp. Sess. P.A. 97-2, S. 4, 165; P.A. 04-201, S. 7; P.A. 10-117, S. 81.)

History: (Revisor’s note: P.A. 93-233 S. 1, 3 and 5 regarding contributions from tax refunds to (1) the organ transplant fund account, (2) the endangered species, natural area preserves and watchable wildlife account, and (3) the AIDS research education fund account were combined editorially into one section by the Revisors who made necessary technical adjustments to the wording to permit this); P.A. 94-175, in Subsec. (a) changed account names from “organ transplant fund account” to “organ transplant account” and from “AIDS research education fund account” to “AIDS research education account”, effective June 2, 1994; May Sp. Sess. P.A. 94-4 revised effective date of P.A. 94-175 but without affecting this section; (Revisor’s note: In 1997 the Revisors editorially changed the reference in Subsec. (d) to “sections 19a-32a, 19a-32b and 22a-271”, to “sections 17b-288, 19a-32a and 22a-271”, thereby correcting a clerical codification error); P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 97-286 added breast cancer research and education account and made technical changes, effective June 26, 1997, and applicable to taxable years commencing on or after January 1, 1997; June 18 Sp. Sess. P.A. 97-2 added the safety net services account, effective July 1, 1997; P.A. 04-201 amended Subsec. (b) to add provision re indication of contribution in whole dollar amount and delete former provisions re suggested amounts, effective June 3, 2004, and applicable to taxable years commencing on or after January 1, 2004; P.A. 10-117 amended Subsec. (b) by adding provision re commissioner’s responsibility to include information facilitating registration of taxpayer as organ donor with instructions accompanying tax return, effective July 1, 2010.



Section 12-743a - Contributions from refunds to the Military Relief Fund.

(a) Any taxpayer filing a return under this chapter for taxable years commencing on or after January 1, 2005, may contribute all or part of a refund under this chapter to the Military Relief Fund established in section 27-100a, by indicating on the tax return the amount to be contributed to the fund.

(b) A contribution or designation made pursuant to this section shall be irrevocable upon the filing of the return. A taxpayer making a contribution or designation pursuant to this subsection shall so indicate on the tax return in a manner provided for by the Commissioner of Revenue Services.

(c) A contribution of all or part of a refund shall be made in the full amount indicated if the refund found due the taxpayer upon the initial processing of the return, and after any deductions required by this chapter, is greater than or equal to the indicated contribution. If the refund due, as determined upon initial processing, and after any deductions required by this chapter, is less than the indicated contribution, the contribution shall be made in the full amount of the refund. The Commissioner of Revenue Services shall subtract the amount of any contribution of all or part of a refund from the amount of the refund initially found due the taxpayer and shall certify (1) the amount of the refund initially found due the taxpayer, (2) the amount of any such contribution, and (3) the amount of the difference to the Secretary of the Office of Policy and Management and the State Treasurer for payment to the taxpayer in accordance with this chapter. For the purposes of any subsequent determination of the taxpayer’s net tax payment, such contribution shall be considered a part of the refund paid to the taxpayer.

(d) The Commissioner of Revenue Services, after notification of and approval by the Secretary of the Office of Policy and Management, may deduct and retain from the moneys collected under subsections (a) to (c), inclusive, of this section an amount equal to the costs of administering this section, but in any fiscal year beginning on or after July 1, 2006, not to exceed four per cent of such moneys collected in such fiscal year. The Commissioner of Revenue Services shall deposit the remaining moneys collected in the Military Relief Fund.

(June Sp. Sess. P.A. 05-3, S. 11; P.A. 13-107, S. 2.)

History: June Sp. Sess. P.A. 05-3 effective July 1, 2005, and applicable to taxable years commencing on or after January 1, 2005; P.A. 13-107 amended Subsecs. (a) and (d) to change “Military Family Relief Fund” to “Military Relief Fund”, effective July 1, 2013.



Section 12-744 - Amount required to be shown on a form when item is other than a whole-dollar amount.

(a) The commissioner shall allow any taxpayer, at his option, to provide with respect to any amount required to be shown on a form prescribed for any return, statement or other document required under the provisions of this chapter that if such amount of such item is other than a whole-dollar amount, either (1) the fractional part of a dollar shall be disregarded; or (2) the fractional part of a dollar shall be disregarded unless it amounts to one-half dollar or more, in which case the amount shall be increased by one dollar.

(b) The provisions of subsection (a) of this section shall not be applicable to items which must be taken into account in making the computations necessary to determine the amount required to be shown on a form, but shall be applicable only to such final amount.

(P.A. 93-74, S. 49, 67.)

History: P.A. 93-74 effective May 19, 1993, and applicable to taxable years commencing on and after January 1, 1993.



Section 12-745 - Order of credits.

(a) Whenever a taxpayer is eligible to claim more than one income tax credit under this chapter, the credits shall be claimed for the taxable year in the following order: (1) Any credit under section 12-703; (2) any credit under section 12-704; (3) any credit under subsection (e) of section 12-700a; (4) any other credit that may not be carried forward to a succeeding taxable year or years, in the order in which the taxpayer may receive the maximum benefit; (5) any credit that may be carried forward to a succeeding taxable year or years with any credit carry-forward that will expire first being claimed before any credit carry-forward that will expire later or will not expire at all or if the credit carry-forwards will expire at the same time, in the order in which the taxpayer may receive the maximum benefit.

(b) In no event shall any credit be claimed more than once.

(P.A. 96-221, S. 18, 25.)

History: P.A. 96-221 effective July 1, 1996.



Section 12-746 - Rebate.

(a) Any taxpayer subject to tax pursuant to this chapter who files a Connecticut income tax return for the taxable year commencing January 1, 1997, on or before May 1, 1998, or, for a taxpayer who has been granted an extension to file such return, October 16, 1998, and has paid property tax, which first became due and was paid in such income year, to a Connecticut political subdivision on the taxpayer’s primary residence or motor vehicle, shall be entitled to a rebate in accordance with the following schedule:

(1) For any person who files a return under the federal income tax for such taxable year as an unmarried individual or as a married individual filing separately, an amount equal to the lesser of the taxpayer’s income tax liability as shown on such return or seventy-five dollars, but in no case less than fifty dollars;

(2) For any person who files a return under the federal income tax for such taxable year as a head of household, an amount equal to the lesser of the taxpayer’s income tax liability as shown on such return or one hundred twenty dollars, but in no case less than fifty dollars;

(3) For any husband and wife who file a return under the federal income tax for such taxable year as married individuals filing jointly or a person who files a return under the federal income tax as a surviving spouse, an amount equal to the lesser of the taxpayer’s income tax liability as shown on such return or one hundred fifty dollars, but in no case less than fifty dollars.

(b) This section shall not apply to trusts and estates.

(c) Amounts rebated pursuant to this section shall be subject to the provisions for set-off as provided in sections 12-739 and 12-742.

(d) As used in this section, “income tax liability as shown on such return” means the liability after application of the credit for property taxes allowed and taken on such return pursuant to section 12-704c, as corrected for mathematical error by the Commissioner of Revenue Services on the original return filed by such taxpayer.

(e) Amounts rebated pursuant to this section shall not be considered income for purposes of sections 8-119l, 12-170d, 12-170aa, 17b-550, 17b-812, 47-88d and 47-287.

(f) The Commissioner of Revenue Services shall notify the State Comptroller of the amount of the rebates pursuant to this section, and the State Comptroller shall draw an order on the State Treasurer in the amount thereof for payment to the taxpayer. For taxpayers who have filed a Connecticut income tax return for the taxable year commencing January 1, 1997, on or before May 1, 1998, such rebates shall be issued no later than July 31, 1998. All remaining rebates shall be issued no later than December 15, 1998.

(P.A. 98-110, S. 2, 3, 27; P.A. 13-234, S. 89.)

History: P.A. 98-110 effective May 19, 1998; P.A. 13-234 amended Subsec. (e) to delete reference to Sec. 17b-490, effective January 1, 2014.






Chapter 229a - Connecticut Lottery Corporation

Section 12-800 - Short title: Connecticut Lottery Corporation Act.

Sections 12-563a and 12-800 to 12-818, inclusive, may be cited as the “Connecticut Lottery Corporation Act”.

(P.A. 96-212, S. 1, 32.)

History: P.A. 96-212 effective July 1, 1996.



Section 12-801 - Definitions.

As used in sections 12-563a and 12-800 to 12-818, inclusive, the following terms shall have the following meanings unless the context clearly indicates another meaning:

(1) “Board” or “board of directors” means the board of directors of the corporation;

(2) “Corporation” means the Connecticut Lottery Corporation as created under section 12-802;

(3) “Division” means the former Division of Special Revenue in the Department of Revenue Services;

(4) “Lottery” means (A) the Connecticut state lottery conducted prior to the transfer authorized under section 12-808 by the Division of Special Revenue, (B) after such transfer, the Connecticut state lottery conducted by the corporation pursuant to sections 12-563a and 12-800 to 12-818, inclusive, (C) the state lottery referred to in subsection (a) of section 53-278g, and (D) keno;

(5) “Keno” means a lottery game in which twenty numbers are drawn from a field of eighty numbers by a central computer system using an approved random number generator, a rabbit ear or wheel system device employing eighty numbered balls and the player holding a playslip matching the number of balls required for a particular spot game is awarded a prize as indicated on the approved rate card;

(6) “Lottery fund” means a fund or funds established by, and under the management and control of, the corporation, into which all lottery revenues of the corporation are deposited, from which all payments and expenses of the corporation are paid and from which transfers to the General Fund are made pursuant to section 12-812;

(7) “Operating revenue” means total revenue received from lottery sales less all cancelled sales and amounts paid as prizes but before payment or provision for payment of any other expenses; and

(8) “Playslip” means a lottery ticket issued for purposes of playing keno.

(P.A. 96-212, S. 2, 32; P.A. 11-51, S. 196; P.A. 13-184, S. 84.)

History: P.A. 96-212 effective July 1, 1996; P.A. 11-51 added new Subdiv. (3) defining “division” and redesignated existing Subdivs. (3) to (5) as Subdivs. (4) to (6), effective July 1, 2011; P.A. 13-184 redefined “lottery” to include keno in Subdiv. (4), added definitions of “keno” in new Subdiv. (5) and “playslip” in Subdiv. (8) and redesignated existing Subdivs. (5) and (6) as Subdivs. (6) and (7), effective June 18, 2013.



Section 12-802 - Connecticut Lottery Corporation. Establishment. Board membership. Meetings. Employees.

(a) There is created a body politic and corporate, constituting a public instrumentality and political subdivision of the state created for the performance of an essential governmental revenue-raising function, which shall be named the Connecticut Lottery Corporation, and which may exercise the functions, powers and duties set forth in sections 12-563a and 12-800 to 12-818, inclusive, to implement the purposes set forth in said sections, which are public purposes for which public funds may be expended. The Connecticut Lottery Corporation shall not be construed to be a department, institution or agency of the state with respect to budgeting, procurement or personnel requirements, except as provided in sections 1-120, 1-121, 1-125, 12-563, 12-563a, 12-564, 12-566, 12-568a and 12-569, subsection (c) of section 12-574 and sections 12-800 to 12-818, inclusive.

(b) The corporation shall be governed by a board of thirteen directors. The Governor, with the advice and consent of the General Assembly, shall appoint four directors who shall have skill, knowledge and experience in the fields of management, finance or operations in the private sector. Three directors shall be the State Treasurer, the Secretary of the Office of Policy and Management and the executive director of the Division of Special Revenue, all of whom shall serve ex officio and shall have all of the powers and privileges of a member of the board of directors. Each ex-officio director may designate his or her deputy or any member of his or her staff to represent him or her at meetings of the corporation with full power to act and vote on his or her behalf. The executive director of the Division of Special Revenue shall cease to be a director one year from June 4, 1996, or earlier at the discretion of the Governor. The Governor, with the advice and consent of the General Assembly, shall fill the vacancy created by the removal or departure of the executive director of the Division of Special Revenue with a person who shall have skill, knowledge and experience in the fields of management, finance or operations in the private sector. The Governor shall thereafter have the power to appoint a total of five members to the board. The procedures of section 4-7 shall apply to the confirmation of the Governor’s appointments by both houses of the General Assembly. Six directors shall be appointed as follows: One by the president pro tempore of the Senate, one by the majority leader of the Senate, one by the minority leader of the Senate, one by the speaker of the House of Representatives, one by the majority leader of the House of Representatives and one by the minority leader of the House of Representatives. Each director appointed by the Governor shall serve at the pleasure of the Governor but no longer than the term of office of the Governor or until the director’s successor is appointed and qualified, whichever term is longer. Each director appointed by a member of the General Assembly shall serve in accordance with the provisions of section 4-1a. The Governor shall fill any vacancy for the unexpired term of a member appointed by the Governor. The appropriate legislative appointing authority shall fill any vacancy for the unexpired term of a member appointed by such authority. Any director, other than the executive director of the Division of Special Revenue, shall be eligible for reappointment. The Commissioner of Consumer Protection shall not serve as a director. Any director may be removed by order of the Superior Court upon application of the Attorney General for misfeasance, malfeasance or wilful neglect of duty. Such actions shall be tried to the court without a jury and shall be privileged in assignment for hearing. If the court, after hearing, finds there is clear and convincing evidence of such misfeasance, malfeasance or wilful neglect of duty it shall order the removal of such director. Any director so removed shall not be reappointed to the board. Each appointing authority shall make his initial appointment to the board no later than six months following June 4, 1996.

(c) The chairperson of the board shall be appointed by the Governor from among the members of the board. The directors shall annually elect one of their number as vice chairperson. The board may elect such other officers of the board as it deems proper. Directors shall receive no compensation for the performance of their duties under sections 12-563a and 12-800 to 12-818, inclusive, but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(d) Meetings of the corporation shall be held at such times as shall be specified in the bylaws adopted by the corporation and at such other time or times as the chairperson deems necessary. The corporation shall, within the first ninety days of the transfer to the corporation of the lottery, pursuant to section 12-808, and on a fiscal quarterly basis thereafter, report on its operations for the preceding fiscal quarter to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, and public safety. The report shall include a summary of the activities of the corporation, a statement of operations and, if necessary, recommendations for legislation to promote the purposes of the corporation. The accounts of the corporation shall be subject to audit by the state Auditors of Public Accounts. The corporation shall have independent certified public accountants audit its books and accounts at least once each fiscal year. The books, records and financial statements of the corporation shall be prepared in accordance with generally accepted accounting principles.

(e) The Connecticut Lottery Corporation shall be a successor employer to the state and shall recognize existing bargaining units and collective bargaining agreements existing at the time of transfer of the lottery to the corporation. The employees of the corporation shall be considered state employees under the provisions of sections 5-270 to 5-280, inclusive. The corporation shall not be required to comply with personnel policies and procedures of the Department of Administrative Services and the Office of Policy and Management with regard to approval for the creation of new positions, the number of such positions, the decision to fill such positions or the time for filling such positions. The corporation, not the executive branch, shall have the power to determine whether an individual is qualified to fill a vacancy at the corporation. Nonmanagerial employees of the corporation shall be members of the classified service. Managerial employees shall be exempt from the classified service. The corporation shall have the ability to determine the qualifications and set the terms and conditions of employment of managerial employees including the establishment of incentive plans.

(f) (1) The corporation may create one or more new classifications of entrepreneurial sales employees as determined by the board of directors. Such classifications shall not be deemed comparable to other classifications in state service.

(2) Upon the expiration of the collective bargaining agreement covering transferred sales employees, all terms and conditions of employment in a new entrepreneurial sales classification shall be subject to collective bargaining as part of the negotiation of a common successor agreement.

(g) The executive branch shall negotiate on behalf of the corporation for employees of the corporation covered by collective bargaining and represent the corporation in all other collective bargaining matters. The corporation shall be entitled to have a representative present at all such bargaining.

(h) In any interest arbitration regarding employees of the corporation, the arbitrator shall take into account as a factor, in addition to those factors specified in section 5-276a, the purposes of sections 1-120, 1-121, 1-125, 12-563, 12-563a, 12-564, 12-566, 12-568a and 12-569, subsection (c) of section 12-574 and sections 12-800 to 12-818, inclusive, the entrepreneurial mission of the corporation and the necessity to provide flexibility and innovation to facilitate the success of the Connecticut Lottery Corporation in the marketplace. In any arbitration regarding any classification of entrepreneurial sales employees, the arbitrator shall include a term awarding incentive compensation for such employees for the purpose of motivating employees to maximize lottery sales.

(i) The officers and all other employees of the corporation shall be state employees for the purposes of group welfare benefits and retirement, including, but not limited to, those provided under chapter 66 and sections 5-257 and 5-259. The corporation shall reimburse the appropriate state agencies for all costs incurred by such designation.

(P.A. 96-212, S. 3, 32; P.A. 11-51, S. 197; 11-233, S. 7–9; P.A. 13-247, S. 374; 13-299, S. 87, 88.)

History: P.A. 96-212 effective June 4, 1996; P.A. 11-51 added provision prohibiting Commissioner of Consumer Protection from serving as director in Subsec. (b), deleted former Subsecs. (e)(2), (e)(3), (f)(2) and (f)(3) re collective bargaining, changed “shall be authorized and empowered to” to “may” in Subsec. (g) and made technical changes, effective July 1, 2011; P.A. 11-233 amended Subsecs. (a), (e)(3) and (h) by deleting references to Sec. 12-567, effective July 1, 2011; P.A. 13-247 amended Subsec. (g) to require, instead of allow, executive branch to negotiate on behalf of corporation, effective July 1, 2013; P.A. 13-299 amended Subsecs. (a) and (h) to delete references to Sec. 12-557e and replace references to Sec. 12-574(d) with references to Sec. 12-574(c), effective July 1, 2013.



Section 12-802a - Employee licenses.

No person shall be employed by the Connecticut Lottery Corporation until such person has obtained an occupational license issued by the Commissioner of Consumer Protection in accordance with regulations adopted under section 12-568a.

(P.A. 97-277, S. 4, 13; P.A. 11-51, S. 182.)

History: P.A. 97-277 effective June 26, 1997; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” was changed editorially by the Revisors to “Commissioner of Consumer Protection”, effective July 1, 2011.



Section 12-802b - Information required for licensing. Criminal history records checks. Licensing and regulation of employees.

Section 12-802b is repealed, effective July 1, 2005.

(P.A. 97-277, S. 5, 13; P.A. 01-175, S. 7, 32; June Sp. Sess. P.A. 05-3, S. 117.)



Section 12-803 - Perpetual succession. Termination.

The corporation shall have perpetual succession. Such succession shall continue until the existence of the corporation is terminated by law, provided no such termination shall affect any outstanding contractual obligation of the corporation and the state shall succeed to the obligations of the corporation under any such contract. Upon termination of the corporation, its rights and properties shall pass to and be vested in the state.

(P.A. 96-212, S. 4, 32.)

History: P.A. 96-212 effective July 1, 1996.



Section 12-804 - Board of directors.

(a) The powers of the corporation shall be vested in and exercised by the board of directors. Notwithstanding subsection (a) of section 1-121, until the appointment of five directors, a majority of the ex-officio directors then in office or their deputy or member of their staff designated to represent them as a member may take such action, including, without limitation, the adoption of interim bylaws, and approval of the transfer of lottery operations contemplated under section 12-808, as is necessary to organize the corporation. From and after the five or more directors, including ex-officio directors, have been seated a majority of the directors of the board then seated shall constitute a quorum. The affirmative vote of a majority of the directors present at a meeting of the board at which a quorum is present shall be necessary and sufficient for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board. Any action taken by the board may be authorized by resolution at any regular or special meeting and shall take effect immediately unless otherwise provided in the resolution. Following the initial seating of five or more directors, the board shall have the power, from time to time, to ratify, adopt, amend and repeal bylaws for the conduct of its affairs. Notice of any regular meeting shall be given to directors as set forth in the bylaws of the corporation.

(b) The board may delegate to three or more of the directors powers and duties as it deems proper. The board shall establish such committees, subcommittees or other entities as it deems necessary to further the purposes of the corporation including, but not limited to, an executive committee and a finance committee.

(P.A. 96-212, S. 5, 32.)

History: P.A. 96-212 effective June 4, 1996.



Section 12-805 - Officers of the corporation.

(a) The board shall appoint officers of the corporation, which shall include a president, a secretary, and such other officers as the board may approve. Such officers shall not be members of the board, shall serve at the pleasure of the board and shall receive such compensation as shall be determined by the board. The president and secretary shall not be the same person. The president shall be the chief executive officer of the corporation. The president shall have the general charge, supervision and control of the operation and management of business and affairs of the corporation subject to the direction of the board of directors. The president shall have such other powers and duties as are generally incident to the office of the president and as may be assigned by the board of directors. The president shall not be a state employee. The president shall attend all meetings of the board. The secretary shall keep a true, faithful and correct record of all proceedings and maintain and be custodian of all books, documents and papers filed with the corporation and of the book of minutes of the corporation and of its official seal. The secretary may cause copies to be made of all minutes and other records and documents of the corporation and may give certificates under the official seal of the corporation to the effect that such copies are true copies, and all persons dealing with the corporation may rely upon such certificates. The president or his designee may serve as a member of such other boards or committees as may be necessary or desirable to carry out the purposes of the corporation.

(b) The president shall take all such action as to the operation and management of the corporation as he in his discretion deems advisable in order to enhance the monetary value of the corporation and the lottery.

(P.A. 96-212, S. 6, 32.)

History: P.A. 96-212 effective June 4, 1996.



Section 12-806 - Purpose. Powers.

(a) The purposes of the corporation shall be to: (1) Operate and manage the lottery in an entrepreneurial and business-like manner free from the budgetary and other constraints that affect state agencies; (2) provide continuing and increased revenue to the people of the state through the lottery by being responsive to market forces and acting generally as a corporation engaged in entrepreneurial pursuits; and (3) ensure that the lottery continues to be operated with integrity and for the public good.

(b) The corporation shall have the following powers:

(1) To receive as transferee from the state of Connecticut all of the tangible and intangible assets constituting the lottery including the exclusive right to operate the lottery as the exclusive lottery of the state and, subject to subsection (b) of section 12-808, to assume and discharge all of the agreements, covenants and obligations of the Department of Consumer Protection entered into which constitute a part of the operation and management of the lottery;

(2) To operate and manage the lottery consistent with the provisions of sections 1-120, 1-121, 1-125, 12-563, 12-563a, 12-564, 12-566, 12-568a and 12-569, subsection (c) of section 12-574 and sections 12-800 to 12-818, inclusive, and as specifically provided in section 12-812;

(3) To have perpetual succession as a body corporate and to adopt bylaws, policies and procedures for the operation of its affairs and conduct of its businesses;

(4) To introduce new lottery games, modify existing lottery games, utilize existing and new technologies, determine distribution channels for the sale of lottery tickets, introduce keno pursuant to signed agreements with the Mashantucket Pequot Tribe and the Mohegan Tribe of Indians of Connecticut, in accordance with section 12-806c and, to the extent specifically authorized by regulations adopted by the Department of Consumer Protection pursuant to chapter 54, introduce instant ticket vending machines, kiosks and automated wagering systems or machines, with all such rights being subject to regulatory oversight by the Department of Consumer Protection, except that the corporation shall not offer any interactive on-line lottery games, including on-line video lottery games for promotional purposes;

(5) To establish an annual budget of revenues and expenditures, along with reasonable reserves for working capital, capital expenditures, debt retirement and other anticipated expenditures, in a manner and at levels considered by the board of directors as appropriate and prudent;

(6) To adopt such administrative and operating procedures which the board of directors deems appropriate;

(7) To enter into agreements with one or more states or territories of the United States for the promotion and operation of joint lottery games and to continue to participate in any joint lottery game in which the corporation participates on July 1, 2003, regardless of whether any government-authorized lottery operated outside of the United States participates in such game;

(8) Subject to the provisions of section 12-815, to enter into agreements with vendors with respect to the operation and management of the lottery, including operation of lottery terminals, management services, printing of lottery tickets, management expertise, marketing expertise, advertising or such other goods or services as the board of directors deems necessary and appropriate;

(9) To purchase or lease operating equipment, including, but not limited to, computer gaming and automated wagering systems and to employ agents or employees to operate such systems;

(10) To retain unclaimed prize funds as additional revenue for the state, or to use unclaimed prize funds to increase sales, or to return to participants unclaimed prize funds in a manner designed to increase sales;

(11) To establish prize reserve accounts as the board of directors deems appropriate;

(12) To pay lottery prizes as awarded under section 12-812, to purchase annuities to fund such prizes, and to assure that all annuities from which payments to winners of lottery prizes are made are invested in instruments issued by agencies of the United States government and backed by the full faith and credit of the United States, or are issued by insurance companies licensed to do business in the state, provided the issuer has been determined by the Department of Consumer Protection to be financially stable and meets the minimum investment rating as determined by the department;

(13) To pay the Office of Policy and Management to reimburse the Department of Consumer Protection for the reasonable and necessary costs arising from the department’s regulatory oversight of the corporation, in accordance with the assessment made pursuant to section 12-806b, including costs arising directly or indirectly from the licensing of lottery agents, performance of state police background investigations, and the implementation of subsection (b) of section 12-562 and sections 12-563a, 12-568a, 12-569, 12-570, 12-570a and 12-800 to 12-818, inclusive;

(14) In the event that the operation or management of the corporation becomes subject to the federal gaming occupation tax, to pay such tax on behalf of lottery sales agents and to assist agents subject thereto;

(15) To determine the commissions payable to lottery sales agents, provided any agent’s commission shall not average less than four per cent of such agent’s lottery sales;

(16) To invest in, acquire, lease, purchase, own, manage, hold and dispose of real property and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to carrying out the purposes of sections 12-563a and 12-800 to 12-818, inclusive, provided such transactions shall not be subject to approval, review or regulation pursuant to title 4b or any other statute by any state agency, except that real property transactions shall be subject to review by the State Properties Review Board;

(17) To borrow money for the purpose of obtaining working capital;

(18) To hold patents, copyrights, trademarks, marketing rights, licenses or any other evidence of protection or exclusivity issued under the laws of the United States or any state;

(19) To employ such assistants, agents and other employees as may be necessary or desirable to carry out its purposes in accordance with sections 12-563a and 12-800 to 12-818, inclusive, to fix their compensation and, subject to the provisions of subsections (e) and (f) of section 12-802, establish all necessary and appropriate personnel practices and policies; to engage consultants, accountants, attorneys and financial and other independent professionals as may be necessary or desirable to assist the corporation in performing its purposes in accordance with sections 12-563a and 12-800 to 12-818, inclusive;

(20) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under sections 12-563a and 12-800 to 12-818, inclusive;

(21) In its own name, to sue and be sued, plead and be impleaded, adopt a seal and alter the same at pleasure;

(22) Subject to the approval of the board and to the requirement to remit excess lottery funds to the General Fund as set forth in section 12-812, to invest any funds not needed for immediate use or disbursement, including any funds held in approved reserve accounts, in investments permitted by sections 3-20 and 3-27a for the proceeds of state bonds;

(23) To procure insurance against any loss in connection with its property and other assets in such amounts and from such insurers as it deems desirable;

(24) To the extent permitted under any contract with other persons to which the corporation is a party, to consent to any termination, modification, forgiveness or other change of any term of any contractual right, payment, royalty, contract or agreement of any kind;

(25) To acquire, lease, purchase, own, manage, hold and dispose of personal property, and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to the carrying out of these purposes;

(26) To account for and audit funds of the corporation;

(27) To pay or provide for payment from operating revenues all expenses, costs and obligations incurred by the corporation in the exercise of the powers of the corporation under sections 12-563a and 12-800 to 12-818, inclusive; and

(28) To exercise any powers necessary to carry out the purposes of sections 12-563a and 12-800 to 12-818, inclusive.

(P.A. 96-212, S. 7, 32; P.A. 03-60, S. 3; 03-191, S. 1; P.A. 09-2, S. 23; P.A. 10-154, S. 1; P.A. 11-8, S. 2; 11-51, S. 182; 11-233, S. 10; P.A. 13-184, S. 85; 13-299, S. 89.)

History: P.A. 96-212 effective July 1, 1996; P.A. 03-60 amended Subsec. (b)(4) to provide that the corporation shall not offer any interactive on-line lottery games, including on-line video lottery games for promotional purposes; P.A. 03-191 amended Subsec. (b)(7) to allow corporation to enter into agreements with one or more territories of the United States for promotion and operation of joint lottery games and to continue to participate in any joint lottery game in which the corporation participates on July 1, 2003, regardless of whether any government-authorized lottery operated outside of the United States participates in such game, effective July 1, 2003; P.A. 09-2 amended Subsec. (b)(15) by revising agent’s commission from 5% to 4%, effective April 1, 2009; P.A. 10-154 amended Subsec. (b)(13) to require corporation to pay Office of Policy and Management to reimburse Division of Special Revenue for its regulatory oversight of corporation, in accordance with assessment made pursuant to Sec. 12-806b, deleted provisions re planning and implementation costs, deleted provision re other affected state agencies, replaced “direct and indirect” with “and necessary” re costs and added implementation of specific statutory references to list of reimbursable costs, effective June 7, 2010; P.A. 11-8 made a technical change in Subsec. (b)(13), effective May 24, 2011; pursuant to P.A. 11-51, “Division of Special Revenue” and “division” were changed editorially by the Revisors to “Department of Consumer Protection” and “department”, respectively, effective July 1, 2011; P.A. 11-233 amended Subsec. (b)(2) by deleting reference to Sec. 12-567, effective July 1, 2011; P.A. 13-184 amended Subsec. (b)(4) to add provision re introduction of keno, effective June 18, 2013; P.A. 13-299 amended Subsec. (b)(2) to delete reference to Sec. 12-557e and replace reference to Sec. 12-574(d) with reference to Sec. 12-574(c), effective July 1, 2013.



Section 12-806a - Regulation of activities. Approval of procedures.

As used in this section, “procedure” has the same meaning as “procedure”, as defined in subdivision (2) of section 1-120. The Department of Consumer Protection shall, for the purposes of section 12-568a, subsection (c) of section 12-574, sections 12-802a and 12-815a and this section, regulate the activities of the Connecticut Lottery Corporation to assure the integrity of the state lottery. In addition to the requirements of the provisions of chapter 12 and notwithstanding the provisions of section 12-806, the Connecticut Lottery Corporation shall, prior to implementing any procedure designed to assure the integrity of the state lottery, obtain the written approval of the Commissioner of Consumer Protection in accordance with regulations adopted under section 12-568a.

(P.A. 97-277, S. 3, 13; June Sp. Sess. P.A. 05-3, S. 40; P.A. 11-51, S. 182; P.A. 13-299, S. 90.)

History: P.A. 97-277 effective June 26, 1997; June Sp. Sess. P.A. 05-3 deleted reference to Sec. 12-802b, effective June 30, 2005; pursuant to P.A. 11-51, “Division of Special Revenue” and “executive director of the Division of Special Revenue” were changed editorially by the Revisors to “Department of Consumer Protection” and “Commissioner of Consumer Protection”, respectively, effective July 1, 2011; P.A. 13-299 deleted reference to Sec. 12-557e, replaced reference to Sec. 12-574(d) with reference to Sec. 12-574(c) and made a technical change, effective July 1, 2013.



Section 12-806b - Assessment of Connecticut Lottery Corporation. Payments to Office of Policy and Management. Lottery assessment account.

(a) Commencing July 1, 2011, and annually thereafter, the Office of Policy and Management shall assess the Connecticut Lottery Corporation in an amount sufficient to compensate the Department of Consumer Protection for the reasonable and necessary costs incurred by the department for the regulatory activities specified in subdivision (13) of subsection (b) of section 12-806 for the preceding fiscal year ending June thirtieth.

(b) For the assessment year ending June 30, 2012, the Office of Policy and Management shall, on or before August 1, 2012, submit the total of the assessment made in accordance with subsection (a) of this section, together with a proposed assessment for the succeeding fiscal year based on the preceding fiscal year cost, to the Connecticut Lottery Corporation. The assessment for the preceding fiscal year shall be determined not later than September 15, 2011, after receiving any objections to the proposed assessments and making such changes or adjustments as the Secretary of the Office of Policy and Management determines to be warranted. The corporation shall pay the total assessment in quarterly payments to the Office of Policy and Management, with the first payment commencing on October 1, 2011, and with the remaining payments to be made on January 1, 2012, April 1, 2012, and June 1, 2012. The office shall deposit any such payment in the lottery assessment account established under subsection (d) of this section.

(c) For the assessment year ending June 30, 2013, and each assessment year thereafter, the Office of Policy and Management shall, on or before May first of each year, submit the total of the assessment made in accordance with subsection (a) of this section, together with a proposed assessment for the succeeding fiscal year based on the preceding fiscal year cost, to the Connecticut Lottery Corporation. The assessment for the preceding fiscal year shall be determined not later than June fifteenth of each year, after receiving any objections to the proposed assessments and making such changes or adjustments as the Secretary of the Office of Policy and Management determines to be warranted. The corporation shall pay the total assessment in quarterly payments to the Office of Policy and Management, with the first payment commencing on July first of each year, and with the remaining payments to be made on October first, January first and April first annually. The office shall deposit any such payment in the lottery assessment account established under subsection (d) of this section.

(d) There is established an account to be known as the “lottery assessment account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Department of Consumer Protection.

(e) Notwithstanding any provision of this section, the final quarterly payment for the assessment for the fiscal year ending June 30, 2011, shall be paid on July 1, 2011.

(P.A. 10-154, S. 2; P.A. 11-51, S. 198; 11-61, S. 98.)

History: P.A. 10-154 effective June 7, 2010; P.A. 11-51 amended Subsec. (a) by changing commencement date of assessments from July 1, 2010, to April 1, 2012, and replacing “Division of Special Revenue” with “Department of Consumer Protection” and “division” with “department”, amended Subsec. (b) by changing “August” to “May”, “September” to “June”, “October” to “July”, “January” to “October”, “April” to “January” and “July” to “April” and amended Subsec. (c) by replacing “Division of Special Revenue” with “Department of Consumer Protection”, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by changing commencement date of assessments from April 1, 2012, to July 1, 2011, amended Subsec. (b) by providing that, for assessment year ending June 30, 2012, total assessment for such year with proposed assessment for succeeding year be submitted to Connecticut Lottery Corporation on or before August 1, 2012, that assessment for preceding assessment year be determined not later than September 15, 2011, and that quarterly payments for assessment year ending June 30, 2012, be made on October 1, 2011, January 1, 2012, April 1, 2012, and June 1, 2011, added new Subsec. (c) re assessments for assessment year ending June 30, 2013, and each assessment year thereafter, redesignated existing Subsec. (c) as Subsec. (d) and added Subsec. (e) re final quarterly payment for fiscal year ending June 30, 2011, effective July 1, 2011.



Section 12-806c - Agreements with Mashantucket Pequot Tribe and Mohegan Tribe of Indians of Connecticut re keno.

Notwithstanding the provisions of section 3-6c, the Secretary of the Office of Policy and Management, on behalf of the state of Connecticut, may enter into separate agreements with the Mashantucket Pequot Tribe and the Mohegan Tribe of Indians of Connecticut concerning the operation of keno by the Connecticut Lottery Corporation in the state of Connecticut. Any such agreement shall provide that the state shall distribute to each tribe a sum not to exceed twelve and one-half per cent share of the gross operating revenue raised by the state from keno. For the purposes of this section, “gross operating revenues” means the total sum wagered, less amounts paid out as prizes.

(P.A. 13-184, S. 86.)

History: P.A. 13-184 effective June 18, 2013.



Section 12-807 - Duties.

(a) The corporation shall:

(1) Comply with all laws, rules and regulations of the United States and the state of Connecticut;

(2) Comply with regulations, adopted by the Department of Consumer Protection in accordance with chapter 54;

(b) The corporation shall not:

(1) Sell, transfer, assign, deliver, license, grant or otherwise alienate any portion or aspect of the lottery or lottery operations, but may sell real or personal property, provided any revenue from such sale shall be remitted to the state;

(2) Take any action with respect to the introduction or modification of lottery games which would cause a violation of any compact or any memorandum of understanding or agreement from time to time in force between the state and the Mashantucket Pequot Tribal Nation or the Mohegan Tribe of Montville, Connecticut, or any future compact or agreement with a federally recognized tribe.

(P.A. 96-212, S. 8, 32; P.A. 11-51, S. 182.)

History: P.A. 96-212 effective July 1, 1996; pursuant to P.A. 11-51, “Division of Special Revenue” was changed editorially by the Revisors to “Department of Consumer Protection”, effective July 1, 2011.



Section 12-808 - Transfer of lottery.

(a) As soon as practicable after July 1, 1996, and the organization of the corporation, the corporation shall enter into such agreements as the board shall authorize in order to effect the transfer, assignment and delivery to the corporation from the state of all the tangible and intangible assets constituting the lottery, including the exclusive right to operate the lottery, and, subject to subsection (b) of this section, to effect the assignment to and assumption by the corporation of all agreements, covenants and obligations of the Department of Consumer Protection and other agencies of the state relating to the operation and management of the lottery. Such agreements may contain such other provisions as the board deems necessary or appropriate for the continued operation of the lottery by the corporation pursuant to sections 12-563a and 12-800 to 12-818, inclusive.

(b) The state shall transfer to the corporation ownership of all annuities it purchased for payment of lottery prizes and shall not be liable for any lottery awards. In addition, the state shall not be liable for any obligations of the lottery arising prior to the date of transfer as described in subsection (a) of this section, including those arising in the ordinary course of business under existing contracts specifically assumed by the corporation. The Department of Consumer Protection shall assign to the corporation any annuity for payment of any lottery award arising on or before the date of such transfer. Unless otherwise agreed to in writing with the department, the corporation shall be solely responsible for the payment of all lottery prizes and the purchase of all annuities to provide revenue for such payment.

(c) The corporation shall request and obtain all approvals, consents and rulings of and from all state and federal governmental agencies necessary or in order to effect the transactions contemplated by this section.

(P.A. 96-212, S. 9, 32; P.A. 97-233, S. 1, 2; P.A. 11-51, S. 182.)

History: P.A. 96-212 effective July 1, 1996; P.A. 97-233 amended Subsec. (b) to require the state to transfer rather than retain ownership of annuities, to eliminate the state’s liability for lottery obligations arising prior to the date described in Subsec. (a), to require the division to assign to the corporation annuities for payment of lottery awards arising on or before the date of such transfer and to provide that the corporation is liable for payment of all lottery prizes, not just those arising on and after the date of such transfer, effective July 1, 1997; pursuant to P.A. 11-51, “Division of Special Revenue” and “division” were changed editorially by the Revisors to “Department of Consumer Protection” and “department”, respectively, effective July 1, 2011.



Section 12-809 - Performance bonds.

Each director and the president shall execute a surety bond in the penal sum of fifty thousand dollars. The chairman of the board may execute a blanket position surety bond, or arrange for separate surety bonds, covering each director, the president and the employees of the corporation at amounts determined by the board, but in no event less than the sum of fifty thousand dollars per person. Each surety bond shall be conditioned upon the faithful performance of the duties of the office or offices covered, be executed by a surety company authorized to transact business in this state as surety, be approved by the Attorney General and be filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the corporation.

(P.A. 96-212, S. 10, 32; P.A. 10-32, S. 40.)

History: P.A. 96-212 effective July 1, 1996; P.A. 10-32 made a technical change, effective May 10, 2010.



Section 12-810 - Compliance with Freedom of Information Act. Exceptions.

(a) The Freedom of Information Act, as defined in section 1-200, shall apply to all actions, meetings and records of the corporation, except (1) where otherwise limited by subsection (c) of this section as to new lottery games and serial numbers of unclaimed lottery tickets, and (2) with respect to financial, credit and proprietary information submitted by any person to the corporation in connection with any proposal to provide goods, services or professional advice to the corporation as provided in section 12-815.

(b) The records of proceedings as provided in subsection (a) of section 12-805 shall be subject to disclosure pursuant to the provisions of subsection (a) of section 1-210.

(c) Any new lottery game and the procedures for such game, until the game is publicly announced by the corporation, and any serial number of an unclaimed lottery ticket shall not be deemed public records, as defined in section 1-200, and shall not be available to the public under the provisions of section 1-210. The president shall submit a fiscal note prepared by the corporation with respect to the procedures for a new lottery game to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue, bonding and public safety after approval of such game by the board.

(P.A. 96-212, S. 11, 32; P.A. 97-47, S. 20.)

History: P.A. 96-212 effective July 1, 1996; P.A. 97-47 substituted “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections.



Section 12-811 - Conflict of interest.

(a) The president and all directors, officers and employees of the corporation shall be state employees for purposes of sections 1-79 to 1-89, inclusive.

(b) No director, officer or employee of the corporation shall, directly or indirectly, participate in, or share in the winnings from, a game conducted pursuant to sections 12-563a and 12-800 to 12-818, inclusive.

(P.A. 96-212, S. 12, 32.)

History: P.A. 96-212 effective July 1, 1996.



Section 12-812 - Duties of president.

(a) The president of the corporation, subject to the direction of the board, shall conduct daily, weekly, multistate, special instant or other lottery games and shall determine the number of times a lottery shall be held each year, the form and price of the tickets and the aggregate amount of prizes, which shall not be less than forty-five per cent of the sales unless required by the terms of any agreement entered into for the conduct of multistate lottery games. The proceeds of the sale of tickets shall be deposited in the lottery fund of the corporation from which prizes shall be paid, upon vouchers signed by the president, or by either of two persons designated and authorized by him, in such numbers and amounts as the president determines. The corporation may limit its liability in games with fixed payouts and may cause a cessation of sales of tickets of certain designation when such liability limit has been reached.

(b) The president, subject to the direction of the board, may enter into agreements for the sale of product advertising on lottery tickets, play slips and other lottery media.

(c) On a weekly basis, the president shall estimate, and certify to the State Treasurer, that portion of the balance in the lottery fund which exceeds the current needs of the corporation for the payment of prizes, the payment of current operating expenses and funding of approved reserves of the corporation. The corporation shall transfer the amount so certified from the lottery fund of the corporation to the General Fund, upon notification of receipt of such certification by the Treasurer.

(P.A. 96-212, S. 13, 32.)

History: P.A. 96-212 effective July 1, 1996.



Section 12-813 - Sale of lottery tickets. Deposit of receipts. Compensation of agents.

(a) The corporation may sell lottery tickets at any location in the state determined by the president which, in the opinion of the president, will best enhance lottery revenues, except that no license shall be issued by the Department of Consumer Protection to any person to engage in business exclusively as a lottery sales agent. Subject to the provisions of subdivision (15) of subsection (b) of section 12-806, the president may authorize compensation to such agents in such manner and amounts and subject to such limitations as he may determine if he finds such compensation is necessary to assure adequate availability of lottery tickets, provided, if such agent is a lessee of state property and his rental fee is based upon the gross receipts of his business conducted thereon, all receipts from the sale of such lottery tickets shall be excluded from such gross receipts for rental purposes. The president may suspend for cause any licensed agent, subject to a final determination through a hearing provided by the Department of Consumer Protection.

(b) All moneys received by lottery sales agents from the sale of lottery tickets constitute property of the corporation while in such agent’s possession and shall be held in trust for the corporation by such agents. The president shall require lottery sales agents to deposit, in a special or suspense account in the name of the corporation to the credit of the corporation, which the president shall establish, in institutions which are legal for the deposit of state funds under section 4-33, all moneys received by such agents from the sale of lottery tickets, less the amount of compensation authorized under subsection (a) of this section and less the amounts paid out as prizes and, if requested by the president, to conform with the corporation their recorded receipts and transactions in the sale of lottery tickets, in such form and with such information as the president may require. Lottery sales agents shall not commingle lottery sales funds with other funds.

(c) The president may require lottery sales agents to provide surety bonds, letters of credit or such other form of security as the president deems acceptable to ensure the performance of such agents’ duties and obligations to the corporation.

(d) No ticket shall be sold at a price greater than that fixed by the president, subject to the direction of the board and no sale shall be made other than by a licensed lottery sales agent or his designated employee, or by such other lawful means. No person shall sell a lottery ticket to a minor and no minor shall purchase a lottery ticket. Any person who violates the provisions of this subsection shall be guilty of a class A misdemeanor. A minor may receive a lottery ticket as a gift.

(P.A. 96-212, S. 14, 32; P.A. 11-51, S. 182; P.A. 12-23, S. 1.)

History: P.A. 96-212 effective July 1, 1996; pursuant to P.A. 11-51, “Division of Special Revenue” was changed editorially by the Revisors to “Department of Consumer Protection”, effective July 1, 2011; P.A. 12-23 amended Subsec. (c) to replace provision re authority of president to impose surety bonding requirements on agents with provision re authority of president to require agents to provide surety bonds, letters of credit or other acceptable forms of security, effective July 1, 2012.



Section 12-814 - Lottery advertising.

(a) In each advertisement intended to promote the purchase of lottery tickets issued for games authorized under sections 12-563a and 12-800 to 12-818, inclusive, the corporation shall include a prominent and clear statement of the average chances of winning per lottery ticket.

(b) The provisions of subsection (a) of this section shall apply only to (1) advertisements in newspapers, magazines, brochures and on posters and (2) television and radio advertisements thirty seconds or longer for one game.

(c) On or before October 1, 1999, the corporation shall implement a code of standards for all advertisements and other activities intended to promote the purchase of lottery tickets for games authorized pursuant to this chapter. The code of standards shall include the requirement that no advertisement or promotion shall denigrate the character or conduct of nonlottery players or praise the character or conduct of lottery players.

(P.A. 96-212, S. 15, 32; P.A. 99-173, S. 57, 65.)

History: P.A. 96-212 effective July 1, 1996; P.A. 99-173 added new Subsec. (c) re implementation of code of standards, effective July 1, 1999.



Section 12-815 - Purchasing and contracting.

(a) The corporation shall establish and adopt specific policies, rules and procedures on purchasing and contracting. Such policies, rules and procedures or amendments thereto shall be approved by a two-thirds vote of the entire board. Notwithstanding any other provision of law to the contrary, the corporation may enter into management, consulting and other agreements for the provision of goods, services and professional advisors necessary or useful in connection with the operation and management of the lottery (1) pursuant to a process of open or competitive bidding, provided (A) the corporation shall first determine the format, content and scope of any agreement for any procurement of goods or services, the conditions under which bidding will take place and the schedule and stipulations for contract award, and (B) the corporation may select the contractor deemed to have submitted the most favorable bid, considering price and other factors, when, in the judgment of the corporation, such award is in the best interests of the corporation, or (2) if the corporation, in its discretion, determines that, due to the nature of the agreement to be contracted for or procured, open or public bidding is either impracticable or not in the best interests of the corporation, by negotiation with such prospective providers as the corporation may determine. The terms and conditions of agreements and the fees or other compensation to be paid to such persons shall be determined by the corporation. The agreements entered into by the corporation in accordance with the provisions of this section shall not be subject to the approval of any state department, office or agency, except as provided in regulations adopted by the Department of Consumer Protection. Nothing in this section shall be deemed to restrict the discretion of the corporation to utilize its own staff and workforce for the performance of any of its assigned responsibilities and functions whenever, in the discretion of the corporation, it becomes necessary, convenient or desirable to do so. Copies of all agreements of the corporation shall be maintained by the corporation at its offices as public records, subject to said exemption.

(b) The corporation shall not be subject to rules, regulations or restrictions on purchasing or procurement or the disposition of assets generally applicable to Connecticut state agencies, including those contained in titles 4a and 4b and the corresponding rules and regulations. The board shall adopt rules and procedures on purchasing, procurement and the disposition of assets applicable to the corporation. The adoption of such rules or procedures shall not be subject to chapter 54. Any such rules or procedures shall be a public record as defined in section 1-200.

(P.A. 96-212, S. 16, 32; P.A. 11-51, S. 182.)

History: P.A. 96-212 effective July 1, 1996; pursuant to P.A. 11-51, “Division of Special Revenue” was changed editorially by the Revisors to “Department of Consumer Protection” in Subsec. (a), effective July 1, 2011.



Section 12-815a - Vendor, affiliate and occupational licenses. Suspension or revocation of license. Compliance by licensees. Regulations.

(a) The Commissioner of Consumer Protection shall issue vendor, affiliate and occupational licenses in accordance with the provisions of this section.

(b) No person or business organization awarded a primary contract by the Connecticut Lottery Corporation to provide facilities, components, goods or services that are necessary for and directly related to the secure operation of the activities of said corporation shall do so unless such person or business organization is issued a vendor license by the Commissioner of Consumer Protection. For the purposes of this subsection, “primary contract” means a contract to provide facilities, components, goods or services to said corporation by a person or business organization (1) that provides any lottery game or any online wagering system related facilities, components, goods or services and that receives or, in the exercise of reasonable business judgment, can be expected to receive more than seventy-five thousand dollars or twenty-five per cent of its gross annual sales from said corporation, or (2) that has access to the facilities of said corporation and provides services in such facilities without supervision by said corporation. Each applicant for a vendor license shall pay a nonrefundable application fee of two hundred fifty dollars.

(c) No person or business organization, other than a shareholder in a publicly traded corporation, may be a subcontractor for the provision of facilities, components, goods or services that are necessary for and directly related to the secure operation of the activities of the Connecticut Lottery Corporation, or may exercise control in or over a vendor licensee unless such person or business organization is licensed as an affiliate licensee by the commissioner. Each applicant for an affiliate license shall pay a nonrefundable application fee of two hundred fifty dollars.

(d) (1) Each employee of a vendor or affiliate licensee who has access to the facilities of the Connecticut Lottery Corporation and provides services in such facilities without supervision by said corporation or performs duties directly related to the activities of said corporation shall obtain an occupational license.

(2) Each officer, director, partner, trustee or owner of a business organization licensed as a vendor or affiliate licensee and any shareholder, executive, agent or other person connected with any vendor or affiliate licensee who, in the judgment of the commissioner, will exercise control in or over any such licensee shall obtain an occupational license.

(3) Each employee of the Connecticut Lottery Corporation shall obtain an occupational license.

(e) The commissioner shall issue occupational licenses in the following classes: (1) Class I for persons specified in subdivision (1) of subsection (d) of this section; (2) Class II for persons specified in subdivision (2) of subsection (d) of this section; (3) Class III for persons specified in subdivision (3) of subsection (d) of this section who, in the judgment of the commissioner, will not exercise authority over or direct the management and policies of the Connecticut Lottery Corporation; and (4) Class IV for persons specified in subdivision (3) of subsection (d) of this section who, in the judgment of the commissioner, will exercise authority over or direct the management and policies of the Connecticut Lottery Corporation. Each applicant for a Class I or III occupational license shall pay a nonrefundable application fee of twenty dollars. Each applicant for a Class II or IV occupational license shall pay a nonrefundable application fee of one hundred dollars. The nonrefundable application fee shall accompany the application for each such occupational license.

(f) In determining whether to grant a vendor, affiliate or occupational license to any such person or business organization, the commissioner may require an applicant to provide information as to such applicant’s: (1) Financial standing and credit; (2) moral character; (3) criminal record, if any; (4) previous employment; (5) corporate, partnership or association affiliations; (6) ownership of personal assets; and (7) such other information as the commissioner deems pertinent to the issuance of such license, provided the submission of such other information will assure the integrity of the state lottery. The commissioner shall require each applicant for a vendor, affiliate or occupational license to submit to state and national criminal history records checks and may require each such applicant to submit to an international criminal history records check before such license is issued. The state and national criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a. The commissioner shall issue a vendor, affiliate or occupational license, as the case may be, to each applicant who satisfies the requirements of this subsection and who is deemed qualified by the commissioner. The commissioner may reject for good cause an application for a vendor, affiliate or occupational license.

(g) Each vendor, affiliate or Class I or II occupational license shall be effective for not more than one year from the date of issuance. Each Class III or IV occupational license shall remain in effect throughout the term of employment of any such employee holding such a license. The commissioner may require each employee issued a Class IV occupational license to submit information as to such employee’s financial standing and credit annually. Initial application for and renewal of any such license shall be in such form and manner as the commissioner shall prescribe.

(h) (1) The commissioner may suspend or revoke for good cause a vendor, affiliate or occupational license after a hearing held before the commissioner in accordance with chapter 54. The commissioner may order summary suspension of any such license in accordance with subsection (c) of section 4-182.

(2) Any such applicant aggrieved by the action of the commissioner concerning an application for a license, or any person or business organization whose license is suspended or revoked, may appeal pursuant to section 4-183.

(3) The commissioner may impose a civil penalty on any licensee for a violation of any provision of this chapter or any regulation adopted under section 12-568a in an amount not to exceed two thousand five hundred dollars after a hearing held in accordance with chapter 54.

(i) The commissioner may require that the books and records of any vendor or affiliate licensee be maintained in any manner which the commissioner may deem best, and that any financial or other statements based on such books and records be prepared in accordance with generally accepted accounting principles in such form as the commissioner shall prescribe. The commissioner or a designee may visit, investigate and place expert accountants and such other persons as deemed necessary in the offices or places of business of any such licensee for the purpose of satisfying himself or herself that such licensee is in compliance with the regulations of the department.

(j) For the purposes of this section, (1) “business organization” means a partnership, incorporated or unincorporated association, firm, corporation, trust or other form of business or legal entity; (2) “control” means the power to exercise authority over or direct the management and policies of a licensee; and (3) “person” means any individual.

(k) The Commissioner of Consumer Protection may adopt such regulations, in accordance with chapter 54, as are necessary to implement the provisions of this section.

(P.A. 97-277, S. 6, 13; P.A. 01-175, S. 8, 32; June Sp. Sess. P.A. 05-3, S. 38; June Sp. Sess. P.A. 09-3, S. 159; P.A. 11-51, S. 182; P.A. 13-299, S. 82.)

History: P.A. 97-277 effective June 26, 1997; P.A. 01-175 referenced executive director and added language re state and national criminal history records checks in accordance with Sec. 29-17a, added prohibition re provision of facilities, components, goods or service without background investigation and added reference to Sec. 12-574(i), effective July 1, 2001; June Sp. Sess. P.A. 05-3 rewrote section to provide for vendor, affiliate and occupational licensure, require certain information from an applicant and a criminal history records check, provide for suspension or revocation of licenses, appeal from suspension or revocation, civil penalties and review of licensee records and allow adoption of regulations, effective June 30, 2005; June Sp. Sess. P.A. 09-3 amended Subsecs. (b), (c) and (e) to increase fees; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue”, “executive director” and “division” were changed editorially by the Revisors to “Commissioner of Consumer Protection”, “commissioner” and “department”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsec. (h)(2) to delete provision re appeal to Gaming Policy Board, effective July 1, 2013.



Section 12-816 - Tax exemption.

The exercise of the powers granted by sections 1-120, 1-121, 1-125, 12-563, 12-563a, 12-564, 12-566, 12-568a and 12-569, subsection (c) of section 12-574 and sections 12-800 to 12-818, inclusive, constitute the performance of an essential governmental function and all operations of the corporation shall be free from any form of federal or state taxation. In addition, except pursuant to any federal requirements, the corporation shall not be required to pay any taxes or assessments upon or in respect to sales of lottery tickets, or any property or moneys of the corporation, levied by the state or any political subdivision or municipal taxing authority. The corporation and its assets, property and revenues shall at all times be free from taxation of every kind by the state and by the municipalities and all other political subdivisions or special districts having taxing powers in the state.

(P.A. 96-212, S. 17, 32; P.A. 11-233, S. 11; P.A. 13-299, S. 91.)

History: P.A. 96-212 effective July 1, 1996; P.A. 11-233 deleted reference to Sec. 12-567, effective July 1, 2011; P.A. 13-299 deleted reference to Sec. 12-557e and replaced reference to Sec. 12-574(d) with reference to Sec. 12-574(c), effective July 1, 2013.



Section 12-817 - Jurisdiction.

(a) The Superior Court shall have jurisdiction to enter judgment against the corporation founded upon any express contract between the corporation and any person or party thereto for the provision of goods, services or professional advice to the corporation or the lottery.

(b) Any action brought under subsection (a) of this section shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this section includes any set-off, claim or demand whatsoever on the part of the corporation against any plaintiff commencing an action under this section. Such action shall be tried to the court without a jury. All legal defenses, except governmental immunity, shall be reserved to the corporation. Any action brought under this section shall be privileged in respect to assignment for trial upon matters of either party. Nothing in this section shall be construed to authorize any action against the state of Connecticut or to abrogate any defense available to the state of Connecticut, including governmental immunity.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-212, S. 18, 32.)

History: P.A. 96-212 effective July 1, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1996 session of the General Assembly, effective September 1, 1998).



Section 12-818 - Funding for chronic gamblers treatment rehabilitation account.

For each of the fiscal years ending June 30, 2010, and June 30, 2011, the Connecticut Lottery Corporation shall transfer one million nine hundred thousand dollars of the revenue received from the sale of lottery tickets to the chronic gamblers treatment rehabilitation account created pursuant to section 17a-713. For the fiscal years ending June 30, 2012, to June 30, 2013, inclusive, the Connecticut Lottery Corporation shall transfer one million nine hundred thousand dollars of the revenue received from the sale of lottery tickets to the chronic gamblers treatment rehabilitation account created pursuant to section 17a-713. For the fiscal year ending June 30, 2014, and each fiscal year thereafter, the Connecticut Lottery Corporation shall transfer two million three hundred thousand dollars of the revenue received from the sale of lottery tickets to the chronic gamblers treatment rehabilitation account created pursuant to section 17a-713.

(P.A. 96-212, S. 19(b), 32; P.A. 98-250, S. 10, 39; P.A. 99-173, S. 58, 65; P.A. 06-188, S. 39; June Sp. Sess. P.A. 09-3, S. 61; P.A. 11-44, S. 149; P.A. 13-247, S. 133.)

History: P.A. 96-212 effective July 1, 1996 (Revisor’s note: Subsec. (a) of section 19 of the act concerning duties of Division of Special Revenue was codified as Sec. 12-563a, while Subsec. (b) concerning duties of Connecticut Lottery Corporation was codified as Sec. 12-818); P.A. 98-250 increased the amount transferred from $250,000 to $500,000 for the 1999 fiscal year and each year thereafter, effective July 1, 1998; P.A. 99-173 deleted former provisions and added new funding provisions for the fiscal year ending June 30, 2000, and for the fiscal year ending June 30, 2001, and each fiscal year thereafter, effective July 1, 1999; P.A. 06-188 increased the amount transferred from $1,200,000 to $1,500,000 for the fiscal year ending June 30, 2007, and each fiscal year thereafter, effective July 1, 2006; June Sp. Sess. P.A. 09-3 replaced former provisions with provisions re amount of funds transferred to chronic gamblers treatment rehabilitation account for fiscal years 2010 and 2011, effective September 9, 2009; P.A. 11-44 increased amount of revenue to be transferred each fiscal year from $1,500,000 to $1,900,000, effective July 1, 2011; P.A. 13-247 ended $1,900,000 transfer as of June 30, 2013, and provided that, for fiscal year 2014 and each fiscal year thereafter, the transfer shall be $2,300,000, effective July 1, 2013.



Section 12-829 - Deduction and withholding of delinquent taxes, penalties and interest from lottery winnings. Limitations on inspection or disclosure of tax returns or return information.

(a) On or after January 1, 2012, when any person redeems a winning lottery ticket worth five thousand dollars or more at the central office of the Connecticut Lottery Corporation, the Connecticut Lottery Corporation shall check the name and other identifying information of such person against a list of taxpayers who are delinquent, supplied by the Commissioner of Revenue Services.

(b) Notwithstanding the provisions of section 12-15, the Commissioner of Revenue Services may disclose to the president of the Connecticut Lottery Corporation: (1) The name and such other information as may be necessary to identify a person from whom taxes, including penalties and interest related thereto, are due to the state and unpaid when: (A) A period in excess of thirty days has elapsed following the date on which such taxes were due, and (B) such taxes are not the subject of a timely filed administrative appeal to said commissioner or of a timely filed appeal pending before any court of competent jurisdiction, and (2) the amount of such taxes, penalties and interest that are due from such person.

(c) In the event that the person redeeming a lottery ticket described in subsection (a) of this section is on the list described in said subsection (a), the Connecticut Lottery Corporation shall, subsequent to any deductions made pursuant to subsection (c) of section 52-362d, if applicable, deduct and withhold from the lottery prize payment payable to such person under the provisions of chapter 226 or this chapter, the amount of such taxes, penalties and interest identified by said commissioner pursuant to subsection (b) of this section.

(d) The president of the Connecticut Lottery Corporation shall promptly notify the Commissioner of Revenue Services of any amount deducted and withheld under the provisions of this section and shall pay over such amount to the Commissioner of Revenue Services in accordance with said commissioner’s instructions.

(e) For the purposes of this section, the Connecticut Lottery Corporation and its officers and employees shall be treated as officers and employees of the state, and the provisions of subsections (a), (e), (f), (g) and (h) of section 12-15 shall apply to the officers and employees of the Connecticut Lottery Corporation.

(P.A. 11-13, S. 1.)



Section 12-830 - Assignment of lottery prize authorized.

The right of any person to a lottery prize that is paid in installments over time awarded pursuant to section 12-568 of the general statutes, revision of 1958, revised to January 1, 1995, or section 12-812 may be voluntarily assigned, in whole or in part, pursuant to the provisions of section 12-831.

(P.A. 98-137, S. 57, 62; 98-219, S. 33, 34.)

History: P.A. 98-137 effective October 1, 1998, and applicable to any action or arbitration brought on or after said date with respect to a land survey performed or furnished on or after said date; P.A. 98-219 changed the effective date of P.A. 98-137, S. 57 from October 1, 1998, to July 1, 1998, effective July 1, 1998.



Section 12-831 - Execution and approval of assignment.

(a) Except as provided in section 12-833, no assignment of a lottery prize, in whole or in part, including an assignment of a lottery prize to be used as collateral to secure a loan pursuant to title 42a, shall be valid unless it is executed pursuant to and approved in accordance with this section. Any such assignment shall entitle the assignee to receive, to the extent assigned, the lottery prize to which the assignor would be entitled. Such assignment shall be in writing and executed by the assignor. Such assignment shall be accompanied by an affidavit, signed and sworn to by the assignor before a proper authority, stating that the assignor (1) is of sound mind and not acting under duress, (2) has been advised by independent legal counsel and has received independent financial and tax advice concerning the assignment, (3) understands that he will not receive lottery prize payments or portions thereof for the time period assigned, (4) has received a disclosure statement as provided in subsection (b) of this section, (5) at the time of the execution of the assignment, was informed in writing by the assignee that the assignor had the right to cancel the assignment no later than three business days following the date on which the assignment was signed, (6) will have no outstanding or unsatisfied judgments against him when the assignment transaction is closed and is not subject to any court order or judgment regarding delinquent child support or alimony obligations, and (7) releases the Connecticut Lottery Corporation and its directors, officers and employees from any further liability to the assignor upon payment of any lottery prize pursuant to an assignment made in accordance with this section.

(b) The assignee shall provide to the assignor a one-page written disclosure statement in at least ten-point bold type setting forth (1) the payments being assigned, by amount and payment dates, (2) the purchase price being paid for the assignment of such lottery prize, (3) the rate of discount to present value, assuming daily compounding and funding on the date of assignment, and (4) the amount, if any, of origination or closing fees that will be charged to the assignor. With regard to the assignment of a lottery prize to be used as collateral to secure a loan, the one-page written disclosure statement required by this subsection shall also include (A) the amount of the loan, (B) the interest rate to be charged, (C) the interest rate to be charged in case of default, and (D) any penalties to be charged upon early repayment of the loan.

(c) Upon payment of an entry fee of seventy-five dollars, the assignee shall submit the assignment to the superior court for the judicial district in which the assignor resides or where the Connecticut Lottery Corporation is located for review and approval by the court. If, upon review of the assignment and accompanying affidavit, the court determines that the requirements of subsection (a) of this section have been met, the court shall approve the assignment.

(P.A. 98-137, S. 58, 62; 98-219, S. 29, 33, 34.)

History: P.A. 98-137 effective October 1, 1998, and applicable to any action or arbitration brought on or after said date with respect to a land survey performed or furnished on or after said date; P.A. 98-219 amended Subsec. (a) to include an assignment of a lottery prize to be used as collateral to secure a loan pursuant to title 42a and to add Subdiv. (6) requiring the assignor to state that he will have no outstanding or unsatisfied judgments against him when the assignment transaction is closed and is not subject to any court order or judgment re delinquent child support or alimony obligations and Subdiv. (7) requiring the assignor to state that he releases the corporation and its directors, officers and employees from further liability upon payment of a lottery prize pursuant to an assignment, amended Subsec. (b) to add provision requiring the written disclosure statement to include certain additional information when the assignment of a lottery prize is to be used as collateral to secure a loan and changed the effective date of P.A. 98-137, S. 58 from October 1, 1998, to July 1, 1998, effective July 1, 1998.



Section 12-832 - Confirmation of assignment. Agreement by assignee. Further assignments.

(a) Not later than twenty days after receipt of a certified copy of a court order required under subsection (c) of section 12-831, the Connecticut Lottery Corporation shall issue written confirmation to the assignor and the assignee recognizing the assignment.

(b) Any assignee of a lottery prize, by acceptance of the lottery prize in accordance with sections 12-830 to 12-834, inclusive, agrees to be bound by the general statutes, regulations and all duly enacted rules of the Connecticut Lottery Corporation. All further assignments of lottery prizes shall be subject to the same restrictions and requirements as the initial assignment.

(P.A. 98-219, S. 32, 34; P.A. 00-196, S. 5, 66.)

History: P.A. 98-219 effective July 1, 1998; P.A. 00-196 amended Subsec. (b) by deleting reference to Sec. 52-367c.



Section 12-833 - Persons prohibited from assigning lottery prize.

No person may assign a lottery prize if (1) such person is liable for support under the provisions of section 52-362d, (2) such person is liable for any debt owed to the state under section 4a-12, (3) such person who does not assign any prize payments would be subject to an immediate income tax liability for the value of the entire prize rather than annual income tax liability for each installment when paid, as determined by a technical rule letter, revenue ruling or other public ruling of the Internal Revenue Service or the Department of Revenue Services, (4) a court of competent jurisdiction issues a published decision that such person who does not assign any prize payments would be subject to an immediate income tax liability for the value of the entire prize rather than annual income tax liability for each installment when paid, (5) the Connecticut Lottery Corporation receives such letter or ruling from the Internal Revenue Service or the Department of Revenue Services or a published decision of a court of competent jurisdiction and the corporation files such letter, ruling or decision with the Secretary of the State or (6) the assignor’s lottery payments are subject to any lien, judgment, offset, levy, attachment, execution, garnishment or court ordered payment.

(P.A. 98-137, S. 59, 62; 98-219, S. 30, 33, 34.)

History: P.A. 98-137 effective October 1, 1998, and applicable to any action or arbitration brought on or after said date with respect to a land survey performed or furnished on or after said date; P.A. 98-219 added reference to the Department of Revenue Services in Subdivs. (3) and (5), added Subdiv. (6) prohibiting an assignment if the assignor’s lottery payments are subject to any lien, judgment, offset, levy, attachment, execution, garnishment or court ordered payment and changed the effective date of P.A. 98-137, S. 59 from October 1, 1998, to July 1, 1998, effective July 1, 1998.



Section 12-834 - Fee. Discharge of liability.

(a) The Connecticut Lottery Corporation may establish a reasonable fee for any administrative expenses associated with assignments made pursuant to section 12-831, including the cost to the Connecticut Lottery Corporation of any processing fee that may be imposed by a private annuity provider. The amount of the fee shall reflect the direct and indirect costs of processing the assignments by said corporation.

(b) The Connecticut Lottery Corporation and its directors, officers and employees shall be discharged of all further liability to the assignor upon payment of any lottery prize pursuant to an assignment made in accordance with section 12-831.

(P.A. 98-137, S. 60, 62; 98-219, S. 31, 33, 34.)

History: P.A. 98-137 effective October 1, 1998, and applicable to any action or arbitration brought on or after said date with respect to a land survey performed or furnished on or after said date; P.A. 98-219 amended Subsec. (b) to discharge the directors, officers and employees of the corporation of all further liability to the assignor and changed the effective date of P.A. 98-137, S. 60 from October 1, 1998, to July 1, 1998, effective July 1, 1998.









Title 13 - Highways and Bridges (All sections repealed or obsolete)

Chapter 231–235 - Highways and Bridges (All sections repealed or obsolete)

Section 13-1 to 13-52 - Highways and bridges.

Sections 13-1 to 13-52, inclusive, are repealed.

Note: These sections were formerly published as chapter 231.



Section 13-53 to 13-55 - Town superintendent of highways and bridges.

Sections 13-53 to 13-55, inclusive, are repealed.

Note: These sections were formerly published as chapter 232.



Section 13-56 to 13-66 - Town aid funds for improvement of highways and bridges.

Sections 13-56 to 13-66, inclusive, are repealed.

Note: These sections were formerly published as chapter 233.



Section 13-67 to 13-192 - State highways and bridges.

Sections 13-67 to 13-192, inclusive, are repealed.

Note: These sections were formerly published as chapter 234.



Section 13-193 to 13-249 - Toll bridges.

Sections 13-193 to 13-249, inclusive, are obsolete or repealed.

Note: These sections were formerly published as chapter 235.









Title 13a - Highways and Bridges

Chapter 236 - Definitions and Administration

Section 13a-1 - Definitions.

(a) As used in this title:

(1) “Commissioner” means the Commissioner of Transportation and includes each successor in office or authority;

(2) “Highway” includes streets and roads;

(3) “Limited access state highway” means any state highway so designated under the provisions of section 13b-27; and

(4) “State highway” means a highway, bridge or appurtenance to a highway or bridge designated as part of the state highway system within the provisions of chapter 237, or a highway, bridge or appurtenance to a highway or bridge specifically included in the state highway system by general statute.

(b) Wherever in the general statutes or special acts pertaining to highways the word “town” is used, it shall include city or borough. The word “selectmen”, wherever the same occurs in the general statutes which relate to the care and maintenance of highways, shall, in relation to towns having a consolidated town and city government and bound to care for and maintain the highways in such towns, be construed to mean the board, officer or commission having charge of the care and maintenance of such highways.

(1949 Rev., S. 2116; 1958 Rev., S. 13-1; 1961, P.A. 603, S. 1; 1963, P.A. 226, S. 1, 7(a), (b); 1969, P.A. 768, S. 68; 1971, P.A. 416, S. 1; P.A. 03-115, S. 25.)

History: 1961 act replaced previous provisions; 1963 act replaced previous provisions: See title history; 1969 act substituted commissioner of transportation for state highway commissioner; 1971 act redefined “limited access highway” as one so designated under Sec. 13b-27 rather than as one “to which access is permitted only at highway intersections or other points designated by the commissioner”; P.A. 03-115 made technical changes.

Cited. 14 CA 521.



Section 13a-2 to 13a-3a - Highway Commissioner: Appointment; oath of office; powers and duties. Commuter parking facilities.

Sections 13a-2 to 13a-3a, inclusive, are repealed.

(1949 Rev., S. 2180–2182, 2196, 2197; November, 1949, S. 1196d; 1955, S. 1185d, 1186d, 1196d; November, 1955, S. N157; 1957, P.A. 386; 1958 Rev., S. 13-67–13-69, 13-82, 13-83, 13-92, 13-94, 13-96; 1959, P.A. 60; 1961, P.A. 160; 605, S. 3, 4; 1963, P.A. 226, S. 2, 3; February, 1965, P.A. 378, S. 1; 1967, P.A. 700; 1969, P.A. 768, S. 263.)



Section 13a-3b - Entry on private property to repair damage caused by Transportation Department operations.

Notwithstanding any provision of any statute to the contrary, the Commissioner of Transportation or his agent, with the approval of the Claims Commissioner, may enter upon private property with the consent of the owner to restore or to repair damage on said property caused by Department of Transportation operations, provided no expenditure exceeding five thousand dollars shall be made on any property. Said Claims Commissioner may grant his approval upon the basis of affidavits filed by the Commissioner of Transportation and the property owner, or may require such further written and oral evidence as he deems necessary.

(1967, P.A. 811; 1969, P.A. 768, S. 71; P.A. 75-605, S. 23, 27; P.A. 76-435, S. 17, 82.)

History: 1969 act substituted commissioner and department of transportation for highway commissioner and department; P.A. 75-605 substituted claims commissioner for commission on claims; P.A. 76-435 made technical changes.



Section 13a-4 - Records. Court copies. Delegation of commissioner’s authority to sign documents.

Section 13a-4 is repealed.

(1949 Rev., S. 2180; 1955, S. 1185d; 1958 Rev., S. 13-67; 1961, P.A. 160; 1963, P.A. 226, S. 4; 1967, P.A. 412; 1969, P.A. 768, S. 263.)



Section 13a-5 - Construction of roads and bridges for military purposes.

The commissioner, upon request of the Federal Highway Administrator, Federal Highway Administration, Department of Transportation of the United States, may enter into agreements, subject to the limitations of section 13a-6, with the Federal Highway Administration for the making of surveys, plans, specifications and estimates for, and for the construction and maintenance of, roads and bridges necessary to provide access to military and naval reservations, to defense industries and defense industry sites and to sources of raw materials, and for replacing existing highways and highway connections shut off from public use at military and naval reservations and defense industry sites. Notwithstanding any other provisions of law, he may enter into contracts in any manner approved by said Federal Highway Administrator for the construction of any such roads or bridges, or may cause such construction and maintenance work to be performed by employees of the Department of Transportation of this state.

(1949 Rev., S. 2203; 1958 Rev., S. 13-89; 1963, P.A. 226, S. 5; 1969, P.A. 768, S. 73; P.A. 77-5.)

History: 1963 act replaced previous provisions: See title history; 1969 act substituted federal Department of Transportation for federal Department of Commerce and state department of transportation for highway department; P.A. 77-5 substituted federal highway administration for bureau of public roads.

See Sec. 13a-73(d) re purchase or condemnation of land for military purposes.



Section 13a-6 - Reimbursement by federal government.

Nothing herein shall authorize the commissioner to proceed under the provisions of section 13a-5 and subsection (c) of section 13a-73 with any work pertaining to any such roads or bridges unless, under the Act of Congress or the federal grant allocating funds for such purpose, or by agreement with the government of the United States or any agency thereof, all costs and expenditures incurred in connection therewith shall be reimbursed by the government of the United States or such agency; and provided no commitments or expenditures of state funds shall be made by the commissioner except with the approval of the Governor.

(1949 Rev., S. 2205; 1958 Rev., S. 13-91; 1963, P.A. 226, S. 6.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-7 - Layout, alteration, grading, discontinuance in cities and boroughs.

In cities and boroughs whose charters do not authorize them to lay out, alter, grade and discontinue highways within their limits, the common council of cities and the warden and burgesses of boroughs may exercise such power in the same manner as selectmen of towns.

(1949 Rev., S. 2140; 1958 Rev., S. 13-24; 1963, P.A. 226, S. 7 (c).)

History: 1963 act replaced previous provisions: See title history.

Cited. 6 CS 5.



Section 13a-8 - Appointment and removal of town superintendent of highways and bridges.

Any town adopting the provisions of sections 13a-8 to 13a-11, inclusive, may appoint a superintendent of highways and bridges. Within thirty days after the adoption of said sections by any town having a board of finance, and triennially thereafter, such board of finance, at a meeting called and held by it, shall, by a majority vote, nominate to the selectmen of such town two or more persons for the office of superintendent of highways and bridges. The selectmen shall, within ten days from the date of such nomination, from the list of nominees, appoint a superintendent of highways and bridges for such town to hold office for three years from the first Monday of October next succeeding his appointment. Within thirty days after the adoption of said sections by any town not having a board of finance, and triennially thereafter, the selectmen shall appoint a superintendent of highways and bridges for such town to hold office for three years from the first Monday of October next succeeding his appointment. The superintendent of highways and bridges may be removed from office by the selectmen on charges preferred by a majority vote of the board of finance or by the selectmen where no board of finance exists, after notice to such superintendent and hearing upon such charges. In case of the removal of such superintendent from office, a successor for the unexpired portion of the term may be appointed by the selectmen or by the selectmen on nomination of the board of finance in the manner hereinbefore provided.

(1949 Rev., S. 614; 1958 Rev., S. 13-54; 1963, P.A. 226, S. 8.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-9 - Qualifications; bond; salary.

A superintendent of highways and bridges shall possess practical and technical qualifications for the duties of such office and shall hold no other office in the town government. The superintendent shall be bonded, in an amount fixed by the board of finance if the town has such a board, otherwise by the board of selectmen, by a reliable surety company, conditioned for the faithful discharge of the duties of such office. The premium on such bond shall be a charge against the town and shall be paid upon the requisition of such superintendent. The superintendent shall receive such salary as is fixed by the board of finance, or by the town in town meeting when there is no such board, the appropriation therefor to be made in the same manner as other appropriations are made in such town. Such salary shall be paid by the treasurer of the town out of the general funds of the town raised by taxation, upon the requisition of the superintendent, countersigned by the selectmen of the town.

(1949 Rev., S. 613; September, 1957, P.A. 11, S. 34; 1958 Rev., S. 13-53; 1963, P.A. 226, S. 9; P.A. 03-115, S. 26.)

History: 1963 act replaced previous provisions: See title history; P.A. 03-115 made technical changes.



Section 13a-10 - Powers and duties. Bills. Account.

The superintendent of highways and bridges shall possess the powers and shall perform the duties in and for such town which are conferred and imposed by law upon the selectmen for the care and maintenance of highways, bridges and sidewalks, and all provisions of the general statutes or special acts conferring powers and imposing duties upon the selectmen for the care and maintenance of highways, bridges and sidewalks and the building and opening of new highways, bridges and sidewalks in any such town shall be construed to transfer such powers and duties to such superintendent. In towns having a board of finance he shall make and submit to such board all estimates for such maintenance and repair of highways, bridges and sidewalks and the building and opening of new highways, bridges and sidewalks each year at the time and in the manner provided by law for estimates by the board of selectmen. Such superintendent shall be limited in his expenditures made and liabilities incurred during any fiscal year to the appropriations made by such board of finance and approved by the town, except in case of actual necessity involving the immediate repair of any highway, bridge or sidewalk, and then not more than one thousand dollars. All bills against the town relating to such maintenance and repair of highways, bridges and sidewalks and the building and opening of new highways, bridges and sidewalks shall be certified by such superintendent and approved by the selectmen and, when so certified and approved, shall be paid by the treasurer of the town upon the requisition of the superintendent. No bill for material furnished to the superintendent for the use of the town shall be paid until the same is certified by the person furnishing such material to the effect that the materials called for by such bill have been actually delivered to the town and for the prices therein stated. On or before the first Tuesday of September in each year, the superintendent shall make and file with the board of finance in each town having a board of finance a detailed statement of disbursements made by him during the preceding fiscal year, with vouchers therefor. Such account shall be audited by the board of finance and, when so audited, shall be filed with the selectmen, who shall incorporate the same in their annual report.

(1949 Rev., S. 613; September, 1957, P.A. 11, S. 34; 1958 Rev., S. 13-53; 1963, P.A. 226, S. 10.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-11 - Adoption of town superintendent provisions.

The provisions of sections 13a-8 to 13a-11, inclusive, may be adopted, in the manner prescribed in section 9-369, at a regular or special meeting in any town. The selectmen of any town, upon the petition of five per cent of its electors, shall include in the warning of such regular or special meeting notice that the question of the approval or disapproval of said sections shall be voted upon. The designation of such question on the voting tabulator ballot shall be “Shall a town Superintendent of Highways and Bridges be appointed?”. If, upon the official determination of the result of such vote, it appears that a majority of all the votes upon said question are in approval of said question, said sections shall take effect from the date of such meeting, and a certificate of such approval signed by the town clerk shall be transmitted to the Secretary of the State, who shall record the same.

(1949 Rev., S. 615; 1953, S. 244d; 1958 Rev., S. 13-55; 1963, P.A. 226, S. 11; P.A. 86-170, S. 11, 13; P.A. 11-20, S. 1.)

History: 1963 act replaced previous provisions: See title history; P.A. 86-170 required that designation on ballot label be in form of question; pursuant to P.A. 11-20, “machine” and “ballot label” were changed editorially by the Revisors to “tabulator” and “ballot”, respectively, effective May 24, 2011.

See Sec. 7-9 re petitions for vote.



Section 13a-12 - Repair of highways in boroughs. Damages for defects.

Any town having a borough within its limits shall pay to such borough such part of the moneys, collected or appropriated by such town for the repairs of highways, as is agreed upon between the selectmen of such town and an equal number of the burgesses of such borough or, in the event of their disagreement, as is fixed by the casting vote of the Commissioner of Transportation, but no person who is at the same time both a selectman and a burgess shall act in any such matter. After making such payment, such town shall not be liable to repair any highway in such borough or for any damages which occur to any person or his property by reason of any defective highway in such borough, which shall be liable therefor as towns are liable; but such town shall continue to be liable to build and repair all bridges in such borough. All moneys received by any borough for such purpose shall be expended under the direction of its warden and burgesses, who may construct and repair highways therein and make and cause to be executed all proper orders relating thereto. The warden and burgesses may, from time to time, appoint a committee who shall superintend and direct the construction, maintenance and repairs of highways in such borough and execute their orders respecting the same; and such borough shall pay such committee such compensation as such warden and burgesses from time to time determine. The provisions of this section shall not take effect in any town until they have been approved by it; and a certified copy of the warning of the meeting approving the same and of the vote of approval shall, within ten days thereafter, be filed with the Secretary of the State.

(1949 Rev., S. 2130; 1958 Rev., S. 13-14; 1959, P.A. 152, S. 37; 1963, P.A. 226, S. 12; 1969, P.A. 768, S. 74.)

History: 1959 act substituted highway commissioner for local county commissioner to cast determining vote in municipal disputes; 1963 act replaced previous provisions: See title history; 1969 act substituted commissioner of transportation for highway commissioner.

See Sec. 13a-149 re damages for injuries incurred because of defective roads or bridges.



Section 13a-13 - Layout or repair of highways dividing towns.

A petition for an order for the laying out, repair, resurfacing or other improvement of any highway, which is the dividing line between two towns or adjoins the dividing line between two towns, or is located wholly within one town and land fronting thereon is located in another town, may be brought to a judge of the Superior Court by either of such towns if, in the opinion of the official or officials having charge of the repair or maintenance of highways in either of such towns, any such highway should be laid out, resurfaced or otherwise improved, and such towns are unable to agree as to whether such work should be done or as to the method of payment therefor. Such judge, after reasonable notice to all parties interested, if he finds that such highway should be laid out or such improvement should be made, shall order the layout of such highway or the making of such improvement, as the case may be, and provide in such order which of such towns shall make such layout or improvement and shall fix the proportion of the expense thereof which shall be paid by each of such towns.

(1949 Rev., S. 2142; 1958 Rev., S. 13-26; 1963, P.A. 226, S. 13.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-13a - Establishment of alternative design standards for roads and bridges.

(a) On or before January 1, 1999, the Commissioner of Transportation shall establish alternative design standards for bridges, principal and minor arterial roads, collector roads and local roads and streets.

(b) In establishing the standards required under subsection (a) of this section, the commissioner shall solicit and consider the views of chief elected officials and organizations, including, but not limited to, the Connecticut Trust for Historic Preservation, regional councils of governments, the Connecticut Council on the Arts, the Federal Highway Administration and the Rural Development Council.

(P.A. 98-118.)






Chapter 237 - State Highway System

Section 13a-14 - State highway system.

There shall be a system of state highways which shall include (1) state primary highways, which are highways serving the predominant flow of traffic between the principal towns of this state and between such towns and similar towns of the surrounding states; (2) state secondary highways, which are connecting and feeder highways which supplement the state primary system by serving the predominant flow of traffic between the smaller towns of the state and between such towns and other towns in this state and in surrounding states; and (3) state special service highways, which are highways which provide access from the primary and secondary systems of state highways to federal and state facilities.

(1961, P.A. 603, S. 2; 1963, P.A. 226, S. 14; P.A. 96-180, S. 32, 166.)

History: 1963 act replaced previous provisions: See title history; P.A. 96-180 replaced alphabetic Subdiv. indicators with numeric indicators, effective June 3, 1996.

Cited. 44 CA 651.



Section 13a-15 - Inclusion of interstate highway system in state system.

All sections of the National System of Interstate and Defense Highways in Connecticut, commonly known as the interstate highway system, as provided for in the Federal Aid Highway Act of 1956, as amended, shall be included in the state highway system.

(1959, P.A. 21, S. 1; 1963, P.A. 226, S. 15.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-16 - Official map. Transfers to local jurisdiction.

The state highway system shall be that system of highways as shown on the official map marked “State of Connecticut, State Highway System, Committee to Reclassify All Public Roads, Edwards and Kelcey–Engineers and Consultants, January 13, 1961” and on file in the office of the commissioner and the Secretary of the State, as the same may be altered from time to time in accordance with the provisions of sections 13a-42, 13a-43, 13a-44, 13a-45 and 13a-56 and any other provisions of the general statutes authorizing or empowering the commissioner to plan, construct, reconstruct, repair, improve, manage, maintain and operate any highway. Before transferring any road from state to local jurisdiction within the time limits described below, the commissioner shall put such road in reasonably good condition and shall be open to negotiation with the selectmen of any town concerning the condition of any such road upon transfer for a period of at least sixty days before such transfer becomes effective. Transfers under this section shall take effect June 22, 1961, or as soon thereafter as it is practicable for the commissioner and the towns to effect the same, but not later than September 30, 1962, except for such transfers as are under arbitration. Any special act inconsistent herewith is repealed.

(1961, P.A. 603, S. 3; 1963, P.A. 226, S. 16.)

History: 1963 act replaced previous provisions: See title history.

What constitutes “trunk line highway”. 125 C. 416.

Unless highway commissioner designates certain street is trunk line route, right to regulate parking belongs to town. 9 CS 107. No highway considered a part of the trunk line system except as established by law. 18 CS 261.

Annotations to present section:

Cited. 186 C. 300; 198 C. 185; 228 C. 358.



Section 13a-17 - Arbitration of town grievance. Appointment of arbitrators.

Any town aggrieved by the reclassification of highways as designated on the original official map marked “State of Connecticut, State Highway System, Committee to Reclassify All Public Roads, Edwards and Kelcey–Engineers and Consultants, January 13, 1961” or by the action taken by the commissioner pursuant to section 13a-42, 13a-43 or 13a-44 may elect to submit the matter to arbitration by a committee of three persons, one to be appointed by such town, one to be appointed by the commissioner and the third to be appointed by the two so appointed by the town and the commissioner. Such election of submission to arbitration shall be made by the town by advising the commissioner in writing within sixty days from the date said commissioner notifies the town of the action taken pursuant to section 13a-42, 13a-43 or 13a-44. The town shall appoint its arbitrator within thirty days after the commissioner advises the town in writing who he has appointed as the state’s arbitrator. If the town does not elect to submit the matter to arbitration or appoint its arbitrator within the time hereinabove provided said action of the commissioner will become final. The provisions of chapter 909 shall apply to arbitration proceedings under the provisions of this section, the cost thereof, exclusive of the cost of expert testimony and other evidence offered by the town involved, to be chargeable to the state. The commissioner shall make such changes in said map as may be decided by arbitration or by appeal therefrom. The submission of a matter to arbitration under the provisions of this section shall stay any action of the commissioner under the provisions of section 13a-16.

(1961, P.A. 603, S. 4; 1963, P.A. 226, S. 17; 546; 1967, P.A. 235, S. 1; 1971, P.A. 307, S. 1.)

History: 1963 acts provided for charging of costs, exclusive of expert testimony and other evidence offered by town, to state and restated previous provisions: See title history; 1967 act replaced phrase re agreement with commissioner to submit dispute to arbitration with phrase re election to submit dispute to arbitration and included reference to grievances resulting from actions by commissioner pursuant to Sec. 13a-42, 13a-43 or 13a-44; 1971 act added provisions detailing submission to arbitration undertaken by town including pertinent deadlines.



Section 13a-18 - Alterations in system.

Section 13a-18 is repealed.

(1961, P.A. 603, S. 3; 1963, P.A. 226, S. 18; 1969, P.A. 768, S. 263.)



Section 13a-19 - Powers of commissioner unaffected.

Nothing in sections 13a-14, 13a-16 and 13a-17 shall be construed to limit, restrict or derogate from any power, right or authority of the commissioner contained in any other statute.

(1961, P.A. 603, S. 11; 1963, P.A. 226, S. 19; 1969, P.A. 768, S. 75.)

History: 1963 act replaced previous provisions: See title history; 1969 act deleted reference to repealed Sec. 13a-18.



Section 13a-20 - Definitions.

As used in this part, unless the context indicates a different meaning or intent:

(a) “Expressway” means a highway at such locations or between such termini as are herein or may by act of the General Assembly hereafter be established, which is planned, constructed or operated under the provisions of this part and which may provide separation of opposing traffic of vehicles and elimination of cross traffic of vehicles as deemed necessary by the commissioner and access to which is allowed only at highway intersections designated by the commissioner, together with and including all such bridges, buildings, structures and facilities related thereto, including all such restaurant, gasoline station and other service facilities and public conveniences as may be proper purposes for the expenditure of public moneys in connection with such highway, as the commissioner may determine;

(b) “Bond declaration” means a written instrument, signed by the commissioner or Treasurer and filed or to be filed in the office of the Secretary of the State;

(c) “Cost”, when used with reference to construction of an expressway or highway, means, as of any particular date, the costs thereafter to be incurred of planning, designing, constructing and landscaping such expressway or highway and all approaches, bridges and roads connecting thereto or connecting parts thereof, of all lands, property rights, rights-of-way, easements and franchises necessary or convenient for such construction, of all machinery and equipment, and of traffic estimates, administration, engineering, architectural and legal services, plans, specifications, surveys, and estimates of costs and revenues, financing charges, interest prior to or during construction, and all such other expenses thereafter to be incurred as may be necessary or incident to the financing and construction of such expressway or highway and the placing of the same fully in operation, and may include such part as may be determined in a bond declaration related to such expressway or highway of any similar costs and expenses related to such expressway or highway theretofore incurred by the state or the commissioner and such reserves for the payment or security of principal of or interest on bonds as may be determined in a bond declaration related to such expressway or highway;

(d) “Treasurer” means the State Treasurer and includes each and all of his successors in office or authority; and

(e) “Highway”, as used in sections 13a-22 and 13a-25, means any highway laid out or maintained by the state.

(1953, 1955, June, 1955, S. 1208d; 1957, P.A. 558, S. 1; 1958 Rev., S. 13-158; 1959, P.A. 132, S. 16; 1963, P.A. 226, S. 20; P.A. 77-614, S. 19, 73, 610; P.A. 87-496, S. 68, 110; P.A. 97-62, S. 1; P.A. 00-196, S. 6.)

History: 1959 act removed references to repealed statutes in Subsec. (c); 1963 act replaced previous provisions: See title history; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and commissioner of administrative services for public works commissioner; P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subsec. (b); P.A. 97-62 deleted Subsecs. (b) and (c) defining “Expressway Bond Committee” and “bond” and redesignated existing Subsecs. (d) to (g), inclusive, as (b) to (e), respectively; P.A. 00-196 amended Subsec. (b) by deleting reference to Secs. 13a-199 to 13a-200, inclusive.

Cited. 19 CS 492.

Distinguishing features of expressways discussed. 4 Conn. Cir. Ct. 373.



Section 13a-21 - Construction of Governor John Davis Lodge Turnpike.

(a) The commissioner is authorized and directed to plan and construct, under the provisions of this part, an expressway which is hereby established at the following location or such part or parts thereof as may from time to time, by a bond declaration, or any amendment thereof signed or approved by the commissioner, be determined to be suitable for such expressway: Beginning at a point on the Connecticut-New York state line near the village of Port Chester, New York, and running, with such omissions and for such distance as may from time to time be so determined in such a declaration or amendment thereof, thence in a general northeasterly direction to New Haven, and thence in a general easterly direction via the Baldwin Bridge over the Connecticut River to a point at or near the East Lyme-Waterford town line, and thence in a general northeasterly direction to a point at or near Norwich, and thence in a general northeasterly direction to a point on the Connecticut-Rhode Island state line in Killingly. Such expressway shall be included in the state highway system.

(b) The expressway constructed under the provisions of subsection (a) of this section shall be designated as the “Governor John Davis Lodge Turnpike”.

(1953, 1955, June, 1955, S. 1209d; 1955, S. 1210d; 1958 Rev., S. 13-159, 13-160; 1963, P.A. 226, S. 21, 22; P.A. 86-201, S. 1; P.A. 97-62, S. 2.)

History: 1963 act replaced previous provisions: See title history; P.A. 86-201 amended Subsec. (b) by changing the name of the expressway from the Connecticut Turnpike to the Governor John Davis Lodge Turnpike; P.A. 97-62 deleted reference to Secs. 13a-199 to 13a-220, inclusive.

Cited. 19 CS 497.



Section 13a-22 - Construction of separate expressway. Easterly portion of turnpike.

(a) The commissioner is authorized to plan and construct, under the provisions of this part, a separate expressway which is hereby established at such part or parts of the location of the highway constituting, on January 30, 1957, the expressway mentioned in section 13a-21 as may, from time to time, by a bond declaration or any amendment thereof signed or approved by the commissioner, be determined to be suitable for such expressway or highway. Such expressway or highway shall be included in the state highway system. The commissioner may construct with respect to such highway such related buildings and facilities. Any such highway, if financed by the issuance of expressway bonds described in a bond declaration signed by the commissioner or Treasurer after January 1, 1957, shall become and is hereby established as an expressway without further action of the General Assembly.

(b) The highway constructed pursuant to subsection (a) of this section beginning at the easterly end of approaches to the Raymond E. Baldwin Bridge over the Connecticut River and ending at a point on the Connecticut-Rhode Island state line in Killingly shall be constructed, whether or not as an expressway, as a divided highway with not less than four lanes at all points. Nothing contained herein shall preclude the completion and use of the two-lane and undivided sections planned prior to May 28, 1957, but the commissioner is authorized and directed to add the additional two lanes.

(1955, June, 1955, S. 1236d; 1957, P.A. 2, S. 3; 558, S. 4; 1958 Rev., S. 13-186 (c), (d); 1963, P.A. 226, S. 23; P.A. 81-67, S. 1, 7; P.A. 96-180, S. 139, 166; P.A. 97-62, S. 3.)

History: 1963 act replaced previous provisions: See title history; P.A. 81-67 set the tolls at $0.35 for passenger vehicles and $0.30 per axle for commercial vehicles; P.A. 96-180 amended Subsec. (a) to delete provisions re toll highways and collection of tolls, effective June 3, 1996; P.A. 97-62 amended Subsec. (a) to delete requirement for written approval of Expressway Bond Committee and to delete reference to Secs. 13a-199 to 13a-220, inclusive.



Section 13a-23 - Authority of commissioner.

The commissioner may (a) plan, construct, reconstruct, repair, improve, manage, maintain and operate expressways, and reconstruct and relocate existing highways, sections of highways, bridges or structures and incorporate and use the same, whether or not so reconstructed or relocated or otherwise changed or improved, as parts of such expressways; (b) retain and employ consultants and assistants on a contract or other basis for rendering legal, financial, professional, technical or other assistance and advice necessary to carry out the provisions concerning expressways; (c) limit ingress to or egress from, and establish regulations for the use of, any expressways, and (d) do all things necessary or convenient to carry out the purposes and exercise the powers expressly given in this part.

(1953, 1955, June, 1955, S. 1211d; 1958 Rev., S. 13-161; 1963, P.A. 226, S. 24; P.A. 96-180, S. 140, 166; P.A. 97-62, S. 4.)

History: 1963 act replaced previous provisions: See title history; P.A. 96-180 deleted reference to repealed Secs. 13a-156 and 13a-161, effective June 3, 1996; P.A. 97-62 deleted reference to Secs. 13a-199 to 13a-220, inclusive.



Section 13a-24 - General authority of commissioner not limited.

Nothing contained in this part shall be construed to limit, restrict or derogate from any power, right or authority of the commissioner existing under or pursuant to any other act of the General Assembly.

(1953, June, 1955, S. 1238d; 1958 Rev., S. 13-188; 1963, P.A. 226, S. 25; P.A. 96-180, S. 141, 166; P.A. 97-62, S. 5; June Sp. Sess. P.A. 98-1, S. 77, 121.)

History: 1963 act replaced previous provisions: See title history; P.A. 96-180 deleted reference to repealed Secs. 13a-156 and 13a-161, effective June 3, 1996; P.A. 97-62 deleted reference to Secs. 13a-199 to 13a-220, inclusive; June Sp. Sess. P.A. 98-1 removed a comma after “part”, effective June 24, 1998.



Section 13a-25 - Additional referees for land acquisition proceedings.

Whenever the Chief Justice of the Supreme Court finds that the number of state referees available for the performance of the duties of state referees under subsection (c) of section 13a-73, sections 13a-74 and 13a-76, subsection (d) of section 32-658 and sections 32-659 and 32-660 is not sufficient to consider and act upon the acquisition of land and buildings for a stadium facility and related parking facilities, as defined in section 32-651, with reasonable promptness, said Chief Justice, upon the application of the commissioner or the secretary, as the case may be, may appoint such number of additional state referees as necessary to expedite the performance of such duties. Such appointments may be made from time to time and for such period of time, not more than two months in length, as designated by the Chief Justice. Such additional state referees shall have the same powers and duties as state referees appointed under section 52-434, with respect to the granting of the approvals and the performance of other duties of state referees in the acquisition of land and buildings for such expressway, highway, stadium facility and related parking facilities and shall receive such reasonable compensation as is determined by the Chief Justice, and such compensation and expenses incurred in the conduct of any hearings by such state referees shall be paid as a part of the cost thereof.

(1953, 1955, June, 1955, S. 1230d; 1958 Rev., S. 13-180; 1963, P.A. 226, S. 26; Sept. Sp. Sess. P.A. 93-1, S. 14, 35; P.A. 97-62, S. 6; Dec. Sp. Sess. P.A. 98-1, S. 34, 43; P.A. 99-241, S. 58, 66; P.A. 00-140, S. 26, 40; P.A. 02-103, S. 52.)

History: 1963 act replaced previous provisions: See title history; Sept. Sp. Sess. P.A. 93-1 added references to acquisition of land and buildings for a stadium facility or practice facility, effective September 28, 1993; P.A. 97-62 deleted reference to any expressway or highway financed under Secs. 13a-199 to 13a-220, inclusive; Dec. Sp. Sess. P.A. 98-1 added references to acquisition of land and buildings for the stadium facility and infrastructure improvements and deleted references to repealed Secs. 32-387 to 32-389, inclusive, and the practice facility, effective January 12, 1999; P.A. 99-241 deleted “stadium facility or infrastructure improvements” and added “sportsplex and related parking facilities”, changing corresponding statutory references accordingly, effective July 1, 1999; P.A. 00-140 updated certain statutory references consistent with changes in said act, made technical changes for purposes of gender neutrality and replaced reference to the former Hartford sportsplex with reference to the stadium facility defined in Sec. 32-651, effective May 2, 2000; P.A. 02-103 made a technical change.



Section 13a-26 - Parkways and freeways.

(a) Definitions. As used in this section, “parkway” means any state highway receiving special treatment in landscaping and marginal planting, especially designed for, and devoted exclusively to, the use and accommodation of noncommercial motor vehicle traffic and to which access may be allowed only at highway intersections designated by the commissioner and designed by him so as to eliminate cross traffic of vehicles, and “freeway” means any state highway designed to separate through, high-speed, noncommercial motor vehicle traffic from all other types of traffic by the use of independent traffic lanes. Connection between local traffic and through traffic lanes shall be provided at intervals in the discretion of the commissioner.

(b) Construction. The commissioner shall, upon direction by the General Assembly, lay out and construct any state highway as a parkway or freeway. Said commissioner, prior to such construction, shall submit to the General Assembly the following information concerning such construction of any parkway or freeway: The approximate cost of the parkway or freeway and a definite route with an official map showing the towns through which it will pass. The commissioner shall not alter the route submitted except with the advice and approval of the Governor and the Attorney General, and changes therein shall not be approved until a public hearing or hearings are held at which the towns affected and their residents may be heard.

(c) Service highways. As an adjunct of any parkway or freeway, the commissioner is authorized to lay out and construct highways and drives, to be designated as service highways, to provide access from areas adjacent to a parkway or freeway and to provide for the restriction or elimination of cross traffic on such parkway or freeway, when he deems the same to be necessary in the public interest.

(d) Acquisition of land. The commissioner may purchase or take any real property or rights in real property necessary or required for the construction, alteration, extension, widening, change of grade or improvement of such parkways, freeways or service highways in the same manner as is provided in the general statutes in the case of state highways. The provisions of the general statutes relating to state highways not inconsistent with the provisions of this section shall apply to parkways, freeways and service highways.

(e) Alteration. The commissioner, with the advice and approval of the Governor and the Attorney General, may alter the layout or construction or use of any such authorized parkway or freeway, or designated portions thereof, when, in their opinion, such change would be in the interests of public convenience, safety and necessity.

(f) Vehicle use of Wilbur Cross Parkway and Merritt Parkway. Regulations. The provisions of this part restricting the use and accommodation of motor vehicle traffic on parkways to noncommercial vehicles shall not apply to use of the Merritt and Wilbur Cross Parkways by (1) taxicabs, as defined in section 13b-95, (2) vanpool vehicles, as defined in section 14-1, or (3) service buses or two-axle, four-wheeled type II, registered school buses with a gross vehicle weight rating of nine thousand six hundred pounds or less, which are owned by or under contract to a public, private or religious school or public school district and which are engaged in the transportation of school children to and from school or school activities, provided such service buses conform to the regulations establishing the maximum weight, length, height or width of vehicles permitted to use such parkways and such school buses are no more than ninety-eight inches high, eighty-four inches wide and two hundred three inches long. The Office of the State Traffic Administration shall adopt regulations in accordance with chapter 54 establishing the maximum allowable length and height for any vanpool vehicle using said Merritt and Wilbur Cross Parkways and, not later than July 1, 1984, publish in the Connecticut Law Journal a notice of intent to adopt proposed regulations, as defined in section 4-166, reducing the maximum weight, length, height or width of, or limiting the registration classes of, motor vehicles permitted to use such parkways, in order to fully carry out the prohibition on the operation of commercial motor vehicles on such parkways.

(1949 Rev., S. 2257, 2258; 1958 Rev., S. 13-139; 1959, P.A. 434, S. 1; 1963, P.A. 226, S. 27; P.A. 79-175, S. 1, 3; P.A. 80-483, S. 58, 186; P.A. 84-327, S. 1, 3; P.A. 85-255; P.A. 94-94; May 25 Sp. Sess. P.A. 94-1, S. 69, 130; P.A. 12-132, S. 6.)

History: 1959 act removed exception for Merritt Parkway in Subsec. (e); 1963 act replaced previous provisions: See title history; P.A. 79-175 added Subsec. (f) re taxicabs and vanpool vehicles on Merritt and Wilbur Cross Parkways; P.A. 80-483 made technical changes; P.A. 84-327 amended Subsec. (f) to substitute state traffic commission for commissioner of transportation and to require commission to publish notice in Connecticut Law Journal re proposed parkway motor vehicle regulations; P.A. 85-255 amended Subsec. (f), permitting certain school vans to use the Merritt and Wilbur Cross Parkways; P.A. 94-94 amended Subsec. (d) by deleting “is authorized to” after “commissioner” in the first sentence and inserting “may” in lieu thereof, and amended Subsec. (f), to permit single-axle, type II, registered school buses with a gross vehicle weight rating of 9,600 pounds or less to use the Merritt and Wilbur Cross Parkways, and adding a proviso that such school buses are to be no more than 98 inches high, 84 inches wide and 203 inches long; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (f)(3) to delete reference to “single-axle” and substitute reference to “two-axle, four-wheeled” type II registered school buses; P.A. 12-132 amended Subsec. (f) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

See Sec. 13a-58 re public hearing on proposed layout of new highways.

Conditions outlined under which parkways and freeways may be established. 18 CS 263.

Distinguishing features of parkways discussed. 4 Conn. Cir. Ct. 373.



Section 13a-26a - Improved height restriction notification on Merritt Parkway.

The Department of Transportation shall investigate and identify methods to improve notification of height restrictions on the Merritt Parkway.

(P.A. 13-277, S. 52.)

History: P.A. 13-277 effective July 1, 2013.



Section 13a-27 - Wilbur Cross Parkway. Restricted use.

Section 13a-27 is repealed, effective July 13, 2011.

(1949 Rev., S. 2274, 2275; 1955, S. 1203d; 1958 Rev., S. 13-152, 13-153; 1963, P.A. 226, S. 28; P.A. 11-256, S. 57.)



Section 13a-29 - Hartford bridges part of state highway system.

All rights, funds and properties formerly owned or controlled by the Greater Hartford Bridge Authority, together with all bridges or other properties operated by it or under its jurisdiction or control, shall continue to be vested in the state, and all such bridges and all approach or connecting highways incidental thereto shall be maintained by the Commissioner of Transportation and continue to be a part of the state highway system.

(1959, P.A. 132, S. 11; 1963, P.A. 226, S. 30; 1967, P.A. 604, S. 1; 1969, P.A. 182, S. 1; 768, S. 76; 1972, P.A. 294, S. 13; P.A. 73-675, S. 8, 44; P.A. 74-342, S. 15, 43.)

History: 1963 act replaced previous provisions: See title history; 1967 act revised provision re toll charges to provide that tolls be the highest charge possible without reducing revenues by discouraging use of bridges rather than to provide that they be sufficient to cover maintenance and operation costs of bridges and to cover various bonds; 1969 acts amended Subdiv. (2) re cutoff for tolls on bridges and substituted commissioner of transportation for highway commissioner; 1972 act made technical correction; P.A. 73-675 substituted transportation fund for highway fund; P.A. 74-342 deleted provisions re collection of various tolls and re employment of officers, agents, consultants, etc.



Section 13a-29a - Seniority rights of former bridge authority employees.

The Commissioner of Transportation shall add such period of employment as any employee of the Department of Transportation previously had in the employ of the Greater Hartford Bridge Authority to the time such employee has accrued as an employee of said department for the purpose of determining such employee’s seniority for any reason which may be required by law, rule or regulation.

(February, 1965, P.A. 560; 1969, P.A. 768, S. 77.)

History: 1969 act substituted commissioner and department of transportation for highway commissioner and department.



Section 13a-30 - Founders Bridge named.

The highway bridge across the Connecticut River, between State Street in Hartford and the dike in East Hartford, is designated as “Founders Bridge”.

(1955, S. 1261d; 1958 Rev., S. 13-235; 1963, P.A. 226, S. 31.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-31 - Gold Star Memorial Bridge named.

The bridge, with approaches, constructed over the Thames River by the Groton-New London Bridge Commission, shall be designated as the “Gold Star Memorial Bridge” in honor of those members of the armed forces of the United States from Groton, New London and Waterford, who lost their lives during World War I, World War II and the war in Korea. The commissioner shall erect suitable plaques on each end of said bridge.

(1951, S. 1252d; 1958 Rev., S. 13-193; 1963, P.A. 226, S. 32.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-32 - Thames River Bridge. Location.

The commissioner is authorized and directed, to the full extent but only to the extent permitted by moneys, appropriations and allotments becoming available under sections 13a-239 to 13a-246, inclusive, and allotments becoming available under any other law, to construct a new state highway, which is made hereby a part of the state highway system and is hereinafter sometimes referred to as the “project”, as a two-lane facility from a point on the Governor John Davis Lodge Turnpike northerly of the toll station existing in Montville, prior to 1985, to a point on Connecticut Route 12 not more than two thousand feet south of Connecticut Route 27, including and over a new bridge, which is hereinafter sometimes referred to as the “bridge”, across the Thames River from a point northerly of the developed portion of Fort Shantok State Park in Montville to a point southerly of the Norwich Hospital in Preston.

(1961, P.A. 541, S. 1; 1963, P.A. 226, S. 33; 547; P.A. 86-201, S. 2; P.A. 91-407, S. 3, 42.)

History: 1963 acts specified “the developed portion of” Fort Shantok State Park and restated previous provisions: See title history; P.A. 86-201 changed reference from the Connecticut Turnpike to the Governor John Davis Lodge Turnpike; P.A. 91-407 revised site description to acknowledge the removal of toll booths.



Section 13a-33 - Powers and duties of commissioner.

Subject to the limitations referred to in section 13a-32, the commissioner is authorized (a) to plan, design, lay out, construct, reconstruct, relocate, improve, maintain and operate the project, and reconstruct and relocate existing highways, sections of highways, bridges or structures and incorporate or use the same, whether or not so reconstructed or relocated or otherwise changed or improved, as parts of the project, and, to that end, to do and perform with respect to the project any act or thing which is mentioned or referred to in subsection (a) of section 13a-239; (b) to retain and employ consultants and assistants on a contract or other basis for rendering professional, legal, fiscal, engineering, technical or other assistance and advice; (c) to limit ingress to or egress from, and establish regulations for the use of, the project; and (d) to do all things necessary or convenient to carry out the purposes and duties and exercise the powers expressly given in sections 13a-32 to 13a-35, inclusive, 13a-127, 13a-160 and 13a-239 to 13a-246, inclusive. Except as otherwise stated in section 13a-32, nothing contained in sections 13a-33, 13a-34, 13a-35, 13a-127, 13a-160 and 13a-239 to 13a-246, inclusive, shall be construed to limit or restrict, with respect to the project, any power, right or authority of the commissioner existing under or pursuant to any other law.

(1961, P.A. 541, S. 4; 1963, P.A. 226, S. 34.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-34 - Commissioner to maintain project.

The project and all approach or connecting highways incidental thereto shall be maintained by the commissioner and be part of the state highway system.

(1961, P.A. 541, S. 12; 1963, P.A. 226, S. 35; P.A. 73-675, S. 9, 44; P.A. 75-568, S. 6, 45.)

History: 1963 act replaced previous provisions: See title history; P.A. 73-675 substituted transportation fund for highway fund; P.A. 75-568 deleted reference to transportation fund in view of its incorporation into general fund.



Section 13a-35 - Protection of obligation for Governor John Davis Lodge Turnpike.

In order to observe or fulfill any obligation of the state created by or pursuant to part IV of chapter 234 of the 1958 revision of the general statutes, as amended, prior to June 13, 1961, or to permit certain vehicular passage between the Governor John Davis Lodge Turnpike and the project without violation of any such obligation, the commissioner is specifically empowered at any time to prohibit or otherwise restrict, or on behalf of the state to agree to prohibit or otherwise restrict, the passage of all or any motor vehicles to said project from Connecticut Route 32 or any route generally parallel thereto west of the Thames River and east of the Governor John Davis Lodge Turnpike or from the project to any such route.

(1961, P.A. 541, S. 15; 1963, P.A. 226, S. 36; P.A. 86-201, S. 3.)

History: 1963 act replaced previous provisions: See title history; P.A. 86-201 changed reference from the Connecticut Turnpike to the Governor John Davis Lodge Turnpike.






Chapter 238 - Highway Construction and Maintenance

Section 13a-36 - Milestones to be reset.

The commissioner shall reset any milestone found in the course of the construction by him of any highway which follows approximately the route of an ancient turnpike or highway.

(1949 Rev., S. 2249; 1958 Rev., S. 13-136; 1963, P.A. 226, S. 37.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-37 - Determination of boundaries.

If, in the opinion of the commissioner, the boundary lines or limits of any state highway have become lost or uncertain, he may cause a map or maps of such highway to be made and may reestablish such boundary lines or limits as, in his opinion, they were originally established. Said commissioner shall, by written notice to the selectmen of the town in which any such highway is situated and to each known adjoining proprietor on any such highway, by registered or certified mail to the last-known address, give a description of such boundaries or limits as reestablished and file with the town clerk of such town a copy of such map or maps which shall clearly define the lines of such highway and the bounds thereof. The lines, boundaries and limits so defined shall be the lines, boundaries and limits of such highway, unless any person or town claiming to be aggrieved thereby has taken an appeal to the Superior Court within sixty days from the filing of such map or maps, and said court has, after full hearing, found and determined new lines for such highway and rendered judgment defining the same. If said commissioner is unable to prove the location of any such boundaries or limits, he may purchase or condemn such right-of-way over land adjoining the traveled portion of the highway as is, in his opinion, necessary for highway purposes under the provisions of part IV of this chapter, or may make written agreements with the owners thereof concerning such lines, such agreements to be executed in the manner required for deeds and recorded in the office of the town clerk in which such land is located by the commissioner. Said commissioner shall mark such boundaries or limits by a uniform and distinctive type of marker. The expenses, costs and fees of the commissioner for legal, engineering or other services, land damage or other damages in reestablishing or locating such boundary lines shall be paid from the funds received from the Commissioner of Motor Vehicles.

(1949 Rev., S. 2230; 1958 Rev., S. 13-110; 1961, P.A. 162; 1963, P.A. 226, S. 38; 1971, P.A. 870, S. 102; P.A. 76-436, S. 328, 681.)

History: 1961 act provided agreements between commissioner and owners be written, executed in manner of deeds and recorded in town clerk’s office; 1963 act replaced previous provisions: See title history; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending cases deemed transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.

See Sec. 13a-39 re selectmen’s authority to define bounds of highways.



Section 13a-38 - Entry on private property to determine boundary.

The commissioner or his agent may enter upon private property for the purpose of surveying or examining such property for the determination of the boundary line of any highway under his control. He shall use care so that no unnecessary damage shall result, and the state shall be liable to the owner of any property for any damage he causes such owner.

(1949 Rev., S. 2194; 1958 Rev., S. 13-79; 1961, P.A. 137, S. 1; 1963, P.A. 226, S. 39.)

History: 1961 act removed provision re commissioner’s power to lay out, alter, construct, reconstruct, etc. highways whenever “interest of the state so requires”; 1963 act replaced previous provisions: See title history.

See Sec. 13a-60 re entry upon private property necessitated by alteration of highways.

Cited. 6 CS 5. Complaint alleging that highway commissioner unnecessarily discharged surface water onto plaintiff’s land is good against demurrer. Id., 485. Commissioner not authorized by section to condemn property or to enter into contracts. 18 CS 264. Requires allegation that damage complained of was unnecessary. 20 CS 142.



Section 13a-39 - Selectmen to define bounds of highway.

Whenever the boundaries of any highway have been lost or become uncertain, the selectmen of any town in which such highway is located, upon the written application of any of the proprietors of land adjoining such highway, may cause to be made a map of such highway, showing the fences and bounds as actually existing, and the bounds as claimed by adjoining proprietors, and shall also cause to be placed on such map such lines as in their judgment coincide with the lines of the highway as originally laid down. Such selectmen shall cause a notice to be printed for at least two days in a daily paper having a general circulation in the town in which such highway is located, and shall send a written or printed notice to each known adjoining proprietor on such highway, setting forth the name or location of the highway, a description of the portions to be reestablished, the place and time where such map may be seen, and the time, not less than two weeks from the date of the issue of such notice, when and place where all parties interested may be heard under oath in regard to such reestablishment. Such selectmen may adjourn such hearing from time to time and, upon reaching a decision, shall cause the same to be published as aforesaid and a notice of the same to be sent to all known adjoining proprietors. Such decision shall specifically define the line of such highway and the bounds thereof and shall be recorded in the records of the town in which such highway is located, and the lines and bounds so defined and established shall be the bounds of such highway unless changed by the Superior Court upon appeal from such decision of the selectmen.

(1949 Rev., S. 2166; 1958 Rev., S. 13-49; 1963, P.A. 226, S. 40; P.A. 76-436, S. 329, 681.)

History: 1963 act replaced previous provisions: See title history; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.

See Sec. 13a-37 re determination of boundaries by Transportation Commissioner.

Cited. 14 CA 521. Town’s board of selectmen exceeded its authority when it determined that a highway existed on plaintiff’s property where a highway did not previously exist. 131 CA 24. Recourse to section presupposes a prior determination that the road in question has been deemed a public highway. 137 CA 1.

Cited. 11 CS 429. Selectmen have no discretion; their duty is precise. 15 CS 404. Cited. 27 CS 472.



Section 13a-40 - Appeal.

Any person aggrieved by such decision may appeal to the superior court for the judicial district where such highway is situated within ten days after notice of such decision has been given, which appeal shall be in writing, containing a brief statement of the facts and reasons of appeal and a citation to such selectmen and all adjoining proprietors on such highway to appear before said court, and said court, or any judge thereof, may direct the time of appearance and the manner of service. Said court may review the doings of such selectmen, examine the questions in issue by itself or by a committee, confirm, change or set aside the doings of such selectmen, and make such orders in the premises, including orders as to costs, as it finds to be equitable. The clerk of said court shall cause a certified copy of the final decree of said court to be recorded in the records of the town in which such highway is located, and, if such decree changes the bounds defined and established by the decision of such selectmen, the bounds defined and established by such decree shall be the bounds of such highway.

(1949 Rev., S. 2167; 1958 Rev., S. 13-50; 1963, P.A. 226, S. 41; P.A. 76-436, S. 330, 681; P.A. 78-280, S. 1, 127.)

History: 1963 act replaced previous provisions: See title history; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.

Cited. 11 CS 429; 27 CS 472.



Section 13a-41 - Bounds of new highways to be marked and recorded.

Whenever a new highway has been laid out by authority of any town or city, such highway shall be marked or defined in the following manner: At the beginning and termination by stone, steel or iron bounds on each side, and a stone, steel or iron bound at each angle or deflection between the beginning and termination. Stone bounds shall be not less than four inches square by two feet in length, with a mark on the top. Steel or iron bounds shall be not less than one inch in diameter if round, or not less than one inch square, and shall be two and one-half feet in length. No new highway shall be deemed legally located, or a legal highway, until so marked or defined. The authorities of towns or cities making the layout shall at least once in five years personally examine such bounds and renew all lost or misplaced ones. Any person owning land bounded in part or wholly by a highway may make application in writing to the authorities of the town or city in which such land is located for bounds to be placed on such described land. Such authorities shall thereupon place on the lines of the highway on such described lands bounds as hereinbefore described, provided the cost of procuring and the estimated cost of placing the same shall be first paid to such authorities by the applicant. The authorities of towns and cities making such layout shall have an adequate description of such bounds recorded in towns in the town clerk’s office and in cities in the office in which records of streets or highways are made.

(1949 Rev., S. 2168; 1958 Rev., S. 13-51; 1963, P.A. 226, S. 42.)

History: 1963 act replaced previous provisions: See title history.

When roadway leading to cemetery deemed dedicated to public use. 11 CS 429. When monuments are required. 13 CS 70.



Section 13a-42 - Taking of roads into state system.

The commissioner may take into the state highway system any highway, section of highway or appurtenances thereto when said commissioner finds that it is in the best interest of the state to do so, and such highway, section of highway or appurtenances thereto conform to the definitions set out in section 13a-14. Any town may petition the commissioner to take a road of such town into such state system whenever it considers such road as conforming to the definitions set out in section 13a-14. Said commissioner shall act upon the petition within three months after receipt thereof. Any town aggrieved by the action of the commissioner may elect to submit the matter to arbitration in the manner provided in section 13a-17.

(1961, P.A. 603, S. 6; 1963, P.A. 226, S. 43; 1967, P.A. 236.)

History: 1963 act replaced previous provisions: See title history; 1967 act added provisions re town’s petition for commissioner to take town road into state system.

See Sec. 13a-45 re effective date of transfers or abandonments.

See Sec. 13a-46 re transfer of rights in lands as part of transfer of roads.



Section 13a-43 - Abandonment of state highway.

The commissioner may, in connection with a new highway constructed in a town, abandon any highway, or section or appurtenance thereof, in the state highway system no longer conforming with the definitions set out in section 13a-14 or no longer serving the best interest of the state as a part of the state highway system, upon notice to the board of selectmen of the town wherein such highway, or section or appurtenance thereof, is located, and such highway, or section or appurtenance thereof, shall revert to the town unless legally abandoned by it. Before abandonment of any part of the state highway system, the commissioner shall put the same in reasonably good condition, except where the same is no longer useful or necessary for highway purposes. Any town aggrieved by the abandonment of any part of any road, or section or appurtenance thereof, may elect to submit the matter to arbitration as provided in section 13a-17.

(1949 Rev., S. 2231; 1953, S. 1198d; 1958 Rev., S. 13-111; 1961, P.A. 603, S. 7; 1963, P.A. 226, S. 44; 1967, P.A. 235, S. 2.)

History: 1961 act made certain technical changes to conform to creation of the state highway system and allowed abandonment of part of highway system without putting road “in reasonable good condition” when road is “no longer useful or necessary for highway purposes”; 1963 act replaced previous provisions: See title history; 1967 act linked abandonment with new highway construction, replacing provision allowing abandonment with town’s consent and provision re town submitting grievance to arbitration.

See Sec. 13a-45 re effective date of transfers and abandonments.

See Sec. 13b-205 re railroad company’s authority to take land in discontinued highways.



Section 13a-44 - Transfer of state highway to town.

The commissioner may transfer any highway, or section or appurtenance thereof, in the state highway system to the town or towns through which such highway, or section or appurtenance thereof, runs when it does not conform with the definitions set out in section 13a-14 or no longer serves the best interest of the state as a part of the state highway system, provided the commissioner shall put the same in reasonably good condition. Any town aggrieved by the transfer of any highway, or section or appurtenance thereof, may elect to submit the matter to arbitration as provided in section 13a-17.

(1949 Rev., S. 2234; 1958 Rev., S. 13-116; 1961, P.A. 603, S. 8; 1963, P.A. 226, S. 45; 1967, P.A. 235, S. 3.)

History: 1961 act removed provision for state to accept part of town highway system as state road on transfers of state highways to towns, made technical changes to conform to the creation of the state highway system and added proviso re putting roads to be transferred “in reasonably good condition”; 1963 act replaced previous provisions: See title history; 1967 act deleted requirement that towns consent to transfer of roads but added provision for aggrieved town’s submission of a transfer decision to arbitration.

See Sec. 13a-45 re effective date of transfers and abandonments.

See Sec. 13a-46 re transfer of rights in lands as part of transfer of roads.



Section 13a-45 - Effective date of transfers and abandonments.

Transfers or abandonments under section 13a-42, 13a-43 or 13a-44 shall be effective sixty days after notice thereof has been given by the commissioner to the selectmen of the town involved, provided notice of any such transfer or abandonment and a description of the highway, or portion or appurtenance thereof, so transferred or abandoned have been filed in the office of the town clerk of the town within which such highway, or portion or appurtenance thereof, lies within such sixty days.

(1961, P.A. 603, S. 9; 1963, P.A. 226, S. 46.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-46 - Transfers of rights in lands on transfer of roads.

The commissioner shall transfer all right, title and interest vested in the state with the transfer of any highway, or portion or appurtenance thereof, to a town and shall assume all right, title and interest in or to lands previously vested in such town upon accepting any highway, or portion or appurtenance thereof, as part of the state highway system. Upon any such transfer or acceptance of a highway, or portion or appurtenance thereof, by the commissioner or the town, the commissioner or the town, as the case may be, shall assume full responsibility, authority, liability and jurisdiction over such highway, or portion or appurtenance thereof, as of the effective date of such transfer or acceptance.

(1961, P.A. 603, S. 12; 1963, P.A. 226, S. 47.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-47 - Powers of commissioner unaffected.

Nothing in sections 13a-42 to 13a-46, inclusive, shall be construed to limit, restrict or derogate from any power, right or authority of the commissioner contained in any other statute.

(1961, P.A. 603, S. 11; 1963, P.A. 226, S. 47a.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-48 - Acceptance of highways by municipalities.

Any municipality whose duty it is to maintain the highways within its limits may, at any annual or special meeting held for that purpose, accept as a public highway any proposed highway situated in such municipality, provided any municipality in which a town meeting is the legislative body may by ordinance or resolution delegate the power to accept public highways to the board of selectmen in accordance with such procedures as the municipality may establish in the ordinance or resolution, and any municipality may, by charter, provide an alternative means for the acceptance of public highways.

(1949 Rev., S. 2118; 1958 Rev., S. 13-3; 1963, P.A. 226, S. 48; P.A. 91-181, S. 1, 3.)

History: 1963 act replaced previous provisions: See title history; P.A. 91-181 added provision concerning acceptance of highways by boards of selectmen and establishment of alternative means for acceptance.

Cited. 14 CA 521; 17 CA 111; 23 CA 281. In 1730, highways were established by actual use by the general public under the common-law doctrine of dedication and acceptance, and section, which was enacted in 1927, does not allow municipalities to accept such highways. 137 CA 1.



Section 13a-49 - Discontinuance of highways or private ways.

The selectmen of any town may, subject to approval by a majority vote at any regular or special town meeting, by a writing signed by them, discontinue any highway or private way, or land dedicated as such, in its entirety, or may discontinue any portion thereof or any property right of the town or public therein, except when laid out by a court or the General Assembly, and except where such highway is within a city, or within a borough having control of highways within its limits. Any person aggrieved may be relieved by application to the Superior Court, to be made and proceeded with in the manner prescribed in section 13a-62. Whenever a petition has been presented to the selectmen for such discontinuance or partial discontinuance of any land dedicated as a highway or private way but which has not been actually used, worked or accepted, as a highway, by the town, and such discontinuance or partial discontinuance has not been made by the selectmen and approved by the town within twelve months after such presentation, any person aggrieved may be relieved by application to said court, to be made and proceeded with in the manner prescribed in section 13a-62.

(1949 Rev., S. 2147; 1957, P.A. 13, S. 72; 1958 Rev., S. 13-31; 1963, P.A. 226, S. 49; P.A. 76-436, S. 331, 681; P.A. 90-310, S. 2.)

History: 1963 act replaced previous provisions: See title history; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 90-310 added provision allowing for the discontinuance of any portion of any highway or property right of the town.

See Sec. 13b-205 re railroad company’s taking land in discontinued highways.

Where statutory method of discontinuance was strictly followed, use of word “abandon” did not invalidate the action taken. 5 CA 448. Cited. 14 CA 521; 26 CA 785; 35 CA 398.

Statutory method must be strictly followed; approbation of town must be of precise act of discontinuance by selectmen. 17 CS 77.



Section 13a-50 - Discontinuance of highway by Superior Court.

The Superior Court, on the application of any person, may discontinue any highway in the judicial district where it is held, which cannot be discontinued by the selectmen; but all questions arising as to the convenience or necessity of such highway shall, unless the parties agree, be decided by a committee to be appointed by the court; and any person may appear and be heard in relation to such application and may remonstrate against the acceptance of the report of the committee for any irregularity or impropriety in the performance of its duty. All such applications shall be served as other civil process upon the towns in which such highway is located. The officer making such service shall also place upon one or more of the signposts in such town, if any, or at some other exterior place near the office of the town clerk, a certified copy of such application and citation, at least twelve days before the session of the court to which the same is returnable, and further notice shall be given by publishing an advertisement in some newspaper, published in such judicial district, describing such highway, at least three weeks before the session of said court.

(1949 Rev., S. 2162; 1958 Rev., S. 13-35; 1963, P.A. 226, S. 50; P.A. 78-280, S. 2, 127; P.A. 84-146, S. 10.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”; P.A. 84-146 included a reference to posting of a copy of the service on a place other than a signpost.

Cited. 35 CA 398.



Section 13a-51 - Discontinued turnpikes remain highways.

All discontinued turnpikes and parts of turnpikes shall remain public highways in the town or towns where situated; but any town may discontinue the whole or any portion of such road within such town in the manner provided in section 13a-49.

(1949 Rev., S. 2150; 1958 Rev., S. 13-34; 1963, P.A. 226, S. 51.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-52 - No assessed damages collected if unopened highway discontinued.

When any highway duly laid out is legally discontinued before being opened and worked, no action shall be brought to recover damages assessed therefor, but the owner of the lands over which it is laid out may recover of the town, city or borough his actual damages from its layout.

(1949 Rev., S. 2163; 1958 Rev., S. 13-36; 1963, P.A. 226, S. 52.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-53 - Discontinuance of highway crossing railroad.

That part of any highway which crosses a railroad, the use of which crossing has been abandoned for a period of at least fifteen years, shall be deemed discontinued.

(1949 Rev., S. 2165; 1958 Rev., S. 13-48; 1963, P.A. 226, S. 53.)

History: 1963 act replaced previous provisions: See title history.

See Sec. 13b-205 re railroad company’s taking land in discontinued highways.



Section 13a-54 - Abandonment of highway for construction of dam.

Any person or corporation engaged in constructing, raising or operating a dam for milling, manufacturing or power purposes, which dam will flood or cause to be flooded any highway, may abandon so much of such highway as may be advisable or necessary, upon such terms and conditions as are agreed upon by such person or corporation and the party or parties liable to maintain the same, which agreement shall be in writing and shall be recorded in the town clerk’s office in the town or towns where such highway or any portion thereof so to be abandoned is situated, and shall be sufficient authority for the person or corporation constructing, raising or operating such dam to continue the construction, raising or operation thereof and to flood such highway so to be abandoned. If the above parties fail to agree upon the abandonment of any such highway or any portion thereof, the person or corporation constructing, raising or operating such dam may prefer a complaint against such other party or parties to the superior court of any judicial district wherein any portion of such highway is located or to any judge of the superior court for permission to continue to construct, raise or operate such dam and for the abandonment of such highway or any portion thereof. Said court or such judge may grant such person or corporation such permission and order the abandonment of such highway or any portion thereof, upon payment to the party or parties liable to maintain such highway of such damages as said court or such judge may adjudge or when such person or corporation complies with such other terms as said court or such judge may order. When such person or corporation pays such damages or gives bond with surety to the satisfaction of said court or such judge that such person or corporation will comply with such terms, the flooding of such highway by means of such dam shall not be deemed a common nuisance.

(1949 Rev., S. 2135; 1958 Rev., S. 13-19; 1963, P.A. 226, S. 54; P.A. 78-280, S. 2, 127.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”.

See Sec. 13a-72 re alteration or relocation of highway for dam construction.

See Sec. 52-446 re procedures for flowage petitions.



Section 13a-55 - Right-of-way of property owners bounding a discontinued or abandoned highway or a highway any portion of which is discontinued or abandoned.

Property owners bounding a discontinued or abandoned highway, or a highway any portion of which has been discontinued or abandoned, shall have a right-of-way for all purposes for which a public highway may be now or hereafter used over such discontinued or abandoned highway to the nearest or most accessible highway, provided such right-of-way has not been acquired in conjunction with a limited access highway.

(1959, P.A. 674, S. 3; 1963, P.A. 226, S. 55; P.A. 85-227; P.A. 90-142, S. 1, 2.)

History: 1963 act replaced previous provisions: See title history; P.A. 85-227 granted a right-of-way to owners of property which bounds a highway, any portion of which is abandoned or discontinued, over such discontinued or abandoned highway to the nearest or most accessible highway; P.A. 90-142 after “right-of-way” added “for all purposes for which a public highway may be now or hereafter used”.

Cited. 17 CA 476. Statute not applied retroactively. 22 CA 285. Cited. 26 CA 785; 35 CA 398. Section alters common law consequences of discontinuance of a public highway; prior to statute, discontinuance extinguished both public easement of travel and private easement of access, but after statute, public easement ceases but private easement of abutting owners continues. 127 CA 16.

Cited. 44 CS 189. After enactment of statute, public easement over discontinued or abandoned highways ceases, but private easement remains. 47 CS 418.



Section 13a-56 - Relocation to straighten or remove dangerous location.

The commissioner may relocate any section of any state highway for the purpose of straightening or removing any dangerous location thereon.

(1949 Rev., S. 2231; 1953, S. 1198d; 1958 Rev., S. 13-111; 1961, P.A. 603, S. 7; 1963, P.A. 226, S. 56.)

History: 1961 act made technical changes in language; 1963 act replaced previous provisions: See title history.

Empowers highway commissioner to construct a continuous highway comprised of a series of relocations of sections of a state highway for the purpose of removing dangerous locations. 18 CS 270.



Section 13a-57 - Layout of state highway.

The commissioner may lay out any road as a state highway either by using existing highways or by acquiring by purchase or condemnation new rights-of-way. The layout shall be made in the following manner: The commissioner shall develop a map or maps of the layout of a state highway by ground survey or aerial photogrammetric methods. Such map or maps shall show the limits of the right-of-way, all existing roads, buildings and fences and other topographic features which will clearly establish the location of the highway. The commissioner shall file in the town clerk’s office in each town in which such layout or portion thereof is established a map showing such portions of such layout within the limits of any such town in which such map is filed. When such maps of any section or sections of such highway have been so filed, the commissioner shall cause a notice to be inserted in a newspaper having a general circulation within each of such towns describing the action of the commissioner concerning the layout of such highway. When such maps have been placed on file and such notice given, such portion or section shall be deemed to have been legally laid out as a state highway and all provisions of the general statutes relating to state highways shall apply to such layout or highway. This section shall not affect the authority of the commissioner to relocate any section of any state highway as provided in section 13a-56.

(1953, 1955, S. 1199d; 1958 Rev., S. 13-112; 1963, P.A. 226, S. 57; P.A. 03-115, S. 27; P.A. 04-143, S. 10.)

History: 1963 act replaced previous provisions: See title history; P.A. 03-115 made technical changes; P.A. 04-143 made a technical change, effective May 21, 2004.



Section 13a-57a - Consultation with municipal officers in planning of highway within municipality.

Whenever the Commissioner of Transportation is engaged in the planning of any limited access highway, interchange or connector to be located within the limits of any town, city or borough or consolidated town and city or consolidated town and borough he shall consult, to the fullest extent possible, with the chief executive officer and the planning commission, if any, of such town, city or borough or consolidated town and city or consolidated town and borough so as to conserve, preserve and, if possible, enhance the environment by insuring through such consultations that the proposed works will have the least adverse impact on the environment.

(1971, P.A. 469.)



Section 13a-57b - Areas for bicycles and pedestrians.

The Commissioner of Transportation shall, whenever possible, encourage the inclusion of areas for bicycles and pedestrians when (1) creating a layout of a state highway, in accordance with section 13a-57, or (2) relocating a state highway, in accordance with section 13a-56.

(P.A. 98-91, S. 7.)

See Sec. 13a-141 et seq. for related provisions re bridle paths, pedestrian walks and bicycle paths and trails.



Section 13a-58 - Public hearing on proposed layout.

When the Commissioner of Transportation proposes to build any new state highway over any land within the state, if the land to be taken is not along an existing highway, said commissioner shall hold a public hearing at which time he shall set forth the route and any alternative routes along which such highway is proposed, giving notice of the time and place of such hearing by publication in a newspaper having a substantial circulation in each town, city or borough affected, at least twice, at intervals of not less than two days, the first not more than fifteen days nor less than ten days and the second not less than two days before such hearing. A copy of the map showing the proposed layout and any alternative layouts of such highway shall be delivered to the town clerk who shall display such map for public inspection, at least ten days before such hearing, in the office of the clerk of each town, city or borough in which the highway is located. Such public hearing shall be held in some town or city to be selected by the commissioner wherein the majority in area of the land to be taken is located. At such hearing the commissioner shall show the proposed layout and any alternative layouts and state the reason for the selection of such route, and any persons who are opposed to such layout or route shall be heard and may state their reasons therefor. All expenses of such hearing shall be borne by the Department of Transportation. Upon the completion of such hearing, a consideration of all the evidence relevant to the selection of such route and the objections thereto shall be made, and said commissioner may make such changes as he deems to be in the public interest. If five years elapses from the date of such hearing and none of the land proposed to be used for such highway has been taken by the state, the commissioner shall hold a new public hearing in the manner provided for in this section.

(1957, P.A. 513; 1958 Rev., S. 13-113; 1963, P.A. 226, S. 58; 1967, P.A. 44, S. 1; 1969, P.A. 768, S. 78; 1971, P.A. 601; P.A. 78-2.)

History: 1963 act replaced previous provisions: See title history; 1967 act clarified provision re filing of maps for public inspection by specifying that maps be delivered to town clerk and that he display them; 1969 act substituted commissioner and department of transportation for state highway department; 1971 act added requirement that new public hearing be held if five years elapse without state’s taking action; P.A. 78-2 included alternative routes and alternative layouts in provisions of section.



Section 13a-58a - Change of zone of property within limits of laid-out highway prohibited.

Notwithstanding any provisions of the general statutes or any special act to the contrary, no zoning commission or combined planning and zoning commission shall change the zoning of any property situated wholly or partially within the limits of a state highway laid out by the Commissioner of Transportation pursuant to section 13a-57 after said commissioner has selected the route for such highway following the public hearing required by section 13a-58 and has notified the clerk of the town, city or borough in which the proposed highway is to be located, of such selection, for a period of two years from the date of such notification.

(1971, P.A. 563, S. 1.)



Section 13a-60 - Entry upon private property in altering of highways.

The commissioner or his agent may enter upon private property for the purpose of conducting surveys, inspections or geological investigations for the location, relocation, construction or reconstruction of any proposed or existing highway. After giving reasonable notice to the property owner or owners affected, he or his agent may also enter private property for the purpose of performing borings, soundings or other tests required to accomplish any of the foregoing objectives with respect to such highways. He shall use care so that no unnecessary damage shall result, and the state shall pay damages to the owner of any property from appropriations made to the Department of Transportation for any damage or injury he causes such owner by such entrance and use. If entry to any property for the purpose of performing borings, soundings or other tests is refused to the commissioner or his agent after he has given reasonable notice to the owner or owners thereof, the commissioner shall assess damages in the manner provided by statute for the taking of land for highway purposes, and, at any time after such assessment has been made by said commissioner, may enter said property for the purpose of performing borings, soundings or other tests. If the owner accepts such assessment of damages, he shall notify the commissioner in writing, and said commissioner shall pay such sum to said owner within thirty days or, after the expiration of said thirty days, shall pay such sum with interest at six per cent. If the owner is aggrieved by such assessment, he shall notify the commissioner in writing and may appeal to any court within its jurisdiction for a reassessment of such damages within six months from the date said commissioner forwarded such assessment to such owner. This section shall not limit or modify rights of entry upon property otherwise provided for by law.

(1949 Rev., S. 2194; 1958 Rev., S. 13-79; 1961, P.A. 137, S. 1; 1963, P.A. 226, S. 60; 502; February, 1965, P.A. 520, S. 1; 1969, P.A. 768, S. 80.)

History: 1961 act deleted provision re commissioner’s power to lay out, alter, construct, reconstruct, etc. highways when “interest of the state so requires”; 1963 acts added provisions re entry on private property to perform borings, soundings or other tests and restated previous provisions: See title history; 1965 act added provisions re payment of damages out of appropriations and assessment and appeal procedures, and deleted requirement commissioner apply to superior court for permission to enter where owner refuses entry; 1969 act substituted department of transportation for highway department.

See Sec. 13a-38 re commissioner’s authority to enter on private property to determine highway boundaries.

Cited. 6 CS 5. Complaint alleging that highway commissioner unnecessarily discharged surface water onto plaintiff’s land is good against demurrer. Id., 485. Commissioner not authorized by section to condemn property or to enter into contracts. 18 CS 264. Requires allegation that damage complained of was unnecessary. 20 CS 142.



Section 13a-60a - Entry to repair or relocate private driveway.

(a) Whenever a driveway requires repairing, reconstructing or relocating as a result of state highway relocation, repair, construction or reconstruction, and there is no taking of private property involved, the Commissioner of Transportation may enter upon such private property for the purpose of repairing, relocating or reconstructing such driveway. He shall use care that no unnecessary damage shall result and the cost of such repair, relocation or reconstruction and of any damage or injury caused to such property shall be paid from appropriations made to the commissioner.

(b) Whenever a driveway requires repairing, reconstructing or relocating as a result of any municipal highway relocation, repair, construction or reconstruction, and there is no taking of private property involved, an official of the municipality where such driveway is located who is charged with highway construction or maintenance duties may enter upon such private property for the purpose of repairing, relocating or reconstructing such driveway. He shall use care that no unnecessary damage shall result and the cost of such repair, relocation or reconstruction and of any damage or injury caused to such property shall be paid by the municipality.

(1967, P.A. 147, S. 1; 1969, P.A. 768, S. 81; P.A. 91-181, S. 2.)

History: 1969 act substituted commissioner of transportation for highway commissioner; P.A. 91-181 designated existing language Subsec. (a) and added new Subsec. (b) concerning entry upon private property by municipal officials for repair, relocation or reconstruction of a highway.



Section 13a-61 - Layout of highways by selectmen.

The selectmen of each town may lay out necessary highways therein, not being within a city or within a borough having, by virtue of its charter or by statute, control of and liability for the highways within its limits, first giving reasonable notice in writing to the owners of the land through which the same are to be laid out or leaving copies of such notices at their places of abode, if in this state, to be present at the laying out of any such highway; and the damage done to such owners by such laying out shall be paid by the town. A written survey, signed by the selectmen, particularly describing such highway, with a description of each piece or parcel of land taken from or annexed to the lands of adjoining proprietors, being accepted by the town and recorded in its land records, and satisfaction being made to the persons injured, or the money deposited in the town treasury for their use, according to the agreement or estimate made as hereinafter provided, such highway shall be and remain for the use for which it was laid out.

(1949 Rev., S. 2138; 1958 Rev., S. 13-22; 1963, P.A. 226, S. 61; 570, S. 1.)

History: 1963 acts deleted provision delaying occupation of highway for 12 months where person declared himself aggrieved and restated previous provisions: See title history.

Cited. 4 CS 474; 6 CS 5. The power of selectmen to lay out highways does not include the power to alter them. Construed with Sec. 13a-84, town meeting action is necessary to alter highways. 27 CS 469.



Section 13a-62 - Application to Superior Court for relief.

Any person aggrieved by the doings of the selectmen in laying out a highway may, within eight months after the survey thereof has been accepted by the town, apply to the superior court for the judicial district in which such town is located for relief, causing such selectmen to be cited to show cause why such relief should not be granted. Such application shall be heard and determined by a committee of three disinterested persons to be appointed by the court. If such committee finds that such highway is not of common convenience and necessity, said court shall set aside such layout, and, if said court sets aside such layout, the costs shall be paid by the town; but, if such committee finds that such highway is of common convenience and necessity, the application shall be dismissed with costs. The report of such committee may be set aside by the court for any irregularity or improper conduct on its part. Proceedings under this section shall not prevent or delay the opening or occupation of such highway.

(1949 Rev., S. 2139; 1958 Rev., S. 13-23; 1963, P.A. 226, S. 62; 570, S. 2; P.A. 76-436, S. 332, 681; P.A. 78-280, S. 1, 127.)

History: 1963 acts provided that proceedings under section “shall not prevent or delay the opening or occupation” of a highway and restated previous provisions: See title history; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.

Cited. 27 CS 469.



Section 13a-63 - Refusal of selectmen to lay out or alter highway.

When the selectmen of any town refuse to lay out any necessary highway or to make any necessary alterations in any existing highway, unless such refusal is based on a designation of the existing highway as a scenic road pursuant to section 7-149a, any person may prefer an application therefor to the superior court for the judicial district in which such town is located, accompanied by a summons, signed by proper authority, to be served in the same manner as civil process on one of such selectmen, to appear and be heard thereon; and, unless the parties agree as to the judgment to be rendered, such application shall be heard and decided by a committee of three disinterested persons to be appointed by the court, at such time and place and with such reasonable notice to those interested therein as said court orders. If such committee finds that such highway or alteration will be of common convenience and necessity, it shall survey and lay out the same and estimate the damages sustained by or the special benefits accruing to each person by the layout of a new or the alteration of an existing highway, and report in writing its doings to said court.

(1949 Rev., S. 2154; 1958 Rev., S. 13-40; 1963, P.A. 226, S. 63; 1971, P.A. 870, S. 29; P.A. 76-436, S. 333, 681; P.A. 81-401, S. 2, 4; 81-472, S. 103, 159.)

History: 1963 act replaced previous provisions: See title history; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 81-401 amended the section by prohibiting appeal from a town’s refusal to lay out a highway based on the highway’s designation as a scenic road; P.A. 81-472 made technical changes.

Cited. 12 CA 153; 29 CA 18.

Cited. 6 CS 5; 9 CS 458.



Section 13a-64 - Remonstrance. Reestimate of damages and benefits by jury.

All persons interested in laying out or altering such highway may appear before said court and remonstrate against the acceptance of such report for any irregularity or improper conduct on the part of the committee, and for such a cause the court may set aside such report; but if it is of the opinion that it ought to be accepted, and if, before its acceptance, a jury is moved for to reestimate the damages and benefits or either, said court shall order a jury of six to be drawn from the boxes, in the custody of the clerk of the superior court of the judicial district, of such towns in the county, in which such judicial district is located, where the application is made as the court directs, and to be summoned and attended by a state marshal as the court directs. Such jury shall be sworn and a certificate of that fact shall be annexed to its report; and its powers shall be confined to granting relief to the person or persons making such application. The parties to this proceeding may challenge any of such jurors as in a civil action; and when, by reason of any such challenge, the panel is reduced to less than six, the clerk shall return such number of disinterested electors from any of the towns in the judicial district, except that in which such highway is located or in which the owner of the land resides, as is necessary to fill such panel; and such clerk shall, within forty-eight hours thereafter, return the names of such persons so challenged into the boxes from which they were drawn.

(1949 Rev., S. 2155; 1958 Rev., S. 13-41; 1963, P.A. 226, S. 64; 1971, P.A. 870, S. 30; P.A. 76-436, S. 481, 681; P.A. 78-280, S. 23, 127; P.A. 00-99, S. 43, 154.)

History: 1963 act replaced previous provisions: See title history; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted references to counties except when used in connection with “sheriff”; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal, effective December 1, 2000.

See Sec. 51-247 re compensation of jurors.

Cited. 9 CS 458; 11 CS 429.



Section 13a-65 - When jury’s doings conclusive. New jury.

The court to which the doings of such jury are returned may set the same aside if, upon exception taken, it appears to said court that such jury has been improperly summoned or has conducted improperly; otherwise such doings shall be conclusive. If the court sets aside the report of the jury, it shall order another jury to reestimate such damages and benefits in the manner aforesaid; and, if the clerk finds, after he has drawn the names of such jurors from the boxes, that any of them is disqualified, he shall release such as are disqualified and return their names into the box whence they were drawn and summon others, who are indifferent, to supply their places.

(1949 Rev., S. 2156; 1958 Rev., S. 13-42; 1963, P.A. 226, S. 65.)

History: 1963 act replaced previous provisions: See title history.

Cited. 9 CS 458.



Section 13a-66 - Costs on application for jury.

If the report of the jury, when accepted, does not increase the damages allowed or diminish the assessment of benefits to the applicant by the committee, the court shall order the applicant for the jury to pay the costs of the application. If such jury, in the reassessment of damages or benefits, increases such damages or diminishes such assessment of benefits, the damages so assessed shall be allowed, with the costs of the application, and paid by the town; and the amount assessed for benefits, less the amount of costs of the application, shall be paid to the town by the person upon whom they were assessed.

(1949 Rev., S. 2157; 1958 Rev., S. 13-43; 1963, P.A. 226, S. 66.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-67 - Committee’s accepted report to be recorded. Judgment.

When the report of the committee finds that such highway or alteration will be of common convenience and necessity and such report has been accepted, it shall be recorded, and such road shall be a public highway; and judgment shall be rendered for the payment of the damages and benefits respectively assessed by or to the defendant town, to be paid at such time as the court directs, and that the town pay the costs. In all other cases the costs shall be paid by the petitioners, but witness fees shall not be taxed against either party.

(1949 Rev., S. 2158; 1958 Rev., S. 13-44; 1963, P.A. 226, S. 67.)

History: 1963 act replaced previous provisions: See title history.

Cited. 9 CS 458.



Section 13a-68 - Assessment of benefits limited. Collection.

The benefits assessed for any particular layout or alteration, except in a city or borough, shall in no case exceed the damages assessed therefor, together with one-half the estimated costs of such layout or alteration; and all assessments of benefits may be collected in the same manner as town taxes.

(1949 Rev., S. 2159; 1958 Rev., S. 13-45; 1963, P.A. 226, S. 68).

History: 1963 act replaced previous provisions: See title history.



Section 13a-69 - Proceedings when towns disobey court order.

When any town fails to construct or alter any highway therein when legally ordered to do so by the Superior Court, said court shall direct some suitable person to construct or alter such highway and grant a warrant, on the complaint of the state’s attorney, against such town to collect the expense of such construction or alteration.

(1949 Rev., S. 2160; 1958 Rev., S. 13-46; 1963, P.A. 226, S. 69; 1971, P.A. 870, S. 31; P.A. 76-436, S. 334, 681.)

History: 1963 act replaced previous provisions: See title history; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.



Section 13a-70 - Bond to construct highway when application pending in court.

When an application is pending before the Superior Court for the laying out or alteration of any highway, any person interested therein may execute a penal bond with surety, payable to the defendant town or towns, conditioned that the obligors will, for a specified sum, make or alter such highway in a specified time and manner, constructed and graded to the satisfaction of the Commissioner of Transportation, or convey to such town or towns the right-of-way therefor; which bond shall be executed by persons owning real estate in fee simple, situated in this state, in value double the amount of the penal sum in such bond, and shall be binding upon the obligors therein to the full amount of such penal sum, as liquidated damages; and the committee may receive and hold it until it reports its doings to said court, and regard it as evidence in determining the expense of constructing or altering such highway; and, if it reports favorably upon such application, it shall deliver such bond to such town or towns, otherwise to the obligor as therein named. In an action on such a bond payable to several towns, they may join and the court shall determine the amount to be paid to each. When any highway has been so constructed in whole or in part, no money for labor thereon shall be paid, unless with the approval of the selectmen of the town, or unless such road has been constructed and graded to the satisfaction of the commissioner.

(1949 Rev., S. 2161; 1958 Rev., S. 13-47; 1961, P.A. 517, S. 75; 1963, P.A. 226, S. 70; 1969, P.A. 768, S. 82; 1971, P.A. 870, S. 32; P.A. 76-436, S. 335, 681.)

History: 1961 act substituted highway commissioner for county commissioners, latter office having been abolished in 1959; 1963 act replaced previous provisions: See title history; 1969 act substituted commissioner of transportation for highway commissioner; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978.

Cited. 11 CS 429.



Section 13a-71 - Layout by individuals.

(a) No person, company or corporation, except the state or municipal corporations, shall lay out any highway in this state less than fifty feet in width unless with the prior written approval of a majority of the selectmen of the town, or of the burgesses of the borough, or of the common council of the city, wherein such highway is located, except that, where there exists a planning commission in such town, borough or city operating under the general statutes or special act, which commission has adopted subdivision regulations, such written approval shall be obtained from such planning commission.

(b) No highway except a state highway shall be opened to the public until the grade, layout, location, width and improvements of such highway have received the written approval of the majority of the selectmen of the town or of the common council of the city or of the warden and burgesses of the borough wherein such highway is located, except that, where there exists a planning commission in such town, city or borough operating under the general statutes or special act, which commission has adopted subdivision regulations, such approval shall be obtained from such planning commission, nor until such approval has been filed in the office of the clerk of such town, city or borough, as the case may be. No such clerk shall receive or place on file any map of any such new highway or highways, or any map of land showing such new highways, until he has received a certificate, signed by a majority of the selectmen of the town or of the planning commission, or, if such layout is within a city or borough, a certificate signed by the mayor of such city or the warden of such borough or by a majority of the planning commission, as the case may be, that such new layout has been approved by such selectmen or common council or warden and burgesses or planning commission as herein provided.

(c) If any highway has been laid out in violation of the provisions of this section, such highway shall be immediately closed by the first selectman of the town or, in the case of a city or borough, by the officer having charge of the highways in such city or borough, and shall be kept closed until such time as the grade, layout, location, width and improvement of such highway have received the approval herein provided for. The first selectman of a town, or officer having in charge the highways in a city or borough, who fails to comply with the requirements of this section concerning the closing of such new highways as have not been approved as herein provided shall be fined not more than twenty-five dollars.

(1949 Rev., S. 2141; 1958 Rev., S. 13-25; 1959, P.A. 329; 1963, P.A. 226, S. 71.)

History: 1959 act made minimum width of highway in Subsec. (a) 50 feet instead of three rods and added requirement that approval of planning commission be obtained where one exists; 1963 act replaced previous provisions: See title history.



Section 13a-72 - Alteration or relocation of highway for dam construction.

Any person or corporation engaged in constructing, raising or operating a dam for milling, manufacturing or power purposes, which dam will flood or cause to be flooded any highway, may alter or relocate so much of such highway as may be advisable or necessary, upon such terms and conditions as are agreed upon by such person or corporation and the party or parties liable to maintain the same, which agreement shall be in writing and shall be recorded in the town clerk’s office in the town or towns where such highway or any portion thereof so to be altered or relocated is situated, and shall be sufficient authority for the person or corporation constructing, raising or operating such dam to continue the construction, raising or operation thereof and to flood such highway so to be altered or relocated. If the above parties fail to agree upon the alteration or relocation of any such highway or any portion thereof, the person or corporation constructing, raising or operating such dam may prefer a complaint against such other party or parties to the superior court for any judicial district wherein any portion of such highway is located or to any judge of the Superior Court for permission to continue to construct, raise or operate such dam and for the alteration or relocation of such highway or any portion thereof. Said court or such judge may grant such person or corporation such permission and order the alteration or relocation of such highway or any portion thereof, upon payment to the party or parties liable to maintain such highway of such damages as said court or such judge may adjudge or on such person or corporation complying with such other terms as said court or such judge may order. On such person or corporation paying such damages or giving bond with surety to the satisfaction of said court or such judge that such person or corporation will comply with such terms, the flooding of such highway by means of such dam shall not be deemed a common nuisance.

(1949 Rev., S. 2135; 1958 Rev., S. 13-19; 1963, P.A. 226, S. 72; 1971, P.A. 870, S. 33; P.A. 76-436, S. 336, 681; P.A. 78-280, S. 1, 127.)

History: 1963 act replaced previous provisions: See title history; 1971 act substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.

See Sec. 13a-54 re abandonment of highway for construction of dam.

See Sec. 52-446 re procedure for flowage petitions.



Section 13a-73 - Acquisition of real property.

(a) Real property defined. “Real property”, as used in this section, includes land and buildings and any estate, interest or right in land.

(b) Condemnation of land for state highway or highway maintenance storage area or garage. The commissioner may take any land he finds necessary for the layout, alteration, extension, widening, change of grade or other improvement of any state highway or for a highway maintenance storage area or garage and the owner of such land shall be paid by the state for all damages, and the state shall receive from such owner the amount or value of all benefits, resulting from such taking, layout, alteration, extension, widening, change of grade or other improvement. The use of any site acquired for highway maintenance storage area or garage purposes by condemnation shall conform to any zoning ordinance or development plan in effect for the area in which such site is located, provided the commissioner may be granted any variance or special exception as may be made pursuant to the zoning ordinances and regulations of the town in which any such site is to be acquired. The assessment of such damages and of such benefits shall be made by the commissioner and filed by him with the clerk of the superior court for the judicial district in which the land affected is located. The commissioner shall give notice of such assessment to each person having an interest of record therein by mailing to each a copy of the same, postage prepaid, and, at any time after such assessment has been made by the commissioner, the physical construction of such layout, alteration, extension, widening, maintenance storage area or garage, change of grade or other improvement may be made. If notice cannot be given to any person entitled thereto because his whereabouts or existence is unknown, notice may be given by publishing a notice at least twice in a newspaper published in the judicial district and having a daily or weekly circulation in the town in which the property affected is located. Any such published notice shall state that it is a notice to the last owner of record or his surviving spouse, heirs, administrators, assigns, representatives or creditors if he is deceased, and shall contain a brief description of the property taken. Notice shall also be given by mailing to each such person at his last-known address, by registered or certified mail, a copy of such notice. If, after a search of the land and probate records, the address of any interested party cannot be found, an affidavit stating such facts and reciting the steps taken to establish the address of any such person shall be filed with the clerk of the court and accepted in lieu of service of such notice by mailing the same to the last known address of such person. Upon filing an assessment with the clerk of the court, the commissioner shall forthwith sign and file for record with the town clerk of the town in which such real property is located a certificate setting forth the fact of such taking, a description of the real property so taken and the names and residences of the owners from whom it was taken. Upon the filing of such certificate, title to such real property in fee simple shall vest in the state of Connecticut, except that, if it is so specified in such certificate, a lesser estate, interest or right shall vest in the state. The commissioner shall permit the last owner of record of such real property upon which a residence is situated to remain in such residence, rent free, for a period of one hundred twenty days after the filing of such certificate.

(c) Purchase. The commissioner may purchase any land and take a deed thereof in the name of the state when such land is needed in connection with the layout, construction, repair, reconstruction or maintenance of any state highway or bridge, and any land or buildings or both, necessary, in the commissioner’s opinion, for the efficient accomplishment of the foregoing purpose, and may further, when the commissioner determines that it is in the best interests of the state, purchase, lease or otherwise arrange for the acquisition or exchange of land or buildings or both for use as a highway maintenance storage area or garage, provided any purchase of such land or land and buildings in an amount in excess of the sum of one hundred thousand dollars shall be approved by a state referee. The commissioner, with the advice and consent of the Attorney General, may settle and compromise any claim by any person, firm or corporation claiming to be aggrieved by such layout, construction, reconstruction, repair or maintenance by the payment of money, the transfer of other land acquired for or in connection with highway purposes, or otherwise.

(d) Purchase and condemnation for military purposes. The commissioner may purchase or take in the name of the state any land, buildings, interest in land, easements or other rights he finds necessary for the layout, construction, maintenance or use of roads or bridges authorized by section 13a-5, under the provisions of this title relating to the purchase and taking of land for state highways. Any person aggrieved by any such action of the commissioner shall have the same rights of appeal as provided in this title in relation to the taking of land by the commissioner for highway purposes.

(e) Condemnation for highway drainage or preservation of historical monument. The commissioner may take any land (1) which is necessary for the construction of any ditch, drain, gutter or other structure which is required for the purpose of draining any state highway; or (2) which is required for the purpose of preserving any historical monument or memorial, the removal of which is made necessary by the construction or reconstruction of a state highway. The commissioner may assess benefits and damages caused by any such construction and for the taking of any such land under the provisions of subsection (b) of this section and sections 13a-74, 13a-76, 13a-77 and 13a-78 and any person aggrieved by the assessment of any such benefits or damages shall be entitled to the relief provided for in said sections.

(f) Purchase or condemnation of rights of access and egress. The commissioner may take or purchase rights of access to and egress from land abutting any highway or land taken or purchased as right-of-way therefor, or any other highway for the purpose of protecting the functional characteristics of any state highway or state highway appurtenances or safety of the traveling public to and from any state highway or state highway appurtenances when in his judgment such limitation of access is necessary to permit the convenient, safe and expeditious flow of traffic. Such taking or purchase shall be in the same manner and with like powers as authorized and exercised by said commissioner in taking or purchasing real property for state highway purposes.

(g) State-owned property. When the Commissioner of Transportation finds it necessary that real property, the title to which is in the state of Connecticut and which is under the custody and control of any state department, commission or institution, be taken for the purpose of drainage, construction, alteration, reconstruction, improvement, relocation, widening and change of grade of any highway to be constructed under his supervision, he shall petition the Secretary of the Office of Policy and Management that custody of such real property be transferred to him as Commissioner of Transportation. Such petition shall set forth the necessity for such transfer and control. The Secretary of the Office of Policy and Management shall present such petition to the department, commission or institution having custody and control of such real property, and, upon the recommendation of, and subject to such consideration as may be required by, such department, commission or institution and with the approval of the Secretary of the Office of Policy and Management, such department, commission or institution shall transfer the custody and control of such real property to the Commissioner of Transportation for the purposes required.

(h) Review and approval of State Properties Review Board. Exception. All sales or exchanges of surplus property by the Department of Transportation and matters dealing with the initial acquisition of any existing mass transit system or the purchase or sale of properties acquired in connection with any state highway system or mass transit system shall be subject to review and approval of the State Properties Review Board except that those acquisitions and administrative settlements relating to such properties which involve sums not in excess of five thousand dollars shall be reported to the board by the Commissioner of Transportation but shall not be subject to such review and approval. The Secretary of the Office of Policy and Management shall be informed for inventory purposes of any transfer effectuated in connection with this section. The State Properties Review Board shall not grant such approval if the Department of Transportation has failed to comply with any applicable statutes in connection with the proposed action.

(1949 Rev., S. 2204, 2224, 2226–2228, 2239, 2264, 2266; November, 1955, S. N155; 1958 Rev., S. 13-52(e), 13-90, 13-104, 13-105, 13-107, 13-108, 13-120, 13-145, 13-149; 1963, P.A. 226, S. 73; February, 1965, P.A. 309, S. 1; 310, S. 1; 1967, P.A. 507, S. 1; 610, S. 1; 1969, P.A. 613, S. 1; 614, S. 1; 762, S. 1; 768, S. 83; 1971, P.A. 122, S. 1; P.A. 75-425, S. 11, 57; P.A. 76-253, S. 3, 6; P.A. 77-614, S. 19, 73, 610; P.A. 78-280, S. 2, 127; P.A. 81-421, S. 6, 9; P.A. 83-570, S. 3, 17; P.A. 86-228, S. 1; P.A. 87-496, S. 69, 110; P.A. 88-283, S. 2, 3; P.A. 97-304, S. 4, 31; P.A. 01-105, S. 3; May 9 Sp. Sess. P.A. 02-5, S. 24; P.A. 04-127, S. 1; 04-143, S. 1; P.A. 11-51, S. 67.)

History: 1963 act replaced previous provisions: See title history; 1965 acts added provisions in Subsec. (b) re certificate required to be filed with town clerk in connection with taking of land and provision re egress to Subsec. (f); 1967 acts included provisions re taking of land for highway maintenance storage area or garage in Subsec. (b) and clarified Subsec. (f); 1969 acts added proviso re variances or special exceptions granted commissioner with regard to use of land taken, required notice to persons having interest in land rather than to owners only and added provisions re published notice in Subsec. (b), amended Subsec. (f) to allow taking of access and egress rights to protect “functional characteristics” of state highways or to protect the traveling public, amended Subsec. (f) by moving provision re historical monuments and memorials and substituted commissioner of transportation for highway commissioner in Subsec. (g); 1971 act amended Subsec. (c) to increase amount of maximum purchase allowed without referee’s approval from $3,000 to $15,000; P.A. 75-425 added Subsec. (h) re acquisition of real property for offices of transportation department; P.A. 76-253 clarified Subsec. (h); P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control and commissioner of administrative services for public works commissioner; P.A. 78-280 substituted “judicial district” for “county” in Subsec. (b); P.A. 81-421 amended Subsec. (h) by deleting certain references to the role of the commissioner of administrative services; P.A. 83-570 added exemption to Subsec. (h) for acquisitions and settlements involving sums of $1,000 or less; P.A. 86-228 added requirement that properties review board not grant approval if department fails to comply with applicable statutes in connection with proposed action in Subsec. (h); P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (h); P.A. 88-283 amended Subsec. (b) to require commissioner to permit the last owner of record of residential real property to remain in such residence, rent free, for 120 days after filing of certificate of taking; P.A. 97-304 amended Subsec. (c) to substitute $100,000 for $15,000 in the proviso, effective July 1, 1997; P.A. 01-105 amended Subsec. (c) by making a technical change for the purposes of gender neutrality; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (c) to add a provision allowing acquisition of land or buildings for a highway maintenance garage or storage area, effective August 15, 2002; P.A. 04-127 amended Subsec. (b) by providing for notice of assessment to persons having interest of record to be given by commissioner rather than court clerk and by making technical changes; P.A. 04-143 amended Subsec. (h) re exception for acquisitions and administrative settlements not subject to review and approval by State Properties Review Board to increase maximum sum from $1,000 to $5,000, effective July 1, 2004; P.A. 11-51 amended Subsec. (h) to replace “Commissioner of Public Works” with “Secretary of the Office of Policy and Management” re the inventory, effective July 1, 2011.

See Sec. 13a-6 re reimbursement of state by federal government for costs incurred in constructing roads and bridges for military purposes.

See Sec. 13a-25 re appointment of additional referees for land acquisition proceedings.

See Sec. 13a-58 re public hearing on proposed layout of new highway.

See Secs. 13a-76 and 13a-77 re appeals from decisions of commissioner.

See Sec. 13a-80 re sale or lease of land by commissioner.

See Sec. 13a-80b re order of priorities in disposition of interests in state rights-of-way.

Upon filing certificate with clerk of superior court, land is taken and owner may be excluded from use. 4 CS 474. “All damage” includes interest from date of the taking. Id. Cited. 6 CS 393. Recovery for injury to right of access. Id., 337. Cited. 8 CS 450. Does not determine rights of persons who may claim reverter interests. 9 CS 497. Constitutionality of provision allowing commissioner to take immediate possession. 11 CS 39. Cited. 17 CS 47. When legislature designates a new highway as trunk line, commissioner may purchase or condemn land and call for bids for construction. 18 CS 261. Cited. Id., 262. Condemnation proceedings not a civil action when related to civil process but is a civil action within meaning of Secs. 167 and 168 of Practice Book. 27 CS 242. Cited. Id., 287; Id., 469. Commissioner of Transportation has authority to purchase land by deed or take by eminent domain, but both methods may not be pursued at the same time. 47 CS 418.

The state can recover from the condemnee the reasonable value of the occupancy of the condemned premises for the period she continued to occupy same after the date specified to condemnee to vacate. 5 Conn. Cir. Ct. 107. Re former Secs. 13-145 and 13-149, a condemnee cannot retain and enjoy possession of condemned property without cost, as long after the taking date as he can continue to remain in actual possession. 6 Conn. Cir. Ct. 96.

Subsec. (b):

Cited. 167 C. 334; 172 C. 427; 176 C. 264; Id., 391; 178 C. 710; 179 C. 293. Certificate construed to have condemned right-of-way where description does not expressly reserve an essential right-of-way in the condemnee. 180 C. 11. Cited. 215 C. 437. Re properties on opposite sides of a river intended for use as bridge abutments, trial court’s findings re properties’ highest and best use was not adequately supported by the record since it was only speculative that an entity other than the state would use the land for such purpose. 255 C. 529.

Cited. 5 CA 678. Damages limited to sale price agreed to under breached contract. 11 CA 439. Cited. 35 CA 9; 36 CA 49.

Cited. 40 CS 202.

Subsec. (c):

Cited. 218 C. 628.

Cited. 11 CA 439.

Subsec. (f):

Cited. 176 C. 391; 180 C. 11.

Subsec. (g):

Cited. 154 C. 683.

Subsec. (h):

Cited. 11 CA 439.



Section 13a-74 - Payment of damages.

After the assessment of damages and benefits provided for in subsection (b) of section 13a-73 has been filed with the clerk of the Superior Court, the property owner affected may file with said clerk the property owner’s written acceptance thereof. Said clerk shall thereupon notify the Comptroller and the commissioner of such acceptance. If the amount to be paid by the state for such land, after deducting any benefits which have been assessed, does not exceed one hundred thousand dollars, said clerk shall send a certified copy of the assessment and the acceptance thereof to the commissioner and the Comptroller, and the Comptroller shall, upon receipt thereof, draw an order on the Treasurer in favor of such property owner for the amount due the property owner under such assessment. If the amount of such assessment, after deducting any such benefits, exceeds one hundred thousand dollars, said clerk shall not certify the same to the Comptroller until the assessment has been approved as reasonable in amount by a judge of the Superior Court or a judge trial referee. If such judge or judge trial referee approves such assessment, said clerk shall thereupon send a certified copy of the assessment and the acceptance thereof and a certificate that the same has been so approved to the commissioner and to the Comptroller, and the Comptroller shall, upon receipt thereof, draw an order on the Treasurer in favor of such property owner for the amount due the property owner on such assessment. If such judge or judge trial referee does not approve such assessment, said clerk shall notify the Attorney General and the commissioner and the latter may file an amended assessment.

(1949 Rev., S. 2265; November, 1955, S. N158; 1957, P.A. 383, S. 1; 1958 Rev., S. 13-146; 1963, P.A. 226, S. 74; P.A. 01-105, S. 7; 01-186, S. 13; P.A. 02-132, S. 71.)

History: 1963 act replaced previous provisions: See title history; P.A. 01-105 and 01-186 both increased amount of assessment from $15,000 to $100,000 and made technical changes for purposes of gender neutrality (Revisor’s note: In merging the gender-neutral technical changes contained in public acts 01-105 and 01-186, the Revisors gave precedence to certain changes contained in public act 01-105); P.A. 02-132 replaced references to state referee with references to judge or judge trial referee.

See Sec. 13a-25 re appointment of additional referees for land acquisition proceedings.

Cited. 113 C. 653; 125 C. 417; 127 C. 464; 129 C. 250; 149 C. 213.

Cited. 8 CS 397. Does not determine relative rights of interested persons who may claim reverter interests. 9 CS 497. Cited. 11 CS 39; 17 CS 47.

Annotations to present section:

Cited. 163 C. 22; 176 C. 391.

Cited. 28 CS 69.



Section 13a-75 - Determination of value of flood-damaged land.

Whenever the commissioner takes any land he may find necessary for the layout, alteration, extension, widening, change of grade or improvement of any state highway, pursuant to the provisions of subsection (b) of section 13a-73 and sections 13a-74 and 13a-78, the state shall pay the owner just compensation therefor. In determining the amount of all benefits received by the owner resulting from taking such land and the amount of damages for taking such land as suffered loss due to flood or any other natural disaster occurring from August 18 to October 31, 1955, due consideration shall be given to the real and potential value of the land based upon its use and location, that is, the value which the property would have were it deemed to be restored to the productive uses it had prior to August 18, 1955, and in arriving at such value there shall be used a sum not less than the full valuation of the real property by the assessors of the town in which the property is located for the last-completed grand list of such town less the amount of any payment received by the owner from any public or private agency for damage to such real property. Any grantee who took title to any such real property between August 18, 1955, and December 23, 1955, shall receive benefits in accordance with this section for the flood-damaged property and the record owner as of August 17, 1955, shall be entitled to such benefits for the improvements on such real property as of August 18, 1955; provided no compensation has been received therefor by any other person from the state. This section shall be effective only as to any land determined to be taken by the Highway Commissioner before July 1, 1963.

(November, 1955, S. N160; 1957, P.A. 629, S. 1, 2; 1958 Rev., S. 13-148; 1959, P.A. 556; 1963, P.A. 226, S. 75.)

History: 1959 act changed cutoff date in last sentence from July 1, 1959; 1963 act replaced previous provisions: See title history.

See Sec. 13a-25 re appointment of additional referees for land acquisition proceedings.



Section 13a-76 - Reassessment of damages or benefits by judge trial referee or court.

Any person claiming to be aggrieved by the assessment of such special damages or such special benefits by the commissioner may, at any time within six months after the same has been so filed, apply to the superior court for the judicial district within which such land is situated for a reassessment of such damages or such benefits so far as the same affect such applicant. The court, after causing notice of the pendency of such application to be given to the commissioner, may appoint a judge trial referee to make such reassessment of such damages or such benefits. The court or such judge trial referee, after giving at least ten days’ notice to the parties interested of the time and place of hearing, shall hear the applicant and the commissioner, may view the land, and shall take such testimony as the court or such judge trial referee deems material and shall thereupon reassess such damages and benefits so far as they affect such applicant. The reassessment by the court or such judge trial referee shall take into account any evidence relevant to the fair market value of the property, including evidence of required environmental remediation by the Department of Transportation. The court or such judge trial referee shall make a separate finding for remediation costs, and the property owner shall be entitled to a set-off of such costs in any pending or subsequent legal action to recover remediation costs for the property. If the amount of the reassessment of such damages awarded to any such property owner exceeds the amount of the assessment of such damages by the commissioner for such land, the court or such judge trial referee shall award to such property owner such appraisal fees as the court or such judge trial referee determines to be reasonable. If no appeal to the Appellate Court is filed within the time allowed by law, or if one is filed and the proceedings have terminated in a final judgment finding the amount due the landowner, the clerk shall send a certified copy of the assessment of the commissioner and of the judgment to the Comptroller, who shall, upon receipt thereof, draw an order upon the Treasurer in favor of the landowner for the amount due the landowner as damages. The pendency of any such application for reassessment shall not prevent or delay the layout, extension, alteration, widening, change of grade or other improvement of any such highway.

(1949 Rev., S. 2267; 1957, P.A. 632, S. 2; 1958 Rev., S. 13-150; 1963, P.A. 226, S. 76; P.A. 78-280, S. 2, 127; June Sp. Sess. P.A. 83-29, S. 24, 82; P.A. 86-274; P.A. 96-37, S. 3; P.A. 01-75, S. 1, 3; 01-186, S. 2; P.A. 02-132, S. 72.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 86-274 specified that the referee appointed to reassess damages and benefits shall be a “trial” referee, provided that the trial referee rather than the court or judge award appraisal fees determined to be reasonable, deleted provisions which required the referee to submit a report of his reassessment to the court for acceptance or rejection by the court and the appointment by the court of another referee if it rejected the report, and added provision defining trial referee; P.A. 96-37 changed state trial referee to judge trial referee; P.A. 01-75 added provisions requiring the reassessment of the trial referee to take into account the fair market value of the property, including environmental remediation by the Department of Transportation, requiring such referee to make a separate finding for remediation costs and requiring a set-off of such cost to the property owner in any pending or subsequent legal action and made technical changes for the purposes of gender neutrality, effective June 6, 2001; P.A. 01-186 changed “shall” appoint to “may” appoint a judge trail referee, deleted definition of trial referee for purposes of section, and made technical changes for purposes of gender neutrality (Revisor’s note: In merging the gender-neutral technical changes contained in public acts 01-75 and 01-186, the Revisors gave precedence to the changes contained in public act 01-75); P.A. 02-132 added provisions re review by court, replaced provision re mandatory viewing of land with provision re discretionary viewing of land and made technical and conforming changes.

Because appeal under section is a trial de novo, motion for summary judgment available. 11 CA 439. Cited. 35 CA 9; 36 CA 49. Trial court’s failure to award appraisal fees was clearly erroneous because it was presented with facts and evidence from which it could have determined a reasonable appraisal fee in the exercise of its discretion. 109 CA 16. There is no statutory authority for awarding a prevailing party title search fees as costs against state in a condemnation action taken pursuant to section; reassessment of damages under section did not affect title to defendant’s properties because proceeding did not have influence on or bring about a change in ownership of properties. 121 CA 13.

Cited. 4 CS 474; 6 CS 335. An injunction will not lie in condemnation if there is an adequate remedy at law. Id., 393. Does not determine relative rights of interested persons who claim reverter interests. 9 CS 497. Section affords no review of validity of the condemnation. 11 CS 39. If all means of access to property are taken, measure of damages is value of the property. 14 CS 138. Cited. 17 CS 47. Court in awarding appraisal fees is not bound by Sec. 52-257. 21 CS 343. Elements to be considered by court in determining what is a reasonable appraisal fee. Id. Cited. 24 CS 391. Appeal from a condemnation proceeding is limited in scope to a reassessment of damages. 27 CS 23. Cited. Id., 287. Referee directed to file a report when case had been heard before enactment of Sec. 51-50f. Id., 494. State referee’s report rejected and matter referred to another referee when the conclusion that the building on the condemned property was of no value was not sustained by the findings of fact. 28 CS 68. Cited. 34 CS 194, 195. Statutory condition subsequent for an appeal to be taken in a condemnation proceeding under section discussed. 46 CS 623. Court lacks jurisdiction to hear appeal by owner for reassessment of damages under section where commissioner was not served with notice of the appeal and return of service ordered by the court was never filed. Id.



Section 13a-76a - Additional damages for unreasonable delay in taking.

Whenever a referee, in determining the amount of damages for the taking of land under this part, finds that there has been unreasonable delay between the filing of a map under the provisions of section 13a-57 and the filing of a certificate of taking under section 13a-73, he may award such additional damages as he may find resulting therefrom.

(1967, P.A. 597, S. 1.)

Damages are appropriate under section. 46 CS 355.



Section 13a-77 - Costs in appeals from awards in highway cases.

In any appeal to the Superior Court taken under and by virtue of the provisions of this part, when the appellant obtains an award from the court greater than that awarded by the commissioner, costs of court shall be awarded the appellant and taxed against said commissioner in addition to the amount fixed by the judgment.

(1949 Rev., S. 2268; 1958 Rev., S. 13-151; 1963, P.A. 226, S. 77.)

History: 1963 act replaced previous provisions: See title history.

The trial court’s statement that there would be no “further payment of interest, appraisal fees and costs as well as court costs,” precluded proper application of statute by preventing landowner from taxing costs in addition to amount awarded for damages. 109 CA 16. Title search fees are not recoverable costs against state for prevailing party in a reassessment proceeding. 121 CA 13.

Cited. 17 CS 47.



Section 13a-78 - Lien for assessed benefits.

The amount of benefits assessed by the commissioner under the provisions of subsection (b) of section 13a-73 or reassessed by the court shall constitute a lien upon the land against which such benefits were assessed from the date such assessment was filed with the clerk of the Superior Court until the amount thereof has been paid by the owner of such land to the state, with interest at six per cent per annum, which interest shall commence to accrue from the date of the filing of such assessment. No such lien shall continue against such land unless notice of the same is filed by the commissioner in the town clerk’s office in the town in which such land is located, within sixty days after the filing of such assessment or after the acceptance by the court of such reassessment. The provisions of this section, subsection (b) of section 13a-73 and sections 13a-74 and 13a-76 shall not apply in the case of any layout, extension, alteration, widening, change of grade or other improvement for which any town, city, borough or corporation is liable to pay to the owner any damages or to receive from the owner any benefits except as provided in this part.

(1949 Rev., S. 2265; November, 1955, S. N158; 1957, P.A. 383, S. 1; 1958 Rev., S. 13-146; 1963, P.A. 226, S. 78.)

History: 1963 act replaced previous provisions: See title history.

Cited. 8 CS 397; 11 CS 39; 17 CS 47.



Section 13a-79 - Interest payable ninety days after acceptance of agreement.

When the commissioner desires to take property for highway purposes and has entered into an agreement to purchase at a stipulated amount any real estate or any interest therein which appears of record with the owner or owners thereof and the amount agreed to be paid for such property or interest is not paid within ninety days from the date when the owner or owners of such property file with the commissioner a notice in writing of acceptance of such agreement, interest at eight per cent per annum shall be paid on such amount by the state unless the property owner fails to furnish clear title within such ninety days. Such interest shall commence to accrue at the end of such ninety-day period, whether or not an assessment has been filed as provided in subsection (b) of section 13a-73. Whenever the state enters into possession of property being condemned prior to the date of execution of such an agreement, such interest shall commence to accrue from the date of actual taking of possession by the state.

(November, 1955, S. N159; 1957, P.A. 632, S. 1; 1958 Rev. S. 13-147; 1963, P.A. 226, S. 79; P.A. 83-54.)

History: 1963 act replaced previous provisions: See title history; P.A. 83-54 required interest to be payable by state after 90 days, instead of 60 days, following agreement and increased interest rate from 6% to 8%.



Section 13a-79a and 13a-79b - Right-of-way revolving fund; payment of taxes on and lease of property acquired prior to highway construction. Establishment of long-range highway plan.

Sections 13a-79a and 13a-79b are repealed.

(February, 1965, P.A. 325, S. 6, 7; 1967, P.A. 410; 1969, P.A. 768, S. 84, 85; 1972, P.A. 135, S. 1; P.A. 73-451, S. 1, 3; 73-675, S. 10, 44; P.A. 76-213, S. 1, 3.)



Section 13a-79c - Federal assistance for early acquisition of rights-of-way.

The Commissioner of Transportation is authorized to request the United States Secretary of Transportation to advance funds, without interest, to the state for early acquisition of property when the need for such early acquisition meets the rules and regulations prescribed by said Secretary of Transportation and may use such funds for the acquisition of rights-of-way, including the net cost to the state of property management, if any, and related moving and relocation payments authorized by state or federal statute or regulation.

(1969, P.A. 106, S. 1; P.A. 85-613, S. 108, 154.)

History: P.A. 85-613 made technical changes, deleting reference to “criteria set forth in section 13a-79”.



Section 13a-80 - Sale or lease of land by commissioner. Auctions. Appraisals. Offer to agencies, municipalities and abutting landowners.

(a) The Commissioner of Transportation, with the advice and consent of the Secretary of the Office of Policy and Management and the State Properties Review Board may sell, lease and convey, in the name of the state, or otherwise dispose of, or enter into agreements concerning, any land and buildings owned by the state and obtained for or in connection with highway purposes or for the efficient accomplishment of the foregoing purposes or formerly used for highway purposes, which real property is not necessary for such purposes. The commissioner shall notify the state representative and the state senator representing the municipality in which said property is located within one year of the date a determination is made that the property is not necessary for highway purposes and that the department intends to dispose of the property.

(b) The Department of Transportation shall obtain a full appraisal on excess property prior to its sale and shall hold a public bid or auction for all properties determined to be legal lots of record. If the department does not receive any bids at the initial public bid or auction, the department may continue to market the property and accept offers for sale or hold another bid or auction. Transfers to other state agencies and municipalities for purposes specified by the department shall be exempt from the appraisal requirement. The department shall offer parcels that are legal lots of record to other state agencies, and to any municipality in which any such parcel is located, before holding a public bid or auction and shall offer parcels that are not legal lots of record to all abutting landowners in accordance with department regulations. If the sale or transfer of property pursuant to this section results in the existing property of an abutting landowner becoming a nonconforming use, pursuant to local zoning requirements, the commissioner may sell or transfer the property to such abutting landowner without public bid or auction. The department shall obtain a second appraisal if the value of such property is more than two hundred fifty thousand dollars and is to be sold to an abutting landowner or in accordance with the provisions of subsection (c) of this section. Any appraisals shall be obtained prior to the determination of a sale price of the excess property.

(c) Notwithstanding the provisions of sections 3-14b and 4b-21, no residential property upon which a single-family dwelling is situated at the time it is obtained by the department for highway purposes may be sold or transferred pursuant to this section within twenty-five years of the date of its acquisition without the department’s first offering the owner or owners of the property at the time of its acquisition a right of first refusal to purchase the property at the amount of its appraised value as determined in accordance with the provisions of subsection (b) of this section. Notice of such offer shall be sent to each such owner by registered or certified mail, return receipt requested, within one year of the date a determination is made that such property is not necessary for highway purposes. Any such offer shall be terminated by the department if it has not received written notice of the owner’s acceptance of the offer within sixty days of the date it was mailed. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing procedures for the disposition of excess property pursuant to the provisions of this subsection in the event such property is owned by more than one person.

(d) Where the department has in good faith and with reasonable diligence attempted to ascertain the identity of persons entitled to notice under subsection (c) of this section and mailed notice to the last known address of record of those ascertained, the failure to in fact notify those persons entitled thereto shall not invalidate any subsequent disposition of property pursuant to this section.

(1949 Rev., S. 2226; 1958 Rev., S. 13-105; 1963, P.A. 226, S. 80; P.A. 75-425, S. 48, 57; P.A. 76-253, S. 5, 6; P.A. 77-614, S. 19, 610; P.A. 86-228, S. 2; P.A. 88-283, S. 1, 3; P.A. 03-115, S. 28; P.A. 06-133, S. 3; P.A. 07-232, S. 1; P.A. 13-277, S. 1.)

History: 1963 act replaced previous provisions: See title history; P.A. 75-425 required consent of public works commissioner and properties review board in addition to that of commissioner of finance and control for disposal of land or buildings or agreements concerning land or buildings; P.A. 76-253 deleted reference to public works commissioner; P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control; P.A. 86-228 editorially added Subsec. (b) concerning appraisal requirements for sale of certain excess property and requiring department to offer parcels meeting local zoning requirements to other state agencies and to offer parcels which do not meet such requirements to all abutting landowners; P.A. 88-283 amended Subsec. (b) to require department to obtain full appraisal on all excess property, regardless of value and to make necessary technical changes, and added Subsec. (c), requiring department to offer owner of residential property obtained for highway purposes a right of first refusal to purchase the property at amount of its appraised value, and requiring commissioner to adopt regulations, and Subsec. (d) re notification of owner; P.A. 03-115 amended Subsec. (a) to require commissioner to notify the state representative and senator representing the municipality in which property is located within one year of the date of the determination that property is not necessary for highway purposes and that department intends to dispose of it; P.A. 06-133 amended Subsec. (c) to make technical changes and to allow department to offer to sell or transfer land without public bid or auction to an abutting landowner who would otherwise be left with property that is nonconforming as to local zoning, effective June 6, 2006; P.A. 07-232 made a technical change in Subsec. (c), effective July 11, 2007; P.A. 13-277 amended Subsec. (a) to make a technical change, amended Subsec. (b) to require department to obtain a second appraisal only for properties valued over $250,000 that are to be sold to an abutting landowner pursuant to Subsec. (c) and to add provisions re auctions for properties determined to be legal lots of record, the marketing of property if no bids are received at auction, the offering of legal lots of record to other state agencies or municipalities, the offering of parcels that are not legal lots of record to abutting landowners and sales or transfers that result in a property becoming a nonconforming use, and amended Subsec. (c) to delete provisions re the offer of property to municipalities prior to July 1, 1988, and re procedures for the offering of property to state agencies or abutting landowners that was previously offered to owners of the property at the time such property was acquired by department.



Section 13a-80a - Disposition of interests on, above or below state highway rights-of-way.

(a) The Commissioner of Transportation, with the advice and consent of the Secretary of the Office of Policy and Management, may, in the name of the state, sell, lease and convey, or otherwise dispose of, or enter into agreements concerning, any interest the state may have on, above or below any state highway right-of-way. The Commissioner of Transportation may place such restrictions, conditions and qualifications on the use of any area as he determines to be necessary to provide for the safety and adequacy of highway facilities, and for the protection of abutting or adjacent land users. A committee composed of the Commissioner of Transportation, the Secretary of the Office of Policy and Management and the chief executive officer of the municipality in which the sale, lease or other disposition of any interest in land on, above or below any state highway right-of-way is proposed may also place such restrictions, conditions and qualifications on the use of any area which they determine to be necessary to provide for the efficient, economical and socially beneficial use of the area.

(b) The Commissioner of Transportation shall have the power to section off levels of space over or under the same location and sell or lease varying levels to different parties.

(c) Revenues from any transaction concerning the sale, lease or use of space or multiple use or joint development of state highway rights-of-way shall be deposited in the Special Transportation Fund.

(1969, P.A. 549, S. 1, 2, 7; P.A. 73-675, S. 11, 44; P.A. 75-568, S. 7, 45; P.A. 77-614, S. 19, 610; P.A. 84-254, S. 18, 62.)

History: P.A. 73-675 substituted transportation fund for state highway fund in Subsec. (c); P.A. 75-568 substituted general fund for transportation fund in Subsec. (c); P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control in Subsec. (a); P.A. 84-254 amended Subsec. (c) to require revenues from transactions to be deposited in special transportation fund instead of general fund.



Section 13a-80b - Order of priorities.

The Commissioner of Transportation shall give priority in the following order in the disposition or assignment of space or multiple use or joint development under sections 13a-80a to 13a-80f, inclusive, to the state, the municipality wherein the land is located, to the federal government and to the need for housing persons, businesses or other facilities displaced by state highway construction.

(1969, P.A. 549, S. 6.)



Section 13a-80c - Limitation.

The Commissioner of Transportation shall not exercise his authority under sections 13a-80a to 13a-80f, inclusive, if any loss of revenues granted or to be granted from any agency or department of the federal government for the state highway involved or any other state highway shall be incurred thereby.

(1969, P.A. 549, S. 8.)



Section 13a-80d - Conformation with local zoning regulations and ordinances.

The use of any space on, over or below any state highway right-of-way leased by the Commissioner of Transportation to a lessee shall conform with zoning regulations and ordinances of the local government in which the land is located or as modified by a variance pursuant to legal process.

(1969, P.A. 549, S. 4.)



Section 13a-80e - Tax assessment.

Any building, land or space sold, leased or used pursuant to any agreement under authority of sections 13a-80a to 13a-80f, inclusive, shall be set in the tax list of the town in which the land is located, provided no tax shall be assessed against any federal, state or municipal agency or eleemosynary institution usually exempt from taxation.

(1969, P.A. 549, S. 5.)



Section 13a-80f - Acquisition of land or air space.

The Commissioner of Transportation may acquire by purchase or condemnation, in the same manner and with like powers as authorized and exercised by said commissioner in acquiring real property for state highway purposes, such additional interests in land or air space, and may accept gifts of interests in land or air space, as he shall find necessary or appropriate to make feasible or enhance the multiple use and joint development of highway rights-of-way and space over or under state highways under his control.

(1969, P.A. 549, S. 3.)

See Sec. 13a-73 re acquisition of real property generally.



Section 13a-80g - Disposition of interest in, above or below municipal highways.

(a) Any municipality may sell, lease or otherwise transfer easements or other interests in, above or below any street, highway or other public right-of-way to the centerline thereof, other than the right-of-way of a state highway as defined in section 13a-1, in the same manner that it may dispose of any other interest in real property owned by such municipality; provided that adequate provision is made for the safe and convenient public use of the street, highway or other public right-of-way and for the protection of adjacent land users and that the transferee of said interest restores the street, highway or right-of-way to its condition existing prior to the transfer of said interest and provided further that any sale, lease or transfer of easements or other interests above any street, highway or other public right-of-way is made with the consent of the owner of the real property abutting the portion of the street, highway or other public right-of-way above which such easement or other interest is sold, leased or transferred. The sale, lease or transfer of easements or other interests in, above or below the portion of a street, highway or other public right-of-way lying to one side of the centerline thereof, shall not prevent the sale, lease or transfer of easements or other interests in, above or below the portion lying on the other side of such centerline, unless the terms of the initial sale, lease or transfer so provide.

(b) Nothing in this section shall be deemed to diminish or restrict in any way any authority concerning the sale, lease or transfer of any easements or other interests in, above or below any street, highway or other public right-of-way which any municipality or agency thereof may have by virtue of any special act or otherwise.

(1972, P.A. 94, S. 1; P.A. 99-181, S. 37, 40; P.A. 00-148, S. 4.)

History: P.A. 99-181 amended Subsec. (a) by requiring the transferee to restore the street, highway or right-of-way to its existing condition prior to the transfer of an easement or other interest and requiring the consent of the abutting real property owner for the sale, lease or transfer of certain easements or other interests, effective June 23, 1999; P.A. 00-148 amended Subsec. (a) by making technical changes.



Section 13a-80h - Agreement setting forth responsibilities of municipality and Commissioner of Transportation re acquisition of real property required for certain bridge projects.

At the request of any municipality which is undertaking a project to rehabilitate, replace or demolish a bridge which supports a municipal road using state or federal highway funds, the Commissioner of Transportation may enter into an agreement with such municipality which sets forth the responsibilities of the parties in connection with the acquisition of real property, as defined in subsection (a) of section 13a-73, or rights of ingress to and egress from land, which is required for such project. The commissioner shall exercise his authority pursuant to this section in the same manner as authorized and exercised by the commissioner in acquiring real property for state highway purposes subject to the terms of the agreement between the commissioner and the municipality.

(P.A. 95-325, S. 2, 16.)

History: P.A. 95-325 effective July 13, 1995.



Section 13a-80i - Mediation of purchase of state property not required for highway purposes.

(a) As used in this section: (1) “Eligible owner” means an owner described in section 13a-80 who (A) retained residency on the property for a period of ten years or more following the date on which the state notified such owner that the property was to be obtained by the state for highway purposes, (B) was notified that such property is not needed by the Department of Transportation for highway purposes, and (C) failed to negotiate the purchase of property pursuant to section 13a-80, and (2) “property” means any land and buildings owned by the state and obtained for or in connection with highway purposes or for the efficient accomplishment of such purposes or formerly used for highway purposes, which real property is not required for such purposes, and is subject to the provisions of section 13a-80.

(b) On or before January 1, 2010, the Commissioner of Administrative Services, or said commissioner’s designee, the Commissioner of Energy and Environmental Protection, or said commissioner’s designee, and the Secretary of the Office of Policy and Management, or said secretary’s designee, in conjunction with the State Properties Review Board, shall serve as mediators for the purpose of conducting mediations pursuant to this section. All persons serving as mediators shall have mediation training and experience in real estate transactions and real estate valuation.

(c) Notwithstanding the provisions of section 13a-80, if the Department of Transportation and an eligible owner are unable to negotiate the purchase of the property pursuant to said section 13a-80, the eligible owner or such owner’s designee may, on or after January 1, 2010, submit a written request for mediation to the State Properties Review Board. Upon receipt by the board of such request, said board shall notify the Commissioner of Transportation, or said commissioner’s designee, of such request and shall convene the individuals serving pursuant to subsection (b) of this section to mediate the purchase of property from the state by the eligible owner. The topics to be mediated shall be limited to the value of the property and the purchase price. The costs of the mediation shall be borne equally by the eligible owner and the state.

(d) Upon assignment by the State Properties Review Board to conduct mediation, a person assigned as mediator shall contact the eligible owner, or such owner’s designee, and the Commissioner of Transportation, or said commissioner’s designee, to schedule the mediation. Such mediation shall be scheduled and completed within ninety days following the State Properties Review Board’s receipt of the request for mediation from the eligible owner.

(e) Within thirty days following completion of such mediation, the mediators shall submit to the legislative committees having cognizance of matters pertaining to transportation and government administration, for approval, a written summary of the agreement reached in the mediation. The committees shall approve or disapprove such agreement during a joint meeting conducted during a regular session of the General Assembly.

(f) If the agreement is approved, the eligible owner shall have fifteen days in which to sign a purchase agreement for the purchase of the property from the state. If the agreement is disapproved or if no purchase agreement is signed by the eligible owner within fifteen days following the expiration of the comment period, the state shall dispose of the property as provided in section 13a-80.

(P.A. 09-186, S. 9; P.A. 10-110, S. 53, 54; P.A. 11-51, S. 44; 11-80, S. 1.)

History: P.A. 09-186 effective July 20, 2009; P.A. 10-110 made technical changes in Subsecs. (b) and (f); pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (b), effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 13a-81 - Relocation of persons, businesses and farms displaced by state highway construction.

Section 13a-81 is repealed.

(1957, P.A. 601; September, 1957, P.A. 22; 1958 Rev., S. 13-114; 1963, P.A. 226, S. 81; 1967, P.A. 108, S. 1; 1969, P.A. 503, S. 13.)



Section 13a-81a to 13a-81l - Highway relocation assistance.

(a) Sections 13a-81a to 13a-81l, inclusive, are repealed except that any payment or matter, due or pending, pursuant to said sections 13a-81a to 13a-81l, inclusive, shall be paid or handled in accordance with said sections, or regulations or procedures promulgated pursuant thereto.

(b) All rights or liabilities now existing under sections 13a-81a to 13a-81l, inclusive, and under regulations or procedures pursuant thereto shall not be affected by the repeal of such sections or portions thereof under subsection (a) of this section.

(1969, P.A. 503, S. 1–12; 1971, P.A. 838, S. 17.)

See chapter 135 (Sec. 8-266 et seq.) re Uniform Relocation Assistance Act.



Section 13a-82 - Damages or benefits by change of grade of municipal highway. Lien.

When the owner of land adjoining a highway, or of any interest in such land, sustains special damage or receives special benefits to his property by reason of any change in the grade of such highway, or by reason of excavations in such highway, made in the process of repairing the same by the town, city or borough in which such highway is situated, or by any corporation, whether acting by authority or direction of the Public Utilities Regulatory Authority or otherwise, such town, city, borough or corporation shall be liable to pay to such owner the amount of such special damage and shall be entitled to receive from him the amount or value of such special benefits, to be ascertained in the manner provided for ascertaining damages and benefits occasioned by laying out or altering highways. Whenever special benefits are finally assessed and established concerning any lands or interests therein, under the foregoing provisions, such town, city, borough or corporation shall have a lien upon the lands concerning or upon which they are so assessed, to be established and enforced in the manner provided for establishing and enforcing liens for benefits occasioned by public works in the town, city or borough in which such highway is situated.

(1949 Rev., S. 2143; 1958 Rev., S. 13-27; 1963, P.A. 226, S. 82; P.A. 75-486, S. 31, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 27, 348; P.A. 11-80, S. 1.)

History: 1963 act replaced previous provisions: See title history; P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 substituted division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Town, not state, liable for special damages resulting from change of grade. 8 CS 447; 11 CS 391. Cited. Id., 429.



Section 13a-83 - Assessment of benefits by municipalities.

The proper authorities of any city or borough and the selectmen of any town, unless otherwise provided in its charter, may assess, or cause to be assessed, the benefits accruing to any person by the layout, grading or alteration of any highway therein, upon giving written notice to the parties to be benefited of the time and place of meeting therefor, and order such benefits to be paid by the parties assessed, respectively, to the town, city or borough, as the case may be, within such time as they appoint. Such benefits may be collected in the same manner as town taxes are collected.

(1949 Rev., S. 2145; 1958 Rev., S. 13-29; 1959, P.A. 674, S. 2; 1963, P.A. 226, S. 83.)

History: 1959 act added towns to the purview of this section; 1963 act replaced previous provisions: See title history.

Cited. 11 CS 429.



Section 13a-84 - Ascertainment of damages or benefits. Remonstrance.

If the selectmen of any town and any person interested in the layout, opening, grading or alteration of any highway or private way in such town cannot agree as to the damages sustained by, or the benefits accruing to, such person thereby, the selectmen shall apply to any judge of the Superior Court who, having caused reasonable notice to be given to the parties interested, shall appoint a committee of three disinterested electors to estimate and assess each person injured or benefited the damages sustained by or the benefits accruing to such person by such layout, opening, grading or alteration of such way. Such committee, having thereupon given at least ten days’ notice to the parties interested of the time and place of its meeting, shall, under oath, make such estimate and assessment and immediately report its actions to the superior court in the judicial district in which the land is situated. Notice of the time and place of the meeting of such committee may be given to the parties interested, if they are residents of the state, personally, or by leaving written notices at their respective places of abode, or by depositing in the post office, postage paid, notices addressed to them respectively; or, if they are nonresidents, by like notice to the person having charge of the land. Any person interested in such estimate or assessment may appear before said court and remonstrate against the acceptance of such report for any irregularity or improper conduct; and thereupon the same proceedings shall be had by said court in accepting or rejecting such report, and in ordering a jury to reassess the damages and benefits, or either, as provided in the case of applications brought to said court against towns for the layout or alteration of highways; and such jury, and the court in acting upon the report of such jury, shall proceed as in the case of such applications.

(1949 Rev., S. 2146; 1958 Rev., S. 13-30; 1963, P.A. 226, S. 84; P.A. 78-280, S. 2, 127; P.A. 03-115, S. 29.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”; P.A. 03-115 made technical changes.

See Sec. 7-142 re appeal from municipal assessments.

See Sec. 13a-64 re jury’s reestimate of damages and benefits entered in committee’s report on laying out or altering of highway.

See Sec. 13a-68 re limitations on assessment of benefits.

In action by selectmen, costs are taxed to applicant for jury only if the jury increases damages or diminishes the assessment benefits. 9 CS 458. Cited. 11 CS 429. Selectmen proceeding under section must have the authorization of the town meeting for the alteration of existing highways. 27 CS 469.



Section 13a-85 - Assessment on private property, when collectible.

When any assessment has been laid by any town, city, borough or other municipal corporation upon private property benefited by any public work or improvement, for the expense of such public work or improvement, or for benefits accruing therefrom, and a certificate of lien upon such property has been lodged for record with the town clerk, neither the principal of such assessment nor any interest thereon shall be collectible by such municipality until such public work or improvement has been completed and the fact of such completion recorded on the record books of such municipality by order of the board or officers by whom such work or improvement was ordered.

(1949 Rev., S. 2144; 1958 Rev., S. 13-28; 1963, P.A. 226, S. 85.)

History: 1963 act replaced previous provisions: See title history.

See Sec. 7-140 re consideration of assessment as lien.



Section 13a-85a - Acquisition of land adjacent to state highways for preservation and enhancement of scenic beauty and development of rest and recreation areas.

The Commissioner of Transportation may acquire in the name of the state by purchase or condemnation, in the same manner and with like powers as authorized and exercised by said commissioner in acquiring real property for state highway purposes, and may accept gifts of interests in strips of land for the improvement of such strips of land necessary for the preservation, restoration and enhancement of scenic beauty adjacent to state highways, and may acquire land in the manner stated above to develop such controlled rest and recreation areas and sanitary and other facilities within or adjacent to state highway rights-of-way as are reasonably necessary to accommodate the traveling public. Said commissioner shall promulgate regulations to carry out the provisions of this section, which regulations shall not be less restrictive than the standards promulgated and from time to time amended by the Federal Highway Administrator in respect to federal aid highways.

(February, 1965, P.A. 445; 1967, P.A. 564, S. 1; 1969, P.A. 768, S. 86.)

History: 1967 act allowed land acquisition by condemnation, reversing previous provision, allowed land acquisition for development of rest and recreation areas, sanitary and other facilities to accommodate the traveling public and deleted provision prohibiting acquisition or regulations of land strips zoned for industrial or commercial use under local ordinances; 1969 act substituted commissioner of transportation for highway commissioner.



Section 13a-85b - Aquisition of properties situated in right-of-way for limited access highway from Danbury to Norwalk.

Should any properties situated within the existing right-of-way acquired for potential use as a limited access highway from Danbury to Norwalk which are not currently owned by the Department of Transportation be offered for sale to the state, the Commissioner of Transportation may, within available funds, acquire said properties upon terms and conditions which are equitable to both the property owner and the state. The commissioner may, within available funds, acquire any properties not currently owned by the Department of Transportation that are situated within such right-of-way when such properties come onto the market for sale and if such purchase would (1) alleviate particular hardship to a property owner, on his request, in contrast to others because of an inability to sell his property; or (2) prevent imminent development and increased costs of a parcel which would tend to limit the choice of highway alternatives.

(P.A. 93-307, S. 10, 34; P.A. 97-236, S. 22, 27; P.A. 09-186, S. 3.)

History: P.A. 93-307 effective June 29, 1993; P.A. 97-236 amended Subsec. (b) to replace provisions re transportation analysis for Route 11 corridor from Route 82 in Salem to I-95 in Waterford with provision prohibiting commissioner from selling or using in any manner incompatible with transportation purposes, any property currently under his control in Danbury adjacent to Route 7 and south of Wooster Heights Road; P.A. 09-186 deleted prohibition on sale or use of right-of-way acquired for potential use as Route 7 from Danbury to Norwalk, deleted former Subsec. (b) prohibiting sale or incompatible use of property under commissioner’s control in Danbury adjacent to Route 7 and south of Wooster Heights Road and made conforming changes, effective July 1, 2009.



Section 13a-85c - Sale, lease, conveyance or other disposition of excess property obtained in connection with the Route 6 Expressway.

Section 13a-85c is repealed, effective July 1, 2013.

(S.A. 07-11, S. 31; S.A. 08-8, S. 2; P.A. 13-277, S. 81.)



Section 13a-86 - Construction of bridges; cost; width.

The commissioner may construct or reconstruct any bridge on any highway maintained by him when, in his opinion, public convenience and necessity so require. Any bridge constructed or reconstructed on any such highway with two or more lanes shall have a clear width of roadway of not less than twenty-eight feet exclusive of the width of any sidewalk, unless in the judgment of the commissioner a lesser width is warranted. The provisions of this section shall not apply to the construction or reconstruction of any bridge on any highway maintained by a municipality.

(1949 Rev., S. 2270; 1958 Rev., S. 13-125(b); 1963, P.A. 226, S. 86; P.A. 73-675, S. 12, 44; P.A. 75-568, S. 8, 45; P.A. 88-16; P.A. 96-222, S. 2.)

History: 1963 act replaced previous provisions: See title history; P.A. 73-675 substituted transportation fund for highway fund; P.A. 75-568 deleted provision that cost of work be paid from transportation fund; P.A. 88-16 amended section to apply to any bridge or highway with two or more lanes and provided the commissioner with the discretion to reduce the width of the constructed or reconstructed bridge; P.A. 96-222 made provisions of section inapplicable to construction or reconstruction of bridges on local highways.

See Sec. 13a-88 re load capacity of bridges.

See Sec. 13a-89 re appeals concerning posted weight restrictions.



Section 13a-86a - Geometric design standards for bridges, exceptions. Factors re bridge rehabilitation or new construction. Development or construction of projects by municipal governments. Immunity from liability.

(a) In the event site conditions, environmental factors, engineering factors or considerations of community standards and custom would reasonably allow for a departure from the standards for geometric design with respect to bridges established by the American Association of State Highway and Transportation Officials or by the Department of Transportation, the department may approve exceptions to such standards without waivers.

(b) In choosing between the rehabilitation of an existing bridge and the construction of a new bridge, whether on the existing location or on a new location, the department and any affected municipality shall weigh the following factors: (1) The functional classification of the highway; (2) the load capacity and geometric constraints of the bridge within its existing footprint and the availability of alternative routes; (3) the comparative long-term costs, risks and benefits of rehabilitation and new construction; (4) the requirements of state standards for geometric design; (5) disruption to homes and businesses; (6) environmental impacts; (7) the potential effects on the local and state economies; (8) cost-effectiveness; (9) mobility; (10) safety, as determined by factors such as accident history for motorists, pedestrians and bicyclists; and (11) the impact on the historic, scenic and aesthetic values of the municipality in which the bridge is or may be located.

(c) The department shall implement policies and programs to allow municipal governments to develop projects or construct projects, or both, in consultation with the department, in accordance with federal laws and regulations if federal funds are used.

(d) The state or a municipality, any state or municipal agency or any employee thereof or any engineer retained in connection with a bridge project shall not be liable for any injury or damage to any person or property caused by the selection of design standards that enable an existing bridge, which was initially constructed not less than twenty-five years prior to October 1, 1997, to be repaired or rehabilitated in substantially the same configuration that existed before such repair or rehabilitation, provided nothing in this subsection shall be construed to relieve the state, any municipality or any person from liability under section 13a-144 or 13a-149 arising out of structural or design defects in any such bridge or negligence in the maintenance, repair or rehabilitation of any such bridge.

(P.A. 97-214, S. 1.)



Section 13a-87 - Maintenance of bridges by commissioner.

The commissioner shall maintain each bridge on any highway maintained by him, except as otherwise specifically provided by law. Such maintenance shall include the preservation, restoration or replacement of any or all parts of the structure as may be necessary to permit it to be used with safety by the traveling public, subject to such restrictions as may be provided by law, and the use of electric current and the servicing and repair necessary to keep in operation any system of lighting installed on any bridge in accordance with the provisions of subsection (b) of section 13a-110.

(1949 Rev., S. 2269; 1958 Rev., S. 13-125(a); 1963, P.A. 226, S. 87; P.A. 73-675, S. 13, 44; P.A. 75-568, S. 9, 45.)

History: 1963 act replaced previous provisions: See title history; P.A. 73-675 substituted transportation fund for highway fund; P.A. 75-568 deleted provision that payment of maintenance cost be made from transportation fund.



Section 13a-88 - Load capacity.

Each highway bridge existing on July 1, 1921, maintained in whole or in part by the state, shall be so maintained as to permit the safe passage of a two-axle vehicle having a gross weight of not less than eight tons, and each bridge constructed thereafter shall be so built and maintained as to permit the safe passage of a two-axle vehicle having a gross weight of not less than sixteen tons or a three-axle vehicle having a gross weight of not less than twenty tons, provided each bridge constructed by the commissioner on a state highway after July 1, 1955, shall be so built and maintained as to permit the safe passage of any vehicle or combination of vehicle and trailer or semitrailer or any other object not exceeding the weights specified in section 14-267a.

(1949 Rev., S. 2185; 1955, S. 1188d; 1958 Rev., S. 13-72; 1963, P.A. 226, S. 88; P.A. 79-188, S. 2, 10.)

History: 1963 act replaced previous provisions: See title history; P.A. 79-188 substituted reference to Sec. 14-267a for reference to repealed Sec. 14-268.

See Sec. 13a-121 re notice of load capacity and appeals concerning weight restrictions.

See Sec. 13a-151 re violations of bridge load capacity.



Section 13a-89 - Appeal to commissioner from posted weight restriction.

Any person may appeal to the commissioner from the restriction of the use of any bridge imposed by the posting of a maximum weight notice as provided in section 13a-121. Upon such appeal the commissioner shall inspect such bridge and may, after due notice thereof to all parties in interest and hearing thereon, order the authority having control of such bridge to increase its capacity to such extent as he finds public convenience and necessity require. If such authority fails to make such repairs or reconstruction as are necessary so to increase the capacity of such bridge within sixty days after receiving notice from the commissioner to do so, the commissioner may so repair or reconstruct such bridge and the authority having control of such bridge shall be liable for the cost of such repair or reconstruction.

(1949 Rev., S. 2187; 1958 Rev., S. 13-74; 1963, P.A. 226, S. 89.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-90 - Bridge over artificial watercourse.

Any bridge or passageway over any artificial watercourse, located on a highway which it is the duty of the commissioner to maintain, constructed before May 10, 1957, shall be maintained by the person owning or controlling such watercourse. If any highway which it is the duty of the commissioner to maintain is to be constructed, reconstructed or relocated, and a bridge or passageway over any artificial watercourse on such highway requires expansion, relocation or reconstruction, the cost of such expansion, relocation or reconstruction shall be borne by the state and thereafter such structure shall be maintained by the commissioner.

(1949 Rev., S. 2200; 1951, S. 1192d; 1957, P.A. 211, S. 2; 1958 Rev., S. 13-86; 1963, P.A. 226, S. 90.)

History: 1963 act replaced previous provisions: See title history.

See Sec. 13a-101 re bridges over artificial watercourses not maintained by Transportation Commissioner.



Section 13a-91 - Sidewalks on bridges.

(a) The commissioner may cause to be constructed or reconstructed a sidewalk on any bridge or approaches to any bridge on any state highway when in his opinion public safety so requires. Except as provided in subsection (b), all sidewalks on bridges or approaches to bridges maintained by the commissioner shall be maintained by said commissioner, and such maintenance shall include responsibility for the removal of snow and ice from such sidewalks. As used herein, “approaches” includes the highway adjoining such bridge to the next side road or to a point where access may be attained by the adjoining property owner, whichever distance is less.

(b) In the case of any footpath or sidewalk constructed or reconstructed in accordance with section 2242 of the general statutes, revision of 1949, by agreement between the commissioner and the authorized official or officials of a town, city, borough, consolidated town and city or consolidated town and borough, which footpath or sidewalk is maintained by the commissioner, the removal of snow and ice therefrom shall be the responsibility of the town, city, borough, consolidated town and city or consolidated town and borough.

(1949 Rev., S. 2242; 1955, S. 1202d; 1958 Rev., S. 13-125 (a), (c); 1963, P.A. 226, S. 91; 548; P.A. 73-675, S. 14, 44; P.A. 75-568, S. 10, 45.)

History: 1963 acts added definition of approaches in Subsec. (a) and restated provisions: See title history; P.A. 73-675 substituted transportation fund for highway fund(s); P.A. 75-568 deleted references to payment of costs from transportation fund.

See Sec. 13a-144 re damages for injuries sustained on state highways or sidewalks.

Cited. 44 CA 651.

Cited. 8 CS 450. Complaint in action against highway commissioner for defective sidewalk demurrable where no allegation it was constructed entirely from trunk line funds. 19 CS 101.

Subsec. (a):

Cited. 44 CS 389.



Section 13a-92 - Sidewalks on bridges at Thompsonville and Warehouse Point.

The sidewalks on the bridges across the Connecticut River at Thompsonville and Warehouse Point shall be maintained by the commissioner.

(1949 Rev., S. 2243; 1958 Rev., S. 13-126; 1963, P.A. 226, S. 92.)

History: 1963 act replaced previous provisions: See title history.

Cited. 44 CS 389.



Section 13a-93 - Snow removal from state highways.

The commissioner shall remove the snow from the traveled portions of any completed state highway when the accumulation thereof renders such highway unsafe for public travel.

(1949 Rev., S. 2262; 1958 Rev., S. 13-143; 1963, P.A. 226, S. 93; P.A. 85-246, S. 3.)

History: 1963 act replaced previous provisions: See title history; P.A. 85-246 deleted provision re street railway companies’ responsibility for the removal of snow.



Section 13a-94 - Construction over or adjacent to streams.

(a) All structures to be built over, or structures or embankments to be built adjacent to, streams in connection with state highway projects shall conform (1) to the requirements of the Commissioner of Energy and Environmental Protection for sizes and location of waterways as determined by his policies for the establishment of river channel encroachment limits in accordance with sections 22a-342 to 22a-348, inclusive, (2) to any approved river corridor protection plan for a river corridor designated pursuant to section 25-205, and (3) any river corridor management plan approved pursuant to section 25-235.

(b) On any stream subject to flood control measures by the Commissioner of Energy and Environmental Protection over or adjacent to which such a highway may be constructed, the size of waterway for such bridges, structures or embankments shall be increased sufficiently beyond that required to comply with channel encroachment policies to avoid any reduction in the protection afforded by the flood control measures.

(c) Highway bridges in existence on June 21, 1961, crossing streams on which flood control projects are carried out shall be rebuilt or modified by the Commissioner of Transportation to meet the requirements of the flood control plan.

(d) In connection with highway improvement projects initiated by the commissioner, the entire cost of new or modified existing structures over, or structures or embankments adjacent to, streams designed to comply with river channel encroachment requirements as specified in subsection (a) of this section may be paid from regular highway construction appropriations, and any additional costs required to provide structures meeting the needs of flood control measures above that required to comply with river channel encroachment policies shall be paid from the other appropriations provided for such flood control purposes.

(1961, P.A. 531; 1963, P.A. 226, S. 94; February, 1965, P.A. 574, S. 13; 1969, P.A. 768, S. 87; 1971, P.A. 872, S. 445; P.A. 73-675, S. 15, 16, 44; P.A. 75-568, S. 11, 12, 45; P.A. 94-150, S. 11; P.A. 95-333, S. 10; P.A. 11-80, S. 1.)

History: 1963 act replaced previous provisions: See title history; 1965 act corrected obsolete statutory reference in Subsec. (a); 1969 act substituted commissioner of transportation for highway commissioner; 1971 act substituted commissioner of environmental protection for water resources commission; P.A. 73-675 substituted transportation fund for highway fund; P.A. 75-568 deleted reference to payment of costs from transportation fund in Subsec. (c) and in Subsec. (d) replaced reference to transportation fund with reference to “regular highway construction appropriations” and reference to general fund with reference to “other appropriations provided for such flood control purposes”; P.A. 94-150 amended Subsec. (a) to add provision requiring compliance with river corridor protection plans; P.A. 95-333 amended Subsec. (a) to require structures to conform to river corridor management plans approved under Sec. 25-235; (Revisor’s Note: In 1999 a reference in Subsec. (a) to Sec. “23-235” was changed editorially by the Revisors to Sec. “25-235” to correct a clerical error); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (b), effective July 1, 2011.

See Sec. 25-210 re compliance with river protection plans.



Section 13a-95 - Submission of bids on state highway construction.

The commissioner may, at any time, call for bids to construct, alter, reconstruct, improve, relocate, widen or change the grade of sections of state highways or bridges. All bids shall be submitted on forms provided by the commissioner and shall comply with the rules and regulations provided in the bid specifications. The commissioner shall state the amount of the bond which shall accompany each bid and shall name the place where bids shall be received and the time and place for opening the same. Each bid shall be accompanied by a surety company bond satisfactory to the commissioner and in such sum as the commissioner determines, and shall be so conditioned that, if the contract is awarded to the bidder, such bidder shall, when required by the commissioner, execute an agreement in writing, to be prepared by said commissioner, with such bond as shall be acceptable to the commissioner, conditioned as provided in section 49-41. The commissioner may reject any and all bids if, in the commissioner’s opinion, cause exists therefor; but otherwise the commissioner shall award the contract to the lowest bidder deemed to be responsible. The successful bidder shall give evidence satisfactory to said commissioner of such bidder’s ability to perform the contract. When such contract is executed by the commissioner and the successful bidder, a copy of the contract, with an estimate of the cost of the work, shall be immediately filed with the commissioner.

(1949 Rev., S. 2229; March, 1958, P.A. 27, S. 37; 1958 Rev., S. 13-106; 1963, P.A. 226, S. 95; P.A. 03-115, S. 30.)

History: 1963 act replaced previous provisions: See title history; P.A. 03-115 made technical changes.

Cited. 8 CS 405; 18 CS 262. Where two alternate bids were submitted in accordance with advertised invitations to bid by highway commissioner, he could select lowest bid submitted on the alternate he chose, despite fact plaintiff submitted lowest bid of any received on the other alternate. 19 CS 491.



Section 13a-95a - Award of contracts to certain small business concerns and minority business enterprises.

The Commissioner of Transportation may, in the performance of his duties under this title and title 13b and notwithstanding the provisions of any general statute to the contrary, award contracts in a total amount not in excess of fifteen million dollars and not in excess of five million dollars per firm for any fiscal year, bidding for which shall be limited to (1) “small business concerns owned and controlled by socially and economically disadvantaged individuals” as defined in the federal Small Business Act, 94 Stat. 2321 (1980) 15 USC 637, and (2) minority business enterprises, as defined in section 4a-60g. The commissioner may expend an amount not in excess of three hundred thousand dollars in any fiscal year for the purpose of assisting such concerns in bidding on such contracts. Such assistance shall include, but not be limited to, advice concerning bonding, legal requirements of proper bidding, bid documents, accounting requirements and other matters that will enable such concerns to file a proper bid.

(P.A. 84-412, S. 1, 8; P.A. 93-322; 93-435, S. 86, 95.)

History: P.A. 93-322 increased the contract amount which the commissioner of transportation could award from an amount not in excess of $5,000,000 per firm to a total amount not in excess of $15,000,000 and not in excess of $5,000,000 “per firm” for any fiscal year, and authorized bids by businesses having controlling interest owned by persons with disabilities and by minority business enterprises; P.A. 93-435 amended the section by deleting unnecessary language in Subdiv. (2), effective June 28, 1993; (Revisor’s note: In 2003 a reference to “titles 13a and 13b” was changed editorially by the Revisors to “this title and title 13b”).



Section 13a-95b - Designation of projects using construction-manager-at-risk or design-build contracts.

(a) The Commissioner of Transportation may, as an alternative to using a design-bid-build contract, designate specific projects to be completed using a (1) construction-manager-at-risk contract with a guaranteed maximum price, or (2) design-build contract.

(b) If the commissioner designates a project to use a construction-manager-at-risk contract with a guaranteed maximum price, the commissioner may enter into a single contract with an architect or engineer for the project design, as well as a single contract with a construction-manager-at-risk contractor who will provide input during the design process and be responsible for the construction of the project by selecting trade subcontractors using a low sealed bid process. The construction-manager-at-risk contract shall have an established guaranteed maximum price. The commissioner may select the architect, engineer or contractor from among the contractors selected and recommended by a selection panel. Any such contract for such project shall be based upon competitive proposals received by the commissioner, who shall give notice of the project, by advertising at least once, in a newspaper having a substantial circulation in the area in which the project is located. Award of any such contract shall be based upon the general conditions and staff costs plus qualitative criteria. The commissioner shall establish all criteria, requirements and conditions of such proposals and award and shall have sole responsibility for all other aspects of the project. Any contract shall clearly state the responsibilities of the contractor to deliver a completed and acceptable project on a date certain, the maximum cost of the project, and, if applicable, as a separate item, the cost of property acquisition.

(c) If the commissioner designates a project to use a design-build contract, the commissioner may enter into a single contract with the design-builder, who the commissioner may select from among the design-builders selected and recommended by a selection panel. The contract shall (1) include, but not be limited to, such project elements as site acquisition, permitting, engineering design and construction, and (2) be based on competitive proposals received by the commissioner, who shall give notice of the project and specifications for the project, by advertising, at least once, in a newspaper having a substantial circulation in the area in which the project is located. Award of the design-build contract shall be based on a predetermined metric provided to proposers in advance of technical proposal development. This metric may be unique to each project, but shall consist of a combined score of qualifications and past performance of the proposer, technical merit of the proposal and cost. The commissioner shall establish a selection panel for each project to score the qualifications and past performance and technical portion of the proposal using the predefined scoring metric. The sealed cost portion of the proposal shall be opened in a public ceremony only after the qualifications and past performance and technical portions of the proposals have been scored. The commissioner shall determine all criteria, requirements and conditions for such proposals and award and shall have sole responsibility for all other aspects of the contract. Such contract shall state clearly the responsibilities of the design-builder to deliver a completed and acceptable project on a date certain, the maximum cost of the project, and, if applicable, as a separate item, the cost of property acquisition.

(P.A. 12-70, S. 1; P.A. 13-277, S. 14.)

History: P.A. 12-70 effective June 6, 2012; P.A. 13-277 amended Subsec. (a) to delete “pursuant to this chapter”, effective July 1, 2013.



Section 13a-95c - Commissioner’s duties re construction-manager-at-risk and design-build contracts. Use of department employees and consultants.

(a) For any contract entered into pursuant to section 13a-95b, the Commissioner of Transportation shall: (1) Perform project development services. Such services may include, but need not be limited to, the size, type and desired design character of the project, performance specifications, quality of materials, equipment, workmanship, preliminary plans or any other information necessary for the department to issue a bid package, and (2) perform oversight of projects and provide inspection services, which shall include, but need not be limited to, inspection of construction, surveying, testing, monitoring of environmental compliance, quality control inspection and quality assurance audits.

(b) (1) After the first two projects performed with contracts authorized pursuant to section 13a-95b, the Commissioner of Transportation shall perform all development and inspection work, as described in subsection (a) of this section, using department employees. The Commissioner of Administrative Services shall place the positions required for this work on continuous recruitment pursuant to the provisions of section 5-216. In addition, employees may be appointed to durational positions to reduce the need for inspection or development work to be performed by consultants. Such employees may be appointed as engineers if they have met the education, knowledge and training requirements required by the Department of Administrative Services job classification to durational positions without examination to reduce the need for inspection or development work to be performed by consultants. Any contract entered into with a consultant for the initial project bid in accordance with section 13a-95b shall contain a provision that provides for training the employees of the Department of Transportation in the process for bidding and managing projects entered into in accordance with section 13a-95b.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, there shall be a transition period during which the Commissioner of Transportation may authorize the continued use of consultants if necessary to complete contracts authorized pursuant to section 13a-95b. During this period, the commissioner shall make all reasonable efforts to perform development and inspection work as described in subsection (a) of this section using, where such employees are available, department employees and reducing, and where possible eliminating, the dependency on outside consultants. The authority granted by this subsection to use consultants on contracts entered into pursuant to section 13a-95b shall be subject to a termination date which shall be the earlier of (A) the date that the Governor transmits to the joint standing committee of the General Assembly having cognizance of matters relating to transportation a letter certifying that the use of consultants is no longer necessary to complete projects authorized pursuant to section 13a-95b, or (B) January 1, 2019. This authority shall not continue beyond such termination date unless affirmatively reauthorized by the action of both houses of the General Assembly.

(P.A. 12-70, S. 2.)

History: P.A. 12-70 effective June 6, 2012.



Section 13a-96 - Payment to contractor under highway contract.

The commissioner shall pay any sum due any contractor under any contract awarded by him not later than sixty days after its completion and acceptance. After such sixty-day period, interest shall begin to run in favor of the contractor at the rate of six per cent per annum on the unpaid balance.

(1953, S. 1187d; 1958 Rev., S. 13-70; 1963, P.A. 226, S. 96.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-97 - Agreement for town maintenance of state highways.

The commissioner and the selectmen of any town, or any other officer thereof having charge of the highways therein, may enter into an agreement, in writing, whereby a designated section of a state highway, other than a limited access highway, shall be maintained in whole or in part by such town, provided the parties may agree on an amount per mile which the town shall be reimbursed by the commissioner for such maintenance. The agreement shall describe the sections to be so maintained, the type of maintenance and the basis for reimbursement agreed upon, and a copy thereof shall be recorded in the office of the town clerk of the town in which the road lies within twenty days after the date of execution of such agreement. Such agreement shall operate to transfer liability for failure to discharge any statutory duty of the commissioner.

(1961, P.A. 603, S. 10; 1963, P.A. 226, S. 97; 585.)

History: 1963 acts added provision re transfer of liability for failure to discharge statutory duty of commissioner via agreement and provisions re partial maintenance and reimbursement on a per mile rather than cost basis and restated provisions: See title history.



Section 13a-97a - Improvement of state highways by towns in conjunction with redevelopment or utility improvements.

The commissioner may enter into an agreement with any town to permit such town to improve a state highway or bridge in conjunction with a redevelopment project or a utility improvement, in conformance with the applicable geometric highway design standards as established by said commissioner, provided the expense occasioned thereby shall be paid by the town.

(February, 1965, P.A. 431.)



Section 13a-97b - Adopt a highway program. Regulations.

Not later than July 1, 1996, the Commissioner of Transportation shall adopt regulations in accordance with the provisions of chapter 54 to establish an “adopt a highway program” which will permit business organizations and nonprofit community organizations to participate in litter control and beautification activities on all state highways and to receive recognition for their participation in such activities.

(P.A. 95-241, S. 1, 2; P.A. 96-222, S. 33, 41.)

History: P.A. 95-241 effective July 6, 1995; P.A. 96-222 substituted July 1, 1996, for March 1, 1996, as deadline for adoption of regulations and expanded program to all state highways in lieu of those designated by the commissioner, effective June 4, 1996.



Section 13a-97c - Contracts for repair, improvement and maintenance work on limited access highways or concerning adopt a highway programs.

The Commissioner of Transportation may enter into contracts for repair, improvement and maintenance work on any limited access highway, or concerning any adopt a highway program, excluding the Merritt Parkway.

(P.A. 99-181, S. 24; P.A. 00-148, S. 21.)

History: (Revisor’s note: In codifying public act 99-181 a reference to “Adopt-A-Highway Program” was changed editorially by the Revisors to “adopt a highway program” for consistency); P.A. 00-148 made a technical change.



Section 13a-98 - Authority for additional construction; reimbursement by party requesting.

The commissioner shall have authority to build, or to enter into an agreement and issue a permit to build, if requested to do so, such additional section or part of a state highway or bridge as he may approve, provided the expense occasioned the state thereby shall be paid to the State Treasurer by the person requesting such additional construction on certification from the commissioner. If a permit is issued for such work, the permittee shall conform to such requirements and regulations as the commissioner may prescribe.

(1949 Rev., S. 2237; 1958 Rev., S. 13-118; 1963, P.A. 226, S. 98; 1967, P.A. 234.)

History: 1963 act replaced previous provisions: See title history; 1967 act added provision requiring permittee to conform to regulations prescribed by commissioner and reworded provisions for clarity and economy of expression.



Section 13a-98a - Construction of frontage roads.

When, in the judgment of the Commissioner of Transportation, a frontage road will assist in the proper operation of a limited access highway, said commissioner may agree with authorized officials of the town in which such frontage road is or is to be located to construct such frontage road from appropriations made to the Department of Transportation, provided the town shall agree to assume the maintenance, responsibility, authority, liability and jurisdiction over and accept title to such frontage road upon completion of its construction. “Frontage road” as used in this section means a road designed to furnish access to property which otherwise would be isolated as a result of the construction of a limited access highway, or to preserve local road circulation.

(February, 1965, P.A. 332, S. 1; 1969, P.A. 103, S. 1; 768, S. 88.)

History: 1969 acts redefined frontage road, required towns to accept title of frontage road upon its completion and substituted commissioner and department of transportation for highway commissioner and department.



Section 13a-98b - Construction of urban arterial streets.

For the purposes of this section, “urban arterial street” means a street which brings traffic to and from a limited access highway or serves major movements of traffic within or through a municipality not served by a limited access highway. When, in the judgment of the Commissioner of Transportation and in connection with the construction, reconstruction, improvement or widening of a limited access highway, an urban arterial street will assist in the proper operation and improvement of traffic service afforded by such limited access highway, said commissioner may agree with the authorized officials of the municipality in which such urban arterial street is located to construct, reconstruct, improve or widen such urban arterial street from appropriations made to the Department of Transportation, provided such municipality shall assume the maintenance, responsibility, authority, liability and jurisdiction over any new urban arterial street upon completion of its construction.

(1969, P.A. 709.)



Section 13a-98c and 13a-98d - Extension of federal-aid primary and secondary systems into urban areas. Agreements with Secretary of Transportation and municipalities.

Sections 13a-98c and 13a-98d are repealed.

(1969, P.A. 501, S. 1, 2, 4, 5; P.A. 73-425, S. 1, 2; P.A. 75-485, S. 7, 8.)



Section 13a-98e - Acquisition of land and rights-of-way.

The commissioner may acquire by purchase, gift or condemnation in the name of the state such real property or rights of access to and egress from land abutting any federal surface transportation urban program roadway or facility as is necessary to construct and maintain the improvements to any such roadway or facility in the same manner and with like powers as authorized and exercised by said commissioner in acquiring real property or rights of access to and egress from land abutting state highways for highway purposes.

(1969, P.A. 501, S. 6; 1971, P.A. 584, S. 5; P.A. 75-485, S. 5, 8; P.A. 94-188, S. 2, 30.)

History: 1971 act included rights of access and egress re federal-aid urban system; P.A. 75-485 deleted reference to extensions of federal-aid primary and secondary systems in urban areas; P.A. 94-188 replaced reference to “the federal-aid urban system” with reference to “any federal surface transportation urban program roadway or facility” and replaced reference to “extensions” with reference to “roadway or facility”, effective June 2, 1994.

See Sec. 13a-98m for definition of “federal surface transportation urban program roadway or facility”.



Section 13a-98f - Regulation of accommodation of utilities to federal surface transportation urban program roadways or facilities. Apportionment of cost of readjusting, relocating or removing facility necessitated by state highway project.

The commissioner may adopt such regulations as are required by the United States Secretary of Transportation to regulate the satisfactory accommodation of utilities on a continuing basis to any federal surface transportation urban program roadway or facility. “Utility facilities or utilities” means and includes all privately, publicly or cooperatively owned lines, facilities and systems for producing, transmitting or distributing communications, cable television, power, electricity, light, heat, gas, oil, crude products, water, steam, waste, storm water not connected with highway drainage, and other similar commodities, including fire and police signal systems and street lighting systems, which directly or indirectly serve the public or any part thereof. “Utility” means any person or private or public entity owning or operating utility facilities as defined in this section, including any wholly owned or controlled subsidiary. The municipality or the commissioner shall issue an appropriate order to any utility to readjust or relocate in or remove its utility facility at its own expense from any such federal surface transportation urban program roadway or facility as is deemed necessary by the municipality and by the commissioner, provided the cost of readjusting, relocating or removing any municipally-owned utility facility shall be apportioned on the same basis as the cost of constructing such roadway or facility, and provided further, the cost of readjusting, relocating or removing any other utility facility within, on, along, over or under any land comprising the right-of-way of a state highway or any other public highway when necessitated by the construction or reconstruction of a state highway shall be apportioned in accordance with the provisions of section 13a-126.

(1969, P.A. 501, S. 3; P.A. 74-118; P.A. 75-485, S. 6, 8; P.A. 77-203; 77-342, S. 2, 3; P.A. 78-331, S. 7, 58; P.A. 94-188, S. 3, 30.)

History: P.A. 74-118 substituted “utility facility owned or operated by a public entity” for “municipally-owned utility facility”; P.A. 75-485 substituted “federal-aid urban system” for “such extensions to the federal-aid primary and secondary systems”, substituted “shall” for “may” in provision re issuance of orders to relocate or remove utility facilities and restored reference to “municipally-owned” utility facilities; P.A. 77-203 allowed commissioner of transportation to issue order for relocation or removal of utility facility (also enacted by P.A. 77-342), included references to urban system in definition of “utility” and added provision re apportionment of cost of relocating or removing facilities other than municipally-owned facilities; P.A. 78-331 specified “United States Secretary of Transportation” to avoid any confusion with state transportation officials; P.A. 94-188 changed references to “commissioner of transportation” to “the commissioner”, changed “is authorized to promulgate” to “may adopt”, replaced references to “the federal-aid urban system” with references to “federal surface transportation urban program roadway or facility”, and inserted “cable television” after “communications”, effective June 2, 1994.

See Sec. 13a-98m for definition of “federal surface transportation urban program roadway or facility”.



Section 13a-98g and 13a-98h - Federal aid urban system. Selection of routes to be included in system.

Sections 13a-98g and 13a-98h are repealed.

(1971, P.A. 584, S. 1, 2; P.A. 75-485, S. 1, 2, 8; P.A. 94-188, S. 29.)



Section 13a-98i - Agreements for acceptances and expenditure of funds.

(a) The commissioner may enter into agreements for the acceptance and expenditure of funds concerning federal surface transportation urban program roadways or facilities and eligible federal surface transportation rural collector roadways or facilities with the United States Secretary of Transportation or local officials, or both, to develop plans and establish programs for, and construct improvements on or to such roadways or facilities using appropriations made to the Department of Transportation by the General Assembly and apportionments to the Department of Transportation by said Secretary of Transportation under the provisions of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA-LU), all amendments thereto and all applicable federal regulations. Any municipality becoming a party to an agreement concerning such improvements on locally maintained roadways or facilities shall pay fifty per cent of that portion of the cost thereof, which is not paid by the federal government, including required studies, establishing programs, development of plans, engineering expenses, acquisition of rights-of-way, required municipally-owned utility work and construction activities, provided the municipality may pay up to the entire nonfederal government share on locally maintained roadways or facilities when the commissioner and municipality agree that this action is warranted, necessary and desirable in order to obtain federal funds. The state may pay fifty per cent of that portion of the cost thereof which is not paid by the federal government on locally maintained roadways or facilities and shall pay the entire portion not paid by the federal government on state maintained roadways or facilities.

(b) For locally maintained roadways or facilities, the commissioner and the municipality may agree upon alternate funding percentages.

(1971, P.A. 584, S. 3; P.A. 75-485, S. 3, 8; P.A. 77-342, S. 1, 3; P.A. 78-331, S. 8; P.A. 88-60, S. 1; P.A. 94-188, S. 4, 30; P.A. 99-181, S. 1, 40; P.A. 06-133, S. 10.)

History: P.A. 75-485 clarified provisions by replacing reference to acceptance and expenditures of funds as provided in Sec. 13a-98d with detailed provisions specifying sources of funds and apportionment of costs; P.A. 77-342 added proviso re municipality’s payment of entire nonfederal share on locally-maintained routes; P.A. 78-331 specified U.S. Secretary of Transportation to avoid confusion with state transportation officials; P.A. 88-60 amended existing section to require municipalities to pay 50% of all municipally-owned utility work and construction activities on locally maintained routes and added Subsec. (b) to allow the commissioner to determine alternate funding percentages for project phases on locally-maintained routes; P.A. 94-188 replaced “said commissioner is authorized to” with “the commissioner may”, replaced references to the “federal-aid urban system” with references to “federal surface transportation urban program roadways or facilities”, replaced reference to federal Highway Act of 1973 with reference to Intermodal Surface Transportation Efficiency Act of 1991, replaced references to “routes” with references to “roadways or facilities”, changed the language in Subsec. (b) to provide for agreement upon alternate funding percentages by the commissioner and the municipality rather than a determination of such percentages by the commissioner and the municipality, and to delete language concerning individual project phases and provision that the total cost to the municipality and state for all project phases combined would remain at the same percentage established pursuant to “this section”, effective June 2, 1994; P.A. 99-181 amended Subsec. (a) by allowing the commissioner to enter into agreements for federal funding of rural collector roadways or facilities and by changing “Intermodal Surface Transportation Efficiency Act of 1991” to “Transportation Equity Act for the 21st Century”, effective June 23, 1999; P.A. 06-133 amended Subsec. (a) to replace “Transportation Equity Act for the 21st Century” with “Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA-LU)”, effective June 6, 2006.

See Sec. 13a-98m for definition of “federal surface transportation urban program roadway or facility”.



Section 13a-98j - Municipal and state responsibility for streets or roads in the urban program.

The municipality shall continue to maintain any local street or road or portion thereof selected to be a federal surface transportation urban program roadway. The state shall continue to maintain any state street or road or portion thereof selected to be a federal surface transportation urban program roadway. This maintenance responsibility shall not be construed to limit, restrict or derogate from any power, right or authority of the commissioner or the municipalities contained in any other statute.

(1971, P.A. 584, S. 4; P.A. 73-369; P.A. 75-485, S. 4, 8; P.A. 94-188, S. 5, 30.)

History: P.A. 73-369 added provision concerning state’s continued maintenance of state streets and roads and clarified municipality’s continued maintenance of “local” roads; P.A. 75-485 deleted provision re municipality’s payments re federal-aid urban system project as provided in Sec. 13a-98d; P.A. 94-188 made the references to “streets or roads” singular and changed references to “the federal-aid urban system” to “federal surface transportation urban program roadway”, effective June 2, 1994.

See Sec. 13a-98m for definition of “federal surface transportation urban program roadway or facility”.



Section 13a-98k - Use of program roadways or facilities by utility facilities or utilities.

The use of federal surface transportation urban program roadways or facilities by “utility facilities or utilities”, as defined in section 13a-98f, and any readjustment, relocation or removal thereof shall be subject to the provisions in said section 13a-98f.

(1971, P.A. 584, S. 6; P.A. 94-188, S. 6, 30.)

History: P.A. 94-188 deleted the reference to “the federal-aid urban system” and replaced it with a reference to “federal surface transportation urban program roadways or facilities”, effective June 2, 1994.

See Sec. 13a-98m for definition of “federal surface transportation urban program roadway or facility”.



Section 13a-98l - Specifications to encourage use of recycled materials in projects.

The Commissioner of Transportation shall revise the specifications for materials used for projects undertaken by the commissioner to encourage the use of recycled materials to the maximum extent possible consistent with public safety and economic feasibility.

(P.A. 89-386, S. 20, 24.)



Section 13a-98m - Definition.

As used in sections 13a-98e, 13a-98f and 13a-98i to 13a-98k, inclusive, “federal surface transportation urban program roadway or facility” means any state or locally maintained roadway or facility that is deemed eligible for surface transportation urban program funding in accordance with the Transportation Equity Act for the 21st Century, all amendments to said act and all applicable federal regulations.

(P.A. 94-188, S. 1, 30; P.A. 00-148, S. 5.)

History: P.A. 94-188 effective June 2, 1994; P.A. 00-148 replaced “Intermodal Surface Transportation Efficiency Act of 1991” with “Transportation Equity Act for the 21st Century” and made technical changes.



Section 13a-98n - Local transportation capital program.

(a) The Commissioner of Transportation shall establish a local transportation capital program to provide state funding, in lieu of specific federal funding available, to any municipality or local planning agency for transportation improvements to any state or locally maintained roadway or facility that is deemed eligible for federal surface transportation urban program funding.

(b) The commissioner may request the authorization of special tax obligation bonds of the state to establish such state funding. In the absence of state funding in any year, specific and eligible federal transportation funding shall remain available. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(c) The Department of Transportation shall accept applications for such state funding from any eligible recipient, based on project priorities, through the appropriate regional planning agency. Any such state funding shall be provided to the recipient through guidelines developed by the Department of Transportation.

(d) Any transportation improvement funded pursuant to the program established in this section will have a service life of approximately twenty years.

(e) Notwithstanding any other provision of the general statutes, this program, when improvements are on a locally owned roadway or facility, shall not be deemed to be a proposed state action, activity or critical activity for the purposes of sections 25-68b to 25-68h, inclusive.

(P.A. 13-239, S. 74.)

History: P.A. 13-239 effective November 1, 2013.



Section 13a-99 - Towns to build and repair highways and bridges.

Towns shall, within their respective limits, build and repair all necessary highways and bridges, and all highways to ferries as far as the low water mark of the waters over which the ferries pass, except when such duty belongs to some particular person. Any town, at its annual meeting, may provide for the repair of its highways for periods not exceeding five years and, if any town fails to so provide at such meeting, the selectmen may provide for such repairs for a period not exceeding one year.

(1949 Rev., S. 2117; 1958 Rev., S. 13-2; 1963, P.A. 226, S. 99.)

History: 1963 act replaced previous provisions: See title history.

Cited. 12 CA 153; 29 CA 18. Motion for jury instruction re ultra vires act of removing obstruction was properly denied since removal was authorized pursuant to section, town charter and case law. 71 CA 531.

City becomes responsible for condition of highways when town and city consolidate. 3 CS 418. Cited. 4 CS 401; 5 CS 193. Duty of New Haven not impaired by special act 576 of 1937. 8 CS 204. Cited. 25 CS 305; 27 CS 469.



Section 13a-99a - Town roads lying within, intersecting or crossing state highway rights-of-way.

(a) Whenever a town road or a portion thereof lies within the limits of a state highway right-of-way or passes over or under a state highway right-of-way, such road or portion thereof shall be state highway property subject to an easement to the town for travel. The local traffic authority, as defined in section 14-297, shall have the jurisdiction over any portion of a town road within an easement created by this subsection.

(b) Any portion of a town road lying within the limits of a state highway right-of-way, which town road is no longer maintained or used by such town, shall be deemed legally abandoned as a public highway and title to such portion of such town road shall vest in the state.

(c) When a town road crosses or intersects a state highway right-of-way at grade level, the responsibility for maintenance of that portion of the town road from the edge of the state highway right-of-way to the edge of the traveled portion of the state highway shall remain with the town; and any liability for neglect or default of maintenance of such portion of the town road shall be in accordance with section 13a-149. When a town road passes over or under a state highway right-of-way, the responsibility for maintenance of the road shall remain with the town; and any liability for neglect or default of such maintenance shall be in accordance with section 13a-149.

(1967, P.A. 209, S. 1–3; P.A. 77-78; P.A. 90-342, S. 4, 5.)

History: P.A. 77-78 added the words “or intersects” in Subsec. (c); P.A. 90-342 added provision in Subsec. (a) providing the local traffic authority with jurisdiction over any portion of a town road within an easement.



Section 13a-100 - Expense of bridges between towns.

Necessary bridges between towns, except when otherwise specially provided by law, shall be built and kept in repair by such towns, and the expense thereof shall be apportioned between them according to the total revenue received yearly from direct taxation in each of such towns, as averaged for the three fiscal years next preceding.

(1949 Rev., S. 2119; 1958 Rev., S. 13-4; 1963, P.A. 226, S. 100.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-100a - Maintenance of pedestrian walkways on bridges.

The person required to maintain any bridge constructed over any section of the National System of Interstate and Defense Highways located within this state, which bridge (1) is constructed or undergoes major reconstruction, as determined by the Commissioner of Transportation, on or after October 1, 2000, and (2) has a defined pedestrian walkway, shall install and maintain fencing along such walkway to prevent pedestrians from throwing objects from such walkway onto the highway below. The bridge located between the Legislative Office Building and the State Capitol Building shall not be subject to the provisions of this section.

(P.A. 00-184, S. 1.)



Section 13a-101 - Bridges over artificial watercourses.

Any bridge or passageway over any artificial watercourse on a highway which it is not the duty of the commissioner to maintain shall be constructed and maintained by the person owning or controlling such watercourse and shall be of such width and carrying capacity as are approved by the board of selectmen of the town, provided, if at any time the board of selectmen finds that any such existing bridge or passageway has become insufficient to permit the traveling public to use it with safety, the board of selectmen shall cause such bridge or passageway to be reconstructed so as to make it sufficient or shall cause a new sufficient bridge or passageway to be constructed. The town and the person owning or controlling the watercourse shall each pay an equitable portion of the cost of reconstructing such existing bridge or passageway or of constructing a new sufficient bridge or passageway, which equitable apportionment shall be based upon the respective needs of the town and the person for such change in such bridge or passageway, and the board of selectmen may enter into an agreement with such person determining the portion to be paid by each, provided, if the board of selectmen and such person cannot agree upon an equitable apportionment of such cost, either may apply to the superior court in the judicial district within which such bridge or passageway is situated, or, if said court is not in session, to any judge thereof, for a determination of the portion of the cost to be borne by each, and said court or such judge, after causing notice of the pendency of such application to be given to the other party, shall appoint a state referee to make such determination. Such referee, having given at least ten days’ notice to the parties interested of the time and place of the hearing, shall hear both parties, shall view the bridge or passageway and take such testimony as such referee deems material, and shall thereupon determine the portion of the cost to be borne by each and immediately report to the court. If the report is accepted by the court, such determination shall, subject to right of appeal as in civil actions, be conclusive upon both parties.

(1949 Rev., S. 2200; 1951, S. 1192d; 1957, P.A. 211, S. 1; 1958 Rev., S. 13-9; 1963, P.A. 226, S. 101; P.A. 78-280, S. 2, 127; P.A. 03-115, S. 31.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”; P.A. 03-115 made technical changes.

See Sec. 13a-90 re bridges over artificial watercourses which Transportation Commissioner is responsible for maintaining.



Section 13a-102 - Court may direct construction or repair of bridge.

When any town neglects to construct or repair a bridge across a river in a highway in such town, or when it is necessary to construct or repair any such bridge between towns or judicial districts and the towns liable therefor neglect, or do not agree, to construct or repair it, the superior court of the judicial district in which either town is situated, on complaint of any person, and legal notice given to the town liable for such construction or repairs, shall inquire by itself or committee into the public necessity and convenience thereof; and, if no sufficient reason is shown to the contrary, and such town or towns do not undertake to construct or repair such bridge within such time as the court directs, it may appoint some suitable person to do the same; and the expense thereof, being allowed by said court, shall be paid by such town or towns. Said court or such committee may estimate the damages, if any, sustained by any person or corporation by the construction of such bridge, due notice having been given to such person or corporation to appear and be heard, and, upon return of the report of any such committee into court, the same proceedings may be had in regard to such report and damages as are provided in sections 13a-52 to 13a-72, inclusive, for persons interested in laying out or altering a highway, in regard to remonstrance and reassessment of damages.

(1949 Rev., S. 2123; 1958 Rev., S. 13-7; 1963, P.A. 226, S. 102; P.A. 78-280, S. 2, 4, 127.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district(s)” for “county(ies)”.



Section 13a-103 - Complaint to court for failure of town to maintain highway.

Whenever any town fails to keep any highway within such town in good and sufficient repair or whenever the selectmen of any town fail to remove or cause to be removed any encroachments upon any highway in such town or to make such alterations or improvements therein as may be required by common convenience or necessity, the superior court for the judicial district in which such highway is located, upon the written complaint of six or more citizens of this state under oath, after due inquiry made by it, shall appoint a time and place when and where all persons interested may appear and be heard upon the propriety of such repairs, or of the removal of such encroachments, or of the making of such alterations and improvements. If a time and place for hearing is set by the court, the clerk shall deliver to the complainants or their attorneys the documents set forth in this section for service by a proper officer. Notice shall be given to the first selectman of such town and to the person or persons maintaining such encroachments by causing a true and attested copy of such complaint, accompanied with a summons notifying such parties of such time and place, to be left with each of such parties, or at his usual place of abode, by some proper officer at least six days inclusive before the day appointed for the hearing; but, before issuing any summons on such complaint, the court shall require of the complainants a sufficient bond for costs to the adverse parties and may, any time thereafter, require further bond for such costs. If the court finds that such highway should be repaired or that such encroachments should be removed or that such alterations and improvements should be made, it shall order the selectmen of such town to cause such highway to be repaired and such encroachments to be removed and such alterations and improvements to be made, and shall prescribe the manner and extent of such repairs and of the removal of such encroachments and of the making of such alterations and improvements and the time within which the work shall be done, and may, for reasonable cause, extend such time. The court shall assess the benefits resulting from such repairs or removal of encroachments or such alterations and improvements against any of the parties to be benefited, including such town. Such benefits as to such parties other than such town may be collected in the same manner as town taxes are collected.

(1949 Rev., S. 2127; 1958 Rev., S. 13-12(a); 1959, P.A. 152, S. 35; 674, S. 1; 1963, P.A. 226, S. 103; P.A. 76-436, S. 337, 681; P.A. 78-280, S. 1, 127; P.A. 98-81, S. 2.)

History: 1959 acts substituted common pleas court for county commissioners to take jurisdiction of petition, removed requirement petition be endorsed and approved by state’s attorney after inquiry by him, removed power of county commissioners to cause repairs to be made and added provisions re assessment of benefits resulting from repairs, removals etc. against parties to be benefited; 1963 act replaced previous provisions: See title history; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 98-81 added provision re delivery by clerk to complainants or their attorneys of documents for service by proper officer, if time and place for hearing is set by court.

Cited. 5 CA 448; 12 CA 153; 17 CA 111; 29 CA 18.

Cited. 11 CS 429. Section will not avail those seeking to have highway boundaries defined. 15 CS 404.



Section 13a-104 - Proceeding against borough for failure to maintain highway.

Whenever any borough has assumed the care of the highways and sidewalks within its limits and the authorities of such borough fail to keep such highways and sidewalks in good and sufficient repair, the same proceedings may be had against such borough and the authorities thereof, to secure the repair of such highways and sidewalks, as are provided for in section 13a-103.

(1949 Rev., S. 2128; 1958 Rev., S. 13-12 (b); 1963, P.A. 226, S. 104.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-105 - Contracts for highway construction.

When any town has determined to construct or reconstruct any highway, section of highway or bridge, which construction or reconstruction is to be paid for from funds allotted to such town under the provisions of sections 13a-175a to 13a-175f, inclusive, and the commissioner has entered into an agreement with the selectmen of such town, as provided by sections 13a-175e and 13a-175f, said commissioner shall call for bids and award a contract for such construction or reconstruction in the manner provided by section 13a-95, except that, if, in the opinion of said commissioner, it is to the best interest of the state and such town, the commissioner may award to such town a contract for such construction or reconstruction upon such terms and conditions as the commissioner determines, provided the estimated unit prices under any contract so awarded shall not be in excess of ten per cent more than the average unit prices prevailing during the preceding twelve months for similar work in the state and provided such town shall have authorized the selectmen to enter into such contract in the name and on behalf of such town. Nothing in this section shall be construed to eliminate the use of force account work for the repair of town aid highways. The commissioner may, subject to the approval of the selectmen or legislative body of such town, enter into an agreement with a third party for additional construction or reconstruction works when requested to do so by such third party, provided such third party shall, immediately upon certification by the commissioner, pay to the State Treasurer the full cost to the state of such additional construction or reconstruction works. If under such agreement such additional construction or reconstruction works are carried out by such third party, they shall conform with all requirements and regulations of such town and such as may be prescribed by the commissioner.

(1949 Rev., S. 2178; 1958 Rev., S. 13-65; 1963, P.A. 226, S. 105; 1967, P.A. 701, S. 11; 1971, P.A. 582, S. 1; P.A. 02-89, S. 16.)

History: 1963 act replaced previous provisions: See title history; 1967 act corrected obsolete statutory references; 1971 act added provisions re agreements between commissioner and third party for additional construction or reconstruction work; P.A. 02-89 replaced reference to Sec. 13a-175h with reference to Sec. 13a-175f, reflecting the repeal of Sec. 13a-175h by the same public act, and made technical changes for purposes of gender neutrality.



Section 13a-106 - Competitive bids not required when material available at price acceptable to commissioner.

When any town highway is maintained, improved, constructed or reconstructed on a force account basis by expenditure of funds allocated under sections 13a-175a to 13a-175f, inclusive, the furnishing of gravel, sand or wood posts by competitive bids under section 4a-57 shall not be required when suitable material, meeting Department of Transportation specifications, is available to the town at a unit price acceptable to the commissioner.

(1953, S. 1184d; 1958 Rev., S. 13-66; 1963, P.A. 226, S. 106; 1967, P.A. 701, S. 12; 1969, P.A. 768, S. 89; P.A. 02-89, S. 17.)

History: 1963 act replaced previous provisions: See title history; 1967 act changed obsolete statutory references; 1969 act substituted commissioner and department of transportation for highway commissioner and department; P.A. 02-89 replaced reference to Sec. 13a-175h with reference to Sec. 13a-175f, reflecting the repeal of Sec. 13a-175h by the same public act.



Section 13a-107 - Selectmen to open highway blocked with snow.

Whenever any highway becomes blocked with snow to an extent that renders the same impassable for public travel, the selectmen of the town in which such highway is located shall cause such highway to be opened for public travel at the expense of such town within a reasonable time thereafter, if they find the same to be required for public convenience and necessity. Any selectman who fails to open any highway so blocked, when requested in writing so to do by six taxpayers residing on or near such highway, shall be fined ten dollars. The provisions of this section shall not apply to any highway within the limits of any city or borough, unless the town has the supervision of the highways in such city or borough.

(1949 Rev., S. 2132; 1958 Rev., S. 13-16; 1963, P.A. 226, S. 107.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-108 - Rural free delivery route to be opened.

If the selectmen of any town fail, for a period of five days, to open, in accordance with the provisions of section 13a-107, any highway which is part of a rural free delivery route, any person or persons residing on such route may open such highway and shall be paid therefor by the town compensation at the prevailing rate of wages for such services; provided, if the selectmen have contracted with any other person to open such road, the amount paid by the town as compensation as herein provided may be recovered by such town from such contractor, unless otherwise expressly provided in such contract.

(1949 Rev., S. 2133; 1958 Rev., S. 13-17; 1963, P.A. 226, S. 108.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-109 - Apportionment of cost for work on bridge.

The commissioner or any municipality or other person who has performed any work on any bridge for a portion of the cost of which any other municipality or person is liable shall, within thirty days after the completion of such work, mail to each person liable for a portion of the cost of such work a statement of the total cost of such work, showing the proportionate share assessed against each interested party, and such amount assessed against each interested party shall thereupon become due and, if not paid within thirty days, shall bear interest at the rate of six per cent per annum and shall be collectible in an action at law brought to the superior court for the judicial district wherein such bridge is located.

(1949 Rev., S. 2273; 1958 Rev., S. 13-129; 1963, P.A. 226, S. 109; P.A. 78-280, S. 24, 127.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted superior court for “any court of competent jurisdiction” and “judicial district” for “county”.



Section 13a-110 - Lighting on bridges, dangerous locations and intersections.

(a) The commissioner shall cause to be installed and shall maintain suitable lighting on any bridge or on any dangerous location or intersection on any state highway when he deems such lighting necessary to the safety of the public.

(b) The commissioner may provide, at the request of any interested town, person or company, a system of street lighting on any bridge on any state highway, under the provisions of section 13a-87, provided the state shall be reimbursed for the entire cost thereof by such town, person or company.

(c) The commissioner, upon request of any municipality, may enter into a written agreement with the municipality to reimburse it or any municipal district therein for twenty-five per cent of the cost of new highway lighting installations and the annual cost of operation thereof on agreed portions of unlimited access state-maintained highways, when he deems that such lighting will contribute to the safety of the public and the need for such lighting meets the requirements established by the commissioner.

(1949 Rev., S. 2241, 2271; 1957, P.A. 609; 1958 Rev., S. 13-122, 13-123, 13-127; 1961, P.A. 517, S. 76; 1963, P.A. 226, S. 110; P.A. 73-675, S. 17, 44; P.A. 75-568, S. 13, 45.)

History: 1961 act removed obsolete reference to requests by counties in Subsec. (b), county government having been abolished in 1959; 1963 act replaced previous provisions: See title history; P.A. 73-675 substituted transportation fund for highway fund in Subsec. (a); P.A. 75-568 deleted provision re payment of costs from transportation fund in Subsec. (a).

Cited. 39 CS 234.



Section 13a-110a - Highway and roadway lighting designed to maximize energy conservation and minimize light pollution. State and municipal funds.

(a) As used in this section:

(1) “Fixture” means the assembly that holds a lamp and may include an assembly housing, a mounting bracket or pole socket, a lamp holder, a ballast, a reflector or mirror, and a refractor or lens;

(2) “Full cutoff luminaire” means a luminaire that allows no direct light emissions above a horizontal plane through the luminaire’s lowest light-emitting part;

(3) “Glare” means direct light emitting from a luminaire that causes reduced vision or momentary blindness;

(4) “Illuminance” means the level of light measured at a surface;

(5) “Lamp” means the component of a luminaire that produces the light;

(6) “Light trespass” means light emitted by a luminaire that shines beyond the boundaries of the property on which the luminaire is located;

(7) “Lumen” means a unit of measurement of luminous flux;

(8) “Luminaire” means the complete lighting system, including the lamp and the fixture;

(9) “Municipality” shall have the same meaning as in subsection (a) of section 7-148;

(10) “Municipal funds” means any bond revenue or any money appropriated or allocated by a municipality;

(11) “Municipal road” means any public highway, road, street, avenue, alley, driveway, parkway or place, under the control of a municipality of the state, dedicated, appropriated or opened to public travel;

(12) “Permanent outdoor luminaire” means any luminaire or system of luminaires that is outdoors and intended to be used for seven days or longer;

(13) “State funds” means any bond revenues or any money appropriated or allocated by the General Assembly; and

(14) “State highway” shall have the same meaning as in subsection (a) of section 13a-1.

(b) Except as provided in subsection (c) of this section, no state or municipal funds shall be used to install or replace a permanent outdoor luminaire for roadway lighting unless (1) the luminaire is designed to maximize energy conservation and to minimize light pollution, glare and light trespass, (2) the luminaire’s illuminance is equal to the minimum illuminance adequate for the intended purpose of the lighting, (3) for a luminaire with a rated output of more than 1800 lumens used on state secondary highways, as defined in section 13a-14, and state special service highways, as defined in said section 13a-14, such luminaire is a full cutoff luminaire, (4) for a luminaire with a rated output of more than 1800 lumens used on municipal roads, such luminaire is a full cutoff luminare, (5) for a luminaire with a rated output of more than 1800 lumens used on state primary highways, as defined in said section 13a-14, for which, in the opinion of the Commissioner of Transportation, use of a full cutoff luminaire shall not compromise the safety of the highway, increase the cost of the lighting plan or lighting replacement for the highway or violate any provision of federal law, such luminaire is a full cutoff luminaire, (6) the Commissioner of Transportation determines that the purpose of the lighting installation or replacement of lights on state highways cannot be achieved by reducing the speed limit in the area to be lighted or by installing reflectorized roadway markers, lines, warnings, informational signs or other means of passive or reflective lighting, and (7) the chief elected officer of a municipality or such officer’s designee, determines that for a municipal road the purpose of the lighting installation or replacement cannot be achieved by reducing the speed limit in the area to be lighted or by installing reflectorized roadway markers, lines, warnings, informational signs or other means of passive or reflective lighting.

(c) The Commissioner of Transportation or the commissioner’s designee may waive the provisions of subdivision (3) of subsection (b) of this section when, after a request for such a waiver has been made and reviewed, the commissioner or the commissioner’s designee determines that such a waiver is necessary for the lighting application. Requests for such a waiver shall be made to the commissioner or the commissioner’s designee in such form as the commissioner shall prescribe and shall include, without limitation, a description of the lighting plan, a description of the efforts that have been made to comply with the provisions of subdivision (3) of subsection (b) of this section and the reasons such a waiver is necessary. In reviewing a request for such a waiver, the commissioner shall consider design safety, costs and other factors deemed appropriate by the commissioner.

(d) The chief elected official of a municipality or said official’s designee may waive the provisions of subdivision (4) of subsection (b) of this section when, after a request for such a waiver has been made and reviewed, said official or said official’s designee determines that such a waiver is necessary for the lighting application. Requests for such a waiver shall be made to said official or said official’s designee in such form as said official shall prescribe and shall include, without limitation, a description of the lighting plan, a description of the efforts that have been made to comply with the provisions of subdivision (4) of subsection (b) of this section and the reasons such a waiver is necessary. In reviewing a request for such a waiver, said official shall consider design safety, costs and other factors deemed appropriate by said official.

(e) No public utility company may install or replace a permanent outdoor luminaire for roadway lighting, if the cost of operating such luminaire is paid for by municipal funds, unless (1) the luminaire is designed to maximize energy conservation and to minimize light pollution, glare and light trespass, (2) the luminaire’s illuminance is equal to the minimum illuminance adequate for the intended purpose of the lighting, and (3) for a luminaire with a rated output of more than 1800 lumens used on municipal roads, such luminaire is a full cutoff luminaire. The chief elected official of a municipality or said official’s designee may waive the provisions of subdivision (3) of this subsection when, after written notice from the public utility company thirty days prior to the installation or replacement of said luminaire, said official or said official’s designee determines that a waiver is necessary for the lighting application. Such notice shall be in such form as said official shall prescribe and may include a description of the lighting plan and a description of the efforts that have been made to comply with the provisions of subdivision (3) of this subsection. Said official may consider design safety, costs and other factors deemed appropriate by said official.

(f) The provisions of this section shall not apply to the installation or replacement of luminaires for which the Secretary of the Office of Policy and Management (1) conducts a life-cycle cost analysis of one or more luminaires which meet the requirements set forth in subsection (b) of this section and one or more luminaires which do not meet such requirements, and (2) certifies that a luminaire which meets such requirements is not cost effective and is not the most appropriate alternative based on the life-cycle cost analysis.

(P.A. 95-217, S. 6; P.A. 01-134.)

History: P.A. 01-134 amended Subsec. (a) by adding definitions of “municipality”, “municipal funds”, “municipal road” and “state highway” and redesignating existing Subdivs. (9) and (10) as Subdivs. (12) and (13), amended Subsec. (b) by making section applicable to municipal funds, adding Subdiv. (4) re requirements for a luminaire on municipal roads, redesignating existing Subdiv. (4) as Subdiv. (5) and adding provisions as Subdivs. (6) and (7) re determinations by commissioner and chief elected officer of a municipality, amended Subsec. (c) by making technical changes for purposes of gender neutrality, added Subsec. (d) re waiving the provisions of Subsec. (b)(4), added Subsec. (e) re conditions for a public utility company to install or replace a permanent outdoor luminaire for roadway lighting and redesignated existing Subsec. (d) as Subsec. (f).



Section 13a-111 - Railings on bridges and highways.

The party bound to maintain any bridge or highway shall erect and maintain a sufficient railing or fence on the sides of such bridge and on the sides of such parts of such road as are so made or raised above the ground as to be unsafe for travel. The specifications for railings or fences on state highways or bridges required to be erected and maintained pursuant to this section shall be constructed equal to, or better than, the current specifications and policies approved by the Commissioner of Transportation for the installation and maintenance of roadside appurtenances. A railing or fence that is reasonably maintained under said specifications shall be deemed sufficient under the provisions of this section.

(1961, P.A. 43; 1963, P.A. 226, S. 111; P.A. 98-182, S. 14, 22.)

History: 1963 act replaced previous provisions: See title history; P.A. 98-182 deleted the requirement for the commissioner to promulgate regulations, required the specifications for railings or fences to be constructed equal to or better than current specifications and policies, effective July 1, 1998.

See Sec. 13a-152 re damages for failure to maintain railing or fence.

Proof of compliance with former provision deemed to raise conclusive presumption defendant discharged duty. 122 C. 99. Standard not generally applicable; applies only to highways specified. 129 C. 700.



Section 13a-112 - Certain bridges to have draws.

No bridge without a draw shall be built or maintained across any water navigated by open-deck vessels for business purposes, whose passage would be impeded thereby. If any bridge is so maintained or its construction commenced, the Superior Court, or any judge thereof in vacation, upon the complaint of any party aggrieved, may enjoin the maintenance or construction of such bridge, and may order its removal at the expense of the respondent and that a suitable bridge be built, and may establish the width of the draw therein, but, whenever any highway is laid out over any navigable water, the committee of the Superior Court appointed with power to lay out such highway or a committee appointed by the Superior Court upon the application of the selectmen of the town which has laid out such highway may inquire, after due and reasonable notice to all parties interested, whether the building, construction or maintenance of a bridge without a draw will materially interfere with the navigation of such water by open-deck vessels for business purposes. If such committee finds that the construction or maintenance of such a bridge without a draw will not materially interfere with the navigation of such water, such committee, after giving at least five days’ notice in the manner prescribed for the service of legal process to all persons owning wharves, docks or wharf privileges above such bridge, may assess the damages which the construction of such bridge without a draw will cause to the owners of such wharf or wharf privileges and, if the committee finds that the total amount of such damages, if paid by the town in which such bridge is located, will be more economical for such town than the construction or maintenance of such bridge with a draw, such bridge may be maintained, built or constructed without a draw, after the amount of damages so found has been paid to the parties entitled to the same or has been deposited in the town treasury subject to their order; and the amount of such damages shall be paid by the town in which the bridge is located, as a part of the expense of building or maintaining such highway or bridge. All persons interested in such wharves or wharf privileges shall be entitled to all of the privileges by way of remonstrance and reestimate of damages which are provided in part III of this chapter for persons interested in laying out or altering a highway. This section shall not be construed to authorize the construction of a bridge without a draw over Branford River below Hobart’s Bridge.

(1949 Rev., S. 2120; 1958 Rev., S. 13-5; 1963, P.A. 226, S. 112.)

History: 1963 act replaced previous provisions: See title history; (Revisor’s note: In 2003 a reference to “chapter 238” was changed editorally by the Revisors to “this chapter”).



Section 13a-113 - Drawbridges to have gates.

The approaches to all drawbridges over which highways pass shall be provided, by the town or towns or owners of such bridges, with gates for the protection of travelers, subject to the approval of the selectmen of the town or towns in which such bridge or bridges may be located. Each bridge tender shall insure closure of such gates before the draw is opened. Any bridge tender who violates the provisions of this section shall be fined not more than fifty dollars.

(1949 Rev., S. 2121; 1958 Rev., S. 13-6; 1963, P.A. 226, S. 113.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-114 - Traffic control during department operations.

The commissioner or his agent may, while engaged in Department of Transportation operations, restrict, control and halt traffic. Anyone who disregards or disobeys the person so restricting, controlling or halting traffic shall be fined not more than one hundred dollars.

(1949 Rev., S. 2238; 1958 Rev., S. 13-119; 1961, P.A. 206; 1963, P.A. 226, S. 114; 1969, P.A. 768, S. 90.)

History: 1961 act added provisions of this section to 1958 Rev., S. 13-119, other provisions of which are found in Secs. 13a-115 and 13a-145; 1963 act replaced previous provisions: See title history; 1969 act substituted department of transportation for highway department.



Section 13a-115 - Closing highways under construction, maintenance or repair.

(a) The Commissioner of Transportation may close or restrict traffic over any section of any state highway or bridge for the purpose of construction, reconstruction, maintenance or repair by posting notices at each end of such section of highway or at each end of such bridge. Any person who, without a permit from the commissioner, closes any state highway or bridge shall be fined not more than one hundred dollars.

(b) If in the course of construction, reconstruction, maintenance or repair of any state highway, the commissioner finds it necessary to close a highway or bridge of any town, city, borough or municipal corporation, he shall have the authority to do so in the manner provided in subsection (a) of this section and the provisions of said subsection and section 13a-145 shall be applicable thereto.

(1949 Rev., S. 2238; 1957, P.A. 611, S. 2; 1958 Rev., S. 13-119, 13-192; 1963, P.A. 226, S. 115; 1967, P.A. 45, S. 1; 1969, P.A. 768, S. 91; P.A. 75-248, S. 1, 2.)

History: 1963 act replaced previous provisions: See title history; 1967 act included “reconstruction or repair” in Subsec. (b) and replaced “expressway” with “state highway”; 1969 act substituted commissioner of transportation for highway commissioner; P.A. 75-248 included references to “maintenance” of highways.

See Sec. 13a-145 re use of closed highway at user’s risk.

See Sec. 13a-257 re contractors’ liability.

Cited. 39 CS 234.



Section 13a-116 - Warning signs.

On any road or bridge maintained by the state where repairs or construction are under way or on any road or bridge being constructed or reconstructed under supervision of the commissioner, the display of reflectorized signs erected under the provisions of sections 13a-115 and 13a-119 shall be deemed adequate warning, provided there are no openings or obstructions within the traveled portion of the road or adjacent thereto.

(1949, S. 1200d; 1958 Rev., S. 13-133; 1963, P.A. 226, S. 116.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-117 - Permit to operate truck between parts of industrial plant.

The commissioner may, if in his opinion it is equitable, grant a special permit for the operation of industrial trucks, tractors, trailers and semitrailers upon the highways of this state for the purpose of transporting goods, property or merchandise to and between buildings of the same industrial plant, provided the maximum distance on the highways over which such vehicle may be operated under such permit shall not exceed fifteen hundred feet, and may make necessary regulations as to their use thereon.

(1949 Rev., S. 2198; 1958 Rev., S. 13-84; 1963, P.A. 226, S. 117.)

History: 1963 act replaced previous provisions: See title history.

See Sec. 14-24 re special registrations for heavy duty trailers, heavy construction equipment, etc.

See Sec. 14-49(l) re fee for registration of trucks used between parts of industrial plants.



Section 13a-117a - (Formerly Sec. 13a-28). Permit to operate service car or wrecker on limited access highway.

Section 13a-117a is repealed, effective June 29, 1993.

(1961, P.A. 46, S. 1; 1963, P.A. 226, S. 29; 1969, P.A. 553, S. 1; P.A. 73-675, S. 18, 44; P.A. 75-568, S. 14, 45; P.A. 84-429, S. 52; P.A. 93-307, S. 32, 34.)



Section 13a-117b - Soliciting of business by service car and wrecker businesses.

No person, firm or corporation engaged in a service car or wrecker business shall solicit customers while on any limited access state highway. Any person, firm or corporation violating the provisions of this section shall be fined not more than one hundred dollars for each offense.

(1969, P.A. 553, S. 2.)



Section 13a-118 - United States routes to be marked.

The commissioner shall on state highways, and may on town highways, mark, with standard shields, as approved by the American Association of State Highway Officials, the portion in this state of any route adopted by said association as a United States route. Such marking shall not be construed as approval of such route by said commissioner.

(1949 Rev., S. 2199; 1958 Rev., S. 13-85; 1963, P.A. 226, S. 118.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-119 - Warning and directional signs. Control cities.

(a) Whenever, in the opinion of the Commissioner of Transportation the same is necessary, said commissioner shall on any state highway, and may on any town highway, erect and maintain suitable warning and directional signs for the guidance of persons traveling thereon and may erect and maintain traffic control signals, devices, signs and markings on state highways, as approved by the Office of the State Traffic Administration. All of such signs and devices shall conform to the specifications of the manual of uniform traffic control devices as approved and revised by the Office of the State Traffic Administration.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, that set forth the criteria used for the designation of control cities in accordance with the standards established by the American Association of State Highway and Transportation Officials.

(1949 Rev., S. 2246; 1958 Rev., S. 13-132; 1963, P.A. 226, S. 119; 523; P.A. 09-186, S. 53; P.A. 12-132, S. 7.)

History: 1963 acts added “devices” and requirement of conformance to specifications of uniform traffic control devices manual rather than standards of American association of state highway officials and restated previous provisions: See title history; P.A. 09-186 designated existing provisions as Subsec. (a), made technical changes therein and added Subsec. (b) re designation of control cities, effective July 1, 2009; P.A. 12-132 amended Subsec. (a) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 13a-120 - Traffic authority to maintain warning signs.

The traffic authority of any city, town or borough shall erect and maintain suitable warning signs on highways under the jurisdiction of such traffic authority, legible from a distance of one hundred feet and located at a reasonable distance in each direction from schoolhouses or at a reasonable distance from the ends of hard surfaced highways, which signs shall designate the proximity of such schoolhouses or the ends of such hard surfaced highways; and such traffic authority shall erect and maintain similar warning signs in respect to bridges, dangerous curves and intersecting highways. All new and replacement signs, signals or markings erected in accordance with the requirements of this section shall conform to the specifications of the manual on uniform traffic control devices as approved and revised by the Office of the State Traffic Administration.

(1949 Rev., S. 2137; 1958 Rev., S. 13-21; 1963, P.A. 226, S. 120; 337; P.A. 12-132, S. 8.)

History: 1963 acts added mandatory requirement of maintenance of signs in re bridges, curves and intersections required that new and replacement signs, signals, etc. conform to specifications in manual on uniform traffic control devices and restated previous provisions: See title history; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 13a-121 - Notice of load capacity; appeal.

When the load-carrying capacity of any bridge on any highway is such that it will not carry safely any vehicle or combination of vehicle and trailer or semitrailer or any other object within the limits of the weights specified in section 14-267a, the authority having control of such bridge shall maintain notice at each end of such bridge legible at a distance of fifty feet, stating the maximum weight of vehicle which such bridge will carry safely. Any person may appeal from the restriction of the use of such bridge under the provisions of section 13a-89.

(1949 Rev., S. 2186; 1955, S. 1189d; 1958 Rev., S. 13-73; 1963, P.A. 226, S. 121; P.A. 79-188, S. 3, 10.)

History: 1963 act replaced previous provisions: See title history; P.A. 79-188 substituted Sec. 14-267a for reference to repealed Sec. 14-268.

See Sec. 13a-88 re load capacity of bridges.

See Sec. 13a-151 re violation of load capacity of bridge.

See Sec. 14-269 re exemptions from weight restrictions for certain vehicles engaged in construction work.



Section 13a-122 - Installation of decorations in streets restricted.

No person, firm or corporation, or any group or organization of persons, shall install any decorations or cause them to be installed within the limits of any highway without having received a permit to do so from the traffic authority having control of such highway. No decorations shall be so installed as to obstruct a clear view by any motor vehicle operator or pedestrian of any traffic control signal and, if such decorations include colored lights, no red, green or amber light shall be so placed as to be mistaken for a traffic control signal.

(1959, P.A. 153; 1963, P.A. 226, S. 122.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-123 - Restriction of outdoor advertising structures, signs, displays or devices on state property or interstate, federal-aid and other limited access highways. Signs upon or within buildings or personal property. Exceptions. License or permit. Information centers at safety rest areas. Removal. Penalty.

(a)(1) The erection of outdoor advertising structures, signs, displays or devices within six hundred sixty feet of the edge of the right-of-way, the advertising message of which is visible from the main traveled way of any portion of the National System of Interstate and Defense Highways, hereinafter referred to as interstate highways, the primary system of federal-aid highways or other limited access state highways, is prohibited except as otherwise provided in or pursuant to this section, and except that those outdoor advertising signs, displays and devices which are more than six hundred sixty feet off the nearest edge of the right-of-way, located outside of urban areas, visible from the main traveled way of the system and erected with the purpose of their message being read from such main traveled way are prohibited.

(2) The erection of advertising signs, displays or devices on real property owned or in the custody or control of the state, except such signs, displays or devices described in subdivision (6) of subsection (e) of this section, is prohibited. Nothing in this subsection shall restrict the right of the Commissioner of Transportation to issue permits for the maintenance of existing advertising signs, displays or devices, to renew existing permits or to issue new permits for the replacement of existing advertising signs, displays or devices on real property owned or in the custody or control of the state.

(3) Nothing in this subsection shall prohibit the erection or maintenance of advertising signs, displays or devices upon or within personal property, including, but not limited to, vehicular property owned or in the custody or control of the state.

(b) The Commissioner of Transportation may enter into agreements with the Secretary of Commerce on behalf of the state or any of its agencies to comply with Title I of the Highway Beautification Act of 1965 and do such things as are necessary to enable the state to be eligible for the bonus payments as set forth in an agreement between the state and the Secretary of Commerce dated June 23, 1961.

(c) The commissioner may promulgate regulations for the control of outdoor advertising structures, signs, displays and devices along interstate highways, the primary system of federal-aid highways and other limited access state highways. Such regulations shall be as, but not more, restrictive than the controls required by Title I of the Highway Beautification Act of 1965 and any amendments thereto with respect to the interstate and primary systems of federal-aid highways or the national standards of the Secretary of Commerce in respect to the interstate highways, in effect November 13, 1958, and any amendments thereto.

(d) The regulations promulgated by the commissioner shall, in the case of such other limited access state highways, exclude any area along either side of such highways which is zoned for industrial or commercial use under local ordinance or zoning regulation and which, upon application, is determined by the commissioner to be in actual use as an industrial or commercial area at the time of application, provided such exclusion shall remain operative only as long as such area remains so zoned.

(e) The following types of signs, displays and devices may, with the approval of and subject to regulations adopted by the commissioner, be permitted within the six-hundred-sixty-foot area of interstate, primary and other limited access state highways, except as prohibited by state statute, local ordinance or zoning regulation: (1) Directional and other official signs or notices, which signs and notices shall include, but not be limited to, signs and notices pertaining to natural wonders and scenic and historical attractions which are required or authorized by law; (2) signs, displays and devices advertising the sale or lease of the property upon which they are located; (3) signs, displays and devices advertising activities conducted on the property on which they are located; (4) directional and other official signs or notices pertaining to facilities in this state where Connecticut-made beer is manufactured or sold, including, but not limited to, signs or notices containing the words “Connecticut Brewery Trail”; (5) signs, displays or advertising devices which are in place for sixty days or less; and (6) advertising signs, displays or devices (A) located or erected on real property or abutting real property within areas owned, leased or managed by a public authority for the purpose of (i) railway or rail infrastructure facilities, including, but not limited to, associated structures located within areas zoned solely or predominantly for the development of a railway or rail infrastructure facilities, (ii) bus rapid transit corridors, including, but not limited to, the Hartford-New Britain busway project authorized in section 13b-15a, and any shelter, structure or other facility associated with the operation of such bus rapid transit corridor, (iii) airport development zones designated in section 32-75d, or (iv) any other similar transit or freight purpose, or (B) upon or within buildings, structures or other venues in the custody or control of the state and designed, operated or intended to be operated for the purpose of presenting athletic, artistic, musical or other entertainment events. Subject to regulations adopted by the commissioner and except as prohibited by state statute, local ordinance or zoning regulation signs, displays and devices may be erected and maintained within six hundred sixty feet of primary and other limited access state highways in areas which are zoned for industrial or commercial use under authority of law or located in unzoned commercial or industrial areas which areas shall be determined from actual land uses and defined by regulations of the commissioner. The regulations of the commissioner in regard to size, spacing and lighting shall apply to any segments of the interstate system which traverse commercial or industrial zones wherein the use of real property adjacent to the interstate system is subject to municipal regulation or control, or which traverse other areas where the land use, as of September 21, 1959, was clearly established under state law as industrial or commercial.

(f) Notwithstanding the provisions of subsections (a) and (e) of this section, signage that may be changed at intervals by electronic or mechanical process or by remote control shall be permitted within six hundred sixty feet of the edge of the right-of-way of any interstate, federal-aid primary or other limited access state highway, except as prohibited by state statute, local ordinance or zoning regulation, provided such signage (1) has a static display lasting no less than eight seconds, (2) achieves a message change with all moving parts or illumination moving or changing simultaneously over a period of three seconds or less, and (3) does not display any illumination that moves, appears to move or changes in intensity during the static display period.

(g) (1) Whenever the commissioner deems it in the best interest of the state, the commissioner may acquire by purchase, gift or condemnation, in accordance with part IV of this chapter, the right to advertise or regulate advertising in an area adjacent to the right-of-way of a project on the interstate or primary system or any limited access state highway. (2) The commissioner may also acquire by purchase, gift or condemnation, and shall pay just compensation upon the removal of the following outdoor advertising structures, signs, displays and devices adjacent to interstate and federal-aid primary highways which (A) were lawfully in existence on October 22, 1965, (B) were lawfully on a highway made part of the interstate or primary system on or after October 22, 1965, and before January 1, 1968, and (C) were lawfully erected on or after January 1, 1968. Just compensation for the removal of structures, signs, displays and devices along the interstate and primary systems shall be paid only for the following: (i) The taking from the owner of such sign, display or device of all right, title, leasehold and interest in such structure, sign, display or device; and (ii) the taking, from the owner of the real property on which the structure, sign, display or device is located, of the right to erect and maintain such structures, signs, displays and devices thereon.

(h) Licenses or permits for outdoor structures, signs, displays or devices adjacent to interstate, primary federal-aid or other limited access state highways issued by the Commissioner of Emergency Services and Public Protection in accordance with chapter 411 shall be consistent with regulations and standards adopted under this section.

(i) In order to provide information in the specific interest of the traveling public the Commissioner of Transportation may maintain maps and may permit informational directories and advertising pamphlets to be made available at safety areas, and, subject to the approval of the Secretary of Commerce, may establish information centers at safety rest areas for the purpose of informing the public of places of interest within the state and providing such other information as the commissioner may consider desirable. In addition to being subject to the provisions of this section, all outdoor advertising structures, signs, displays or devices shall continue to be subject to the provisions of any municipal ordinance or regulation.

(j) The commissioner may order the removal of any advertising structure, sign, display or device along any interstate, federal-aid primary, or other limited access state highway erected in violation of this section. Any advertising structure, sign, display or device in existence on September 1, 1965, within six hundred and sixty feet of the right-of-way of any interstate, federal-aid primary, or other limited access state highway may continue to be maintained until July 1, 1970, but may not be replaced or relocated on such highway except (1) in areas where otherwise allowed by statute or regulations adopted thereunder, or (2) if such sign is removed from a building to which it is attached for purposes of repair or reconstruction of the building, the identical sign may be returned to its original position. Any advertising structure, sign, display or device lawfully erected since September 1, 1965, within six hundred sixty feet of the right-of-way of any interstate, federal-aid primary, or other limited access state highway and before June 21, 1967, may continue to be maintained until the end of the fifth year after it becomes nonconforming, but may not be replaced or relocated on such highway except in areas where otherwise allowed by statute or regulations adopted thereunder. If the person, firm or corporation in control of or owning a structure, sign, display or device or whose name appears thereon does not remove it within fourteen days after an order of removal has been sent to such person, firm or corporation by registered or certified mail, said commissioner may cause such structure, sign, display or device to be removed and the expense of such removal may be collected from the person, firm or corporation owning or controlling the same in an action based on the provisions of this section, or from the sureties on the bond filed by a nonresident person, firm or corporation pursuant to section 21-54.

(k) Any person violating any provision of this section or of any regulation, license, permit or order adopted or issued pursuant to this section shall be subject to a civil penalty in the amount of one hundred dollars for each day on which the violation occurs. Prior to imposing a penalty under this section, the commissioner shall send such person a written notice of the violation by certified mail, return receipt requested. If such person terminates or corrects the violation by the fifteenth day following such person’s receipt of such notice, the commissioner shall not impose such penalty on such person for such violation. Any such violation that continues for more than sixty consecutive days shall be cause for revocation of the permit granted pursuant to this chapter with which the violation is associated.

(1959, P.A. 526, S. 1–7, 9–11; 1963, P.A. 226, S. 123; 1967, P.A. 632, S. 1; 1969, P.A. 768, S. 92; P.A. 76-146; P.A. 77-614, S. 486, 610; P.A. 94-188, S. 25, 30; P.A. 03-115, S. 32; P.A. 05-210, S. 36; P.A. 06-196, S. 195; P.A. 08-101, S. 12; P.A. 11-51, S. 134; 11-227, S. 1; P.A. 13-277, S. 13, 56, 57.)

History: 1963 act replaced previous provisions: See title history; 1967 act included primary system federal-aid highways in applicability provision and specified applicability to other limited access state highways in Subsec. (a), revised applicable federal law references in Subsec. (b), amended Subsec. (c) for clarity and stated that regulations shall be neither more restrictive nor less restrictive than controls required by Highway Beautification Act, removed interstate highways from regulation under Subsec. (d), revised provisions of Subsec. (e) to specifically include signs pertaining to natural wonders and scenic and historical attractions, replacing previous provision re “information in the specific interest of the traveling public” and to add provision re signs in areas zoned for industrial or commercial use, added Subsec. (f)(2) re removal of signs etc., added provision re information centers in Subsec. (h) and clarified time limits for nonconforming signs, etc. in Subsec. (i); 1969 act substituted commissioner of transportation for highway commissioner; P.A. 76-146 amended Subsec. (a) to prohibit overly large signs erected beyond six-hundred-sixty-foot limit outside of urban areas; P.A. 77-614 substituted commissioner of public safety for state police commissioner, effective January 1, 1979; P.A. 94-188 amended Subsec. (i) to add provision re return of identical sign to building which was repaired or reconstructed and inserted Subdiv. indicators, effective June 2, 1994; P.A. 03-115 added new Subsec. (f) allowing electronic message signs within 660 feet of the edge of the right-of-way of any interstate, federal-aid primary or other limited access state highway and specifying requirements for such signage, redesignated existing Subsecs. (f) to (j) as Subsecs. (g) to (k) and made a technical change for the purpose of gender neutrality in Subsec. (g); P.A. 05-210 amended Subsec. (k) by deleting maximum fine of $100 per violation and providing that commissioner shall impose civil penalty of $100 for each day on which violation occurs and, before imposing penalty, shall send notice of violation and further providing that if person corrects or terminates violation within 15 days, commissioner shall not impose penalty, and if violation continues for more than 60 days permit may be revoked, effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (d), effective June 7, 2006; P.A. 08-101 amended Subsec. (e) to add Subdiv. (4) re signs, displays or advertising devices which are in place for 60 days or less, and make technical changes; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (h), effective July 1, 2011; P.A. 11-227 amended Subsec. (e) by adding new Subdiv. (4) re directional and other official signs or notices pertaining to facilities in the state where Connecticut-made beer is manufactured or sold and redesignating existing Subdiv. (4) as Subdiv. (5), effective July 13, 2011; P.A. 13-277 amended Subsec. (a) by redesignating existing provisions as Subdiv. (1), adding Subdiv. (2) re restriction of advertising on state real property and adding Subdiv. (3) re advertising upon or within personal property, amended Subsec. (e) by adding Subdiv. (6) re permitted signs on or abutting real property used by a public authority for rail infrastructure facilities, bus rapid transit corridors, airport development zones or other similar transit or freight purposes and re permitted signs upon or within state buildings used for athletic, artistic, musical or other entertainment events, and amended Subsec. (f)(1) to increase minimum allowable duration of static display from 6 seconds to 8 seconds.



Section 13a-123a - Church signs on state highways.

Section 13a-123a is repealed, effective July 1, 1998.

(February, 1965, P.A. 430; 1969, P.A. 768, S. 93; P.A. 98-182, S. 21, 22.)



Section 13a-123b - Exemption of certain areas.

If Congress amends Title I of the Highway Beautification Act of 1965 to exempt any area adjacent to any interstate or primary federal-aid highway or any such highway in whole or in part from control of outdoor advertising structures, signs, displays or devices, then such area, or highway or portion thereof, shall be excluded from any regulations by the Commissioner of Transportation for the control of outdoor advertising structures, signs, displays and devices along the interstate and primary systems of federal-aid highways.

(1967, P.A. 632, S. 2; 1969, P.A. 768, S. 94.)

History: 1969 act substituted commissioner of transportation for highway commissioner.



Section 13a-123c - Junkyard and scrap metal processing facilities control. Definitions.

As used in sections 13a-123c to 13a-123j, inclusive, “highway” means the federal interstate and primary systems and limited access state highways as defined in section 13a-1; “federal interstate system” means that portion of the National System of Interstate and Defense Highways located within this state, as officially designated, or as may hereafter be so designated, by the Commissioner of Transportation and approved by the Secretary of Commerce, pursuant to the provisions of Title 23, United States Code; “federal primary system” means that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the commissioner and approved by the Secretary of Commerce, pursuant to the provisions of Title 23, United States Code; “junk” means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste or junked, dismantled or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material; “automobile graveyard” means any establishment or place of business which is maintained, used or operated for storing, keeping, buying or selling wrecked, scrapped, ruined or dismantled motor vehicles or motor vehicle parts; “junkyard” means an establishment or place of business which is maintained, used or operated for storing, keeping, buying or selling junk, or for the maintenance or operation of an automobile graveyard, garbage dumps and sanitary fills; “scrap metal processing facility” means an establishment having facilities for processing iron, steel or nonferrous scrap and whose principal produce is scrap iron, steel or nonferrous scrap for sale for remelting purposes only; and “effective control” means that, by January 1, 1968, junkyards, and scrap metal processing facilities, existing in violation of sections 13a-123c to 13a-123j, inclusive, shall be screened by natural objects, plantings, fences or other appropriate means so as not to be visible from the main traveled way of any highway, as hereinafter defined, or shall be removed from sight.

(1967, P.A. 688, S. 1; 1969, P.A. 768, S. 95.)

History: 1969 act substituted commissioner of transportation for highway commissioner.

See Sec. 14-67g et seq. re motor vehicle junk yards.



Section 13a-123d - Regulations.

The Commissioner of Transportation may promulgate regulations for effective control of junkyards and scrap metal processing facilities, in accordance with Section 136, Title 23 of the United States Code, situated within one thousand feet of the nearest edge of the right-of-way and visible from the main traveled way of a highway.

(1967, P.A. 688, S. 2; 1969, P.A. 768, S. 96.)

History: 1969 act substituted commissioner of transportation for highway commissioner.



Section 13a-123e - Certificate of approval.

No person, firm or corporation shall establish, operate or maintain a junkyard, or scrap metal processing facility, any portion of which is within one thousand feet of the nearest edge of the right-of-way and visible from the main traveled way of a highway without obtaining a certificate of approval from the Commissioner of Transportation that such junkyard or scrap metal processing facility may be effectively controlled as required by sections 13a-123c to 13a-123j, inclusive. No license shall be issued under chapter 405 or 406 if any portion of the business requiring such license is within one thousand feet of the nearest edge of the right-of-way and visible from the main traveled way of any highway, as defined in sections 13a-123c to 13a-123j, inclusive, unless such certificate of approval has been obtained from the commissioner.

(1967, P.A. 688, S. 3; 1969, P.A. 768, S. 97.)

History: 1969 act substituted commissioner of transportation for highway commissioner and deleted obsolete reference to applicability “on and after October 1, 1967”.



Section 13a-123f - Screening of certain installations. Acquisition of property by Commissioner of Transportation.

(a) Any junkyard or scrap metal processing facility, lawfully in existence on October 1, 1967, which is within one thousand feet of the nearest edge of the right-of-way and visible from the main traveled way of any highway, as herein defined, and any junkyard or scrap metal processing facility, which is at any time lawfully established within one thousand feet of such edge and visible from the main traveled way of any highway which at any time after October 1, 1967, is made a part of the interstate or primary system, shall be screened, if feasible, by the Commissioner of Transportation at locations within the highway right-of-way or in areas acquired for such purposes outside the right-of-way so as not to be visible from the main traveled way of such highways.

(b) When the commissioner determines that the topography of the land adjoining the highway will not permit adequate screening of such junkyards or scrap metal processing facilities, or the screening of such junkyards or scrap metal processing facilities would not be economically feasible, the commissioner may acquire by gift, purchase, exchange or condemnation such interests in lands on which the junkyard or scrap metal processing facility is located as may be necessary to secure the removal or disposal of the junkyards or scrap metal processing facilities, and pay for the costs of removal or disposal thereof. When the commissioner determines that it is in the best interest of the state, he may acquire by purchase, gift, exchange or condemnation such lands, or interests in lands, of the junkyard owner or scrap metal processing facility owner as may be necessary to provide adequate screening of such junkyards or scrap metal processing facilities, and he may purchase land or interests in land from owners other than the junkyard owner or scrap metal processing facility owner for the purpose of providing adequate screening of such junkyards or scrap metal processing facilities.

(1967, P.A. 688, S. 4; 1969, P.A. 768, S. 98; P.A. 02-89, S. 18.)

History: 1969 act substituted commissioner of transportation for highway commissioner; P.A. 02-89 deleted as obsolete Subsec. (c) providing that a nonconforming junkyard or scrap metal processing facility in existence on October 22, 1965, which cannot be screened shall not be required to be removed until July 1, 1970.



Section 13a-123g - Facilities as nuisance. Abatement.

Any junkyard or scrap metal processing facility, established or maintained in violation of sections 13a-123c to 13a-123j, inclusive, or any regulation adopted thereunder, is declared to be a public nuisance and the Commissioner of Transportation may request the Attorney General to initiate proceedings at law or in equity to abate the nuisance, if, after said commissioner has given thirty days’ notice, by certified mail, to the owner of the property on which such junkyard or scrap metal processing facility is located, such owner has not removed the same.

(1967, P.A. 688, S. 5; 1969, P.A. 768, S. 99.)

History: 1969 act substituted commissioner of transportation for highway commissioner.



Section 13a-123h - Provisions of other statutes, ordinances, etc., not abrogated.

Nothing in sections 13a-123c to 13a-123j, inclusive, shall be construed to abrogate or affect the provisions of any statute, ordinance, regulation or resolution which are more restrictive than the provisions of said sections.

(1967, P.A. 688, S. 6.)



Section 13a-123i - Facilities in industrial area not affected.

Nothing in sections 13a-123c to 13a-123j, inclusive, shall apply to any junkyard or scrap metal processing facility which is located within an area zoned for industrial use or which is within an area not so zoned but which is used for industrial activities as determined from actual land uses as defined by regulations of the Commissioner of Transportation.

(1967, P.A. 688, S. 7; 1969, P.A. 768, S. 100.)

History: 1969 act substituted commissioner of transportation for highway commissioner.



Section 13a-123j - Agreements with Secretary of Commerce.

The Commissioner of Transportation is authorized to enter into agreements with the Secretary of Commerce of the United States as provided by Section 136 of Title 23 of the United States Code, and to act in the name of the state to comply with the terms of such agreement.

(1967, P.A. 688, S. 8; 1969, P.A. 768, S. 101.)

History: 1969 act substituted commissioner of transportation for highway commissioner.

Sec. 13a-123 et seq. cited. 41 CS 66.



Section 13a-124 - Unauthorized signs.

No person, firm or corporation shall erect or maintain or cause to be erected or maintained, within three hundred feet of any state highway, any sign which has thereon any of the following words: “Stop”, “caution”, “danger”, “dangerous”, “warning” or “slow”, or any other word or character or any device, floodlight or spotlight, signal or symbol intended to give or capable of giving warning or direction to or interfering with traffic, except with the approval or under the direction of the commissioner. No provision of this section shall be construed to prevent any officer of any municipality or any public utility company from erecting or maintaining any danger or warning sign required by statute or any sign designed for the protection of the public or to aid in the operation of any public utility. No such direction or danger sign shall bear the name of any article or product or the name or address of any person, firm or corporation or any advertisement. The commissioner may enter upon any property and remove any sign which does not conform to the provisions of this section. Any person, any member of any firm or any corporation violating any provision of this section shall be fined not more than one hundred dollars for the first offense and not more than five hundred dollars for each subsequent offense.

(1949 Rev., S. 2248; 1958 Rev., S. 13-135; 1963, P.A. 226, S. 124; 518.)

History: 1963 acts added words “device, floodlight or spotlight, signal” and “interfering with” traffic and restated former provisions: See title history.

See Sec. 14-310 re fraudulent or obstructive signs or signals.

Sec. 13a-123 et seq. cited. 41 CS 66.



Section 13a-124a - Specific information signs on limited access highways. Regulations.

(a) As used in this section, “specific information sign” means a rectangular sign with the word GAS, FOOD, LODGING, or CAMPING and exit directional information pertaining to the designated motorist service placed at the top of the sign and upon which is mounted separately attached business signs showing the brand, symbol, trademark or name, or any combination of these, for the designated service available on a crossroad at or near an interchange or intersection.

(b) The Commissioner of Transportation may issue permits for the erection and maintenance of specific information signs and business signs within the rights-of-way of any portion of a state-maintained limited access highway, except a parkway. The commissioner shall not issue any such permit to any person or company until such person or company files with the commissioner a bond or recognizance to the state, satisfactory to the commissioner and in such amount as the commissioner determines, subject to forfeiture upon failure to comply with (1) the requirements of this section, (2) regulations adopted pursuant to this section, or (3) any orders of the commissioner relating to the erection and maintenance of specific information signs and business signs. Any such bond or recognizance shall remain in full force and effect as long as such person or company is subject to any such requirements, regulations or orders as provided in this section.

(c) Any person or company issued a permit in accordance with subsection (b) of this section shall be reimbursed, by subsequent permittees on the same sign, the costs associated with said sign divided by the number of other permittees on said sign.

(d) The commissioner shall adopt regulations in accordance with chapter 54 to carry out the purposes of this section. Such regulations shall include, but not be limited to, establishment of (1) fees for the permits issued under subsection (b) of this section, (2) reimbursements issued pursuant to subsection (c) of this section, and (3) standards for the location, size and maintenance of specific information signs and business signs.

(P.A. 83-498; P.A. 84-327, S. 2, 3; P.A. 98-91, S. 2; P.A. 06-196, S. 196.)

History: P.A. 84-327 amended Subsec. (b) to delete provision limiting specific information signs to sparsely settled areas; P.A. 98-91 added Subsec. (c) providing costs of the sign to be divided by the number of permittees on the sign, relettering former Subsec. (c) as (d); P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006.



Section 13a-124b - Payment for design and production of signs or notices re Connecticut-made beer facilities.

The design and production of directional and other official signs or notices pertaining to facilities in this state where Connecticut-made beer is manufactured or sold, pursuant to subsection (e) of section 13a-123, may be paid for by private persons or entities affiliated with Connecticut-made beer manufacturers or sellers.

(P.A. 11-227, S. 2.)

History: P.A. 11-227 effective July 13, 2011.



Section 13a-125 - Removal or destruction of signs.

Section 13a-125 is repealed.

(1949 Rev., S. 2247; 1958 Rev., S. 13-134; 1963, P.A. 226, S. 125; 1971, P.A. 690, S. 2.)



Section 13a-126 - Readjustment, relocation or removal of public service facilities for highway construction.

As used in this section, “public service facility” includes all privately, publicly or cooperatively owned lines, facilities and systems for producing, transmitting or distributing communications, cable television, power, electricity, light, heat, gas, oil, crude products, water, steam, waste, storm water not connected with highway drainage and any other similar commodities, including fire and police signal systems and street lighting systems which directly or indirectly serve the public. Whenever the commissioner determines that any public service facility located within, on, along, over or under any land comprising the right-of-way of a state highway or any other public highway when necessitated by the construction or reconstruction of a state highway shall be readjusted or relocated in or removed from such right-of-way, the commissioner shall issue an appropriate order to the company, corporation or municipality owning or operating such facility, and such company, corporation or municipality shall readjust, relocate or remove the same promptly in accordance with such order; provided an equitable share of the cost of such readjustment, relocation or removal, including the cost of installing and constructing a facility of equal capacity in a new location, shall be borne by the state, except that the state shall not bear any share of the cost of a project of an electric distribution company, as defined in section 16-1, to readjust, relocate or remove any facility, as defined in subsection (a) of section 16-50i, used for transmitting electricity or as an electric transmission trunkline. The Department of Transportation shall evaluate the total costs of such a project, including department costs for construction or reconstruction and electric distribution company costs for readjusting, relocating or removing such facility, so as to minimize the overall costs incurred by the state and the electric distribution company. The electric distribution company may provide the department with proposed alternatives to the relocation, readjustment or removal proposed by the department and shall be responsible for any changes to project costs attributable to adoption of the company’s proposed alternative designs for such project, including changes to the area of the relocation, readjustment or removal and any incremental costs incurred by the department to evaluate such alternatives. If such electric distribution company and the department cannot agree on a plan for such project, the Commissioner of Transportation and the chairperson of the Public Utilities Regulatory Authority shall, on request of the company, jointly determine the alternative for the project. Such equitable share, in the case of or in connection with the construction or reconstruction of any limited access highway, shall be the entire cost, less the deductions provided in this section, and, in the case of or in connection with the construction or reconstruction of any other state highway, shall be such portion or all of the entire cost, less the deductions provided in this section, as may be fair and just under all the circumstances, but shall not be less than fifty per cent of such cost after the deductions provided in this section. In establishing the equitable share of the cost to be borne by the state, there shall be deducted from the cost of the readjusted, relocated or removed facilities a sum based on a consideration of the value of materials salvaged from existing installations, the cost of the original installation, the life expectancy of the original facility and the unexpired term of such life use. When any facility is removed from the right-of-way of a public highway to a private right-of-way, the state shall not pay for such private right-of-way, provided, when a municipally owned facility is thus removed from a municipally owned highway, the state shall pay for the private right-of-way needed by the municipality for such relocation. If the commissioner and the company, corporation or municipality owning or operating such facility cannot agree upon the share of the cost to be borne by the state, either may apply to the superior court for the judicial district within which such highway is situated, or, if said court is not in session, to any judge thereof, for a determination of the cost to be borne by the state, and said court or such judge, after causing notice of the pendency of such application to be given to the other party, shall appoint a state referee to make such determination. Such referee, having given at least ten days’ notice to the parties interested of the time and place of the hearing, shall hear both parties, shall view such highway, shall take such testimony as such referee deems material and shall thereupon determine the amount of the cost to be borne by the state and immediately report to the court. If the report is accepted by the court, such determination shall, subject to right of appeal as in civil actions, be conclusive upon both parties.

(1953, 1955, S. 1201d; 1957, P.A. 576, S. 1; 1958 Rev., S. 13-124; 1963, P.A. 226, S. 126; 1967, P.A. 671; P.A. 76-133; P.A. 78-280, S. 2, 127; P.A. 82-472, S. 36, 183; P.A. 94-188, S. 7; P.A. 03-115, S. 33; P.A. 05-210, S. 28; P.A. 06-196, S. 278; P.A. 07-242, S. 56; P.A. 11-80, S. 9.)

History: 1963 act replaced previous provisions: See title history; 1967 act clarified provisions by adding references to construction or reconstruction of highways and added proviso re payment of relocation right-of-way costs for municipally-owned facilities removed from municipally-owned highway; P.A. 76-133 included community antenna television companies in definition of “public service facility”; P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-472 corrected reference to superior court; P.A. 94-188 redefined “public service facility”; P.A. 03-115 made technical changes; P.A. 05-210 added exception providing that the state shall not bear any share of cost of project to readjust, relocate or remove facility used for transmitting electricity and that electric distribution company may provide alternatives, and if department does not agree, then department and chairperson of the Department of Public Utility Control shall jointly determine alternative for project, effective July 6, 2005; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 07-242 amended section to provide that state shall not bear any share of the cost of a project “of an electric distribution company, as defined in section 16-1” re any facility used as an electric “transmission” trunkline, effective June 4, 2007; P.A. 11-80 changed “Department of Public Utility Control” to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 13a-126a - Regulation of public service facility installations along state highway rights-of-way for aesthetic purposes.

Notwithstanding the provisions of any other statute, the Commissioner of Transportation may, for the purpose of protecting the functional or aesthetic characteristics of any state highway or state highway appurtenance, promulgate regulations for the location and installation of any public service facility within, on, along, over or under the right-of-way of any state highway or state highway appurtenance and, when necessary to insure the protection of the aesthetic characteristics of any state highway, within, on, along, over or under the right-of-way of any other public highway; provided no such regulation shall limit, restrict or derogate from any power, right or authority of the Public Utilities Regulatory Authority as provided by statute in respect to the location and installation of such public service facilities. The state shall pay the additional cost of any location, relocation, installation, adjustment or readjustment of any public service facility made necessary by such regulations.

(1967, P.A. 686; 1969, P.A. 768, S. 102; P.A. 75-486, S. 32, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 28, 348; P.A. 11-80, S. 1.)

History: 1969 act substituted commissioner of transportation for highway commissioner; P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 substituted division of public utility control within the department of business regulation for public utilities control authority, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 13a-126b - Agreements with public service facility operators for revision of plans of proposed installation.

The Commissioner of Transportation is authorized, when in his opinion it would be in the best interest of the state, to enter into an agreement with the owner or operator of a public service facility, as defined in section 13a-126, for the revision, by the owner or operator, of the plans for any proposed public service facility installation when such installation is to be constructed prior to planned highway construction and readjustment or relocation of such installation would be required by the planned highway construction. The added cost of rights-of-way and construction of the public service facility resulting from such revision in plans shall, if the proposed public service facility would have been located within an existing state highway, be paid in accordance with said section 13a-126, or if the proposed public service facility would not have been located within an existing state highway, be paid from appropriations made to the commissioner.

(1967, P.A. 201; 1969, P.A. 768, S. 103.)

History: 1969 act substituted commissioner of transportation for highway commissioner.



Section 13a-126c - Longitudinal use of highway right-of-way by public service utility.

Notwithstanding any provision of the general statutes, the Commissioner of Transportation may enter into an agreement with the owner or operator of a public service facility, as defined in section 13a-126, desiring the longitudinal use of the right-of-way of a state highway to accommodate trunkline or transmission-type utility facilities and to fix the terms, conditions and rates and charges for use of such right-of-way; provided, no such agreement shall exempt a public service facility from the provisions of chapter 277a. In the case of public service companies, as defined in subdivision (1) of subsection (a) of section 16-1, such charges or rates shall not exceed the actual administrative, construction, operation and maintenance costs of the department incurred as a result of the public service company’s use of a nonlimited access state highway. The department may estimate such charges or rates and require prepayment of such charges or rates, provided any amount in excess of the actual amount shall be refunded to the public service company.

(P.A. 78-86; P.A. 04-143, S. 33; P.A. 05-210, S. 29; P.A. 06-196, S. 279.)

History: P.A. 04-143 changed subject of agreement from use of right-of-way of limited access highway to use of right-of-way of state highway and made a technical change, effective May 21, 2004; P.A. 05-210 added provision specifying that in the case of public service companies, charges or rates shall not exceed actual administrative, construction, operation and maintenance costs of department as result of use by public service company of state highway and that department may estimate charges or rates and require prepayment provided any amount in excess of actual amount is refunded to public service company, effective July 6, 2005; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 13a-126d - Notification provided to Public Utilities Regulatory Authority and public service companies re highway construction projects.

The Department of Transportation and any municipality shall notify the Public Utilities Regulatory Authority of any pending project involving the construction, alteration, reconstruction, improvement, relocation, widening or changing of the grade of a section of any state highway or any other public highway, that is greater than five miles long or located in a commercial area. The authority, upon determination that such project may provide an opportunity for any public service company, as defined in section 16-1, to install, replace, upgrade or bury any water, sewer or gas line, electric wire or cable or fiber optics, shall notify such company of such project.

(P.A. 12-148, S. 10.)

History: P.A. 12-148 effective June 15, 2012.



Section 13a-126e - Easements for public service companies to provide service to Department of Transportation facilities.

The Commissioner of Transportation may grant easements with respect to land owned by the state to a public service company, as defined in section 16-1, in connection with bringing utility service to a Department of Transportation facility or office, subject to the approval of the State Properties Review Board.

(P.A. 13-277, S. 5.)



Section 13a-127 - Utility lines on certain bridges.

The commissioner is authorized to contract with any person, partnership, association or corporation, desiring the use of the project authorized by section 13a-32, the Gold Star Memorial Bridge or the Old Lyme and Old Saybrook Bridge, or the appurtenances and approaches or any part of such project or bridges, for placing thereon water, steam, gas or oil pipelines, telephone, telegraph, electric light or power lines, or for any other purpose, and to fix the terms, conditions and rates and charges for such use.

(1961, P.A. 541, S. 14; 1963, P.A. 226, S. 127.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-128 - Discontinuance or alteration of highways in watershed.

When any municipal or private corporation, engaged in providing or authorized to provide a water supply for any town, city or borough, deems it necessary that any public highway or part thereof shall be discontinued or altered in order to enable it to construct or enlarge a reservoir or to promote or carry out its authorized purposes in other respects in providing a pure and ample supply of water, it may apply to the selectmen of any town in which such part of such highway is located for such discontinuance or alteration. Such municipal or private corporation shall give twelve days’ notice of such application by publication in a newspaper published in the town or towns where such highways are located, and shall file, twelve days before such application, with the town clerk, a map showing the highways to be discontinued or altered. If such selectmen or any town denies such application or declines for thirty days to act upon it, such municipal or private corporation may petition the superior court for the judicial district in which such town is located, setting forth the facts in relation thereto and that such discontinuance or alteration is a matter of public convenience and necessity.

(1949 Rev., S. 2148; 1958 Rev., S. 13-32; 1963, P.A. 226, S. 128; P.A. 78-280, S. 2, 127.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”.

“Public convenience and necessity”, “ample” and “pure” discussed; waiver by highway commissioner. 6 CS 359.



Section 13a-129 - Court procedure. Estimate of damages. Appeal.

Upon twelve days’ notice of such petition to such town or towns and to all owners of land abutting on such highways and to such other persons as the court orders, served and returned in the same manner as in civil process, said court shall hear and decide such petition and, upon finding the allegations to be true, shall grant the discontinuance or alteration of such highways, prescribing in its judgment any modifications of such discontinuance or alteration requested in such petition, or any layout of a new highway or highways in lieu thereof, as said court deems to be required by public convenience and necessity. Said court shall, in such judgment, appoint a committee of three disinterested persons to make a survey and layout in accordance with such judgment and, upon such notice to the parties in interest as the court orders, to estimate the damages sustained by any person and to report in writing their actions to said court. Upon acceptance of such report by said court and payment of damages by the petitioner to the parties found to be entitled thereto or deposit of the same in said court for their use, such discontinuance, alteration or new layout shall become effectual, and the applicant shall immediately construct such highway as altered or laid out, at its own expense and in the manner determined by said court, and shall cause a certified copy of such judgment and of the report of such committee as accepted to be recorded in the land records of each town in which any part of such highway so discontinued, altered or laid out is situated. Appeal from the judgment granting such petition or from the judgment of the court accepting such report may be taken by any party in interest in the same manner as is prescribed by law for appeals in civil actions.

(1949 Rev., S. 2149; 1958 Rev., S. 13-33; 1963, P.A. 226, S. 129; P.A. 03-115, S. 34.)

History: 1963 act replaced previous provisions: See title history; P.A. 03-115 made technical changes.



Section 13a-130 - Bridges over railroad tracks.

The bottom timbers of all bridges constructed over any railroad track shall be not less than eighteen feet above the rails, unless the Commissioner of Transportation requires a lesser height and prescribes the same in writing.

(1949 Rev., S. 2124; 1958 Rev., S. 13-8; 1963, P.A. 226, S. 130; P.A. 75-486, S. 33, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: 1963 act replaced previous provisions: See title history; P.A. 75-486 substituted public utilities control authority for public utilities commission; P.A. 77-614 and P.A. 78-303 substituted commissioner of transportation for public utilities control authority, effective January 1, 1979.



Section 13a-131 - Alteration of highway made unsafe by railroad occupation.

The superior court for the judicial district in which is located any highway, or any portion thereof, taken for railroad purposes by any corporation, unless such highway or portion thereof is in a city or borough which has control of its highways, or has been constructed since such railroad, may, upon the petition of any party interested, served upon such company as other civil process, appoint a committee of three to inquire whether such highway or portion thereof is unsafe for travel by reason of such railroad, or whether any alteration of such highway or the construction of a new highway is thereby rendered necessary for the public safety and convenience. Such committee shall hear the parties and report its opinion thereon to said court, which may make any requisite order in the premises; and, if it orders any such alteration or construction and such company refuses to comply with such order, such town shall alter or construct such highway and may recover the expense thereof from such company.

(1949 Rev., S. 2153; 1958 Rev., 13-39; 1963, P.A. 226, S. 131; P.A. 78-280, S. 2, 127; P.A. 85-246, S. 4.)

History: 1963 act replaced previous provisions: See title history; P.A. 78-280 substituted “judicial district” for “county”; P.A. 85-246 deleted reference to street railway companies.



Section 13a-132 - Alteration of railroad facilities in construction of highway.

When it is necessary for the commissioner to construct a highway which intersects or crosses over or under any railroad, said commissioner may order any railroad company to change or alter its existing facilities as required by such construction. The cost of such change or alteration shall be included in the construction costs of such highway.

(1959, P.A. 46, S. 1; 1963, P.A. 226, S. 132; P.A. 73-675, S. 19, 44; P.A. 75-486, S. 34, 69; 75-568, S. 15, 45; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: 1963 act replaced previous provisions: See title history; P.A. 73-675 replaced highway fund with transportation fund; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 75-568 deleted reference to payments made from transportation fund; P.A. 77-614 and P.A. 78-303 allowed deletion of reference to approval of public utilities control authority since P.A. 77-614 replaced authority with transportation commissioner and it would be nonsensical for commissioner to approve his own orders.

See Sec. 13b-271 re temporary grade crossings.



Section 13a-133 - Contracts with railroads where tracks to be altered. Advancement of funds.

The commissioner may enter into agreements with railroad corporations for the purpose of performing any work which may be necessary in connection with the construction of highways, bridges and other public works undertaken by the Department of Transportation whenever such construction or work would entail relocation, alteration or other work on the tracks, bridges or other property of such corporations. Any such agreement, subject to the approval of the State Treasurer, may provide for the monthly advancement of funds to a special bank account administered jointly by the railroad corporations and the State Treasurer, for the purpose of covering the cost of such work, whenever it appears that otherwise delay would result in the reasonable progress of such work which would unreasonably obstruct and impede the construction of highways and disrupt the free flow of public transportation.

(1961, P.A. 551; 1963, P.A. 226, S. 133; 1969, P.A. 768, S. 104; P.A. 03-115, S. 35.)

History: 1963 act replaced previous provisions: See title history; 1969 act substituted commissioner and department of transportation for references to highway department; P.A. 03-115 made a technical change.



Section 13a-134 - Location of tracks of street railway.

Section 13a-134 is repealed.

(1949 Rev., S. 2232; 1958 Rev., S. 13-115; 1963, P.A. 226, S. 134; P.A. 85-246, S. 22.)



Section 13a-135 - Taking of street railway rails and ties by commissioner.

The commissioner may take, under the provisions of the general statutes relating to the taking of land for highway purposes, the ties, track appurtenances and rails of any disbanded or defunct street railway company, as defined in section 16-1, in state highways or bridges or, by agreement with any operating street railway company, take title to and possession of, on behalf of the state, any ties, rails or other track appurtenances in such highways or bridges, and thereupon such street railway company shall be relieved of all obligations with respect to construction, reconstruction, repair and maintenance of any part of such highways or bridges or with respect to the removal of such ties, rails and other track appurtenances.

(1949 Rev., S. 2256; 1958 Rev., S. 13-138; 1963, P.A. 226, S. 135; P.A. 85-246, S. 5; P.A. 03-115, S. 36.)

History: 1963 act replaced previous provisions: See title history; P.A. 85-246 added definitional reference to Sec. 16-1; P.A. 03-115 made technical changes.



Section 13a-136 - Benefits assessed where highway is dike against tides.

Whenever any town lays out any public highway, either by action of its selectmen or by a decree of the Superior Court, across any meadow or lowlands, and such meadow or lowlands are open to the overflow of the tides, and such highway is capable of being used as a dike to prevent such overflow, the selectmen of such town may assess or cause to be assessed the benefits accruing to any owner of such lowlands, by reason of the same being protected from the overflow of the tides, on account of the construction of such highway and the construction of proper tide gates at suitable points, to permit the egress of water; provided not more than one-half the cost of opening and constructing such highway over such lowlands shall be assessed upon the owners of such lands. The cost of constructing gates to prevent the ingress of water may be included as a part of the cost of such highway for the purposes of this section. If the selectmen of any town and the owners of such lowlands cannot agree concerning the benefits accruing to such owners severally, the same proceedings may be had as are provided in section 13a-84, and any town constructing a highway across lowlands under the provisions of this section shall construct the necessary dams and tide gates across streams and watercourses and shall maintain the same at the expense of such town.

(1949 Rev., S. 2151; 1958 Rev., S. 13-37; 1963, P.A. 226, S. 136.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-137 - Material for repair of highway taken from private land.

Whenever necessary material for making or repairing any highway in any town cannot be obtained without great inconvenience from land sequestered for highways but may be found on land abutting on the highway, other than in a home lot, the selectmen of such town may take such material from such land on payment to the owner thereof of a reasonable compensation therefor to be ascertained before any such taking, either by agreement between the selectmen and such owner or by the same proceedings as are provided in section 13a-84. After such compensation has been so determined, such material shall not be taken until the town in lawful town meeting has approved the transaction, if the owner of such material, within one month thereafter, makes a request in writing to the selectmen that the town shall take action thereon.

(1949 Rev., S. 2152; 1958 Rev., S. 13-38; 1963, P.A. 226, S. 137.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-138 - Highways may be drained into private lands.

(a) Persons authorized to construct or to repair highways may make or clear any watercourse or place for draining off the water therefrom into or through any person’s land so far as necessary to drain off such water and, when it is necessary to make any drain upon or through any person’s land for the purpose named in this section, it shall be done in such way as to do the least damage to such land.

(b) Nothing in this section shall be so construed as to allow the drainage of water from such highways into, upon, through or under the yard of any dwelling house, or into or upon yards and enclosures used exclusively for the storage and sale of goods and merchandise.

(1949 Rev., S. 2134; 1958 Rev., S. 13-18; 1963, P.A. 226, S. 138; P.A. 81-162, S. 1.)

History: 1963 act replaced previous provisions: See title history; P.A. 81-162 divided section into Subsecs. (a) and (b).

Cited. 6 CA 229. 15-year limitation period of Sec. 13a-138a applies to both Subsecs. (a) and (b); to construe otherwise would yield an unworkable result. 110 CA 591.

Town liable where it did not drain so as to do least damage to land. 3 CS 404. Proviso construed. 5 CS 487. Unnecessary discharge of surface water from state highway. 6 CS 485. No right of recovery where highway commissioner has neither drained water onto nor opened or cleared any watercourse on plaintiff’s land. 20 CS 142. Cited. 29 CS 499.

Subsec. (a):

Clear and unambiguous language that drainage “shall be done in such way as to do the least damage to such land” does not provide for a balancing test that weighs the least damage against the least expense and other considerations claimed by defendant town. 49 CA 781.



Section 13a-138a - Limitation on actions for drainage damage.

No action shall be brought by the owner of land adjoining a public highway, or of any interest in such land, for recovery of damage to such property or interest by reason of any draining of water into or through such land by any town, city, borough or other political subdivision of the state pursuant to subsection (a) of section 13a-138, but within fifteen years next after the first occurrence of such drainage, except that if such drainage first occurred prior to October 1, 1981, no such action shall be brought after October 1, 1986.

(P.A. 81-162, S. 2.)

15-year limitation period applies to both Subsecs. (a) and (b) of Sec. 13a-138; to construe otherwise would yield an unworkable result. Public policy favors limitation periods for cause of action to grant degree of certainty to litigants. 110 CA 591.



Section 13a-139 - Clearing untraveled portion of highway.

When any person owning or occupying land abutting on any highway has cut the brush and weeds on, removed the stones and rubbish from, and otherwise improved, the land within the limits of such highway between the traveled portion of such highway and such land, the selectmen of the town or other persons repairing such highway shall not place any stones, rubbish or waste material of any kind on the land so cleared and improved, and no other person shall place or leave any stones, rubbish or other waste material on such land. The provisions of this section shall not be construed to (1) prevent the selectmen or other legally authorized person or persons from making improvements upon any highway by widening such highway or reducing the grade thereof, or (2) authorize any improvements which conflict with the provisions of any ordinance adopted pursuant to section 7-149a. Any person violating any provision of this section shall be fined not more than ten dollars.

(1949 Rev., S. 2131; 1958 Rev., S. 13-15; 1963, P.A. 226, S. 139; P.A. 81-401, S. 3, 4.)

History: 1963 act replaced previous provisions: See title history; P.A. 81-401 amended the section to prohibit its interpretation as authorizing improvements conflicting with provisions of an ordinance adopted pursuant to Sec. 7-148o.



Section 13a-140 - Removal of trees along state highways. Penalties established by municipalities.

(a) The commissioner may cut, remove or prune any tree, shrub or other vegetation situated wholly or partially within the limits of any state highway so far as is reasonably necessary for safe and convenient travel thereon. No person, firm or corporation, and no officer, agent or employee of any municipal or other corporation, shall cut, remove or prune any tree, shrub or vegetation situated partially or wholly within the limits of any such highway without first obtaining from said commissioner a written permit therefor, provided however, that nothing contained in this subsection shall limit the rights of public service companies, as defined in section 16-1, to cut and trim trees and branches and otherwise protect their lines, wires, conduits, cables and other equipment from encroaching vegetation. No such permit shall be issued by the commissioner unless the chief elected official of the municipality in which any tree with a diameter greater than eighteen inches is situated is notified in writing. The notice shall include the location and a description of such tree to be cut or removed. No such permit for the removal of any such tree, shrub or vegetation shall be refused if such removal is necessary for that use of such adjoining land which is of the highest pecuniary value. If such permit is refused on any state highway right-of-way, where the state does not own the right-of-way in fee, the owner of such tree, shrub or vegetation may, within thirty days thereafter, request said commissioner in writing to purchase or condemn an easement for the purpose of maintaining such tree, shrub or vegetation and, if said commissioner does not purchase the same, he shall condemn it, in the manner provided for the condemnation of land for the construction, alteration, extension or widening of state highways. Any payment so made shall be from funds appropriated to the Department of Transportation. Said commissioner may plant, set out and care for trees, shrubs or vegetation within the limits of such highways and, by agreement with the owner of land adjoining such highways, upon such adjoining land. Upon request in writing within thirty days of planting of trees, shrubs or vegetation to delimit boundaries of a highway by an adjoining owner not agreeing thereto, said commissioner shall purchase or condemn an easement for the purpose of maintaining such tree, shrub or vegetation in the manner provided in this subsection. When the removal of such tree, shrub or vegetation is necessary for that use of such adjoining land which is of the highest pecuniary value, said commissioner shall remove the same upon payment to him of all sums paid for said planting and for any such easement with interest at the rate of six per cent per annum. Any person, firm or corporation cutting, removing, damaging or pruning any tree, shrub or vegetation in violation of the provisions of this subsection, whether it was planted by the commissioner or not, without a permit from said commissioner, shall be fined not more than one thousand dollars for each such violation and shall be liable civilly for any damage in an action brought by said commissioner.

(b) Notwithstanding the provisions of section 51-164p, any municipality, by ordinance, may establish a civil penalty of not more than one thousand dollars, for cutting, removing, damaging or pruning any tree, shrub or vegetation in violation of the provisions of subsection (a) of this section, on any scenic road, designated pursuant to section 13b-31c, located in said municipality. Any such ordinance shall provide for notice and an opportunity for a hearing prior to the imposition of any such civil penalty. Any person who is assessed a civil penalty pursuant to this subsection may appeal therefrom to the Superior Court.

(1949 Rev., S. 2236; 1958 Rev., S. 13-117; 1963, P.A. 226, S. 140; 1967, P.A. 411, S. 1; 1969, P.A. 768, S. 105; P.A. 96-182; P.A. 99-207.)

History: 1963 act replaced previous provisions: See title history; 1967 act clarified language of section and added proviso re rights of public service companies to cut and trim trees to protect lines, wires etc. from encroaching vegetation; 1969 act substituted department of transportation for highway department; P.A. 96-182 prohibited issuance of permit by commissioner for the cutting, etc. of trees with a diameter greater than 18 inches unless chief elected official of municipality in which tree is located receives written notification; P.A. 99-207 designated existing provisions as Subsec. (a) and amended Subsec. to increase fine from $100 to $1,000 and to make technical changes, and added Subsec. (b) authorizing municipalities to establish a civil penalty for violations of Subsec. (a) on any scenic road.



Section 13a-141 - Bridle paths; pedestrian walks; bicycle paths.

(a) Upon written application made to the commissioner in such form as he prescribes, said commissioner may issue permits to private individuals, corporations or other organizations or to towns or other public authorities or agencies to construct and maintain, at the expense of the permittee or permittees, bridle paths, pedestrian walks, bicycle paths and suitable entrances to, and exits from, such walks and paths on the land owned by the state along any highway maintained by the state. Each such permit shall specify the location of the proposed walks and paths and entrances and exits which may be constructed and maintained thereunder. Each such permit may be revoked at any time, with or without cause, by the commissioner. All construction and maintenance work pursuant to each such permit shall be subject to the supervision and control of the commissioner or, if the permittee so desires and said commissioner consents thereto, the funds for such work may be deposited in advance with the commissioner and the construction and maintenance work may then be performed by the commissioner to the extent that funds so deposited will pay for the same, provided, if the work is performed by the commissioner, he shall furnish to the permittee, prior to the commencement of such work, an estimate of the cost thereof, with specifications of the work to be done. No fee shall be charged any resident of the state for the use of such walks and paths. If a town or other public authority or agency requests a permit to construct and maintain such path or walk the commissioner is authorized to contribute one-half of the cost of construction of such path or walk from funds available to the Department of Transportation, provided such town, public authority or agency agrees to assume the maintenance, responsibility, liability and supervision of such path or walk.

(b) When the selectmen of any town discontinue any highway or private way, or land dedicated as such, pursuant to section 13a-49, they may except from the operation of such discontinuance and reserve to the town and to the public such rights in such discontinued highway, private way or land dedicated as such, as may be reasonably necessary to construct and maintain a bridle path, pedestrian walk or bicycle path. Any such rights excepted and reserved to a town under this section shall be subject to the rights of property owners bounding a discontinued highway as are provided in section 13a-55.

(1949 Rev., S. 2244; 1958 Rev., S. 13-130; 1963, P.A. 226, S. 141; 1969, P.A. 643, S. 1; 1972, P.A. 106, S. 1; P.A. 90-310, S. 1.)

History: 1963 act replaced previous provisions: See title history; 1969 act included pedestrian and bicycle walks and paths in addition to bridle paths; 1972 act added provision re construction and maintenance of walks or paths requested by town or other public authority or agency; P.A. 90-310 added new Subsec. (b) allowing selectmen to discontinue any highway or private way for the construction and maintenance of a bridle path, pedestrian walk or bicycle path.

See Sec. 13a-153 re state liability for bridle paths, pedestrian walks and bicycle paths and injuries incurred on them.



Section 13a-141a - State-wide footpath and bicycle trail plan.

(a) The Commissioner of Transportation shall prepare and, when necessary, revise a state-wide plan for the establishment of footpaths and bicycle trails to be located adjacent to state and local roads except: (1) Where the establishment of such paths and trails would be contrary to public health and safety; (2) if the cost of establishing such paths and trails would be excessively disproportionate to the need or probable use; or (3) where sparsity of population, other available ways or other factors indicate an absence of any need for such paths and trails.

(b) Said commissioner shall cause to be constructed and maintained such footpaths and bicycle trails adjacent to state roads as are designated in the state-wide plan prepared under subsection (a) of this section.

(c) Any private individual, corporation or other organization or any town or other public authority or agency wishing to construct and maintain a footpath or bicycle trail along any highway maintained by the state shall comply with the provisions of section 13a-141.

(d) No footpath or bicycle trail to be located, in whole or in part, within the boundaries of any transit district shall be constructed without the prior approval of such transit district. Any footpath or bicycle trail proposed by a transit district, whether or not said footpath or bicycle trail is included in the state-wide plan, shall be given priority in planning and construction.

(P.A. 73-524, S. 1, 2.)

See Sec. 13a-57b re inclusion of areas for bicyclists and pedestrians in layout of state highways.



Section 13a-142 - Bridle paths along Merritt Parkway.

The commissioner may connect the bridle paths established along the Merritt Parkway under the provisions of section 13a-141 and may defray the expenses of making such connections at a cost not to exceed two thousand dollars.

(1949 Rev., S. 2245; 1958 Rev., S. 13-131; 1963, P.A. 226, S. 142.)

History: 1963 act replaced previous provisions: See title history.

See Sec. 13a-153 re state liability for bridle paths and injuries incurring on them.



Section 13a-142a - Acquisition of land adjacent to highway for environmental protection purposes.

The Commissioner of Transportation may acquire by purchase but not by condemnation, in the same manner and with like powers as said commissioner possesses in purchasing real property for state highway purposes, and accept gifts of, land adjacent to state highways and take a deed in the name of the state, and transfer custody of such land to the Commissioner of Energy and Environmental Protection when such land, in the opinion of the Commissioner of Transportation and the Commissioner of Energy and Environmental Protection, shall replace environmental protection land acquired from the Department of Agriculture or the Commissioner of Energy and Environmental Protection for highway purposes after October 1, 1965.

(February, 1965, P.A. 525; 1969, P.A. 768, S. 106; 1971, P.A. 739, S. 1; 872, S. 203; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: 1969 act replaced highway commissioner with commissioner of transportation; 1971 acts substituted department and commissioner of agriculture and natural resources for state park and forest commission and made technical changes consistent with the substitution and later provisions replaced park and forest commission with commissioner of environmental protection and made technical changes consistent with the substitution, the latter provisions were enacted; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 13a-142b - Development of linear parks along state highways.

If requested by the Commissioner of Energy and Environmental Protection, the Commissioner of Transportation may acquire by purchase, gift, or condemnation, in the same manner and with like powers as authorized and exercised by said commissioner in acquiring real property for state highway purposes, any real property or interest therein he shall find necessary or appropriate for the development of linear parks along and adjacent to state highways. The custody and control of such real property or interest therein acquired by the Commissioner of Transportation may be transferred by him without consideration to the Commissioner of Energy and Environmental Protection provided said Commissioner of Energy and Environmental Protection shall agree to assume and provide for the maintenance, supervision, responsibility and liability for the property so transferred, either directly or through cooperative agreements with municipalities to provide for maintenance and regulation. The Commissioner of Energy and Environmental Protection is authorized to transfer funds appropriated to the Department of Energy and Environmental Protection and the Commissioner of Transportation is authorized to accept said funds to acquire real property for the purposes herein authorized. Such linear parks may be located on either or both sides of a highway in one or more towns and need not be continuous. No purchase or condemnation of land, for the purposes herein authorized, in excess of fifty feet from the edge of the highway right-of-way shall be made by the Commissioner of Transportation without the approval of the legislative body of the municipality in which such land is located.

(1972, P.A. 106, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 13a-142c - Authority of Department of Energy and Environmental Protection.

The Department of Energy and Environmental Protection shall have the authority to:

(1) Accept, receive and administer, on behalf of the state, any grants, loans or other funds made available to the state from any source for the purposes of sections 13a-141 and 13a-142b and this section;

(2) Acquire lands, waters, or interests in lands or waters, by purchase or condemnation, and enter into agreements with federal, other state, or local agencies, corporations or individuals concerning such lands or waters which may be necessary to carry out the project;

(3) Administer the finished design, including site planning, construction and development of the park, and

(4) Administer, maintain and regulate the use of the park and enter into cooperative agreements with agencies of the federal or state government or local agencies to provide for maintenance and regulation.

(1972, P.A. 106, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 13a-142d - Route 11 linear park.

(a) The Department of Energy and Environmental Protection is authorized to establish, in conjunction with the Department of Transportation, a linear park along Route 11, utilizing both the highway right-of-way and other adjoining lands acquired for this purpose. Said linear park, if established, shall also link other state and municipal recreational and open space areas.

(b) The Department of Energy and Environmental Protection: (1) May accept, receive and administer, on behalf of the state, any grants, loans or other funds made available from any source for the purposes of establishing said linear park; (2) may acquire lands, waters or interests in lands or waters, by purchase or condemnation, and enter into agreements with federal, other state or local agencies, corporations or individuals concerning such lands or waters which may be necessary to establish said park; (3) may administer the design, including site planning, construction and development; (4) may administer, maintain and regulate the use of said park; and (5) may enter into cooperative agreements with agencies of the government or local agencies to provide for maintenance and regulation of said park.

(P.A. 98-132, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 98-132 effective July 1, 1998 (Revisor’s note: The Revisors editorially inserted a semicolon at the end of Subsec. (b)(4) after the word “park”); pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 13a-142e - Route 11 Greenway Authority Commission. Transfer of real property to Commissioner of Transportation.

(a) The towns of East Lyme, Montville, Salem and Waterford may, by ordinance consistent with the provisions of subsections (b) and (c) of this section, establish a Route 11 Greenway Authority Commission which shall be deemed established at such time as the last of the four towns has adopted such ordinance.

(b) Such ordinance shall specify the membership of the commission, which shall consist of the Commissioner of Energy and Environmental Protection, or said commissioner’s designee, the Commissioner of Transportation, or said commissioner’s designee, a member and alternate member from each of the towns of East Lyme, Montville, Salem and Waterford, appointed by the first selectman of each of said towns, and a member and alternate member of the Southeastern Connecticut Council of Governments appointed by said agency. Each member and alternate member shall serve for a term of two years and until such member’s successor is appointed and has qualified. Such appointments may be made at a meeting of the town’s legislative body, to take effect when the last of the four towns has adopted such ordinance. An alternate member shall be empowered to vote on said commission in the absence of the member for whom such person is an alternate. The initial terms of members shall commence when the last of the four towns adopting such ordinance has appointed a member and an alternate member. Any vacancy on the commission shall be filled in the same manner as the original appointment for the balance of the unexpired term. No appointed member shall receive any compensation for service on said commission. Said commission shall elect from its members a chairperson and such other officers as it deems necessary and shall establish its own rules of procedure. The commission shall be an autonomous body within the Department of Transportation for administrative purposes only. The commission may employ experts and such other assistants as it judges necessary and may accept funds from any source. Notwithstanding any other provision of the general statutes, any funds appropriated to the commission, or received by the commission from any other source, shall be held in the custody of the commission and expended by the commission for the purposes set forth in this section.

(c) Such ordinance shall also require the Commissioner of Energy and Environmental Protection and the Commissioner of Transportation, not later than sixty days after May 26, 2000, to call a meeting of said commission which shall, within ninety days thereafter:

(1) Hold public hearings for the purpose of developing standards for (A) defining the initial boundaries of the Route 11 Greenway, (B) planning the design, construction, maintenance and management of the Route 11 Greenway and intermodal transportation access system, (C) identifying and prioritizing lands that should be added to the Route 11 Greenway, (D) recommending land use within the Route 11 Greenway, and (E) acquiring land and securing conservation easements for the Route 11 Greenway, except that nothing in public act 00-148* shall be construed to prohibit the acquisition of land within the Route 11 Greenway by a municipality; and

(2) Establish by-laws by which the commission shall (A) conduct its meetings, including a provision specifying that no action by the commission shall be effective except by the concurring vote of at least four members, (B) protect and preserve the lands under its custody, (C) supervise staff, (D) maintain its records, and (E) report to the General Assembly, as required under subsection (d) of this section.

(d) Notwithstanding any other provision of this section or the general statutes, the commission may: (1) Acquire or convey by purchase, gift, lease, devise, exchange or otherwise, any land or interest therein including, but not limited to, conservation easements, located wholly or partly in the conservation zone, or enter into covenants or agreements with owners of any land or interest therein to purchase options to acquire such land or interest therein, provided state funds may be used only to the extent that such funds have been authorized specifically by an act of the General Assembly for the acquisition of land located within two thousand feet of the Department of Transportation’s right-of-way; (2) transfer, with the approval of the commissioner, any land or interest therein to the state with or without consideration, provided any funds received therefor shall not be deemed funds furnished by the state for the purposes of this section; (3) contribute or transfer funds to, and enter into agreements with, land trusts or other conservation organizations, to carry out the purposes of public act 00-148*; and (4) request the Commissioner of Transportation to acquire an interest in real property or an option to purchase real property on behalf of the commission for use as part of the Route 11 Greenway and, if acquired by said commissioner, accept the transfer of custody and control of such interest from said commissioner. Said commissioner may acquire any interest in real property for use as part of the Route 11 Greenway in the same manner and with like powers as authorized and exercised by said commissioner in acquiring real property for highway purposes and may, upon request of the commission, transfer custody and control of such interest in real property to the commission. The commission shall report to the General Assembly, on or before February fifteenth, annually, on its activities of the preceding year and on its finances. The existence of the commission shall terminate at such time as all of its member towns have withdrawn or it is abolished by the General Assembly.

(P.A. 00-148, S. 40, 41; P.A. 05-131, S. 2; P.A. 06-58, S. 1; P.A. 09-97, S. 1; P.A. 11-80, S. 1.)

*Note: Public act 00-148 is entitled “An Act Revising Certain Transportation Laws”. (See Reference Table captioned “Public Acts of 2000” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 00-148 effective May 26, 2000; P.A. 05-131 amended Subsec. (d) by adding Subdiv. (4) empowering commission to request Commissioner of Transportation to acquire interest in real property to be used for Route 11 Greenway trail system; P.A. 06-58 amended Subsec. (c)(1) and (d) to delete references to trail system and further amended Subsec. (d) to remove requirement that the transfer of land acquired by Commissioner of Transportation for greenway use be pursuant to an act of the General Assembly and revise prohibition on use of state funds for acquisition of property to restrict use of such funds to those specifically authorized by an act of the General Assembly for land located within 2,000 feet of Department of Transportation’s right-of-way; P.A. 09-97 amended Subsec. (d) to authorize commission, in Subdiv. (1), to enter into covenants or agreements with owners of land or interests in land to purchase options to acquire such land or interests and, in Subdiv. (4), to request commissioner to acquire option to purchase real property, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (b) and (c), effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 13a-143 - Commercial establishments along limited access highways.

No commercial establishment shall be constructed or located within the right-of-way of, or on publicly owned or publicly leased land acquired or used for or in connection with, a limited access state highway, provided nothing herein shall be construed to divest the commissioner or any other state agency of the power exercised on October 1, 1959, with respect to service facilities under lease on said date along the Merritt Parkway, the Wilbur Cross Parkway or the Wilbur Cross Highway or to prevent the completion of any service facility on which construction has begun or for the construction of which a contract has been let prior to said date, nor shall anything herein be construed to prevent the commissioner or any other state agency from constructing and leasing service facilities along the Governor John Davis Lodge Turnpike.

(1959, P.A. 82; 1961, P.A. 443; 1963, P.A. 226, S. 143; P.A. 86-201, S. 4.)

History: 1961 act broadened establishments covered from original restriction to automotive service stations; 1963 act replaced previous provisions: See title history; P.A. 86-201 changed the reference from the Connecticut Turnpike to the Governor John Davis Lodge Turnpike.



Section 13a-143a - Driveway permits.

No person shall construct a new driveway or relocate an existing driveway leading onto a state highway without first obtaining a permit from the Commissioner of Transportation. In determining the advisability of issuing such permit, the commissioner shall include, in his consideration, the location of the driveway with respect to its effect on highway drainage, highway safety, the width and character of the highway affected, the density of traffic thereon and the character of such traffic. The person to whom the permit is issued shall comply with the provisions and restrictions contained therein at his own expense.

(1967, P.A. 609, S. 1; 1969, P.A. 768, S. 107.)

History: 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-143b - Car-wash installation to correct icy highway conditions.

Any person who operates a car-wash installation shall provide means, including but not limited to sanding, to correct any hazardous icy condition on the street or highway adjacent to such place of business arising from such operation. Any such person who does not correct such hazardous icy condition within twenty-four hours after notice from the local police authority, shall be fined not more than fifty dollars.

(1971, P.A. 357.)



Section 13a-143c - Regulations establishing minimum requirements re traffic safety for car wash facilities.

Not later than February 1, 1996, the Commissioner of Transportation shall adopt regulations in accordance with the provisions of chapter 54 to establish minimum requirements relative to traffic safety for any car wash facility for which a building permit is issued on or after February 1, 1996. Such regulations shall include, but not be limited to, provisions which establish: (1) A minimum distance from the entrance and exit of the car wash building to the public highway; and (2) a minimum distance from the car wash site to a highway intersection.

(P.A. 95-325, S. 1, 16.)

History: P.A. 95-325 effective July 13, 1995.



Section 13a-143d - Floodlights intended for private property illumination located within the state right-of-way on state highways.

(a) For the purposes of this section:

(1) “Fixture” means the assembly that holds a lamp and may include an assembly housing, a mounting bracket or pole socket, a lamp holder, a ballast, a reflector or mirror and a refractor or lens;

(2) “Luminaire” means the complete lighting system, including the lamp and the fixture;

(3) “Lumen” means a unit of measurement of luminous flux;

(4) “Floodlight” means any luminaire fitted with a lamp having an output greater than one thousand eight hundred lumens intended for private area lighting and mounted on a utility pole within the state right-of-way;

(5) “Light pollution” means direct light emitted above the horizontal plane running through the lowest point on the luminaire;

(6) “Light trespass” means light emitted by a luminaire that shines beyond the boundaries of the property intended for illumination;

(7) “State highway” has the same meaning as in subsection (a) of section 13a-1;

(8) “Direct light” means light that can be seen directly from the light source and other light-emitting or reflecting elements of the luminaire;

(9) “Glare” means the sensation produced by the illuminance of a luminaire within the visual field that is sufficiently greater than the illuminance to which the eyes are adapted causing annoyance, discomfort or loss in visual performance and visibility; and

(10) “Illuminance” is the density of the luminous flux incident on a surface represented by the quotient of the luminous flux by the area of the surface when the surface is uniformly illuminated.

(b) No floodlight intended for private property illumination shall be located within the state right-of-way on any state highway unless (1) the luminaire is designed to maximize energy efficiency and to minimize light pollution, glare and light trespass, (2) the maintained illuminance levels produced by the luminaire are equal to the minimum maintained levels recommended by the Illuminating Engineering Society of North America for the lighting application, (3) the luminaire is sufficiently shielded and aimed so that no direct light from the luminaire is visible at any point in the highway where the viewing height is four feet or greater and the distance from the mounting pole is seventy feet or greater, and (4) the luminaire is sufficiently shielded and aimed to prevent light trespass onto properties other than the property intended for illumination and so that no direct light is visible at a viewing height of five feet or greater at any point along the adjacent property line.

(c) No floodlight intended for private property illumination shall be located within the state right-of-way if the structure or object intended for illumination is across a public highway from the utility pole on which the floodlight would be mounted.

(d) All luminaires in violation of any provision of subsection (b) or (c) of this section operating prior to October 1, 2004, shall be brought into compliance with the requirements in subsection (b) of this section in accordance with the following schedule: Approximately twenty per cent by October 1, 2006, approximately forty per cent by October 1, 2007, approximately sixty per cent by October 1, 2008, approximately eighty per cent by October 1, 2009, and one hundred per cent by October 1, 2010.

(P.A. 03-210, S. 1; P.A. 06-86, S. 2.)

History: P.A. 06-86 amended Subsec. (d) to change date of operation from October 1, 2003, to October 1, 2004, and to change compliance deadline from October 1, 2005, to compliance in accordance with specified schedule, effective July 1, 2006.



Section 13a-144 - Damages for injuries sustained on state highways or sidewalks.

Any person injured in person or property through the neglect or default of the state or any of its employees by means of any defective highway, bridge or sidewalk which it is the duty of the Commissioner of Transportation to keep in repair, or by reason of the lack of any railing or fence on the side of such bridge or part of such road which may be raised above the adjoining ground so as to be unsafe for travel or, in case of the death of any person by reason of any such neglect or default, the executor or administrator of such person, may bring a civil action to recover damages sustained thereby against the commissioner in the Superior Court. No such action shall be brought except within two years from the date of such injury, nor unless notice of such injury and a general description of the same and of the cause thereof and of the time and place of its occurrence has been given in writing within ninety days thereafter to the commissioner. Such action shall be tried to the court or jury, and such portion of the amount of the judgment rendered therein as exceeds any amount paid to the plaintiff prior thereto under insurance liability policies held by the state shall, upon the filing with the Comptroller of a certified copy of such judgment, be paid by the state out of the appropriation for the commissioner for repair of highways; but no costs or judgment fee in any such action shall be taxed against the defendant. This section shall not be construed so as to relieve any contractor or other person, through whose neglect or default any such injury may have occurred, from liability to the state; and, upon payment by the Comptroller of any judgment rendered under the provisions of this section, the state shall be subrogated to the rights of such injured person to recover from any such contractor or other person an amount equal to the judgment it has so paid. The commissioner, with the approval of the Attorney General and the consent of the court before which any such action is pending, may make an offer of judgment in settlement of any such claim. The commissioner and the state shall not be liable in damages for injury to person or property when such injury occurred on any highway or part thereof abandoned by the state or on any portion of a highway not a state highway but connecting with or crossing a state highway, which portion is not within the traveled portion of such state highway. The requirement of notice specified in this section shall be deemed complied with if an action is commenced, by a writ and complaint setting forth the injury and a general description of the same and of the cause thereof and of the time and place of its occurrence, within the time limited for the giving of such notice.

(1949 Rev., S. 2201; 1953, 1955, S. 1193d; 1958 Rev., S. 13-87; 1963, P.A. 226, S. 144; February, 1965, P.A. 574, S. 50; 1967, P.A. 246; 414; 1969, P.A. 768, S. 108; 1971, P.A. 38, S. 1; P.A. 74-183, S. 201, 291; P.A. 76-222, S. 1; 76-436, S. 172, 681.)

History: 1963 act replaced previous provisions: See title history; 1965 act changed highways included in this section from those in the state highway system to those which the commissioner must keep in repair; 1967 acts included reference to actions in circuit court and limited payments from highway fund to the amount which “exceeds any amount paid to the plaintiff ... under insurance liability policies held by the state”; 1969 act substituted commissioner of transportation for highway department; 1971 act changed deadline for bringing action from one to two years from date of injury and required that notice to commissioner be in writing; P.A. 74-183 deleted reference to actions in circuit courts; P.A. 76-222 changed deadline for notice to commissioner from 60 to 90 days after injury; P.A. 76-436 deleted reference to actions in court of common pleas, effective July 1, 1978.

Cited. 4 CA 30; 5 CA 121; Id., 663; Id., 695; 6 CA 300; 7 CA 561; 8 CA 169; 12 CA 449; 18 CA 677; 21 CA 516; Id., 633; 23 CA 198; Id., 735; 25 CA 67; Id., 217; Id., 421; judgment reversed, see 222 C. 299; 26 CA 74; Id., 407; 27 CA 439; judgment reversed, see 225 C. 782; Id., 734; 28 CA 449; 29 CA 565; judgment reversed, see 228 C. 358; Id., 791; 30 CA 594; 31 CA 752; 33 CA 65; 36 CA 211; 37 CA 551; 44 CA 597; Id., 651. Court found that plaintiff’s notice sufficiently identified the location of her fall so as to permit commissioner to gather information about the allegedly defective condition and that the issue of adequacy of plaintiff’s notice was a question of fact for the jury. 70 CA 21. It is plaintiff’s burden to prove each of the elements under statute, and failure to prove any element will preclude a finding of liability under statute. 72 CA 64. Phrase “place of its occurrence” refers to prior phrase “such injury”, and therefore it is the place of injury that must be described in required notice; the legal standard is not the exact geodetic place of injury; however, that standard is not satisfied when the place of injury is described as two distinct places. 78 CA 796; judgment reversed, see 273 C. 1. Plaintiff’s notice of claim is insufficient because it fails to specify the precise nature of the claimed defect; it is not enough that defendant knows the exact location of the defect when the precise nature of the defect is unspecified and the complaint cannot be considered in conjunction with the notice because the complaint was filed beyond the ninety-day period set forth in section. 132 CA 750.

Recovery in action brought under former statute limited to ten thousand dollars. 1 CS 136. Responsibility of third person to perform duty of state is no defense in suit against the state; it is only the remedy of the state in a suit against third persons. 5 CS 259. Cited. 7 CS 95. Analogous to Sec. 13a-149. Id., 143; 10 CS 521. Cited. 7 CS 426; 8 CS 450. Defect must be sole cause of the damage. 12 CS 14. Cited. 15 CS 31. Commencement of action not an alternative to giving notice. 17 CS 419. Applies to pedestrian as well as vehicular traffic. 18 CS 499. No distinction between ice and snow and other defects. Id. Sidewalks built within limits of state highways are responsibility of town. Id. Adequacy of notice is a question of fact. 19 CS 44. Cited. Id., 100. Right of action statutory; no action maintainable for nuisance. Id., 478. No right of recovery to an abutting landowner for damages from a defective highway. 20 CS 142. No presumption of the receipt of a notice by a certain day arises from the mere dating of the notice; plaintiff must allege facts which, if proved, will show that highway commissioner actually received the statutory notice within sixty days of occurrence of injury. 22 CS 468. History discussed; comparison with Sec. 13a-149; mere statement in plaintiff’s notice of injury to knee not sufficient. 23 CS 113. Cited. Id., 152. A right of action against highway commissioner is maintainable, if at all, only under section and no right exists in the domain of alleged nuisance. 24 CS 159. Plaintiff is required by rule to recite in the complaint or annex thereto the notice given commissioner. 25 CS 358. To be sufficient notice, must satisfy purpose of notice requirement; it must furnish commissioner with such information as would enable him to make timely investigation of facts upon which claim for damages is being made. Id., 359, 360. Commissioner liable for defect at intersection of state and nonstate highway. 29 CS 365. Cited. 37 CS 710. Under section, plaintiff is authorized to maintain action for loss of consortium. 40 CS 194. Cited. 41 CS 425; 44 CS 389.



Section 13a-145 - Use of closed highway at user’s risk.

Any person using a state highway or bridge which has been designated as closed or restricted under the provisions of section 13a-115 shall do so at his own risk except with respect to any injury or loss not traceable to a defect caused in the process of construction, reconstruction or repair.

(1949 Rev., 2238; 1958 Rev. 13-119; 1963, P.A. 226, S. 145; 504.)

History: 1963 acts added exception and restated previous provisions: See title history.

See Sec. 13a-257 re contractors’ liability.

The immunity from liability for damages which statute establishes inures to the benefit of a contractor. 121 C. 475. Cited. 123 C. 659; 125 C. 413. Commissioner resuming full control of road is liable for injuries due to defect even though contractor was responsible for sign not being in place. 126 C. 355. Immunity extends to negligence of a contractor under the commissioner as well as to defects in the highway. 128 C. 707. Statute not a defense unless pleaded. 130 C. 33. Compliance with section will confer immunity as regards a defect not related to construction work; warning is not of defect, but that state will not be responsible; adequacy of warning is a question of fact. Id., 616. Statute has no application to injury suffered by one whose duties require him to be on highway in aid of work being done. 132 C. 89.

Statutory immunity benefits highway commissioner only. 2 CS 75; 3 CS 241. Cited. 7 CS 357. If notice is posted, commissioner not liable for failure to maintain highway in reasonably safe condition. 10 CS 514. Notice “Caution, Guide Rail under Repair ...” does not close or restrict highway. Id., 521. Where highway closed for purpose of construction, reconstruction or repair, commissioner not liable for injury which is not traceable to defect caused in the process of such construction, etc. 11 CS 231. No immunity to contractor who performed work so as to create a nuisance; Id., 353; no reason for inserting implied exception removing statutory protection in case of such nuisance. 12 CS 309. Where posting of notice may be applicable only to vehicular traffic and not to foot travelers. 13 CS 124.

Immunity extended to negligence of employee of contractor under commissioner. 2 Conn. Cir. Ct. 60.

Annotations to present section:

Cited. 23 CA 735; 27 CA 734.



Section 13a-146 - Closing of municipal highway or bridge during expressway construction. Liability for injury.

During the time that any highway or bridge is closed for the construction of an expressway under the provisions of subsection (b) of section 13a-115, the provisions of section 13a-149 shall be suspended and inapplicable thereto, provided such municipality shall not be relieved of the cost of repairing such highway or bridge, subject to reimbursement for the cost thereof as provided in section 13a-148. The suspension of the provisions of section 13a-149 and the applicability of subsection (a) of section 13a-115 shall end and said section 13a-149 shall become in full force and effect upon the completion of the repairs to and opening of any highway or bridge of a municipality for general traffic.

(1957, P.A. 611, S. 2; 1958 Rev., S. 13-192; 1963, P.A. 226, S. 146.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-147 - Detours to be restored.

Any highway or bridge which has been injured by traffic detoured by the commissioner from a state highway or bridge, while such state highway or bridge is being constructed, repaired or reconstructed, shall be restored by the commissioner to a condition as good as before such traffic was detoured.

(1949 Rev., S. 2261; 1958 Rev., S. 13-142; 1963, P.A. 226, S. 147.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-148 - Damage to municipal highway or bridge in state highway construction.

Where any highway or bridge required to be maintained in repair by any municipality is damaged by the operation thereon of equipment used in the construction of any state highway, or portion thereof, which construction is under the control of the commissioner, said commissioner, with the approval of the Attorney General, may agree with such municipality as to the cost of repairing such damage, and, upon such agreement being made, the sum agreed upon therein shall, upon the filing of such agreement with the Comptroller, be paid by the state to such municipality out of the appropriation of the commissioner for the repair of highways. If such municipality and the commissioner are unable to reach such an agreement, the municipality may commence an action against the commissioner in the superior court for the judicial district wherein the municipality is located to recover the cost of such repairs. Such action shall be tried to the court and the amount of the judgment rendered therein shall, upon the filing with the Comptroller of a certified copy of such judgment, be paid by the state out of the appropriation of the commissioner for repair of highways, but no costs or judgment fee in any such action shall be taxed against the commissioner. The commissioner, with the approval of the Attorney General and the consent of the court before which any such action may be pending, may make an offer of judgment in settlement thereof. No such agreement shall be entered into and no such action shall be commenced except within six months after such state highway, or portion thereof concerned, has been opened for general traffic, unless within such six-month period the commissioner, in writing, extends such period for not more than an additional six months. This section shall not be construed so as to relieve any contractor or other person, through whose neglect or default any such damage may have occurred, from liability to the state, and, upon payment by the Comptroller of any judgment rendered under the provisions of this section, or of any amount agreed on as provided herein, the state shall be subrogated to the rights of such municipality to recover from such contractor or other person an amount equal to the amount it has so paid. Prior to the commencement of any such construction activity, the commissioner and the executive authority of any municipality, the highways and bridges of which may be utilized during such construction, or their appointed agents, shall jointly inspect such highways and bridges and a report of such inspection signed by authorized agents of the municipality and the commissioner indicating the condition of such highways and bridges shall be filed in the offices of the clerk of the municipality and of the commissioner.

(1961, P.A. 530, S. 1; 1963, P.A. 226, S. 148; 568; P.A. 76-436, S. 338, 681; P.A. 78-280, S. 1, 4, 127.)

History: 1963 acts made statute applicable to all state highways and restated previous provisions: See title history; P.A. 76-436 deleted reference to actions in court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties.



Section 13a-149 - Damages for injuries by means of defective roads and bridges.

Any person injured in person or property by means of a defective road or bridge may recover damages from the party bound to keep it in repair. No action for any such injury sustained on or after October 1, 1982, shall be brought except within two years from the date of such injury. No action for any such injury shall be maintained against any town, city, corporation or borough, unless written notice of such injury and a general description of the same, and of the cause thereof and of the time and place of its occurrence, shall, within ninety days thereafter be given to a selectman or the clerk of such town, or to the clerk of such city or borough, or to the secretary or treasurer of such corporation. If the injury has been caused by a structure legally placed on such road by a railroad company, it, and not the party bound to keep the road in repair, shall be liable therefor. No notice given under the provisions of this section shall be held invalid or insufficient by reason of an inaccuracy in describing the injury or in stating the time, place or cause of its occurrence, if it appears that there was no intention to mislead or that such town, city, corporation or borough was not in fact misled thereby.

(1949 Rev., S. 2126; 1951, S. 1180d; 1958 Rev., S. 13-11; 1959, P.A. 372; 1963, P.A. 226, S. 149; P.A. 76-222, S. 2; P.A. 82-5; P.A. 86-338, S. 14.)

History: 1959 act extended time for giving notice of injury due to snow and ice from 10 to 30 days; 1963 act replaced previous provisions: See title history; P.A. 76-222 changed deadline for notice to town officer from 60 to 90 days after injury and deleted special provision re injury from defect caused by ice and/or snow; P.A. 82-5 required that actions for injuries sustained on or after October 1, 1982, be brought within two years of the injury; P.A. 86-338 deleted provision which exempted an injured person from the requirement of giving written notice if an action is commenced by complaint setting forth the same information as required in the notice within the time limited for the giving of such notice.

See Sec. 7-163a re municipal liability for ice and snow on public sidewalks.

See Sec. 7-308 re municipalities’ assumption of liability for damages caused by firemen.

In action pursuant to section, costs may be taxed against a defendant municipality. 4 CA 30. Savings clause of section must be pleaded and evidence introduced to prove its elements. Id., 315. Cited. 5 CA 104; 8 CA 169; 11 CA 1; 15 CA 185; Id., 668; 16 CA 213; 21 CA 633; 25 CA 67; 26 CA 407; Id., 534; 27 CA 487; 28 CA 449; 29 CA 565; judgment reversed, see 228 C. 358; Id., 791; 30 CA 594; 31 CA 906; 33 CA 56; Id., 754; 36 CA 158; 38 CA 14; 39 CA 289; 40 CA 179; 45 CA 413. Notice provisions discussed. 47 CA 365. Walkway deemed to be road or bridge since it was on public property leading from city street to public school and there was reasonable anticipation that the public would make use of it. Id., 734. Plaintiff could not prevail on claim that because section contains its own limitation period, court improperly relied on Sec. 52-584, which is applicable to negligence cases in general; trial court properly determined statute of limitations was not tolled during plaintiff’s illness because this section contains no such tolling provision. 48 CA 60. Notice requirement not met where plaintiff’s letter of notice did not arrive at town clerk’s office until after the ninetieth day and where addressee on the letter was not a person employed in clerk’s office or known to town clerk. 58 CA 191. Savings clause does not extend time requirement for delivery of notice. 67 CA 464. Plaintiff bears burden of proving delivery and actual receipt of notice. 72 CA 766. Notice by plaintiff’s attorney that was received by town clerk more than ninety days from date of claimed injury and e-mail sent from plaintiff’s supervisor to supervisor of a community center did not meet notice requirements of highway defect statute in order to invoke subject matter jurisdiction. 96 CA 387. Because there was no factual dispute that access to a transfer station was restricted and was, therefore, not open to the public, the court properly determined plaintiff’s claim did not fall within the purview of the defective highway statute. 110 CA 657. Section and Sec. 13a-144 are not irreconcilably in conflict and do not prevent plaintiff from recovering from either state or municipal governmental entity if municipal employees caused a defect on a state highway because liability depends on existence of a defect, not the underlying causes which produced it. 116 CA 28. Failure to comply with Sec. 14-300c(a) demonstrated negligence on the part of plaintiff and precluded recovery under this section. 119 CA 724. Trial court properly concluded that plaintiff’s claim fell within the purview of section and granted defendant’s motion to dismiss for failure to comply with section’s notice requirement because an improperly positioned storm drain cover located on a sidewalk is a defect in the highway and the facts admitted to in the pleadings name the defendant as the party bound to keep the property at issue in repair; highway defect statute is a legislative exception to the immunity of municipalities at common law and must be strictly construed. 125 CA 149.

What is sufficient notice. 2 CS 41; 14 CS 365; 18 CS 330; 19 CS 43. Statute applied to the City of New Haven. 2 CS 41; 4 CS 401, 481; 5 CS 88, 193, 312; 6 CS 44, 491; 7 CS 245, 297; 9 CS 79; 29 CS 75. Cited. 3 CS 12. Section grants right of action. 4 CS 401. Contributory act of another. Id., 481. Civil liability of property owner in absence of an ordinance creating it. Id. Complaint based on nuisance. 5 CS 81; Id., 268; 16 CS 222. No action at common law in absence of negligence. 5 CS 88. Cited. Id., 193. Sidewalk built for travel under normal conditions is devoid of defect. Id., 312. Notice improperly addressed. Id., 493; 16 CS 136. Cited. 7 CS 143; Id., 297. Notice condition precedent to recovery. Id., 245. Contents of notice. Id., 379. Notice concerning ice and snow. 8 CS 471. Cited. 9 CS 79. General description of “defective road”. 10 CS 22. Cited. Id., 521. Suit against both city and town. 11 CS 114. How “time” of injury is stated. 12 CS 246. Cited. Id., 267; Id., 283; Id., 309. Burden of plaintiff to prove that defective notice was not intended to mislead municipality. 14 CS 106. Action against Waterbury must be read with city charter. Id., 403. Terms of statute may not be waived. 15 CS 442. Notice requirement not obviated because officer has knowledge of the fact. Id. Notice not required if action based on negligence. 16 CS 222. Cited. 17 CS 114. Commencement of action as alternative to notice. Id., 420. Governmental immunity not a defense to action under section. 18 CS 124. Cited. Id., 501; 20 CS 142. Action against city under section and against another defendant for nuisance can be joined but claim must be in alternative. 22 CS 74, 76. Complaint demurrable where plaintiff did not allege exercise of due care or freedom from contributory negligence. Id., 75, 77. Whether path in public park was part of public highway system and was being used by plaintiff as traveler within meaning of section are questions of fact to be determined on trial of case. Id., 456. Savings clause serves to obviate inaccuracies in description of injuries; comparison with Sec. 13a-144. 23 CS 113. Cited. Id., 132. Redrafted count of complaint, substituted after demurrer, should have alleged requisite notice had been given. Id., 147. Cited. Id., 152. Where plaintiff brought action under Sec. 7-465 against local board of education to recover for injuries resulting from school bus accident, held action should have been brought under this section. 25 CS 305. Purpose of notice requirement. Id., 358. Cited. 26 CS 74. A malfunctioning traffic light is a defect in the highway. 29 CS 108. Municipality liable for invisible stop sign. Id., 352. Cited. 31 CS 442; 44 CS 45; Id., 389.

Although a notice will not be held invalid because of inaccuracy in describing the cause of the injury, where there is in effect no cause of injury stated the notice is invalid. 3 Conn. Cir. Ct. 644.



Section 13a-150 - Obligations of towns.

The obligations for highways constructed under the provisions of part II of chapter 240, imposed under the provisions of sections 13a-144 and 13a-149 upon towns and upon the state, shall be assumed by the towns which accept an allocation of funds under the provisions of said part, except for highways or bridges accepted by the commissioner as state highways or bridges.

(1949 Rev., S. 2175; 1958 Rev., S. 13-62; 1963, P.A. 226, S. 150.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-151 - Violation of load capacity of bridge. Liability for damages to vehicle not in violation.

(a) The crossing or attempted crossing of any bridge posted with a maximum weight limit notice, as required by section 13a-121, by a vehicle having a gross weight in excess of the stated maximum safe load shall constitute reckless driving by the operator of such vehicle and the owner of such vehicle shall be liable to the authority bound to maintain such bridge for any damage to the structure resulting from the passage or attempted passage of such vehicle.

(b) The authority having control of any bridge shall be responsible for any damage sustained by reason of the passage of any vehicle having a gross weight not in excess of the maximum weight prescribed in the notice provided for in section 13a-121, provided such vehicle shall not be operated at a speed in excess of the posted speed limit for such bridge while crossing such bridge.

(1949 Rev., S. 2186, 2188; 1955, S. 1189d; 1958 Rev., S. 13-73, 13-75; 1963, P.A. 226, S. 151; 395.)

History: 1963 acts changed proviso in Subsec. (b) from speed in excess of 25 miles per hour to in excess of posted speed limit and restated previous provisions: See title history.

See Sec. 14-269(c) re maximum weight of vehicle allowed to operate on any highway or bridge.



Section 13a-152 - Damages for failure to maintain railing or fence.

Any person who suffers damage in his person or property by reason of the want of any railing or fence required by section 13a-111 may recover damages from the party required to erect and maintain the same, but no action for damages for any such injury shall be maintained against any such party unless written notice of such injury and a general description of the same, and of the cause thereof and of the time and place of its occurrence, shall, within ninety days thereafter, be given to such party. No notice given under the provisions of this section shall be held invalid or insufficient by reason of an inaccuracy in describing the injury or in stating the time, place or cause of its occurrence if it appears that there was no intention to mislead or that such party was not misled thereby.

(1949 Rev., S. 2125; 1958 Rev., S. 13-10; 1963, P.A. 226, S. 152; P.A. 76-222, S. 3.)

History: 1963 act replaced previous provisions: See title history; P.A. 76-222 required that notice be given within 90, rather than 60, days after injury.

Cited. 1 CS 136; 3 CS 12; 4 CS 481; 5 CS 374. Right to sue political subdivision of the state may be revoked. 6 CS 491. Concerned only with duty imposed in Sec. 13a-99; applicable to New Haven. 8 CS 204. Cited. 18 CS 501. Facts necessary to support an allegation. 19 CS 101.



Section 13a-153 - State liability for bridle paths, pedestrian walks and bicycle paths and injuries thereon.

(a) No person, firm or corporation performing or engaged in performing work under the provisions of section 13a-141 or contributing any labor, services, supplies or materials in connection therewith shall have any claim against the state either (1) for compensation or payment for such labor, services, supplies or materials, except to the extent that funds for the payment thereof have been deposited with the commissioner as provided in said section, or (2) for any injuries or damages to person or property suffered or incurred while performing such work or in connection therewith.

(b) Each person, firm or corporation using the pedestrian walks, bicycle paths, bridle paths, entrances or exits provided for in section 13a-141, 13a-141a or 13a-142e, or using any lane or other part or facility of any highway, road, bridge or parking facility provided by the state for bicycle traffic or using the walk or path connections provided for in section 13a-142, shall do so at his, her or its own risk, and no liability shall accrue to the state or any agency, including the Route 11 Greenway Authority Commission created under section 13a-142e, or employee of the state for any injuries or damages to any person or property which may result, either directly or indirectly, from the use of such walks, paths, entrances, exits or connections.

(1949 Rev., S. 2244, 2245; 1958 Rev., S. 13-130, 13-131; 1963, P.A. 226, S. 153; 1969, P.A. 643, S. 2; P.A. 75-305, S. 1, 2; P.A. 05-131, S. 1.)

History: 1963 act replaced previous provisions: See title history; 1969 act included pedestrian and bicycle walks and paths; P.A. 75-305 added reference to Sec. 13a-141a and to lanes or parts of highways, roads, bridges or parking facilities for bicycle traffic in Subsec. (b); P.A. 05-131 amended Subsec. (b) by adding reference to Sec. 13a-142e and adding “including the Route 11 Greenway Authority Commission created under section 13a-142e”.



Section 13a-153f - Accomodations and provision of facilities for all users.

(a) For the purposes of this section:

(1) “Department” means the Department of Transportation;

(2) “Funds” means any funds from the Special Transportation Fund, bond allocations and any other source that is available for the construction, maintenance and repair of roads in this state;

(3) “User” means a motorist, transit user, pedestrian or bicyclist;

(4) “Bikeway” means any road, street, path or way which in some manner is specifically designated for bicycle travel, including the provision of a bicycle lane, regardless of whether such facility is designated for the exclusive use of bicycles or is to be shared with other modes of transportation; and

(5) “Total project cost” means the cost of the entire corridor plan project.

(b) Accommodations for all users shall be a routine part of the planning, design, construction and operating activities of all highways, as defined in section 14-1, in this state.

(c) From funds received by the department or any municipality for the construction, restoration, rehabilitation or relocation of highways, roads or streets, a reasonable amount shall be expended to provide facilities for all users, including, but not limited to, bikeways and sidewalks with appropriate curb cuts and ramps. On and after October 1, 2010, not less than one per cent of the total amount of any such funds received in any fiscal year shall be so expended. The department or municipality shall take future transit expansion plans into account where appropriate. Notwithstanding the provisions of this subsection, such provisions shall not apply in the event of a state or municipal transportation emergency.

(d) Accomodations pursuant to subsection (b) of this section and the provision of facilities pursuant to subsection (c) of this section shall not be required if the Commissioner of Transportation or a municipal legislative body determines, with respect to a highway, road or street that: (1) Nonmotorized usage is prohibited; (2) there is a demonstrated absence of need; (3) the accommodation of all users would be an excessively expensive component of the total project cost; or (4) the accommodation of all users is not consistent with the state’s or such municipality’s, respectively, program of construction, maintenance and repair.

(P.A. 09-154, S. 1; 09-186, S. 54.)

History: P.A. 09-154 effective July 1, 2009; P.A. 09-186 amended Subsec. (d) to add reference to accommodations pursuant to Subsec. (b), effective July 1, 2009.






Chapter 239 - Tolls

Section 13a-154 to 13a-156 - Tolls on Merritt and Wilbur Cross Parkways. Registration markers, coupons, tickets and tokens; fees. Toll plates for certain disabled veterans. Toll plates for certain handicapped drivers. Tolls and charges on expressways.

Sections 13a-154 to 13a-156, inclusive, are repealed.

(1949 Rev., S. 2276, 2277; 1951, 1953, 1955, June, 1955, S. 1204d; 1951, 1955, S. 1205d; 1953, 1955, June, 1955, S. 1212d; November, 1955, S. N161; 1958 Rev., S. 13-154, 13-155, 13-162; 1959, P.A. 409, S. 2, 3; 1963, P.A. 226, S. 154–156; 1969, P.A. 768, S. 109; 1971, P.A. 235, S. 1; 324, S. 2; P.A. 73-675, S. 20–22, 44; P.A. 74-195; 74-342, S. 16, 17, 43; P.A. 75-568, S. 16, 17, 45; P.A. 76-114, S. 17, 18, 21; P.A. 77-590; P.A. 79-64; P.A. 80-466, S. 1, 25; P.A. 81-67, S. 2, 3, 7; P.A. 82-449, S. 4, 5; 82-472, S. 37, 183; P.A. 86-201, S. 5; P.A. 91-407, S. 41, 42.)



Section 13a-157 - Bulkeley Bridge and Founders Bridge to be toll-free. Removal of tolls on the Bissell Bridge, Charter Oak Bridge and Putnam Bridge.

(a) The commissioner unless and until otherwise directed by act of the General Assembly, shall maintain and operate the Bulkeley Bridge and the Founders Bridge for vehicular traffic free of tolls.

(b) At such time as the bonds that were issued in accordance with subdivision (3) of subsection (a) of section 13a-176 have been retired, the commissioner may, subject to approval by the Secretary of the Office of Policy and Management, maintain and operate the Captain John Bissell Bridge for vehicular traffic free of tolls if it becomes necessary to satisfy conditions stipulated by the United States Department of Transportation for federal-aid highway participation in the implementation of necessary improvements to the Captain John Bissell Bridge and to its approaches.

(c) The commissioner may, subject to approval by the Secretary of the Office of Policy and Management, maintain and operate the Charter Oak Bridge for vehicular traffic free of tolls at such time as certain related safety projects collectively called the “Greater Hartford Safety Improvements Program” as presently written or subsequently amended have been implemented or at any earlier time when, in the opinion of the Commissioner of Transportation, such maintenance and operation free of tolls is necessary to satisfy the United States Department of Transportation conditions for federal-aid highway participation in such implementation.

(d) At such time as the bonds that were issued in accordance with subdivision (3) of subsection (a) of section 13a-176 have been retired, the commissioner may, subject to approval by the Secretary of the Office of Policy and Management, maintain and operate the Putnam Bridge for vehicular traffic free of tolls if it becomes necessary to satisfy conditions stipulated by the United States Department of Transportation for federal-aid highway participation in the extension of Connecticut Route 3 approaches to the bridge from the vicinity of Naubuc Avenue in Glastonbury to Connecticut Route 2 in the vicinity of the Glastonbury-East Hartford town line.

(1959, P.A. 132, S. 11(f); 1963, P.A. 226, S. 157; 1969, P.A. 182, S. 2; P.A. 74-342, S. 18, 43; P.A. 79-562; P.A. 81-67, S. 4, 5, 7; P.A. 91-407, S. 4, 42.)

History: 1963 act replaced previous provisions: See title history; 1969 act clarified limitations on tolls for use of Bissell, Charter Oak and Putnam bridges; P.A. 74-342 deleted amendments enacted in 1969 allowing charge of toll only until parallel bridges are constructed and open and allowed toll to be maximum charge which will not discourage use of bridges; P.A. 79-562 divided section into subsections and replaced previous provisions re charging and ceasing to charge tolls with provision that tolls are to be charged until bonds issued under Sec. 13a-176(a)(3) are retired or until tolls violate conditions for federal-aid highway funds, and added Subsecs. (d) and (e); P.A. 81-67 added Subsec. (f) which set the tolls on the toll bridges at $0.35 for passenger vehicles and $0.30 per axle for commercial vehicles; P.A. 91-407 deleted Subsecs. (b) and (f) re tolls for toll bridges and relettered remaining Subsecs.



Section 13a-158 to 13a-162a - Variations in tolls and charges on Putnam Bridge. Tolls on Gold Star Memorial Bridge. Charging of tolls for use of approach route to the Mohegan-Pequot Bridge; protection of Governor John Davis Lodge Turnpike obligations. Exemptions from toll payments. Penalty for evasion of toll payment; use of prohibited material in automatic machine or of expired toll tickets. Removal of tolls on the Governor John Davis Lodge Turnpike, Bissell Bridge, Putnam Bridge and Charter Oak Bridge.

Sections 13a-158 to 13a-162a, inclusive, are repealed.

(1949 Rev., S. 2215, 2278, 2309, 2328; 1953, 1955, June, 1955, S. 1212d; 1955, S. 1197d, 1206d, 1251d, 1256d, 1274d; November, 1955, S. N162; 1958 Rev., S. 13-100, 13-101, 13-156, 13-162, 13-194, 13-202, 13-233; 1961, P.A. 478; 493; 517, S. 119; 541, S. 13, 15; 1963, P.A. 226, S. 158–162; 611, S. 1; February, 1965, P.A. 284; 1967, P.A. 374, S. 2; 1969, P.A. 211, S. 1; 768, S. 10; P.A. 73-170; 73-675, S. 23, 44; P.A. 74-342, S. 19, 43; P.A. 75-568, S. 18, 45; P.A. 79-539, S. 1, 2; P.A. 80-434; P.A. 81-67, S. 6, 7; P.A. 82-223, S. 4; P.A. 83-553, S. 1, 4; 83-577, S. 10; P.A. 86-201, S. 6–8; P.A. 90-263, S. 42, 74; P.A. 91-407, S. 41, 42.)



Section 13a-162b - Special Merritt and Wilbur Cross Parkways Fund.

(a) There is established and created a fund to be known as the “Special Merritt and Wilbur Cross Parkways Fund”. Such fund may contain any moneys required by law to be deposited in such fund and shall be held by the State Treasurer separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of such fund shall become part of the assets of such fund. Any balance remaining in such fund at the end of any fiscal year shall be carried forward in such fund for the fiscal year next succeeding.

(b) The State Treasurer shall apply the resources in the Special Merritt and Wilbur Cross Parkways Fund, upon their receipt, first, to pay or provide for the payment of any cost associated with the removal of toll booths and the reconstruction of the toll plazas on such parkways.

(c) Any remaining resources of said fund shall be applied and expended for the maintenance and repair of such parkways.

(P.A. 86-391, S. 7, 9–12; P.A. 87-453, S. 1, 2; P.A. 91-407, S. 15, 42.)

History: P.A. 87-453 amended Subsec. (d) by changing the date from which funds collected from the tolls on the Merritt and Wilbur Cross Parkways are to be credited to the Special Merritt and Wilbur Cross Parkways Fund from July 1, 1987, to July 2, 1987, and by requiring the treasurer to credit to such fund an amount equal to the amount received from such tolls during the period from April 1, 1987, to July 2, 1987, inclusive; P.A. 91-407 deleted Subsecs. (a), (b) and (d) re collection of tolls and the removal of toll plazas on the Merritt and Wilbur Cross Parkways, relettering remaining Subsecs. accordingly.






Chapter 240 - Highway Financing

Section 13a-163 - Payment for highway improvements.

The Comptroller, upon receipt of a certificate from the Commissioner of Transportation certifying the completion of any improvement, shall draw his order on the Treasurer in payment for the improvement as certified. The Treasurer shall pay such order from funds provided for that purpose. All appropriations made for the improvement of highways or bridges and all funds available under any statutory provision for such purpose without specific appropriation shall be held for such purpose until used by the commissioner.

(1949 Rev., S. 2202; 1958 Rev., S. 13-88; 1963, P.A. 226, S. 163; 1969, P.A. 768, S. 111.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.

See Sec. 13b-61 re moneys used for highway improvements.



Section 13a-164 - Temporary use of funds by commissioner.

Upon application in writing by the Commissioner of Transportation, the Comptroller may authorize the temporary use by the commissioner of any unexpended balance or part thereof of any specific appropriation or any other funds applied without any specific appropriation for or to be used by the Department of Transportation, and such use may be for any purpose for which the commissioner is authorized to expend any money of the state, provided, in case of any funds received from the federal government under the provisions of any act of the Congress providing for federal aid to states for highways, or from towns or railway companies under statutory provisions concerning the construction of bridges on state highways, the amount of such unexpended balance so transferred shall be carried to the credit of the specific appropriation from which such funds have been taken or transferred.

(1949 Rev., S. 2195; 1958 Rev., S. 13-80; 1963, P.A. 226, S. 164; 1969, P.A. 768, S. 112.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner and department with commissioner and department of transportation.



Section 13a-165 - Federal aid for highways.

This state having assented to the provisions of the act of the Congress approved July 11, 1916, entitled “An Act to Provide that the United States shall aid the States in the construction of rural post roads, and for other purposes”, the Commissioner of Transportation is authorized (a) to set aside, from time to time, from any sums appropriated for the improvement of state highways in the state, a sufficient sum to make available to this state the amounts apportioned to it for the construction and maintenance of highways under federal law and to enable the state to carry out and conform with the provisions of federal law with respect thereto, (b) to apply for and to obtain moneys, grants or other benefits from the United States or any agency thereof in connection with roads, bridges or highways and (c) to approve all programs, conclude all agreements, accept all deeds, make all claims for payment, certify all matters and do any and all other acts and things necessary or desirable to meet the requirements of and obtain such moneys, grants or benefits from the United States or any agency thereof.

(1949 Rev., S. 2260; 1958 Rev., S. 13-141; 1959, P.A. 132, S. 10; 1963, P.A. 226, S. 165; 1969, P.A. 768, S. 113.)

History: 1959 act added Subdivs. (b) and (c); 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-165a - Acceptance of municipal grants for federal-aid highway projects.

In the performance of his powers and duties under section 13a-165, the Commissioner of Transportation may accept on behalf of the state any grant offered or made available to him by any municipality for the purpose of financing the state share of a proposed federal-aid highway project.

(P.A. 77-312, S. 1, 2.)



Section 13a-166 - Federal grants recorded as receivables.

In accordance with procedures promulgated by the Secretary of the Office of Policy and Management for the purpose of supplementing the financing of the aggregate cost of construction of any highway or bridge, including planning, design and preliminary engineering, or the purchase of land in connection therewith financed in part by federal grants under the provisions of federal law the State Comptroller is authorized to record as receivables that portion of the federal grant apportionment to the state required to finance the federal share of the proposed project upon authorization of the proposed project by the Federal Highway Administration; and such amount, after deduction therefrom of such part of said federal share as may have been provided for under any appropriation available pursuant to part III of this chapter, is deemed to be appropriated for said purposes. No grant from the federal government that is recorded as a receivable pursuant to this section shall require allotment, unless there is a notice by the Secretary of the Office of Policy and Management that the state agency receiving such funding has failed to consistently provide the notifications required in subsection (e) of section 4-66a.

(1957, P.A. 473, S. 1; March, 1958, P.A. 6, S. 1; 1958 Rev., S. 13-81; 1959, P.A. 132, S. 12; 1963, P.A. 226, S. 166; P.A. 73-675, S. 24, 44; P.A. 74-342, S. 20, 43; P.A. 75-568, S. 19, 45; P.A. 77-614, S. 19, 610; P.A. 97-131, S 4, 5.)

History: 1959 act added authorization of project in cases of preliminary engineering to list of grants which may be recorded as receivables and added deduction provision in last clause; 1963 act replaced previous provisions: See title history; P.A. 73-675 replaced highway fund with transportation fund and federal bureau of public roads with federal highway administration; P.A. 74-342 substituted “part III of this chapter” for reference to Sec. 13a-182; P.A. 75-568 deleted reference to transportation fund; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 97-131 added “planning, design and preliminary engineering”, added provision that no grant from federal government recorded as a receivable pursuant to section shall require allotment unless there is notice from the Secretary of the Office of Policy and Management that the receiving agency has failed consistently to provide notification under Sec. 4-66a(e), and made technical changes, effective June 13, 1997.

See Sec. 3-39a re funds recorded as receivables generally.



Section 13a-167 - State payment for restoration of flood-damaged municipal highways and bridges.

Obsolete.

(November, 1955, S. N151-N156; 1958 Rev., S. 13-52; 1963, P.A. 226, S. 167.)



Section 13a-168 to 13a-175 - Town aid.

Sections 13a-168 to 13a-175, inclusive, are repealed.

(1949 Rev., S. 2169–2174, 2176, 2177; 1953, S. 1183d; 1953, June, 1955, S. 1181d; June, 1955, S. 1182d; 1957, P.A. 604, S. 1, 2; 1958 Rev., S. 13-56–13-61, 13-63, 13-64; 1961, P.A. 603, S. 13, 14; 1963, P.A. 226, S. 168–175; 578; February, 1965, P.A. 325, S. 9; 1967, P.A. 701, S. 10.)



Section 13a-175a - Allocation of funds. Approval of use of funds for other purposes.

(a) For each fiscal year there shall be allocated twelve million five hundred thousand dollars out of the funds appropriated to the Department of Transportation, or from any other source, not otherwise prohibited by law, to be used by the towns for construction, reconstruction, improvement or maintenance of highways, sections of highways, bridges or structures incidental to highways and bridges or the improvement thereof, including the plowing of snow, the sanding of icy pavements, the trimming and removal of trees, the installation, replacement and maintenance of traffic signs, signals and markings, and for traffic control and vehicular safety programs, traffic and parking planning and administration, and other purposes and programs related to highways, traffic and parking, and for the purposes of providing and operating essential public transportation services and related facilities.

(b) Notwithstanding the provisions of subsection (a) of this section, the Secretary of the Office of Policy and Management, in the secretary’s discretion, may approve the use of funds by a town for purposes other than those enumerated in said subsection (a).

(1967, P.A. 701, S. 1; 1969, P.A. 768, S. 114; P.A. 73-5, S. 1, 4; P.A. 77-567, S. 1, 4; P.A. 78-160, S. 1, 3; P.A. 81-463, S. 1, 10; June 30 Sp. Sess. P.A. 03-3, S. 41; P.A. 13-247, S. 96.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 73-5 included in purposes of allocation the provision and operation of essential public transportation services and facilities; P.A. 77-567 increased allocation from $12,000,000 to $13,600,000 and provided that allocation come from transportation department appropriations rather than from funds received from commissioner of motor vehicles; P.A. 78-160 increased allocation to $14,600,000; P.A. 81-463 repealed requirement that the commissioner supervise the use of funds by towns unless a town requests the commissioner not to furnish supervision; June 30 Sp. Sess. P.A. 03-3 amended section to change amount allocated to towns for specified purposes from $14,600,000 to $12,500,000, effective August 20, 2003; P.A. 13-247 designated existing provisions as Subsec. (a) and added Subsec. (b) re use of funds for other purposes with approval of Secretary of the Office of Policy and Management, effective July 1, 2013.



Section 13a-175aa to 13a-175dd - Declaration of policy. Trust fund and separate account established. Trust fund committee established. Investment of funds.

Sections 13a-175aa to 13a-175dd, inclusive, are repealed.

(July Sp. Sess. P.A. 85-1, S. 1–4, 15; P.A. 86-3, S. 1–3; 86-107, S. 18, 19; 86-178, S. 11, 19; 86-389, S. 1, 3; 86-403, S. 23, 24, 132; P.A. 87-584, S. 17, 18.)



Section 13a-175b - Distribution to towns.

Said sum shall be distributed to the towns as follows, provided the amount of each such distribution shall be reduced proportionately in the event that the total of all such distributions exceeds the amount appropriated for the purposes of section 13a-175a: One thousand five hundred dollars per mile shall be paid for each mile of improved roads for the first thirty-two miles thereof and the remaining allocation shall be distributed pro rata to the towns on the basis of the ratio of the population of the town to the population of the state. The figures promulgated by the Department of Vital Statistics of the Connecticut Department of Public Health for the immediately preceding year shall be used to determine a town’s population. Any town which would be allocated less under the provisions of this section than such town was allocated for the fiscal year 1966-1967 under section 13a-169 prior to July 1, 1967, shall be paid, from funds appropriated to the Commissioner of Transportation, in addition to the allocation provided herein, an amount equal to the difference between said allocation and the amount allocated to such town for said fiscal year. The commissioner and the selectmen of each town shall ascertain the number of miles of such improved highways in such town. Cities and boroughs not consolidated with their towns, and having responsibility for construction or maintenance of public roads, shall receive a pro rata share of the sum allotted to the town, such share to be computed in the ratio of the population within the city or borough to the total population in the town. If the commissioner and selectmen of any town are unable to agree on the number of miles of improved highways in such town, the commissioner shall determine the number of miles of such improved highways in such town. Any town aggrieved by the action of the commissioner may appeal therefrom in accordance with the provisions of section 4-183.

(1967, P.A. 701, S. 2; 1969, P.A. 768, S. 115; 1971, P.A. 179, S. 4; 870, S. 110; P.A. 73-530; P.A. 76-436, S. 339, 681; P.A. 77-567, S. 2, 4; 77-603, S. 28, 125; 77-614, S. 323, 610; P.A. 78-160, S. 2, 3; P.A. 93-80, S. 46, 67; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1969 act replaced highway commissioner with commissioner of transportation; 1971 acts provided that appeal be made on “return day not less than twelve or more than thirty days after service thereof” rather than on “next return day or the next but one to which such appeal may be returnable” and substituted court of common pleas for superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 73-530 changed basis for determining population from most recent federal census to figures deduced by department of vital statistics in health department for year immediately preceding; P.A. 76-436 substituted superior court for court of common pleas, effective July 1, 1978; P.A. 77-567 provided that per mile payment apply to first 30, rather than first 23 miles; P.A. 77-603 made appeals in accordance with Sec. 4-183, replacing previous provisions; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 78-160 increased per mile payment from $1,400 to $1,500 applicable to first 32, rather than first 30, miles; P.A. 93-80 required amount of each distribution to be reduced proportionately in the event that the total of all distributions exceeds the amount appropriated for the purposes of Sec. 13a-175a, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 13a-175j re emergency aid to repair damage resulting from natural disaster.



Section 13a-175c - Allocation of sums from the General Fund to insure that towns receive no less than under prior law.

There shall be allocated from the resources of the General Fund, for distribution to the several towns, such sums as required to insure that none of said towns shall be allocated for any fiscal year less than the amount allocated to such towns for the fiscal year 1966-67 pursuant to section 13a-169 prior to July 1, 1967.

(1967, P.A. 701, S. 3; P.A. 73-675, S. 25, 44; P.A. 74-342, S. 21, 43; P.A. 75-567, S. 43, 80.)

History: P.A. 73-675 replaced highway fund with transportation fund; P.A. 74-342 clarified provisions; P.A. 75-567 replaced transportation fund with general fund.

See Sec. 13a-175j re emergency aid to repair damage resulting from natural disaster.



Section 13a-175d - Funds for improvement of dirt and unimproved roads.

There shall be allocated from funds appropriated to the Commissioner of Transportation for town-aid grants for roads the sum of one million dollars annually, to be distributed pro rata to the towns in the state on the basis of the total mileage of unimproved highways in each town, for the improvement or maintenance of dirt and unimproved roads, including bridges on such roads, and if approved by the commissioner and the selectmen in such town, any portion of said sum distributed to such town in excess of the amount used for the purposes as provided in this section may be used for the purposes of the allocation provided under section 13a-175a. The commissioner and the selectmen of each town shall ascertain the number of miles of such unimproved highway in such town. If the commissioner and the selectmen of any town are unable to agree on the number of miles of unimproved highway in such town, the commissioner shall determine the number of miles of unimproved highway in such town. Any town aggrieved by such determination by the commissioner may appeal therefrom in accordance with the provisions of section 4-183.

(1967, P.A. 701, S. 4; 1969, P.A. 768, S. 116; 1971, P.A. 179, S. 5; 870, S. 111; P.A. 73-675, S. 26, 44; P.A. 75-324, S. 1, 2; 75-568, S. 20, 45; P.A. 76-436, S. 340, 681; P.A. 77-603, S. 29, 125; P.A. 81-463, S. 2, 10.)

History: 1969 act replaced highway commissioner with commissioner of transportation; 1971 acts made appeals on “return day not less than twelve nor more than thirty days after service thereof” rather than on “next return day or the next but one to which such appeal may be returnable” and replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 73-675 replaced highway fund with transportation fund; P.A. 75-324 included maintenance of dirt or unimproved roads in allocation purposes and permitted use of excess funds for purposes of Sec. 13a-175a; P.A. 75-568 replaced transportation fund reference with reference to “funds appropriated to the commissioner of transportation for town-aid grants for roads”; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 made appeals in accordance with Sec. 4-183, replacing previous provision; P.A. 81-463 repealed requirement that the commissioner supervise the use of funds by towns unless a town requests the commissioner not to furnish supervision.

See Sec. 13a-175j re emergency aid to repair damage resulting from natural disaster.



Section 13a-175e - Distribution of funds. Agreements for expenditure of funds.

(a) Said sums shall be distributed to each town under the provisions of this part, semiannually, one-half during July and one-half during January of each year, provided the amount of each such distribution shall be reduced proportionately in the event that the total of all such distributions exceeds the amount appropriated for the purposes of section 13a-175d.

(b) Upon approval by the Governor of the annual appropriation act, a town may enter into agreements for the expenditure of funds allocated under sections 13a-175a, 13a-175d and 13a-175i, for construction, improvement or maintenance of highways or improvement or maintenance of dirt and unimproved roads, provided the cost of such construction, improvement or maintenance shall not exceed the sum to be distributed to such town, pursuant to this part during July of the fiscal year to which such appropriation act relates, and provided the terms of such agreements shall not require any payments to be made before July first of such fiscal year.

(1967, P.A. 701, S. 5; 1969, P.A. 768, S. 117; P.A. 80-295, S. 1, 2; P.A. 81-463, S. 3, 10; 81-472, S. 18, 159; P.A. 93-80, S. 47, 67.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 80-295 added Subsec. (b) re towns’ entering on agreements for expenditure of allocated funds; P.A. 81-463 repealed provision in Subsec. (a) that sums distributable to towns could be taken by towns in the form of highway materials, or in services under agreements between the commissioner and a town; P.A. 81-472 made technical changes; P.A. 93-80 amended Subsec. (a) to require amount of each distribution to be reduced proportionately in the event that the total of all distributions exceeds the amount appropriated for the purposes of Sec. 13a-175d, effective July 1, 1993.



Section 13a-175ee - Definitions. Allocation of funds to municipalities. Allocation formulas. Grants.

Section 13a-175ee is repealed, effective October 1, 2002.

(July Sp. Sess. P.A. 85-1, S. 5, 15; P.A. 86-178, S. 12, 19; 86-389, S. 2, 3; 86-403, S. 25, 132; P.A. 87-584, S. 5, 18; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 90.)



Section 13a-175f - Purchase of materials by Transportation Department and towns. Commissioner to test materials.

The Commissioner of Transportation upon reasonable request of the selectmen or other authority having charge of highways of any town shall allow such town to join with the department in the purchase of materials used for the laying out, construction, repair, reconstruction or maintenance of any highway or bridge. The commissioner shall conduct such tests as are necessary to insure the quality of such materials.

(1967, P.A. 701, S. 9; 1969, P.A. 768, S. 118; P.A. 81-463, S. 4, 10.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 81-463 repealed requirement that the commissioner, upon request of a town, furnish supervision, inspectors and engineers for purposes connected with the laying out, construction and maintenance of highways and bridges and added provisions requiring the commissioner to perform quality testing of materials used for such purposes and allowing towns to join with the department in the purchase of such materials.

See Sec. 13b-31 re Transportation Commissioner’s authority to furnish supervision, inspectors and engineers to assist towns in highway and bridge projects.



Section 13a-175ff - Report of Secretary of Office of Policy and Management. Books and records.

Section 13a-175ff is repealed, effective June 3, 1996.

(July Sp. Sess. P.A. 85-1, S. 6, 15; P.A. 87-584, S. 6, 18; P.A. 96-180, S. 165, 166.)



Section 13a-175g - State funds for mass transportation.

Section 13a-175g is repealed.

(September, 1972, P.A. 1, S. 1, 2; P.A. 73-5, S. 2, 4.)



Section 13a-175h - Use of mass transportation funds.

Section 13a-175h is repealed, effective October 1, 2002.

(P.A. 73-5, S. 3, 4; P.A. 02-89, S. 90.)



Section 13a-175i - Additional appropriations.

(a) In addition to the funds made available to the towns in section 13a-175a for the purposes set forth therein, the additional sum of four million six hundred thousand dollars shall be distributed pro rata for such purposes to the towns on the basis of the ratio of the population of the town to the population of the state, notwithstanding the provisions of section 13a-175b.

(b) For the fiscal year commencing July 1, 1986, and each fiscal year thereafter, each town shall receive an additional sum equal to forty-seven and nine-tenths per cent of the total amount of funds distributed to such town pursuant to sections 13a-175a, 13a-175b and 13a-175d and subsection (a) of this section, provided the amount of each such additional sum shall be reduced proportionately in the event that the total of all such sums exceeds the amount appropriated for the purposes of subsection (a) of this section.

(P.A. 73-608, S. 1, 2; P.A. 77-567, S. 3, 4; P.A. 84-364, S. 1, 2; P.A. 86-344, S. 2, 3; P.A. 93-80, S. 48, 67.)

History: P.A. 77-567 increased allocation for pro rata distributions from $3,000,000 to $4,600,000; P.A. 84-364 added Subsec. (b), providing an additional 25% to each town; P.A. 86-344 amended Subsec. (b) to increase the amount towns receive from 25% of the total amount of funds distributed to such town pursuant to Secs. 13a-175a, 13a-175b and 13a-175d and Subsec. (a) of this section to 47.9% of such total; P.A. 93-80 amended Subsec. (b) to require amount of each additional sum to be reduced proportionately in the event that the total of all additional sums exceeds the amount appropriated for the purposes of Subsec. (a), effective July 1, 1993.



Section 13a-175j - Emergency aid for roads, bridges, and dams to repair damage resulting from natural disaster.

Any balance of appropriations in excess of that required to be distributed to the towns, under the formulas set forth in sections 13a-175a to 13a-175d, inclusive, as of June 30, 1977, and annually thereafter, may be made available by the Governor, upon application of the selectman or other authority having charge of highways in any town, to be used to defray, in whole or part, the cost of repairs, improvements, alteration or replacement of roads, bridges and dams in such town which, in the opinion of the Governor, with the advice of the Commissioner of Transportation, in the case of roads or bridges, and the Commissioner of Energy and Environmental Protection, in the case of dams, constitute a threat to public safety as a result of damage resulting from a natural disaster. Any such balance shall not lapse but shall continue to be available and shall not be transferred to the General Fund.

(P.A. 78-182, S. 1, 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011

See chapter 446j (Sec. 22a-401 et seq.) re dams and reservoirs.



Section 13a-175k - Increases in appropriations.

Notwithstanding the provisions of section 13a-175j, the amount of the grant payable to each municipality for the fiscal years ending June 30, 2007, to June 30, 2009, inclusive, in accordance with sections 13a-175a to 13a-175d, inclusive, shall be increased proportionately by the amounts appropriated in sections 12 and 49 of public act 05-251* and in section 21 of public act 07-1 of the June special session*.

(June Sp. Sess. P.A. 07-5, S. 62.)

*Note: Sections 12 and 49 of public act 05-251 and section 21 of public act 07-1 of the June special session are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: June Sp. Sess. P.A. 07-5 effective October 6, 2007.



Section 13a-175p - Definitions.

The following terms, as used in sections 13a-175p to 13a-175u, inclusive, shall have the following meanings unless the context clearly indicates a different meaning or intent:

(1) “Commissioner” means the Commissioner of Transportation.

(2) “Eligible bridge” means a bridge located within one or more municipalities in the state, the physical condition of which requires it be removed, replaced, reconstructed, rehabilitated or improved as determined by the commissioner.

(3) “Eligible bridge project” means the removal, replacement, reconstruction, rehabilitation or improvement of an eligible bridge by one or more municipalities.

(4) “Grant” means any grant made to a municipality pursuant to section 13a-175s.

(5) “Grant percentage” means a percentage established by the commissioner for each municipality by (A) ranking all municipalities in descending order according to each such municipality’s adjusted equalized net grand list per capita as defined in section 10-261; and (B) determining a percentage for each such municipality on a scale from not less than fifteen per cent to not more than fifty per cent based upon such ranking. In any case where a municipality does not have an adjusted equalized net grand list per capita such municipality shall be deemed to have the adjusted equalized net grand list per capita of the town in which it is located.

(6) “Local bridge program” means the local bridge program established pursuant to sections 13a-175p to 13a-175u, inclusive.

(7) “Local Bridge Revolving Fund” means the Local Bridge Revolving Fund created under section 13a-175r.

(8) “Municipality” means any town, city, borough, consolidated town and city, consolidated town and borough, district or other political subdivision of the state, owning or having responsibility for the maintenance of all or a portion of an eligible bridge.

(9) “Physical condition” means the physical condition of a bridge based on its structural deficiencies, sufficiency rating and load capacity all as determined by the commissioner.

(10) “Priority list of eligible bridge projects” means the priority list of eligible bridge projects established by the commissioner in accordance with the provisions of section 13a-175s.

(11) “Project costs” means the total costs of a project determined by the commissioner to be necessary and reasonable.

(12) “Supplemental project obligation” means bonds or serial notes issued by a municipality for the purpose of financing the portion of the costs of an eligible bridge project not met from the proceeds of a grant.

(P.A. 84-254, S. 8, 62; P.A. 13-239, S. 76.)

History: P.A. 13-239 added new Subdiv. (4) defining “grant”, redesignated existing Subdivs. (4) to (10) as Subdivs. (5) to (11), amended redesignated Subdiv. (5) to increase range of grants from between 10% and 33% to between 15% and 50%, deleted former Subdivs. (11) to (14) re project loan and project grant definitions, and redesignated existing Subdiv. (15) as Subdiv. (12) and amended same to replace “project grant or project loan” with “grant”, effective July 1, 2013.



Section 13a-175q - Local bridge program.

The establishment of a program for the removal, replacement, reconstruction, rehabilitation or improvement of local bridges is a matter of state-wide concern affecting the health, safety and welfare of the inhabitants of the state and of persons traveling within the state. It is the policy of the state to establish a timely and efficient method for municipalities to participate in this program and in furtherance thereof, sections 13a-175p to 13a-175u, inclusive, are intended to provide authority for municipalities to approve local bridge projects, and, in connection therewith, to authorize project agreements, and the issuance of supplemental project obligations. For the purpose of ensuring and encouraging participation by municipalities in the benefits of the local bridge program, the powers of municipalities are expressly enlarged and expanded to include the power to do all things necessary and incident to their participation in the local bridge program under sections 13a-175p to 13a-175u, inclusive.

(P.A. 84-254, S. 9, 62; P.A. 13-239, S. 77.)

History: P.A. 13-239 deleted “loan” and “project loan obligations”, effective July 1, 2013.



Section 13a-175r - Local Bridge Revolving Fund.

There is established and created a fund to be known as the “Local Bridge Revolving Fund”. The state shall deposit in said fund (1) all proceeds of bonds issued by the state for the purpose of making grants to municipalities, including proceeds of any special tax obligation bonds which are issued for the purpose of funding the local bridge program, (2) any and all repayments of grants or loans made by municipalities, (3) all appropriations for the purpose of making grants, and (4) any additional moneys from any other source available for deposit into said fund. Moneys deposited in said fund shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of said fund shall become part of the assets of said fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding. Amounts in the Local Bridge Revolving Fund shall be expended only for the purpose of funding grants or for the purchase or redemption of special tax obligation bonds issued pursuant to sections 13b-74 to 13b-77, inclusive.

(P.A. 84-254, S. 10, 62; P.A. 89-240, S. 1, 3; P.A. 13-239, S. 78.)

History: P.A. 89-240 added provision re proceeds of grants to be deposited in fund, added new Subdiv. (3) re appropriations deposited in fund and relettered Subdiv. (3) as Subdiv. (4); P.A. 13-239 deleted references to project loans, replaced references to project grants with references to grants and added provision re repayment of grants or loans, effective July 1, 2013.



Section 13a-175s - Procedure for grants under local bridge program.

(a) The commissioner shall maintain a list of eligible bridges and shall establish a priority list of eligible bridge projects for each fiscal year. In establishing such priority list, the commissioner shall consider the physical condition of each eligible bridge.

(b) In each fiscal year the commissioner may make grants to municipalities in the order of the priority list of eligible bridge projects to the extent moneys are available therefor. Each municipality undertaking an eligible bridge project may apply for and receive a grant equal to its grant percentage multiplied by the project costs allocable to such municipality. Notwithstanding the provisions of this section, in order to protect the public health and safety, the commissioner may make any grant to a municipality for an eligible bridge project without regard to the priority list if, in the opinion of the commissioner, an emergency exists making the removal, replacement, reconstruction, rehabilitation or improvement of an eligible bridge more urgent than any other eligible bridge project with a higher priority on such list.

(c) All applications for grants for the fiscal year ending June 30, 1985, shall be filed with the commissioner no later than October 1, 1984, and for each succeeding fiscal year all such applications shall be filed with the commissioner no later than May first of the preceding fiscal year. The commissioner may for good cause extend the period of time in which any such application may be filed.

(d) The terms and conditions of each such grant made by the state, acting by and through the commissioner, may be prescribed by the commissioner. Any such grant made by the commissioner shall not be deemed to be a public works contract, as defined in section 46a-68b, and the requirements for public works contracts provided in chapters 58 and 814c shall not apply to such grant.

(e) A grant shall not be made to a municipality with respect to an eligible bridge project unless: (1) Each municipality undertaking such project has available to it, or has made arrangements satisfactory to the commissioner to obtain, funds to pay that portion of the project costs for which it is legally obligated and which are not met by grants; (2) each municipality undertaking such project provides assurances satisfactory to the commissioner that it will undertake and complete such project with due diligence and that it will operate and maintain the eligible bridge properly after completion of such project; (3) each municipality undertaking such project and seeking a grant has filed with the commissioner all applications and other documents prescribed by the commissioner; (4) each municipality undertaking such project and seeking a grant has established separate accounts for the receipt and disbursement of the grants; and (5) in any case in which an eligible bridge is owned or maintained by more than one municipality, evidence satisfactory to the commissioner that all such municipalities are legally bound to complete their respective portions of such project. Notwithstanding any provisions of this subsection, the commissioner may make an advance grant to a municipality for the purpose of funding the engineering cost of an eligible bridge project. Such grant shall equal the municipality’s grant percentage multiplied by the engineering cost, provided the amount of such advance shall be deducted from the total grant for the project.

(f) No grant for an eligible bridge project made pursuant to this section shall be deemed to be a proposed state action, activity or critical activity, as such terms are defined in section 25-68b, for the purposes of sections 25-68b to 25-68h, inclusive.

(P.A. 84-254, S. 11, 62; P.A. 88-60, S. 2; P.A. 89-240, S. 2, 3; P.A. 13-239, S. 79.)

History: P.A. 88-60 amended Subsec. (g) to allow the commissioner to make an advance grant to a municipality to fund engineering costs of an eligible bridge project; P.A. 89-240 deleted Subsec. (b) re allocation of funds between projects and fund, deleted Subsec. (f)(1) re approval by commissioner of preliminary plans and specifications and relettered Subsecs. (c), (d), (e), (f), (g) and (h) as Subsecs. (b), (c), (d), (e), (f) and (g); P.A. 13-239 deleted references to project loans and replaced references to project grants with references to grants, deleted former Subsecs. (b) and (c) re project loans, redesignated existing Subsecs. (d) and (e) as Subsecs. (b) and (c), amended redesignated Subsec. (b) to provide for emergency grants, amended redesignated Subsec. (c) to change application deadline from March to May, added new Subsec. (d) re exemption from requirements for public works contracts, redesignated existing Subsec. (f) as Subsec. (e) and amended same to delete provision re engineering cost not to exceed 15 per cent of construction cost, deleted former Subsec. (g) re emergency grants and loans, added new Subsec. (f) re grants not proposed state action, and made a technical change, effective July 1, 2013.



Section 13a-175t - Issuance of supplemental project obligations by municipality.

(a) A municipality may authorize the issuance and sale of its supplemental project obligations, in accordance with such statutory and other legal requirements as govern the issuance of obligations and the making of contracts by the municipality. Supplemental project obligations shall be general obligations of the issuing municipality and each such obligation shall recite that the full faith and credit of the issuing municipality are pledged for the payment of the principal thereof and interest thereon. Obligations authorized under this section shall be subject to the debt limitation provisions of section 7-374.

(b) Whenever a municipality has authorized the issuance of supplemental project obligations, it may authorize the issuance of temporary notes in anticipation of the receipt of the proceeds from the issuance of its supplemental project obligations. Such temporary notes may be renewed from time to time by the issuance of other notes, provided that any such renewals shall conform to all legal requirements and limitations applicable thereto, including the requirements and limitations set forth in sections 7-378 and 7-378a.

(c) Except as otherwise provided in this section, supplemental project obligations and temporary notes issued in anticipation of the receipt of the proceeds thereof shall be issued by a municipality in accordance with such statutory and other legal requirements as govern the issuance of such obligations generally by such municipality, including, where applicable, the provisions of chapter 109.

(P.A. 84-254, S. 12, 62; P.A. 87-224, S. 1, 4; P.A. 13-239, S. 80.)

History: P.A. 87-224 amended Subsec. (b) by changing the time notice of a hearing is published from at least ten days to not less than five days prior to the day on which the hearing is held, and by defining the five-day period; P.A. 13-239 amended Subsec. (a) to delete provisions re project loans and add provision re supplemental project obligations are general obligations of the municipality, deleted former Subsecs. (b) to (d) re project loan obligations, and redesignated existing Subsecs. (e) and (f) as Subsecs. (b) and (c) and deleted references to project loan obligations therein, effective July 1, 2013.



Section 13a-175u - Regulations.

The commissioner shall adopt such regulations in accordance with the provisions of chapter 54 as may be necessary to give effect to and carry out the purposes of sections 13a-175p to 13a-175t, inclusive.

(P.A. 84-254, S. 13, 62.)



Section 13a-175v - Interlocal agreements.

If an eligible bridge is owned or maintained by more than one municipality, the municipalities owning or maintaining such eligible bridge may enter into an interlocal agreement concerning such eligible bridge. Such interlocal agreement may provide, among other things, that one municipality shall be responsible for undertaking and completing an eligible bridge project, maintaining such eligible bridge project, applying for a grant for such eligible bridge project and the apportionment of costs for such eligible bridge project. A municipality is authorized to enter into such an interlocal agreement by vote of its legislative body and the provisions of sections 7-339a to 7-339l, inclusive, shall not be applicable to such interlocal agreement. Any such interlocal agreement entered into prior to May 27, 1987, is validated.

(P.A. 87-224, S. 2, 4; P.A. 13-239, S. 81.)

History: P.A. 13-239 deleted provisions re project loans, replaced reference to project grant with reference to grant and added “the apportionment of costs”, effective July 1, 2013.



Section 13a-175w - Grant to municipality which enters into interlocal agreement.

In any case in which an eligible bridge is owned or maintained by more than one municipality and such municipalities enter into or have entered into an interlocal agreement authorized by section 13a-175v, the commissioner may deem the municipality which has agreed pursuant to such interlocal agreement to undertake, complete and maintain an eligible bridge project to be the only municipality eligible for a grant concerning such eligible bridge project and the commissioner may make a grant to such municipality without regard to the ownership or other interests of any other municipality in such eligible bridge.

(P.A. 87-224, S. 3, 4; P.A. 13-239, S. 82.)

History: P.A. 13-239 deleted references to project loan and replaced references to project grant with references to grant, effective July 1, 2013.



Section 13a-176 - Bonds to finance highway and bridge authority obligations and transportation costs.

(a) The State Bond Commission shall have power, in accordance with the provisions of sections 13a-176 to 13a-183, inclusive, to authorize, in one or more series and in principal amounts not in the aggregate exceeding the respective amounts hereinbelow stated, the issuance of bonds of the state for any of the following purposes: (1) Not more than three hundred ninety-three million one hundred eighty-five thousand dollars for financing all or any part of the cost of planning, designing, laying out, constructing, reconstructing or improving any highways or other facilities, hereinafter sometimes referred to as “highway projects” or, individually, as a “highway project”, on the National System of Interstate and Defense Highways as designated on or after May 8, 1959, pursuant to federal law, including but not limited to costs and expenses of right-of-way or other property acquisitions therefor, expenses of the Department of Transportation in connection therewith for engineering, architectural and legal work or services, and all administrative and other expenses properly attributable thereto, whether or not the United States or agencies thereof are to contribute to such cost by participating in payment or reimbursement thereof or otherwise and for any of the projects or purposes of sections 1 to 6, inclusive, of public act 95-286*; (2) not more than forty-eight million dollars for financing all or any part of the cost of planning, designing, laying out, constructing, reconstructing or improving any highways or other facilities, hereinafter sometimes referred to as “highway projects” or, individually, as a “highway project”, on the federal-aid primary system or federal-aid secondary system as designated on or after May 8, 1959, pursuant to federal law, including but not limited to costs and expenses of right-of-way or other property acquisitions therefor, expenses of the Department of Transportation in connection therewith for engineering, architectural and legal work or services, and all administrative and other expenses properly attributable thereto, whether or not the United States or agencies thereof are to contribute to such cost by participating in payment or reimbursement thereof or otherwise and for any of the projects or purposes of sections 1 to 6, inclusive, of public act 95-286*, and (3) not more than thirty-eight million dollars for financing, refinancing or paying expenditures made before or after May 8, 1959, in connection with bridges or other properties operated by the Greater Hartford Bridge Authority pursuant to part IV of chapter 235 of the 1958 revision of the general statutes, which expenditures may include any payments made before or after said date by said authority and payments on account of acquisition or payment of, or other provision regarding, any indebtedness of said authority including any bonds or notes issued by it before or after May 8, 1959, and payments on account of any sums becoming due from the state pursuant to any contract, agreement or other arrangement with said authority or holders of any of said bonds or notes or representatives thereof.

(b) It is the intention of the legislature that, insofar as practicable and consistent with federal law and regulations, the proceeds of the additional amount of one hundred thirty-three million one hundred eighty-five thousand dollars which may now be authorized pursuant to this section for said National System of Interstate and Defense Highways be spent, to the extent necessary for such purpose, to finance costs referred to above with respect to highway projects located on the following portions of said interstate system: (1) Repealed by P.A. 78-107, S. 2; (2) Connecticut Interstate Route 84, from west of Simmons Road in East Hartford to north of Middle Turnpike in Manchester to Connecticut Routes 83 and 30 in Vernon; (3) Connecticut Interstate Route 84, from Route 6A in Newtown to north of River Road in Southbury; (4) and (5) Repealed by P.A. 78-107, S. 2; (6) Connecticut Interstate Route 84 and interchanges, Danbury; and (7) Connecticut Interstate Route 84 between Manchester and Connecticut Route 52 in Plainfield.

(1959, P.A. 132, S. 1; 1963, P.A. 226, S. 176; February, 1965, P.A. 325, S. 1; 1969, P.A. 768, S. 120; P.A. 77-357, S. 1, 2; P.A. 78-107, S. 2; 78-331, S. 9, 58; P.A. 81-370, S. 5, 13; P.A. 82-369, S. 3, 28; June Sp. Sess. P.A. 83-33, S. 7, 17; P.A. 95-286, S. 18, 26.)

*Note: Sections 1 to 6, inclusive, of public act 95-286 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: 1963 act replaced previous provisions: See title history; 1965 act raised bond amount in Subsec. (a)(1) from $260,000,000 and added Subsec. (b); 1969 act replaced highway department with department of transportation; P.A. 77-357 increased bond authorization in Subsec. (b) from $5,000,000 to $10,185,000 and included expenditures for I-84 and interchanges at Danbury; P.A. 78-107 repealed Subdivs. (1), (4) and (5) in Subsec. (b); P.A. 78-331 increased bond authorization in Subsec. (a)(1) from $365,000,000 to $370,185,000; P.A. 81-370 increased the aggregate of bonds the bond commission may authorize for purposes of projects under Secs. 13a-176 to 13a-183, inclusive, to $374,185,000; P.A. 82-369 amended Subsec. (a)(1) to increase the aggregate amount authorized to $378,185,000 and amended Subsec. (b) to change reference to additional amount from $114,185,000 to $118,185,000; June Sp. Sess. P.A. 83-33 amended Subsec. (a) to increase the aggregate amount authorized under Subdiv. (1) to $393,185,000 and amended Subsec. (b) to change reference to additional amount to $133,185,000 and to add Subdiv. (7); P.A. 95-286 amended Subsec. (a) to add projects or purposes under Secs. 1 to 6 of P.A. 95-286, effective July 1, 1995.

See Sec. 13a-191 re deposit of earnings on investment of proceeds from securities in General Fund.



Section 13a-177 - Bonds to be general obligations.

Said bonds issued pursuant to sections 13a-176 to 13a-183, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(1959, P.A. 132, S. 2; 1963, P.A. 226, S. 177.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-178 - Request for authorization. Determination of Bond Commission.

None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Transportation and states such terms and conditions as said commission, in its discretion, may require. Each series of said bonds shall be authorized by a written determination which is signed by a majority of the members of the State Bond Commission and filed in the office of the Secretary of the State and sets forth the principal amount of the bonds of such series and a description of the purpose for which such bonds are authorized. Such description may specify a particular highway project or particular highway projects but shall be sufficient if made merely by a reference to one of the numbered subdivisions of subsection (a) of section 13a-176.

(1959, P.A. 132, S. 3; 1963, P.A. 226, S. 178; 1969, P.A. 768, S. 121.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-179 - Place of payment of bonds. Maturity. Interest.

All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times not exceeding thirty years from their respective dates, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment, and be subject to such terms of redemption with or without premium as, notwithstanding the provisions of section 3-20, may be provided in the determination authorizing the same or as may be fixed in accordance therewith.

(1959, P.A. 132, S. 4; 1963, P.A. 226, S. 179.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-180 - Issuance of bonds.

Any of said bonds authorized pursuant to sections 13a-176 to 13a-183, inclusive, for the purpose described in subdivision (3) of subsection (a) of section 13a-176 shall be issued by the Treasurer and be delivered at such times, in such amounts, for such consideration and on such terms and conditions as, notwithstanding the provisions of section 3-20, may be provided in the determination authorizing the same or as may be fixed in accordance therewith.

(1959, P.A. 132, S. 5; 1963, P.A. 226, S. 180.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-181 - Sale of bonds. Use of proceeds.

Except as otherwise expressly provided in sections 13a-176 to 13a-183, inclusive, all of said bonds shall be issued in accordance with section 3-20 and be sold at a price not less than the principal amount thereof plus accrued interest, and the proceeds of any sale of said bonds shall be deposited in a special fund and used and applied as is provided in said section 3-20. Pending the use or application of any such proceeds as hereinabove directed, such proceeds may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States. Net earnings on investments of proceeds, accrued interest and premiums on the issuance of said bonds shall, after payment of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, if any, be deposited to the credit of the General Fund. All provisions of said section 3-20, not inconsistent with the provisions of sections 13a-176 to 13a-183, inclusive, or the exercise of any right or power granted by said sections, shall apply to all bonds authorized pursuant to said sections.

(1959, P.A. 132, S. 6, 7; 1963, P.A. 226, S. 181; P.A. 73-675, S. 27, 44; P.A. 75-568, S. 21, 45.)

History: 1963 act replaced previous provisions: See title history; P.A. 73-675 replaced highway fund with transportation fund; P.A. 75-568 required deposit of proceeds of bond sales in special fund rather than transportation fund and required deposits of net earnings on investment of proceeds in general fund rather than transportation fund.



Section 13a-182 - Authorization of bonds deemed appropriation of principal.

By the filing, as provided in section 13a-178, of a determination authorizing a series of bonds for a purpose described in said determination in accordance with said section 13a-178, the principal amount of said bonds shall be deemed to have been appropriated for said purpose, and the Commissioner of Transportation may proceed in the name and on behalf of the state, on an authorization or appropriation basis, subject to approval by the Governor of allotment thereof, to award contracts and incur obligations with respect to such purpose in amounts not in the aggregate exceeding the principal amount of such bonds, notwithstanding that such contracts and obligations may at any particular date exceed the amount of the proceeds of such bonds theretofore received by the state.

(1959, P.A. 132, S. 8; 1963, P.A. 226, S. 182; 1969, P.A. 768, S. 122.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-183 - Certificate of use of proceeds.

For the purposes of this section, “state moneys” means the proceeds of the sale of bonds authorized pursuant to sections 13a-176 to 13a-183, inclusive, or of temporary notes issued in anticipation of the money to be derived from the sale of such bonds. With each request filed as provided in section 13a-178 for an authorization of bonds pursuant to sections 13a-176 to 13a-183, inclusive, for any purpose described in subdivision (1) or subdivision (2) of subsection (a) of section 13a-176, the Commissioner of Transportation shall also file a certificate briefly identifying the highway projects for costs of which the proceeds of the sale of such bonds are to be used and expended and stating the amount of such proceeds to be so used and expended for costs of each such project, together with a statement whether, in the opinion of the commissioner, all or any part of federal moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available hereunder for such project. If the certificate so filed with respect to any such project includes a statement that some amount of such federal moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal moneys then available or thereafter to be made available for costs in connection with such project may be added to any state moneys available or becoming available hereunder for such project and be used for such project, and any other federal moneys then available or thereafter to be made available for costs in connection with such project upon receipt shall, in conformity with applicable federal law, be used by the Treasurer to meet the principal and interest of outstanding bonds issued pursuant to sections 13a-176 to 13a-183, inclusive, or to meet the principal of temporary notes issued in anticipation of the money to be derived from the sale of bonds theretofore authorized pursuant to said sections for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal moneys so received with respect to such highway projects are used to meet principal of such temporary notes or whenever principal of any of such temporary notes is retired by application of revenue receipts of the state, the amount of bonds theretofore authorized in anticipation of which such temporary notes were issued, and the aggregate amount of bonds which may be authorized pursuant to section 13a-176, for the purpose stated in said section 13a-176 which included said highway project, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal moneys so received to meet principal as hereinabove directed, the amount thereof may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the said moneys so invested.

(1959, P.A. 132, S. 9; 1963, P.A. 226, S. 183; 1969, P.A. 768, S. 123; P.A. 75-390, S. 1, 2.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation; P.A. 75-390 allowed use of federal moneys to meet interest of outstanding bonds in addition to meeting principal.



Section 13a-184 - Notes. Bonds.

(a) The State Bond Commission shall have power, in accordance with the provisions of sections 13a-184 to 13a-197, inclusive, from time to time, to authorize the issuance of temporary notes as hereinafter provided, and from time to time to authorize the issuance of bonds or certificates of indebtedness of the state, hereinafter referred to as securities, in one or more series and in principal amounts not in the aggregate exceeding one hundred thirty-two million one hundred thousand dollars. From the revenues anticipated to be available to the Commissioner of Transportation in the Highway Fund for the biennium ending June 30, 1963, appropriation of the sum of twenty-five million dollars for said biennium is hereby made, and from the revenues anticipated to be available to the commissioner in the Highway Fund for the biennium ending June 30, 1967, appropriation of the sum of twenty-five million five hundred thousand dollars for said biennium is hereby made, and said aggregate sum of fifty million five hundred thousand dollars is appropriated for highway construction and other purposes as provided in said sections and in subsections (d) and (e) of section 13b-26.

(b) The State Bond Commission shall have power, in accordance with the provisions of sections 13a-184 to 13a-197, inclusive, from time to time, to authorize the issuance of temporary notes as hereinafter provided, and from time to time, to authorize the issuance of bonds or certificates of indebtedness of the state, hereinafter referred to as securities, in one or more series and in principal amounts not in the aggregate exceeding four hundred fifty-nine million four hundred thousand dollars.

(1961, P.A. 605, S. 1; 1963, P.A. 226, S. 184; February, 1965, P.A. 325, S. 2; 1969, P.A. 755, S. 1; 768, S. 124; P.A. 85-613, S. 109, 154.)

History: 1963 act restated previous provisions: See title history; 1965 act increased bond amount in Subsec. (a) from $125,000,000, made 1967 biennium appropriation and added Subsec. (b); 1969 acts increased bond authorization in Subsec. (b) from $336,900,000 to $459,400,000 and amended Subsec. (a) to replace highway commissioner with commissioner of transportation, to delete reference to highway department appropriations and to replace reference to repealed Sec. 13a-3 with “subsections (d) and (e) of section 13b-26”; P.A. 85-613 made technical changes, substituting references to Sec. 13a-197 for references to Sec. 13a-198.



Section 13a-185 - Projects included.

(a) The proceeds of the sale of said securities referred to in subsection (a) of section 13a-184, the funds available by virtue of the appropriations made in said subsection (a), any federal moneys added in accordance with section 13a-190 and any other moneys added in accordance with subdivision (53) of section 13a-198b, shall be used to pay or provide for the cost of planning, designing, laying out, constructing, reconstructing, relocating or improving the several highway facilities, enumerated in subsections (a) and (b) of this section and in sections 13a-198b and 13a-198l, each of which is or is made hereby a part of the state highway system and is hereinafter sometimes referred to as a “project”, including in each case but not limited to costs and expenses of right-of-way or other property acquisitions therefor or desirable in connection therewith, expenses in connection therewith for engineering, fiscal, architectural and legal work or services, and all administrative and other expenses properly attributable thereto and for any of the projects or purposes of sections 1 to 6, inclusive, of public act 95-286*.

(1)–(8) Repealed by P.A. 78-107, S. 2.

(9) Connecticut Route 72, from 1961 Route 72 construction east of New Britain Road in Berlin to Interstate Route 84 in the vicinity of the New Britain-Plainville town line including a connector to Interstate Route 291 in Newington.

(10) Connecticut Route 72 in Plainville, from the vicinity of Connecticut Route 177 to the vicinity of Interstate Route 84.

(11) Connecticut Route 190, bridge across the Connecticut River in Suffield and Enfield, together with approaches.

(12)–(24) Repealed by P.A. 78-107, S. 2.

(b) The proceeds of the sale of said securities referred to in subsection (b) of section 13a-184, any federal moneys added in accordance with section 13a-190 and any other moneys added in accordance with subdivision (53) of section 13a-198b shall be used to pay or provide for the cost of planning, designing, laying out, constructing, reconstructing, relocating or improving the several highway facilities, enumerated in subsections (a) and (b) of this section, section 13a-198b, and section 13a-198l, each of which is or is made hereby a part of the state highway system and is hereinafter sometimes referred to as a “project”, including in each case but not limited to costs and expenses of right-of-way or other property acquisitions therefor or desirable in connection therewith, expenses in connection therewith for engineering, fiscal, architectural and legal work or services, and all administrative and other expenses properly attributable thereto and for any of the projects or purposes of sections 1 to 6, inclusive, of public act 95-286*.

(1)–(4) Repealed by P.A. 78-107, S. 2.

(5) Connecticut Route 66, from the vicinity of U.S. Route 5 in Meriden to the vicinity of the Meriden-Southington town line and a full interchange at the intersection of Connecticut Route 66 and Route 71 in Meriden.

(6) U.S. Route 7, from the vicinity of Belden Avenue in Norwalk to north of Silvermine Road in Brookfield including the relocation of Plattsville Avenue from New Canaan Avenue in Norwalk northerly 0.3 mile, the U.S. Route 7 northbound off-ramp from the New Canaan Avenue overpass to Plattsville Avenue 0.1 mile, and the state’s share not exceeding two hundred thousand dollars for the acquisition of land and for the engineering and architectural fees for a linear park.

(7) Connecticut Route 8, from the vicinity north of the Bridgeport-Trumbull town line in Trumbull to the vicinity of Bridgeport Avenue in Shelton.

(8) and (9) Repealed by P.A. 78-107, S. 2.

(10) Connecticut Route 25 in Trumbull, from the vicinity of the junction of Connecticut Routes 8 and 25 to Connecticut Route 111.

(11) Connecticut Route 34 in New Haven, from the vicinity of Boulevard to the vicinity east of York Street.

(12) Connecticut Route 72, central section in New Britain.

(13) Connecticut Route 11, from the vicinity of relocated Connecticut Route 2 in Colchester to the vicinity of Interstate Route 95 in Waterford; except from 0.6 of a mile south of Connecticut Route 82 in Salem to approximately 1.6 miles south of the Montville-Waterford town line.

(14) and (15) Repealed by P.A. 78-107, S. 2.

(1961, P.A. 605, S. 2; 1963, P.A. 226, S. 185; February, 1965, P.A. 325, S. 3; 1969, P.A. 755, S. 2; June, 1971, P.A. 4, S. 47; P.A. 73-157, S. 1, 11; P.A. 75-564, S. 1, 7; P.A. 76-332, S. 1, 5; P.A. 77-351, S. 1, 7; P.A. 78-107, S. 2; P.A. 82-369, S. 24, 28; P.A. 95-286, S. 19, 20, 26.)

*Note: Sections 1 to 6, inclusive, of public act 95-286 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: 1963 act restated previous provisions: See title history; 1965 act added provisions accommodating new material in Sec. 13a-184 and references to federal moneys, and increased the amount in Subsec. (a)(1) from $16,500,000, in Subsec. (a)(3) from $38,000,000, in Subsec. (a)(4) from $21,700,000, in Subsec. (a)(5) from $6,500,000, in Subsec. (a)(6) from $5,400,000, in Subsec. (a)(7) from $3,570,000, in Subsec. (a)(8) from $8,000,000, in Subsec. (a)(9) from $21,800,000, in Subsec. (a)(10) from $7,000,000, in Subsec. (a)(11) from $6,500,000, in Subsec. (a)(12) from $1,000,000, and in Subsec. (a)(24) from $300,000, and added Subsec. (b); 1969 act included use of any other moneys added in accordance with Sec. 13a-191(a) or 13a-198b(53), in Subsecs. (a) and (b) and amended Subsec. (b) to add exception re instances where limits may be exceeded and to revise limits in: Subdiv. (2) from $10,200,000 to $11,200,000, Subdiv. (4) from $25,000,000 to $10,000,000, Subdiv. (6) from $83,500,000 to $123,500,000, Subdiv. (7) from $23,000,000 to $40,000,000, Subdiv. (8) from $25,000,000 to $31,000,000, Subdiv. (9) from $3,500,000 to $5,000,000, Subdiv. (10) from $20,000,000 to $36,000,000, Subdiv. (12) from $26,000,000 to $76,000,000 and Subdiv. (13) from $35,000,000 to $41,000,000 and to delete reference to Rte. 7 between Brookfield and New Milford in Subdiv. (6) and to delete reference to continuation of Rte. 25 through Monroe and Newtown to connect with Rte. 84 in Subdiv. (10); 1971 act amended Subsec. (b)(6) re limit of state’s share for land acquisition and engineering and architectural fees for linear park; P.A. 73-157 deleted references to Sec. 13a-191 and to limits in the various Subdivs., deleted exceptions for instances when limits may be exceeded and added reference to Sec. 13a-198l in both Subsecs. (a) and (b) and amended Subsec. (b) to replace Rte. 6A with Rte. 66 in Subdiv. (5), to replace Rte. 85 with Rte. 11 in Subdiv. (13) and to clarify Subdivs. (6) and (11); P.A. 75-564 amended Subsec. (b) to delete provision re engineering and acquisition of rights-of-way in Subdiv. (11) and to limit expenditures in Subdiv. (14) to expenses incurred before July 1, 1975; P.A. 76-332 amended Subsec. (b)(6) re engineering and acquisition of rights-of-way; P.A. 77-351 amended Subsec. (b)(5) to include interchange at intersection of Rtes. 66 and 71 in Meriden and amended Subsec. (b)(13) to except portion of route; P.A. 78-107 repealed Subdivs. (1) to (8) and (12) to (24) in Subsec. (a) and Subdivs. (1) to (4), (8), (9), (14) and (15) in Subsec. (b); P.A. 82-369 amended Subdiv. (6) of Subsec. (b) to authorize completion of remaining work concerning U.S. Route 7, from Belden Avenue in Norwalk to Silvermine Road in Brookfield including relocation of Plattsville Avenue and the U.S. Route 7 northbound off-ramp; P.A. 95-286 amended section to add projects or purposes under Secs. 1 to 6 of P.A. 95-286, effective July 1, 1995.



Section 13a-186 - Authorization for issuance.

None of said securities shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Transportation and states such terms and conditions as said commission, in its discretion, may require. Each series of said securities shall be authorized by a written determination which is signed by a majority of the members of the State Bond Commission and filed in the office of the Secretary of the State and sets forth the principal amount of the securities of such series and a description of the purpose or several purposes for which such securities are authorized. Such description may specify a part or parts of a particular project or particular projects enumerated in section 13a-185 but shall be sufficient if made merely by a reference to any of the numbered subdivisions of either subsection of said section 13a-185.

(1961, P.A. 605, S. 5; 1963, P.A. 226, S. 186; 1969, P.A. 768, S. 125.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-187 - Terms of bonds. Sale.

(a) All of said securities of any such series shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times not exceeding twenty years from their respective dates, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration, conversion and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of section 3-20, may be provided in the determination authorizing the same or fixed in accordance therewith.

(b) Except as otherwise expressly provided in sections 13a-184 to 13a-197, inclusive, all of said securities shall be issued in accordance with said section 3-20 and be sold at a price not less than the principal amount thereof plus accrued interest, and, except as otherwise directed by or pursuant to said sections 13a-184 to 13a-197, inclusive, the proceeds of any sale of said securities shall be deposited in a special fund and used and applied as provided in said section 3-20. Pending the use or application of any such proceeds as hereinabove directed, such proceeds may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States.

(1961, P.A. 605, S. 6, 7; 1963, P.A. 226, S. 187; February, 1965, P.A. 325, S. 4; P.A. 73-675, S. 28, 44; P.A. 75-568, S. 22, 45; P.A. 85-613, S. 110, 154.)

History: 1963 act restated previous provisions: See title history; 1965 act changed maturity date reference in Subsec. (a) from July 1, 1971 to 20 years “from their respective dates”; P.A. 73-675 replaced highway fund with transportation fund; P.A. 75-568 replaced transportation fund with special fund; P.A. 85-613 made technical changes, substituting references to Sec. 13a-197 for references to Sec. 13a-198.



Section 13a-188 - Securities subject to general provisions re bond issues. Issuance of temporary notes.

All provisions of section 3-20 which are not inconsistent with the provisions of sections 13a-184 to 13a-197, inclusive, or the exercise of any right or power granted thereby shall apply to all securities authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such securities so authorized may be issued in accordance with said section and from time to time renewed.

(1961, P.A. 605, S. 8; 1963, P.A. 226, S. 188; February, 1965, P.A. 325, S. 5; P.A. 85-613, S. 111, 154.)

History: 1963 act replaced previous provisions: See title history; 1965 act deleted provisions re maturity dates of various issues and reduction of authorized amounts of bonds by amounts appropriated to pay notes; P.A. 85-613 made technical change, substituting reference to Sec. 13a-197 for reference to Sec. 13a-198.



Section 13a-189 - Filing of determination as appropriation.

By the filing as provided in section 13a-186 of a determination authorizing a series of securities for projects or purposes described in said determination in accordance with said section 13a-186, the principal amount of said securities shall be deemed to have been appropriated for said projects or purposes, and the Commissioner of Transportation may proceed in the name and on behalf of the state, on an authorization or appropriation basis, subject to approval by the Governor of allotment thereof, to award contracts and incur obligations with respect to any such project or purpose in amounts not in the aggregate exceeding the authorized principal amount of said securities, notwithstanding that such contracts and obligations may at any particular date exceed the amount of the proceeds of such securities theretofore received by the state.

(1961, P.A. 605, S. 9; 1963, P.A. 226, S. 189; 1969, P.A. 768, S. 126.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-190 - Certificate identifying projects and available federal funds to accompany authorization request. Use of federal funds.

For the purposes of sections 13a-184 to 13a-197, inclusive, “state moneys” means proceeds of the sale of securities authorized pursuant to said sections or of temporary notes issued in anticipation of the money to be derived from the sale of such securities and moneys made available by allotments of the sum appropriated in section 13a-184. With each request filed as provided in section 13a-186 for an authorization of securities pursuant to said sections 13a-184 to 13a-197, inclusive, for any purpose described in section 13a-185, there shall also be filed a certificate signed in the same manner as such request briefly identifying the projects for costs of which proceeds of the sale of such securities are to be used and expended and stating the amount of such proceeds to be so used and expended for the costs of each such project, together with a statement whether, in the opinion of the signer, all or any part of federal moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available hereunder for such project. If the certificate so filed with respect to any such project includes a statement that some amount of such federal moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such securities, said amount of such federal moneys then available or thereafter to be made available for costs in connection with such project may be added to any state moneys available or becoming available hereunder for such project and be used for such project as if constituting such state moneys, and any other federal moneys then available or thereafter to be made available in connection with such project, if and to the extent from time to time directed by the State Bond Commission, upon receipt shall, in conformity with applicable federal law, be used by the Treasurer to meet principal of outstanding securities issued pursuant to sections 13a-184 to 13a-197, inclusive, or to meet the principal of temporary notes issued in anticipation of the money to be derived from the sale of securities theretofore authorized pursuant to said sections for the purpose of financing such costs, either by purchase or redemption and cancellation of such securities or notes or by payment thereof at maturity. Whenever any of the federal moneys so received with respect to such project are used to meet principal of such temporary notes or whenever principal of any of such temporary notes is retired by application of revenue receipts of the state, the amount of securities theretofore authorized in anticipation of which such temporary notes were issued, and the aggregate amount of securities which may be authorized pursuant to said sections with respect to said project, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal moneys so received to meet principal, the amount thereof may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the said moneys so invested.

(1961, P.A. 605, S. 10; 1963, P.A. 226, S. 190; P.A. 85-613, S. 112, 154.)

History: 1963 act replaced previous provisions: See title history; P.A. 85-613 made technical changes, substituting references to Sec. 13a-197 for references to Sec. 13a-198.



Section 13a-191 - Application of earnings on investment of proceeds from securities.

Net earnings on investments of proceeds, accrued interest and premiums on the issuance of such securities after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance shall be paid into the General Fund.

(1961, P.A. 605, S. 11, 12; 1963, P.A. 226, S. 191; 1969, P.A. 755, S. 3; P.A. 73-157, S. 2, 11; P.A. 74-342, S. 22, 43; P.A. 75-568, S. 23, 45.)

History: 1963 act replaced previous provisions: See title history; 1969 act revised language for clarity; P.A. 73-157 deleted Subsec. (a) re use of excess funds authorized for projects and deleted reference to Subsec. (a) in remaining provisions; P.A. 74-342 replaced highway debt service fund with transportation fund; P.A. 75-568 replaced transportation fund with general fund.



Section 13a-192 - Securities issued pursuant to section 13a-184 to be general obligations of the state.

All of the securities referred to in section 13a-184 shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said securities as the same become due and accordingly, and as part of the contract of the state with the holders of said securities, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(1961, P.A. 605, S. 13, 14, 15; 1963, P.A. 226, S. 192; P.A. 74-342, S. 23, 43.)

History: 1963 act replaced previous provisions: See title history; P.A. 74-342 deleted Subsecs. (a) and (c) and substituted “securities” for “bonds” in remaining provisions.



Section 13a-193 to 13a-196 - Highway Debt Service Fund. State Bond Commission may vary use of bond proceeds. Treasurer may determine method of revenue bond sale; negotiable instruments. Pledges to bondholders; binding nature of pledges.

Sections 13a-193 to 13a-196, inclusive, are repealed.

(1961, P.A. 605, S. 16–20, 23; 1963, P.A. 226, S. 193–196; P.A. 73-675, S. 29, 44; P.A. 74-342, S. 42, 43.)



Section 13a-197 - Securities issued pursuant to section 13a-184 considered as legal investments, exempt from state taxes.

The securities referred to in section 13a-184 are made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons whatsoever who are or may be authorized to invest in bonds of the state, may properly and legally invest funds including capital in their control or belonging to them, and (3) securities which may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of bonds of the state is or may be authorized; and all such securities, their transfer and the income therefrom including any profit on the sale or transfer thereof, shall at all times be exempt from all taxation by the state or under its authority.

(1961, P.A. 605, S. 21, 22; 1963, P.A. 226, S. 197; P.A. 74-342, S. 24, 43; P.A. 80-483, S. 59, 186.)

History: 1963 act replaced previous provisions: See title history; P.A. 74-342 removed Subsec. indicators and substituted “securities” for “general bonds and revenue bonds”; P.A. 80-483 deleted reference to building and loan associations.



Section 13a-198 - Right to repeal certain statutes reserved.

Section 13a-198 is repealed.

(1961, P.A. 605, S. 25; 1963, P.A. 226, S. 198; P.A. 74-342, S. 42, 43.)



Section 13a-198a - Bonds.

The State Bond Commission shall have power in accordance with the provisions of sections 13a-198a to 13a-198j, inclusive, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not in the aggregate exceeding one hundred forty-two million fifty thousand dollars.

(1969, P.A. 755, S. 7; P.A. 77-351, S. 5, 7; P.A. 78-336, S. 5, 6; P.A. 81-370, S. 4, 13; P.A. 82-369, S. 4, 28; June Sp. Sess. P.A. 83-33, S. 8, 17.)

History: P.A. 77-351 increased maximum amount authorized from $94,700,000 to $114,700,000; P.A. 78-336 increased bond limit to $125,700,000; P.A. 81-370 increased the aggregate of bonds the bond commission may authorize to $128,700,000; P.A. 82-369 increased the aggregate amount authorized to $133,050,000; June Sp. Sess. P.A. 83-33 increased the aggregate amount authorized to $142,050,000.



Section 13a-198b - Use of proceeds for certain projects.

The proceeds of the sale of said bonds and any moneys added in accordance with subdivision (53) of this section and section 13a-198h, shall be used to pay or provide for the cost of planning, designing, laying out, constructing, reconstructing, relocating, improving, or signing the several highway facilities, enumerated in this section, in subsections (a) and (b) of section 13a-185 and section 13a-198l, each of which is or is made hereby a part of the state highway system that is hereinafter sometimes referred to as a “project” including in each case but not limited to costs and expenses of right-of-way or other property acquisitions therefor or desirable in connection therewith, expenses in connection therewith for engineering, fiscal, architectural and legal work or services, and all administrative and other expenses properly attributable thereto and for any of the projects or purposes of sections 1 to 6, inclusive, of public act 95-286*:

(1) and (2) Repealed by P.A. 78-107, S. 2.

(3) Connecticut Route 2 from the vicinity of Main Street in East Hartford to the vicinity of Hebron Avenue in Glastonbury for engineering and acquisition of rights-of-way.

(4)–(7) Repealed by P.A. 78-107, S. 2.

(8) United States Route 7 from the vicinity of Silvermine Road in Brookfield to the vicinity of relocated Connecticut Route 25 in New Milford and including a section of Connecticut Route 25 in New Milford from relocated United States Route 7 to the vicinity of Connecticut Route 109 for engineering and acquisition of rights-of-way.

(9) Connecticut Route 8 from the vicinity of North Street in Seymour to the vicinity of Connecticut Route 63 in Naugatuck.

(10) Connecticut Route 9 Extension from the vicinity of Interstate Route 91 in Cromwell to the vicinity of United States Route 5 in Berlin.

(11) Connecticut Route 9 from the vicinity of the south junction of Connecticut Route 17 in Middletown to the vicinity of the Sebethe River in Cromwell.

(12) and (13) Repealed by P.A. 78-107, S. 2.

(14) Connecticut Route 15 in Norwalk from approximately .4 miles west of Comstock Hill Road to approximately .4 miles east of West Rocks Road.

(15) Connecticut Route 15 from the vicinity of Burr Street in Fairfield to the vicinity of Reservoir Avenue in Trumbull for engineering and acquisition of rights-of-way.

(16)–(18) Repealed by P.A. 78-107, S. 2.

(19) Connecticut Route 25 from the vicinity of Connecticut Route 111 to the vicinity of Interstate Route 84.

(20) Connecticut Route 34 from the vicinity of the Orange-West Haven town line to the vicinity of Boulevard in New Haven including a connection to United States Route 1 for engineering.

(21) and (22) Repealed by P.A. 78-107, S. 2.

(23) Connecticut Route 72 from the vicinity of the Bristol-Plymouth town line to the vicinity of the Bristol-Plainville town line.

(24) Connecticut Route 78 from Interstate Route 95 to the Rhode Island state line for engineering and acquisition of rights-of-way.

(25) Repealed by P.A. 78-107, S. 2.

(26) Connecticut Route 82 in Norwich from the vicinity of the Governor John Davis Lodge Turnpike to the vicinity of Connecticut Route 32 and Connecticut Route 32 from Connecticut Route 82 easterly to Washington Square.

(27) Repealed by P.A. 79-588, S. 2, 5.

(28) Connecticut Route 136 in Westport from the vicinity of Connecticut Route 33 to the vicinity of Imperial Avenue for engineering and acquisition of rights-of-way.

(29) and (30) Repealed by P.A. 78-107, S. 2.

(31) State Road 452 in Milford from the Governor John Davis Lodge Turnpike to Silver Sands State Park for engineering and acquisition of rights-of-way.

(32) Repealed by P.A. 78-107, S. 2.

(33) Repealed by P.A. 77-351, S. 6, 7.

(34)–(37) Repealed by P.A. 78-107, S. 2.

(38) State Road 702 in Wallingford from the vicinity of United States Route 5 to the vicinity of Hartford Turnpike for engineering and rights-of-way.

(39) State Road 537 in Newington from Connecticut Route 174 to the vicinity of Robbins Avenue.

(40) and (41) Repealed by P.A. 78-107, S. 2.

(42) Connecticut Route 68 in Wallingford from west of Thorpe Avenue to the vicinity of North Branford Road.

(43)–(52) Repealed by P.A. 78-107, S. 2.

(53) For a contingency reserve to be added to any of the projects enumerated in this section or to any project authorized in section 13a-185 or to any project authorized in section 13a-198l, if and to the extent authorized by the State Bond Commission, not exceeding five million dollars.

(54) Eastbound exit ramp and westbound entrance ramp to and from Interstate Route 84 in the vicinity of Austin Road in Waterbury.

(55) Repealed by P.A. 78-107, S. 2.

(56) Connecticut Route 15, improvements to interchange with Route 104 in Stamford.

(57) Connecticut Route 14A in Plainfield, various sections from the vicinity of Fry Brook easterly to the vicinity of the Sterling town line.

(58) Interstate Route 95, improvements to exits 7 and 8 of the Governor John Davis Lodge Turnpike in Stamford.

(59) Connecticut Route 66 in Middletown, from the vicinity of Old Mill Road to approximately 0.1 mile east of Connecticut Route 157, including realignment of a section of Connecticut Route 157 from Connecticut Route 66 southerly 0.1 mile.

(60) Connecticut Route 66 in Middletown, from approximately 0.1 mile east of Connecticut Route 157 to the vicinity of Vine Street.

(61) Connecticut Route 3 extension from the vicinity of Naubuc Avenue in Glastonbury to Connecticut Route 2 in the vicinity of the Glastonbury-East Hartford town line.

(62) Connecticut Route 11 from 0.6 mile south of Connecticut Route 82 in Salem to approximately 1.6 miles south of the Montville-Waterford town line for engineering.

(63) Connecticut Route 75 in Windsor Locks from Route 20 northerly to the vicinity of the Windsor Locks-Suffield town line.

(64) Connecticut Route 8, from the vicinity of Coram Avenue in Shelton to the vicinity of Route 34 in Derby, rehabilitation of the Commodore Hull Bridge including some widening and adjustment of approaches and ramps to improve traffic operation.

(65) Improvement of access to Interstate 91 north of its interchange with Interstate 84 including the bridging of the Penn Central Railroad to provide a connector between Interstate 91 and Main Street in Hartford, and the elimination of the Fishfry Street grade crossing.

(66) Weston-Market Street connector in the city of Hartford.

(67) Relocation of U.S. Route 5 to run from the vicinity of Governor Street in the city of East Hartford to the vicinity of the Bissell Bridge in the town of South Windsor.

(68) Realignment and improvement of U.S. Route 165 in the town of Preston from 0.4 miles east of McClimon Road easterly to the vicinity of Connecticut Route 164.

(69) Widening of Connecticut Route 2 at the intersection of Brickyard and School House Roads in the town of Preston.

(70) Reconstruction of U.S. Route 122 in West Haven from its intersection with U.S. Route 34 to Interstate 95.

(71) Connecticut Route 32 in Mansfield, from the vicinity of Brown’s Road to the vicinity of Connecticut Route 275.

(72) Connecticut Route 10 in Cheshire from the vicinity of Higgins Road to the vicinity of Mountain View Terrace including the relocation of the overlapping section of Connecticut Routes 68 and 70 from Maple Avenue to the vicinity of Wiese Road for preliminary engineering only.

(73) Central Connecticut Expressway in Berlin, connecting ramps to and from Christian Lane.

(74) Central Connecticut Expressway in Berlin, revision of interchange at Route 372.

(75) Central Connecticut Expressway in New Britain, turning roadways at Route 72.

(76) Central Connecticut Expressway, from the New Britain Connector in Newington to Interstate Route 84 in Farmington.

(1969, P.A. 755, S. 8; P.A. 73-157, S. 3, 11; P.A. 75-564, S. 2, 7; P.A. 76-332, S. 2, 5; P.A. 77-351, S. 2, 6, 7; P.A. 78-107, S. 2; 78-336, S. 1, 6; P.A. 79-588, S. 2, 5; P.A. 80-392, S. 2, 4; S.A. 80-41, S. 63, 68; P.A. 86-201, S. 9; P.A. 95-286, S. 22, 26.)

*Note: Sections 1 to 6, inclusive, of public act 95-286 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 73-157 deleted reference to Sec. 13a-198i(a), added reference to Sec. 13a-198l, deleted exception re instances when limitations may be exceeded, deleted limitations for specific projects, clarified project descriptions and reduced authorization for contingency reserve in Subdiv. (53) from $7,400,000 to $5,000,000; P.A. 75-564 limited Subdivs. (7), (21), (25), (29), (30), (33), (36), (41), (43), (47) and (50) re expenses incurred prior to July 1, 1975, clarified Subdivs. (11), (19), (22), (26), (28) and (40) and added Subdivs. (54) to (56); P.A. 76-332 added Subdivs. (57) to (59); P.A. 77-351 limited Subdivs. (4), (12), (22) and (45) re expenses incurred prior to July 1, 1977, clarified Subdivs. (9), (10), (23) and (54), added Subdivs. (60) to (71) and repealed Subdiv. (33); P.A. 78-107 repealed Subdivs. (1), (2), (4) to (7), (12), (13), (16) to (18), (21), (22), (25), (29), (30), (32), (34) to (37), (40), (41), (43) to (52) and (55); P.A. 78-336 clarified Subdivs. (19), (25)(rd.) and added Subdiv. (72); P.A. 79-588 repealed Subdiv. (27); P.A. 80-392 added Subdivs. (73) to (76); S.A. 80-41 clarified Subdiv. (15); P.A. 86-201 changed references to the Connecticut Turnpike to the Governor John Davis Lodge Turnpike; P.A. 95-286 added projects or purposes under Secs. 1 to 6 of P.A. 95-286, effective July 1, 1995.



Section 13a-198c - Commissioner to proceed with projects.

The Commissioner of Transportation shall, subject to approval by the Governor of allotment of funds therefor, undertake and proceed with the projects described in section 13a-198b, and, for such purpose, the Commissioner of Transportation with respect to any such project may do and perform any act or thing regarding the projects which are referred to in section 13a-198b.

(1969, P.A. 755, S. 9; P.A. 73-157, S. 5, 11; P.A. 82-369, S. 25, 28; P.A. 03-115, S. 37.)

History: P.A. 73-157 deleted reference to moneys available under Secs. 13a-198b and 13a-198h or other laws and added reference to provisions of Sec. 13a-198k; P.A. 82-369 deleted reference to Sec. 13a-198k, which was repealed by the same act; P.A. 03-115 made technical changes.



Section 13a-198d - Duties and powers of commissioner.

Subject to the limitations referred to in section 13a-198c and in order to effectuate the purposes of sections 13a-198a to 13a-198j, inclusive, the Commissioner of Transportation may (1) plan, design, lay out, construct, reconstruct, relocate, improve, maintain and operate the projects, and reconstruct and relocate existing highways, sections of highways, bridges or structures and incorporate or use the same, whether or not so reconstructed or relocated or otherwise changed or improved, as parts of such projects; (2) retain and employ consultants and assistants on a contract or other basis for rendering professional, legal, fiscal, engineering, technical or other assistance and advice; and (3) do all things necessary or convenient to carry out the purposes and duties and exercise the powers expressly given in sections 13a-198a to 13a-198j, inclusive. Except as otherwise stated in section 13a-198c, nothing contained in sections 13a-198a to 13a-198j, inclusive, shall be construed to limit or restrict, with respect to the projects, any power, right or authority of the Commissioner of Transportation existing under or pursuant to any other law.

(1969, P.A. 755, S. 10; P.A. 03-115, S. 38.)

History: P.A. 03-115 made technical changes.



Section 13a-198e - Authorizations for issuance.

None of the bonds referred to in section 13a-198a shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Transportation and states such terms and conditions as said commission in its discretion may require. Each series of said bonds shall be authorized by a written determination which is signed by a majority of the members of the State Bond Commission and filed in the office of the Secretary of the State and sets forth the principal amount of the bonds of such series and a description of the purpose or several purposes for which such bonds are authorized. Such description may specify a part or parts of a particular project or particular projects enumerated in section 13a-198b but shall be sufficient if made merely by a reference to any of the numbered subdivisions of said section 13a-198b.

(1969, P.A. 755, S. 11.)



Section 13a-198f - Terms of bonds. Sale.

(a) All of said bonds of any such series shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such times not later than thirty years from their respective dates of issuance, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration, conversion and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of section 3-20, may be provided in the determination authorizing the same or fixed in accordance therewith.

(b) Except as otherwise expressly provided in section 13a-198a or in sections 13a-198g, 13a-198h, 13a-198i and 13a-198j, all of said bonds shall be issued in accordance with section 3-20, and be sold at a price not less than the principal amount thereof plus accrued interest, and except as otherwise directed by or pursuant to section 13a-198a or sections 13a-198g to 13a-198j, inclusive, the proceeds of any sale of said bonds shall be deposited in a special fund and used and applied as said section 3-20 provides. Pending the use or application of any such proceeds as hereinabove directed, such proceeds may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States.

(1969, P.A. 755, S. 12, 13; P.A. 74-342, S. 25, 43; P.A. 75-568, S. 24, 45.)

History: P.A. 74-342 replaced highway fund with transportation fund; P.A. 75-568 replaced transportation fund with special fund.



Section 13a-198g - Filing of determination as appropriation.

By filing as provided in section 13a-198e of a determination authorizing a series of bonds for projects or purposes described in said determination in accordance with said section 13a-198e, the principal amount of said bonds shall be deemed to have been appropriated for said projects or purposes, and the Commissioner of Transportation may proceed in the name and on behalf of the state, on an authorization or appropriation basis, subject to approval by the Governor of allotment thereof, to award contracts and incur obligations with respect to any such project or purpose in amounts not in the aggregate exceeding the authorized principal amount of said bonds, notwithstanding that such contracts and obligations may at any particular date exceed the amount of the proceeds of such bonds theretofore received by the state.

(1969, P.A. 755, S. 14.)



Section 13a-198h - Certificate identifying projects and available federal funds to accompany authorization request. Use of federal funds.

For the purposes of sections 13a-198a and 13a-198i “state moneys” means proceeds of the sale of bonds authorized pursuant to said sections or of temporary notes issued in anticipation of the money to be derived from the sale of such bonds. With each request filed as provided in section 13a-198e for an authorization of said bonds for any purpose described in section 13a-198b, there shall also be filed a certificate signed in the same manner as such request briefly identifying the projects for costs of which proceeds of the sale of bonds are to be used and expended and stating the amount of such proceeds to be so used and expended for costs of each such project, together with a statement whether, in the opinion of the signer, all or any part of federal moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available hereunder for such project. If the certificate so filed with respect to any such project includes a statement that some amount of such federal moneys should be added to such state moneys, then if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal moneys then available or thereafter to be made available for costs in connection with such project may be added to any state moneys available or becoming available hereunder for such project and be used for such project as if constituting such state moneys, and any other federal moneys then available or thereafter to be made available in connection with such project, if and to the extent from time to time directed by the State Bond Commission, upon receipt shall, in conformity with applicable federal law be used by the Treasurer to meet principal of outstanding bonds issued pursuant to section 13a-198a and sections 13a-198i and 13a-198j, or to meet the principal of temporary notes issued in anticipation of the money to be derived from the sale of bonds theretofore authorized pursuant to said sections for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal moneys so received with respect to such project are used to meet principal of such temporary notes or whenever principal of any of such temporary notes is retired by application of revenue receipts of the state, the amount of bonds theretofore authorized in anticipation of which such temporary notes were issued, and the aggregate amount of bonds which may be issued pursuant to said sections with respect to said project, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal moneys so received to meet principal, the amount thereof may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the said moneys so invested.

(1969, P.A. 755, S. 15.)



Section 13a-198i - Application of net earnings on investment of proceeds of such bonds.

Net earnings on investments of proceeds, accrued interest and premiums on the issuance of such bonds after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance shall be paid into the General Fund.

(1969, P.A. 755, S. 16, 17; P.A. 73-157, S. 6, 11; P.A. 74-342, S. 26, 43; P.A. 75-568, S. 25, 45.)

History: P.A. 73-157 deleted Subsec. (a) re use of excess project funds and deleted reference to Subsec. (a) in remaining provisions; P.A. 74-342 replaced highway debt service fund with transportation fund; P.A. 75-568 replaced transportation fund with general fund.



Section 13a-198j - Pledge to bondholders.

All of said bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due and accordingly, and as part of the contract with the holders of said bonds, appropriation of all amounts necessary for the punctual payment of such principal and interest is hereby made and the Treasurer shall pay such principal and interest as the same shall become due.

(1969, P.A. 755, S. 18; P.A. 74-342, S. 27, 43.)

History: P.A. 74-342 deleted provision re payment of bond principal, redemption premium and interest from highway debt service fund.



Section 13a-198k - Request for authorization of securities.

Section 13a-198k is repealed.

(P.A. 73-157, S. 8, 11; S.A. 74-43, S. 18; P.A. 75-564, S. 5, 7; P.A. 76-332, S. 4, 5; P.A. 77-351, S. 3, 7; P.A. 78-107, S. 1; 78-336, S. 3, 6; P.A. 79-588, S. 1, 5; P.A. 80-392, S. 3, 4; S.A. 80-41, S. 64, 68; P.A. 82-369, S. 27, 28.)



Section 13a-198l - Use of proceeds for certain projects.

(a) The proceeds of the sale of said bonds, the funds available from the five million eight hundred fifty thousand dollar appropriation made in accordance with section 1 of number 315 of the special acts of 1967 as amended by section 4 of number 755 of the public acts of 1969, and any moneys added in accordance with section 9 of number 315 of the special acts of 1967, shall be used to pay or provide for the cost of planning, designing, laying out, constructing, reconstructing, relocating, improving or signing the several highway facilities, enumerated in subsections (a) and (b) of section 13a-185, section 13a-198b and in this section, each of which is or is made hereby a part of the state highway system that is hereinafter sometimes referred to as a “project” including in each case, but not limited to, costs and expenses of right-of-way or other property acquisitions therefor or desirable in connection therewith, expenses in connection therewith for engineering, fiscal, architectural and legal work or services, and all administrative and other expenses properly attributable thereto:

(1)–(8) Repealed by P.A. 78-107, S. 2.

(9) Connecticut Route 66 in Middletown, from the vicinity of Camp Street to the vicinity of Old Mill Road.

(10)–(19) Repealed by P.A. 78-107, S. 2.

(20) Connecticut Route 40, Boulevard Bridge in New Haven together with approaches.

(21)–(23) Repealed by P.A. 78-107, S. 2.

(24) Connecticut Route 72 in Plainville from the vicinity of Interstate Route 84, to the vicinity of the Bristol town line.

(25)–(39) Repealed by P.A. 78-107, S. 2.

(40) Connecticut Route 146, replace railroad grade separation and approaches south of Meadow Street in Branford.

(41) Connecticut Route 175 from the vicinity of Stanley Street in New Britain to the vicinity of Barbour Road in Newington for the engineering and partial acquisition of rights-of-way and for the engineering, acquisition of rights-of-way and construction of the section from the vicinity of Barbour Road in New Britain to the vicinity of Hawley Street in Newington.

(42) Repealed by P.A. 78-107, S. 2.

(43) Connecticut Route 262 Extension in Watertown from the vicinity of State Road 855 to the vicinity of Frost Bridge Road.

(44) Connecticut Route 275 from the vicinity of Old Eagleville Road in Coventry to the vicinity of Connecticut Route 32 in Mansfield.

(45) Repealed by P.A. 78-107, S. 2.

(46) Connecticut Road 649, a railroad underpass from the vicinity of Plant Street to the vicinity of Baker Cove in Groton.

(47) Mount Carmel Connector from the vicinity of United States Route 5 to the vicinity of Connecticut Route 10.

(48) Connecticut Route 2A extension in Preston from the vicinity of Connecticut Route 12 to a connection with Connecticut Route 2 for engineering and acquisition of rights-of-way.

(49)–(62) Repealed by P.A. 78-107, S. 2.

(63) Repealed by number 114 of the special acts of 1969.

(64) Repealed by P.A. 78-107, S. 2.

(65) Connecticut Route 135 in Fairfield from north of Interstate Route 95 to the vicinity of Osborne Hill Road.

(66) Connecticut Route 162 in West Haven from the vicinity of the Orange-West Haven town line to the vicinity of the Governor John Davis Lodge Turnpike.

(67) Connecticut Route 218 in West Hartford from the vicinity of United States Route 44 to the vicinity of the West Hartford-Bloomfield town line.

(68)–(72) Repealed by P.A. 78-107, S. 2.

(73) Connecticut Route 322 in Wolcott, various sections from the vicinity of Connecticut Route 69 to the vicinity of State Road 844.

(74) Connecticut Route 104 in Stamford from the vicinity of Stark Road to the vicinity of a point 0.2 miles south on Longhran Road.

(75) Connecticut Route 117 from the vicinity of Connecticut Route 184 to the vicinity of Ledyard Center.

(76) State Road 806 from the vicinity of Connecticut Route 53 to the vicinity of Exit 8 on Interstate Route 84.

(77) Connecticut Route 37 from the vicinity of the junction of Saw Mill Road in New Fairfield and Connecticut Route 53 in Danbury to the vicinity of Interstate Route 84 in Danbury.

(78) Connecticut Route 12 in Thompson.

(79) Connecticut Route 80 in East Haven from the New Haven town line to Mill Road.

(80) Connecticut Route 7 from its terminus in Brookfield to the traffic rotary in New Milford.

(b) It is the intention of the legislature that, insofar as practicable, the proceeds from the sale of said bonds be spent, to the extent necessary for such purpose, to first finance those projects enumerated in subdivisions (46), (78) and (79) of subsection (a) of this section.

(1967, S.A. 315, S. 2; 1969, P.A. 755, S. 5; 1969, S.A. 114; P.A. 73-157, S. 4; P.A. 75-564, S. 3, 7; P.A. 76-332, S. 3, 5; 76-435, S. 50, 82; P.A. 77-351, S. 4, 7; P.A. 78-107, S. 2; 78-336, S. 2, 6; P.A. 79-631, S. 37, 111; June Sp. Sess. P.A. 83-33, S. 9, 17; P.A. 86-201, S. 10.)

History: 1969 acts restated Subdivs. (9), (12) to (14), (19), (22), (24) to (26), (29), (31), (33), (35), (36), (38), (39), (43), (45), (48), (50) to (53), (55), (58), (61), (64), (68), (70) and (72) and added to introductory language and repealed Subdiv. (63); P.A. 73-157 specified $5,850,000 appropriation, deleted exception re exceeding limitations, removed limitations for specific enumerated projects and revised project descriptions in Subdivs. (6), (8), (9), (19), (20), (24), (25), (37), (41), (45) and (72); P.A. 75-564 limited Subdivs. (15), (18) and (54) re expenses incurred before July 1, 1975, and revised project descriptions in Subdivs. (15), (19), (24), (33) and (57); P.A. 76-332 revised project description in Subdiv. (9); P.A. 76-435 made technical changes; P.A. 77-351 limited Subdivs. (4), (55), (57) and (64) re expenses incurred before July 1, 1977, and revised project description in Subdiv. (9); P.A. 78-107 repealed Subdivs. (1) to (8), (10) to (19), (21) to (23), (25) to (39), (42), (45), (49) to (64) and (68) to (72); P.A. 78-336 revised project descriptions in Subdivs. (41) and (62) (rd.) and added Subdivs. (73) to (77); P.A. 79-631 made technical changes; June Sp. Sess. P.A. 83-33 added Subdivs. (78), (79) and (80) of Subsec. (a) and added Subsec. (b); P.A. 86-201 changed reference from the Connecticut Turnpike to the Governor John Davis Lodge Turnpike.



Section 13a-198m - Authority of commissioner to proceed with projects.

The Commissioner of Transportation is authorized and directed, subject to approval by the Governor of allotment of funds therefor, forthwith to undertake and proceed with the projects described in section 13a-198l, and, to that end, the Commissioner of Transportation with respect to any such project is authorized to do and perform any act or thing regarding the projects which are mentioned or referred to in said section 13a-198l.

(1967, S.A. 315, S. 3; P.A. 73-157, S. 7; P.A. 75-564, S. 4, 7; P.A. 82-369, S. 26, 28.)

History: P.A. 73-157 replaced highway commissioner with commissioner of transportation and added reference to Sec. 13a-198k as replacement for reference to money available under “this act or any other law”; P.A. 75-564 made no substantive change; P.A. 82-369 deleted reference to Sec. 13a-198k, which was repealed by the same act.



Section 13a-198n - The Route 2-3 access road in East Hartford.

Notwithstanding any provision of the general statutes or any regulation issued pursuant to such statutes or any provision of any special act to the contrary, the Department of Transportation shall not construct the Route 2-3 access road in the vicinity of Forbes Street, East Hartford.

(P.A. 78-336, S. 4, 6.)



Section 13a-199 to 13a-210 - Definitions. Bonds. Preliminary requirements for issuance of bonds. Highway Commissioner may issue contracts. Issuance of bonds. Bond declaration. Treasurer to make bond declarations; general powers. Additional expressway bonds. General obligation bonds. Sale of bonds. Bonds not general obligations. Bonds legal investments.

Sections 13a-199 to 13a-210, inclusive, are repealed, effective October 1, 1997.

(1953, S. 1208d, 1213d–1215d, 1217d, 1226d, 1233d; 1955, S. 1213d–1215d, 1217d, 1227d, 1228d, 1231d, 1236d; June, 1955, 1213d–1215d, 1217d, 1226d–1228d, 1231d, 1233d, 1236d; 1957, P.A. 2, S. 1–3; 558, S. 1–5; 1958 Rev., S. 13-158, 13-163–13-165, 13-167, 13-176–13-178, 13-181, 13-183, 13-186(a), 13-189; 1959, P.A. 132, S. 16, 19, 21, 22, 25, 27; 1963, P.A. 226, S. 199–210; P.A. 73-675, S. 30, 44; P.A. 74-342, S. 28, 43; P.A. 75-568, S. 26, 45; P.A. 77-614, S. 19, 73, 610; P.A. 80-483, S. 60, 186; P.A. 85-613, S. 113, 154; P.A. 87-496, S. 70, 110; P.A. 96-180, S. 33, 142–146, 166; P.A. 97-62, S. 9.)



Section 13a-211 to 13a-214 - Anticipation notes. Use of receipts from tolls and charges. Additional Expressway Construction Fund. Expressway Reserve Fund.

Sections 13a-211 to 13a-214, inclusive, are repealed.

(1953, 1955, June, 1955, S. 1212d, 1216d, 1236d; 1957, P.A. 2, S. 3; 558, S. 4; 1958 Rev., S. 13-162(d)(e), 13-166, 13-186(b); 1959, P.A. 132, S. 17, 18, 26; 1963, P.A 226, S. 211–214; P.A. 73-675, S. 31, 32, 44; P.A. 74-342, S. 29, 30, 43; P.A. 75-568, S. 27, 28, 45; P.A. 85-613, S. 153, 154; P.A. 86-312, S. 20, 21; P.A. 91-407, S. 41, 42.)



Section 13a-215 to 13a-220 - Investment of funds. Pledges binding. Tax exemption. Agreement with bond holders. Committee to receive no compensation; majority action required. Prior covenants and contracts not affected.

Sections 13a-215 to 13a-220, inclusive, are repealed, effective October 1, 1997.

(1953, S. 1225d, 1234d, 1235d; 1955, S. 1225d, 1232d, 1235d, 1237d, 1239d; June, 1955, S. 1225d, 1232d, 1234d, 1235d, 1237d, 1239d; 1958 Rev., S. 13-175, 13-182, 13-184, 13-185, 13-187, 13-190; 1959, P.A. 132, S. 24; 409, S. 4; 1963, P.A. 226, S. 215–220; P.A. 73-675, S. 33, 44; P.A. 74-342, S. 31, 43; P.A. 96-180, S. 147, 166; P.A. 97-62, S. 9.)



Section 13a-221 to 13a-228 - Gold Star Memorial Bridge.

Sections 13a-221 to 13a-228, inclusive, are repealed.

(1949 Rev., S. 2309, 2310, 2316, 2317, 2319, 2321–2323; 1955, S. 1251d; 1958 Rev., S. 13-194, 13-195, 13-197–13-201; 1961, P.A. 478; 1963, P.A. 226, S. 221, 222, 224–228; 571; 1969, P.A. 768, S. 127; P.A. 73-675, S. 34, 44; P.A. 74-342, S. 42, 43.)



Section 13a-229 to 13a-234 - Hartford and East Hartford Bridge.

Sections 13a-229 to 13a-234, inclusive, are repealed.

(1949 Rev., S. 1243d, 2295, 2301, 2302, 2304; 1949, March, 1950, S. 1244d; 1957, P.A. 643, S. 1–4; 1958 Rev., S. 13-206–13-211; 1961, P.A. 400; 1963, P.A. 226, S. 229–234; P.A. 73-675, S. 35, 44; P.A. 74-342, S. 42, 43.)



Section 13a-235 to 13a-238 - Use of tolls. Bonds to be legal investments. Payment of bonds. Not to be affected by other acts.

Sections 13a-235 to 13a-238, inclusive, are repealed.

(1949 Rev., S. 2328, 2329, 2335, 2337; 1955, S. 1256d; 1958 Rev., S. 13-202–13-205; 1963, P.A. 226, S. 235–238; 1967, P.A. 374, S. 1; P.A. 73-675, S. 36, 44; P.A. 74-342, S. 32, 42, 43; P.A. 75-568, S. 29, 45; P.A. 91-407, S. 41, 42.)



Section 13a-239 - Bond issue.

(a) The State Bond Commission shall have power, in accordance with the provisions of sections 13a-239 to 13a-246, inclusive, from time to time to authorize, in one or more series and in principal amounts not in the aggregate exceeding eight million dollars, the issuance of bonds of the state for financing all or any part of the cost of planning, designing, laying out, constructing, improving or equipping the project authorized by section 13a-32, including but not limited to costs and expenses of right-of-way or other property acquisitions therefor or desirable in connection therewith, expenses in connection therewith for engineering, fiscal, architectural and legal work or services, such provision for interest on money borrowed therefor during or after construction as said commission may determine, and all administrative and other expenses properly attributable thereto.

(b) The bonds issued pursuant to said sections 13a-239 to 13a-246, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due and accordingly, and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(c) All provisions of section 3-20, which are not inconsistent with the provisions of said sections 13a-239 to 13a-246, inclusive, or the exercise of any right or power granted hereby shall apply to all bonds authorized pursuant to said sections 13a-239 to 13a-246, inclusive.

(1961, P.A. 541, S. 2, 3, 8; 1963, P.A. 226, S. 239.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-240 - Request for bond authorization.

None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Transportation and states such terms and conditions as said commission, in its discretion, may require. Each series of said bonds shall be authorized by a written determination which is signed by a majority of the members of the State Bond Commission and filed in the office of the Secretary of the State and sets forth the principal amount of the bonds of such series and a description of the purpose for which such bonds are authorized. Such description may specify a part or parts of the project but shall be sufficient if made merely by a reference to section 13a-32.

(1961, P.A. 541, S. 5; 1963, P.A. 226, S. 240; 1969, P.A. 768, S. 128.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-241 - Payment, maturity, interest.

All of said bonds of any such series shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times not exceeding thirty years from their respective dates, bear interest at such rate or different or varying rates and be payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration, conversion and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of section 3-20, may be provided in the determination authorizing the same or fixed in accordance therewith.

(1961, P.A. 541, S. 6; 1963, P.A. 226, S. 241; 611, S. 2.)

History: 1963 acts changed maturity period from 40 to 30 years and restated previous provisions: See title history.



Section 13a-242 - Sale of bonds. Use of proceeds.

Except as otherwise expressly provided in sections 13a-239 to 13a-246, inclusive, all of said bonds shall be issued in accordance with section 3-20 and be sold at a price not less than the principal amount thereof plus accrued interest, and the proceeds of any sale of said bonds shall be deposited in a special fund and used and applied as provided in said section 3-20. Pending the use or application of any such proceeds as hereinabove directed, such proceeds may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States.

(1961, P.A. 541, S. 7; 1963, P.A. 226, S. 242; P.A. 73-675, S. 37, 44; P.A. 75-568, S. 30, 45.)

History: 1963 act restated previous provisions: See title history; P.A. 73-675 replaced highway fund with transportation fund; P.A. 75-568 replaced transportation fund with special fund.



Section 13a-243 - Appropriation of bond proceeds. Action of Transportation Commissioner.

By the filing as provided in section 13a-240 of a determination authorizing a series of bonds for a purpose described in said determination in accordance with said section 13a-240, the principal amount of said bonds shall be deemed to have been appropriated for said purpose, and the Commissioner of Transportation may proceed in the name and on behalf of the state, on an authorization or appropriation basis, subject to approval by the Governor of allotment thereof, to award contracts and incur obligations with respect to such purpose in amounts not in the aggregate exceeding the authorized principal amount of said bonds, notwithstanding that such contracts and obligations may at any particular date exceed the amount of the proceeds of such bonds theretofore received by the state.

(1961, P.A. 541, S. 9; 1963, P.A. 226, S. 243; 1969, P.A. 768, S. 129.)

History: 1963 act restated previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.



Section 13a-244 - Federal aid.

For the purposes of sections 13a-239 to 13a-246, inclusive, “state moneys” means the proceeds of the sale of bonds authorized pursuant to said sections or of temporary notes issued in anticipation of the money to be derived from the sale of such bonds. With each request filed as provided in section 13a-240 for an authorization of bonds pursuant to said sections for financing all or any part of the project authorized by section 13a-32, there shall also be filed a certificate, signed in the same manner as such request, stating whether, in the opinion of the signer, all or any part of federal moneys then available or thereafter to be made available for costs in connection with the project should be added to the state moneys available or becoming available hereunder for the project. If the certificate so filed states that some amount of such federal moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal moneys then available or thereafter to be made available for costs in connection with the project may be added to any state moneys available or becoming available hereunder for the project and be used for the project as if constituting such state moneys, and any other federal moneys then available or thereafter to be made available in connection with the project, if and to the extent from time to time directed by the State Bond Commission, upon receipt shall, in conformity with applicable federal law, be used by the Treasurer to meet principal of outstanding bonds issued pursuant to said sections 13a-239 to 13a-246, inclusive, or to meet the principal of temporary notes issued in anticipation of the money to be derived from the sale of bonds theretofore authorized pursuant to said sections for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal moneys so received with respect to the project are used to meet principal of such temporary notes or whenever principal of any of such temporary notes is retired by application of revenue receipts of the state, the amount of bonds theretofore authorized in anticipation of which such temporary notes were issued, and the aggregate amount of bonds which may be authorized pursuant to subsection (a) of section 13a-239, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal moneys so received to meet principal, the amount thereof may be invested by the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the moneys so invested.

(1961, P.A. 541, S. 10; 1963, P.A. 226, S. 244.)

History: 1963 act replaced previous provisions: See title history.



Section 13a-245 - Excess funds.

Any balance of proceeds of sale of said bonds and federal moneys added to the state moneys available for the project in excess of the costs of the project shall be immediately reported to the Secretary of the Office of Policy and Management. Net earnings on investments of proceeds, accrued interest and premiums on the issuance of such bonds after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, and any balance reported as in this section above provided, shall be deposited to the credit of the General Fund.

(1961, P.A. 541, S. 11; 1963, P.A. 226, S. 245; P.A. 73-675, S. 38, 44; P.A. 74-342, S. 33, 43; P.A. 75-568, S. 31, 45; P.A. 77-614, S. 19, 610.)

History: 1963 act restated previous provisions: See title history; P.A. 73-675 replaced highway fund with transportation fund; P.A. 74-342 deleted reference to use of balance for payment of bond principal or interest; P.A. 75-568 replaced transportation fund with general fund; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management.



Section 13a-246 - Utilization of other funds.

Subject to the limitations referred to in section 13a-32, nothing in sections 13a-239 to 13a-246, inclusive, shall prevent expenditure for the project authorized by said section 13a-32 by the Commissioner of Transportation in accordance with law of more moneys than are mentioned in subsection (a) of section 13a-239.

(1961, P.A. 541, S. 16; 1963, P.A. 226, S. 246; 1969, P.A. 768, S. 130.)

History: 1963 act restated previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation.






Chapter 241 - Miscellaneous Provisions

Section 13a-247 - Excavations and obstructions.

(a) No person, firm or corporation shall excavate within or under, or place any obstruction or substruction within, under, upon or over, or interfere with construction, reconstruction or maintenance of or drainage from, any state highway without the written permission of the commissioner. Said commissioner may fill in or close any such excavation or remove or alter any such obstruction or substruction, and the expense incurred by the commissioner in such filling or removing or altering shall be paid by the person, firm or corporation making such excavation or placing such obstruction or substruction, provided any excavation, obstruction or substruction existing within, under, upon or over any such highway on July 1, 1925, or, at the discretion of said commissioner, any excavation, obstruction or substruction made after said date without a permit or in violation of the provisions of a permit shall be removed or altered by the person, firm or corporation making or maintaining the same within thirty days from the date when said commissioner sends by registered or certified mail, postage prepaid, a notice to such person, firm or corporation, ordering such removal or alteration.

(b) Any person, firm or corporation violating any provision of subsection (a) of this section shall be fined not more than one hundred dollars for a first offense and not less than one hundred dollars or more than five hundred dollars for each subsequent offense.

(1949 Rev., S. 2250; 1958 Rev., S. 13-137; 1959, P.A. 26; 1963, P.A. 226, S. 247; 1967, P.A. 237; P.A. 03-115, S. 39; P.A. 04-257, S. 20.)

History: 1959 act added prohibition of interference with construction, reconstruction, maintenance or drainage; 1963 act restated previous provisions: See title history; 1967 act required removal of excavation, obstruction or substruction made after July 1, 1925, without permit or in violation of permit at commissioner’s discretion; P.A. 03-115 divided existing provisions into Subsecs. (a) and (b) and made technical changes; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004.



Section 13a-248 - Payments to volunteer fire companies for calls on limited access highways, Berlin Turnpike and South Meadows Expressway and Route 8 in the Naugatuck State Forest.

Section 13a-248 is repealed, effective August 20, 2003.

(1959, P.A. 540, S. 1; 1961, P.A. 550; 1963, P.A. 226, S. 248; February, 1965, P.A. 592; 1967, P.A. 156; 1969, P.A. 607; 1971, P.A. 744; 750; P.A. 81-353, S. 4, 5; June 30 Sp. Sess. P.A. 03-6, S. 248.)



Section 13a-249 - Erection of temporary buildings for purposes incidental to the construction and maintenance of highways.

The commissioner may erect temporary buildings upon land owned by the state and under the jurisdiction of the Department of Transportation for purposes incidental to the construction and maintenance of highways.

(1949 Rev., S. 2193; 1958 Rev., S. 13-78; 1963, P.A. 226, S. 249; 1969, P.A. 768, S. 131; P.A. 75-425, S. 49, 57; P.A. 03-115, S. 40.)

History: 1963 act restated previous provisions: See title history; 1969 act replaced highway department with department of transportation; P.A. 75-425 removed commissioner’s power to construct permanent buildings; P.A. 03-115 made a technical change.



Section 13a-250 - Use of labor of correctional institution inmates.

The warden of the Connecticut Correctional Institution, Somers, the warden of the John R. Manson Youth Institution, Cheshire or the Community Correctional Center Administrator, upon the requisition of the commissioner, may permit any inmate of any institution under said warden’s or administrator’s charge, other than a person serving a life sentence, to be employed in the construction of any highway or bridge, under the direction of said commissioner. Said warden or Community Correctional Center Administrator shall furnish necessary guards over prisoners while out of the custody of any such institution.

(1949 Rev., S. 2184; 1958 Rev., S. 13-71; 1963, P.A. 226, S. 250; 642, S. 11; 1969, P.A. 297; P.A. 86-186, S. 5; P.A. 87-282, S. 5; P.A. 03-115, S. 41.)

History: 1963 acts substituted state jail administrator for obsolete reference to county sheriff and restated previous provisions: See title history; 1969 act substituted “community correctional center” for “jail”; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 87-282 substituted “warden” for “superintendent” of the John R. Manson Youth Institution, Cheshire; P.A. 03-115 made a technical change for the purpose of gender neutrality.



Section 13a-251 - Maintenance of James H. MacDonald Memorial Park.

The commissioner may maintain, from funds available to the Department of Transportation, the James H. MacDonald Memorial Park in the town of Avon.

(1949 Rev., S. 2235; 1958 Rev., S. 13-102; 1963, P.A. 226, S. 251; 1969, P.A. 768, S. 132; P.A. 03-115, S. 42.)

History: 1963 act restated previous provisions: See title history; 1969 act replaced highway department with department of transportation; P.A. 03-115 made a technical change.



Section 13a-252 - Certain ferries to be operated by state. Fees. Rocky Hill ferry deemed a state historic structure.

(a) The ferries crossing the Connecticut River, known as the Rocky Hill ferry and the Chester and Hadlyme ferry, shall be maintained and operated by the Commissioner of Transportation at the expense of the state. The rates of toll or the charges to be made for travel upon said ferries shall be fixed by the commissioner with the approval of the Secretary of the Office of Policy and Management. The commissioner may establish a discounted commuter rate for travel upon said ferries.

(b) All expense of maintenance, repairs and operation of said ferries shall be paid by the Comptroller on vouchers of the commissioner. The commissioner shall include in his report to the General Assembly a report of the receipts and expenditures incidental to the control and maintenance of said ferries. Said Rocky Hill ferry shall be maintained as a state historic structure and shall be so marked with an appropriate plaque by the commissioner in cooperation with the Department of Economic and Community Development.

(1949 Rev., S. 2349; 1951, S. 1277d; 1958 Rev., S. 13-99; 1963, P.A. 226, S. 252; 1969, P.A. 768, S. 133; P.A. 73-441; 73-675, S. 39; P.A. 74-342, S. 34, 43; P.A. 75-568, S. 32, 45; P.A. 77-614, S. 19, 610; June 30 Sp. Sess. P.A. 03-3, S. 40; June 30 Sp. Sess. P.A. 03-6, S. 210(e); Sept. 8 Sp. Sess. P.A. 03-1, S. 8; P.A. 04-20, S. 3; 04-143, S. 7; 04-205, S. 5; May Sp. Sess. P.A. 04-1, S. 30; P.A. 11-48, S. 164.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation; P.A. 73-441 added provision re Rocky Hill Ferry’s status as state historic structure; P.A. 73-675 replaced highway fund with transportation fund; P.A. 74-342 replaced reference to Sec. 4-32 with reference to Sec. 13b-61; P.A. 75-568 deleted reference to deposits of receipts in transportation fund in accordance with Sec. 13b-61; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; June 30 Sp. Sess. P.A. 03-3 added provisions re rates of tolls or charges, effective August 20, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced Connecticut Historical Commission with Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; Sept. 8 Sp. Sess. P.A. 03-1 divided existing provisions into Subsecs. (a) and (b) and amended Subsec. (a) to authorize a discounted commuter rate, effective September 10, 2003; P.A. 04-143 amended Subsec. (a) to eliminate rate increases effective after August 20, 2003, effective May 21, 2004; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.



Section 13a-253 - State dock at East Haddam.

(a) The commissioner may repair, maintain and operate the dock on the east bank of the Connecticut River, known as the “Opera House Dock”, in the town of East Haddam, as a public convenience. The commissioner may make regulations, consistent with the welfare, safety and convenience of the public, for the use of said dock and may establish and from time to time revise rates for dockage fees and collect such fees.

(b) Any person who violates any regulation established as provided in this section shall be fined not more than fifty dollars.

(1949 Rev., S. 2214; 1949, S.A. 246; 1958 Rev., S. 13-98; 1963, P.A. 226, S. 253; 1971, P.A. 664; P.A. 73-675, S. 40, 44; P.A. 75-568, S. 33, 45; P.A. 76-435, S. 51, 82.)

History: 1963 act replaced previous provisions: See title history; 1971 act deleted Subsec. (a) re state dock at Guilford and incorporated its provisions in Subsec. (b) redesignated as (a), redesignated Subsec. (c) as Subsec. (b), increasing fine from $10 to $50; P.A. 73-675 replaced highway fund with transportation fund; P.A. 75-568 deleted references to Guilford dock and to deposit of dockage fees in transportation fund; P.A. 76-435 made technical corrections.



Section 13a-254 - Renaming of memorial highways.

When a state highway which has been given a name by act of the General Assembly has been reconstructed, relocated or renumbered, the commissioner may apply such name to such reconstructed, relocated or renumbered section except when the commissioner determines that such name applies exclusively, because of personal or historical association, to the highway as originally constructed.

(1949 Rev., S. 2211; 1958 Rev., S. 13-95; 1963, P.A. 226, S. 254; P.A. 03-115, S. 43.)

History: 1963 act replaced previous provisions: See title history; P.A. 03-115 made a technical change for the purpose of gender neutrality.



Section 13a-254a - Ella T. Grasso Turnpike named.

The portion of the state highway designated as Connecticut Route 75 running from the southern border of the Windsor Locks town line to the northern border of the Windsor Locks town line shall be named the Ella T. Grasso Turnpike.

(P.A. 81-463, S. 5, 10.)



Section 13a-255 - Establishment of a Connecticut coordinate system.

(a) Designation of systems. Publication of descriptions. The systems of plane coordinates which have been established by the National Geodetic Survey created by the National Ocean Service, formerly the United States Coast and Geodetic Survey, or its successors, or the Connecticut Geodetic Survey for purposes of defining and stating the geographic positions or locations of points on the surface of the earth within the state of Connecticut shall hereafter be known and designated as the Connecticut Coordinate System of 1927 and the Connecticut Coordinate System of 1983. In any land description in which such system is used, it shall be designated the “Connecticut Coordinate System of 1927” or the “Connecticut Coordinate System of 1983”, whichever is applicable. A detailed description of each system shall be published by the Commissioner of Transportation.

(b) Maintenance. Said systems shall be designated as the Connecticut coordinate systems, and said commissioner shall be responsible for their extension, revision and maintenance.

(c) Definitions. The following definition by the National Ocean Service is adopted: The plane coordinate values for a point on the earth’s surface, used to express the geographic position or location of such point, shall consist of two distances expressed in U.S. survey feet and decimals of a foot. One of these distances, to be known as the “N-coordinate”, shall give the position in a north and south direction; the other, to be known as the “E-coordinate”, shall give the position in an east and west direction. These coordinates shall be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American Horizontal Geodetic Control Network as published by the National Geodetic Survey created by the National Ocean Service, formerly the United States Coast and Geodetic Survey, or its successors, and whose plane coordinates have been computed on the systems defined in this section.

(1) “The Connecticut Coordinate System of 1927” is defined as follows: A Lambert conformal conic projection of the Clarke spheroid of 1866, having standard parallels at north latitudes 41 degrees 52 minutes and 41 degrees 12 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 72 degrees 45 minutes west of Greenwich and the parallel 40 degrees 50 minutes north latitude. This origin is given the coordinates: X=600,000 and Y=0 feet.

(2) “The Connecticut Coordinate System of 1983” is defined as follows: A Lambert conformal conic projection of the North American datum of 1983, having standard parallels at north latitudes 41 degrees 52 minutes and 41 degrees 12 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 72 degrees 45 minutes west of Greenwich and the parallel 40 degrees 50 minutes north latitude. This origin is given the coordinates: N=500,000 feet and E=1,000,000 feet.

(d) Use of names. The use of the term “Connecticut Coordinate System of 1927” or “the Connecticut Coordinate System of 1983” on any map, report of survey or other document shall be limited to coordinates based on the Connecticut coordinate systems, as defined in subsection (c).

(e) Description. For the purposes of describing the location of any survey station or land boundary corner in the state of Connecticut, it shall be considered a complete, legal and satisfactory description of such location to give the position of said survey station or land boundary corner on the system of plane coordinates, as defined in this section.

(f) Interpretation. Nothing contained in this section shall require descriptions of real estate to be based only on either of the Connecticut coordinate systems.

(g) Entry upon private property. Said commissioner or his agent or agents may enter upon private property for the purpose of surveying, establishing or maintaining the survey. He shall use care so that no unnecessary damage shall result to any private property and the state shall be liable to the owner of such property for any damage so caused.

(h) Final date for use of 1927 system. The Connecticut Coordinating System of 1927 shall not be used for new mapping after December 31, 1996; the Connecticut Coordinate System of 1983 shall be the sole system for new mapping after said date.

(1949 Rev., S. 2212; 1958 Rev., S. 13-97; 1963, P.A. 226, S. 255; 1969, P.A. 768, S. 134; P.A. 86-68; P.A. 91-53; P.A. 03-115, S. 44.)

History: 1963 act replaced previous provisions: See title history; 1969 act replaced highway commissioner with commissioner of transportation; P.A. 86-68 amended Subsec. (c) by changing the X coordinate from 600,000 feet to 1,000,000 feet and by changing the Y coordinate from 0 feet to 500,000 feet; P.A. 91-53 redefined the Connecticut coordinate system by establishing a coordinate system of 1927 and a coordinate system of 1983 and added a new Subsec. (h) re date by which the coordinate system of 1983 shall be the sole system for mapping; P.A. 03-115 amended Subsec. (a) to include the systems of plane coordinates established by the Connecticut Geodetic Survey in the Connecticut Coordinate System, effective June 18, 2003.



Section 13a-256 - Highway research program.

For each fiscal year, there may be allocated two hundred fifty thousand dollars out of funds available to the commissioner not otherwise specifically allocated, to be used for a continuing joint highway research program. The commissioner and the president of The University of Connecticut may make agreements to establish such controls as may be mutually agreeable for the determination of the research to be undertaken in accordance with such program and to determine their respective responsibilities relative to administration, financing and the publication of findings. If suitable agreements can be entered into prior to the time that allocation of funds for any fiscal year is made, said commissioner may furnish the funds to continue such program from funds next to be allocated. Funds remaining unexpended at the end of each fiscal year shall revert to the unappropriated funds available to the commissioner.

(1961, P.A. 495; 1963, P.A. 226, S. 256; P.A. 86-300, S. 1, 3; P.A. 03-115, S. 45.)

History: 1963 act replaced previous provisions: See title history; P.A. 86-300 increased allocation for research program from $50,000 to $250,000; P.A. 03-115 made technical changes.



Section 13a-257 - Contractor not immune from liability.

The immunity of the state from liability for damage or injuries incurred on a highway or bridge closed under the provisions of sections 13a-115 and 13a-145 shall not extend to any contractor performing work for the state on such highway or bridge.

(1963, P.A. 144.)



Section 13a-258 - Maintenance of sidewalks pending completion of highway project.

The Commissioner of Transportation shall maintain any sidewalk, including the removal of snow and ice, abutting property acquired for highway purposes, from the date of acquisition until the section of highway for which the property was acquired is completed. The commissioner may agree with the municipality in which such sidewalk is located that it perform such maintenance of, and removal of snow and ice from, such sidewalk as the commissioner deems necessary and reimburse the municipality for the expense thereof; provided such agreement shall not, for the purposes of section 13a-144, release the commissioner from the duty to maintain such sidewalk. Any person using such sidewalk shall do so at such person’s own risk when such sidewalk is posted in accordance with section 13a-115.

(1963, P.A. 537; 1969, P.A. 768, S. 135; P.A. 03-115, S. 46.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 03-115 made technical changes for the purpose of gender neutrality.

Cited. 44 CS 389.



Section 13a-259 - Permits for filming on highways and property of the Department of Transportation. Insurance. Liability.

The Commissioner of Transportation may issue a filming permit, on a form required by the commissioner, to any person seeking to create photographs, moving images, footage and sound recordings for commercial, entertainment or advertising purposes upon any state highway right-of-way or state real property under the custody and control of the Department of Transportation. Such permit shall specify the insurance coverage that the permittee shall be required to obtain, as determined by the commissioner in consultation with the state’s Director of Insurance and Risk Management, with the state named as an additional insured. No liability shall accrue to the state or any agency or employee of the state for any injuries or damages to any person or property that may result, either directly or indirectly, from the filming activities of the permittee on state real property or state highway right-of-way. The commissioner shall develop any such permit in consultation with the Commissioner of Economic and Community Development.

(P.A. 13-277, S. 4.)









Title 13b - Transportation

Chapter 242 - Department of Transportation

Section 13b-1 - Short title: State Transportation Act.

This chapter shall be known as and may be cited as the “State Transportation Act”.

(1969, P.A. 768, S. 1.)



Section 13b-2 - Definitions.

The following terms, when used in this chapter shall have the following meanings, unless the context otherwise requires:

(1) “Aeronautics”, “air navigation facility”, “airport” and “restricted landing area” shall have the meanings prescribed in section 15-34;

(2) “Bureau” means any of the operating bureaus established in the department pursuant to the provisions of section 4-8;

(3) “Commissioner” means the Commissioner of Transportation appointed pursuant to this chapter;

(4) “Department” means the Department of Transportation established pursuant to this chapter;

(5) “Highway”, “state highway” and “limited access state highway” shall have the meanings prescribed in section 13a-1;

(6) “Motor carrier” means any person who operates motor vehicles over the highways of this state, whether over regular or irregular routes, in the transportation of passengers or property, or any class or classes thereof, for hire by the general public or for hire under special and individual contracts;

(7) “Person” may include the United States, any state, or any agency, instrumentality, department or officer thereof;

(8) “State highway system” shall have the meaning prescribed in sections 13a-14 and 13a-15;

(9) “Transportation” means any form of transportation for people or goods within, to or from the state, whether by highway, air, water, rail or any other means.

(1969, P.A. 768, S. 2; P.A. 75-247, S. 1, 4; P.A. 77-614, S. 549, 610; P.A. 03-115, S. 47.)

History: P.A. 75-247 substituted “public transportation” for “rail and motor carrier services” in Subsec. (b); P.A. 77-614 deleted recital of bureau names and added reference to Sec. 4-8, (qualifications, duties and powers of department heads), effective January 1, 1979; P.A. 03-115 substituted numeric Subdiv. designators for alphabetic Subsec. designators.



Section 13b-3 - Department of Transportation. Appointment of commissioner.

There shall be a Department of Transportation which shall be responsible for all aspects of the planning, development, maintenance and improvement of transportation in the state. The department head shall be the Commissioner of Transportation, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties therein prescribed.

(1969, P.A. 768, S. 3.)



Section 13b-4 - Powers and duties of commissioner.

The commissioner shall have the following general powers, duties and responsibilities:

(1) To coordinate and develop comprehensive, integrated transportation policy and planning to include a long-range master plan of transportation for the state;

(2) To coordinate and assist in the development and operation of a modern, safe, efficient and energy-conserving system of highway, mass transit, marine and aviation facilities and services;

(3) To promote the coordinated and efficient use of all available and future modes of transportation;

(4) To study commuter and urban travel and in cooperation with federal, regional and local agencies and persons to formulate and implement plans and programs to improve such travel;

(5) To study means of providing facilities for parking motor vehicles so as to encourage travel by the combination of motor vehicle and other modes of transportation and in cooperation with federal, regional and local agencies and persons to formulate and implement plans and programs for this purpose;

(6) To study means of improving transportation safety and to formulate and implement plans and programs and adopt regulations, in accordance with chapter 54, for this purpose;

(7) To cooperate with federal, state, interstate and local agencies, organizations and persons performing activities relating to transportation;

(8) To exercise and perform such other duties and responsibilities as may be conferred under this chapter and title 13a or as may otherwise be conferred by law;

(9) To prepare a plan setting forth a recommendation for a restructured system of regional transit districts within the state. Said plan shall be based on: (A) Established patterns of commuter traffic within the state; (B) federal requirements for receiving aid under the Urban Mass Transportation Act of 1964; and (C) present planning regions. On or before February 1, 1978, the commissioner shall present such plan to the General Assembly;

(10) To prepare pertinent reports, including but not limited to, detailed reports of energy use analysis by mode of transportation;

(11) To provide for the planning and construction of any capital improvements and the remodeling, alteration, repair or enlargement of any real asset that may be required for the development and operation of a safe, efficient system of highway, mass transit, marine and aviation transportation, provided (A) the acquisition, other than by condemnation, or the sale or lease, of any property that is used for such purposes shall be subject to the review and approval of the State Properties Review Board in accordance with the provisions of subsection (f) of section 4b-3, and (B) any contract for the planning, construction, remodeling, alteration, repair or enlargement of any public building which is estimated to cost more than five hundred thousand dollars shall be advertised and awarded in accordance with section 13b-20n; and

(12) To participate, subject to the availability of funds, in transit-oriented development projects at or near transit facilities.

(1969, P.A. 768, S. 4; P.A. 77-33, S. 2; 77-614, S. 550, 610; P.A. 81-421, S. 3, 9; P.A. 82-446, S. 3, 4; P.A. 83-587, S. 27, 96; P.A. 91-124, S. 3; P.A. 03-115, S. 48; 03-215, S. 13; June Sp. Sess. P.A. 07-7, S. 94; P.A. 11-84, S. 20.)

History: P.A. 77-33 added new Subsec. (j) providing for preparation of plan for restructured regional transit districts to be presented by February 1, 1978; P.A. 77-614 added new Subsec. (k) providing for preparation of reports, substituted “integrated” for “balanced” in Subsec. (a), and added “energy conserving” as a qualification in Subsec. (b), effective January 1, 1979; P.A. 81-421 expanded the powers of the commissioner to include the planning and construction of capital improvements related to highway, mass transit, marine and aviation transportation while maintaining the role of the state properties review board; P.A. 82-446 clarified the role of the state properties review board in approving contracts with architects or engineers; P.A. 83-587 made a technical amendment, restoring language inadvertently dropped in the printing of the statutes; P.A. 91-124 in Subdiv. (12) deleted the requirement that the properties review board approve selection of and contract with any architect or engineer; P.A. 03-115 amended Subdivs. (6), (10) and (11) to make technical changes; P.A. 03-215 amended Subdiv. (12) to designate existing proviso as Subpara. (A) and add Subpara. (B) re the advertisement and award of public building contracts valued over $500,000, effective October 1, 2004; June Sp. Sess. P.A. 07-7 added Subdiv. (13) re transit-oriented development projects, effective November 2, 2007; P.A. 11-84 deleted former Subdiv. (7) re study of airport operations and redesignated existing Subdivs. (8) to (13) as Subdivs. (7) to (12), effective July 1, 2011.

See chapter 244 (Sec. 13b-80 et seq.) re motor buses.

See chapter 244a (Sec. 13b-95 et seq.) re taxicabs.

See chapter 244b (Sec. 13b-101 et seq.) re motor vehicles in livery service.

See chapter 245 (Sec. 13b-200 et seq.) re railroads and railways.

See chapter 245a (Sec. 13b-244 et seq.) re railroad construction and location.

See chapter 245b (Sec. 13b-324 et seq.) re railroad operations.

See Sec. 3-6d re highway safety programs.

See Sec. 7-136i re preliminary review of municipal petitions, applications or permit requests.

See Sec. 13a-95a re award of contracts to small business concerns owned and controlled by socially and economically disadvantaged individuals.

See Secs. 13b-79kk, 13b-79ll re transit-oriented development projects.

See Sec. 14-270e re duty of commissioner to establish and report on program for operation of weigh stations.

See Sec. 23-42 et seq. re railroad fire hazards.

Cited. 25 CA 468.

State, not town, liable for damages resulting from nuisance on state aid and trunk line highway. 6 CS 116. Town, not state, liable for special damages resulting from change of grade on state aid highway. 8 CS 447; 12 CS 115.

Subdiv. (9) (Formerly Subsec. (i)):

Cited. 186 C. 300.



Section 13b-4a - Certifications to enable nonprofit corporations and associations to participate in the Urban Mass Transportation Act; regulations.

The Commissioner of Transportation may, at the request of any nonprofit corporation or association providing transportation services to the elderly or handicapped in this state, certify, to the extent necessary for such corporation or association to apply for and receive federal funds for the purchase and maintenance of buses, vans and radiodispatch equipment under the provisions of the Urban Mass Transportation Act, that such nonprofit corporation or association is providing transportation services for the elderly and handicapped in this state. Said commissioner may adopt regulations in accordance with the provisions of chapter 54 to implement the purposes of this section.

(P.A. 77-207.)



Section 13b-4b - Commissioner’s duties and responsibilities re railroads.

Wherever the term “Public Utilities Regulatory Authority” occurs or is referred to in chapters 245, 245a and 245b relating to the duties and responsibilities of said authority, it shall be deemed to mean or refer to the Commissioner of Transportation.

(P.A. 77-614, S. 571, 610; P.A. 80-483, S. 61, 186; P.A. 11-80, S. 10.)

History: P.A. 80-483 deleted “with the exception of section 16-141”; P.A. 11-80 changed “Public Utilities Control Authority” to “Public Utilities Regulatory Authority”, effective July 1, 2011.

See chapter 245 (Sec. 13b-200 et seq.) re railroads and railways.

See chapter 245a (Sec. 13b-244 et seq.) re railroad construction and location.

See chapter 245b (Sec. 13b-324 et seq.) re railroad operations.

See Secs. 23-42 to 23-45, inclusive, re railroad fire hazards.



Section 13b-4c - Certifications re transportation programs for elderly or handicapped.

Notwithstanding any section of the general statutes to the contrary, no state agency, other than the Department of Transportation, shall expend funds in support of, or make state property available for use in, any transportation program for the elderly or the handicapped unless the Commissioner of Transportation certifies, in writing, that: (1) The commissioner has reviewed and concurs in such expenditure or use; (2) such expenditure or use is consistent with the transportation policies of the state; and (3) such expenditure or use will not result in the unnecessary duplication of service. The provisions of this section shall not apply to any transportation service not available to the general public that is provided by any such program.

(P.A. 85-428, S. 7, 10; P.A. 02-123, S. 3.)

History: P.A. 02-123 made a technical change for purposes of gender neutrality and exempted from provisions of section any transportation service not available to the general public, effective June 7, 2002.



Section 13b-4d - Commissioner’s power to declare a state of emergency.

(a) Notwithstanding any other provision of the general statutes, the Commissioner of Transportation may declare a state of emergency and may employ, in any manner, such assistance as he may require to restore any railroad owned by the state or any of its subdivisions or the facilities, equipment or service of such railroad, or any transit system or its facilities, equipment or service, or any airport when: (1) A railroad system owned by the state or any of its subdivisions or any of the facilities or equipment of such railroad system is deemed by the commissioner to be in an unsafe condition or when there is an interruption of essential railroad services, whether or not such system or any of its facilities or equipment is physically damaged; (2) a transit facility owned by the state or any of its subdivisions or the equipment of such facility is damaged as a result of a natural disaster or incurs substantial casualty loss which results in what is deemed by the commissioner to be an unsafe condition or when there is an interruption of essential transit services; or (3) an airport owned or operated by the state or any of its subdivisions or the equipment of such airport is damaged as a result of a natural disaster or incurs substantial casualty loss which results in what is deemed by the commissioner to be an unsafe condition or when there is an interruption of essential transit services.

(b) When a privately-owned railroad system, its facility or equipment is damaged as a result of a natural disaster or incurs substantial casualty loss which results in an unsafe condition or the interruption of essential railroad service, the railroad company may request the commissioner to declare a state of emergency, and said commissioner may comply with such request and may provide assistance to such railroad company in any manner he deems necessary to restore said railroad system, facility, equipment or service.

(P.A. 94-188, S. 23, 30; P.A. 07-232, S. 8.)

History: P.A. 94-188, Sec. 23, effective June 2, 1994; P.A. 07-232 amended Subsec. (a) by adding provisions re declaration of state of emergency with respect to airports, effective July 11, 2007.



Section 13b-5 to 13b-9 - Deputy commissioner. Departmental organization. Deputy commissioners of bureaus. Bureau of Planning and Research. Bureau of Administration.

Sections 13b-5 to 13b-9, inclusive, are repealed.

(1969, P.A. 768, S. 5–7, 16, 51; P.A. 75-247, S. 2, 4; P.A. 77-614, S. 609, 610.)



Section 13b-10 - Employees.

The commissioner may, subject to the provisions of chapter 67, employ such agents, assistants and employees as he deems necessary to carry out his duties and responsibilities. He may retain and employ other consultants and assistants on a contract or other basis for rendering legal, financial, technical or other assistance and advice.

(1969, P.A. 768, S. 8.)



Section 13b-10a - Transfer of employees connected with livery service.

The employees formerly assigned duties connected with livery service under chapter 244b shall be transferred from the Public Utilities Regulatory Authority to the Department of Transportation pursuant to section 4-38d.

(P.A. 80-372, S. 6; 80-482, S. 3, 40, 345, 348; P.A. 11-80, S. 1.)

History: P.A. 80-482 deleted “division of public utility control within the department of business regulation” and substituted “department of public utility control”; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 13b-11 - Connecticut Transportation Authority.

Section 13b-11 is repealed.

(1969, P.A. 768, S. 9; P.A. 75-572, S. 1, 5.)



Section 13b-11a - Connecticut Public Transportation Commission.

Section 13b-11a is repealed, effective July 1, 2013.

(P.A. 75-572, S. 2, 5; P.A. 77-7; 77-33, S. 1; 77-35; 77-208; 77-614, S. 551, 610; P.A. 79-226; P.A. 83-487, S. 2, 33; P.A. 85-317, S. 1; P.A. 86-235; P.A. 90-219, S. 16; P.A. 98-222, S. 1; P.A. 99-265, S. 3; June 30 Sp. Sess. P.A. 03-4, S. 8; P.A. 11-61, S. 20; 11-80, S. 1; P.A. 13-299, S. 95.)



Section 13b-11b - State-wide transportation goals. Monitoring progress. Reports.

(a) It shall be the state-wide goal: (1) To increase passenger vehicle occupancy levels and the use of public transportation, (2) to increase average occupancy levels to one and two-tenths persons per car by the year 2000, and (3) to increase the use of public transportation and ride sharing so that at least ten per cent of all trips between home and places of employment occur in vehicles occupied by more than one person by the year 2000.

(b) The Connecticut Public Transportation Commission shall monitor progress toward achieving the goals established in subsection (a) of this section and, on or before January 10, 1991, and annually thereafter, shall report its findings and recommendations to the joint standing committees of the General Assembly having cognizance of matters relating to transportation and the environment.

(c) On or before January 1, 1991, the Department of Transportation shall report to the General Assembly on a strategy necessary to increase passenger vehicle occupancy levels to one and one-quarter persons per car by the year 2010.

(P.A. 90-219, S. 17; P.A. 13-277, S. 68; 13-299, S. 10.)

History: P.A. 13-277 restored former Subsec. (b) re monitoring of progress by Connecticut Public Transportation Commission and restored former designation of Subsec. (b) as Subsec. (c), effective July 1, 2013; P.A. 13-299 made a technical change in Subsec. (a), deleted former Subsec. (b) re monitoring of progress by Connecticut Public Transportation Commission and redesignated existing Subsec. (c) as Subsec. (b), effective July 1, 2013.



Section 13b-11c - Connecticut Public Transportation Commission.

(a) There shall be in the Department of Transportation a Connecticut Public Transportation Commission which shall be a successor to the Connecticut Public Transportation Authority and which shall consist of nineteen members, who are electors of the state. Eleven of such members shall be appointed by the Governor, one of whom shall be a representative of business and industry and a regular user of railroad or truck freight service; one a regular commuter using railroad passenger service; one a regular bus user; one who is permanently mobility impaired and a frequent bus user; one a working member of a railroad labor union; one a working member of a bus labor union; one a representative of railroad company management; one a representative of trucking company management; two representatives from separate local transit districts, and one a person sixty years of age or older. The remaining eight members shall have a background or interest in public transportation and be appointed as follows: Two by the president pro tempore of the Senate; two by the minority leader of the Senate; two by the speaker of the House of Representatives; and two by the minority leader of the House of Representatives. The Commissioner of Transportation, the Commissioner of Energy and Environmental Protection, the Secretary of the Office of Policy and Management and the cochairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to transportation, or their respective designees, shall serve as nonvoting, ex-officio members of the commission. The term of each member of the commission shall be four years. Vacancies on said commission shall be filled for the remainder of the term in the same manner as original appointments.

(b) The commission shall advise and assist the commissioner, the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to transportation in the performance of their functions and duties relating to the planning, development and maintenance of adequate rail, bus and motor carrier facilities and rail, bus and other public transportation services including the adequacy of such services for elderly and disabled users in the state and any other matters affecting the quality of public transportation facilities and services in the state. At least once each year, the commission shall hold public hearings in each of the metropolitan areas, as determined by the commission, within the state for the purpose of evaluating the adequacy of such rail, bus, motor carrier and other public transportation facilities.

(c) The commission shall assist the commissioner in developing regulations to formalize arrangements between the department and local transit districts, between local transit districts and transit system operators and between local transit districts.

(d) On or before January first, annually, the commission shall submit in writing to the commissioner and the Governor (1) a list of public transportation projects, which, if undertaken by the state, would further the policy set forth in section 13b-32, including projects specifically for elderly and disabled users; (2) recommendations for improvements to existing public transportation service and projects, incorporating transportation service and projects relative to the needs of elderly and disabled persons and including proposals for legislation and regulations; (3) recommendations for disincentives to free parking, including urban and suburban employment centers; (4) off-peak transit services; and (5) the establishment of urban center loop shuttles. The commissioner shall notify members of the joint standing committees of the General Assembly having cognizance of matters relating to transportation and finance, revenue and bonding, on or before January first, annually, of the availability of the commissioner’s comments and analysis of priorities. A written copy or electronic storage media of such comments and analysis shall be distributed to members of such committee who request them. The commissioner shall meet with the commission at least once during each calendar quarter.

(e) The commission may, upon its own motion, undertake any studies it deems necessary for the improvement of a balanced public transportation system within the state, including the improvement of such system for elderly and disabled users. The commission shall have other powers and shall perform such other duties as the commissioner, the Governor and the General Assembly may delegate to it.

(f) Subject to the provisions of chapter 67, and when authorized to do so by the commissioner, the Governor or the General Assembly, the commission may appoint such officers, agents and employees and may retain and employ other consultants or assistants on a contract or other basis for rendering legal, financial, technical or other assistance or advice as may be required to carry out duties or responsibilities. The staff of the department shall be available to assist the commission.

(g) The members of the commission shall receive no compensation for their services as members but shall be reimbursed for the expenses actually and necessarily incurred by them in the performance of their duties. No member of the commission who is otherwise a public officer or employee shall suffer a forfeiture of his office or employment, or any loss or diminution in the rights and privileges pertaining thereto, by reason of such membership.

(h) A quorum of the commission for the purpose of transacting business shall exist only when there is present, in person, a majority of its voting membership. The affirmative vote of a majority of the quorum shall be required for the adoption of a resolution or vote of the commission.

(i) The members of the commission shall elect one of the members as chairperson with the responsibility to act as presiding officer at meetings of the commission. Regular meetings shall be held at least once in each calendar month and as often as deemed necessary by a majority of members. Any member absent from (1) three consecutive meetings of the commission, or (2) fifty per cent of such meetings during any calendar year shall be deemed to have resigned from the commission, effective on the date that the chairperson notifies the official who appointed such member.

(j) The commission shall have access through the Department of Transportation to all records, reports, plans, schedules, operating rules and other documents prepared by rail and bus companies operating under contract with the state of Connecticut which pertain to the operations of such companies and to any documents that the commission may require from the department to carry out its responsibilities under this section and sections 13b-16, 13b-17 and 16-343, provided this subsection shall not apply to any plans, proposals, reports and other documents pertaining to current or pending negotiations with employee bargaining units.

(P.A. 13-277, S. 74.)

History: P.A. 13-277 effective July 1, 2013.



Section 13b-12 and 13b-13 - Connecticut Aeronautics Commission. Steamship Terminals Commission.

Sections 13b-12 and 13b-13 are repealed.

(1969, P.A. 768, S. 10, 11; 1972, P.A. 134, S. 6; 238, S. 3.)



Section 13b-13a - Connecticut Bicycle and Pedestrian Advisory Board.

(a) There is established a Connecticut Bicycle and Pedestrian Advisory Board which shall be within the Department of Transportation for administrative purposes only.

(b) The board shall consist of eleven members appointed as follows: The Governor shall appoint five members and the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives and the minority leader of the Senate shall each appoint one member. The members shall be electors of the state and have a background and interest in issues pertaining to walking and bicycling, one of whom shall be a representative of an organization interested in the promotion of bicycling, one of whom shall be a representative of an organization interested in the promotion of walking, one of whom shall be an owner or manager of a business engaged in the sale or repair of bicycles, one of whom shall be a representative of visually impaired persons, one of whom shall be a representative of mobility impaired persons, one of whom shall be a representative of transit workers and one of whom shall be a person sixty years of age or older.

(c) All members shall serve for a term of four years, except that of the members first appointed by the Governor, three members shall serve for an initial term of two years and two members shall serve for an initial term of three years. Any vacancy in the membership of the board shall be filled by the appointing authority for the unexpired term. Members shall receive no compensation for their services.

(d) The board shall, at its first meeting and annually thereafter, select a chairperson, vice-chairperson and secretary from among its members. The board shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary or upon the request of a majority of the members.

(e) The duties of the board shall include, but not be limited to, examining the need for bicycle and pedestrian transportation, promoting programs and facilities for bicycles and pedestrians in this state, and advising appropriate agencies of the state on policies, programs and facilities for bicycles and pedestrians.

(f) The board may apply for and accept grants, gifts and bequests of funds from other states, federal and interstate agencies, independent authorities and private firms, individuals and foundations, for the purpose of carrying out its responsibilities.

(g) The Department of Transportation shall assist the board in carrying out its responsibilities by making available department reports and records related to the board’s responsibilities and, within available appropriations, printing the board’s annual report, distributing copies of such report and mailing notices of the board’s meetings.

(h) Not later than January 15, 2010, and annually thereafter, the board shall submit a report, in accordance with section 11-4a, to the Governor, the Commissioner of Transportation and the joint standing committee of the General Assembly having cognizance of matters relating to transportation on (1) the progress made by state agencies in improving the environment for bicycling and walking in this state, (2) recommendations for improvements to state policies and procedures related to bicycling and walking, and (3) specific actions taken by the Department of Transportation in the preceding year that affect the bicycle and pedestrian environment.

(P.A. 09-154, S. 2.)

History: P.A. 09-154 effective July 1, 2009.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 13b-14 - Long-range planning.

Comprehensive long-range planning concerning the future transportation needs of the state shall be coordinated and performed by the department under the direction and supervision of the commissioner, shall be directed to all available and future modes of transportation including but not limited to transportation by highway, air, water and rail, and shall be designed to assure a modern, safe and efficient system of transportation facilities and services.

(1969, P.A. 768, S. 15.)



Section 13b-14a - Funding for hazard elimination activities.

The Department of Transportation shall allocate annually any amount transferred to the Section 402 Highway Safety Grant Program, under the provisions of 23 USC 154, for hazard elimination activities eligible for funding under 23 USC 152. Two hundred thousand dollars of such amount shall be allocated by said department during the fiscal year ending June 30, 2005, for system hardware, software licenses and configuration and installation costs for a video incident responder system to disseminate video transmissions from the Interstate 95 video camera network to authorized law enforcement and emergency service personnel to better coordinate responses to highway incidents.

(P.A. 04-143, S. 34.)

History: P.A. 04-143 effective July 1, 2004.



Section 13b-15 - Master transportation plan.

Section 13b-15 is repealed, effective July 1, 2013.

(1969, P.A. 768, S. 17; P.A. 73-451, S. 2, 3; P.A. 79-23; 79-449, S. 5, 7; P.A. 88-297, S. 15; P.A. 90-230, S. 19, 101; P.A. 91-216, S. 1; P.A. 92-204, S. 1; P.A. 96-222, S. 3; P.A. 98-222, S. 2; P.A. 00-148, S. 6; P.A. 10-159, S. 1; P.A. 13-277, S. 81.)



Section 13b-15a - Hartford-New Britain busway project.

The Commissioner of Transportation may designate the Hartford-New Britain busway project to be accomplished on a total cost basis. If the commissioner designates the Hartford-New Britain busway project as a total cost basis project, the commissioner may enter into a single contract with a private developer, which includes such project elements as engineering design and construction. The contract for said project shall be based on competitive proposals received by the commissioner, who shall give notice of the project and specifications for the project, by advertising, at least once, in a newspaper having a substantial circulation in the Hartford-New Britain area. Award of the total cost contract shall be based on qualifications, technical merit of the proposals and cost. The commissioner shall determine all criteria, requirements and conditions for such proposals and award and shall have sole responsibility for all other aspects of the contract. If applicable, the contract shall state clearly the responsibilities of the developer to deliver a completed and acceptable project on a date certain and the maximum cost of the project.

(P.A. 01-105, S. 5.)



Section 13b-16 - Assessment of modes of transportation. Experimental projects.

(a) On or before September first in the even-numbered year of each biennium, the commissioner shall conduct and complete an assessment of the several modes of transportation in the state, in which the commissioner shall evaluate the adequacy of the facilities and services connected with each such mode and shall determine the needs of the state transportation system. The commissioner shall consider the plans and recommendations prepared by the various boards, councils and commissions that have statutory responsibilities pertaining to the various modes of transportation in Connecticut. The commissioner shall also consider reports, studies, findings and recommendations presented in reports, plans, surveys, and studies relating to transportation prepared for or by any state agency or for or by the state’s regional planning organizations.

(b) The commissioner may engage in experimental projects relating to any available or future mode of transportation, including but not limited to, high speed rail service, the development of heliports and any means of improving existing transportation facilities and services. The commissioner may be assisted by the boards, councils, commissions, state agencies and regional planning organizations referred to in subsection (a) of this section, in connection with any such project.

(1969, P.A. 768, S. 18; 1972, P.A. 134, S. 1; 238, S. 1; P.A. 75-572, S. 3, 5; P.A. 83-487, S. 3, 33; P.A. 00-148, S. 7; P.A. 10-159, S. 2; P.A. 13-277, S. 25.)

History: 1972 acts deleted in Subsec. (a) “the Connecticut aeronautics commission”, “aeronautics”, “the steamship terminals commission” and “harbors and harbor facilities” where they appear; P.A. 75-572 inserted in Subsec. (a) the word “public” in “Connecticut Transportation Authority” before the word “transportation”; P.A. 83-487 amended section to reflect change in structure and name of Connecticut Public Transportation Authority; P.A. 00-148 amended Subsec. (a) by replacing the annual requirement for revision of the comprehensive long-range master transportation plan with a biennial revision requirement and making a technical change for the purpose of gender neutrality; P.A. 10-159 amended Subsec. (a) to replace requirement that commissioner conduct and complete “investigation and study” of modes of transportation on or before September first annually with requirement re “assessment” of such modes on or before September first in the even-numbered year of each biennium, and to replace requirement re consultation with Connecticut Public Transportation Commission with requirement re consideration of plans and recommendations of various boards, councils and commissions with statutory responsibilities re transportation and reports, studies, findings and recommendations of state agencies and regional planning organizations, and amended Subsec. (b) to authorize assistance by various entities referred to in Subsec. (a), effective June 21, 2010; P.A. 13-277 amended Subsec. (a) to delete provision re use of the assessment in the master transportation plan, effective July 1, 2013.



Section 13b-16a - Definitions. Public transportation analysis.

(a) As used in this section:

(1) “Public transportation” includes, but is not limited to, rail service and fixed route bus service;

(2) “Paratransit” includes, but is not limited to, carpooling and vanpooling; and

(3) “Traffic management program” includes, but is not limited to, employer incentives to promote carpooling, vanpooling and public transportation.

(b) The Department of Transportation shall include, as part of its alternative analysis for all new multilaned expressways on new locations, an analysis of public transportation, paratransit or traffic management program options as part of each alternative.

(P.A. 90-219, S. 15; P.A. 03-115, S. 49.)

History: P.A. 03-115 added new Subsec. (a) re definitions, designated existing provisions as Subsec. (b) and amended same to make a technical change and delete former definitions.



Section 13b-16b - Southwest Corridor Action Council.

Section 13b-16b is repealed, effective July 1, 2013.

(P.A. 98-119, S. 2; P.A. 13-299, S. 95.)



Section 13b-16c - Commissioner’s power to sit on a consortium or trade organization board.

(a) The Commissioner of Transportation, or his designee, may sit as a member of the board of a consortium or trade organization organized as a nonstock, nonprofit corporation pursuant to chapter 602 or any similar law of another state, for the purpose of coordinating public or private sector transportation systems to provide: (1) The highest possible quality of transportation services at the lowest practicable cost to all persons needing such services; (2) the most advanced coordinated programs possible in transportation services; (3) the coordination of transportation services to eliminate duplication and incomplete coverage in the provision of such services; (4) the greatest possible state-wide, regional or national integration of transportation service programs; and (5) the education of the public of the transportation needs of the state and the goals of the consortium or trade organization which address such transportation needs.

(b) The commissioner, or his designee, may enter into such contracts and other agreements to further the purposes of each consortium or trade organization organized in accordance with subsection (a) of this section, and as contained in each consortium’s or trade organization’s certificate of incorporation, provided nothing contained in the certificate of incorporation of each such consortium or trade organization shall obligate the commissioner, or his designee, sitting as a member of the board of the consortium or trade organization, to undertake, or participate in, any activity which the commissioner, or his designee, acting in his sole discretion, determines to be in violation of the general statutes.

(P.A. 98-91, S. 1, 9.)

History: P.A. 98-91 effective May 22, 1998.



Section 13b-17 - Regulations re conduct of business. Delegation of duties and responsibilities. Regulations re application fees.

(a) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, for the efficient conduct of the business of the department. The commissioner may delegate (1) to the Deputy Commissioner of Transportation any of the commissioner’s duties and responsibilities; (2) to the bureau chief for an operating bureau any of the commissioner’s duties and responsibilities which relate to the functions to be performed by that bureau; (3) to the Connecticut Public Transportation Commission any of the commissioner’s duties and responsibilities which relate to the functions to be performed by the commission; and (4) to other officers, employees and agents of the department any of the commissioner’s duties and responsibilities that the commissioner deems appropriate, to be exercised under the commissioner’s supervision and direction.

(b) The commissioner may adopt regulations in accordance with the provisions of chapter 54 establishing reasonable fees for any application submitted to the Department of Transportation or the Office of the State Traffic Administration for (1) a state highway right-of-way encroachment permit, or (2) a certificate of operation for an open air theater, shopping center or other development generating large volumes of traffic pursuant to section 14-311, provided the fees so established shall not exceed one hundred twenty-five per cent of the estimated administrative costs related to such applications. The commissioner may exempt municipalities from any fees imposed pursuant to this subsection.

(1969, P.A. 768, S. 12; 1972, P.A. 134, S. 2; 238, S. 2; P.A. 75-572, S. 4, 5; P.A. 82-341; P.A. 83-487, S. 4, 33; P.A. 84-546, S. 35, 173; P.A. 12-132, S. 9; P.A. 13-277, S. 69; 13-299, S. 11.)

History: 1972 acts deleted the Connecticut aeronautics commission and the steamship terminals commission from Subdiv. (3); P.A. 75-572 added “public” before “transportation” in Subdiv. (3); P.A. 82-341 added Subsec. (b) allowing the commissioner to adopt regulations establishing certain permit fees; P.A. 83-487 amended section to reflect change in name of Connecticut Public Transportation Authority; P.A. 84-546 made technical change in Subsec. (a)(3), substituting the words “the commission” for “such agencies”; P.A. 12-132 amended Subsec. (a)(2) by replacing “deputy commissioner” with “bureau chief”, amended Subsec. (b) by replacing “State Traffic Commission” with “Office of the State Traffic Administration” and deleting reference to repealed Sec. 14-311a, and made technical changes, effective July 1, 2012; P.A. 13-277 amended Subsec. (a) to restore former Subdiv. (3) re delegation to the Connecticut Public Transportation Commission and to restore former designation of Subdiv. (3) as Subdiv. (4), effective July 1, 2013; P.A. 13-299 amended Subsec. (a) to add provision re regulations to be adopted in accordance with Ch. 54, to delete former Subdiv. (3) re delegation to the Connecticut Public Transportation Commission and to redesignate existing Subdiv. (4) as Subdiv. (3), effective July 1, 2013.



Section 13b-18 - Investigations, inquiries and hearings.

The commissioner may hold investigations, inquiries and hearings concerning all matters within the jurisdiction of the department. The commissioner may administer oaths and affirmations, certify to all official acts, issue subpoenas and compel the attendance and testimony of witnesses and the production of papers, records, books and documents. If any person refuses to attend, testify or produce papers, records, books or documents as ordered, a judge of the Superior Court, upon application of the commissioner, may make such order as may be appropriate to aid in the enforcement of this section.

(1969, P.A. 768, S. 13.)



Section 13b-19 - Cooperation with agencies and persons. Bonds for rail freight support facilities.

The commissioner shall cooperate with agencies and persons, governmental or private, charged with or having a substantial interest in (1) planning and developing a sound state transportation system, (2) regulation of transportation facilities and services and (3) solving problems connected with transportation. The commissioner may use any proceeds from the sale of state bonds allocated by the State Bond Commission under subsection (e) of section 2 of special act 76-84, as amended by special act 78-64, special act 79-3 and section 2 of public act 80-350*, to fund no more than ninety per cent of the cost of the rehabilitation, expansion or construction of rail freight support facilities, including, but not limited to, public loading platforms, docks and sidings, ramps, storage areas and access roads, located on public or private property, provided no such project shall receive more than seventy-five thousand dollars. The commissioner shall develop and maintain liaison with the Tri-State Regional Planning Commission established by chapter 291.

(1969, P.A. 768, S. 19; P.A. 79-631, S. 31, 111; P.A. 80-350, S. 1.)

*Note: Section 2 of public act 80-350 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 79-631 substituted in Tri-State Regional Planning Commission “regional planning” for “transportation”; P.A. 80-350 provided in Subdiv. (3) for use of proceeds from sale of state bonds to fund not more than 90%, and not to exceed $75,000, for rail freight support facilities.



Section 13b-20 - Records. Certified copies furnished by commissioner or Office of the State Traffic Administration. Delegation of signature authority.

(a) The Commissioner of Transportation shall keep a record of all proceedings and orders pertaining to the matters under said commissioner’s direction and copies of all plans, specifications and estimates submitted to said commissioner. Said commissioner shall furnish to any court in this state without charge certified copies of any document or record pertaining to the operation of the department, and any certified document or record of the commissioner, attested as a true copy by the commissioner, the deputy commissioner, the chief engineer of the department, or any deputy commissioner or bureau head for an operating bureau, shall be competent evidence in any court of this state of the facts contained in such document or record. The commissioner may delegate to the deputy commissioner, the chief engineer, the deputy commissioners or bureau heads for operating bureaus, and other agency staff as appropriate, the authority to sign any agreement, contract, document or instrument which the commissioner is authorized to sign and any such signature shall be binding and valid.

(b) The executive director of the Office of the State Traffic Administration may certify copies of any document or record pertaining to the operation of the Office of the State Traffic Administration, and any certified document or record of said office, attested as a true copy by said executive director, shall be competent evidence in any court of this state of the facts contained in such document or record.

(1969, P.A. 768, S. 52; P.A. 09-186, S. 1; P.A. 12-132, S. 10; P.A. 13-277, S. 3.)

History: P.A. 09-186 designated existing provisions as Subsec. (a), made technical changes therein and added Subsec. (b) to authorize executive director of State Traffic Commission to certify copies of documents or records, effective July 20, 2009; P.A. 12-132 amended Subsec. (b) by replacing references to State Traffic Commission with references to Office of the State Traffic Administration, effective July 1, 2012; P.A. 13-277 amended Subsec. (a) to add provision re bureau head attesting as true any certified document or record of commissioner and to add provisions allowing commissioner to delegate signature authority to bureau head or other appropriate agency staff, effective July 1, 2013.



Section 13b-20a - Regulations re hiring of consultants.

Section 13b-20a is repealed.

(P.A. 79-53; P.A. 83-521, S. 12, 13.)



Section 13b-20b - Definitions.

As used in sections 13b-20b to 13b-20k, inclusive:

(a) “Commissioner” means the Commissioner of Transportation;

(b) “Consultant” means any architect, professional engineer, landscape architect, land surveyor or accountant who is registered or licensed to practice his profession in accordance with the applicable provisions of the general statutes, any planner or any environmental, management or financial specialist;

(c) “Consultant services” includes those professional services rendered by architects, professional engineers, landscape architects, land surveyors, accountants, planners or environmental, management or financial specialists, as well as incidental services that members of such professions and those in their employ are authorized to perform;

(d) “Firm” means any individual, partnership, corporation, joint venture, association or other legal entity authorized by law to practice the profession of architecture, landscape architecture, engineering, land surveying, accounting, planning or environmental, management or financial specialization;

(e) “Selection panel” means the evaluation and selection panel established under section 13b-20c; and

(f) “Negotiation committee” means the committee established under section 13b-20d.

(P.A. 83-521, S. 1, 13; P.A. 84-546, S. 36, 173.)

History: P.A. 84-546 made technical changes in definition of “consultant”; (Revisor’s note: In 1999 a reference to Sec. 13b-20l was changed editorially by the Revisors to Sec. 13b-20k, since section 13b-20l was repealed by P.A. 98-182).



Section 13b-20c - Consultant services evaluation and selection panels.

There is established within the Department of Transportation one or more consultant services evaluation and selection panels which shall consist of the following persons from within the department: (1) Three individuals appointed by the commissioner; (2) one individual appointed by the bureau head of the bureau for which the specific project is being performed, subject to the approval of the commissioner; and (3) one individual appointed by the bureau head of any other bureau if such other bureau is requesting the specific consultant services and if such bureau will be responsible for the administration of the consultant contract, subject to the approval of the commissioner.

(P.A. 83-521, S. 2, 13; P.A. 85-613, S. 149, 154; P.A. 91-124, S. 4.)

History: P.A. 85-613 made technical changes, authorizing multiple panels where previously a single panel was mentioned and deleting references to “modal” bureaus; P.A. 91-124 deleted the provision requiring that appointees of the commissioner on the selection panels serve for a one-year term.



Section 13b-20d - Negotiation committees.

There shall be within the Department of Transportation one or more negotiation committees each of which shall consist of three individuals, appointed by the commissioner from within the department, none of whom shall be members of a selection panel.

(P.A. 83-521, S. 3, 13; July Sp. Sess. P.A. 85-1, S. 12, 15.)

History: July Sp. Sess. P.A. 85-1 authorized multiple committees where previously a single committee was mentioned.



Section 13b-20e - Prequalification of consultants. Letters of interest for provision of consultant services.

(a) Any consultant who desires to provide consulting services to the department in any calendar year shall be required to submit, not later than the fifteenth day of November immediately preceding such calendar year, information concerning their qualifications as may be required by the department. Such consultants shall provide the department with additional or updated information upon request by the department. The commissioner shall by January first, annually, analyze the information submitted and determine those consultants qualified to perform services in areas of expertise established by the department. The commissioner shall publish annually, in accordance with the provisions of section 13b-20g, at any time between September first to October first, a notice that any person, firm or corporation which desires to be listed with the department as a consultant shall submit such information as required pursuant to this subsection to the department. Such notice shall also list the areas of expertise likely to be needed by the department during the next calendar year.

(b) Except as provided in subsection (c) of this section, any consultant, who has not submitted his qualifications to the department, pursuant to subsection (a) of this section, shall not be eligible to perform consultant services for the department. Any prequalified consultant, who has submitted his qualifications to the department, pursuant to subsection (a) of this section, who desires to provide consultant services to the department in response to a notice published in accordance with the provisions of section 13b-20g shall submit only a letter of interest to that effect.

(c) If the prequalified list contains less than five consulting firms or does not include a consultant with a particular expertise required by the department, any consultant may submit a letter of interest to the department in response to a notice published, in accordance with the provisions of section 13b-20g. The letter of interest shall set forth the consultant’s qualifications for performing the specific service sought by the department. The selection panel shall then develop a qualified list of consultants in accordance with sections 13b-20i and 13b-20j.

(P.A. 83-521, S. 4, 13; P.A. 89-152, S. 1; P.A. 91-124, S. 5.)

History: P.A. 89-152 inserted new Subsec. (a) re process for prequalification of consultants and designated former provisions as Subsec. (b); P.A. 91-124 in Subsec. (a) changed the submittal date from November thirtieth to the fifteenth and deleted the provision requiring consultants moving into the state or expanding their services to submit information to the department, in Subsec. (b) added language making prequalification mandatory for those consultants desiring to provide services to the department and added a new Subsec. (c) establishing procedures for the department to obtain consultant when the prequalification list does not contain a consultant with the necessary expertise or when the list contains less than five consultants.



Section 13b-20f - Evaluation of consultants having active agreements with department.

The performance of all consultants who have active agreements with the department shall be evaluated by the supervising unit within the bureau utilizing the consultant services, at six-month intervals and upon completion of the consultant services. Each such evaluation shall be kept on file in the supervising unit and a copy filed with the permanent selection panel.

(P.A. 83-521, S. 5, 13.)



Section 13b-20g - Notice of need for consultants. Responses.

Whenever there is a need to engage a consultant, the Commissioner of Transportation shall notify all firms that are prequalified in accordance with section 13b-20e in the category of services being sought by the department. If the prequalified list contains fewer than five consulting firms or does not include the area of expertise required by the department, the commissioner shall publish a notice in appropriate professional magazines, professional newsletters or on-line professional web sites, indicating the general scope of the assignment and requesting responses in accordance with subsection (b) of section 13b-20e, and at least once in one or more newspapers having a circulation in each county of the state. Responses shall be received at the Department of Transportation not later than fourteen days after the last date on which the notice is published, unless additional time is specifically authorized by the commissioner, or not later than any specific date set forth in such notice. For certain specialized projects the notice may also solicit a full work proposal in addition to the technical qualifications of a firm.

(P.A. 83-521, S. 6, 13; P.A. 89-152, S. 2; P.A. 09-186, S. 2.)

History: P.A. 89-152 made technical change; P.A. 09-186 required commissioner to notify prequalified firms and, if fewer than 5 prequalified firms, to publish notice, and replaced “and newspapers” with “or on-line professional web sites”, effective July 20, 2009.



Section 13b-20h - Selection panel. Responsibilities. Meetings.

(a) A selection panel shall be responsible for the preparation of the evaluation of interested consultants and for the development of a list of prospective consultants for each specific project.

(b) Meetings of a selection panel may be called any time during normal working hours. All motions and decisions shall require for passage the affirmative vote of at least three of the members.

(c) A selection panel shall screen all responses submitted in proper form for a project and shall select five consultant firms for further consideration for appointment and award of a contract. If fewer than five responses are received, all responses shall be considered as eligible for further consideration.

(P.A. 83-521, S. 7, 13; P.A. 85-613, S. 150, 154; P.A. 89-152, S. 3; P.A. 91-124, S. 6.)

History: P.A. 85-613 made technical changes; P.A. 89-152 made technical change; P.A. 91-124 in Subsec. (c) changed the number of firms the department shall interview for a project from seven to five.



Section 13b-20i - Criteria for selection of consultants.

In making the initial review of responses and in all other steps of the selection process, the commissioner and the selection panel shall be guided by the following objective criteria:

(1) Specialized design and technical competence of the consultant firm regarding the types of service required;

(2) Capacity and capability of the firm to perform the work, including any specialized services, within the time limitations;

(3) Past record of performance on contracts with the state and other clients with respect to such factors as control of costs, quality of work, conformance with program and cooperation with client;

(4) The volume of work performed by the firm within the previous three years for the Department of Transportation and the volume of work to be completed by such firm, if any, with the objective of effecting an equitable distribution of contracts among qualified firms and of assuring that the interest of the public in having available a substantial number of qualified firms is protected, provided, the principle of selection of the most highly qualified firms is not violated; and

(5) Where a full work proposal process is utilized, the degree to which the consultant’s proposal satisfies the requirements of the department.

(P.A. 83-521, S. 8, 13; P.A. 89-152, S. 4.)

History: P.A. 89-152 added provision in Subdiv. (4) re providing department with information re work to be completed by firm for the department.



Section 13b-20j - Procedure for selection of consultants. Memorandum re application of evaluation criteria.

(a) A selection panel shall conduct interviews with the five consultant firms selected, or if fewer than five responses are received, the panel shall conduct interviews with all such firms and present the names of all the consultant firms responding to the commissioner.

(b) A selection panel shall proceed to furnish a list of the most qualified consultant firms to the commissioner, or the names of all the consultant firms responding if fewer than five respond. A panel shall prepare a memorandum of the selection process, indicating how the evaluation criteria were applied to determine the most qualified firms, which shall be available to the public after execution of the contract with the selected consultant. The commissioner shall select a consultant from among the list of firms submitted by a selection panel. After the commissioner has made his selection, the names of the consultant firms submitted to the commissioner shall be available to the public upon request. The commissioner shall also prepare a memorandum of the final phase of the selection process, indicating how he applied the evaluation criteria to determine the most qualified firm. Such memorandum shall be available to the public after execution of the contract with the selected consultant.

(P.A. 83-521, S. 9, 13; P.A. 85-613, S. 151, 154; P.A. 91-124, S. 7.)

History: P.A. 85-613 made technical changes; P.A. 91-124 in Subsecs. (a) and (b) changed the number of firms the department shall interview for a project from seven to five.



Section 13b-20k - Negotiations with selected consultants. Memorandum re negotiations.

(a) Upon notification by the commissioner of his selection, the bureau head who will administer the contract shall notify the consultant of his selection. The selected firm shall be audited if necessary prior to negotiations and also during the contract life in accordance with federal statutes, the general statutes and regulations adopted pursuant to such statutes. A member of the negotiation committee shall be present at all such audit meetings.

(b) The selected consultant shall send its fee proposal to the negotiation committee. The appropriate bureau of the department shall prepare a comparative fee proposal that shall also be submitted to a negotiation committee. The committee shall complete negotiations and submit appropriate data to the initiating bureau for the purpose of processing an agreement.

(c) Prior to a contract being executed, the selected consultant shall execute a certificate stating that wage rates and other factual unit costs supporting the compensation are accurate, complete and current at the time of contracting and the consultant firm shall provide to the bureau responsible for administering the project a list of individuals who are expected to contribute to the project.

(d) Any such contract shall contain a provision that the original contract price and any additions thereto shall be adjusted to exclude any significant sums by which the commissioner determines the contract price was increased due to inaccurate, incomplete or noncurrent wage rates and other factual unit costs. All such contract adjustments shall be made within one year following the end of the contract.

(e) If the negotiation committee is unable to negotiate a satisfactory contract with the firm selected by the commissioner, at a price the committee determines to be fair, competitive and reasonable, negotiations with that firm shall be formally terminated. The commissioner shall select a consultant from the remaining firms on the list submitted by the selection panel and the procedure established under this section shall be followed.

(f) Should the negotiation committee be unable to negotiate a satisfactory contract with any of the firms selected by the panel, the panel shall select additional firms and the procedures established under section 13b-20j and this section shall be followed.

(g) After award of a contract under sections 13b-20b to 13b-20k, inclusive, the negotiation committee shall prepare a memorandum setting forth the principal elements of the negotiations with each firm. Such memorandum shall contain sufficient detail to reflect the significant considerations controlling price and other terms of the contract. The memorandum shall be available to the public upon request.

(P.A. 83-521, S. 10, 13; P.A. 85-613, S. 152, 154.)

History: P.A. 85-613 made technical change; (Revisor’s note: In 1999 a reference to Sec. 13b-20l in Subsec. (g) was changed editorially by the Revisors to Sec. 13b-20k, since section 13b-20l was repealed by P.A. 98-182).



Section 13b-20l - Regulations re selection of consultants.

Section 13b-20l is repealed, effective July 1, 1998.

(P.A. 83-521, S. 11, 13; P.A. 98-182, S. 21, 22.)



Section 13b-20m - Guidelines for determining reasonableness of consultant services.

In order to promote engineering and design quality and ensure maximum competition by firms providing consultant services, as defined in section 13b-20b, the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Transportation, shall establish guidelines for determining the reasonableness and allowability of various cost factors which shall include, but not be limited to, salary limits, benefits and expense reimbursement.

(P.A. 96-222, S. 24, 41.)

History: P.A. 96-222 effective June 4, 1996.



Section 13b-20n - Large contracts re public buildings to be awarded to the lowest responsible and qualified bidder. Regulations. Exception.

With respect to any contract for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building under the supervision and control of the Commissioner of Transportation which contract is estimated to cost more than five hundred thousand dollars and is not subject to section 4b-51, the Commissioner of Transportation shall award the contract to the lowest responsible and qualified bidder, as defined in section 4b-92, in accordance with regulations which the commissioner shall adopt, in accordance with chapter 54. Such regulations shall establish, at a minimum: (1) Standards for the advertisement of opportunities to bid, (2) objective criteria for evaluating the qualifications of bidders, (3) the procedures for evaluating bids after the prequalification status of a bidder has been verified, and (4) award panels for the purpose of screening submitted proposals, interviewing bidders and making recommendations to the commissioner. Any contract that is subject to section 4b-51 shall be awarded by the Commissioner of Construction Services in accordance with chapter 60.

(P.A. 03-215, S. 12; P.A. 11-51, S. 90.)

History: P.A. 03-215 effective October 1, 2004; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 13b-20o - Set aside for contractors or subcontractors with annual gross revenues not exceeding three million dollars.

Notwithstanding any provision of the general statutes, the Department of Transportation may set aside any contract or portions thereof, or require any general or trade contractor or any other entity authorized by the department to award contracts to set aside a portion of any contract for contractors or subcontractors that had gross revenues not exceeding three million dollars in the most recently completed fiscal year prior to the contract award. Nothing in this section shall be construed to diminish the total value of contracts that are required to be set aside by the department pursuant to section 4a-60g.

(P.A. 10-190, S. 3; P.A. 11-104, S. 3.)

History: P.A. 10-190 effective July 1, 2010; P.A. 11-104 made a technical change, effective July 8, 2011.



Section 13b-20p - Reduction of number of consultants. Report.

The Commissioner of Transportation shall work to reduce the number of consultants who are engaged to review work performed by other outside consultants and shall report to the joint standing committee of the General Assembly having cognizance of matters relating to transportation on or before July 1, 2013, and annually thereafter on the status of such effort.

(P.A. 12-70, S. 3.)

History: P.A. 12-70 effective June 6, 2012.



Section 13b-21 - Grants to the department.

The commissioner may apply for and accept on behalf of the state any grants from the federal government or any agency thereof, or from any foundation, corporation, association or individual, for any of the functions or purposes of the department, and may expend any money so received to effect any of such functions or purposes. The powers granted under this section shall be in addition to and shall in no way limit the authority granted in part I of chapter 240 or any other provision of law.

(1969, P.A. 768, S. 53.)



Section 13b-22 - Annual report.

The commissioner shall compile and submit to the Governor an annual report as provided in section 4-60. The report shall include the recommendations of the commissioner for legislation necessary to develop and maintain a modern, efficient and well-balanced transportation system.

(1969, P.A. 768, S. 14.)



Section 13b-23 - Additional powers.

The commissioner shall have such additional powers, incidental to the express powers granted under this chapter and title 13a, as may be necessary or proper for the effective performance of his powers and duties.

(1969, P.A. 768, S. 54.)



Section 13b-23a - Leasing of naming rights of transit stations and transit-owned property.

The Commissioner of Transportation shall develop and recommend procedures and criteria for the leasing of naming rights of transit stations and other transit-owned property to private corporations and organizations. The commissioner shall submit such recommended procedures and criteria to the joint standing committee of the General Assembly having cognizance of matters relating to transportation on or before January 30, 2008.

(P.A. 07-232, S. 9; June Sp. Sess. P.A. 07-4, S. 10.)

History: P.A. 07-232 effective July 1, 2007; June Sp. Sess. P.A. 07-4 required commissioner to recommend leasing procedures, deleted “in accordance with the general statutes”, replaced provision re establishment of leasing criteria with provisions re development and recommendation of leasing criteria, provided for submission of recommended procedures and criteria to General Assembly on or before January 30, 2008, and deleted provision re approval not later than close of 2008 session of General Assembly, effective July 1, 2007 (Revisor’s note: The amendments enacted by June Sp. Sess. P.A. 07-4 were inadvertently omitted from the version of this section published in the 2008 Supplement to the General Statutes and have been restored editorially by the Revisors).



Section 13b-24 - Jurisdiction over state highway system. Responsibility for highways of state.

(a) The commissioner shall have jurisdiction over the state highway system with all the powers and duties prescribed in this chapter, in title 13a and as otherwise provided by law.

(b) The Commissioner of Transportation shall have general responsibility for the highways of the state, with all the powers and duties established under title 13a, this chapter and as otherwise provided by law.

(1969, P.A. 768, S. 20, 69.)



Section 13b-25 - Bureau of Highways.

Section 13b-25 is repealed.

(1969, P.A. 768, S. 21; P.A. 77-614, S. 609, 610.)



Section 13b-26 - Alteration of state highway system.

(a) The commissioner shall make such alterations in the state highway system as he may from time to time deem necessary and desirable to fulfill the purposes of this chapter and title 13a. In making any such alteration he shall consider the best interest of the state, taking into consideration relevant factors including the following: Traffic flow, origin and destination of traffic, integration and circulation of traffic, continuity of routes, alternate available routes and changes in traffic patterns. The relative weight to be given to any factor shall be determined by the commissioner. Each biennium the commissioner shall notify all members of the General Assembly of the availability of the plan. A member requesting a plan shall be sent a written copy or electronic storage media of the plan by the commissioner.

(b) The commissioner may plan, design, lay out, construct, alter, reconstruct, improve, relocate, maintain, repair, widen and grade any state highway whenever, in his judgment, the interest of the state so requires. Except when otherwise provided by statute, he shall exercise exclusive jurisdiction over all such highways, and shall have the same powers relating to the state highway system as are given to the selectmen of towns, the mayor and common council of any city and the warden and burgesses of any borough in relation to highways within their respective municipalities. In laying out or building a state highway the commissioner shall follow the procedures of sections 13a-57 and 13a-58.

(c) The commissioner, where necessary in connection with the construction, reconstruction, repair or relocation of a state highway, may relocate, reconstruct or adjust the grade or alignment of any locally maintained highway using standards of construction resulting in safety and convenience. Any highway so changed shall continue to be maintained by the town, city or borough after the completion of such construction, reconstruction, repair or relocation.

(d) The commissioner is authorized and directed, to the full extent but only to the extent permitted by moneys and appropriations becoming available under sections 13a-184 to 13a-197, inclusive, or any other law but subject to approval by the Governor of allotment thereof, forthwith to undertake and proceed with the projects prescribed in section 13a-185 and, to that end, said commissioner with respect to any such project is authorized to do and perform any act or thing regarding the projects which is mentioned or referred to in said section 13a-185.

(e) Subject to the limitations referred to in subsection (d) of this section and in order to effectuate the purposes of said subsection, said commissioner is authorized (1) to plan, design, lay out, construct, reconstruct, relocate, improve, maintain and operate the projects, and reconstruct and relocate existing highways, sections of highways, bridges or structures and incorporate or use the same, whether or not so reconstructed or relocated or otherwise changed or improved, as parts of such projects; (2) to retain and employ consultants and assistants on a contract or other basis for rendering professional, legal, fiscal, engineering, technical or other assistance and advice; and (3) to do all things necessary or convenient to carry out the purposes and duties and exercise the powers expressly given in said sections 13a-184 to 13a-197, inclusive. Except as otherwise stated in subsection (d) of this section, nothing contained in said sections 13a-184 to 13a-197, inclusive, shall be construed to limit or restrict, with respect to the projects, any power, right or authority of the commissioner existing under or pursuant to any other law.

(f) (1) Whenever a state of emergency, as a result of a disaster, exists in the state or any part of the state, and is so declared to be under the provisions of any federal law or state statute, and the state highway system becomes damaged as a result of such disaster, or (2) whenever the commissioner declares that an emergency condition exists on any highway in the state which demands immediate attention to insure the safety of the traveling public, whether or not such highway is damaged, the commissioner may, notwithstanding any other provision of the statutes, employ, in any manner, such assistance as he may require to restore said highway system to a condition which will provide safe travel or to correct the emergency condition so declared by the commissioner.

(1969, P.A. 118; 768, S. 22; P.A. 85-613, S. 114, 154; July Sp. Sess. P.A. 85-1, S. 10, 15; P.A. 87-300, S. 1, 3; P.A. 98-222, S. 3; P.A. 13-277, S. 26.)

History: 1969 P.A. 118, which in fact amended Sec. 13a-3(h), the prior statute addressing this subject matter and which was repealed by 1969 P.A. 768, S. 243, added provisions which, among other things, authorized the commissioner to declare emergency condition to exist whether or not the highway is damaged and also to correct the emergency condition; 1969 P.A. 768, S. 22 created present Sec. 13b-26 and the previously mentioned new provisions in 1969 P.A. 118 were incorporated in Subsec. (f); P.A. 85-613 made technical changes, substituting references to Sec. 13a-197 for references to Sec. 13a-198; July Sp. Sess. P.A. 85-1 amended Subsec. (f) by adding provisions re disapproval of declarations by board; P.A. 87-300 amended Subsec. (f) by eliminating reference to the transportation accountability board’s power to disapprove declarations, in keeping with termination of board’s existence; P.A. 98-222 amended Subsec. (a) by replacing the report to the legislature with a requirement that the commissioner notify all members of the General Assembly that the plan is available upon request in a written format or as electronic storage media; P.A. 13-277 amended Subsec. (a) to delete provision re consistency of state highway system alterations with the master transportation plan, effective July 1, 2013.



Section 13b-26a - Certification upon completion of highway or bridge project.

Upon the completion of a highway or bridge project, a certification shall be signed by each of the following individuals involved with the project: The general contractor; the Department of Transportation project engineer; and either the Department of Transportation chief inspector, consultant resident engineer or chief inspector, or the municipal chief inspector or official. Such certification shall be on forms prepared by the Commissioner of Transportation and shall state that such individual certifies, to such individual’s best knowledge, information and belief, that the completed project has been constructed in substantial compliance with the contract plans, specifications and any approved change orders for such project.

(P.A. 08-101, S. 17.)



Section 13b-27 - Limited access highway.

The commissioner, with the advice and consent of the Governor and the Attorney General, may designate a proposed state highway, or portion thereof, as a limited access highway so as to allow access thereto only at highway intersections or at designated points, when in their opinion such limitation of access would be in the interest of public convenience, safety and necessity. With respect to such highway or portion thereof, the commissioner shall have and exercise all the powers and authority vested in him by statute concerning state highways.

(1969, P.A. 768, S. 23.)

See Sec. 14-238a re illegal entry on limited access highway.



Section 13b-28 - Agreement with adjoining state.

Notwithstanding the provisions of any other statute, the commissioner, with the approval of the Attorney General and the Governor, is authorized to enter into agreements with the corresponding official of any adjoining state for surveys, plans, specifications, estimates and the acquisition of rights-of-way for, and for the construction and maintenance of, highways, bridges and approaches thereto crossing the state line. The provisions of such agreements may be carried out either by the commissioner or by the adjoining state as necessity, convenience or economy requires, provided no commitments or expenditures of state funds shall be made by the commissioner without the approval of the Governor.

(1969, P.A. 768, S. 24; P.A. 80-83.)

History: P.A. 80-83 added “and the acquisition of rights-of-way”.



Section 13b-29 - Commuter parking facilities. Regulations.

(a) Notwithstanding the provisions of any other statute, the commissioner may develop plans for, construct and maintain commuter parking facilities at locations along automobile routes that will reduce peak traffic demands on highway systems and at locations that will encourage the use of carpools, vanpools and mass transportation facilities such as, but not limited to, bus or railroad lines. Any such parking facilities which are not regulated by municipalities on October 1, 1983, may be used only for routine, temporary parking by persons using carpool or vanpool vehicles or mass transportation facilities. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 governing the use of such parking facilities. Violation of any provision of any such regulations shall be an infraction.

(b) Such parking facilities may use space on, above or under highway rights-of-way. Funds expended by the Commissioner of Transportation on such parking facilities shall be divided between the needs of individuals who commute by automobile and individuals who commute by any of the various forms of mass transportation to insure that the needs of each commuter for adequate parking facilities along railroad lines, bus routes, automobile routes or the lines or routes of other forms of transportation are not neglected. The commissioner may enter into agreements with federal, state or local governmental agencies to develop such plans, and to construct and maintain such facilities. The provisions of such agreements may be carried out by the commissioner or the state or local agency as necessity, convenience or economy requires. If and when the Congress of the United States provides financial aid to states for the planning, construction or maintenance of commuter parking facilities, the commissioner may do any and all other acts and things necessary or desirable to take advantage of such financial aid on behalf of the state in the same manner as is provided in section 13a-165 for federal aid for highways. Contracts for such construction shall be carried out in the manner provided by statute and regulations pursuant thereto for public works. The commissioner may acquire in the name of the state such real property as is necessary to construct and maintain such commuter parking facilities in the same manner and with like powers as authorized and exercised by said commissioner in acquiring real property for state highway purposes.

(1969, P.A. 105, S. 1; 768, S. 25; P.A. 78-50; P.A. 83-53.)

History: 1969, P.A. 105, which in fact amended Sec. 13a-3a, the prior statute addressing this subject matter and which was repealed by 1969, P.A. 768, Sec. 243, added in conjunction with commuter parking lots at locations “including space on, above or under highway rights-of-way”; 1969, P.A. 768, S. 25 created present Sec. 13b-29 and the new provisions in 1969, P.A. 105 were incorporated; P.A. 78-50 added “along automobile routes” in conjunction with “commuter parking facilities at locations”, further added “such as, but not limited to, bus or railroad lines” to “encourage the use of mass transportation” and deleted “or reduce peak traffic demands on highway systems”, further added policy for dividing funds between needs of automobile commuters and those who commute by mass transportation to the end that neither are neglected; P.A. 83-53 divided section into Subsecs., included specific mention of carpools and vanpools and limited use of commuter parking facilities not regulated by municipalities and required adoption of regulations governing use of facilities.

See Sec. 13a-73 re acquisition of real property.



Section 13b-30 - Maintenance of roads on state property.

From funds appropriated to the Department of Transportation for general operations, the Commissioner of Transportation shall, on request of the state agency having jurisdiction over the property involved, maintain and improve the roads and drives on the grounds of state institutions, state parks, state forests and other state agencies, including the Connecticut Marketing Authority, such maintenance to include the removal of snow.

(1969, P.A. 768, S. 70; P.A. 73-675, S. 41, 44; P.A. 75-568, S. 34, 45.)

History: P.A. 73-675 changed “highway” to “transportation” fund, effective July 1, 1974; P.A. 75-568 deleted “out of the transportation fund” following “from funds appropriated”.

Cited. 26 CA 74; 29 CA 565; judgment reversed, see 228 C. 358; 44 CA 651.



Section 13b-31 - Town highways.

The Commissioner of Transportation may, upon application of the selectmen or other authority having charge of highways of any town, furnish supervision, inspectors and engineers for any purpose connected with the laying out, repair, reconstruction or maintenance of any highway or bridge. Any expense incurred in furnishing any such assistance shall be paid by the town to the State Treasurer on certification by the commissioner.

(1969, P.A. 768, S. 72.)

See Sec. 13a-175f re joint purchase of materials for use in highway or bridge projects by Transportation Department and town.



Section 13b-31a - *(See end of section for amended version and effective date.) Development of guidelines for design and construction of roads and streets in residential subdivisions.

The Commissioner of Transportation shall develop guidelines for the design and construction of roads and streets in residential subdivisions. Such guidelines shall be based upon considerations of safety, maintenance and cost effectiveness and shall be distributed to municipal and regional planning agencies throughout the state who may use such standards in the adoption of municipal subdivision regulations.

(June Sp. Sess. P.A. 83-10, S. 1, 4.)

*Note: On and after January 1, 2015, this section, as amended by section 288 of public act 13-247, is to read as follows:

“Sec. 13b-31a. Development of guidelines for design and construction of roads and streets in residential subdivisions. The Commissioner of Transportation shall develop guidelines for the design and construction of roads and streets in residential subdivisions. Such guidelines shall be based upon considerations of safety, maintenance and cost effectiveness and shall be distributed to municipal planning agencies and regional councils of governments throughout the state who may use such standards in the adoption of municipal subdivision regulations.”

(June Sp. Sess. P.A. 83-10, S. 1, 4; P.A. 13-247, S. 288.)

History: P.A. 13-247 deleted “and regional” and added “and regional councils of governments”, effective January 1, 2015.



Section 13b-31b - Definitions.

As used in sections 13b-31c to 13b-31e, inclusive, “scenic road” means any state highway or portion thereof that (1) passes through agricultural land or abuts land on which is located an historic building or structure listed on the National Register of Historic Places or the state register of historic places, compiled pursuant to section 10-409, or (2) affords vistas of marshes, shoreline, forests with mature trees or notable geologic or other natural features.

(P.A. 87-280, S. 1.)



Section 13b-31c - Designation of scenic roads.

The Commissioner of Transportation, in consultation with the Commissioner of Energy and Environmental Protection and the Commissioner of Economic and Community Development, may designate state highways or portions thereof as scenic roads. Any alteration of a scenic road shall maintain the character of such road when so designated, if practical.

(P.A. 87-280, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 11.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner of Economic Development with Commissioner of Economic and Community Development; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 7-149a re municipal designation and maintenance of scenic roads.



Section 13b-31d - Alteration or improvement of scenic road.

Prior to altering or improving a state highway or portion thereof that has been designated a scenic road, pursuant to section 13b-31c, the Commissioner of Transportation shall cause to be published in a newspaper of general circulation in the municipality or municipalities in which such scenic road is located, a notice describing the alteration or improvement. There shall be a comment period following the public notice during which interested persons may submit written comments.

(P.A. 87-280, S. 3.)



Section 13b-31e - Regulations.

The Commissioner of Transportation, in consultation with the Commissioner of Energy and Environmental Protection and the Commissioner of Economic and Community Development, shall adopt regulations in accordance with the provisions of chapter 54 setting forth special maintenance and improvement standards for scenic roads which shall include provisions for widening of the right-of-way or traveled portion of the highway and for guardrails, paving, changes of grade, straightening and removal of stone walls or mature trees. In adopting such regulations the commissioner shall consider the protection of historic and natural features of scenic roads.

(P.A. 87-280, S. 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 12.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner of Economic Development with Commissioner of Economic and Community Development; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 13b-32 - Declaration of policy.

Improvement in the transportation of people and goods within, to and from the state by rail, motor carrier or other mode of mass transportation on land is essential for the welfare of the citizens of the state and for the development of its resources, commerce and industry. The development and maintenance of a modern, efficient and adequate system of motor and rail facilities and services is required. The department shall assist in the development and improvement of such facilities and services and shall promote new and better means of mass transportation by land.

(1969, P.A. 768, S. 26.)



Section 13b-33 - Bureau of Public Transportation.

Section 13b-33 is repealed.

(1969, P.A. 768, S. 27; P.A. 75-247, S. 3, 4; P.A. 77-614, S. 609, 610.)



Section 13b-34 - Powers of commissioner.

(a) The commissioner shall have power, in order to aid or promote the operation, whether temporary or permanent, of any transportation service operating to, from or in the state, to contract in the name of the state with any person, including but not limited to any common carrier, any transit district formed under chapter 103a or any special act, or any political subdivision or entity, or with the United States or any other state, or any agency, instrumentality, subdivision, department or officer thereof, for purposes of initiating, continuing, developing, providing or improving any such transportation service. Such contracts may include provision for arbitration of disputed issues. The commissioner, in order to aid or promote the operation of any transportation service operating outside the state, may contract in the name of the state with any person, including, but not limited to, any common carrier, or with the United States or any other state, or any agency, instrumentality, subdivision, department or officer thereof, for purposes of providing any transportation service in the event such assistance is required in the case of an emergency or a special event. The state, acting by and through the commissioner, may, by itself or in concert with others, provide all or a portion of any such service, share in the costs of or provide funds for such service, or furnish equipment or facilities for use in such service upon such terms and conditions as the commissioner may deem necessary or advisable, and any such contracts may include, without limitation thereto, arrangements under which the state shall so provide service, share costs, provide funds or furnish equipment or facilities. To these ends, the commissioner may in the name of the state acquire or obtain the use of facilities and equipment employed in providing any such service by gift, purchase, lease or other arrangements and may own and operate any such facilities and equipment and establish, charge and collect such fares and other charges or arrange for such collection for the use or services thereof as he may deem necessary, convenient or desirable. The commissioner may also acquire title in fee simple to, or any lesser estate, interest or right in, any rights-of-way, properties or facilities, including properties used on or before October 1, 1969, for rail or other forms of transportation services. The commissioner may hold such properties for future use by the state and may enter into agreements for interim use of such properties for other purposes. Any person contracting with the state pursuant to this section for the provision of any transportation service shall not be considered an arm or agent of the state. Any damages caused by the operation of such transportation service by such person may be recovered in a civil action brought against such person in the superior court and such person may not assert the defense of sovereign immunity in such action.

(b) The commissioner shall, in the name of the state, have power to apply for and to receive and accept grants of property, money and services and other assistance offered or made available by any person, any transit district or political subdivision or entity, or any other agency, governmental or private, including the United States or any of its agencies and instrumentalities, which he may use to meet capital or operating expenses and for any other purpose in furtherance of his powers and duties under sections 13b-34 to 13b-36, inclusive, and 13b-38, and to negotiate for and contract regarding the same upon such terms and conditions as he may deem necessary or advisable.

(c) When necessary or desirable in the performance of his powers and duties under this section and sections 13b-35 to 13b-38, inclusive, the commissioner shall, in the name of the state, have power (1) to hire, lease, acquire and dispose of property to the extent necessary to carry out his powers and duties hereunder and (2) to contract to perform services for any person, any transit district or other political subdivision or entity, or with any other agency, governmental or private, and to accept compensation or reimbursement therefor.

(d) The commissioner may be assisted in the performance of his powers and duties under this section by the Connecticut Transportation Authority, and may delegate specific powers and duties to it.

(e) The commissioner shall have the power to aid and assist transit districts pursuant to section 13b-38.

(f) Repealed by P.A. 84-254, S. 61, 62.

(g) Repealed by P.A. 81-421, S. 8, 9.

(h) The commissioner, in the name of the state, shall have the power to enter into leases with respect to transportation equipment and facilities for the purpose of obtaining payments based on the tax benefits associated with the ownership or leasing of such equipment and facilities. In connection with any such lease, the commissioner, in the name of the state, shall have the power to sell, repurchase and sublease any such equipment or facilities, to place deposits or investments with financial institutions to defease rental or repurchase obligations and to enter into related agreements with parties selected by and on terms deemed reasonable by the commissioner. All net payments received by the state pursuant to any such lease or related agreement shall be credited to the Special Transportation Fund, the Infrastructure Improvement Fund, the Department of Transportation operating accounts, or to the Department of Transportation as required pursuant to United States Department of Transportation approval of the lease. Any such lease or related agreement may include provisions for the state, as lessee, to indemnify and hold harmless the lessors or other parties to any such lease or related agreement. Any such lease or related agreement may provide for the state to purchase insurance or surety bonds or to obtain letters of credit from financial institutions when deemed in the best interests of the state by the commissioner. Any such lessor or other party to any such related agreement may bring a civil action to recover damages arising directly from and subject to any such lease or related agreement. No such action shall be brought except within one year from the date the right of action accrues. Any such civil action shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred upon the Superior Court by this section includes any set-off, claim or demand whatever on the part of the state against any plaintiff commencing an action under this section. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to the state. Any such lease or related agreement shall be subject to the approval of the Attorney General.

(i) If the commissioner deems it to be in the best interest of the state, the commissioner may include in any contract with the National Railroad Passenger Corporation pursuant to subsection (a) of this section, provisions for the state to indemnify and hold harmless said corporation, and for such purpose to provide for the state to purchase insurance with a deductible clause, surety bonds or to obtain letters of credit from financial institutions. Said corporation may bring a civil action based on the contract to recover damages arising directly from and subject to any such contract. Notwithstanding the provisions of section 52-576, no such action shall be brought except within one year from the date the right of action accrues. Any such civil action shall be brought in the superior court for the judicial district of Hartford. The jurisdiction conferred on the Superior Court by this section includes any set-off, claim or demand on the part of the state against the said corporation commencing such action. Such action shall be tried to the court without a jury. All legal defenses except governmental immunity shall be reserved to the state.

(1969, P.A. 768, S. 28; 1972, P.A. 261, S. 10, 11; P.A. 74-342, S. 35, 43; P.A. 75-425, S. 50, 57; P.A. 81-421, S. 8, 9; P.A. 84-254, S. 61, 62; P.A. 87-444, S. 1, 2; P.A. 88-147; 88-230, S. 1, 12; 88-364, S. 22, 123; P.A. 89-372, S. 1, 4; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-115, S. 1, 2; 96-222, S. 36, 41; P.A. 05-220, S. 1.)

History: 1972 act added new Subsec. (g) granting authority to assist transit districts and added in Subsec. (b) reference to Sec. 13b-38; P.A. 74-342 added application of Subsec. (a) to “any transit district formed under chapter 103a or any special act” and in that subsection deleted “rail or motor carrier” where appearing and eliminated references to state bond commission where appearing, further deleted following “October 1, 1969” “motor carrier services” and substituted “other forms of transportation services”, added in Subsec. (b) transit district to other entities set forth and also added power to “contract regarding” as well as to “negotiate for”, added in Subsec. (c) (transferred from Subsec. (d)) the power to contract to perform services for the same listing of entities contained in Subsec. (b) and to accept compensation and reimbursement therefor, deleted former Subsecs. (d) and (e) and added new subsection prohibiting entering agreements for payments by the state beyond existing appropriations without prior approval by the finance advisory committee; P.A. 75-425 added new subsection concerning acquisitions and dispositions of real estate, making them subject to the newly established state properties review board; P.A. 81-421 repealed Subsec. (g), which had provided that acquisition and dispositions pursuant to this section were subject to Sec. 4-26b; P.A. 84-254 repealed Subsec. (f) which had prohibited entering into an agreement involving payments beyond available existing appropriations without prior approval of finance advisory committee; P.A. 87-444 added a new Subsec. (h) which authorizes the commissioner of transportation to enter into qualified leased property leases; P.A. 88-147 required that all moneys received by the state pursuant to any qualified leased property shall be credited to infrastructure improvement fund rather than to special transportation fund; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made minor change in wording of Subsec. (h); P.A. 89-372 added new Subsec. (i) re commissioner’s power to include indemnification provision in contract for services with the National Railroad Passenger Corporation. (Revisor’s note: P.A. 88-230 also authorized substitution of the phrase “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1989 public and special acts, effective September 1, 1991); P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-115 amended Subsec. (a) to authorize commissioner to provide any out-of-state transportation service required in the case of emergency or a special event, effective May 24, 1996; P.A. 96-222 amended Subsec. (h) to eliminate authority of commissioner to enter into leases re “qualified leased property”, to authorize commissioner to enter into leases re transportation equipment and facilities for purpose of obtaining payments based on tax benefits associated with ownership or leasing of such equipment and facilities, to specify commissioner’s powers in connection with any such lease and to require net payments received by state pursuant to lease or related agreement to be credited to Special Transportation Fund, department operating accounts or to Department of Transportation, effective June 4, 1996; P.A. 05-220 amended Subsec. (a) to add provision that any person contracting with the state for the provision of any transportation service shall not be considered an arm or agent of the state, that any damages caused by the operation of such transportation service by such person may be recovered in a civil action against such person and that such person may not assert the defense of sovereign immunity, effective July 1, 2005, and applicable to any civil action pending on or filed on or after that date.



Section 13b-34a - Subsidy equalization grants for privately owned bus companies.

The Commissioner of Transportation shall make grants under the bus subsidy program to privately owned bus companies, to subsidize the operating expenses of such companies, to the extent necessary to enable such companies to charge the same basic adult first zone fares as are charged in the cities of Hartford, New Haven and Stamford. Such privately owned bus companies as a condition precedent to the receipt of any subsidy, shall maintain records which will provide statistics to substantiate billings and shall permit state and federal auditors to make audits of the books of the company. Such audits shall be conducted in accordance with appropriate state and federal regulations as they pertain to the operation of bus companies to insure ability to obtain federal funds.

(P.A. 77-491.)



Section 13b-34b - Annual report re public transportation costs.

Section 13b-34b is repealed, effective June 29, 1993.

(June Sp. Sess. P.A. 83-19, S. 2, 5; P.A. 93-307, S. 32, 34.)



Section 13b-35 - Express finding required before commissioner can exercise power.

The commissioner shall exercise the powers conferred by subsection (a) of section 13b-34, only after he has made an express finding that (1) certain specific transportation facilities with respect to which the powers are to be exercised may be discontinued, disrupted or abandoned in whole or in part, (2) the discontinuance, disruption or abandonment of such facilities will be detrimental to the general welfare of the state and (3) the exercise of such powers is essential to the continuation of such necessary transportation facilities; or after he has made an express finding that specific transportation facilities may not be operated in the manner required by the general welfare of the state or that additional transportation facilities are required and the exercise of such powers is essential to the improvement of transportation facilities and services; or after he has made an express finding that future growth and needs of the state require state acquisition or control of transportation rights-of-way, properties or other facilities.

(1969, P.A. 768, S. 29; 1972, P.A. 261, S. 12; P.A. 74-342, S. 36, 43.)

History: 1972 act deleted reference to Subsec. (b) of Sec. 13b-34 from requirement that certain findings be made before the powers granted may be exercised; P.A. 74-342 deleted references to Subsecs. (c) and (d) from that same requirement, deleted “rail or motor carrier” where appearing and substituted “transportation”.



Section 13b-36 - Acquisition of land, buildings, equipment or facilities; right of first refusal of railroad properties and facilities, when.

(a) The commissioner may purchase or take and, in the name of the state, may acquire title in fee simple to, or any lesser estate, interest or right in, any land, buildings, equipment or facilities which the commissioner finds necessary for the operation or improvement of transportation services. The determination by the commissioner that such purchase or taking is necessary shall be conclusive. Such taking shall be in the manner prescribed in subsection (b) of section 13a-73 for the taking of land for state highways.

(b) The commissioner may sell, lease, convey or enter into any other arrangement for the use of such property for the operation of transportation services, or for such other purposes as the commissioner determines to be consistent with the best interests of the state.

(c) Any company or corporation which conducts or has conducted rail operations in the state shall not, except as provided for in this subsection, sell, lease, transfer or otherwise dispose of any railroad properties and related facilities within the state that are abandoned, inactive or currently being used for railroad purposes to any party, without first offering such properties and facilities for sale to the Commissioner of Transportation. This provision shall not apply to any rail related facility that is to be replaced as a result of a rehabilitation program or emergency or routine maintenance programs. Such offer shall be made in writing and shall be sent by certified mail to the Commissioner of Transportation. Such offer shall include a map and description of the subject properties or facilities, the price, if available, for such properties or facilities, a description of the present or past railroad use of the subject property or facilities, and any other terms or conditions said company or corporation proposes to include as part of such sale. The commissioner, upon receipt of such offer, shall within forty-five days notify said company or corporation, in writing by certified mail, whether he is interested in acquiring the subject properties or facilities. Within one hundred thirty-five days of such written notice, the commissioner shall notify said company or corporation in writing by certified mail either that he has made an express finding in accordance with section 13b-35 and shall acquire such properties or facilities or that he shall not accept such offer and shall not acquire such properties or facilities. In no event shall said company or corporation offer to sell any railroad properties or related facilities which were the subject of negotiations between the commissioner and said company or corporation to any other party on terms more favorable to said party than the final terms offered to the commissioner during negotiations. Nothing in this section shall be construed to prevent a railroad company from transferring rail facilities within its own system or from selling, leasing or transferring or otherwise disposing of railroad properties or related facilities currently in use to another party provided that in no event shall the sale, lease, transfer or other disposition of such properties or facilities result in the discontinuance of existing rail service in the state. For the purposes of this section, the terms railroad properties and related facilities shall mean all the land, structures, buildings, rails, ties, ballast, signals and materials that have been or are used for rail transportation purposes and that are located either within the right-of-way as defined by railroad valuation maps or other suitable maps or abutting such right-of-way.

(1969, P.A. 768, S. 30; P.A. 74-342, S. 37, 43; P.A. 79-167, S. 1, 2; P.A. 02-123, S. 4.)

History: P.A. 74-342 deleted “rail or motor carrier” in Subsecs. (a) and (b) and substituted “transportation”; P.A. 79-167 added new Subsec. (c) providing for offering first refusal to the state by companies disposing of railroad properties and facilities; P.A. 02-123 amended Subsec. (a) to require that taking be in the manner prescribed in Sec. 13a-73(b) for the taking of land for state highways, in lieu of Sec. 48-12 for the taking of land for state institutions, effective June 7, 2002.

Cited. 209 C. 480.

A proceeding to reassess damages in connection with the condemnation of real property interests by state pursuant to Sec. 13a-76 did not affect title to real property because the proceeding did not have an influence on or bring about a change in the ownership of the properties. 121 CA 13.



Section 13b-37 - Hearing before the Department of Public Utility Control.

Section 13b-37 is repealed, effective June 18, 2003.

(1969, P.A. 768, S. 32; P.A. 75-486, S. 35, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 29, 348; P.A. 84-20, S. 1; P.A. 03-115, S. 91.)



Section 13b-38 - Advice and assistance to transit districts. Grants and loans.

The commissioner may furnish to any transit district formed under chapter 103a advice and technical assistance regarding its functions, plans and programs regarding mass transit services, and make recommendations in respect thereto. To the extent that the administrative costs of any such transit district are not paid from operating revenues or other revenue sources, the commissioner may make grants to the transit district to pay two-thirds of such costs in cash on the condition that the constituent municipalities in the district pay one-third of such costs, in the form of cash or noncash grants in aid. The commissioner may also furnish grants or loans to any such transit district to help the transit district to plan, research, construct, reconstruct, subsidize, operate or maintain transit systems, including property, equipment and facilities, whether operated or to be operated by the transit district or private owners, and to pay any local share required to obtain matching grants from the federal government.

(1969, P.A. 768, S. 33; 1972, P.A. 261, S. 13; P.A. 74-342, S. 38, 43.)

History: 1972 act substituted “mass transit” for “motor bus” and provided for grants and loans to transit districts; P.A. 74-342 deleted provision concerning proceeds of bonds and notes.

See Sec. 7-273l re applications by transit districts for state funds, distribution formula and conditions for receiving funds.



Section 13b-38a - Establishment of commuter programs. Advice and assistance to employers. Traffic management programs. Task force to create programs.

(a) The Department of Transportation shall assist all employers in the state who employ or provide parking facilities for one hundred or more employees in one location, in establishing a commuter, trip-to-work program. The Department of Transportation, working in coordination with the Office of Policy and Management, the Department of Energy and Environmental Protection and the Department of Economic and Community Development, shall provide to such employers information for commuting to work, which information shall include, but not be limited to, the following: (1) Schedules and types of available modes of public transportation in the employer’s region; (2) maps and listings of state commuter parking lot locations; (3) estimates of cost savings to individual employees where determinable; (4) sources of available federal and state funds, including subsidies, to aid in the implementation of employee commuter, trip-to-work programs; (5) available tax incentives to employers for participation in such program; (6) lists of state, regional and local officials operating transit districts, who may assist the employer in such a program; and (7) literature, posters, pamphlets and cost savings charts. All employers in the state who employ or provide parking facilities to one hundred or more employees in one location, who wish to participate in a commuter, trip-to-work program, shall submit to the Department of Transportation on forms provided by the commissioner, the work schedules, residence addresses and usual mode of transportation of their employees. Following an employer’s request for a commuter, trip-to-work program, the department, in conjunction with any other state agency having jurisdiction, shall render necessary assistance in the implementation of the program. Based upon information received from the employer and in the order received, the Department of Transportation shall furnish to such employers a proposed commuter, trip-to-work program for their employees. Said program shall include at no cost to the employer: (A) A computer matching of employees for potential carpool, vanpool and buspool services; (B) technical assistance to the employer in implementing carpools, vanpools and buspools and utilizing existing transit systems at the employer’s work location.

(b) If any funds are made available to the Department of Transportation for transportation management plans, the commissioner may make a grant to any municipality, transit district or regional ride-sharing entity for the purpose of developing or administering any plan which complies with the objectives and requirements of subsections (c) and (d) of this section.

(c) Any traffic management plan shall be created in conjunction with business firms and community and commuter groups and each plan shall be designed to alleviate traffic congestion by encouraging the use of mass transportation and promoting the establishment of programs as described in subsection (d) of this section. Any municipality, transit district or regional ride-sharing entity which is developing or creating a traffic management plan, either individually or in conjunction with other such entities may submit an application for a grant in accordance with the provisions of this section. The amount of such grant to any participating entity for any year may not exceed seventy per cent of the total amount expended by any such entity with respect to such year for the purposes of developing and administering such plan. Any application for a grant under the provisions of this section shall include, but not be limited to, the following: (1) The population of the municipality or the population of the regions covered by the transit district or regional ride-sharing entity; (2) a description of all aspects of the manner in which the proposed plan will alleviate traffic congestion; (3) the name of and manner in which each business firm is participating in the plan; (4) the name of and manner in which each community group and commuter group is participating in the plan; (5) the total proposed expenditures for the development and administration of the plan in the year in which such application is submitted and a certification that not less than thirty per cent of the plan’s funding will be provided by the grantee. Grants made for the purposes of this section shall not be expended for any other purpose.

(d) Any traffic management plan established in a municipality, transit district or regional ride-sharing entity shall be designed to encourage implementation of the following programs, to the extent that such program is a part of any such plan: (1) A ride-sharing incentive program, in which a business firm encourages employees through fiscal or other incentives to make their commute to work by any means other than a single occupant vehicle, including rail, bus or van sharing; (2) a vanpool or company shuttle program, in which a business firm purchases or assists in the purchase of a vanpool to be used by employees for ride-sharing or provides a company shuttle van for its employees; (3) preferential parking programs for ride-sharing employees; (4) employee transportation coordinating programs, in which an employer designates an employee as an employee transportation coordinator who shall assist in ride-sharing matching, publicizing and promoting alternate means of commuting, analyzing and advocating for company-provided commutation incentives or managing, implementing and monitoring existing company commutation incentives; (5) commuter allowance programs, in which an employer provides an employee with a commuter allowance based on the amount an employer expends to provide such employee with free parking; (6) flexible work hours for employees, allowing employees to work flexible hours to alleviate rush hour traffic congestion; and (7) satellite parking, in which a business firm provides shuttle bus service from commuter parking lots outside urban areas.

(e) The Department of Transportation shall adopt regulations, in accordance with chapter 54, to carry out the purposes of this section, which regulations shall include, but not be limited to, establishing criteria for awarding grants pursuant to subsection (b) of this section and procedures to notify municipalities, transit districts or regional ride-sharing entities of the availability of funds.

(f) There is established a task force to develop transportation management plans to ensure compliance with the Clean Air Act amendments of 1990, P.L. 101-549. The purpose of the task force shall be to develop various programs to be implemented by employers who employ one hundred or more employees to reduce traffic congestion and improve traffic flow and air quality throughout the state. The task force shall consider: (1) Programs to be included in any transportation management plan, which programs shall include, but not be limited to, the programs specified in subsection (d) of this section; (2) timetables for the implementation of the plans; (3) financial incentives for implementation of the plans or penalties for employers who fail to comply with the implementation of the plans; (4) methods to ensure effective participation of employers throughout the state in the development and implementation of the plans; (5) the identification and creation of funding mechanisms to implement the plans; (6) guidelines for monitoring the implementation of the plans and any needed revisions to the plans; (7) the appropriate role of municipalities, transit districts and regional ride-sharing entities in the development and the implementation of the plans; and (8) identification of any state laws or regulations which may impede the implementation of the plans. The task force shall be comprised of the chairpersons and ranking members of the joint standing committees on transportation and environment, the Commissioners of Transportation, Energy and Environmental Protection and Administrative Services, or their designees, and the following appointees: The Governor shall appoint one representative from an employer who employs at least one hundred employees, one representative from a municipality, one representative from a transit district or regional ride-sharing entity and one public member; the president pro tempore of the Senate shall appoint a representative from an employer who employs at least one hundred employees in an urban area of the state; the majority leader of the Senate shall appoint a representative from an employer who employs at least one hundred employees in a rural or suburban part of the state; the minority leader of the Senate shall appoint a representative from an employer who employs at least one hundred employees in an urban part of the state; the speaker of the House of Representatives shall appoint a representative from an employer who employs at least one hundred employees in a suburban or rural part of the state; the majority leader of the House of Representatives shall appoint a representative from a group representing business and industry and the minority leader of the House of Representatives shall appoint a representative from a municipality or regional planning agency. The Governor’s appointee representing an employer who employs at least one hundred employees shall organize and chair the task force. The Department of Transportation shall provide any necessary support staff or services for the task force. The task force shall submit its initial findings and recommendations to the joint standing committee on transportation on or before February 1, 1992, and annually thereafter on January first until such time as the task force determines that there is no longer a need for continued reporting.

(P.A. 79-544, S. 1, 2; P.A. 90-190, S. 1, 2; P.A. 91-148, S. 1, 3; 91-343, S. 6, 11; May Sp. Sess. P.A. 92-13, S. 11, 18; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1.)

History: P.A. 90-190 added new Subsecs. (b) to (e) making grants available to a municipality, transit district or ride-sharing entity for the establishment of traffic management programs; P.A. 91-148 in Subsec. (a) changed the employers covered from those with more than one hundred fifty employees to those with more than one hundred employees and added a new Subsec. (f) establishing a task force for the development of traffic management programs; P.A. 91-343 deleted reference to “division of energy” in office of policy and management in Subsec. (a); May Sp. Sess. P.A. 92-13 amended Subsec. (f) by extending the existence of the task force; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

See Sec. 13b-38o et seq. re state-wide traffic management program to meet the requirements of the Clean Air Act.



Section 13b-38b - Ride-sharing organizations. Eligibility for state funds. Plans for transport of the handicapped. Regulations.

(a) No ride-sharing organization shall be eligible to receive funds from the state unless such organization has developed a program, approved by the Department of Transportation, for the transport of handicapped persons between their homes and their places of employment. Such program shall be reviewed and approved or disapproved by the Department of Transportation annually.

(b) The Commissioner of Transportation shall adopt regulations, in accordance with the provisions of chapter 54, establishing requirements and standards for programs required pursuant to subsection (a) of this section.

(P.A. 86-308, S. 1, 3.)



Section 13b-38bb - State matching grant program for elderly and disabled demand responsive transportation. Allocations. Requirements. Data collection.

(a) The Commissioner of Transportation shall establish a state matching grant program, in accordance with the provisions of this section, which shall be available to any municipality upon application of such municipality. Such grants shall be expended by such municipalities for elderly and disabled demand responsive transportation programs that shall be available to persons age sixty or older.

(b) Not later than thirty days after the commissioner determines an allocation amount, the commissioner shall notify municipalities of the availability of such amount.

(c) Municipalities shall apply to the state through a designated regional planning organization or transit district for funding allocations. The regional planning organization or transit district and municipalities interested in applying for the funds shall collaborate on service design to determine how to use the funding most effectively in that municipality and its surrounding region. The commissioner shall have the authority to approve or disapprove the method for delivery of service.

(d) The maximum amount allocated to a municipality shall be determined by the commissioner in accordance with the following formula: Fifty per cent of such funds shall be apportioned on the basis of the share of the population of persons age sixty or older in the municipality relative to the state’s total population of persons age sixty or older, as defined in the most recent federal decennial census or in estimates provided in the five-year interim by the Office of Policy and Management. Fifty per cent of such funds shall be apportioned on the basis of a municipality’s square mileage relative to the state’s total square mileage.

(e) Each municipality applying for such grant funds shall provide a fifty per cent match to such funds. If a municipality chooses not to apply for such funds, its portion shall revert to the Special Transportation Fund.

(f) A municipality, receiving a grant provided pursuant to this section, shall annually submit to the Commissioner of Transportation, on forms provided by said commissioner, the following data on such transportation programs: (1) The number of unduplicated riders; (2) the number of one-way trips; (3) the number of miles traveled; (4) the number of trip denials; (5) the number of hours vehicles are in use annually; (6) all federal, state, municipal and other revenues received and expenditures incurred in the provision of dial-a-ride services; and (7) any other information determined to be necessary by the commissioner.

(g) A municipality receiving a grant pursuant to this section shall annually submit to the Commissioner of Transportation a certification that any state grant shall be in addition to current municipality levels of spending on such programs.

(h) Any funds shall only be expended for grants and administrative costs and shall not be expended for any other purpose.

(P.A. 99-265, S. 4; P.A. 00-148, S. 22; P.A. 02-123, S. 5; June Sp. Sess. P.A. 05-4, S. 39.)

History: P.A. 00-148 made technical changes, amended Subsec. (a) by making the state matching grant a program, amended Subsec. (b) by replacing “a grant” with “an allocation”, added new Subsec. (c) re application process for allotted funds and redesignated Subsecs. (c) to (g), inclusive, as Subsecs. (d) to (h), inclusive; P.A. 02-123 amended Subsec. (c) to eliminate references to “within the transportation service region, as established in section 13b-38m,” and “allocated to municipalities within that transportation service region” and to change “municipality and region” to “municipality and its surrounding region”, effective June 7, 2002; June Sp. Sess. P.A. 05-4 amended Subsec. (a) to delete references to deadlines for establishing program and to establishing program within available General Fund appropriations, amended Subsec. (e) by changing General Fund to Special Transportation Fund, and amended Subsec. (h) to remove reference to appropriated funds and specify that funds shall only be expended for grants and administrative costs, effective July 1, 2005.

See Sec. 13b-57s re funding for grants-in-aid and administrative expenses for program.



Section 13b-38c - Loans for the acquisition of vanpool vehicles.

The Commissioner of Transportation is authorized to loan funds for the purpose of financing the acquisition of vanpool vehicles, as defined in section 14-1, to any person, firm or organization.

(P.A. 07-232, S. 44; P.A. 08-150, S. 35.)

History: P.A. 07-232 effective July 1, 2007; P.A. 08-150 made a technical change.



Section 13b-38cc - Buses for 21st Century Mobility program.

There is established, within available budgetary resources, the “Buses for 21st Century Mobility” program which shall be administered by the Department of Transportation. Commencing July 1, 2008, the Department of Transportation shall accept applications from publicly funded transportation providers and nonprofit community transportation service providers for funding to provide new and expanded bus transportation services as part of the Buses for 21st Century Mobility program. Such new and expanded bus transportation service programs shall include, but not be limited to: (1) Expansion of existing services where a demonstrated need has been shown, including, but not limited to, weekend and evening service and increased frequency of service; (2) establishment of new services where a demonstrated need has been shown; (3) new rail shuttle services; (4) express bus commuter services; (5) greater coordination of marketing and web-trip planning of transit services; and (6) other bus transportation programs designed to increase bus ridership opportunities for Connecticut residents.

(P.A. 08-155, S. 1.)

History: P.A. 08-155 effective July 1, 2008.



Section 13b-38dd - Zero-emissions buses implementation plan. Collaborative efforts re hydrogen fuel and renewable energy sources strategies. Hydrogen refueling stations. Funding plans.

(a) The Department of Transportation shall consult with the Connecticut Center for Advanced Technology, Inc. to develop a plan to implement zero-emissions buses state-wide. Such plan shall include the technological, facility and financial arrangements needed for such a conversion of bus fleets as well as identifying specific locations for hydrogen refueling stations along state highways or at locations that could potentially be utilized by state fleets or other public or private-sector fleets. This shall be part of a larger collaborative effort between the Department of Transportation and the Connecticut Center for Advanced Technology, Inc. to identify strategies to expand the availability and use of hydrogen fuel and renewable energy sources within any such corridor or around such a centralized fleet fueling location. Said plan shall be completed within available appropriated funds designated for the purpose of studying or designing clean fuel or alternative fuel solutions.

(b) Said plan shall be completed and submitted to the joint standing committees of the General Assembly having cognizance of matters relating to energy, environment and transportation not later than December 31, 2010, subject to the availability of study funds from readily available and already appropriated sources of funding.

(c) Such hydrogen refueling stations identified in the plan shall provide fuel for zero emissions vehicles at appropriate pressures and volumes identified by Connecticut Center for Advanced Technology, Inc. The study shall consider technologies for generating hydrogen which will use products principally manufactured and assembled in the state.

(d) The plan shall also examine appropriate available funding from the state or federal government for purchasing zero-emissions buses and constructing any recommended hydrogen fueling facilities from funds designated for the purpose of encouraging clean fuel or alternative fuel use. Any funding plans developed within the study for the establishment of zero-emissions bus fleets and hydrogen refueling corridors or centralized fueling facilities shall be provided in a manner to encourage federal and private cost sharing.

(P.A. 09-186, S. 8.)



Section 13b-38f - Bus shelter construction program.

Section 13b-38f is repealed, effective July 1, 1998.

(P.A. 79-500, S. 1, 3; P.A. 98-182, S. 21, 22.)



Section 13b-38g - Expansion of mass transportation systems.

Subject to available appropriations, the Commissioner of Transportation shall expand mass transportation systems, such as rail and bus services, in locations where the commissioner deems appropriate.

(P.A. 00-129, S. 1.)



Section 13b-38h - Fare changes for mass transportation.

(a) The Department of Transportation shall provide for changes in fares for mass transportation by land in accordance with the provisions of this section and shall not be required to conform to the procedures in chapter 54.

(b) Prior to adopting any change in fares for mass transportation by land, the department shall (1) give notice of the proposed fare change, its amount and the date it is proposed to take effect by advertising, at least once, in one or more newspapers having general circulation in all areas of the state that may be affected by such change in fares, and (2) in such notice, provide information on the time and place a public hearing is to be held on such proposed change. Such notice shall be posted at least fifteen days prior to such public hearing. The department shall send a copy of such notice to the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to transportation and to finance. A public hearing on the proposed fare change shall be held at such time and place as will be convenient for public attendance.

(P.A. 11-61, S. 51.)

History: P.A. 11-61 effective July 1, 2011.



Section 13b-38k - Paratransit vehicles defined. Bidding for service programs.

(a) For the purposes of this section: “Paratransit vehicle” means motor bus, taxicab or motor vehicle in livery service operated under a certificate of convenience and necessity issued by the Department of Transportation or by a transit district and which is on call or demand or used for the transportation of passengers for hire.

(b) Any program funded by a state, federal or municipal agency for the purpose of providing paratransit services through a state agency, municipality, planning agency or transit district shall provide for the maximum feasible participation of private, for-profit operators of paratransit vehicles by affording such operators a full and reasonable opportunity to enter a competitive bid on all contracts for the provision of any paratransit services.

(c) Any private, for-profit operator of paratransit vehicles who is required to satisfy a bonding requirement as a prerequisite to submitting a competitive bid on any contract offered by a state agency, municipality, planning agency or transit district for the provision of paratransit services may, in lieu of such bond, offer a promissory note secured by a mortgage, pledge or other form of security on any or all of its real or personal property or an interest therein, in an amount and subject to such terms and conditions as may be approved by such state agency, municipality, planning agency or transit district.

(P.A. 79-413, S. 1–3; P.A. 80-482, S. 4, 40, 345, 348; P.A. 84-20, S. 2.)

History: P.A. 80-482 changed “division” to “department” in Subsec. (a) and deleted “within the department of business regulation”; P.A. 84-20 substituted transportation department for public utility control department in Subsec. (a).



Section 13b-38l - Citizens’ Transportation Advisory Council. Appointments. Functions and duties.

Section 13b-38l is repealed, effective October 1, 1999.

(P.A. 88-177; P.A. 99-265, S. 5.)



Section 13b-38m and 13b-38n - Survey of special transportation services. Contracts for the regionalization and coordination of special transportation services.

Sections 13b-38m and 13b-38n are repealed, effective June 7, 2002.

(P.A. 92-68, S. 1–3; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; P.A. 96-268, S. 14, 34; P.A. 02-123, S. 30.)



Section 13b-38o - Definitions.

For the purposes of sections 13b-38o, 13b-38p, 13b-38t, 13b-38v and 13b-38x, the following definitions shall apply unless otherwise provided by federal law or regulation:

(1) “Affected employer” means an employer, or its successor, which employs one hundred or more employees at a work location located in a severe nonattainment area. For the purposes of this subdivision, the number of employees shall be the average number of employees per work location during the preceding twelve months;

(2) “Clean Air Act” means the federal Clean Air Act, 42 USC Section 7401 et seq., as may from time to time be amended;

(3) “Employee” means any person employed by, or who enters into a direct contract for services with, an employer for eighty or more hours per twenty-eight-day period in a full-time or part-time position, who reports to the employer’s work location and either (A) is assigned primarily to such employer’s work location or (B) uses a mode of transportation to perform such person’s job responsibilities other than the vehicle in which such person commuted to the employer’s work location;

(4) “Employer” means any person, firm, business, educational institution, nonprofit agency, corporation, limited liability company, the state, any political subdivision of the state, any governmental agency, or any other entity which employs persons;

(5) “Severe nonattainment area” means the geographic area in Connecticut designated as such by the federal Environmental Protection Agency pursuant to the Clean Air Act;

(6) “Traffic reduction program” means a program established under section 13b-38p in which any affected employer may participate;

(7) “Work location” means a site, building, group of buildings or set of contiguous buildings or portion thereof, under the ownership, operation or control of an affected employer where employees perform work.

(May Sp. Sess. P.A. 92-13, S. 1, 18; P.A. 93-334, S. 1, 7: P.A. 94-129, S. 1, 3; P.A. 95-79, S. 36, 189; P.A. 96-223, S. 1, 8.)

History: P.A. 93-334 redefined “affected employer” and “employee”, substituted definition of “peak travel period” for “peak period”, added definitions of “compliance report”, “maintenance plan”, “revised compliance plan” and “target average passenger occupancy” and made technical changes, renumbering Subdivs. as necessary, effective June 29, 1993; P.A. 94-129 redefined “employer”, effective May 20, 1994; P.A. 95-79 redefined “employer” to include a limited liability company, effective May 31, 1995; P.A. 96-223 deleted definitions of “average passenger occupancy”, “average vehicle occupancy”, “compliance plan”, “compliance report”, “maintenance plan”, “peak travel period”, “regional planning agency”, “revised compliance plan” and “target average passenger occupancy”, added definition of “traffic reduction program”, made technical changes and renumbered Subdivs. as necessary, effective July 1, 1996.

See Sec. 13b-38a re establishment of commuter programs, advice and assistance to employers, traffic management programs and task force to develop transportation management plans.



Section 13b-38p - Voluntary traffic reduction program.

There is hereby established a voluntary traffic reduction program in order to achieve the goals of the Clean Air Act. Any affected employer which elects to participate in such program shall submit a plan and an annual update to the Commissioner of Transportation. Such plan shall describe the measures to be implemented to reduce single occupancy vehicle trips to and from the work location of such employer and to relieve traffic congestion. Any such affected employer which elects to participate in the program shall be eligible for a tax credit pursuant to the provisions of section 12-217s and assistance pursuant to section 13b-38v, provided such plan has been approved by the commissioner.

(May Sp. Sess. P.A. 92-13, S. 2, 18; P.A. 93-334, S. 2, 7; P.A. 94-89, S. 12; 94-129, S. 2, 3; May 25 Sp. Sess. P.A. 94-1, S. 125; P.A. 96-223, S. 2, 8.)

History: P.A. 93-334 amended Subsec. (b) to require commissioner of transportation to establish time schedules for submission of registration information, amended Subsec. (d) to provide that the survey of employees’ commutation patterns would exclude the commutation patterns of employees employed by affected employers with more than 1,000 employees and to provide that the survey results would be returned to the department of transportation or a regional planning agency “as determined by the department”, amended Subsec. (e)(9) to revise provisions re compliance plans, amended Subsec. (f) to allow department of transportation itself to review and approve plans, amended Subsec. (g) to allow department to evaluate plans for “its ability to convincingly demonstrate achievement of the target average passenger occupancy” and notify the affected employer of any defects in the plan and added new Subsecs. (h) and (i) re revised compliance plans, effective June 29, 1993; P.A. 94-89 amended Subsec. (d) to provide that all affected employers, rather than affected employers who do not achieve a 75% response rate pursuant to subparagraph (C), shall consider nonrespondents to the required survey to have reported to work in a single occupancy vehicle and to specify that surveys conducted by affected employers with more than 1,000 employees shall be conducted pursuant to subparagraphs (A), (B), and (C) of that subsection; P.A. 94-129 amended Subsec. (f) by changing the dates for submission of the compliance plan in the following manner: In Subdiv. (1), from January to June 1, 1994, in Subdiv. (2), from April to July 1, 1994, and in Subdiv. (3), from July to September 1, 1994, effective May 20, 1994; May Sp. Sess. P.A. 94-1, amended Subsec. (d) to provide that affected employers who do not achieve a 75% response rate for the survey required in that subsection shall calculate nonrespondents as arriving in a single occupancy vehicle; (Revisor’s note: In 1997 references in Subsec. (a) to “Department of Labor” were replaced editorially by the Revisors with references to “Labor Department” for consistency with statutory usage); P.A. 96-223 deleted Subsecs. (a) to (i), inclusive, in their entirety and substituted provisions re establishment of voluntary traffic reduction program, effective July 1, 1996.

See Sec. 13b-38a re establishment of commuter programs, advice and assistance to employers, traffic management programs and task force to develop transportation management plans.



Section 13b-38q to 13b-38s - Average vehicle occupancy. Consolidation of traffic management plans. Information to be sent to new affected employers.

Sections 13b-38q to 13b-38s, inclusive, are repealed, effective July 1, 1996.

(May Sp. Sess. P.A. 92-13, S. 3–5, 18; P.A. 94-166; P.A. 96-223, S. 7, 8.)



Section 13b-38t - Assistance to Department of Transportation from Labor Commissioner.

The Labor Commissioner shall, upon request of the Commissioner of Transportation, supply such information as is necessary to assist the Department of Transportation in carrying out its responsibilities under section 13b-38p and the Clean Air Act.

(May Sp. Sess. P.A. 92-13, S. 6, 18; P.A. 96-223, S. 3, 8.)

History: P.A. 96-223 substituted “section 13b-38p and the Clean Air Act” for “sections 13b-38o to 13b-38y, inclusive”, effective July 1, 1996 (Revisor’s note: A reference to Commissioner of Labor was replaced editorially by the Revisors with Labor Commissioner for consistency with statutory usage).

See Sec. 13b-38a re establishment of commuter programs, advice and assistance to employers, traffic management programs and task force to develop transportation management plans.



Section 13b-38u - Exempted employers.

Section 13b-38u is repealed, effective July 1, 1996.

(May Sp. Sess. P.A. 92-13, S. 7, 18; P.A. 93-334, S. 3, 7; P.A. 96-223, S. 7, 8.)



Section 13b-38v - Moneys received for traffic reduction programs.

Any moneys received by the state pursuant to a congestion mitigation and air quality grant under the Transportation Equity Act for the 21st Century shall be credited to the Special Transportation Fund, established pursuant to section 13b-68. Such moneys shall be expended as follows: (1) Not less than seventy per cent of the total amount of such moneys received by the state pursuant to said grant shall be expended on eligible projects in the severe nonattainment area to accomplish the mandates of the Clean Air Act. Such expenditures shall include, but not be limited to: (A) Providing technical information to affected employers participating in the traffic reduction program, (B) providing support and assistance to affected employers participating in the traffic reduction program in developing and implementing a traffic reduction plan, or (C) expenditures which reflect the needs identified by employers in their traffic reduction plans submitted pursuant to section 13b-38p. Not less than ten per cent of such funds allocated under this subdivision shall be expended on projects to increase the availability of parking at railroad stations along the New Haven commuter railroad line or improvements to the New Haven line railroads, and (2) not less than twenty-five per cent of the total amount of such moneys received by the state pursuant to said grant shall be expended on eligible projects to accomplish the goals of section 13b-38p, and the Clean Air Act which shall include, but not be limited to: (A) Traffic reduction programs or activities, (B) vanpool and shuttle service, (C) electric vehicle demonstrations, (D) programs guaranteeing rides home for transit and vanpool users, (E) the conversion of vehicles to alternative fuel vehicles, as defined in section 12-217i, (F) shuttle connections to rail or express bus service, (G) planning for transit-oriented development, (H) facilities for pedestrians or other nonmotorized means of transportation, (I) signal modifications to provide priority to buses, and (J) improvements to the New Haven line railroads.

(May Sp. Sess. P.A. 92-13, S. 8, 18; P.A. 94-188, S. 24, 30; P.A. 95-287, S, 1, 3; P.A. 96-223, S. 4, 8; P.A. 99-181, S. 14.)

History: P.A. 94-188 amended section by creating new Subparas. (A) and (B) detailing how the moneys are to be expended, effective June 2, 1994; P.A. 95-287 substituted Subdiv. designations (1) and (2) for Subpara. designations (A) and (B) and Subpara. designations where appropriate, and required expenditure of not less than 10% of funds allocated under Subdiv. (1) for additional parking at railroad stations along New Haven commuter railroad line, effective July 1, 1995; P.A. 96-223 inserted references to traffic reduction program in Subdivs. (1) and (2), substituted traffic reduction plan for compliance plan, substituted “section 13b-38p” for “sections 13b-38o to 13b-38y, inclusive”, included “vanpool users” in Subdiv. (2)(D) and made technical changes, effective July 1, 1996; P.A. 99-181 replaced “Intermodal Surface Transportation Efficiency Act of 1991” with “Transportation Equity Act for the 21st Century”, amended Subdiv. (1) by deleting references to how money shall be spent prior to the fiscal year ending June 30, 1995, and prior to the fiscal year ending June 30, 1998, and by requiring the expenditure of not less than 10% of funds to also provide improvements to the New Haven line railroads and amended Subdiv. (2) by deleting reference to how money shall be spent prior to the fiscal year ending June 30, 1998, and adding Subpara. (J) re improvements to the New Haven line railroads.

See Sec. 13b-38a re establishment of commuter programs, advice and assistance to employers, traffic management programs and task force to develop transportation management plans.



Section 13b-38w - Filing fees.

Section 13b-38w is repealed, effective July 1, 1996.

(May Sp. Sess. P.A. 92-13, S. 9, 18; P.A. 93-334, S. 4, 7; P.A. 96-223, S. 7, 8.)



Section 13b-38x - Regulations re traffic reduction program.

The Commissioner of Transportation, in consultation with the Commissioner of Energy and Environmental Protection, shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of section 13b-38p. Such regulations shall include, but not be limited to (1) measures an affected employer may take to reduce single occupancy vehicle trips to and from its work location and to encourage its employees to consider alternative means of commuting, and (2) guidelines for the preparation and submission of reports pertaining to the traffic reduction program of such employer.

(May Sp. Sess. P.A. 92-13, S. 10, 18; P.A. 93-334, S. 5, 7; P.A. 96-223, S. 5, 8; P.A. 11-80, S. 1.)

History: P.A. 93-334 amended Subdiv. (5) to provide that the regulations would include provisions to allow the commissioner of transportation to “establish the content, time schedules and process by which a compliance report, a revised compliance plan or maintenance plan are submitted”, replacing provision which had allowed waiver of submission of plan, and deleted Subdiv. (10) which had authorized adoption of regulations allowing department to conform certain statutes to changes in federal law, effective June 29, 1993; (Revisor’s note: In 1997 a reference to “Commissioner of Labor” was replaced editorially by the Revisors with “Labor Commissioner” for consistency with statutory usage); P.A. 96-223 deleted reference to Labor Commissioner, replaced prior provisions detailing regulations’ content with new provisions and substituted “section 13b-38p” for “sections 13b-38o to 13b-38y, inclusive”, effective July 1, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 13b-38a re establishment of commuter programs, advice and assistance to employers, traffic management programs and task force to develop transportation management plans.



Section 13b-38y - Penalties.

Section 13b-38y is repealed, effective July 1, 1996.

(May Sp. Sess. P.A. 92-13, S. 12, 18; P.A. 93-334, S. 6, 7; P.A. 96-223, S. 7, 8.)



Section 13b-38z and 13b-38aa - State-wide objectives for providing special transportation services. Progress reports of special transportation services.

Sections 13b-38z and 13b-38aa are repealed, effective June 7, 2002.

(P.A. 99-265, S. 1, 2; P.A. 02-123, S. 30.)



Section 13b-39 - Jurisdiction over and responsibility for aeronautics.

(a) The commissioner shall have jurisdiction over aeronautics in the state with all the powers and duties prescribed in this title, in title 15, and as otherwise provided by law.

(b) The commissioner shall have general responsibility for aeronautics in the state with all the powers and duties established under chapter 266, this chapter and as otherwise provided by law.

(1969, P.A. 768, S. 34, 166.)



Section 13b-39a - Registration of aircraft.

(a) The Commissioner of Transportation shall establish a program of registration for all aircraft in the state, in accordance with which the owner of any aircraft, as defined in subdivision (5) of section 15-34, which is based or primarily used at any airport facility, heliport, air navigation facility, restricted landing area or seaplane base in a municipality within this state shall, not later than October 1, 1993, and annually thereafter, be required to register with the municipality in which such aircraft is based or primarily used, by filing an application form, or renewal thereof, and paying the appropriate registration fee, as provided for in section 12-71, this section and section 13b-39b. The owner of any aircraft which is based or primarily used at any such air navigation facility or restricted landing area in this state shall register such aircraft not later than July 1, 1994, and annually thereafter not later than the first of October. Any aircraft shall be deemed to be based or primarily used in a municipality when in the normal course of its use, it leaves from and returns to or remains at one or more points within the municipality more often or longer than at any other single location outside of the municipality.

(b) The Commissioner of Transportation, subject to the provisions of chapter 54, shall adopt such regulations as deemed necessary by said commissioner to implement the provisions of section 12-71, this section and sections 13b-39b to 13b-39g, inclusive.

(P.A. 86-393, S. 1, 3; P.A. 93-433, S. 9, 26; P.A. 94-175, S. 10, 32; May Sp. Sess. P.A. 94-4, S. 27, 80, 85; P.A. 95-160, S. 64, 69.)

History: P.A. 93-433 amended Subsec. (a) to require the registration of all aircraft with and the payment of registration fees to the municipality where the aircraft is primarily based or used, deleting prior provisions re registration with transportation commissioner, effective July 1, 1993; P.A. 94-175 made a technical change in the statutory internal reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 extended registration to aircraft based or primarily used at air navigation facilities or restricted landing areas, effective June 9, 1994, and revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; (Revisor’s note: In 2013, a reference in Subsec. (b) to repealed Sec. 13b-39h was changed editorially by the Revisors to Sec. 13b-39g for clarity).



Section 13b-39b - Aircraft registration forms and decals.

The Department of Transportation shall prepare and distribute to each municipality in which aircraft are based or primarily used forms and decals for the registration of aircraft and the renewal of such registrations. The registration forms shall contain such information as the Commissioner of Transportation may prescribe, including, but not limited to, information concerning (1) the form and identity of ownership, including information as to whether such ownership is by an individual, partnership, corporation or other entity, (2) the type of aircraft, including the year of manufacture, the manufacturer, the model and the certified gross weight, (3) the Federal Aviation Certificate number and (4) the location at which such aircraft is based or primarily used in this state. Each municipality shall designate a municipal registration official who may be an official or employee of the municipality or of any airport facility, heliport or seaplane base located within the municipality, to perform the duties of registration of aircraft as set forth in sections 13b-39a to 13b-39g, inclusive, and shall furnish, in writing, the name, address and telephone number of each such official. The municipality shall immediately notify the commissioner upon any changes relative to the municipal registration official.

(P.A. 93-433, S. 10, 26; P.A. 94-175, S. 11, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69.)

History: P.A. 93-433 effective July 1, 1993; P.A. 94-175 made a technical change in the statutory internal reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; (Revisor’s note: In 2013, a reference to repealed Sec. 13b-39h was changed editorially by the Revisors to Sec. 13b-39g for clarity).



Section 13b-39c - Display of registration decal. Certificate of registration.

Upon receipt of the signed and certified registration form required and the requisite fee, as provided for in section 13b-39d, the municipal registration official shall assign a registration number and provide the owner with a registration decal and certificate of registration. Such registration decal shall be displayed on the right side of the aircraft tail below the horizontal stabilizer. The number shall be maintained in a legible condition and shall be clearly visible and entirely unobscured. The certificate shall state the name of the owner, his address, a description of the aircraft, the expiration date of the certificate and such other information as the commissioner may prescribe by regulation. Such certificate shall be carried aboard the aircraft and shall be available for inspection upon the aircraft for which it is issued whenever the owner or any person authorized by him is aboard such aircraft.

(P.A. 93-433, S. 11, 26.)

History: P.A. 93-433 effective July 1, 1993.



Section 13b-39d - Registration fee.

The owner shall pay a fee to the municipal registration official for each aircraft so numbered or registered in accordance with the following schedule:

Gross Weight (lbs.)

Fee

Less than 3,000

$  90.00

3,001 – 4,500

250.00

4,501 – 8,000

700.00

8,001 – 12,500

1,500.00

12,501 and over

2,500.00

Aircraft manufactured before 1946 shall pay the lesser of one hundred dollars or the fee as required on the basis of gross weight as set forth in this section. The commissioner may establish, by regulations adopted in accordance with the provisions of chapter 54, a uniform schedule for the expiration and renewal of registrations and may prorate the fees in this section accordingly. Any person or firm that acquires ownership of an aircraft shall obtain a new registration in the name of such owner within thirty days of the date of such acquisition, provided no additional registration fee shall be payable in cases where one or more new ownership interests are being added to the registration or in cases of legal change of name of the registrant. All registrations shall be renewed within thirty days of the date of expiration as stated in the certificate. If a valid certificate or number decal is lost, mutilated or destroyed, the aircraft owner shall notify the municipal registration official within fifteen days, and such owner shall be issued a duplicate certificate or number decal upon payment of a fee of five dollars.

(P.A. 93-433, S. 12, 26; P.A. 94-175, S. 12, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 03-115, S. 50.)

History: P.A. 93-433 effective July 1, 1993; P.A. 94-175 made a technical change in the statutory internal reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; P.A. 03-115 made technical changes.



Section 13b-39e - Exemption for military aircraft, government aircraft or aircraft dealers.

The provisions of sections 13b-39a to 13b-39d, inclusive, shall not apply to military aircraft or government aircraft owned and operated by the United States or any state or local government therein, to any aircraft registered in a foreign country that has a reciprocal agreement with the United States government or to aircraft engaged in Federal Aviation Regulations Part 121 and Part 135 certificated operations or to aircraft owned by dealers for the sole purpose of sale or exchange. For the purpose of this section “dealer” includes any person actively engaged in buying, selling or exchanging aircraft who has an established place of business in this state and who may, incidental to such business, repair aircraft or cause them to be repaired.

(P.A. 93-433, S. 13, 26; May Sp. Sess. P.A. 94-4, S. 1, 85; P.A. 95-160, S. 64, 69.)

History: P.A. 93-433 effective July 1, 1993; May Sp. Sess. P.A. 94-4 exempted aircraft dealers from the registration program, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section.



Section 13b-39f - Penalty for failure to register.

Any person who operates or any owner who permits the operation of an aircraft, which has not been numbered or registered in accordance with the provisions of sections 13b-39a to 13b-39e, inclusive, and any other applicable section of the general statutes, shall have committed a violation and shall be fined two hundred dollars for the first offense and five hundred dollars for each subsequent offense. Any officer empowered to enforce the provisions of section 13b-39a and any other applicable section of the general statutes who finds an aircraft which is not numbered or registered in accordance with the provisions of this chapter and such discovery is subsequent to a violation of this chapter may make application to the court for a warrant to seize such aircraft and take it into custody pending proof of payment of proper numbering or registration fees. No officer shall be liable for any act performed under the provisions of this section.

(P.A. 93-433, S. 14, 26.)

History: P.A. 93-433 effective July 1, 1993.



Section 13b-39g - Municipality may retain fees.

Each municipality which issues and renews registrations for aircraft in accordance with sections 13b-39a to 13b-39g, inclusive, may retain for its own use and purposes, as a grant in lieu of property taxes, all revenue received from the receipt of aircraft registration fees. Each such participating municipality shall furnish the commissioner with such reports concerning the total amount of fees received pursuant to sections 12-71 and 13b-39a to 13b-39g, inclusive, the number of registrations issued, the names of registrants and the descriptions of aircraft registered.

(P.A. 93-433, S. 15, 26; P.A. 94-175, S. 13, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S, 64, 69.)

History: P.A. 93-433 effective July 1, 1993; P.A. 94-175 made a technical change in the statutory internal reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; (Revisor’s note: In 2013, references to repealed Sec. 13b-39h were changed editorially by the Revisors to Sec. 13b-39g for clarity).



Section 13b-39h - Grants to municipalities.

Section 13b-39h is repealed, effective July 1, 2011.

(P.A. 93-433, S. 17, 26; P.A. 11-61, S. 188.)



Section 13b-40 and 13b-41 - Bureau of Aeronautics. State airways system.

Sections 13b-40 and 13b-41 are repealed.

(1969, P.A. 768, S. 35, 36; P.A. 77-614, S. 609, 610; P.A. 85-130.)



Section 13b-42 - Airport or restricted landing area owned or leased by the state. Granting of interests. Purchase or taking of airport properties. Agreements with municipalities. Advertisement and award of certain leases that involve work on a public building.

(a) The commissioner shall have entire charge, control, operation and management of any airport or restricted landing area owned or leased by the state, except any air navigation facility operated exclusively by the Military Department, and may act with the consent of the State Properties Review Board as agent of the state in any negotiations with the federal government concerning land or other property used or to be used by the state for aeronautical purposes.

(b) With the approval of the Attorney General, the Secretary of the Office of Policy and Management and the State Properties Review Board, the commissioner may sell or lease or grant any interest in any airport or airport site or any part thereof, hangars, shops or other buildings or other property owned or held under lease by the state, except that after initiating such approval, the commissioner may temporarily lease any such interest. A temporary lease shall be effective only until a final decision is made by the Attorney General, the secretary and the Properties Review Board. Leases of land of the state shall be for periods determined by the commissioner with the approval of the State Properties Review Board and may provide for the construction of buildings on the land. The commissioner may confer the privilege of concessions of supplying, upon the airports, goods, commodities, service and facilities. The commissioner shall grant no exclusive right for the use of any airway, airport, restricted landing area or other air navigation facility under his jurisdiction.

(c) The commissioner may, subject to the provisions of section 4b-23, purchase or take and, in the name of the state, may acquire title in fee simple to, or any lesser estate, interest or right in, any airport, restricted landing area or other air navigation facility owned or controlled by any municipality or by any two or more municipalities jointly or by any other person, if he finds that the acquisition of such airport, restricted landing area or other air navigation facility is necessary to the maintenance of adequate air transportation in the state or is required by public convenience and safety, except that no such purchase, taking or acquisition may be made by the commissioner of any such airport, restricted landing area or other air navigation facility which is owned or controlled by and used as a part of a research, development or manufacturing activity, unless with the consent of the one owning or controlling such airport, area or facility. In connection with the purchase or taking by the commissioner of any such property owned by any person other than a municipality, the determination by the commissioner and the Commissioner of Administrative Services that the purchase or taking is necessary shall be conclusive. The taking shall be in the manner prescribed in section 48-12 for the taking of land for state institutions. The commissioner may, subject to the approval of the State Properties Review Board, the Connecticut Airport Authority and the Attorney General, transfer any interest or right in any airport, restricted landing area or other air navigation facility acquired pursuant to this section to the Connecticut Airport Authority.

(d) In connection with the purchase or taking by the commissioner of any such property in a municipality, the commissioner shall file with the chief executive officer or first selectman of the municipality a written statement finding that the purchase or taking is necessary, setting forth the reasons supporting such finding and requesting approval by the municipality of the purchase or taking, which approval shall be by vote of the municipality at a referendum held at the next regular election held in the municipality. If the municipality by vote disapproves the purchase or taking, the commissioner may, within thirty days following the vote, appeal to the superior court for the judicial district in which the municipality is located and the appeal shall be accorded a privileged status. The court shall, after hearing, determine whether the commissioner has proven the necessity for the purchase or taking and the burden of proving such necessity shall be upon the commissioner. If the court, after hearing, deems that the commissioner has not sustained such burden of proof, the court shall enter judgment for, and may award reasonable costs to, the municipality. If the court, after hearing, determines that the commissioner has sustained such burden of proof, the court may set aside the action of the municipality disapproving the purchase or taking and may enter an order upon terms and conditions that it deems appropriate to safeguard the rights of the parties and the public. After a purchase or taking has been legally approved, or its disapproval has been set aside by the Superior Court, the state may proceed with the purchase or taking upon paying just compensation to the municipality. In case the state cannot agree with the municipality upon the amount of the compensation, the amount shall be determined in the manner prescribed in section 48-12. An appeal from the amount so determined shall not act as a stay of the purchase or taking.

(e) The commissioner may, in the name of the state, purchase, take or acquire any interest, in whole or in part, in land, buildings, equipment or facilities that he has sold, leased or granted in any state airport, state airport site or any part thereof pursuant to subsection (b) of this section and, at the request of the Connecticut Airport Authority, in the name of the state, purchase, take or acquire any interest, in whole or in part, in land, buildings, equipment or facilities that the Connecticut Airport Authority has sold, leased or granted in any airport, airport site or any part thereof, pursuant to section 15-120mm. The commissioner’s determination that such purchase, taking or acquisition is necessary shall be conclusive. Any taking shall be in a manner prescribed in section 13a-73 for the taking of land for highway purposes. The commissioner may, subject to approval of the State Properties Review Board, the Connecticut Airport Authority and the Attorney General, transfer any interest or right in any airport, restricted landing area or other navigation facility acquired pursuant to this section to the Connecticut Airport Authority.

(f) The commissioner may (1) prohibit, limit or restrict the parking of vehicles, (2) determine speed limits with the approval of the Office of the State Traffic Administration, (3) restrict roads or portions thereof to one-way traffic, (4) designate the location of crosswalks, on any portion of any road or highway upon the grounds of any airport owned or held under lease by the state, and (5) erect and maintain signs designating such prohibitions or restrictions. Any person who fails to comply with any such prohibition or restriction shall be subject to a fine of not more than eighty-eight dollars.

(g) The commissioner may enter into an agreement with any municipality within or near which any airport owned or leased by the state is located, for the purpose of mutual assistance for fire protection.

(h) Any lease which involves the construction, reconstruction, alteration, remodeling, repair or demolition of any public building which is estimated to cost more than five hundred thousand dollars shall be advertised and awarded in accordance with section 13b-20n.

(i) Except as specifically set forth in this section, the provisions of this section shall not apply to any airport, airport site or any part thereof operated by the Connecticut Airport Authority.

(1969, P.A. 421, S. 1; 768, S. 37; 779; P.A. 75-425, S. 38, 57; P.A. 76-253, S. 4, 6; P.A. 77-614, S. 19, 73, 610; P.A. 78-280, S. 2, 127; P.A. 80-231, S. 2; P.A. 81-421, S. 7, 9; 81-472, S. 127, 159; P.A. 84-254, S. 19, 62; P.A. 85-427, S. 1; 85-613, S. 115, 154; P.A. 87-496, S. 71, 110; P.A. 97-40, S. 1; P.A. 03-215, S. 14; 03-278, S. 31; P.A. 11-51, S. 44; 11-84, S. 22; P.A. 12-132, S. 11.)

History: 1969, P.A. 421 in fact amended Sec. 15-49, which was then repealed by P.A. 768 and replaced by provisions of Sec. 37 of that act; 1969, P.A. 779 added exception pertaining to acquisition of such facilities used as a part of research, development or manufacturing activity unless with consent of one owning or controlling it; P.A. 75-425 provided for acting with the consent of the state properties review board in Subsec. (a), added public works commissioner as an approval authority and also provided for his action in conjunction with the transportation commissioner in determining lengths of leases and in approving construction of buildings thereon in Subsec. (b), further made Subsec. (c) subject to the provisions pertaining to the state properties review board and included the public works commissioner in making the determination of necessity for purchase or taking; P.A. 76-253 substituted state properties review board for the public works commissioner in provisions of Subsec. (b); P.A. 77-614 substituted secretary of the office of policy and management for commissioner of finance and control in Subsec. (b) and substituted commissioner of administrative services for public works commissioner in Subsec. (c); P.A. 78-280 substituted “judicial district” for “county” following “superior court” in Subsec. (d); P.A. 80-231 inserted in Subsec. (b) provision for temporary leasing arrangement pending final decision; P.A. 81-421 inserted new Subsec. (e) authorizing the commissioner to acquire or condemn any interest in airport properties that he has leased or granted pursuant to this section and relettered former Subsecs. (e) and (f) accordingly; P.A. 81-472 made technical changes; P.A. 84-254 increased maximum fine from $25 to $88 between July 1, 1985, and July 1, 1993; P.A. 85-427 amended Subsec. (a) by excepting from the control of the commissioner of transportation any air navigation facility operated exclusively by the state military department; P.A. 85-613 made technical change in Subsec. (f); P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (c); P.A. 97-40 amended Subsec. (d) by deleting “on the docket and trial list”; P.A. 03-215 added new Subsec. (h) re leases for construction, reconstruction, alteration, remodeling, repair or demolition of a public building valued over $500,000 to be advertised and awarded in accordance with Sec. 13b-20n, effective October 1, 2004; P.A. 03-278 made a technical change in Subsec. (a), effective July 9, 2003; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (c), effective July 1, 2011; P.A. 11-84 amended Subsec. (c) to add provision re transfer of interests or rights in airport, restricted landing area or other air navigation facility to Connecticut Airport Authority, amended Subsec. (e) to add provision re at request of Connecticut Airport Authority, commissioner may purchase, take or acquire interest in land, buildings, equipment or facilities sold, leased or granted by the authority and to add provision re transfer of interests or rights in airport, restricted landing area or other navigation facility to Connecticut Airport Authority and added Subsec. (i) re applicability of section to airport operated by the authority, effective July 1, 2011; P.A. 12-132 amended Subsec. (f) by replacing “State Traffic Commission” with “Office of the State Traffic Administration” and making a technical change, effective July 1, 2012.

Subsec. (a):

Cited. 201 C. 700.

Subsec. (c):

Cited. 201 C. 700; 209 C. 480.

Subsec. (d):

Cited. 201 C. 700.

Subsec. applies only to municipally owned airports; legislative history discussed. 31 CS 216.

Subsec. (e):

Cited. 209 C. 480.



Section 13b-43 - Municipal airports.

Any municipality, or any two or more municipalities jointly, may establish, maintain and operate an airport at any location within the state approved by the commissioner and by the municipality or municipalities within which such airport is to be established, and may take any land or interest therein necessary for such establishment at such location upon paying just compensation to the owner of such land or interest therein. The approval of the municipality shall be by vote of a town or borough and by vote of the city council of a city. Any municipality, or any two or more municipalities jointly, may expand or improve an airport, and may take any land or interest therein necessary for such expansion or improvement when, in the opinion of the commissioner, public convenience or safety requires, and when the approval of the municipality or municipalities in which such land is located has been legally obtained, upon paying just compensation to the owner of such land or interest therein. In case such municipality or municipalities cannot agree with such owner upon the amount of such compensation, the amount shall be determined in the manner prescribed in section 48-12. An appeal from the amount so determined shall not act as a stay of the taking of such land, provided no facility or land or interest therein held by a public service company for service to the public shall be so taken or removed unless, at the expense of the party seeking such taking or removal, an adequate and equal substitute approved by the Public Utilities Regulatory Authority shall first be provided.

(1969, P.A. 768, S. 38; P.A. 75-486, S. 36, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 30, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with the “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 80-482 changed the latter to “department of public utility control”; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Legislative history discussed. 31 CS 216. Cited. 35 CS 157.



Section 13b-44 - Establishment and maintenance of state airports.

(a) The state may, directly or indirectly through the Connecticut Airport Authority, establish, maintain and operate, and may expand, an airport at any location within the state in the following manner. The commissioner shall conduct and complete a study of the adequacy of existing airports, which study may be based upon the study authorized under section 13b-16, and shall determine the necessity for the establishment of additional airports or the expansion of existing airports. The commissioner shall, within one year of the completion of such study, formulate and adopt a plan of development which shall incorporate the findings of such study, showing the necessity for such establishment or expansion. The plan of development shall specify the lands or interests in such lands the acquisition of which the commissioner deems necessary for such establishment or expansion and a copy of such plan of development shall be filed in the office of the town clerk of each municipality in which such establishment or expansion is proposed.

(b) The commissioner shall cause a public hearing to be held at the expense of the department in each municipality in which such lands or interests in such lands are located. At such hearing, the commissioner shall present and explain the plan of development, and any persons who are opposed to such plan may be heard and may state their reasons for such opposition. Such hearing shall be held not earlier than thirty days after such plan has been filed in the office of the town clerk of the municipality. Notice of the time and place of such hearing shall be published in a newspaper having a substantial circulation in such municipality at least twice, at intervals of not less than two days, the first not more than fifteen days or less than ten days and the second not less than two days before such hearing.

(c) Upon the completion of such hearing, the commissioner shall consider all the evidence relevant to the proposed plan of development, and if the commissioner determines that the airport establishment or expansion provided in the plan is necessary, shall make such changes or modifications in the plan as are in the public interest. The commissioner shall file a copy of the revised plan, showing the changes or modifications made, in the office of the town clerk of the municipality and shall notify and send a copy of such revised plan to the chief executive officer or first selectman of such municipality. Such notice shall contain the request that the municipality approve the proposed establishment or expansion, which approval shall be by vote of a town or borough, and by vote of the city council of a city.

(d) If the municipality fails or neglects to act upon a request for approval within sixty days after the receipt of such request by its chief executive officer or first selectman, the municipality shall be deemed to have approved of such establishment or expansion. If the municipality by vote disapproves of the establishment or expansion, the commissioner may, within thirty days following such vote, appeal to the superior court for the judicial district in which the municipality is located and the appeal shall be accorded a privileged status. The court shall, after hearing, determine whether the commissioner has proven the necessity for the establishment or expansion of an airport within the municipality and the burden of proving such necessity shall be upon the commissioner. If the court, after hearing, determines that the commissioner has not sustained such burden of proof, the court shall enter judgment for, and may award reasonable costs to, the municipality. If the court, after hearing, determines that the commissioner has sustained such burden of proof, the court may set aside the action of the municipality disapproving the establishment or expansion and may enter such order upon such terms and conditions as it deems appropriate to safeguard the rights of the parties and the public.

(e) After a plan has been legally approved, or its disapproval has been set aside by the Superior Court, the state may take any lands or interests in such lands contained in the plan upon paying just compensation to the owner. In case the state cannot agree with such owner on the amount of such compensation, the amount shall be determined in the manner prescribed in section 48-12. An appeal from the amount so determined shall not act as a stay of the taking of such land, provided no facility or land or interest in such land held by a public service company for service to the public shall be so taken or removed unless, at the expense of the state, an adequate and equal substitute approved by the Public Utilities Regulatory Authority shall first be provided.

(1969, P.A. 768, S. 39; P.A. 74-338, S. 64, 94; P.A. 75-486, S. 37, 69; P.A. 77-614, S. 162, 610; P.A. 78-280, S. 2, 127; P.A. 80-482, S. 31, 348; P.A. 97-40, S. 2; P.A. 03-115, S. 51; P.A. 04-257, S. 21; P.A. 11-80, S. 1; 11-84, S. 23; P.A. 13-277, S. 27.)

History: P.A. 74-338 made technical changes; P.A. 75-486 substituted in Subsec. (e) “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 replaced public utilities control authority with the division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 78-280 substituted in Subsec. (d) “judicial district” for “county” following “superior court”; P.A. 80-482 substituted in Subsec. (e) “department of public utility control” for the division of public utility control within the department of business regulation; P.A. 97-40 amended Subsec. (d) by deleting “on the docket and trial list”; P.A. 03-115 made technical changes; P.A. 04-257 made technical changes in Subsec. (b), effective June 14, 2004; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (e), effective July 1, 2011; P.A. 11-84 amended Subsec. (a) to add “directly or indirectly through the Connecticut Airport Authority”, effective July 1, 2011; P.A. 13-277 amended Subsec. (a) to delete provision re consistency of plan of development with the master transportation plan, effective July 1, 2013.



Section 13b-44a - Filing of documents with the Properties Review Board.

Copies of all documents filed pursuant to section 13b-44 shall be filed with the Properties Review Board.

(P.A. 75-425, S. 39, 57; P.A. 77-614, S. 73, 610; P.A. 85-427, S. 2.)

History: P.A. 77-614 substituted “commissioner of administrative services” for “public works commissioner”; P.A. 85-427 deleted provision requiring that documents be filed with administrative services commissioner.



Section 13b-45 - Publication of standards applicable in taking of land.

Before exercising any of the powers conferred in sections 13b-43 and 13b-44, the commissioner shall establish and publish in detailed form, available to the public, the standards the commissioner has adopted and will apply in making a determination that public convenience and necessity require the taking of any parcel of land or interest in such land.

(1969, P.A. 768, S. 40; P.A. 03-115, S. 52.)

History: P.A. 03-115 made technical changes.



Section 13b-46 - Certificate of approval. Licenses.

(a) The commissioner may approve airports, heliports, restricted landing areas, and other air navigation facilities. Any municipality or person acquiring property for the purpose of constructing or establishing an airport, heliport or restricted landing area shall, prior to such acquisition, apply to the commissioner for a certificate of approval of the site selected and the general purpose or purposes for which the property is to be acquired, to insure that the property and its use shall conform to minimum standards of safety and shall serve the public interest. Any proposed airport, heliport, restricted landing area or other air navigation facility at which more than thirty-six landings and takeoffs are expected to be made by aircraft in any year shall be approved by the commissioner before it shall be licensed to be used or operated. The commissioner shall make no charge for approval certificates of proposed property acquisition for airport, heliport or restricted landing area purposes.

(b) The commissioner may license airports, heliports, restricted landing areas and other air navigation facilities and renew such licenses. When a certificate of approval of an airport, heliport or restricted landing area has been issued by the commissioner, he may grant a license for operation and use. On and after July 1, 1995, the commissioner shall charge a fee of one hundred fifty dollars for each license or renewal thereof. Each such license shall be effective for a period of three years from the date of issuance. Each licensee shall certify, on a form provided by the commissioner, that the licensed facility shall comply with all applicable federal, state and local laws and regulations during the license period. Municipalities shall be exempt from the payment of any license fee in connection with airports owned or operated by such municipalities.

(c) No municipality or officer or employee thereof and no person shall operate an airport, heliport, restricted landing area or other air navigation facility for which approval has not been granted, and a license has not been issued, by the commissioner. The provisions of this section shall not apply to any airport, heliport, restricted landing area or other air navigation facility owned by the federal government within this state.

(d) Any heliport in operation prior to October 1, 1985, shall be deemed licensed for operation and use and the commissioner shall issue an original license for any such heliport upon the written request of the person who controls and operates such heliport. Such heliports shall be subject to the provisions of this chapter concerning the renewal or revocation of licenses, inspection and review of air navigation facilities and any other provision of this chapter except those concerning the initial approval or licensing of such facilities. Such heliports shall be subject to any regulation adopted by the Commissioner of Transportation in accordance with the provisions of this chapter except those concerning the initial approval or licensing of any air navigation facility.

(1969, P.A. 768, S. 41; P.A. 80-231, S. 1; P.A. 81-472, S. 19, 159; P.A. 85-262, S. 1; P.A. 95-325, S. 3, 16.)

History: P.A. 80-231 inserted in Subsec. (a) following “Any proposed airport, restricted landing area or other air navigation facility” “at which more than thirty-six landings and takeoffs are expected to be made by aircraft in any year”, provided for approval by commissioner before licensing “for such year” and deleted “other than for an occasional landing or takeoff by aircraft”; P.A. 81-472 made technical changes; P.A. 85-262 extended commissioner’s authority to heliports and added Subsec. (d) re licensing of heliports; P.A. 95-325 made technical changes throughout section, amended Subsecs. (a) and (b) to delete reference to approval of airports and other air navigation facilities in accordance with regulations adopted by the commissioner, further amended Subsec. (b) to replace provisions requiring annual renewal of licenses and authorizing fees for issuance of each original license and for annual renewal therefor with provisions requiring that commissioner charge fee of $150 for each license or renewal thereof, that each license be effective for a three-year period and that each licensee certify that licensed facility comply with applicable laws and regulations during license period, and amended Subsec. (c) to eliminate reference to “an annual” license, effective July 1, 1995.



Section 13b-47 - Criteria for approval.

(a) In determining whether he shall issue a certificate of approval or license for the use or operation of any proposed commercial use air navigation facility, the commissioner shall take into consideration (1) its proposed location, size and layout, (2) its relationship to any comprehensive plan for state-wide and nation-wide development, (3) the availability of areas suitable for safe future expansion, (4) the freedom of adjoining areas from obstructions based on a proper glide ratio, (5) the nature of the terrain and of the uses to which the proposed airport will be put, and (6) the possibilities for future development.

(b) In determining whether he shall issue a certificate of approval or license for the use or operation of any proposed private use air navigation facility, the commissioner shall take into consideration: (1) Its proposed location, size and layout; (2) the freedom of adjacent areas from obstructions based on a proper glide ratio; (3) the nature of the terrain and the uses to which the proposed air navigation facility will be put; (4) the type of equipment to be utilized and the flight experience of the operator; (5) the amount of noise to be produced at such facility; and (6) such other factors as he deems appropriate.

(1969, P.A. 768, S. 42; P.A. 85-427, S. 3; P.A. 13-277, S. 28.)

History: P.A. 85-427 applied previously existing provisions to commercial use facilities and added Subsec. (b) re issuance of certificate of approval or license for private use facilities; (Revisor’s note: In 2003 a reference in Subsec. (b) to “... glide ratio and (3) ...” was changed editorially by the Revisors to “... glide ratio; (3) ...”); P.A. 13-277 amended Subsec. (a) to delete provision re relationship of proposed commercial use air navigation facility to the master transportation plan, effective July 1, 2013.



Section 13b-48 - Hearing on application for certificate of approval or license.

Upon receipt of any application for a certificate of approval of an airport, heliport or restricted landing area, or an original license to use or operate an airport, heliport, restricted landing area or other air navigation facility, the commissioner shall send notice thereof by registered or certified mail to the chief executive officer or first selectman of the municipality or municipalities in which the proposed airport, heliport, restricted landing area or other air navigation facility is proposed to be located. If the applicant, or such municipality within fifteen days after receipt of such notice, requests a public hearing, the commissioner shall set a time and place for such hearing in the municipality in which the proposed airport, heliport, restricted landing area or other air navigation facility is proposed to be situated, at which hearing interested parties shall have an opportunity to be heard. The commissioner may hold a public hearing in any case where no such request is made. Notice of any such hearing shall be published by the commissioner in a newspaper of general circulation in such municipality at least twice, the first publication to be at least fifteen days prior to the date of the hearing. Upon the conclusion of such hearing, the commissioner shall consider all the relevant evidence and shall issue an order granting or denying such application, written notice of which shall be sent by registered or certified mail to the applicant and to the chief executive officer or the first selectman of the municipality or municipalities in which the proposed airport, heliport, restricted landing area or other air navigation facility is to be located. Orders issued pursuant to this section shall comply with the requirements of section 15-66 and shall be subject to appeal as provided in section 15-67.

(1969, P.A. 768, S. 43; P.A. 85-262, S. 2; P.A. 03-115, S. 53.)

History: P.A. 85-262 applied provisions of section to heliports; P.A. 03-115 made technical changes.



Section 13b-49 - Revocation of certificate of approval or license.

The commissioner may revoke temporarily or permanently any certificate of approval or license upon a determination that an airport, heliport, restricted landing area or other navigation facility is not being maintained or used in accordance with the provisions of this chapter, or chapter 266, or any regulations adopted pursuant to said chapters.

(1969, P.A. 768, S. 44; P.A. 85-262, S. 3; P.A. 03-115, S. 54.)

History: P.A. 85-262 applied provisions of section to heliports; P.A. 03-115 made technical changes.



Section 13b-49a - Owner or operator of airport or other air navigation facility to submit information re aircraft based or primarily used at such facility. Penalty.

(a) Not later than July thirty-first annually, the owner or operator of any airport, heliport, restricted landing area, seaplane base or other air navigation facility licensed under the provisions of section 13b-46 shall submit to the Commissioner of Transportation the following information with respect to an aircraft which is based or primarily used at such facility as of July first of such year: (1) The name and address of the owner thereof; (2) the type of aircraft; and (3) the Federal Aviation Aircraft Registration number. Said commissioner shall forward such information to the municipality in which an aircraft is based.

(b) The commissioner, after notice and opportunity for hearing, may suspend or revoke the license of any such facility in the event the owner or operator thereof knowingly or intentionally fails to comply with the provisions of subsection (a) of this section.

(P.A. 97-304, S. 1, 31.)

History: P.A. 97-304 effective July 8, 1997.



Section 13b-50 - Cooperation with federal government. State assistance to municipalities and owners of commercial airports.

(a) The commissioner is authorized to cooperate with the government of the United States or any agency or department thereof in the acquisition, construction, improvement, maintenance and operation of airports, heliports, landing fields and other aeronautical facilities in this state where federal financial aid is received and to comply with the provisions of the laws of the United States and any regulations made thereunder for the expenditure of federal moneys upon such airports, heliports and facilities. The commissioner is authorized to accept, receive and receipt for federal or other moneys for and on behalf of this state or any political subdivision thereof for the acquisition, construction, improvement, maintenance and operation of facilities within this state. All moneys accepted for disbursement by the commissioner pursuant to this subsection shall be deposited in the state treasury and disbursed in accordance with the provisions of the respective grants.

(b) Any municipality is authorized to accept, receive and receipt for federal moneys and other moneys, either public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment or operation of airports and other air navigation facilities and sites therefor and to comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal moneys upon such airports and facilities. No municipality shall submit to the administrator of civil aeronautics of the United States any project application under the provisions of Section 9(a) of Public Law 377, 79th Congress, or any amendment thereof, unless the project and the project application have been approved by the commissioner.

(c) Any municipality is authorized to designate by ordinance the commissioner as its agent to accept, receive and receipt for federal moneys in its behalf for airport purposes and to contract for the acquisition, construction, enlargement, improvement, maintenance, equipment or operation of such airports or other air navigation facilities, and may enter into an agreement with the commissioner prescribing the terms and conditions of such agency in accordance with federal laws, rules and regulations and applicable laws of this state. Such moneys as are paid by the United States government shall be paid to such municipality under such terms and conditions as may be imposed by the United States in making such grant.

(d) All contracts for the acquisition, construction, enlargement, improvement, maintenance, equipment or operation of airports or other air navigation facilities, made by the municipality itself or through the commissioner, shall be made pursuant to the laws of this state governing the making of like contracts; provided, where such acquisition, construction, improvement, enlargement, maintenance, equipment or operation is financed wholly or partly with federal moneys, the municipality, or the commissioner as its agent, may let contracts in the manner prescribed by the federal authorities, acting under the laws of the United States, and any rules or regulations made thereunder, notwithstanding any other state law to the contrary.

(e) The commissioner may render financial assistance by grant of funds to any municipality or municipalities acting jointly in the planning, acquisition, construction or improvement of an airport owned or controlled, or to be owned or controlled, by such municipality or municipalities, out of appropriations made by the General Assembly for such purposes. Such financial assistance may be furnished in connection with federal or other financial aid for the same purposes for not more than seventy-five per cent of the cost exclusive of federal aid. The commissioner may, by regulation, establish procedure to be followed in granting funds under this subsection and may prescribe forms to be used in connection therewith.

(f) The commissioner may, whenever he considers such assistance desirable or feasible, make available engineering and other technical services of the department, with or without charge, to any municipality or owner of a commercial airport requesting such services in connection with the planning, acquisition, construction, improvement, maintenance or operation of airports or aeronautical facilities.

(g) Any town, city or borough may lease any airport or contract for any airport facilities or privileges from any person, firm or corporation, municipal or private, operating a municipal or private airport in any location which has been approved by the commissioner.

(1969, P.A. 768, S. 45; P.A. 77-472; P.A. 85-262, S. 4; 85-427, S. 4; P.A. 10-32, S. 41.)

History: P.A. 77-472 provided for application of authorized assistance to owners of commercial airports in Subsec. (f); P.A. 85-262 extended the provisions of this section to heliports; P.A. 85-427 amended Subsec. (e) by limiting the amount the commissioner may grant municipalities to no more than 75% of the cost exclusive of federal aid, where previously amount was calculated on 75% state share and 25% local share matching basis; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 13b-50a - Initiatives for the preservation of airports.

The following initiatives shall be established to preserve Connecticut’s licensed privately owned, publicly used airports which have a paved runway and a minimum of five thousand operations per year: (1) The state shall have the right of first refusal to purchase, via fair market value and state property acquisition procedures, an airport, if that airport is threatened with sale or closure, for the express purpose of preserving the airport; (2) the Commissioner of Transportation may acquire the development rights, based on fair market value for such rights, of such airports, provided the airport remains a public airport; (3) the state shall fund capital improvements to private airports, in which case the state shall participate in ninety per cent of the eligible costs and the balance by the sponsor, with budget and priorities to be determined by the Department of Transportation, and engineering in accordance with Federal Aviation Administration Advisory Circulars; and (4) the establishment of a new airport zoning category for the airport’s imaginary surfaces as defined by Federal Aviation Regulations and a program to mitigate noise in airport neighborhoods in which the noise exceeds applicable Federal Aviation Administration standards. Such program may be combined with existing energy conservation programs. Funding for such program shall be from available federal resources.

(P.A. 07-232, S. 50; P.A. 10-32, S. 42; P.A. 12-138, S. 1.)

History: P.A. 07-232 effective July 1, 2007; P.A. 10-32 made technical changes, effective May 10, 2010; P.A. 12-138 deleted provisions re notices for proposed construction and construction of obstructions and added provisions re a program to mitigate noise in airport neighborhoods, effective July 1, 2012.



Section 13b-50b - Set aside for veterans with service in time of war.

The Department of Transportation, in consultation with the Labor Department and the Department of Veterans’ Affairs, shall, in administering the program established pursuant to subdivision (4) of section 13b-50a, set aside not less than thirty per cent of the projects or contracts for such program for veterans with service in time of war, as defined in subsection (a) of section 27-103, except that for the purposes of this section, “service in time of war” shall not include time spent in training. To be eligible for such set aside, the contracting entity shall be a veteran certified in weatherization and insulation techniques through a training program funded by the American Recovery and Reinvestment Act of 2009, or a company that employs such certified veterans.

(P.A. 12-138, S. 2.)

History: P.A. 12-138 effective July 1, 2012.



Section 13b-50p - Complaints re repeated landings or takeoffs by aircraft from real property not licensed as an airport or other air navigation facility.

(a) The Commissioner of Transportation, upon receipt of a written complaint, in such form and containing such information as the commissioner may require, from any person alleging that there have been repeated landings or takeoffs by aircraft from any real property not licensed as an airport, heliport, restricted landing area or other air navigation facility under the provisions of section 13b-46, may require the owner of such property to keep records of all landings and takeoffs made by aircraft from such property for a period of one year. Upon receipt of such records the commissioner shall, within ten days, forward them to the chief elected official of the municipality in which such area or facility is located. The provisions of this subsection shall not apply to any landing or takeoff made by military aircraft or an emergency medical service organization, any landing made for emergency purposes or to any landing or takeoff made at an annual special event or for agricultural purposes.

(b) The Commissioner of Transportation shall adopt regulations in accordance with chapter 54 to implement the provisions of subsection (a) of this section. The regulations shall include, but not be limited to, the type of information the property owner may be required to record, the procedures for transmitting such information to the commissioner and standards for determining what constitutes an annual special event and agricultural purposes.

(c) Any person who violates any provision of this section or any regulation adopted pursuant to this section shall be fined not more than five hundred dollars.

(d) In addition to the fine imposed pursuant to subsection (c) of this section, a municipality may, by ordinance, establish a fine of not more than two hundred fifty dollars for violating any provision of this section.

(P.A. 97-258, S. 1, 2; P.A. 98-78.)

History: P.A. 97-258 effective July 1, 1997; P.A. 98-78 amended Subsec. (a) to require the commissioner to forward, within ten days, the records of landings and takeoffs at an air navigational facility to the chief elected official of the municipality where such facility is located and added Subsec. (d) allowing a municipality to establish, by ordinance, a fine of not more than $250.



Section 13b-51 - Jurisdiction over harbors and navigable waterways.

The commissioner shall have jurisdiction over the harbors and navigable waterways of the state, with all the powers and duties prescribed in this chapter, in title 15, and as otherwise provided by law. The powers and duties of all existing harbor boards or boards of harbor commissioners under either the general statutes or special acts of this state shall be vested in the commissioner but all such boards shall continue in the department to assist the commissioner in an advisory capacity, and to perform such duties as he may delegate to them. Harbor masters and deputy harbor masters appointed by the Governor under section 15-1 shall be subject to the direction and control of the commissioner, and shall be responsible to him for the safe and efficient operation of the harbors over which they have jurisdiction. Nothing in this chapter shall be construed to limit or in any way derogate from the powers and authority of the Commissioner of Energy and Environmental Protection under title 25.

(1969, P.A. 768, S. 46; 1972, P.A. 294, S. 14; P.A. 11-80, S. 1.)

History: 1972 act changed reference to the powers and authorities under title 25 from the water resources commission to the commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 13b-51a - Connecticut Maritime Commission. Establishment. Members. Duties.

(a) There shall be in the Department of Transportation a Connecticut Maritime Commission which shall consist of fourteen members, as follows: (1) The Commissioner of Transportation, the Commissioner of Economic and Community Development, the Commissioner of Energy and Environmental Protection and the Secretary of the Office of Policy and Management, or their respective designees; (2) four members appointed by the Governor; and (3) one member each appointed by the president pro tempore of the Senate, the speaker of the House of Representatives, the majority leader of the Senate, the minority leader of the Senate, the majority leader of the House of Representatives and the minority leader of the House of Representatives. All appointed members shall serve for terms coterminous with their appointing authority and until their successor is appointed and has qualified. Vacancies on said commission shall be filled for the remainder of the term in the same manner as original appointments.

(b) Appointed members of the commission shall be qualified by experience or training and shall include members of the public and (1) a representative of business and industry that is a regular user of Connecticut port freight services; (2) a member or employee of a local port authority; (3) a Connecticut port operator; (4) an operator of a marine passenger service; (5) an elected or appointed official from a coastal community; (6) a user or provider of recreational maritime services; and (7) a working member of a port labor union.

(c) The chairman shall be selected by the Governor from among the appointed members of the commission. The members shall annually elect one of their numbers as secretary. The commission may elect such other officers as it deems proper. Members shall receive no compensation for the performance of their duties.

(d) The commission shall (1) advise the Commissioner of Transportation, the Governor and the General Assembly concerning the state’s maritime policy and operations; (2) develop and recommend to the Governor and the General Assembly a maritime policy for the state; (3) support the development of Connecticut’s maritime commerce and industries, including its deep water ports; (4) recommend investments and actions, including dredging, required in order to preserve and enhanced maritime commerce and industries; (5) conduct studies and present recommendations concerning maritime issues; (6) support the development of Connecticut’s ports, including; identifying new opportunities for the ports, analyzing the potential for and encouraging private investment in the ports and recommending policies which support port operations.

(e) At least once each year, the commission shall hold a public hearing for the purpose of evaluating the adequacy of the state’s maritime policy, facilities and support for maritime commerce and industry.

(f) On or before January first, annually, the commission shall submit, in writing, to the Commissioner of Transportation and the Governor (1) a list of projects which, if undertaken by the state, would support the state’s maritime policy and encourage maritime commerce and industry; (2) recommendations for improvements to existing maritime policies, programs and facilities; and (3) such other recommendations as it considers appropriate. Copies of the report shall be submitted to the General Assembly pursuant to section 11-4a.

(g) The commission may, upon its own motion, undertake any studies it deems necessary for the improvement of a balanced public transportation system within the state, including the improvement of such system for elderly and disabled users. The commission shall have other powers and shall perform such other duties as the Commissioner of Transportation, the Governor and the General Assembly may delegate to it.

(h) The staff of the Department of Transportation shall be available to assist the commission.

(i) No member of the commission who is otherwise a public officer or employee shall suffer a forfeiture of his or her office or employment, or any loss or diminution in the rights and privileges pertaining thereto, by reason of such membership.

(j) A quorum of the commission for the purpose of transacting business shall exist only when there is present, in person, a majority of its voting membership. The affirmative vote of a majority of the quorum shall be required for the adoption of a resolution or vote of the commission.

(k) The commission shall have access through the Department of Transportation to all records, reports, plans, schedules, operating rules and other documents pertaining to ports and navigable waterways of Connecticut. This subsection shall not apply to any plans, proposals, reports and other documents pertaining to current or pending negotiations with employee bargaining units.

(l) The Connecticut Maritime Commission shall be a successor agency to the Connecticut Port Authority in accordance with the provisions of sections 4-38d and 4-39.

(m) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make technical, grammatical and punctuation changes as necessary to carry out the purposes of this section.

(P.A. 04-143, S. 22; P.A. 10-159, S. 4; P.A. 11-61, S. 21; 11-80, S. 1.)

History: P.A. 04-143 effective July 1, 2004; P.A. 10-159 amended Subsec. (c) to delete provision re reimbursement of members for expenses incurred in performance of their duties, effective June 21, 2010; P.A. 11-61 amended Subsec. (a) to remove the chairman of the Transportation Strategy Board as a member, effective July 1, 2011 (Revisor’s note: In Subsec. (f), a reference to “the Transportation Strategy Board” was deleted editorially by the Revisors to conform with changes made by P.A. 11-61); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a)(1), effective July 1, 2011.



Section 13b-51b - State Maritime Office.

There shall be, within the Department of Transportation, a State Maritime Office which shall: (1) Be responsible for maritime operations, including the State Pier in New London, the Connecticut River ferries and such other operational responsibilities as shall be assigned to it; (2) serve as the Governor’s principal maritime policy advisor; (3) serve as the liaison between the state and federal, local and private entities involved in maritime policy activities; (4) coordinate the state’s maritime policy activities; (5) encourage year-round use of water-related industries; (6) work with the Department of Economic and Community Development and other state, local and private entities to maximize the economic potential of Connecticut’s ports and other maritime resources; (7) conduct necessary research and planning activities; (8) assess potential state investments in ports and other maritime facilities; (9) provide staff support to the Connecticut Maritime Commission, created in section 13b-51a; (10) provide staff support to the Connecticut Pilot Commission created by section 15-13c; and (11) undertake such other responsibilities as may be assigned to it by the commissioner or the Governor.

(P.A. 04-143, S. 26; P.A. 10-159, S. 5.)

History: P.A. 04-143 effective July 1, 2004; P.A. 10-159 inserted new Subdiv. (10) to require office to provide staff support to Connecticut Pilot Commission and redesignated existing Subdiv. (10) as Subdiv. (11), effective June 21, 2010.



Section 13b-52 - Bureau of Waterways.

Section 13b-52 is repealed.

(1969, P.A. 768, S. 47; P.A. 77-614, S. 609, 610.)



Section 13b-53 - Acquisition, construction, maintenance and operation of water transportation and related facilities. Lease or grant of interest at State Pier or navigation property. Concessions privilege.

The commissioner may, on behalf of the state, acquire, own, construct, maintain or operate, upon, at or near the seaboard or any navigable waterway, land, or any harbor, wharf, dock, pier, quay, canal, slip or basin, or any appropriate harbor facility, shed, warehouse of any kind, vault, railroad track, yard, terminal or equipment, or such other facility related to the transportation of goods or people by water as he deems necessary to the fulfillment of the purposes of this chapter. The commissioner, with the approval of the State Properties Review Board, the Office of Policy and Management and the Attorney General, may lease or grant any interest at the State Pier in New London or any navigation property owned or under the control of the Department of Transportation to any person and in any manner, as he deems appropriate, except that after initiating such approval, the commissioner may temporarily lease any such interest with the approval of the Secretary of the Office of Policy and Management. A temporary lease shall be effective only until a final decision is made by the Office of Policy and Management, the State Properties Review Board and the Attorney General. Leases of land of the state shall be for periods determined by the commissioner with the approval of the State Properties Review Board and may provide for the construction of buildings on the land. The commissioner may confer the privilege of concessions of supplying, upon such facilities, goods, commodities, service and facilities.

(1969, P.A. 768, S. 48; P.A. 08-101, S. 2; 08-185, S. 10.)

History: P.A. 08-101 deleted provisions authorizing commissioner to make facility available for use by any person to promote efficient interchange of traffic between modes of transportation by water and other than by water, added provisions authorizing commissioner, with approval of State Properties Review Board, Office of Policy and Management and Attorney General, to lease or grant interest at State Pier or navigation property owned or under control of department, added provisions re temporary lease, lease period and construction of buildings, and authorized commissioner to confer privilege of concessions, effective May 27, 2008; P.A. 08-185 required approval of Office of Policy and Management for temporary lease and included Office of Policy and Management in making final decision, effective June 12, 2008.



Section 13b-54 - Cooperation with other authorities, agencies and persons. Development of water transportation.

The commissioner shall, on behalf of the state, consult and cooperate with appropriate federal authorities regarding any river or harbor improvement or other improvement in facilities or services relating to transportation by water, or the construction of any bridge over the navigable waters of the state. The commissioner shall confer with representatives of municipalities, businesses and other organizations concerning the maintenance of adequate water terminal facilities, shall promote greater coordination between water and other modes of transportation, shall advise relative to the proper mechanical devices for handling freight, and shall adopt such other means, by surveys and recommendations, as will conserve and develop transportation by water.

(1969, P.A. 768, S. 49.)



Section 13b-55 - Sale or conveyance of excess property or rights therein.

The commissioner may sell and convey any land, right in land, riparian right or other property or right in property, of whatever kind, that the commissioner may acquire pursuant to section 13b-53, which is in excess of the quantity required for the purpose for which it was acquired, and may execute and deliver appropriate conveyances of such property on behalf of the state. No such sale or conveyance shall be made without the prior consent of the Secretary of the Office of Policy and Management, the Commissioner of Administrative Services and the State Properties Review Board.

(1969, P.A. 768, S. 50; P.A. 74-342, S. 39, 43; P.A. 75-425, S. 51, 57; 75-568, S. 35, 45; P.A. 77-614, S. 19, 73, 610; P.A. 87-496, S. 72, 110; P.A. 03-115, S. 55; P.A. 04-143, S. 11; P.A. 10-32, S. 43; P.A. 11-51, S. 44.)

History: P.A. 74-342 provided for money received from sales to be deposited in the transportation fund rather than the general fund, and money received for use or rental of terminal or facility related to transportation to be deposited in the transportation fund, deleting authorization for application of such funds to payment of expenses for operation and maintenance; P.A. 75-425 added public works commissioner and the state properties review board to those whose prior consent is required for sale or conveyance; P.A. 75-568 deleted provisions for depositing moneys received for sales or rentals; P.A. 77-614 substituted “secretary of the office of policy and management” for “commissioner of finance and control” and “commissioner of administrative services” for “public works commissioner”; P.A. 87-496 substituted public works commissioner for administrative services commissioner; P.A. 03-115 made technical changes; P.A. 04-143 made a technical change, effective May 21, 2004; P.A. 10-32 made a technical change, effective May 10, 2010; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 13b-55a - Harbor improvement projects.

(a) In addition to municipal requests for a grant-in-aid pursuant to section 13b-57, harbor improvement projects may be initiated by the Commissioner of Transportation on behalf of the state or for the state on behalf of the federal government. Recommendations on the prioritization or inclusion of projects shall be submitted to the commissioner by the Connecticut Maritime Commission. The department shall contract for the provision of goods and services to harbors and waterways for such improvements, and shall provide the funding required under such contracts, except that the commissioner may enter into agreements with other state agencies or municipalities for such agencies or municipalities to provide the funding for any of such contracts. The department shall administer all contracts entered into under this section.

(b) All contracts are subject to final negotiation of the scope and budget for a given project. Contracting periods may vary depending on each project. Payments shall be made on a reimbursement basis for deliverables completed no later than the dates of service of an executed contract. Appropriate back-up information shall be included with each payment request indicating that services have been rendered. The department may elect to provide part or all of the funds necessary as an upfront payment, provided funds are held in a separate, noninterest bearing account and are expended not later than sixty days after such funds are provided.

(c) Harbor improvement projects include the preparation of plans, studies and construction for the alteration and improvement of various state, municipal and other properties in or adjacent to the waters of the state, for the purpose of improving the economy and infrastructure of the state.

(P.A. 08-101, S. 9.)

History: P.A. 08-101 effective May 27, 2008.



Section 13b-55b - Harbor improvement account. Deposit and expenditure of funds.

(a) There is established an account to be known as the “harbor improvement account” which shall be a separate, nonlapsing account within the General Fund. There shall be deposited in the account: (1) The proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein and use in accordance with the permissible uses thereof; (2) funds appropriated by the General Assembly for the purpose of deposit therein and use in accordance with the permissible uses thereof; and (3) any other funds required or permitted by law to be deposited in the account. The funds in said account shall be expended by the Commissioner of Transportation for the purpose of initiating harbor improvement projects in accordance with section 13b-55a and for the purposes described in subsection (b) of this section.

(b) The harbor improvement account may be used for federal dredging projects (1) to support, in full or in part, local and state matching requirements for such projects; (2) to cover the incremental costs associated with applicable environmental regulatory requirements or management practices, including beneficial use; and (3) to cover part or all of the costs of such projects in the absence of adequate federal funds. If any account funds are used for the purpose described in subdivision (3) of this subsection, the commissioner shall pursue reimbursement to the account from the federal government.

(P.A. 08-101, S. 10.)

History: P.A. 08-101 effective May 27, 2008.



Section 13b-55c - Priority ranking for certified clean marinas.

(a) As used in this section, (1) “certified clean marina” means a facility committed to the Department of Energy and Environmental Protection’s voluntary clean marina program and engaged in efforts to operate at standards exceeding regulatory compliance, as prescribed by the Department of Energy and Environmental Protection, including, but not limited to, implementing practices that minimize pollution from mechanical activities, cleaning, painting and fiberglass repair, hauling and storing boats, fueling and facility management, and (2) “eligible project” means any portion of a sediment, dredging or dredge disposal activity for which all necessary permits and certifications have been obtained and that complies with the provisions of section 13b-55a or 13b-57.

(b) An eligible project proposed by a certified clean marina shall receive priority ranking for grants-in-aid awarded pursuant to section 13b-55a or 13b-57 and shall qualify for an additional grant under either of said sections in an amount equal to ten per cent of the costs of the project.

(c) A certified clean marina shall remain eligible for priority ranking pursuant to subsection (b) of this section for up to five years after July 1, 2013, or the date of such marina’s most recent certification, whichever is later.

(P.A. 13-202, S. 1.)

History: P.A. 13-202 effective July 1, 2013.



Section 13b-56 - (Formerly Sec. 8-211). Harbor improvement agencies.

For the purposes of this section and section 13b-57, “harbor improvement agency” means any board, commission, agency or department of any municipality designated by the chief executive officer of such municipality and approved by the governing body thereof for the purpose of carrying out a harbor improvement project under this section. Any municipality may undertake a harbor improvement project, including the development, improvement, construction and installation of berthing areas, channels to berthing areas, sea walls, piers, docks, navigation aids, bridges and other related facilities and structures, pursuant to a harbor improvement plan. The harbor improvement agency may prepare or cause to be prepared a harbor improvement plan, and may approve such plan after (1) obtaining the approval of the planning agency of the municipality, and (2) holding a public hearing thereon, notice of which shall be published at least twice in a newspaper of general circulation in the municipality, the first publication of notice to be not less than two weeks before the date of the public hearing. Such harbor improvement plan shall include: (a) A description of the harbor improvement area and the condition, type and use of the structures and facilities therein; (b) the location and extent of the proposed land uses and harbor uses in such area; (c) the location and extent of streets and public utilities, facilities and works within the area; (d) schedules showing the number of families and businesses to be displaced by the proposed improvement, the method of relocating such families and businesses and the availability of sufficient suitable living accommodations at prices and rentals within the financial means of such families and located within a reasonable distance of the area from which they are displaced; (e) present and proposed zoning regulations in the harbor improvement area; (f) a description of all land to be acquired and buildings and improvements to be demolished and removed or rehabilitated; (g) a description of all improvements to be constructed, installed or made; (h) the plan’s relationship to definite local objectives; (i) financial aspects of the project; and (j) a ratio of the costs of the project to the benefits to be derived therefrom. After approval of the harbor improvement plan by the harbor improvement agency, the plan shall be submitted to the Commissioner of Transportation and the Commissioner of Energy and Environmental Protection and, if approved by each commissioner, may be adopted by the governing body of the municipality. A harbor development plan may be modified at any time by a harbor improvement agency, provided such modification is consented to in writing by each purchaser or lessee of land in the harbor improvement project affected by such modification, and such modification does not substantially change the plan; otherwise any modification to such plan shall be approved in the same manner as the plan. Any municipality and its harbor improvement agency may exercise, for the purposes of undertaking a harbor improvement project, all the powers and authority granted to a municipality and to a redevelopment agency for the purposes of a redevelopment or urban renewal project pursuant to chapter 130.

(1967, P.A. 522, S. 14; 1969, P.A. 768, S. 65; 1971, P.A. 872, S. 142; P.A. 11-80, S. 1.)

History: 1969 act added provision for plan to be submitted to the commissioner of transportation, as well as the water resources commission, for approval; 1971 act substituted “commissioner of environmental protection” for “water resources commission”; in 1975 Sec. 8-211 transferred to Sec. 13b-56; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 13b-57 - (Formerly Sec. 8-212). State grants-in-aid for harbor improvement projects.

The state, acting by and in the discretion of the Commissioner of Transportation, may enter into a contract with a municipality, or any federal or state agency acting on behalf of such municipality, for state financial assistance in the form of a state grant-in-aid for a harbor improvement project pursuant to section 13b-55a, provided such project is approved by the Commissioner of Transportation. Any such application for state financial assistance under this section shall be submitted by the Commissioner of Transportation to the Commissioner of Energy and Environmental Protection for his review. Said Commissioner of Energy and Environmental Protection shall submit a written report to the Commissioner of Transportation, setting forth his findings regarding such application.

(1967, P.A. 522, S. 15; 1971, P.A. 872, S. 143; P.A. 73-331; P.A. 08-101, S. 8; P.A. 11-80, S. 1; P.A. 13-202, S. 2.)

History: 1971 act substituted “commissioner of environmental protection” for “water resources commission” where appearing; P.A. 73-331 added “of transportation” to the word “commissioner” wherever it appeared without specific title and substituted “commissioner of transportation” for “commissioner of community affairs”; in 1975 Sec. 8-212 transferred to Sec. 13b-57; P.A. 08-101 deleted provision re state grant-in-aid equal to two-thirds of net cost of project as approved by Commissioner of Transportation, but not exceeding $1,000,000, effective May 27, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-202 replaced “acting by its harbor improvement agency” with “or any federal or state agency acting on behalf of such municipality”, replaced “a harbor improvement plan” with “section 13b-55a, provided such project is” and made a technical change, effective July 1, 2013.



Section 13b-57a to 13b-57c - Reference by court to arbitration panel. Attorney General to represent state. Actions pending on June 14, 1977.

Sections 13b-57a to 13b-57c, inclusive, are repealed.

(P.A. 77-448, S. 1–4; P.A. 78-333; P.A. 88-317, S. 59, 107; P.A. 90-95, S. 3; P.A. 91-284, S. 3, 4.)






Chapter 242a - State Transportation Strategy and Transportation Investment Areas

Section 13b-57d - *(See end of section for amended version of subdivision (5) of subsection (a) and effective date.) Definitions.

(a) As used in subsection (d) of section 13b-11c, this section and sections 13b-57f, 13b-57h, 13b-212d and 14-270e:

(1) “Department” means the Department of Transportation;

(2) “Commissioner” means the Commissioner of Transportation;

(3) “TIA corridor plan” means a twenty-year strategic plan for transportation in a corridor and any updates or other revisions to such plan;

(4) “Transportation project” means any planning, capital or operating project with regard to transportation undertaken by the state;

*(5) “Local planning agency” means a metropolitan planning organization, as provided in 23 USC 134, a regional planning agency, as provided in section 8-31a, a regional council of elected officials, as defined in subdivision (2) of section 4-124i, or a council, as defined in subsection (f) of section 4-124c;

(6) “TIA” means transportation investment area;

(7) “Coastal corridor” and “coastal corridor TIA” means the following towns and the roads, highways, bridges, waterways, ports and airports in such towns: Ansonia, Beacon Falls, Bethany, Bethel, Bethlehem, Branford, Bridgeport, Bridgewater, Brookfield, Cheshire, Danbury, Darien, Derby, East Haven, Easton, Fairfield, Greenwich, Guilford, Hamden, Madison, Meriden, Middlebury, Milford, Monroe, Naugatuck, New Canaan, New Fairfield, New Haven, New Milford, Newtown, North Branford, North Haven, Norwalk, Orange, Oxford, Prospect, Redding, Ridgefield, Seymour, Shelton, Sherman, Southbury, Stamford, Stratford, Thomaston, Trumbull, Wallingford, Waterbury, Watertown, West Haven, Weston, Westport, Wilton, Wolcott, Woodbridge and Woodbury;

(8) “I-84 corridor” and “I-84 TIA” means the following towns and the roads, highways, bridges, waterways, ports and airports in such towns: Andover, Ansonia, Avon, Barkhamsted, Beacon Falls, Berlin, Bethel, Bethlehem, Bloomfield, Bolton, Bridgewater, Bristol, Brookfield, Burlington, Canaan, Canton, Cheshire, Colebrook, Cornwall, Danbury, Derby, East Granby, East Hartford, East Windsor, Ellington, Enfield, Farmington, Glastonbury, Goshen, Granby, Hartford, Hartland, Harwinton, Hebron, Kent, Litchfield, Manchester, Marlborough, Middlebury, Morris, Naugatuck, New Britain, New Fairfield, New Hartford, New Milford, Newington, Newtown, Norfolk, North Canaan, Oxford, Plainville, Plymouth, Prospect, Redding, Ridgefield, Rocky Hill, Roxbury, Salisbury, Seymour, Sharon, Shelton, Sherman, Simsbury, Somers, South Windsor, Southbury, Southington, Stafford, Suffield, Thomaston, Tolland, Torrington, Union, Vernon, Warren, Washington, Waterbury, Watertown, West Hartford, Wethersfield, Winchester, Windsor, Windsor Locks, Wolcott and Woodbury;

(9) “I-91 corridor” and “I-91 TIA” means the following towns and the roads, highways, bridges, waterways, ports and airports in such towns: Andover, Avon, Berlin, Bethany, Bloomfield, Bolton, Branford, Bristol, Burlington, Canton, Chester, Clinton, Cromwell, Deep River, Durham, East Granby, East Haddam, East Hampton, East Hartford, East Haven, East Windsor, Ellington, Enfield, Essex, Farmington, Glastonbury, Granby, Guilford, Haddam, Hamden, Hartford, Hebron, Killingworth, Lyme, Madison, Manchester, Marlborough, Meriden, Middlefield, Middletown, Milford, New Britain, New Haven, Newington, North Branford, North Haven, Old Lyme, Old Saybrook, Orange, Plainville, Plymouth, Portland, Rocky Hill, Simsbury, Somers, South Windsor, Southington, Suffield, Tolland, Vernon, Wallingford, West Hartford, West Haven, Westbrook, Wethersfield, Windsor, Windsor Locks and Woodbridge;

(10) “I-395 corridor” and “I-395 TIA” means the following towns and the roads, highways, bridges, waterways, ports and airports in such towns: Ashford, Bozrah, Brooklyn, Canterbury, Chaplin, Colchester, Columbia, Coventry, East Lyme, Eastford, Franklin, Griswold, Groton, Hampton, Killingly, Lebanon, Ledyard, Lisbon, Mansfield, Montville, New London, North Stonington, Norwich, Plainfield, Pomfret, Preston, Putnam, Salem, Scotland, Sprague, Stafford, Sterling, Stonington, Thompson, Union, Voluntown, Waterford, Willington, Windham and Woodstock;

(11) “Southeast corridor” and “Southeast corridor TIA” means the following towns and the roads, highways, bridges, waterways, ports and airports in such towns: Bozrah, Chester, Clinton, Colchester, Deep River, East Lyme, Essex, Franklin, Griswold, Groton, Killingworth, Ledyard, Lisbon, Lyme, Montville, New London, North Stonington, Norwich, Old Lyme, Old Saybrook, Preston, Salem, Sprague, Stonington, Voluntown, Waterford and Westbrook; and

(12) “Modal” means a mode of transportation, and “multimodal” means two or more modes of transportation.

(b) As used in this subsection and sections 13b-57h, 13b-212d and 14-270e:

(1) “TSB project” means any planning, capital or operating project recommended by the Transportation Strategy Board prior to its repeal by public act 11-61**;

(2) “Economic development plan” means a comprehensive plan describing (A) existing economic development projects, and (B) proposed economic development projects for which a letter of commitment has been issued by the Department of Economic and Community Development; and

(3) “Economic development project” means any project, as defined in subsection (d) of section 32-23d, which is to be used or occupied by any person for (A) manufacturing, industrial, research, office or product warehousing or distribution purposes or hydroponic or aquaponic food production purposes and which the authority determines will tend to maintain or provide gainful employment, maintain or increase the tax base of the economy, or maintain, expand or diversify industry in the state, or (B) controlling, abating, preventing or disposing land, water, air or other environmental pollution, including without limitation thermal, radiation, sewage, wastewater, solid waste, toxic waste, noise or particulate pollution, except resources recovery facilities, as defined in section 22a-219a, used for the principal purpose of processing municipal solid waste and which are not expansions or additions to resources recovery facilities operating on July 1, 1990, or (C) the conservation of energy or the utilization of cogeneration technology or solar, wind, hydro, biomass or other renewable sources to produce energy for any industrial or commercial application, or (D) any other purpose which the authority determines will materially contribute to the economic base of the state by creating or retaining jobs, promoting the export of products or services beyond state boundaries, encouraging innovation in products or services, or otherwise contributing to, supporting or enhancing existing activities that are important to the economic base of the state.

(June Sp. Sess. P.A. 01-5, S. 1, 18; June 30 Sp. Sess. P.A. 03-4, S. 1, 2; P.A. 04-143, S. 12; P.A. 06-136, S. 29; P.A. 11-61, S. 22; P.A. 13-277, S. 70; 13-299, S. 12.)

*Note: On and after January 1, 2015, subdivision (5) of subsection (a) of this section, as amended by section 289 of public act 13-247, is to read as follows:

“(5) “Local planning agency” means a metropolitan planning organization, as provided in 23 USC 134, or a council, as defined in subdivision (4) of section 4-124i.”

(June Sp. Sess. P.A. 01-5, S. 1, 18; June 30 Sp. Sess. P.A. 03-4, S. 1, 2; P.A. 04-143, S. 12; P.A. 06-136, S. 29; P.A. 11-61, S. 22; P.A. 13-247, S. 289; 13-277, S. 70; 13-299, S. 12.)

**Note: Public act 11-61 is entitled “An Act Implementing the Revenue Items In the Budget and Making Budget Adjustments, Deficiency Appropriations, Certain Revisions to Bills of the Current Session and Miscellaneous Changes to the General Statutes”. (See Reference Table captioned “Public Acts of 2011” in Volume 16 of the General Statutes of Connecticut, revised to January 1, 2013, which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 01-5 effective July 2, 2001; June 30 Sp. Sess. P.A. 03-4 redefined “strategy” and defined “TSB project”, “economic development plan” and “economic development project”, effective August 20, 2003; (Revisor’s note: Section 2 of public act 03-4 of the June 30 special session, effective August 20, 2003, was added editorially by the Revisors as Subsec. (b) and the existing provisions were designated as Subsec. (a)); P.A. 04-143 made a technical change in Subsec. (a)(4), effective May 21, 2004; P.A. 06-136 amended Subsec. (a)(4) by updating reference to report submitted pursuant to Sec. 13b-57g to conform to legislative changes, effective July 1, 2006 (Revisor’s note: In 2009, a reference to “subsection (b) of section 4-124i” in Subsec. (a)(7) was changed editorially by the Revisors to “subdivision (2) of section 4-124i” to conform section with Sec. 4-124i, as amended by P.A. 08-182); P.A. 11-61 amended Subsec. (a) to delete former Subdiv. (1) re definition of “board”, redesignate existing Subdivs. (2) and (3) as Subdivs. (1) and (2), delete former Subdiv. (4) re definition of “strategy”, redesignate existing Subdivs. (5) to (14) as Subdivs. (3) to (12), and redefine “transportation project” in Subdiv. (4), and amended Subsec. (b)(1) to redefine “TSB project”, effective July 1, 2011; P.A. 13-247 amended Subsec. (a)(5) by deleting references to regional planning agency, regional council of elected officials and council as defined in Sec. 4-124c(f), making conforming changes, and replacing reference to Sec. 4-124i(2) with reference to Sec. 4-124i(4), effective January 1, 2015; P.A. 13-277 amended Subsec. (a) by adding reference to Sec. 13b-11c(d), effective July 1, 2013; P.A. 13-299 amended Subsec. (a) by deleting reference to Sec. 13b-11a(e), effective July 1, 2013.



Section 13b-57e - Connecticut Transportation Strategy Board established. Membership.

Section 13b-57e is repealed, effective July 1, 2011.

(June Sp. Sess. P.A. 01-5, S. 2, 18; P.A. 03-115, S. 56; P.A. 06-136, S. 13; P.A. 11-61, S. 188.)



Section 13b-57f - Transportation investment areas created.

(a) There are created the following transportation investment areas: The coastal corridor TIA, I-84 corridor TIA, I-91 corridor TIA, I-395 corridor TIA and the southeast corridor TIA.

(b) The local planning agencies in each TIA shall select the participants in the TIA, including, but not limited to, businesses, labor unions, trade associations, environmental interest groups and other interest groups whose participation the local planning agency believes would be valuable to the TIA in the development of a transportation plan for the TIA.

(c) The local planning agencies in each TIA shall determine the processes used by such TIA in carrying out its responsibilities under section 13b-57d and this section. For the purposes of carrying out such responsibilities, each TIA shall report to the chief executive officers of such local planning agencies.

(June Sp. Sess. P.A. 01-5, S. 3, 18; P.A. 11-61, S. 10.)

History: June Sp. Sess. P.A. 01-5 effective July 2, 2001; (Revisor’s note: In 2007, the words “section 2 of subsection (a) of” in the phrase “subdivision (2) of subsection (a) of section 2 of subsection (a) of section 13b-57e” were deleted editorially by the Revisors to correct a clerical error in Subsec. (e)); P.A. 11-61 deleted reference to board and made technical changes in Subsec. (c), deleted former Subsec. (d) re initial TIA corridor plan and deleted former Subsec. (e) re organizational meeting, effective July 1, 2011.



Section 13b-57g - Transportation strategy. Development. Revisions. Report.

Section 13b-57g is repealed, effective July 1, 2011.

(June Sp. Sess. P.A. 01-5, S. 4, 18; June 30 Sp. Sess. P.A. 03-4, S. 9; P.A. 06-136, S. 14; June Sp. Sess. P.A. 07-7, S. 97; P.A. 10-32, S. 44; P.A. 11-61, S. 188.)



Section 13b-57h - Use of funds from Transportation Strategy Board projects account. Projects to be completed.

(a) No funds from the Transportation Strategy Board projects account, established under section 13b-57r, shall be authorized for any transportation project except those specified in subsection (b) of this section, provided nothing in this subsection shall preclude any TSB project from being funded, in whole or in part, by other state or federal funds. Funds authorized for any TSB project shall be used only for said project. TSB projects shall be funded from the Transportation Strategy Board projects account only to the extent such funding is not provided from other funds in the Special Transportation Fund or the Infrastructure Improvement Fund created by the senior indenture for special tax obligation bonds.

(b) The following TSB projects shall be completed:

(1) In the Coastal Corridor TIA, as defined in section 13b-57d:

(A) Acquire rolling rail stock sufficient to add no fewer than two thousand seats for the Metro North-New Haven Line for use in both interstate and intrastate service. All payments received by the state pursuant to any agreement entered into in accordance with subsection (h) of section 13b-34 involving rolling rail stock used on the Metro North-New Haven Line shall be used exclusively for refurbishing rolling rail stock on and other capital improvements to the Metro North-New Haven Line;

(B) Construct or expand stations at Bridgeport, New Haven and Stamford that can accommodate rail service and one or more other modes of transportation and have:

(i) Facilities for one thousand or more parking spaces;

(ii) Connections to bus and other transit systems;

(iii) Opportunity for community revitalization;

(iv) Opportunity for transit oriented development;

(v) Ease of auto, bus, bicycle and pedestrian access to the station facility;

(vi) Potential to attract sufficient riders to support additional express trains;

(vii) Operation under control of the state; and

(viii) Feeder bus services for passenger rail service;

(C) Facilitate use of the Long Island Sound Waterway for passenger and freight movement, including, but not limited to, bulkheading and dredging, upon removal of prohibitions imposed by federal law, expanding passenger facilities, including facilities at the Bridgeport Intermodal Facility, to support high speed ferry service; and

(2) In the I-84 Corridor TIA, as defined in section 13b-57d:

(A) Establish express bus services from New Haven to Bradley International Airport;

(B) Complete the New Britain to Hartford busway and establish other bus rapid transit or light rail service in Hartford and surrounding towns; and

(C) Expand rail passenger service on the Norwalk to Danbury-New Milford Branch Line to assist commuter movement on Route 7 and I-95; and

(3) In the I-91 Corridor TIA, as defined in section 13b-57d:

(A) Upgrade or construct maintenance facilities and parking facilities and upgrade feeder bus services for passenger rail service, particularly along the Metro North-New Haven Line; and

(B) Establish bus service or commuter rail service, as determined in the Hartford-Springfield-New Haven Implementation Study conducted by the department, that runs through New Haven, Hartford and Springfield, with a connection to Bradley International Airport; and

(4) In the I-395 Corridor TIA, as defined in section 13b-57d:

(A) Establish rail freight service with connections to the port of New London;

(B) Expand the frequency of bus service, number of runs and connections within and outside of the region, particularly in and to Norwich and New London and acquire buses sufficient to add no fewer than two hundred seats; and

(C) Design and plan for traffic mitigation in southeastern Connecticut, including planning for the extension of Route 11 from its terminus in Salem to the I-95 and I-395 intersect, with appropriate greenway purchases made in accordance with section 13a-142e; and

(5) In the Southeast Corridor TIA, as defined in section 13b-57d:

(A) Acquire rolling rail stock for the Shoreline East Railroad Line sufficient to add no fewer than one thousand seats;

(B) Make operational improvements to highways that improve the flow of traffic on I-95 and I-395; and

(6) State-wide:

(A) Improve and target marketing by the department of the Deduct-a-Ride program to all eligible employers; and

(B) Continue funding the Jobs Access Program.

(c) Repealed by P.A. 06-136, S. 35.

(June 30 Sp. Sess. P.A. 03-4, S. 3; P.A. 04-143, S. 13, 28; 04-149, S. 1; P.A. 06-136, S. 35; P.A. 11-61, S. 11, 12.)

History: June 30 Sp. Sess. P.A. 03-4 effective August 20, 2003; P.A. 04-143 made technical changes in Subsec. (b), effective May 21, 2004; P.A. 04-143 and P.A. 04-149 both amended Subsec. (a) to require funding for TSB projects from Transportation Strategy Board funds only if not otherwise funded from Special Transportation Fund or Infrastructure Improvement Fund, effective May 21, 2004; P.A. 06-136 repealed Subsec. (c) re submission of economic development plans for TSB projects requiring expenditures of more than $1,000,000, effective July 1, 2006; P.A. 11-61 amended Subsec. (a) by removing reference to General Assembly approval and making technical changes and amended Subsec. (b)(1)(A) by removing “as deemed appropriate by the board”, effective July 1, 2011.



Section 13b-57i - Performance reports on TSB projects requiring accompanying economic development plans.

Section 13b-57i is repealed, effective July 1, 2006.

(June 30 Sp. Sess. P.A. 03-4, S. 4; June Sp. Sess. P.A. 05-4, S. 51; P.A. 06-136, S. 35.)



Section 13b-57j to 13b-57l - Analysis of effects of initial strategy; analysis to accompany recommended updates or revisions to TSB projects or to strategy. Commissioner of Transportation to submit annual report re non-TSB projects. Commissioner of Transportation to submit TSB projects, updates and revisions to metropolitan planning organizations.

Sections 13b-57j to 13b-57l, inclusive, are repealed, effective July 1, 2011.

(June 30 Sp. Sess. P.A. 03-4, S. 5, 7, 11; P.A. 06-136, S. 30, 31, 35; P.A. 11-61, S. 188.)



Section 13b-57m - Purpose for funding transportation-related projects.

The purpose of sections 13b-57m to 13b-57q, inclusive, and subdivision (16) of subsection (b) of section 13b-61 is to promote the welfare and prosperity of the people of this state by enabling the state to implement and fund certain transportation related projects, purposes and strategies in order to: (1) Improve personal mobility within and through this state; (2) improve the movement of goods and freight within and through this state; (3) integrate transportation with economic, land use, environmental and quality of life issues; (4) develop policies and procedures that will integrate the state economy with regional, national and global economies; and (5) identify policies and sources that provide an adequate and reliable flow of funding necessary for a quality multimodal transportation system.

(June 30 Sp. Sess. P.A. 03-4, S. 13; June Sp. Sess. P.A. 05-4, S. 50; P.A. 11-61, S. 13.)

History: June 30 Sp. Sess. P.A. 03-4 effective August 20, 2003; June Sp. Sess. P.A. 05-4 made technical changes, effective July 1, 2005; P.A. 11-61 removed reference to Transportation Strategy Board, effective July 1, 2011.



Section 13b-57n and 13b-57o - Definitions. Authorization for bonds and bond anticipation notes; authorized funding amounts.

Sections 13b-57n and 13b-57o are repealed, effective July 1, 2005.

(June 30 Sp. Sess. P.A. 03-4, S. 14, 15; P.A. 04-4, S. 8; 04-143, S. 14; 04-182, S. 16; June Sp. Sess. P.A. 05-4, S. 53.)



Section 13b-57p - Prioritization of projects and purposes. Submission of priorities to board. Revision of annual financing plan. Requirements for submission of board recommendations.

Section 13b-57p is repealed, effective July 1, 2006.

(June 30 Sp. Sess. P.A. 03-4, S. 16; P.A. 06-136, S. 35.)



Section 13b-57q - Annual financing plan for TSB projects. Five-year financing plan.

(a) On or before August first of each year, the Department of Transportation, in consultation with the Secretary of the Office of Policy and Management and the State Treasurer, shall prepare a financing plan for the annual funding and financing of the projects and purposes described in section 13b-57h. Such annual financing plan shall be based upon the funding available or anticipated to be available in the Transportation Strategy Board projects account, as well as the use of any federal revenue, grants or other transportation-related financial assistance which may be available in such fiscal year. The annual financing plan shall include funding mandated by sections 13b-57s and 13b-57t. Upon the approval of such annual financing plan by the Governor, funding identified in the annual financing plan shall be paid within the fiscal year of such annual financing plan into the Transportation Strategy Board projects account, established under section 13b-57r, of the Special Transportation Fund and shall be available to fund those projects and purposes identified in such annual financing plan.

(b) In addition to the preparation of the annual financing plans, the Department of Transportation shall prepare a five-year financing plan that shall project for a period of five years the funds to be credited to the Transportation Strategy Board projects account, established under section 13b-57r, of the Special Transportation Fund, the anticipated use of cash funding, including funding mandated by sections 13b-57s and 13b-57t, and federal revenue, grants or other transportation-related financial assistance to fund or finance the projects and purposes described in section 13b-57h. Such five-year financing plan shall be updated on or before August first of each year at the same time as the preparation of the annual financing plan and shall be provided by the Commissioner of Transportation to the State Treasurer, the Secretary of the Office of Policy and Management and the joint standing committees of the General Assembly having cognizance of matters relating to transportation and finance, revenue and bonding.

(June 30 Sp. Sess. P.A. 03-4, S. 17; P.A. 04-149, S. 2; June Sp. Sess. P.A. 05-4, S. 42; P.A. 11-61, S. 14.)

History: June 30 Sp. Sess. P.A. 03-4 effective August 20, 2003; P.A. 04-149 amended Subsec. (a) to provide for preparation of financing plan on or before December 1, 2003, to provide for deposit of incremental revenues into the TSB projects account, to provide for the deposit of bond proceeds into a subaccount of the Infrastructure Improvement Fund and to make technical changes, effective May 21, 2004; June Sp. Sess. P.A. 05-4 amended Subsec. (a) to delete provisions re funding from incremental revenues or special tax obligation bond proceeds and provide that the annual financing plan includes certain mandated funding, and amended Subsec. (b) to remove reference to incremental revenues and provide that the five-year financing plan includes certain mandated funding, effective July 1, 2005; P.A. 11-61 removed references to Transportation Strategy Board, effective July 1, 2011.



Section 13b-57r - Transportation Strategy Board projects account. Moneys to be deposited into the account.

(a) There shall be a Transportation Strategy Board projects account, which shall be a nonlapsing account within the Special Transportation Fund.

(b) For the fiscal year ending June 30, 2004, five million dollars of the moneys received or collected by the state or any officer thereof on account of, or derived from, the incremental revenues received pursuant to section 14-50a shall be deposited into the account established under subsection (a) of this section and shall be used to provide funding for the projects and purposes described in section 13b-57h.

(c) For the fiscal year ending June 30, 2006, the Treasurer shall transfer the sum of twenty-five million three hundred thousand dollars from the resources of the Special Transportation Fund into the account established under subsection (a) of this section and such funds shall be used to provide funding for the projects and purposes of the Transportation Strategy Board. For the fiscal year ending June 30, 2007, the Treasurer shall transfer the sum of twenty million three hundred thousand dollars from the resources of the Special Transportation Fund into the account established under subsection (a) of this section and such funds shall be used to provide funding for the projects and purposes described in section 13b-57h. For the fiscal years ending June 30, 2008, to June 30, 2011, inclusive, the Treasurer shall annually transfer the sum of fifteen million three hundred thousand dollars from the resources of the Special Transportation Fund into the account established under subsection (a) of this section and such funds shall be used to provide funding for the projects and purposes described in section 13b-57h. For the fiscal years ending June 30, 2012, to June 30, 2015, inclusive, the Treasurer shall annually transfer the sum of fifteen million dollars from the resources of the Special Transportation Fund into the account established under subsection (a) of this section and such funds shall be used to fund the projects and purposes described in section 13b-57h.

(June 30 Sp. Sess. P.A. 03-1, S. 113; P.A. 04-177, S. 9; June Sp. Sess. P.A. 05-4, S. 43; P.A. 11-6, S. 135.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003; P.A. 04-177 amended Subsec. (c) to change date on which one-half of incremental revenues begin to be deposited into Transportation Strategy Board projects account from July 1, 2005, to July 1, 2004, effective June 1, 2004; June Sp. Sess. P.A. 05-4 amended Subsec. (c) to replace former provisions re incremental revenues with provisions re transferring money from the Special Transportation Fund in the amounts of $25,300,000 for fiscal year 2006, $20,300,000 in fiscal year 2007, $15,300,000 for fiscal years 2008 to 2015, and $300,000 in fiscal year 2016 and thereafter, effective July 1, 2005; P.A. 11-6 amended Subsecs. (b) and (c) to replace references to Transportation Strategy Board with references to Sec. 13b-57h, and amended Subsec. (c) to end $15,300,000 transfer as of June 30, 2011, rather than June 30, 2015, and to add provision transferring $15,000,000 for fiscal years 2012 to 2015, effective July 1, 2011.



Section 13b-57s - Expenditure from Transportation Strategy Board projects account for demand responsive transportation program.

During the fiscal years ending June 30, 2006, and June 30, 2007, the sum of five million dollars shall be expended from the Transportation Strategy Board projects account for grants-in-aid and administrative expenses under the program established pursuant to section 13b-38bb. The funding shall be included in the annual financing plan adopted pursuant to section 13b-57q. The funds shall remain available until expended.

(June Sp. Sess. P.A. 05-4, S. 37.)

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005.



Section 13b-57t - Expenditures from Transportation Strategy Board projects account for the New Haven Line revitalization program.

(a) During the fiscal year ending June 30, 2005, the annual financing plan adopted pursuant to section 13b-57q shall include the sum of five million dollars to be expended from the Transportation Strategy Board projects account to support the New Haven Line revitalization program undertaken pursuant to subsections (a), (b) and (c) of this section and sections 13b-78k, 13b-78m and 13b-78n. The funds shall remain available until expended.

(b) During the fiscal year ending June 30, 2006, the sum of twenty million dollars shall be expended from the Transportation Strategy Board projects account to support the New Haven Line revitalization program undertaken pursuant to public act 05-4 of the June special session*. The funding shall be included in the annual financing plan adopted pursuant to section 13b-57q. The funds shall remain available until expended.

(c) During the fiscal year ending June 30, 2007, the sum of fifteen million dollars shall be expended from the Transportation Strategy Board projects account to support the New Haven Line revitalization program undertaken pursuant to public act 05-4 of the June special session*. The funding shall be included in the annual financing plan adopted pursuant to section 13b-57q. The funds shall remain available until expended.

(d) From the fiscal year ending June 30, 2008, to the fiscal year ending June 30, 2015, inclusive, the sum of fifteen million dollars shall be expended from the Transportation Strategy Board projects account to support the New Haven Line Revitalization program undertaken pursuant to public act 05-4 of the June special session*. The funding shall be included in the annual financing plan adopted pursuant to section 13b-57q. The funds shall remain available until expended.

(June Sp. Sess. P.A. 05-4, S. 34–36, 38.)

*Note: Public act 05-4 of the June special session is entitled “An Act Concerning the Authorization of Special Tax Obligation Bonds of the State for Certain Transportation Purposes”. (See Reference Table captioned “Public Acts of June, 2005” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 05-4 effective June 29, 2005, re Subsec. (a), effective July 1, 2005, re Subsecs. (b) and (c), and effective July 1, 2006, re Subsec. (d).






Chapter 243 - Infrastructure Program

Section 13b-58 - State Transportation Fund established.

Section 13b-58 is repealed.

(P.A. 74-342, S. 1, 43; P.A. 75-568, S. 44, 45.)



Section 13b-59 - Definitions.

As used in title 13a or in this title, unless the context clearly indicates a different meaning or intent, all terms which are defined in section 4-69 shall have the respective meanings ascribed thereto in said section. As used in sections 13b-59 and 13b-61, unless the context clearly indicates a different meaning or intent:

(a) All terms which are defined in section 13b-2 shall have the respective meanings ascribed thereto in said section;

(b) “Expressway revenues” means all tolls, rates, rents, fees, charges and other income derived from the operation of any expressway referred to in part III(C) of chapter 240;

(c) “Highway tolls” means all tolls, fees, rentals and other charges, except expressway revenues, for transit over or use of any highway, bridge or ferry, including all receipts from fees, coupons or tickets provided for under section 13a-155;

(d) “License, permit and fee revenues” means (1) all fees and other charges required by, or levied pursuant to sections 12-487, 13b-80 and 13b-97, subsection (b) of section 14-12, sections 14-16a, 14-21c, 14-44h and 14-44i, subsection (v) of section 14-49, subsections (b) and (f) of section 14-50, subdivisions (7) to (9), inclusive, of subsection (a) of section 14-50a, sections 14-52, 14-58, 14-67l and 14-69, subsection (e) of section 14-73, sections 14-96q and 14-103a, subsection (a) of section 14-164a, subsection (a) of section 14-192, subsection (d) of section 14-270, sections 14-319 and 14-320 and sections 13b-410a to 13b-410c, inclusive; (2) all aeronautics, waterways, and other fees and charges required by, or levied pursuant to sections 13a-80 and 13a-80a, subsection (b) of section 13b-42 and subsections (b) and (c) of section 15-13; and (3) all motor vehicle related fines, penalties or other charges as defined in subsection (g);

(e) “Motor fuel taxes” means any tax now or hereafter imposed by authority of the state with respect to or measured by the sale or use, as a fuel in internal combustion engines or for the propulsion of motor vehicles, of products commonly or commercially known or sold as gasoline or any other substances prepared, advertised for sale or sold for use as a fuel in internal combustion engines or for the propulsion of motor vehicles, including the taxes provided for by chapter 221 or chapter 222;

(f) “Motor vehicle receipts” means all fees and other charges required by or levied pursuant to subsection (c) of section 14-12, section 14-15, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (b) of section 14-44, sections 14-47 and 14-48b, subsection (a) of section 14-49, subdivision (1) of subsection (b) of section 14-49, except as provided under subdivision (2) of subsection (b) of said section, subsections (c), (d), (e), (f), (g), (h), (i), (k), (l), (m), (n), (o), (p), (q), (s), (t), (u), (x), (y) and (aa) of section 14-49, section 14-49a, subsections (a) and (g) of section 14-50, subdivisions (1), (2), (3), (4), (5), (6) and (10) of subsection (a) of section 14-50a, sections 14-59, 14-61 and 14-65, subsection (c) of section 14-66, subsection (e) of section 14-67, subsection (f) of section 14-67a, sections 14-67d, 14-160 and 14-381, and subsection (b) of section 14-382;

(g) “Motor vehicle related fines, penalties or other charges” means all fines, penalties or other charges required by, or levied pursuant to subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-12s, 14-13, 14-16, 14-17, 14-18, 14-26, 14-27 and 14-29, subsection (d) of section 14-35 and sections 14-36, 14-39, 14-43, 14-45, 14-64, 14-80, 14-81, 14-97, 14-98, 14-99, 14-101, 14-102, 14-103, 14-104, 14-105, 14-106, 14-110, 14-111, 14-112, 14-137a, 14-140, 14-145, 14-146, 14-147, 14-148, 14-149, 14-150, 14-151, 14-152, 14-161, subsection (f) of section 14-164i, 14-196, 14-197, 14-198, 14-213, 14-214, 14-215, 14-216, 14-217, 14-218a, 14-219, 14-220, 14-221, 14-222, 14-223, 14-224, 14-225, 14-226, 14-228, 14-230, 14-231, 14-232, 14-233, 14-234, 14-235, 14-236, 14-237, 14-238, 14-239, 14-240, 14-241, 14-242, 14-243, 14-244, 14-245, 14-246a, 14-247, 14-249, 14-250, 14-257, 14-260, 14-261, 14-262, 14-264, 14-267a, 14-269, subsection (g) of section 14-270, sections 14-271, 14-273, 14-274, 14-275, 14-276, 14-277, 14-280, 14-281, 14-282, 14-283, 14-285, 14-286, 14-295, 14-296, 14-300, 14-314, 14-329, 14-331, 14-342, 14-386, 14-386a, 14-387, 15-7, 15-8, 15-9, 15-25 and 15-33;

(h) “Motor vehicle taxes” means any fees, excises or licenses or other taxes imposed by authority of the state relating to registration, operation or use of motor vehicles including all receipts of the Commissioner of Motor Vehicles or his department, but not including in any case tolls, fees, rentals and charges for transit over or use of any expressway, highway, bridge or ferry or revenue received by the state in fees for the numbering of motorboats;

(i) “Treasurer” means the State Treasurer and includes each successor in office or authority; and

(j) “Special Transportation Fund” means the Special Transportation Fund created under section 13b-68.

(P.A. 74-342, S. 2, 43; P.A. 75-568, S. 36, 45; June Sp. Sess. P.A. 83-30, S. 2, 8; P.A. 84-254, S. 1, 62; P.A. 85-413, S. 1, 8; P.A. 86-403, S. 122, 132; P.A. 87-589, S. 4, 87; P.A. 90-143, S. 1; 90-263, S. 72, 74; June Sp. Sess. P.A. 91-13, S. 1, 21; P.A. 92-177, S. 10, 12; P.A. 93-307, S. 15, 34; P.A. 97-62, S. 7; P.A. 98-182, S. 8, 22; P.A. 99-215, S. 3; 99-268, S. 7, 32, 46; 99-287, S. 5, 9; P.A. 00-169, S. 22; P.A. 02-70, S. 73; P.A. 03-115, S. 57; June 30 Sp. Sess. P.A. 03-3, S. 38; P.A. 05-218, S. 31; P.A. 06-196, S. 93; P.A. 11-6, S. 115; 11-213, S. 2, 3; 11-255, S. 5.)

History: P.A. 75-568 deleted definitions for “debt service charges” and “mass transportation”, deleted “sections 13b-58 to 13b-65, inclusive” and substituted “title 13a or in title 13b” following “as used in”, and added “as used in sections 13b-59 to 13b-62, inclusive, and 13b-65, unless the context clearly indicates a different meaning or intent” before Subsec. (a); June Sp. Sess. P.A. 83-30 added Subsec. (i) defining “special transportation fund”; P.A. 84-254 relettered the subsections and added Subsecs. (d), (f) and (g), defining, respectively, “license, permit and fee revenues”, “motor vehicle receipts” and “motor vehicle related fines, penalties or other charges” and deleted former Subsec. (g) which defined “transportation fund”; P.A. 85-413 made technical change in Subsec. (d), substituting reference to Sec. 15-13(b) and (c) for reference to Sec. 15-14; P.A. 86-403 amended Subsec. (d) to refer to definition in Subsec. (g) and deleted references to Secs. 14-251 and 14-252 in Subsec. (g), effective June 11, 1986, and applicable to all moneys received or collected by the state on or after July 1, 1985; P.A. 87-589 made technical change; P.A. 90-143 amended Subsec. (g) to delete reference to Sec. 14-108; P.A. 90-263 amended Subsec. (d) to include in “license, permit and fee revenues” reference to fees levied pursuant to Secs. 14-44h and 14-44i; June Sp. Sess. P.A. 91-13 amended Subsec. (f) to include references to Sec. 14-12(c), 14-49(o) and (aa), 14-50a(a)(14), 14-61, 14-65 and 14-164a(b) and amended Subsec. (g) to include reference to Sec. 14-137a; P.A. 92-177 amended Subsec. (d) to include in “license, permit and fee revenues” reference to fees levied pursuant to Sec. 14-270(d) and amended Subsec. (g) to include in “motor vehicle related fines, penalties or other charges” reference to penalties levied pursuant to Sec. 14-270(f) and to delete reference to Sec. 14-265; (Revisor’s note: In 1993 obsolete references in Subsec. (g) to repealed Secs. 14-125 and 14-133 were deleted editorially by the Revisors); P.A. 93-307 amended definition of “license, permit and fee revenues” to delete references to Sec. 13b-404 and Sec. 13b-405 which were repealed by the same act, substituting reference to Secs. 13b-410a to 13b-410c, inclusive, effective June 29, 1993; P.A. 97-62 deleted Subsec. (i) defining “1954 declaration” and relettered existing Subsecs. (j) and (k) as (i) and (j), respectively; P.A. 98-182 amended Subsec. (g) by deleting Sec. 14-164a, pertaining to fines collected for violations of participation or conduct in motor vehicle racing, effective July 1, 1998; P.A. 99-215 amended Subsec. (g) by changing reference to Sec. 14-270(f) to Sec. 14-270(g); P.A. 99-268 amended Subsec. (g) by deleting reference to Sec. 14-82, and, effective July 1, 1999, by adding reference to Sec. 14-164i(f); P.A. 99-287 amended Subsec. (g) by adding reference to Sec. 14-12s, effective July 1, 1999; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-70 amended Subsec. (d) to delete reference to repealed Sec. 14-53, effective July 1, 2002; P.A. 03-115 amended Subsec. (i) to make a technical change; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (f) to delete reference to Sec. 14-164a(b), effective August 20, 2003; P.A. 05-218 amended Subsec. (f) by deleting reference to Sec. 14-383, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (f), effective June 7, 2006; P.A. 11-6 amended Subsec. (g) to exclude the fine in Sec. 14-12(a)(2) from definition, effective July 1, 2011; P.A. 11-213 made technical changes in Subsecs. (d) and (f), effective July 1, 2011; P.A. 11-255 amended Subsec. (g) to delete reference to Sec. 14-279, effective July 1, 2011 (Revisor’s note: In Subsec. (g), a reference to repealed Sec. 15-16 was deleted editorially by the Revisors).

See Sec. 13b-70 re surcharges on motor vehicle related fines, penalties and other charges as defined in Subsec. (g) of this section.



Section 13b-60 - Moneys in Transportation Fund to be paid into General Fund.

Section 13b-60 is repealed.

(P.A. 74-342, S. 3, 43; P.A. 75-568, S. 37, 45; P.A. 84-254, S. 61, 62.)



Section 13b-61 - Revenues credited to General Fund. Revenues credited to Special Transportation Fund.

(a) On and after July 1, 1975, there shall be paid promptly to the State Treasurer and thereupon, unless required to be otherwise applied by the terms of any lien, pledge or obligation created by or pursuant to the 1954 declaration or part III (C) of chapter 240, credited to the General Fund:

(1) All moneys received or collected by the state or any officer thereof on account of, or derived from, motor fuel taxes; provided on and after July 1, 1983, one cent of the amount imposed per gallon before July 1, 1984, and received or collected from any rate of such tax on motor fuels shall be credited by the State Treasurer to the Special Transportation Fund;

(2) All moneys received or collected by the state or any officer thereof on account of, or derived from, motor vehicle taxes;

(3) All moneys received or collected by the state or any officer thereof on account of, or derived from, expressway revenues;

(4) All moneys becoming payable, under the terms of the 1954 declaration and part III (C) of chapter 240, into the Highway or Additional Expressway Construction Funds mentioned in said declaration;

(5) All moneys received or collected by the state or any officer thereof on account of, or derived from, highway tolls;

(6) All other moneys received or collected by the commissioner or his department; and

(7) Any other receipts of the state required by law to be paid into the state Highway Fund or the Transportation Fund other than proceeds of bonds or other securities of the state or of federal grants under the provisions of federal law.

(b) Notwithstanding any provision of subsection (a) of this section, there shall be paid promptly to the State Treasurer and thereupon, unless required to be applied by the terms of any lien, pledge or obligation created by or pursuant to the 1954 declaration, part III (C) of chapter 240, credited to the Special Transportation Fund:

(1) On and after July 1, 1984, all moneys received or collected by the state or any officer thereof on account of, or derived from, sections 12-458 and 12-479, provided the State Comptroller is authorized to record as revenue to the General Fund for the fiscal year ending June 30, 1984, the amount of tax levied in accordance with said sections 12-458 and 12-479, on all fuel sold or used prior to the end of said fiscal year and which tax is received no later than July 31, 1984;

(2) On and after July 1, 1984, all moneys received or collected by the state or any officer thereof on account of, or derived from, motor vehicle receipts;

(3) On and after July 1, 1984, all moneys received or collected by the state or any officer thereof on account of, or derived from, (A) subsection (a) of section 14-192, and (B) royalty payments for retail sales of gasoline pursuant to section 13a-80;

(4) On and after July 1, 1985, all moneys received or collected by the state or any officer thereof on account of, or derived from, license, permit and fee revenues as defined in section 13b-59, except as provided under subdivision (3) of this subsection;

(5) On or after July 1, 1989, all moneys received or collected by the state or any officer thereof on account of, or derived from, section 13b-70;

(6) On and after July 1, 1984, all transportation-related federal revenues of the state;

(7) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, fees for the relocation of a gasoline station under section 14-320;

(8) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, section 14-319;

(9) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, fees collected pursuant to section 14-327b for motor fuel quality registration of distributors;

(10) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, annual registration fees for motor fuel dispensers and weighing or measuring devices pursuant to section 43-3;

(11) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, fees for the issuance of identity cards pursuant to section 1-1h;

(12) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, safety fees pursuant to subsection (w) of section 14-49;

(13) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, late fees for the emissions inspection of motor vehicles pursuant to subsection (k) of section 14-164c;

(14) On and after July 1, 1997, all moneys received or collected by the state or any officer thereof on account of, or derived from, the sale of information by the Commissioner of Motor Vehicles pursuant to subsection (b) of section 14-50a;

(15) On and after October 1, 1998, all moneys received by the state or any officer thereof on account of, or derived from, section 14-212b;

(16) On and after July 1, 2009, all moneys received or collected by the state or any officer thereof on account of, or derived from, any direct federal subsidy pursuant to Section 6431 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, and relating to bonds or bond anticipation notes issued by the state pursuant to sections 13b-74 to 13b-77, inclusive;

(17) On and after July 1, 2011, all moneys received or collected by the state or any officer thereof on account of, or derived from, sections 13b-61a to 13b-61c, inclusive; and

(18) On and after July 1, 2011, any other funds, moneys and receipts of the state required by law to be deposited, transferred or paid into the Special Transportation Fund other than proceeds of bonds or other securities of the state or of federal grants under the provisions of federal law.

(P.A. 74-342, S. 4, 43; P.A. 75-568, S. 38, 45; June Sp. Sess. P.A. 83-30, S. 3, 8; P.A. 84-254, S. 2, 62; P.A. 85-413, S. 2, 8; P.A. 97-309, S. 2, 23; 97-322, S. 7, 9; P.A. 98-165, S. 2; P.A. 00-196, S. 7; June Sp. Sess. P.A. 01-9, S. 46, 131; P.A. 02-70, S. 82; June 30 Sp. Sess. P.A. 03-4, S. 20; P.A. 04-4, S. 9; 04-143, S. 29; 04-149, S. 3; 04-182, S. 17; June Sp. Sess. P.A. 05-4, S. 52; June Sp. Sess. P.A. 09-3, S. 132; P.A. 11-61, S. 17.)

History: P.A. 75-568 substituted “general fund” for “transportation fund” and “July 1, 1975” for “July 1, 1974”, and, in Subsec. (a) deleted proviso pertaining to the general fund and in Subsec. (d) the reference to the transportation fund; June Sp. Sess. P.A. 83-30 amended Subsec. (a) to provide that, on and after July 1, 1983, one cent of motor fuels tax be credited to special transportation fund; P.A. 84-254 designated prior provisions as Subsec. (a) and added Subsec. (b) requiring certain revenues to be deposited in special transportation fund; P.A. 85-413 changed the effective date of Subsec. (b)(5) from July 1, 1985, to July 1, 1989; P.A. 97-309 amended Subsec. (b) to add new Subdivs. (7) to (14), effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 98-165 amended Subsec. (b)(14) to delete redundant language and added Subdiv. (15) re moneys received on account of or derived from Sec. 14-212b; P.A. 00-196 made technical changes in Subsec. (b); June Sp. Sess. P.A. 01-9 made a technical change in Subsec. (b)(3) and changed a reference in Subsec. (b)(13) from “subsection (g)” to “subsection (j)” of Sec. 14-164c, effective July 1, 2001; P.A. 02-70 amended Subsec. (b)(13) to replace reference to Subsec. (j) with reference to Subsec. (k) of Sec. 14-164c, effective June 3, 2002; June 30 Sp. Sess. P.A. 03-4 added Subsec. (b)(16) re deposit of revenues into Transportation Strategy Board projects account, effective August 20, 2003; P.A. 04-4 amended Subsec. (b)(16) to provide for the deposit of revenue from certain motor vehicle license fees into the Transportation Strategy Board projects account, effective March 11, 2004; P.A. 04-143 amended Subsec. (b)(16) to eliminate sunset date for deposit of incremental revenues into Transportation Strategy Board projects account and to provide that account is located within Special Transportation Fund, effective May 21, 2004; P.A. 04-149 amended Subsec. (b)(16) to replace reference to the Infrastructure Improvement Fund with reference to the Special Transportation Fund, effective May 21, 2004; P.A. 04-182 amended Subsec. (b)(16) to include additional statutory sections under which incremental revenues are generated, effective June 1, 2004; June Sp. Sess. P.A. 05-4 deleted former Subsec. (b)(16) re deposit of incremental revenues into Transportation Strategy Board projects account, effective July 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (b) by adding Subdiv. (16) re deposit of federal subsidies relating to bonds or notes, effective September 9, 2009; P.A. 11-61 amended Subsec. (b) by making a technical change and adding Subdiv. (17) re moneys from Secs. 13b-61a to 13b-61c and Subdiv. (18) re other moneys required to be deposited in Special Transportation Fund, effective July 1, 2011.



Section 13b-61a - Deposit of revenues from gross earnings from sales of petroleum products attributable to sales of motor vehicle fuel, and from sales of petroleum products generally, into Special Transportation Fund. Procedures in case of shortfall in revenues.

(a) Notwithstanding the provisions of subsection (a) of section 13b-61: (1) For calendar quarters ending on or after September 30, 1998, and prior to September 30, 1999, the Commissioner of Revenue Services shall deposit into the Special Transportation Fund established under section 13b-68 five million dollars of the amount of funds received by the state from the tax imposed under section 12-587 on the gross earnings from the sales of petroleum products attributable to sales of motor vehicle fuel; (2) for calendar quarters ending September 30, 1999, and prior to September 30, 2000, the commissioner shall deposit into the Special Transportation Fund nine million dollars of the amount of such funds received by the state from the tax imposed under said section 12-587 on the gross earnings from the sales of petroleum products attributable to sales of motor vehicle fuel; (3) for calendar quarters ending September 30, 2000, and prior to September 30, 2002, the commissioner shall deposit into the Special Transportation Fund eleven million five hundred thousand dollars of the amount of such funds received by the state from the tax imposed under said section 12-587 on the gross earnings from the sales of petroleum products attributable to sales of motor vehicle fuel; (4) for the calendar quarters ending September 30, 2002, and prior to September 30, 2003, the commissioner shall deposit into the Special Transportation Fund, five million dollars of the amount of such funds received by the state from the tax imposed under said section 12-587 on the gross earnings from the sales of petroleum products attributable to sales of motor vehicle fuel; (5) for the calendar quarter ending September 30, 2003, and prior to September 30, 2005, the commissioner shall deposit into the Special Transportation Fund, five million two hundred fifty thousand dollars of the amount of such funds received by the state from the tax imposed under said section 12-587 on the gross earnings from the sales of petroleum products attributable to sales of motor vehicle fuel; and (6) for the calendar quarters ending September 30, 2005, and prior to September 30, 2006, the commissioner shall deposit into the Special Transportation Fund ten million eight hundred seventy-five thousand dollars of the amount of such funds received by the state from the tax imposed under said section 12-587 on the gross earnings from the sales of petroleum products attributable to sales of motor vehicle fuel.

(b) Notwithstanding the provisions of subsection (a) of section 13b-61, for calendar quarters ending on or after September 30, 2006, the Comptroller shall deposit into the Special Transportation Fund an annual amount in accordance with the following schedule, from such funds received by the state from the tax imposed under said section 12-587 on the gross earnings from the sales of petroleum products. Such transfers shall be made in quarterly installments.

Fiscal Year

Annual Transfer

2007

$141,000,000

2008

$127,800,000

2009

$141,900,000

2010

$141,900,000

2011

$165,300,000

2012

$226,900,000

2013

$199,400,000

2014

$380,700,000

2015

$379,100,000

2016 and thereafter

$377,300,000

(c) If in any calendar quarter ending on or after September 30, 2006, receipts from the tax imposed under section 12-587 are less than twenty-five per cent of the total of (1) the amount required to be transferred pursuant to the Special Transportation Fund pursuant to subsections (a) and (b) of this section, and (2) any other transfers required by law, the Comptroller shall certify to the Treasurer the amount of such shortfall and shall forthwith transfer an amount equal to such shortfall from the resources of the General Fund into the Special Transportation Fund.

(d) The Commissioner of Revenue Services shall, on or before January 1, 2013, and on or before the first day of January biennially thereafter, calculate the amount of tax paid pursuant to section 12-587 on gasoline sold for the prior fiscal year as a percentage of total tax collected under said section. Such percentage shall become the basis for determining the transfers to be made under subsection (b) of this section. The commissioner shall notify the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, and the Secretary of the Office of Policy and Management of such percentage calculation.

(P.A. 97-309, S. 5, 23; 97-322, S. 7, 9; P.A. 00-170, S. 11, 42; 00-196, S. 8; P.A. 01-105, S. 9; May 9 Sp. Sess. P.A. 02-1, S. 73; June Sp. Sess. P.A. 05-4, S. 41; P.A. 06-136, S. 15; 06-187, S. 21; P.A. 07-199, S. 3; June Sp. Sess. P.A. 07-1, S. 138; P.A. 11-6, S. 121; 11-61, S. 18; P.A. 13-184, S. 87.)

History: P.A. 97-309 effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 00-170 increased the amount of motor vehicle fuels revenues deposited into the fund to $11,500,000 as of the calendar quarter ending September 30, 2000, and each quarter thereafter, effective July 1, 2000; P.A. 00-196 made technical changes; P.A. 01-105 made technical changes; May 9 Sp. Sess. P.A. 02-1 added provisions for amounts to be transferred for calendar quarters ending September 30, 2002, and prior to September 30, 2003, and for calendar quarters thereafter, effective July 1, 2002; June Sp. Sess. P.A. 05-4 designated existing provisions as Subsec. (a)(1) to (5), added Subsec. (a)(6) to (10) re deposits into Special Transportation Fund in calendar quarters ending September 30, 2005, to September 30, 2013, and thereafter, and added Subsec. (b) re procedures in case of shortfall in receipts, effective July 1, 2005; P.A. 06-136 added new Subsec. (b) re deposit of annual amount for quarterly transfers into fund, redesignated existing Subsec. (b) as new Subsec. (c) and made conforming changes in Subsecs. (a) and (c), effective July 1, 2006; P.A. 06-187 amended new Subsec. (b) by deleting “attributable to sales of motor vehicle fuel” and made technical changes in new Subsec. (c), effective July 1, 2006; P.A. 07-199 amended Subsec. (b) by decreasing the amount of the annual transfer in fiscal year 2008 from $164,000,000 to $131,000,000, in fiscal years 2009 and 2010 from $180,900,000 to $145,300,000, in fiscal years 2011 to 2013, inclusive, from $200,900,000 to $165,300,000, and in fiscal years 2014 and thereafter from $219,400,000 to $179,200,000, effective July 1, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (b) by decreasing the amount of the annual transfer in fiscal year 2008 from $131,100,000 to $127,800,000, and in fiscal years 2009 and 2010 from $145,300,000 to $141,900,000, effective July 1, 2007; P.A. 11-6 amended Subsec. (b) by increasing amount of the annual transfer in fiscal year 2012 from $165,300,000 to $226,900,000, in fiscal year 2013 from $165,300,000 to $199,400,000, in fiscal year 2014 from $179,200,000 to $222,700,000, in fiscal year 2015 from $179,200,000 to $226,800,000 and in fiscal year 2016 and thereafter from $179,200,000 to $231,400,000, and added Subsec. (d) re calculation of tax revenues to determine future transfers, effective July 1, 2011; P.A. 11-61 amended Subsecs. (a) and (b) to specify that Subsecs. are notwithstanding Sec. 13b-61(a), effective July 1, 2011; P.A. 13-184 amended Subsec. (b) by increasing amount of annual transfer in fiscal year 2014 from $222,700,000 to $380,700,000, in fiscal year 2015 from $226,800,000 to $379,100,000 and in fiscal year 2016 and thereafter from $231,400,000 to $377,300,000, effective July 1, 2013.



Section 13b-61b - Deposits of revenues from sales of motor vehicles taxable under section 12-431.

Notwithstanding the provisions of subsection (a) of section 13b-61, the Commissioner of Motor Vehicles shall deposit into the Special Transportation Fund established under section 13b-68, funds received by the state from the tax imposed under section 12-431 attributable to motor vehicles under said section 12-431, in accordance with the following schedule: (1) Ten million dollars of the amount received by the state for the fiscal year ending June 30, 2000; and (2) for the fiscal year ending June 30, 2001, and each fiscal year thereafter, the total amount of funds received by the state from the tax imposed under section 12-431 attributable to motor vehicles under said section 12-431. Such funds shall be deposited into the Special Transportation Fund on a monthly basis.

(P.A. 98-128, S. 2, 10; P.A. 00-170, S. 12, 42; P.A. 11-61, S. 19.)

History: P.A. 98-128 effective July 1, 1998; P.A. 00-170 deleted former Subdivs. (2) to (4), inclusive, and added new Subdiv. (2) providing for monthly deposit into the Special Transportation Fund of all revenues from sales of motor vehicles for the fiscal year ending June 30, 2001, and each fiscal year thereafter, effective July 1, 2000, and applicable to sales occurring on or after that date; P.A. 11-61 specified that section is notwithstanding Sec. 13b-61(a), effective July 1, 2011.



Section 13b-61c - Transfers from the General Fund to the Special Transportation Fund.

(a) For the fiscal year ending June 30, 2010, the Comptroller shall transfer the sum of seventy-one million two hundred thousand dollars from the resources of the General Fund to the Special Transportation Fund.

(b) For the fiscal year ending June 30, 2011, the Comptroller shall transfer the sum of one hundred seven million five hundred fifty thousand dollars from the resources of the General Fund to the Special Transportation Fund.

(c) For the fiscal year ending June 30, 2012, the Comptroller shall transfer the sum of eighty-one million five hundred fifty thousand dollars from the resources of the General Fund to the Special Transportation Fund.

(d) For the fiscal year ending June 30, 2013, the Comptroller shall transfer the sum of ninety-five million two hundred forty-five thousand dollars from the resources of the General Fund to the Special Transportation Fund.

(e) For the fiscal year ending June 30, 2015, the Comptroller shall transfer the sum of two million one hundred thousand dollars from the resources of the General Fund to the Special Transportation Fund.

(f) For the fiscal year ending June 30, 2016, the Comptroller shall transfer the sum of one hundred fifty-two million eight hundred thousand dollars from the resources of the General Fund to the Special Transportation Fund.

(g) For the fiscal year ending June 30, 2017, and annually thereafter, the Comptroller shall transfer the sum of one hundred sixty-two million eight hundred thousand dollars from the resources of the General Fund to the Special Transportation Fund.

(June Sp. Sess. P.A. 09-3, S. 126; Sept. Sp. Sess. P.A. 09-8, S. 41; P.A. 10-3, S. 15; 10-179, S. 44; P.A. 11-61, S. 161; June Sp. Sess. P.A. 11-1, S. 9, 14; P.A. 12-104, S. 20; Dec. Sp. Sess. P.A. 12-1, S. 23; P.A. 13-184, S. 88.)

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009; Sept. Sp. Sess. P.A. 09-8 increased amounts of transfers in Subsecs. (a) and (b), made transfer in Subsec. (b) applicable for fiscal years 2011 and 2012 only, and added Subsec. (c) re annual transfer to Special Transportation Fund, effective October 5, 2009; P.A. 10-3 amended Subsec. (a) by changing amount transferred from General Fund to Special Transportation Fund from $81,200,000 to $71,200,000 for fiscal year ending June 30, 2010, and amended Subsec. (b) by changing amount so transferred from $126,000,000 to $124,050,000 for fiscal years ending June 30, 2011, and 2012, effective April 14, 2010; P.A. 10-179 amended Subsec. (b) by changing amount transferred from General Fund to Special Transportation Fund from $124,050,000 to $107,550,000 for fiscal year ending June 30, 2011, added new Subsec. (c) re amount to be so transferred for fiscal year ending June 30, 2012, and redesignated existing Subsec. (c) as Subsec. (d), effective May 7, 2010; P.A. 11-61 amended Subsec. (c) by changing amount transferred from General Fund to Special Transportation Fund from $124,050,000 to $81,550,000 for the fiscal year ending June 30, 2012, effective July 1, 2011; June Sp. Sess. P.A. 11-1, S. 9, amended Subsec. (c) by changing amount transferred from General Fund to Special Transportation Fund from $81,550,000 to $41,000,000 for the fiscal year ending June 30, 2012, effective July 1, 2011; pursuant to June Sp. Sess. P.A. 11-1, S. 14, the changes made by June Sp. Sess. P.A. 11-1, S. 9, to Subsec. (c), as amended by P.A. 11-61, S. 161, ceased to be effective on August 22, 2011, and the provisions of Subsec. (c), as amended by P.A. 11-61, S. 161, in effect immediately prior to July 1, 2011, were reinstated; P.A. 12-104 amended Subsec. (d) by reducing amount of transfer for fiscal year 2013 from $172,800,000 to $102,659,000 and deleting “and annually thereafter”, and added Subsec. (e) re amount of transfer for fiscal year 2014 and subsequent years, effective July 1, 2012; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (d) by changing amount transferred from General Fund to Special Transportation Fund from $102,659,000 to $95,245,000 for the fiscal year ending June 30, 2013, effective December 21, 2012; P.A. 13-184 amended Subsec. (e) by changing period from fiscal year ending June 30, 2014, and annually thereafter, to fiscal year ending June 30, 2015, and decreasing transfer from $172,800,000 to $2,100,000, and added Subsecs. (f) and (g) re transfer amounts in fiscal year ending June 30, 2016, and fiscal year ending June 30, 2017, and annually thereafter, effective July 1, 2013.



Section 13b-62 to 13b-67 - Moneys in Transportation Fund from state securities or federal grants to be paid into General Fund. Fund only for transportation purposes; appropriations for mass transportation controlled. Percentage of appropriations required for mass transportation. Expenditures payable from Transportation Fund to be paid from General Fund. Appropriations for mass transportation. Amount required.

Sections 13b-62 to 13b-67, inclusive, are repealed.

(P.A. 74-342, S. 5–8, 43; P.A. 75-568, S. 39, 40, 42–45; 75-596, S. 1–3; P.A. 84-254, S. 61, 62.)



Section 13b-68 - Special Transportation Fund. Transportation Grants and Restricted Accounts Fund.

(a) There is established a fund to be known as the “Special Transportation Fund”. The fund may contain any moneys required or permitted by law to be deposited in the fund and any moneys recovered by the state for overpayments, improper payments or duplicate payments made by the state relating to any transportation infrastructure improvements which have been financed by special tax obligation bonds issued pursuant to sections 13b-74 to 13b-77, inclusive, and shall be held by the State Treasurer separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of said fund shall become part of the assets of said fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding.

(b) There is established a fund to be known as the “Transportation Grants and Restricted Accounts Fund”. Upon certification by the Comptroller and the Secretary of the Office of Policy and Management that the CORE-CT project for fiscal services is operational, the fund shall contain all transportation moneys that are restricted, not available for general use and previously accounted for in the Special Transportation Fund as “Federal and Other Grants”. The Comptroller is authorized to make such transfers as are necessary to provide that, notwithstanding any provision of the general statutes, all transportation moneys that are restricted and not available for general use are in the Transportation Grants and Restricted Accounts Fund.

(June Sp. Sess. P.A. 83-30, S. 1, 8; P.A. 97-309, S. 3, 23; 97-322, S. 7, 9; June 5 Sp. Sess. P.A. 97-2, S. 24, 25; P.A. 00-170, S. 13, 42; P.A. 03-115, S. 58; May Sp. Sess. P.A. 04-2, S. 80.)

History: P.A. 97-309 designated existing Sec. as Subsec. (a), added provision that the balance not exceeding $20,000,000 be carried forward and added new Subsec. (b) re use of remaining balance in fund exceeding $20,000,000, effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; June 5 Sp. Sess. P.A. 97-2 amended Subsec. (a) to add moneys recovered by the state for overpayments, improper and duplicate payments made by the state relating to any transportation infrastructure improvements financed by special tax obligation bonds under Secs. 13b-74 to 13b-77, effective July 23, 1997; P.A. 00-170 amended Subsec. (a) to delete Subdiv. designator and provision re balance not exceeding $20,000,000, and deleted former Subsec. (b) re use of unexpended balance in the fund at the end of the fiscal year, effective July 1, 2000; P.A. 03-115 made a technical change; May Sp. Sess. P.A. 04-2 designated existing provisions as Subsec. (a) and added Subsec. (b) establishing “Transportation Grants and Restricted Accounts Fund”, effective July 1, 2004.



Section 13b-69 - *(See end of section for amended version and effective date.) Expenditure of resources of Special Transportation Fund.

(a) Except as provided in subsection (b) of section 14-212g, the Treasurer shall apply the resources in the Special Transportation Fund, upon their receipt, first, to pay or provide for the payment of debt service requirements, as defined in section 13b-75, at such time or times, in such amount or amounts and in such manner, as provided by the proceedings authorizing the issuance of special tax obligation bonds pursuant to sections 13b-74 to 13b-77, inclusive, and then to pay from the Transportation Strategy Board projects account of the Special Transportation Fund, established under section 13b-57r, the incremental revenues identified in approved annual financing plans for cash funding in accordance with the provisions of section 13b-57q.

(b) The remaining resources of the Special Transportation Fund shall, pursuant to appropriation thereof in accordance with chapter 50 and subject to approval by the Governor of allotment thereof, be applied and expended for (1) payment of the principal of and interest on “general obligation bonds of the state issued for transportation purposes”, as defined in subsection (c) of this section, or any obligations refunding the same, (2) payment of state budget appropriations made to or for the Department of Transportation and the Department of Motor Vehicles, and (3) payment of state budget appropriations made to or for the Department of Emergency Services and Public Protection for members of the Division of State Police designated by the Commissioner of Emergency Services and Public Protection for motor patrol work pursuant to section 29-4, except that (A) for the fiscal years commencing on or after July 1, 1998, excluding the highway motor patrol budgeted expenses, and (B) for the fiscal years commencing on or after July 1, 1999, excluding the highway motor patrol fringe benefits.

(c) As used in this section, “general obligation bonds of the state issued for transportation purposes” means the aggregate principal amount, as determined by the Secretary of the Office of Policy and Management, of state general obligation bonds authorized for transportation purposes pursuant to the following authorizations issued and outstanding at any time: Special acts 406 of the 1959 session; 328 of the 1961 session, as amended; 362 of the 1963 session, as amended; 245 of the February 1965 special session, as amended; 276 and 315 of the 1967 session, as amended; 255 and 281 of the 1969 session; 31 of the 1972 session, as amended; 73-74, as amended; 74-43; 74-102, as amended; 75-101; 76-84, as amended; 77-47; 78-70; 78-71, as amended; 78-81, as amended; 79-95; 80-41; 81-71; 82-46, as amended; 83-17 of the June special session; and 83-2 and 83-3 of the October special session; sections 4-66c; 13a-20; 13a-29; 13a-32 to 13a-35, inclusive; 13a-157; 13a-165; 13a-166; 13a-176 to 13a-192, inclusive; 13a-197; 13a-198a to 13a-198j, inclusive; 13a-239 to 13a-246, inclusive; 16-338; 16a-40j; and section 28 of public act 132 of 1959**, sections 8 and 13 of public act 325 of the February 1965 special session**, as amended; sections 4 and 5 of public act 755 of 1969**, as amended; and section 1 of public act 80-392**.

(June Sp. Sess. P.A. 83-30, S. 4, 8; P.A. 84-254, S. 3, 62; P.A. 88-115, S. 1, 2; June Sp. Sess. P.A. 91-3, S. 29, 168; P.A. 93-80, S. 45, 67; P.A. 96-180, S. 148, 166; P.A. 97-62, S. 8; 97-309, S. 4, 23; 97-322, S. 7, 9; P.A. 04-143, S. 30; 04-149, S. 4; P.A. 11-51, S. 134; P.A. 13-234, S. 61; 13-277, S. 67.)

*Note: On and after July 1, 2015, this section, as amended by section 76 of public act 13-277, is to read as follows:

“Sec. 13b-69. Expenditure of resources of Special Transportation Fund. (a) Except as provided in subsection (b) of section 14-212g, the Treasurer shall apply the resources in the Special Transportation Fund, upon their receipt, first, to pay or provide for the payment of debt service requirements, as defined in section 13b-75, at such time or times, in such amount or amounts and in such manner, as provided by the proceedings authorizing the issuance of special tax obligation bonds pursuant to sections 13b-74 to 13b-77, inclusive, and then to pay from the Transportation Strategy Board projects account of the Special Transportation Fund, established under section 13b-57r, the incremental revenues identified in approved annual financing plans for cash funding in accordance with the provisions of section 13b-57q.

(b) The remaining resources of the Special Transportation Fund shall, pursuant to appropriation thereof in accordance with chapter 50 and subject to approval by the Governor of allotment thereof, be applied and expended for (1) payment of the principal of and interest on “general obligation bonds of the state issued for transportation purposes”, as defined in subsection (c) of this section, or any obligations refunding the same, (2) payment of state budget appropriations made to or for the Department of Transportation and the Department of Motor Vehicles, and (3) payment of state budget appropriations made to or for the Department of Emergency Services and Public Protection for members of the Division of State Police designated by the Commissioner of Emergency Services and Public Protection for motor patrol work pursuant to section 29-4, except that (A) for the fiscal years commencing on or after July 1, 1998, excluding the highway motor patrol budgeted expenses, and (B) for the fiscal years commencing on or after July 1, 1999, excluding the highway motor patrol fringe benefits.

(c) As used in this section, “general obligation bonds of the state issued for transportation purposes” means the aggregate principal amount, as determined by the Secretary of the Office of Policy and Management, of state general obligation bonds authorized for transportation purposes pursuant to the following authorizations issued and outstanding at any time: Special acts 406 of the 1959 session; 328 of the 1961 session, as amended; 362 of the 1963 session, as amended; 245 of the February 1965 special session, as amended; 276 and 315 of the 1967 session, as amended; 255 and 281 of the 1969 session; 31 of the 1972 session, as amended; 73-74, as amended; 74-43; 74-102, as amended; 75-101; 76-84, as amended; 77-47; 78-70; 78-71, as amended; 78-81, as amended; 79-95; 80-41; 81-71; 82-46, as amended; 83-17 of the June special session; and 83-2 and 83-3 of the October special session; sections 4-66c; 13a-20; 13a-29; 13a-32 to 13a-35, inclusive; 13a-157; 13a-165; 13a-166; 13a-176 to 13a-192, inclusive; 13a-197; 13a-198a to 13a-198j, inclusive; 13a-239 to 13a-246, inclusive; 16-338; 16a-40j; and section 28 of public act 132 of 1959**, sections 8 and 13 of public act 325 of the February 1965 special session**, as amended; sections 4 and 5 of public act 755 of 1969**, as amended; and section 1 of public act 80-392**.

(d) The resources of the Special Transportation Fund shall be used only for transportation purposes.”

(June Sp. Sess. P.A. 83-30, S. 4, 8; P.A. 84-254, S. 3, 62; P.A. 88-115, S. 1, 2; June Sp. Sess. P.A. 91-3, S. 29, 168; P.A. 93-80, S. 45, 67; P.A. 96-180, S. 148, 166; P.A. 97-62, S. 8; 97-309, S. 4, 23; 97-322, S. 7, 9; P.A. 04-143, S. 30; 04-149, S. 4; P.A. 11-51, S. 134; P.A. 13-234, S. 61; 13-277, S. 67, 76.)

**Note: Section 28 of public act 132 of 1959, sections 8 and 13 of public act 325 of the February 1965 special session, as amended, sections 4 and 5 of public act 755 of 1969, as amended, and section 1 of public act 80-392 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 84-254 divided section into Subsecs., added Subsec. (a) requiring resources of special transportation fund to be applied first to payment of debt service requirements, added Subsec. (b)(1) and (2), re required purposes for expenditure of remaining resources of fund and added Subsec. (c) defining “general obligation bonds of the state issued for transportation purposes”; P.A. 88-115 amended Subsec. (b) to allow remaining resources of the special transportation fund to be applied and expended for state budget appropriations made “for” the department of transportation; June Sp. Sess. P.A. 91-3 amended Subsec. (b) to authorize use of fund’s resources for payment of appropriations to or for department of motor vehicles; P.A. 93-80 added Subsec. (b)(3) authorizing use of fund’s resources for payment of appropriations to or for department of public safety for members of division of state police designated by commissioner of public safety for motor patrol work pursuant to Sec. 29-4, effective July 1, 1993; P.A. 96-180 amended Subsec. (c) to delete reference to repealed Secs. 13a-156, 13a-160 and 13a-214, effective June 3, 1996; P.A. 97-62 deleted reference to Secs. 13a-199, 13a-202, 13a-204, 13a-206, 13a-207, 13a-208 and 13a-218; P.A. 97-309 amended Subsec. (b)(3) to add exception Subpara. (A) re highway motor patrol budgeted expenses and Subpara. (B) re highway motor patrol fringe benefits, effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 04-143 and P.A. 04-149 both amended Subsec. (a) to provide that resources in Special Transportation Fund shall be applied to pay incremental revenues from Transportation Strategy Board projects account only after applied to payment of debt service requirements, effective May 21, 2004; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, in Subsec. (b), effective July 1, 2011; P.A. 13-234 amended Subsec. (c) by deleting reference to Sec. 16a-40k, effective July 1, 2013; P.A. 13-277 amended Subsec. (a) to add provision re exception provided in Sec. 14-212g(b), effective October 1, 2013, and added Subsec. (d) providing that resources of the fund shall be used only for transportation purposes, effective July 1, 2015.



Section 13b-70 - Surcharges on motor vehicle related fines, penalties and other charges.

Each person who pays a motor vehicle related fine, penalty or other charge, as defined in subsection (g) of section 13b-59, shall pay, on and after July 1, 1989, an additional amount equal to fifty per cent of the amount of such fine, penalty or other charge imposed. Any such additional amount shall be rounded off to the next highest dollar. The provisions of this section shall not apply to any fine, penalty or other charge required by or levied pursuant to section 14-64 and section 14-150.

(P.A. 84-254, S. 59, 62; P.A. 85-413, S. 3, 8; June Sp. Sess. P.A. 91-13, S. 2, 21; P.A. 94-189, S. 1, 34; June 30 Sp. Sess. P.A. 03-3, S. 39.)

History: P.A. 85-413 replaced the previous surcharge rate schedule, reducing percentages of fines imposed as additional charges; June Sp. Sess. P.A. 91-13 removed language re increases in surcharges due in July of 1991 and 1993; P.A. 94-189 added the provision that section would not apply to any fine, penalty or other charge required by or levied pursuant to Secs. 14-64, 14-150 and 14-164a(b), effective July 1, 1994; June 30 Sp. Sess. P.A. 03-3 deleted reference to Sec. 14-164a(b), effective August 20, 2003.



Section 13b-74 - Special tax obligation bonds for transportation projects. Purposes.

(a) Whenever the General Assembly has empowered the State Bond Commission to authorize special tax obligation bonds of the state for specific transportation projects and uses and has found that such projects and uses are for any of the purposes set forth under subsection (b) of this section, and whenever the State Bond Commission finds that the authorization of such bonds will be in the best interests of the state, the State Bond Commission shall authorize the issuance of such bonds from time to time in one or more series and in principal amounts not exceeding the aggregate amount authorized therefor by the General Assembly.

(b) The purposes for which special tax obligation bonds may be issued pursuant to sections 13b-74 to 13b-77, inclusive, are as follows:

(1) Planning, acquisition, removal, construction, equipping, reconstruction, repair, rehabilitation and improvement of, and acquisition of easements and rights-of-way with respect to, state highways and bridges;

(2) Payment of the state’s share of the costs of planning, acquisition, removal, construction, equipping, reconstruction, repair, rehabilitation and improvement of, and acquisition of easements and rights-of-way with respect to, (A) state highways, (B) projects on the interstate highway system, (C) alternate highway projects in the interstate highway substitution program, commonly referred to as the interstate trade-in program, (D) state bridges, (E) mass transportation and transit facilities, (F) aeronautic facilities, excluding Bradley International Airport, and (G) waterway projects;

(3) Payment of the state’s share of the costs of planning, acquisition, removal, construction, equipping, reconstruction, repair, rehabilitation and improvement of, and acquisition of easements and rights-of-way with respect to, the local bridge program established under sections 13a-175p to 13a-175u, inclusive, and payment of state contributions to the Local Bridge Revolving Fund established under section 13a-175r;

(4) Planning, acquisition, removal, construction, equipping, reconstruction, repair, rehabilitation and improvement of, and acquisition of easements and rights-of-way with respect to, the highway safety program, including the rail-highway crossing, hazard elimination and other highway safety programs on the state highway system;

(5) Planning, acquisition, removal, construction, equipping, reconstruction, repair, rehabilitation and improvement of, and acquisition of easements and rights-of-way with respect to, the maintenance garages and administrative facilities of the Department of Transportation;

(6) Planning, acquisition, removal, construction, equipping, reconstruction, repair, rehabilitation and improvement of, and acquisition of easements and rights-of-way with respect to, projects and purposes included in section 13b-57h;

(7) Payment of funds made available to towns, as provided in sections 13a-175a to 13a-175e, inclusive, 13a-175i and 13a-175j, for the purposes set forth in sections 13a-175a, 13a-175d and 13a-175j; and

(8) Payment of funds to any municipality or local planning agency for transportation improvements pursuant to section 13a-98n.

(c) Upon authorization of bonds by the State Bond Commission pursuant to subsection (a) of this section, the principal amount of the bonds authorized therein for transportation costs with respect to such projects and uses shall be deemed to be an appropriation and allocation of such amount for such projects or uses, respectively, and, subject to approval by the Governor of allotment thereof and to any authorization for such projects or uses that may otherwise be required, contracts may be awarded and obligations incurred with respect to any such projects or uses in amounts not in the aggregate exceeding the principal amount authorized therefor, notwithstanding that such contracts and obligations may at a particular time exceed the amount of the proceeds from the sale of such bonds theretofore received by the state.

(P.A. 84-254, S. 4, 62; June 30 Sp. Sess. P.A. 03-4, S. 18; P.A. 04-143, S. 15; June Sp. Sess. P.A. 05-4, S. 48; June Sp. Sess. P.A. 09-3, S. 133; P.A. 13-239, S. 75.)

History: June 30 Sp. Sess. P.A. 03-4 added Subsec. (b)(6) re projects and purposes specified in Sec. 13b-57h as purpose for which special tax obligation bonds may be issued, effective August 20, 2003; P.A. 04-143 made a technical change in Subsec. (b)(6), effective May 21, 2004; June Sp. Sess. P.A. 05-4 amended Subsec. (b)(6) by deleting provision re Transportation Strategy Board projects approved for financing with special tax obligation bonds, effective July 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (b) by adding Subdiv. (7) re use of bond proceeds for town aid program, effective September 9, 2009; P.A. 13-239 amended Subsec. (b) by adding Subdiv. (8) re transportation improvements pursuant to Sec. 13a-98n, effective July 1, 2013 (Revisor’s note: An internal reference in P.A. 13-239, S. 75, to “section 1 of this act” was determined by the Revisors to properly refer to section 74 of said act and was therefore codified in Subsec. (b)(8) as “section 13a-98n”).



Section 13b-75 - Definitions.

As used in sections 13b-74 to 13b-77, inclusive, the following terms shall have the following meanings, unless the context clearly indicates a different meaning or intent:

(1) “Bond” or “bonds” means one or more special tax obligation bonds authorized to be issued pursuant to sections 13b-74 to 13b-77, inclusive, and, unless otherwise indicated, any bonds issued to refund such bonds pursuant to section 13b-76.

(2) “Bond anticipation note” or “bond anticipation notes” means one or more special tax obligation bond anticipation notes authorized to be issued pursuant to subsection (m) of section 13b-76 in anticipation of the receipt of the proceeds of special tax obligation bonds.

(3) “Debt service requirements” means, for any period, the sum of (A) the principal and interest accruing during such period with respect to bonds, the interest accruing during such period with respect to bond anticipation notes and, subject to the provisions of subsection (d) of section 13b-76 and the proceedings authorizing the issuance of bonds or bond anticipation notes, the unrefunded principal accruing during such period with respect to bond anticipation notes, (B) the purchase price of bonds and bond anticipation notes which are subject to purchase or redemption at the option of the bondowner or noteowner, (C) the amounts, if any, required during such period to establish or maintain reserves, sinking funds or other funds or accounts at the respective levels required to be established or maintained therein in accordance with the proceedings authorizing the issuance of bonds, (D) expenses of issuance and administration with respect to bonds and bond anticipation notes, as determined by the Treasurer, (E) the amounts, if any, becoming due and payable under a reimbursement agreement or similar agreement entered into pursuant to authority granted under the proceedings authorizing the issuance of bonds and bond anticipation notes and (F) any other costs or expenses deemed by the Treasurer to be necessary or proper to be paid in connection with the bonds and bond anticipation notes, including, without limitation, the cost of any credit facility, including but not limited to a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement approved by the proceedings authorizing the issuance of bonds and bond anticipation notes.

(4) “Pledged revenues” means, for any year, taxes, fees, charges and other receipts of the state credited to the Special Transportation Fund during such year pursuant to the provisions of subsection (b) of section 13b-61, as amended from time to time.

(5) “Proceedings” means the proceedings of the State Bond Commission authorizing the issuance of bonds pursuant to subsection (e) of section 13b-76, the provisions of any indenture of trust securing bonds or bond anticipation notes, which provisions are incorporated into such proceedings, the provisions of any other documents or agreements which are incorporated into such proceedings and, to the extent applicable, a certificate of determination filed by the Treasurer in accordance with subsection (c) or (m) of section 13b-76.

(6) “Transportation costs” means (A) any and all capital costs incurred in furtherance of the purposes set forth in subsection (b) of section 13b-74, (B) payment of principal of and interest on bond anticipation notes, (C) creation and maintenance of reserves for the payment of the principal of and interest on any such bonds and bond anticipation notes, (D) payment of expenses of administration properly chargeable to the construction or acquisition of programs or projects included in subparagraph (A), including, without limitation, legal, architectural and engineering expenses and fees, and costs of audits, (E) payment of costs, fees and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of bonds or bond anticipation notes, including but not limited to, underwriters’ discount, and (F) payment of all other items of expense not elsewhere specified or incurred in connection with a project or program included in subparagraph (A).

(P.A. 84-254, S. 5, 62.)



Section 13b-76 - Bond procedures and provisions.

(a) Bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, are hereby determined to be issued for valid public purposes in exercise of essential governmental functions. Such bonds and bond anticipation notes shall be special obligations of the state and shall not be payable from or charged upon any funds other than the pledged revenues or other receipts, funds or moneys pledged therefor as provided in sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and sections 15-14 and 16-299, nor shall the state or any political subdivision thereof be subject to any liability thereon, except to the extent of such pledged revenues or other receipts, funds or moneys pledged therefor as provided in said sections. As part of the contract of the state with the owners of said bonds and bond anticipation notes, all amounts necessary for punctual payment of the debt service requirements with respect to such bonds and bond anticipation notes shall be deemed to be appropriated, but only from the sources pledged pursuant to said sections, upon the authorization of issuance of such bonds and bond anticipation notes by the State Bond Commission, or the filing of a certificate of determination by the Treasurer in accordance with subsection (c) of this section, and the Treasurer shall pay such principal and interest as the same shall accrue, but only from such sources. The issuance of bonds or bond anticipation notes issued under sections 13b-74 to 13b-77, inclusive, shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor, except for taxes included in the pledged revenues, or to make any additional appropriation for their payment. Such bonds and bond anticipation notes shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof other than the pledged revenues or other receipts, funds or moneys pledged therefor as provided in sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and section 15-14, and the substance of such limitation shall be plainly stated on the face of each such bond and bond anticipation note. Bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, shall not be subject to any statutory limitation on the indebtedness of the state, and, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation.

(b) Bonds issued pursuant to sections 13b-74 to 13b-77, inclusive, may be executed and delivered at such time or times and shall be dated, bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds, provide for payment of interest on such dates, whether before or at maturity, be issued at, above or below par, mature at such time or times not exceeding thirty years from their date, have such rank or priority, be payable in such medium of payment, be issued in such form, including without limitation registered or book-entry form, carry such registration and transfer privileges and be made subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof, all as may be provided by the State Bond Commission. The State Bond Commission shall determine the form of the bonds, the manner of execution of the bonds, the denomination or denominations of the bonds and the manner of payment of principal and interest. Prior to the preparation of definitive bonds, the State Bond Commission may, under like restrictions, authorize the issuance of interim receipts or temporary bonds, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. If any of the officers whose signatures appear on the bonds cease to be officers before the delivery of any such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such officers had remained in office until delivery. Nothing herein shall prevent any series of bonds issued under sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and sections 15-14 and 16-299 from being issued in coupon form, in which case references to the bonds herein also shall refer to the coupons attached thereto where appropriate, and references to owners of bonds shall include holders of such bonds where appropriate.

(c) Any bonds issued pursuant to sections 13b-74 to 13b-77, inclusive, may be sold at public sale on sealed proposals or by negotiation in such manner, at such price or prices, at such time or times and on such other terms and conditions of such bonds and the issuance and sale thereof as the State Bond Commission may determine to be in the best interests of the state, or the State Bond Commission may delegate to the Treasurer all or any part of the foregoing powers in which event the Treasurer shall exercise such powers unless the State Bond Commission, by adoption of a resolution prior to the exercise of such powers by the Treasurer, shall elect to reassume the same. Such powers shall be exercised from time to time in such manner as the Treasurer shall determine to be in the best interests of the state and he shall file a certificate of determination setting forth the details thereof with the secretary of the State Bond Commission on or before the date of delivery of such bonds, the details of which were determined by him in accordance with such delegation.

(d) The debt service requirements with respect to any bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, shall be secured by (1) a first call upon the pledged revenues as they are received by the state and credited to the Special Transportation Fund established under section 13b-68, and (2) a lien upon any and all amounts held to the credit of said Special Transportation Fund from time to time, provided said lien shall not extend to amounts held to the credit of such Special Transportation Fund which represent (A) amounts borrowed by the Treasurer in anticipation of state revenues pursuant to section 3-16, or (B) transportation-related federal revenues of the state. Any obligation of the state secured by said lien to pay the unrefunded principal of bond anticipation notes, including for this purpose any obligation of the state under a reimbursement agreement entered into in connection with a credit facility providing for payment of the unrefunded principal of bond anticipation notes, shall be subordinate to any obligation of the state secured by said lien to pay (i) the debt service requirements with respect to bonds, or (ii) any debt service requirements with respect to bond anticipation notes other than debt service requirements relating to unrefunded principal of bond anticipation notes or to obligations under a credit facility for the payment of such unrefunded principal. The debt service requirements with respect to bonds and bond anticipation notes also may be secured by a pledge of reserves, sinking funds and any other funds and accounts, including proceeds from investment of any of the foregoing, established pursuant to sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and sections 15-14 and 16-299 or the proceedings authorizing the issuance of such bonds, and by moneys paid under a credit facility, including, but not limited to, a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement authorized by such proceedings.

(e) The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (1) Provisions respecting custody of the proceeds from the sale of the bonds and any bond anticipation notes, including any requirements that such proceeds be held separate from or not be commingled with other funds of the state; (2) provisions for the investment and reinvestment of bond proceeds until used to pay transportation costs and for the disposition of any excess bond proceeds or investment earnings thereon; (3) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, and of such other agreements entered into pursuant to section 3-20a; (4) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged therefor as provided in sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and sections 15-14 and 16-299; (5) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the State Bond Commission in such amounts as may be established by the State Bond Commission, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the state; (6) covenants for the establishment of pledged revenue coverage requirements for the bonds and bond anticipation notes, provided that no such covenant shall obligate the state to provide coverage in any year with respect to any bonds or bond anticipation notes in excess of four times the aggregate debt service on bonds and bond anticipation notes, as described in subparagraph (A) of subdivision (3) of section 13b-75, during such year; (7) covenants for the establishment of maintenance requirements with respect to state transportation facilities and properties; (8) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto as herein provided; (9) provisions regarding the rights and remedies available in case of a default to the bondowners, noteowners or any trustee under any contract, loan agreement, document, instrument or trust indenture, including the right to appoint a trustee to represent their interests upon occurrence of an event of default, as defined in said proceedings, provided that if any bonds or bond anticipation notes shall be secured by a trust indenture, the respective owners of such bonds or notes shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; and (10) provisions or covenants of like or different character from the foregoing which are consistent with sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and sections 15-14 and 16-299 and which the State Bond Commission determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or bond anticipation notes, or will tend to make the bonds or bond anticipation notes more marketable, and which are in the best interests of the state. Any provision which may be included in proceedings authorizing the issuance of bonds hereunder may be included in an indenture of trust duly approved in accordance with subsection (g) of this section which secures the bonds and any notes issued in anticipation thereof, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein.

(f) Any pledge made by the state shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the state shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the state, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(g) In the discretion of the State Bond Commission, bonds issued pursuant to sections 13b-74 to 13b-77, inclusive, including for this purpose any bond anticipation notes, may be secured by a trust indenture by and between the state and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondowners and noteowners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the state in relation to the exercise of its powers pursuant to sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and sections 15-14 and 16-299 and the custody, safeguarding and application of all moneys. The state may provide by such trust indenture for the payment of the pledged revenues or other receipts, funds or moneys to the trustee under such trust indenture or to any other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as transportation costs, as defined in section 13b-75.

(h) The Treasurer shall have power to purchase bonds and bond anticipation notes of the state issued pursuant to this section out of any funds available therefor. The Treasurer may hold, pledge, cancel or resell such bonds and bond anticipation notes subject to and in accordance with agreements with bondowners or noteowners.

(i) Whether or not the bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, such bonds and bond anticipation notes are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of such bonds and bond anticipation notes for registration.

(j) The proceeds of bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, may be used to pay only transportation costs. Costs incurred relating to any of the purposes for which special tax obligation bonds may be issued pursuant to subsection (b) of section 13b-74 shall be deemed transportation costs. Nothing in this subsection shall limit the issuance of refunding bonds pursuant to subsection (l) of this section.

(k) Any moneys held by the Treasurer or by a trustee pursuant to a trust indenture with respect to bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, including pledged revenues, other pledged receipts, funds or moneys and proceeds from the sale of such bonds and bond anticipation notes, may, pending the use or application of the proceeds thereof for an authorized purpose, be (1) invested and reinvested in such obligations, securities and investments as are set forth in subsection (f) of section 3-20 and in participation certificates in the Short Term Investment Fund created under section 3-27a, or (2) deposited or redeposited in such bank or banks as shall be provided in the resolution authorizing the issuance of such bonds, the certificate of determination authorizing issuance of such bond anticipation notes or in the indenture securing such bonds or bond anticipation notes. Proceeds from investments authorized by this subparagraph, less amounts required under the proceedings authorizing the issuance of bonds for the payment of transportation costs relating to such bonds, shall be credited to the Special Transportation Fund created under section 13b-68.

(l) Any bonds issued under the provisions of sections 13b-74 to 13b-77, inclusive, and any general obligation bonds of the state issued for transportation purposes, as defined in subsection (c) of section 13b-69, and at any time outstanding may, at any time and from time to time, be refunded by the state by the issuance of its refunding bonds in such amounts as the State Bond Commission may deem necessary, but not to exceed an amount sufficient to refund the principal of the bonds to be so refunded, to pay any unpaid interest on such bonds and any premiums and commissions necessary to be paid in connection with such bonds and to pay costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding bonds. Any such refunding may be effected whether the bonds to be refunded shall have matured or shall thereafter mature. All refunding bonds issued under this subsection shall be payable solely from the revenues or other receipts, funds or moneys out of which the bonds to be refunded thereby are payable and shall be subject to and may be secured in accordance with the provisions of this section.

(m) Whenever the issuance of bonds has been authorized pursuant to sections 13b-74 to 13b-77, inclusive, the Treasurer may, pending the issuance thereof, and, subject to any applicable terms or provisions of the proceedings authorizing such issuances, issue, in the name of the state, bond anticipation notes and any renewals thereof. Notes evidencing such borrowings shall be designated “Bond Anticipation Notes” and shall be signed by the Treasurer or his deputy. The principal of and interest on any bond anticipation notes issued pursuant to this subsection may be repaid from pledged revenues or other pledged receipts, funds or moneys, to the extent not paid from the proceeds of renewals thereof or of the bonds. Upon the sale of the bonds, the proceeds thereof, to the extent required, shall be applied forthwith to the payment of the principal of and interest on any bond anticipation notes or shall be deposited in trust for such purpose. The date or dates of such bond anticipation notes, the maturities, denominations, form, details and other particulars of such bond anticipation notes, including the method, terms and conditions for the issue and sale thereof, shall be determined by the Treasurer in the best interest of the state, and the Treasurer shall file with the secretary of the State Bond Commission on or before the date of delivery of such bond anticipation notes a certificate of determination setting forth the specific details and particulars of each issue of bond anticipation notes, including renewals thereof.

(n) Whenever the state has a written commitment to receive a grant-in-aid or similar form of assistance with respect to a project or program for which the issuance of bonds has been authorized pursuant to sections 13b-74 to 13b-77, inclusive, the Treasurer may issue notes in anticipation of the issuance of such a grant-in-aid or other assistance, provided (1) the total amount of such notes shall not exceed the amount of the grant commitment which has not been paid to the state and (2) all grant payments with respect to such project or program received by the state, to the extent required, shall be applied promptly toward repayment of such temporary notes as the same shall become due and payable, or shall be deposited in trust for such purpose. Notes evidencing such borrowings shall be designated “Grant Anticipation Notes” and shall be signed by the manual or facsimile signature of the Treasurer or his deputy. The principal of and interest on any grant anticipation notes issued pursuant to this subsection may be repaid from the proceeds of renewals thereof, from grants-in-aid or other assistance pledged for the payment thereof, or from the proceeds of a credit facility including but not limited to, a letter of credit or policy of bond insurance. The Treasurer is hereby authorized to enter into reimbursement agreements or similar agreements with respect to such credit facilities, and the state’s obligation under any such credit facility shall be included among the debt service requirements for the applicable period. The date or dates of such grant anticipation notes, the maturities, denomination, form, details and other particulars of such grant anticipation notes, including the method, terms and conditions for the issue and sale thereof, shall be determined by the Treasurer in the best interests of the state, and the Treasurer shall file with the secretary of the State Bond Commission on or before the date of delivery of such bond anticipation notes a certificate of determination setting forth the specific details and particulars of each issue of grant anticipation notes, including renewals thereof. This subsection shall not apply if the grant-in-aid or other assistance is to be paid over a period of years to reimburse the state for a portion of principal due on bonds or bond anticipation notes.

(o) The State Bond Commission may make representations and agreements which are necessary or appropriate to ensure the exemption from taxation of interest on bonds or bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, eligibility of such bonds or bond anticipation notes for tax credits or payments from the federal government, or any other desired federal income tax treatment of such bonds or bond anticipation notes, in each case under the Internal Revenue Code of 1986, as amended, or any subsequent corresponding internal revenue code of the United States, including agreements to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds or bond anticipation notes, or may delegate to the Treasurer the authority to make such representations and agreements on behalf of the state. Any such agreement may include (1) a covenant to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds or bond anticipation notes, (2) a covenant that the state will not limit or alter its rebate obligations until its obligations to the holders or owners of such bonds or bond anticipation notes are finally met and discharged, and (3) provisions to (A) establish trust and other accounts which may be appropriate to carry out such representations and agreements, (B) retain fiscal agents as depositories for such funds and accounts and (C) provide that such fiscal agents may act as trustee of such funds and accounts. Any such agreement entered into prior to May 16, 1988, is hereby validated. The State Bond Commission may also authorize, by a vote of a majority of the members of said commission, bonds or bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, in such form and manner that the interest on such bonds and bond anticipation notes may be includable under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holders or owners of such bonds or bond anticipation notes upon the finding by said commission that the issuance of such taxable bonds or bond anticipation notes is in the public interest.

(P.A. 84-254, S. 6, 22; P.A. 88-166, S. 1, 2; P.A. 93-307, S. 16, 34; June 5 Sp. Sess. P.A. 97-1, S. 19, 20; P.A. 98-124, S. 7, 12; P.A. 02-70, S. 74; P.A. 03-115, S. 59; 03-278, S. 32; June 30 Sp. Sess. P.A. 03-4, S. 19; P.A. 05-218, S. 32; June Sp. Sess. P.A. 05-4, S. 49; June Sp. Sess. P.A. 09-3, S. 131; P.A. 11-6, S. 116.)

History: P.A. 88-166 added Subsec. (o) re covenants to ensure tax exemptions; P.A. 93-307 deleted a reference to Sec. 13b-405 which was repealed by the same act, effective June 29, 1993; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (o) to specify that the State Bond Commission may authorize the issuance of bonds or bond anticipation notes pursuant to Secs. 13b-74 to 13b-77, inclusive, in such form and manner that the interest therein may be included under the Internal Revenue Code of 1986, effective July 31, 1997; P.A. 98-124 amended Subsec. (e)(3) to add agreements entered into pursuant to Sec. 3-20a, effective May 27, 1998; P.A. 02-70 amended Subsecs. (a), (b), (d), (e) and (g) to delete references to repealed Sec. 14-53 and made a technical change in Subsec. (e), effective July 1, 2002; P.A. 03-115 amended Subsec. (l) to make technical changes; P.A. 03-278 made technical changes in Subsecs. (a), (b), (d), (e) and (g), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (j) to limit proceeds of bonds and bond anticipation notes issued pursuant to Sec. 13b-57q to costs of projects described in Sec. 13b-74(b)(6) and related financing costs, effective August 20, 2003; P.A. 05-218 amended Subsecs. (a), (b), (d), (e) and (g) by deleting references to Sec. 14-383, effective July 1, 2005; June Sp. Sess. P.A. 05-4 amended Subsec. (j) to delete provision re Transportation Strategy Board projects financed by bonds and notes, and add provisions re certain costs that are deemed transportation costs and re Subsec. does not limit issuance of refunding bonds, effective July 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (o) to specify that State Bond Commission may make representations and agreements to ensure eligibility of bonds or bond anticipation notes for federal tax credits or payments, or other desired federal income tax treatment, effective September 9, 2009; P.A. 11-6 amended Subsecs. (a), (b), (d), (e) and (g) to exclude the fine imposed by Sec. 14-12(a)(2) from inclusion in moneys pledged for bonds, effective July 1, 2011.



Section 13b-77 - Covenants.

(a) The state covenants with the purchasers and all subsequent owners and transferees of bonds and bond anticipation notes issued by the state pursuant to sections 13b-74 to 13b-77, inclusive, in consideration of the acceptance of and payment for the bonds and bond anticipation notes, that the principal and interest of such bonds and bond anticipation notes shall be free at all times from taxation, except for estate and gift taxes, imposed by the state or by any political subdivision thereof. The Treasurer is authorized to include this covenant of the state in any agreement with the owner of any such bonds or bond anticipation notes.

(b) Bonds and bond anticipation notes issued pursuant to sections 13b-74 to 13b-77, inclusive, are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds and bond anticipation notes are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds and bond anticipation notes or obligations of the state is now or may hereafter be authorized by law.

(c) The state covenants with the purchasers and all subsequent owners and transferees of bonds and bond anticipation notes issued by the state pursuant to sections 13b-74 to 13b-77, inclusive, in consideration of the acceptance of the payment for the bonds and bond anticipation notes, until such bonds and bond anticipation notes, together with the interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding on behalf of such owners, are fully met and discharged, or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the state with or for the benefit of such owners, that the state will impose, charge, raise, levy, collect and apply the pledged revenues and other receipts, funds or moneys pledged for the payment of debt service requirements as provided in sections 13b-74 to 13b-77, inclusive, in such amounts as may be necessary to pay such debt service requirements in each year in which bonds or bond anticipation notes are outstanding and further, that the state (1) will not limit or alter the duties imposed on the Treasurer and other officers of the state by sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and section 15-14 and by the proceedings authorizing the issuance of bonds with respect to application of pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements as provided in said sections; (2) will not issue any bonds, notes or other evidences of indebtedness, other than the bonds and bond anticipation notes, having any rights arising out of said sections or secured by any pledge of or other lien or charge on the pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements as provided in said sections; (3) will not create or cause to be created any lien or charge on such pledged amounts, other than a lien or pledge created thereon pursuant to said sections, provided nothing in this subsection shall prevent the state from issuing evidences of indebtedness (A) which are secured by a pledge or lien which is and shall on the face thereof be expressly subordinate and junior in all respects to every lien and pledge created by or pursuant to said sections; or (B) for which the full faith and credit of the state is pledged and which are not expressly secured by any specific lien or charge on such pledged amounts; or (C) which are secured by a pledge of or lien on moneys or funds derived on or after such date as every pledge or lien thereon created by or pursuant to said sections shall be discharged and satisfied; (4) will carry out and perform, or cause to be carried out and performed, each and every promise, covenant, agreement or contract made or entered into by the state or on its behalf with the owners of any bonds or bond anticipation notes; (5) will not in any way impair the rights, exemptions or remedies of such owners; and (6) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the appropriate officers of the state to impose, maintain, charge or collect the taxes, fees, charges and other receipts constituting the pledged revenues as may be necessary to produce sufficient revenues to fulfill the terms of the proceedings authorizing the issuance of the bonds, including pledged revenue coverage requirements, and provided nothing herein shall preclude the state from exercising its power, through a change in law, to limit, modify, rescind, repeal or otherwise alter the character or amount of such pledged revenues or to substitute like or different sources of taxes, fees, charges or other receipts as pledged revenues if, for the ensuing fiscal year, as evidenced by the proposed or adopted budget of the state with respect to the Special Transportation Fund, the projected revenues meet or exceed the estimated expenses of the Special Transportation Fund including accumulated deficits, if any, debt service requirements and any pledged revenue coverage requirement. The State Bond Commission is authorized to include this covenant of the state in any agreement with the owner of any such bonds or bond anticipation notes.

(P.A. 84-254, S. 7, 62; P.A. 89-331, S. 13, 30; P.A. 93-307, S. 17, 34; P.A. 02-70, S. 75; P.A. 03-278, S. 33; P.A. 05-218, S. 33; P.A. 11-6, S. 117.)

History: P.A. 89-331 clarified the exemption from taxation of the principal and interest of the bonds; P.A. 93-307 deleted a reference to Sec. 13b-405 which was repealed by the same act, effective June 29, 1993; P.A. 02-70 amended Subsec. (c) to substitute reference to Sec. 13b-74 for reference to Sec. 13b-47 and to delete reference to repealed Sec. 14-53, effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (c), effective July 9, 2003; P.A. 05-218 amended Subsec. (c)(1) by deleting reference to Sec. 14-383, effective July 1, 2005; P.A. 11-6 amended Subsec. (c)(1) to exclude Sec. 14-12(a)(2), effective July 1, 2011.



Section 13b-77a - Annual report re certain special tax obligation bonds.

On or before February 1, 2006, and annually thereafter, the Commissioner of Transportation shall prepare a report regarding the special tax obligation bonds authorized for purposes of sections 2 and 8 of public act 05-4 of the June special session*. Such report shall be submitted in accordance with section 11-4a to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, transportation and appropriations. Such report shall include (1) information on any cost overruns in all transportation projects financed with special tax obligation bonds in the five years preceding the date of such report, and (2) an accounting of the unallocated balances remaining on all special tax obligation bonds authorized for transportation purposes.

(June Sp. Sess. P.A. 05-4, S. 18.)

*Note: Sections 2 and 8 of public act 05-4 of the June special session are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005.



Section 13b-78k - New Haven Line revitalization program: Definitions.

As used in this section, sections 13b-57m and 13b-57q to 13b-57s, inclusive, subsections (a), (b) and (c) of section 13b-57t, sections 13b-74 and 13b-78l to 13b-78o, inclusive, and section 46 of public act 05-4 of the June special session*:

(1) “New Haven Line” means the rail passenger service operated between New Haven and intermediate points and Grand Central station, including the Danbury, Waterbury and New Canaan branch lines.

(2) “New Haven Line revitalization program” means the design, development, construction and acquisition of maintenance facilities, rail cars and related equipment for use on the New Haven Line, as specified in subdivisions (1) and (2) of section 13b-78l.

(3) “Transportation Strategy Board projects account” means the account created by subsection (a) of section 13b-57r.

(4) “Transportation system improvement” means: (1) Projects included in the state-wide transportation improvement program, (2) funded and unfunded projects included in regional transportation improvement plans, or (3) projects identified in subsection (h) of section 13b-57.

(June Sp. Sess. P.A. 05-4, S. 19; P.A. 06-136, S. 28; P.A. 11-61, S. 23.)

*Note: Section 46 of public act 05-4 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005; P.A. 06-136 amended Subdiv. (3) by deleting provision that exempted program from TSB project reporting requirements of Sec. 13b-57i, effective July 1, 2006; P.A. 11-61 deleted former Subdiv. (2) re definition of “New Haven Line revitalization account” and redesignated existing Subdivs. (3) to (5) as Subdivs. (2) to (4), effective July 1, 2011.



Section 13b-78l - *(See end of section for amended version and effective date.) New Haven Line revitalization program: Duties of Commissioner of Transportation.

The Commissioner of Transportation shall:

(1) Acquire not less than three hundred forty-two self-propelled rail cars for use on the New Haven Line;

(2) Design and construct rail maintenance facilities to support the self-propelled rail cars;

(3) Design and construct operational improvements to Interstate 95 between Greenwich and North Stonington;

(4) Purchase twenty-five transit buses; and

(5) In consultation with cognizant metropolitan planning organizations, regional planning agencies, regional councils of elected officials and regional councils of governments, evaluate, design and construct transportation system improvements other than projects on Interstate 95.

(June Sp. Sess. P.A. 05-4, S. 20; P.A. 11-61, S. 29.)

*Note: On and after January 1, 2015, this section, as amended by section 290 of public act 13-247, is to read as follows:

“Sec. 13b-78l. New Haven Line revitalization program: Duties of Commissioner of Transportation. The Commissioner of Transportation shall:

(1) Acquire not less than three hundred forty-two self-propelled rail cars for use on the New Haven Line;

(2) Design and construct rail maintenance facilities to support the self-propelled rail cars;

(3) Design and construct operational improvements to Interstate 95 between Greenwich and North Stonington;

(4) Purchase twenty-five transit buses; and

(5) In consultation with cognizant metropolitan planning organizations and regional councils of governments, evaluate, design and construct transportation system improvements other than projects on Interstate 95.”

(June Sp. Sess. P.A. 05-4, S. 20; P.A. 11-61, S. 29; P.A. 13-247, S. 290.)

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005; P.A. 11-61 amended Subdiv. (5) to delete reference to Transportation Strategy Board, effective July 1, 2011; P.A. 13-247 amended Subdiv. (5) by deleting “, regional planning agencies, regional councils of elected officials”, effective January 1, 2015.



Section 13b-78m - New Haven Line rail fare increases. Regulations.

(a)(1) Effective January 1, 2012, each New Haven Line rail fare originating or terminating in the state shall be increased by one and one-quarter per cent over the existing fare on all rail fares on the New Haven Line.

(2) Effective January 1, 2013, each New Haven Line rail fare originating or terminating in the state shall be increased by one per cent over the existing fare.

(3) Effective January 1, 2014, each New Haven Line rail fare originating or terminating in the state shall be increased by one per cent over the existing fare.

(4) Effective January 1, 2015, each New Haven Line rail fare originating or terminating in the state shall be increased by one per cent over the existing fare.

(5) Effective January 1, 2016, each New Haven Line rail fare originating or terminating in the state shall be increased by one per cent over the existing fare.

(6) Effective January 1, 2017, each New Haven Line rail fare originating or terminating in the state shall be increased by one per cent over the existing fare.

(7) Effective January 1, 2018, each New Haven Line rail fare originating or terminating in the state shall be increased by one per cent over the existing fare.

(b) The Commissioner of Transportation shall, by regulations adopted in accordance with chapter 54, determine the method by which the increase shall be applied to daily, multiple-ride, weekly and monthly commutation tickets.

(June Sp. Sess. P.A. 05-4, S. 33; June Sp. Sess. P.A. 07-7, S. 90; P.A. 11-61, S. 9.)

History: June Sp. Sess. P.A. 05-4 effective January 1, 2006; June Sp. Sess. P.A. 07-7 replaced former Subsec. (a) re $1.00 surcharge with new Subsec. (a) re rail fare increases, amended Subsec. (b) by making a conforming change in Subdiv. (1) and adding “and debt service” and exception re purchase of rail cars for New Haven Line in Subdiv. (2), and replaced former Subsec. (d) re funds remaining on termination of surcharge with new Subsec. (d) re method of applying increase, effective November 2, 2007; P.A. 11-61 amended Subsec. (a) to extend date of rail fare increases by 2 years and to remove requirement to deposit proceeds of increase in New Haven Line revitalization account, deleted former Subsec. (b) re New Haven Line revitalization account and former Subsec. (c) re annual budget, and redesignated existing Subsec. (d) as Subsec. (b), effective July 1, 2011.



Section 13b-78n - Solicitation of bids.

The Department of Transportation may solicit bids or qualifications for equipment, materials or services for a project funded pursuant to subsection (b) of section 13b-78q at any time in the fiscal year, notwithstanding the fact that all required funds may not be available for expenditure until later in the same or a succeeding fiscal year.

(June Sp. Sess. P.A. 05-4, S. 44; P.A. 06-136, S. 32.)

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005; P.A. 06-136 replaced former list of sections re eligible projects with reference to Sec. 13b-78q(b), effective July 1, 2006.



Section 13b-78o - Annual report.

Not later than September first of each year, the Commissioner of Transportation shall report to the Governor and, in accordance with section 11-4a, the joint standing committees of the General Assembly having cognizance of matters relating to transportation and to finance, revenue and bonding concerning (1) the status, including the financial status, of the New Haven Line revitalization program defined in section 13b-78k; (2) the capital needs of the passenger rail services in the state; and (3) the status, including the financial status, of the projects specified in section 13b-78l.

(June Sp. Sess. P.A. 05-4, S. 45; P.A. 11-61, S. 30.)

History: June Sp. Sess. P.A. 05-4 effective January 1, 2006; P.A. 11-61 deleted reference to Transportation Strategy Board, effective July 1, 2011.



Section 13b-78p - Bond issue for rail cars, maintenance facility and related projects.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding $625,650,000, provided $26,450,000 shall be effective July 1, 2005.

(b) The proceeds of the sale of such bonds, to the extent hereinafter stated, shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to the projects and uses hereinafter described, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74. Any proceeds from the sale of the bonds may be used by the Department of Transportation for the Bureau of Public Transportation for rail rolling stock and maintenance facilities, including rights-of-way, other property acquisition and related projects.

(c) None of the bonds issued pursuant to this section shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as the commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4-26b, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31 and any statement regarding farmland required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize the bonds without a finding that the reports and statements required by subdivision (2) of this subsection have been filed with it if the commission authorizes the secretary of the commission to accept the reports and statements on its behalf. No funds derived from the sale of bonds authorized by the commission without a finding that the reports and statements required by subdivision (2) of this subsection have been filed with it shall be allotted by the Governor for any project until the reports and statements required by subdivision (2) of this subsection, with respect to such project, have been filed with the secretary of the commission.

(d) For the purposes of this section, each request filed as provided in subsection (c) of this section, for an authorization of bonds shall identify the project for which the proceeds of the sale of the bonds are to be used and expended and, in addition to any terms and conditions required pursuant to subsection (c) of this section, include the recommendation of the person signing the request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of the federal, private or other moneys should be added to the state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of the bonds, the amount of the federal, private or other moneys then available or thereafter to be made available for costs in connection with the project shall be added to the state moneys.

(e) Any balance of proceeds of the sale of the bonds authorized for the projects or purposes of subsection (b) of this section, in excess of the aggregate costs of all the projects so authorized shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of the bonds.

(f) The bonds issued pursuant to this section shall be special obligations of the state and shall not be payable from nor charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. The bonds shall neither be payable from nor charged upon any funds other than the pledged revenues or such other receipts, funds or moneys as may be pledged therefor. The state or any political subdivision of the state shall not be subject to any liability on the bonds, except to the extent of the pledged revenues or such other receipts, funds or moneys as may be pledged therefor. The bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(June Sp. Sess. P.A. 05-4, S. 21–26; P.A. 06-136, S. 16; June Sp. Sess. P.A. 07-7, S. 91; P.A. 12-189, S. 35.)

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005; P.A. 06-136 amended Subsec. (a) by eliminating all bond authorizations subsequent to July 1, 2005, effective July 1, 2006; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing bond authorization from $485,650,000 to $625,650,000, effective November 2, 2007; P.A. 12-189 amended Subsec. (b) by deleting “not exceeding $485,650,000” re use of proceeds, effective July 1, 2012.



Section 13b-78q - Bond issue for improvements to Interstate 95, transportation system improvements and bus rolling stock.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding $344,500,000, provided that: (1) $26,500,000 shall be effective July 1, 2005, (2) $48,000,000 shall be effective July 1, 2006, (3) $70,000,000 shall be effective July 1, 2007, (4) $100,000,000 shall be effective July 1, 2008, and (5) $100,000,000 shall be effective July 1, 2009. Each such authorization shall include the amount authorized and the project or projects for which the proceeds of the bonds will be used.

(b) The proceeds of the sale of the bonds to the extent hereinafter stated shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to the projects and uses hereinafter described, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74, for the Department of Transportation: (1) Operational improvements to Interstate 95 between Greenwich and North Stonington, including environmental assessment and planning, rights-of-way and property acquisition, $187,000,000, (2) transportation system improvements, as defined in section 13b-78k, other than projects on Interstate 95, including environmental assessment and planning, rights-of-way and property acquisition, $150,000,000, and (3) bus rolling stock, not exceeding $7,500,000.

(c) None of the bonds issued pursuant to this section shall be authorized except on a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4-26b, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31 and any statement regarding farmland required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize the bonds without a finding that the reports and statements required by subdivision (2) of this subsection have been filed with it if the commission authorizes the secretary of the commission to accept the reports and statements on its behalf. No funds derived from the sale of bonds authorized by the commission without a finding that the reports and statements required by subdivision (2) of this subsection have been filed with it shall be allotted by the Governor for any project until the reports and statements required by subdivision (2) of this subsection, with respect to the project, have been filed with the secretary of the commission.

(d) For the purposes of this section, each request filed as provided in subsection (c) of this section, for an authorization of bonds shall identify the project for which the proceeds of the sale of the bonds are to be used and expended and, in addition to any terms and conditions required pursuant to subsection (c) of this section, include the recommendation of the person signing the request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of the federal, private or other moneys should be added to the state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of the bonds, the amount of the federal, private or other moneys then available or thereafter to be made available for costs in connection with the project shall be added to the state moneys.

(e) Any balance of proceeds of the sale of the bonds authorized for the projects or purposes of subsection (b) of this section, in excess of the aggregate costs of all the projects so authorized shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of the bonds.

(f) The bonds issued pursuant to this section shall be special obligations of the state and shall neither be payable from nor charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. The bonds shall neither be payable from nor charged upon any funds other than the pledged revenues or such other receipts, funds or moneys as may be pledged therefor. The state or any political subdivision of the state shall not be subject to any liability thereon, except to the extent of the pledged revenues or such other receipts, funds or moneys as may be pledged therefor. The bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(June Sp. Sess. P.A. 05-4, S. 27–32.)

History: June Sp. Sess. P.A. 05-4 effective July 1, 2005.



Section 13b-78r - Bond issue for Fix-it-First program to repair state roads. Report.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding thirty million dollars for the fiscal year ending June 30, 2008, and thirty million dollars for the fiscal year ending June 30, 2009.

(b) The proceeds of the sale of said bonds to the extent hereinafter stated, shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to the projects and uses hereinafter described, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74. Any proceeds of the bonds shall be used by the Department of Transportation for the purpose of establishing a Fix-it-First program to repair the state’s roads. Thirty million dollars of such funds shall be used for the rehabilitation and reconstruction of highways that are not part of the interstate highway system.

(c) Projects shall be based on traffic volume, condition and need, and priority shall be given to projects currently programmed in out years. Funds may also be used to enhance and improve pedestrian and bicycle access for these projects.

(d) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4b-23, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31 and any statement regarding farm land required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize said bonds without a finding that the reports and statements required by this subdivision have been filed with it if said commission authorizes the secretary of said commission to accept such reports and statements on its behalf. No funds derived from the sale of bonds authorized by said commission without a finding that the reports and statements required by this subdivision have been filed with it shall be allotted by the Governor for any project until the reports and statements required by this subdivision, with respect to such project, have been filed with the secretary of said commission.

(e) For the purposes of this section, each request filed as provided in this section for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, in addition to any terms and conditions required pursuant to this section, include the recommendation of the person signing such request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project shall be added to such state moneys.

(f) Any balance of proceeds of the sale of said bonds authorized for the projects or purposes of this section, in excess of the aggregate costs of all the projects so authorized, shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of said bonds.

(g) Said bonds issued pursuant to this section shall be special obligations of the state and shall not be payable from or charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall not be payable from or charged upon any funds other than such pledged revenues or such other receipts, funds or moneys as may be pledged therefor, nor shall the state or any political subdivision thereof be subject to any liability thereon, except to the extent of such pledged revenues or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(h) Not later than January 1, 2009, the Department of Transportation shall submit a report on the results of such program to the joint standing committee of the General Assembly having cognizance of matters relating to transportation, in accordance with the provisions of section 11-4a.

(June Sp. Sess. P.A. 07-7, S. 64.)

History: June Sp. Sess. P.A. 07-7 effective November 2, 2007.



Section 13b-78s - Bond issue for Fix-it-First program to repair state bridges. Report.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding forty-five million dollars for the fiscal year ending June 30, 2008, and forty-five million dollars for the fiscal year ending June 30, 2009.

(b) The proceeds of the sale of said bonds to the extent hereinafter stated, shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to the projects and uses hereinafter described, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74. Any proceeds of the bonds shall be used by the Department of Transportation for the purpose of establishing a Fix-it-First program to repair the state’s bridges.

(c) Funds available in the fiscal year ending June 30, 2008, shall be used for the rehabilitation and replacement of bridges rated in categories 4 and 5 under the National Bridge Inspection Standards established pursuant to 23 CFR Part 650, Subpart C. Funds may be used to enhance and improve pedestrian and bicycle access when bridges need to be reconstructed.

(d) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4b-23, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31 and any statement regarding farm land required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize said bonds without a finding that the reports and statements required by this subdivision have been filed with it if said commission authorizes the secretary of said commission to accept such reports and statements on its behalf. No funds derived from the sale of bonds authorized by said commission without a finding that the reports and statements required by this subdivision have been filed with it shall be allotted by the Governor for any project until the reports and statements required by this subdivision, with respect to such project, have been filed with the secretary of said commission.

(e) For the purposes of this section, each request filed as provided in this section for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, in addition to any terms and conditions required pursuant to this section, include the recommendation of the person signing such request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project shall be added to such state moneys.

(f) Any balance of proceeds of the sale of said bonds authorized for the projects or purposes of this section, in excess of the aggregate costs of all the projects so authorized, shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of said bonds.

(g) Said bonds issued pursuant to this section shall be special obligations of the state and shall not be payable from or charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall not be payable from or charged upon any funds other than such pledged revenues or such other receipts, funds or moneys as may be pledged therefor, nor shall the state or any political subdivision thereof be subject to any liability thereon, except to the extent of such pledged revenues or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(h) Not later than January 1, 2009, the Department of Transportation shall submit a report on the results of such program to the joint standing committee of the General Assembly having cognizance of matters relating to transportation, in accordance with the provisions of section 11-4a.

(June Sp. Sess. P.A. 07-7, S. 65.)

History: June Sp. Sess. P.A. 07-7 effective November 2, 2007.



Section 13b-78t - Bond issue for Fix-it-First program for railroad crossings at grade.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding two million five hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent hereinafter stated, shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to the projects and uses hereinafter described, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74. Any proceeds from the sale of said bonds shall be used by the Department of Transportation for the purpose of establishing a Fix-it-First program to repair, upgrade or eliminate the state’s railroad crossings at grade.

(c) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4b-23, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31 and any statement regarding farm land required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize said bonds without a finding that the reports and statements required by this subdivision have been filed with it if said commission authorizes the secretary of said commission to accept such reports and statements on its behalf. No funds derived from the sale of bonds authorized by said commission, without a finding that the reports and statements required by this subdivision have been filed with it, shall be allotted by the Governor for any project until the reports and statements required by this subdivision, with respect to such project, have been filed with the secretary of said commission.

(d) For the purposes of this section, each request filed as provided in this section for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, in addition to any terms and conditions required pursuant to this section, include the recommendation of the person signing such request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project shall be added to such state moneys.

(e) Any balance of proceeds of the sale of said bonds authorized for the projects or purposes of this section, in excess of the aggregate costs of all the projects so authorized, shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of said bonds.

(f) Said bonds issued pursuant to this section shall be special obligations of the state and shall not be payable from or charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall not be payable from or charged upon any funds other than such pledged revenues or such other receipts, funds or moneys as may be pledged therefor, nor shall the state or any political subdivision thereof be subject to any liability thereon, except to the extent of such pledged revenues or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(P.A. 10-44, S. 41.)

History: P.A. 10-44 effective July 1, 2010.



Section 13b-78u - Bond issue for environmental clean-up of highway service plazas.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding four million eight hundred twenty-five thousand dollars.

(b) The proceeds of the sale of said bonds to the extent hereinafter stated, shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to the projects and uses hereinafter described, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74. Any proceeds from the sale of said bonds shall be used by the Department of Transportation for the environmental clean-up of service plazas along Interstate 95, the Merritt and Wilbur Cross Parkways, and Interstate 395.

(c) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4b-23, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31 and any statement regarding farm land required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize said bonds without a finding that the reports and statements required by this subdivision have been filed with it if said commission authorizes the secretary of said commission to accept such reports and statements on its behalf. No funds derived from the sale of bonds authorized by said commission without a finding that the reports and statements required by this subdivision have been filed with it shall be allotted by the Governor for any project until the reports and statements required by this subdivision, with respect to such project, have been filed with the secretary of said commission.

(d) For the purposes of this section, each request filed as provided in this section for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, in addition to any terms and conditions required pursuant to this section, include the recommendation of the person signing such request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project shall be added to such state moneys.

(e) Any balance of proceeds of the sale of said bonds authorized for the projects or purposes of this section, in excess of the aggregate costs of all the projects so authorized, shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of said bonds.

(f) Said bonds issued pursuant to this section shall be special obligations of the state and shall not be payable from or charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall not be payable from or charged upon any funds other than such pledged revenues or such other receipts, funds or moneys as may be pledged therefor, nor shall the state or any political subdivision thereof be subject to any liability thereon, except to the extent of such pledged revenues or such other receipts, funds or moneys as may be pledged therefor. Said bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(P.A. 10-44, S. 40.)

History: P.A. 10-44 effective July 1, 2010.



Section 13b-79 - Updating of ten-year plan for bridge repair and road resurfacing. Annual report to General Assembly.

The Commissioner of Transportation shall update the ten-year plan for bridge repair and road resurfacing annually and shall submit a report updating such plan to the joint standing committee of the General Assembly having cognizance of matters relating to transportation not later than the first business day of January of each year.

(Oct. Sp. Sess. S.A. 83-1, S. 4, 5; P.A. 86-300, S. 2, 3.)

History: P.A. 86-300 repealed former Subsec. (a) requiring transportation commissioner to report quarterly to transportation committee re expenditure of bond authorizations and transportation fund appropriations and made technical changes.



Section 13b-79a - Reports concerning the transportation program authorized pursuant to special act 84-52 and public act 84-254.

Not later than October 1, 1984, and annually thereafter, the Commissioner of Transportation shall prepare a report on the current status and progress of the transportation infrastructure program authorized pursuant to special act 84-52 and sections 3-21a, 3-27a, 3-27f, 12-458 and 12-458d, subsection (c) of section 13a-80a, sections 13a-175p to 13a-175u, inclusive, subsection (f) of section 13b-42, sections 13b-59, 13b-61, 13b-69, 13b-71, 13b-74 to 13b-77, inclusive, and 13b-80, subsection (a) of section 13b-97, subsection (a) of section 14-12, except for subdivision (2) of said subsection (a), sections 14-15, 14-16a and 14-21c, subsection (a) of section 14-25a, section 14-28, subsection (b) of section 14-35, subsection (b) of section 14-41, section 14-41a, subsection (a) of section 14-44, sections 14-47, 14-48b, 14-49 and 14-50, subsection (a) of section 14-50a, sections 14-52 and 14-58, subsection (c) of section 14-66, subsection (e) of section 14-67, sections 14-67a, 14-67d, 14-67l and 14-69, subsection (e) of section 14-73, subsection (c) of section 14-96q, sections 14-103a and 14-160, subsection (a) of section 14-164a, subsection (a) of section 14-192, sections 14-319, 14-320 and 14-381, subsection (b) of section 14-382 and section 15-14. Each report shall include, but not be limited to: Information on the number of lane miles of state and local roadway repaved, the status of the state and local bridge programs, the status of intrastate and interstate highway programs and the interstate trade-in program and mass transportation and aeronautics programs. The commissioner shall notify the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations and the budgets of state agencies of the availability of the report. A requesting member of such a committee shall be sent a written copy or electronic storage media of the report by the commissioner.

(S.A. 84-52, S. 7, 8; P.A. 91-34, S. 1; P.A. 93-307, S. 18, 34; P.A. 96-222, S. 4; P.A. 97-304, S. 5, 31; P.A. 98-222, S. 4; P.A. 02-70, S. 76; P.A. 03-278, S. 34; P.A. 05-218, S. 34; P.A. 11-6, S. 118.)

History: P.A. 91-34 required that reports be made semiannually rather than quarterly; P.A. 93-307 deleted a reference to Sec. 13b-405 which was repealed by the same act, effective June 29, 1993; P.A. 96-222 required that reports be made annually rather than semiannually; P.A. 97-304 required reports to be on “current” status and progress of the transportation “infrastructure” program and to include information re status of the state and local bridge programs, deleted Subdiv. designators and requirement to include in reports number and location of state and local bridges rehabilitated, project costs, timeliness of completion, any problems developed in implementation, schedule of projects remaining and expected costs, amount of revenue available from all sources for remaining projects and expected receipts for such projects the succeeding four quarters, and substituted programs for projects; P.A. 98-222 replaced the requirement that the commissioner prepare a report with a requirement that the commissioner give notification that a report is available upon request in a written format or as electronic storage media; P.A. 02-70 deleted reference to repealed Sec. 14-53, effective July 1, 2002; P.A. 03-278 made a technical change, effective July 9, 2003; P.A. 05-218 deleted reference to Sec. 14-383, effective July 1, 2005; P.A. 11-6 excluded Sec. 14-12(a)(2) from report provisions, effective July 1, 2011.



Section 13b-79b - Reports concerning the Special Transportation Fund.

The Commissioner of Transportation shall prepare a report not later than October 1, 1984, and annually thereafter, with respect to the Special Transportation Fund established under section 13b-68. Each such report shall, for the preceding twelve-month period, (1) specify the moneys credited to such fund on account of, or derived from, each source of state and federal revenue, (2) specify the amount of investment earnings from the fund, (3) specify the moneys from such fund applied and expended for (A) the payment of debt service requirements, as defined in section 13b-75, (B) the payment of the principal of and interest on general obligation bonds of the state issued for transportation purposes, as defined in section 13b-69, and (C) each budgeted account under the annual budget appropriation made to the Department of Transportation, (4) specify the number of lane miles of state and local roadway repaved, the status of the state and local bridge programs, the status of intrastate and interstate highway programs and the interstate trade-in program and mass transportation and aeronautics programs and (5) specify the amount of all expenditures from the Special Transportation Fund for the purchase of highway related equipment. The commissioner shall notify the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, transportation and appropriations and the budgets of state agencies of the availability of the report. A requesting member of such a committee shall be sent a written copy or electronic storage media of the report by the commissioner.

(June Sp. Sess. P.A. 83-30, S. 7, 8; S.A. 84-40, S. 5; P.A. 91-34, S. 2; P.A. 96-222, S. 5; P.A. 97-304, S. 6; P.A. 98-222, S. 5.)

History: S.A. 84-40 required quarterly reports beginning October 1, 1984, replacing provision which had required an annual report submitted not later than March first, specified contents of report and made technical changes in designated committees’ titles; P.A. 91-34 changed frequency of reports from quarterly to semiannually; P.A. 96-222 required that reports be submitted annually rather than semiannually; P.A. 97-304 amended Subdiv. (4) to require reports to specify “status of the state and local bridge programs”, deleted Subpara. designators and deleted requirement to specify in reports number and location of state and local bridges rehabilitated, project costs, timeliness of completion, any problems developed in implementation, schedule of projects remaining and expected costs, and substituted “programs” for “projects”, and deleted Subdiv. (6) re reports on the number of new positions for the department and a description of the responsibilities of each such position; P.A. 98-222 replaced the requirement that the commissioner submit a report with a requirement that the commissioner give notification that the report is available upon request in a written format or as electronic storage media.



Section 13b-79c - Funding level of mass transit projects financed through special transportation bonds.

(a) The Department of Transportation shall give due consideration to the recommendations of the state-wide transit study in its implementation of the flexibility provisions of the Transportation Equity Act for the 21st Century.

(b) On and after October 1, 1992, the Department of Transportation shall pursue a reasonable funding level or goal of projects to be financed through the issuance of special transportation bonds for mass transit projects to be funded by the state and under the Transportation Equity Act for the 21st Century. As of July 1, 1996, a thirty per cent funding level or goal shall be deemed reasonable, provided if a reasonable effort is made to reach such goal or funding level, the department shall be in compliance with this subsection.

(P.A. 92-204, S. 2; P.A. 00-148, S. 8.)

History: P.A. 00-148 changed references to “Intermodal Surface Transportation Efficiency Act of 1991” to “Transportation Equity Act for the 21st Century”.



Section 13b-79d - Notification plan re significant highway or railway incidents. Permanent retention of personal information. Prohibition.

In the development and administration of any plan for individuals to receive notification of significant highway or railway incidents, the Department of Transportation shall not permanently retain or enter in a permanent database any personal information including, but not limited to, the electronic mail address of any person who receives information through the use of such plan. Nothing in this section shall be construed to prohibit the Department of Transportation from entering the electronic mail address of any person who wishes to receive such information in a computer program used by the department solely for the purpose of sending such person electronic mail that contains notification of a significant highway or railway incident.

(P.A. 05-287, S. 27.)

History: P.A. 05-287 effective July 13, 2005.



Section 13b-79kk - Transit-oriented development projects.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Transportation;

(2) “Secretary” means the Secretary of the Office of Policy and Management;

(3) “Public transportation facilities” means rail, busway and bus stations and associated improvements, including, but not limited to, parking;

(4) “Transit-oriented development” means the development of residential, commercial and employment centers within one-half mile or walking distance of public transportation facilities, including rail and bus rapid transit and services, that meet transit supportive standards for land uses, built environment densities and walkable environments, in order to facilitate and encourage the use of those services.

(b) Subject to the availability of funds, the commissioner may, with the approval of the secretary, participate in transit-oriented development projects to the extent that such projects result in the development or improvement of public transportation facilities. When the state solicits transit-oriented development proposals, the commissioner shall select the developer or developers through an open, competitive process. The commissioner may, with the approval of the secretary, waive competitive selection when (1) the developer is an abutting land owner; (2) such land owner’s property is essential to the project; and (3) the commissioner makes an express finding that (A) the cost to the state of any property transaction or provision of services does not exceed the fair market value of the property or services, and (B) the waiver is in the best interest of the state.

(c) No lease, sale or purchase of state land or facilities in connection with a project undertaken pursuant to the provisions of this section shall be valid without the approval of the Properties Review Board.

(d) The provisions of sections 3-14b, 4b-21 and 13b-20b to 13b-20n, inclusive, shall not apply to a project undertaken pursuant to the provisions of this section.

(June Sp. Sess. P.A. 07-7, S. 93.)

History: June Sp. Sess. P.A. 07-7 effective November 2, 2007.



Section 13b-79ll - Bond issue for transit-oriented development pilot program. Projects. Grants.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Transportation for the purpose of establishing a transit-oriented development pilot program.

(c) The following projects have been designated as transit-oriented development pilot projects:

(1) Station area development in all towns on the New Britain to Hartford busway corridor;

(2) Station area development in Windsor and Meriden on the New Haven to Springfield rail line;

(3) Station area development on the New Haven rail line from West Haven to Stratford; and

(4) Station area development in New London on the Shore Line East rail line.

(d) (1) Projects meeting the following criteria may also be designated as transit-oriented development pilot projects:

(A) A strategic transportation project, as identified in section 13b-79p;

(B) Projects which are substantially funded by state, local or federal governments; and

(C) Projects where substantial planning is either underway or completed.

(2) In addition to meeting the criteria described in subdivision (1) of this subsection, designated projects shall qualify for transit-oriented development pilot program funding of not less than two hundred fifty thousand dollars and not more than one million dollars each when participating towns conclude a memorandum of understanding involving one or more regional planning agencies.

(e) As used in this section, any memorandum of understanding shall include:

(1) A work plan;

(2) A budget;

(3) Anticipated work products;

(4) Geographically defined transit-oriented development zones;

(5) A time frame for completion;

(6) The identity of the administering entity of the grant; and

(7) The identity of the participating municipalities and regional planning agencies.

(f) As used in this section, any memorandum of understanding shall propose to complete one or more of the following:

(1) A transit-oriented development plan or station area plan of development;

(2) Development or adoption of a transit-oriented development overlay zone;

(3) Selection of a preferred development approach;

(4) Implementation of a transit-oriented development plan;

(5) Market assessment for transit-oriented development plan implementation;

(6) Financial assessment and planning related to transit-oriented development plan implementation;

(7) Preparation of detailed plans for environmental and brownfield remediation, if required; or

(8) Preparation of development or joint development agreements.

(g) A transit-oriented development planning grant program is established. Planning grants shall be available for (1) completion of a transit-oriented development plan or station area plan of development, (2) development or adoption of a transit-oriented development overlay zone, or (3) preparation of a development strategy and selection of a preferred development approach. Planning activities shall be limited to areas within one-half mile of any transit station.

(h) A transit-oriented development facilitation grant program is established. Facilitation grants shall be available for transit-oriented development qualifying projects that have completed one or more of the following: (1) A transit-oriented development plan or station area plan of development, (2) development or adoption of a transit-oriented development overlay zone, or (3) preparation of a development strategy and selection of a preferred development approach. Facilitation activities shall be limited to areas within one-half mile of any transit station.

(i) Transit-oriented development facilitation grants may be used for, but are not limited to, one or more of the following:

(1) Implementation of a transit-oriented development plan and overlay zone;

(2) Market analysis to determine the economic viability of a project;

(3) Financial planning;

(4) Analysis of the economic benefits, revenue or expense projections of a project;

(5) Preparation of environmental assessments and plans for brownfield remediation;

(6) Preparation of infrastructure studies and surveys;

(7) Preparation of requests for development proposals; or

(8) Preparation of development or joint development agreements.

(j) Memoranda of understanding, as used in this section, shall be submitted to the Office of Policy and Management for approval, and shall be reviewed for compliance by said office not later than sixty days after submission. The Office of Policy and Management shall inform the applicant of any deficiency in such memorandum of understanding and shall provide the applicant with another opportunity to apply. The Office of Policy and Management shall monitor the pilot program grants for compliance with the proposed memorandum of understanding and may assist any pilot program in securing funding or investments for such program.

(k) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(June Sp. Sess. P.A. 07-7, S. 67.)

History: June Sp. Sess. P.A. 07-7 effective November 2, 2007.



Section 13b-79m and 13b-79n - Transportation Accountability Board established; duties. Reports of board.

Sections 13b-79m and 13b-79n are repealed.

(July Sp. Sess. P.A. 85-1, S. 8, 9, 15; P.A. 86-403, S. 26–29, 132; P.A. 87-300, S. 2, 3; 87-442, S. 3, 8.)



Section 13b-79o - Definitions.

As used in sections 13b-79o to 13b-79q, inclusive, section 13b-79s and section 24 of public act 06-136*:

(1) “Commissioner” means the Commissioner of Transportation;

(2) “Department” means the Department of Transportation;

(3) “Secretary” means the Secretary of the Office of Policy and Management;

(4) “Treasurer” means the Treasurer of the state of Connecticut;

(5) “New Haven Line” means the rail passenger service operated between New Haven and intermediate points and Grand Central Station, including the Danbury, Waterbury and New Canaan branch lines;

(6) “Branch lines” means the Danbury, Waterbury and New Canaan branches of the New Haven Line;

(7) “Shore Line East” means the rail service operating between New Haven and New London;

(8) “Transit-oriented development” means the development of residential, commercial and employment centers within one-half mile or walking distance of public transportation facilities, including rail and bus rapid transit and services, that meet transit supportive standards for land uses, built environment densities and walkable environments, in order to facilitate and encourage the use of those services; and

(9) “Transportation improvement project” means improvements to the state’s transportation system, including, but not limited to, (A) projects included in the state-wide transportation improvement program, (B) projects included in regional transportation improvement plans, and (C) projects identified in section 13b-57h.

(P.A. 06-136, S. 1; June Sp. Sess. P.A. 07-7, S. 66; P.A. 11-61, S. 16.)

*Note: Section 24 of public act 06-136 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 06-136 effective July 1, 2006; June Sp. Sess. P.A. 07-7 redefined “transit-oriented development” in Subdiv. (9), effective November 2, 2007; P.A. 11-61 deleted former Subdiv. (5) re definition of Transportation Strategy Board, and redesignated existing Subdivs. (6) to (10) as Subdivs. (5) to (9), effective July 1, 2011.



Section 13b-79p - *(See end of section for amended version of subsection (f) and effective date.) Duties of Commissioner of Transportation re strategic transportation projects and initiatives, transportation improvement projects and state transportation plans.

(a) The Commissioner of Transportation shall implement the following strategic transportation projects and initiatives:

(1) Restoring commuter rail service on the New Haven-Hartford-Springfield line, including providing shuttle bus service between the rail line and Bradley International Airport;

(2) Implementing the New Britain-Hartford busway, subject to the availability of federal funds;

(3) Rehabilitating rail passenger coaches for use on Shore Line East, the New Haven-Hartford-Springfield line and the branch lines;

(4) Developing a new commuter rail station in West Haven;

(5) Meeting the costs of capital improvements on the branch lines, not to exceed forty-five million dollars;

(6) Meeting the capital costs of parking and rail station improvements on the New Haven Line, Shore Line East and the branch lines, not to exceed sixty million dollars;

(7) Funding the local share of the Southeast Area Transit federal pilot project;

(8) Completing the Norwich Intermodal Transit Hub Roadway improvements;

(9) Conducting environmental planning and assessment for the expansion of Interstate 95 between Branford and the Rhode Island border;

(10) Completing preliminary design and engineering for Interstate 84 widening between Waterbury and Danbury;

(11) Funding the Commercial Vehicle Information System Network, including weigh-in motion and electronic preclearance of safe truck operators for fixed scale operations on Interstate 91 and Interstate 95, not to exceed four million dollars;

(12) Funding the capital costs of the greater Hartford highway infrastructure improvements in support of economic development;

(13) Completing a rail link to the port of New Haven;

(14) Purchasing not more than thirty-eight electric rail cars for use on the New Haven Line and Shore Line East commuter rail services;

(15) Purchasing of equipment and facilities to support Shore Line East commuter rail expansion, including implementation of phases I and II, as recommended in the report submitted pursuant to subsection (d) of this section;

(16) Improving bicycle access to and storage facilities at transportation centers;

(17) Developing a new commuter rail station in Orange;

(18) Funding the Waterbury Intermodal Transportation Center, not to exceed eighteen million dollars;

(19) Improving bus connectivity and service, not to exceed twenty million dollars for capital costs for the fiscal year ending June 30, 2008. The funds shall be used to (A) construct bus maintenance and storage facilities for the Windham and Torrington regional transit districts, not to exceed fourteen million dollars, (B) purchase vehicles for the Buses for 21st Century Mobility program, not to exceed five million dollars, and (C) purchase vehicles for elderly and disabled demand responsive transportation programs for use by municipalities that participate in the state matching grant program established under section 13b-38bb, not to exceed one million dollars;

(20) Funding the state share of Tweed Airport’s runway safety area, not to exceed one million fifty-five thousand dollars;

(21) Evaluating the purchase of rolling stock for direct commuter rail service connecting Connecticut to New Jersey via Pennsylvania Station in New York, New York by the initiation of ongoing formal discussions by the state of Connecticut, acting through the Governor or the Governor’s designee, with the states of New York and New Jersey and the Metropolitan Transportation Authority and Amtrak regarding the extension of rail service from Pennsylvania Station to points in this state; and

(22) Improving bicycle and pedestrian access throughout the state transportation system.

(b) The commissioner shall evaluate and plan the implementation of the following projects:

(1) Improving Routes 2 and 2A in the towns of Preston, North Stonington and Montville, including conducting the first phase of a study examining construction of a Route 2A bypass alternative that would begin in Preston, proceed in a northerly direction toward downtown Norwich, and end at Route 2 in Preston. The first phase of the study shall include, but need not be limited to, an analysis of the feasibility, local economic impact and cost of constructing that portion of the bypass alternative that would pass through the Hinkley Hill area of Norwich. The first phase of the study shall be conducted by an independent entity pursuant to a contract with the Department of Transportation, the value of which shall not exceed three hundred thousand dollars. The results of the first phase of the study shall be submitted not later than September 30, 2008, to said department and the joint standing committee having cognizance of matters relating to transportation;

(2) Upgrading the Pequot Bridge in Montville;

(3) Evaluating rail links to other ports;

(4) Supporting and encouraging the dredging of the state’s commercial ports;

(5) Developing a second rail passenger station between New Haven and Milford;

(6) Expanding Route 9; and

(7) Completing the Day Hill Corridor environmental assessment study, not to exceed five hundred thousand dollars.

(c) The commissioner shall recommend the implementation of additional transportation improvement projects. Upon the approval of the Governor and allocation by the State Bond Commission, the proceeds of bonds issued pursuant to section 13b-79q may be used to support such projects.

(d) The commissioner shall identify obstacles to improved rail service on Shore Line East, including, but not limited to, increased frequency of service, reverse commute service and weekend service. The commissioner shall report his findings and recommendations to the General Assembly not later than January 1, 2007.

(e) The rail station and parking initiative identified in subsection (a) of this section shall include at least four Shore Line East stations east of New Haven.

*(f) The commissioner is authorized to enter into grant and cost-sharing agreements with local governments, transit districts, regional planning agencies and councils of governments in connection with the implementation of projects funded pursuant to subsections (a) and (c) of this section.

(g) If, within two years of July 1, 2006, the Department of Transportation is unable to implement the intermodal connection between port and rail facilities at the port of New Haven pursuant to subdivision (13) of subsection (a) of this section, the commissioner shall submit a report, pursuant to section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to transportation and finance, revenue and bonding. Such report shall describe (1) the reasons the connection cannot be completed, and (2) alternative ways to facilitate intermodal shipping at the port.

(P.A. 06-136, S. 2; June Sp. Sess. P.A. 07-7, S. 61–63, 88; P.A. 08-101, S. 14; 08-155, S. 2; P.A. 11-61, S. 15.)

*Note: On and after January 1, 2015, subsection (f) of this section, as amended by section 291 of public act 13-247, is to read as follows:

“(f) The commissioner is authorized to enter into grant and cost-sharing agreements with local governments, transit districts and regional councils of governments in connection with the implementation of projects funded pursuant to subsections (a) and (c) of this section.”

(P.A. 06-136, S. 2; June Sp. Sess. P.A. 07-7, S. 61–63, 88; P.A. 08-101, S. 14; 08-155, S. 2; P.A. 11-61, S. 15; P.A. 13-247, S. 291.)

History: P.A. 06-136 effective July 1, 2006; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by replacing “between New Haven and Milford” with “in West Haven” in Subdiv. (4), adding provision re weigh-in motion and electronic preclearance of safe truck operators in Subdiv. (11), and adding Subdivs. (14) to (21) re additional projects and initiatives, and amended Subsec. (b) by adding provisions re first phase of study examining construction of Route 2A bypass in Subdiv. (1) and adding Subdiv. (7) re completion of Day Hill Corridor environmental assessment study, effective November 2, 2007; P.A. 08-101 amended Subsec. (a) by adding Subdiv. (22) re improving bicycle and pedestrian access throughout state transportation system; P.A. 08-155 amended Subsec. (a)(19)(B) to replace “and install clean diesel bus retrofits” with “vehicles for the Buses for 21st Century Mobility program”, effective June 12, 2008; P.A. 11-61 amended Subsec. (c) to remove reference to Transportation Strategy Board, deleted former Subsec. (e) re consistency with strategy adopted by Transportation Strategy Board and redesignated existing Subsecs. (f) to (h) as Subsecs. (e) to (g), effective July 1, 2011; P.A. 13-247 amended Subsec. (f) by deleting “, regional planning agencies” and adding “regional” re councils of governments, effective January 1, 2015.



Section 13b-79q - Special tax obligation bonds.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, to authorize the issuance of special tax obligation bonds of the state in one or more series and in principal amounts in the aggregate, not exceeding one billion dollars. Each such authorization shall include the amount authorized and the project or projects for which the proceeds of the bonds will be used.

(b) The proceeds of the sale of the bonds to the extent hereinafter stated shall be used for the purpose of payment of the transportation costs, as defined in subdivision (6) of section 13b-75, with respect to (1) strategic transportation projects identified in subsection (a) of section 13b-79p; (2) transportation improvement projects approved pursuant to subsection (b) of section 13b-79p and sections 19, 24 and 25 of public act 06-136*; and (3) project planning pursuant to sections 19, 24 and 25 of public act 06-136*, which projects and uses are hereby found and determined to be in furtherance of one or more of the authorized purposes for the issuance of special tax obligation bonds set forth in section 13b-74.

(c) None of the bonds issued pursuant to this section shall be authorized except upon a finding by the State Bond Commission that there has been filed with it (1) a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require, and (2) any capital development impact statement and any human services facility colocation statement required to be filed with the Secretary of the Office of Policy and Management pursuant to section 4b-23, any advisory report regarding the state conservation and development policies plan required pursuant to section 16a-31, and any statement regarding farmland required pursuant to subsection (g) of section 3-20 and section 22-6, provided the State Bond Commission may authorize the bonds without a finding that the reports and statements required by subdivision (2) of this subsection have been filed with it if the commission authorizes the secretary of the commission to accept the reports and statements on its behalf. No funds derived from the sale of bonds authorized by the commission without a finding that the reports and statements required by subdivision (2) of this subsection have been filed with it shall be allotted by the Governor for any project until the reports and statements required by subdivision (2) of this subsection, with respect to the project, have been filed with the secretary of the commission.

(d) For the purposes of this section, each request filed as provided in subsection (c) of this section for an authorization of bonds shall identify the project for which the proceeds of the sale of the bonds are to be used and expended and, in addition to any terms and conditions required pursuant to subsection (c) of this section, include the recommendation of the person signing the request as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with any such project should be added to the state moneys available or becoming available from the proceeds of bonds and temporary notes issued in anticipation of the receipt of the proceeds of bonds. If the request includes a recommendation that some amount of the federal, private or other moneys should be added to the state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of the bonds, the amount of the federal, private or other moneys then available or thereafter to be made available for costs in connection with the project shall be added to the state moneys.

(e) Any balance of proceeds of the sale of the bonds authorized for the projects or purposes of subsection (b) of this section in excess of the aggregate costs of all the projects so authorized shall be used in the manner set forth in sections 13b-74 to 13b-77, inclusive, and in the proceedings of the State Bond Commission respecting the issuance and sale of the bonds.

(f) The bonds issued pursuant to this section shall be special obligations of the state and shall neither be payable from nor charged upon any funds other than revenues of the state pledged therefor in subsection (b) of section 13b-61 and section 13b-69, or such other receipts, funds or moneys as may be pledged therefor. The bonds shall neither be payable from nor charged upon any funds other than the pledged revenues or such other receipts, funds or moneys as may be pledged therefor. The state or any political subdivision of the state shall not be subject to any liability thereon, except to the extent of the pledged revenues or such other receipts, funds or moneys as may be pledged therefor. The bonds shall be issued under and in accordance with the provisions of sections 13b-74 to 13b-77, inclusive.

(P.A. 06-136, S. 4–9.)

*Note: Sections 19, 24 and 25 of public act 06-136 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 06-136 effective July 1, 2006.



Section 13b-79r - Grant anticipation revenue vehicle bonds. Grant Anticipation Transportation Fund.

(a) As used in this section:

(1) “Bonds” means bonds, bond anticipation notes, notes or other evidences of indebtedness issued pursuant to this section and, unless otherwise indicated, any bonds issued to refund such bonds pursuant to this section.

(2) “Debt service requirements” means, for any period, the sum of (A) the principal and interest accruing during such period with respect to bonds and, subject to the provisions of this section and the proceedings authorizing the issuance of such bonds, the unrefunded principal accruing during such period with respect to bond anticipation notes, (B) the purchase price of bonds which are subject to purchase or redemption at the option of the bondowner or noteowner, (C) the amounts, if any, required during such period to establish or maintain reserves, sinking funds or other funds or accounts at the respective levels required to be established or maintained therein, in accordance with the proceedings authorizing the issuance of bonds, (D) expenses of issuance and administration with respect to bonds, as determined by the Treasurer, (E) the amounts, if any, becoming due and payable under a reimbursement agreement or similar agreement entered into pursuant to authority granted under the proceedings authorizing the issuance of bonds, and (F) any other costs or expenses deemed by the Treasurer to be necessary or proper to be paid in connection with the bonds, including, without limitation, the cost of any credit facility, including but not limited to, a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement approved by the proceedings authorizing the issuance of bonds.

(3) “Department” means the Department of Transportation.

(4) “Federal transportation funds” means funds paid or reimbursed to the department by the United States Department of Transportation including, without limitation, future obligational authority, reimbursement funds and any other moneys payable under Title 23 or Title 49 of the United States Code, as amended from time to time.

(5) “Federal share of principal, interest and costs” means the portion of the principal of and interest on the bonds, and the costs associated with the issuance and administration of such bonds, that may be paid from federal transportation funds pursuant to federal law and any agreement between the United States Department of Transportation and the department.

(6) “Grant Anticipation Transportation Fund” means the fund established pursuant to subsection (b) of this section.

(7) “Pledged revenues” means, for any year, receipts of the state, including federal transportation funds, credited to the Grant Anticipation Transportation Fund during such year pursuant to the provisions of this section.

(8) “Proceedings” means the proceedings of the State Bond Commission authorizing or relating to the issuance of bonds pursuant to subdivision (5) of subsection (d) of this section, the provisions of any indenture of trust securing bonds, which provisions are incorporated into such proceedings, the provisions of any other documents or agreements which are incorporated into such proceedings and, to the extent applicable, a certificate of determination filed by the Treasurer in accordance with subdivision (3) of subsection (d) of this section.

(9) “Qualified federal-aid transportation project” means any transportation cost or transportation project that may be financed, in whole or in part, with federal transportation funds.

(10) “State Bond Commission” means the commission established under section 3-20.

(11) “State transportation costs” means (A) any and all capital costs incurred in furtherance of the purposes set forth in this section, including any costs, expenses and other amounts related to qualified federal aid transportation projects and state transportation projects, (B) payment of principal of and interest on bonds, (C) creation and maintenance of reserves for the payment of the principal of and interest on any such bonds, (D) payment of expenses of administration properly chargeable to the construction or acquisition of programs or projects included in subparagraph (A) of this subdivision, including, without limitation, legal, architectural and engineering expenses and fees and costs of audits, (E) payment of costs, fees and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of bonds, including, but not limited to, underwriters’ discount, and (F) payment of all other items of expense not elsewhere specified or incurred in connection with a project or program included in subparagraph (A) of this subdivision.

(12) “State transportation project” means any planning, capital or operating project with regard to transportation undertaken by the state.

(b) There is established a fund to be known as the “Grant Anticipation Transportation Fund”. The fund may contain any moneys required or permitted by the proceedings to be deposited in the fund, and shall be held by the Treasurer, or the trustee under a trust indenture or trust agreement, separate and apart from all other moneys, funds and accounts. If held by the Treasurer, investment earnings credited to the assets of said fund shall become part of the assets of said fund, and any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding.

(c) (1) (A) Prior to consideration by the State Bond Commission to authorize bonds pursuant to this section, the Secretary of the Office of Policy and Management and the Treasurer shall make a written determination that the issuance of bonds pursuant to this section shall be in the best interests of the state. Once such written determination has been provided to the State Bond Commission, the State Bond Commission shall be authorized to issue bonds from time to time in one or more series and in principal amounts determined by the State Bond Commission, but not to exceed $1,300,000,000 in the aggregate, for the purpose of financing any qualified federal aid transportation project or state transportation costs or state transportation projects secured by a pledge of and payable from any of the following: (i) Federal transportation funds that are appropriated on an annual basis for such purpose by the state; (ii) any proceeds of such bonds and any earnings from the investment of such bond proceeds pledged for such purpose; or (iii) other revenues, funds or other security, if any, pledged or appropriated for such purpose under state law.

(B) Upon authorization of bonds by the State Bond Commission pursuant to subparagraph (A) of this subdivision, the principal amount of the bonds authorized therein for transportation costs with respect to such projects and costs shall be deemed to be an appropriation and allocation of such amount for such projects or costs, respectively, and, subject to approval by the Governor of allotment thereof and to any authorization for such projects or costs that may otherwise be required, contracts may be awarded and obligations incurred with respect to any such projects or costs in amounts not in the aggregate exceeding the principal amount authorized therefor, notwithstanding that such contracts and obligations may at a particular time exceed the amount of the proceeds from the sale of such bonds theretofore received by the state.

(C) The proceeds of bonds, including any premium received on the sale of such bonds, shall be used to pay costs of any qualified federal aid transportation project or state transportation cost or project or any other transportation costs, plus an amount for issuance costs, capitalized interest, reserve funds, and other financing expenses, including, without limitation, any original issue discount. The proceeds of bonds may be used together with any federal, local, or private funds which may be made available for such purpose.

(2) (A) If federal transportation funds are not sufficient to pay the federal share of principal, interest and costs, as defined in subsection (a) of this section, when due, the state may temporarily pay the federal share of principal, interest and costs with state funds that the state has appropriated for this purpose.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, any state funds paid under subparagraph (A) of this subdivision may, if required by the original state appropriation, be reimbursed from federal transportation funds that the state determines are not needed in the future to pay the federal share of principal, interest and costs.

(d) (1) Bonds issued pursuant to this section are determined to be issued for valid public purposes in exercise of essential governmental functions. Such bonds shall be special obligations of the state and shall not be payable from or charged upon any funds other than the pledged revenues or other receipts, funds or moneys pledged therefor as provided in this section, nor shall the state or any political subdivision thereof be subject to any liability thereon, except to the extent of such pledged revenues or other receipts, funds or moneys pledged as provided in this section. As part of the contract of the state with the owners of said bonds, all amounts necessary for punctual payment of the debt service requirements with respect to such bonds shall be deemed to be appropriated, but only from the sources pledged therefor pursuant to this section, upon the authorization of issuance of such bonds by the State Bond Commission, or the filing of a certificate of determination by the Treasurer in accordance with the provisions of this section, and the Treasurer shall pay such principal and interest as the same shall accrue, but only from such sources. The issuance of bonds issued under this section shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation therefor, or to make any additional appropriation for their payment. Such bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof other than the pledged revenues or other receipts, funds or moneys pledged therefor as provided in this section, and the substance of such limitation shall be plainly stated on the face of each such bond and bond anticipation note. Bonds issued pursuant to this section shall not be subject to any statutory limitation on the indebtedness of the state, and, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation.

(2) Bonds issued pursuant to this section may be executed and delivered at such time or times and shall be dated, bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds, provide for payment of interest on such dates, whether before or at maturity, be issued at, above or below par, mature at such time or times not exceeding thirty years from their date, have such rank or priority, be payable in such medium of payment, be issued in such form, including, without limitation, registered or book-entry form, carry such registration and transfer privileges and be made subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof, all as may be provided by the State Bond Commission. The State Bond Commission shall determine the form of the bonds, the manner of execution of the bonds, the denomination or denominations of the bonds and the manner of payment of principal and interest. Prior to the preparation of definitive bonds, the State Bond Commission may, under similar restrictions, authorize the issuance of interim receipts or temporary bonds, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. If any of the officers whose signatures appear on the bonds cease to be officers before the delivery of any such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such officers had remained in office until delivery. Nothing in this subdivision shall prevent any series of bonds issued under the provisions of this section from being issued in coupon form, in which case references to the bonds in this subdivision also shall refer to the coupons attached thereto where appropriate, and references to owners of bonds shall include holders of such bonds where appropriate.

(3) Any bonds issued pursuant to this section may be sold at public sale on sealed proposals or by negotiation in such manner, at such price or prices, at such time or times and on such other terms and conditions of such bonds and the issuance and sale thereof as the State Bond Commission may determine to be in the best interests of the state, or the State Bond Commission may delegate to the Treasurer all or any part of the foregoing powers, in which event the Treasurer shall exercise such powers unless the State Bond Commission, by adoption of a resolution prior to the exercise of such powers by the Treasurer shall elect to reassume the same. Such powers shall be exercised from time to time in such manner as the Treasurer shall determine to be in the best interests of the state and he or she shall file a certificate of determination setting forth the details thereof with the secretary of the State Bond Commission on or before the date of delivery of such bonds, the details of which were determined by him or her in accordance with such delegation.

(4) The debt service requirements with respect to any bonds issued pursuant to this section shall be secured by (A) a first call upon the pledged revenues as they are received by the state and credited to the Grant Anticipation Transportation Fund established pursuant to subsection (b) of this section, and (B) a lien upon any and all amounts held to the credit of said Grant Anticipation Transportation Fund from time to time. Any obligation of the state secured by said lien to pay the unrefunded principal of bond anticipation notes, including for this purpose any obligation of the state under a reimbursement agreement entered into in connection with a credit facility providing for payment of the unrefunded principal of bond anticipation notes, shall be subordinate to any obligation of the state secured by said lien to pay (i) the debt service requirements with respect to bonds, excluding bond anticipation notes, or (ii) any debt service requirements with respect to bond anticipation notes other than debt service requirements relating to unrefunded principal of bond anticipation notes or to obligations under a credit facility for the payment of such unrefunded principal. The debt service requirements with respect to bonds also may be secured by a pledge of reserves, sinking funds and any other funds and accounts, including proceeds from investment of any of the foregoing, established pursuant to this section or the proceedings authorizing the issuance of such bonds, and by moneys paid under a credit facility, including, but not limited to, a letter of credit or policy of bond insurance issued by a financial institution pursuant to an agreement authorized by such proceedings.

(5) The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (A) Provisions respecting custody of the proceeds from the sale of the bonds, including any requirements that such proceeds be held separate from or not be commingled with other funds of the state; (B) provisions for the investment and reinvestment of bond proceeds until used to pay transportation costs and for the disposition of any excess bond proceeds or investment earnings thereon; (C) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, and of such other agreements entered into pursuant to section 3-20a; (D) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged therefor, as provided in this section; (E) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the State Bond Commission, in such amounts as may be established by the State Bond Commission, and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the state; (F) covenants for the issuance of additional bonds or the establishment of pledged revenue coverage requirements for the bonds; (G) covenants for the establishment of maintenance requirements with respect to state transportation facilities and properties; (H) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of additional bonds and coverage requirements with respect thereto as provided in this subdivision; (I) provisions regarding the rights and remedies available in case of a default to the bondowners, noteowners or any trustee under any contract, loan agreement, document, instrument or trust indenture, including the right to appoint a trustee to represent their interests upon occurrence of an event of default, as defined in said proceedings, provided if any bonds shall be secured by a trust indenture, the respective owners of such bonds shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; and (J) provisions or covenants of like or different character from the foregoing which are consistent with this section, and which the State Bond Commission determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds, or will tend to make the bonds more marketable, and which are in the best interests of the state. Any provision which may be included in proceedings authorizing the issuance of bonds hereunder may be included in an indenture of trust duly approved in accordance with subdivision (7) of this subsection which secures the bonds and any notes issued in anticipation thereof, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein.

(6) Any pledge made by the state shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the state shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(7) In the discretion of the State Bond Commission, bonds issued pursuant to this section may be secured by a trust indenture by and between the state and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondowners and noteowners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the state in relation to the exercise of its powers pursuant to the provisions of this section and the custody, safeguarding and application of all moneys. The state may provide by such trust indenture for the payment of the pledged revenues or other receipts, funds or moneys to the trustee under such trust indenture or to any other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as state transportation costs, as defined in subsection (a) of this section.

(8) The Treasurer shall have power to purchase bonds of the state issued pursuant to this section out of any funds available therefor. The Treasurer may hold, pledge, cancel or resell such bonds subject to and in accordance with agreements with bondowners or noteowners.

(9) Whether or not the bonds issued pursuant to this section are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, such bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of such bonds for registration.

(10) The proceeds of bonds issued pursuant to this section may be used to pay only state transportation costs. Costs incurred relating to any of the purposes for which bonds may be issued pursuant to the provisions of this section shall be deemed state transportation costs. Nothing in this subsection shall limit the issuance of refunding bonds pursuant to this section.

(11) Any moneys held by the Treasurer or by a trustee pursuant to a trust indenture with respect to bonds issued pursuant to this section, including pledged revenues, other pledged receipts, funds or moneys and proceeds from the sale of such bonds, may, pending the use or application of the proceeds thereof for an authorized purpose, be (A) invested and reinvested in such obligations, securities and investments as are set forth in subsection (f) of section 3-20, and in participation certificates in the Short Term Investment Fund created under section 3-27a, or (B) deposited or redeposited in such bank or banks as shall be provided in the resolution authorizing the issuance of such bonds, the certificate of determination authorizing issuance of bond anticipation notes, or in the indenture securing such bonds. Proceeds from investments authorized by this subparagraph, less amounts required under the proceedings authorizing the issuance of bonds for the payment of transportation costs relating to such bonds, shall be credited to the Grant Anticipation Transportation Fund created under subsection (b) of this section.

(12) Any bonds issued under the provisions of this section, and at any time outstanding may, at any time and from time to time, be refunded by the state by the issuance of its refunding bonds in such amounts as the State Bond Commission may deem necessary, but not to exceed an amount sufficient to (A) refund the principal of the bonds to be so refunded, (B) pay any unpaid interest on such bonds and any premiums and commissions necessary to be paid in connection with such bonds, and (C) pay costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding bonds. Any such refunding may be effected whether the bonds to be refunded shall have matured or shall thereafter mature. All refunding bonds issued under this subdivision shall be payable solely from the revenues or other receipts, funds or moneys out of which the bonds to be refunded thereby are payable, and shall be subject to and may be secured in accordance with the provisions of this section.

(13) Whenever the issuance of bonds has been authorized pursuant to this section, the Treasurer may, pending the issuance thereof, and, subject to any applicable terms or provisions of the proceedings authorizing such issuances, issue, in the name of the state, bond anticipation notes and any renewals thereof. Notes evidencing such borrowings shall be designated “bond anticipation notes” and shall be signed by the Treasurer or his or her deputy. The principal of and interest on any bond anticipation notes issued pursuant to this subdivision may be repaid from pledged revenues or other pledged receipts, funds or moneys, to the extent not paid from the proceeds of renewals thereof or of the bonds. Upon the sale of the bonds, the proceeds thereof, to the extent required, shall be applied forthwith to the payment of the principal of and interest on any bond anticipation notes or shall be deposited in trust for such purpose. The date or dates of such bond anticipation notes, the maturities, denominations, form, details and other particulars of such bond anticipation notes, including the method, terms and conditions for the issue and sale thereof, shall be determined by the Treasurer in the best interest of the state. The Treasurer shall file with the secretary of the State Bond Commission on or before the date of delivery of such bond anticipation notes a certificate of determination setting forth the specific details and particulars of each issue of bond anticipation notes, including renewals thereof.

(14) The State Bond Commission may make representations and agreements for the benefit of the holders of bonds issued pursuant to this section which are necessary or appropriate to ensure the exemption of interest on such bonds from taxation under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended including agreements to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, or may delegate to the Treasurer the authority to make such representations and agreements on behalf of the state. Any such agreement may include (A) a covenant to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of bonds, (B) a covenant that the state will not limit or alter its rebate obligations until its obligations to the holders or owners of such bonds are finally met and discharged, and (C) provisions to (i) establish trust and other accounts which may be appropriate to carry out such representations and agreements, (ii) retain fiscal agents as depositories for such funds and accounts, and (iii) provide that such fiscal agents may act as trustee of such funds and accounts. The State Bond Commission may also authorize, by a vote of a majority of the members of said commission, bonds issued pursuant to the provisions of this section in such form and manner that the interest on such bonds may be includable under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in the gross income of the holders or owners of such bonds upon the finding by said commission that the issuance of such taxable bonds is in the public interest.

(e) (1) The state covenants with the purchasers and all subsequent owners and transferees of bonds issued by the state pursuant to this section in consideration of the acceptance of and payment for the bonds, that the principal and interest of such bonds shall be free at all times from taxation, except for estate and gift taxes, imposed by the state or by any political subdivision thereof. The Treasurer is authorized to include this covenant of the state in any agreement with the owner of any such bonds.

(2) Bonds issued pursuant to this section are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(3) The state covenants with the purchasers and all subsequent owners and transferees of bonds issued by the state pursuant to this section, in consideration of the acceptance of the payment for the bonds, until such bonds, together with the interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding on behalf of such owners, are fully met and discharged, or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the state with or for the benefit of such owners, that the state will collect and apply the pledged revenues and other receipts, funds or moneys pledged for the payment of debt service requirements as provided in this section, in such amounts as may be necessary to pay such debt service requirements in each year in which bonds are outstanding and further, that the state: (A) Will not limit or alter the duties imposed on the Treasurer and other officers of the state by the provisions of this section and by the proceedings authorizing the issuance of bonds with respect to application of pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements as provided by the provisions of this section; (B) will not issue any bonds, notes or other evidences of indebtedness, other than the bonds, having any rights arising out of this section or secured by any pledge of or other lien or charge on the pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements as provided in this section; (C) will not create or cause to be created any lien or charge on such pledged amounts, other than a lien or pledge created thereon pursuant to this section, provided nothing in this section shall prevent the state from issuing evidences of indebtedness (i) which are secured by a pledge or lien which is and shall on the face thereof be expressly subordinate and junior in all respects to every lien and pledge created by or pursuant to this section; (ii) for which the full faith and credit of the state is pledged and which are not expressly secured by any specific lien or charge on such pledged amounts; or (iii) which are secured by a pledge of or lien on moneys or funds derived on or after such date as every pledge or lien thereon created by or pursuant to this section shall be discharged and satisfied; (D) will carry out and perform, or cause to be carried out and performed, each and every promise, covenant, agreement or contract made or entered into by the state or on its behalf with the owners of any bonds; (E) will not in any way impair the rights, exemptions or remedies of such owners; and (F) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the appropriate officers of the state to collect the receipts constituting the pledged revenues as may be necessary to produce sufficient revenues to fulfill the terms of the proceedings authorizing the issuance of the bonds. The State Bond Commission is authorized to include this covenant of the state in any agreement with the owner of any such bonds.

(P.A. 06-136, S. 10; 06-187, S. 20; 06-196, S. 288.)

History: P.A. 06-136 effective July 1, 2006; P.A. 06-187 and P.A. 06-196 both made identical technical changes in Subsec. (a)(8), effective July 1, 2006.



Section 13b-79s - Duties of Secretary of the Office of Policy and Management re transportation projects and initiatives.

The Secretary of the Office of Policy and Management shall (1) in consultation with the Commissioner of Transportation, the Commissioner of Economic and Community Development, the Commissioner of Housing and the Commissioner of Energy and Environmental Protection, ensure the coordination of state and regional transportation planning with other state planning efforts, including, but not limited to, economic development and housing plans; (2) coordinate interagency policy and initiatives concerning transportation; and (3) in consultation with the Commissioner of Transportation, evaluate transportation initiatives and proposed expenditures.

(P.A. 06-136, S. 3; P.A. 11-61, S. 31; 11-80, S. 1; P.A. 13-234, S. 56.)

History: P.A. 06-136 effective July 1, 2006; P.A. 11-61 deleted former Subdiv. (4) re coordination with Transportation Strategy Board, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-234 added reference to Commissioner of Housing, effective July 1, 2013.



Section 13b-79t - Solicitation of bids or qualifications.

The Department of Transportation may solicit bids or qualifications for equipment, materials or services for a project funded pursuant to subsection (a) of section 3-20a, subsection (c) of section 4-66c, subdivision (4) of subsection (a) of section 13b-57d, section 13b-61a, subdivision (3) of section 13b-78k, section 13b-78n, subsection (a) of section 13b-78p, sections 13b-79o to 13b-79z, inclusive, or sections 19, 24, 25 or 33 to 35, inclusive, of public act 06-136* at any time in the fiscal year, notwithstanding the fact that all required funds may not be available for the expenditure until later in the same or succeeding fiscal year.

(P.A. 06-136, S. 17; P.A. 11-61, S. 24.)

*Note: Sections 19, 24, 25 and 33 to 35, inclusive, of public act 06-136 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 06-136 effective July 1, 2006; P.A. 11-61 removed references to repealed Secs. 13b-57e, 13b-57g, 13b-57j(a), 13b-57l(b) and 32-6k, effective July 1, 2011.



Section 13b-79u - Operation of New Haven-Hartford-Springfield rail line.

(a) The Commissioner of Transportation is authorized and directed, in consultation with the Secretary of the Office of Policy and Management and with the approval of the Governor, to enter into any agreements with the National Rail Passenger Corporation or its successor in interest that are necessary for the operation of rail passenger service on the New Haven-Hartford-Springfield rail line.

(b) The commissioner is authorized and directed, in consultation with the secretary and with approval of the Governor, to enter into any agreements with the commonwealth of Massachusetts, or any entity authorized to act on its behalf, or the state of Vermont, or any entity authorized to act on its behalf, that are necessary for the state’s participation in the provision of rail passenger service on the New Haven-Hartford-Springfield rail line.

(c) The commissioner is authorized and directed, in consultation with the secretary and with the approval of the Governor, to select through a competitive process and contract with an operator or operators for rail service on the New Haven-Hartford-Springfield rail line.

(P.A. 06-136, S. 18; P.A. 13-277, S. 2.)

History: P.A. 06-136 effective July 1, 2006; P.A. 13-277 amended Subsec. (b) to add reference to agreements with state of Vermont, effective July 1, 2013.



Section 13b-79v - Funds available through Commissioner of Economic and Community Development.

The Commissioner of Economic and Community Development is authorized, in consultation with the Commissioner of Transportation, to use available funds, including bond funds made available pursuant to section 4-66c, to make grants or loans to (1) support transit-oriented development projects, as defined in section 13b-79o, and encourage the location of residential, commercial and employment centers near public transportation services; and (2) encourage the development and use of port and rail freight facilities and services, including trackage and related infrastructure.

(P.A. 06-136, S. 22.)

History: P.A. 06-136 effective July 1, 2006.



Section 13b-79w - Loans from Connecticut Innovations, Incorporated.

Connecticut Innovations, Incorporated is authorized to make loans, on such terms and subject to such conditions as it determines, to (1) support transit-oriented development projects, as defined in section 13b-79o; and (2) encourage the development and use of port and rail freight facilities and services, including trackage and related infrastructure.

(P.A. 06-136, S. 23; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 06-136 effective July 1, 2006; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 13b-79x - Governor’s recommendations re transportation projects.

Not later than the day on which the Governor’s proposed biennial budget is required to be submitted to the General Assembly pursuant to section 4-71, the Governor shall recommend to the General Assembly (1) any projects which the Governor believes are necessary to implement the transportation strategy of the state; and (2) a financing plan for such projects.

(P.A. 06-136, S. 21; June Sp. Sess. P.A. 07-7, S. 89; P.A. 11-6, S. 144.)

History: P.A. 06-136 effective July 1, 2006; June Sp. Sess. P.A. 07-7 replaced “recommended strategy” with “transportation strategy adopted pursuant to section 13b-57g” in Subdiv. (1), effective November 2, 2007; P.A. 11-6 removed reference to repealed Sec. 13b-57g, effective July 1, 2011.



Section 13b-79y - Discussions with Massachusetts, New York and Rhode Island re commuter and freight mobility in region.

The state of Connecticut, acting through the Governor or the Governor’s designee, shall initiate ongoing formal discussions with the commonwealth of Massachusetts and the states of New York and Rhode Island regarding opportunities to enhance commuter and freight mobility throughout the region. On or before January 1, 2008, and biennially thereafter the Governor or the Governor’s designee shall report to the General Assembly on such discussions and any actions taken or recommended as a result of such discussions.

(P.A. 06-136, S. 20.)

History: P.A. 06-136 effective July 1, 2006.



Section 13b-79z - Annual report re implementation status of transportation projects and initiatives.

(a) On or before December 1, 2007, and annually thereafter, the Secretary of the Office of Policy and Management, after consultation with the Commissioner of Transportation, shall submit a report to the Governor and to the General Assembly on the implementation status of the projects funded under subsection (a) of section 3-20a, subsection (c) of section 4-66c, subdivision (4) of subsection (a) of section 13b-57d, section 13b-61a, subdivision (3) of section 13b-78k, section 13b-78n, subsection (a) of section 13b-78p, sections 13b-79o to 13b-79z, inclusive, or sections 19, 24, 25 or 33 to 35, inclusive, of public act 06-136* or special act 05-4 of the June special session. Such report shall include the status, including the financial status, of each project, the project schedules and anticipated completion dates, an explanation of any obstacles to completing such projects and any planned revisions to such projects.

(b) During the month of December of each year, the joint standing committees of the General Assembly having cognizance of matters relating to transportation, finance, revenue and bonding and planning and development shall meet with the Commissioners of Transportation and Economic and Community Development and the Secretary of the Office of Policy and Management and such other persons as they deem appropriate to consider the report required by subsection (a) of this section.

(P.A. 06-136, S. 27; P.A. 11-61, S. 25.)

*Note: Sections 19, 24, 25 and 33 to 35, inclusive, of public act 06-136 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 06-136 effective July 1, 2006; P.A. 11-61 amended Subsec. (a) by removing references to Transportation Strategy Board and to repealed Secs. 13b-57e, 13b-57g, 13b-57j(a), 13b-57l(b) and 32-6k, effective July 1, 2011.






Chapter 244 - Motor Buses

Section 13b-80 - (Formerly Sec. 16-309). Certificate of public convenience and necessity.

No person, association, limited liability company or corporation shall operate a motor bus without having obtained a certificate from the Department of Transportation or from the Federal Highway Administration pursuant to the Bus Regulatory Reform Act of 1982, P.L. 97-261, specifying the route and certifying that public convenience and necessity require the operation of a motor bus or motor buses over such route. Such certificate shall be issued only after written application for the same has been made. Upon receipt of such application, said department shall promptly give written notice of the pendency of such application to the mayor of each city, the warden of each borough or the first selectman of each town in or through which the applicant desires to operate, and to any common carrier operating over any portion of such route or over a route substantially parallel thereto. Any town, city or borough within which, or between which and any other town, city or borough in this state, any such common carrier is furnishing service may bring a written petition to the department in respect to routes, fares, speed, schedules, continuity of service and the convenience and safety of passengers and the public. Thereupon the department may fix a time and place for a hearing upon such petition and mail notice thereof to the parties in interest at least one week prior to such hearing. No such certificate shall be sold or transferred until the department, upon written application to it, setting forth the purpose, terms and conditions thereof and after investigation, approves the same. The application shall be accompanied by a fee of one hundred seventy-six dollars. The department may amend or, for sufficient cause shown, may suspend or revoke any such certificate. The department may impose a civil penalty on any person or any officer of any association, limited liability company or corporation who violates any provision of any regulation adopted under section 13b-86 with respect to routes, fares, speed, schedules, continuity of service or the convenience and safety of passengers and the public, in an amount not to exceed one hundred dollars per day for each violation. The owner or operator of every motor bus shall display in a conspicuous place therein a memorandum of such certificate. Notwithstanding any provision of chapter 285, such certificate shall include authority to transport baggage, express, mail and newspapers for hire in the same vehicle with passengers under such regulations as the department may prescribe. Any certificate issued pursuant to this section by the Division of Public Utility Control within the Department of Business Regulation prior to October 1, 1979, shall remain valid unless suspended or revoked by the Department of Transportation.

(1949 Rev., S. 5706; 1955, S. 2641d; February, 1965, P.A. 593; 1967, P.A. 12; 1969, P.A. 768, S. 241; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 9; P.A. 80-25, S. 2; P.A. 84-134, S. 1; 84-254, S. 20, 62; P.A. 92-136, S. 2; P.A. 93-307, S. 19, 34; P.A. 95-126, S. 1, 25; P.A. 96-222, S. 10, 41; P.A. 97-304, S. 7, 31.)

History: 1965 act added authority for transporting baggage, express, mail and newspapers for hire in same vehicle with passengers; 1967 act provided for fee of $50 to accompany application; 1969 act included commissioner of transportation among those to be notified of hearing on applications for certificates and on petitions by towns and provided further for the consideration of the recommendations of that commissioner submitted in writing within 30 days of the conclusion of the hearing; P.A. 75-486 substituted public utilities control “authority” for public utilities “commission” where appearing, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for “division of public utility control within the department of business regulation” and “department” for “division” where appearing, and deleted the “commissioner of transportation” from those to be notified of hearings on applications for certificates and on petitions; P.A. 80-25 provided that certificates issued prior to October 1, 1979, shall remain valid unless suspended or revoked by the department of transportation; in 1981 Sec. 16-309 transferred to Sec. 13b-80; P.A. 84-134 authorized any person, association or corporation to operate a motor bus after obtaining certificate from Interstate Commerce Commission; P.A. 84-254 increased application fee from $50 to $176 between July 1, 1985, and July 1, 1993; P.A. 92-136 amended section by requiring the issuance of a decal to be conspicuously displayed on the vehicle; P.A. 93-307 amended the section by providing for an annual decal fee and eliminating the provision for a one-time decal fee, effective June 29, 1993; P.A. 95-126 eliminated provision re issuance of decal representing authority to operate and provision re display of decal, effective July 1, 1995; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 97-304 extended prohibition re operation of motor buses without a certificate to limited liability companies, substituted “Federal Highway Administration” for “Interstate Commerce Commission or its successor agency”, eliminated requirement that certificate be issued only after a public hearing is held thereon and that department fix a time and place for a hearing upon a written petition brought by town, city or borough and mail notice thereof, made technical changes, deleted obsolete references re application fees, and authorized department to impose civil penalty for violation of any provision of any regulation adopted under Sec. 13b-86, effective July 1, 1997.

Cited. 166 C. 328.

Cited. 24 CS 405.



Section 13b-81 - (Formerly Sec. 16-309a). Temporary authority.

The Department of Transportation may issue to an applicant for authority to operate motor bus service, temporary authority to operate such service, pending disposition of his application by the department, but such temporary authority shall not extend over a period of more than one hundred eighty days.

(1967, P.A. 90; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 10; P.A. 97-304, S. 8, 31.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “the authority” for “the commission”, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for “division of public utility control within the department of business regulation” and substituted “department” for “division”; in 1981 Sec. 16-309a transferred to Sec. 13b-81; P.A. 97-304 eliminated references to hearings and made technical changes, effective July 1, 1997.



Section 13b-82 - (Formerly Sec. 16-309b). Transportation of school children.

The provisions of sections 14-275 to 14-281, inclusive, shall not apply to the operation of any motor bus operated pursuant to a certificate of public convenience and necessity issued in accordance with section 13b-80 which transports school children as well as other passengers for compensation, over regular routes authorized in such certificate.

(P.A. 73-661, S. 2; P.A. 75-263.)

History: P.A. 75-263 deleted provision for display of “school bus” signs; in 1981 Sec. 16-309b transferred to Sec. 13b-82.



Section 13b-83 - (Formerly Sec. 16-310). Registration.

(a) Upon the granting of a certificate of public convenience and necessity, the holder of such certificate may apply for the registration of any motor bus of which such holder is the owner or lessee and which is to be used as specified in such certificate. The Commissioner of Motor Vehicles shall have jurisdiction over the registration of any motor bus, its exterior lighting equipment and the licensing of its operator.

(b) The holder of a certificate of public convenience and necessity, issued in accordance with the provisions of section 13b-103 for the operation of a passenger vehicle which has seats for more than ten passengers in addition to the driver, may apply for the registration of such vehicle as a motor bus, provided such holder is the owner or lessee of such vehicle and such vehicle is to be used as specified in such certificate. The Commissioner of Motor Vehicles shall have jurisdiction over the registration of any such vehicle and its exterior lighting equipment and over the licensing of its operator. Any such vehicle so registered may operate exclusively in livery service in accordance with the provisions of chapter 244b.

(1949 Rev., S. 5707; P.A. 85-437, S. 2; P.A. 99-181, S. 2, 40; P.A. 03-115, S. 60.)

History: In 1981 Sec. 16-310 transferred to Sec. 13b-83; P.A. 85-437 added Subsec. (b) which allows certain owners of motor vehicles used in livery service to register such vehicles as motor buses and to operate such vehicles as motor vehicles in livery service; P.A. 99-181 amended Subsec. (b) by increasing the minimum number of passenger seats required for registration as a motor bus from “more than nine” to “more than ten”, effective June 23, 1999; P.A. 03-115 amended Subsec. (a) to make technical changes.

See Sec. 14-26 re registration of public service motor vehicles.

See Sec. 14-44 re licensing of public service motor vehicle and service bus operators.



Section 13b-84 - (Formerly Sec. 16-311). Transportation permits.

Section 13b-84 is repealed, effective July 1, 1997.

(1949 Rev., S. 5709; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 11; P.A. 97-304, S. 30, 31.)



Section 13b-85 - (Formerly Sec. 16-312). Penalty.

Any person or the officers of any association, limited liability company or corporation who violate any order or regulation adopted or established under the provisions of sections 13b-80 to 13b-83, inclusive, or who violate any provision of said sections, shall be guilty of a class B misdemeanor.

(1949 Rev., S. 5710; P.A. 97-304, S. 9, 31; P.A. 12-80, S. 109.)

History: In 1981 Sec. 16-312 transferred to Sec. 13b-85; P.A. 97-304 extended penalty to officers of limited liability companies and substituted “13b-83” for “13b-84”, effective July 1, 1997; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 60 days or both with a class B misdemeanor.



Section 13b-86 - (Formerly Sec. 16-312a). Common carrier subject to jurisdiction of department.

Each person, association, limited liability company or corporation owning or operating a motor bus is declared to be a common carrier and subject as such to the jurisdiction of the Department of Transportation and, while so operating, to such reasonable rules and regulations as said department may prescribe with respect to routes, fares, speed, schedules, continuity of service and the convenience and safety of passengers and the public.

(1959, P.A. 6, S. 1; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 12; P.A. 97-304, S. 10, 31.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted department of transportation for the foregoing designation and “department” for “division”; in 1981 Sec. 16-312a transferred to Sec. 13b-86; P.A. 97-304 extended provisions to limited liability companies, effective July 1, 1997.

Cited. 24 CS 407.



Section 13b-87 - (Formerly Sec. 16-312b). Reciprocal agreements concerning motor bus and common carrier equipment, marking and inspection.

The Department of Transportation may enter into reciprocal agreements with the regulatory authority or other appropriate official of any other state, district or country concerning the equipment, marking and inspection of public service motor bus or common carriers of passengers for compliance with standards of safety in operations.

(1967, P.A. 103, S. 1; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 13.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for the foregoing designation; in 1981 Sec. 16-312b transferred to Sec. 13b-87.



Section 13b-88 - (Formerly Sec. 16-313). Interstate motor buses.

Each person, association, limited liability company or corporation owning or operating a motor bus over highways within this state between points outside of this state or between points within this state and points outside of this state shall be subject to the jurisdiction of the Department of Transportation and, while so operating, to such reasonable regulations as said department may prescribe with respect to routes and terminals in this state, speed of operation, safety of passengers, equipment, public safety and convenience on the highways and conservation of the highways.

(1949 Rev., S. 5711; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 14; P.A. 97-304, S. 11, 31.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for the foregoing designation and “department” for “division”; in 1981 Sec. 16-313 transferred to Sec. 13b-88; P.A. 97-304 extended provisions to limited liability companies, effective July 1, 1997.



Section 13b-89 - (Formerly Sec. 16-314). Permits for operation of interstate motor buses.

(a) No person, association, limited liability company or corporation shall operate a motor bus over highways within this state between points outside this state or between points within this state and points outside this state and indiscriminately receive or discharge passengers without having obtained a permit from the Department of Transportation to be issued upon written application to said department specifying the route or routes within this state over which such motor bus may operate and the terminals within this state. Permits may be issued without hearing in the discretion of said department. Any permit issued pursuant to this section by the Division of Public Utility Control within the Department of Business Regulation prior to October 1, 1979, shall remain valid unless suspended or revoked by the Department of Transportation.

(b) The Department of Transportation may amend or, for sufficient cause shown, may suspend or revoke any such permit. The department may impose a civil penalty on any person or any officer of any association, limited liability company or corporation who violates any provision of any regulation adopted under section 13b-88 with respect to routes and terminals in this state, speed of operation, safety of passengers, equipment, public safety and convenience on the highways or conservation of the highways, in an amount not to exceed one hundred dollars per day for each violation.

(c) A holder of such permit shall not operate a motor bus in the transportation of passengers for hire between points within this state without securing from (1) the Department of Transportation a certificate of public convenience and necessity in accordance with the provisions of sections 13b-80 to 13b-85, inclusive, or (2) the Federal Highway Administration a certificate pursuant to the Bus Regulatory Reform Act of 1982, P.L. 97-261.

(d) Upon the granting of a permit, the holder of such permit may apply for the registration of any motor bus of which such holder is the owner or lessee and which is to be used as specified in such permit. The Commissioner of Motor Vehicles shall have jurisdiction over the registration of any such motor bus, its exterior lighting equipment and the licensing of its operator.

(1949 Rev., S. 5712; 1969, P.A. 768, S. 242; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 15; P.A. 80-25, S. 3; P.A. 84-134, S. 2; P.A. 96-222, S. 11, 41; P.A. 97-304, S. 12, 31; P.A. 03-115, S. 61.)

History: 1969 act provided that commissioner of transportation be notified of any application received and for consideration to be given any of the commissioner’s recommendations made within 30 days or if hearing held, within 30 days after hearing; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation where appearing, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for the foregoing designation and “department” for “division” and further deleted provision for notice to be given to the commissioner of transportation; P.A. 80-25 specified that permits issued by division remain valid unless suspended or revoked by transportation department; in 1981 Sec. 16-314 transferred to Sec. 13b-89; P.A. 84-134 amended Subsec. (c) to authorize permit holder to operate a motor bus if holder secures certificate from Interstate Commerce Commission; P.A. 96-222 amended Subsec. (c) to insert “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 97-304 amended Subsec. (a) to extend prohibition re operation of interstate motor buses without a permit to limited liability companies, Subsec. (b) to authorize department to impose civil penalty for violation of any provision of any regulation adopted under Sec. 13b-88, and Subsec. (c) to substitute “Federal Highway Administration” for “Interstate Commerce Commission or its successor agency”, effective July 1, 1997; P.A. 03-115 amended Subsec. (d) to make technical changes.



Section 13b-89a - Interstate motor buses having upper and lower decks.

The recipient of a permit pursuant to section 13b-89, who owns or operates a motor bus, as defined in section 14-1, which has an upper and lower deck, may register such motor bus in this state, provided such motor bus complies with manufacturing and safety standards for motor buses established under federal statutes and regulations. The Commissioner of Transportation shall adopt regulations in accordance with this section.

(P.A. 07-232, S. 7; P.A. 08-150, S. 36.)

History: P.A. 08-150 made a technical change.



Section 13b-90 - (Formerly Sec. 16-315). Penalty.

Any person or the officers of any association, limited liability company or corporation who violate any provision of section 13b-88 or 13b-89 or any order or regulation adopted or established under their provisions shall be fined not more than one hundred dollars.

(1949 Rev., S. 5714; P.A. 97-304, S. 13, 31.)

History: In 1981 Sec. 16-315 transferred to Sec. 13b-90; P.A. 97-304 extended penalty to officers of limited liability companies, effective July 1, 1997.

Cited. 122 C. 239.



Section 13b-91 - (Formerly Sec. 16-316). Interstate motor buses; authority to hold hearings and issue permits.

The Department of Transportation may hold such hearings and issue such permits as may be required in carrying out the provisions of sections 13b-88 and 13b-89.

(1949 Rev., S. 5715; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 16.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for the foregoing designation; in 1981 Sec. 16-316 transferred to Sec. 13b-91.



Section 13b-92 - (Formerly Sec. 16-317). Carrying of passengers for hire by mail carriers and others.

The Department of Transportation, upon written application of any person authorized by the United States government to carry mail by motor vehicle, or of any person desiring to carry passengers for hire to and from any rural section where there is no other agency of public transportation of passengers, may authorize such applicant to transport passengers for hire in such motor vehicle over a prescribed route if, in the opinion of the department, public convenience and necessity require the same. The department shall also determine the registration fee, if any, to be charged such applicant and shall forward to the Commissioner of Motor Vehicles a certified copy of its findings concerning the requirements of public convenience and necessity and the registration fee, and, thereupon, said commissioner may register such vehicle for such service. The department may, at any time, amend or revoke any such authorization. Any such authorization issued by the Division of Public Utility Control within the Department of Business Regulation prior to October 1, 1979, shall remain valid unless revoked by the Department of Transportation. Said department may make rules, regulations and orders relating to such passenger service and fixing rates and schedules therefor, provided such rules, regulations and orders shall not be inconsistent with federal regulations pertaining to carriers of United States mail.

(1949 Rev., S. 5417; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 17; P.A. 80-25, S. 4.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission” i.e. public utilities commission, and “authority” for “commission” thereafter where appearing, effective December 1, 1975; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for foregoing designation and “department” for “division” where appearing; P.A. 80-25 specified that authorizations issued by division remain valid unless revoked by transportation department; in 1981 Sec. 16-317 transferred to Sec. 13b-92.



Section 13b-93 - (Formerly Sec. 16-317a). New schedules of bus operation. Discontinuation of service.

Any motor bus company which wishes to adopt a new schedule of operations or discontinue a service shall, not less than twenty days prior to the effective date of such schedule, give notice thereof to the Department of Transportation and to the chief executive officer of each municipality affected by such schedule. Notice shall also be posted in each bus operated on the route affected by such change and at each ticket agency serving such route and published in a newspaper or newspapers having circulation in the affected area not less than ten days prior to the effective date of such schedule. No such schedule shall be effective until approved by the Department of Transportation.

(1969, P.A. 77; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 18; P.A. 84-216, S. 1.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” where appearing, effective December 1, 1975; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for foregoing designation where appearing; in 1981 Sec. 16-317a transferred to Sec. 13b-93; P.A. 84-216 extended notice requirement to discontinuation of a service and required notice to also be posted at each ticket agency serving a route affected by a change in service.



Section 13b-94 - Reporting of motor vehicle accidents.

Section 13b-94 is repealed.

(P.A. 79-610, S. 41; P.A. 92-36.)



Section 13b-94a - Motor vehicle in charter bus transportation.

No person, association, limited liability company or corporation shall operate a motor vehicle in charter bus transportation, pursuant to Public Law 105-178 until such person, association, limited liability company or corporation has obtained a permit from the Commissioner of Transportation. An application for a permit shall be filed with the commissioner, in such form as the commissioner may prescribe, along with a fee of two hundred dollars. A hearing shall not be required for obtaining said permit.

(P.A. 99-181, S. 4, 40.)

History: P.A. 99-181 effective June 23, 1999.






Chapter 244a - Taxicabs

Section 13b-95 - (Formerly Sec. 16-318). Definition.

The term “taxicab” includes any motor vehicle operated upon any street or highway or on call or demand accepting or soliciting passengers indiscriminately for transportation for hire between such points along streets or highways as may be directed by the passenger or passengers being transported, provided nothing in this chapter shall be construed to include, as a taxicab, a motor bus, as defined in section 14-1, or a motor vehicle in livery service when such motor vehicle is hired for a specific trip or trips and is subject to the direction of the person hiring the same.

(1949 Rev., S. 5716; P.A. 90-263, S. 43, 74; P.A. 03-115, S. 62.)

History: In 1981 Sec. 16-318 transferred to Sec. 13b-95; P.A. 90-263 deleted from definition of “taxicab” term public service motor vehicle; P.A. 03-115 made technical changes.

Is a common carrier and should exercise highest degree of care and skill reasonably to be expected. 124 C. 549.



Section 13b-96 - (Formerly Sec. 16-319). Operation under jurisdiction of Department of Transportation.

(a) Each person, association, limited liability company or corporation owning or operating a taxicab is declared a common carrier and subject to the jurisdiction of the Department of Transportation. The Commissioner of Transportation is authorized to prescribe adequate service and reasonable rates and charges. The commissioner may adopt regulations, in accordance with chapter 54, for the purpose of establishing fares, service, operation and equipment as it deems necessary for the convenience, protection and safety of passengers and the public.

(b) The rates and charges established pursuant to subsection (a) of this section shall not apply to any person, association, or corporation (1) operating a taxicab engaged in the transportation of passengers for hire pursuant to a contract with, or a lower tier contract for, any federal, state or municipal agency, (2) certified pursuant to section 13b-97 prior to May 22, 1998, and (3) registered pursuant to section 13b-99 prior to May 22, 1998.

(c) Notwithstanding the provisions of subsection (a) of this section or any regulation adopted pursuant to said subsection (a) concerning wheelchair accessibility requirements for motor vehicles, any motor vehicle in compliance with the provisions of the Americans with Disabilities Act 42 USC 12101 and the registration requirements of the Connecticut Department of Motor Vehicles may be used to provide taxicab service for persons requiring such wheelchair accessibility.

(d) Notwithstanding the provisions of subsection (a) of this section or any regulation adopted pursuant to said subsection (a) concerning wheel base requirements, any sedan or station wagon type vehicle powered by a clean alternative fuel and having a wheel base of not less than one hundred two inches may be used to provide taxicab service.

(1949 Rev., S. 5717; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 19; P.A. 97-304, S. 22, 31; P.A. 98-91, S. 6, 9; P.A. 02-123, S. 6; P.A. 09-186, S. 10; P.A. 10-110, S. 55.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission” i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for foregoing designation and “department” for “division”; in 1981 Sec. 16-319 transferred to Sec. 13b-96; P.A. 97-304 extended provisions to limited liability companies, effective July 1, 1997; P.A. 98-91 amended Subsec. (a) to provide authority for the commissioner to adopt regulations and added Subsec. (b) prohibiting the rates and charges established pursuant to Subsec. (a) to apply to certified and registered persons operating a taxicab engaged in the transportation of passengers for hire pursuant to a governmental contract, effective May 22, 1998; P.A. 02-123 amended Subsec. (a) to allow any sedan or station wagon type vehicle powered by a clean alternative fuel with a wheel base of at least 102 inches to be used to provide taxicab service, effective June 7, 2002; P.A. 09-186 redesignated provision in Subsec. (a) authorizing vehicles powered by alternative fuel and having wheel base not less than 102” to provide taxicab service as Subsec. (d) and added Subsec. (c) authorizing use of any motor vehicle in compliance with Americans with Disabilities Act and state motor vehicle registration requirements to provide taxicab service for persons requiring wheelchair accessibility; P.A. 10-110 made a technical change in Subsec. (a).

Cited. 122 C. 293; 124 C. 552; 235 C. 1.



Section 13b-97 - (Formerly Sec. 16-320). Certificate of public convenience and necessity. Service at Bradley International Airport.

(a) No person, association, limited liability company or corporation shall operate a taxicab until such person, association, limited liability company or corporation has obtained a certificate from the Department of Transportation certifying that public convenience and necessity require the operation of a taxicab or taxicabs for transportation of passengers, the acceptance or solicitation of which originates within the territory specified in such certificate except as provided under subsection (d) of this section. No such certificate shall be issued unless the department finds that the person, association, limited liability company or corporation is suitable to operate a taxicab service, after giving due consideration to, at a minimum, the following factors: (1) Any convictions of the applicant under federal, state or local laws relative to safety, motor vehicle or criminal violations; (2) the number of taxicabs to be operated under the certificate, provided no applicant for a new certificate shall operate fewer than three taxicabs; (3) the adequacy of the applicant’s financial resources to operate the taxicab service; (4) the adequacy of insurance coverage and safety equipment; and (5) the availability of qualified taxicab operators. The commissioner shall request the state criminal history records check for any person or any officer of any association, limited liability company or corporation applying for such certificate from the State Police Bureau of Identification. The commissioner shall arrange for the fingerprinting of any person or any officer of any association, limited liability company or corporation applying for such certificate and forward the fingerprints to said bureau which shall submit the fingerprints to the Federal Bureau of Investigation for a national criminal history records check for any federal conviction specified in subdivision (1) of this subsection. The commissioner shall charge a fee for each such national criminal history records check which shall be equal to the fee charged by the Federal Bureau of Investigation for performing such check. Such certificate shall be issued only after written application, fingerprinting and said criminal history records check for the same has been made and public hearing held thereon. The application shall be accompanied by a fee of two thousand dollars and the fee for said criminal history records check. Upon receipt of such application, the department shall fix a time and place of hearing thereon, provided such hearing shall be held not earlier than three months after such receipt, and shall promptly give written notice of the pendency of such application and of the time and place of hearing thereon to such applicant, the mayor of each city, the warden of each borough or the first selectman of each town in which the applicant desires to originate the transportation of such passengers, and to any common carrier operating within the territory specified. Notwithstanding any provision of this subsection to the contrary, the department may, upon receipt of a written application, amend an existing certificate to increase the number of taxicabs which may be operated pursuant to the certificate without holding a hearing on the application, provided the department issues a legal notice of such application in a daily newspaper in accordance with the provisions of section 1-2, gives written notice of the pendency of such application to any common carrier operating within the territory specified and no objection is filed with the department within thirty days of each such notice.

(b) Any town, city or borough within which taxicab service is operated or any interested party may bring a written petition to the department with respect to fares, service, operation or equipment or the convenience, protection and safety of passengers and the public. Thereupon, the department may fix a time and place for a hearing upon such petition, and give written notice thereof to the parties in interest at least one week prior to such hearing.

(c) No certificate shall be sold or transferred until the department, upon written application to it setting forth the purpose, terms and conditions thereof, and after investigation, finds that the purchaser or transferee is suitable to operate a taxicab service after consideration of the factors specified in subsection (a) of this section and approves the same. The application shall be accompanied by a fee of one thousand dollars. The department may amend or, for sufficient cause shown, may suspend or revoke any such certificate. The department may impose a civil penalty on any person or any officer of any association, limited liability company or corporation or any driver who violates any provision of this chapter or any regulation adopted under section 13b-96 with respect to fares, service, operation or equipment, in an amount not to exceed one hundred dollars per day for each violation. Any such certificate issued by the department shall remain valid unless suspended or revoked by the department. Any such certificate issued by the Division of Public Utility Control within the Department of Business Regulation prior to October 1, 1979, or by any transit district prior to March 1, 1997, shall remain valid unless suspended or revoked by the Department of Transportation.

(d) Any person, association, limited liability company or corporation which has obtained a certificate under subsection (a) of this section, after providing proof that service has been active, adequate within the territory specified in such certificate and in compliance with all relevant statutes and regulations for a period of not less than two years since such certificate was obtained, may solicit, receive and discharge taxicab passengers at Bradley International Airport, subject to formal agreement with the Commissioner of Transportation provided such agreement shall not take precedence over its obligation to provide taxicab service within the territory specified in such certificate. Any such person, association, limited liability company or corporation may discharge taxicab passengers received at such airport within a territory other than the territory specified in its certificate. The commissioner may charge and collect a reasonable fee from any such person, association, limited liability company or corporation for the privilege of solicitation of such passengers.

(1949 Rev., S. 5718; 1955, S. 2642d; 1963, P.A. 22; 1967, P.A. 13; 1969, P.A. 768, S. 243; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 20; P.A. 80-25, S. 5; P.A. 83-241; P.A. 84-216, S. 2; 84-254, S. 21, 62; P.A. 92-136, S. 3; P.A. 93-307, S. 20, 34; P.A. 95-126, S. 2, 25; P.A. 97-304, S. 23, 31; P.A. 99-181, S. 15, 40; P.A. 12-81, S. 52; P.A. 13-277, S. 77.)

History: 1963 act added requirement that $25 fee accompany application; 1967 act provided for fee of $25 to accompany application for sale or transfer of certificate; 1969 act provided for prompt and written notice of pendency of application and added commissioner of transportation to those to be notified and where a petition is brought provided for the same type of notice and added commissioner of transportation as well as the parties to be notified, further provided for consideration of recommendations of the commissioner of transportation where submitted in writing within 30 days of conclusion of hearing; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for foregoing designation and “department” for “division” where appearing, and further, deleted requirement for notifying commissioner of transportation of hearings on applications and petitions and also the provision concerning his recommendations; P.A. 80-25 provided that certificates issued prior to October 1, 1979, shall remain valid unless suspended or revoked by department of transportation; in 1981 Sec. 16-320 transferred to Sec. 13b-97; P.A. 83-241 added Subsec. (b), re service at Bradley International Airport; P.A. 84-216 relettered subsections and amended Subsec. (a) to allow, without a hearing, amendment to an existing certificate to increase number of taxicabs operated pursuant to certificate; P.A. 84-254 increased application fee from $25 to $88 between July 1, 1985, and July 1, 1993; P.A. 92-136 amended Subsec. (a) by requiring the issuance of a decal to be conspicuously displayed on the vehicle; P.A. 93-307 amended Subsec. (a) by providing for an annual decal fee and eliminating the provision for a one-time decal fee, effective June 29, 1993; P.A. 95-126 amended Subsec. (a) to eliminate decal representing authority to operate and provision re display of decal, effective July 1, 1995; P.A. 97-304 extended provisions to limited liability companies, amended Subsec. (a) to prohibit issuance of certificate unless department finds that the person, association, limited liability company or corporation is suitable to operate a taxicab service after consideration of five factors, to delete obsolete references re application fees, to require, in the proviso, that department give written notice of pendency of application to any common carrier operating within the territory specified, and to provide that department shall not consider as a ground for denial of a request for an increase in number of taxicabs to be operated within territory specified, any number of taxicabs not currently registered with the Commissioner of Motor Vehicles, amended Subsec. (b) to eliminate requirement that department fix a time and place for a hearing upon a written petition brought by town, city or borough and give written notice thereof, amended Subsec. (c) to require that no certificate be sold or transferred until the department finds that the purchaser or transferee is suitable to operate a taxicab service after consideration of the factors specified in Subsec. (a), to delete obsolete references re application fees, to authorize department to impose civil penalty for violation of any provision of this chapter or any regulation adopted under Sec. 13b-96, to require that any such certificate issued by department or by any transit district prior to March 1, 1997, remain valid unless suspended or revoked by the department, and amended Subsec. (d) to extend provisions to limited liability companies, to provide that formal agreement shall not take precedence over taxicab operator’s obligation to provide taxicab service within territory specified in certificate, to allow any taxicab operator to discharge passengers received at Bradley International Airport within a territory other than the territory specified in its certificate and to substitute “association” and “limited liability company” for “firm”, effective July 1, 1997; P.A. 99-181 amended Subsec. (a) by adding requirements re criminal history records checks, fingerprinting and applicable fees in connection with an application for a certificate, effective June 23, 1999; P.A. 12-81 amended Subsec. (a) to add proviso in Subdiv. (2) that no applicant for a new certificate shall operate fewer than 3 taxicabs, increase application fee from $88 to $2000, delete provision prohibiting department from considering as ground for denial of request for increase in number of taxicabs to be operated within territory specified any number of taxicabs not currently registered with Commissioner of Motor Vehicles and make a technical change and amended Subsec. (c) to increase application fee from $88 to $1000 and authorize imposition of civil penalty on any driver for a violation; P.A. 13-277 amended Subsec. (a) to provide that hearing be held not earlier than 3 months after receipt of application and amended Subsec. (d) to add provision re proof of active, adequate and compliant service for not less than 2 years before being permitted to solicit, receive or discharge passengers at Bradley International Airport, effective July 1, 2013.



Section 13b-97a - Temporary authority.

(a) The Department of Transportation may, without hearing, issue to an applicant for authority to operate taxicab service, temporary authority to operate such service, pending hearing upon his application and disposition thereof by the department, but such temporary authority shall not extend over a period of more than one hundred eighty consecutive days.

(b) The Department of Transportation may, in an emergency situation and without hearing, issue to any person, association, limited liability company or corporation which holds a certificate of public convenience and necessity issued under the provisions of section 13b-97, temporary authority to operate such service within or outside the territory specified in such certificate, pending resolution of such emergency, but such temporary authority shall not extend over a period of more than one hundred eighty consecutive days.

(P.A. 97-304, S. 3, 31.)

History: P.A. 97-304 effective July 1, 1997.



Section 13b-97b - Operation of taxicab or advertisement of taxicab services without certificate or authority. Allowing unauthorized person to operate taxicab. Penalty.

Any person who (1) operates a taxicab, or advertises taxicab services, without obtaining a certificate from the Department of Transportation pursuant to section 13b-97 or obtaining authority to operate a taxicab from a holder of such a certificate, or (2) allows an unauthorized person to operate a taxicab, which is under such person’s control, shall be guilty of a class A misdemeanor.

(P.A. 12-81, S. 54; P.A. 13-277, S. 79.)

History: P.A. 12-81 effective June 6, 2012; P.A. 13-277 added “or advertises taxicab services” in Subdiv. (1), effective July 1, 2013.



Section 13b-98 - (Formerly Sec. 16-321). Certificate to be displayed.

Section 13b-98 is repealed, effective July 1, 1997.

(1949 Rev., S. 5719; P.A. 97-304, S. 30, 31.)



Section 13b-99 - (Formerly Sec. 16-322). Registration. Jurisdiction of Commissioner of Motor Vehicles. Rooftop light. Operator phone number. Inspection. Exemption from child restraint system requirements. Regulations.

(a) Upon the granting of a certificate of public convenience and necessity as provided in section 13b-97, the holder thereof may apply to the Commissioner of Motor Vehicles for the registration of any taxicab of which the holder is the owner or lessee and which is to be used as specified in such certificate, and the Commissioner of Motor Vehicles shall have jurisdiction over the registration of any taxicab and its exterior lighting equipment and over the licensing of its operator. Each registered taxicab shall have a permanently attached electric rooftop light. Each registered taxicab shall indicate, in three-inch type permanently affixed to the outside of such taxicab, the phone number of the company operating such taxicab.

(b) Each such taxicab shall be inspected, biennially, at the time of renewal of registration of such taxicab, by a repairer or limited repairer licensed and authorized by the Commissioner of Motor Vehicles to perform such inspections. The commissioner shall set a fee for such an inspection.

(c) Each such taxicab shall be exempt from the provisions of subsection (d) of section 14-100a.

(d) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with chapter 54, to carry out the purposes of this section.

(1949 Rev., S. 5720; P.A. 90-105; P.A. 97-304, S. 24, 31; June 30 Sp. Sess. P.A. 03-3, S. 35; P.A. 09-187, S. 26; P.A. 12-81, S. 53; P.A. 13-277, S. 78.)

History: In 1981 Sec. 16-322 transferred to Sec. 13b-99; P.A. 90-105 added a new Subsec. (b) requiring taxicabs to be inspected annually, a new Subsec. (c) requiring the commissioner to publish a list of persons holding a class B license which has been suspended and a new Subsec. (d) requiring the commissioner to adopt regulations; P.A. 97-304 amended Subsec. (c) to require list to be mailed to each limited liability company operating a taxicab, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) to change inspection of taxicab from semiannually to biennially at time of registration renewal, effective August 20, 2003; P.A. 09-187 deleted former Subsec. (c) re publication and mailing of list of persons holding a class B license that has been suspended and redesignated existing Subsec. (d) as Subsec. (c), effective July 8, 2009; P.A. 12-81 amended Subsec. (a) to make a technical change, added new Subsec. (c) re exemption from Sec. 14-100a(d) and redesignated existing Subsec. (c) as Subsec. (d); P.A. 13-277 amended Subsec. (a) to add provisions re permanently attached rooftop light and operating company phone number, effective July 1, 2013.



Section 13b-100 - (Formerly Sec. 16-323). Penalty.

Any person or the officers of any association, limited liability company or corporation who violate any provision of this chapter or any order or regulation adopted or established under any such provision shall be fined not more than one thousand dollars, and the certificate issued to him or to such association, limited liability company or corporation may be revoked.

(1949 Rev., S. 5722; P.A. 97-304, S. 25, 31.)

History: In 1981 Sec. 16-323 transferred to Sec. 13b-100; P.A. 97-304 extended provisions to limited liability companies, increased maximum fine from $100 to $1,000 and eliminated penalty of imprisonment of not more than 60 days or both, effective July 1, 1997.

Does not limit power of revocation under Sec. 16-320 (13b-97). 127 C. 270. Cited. 235 C. 1.






Chapter 244b - Motor Vehicles in Livery Service

Section 13b-101 - (Formerly Sec. 16-324). Definition.

The term “motor vehicle in livery service” includes every motor vehicle used by any person, association, limited liability company or corporation which represents itself to be in the business of transporting passengers for hire, except (1) any motor bus and any taxicab operated under a certificate of public convenience and necessity issued by the Department of Transportation, (2) any school bus, as defined in section 14-275, or student transportation vehicle, as defined in section 14-212, when used for the transportation of children under the age of twenty-one years, (3) any school bus, as defined in section 14-275, when used for the transportation of passengers (A) by virtue of a contract with any public or private institution of higher education, (B) pursuant to a contract for service to a special event held at a location or facility which is not open for business on a daily basis throughout the year, not to exceed a period of ten days, or (C) pursuant to a contract with a municipality for which the carrier provides school transportation service, (4) any motor vehicle operated by or through a community-based regional transportation system for the elderly established pursuant to section 55 of public act 05-280*, and (5) any motor vehicle operated by or through a community-based regional transportation system for the visually impaired.

(1949 Rev., S. 5723; 1967, P.A. 192; P.A. 73-355, S. 1; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 21; P.A. 89-222, S. 1; P.A. 91-272, S. 4, 8; P.A. 95-79, S. 37, 189; P.A. 97-304, S. 14, 31; P.A. 03-115, S. 63; P.A. 08-101, S. 11; P.A. 10-110, S. 33.)

*Note: Section 55 of public act 05-280 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1967 act added “private elementary or secondary educational institution” and “transportation to synagogue” to exceptions; P.A. 73-355 added to exceptions those engaged exclusively in passenger transportation for hire under contract with a governmental entity; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for foregoing designation; in 1981 Sec. 16-324 transferred to Sec. 13b-101; P.A. 89-222 redefined “motor vehicle in livery service”; P.A. 91-272 added to exceptions any school bus or student transportation vehicle when used for the transportation of children under age 21 and deleted from exceptions any motor vehicle when used for transportation of school children by virtue of contract with municipality, municipal board or private educational institution or when used for transportation to and from religious services conducted by a church or synagogue; P.A. 95-79 redefined “motor vehicle in livery service” to include a motor vehicle used by a limited liability company, effective May 31, 1995; P.A. 97-304 redefined “motor vehicle in livery service” to delete prior exclusion of motor vehicles “engaged exclusively in transportation of passengers for hire by virtue of a contract with any federal, state or municipal agency” and to add Subdiv. (3) excluding school buses when used for specified purposes, effective July 1, 1997; P.A. 03-115 made a technical change; P.A. 08-101 added Subdiv. (4) re motor vehicle operated by or through a community-based regional transportation system for the elderly and made technical changes; P.A. 10-110 added Subdiv. (5) to exclude motor vehicle operated by or through community-based regional transportation system for the visually impaired from term “motor vehicle in livery service”, effective July 1, 2010.



Section 13b-102 - (Formerly Sec. 16-325). Operation to be under jurisdiction of department. Rates and charges. Regulations. Exceptions. Registration of authorization for interstate operation.

(a)(1) Each person, association, limited liability company or corporation owning or operating a motor vehicle in livery service shall be subject to the jurisdiction of the Department of Transportation, and the department may prescribe adequate service and reasonable rates and charges and prescribe and establish such reasonable regulations with respect to fares, service, operation and equipment as it deems necessary for the convenience, protection, safety and best interests of passengers and the public. (2) Notwithstanding the provisions of subdivision (1) of this subsection with respect to reasonable rates and charges, each person, association, limited liability company or corporation operating a motor vehicle in livery service having a seating capacity of ten or more adults shall file a schedule of reasonable maximum rates and charges with the Department of Transportation. The provisions of subdivision (1) of this subsection with respect to rates and charges shall not apply to any person, association, limited liability company or corporation operating a motor vehicle engaged in the transportation of passengers for hire by virtue of a contract with, or a lower tier contract for, any federal, state or municipal agency.

(b) Each person, association, limited liability company or corporation operating a motor vehicle by virtue of authorization issued by the Federal Highway Administration for charter and special operation shall register such authorization for interstate operation with the Department of Transportation if such person, association, limited liability company or corporation maintains a domicile or principal office in the state.

(1949 Rev., S. 5724; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-372, S. 1; 80-482, S. 155, 348; P.A. 97-304, S. 15, 31.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 80-372 substituted “department of transportation” for the foregoing designation and “department may” for “division is authorized to”; P.A. 80-482 would have changed “division” to “department” of public utility control, deleted “within the department of business regulation” and substituted “department” for “division” but P.A. 80-372 amendments given precedence; in 1981 Sec. 16-325 transferred to Sec. 13b-102; P.A. 97-304 divided the Sec. into two Subsecs. and divided Subsec. (a) into two Subdivs., requiring in Subdiv. (1) that each limited liability company owning or operating a motor vehicle in livery service be subject to the jurisdiction of the department, in Subdiv. (2) that each person, association, limited liability company or corporation operating a livery vehicle having a seating capacity of ten or more adults file a schedule of reasonable maximum rates and charges with department and in Subdiv. (2) that provisions of Subdiv. (1) re rates and charges not apply to any person, association, limited liability company or corporation operating a motor vehicle engaged in transportation of passengers for hire by virtue of a contract with, or a lower tier contract for, any governmental agency, and added Subsec. (b) requiring registration of authorization for interstate operation with department, effective July 1, 1997.



Section 13b-103 - (Formerly Sec. 16-326). Permits. Display of permit. Penalty.

(a)(1) No person, association, limited liability company or corporation shall operate a motor vehicle in livery service until such person, association, limited liability company or corporation has obtained a permit from the Department of Transportation, specifying the nature and extent of the service to be rendered and certifying that public convenience and necessity will be improved by the operation and conduct of such livery service. Such permits shall be issued only after a written application for the same has been made and a public hearing has been held thereon. Upon receipt of such application, together with the payment of a fee of two hundred dollars, the department shall fix a time and place of hearing thereon, within a reasonable time, and shall promptly give written notice of the pendency of such application and of the time and place of such hearing to each applicant, the mayor of each city, the warden of each borough and the first selectman of each town, within which any such applicant desires to maintain an office or headquarters, to any carrier legally operating motor vehicles in livery service within the same territory and to other interested parties as determined by the department. (2) Notwithstanding the provisions of subdivision (1) of this subsection, the department may issue a permit for the operation of vehicles (A) having a capacity of less than eleven adults or to be used exclusively at funerals, weddings, christenings, processions or celebrations, without holding a hearing and certifying that public convenience and necessity would be improved by the operation of such vehicles, or (B) having a capacity of not less than eleven or more than fourteen adults and used for sightseeing and related purposes, without holding a hearing, provided the department issues a legal notice, as provided under section 1-2, of such application and no objection is filed with the department within thirty days of publication of such notice. (3) Notwithstanding the provisions of subdivision (1) of this subsection, the department may issue a temporary or permanent permit to any person, association, limited liability company or corporation operating a motor vehicle engaged in the transportation of passengers for hire by virtue of a contract with, or a lower tier contract for, any federal, state or municipal agency that (A) is in effect on July 1, 1997, with or without hearing, after a written application for the same has been made and the department has determined that the applicant meets the requirements of subsection (b) of this section except with respect to public convenience and necessity, or (B) becomes effective after July 1, 1997, with or without hearing, after a written application for the same has been made and the department has determined that the applicant meets the requirements of subsection (b) of this section. Any such permit issued under the provisions of this subdivision (i) shall be limited to service provided under any such contract, and (ii) with respect to any contract under the provisions of subparagraph (A) of this subdivision, shall not authorize a total number of motor vehicles exceeding the number required to provide service existing under such contract on July 1, 1997. (4) Notwithstanding the provisions of subdivision (1) of this subsection, the department shall issue to any person who has an intrastate livery permit for at least one year, upon the application of such person, up to two additional vehicle authorizations each year without a hearing and without written notice of the pendency of the application, if all the existing permits held by such person are registered and in use and if there are no outstanding violations or matters pending adjudication against such person. The department shall have thirty calendar days to issue such amended permit.

(b) In determining whether or not such a permit will be granted, the Department of Transportation shall take into consideration the present or future public convenience and necessity for the service the applicant proposes to render, the suitability of the applicant or the suitability of the management if the applicant is a limited liability company or corporation, the financial responsibility of the applicant, the ability of the applicant efficiently and properly to perform the service for which authority is requested and the fitness, willingness and ability of the applicant to conform to the provisions of this chapter and the requirements and regulations of the department under this chapter.

(c) Any interested party may bring a written petition to the Department of Transportation in respect to fares, service, operation or equipment, or the convenience, protection and safety of the public with regard to any carrier operating a motor vehicle in livery service. Thereupon, the department may fix a time and place for a hearing upon such petition and give notice thereof. No permit shall be sold or transferred until the department, upon written application to it setting forth the purpose, terms and conditions thereof and accompanied by a fee of two hundred dollars, after investigation, approves the same. The department may amend or, for sufficient cause shown, may suspend or revoke any such permit. The department may impose a civil penalty on any person or any officer of any association, limited liability company or corporation who violates any provision of this chapter or any regulation adopted under section 13b-102 with respect to fares, service, operation or equipment, in an amount not to exceed one thousand dollars per day for each violation. Prior to the imposition of a civil penalty under this subsection, the department shall provide notice to said person or officer no later than fifteen business days after receipt of information concerning an alleged violation and shall provide an opportunity for a hearing.

(d) The owner or operator of each motor vehicle in livery service shall display in such vehicle such permit or a memorandum thereof.

(e) Any person who holds him or herself out to be the operator of a motor vehicle in livery service who has not received a permit under this section or with the intent to injure or defraud another shall be guilty of a class B misdemeanor.

(1949 Rev., S. 5725; 1955, S. 2643d; 1959, P.A. 599, S. 1; 1967, P.A. 15; 1969, P.A. 768, S. 244; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-372, S. 2; 80-482, S. 156, 348; P.A. 84-310; P.A. 89-222, S. 2; P.A. 92-136, S. 4; P.A. 93-307, S. 21, 34; P.A. 95-126, S. 3, 25; P.A. 97-304, S. 16, 31; P.A. 99-181, S. 3, 5, 40; P.A. 00-148, S. 9, 41; P.A. 01-105, S. 8; P.A. 03-115, S. 64, 90; P.A. 04-143, S. 16.)

History: 1959 act created and amended new Subsec. (a) by requiring permit to certify public convenience and necessity and also requiring payment of a fee, hearings to be held within a reasonable time and notice thereof to be given to other carriers operating in the same territory, added new Subsec. (b) setting forth specific considerations to be determined in the granting or withholding of a permit, added new Subsec. (c) confirming existing permits as of June 16, 1959, and designating those outstanding permits authorizing vehicles with capacity of ten or more adults as permits of public convenience and necessity, placed existing provision authorizing petition to be brought in new Subsec. (d), clarifying the application of such petitions as being “with regard to any carrier operating a motor vehicle in livery service”; 1967 act provided for fee of $10 to accompany application for sale or transfer of permit in Subsec. (c); 1969 act provided for prompt written notice of pendency of application and added commissioner of transportation to those to be notified in Subsec. (a), provided in Subsec. (b) for consideration of written recommendations submitted by the commissioner of transportation within 30 days of conclusion of hearing; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 80-372 substituted “department of transportation” for foregoing designation where appearing and also “department” for “division” where appearing, substituted in Subsec. (a) “will be improved” for “require” in reference to the certification of public convenience and necessity; P.A. 80-482 would have substituted “department of public utility control” for the “division of public utility control within the department of business regulation” where appearing but P.A. 80-372 amendments given precedence; in 1981 Sec. 16-326 transferred to Sec. 13b-103; P.A. 84-310 divided Subsec. (a) into two subdivisions and authorized department to issue permits for operation of vehicles for sightseeing purposes without a hearing; P.A. 89-222 increased the fee for a livery service permit from $10 to $200; P.A. 92-136 amended Subsec. (a)(1) by requiring the issuance of a decal to be conspicuously displayed on the vehicle; P.A. 93-307 amended Subsec. (a) by providing for an annual decal fee and eliminating the provisions for a one-time decal fee, effective June 29, 1993; P.A. 95-126 amended Subsec. (a)(1) to eliminate decal representing authority to operate and provision re display of decal, effective July 1, 1995; P.A. 97-304 extended provisions to limited liability companies, added Subsec. (a)(3) authorizing department to issue a temporary or permanent permit to any person, association, limited liability company or corporation operating a motor vehicle engaged in the transportation of passengers for hire by virtue of a contract with, or a lower tier contract for, any federal, state or municipal agency, amended Subsec. (c) to eliminate requirement that department fix a time and place for a hearing upon a written petition brought by any interested party and give notice thereof and to authorize department to impose civil penalty for violation of any provision of chapter or any regulation adopted under Sec. 13b-102, and added Subsec. (d) designator before existing provision requiring owner or operator of each motor vehicle in livery service to display permit therein, effective July 1, 1997; P.A. 99-181 amended Subsec.(a)(2) by allowing the department to issue a permit without a hearing for the operation of vehicles having a capacity of “less than eleven adults”, rather than “less than ten adults” in Subpara. (A), and for the operation of vehicles having a capacity of “not less than eleven nor more than fourteen adults”, rather than “ten or more adults” in Subpara. (B), and amended Subsec. (c) by adding provision re notice and hearing prior to imposition of civil penalty, effective June 23, 1999; P.A. 00-148 made technical changes in Subsecs. (a), (b) and (c), and amended Subsec. (c) by changing the civil penalty from $100 per day to $1,000 per day, effective May 26, 2000; P.A. 01-105 made technical changes in Subsec. (a)(2) and (3) and added Subsec. (a)(4) re issuance of two additional vehicle authorizations per year to any person who has had an intrastate livery permit for at least one year; P.A. 03-115 amended Subsec. (d) to make a technical change and added Subsec. (e) re criminal penalty; P.A. 04-143 made technical changes in Subsec. (e), effective May 21, 2004.

Cited. 161 C. 215.

Subsec. (c):

Cited. 24 CS 404.

Annotations to present section:

Statute provides department with sufficient guidance to grant or deny permit applications against the myriad of factual scenarios that may arise and is not an unconstitutional delegation in violation of constitutional doctrines of separation of powers. 78 CA 80.

Subsec. (b):

Court properly determined that department had acted properly in construing Subsec. to require a multifactor analysis and in applying the “public convenience and necessity” standard to plaintiff’s application for additional intrastate livery service. 78 CA 80.



Section 13b-104 - (Formerly Sec. 16-326a). Temporary authority.

The Department of Transportation may, without hearing, issue to an applicant for authority to operate a motor vehicle in livery service temporary authority to operate such service, pending hearing upon his application and disposition thereof by the department, but such temporary authority shall not extend over a period of more than one hundred eighty days.

(1959, P.A. 599, S. 2; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-372, S. 3; 80-482, S. 157, 348.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “the authority” for “the commission” thereafter, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 80-372 substituted “department of transportation” for foregoing designation and “department” for “division”; P.A. 80-482 would have substituted “department of public utility control” for “division of public utility control within the department of business regulation” but P.A. 80-372 amendments given precedence; in 1981 Sec. 16-326a transferred to Sec. 13b-104.



Section 13b-105 - (Formerly Sec. 16-326b). Livery service for handicapped and elderly persons.

The Department of Transportation may, with or without hearing, issue temporary and permanent livery permits to applicants for the express purpose of providing reasonable livery service to handicapped persons and elderly persons on regular or irregular routes where the department finds no existing service or that the existing service is not adequate to properly serve the special needs of elderly persons and handicapped persons. Temporary authority shall not extend over a period of more than sixty days. In determining the special needs of the handicapped and elderly the department may take into consideration the convenience and the physical and mental frailties of, and the care, safety and protection necessary for the best interest of, the handicapped and elderly and the general public. No applicant shall be issued a temporary or permanent permit unless such applicant’s motor vehicle meets the requirements of subsection (e) of section 14-100a. Applicants who were issued a temporary or permanent permit prior to October 1, 2007, shall comply with the requirements of subsection (e) of section 14-100a not later than October 1, 2007.

(1969, P.A. 114; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-372, S. 4; 80-482, S. 158, 348; P.A. 07-134, S. 2.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “the authority” for “the commission”, effective December 1, 1975; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 80-372 substituted “department of transportation” for foregoing designation and “department” for “division” where appearing; P.A. 80-482 would have substituted “department of public utility control” for “division of public utility control within the department of business regulation” but P.A. 80-372 amendments given precedence; in 1981 Sec. 16-326b transferred to 13b-105; P.A. 07-134 added provisions re compliance with requirements of Sec. 14-100a(e).



Section 13b-106 - (Formerly Sec. 16-327). Registration; display of registration; lights; license.

Upon the issuance of a permit as provided in section 13b-103 or 13b-105, the holder of such permit may apply to the Commissioner of Motor Vehicles for the registration of any motor vehicle of which such holder is the owner or lessee, to be used as specified in such permit, any provision of section 14-12 to the contrary notwithstanding. The Commissioner of Motor Vehicles shall have jurisdiction over such registration, the exterior lighting equipment of such motor vehicle and the licensing of its operator. An operator of a motor vehicle which has a capacity of less than ten adults shall conspicuously display the assigned livery registration while the motor vehicle is operating in livery service. Said commissioner may suspend such registration and the license of such operator for the violation of any provision of this chapter or any order or regulation prescribed or established under such provision, for such term as the commissioner deems advisable.

(1949 Rev., S. 5726; P.A. 87-523, S. 2; P.A. 03-115, S. 65.)

History: In 1981 Sec. 16-327 transferred to Sec. 13b-106; P.A. 87-523 required an operator of a motor vehicle which has a capacity of less than ten adults to conspicuously display the assigned livery registration while the motor vehicle is operating in livery service; P.A. 03-115 made technical changes.

See Sec. 14-26 re registration of public service motor vehicles.



Section 13b-107 - (Formerly Sec. 16-328). Carrying passengers for hire in private vehicles.

(a) Any person, while operating a passenger motor vehicle registered in this state between his place of residence and his place of employment, may carry for reasonable compensation not more than five other persons regularly employed in the locality of such person’s place of employment without obtaining a livery license or a permit from the Department of Transportation.

(b) Any corporation or employee of such corporation may operate one or more vanpool vehicles each having a seating capacity of not more than fifteen passengers for the purpose of transporting persons to and from their place of employment without obtaining a livery license or permit from the Department of Transportation.

(1949 Rev., S. 5729; P.A. 75-486, S. 1, 69; 75-611, S. 1, 2; P.A. 77-614, S. 162, 610; P.A. 79-244, S. 4; P.A. 80-372, S. 5; 80-482, S. 159, 348.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 75-611 incorporated existing section into new Subsec. (a), deleted provision that more than one round trip per day constitutes violation, added new Subsec. (b) providing that any corporation or its employees may operate one or more motor vehicles having seating capacity of not more than fifteen to transport personnel to and from place of employment without obtaining license permit from the commission; P.A. 77-614 replaced “public utilities control authority” with “division of public utility control within the department of business regulation”, effective January 1, 1979; P.A. 79-244 substituted in Subsec. (b) “vanpool” for “motor” before “vehicle”; P.A. 80-372 substituted “department of transportation” for the “division of public utility control within the department of business regulation”; P.A. 80-482 would have substituted “department of public utility control” for “division of public utility control within the department of business regulation” but P.A. 80-372 amendments given precedence; in 1981 Sec. 16-328 transferred to Sec. 13b-107.



Section 13b-108 - (Formerly Sec. 16-329). Penalty. Injunction.

(a) Any person or any officer of any association, limited liability company or corporation who violates any provision of sections 13b-101 to 13b-107, inclusive, or any order or regulation adopted, prescribed or established under any such provision shall be fined not more than five hundred dollars for the first offense and for a second offense shall be fined two thousand dollars and may be enjoined from further operation or maintenance of a livery business pursuant to subsection (b) of this section.

(b) Any person or any officer of any association, limited liability company or corporation who violates section 13b-103 may be enjoined from further operation or maintenance of any livery business by order of the Superior Court. The Commissioner of Transportation shall bring any application for an injunction to the judicial district in which the principal place of business of any such person, association, limited liability company or corporation is located. The court upon a finding of a violation of section 13b-103 may issue an injunction and make such orders for the discontinuance of such business as it deems equitable.

(1949 Rev., S. 5730; P.A. 89-222, S. 3; P.A. 97-304, S. 17, 31; P.A. 99-181, S. 6, 40.)

History: In 1981 Sec. 16-329 transferred to Sec. 13b-108; P.A. 89-222 increased the fine for operating without livery service permit to $500 for the first offense and added provision for a $2,000 fine, designated previously existing provisions as Subsec. (a) and added new Subsec. (b) re injunctive relief for the second offense; P.A. 97-304 extended provisions re penalty and injunction to officers of limited liability companies, effective July 1, 1997; P.A. 99-181 amended Subsec. (a) by deleting imprisonment penalties, effective June 23, 1999.



Section 13b-108a - Reciprocal agreements.

(a) The Commissioner of Transportation may enter into reciprocal agreements or plans on behalf of the state of Connecticut with the appropriate authorities of any state of the United States, or any political subdivision thereof, or the District of Columbia, granting reciprocity to motor vehicles in livery services, as defined in section 13b-101. Any such reciprocal agreement or plan may include, but not be limited to, the following: (1) Full reciprocity in accordance with such agreement or plan for livery services not based in Connecticut in exchange for equivalent reciprocity for Connecticut-based livery services; (2) reciprocal exchange of audits of records of the owners of livery services by the states participating in any such agreement or plan; (3) any other matters which would facilitate the administration of such agreement or plan, including exchange of information for audits, enforcement activities and collection and disbursement of proportional registration fees for other jurisdictions in the case of Connecticut-based livery services.

(b) Any reciprocity agreement, arrangement or declaration relating to livery services in effect on April 9, 1999, between this state and any jurisdiction not a party to any reciprocal agreement or plan authorized by subsection (a) of this section, or relating to any matters not covered in such reciprocal agreement or plan, shall continue in force and effect until specifically amended or revoked as provided by law.

(P.A. 99-6, S. 1, 2; P.A. 00-148, S. 20; P.A. 03-115, S. 66.)

History: P.A. 99-6 effective April 9, 1999; P.A. 00-148 amended Subsec. (b) by making a technical change; P.A. 03-115 amended Subsec. (a) to make technical changes.



Section 13b-109 - Printed advertisements to bear permit number.

A printed advertisement concerning a motor vehicle in livery service shall conspicuously state the number of the permit issued to the operator of such vehicle by the Department of Transportation pursuant to section 13b-103 and shall conspicuously state the number of any permit or registration issued to such operator by the Federal Highway Administration.

(P.A. 87-523, S. 1; P.A. 96-222, S. 12, 41; P.A. 97-304, S. 18, 31.)

History: P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 97-304 substituted “Federal Highway Administration” for “Interstate Commerce Commission or its successor agency”, effective July 1, 1997.



Section 13b-109a - Vehicles associated with the Special Olympics World Games International.

Section 13b-109a is repealed, effective July 1, 1997.

(P.A. 94-188, S. 17, 30; P.A. 97-304, S. 30, 31.)



Section 13b-110 - Jump seats on certain motor vehicles in livery service.

A motor vehicle in livery service having a seating capacity of thirty-five or more adults may have a seat located even with or forward of the driver’s seat, provided such seat complies with manufacturing and safety standards for motor buses established under federal statutes and regulations. Such seat shall be used only by an employee of the operator or an employee of a tour company that retains the services of the operator.

(P.A. 02-123, S. 2.)






Chapter 245 - Railroads and Railways

Section 13b-200 - (Formerly Sec. 16-51). Examination of roads. Free passage. Entering premises at times of emergency.

(a) The Commissioner of Transportation shall, at the commissioner’s discretion, examine the several railroads in the state when he deems that public safety so requires, and shall make a like examination of any railroad within the limits of any town, when so requested in writing by the selectmen of such town or by the authorities having control and supervision of the streets and highways within the town, and shall see that such railroads are kept in suitable repair and that the companies operating them faithfully comply with all provisions of law. The employees of the Department of Transportation shall have the right to pass free of charge, in the performance of their duties, on all railroads in the state.

(b) The commissioner or his employees may enter any building, car or other premises owned or controlled by any railroad company. Any person interfering with an employee of the Department of Transportation in the performance of his duties shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 5441; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 559, 571, 610; P.A. 78-303, S. 14, 136; P.A. 81-435, S. 1; P.A. 90-271, S. 11, 24; P.A. 04-143, S. 6.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “authority”, deleted “railways” and “street railways” where appearing and substituted “employees” for “members”, effective January 1, 1979; P.A. 78-303 deleted authorization for free passage of authority employees, effective January 1, 1979; in 1981 Sec. 16-51 transferred to Sec. 13b-200; P.A. 81-435 added Subsec. (b) authorizing employees of the department to enter railroad premises at times of emergency; P.A. 90-271 made a technical change; P.A. 04-143 amended Subsec. (a) to permit examination of railroads at commissioner’s discretion, rather than once in each year or more often, and amended Subsec. (b) to permit commissioner or employees to enter any building, car or premises of railroad company at any time, rather than only at times of emergency, effective May 21, 2004.



Section 13b-200a - State rail plan.

(a) For purposes of this section, “state rail plan” or “proposed plan” means the plan prepared by the Department of Transportation pursuant to the provisions of P.L. 110-432, the Passenger Rail Investment and Improvement Act of 2008.

(b) Not later than sixty days prior to submission of the state rail plan as required by P.L. 110-432, the Department of Transportation shall submit such proposed plan to the joint standing committees of the General Assembly having cognizance of matters relating to transportation and finance, revenue and bonding. Such submission shall also include information on the process followed in preparing such proposed plan, the persons and entities consulted, any recommendations received from regional agencies and municipalities, and the department’s response to such recommendations.

(c) Not later than thirty days after said committees’ receipt of such proposed plan, said committees shall convene a joint public hearing on such proposed plan. Not later than fourteen days after such public hearing, said committees shall advise the department of their suggested modifications, if any, to such proposed plan.

(Sept. Sp. Sess. P.A. 09-2, S. 65.)



Section 13b-201 - (Formerly Sec. 16-52). Road not to be opened without certificate.

No part of any railroad shall be opened for public travel unless the company operating such railroad first obtains a certificate signed by the Commissioner of Transportation that it is in a suitable and safe condition.

(1949 Rev., S. 5442; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-52 transferred to Sec. 13b-201.



Section 13b-202 - (Formerly Sec. 16-53). Recommendations.

The Commissioner of Transportation shall, from time to time, recommend to the several companies operating railroads in this state, or to any of them, the adoption of such measures and regulations as the commissioner deems conducive to the public safety or interest; and shall report to the next General Assembly any neglect on the part of any such company to comply with any such recommendation.

(1949 Rev., S. 5443; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 85-246, S. 6.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-53 transferred to Sec. 13b-202; P.A. 85-246 deleted reference to street railway companies.



Section 13b-203 - (Formerly Sec. 16-54). When officers may be enjoined.

If, upon examination of any railroad or the affairs of any railroad company, the Commissioner of Transportation is of the opinion that such road is in such condition, or that the affairs of such company are so conducted, as to endanger public safety, or that the company has violated the law or refused to obey the directions of the commissioner or of the Superior Court or any judge thereof, he may, within one year after such examination, make application to any judge of said court for an injunction to restrain any person from exercising or attempting to exercise the duties of any officer in such company; and such judge may proceed thereon as the Superior Court may do on complaints for injunctions.

(1949 Rev., S. 5444; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-54 transferred to Sec. 13b-203.



Section 13b-204 - (Formerly Sec. 16-55). General duties as to railroads.

The Commissioner of Transportation may at any time, and on the complaint in writing of five of the stockholders or creditors of any railroad company assigning sufficient reason shall, examine the railroad of such company and all its appurtenances, engines and cars, and its bylaws and rules; and, in such examination, shall pass over the road at a rate not exceeding six miles an hour, shall stop at each culvert, bridge and piling and examine the same, and shall examine the rails and ties in each mile, after notifying the company in writing of the time of such examination. He shall notify the company to make all repairs required within a time limited; shall make such rules as to platforms and outbuildings at stations as are for the public interest; may prescribe the time during which any ticket office shall be open for the sale of tickets, and no company neglecting to comply with such order shall receive more than the regular ticket price for fare; shall make necessary orders for compelling companies to furnish comfortable seats for passengers and for regulating the manner in which companies shall manage their engines and cars at highway crossings; shall direct that suitable warning boards be put up at dangerous crossings; may require companies to maintain a gate across a highway at any crossing and to provide an agent to open or close the same; shall, when two roads meet or intersect, at the request of the directors of the company owning either, prescribe rules relative to the exchange of passengers and baggage; and may cause any portion of the statutes relating to railroads to be posted as they may direct.

(1949 Rev., S. 5445; 1971, P.A. 871, S. 90; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610.)

History: 1971 act deleted provision that printed copies of Sec. 53-100 be kept posted at all railroad stations; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-55 transferred to Sec. 13b-204.

See Secs. 13b-344 and 13b-345 re respective duties of towns, railroad companies and Transportation Commissioner with respect to grade crossings.

Cited. 122 C. 293.



Section 13b-204a - Crossings at grade. Attendance by commissioner at public hearing.

The Commissioner of Transportation, or the commissioner’s designee, shall attend a public hearing concerning the safety and condition of a railroad crossing at grade, upon receipt by the commissioner of a petition that requests the commissioner to attend such hearing and is signed by twenty-five or more electors of the municipality in which such crossing is located.

(P.A. 11-256, S. 16.)

History: P.A. 11-256 effective July 13, 2011.



Section 13b-205 - (Formerly Sec. 16-56). Taking land in discontinued highways.

When any highway, or portion thereof, in which are located tracks of any railroad is lawfully discontinued, the company owning or operating such railroad shall have the right, with the approval of the Commissioner of Transportation, to take land for its railroad within the limits of such highway or part thereof discontinued.

(1949 Rev., S. 5446; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39; P.A. 01-105, S. 11.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-56 transferred to Sec. 13b-205; (Revisor’s note: P.A. 00-148 repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from this section without making unauthorized substantive changes to the statute); P.A. 01-105 made a technical change.



Section 13b-206 and 13b-207 - (Formerly Secs. 16-57 and 16-58). Contracts with connecting roads. Leases to be approved by stockholders.

Sections 13b-206 and 13b-207 are repealed, effective October 1, 2002.

(1949 Rev., S. 5447, 5448; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 13b-208 - (Formerly Sec. 16-59). Record of conveyance or lease.

All conveyances by any railroad company or its assigns of any interest in the location of its railroad, to be used or enjoyed for railroad purposes, may, and if in the nature of a lease for more than one year shall, be filed for record by the grantee or lessee in the office of the Secretary of the State. Certificates of the assignment, release or foreclosure of any interest or lien in or upon the location of any railroad, acquired under any such conveyance, as is specified in this section, or by virtue of the general laws of the state, may be filed for record in like manner and with like effect.

(1949 Rev., S. 5449.)

History: In 1981 Sec. 16-59 transferred to Sec. 13b-208.



Section 13b-209 and 13b-210 - (Formerly Secs. 16-59a and 16-60). Elimination of passenger train service. Mutual facilities.

Sections 13b-209 and 13b-210 are repealed, effective October 1, 2002.

(1949 Rev., S. 5450; 1959, P.A. 285; 1961, P.A. 88; 1969, P.A. 768, S. 209; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 560, 571, 610; S.A. 02-12, S. 1.)



Section 13b-211 - Scheduling and connecting information.

Each railroad which receives a subsidy in any amount from the state of Connecticut and picks up or discharges passengers within the state of Connecticut shall provide complete scheduling and connecting information to each individual who requests information concerning passenger rail service. Such information shall provide an individual with the knowledge to enable such individual to travel by rail between any point in Connecticut served by a passenger-carrying railroad and any other point which is served by a passenger-carrying railroad.

(P.A. 79-291.)



Section 13b-212 - (Formerly Sec. 16-61). Regulating connections. Penalty.

Section 13b-212 is repealed, effective October 1, 2002.

(1949 Rev., S. 5451; 1969, P.A. 768, S. 210; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 561, 571, 610; S.A. 02-12, S. 1.)



Section 13b-212a - Commissioner to develop contingency plan for disruption of rail passenger service on New Haven line. Commissioner to designate motor bus service as part of contingency plan. Report.

(a) The Commissioner of Transportation shall develop a contingency plan for any disruption of rail passenger service on the New Haven line including the New Canaan, Waterbury and Danbury branches due to a strike, equipment failure, malfunction of the Cos Cob generating plant or any other event that would require passengers to seek alternative transportation, and submit the plan to the joint standing committee of the General Assembly having cognizance of matters relating to transportation on or before January 15, 1986. The commissioner shall regularly review the contingency plan and shall regularly consult with town and municipal officials, the Connecticut Public Transportation Commission and the joint standing committee of the General Assembly having cognizance of matters relating to transportation concerning the contingency plan. The contingency plan shall include specific provisions concerning weekend rail service, service on the New Haven line and the New Canaan, Danbury and Waterbury branches, service for commuters traveling to New Haven in the morning and to New York in the evening and service to areas between New Haven and New York. The commissioner may revise the contingency plan whenever he deems it necessary.

(b) The Commissioner of Transportation shall designate one or more persons, associations or corporations engaged in the operation of motor bus services in accordance with the provisions of chapter 244 to provide transportation services to rail passengers during any disruption of rail service on the New Haven line, or any branch of such line. The commissioner shall specify the name and address of any such person, association or corporation in a revised contingency plan developed in accordance with the provisions of this section. The commissioner shall submit such plan to the joint standing committee of the General Assembly having cognizance of matters relating to transportation on or before January 15, 1987.

(P.A. 85-200; P.A. 86-74; P.A. 13-277, S. 71; 13-299, S. 13.)

History: P.A. 86-74 added Subsec. (b) requiring commissioner of transportation to designate motor bus services to provide transportation in case of disruption of rail service; P.A. 13-277 amended Subsec. (a) to restore reference to Connecticut Public Transportation Commission, effective July 1, 2013; P.A. 13-299 amended Subsec. (a) to delete reference to Connecticut Public Transportation Commission, effective July 1, 2013.



Section 13b-212b - Connecticut Commuter Rail Council.

(a) There is established a Connecticut Commuter Rail Council which shall consist of fifteen members, all of whom shall be (1) commuters who regularly use the transportation services of the New Haven commuter railroad line which includes the New Canaan, Danbury and Waterbury branches of such line, (2) commuters who regularly use the transportation services of the Shoreline East railroad line, or (3) residents of a municipality in which the Commissioner of Transportation has proposed a new rail line or in which a rail line has commenced operation after July 1, 2013. Members shall be appointed as follows: (A) The Governor shall appoint four members, one of whom shall be the chief elected official of a municipality located on an operating or proposed new rail line; (B) the president pro tempore of the Senate shall appoint three members; (C) the speaker of the House of Representatives shall appoint three members; (D) the minority leader of the Senate shall appoint one member; (E) the minority leader of the House of Representatives shall appoint one member; (F) the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to transportation shall each appoint one member, one of whom shall be from a municipality in which the Commissioner of Transportation has proposed a new rail line or in which a rail line has commenced operation after July 1, 2013, and one of whom shall be from a municipality in which a station for the Shoreline East railroad line is located; and (G) the ranking members of said committee shall jointly appoint one member who shall be from a municipality served by the Danbury or Waterbury branches of the New Haven commuter railroad line. Each member shall serve for a term of four years commencing on August 1, 2013. All initial appointments to the council shall be made by August 1, 2013. Any vacancy shall be filled by the original appointing authority by appointment for the unexpired portion of any term. Members of the council shall serve until their respective successors are appointed and approved by the General Assembly.

(b) The members of the council shall choose one of the members of the council to be chairperson of the council. A majority of the members of the council then in office shall constitute a quorum for the transaction of any business, and action shall be by vote of a majority of the members present at a meeting. The council shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary or upon the request of a majority of the members in office. Special meetings shall be held at the request of such majority after notice in accordance with the provisions of section 1-225. Any member who fails to attend fifty per cent of all meetings held during any calendar year or who fails to attend three consecutive meetings shall be deemed to have resigned from office.

(P.A. 85-329, S. 1, 3; P.A. 89-87, S. 4, 5; P.A. 92-96; P.A. 13-299, S. 14.)

History: P.A. 89-87 amended Subsec. (a) to provide for the filling of vacancies by the original appointing authority by appointment, rather than by the governor, with the advice and consent of the general assembly, by appointment; P.A. 92-96 amended Subsec. (a) to add one member representing the Shoreline East railroad line to the council; P.A. 13-299 amended Subsec. (a) to replace “Metro North New Haven Rail Commuter Council” with “Connecticut Commuter Rail Council”, to add Subdiv. (3) re residents of a municipality where a new rail line is proposed or operating, to add Subpara. (A) to (G) designators and, in Subpara. (A), to add provision re chief elected official as member, to add criteria re members appointed by transportation committee chairpersons and ranking members, and to provide that initial appointments and terms commence August 1, 2013, and made technical changes in Subsec. (b), effective July 1, 2013.



Section 13b-212c - Powers and duties.

The Connecticut Commuter Rail Council shall study and investigate all aspects of the daily operation of commuter rail lines in the state, monitor their performance and recommend changes to improve the efficiency and the quality of service of the operation of such lines. The council may request and shall receive from any department, division, board, bureau, commission, agency, public authority of the state or any political subdivision thereof such assistance and data as it requests and will enable it to properly carry out its activities for the purposes set forth in this section. The council shall also work with the Department of Transportation to advocate for customers of all commuter lines in the state and shall make recommendations for improvements to such lines. The council shall report its findings and recommendations annually on or before January fifteenth, to the Governor, the Commissioner of Transportation, the Connecticut Public Transportation Commission, the General Assembly, the Metro North Rail Commuter Council located in New York and the management advisory board of the office of the inspector general of the Metropolitan Transportation Authority located in New York.

(P.A. 85-329, S. 2, 3; P.A. 13-277, S. 72; 13-299, S. 15.)

History: P.A. 13-277 restored reference to Connecticut Public Transportation Commission, effective July 1, 2013; P.A. 13-299 replaced “Metro North New Haven Rail Commuter Council” with “Connecticut Commuter Rail Council”, required council to study all commuter rail lines in state, rather than the New Haven commuter railroad line, made technical changes, added requirement for council to work with Department of Transportation and make recommendations, and deleted reference to Connecticut Public Transportation Commission, effective July 1, 2013.



Section 13b-212d - Agreement re voting representation for state on Metropolitan Transportation Authority, Metro-North Commuter Railroad. Reporting requirements.

(a) The Governor may enter into an agreement with the state of New York that provides voting representation for the state of Connecticut on the boards of the Metropolitan Transportation Authority, the Metro-North Commuter Railroad and their respective successors, if any.

(b) Not later than January 1, 2005, the Commissioner of Transportation shall report to the Governor and the General Assembly concerning (1) the status of the state’s efforts to obtain voting representation on the Metropolitan Transportation Authority, the board of the Metro-North Commuter Railroad and their successors, if any, (2) the status of the recommendations made in the report on the Metro-North operating agreement mandated by section 13b-38g and section 2 of public act 00-129*, and (3) any other actions with respect to the operating agreement which the commissioner believes are necessary, proper and appropriate to (A) improve commuter rail service on the Metro North-New Haven Line, and (B) protect the financial interests of the state.

(June 30 Sp. Sess. P.A. 03-4, S. 12.)

*Note: Section 2 of public act 00-129 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June 30 Sp. Sess. P.A. 03-4 effective August 20, 2003.



Section 13b-212e - Automated renewal of monthly student passes.

On or before December 1, 2012, the Department of Transportation shall, in consultation with Metro North Railroad, provide automated renewal of monthly student passes.

(P.A. 12-132, S. 50.)

History: P.A. 12-132 effective June 15, 2012.



Section 13b-213 - (Formerly Sec. 16-62). Roads intersecting trunk line to have equal facilities.

When the trunk line of any railroad company, at or near the same place, connects with or is intersected by two or more other railroads, which are competing lines for the business to or from such trunk line, the company operating such trunk line shall afford equal facilities, including price and rates, to each of such competing roads, in the interchange of cars, the transportation of freight, the furnishing of tickets to passengers and the checking of baggage.

(1949 Rev., S. 5452.)

History: In 1981 Sec. 16-62 transferred to Sec. 13b-213.



Section 13b-214 - (Formerly Sec. 16-63). Aggrieved company may apply to Commissioner of Transportation.

If any such competing company at any time deems itself aggrieved in reference to such facilities, it may complain to the Commissioner of Transportation, who, after notice and hearing, shall prescribe such regulations as, in his judgment, will secure reasonable facilities for the accommodation of the business of each of such connecting railroads, and fix the terms on which such facilities shall be afforded by or to each of such companies; and the Superior Court may compel the observance thereof, by attachment, mandamus or otherwise, and the expenses of the proceedings shall be paid by the parties as the court determines.

(1949 Rev., S. 5453; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-63 transferred to Sec. 13b-214.



Section 13b-215 to 13b-220 - (Formerly Secs. 16-64 to 16-69). Order as to connections; penalty. Facilities for connecting roads; penalty. Through routes or transportation. Condemnation of corporate stock. Stockholder may begin proceedings. Freight charges; penalty.

Sections 13b-215 to 13b-220, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5454–5459; 1969, P.A. 768, S. 211; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 562, 571, 587, 610; P.A. 78-280, S. 2, 127; P.A. 85-246, S. 7; P.A. 96-180, S. 34, 166; P.A. 00-148, S. 39; S.A. 02-12, S. 1.)



Section 13b-221 - (Formerly Sec. 16-70). Deposit of snow or ice on state highways.

No public service company having a track in, over, above, under, parallel to or adjacent to any state highway shall, in the removal of snow or ice from so much of the right-of-way of any such company as is occupied by tracks, deposit upon the paved, metal or hardened section of such highway, or within twelve feet thereof, any snow or ice without the written permission of the Commissioner of Transportation, which permission shall state the manner in which such snow or ice shall be removed and may be revoked by the Commissioner of Transportation upon fifteen days’ written notice. Any person, firm or corporation violating any provision of this section shall be fined not more than two hundred dollars and shall reimburse the state for any expense incurred in the removal of such snow or ice from any such highway, plus fifteen per cent of such expense.

(1949 Rev., S. 5460; 1969, P.A. 768, S. 212.)

History: 1969 act substituted “commissioner of transportation” for “highway commissioner”; in 1981 Sec. 16-70 transferred to Sec. 13b-221.



Section 13b-222 - (Formerly Sec. 16-71). Payment of fare not to be evaded.

No person shall fraudulently evade or attempt to evade the payment of any fare lawfully established by a railroad company. No person who does not, upon demand, pay such fare, shall be entitled to be transported over any railroad; but conductors or employees of railroad companies shall not put a passenger off a train between stations.

(1949 Rev., S. 5461.)

History: In 1981 Sec. 16-71 transferred to Sec. 13b-222.

Company upheld in removing passenger for refusing to pay amount greater than cost of ticket, though ticket could not be obtained. 24 C. 249. Conductor may remove passenger who refuses to pay. 28 C. 89. Passenger is entitled to reasonable time to find misplaced ticket. 38 C. 559.



Section 13b-223 - (Formerly Sec. 16-73). Recovery of forfeitures to state.

All forfeitures, not otherwise provided for, accruing to the state from any railroad company by reason of its neglect or refusal to comply with the orders of the Commissioner of Transportation, shall be recovered by the State Treasurer in an action upon the respective statutes providing for such forfeitures.

(1949 Rev., S. 5463; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-73 transferred to Sec. 13b-223.



Section 13b-224 - (Formerly Sec. 16-74). General penalty.

Section 13b-224 is repealed, effective October 1, 2002.

(1949 Rev., S. 5464; P.A. 02-89, S. 90.)



Section 13b-225 - (Formerly Sec. 16-75). Record of acquisition, consolidation or merger of railroad or railway companies.

Whenever any railroad or railway company, pursuant to any authority contained in its charter, has acquired any of the franchises of any other corporation or consolidated or merged with or in any other corporation, such railroad or railway company shall, upon consummation of such acquisition, consolidation or merger, file with the Secretary of the State a certificate, signed and sworn to by its president or its secretary, setting forth the fact of such acquisition, consolidation or merger and, in case of consolidation or merger, the name of the consolidated or merged corporation.

(1949 Rev., S. 5435.)

History: In 1981 Sec. 16-75 transferred to Sec. 13b-225.



Section 13b-226 - (Formerly Sec. 16-75a). Declaration of policy.

It is hereby declared that the improvement of railroads transporting freight or passengers within this state or between this state and other states is a public purpose in furtherance whereof the tax exemptions provided in sections 12-251 and 13b-226 to 13b-233, inclusive, may properly be granted, such exemptions to continue, however, only as long as they result in the preservation of service, or the increase thereof over present levels, or the rehabilitation and improvement of the plant and equipment used by railroad companies providing freight or passenger transportation service within this state or between this state and other states.

(1961, P.A. 11, S. 1; P.A. 78-291, S. 3, 16; P.A. 85-518, S. 2; P.A. 06-196, S. 197.)

History: P.A. 78-291 referred to transportation of freight “or” passengers rather than to transportation of freight “and” passengers; in 1981 Sec. 16-75a transferred to Sec. 13b-226; P.A. 85-518 made technical changes; P.A. 06-196 made a technical change, effective June 7, 2006.



Section 13b-227 - (Formerly Sec. 16-75b). Railroad preservation and improvement projects.

(a) On or before November first of each year, railroads transporting freight or passengers within this state or between this state and other states and seeking the tax exemption provided in sections 12-251 and 13b-226 to 13b-233, inclusive, shall submit to the commissioner proposed railroad preservation and improvement projects, undertaken for the purpose of gross receipts tax exemption and hereinafter referred to as tax exemption projects. The commissioner shall review such proposed projects and may make any modifications thereto as he deems necessary, in the public interest, provided such projects and any modifications thereto shall be issued by the commissioner as final tax exemption projects not later than December thirty-first of each year. The commissioner shall give prompt notice in writing to each such railroad of any modifications of such proposed tax exemption projects prepared for it and, prior to the issuance of final tax exemption projects, shall give such railroad reasonable opportunity to present comments and documentary material relating thereto. Such projects shall be effective during the succeeding calendar year except as they may be modified by each such railroad upon the approval of the commissioner.

(b) In establishing tax exemption projects, the commissioner shall take into consideration: (1) The existing and prospective financial ability of the railroad, on the basis of its past and estimated future net income from freight, passenger and other sources, to comply with such projects; (2) the tax exemption projects, if any, established for such railroad by any other state or states, or any agency or political subdivision thereof; (3) the plan or plans, if any, recommended for such railroad by any committee or other group of public officers designated for such purpose by this state and by one or more other states; and (4) the reports and recommendations, if any, proposed by the United States, any state, any agency or commission of either, or by him, relating to such railroad.

(1961, P.A. 11, S. 3, 5; 1969, P.A. 768, S. 213; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-291, S. 4, 5, 16; P.A. 85-518, S. 3.)

History: 1969 act included in Subsec. (b)(4) the Connecticut commissioner of transportation; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for reference to the public utilities control authority, and “commissioner” for “authority”, effective January 1, 1979; P.A. 78-291 provided in Subsec. (a) for the issuance of standards by the authority in consultation with the commissioner of transportation on an interim basis until January, 1979, at which time it further provided for substitution of the commissioner of transportation for the public utilities control authority, effective January 1, 1979, and applicable with respect to the tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1978, and each calendar year thereafter; in 1981 Sec. 16-75b transferred to Sec. 13b-227; P.A. 85-518 provided that railroads seeking tax exemption submit railroad preservation and improvement projects to the commissioner, rather than standards of service for the provision of passenger or freight transportation.



Section 13b-228 - (Formerly Sec. 16-75c). Tax exemption projects.

To effectuate the policy of the state declared in section 13b-226, such tax exemption projects shall specify for each such railroad those measures which the Commissioner of Transportation deems necessary in the public interest for the railroad to carry out during the calendar year following the date of issuance. Subject to the requirements of any applicable law or order of any regulatory agency having jurisdiction over such railroad, such tax exemption projects shall include one or more of the following:

(a) Railroad track or railroad facility improvement projects in this state. Allowable costs shall include design, inspection and construction of projects including, but not limited to, the maintenance, rehabilitation or construction of tracks, bridges, stations, or platforms or the acquisition or rehabilitation of equipment used exclusively in this state.

(b) Light density freight line service preservation, in this state, where the revenue and variable cost of such lines create the potential for abandonment. Such preservation means the railroads’ assumption of the deficit cost of the operation of such a line and shall be defined as one hundred ten per cent of the variable cost to provide service, minus the revenues generated by such a line.

(c) Intercity rail passenger service expansion in this state. Such expansion means Amtrak’s assumption of the operating deficit directly attributable to the passenger train service which is additional to the service defined in the Amtrak schedule dated October 28, 1984.

(1961, P.A. 11, S. 4; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 78-291, S. 6, 7, 16; P.A. 85-518, S. 4.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; P.A. 78-291 provided for the measures to be taken as mandatory and included contribution to the state by the railroad of the nonfederal share or any part thereof in any rail service program sponsored by the state, on an interim basis under the authority until January 1, 1979, and thereafter under the cognizance of the commissioner of transportation, effective January 1, 1979, and applicable to tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1978, and each calendar year thereafter; in 1981 Sec. 16-75c transferred to Sec. 13b-228; P.A. 85-518 changed standards of service to tax exemption projects, deleted Subdivs. (a) to (f), inclusive, defining standards of service and added new Subdivs. (a) to (c), inclusive, defining tax exemption projects.



Section 13b-229 - (Formerly Sec. 16-75d.) Modification of tax exemption projects.

From time to time during the calendar year following the issuance of final tax exemption projects the Commissioner of Transportation may modify such projects to reflect any material changes in data previously considered under subsection (b) of section 13b-227, after notice and hearing as provided by subsection (a) of section 13b-227.

(1961, P.A. 11, S. 6; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 78-291, S. 8, 9, 16; P.A. 85-518, S. 5.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; P.A. 78-291 deleted provision concerning consultation with supervisory authorities of other states (Sec. 13b-227) and provided for consultation by the authority with the commissioner of transportation on modification of final standards on an interim basis until January 1, 1979, after which the modification comes under the cognizance of the commissioner of transportation, effective January 1, 1979, and applicable to tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1978, and each calendar year thereafter; in 1981 Sec. 16-75d transferred to Sec. 13b-229; P.A. 85-518 replaced standards of service with tax exemption projects.



Section 13b-230 - (Formerly Sec. 16-75e). Inspection for compliance.

The Commissioner of Transportation shall make periodic inspections to determine the degree of compliance with tax exemption projects issued in accordance with sections 13b-226 to 13b-233, inclusive, and shall report his findings annually on or before October first to the Governor and the chairmen of the joint standing committees of the General Assembly having cognizance of matters relating to transportation and to state finance, revenue and bonding.

(1961, P.A. 11, S. 7; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 78-291, S. 10, 11, 16; P.A. 82-314, S. 31, 63; P.A. 85-518, S. 6.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; P.A. 78-291 provided for the authority to report its findings to the chairmen of the joint standing committees on transportation and finance, as well as to the governor, on an interim basis until January 1, 1979, at which time the commissioner of transportation assumes responsibility for the report, effective January 1, 1979, and applicable to tax imposed under chapter 210 on gross earnings in the calendar year ending December 31, 1978, and each calendar year thereafter; in 1981 Sec. 16-75e transferred Sec. 13b-230; P.A. 82-314 changed committees names; P.A. 85-518 changed standards of service to tax exemption projects.



Section 13b-231 - (Formerly Sec. 16-75f). Powers of Commissioner of Transportation.

For the purpose of establishing tax exemption projects and determining the degree of compliance therewith, the Commissioner of Transportation may examine the accounts, books, and documents of each railroad for which he is preparing or has promulgated tax exemption projects, may inspect the transportation property of such railroad and the performance of maintenance, cleaning and rehabilitation work thereon, may hold investigations and hearings within or without the state, either separately or jointly with appropriate agencies of other jurisdictions, and shall have power to compel the attendance of witnesses and the production of accounts, books and documents by the issuance of a subpoena.

(1961, P.A. 11, S. 8; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 85-518, S. 7.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-75f transferred to Sec. 13b-231; P.A. 85-518 replaced standards of service with tax exemption projects.



Section 13b-232 - (Formerly Sec. 16-75g). Certification of eligibility.

On or before March 1, 1980, and annually thereafter, the Commissioner of Transportation shall certify to the Governor as eligible to receive the exemption provided by section 12-251, any railroad transporting freight or passengers within this state or between this state and other states which, as of the date of its certification, has been found by the commissioner to have complied with the tax exemption projects issued pursuant to sections 13b-226 to 13b-233, inclusive, for such railroad for the calendar year next preceding, except in minor respects not deemed material by the commissioner in the light of the purposes of said sections, provided no such railroad shall be certified by the commissioner as eligible to receive said exemption unless the value of any expenditure made by such railroad pursuant to section 13b-228 is not less than the amount of tax to be exempted, and provided further if such expenditures are less than the amount of tax to be exempted, the commissioner shall certify such railroad as eligible to receive a partial exemption for any such amounts expended pursuant to said section 13b-228.

(1961, P.A. 11, S. 9; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 78-291, S. 12, 13, 16; P.A. 85-518, S. 8.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; P.A. 78-291 provided that on or before March 31, 1979, the commissioner of transportation after consultation with the public utilities control authority shall make the certification of eligibility for exemption to the governor provided the expenditure by the railroad is not less than the amount of tax to be exempted and further provided for partial exemptions where the expenditure is less; after March 31, 1979, sole responsibility for the certification on or before March 1, 1980, and annually thereafter lies with the commissioner of transportation; in 1981 Sec. 16-75g transferred to Sec. 13b-232; P.A. 85-518 replaced standards of service with tax exemption projects.



Section 13b-233 - (Formerly Sec. 16-75h). Report of commissioner.

On or before March 1, 1980, and annually, thereafter, the Commissioner of Transportation shall submit to the Governor and the chairmen of the joint standing committees of the General Assembly having cognizance of matters relating to transportation and to state finance, revenue and bonding a report describing the effect of the tax exemption provided by sections 12-251 and 13b-226 to 13b-233, inclusive, during the preceding calendar year, the tax exemption projects issued by him pursuant to said sections and his determination of the degree of compliance with such tax exemption projects in the preceding calendar year. The commissioner shall include in such report a summary of the financial condition of each railroad for which tax exemption projects have been issued as of the most recent practicable date, together with such additional information as he deems desirable. The commissioner shall also include in such report a list of all railroads providing passenger or freight service within the state which have not been granted an exemption by the aforementioned sections with the reasons for not granting such exemption, and his recommendations, if any, for changes in the laws of the state affecting such railroads in the light of the purposes of said sections. Railroads providing service in Connecticut may provide information in writing to the commissioner, which shall be considered by him, in the development of his recommendations for any changes in the laws of the state affecting railroads operating in the state or between this state and other states.

(1961, P.A. 11, S. 10; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-291, S. 14–16; P.A. 82-314, S. 32, 63; P.A. 85-518, S. 9.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission” and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; P.A. 78-291 provided for submission of a preliminary report on or before March 1, 1979, by the public utilities control authority to the commissioner of transportation in lieu of the governor, provided that on or before April 1, 1979, the commissioner after consultation with the authority shall submit the report modified as he deems appropriate to the governor and the chairmen of the joint standing committees on transportation and finance–the reports to include list of railroads not granted an exemption and the reasons therefor, further provided that railroads may submit information to be considered in the development of recommendations for changes in law, effective to March 31, 1979, and further provided that on or before March 1, 1980, and annually thereafter commissioner of transportation solely responsible for the report, deleting the provisions re consultation with the authority; in 1981 Sec. 16-75h transferred to Sec. 13b-233; P.A. 82-314 changed formal designations of transportation and finance committees; P.A. 85-518 replaced “standards of service” with “tax exemption projects”.



Section 13b-234 - (Formerly Sec. 16-75i). Rights and benefits of on-train employees on acquisition of railroad.

When the facilities of a railroad are acquired, and operation of such railroad is continued, by any person, trustee, receiver, railroad company, public authority or other authority constituting a body corporate and politic, the on-train employees of such railroad shall retain all of their employees’ rights and benefits to which they were entitled prior to such acquisition. For the purposes of this section, on-train employees means trainmen, firemen or engineers. The provisions of this section do not apply to the sale or lease of individual parcels of land such as stations or parking lots.

(1969, P.A. 534; P.A. 03-115, S. 67.)

History: In 1981 Sec. 16-75i transferred to Sec. 13b-234; P.A. 03-115 made technical changes.



Section 13b-235 - Enforcement of statutory provisions and orders of commissioner.

On application of the Commissioner of Transportation or of the Attorney General, the superior court for the judicial district of Hartford may enforce, by appropriate decree or process, any provision of this chapter and chapters 245a and 245b or any valid order of the Commissioner of Transportation pursuant to these chapters.

(P.A. 81-435, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

See Secs. 13b-315, 13b-375 for identical provisions relating to railroad construction and location and railroad operations respectively.



Section 13b-236 - Bond issue for grants for commercial rail freight lines.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate seven million five hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Transportation for a program of competitive grants for commercial rail freight lines operating in the state for improvements and repairs to, and the modernization of, existing rail, rail beds and related facilities. Such program shall include the following: (1) (A) Grants of one hundred per cent of the amount necessary to improve, repair or modernize state-owned rights of way, and (B) grants of seventy per cent of the amount necessary to improve, repair or modernize privately owned rail lines, provided the commissioner may waive the requirement for a thirty per cent matching grant if such improvement, repair or modernization demonstrably increases rail freight traffic; and (2) preference for grants shall be given to (A) proposals that are on the Department of Transportation’s list of freight rail projects eligible to receive funds pursuant to P.L. 111-5, the American Recovery and Reinvestment Act, (B) freight rail projects that improve at-grade rail crossings to eliminate hazards or increase safety, and (C) freight rail projects that provide connection to major freight generators.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(June Sp. Sess. P.A. 07-7, S. 56; Sept. Sp. Sess. P.A. 09-2, S. 68; P.A. 10-44, S. 29; P.A. 11-256, S. 43.)

History: June Sp. Sess. P.A. 07-7 effective July 1, 2008; Sept. Sp. Sess. P.A. 09-2 amended Subsec. (b) to delete “matching” re grants and to add Subdivs. (1) and (2) re grant percentages and preferences; P.A. 10-44 amended Subsec. (a) by decreasing aggregate authorization from $10,000,000 to $7,500,000, effective July 1, 2010; P.A. 11-256 deleted former Subsec. (d) re adoption of regulations, effective July 13, 2011.



Section 13b-237 - Procedure for disposal of rail or other track material.

The Commissioner of Transportation shall not, directly or indirectly, sell, transfer or otherwise dispose of any rail or other track material, unless the commissioner has offered such rail or other track material to freight railroad companies for upgrading state-owned rights-of-way. Said commissioner shall offer any remaining rail or other track material, if any, to freight railroad companies for upgrading other rail lines located within the state. If any freight railroad company accepts such offer, the Department of Transportation shall transfer such rail or other track material to the recipient’s designated material site within the state at a charge to such recipient that, in the case of state-owned rights-of-way does not exceed the value, as scrap, of the materials replaced by the material transferred by said department, and, in the case of non-state-owned rights-of-way, does not exceed the value, as scrap, of the materials transferred by said department.

(Sept. Sp. Sess. P.A. 09-2, S. 66.)






Chapter 245a - Railroad Construction and Location

Section 13b-244 - (Formerly Sec. 16-76). Powers.

Each railroad company may hold such real estate as may be convenient for accomplishing the objects of its organization; may by its agents enter such places as may be designated by its directors for the purpose of making surveys and determining the line whereon to construct its railroad and may construct, equip and maintain a railroad, with one or more tracks, over the route specified in its charter and transport persons or property thereon by any power.

(1949 Rev., S. 5465.)

History: In 1981 Sec. 16-76 transferred to Sec. 13b-244.

Company may acquire fee or lesser estate. 81 C. 466. Nature of railroad right-of-way; bounding land on, usually carries to center line. 86 C. 588. Permission to railroad to lay and maintain spur track over private property held to give it easement. 89 C. 606. Railroad’s right in its layout is exclusive; abutting owners cannot run oil pipes through or near wooden trestle. 92 C. 360. Effect of charter to railroad on rights of riparian owners when railroad crosses navigable waters. Id., 356. Whether railroad, by laying width of one track accepts entire width of grant is a question of fact; subsequent laying of additional tracks. Id., 356.



Section 13b-245 - (Formerly Sec. 16-77). Right to take land limited; land of infants and others.

No land shall be taken without the consent of its owner, except within two years after the approval of the location of the route by the Commissioner of Transportation. When the land of any infant, cestui que trust or person non compos mentis is necessary for the construction of a railroad, such land may be taken on giving notice to the trustee of such cestui que trust, the guardian, either natural or appointed, of such infant or the conservator of such person non compos mentis, who may give a release for all damages for lands so taken, as fully as if the same were held in his own right.

(1949 Rev., S. 5466; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-77 transferred to Sec. 13b-245.

Section applies to all railroad companies, whether organized under general law or special charter, in absence of express provision to contrary. 72 C. 687. Adoption of layout exhausts company’s power of election; 73 C. 509; nor can it readopt layout so as to set limitation running again. 74 C. 662; 81 C. 645; 92 C. 356.



Section 13b-246 - (Formerly Sec. 16-78). Notice concerning layout and real estate.

Before the Commissioner of Transportation approves the layout of any railroad or the taking of any real estate for the purposes of such road or any change or alteration of the same, he shall give reasonable notice to all persons having an interest in such real estate to attend and be heard; and the appraisers shall cause a like notice to be given to all persons interested in such real estate. If any such person resides out of this state, or is an infant or cestui que trust, or is non compos mentis, any judge of the Superior Court may prescribe the notice to be given to such person.

(1949 Rev., S. 5467; 1969, P.A. 768, S. 214; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 563, 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: 1969 act added commissioner of transportation to those to be notified; P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and deleted commissioner of transportation from those to be notified, effective January 1, 1979; in 1981 Sec. 16-78 transferred to Sec. 13b-246.



Section 13b-247 - (Formerly Sec. 16-79). Approval for taking of land.

Section 13b-247 is repealed, effective October 1, 2000.

(1949 Rev., S. 5468; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39.)



Section 13b-248 - (Formerly Sec. 16-80). Alteration of location.

Each company, after its line of road has been located, approved and established, may so far alter such location as to change the radius of its curves, the width of its layout, the extent of depot grounds or its slopes and embankments, may straighten and improve its lines and extend its lines of sight, when such changes are approved by the Commissioner of Transportation, and may take land for additional tracks, turnouts and freight and passenger stations and for the purpose of supplying water for the use of its engines and stations. A certificate of such changes or taking, signed by the commissioner, shall be lodged for record in the town clerk’s office in the town or towns in which such changes are made or land taken.

(1949 Rev., S. 5469; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission” and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-80 transferred to Sec. 13b-248.

See Sec. 13b-288 re inclusion of provisions of section as part of railroad company’s charter.

A highway may be taken for depot. 56 C. 314. For appeal from a decision on a petition based on section, see 60 C. 164. Where authority of commissioners and authority of municipality conflict, commissioners prevail. 66 C. 222. No appeal is allowed from decision of commissioners under section. 71 C. 281. Taking of land to change radius of curves, etc., approved. 72 C. 489. Duty of judge in condemnation proceedings based on statute. 79 C. 526.



Section 13b-249 - (Formerly Sec. 16-81). Alteration of grades.

Each company, after its line of road has been located, approved and established, may alter its grades and raise any highway bridges that pass over its tracks to such height as may be approved by the Commissioner of Transportation and may change the grade of the approaches to such bridges so as to conform to the change in the height of the bridges; but this section shall not authorize any company to raise its tracks so as to lessen the distance between an existing bridge and its tracks, without the approval of the commissioner. Damages accruing to any adjoining proprietor on account of any change of grade on the highways which are approaches to any such bridge, raised under the provisions of this section, shall be assessed and paid by such company in accordance with the provisions of sections 13b-270, 13b-274 and 13b-279.

(1949 Rev., S. 5470; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission” and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-81 transferred to Sec. 13b-249.

See Sec. 13b-288 re inclusion of provisions of section as part of railroad company’s charter.

See 86 C. 36.



Section 13b-250 - (Formerly Sec. 16-82). Land for additional tracks.

Any company may so alter the location of its road as to add to the number of its main tracks and, for that purpose, with the approval of the Commissioner of Transportation, may take additional land; but, when an additional bridge over a navigable stream is required by an addition to the main tracks, the same shall be constructed in such manner, of such materials and with draws of such width as said commissioner may authorize and direct, and such additional bridge shall be subject to the provisions of section 13b-285.

(1949 Rev., S. 5471; 1969, P.A. 768, S. 215; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 564, 571, 610.)

History: 1969 act added “after considering the recommendation of the commissioner of transportation may authorize and direct ...”; P.A. 75-486 substituted “public utilities control authority” for public utilities “commission” and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 deleted the foregoing and substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-82 transferred to Sec. 13b-250.

See Sec. 13b-288 re inclusion of provisions of section as part of railroad company’s charter.



Section 13b-251 - (Formerly Sec. 16-82a). Overhead clearances for railroad tracks. Approval by legislature.

(a) The minimum overhead clearance for any structure crossing over railroad tracks for which construction is begun on or after October 1, 1986, shall be twenty feet, six inches, except that, (1) if the construction includes only deck replacement or minor widening of the structure, and the existing piers or abutments remain in place, the minimum overhead clearance shall be the structure’s existing overhead clearance; (2) the minimum overhead clearance for any structure crossing any railroad tracks on which trains are operated that are attached to or powered by means of overhead electrical wires shall be twenty-two feet, six inches; (3) the minimum overhead clearance for the structure that carries (A) Route 372 over railroad tracks in New Britain, designated state project number 131-156, (B) U.S. Route 1 over railroad tracks in Fairfield, designated state project number 50-6H05, (C) Route 729 over railroad tracks in North Haven, designated state project number 100-149, (D) Grove Street over railroad tracks in Hartford, designated state project number 63-376, (E) Route 1 over railroad tracks in Milford, designated state project number 173-117, (F) Ingham Hill Road over railroad tracks in Old Saybrook, designated state project number 105-164, (G) Ellis Street over railroad tracks in New Britain, designated state project number 88-114, (H) Route 100 over the railroad tracks in East Haven, bridge number 01294, and (I) Church Street Extension over certain railroad storage tracks located in the New Haven Rail Yard, designated state project number 92-526, shall be eighteen feet; (4) the minimum overhead clearance for those structures carrying (A) Fair Street, bridge number 03870, (B) Crown Street, bridge number 03871, and (C) Chapel Street, bridge number 03872, over railroad tracks in New Haven shall be seventeen feet, six inches; (5) the minimum overhead clearance for the structure carrying State Street railroad station pedestrian bridge over railroad tracks in New Haven shall be nineteen feet, ten inches; (6) the overhead clearance for the structure carrying Woodland Street over the Griffins Industrial Line in Hartford, designated state project number 63-501, shall be fifteen feet, nine inches, with new foundations placed at depths which may accommodate an overhead clearance to a maximum of seventeen feet, eight inches; (7) the Department of Transportation may replace the Hales Road Highway Bridge over railroad tracks in Westport, Bridge Number 03852, with a new bridge that provides a minimum overhead clearance over the railroad tracks that shall be eighteen feet, five inches; (8) the Department of Transportation may replace the Pearl Street Highway Bridge over railroad tracks in Middletown, Bridge Number 04032, with a new bridge that provides a minimum overhead clearance over the railroad tracks that shall be seventeen feet, eleven inches; and (9) the Department of Transportation may construct a new bridge that provides a minimum overhead clearance of twenty-two feet, two inches for the structure carrying Metro Center Access Road over the Metro-North Railroad in Fairfield.

(b) For the purposes of this section, “overhead clearance” means the distance from the plane formed by the top of the rails to a structure or obstruction above the rails and “deck replacement” means the removal and replacement of the bridge deck and supporting members.

(c) Any proposed legislation which grants an exemption from the minimum overhead clearance requirements in subsection (a) of this section shall be accompanied by a written statement from the Department of Transportation which shall include the following information: (1) The impacts associated with raising the bridge to meet the clearance requirements; (2) the estimated cost of raising the bridge to meet the clearance requirements; and (3) an assessment, including the estimated cost, of the feasibility of increasing the clearance by undercutting at least one track of the railroad or by a combination of undercutting and raising the bridge to meet the clearance requirements.

(P.A. 78-28, S. 1; P.A. 83-68, S. 1; P.A. 86-344, S. 1, 3; 86-403, S. 126, 132; P.A. 87-218; P.A. 88-364, S. 23, 123; P.A. 89-59; P.A. 90-230, S. 81, 101; P.A. 99-181, S. 16; P.A. 00-148, S. 10; P.A. 01-105, S. 6, 45; P.A. 03-115, S. 68, 69; P.A. 13-277, S. 6.)

History: In 1981 Sec. 16-82a transferred to Sec. 13b-251; P.A. 83-68 amended Subsec. (a) to allow certain construction work beginning after the commissioner submits the railroad lines overhead clearances report required under section 2 of the act, which is not codified, to be done without raising the structure’s minimum overhead clearance beyond its existing overhead clearance and amended Subsec. (b) to define “deck replacement”; P.A. 86-344 provided that the minimum height for structures which are built over railroad tracks on or after October 1, 1986, shall be 20 feet, except that minor widening or deck replacement may be done at a structure’s existing height, required the minimum height of structures crossing tracks over which trains are operated by means of overhead wires to be 22 feet, 6 inches and provided exceptions for existing state projects; P.A. 86-403 amended Subsec. (a) by changing state project number “50-6H13” to “50-6H05”; P.A. 87-218 amended Subsec. (a) by adding state project number 88-114 to the exemptions to the minimum height requirement and amended Subsec. (b) by defining “deck replacement”; P.A. 88-364 in Subsec. (b) corrected the word “place” to read “plane”; P.A. 89-59 added Subsec. (a)(3)(H) re the exemptions for Route 100 of minimum height requirements, added Subsec. (a)(4) providing certain bridges with minimum height exemption of 17 feet, 6 inches and added a new Subsec. (c) re approval of exemption from the minimum height requirements; P.A. 90-230 made technical change in Subsec. (c); P.A. 99-181 amended Subsec. (a) by deleting provision making the subsection applicable to construction begun on or after October 1, 1986, adding Subdiv. (3)(I) exempting Church Street Extension from minimum overhead clearance requirements, adding Subdiv. (5) re overhead clearance for the structure carrying Woodland Street over the Griffins Industrial Line and making technical changes; P.A. 00-148 amended Subsec. (a) by making technical changes, by reinstating provision that minimum overhead clearances in this section apply only to structures crossing over railroad tracks for which construction is begun on or after October 1, 1986, by adding new Subdiv. (5) requiring the minimum overhead clearance for the structure over railroad tracks in New Haven, and by redesignating former Subdiv. (5) as Subdiv. (6); P.A. 01-105 added Subsec. (a)(7) re the Hales Road Highway Bridge, effective June 20, 2001; P.A. 03-115 added Subsec. (a)(8) re the Pearl Street Highway Bridge in Middletown, effective June 18, 2003, and amended Subsec. (c) to make a technical change; P.A. 13-277 amended Subsec. (a) to add Subdiv. (9) re overhead clearance for structure carrying Metro Center Access Road over Metro-North Railroad in Fairfield, effective July 1, 2013.



Section 13b-252 - (Formerly Sec. 16-82b). Structures exempted from overhead clearance requirement.

The provisions of section 13b-251 shall not apply to any structure for which construction is authorized by or begun pursuant to any special act.

(P.A. 78-28, S. 2; P.A. 03-115, S. 70.)

History: In 1981 Sec. 16-82b transferred to Sec. 13b-252; P.A. 03-115 made a technical change.



Section 13b-253 - (Formerly Sec. 16-83). Land cut off from access to highway.

When any company takes land for railroad purposes and the effect of such taking is to cut off other land from practical access to the highway, such company may, with the approval of the Commissioner of Transportation, take additional land sufficient for a convenient way from the land so cut off to the highway and shall provide for the use of the owner of the land cut off a suitable way over such additional land to the highway. Such way shall remain a private way for the use of the owner of the land cut off and the town or city in which it is situated shall not be liable for its maintenance or responsible for its defects. For the purposes of this section, lands may be acquired in the manner provided by law for the taking of land by railroad companies.

(1949 Rev., S. 5472; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-83 transferred to Sec. 13b-253.

See Sec. 13b-288 re inclusion of provisions of section as part of railroad company’s charter.

Cutting off land from all access to highway held a taking. 66 C. 224. Commissioners’ approval settles necessity and extent of taking. 69 C. 437.



Section 13b-254 - (Formerly Sec. 16-84). Layout through cemetery.

No company shall lay out or locate its road, or any part thereof, through any cemetery or any approach in common use from the highway thereto, and within one-quarter of a mile thereof, unless the Commissioner of Transportation, when called upon to approve the proposed layout of such road, finds that such cemetery, or the approach thereto, was located for the purpose of obstructing such layout, or unless said commissioner approves such layout or location.

(1949 Rev., S. 5473; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission” and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-84 transferred to Sec. 13b-254.



Section 13b-255 to 13b-259 - (Formerly Secs. 16-85 to 16-89). Land for electrification of railroad. Procedure for appraisal of land taken. Land in highway or private way. Abandonment of road; damages. Owner may require description of land.

Sections 13b-255 to 13b-259, inclusive, are repealed, effective October 1, 2000.

(1949 Rev., S. 5474–5478; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 78-280, S. 2, 127; P.A. 84-146, S. 11; P.A. 00-148, S. 39.)



Section 13b-260 - (Formerly Sec. 16-90). Plan of road to be deposited with town clerk.

Within ninety days after the railroad of any company has been laid out in any town and approved by the Commissioner of Transportation, such company shall deposit with the town clerk a correct plan, signed by its president, of so much of such railroad as lies in such town, drawn on a scale of at least five inches to the mile, upon which shall be accurately delineated the direction and length of each course and the width of the land taken.

(1949 Rev., S. 5479; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-90 transferred to Sec. 13b-260.



Section 13b-261 - (Formerly Sec. 16-91). Statement of location filed with secretary.

Each company shall, within six months after the final location of its road, file with the Secretary of the State a statement of such location, defining the courses and distances.

(1949 Rev., S. 5480.)

History: In 1981 Sec. 16-91 transferred to Sec. 13b-261.



Section 13b-262 - (Formerly Sec. 16-92). Security from contractors for labor; liability of company.

Each company, in making contracts for the building of its road, shall require sufficient security from the contractors for the payment for all labor thereafter to be performed in constructing the road by persons in their employ; and the company shall be liable to the laborers employed for labor actually performed on the road if, within twenty days after the completion of such labor, they notify its treasurer, in writing, that they have not been paid by the contractors.

(1949 Rev., S. 5481.)

History: In 1981 Sec. 16-92 transferred to Sec. 13b-262.



Section 13b-263 - (Formerly Sec. 16-93). Crossing of one railroad by another.

Any company may, in the construction of its railroad, cross the railroad of any other company or connect with the same. If it cannot agree with such other company as to such crossing or connection, the Commissioner of Transportation may determine the place and manner of such crossing or connection, after reasonable notice to the companies in interest to appear and be heard in relation to the matter, and may make such orders as to bridges, abutments, piers, tunnels, arches, excavations, retaining walls, embankments and approaches as he judges necessary; but no railroad shall cross any other railroad at grade, except for the purpose of connecting therewith, when the avoidance of a grade crossing is practicable, and the commissioner shall decide the question of practicability.

(1949 Rev., S. 5482; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for public utilities “commission” and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-93 transferred to Sec. 13b-263.

See Sec. 13b-288 re inclusion of provisions of section in railroad company’s charter.

Injury to steam railroad from electric road crossing at grade is damnum absque injuria. 65 C. 434; but see 70 C. 610.



Section 13b-264 - (Formerly Sec. 16-94). Branch lines.

Any company may build branches from its main line or from any of its leased lines, provided the construction of such branches is found by the Commissioner of Transportation, upon application, after such reasonable public notice as such commissioner may order, to be of public necessity and convenience. For the purpose of paying the cost of building any such branch, any railroad company may issue bonds secured by mortgage to the amount of one-half of such cost, to be verified in the manner provided in section 16-216 for verifying the cost of a railroad for the purpose of issuing bonds. This section shall be deemed to be an addition to, and amendment of, all charters of railroad companies, and shall repeal all limitations in any such charters as to the length of branches which such companies may build.

(1949 Rev., S. 5483; 1969, P.A. 768, S. 216.)

History: 1969 act substituted “the commissioner of transportation” for “a judge of a superior court” and “commissioner” for “judge”; in 1981 Sec. 16-94 transferred to Sec. 13b-264.

Held not to abridge special franchise of prior date. 73 C. 506. Purpose of section. 74 C. 662.



Section 13b-265 - (Formerly Sec. 16-95). Crossing highway or watercourse.

When it is necessary for the construction of a railroad to intersect or cross any watercourse not navigable or any public highway, the company may construct such railroad across or upon the same if the Commissioner of Transportation judges it necessary and authorizes it by his order. Such company shall restore such watercourse or highway to its former state or in a manner not to impair its usefulness. If any highway is so located that such railroad cannot be judiciously constructed across or upon the same without interfering therewith, such company may, with the consent of the commissioner, cause such highway to be changed or altered, so that such railroad may be constructed on the best site. Such company shall put such highway in as good situation and repair as it was previous to such alteration, under the direction of the commissioner, whose determination thereon shall be final.

(1949 Rev., S. 5484; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission” i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-95 transferred to Sec. 13b-265.

See Sec. 13b-267 re restrictions upon construction of railroad crossing at grade level.

See Sec. 13b-288 re inclusion of provisions of section as part of railroad company’s charter.

Excavations or embankments made by railroad company, affecting value of adjoining property, are a ground for damage. 21 C. 309; 22 C. 87. Location of substituted highway by commissioners is not subject to review. 27 C. 146. If company fails to restore highway, it must indemnify town if town becomes liable for defect. Id., 158. Company liable for injury arising from culvert which it left uncovered in street. 29 C. 434. Where proper change of highway is once made, company is not bound to make further change by reason of increased travel. 45 C. 331. Where company built bridge, and injury resulted because borough raised highway beneath, company was not liable. 54 C. 591. Where municipal rights under charters and railroad rights under general statutes in streets conflict, railroad rights prevail. 66 C. 223. Commission may discontinue old highway and lay out new one. 76 C. 58.



Section 13b-266 - (Formerly Sec. 16-96). Land for change of highway.

Section 13b-266 is repealed, effective October 1, 2000.

(1949 Rev., S. 5485; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39.)



Section 13b-267 - (Formerly Sec. 16-97). Construction over highway at grade restricted.

Each company which locates and constructs a railroad across any highway shall construct it so as to cross over or under the same and may, under the direction of the Commissioner of Transportation, raise or lower the same at such crossing or change the location thereof and shall make and maintain such bridges, abutments, tunnels, arches, excavations, embankments and approaches as the commissioner orders and the convenience and safety of the public travel upon such highway may require; but the commissioner may, upon notice to such company and to the selectmen of the town or mayor of the city in which such crossing is situated, direct such company to construct its railroad at such crossing upon a level with the highway; but no such direction shall be given in any case except for special reasons, which shall be recorded in the records of the commissioner.

(1949 Rev., S. 5486; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-97 transferred to Sec. 13b-267.

Change in highway wholly to save expense to company unauthorized. 25 C. 402. Term “bridge”, as used in city charter, held to exclude approaches and embankments. 39 C. 128. Company not liable for accident caused by borough’s raising highway after completion of overhead bridge. 54 C. 591. City has no appeal from order of commissioners fixing bridge supports at curve. 57 C. 85. Section construed with section 7 of the act of 1889. 62 C. 496. Section controls where city charter conflicts with it. 66 C. 222. Purpose of section. 91 C. 475.



Section 13b-268 - (Formerly Sec. 16-98). Construction of new highway across railroad. Construction of railroad crossing at grade.

(a) When a new highway is constructed across a railroad, such highway shall pass over or under the railroad as the Commissioner of Transportation directs. The company operating such railroad shall construct such crossing to the approval of the commissioner and may take land for the purposes of this section. The expense of such crossing construction shall be borne by either the town, city or borough constructing such highway, or by the company constructing the same, or by a sharing of the cost between the town, city or borough and the company, as the commissioner directs.

(b) On or after October 1, 1989, no public railroad crossing at grade shall be constructed unless authorized by special act of the General Assembly. The Commissioner of Transportation, upon the request of the joint standing committee on transportation or upon his own initiative, shall investigate and make recommendations concerning the creation of such a crossing. Such investigation shall include a public hearing on the creation of such a crossing. The commissioner shall provide reasonable notice to the town, city or borough where such crossing is to be located, any railroad utilizing the rail line and the party requesting the crossing and to the public through publication of notice in a newspaper having general circulation in the municipality where such crossing is to be located. Any proposed legislation for the creation of such a crossing shall be accompanied by a detailed report containing, but not limited to the following information: The date of the public hearing, any requirements for the protection of persons using the crossing, including but not limited to the protections established in sections 13b-342 to 13b-345a, inclusive, and a recommendation concerning the party to bear the costs of construction, installation and maintenance of such crossing.

(1949 Rev., S. 5487; 1963, P.A. 411; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 89-372, S. 2, 4; P.A. 90-230, S. 82, 101; P.A. 00-148, S. 39; P.A. 01-105, S. 14; P.A. 02-89, S. 19; P.A. 12-80, S. 190.)

History: 1963 act provided that the expense for crossing construction be borne by either the local governmental entity or the company involved in the construction or be shared as directed by the commission instead of the previous provision for splitting the cost; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-98 transferred to Sec. 13b-268; P.A. 89-372 added new Subsec. (b) re creation of at-grade crossings by special act; P.A. 90-230 made technical change in Subsec. (b); (Revisor’s note: P.A. 00-148 repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from Subsec. (a) of this section without making unauthorized substantive changes to the statute); P.A. 01-105 amended Subsec. (a) by making a technical change; P.A. 02-89 amended Subsec. (b) to replace reference to Sec. 13b-347 with reference to Sec. 13b-346, reflecting the repeal of Sec. 13b-347 by the same public act; P.A. 12-80 amended Subsec. (b) to replace reference to Sec. 13b-346 with reference to Sec. 13b-345a.

Where highway crossing railroad at grade was commenced before section was enacted, the act prevented its completion. 55 C. 69; 70 C. 390. Commissioners may decide whether highway is to go over or under railroad, before acceptance of report of committee to lay out highway. 59 C. 210. It is not a taking of property to compel a company to pay half the expense of a bridge to protect the public. 60 C. 6. Layout of street across railroad, without notice or compensation, may be set up in defense when city seeks injunction against obstruction of street. 72 C. 225. Where highway runs under railroad, cost of retaining wall necessary to maintain level of tracks proper element of damage. 81 C. 582. Cited. 85 C. 599. Purpose of statute is to require a safe and usable crossing for both highway and railroad. To accomplish this, not just building of bridge but also relocation of transmission lines was necessary. Legislature by the phrase “expense of such crossing” intended to include in cost whatever was essential to fulfill purpose of statute. Under former provision, contract so far as it required city to pay more than half the cost of relocating wires was illegal. 150 C. 366. Public utilities commission could not construe statute to determine validity of apportionment made. It could, however, have withheld its approval if, contrary to railroad’s expectation, part of cost of relocating transmission lines was going to fall on railroad. Appeal should have been granted. Id., 383. Cited. 152 C. 79; 154 C. 674.



Section 13b-269 - (Formerly Sec. 16-99). Bridge over railroad.

When a highway is laid out or ordered to be laid out across a railroad and the Commissioner of Transportation directs such highway to be carried over the railroad, he shall determine the length, width and material of the bridge over the railroad before the damages occasioned to any person by the taking of land for such highway are finally assessed; and said commissioner may require such bridge to extend beyond the railroad crossed by it. No structure shall be constructed or reconstructed over and across any railroad until the commissioner has determined the length, width, material and plan of such structure and its height above the roadbed of such railroad and the necessity for such construction or reconstruction.

(1949 Rev., S. 5488; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-99 transferred to Sec. 13b-269.

Held inapplicable to case pending at its passage. 71 C. 43. Cited. 150 C. 371.



Section 13b-270 - (Formerly Sec. 16-100). Removal of grade crossings.

The selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough, within which a highway crosses or is crossed by a railroad, or the directors of any railroad company whose road crosses or is crossed by a highway, may bring their petition in writing to the Commissioner of Transportation, alleging that public safety requires an alteration in such crossing, its approaches, the method of crossing, the location of the highway or crossing, the closing of a highway crossing and the substitution of another therefor, not at grade, or the removal of obstructions to the sight at such crossing, and praying that the same may be ordered. Thereupon said commissioner shall appoint a time and place for hearing the petition, and shall give such notice thereof to such petitioners, the company, the municipality or municipalities in which such crossing is situated and the owners of the land adjoining such crossing and adjoining that part of the highway to be changed in grade, as said commissioner judges reasonable; and, after such notice and hearing, said commissioner shall determine what alterations or removals, if any, shall be made and by whom made. If such petition is brought by the directors of a railroad company or on behalf of any such company, said commissioner shall order the expense of such alterations or removals, including the damages to any person whose land is taken and the special damages which the owner of any land adjoining the public highway sustains by reason of any such change in the grade of such highway, to be paid by the company owning or operating the railroad in whose behalf the petition is brought; and, if such petition is brought by the selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough, said commissioner may, if the highway affected by such determination was in existence when the railroad was constructed over it at grade or if the layout of the highway was changed for the benefit of the railroad after the layout of the railroad, order an amount not exceeding one-quarter of the whole expense of such alteration or removal, including the damages, to be paid by the town, city or borough in whose behalf the petition is brought, and the remainder of the expense shall be paid by the company owning or operating the road which crosses such public highway. If the highway affected by such last-mentioned order has been constructed since the railroad which it crosses at grade, said commissioner may order an amount not exceeding one-half of the whole expense of such alteration or removal, including the damages, to be paid by the town, city or borough in whose behalf the application is brought, and the remainder of the expense shall be paid by the company owning or operating the road which crosses such public highway. Railroad companies may take land for the purpose of this section.

(1949 Rev., S. 5489; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 00-148, S. 39; P.A. 01-105, S. 15; P.A. 10-32, S. 45.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-100 transferred to Sec. 13b-270; (Revisor’s note: P.A. 00-148 repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from this section without making unauthorized substantive changes to the statute); P.A. 01-105 made technical changes; P.A. 10-32 made a technical change, effective May 10, 2010.

Removal is an exercise of the police power. 57 C. 95; 58 C. 532; 65 C. 430; 68 C. 158; 70 C. 316; 80 C. 54; 151 U.S. 556; 178 U.S. 321. Entire expense may be imposed on railroad. 57 C. 167. Discontinuance of old highway and construction of new. 59 C. 407; 66 C. 211; 72 C. 420; 76 C. 58; 86 C. 561. Commissioners have sole jurisdiction to determine necessity of removal. 59 C. 402. Law operates as amendment to railroad charters. 62 C. 527. A grade crossing is a nuisance, authority to maintain which is revocable at any time. 65 C. 431. In case of conflict with city charter, general law prevails. 66 C. 211; see 70 C. 390. Order for removal not a “taking” of land; 72 C. 274; change is not a “grading” of the highway. 77 C. 494. Land may be taken for, by condemnation. 72 C. 488. Necessity of compensation for damages. 72 C. 420; 75 C. 343; 76 C. 315. Basis of award of damages; interest. 72 C. 276. Power of commissioners to order abutment built in highway; Id., 305; to order traffic transferred from branch to main line; 82 C. 135; to join two converging highways; 53 C. 367; apportionment of expense between city and railroad; 72 C. 276; between railroad and street railway. 75 C. 264. Former statute permitting court to determine best means to remove, unconstitutional. 78 C. 301. Policy of state is to restrict grade crossings. 84 C. 581. State court followed in holding law valid as against landowner, which imposes portion of expense of raising grade and increasing trackage upon city. 178 U.S. 321. Cited. 100 C. 326; 111 C. 635; 143 C. 109.



Section 13b-271 - (Formerly Sec. 16-100a). Temporary grade crossings.

The Commissioner of Transportation, on the application in writing of the selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough or on the commissioner’s own motion, may make all necessary orders concerning the establishment of a temporary grade crossing over the tracks of any railway during the period of construction of a permanent grade separation structure which will carry a highway over or under such tracks, provided the state, town, city or borough making such application shall bear the cost of any necessary signs, signals, gates, flagmen or other protective devices.

(1959, P.A. 52, S. 1; 1969, P.A. 768, S. 217; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 565, 571, 610; P.A. 03-115, S. 71.)

History: 1969 act substituted “commissioner of transportation” for “highway commissioner”; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, deleted “the commissioner of transportation” from list of those who may apply for orders establishing temporary grade crossings and added “or on his own motion”, effective January 1, 1979; in 1981 Sec. 16-100a transferred to Sec. 13b-271; P.A. 03-115 made technical changes.

See Sec. 13a-132 re alteration of railroad facilities required by highway construction.



Section 13b-272 - (Formerly Sec. 16-100b). Relocation of grade crossing.

Notwithstanding any other provision of the general statutes, the Commissioner of Transportation, on the application in writing of the selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough or on his own motion, may make all necessary orders regarding the relocation of an existing grade crossing where it can be shown that the crossing at the revised location will be in the interests of public safety, necessity and convenience due to improved highway alignment, gradient, sight distance or such other reason as will result in better traffic operations at the crossing, provided the state, town, city or borough making such application shall bear the cost of such relocation and the maintenance thereafter shall be borne in the same manner as prior to such relocation.

(1959, P.A. 52, S. 2; 1969, P.A. 768, S. 218; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 566, 571, 610; P.A. 82-100.)

History: 1969 act substituted “commissioner of transportation” for “highway commissioner” where appearing; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, deleted “the commissioner of transportation” from list of those who may make application for relocation of grade crossings and added “or on his own motion”, effective January 1, 1979; in 1981 Sec. 16-100b transferred to Sec. 13b-272; P.A. 82-100 deleted provision which had excluded lines having more than four regularly scheduled passenger trains a day from provisions of section.



Section 13b-273 - (Formerly Sec. 16-101). Elimination of grade crossings by removing railroad.

Any railroad company may bring its petition in writing to the Commissioner of Transportation, alleging that public safety requires the elimination of the crossing of its railroad at grade by a highway or highways through the removal of such line of railroad between any two contiguous stations or any two points between which there is no station so as to coincide with some other line of railroad owned and operated by such company between the same two points or stations, and praying that the same may be ordered; whereupon the commissioner shall appoint a time and place for hearing the petition and shall give such notice thereof as he judges reasonable to such company and the municipalities in which such crossing and such two points or stations are situated. If, upon such hearing, it appears to the commissioner that proper and adequate service will be afforded to the public in the transportation of passengers and freight within the towns in which such line of railroad to be moved is located, he shall order the removal, and such railroad company shall thereupon have the right to remove its line of railroad to such other line and to abandon such portion of its railroad as may be removed to such other line and its franchise thereto.

(1949 Rev., S. 5490; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-101 transferred to Sec. 13b-273.

Cited. 143 C. 109.



Section 13b-274 - (Formerly Sec. 16-102). Commissioner of Transportation may order removal of crossings. Land to be taken limited.

The Commissioner of Transportation may, in the absence of any application therefor, when in the commissioner’s opinion public safety requires an alteration in any highway crossed at grade by a railroad or by railroads belonging to or operated by more than one company, after a hearing had upon such notice as the commissioner deems reasonable to the company or companies owning or operating such railroad or railroads and to the selectmen of the town, mayor of the city or warden of the borough within which such highway is situated and to the owners of the land adjoining such crossing, order such alterations in such highway as the commissioner deems best, and shall determine and direct by whom such alterations shall be made, at whose expense and within what time; provided, in all cases arising under this section, one-fourth of the expense, including damages and special damages as aforesaid, shall be paid by the state and the remainder shall be assessed upon the railroad company or companies benefited by such order; and provided such alterations as are thus made at the primary instance of the commissioner shall not be ordered so as to direct the construction of more than one bridge in any one year on any one railroad. Railroad companies may take land for the purpose of this section. No land shall be taken by any railroad company for the purpose mentioned in this section, except such as the commissioner finds to be necessary for such purpose; but no such taking need be based upon any special finding that public necessity and convenience require such taking.

(1949 Rev., S. 5491; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 00-148, S. 39; P.A. 01-105, S. 16.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-102 transferred to Sec. 13b-274; (Revisor’s note: P.A. 00-148 repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from this section without making unauthorized substantive changes to the statute); P.A. 01-105 made technical changes.

Cited. 100 C. 326.



Section 13b-275 - (Formerly Sec. 16-103). Petition for elimination of dangerous condition at crossings. Hearing.

Any public service company or companies whose tracks cross over, under or upon a state highway or any other main highway leading from one town to another, the municipality within which such crossing is located may bring a petition in writing to the Commissioner of Transportation for authority to eliminate any dangerous condition which exists at such crossing, and said commissioner shall thereupon appoint a time and place for hearing such petition or the commissioner may, on his own motion set such hearing and shall give such notice thereof to such company or companies and to any public service company having tracks, wires, poles or other fixtures located in or adjacent to such highway at or near such crossing, and to such municipality, to all adjoining land owners whose property would be affected as he judges reasonable. The petitioner shall file with such petition plans and specifications for, and an estimate of the cost of, removing such dangerous condition, including the cost of all labor, materials and engineering services and of the taking of any land or interest in land that may be necessary, together with the names and addresses of all persons or corporations whose land would be affected by the elimination of such dangerous condition.

(1949 Rev., S. 2251; 1969, P.A. 768, S. 219; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 567, 571, 610.)

History: 1969 act substituted “commissioner of transportation” for “highway commissioner” where appearing; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 deleted “commissioner of transportation” from those who may bring petitions, substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” and added “or the commissioner may, on his own motion set such hearing” and further deleted the commissioner of transportation from those to whom notice of hearing to be given, effective January 1, 1979; in 1981 Sec. 16-103 transferred to Sec. 13b-275.

Act is in addition to other methods of removing grade crossings, but is the only method open to the highway commissioner. 100 C. 326. Cited. 113 C. 496.



Section 13b-276 - (Formerly Sec. 16-104). Elimination of dangerous condition. Report re railroad crossings at grade.

(a) The Commissioner of Transportation, if he finds that a dangerous condition exists at such crossing, except a dangerous condition arising out of improper or inadequate maintenance, shall issue such order to such municipality or to any such public service company directing the removal, change or relocation of such crossing, highway, tracks, pipes, wires, poles or other fixtures or tree or building or other structure, as may be necessary to eliminate such dangerous condition; and shall apportion the cost thereof among such public service company or companies, such municipality and the state, and shall determine the conditions and the time and manner of the payment of such apportionments, provided the portion of the cost to be paid by such public service company in the elimination of any such dangerous conditions on state maintained highways shall not exceed ten per cent. The party or parties ordered by said commissioner to perform the work necessary to remove such dangerous condition shall serve written notice, at least thirty days prior to the approximate date of the commencement of such work, upon all other parties in interest, including any public service company whose plant is involved or affected by such work, and any such public service company shall provide such means as may be necessary for the continued use of such plant in such manner as to best serve the interests and convenience of the public.

(b) The Commissioner of Transportation shall, not later than October 1, 2009, and every three years thereafter, provide a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to transportation and finance, revenue and bonding, regarding any railroad crossing at grade. Such report shall (1) list all the at-grade rail crossings in the state, (2) identify such crossings that create a hazardous situation, (3) provide a budget and identify funding sources, including any available federal funding, for upgrading or eliminating such hazardous crossings, (4) prioritize the upgrades or eliminations that are recommended in such report, and (5) for reports submitted pursuant to this subsection after the initial report, describe the progress to date in upgrading or eliminating hazardous at-grade crossings.

(1949 Rev., S. 2252; 1957, P.A. 499; 1969, P.A. 768, S. 220; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 568, 571, 610; Sept. Sp. Sess. P.A. 09-2, S. 67.)

History: 1969 act substituted “commissioner of transportation” for “highway commissioner”; P.A. 75-486 substituted “public utilities control authority” and “authority” for “commission”, i.e. public utilities commission, where appearing, effective December 1, 1975; P.A. 77-614 substituted “the commissioner of transportation” for “said public utilities control authority” and “commissioner” for “authority” and deleted the “commissioner of transportation” from those to whom orders shall be issued, effective January 1, 1979; in 1981 Sec. 16-104 transferred to Sec. 13b-276; Sept. Sp. Sess. P.A. 09-2 designated existing provisions as Subsec. (a) and added Subsec. (b) re report to General Assembly re at-grade rail crossings.

Applies to any dangerous condition. 100 C. 331. Cited. 113 C. 496; 143 C. 109.



Section 13b-277 - (Formerly Sec. 16-105). Appeal.

Any public service company or municipality may appeal from any order of the Commissioner of Transportation issued under the provisions of sections 13b-275 and 13b-276 as provided in section 4-183.

(1949 Rev., S. 2253; 1969, P.A. 768, S. 221; 1971, P.A. 870, S. 44; P.A. 75-486, S. 1, 69; P.A. 76-436, S. 361, 681; P.A. 77-603, S. 43, 125; P.A. 77-614, S. 569, 587, 610; P.A. 78-303, S. 85, 136.)

History: 1969 act substituted “commissioner of transportation” for “highway commissioner”; 1971 act substituted “court of common pleas” for “superior court”, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 76-436 substituted “superior court” for “court of common pleas”, added reference to chapter 54 and deleted reference to Secs. 16-37 and 16-38, effective July 1, 1978; P.A. 77-603 provided for appeal under Sec. 4-183 instead of Secs. 16-35 to 16-39, inclusive; P.A. 77-614 and P.A. 78-303 deleted “commissioner of transportation” from those who may appeal and substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-105 transferred to Sec. 13b-277.

See 100 C. 323. Court may grant relief only if commission acted illegally or abused its powers. 113 C. 502.



Section 13b-278 - (Formerly Sec. 16-106). Not to affect other provisions concerning removal of grade crossings.

The provisions of sections 13b-275, 13b-276 and 13b-277 shall not be construed to affect the provisions of any other statute concerning the removal of grade crossings.

(1949 Rev., S. 2254.)

History: In 1981 Sec. 16-106 transferred to Sec. 13b-278.



Section 13b-279 - (Formerly Sec. 16-107). Highway crossed by more than one railroad.

When the Commissioner of Transportation, upon an application brought under the provisions of section 13b-270, finds that any highway crosses or is crossed by the tracks of more than one railroad, and the tracks of such railroads are so near together that public convenience requires the work of separating the grades to be done under and in compliance with one order, he shall give notice to all the companies operating such railroads to appear before him and be heard upon the application. After such notice and hearing, said commissioner shall determine what alterations shall be made, if any, so as to separate the grades of all of such crossings at the same time and shall determine by whom such work shall be done, and he shall apportion the expense to be borne by the railroad companies among such companies in such manner as he deems equitable.

(1949 Rev., S. 5492; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-107 transferred to Sec. 13b-279.



Section 13b-280 - (Formerly Sec. 16-108). Assessment of damages.

If the party by whom such changes in the highway are to be made cannot agree with the owner of land or other property to be taken or removed under such decision of the Commissioner of Transportation, the damages shall be assessed in the same manner as is provided in case of land taken by railroad companies and the expense of such assessment shall be paid in the same manner as the expense of the alterations.

(1949 Rev., S. 5493; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-108 transferred to Sec. 13b-280.

Section gives town power to take land for change in highway. 57 C. 102. See 66 C. 222.



Section 13b-281 - (Formerly Sec. 16-109). Obstruction of view adjoining grade crossing.

If the view of that portion of the tracks of any railroad, crossing a highway at grade, which adjoins such crossing, is obstructed by trees, shrubbery or embankments of earth, the Commissioner of Transportation may, after a hearing upon such notice as the commissioner deems reasonable to the company or companies owning or operating such railroad or railroads and to the selectmen of the town, mayor of the city or warden of the borough wherein such crossing is situated and to the owners of the land adjoining such crossing, make such orders for or concerning the removal of any such obstruction as will afford an unobstructed view of such railroad tracks and such highway in accordance with current American Association of State Highway and Transportation Officials’ Policy for vehicles to safely traverse a railroad crossing from a stopped position. All orders of the commissioner pursuant to the provisions of this section shall specifically set forth the limits within which land may be taken and the nature, purposes and specific limits of the easements so authorized to be taken. The expense occasioned by any order of said commissioner under the provisions of this section shall be paid by the owner of the land upon which the obstruction is located.

(1949 Rev., S. 5494; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 00-148, S. 11, 39, 41; P.A. 01-105, S. 4, 17.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-109 transferred to Sec. 13b-281; P.A. 00-148 made technical changes, deleted reference to “structures of any kind”, required land or easements in land be taken in accordance with the current American Association of State Highway and Transportation Officials’ Policy for vehicles to safely traverse a railroad crossing from a stopped position, and changed provision requiring that the railroad company pay an expense ordered by the commissioner to provision requiring such payment by “the owner of the land upon which the obstruction is located”, effective May 26, 2000; (Revisor’s note: P.A. 00-148 also repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from this section without making unauthorized substantive changes to the statute); P.A. 01-105 deleted provision requiring that the removal of any obstruction be from a distance of at least 150 feet in each direction from the crossing and deleted provision that any takings of land or easements in land may be done in the manner provided for in Sec. 13-256.



Section 13b-282 - (Formerly Sec. 16-110). Change in location of highways crossed by a railroad.

When any highway passes over or under a railroad, if the convenience and necessity of the public require a change in such highway, the town, city or borough in which such highway is located may bring a petition to the Commissioner of Transportation in the manner prescribed in section 13b-270, and, after the notice prescribed by said section, said commissioner shall proceed to a hearing on such matter and may make such order as the commissioner deems necessary for the convenience and necessity of the public or the safe and suitable operation of the railroad. For the purposes of this section, said commissioner shall have and exercise all powers of said commissioner concerning the removal of grade crossings, and land may be taken. The party upon whom is imposed, by such order, the duty of making such changes in such highway may use the material and abutments of any existing bridge in the old highway in the construction of a bridge in the substituted or changed highway. The expense of any changes ordered as hereinbefore provided shall be apportioned, among the railroad company and the town, city or borough interested therein, in such manner as the commissioner deems equitable; but in no case shall an amount in excess of one-half of the expense of such alteration, including land damages or special damages, be assessed upon any such town, city or borough.

(1949 Rev., S. 5495; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 01-105, S. 20.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-110 transferred to Sec. 13b-282; P.A. 01-105 made technical changes.

Commissioners may order abutments of railroad passing over a highway to be placed further apart; apportionment of “cost”. 91 C. 472. Does not give railroad a lien on a street railway company for latter’s share of cost. 101 C. 23.



Section 13b-283 - (Formerly Sec. 16-111). Repair of structures over or under railroad tracks. Insurance coverage for municipalities carrying out such repairs. Expenditures for reconstruction, repair or replacement of structures. Expenditures for elimination of highway-railroad grade crossings. Acquisition of land or rights of ingress to or egress from land. Order to readjust, relocate or remove facility.

(a) Railroad companies shall keep in repair all structures under their tracks at any highway crossing. The state shall maintain and repair any structure (1) which spans a railroad and which supports a municipal road or (2) which spans any rail right-of-way which has been purchased by any state agency. The Commissioner of Transportation shall adopt regulations in accordance with the provisions of chapter 54, establishing a method by which the cost of repairing and maintaining any structure provided for in subdivision (1) of this subsection shall be apportioned between the state and the municipality in which such structure is located. Any town, city or borough may repair such structures over the tracks of a railroad company located within such town, city or borough. For the purpose of obtaining liability insurance coverage insuring against any losses or injuries suffered during the performance of such repairs, such town, city or borough may, in lieu of purchasing a separate policy of insurance naming such railroad company as an additional insured, purchase a rider to be attached to any existing insurance policy providing such liability coverage, naming such railroad company as an additional insured. The state shall maintain and repair the structures over any railroad on state-maintained highways constructed after January 1, 1955.

(b) The Commissioner of Transportation may expend up to the amount available annually from funds provided by specific appropriation from the Special Transportation Fund or other state funds in addition to any available federal funds to reconstruct, repair or replace with a new structure, together with the minimum approach work required for replacement, any existing structure carrying a town-maintained road or highway over a railroad when such structure is deemed critical from a traffic safety or load-carrying standpoint. The expense of any roadway construction on the approaches beyond what is required to build the new structure shall be paid by the town, if the work is done by or approved by the town.

(c) The Commissioner of Transportation may expend up to the amount made available from funds provided by specific appropriations from the Special Transportation Fund or other state funds in addition to any available federal funds to eliminate highway-railroad grade crossings by construction of grade separation structures and necessary approaches or by relocation of town-maintained roads or highways to provide access to existing grade separation structures.

(d) The Commissioner of Transportation, as he deems necessary, may acquire land or rights of ingress to and egress from land abutting any project which he undertakes pursuant to this section in the same manner and with like powers as authorized and exercised by said commissioner in acquiring land for state highway purposes.

(e) The Commissioner of Transportation, as he deems necessary, may issue an order to any utility, as defined in section 13a-98f, to readjust, relocate or remove its facility, at its own expense, from any structure or road abutting a structure in order to perform maintenance or repairs pursuant to this section and such utility shall readjust, relocate or remove its facility promptly in accordance with such order, except that the cost of readjusting, relocating, or removing any municipal utility shall be apportioned on the same basis as the cost of constructing such structure or road abutting such structure. The cost of readjusting, relocating or removing any public service facility which abuts or is within, on, over or under any state highway shall be apportioned in accordance with the provisions of section 13a-126.

(1949 Rev., S. 5496; 1953, S. 2611d; 1957, P.A. 433, S. 1; 1971, P.A. 775; P.A. 73-133, S. 1, 2; P.A. 75-381, S. 1, 2; P.A. 77-151; P.A. 85-540; P.A. 88-364, S. 24, 123; P.A. 94-188, S. 8; P.A. 03-115, S. 72.)

History: 1971 act deleted requirement that railroad companies keep approaches to crossings repaired when such approaches are made with planked surfaces and that companies maintain and repair replacement structures for road overpasses and structures erected as a result of the elimination of grade crossings and provided for commissioner of transportation to expend up to $500,000 annually from the highway fund to reconstruct or replace any existing structure carrying state or town maintained road over a railroad which is deemed critical from a safety standpoint and to eliminate grade crossings; P.A. 73-133 deleted the $500,000 provided for in the previous amendment and substituted “the amount available from funds provided by specific appropriation”; P.A. 75-381 provided for Subsecs. (a), (b) and (c) from existing section, substituted “transportation fund” for “highway fund” and provided that any roadway construction in the approaches beyond that required to build the new structure to be paid for by town if work done by or approved by the town; P.A. 77-151 provided in Subsec. (a) for repair of structures by town, city or borough and for the purchasing of insurance (rider to existing policy) insuring against losses suffered during performance of such repairs in lieu of purchasing a separate policy; in 1981 Sec. 16-111 transferred to Sec. 13b-283; P.A. 85-540 took responsibility for the maintenance and repair of structures over tracks from railroad companies, required the state to maintain and repair any structure which spans a railroad and which supports a municipal road or which spans any rail right-of-way purchased by a state agency, required the commissioner of transportation to adopt regulations apportioning the cost of repair and maintenance among the state, municipality and owner of the structure, and allowed the commissioner to expend funds appropriated from state funds other than the transportation fund for the purposes of carrying out the provisions of Subsecs. (b) and (c); P.A. 88-364 made technical change in Subsec. (a); P.A. 94-188 amended Subsec. (a) to provide that regulations be adopted wherein costs would be apportioned “between” the state “and” the municipality, deleting the provision that costs would be apportioned “among” the state, the municipality and the railroad company, and added new Subsecs. (d) and (e); P.A. 03-115 amended Subsecs. (b) and (c) to make a technical change.

Effect of section. 62 C. 492. Liability of railroad for damages due to its neglect. 70 C. 396; 74 C. 475. Section not applicable to street railways. 94 C. 239. Under former statute, railroad was not obliged to repair and maintain roadway of bridge. 100 C. 437. Cited. 124 C. 677. Railroad is liable at common law for negligence in permitting dangerous condition on its bridge over a highway; Sec. 13a-149 (formerly Sec. 13-11) does not apply. 126 C. 558. Section requires the railroad to keep in repair all structures over or under its tracks at any highway crossing; contract requiring the city to do so is contrary to statute. 150 C. 366.

In action against railroad for failure to maintain structure, notice must be given as a condition precedent. 7 CS 245.



Section 13b-284 - (Formerly Sec. 16-112). Reimbursement of towns and cities.

The amount assessed by any order of the Commissioner of Transportation, or the Superior Court upon appeal therefrom, against any town or city in this state, for the removal of a grade crossing in a highway which was in existence before the construction of the railroad, shall be reimbursed by the state to such town or city. Such town or city shall present its claim to the Comptroller, with proofs and certificates to his satisfaction from the commissioner; and the Comptroller shall thereupon draw his order on the Treasurer in favor of such town or city for the amount which he finds due on such claim.

(1949 Rev., S. 5497; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-112 transferred to Sec. 13b-284.



Section 13b-285 - (Formerly Sec. 16-113). Change of highway near railroad; petitions by municipality.

When a railroad has been laid out, located or constructed so near a highway as, in the opinion of the selectmen of any town, the mayor of any city or the warden of any borough within which such highway is situated, to endanger public travel, such selectmen, mayor or warden may bring a petition to the Commissioner of Transportation, setting forth the facts; and the commissioner, after reasonable notice to the railroad company to appear and be heard in relation thereto, shall, if public safety so requires and a change of the location of such highway is practicable, immediately order such company to make such change, in such manner as the commissioner may determine. The expense of such change, including the cost of fencing such relocated highway, shall, if such railroad has not been constructed at the time of bringing such petition, be paid by the company, but, if the railroad has been constructed at such time, one-half of such expense shall be paid by the company and one-half by such town, city or borough.

(1949 Rev., S. 5498; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 03-115, S. 73.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-113 transferred to Sec. 13b-285; P.A. 03-115 made technical changes.

See Sec. 13b-288 re inclusion of section’s provisions as part of railroad company’s charter.



Section 13b-286 - (Formerly Sec. 16-114). Change of highway; petition by railroad.

Section 13b-286 is repealed, effective October 1, 2002.

(1949 Rev., S. 5499; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 02-89, S. 90.)



Section 13b-287 - (Formerly Sec. 16-115). Land may be taken for changed location of highway.

Whenever the Commissioner of Transportation orders a change in the location of a highway under the provisions of section 13b-285 and the parties ordered by the commissioner to do the work cannot obtain the necessary land by agreement, the company, or the town, city or borough ordered to do the work, may take the land necessary for carrying out the orders of the commissioner.

(1949 Rev., S. 5500; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39; P.A. 01-105, S. 18; P.A. 02-89, S. 20.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-115 transferred to Sec. 13b-287; (Revisor’s note: P.A. 00-148 repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from this section without making unauthorized substantive changes to the statute); P.A. 01-105 made a technical change; P.A. 02-89 deleted reference to Sec. 13b-286, which section was repealed by the same public act.



Section 13b-288 - (Formerly Sec. 16-116). Statutes made part of charters.

The provisions of sections 13b-248, 13b-249, 13b-250, 13b-253, 13b-263, 13b-265, 13b-285 and 13b-289 shall be deemed a part of the charter of every company authorized to construct, own or operate any railroad within this state, and all powers and privileges conferred and all duties and obligations imposed upon such companies by said sections are conferred or imposed upon such companies in the same manner and to the same extent as if the provisions of said sections were parts of the charters of such companies.

(1949 Rev., S. 5501; P.A. 00-148, S. 39; P.A. 02-89, S. 21.)

History: In 1981 Sec. 16-116 transferred to Sec. 13b-288; P.A. 00-148 repealed Secs. 13b-247, 13b-256, 13b-258, 13b-259 and 13b-266 and, in so doing, specifically authorized deletion of references to said repealed sections in this section; P.A. 02-89 deleted references to Secs. 13b-206 and 13b-368, reflecting the repeal of said sections by the same public act.

See Sec. 13b-264 re consideration of provisions re branch lines as addition to and amendment of all railroad companies charters.



Section 13b-289 - (Formerly Sec. 16-117). Easements and private crossings may be condemned.

The owner of any private crossing at grade of the tracks of a railroad company, or of any right, title, interest, easement or privilege in land used by a company for railroad purposes, or any such company whose land is encumbered by any such private rights, may bring a written petition to the Commissioner of Transportation for the condemnation of such rights, alleging that public safety requires the elimination of such encumbrance. The commissioner shall thereupon appoint a time and place for hearing the petition, and shall give such notice thereof as he judges reasonable to the owner of such rights, to the company and to the owners of land adjoining the highway to be laid out as a substitute for such private crossing, as hereinafter provided, if any such highway is to be laid out. Upon the hearing of such petition, if public safety so requires, the commissioner shall authorize the company to condemn such private rights, and thereupon the company may proceed to condemn the same in the manner provided by law for the taking of lands by such companies. Upon the hearing of such petition, if the commissioner is of the opinion that public convenience and necessity require a highway on account of the elimination of such private rights in the land of the railroad company, he may lay out a highway sufficient to satisfy public convenience; but such highway shall not be laid out if the land of a private owner, with which the encumbrance is associated, is already connected with a public highway. If the commissioner orders a new highway, he shall assess the expense of making the same, including the damages to any person whose land is taken, proportionately, upon the person and parties especially benefited thereby, but at least one-half of such expense shall be paid by the company. The commissioner may order the elimination of any private crossing at grade by the substitution of an overhead or underneath crossing, in which case the expense of making such change, including land damages, shall be paid by the company.

(1949 Rev., S. 5502; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-117 transferred to Sec. 13b-289.

See Sec. 13b-288 re inclusion of provisions of section as part of railroad company’s charter.

Suit by company for injunction against removal of fence closing farm crossing, a sufficient suit under former provisions. 60 C. 200. Cited. 143 C. 109.



Section 13b-290 - (Formerly Sec. 16-118). Highway crossing discontinued.

When the use of a highway crossing over a railroad has been abandoned for fifteen years, such crossing shall be deemed discontinued.

(1949 Rev., S. 5503.)

History: In 1981 Sec. 16-118 transferred to Sec. 13b-290.



Section 13b-291 - (Formerly Sec. 16-119). Private crossing to be restored.

When a private crossing has been removed by a railroad company without the consent of the owner or owners, the company from whose tracks such crossing has been removed shall restore the same in good order upon the written request of the owner or owners, and, for failure so to do, such company shall forfeit five dollars per day to the person or persons owning or having a right to use such crossing, such forfeiture to begin thirty days from the date of such notice.

(1949 Rev., S. 5504.)

History: In 1981 Sec. 16-119 transferred to Sec. 13b-291.



Section 13b-292 - (Formerly Sec. 16-119a). Private crossings; protection requirements.

(a) For the purposes of this section, “private crossing” means any private way, private drive or any facility other than a public highway for the use of pedestrians, motor vehicles or other types of conveyances, which crosses at grade any railroad track. No private crossing shall be established, except that the Commissioner of Transportation may authorize the establishment of a private crossing if it is deemed necessary for the economic welfare of the community but only after imposing specific requirements for the protection of persons using the crossing. The cost of the protection requirements shall be borne by the party requesting such private crossing or the town, city or borough in which such crossing is located may, in its discretion, assume all or part of such cost. The provisions of this section shall not apply to a private crossing used by a railroad company in connection with its operation or for access to its facilities.

(b) Each town, city or borough shall erect and maintain traffic control devices within the limits of the railroad right-of-way at each private crossing, or each town, city or borough shall require the person, association or corporation that owns or has the right to use such crossing to erect and maintain such traffic control devices at each private crossing. Such order shall specify the time within which such protective measures shall be installed. Upon failure of a person, association or corporation to comply with an order issued pursuant to this subsection, the required installation shall be made by the authority issuing such order and the expense of such installation shall be a lien on premises owned by such person, association or corporation. If under the provisions of subsection (d) of this section the Commissioner of Transportation orders the erection of traffic control devices at a private crossing and the town, city or borough within which such crossing is located fails to erect or have erected such devices within the period prescribed in such order, the Commissioner of Transportation shall order the railroad to erect such devices and the expense of such erection shall be a lien on premises owned by the person, association or corporation that owns or has the right to use such crossing. If the Commissioner of Transportation prescribes traffic control measures in addition to traffic control devices, the town, city or borough shall invoke the provisions of this subsection for the purpose of complying with such order, and the cost of such compliance shall be borne by the property owner.

(c) The town, city or borough within which any private way leads to a private crossing from a town, city or borough highway, and the Commissioner of Transportation, in the case of any private way which leads to a private crossing from a state highway, shall erect and maintain at the entrance to such private way a suitable sign warning of the railroad grade crossing.

(d) The Commissioner of Transportation shall give notice of the commissioner’s intent to (1) prescribe or order traffic control devices or traffic control measures under subsection (a) or (b) of this section; (2) afford any person an opportunity to present evidence on the impact; (3) render findings of fact; and (4) issue a decision before prescribing the nature of traffic control devices and traffic control measures to be erected at each private crossing and at approaches to such private crossings. The commissioner’s decision shall not constitute a final decision in a contested case and shall not be subject to appeal under section 4-183.

(e) The Commissioner of Transportation shall make all necessary orders for the closing of any private crossing if the commissioner finds that the necessity for such crossing has ceased or that such private crossing constitutes a hazard to public safety. The commissioner shall (1) give notice of intent to issue such orders; (2) afford any person an opportunity to present evidence on the impact of such orders; (3) render findings of fact; and (4) issue a decision before making all necessary orders for the permanent closing of any private crossing if the commissioner finds that the necessity for such crossing has ceased or that such private crossing constitutes a hazard to public safety. The commissioner’s decision shall not constitute a final decision in a contested case and shall not be subject to appeal under section 4-183. The commissioner may order the consolidation into one crossing of two or more private crossings located in close proximity to each other.

(f) The provisions of section 13b-281 shall apply to private crossings.

(g) Representatives of towns, cities, boroughs, railroads and state agencies may enter private ways, drives or other facilities to the extent required to perform their duties pursuant to this section.

(h) Any person who fails to comply with traffic control measures or traffic control devices installed pursuant to this section shall be fined not more than one hundred dollars.

(1961, P.A. 513; 1969, P.A. 768, S. 222; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 03-115, S. 74; P.A. 12-132, S. 12.)

History: 1969 act substituted in Subsec. (c) “commissioner of transportation” for “state highway commissioner”; P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission” where appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” where appearing and “commissioner” for “authority” in Subsec. (e), effective January 1, 1979; in 1981 Sec. 16-119a transferred to Sec. 13b-292; P.A. 03-115 made technical changes in Subsecs. (a), (b), (d), (e) and (g); P.A. 12-132 amended Subsec. (a) by replacing “meeting such” with “the” re cost of protection requirements, amended Subsec. (b) by deleting provisions re State Traffic Commission, replacing “within one hundred eighty days of such order” with “within the period prescribed in such order”, deleting provisions re costs borne by the town, city or borough, the state and the railroad, and making conforming changes, amended Subsec. (d) by deleting provision re State Traffic Commission and adding provisions re notice of commissioner’s intent to take actions set forth in Subdivs. (1) to (4) and re commissioner’s decision not to constitute a contested case final decision, amended Subsec. (e) by adding Subdivs. (1) to (4) re commissioner’s duties with respect to closing orders and adding provision re commissioner’s decision not to constitute a contested case final decision, and amended Subsec. (h) by adding “or traffic control devices”, effective July 1, 2012.

Test under section is whether in fact at the time of examination the road is other than a public highway; regardless of its early history, the record supports the conclusion the road in dispute is now a public highway. 154 C. 674.

Subsec. (b):

Municipality not liable to individual for failure to maintain traffic control device. 25 CS 124.

Annotations to present section:

Cited. 33 CA 775.



Section 13b-292a - Private rail crossing providing highway access to single-family dwellings. Owner responsibilities.

Notwithstanding any provision of the general statutes or any decision of a prior administrative proceeding, any private at-grade rail crossing that has provided highway access, for not less than twenty years to at least two single-family dwellings that do not have direct highway access, may provide such access to not more than three additional single-family dwellings that do not have direct highway access, provided the owners of all properties provided access by such private rail crossing shall be responsible for any rail crossing surface maintenance and repair, removal of any obstruction of view to the portion of the tracks crossing at-grade, including, but not limited to, any tree or shrub removal or trimming, and the maintenance and repair of existing passive rail traffic control measures, including signage.

(P.A. 13-277, S. 63.)

History: P.A. 13-277 effective July 1, 2013.



Section 13b-293 - (Formerly Sec. 16-120). Maintenance of changed highway.

When the Commissioner of Transportation, in accepting the layout of any railroad company, has in such acceptance provided that portions of such railroad shall not be constructed until certain highways have been relocated or changed by such company, and the obligation of repairing or maintaining the whole or any part of such highways is imposed upon any person or corporation other than the town, city or borough within which such highway may be located, such provision shall be binding upon the company and it shall maintain and repair such highway in the same manner and to the same extent that such other person or corporation was bound to repair and maintain the same before such relocation or change. Any such company may use the material and abutments of any existing bridge in the old highway in the construction of a bridge in the substituted highway and shall provide suitable temporary accommodations for public travel over the old highway until the new highway is completed and shall be solely responsible for injuries resulting from its negligence in the matter of such temporary accommodations. The selectmen of any such town may discontinue such parts of the old highway as in their judgment are not of public convenience and necessity.

(1949 Rev., S. 5505; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39; P.A. 01-105, S. 19.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-120 transferred to Sec. 13b-293; (Revisor’s note: P.A. 00-148 repealed Secs. 13b-247, 13b-255 to 13b-259, inclusive, 13b-266 and 13b-306 and, in so doing, specifically required the Revisors to delete references to said repealed sections in certain sections of the general statutes, including this section; the Revisors were unable to delete a reference to Sec. 13b-256 from this section without making unauthorized substantive changes to the statute); P.A. 01-105 deleted provision which had authorized the taking of land as provided in Sec. 13b-256.

When the jurisdiction of railroad commissioners and municipal authorities conflict, the commissioners prevail. 66 C. 222.



Section 13b-294 - (Formerly Sec. 16-121). Guards for rails at crossings.

When any railroad is crossed by a highway at the same level, the company operating such railroad shall, at its own expense, so guard its rails by plank or otherwise as to secure a safe and easy passage across its road. If the selectmen of any town, the mayor of any city or the warden of any borough represents in writing to the Commissioner of Transportation that a company has failed to comply with the requirements of this section in regard to any highway within such town, city or borough, said commissioner shall examine such crossing and make such order as he deems necessary to carry out the provisions of this section.

(1949 Rev., S. 5506; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-121 transferred to Sec. 13b-294.

City has no power to repair crossing neglected by railroad; remedy is through commissioners. 70 C. 397.



Section 13b-295 - (Formerly Sec. 16-122). Overhead bridge guards. Penalty.

Each railroad company shall, if required by the Commissioner of Transportation, erect and thereafter maintain suitable bridge guards at each bridge over its railroad when the overhead structure is less than eighteen feet in height above the track. Such bridge guards shall be approved by the commissioner and be erected and adjusted to his satisfaction. Any company failing to comply with the provisions of this section shall forfeit fifty dollars to the state for each month of continuance in such failure.

(1949 Rev., S. 5507; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-122 transferred to Sec. 13b-295.



Section 13b-296 - (Formerly Sec. 16-123). Guard rails on bridges. Penalty.

When the Commissioner of Transportation deems it necessary for the safety of persons traveling upon any railroad in this state that guard rails or any other appliances to secure safety should be placed upon any bridge used by the company operating such railroad, the commissioner may order such company to place such guards upon such bridge as he deems necessary. Any such company which fails to comply with such order shall forfeit to the state twenty-five dollars for each day of such failure.

(1949 Rev., S. 5508; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-123 transferred to Sec. 13b-296.



Section 13b-297 - (Formerly Sec. 16-124). Footways on railroad bridges.

When, in the opinion of the selectmen of any town or of the common council of any city, a footway upon the line of any railroad bridge or causeway within the limits of such town or city would be of public convenience and the railroad company owning such bridge or causeway does not consent thereto, such selectmen or common council may call out the Commissioner of Transportation, who, after due notice to such company, shall inquire into the facts, at the expense of such town or city. If the commissioner finds that a footway along such bridge or causeway would be of public convenience, he shall authorize such town or city to construct or maintain the same at its own expense and to attach the same for support to such bridge or causeway. Such footway shall be constructed entirely outside of the bridge or causeway to which it is attached and so constructed, maintained and used as not to interfere with the use of such bridge or causeway.

(1949 Rev., S. 5509; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission” and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-124 transferred to Sec. 13b-297.



Section 13b-298 - (Formerly Sec. 16-125). Cattle guards.

Each railroad company shall construct suitable cattle guards and fences at all railroad crossings of passways or highways to prevent cattle from passing upon its railroad, except when the Commissioner of Transportation deems it unnecessary.

(1949 Rev., S. 5510; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-125 transferred to Sec. 13b-298.

Section operates as an amendment to all railroad company charters. 27 C. 479.



Section 13b-299 - (Formerly Sec. 16-126). Fences.

Each company shall erect and maintain fences, on the sides of the railroads operated by it, at such places and within such times as the Commissioner of Transportation directs.

(1949 Rev., S. 5511; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-126 transferred to Sec. 13b-299.

Where act authorizing commissioners’ order to fence was repealed, order became void and was not revived by reenactment of same statute. 49 C. 139. When fences were to be erected where ordered by commissioners, company was not obliged to fence until order was made. 50 C. 128. Where there were repeated grants of power, and company acted under last, it was held subject to obligation to fence, which did not apply to companies incorporated under earlier grants. 51 C. 403. Unless required by special statute, company is not bound to maintain such fences as will keep boys off the track. 53 C. 473. Company not required to maintain fence between its tracks and those of another company. 57 C. 442. Meaning of word “constructed”. 87 C. 57.



Section 13b-300 - (Formerly Sec. 16-127). Order for fencing.

The Commissioner of Transportation shall make a special investigation as to the condition of the fences on the line of any railroad, when so requested in writing, and, if the commissioner deems it necessary, shall issue an order directing the company operating such railroad to erect or repair such fences. Such order shall specify the place or places at which, the manner in which and the time within which the fences are to be erected or repaired and shall be served upon the company. Such service may be made by mailing a registered or certified letter addressed to the secretary of the company.

(1949 Rev., S. 5512; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 96-180, S. 35, 166; P.A. 03-115, S. 75.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-127 transferred to Sec. 13b-300; P.A. 96-180 made a technical change, effective June 3, 1996; P.A. 03-115 made technical changes.



Section 13b-301 - (Formerly Sec. 16-128). Penalty. Damage.

If any railroad company neglects to comply with any such order, it shall forfeit to the state one hundred dollars for each month of such neglect. Any person who, without neglect on his part, suffers damage by reason of the neglect of any company to erect or maintain fences as required by law may recover such damage from such company.

(1949 Rev., S. 5513.)

History: In 1981 Sec. 16-128 transferred to Sec. 13b-301.

Section should receive a reasonable rather than a literal construction. 57 C. 444.



Section 13b-302 - (Formerly Sec. 16-129). When adjoining owner neglects duty to erect or maintain fence.

When it is the duty of the owner of land adjoining any railroad to erect or maintain a fence between such land and such railroad and such owner has neglected to erect or maintain such fence and it has been erected or maintained by the railroad company in conformity to the order of the Commissioner of Transportation, such company may collect the cost of erecting and maintaining such fence from such owner. Such cost shall be a lien in favor of such company on such land, and such lien shall take precedence over any other lien or encumbrance on such land and may be foreclosed in the same manner as a mortgage lien, but shall not continue in force unless such company, within sixty days after the completion of such fence, files a certificate with the town clerk of the town in which such land is situated, describing such land and specifying the amount claimed as a lien on such land and the dates of the commencement and completion of such fence, which certificate shall be recorded by such clerk on the land records of such town.

(1949 Rev., S. 5514; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 03-115, S. 76.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-129 transferred to Sec. 13b-302; P.A. 03-115 made technical changes.



Section 13b-303 - (Formerly Sec. 16-130). Fences affected by contract.

When by contract neither the owner of such land nor the railroad company can oblige the other to erect or maintain the fence, or such owner or his grantor has agreed not to require the railroad company to erect or maintain such fence, and such fence has been so erected or maintained by the company by order of the Commissioner of Transportation, such company may collect from such owner one-half of the cost of erecting and maintaining such fence, which amount shall be a lien on such land as provided in section 13b-302.

(1949 Rev., S. 5515; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-130 transferred to Sec. 13b-303.



Section 13b-304 - (Formerly Sec. 16-131). Roads operated by trustees.

When any railroad is operated by a trustee or receiver, the duties and liabilities imposed and the rights conferred by sections 13b-299 to 13b-303, inclusive, upon companies are imposed and conferred upon such trustee or receiver. Each order of the Commissioner of Transportation upon such trustee or receiver shall be served by some indifferent person, by leaving a true and attested copy of such order, with or at the usual place of abode of such trustee or receiver, within six days of the date thereof.

(1949 Rev., S. 5516; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “public utilities commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-131 transferred to Sec. 13b-304.



Section 13b-305 - (Formerly Sec. 16-132). Complaint by state’s attorney for neglect of highway.

When any railroad company neglects to construct any highway or bridge which it is its duty to construct, or to keep in repair any bridge, embankment, filling or abutment which it is its duty to maintain, the state’s attorney in any judicial district in which the whole or any part of such highway, bridge, embankment, filling or abutment is situated shall make complaint thereof to the superior court for such judicial district, and further proceedings shall thereupon be taken against such company, similar to those required against a town neglecting to construct a road laid out by the Superior Court or to keep in repair a road within its limits which it is its duty to construct or keep in repair.

(1949 Rev., S. 5517; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county” where appearing; in 1981 Sec. 16-132 transferred to Sec. 13b-305.

See Sec. 13a-69 re proceedings when towns disobey court order to construct or alter a highway.



Section 13b-306 - (Formerly Sec. 16-133). Property needed for changing road or bridge.

Section 13b-306 is repealed, effective October 1, 2000.

(1949 Rev., S. 5518; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39.)



Section 13b-307 - (Formerly Sec. 16-134). Change of location of canals or watercourses.

Section 13b-307 is repealed, effective October 1, 2002.

(1949 Rev., S. 5519; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 00-148, S. 39; P.A. 01-105, S. 21; S.A. 02-12, S. 1.)



Section 13b-308 - (Formerly Sec. 16-135). Commercial sidetracks or branch line tracks at grade.

The Commissioner of Transportation, on the application in writing of the selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough, may make all necessary orders concerning the laying of any commercial or industrial sidetrack or sidetracks, or branch line tracks used only for freight traffic, at grade, upon or across any highway within the limits of such town, city or borough and may also make all necessary orders concerning the laying of any highway, at grade, upon or across any commercial or industrial sidetrack or sidetracks, or branch line tracks used only for freight traffic, within the limits of such town, city or borough.

(1949 Rev., S. 5520; 1957, P.A. 564, S. 1; 1959, P.A. 22, S. 1; 1969, P.A. 768, S. 223; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 570, 571, 610.)

History: 1959 act added branch line tracks used for freight traffic; 1969 act substituted “commissioner of transportation” for “highway commissioner”; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and deleted “commissioner of transportation” from officials authorized to make application, effective January 1, 1979; in 1981 Sec. 16-135 transferred to Sec. 13b-308.

Cited. 103 C. 206. Commission specifically authorized to permit laying of sidetracks at grade; history discussed. 143 C. 109.



Section 13b-309 - (Formerly Sec. 16-136). Abandonment of station.

No company shall abandon any station on its railroad, after the same has been established for one year, except with the approval of the Commissioner of Transportation, given after a public hearing, notice of which shall be posted conspicuously in such station for one month previous to the hearing. The commissioner, upon petition of not fewer than twenty-five affected persons, shall hold his hearing at such station.

(1949 Rev., S. 5521; 1961, P.A. 35; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: 1961 act removed requirement that hearing be held at station except on petition of not fewer than twenty-five affected persons; P.A. 75-486 substituted “public utilities control authority” and “authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-136 transferred to Sec. 13b-309.

Place where trains stopped for passengers and mail, but where no tickets were sold, held to be a station. 37 C. 153. Commissioners’ order for discontinuing station held void because conditional. 41 C. 356. Order for discontinuing old station on erection of new valid. 42 C. 56; 104 U.S. 1. Statute requiring trains to stop at a given station upheld. 43 C. 351. Law is valid. 104 U.S. 1.



Section 13b-310 - (Formerly Sec. 16-137). Change of station when line is moved.

Whenever any company changes the location of the track of any railroad owned or leased by such company, for the purpose of improving the line of the railroad, and desires to abandon the former line and there is a railroad station upon the line which it is proposed to abandon, such company may apply in writing to the Commissioner of Transportation for authority to abandon the use of such station, after a new station has been provided at some convenient point upon the new line of such railroad. Whenever such application is made, the commissioner shall fix a time and place for a hearing and shall give notice of the same by causing to be posted at least thirty days before the time of such hearing, in the railroad station which it is proposed to abandon, a copy of such application and order of notice and may, upon such hearing, fix the location of a new station upon the new line. When such new station has been constructed and opened for the use of the public, such company may abandon the old station.

(1949 Rev., S. 5522; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” or “authority” for “commission”, i.e. public utilities commission, where appearing, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “the commissioner” for “the authority”, effective January 1, 1979; in 1981 Sec. 16-137 transferred to Sec. 13b-310.



Section 13b-311 - (Formerly Sec. 16-138). Rebuilding or repairing of station.

Whenever any freight or passenger station on any railroad is destroyed or rendered unfit for use, the company owning such station shall rebuild or repair the same within a reasonable time unless excused by the Commissioner of Transportation. If such company neglects so to do, the commissioner shall make such order regarding such rebuilding or repairing as he deems equitable, and such order may be enforced by mandamus brought in the name of the state.

(1949 Rev., S. 5523; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-138 transferred to Sec. 13b-311.



Section 13b-312 - Owner of station to comply with structural guidelines and standards.

Any person, firm or corporation owning a railroad station in use as such in this state shall comply with all structural guidelines and standards for railroad stations, established by the Department of Transportation, concerned with, but not limited to, the health, safety and security of all individuals using such stations.

(P.A. 79-164; P.A. 03-115, S. 77; 03-278, S. 35.)

History: P.A. 03-115, effective October 1, 2003, and P.A. 03-278, effective July 9, 2003, made identical technical change.



Section 13b-313 - (Formerly Sec. 16-139). Petition to stop trains.

Section 13b-313 is repealed, effective October 1, 2002.

(1949 Rev., S. 5524; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; S.A. 02-12, S. 1.)



Section 13b-314 - (Formerly Sec. 16-139a). Maintenance of station by municipality.

Any town, city or borough may, by ordinance, provide for the maintenance of any railroad passenger station building and grounds within its limits, or may do so indirectly, by paying the railroad to do such maintenance work, and may make appropriations for such purposes.

(1963, P.A. 464.)

History: In 1981 Sec. 16-139a transferred to Sec. 13b-314.



Section 13b-315 - Enforcement of statutory provisions and orders of commissioner.

On application of the Commissioner of Transportation or of the Attorney General, the superior court for the judicial district of Hartford may enforce, by appropriate decree or process, any provision of this chapter and chapters 245 and 245b or any valid order of the Commissioner of Transportation pursuant to these chapters.

(P.A. 81-435, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

See Secs. 13b-235, 13b-375 for identical provisions relating to railroads and railways generally and railroad operations respectively.






Chapter 245b - Railroad Operations

Section 13b-324 - (Formerly Sec. 16-140). Compliance with orders re operation of trains. Accident notification requirements.

(a) The Commissioner of Transportation shall investigate the operating and manning of passenger and freight trains and make such orders, regulations or recommendations as, upon investigation, the commissioner deems necessary for the safety and protection of the public or of the employees of any railroad company operating such trains. Any railroad company that fails to comply with any valid order of the commissioner shall be fined not more that one thousand dollars for each offense and be liable in double damages for any resulting injury or damages to any person.

(b) In the event of an accident involving personal injury or affecting the public safety occurring on any of its property or involving any of its equipment, a railroad company shall notify the commissioner as soon as possible after the accident. Any notice given orally shall be confirmed in writing within five days. Any railroad company that fails to comply with this subsection shall be fined not more than five hundred dollars for each offense.

(1949 Rev., S. 5525; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 81-435, S. 2.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-140 transferred to Sec. 13b-324; P.A. 81-435 imposed penalties for failure to comply with any valid order of the commissioner and added Subsec. (b) imposing notification requirements in case of an accident.



Section 13b-325 - (Formerly Sec. 16-141). Operation of motor buses.

Any railroad company operating a railroad in the state may apply to the Department of Transportation for certificates of public convenience and necessity pursuant to the provisions of chapter 244 and, subject to the provisions thereof, so far as the same may be applicable, may acquire, own and operate motor vehicles for the purpose of carrying passengers for hire upon the highways of the state at a fixed individual or per capita fare and for the purpose of transporting property for hire upon such highways.

(1949 Rev., S. 5526; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 571, 610; P.A. 79-610, S. 40, 47.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “division of public utility control within the department of business regulation” for “public utilities control authority”, effective January 1, 1979; P.A. 79-610 substituted “department of transportation” for “division of public utility control within the department of business regulation”; in 1981 Sec. 16-141 transferred to Sec. 13b-325.



Section 13b-326 to 13b-328 - (Formerly Secs. 16-142 to 16-144). Operation: Of gasoline cars; by electricity; of aircraft.

Sections 13b-326 to 13b-328, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5527–5529; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; S.A. 02-12, S. 1.)



Section 13b-329 - (Formerly Sec. 16-145). Audible signals; distance from grade crossing when sounding is to commence; maximum decibel level regulations.

(a) Each engine used upon a railroad shall be supplied with an audible signal of sufficient amplification for existing circumstances, which audible signal shall be so attached to such engine as to be conveniently accessible to the engineer and in good order for use. Each person controlling the motions of an engine on a railroad shall commence sounding the audible signal when such engine is approaching and is within eighty rods of the place where such railroad crosses any highway at grade and shall keep such audible signal occasionally sounding until such engine has crossed such highway, provided when it appears to the Commissioner of Transportation upon the written complaint of an elected official of any town, city or borough wherein such crossing at grade is located that public safety requires the commencing of the sounding of the audible signal at a distance greater or lesser than eighty rods from such crossing at grade, the Commissioner of Transportation shall make such order in relation thereto as he deems advisable, provided in no event shall said Commissioner of Transportation order the sounding of any audible signal to commence at a distance of less than twenty-seven rods from any crossing at grade. The company in whose service such person may be shall pay all damages which may accrue to any person in consequence of any omission to comply with any provision of this subsection; and no railroad company shall knowingly employ an engineer who has been twice convicted of violating any provision of this subsection.

(b) The Commissioner of Transportation, with the advice of the Commissioner of Energy and Environmental Protection, may establish by regulation the maximum decibel levels which may be emitted by any audible signal attached to a train engine, provided such maximum decibel level shall not be less than eighty-seven decibels.

(c) Any railroad company operating any train engine which is equipped with an audible signal which produces noise emissions in excess of the maximum decibel levels allowed for such devices as established by said Commissioner of Transportation is in violation of this section.

(1949 Rev., S. 5530; 1957, P.A. 382; P.A. 77-175; 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-59, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 77-175 provided for sounding of bell or whistle at greater distance then already established where public safety requires and also provided for a minimum distance and provided that the public utilities control authority with advice of commissioners of environmental protection and transportation may establish maximum decibel levels for noise emitting devices and set a minimum level of eighty-seven decibels and that company’s failing to comply with levels once established, shall be in violation of the section; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; P.A. 79-59 deleted references to bells and whistles and substituted therefor, “audible signal” and deleted provision for air whistle in lieu of steam whistle; in 1981 Sec. 16-145 transferred to Sec. 13b-329; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

Company owes only ordinary care to persons on highway near railroad. 56 C. 457. Engineer is not usually required to sound both whistle and bell, but must use both if circumstances require. 59 C. 369. Engineer’s acts to be judged by circumstances as they appeared to him at the time. 60 C. 299. If engineer complies with statute as to signals, he fulfills his whole duty, in the absence of special circumstances. 72 C. 212. Failure to give warnings as negligence. 82 C. 144. Statute is for protection of users of highway crossings. 127 C. 331. Applies only to grade crossings over highways which are public ways. 136 C. 670. Reversible error for court to fail to refer to conflict in evidence as to whether crossing was a highway or private way crossing. 137 C. 353.

Cited. 15 CS 109; 21 CS 282.



Section 13b-330 - (Formerly Sec. 16-146). Warning device on gasoline motor car.

Any railroad company operating a gasoline motor car upon its railroad shall use on such car such device or devices, for giving warning of the approach of such car to crossings of such railroad by highways, as are approved by the Commissioner of Transportation, and the use of such device or devices on such cars shall be construed to be a compliance with the requirements of section 13b-329.

(1949 Rev., S. 5531; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-146 transferred to Sec. 13b-330.



Section 13b-331 - (Formerly Sec. 16-147). Engineers to have copies of law and be sworn.

No company shall permit any person to drive an engine upon a railroad operated by it, unless he has first received a printed copy of section 13b-329 and of this section and has made oath that he will faithfully comply with their provisions.

(1949 Rev., S. 5532.)

History: In 1981 Sec. 16-147 transferred to Sec. 13b-331.



Section 13b-332 - (Formerly Sec. 16-148). Assistant engineer or fireman may signal.

Each engineer in charge of an engine may direct and authorize any fireman or assistant engineer, who is under his authority at the time, to perform the duties imposed upon him as such engineer by section 13b-329, but nothing in this section shall relieve the engineer from any liability or responsibility.

(1949 Rev., S. 5533.)

History: In 1981 Sec. 16-148 transferred to Sec. 13b-332.

Cited. 15 CS 109.



Section 13b-333 - (Formerly Sec. 16-149). Signal at crossing not at grade.

Section 13b-333 is repealed, effective October 1, 2002.

(1949 Rev., S. 5534; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; S.A. 02-12, S. 1.)



Section 13b-334 - (Formerly Sec. 16-150). Commissioner of Transportation may regulate signals.

When the selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough bring their petition in writing to the Commissioner of Transportation, representing that the public interest requires that the blowing of the engine whistle at certain points within the limits of such town, city or borough shall be dispensed with, the commissioner shall appoint a time and place for hearing such petition and shall give reasonable notice thereof to the petitioners and the company operating such railroad. If, after such hearing, the commissioner is of the opinion that the sounding of the whistle can be safely dispensed with, he shall direct such company to omit such signal and require any other signal in lieu thereof which he judges best. The commissioner may, at any time, modify or annul any such order.

(1949 Rev., S. 5535; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, where first appearing and “authority” for “commission” where appearing subsequently, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-150 transferred to Sec. 13b-334.

Railroad stationing flagman at crossing on order of commissioners ordinarily performs its full duty in protecting travelers. 90 C. 52.



Section 13b-335 - (Formerly Sec. 16-151). Change of signals.

Section 13b-335 is repealed, effective October 1, 2002.

(1949 Rev., S. 5536; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; S.A. 02-12, S. 1.)



Section 13b-336 - (Formerly Sec. 16-152). Lights on track motor cars.

Each person, firm or corporation operating or controlling any railroad running through or within the state shall equip each of its track motor cars, used during the period from thirty minutes before sunset to thirty minutes after sunrise, with an electric headlight of such construction and with sufficient candlepower to render plainly visible, at a distance of not less than three hundred feet in advance of such track motor car, any track obstruction, landmark, warning sign or grade crossing, and shall equip such track motor car with a red rear electric light of such construction and with sufficient candlepower as to be plainly visible at a distance of three hundred feet. Any person, firm or corporation operating or controlling any railroad running through or within this state using or permitting to be used on its lines in this state a track motor car in violation of the provisions of this section shall be fined one hundred dollars for each violation.

(1951, S. 2612d.)

History: In 1981 Sec. 16-152 transferred to Sec. 13b-336.



Section 13b-337 - (Formerly Sec. 16-153). Windshields and tops on track motor cars.

(a) Each person, firm or corporation operating or controlling any railroad running through or within this state shall equip each of its track motor cars with (1) a windshield and a device for cleaning rain, snow and other moisture from such windshield, which device shall be maintained in good order and so constructed as to be controlled or operated by the operator of such track motor car, and (2) a canopy or top of such construction as to adequately protect the occupants thereof from the rays of the sun, rain, snow or other inclement weather.

(b) Any person, firm or corporation operating or controlling any railroad running through or within this state using or permitting to be used on its lines in this state a track motor car in violation of the provisions of subsection (a) of this section shall be fined one hundred dollars for each violation.

(1951, S. 2613d; P.A. 03-115, S. 78.)

History: In 1981 Sec. 16-153 transferred to Sec. 13b-337; P.A. 03-115 divided existing provisions into Subsecs. (a) and (b) and made technical changes.



Section 13b-338 - (Formerly Sec. 16-154). Obstruction of streets by railroad cars.

No railroad corporation or receiver or assignee thereof, or its or his servant or agent, shall wilfully or negligently obstruct or unnecessarily and unreasonably use or occupy any highway or street, or shall in any case obstruct, use or occupy a highway or street with cars or engines for more than five minutes at one time. Any railroad corporation, or receiver or assignee thereof, violating any provision of this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 2164.)

History: In 1981 Sec. 16-154 transferred to Sec. 13b-338.

Former statute upheld and applied. 82 C. 1.



Section 13b-339 - (Formerly Sec. 16-155). Obstruction of highway at crossing.

Any person traveling upon any public highway, which is crossed by the tracks of any railroad company, who is obstructed or prevented from crossing such tracks for a longer time than five minutes, by reason of any train, car or locomotive using or occupying such highway, or by any gate, may recover twenty-five dollars and costs from the corporation or person owning or operating such railroad, provided suit shall be brought within thirty days from the date of such obstruction. The person first filing notice with the Commissioner of Transportation of intention to bring suit under the provisions of this section shall be entitled to the only recovery for any such obstruction.

(1949 Rev., S. 5537; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-155 transferred to Sec. Sec. 13b-339.

Cited. 136 C. 683.



Section 13b-340 - (Formerly Sec. 16-156). Use of highway for switching.

The Commissioner of Transportation may forbid any railroad company to use for switching purposes or standing trains such portion of its tracks upon or across any highway as in his opinion public convenience requires should not be so used; and he may limit the number of tracks which a company may lay upon or across a highway for side tracks or switching purposes, and may order any such company to remove such of the side tracks or switching tracks upon or across any highway as the commissioner deems public convenience or safety requires should be removed.

(1949 Rev., S. 5538; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” where next appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-156 transferred to Sec. 13b-340.

Origin and purpose of section. 82 C. 3.



Section 13b-341 - (Formerly Sec. 16-157). Use for switching regulated on petition.

The Commissioner of Transportation, when requested in writing by the selectmen of any town, the mayor of any city or the warden of any borough to forbid the use for switching purposes of the tracks of any company where the same cross any highway within such town, city or borough, shall visit such crossing, first giving reasonable notice to the authorities making such request and to such company, and, if he finds that public convenience requires, shall order the company operating such railroad not to use the same, or such part thereof as may be specified in such order, for switching purposes, and may make any order regulating such switching that he deems advisable; and, upon like application and notice, shall make such orders in regard to the laying of side tracks or tracks for switching purposes upon or across such highways, or for the removal of such tracks already laid, as he deems advisable. The commissioner may change any such order, after giving such town, city or borough and such company an opportunity to be heard.

(1949 Rev., S. 5539; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” where next appearing, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-157 transferred to Sec. 13b-341.

Purpose and effect of section. 84 C. 581.



Section 13b-342 - (Formerly Sec. 16-158). General orders regarding crossings. Forfeiture.

The Commissioner of Transportation may make orders for the regulation of the speed at which locomotives and cars shall cross highways and generally may make all orders which he deems necessary to prevent inconvenience to the public relating to the crossing or obstruction of highways by locomotives and cars. Any company which violates any such order shall forfeit to the state fifty dollars for each day of such violation.

(1949 Rev., S. 5540; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-158 transferred to Sec. 13b-342.

See Sec. 13b-348 re regulation of trains’ speed in cities and boroughs.

In absence of order, whether speed is excessive is question of fact. 81 C. 609; 82 C. 3; 83 C. 323. Cited. 122 C. 293; 136 C. 683.

Cited. 15 CS 109.

Annotation to present section:

Cited. 33 CA 775.



Section 13b-343 - (Formerly Sec. 16-159). Gates, flagmen and signals at grade crossings. Forfeiture. Notice and hearing re reactivation of railroad line.

The Commissioner of Transportation, when requested in writing by the selectmen of any town, the mayor and common council of any city or the warden and burgesses of any borough to order gates, a flagman or electric signals or other signal device to be installed and maintained at any railroad crossing where a railroad crosses a public highway at grade within such town, city or borough, shall hold a hearing thereon or may, of his own motion, hold such hearing, first giving the town, city or borough wherein the crossing is located, and the company operating the railroad, reasonable notice thereof. If the commissioner upon such hearing finds that public safety requires it, the commissioner shall order such company to install and maintain, at such crossing, gates, a flagman or such electric signals or other signal device as may be approved by the commissioner, or to do any other act deemed necessary for the protection of the public. The commissioner may rescind, alter or amend any such order, whenever the commissioner deems it necessary, upon first giving the municipality wherein the crossing is located and the railroad company an opportunity to be heard thereon. If any such company fails to comply with any order of the commissioner made pursuant to this section, it shall forfeit to the state fifty dollars for each day of such failure. The commissioner shall notify state and municipal elected officials of affected towns of the reactivation of any railroad line not later than forty-five days from notification to the Department of Transportation, by the railroad, of such reactivation. The commissioner, or the commissioner’s designee, shall determine if a public hearing on the safety of rail crossings is required on the reactivated railroad line, provided, if a state or municipal official requests a public hearing, the commissioner shall hold a public hearing. Any such hearing shall be scheduled not later than ninety days prior to the reactivation of such railroad line. Any comments or recommendations on railroad safety that are provided to the public hearing officer during the public hearing shall be reviewed and incorporated, as deemed appropriate by the commissioner, to address concerns raised at the hearing.

(1949 Rev., S. 5541; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 07-232, S. 45.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” where appearing thereafter, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-159 transferred to Sec. 13b-343; P.A. 07-232 added provisions re notice and hearing prior to reactivation of a railroad line.

Requirements of commission are not exhaustive; railroad may be negligent in not providing other safeguards. 102 C. 750; 103 C. 508; but see 90 C. 56; 81 C. 609. Cited. 136 C. 683.

Cited. 15 CS 109.

Annotation to present section:

Cited. 33 CA 775.



Section 13b-344 - (Formerly Sec. 16-160). Signs at grade crossings. Notification of locations of railroad crossings. Local police or firemen to direct traffic at crossings with malfunctioning gates or signals.

(a) Each town, city or borough shall place, inspect and maintain warning signs and pavement markings consisting of stop lines and advance warning markings on each highway approaching a crossing at grade of such highway and the tracks of any railroad within the respective limits of such town, city or borough. Such signs shall be furnished by the railroad company crossing such highway. Such signs and pavement markings shall conform with the Federal Highway Administration’s Manual on Uniform Traffic Control Devices and shall be placed in a manner that conforms with said manual. If in the case of any such crossing it appears that the placing of the signs prescribed by this section is impracticable or unnecessary, the Commissioner of Transportation may release such municipality from the obligation of placing and maintaining such signs on the highway near such crossing. The Department of Transportation shall annually notify in writing the appropriate town, city or borough of the location of all railroad crossings within the respective limits of such town, city or borough and the obligations of such town, city or borough under the provisions of this subsection.

(b) Each town, city or borough, upon receipt of a report of a malfunctioning grade crossing gate or signal shall dispatch local police or firemen to the crossing who shall, upon consultation with the railroad company crossing such highway, either direct traffic across the crossing or to an alternate route until such time as the railroad company crossing such highway repairs the gate or signal or assumes responsibility for directing traffic.

(1949 Rev., S. 5542; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 90-329, S. 1; P.A. 00-148, S. 12, 41; P.A. 08-101, S. 3.)

History: P.A. 75-486 substituted public utilities control “authority” for public utilities “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “authority”, effective January 1, 1979; in 1981 Sec. 16-160 transferred to Sec. 13b-344; P.A. 90-329 added a new Subsec. (b) requiring local police or firemen to direct traffic at crossings at grade with malfunctioning gates or signals; P.A. 00-148 amended Subsec. (a) by requiring the inspection of warning signs and the placement, inspection and maintenance of certain pavement markings, by replacing requirements that signs and pavement markings conform with standards set by the American Association of State Highway Officials and be placed in conspicuous locations with requirement that signs and pavement markings conform with the Federal Highway Administration’s Manual on Uniform Traffic Control Devices, by deleting provision re petition of municipality and by adding procedure for notification to the appropriate municipality of all railroad crossings within the limits of the municipality, and amended Subsec. (b) by requiring municipal police or firemen to consult with the railroad company crossing the highway re a report of a malfunctioning grade crossing gate or signal, effective May 26, 2000; P.A. 08-101 amended Subsec. (a) to replace former requirements re notification to municipalities and provision of list with requirement that Department of Transportation provide notification of crossing locations and obligations to municipalities.

Cited. 136 C. 683.

Annotation to present section:

Cited. 33 CA 775.



Section 13b-344a - Person not to cross tracks when warned by signal, gates, flagmen or law enforcement officer of approach of railroad locomotive.

No person shall cross railroad tracks at a designated railroad grade crossing when warned by an automatic signal, crossing gates, flagman or law enforcement officer of the approach of a railroad locomotive, railroad car or train or when otherwise warned of the approach of such a locomotive, car or train. Violation of this section shall be an infraction.

(P.A. 05-210, S. 34.)



Section 13b-345 - (Formerly Sec. 16-161). Duties of commissioner re grade crossings. Traffic control devices and measures. Signs. Log, investigation and repair of malfunctioning crossing gates or signals.

(a) The Commissioner of Transportation shall investigate conditions surrounding all railroad crossings with public highways at grade and determine at which of such crossings public safety reasonably requires that any person traveling upon the highway shall come to a stop or proceed with caution before passing over the tracks at such crossing. The commissioner may require the railroad company at each of such crossings so determined to erect and maintain on the highway and within the limits of its right-of-way a “stop”, “caution” or other sign of a type approved by the commissioner, and may require the company at any grade crossing to erect and maintain stop, caution, warning or other signs of a type approved by the commissioner, but where the tracks cross at grade on state highways, the commissioner shall prescribe the nature of traffic control devices and traffic control measures to be installed at such grade crossings. When traffic control measures are to be installed on state highways, they shall be furnished and installed by the Commissioner of Transportation.

(b) The commissioner shall require each railroad company operating trains at or above twenty-five miles per hour, at all of its crossings at grade with gates or signals, to erect and maintain, within the limits of its right-of-way, a sign advising the public to call the 911 emergency telecommunications number upon the malfunctioning of any grade crossing gates or signals. Such sign shall be of a type approved by the commissioner.

(c) The commissioner shall require each railroad company to maintain logs, subject to the inspection of the department, listing all reports of the malfunctioning of its grade crossing gates or signals. Each log shall contain information concerning all investigations and actions taken by the company to repair the malfunctioning gates or signals. Each company shall report to the municipality all actions taken to repair any malfunctioning gates or signals within the municipality.

(d) Each railroad company, upon receiving a report of the malfunctioning of one of its crossing gates or signals, shall immediately investigate such report and repair any malfunction. Such inspection shall not be completed from a moving train.

(1949 Rev., S. 5543; 1963, P.A. 246; 1969, P.A. 768, S. 224; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 90-329, S. 2; P.A. 00-148, S. 13, 41; P.A. 12-132, S. 13.)

History: 1963 act provided for state traffic commission to prescribe traffic control devices and measures where trucks cross at grade on state highways and for the state highway commissioner to furnish and install traffic control measures on state highways; 1969 act substituted “commissioner of transportation” for “state highway commissioner”; P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” where appearing thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority” where appearing, effective January 1, 1979; in 1981 Sec. 16-161 transferred to Sec. 13b-345; P.A. 90-329 added a new Subsec. (b) requiring railroad companies to erect signs with the 911 emergency telecommunications telephone number at all of crossings at grade, a new Subsec. (c) requiring railroad companies to maintain logs of all malfunctioning gates or signals, a new Subsec. (d) requiring railroad companies to immediately investigate and repair all malfunctioning gates or signals and a new Subsec. (e) exempting trains which do not exceed 25 miles per hour from the provisions of the section; P.A. 00-148 amended Subsec. (b) by adding provision limiting the requirements of subsection to railroad companies operating trains at or above 25 miles per hour and deleted former Subsec. (e) re exemption of railroad companies operating trains which do not exceed 25 miles per hour, effective May 26, 2000; P.A. 12-132 amended Subsec. (a) by replacing reference to State Traffic Commission with reference to commissioner and amended Subsec. (b) by deleting provision re State Traffic Commission, effective July 1, 2012.

Cited. 136 C. 683.

Annotations to present section:

Cited. 26 CA 74; 33 CA 775.



Section 13b-345a - Towns authorized to petition the department to install a mandatory stop on any municipal or state highway approaching a crossing at grade.

Any town, city or borough may petition the Department of Transportation to provide a mandatory stop on any municipal or state highway approaching a crossing at grade. Upon receipt of any such petition, the department shall fix a time and place of hearing, within a reasonable time, and shall provide notice of such hearing to the public through publication of notice in a newspaper having general circulation in the town, city or borough where such crossing is located. Within sixty days of the hearing the department shall render a written decision on the petition.

(P.A. 90-329, S. 3.)



Section 13b-345b - Regulations to ensure safe maintenance, inspection and testing of signal systems and devices at railroad crossings.

Section 13b-345b is repealed, effective July 1, 1998.

(P.A. 90-329, S. 4; P.A. 98-182, S. 21, 22.)



Section 13b-346 - (Formerly Sec. 16-162). Penalty.

Section 13b-346 is repealed, effective October 1, 2012.

(1949 Rev., S. 5544; P.A. 12-80, S. 193.)



Section 13b-347 - (Formerly Sec. 16-163). Warnings at grade crossings.

Section 13b-347 is repealed, effective October 1, 2002.

(1949 Rev., S. 5545; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; P.A. 02-89, S. 90.)



Section 13b-348 - (Formerly Sec. 16-164). Speed of trains in cities and boroughs.

The power to regulate the speed of railroad trains within the limits of cities and boroughs shall be vested exclusively in the Commissioner of Transportation.

(1949 Rev., S. 5546; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-164 transferred to Sec. 13b-348.

See Sec. 13b-342 re general orders regarding crossings.



Section 13b-349 - (Formerly Sec. 16-165). Cars at rear of locomotive.

No railroad company shall operate any regularly scheduled train for the transportation of passengers which is propelled by a locomotive attached to the cars in any other manner than at the rear of such locomotive, unless authorized by the Commissioner of Transportation after hearing and under such limitations as the commissioner may prescribe. The provisions of this section shall not apply to locomotives while trains are being made up in yards, or while switching, or in emergencies which interrupt the regular schedule of trains. Any railroad company which operates any train in violation of the provisions of this section shall forfeit fifty dollars to the state.

(1949 Rev., S. 5547; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” where appearing thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 section 16-165 transferred to section 13b-349.



Section 13b-350 - (Formerly Sec. 16-166). Standard time.

Section 13b-350 is repealed, effective October 1, 2002.

(1949 Rev., S. 5548; S.A. 02-12, S. 1.)



Section 13b-351 - (Formerly Sec. 16-167). Approach to station. Forfeiture.

Each railroad company shall maintain a convenient and safe approach for vehicles to each of its passenger stations from the highway and, for a reasonable time before and after the arrival of any passenger train stopping at such station, shall keep such approach free from obstruction. The Commissioner of Transportation may make such orders as he deems necessary and reasonable in each such case to which his attention is called. Any company violating such an order shall forfeit to the state one hundred dollars for each day of such violation.

(1949 Rev., S. 5549; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, effective December 1, 1975; P.A. 77-614 and P.A. 78-303 substituted “commissioner of transportation” for “public utilities control authority”, effective January 1, 1979; in 1981 Sec. 16-167 transferred to Sec. 13b-351.



Section 13b-352 - (Formerly Sec. 16-168). Platforms; hand cars; water; baggage checks; stations posted.

Section 13b-352 is repealed, effective October 1, 2002.

(1949 Rev., S. 5550; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; S.A. 02-12, S. 1.)



Section 13b-353 - (Formerly Sec. 16-169). Water closets at stations.

Each company operating a railroad shall maintain at each regular passenger station such suitable water closets as in the judgment of the Commissioner of Transportation the public convenience may require. The commissioner may make all necessary orders relating thereto and enforce the same by mandamus in the name of the state.

(1949 Rev., S. 5551; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission”, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-169 transferred to Sec. 13b-353.



Section 13b-354 - (Formerly Sec. 16-169a). Maintenance of station and working yard areas.

As used in this section “working yard area” means the area used for the classification and storage of passenger and freight cars. Each railroad company shall maintain its station and working yard areas free from debris, weeds and vegetation.

(1969, P.A. 329, S. 1, 2.)

History: In 1981 Sec. 16-169a transferred to Sec. 13b-354.



Section 13b-354a - Maintenance of margins alongside tracks and rights-of-way. Filing complaint by railroad labor representative. Regulations.

(a) Every railroad shall maintain and keep clear of debris the margins alongside their tracks on their right-of-way and alongside their yard tracks used for switching operations where railroad employees are required to walk in the course of their duties. Such margins constitute the area between the ends of the ties and a distance of nine feet on either side of the center line of any track in any yard. Each railroad shall keep the area around any switch in any such yard clear of debris for a distance of nine feet on either side of the center line of any tracks wherein any such switch is located. Such debris shall include, but not be limited to, used or discarded brake shoes, air hoses, railroad ties, or portions thereof, parts of railroad cars or locomotives, lumber and oil, grease or waste of any type. Debris does not include track materials being placed on or removed from the tracks under maintenance or replacement programs concerning which the railroad has notified its employees of the presence and location of such materials.

(b) If after fifteen days all normal collective bargaining procedures or those specified in state or federal regulations have failed to resolve a debris condition as specified in this section, upon the filing by a recognized railroad labor representative, as defined by the Railway Labor Act, 45 USC 151 to 159a, inclusive, as from time to time amended, of a written, verified complaint with the railroad superintendent of the division involved and with the Department of Transportation, designating the nature of the debris and the particular area or location where any of the above-described debris has existed for a period of at least seventy-two hours, the superintendent of the division shall advise the complainant as well as the Department of Transportation within ten days as to the specific remedies or actions said superintendent intends to take to resolve the complaint. If the superintendent takes issue or disagrees with the verified complaint filed by the designated railroad labor representative, he shall within ten days so notify said representative and the Department of Transportation. The Department of Transportation shall be allowed a period of fifteen days to determine the veracity of said complaint. If the complaint proves to be correct as verified by the Department of Transportation inspector, the Department of Transportation shall then issue appropriate orders to the railroad specifying that the conditions be rectified within ten days. At the end of the tenth day, if the conditions still persist, the Department of Transportation shall be empowered to fine the railroad the sum of fifty dollars per day until such time as the complaint has been rectified.

(c) The Department of Transportation shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(P.A. 89-372, S. 3, 4; P.A. 03-115, S. 79.)

History: P.A. 03-115 amended Subsec. (c) to make a technical change.



Section 13b-354b - Maintenance of way crews or employees working in area of double or multiple railroad tracks.

Whenever maintenance of way crews or employees are working in the area of double or multiple railroad tracks the following safety precautions are required: (1) All trains shall be notified of the location, by mile post, of the crews or employees working on the track, such notification shall be in writing to the train engineer from the carrier; (2) all trains operating on such tracks shall operate at a speed not to exceed fifty miles per hour; (3) one member of the crew shall be assigned as a flag person to warn other crewmen or employees of approaching trains and such flagperson shall be equipped with a radio, horn and flag; and (4) no work shall be conducted and all crewmen or employees shall stand clear while a train is approaching and passing through a work area.

(P.A. 90-258.)



Section 13b-355 - (Formerly Sec. 16-170). Bulletin of late trains. Forfeiture.

The Commissioner of Transportation, whenever requested by twenty electors residing within two miles of any station on a railroad in this state, or by the first selectman of the town, the mayor of the city or the warden of the borough in which such station is located, shall require the company owning such station to bulletin the arrival and departure of all trains over ten minutes late. No such order shall be rescinded except after hearing by the commissioner held at or near such station, after reasonable notice by mail to the signers of such request. Any company failing to comply with such order shall forfeit to the state fifty dollars for each day of such neglect.

(1949 Rev., S. 5552; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610.)

History: P.A. 75-486 substituted “public utilities control authority” for “commission”, i.e. public utilities commission, and “authority” for “commission” thereafter, effective December 1, 1975; P.A. 77-614 substituted “commissioner of transportation” for “public utilities control authority” and “commissioner” for “authority”, effective January 1, 1979; in 1981 Sec. 16-170 transferred to Sec. 13b-355.



Section 13b-356 to 13b-359 - (Formerly Secs. 16-171 to 16-174). Transportation of explosives; forfeiture. Charge for storage; forfeiture. Lien for transportation charges. Receipt; forfeiture.

Sections 13b-356 to 13b-359, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5553–5556; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 610; S.A. 02-12, S. 1.)



Section 13b-360 - (Formerly Sec. 16-175). Fire caused by engine; insurable interest.

When property is injured by fire communicated by an engine of a railroad company, without contributory negligence on the part of the person entitled to the care and possession of such property, such company shall be held responsible in damages to the extent of such injury to the person so injured. Each such company shall have an insurable interest in the property for which it may be so held responsible in damages and may procure insurance thereon in its own behalf.

(1949 Rev., S. 5557.)

History: In 1981 Sec. 16-175 transferred to Sec. 13b-360.

See Sec. 23-42 et seq. re liability of railroads for damages caused by sparks and railroad fire hazards generally.

Company held for damage to B’s property caused by fire starting on A’s land, and left burning at A’s request. 52 C. 271. Statute held constitutional; “property” included fences and trees. 54 C. 447. Statute is not penal, and action thereon is not barred for six years. 56 C. 21. Company cannot have advantage of owner’s insurance on property destroyed. 60 C. 129. Liability statutory, not for negligence. 62 C. 339; 93 C. 79. Contributory negligence will defeat recovery on statute. 72 C. 28. Nature of evidence admissible; other fires set by sparks from engine. 93 C. 79. What evidence of damage is admissible; 106 C. 424; where equitable relief is also claimed; Id., 434; measure of damage where property has no real market value. Id., 430.



Section 13b-361 - (Formerly Sec. 16-176). Notice of claim.

No action shall be brought under section 13b-360 unless written notice of the claim is given to such company within twenty days after the fire, specifying the day of the fire, giving a general description of the property injured and stating the amount claimed as damages. Such notice may be given by a letter signed by the claimant or his agent, mailed to the superintendent of the railroad or delivered to its station agent at a station in the town where the fire occurred.

(1949 Rev., S. 5558.)

History: In 1981 Sec. 16-176 transferred to Sec. 13b-361.



Section 13b-362 - (Formerly Sec. 16-177). Fire communicated by railway engine.

In an action to recover for any injury occasioned by fire communicated by any railroad locomotive engine in this state, the fact that such fire was so communicated shall be prima facie evidence of negligence on the part of the person or corporation who, at the time of such injury by fire, is in the use and occupation of such railroad, either as owner, lessee or mortgagee, and of those who at such time have the care and management of such engine.

(1949 Rev., S. 7899.)

History: In 1981 Sec. 16-177 transferred to Sec. 13b-362.

Cited. 60 C. 135; 62 C. 338, 339. Doctrine of contributory negligence as applied to such fires. 72 C. 24. Injunctive relief against operating trains so as to cause further fires. 106 C. 425.



Section 13b-363 and 13b-364 - (Formerly Secs. 16-178 and 16-179). Clearing land adjacent to railroad right-of-way. Land damages not affected by fire risk.

Sections 13b-363 and 13b-364 are repealed, effective October 1, 2002.

(1949 Rev., S. 5560, 5561; S.A. 02-12, S. 1.)



Section 13b-365 - (Formerly Sec. 16-180). Certain employees to wear badges.

All the conductors, brakemen and baggagemen employed upon the passenger trains of any company, when on duty, shall wear, in a conspicuous place, a badge showing their respective duties and the name of such company.

(1949 Rev., S. 5562.)

History: In 1981 Sec. 16-180 transferred to Sec. 13b-365.



Section 13b-366 to 13b-374 - (Formerly Secs. 16-182 to 16-190). Trains to stop before crossing drawbridge or railroad. Interference with navigation. Drawbridges. Passing switches, stations and crossings without stopping; forfeiture. Platforms for shipment of livestock. Hospital stretchers. Hours of labor of telegraph and telephone operators and train dispatchers. Passenger car regulations. Heating and lighting cars.

Sections 13b-366 to 13b-374, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5564–5572; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 13b-375 - Enforcement of statutory provisions and orders of commissioner.

On application of the Commissioner of Transportation or of the Attorney General, the superior court for the judicial district of Hartford may enforce, by appropriate decree or process, any provision of this chapter and chapters 245 and 245a or any valid order of the Commissioner of Transportation pursuant to these chapters.

(P.A. 81-435, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

See Secs. 13b-235, 13b-315 for identical provisions relating to railroads and railways generally and railroad construction and location respectively.



Section 13b-376 - Operation Lifesaver Committee. Appointments. Duties. Regulations.

(a) There is established an Operation Lifesaver Committee which shall be within the Department of Transportation for administrative purposes only. The committee shall establish an operation lifesaver program designed to reduce the number of accidents at railway crossings and to increase the public awareness of railroad crossing hazards. Said committee shall consist of the Commissioner of Transportation or his designee, the Commissioner of Education or his designee, and the Commissioner of Emergency Services and Public Protection or his designee, and six members appointed as follows: Two representatives of civic organizations, one appointed by the president pro tempore of the Senate and one appointed by the minority leader of the House of Representatives, a representative of the railroad industry appointed by the speaker of the House of Representatives, a representative of a parent teacher association appointed by the majority leader of the Senate, a representative of a local law enforcement agency appointed by the majority leader of the House of Representatives and a local government official appointed by the minority leader of the Senate. The Commissioner of Transportation shall serve as chairperson of the committee. The committee shall meet at such times as it deems necessary.

(b) The Operation Lifesaver Committee shall: (1) Administer and operate the operation lifesaver program; (2) establish committees to promote the program on the local level; (3) educate the public with information designed to reduce the number of accidents, deaths and injuries at railroad and at-grade crossings; (4) encourage state and local law enforcement agencies to vigorously enforce the law governing motorist and pedestrian rights and responsibilities; (5) encourage the development of engineering and safety improvements; (6) encourage the maintenance of railroad and at-grade crossings; (7) make recommendations to the General Assembly implementing the purposes of the committee. The committee shall annually review its progress and submit its findings and recommendation to the joint standing committee of the General Assembly having cognizance of matters relating to transportation.

(c) The Department of Transportation may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 92-98, S. 1–3; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.






Chapter 245c - Motor Carriers of Property for Hire

Section 13b-387 - (Formerly Sec. 16-281). Definitions.

The following terms shall have the meanings herein specified, when used in this chapter, unless the context otherwise indicates:

(1) “Household goods” means personal effects and property used or to be used in a dwelling when a part of the equipment or supply of such dwelling;

(2) “Household goods carrier” means any person who operates motor vehicles over the highways of this state, whether over regular or irregular routes, in the transportation of household goods for the general public, for hire;

(3) “Motor contract carrier” means any person not included under subdivision (2) of this section who operates motor vehicles over the highways of this state, whether over regular or irregular routes, in the transportation of household goods for hire under special and individual contracts;

(4) “Motor private carrier” means any person other than a household goods carrier or a motor contract carrier who operates his own vehicle or vehicles not for hire and who engages in the transportation of his own property in the furtherance of any private commercial enterprise, and such motor private carrier shall be excluded from the provisions of this chapter;

(5) “Motor vehicle” means any rubber-tired vehicle propelled or drawn by any power other than muscular, not running upon rails or tracks, used upon any highway for the transportation of property;

(6) “Person” means any individual, firm, copartnership, corporation, limited liability company, company or association or its lessees, trustees or receivers.

(1949 Rev., S. 5674; 1955, S. 2635d; 1957, P.A. 295, S. 1; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 131, 348; P.A. 88-249, S. 2, 9; P.A. 95-79, S. 38, 189; 95-126, S. 4, 25; P.A. 96-31.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-281 transferred to Sec. 13b-387, effective July 1, 1989); P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-126 deleted definition of “agricultural commodity”, substituted numeric Subdiv. designations for alphabetic designations, substituted “household goods carrier” for “motor common carrier” definition and limited such carrier to the transportation of household goods for the general public, for hire, in lieu of property, amended definition of “motor contract carrier” to limit such carrier to the transportation of household goods for hire under special and individual contracts, in lieu of property, and amended definition of “motor private carrier” to substitute “household goods carrier” for reference to “motor common carrier” and to eliminate authorization for Commissioner of Transportation to prescribe regulations for motor private carriers, effective July 1, 1995; P.A. 96-31 amended Subdiv. (1) to limit definition of “household goods” to personal effects and property used in a dwelling when part of equipment or supply of dwelling.

Power to make regulations discussed. 122 C. 292. Cited. 169 C. 253.

Subsec. (c):

Cited. 148 C. 681; 170 C. 434.

Subsec. (d):

Cited. 148 C. 681; 149 C. 480.



Section 13b-387a - Transfer of powers and duties.

In accordance with the provisions of section 4-38d, all functions, powers and duties of the Public Utilities Regulatory Authority under chapter 285 are transferred to the Department of Transportation, and whenever the words “Public Utilities Regulatory Authority” or “authority” are used in said chapter, the words “Commissioner of Transportation” or “commissioner”, whichever is appropriate, are substituted in lieu thereof.

(P.A. 88-249, S. 2, 9; P.A. 11-80, S. 1.)

History: P.A. 88-249, S. 2, effective July 1, 1989; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 13b-388 - (Formerly Sec. 16-282). Exceptions.

There shall be excluded from the provisions of this chapter motor vehicles while engaged exclusively in work for and under contract with any branch of the government of the United States or any department of the state, or for any county, city, borough or town and motor vehicles used exclusively in the collection and transportation of solid waste, as defined in section 22a-207.

(1949 Rev., S. 5675; 1955, S. 2636d; 1957, P.A. 295, S. 2; February, 1965, P.A. 148, S. 1; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 132, 348; P.A. 85-297, S. 2, 4; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 5, 25.)

History: 1965 act exempted motor vehicles used to transport milk from producers to distributors; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 85-297 exempted motor vehicles used exclusively in collection and transportation of solid waste; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-282 transferred to Sec. 13b-388, effective July 1, 1989); P.A. 95-126 eliminated exemption for motor vehicles engaged in transportation of property wholly within limits of any city or town of this state or adjoining territory, used exclusively for transportation of newspapers or fertilizers and plant spraying materials, operated by any farmer or group of farmers and used to transport agricultural commodities or livestock, controlled and operated by a cooperative marketing corporation engaged in transporting agricultural commodities, used to transport milk from producers to distributors, or known as armored cars and used to transport bullion, currency and other valuables, effective July 1, 1995.



Section 13b-389 - (Formerly Sec. 16-283). Certificate of public convenience and necessity. Penalty.

(a) No person shall operate any motor vehicle in the transportation of household goods for hire as a household goods carrier without first having obtained from the Commissioner of Transportation, after hearing, a certificate of public convenience and necessity to so operate.

(b) Any person, other than a household goods carrier who has obtained such certificate, who holds himself or herself out as a household goods carrier with intent to obtain a benefit or to injure or defraud another, shall be guilty of a class B misdemeanor.

(1949 Rev., S. 5676; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 133, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 6, 25; P.A. 02-70, S. 86.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-283 transferred to Sec. 13b-389, effective July 1, 1989); P.A. 95-126 substituted “household goods” for reference to “property” and “household goods carrier” for “motor common carrier”, effective July 1, 1995; P.A. 02-70 designated existing provisions as Subsec. (a) and added Subsec. (b) re imposition of penalty on any person, other than a household goods carrier, who holds himself or herself out as a household goods carrier with intent to obtain benefit or injure or defraud another.

Cited. 122 C. 298; 145 C. 617. When an individual or a corporation carries on an activity which can be lawfully carried on only under a franchise granted by public authority, it is liable for bodily harm caused to others by the negligence of a contractor employed to do work in carrying on the activity. 148 C. 398. Cited. Id., 681. Proof required to obtain certificate of public convenience and necessity is greater and stronger than proof required under Sec. 16-294 to show proposed operation “is not inconsistent with the public interest”. Id., 682. Cited. 219 C. 168.

Annotation to present section:

Cited. 219 C. 168.



Section 13b-390 - (Formerly Sec. 16-284). Hearing on application for certificate.

Upon the filing of an application and the payment of the fee prescribed, the Commissioner of Transportation shall, within a reasonable time, fix the time and place for a hearing thereon and shall promptly give written notice thereof to such parties in interest as the commissioner deems necessary and give public notice thereof at least one week prior to such hearing.

(1949 Rev., S. 5677; 1969, P.A. 768, S. 235; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 134, 348; P.A. 88-249, S. 3, 9.)

History: 1969 act substituted “promptly give written notice” for “mail notice” and required notification of commissioner of transportation as well as parties in interest; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 changed jurisdiction of motor carriers from the department of public utility control to the department of transportation effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-284 transferred to Sec. 13b-390, effective July 1, 1989).

Cited. 148 C. 681; 219 C. 168.

Information secured by independent investigation apart from the hearing, and not made known upon the hearing, is not evidence properly in the case; party before commission must have ample opportunity to examine exhibits, cross-examine witnesses, and offer testimony contradicting them. 25 CS 461.

Annotation to present section:

Cited. 219 C. 168.



Section 13b-391 - (Formerly Sec. 16-285). Issuance of certificates.

After the hearing provided for in section 13b-390, the Commissioner of Transportation may issue to the applicant a certificate of public convenience and necessity in a form to be prescribed by him or may refuse to issue the same, or may issue it for the partial exercise only of the privilege sought, and may prescribe therein such limitations as in his judgment public interest may require.

(1949 Rev., S. 5678; 1969, P.A. 768, S. 236; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 135, 348; P.A. 88-249, S. 4, 9; P.A. 92-136, S. 5; P.A. 93-307, S. 1, 34; 93-435, S. 3, 95; P.A. 95-126, S. 7, 25.)

History: 1969 act required that copy of order or certificate be sent to commissioner of transportation; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 changed jurisdiction of motor carriers from the department of public utility control to the department of transportation effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-285 transferred to Sec. 13b-391, effective July 1, 1989); P.A. 92-136 amended section by requiring the issuance of a decal to be conspicuously displayed on the vehicle; P.A. 93-307 specified that decals are issued on July first annually and added the provision that applicants with vehicle fleets composed of one hundred or more units would not be required to purchase decals or display a decal on each vehicle in their fleet, effective June 29, 1993; P.A. 93-435 specified applicability to hearings under Sec. 13b-390, effective June 28, 1993; P.A. 95-126 deleted requirement that commissioner issue decal on July first annually representing authority to operate, deleted provision re display of decal, and deleted exemption from decal requirement for applicants with vehicle fleets composed of one hundred or more units, effective July 1, 1995.



Section 13b-392 - (Formerly Sec. 16-286). Considerations for granting certificate.

In determining whether or not such a certificate shall be granted, the Commissioner of Transportation shall take into consideration the existing motor transportation facilities and the effect upon them of granting such certificate, the public need for the service the applicant proposes to render, the suitability of the applicant, or the suitability of the management if the applicant is a corporation, the financial responsibility of the applicant, the ability of the applicant efficiently to perform the service for which authority is requested, the condition of and effect upon the highways involved and the safety of the public using such highways. The commissioner shall take into consideration such recommendations as to motor transportation facilities, or highways, or the effect of granting such certificate upon either of them, or the safety of the public using such highways. No such certificate shall be denied solely on the ground that there is an existing rail or household goods carrier service. When it appears that no household goods carrier service is being supplied over the route or routes applied for, public convenience and necessity shall be presumed to require operation of such service.

(1949 Rev., S. 5679; June, 1955, S. 2638d; 1969, P.A. 768, S. 237; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 136, 348; P.A. 88-249, S. 5, 9; P.A. 95-126, S. 8, 25.)

History: 1969 act required consideration of recommendations of commissioner of transportation re transportation facilities and highways; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 changed jurisdiction of motor carriers from the department of public utility control to the department of transportation, effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-286 transferred to Sec. 13b-392, effective July 1, 1989); P.A. 95-126 substituted “household goods carrier service” for references to “motor service” and “motor common carrier service”, effective July 1, 1995.

Cited. 145 C. 617; 148 C. 681; 219 C. 168; 226 C. 105; 242 C. 152.

Annotations to present section:

Cited. 219 C. 168; 226 C. 105; 235 C. 334.



Section 13b-393 - (Formerly Sec. 16-287). Schedule of rates to be filed by household goods carriers. Maximum and minimum rates.

(a) Maximum and minimum rates. Each household goods carrier required to procure a certificate under this chapter shall file with the Commissioner of Transportation in simple and concise form an exact schedule or schedules of rates and charges for transportation to be rendered or furnished within this state and show the terminal or other services included therein. The commissioner may prescribe maximum or minimum or maximum and minimum rates or charges for substantially the same or similar service performed by the various household goods carriers, and may, upon his own motion or upon petition by an interested party, after hearing, prescribe reasonable regulations and maximum or minimum or maximum and minimum rates or charges covering the operations of household goods carriers. Rates and charges shall be just and reasonable and reasonably compensatory, except that a rate may be established to meet the existing rate of a competing household goods carrier or a household goods carrier not subject to this chapter.

(b) Joint rates. Carriers of household goods by motor vehicle may establish reasonable through routes and joint rates, charges and classifications with other such carriers or with household goods carriers by railroad, or express, or water or with any two or more thereof. In case of such joint rates, fares or charges, the carriers who are parties thereto shall establish just and reasonable regulations and practices in connection therewith, and just, reasonable and equitable division thereof as between carriers participating therein which shall not unfairly prefer or prejudice any of such participating carriers. If the carriers fail to agree upon such a division between them of joint rates, fares or charges, the Commissioner of Transportation shall, after hearing, establish by order such a division.

(1949 Rev., S. 5681; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 137, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 9, 25.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-287 transferred to Sec. 13b-393, effective July 1, 1989); P.A. 95-126 amended Subsec. (a) to substitute “household goods carrier” for references to “motor common carrier” and “common carrier” and deleted the phrase “subject to the provisions of section 16-289” in the exception, and amended Subsec. (b) to substitute “carriers of household goods” for reference to “common carriers of property” and “household goods carriers” for “common carriers”, effective July 1, 1995.

Power to make regulations discussed. 122 C. 292. Cited. 148 C. 682. Subsec. (a) cited. 149 C. 482. To justify fixing of identical rates for common and contract carriers, it must appear they are actually in competition and that competition is such as to reduce income of common carriers so that they are unable to maintain adequate and efficient service for public at large. Id., 483.

When motor freight tariff of local commodity rates was increased during the term of a three-month oral contract, plaintiffs, motor common carriers, entitled to recover the new scheduled rate regardless of contract rate. 31 CS 426.



Section 13b-394 - (Formerly Sec. 16-288). Discrimination prohibited.

No household goods carrier shall charge, demand, exact, receive or collect for any service rendered an amount greater or less than the rate specified in such schedule or schedules, nor shall any such carrier refund or remit in any manner any portion of the rate so specified, nor give any unreasonable preference or advantage to any person, nor furnish to any person any terminal or other service not included in such specified rate at less than a compensatory charge, nor subject any person to any unreasonable prejudice or discrimination.

(1949 Rev., S. 5682; P.A. 95-126, S. 10, 25.)

History: Sec. 16-288 transferred to Sec. 13b-394, effective July 1, 1989, in keeping with transfer of certain powers and duties of department of public utility control to transportation department by P.A. 88-249. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989); P.A. 95-126 substituted “household goods carrier” for reference to “motor common carrier”, effective July 1, 1995.

Cited. 148 C. 682.

Plaintiffs entitled to be paid the increased motor freight tariff from the date of its change despite three-month contract with defendant based on earlier rate. 31 CS 426.



Section 13b-395 - (Formerly Sec. 16-289). Change in rates.

Rates and charges filed with the Commissioner of Transportation by a household goods carrier may be changed only after thirty days’ notice to the commissioner, except when such change is to enable a household goods carrier to meet the rate of a competing household goods carrier or household goods carrier not subject to this chapter as hereinafter provided for, and except that the commissioner may allow changes on shorter notice for good cause shown. The commissioner may, upon protest of any interested party filed within twenty days from the date of an application for a change of rate or, upon his own initiative, at once, hold a hearing concerning such rate, and, pending such hearing and the decision thereon, the commissioner may suspend the operation of such schedule and defer the use of such rate, but not for a longer period than sixty days beyond the time when it would otherwise go into effect; and, after hearing, whether completed before or after the rate goes into effect, the commissioner may allow or disallow or prescribe the rate or rates. If the proceeding has not been concluded and an order made within the period of suspension, the proposed change of rates shall go into effect at the end of such period. When the change in rates and charges as filed with the commissioner is to enable the filing carrier to meet the rate published and filed by a competing household goods carrier or a household goods carrier not subject to this chapter, such change in rate may become effective upon the effective date of the rate of the competing household goods carrier or household goods carrier not subject to this chapter, provided such rate shall be published and filed prior to the effective date of the rates or charges of the competing household goods carrier or household goods carrier not subject to this chapter; and, if such change in rates and charges has been published and filed subsequent to the effective date of the rate of the competing household goods carrier or household goods carrier not subject to this chapter, the effective date of such change in rate and the filing of the tariff or supplement providing therefor shall be consistent with such reasonable regulations as may be prescribed by the commissioner, but the effective date of such rate shall not be deferred for a longer period than thirty days beyond the time when such rate was filed with the commissioner.

(1949 Rev., S. 5683; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 138, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 11, 25.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-289 transferred to Sec. 13b-395, effective July 1, 1989); P.A. 95-126 substituted “household goods carrier” for references to “motor common carrier” and “common carrier”, effective July 1, 1995.



Section 13b-396 - (Formerly Sec. 16-290). Bills of lading.

Each household goods carrier subject to the provisions of this chapter shall issue a bill of lading upon the receipt of household goods for transportation for hire. The rights and obligations of such household goods carrier and the holder of such bill of lading shall be determined in accordance with the provisions of article 7 of the Uniform Commercial Code, title 42a, respecting bills of lading.

(1949 Rev., S. 5684; 1961, P.A. 116, S. 17; P.A. 95-126, S. 12, 25.)

History: 1961 act substituted relevant reference to commercial code in lieu of prior law; Sec. 16-290 transferred to Sec. 13b-396, effective July 1, 1989, in keeping with transfer of certain powers and duties of department of public utility control to transportation department by P.A. 88-249. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989); P.A. 95-126 substituted “household goods carrier” for references to “motor common carrier” and “household goods” for “property”, effective July 1, 1995.

See Sec. 42a-7-301 et seq. re bills of lading under Uniform Commercial Code.

A common carrier is excused from liability only by an act of God, the public enemy, faulty packaging or inherent vice; to escape liability, it is incumbent upon defendant carrier to prove the shipment delivered in a damaged condition fell within a class as to which the carrier is not an insurer and that no fault of his contributed to the damage. 5 Conn. Cir. Ct. 91.



Section 13b-396a - Printed advertisements required to state certificate number and federal permit or registration number.

A printed advertisement concerning a household goods carrier shall conspicuously state the number of the certificate issued to such household goods carrier by the Department of Transportation pursuant to section 13b-391, and shall conspicuously state the number of any permit or registration issued to such carrier by the United States Department of Transportation.

(P.A. 01-105, S. 42, 45.)

History: P.A. 01-105 effective June 20, 2001.



Section 13b-397 - (Formerly Sec. 16-291). Motor contract carriers; declaration of policy.

It is declared that the business of motor contract carriers is affected with the public interest and that the safety and welfare of the public upon the highways within this state, the preservation and maintenance of such highways and the proper regulation of household goods carriers using such highways require the regulation of motor contract carriers to the extent hereinafter provided in this chapter.

(1949 Rev., S. 5685; P.A. 95-126, S. 13, 25.)

History: Sec. 16-291 transferred to Sec. 13b-397, effective July 1, 1989, in keeping with transfer of certain powers and duties of department of public utility control to transportation department by P.A. 88-249. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989); P.A. 95-126 substituted “household goods carriers” for reference to “motor common carriers”, effective July 1, 1995.

Cited. 148 C. 681; 149 C. 486.



Section 13b-398 - (Formerly Sec. 16-292). Permit for motor contract carrier.

No motor contract carrier shall operate any motor vehicle for the transportation of household goods for hire on any highway within this state unless there is in force with respect to such carrier a permit issued by the Commissioner of Transportation authorizing such operation.

(1949 Rev., S. 5686; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 139, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 14, 25.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-292 transferred to Sec. 13b-398, effective July 1, 1989); P.A. 95-126 substituted “household goods” for reference to “property”, effective July 1, 1995.

Cited. 122 C. 299; 148 C. 680; 149 C. 480.



Section 13b-399 - (Formerly Sec. 16-293). Hearing on application for permit.

Upon the filing of an application for a permit and the payment of the fee prescribed, the Commissioner of Transportation shall, within a reasonable time, fix the time and place for a hearing thereon and shall promptly give written notice thereof to all parties in interest as the commissioner deems necessary and give public notice thereof at least one week prior to such hearing.

(1949 Rev., S. 5687; 1969, P.A. 768, S. 238; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 140, 348; P.A. 88-249, S. 6, 9.)

History: 1969 act required notification of commissioner of transportation re hearing; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 changed jurisdiction of motor carriers from the department of public utility control to the department of transportation, effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-293 transferred to Sec. 13b-399, effective July 1, 1989).

Cited. 148 C. 680; 149 C. 486.



Section 13b-400 - (Formerly Sec. 16-294). Issuance of permit.

Such a permit shall be issued to any applicant if it appears that the applicant is fit, financially responsible, willing and able to perform the service of a motor contract carrier and to conform to the provisions of this chapter and the requirements and regulations of the Commissioner of Transportation made thereunder and that the proposed operation is not inconsistent with the public interest. In determining whether the proposed operation is inconsistent with the public interest the commissioner shall take into consideration such recommendations as to the maintenance of an adequate transportation system designed to meet the needs of the public. The commissioner shall have power to decide the question of financial responsibility on the individual merits of the applicant and to require that such financial responsibility be adequate. The commissioner, on July first annually and upon payment of a fee of ten dollars, shall issue to an applicant, with the permit, a decal representing the applicant’s authority to operate within the state. The decal shall be conspicuously displayed on the side of each vehicle in a manner prescribed by the commissioner.

(1949 Rev., S. 5688; 1969, P.A. 768, S. 239; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 141, 348; P.A. 88-249, S. 7, 9; P.A. 92-136, S. 6; P.A. 93-307, S. 22, 34.)

History: 1969 act required consideration of commissioner of transportation’s recommendations re maintenance of adequate transportation system; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 changed jurisdiction of motor carriers from the department of public utility control to the department of transportation, effective July 1, 1989 (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-294 transferred to Sec. 13b-400, effective July 1, 1989); P.A. 92-136 amended section by requiring the issuance of a decal to be conspicuously displayed on the vehicle; P.A. 93-307 amended the section by providing for an annual decal fee and eliminating the provision for a one-time decal fee, effective June 29, 1993.

Cited. 145 C. 617; 148 C. 680. Proof required under Sec. 16-283 to obtain certificate of public convenience and necessity is greater and stronger than that required under this section to show proposed operation “is not inconsistent with public interest”; primary element in determination of “the public interest” is maintenance of adequate transportation system designed to meet needs of public. Id., 683. Burden is on applicant to show facilities of existing carriers not adequate or not rendering type of service which satisfies needs of public and that proposed service would tend to correct or substantially improve condition. Id. Commission cannot impose on applicant burden of proving its services would supplement and not supplant those of existing common carriers. Id., 688. Cited. 149 C. 481.



Section 13b-401 - (Formerly Sec. 16-295). Terms and conditions of permit.

The Commissioner of Transportation shall specify in the permit the operations covered thereby and shall attach to it, at the time of issuance and from time to time thereafter, such terms and conditions not inconsistent with the character of the holder as a motor contract carrier as the public interest may require.

(1949 Rev., S. 5689; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 142, 348; P.A. 88-249, S. 2, 9.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-295 transferred to Sec. 13b-401, effective July 1, 1989).

Cited. 148 C. 682; 149 C. 486.



Section 13b-402 - (Formerly Sec. 16-296). Motor contract carrier rates.

(a) The Commissioner of Transportation, of his own motion, may, and, on petition of any interested party, after hearing, shall, prescribe regulations, minimum rates and charges covering the operation of motor contract carriers in competition with household goods carriers over the highways within this state and, upon petition of any interested party, after hearing, shall prescribe minimum rates and charges for motor contract carriers operating upon said highways.

(b) Such minimum rates and charges of motor contract carriers so prescribed by the Commissioner of Transportation shall give no advantage or preference to any such carrier in competition with any household goods carrier by motor vehicle subject to this chapter which the commissioner finds to be undue or inconsistent with the public interest.

(c) Each motor contract carrier shall file with the Commissioner of Transportation under such regulations as he may prescribe, the minimum rates charged by such contract carrier in the performance of its transportation service including such changes in minimum rates as such motor contract carrier may make from time to time.

(1949 Rev., S. 5690; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 143, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 15, 25.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-296 transferred to Sec. 13b-402, effective July 1, 1989); P.A. 95-126 amended Subsec. (a) to substitute “household goods carriers” for reference to “motor common carriers” and Subsec. (b) to substitute “household goods carrier” for reference to “common carrier”, effective July 1, 1995.

Cited. 148 C. 682. To justify fixing of identical rates for common and contract carriers, it must appear they are actually in competition and that competition is such as to reduce income of common carriers so that they are unable to maintain adequate and efficient service for public at large. 149 C. 483. A primary aim of contract carrier regulation is protection of common carrier by eliminating destructive competition but contract carriers, because of special nature of operations, may properly be accorded some rate advantage so long as it does not lend to destructive competition inconsistent with public interest. Id., 486.



Section 13b-403 - (Formerly Sec. 16-297). When motor contract carrier presumed to be household goods carrier.

Any person holding a permit to operate as a motor contract carrier having five or more contracts shall, prima facie, be construed to be a household goods carrier under this chapter.

(1949 Rev., S. 5691; P.A. 95-126, S. 16, 25.)

History: Sec. 16-297 transferred to Sec. 13b-403, effective July 1, 1989, in keeping with transfer of certain powers and duties of department of public utility control to transportation department by P.A. 88-249. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989); P.A. 95-126 substituted “household goods carrier” for reference to “motor common carrier”, effective July 1, 1995.

Cited. 148 C. 682; 149 C. 483.



Section 13b-404, 13b-404a and 13b-405 - (Formerly Secs. 16-298, 16-298a and 16-299). Interstate carrier; permit; identification stamps; cab cards. Interstate carriers exempt from Interstate Commerce Commission regulation; registration. Application for certificate or permit; identification stamps; cab cards.

Sections 13b-404, 13b-404a and 13b-405 are repealed, effective June 29, 1993.

(1949 Rev., S. 5692, 5693; 1959, P.A. 414, S. 1; 1963, P.A. 21; 282; 1969, P.A. 668, S. 1; 768, S. 240; 1971, P.A. 785; 827; P.A. 75-486, S. 1, 69; P.A. 76-257, S. 1–4; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 144–146, 348; P.A. 81-472, S. 26, 27, 159; P.A. 82-472, S. 52, 183; P.A. 83-29, S. 3, 4; P.A. 84-254, S. 58, 62; 84-342, S. 10–13; P.A. 85-552, S. 5, 6, 8; P.A. 88-249, S. 2, 8, 9; P.A. 93-307, S. 32, 34.)



Section 13b-406 - (Formerly Sec. 16-300). Transfer of certificate or permit.

Any certificate or permit may be assigned and transferred by the holder, his assignee, receiver or trustee, or by the holder’s personal representative or the surviving partner or partners of the deceased partner’s personal representative to whom the rights and privileges under such certificate or permit shall pass at the death of the holder. The Commissioner of Transportation may prescribe the conditions precedent to such transfer and may make any necessary regulations pertaining thereto. Each application for such transfer shall be accompanied by a fee of fifty dollars.

(1949 Rev., S. 5694; 1967, P.A. 14; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 147, 348; P.A. 88-249, S. 2, 9.)

History: 1967 act imposed fifty-dollar fee for transfer application; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-300 transferred to Sec. 13b-406, effective July 1, 1989).



Section 13b-407 - (Formerly Sec. 16-301). Revocation of certificate or permit. Hearing. Notice.

The Commissioner of Transportation may revoke or suspend any certificate or permit for wilful and repeated violations of any of the provisions of this chapter or the regulations of the commissioner made under authority thereof, after opportunity for a hearing, of which at least seven days’ notice has been given to the holder of such certificate or permit, in accordance with the provisions of chapter 54.

(1949 Rev., S. 5695; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 148, 348; P.A. 88-249, S. 2, 9; P.A. 93-307, S. 2, 34.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989, Sec. 16-301 transferred to Sec. 13b-407, effective July 1, 1989); P.A. 93-307 amended the section by inserting reference to an “opportunity for a” hearing, reducing the notice period from 15 days to 7 days and by adding “in accordance with the provisions of chapter 54” to the end of the section, effective June 29, 1993.

Cited. 149 C. 486.



Section 13b-408 - (Formerly Sec. 16-302). Certificate or permit effective until revoked or suspended.

Any certificate or permit shall remain in effect until revoked or suspended by the Commissioner of Transportation as herein provided.

(1949 Rev., S. 5696; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 149, 348; P.A. 88-249, S. 2, 9.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-302 transferred to Sec. 13b-408, effective July 1, 1989).

Cited. 149 C. 486.



Section 13b-409 - (Formerly Sec. 16-303). Both certificate and permit not to be held.

No person shall hold at the same time a certificate as a household goods carrier and a permit as a motor contract carrier, unless for good cause shown the Commissioner of Transportation finds that both may be held consistently with the public interest.

(1949 Rev., S. 5697; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 150, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 17, 25.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-303 transferred to Sec. 13b-409, effective July 1, 1989); P.A. 95-126 substituted “household goods carrier” for “motor common carrier”, effective July 1, 1995.



Section 13b-410 - (Formerly Sec. 16-304). Jurisdiction of commissioner. Penalties.

(a) The Commissioner of Transportation is authorized to prescribe and establish such reasonable regulations for household goods carriers and motor contract carriers operating in intrastate commerce as the commissioner deems necessary with respect to rates and charges, issuance of certificates or permits, classification of carriers, abandonment or suspension of service, routes, speed, adequacy of service, financial responsibility, insurance covering personal injury, property damage and cargo, uniform system of accounts, records, reports, safety of operation and equipment and the public convenience and safety. Not later than July 1, 2003, the commissioner shall adopt regulations, in accordance with chapter 54, establishing a procedure for the resolution of claims disputes between household goods carriers and motor contract carriers operating in intrastate commerce and their customers. To prevent unjust discrimination, undue preference or prejudice between shippers or consignees and household goods carriers transporting household goods in intrastate commerce, the commissioner may prescribe and establish settlement of claims governing the payment of tariff charges, including regulations for weekly or monthly settlement, in the delivery or transfer of possession or title of household goods between shippers, consignees and household goods carriers transporting household goods in intrastate commerce. This authorization shall not be construed to prohibit any household goods carrier from extending credit in connection with rates and charges on household goods transported for any branch of the government of the United States or any department of the state, or for any county, city, borough or town.

(b) The commissioner, after notice and hearing, may impose a civil penalty of not more than one hundred dollars for each violation of a provision of the regulations adopted pursuant to subsection (a) of this section. Each day on which the violation occurs shall be deemed a separate offense.

(1949 Rev., S. 5698; 1955, S. 2640d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 151, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 18, 25; P.A. 99-181, S. 7, 40; P.A. 02-123, S. 7.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-304 transferred to Sec. 13b-410, effective July 1, 1989); P.A. 95-126 authorized commissioner to prescribe such regulations for household goods carriers and motor contract carriers operating in intrastate commerce as he deems necessary, substituted “household goods carriers” for references to “motor common carriers” and “household goods” for references to “property” and “general commodities” and deleted the phrase “particular commodities or groups of particular commodities”, effective July 1, 1995; P.A. 99-181 designated existing provisions as Subsec. (a), amending same to make a technical change, and added Subsec. (b) re imposition of civil penalties, effective June 23, 1999; P.A. 02-123 amended Subsec. (a) to require adoption of regulations establishing a procedure for resolution of claims disputes between household goods carriers and motor contract carriers operating in intrastate commerce and their customers, effective July 1, 2002.

Cited. 149 C. 486.



Section 13b-410a - Interstate motor carriers regulated by federal unified carrier registration system. Annual filing fees.

(a) On and after the date on which the Secretary of the United States Department of Transportation establishes the unified carrier registration system in accordance with 49 USC 13908, as amended, no foreign or domestic motor carrier, motor private carrier, leasing company, broker or freight forwarder, as defined in Title 49 of the United States Code, shall operate any motor vehicle on the highways of this state without first registering under said unified carrier registration system and paying all fees required for such registration.

(b) The Commissioner of Motor Vehicles shall continue to require each haul-for-hire motor carrier to make an annual payment, in an amount not to exceed ten dollars, per owned and operated vehicle for filings made with the Department of Motor Vehicles required by the single state registration system, established in accordance with 49 USC 14504, as amended, until the occurrence of the transition termination date, as defined in 49 USC 13902(f), as amended.

(c) The commissioner is authorized to participate in the unified carrier registration plan and agreement, established in accordance with 49 USC 14504a, as amended, and to file on behalf of the state the plan required by the provisions of 49 USC 14504a(e).

(P.A. 93-307, S. 12, 34; P.A. 95-126, S. 19, 25; P.A. 96-222, S. 13, 41; P.A. 00-148, S. 14; P.A. 06-130, S. 24.)

History: P.A. 93-307 effective June 29, 1993; P.A. 95-126 deleted an obsolete date and required Commissioner of Motor Vehicles to adopt regulations instead of Commissioner of Transportation; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 00-148 changed reference to “Intermodal Surface Transportation Efficiency Act of 1991” to “Transportation Equity Act for the 21st Century” and changed Public Law reference from “102-240” to “105-178”; P.A. 06-130 deleted former provisions re Interstate Commerce Commission, Transportation Equity Act for the 21st Century and requirement that commissioner adopt regulations and added new Subsecs. (a) to (c), inclusive, re unified carrier registration, effective July 1, 2006.



Section 13b-410b - Regulations re payment of annual fees for filing proof of insurance by motor carriers for hire exempt from federal regulation.

The Commissioner of Motor Vehicles shall adopt regulations in accordance with chapter 54 to provide for the payment of annual fees by motor carriers for hire exempted from Interstate Commerce Commission or its successor agency regulation for the filing with the state of proof of insurance. Such fee shall be ten dollars for each vehicle that such carrier intends to operate.

(P.A. 93-307, S. 13, 34; P.A. 95-126, S. 20, 25; P.A. 96-222, S. 14, 41.)

History: P.A. 93-307 effective June 29, 1993; P.A. 95-126 deleted an obsolete date and required Commissioner of Motor Vehicles to adopt regulations instead of Commissioner of Transportation; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996.



Section 13b-410c - Intrastate household goods carrier certificate. Intrastate motor contract carrier permit. Application. Fee. Regulations re annual fee for filing proof of insurance.

(a) Each application for an intrastate household goods carrier certificate or motor contract carrier permit shall be made in writing in such form as the Commissioner of Transportation may prescribe, shall be verified by oath, contain such information as said commissioner may require and be accompanied by a nonrefundable fee of one hundred seventy-seven dollars.

(b) The Commissioner of Transportation shall adopt regulations in accordance with chapter 54 to provide for the payment of annual fees by intrastate household goods carriers and intrastate motor contract carriers for filing with the state of proof of insurance. Such fee shall be seventeen dollars and fifty cents for each vehicle that such a carrier intends to operate in intrastate service.

(P.A. 93-307, S. 14, 34; P.A. 95-126, S. 21, 25.)

History: P.A. 93-307 effective June 29, 1993; P.A. 95-126 substituted “household goods carrier” for “motor common carrier” throughout section and amended Subsec. (b) to delete an obsolete date and provision requiring commissioner to assess motor carriers a surcharge for failure to apply to commissioner and pay fees due, effective July 1, 1995.



Section 13b-411 - (Formerly Sec. 16-305). Certain rates exempt.

Nothing in this chapter shall apply to rates charged, minimum or otherwise, for the transportation of household goods by motor vehicle for a household goods carrier not subject to this chapter, when the service rendered is a combination of railroad and motor vehicle and when the rate charged the public for transporting such goods has been published and filed with the Commissioner of Transportation or the Interstate Commerce Commission or its successor agency.

(1949 Rev., S. 5699; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 152, 348; P.A. 88-249, S. 2, 9; P.A. 95-126, S. 22, 25; P.A. 96-222, S. 15, 41.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-305 transferred to Sec. 13b-411, effective July 1, 1989); P.A. 95-126 substituted “household goods” for references to “property” and “household goods carrier” for “common carrier”, effective July 1, 1995; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996.



Section 13b-412 - (Formerly Sec. 16-306). Illegal reduction of rate.

(a) Any carrier subject to the provisions of this chapter who, by means of false billing, false classification, false weighing or false report of weight, or by any other device or means, knowingly and wilfully assists or willingly permits any person to obtain transportation of household goods at less than the regular rates then established and in force on the line of transportation of such carrier, shall be fined not more than five hundred dollars for each offense.

(b) Any person, corporation or company, as consignor or consignee, who engages to transport household goods, or any carrier subject to the provisions of this chapter, who knowingly and wilfully, by false billing, false classification, false weighing, false representation of the contents of the shipment or the substance of the household goods, false report of weight or false statement, or by any other device or means, with the consent or connivance of the carrier, obtains or attempts to obtain transportation for such household goods at less than the regular rates then established and in force on the line of transportation; or who knowingly and wilfully, by false statement or representation as to cost, value, nature or extent of injury, or by the use of any false bill, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit or deposition knowing the same to be false, fictitious or fraudulent, or to contain any false, fictitious or fraudulent statement or entry, obtains or attempts to obtain any allowance, refund or payment for damage or otherwise in connection with or growing out of the transportation of or agreement to transport such household goods, with the consent or connivance of the carrier, whereby the compensation of such carrier for such transportation, either before or after payment, is, in fact, made less than the regular rates then established and in force on the line of transportation, shall be fined not more than five hundred dollars for each offense.

(c) If any such person, or any officer or agent of any such corporation or company, by payment of money or other thing of value, solicitation or otherwise, induces or attempts to induce any carrier subject to the provisions of this chapter, or any of its officers or agents, to discriminate unjustly in his or its favor as against any other consignor or consignee, in the transportation of household goods, or aids or abets any such carrier in any unjust discrimination, such person or such officer or agent of such corporation or company shall be fined not more than five hundred dollars for each offense; and such person, corporation or company shall, together with such carrier, be liable, jointly or severally, in an action to be brought by any consignor or consignee discriminated against for all damages resulting therefrom.

(1949 Rev., S. 5700; P.A. 95-126, S. 23, 25.)

History: Sec. 16-306 transferred to Sec. 13b-412, effective July 1, 1989, in keeping with transfer of certain powers and duties of department of public utility control to transportation department by P.A. 88-249. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989); P.A. 95-126 deleted reference to “motor” before “carrier” and substituted “household goods” for “property” throughout section, effective July 1, 1995.

When the motor freight tariff was increased the second month of plaintiff’s oral three-month contract with defendant, plaintiffs were entitled to recover at the new rate for services for the balance of the contract. 31 CS 426.



Section 13b-413 - (Formerly Sec. 16-307). Appeal.

Any person aggrieved by any order, authorization or decision of the Commissioner of Transportation under the provisions of this chapter may appeal therefrom in accordance with the provisions of section 4-183.

(1949 Rev., S. 5702; 1971, P.A. 870, S. 45; P.A. 75-486, S. 1, 69; P.A. 76-436, S. 363, 681; P.A. 77-603, S. 66, 125; 77-614, S. 162, 610; P.A. 80-482, S. 153, 348; P.A. 88-249, S. 2, 9.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless cases deemed transferable; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 76-436 replaced court of common pleas with superior court, added reference to chapter 54 and deleted references to Secs. 16-37 and 16-38, effective July 1, 1978; P.A. 77-603 replaced previous provisions re appeal procedure with provision that appeals be made in accordance with Sec. 4-183; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-307 transferred to Sec. 13b-413, effective July 1, 1989).

Cited. 122 C. 297. Burden of showing commission acted illegally or in excess of authority is on plaintiff. 148 C. 687. Cited. 149 C. 481; 219 C. 168.

Annotation to present section:

Cited. 219 C. 168.



Section 13b-414 - (Formerly Sec. 16-308). Penalties. Procedure.

(a) Any person, including a carrier, shipper, consignee or broker or any officer, employee or agent of such person who knowingly or wilfully causes to be done any act prohibited by this chapter or who knowingly violates or fails to comply with or knowingly procures, aids or abets any violation of this chapter or fails to comply with any order, decision or regulation of the Commissioner of Transportation, or who is guilty of any violation of this chapter for which no penalty is otherwise provided, shall be fined not more than five hundred dollars for the first offense and shall be fined not more than two thousand dollars for any subsequent offense.

(b) The commissioner, after notice and hearing, may impose a civil penalty of not more than one hundred dollars for each offense on any person, including a carrier, shipper, consignee or broker or any officer, employee or agent of such person who violates any provision of this chapter. Each day on which the violation occurs shall be deemed a separate offense.

(c) Notwithstanding any provision of the general statutes to the contrary, any person who is alleged to have committed a violation under the provisions of sections 13b-410a to 13b-410c, inclusive, or of any regulation adopted in accordance with the provisions of subsection (a) of section 13b-410 shall follow the procedures set forth in section 51-164n.

(1949 Rev., S. 5704; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 154, 348; P.A. 88-249, S. 2, 9; P.A. 90-178; June Sp. Sess. P.A. 91-13, S. 3, 21; P.A. 93-307, S. 23, 34; P.A. 99-181, S. 8, 40.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-249 transferred powers and duties from public utility control department to transportation department, amending section as required by section 2 of the act (codified as Sec. 13b-387a), effective July 1, 1989. (Revisor’s note: Statute published in both Title 16 and Title 13b in the Connecticut General Statutes, Revision of 1958, revised to 1989; Sec. 16-308 transferred to Sec. 13b-414, effective July 1, 1989); P.A. 90-178 increased penalty for subsequent violations of the section; June Sp. Sess. P.A. 91-13 replaced “infraction” with “violation” and added Subsec. (b) to require violations to follow procedures of the centralized infractions bureau of the superior court established in Sec. 51-164n; P.A. 93-307 deleted references to Secs. 13b-404, 13b-404a and 13b-405, which were repealed by the same act, substituting reference to Secs. 13b-410a to 13b-410c, inclusive, effective June 29, 1993; P.A. 99-181 inserted new provisions re imposition of civil penalties as Subsec. (b), relettering existing Subsec. as (c), and made technical changes, effective June 23, 1999.



Section 13b-415 - Motor carrier obligation re operator’s skills, capability and fitness.

No motor carrier, as defined in 49 CFR 350.105 or 49 CFR 390.5, as amended, shall authorize or employ any person to operate any motor vehicle registered or required to be registered in this state with a gross vehicle weight rating or gross combination weight rating of eighteen thousand one or more pounds without an on-the-road skills test performed in such motor vehicle and without a written certification, signed and dated by such motor carrier, that such person possesses the skills, capability and fitness to operate such motor vehicle safely.

(P.A. 06-130, S. 26.)

History: P.A. 06-130 effective July 1, 2006.









Title 14 - Motor Vehicles. Use of the Highway By Vehicles. Gasoline

Chapter 246 - Motor Vehicles

Section 14-1 - Definitions.

Terms used in this chapter shall be construed as follows, unless another construction is clearly apparent from the language or context in which the term is used or unless the construction is inconsistent with the manifest intention of the General Assembly:

(1) “Activity vehicle” means a student transportation vehicle that is used to transport students in connection with school-sponsored events and activities, but is not used to transport students to and from school;

(2) “Agricultural tractor” means a tractor or other form of nonmuscular motive power used for transporting, hauling, plowing, cultivating, planting, harvesting, reaping or other agricultural purposes on any farm or other private property, or used for the purpose of transporting, from one farm to another, agricultural implements and farm products, provided the agricultural tractor is not used on any highway for transporting a pay load or for some other commercial purpose;

(3) “Antique, rare or special interest motor vehicle” means a motor vehicle twenty years old or older which is being preserved because of historic interest and which is not altered or modified from the original manufacturer’s specifications;

(4) “Apparent candle power” means an illumination equal to the normal illumination in foot candles produced by any lamp or lamps, divided by the square of the distance in feet between the lamp or lamps and the point at which the measurement is made;

(5) “Authorized emergency vehicle” means (A) a fire department vehicle, (B) a police vehicle, or (C) a public service company or municipal department ambulance or emergency vehicle designated or authorized for use as an authorized emergency vehicle by the commissioner;

(6) “Auxiliary driving lamp” means an additional lighting device on a motor vehicle used primarily to supplement the general illumination in front of a motor vehicle provided by the motor vehicle’s head lamps;

(7) “Bulb” means a light source consisting of a glass bulb containing a filament or substance capable of being electrically maintained at incandescence;

(8) “Camp trailer” includes any trailer designed for living or sleeping purposes and used exclusively for camping or recreational purposes;

(9) “Camp trailer registration” means the type of registration issued to any trailer that is for nonbusiness use and is limited to camp trailers and utility trailers;

(10) “Camp vehicle” means any motor vehicle that is regularly used to transport persons under eighteen years of age in connection with the activities of any youth camp, as defined in section 19a-420;

(11) “Camper” means any motor vehicle designed or permanently altered in such a way as to provide temporary living quarters for travel, camping or recreational purposes;

(12) “Combination registration” means the type of registration issued to a motor vehicle used for both private passenger and commercial purposes if such vehicle does not have a gross vehicle weight rating in excess of twelve thousand five hundred pounds;

(13) “Commercial driver’s license” or “CDL” means a license issued to an individual in accordance with the provisions of sections 14-44a to 14-44m, inclusive, which authorizes such individual to drive a commercial motor vehicle;

(14) “Commercial driver’s license information system” or “CDLIS” means the national database of holders of commercial driver’s licenses established by the Federal Motor Carrier Safety Administration pursuant to Section 12007 of the Commercial Motor Vehicle Safety Act of 1986;

(15) “Commercial motor vehicle” means a vehicle designed or used to transport passengers or property, except a vehicle used for farming purposes in accordance with 49 CFR 383.3(d), fire fighting apparatus or an emergency vehicle, as defined in section 14-283, or a recreational vehicle in private use, which (A) has a gross vehicle weight rating of twenty-six thousand and one pounds or more, or a gross combination weight rating of twenty-six thousand and one pounds or more, inclusive of a towed unit or units with a gross vehicle weight rating of more than ten thousand pounds; (B) is designed to transport sixteen or more passengers, including the driver, or is designed to transport more than ten passengers, including the driver, and is used to transport students under the age of twenty-one years to and from school; or (C) is transporting hazardous materials and is required to be placarded in accordance with 49 CFR 172, Subpart F, as amended, or any quantity of a material listed as a select agent or toxin in 42 CFR Part 73;

(16) “Commercial registration” means the type of registration required for any motor vehicle designed or used to transport merchandise, freight or persons in connection with any business enterprise, unless a more specific type of registration is authorized and issued by the commissioner for such class of vehicle;

(17) “Commercial trailer” means a trailer used in the conduct of a business to transport freight, materials or equipment whether or not permanently affixed to the bed of the trailer;

(18) “Commercial trailer registration” means the type of registration issued to any commercial trailer;

(19) “Commissioner” includes the Commissioner of Motor Vehicles and any assistant to the Commissioner of Motor Vehicles who is designated and authorized by, and who is acting for, the Commissioner of Motor Vehicles under a designation; except that the deputy commissioners of motor vehicles and the Attorney General are deemed, unless the Commissioner of Motor Vehicles otherwise provides, to be designated and authorized by, and acting for, the Commissioner of Motor Vehicles under a designation;

(20) “Controlled substance” has the same meaning as in section 21a-240 and the federal laws and regulations incorporated in chapter 420b;

(21) “Conviction” means an unvacated adjudication of guilt, or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person’s appearance in court, the payment of a fine or court cost, or violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended or probated;

(22) “Dealer” includes any person actively engaged in buying, selling or exchanging motor vehicles or trailers who has an established place of business in this state and who may, incidental to such business, repair motor vehicles or trailers, or cause them to be repaired by persons in his or her employ;

(23) “Disqualification” means a withdrawal of the privilege to drive a commercial motor vehicle, which occurs as a result of (A) any suspension, revocation, or cancellation by the commissioner of the privilege to operate a motor vehicle; (B) a determination by the Federal Highway Administration, under the rules of practice for motor carrier safety contained in 49 CFR 386, as amended, that a person is no longer qualified to operate a commercial motor vehicle under the standards of 49 CFR 391, as amended; or (C) the loss of qualification which follows any of the convictions or administrative actions specified in section 14-44k;

(24) “Drive” means to drive, operate or be in physical control of a motor vehicle, including a motor vehicle being towed by another;

(25) “Driver” means any person who drives, operates or is in physical control of a commercial motor vehicle, or who is required to hold a commercial driver’s license;

(26) “Driver’s license” or “operator’s license” means a valid Connecticut motor vehicle operator’s license or a license issued by another state or foreign jurisdiction authorizing the holder thereof to operate a motor vehicle on the highways;

(27) “Employee” means any operator of a commercial motor vehicle, including full-time, regularly employed drivers, casual, intermittent or occasional drivers, drivers under contract and independent owner-operator contractors, who, while in the course of operating a commercial motor vehicle, are either directly employed by, or are under contract to, an employer;

(28) “Employer” means any person, including the United States, a state or any political subdivision thereof, who owns or leases a commercial motor vehicle, or assigns a person to drive a commercial motor vehicle;

(29) “Farm implement” means a vehicle designed and adapted exclusively for agricultural, horticultural or livestock-raising operations and which is not operated on a highway for transporting a pay load or for any other commercial purpose;

(30) “Felony” means any offense as defined in section 53a-25 and includes any offense designated as a felony under federal law;

(31) “Fatality” means the death of a person as a result of a motor vehicle accident;

(32) “Foreign jurisdiction” means any jurisdiction other than a state of the United States;

(33) “Fuels” means (A) all products commonly or commercially known or sold as gasoline, including casinghead and absorption or natural gasoline, regardless of their classification or uses, (B) any liquid prepared, advertised, offered for sale or sold for use, or commonly and commercially used, as a fuel in internal combustion engines, which, when subjected to distillation in accordance with the standard method of test for distillation of gasoline, naphtha, kerosene and similar petroleum products by “American Society for Testing Materials Method D-86”, shows not less than ten per cent distilled (recovered) below 347° Fahrenheit (175° Centigrade) and not less than ninety-five per cent distilled (recovered) below 464° Fahrenheit (240° Centigrade); provided the term “fuels” shall not include commercial solvents or naphthas which distill, by “American Society for Testing Materials Method D-86”, not more than nine per cent at 176° Fahrenheit and which have a distillation range of 150° Fahrenheit, or less, or liquefied gases which would not exist as liquids at a temperature of 60° Fahrenheit and a pressure of 14.7 pounds per square inch absolute, and (C) any liquid commonly referred to as “gasohol” which is prepared, advertised, offered for sale or sold for use, or commonly and commercially used, as a fuel in internal combustion engines, consisting of a blend of gasoline and a minimum of ten per cent by volume of ethyl or methyl alcohol;

(34) “Garage” includes every place of business where motor vehicles are, for compensation, received for housing, storage or repair;

(35) “Gross vehicle weight rating” or “GVWR” means the value specified by the manufacturer as the maximum loaded weight of a single or a combination (articulated) vehicle. The GVWR of a combination (articulated) vehicle commonly referred to as the “gross combination weight rating” or GCWR is the GVWR of the power unit plus the GVWR of the towed unit or units;

(36) “Gross weight” means the light weight of a vehicle plus the weight of any load on the vehicle, provided, in the case of a tractor-trailer unit, “gross weight” means the light weight of the tractor plus the light weight of the trailer or semitrailer plus the weight of the load on the vehicle;

(37) “Hazardous materials” has the same meaning as in 49 CFR 383.5;

(38) “Head lamp” means a lighting device affixed to the front of a motor vehicle projecting a high intensity beam which lights the road in front of the vehicle so that it can proceed safely during the hours of darkness;

(39) “High-mileage vehicle” means a motor vehicle having the following characteristics: (A) Not less than three wheels in contact with the ground; (B) a completely enclosed seat on which the driver sits; (C) a single or two cylinder, gasoline or diesel engine or an electric-powered engine; and (D) efficient fuel consumption;

(40) “Highway” includes any state or other public highway, road, street, avenue, alley, driveway, parkway, place or dedicated roadway for bus rapid transit service, under the control of the state or any political subdivision of the state, dedicated, appropriated or opened to public travel or other use;

(41) “Imminent hazard” means the existence of a condition that presents a substantial likelihood that death, serious illness, severe personal injury or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of that death, illness, injury or endangerment;

(42) “Intersecting highway” includes any public highway which joins another at an angle whether or not it crosses the other;

(43) “Light weight” means the weight of an unloaded motor vehicle as ordinarily equipped and ready for use, exclusive of the weight of the operator of the motor vehicle;

(44) “Limited access highway” means a state highway so designated under the provisions of section 13b-27;

(45) “Local authorities” includes the board of aldermen, common council, chief of police, warden and burgesses, board of selectmen or other officials having authority for the enactment or enforcement of traffic regulations within their respective towns, cities or boroughs;

(46) “Maintenance vehicle” means any vehicle in use by the state or by any town, city, borough or district, any state bridge or parkway authority or any public service company, as defined in section 16-1, in the maintenance of public highways or bridges and facilities located within the limits of public highways or bridges;

(47) “Manufacturer” means (A) a person, whether a resident or nonresident, engaged in the business of constructing or assembling new motor vehicles of a type required to be registered by the commissioner, for operation upon any highway, except a utility trailer, which are offered for sale in this state, or (B) a person who distributes new motor vehicles to new car dealers licensed in this state;

(48) “Median divider” means an intervening space or physical barrier or clearly indicated dividing section separating traffic lanes provided for vehicles proceeding in opposite directions;

(49) “Modified antique motor vehicle” means a motor vehicle twenty years old or older which has been modified for safe road use, including, but not limited to, modifications to the drive train, suspension, braking system and safety or comfort apparatus;

(50) “Motor bus” includes any motor vehicle, except a taxicab, as defined in section 13b-95, operated in whole or in part on any street or highway in a manner affording a means of transportation by indiscriminately receiving or discharging passengers, or running on a regular route or over any portion of a regular route or between fixed termini;

(51) “Motor home” means a vehicular unit designed to provide living quarters and necessary amenities which are built into an integral part of, or permanently attached to, a truck or van chassis;

(52) “Motor-driven cycle” means any motorcycle, motor scooter, or bicycle with attached motor with a seat height of not less than twenty-six inches and a motor having a capacity of less than fifty cubic centimeters piston displacement;

(53) “Motor vehicle” means any vehicle propelled or drawn by any nonmuscular power, except aircraft, motor boats, road rollers, baggage trucks used about railroad stations or other mass transit facilities, electric battery-operated wheel chairs when operated by physically handicapped persons at speeds not exceeding fifteen miles per hour, golf carts operated on highways solely for the purpose of crossing from one part of the golf course to another, golf-cart-type vehicles operated on roads or highways on the grounds of state institutions by state employees, agricultural tractors, farm implements, such vehicles as run only on rails or tracks, self-propelled snow plows, snow blowers and lawn mowers, when used for the purposes for which they were designed and operated at speeds not exceeding four miles per hour, whether or not the operator rides on or walks behind such equipment, motor-driven cycles as defined in section 14-286, special mobile equipment as defined in section 14-165, mini-motorcycles, as defined in section 14-289j, and any other vehicle not suitable for operation on a highway;

(54) “Motorcycle” means a motor vehicle, with or without a side car, having not more than three wheels in contact with the ground and a saddle or seat on which the rider sits or a platform on which the rider stands, but does not include a motor-driven cycle, as defined in this section, or a vehicle having or designed to have a completely enclosed driver’s seat and a motor which is not in the enclosed area;

(55) “National Driver Registry” or “NDR” means the licensing information system and database operated by the National Highway Traffic Safety Administration and established pursuant to the National Driver Registry Act of 1982, as amended;

(56) “New motor vehicle” means a motor vehicle, the equitable or legal title to which has never been transferred by a manufacturer, distributor or dealer to an ultimate consumer;

(57) “Nonresident” means any person whose legal residence is in a state other than Connecticut or in a foreign country;

(58) “Nonresident commercial driver’s license” or “nonresident CDL” means a commercial driver’s license issued by a state to an individual who resides in a foreign jurisdiction;

(59) “Nonskid device” means any device applied to the tires, wheels, axles or frame of a motor vehicle for the purpose of increasing the traction of the motor vehicle;

(60) “Number plate” means any sign or marker furnished by the commissioner on which is displayed the registration number assigned to a motor vehicle by the commissioner;

(61) “Officer” includes any constable, state marshal, inspector of motor vehicles, state policeman or other official authorized to make arrests or to serve process, provided the officer is in uniform or displays the officer’s badge of office in a conspicuous place when making an arrest;

(62) “Operator” means any person who operates a motor vehicle or who steers or directs the course of a motor vehicle being towed by another motor vehicle and includes a driver as defined in subdivision (25) of this section;

(63) “Out-of-service order” means an order (A) issued by a person having inspection authority, as defined in regulations adopted by the commissioner pursuant to section 14-163c, or by an authorized official of the United States Department of Transportation Federal Motor Carrier Safety Administration pursuant to any provision of federal law, to prohibit any motor vehicle specified in subsection (a) of section 14-163c from being operated on any highway, or to prohibit a driver from operating any such motor vehicle, or (B) issued by the United States Department of Transportation Federal Motor Carrier Safety Administration, pursuant to any provision of federal law, to prohibit any motor carrier, as defined in Section 386.2 of Title 49 of the Code of Federal Regulations, from engaging in commercial motor vehicle operations;

(64) “Owner” means any person holding title to a motor vehicle, or having the legal right to register the same, including purchasers under conditional bills of sale;

(65) “Parked vehicle” means a motor vehicle in a stationary position within the limits of a public highway;

(66) “Passenger and commercial motor vehicle” means a motor vehicle used for private passenger and commercial purposes which is eligible for combination registration;

(67) “Passenger motor vehicle” means a motor vehicle used for the private transportation of persons and their personal belongings, designed to carry occupants in comfort and safety, with a capacity of carrying not more than ten passengers including the operator thereof;

(68) “Passenger registration” means the type of registration issued to a passenger motor vehicle unless a more specific type of registration is authorized and issued by the commissioner for such class of vehicle;

(69) “Person” includes any individual, corporation, limited liability company, association, copartnership, company, firm, business trust or other aggregation of individuals but does not include the state or any political subdivision thereof, unless the context clearly states or requires;

(70) “Pick-up truck” means a motor vehicle with an enclosed forward passenger compartment and an open rearward compartment used for the transportation of property;

(71) “Pneumatic tires” means tires inflated or inflatable with air;

(72) “Pole trailer” means a trailer which is (A) intended for transporting long or irregularly shaped loads such as poles, logs, pipes or structural members, which loads are capable of sustaining themselves as beams between supporting connections, and (B) designed to be drawn by a motor vehicle and attached or secured directly to the motor vehicle by any means including a reach, pole or boom;

(73) “Recreational vehicle” includes the camper, camp trailer and motor home classes of vehicles;

(74) “Registration” includes the certificate of motor vehicle registration and the number plate or plates used in connection with such registration;

(75) “Registration number” means the identifying number or letters, or both, assigned by the commissioner to a motor vehicle;

(76) “Resident”, for the purpose of registering motor vehicles, includes any person who is a legal resident of this state, as the commissioner may presume from the fact that such person occupies a place of dwelling in this state for more than six months in a year, or any person, firm or corporation owning or leasing a motor vehicle used or operated in intrastate business in this state, or a firm or corporation having its principal office or place of business in this state;

(77) “School bus” means any school bus, as defined in section 14-275, including a commercial motor vehicle used to transport preschool, elementary school or secondary school students from home to school, from school to home, or to and from school-sponsored events, but does not include a bus used as a common carrier;

(78) “Second” violation or “subsequent” violation means an offense committed not more than three years after the date of an arrest which resulted in a previous conviction for a violation of the same statutory provision, except in the case of a violation of section 14-215 or 14-224 or subsection (a) of section 14-227a, “second” violation or “subsequent” violation means an offense committed not more than ten years after the date of an arrest which resulted in a previous conviction for a violation of the same statutory provision;

(79) “Semitrailer” means any trailer type vehicle designed and used in conjunction with a motor vehicle so that some part of its own weight and load rests on or is carried by another vehicle;

(80) “Serious traffic violation” means a conviction of any of the following offenses: (A) Excessive speeding, involving a single offense in which the speed is fifteen miles per hour or more above the posted speed limit, in violation of section 14-218a or 14-219; (B) reckless driving in violation of section 14-222; (C) following too closely in violation of section 14-240 or 14-240a; (D) improper or erratic lane changes, in violation of section 14-236; (E) using a hand-held mobile telephone or other electronic device or typing, reading or sending text or a text message with or from a mobile telephone or mobile electronic device in violation of subsection (e) of section 14-296aa while operating a commercial motor vehicle; (F) driving a commercial motor vehicle without a valid commercial driver’s license in violation of section 14-36a or 14-44a; (G) failure to carry a commercial driver’s license in violation of section 14-44a; (H) failure to have the proper class of license or endorsement, or violation of a license restriction in violation of section 14-44a; or (I) a violation of any provision of chapter 248, by an operator who holds a commercial driver’s license or instruction permit that results in the death of another person;

(81) “Service bus” includes any vehicle except a vanpool vehicle or a school bus designed and regularly used to carry ten or more passengers when used in private service for the transportation of persons without charge to the individual;

(82) “Service car” means any motor vehicle used by a manufacturer, dealer or repairer for emergency motor vehicle repairs on the highways of this state, for towing or for the transportation of necessary persons, tools and materials to and from the scene of such emergency repairs or towing;

(83) “Shoulder” means that portion of a highway immediately adjacent and contiguous to the travel lanes or main traveled portion of the roadway;

(84) “Solid tires” means tires of rubber, or other elastic material approved by the Commissioner of Transportation, which do not depend on confined air for the support of the load;

(85) “Spot lamp” or “spot light” means a lighting device projecting a high intensity beam, the direction of which can be readily controlled for special or emergency lighting as distinguished from ordinary road illumination;

(86) “State” means any state of the United States and the District of Columbia unless the context indicates a more specific reference to the state of Connecticut;

(87) “Stop” means complete cessation of movement;

(88) “Student” means any person under the age of twenty-one years who is attending a preprimary, primary or secondary school program of education;

(89) “Tail lamp” means a lighting device affixed to the rear of a motor vehicle showing a red light to the rear and indicating the presence of the motor vehicle when viewed from behind;

(90) “Tank vehicle” means any commercial motor vehicle designed to transport any liquid or gaseous material within a tank that is either permanently or temporarily attached to the vehicle or its chassis which shall include, but not be limited to, a cargo tank and portable tank, as defined in 49 CFR 383.5, as amended, provided it shall not include a portable tank with a rated capacity not to exceed one thousand gallons;

(91) “Tractor” or “truck tractor” means a motor vehicle designed and used for drawing a semitrailer;

(92) “Tractor-trailer unit” means a combination of a tractor and a trailer or a combination of a tractor and a semitrailer;

(93) “Trailer” means any rubber-tired vehicle without motive power drawn or propelled by a motor vehicle;

(94) “Truck” means a motor vehicle designed, used or maintained primarily for the transportation of property;

(95) “Ultimate consumer” means, with respect to a motor vehicle, the first person, other than a dealer, who in good faith purchases the motor vehicle for purposes other than resale;

(96) “United States” means the fifty states and the District of Columbia;

(97) “Used motor vehicle” includes any motor vehicle which has been previously separately registered by an ultimate consumer;

(98) “Utility trailer” means a trailer designed and used to transport personal property, materials or equipment, whether or not permanently affixed to the bed of the trailer;

(99) “Vanpool vehicle” includes all motor vehicles, the primary purpose of which is the daily transportation, on a prearranged nonprofit basis, of individuals between home and work, and which: (A) If owned by or leased to a person, or to an employee of the person, or to an employee of a local, state or federal government unit or agency located in Connecticut, are manufactured and equipped in such manner as to provide a seating capacity of at least seven but not more than fifteen individuals, or (B) if owned by or leased to a regional ride-sharing organization in the state recognized by the Commissioner of Transportation, are manufactured and equipped in such manner as to provide a seating capacity of at least six but not more than nineteen individuals;

(100) “Vehicle” includes any device suitable for the conveyance, drawing or other transportation of persons or property, whether operated on wheels, runners, a cushion of air or by any other means. The term does not include devices propelled or drawn by human power or devices used exclusively on tracks;

(101) “Vehicle identification number” or “VIN” means a series of Arabic numbers and Roman letters that is assigned to each new motor vehicle that is manufactured within or imported into the United States, in accordance with the provisions of 49 CFR 565, unless another sequence of numbers and letters has been assigned to a motor vehicle by the commissioner, in accordance with the provisions of section 14-149;

(102) “Wrecker” means a vehicle which is registered, designed, equipped and used for the purposes of towing or transporting wrecked or disabled motor vehicles for compensation or for related purposes by a person, firm or corporation licensed in accordance with the provisions of subpart (D) of part III of this chapter or a vehicle contracted for the consensual towing or transporting of one or more motor vehicles to or from a place of sale, purchase, salvage or repair.

(1949 Rev., S. 2350; 1953, S. 1278d, 1281d; 1955, S. 1279d, 1280d; 1959, P.A. 162; 283, S. 1; 1961, P.A. 233, S. 10; 1963, P.A. 560; February, 1965, P.A. 414, S. 1; 448, S. 1, 2, 3; 1967, P.A. 454, S. 1; 799; 821; 1969, P.A. 189; 569, S. 1; 1971, P.A. 355, S. 1, 2; 416, S. 2; 629; 740, S. 1; 848, S. 1, 2; 1972, P.A. 255, S. 1; P.A. 73-676, S. 1; P.A. 75-253, S. 1, 2; P.A. 76-250, S. 2, 3, 4; P.A. 77-67; P.A. 79-25, S. 1; 79-175, S. 2, 3; 79-244, S. 1, 5, 6; 79-627, S. 5, 6; P.A. 80-466, S. 2, 25; P.A. 81-394, S. 1; P.A. 82-460, S. 1, 2, 9; 82-472, S. 39, 183; P.A. 83-224, S. 1, 2; 83-278; 83-431, S. 2; 83-587, S. 67, 96; P.A. 84-429, S. 1; 84-546, S. 37, 173; P.A. 86-383, S. 1, 6; P.A. 88-245, S. 1, 7; P.A. 90-263, S. 1, 74; P.A. 91-272, S. 5, 8; P.A. 93-341, S. 1, 38; P.A. 95-79, S. 39, 189; 95-314, S. 4; P.A. 97-236, S. 23, 27; P.A. 99-268, S. 1, 2, 29; P.A. 00-35, S. 1; 00-99, S. 44, 154; 00-169, S. 22, 35; P.A. 02-70, S. 1, 17; P.A. 03-265, S. 5; P.A. 04-199, S. 7; 04-217, S. 1; P.A. 05-218, S. 2, 3, 15, 16, 42, 43; P.A. 06-130, S. 15; P.A. 07-167, S. 1–3, 38; P.A. 08-150, S. 1; P.A. 09-187, S. 34, 41, 49, 54; P.A. 10-32, S. 46; 10-110, S. 37; P.A. 11-213, S. 51, 52, 61; P.A. 12-81, S. 26; P.A. 13-271, S. 3–5; 13-277, S. 8.)

History: 1959 acts added Subsecs. (21) and (51); 1961 act redefined “used or secondhand motor vehicle” in and added definitions of “new motor vehicle” and “ultimate consumer” to Subsec. (55); 1963 act redefined “second” or “subsequent” violation in Subsec. (44); 1965 acts added snow and lawn machines to Subsec. (26), “driver” to Subsec. (32) and Subsecs. (6), (14), (23), (39), (48) and (54); 1967 acts added Subsecs. (57) and (58) defining “tractor” or “truck tractor” and “wrecker” or “wrecker vehicle” and redefined “resident” in Subsec. (42) to delete persons carrying on business or engaged in occupation for more than six months a year; 1969 acts redefined “motor vehicle” in Subsec. (26) to exclude golf carts and added Subsec. (59) defining “farm implements”; 1971 acts redefined “gross weight” in Subsec. (14) to include special provision re tractor-trailer units, redefined “officer” in Subsec. (31) to include sheriffs and deputy sheriffs, redefined “manufacturer” in Subsec. (22), redefined “vehicle” in Subsec. (56) to include vehicles operated on cushions of air and to delete requirement that machine be suitable for use on highways and added Subsecs. (60) and (61) defining “tractor-trailer unit” and “limited access highway”; 1972 act redefined “manufacturer” in Subsec. (22) to include distributor of vehicles to new car dealers; P.A. 73-676 added Subsec. (62) defining “minibike” or “minicycle”; P.A. 75-253 redefined “motorcycle” to exclude vehicles with wholly or partially enclosed drivers’ seat with motor outside enclosed area; P.A. 76-250 excluded bicycles with helper motors in Subsecs. (25) defining “motorcycle” and Subsec. (26) defining “motor vehicle”; P.A. 77-67 redefined “motor vehicles” in Subsec. (26) to delete requirement that vehicle be suitable for operation on a highway, to exclude vehicles used at mass transit facilities other than railroads and vehicles not suitable for operation on highway; P.A. 79-25 added Subsecs. (63) and (64) defining “antique, rare or special interest motor vehicle” and “modified antique motor vehicle”; P.A. 79-175 added Subsec. (65) defining “vanpool vehicle”; P.A. 79-244 also added Subsec. (65) re vanpool vehicles and excluded vanpool vehicles from definitions of “public service motor vehicle” and “service bus” in Subsecs. (40) and (46); P.A. 79-627 included gasohol in Subsec. (12) defining “fuels”, effective July 1, 1979, and applicable to fuel sold on or after that date; P.A. 80-466 amended definition of “motor vehicle registration” in Subsec. (27) to reflect use of single license plate; P.A. 81-394 added Subdiv. (66) defining “high-mileage vehicle”; P.A. 82-460 redefined “passenger motor vehicle” to specify applicability to vehicles capable of carrying not more than ten passengers, redefined “commercial motor vehicle”, deleting limitations re use in business of registrant and propulsion method and redefined “passenger and commercial motor vehicle”, deleting requirement that vehicles be “designed for use” for passenger and commercial purposes; P.A. 82-472 made technical corrections in definition of “high-mileage vehicle”; P.A. 83-224 amended Subdiv. (26) to exclude from the definition of a motor vehicle, golf cart type vehicles operated by state employees on state institution grounds; P.A. 83-278 amended Subdiv. (65) to include in definition of “vanpool vehicle” certain vehicles owned by or leased to recognized regional ride-sharing organizations; P.A. 83-431 amended Subdiv. (26) to exclude from the definition of a motor vehicle, special mobile equipment as defined in Sec. 14-165 (i); P.A. 83-587 made technical change in Subdiv. (12); P.A. 84-429 deleted the definition of “curb” in Subsec. (9), “distributor” in Subsec. (11), “head light” in Subsec. (15), “intersection” in Subsec. (18), “motor vehicle registration” in Subsec. (27), “rotary traffic island” in Subsec. (43), “secondhand motor vehicle” in Subsec. (55) and “wrecker vehicle” in Subsec. (58), transferred definition of “head lamp” from Subsec. (15) to (16), “registration” from Subsec. (27) to (45), “used motor vehicle” from Subsec. (55) to (62), “new motor vehicle” from Subsec. (55) to (31), “ultimate consumer” from Subsec. (55) to (61) and “wrecker” from Subsec. (58) to (65), added Subsec. (4) from Sec. 14-1a, renumbered the remaining Subsecs. as follows: (2) to (3), (3) to (5), (4) to (6), (5) to (7), (6) to (8), (7) to (9), (8) to (10), (10) to (11), (12) to (13), (13) to (14), (14) to (15), (16) to (18), (17) to (19), (19) to (20), (20) to (22), (21) to (23), (22) to (24), (23) to (25), (24) to (28), (25) to (29), (26) to (30), (28) to (32), (29) to (33), (30) to (34), (31) to (35), (32) to (36), (33) to (37), (34) to (38), (35) to (40), (36) to (39), (37) to (41), (38) to (42), (39) to (43), (40) to (44), (41) to (46), (42) to (47), (44) to (48), (45) to (49), (46) to (50), (47) to (51), (48) to (52), (49) to (53), (50) to (54), (51) to (55), (52) to (56), (53) to (59), (54) to (60), (56) to (64), (59) to (12), (60) to (58), (61) to (21), (62) to (2), (63) to (27), (64) to (63) and (66) to (17), and rephrased renumbered Subsec. (10) re definition of “commissioner”; P.A. 84-546 redefined “commissioner” to include deputy commissioner of motor vehicles, attorney general and any assistant to motor vehicles commissioner, but did not take effect, P.A. 84-429 having taken precedence; P.A. 86-383 redefined “commercial motor vehicle” in Subdiv. (9) to include vehicles transporting other passengers with their necessary personal belongings; P.A. 88-245 made technical change to definition of “commissioner” in Subsec. (10); P.A. 90-263 subdivided the section into Subsecs. (a) and (b), in Subsec (a) amending Subdiv. (7) to substitute recreational for pleasure purposes and to delete phrase “used for the purpose of transporting personal property of the owner”, amending Subdiv. (8) to redefine “camper” as any motor vehicle designed or permanently altered in such a way as to provide temporary living quarters for travel, camping or recreational purposes, amending Subdiv. (9) to delete definition of “commercial motor vehicle” and insert definition of “combination registration”, adding new definitions of “commercial driver’s license” in Subdiv. (10), “commercial motor vehicle” in Subdiv. (11), “commercial registration” in Subdiv. (12), “commercial trailer” in Subdiv. (13), “controlled substance” in Subdiv. (15), “conviction” in Subdiv. (16), “disqualification” in Subdiv. (18), “drive” in Subdiv. (19), “driver” in Subdiv. (20), “driver’s license” in Subdiv. (21), “employee” in Subdiv. (22), “employer” in Subdiv. (23), “felony” in Subdiv. (25), “foreign jurisdiction” in Subdiv. (26), “gross weight rating” in Subdiv. (29), “hazardous materials” in Subdiv. (31), “motor home” in Subdiv. (45), “nonresident commercial driver’s license” in Subdiv. (50), “out-of-service order” in Subdiv. (55), “passenger registration” in Subdiv. (60), “recreational vehicle” in Subdiv. (64), “serious traffic violation” in Subdiv. (70), “state” in Subdiv. (76), “tank vehicle” in Subdiv. (79), “United States” in Subdiv. (85), and “utility trailer” in Subdiv. (87) and renumbering the other Subdivs. accordingly, amending definition of “motor bus” in Subdiv. (44), formerly Subdiv. (28), to include any motor vehicle, except a taxicab, deleting reference to public service motor vehicle, amending definition of “operator” in Subdiv. (54), formerly Subdiv. (36), to include a driver, amending definition of “passenger and commercial motor vehicle” in Subdiv. (58), formerly Subdiv. (39), to include vehicles eligible for combination registration, amending definition of “passenger motor vehicle” in Subdiv. (59), formerly Subdiv. (40), to delete former provisions and insert new provisions concerning use, design and capacity, amending definition of “person” in Subdiv. (61), formerly Subdiv. (41), to specifically exclude the state or any political subdivision thereof, amending definition of “pole trailer” in Subdiv. (63), formerly Subdiv. (43), to delete reference to commercial motor vehicle, and deleting definition of “public service motor vehicle” in Subdiv. (44), and inserting new language in Subsec. (b) re meaning of term “public passenger transportation permit”; P.A. 91-272 amended exception to definition of “commercial motor vehicle” in Subsec. (a)(11)(B) to include vehicles designed to transport “more than” 10 passengers and used to transport students under 21 to and from school; P.A. 93-341 amended definition of “commercial driver’s license” by deleting the reference to a “Class 1” license and reference to Sec. 14-36a, redefined “commercial motor vehicle” to exclude vehicles used “within one hundred fifty miles of a farm in connection with the operation of such farm” and recreational vehicles “in private use”, redefined “serious traffic violation” to add a new Subpara. (E) re accident resulting in death, redefined “service bus” to include “school bus” and added definition of “school bus”, renumbering previously existing Subdivs. of Subsec. (a) as necessary and made technical change in Subsec. (b), effective July 1, 1994; P.A. 95-79 amended Subsec. (a)(61) by redefining “person” to include a limited liability company, effective May 31, 1995; P.A. 95-314 amended Subsec. (a)(69) to provide that a “second” or “subsequent” violation is one committed within “three” years after date of arrest resulting in a previous conviction for the same offense, in lieu of 5 years, and to redefine term in the case of a violation of Sec. 14-215, 14-224 or 14-227a(a); P.A. 97-236 redefined “service bus” to require that school bus be “regularly used” to carry 8 or more persons, effective June 24, 1997; P.A. 99-268 redefined “motorcycle” in Subsec. (a)(46) to exclude a vehicle “designed to have” a completely enclosed driver’s seat in lieu of a vehicle having a completely “or partially” enclosed driver’s seat, redefined “serious traffic violation” in Subsec. (a)(71) by changing from a violation of “sections 14-230 to 14-237, inclusive” to a violation of “section 14-236” in Subpara. (D) and redefined “service bus” in Subsec. (a)(72) to increase the minimum number of persons such vehicle may carry from “eight or more persons” to “ten or more passengers”; P.A. 00-35 redefined “wrecker” in Subsec. (a)(91) to delete “exclusively” following “equipped and used” and to add “by a person, firm or corporation licensed in accordance with the provisions of subdivision (D) of part III of this chapter”; P.A. 00-99 replaced reference to sheriff and deputy sheriff in Subsec. (a)(53) with state marshal, effective December 1, 2000; P.A. 00-169 redefined “person” in Subsec. (a)(61) to include a business trust and revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-70 amended Subsec. (a)(9) to add “rating”, substituted “place of residence” for “legal residence” and provide that such residence be occupied for more than six months in a year in Subdiv. (67), added new Subdiv. (91) re definition of “vehicle identification number” or “VIN”, redesignated existing Subdiv. (91) as Subdiv. (92) and made technical changes in Subdivs. (4), (17), (40), (53) and (55), effective July 1, 2002, and amended Subsec. (a)(40) to add “new” and replace “under section 14-12, who offers the motor vehicles” with “by the commissioner, for operation upon any highway, which are offered” in Subpara. (A) and to make a technical change in Subpara. (B) (Revisor’s note: The reference in Subsec. (a)(92) to “subdivision (D)” was changed editorially by the Revisors to “subpart (D)” for clarity of reference); P.A. 03-265 redefined “passenger motor vehicle” in Subdiv. (59); P.A. 04-199 defined “pick-up truck”, made technical changes and renumbered subdivs. in Subsec. (a), effective July 1, 2004; P.A. 04-217 defined “activity vehicle”, “commercial driver’s license information system”, “fatality”, “imminent hazard” and “National Driver Registry”, redefined “disqualification”, “school bus” and “serious traffic violation”, made technical changes and renumbered subdivs. in Subsec. (a), effective January 1, 2005; P.A. 05-218 amended Subsec. (a)(10) by substituting “twelve thousand five hundred” for “ten thousand” and amended Subsec. (a)(67) by deleting “and having a gross vehicle weight rating of less than ten thousand pounds” and, effective July 1, 2005, amended Subsec. (a)(3) by changing “twenty-five” to “twenty”, amended Subsec. (a)(44) by adding “except a utility trailer”, amended Subsec. (a)(47) by changing “twenty-five” to “twenty” and making a technical change, and added Subsec. (a)(99) defining “camp vehicle”; P.A. 06-130 amended Subsec. (a) by redefining “commercial motor vehicle” in Subdiv. (13), redefining “gross vehicle weight rating” in Subdiv. (32), redefining “hazardous materials” in Subdiv. (34), deleting former Subdiv. (46) re definition of “minibike or minicycle”, renumbering Subdivs. (47) to (50) as (46) to (49), inclusive, adding “mini-motorcycle” to definition of “motor vehicle” and renumbering it as Subdiv. (50), renumbering Subdivs. (52) to (97) as (51) to (96), inclusive, redefining “wrecker” and renumbering it as Subdiv. (97) and renumbering Subdiv. (99) as (98), effective June 2, 2006; P.A. 07-167 made technical changes in Subsec. (a)(13), (24) and (50), effective June 25, 2007, and deleted Subsec. (a) designator and former Subsec. (b) re definition of “public passenger transportation permit”, effective July 1, 2007; P.A. 08-150 redefined “camp trailer” in Subdiv. (8), added new Subdiv. (9) defining “camp trailer registration”, added new Subdiv. (18) defining “commercial trailer registration”, added new Subdiv. (52) defining “motor-driven cycle”, redefined “motorcycle” in existing Subdiv. (49) and renumbered said definition as new Subdiv. (54), redefined “resident” in existing Subdiv. (72) and renumbered said definition as new Subdiv. (76), added new Subdiv. (88) defining “student”, renumbered existing Subdiv. (98) defining “camp vehicle” as new Subdiv. (10) and renumbered remaining Subdivs. and internal references accordingly; P.A. 09-187 amended Subdiv. (53) to replace “bicycles with helper motors” with “motor-driven cycles” in definition of “motor vehicle”, Subdiv. (63) to redefine “out-of-service order”, Subdiv. (80)(A) to replace “Speeding in excess of fifteen miles per hour or more over the posted speed limit” with “Excessive speeding, involving a single offense in which the speed is fifteen miles per hour or more above the posted speed limit” in definition of “serious traffic violation”, and Subdiv. (98) to delete “with a manufacturer’s GVWR of ten thousand pounds or less” in definition of “utility trailer”; P.A. 10-32 made a technical change in Subdiv. (53), effective May 10, 2010; P.A. 10-110 deleted former Subdiv. (1) re definition of “activity vehicle” and redesignated existing Subdivs. (2) to (102) as Subdivs. (1) to (101), effective July 1, 2011; P.A. 11-213 changed effective date of P.A. 10-110, S. 37, from July 1, 2011, to July 1, 2012, and redefined “serious traffic violation” in Subdiv. (79) of section as amended by P.A. 10-110, effective July 1, 2011, and redefined “serious traffic violation” in Subdiv. (80) of present section, effective July 13, 2011; P.A. 12-81 added new Subdiv. (1) restoring definition of “activity vehicle”, redesignated existing Subdivs. (1) to (101) as Subdivs. (2) to (102) and made a technical change in Subdiv. (62), effective July 1, 2012 (Revisor’s note: In Subdiv. (53), a reference to “subsection (i) of section 14-165” was changed editorially by the Revisors to “section 14-165” to conform with a change made to the prior version of section by P.A. 10-32, S. 46); P.A. 13-271 amended Subdiv. (52) to redefine “motor-driven cycle” by replacing reference to motor horsepower with reference to motor capacity, amended Subdiv. (63) to redefine “out-of-service order” by replacing provision re orders issued by police or motor vehicle inspector with provision re orders issued by persons having inspection authority, replacing reference to commercial motor vehicle with reference to motor vehicle specified in Sec. 14-163c(a) and making technical changes, and amended Subdiv. (80) to redefine “serious traffic violation” by adding provision re use of hand-held mobile telephone or other electronic device in Subpara. (E) and replacing “while operating a commercial motor vehicle” with “by an operator who holds a commercial driver’s license or instruction permit” in Subpara. (I), effective July 1, 2013; P.A. 13-277 amended Subdiv. (40) to redefine “highway” by adding reference to dedicated roadway for bus rapid transit service, effective July 1, 2013.



Section 14-1a - “Authorized emergency vehicle” defined.

Section 14-1a is repealed.

(1967, P.A. 832, S. 1; P.A. 84-429, S. 78.)



Section 14-2 - Appointment of Commissioner of Motor Vehicles.

There shall be a Commissioner of Motor Vehicles appointed in accordance with the provisions of sections 4-5 to 4-8, inclusive.

(1949 Rev., S. 2351.)

See Sec. 4-12 re removal of officers and commissioners for misconduct, incompetence or neglect of duty.

Failure of senate to act on nomination did not create vacancy which governor was authorized to fill; incumbent held over de jure. 132 C. 518. Cited. 133 C. 43; 136 C. 317.

Cited. 13 CS 343.



Section 14-3 - Powers and duties of commissioner.

The Commissioner of Motor Vehicles shall enforce the provisions of the statutes concerning motor vehicles and the operators of such vehicles. The commissioner shall administer, coordinate and control the operations of the department and shall be responsible for the overall supervision and direction of all facilities and activities of the department. The commissioner shall have the authority to contract for such services, programs and facilities other than the purchase or lease of real property as may be necessary to carry out the commissioner’s responsibilities under and for the orderly administration of this chapter and chapters 247 to 255, inclusive. The commissioner may retain and employ consultants and assistants on a contract or other basis for rendering professional, fiscal, engineering, technical or other assistance and advice. The commissioner may enter into one or more agreements with independent contractors authorizing such contractors to provide programs and services on behalf of the department, provided any such agreement shall specify that the contractor may charge the department’s customer a reasonable service fee, as established by the commissioner, from which the contractor shall be compensated. The commissioner shall submit to the Governor an annual report of his official acts, as provided in section 4-60. Said commissioner shall keep a record of proceedings and orders pertaining to the matters under his jurisdiction and of all licenses and certificates granted, refused, suspended or revoked by the commissioner and of all reports sent to the commissioner’s office. The commissioner shall furnish without charge, for official use only, certified copies of certificates and licenses and documents relating thereto to officials of the state or any municipality therein, to officials of any other state or to any court in this state. Any certified copy of any document or record of the commissioner, attested as a true copy by the commissioner, any deputy commissioner or chief of a division, shall be competent evidence in any court of this state of the facts therein contained.

(1949 Rev., S. 2352; September, 1957, P.A. 11, S. 13; P.A. 73-661, S. 1; P.A. 88-245, S. 2, 7; P.A. 96-180, S. 36, 166; P.A. 11-213, S. 4.)

History: P.A. 73-661 expanded duties of commissioner re administration of department, contracts and employment of personnel; P.A. 88-245 made minor change in wording; P.A. 96-180 substituted “The Commissioner of Motor Vehicles” for “Said commissioner”, effective June 3, 1996; P.A. 11-213 authorized commissioner to enter into agreements with independent contractors and made technical changes, effective July 1, 2011.

Cited. 24 CS 364; 36 CS 586; 38 CS 384; 39 CS 381.

Cited. 2 Conn. Cir. Ct. 693; 3 Conn. Cir. Ct. 112; Id., 586.



Section 14-4 - Findings and rulings of commissioner.

The Commissioner of Motor Vehicles may, upon his initiative and after notice and hearing, make a finding of fact and issue a ruling thereon concerning any misfeasance or nonfeasance on the part of any officer for failure to enforce or for improperly enforcing any provision of this chapter relating to motor vehicles. Upon the presentation of such finding to him, the state’s attorney of the judicial district wherein lies the jurisdiction of the accused shall apply to the superior court for said judicial district for a bench warrant for such accused. Such finding shall be prima facie evidence of a violation of official duty by the person named therein, and, upon conviction thereof, such officer shall be fined not more than five hundred dollars.

(1949 Rev., S. 2353; P.A. 78-280, S. 2, 127; P.A. 96-180, S. 37, 166.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 96-180 substituted “The Commissioner of Motor Vehicles” for “Said commissioner”, effective June 3, 1996.



Section 14-4a - Conduct of hearings and rendering of decisions.

In any case where a hearing is required or authorized under the provisions of any statute dealing with the Department of Motor Vehicles such hearing may be conducted by and the decision rendered therein by the commissioner or by any person or persons designated by him.

(1971, P.A. 755, S. 4.)

History: (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage).

Cited. 39 CS 285; 40 CS 505; 42 CS 602.



Section 14-5 - Branch offices.

The commissioner shall have exclusive charge of the control and maintenance of the branch offices of the Department of Motor Vehicles, and the expense of leasing and maintaining the same shall be paid out of the appropriation for said department.

(1949 Rev., S. 2354.)

History: (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage).



Section 14-5a - Ansonia branch office.

Section 14-5a is repealed.

(P.A. 80-444, S. 4, 6; P.A. 81-460, S. 3, 4.)



Section 14-5b - Discontinuation of branch offices.

The Commissioner of Motor Vehicles shall take steps to discontinue the operation and use of Department of Motor Vehicles branch offices to operate within the department’s budget.

(P.A. 81-460, S. 2, 4.)

History: (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage).



Section 14-5c - Department closed or unable to perform transactions due to emergency or other reason. Extension of expiration date or period of validity of credentials issued by commissioner.

In the case of any emergency situation described by the provisions of section 3-6a or 28-1 or any other reason for which the Department of Motor Vehicles is closed or is unable to perform transactions with the public in an effective or secure manner, the Commissioner of Motor Vehicles, with the approval of the Governor, may extend the expiration date or the period of validity of any registration, license, permit, certificate or other form or credential issued by said commissioner in accordance with any provision of the general statutes. In any such case in which the commissioner exercises the authority granted by this section, the commissioner shall take such actions, as said commissioner deems necessary or appropriate, to inform the public and all law enforcement agencies of the extension of such expiration date or period of validity.

(P.A. 08-150, S. 18.)



Section 14-6 - Coordination of enforcement activities.

The commissioner shall endeavor to coordinate motor vehicle enforcement throughout the state by calling conferences of officials and officers connected with enforcement, as may appear to him advantageous or desirable. He shall, whenever deemed advisable, bring to the attention of such officials and officers statistics in connection with enforcement and shall urge the desirability and necessity of uniformity. He shall endeavor to coordinate and unify volunteer effort for highway traffic safety and may, if he is so requested, initiate a program for uniform effort and may call upon such organizations as are working in the field of traffic safety to carry out the same.

(1949 Rev., S. 2355; P.A. 84-546, S. 38, 173.)

History: P.A. 84-546 made technical change, amending section to restore language inadvertently deleted.



Section 14-7 - Deputy commissioners.

The Commissioner of Motor Vehicles may, as provided in section 4-8, appoint not more than three deputy commissioners of motor vehicles, who shall, under the direction of the commissioner, assist in the administration of the business of the department, and, when so directed by said commissioner, shall hear and determine questions that may come before the department.

(1949 Rev., S. 2356; P.A. 88-245, S. 3, 7; P.A. 96-180, S. 38, 166.)

History: P.A. 88-245 authorized commissioner to appoint not more than three deputy commissioners, where previously limited to one; P.A. 96-180 substituted “The Commissioner of Motor Vehicles” for “Said commissioner”, effective June 3, 1996.



Section 14-8 - Police authority of commissioner and inspectors.

(a) The commissioner, each deputy commissioner and any salaried inspector of motor vehicles designated by the commissioner, when engaged in the discharge of the duties of his office, shall have, in any part of the state, the same authority to make arrests or issue citations for violation of any statute or regulation relating to motor vehicles and to enforce said statutes and regulations as policemen or state policemen have in their respective jurisdictions.

(b) The commissioner, each deputy commissioner and any salaried inspector of motor vehicles designated by the commissioner, when engaged in the discharge of the duties of his office, may issue a summons to any person to appear at any hearing before the commissioner which may result in the imposition of administrative sanctions. Any salaried inspector of motor vehicles designated by the commissioner, when engaged in the discharge of the duties of his office, shall have the same authority to declare a commercial motor vehicle and its driver out of service in accordance with the provisions of the Code of Federal Regulations Title 49, Sections 392.5 and 396.9, as from time to time amended, as policemen and state policemen have.

(c) Said commissioner shall issue to each such deputy commissioner or inspector credentials showing his authority of arrest, which credentials shall be carried upon the person of such deputy commissioner or inspector while in the discharge of his duties.

(1949 Rev., S. 2357; June, 1955, S. 1282d; P.A. 88-245, S. 4, 7; P.A. 89-199; P.A. 90-263, S. 57, 74; P.A. 93-341, S. 30, 38.)

History: P.A. 88-245 made a technical change; P.A. 89-199 divided the section into Subsecs., authorizing commissioner, deputy commissioner and inspector to issue citations for violations of any motor vehicle statute or regulation, and to issue a summons to compel attendance at administrative hearings, also authorized inspectors to declare a commercial motor vehicle out of service and required commissioner to issue credentials showing arrest authority to each deputy commissioner; P.A. 90-263 amended Subsec. (b) to delete reference to “commercial” motor vehicle; P.A. 93-341 amended Subsec. (b) to limit inspectors’ authority to declare motor vehicles out of service to “commercial” vehicles and extended authority to the drivers of such vehicles, effective July 1, 1993.



Section 14-9 - Oath of office.

The commissioner and each deputy commissioner shall take the oath provided by law for public officers.

(1949 Rev., S. 2358; June, 1955, S. 1283d; P.A. 88-245, S. 5, 7.)

History: P.A. 88-245 made a technical change.

See Sec. 1-25 re forms of oaths.



Section 14-9a - Criminal background checks for applicants for employment with department and certain department employees. Reassignment of employee with disqualifying criminal offense or condition.

(a) The Department of Motor Vehicles shall, subject to the provisions of section 31-51i, require each external applicant for a position of employment with the department (1) to state whether the applicant has ever been convicted of a crime, to state whether criminal charges are pending against the applicant at the time of the application and, if so, to identify the charges and court in which they are pending, and (2) if offered employment with the department, to be fingerprinted and to submit to state and national criminal history records checks. The criminal history records checks required by this section shall be in accordance with section 29-17a.

(b) The Department of Motor Vehicles, subject to the provisions of section 31-51i and the standards set forth in 6 CFR Section 37.45, shall require each employee who is involved in the manufacture or production of drivers’ licenses or identity cards or who has the ability to affect the identity information that appears on a driver’s license or an identity card to submit to a background check that includes name-based and fingerprint-based criminal history records checks of federal and state repository records. Upon receipt of the criminal history record of any such employee, the department shall evaluate such record by applying the criteria set forth in 6 CFR Section 37.45(b)(1). The department shall not employ any such employee with a disqualifying criminal offense, as set forth in 6 CFR Section 37.45(b)(1)(i) or 37.45(b)(1)(ii), in a position described in this subsection, and shall not employ any such employee with a disqualifying condition, as set forth in 6 CFR Section 37.45(b)(1)(iii) or 37.45(b)(1)(iv), in such a position, until such condition is no longer applicable. The department shall reassign any such person to a different position in the department.

(c) In accordance with 49 CFR 384.228 and subject to the provisions of section 31-51i, the Department of Motor Vehicles shall require any person who is to be employed as a knowledge or skills test examiner for commercial driver’s license applicants to submit to a nation-wide criminal background check prior to the department certifying such person to administer any such test. Each such background check shall include name-based and fingerprint-based criminal history records checks of federal and state repository records. The department shall maintain a record of the results of such criminal background checks and shall not certify any examiner to administer commercial driver’s license tests who: (1) Was convicted of a felony within the past ten years; or (2) was convicted of any crime involving fraudulent activities.

(P.A. 07-167, S. 13; P.A. 10-110, S. 26; P.A. 13-271, S. 6.)

History: P.A. 10-110 designated existing provisions as Subsec. (a) and added Subsec. (b) re background check of employees involved in manufacture or production of licenses or identity cards and reassignment of employee with disqualifying criminal offense or condition; P.A. 13-271 added Subsec. (c) re background check of persons to be employed as knowledge or skills test examiners for commercial driver’s license applicants.



Section 14-10 - Definitions. Records. Disclosure of personal information and highly restricted personal information. Penalty. Regulations.

(a) For the purposes of this section:

(1) “Disclose” means to engage in any practice or conduct to make available and make known, by any means of communication, personal information or highly restricted personal information contained in a motor vehicle record pertaining to an individual to any other individual, organization or entity;

(2) “Motor vehicle record” means any record that pertains to an operator’s license, instruction permit, identity card, registration, certificate of title or any other document issued by the Department of Motor Vehicles;

(3) “Personal information” means information that identifies an individual and includes an individual’s photograph or computerized image, Social Security number, operator’s license number, name, address other than the zip code, telephone number, electronic mail address, or medical or disability information, but does not include information on motor vehicle accidents or violations, or information relative to the status of an operator’s license, registration or insurance coverage;

(4) “Highly restricted personal information” means an individual’s photograph or computerized image, Social Security number or medical or disability information; and

(5) “Express consent” means an affirmative agreement given by the individual who is the subject of personal information that specifically grants permission to the department to release such information to the requesting party. Such agreement shall (A) be in writing or such other form as the commissioner may determine in regulations adopted in accordance with the provisions of chapter 54, and (B) specify a procedure for the individual to withdraw such consent, as provided in regulations adopted in accordance with the provisions of chapter 54.

(b) A number shall be assigned to each motor vehicle registration and operator’s license and a record of all applications for motor vehicle registrations and operators’ licenses issued shall be kept by the commissioner at the main office of the Department of Motor Vehicles.

(c) (1) All records of the Department of Motor Vehicles pertaining to the application for registration, and the registration, of motor vehicles of the current or previous three years shall be maintained by the commissioner at the main office of the department. Any such records over three years old may be destroyed at the discretion of the commissioner. (2) Before disclosing personal information pertaining to an applicant or registrant from such motor vehicle records or allowing the inspection of any such record containing such personal information in the course of any transaction conducted at such main office, the commissioner shall ascertain whether such disclosure is authorized under subsection (f) of this section, and require the person or entity making the request to (A) complete an application that shall be on a form prescribed by the commissioner, and (B) provide personal identification satisfactory to the commissioner. An attorney-at-law admitted to practice in this state may provide his or her juris number to the commissioner in lieu of the requirements of subparagraph (B) of this subdivision. The commissioner may disclose such personal information or permit the inspection of such record containing such information only if such disclosure is authorized under subsection (f) of this section.

(d) The commissioner may disclose personal information from a motor vehicle record pertaining to an operator’s license or a driving history or permit the inspection or copying of any such record or history containing such information in the course of any transaction conducted at the main office of the department only if such disclosure is authorized under subsection (f) of this section. Any such records over five years old may be destroyed at the discretion of the commissioner.

(e) In the event (1) a federal court judge, federal court magistrate or judge of the Superior Court, Appellate Court or Supreme Court of the state, (2) a police officer, as defined in section 7-294a, or a member of the Division of State Police within the Department of Emergency Services and Public Protection, (3) an employee of the Department of Correction, (4) an attorney-at-law who represents or has represented the state in a criminal prosecution, (5) a member or employee of the Board of Pardons and Paroles, (6) a judicial branch employee regularly engaged in court-ordered enforcement or investigatory activities, (7) an inspector employed by the Division of Criminal Justice, (8) a federal law enforcement officer who works and resides in this state, (9) a state referee under section 52-434, or (10) a lake patrolman appointed pursuant to subsection (a) of section 7-151b engaged in boating law enforcement, submits a written request and furnishes such individual’s business address to the commissioner, such business address only shall be disclosed or available for public inspection to the extent authorized by this section.

(f) The commissioner may disclose personal information from a motor vehicle record to:

(1) Any federal, state or local government agency in carrying out its functions or to any individual or entity acting on behalf of any such agency, or

(2) Any individual, organization or entity that signs and files with the commissioner, under penalty of false statement as provided in section 53a-157b, a statement on a form approved by the commissioner, together with such supporting documentation or information as the commissioner may require, that such information will be used for any of the following purposes:

(A) In connection with matters of motor vehicle or driver safety and theft, motor vehicle emissions, motor vehicle product alterations, recalls or advisories, performance monitoring of motor vehicles and dealers by motor vehicle manufacturers, motor vehicle market research activities including survey research, motor vehicle product and service communications and removal of nonowner records from the original owner records of motor vehicle manufacturers to implement the provisions of the federal Automobile Information Disclosure Act, 15 USC 1231 et seq., the Clean Air Act, 42 USC 7401 et seq., and 49 USC Chapters 301, 305 and 321 to 331, inclusive, as amended from time to time, and any provision of the general statutes enacted to attain compliance with said federal provisions;

(B) In the normal course of business by the requesting party, but only to confirm the accuracy of personal information submitted by the individual to the requesting party;

(C) In connection with any civil, criminal, administrative or arbitral proceeding in any court or government agency or before any self-regulatory body, including the service of process, an investigation in anticipation of litigation by an attorney-at-law or any individual acting on behalf of an attorney-at-law and the execution or enforcement of judgments and orders, or pursuant to an order of any court provided the requesting party is a party in interest to such proceeding;

(D) In connection with matters of motor vehicle or driver safety and theft, motor vehicle emissions, motor vehicle product alterations, recalls or advisories, performance monitoring of motor vehicles and motor vehicle parts and dealers, producing statistical reports and removal of nonowner records from the original owner records of motor vehicle manufacturers, provided the personal information is not published, disclosed or used to contact individuals except as permitted under subparagraph (A) of this subdivision;

(E) By any insurer or insurance support organization or by a self-insured entity or its agents, employees or contractors, in connection with the investigation of claims arising under insurance policies, antifraud activities, rating or underwriting;

(F) In providing any notice required by law to owners or lienholders named in the certificate of title of towed, abandoned or impounded motor vehicles;

(G) By an employer or its agent or insurer to obtain or verify information relating to a holder of a passenger endorsement or commercial driver’s license required under 49 USC Chapter 313, and sections 14-44 to 14-44m, inclusive;

(H) In connection with any lawful purpose of a labor organization, as defined in section 31-77, provided (i) such organization has entered into a contract with the commissioner, on such terms and conditions as the commissioner may require, and (ii) the information will be used only for the purposes specified in the contract other than campaign or political purposes;

(I) For bulk distribution for surveys, marketing or solicitations provided the commissioner has obtained the express consent of the individual to whom such personal information pertains;

(J) For the purpose of preventing fraud by verifying the accuracy of personal information contained in a motor vehicle record, including an individual’s photograph or computerized image, as submitted by an individual to a legitimate business or an agent, employee or contractor of a legitimate business, provided the individual has provided express consent in accordance with subdivision (5) of subsection (a) of this section;

(K) Inclusion of personal information about persons who have indicated consent to become organ and tissue donors in a donor registry established by a procurement organization, as defined in section 19a-289a;

(L) By any private detective or private detective licensed in accordance with the provisions of chapter 534, in connection with an investigation involving matters concerning motor vehicles;

(M) By a state marshal, for use in the performance of duties under the provisions of section 6-38a. Such information may be requested by facsimile transmission, or by such other means as the commissioner may require, and shall be provided by facsimile transmission, or by such other means, within a reasonable time.

(g) Any person receiving personal information or highly restricted personal information from a motor vehicle record pursuant to subsection (f) of this section shall be entitled to use such information for any of the purposes set forth in said subsection for which such information may be disclosed by the commissioner. No such person may resell or redisclose the information for any purpose that is not set forth in subsection (f) of this section, or reasonably related to any such purpose.

(h) Notwithstanding any provision of this section, the disclosure of personal information from a motor vehicle record pursuant to subsection (f) of this section shall be subject to the provisions of section 14-50a concerning (1) the fees that shall be charged for copies of or information pertaining to motor vehicle records and (2) the authority of the commissioner to establish fees for information furnished on a volume basis in accordance with such terms and conditions regarding the use and distribution of such information as the commissioner may prescribe.

(i) Notwithstanding any provision of this section that restricts or prohibits the disclosure of personal information from a motor vehicle record, the commissioner may disclose personal information contained in any such record to any individual who is the subject of such personal information or to any person who certifies under penalty of false statement that such person has obtained the express consent of the subject of such personal information.

(j) Notwithstanding any provision of this section that permits the disclosure of personal information from a motor vehicle record, the commissioner may disclose highly restricted personal information contained in any such record only in accordance with the provisions of 18 USC 2721 et seq., as amended.

(k) Any person, including any officer, employee, agent or contractor of the Department of Motor Vehicles, who sells, transfers or otherwise discloses personal information or highly restricted personal information obtained from the Department of Motor Vehicles for any purpose not authorized by the provisions of this section shall be guilty of a class A misdemeanor.

(l) The commissioner may adopt regulations in accordance with chapter 54 to implement the provisions of this section.

(1949 Rev., S. 2359; P.A. 76-263, S. 2, 9; 76-402, S. 2, 3; P.A. 84-429, S. 2; P.A. 89-228; P.A. 90-230, S. 20, 101; P.A. 94-206, S. 1; P.A. 97-266, S. 1, 2; P.A. 99-77, S. 2; 99-232, S. 1; 99-268, S. 28; P.A. 00-169, S. 22, 33, 36; P.A. 02-70, S. 49; P.A. 03-265, S. 6, 7; P.A. 04-122, S. 2; 04-143, S. 17; 04-199, S. 28; 04-234, S. 2; 04-257, S. 115; P.A. 05-108, S. 3; P.A. 07-167, S. 6, 36; June Sp. Sess. 07-5, S. 30; P.A. 08-135, S. 1; 08-150, S. 3; P.A. 10-110, S. 28, 29; 10-123, S. 26; P.A. 11-48, S. 28; 11-51, S. 134; 11-213, S. 5; P.A. 12-81, S. 36.)

History: P.A. 76-263 removed operator’s licenses from former provisions and removed provision re confidentiality of records and created new Subsecs. (b) and (c) re operator’s licenses and confidentiality of records; P.A. 76-402 deleted Subsec. (c) re confidentiality of records; P.A. 84-429 added new Subsec. (a) re number assignments and records from Subsec. (a) of Sec. 14-42, relettered Subsecs. and made other technical changes; P.A. 89-228 added a new Subsec. (d), restricting public access to the residential address of a judge, magistrate or policeman; P.A. 90-230 made technical corrections to Subsec. (d); P.A. 94-206 added extensive provisions to Subsec. (b) concerning procedure for disclosure of motor vehicle department records, added provisions in Subsec. (c) detailing to whom operator license or driver history may be disclosed, added Subsec. (d)(3) and (4) and made some technical changes in order to conform the Subsec. to the revised language of the section, and added a new Subsec. (e) re inapplicability of section’s provisions; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 97-266 inserted new language in Subsec. (a), defining “disclose”, “motor vehicle record”, “personal information” and “consent”; relettered former Subsec. (a) as (b) and added provision requiring notice re disclosure of personal information to be included on each form for issuance or renewal of registration, operator’s license and identity card; relettered former Subsec. (b) as (c), deleted requirement in Subdiv. (1) that records re registration be open to public inspection at main office during office hours, substituting provision that such records be maintained by the commissioner at main office, restated provisions of Subdiv. (2), substituting “personal information” for name, address or registration number, requiring in the course of any transaction conducted at main office that commissioner ascertain whether individual who is the subject of request has elected to allow disclosure, eliminating requirement that commissioner mail notice of application to individual who is the subject of the request and make disclosure or permit inspection at least seven days after receipt of completed application, eliminating exemption from provisions of Subdiv. for federal, state or local agency, adding provision allowing commissioner to disclose personal information or permit inspection of such record only if individual who is the subject of the request has elected to allow disclosure and making technical changes; relettered former Subsec. (c) as (d) and restated provisions of Subsec., allowing commissioner to disclose personal information from a record re operator’s license or driving history or permit inspection or copying in the course of any transaction conducted at main office only if individual who is the subject of the request has elected to allow disclosure, deleting Subdivs. (1) to (3), inclusive, and making technical changes; relettered former Subsec. (d) as (e), eliminating phrase “Notwithstanding the provisions of subsections (b) and (c) of this section” and making a technical change; deleted former Subsec. (e), added Subsecs. (f) to (i), inclusive, re disclosure and use of personal information and added Subsec. (j), authorizing the adoption of regulations, effective July 1, 1997; P.A. 99-77 added Subsec. (e)(5) permitting a member or employee of the Board of Parole to request that only his business address be disclosed or available for public inspection; P.A. 99-232 amended Subsec. (b) to delete requirement that not later than July 1, 1998, each form for issuance or renewal of a motor vehicle registration, operator’s license or identity card contain the specified notice and consent form re disclosure of personal information and to delete such notice and consent form, amended Subsecs. (c) and (d) to substitute “such disclosure is authorized under subsection (f) of this section” for “the individual who is the subject of the request has elected to allow disclosure”, amended Subsec. (f) to delete language notwithstanding the provisions of Subsecs. (c) and (d), to delete reference to any person contracting with the department, and to amend Subdiv. (2)(D) to reference “motor vehicle product and service communications”, and throughout section made provisions gender neutral and substituted “that” for “which”; P.A. 99-268 added new Subsec. (i) prohibiting sale of photographs or computerized images on or before June 30, 2000, and relettered existing Subsecs. (i) and (j) as Subsecs. (j) and (k), respectively; P.A. 00-169 deleted the definition of “consent” in Subdiv. (a)(4) and replaced it with “express consent”, defined to mean “an affirmative agreement”, and required that such agreement be in writing, and prescribed the procedure for withdrawal of such consent, replaced the provision in Subdiv. (h)(I) that an individual be required to prohibit personal information from being distributed with a provision requiring an individual to give express consent for personal information to be distributed, added Subdiv. (h)(J) re prevention of fraud, deleted Subsec. (i) re prohibition on the sale of photographs or computerized images, relettered Subsecs. (j) and (k) as (i) and (j), respectively, and in Subsec. (i), required express consent from the subject of such personal information, effective June 1, 2000, and revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-70 amended Subsec. (a)(1) to add “highly restricted personal information” within definition of “disclose”, added new Subdiv. (4) defining “highly restricted personal information” and redesignated existing Subdiv. (4) as Subdiv. (5), amended Subsec. (c)(2) to make a technical change for purposes of gender neutrality, added new Subsec. (j) authorizing commissioner to disclose highly restricted personal information contained in a motor vehicle record only in accordance with 18 USC 2721 et seq. and redesignated existing Subsec. (j) as Subsec. (k), effective June 3, 2002; P.A. 03-265 amended Subsec. (c)(2) to delete former Subpara. (C) re payment of fee to commissioner for disclosure of personal information from motor vehicle records, and, effective July 1, 2003, amended Subsec. (f)(2)(A) to change references to federal acts, amended Subsec. (f)(2)(C) to limit commissioner’s disclosure of personal information from motor vehicle record in connection with investigation in anticipation of litigation to attorney-at-law or individual acting on behalf of attorney-at-law, amended Subsec. (f)(2)(G) to change reference to federal act, and made a technical change in Subsec. (f)(2)(J); P.A. 04-122 added Subsec. (f)(2)(K) allowing disclosure of personal information to procurement organizations; P.A. 04-143 made a technical change in Subsec. (f)(2)(A), effective May 21, 2004; P.A. 04-199 amended Subsec. (f)(2) to transfer “motor vehicle market research activities including survey research, motor vehicle product and service communications” from Subpara. (D) to Subpara. (A) and to include “producing statistical reports” in Subpara. (D), effective July 1, 2004; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles in Subsec. (e)(5), effective July 1, 2004; P.A. 04-257 amended Subsec. (e)(5) to delete reference to an “employee” of the Board of Parole, effective June 14, 2004; P.A. 05-108 amended Subsec. (e)(5) to restore reference to an “employee” of the Board of Pardons and Paroles, effective June 7, 2005; P.A. 07-167 amended Subsec. (e) by adding Subdivs. (6) to (8) re business address of judicial branch employee regularly engaged in court-ordered enforcement or investigatory activities, federal law enforcement officer who works and resides in this state, and state referee and added Subsec. (f)(2)(L) re use of information by private detective in connection with investigation re motor vehicle matters; June Sp. Sess. P.A. 07-5 made technical changes in Subsec. (e)(8); P.A. 08-135 amended Subsec. (e) to add new Subdiv. (7) re inspector employed by Division of Criminal Justice and renumber existing Subdivs. (7) and (8) as new Subdivs. (8) and (9), effective June 5, 2008; P.A. 08-150 amended Subsec. (g) to make provisions applicable to the receipt of “highly restricted personal information”, limit the use of information for any of the purposes “for which such information may be disclosed by the commissioner” and add provision re prohibition on reselling or redisclosing information, added new Subsec. (k) re penalty for selling, transferring or otherwise disclosing information for unauthorized purpose, and redesignated existing Subsec. (k) as Subsec. (l); P.A. 10-110 amended Subsec. (e) to add Subdiv. (10) permitting lake patrolman engaged in boating law enforcement to request that only such patrolman’s business address be disclosed or available for inspection and amended Subsec. (f)(2) by adding Subpara. (M) re disclosure of personal information from a motor vehicle record to a state marshal; P.A. 10-123 amended Subsec. (f)(2)(K) by replacing reference to Sec. 19a-279a with Sec. 19a-289a; P.A. 11-48 amended Subsec. (a)(3) by redefining “personal information” to include electronic mail address, effective July 1, 2011; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (e)(2), effective July 1, 2011; P.A. 11-213 amended Subsec. (c)(2)(B) to replace requirement for 2 forms of acceptable identification with requirement for personal identification satisfactory to commissioner, and amended Subsec. (e)(2) to replace “member of a municipal police department” with “police officer, as defined in section 7-294a”, effective July 1, 2011; P.A. 12-81 amended Subsec. (a)(2) to replace “learner’s permit” with “instruction permit” in definition of “motor vehicle record”, effective January 1, 2013.

Statute does not prohibit municipal tax assessor from disclosing information contained in records received from Department of Motor Vehicles or the motor vehicle grand lists compiled from such records; Freedom of Information Commission correctly concluded that assessor violated Sec. 1-210(a) by failing to provide complainant with access to requested motor vehicle grand lists. 47 CS 309.



Section 14-11 - Employment of legal assistance.

The commissioner may employ any attorney-at-law for assistance in the prosecution of cases and fix compensation for such services.

(1949 Rev., S. 2360.)



Section 14-11a - Exceptional issuance of certificates and licenses for law enforcement activities. Verification by Chief State’s Attorney of statements on application for such certificates and licenses.

The Commissioner of Motor Vehicles shall not issue a registration certificate in a name other than that of the owner of the vehicle or issue an operator’s license in a name other than that of the applicant for such license, except when the statements made on the application for such certificate or license have been verified by the office of the Chief State’s Attorney and such certificate or license is issued for the purposes of law enforcement activities in accordance with regulations adopted by the commissioner pursuant to chapter 54. The office of the Chief State’s Attorney shall establish and transmit to the joint standing committee of the General Assembly having cognizance of matters relating to judiciary the proposed criteria to be used by the office of the Chief State’s Attorney in such verification. Before such criteria shall be employed by the office of the Chief State’s Attorney, said committee shall approve the same in writing. The commissioner is authorized to waive the fee for any registration certificate or operator’s license issued in accordance with the provisions of this section.

(P.A. 74-117; P.A. 80-444, S. 2, 6; P.A. 08-150, S. 40.)

History: P.A. 80-444 required verification of statements on certificate or license application to be issued in name other than applicants by office of chief state’s attorney and required approval of criteria for verification by judiciary committee; P.A. 08-150 added provision authorizing commissioner to waive fee.



Section 14-11b - Driver training program for persons with disabilities.

(a) There shall be within the Department of Rehabilitation Services a unit for the purpose of evaluating and training persons with disabilities in the operation of motor vehicles. There shall be assigned to the driver training unit for persons with disabilities such staff as is necessary for the orderly administration of the driver training program for persons with disabilities. The personnel assigned to the driver training unit for persons with disabilities shall, while engaged in the evaluation or instruction of a person with disabilities, have the authority and immunities with respect to such activities as are granted under the general statutes to motor vehicle inspectors. When a person with disabilities has successfully completed the driver training program for persons with disabilities, the department shall certify such completion in writing to the Commissioner of Motor Vehicles and shall recommend any license restrictions or limitations to be placed on the license of such person. The Commissioner of Motor Vehicles may accept such certification in lieu of the driving skills portion of the examination prescribed under subsection (e) of section 14-36. If such person with disabilities has met all other requirements for obtaining a license, the Commissioner of Motor Vehicles shall issue a license with such restrictions recommended by the department.

(b) Any resident of this state who has a serious physical or mental disability which does not render the resident incapable of operating a motor vehicle and who must utilize special equipment in order to operate a motor vehicle and who cannot obtain instruction in the operation of a motor vehicle through any alternate program, including, but not limited to, other state, federal or privately operated drivers’ schools shall be eligible for instruction under the Department of Rehabilitation Services driver training program for persons with disabilities.

(P.A. 76-283, S. 1, 2; P.A. 77-93; P.A. 11-44, S. 46; 11-61, S. 120; P.A. 12-81, S. 33; June 12 Sp. Sess. P.A. 12-1, S. 63.)

History: P.A. 77-93 added to requirements in Subsec. (b) for eligibility for instruction by motor vehicles department by specifying that person must be one who needs to use special equipment and cannot obtain instruction through alternate program; P.A. 11-44 changed program name from “handicapped driver training program” to “driver training program for persons with disabilities”, replaced “Department of Motor Vehicles” with “Bureau of Rehabilitative Services” and made conforming and technical changes, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by deleting provision re assignment of driver consultant for persons with disabilities to unit and deleting reference to driver consultant re authority and immunities, and amended Subsec. (b) by making a technical change, effective July 1, 2011; P.A. 12-81 amended Subsec. (a) to delete reference to driver training unit personnel being engaged in “examination” of person with disabilities and add provisions requiring bureau to certify to commissioner successful completion of program by person with disabilities and recommend any license restrictions or limitations, authorizing commissioner to accept such certification in lieu of driving skills portion of examination and requiring commissioner to issue license with such restrictions as recommended by bureau if person has met all other license requirements, effective June 6, 2012; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” and “bureau” with “Department of Rehabilitation Services” and “department”, respectively, effective July 1, 2012.



Section 14-11c - Motor Carrier Advisory Council. Members. Duties.

(a) There is established a Motor Carrier Advisory Council, which shall serve as a forum for representatives of the motor carrier industry to meet with representatives of various state agencies responsible for the oversight, enforcement and regulation of the commercial transportation industry. The council shall: (1) Make recommendations to eliminate the duplication of work among various state agencies; (2) make recommendations to promote uniformity of enforcement policies; (3) encourage the consolidation of the state’s efforts to regulate and oversee the operation of commercial motor vehicles in the state by reviewing the feasibility of consolidating the issuing of the forms, decals, permits, registrations, licenses and approvals required for the operation of commercial motor vehicles in the state from a central location; (4) consider the intrastate and interstate effects of state policies on the ability of Connecticut motor carriers to compete with motor carriers based in other states; and (5) consider and make recommendations concerning any other matter deemed relevant by the council.

(b) The Motor Carrier Advisory Council shall consist of the following voting members: The Commissioners of Transportation, Motor Vehicles, Public Safety, Revenue Services, Economic and Community Development and Environmental Protection, or their designees, and any other commissioner of a state agency, or such commissioner’s designee, invited to participate. The Commissioner of Motor Vehicles or the commissioner’s designee shall organize and serve as chairperson of the council. The council shall only make recommendations or take actions by a unanimous vote of all members present and voting. The council may make recommendations as the council deems appropriate to the United States Congress, the Governor or the General Assembly.

(c) The chairperson of the council shall convene a regular meeting semiannually, for the following purposes: (1) After the commencement of each regular session of the General Assembly, the council shall meet concerning legislative proposals of the various state agencies and the representatives of the motor carrier industry; and (2) after the close of each regular session of the General Assembly, the council shall meet concerning the impacts and implementation of any legislation affecting the motor carrier industry. Additional meetings may be convened at the call of the chairperson.

(d) The council shall solicit input from representatives of motor-carrier-related industries. Such representatives shall include, but not be limited to, the Connecticut Motor Transport Association, the Connecticut Construction Industries Association, the Connecticut Bus Association, the Connecticut Food Store Association and the Connecticut School Transportation Association.

(P.A. 92-136, S. 1; P.A. 08-150, S. 41; P.A. 10-110, S. 42.)

History: (Revisor’s note: In 2003 the reference in Subsec. (b) to Commissioner of “Economic Development” was changed editorially by the Revisors to refer to Commissioner of “Economic and Community Development” for accuracy; P.A. 08-150 amended Subsec. (b) to make technical changes and amended Subsec. (c) to revise provisions re required semiannual meeting and purposes and re additional meetings at the call of the chairperson, and to make technical changes, effective July 1, 2008; P.A. 10-110 amended Subsec. (c)(1) to replace “Prior to” with “After” re commencement of regular session, effective June 5, 2010.



Section 14-11d - Annual safety inspection program for fire department apparatus.

(a) The Department of Motor Vehicles, within available appropriations, shall establish an annual safety inspection program for fire department apparatus.

(b) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 00-202.)



Section 14-11i - Payment of fees by credit card.

The Commissioner of Motor Vehicles may allow the payment of any fee specified in this chapter or chapter 247 by means of a credit card and may charge each payor a service fee for any payment made by credit card. The fee shall not exceed any charge by the credit card issuer or by its authorized agent, including any discount rate. Payments by credit card shall be made under such conditions as the commissioner may prescribe. If any charge with respect to payment of a fee by credit card is not authorized by such issuer or its authorized agent, the commissioner shall assess the payor the fee specified in subsection (f) of section 14-50.

(P.A. 97-236, S. 20, 27.)

History: P.A. 97-236 effective June 24, 1997.



Section 14-12 - Motor vehicle registration. Application. Issuance by dealers. Misrepresentation. Registration number and certificate. Requirements for registration. Regulations. Temporary registration.

(a) No motor vehicle shall be operated or towed on any highway, except as otherwise expressly provided, unless it is registered with the commissioner, provided any motor vehicle may be towed for repairs or necessary work if it bears the markers of a licensed and registered dealer, manufacturer or repairer and provided any motor vehicle which is validly registered in another state may, for a period of sixty days following establishment by the owner of residence in this state, be operated on any highway without first being registered with the commissioner. Except as otherwise provided in this subsection, (1) a person commits an infraction if such person registers a motor vehicle he or she does not own or if such person operates, or allows the operation of, an unregistered motor vehicle on a public highway, or (2) a resident of this state who operates a motor vehicle he or she owns with marker plates issued by another state shall be fined one thousand dollars. If the owner of a motor vehicle previously registered on an annual or biennial basis, the registration of which expired not more than thirty days previously, operates or allows the operation of such a motor vehicle, such owner shall be fined the amount designated for the infraction of failure to renew a registration, but the right to retain his or her operator’s license shall not be affected. No operator other than the owner shall be subject to penalty for the operation of such a previously registered motor vehicle. As used in this subsection, the term “unregistered motor vehicle” includes any vehicle that is not eligible for registration by the commissioner due to the absence of necessary equipment or other characteristics of the vehicle that make it unsuitable for highway operation, unless the operation of such vehicle is expressly permitted by another provision of this chapter or chapter 248.

(b) To obtain a motor vehicle registration, except as provided in subsection (c) of this section, the owner shall file in the office of the commissioner an application signed by him and containing such information and proof of ownership as the commissioner may require. The application shall be made on blanks furnished by the commissioner. The blanks shall be in such form and contain such provisions and information as the commissioner may determine.

(c) The commissioner may, for the more efficient administration of the commissioner’s duties, appoint licensed dealers meeting qualifications established by the commissioner pursuant to regulations adopted in accordance with the provisions of chapter 54, to issue new registrations for passenger motor vehicles, motorcycles, campers, camp trailers, commercial trailers, service buses, school buses, trucks or other vehicle types as determined by the commissioner when they are sold by a licensed dealer. The commissioner shall charge such dealer a fee of ten dollars for each new dealer issue form furnished for the purposes of this subsection. A person purchasing a motor vehicle or other vehicle types as determined by the commissioner from a dealer so appointed and registering such vehicle pursuant to this section shall file an application with the dealer and pay, to the dealer, a fee in accordance with the provisions of section 14-49. The commissioner shall prescribe the time and manner in which the application and fee shall be transmitted to the commissioner.

(d) A motor vehicle registration certificate issued upon an application containing any material false statement is void from the date of its issue and shall be surrendered, upon demand, with any number plate or plates, to the commissioner. Any money paid for the registration certificate shall be forfeited to the state. No person shall obtain or attempt to obtain any registration for another by misrepresentation or impersonation and any registration so obtained shall be void. The commissioner may require each applicant for a motor vehicle registration to furnish personal identification satisfactory to the commissioner and may require any applicant who has established residence in this state for more than thirty days to obtain a motor vehicle operator’s license, in accordance with the provisions of subsection (b) of section 14-36, or an identification card issued pursuant to section 1-1h. Any person who violates any provision of this subsection and any person who fails to surrender a falsely obtained motor vehicle registration or number plate or plates upon the demand of the commissioner shall be fined not more than two hundred dollars.

(e) The commissioner may register any motor vehicle under the provisions of this chapter, may assign a distinguishing registration number to the registered motor vehicle and may then issue a certificate of registration to the owner. A certificate of registration shall contain the registration number assigned to the motor vehicle and its vehicle identification number and shall be in such form and contain such further information as the commissioner determines.

(f) (1) The commissioner may refuse to register or issue a certificate of title for a motor vehicle or class of motor vehicles if he determines that the characteristics of the motor vehicle or class of motor vehicles make it unsafe for highway operation. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this subsection and the provisions of subsection (h) of this section.

(2) The commissioner shall not register a motor vehicle if he knows that the motor vehicle’s equipment fails to comply with the provisions of this chapter, provided nothing contained in this section shall preclude the commissioner from issuing one or more temporary registrations for a motor vehicle not previously registered in this state or from issuing a temporary registration for a motor vehicle under a trade name without a certified copy of the notice required by section 35-1.

(3) The commissioner shall not register any motor vehicle, except a platform truck the motive power of which is electricity, or a tractor equipped with solid tires, if it is not equipped with lighting devices as prescribed by this chapter. The registration of any motor vehicle which is not equipped with such prescribed lighting devices is void and money paid for the registration shall be forfeited to the state. Nothing in this subdivision shall prevent the commissioner, at his discretion, from registering a motor vehicle not equipped with certain lighting devices if the operation of the vehicle is restricted to daylight use.

(4) The commissioner shall not register any motor vehicle or a combination of a motor vehicle and a trailer or semitrailer which exceeds the limits specified in section 14-267a.

(5) On or after October 1, 1984, no motor vehicle registration shall be issued by the commissioner for any motorcycle unless the application for registration is accompanied by sufficient proof, as determined by the commissioner, that the motorcycle is insured for the amounts required by section 14-289f.

(6) The commissioner shall not register any motor vehicle which is subject to the federal heavy vehicle use tax imposed under Section 4481 of the Internal Revenue Code of 1954, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, if the applicant fails to furnish proof of payment of such tax, in a form prescribed by the Secretary of the Treasury of the United States.

(g) The commissioner may elect not to register any motor vehicle which is ten or more model years old and which has not been previously registered in this state until the same has been presented, as directed by the commissioner, at the main office or a branch office of the Department of Motor Vehicles or to any designated official emissions inspection station or other business or firm, authorized by the Commissioner of Motor Vehicles to conduct safety inspections, and has passed the inspection as to its safety features as required by the commissioner. When a motor vehicle owned by a resident of this state is garaged in another jurisdiction and cannot be conveniently presented at an office of the Department of Motor Vehicles, an authorized emissions inspection station or other facility, the commissioner may accept an inspection made by authorities in such other jurisdiction or by appropriate military authorities, provided the commissioner determines that such inspection is comparable to that conducted by the Department of Motor Vehicles. If the commissioner authorizes the contractor that operates the system of official emissions inspection stations or other business or firm to conduct the safety inspections required by this subsection, the commissioner may authorize the contractor or other business or firm to charge a fee, not to exceed fifteen dollars, for each such inspection. The commissioner may authorize any motor vehicle dealer or repairer, licensed in accordance with section 14-52 and meeting qualifications established by the commissioner, to perform an inspection required by this section or to make repairs to any motor vehicle that has failed an initial safety inspection and to certify to the commissioner that the motor vehicle is in compliance with the safety and equipment standards for registration. No such authorized dealer or repairer shall charge any additional fee to make such certification to the commissioner. If the commissioner authorizes any such dealer or repairer to conduct safety inspections, such licensee may provide written certification to the commissioner, in such form and manner as the commissioner prescribes, as to compliance of any motor vehicle in its inventory with safety and equipment standards and such certification may be accepted by the commissioner as meeting the inspection requirements of this subsection.

(h) The commissioner shall not register any motor vehicle unless it meets the equipment related registration requirements contained in sections 14-80, 14-100, 14-100a, 14-100b, 14-106a and 14-275.

(i) The commissioner or any city, town, borough or other taxing district authorized under subsection (f) of section 14-33 may issue a temporary registration to the owner of a motor vehicle. The application for a temporary registration shall conform to the provisions of this section. A temporary registration may be issued for a time determined by the commissioner and may be renewed from time to time at the discretion of the commissioner. The fee for a temporary registration or any renewal thereof shall be as provided in subsection (n) of section 14-49.

(j) The commissioner may issue a special use registration to the owner of a motor vehicle for a period not to exceed thirty days for the sole purpose of driving such vehicle to another state in which the vehicle is to be registered and exclusively used. The application for such registration shall conform to the provisions of subsection (b) of this section. The commissioner may issue special use certificates and plates in such form as he may determine. The special use certificate shall state such limitation on the operation of such vehicle and shall be carried in the vehicle at all times when it is being operated on any highway.

(k) Notwithstanding the provisions of subsections (a), (b) and (e) of this section, the commissioner shall issue to a municipality, as defined in section 7-245, or a regional solid waste authority comprised of several municipalities, upon receipt of an application by the municipality or regional solid waste authority, a general distinguishing number plate for use on a motor vehicle owned or leased by such municipality or regional solid waste authority.

(1949 Rev., S. 2361; 1957, P.A. 190; 1961, P.A. 233, S. 1; 581, S. 1; 1963, P.A. 520; 550, S. 1; 1967, P.A. 205; 858; 1969, P.A. 701, S. 1; 1971, P.A. 535; 1972, P.A. 284; P.A. 73-134; P.A. 75-577, S. 11, 126; P.A. 79-188, S. 4, 10; P.A. 83-489, S. 1, 17; P.A. 84-254, S. 22, 62; 84-291, S. 2; 84-429, S. 3; P.A. 85-128; 85-181; 85-214; 85-613, S. 145, 154; P.A. 86-157, S. 1; P.A. 88-270, S. 5, 8; P.A. 89-211, S. 27; P.A. 91-355, S. 2; June Sp. Sess. P.A. 91-13, S. 4, 21; P.A. 93-341, S. 2; P.A. 94-189, S. 2; P.A. 95-260, S. 16, 24; P.A. 98-33, S. 1; P.A. 99-287, S. 1, 9; P.A. 00-169, S. 1; P.A. 01-24, S. 2, 5; June Sp. Sess. P.A. 01-9, S. 52, 131; P.A. 02-70, S. 70, 71; P.A. 04-199, S. 26; P.A. 05-218, S. 4; P.A. 08-150, S. 4; P.A. 09-187, S. 12; P.A. 11-6, S. 112; 11-48, S. 25; 11-213, S. 6; P.A. 12-81, S. 1.)

History: 1961 acts amended provision prohibiting registration of vehicle exceeding limits in Sec. 14-268, previous section having read “the sum of the light weight and carrying capacity of which exceeds,” increased the inspection fee in the last sentence from $1 and deleted provision re not registering a vehicle previously reported as sold for junk and requiring maintenance of records of such sales for 2 years; 1963 acts added provisions re operation of vehicle registered in another state for 60 days and providing for operation where registration expired less than 30 days prior to operation on highway; 1967 acts added provision allowing commissioner to issue temporary 10-day registration without regard to inspection requirements, substituted “is” for “was” in provision re vehicles registered in another state and specified that vehicle “which has been registered on an annual basis” is allowed 30-day grace period; 1969 act added provision allowing temporary registration for motor vehicles not previously registered in state and allowed issuance of more than one temporary registration; 1971 act added provision allowing commissioner to refuse registration or title for motor vehicle or class of vehicles when he determines the vehicle or class to be unsafe for highway operation; 1972 act added Subsec. (b) re issuance of new registrations by motor vehicle dealers; P.A. 73-134 specified that proof of ownership necessary for registration, and added provision allowing acceptance of inspection made in another jurisdiction or by military authorities in certain instances; P.A. 75-577 replaced provisions re fines for violation of registration procedures with references to commission of infraction and payment of amount not specified; P.A. 79-188 substituted Sec. 14-267a for reference to repealed Sec. 14-268; P.A. 83-489 amended Subsec. (a) to increase inspection fee from $2 to $7; P.A. 84-254 amended Subsec. (a) (now Subsec. (g)) to periodically increase the existing $7 motor vehicle safety features inspection fee to $25 as of July 1, 1993; P.A. 84-291 amended Subsec. (a) (now Subsec. (f)) to prohibit the issuance of a motorcycle registration without proof of liability insurance, which provision was editorially designated as Subdiv. (5) of Subsec. (f) in keeping with the technical revision of the section under P.A. 84-429; P.A. 84-429 relettered Subsecs., rephrased provisions, transferred provision concerning certificates of title to Sec. 14-16(f), added provisions re applications to Subsec. (b) from Sec. 14-42(a), added provisions re false statements to Subsec. (d) from Sec. 14-43, added provisions re registration certificates to Subsec. (e) from Sec. 14-13(a), added provisions re temporary registrations to Subsec. (i) from Sec. 14-13(c), and made other technical changes; P.A. 85-128 added Subsec. (f)(6), requiring commissioner not to register any vehicle subject to the federal heavy vehicle use tax if applicant fails to furnish proof of tax payment; P.A. 85-181 added Subsec. (j), permitting the issuance of municipal license plates for use on vehicles owned or leased by municipalities; P.A. 85-214 amended Subsec. (c) to permit commissioner to appoint licensed dealers to issue new registrations for motorcycles when sold; P.A. 85-613 amended Subsec. (j) by changing “may issue” to “shall issue” and adding “as defined in section 7-245, upon receipt of an application by the municipality”; P.A. 86-157 inserted new Subsec. (j), authorizing the issuance of special use registrations, relettering former Subsec. accordingly; P.A. 88-270 amended Subsec. (e) to require the registration certificate to contain the vehicle identification number; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 91-355 amended Subsec. (g) to provide for conduct of inspections at authorized official emissions inspection stations and to require inspection fees collected at such inspection stations to be deposited in separate safety inspection account within emissions inspection fund; June Sp. Sess. P.A. 91-13 added fee for each book of twenty-five new dealer issue forms; P.A. 93-341 amended Subsec. (k) to apply provisions to regional solid waste authorities comprised of several municipalities; P.A. 94-189 amended Subsec. (g) by adding to the exception “a motor vehicle which has affixed to it a current, valid safety inspection decal issued by any other state that conducts a safety inspection program which meets the approval of the commissioner” and deleting obsolete inspection fee schedule of increases; P.A. 95-260 amended Subsec. (g) to provide for conduct of safety inspections at other facilities authorized by commissioner, effective June 13, 1995; P.A. 98-33 amended Subsec. (a) by replacing “repairman” with “repairer” and establishing a fine of not less than $150 nor more than $300 for a resident of this state operating a motor vehicle he owns with marker plates issued by another state; P.A. 99-287 amended Subsec. (g) by limiting motor vehicles required to have safety inspections prior to registration to those 10 or more model years old and deleting provisions re new motor vehicles or motor vehicles with a valid safety inspection decal, by deleting provision re presenting motor vehicle during business hours and adding provision re presenting same as directed by the commissioner, by allowing a “designated” official emissions inspection station or other “business or firm, except a licensee of the department”, to conduct safety inspections, by deleting provision requiring a $25 fee to be charged for a safety inspection and deposited into a safety inspection account within the Emissions Inspection Fund, by adding provisions re authorization of entities to conduct safety inspections, charge an inspection fee and repair vehicles failing such inspections, and by making technical changes, effective July 1, 1999; P.A. 00-169 amended Subsec. (c) to allow licensed dealers to issue new registrations for campers, camp trailers or trucks with a gross vehicle weight up to and including 26,000 pounds and made technical changes for the purposes of gender neutrality; P.A. 01-24 amended Subsec. (g) by changing “shall not” to “may elect not to” re registration of motor vehicles which are 10 or more model years old and which have not been previously registered in this state, deleting provision authorizing a licensee of the department to conduct safety inspections on such motor vehicles, allowing certain motor vehicle dealers and repairers to perform inspections required by section, deleting provision re the commissioner’s issuing temporary registrations without regard to the inspection requirements of the general statutes, and adding provision re licensee’s submission of written certification of compliance of any motor vehicle in its inventory with safety and equipment standards, effective May 15, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (c) to increase the fee for a new dealer issue form from $10 for a book of 25 to $10 for each form, effective July 1, 2001; P.A. 02-70 amended Subsec. (f)(5) to eliminate requirement that proof of insurance be submitted for renewal of a motorcycle registration and amended Subsec. (f)(6) to make a technical change and substitute Internal Revenue Code of “1954” for “1986”, effective July 1, 2002; P.A. 04-199 amended Subsec. (i) to eliminate provision permitting commissioner to require deposit from applicant for temporary registration, to permit temporary registration to be issued for time determined by commissioner and to establish fee for temporary registration or renewal as provided in Sec. 14-49(n), effective July 1, 2004; P.A. 05-218 amended Subsec. (d) by adding provision authorizing commissioner to require identification for applicant for registration and resident in state for 30 days to obtain an operator’s license or identification card, effective July 1, 2005; P.A. 08-150 amended Subsec. (a) to add definition of “unregistered motor vehicle”; P.A. 09-187 amended Subsec. (f)(1) to authorize adoption of regulations for purposes of Subsecs. (f) and (h), effective July 8, 2009; P.A. 11-6 amended Subsec. (a) to make technical changes and, in Subdiv. (2), to increase fine from not less than $150 or more than $300 to $1,000, effective July 1, 2011; P.A. 11-48 amended Subsec. (i) by adding provision re issuance of temporary registration by authorized city, town, borough or other taxing district, effective July 1, 2011; P.A. 11-213 amended Subsec. (c) to include issuance of registration for commercial trailers, service buses and school buses, require vehicles to be sold by licensed dealer, delete gross vehicle weight limit of 26,000 pounds and make technical changes, effective July 1, 2011; P.A. 12-81 amended Subsec. (c) to authorize licensed dealers to issue new registrations for “other vehicle types as determined by the commissioner” and make conforming changes, effective July 1, 2012.

See chapter 368d re emergency medical services.

See Sec. 12-430 re required proof of paid-up taxes as condition for registration of vehicles.

See Secs. 14-12b, 14-12c re insurance requirements for registration of vehicle.

See Sec. 14-16a re required inspection of older vehicles, antique, rare or special interest vehicles on transfer of ownership.

See Sec. 14-43 re voiding of license for misrepresentation.

See Sec. 14-45 re required notice of change of address.

See Sec. 14-111(h) re licensing and registration penalties imposed against out-of-state violators.

See Sec. 14-215 re penalty for operation of vehicle when registration or license is refused, suspended or revoked.

See Sec. 14-289f re insurance requirements for operation of motorcycles.

See Sec. 20-427a re commissioner’s duty to deny registration for commercial motor vehicle of contractor who is in violation of provisions of Sec. 20-420 or 20-432.

Cited. 30 CA 263.

1939 amendment unconstitutional. 7 CS 332. Legislature did not intend to make commissioner liable for failure to comply with the regulations of this and similar statutes. 19 CS 171. Cited. 29 CS 155.

Cited. 4 Conn. Cir. Ct. 390; 5 Conn. Cir. Ct. 73.

Subsec. (a):

Does not govern registration of commercial vehicles. 177 C. 588.

Cited. 23 CA 50; 30 CA 742.

Cited. 37 CS 693.



Section 14-12a - Registration of certain motor vehicles garaged or operated in Connecticut.

(a) Any motor vehicle eligible for commercial registration as defined in section 14-1, unless exempted under the provisions of section 14-34, shall be registered in this state if: (1) It is most frequently garaged in this state, or, if not garaged at any fixed location, most frequently leaves from and returns to one or more points within this state in the normal course of operations. In the case of an owner-operator of the vehicle in question, registration hereunder shall be required only if the owner-operator has, within this state, one or more employees, agents or representatives engaged in activities directly related to the physical movement of the vehicle, or if the owner-operator is himself engaged in such activities; or (2) it receives and discharges the same cargo or passengers within this state; provided, for the purposes of this section, the transfer of items of cargo or passengers from one vehicle engaged in an interstate journey to another vehicle engaged in an interstate journey shall not be considered receipt and discharge within this state if the cargo or passengers involved are being transported on a through bill or ticket.

(b) (1) For the purposes of this section, a declaration of the person registering a motor vehicle, made in such form as the Department of Motor Vehicles may prescribe, shall be prima facie evidence of the facts relevant to the application of subsection (a) of this section. (2) Consistent with the provisions of this section, the Department of Motor Vehicles shall have power to enter into agreements with the appropriate authorities of other states pursuant to which uncertainties as to the proper state of registration for motor vehicles may be determined and allocations of vehicles for purposes of registration made.

(c) Residence or domicile of the owner, lessor or lessee of the motor vehicle, or the place where the owner, lessor or lessee is incorporated or organized, shall not be a factor in determining the necessity for registration of the vehicle in this state.

(d) A vehicle registered in this state pursuant to this section shall be registered in the name of the owner; provided, if the vehicle is being operated, or is to be operated, pursuant to a lease or other arrangement by a person other than the owner or his employees, the name of the owner shall appear on the registration followed by the term “lessor”. A copy of any current lease pursuant to which the vehicle is being operated shall be carried in the vehicle at all times. The absence of a current lease in the vehicle shall be considered prima facie evidence that the vehicle is being operated by the owner.

(e) Nothing in this section shall be construed to prevent the registration of any motor vehicle in this state, if such vehicle is eligible for registration pursuant to any law of this state, and the person registering the vehicle desires such registration.

(f) A person failing to register a motor vehicle in accordance with this section shall be fined not less than one hundred fifty dollars nor more than three hundred dollars.

(1967, P.A. 684, S. 1–5; 1971, P.A. 612, S. 1; P.A. 75-577, S. 12, 126; P.A. 90-263, S. 2, 74; P.A. 98-33, S. 2; P.A. 10-32, S. 47.)

History: 1971 act substituted “commercial” for “self-propelled” motor vehicle in requirement for registration in Subsec. (a) and deleted references to repealed Secs. 14-30 and 14-32; P.A. 75-577 added Subsec. (f); P.A. 90-263 amended Subsec. (a) to substitute motor vehicle eligible for commercial registration for commercial motor vehicle, other than a private passenger vehicle; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 98-33 amended Subsec. (f) by replacing the penalty of an infraction with a penalty of a fine not less than $150 nor more than $300; P.A. 10-32 made a technical change in Subsec. (b)(1), effective May 10, 2010.

Cited. 20 CA 336. Enforcement not prohibited by federal law. 69 CA 482.



Section 14-12b - Presentation of insurance identification card or policy and statement that minimum security will be continuously maintained required for issuance of registration. Investigation of violations.

(a) No motor vehicle registration shall be issued by the commissioner for any private passenger motor vehicle, as defined in subsection (e) of section 38a-363, or a vehicle with a commercial registration, as defined in section 14-1, unless (1) the application for registration is accompanied by a current automobile insurance identification card containing the information required in section 38a-364 or a copy of a current insurance policy or endorsement issued by a company licensed to issue such insurance in this state or an approved self-insurer or issued pursuant to the plan established under section 38a-329, verifying that the applicant has the required security coverage, and (2) the applicant signs and files with the commissioner, under penalty of false statement as provided for in section 53a-157b, a statement on a form approved by the commissioner that the owner of the vehicle has provided and will continuously maintain throughout the registration period the minimum security required by section 38a-371. In the case of an owner with a vehicle located outside of the United States or Canada, the commissioner may accept in lieu of the insurance identification card required to be presented for issuance of the registration, an affidavit, in such form as the commissioner shall require, executed by the owner and stating that the vehicle will not be operated in the United States or Canada. In the case of a special use registration issued pursuant to subsection (j) of section 14-12, the commissioner may, in lieu of proof of insurance as otherwise required by this section, accept proof, satisfactory to the commissioner, of substantially equivalent or similar insurance issued by an insurer licensed to transact business in the state in which the motor vehicle is to be registered. The commissioner may require an applicant for renewal of a motor vehicle registration for any private passenger motor vehicle or vehicle with a commercial registration to sign and file with the commissioner, under penalty of false statement as provided for in section 53a-157b, a statement on a form approved by the commissioner that the owner of the vehicle will continuously maintain throughout the registration period the minimum security required by said section 38a-371. Such form shall call for and contain the name of the applicant’s insurance company and policy number.

(b) For the purposes of this section and sections 14-12c, 14-213b, 14-217 and 38a-364, a false statement includes presentation of a false or fraudulent insurance identification card to the commissioner or to a law enforcement officer. For purposes of this section, the term “current automobile insurance identification card” includes a permanent card with a future effective date provided the word “renewal” appears in close proximity to the effective date on the card.

(c) A person presenting an insurance identification card to the commissioner or to a law enforcement officer is deemed to have full knowledge and understanding that presentation of the card means the owner of the vehicle so registered has provided and will continuously maintain throughout the registration period the minimum security required by section 38a-371.

(d) The commissioner shall, upon receiving prima facie evidence of a violation of this section, immediately forward the information to an appropriate prosecuting official of the state of Connecticut.

(P.A. 75-545, S. 1; P.A. 79-577, S. 2, 8; P.A. 80-483, S. 62, 186; P.A. 81-217, S. 2; 81-394, S. 2; P.A. 84-429, S. 4; P.A. 85-76; P.A. 88-73, S. 1; P.A. 90-143, S. 4; P.A. 93-297, S. 5, 29; P.A. 94-243, S. 1; P.A. 96-167, S. 45, 49; P.A. 00-196, S. 9; P.A. 04-217, S. 23; P.A. 05-218, S. 19; P.A. 13-271, S. 7.)

History: P.A. 79-577 added provisions re requirement for no-fault automobile insurance identification cards, effective January 1, 1980, including new Subsecs. (b) and (c); P.A. 80-483 deleted reference to Sec. 38-327 in Subsec. (c); P.A. 81-217 provided that owners of vehicles located outside of United States or Canada may execute an affidavit in lieu of presenting the insurance identification card and defined “current no-fault automobile insurance identification card”; P.A. 81-394 made no substantive change; P.A. 84-429 deleted obsolete provision, subdivided Subsec. (a) into Subdivs. and made other technical changes; P.A. 85-76 amended Subsec. (a) to allow copy of current insurance policy or endorsement verifying coverage as proof of insurance for registration process; P.A. 88-73 amended Subsec. (a)(1) to require that the card, policy or endorsement be issued by a licensed insurer, self-insurer or pursuant to the plan under Sec. 38-185l; P.A. 90-143 amended Subsec. (a) to prohibit renewal of registration of private passenger motor vehicle unless applicant files statement that owner will maintain minimum security required by Sec. 38-327 (now 38a-371) and to delete requirement of presentation of no-fault identification card or policy at time of renewal; P.A. 93-297 deleted term “no-fault” where appearing in description of insurance identification card, amended Subsec. (a) to make technical change and replace “the minimum security required by section 38a-371 for payment of basic reparations benefits and the liabilities covered under residual liability insurance required by sections 38a-19 and 38a-363 to 38a-388, inclusive” with “the minimum security required by section 38a-371” and amended Subsec. (c) to replace “the minimum security required by sections 38a-19 and 38a-363 to 38a-388, inclusive” with “the minimum security required by section 38a-371”, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date (Revisor’s note: A reference in Subsec. (b) to Sec. “14-21d”, was deleted editorially by the Revisors to reflect the repeal of that section by P.A. 93-298, S. 10); P.A. 94-243 amended Subsec. (a) to apply to vehicles with commercial registrations; P.A. 96-167 amended Subsec. (a) to provide that commissioner may require applicant for renewal of registration of private passenger motor vehicle to file statement that owner will maintain minimum security required by Sec. 38a-371 and to delete prohibition re renewal of registration unless applicant files such statement, effective July 1, 1996; P.A. 00-196 made technical changes in Subsec. (a); P.A. 04-217 amended Subsec. (a) to eliminate reference to Subdiv. (12) of Sec. 14-1, effective January 1, 2005; P.A. 05-218 amended Subsec. (a) by adding provision re special use registration where the commissioner may, in lieu of proof of insurance required by section, accept proof of substantially equivalent or similar insurance; P.A. 13-271 amended Subsec. (a) to add provision re insurance identification card containing information required in Sec. 38a-364.



Section 14-12c - Verification of security coverages. Surrender of plates, when. Penalties for failure to insure or maintain insurance and for presentation of fraudulent identification card.

The commissioner may at any time require any owner of a private passenger motor vehicle or a vehicle with a commercial registration, as defined in section 14-1, to submit further information to verify the required security coverage within the time specified by the commissioner. If the commissioner is unable to verify the insurance information furnished, the commissioner shall, unless such registrant has been reported as cancelled in accordance with sections 38a-343, 38a-343a, 14-12c and 14-12f to 14-12i, inclusive, afford such owner an opportunity for a hearing in accordance with chapter 54 to determine whether such owner’s application for registration contains a material false statement or whether he has failed to continuously maintain the security required under section 38a-371. If the commissioner finds that the owner did not have the required security in effect on the date of registration, or that such owner presented a false or fraudulent insurance identification card to the commissioner, the application for registration shall be deemed to contain a material false statement. Any registration issued as a result of such application shall be void from the date of issue and the registration number plates shall be surrendered to the commissioner or the commissioner shall issue a notice of suspension of the registration in accordance with the provisions of section 14-12g. If the commissioner finds that the owner had the required security in effect at the time such application was submitted but failed to maintain it continuously during the registration period, the commissioner shall issue a notice of the suspension of the registration in accordance with the provisions of section 14-12g.

(P.A. 75-545, S. 2; P.A. 79-577, S. 3, 8; P.A. 81-217, S. 3; P.A. 93-298, S. 6, 11; P.A. 94-243, S. 2; P.A. 04-217, S. 24; P.A. 05-282, S. 1.)

History: P.A. 79-577 included presentation of false or fraudulent no-fault insurance card as false statement, added penalty option of fine from $100 to $1,000 and added same penalty options for failure to maintain required security continuously as for false statement; P.A. 81-217 eliminated fines imposed by the commissioner for failure to have or maintain continuously required security; P.A. 93-298 replaced provisions which had authorized commissioner to suspend driver’s license and vehicle registration for up to one year with new provisions re the cancellation of a registration and the surrender of the registration number plates to the commissioner, effective January 1, 1994; P.A. 94-243 applied provisions of section to vehicles with commercial registrations; P.A. 04-217 eliminated reference to Subdiv. (12) of Sec. 14-1, effective January 1, 2005; P.A. 05-282 eliminated provisions re confiscation and cancellation of registration and number plates in accordance with Sec. 14-12h, added provision requiring commissioner to issue a notice of suspension of registration in accordance with Sec. 14-12g and made a technical change.

See Sec. 14-12f re exempt vehicles.



Section 14-12d and 14-12e - Notice of voiding or suspension of registration or operator’s license; reregistration or reinvestment; proof of financial responsibility. Presumption of failure to file insurer name and policy number; offset of suspension periods.

Sections 14-12d and 14-12e are repealed, effective January 1, 1994.

(P.A. 75-545, S. 3, 4; P.A. 79-577, S. 4, 8; P.A. 81-172, S. 1; 81-217, S. 4; P.A. 90-143, S. 2; P.A. 93-298, S. 10, 11.)



Section 14-12f - Provisions inapplicable to certain vehicles.

The provisions of sections 14-12b, 14-12c, 14-213b and 38a-364 shall not apply to any private passenger motor vehicle registered to the federal government or any state or municipality or any such vehicle bearing dealer, repairer, manufacturer, transporter, experimental or junk number plates.

(P.A. 81-217, S. 6; P.A. 93-298, S. 7, 11.)

History: P.A. 93-298 deleted the obsolete reference to Sec. 14-12d, repealed elsewhere in the same act, effective January 1, 1994.



Section 14-12g - Suspension of motor vehicle registration for violation of mandatory security requirements. Suspension of motor vehicle operator’s license. Consent agreements.

(a) When a private passenger motor vehicle liability insurance policy has been cancelled and the Commissioner of Motor Vehicles determines that the owner of a registered motor vehicle is in violation of the mandatory security requirements of sections 14-12c and 38a-371, the commissioner shall issue to such owner a notice of suspension of the registration involved, provided the commissioner may decline to issue such notice if the registration of the motor vehicle is cancelled or if the commissioner cannot establish that such violation occurred for a period of more than fourteen days.

(b) If a registered owner to whom notice of suspension was issued pursuant to subsection (a) of this section does not contest the determination that he or she has failed to maintain mandatory security, the commissioner may enter into a consent agreement with the owner, provided the owner presents satisfactory evidence of mandatory security and pays a civil penalty of two hundred dollars. The consent agreement shall provide that the registration of the motor vehicle shall not be suspended, or that any suspension imposed previously, pursuant to subsection (a) of this section, shall be rescinded, unless (1) the commissioner determines that on or after the effective date of the consent agreement the owner failed to continuously maintain the required security, and (2) the owner cannot establish to the satisfaction of the commissioner that the owner continuously maintained the required security after said effective date. Such consent agreement shall not operate to prevent the commissioner from cancelling, suspending or revoking a registration pursuant to any other provision of the general statutes.

(c) The commissioner may suspend the motor vehicle operator’s license of any person whose registration has been suspended in accordance with the provisions of subsection (a) of this section, or section 14-12c and who, not later than thirty days after the date of such suspension, has not entered into a consent agreement, in accordance with the provisions of subsection (b) of this section, cancelled the registration or transferred ownership of the motor vehicle. Any person aggrieved by the decision of the commissioner to suspend his license under this subsection shall, prior to the effective date of such suspension, be afforded an opportunity for a hearing in accordance with the provisions of chapter 54.

(P.A. 93-298, S. 3, 11; P.A. 95-260, S. 14, 24; P.A. 98-215, S. 1; P.A. 05-282, S. 2; P.A. 08-150, S. 42.)

History: P.A. 93-298 effective January 1, 1994; P.A. 95-260 designated existing provisions as Subsec. (a), inserting as Subsec. (b) language authorizing commissioner to suspend operator’s license of person whose registration has been cancelled under Subsec. (a) and who has not returned number plates and registration certificate or obtained a new registration for or transferred ownership of vehicle and affording an opportunity for a hearing for any person aggrieved by decision to suspend his license, effective July 1, 1995; P.A. 98-215 amended Subsec. (a) to require notice to include statement re seizure, impoundment, forfeiture and option for owner to return registration plates and certificate, and made technical changes, inserted new Subsec. (b) re consent agreements and redesignated former Subsec. (b) as (c); P.A. 05-282 amended Subsec. (a) by replacing “cancellation” with “suspension” and deleting provisions re notice, return of number plates and registration to avoid suspension of operator’s license and hearing re cancellation and mandatory security requirement, amended Subsec. (b) by replacing “cancellation” with “suspension”, making technical changes and increasing civil penalty from $100 to $200, and amended Subsec. (c) by replacing references to “canceled” and “cancellation” with “suspended” and “suspension”, making technical changes, deleting provision re return of number plates and registration or obtaining new registration and adding provision re consent agreement in accordance with Subsec. (b); P.A. 08-150 amended Subsec. (a) to provide that commissioner may decline to issue notice of suspension if registration of motor vehicle is cancelled or commissioner cannot establish that violation occurred for a period of more than fourteen days, effective July 1, 2008.

See Sec. 38a-343a re requirement that insurance companies notify the Commissioner of Motor Vehicles of the cancellation of private passenger motor vehicle liability insurance policies.



Section 14-12h - Maintenance and compilation of record of all suspended registrations. Availability. Stop and detain procedures. Removal of plates. Seizure, impoundment and forfeiture of vehicle.

(a) The Commissioner of Motor Vehicles shall compile and maintain a record of all registrations suspended in accordance with the provisions of sections 14-12c and 14-12g. The commissioner shall update the information contained in such record not less than once per week and shall make available to all law enforcement agencies in this state a list of all registration number plates for vehicles whose registration has been suspended. Such list shall contain the number plate numbers, letters or number and letter combinations and the address at which the vehicle was registered. The commissioner may make available the entire list or a portion thereof and may utilize one or more formats for presenting the information contained therein to facilitate its use.

(b) (1) If any police officer observes a motor vehicle being operated upon the public highway, and such motor vehicle is displaying registration number plates identified as suspended on the list made available by the commissioner, such police officer may (A) stop or detain such vehicle and its occupants, (B) issue to the operator a complaint for operating an unregistered motor vehicle, or expired registration if the vehicle is not being operated, in violation of section 14-12, and (C) remove the registration number plates from the vehicle and return them to any branch office of the Department of Motor Vehicles. If any police officer, motor vehicle inspector or constable observes a motor vehicle parked in any parking area, as defined in section 14-212, and such motor vehicle is displaying registration number plates identified as suspended on the list made available by the commissioner, such police officer, motor vehicle inspector or constable is authorized to remove the registration number plates from the vehicle and to return them to any branch office of the Department of Motor Vehicles. If a number plate is identified as suspended on the list provided by the commissioner and such identification is in error, the state shall indemnify any police officer, motor vehicle inspector or constable for any claim for damages made against that individual as a result of such individual’s good faith reliance on the accuracy of the list provided by the commissioner regarding the confiscation of number plates.

(2) If any police officer observes a motor vehicle being operated upon the public highway or parked in any parking area, as defined in section 14-212, displaying registration number plates identified on the list made available by the commissioner as being suspended, such police officer may seize and impound the vehicle. If a police officer seizes and impounds a vehicle pursuant to this subdivision, such officer shall give notice to the commissioner in such form as the commissioner may require. The police officer shall give such notice not later than three days after seizing and impounding the vehicle.

(c) Any motor vehicle that has been impounded in accordance with the provisions of subdivision (2) of subsection (b) of this section shall not be released to the owner or person otherwise entitled to possession of the vehicle unless such owner or person presents a valid registration and a current automobile insurance identification card. Any such impounded motor vehicle that is not reclaimed by the owner of such motor vehicle within forty-five days after impounding shall be subject to forfeiture to the state.

(P.A. 93-298, S. 4, 11; P.A. 97-226, S. 1; P.A. 98-215, S. 2; P.A. 99-232, S. 2; P.A. 00-99, S. 45, 154; P.A. 01-195, S. 18, 181; P.A. 05-282, S. 3; P.A. 06-196, S. 280; P.A. 07-167, S. 15; P.A. 10-7, S. 6.)

History: P.A. 93-298 effective January 1, 1994; P.A. 97-226 amended Subsec. (c) to require confiscation fee remitted to governmental entity to be deposited in Asset Forfeiture Fund and if there is no such fund, in the general fund of such entity; P.A. 98-215 amended Subsec. (b) to make technical changes, insert Subdiv. and Subpara. designators and add new language as Subdiv. (b)(2) re seizure, impoundment and notice to commissioner, amended Subdiv. (c)(4) to increase restoration fee from $100 to $250 for first 31 days of cancellation, and $5 per additional day up to 90 days or $545, and to allow commissioner to reduce fee to $100 if he finds that vehicle was not operated, and added new Subsec. (d) re owner’s ability to regain possession and re forfeiture for vehicle impounded more than 45 days (Revisor’s note: In Subsec. (c) the phrase “... if the number plates of the vehicle whose registration was cancelled has been confiscated, ...” was changed editorially by the Revisors to “... if the number plates of the vehicle whose registration was cancelled have been confiscated, ...”); P.A. 99-232 deleted Subsec. (c)(3) re requirement that owner furnish proof of financial responsibility for not less than one year, in accordance with Sec. 14-112, redesignating former Subdiv. (4) as (3), and substituted “the owner’s name” for “his name” and “the owner” for “such owner”; P.A. 00-99 deleted references to sheriff and deputy sheriff in Subsecs. (b) and (c), effective December 1, 2000; P.A. 01-195 made technical changes in Subsec. (b) for the purposes of gender neutrality, effective July 11, 2001; P.A. 05-282 changed “cancelled” to “suspended” throughout, amended Subsec. (a) by replacing reference to Secs. 14-12f to 14-12k, 38a-343 and 38a-343a with reference to Sec. 14-12g, amended Subsec. (b)(1)(B) by deleting “an infractions” and amended Subsec. (c) by deleting provisions re procedure for acquiring new or renewal registration after cancellation; P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006; P.A. 07-167 deleted former Subsec. (c) re confiscation fee, redesignated existing Subsec. (d) as new Subsec. (c) and amended same by replacing provisions re compliance with former Subsec. (c) with provision re reclamation of vehicle within 45 days after impounding and making conforming changes; P.A. 10-7 amended Subsec. (c) to require owner or person entitled to possession of impounded motor vehicle to present valid registration and current automobile insurance identification card before such vehicle can be released and to make technical changes.

See Sec. 38a-343a re requirement that insurance companies notify the Commissioner of Motor Vehicles of the cancellation of private passenger motor vehicle liability insurance policies.



Section 14-12i - Restoration fees. Reimbursement to entities returning confiscated registration number plates to the department.

(a) Except as provided in subsection (c) of section 14-50b, all restoration fees imposed due to the suspension of the registration for violation of the mandatory security requirements of sections 14-12c and 38a-371 or suspension of a motor vehicle operator’s license pursuant to subsection (c) of section 14-12g or section 14-213b shall be deposited into the Special Transportation Fund.

(b) In addition to other purposes authorized for the expenditure of moneys in the Special Transportation Fund to administer the program established by sections 14-12c and 14-12f to 14-12k, inclusive, 14-112, 14-213b, 38a-343 and 38a-343a, the Insurance Commissioner, in consultation with the Office of Policy and Management and the Treasurer, may establish a plan or develop a procedure to provide for the reimbursement of municipalities for the necessary expenses incurred in enforcing the provisions of section 14-12h regarding the confiscation and return to the Department of Motor Vehicles of registration number plates.

(P.A. 93-298, S. 5; P.A. 95-260, S. 3, 24; P.A. 97-236, S. 2, 27; P.A. 98-215, S. 7; P.A. 99-181, S. 9; P.A. 00-99, S. 46, 154; P.A. 05-282, S. 4.)

History: P.A. 95-260 amended Subsec. (a) to substitute Automobile Insurance Enforcement Fund for account, to provide that fund may be used by commissioner to administer provisions of sections 14-112 and 14-213b and to eliminate provisions requiring moneys to be invested by State Treasurer in accordance with established investment practices and interest earned by investments to be returned to account, amended Subsec. (b) to add Secs. 14-112 and 14-213b to the listing of other statutory sections, amended Subsec. (c) to require the deposit into the fund of restoration fees imposed due to suspension of a motor vehicle operator’s license pursuant to Subsec. (b) of Sec. 14-12g, and amended Subsec. (d) to make technical changes and to add Secs. 14-112 and 14-213b to the listing of other statutory sections, effective July 1, 1995; P.A. 97-236 amended Subsec. (c) to require the deposit into the fund of restoration fees imposed due to suspension of a motor vehicle operator’s license pursuant to Sec. 14-213b, effective July 1, 1997; P.A. 98-215 substituted reference to Subsec. (c) of Sec. 14-12g for reference to Subsec. (b) of said section; P.A. 99-181 deleted former Subsecs. (a) and (b) re establishment of the Automobile Insurance Enforcement Fund and authority of the Insurance Commissioner to assess a special fee to be paid by private passenger motor vehicle liability insurance companies, relettered the remaining Subsecs. and replaced references to the Automobile Insurance Enforcement Fund with references to the Special Transportation Fund; P.A. 00-99 deleted reference to sheriff and deputy sheriff in Subsec. (b), effective December 1, 2000; P.A. 05-282 amended Subsec. (a) by adding “Except as provided in subsection (c) of section 14-50b” and changing “cancellation” to “suspension”.



Section 14-12j - Agreements with qualified independent contractors to provide consulting and other services.

The Commissioner of Motor Vehicles may enter into a negotiated agreement or agreements, notwithstanding chapter 58, with one or more qualified independent contractors to provide consulting and such other services as may be necessary for the implementation of the provisions of sections 14-12c and 14-12f to 14-12k, inclusive, 38a-343 and 38a-343a.

(P.A. 93-298, S. 8.)



Section 14-12k - Regulations.

The Commissioner of Motor Vehicles shall adopt regulations in accordance with chapter 54 to carry out the provisions of sections 14-12c and 14-12f to 14-12j, inclusive, 38a-343 and 38a-343a.

(P.A. 93-298, S. 9.)



Section 14-12l - Collection of Social Security numbers and federal employer identification numbers. List of persons to whom motor vehicle registrations issued to be provided to Commissioner of Revenue Services.

Section 14-12l is repealed, effective August 20, 2003, and applicable as of July 1, 2003.

(P.A. 97-309, S. 19, 23; 97-322, S. 7, 9; P.A. 99-268, S. 20; P.A. 00-169, S. 22; June Sp. Sess. P.A. 01-9, S. 54, 131; June 30 Sp. Sess. P.A. 03-3, S. 95.)



Section 14-12m and 14-12n - Forfeiture of impounded motor vehicle; proceedings; proceeds from sale. Uninsured motor vehicle forfeiture revolving account.

Sections 14-12m and 14-12n are repealed, effective June 3, 2004.

(P.A. 98-215, S. 5, 6; P.A. 99-181, S. 10; P.A. 00-99, S. 47, 154; 04-199, S. 41.)



Section 14-12o - Courtesy registration when proof of ownership pending.

(a) The Commissioner of Motor Vehicles may issue a registration, limited to six months in duration, for any motor vehicle for which adequate proof of ownership is pending, including a motor vehicle previously registered in another state that is awaiting the out-of-state title or title lien release required for obtaining a permanent registration in this state. Such registration shall be known as a courtesy registration and in no case shall such registration be issued without proper sale documents in the name of the person seeking to obtain such registration and without meeting all other requirements for the registration of the motor vehicle.

(b) For six months or any part thereof, the fee for a courtesy registration shall be one-quarter of the amount specified for a two-year permanent registration and one-half of the amount specified for a one-year permanent registration. The owner of a motor vehicle with a courtesy registration may receive a permanent registration upon presentation of documents to the commissioner demonstrating proof of ownership. No part of the fee paid for a courtesy registration shall be refunded or applied to the fee for the permanent registration of the motor vehicle.

(P.A. 12-81, S. 21.)



Section 14-12q - Vehicle identification card.

The Commissioner of Motor Vehicles may issue to each registered owner of a motor vehicle an identification card which contains electronically encrypted information concerning the vehicle description and identification number and registration and title history of such motor vehicle. Each such vehicle identification card issued shall be carried in the motor vehicle. When any motor vehicle is sold or transferred, the seller or transferor shall deliver possession of the vehicle identification card to the buyer or transferee. If any vehicle identification card is lost, stolen or destroyed, the commissioner shall, upon request and application made by the registered owner, issue a replacement identification card. The commissioner may charge a fee to cover the cost of issuance and replacement of such identification card.

(P.A. 96-167, S. 2.)



Section 14-12r - Inspection of vehicle identification number.

Before issuing registration for any motor vehicle that has not been previously registered in this state, except a new motor vehicle, the Commissioner of Motor Vehicles may require an inspection of the manufacturer’s vehicle identification number. Such an inspection may be performed at any designated official emissions inspection station or by any other business or firm authorized by the commissioner to perform safety inspections in accordance with sections 14-12 and 14-16a or by any motor vehicle dealer or repairer, licensed in accordance with section 14-52 and meeting qualifications established by the commissioner. If the inspection is performed by a licensed dealer or repairer, and is not performed in connection with an official emissions inspection, such dealer or repairer may charge a fee to the owner in an amount not to exceed twenty dollars, provided an affidavit relating to such inspection is furnished to the commissioner in accordance with the provisions of subsection (d) of section 14-99h.

(P.A. 99-287, S. 3, 9; P.A. 04-199, S. 37; P.A. 07-212, S. 2.)

History: P.A. 99-287 effective July 1, 1999; P.A. 04-199 changed reference to Sec. 14-99h(c) to Sec. 14-99h(d), effective July 1, 2004; P.A. 07-212 added provisions re fee not to exceed $20 for inspection by licensed dealer or repairer not performed in connection with official emissions inspection and re affidavit relating to such inspection.



Section 14-12s - Administrative fee.

For each motor vehicle transaction that involves an electronic inspection of a manufacturer’s vehicle identification number, the commissioner shall charge an administrative fee of ten dollars, in addition to any fee prescribed for such transaction.

(P.A. 99-287, S. 4, 9; P.A. 11-6, S. 136.)

History: P.A. 99-287 effective July 1, 1999; P.A. 11-6 applied administrative fee to any transaction involving electronic inspection of a vehicle identification number, rather than to the registration of a motor vehicle that passed inspection, effective July 1, 2011.



Section 14-12t - Regulations.

The commissioner may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of subsection (g) of section 13b-59, subsection (g) of section 14-12, sections 14-12r, 14-12s and 14-16a and subsection (a) of section 14-41. The regulations shall include the qualifications to be met by any dealer or repairer authorized by the commissioner to conduct inspections in accordance with subsection (g) of section 14-12 and sections 14-12r and 14-16a.

(P.A. 99-287, S. 6, 9.)

History: P.A. 99-287 effective July 1, 1999.



Section 14-13 - Registration certificate and insurance identification card to be carried in vehicle.

(a) The certificate of registration and any automobile insurance identification card for the vehicle issued pursuant to section 38a-364 shall be carried in the motor vehicle at all times when it is being operated on a public highway, except as otherwise provided by statute. If a vehicle is registered in the name of a lessor licensed under section 14-15, a legible photostatic copy of the certificate of registration or a rental or lease contract which shall include the vehicle identification number of such vehicle registered in this state may be carried in lieu of the original certificate, provided the original certificate shall be available at all times for inspection at the lessor’s usual place of business in the state if the motor vehicle is registered in this state. If a vehicle is registered as a school bus as defined in section 14-275, such copy may be carried in lieu of the original certificate, provided such certificate shall be available at all times for inspection at the school bus owner’s usual place of business in the state.

(b) Any person who violates any provision of this section shall be deemed to have committed an infraction and be fined fifty dollars.

(1949 Rev., S. 2362; 1961, P.A. 233, S. 2; P.A. 76-124; P.A. 79-577, S. 6, 8; P.A. 80-466, S. 3, 25; P.A. 82-223, S. 5; 82-460, S. 4; P.A. 83-577, S. 11; P.A. 84-429, S. 5; P.A. 86-47, S. 1, 2; 86-85, S. 1, 3; P.A. 93-297, S. 6, 29; P.A. 10-3, S. 54.)

History: 1961 act removed provision for payment of one-half registration fee when registration applied for after September thirtieth; P.A. 76-124 allowed maintenance of photocopy of registration in car registered to lessor in Subsec. (b); P.A. 79-577 included no-fault insurance identification card in Subsec. (b); P.A. 80-466 deleted reference to “yearly” registration and included reference to single license plate in Subsec. (c) reflecting switch to biennial registration and single plate; P.A. 82-223 amended Subsec. (d) to specify that a first offense constituted the commission of an infraction and increased the fine therefor from maximum of $3 to $25; P.A. 82-460 amended Subsec. (b) by clarifying that the certificate and identification card only need be carried in a motor vehicle while it is being operated; P.A. 83-577 amended Subsec. (d) to increase the fine for a first offense from $25 to $35; P.A. 84-429 transferred provisions in Subsec. (a) re registration certificates to Sec. 14-12(e), transferred provisions in Subsec. (c) re temporary registrations to Sec. 14-12(i), relettered the remaining Subsecs. and made other technical changes; P.A. 86-47 permitted the carrying of a rental or lease contract in lieu of original registration certificate in vehicles registered by lessors; P.A. 86-85 permitted the carrying of a copy of a registration certificate in lieu of original in vehicles registered as school buses; P.A. 93-297 amended Subsec. (a) to delete term “no-fault” in description of insurance identification card, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date; P.A. 10-3 amended Subsec. (b) to replace fine of $35 for first offense and not more than $50 for subsequent offense with fine of $50, effective April 14, 2010.

See Sec. 14-107 re liability of owner, operator or lessee in prosecutions for violation of this section.

Cited. 11 CA 644.

Subsec. (a):

Cited. 4 Conn. Cir. Ct. 390.

Subsec. (b):

Cited. 4 Conn. Cir. Ct. 385.



Section 14-14 - Registration of motor vehicles owned by minors. Proof of financial responsibility.

The commissioner shall not register any motor vehicle owned by any person under sixteen years of age and shall not register any motor vehicle owned by any person between sixteen and eighteen years of age unless such person files proof of financial responsibility in accordance with the provisions of section 14-112, together with a certificate signed by the spouse, being eighteen years of age, of a married minor applicant, or by either or both of the parents, as the commissioner may require, or the legal guardian of such person, approving or requesting the registration of such vehicle, except that no proof of financial responsibility shall be required for the registration of a private passenger motor vehicle, as defined in subsection (e) of section 38a-363, owned by any such person.

(1949 Rev., S. 2363; 1963, P.A. 171; 1972, P.A. 127, S. 12; P.A. 80-466, S. 4, 25; P.A. 81-394, S. 3; P.A. 93-297, S. 7, 29.)

History: 1963 act permitted signing of certificate by spouse of married applicant as well as parent or guardian; 1972 act changed age of majority from 21 to 18 years; P.A. 80-466 added exception to requirement for proof of financial responsibility in cases where vehicle to be registered is private passenger vehicle; P.A. 81-394 made no substantive changes; P.A. 93-297 made technical change in section reference, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date.



Section 14-15 - Leasing or renting of motor vehicles. Issuance of temporary transfers.

(a) Any person, firm or corporation before engaging in the business of leasing or renting motor vehicles without drivers in this state and any person, firm or corporation which is the lessor of or rents any vehicle required to be registered under the provisions of section 14-15a shall make a sworn application to the Commissioner of Motor Vehicles for a license to engage in such leasing or renting. Each such application and each application for renewal shall be accompanied by a fee of three hundred dollars. Each such license shall be renewed biennially according to renewal schedules established by the commissioner so as to effect staggered renewal of all such licenses. If the adoption of a staggered system results in the expiration of any license more or less than one year from its issuance, the commissioner may charge a prorated amount for such license fee. Not less than forty-five days prior to the date of expiration of each such license, the commissioner shall send or transmit to each licensee, in such manner as the commissioner determines, an application for renewal. An application for renewal filed with the commissioner after the date of expiration shall be accompanied by a late fee of one hundred dollars provided the commissioner shall not renew any license under this subsection that has expired for more than forty-five days. No such license shall be transferred. Such licensee shall furnish proof of financial responsibility satisfactory to the commissioner specifying that coverage is for all owned vehicles, as provided by section 14-112 or 14-129, regardless of the duration of the lease or rental period. Each application for such license shall contain the name and address of the owner and shall be accompanied by a surety bond as required pursuant to section 14-52. Each application for registration of a motor vehicle to be leased for a period of more than thirty days shall contain the name and address of the owner and the lessee of such vehicle. The owner of such vehicle shall disclose the name and address of any subsequent lessee of such vehicle to the commissioner in such manner as the commissioner may require. The commissioner shall ensure that such information relative to the lessee is available to the Connecticut on-line law enforcement communications teleprocessing system. Each person, firm or corporation licensed under the provisions of this subsection shall keep such books, records and accounts as the commissioner may require provided each licensee shall retain a copy of each rental or lease contract for a period of three years, which shall be subject to inspection by the commissioner or the commissioner’s designee at all reasonable times. The provisions of this subsection shall not apply to any person, firm or corporation which, incidental to the conduct of its principal business, leases or rents any motor vehicle without a driver to other persons, firms or corporations whose principal business is the same as that of the lessor. Violation of any provision of this subsection shall be an infraction.

(b) Each person, firm or corporation licensed under the provisions of subsection (a) of this section that in the opinion of the commissioner is qualified and holds a current registration certificate for a motor vehicle used in connection with its business may issue a sixty-day temporary transfer of such registration to any other vehicle used in connection with its business with an official stamp issued by the commissioner to such licensee. The licensee, within five days from the issuance of such temporary registration, shall submit to the commissioner an application together with all necessary documents for a permanent registration for the vehicle transferred. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this subsection.

(c) Notwithstanding the provisions of section 14-22, the commissioner may authorize any person, firm or corporation licensed under the provisions of subsection (a) of this section who in the opinion of the commissioner is qualified and who holds a current registration certificate for a motor vehicle used in connection with its business to renew such registration by means of an electronic data processing system connected to the system of registration records maintained by the commissioner. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this subsection.

(1955, S. 1286d; 1957, P.A. 413; 1967, P.A. 822; 1969, P.A. 747, S. 1; P.A. 75-577, S. 13, 126; P.A. 84-254, S. 23, 62; P.A. 87-329, S. 1; P.A. 88-340, S. 1; P.A. 90-285, S. 1, 3; June Sp. Sess. P.A. 91-13, S. 5, 21; P.A. 93-164, S. 1; P.A. 95-260, S. 4, 24; P.A. 96-167, S. 3; P.A. 00-169, S. 3; P.A. 02-70, S. 18, 56; P.A. 11-213, S. 7; P.A. 13-271, S. 8.)

History: 1967 act clarified applicability of provisions and required that books, records and accounts be kept as required by commissioner and that they be open to inspection by commissioner or designee; 1969 act restated applicability provision to specify persons, firms and corporations leasing or renting cars without drivers and lessors of vehicles required to be registered under Sec. 14-15a and increased application fee from $25 to $50; P.A. 75-577 excluded leasing of cars by one corporation to another having the same principal business and added provision re violation of provisions; P.A. 84-254 periodically increased the existing $50 fee to $100 as of July 1, 1992; P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 88-340 required licensee to retain copy of rental or lease contract for three years; P.A. 90-285 added Subsec. (b), authorizing licensees to issue 20-day temporary transfers of registration; June Sp. Sess. P.A. 91-13 increased fee from $78 to $150 and removed increase scheduled for July 1, 1992; P.A. 93-164 added a requirement in Subsec. (a) that applications be accompanied by a surety bond; P.A. 95-260 amended Subsec. (a) to make technical changes and to require that each application for registration of a motor vehicle to be leased for a period of more than 30 days contain the name and address of the owner and lessee of the vehicle, that the owner of such vehicle disclose name and address of any subsequent lessee of such vehicle to commissioner in such manner as he may require and that commissioner ensure that information re lessee is available to COLLECT system; P.A. 96-167 amended Subsec. (b) to make a technical change, to authorize issuance of 45-day temporary transfers in lieu of 20-day transfers and to require submission of application for permanent registration within 7 days from issuance of temporary registration instead of 5 days and added Subsec. (c), allowing commissioner to authorize licensees to renew registration by means of an electronic data processing system; P.A. 00-169 amended Subsec. (b) to replace a 45-day with a 60-day temporary transfer of a registration, and changed the period of time within which a licensee shall submit an application to the commissioner for a permanent registration from 7 to 5 days; P.A. 02-70 amended Subsec. (a) to require biennial in lieu of annual license renewal, to provide for a license fee of $300 in lieu of $150, to require renewal according to schedules established by the commissioner to effect staggered renewal of licenses, to impose a late fee of $100 for an application for renewal filed after the date of expiration, to provide that no license that has expired for more than 45 days shall be renewed, and to make technical changes for purposes of gender neutrality, and, effective July 1, 2002, amended Subsec. (b) to make technical changes; P.A. 11-213 amended Subsec. (a) to replace requirement re mailing of renewal application with requirement re sending or transmitting renewal application in such manner as commissioner determines, effective July 1, 2011; P.A. 13-271 amended Subsec. (a) to delete provision allowing licensee to furnish proof of financial responsibility separately with respect to each vehicle or group of vehicles leased to a single lessee and to add provision requiring licensee to specify that coverage is for all owned vehicles regardless of duration of lease or rental period, effective July 1, 2013.



Section 14-15a - Registration of vehicles leased or rented for use in Connecticut.

(a) Each passenger motor vehicle, as defined in section 14-1, which is leased or rented for a period of more than thirty days in a calendar year primarily for use in this state shall be registered in this state in accordance with the provisions of section 14-12. For the purpose of this section, such period shall include all times during which such vehicle may be absent from the state while being used on a daily round-trip basis.

(b) (1) If the commissioner finds, upon investigation, that any motor vehicle available for lease or rental in this state has been registered in another state for the purpose of evading, or the effect of which is the avoidance of, the motor vehicle laws of this state, for the purposes of paying a lower registration fee or evading the payment of any tax levied by this state or any Connecticut municipality, said commissioner may, in said commissioner’s discretion, (A) prohibit the lease or rental of any such motor vehicle in this state, (B) require that such motor vehicle be registered in this state in accordance with the provisions of section 14-12, (C) suspend or revoke a license to engage in such leasing or renting issued under the provisions of section 14-15, or (D) require a licensee to furnish a bond in the amount of one thousand dollars for each vehicle registered in another state. (2) If the commissioner finds, upon investigation, that any licensee has failed to satisfy its obligations for payment of municipal property taxes, the commissioner may, thirty days after the issuance of notice to such licensee, and after notice and an opportunity for a hearing in accordance with the provisions of chapter 54, suspend such license until all such obligations are satisfied.

(c) On and after January 1, 1996, the commissioner may transfer any special registration issued pursuant to the provisions of section 14-19a, 14-20, 14-20a, 14-21, 14-21c, 14-21d, 14-21e, subsection (s) of section 14-49, section 14-160, 14-253a or 14-254 to any motor vehicle leased for a period of at least one year by a person to whom such special registration was issued. Any such motor vehicle may display the special number plates issued pursuant to the provisions of any of said sections. The commissioner shall adopt regulations in accordance with chapter 54 to implement the provisions of this subsection.

(d) Any person who fails to register any motor vehicle under the provisions of subsection (a) of this section shall be fined one thousand dollars for each such vehicle.

(1967, P.A. 820, S. 1, 2; P.A. 75-577, S. 15, 126; P.A. 88-340, S. 2; P.A. 95-260, S. 5, 24; P.A. 02-70, S. 19; P.A. 04-217, S. 25.)

History: P.A. 75-577 added Subsec. (c); P.A. 88-340 amended Subsec. (a) to require the registration of each “passenger” motor vehicle, as defined in Sec. 14-1, leased for more than 30 days in a calendar year for use in this state, added Subsec. (b)(3) and (4), authorizing commissioner to suspend or revoke licenses and require licensees to furnish a bond for each vehicle registered in another state, and amended Subsec. (c) to increase fine from an infraction to $1,000 for each unregistered vehicle; P.A. 95-260 inserted new Subsec. (c) allowing commissioner, on and after January 1, 1996, to transfer special registrations to any motor vehicle leased for a period of at least one year by a person to whom such special registration was issued, permitting such motor vehicle to display special number plates and requiring commissioner to adopt regulations to implement provisions of subsection, and relettered former Subsec. (c) as Subsec. (d), making a technical change within, effective June 13, 1995; P.A. 02-70 amended Subsec. (b) by designating existing provisions as Subdiv. (1), changing internal designators and making technical changes for purposes of gender neutrality therein, and by adding Subdiv. (2) authorizing suspension of license if the commissioner finds that any licensee has failed to satisfy its obligations for payment of municipal property taxes; P.A. 04-217 amended Subsec. (a) to eliminate reference to Sec. 14-1(40), effective January 1, 2005.



Section 14-15b - Motor vehicle rental contracts. Required notice re collision damage waiver. Prohibited sales and advertising practice.

(a) “Collision damage waiver” means any contractual provision whereby a lessor of rental motor vehicles agrees for a charge to waive any claims against a lessee for any damages to a rental motor vehicle during the term of the rental agreement.

(b) “Rental motor vehicle” means a private passenger motor vehicle as defined in subsection (e) of section 38a-363, which is not the subject of a lease with the option to purchase where the lessee has the right to possession.

(c) Any motor vehicle rental contract incorporating a provision for collision damage waiver shall comply with chapter 742 and shall provide conspicuous notice that the lessee’s personal automobile insurance policy may cover collision damage, fire and theft damage and personal injury incurred while using a rental motor vehicle, and of the annualized rate for the collision damage waiver and any liability provisions. Any such contract shall detail the full extent of its coverage.

(d) No person, firm or corporation leasing or renting to another any motor vehicle shall: Make any false or misleading statements either orally or in writing, in connection with the sale, offer to sell, or advertisement of a collision damage waiver; omit any material statement in connection with the sale, offer to sell or advertisement of such waiver; or make any statement that the purchase of a collision damage waiver is mandatory.

(e) A violation of any of the provisions of this section shall be deemed an unfair deceptive trade practice under chapter 735a.

(P.A. 88-157, S. 2; P.A. 99-145, S. 1, 23.)

History: P.A. 99-145 amended Subsec. (b) to substitute “subsection (e) of section 38a-363” for “subsection (g) of section 38a-363”, effective June 8, 1999.



Section 14-15c - Repossession of rented motor vehicles by rental companies.

(a) Upon expiration of a motor vehicle rental contract between a lessee and a rental company, the rental company has the right to take possession of the rental motor vehicle pursuant to this section if: (1) The term of the expired rental contract was for thirty days or less; and (2) not less than seventy-two hours have elapsed from the time the vehicle should have been returned in accordance with the provisions of the rental contract, during which time the lessee and the rental company did not agree to extend the rental contract. For the purposes of this section, “lessee” and “rental company” have the same meaning as provided in section 12-692 and “rental motor vehicle” has the same meaning as provided in section 14-15b.

(b) In taking possession of the rental motor vehicle pursuant to subsection (a) of this section, the rental company may proceed (1) pursuant to judicial process, or (2) without judicial process, if it proceeds without breach of the peace.

(P.A. 01-200, S. 1; P.A. 03-19, S. 26.)

History: P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003.



Section 14-16 - Transfer of ownership. Designation of beneficiary. Fees. Penalties.

(a) A motor vehicle registration expires upon transfer of ownership of the motor vehicle. The person in whose name the motor vehicle is registered shall return to the commissioner, within twenty-four hours of the motor vehicle’s transfer, the certificate of registration, the number plate or plates issued for the vehicle together with a written notice, subject to the penalties of false statement, containing the date that ownership of the vehicle was transferred and the name, residence and post-office address of the owner. The following statement shall appear directly above the space provided for the signature of the person filing the form: “I declare under the penalties of false statement that this notice has been examined by me and to the best of my knowledge and belief is complete, and the statements made herein are true and correct.”

(b) If a motor vehicle is owned by one owner who is a natural person, such owner may designate, in writing in a space provided on the certificate of registration for such motor vehicle, a beneficiary who shall assume ownership of such motor vehicle after the death of the owner and upon the making of an application pursuant to this subsection. The owner making such designation shall have all rights of ownership of such motor vehicle during the owner’s life and the beneficiary shall have no rights in such motor vehicle until such time as the owner dies and an application is made pursuant to this subsection. Not later than sixty days after the death of the owner, the beneficiary may make application to the commissioner for the issuance of a certificate of title and a certificate of registration for such motor vehicle in the beneficiary’s name. Such application shall be accompanied by: (1) The original certificate of registration in which the beneficiary is designated pursuant to this subsection; (2) a death certificate for the deceased owner; (3) such proof of the beneficiary’s identity as the commissioner may require; (4) the transfer fee required by subsection (c) of this section; and (5) any applicable fees for registration, title and number plates as required under this chapter and chapter 247. If the beneficiary fails to make such application within the time period specified in this subsection, the beneficiary shall have no right to obtain ownership of and title to such motor vehicle under this subsection after the expiration of such time period. The right of the beneficiary to obtain ownership of and title to such motor vehicle under this subsection shall be subordinate to the rights of each lienholder whose security interest in such motor vehicle is duly recorded pursuant to chapter 247. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection.

(c) If the owner of a registered motor vehicle dies, the registration for the vehicle shall, unless the vehicle is destroyed, continue in force as a valid registration until the end of the registration period unless: (1) Ownership of the vehicle is transferred pursuant to subsection (b) of this section or by the deceased owner’s executor, administrator, legatee or distributee prior to the end of the registration period, in which case the registration shall continue in force until the time of the transfer; or (2) ownership of the vehicle is transferred to the brother, sister, father, mother, child or spouse of the owner, in which case the registration shall, upon the payment of a fee of twenty dollars, continue in force until the end of the registration period or until the ownership is sooner transferred to a person other than such a relative. If at the end of the registration period the relative has not transferred ownership of the vehicle and the relative applies for registration of the vehicle, the registration shall not be subject to the provisions of subsection (a) of section 12-71b.

(d) If a motor vehicle is transferred in connection with the organization, reorganization or dissolution, or because of the partial liquidation, of an incorporated or unincorporated business in which gain or loss to the transferor is not recognized for federal income tax purposes under the Internal Revenue Code and Treasury regulations and rulings issued thereunder, the registration of the vehicle shall, upon the payment of a fee of twenty dollars, continue in force until the end of the registration period or until the registration is sooner transferred to anyone outside the original business organization. If the transferee of the motor vehicle has not transferred ownership of the motor vehicle to anyone outside the original business organization at the end of the registration period and the transferee applies for a registration for the vehicle, the registration shall not be subject to the provisions of subsection (a) of section 12-71b.

(e) A person who transfers ownership of a registered motor vehicle to another may have registered in his name, upon the filing of a new application and the payment of the fee required by subsection (i) of section 14-49, another motor vehicle for the remainder of the registration period if the gross weight of the other motor vehicle is the same or less than that of the transferred motor vehicle and the registration of the transferred motor vehicle has been surrendered. If the gross weight of the other motor vehicle is greater than the gross weight of the motor vehicle the registration of which has been surrendered, the applicant shall pay, in addition to such fee, the difference between the fee paid by him for the surrendered registration and the fee for the registration of the motor vehicle of greater gross weight. The minimum fee for any such transfer shall be twenty dollars.

(f) Any person may transfer an unexpired registration of a motor vehicle such person owns or leases for a period of one year or more, to another motor vehicle owned or so leased by such person upon payment of the fee required by subsection (i) of section 14-49. Any person transferring such a leased motor vehicle shall provide the commissioner with evidence that the lessor has granted permission for such transfer. If a transfer is made to a motor vehicle of greater gross weight or from one class of registration to another, credit shall be given toward the new registration in accordance with schedules established by the commissioner. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection.

(g) Any person who sells any motor vehicle, other than a new motor vehicle, for which a certificate of title has not been issued and which is not registered under the provisions of subsections (e) or (g) of section 14-12, shall, within forty-eight hours of the sale, certify under oath to the commissioner, on blanks provided by him, such information as the commissioner may require. Until the commissioner receives the certification under oath required by this subsection, he shall not issue a registration other than for a new motor vehicle and shall not renew a registration other than for the same owner.

(h) Any person who violates any provision of subsection (a) of this section shall be subject to the penalty provided for false statement. Any person who violates any provision of subsection (g) of this section shall, for a first offense, be deemed to have committed an infraction, and, for a subsequent offense, shall be fined not more than five hundred dollars or imprisoned not more than one year or both.

(1949 Rev., S. 2364; 1951, 1953, S. 1287d; 1957, P.A. 301; 1959, P.A. 181, S. 1; 1961, P.A. 233, S. 3; 581, S. 2, 3; 1969, P.A. 759, S. 1; 1971, P.A. 871, S. 84; P.A. 75-213, S. 3, 53; P.A. 76-338, S. 6, 8; P.A. 80-466, S. 5, 25; P.A. 82-223, S. 6; P.A. 83-577, S. 12; P.A. 84-429, S. 6; P.A. 85-525, S. 1, 6; P.A. 86-271, S. 1, 2; P.A. 99-268, S. 14, 46; P.A. 00-169, S. 22; P.A. 02-105, S. 1; P.A. 04-182, S. 1–3.)

History: 1959 act included proviso in Subsec. (a) re organization, reorganization, dissolution etc. of business; 1961 acts increased fees in Subsec. (a) from $1, increased minimum fee in Subsec. (b) from $1, removed references in Subsec. (b) to light weight and removed provision for proration of the additional fee payable under Subsec. (b) where transfer was made on or after October first; 1969 act increased minimum fees in Subsecs. (a) and (b) from $2 to $3; 1971 act substituted “false statement” for “perjury” and replaced $25 fine for violation of Subsec. (a) with reference to penalty for false statement in Subsec. (e); P.A. 75-213 increased minimum fees in Subsecs. (a) and (b) to $5; P.A. 76-338 amended Subsec. (a) to exclude recipients of transferred motor vehicle from payment of property tax when initially registering car; P.A. 80-466 included reference to single license plate; P.A. 82-223 amended Subsec. (e) to specify that the commission of a first offense constituted an infraction and established a minimum fine of $25 and lowered the maximum fine from $100 to $90 for such first offense; P.A. 83-577 amended Subsec. (e) by deleting the provision specifying minimum and maximum fines for an infraction; P.A. 84-429 added provisions re oath requirements to Subsec. (f) from Sec. 14-12, relettered Subsecs., rephrased provisions and made other technical changes; P.A. 85-525 amended Subsec. (d) by adding provision increasing transfer fee periodically from $7.50 as of July 1, 1985, to $12 as of July 1, 1992; P.A. 86-271 amended Subsecs. (b) and (c), increasing fees for continuation of registration, scheduling increases to take effect as of July first of 1986, 1988 and 1992; P.A. 99-268 amended Subsec. (e) to include a motor vehicle leased for a period of one year or more, to require evidence of lessor approval for the transfer of a leased motor vehicle and to allow the commissioner to adopt regulations implementing the provisions of the Subsec., effective January 1, 2000; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-105 added new Subsec. (b) re designation of beneficiary, redesignated existing Subsecs. (b) to (g) as Subsecs. (c) to (h) and revised internal references accordingly, effective January 1, 2003; P.A. 04-182 amended Subsec. (c)(2) to increase fee to $20 for continuation of registration after death of owner and pending transfer of ownership of vehicle to designated relative, amended Subsec. (d) to increase fee to $20 to continue registration of vehicle upon transfer of vehicle after organization, reorganization, dissolution or partial dissolution of business and amended Subsec. (e) to increase minimum fee for transfer to $20, effective July 1, 2004.

The leaving of a license plate belonging to defendant in or on the car which facilitates its use by another who causes injury could constitute negligence on the part of defendant. 40 CS 149.

Subsec. (a):

Cited. 9 CA 686.

Subsec. (g):

Cited. 9 CA 686.



Section 14-16a - Inspection of older vehicles before or upon transfer of ownership. Historical or special interest fire apparatus. Antique, rare or special interest motor vehicles. Modified antique or composite motor vehicles.

(a) The commissioner may require that each motor vehicle registered in this state which is ten model years old or older shall, within thirty days before transfer of ownership or upon such transfer, be presented for inspection, as directed by the commissioner, at any Department of Motor Vehicles office or any official emissions inspection station or other facility authorized by the Commissioner of Motor Vehicles to conduct such inspection. The vehicle shall be inspected to determine whether it is properly equipped and in good mechanical condition before registration is issued to the new owner of the vehicle. If the commissioner authorizes the contractor that operates the system of official emissions inspection stations or other business or firm, to conduct the safety inspections required by this subsection, the commissioner may authorize the contractor or other business or firm to charge a fee, not to exceed fifteen dollars, for each such inspection. The commissioner may authorize any motor vehicle dealer or repairer, licensed in accordance with section 14-52 and meeting qualifications established by the commissioner, to perform an inspection required by this section or to make repairs to any motor vehicle that has failed an initial safety inspection and to certify to the commissioner that the motor vehicle is in compliance with the safety and equipment standards for registration. No such authorized dealer or repairer shall charge any additional fee to make such certification to the commissioner. If the commissioner authorizes any such dealer or repairer to conduct safety inspections, such licensee may provide written certification to the commissioner, in such form and manner as the commissioner prescribes, as to compliance of any motor vehicle in its inventory with safety and equipment standards, and such certification may be accepted by the commissioner as meeting the inspection requirements of this subsection.

(b) The following vehicles, upon transfer of ownership, shall be presented for inspection, as directed by the commissioner, at any Department of Motor Vehicles office or any official emissions inspection station authorized by the Commissioner of Motor Vehicles to conduct such inspection: (1) All motor vehicles ten model years old or older which are registered in this state and which were originally used or designed as fire apparatus and which are of historical or special interest as determined by the commissioner, (2) all antique, rare or special interest motor vehicles, and (3) all modified antique motor vehicles. Any such vehicle shall be inspected to determine whether it is in good mechanical condition before registration can be issued to the new owner of such vehicle. The determination of the mechanical condition of a vehicle described in subdivisions (1) and (2) of this subsection shall be made by inspecting only the vehicle’s original equipment and parts or the functional reproductions of the original equipment and parts. The mechanical condition of modified antique motor vehicles shall be determined by inspecting the original equipment and any functioning replacements of such equipment. The model year designation for the purpose of registration of a modified antique motor vehicle or a composite motor vehicle shall be the model year that the body of such vehicle most closely resembles. If the commissioner authorizes the contractor that operates the system of official emissions inspection stations or other business or firm, except a licensee of the department, to conduct the safety inspections required by this subsection, the commissioner may authorize the contractor or other business or firm to charge a fee, not to exceed fifteen dollars, for each such inspection. The commissioner may authorize any motor vehicle dealer or repairer, licensed in accordance with section 14-52 and meeting qualifications established by the commissioner, to make repairs to any motor vehicle that has failed an initial safety inspection and to certify to the commissioner that the motor vehicle is in compliance with the safety and equipment standards for registration. No such authorized dealer or repairer shall charge any additional fee to make such certification to the commissioner.

(1963, P.A. 506; P.A. 77-150; P.A. 79-25, S. 2; P.A. 84-254, S. 24, 62; 84-429, S. 7; 84-462; P.A. 91-355, S. 1; P.A. 94-189, S. 3; P.A. 95-260, S. 17, 24; P.A. 97-236, S. 3, 27; P.A. 99-287, S. 2, 9; P.A. 00-169, S. 24; P.A. 01-24, S. 3, 5; P.A. 03-278, S. 36; P.A. 08-150, S. 5; P.A. 09-187, S. 30.)

History: P.A. 77-150 added Subsec. (b) re motor vehicles more than 10 years old used or designed as fire apparatus; P.A. 79-25 included all antique, rare or special interest vehicles and all modified antique motor vehicles in Subsec. (b); P.A. 84-254 increased the fees in Subsecs. (a) and (b), scheduling the increases to take effect on July 1 of 1984, 1985, 1989, 1991 and 1993 respectively; P.A. 84-429 rephrased provisions and made other technical changes; P.A. 84-462 amended Subsecs. (a) and (b), increasing the inspection fees from $2 to $7, the same increase as incorporated in P.A. 84-254; P.A. 91-355 amended Subsecs. (a) and (b) to provide for conduct of inspections at authorized official emissions inspection stations, to require inspection fees collected at such inspection stations to be deposited in separate safety inspection account within emissions inspection fund and to delete obsolete provisions re fees; P.A. 94-189 amended section by deleting obsolete language re inspection fee increases; P.A. 95-260 amended Subsec. (a) to provide for conduct of inspections at other facilities authorized by commissioner, effective June 13, 1995; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 97-236 amended Subsec. (a) to allow motor vehicles 10 model years old or older to be inspected within 30 days before transfer of ownership and amended Subsec. (b) to substitute “model years” for “years”, effective July 1, 1997; P.A. 99-287 amended Subsecs. (a) and (b) by providing for inspection “as directed by the commissioner”, by deleting provisions requiring a $25 fee to be charged for a safety inspection and deposited into a safety inspection account within the Emissions Inspection Fund and by adding provisions re authorization of entities to conduct safety inspections, inspection fees and repair of vehicles failing such inspections, and amended Subsec. (b) by deleting regulation-making authority, effective July 1, 1999; P.A. 00-169 amended Subsec. (b) by making a technical correction; P.A. 01-24 amended Subsec. (a) by changing authority provision from “Except as provided in subsection (b) of this section” to “The commissioner may require that”, allowing certain motor vehicle dealers or repairers to perform inspections required by section and adding provision re the requirement of such dealers or repairers to provide written certification as to compliance of any motor vehicle in their inventory with safety and equipment standards, effective May 15, 2001; P.A. 03-278 made a technical change in Subsecs. (a) and (b), effective July 9, 2003; P.A. 08-150 amended Subsec. (b) to add provision re model year designation of a modified antique motor vehicle is model year that the body of vehicle most closely resembles; P.A. 09-187 amended Subsec. (b) to provide for model year designation of composite motor vehicle.



Section 14-16b - Inspection of damaged vehicles.

Section 14-16b is repealed.

(P.A. 75-338; P.A. 77-376, S. 2, 3; P.A. 80-292, S. 15.)



Section 14-16c - Insurance companies’, persons’, firms’ or corporations’ duties re totalled vehicles and certificates of title. Operation and inspection of totalled vehicles. Regulations.

(a)(1)(A) Any insurance company which takes possession of a motor vehicle for which a certificate of title has been issued in this state, that has been declared a total loss and that is offered for sale in this state by such insurance company or its agent as a result of the settlement of a claim for damage or theft, shall stamp the word “SALVAGE” in one-inch-high letters not to exceed three inches in length on the vehicle’s certificate of title and shall attach to such certificate of title a copy of the appraiser’s damage report for such totalled motor vehicle, except that if the insurance company determines that such motor vehicle has ten or more major component parts which are damaged beyond repair and must be replaced, the insurance company shall stamp the words “SALVAGE PARTS ONLY” in one-inch-high letters not to exceed three inches in length on the vehicle’s certificate of title. A copy of such certificate shall be sent by the insurance company to the Department of Motor Vehicles. If the Commissioner of Motor Vehicles determines that salvage information required to be reported by an insurance company to the National Motor Vehicle Title Information System under 49 USC Sections 30501 to 30505, inclusive, and 28 CFR Sections 25.51 to 25.57, inclusive, is available to the department on a regular basis from the National Motor Vehicle Title Information System, the commissioner may discontinue the requirement that an insurance company submit a copy of such certificate to the department. (B) Any insurance company which takes possession of a motor vehicle for which a certificate of title has been issued in any state other than this state that has been declared a total loss and that is offered for sale in this state by such insurance company or its agent as a result of the settlement of a claim for damage or theft, shall attach to such certificate of title a copy of the appraiser’s damage report for such totalled motor vehicle.

(2) (A) Any person, firm or corporation which is a self-insurer and owns a motor vehicle for which a certificate of title has been issued in this state, that has been declared a total loss and that is offered for sale in this state by such self-insurer or its agent, shall stamp the word “SALVAGE” in one-inch-high letters not to exceed three inches in length on the vehicle’s certificate of title and shall attach to such certificate of title a copy of the appraiser’s damage report for such totalled motor vehicle, except that if such self-insurer determines that such motor vehicle has ten or more major component parts which are damaged beyond repair and must be replaced, the self-insurer shall stamp the words “SALVAGE PARTS ONLY” in one-inch-high letters not to exceed three inches in length on the motor vehicle’s certificate of title. Any person, firm or corporation which is insured other than by means of self-insurance and owns such a motor vehicle, shall forward the vehicle’s certificate of title to the company insuring such vehicle or the company paying the totalled claim. Such insurer shall stamp the word “SALVAGE” in one-inch-high letters not to exceed three inches in length on the certificate of title except that if the insurance company determines that such motor vehicle has ten or more major component parts which are damaged beyond repair and must be replaced, the insurer taking possession of such motor vehicle shall stamp the words “SALVAGE PARTS ONLY” in one-inch-high letters not to exceed three inches in length on the motor vehicle’s certificate of title and shall return such certificate to such person, firm or corporation. A copy of such certificate shall be sent by the person, firm or corporation to the Department of Motor Vehicles. If the Commissioner of Motor Vehicles determines that salvage information required to be reported by a self-insurer to the National Motor Vehicle Title Information System under 49 USC Sections 30501 to 30505, inclusive, and 28 CFR Sections 25.51 to 25.57, inclusive, is available to the department on a regular basis from the National Motor Vehicle Title Information System, the commissioner may discontinue the requirement that a self-insurer submit a copy of such certificate to the department. (B) Any person, firm or corporation which is a self-insurer and owns a motor vehicle for which a certificate of title has been issued in any state other than this state that has been declared a total loss and that is offered for sale in this state by such self-insurer or its agent, shall attach to such certificate of title a copy of the appraiser’s damage report for such totalled motor vehicle.

(3) For purposes of this subsection, “major component part” shall have the same meaning as provided in subdivision (2) of subsection (a) of section 14-149a.

(b) Any insurance company or its agent taking possession of a motor vehicle in accordance with subsection (a) of this section or any person, firm or corporation which owns such motor vehicle shall copy the certificate and give the original of such certificate, with a copy of the appraiser’s damage report attached thereto, to any subsequent purchaser of the motor vehicle that has been declared a total loss. The name and address of any such purchaser shall be recorded on the original and the copy, as provided on the certificate. The copy shall serve only as a record of transfers of the total loss motor vehicle.

(c) The person, firm, company or corporation required to stamp “SALVAGE” on the certificate of title shall stamp the following statement on the face of any original or copy of such certificate issued in accordance with this section: “WARNING: ALL PURCHASERS OF THE MOTOR VEHICLE DESCRIBED HEREIN MUST RECORD THEIR NAME AND ADDRESS ON THE REVERSE SIDE. THIS VEHICLE CANNOT BE REGISTERED OR RETITLED WITHOUT PASSING INSPECTION UNDER SECTION 14-103a. THIS DOCUMENT MUST BE SUBMITTED AT THE TIME OF INSPECTION.”

(d) No motor vehicle for which a copy has been made in accordance with this section may be operated upon any highway in this state, except that an owner of any such motor vehicle who is a motor vehicle dealer or repairer licensed under the provisions of section 14-52 may operate such vehicle for the purpose of presenting the vehicle for inspection pursuant to section 14-103a. If such vehicle fails to comply with the minimum standards, it shall be transported from the site of such inspection. If any such motor vehicle is rebuilt for sale or use, the owner shall apply to the Commissioner of Motor Vehicles for an original certificate of title and present the vehicle for inspection pursuant to section 14-103a. The certificate of title issued in accordance with this section must be presented at the time of inspection, unless waived by the commissioner for good cause.

(e) Notwithstanding the provisions of this section, a motor vehicle for which a certificate of title has been issued in this state, that has been declared a total loss in settlement of a claim for theft, having no damage to a major component part or having damage not exceeding (1) fifteen per cent of the retail value of such motor vehicle, as determined in accordance with the provisions of section 38a-353, or (2) one thousand dollars as evidenced by an insurance adjuster’s damage appraisal report, shall not be required to have its certificate of title stamped in accordance with the provisions of this section provided proof of such damage or lack of damage to a major component part, is attached to such certificate.

(f) No insurance company and no firm or corporation which is a self-insurer may sell or transfer any totalled or salvaged motor vehicle, major component parts or any other parts of a motor vehicle to any person, firm or corporation which is not licensed under the provisions of subparts (D) or (H) of part III of this chapter. No person, firm or corporation licensed as a new or used car dealer who holds a permit pursuant to the provisions of section 14-65 may sell or transfer any totalled or salvaged motor vehicle with a certificate of title stamped “SALVAGE PARTS ONLY” or any motor vehicle which has ten or more major component parts damaged beyond repair and in need of replacement to any person, firm or corporation which is not licensed under the provisions of subpart (H) of this part or under a similar provision of law of any other state. Any sale or transfer in violation of the provisions of this section shall constitute an unfair method of competition and an unfair or deceptive act or practice, as defined by section 42-110b.

(g) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 80-292, S. 11; P.A. 81-172, S. 2; 81-174, S. 1, 5; P.A. 83-290; P.A. 84-359, S. 1; P.A. 85-237; P.A. 89-244, S. 3; P.A. 93-272, S. 1; P.A. 94-188, S. 26; May 25 Sp. Sess. P.A. 94-1, S. 70, 130; P.A. 95-260, S. 6, 24; P.A. 99-268, S. 15; P.A. 00-169, S. 22; P.A. 03-265, S. 8; P.A. 04-143, S. 18; P.A. 10-110, S. 9.)

History: P.A. 81-172 reduced the required height of the word “salvage” required to be stamped on certificates of title under Subsec. (a) from two inches to one inch and imposed length restriction; P.A. 81-174 provided that the original of the stamped certificate be given to the subsequent purchaser of the totalled motor vehicle and that the copy of the certificate be sent to the department of motor vehicles and changed required wording of title in Subsec. (c); P.A. 83-290 required that self-insured persons, firms or corporations which own totalled motor vehicles stamp “SALVAGE” on the title certificate, that persons, firms or corporations insured other than by means of self-insurance send the vehicle’s title certificate to its insurer, which shall stamp “SALVAGE” on the certificate and return it to such owner, and that the person or entity responsible for stamping “SALVAGE” stamp a warning on the title certificate; P.A. 84-359 amended Subsec. (a) to require forwarding of title to company paying totalled claim, amended Subsec. (d), requiring the original certificate of title, rather than a copy, to be presented at time of inspection and inserted new language as Subsec. (e), prohibiting insurance companies and firms or corporations which are self-insurers from selling totalled or salvaged motor vehicles or parts to anyone not licensed as a dealer, repairer or junk yard or junk business, relettering former Subsec. (e) as (f); P.A. 85-237 inserted new Subsec. (e) exempting certain vehicles declared a total loss in settlement for a theft claim from stamping of title certificate and relettered former Subsecs. (e) and (f) accordingly; P.A. 89-244 amended Subsec. (d) to permit licensed motor vehicle dealers or repairers to operate totalled and subsequently rebuilt motor vehicles they own on any highway for purpose of presenting vehicles for inspection under Sec. 14-103a; P.A. 93-272 amended Subsec. (a)(1) by providing that if the insurance company determines that the motor vehicle has ten or more major component parts that are damaged beyond repair and must be replaced, the certificate of title must be stamped with the words “SALVAGE PARTS ONLY”, amended Subsec. (a)(2) by providing that self-insurers and any other person, firm or corporation which is insured other than by means of self-insurance must stamp the certificate of title with the words “SALVAGE PARTS ONLY” if the motor vehicle has ten or more major component parts which are damaged beyond repair and must be replaced, added a new Subsec. (a)(3) listing what parts constitute “major component parts”, amended Subsec. (e) by providing that the value of motor vehicle shall be “determined in accordance with the provisions of section 38a-353” rather than as “stated in the National Automobile Dealers Association Used Car Guide, Eastern Edition” and amended Subsec. (f) to prohibit new or used car dealers who hold auction permits pursuant to Sec. 14-65 from selling totalled or salvaged motor vehicles with certificates of title stamped “SALVAGE PARTS ONLY” to anyone other than a motor vehicle junk yard, motor vehicle junk business or intermediate processor; P.A. 94-188 amended Subsec. (e) to include vehicles having no damage to a major component part; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical change, effective July 1, 1994; P.A. 95-260 amended Subsec. (f) to prohibit a new or used car dealer who holds an auction permit from selling any motor vehicle with ten or more major component parts damaged beyond repair and in need of replacement to any person, firm or corporation not licensed under subpart. (H) of part III of this chapter or under a similar provision of law of another state; P.A. 99-268 redefined “major component parts” in Subsec. (a)(3) to have the same meaning as provided in Sec. 14-149a(a)(2); P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; (Revisor’s note: In 2003 the references in Subsec. (f) to “subdivisions (D) or (H)” and “subdivision (H)” were changed editorially by the Revisors to “subparts (D) or (H)” and “subpart (H)”, respectively, for clarity of reference); P.A. 03-265 amended Subsecs. (a)(1) and (a)(2) by, in both cases, designating existing provisions as Subpara. (A), adding requirement that motor vehicle be offered for sale in this state for provisions of subparagraph to apply, adding requirement that copy of appraiser’s damage report be attached to certificate of title and adding Subpara. (B) re requirements where certificate of title issued in another state, amended Subsec. (b) to include insurance company “or its agent”, to require that copy of appraiser’s damage report be attached to certificate of title given to subsequent purchaser of motor vehicle declared a total loss from insurance company or agent, to change “must” to “shall” re recording of purchaser’s name and address on original and copy of certificate, and to require that name and address be recorded on certificate “as provided on the certificate”, and amended Subsec. (f) to make subsection applicable to sale “or transfer” and to make a technical change, effective January 1, 2004; P.A. 04-143 made a technical change in Subsec. (g), effective May 21, 2004; P.A. 10-110 amended Subsec. (a)(1)(A) and (2)(A) to provide that if commissioner determines salvage information required to be reported is regularly available to department, commissioner may discontinue requirement re submission of copy of certificate to department.

See Sec. 38a-356 re insurance companies’ duty to release information relative to investigations concerning a motor vehicle’s loss or potential loss.



Section 14-17 - Notice of change in appearance or equipment.

(a) A person holding a certificate of registration for a motor vehicle who substantially changes the appearance or mechanical equipment of the motor vehicle so that the motor vehicle no longer conforms to the description contained in the application for, or certificate of, registration shall notify the commissioner of the change within forty-eight hours of the change. Notice is unnecessary if (1) the intent to make the change is specified in the original registration, or (2) in the case of a motor vehicle registered as a motor bus and having a seating capacity in excess of sixteen passengers, or in the case of a truck having a carrying capacity of two thousand pounds or more, and if the change is solely in regard to the motor, and, in case of the substitution of a motor, the motor so substituted has been registered with the commissioner. The commissioner may register such motor upon written application by the owner thereof setting forth such information as the commissioner may require. The fee for such registration shall be ten dollars.

(b) Any person who violates any provision of this section shall be deemed to have committed an infraction and be fined fifty dollars for each offense.

(1949 Rev., S. 2365; P.A. 82-223, S. 7; P.A. 83-577, S. 13; P.A. 84-429, S. 8; P.A. 90-263, S. 44, 74; P.A. 10-3, S. 55.)

History: P.A. 82-223 specified that violation of the section constituted an infraction and increased the fine from maximum of $10 to $25; P.A. 83-577 increased the fine from $25 to $35; P.A. 84-429 rephrased provisions, divided section into Subsecs. and made other technical changes; P.A. 90-263 amended Subsec. (a)(2) to delete reference to public service motor vehicle and to substitute truck for commercial motor vehicle; P.A. 10-3 amended Subsec. (b) to increase fine from $35 to $50, effective April 14, 2010.



Section 14-17a - Notice of change in registrant’s address.

(a) A person holding a certificate of registration for a motor vehicle issued by the commissioner shall notify the commissioner within forty-eight hours of any change of his address. The notification shall include his old address and his new address.

(b) Failure to give the notice required by this section shall be an infraction.

(P.A. 84-429, S. 9.)



Section 14-17b - Notice from United States Postal Service re change of address. Powers of commissioner.

If the Commissioner of Motor Vehicles receives notification from the United States Postal Service that a person who holds (1) a license for the operation of a motor vehicle, (2) an identity card issued under section 1-1h, or (3) a certificate of registration for a motor vehicle, snowmobile or vessel, has changed his or her address on file with the United States Postal Service, and the commissioner determines that such person has not notified the commissioner of such change of address in accordance with sections 14-17a, 14-45 and 15-146, the commissioner may send any mail concerning such person’s operator’s license, identity card or certificate of registration for such motor vehicle, snowmobile or vessel to the address on file with the United States Postal Service and may change such person’s motor vehicle records to reflect such address.

(P.A. 10-110, S. 48.)

History: P.A. 10-110 effective July 1, 2010.



Section 14-18 - Display of number plates and stickers. Issuance of sample number plates. Return of number plates to commissioner.

(a)(1) Each motor vehicle for which one number plate has been issued shall, while in use or operation upon any public highway, display in a conspicuous place at the rear of such vehicle the number plate. The commissioner may issue a sticker denoting the expiration date of the registration. Such sticker shall be displayed in such place on the vehicle as the commissioner may direct. Such sticker may contain the corresponding letters and numbers of the registration and number plate issued by the commissioner.

(2) Each motor vehicle for which two number plates have been issued shall, while in use or operation upon any public highway, display in a conspicuous place at the front and the rear of such vehicle the number plates. The commissioner may issue a sticker denoting the expiration date of the registration. Such sticker shall be displayed in such place on the vehicle as the commissioner may direct. Such sticker may contain the corresponding letters and numbers of the number plate issued by the commissioner.

(b) Repealed by 1969, P.A. 247, S. 1.

(c) Official number plates when displayed upon motor vehicles shall be entirely unobscured and the numerals and letters thereon shall be plainly legible at all times. Such number plates shall be horizontal, and shall be fastened so as not to swing and, during the time when a motor vehicle is required to display lights, the rear number plate shall be so illuminated as to be legible at a distance of fifty feet. Nothing may be affixed to a motor vehicle or to the official number plates displayed on such vehicle that obscures or impairs the visibility of any information on such number plates. Not more than one number plate shall be displayed on the front or rear of any motor vehicle in operation upon the public highways of the state; provided any motor vehicle may, upon permission of the commissioner, display more than one number plate in front or rear, subject to such conditions as the commissioner prescribes. If any number plate supplied by the commissioner is lost, or if the registered number thereon becomes mutilated or illegible, the owner of or the person in control of the motor vehicle for which such number plate was furnished shall immediately place a temporary number plate bearing said registration number upon such motor vehicle, which temporary number plate shall conform to the regular number plate and shall be displayed as nearly as possible as herein provided for such regular number plate; and such owner shall, within forty-eight hours after such loss or mutilation of the number plate, give notice thereof to the commissioner and apply for a new number plate. The commissioner may issue a permit to operate with such temporary plate and shall supply new number plates upon payment of the fee therefor as provided in section 14-50a. Upon receipt of such new number plates and new certificate, the remaining old number plate, if any, and certificate shall be surrendered to the commissioner.

(d) All number plates shall be the property of the state and no title therein shall pass to any person registering a motor vehicle under the provisions of this chapter. The owner of any registered motor vehicle which is not reregistered at the end of a registration period shall, within ten days, return the number plates thereof to the commissioner. Any person who sells a motor vehicle pursuant to section 14-150 or 49-61 shall, within ten days of such sale, return to the commissioner any number plates displayed on the vehicle or which come into such person’s possession in connection with such sale. When the commissioner issues a new type of number plate for use by all persons registering motor vehicles, the obsolete number plates shall become the property of the registrant upon the expiration date.

(e) The commissioner may issue a number plate inscribed with the legend “SAMPLE”. Such number plate shall not be displayed on any motor vehicle or used as official registration marker plates. The commissioner may impose a fee for the issuance of such number plate. Such fee shall be sufficient to cover the cost of manufacturing and issuing such number plate.

(f) No person shall wilfully damage or destroy any number plate.

(g) Violation of any provision of subsection (a), (c), (d), (e) or (f) of this section shall be an infraction.

(1949 Rev., S. 2366; 1955, S. 1291d; 1957, P.A. 10; 145; 1959, P.A. 657, S. 1; 1963, P.A. 236; 1967, P.A. 832, S. 3; 1969, P.A. 247, S. 1; 1971, P.A. 324, S. 1; 649, S. 1; P.A. 74-26, S. 1; P.A. 75-577, S. 16, 126; P.A. 76-435, S. 52, 82; P.A. 80-47; 80-466, S. 6, 25; P.A. 85-252, S. 1; P.A. 86-388, S. 23, 31; P.A. 87-80, S. 1, 2; P.A. 90-106, S. 1, 3; P.A. 91-407, S. 5, 42; P.A. 93-341, S. 31, 38; P.A. 94-189, S. 26, 34; P.A. 98-182, S. 1, 22; June Sp. Sess. P.A. 99-1, S. 26, 51; P.A. 01-191, S. 1; P.A. 09-187, S. 65; P.A. 10-110, S. 23; 10-179, S. 26.)

History: 1959 act removed provisions in Subsec. (a) rendered obsolete by staggered system of registration renewal; 1963 act amended Subsec. (a) to require display of inserts or stickers as well as plates; 1967 act amended Subsec. (c) to regulate attachments to number plate holders and to forbid any attachments to the plates themselves; 1969 act repealed Subsec. (b) which had required commissioner to furnish individually registered vehicles with one set of plates and to furnish dealers, manufacturers or repairers with a maximum of twenty-four sets; 1971 acts amended Subsec. (c) to allow attachment of toll station markers to license plates and amended Subsec. (a) to include vehicles displaying a general distinguishing number or mark; P.A. 74-26 amended Subsec. (a) to include reference to Sec. 14-35; P.A. 75-577 amended Subsec. (f) to replace $50 fine with reference to violation as infraction; P.A. 76-435 amended Subsec. (c) to replace reference to repealed Sec. 14-49(r) with reference to Sec. 14-50a; P.A. 80-47 amended Subsec. (d) to require return of plates within ten days by person selling vehicle pursuant to Sec. 14-150 or 49-61; P.A. 80-466 amended Subsec. (a) to refer to single plate, insert or sticker and to delete obsolete reference to single plate, sticker or insert previously applicable to motorcycles, trailers, etc.; P.A. 85-252 amended Subsec. (a), requiring that inserts or stickers be affixed only to lower right corner of number plate commencing with registrations issued on and after October 1, 1985; P.A. 86-388 subdivided Subsec. (a) into three Subdivs., requiring in (1) the display of one number plate on each motor vehicle until July 1, 1993, and in (2) the display of two number plates on and after July 1, 1993, on each motor vehicle except motorcycles, camp trailers, commercial trailers or vehicles displaying a general distinguishing number; P.A. 87-80 amended Subsec. (a)(2) and (3) to require the display of one sticker affixed to the rear plate, and its placement only on the upper right corner of such plate in the case of plates issued on and after July 1, 1987; P.A. 90-106 amended Subsec. (a)(1) and (2) to substitute “1995” for “1993”; P.A. 91-407 amended Subsec. (c) by removing provision re toll station registration marker; P.A. 93-341 amended Subsec. (a)(1) and (2) by deleting the exception for fire department apparatus not registered under the provisions of Sec. 14-19 and by applying Subdiv. (1) to motor vehicles for which one number plate has been issued and Subdiv. (2) to motor vehicles for which two number plates have been issued, deleting provisions concerning motorcycles, camp trailers, commercial trailers and certain other vehicles and amended Subsec. (a)(3) by replacing existing language re sticker placement with new language, effective July 1, 1993; P.A. 94-189 amended Subsec. (a)(1) and (2) by deleting references to the display of an insert or sticker denoting the expiration month and year of the registration, replacing them with directives concerning the display of a sticker on the number plate or elsewhere on the vehicle denoting the expiration date of the registration and deleted Sub. (a)(3), effective July 1, 1994; P.A. 98-182 added Subsec. (e) providing for the issuance of number plates inscribed with the legend “SAMPLE” and redesignated former Subsecs. (e) and (f) as (f) and (g), effective July 1, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (c) to delete provisions re plates, devices or attachments affixed to the number plate holder, to add provision that no plates, devices or attachments may be covering the number plates and to make technical changes, effective July 1, 1999; P.A. 01-191 amended Subsec. (a) by adding provisions allowing the sticker denoting the expiration date of registration to contain the corresponding letters and numbers of the registration and number plate; P.A. 09-187 amended Subsec. (c) to replace prohibition re plates, devices or attachments affixed to or covering official number plates with prohibition re anything affixed to motor vehicle or to official number plates displayed thereon that obscures or impairs visibility of information on plates and to make a technical change; P.A. 10-110 amended Subsec. (a) to replace requirements that motor vehicle display sticker denoting registration expiration date on number plate or elsewhere as directed by commissioner with provisions making issuance of such sticker by commissioner discretionary and to make technical changes, effective June 5, 2010; P.A. 10-179 amended Subsec. (a) to make the same changes as made by P.A. 10-110, effective May 7, 2010.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle in prosecutions for violation of this section.



Section 14-19 - Registration of fire apparatus.

The commissioner shall, at the request of the chief of any regular or volunteer fire department or the person in charge of any organized civil preparedness auxiliary fire company, register, without charge, any motor vehicle used as fire apparatus by such department or company and shall issue a certificate of registration and number plates bearing the words “fire apparatus” therefor.

(1955, S. 1290d; 1963, P.A. 410; P.A. 73-544, S. 22.)

History: 1963 act added provision that plates bear words “fire apparatus”; P.A. 73-544 substituted “civil preparedness” for “civil defense”.



Section 14-19a - Regulations re issuance of special number plates to members of qualifying organizations. Issuance and renewal of collegiate special number plates. Discontinuance of special number plates.

(a) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 to establish (1) standards for the issuance of a special certificate of registration and special number plates to a member of an organization which qualifies for issuance, (2) qualifications of organizations whose members wish to apply for such special registrations, (3) procedures for application for such special registration, and (4) a fee for such special number plates which shall cover at least the entire cost of making the plates and which shall be in addition to the fee for registration of the motor vehicle. The regulations shall provide that a labor union shall be a qualifying organization.

(b) The Department of Motor Vehicles, in consultation with the Board of Regents for Higher Education, shall adopt regulations, in accordance with the provisions of chapter 54, to establish standards for the issuance and renewal of collegiate special number plates with the logos or emblems of Connecticut public and independent institutions of higher education.

(c) On or after July 1, 2004, the commissioner may issue special certificates of registration and special number plates in accordance with the regulations adopted under subsection (a) of this section provided the commissioner may not issue a set of special number plates bearing the same numerals as any other plate issued by the department. The commissioner may discontinue the issuance of any such special number plates issued for a qualified organization, or special plates issued in accordance with the provisions of sections 14-19b and 14-21f to 14-21p, inclusive, at any time, upon written notice to the organization if, in the opinion of the commissioner, the demand for such plates is insufficient to support the costs of production.

(P.A. 90-236, S. 1, 2; P.A. 91-275; P.A. 93-341, S. 3; P.A. 97-236, S. 4, 27; P.A. 04-199, S. 5; P.A. 09-187, S. 58; P.A. 11-48, S. 282.)

History: P.A. 91-275 inserted new Subdiv. (b) requiring the department to adopt regulations for the issuance of special number plates with the logos or emblems or Connecticut public and independent institutions of higher education, relettered former Subsec. (b) as (c) and restated its provisions; P.A. 93-341 amended Subsec. (b) by providing for the renewal of collegiate special number plates and by providing that the plates may be obtained by any “individuals who meet the requirements established by the regulations adopted pursuant to this subsection”, amended Subdiv. (2) by requiring $50 donation to a scholarship fund or scholarship account at the institution of higher education prior to each issuance and renewal of plates and specifying that renewal would occur when motor vehicle’s registration was renewed; P.A. 97-236 amended Subsec. (a) to require that regulations provide that a labor union be a qualifying organization, effective June 24, 1997; P.A. 04-199 amended Subsec. (c) to change from mandatory to permissive issuance of special certificates of registration and special number plates and to permit commissioner to discontinue issuance of special number plates if demand insufficient to support costs to produce, effective July 1, 2004; P.A. 09-187 amended Subsec. (b) to delete provision re issuance of special number plates to individuals meeting requirements established by regulations, to delete specific requirements re regulations and to delete provision re contributions to scholarship fund or account distributed on basis of financial need, and amended Subsec. (c) to insert reference to Sec. 14-19b and make a technical change; P.A. 11-48 amended Subsec. (b) to replace “Board of Governors of the Department of Higher Education” with “Board of Regents for Higher Education”, effective July 1, 2011.



Section 14-19b - Issuance and renewal of collegiate commemorative number plates. Fees. Establishment of account.

(a) On or after October 1, 2009, the Commissioner of Motor Vehicles, within available appropriations, may issue a collegiate commemorative number plate with a design containing the logo or emblem of an institution of higher education as determined by such institution of higher education, if such institution of higher education requests that a collegiate commemorative number plate be issued and demonstrates that there is a demand for at least four hundred collegiate commemorative number plates with a design containing the logo or emblem of such institution of higher education.

(b) If the Commissioner of Motor Vehicles establishes a collegiate commemorative number plate for an institution of higher education pursuant to subsection (a) of this section, the commissioner shall charge a fee of fifty-five dollars for such collegiate commemorative number plates in addition to the regular fee or fees prescribed for the registration of the motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates, and forty dollars of such fee shall be deposited in the account established under subsection (d) of this section. No transfer fee shall be charged for the transfer of an existing registration to or from a registration with collegiate commemorative number plates. Such number plates shall have letters and numbers selected by the commissioner. The commissioner may establish a higher fee for number plates: (1) That contain the numbers and letters from a previously issued number plate; (2) that contain any combination of letters or numbers requested by the registrant as authorized by section 14-49, in addition to the fee or fees prescribed for plates issued under said section; and (3) that are low number plates, issued in accordance with section 14-160, in addition to the fee or fees prescribed for plates issued under said section. All fees established and collected pursuant to this section, except the amount deposited in the account controlled by the Department of Motor Vehicles, shall be deposited in the account established under subsection (d) of this section. The Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of collegiate commemorative number plates.

(c) A renewal fee of fifty-five dollars shall be charged for renewal of registration of a motor vehicle bearing a collegiate commemorative number plate, in addition to the regular fee or fees prescribed for renewal of registration of a motor vehicle. Five dollars of the renewal fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing collegiate commemorative number plates.

(d) The Comptroller shall establish an account for each institution of higher education for which the commissioner has established a commemorative number plate pursuant to subsection (a) of this section. Each such account shall be a separate, nonlapsing account within the General Fund. Such account shall contain any moneys required to be deposited in the account pursuant to this section. The moneys in each such account shall be distributed quarterly by the commissioner to the institution of higher education for which the account is established. Such institutions of higher education shall expend funds received from such accounts to provide funding for scholarships on the basis of financial need and for alumni outreach efforts.

(P.A. 09-187, S. 59.)



Section 14-20 - Number plates for antique, rare or special interest motor vehicles. Issuance of number plates corresponding to year of manufacture. Registration. Regulations.

(a) The Commissioner of Motor Vehicles may issue special number plates for antique, rare or special interest motor vehicles, including antique, rare or special interest motor vehicles that have been modified, such special number plates to be issued on a permanent basis. The commissioner shall charge a fee for such plates which shall cover the entire cost of making the same. An owner of such antique, rare or special interest motor vehicle may use such owner’s own porcelain number plate in place of the plates issued by the commissioner provided (1) such plate was originally issued by the department, and (2) such owner files with the commissioner a description and the number of such plate and any additional information the commissioner may require.

(b) Notwithstanding the provisions of subsection (a) of this section, section 14-18 and section 14-21b, the owner of such antique, rare or special interest motor vehicle may be authorized by the commissioner to display a number plate originally issued by the Commissioner of Motor Vehicles corresponding to the year of manufacture of such antique, rare or special interest motor vehicle. The commissioner shall issue a certificate of registration, as provided in section 14-12. Such registration shall be valid, subject to renewal, as long as the commissioner permits. Thereafter, the registration number and number plates, if any, which were assigned to such motor vehicle before such registration and number plates were issued under this section, shall be in effect. Each such number plate authorized for use by the commissioner shall be displayed in a conspicuous place at the rear of such motor vehicle at all times while the vehicle is in use or operation upon any public highway. A sticker shall be affixed to each such number plate to denote the expiration date of the registration, unless the commissioner authorizes the sticker, or other evidence of the period of the registration, to be placed elsewhere or carried in such motor vehicle. Such sticker may contain the corresponding letters and numbers of the registration and number plate. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(1951, 1955, S. 1288d; 1957, P.A. 533; P.A. 79-25, S. 3; P.A. 80-42; P.A. 83-515, S. 1; P.A. 84-429, S. 53; P.A. 00-169, S. 21; P.A. 01-191, S. 2; P.A. 02-70, S. 50; P.A. 09-187, S. 28.)

History: P.A. 79-25 replaced “automobiles manufactured at least twenty-five years prior to the date such number plates are issued” with reference to antique, rare or special interest motor vehicles and deleted requirement that special plates be issued only to vehicles to be used in exhibitions, parades etc. and not for general transportation; P.A. 80-42 deleted requirement that plates conform as much as possible to plates used at time of vehicles manufacture and made technical correction; P.A. 83-515 eliminated the requirement of issuing number plates in addition to special number plates and permitted an owner of an antique, rare or special interest motor vehicle to substitute a porcelain number plate for the special number plates; P.A. 84-429 made technical change for statutory consistency; P.A. 00-169 designated existing section as Subsec. (a) and added Subsec. (b) authorizing the display on antique, rare or special interest motor vehicles of a number plate originally issued by the commissioner corresponding to the year of manufacture of such antique, rare or special interest motor vehicle, provided for the registration of such vehicles, authorized the adoption of regulations, and made a technical change for the purpose of gender neutrality; P.A. 01-191 amended Subsec. (b) by adding provision allowing the sticker denoting the expiration date of registration to contain the corresponding letters and numbers of the registration and number plate; P.A. 02-70 amended Subsec. (b) to make a technical change, effective July 1, 2002; P.A. 09-187 amended Subsec. (a) to include modified antique, rare or special interest motor vehicles, amended Subsec. (b) to authorize adoption of regulations to implement section and made technical changes.



Section 14-20a - Number plates for volunteer firefighters.

The Commissioner of Motor Vehicles, at the request of any chief executive officer of a volunteer fire department or company, shall register any passenger motor vehicle, motor vehicle used for commercial purposes or passenger and commercial motor vehicle owned by a volunteer firefighter in such department or company and shall issue a special certificate of registration and a set of number plates which shall bear the international fire department symbol. The plates shall expire and be renewed as provided in section 14-22. The commissioner shall charge a fee for such plates which shall cover the entire cost of making the same. The plates shall be returned to the commissioner upon termination of the firefighter’s membership in the volunteer fire department or company.

(P.A. 87-304, S. 5; P.A. 90-263, S. 58, 74.)

History: P.A. 90-263 substituted motor vehicle used for commercial purposes for commercial motor vehicle.



Section 14-20b - Number plates for veterans and members of the armed forces. Return and nonrenewal of number plates.

(a) The Commissioner of Motor Vehicles, at the request of any veteran or member of the armed forces, as defined in subsection (a) of section 27-103, or the surviving spouse of such veteran or member, shall register any motor vehicle owned or leased for a period of at least one year by such person and shall issue a special certificate of registration and a set of number plates for each such vehicle. The plates shall expire and be renewed as provided in section 14-22. The commissioner shall charge a fee for such plates which shall cover the entire cost of making the same and which shall be in addition to the fee for registration of such motor vehicle.

(b) Any such member of the armed forces who is dishonorably discharged shall return such plates to the commissioner not later than thirty days after such discharge. The commissioner shall not renew such plates for any motor vehicle owned or leased by any such member of the armed forces who is dishonorably discharged.

(P.A. 97-236, S. 1; P.A. 98-182, S. 7, 22; P.A. 11-56, S. 1.)

History: P.A. 98-182 expanded the category of vehicles eligible for number plates for veterans from passenger motor vehicles to all motor vehicles, effective July 1, 1998; P.A. 11-56 designated existing provisions as Subsec. (a) and amended same to add references to member of the armed forces and added Subsec. (b) re return and nonrenewal of number plates for dishonorably discharged member of armed forces, effective July 1, 2011.



Section 14-20c - Number plates for immediate family of residents killed in action with armed forces.

The Commissioner of Motor Vehicles, at the request of any immediate family member, shall issue a special certificate of registration and a set of number plates memorializing residents of this state who were killed in action while performing active military duty with the armed forces, as defined in section 27-103. Such registration and number plates shall be available for any motor vehicle owned or leased for a period of at least one year. Such number plates shall expire and be renewed as provided in section 14-22. No fee shall be charged for such plates. Such plates shall bear the words “Gold Star Family”, and the design of such plates shall be approved by a committee established by the commissioner. For the purposes of this section, “immediate family member” includes a spouse, mother, father, brother, sister, child, grandmother or grandfather of a resident of this state who was killed in action while performing active military duty with the armed forces, as defined in section 27-103.

(P.A. 07-167, S. 24; June Sp. Sess. P.A. 07-5, S. 32; P.A. 08-104, S. 1.)

History: P.A. 07-167 effective June 25, 2007; June Sp. Sess. P.A. 07-5 made technical changes, deleted provision re Connecticut service members and added provisions re state residents killed in action while performing active military duty with armed forces, effective October 6, 2007; P.A. 08-104 eliminated fee for Gold Star Family number plates, effective May 27, 2008.



Section 14-21 - Number plates for amateur radio licensees.

The commissioner shall, upon request, upon the registration of a passenger motor vehicle, motorcycle, camper, motor vehicle used for commercial purposes or passenger and commercial motor vehicle owned by any holder of an amateur radio station license issued by the Federal Communications Commission, issue special number plates bearing the official call letters of such radio station as assigned by the Federal Communications Commission. Each application for such special number plates shall be accompanied by proof satisfactory to the commissioner that the applicant currently holds such a license.

(1955, S. 1289d; P.A. 80-38; P.A. 90-263, S. 59, 74.)

History: P.A. 80-38 included plates for motorcycles, campers, commercial or passenger and commercial vehicles in provisions; P.A. 90-263 substituted motor vehicle used for commercial purposes for commercial motor vehicle.



Section 14-21a - “Foreign consul” registration and number plates.

Section 14-21a is repealed.

(1967, P.A. 501, S. 1; P.A. 85-81.)



Section 14-21b - Issuance of reflectorized number plates. Display. Infraction.

(a) The commissioner shall issue fully reflectorized safety number plates for new registrations and renewal registrations issued on and after January 1, 2000, for passenger, combination and commercial registrations and other registrations as the commissioner deems feasible within funds and personnel available. Each plate shall bear the words “Constitution State” and “Connecticut”. The commissioner shall issue two fully reflectorized safety number plates in accordance with a schedule established by the commissioner in such quantities as the commissioner deems feasible within the funds and personnel available. No safety fee shall be charged for the issuance of the replacement number plates for such renewals.

(b) No additional charge shall be made for the issuance of such new or replacement fully reflectorized plates, except for the safety fee provided for in subsection (w) of section 14-49.

(c) The owner or lessee of each registered motor vehicle who is issued two fully reflectorized safety number plates by the commissioner shall display such plates on such motor vehicle as provided in section 14-18. A violation of this subsection shall be an infraction.

(P.A. 73-454, S. 1, 3, 4; P.A. 75-294, S. 1, 2; P.A. 77-88; P.A. 80-466, S. 7, 25; P.A. 83-489, S. 2, 17; P.A. 84-429, S. 10; P.A. 86-383, S. 5, 6; 86-388, S. 24, 31; P.A. 87-362, S. 1; P.A. 90-106, S. 2, 3; P.A. 93-341, S. 32, 38; June Sp. Sess. P.A. 99-1, S. 25, 51; P.A. 01-24, S. 1.)

History: P.A. 75-294 revised statement re reflectorized plates in Subsec. (a); P.A. 77-88 deleted reference to January 1, 1974, as beginning date for issuance of reflectorized plates in Subsec. (a), replaced former Subsec. (b) with new provisions re replacement plates and required that all new plates be reflectorized and removed from Subsec. (c) requirement that all nonreflectorized plates be replaced by January 1, 1979; P.A. 80-466 amended Subsec. (b) to reflect change to single license plate; P.A. 83-489 amended Subsec. (c) to change reference to safety fee of $1 to $2, reflecting increase in safety fee in Sec. 14-49(w); P.A. 84-429 rephrased provisions, relettered Subsecs. and made other technical changes; P.A. 86-383 amended Subsec. (a) (as amended by substitute senate bill 428 of the 1986 regular session, i.e. P.A. 86-388) to delete provisions of that Subsec., as amended, re reflectorized and nonreflectorized portions of license plates; P.A. 86-388 required the commissioner to issue two reflectorized number plates for new registrations issued on and after July 1, 1987 and for renewals occurring on and after July 1, 1991, specified that plate display reflectorized white borders and letters or numerals with nonreflectorized blue background and words “Constitution State” and “Connecticut”, and required plates to be displayed in a conspicuous place; P.A. 87-362 amended Subsec. (a) to prohibit the assessment of the safety fee for issuance of replacement plates for renewals occurring on and after July 1, 1991; P.A. 90-106 amended Subsec. (a) to require commissioner to issue two number plates for registrations issued during the five-year period ending June 30, 1995, in quantities as he deems feasible within funds and personnel available; P.A. 93-341 amended Subsec. (a) by deleting the cutoff date of June 30, 1995, for the issuance of two reflectorized safety number plates by the commissioner and by deleting provision re display of plates at the front and the rear of vehicles, effective July 1, 1993; June Sp. Sess. P.A. 99-1 amended Subsec. (a) to require the issuance of fully reflectorized number plates for certain new and renewal registrations issued on and after January 1, 2000, and to make technical changes, and amended Subsec. (b) to prohibit any additional charge for the issuance of fully reflectorized number plates, effective July 1, 1999; P.A. 01-24 added Subsec. (c) re requirement to display two fully reflectorized safety number plates issued by the commissioner.



Section 14-21c - Number plates for manufacturers of motor vehicles or automotive equipment.

(a) Upon the application of a person engaged in the manufacturing of motor vehicles or automotive equipment, the commissioner may issue interchangeable special number plates for motor vehicles used by the manufacturer in the experimental testing of such motor vehicles or automotive equipment, provided the application shall contain (1) information on the motor vehicle or motor vehicle parts manufactured, (2) a statement on the need for highway testing, (3) an affidavit stating that the special plates shall be used only in experimental testing, and (4) any other information the commissioner deems pertinent.

(b) The commissioner shall charge an annual fee of seventy dollars for the issuance of registration and plates for any such experimental test motor vehicle. Such registration shall expire one year following the date of issuance and shall not be renewed.

(c) No registration and marker plate shall be issued pursuant to this section unless the applicant has furnished financial responsibility satisfactory to the commissioner as defined in section 14-112.

(P.A. 75-386, S. 1, 2; P.A. 83-494; P.A. 84-254, S. 25, 62; 84-429, S. 11; P.A. 11-213, S. 8; P.A. 12-81, S. 3.)

History: P.A. 83-494 increased the registration fee for experimental test motor vehicles from $15 to $20 and required manufacturers to furnish proof of financial responsibility prior to being issued a registration and plates; P.A. 84-254 periodically increased the existing $20 fee to $70 as of July 1, 1993; P.A. 84-429 divided section into Subsecs., rephrased provisions and made other technical changes; P.A. 11-213 amended Subsec. (a) to include manufacture and testing of motor vehicles, effective July 1, 2011; P.A. 12-81 amended Subsec. (b) to delete obsolete fee increase provisions, replace expiration date of “the last day of March each year” with “one year following the date of issuance” and prohibit the renewal of a registration.



Section 14-21d - Prisoner of war and congressional medal of honor registration and number plate.

(a) The Commissioner of Motor Vehicles, at the request of any member or former member of the armed forces, as defined in section 27-103, who is a former prisoner of war, shall register, without charge, any passenger motor vehicle, camper or passenger and commercial motor vehicle owned or leased by such person, provided no more than two such registrations may be issued to any such person. The commissioner shall issue a special certificate of registration and a number plate or set of number plates in accordance with the provisions of subsection (a) of section 14-21b for each such vehicle. Each application for such special registration and number plate shall be accompanied by proof from the Veterans’ Administration of the United States that such person is a former prisoner of war. The surviving spouse of a former prisoner of war issued such special registration may retain any such registration and number plates without charge for his or her lifetime or until such time as he or she remarries.

(b) The Commissioner of Motor Vehicles, at the request of any recipient of the congressional medal of honor, shall register, without charge, any passenger motor vehicle, camper or passenger and commercial motor vehicle owned or leased by such person, provided no more than two such registrations may be issued to any such person. The commissioner shall issue a special certificate of registration and a number plate or set of number plates in accordance with the provisions of subsection (a) of section 14-21b for each such vehicle. The surviving spouse of a recipient of the congressional medal of honor issued such special registration may retain any such registration and number plates without charge for his or her lifetime or until such time as he or she remarries.

(P.A. 82-405, S. 1–3; P.A. 83-303; P.A. 86-388, S. 25, 31; P.A. 89-313, S. 4, 5; P.A. 91-408, S. 9, 18; May Sp. Sess. P.A. 92-11, S. 1, 70; P.A. 97-236, S. 5, 27.)

History: P.A. 83-303 permitted the commissioner to register, without charge, at the request of a former prisoner of war or a congressional medal of honor recipient, in addition to a passenger motor vehicle, a camper or passenger and commercial motor vehicle, provided a maximum of two free registrations may be issued; P.A. 86-388 amended Subsecs. (a) and (b), including reference to issuance of a set of number plates in accordance with provisions of Sec. 14-21b(a); P.A. 89-313 amended Subsec. (a) to permit the surviving spouse of a former prisoner of war to retain the prisoner of war registration without charge for lifetime or until remarriage; P.A. 91-408 amended Subsec. (b) to permit the surviving spouse of a recipient of the congressional medal of honor to retain the special registration without charge for lifetime or until remarriage; May Sp. Sess. P.A. 92-11 made technical changes by rephrasing language; P.A. 97-236 amended Subsecs. (a) and (b) to extend provisions to leased vehicles, effective June 24, 1997.



Section 14-21e - Number plates commemorating Long Island Sound. Voluntary lighthouse preservation donation. Fees. Voluntary habitat restoration donation. Regulations.

(a) On and after January 1, 1993, the Commissioner of Motor Vehicles shall issue Long Island Sound commemorative number plates of a design to enhance public awareness of the state’s effort to restore and protect Long Island Sound. Said design shall be determined by agreement between the Commissioner of Energy and Environmental Protection and the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) The Commissioner of Motor Vehicles shall establish, by regulations adopted in accordance with chapter 54, a fee to be charged for Long Island Sound commemorative number plates in addition to the regular fee or fees prescribed for the registration of a motor vehicle. The fee shall be for such number plates with letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Such number plates which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for plates issued under said section; and (2) such number plates which are low number plates, in accordance with section 14-160, in addition to the fee or fees prescribed for plates issued under said section. The Commissioner of Motor Vehicles shall establish, by regulations adopted in accordance with the provisions of chapter 54, an additional voluntary lighthouse preservation donation which shall be deposited in the Connecticut Lighthouse Preservation account established under section 22a-27n*. All fees established and collected pursuant to this section shall be deposited in the Long Island Sound account established pursuant to section 22a-27v.

(c) Except as provided by subsection (d) of this section, no additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing Long Island Sound commemorative number plates which contain letters in place of numbers, or low number plates, in excess of the renewal fee for Long Island Sound commemorative number plates with letters and numbers selected by the Commissioner of Motor Vehicles. No transfer fee shall be charged for transfer of an existing registration to or from a registration with Long Island Sound commemorative number plates.

(d) The Commissioner of Motor Vehicles may request an additional voluntary donation of fifteen dollars at the time of registration renewal for any motor vehicle bearing a Long Island Sound commemorative number plate. Five dollars of the donation may be dedicated to the administrative costs of the Department of Motor Vehicles. Ten dollars of such donation shall be deposited in the habitat restoration matching subaccount, established pursuant to section 22a-27v.

(e) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Energy and Environmental Protection, shall adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of Long Island Sound commemorative number plates.

(P.A. 92-133, S. 4, 9; P.A. 97-221, S. 2; June Sp. Sess. P.A. 09-3, S. 392; Sept. Sp. Sess. P.A. 09-7, S. 187; P.A. 11-80, S. 1; 11-246, S. 1.)

*Note: Section 22a-27n was repealed effective October 1, 2009, by section 513 of public act 09-3 of the June special session.

History: P.A. 97-221 amended Subsec. (b) to add provision re voluntary lighthouse preservation donation; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to require deposit of fees in General Fund, rather than Long Island Sound account; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to require deposit of fees into Long Island Sound account established pursuant to Sec. 22a-27v, rather than General Fund, effective October 5, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (b), effective July 1, 2011; P.A. 11-246 amended Subsec. (c) to add exception re new Subsec. (d), added new Subsec. (d) re voluntary habitat restoration donation and redesignated existing Subsec. (d) as Subsec. (e), effective July 13, 2011.



Section 14-21f - Keep Kids Safe number plates. Fees. Regulations.

(a) On and after January 1, 1996, the Commissioner of Motor Vehicles shall issue Keep Kids Safe number plates of a design to enhance public awareness of the state’s effort to protect the safety of children. Said design may be determined by a contest coordinated by the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) The Commissioner of Motor Vehicles shall establish, by regulations adopted in accordance with chapter 54, a fee to be charged for Keep Kids Safe number plates in addition to the regular fee or fees prescribed for the registration of a motor vehicle. The fee shall be for such number plates with letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Such number plates which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for plates issued under said section; and (2) such number plates which are low number plates, in accordance with section 14-160, in addition to the fee or fees prescribed for plates issued under said section. Each fee established pursuant to this subsection for Keep Kids Safe number plates shall not exceed the fee established for corresponding Long Island Sound commemorative number plates issued pursuant to section 14-21e. All fees established and collected pursuant to this section shall be deposited in the Keep Kids Safe account established pursuant to section 14-21g.

(c) No additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing Keep Kids Safe number plates which contain letters in place of numbers, or low number plates, in excess of the renewal fee for Keep Kids Safe number plates with letters and numbers selected by the Commissioner of Motor Vehicles.

(d) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 to establish standards and procedures for the issuance, renewal and replacement of Keep Kids Safe number plates.

(P.A. 95-275, S. 1, 3.)

History: P.A. 95-275 effective July 6, 1995.



Section 14-21g - Keep Kids Safe account.

(a) There is established an account to be known as the “Keep Kids Safe account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account.

(b) The moneys in said account shall be expended by the Secretary of the Office of Policy and Management for the purposes of (1) innovative community programs to further the goal of protecting the safety of children, including, but not limited to, a bicycle helmet campaign, a child occupant protection program, a child drowning prevention program, a scald burn prevention program and a residential fire detection program; (2) allocation of grants to agencies, institutions or persons to conduct research, provide public education, establish outreach programs and enhance public awareness of safety issues with regard to children; and (3) reimbursement of the Department of Motor Vehicles for the cost of producing, issuing, renewing and replacing Keep Kids Safe number plates, including administrative expenses, pursuant to section 14-21f.

(c) The secretary may receive private donations to said account and any such receipts shall be deposited in the account.

(d) The Commissioner of Motor Vehicles may provide for the reproduction and marketing of the Keep Kids Safe number plate image for use on clothing, recreational equipment, posters, mementoes, or other products or programs deemed by the commissioner to be suitable as a means of supporting the Keep Kids Safe account. Any moneys received by the commissioner from such marketing shall be deposited in said account.

(P.A. 95-275, S. 2, 3.)

History: P.A. 95-275 effective July 6, 1995.



Section 14-21h - Number plates for animal population control. Fees. Regulations.

(a) On and after the effective date of the regulations adopted pursuant to subsection (d) of this section, the Commissioner of Motor Vehicles shall issue animal population control program commemorative number plates of a design to enhance public awareness of pet overpopulation and the state’s effort to provide for the low-cost spaying and neutering of unsterilized dogs and cats adopted from municipal pounds. Said design shall be determined by agreement between the Commissioner of Agriculture and the Commissioner of Motor Vehicles. No use may be made of such plates except as official motor vehicle registration marker plates.

(b) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, which provide for a one-time fee of fifty dollars to be charged for animal population control program commemorative number plates in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such one-time fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for administrative costs of carrying out the provisions of this subsection. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Such number plates which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for plates issued under said section; and (2) such number plates which are low number plates, in accordance with section 14-160, in addition to the fee or fees prescribed for plates issued under said section.

(c) The biennial renewal fee for the registration certificate of a motor vehicle for which an animal population control program commemorative number plate has been issued shall include, in each renewal year subsequent to the year of issuance, an animal population control program commemorative number plate fee in the amount of fifteen dollars, of which five dollars shall be allocated for administrative costs to the Department of Motor Vehicles, which shall be in addition to the fee for the renewal of the registration certificate. No additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing animal population control program commemorative number plates which contain letters in place of numbers, or low number plates, in excess of the renewal fee for animal population control program commemorative number plates with letters and numbers selected by the Commissioner of Motor Vehicles. No additional fee shall be charged for transfer of an existing registration to or from a registration with animal population control program commemorative number plates.

(d) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Agriculture, shall adopt regulations, in accordance with the provisions of chapter 54, to establish procedures for the issuance, renewal and replacement of animal population control program commemorative number plates.

(e) The Commissioner of Motor Vehicles shall notify eligible motorists of the opportunity to obtain animal population control program commemorative number plates by including a notice with all motor vehicle registration renewals and by posting appropriate posters or signs in all division facilities and offices. The notices, posters and signs shall be designed by the Commissioner of Agriculture in consultation with the Commissioner of Motor Vehicles.

(f) All fees established and collected pursuant to this section other than those moneys designated for administrative costs of the Department of Motor Vehicles, shall be deposited in the animal population control program account established under section 22-380g.

(P.A. 97-187, S. 3, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 97-187 effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 14-21i - Greenways commemorative number plates. Fees. Regulations.

(a) On and after January 1, 1998, the Commissioner of Motor Vehicles shall issue greenways commemorative number plates of a design to enhance public awareness of the state and local efforts to preserve, restore and protect greenways. The design shall be determined by agreement between the Commissioner of Energy and Environmental Protection and the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) The Commissioner of Motor Vehicles shall establish, by regulations adopted in accordance with chapter 54, a fee to be charged for greenways commemorative number plates in addition to the regular fee or fees prescribed for the registration of a motor vehicle. The fee shall be for such number plates with letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Such number plates which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for plates issued under said section; and (2) such number plates which are low number plates, in accordance with section 14-160, in addition to the fee or fees prescribed for plates issued under said section.

(c) No additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing greenways commemorative number plates which contain letters in place of numbers, or low number plates, in excess of the renewal fee for greenways commemorative number plates with letters and numbers selected by the Commissioner of Motor Vehicles. No transfer fee shall be charged for transfer of an existing registration to or from a registration with greenways commemorative number plates.

(d) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Energy and Environmental Protection, shall adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of greenways commemorative number plates.

(P.A. 97-236, S. 18, 27; June Sp. Sess. P.A. 09-3, S. 478; P.A. 11-80, S. 1.)

History: P.A. 97-236 effective July 1, 1997; June Sp. Sess. P.A. 09-3 amended Subsec. (d) to delete provision re fees established and collected pursuant to section shall be deposited in greenways account of Conservation Fund; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (d), effective July 1, 2011.



Section 14-21j - Amistad commemorative number plates. Fees. Regulations.

(a) On and after January 1, 1999, the Commissioner of Motor Vehicles shall issue Amistad commemorative number plates of a design to enhance public awareness of the 1839 uprising against the crew of the Spanish slave schooner, The Amistad. Said design shall be determined by the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with chapter 54, which shall provide for a one-time fee of fifty dollars to be charged for Amistad commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such one-time fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for administrative costs of carrying out the provisions of this subsection. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Such number plates which contain letters in place of numbers as authorized by section 14-49 in addition to the fee or fees prescribed for plates issued under said section 14-49; and (2) such number plates which are low number plates, in accordance with section 14-160, in addition to the fee or fees prescribed for plates issued under said section 14-160. All fees established and collected pursuant to this section, except moneys designated for administrative costs of the Department of Motor Vehicles, shall be deposited in the Amistad commemorative account established pursuant to section 14-21k.

(c) No additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing Amistad commemorative number plates which contain letters in place of numbers, or low number plates, in excess of the renewal fee for Amistad commemorative number plates with letters and numbers selected by the Commissioner of Motor Vehicles. No transfer fee shall be charged for transfer of an existing registration to or from a registration with Amistad commemorative number plates.

(d) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of Amistad commemorative number plates.

(P.A. 98-182, S. 9, 22.)

History: P.A. 98-182 effective July 1, 1998.



Section 14-21k - Amistad commemorative account.

(a) There is established an account to be known as the “Amistad commemorative account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account.

(b) The moneys in said account shall be expended by the Secretary of the Office of Policy and Management for the purposes of: (1) Innovative community programs to further the goal of informing the public of the 1839 uprising against the crew of the Spanish slave schooner, The Amistad, and the United States Supreme Court case that arose from such uprising; (2) allocation of grants to agencies, institutions or persons to conduct research, provide public education, establish outreach programs and enhance public awareness of the Amistad uprising and its place in Connecticut’s history; and (3) reimbursement to the Department of Motor Vehicles for the cost of producing, issuing, renewing and replacing Amistad commemorative number plates, including administrative expenses, pursuant to section 14-21j.

(c) The Secretary of the Office of Policy and Management may receive private donations to said account and any such receipts shall be deposited in said account.

(d) The Commissioner of Motor Vehicles may provide for the reproduction and marketing of the Amistad commemorative number plate image for use on clothing, recreational equipment, posters, mementoes or other products or programs deemed by the commissioner to be suitable as a means of supporting the Amistad commemorative account. Any moneys received by the commissioner from such marketing shall be deposited in said account.

(P.A. 98-182, S. 10, 22.)

History: P.A. 98-182 effective July 1, 1998.



Section 14-21l - Olympic Spirit commemorative number plates. Fees.

(a) On and after January 1, 2000, the Commissioner of Motor Vehicles shall issue Olympic Spirit commemorative number plates. The design of the number plates shall be determined by the Commissioner of Motor Vehicles in consultation with the Connecticut membership of the United States Olympic Committee. No use shall be made of such plates except as official registration marker plates.

(b) A fee of seventy dollars shall be charged for Olympic Spirit commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for administrative costs of carrying out the provisions of this subsection. No additional fee shall be charged in connection with the renewal of such number plates. No transfer fee shall be charged for the transfer of an existing registration to or from a registration with Olympic Spirit commemorative number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Number plates which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (2) number plates which are low number plates, issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section. All fees established and collected pursuant to this section, except moneys designated for administrative costs of the Department of Motor Vehicles, shall be deposited in the Olympic Spirit commemorative account established pursuant to section 14-21m.

(P.A. 99-268, S. 36; P.A. 00-169, S. 22.)

History: (Revisor’s note: In codifying section 36 of public act 99-268, the Revisors deemed a reference at the end of Subsec. (b) to “section 36 of this act.” to be a reference to “section 37 of this act.” since said section 37, codified as Sec. 14-21m, established the Olympic Spirit commemorative account); P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-21m - Olympic Spirit commemorative account.

(a) There is established an account to be known as the “Olympic Spirit commemorative account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account.

(b) The moneys in said account shall be distributed quarterly by the Secretary of the Office of Policy and Management to the United States Olympic Committee, a nonprofit entity. Said moneys shall be expended by the United States Olympic Committee on efforts dedicated to providing athletes with support and training, and preparing athletes for sports competition.

(c) The Secretary of the Office of Policy and Management may receive private donations to said account and any such receipts shall be deposited in said account.

(P.A. 99-268, S. 37; P.A. 00-169, S. 22.)

History: P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-21n - State and municipal police officers killed in the line of duty memorial number plates. Fees.

The Commissioner of Motor Vehicles, at the request of any person, shall issue a special certificate of registration and a set of number plates memorializing state and municipal police officers and other employees who are killed in the line of duty. Said registration and number plates shall be available for any motor vehicle (1) owned, or (2) leased for a period of at least one year. Said number plates shall expire and be renewed as provided in section 14-22. The commissioner shall charge a fee for such plates which shall cover the entire cost of making the same and which shall be in addition to the fee for registration of such motor vehicle. The design of such plates shall be approved by a committee established by the commissioner. The committee shall include a representative of the Concerns of Police Survivors, Inc., the Connecticut State Police Union, the Connecticut Council of Police, and the Connecticut Conference of Municipalities. The first one thousand plates shall be reserved for spouses, parents, children of state troopers killed in the line of duty or municipal police officers.

(P.A. 01-198.)



Section 14-21o - United We Stand commemorative number plates. Fees. Regulations.

(a) On and after January 1, 2003, the Commissioner of Motor Vehicles shall issue United We Stand commemorative number plates of a design to enhance public solidarity following the acts of terrorism committed on September 11, 2001. Such plates shall bear the words “United We Stand” and the image of the American flag. Said design may be determined by a contest coordinated by the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) A fee of fifty dollars shall be charged for United We Stand commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates and thirty-five dollars of such fee shall be deposited in an account controlled by the Secretary of the Office of Policy and Management for purposes of section 14-21p. No additional fee shall be charged in connection with the renewal of such number plates. No transfer fee shall be charged for the transfer of an existing registration to or from a registration with United We Stand commemorative number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for: (1) Number plates which contain the numbers and letters from a previously issued number plate; (2) number plates which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (3) number plates which are low number plates issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section. All fees established and collected pursuant to this section, except moneys designated for administrative costs of the Department of Motor Vehicles, shall be deposited in the United We Stand commemorative account established pursuant to section 14-21p.

(c) The Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of United We Stand commemorative number plates.

(P.A. 02-126, S. 2.)

History: P.A. 02-126 effective July 1, 2002.



Section 14-21p - United We Stand commemorative account.

(a) There is established an account to be known as the “United We Stand commemorative account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account.

(b) The moneys in said account shall be transferred to the Secretary of the Office of Policy and Management for the purposes of (1) reimbursing boards of trustees or regents for the waiver of tuition and fees pursuant to subsection (e) of section 10a-105, subsection (d) of section 10a-99 and subsection (d) of section 10a-77, and (2) establishing a nonlapsing account within the General Fund to provide financial support for civil preparedness and related training activities, and for the purchase of supplies and equipment in support of emergency personnel.

(c) The Secretary of the Office of Policy and Management may receive private donations to said account and any such receipts shall be deposited in said account.

(P.A. 02-126, S. 3; June 12 Sp. Sess. P.A. 12-1, S. 24.)

History: P.A. 02-126 effective July 1, 2002; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by deleting requirement that 50% of moneys in the account be distributed to U.S. Department of State Rewards for Justice Fund and used solely to apprehend terrorists and, in Subdiv. (1), by adding “or regents” re recipients of tuition waiver reimbursements, effective July 1, 2012.



Section 14-21q - Childhood cancer awareness commemorative number plates. Fees. Regulations.

(a) On and after January 1, 2004, the Commissioner of Motor Vehicles shall issue childhood cancer awareness commemorative number plates of a design to enhance public awareness of state efforts to treat and cure childhood cancer. The design shall be determined by agreement between the Commissioner of Public Health and the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) A fee of fifty dollars shall be charged for childhood cancer awareness commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates and thirty-five dollars of such fee shall be deposited in an account controlled by the Secretary of the Office of Policy and Management for purposes of section 14-21r. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The commissioner may establish a higher fee for: (1) Number plates that contain the numbers and letters from a previously issued number plate; (2) number plates that contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section 14-49; and (3) number plates that are low number plates issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section 14-160. All fees established and collected pursuant to this section, except moneys designated for administrative costs of the Department of Motor Vehicles, shall be deposited in the childhood cancer awareness account established pursuant to section 14-21r.

(c) A renewal fee of fifteen dollars shall be charged for renewal of registration of a motor vehicle bearing childhood cancer awareness commemorative number plates, in addition to the regular fee or fees prescribed for renewal of registration of a motor vehicle. Five dollars of the renewal fee shall be designated for administrative costs of the Department of Motor Vehicles. No additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing childhood cancer awareness commemorative number plates which contain letters in place of numbers, or low number plates, in excess of the renewal fee for childhood cancer awareness commemorative number plates with letters and numbers selected by the Commissioner of Motor Vehicles. No transfer fee shall be charged for transfer of an existing registration to or from a registration with childhood cancer awareness commemorative number plates.

(d) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Public Health, may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of childhood cancer awareness commemorative number plates.

(P.A. 03-265, S. 13; P.A. 12-81, S. 31.)

History: P.A. 12-81 amended Subsecs. (b) and (c) to make technical changes.



Section 14-21r - Childhood cancer awareness account.

(a) There is established an account to be known as the “childhood cancer awareness account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account.

(b) The moneys in said account shall be expended by the Secretary of the Office of Policy and Management for the purposes of: (1) Providing funding to the pediatric oncology units at Connecticut Children’s Medical Center and Yale-New Haven Children’s Hospital, and (2) reimbursement of the Department of Motor Vehicles for the cost of producing, issuing, renewing and replacing childhood cancer awareness number plates, including administrative expenses, pursuant to section 14-21f.

(c) The secretary may receive private donations to said account and any such receipts shall be deposited in the account.

(d) The Commissioner of Motor Vehicles may provide for the reproduction and marketing of the childhood cancer awareness number plate image for use on clothing, recreational equipment, posters, mementoes, or other products or programs deemed by the commissioner to be suitable as a means of supporting the childhood cancer awareness account. Any moneys received by the commissioner from such marketing shall be deposited in said account.

(P.A. 03-265, S. 14.)



Section 14-21s - Wildlife conservation commemorative number plates. Fees. Regulations.

(a) On and after January 1, 2004, the Commissioner of Motor Vehicles shall issue wildlife conservation commemorative number plates of a design to enhance public awareness of state efforts to conserve wildlife species and their habitats in Connecticut. The design shall be determined by agreement between the Commissioner of Energy and Environmental Protection and the Commissioner of Motor Vehicles. No use shall be made of such plates except as official registration marker plates.

(b) A fee of fifty dollars shall be charged for wildlife conservation commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The commissioner may establish a higher fee for: (1) Number plates that contain the numbers and letters from a previously issued number plate; (2) number plates that contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (3) number plates that are low number plates issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section.

(c) A renewal fee of fifteen dollars shall be charged for renewal of registration of a motor vehicle bearing a wildlife conservation commemorative number plate, in addition to the regular fee or fees prescribed for renewal of registration of a motor vehicle. Five dollars of the renewal fee shall be designated for administrative costs of the Department of Motor Vehicles. No additional renewal fee shall be charged for renewal of registration for any motor vehicle bearing a wildlife conservation commemorative number plate which contain letters in place of numbers, or low number plates, in excess of the renewal fee for wildlife conservation commemorative number plates with letters and numbers selected by the Commissioner of Motor Vehicles. No transfer fee shall be charged for transfer of an existing registration to or from a registration with wildlife conservation commemorative number plates.

(d) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Energy and Environmental Protection, may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of wildlife conservation commemorative number plates.

(e) The Commissioner of Motor Vehicles may notify eligible motorists of the opportunity to obtain wildlife conservation program commemorative number plates by including a notice with motor vehicle registration renewals and by posting appropriate posters or signs in all division facilities and offices. The notices, posters and signs shall be designed by the Commissioner of Energy and Environmental Protection in consultation with the Commissioner of Motor Vehicles.

(P.A. 03-265, S. 15; June Sp. Sess. P.A. 09-3, S. 482; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 09-3 amended Subsec. (b) to delete provision re $35 of fee for number plates shall be deposited in account established for purposes of Sec. 14-21t; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a), (d) and (e), effective July 1, 2011.



Section 14-21t - Wildlife conservation account.

Section 14-21t is repealed, effective October 1, 2009.

(P.A. 03-265, S. 16; June Sp. Sess. P.A. 09-3, S. 513.)



Section 14-21u - Support Our Troops! commemorative number plates. Fees. Support Our Troops! account.

(a) On and after January 1, 2009, the Commissioner of Motor Vehicles shall issue Support Our Troops! commemorative number plates to express support for our troops. Such plates shall bear the words “Support Our Troops!” and the image adopted by the national association, Support Our Troops, Inc. No use shall be made of such plates, except as official registration marker plates.

(b) A fee of sixty dollars shall be charged for Support Our Troops! commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates, and forty-five dollars of such fee shall be deposited in an account to be used by Connecticut Support Our Troops, Inc. for the purposes of subsection (c) of this section. No additional fee shall be charged in connection with the renewal of such number plates. No transfer fee shall be charged for the transfer of an existing registration to or from a registration with Support Our Troops! commemorative number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for number plates: (1) Which contain the numbers and letters from a previously issued number plate; (2) which contain letters in place of numbers, as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (3) which are low number plates, issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section. All fees established and collected pursuant to this section, except the amount deposited in the account controlled by the Department of Motor Vehicles, shall be deposited in the “Support Our Troops!” commemorative account, established pursuant to subsection (c) of this section. The Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of Support Our Troops! commemorative number plates.

(c) There is established the “Support Our Troops!” commemorative account which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The funds in said account shall be used by Connecticut Support Our Troops, Inc. for programs to assist troops, families of troops, and veterans. Connecticut Support Our Troops, Inc. may receive private donations to said account and any such donations shall be deposited in said account.

(d) The funds in the account shall be distributed quarterly by the Secretary of the Office of Policy and Management to Connecticut Support Our Troops, Inc.

(P.A. 08-150, S. 24.)



Section 14-21v - Support for nursing profession commemorative number plates. Fees. Nursing account.

(a) On and after January 1, 2009, the Commissioner of Motor Vehicles shall issue commemorative number plates of a design to express support for the nursing profession, raise awareness of the nursing shortage and provide scholarships for nursing education and training. Such design shall be determined by the Connecticut Nurses Foundation, with the approval of the commissioner. No use shall be made of such plates, except as official registration marker plates.

(b) A fee of sixty dollars shall be charged for such number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates, and forty-five dollars of such fee shall be deposited in the account established under subsection (c) of this section. No additional fee shall be charged in connection with the renewal of such number plates. No transfer fee shall be charged for the transfer of an existing registration to or from a registration with commemorative nursing number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The Commissioner of Motor Vehicles may establish a higher fee for number plates: (1) Which contain the numbers and letters from a previously issued number plate; (2) which contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (3) which are low number plates issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section. All fees established and collected pursuant to this section, except the amount deposited in the account controlled by the department, shall be deposited in the “Nursing” commemorative account established pursuant to subsection (c) of this section. The Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of commemorative nursing number plates.

(c) There is established the “Nursing” commemorative account which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The funds in the account shall be used by the Connecticut Nurses Foundation to provide scholarships for nursing education and training. The foundation may receive private donations to the account and any such donations shall be deposited in the account.

(d) The funds in the account shall be distributed quarterly by the Secretary of the Office of Policy and Management to the Connecticut Nurses Foundation.

(P.A. 08-150, S. 25; P.A. 09-187, S. 25.)

History: P.A. 09-187 added Subsec. (d) requiring quarterly distribution of funds in account, effective July 8, 2009.



Section 14-21w - Share the Road commemorative number plates. Fees. Regulations. Share the Road account. Use of image.

(a) On and after January 1, 2010, the Commissioner of Motor Vehicles may issue, within available appropriations, Share the Road commemorative number plates of a design to enhance public awareness of the rights and responsibilities of both motorists and bicyclists while jointly using the highways of this state. The design shall be determined by agreement between the Department of Transportation and the Commissioner of Motor Vehicles, in consultation with an organization advocating on behalf of bicyclists. No use shall be made of such plates except as official registration marker plates.

(b) A fee of sixty dollars shall be charged for Share the Road commemorative number plates, in addition to the regular fee or fees prescribed for the registration of a motor vehicle. Fifteen dollars of such fee shall be deposited in an account controlled by the Department of Motor Vehicles to be used for the cost of producing, issuing, renewing and replacing such number plates and forty-five dollars of such fee shall be deposited in the account established under subsection (d) of this section. No additional fee shall be charged in connection with the renewal of such number plates. No transfer fee shall be charged for transfer of an existing registration to or from a registration with Share the Road commemorative number plates. Such number plates shall have letters and numbers selected by the Commissioner of Motor Vehicles. The commissioner may establish a higher fee for: (1) Number plates that contain the numbers and letters from a previously issued number plate; (2) number plates that contain letters in place of numbers as authorized by section 14-49, in addition to the fee or fees prescribed for registration under said section; and (3) number plates that are low number plates issued in accordance with section 14-160, in addition to the fee or fees prescribed for registration under said section. All fees established and collected pursuant to this section, except the amount deposited in the account controlled by the department, shall be deposited in the Share the Road account established under subsection (d) of this section.

(c) The Commissioner of Motor Vehicles, in consultation with the Commissioner of Transportation, may adopt regulations, in accordance with the provisions of chapter 54, to establish standards and procedures for the issuance, renewal and replacement of Share the Road commemorative number plates.

(d) There is established a Share the Road account which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The funds in the account shall be expended by the Department of Transportation to enhance public awareness of the rights and responsibilities of bicyclists and motorists while jointly using the highways of this state and to promote bicycle use and safety in this state. The Commissioner of Transportation may receive private donations to said account and any such receipts shall be deposited in said account.

(e) The Commissioner of Motor Vehicles may provide for the reproduction and marketing of the Share the Road commemorative number plate image for use on clothing, recreational equipment, posters, mementoes or other products or programs deemed by the commissioner to be suitable as a means of supporting the Share the Road account established under subsection (d) of this section. Any moneys received by the commissioner from such marketing shall be deposited in said account.

(P.A. 09-187, S. 60.)

History: P.A. 09-187 effective July 1, 2009.



Section 14-22 - Expiration and renewal.

(a) A motor vehicle registration issued pursuant to this chapter shall expire in accordance with schedules established by the commissioner. If the expiration date of the registration of the motor vehicle, except the registration of a motor vehicle used to transport passengers for hire, falls on any day when offices of the commissioner are closed for business, the registration shall be deemed valid for the operation of the motor vehicle until midnight of the next day on which offices of the commissioner are open for business. The commissioner shall prescribe the date and manner of renewing registrations. Not less than forty-five days prior to the expiration of any valid registration, the department shall send or transmit, in such manner as the commissioner determines, an application for renewal to the registrant. In the case of a motor vehicle registered to a leasing company licensed pursuant to section 14-15, the department may send or transmit, in such manner as the commissioner determines, an application for renewal of a leased vehicle to the lessee of such vehicle. The commissioner shall not be required to send or transmit a registrant’s or lessee’s application by mail if the United States Postal Service has determined that mail is undeliverable to such person at the address for such person that is in the records of the department. Except for the processing of such application at an official emissions inspection station as provided in subsection (b) of this section or by telephone as provided in subsection (c) of this section, the commissioner may require that the application be returned electronically or by mail in order to be processed and approved, with only such exceptions, on a hardship basis, as shall be established by the commissioner in regulations adopted pursuant to chapter 54.

(b) The commissioner may provide for the renewal of passenger registrations at official emissions inspection stations established pursuant to chapter 246a in accordance with schedules established by him which shall provide that expirations of registrations and emissions stickers occur on the same date. The commissioner may employ the services of the independent contractor which operates the system of official emissions inspection stations to process such applications for renewal in accordance with standards and procedures established by the commissioner.

(c) The commissioner may provide for the renewal of the registration of any motor vehicle by means of a telephone request and order by the registrant. The commissioner may charge a service fee of five dollars, in addition to the fee prescribed for the renewal of the registration, for each application for renewal processed by telephone. Such service fee shall be used to cover the costs incurred in processing such applications. Any funds in excess of those necessary for the processing of such applications shall be deposited in the General Fund. Each registrant who elects to renew by telephone shall sign the certificate of registration, attesting to the information contained therein under penalty of false statement, as provided in section 53a-157b, when the certificate is issued by the commissioner. Any such certificate which is not signed shall be void. The commissioner may employ the services of an independent contractor or contractors to process such applications for renewal and provide any equipment or system necessary for such purpose.

(d) If the adoption of a staggered system results in the expiration of any registration more than two years from its issuance, a prorated amount of the registration fee paid shall be charged in addition to the biennial fee.

(1949 Rev., S. 2367; 1955, S. 1292d; November, 1955, S. N163; 1957, P.A. 255; 1959, P.A. 657, S. 2; 1961, P.A. 233, S. 4; 286; February, 1965, P.A. 561; 1971, P.A. 522; P.A. 73-101; P.A. 76-338, S. 2, 8; P.A. 77-343, S. 3, 5; P.A. 80-466, S. 8, 9, 25; P.A. 84-429, S. 12; P.A. 85-115; 85-613, S. 135, 154; P.A. 87-329, S. 22, 23; P.A. 90-263, S. 45, 74; P.A. 92-156, S. 1, 7; P.A. 93-341, S. 4, 38; P.A. 95-260, S. 7, 24; P.A. 10-110, S. 5; P.A. 11-213, S. 9.)

History: 1959 act changed expiration of registrations from uniform date to staggered system; 1961 acts added Subsec. (b) and made technical changes in Subsec. (a); 1965 act added end-of-month requirement to expiration schedules; 1971 act added proviso in Subsec. (a) continuing registrations which expire on Saturday, Sunday or holiday to next open business day of state offices; P.A. 73-101 clarified proviso by replacing reference to weekends and holidays with “any day when offices of the commissioner are closed for business” and replacing reference to next open day of state offices with next open day of “offices of the commissioner”, reflecting fact that motor vehicles offices maintain different operating schedule; P.A. 76-338 replaced “July” with “August” and “August” with “September” in Subsec. (b) and added Subsec. (c) re property tax validation; P.A. 77-343 deleted Subsec. (c); P.A. 80-466 amended Subsec. (a) to include reference to single plate and to biennial rather than annual registrations; P.A. 84-429 rephrased provisions and made other technical changes; P.A. 85-115 amended Subsec. (b), providing that a service bus registration issued before September first is valid August fifteenth or the date of issue, whichever is later; P.A. 85-613 changed effective date of P.A. 85-115 from October 1, 1985, to July 1, 1985; P.A. 87-329 amended Subsec. (a) to permit motor vehicle registrations to expire on the fifteenth day of the month indicated on the sticker, effective July 1, 1988; P.A. 90-263 amended Subsec. (a) to substitute phrase motor vehicle used to transport passengers for hire for public service motor vehicle; P.A. 92-156 amended Subsec. (a) to eliminate requirement that schedules established by the commissioner provide that expirations occur on fifteenth or last day of month indicated on sticker, to require renewal applications to be mailed not less than 45 days prior to expiration, to permit commissioner to require that applications be returned by mail, with exceptions based on hardship established in regulations, and to authorize commissioner to provide for registration renewal at emissions inspection stations; P.A. 93-341 deleted Subsec. (b) re expiration and issuance dates for service buses, amending Subsec. (a) to delete reference to Subsec. (b), effective July 1, 1994; P.A. 95-260 divided the section into Subsecs., amended Subsec. (a) to add an exception to return of renewal application by mail for processing of such application at an emissions inspection station or by telephone, amended Subsec. (b) to make technical changes and to allow commissioner to employ the services of the independent contractor which operates emissions inspection stations to process applications for passenger registration renewal in accordance with established procedures and inserted new language as Subsec. (c) allowing commissioner to provide for renewal of registration of any motor vehicle by telephone request and order and to charge service fee of $5 for such renewal and specifying administrative procedures for such renewal, effective July 1, 1995; P.A. 10-110 amended Subsec. (a) to authorize department to mail renewal application to lessee of leased vehicle registered to leasing company and make a technical change, effective July 1, 2010; P.A. 11-213 amended Subsec. (a) to replace provisions re mailing of renewal applications with provisions re sending or transmittal of renewal applications in such manner as commissioner determines, authorize electronic return requirement and exempt commissioner from sending application by mail if mail is undeliverable, effective July 1, 2011.



Section 14-22f - Cancellation of motor vehicle registration in error or failure to maintain accurate record of registration. Remedies.

In the event the Commissioner of Motor Vehicles cancels any motor vehicle registration in error on or after January 1, 1996, or fails to maintain an accurate record of any such registration which has been issued or renewed on or after said date, and as a result of such error, a registrant has been issued a summons by a law enforcement officer for a violation of section 14-12, 14-12a or 14-13, the commissioner, upon confirmation of such error, shall (1) correct the registration records of the Department of Motor Vehicles, (2) notify the appropriate prosecuting authority of such error, (3) waive any fee provided in this part or in section 14-192 as may be necessary to evidence a valid registration or certificate of title, and (4) reimburse the registrant for any towing and storage charges and any other actual and reasonable expenses incurred by such registrant as a result of such error upon receipt of a written request for reimbursement.

(P.A. 96-167, S. 47, 49.)

History: P.A. 96-167 effective May 31, 1996.



Section 14-23 - Refunds on registrations to persons in armed forces.

The commissioner may make application to the Comptroller for a refund when any person surrenders his or her registration or number plate or plates on any noncommercial motor vehicle and is inducted into the armed forces, as defined by section 27-103, during the then current registration period, such refund to be figured on a quarterly prorated basis but not to exceed three-quarters of the registration fee. The Comptroller, upon application of the commissioner and with the approval of the Attorney General, shall draw an order on the Treasurer in favor of any person who has been inducted into the armed forces for a refund of money paid for the registration of a motor vehicle.

(1949 Rev., S. 2368; 1957, P.A. 163, S. 28; 1961, P.A. 233, S. 5; 1969, P.A. 768, S. 136; P.A. 80-466, S. 10, 25; June Sp. Sess. P.A. 01-6, S. 9, 85.)

History: 1961 act made technical changes in method of figuring refund to conform to new staggered system of registration; 1969 act replaced highway department with department of transportation; P.A. 80-466 included reference to single plate and deleted reference to annual fee; June Sp. Sess. P.A. 01-6 deleted former provision which charged any refund against funds credited to the Department of Transportation and made technical changes for purposes of gender neutrality, effective July 1, 2001.



Section 14-24 - Heavy duty trailers. Heavy construction equipment. Gross weight of tractor-trailer units.

The commissioner may, if in his opinion it is equitable, grant a special registration and furnish a special set of number plates or markers, limited or unlimited as he deems advisable, for the operation of heavy duty trailers for the transportation of heavy construction equipment, of cranes or other heavy construction equipment upon the streets and highways of this state from the railroad station or the storage yard to the construction job, or from one construction job to another. Each movement of such trailer, when loaded, crane or other heavy construction equipment shall require a limited or unlimited written permit from the Commissioner of Transportation, unless it is operating with an oversize-overweight account code number, and a confirmation number furnished by said commissioner. The Commissioner of Transportation shall issue for each such vehicle operating with such an account code number a document which identifies the vehicle and states the date of issue and date of expiration. The original document, as furnished by the Commissioner of Transportation, shall be carried in the vehicle. The markers or number plates furnished by the Commissioner of Motor Vehicles shall be displayed in a prominent place on the vehicle. Such registration may be revoked or suspended at the discretion of the commissioner. Nothing in this section shall be construed to prevent the commissioner from issuing temporary registrations for vehicles of this class. The commissioner may, upon receipt of a certified copy of a permit granted under the provisions of section 13a-117, grant to the person named in the permit a special registration and furnish a special set of number plates or markers, limited or unlimited, as specified in the permit, which permit shall be a part of such registration. The registered gross weight of any tractor-trailer unit, where the trailer is registered as a heavy duty trailer, shall be the light weight of the tractor plus the gross weight of the heavy duty trailer.

(1949 Rev., S. 2369; 1969, P.A. 768, S. 137; 1971, P.A. 355, S. 3; P.A. 73-98; P.A. 95-325, S. 4, 16.)

History: 1969 act replaced highway commissioner with commissioner of transportation; 1971 act added provision for determining “registered gross weight” of tractor-trailer units; P.A. 73-98 deleted requirement that copy of permit be filed with motor vehicles commissioner; P.A. 95-325 deleted provision re temporary markers and required a written permit for movement of a trailer unless it is operating with an oversize-overweight account code number and a confirmation number furnished by commissioner and issuance of a document which identifies vehicle and states dates of issue and expiration for each vehicle operating with such an account code number, and that the original document to be carried in vehicle, and that markers or number plates be displayed in a prominent place on vehicle.



Section 14-25 - Registration not required for trailers used as parade floats.

No trailer vehicle when used as a float in a parade shall be required to be registered under the provisions of this chapter.

(1957, P.A. 233; February, 1965, P.A. 448, S. 5.)

History: 1965 act deleted provision exempting floats from traffic regulations, and added the word “when.”



Section 14-25a - Identifying registration certificate and marker for certain construction equipment.

(a) Registration under section 14-12 is unnecessary for equipment used on a construction project if: (1) The equipment is operated on that part of a highway closed by the Commissioner of Transportation under title 13a, or closed by any comparable authority of a municipality or public corporation, for the purpose of construction or reconstruction of a public highway, or appurtenances thereto, pursuant to a contract with the state, a municipality or a public corporation, or is operated within the area defined by such a construction contract; (2) an identifying registration certificate and number plate are obtained from the Commissioner of Motor Vehicles; and (3) the state does not suffer any loss of revenues granted or to be granted from any agency or department of the federal government. An annual fee of ten dollars shall be charged for the identifying registration certificate and marker. On and after July 1, 1992, the fee shall be twelve dollars.

(b) Each identifying registration certificate issued under subsection (a) of this section shall be valid for a period of not longer than one year, and shall expire on the last day of April following its issuance.

(c) The Commissioner of Motor Vehicles shall direct how the number plate shall be affixed to the equipment.

(1967, P.A. 432, S. 1, 2; 1969, P.A. 768, S. 138; P.A. 75-213, S. 6, 53; P.A. 84-254, S. 26, 62; 84-429, S. 13; P.A. 87-329, S. 2.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 75-213 raised fee from $5 to $6.50; P.A. 84-254 amended Subsec. (a), effective July 1, 1984, to periodically increase the fee from $6.50 to $13 as of July 1, 1992; P.A. 84-429 relettered Subsecs., rephrased provisions and made other technical changes; P.A. 87-329 amended Subsec. (a), maintaining the annual fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988.



Section 14-25b - Registration of vehicle as special mobile equipment or special mobile agriculture vehicle.

(a) The commissioner may register any vehicle operated upon any public highway as special mobile equipment as defined in section 14-165 and may issue a special number plate which shall be displayed in a conspicuous place at the rear of such vehicle. The commissioner may issue a registration containing any limitation on the operation of any such vehicle which the commissioner deems necessary for its safe operation, provided such vehicle’s movement on a highway shall be restricted from its place of storage to the construction site or from one construction site to another. No such vehicle shall be operated upon or across any highway during the times when lights are required as specified in section 14-96a unless it displays the lighted lamps required by sections 14-96b and 14-96c. Such vehicle shall not be used for the transportation of passengers or a payload when operating upon a highway, except that while operating on a highway construction project or on a construction project of any kind which requires the crossing of a highway, such vehicle may carry passengers or a payload to the extent required by the project. A vehicle registered as special mobile equipment shall be exempt from the equipment requirements specified in sections 14-80 to 14-106, inclusive. The commissioner may require that a vehicle for which an application for special mobile equipment registration is submitted pass an inspection prior to the issuance of such registration and at such times as the commissioner deems necessary for the safe operation of such equipment. The commissioner shall charge an annual fee for such registration equal to one-half of the commercial registration fee for a vehicle having the same gross weight.

(b) The commissioner may register any vehicle operated upon any public highway as a special mobile agriculture vehicle, as defined in section 14-165, and may issue a special number plate which shall be displayed in a conspicuous place at the rear of such vehicle. The commissioner may issue a registration containing any limitation on the operation of any such vehicle which he deems necessary for its safe operation, provided such vehicle’s operation upon or across a highway shall be restricted as follows: (1) To or from its place of storage, (2) to or from an agriculture location, or (3) from one agriculture location to another. No such vehicle shall be operated upon or across any highway during any time when lights are required pursuant to section 14-96a. Such vehicle shall not be used for the transportation of passengers when operating upon or across a highway. A vehicle registered as a special mobile agriculture vehicle shall be exempt from the equipment requirements set forth in sections 14-80 to 14-106, inclusive, and the provisions of section 14-262. The commissioner may require any vehicle, for which an application for registration as a special mobile agriculture vehicle is submitted, to pass an inspection prior to the issuance of such registration and at such times as he deems necessary for the safe operation of such vehicle. The commissioner shall charge an annual fee of four hundred dollars for the registration of such vehicle.

(P.A. 83-431, S. 1; P.A. 84-546, S. 39, 173; P.A. 08-150, S. 27; P.A. 10-32, S. 48.)

History: P.A. 84-546 made technical changes; P.A. 08-150 designated existing provisions as Subsec. (a) and added Subsec. (b) re registration of special mobile agriculture vehicles, effective June 12, 2008; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010.



Section 14-25c - Registration of motor vehicle used as a student transportation vehicle. Distinctive marker plates.

The Commissioner of Motor Vehicles shall issue distinctive registration marker plates to each motor vehicle, except a taxicab or motor vehicle in livery service, that is used as a student transportation vehicle, as defined in section 14-212. Each such registration of a student transportation vehicle shall be issued for a period of one year and, subject to the provisions of subsection (d) of section 14-103, may be renewed by the owner, in accordance with schedules established by the commissioner. The fee for such registration or for any renewal thereof shall be determined as follows: (1) In the case of any such motor vehicle designed as a service bus, the fee shall be one-half of the fee prescribed for the registration of a service bus, in accordance with the provisions of subsection (p) of section 14-49, and (2) in the case of any such motor vehicle designed as a passenger motor vehicle, the fee shall be one-half of the fee prescribed for the registration of a passenger motor vehicle, in accordance with the provisions of subsection (a) of section 14-49.

(P.A. 05-218, S. 13.)

History: P.A. 05-218 effective July 1, 2005.



Section 14-25d - Registration of DUKW or similar amphibious vehicle. Restrictions or prohibitions imposed by traffic authority.

(a) Notwithstanding any other provision of this chapter, the Commissioner of Motor Vehicles may register a DUKW amphibious vehicle, manufactured by General Motors Corporation during the years 1942 to 1945, inclusive, or similar amphibious vehicle as an antique, rare or special interest motor vehicle, in accordance with the provisions of section 14-20, unless such amphibious vehicle has been modified by the addition of seats to transport passengers for hire, in which case the commissioner may issue to the owner of such amphibious vehicle registration for a motor bus, in accordance with the provisions of subsection (d) of section 14-49. No such registration shall be issued until such amphibious vehicle has passed a safety inspection conducted by the Department of Motor Vehicles.

(b) Any traffic authority, as defined in subdivision (6) of section 14-297, may impose restrictions or prohibitions concerning the use and operation of any such amphibious vehicle registered as a motor bus, on any highway or bridge under its jurisdiction as such traffic authority determines to be necessary for the protection of the passengers of such amphibious vehicle and highway users.

(P.A. 07-167, S. 39.)



Section 14-26 - Motor or service buses, taxicabs, school buses, motor vehicles in livery service and school buses used in part in livery service.

(a) Each owner or lessee of a motor bus, service bus, taxicab, school bus or motor vehicle in livery service shall file in the office of the commissioner a special application, containing his name, residence and post-office address and a description of the motor vehicle owned or leased by him, which shall include the name of the maker and such other information as the commissioner may require. The commissioner may register such motor vehicle as a motor bus or as a service bus or as a taxicab or as a school bus or as a motor vehicle in livery service or as a school bus used in part in livery service; but no such registration shall be issued to the owner or lessee of any such motor vehicle unless it is in suitable condition for carrying passengers and is equipped as required by law. The registration number and certificate of registration of each such vehicle shall be special, and such certificate of registration shall contain such information as the commissioner may require. No registration shall be issued to the owner or lessee of a motor bus who has not obtained a certificate of public convenience and necessity from the Department of Transportation, in accordance with the provisions of section 13b-80. No registration shall be issued to the owner or lessee of a taxicab who has not obtained a certificate of public convenience and necessity from the Department of Transportation in accordance with the provisions of section 13b-97. No such vehicle shall be registered unless the owner thereof has complied with the provisions of section 14-29, and no such vehicle shall be operated upon any highway without first being registered in accordance with the provisions of section 14-49. The commissioner may issue, to an applicant for registration of more than one motor bus, a certificate or certificates of registration containing a general distinguishing number and mark assigned to such applicant upon application to him therefor, which application shall be made in such form and contain such information as the commissioner may determine. Each motor bus included in such registration shall be regarded as registered under and having assigned to it such general distinguishing number and mark. The commissioner may impose upon the issuance and use of each such general registration such conditions, limitations and restrictions as he may determine. Such motor bus owners shall not be required to carry such certificates upon the vehicles registered under the provisions of this section, but shall keep a record of each person operating any motor bus so registered in sufficient detail to promptly identify such person at any specified time, which record shall be subject to the inspection of any officer designated by the commissioner. If any such registrant fails to keep such record or to produce it for inspection as hereinbefore provided, such failure shall be sufficient cause for the commissioner to cancel or suspend such registration. The commissioner may require of such registrant a bond satisfactory to him in an amount not to exceed ten thousand dollars, conditioned upon compliance with the laws of the state and the regulations of the commissioner concerning the use of such registration, number and mark, or otherwise conditioned as he may direct, which bond shall be forfeited for any violation of the conditions thereof. The commissioner may issue to the holder of any such general motor bus or interstate registration one or more registrations and number plates for motor vehicles in livery service which may be used interchangeably with such motor bus or interstate registration in accordance with such conditions and regulations as he may impose, provided the number of interstate registrations and number plates issued shall not exceed the number of intrastate registrations and number plates authorized by the Department of Transportation.

(b) The certificate of registration of a motor bus, service bus, taxicab, school bus and motor vehicle in livery service shall, at all times, be carried upon such motor vehicle and shall be subject to examination upon demand by any person authorized by law.

(c) Any person who violates any provision of this section shall have committed an infraction. Any person who violates any provision of subsection (b) of this section shall be fined fifty dollars.

(1949 Rev., S. 2370; P.A. 75-486, S. 38, 69; 75-577, S. 17, 126; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 5; P.A. 82-223, S. 8; P.A. 83-577, S. 14; P.A. 90-263, S. 3, 74; P.A. 93-341 S. 5, 38; P.A. 95-260, S. 15, 24; 95-325, S. 13, 16; P.A. 10-3, S. 56.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 75-577 replaced provision re $50 fine for violation in Subsec. (c) with statement that violation is an infraction; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-610 replaced division of public utility control with department of transportation and deleted reference to abolished department of business regulation; P.A. 82-223 amended Subsec. (c) by increasing the fine for a first offense from not more than $3 to $25 and establishing a minimum fine of $25 for a subsequent offense; P.A. 83-577 amended Subsec. (c) to increase the fine for the first offense from $25 to $35 and the minimum fine for a subsequent offense from $25 to $35; P.A. 90-263 amended Subsecs. (a) and (b) to substitute motor bus, service bus, taxicab and motor vehicle in livery service for public service motor vehicle; P.A. 93-341 amended Subsec. (a) to include school buses and school buses used in part in livery service in its provisions and amended Subsec. (b) to include school buses, effective July 1, 1994; P.A. 95-260 amended Subsec. (a) to allow commissioner to issue to holder of any interstate registration one or more registrations for motor vehicles in livery service which may be used interchangeably with such interstate registration, effective July 1, 1995; P.A. 95-325 amended Subsec. (a) to limit the number of interstate registrations and number plates issued, effective July 1, 1995; P.A. 10-3 amended Subsec. (c) to replace fine for violation of Subsec. (b) of $35 for first offense and not less than $35 nor more than $50 for subsequent offense with fine of $50, effective April 14, 2010.

See Sec. 13b-83 re registration of motor bus.

See Sec. 13b-99 re registration of taxicab.

See Sec. 13b-106 re registration of motor vehicles in livery service.



Section 14-27 - Number plates for public service motor vehicles.

(a) Each motor bus shall carry number plates to be furnished by the commissioner, which number plates shall indicate that such vehicle is licensed for motor bus service.

(b) Each motor bus holding a permit for interstate operation under the provisions of section 13b-89, except those registered under section 14-365, shall carry number plates to be furnished by the commissioner, which number plates shall indicate that such vehicle is licensed for interstate motor bus service.

(c) Each taxicab shall carry number plates to be furnished by the commissioner, which number plates shall indicate that such vehicle is licensed for taxicab service.

(d) Each motor vehicle in livery service shall carry number plates to be furnished by the commissioner, which number plates shall indicate that such vehicle is licensed for livery service.

(e) Each motor vehicle holding a permit for livery service, under sections 13b-101 to 13b-109, inclusive, which service is for transportation between points within this state and points outside of this state shall carry number plates to be furnished by the commissioner, which plates shall indicate that such vehicle is licensed for interstate livery service.

(f) Each school bus shall carry number plates furnished by the commissioner and the number plates shall indicate that the school bus is licensed to transport students. Each school bus bearing such number plates shall be used primarily for the transportation of students. Each school bus used in part in livery service shall carry number plates indicating such dual usage.

(g) Failure to carry number plates as required by this section shall be an infraction.

(1949 Rev., S. 5708, 5713, 5721, 5727; 1967, P.A. 98; P.A. 75-577, S. 18, 126; P.A. 89-222, S. 4; P.A. 93-341, S. 6, 38; P.A. 97-236, S. 6, 27.)

History: 1967 act amended Subsec. (b) to add exception for buses registered under Sec. 14-365; P.A. 75-577 added Subsec. (e); P.A. 89-222 inserted new Subsec. (e) re motor vehicle number plates for motor vehicles in livery service licensed for interstate service and relettered former Subsec. (e) as Subsec. (f); P.A. 93-341 inserted new Subsec. (f) requiring school buses to carry number plates and requiring school buses used in part in livery service to carry number plates indicating such dual usage; moving provision formerly in Subsec. (f) to new Subsec. (g), effective July 1, 1994; P.A. 97-236 amended Subsec. (f) to require school buses bearing such number plates to be used primarily for transportation of students, effective June 24, 1997.



Section 14-27a - Number plates for vanpool vehicle. Minimum insurance requirements.

Each vanpool vehicle shall carry number plates to be furnished by the commissioner which number plates shall indicate that such vehicle is licensed for vanpool service. The commissioner shall not register any motor vehicle for vanpool service until the owner has submitted evidence satisfactory to the commissioner that such vehicle is covered by a policy of insurance or bond which shall indemnify the insured against any legal liability for personal injury, the death of any person or property damage, which injury, death or damage may result from or have been caused by the use or operation of the vanpool vehicle described in the contract of insurance or such bond. The amount of such insurance or indemnity bond which each motor vehicle in vanpool service shall carry as insurance or indemnity against claims for property damage and personal injury or death shall be not less than three hundred fifty thousand dollars. Any person or company issuing any such insurance or indemnity bond shall file a certificate with the commissioner in such form as he prescribes. No such insurance or bond shall be subject to nonrenewal or cancellation while the registration is in force unless the commissioner has been given at least twenty days’ written notice prior to the effective date of nonrenewal or cancellation. If within such twenty-day period the commissioner is not presented with satisfactory evidence that other insurance or another indemnity bond has been obtained, the registration shall be revoked. Liability under such insurance policy or bond shall continue beyond such twenty-day notification period until such time as the registration for such vanpool vehicle has been surrendered and its plates have been returned to the commissioner, but in no case shall such liability continue for more than ten days after such notification period has expired.

(P.A. 79-244, S. 2; P.A. 84-175.)

History: P.A. 84-175 included property damage insurance within the minimum coverage amount of $350,000.



Section 14-28 - Passenger motor vehicle plates for livery cars or taxicabs.

For a fee of six dollars, the commissioner may furnish to each holder of a livery or taxicab registration an additional passenger motor vehicle number plate or set of number plates in accordance with the provisions of subsection (a) of section 14-21b to be used on such vehicle when not engaged in public service business. On and after July 1, 1992, the fee shall be seven dollars.

(1949 Rev., S. 2390; 1961, P.A. 581, S. 4; 1969, P.A. 759, S. 2; P.A. 75-213, S. 7, 53; P.A. 80-466, S. 11, 25; P.A. 84-254, S. 27, 62; P.A. 86-388, S. 26, 31; P.A. 87-329, S. 3.)

History: 1961 act increased fee from $1 to $2; 1969 act raised fee to $3; P.A. 75-213 raised fee to $4; P.A. 80-466 referred to single plate rather than set of plates; P.A. 84-254 increased periodically the existing $4 fee to $8 as of July 1, 1992; P.A. 86-388 included reference to issuance of a set of number plates in accordance with provisions of Sec. 14-21b(a); P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988.



Section 14-29 - Owners of motor or service buses, taxicabs, school buses, school transportation vehicles and motor vehicles in livery service to furnish insurance or bond.

(a) The commissioner shall not register any motor bus, taxicab, school bus, motor vehicle in livery service, student transportation vehicle or service bus and no person may operate or cause to be operated upon any public highway any such motor vehicle until the owner or lessee thereof has procured insurance or a bond satisfactory to the commissioner, which insurance or bond shall indemnify the insured against any legal liability for personal injury, the death of any person or property damage, which injury, death or damage may result from or have been caused by the use or operation of such motor vehicle described in the contract of insurance or such bond. Such insurance or bond shall not be required from (1) a municipality which the commissioner finds has maintained sufficient financial responsibility to meet legal liability for personal injury, death or damage resulting from or caused by the use or operation of a service bus owned or operated by such municipality, or (2) the owner or lessee of such class of motor vehicle who holds a certificate of public necessity and convenience from the Department of Transportation if such owner or lessee has procured from the department a certificate that the department has found that such owner or lessee is of sufficient financial responsibility to meet legal liability for personal injury, death or property damage resulting from or caused by the use or operation of such motor vehicle. The Department of Transportation may issue such certificate upon presentation of evidence of financial responsibility that is satisfactory to it.

(b) (1) The amount of insurance or of such bond which each such vehicle owner or lessee shall carry as insurance or indemnity against claims for personal injury or death shall be not less than (A) fifty thousand dollars for one person subject to that limit per person; (B) for all persons in any one accident where the carrying capacity is seven passengers or less, one hundred thousand dollars; (C) eight to twelve passengers, inclusive, one hundred fifty thousand dollars; (D) thirteen to twenty passengers, inclusive, two hundred thousand dollars; (E) twenty-one to thirty passengers, inclusive, two hundred fifty thousand dollars; and (F) thirty-one passengers or more, three hundred thousand dollars; and such policy or such bond shall indemnify the insured against legal liability resulting from damage to the property of passengers or of others to the amount of ten thousand dollars.

(2) In lieu of the foregoing, a single limit of liability shall be allowed as insurance or indemnity against claims for personal injury or death and legal liability resulting from damage to the property of passengers or of others for any one accident (A) where the carrying capacity is seven passengers or less, not less than one hundred thousand dollars; (B) eight to twelve passengers, inclusive, not less than one hundred fifty thousand dollars; (C) thirteen to twenty passengers, inclusive, not less than two hundred thousand dollars; (D) twenty-one to thirty passengers, inclusive, not less than two hundred fifty thousand dollars; and (E) thirty-one passengers or more, not less than three hundred thousand dollars. The provisions of this subsection shall not apply to (i) a municipality which the commissioner has found to have sufficient financial responsibility to meet legal liability for damages as provided in subsection (a) of this section or (ii) the owner or lessees of any such motor vehicle holding a certificate of public convenience and necessity issued by the Department of Transportation whom the department has found to be of sufficient financial responsibility to meet legal liability for damages as provided in subsection (a).

(c) Any person or company issuing any such insurance or indemnity bond shall file with the Commissioner of Motor Vehicles a certificate in such form as he prescribes, and no such insurance or bond shall lapse, expire or be cancelled while the registration is in force until the commissioner has been given at least ten days’ written notice of an intention to cancel and until he has accepted other insurance or another indemnity bond and has notified the person or company seeking to cancel such insurance or bond that such other insurance or bond has been accepted or until the registration of such motor vehicle described in such insurance policy or bond has been suspended or cancelled.

(d) Any person injured in person or property by any such motor vehicle may apply to the commissioner for the name and description of the insurer of the vehicle causing such injury or the name of the surety upon any indemnity bond of any such owner or the name of the holder of a certificate of financial responsibility.

(e) Any person who violates any provision of this section shall be fined not more than five hundred dollars or imprisoned not more than one year or both.

(f) Notwithstanding the provisions of this section, any person, association or corporation operating a motor vehicle in livery service under the provisions of sections 13b-101 to 13b-109, inclusive, shall carry insurance or indemnity against claims for personal injury or death and legal liability resulting from damage to the property of passengers or of others for any one accident in an amount not less than one million five hundred thousand dollars for vehicles with a seating capacity of fourteen passengers or less and five million dollars for vehicles with a seating capacity of fifteen passengers or more.

(1949 Rev., S. 2371; 1955, S. 1293d; November, 1955, S. N164; 1971, P.A. 487, S. 1; P.A. 75-486, S. 39, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 32, 348; P.A. 81-90; P.A. 82-460, S. 5; P.A. 85-613, S. 122, 154; P.A. 89-222, S. 5; P.A. 90-263, S. 4, 74; P.A. 93-341, S. 7; P.A. 96-180, S. 39, 166; P.A. 99-181, S. 11; P.A. 06-130, S. 13.)

History: 1971 act raised insurance or bond minimum from $25,000 to $50,000 for one person and raised insurance for property damage from $5,000 to $10,000; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 gave division departmental status and deleted reference to abolished department of business regulation; P.A. 81-90 amended Subsec. (a), exempting self-insured municipalities from the insurance or bond requirement for operation of public service motor vehicles or service buses; and amended Subsec. (b), allowing a single limit of liability in lieu of the double limit for each public service motor vehicle, and exempting self-insured municipalities from provisions; P.A. 82-460 amended Subsec. (c) to add reference to suspension of registration and to delete requirement that commissioner take number plates of vehicles with suspended or cancelled registrations; P.A. 85-613 made technical changes, substituting references to transportation department for references to department of public utility control in Subsecs. (a) and (b); P.A. 89-222 added new Subsec. (f) re increasing the insurance for motor vehicles in livery service; P.A. 90-263 substituted motor bus, taxicab and motor vehicle in livery service for public service motor vehicle; P.A. 93-341 applied Subsec. (a) provisions to school buses; P.A. 96-180 made technical changes in Subsec. (b) to conform Subdiv., Subpara. and clause designations with customary statutory usage, effective June 3, 1996; P.A. 99-181 amended Subsec. (f) by increasing the required insurance or indemnity from not less than $600,000 to $1,500,000 for vehicles with a seating capacity of fourteen passengers or less and $5,000,000 for vehicles with a seating capacity of fifteen passengers or more; P.A. 06-130 amended Subsec. (a) to add student transportation vehicles and make a technical change, effective June 2, 2006.



Section 14-30 - Public service motor vehicles registered in another state.

Section 14-30 is repealed.

(1949 Rev., S. 2372; 1971, P.A. 612, S. 5.)



Section 14-31 - Refund of registration fees for motor vehicles with commercial registration unfit for use.

Any person may surrender to the commissioner the registration certificate and the number plates for any motor vehicle with a commercial registration in the name of such person, if such motor vehicle, prior to the expiration of the term of its registration, has become unfit for use, accompanied by a statement under oath attesting to the unfitness of such vehicle, and the commissioner shall thereupon make application to the Comptroller for the refund to such registrant of such portion of the registration fee for such motor vehicle as is applicable to the number of months between the date of such surrender and the date of the expiration of such registration. The Comptroller, upon such application, shall draw an order on the Treasurer in favor of such registrant for the amount of the refund provided for herein. The commissioner shall retain a record of each such application for a refund and of the action of the Comptroller thereon, and shall not reregister such motor vehicle.

(1949 Rev., S. 2373; P.A. 90-263, S. 5, 74; June Sp. Sess. P.A. 01-6, S. 10, 85.)

History: P.A. 90-263 substituted motor vehicle with a commercial registration for commercial motor vehicle; June Sp. Sess. P.A. 01-6 deleted former provision which charged the amount of any refund against funds appropriated to the commissioner and made technical changes for purposes of gender neutrality, effective July 1, 2001.



Section 14-32 - Commercial motor vehicle in interstate business.

Section 14-32 is repealed.

(1949 Rev., S. 2374; 1971, P.A. 612, S. 5.)



Section 14-33 - Renewal of registration denied for failure to pay motor vehicle property tax or fines for parking violations. Collection of delinquent property tax by commissioner. Issuance of temporary registrations by city, town, borough or other taxing district.

(a) Subject to the provisions of subsection (e) of this section, if any property tax, or any installment thereof, laid by any city, town, borough or other taxing district upon a registered motor vehicle or snowmobile remains unpaid, the tax collector of such city, town, borough or other taxing district shall notify the Commissioner of Motor Vehicles of such delinquency in accordance with guidelines and procedures established by the commissioner. The commissioner shall not issue registration for such motor vehicle or snowmobile for the next registration period if, according to the commissioner’s records, it is then owned by the person against whom such tax has been assessed or by any person to whom such vehicle has not been transferred by bona fide sale. Unless notice has been received by the commissioner under the provisions of section 14-33a, no such registration shall be issued until the commissioner receives notification that the tax obligation has been legally discharged; nor shall the commissioner register any other motor vehicle, snowmobile, all-terrain vehicle or vessel in the name of such person, except that the commissioner may continue to register other vehicles owned by a leasing or rental firm licensed pursuant to section 14-15, and may issue such registration to any private owner of three or more paratransit vehicles in direct proportion to the percentage of total tax due on such vehicles which has been paid and notice of payment on which has been received. The Commissioner of Motor Vehicles may immediately suspend or cancel all motor vehicle, snowmobile, all-terrain vehicle or vessel registrations issued in the name of any person (1) who has been reported as delinquent and whose registration was renewed through an error or through the production of false evidence that the delinquent tax on any motor vehicle or snowmobile had been paid, or (2) who has been reported by a tax collector as having paid a property tax on a motor vehicle or snowmobile with a check which was dishonored by a bank and such tax remains unpaid. Any person aggrieved by any action of the commissioner under this section may appeal therefrom in the manner provided in section 14-134. For the purposes of this subsection, “paratransit vehicle” means a motor bus, taxicab or motor vehicle in livery service operated under a certificate of convenience and necessity issued by the Department of Transportation or by a transit district and which is on call or demand or used for the transportation of passengers for hire.

(b) Notwithstanding the provisions of subsection (a) of this section, the Commissioner of Motor Vehicles, in consultation with the Treasurer and the Secretary of the Office of Policy and Management, may enter into an agreement with the tax collector of any city, town, borough or other taxing district whereby the commissioner shall collect any property tax or any installment thereof on a registered motor vehicle which remains unpaid from any person against whom such tax has been assessed who makes application for registration for such motor vehicle. Each such agreement shall include a procedure for the remission of taxes collected to the city, town, borough or other taxing district, on a regular basis, and may provide that a fee be paid by the city, town, borough or other taxing district to the commissioner to cover any costs associated with the administration of the agreement. In the event an agreement is in effect, the commissioner shall immediately issue a registration for a motor vehicle owned by a person against whom such tax has been assessed upon receipt of payment of such tax and a service fee of two dollars, in addition to the fee prescribed for the renewal of the registration.

(c) On and after March 1, 1989, any municipality may participate in a program administered by the Commissioner of Motor Vehicles to facilitate the payment of fines for parking violations. If any such municipality elects to participate in such program, it shall provide for a notice of violation to be served personally upon the operator of a motor vehicle who is present at the time of service. If the operator is not present, the notice shall be served upon the owner of the motor vehicle by affixing notice to said vehicle in a conspicuous place. In the case of any motor vehicle that is leased or rented by the owner, not more than thirty days after the initial notice of a parking violation for which a fine remains unpaid at such time, a second notice of violation shall be mailed to the address of record of the owner leasing or renting the motor vehicle to such operator. No fines or penalties shall accrue to the owner of such rented or leased vehicle for the violation for a period of sixty days after the second notice is mailed. Upon receipt of such notification, the owner of such rented or leased vehicle may notify the municipality as to whom the lessee was at the time of such issuance of the notice of violation, the lessee’s address, motor vehicle operator’s license number and state of issuance, and the municipality shall issue such notice of violation to such lessee. A participating municipality shall notify the commissioner of every owner of a registered motor vehicle who has unpaid fines for more than five parking violations committed within such municipality on and after March 1, 1989. Upon receipt of such notification, the commissioner shall not issue or renew the motor vehicle registration of such person until he receives notification from such municipality that the delinquent fines have been paid.

(d) The provisions of subsection (c) of this section shall not apply to any person, firm or corporation engaged in the business of leasing or renting motor vehicles without drivers in this state with respect to any motor vehicle which is leased or rented. The commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of subsection (c) of this section.

(e) On and after July 1, 2004, each city and town shall make an annual payment to the Commissioner of Motor Vehicles, in an amount determined by the Secretary of the Office of Policy and Management, in order to participate in the program administered by the Department of Motor Vehicles pursuant to subsection (a) of this section. Such amount shall be each city or town’s proportionate cost of the administration of said program, to be determined as follows: The number obtained by multiplying said program’s administrative cost by a fraction the numerator of which shall be the city or town’s population and the denominator of which shall be the population of the state. As used in this section, “population” means the number of persons in the city or town according to the most recent estimate made, pursuant to section 19a-2a, by the Department of Public Health. The commissioner shall, on or before July fifteenth, annually, certify to said secretary the commissioner’s cost to administer said program. The secretary shall, on or before August first, annually, notify the chief executive officer of each city and town of the amount such city or town is required to pay to the commissioner and such amount shall be payable not later than September first following said notification date. All amounts received by the commissioner pursuant to this subsection shall be deposited into the General Fund. If a city or town fails to annually pay its proportionate share of said program’s administrative cost, the commissioner shall not be required to deny the issuance of a registration, pursuant to subsection (a) of this section, to the person against whom such tax has been assessed by said city or town, or by a borough or other taxing district located therein.

(f) Any city, town, borough or other taxing district that notifies the commissioner of (1) a delinquency in accordance with subsection (a) of this section, or (2) an owner of a registered motor vehicle who has unpaid fines for more than five parking violations in accordance with subsection (c) of this section, may participate in a program to issue temporary registrations for passenger motor vehicles on behalf of the commissioner to persons whose registrations have been denied, and who subsequently make full payment to the city, town, borough or other taxing district for the amounts owed under said subsections. A participating city, town, borough or other taxing district shall issue such temporary registrations in accordance with subsection (i) of section 14-12 and shall retain the fees authorized in subsection (n) of section 14-49 for such registrations. The commissioner may adopt regulations in accordance with chapter 54 to carry out the provisions of this subsection.

(1949 Rev., S. 2375; 1959, P.A. 455; 1961, P.A. 233, S. 6; 1967, P.A. 48; 448, S. 2; 1969, P.A. 752, S. 15; P.A. 78-348, S. 1, 6; P.A. 79-566; 79-610, S. 9, 20; 79-631, S. 20, 111; P.A. 80-372, S. 2; P.A. 88-346, S. 1, 2; P.A. 93-341, S. 8; P.A. 95-260, S. 8, 24; P.A. 96-167, S. 4; P.A. 03-264, S. 5; June 30 Sp. Sess. P.A. 03-1, S. 102; P.A. 04-126, S. 2; P.A. 07-88, S. 1; P.A. 11-48, S. 26; P.A. 13-271, S. 9.)

History: 1959 act added taxing districts to section; 1961 act authorized commissioner to establish listings and dates for notification rather than date set by statute; 1967 acts removed specifications of tax amount, year and model of vehicle and engine number from form contents and added reference to issuance of registration without receipt of tax payment if notice under provisions of Sec. 14-33a has been received; 1969 act included snowmobiles under provisions of section; P.A. 78-348 allowed commissioner to suspend registrations when registration renewed because of error or false statement that delinquent tax was paid or when check for payment of tax is not honored by bank; P.A. 79-566 included provisions re paratransit vehicles; P.A. 79-610 and 80-372 authorized substitution of department of transportation for division of public utility control in provision re paratransit vehicles; P.A. 79-631 made technical change; P.A. 88-346 added Subsec. (b) re establishment of a voluntary program to facilitate payment of fines for parking violations, requiring denial of registration for failure to pay such fines; P.A. 93-341 amended Subsec. (a) by adding a provision that the commissioner may “continue to register other vehicles owned by a leasing or rental firm licensed pursuant to section 14-15, if he is satisfied that arrangements have been made to discharge” outstanding tax obligations; P.A. 95-260 amended Subsec. (b) to allow any municipality, regardless of size of population, to participate in the voluntary program to facilitate payment of fines for parking violations; P.A. 96-167 inserted new Subsec. (b) authorizing commissioner to enter into agreement with tax collector whereby commissioner shall collect delinquent motor vehicle property tax and immediately issue registration upon receipt of payment of such tax and relettered former Subsec. (b) as (c); P.A. 03-264 made a technical change in Subsec. (a), divided provisions of Subsec. (c) into Subsecs. (c) and (d), added provisions in Subsec. (c) re notice of violation and period during which penalties will not accrue for violation, and made technical changes in Subsec. (d); June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) to provide for a fee to be paid by municipalities upon notice to commissioner of delinquent tax due and to make technical changes, effective August 16, 2003; P.A. 04-126 amended Subsec. (a) to delete fee for the reporting of delinquent property taxes to the commissioner and to make a conforming change, and added Subsec. (e) requiring municipalities to pay the costs of the delinquent tax reporting program, effective July 1, 2004; P.A. 07-88 amended Subsec. (c) by adding provision re notification to municipality by owner of rented or leased vehicle providing information re the lessee of such vehicle at the time of issuance of the notice of violation, and issuance of notice of violation to lessee, effective July 1, 2007; P.A. 11-48 added Subsec. (f) authorizing cities, towns, boroughs or other taxing districts to issue temporary registrations for passenger motor vehicles upon payment of unpaid parking fines, effective July 1, 2011; P.A. 13-271 amended Subsec. (a) to replace provision requiring tax collector to notify commissioner of delinquency in accordance with listings, schedules of dates and forms established or prescribed by commissioner with provision requiring notification in accordance with guidelines and procedures established by commissioner, to replace provision prohibiting issuance of registration for motor vehicle upon which tax is unpaid until receipt evidencing payment, certificate of abatement or other satisfactory evidence of payment is presented to commissioner with provision prohibiting issuance of registration until commissioner receives notification that tax obligation is legally discharged, to add provision prohibiting registration of all-terrain vehicle or vessel in the name of registered owner of motor vehicle upon which tax is unpaid, to delete provision re satisfaction of commissioner that arrangements have been made to discharge tax obligation of leasing or rental firm, to add provision re cancellation of motor vehicle, snowmobile, all-terrain vehicle or vessel registrations and to make conforming changes.



Section 14-33a - Notice to commissioner of tax payment.

When a taxpayer who was reported to the Commissioner of Motor Vehicles as delinquent in taxes by a tax collector in accordance with section 14-33 is no longer delinquent, the tax collector shall immediately notify the Commissioner of Motor Vehicles in accordance with guidelines and procedures established by the commissioner. No tax collector shall knowingly submit a false report to the Commissioner of Motor Vehicles that a motor vehicle tax is no longer delinquent pursuant to this section.

(1967, P.A. 448, S. 1; P.A. 13-271, S. 10; 13-276, S. 38.)

History: P.A. 13-271 replaced provision re notification on forms prescribed and furnished by commissioner with provision re notification in accordance with guidelines and procedures established by commissioner; P.A. 13-276 added provision re no tax collector shall knowingly submit false report to commissioner that motor vehicle tax is no longer delinquent.



Section 14-34 - Reciprocity of registration.

(a) A motor vehicle owned by a nonresident and registered for the current year in the state or district of which the owner is a resident may be operated upon the highways of this state without registration under this chapter to the extent, as to period of operation and otherwise, that the state or district of registration grants substantially similar privileges in the case of motor vehicles owned by residents of this state and registered under its laws. The commissioner shall determine whether privileges granted by such states or districts are substantially similar to those granted by this state, which determination shall be final, and may enter into reciprocal agreements with the Commissioner of Motor Vehicles or other like authority of any other state in accordance with which motor vehicles may be operated in this state and such other state. The provisions of this section shall not be construed to limit, amend, repeal or affect any of the powers and jurisdiction of the Department of Transportation or the provisions of sections 14-39, 13b-410a and 13b-410b.

(b) The commissioner shall adopt such regulations in accordance with chapter 54 as he deems necessary to carry out the provisions of subsection (a) of this section.

(1949 Rev., S. 2376; 1971, P.A. 612, S. 2; P.A. 75-486, S. 40, 69; P.A. 77-614, S. 162, 610; P.A. 80-63; 80-482, S. 33, 348; P.A. 81-394, S. 4; P.A. 85-148, S. 1; P.A. 90-263, S. 6, 74; P.A. 93-307, S. 24, 34.)

History: 1971 act added Subsec. (b) re regulation of public service motor vehicles and included reference to public service motor vehicles in previous provisions, now Subsec. (a); P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-63 included motor vehicles used exclusively for farming purposes in Subsec. (a) and substituted “commissioner of motor vehicles” for “motor vehicle commissioner”; P.A. 80-482 gave division of public utility control department status and deleted reference to abolished department of business regulation; P.A. 81-394 included “high-mileage vehicle” in the reciprocity of registration provisions; P.A. 85-148 deleted language in Subsec. (b) forbidding construction of section to allow public service motor vehicles registered elsewhere to conduct intrastate business and amended Subsec. (a) to specifically allow such vehicles to be used in intrastate commerce; P.A. 90-263 amended Subsec. (a) to delete reference to passenger motor vehicle, high-mileage vehicle, public service motor vehicle, commercial motor vehicle, motor vehicle used exclusively for farming purposes, trailer and semitrailer, and amended Subsec. (b) to delete all references to public service motor vehicles and provision concerning the jurisdiction of the department of public utility control and to require that regulations be adopted in accordance with chapter 54; P.A. 93-307 amended Subsec. (a) by substituting reference to Secs. 13b-410a and 13b-410b for reference to Sec. 13b-405 which was repealed by the same act, effective June 29, 1993.



Section 14-34a - Reciprocal agreements apportioning the registration of commercial vehicles.

(a) The Commissioner of Motor Vehicles is authorized to enter into reciprocal agreements or plans on behalf of the state of Connecticut with the appropriate authorities of any of the states of the United States, the District of Columbia, or any state or province of any country providing for the registration of commercial vehicles on an apportionment or allocation basis, and may, in the exercise of this authority, enter into and become a member of the International Registration Plan developed by the American Association of Motor Vehicle Administrators. Any such reciprocal agreement or plan may provide for but shall not be limited to the following: (1) Full reciprocity in accordance with such agreement or plan for commercial vehicles not based in Connecticut, operated solely in interstate commerce and of specified types or gross or unladen weights, in exchange for equivalent reciprocity for Connecticut based commercial vehicles; (2) reciprocal exchange of audits of records of the owners of such commercial vehicles by the states participating in any such agreement or plan; (3) any other matters which would facilitate the administration of such agreement or plan, including exchange of information for audits, enforcement activities and collection and disbursement of proportional registration fees for other jurisdictions in the case of Connecticut based commercial vehicles.

(b) Any reciprocity agreement, arrangement or declaration relating to commercial vehicles in effect between this state and any jurisdiction not a party to such reciprocal agreement or plan, or which relates to any matters not covered in such reciprocal agreement or plan shall continue in force and effect until specifically amended or revoked as provided by law.

(c) Notwithstanding any such agreement or plan, (1) any such commercial vehicle garaged at any fixed location or which leaves from and returns to one or more points within this state in the normal course of operations, shall be taxable in this state as personal property in the town where such vehicle is garaged; (2) registration shall be denied any such vehicle if any personal property taxes are unpaid with respect to such vehicle, as provided in section 14-33; (3) any such vehicle based in this state shall be subject to the provisions of sections 14-12, 14-15, 14-15a, 14-16a and chapter 247.

(d) At such time as the state of Connecticut may enter into and become a member of the International Registration Plan pursuant to subsection (a) of this section, the provisions of said plan, as it may be amended from time to time, which are concerned with the registration of any vehicle or the fees which relate to any such registration shall control whenever any special act or any provision of the general statutes, except subsection (c) of this section, conflicts with any provision of said plan. A copy of the plan, as it may be amended from time to time, shall be maintained on file by the Commissioner of Motor Vehicles at the main office of the department, and shall be available for public inspection.

(e) Any commercial vehicle that is required to be registered in another jurisdiction shall not operate on any highway of the state without being so registered. Any commercial vehicle that is registered in any other jurisdiction and is eligible for registration on an apportionment basis shall not be operated on any highway without such registration or a seventy-two-hour trip permit registration issued by the commissioner. Any person who owns any motor vehicle operated in violation of this subsection shall be fined five hundred dollars for the first offense, and for each subsequent offense, not less than one thousand dollars nor more than two thousand dollars, except if the motor vehicle has a gross vehicle weight rating of more than sixty thousand pounds, such owner shall be fined one thousand dollars for the first offense, and for each subsequent offense, not less than two thousand dollars nor more than four thousand dollars.

(P.A. 76-107, S. 1, 2; P.A. 78-222; P.A. 96-167, S. 5; P.A. 08-150, S. 6; P.A. 11-213, S. 10.)

History: P.A. 78-222 added Subsec. (d) re effect of International Registration Plan on fees; P.A. 96-167 added Subsec. (e) re registration requirements for commercial vehicles registered in any other jurisdiction and eligible for registration on apportionment basis; P.A. 08-150 amended Subsec. (d) to add reference to the plan “as it may be amended from time to time” and require a copy of the plan to be maintained on file by commissioner at the main office of department and be available for public inspection; P.A. 11-213 amended Subsec. (e) to prohibit operation of unregistered commercial vehicle required to be registered in another jurisdiction and to change “gross weight” to “gross vehicle weight rating”, effective July 1, 2011.

See Sec. 20-427a re commissioner’s duty to deny registration for commercial motor vehicle of contractor who is in violation of Sec. 20-420 or 20-432.



Section 14-35 - Transporter’s registration.

(a) Any person who in the opinion of the commissioner is qualified may apply for a transporter’s registration and number plate. The applicant shall furnish such information as the commissioner requires on forms to be furnished by the commissioner. All transporter registrations issued pursuant to this section shall expire annually on the last day of March. Not later than January 1, 1989, the commissioner shall adopt regulations in accordance with the provisions of chapter 54 specifically identifying (1) the types of vehicles which may be registered under a transporter’s number plate and (2) limitations on the use of such plate, including the purposes for which such plate may be used.

(b) The applicant shall, instead of registering each motor vehicle owned by such applicant or temporarily in the applicant’s custody, have issued to such applicant by the commissioner a general distinguishing number. Thereupon, each motor vehicle owned by the applicant or temporarily in the applicant’s custody shall be regarded as registered under and having assigned to it the distinguishing number. The commissioner shall charge a fee at the rate of two hundred fifty dollars per annum for each general distinguishing number.

(c) A registrant shall furnish proof of financial responsibility to the commissioner as provided by section 14-112.

(d) Except as provided in this subsection, no registrant shall rent or allow or cause to be rented, operate or allow or cause to be operated for hire, use or cause to be used for the purpose of conveying passengers, merchandise or freight for hire, or operate as a commercial vehicle with a load, any motor vehicle registered under a transporter number plate. The number plate shall not be loaned to any person and shall not be used by its holder for personal purposes. The registrant who holds a transporter number plate may operate, or cause to be operated by a bona fide employee, motor vehicles for the purpose of transportation or repossession of motor vehicles owned by him or temporarily in his custody. Such number plate may be used for the movement on a contract or other basis of a storage or office trailer, house trailer, modular building or similar, nonpower trailing unit having unitized construction and to which a removable axle assembly is attached. Any dealer in boats may use, or allow or cause to be used, any trailer so registered for the purpose of transporting a boat or boats, together with any necessary equipment, between a demonstration site and his established place of business.

(e) Any person who violates any provision of subsection (d) of this section shall be fined not less than two hundred fifty dollars nor more than five hundred dollars.

(1955, S. 1294d; 1961, P.A. 581, S. 5; 1967, P.A. 97; 1969, P.A. 759, S. 3; P.A. 74-26, S. 2; P.A. 75-213, S. 8, 53; 75-577, S. 19, 126; P.A. 84-254, S. 28, 63; 84-429, S. 14; P.A. 86-383, S. 4, 6; P.A. 87-43, S. 2, 4; 87-329, S. 4; P.A. 88-50, S. 1, 2; P.A. 90-263, S. 60, 74; P.A. 02-70, S. 20, 67; June 30 Sp. Sess. P.A. 03-4, S. 29.)

History: 1961 act increased fees in Subsec. (b) from $10 and $20, respectively; 1967 act amended Subsec. (c) to allow use of dealers’ trailers to transport boats between demonstration site and dealership; 1969 act increased fees for plates on passenger vehicles and house trailers from $13 to $25 and for plates on commercial motor vehicles from $25 to $50 in Subsec. (b); P.A. 74-26 replaced “plates” with “plate”; P.A. 75-213 increased plate fee for passenger vehicles and house trailer to $33 and for commercial vehicles to $65 in Subsec. (b); P.A. 75-577 added Subsec. (d); P.A. 84-254 amended Subsec. (b) to increase the fees for registration and plates, scheduling the increases to take effect as of July 1 of 1984, 1986, 1988 and 1992, and to insert Subdiv. indicators; P.A. 84-429 relettered Subsecs., rephrased provisions and made other technical changes; P.A. 86-383 amended Subsec. (a) to restrict applicants for a transporter’s registration to persons owning a motor vehicle that may not otherwise be registered; P.A. 87-43 amended Subsec. (a) to authorize persons who in the opinion of the commissioner are qualified to apply for a transporter’s registration and to require all such registrations to expire on March 31, 1988; P.A. 87-329 amended Subsec. (b), maintaining the fees at the levels existing on and after July 1, 1986, and decreasing the fees effective July 1, 1992, to the levels formerly existing on and after July 1, 1988; P.A. 88-50 amended Subsec. (a) to require the expiration of registrations annually on the last day of March in lieu of March 31, 1988, and the adoption of regulations, and amended Subsec. (e) to require a fine of a minimum of $250 and a maximum of $500 for violation of Subsec. (d) in lieu of infraction penalty; P.A. 90-263 amended Subsec. (b)(3) to substitute “trucks or other motor vehicles with a commercial registration” for “commercial motor vehicles”; P.A. 02-70 amended Subsec. (b) to make technical changes, to eliminate the issuance of two classes of transporter registrations with accompanying fees and to require commissioner to charge a fee of $114 per annum for each general distinguishing number, effective July 1, 2002, and amended Subsec. (d) to insert an exception with respect to provisions of subsection, to substitute “transporter” for “transportation” number plate, to make a technical change and to permit the use of transporter number plates to move a storage or office trailer, house trailer, modular building or similar, nonpower trailing unit with unitized construction and to which a removable axle assembly is attached, effective June 3, 2002; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (b) to increase fee for transporter’s general distinguishing number from $114 to $250, effective January 1, 2004.



Section 14-35a - Restrictions on owner of motor vehicle with suspended registration. Prohibitions on operation of motor vehicle by motor carrier. Penalties.

(a) In any case where the Commissioner of Motor Vehicles is authorized or required by any section of this title to suspend the registration of a motor vehicle, the commissioner may, for the period that is specified for such suspension, suspend the privilege of the owner to transfer such suspended registration, to register any other motor vehicle or, in the case of a nonresident, to operate any motor vehicle on the highways of this state.

(b) No motor carrier, as defined in 49 CFR Section 390.5, as amended from time to time, shall operate any motor vehicle on the highways of this state, or knowingly permit such operation of any motor vehicle, the registration of which has been suspended or revoked by the commissioner, or by any federal agency acting pursuant to any provision of federal law.

(c) No motor carrier, as defined in 49 CFR Section 390.5, as amended from time to time, shall operate or cause to be operated any motor vehicle on the highways of this state if: (1) The Federal Motor Carrier Safety Administration has issued an order pursuant to 49 CFR Part 385 or 386, as amended from time to time, that prohibits such motor carrier from operating; or (2) such motor carrier is operating without operating authority or beyond the scope of such authority pursuant to 49 CFR Section 392.9a, as amended from time to time.

(d) Any motor carrier who violates the provisions of subsection (b) or (c) of this section shall, for a first offense, be fined not less than five hundred dollars or more than one thousand dollars or imprisoned not more than three months, or both, and, for any subsequent offense, be fined not less than one thousand dollars or more than two thousand dollars or imprisoned not more than one year, or both.

(P.A. 04-217, S. 21; P.A. 09-187, S. 23; P.A. 11-213, S. 11; P.A. 12-80, S. 161.)

History: P.A. 04-217 effective July 1, 2004; P.A. 09-187 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re motor carriers; P.A. 11-213 made a technical change in Subsec. (b), added new Subsec. (c) prohibiting motor carrier operation in violation of federal law and redesignated existing Subsec. (c) as Subsec. (d) and amended same to add reference to new Subsec. (c), effective July 1, 2011; P.A. 12-80 amended Subsec. (d) to replace maximum term of imprisonment for first offense of “ninety days” with “three months” and make technical changes.



Section 14-36 - *(See end of section for amended version of subsection (e) and effective date.) Motor vehicle operator’s license.

(a) Motor vehicle operator’s license required for operation of motor vehicle. Except as otherwise provided by this section and section 14-40a, no person shall operate a motor vehicle on any public highway of this state or private road on which a speed limit has been established in accordance with subsection (a) of section 14-218a until such person has obtained a motor vehicle operator’s license.

(b) Adult instruction permit. Out-of-state license holders. Minimum age. (1) A person eighteen years of age or older who does not hold a motor vehicle operator’s license may not operate a motor vehicle on the public highways of the state for the purpose of instruction until such person has applied for and obtained an adult instruction permit from the commissioner. Such person shall not be eligible for an adult instruction permit if such person has had a motor vehicle operator’s license or privilege suspended or revoked. An adult instruction permit shall entitle the holder, while such holder has the permit in his or her immediate possession, to operate a motor vehicle on the public highways, provided such holder is under the instruction of, and accompanied by, a person who holds an instructor’s license issued under the provisions of section 14-73 or a person twenty years of age or older who has been licensed to operate, for at least four years preceding the instruction, a motor vehicle of the same class as the motor vehicle being operated and who has not had his or her motor vehicle operator’s license suspended by the commissioner during the four-year period preceding the instruction. The Commissioner of Motor Vehicles shall not issue a motor vehicle operator’s license to any person holding an adult instruction permit who has held such permit for less than ninety days unless such person (A) is a member of the armed forces on active duty outside the state, or (B) has previously held a Connecticut motor vehicle operator’s license. (2) A person holding a valid out-of-state motor vehicle operator’s license may operate a motor vehicle for a period of thirty days following such person’s establishment of residence in Connecticut, if the motor vehicle is of the same class as that for which his or her out-of-state motor vehicle operator’s license was issued. (3) No person may cause or permit the operation of a motor vehicle by a person under sixteen years of age.

(c) Youth instruction permit. (1) A person who is sixteen or seventeen years of age and who has not had a motor vehicle operator’s license or right to operate a motor vehicle in this state suspended or revoked may apply to the Commissioner of Motor Vehicles for a youth instruction permit. The commissioner may issue a youth instruction permit to an applicant after the applicant has passed a vision screening and test as to knowledge of the laws concerning motor vehicles and the rules of the road, has paid the fee required by subsection (v) of section 14-49 and has filed a certificate, in such form as the commissioner prescribes, requesting or consenting to the issuance of the youth instruction permit and the motor vehicle operator’s license, signed by (A) one or both parents or foster parents of the applicant, as the commissioner requires, (B) the legal guardian of the applicant, (C) the applicant’s spouse, if the spouse is eighteen years of age or older, or (D) if the applicant has no qualified spouse and such applicant’s parent or foster parent or legal guardian is deceased, incapable, domiciled without the state or otherwise unavailable or unable to sign or file the certificate, the applicant’s stepparent, grandparent, or uncle or aunt by blood or marriage, provided such person is eighteen years of age or older. The commissioner may, for the more efficient administration of the commissioner’s duties, appoint any drivers’ school licensed in accordance with the provisions of section 14-69 or any secondary school providing instruction in motor vehicle operation and highway safety in accordance with section 14-36e to issue a youth instruction permit, subject to such standards and requirements as the commissioner may prescribe in regulations adopted in accordance with chapter 54. Each youth instruction permit shall expire two years from the date of issuance, on the date the holder of the permit is issued a motor vehicle operator’s license or on the date the holder attains the age of eighteen years, whichever is earlier. (2) The youth instruction permit shall entitle the holder, while such holder has the permit in his or her immediate possession, to operate a motor vehicle on the public highways, provided such holder is under the instruction of, and accompanied by, a person who holds an instructor’s license issued under the provisions of section 14-73 or a person twenty years of age or older who has been licensed to operate, for at least four years preceding the instruction, a motor vehicle of the same class as the motor vehicle being operated and who has not had his or her motor vehicle operator’s license suspended by the commissioner during the four-year period preceding the instruction. (3) Unless the holder of the permit is under the instruction of and accompanied by a person who holds an instructor’s license issued under the provisions of section 14-73, no passenger in addition to the person providing instruction shall be transported unless such passenger is a parent or legal guardian of the holder of the permit. (4) The holder of a youth instruction permit who (A) is an active member of a certified ambulance service, as defined in section 19a-175, (B) has commenced an emergency vehicle operator’s course that conforms to the national standard curriculum developed by the United States Department of Transportation, and (C) has had state and national criminal history records checks conducted by the certified ambulance service or by the municipality in which such ambulance service is provided, shall be exempt from the provisions of subdivisions (2) and (3) of this subsection only when such holder is en route to or from the location of the ambulance for purposes of responding to an emergency call. (5) The commissioner may revoke any youth instruction permit used in violation of the limitations imposed by subdivision (2) or (3) of this subsection.

(d) Operator’s license requirements for persons sixteen or seventeen years of age. (1) No motor vehicle operator’s license shall be issued to any applicant who is sixteen or seventeen years of age unless the applicant has held a youth instruction permit and has satisfied the requirements specified in this subsection. The applicant shall (A) present to the Commissioner of Motor Vehicles a certificate of the successful completion (i) in a public secondary school, a state technical high school or a private secondary school of a full course of study in motor vehicle operation prepared as provided in section 14-36e, (ii) of training of similar nature provided by a licensed drivers’ school approved by the commissioner, or (iii) of home training in accordance with subdivision (2) of this subsection, including, in each case, or by a combination of such types of training, successful completion of: Not less than forty clock hours of behind-the-wheel, on-the-road instruction for applicants to whom a youth instruction permit is issued on or after August 1, 2008; (B) present to the commissioner a certificate of the successful completion of a course of not less than eight hours relative to safe driving practices, including a minimum of four hours on the nature and the medical, biological and physiological effects of alcohol and drugs and their impact on the operator of a motor vehicle, the dangers associated with the operation of a motor vehicle after the consumption of alcohol or drugs by the operator, the problems of alcohol and drug abuse and the penalties for alcohol and drug-related motor vehicle violations; and (C) pass an examination which may include a comprehensive test as to knowledge of the laws concerning motor vehicles and the rules of the road in addition to the test required under subsection (c) of this section and shall include an on-the-road skills test as prescribed by the commissioner. At the time of application and examination for a motor vehicle operator’s license, an applicant sixteen or seventeen years of age shall have held a youth instruction permit for not less than one hundred eighty days, except that an applicant who presents a certificate under subparagraph (A)(i) or subparagraph (A)(ii) of this subdivision shall have held a youth instruction permit for not less than one hundred twenty days and an applicant who is undergoing training and instruction by the handicapped driver training unit in accordance with the provisions of section 14-11b shall have held such permit for the period of time required by said unit. The Commissioner of Motor Vehicles shall approve the content of the safe driving instruction at drivers’ schools, high schools and other secondary schools. Subject to such standards and requirements as the commissioner may impose, the commissioner may authorize any drivers’ school, licensed in good standing in accordance with the provisions of section 14-69, or secondary school driver education program authorized pursuant to the provisions of section 14-36e, to administer the comprehensive test as to knowledge of the laws concerning motor vehicles and the rules of the road, required pursuant to subparagraph (C) of this subdivision, as part of the safe driving practices course required pursuant to subparagraph (B) of this subdivision, and to certify to the commissioner, under oath, the results of each such test administered. Such hours of instruction required by this subdivision shall be included as part of or in addition to any existing instruction programs. Any fee charged for the course required under subparagraph (B) of this subdivision shall not exceed one hundred fifty dollars. Any applicant sixteen or seventeen years of age who, while a resident of another state, completed the course required in subparagraph (A) of this subdivision, but did not complete the safe driving course required in subparagraph (B) of this subdivision, shall complete the safe driving course. The commissioner may waive any requirement in this subdivision, except for that in subparagraph (C) of this subdivision, in the case of an applicant sixteen or seventeen years of age who holds a valid motor vehicle operator’s license issued by any other state, provided the commissioner is satisfied that the applicant has received training and instruction of a similar nature.

(2) The commissioner may accept as evidence of sufficient training under subparagraph (A) of subdivision (1) of this subsection home training as evidenced by a written statement signed by the spouse of a married minor applicant, or by a parent, grandparent, foster parent or legal guardian of an applicant which states that the applicant has obtained a youth instruction permit and has successfully completed a driving course taught by the person signing the statement, that the signer has had an operator’s license for at least four years preceding the date of the statement, and that the signer has not had such license suspended by the commissioner for at least four years preceding the date of the statement or, if the applicant has no spouse, parent, grandparent, foster parent or guardian so qualified and available to give the instruction, a statement signed by the applicant’s stepparent, brother, sister, uncle or aunt, by blood or marriage, provided the person signing the statement is qualified.

(3) If the commissioner requires a written test of any applicant under this section, the test shall be given in English or Spanish at the option of the applicant, provided the commissioner shall require that the applicant shall have sufficient understanding of English for the interpretation of traffic control signs.

(4) The Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to implement the purposes of this subsection concerning the requirements for behind-the-wheel, on-the-road instruction, the content of safe driving instruction at drivers’ schools, high schools and other secondary schools, and the administration and certification of required testing.

*(e) Requirements for issuance of operator’s license. (1) No motor vehicle operator’s license shall be issued until (A) the applicant signs and files with the commissioner an application under oath, or made subject to penalties for false statement in accordance with section 53a-157b, and (B) the commissioner is satisfied that the applicant is sixteen years of age or older and is a suitable person to receive the license. (2) An applicant for a new motor vehicle operator’s license shall, in the discretion of the commissioner, file, with the application, a copy of such applicant’s birth certificate or other prima facie evidence of date of birth and evidence of identity. (3) Before granting a license to any applicant who has not previously held a Connecticut motor vehicle operator’s license, or who has not operated a motor vehicle during the preceding two years, the commissioner shall require the applicant to demonstrate personally to the commissioner, a deputy or a motor vehicle inspector or an agent of the commissioner, in such manner as the commissioner directs, that the applicant is a proper person to operate motor vehicles of the class for which such applicant has applied, has sufficient knowledge of the mechanism of the motor vehicles to ensure their safe operation by him or her and has satisfactory knowledge of the laws concerning motor vehicles and the rules of the road. The knowledge test of an applicant for a class D motor vehicle operator’s license may be administered in such form as the commissioner deems appropriate, including audio, electronic or written testing. Such knowledge test shall be administered in English, Spanish or any language spoken at home by at least one per cent of the state’s population, according to statistics prepared by the United States Census Bureau, based on the most recent decennial census. Each such knowledge test shall include a question concerning highway work zone safety and the responsibilities of an operator of a motor vehicle under section 14-212d. Each such knowledge test shall include not less than one question concerning distracted driving, the use of mobile telephones and electronic devices by motor vehicle operators or the responsibilities of motor vehicle operators under section 14-296aa. If any such applicant has held a license from a state, territory or possession of the United States where a similar examination is required, or if any such applicant is a person honorably separated from the United States armed forces who applies within two years following the separation and who, prior to the separation, held a military operator’s license for motor vehicles of the same class as that for which such applicant has applied, the commissioner may waive part or all of the examination. When the commissioner is satisfied as to the ability and competency of any applicant, the commissioner may issue to such applicant a license, either unlimited or containing such limitations as the commissioner deems advisable, and specifying the class of motor vehicles which the licensee is eligible to operate. (4) If any applicant or operator license holder has any health problem which might affect such person’s ability to operate a motor vehicle safely, the commissioner may require the applicant or license holder to demonstrate personally or otherwise establish that, notwithstanding such problem, such applicant or license holder is a proper person to operate a motor vehicle, and the commissioner may further require a certificate of such applicant’s condition, signed by a medical authority designated by the commissioner, which certificate shall in all cases be treated as confidential by the commissioner. A license, containing such limitation as the commissioner deems advisable, may be issued or renewed in any case, but nothing in this section shall be construed to prevent the commissioner from refusing a license, either limited or unlimited, to any person or suspending a license of a person whom the commissioner determines to be incapable of safely operating a motor vehicle. Consistent with budgetary allotments, each motor vehicle operator’s license issued to or renewed by a deaf or hearing impaired person shall, upon the request of such person, indicate such impairment. Such person shall submit a certificate stating such impairment, in such form as the commissioner may require and signed by a licensed health care practitioner. (5) The issuance of a motor vehicle operator’s license to any applicant who is the holder of a license issued by another state shall be subject to the provisions of sections 14-111c and 14-111k.

(f) Limited license. No person issued a limited license shall operate (1) a motor vehicle in violation of the limitations imposed by such license, or (2) any motor vehicle other than the motor vehicle for which such person’s right to operate is limited.

(g) Ignition interlock device. The commissioner may place a restriction on the motor vehicle operator’s license of any person or on any special operator’s permit issued to any person in accordance with the provisions of section 14-37a that restricts the holder of such license or permit to the operation of a motor vehicle that is equipped with an approved ignition interlock device, as defined in section 14-227j, for such time as the commissioner shall prescribe, if such person has been: (1) Convicted for a first or second time of a violation of subdivision (2) of subsection (a) of section 14-227a, and has served not less than forty-five days of the prescribed period of suspension for such conviction, in accordance with the provisions of subsections (g) and (i) of section 14-227a; (2) ordered by the Superior Court not to operate any motor vehicle unless it is equipped with an approved ignition interlock device, in accordance with the provisions of section 14-227j; (3) granted a reversal or reduction of such person’s license suspension or revocation, in accordance with the provisions of subsection (i) of section 14-111; (4) issued a motor vehicle operator’s license upon the surrender of an operator’s license issued by another state and such previously held license contains a restriction to the operation of a motor vehicle equipped with an ignition interlock device; (5) convicted of a violation of section 53a-56b or 53a-60d; or (6) permitted by the commissioner to be issued or to retain an operator’s license subject to reporting requirements concerning such person’s physical condition, in accordance with the provisions of subsection (e) of this section and sections 14-45a to 14-46g, inclusive.

(h) Driving history record check. Before issuing a motor vehicle operator’s license in accordance with this section or section 14-44c, the commissioner shall request information from the National Driver Registry and the Commercial Driver License Information System, in accordance with the provisions of 49 CFR section 383.73. Each driving history record shall contain a notation of the date on which such inquiry was made.

(i) Penalties. (1) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction and be fined not less than seventy-five dollars or more than ninety dollars and, for any subsequent offense, shall be fined not less than two hundred fifty dollars or more than three hundred fifty dollars or be imprisoned not more than thirty days, or both.

(2) In addition to the penalty prescribed under subdivision (1) of this subsection, any person who violates any provision of this section who (A) has, prior to the commission of the present violation, committed a violation of this section or subsection (a) of section 14-215, shall be fined not more than five hundred dollars or sentenced to perform not more than one hundred hours of community service, or (B) has, prior to the commission of the present violation, committed two or more violations of this section or subsection (a) of section 14-215, or any combination thereof, shall be sentenced to a term of imprisonment of one year, ninety days of which may not be suspended or reduced in any manner.

(j) Regulations. The Commissioner of Motor Vehicles may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(1949 Rev., S. 2377; 1949, S. 1295d; 1953, S. 1296d; 1957, P.A. 117; 411; 437, S. 2; 599, S. 3; September, 1957, P.A. 23, S. 1; 1959, P.A. 309, S. 1; 1961, P.A. 481, S. 1; 1963, P.A. 150; 550, S. 2; February, 1965, P.A. 361, S. 3; 1967, P.A. 458, S. 3; 614, S. 1; 807, S. 3; 832, S. 4; 1969, P.A. 55, S. 1; 445, S. 1; 807, S. 1, 2; 1972, P.A. 127, S. 13; P.A. 73-507; 73-605, S. 1; P.A. 74-33; 74-36, S. 1; P.A. 76-263, S. 3, 9; P.A. 77-256, S. 1, 4; P.A. 79-7; P.A. 81-172, S. 17; P.A. 82-223, S. 9; P.A. 83-452; 83-491; 83-577, S. 15; P.A. 84-429, S. 15; 84-546, S. 40, 173; P.A. 86-90, S. 1; P.A. 89-242, S. 1, 7; P.A. 90-265, S. 1, 8; P.A. 91-13, S. 1, 3; P.A. 93-341, S. 9; P.A. 95-181, S. 2; P.A. 96-244, S. 35, 63; 96-248, S. 1, 4; P.A. 97-1, S. 1, 4; 97-236, S. 24, 27; June 18 Sp. Sess. P.A. 97-8, S. 73, 88; P.A. 02-70, S. 52, 66; P.A. 03-171, S. 1; 03-265, S. 20; P.A. 04-217, S. 2; 04-257, S. 22; P.A. 05-54, S. 1; 05-215, S. 3; 05-218, S. 20; P.A. 06-130, S. 2; 06-196, S. 281; P.A. 07-167, S. 20, 22; P.A. 08-32, S. 2, 3; 08-150, S. 57; P.A. 09-187, S. 2, 51; P.A. 11-48, S. 53; 11-51, S. 218; 11-213, S. 12, 13, 58; P.A. 12-81, S. 37; 12-116, S. 87; P.A. 13-92, S. 3; 13-271, S. 50, 56; 13-277, S. 22.)

*Note: On and after January 1, 2015, subsection (e) of this section, as amended by section 2 of public act 13-89, is to read as follows:

“(e) Requirements for issuance of operator’s license. (1) No motor vehicle operator’s license shall be issued until (A) the applicant signs and files with the commissioner an application under oath, or made subject to penalties for false statement in accordance with section 53a-157b, and (B) the commissioner is satisfied that the applicant is sixteen years of age or older and is a suitable person to receive the license. (2) Except any applicant described in section 14-36m, an applicant for a new motor vehicle operator’s license shall, in the discretion of the commissioner, file, with the application, a copy of such applicant’s birth certificate or other prima facie evidence of date of birth and evidence of identity. (3) Before granting a license to any applicant who has not previously held a Connecticut motor vehicle operator’s license, or who has not operated a motor vehicle during the preceding two years, the commissioner shall require the applicant to demonstrate personally to the commissioner, a deputy or a motor vehicle inspector or an agent of the commissioner, in such manner as the commissioner directs, that the applicant is a proper person to operate motor vehicles of the class for which such applicant has applied, has sufficient knowledge of the mechanism of the motor vehicles to ensure their safe operation by him or her and has satisfactory knowledge of the laws concerning motor vehicles and the rules of the road. The knowledge test of an applicant for a class D motor vehicle operator’s license may be administered in such form as the commissioner deems appropriate, including audio, electronic or written testing. Such knowledge test shall be administered in English, Spanish or any language spoken at home by at least one per cent of the state’s population, according to statistics prepared by the United States Census Bureau, based on the most recent decennial census. If any such applicant has held a license from a state, territory or possession of the United States where a similar examination is required, or if any such applicant is a person honorably separated from the United States armed forces who applies within two years following the separation and who, prior to the separation, held a military operator’s license for motor vehicles of the same class as that for which such applicant has applied, the commissioner may waive part or all of the examination. When the commissioner is satisfied as to the ability and competency of any applicant, the commissioner may issue to such applicant a license, either unlimited or containing such limitations as the commissioner deems advisable, and specifying the class of motor vehicles which the licensee is eligible to operate. (4) If any applicant or operator license holder has any health problem which might affect such person’s ability to operate a motor vehicle safely, the commissioner may require the applicant or license holder to demonstrate personally or otherwise establish that, notwithstanding such problem, such applicant or license holder is a proper person to operate a motor vehicle, and the commissioner may further require a certificate of such applicant’s condition, signed by a medical authority designated by the commissioner, which certificate shall in all cases be treated as confidential by the commissioner. A license, containing such limitation as the commissioner deems advisable, may be issued or renewed in any case, but nothing in this section shall be construed to prevent the commissioner from refusing a license, either limited or unlimited, to any person or suspending a license of a person whom the commissioner determines to be incapable of safely operating a motor vehicle. Consistent with budgetary allotments, each motor vehicle operator’s license issued to or renewed by a deaf or hearing impaired person shall, upon the request of such person, indicate such impairment. Such person shall submit a certificate stating such impairment, in such form as the commissioner may require and signed by a licensed health care practitioner. (5) The issuance of a motor vehicle operator’s license to any applicant who is the holder of a license issued by another state shall be subject to the provisions of sections 14-111c and 14-111k.”

(1949 Rev., S. 2377; 1949, S. 1295d; 1953, S. 1296d; 1957, P.A. 117; 411; 437, S. 2; 599, S. 3; September, 1957, P.A. 23, S. 1; 1959, P.A. 309, S. 1; 1961, P.A. 481, S. 1; 1963, P.A. 150; 550, S. 2; February, 1965, P.A. 361, S. 3; 1967, P.A. 458, S. 3; 614, S. 1; 807, S. 3; 832, S. 4; 1969, P.A. 55, S. 1; 445, S. 1; 807, S. 1, 2; 1972, P.A. 127, S. 13; P.A. 73-507; 73-605, S. 1; P.A. 74-33; 74-36, S. 1; P.A. 76-263, S. 3, 9; P.A. 77-256, S. 1, 4; P.A. 79-7; P.A. 81-172, S. 17; P.A. 82-223, S. 9; P.A. 83-452; 83-491; 83-577, S. 15; P.A. 84-429, S. 15; 84-546, S. 40, 173; P.A. 86-90, S. 1; P.A. 89-242, S. 1, 7; P.A. 90-265, S. 1, 8; P.A. 91-13, S. 1, 3; P.A. 93-341, S. 9; P.A. 95-181, S. 2; P.A. 96-244, S. 35, 63; 96-248, S. 1, 4; P.A. 97-1, S. 1, 4; 97-236, S. 24, 27; June 18 Sp. Sess. P.A. 97-8, S. 73, 88; P.A. 02-70, S. 52, 66; P.A. 03-171, S. 1; 03-265, S. 20; P.A. 04-217, S. 2; 04-257, S. 22; P.A. 05-54, S. 1; 05-215, S. 3; 05-218, S. 20; P.A. 06-130, S. 2; 06-196, S. 281; P.A. 07-167, S. 20, 22; P.A. 08-32, S. 2, 3; 08-150, S. 57; P.A. 09-187, S. 2, 51; P.A. 11-48, S. 53; 11-51, S. 218; 11-213, S. 12, 13, 58; P.A. 12-81, S. 37; 12-116, S. 87; P.A. 13-89, S. 2; 13-92, S. 3; 13-271, S. 50, 56; 13-277, S. 2.)

History: 1959 act added to Subsec. (a) provision for waiver of certificate requirement for persons eighteen to twenty-one in hardship cases; 1961 act added provisions re home training certificates to Subsec. (a); 1963 acts added provisions for 60-day operation under out-of-state license and for request by spouse of minor applicant for issuance of license to such applicant and for signing of home training certificate by such spouse to Subsec. (a); 1965 act added references to schools in driver training course provisions in Subsec. (a); 1967 acts clarified provisions by referring to licenses for operation of different classes of vehicles, deleted references to certificates of behind-the-wheel training from secondary or vocational schools, added provision re filing birth certificate copy with application for license and added Subsec. (e) re definition of motor vehicle; 1969 acts required instructor accompanying learning driver to be at least twenty-one and to have held license for at least 2 years, allowed certificate of request, consent or instruction to be signed by stepparent, uncle or aunt under certain conditions, added provision re written examination in English or Spanish and allowed waiver of part or all of licensure examination for persons holding license from territory or possession of U.S.; 1972 act amended provisions to reflect change in age of majority from 21 to 18; P.A. 73-507 specified that behind-the-wheel instruction by drivers’ training school be “given on the roads and highways of this state”; P.A. 73-605 allowed brother or sister to sign instruction certificate and added requirement that brother, sister, stepparent, uncle or aunt sign certificate when spouse, parent or guardian is not available to give instruction; P.A. 74-33 added special provision for waiver of examination when applicant recently serving in armed forces and holding military license for class of vehicles he is applying for license to drive; P.A. 74-36 allowed foster parents to sign certificates of request, consent or instruction; P.A. 76-263 made provisions of Subsec. (b) generally applicable to applicants who have not held Connecticut license during the preceding 4, rather than 2, years; P.A. 77-256 repealed change in applicability provision of Subsec. (b) enacted in 1976 act; P.A. 79-7 substituted “on the road” instruction for instruction “given on the roads and highways of this state” and allowed grandparents to sign instruction certificate; P.A. 81-172 required an operator’s license for driving on a private road with established speed limit; P.A. 82-223 amended Subsec. (d) by specifying that the commission of a first offense constituted an infraction and establishing a minimum fine therefor of $25; P.A. 83-452 amended Subsec. (a), eliminating the 30-day limitation on the right of a student driver to operate a motor vehicle while under instruction; P.A. 83-491 amended Subsec. (b), providing that a license issued to or renewed by a deaf or hearing impaired person on or after October 1, 1983, shall indicate such impairment upon that person’s request; P.A. 83-577 amended Subsec. (d) by increasing the minimum fine for a first offense from $25 to $35; P.A. 84-429 relettered Subsecs., rephrased provisions, transferred provision re license recall in Subsec. (d) to Sec. 14-38(a), a provision re classifications in Subsec. (f) to Sec. 14-36a(c) and made other technical changes; P.A. 84-546 made technical change, overridden in part by P.A. 84-429; P.A. 86-90 amended Subsec. (d)(2) to require signer of home training certificate to hold operator’s license for a minimum of 4 years, to eliminate reference to age of such signer and to provide that such certificate be on file for 30 days before applicant may take examination; P.A. 89-242 amended Subsec. (d)(2) to require applicants between 16 and 18 years old to present proof of successful completion of a course relative to safe driving and alcohol and drug education and to authorize the motor vehicle commissioner to adopt regulations concerning the content of safe driving instruction at drivers’ schools; P.A. 90-265 amended Subsec. (e) to replace reference to applicant who “suffers from any physical defect or from any disease” with reference to applicant or operator license holder who has any health problem, and to authorize commissioner to suspend license of person determined to be incapable of safely operating a motor vehicle; P.A. 91-13 amended Subsec. (e) to require each part of license examination to be conducted on same day at same location; P.A. 93-341 amended Subsec. (b)(2) to reduce from 60 to 30 the number of days during which a person holding a valid out-of-state motor vehicle operator’s license could operate a motor vehicle following establishment of residence in Connecticut, if the motor vehicle was of the same class as that for which his out-of-state motor vehicle operator’s license was issued; P.A. 95-181 amended Subsec. (g) by increasing the minimum fine for a first offense from $35 to $75 and the maximum fine from $50 to $90, adding a minimum fine of $250 for any subsequent offense and increasing the maximum fine from $100 to $350 for any such offense; P.A. 96-244 amended Subsec. (d) to transfer authority for the content of safe driving instruction at high schools and other secondary schools from the Commissioner of Education to the Commissioner of Motor Vehicles, effective July 1, 1996; P.A. 96-248 amended Subsec. (b) to eliminate provisions authorizing person 16 years of age or older to operate a motor vehicle without license and requiring instructor to have full control of motor vehicle and to authorize issuance of a learner’s permit on or after January 1, 1997, to persons 16 or 17 years of age, amended Subsec. (c) to require applicant for a new motor vehicle operator’s license to file evidence of identity with application, amended Subsec. (d) to increase number of hours of behind-the-wheel, on-the-road instruction from six to eight, to substitute “on-the-road skills test” for “examination”, to increase length of time within which home training certificate shall be on file with commissioner from 30 to 90 days and to insert references to “obtained a learner’s permit” where applicable and amended Subsec. (e) to eliminate requirement that each part of operator’s license examination be conducted on same day at same location, effective January 1, 1997; P.A. 97-1 restated the provisions of Subsecs. (b) to (e), inclusive, amended Subsec. (b) to restore language allowing persons 18 years of age or older to operate motor vehicles without an operator’s license if they meet two requirements, transferred provisions re learner’s permit from Subsec. (b) to (c), amended Subsec. (d) for consistency with provisions requiring a learner’s permit and to eliminate home training certificates, amended Subsec. (g) to eliminate reference to Subsec. “(a), (b), (c), (d) or (f)” and added new Subsec. (i), authorizing commissioner to adopt regulations to implement the provisions of this section, effective January 30, 1997; P.A. 97-236 amended Subsec. (c)(2) to restate provision re operation on a multiple-lane limited access highway and added exception thereto for permit holders under the instruction of a person who holds an instructor’s license, effective June 24, 1997; June 18 Sp. Sess. P.A. 97-8 amended Subsec. (c)(2) to add exemption and qualifications for ambulance service members, effective July 1, 1997; P.A. 02-70 amended Subsec. (d)(1) to increase the fee that may be charged for course on safe driving practices from $25 to $40, effective July 1, 2002, and added Subsec. (e)(5) providing that issuance of a motor vehicle operator’s license to an applicant who holds a license from another state shall be subject to provisions of Secs. 14-111c and 14-111k, effective January 1, 2003; P.A. 03-171 amended Subsec. (c) by deleting restrictions on holder of learner’s permit to operate motor vehicle on multiple-lane limited access highways, amended Subsec. (d) to increase from five to eight the number of hours of safe driving instruction a 16 or 17-year-old applicant must complete before being issued motor vehicle operator’s license, to increase from two to four the number of hours of instruction re the effects of alcohol and drugs on the operation of a motor vehicle that must be included as part of the eight hours of safe driving instruction, to change $40 fee for safe driving instruction to fee prescribed by commissioner by regulation, and to permit 16 or 17-year-old applicant who, while resident of another state, completed all but alcohol and drug portion of safe driving instruction to complete that portion at a fee prescribed by the commissioner by regulation, deleted former Subsec. (h) re definition and redesignated existing Subsec. (i) as Subsec. (h), making technical changes therein, and made technical changes in Subsecs. (a), (b), (c), (e) and (f), effective October 1, 2003, but not applicable to persons 16 or 17 years of age who applied for a learner’s permit on or before that date; P.A. 03-265 amended Subsec. (d)(1) by making identical changes to those made by P.A. 03-171 and adding requirement that signer of statement evidencing home training not have had license suspended by commissioner for at least 4 years preceding date of statement, effective July 9, 2003; P.A. 04-217 added new Subsec. (g) requiring information request from National Driver Registry and Commercial Driver License Information System prior to issuance of motor vehicle operator’s license, and redesignated existing Subsecs. (g) and (h) as new Subsecs. (h) and (i), effective January 1, 2005; P.A. 04-257 made technical changes in Subsec. (g), effective June 14, 2004; P.A. 05-54 amended Subsec. (d)(1) by adding Subpara. (A)(iii) re home training in accordance with Subdiv. (2) “or by a combination of such types of training”, changing “eight” to “twenty” re clock hours of instruction and making technical changes; P.A. 05-215 amended Subsec. (h) to designate existing provisions as Subdiv. (1) and add Subdiv. (2) re additional penalties for persons who have one or more prior violations of this section or Sec. 14-215(a); P.A. 05-218 amended Subsec. (e)(1)(A) to delete provisions re renewals need not be under oath and re application to state such information as commissioner requires and add provision re application made subject to penalties for false statement in accordance with Sec. 53a-157b; P.A. 06-130 amended Subsec. (d)(1)(C) to limit the 120-day learner’s permit period to only those applicants who produce a certificate from a secondary or vocational school program or from a licensed drivers’ school approved by the commissioner, effective June 2, 2006; P.A. 06-196 made a technical change in Subsec. (d)(2), effective June 7, 2006; P.A. 07-167 amended Subsec. (c) by adding new Subdivs. (3) and (4) re limitations on transportation of passengers by learner’s permit holder, redesignating existing provisions of Subdiv. (2) re exemption as Subdiv. (5), redesignating existing Subdiv. (3) as Subdiv. (6) and making conforming changes, and amended Subsec. (h)(2)(B) by changing penalty from term of imprisonment of 90 days which may not be suspended or reduced to term of imprisonment of one year, 90 days of which may not be suspended or reduced; P.A. 08-32 amended Subsec. (c) to eliminate separate three and six-month passenger restrictions by revising provisions in Subdiv. (3) and deleting former Subdiv. (4), to renumber existing Subdivs. (5) and (6) as new Subdivs. (4) and (5) and to make conforming changes, and amended Subsec. (d) in Subdiv. (1) to increase clock hours of behind-the-wheel, on-the-road instruction for persons issued a learner’s permit on or after August 1, 2008, from not less than 20 to not less than 40, to make test re motor vehicle laws and road rules permissive and to clarify that such test is in addition to test required under Subsec. (c) and, in Subdiv. (4), to authorize adoption of regulations to implement requirements for behind-the-wheel, on-the-road instruction, effective August 1, 2008; P.A. 08-150 added new Subsec. (g) re ignition interlock device (Revisor’s note: In 2009, existing Subsecs. (g), (h) and (i) were redesignated editorially by the Revisors as Subsecs. (h), (i) and (j), respectively, to conform section with the addition of new Subsec. (g) by P.A. 08-150; P.A. 09-187 amended Subsec. (c)(1)(D) to include grandparent, effective July 8, 2009 and amended Subsec. (d)(1) to make a technical change, make second test of laws concerning motor vehicles and rules of the road mandatory, add provision re authorization for driver’s school or secondary school driver education program to administer second test and replace former provisions re fee amount prescribed by regulation with provision establishing maximum course fees, and amended Subsec. (d)(4) to make a technical change and insert “and the administration and certification of required testing”, effective October 1, 2009; P.A. 11-48 amended Subsec. (g)(1) to make provisions applicable to person convicted for a “first” time violation of Sec. 14-227a(a)(2) and reduce minimum suspension period that must be served from “one year” to “forty-five days”, effective January 1, 2012; P.A. 11-51 made identical changes as P.A. 11-48, effective January 1, 2012; P.A. 11-213 amended Subsec. (d)(1)(C) to make inclusion of comprehensive test permissive, rather than mandatory, and amended Subsec. (e) to authorize administration of class D knowledge test in various forms and require administration in other languages, effective July 13, 2011, and amended Subsec. (g)(3) to replace reference to Sec. 14-111(k) with reference to Sec. 14-111(i), effective October 1, 2011; P.A. 12-81 amended Subsec. (b)(1) to rephrase provisions, add provision requiring person to apply for and obtain an adult instruction permit to operate motor vehicle on public highways for purpose of instruction, make person ineligible for permit if such person has had a motor vehicle operator’s license suspended or revoked, replacing prior disqualifier of having a “Connecticut” motor vehicle operator’s license suspended or revoked, and provide that adult instruction permit entitles holder, while holder has permit in his or her possession, to operate motor vehicle on public highways provided holder is being instructed and accompanied by person meeting specified conditions, amended Subsec. (c) to replace “learner’s permit” with “youth instruction permit”, provide such permit expires on the earliest of the permit holder being issued an operator’s license, the permit holder attaining age 18 or “two years from the date of issuance” and delete an obsolete date and amended Subsec. (d) to replace “learner’s permit” with “youth instruction permit” and delete provision re minimum hours of instruction for applicants to whom learner’s permit is issued before August 1, 2008, effective January 1, 2013; pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school” in Subsec. (d)(1)(A)(i), effective July 1, 2012; P.A. 13-89 amended Subsec. (e)(2) to exclude applicants described in Sec. 14-36m, effective January 1, 2015; P.A. 13-92 amended Subsec. (e)(3) to add provision requiring each knowledge test to include a question concerning highway work zone safety; P.A. 13-271 amended Subsec. (b)(1) to make ineligible for adult instruction permit any person who has had motor vehicle operator’s privilege suspended or revoked and to prohibit issuance of motor vehicle operator’s license to person holding adult instruction permit who has held permit for less than 90 days unless person is member of armed forces on active duty outside the state or previously held Connecticut motor vehicle operator’s license, effective July 11, 2013, and amended Subsec. (d)(1) to delete provision establishing maximum fee of $125 for safe driving practices course or $150 for such course if comprehensive knowledge test is also administered and to establish maximum fee of $150 for any safe driving practices course, effective October 1, 2013; P.A. 13-277 amended Subsec. (e)(3) to add provision requiring inclusion of not less than one question on knowledge test re distracted driving or use of mobile telephones and electronic devices.



Section 14-36a - Classification of operators’ licenses. Designations; endorsements. Penalty.

(a) A commercial driver’s license issued in accordance with section 14-44c shall be designated as class A, B or C, in accordance with the provisions of subsection (b) of section 14-44d. All other operators’ licenses shall be designated as class D. A license of any class that also authorizes the operation of a motorcycle shall contain the designation “M”.

(b) A commercial driver’s license which contains the endorsement “S” evidences that the holder meets the requirements of section 14-44 to operate a school bus or any vehicle described in subsection (c) of this section. A commercial driver’s license may contain any of the following additional endorsements:

“P”- authorizes the operation of commercial motor vehicles designed to carry passengers;

“H”- authorizes the operation of vehicles transporting hazardous materials;

“N”- authorizes the operation of tank vehicles;

“X”- authorizes both hazardous materials and tank vehicles; and

“T”- authorizes the operation of vehicles with up to three trailing, nonpower units.

The commissioner may establish one or more restrictions on commercial driver’s licenses of any class, in regulations adopted in accordance with the provisions of chapter 54. Subject to the provisions of subsection (b) of section 14-44d, a commercial driver’s license of any class authorizes the holder of such license to operate any motor vehicle that may be operated by the holder of a class D operator’s license.

(c) A commercial driver’s license or a class D license that contains any of the following endorsements evidences that the holder meets the requirements of section 14-44:

“V”- authorizes the transportation of passengers in a student transportation vehicle, as defined in section 14-212, or any vehicle that requires an “A” or “F” endorsement;

“A”- authorizes the transportation of passengers in an activity vehicle, as defined in section 14-1, or any vehicle that requires an “F” endorsement; and

“F”- authorizes the transportation of passengers in a taxicab, motor vehicle in livery service, service bus or motor bus.

The commissioner may establish one or more endorsements or restrictions on class D licenses, in accordance with regulations adopted in accordance with the provisions of chapter 54.

(d) A license of any class that contains the designation “Q” indicates eligibility to operate fire apparatus. A “Q” endorsement shall signify that the holder has been trained to operate fire apparatus in accordance with standards established by the Commission on Fire Prevention and Control. No such endorsement shall be issued to any person until he or she demonstrates personally to the commissioner, or the commissioner’s designee, including the Connecticut Fire Academy, any regional fire school or the chief local fire official of any municipality as defined in section 7-323j, by means of testing in a representative vehicle that such person possesses the skills necessary for operation of fire apparatus.

(e) No person shall operate a motor vehicle in violation of the classification of the license issued to such person.

(f) No employer shall knowingly require or permit an employee who is acting within the scope of such employee’s employment to operate a motor vehicle in violation of the classification of such employee’s license.

(g) (1) Any person who violates any provision of subsection (e) of this section shall, for a first offense, be deemed to have committed an infraction and be fined fifty dollars and, for a subsequent offense, be guilty of a class D misdemeanor.

(2) Any employer who violates subsection (f) of this section shall be subject to a civil penalty of not more than one thousand dollars for a first violation and not more than two thousand five hundred dollars for a second or subsequent violation.

(h) The revocation, suspension or withdrawal of, or refusal to issue or renew an “S” endorsement, or any endorsement described in subsection (c) of this section, shall prohibit the licensee from operating any public service passenger vehicle for which a passenger endorsement is required under this section. During the period of such revocation, suspension or withdrawal of, or after a refusal to issue or renew an “S” endorsement, or any endorsement described in subsection (c) of this section, the commissioner shall not issue any other passenger endorsement to such licensee.

(1967, P.A. 458, S. 1, 2; 1969, P.A. 183, S. 3; 445, S. 2; P.A. 84-429, S. 16; P.A. 89-171, S. 1, 5; P.A. 91-407, S. 17, 42; P.A. 93-341, S. 10, 38; P.A. 94-189, S. 4, 34; P.A. 95-260, S. 9, 24; P.A. 03-171, S. 2; P.A. 04-217, S. 3; P.A. 05-218, S. 5, 37; 05-288, S. 55; P.A. 06-130, S. 25; P.A. 07-167, S. 37; P.A. 08-150, S. 20; P.A. 10-3, S. 57; 10-110, S. 34; P.A. 11-213, S. 14, 60; P.A. 12-80, S. 58; 12-81, S. 25; P.A. 13-271, S. 11.)

History: 1969 acts revised definition of tractor semitrailer combination in Subsec. (a) to change gross weight of truck from maximum of 10,000 to maximum of 18,000 pounds and revised weight reference in Subsec. (b)(3) accordingly; P.A. 84-429 added Subsecs. (c) and (d) from Sec. 14-36 and made other technical changes; P.A. 89-171 amended Subsec. (a) to include a definition of “commercial motor vehicle” and Subsec. (b) to include “commercial motor vehicle” as a type of vehicle which a class 1 license holder is eligible to operate, to authorize commissioner to adopt regulations establishing additional classifications as necessary, and to prohibit the issuance of a class 1 license to any person under eighteen; P.A. 91-407 amended Subsec. (b)(3) by adding “for business or commercial use” after “truck”; P.A. 93-341 amended the section by deleting Subsec. (a) in its entirety, relettering Subsec. (b) and modifying the various motor vehicle classifications and inserting a new Subsec. (b) concerning Class 1 or Class 2 operator’s licenses which have “P” or “PS” endorsements, effective July 1, 1994; P.A. 94-189 amended Subsec. (b) by replacing the “PS” endorsement with the “S” endorsement, effective July 1, 1994; P.A. 95-260 amended Subsec. (a)(2) to include a combination of motor vehicle and trailer used exclusively for camping or another recreational purpose regardless of gross weight of the trailer as a type of vehicle which a class 2 license holder is eligible to operate and to increase gross weight of trailing unit or trailer from a minimum of 6,000 to 10,000 pounds in the exception to “any motor vehicle” under a class 2 license, effective July 1, 1995; P.A. 03-171 amended Subsec. (b) to establish that the endorsement “M” on class 1 or 2 operator’s license evidences holder’s qualification to operate a motorcycle; P.A. 04-217 replaced former provisions of Subsec. (a) with new provisions requiring commercial driver’s licenses to be classified as class A, B or C, all other operator’s licenses to be designated as class D and any class license with motorcycle endorsement to be designated “M”, amended Subsec. (b) to replace provisions re Class 1 and 2 licenses with provisions re various types of endorsements and to provide that “S” endorsement qualifies holder to operate school bus or any vehicle described in Subsec. (c), added new Subsec. (c) providing that commercial driver’s license or class D license containing specified endorsements evidences that holder meets requirements of Sec. 14-44 and permitting commissioner to establish restrictions on class D licenses and redesignated existing Subsecs. (c) and (d) as new Subsecs. (d) and (e), effective January 1, 2005; P.A. 05-218 amended Subsec. (c) by adding “endorsements or” re class D licenses, effective July 1, 2005, and by adding camp vehicle to endorsement “A”; P.A. 05-288 made technical changes in Subsec. (e), effective July 13, 2005; P.A. 06-130 amended Subsec. (c) to remove reference to camp vehicles under “A” endorsement, added new Subsec. (d) re camp vehicles, redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f) and inserted reference to violation of Subsec. (e) in Subsec. (f), effective June 2, 2006; P.A. 07-167 deleted former Subsec. (d) re endorsement for operation of camp vehicle and redesignated existing Subsecs. (e) and (f) as Subsecs. (d) and (e), effective July 1, 2007; P.A. 08-150 amended Subsec. (b) to add provision re commercial driver’s license of any class authorizes holder to operate any motor vehicle that may be operated by holder of a class D operator’s license; P.A. 10-3 amended Subsec. (e) to replace fine for first offense of not less than $35 or more than $50 with fine of $50, effective April 14, 2010; P.A. 10-110 amended Subsec. (c) to delete provisions re license containing “A” endorsement authorizing transportation of passengers in an activity vehicle or any vehicle that requires an “F” endorsement, effective July 1, 2011; P.A. 11-213 changed effective date of P.A. 10-110, S. 34, from July 1, 2011, to July 1, 2012, amended Subsec. (a) by adding provision re “Q” designation for operation of fire apparatus, made a technical change in Subsec. (d), added new Subsec. (e) re vehicle operation by employee in violation of license classification, redesignated existing Subsec. (e) as Subsec. (f) and amended same to add penalty for employer’s violation of Subsec. (e) and make a conforming change, and added Subsec. (g) re prohibition on operation of public service passenger vehicle without endorsement, effective July 1, 2011; P.A. 12-80 amended Subsec. (f) to designate provisions re violation of Subsec. (d) as Subdiv. (1) and amend same to replace penalty for subsequent offense of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor and designate provisions re violation of Subsec. (e) as Subdiv. (2); P.A. 12-81 amended Subsec. (c) to make a technical change, add reference to vehicle that requires “A” endorsement in provision re “V” endorsement and restore provision re license containing “A” endorsement authorizing transportation of passengers in activity vehicle or vehicle that requires an “F” endorsement, effective July 1, 2012; P.A. 13-271 amended Subsec. (a) to delete provision re “Q” designation for fire apparatus, added new Subsec. (d) re “Q” endorsement for fire apparatus, redesignated existing Subsecs. (d) to (g) as Subsecs. (e) to (h) and made conforming changes, effective July 1, 2013.



Section 14-36b - Renewal.

(a) A motor vehicle operator’s license shall be renewed only for the same class or classes for which it was originally issued.

(b) A person may obtain a license for an additional class or classes if he demonstrates, pursuant to subsection (e) of section 14-36, that he is qualified to operate motor vehicles of such class or classes.

(1967, P.A. 458, S. 5, 6; 1969, P.A. 183, S. 2; 1971, P.A. 531; P.A. 84-429, S. 17.)

History: 1969 act changed dates of applicability from July 1, 1969, to January 1, 1970; 1971 act changed applicability provision to apply with respect to licenses in effect on December 31, 1969, and added Subsec. (c); P.A. 84-429 deleted obsolete provisions, relettered Subsecs., rephrased provisions and made other technical changes.



Section 14-36c - Specification of class of license.

Section 14-36c is repealed, effective July 1, 2002.

(1969, P.A. 183, S. 1; P.A. 02-70, S. 87; S.A. 02-12, S. 1.)



Section 14-36d - Acquisition and installation of equipment. Renewal without personal appearance of holder. Regulations re renewal by mail or electronic communication.

(a) The commissioner may acquire, by lease or purchase, and install at offices of the Department of Motor Vehicles and at such other locations where operator’s licenses are issued or renewed, such equipment as may be necessary to carry out the provisions of this chapter.

(b) The commissioner may provide for the renewal of any motor vehicle operator’s license, commercial driver’s license or identity card without personal appearance of the license holder, in circumstances where the holder is a member of the armed forces, is temporarily residing outside of this state for business or educational purposes, or in other circumstances where, in the judgment of the commissioner, such personal appearance would be impractical or pose a significant hardship. The commissioner shall decline to issue any such renewal without personal appearance if the commissioner is not satisfied as to the reasons why the applicant cannot personally appear, if the commissioner does not have the applicant’s color photograph or digital image on file, if satisfactory evidence of the identity of the applicant has not been presented, or if the commissioner has reason to believe that the applicant is no longer a legal resident of this state.

(c) The commissioner may adopt regulations to provide for the renewal of the motor vehicle operator’s license, commercial driver’s license or identity card of any person not identified in subsection (b) of this section by mail or by electronic communication with the Department of Motor Vehicles.

(P.A. 76-263, S. 1, 9; P.A. 77-256, S. 2, 4; P.A. 84-197, S. 3; 84-429, S. 18; P.A. 85-613, S. 148, 154; P.A. 93-341, S. 33, 38; P.A. 03-171, S. 3; P.A. 07-167, S. 19.)

History: P.A. 77-256 amended Subsec. (a) to add proviso re renewal of licenses expiring in July, 1977; P.A. 84-197 inserted new language in Subsec. (b), requiring the commissioner to issue a distinctive license to persons less than 20 years of age and relettered the remaining Subsec.; P.A. 84-429 deleted obsolete provisions, rephrased provisions and made other technical changes; P.A. 85-613 amended Subsec. (b) to apply with respect to persons under 21 as of September 1, 1985, where previously applicable to persons under twenty as of January 1, 1985; P.A. 93-341 amended Subsec. (a) to allow for renewal sites other than motor vehicle department offices, amended Subsec. (b) to replace specification that the license be “distinctive” with requirement that the license indicate the date of the person’s twenty-first birthday and made technical changes throughout section, effective July 1, 1993; P.A. 03-171 amended Subsecs. (a) and (b) to delete references to motorcycle operator’s license; P.A. 07-167 amended Subsec. (a) by deleting provisions re license picture, form and content, inserting “issued or” and replacing “this section” with “this chapter”, deleted former Subsec. (b) re license issued to person less than 21 years of age, redesignated existing Subsec. (c) as Subsec. (b) and replaced former provisions thereof with provisions re renewal without personal appearance and added new Subsec. (c) re regulations for renewal by mail or electronic communication.



Section 14-36e - (Formerly Sec. 10-24). Course in motor vehicle operation and highway safety.

(a) The Department of Motor Vehicles shall prepare for use in all high and other secondary schools a course of study of motor vehicle operation and highway safety.

(b) Each local and regional board of education may provide a course of instruction in motor vehicle operation and highway safety on a secondary school level, which course (1) shall consist of not less than thirty clock hours of classroom instruction offered during or after school hours as said board of education, in its discretion, may provide, including instruction of not less than fifteen minutes concerning the responsibilities of an operator of a motor vehicle under subsection (b) of section 14-223 and the penalty for a violation of the provisions of said subsection (b), and (2) may include behind-the-wheel instruction of up to twenty clock hours. Said course shall be open to enrollment by any person between the ages of sixteen and eighteen, inclusive, who is a resident of the town or school district or whose parent, parents or legal guardian owns property taxable in such town or school district. Any such board of education may contract for such behind-the-wheel instruction with a licensed drivers’ school.

(1949 Rev., S. 1363; 1959, P.A. 672, S. 1; February, 1965, P.A. 361, S. 1; 1967, P.A. 765, S. 1; 1971, P.A. 456, S. 2; P.A. 75-479, S. 21, 25; P.A. 78-355, S. 1; P.A. 83-104, S. 1, 2; P.A. 92-262, S. 4, 42; June Sp. Sess. P.A. 98-1, S. 44, 121; P.A. 99-171, S. 2, 5; P.A. 05-218, S. 40; P.A. 06-130, S. 3.)

History: 1959 act provided conditions for eligibility to take motor vehicle operation course; 1965 act divided section into subsections, included highway safety in course subject matter and added details of course re classroom and on-the-road instruction; 1967 act replaced “may” with “shall” in Subsec. (b) thus requiring the course to be offered and requiring at least six hours of behind-the-wheel training; 1971 act allowed provision of behind-the-wheel instruction through contract with licensed drivers’ school; P.A. 75-479 changed “shall” to “may” in Subsec. (b), thus making program optional again and required students to be residents of town or school district or to have parent or guardian owning property in the town or school district where they take the course rather than in any town or school district in state; P.A. 78-355 made no changes; P.A. 83-104 made offering of behind-the-wheel instruction optional, at discretion of local education agency, rather than mandatory; P.A. 92-262 transferred authority for program from state board of education to department of motor vehicles; Sec. 10-24 transferred to Sec. 14-36e in 1993; June Sp. Sess. P.A. 98-1 amended Subsec. (b) by replacing “six clock hours” with “eight clock hours”, effective June 24, 1998; P.A. 99-171 amended Subsec. (b) by dividing it into subdivisions and requiring instruction re operator responsibilities and penalties under Sec. 14-223(b), effective January 1, 2000; P.A. 05-218 amended Subsec. (b)(2) by changing “eight” to “twenty” re clock hours of instruction, effective July 1, 2005; P.A. 06-130 amended Subsec. (b)(2) by changing required clock hours of instruction from “not less than twenty” to “up to twenty”, effective June 2, 2006.

See Sec. 14-292 re requirement that vehicles driven by student drivers bear distinctive markers.

Cited. 152 C. 151.



Section 14-36f - (Formerly Sec. 10-24d). Regulations concerning driver education programs.

The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, governing the establishment, conduct and scope of driver education programs in secondary schools of this state, subject to the requirements of section 14-36e. Such regulations shall (1) permit any local or regional board of education or private secondary school to contract with a licensed drivers’ school approved by the Commissioner of Motor Vehicles for the behind-the-wheel instruction of such driver education program and instruction therein may be given by such school’s driving instructors who are licensed by the Department of Motor Vehicles, and (2) require that the classroom instruction of any such driver education program shall include a discussion concerning highway work zone safety and the responsibilities of an operator of a motor vehicle under section 14-212d.

(1967, P.A. 765, S. 3; 1971, P.A. 456, S. 4; P.A. 77-614, S. 302, 587, 610; P.A. 78-218, S. 25; 78-303, S. 85, 136; P.A. 92-262, S. 5, 42; P.A. 13-92, S. 4.)

History: 1971 act added provision requiring that regulations allow contract with licensed drivers’ school for provision of behind-the-wheel instruction; P.A. 77-614 and P.A. 78-303 substituted commissioner of education for secretary of the state board of education, effective January 1, 1979; P.A. 78-218 deleted provision concerning appointment of full-time consultant in driver education; P.A. 92-262 transferred authority for the regulations from the department of education to the department of motor vehicles; Sec. 10-24d transferred to Sec. 14-36f in 1993; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 13-92 inserted Subdiv. (1) designator and added Subdiv. (2) re regulations requiring classroom instruction of highway work zone safety.



Section 14-36g - Restrictions on transportation of passengers and hours of operation of vehicle by holders of motor vehicle operator’s licenses who are sixteen or seventeen years of age. Exceptions. Regulations. Penalties.

(a) Each person who holds a motor vehicle operator’s license issued on and after August 1, 2008, and who is sixteen or seventeen years of age shall comply with the following requirements:

(1) Except as provided in subsection (b) of this section, for the period of six months after the date of issuance of such license, such person shall not transport more than (A) such person’s parents or legal guardian, at least one of whom holds a motor vehicle operator’s license, or (B) one passenger who is a driving instructor licensed by the Department of Motor Vehicles, or a person twenty years of age or older who has been licensed to operate, for at least four years preceding the time of being transported, a motor vehicle of the same class as the motor vehicle being operated and who has not had his or her motor vehicle operator’s license suspended by the commissioner during such four-year period;

(2) Except as provided in subsection (b) of this section, for the period beginning six months after the date of issuance of such license and ending one year after the date of issuance of such license, such person shall not transport any passenger other than as permitted under subdivision (1) of this subsection and any additional member or members of such person’s immediate family;

(3) No such person shall operate any motor vehicle for which a public passenger transportation permit is required in accordance with the provisions of section 14-44 or a vanpool vehicle, as defined in section 14-1;

(4) No such person shall transport more passengers in a motor vehicle than the number of seat safety belts permanently installed in such motor vehicle;

(5) No such person issued a motorcycle endorsement shall transport any passenger on a motorcycle for a period of six months after the date of issuance; and

(6) Except as provided in subsection (b) of this section, no such person shall operate a motor vehicle on any highway, as defined in section 14-1, at or after 11:00 p.m. until and including 5:00 a.m. of the following day unless (A) such person is traveling for his or her employment or school or religious activities, or (B) there is a medical necessity for such travel.

(b) A person who holds a motor vehicle operator’s license and who is sixteen or seventeen years of age shall not be subject to the restrictions on the number or type of passengers specified in subdivision (1) or (2) of subsection (a) of this section, or to the restrictions specified in subdivision (6) of said subsection (a), if such person is: An active member of a volunteer fire company or department, a volunteer ambulance service or company or an emergency medical service organization and such person is responding to an emergency or is carrying out such person’s duties as such active member; or an assigned driver in a Safe Ride program sponsored by the American Red Cross, the Boy Scouts of America or other national public service organization.

(c) The Commissioner of Motor Vehicles may adopt regulations, in accordance with chapter 54, to implement the provisions of subsection (a) of this section. Such regulations may provide exceptions to the provisions of subdivision (1) of subsection (a) of this section for a single parent under the age of eighteen for the purposes of transporting the child of such parent to day care, child care and education facilities, medical appointments, and for such other purposes as may be determined by the commissioner.

(d) Any person who violates any provision of subsection (a) of this section shall be deemed to have committed an infraction. The Commissioner of Motor Vehicles shall suspend the motor vehicle operator’s license of any person who violates the provisions of subsection (a) of this section for a period of thirty days for a first violation, and for a period of six months or until such person attains the age of eighteen years, whichever is longer, for a second violation.

(e) Notwithstanding the provisions of this section, the provisions of this section in effect July 31, 2008, shall be applicable to any person who is sixteen or seventeen years of age and who has been issued a motor vehicle operator’s license prior to August 1, 2008.

(P.A. 03-171, S. 16; 03-265, S. 22; June 30 Sp. Sess. P.A. 03-3, S. 94; P.A. 05-54, S. 2; P.A. 06-130, S. 9; 06-196, S. 282; P.A. 07-167, S. 7; P.A. 08-32, S. 4; 08-150, S. 45, 46; P.A. 09-187, S. 1, 32.)

History: P.A. 03-171 effective October 1, 2003, but not applicable to persons 16 or 17 years of age who applied for a learner’s permit on or before October 1, 2003; P.A. 03-265 amended Subsec. (a)(1) to add provision re certain persons 20 years of age or older that may be transported by 16 or 17-year-old holder of operator’s license for 3-month period after date of issuance of license, effective January 1, 2004, pursuant to June 30 Sp. Sess. P.A. 03-3; June 30 Sp. Sess. P.A. 03-3 changed the effective date of section from October 1, 2003, to January 1, 2004, effective August 20, 2003; P.A. 05-54 amended Subsec. (a) by substituting “person who holds” for “holder of” and inserting “and”, amending Subdiv. (1) by substituting “Except as provided in subsection (b) of this section, for the” for “For a” and deleting “one passenger who shall be”, by adding Subpara. (A) designator, substituting “parents” for “parent” and “at least one of whom” for “who” and deleting “and is at least twenty-five years of age,” and by adding “or (B) not more than one passenger who is”, amending Subdiv. (2) by substituting “Except as provided in subsection (b) of this section, for” for “For” and adding Subdiv. (6) re prohibition re driving at or after midnight until and including 5:00 a.m., added new Subsec. (b) providing that restrictions for 16 or 17-year-old drivers shall not apply if driver is an active member of volunteer fire company, volunteer ambulance service or emergency medical service organization and is responding to an emergency, and redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d); P.A. 06-130 added Subpara. (C) to Subsec. (a)(6) re assigned drivers in Safe Ride programs, effective June 2, 2006; P.A. 06-196 made a technical change in Subsec. (a)(1)(B), effective June 7, 2006; P.A. 07-167 amended Subsec. (a)(5) by deleting “of such license” re date of issuance and making technical changes; P.A. 08-32 amended Subsec. (a) to change three-month passenger restriction to six months in Subdiv. (1), to change three-to-six month restriction period to six months to one year in Subdiv. (2) and to change starting time of curfew from midnight to 11:00 p.m. in Subdiv. (6), amended Subsec. (c) to authorize adoption of regulations providing exceptions to Subsec. (a)(2) for single parents under the age of eighteen for certain child care purposes and amended Subsec. (d) to make suspension of license for a violation of Subsec. (a) mandatory and to specify suspension period of 30 days for a first violation, and six months or until person reaches age of eighteen, whichever is longer, for a second violation, effective August 1, 2008; P.A. 08-150 amended Subsec. (a) to apply provisions to operator’s licenses issued on or after August 1, 2008, and added Subsec. (e) to make provisions of section in effect July 31, 2008, applicable to any person sixteen or seventeen years of age who has been issued a motor vehicle operator’s license prior to August 1, 2008, effective August 1, 2008; P.A. 09-187 amended Subsec. (a)(6) to delete former Subpara. (c) re curfew exemption for assigned drivers in a Safe Rides program, amended Subsec. (b) to exempt drivers in such program from curfew and passenger restrictions and make technical changes and amended Subsec. (c) to make a technical change, effective July 8, 2009.



Section 14-36h - Contents and features of operator’s license and identity card. Issuance to persons on active duty. Veteran status indicated.

(a) Each motor vehicle operator’s license issued by the Commissioner of Motor Vehicles in accordance with section 14-36 and each identity card issued by said commissioner in accordance with section 1-1h shall contain the following: (1) The person’s full legal name; (2) the person’s date of birth; (3) the person’s gender; (4) the person’s height and eye color; (5) the person’s assigned operator’s license or identity card number; (6) the person’s address of principal residence in this state; (7) the person’s signature; (8) the person’s photograph or digital image; and (9) if applicable, the person’s status as a veteran, as provided in subsection (e) of this section.

(b) If any person does not reside in any state, territory or possession of the United States because such person is on active military duty with the United States Armed Forces, and such person’s home state of record is Connecticut, as reflected in the records of the Department of Defense, Department of Homeland Security or any department under which the United States Coast Guard operates, such person may obtain a Connecticut operator’s license or identity card, provided such person: (1) Does not have an operator’s license or identity card issued by another state, territory or possession of the United States, or surrenders any such license or identity card; (2) has a current APO or FPO mailing address; (3) designates such person’s home address as 60 State Street, Wethersfield, CT 06161; and (4) meets all other requirements for obtaining an operator’s license or identity card in this state.

(c) The commissioner shall provide that each such license or identity card document contains physical security features designed to prevent tampering, counterfeiting or duplication of the document.

(d) Each such document shall also contain one or more machine-readable technology feature or component, including, but not limited to, a bar code or magnetic strip.

(e) Any person who is a veteran may submit a request to the Department of Veterans’ Affairs to have his or her status as a veteran contained on his or her motor vehicle operator’s license or identity card. Said department shall, not later than thirty days after receipt of such request, verify whether such person is a veteran and, if so, notify the Commissioner of Motor Vehicles of such request and verification. The Commissioner of Motor Vehicles shall indicate such person’s status as a veteran on any motor vehicle operator’s license or identity card issued to such person upon original issuance or renewal of a motor vehicle operator’s license or identity card or upon issuance of a duplicate motor vehicle operator’s license or identity card.

(f) As used in this section: (1) “Full legal name” means the most complete version of the name that appears on a person’s certificate of birth, official passport or other document or documents accepted by the Commissioner of Motor Vehicles to verify the person’s identity, unless the person presents a marriage license or certificate, a certificate of civil union, a divorce decree or an order of a court of competent jurisdiction pertaining to a permanent change of the person’s name; and (2) “veteran” has the same meaning as provided in subsection (a) of section 27-103.

(P.A. 07-167, S. 18; P.A. 11-68, S. 1; P.A. 11-213, S. 15; P.A. 13-271, S. 12.)

History: P.A. 11-68 amended Subsec. (a) by adding Subdiv. (9) re status as a veteran, added new Subsec. (d) re status as veteran contained on motor vehicle operator’s license or identity card, redesignated existing Subsec. (d) as Subsec. (e) and amended same by adding definition of “veteran” and making a technical change, effective January 1, 2013; P.A. 11-213 added new Subsec. (b) re issuance of license or identity card to persons on active military duty and redesignated existing Subsecs. (b), (c) and (d) as Subsecs. (c), (d) and (e); (Revisor’s note: In 2013, the Revisors redesignated the version of Subsec. (d) added by P.A. 11-68 as Subsec. (e), redesignated existing Subsec. (e) as Subsec. (f) and made conforming changes editorially in order to reconcile the amendments made by P.A. 11-68 with the amendments made by P.A. 11-213); P.A. 13-271 amended Subsec. (a)(8) to delete “color” re photograph, effective July 1, 2013.



Section 14-36i - Seizure and forty-eight-hour suspension of operator’s license of person who is sixteen or seventeen years of age for certain violations.

(a) If a police officer issues an infractions complaint to any person for a violation of the provisions of section 14-36g, the motor vehicle operator’s license of such person shall be suspended for a period of forty-eight hours commencing on the date and time such complaint is issued, and such officer, acting on behalf of the Commissioner of Motor Vehicles, shall immediately seize and take possession of such person’s motor vehicle operator’s license and may cause such vehicle to be removed. In order to regain possession of such person’s operator’s license, after such forty-eight-hour period, such person and, unless such person is emancipated in accordance with the provisions of section 46b-150b, such person’s parent or legal guardian shall appear in person at the police department, state police barracks or other location designated by the police officer, and sign a written acknowledgement of the return of such license. No restoration fee shall be required to be paid to the commissioner, in accordance with the provisions of section 14-50b, but the police officer shall make a written report of the violation and the suspension action, in such form and containing such information as the commissioner shall prescribe, and shall file or transmit such report to the commissioner in such time and manner as the commissioner shall prescribe.

(b) If any person operating a motor vehicle, subject to the provisions of section 14-36g, is stopped by a police officer and arrested or issued a summons by such officer for a violation of subdivision (4) of subsection (a) of section 14-219, section 14-227a or 14-227g, subsection (c) of section 14-224, or section 14-222, the motor vehicle operator’s license of such person shall be suspended for a period of forty-eight hours commencing on the date and time such person is arrested or such summons is issued, and such officer, acting on behalf of the Commissioner of Motor Vehicles, shall immediately seize and take possession of such person’s motor vehicle operator’s license and cause such motor vehicle to be removed. In order to regain possession of such person’s operator’s license after such forty-eight-hour period, such person and, unless such person is emancipated in accordance with the provisions of section 46b-150b, such person’s parent or legal guardian shall appear in person at the police department, state police barracks or other location designated by the police officer, and sign a written acknowledgement of the return of such license. No restoration fee shall be required to be paid to the commissioner, in accordance with the provisions of section 14-50b, but the police officer shall make a written report of the violation and the suspension action, in such form and containing such information as the commissioner shall prescribe, and shall file or transmit such report to the commissioner in such time and manner as the commissioner shall prescribe.

(P.A. 08-32, S. 8; 08-150, S. 48; P.A. 12-81, S. 29.)

History: P.A. 08-32 effective August 1, 2008; P.A. 08-150 amended Subsecs. (a) and (b) to make provision requiring appearance of person’s parent or legal guardian at police department, state police barracks or other designated location inapplicable to person who is emancipated in accordance with Sec. 46b-150b, effective August 1, 2008; P.A. 12-81 amended Subsec. (b) to delete descriptions of conduct prohibited by Secs. 14-227a, 14-227g, 14-224(c) and 14-222 and make technical changes.



Section 14-36j - Commissioner to amend regulations re content of safe driving instruction courses. Attendance by parent or guardian.

(a) The Commissioner of Motor Vehicles shall amend the regulations adopted pursuant to sections 14-36f and 14-78 concerning the content of safe driving instruction courses offered at drivers’ schools, high schools and other secondary schools to require the eight hours of instruction required by such regulations to include, for applicants to whom a learner’s permit or youth instruction permit is issued, two hours of instruction concerning the statutory provisions, including penalties, applicable to drivers who are less than eighteen years of age, the dangers of teenage driving, the cognitive development of adolescents, the responsibilities and liabilities of parents of teenage drivers, and related topics deemed by the commissioner to be appropriate.

(b) A parent or guardian of any such applicant to whom a learner’s permit or youth instruction permit is issued on or after August 1, 2008, who is less than eighteen years of age, shall attend such two hours of instruction with such applicant. Before any such applicant is permitted to take the driver’s test, such applicant shall provide an affidavit to the commissioner, signed under penalty of false statement, by an official of the driver’s school, high school or other secondary school by which such course was conducted, that a parent or guardian attended the two hours of instruction required by subsection (a) of this section with such applicant.

(P.A. 08-32, S. 9; P.A. 09-187, S. 7; P.A. 12-81, S. 38.)

History: P.A. 08-32 effective August 1, 2008; P.A. 09-187 amended Subsec. (a) to require commissioner to amend regulations adopted pursuant to Sec. 14-78, effective July 8, 2009; P.A. 12-81 added references to youth instruction permit in Subsecs. (a) and (b) and deleted an obsolete date in Subsec. (a), effective January 1, 2013.



Section 14-36k - Conviction of person under age eighteen for operating motor vehicle without operator’s license. Penalty.

If any person who is less than eighteen years of age is convicted of operating a motor vehicle without an operator’s license, in accordance with the provisions of section 14-36 or subdivision (2) of section 14-215b, the Commissioner of Motor Vehicles, upon determination that such person did not hold an operator’s license at the time of the offense, shall not issue an operator’s license to such person or shall suspend the operator’s license of such person for a period of at least one year.

(P.A. 09-187, S. 9; P.A. 10-110, S. 15.)

History: P.A. 09-187 effective July 8, 2009; P.A. 10-110 replaced reference to conviction of person who “does” not hold a license with reference to person who “did” not hold a license “at the time of the offense” and added requirement that commissioner suspend license held by such person for at least 1 year, effective June 5, 2010.



Section 14-36l - (Note: This section is effective July 1, 2013.) Transmission of registration information to the Selective Service System upon application by person under twenty-six years of age for issuance or renewal of license.

(a) As used in this section, “license” means a motor vehicle operator’s license, commercial driver’s license or instruction permit issued pursuant to this chapter or an identity card issued pursuant to section 1-1h.

(b) Any person under twenty-six years of age who is required to register with the Selective Service System in accordance with the Military Selective Service Act, 50 USC App. 451 et seq., as from time to time amended, upon submission of an application for issuance or renewal of a license, shall be deemed to have given consent to the Commissioner of Motor Vehicles to transmit to the Selective Service System the necessary information for such registration.

(c) Upon receipt of an application for issuance or renewal of a license from any person under twenty-six years of age who is required to register with the Selective Service System, the commissioner shall electronically transmit to the Selective Service System the information necessary for such registration.

(d) The application for issuance or renewal of a license shall state that submission of the application shall serve as the applicant’s consent to registration with the Selective Service System.

(e) The commissioner may accept money from the Selective Service System to pay any costs incurred in implementing this section.

(P.A. 12-81, S. 48.)

History: P.A. 12-81 effective July 1, 2013.



Section 14-36m - (Note: This section is effective January 1, 2015.) Issuance of operators’ licenses to applicants unable to establish legal presence in the United States and applicants without Social Security numbers.

(a) As used in this section:

(1) “Primary proof of identity” means documentation indicating the identity of an applicant for a motor vehicle operator’s license in the form of (A) a valid foreign passport issued by an applicant’s country of citizenship that is unexpired or expired for less than three years before an application for such motor vehicle operator’s license, (B) a valid, unexpired consular identification document issued by an applicant’s country of citizenship, or (C) a consular report of an applicant’s birth in a foreign country.

(2) “Secondary proof of identity” means documentation indicating the identity of an applicant for a motor vehicle operator’s license in the form of (A) a valid, unexpired motor vehicle operator’s license, with security features, issued by another state or country, (B) a valid foreign voter registration card, (C) a certified copy of a marriage certificate issued by any state or territory of the United States, or any political subdivision thereof, including any county, city or town, (D) a certified school transcript, or (E) a baptismal certificate or any similar document.

(3) “Proof of residency” means a piece of mail or electronic mail that includes an applicant’s name and address, indicates that such applicant resides in the state and is dated, unless otherwise indicated, not earlier than ninety days before an application for a motor vehicle operator’s license, from any two of the following sources: (A) A bill from a bank or mortgage company, utility company, credit card company, doctor or hospital, (B) a bank statement or bank transaction receipt showing the bank’s name and mailing address, (C) a preprinted pay stub, (D) a property or excise tax bill dated not earlier than twelve months before such application, (E) an annual benefits summary statement from the Social Security Administration or other pension or retirement plan dated not earlier than twelve months before such application, (F) a Medicaid or Medicare benefit statement, (G) a current homeowner’s insurance or renter’s insurance policy or motor vehicle insurance card or policy dated not earlier than twelve months before such application, (H) a residential mortgage or similar loan contract, lease or rental contract showing signatures from all parties needed to execute the agreement dated not earlier than twelve months before such application, (I) any postmarked mail, (J) a change of address confirmation from the United States Postal Service indicating an applicant’s current and prior address, (K) a survey of an applicant’s real property issued by a licensed surveyor, or (L) any official school records showing enrollment.

(b) (1) Notwithstanding any provision of the general statutes or any regulation, the Commissioner of Motor Vehicles shall not decline to issue a motor vehicle operator’s license to any applicant who meets the licensure requirements provided in section 14-36 but who cannot establish that he or she is legally present in the United States or does not have a Social Security number if such applicant (A) submits proof of residency in the state, (B) submits either two forms of primary proof of identity or one form of primary proof of identity and one form of secondary proof of identity, and (C) files an affidavit with the commissioner attesting that such applicant has filed an application to legalize his or her immigration status or will file such an application as soon as he or she is eligible to do so. Any form of primary proof of identity, secondary proof of identity or proof of residency submitted to the commissioner that is in a language other than English shall be accompanied by a certified English translation of such document prepared by a translator approved by the commissioner.

(2) The commissioner shall not issue a motor vehicle operator’s license under this section to any applicant who has been convicted of any felony in Connecticut.

(3) The commissioner shall administer a knowledge test to any such applicant after such applicant has submitted proof of residency and proof of identity that satisfy the requirements of this section. Not later than thirty days after such applicant has passed such knowledge test, the commissioner shall determine whether such applicant has been convicted of any felony in Connecticut by searching the electronic criminal record system maintained on the Internet web site of the Judicial Department for convictions matching such applicant’s name and date of birth. If such applicant has not been convicted of any such felony, the commissioner shall mail the applicant an adult instruction permit or youth instruction permit. The commissioner shall not refund the application fee of any applicant who fails a knowledge test or has been convicted of any such felony.

(c) Any motor vehicle operator’s license issued pursuant to this section shall include an indication on such license that such license shall not be acceptable for federal identification purposes.

(d) Any motor vehicle operator’s license issued under this section shall expire from three to six years after the date of issuance and may be renewed every three years thereafter. The commissioner shall not renew any such operator’s license unless the holder of such operator’s license makes personal appearance and demonstrates proof of residency at the time of renewal.

(e) No motor vehicle operator’s license issued pursuant to this section shall be used as identification for voting purposes.

(f) The commissioner shall place a restriction on each motor vehicle operator’s license issued pursuant to this section, indicating that such motor vehicle operator’s license is “for driving purposes only”.

(g) The commissioner may adopt regulations in accordance with chapter 54 to implement the provisions of this section.

(P.A. 13-89, S. 1.)

History: P.A. 13-89 effective January 1, 2015.



Section 14-37 - Limited license on proof of financial responsibility by owner.

Section 14-37 is repealed, effective October 1, 2002.

(1949 Rev., S. 2378; 1949, S. 1297d; P.A. 75-486, S. 41, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 34, 348; S.A. 02-12, S. 1.)



Section 14-37a - Special operator’s permit for purposes of employment or education.

(a) Any person whose operator’s license has been suspended pursuant to any provision of this chapter or chapter 248, except pursuant to section 14-215 for operating under suspension or pursuant to section 14-140 for failure to appear for any scheduled court appearance, and any person identified in subsection (g) of this section may make application to the Commissioner of Motor Vehicles for (1) a special “work” permit to operate a motor vehicle to and from such person’s place of employment or, if such person is not employed at a fixed location, to operate a motor vehicle only in connection with, and to the extent necessary, to properly perform such person’s business or profession, or (2) a special “education” permit to operate a motor vehicle to and from an institution of higher education or a private occupational school, as defined in section 10a-22a, in which such person is enrolled. No such special “education” permit shall be issued to any student enrolled in a high school under the jurisdiction of a local or regional board of education, a high school under the jurisdiction of a regional educational service center, a charter school, a regional agricultural science and technology education center or a technical high school. Such application shall be accompanied by an application fee of one hundred dollars.

(b) The commissioner may, in the commissioner’s discretion upon a showing of significant hardship, grant each such application that is submitted in proper form and contains such information and attestation by the applicant as the commissioner may require. With respect to an application for an education permit, an applicant shall also be required to submit a schedule of the time and location of all classes or other required educational activities attended by such applicant. Such schedule shall be attested to by the registrar of such educational institution. In determining whether to grant such application, the commissioner may also consider the driving record of the applicant and shall ascertain that the suspension is a final order that is not under appeal pursuant to section 4-183. A special operator’s permit shall not be issued pursuant to this section to any person for the operation of a motor vehicle for which a public passenger transportation permit or commercial driver’s license is required or to any person whose operator’s license has been suspended previously pursuant to section 14-227a or 14-227b. A special operator’s permit shall not be issued pursuant to this section to any person whose operator’s license has been suspended pursuant to subparagraph (C) of subdivision (1) of subsection (i) of section 14-227b for refusing to submit to a blood, breath or urine test or analysis until such operator’s license has been under suspension for a period of not less than ninety days. A person shall not be ineligible to be issued a special operator’s permit under this section solely on the basis of being convicted of two violations of section 14-227a unless such second conviction is for a violation committed after a prior conviction.

(c) A special operator’s permit issued pursuant to this section shall be of a distinctive format and shall include the expiration date and the legend “work only” or “education only”.

(d) Any person issued a special operator’s permit pursuant to this section who operates a motor vehicle during the period of the permit for a purpose not authorized by the conditions of the permit shall, upon receipt of written report of a police officer, in such form as the commissioner may prescribe, of such unauthorized operation, be subject to a civil penalty of not more than five hundred dollars. Any person who makes improper use of a special operator’s permit issued pursuant to this section or in any manner alters any such permit or who loans or sells such permit for use by another person shall be guilty of a class D misdemeanor.

(e) If a person issued a special operator’s permit pursuant to this section has his operator’s license suspended by the commissioner in connection with any motor vehicle violation or other offense for which suspension action is authorized, the special operator’s permit shall be deemed revoked on the effective date of such suspension, and any such person with notice of the suspension who operates a motor vehicle shall be operating under suspension and shall be subject to double the penalties provided by the applicable provisions of subsection (b) of section 14-111 and section 14-215.

(f) Any decision made by the commissioner under this section shall not be subject to appeal pursuant to the provisions of chapter 54 or any other provisions of the general statutes.

(g) Any person who is an applicant for a motor vehicle operator’s license and whose license or privilege to operate a motor vehicle has been restricted by any other state in a manner that the commissioner deems to be substantially similar to the restrictions imposed by a special operator’s permit issued in accordance with this section, may, in the discretion of the commissioner, be issued an operator’s license together with a special operator’s permit. The special operator’s permit shall be required to be held by such person for such time as the commissioner prescribes.

(h) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 93-371, S. 3, 5; P.A. 95-314, S. 3; P.A. 00-196, S. 10; P.A. 05-215, S. 7; 05-288, S. 215; P.A. 06-196, S. 94; P.A. 08-150, S. 58; P.A. 09-187, S. 36; P.A. 10-3, S. 51; P.A. 12-80, S. 59; P.A. 13-271, S. 13.)

History: P.A. 93-371 effective July 1, 1993; P.A. 95-314 amended Subsec. (b) to prohibit the issuance of a special operator’s permit to any person whose operator’s license has been suspended for refusing to submit to blood, breath or urine test until such operator’s license has been under suspension for at least 90 days; P.A. 00-196 made technical changes in Subsec. (b); P.A. 05-215 amended Subsec. (b) to prohibit the issuance of a special operator’s permit to a person whose operator’s license has been suspended previously under Sec. 14-227a, to provide that a person is not ineligible for a special operator’s permit solely on the basis of being convicted of two violations of Sec. 14-227a unless such second conviction is for a violation committed after a prior conviction and to make a technical change, effective July 6, 2005; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; P.A. 08-150 amended Subsec. (a) by substituting “any scheduled court appearance” for “trial” and providing that any person identified in Subsec. (g) may apply for special permit, inserted new Subsec. (g) re issuance of special operator’s permit to certain applicants for an operator’s license whose license has been restricted by any other state and redesignated existing Subsec. (g) as Subsec. (h); P.A. 09-187 amended Subsec. (a) to add Subdiv. (2) re application for special “education” permit to operate motor vehicle and make conforming changes, amended Subsec. (b) to add education permit application requirements and amended Subsec. (c) to establish format of such permit; P.A. 10-3 amended Subsec. (a) to require application fee of $100, effective April 14, 2010; P.A. 12-80 amended Subsec. (d) to provide that person who misuses, alters, sells or loans permit “shall be guilty of a class D misdemeanor”, rather than “shall be subject to the penalties provided by section 14-147”; P.A. 13-271 amended Subsec. (a) to delete requirement that institution of higher education be accredited, to add provision re issuance of special “education” permit for operation to and from private occupational school and to add provision prohibiting issuance of special “education” permit to any student enrolled in a high school, charter school, regional agricultural science and technology education center or technical high school, effective July 1, 2013.



Section 14-37b - Applicant without license from any state, United States territory or certain foreign countries. Requirements. Regulations.

Any applicant for a motor vehicle operator’s license who has not previously held a Connecticut motor vehicle operator’s license and who does not hold a valid motor vehicle operator’s license issued by any other state, by any territory or possession of the United States, or by any foreign country with which the Commissioner of Motor Vehicles has an agreement for reciprocal recognition of driver training requirements, shall be subject to the requirements of subdivision (3) of subsection (e) of section 14-36 and shall be required to present to the Commissioner of Motor Vehicles a certificate of the successful completion of a course of not less than eight hours relative to safe driving practices, including a minimum of four hours on the nature and the medical, biological and physiological effects of alcohol and drugs and their impact on the operator of a motor vehicle, the dangers associated with the operation of a motor vehicle after the consumption of alcohol or drugs by the operator, the problems of alcohol and drug abuse and the penalties for alcohol and drug-related motor vehicle violations. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, establishing standards for commercial drivers’ schools that are licensed in accordance with the provisions of section 14-69 to offer and conduct the course of instruction required by this section.

(P.A. 08-150, S. 28; P.A. 09-187, S. 8; P.A. 10-110, S. 56.)

History: P.A. 09-187 added provision re operator’s license issued by any foreign country with which commissioner has reciprocal recognition agreement and re regulations establishing standards for licensed commercial driver’s schools to conduct required course of instruction, effective July 8, 2009; P.A. 10-110 made a technical change.



Section 14-38 - Recall, suspension or revocation of minor operator’s license.

Section 14-38 is repealed, effective June 23, 1993.

(1957, P.A. 437, S. 1, 3; February, 1965, P.A. 574, S. 14; 1969, P.A. 52; 1972, P.A. 127, S. 14; P.A. 73-169; 73-616, S. 46; P.A. 76-263, S. 4, 9; P.A. 84-429, S. 37; P.A. 93-181, S. 3, 4.)



Section 14-38a - Instruction manual printed in Spanish.

The Commissioner of Motor Vehicles shall prepare an instruction manual in Spanish for motor vehicle operation which shall be made available, upon request, to any Spanish-speaking person who has applied or intends to apply for a Connecticut motor vehicle operator’s license.

(1969, P.A. 807, S. 3.)

See Sec. 14-36 re licensing procedure.



Section 14-39 - Nonresident operators. Reciprocity concerning equipment, marking and inspection of vehicles.

(a) Any nonresident sixteen years of age or older who is licensed to operate a motor vehicle in the state or country of which he is a resident may, subject to the provisions of section 14-216, operate any registered motor vehicle on the highways of this state for the same period allowed by the state or country of his residence to residents of this state without complying with the provisions of this chapter requiring the licensing of operators; provided (1) no nonresident shall operate a commercial motor vehicle without a commercial driver’s license or a motor vehicle belonging to a class other than that for which his license or commercial driver’s license was issued in the other state or country, and (2) no person, including a nonresident, shall operate a motor vehicle with a load greater than the capacity designated in section 14-267a.

(b) Each such nonresident shall display on the motor vehicle he is operating the distinguishing number or mark required by the state or country within which the motor vehicle is registered. He shall conform to all provisions of the general statutes regarding equipment, marking and operation of motor vehicles registered in this state, except that the commissioner may enter into reciprocal agreements with the Commissioner of Motor Vehicles or other like authority of another state, district or country concerning the equipment, marking or inspection of motor vehicles and may grant privileges concerning noncompliance with Connecticut laws requiring certain equipment, marking and inspection of motor vehicles if substantially similar privileges are granted regarding the equipment, marking and inspection of Connecticut registered vehicles operating in that state, district or country.

(c) Violation of any provision of this section shall be an infraction, except that any person who violates any provision of section 14-267a shall be fined as provided in said section.

(1949 Rev., S. 2379; 1953, S. 1298d; 1957, P.A. 262; 1967, P.A. 458, S. 4; 1971, P.A. 612, S. 3; P.A. 75-577, S. 20, 126; P.A. 76-382, S. 1; P.A. 79-188, S. 5, 10; P.A. 84-429, S. 19; P.A. 90-263, S. 7, 74; P.A. 93-341, S. 11; June Sp. Sess. P.A. 98-1, S. 45, 121.)

History: 1967 act clarified provision by adding reference to licenses for various classes of motor vehicles; 1971 act deleted reference to motor bus licenses re operation of public service motor vehicles and replaced reference to repealed Sec. 14-30 with reference to Sec. 14-34; P.A. 75-577 replaced provision re $100 maximum fine with provision that violation shall be an infraction; P.A. 76-382 added reference to Sec. 14-44 P.A. 79-188 replaced reference to repealed Sec. 14-267 with reference to Sec. 14-267a; P.A. 84-429 divided section into Subsecs., rephrased provisions and made other technical changes; P.A. 90-263 amended Subsec. (a) to delete all provisions of Subdiv. (2) re public service motor vehicle and inserted in lieu thereof “a motor vehicle used for the transportation of passengers for hire for which a permit is required in accordance with section 14-44 ...”; P.A. 93-341 amended Subsec. (a)(1) by adding that no nonresident shall operate a commercial motor vehicle without a commercial driver’s license or a motor vehicle belonging to a class other than that for which his commercial driver’s license was issued, deleted former Subdivs. (2) and (3) and inserted new Subdiv. (2) which provided that no person, including a nonresident, shall operate a motor vehicle with a load greater than the capacity designated in Sec. 14-267a; June Sp. Sess. P.A. 98-1 amended Subsec. (b) by replacing “Motor Vehicle Commissioner” with “Commissioner of Motor Vehicles”, effective June 24, 1998.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle in prosecutions for violations of this section.

Cited. 36 CA 710.

One who operates a car in this state while his right to operate remains under suspension may be convicted of a violation of Sec. 14-215 even though he has in the meantime moved to another state and obtained a license in that state. 23 CS 26.



Section 14-40 - Operation of motor vehicle owned by resident of foreign country.

Any motor vehicle or trailer owned or operated by a resident of a foreign country, which country adheres to the articles of the “International Convention” held in Paris, April 24, 1926, or amendments thereto, relative to the operation of motor vehicles, may be operated on the highways of this state without registration, provided such nonresident operator is the holder of an international operator’s license and provided such motor vehicle is legally registered in the country of his residence and also bears an international registration.

(1949 Rev., S. 2380.)



Section 14-40a - Motorcycle endorsement. Motorcycle instruction permit. Examination. Military waiver. Penalty.

(a) No person shall operate a motorcycle on any public highway of this state until such person has obtained a motor vehicle operator’s license with a motorcycle endorsement from the commissioner.

(b) A person who is sixteen years of age or older and who has not had such a license suspended or revoked may apply to the commissioner for a motorcycle instruction permit. The commissioner may issue a motorcycle instruction permit, containing such limitation as said commissioner deems advisable, to an applicant after the applicant has passed all parts of the examination, other than the driving skills test, for a motor vehicle operator’s license with a motorcycle endorsement as required by subsection (c) of this section. The motorcycle instruction permit shall entitle the applicant, while said applicant is in immediate possession of said permit, to drive a motorcycle on the public highways, other than multiple lane limited access highways, for a period of sixty days. A motorcycle instruction permit may be renewed, or a new permit issued, for an additional period of sixty days. Each applicant issued a motorcycle instruction permit shall, while operating a motorcycle, wear protective headgear of a type which conforms to the minimum specifications established by regulations adopted under subsection (b) of section 14-289g.

(c) Before granting a motorcycle endorsement to any applicant who has not held such an endorsement at any time within the preceding two years, the commissioner shall require the applicant to present evidence satisfactory to the commissioner that such applicant has successfully completed a novice motorcycle training course conducted by the Department of Transportation with federal funds available for the purpose of such course, or by any firm or organization that conducts such a course that uses the curriculum of the Motorcycle Safety Foundation or other safety or educational organization that has developed a curriculum approved by the commissioner. If such applicant has not obtained a motorcycle instruction permit pursuant to subsection (b) of this section, the applicant shall also pass an examination, other than the driving skills test, demonstrating that the applicant is a proper person to operate a motorcycle, has sufficient knowledge of the mechanism of a motorcycle to ensure its safe operation by such applicant, and has satisfactory knowledge of the law concerning motorcycles and other motor vehicles and the rules of the road. The commissioner may waive the requirement of such examination for any applicant who presents documentation that such applicant: (1) Is on active military duty with the armed forces of the United States; (2) is stationed outside the state; and (3) completed a novice motorcycle training course conducted by any firm or organization using the curriculum of the Motorcycle Safety Foundation not earlier than two years prior to the date of such applicant’s application. When the commissioner is satisfied as to the ability and competency of the applicant, the commissioner may issue an endorsement to such applicant, either unlimited or containing such limitations as the commissioner deems advisable. If an applicant or motorcycle endorsement holder has any health problem which might affect such person’s ability to operate a motorcycle safely, the commissioner may require the applicant or endorsement holder to demonstrate personally that, notwithstanding the problem, such person is a proper person to operate a motorcycle, and the commissioner may further require a certificate of the applicant’s condition, signed by a medical authority designated by the commissioner, which certificate shall, in all cases, be treated as confidential by the commissioner. An endorsement, containing such limitation as the commissioner deems advisable may be issued or renewed in any case, but nothing in this section shall be construed to prevent the commissioner from refusing an endorsement, either limited or unlimited, to any person or suspending an endorsement of a person whom the commissioner deems incapable of safely operating a motorcycle.

(d) No person shall operate a motorcycle in any manner in violation of the limitations imposed in a limited endorsement issued to such person.

(e) Any person who violates any provision of subsection (a), (b) or (d) of this section shall, for a first offense, be deemed to have committed an infraction and be fined fifty dollars and, for any subsequent offense, be guilty of a class D misdemeanor.

(1967, P.A. 807, S. 1; 1969, P.A. 302, S. 1; 1972, P.A. 127, S. 15; P.A. 73-605, S. 2; P.A. 74-36, S. 2; P.A. 76-263, S. 5, 9; P.A. 82-103; 82-223, S. 10; P.A. 83-577, S. 16; P.A. 84-429, S. 20; P.A. 89-242, S. 4, 5, 7; P.A. 90-265, S. 2, 8; P.A. 03-171, S. 4; P.A. 04-143, S. 19; 04-257, S. 23; P.A. 06-130, S. 22; P.A. 10-3, S. 58; 10-153, S. 1; P.A. 11-213, S. 56; P.A. 12-80, S. 60; 12-81, S. 39; P.A. 13-271, S. 14.)

History: 1969 act added provisions re learner’s permits in Subsec. (a); 1972 act changed age of majority from 21 to 18; P.A. 73-605 added provisions concerning certificates signed by parent, guardian or spouse as evidence of sufficient training and required English and Spanish versions of the test; P.A. 74-36 allowed foster parents to sign instruction certificates; P.A. 76-263 changed applicability provision of Subsec. (b) to apply to applicants not licensed during preceding 4, rather than 2, years; P.A. 82-103 amended Subsec. (b) by reducing from 4 to 2 years the time period during which an applicant has to have held a Connecticut license in order to be exempt from the examination; P.A. 82-223 amended Subsec. (d) by specifying that commission of a first offense constituted an infraction and establishing a minimum fine therefor of $25; P.A. 83-577 amended Subsec. (d) by increasing the minimum fine for a first offense from $25 to $35; P.A. 84-429 relettered Subsecs., rephrased provisions, transferred provision in Subsec. (d) re recall of an operator’s license to Sec. 14-38(a), and made other technical changes; P.A. 89-242 amended Subsec. (b) to require applicants issued learner’s permits on and after January 1, 1990, to wear protective headgear while operating a motorcycle and amended Subsec. (e) to require applicants under eighteen to demonstrate successful completion of a novice motorcycle training course on and after January 1, 1990; P.A. 90-265 amended Subsec. (e) to replace reference to applicant who “suffers from any physical defect or disease” with reference to applicant or motorcycle operator license holder who has any health problem, and to authorize commissioner to suspend license of person determined to be incapable of safely operating a motorcycle; P.A. 03-171 replaced provisions re motorcycle operator’s license with provisions re motor vehicle operator’s license with a motorcycle endorsement throughout, amended Subsec. (b) to replace “learner’s permit” with “training permit”, deleted former Subsecs. (c) and (d) re issuance of motorcycle operator’s license to persons between 16 and 18 years of age, redesignated remaining Subsecs. and made technical changes; P.A. 04-143 redesignated Subsecs. (b) to (e), inclusive, and made other technical changes, effective May 21, 2004; P.A. 04-257 made a technical change in Subsec. (d), effective June 14, 2004; P.A. 06-130 amended Subsec. (c) by deleting an obsolete date, by requiring applicants under eighteen to present proof of completing a novice motorcycle training course, by requiring that such course be “conducted by”, rather than “offered by”, Department of Transportation or by any firm that uses the Motorcycle Safety Foundation’s curriculum, rather than a course approved by Commissioner of Motor Vehicles, and by allowing commissioner to waive the on-road skills test for any applicant 18 or older who presents proof of completing such course, effective June 2, 2006; P.A. 10-3 amended Subsec. (e) to replace fine for first offense of not less than $35 or more than $50 with fine of $50, effective April 14, 2010; P.A. 10-153 amended Subsec. (c) to delete requirement that applicant for endorsement personally demonstrate knowledge of motorcycle mechanism and rules of the road, to delete authority of commissioner to waive on-road skills portion of endorsement exam for person presenting evidence of completing motorcycle training course, and to replace requirement that applicant under 18 years of age present evidence of successful completion of motorcycle training course with requirement that all applicants present evidence of successful completion of training course conducted by Department of Transportation with federal funds available for purpose of such course, effective January 1, 2011; P.A. 11-213 amended Subsec. (b) to replace “driving test” with “driving skills test” and amended Subsec. (c) to require examination, other than driving skills test, for applicant without training permit, effective July 13, 2011; P.A. 12-80 amended Subsec. (e) to replace penalty for subsequent offense of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor; P.A. 12-81 amended Subsec. (b) to replace “training permit” with “motorcycle instruction permit” and delete an obsolete date and amended Subsec. (c) to replace “training permit” with “motorcycle instruction permit”, effective January 1, 2013; P.A. 13-271 amended Subsec. (c) to add provision re waiver of examination requirement for members of armed forces on active duty outside state who completed motorcycle training course, effective July 1, 2013.



Section 14-40b - License without examination.

Obsolete.

(1967, P.A. 807, S. 2.)



Section 14-40c - Hearing upon denial or suspension of operator’s license.

Any person denied an operator’s license, or whose license is suspended, pursuant to the provisions of subsection (e) of section 14-36, shall be entitled to a hearing before the commissioner, in accordance with the provisions of chapter 54 and section 14-4a.

(P.A. 90-265, S. 3, 8; P.A. 03-171, S. 5.)

History: P.A. 03-171 deleted reference to Sec. 14-40a(e).



Section 14-41 - Expiration and renewal of operators’ licenses, identity cards and permits. Fees. Notice.

(a) Upon every other renewal of a motor vehicle operator’s license or identity card issued pursuant to section 1-1h, the commissioner may issue such license or identity card without the personal appearance of the licensee or identity card holder if (1) such licensee or identity card holder has a digital image on file with the commissioner, and (2) such licensee or identity card holder has fulfilled all other requirements for such renewal.

(b) An original operator’s license shall expire within a period not exceeding six years following the date of the operator’s next birthday. The fee for such license shall be seventy-two dollars. The commissioner may authorize an automobile club or association, licensed in accordance with the provisions of section 14-67 on or before July 1, 2007, to issue duplicate licenses and identity cards pursuant to section 14-50a, renew licenses, renew identity cards issued pursuant to section 1-1h and conduct registration transactions at its office facilities. The commissioner may authorize such automobile clubs or associations to charge a convenience fee, which shall not exceed three dollars, to each applicant for a license or identity card renewal or duplication, or for a registration transaction.

(c) Any previously licensed operator who fails to renew a motor vehicle operator’s license in accordance with subsection (b) of this section shall be charged a late fee of twenty-five dollars upon renewal of such operator’s license.

(d) The commissioner may, at least fifteen days before the date on which each motor vehicle operator’s license or identity card expires, notify the holder of such license or identity card of the expiration date, in a manner determined by the commissioner. The commissioner shall not provide such notification by mail to any such licensee or identity card holder if the United States Postal Service has determined that mail is undeliverable to the address for such person that is documented in the records of the Department of Motor Vehicles. Any previously licensed operator who operates a motor vehicle within sixty days after the expiration date of the operator’s license without obtaining a renewal of the license shall be fined in accordance with the amount designated for the infraction of failure to renew a motor vehicle operator’s license. Any operator so charged shall not be prosecuted under section 14-36 for the same act constituting a violation under this section but section 14-36 shall apply after the sixty-day period.

(e) On and after January 1, 2013, the commissioner may extend the expiration date of an operator’s license or identity card for a period of six months when such licensee or identity card holder presents documentation satisfactory to the commissioner that such person was out of the state during the renewal period for such license or identity card, or when the commissioner requires additional time to determine whether such person qualifies for a renewal. The fee for such extension shall be the same as that for a duplicate license under section 14-50a and no part of such fee shall be subject to refund. The commissioner shall not grant more than one extension to any such person pursuant to this subsection.

(f) Notwithstanding the provisions of section 1-3a, if the expiration date of any motor vehicle operator’s license or any public passenger transportation permit falls on any day when offices of the commissioner are closed for business or are open for less than a full business day, the license or permit shall be deemed valid until midnight of the next day on which offices of the commissioner are open for a full day of business.

(1949 Rev., S. 2381; 1953, 1955, S. 1299d; 1957, P.A. 437, S. 4; February, 1965, P.A. 68; 1967, P.A. 115; 436, S. 1; 807, S. 4; 1969, P.A. 759, S. 4; 1972, P.A. 127, S. 16; P.A. 75-213, S. 9, 53; 75-577, S. 21, 126; P.A. 76-263, S. 6, 9; P.A. 77-10; 77-256, S. 3, 4; 77-348, S. 1, 2; P.A. 79-89, S. 1; P.A. 80-51; P.A. 81-172, S. 3; P.A. 83-489, S. 3, 17; P.A. 84-254, S. 29, 62; 84-429, S. 21; P.A. 85-413, S. 4, 8; P.A. 87-329, S. 5; P.A. 90-263, S. 8, 74; 90-265, S. 7, 8; P.A. 91-408, S. 8, 18; May Sp. Sess. P.A. 92-9, S. 1, 4; P.A. 93-80, S. 49, 67; 93-341, S. 12, 38; P.A. 95-223, S. 1, 2; P.A. 97-284, S. 1, 2; P.A. 99-287, S. 7, 9; June Sp. Sess. P.A. 01-6, S. 74, 85; June Sp. Sess. P.A. 01-9, S. 47, 131; P.A. 03-171, S. 6; June 30 Sp. Sess. P.A. 03-3, S. 34; P.A. 04-4, S. 6; 04-177 S. 12; 04-199, S. 22; June Sp. Sess. P.A. 05-3, S. 26; P.A. 07-167, S. 32; June Sp. Sess. P.A. 07-1, S. 94; June Sp. Sess. P.A. 07-5, S. 43; P.A. 09-187, S. 10; P.A. 10-110, S. 21; 10-179, S. 25; P.A. 11-6, S. 137; 11-48, S. 27; 11-213, S. 16; P.A. 12-81, S. 4; P.A. 13-271, S. 15.)

History: 1965 act added proviso clause re holder reaching 21 in Subsec. (b); 1967 acts included motorcycle licenses in provisions, revised provisions re expiration of licenses in Subsec. (b), inserted new Subsec. (c) re effect of change in birth date on expiration and reissuance of license, redesignated former Subsec. (c) as Subsec. (d) and added provisions re penalty for failure to renew license within 30 days of expiration date; 1969 act revised fee provisions in Subsecs. (b) and (c), raising rate from $0.25 to $0.35 per month and placing $2 maximum on fee for 6-month period; 1972 act changed age of majority from 21 to 18; P.A. 75-213 raised fee in Subsec. (b) to $0.45 per month not to exceed $2.50 for 6-month period; P.A. 75-577 removed reference to $25 maximum fine in Subsec. (d) and added references to fines of the amount designated for infractions specified; P.A. 76-263 revised section to cover transition period for change of validity period from 2 to 4 years and institution of licenses with pictures, deleted references to provisional licenses and deleted violation in Subsec. (d) re failure to sign license before operating motor vehicle or motorcycle; P.A. 77-10 added Subsec. (e) re expiration of license on day when motor vehicle offices are closed; P.A. 77-256 raised fee in Subsec. (c) to $0.45 per month not to exceed $2.50 for 6-month period; P.A. 77-348 revised provisions re expiration so that all licenses expire on birth date rather than last day of birth month and changed reference to June 30, 1976 to June 30, 1977 in Subsec. (a); P.A. 79-89 added exception re Sec. 14-41a to Subsec. (a); P.A. 80-51 made former Subdivs. (1) to (4) in Subsec. (a) subparagraphs (A) to (D) under Subdiv. (1) re motor vehicle and motorcycle licenses, made provision re public service operator’s license Subdiv. (2) and added exception re change of expiration date from April 30th to June 30th; P.A. 81-172 amended Subsec. (d) by increasing from 30 to 60 days after the expiration date the amount of time during which an operator can be charged with only an infraction; P.A. 83-489 amended Subsec. (b) to increase additional sum from $1 to $2; P.A. 84-254 amended Subsec. (b), effective July 1, 1984, to increase the fee, scheduling the increases to take effect as of July 1, 1984, 1986 and 1988; P.A. 84-429 deleted obsolete provisions, rephrased provisions and made other technical changes; P.A. 85-413 adjusted fees after July 1, 1988, and deleted obsolete fee provisions; P.A. 87-329 amended Subsec. (b) maintaining the fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 90-263 amended Subsecs. (a) and (e) to substitute public passenger transportation permit for public service motor vehicle operator’s license; P.A. 90-265 amended Subsec. (a) to require vision screening for motor vehicle operators prior to every other renewal of operator’s license in accordance with specified schedule; P.A. 91-408 amended Subsec. (a) to delay the commencement of vision screening from July 1, 1991, to October 1, 1992, and to change the beginning and ending dates of the specified schedule accordingly; May Sp. Sess. P.A. 92-9 amended Subsec. (a) to postpone vision screening requirement from October 1, 1992, to July 1, 1993, and to require that screening be done in accordance with a schedule adopted by the commissioner, eliminating the specified schedule according to the last name of the operator; P.A. 93-80 amended Subsec. (a) to postpone vision screening requirement from July 1, 1993, to July 1, 1995, effective July 1, 1993; P.A. 93-341 amended Subsec. (a) by deleting former Subdiv. (2) re expiration date for public passenger transportation permits, effective July 1, 1994; P.A. 95-223 amended Subsec. (a) to postpone vision screening requirement from July 1, 1995, to July 1, 1997, effective July 1, 1995; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 97-284 amended Subsec. (a) to postpone vision screening requirement from July 1, 1997, to July 1, 1999, effective July 1, 1997; P.A. 99-287 amended Subsec. (a) by postponing the implementation of vision screening from July 1, 1999, to July 1, 2001, and allowing a vision screening conducted by a licensed health care professional to have occurred during the preceding 12 months in lieu of the preceding 3 months, effective July 1, 1999; June Sp. Sess. P.A. 01-6 amended Subsecs. (a) and (b) to require renewal of license every 6 years, amended Subsec. (b) to increase fee from $3.50 to $5.25, amended Subsec. (c) to modify the issue period for renewal licenses from not more than 48 months to not more than 72 months and made technical changes for purposes of gender neutrality in Subsecs. (a) and (d), effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to provide for an optional licensure period of 4 years in accordance with a schedule to be established by the commissioner and changed to July 1, 2003, the date by which the commissioner shall screen the vision of operator’s at every other renewal of license, effective July 1, 2001; P.A. 03-171 amended Subsecs. (a), (d) and (e) to delete references to motorcycle operator’s license, made technical changes in Subsec. (a) and amended Subsec. (d) to delete references to Sec. 14-40a; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to change commencement date of vision screening program from July 1, 2003, to July 1, 2005, effective August 20, 2003, and applicable as of July 1, 2003; P.A. 04-4 amended Subsec. (b) to delete former formula for the license fee and to establish fees for 4-year and 6-year licenses and a fee for a part-year license, deleted former Subsec. (c) re changes in records relating to birth dates and renewal of licenses thereafter and redesignated existing Subsecs. (d) and (e) as new Subsecs. (c) and (d), effective March 11, 2004; P.A. 04-177 and P.A. 04-199 both amended Subsec. (b) to increase fee for original 4-year operator’s licenses from $43 to $44 and for 6-year operator’s license from $65 to $66, effective July 1, 2004; June Sp. Sess. P.A. 05-3 amended Subsec. (a) by changing “2005” to “2007”, effective July 1, 2005; P.A. 07-167 amended Subsec. (a) by deleting provisions re vision screening and amended Subsec. (b) by adding provisions re renewals at office facilities of licensed automobile club or association, effective July 1, 2007; June Sp. Sess. P.A. 07-1 attempted to amend Subsec. (a) to change July 1, 2007, to July 1, 2009, effective July 1, 2007, but failed to take effect since the vision screening provisions were previously deleted from this Subsec. by P.A. 07-167; June Sp. Sess. P.A. 07-5 amended Subsec. (a) by restoring provisions re vision screening and postponing implementation to July 1, 2009; P.A. 09-187 amended Subsec. (a) to postpone implementation of vision screening from July 1, 2009, to July 1, 2011, effective July 1, 2009; P.A. 10-110 amended Subsec. (a) to authorize commissioner, upon every other renewal of operator’s license or identity card, to issue such license or card without personal appearance of licensee or card holder if such licensee or card holder has digital image on file with commissioner and has met all other renewal requirements and amended Subsec. (b) to authorize automobile clubs and associations to perform identity card renewals and registration transactions and to charge fee of not more than $2, effective July 1, 2010; P.A. 10-179 amended Subsec. (b) to make the same changes as made to Subsec. (b) by P.A. 10-110, effective July 1, 2010; P.A. 11-6 amended Subsec. (b) to increase fee for 4-year license from $44 to $48, for 6-year license from $66 to $72 and for a year or part thereof from $11 to $12, added Subsec. (c) re $25 late renewal fee, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), and deleted “shall be deemed to have failed to renew a motor vehicle operator’s license and” in Subsec. (d), effective July 1, 2011; P.A. 11-48 amended Subsec. (a) by eliminating 4 or 6-year renewal requirement, requirement for personal appearance of licensee or holder for renewal and requirement for vision screening prior to every other renewal, effective July 1, 2011; P.A. 11-213 amended Subsec. (b) to authorize issuance of duplicate licenses and identity cards by automobile club or association and make conforming and technical changes, and amended Subsec. (c) to include identity cards, change “shall” to “may” re notification and prohibit notification by mail if mail determined to be undeliverable, effective July 13, 2011; P.A. 12-81 amended Subsec. (a) to make provisions applicable upon every “other” renewal of a license or identity card, amended Subsec. (b) to delete provision re fee for 4-year license and make conforming changes, added new Subsec. (e) re 6-month extension of expiration date of operator’s license or identity card and fee therefor and redesignated existing Subsec. (e) as Subsec. (f), effective July 1, 2012; P.A. 13-271 amended Subsec. (b) to delete provision re license fee of $12 per year or any part of a year and to increase maximum convenience fee charged by automobile club or association from $2 to $3.



Section 14-41a - Renewal of license for persons age sixty-five or over.

An individual sixty-five years of age or older may renew a motor vehicle operator’s license for either a two-year period or a six-year period. The fee for any license issued for a two-year period shall be twenty-four dollars.

(P.A. 79-89, S. 2; P.A. 84-254, S. 30, 62; 84-429, S. 22; P.A. 87-329, S. 6; P.A. 91-390, S. 2; June Sp. Sess. P.A. 01-6, S. 75, 85; June Sp. Sess. P.A. 01-9, S. 50, 131; P.A. 03-171, S. 7; P.A. 04-4, S. 7; 04-199, S. 23; P.A. 07-167, S. 45; P.A. 11-213, S. 17; P.A. 13-271, S. 16.)

History: P.A. 84-254 increased the fee from $11 to $22 as of July 1, 1992; P.A. 84-429 divided section into Subsecs., deleted obsolete provisions, rephrased provisions and made other technical changes; P.A. 87-329 amended Subsec. (a), maintaining the fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 91-390 replaced former Subsec. (b) which had required that operator’s license bear operator’s photograph with new provision permitting commissioner to waive photograph requirement upon written application and showing of hardship by operators 65 years of age or older; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); June Sp. Sess. P.A. 01-6 changed 4-year renewal option to 6 years, effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (b) to delete provisions re length of the license renewal period, effective July 1, 2001; P.A. 03-171 deleted references to motorcycle operator’s license; P.A. 04-4 amended Subsec. (a) to increase the fee to $21, effective March 11, 2004; P.A. 04-199 amended Subsec. (a) to increase the fee from $21 to $22, effective July 1, 2004; P.A. 07-167 amended Subsec. (b) by replacing reference to Sec. 14-36d(a) with reference to Sec. 14-36h(a); P.A. 11-213 deleted Subsec. (a) designator and deleted former Subsec. (b) re waiver of photograph requirement, effective July 13, 2011; P.A. 13-271 increased fee for renewal of license for a 2-year period from $22 to $24.



Section 14-41b - Validity of operator’s license held by member of the armed forces following separation from service or return to state.

A Connecticut motor vehicle operator’s license held by any person on active duty with the armed forces and absent from this state due to such service shall be valid for thirty days following the date on which the license holder is honorably separated from such service or returns to this state, unless the license is suspended, cancelled or revoked as provided by law earlier than such date. The license shall be valid only when in the immediate possession of the license holder and the license holder has his or her discharge or separation papers in his or her immediate possession.

(P.A. 10-16, S. 1.)



Section 14-41c - Renewal of operator’s licenses and identity cards of incarcerated persons.

The Commissioner of Motor Vehicles shall consult with the Commissioner of Correction to establish a procedure to renew the operator’s licenses and identity cards of persons who are incarcerated, without the appearance of such persons at the Department of Motor Vehicles, in accordance with subsection (b) of section 14-36d. Such renewal shall be initiated at the request of an incarcerated person who responds to a renewal notice for such person’s operator’s license or identity card. This section shall not apply to the initial issuance of an operator’s license or identity card or the issuance of a license or identity card that has expired more than two years before the date of the requested renewal.

(P.A. 11-213, S. 59; P.A. 12-81, S. 20.)

History: P.A. 11-213 effective October 1, 2012; P.A. 12-81 replaced provision requiring Department of Motor Vehicles upon written request of incarcerated person to extend expiration date of such person’s operator’s license for 2 years or 30 days following incarceration release date, whichever occurs first, with provision requiring Commissioner of Motor Vehicles to consult with Commissioner of Correction to establish procedure to renew incarcerated person’s operator’s license or identity card upon request of such person and without such person appearing at the department and added provision making section inapplicable to initial issuance of license or card or issuance of license or card that expired more than 2 years before request.



Section 14-42 - Application for operator’s license or identity card. Anatomical gift.

(a) An application for an operator’s license or identity card shall be made on forms furnished by the commissioner. The applications shall be in such form and contain such provisions and information as the commissioner may determine.

(b) The application for an operator’s license and the application for an identity card shall include the opportunity for the applicant to make an anatomical gift through inclusion in the state donor registry maintained pursuant to section 14-42a. An operator’s license issued to a person who has authorized inclusion on such donor registry shall have a donor symbol imprinted on such license or identity card.

(1949 Rev., S. 2382; P.A. 75-579; P.A. 84-429, S. 23; P.A. 85-190; P.A. 98-172, S. 3, 4; P.A. 06-130, S. 4; P.A. 09-187, S. 13; P.A. 10-123, S. 24.)

History: P.A. 75-579 added Subsec. (b) re inclusion of body organ donation line on license applications and licenses; P.A. 84-429 rephrased provisions, transferred provisions re motor vehicle registrations to Sec. 14-12(b), transferred provisions re assignment of registration and license numbers to Sec. 14-10(a) and made other technical changes; P.A. 85-190 amended Subsec. (b), requiring an operator’s license to indicate provision for organ donation in a conspicuous manner determined by the commissioner to assure immediate identification; P.A. 98-172 amended Subsec. (b) replacing the requirement that the application contain a line for indicating that applicant has made provisions for organ donation with a requirement that the application include the opportunity to complete an organ donor card and replacing requirement that operator’s license indicate whether one is an organ donor with requirement that license have donor card imprinted on it, effective July 1, 1999; P.A. 06-130 replaced “blanks” with “forms” and “application blanks” with “applications” in Subsec. (a) and added provisions re identity cards in Subsecs. (a) and (b), effective June 2, 2006; P.A. 09-187 amended Subsec. (b) to replace provisions re issuance of donor card with provisions re registration as organ and tissue donor, effective July 8, 2009; P.A. 10-123 amended Subsec. (b) by replacing provision re registration as organ and tissue donor with provision re making an anatomical gift through inclusion in state donor registry, by replacing “elected to be included in” with “authorized inclusion on” re donor registry and by replacing “designation of such person’s donor status” with “donor symbol” re imprint on license or identity card.

See Sec. 14-10 re record-keeping with respect to operator’s licenses and registrations.



Section 14-42a - Agreement with procurement organizations. Inclusion of information re procurement organizations in driver education programs.

(a) The Commissioner of Motor Vehicles and the Commissioner of Administrative Services shall enter into an agreement with one or more federally designated organ and tissue procurement organizations to provide to such organizations access to the names, dates of birth and other pertinent information of holders of operator’s licenses and identity cards issued pursuant to section 1-1h who have registered with the Department of Motor Vehicles an intent to become organ and tissue donors. Such access shall be provided in a manner and form to be determined by the commissioners, following consultation with such organizations, and may include electronic transmission of initial information and periodic updating of information. The Commissioner of Motor Vehicles shall not charge a fee for such access pursuant to section 14-50a, but may charge such organizations reasonable administrative costs. Information provided to such organizations shall be used solely for identifying such license holders as organ and tissue donors.

(b) The Commissioner of Motor Vehicles shall include in regulations adopted pursuant to sections 14-36f and 14-78 a requirement that a description of the purposes and procedures of procurement organizations, as defined in section 19a-289a, be included in driver education programs.

(P.A. 04-122, S. 1; P.A. 05-121, S. 1; P.A. 08-150, S. 8; P.A. 10-123, S. 27; P.A. 11-51, S. 88.)

History: P.A. 05-121 amended Subsec. (a) by giving procurement organizations access to information re holders of identity cards issued pursuant to Sec. 1-1h; P.A. 08-150 amended Subsec. (b) to include regulations adopted pursuant to Sec. 14-78; P.A. 10-123 amended Subsec. (b) by replacing reference to Sec. 19a-279a with Sec. 19a-289a; P.A. 11-51 changed “Chief Information Officer of the Department of Information Technology” to “Commissioner of Administrative Services”, “commissioner and Chief Information Officer” to “commissioners” and “commissioner” to “Commissioner of Motor Vehicles”, effective July 1, 2011.



Section 14-43 - Misrepresentation renders license void.

(a) An operator’s license issued upon an application containing any material false statement is void from the date of its issue and shall be surrendered, on demand, to the commissioner. Any moneys paid for the license shall be forfeited to the state.

(b) No person shall obtain or attempt to obtain any license for another by misrepresentation or impersonation and any license obtained by misrepresentation or impersonation is void.

(c) Any person who violates any provision of this section and any person who fails to surrender a falsely obtained operator’s license upon the demand of the commissioner shall be fined not more than two hundred dollars.

(1949 Rev., S. 2383; 1963, P.A. 235; P.A. 80-466, S. 12, 25; P.A. 81-472, S. 20, 159; P.A. 84-429, S. 24.)

History: 1963 act amended last sentence by adding words “falsely obtained” and increasing penalty from $50; P.A. 80-466 added reference to single number plate; P.A. 81-472 made technical changes; P.A. 84-429 divided section into Subsecs., rephrased provisions, transferred provisions re motor vehicle registrations to Sec. 14-12(d) and made other technical changes.



Section 14-44 - License endorsement for operators of commercial motor vehicles used for passenger transportation, school buses, student transportation vehicles, taxicabs, motor vehicles in livery service and motor or service buses. Requirements. Hearing. Appeal. Report re persons whose license or endorsement has been withdrawn, suspended or revoked. Penalty.

(a)(1) No person shall operate a commercial motor vehicle used for passenger transportation on any public highway of this state until such person has obtained a commercial driver’s license with a passenger endorsement from the Commissioner of Motor Vehicles, except a nonresident who holds such license with such endorsement issued by another state. (2) No person shall operate a school bus until such person has obtained a commercial driver’s license with a school bus endorsement, except that a person who holds such a license without such endorsements may operate a school bus without passengers for the purpose of road testing or moving the vehicle. (3) No person shall operate a student transportation vehicle, as defined in section 14-212, taxicab, motor vehicle in livery service, motor bus or service bus until such person has obtained an operator’s license of the proper classification bearing an appropriate endorsement from the Commissioner of Motor Vehicles, issued in accordance with the provisions of this section and section 14-36a, except that a person who holds an operator’s license without such endorsement may operate any such vehicle without passengers for the purpose of road testing or moving the vehicle.

(b) No operator’s license bearing an endorsement shall be issued or renewed in accordance with the provisions of this section or section 14-36a, until the Commissioner of Motor Vehicles, or the commissioner’s authorized representative, is satisfied that the applicant is a proper person to receive such an operator’s license bearing an endorsement, holds a valid motor vehicle operator’s license, or, if necessary for the class of vehicle operated, a commercial driver’s license and is at least eighteen years of age. Each applicant for an operator’s license bearing an endorsement or the renewal of such a license shall furnish the Commissioner of Motor Vehicles, or the commissioner’s authorized representative, with satisfactory evidence, under oath, to prove that such person has no criminal record and has not been convicted of a violation of subsection (a) of section 14-227a within five years of the date of application and that no reason exists for a refusal to grant or renew such an operator’s license bearing an endorsement. Each applicant for such an operator’s license bearing an endorsement shall submit with the application proof satisfactory to the Commissioner of Motor Vehicles that such applicant has passed a physical examination administered not more than ninety days prior to the date of application, and which is in compliance with safety regulations established from time to time by the United States Department of Transportation. Each applicant for renewal of such license shall present evidence that such applicant is in compliance with the medical qualifications established in 49 CFR 391, as amended. Each applicant for such an operator’s license bearing an endorsement shall be fingerprinted before the license bearing an endorsement is issued.

(c) The Commissioner of Motor Vehicles may issue, withhold, renew, suspend, cancel or revoke any endorsement required to operate a motor vehicle that transports passengers, as provided in subsection (c) of section 14-36a. The Commissioner of Motor Vehicles may, in making his or her decision, consider the age, accident and criminal record, moral character and physical condition of any such applicant or endorsement holder and such other matters as the commissioner may determine. The Commissioner of Motor Vehicles may require any such applicant or endorsement holder to furnish the statements of two or more reputable citizens, which may be required to be under oath, vouching for the good character or other qualifications of the applicant or endorsement holder.

(d) Upon the arrest of any person who holds an operator’s license bearing a school endorsement charged with a felony or violation of section 53a-73a, the arresting officer or department, within forty-eight hours, shall cause a report of such arrest to be made to the Commissioner of Motor Vehicles. The report shall be made on a form approved by said commissioner containing such information as the commissioner prescribes. The Commissioner of Motor Vehicles may adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection.

(e) Prior to issuing an operator’s license bearing a school endorsement or bearing the appropriate type of endorsement for operation of a student transportation vehicle pursuant to subdivision (4) of subsection (a) of this section, the Commissioner of Motor Vehicles shall require each applicant to submit to state and national criminal history records checks, conducted in accordance with section 29-17a, and a check of the state child abuse and neglect registry established pursuant to section 17a-101k. The Commissioner of Emergency Services and Public Protection shall complete such state and national criminal history records checks required pursuant to this section within sixty days of receiving such a request for a check of such records. If notice of a state or national criminal history record is received, the Commissioner of Motor Vehicles may, subject to the provisions of section 46a-80, refuse to issue an operator’s license bearing such endorsement and, in such case, shall immediately notify the applicant, in writing, of such refusal. If notification that the applicant is listed as a perpetrator of abuse on the state child abuse and neglect registry established pursuant to section 17a-101k is received, the Commissioner of Motor Vehicles may refuse to issue an operator’s license bearing such an endorsement and, in such case, shall immediately notify the applicant, in writing, of such refusal. The Commissioner of Motor Vehicles shall not issue a temporary operator’s license bearing a school endorsement or bearing the appropriate type of endorsement for operation of a student transportation vehicle.

(f) Notwithstanding any other provision of this section, the commissioner shall not issue an operator’s license bearing an endorsement to transport passengers who are students, and shall suspend any such endorsement that has been issued, to any person who has been convicted of a serious criminal offense, as determined by the Commissioner of Motor Vehicles, or convicted of any provision of federal law or the law of any other state, the violation of which involves conduct that is substantially similar to a violation determined by the Commissioner of Motor Vehicles to be a serious criminal offense, if any part of the sentence of such conviction has not been completed, or has been completed during the preceding five years. The Commissioner of Motor Vehicles shall adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection.

(g) Any applicant who is refused an operator’s license bearing an endorsement or the renewal of such a license, or whose operator’s license bearing an endorsement or the renewal of such a license is withdrawn or revoked on account of a criminal record, shall be entitled to a hearing if requested in writing within twenty days. The hearing shall be conducted in accordance with the requirements of chapter 54 and the applicant may appeal from the final decision rendered therein in accordance with section 4-183.

(h) Notwithstanding the provisions of section 14-10, the commissioner shall furnish to any board of education or to any public or private organization that is actively engaged in providing public transportation, including the transportation of school children, a report containing the names and motor vehicle operator license numbers of each person who has been issued an operator’s license with one or more endorsements, authorizing such person to transport passengers in accordance with the provisions of section 14-36a, but whose license or any such endorsement has been withdrawn, suspended or revoked by the Commissioner of Motor Vehicles in accordance with the provisions of this section, or any other provision of this title. The report shall be issued and updated periodically in accordance with a schedule to be established by the Commissioner of Motor Vehicles. Such report may be transmitted or otherwise made available to authorized recipients by electronic means.

(i) Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2384; 1963, P.A. 336; 372; 1969, P.A. 110, S. 1; 1971, P.A. 612, S. 4; 1972, P.A. 127, S. 17; P.A. 74-152; P.A. 75-213, S. 10, 53; 75-577, S. 22, 126; P.A. 76-382, S. 2; P.A. 83-340, S. 2, 4; P.A. 84-254, S. 31, 62; 84-429, S. 25; P.A. 85-148, S. 2; P.A. 87-329, S. 7; 87-585, S. 1; P.A. 89-320, S. 1, 2, 12; P.A. 90-112, S. 12, 14; 90-263, S. 10, 74; P.A. 91-272, S. 1, 8; May Sp. Sess. P.A. 92-11, S. 62, 70; P.A. 93-341, S. 13–15, 38; P.A. 01-175, S. 9, 32; P.A. 02-70, S. 83; P.A. 03-278, S. 37; P.A. 04-217, S. 4; P.A. 05-218, S. 6; P.A. 06-130, S. 10; P.A. 07-167, S. 47; 07-224, S. 1; June Sp. Sess. P.A. 07-5, S. 20; P.A. 09-187, S. 11; P.A. 10-32, S. 49; 10-110, S. 35, 57; P.A. 11-213, S. 18; P.A. 12-81, S. 49.)

History: 1963 acts raised minimum age requirement from 18 to 21 and added provisions for examination of operating ability and fee for same; 1969 act replaced interstate commerce commission with United States department of transportation and required that applicants for public service license to operate school bus be at least nineteen and not more than 69 years old; 1971 act replaced reference to repealed Sec. 14-30 with reference to Sec. 14-34; 1972 act changed minimum age for public service vehicle license from 21 to 18, reflecting change in age of majority, and deleted minimum age of 19 for school bus operator’s license; P.A. 74-152 made provisions applicable to operation of service buses as well as public service motor vehicles and expanded provisions re physical examinations; P.A. 75-213 raised examination fee from $2 to $2.50; P.A. 75-577 replaced provision for maximum $50 fine for violation of provisions with statement that violation constitutes an infraction; P.A. 76-382 added Subsec. (b) re validity of license issued by other state or country; P.A. 83-340 amended Subsec. (a) deleting the statement providing that an applicant for a public service license to operate a school bus shall not be older than 69 years of age; P.A. 84-254 amended Subsec. (a) to increase the examination fee from $2.50 to $5 as of July 1, 1992; P.A. 84-429 relettered Subsecs., rephrased provisions and made other technical changes; P.A. 85-148 amended Subsec. (a), eliminating requirement for nonresidents holding a valid out-of-state public service motor vehicle operator’s license to obtain a license to operate in this state if vehicle is engaged in intrastate commerce; P.A. 87-329 amended Subsec. (b), maintaining the fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 87-585 amended Subsec. (b), requiring prerequisites for issuance of license to apply to renewals and applicants to furnish evidence of absence of convictions for violations of Sec. 14-227a(a) within 1 year and negative drug test results, and added new provisions in Subsec. (d) re issuance of a 90-day temporary license to applicants who intend to operate a school bus, relettering remaining Subdivs. accordingly; P.A. 89-320 amended Subsec. (b) to require applicants to furnish evidence of absence of convictions for violations of Sec. 14-227a(a) within 5 years instead of within 1 year and amended Subsec. (d) to require commissioner to request criminal record for each applicant from state police bureau of identification and to forward fingerprints obtained under Subsec. (b) to bureau which shall submit fingerprints to FBI for a national criminal history records check, to authorize immediate withdrawal of the temporary license if notice of a criminal record is received within 90 days, subject to the provisions of Sec. 46a-80 and to require the licensee and his employer to be notified immediately in writing of receipt of a criminal record, making technical changes as necessary; P.A. 90-112 amended Subsecs. (a), (d) and (e) to include references to operation of student transportation vehicles; P.A. 90-263 divided Subsec. (a) into two subdivisions, inserting in Subdiv. (1) prohibition on operation of commercial motor vehicles used for passenger transportation until operator has obtained a commercial driver’s license with a passenger endorsement, deleting references to public service motor vehicle or service bus and public service motor vehicle operator’s license, and inserting in Subdiv. (2) prohibition on operation of school bus, student transportation vehicle, taxicab, motor vehicle in livery service, motor bus or service bus until operator has obtained a public passenger transportation permit, amended remaining Subsecs. to substitute public passenger transportation permit for public service motor vehicle operator’s license, amended Subsec. (d) to insert references to “student transportation vehicle” after references to “school bus”, and amended Subsec. (e) to provide that any applicant refused a permit on account of a criminal record shall be entitled to a hearing, if requested, and to permit applicant to appeal from final decision in accordance with Sec. 4-183, effective July 1, 1991; P.A. 91-272 amended Subsec. (b) to apply to applicants for renewal on and after July 1, 1992, amended Subsec. (d) to require applicants for a temporary permit or for renewal of a permit to submit to a state criminal history records check prior to issuance of such temporary permit or renewal and to make numerous changes throughout the Subsec., and amended Subsec. (e) to apply to applicants who are refused a renewal or whose permit or renewal is withdrawn or revoked on account of a criminal record; May Sp. Sess. P.A. 92-11 amended Subsec. (a) by deleting phrase “or a student transportation vehicle, as defined in section 14-212”; P.A. 93-341 amended Subsec. (a)(2) to provide that no person may operate a school bus carrying passengers without having obtained a commercial driver’s license with a passenger endorsement and a school endorsement and substituted references to passenger or school endorsements for references to public passenger transportation permits throughout section, effective July 1, 1994, amended Subsec. (b) by inserting references to an “operator’s license bearing an endorsement” and by revising the provisions regarding drug testing and physical examinations of applicants, effective July 1, 1993, amended Subsec. (d) by deleting provisions regarding a 90-day temporary permit pending completion of a national criminal history records check, and deleted Subsec. (f) which had specified contents of public passenger transportation permits in its entirety and relettered remaining Subsec. accordingly, effective July 1, 1994; P.A. 01-175 amended Subsec. (d) by making a technical change for the purposes of gender neutrality and by replacing language re state criminal history checks, fingerprinting and fee charged with language re state and national criminal history checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 02-70 made a technical change in Subsec. (a)(3), added new Subsec. (d) to require the arresting officer or department, upon the arrest of any person who holds an operator’s license bearing a school endorsement for a felony or violation of Sec. 53a-73a, to report such arrest to the commissioner within 48 hours, to specify form of such report and to authorize adoption of regulations, and redesignated existing Subsecs. (d) to (f) as Subsecs. (e) to (g), effective June 3, 2002; P.A. 03-278 made technical changes in Subsec. (f), effective July 9, 2003; P.A. 04-217 amended Subsec. (a) to include “activity vehicle” as vehicle requiring operator to have appropriate endorsement, amended Subsec. (b) to eliminate public passenger transportation permit, to eliminate provision requiring applicant for license with endorsement or renewal of license with endorsement to have received negative drug test results in two or more urine tests if administered within 1 year of date of application and to substitute requirement that applicant for renewal of such license present evidence that applicant is in compliance with medical qualifications under federal law, amended Subsec. (c) to change references to “permittee” to “endorsement holder”, to eliminate “passenger or school” endorsement and substitute endorsement “required to operate a motor vehicle that transports passengers”, and made technical changes, effective January 1, 2005; P.A. 05-218 amended Subsec. (a)(3) by adding camp vehicles; P.A. 06-130 added new Subsec. (g) re notification of school boards and providers of public transportation of drivers whose licenses or endorsements have been withdrawn, suspended or revoked and redesignated existing Subsec. (g) as Subsec. (h); P.A. 07-167 amended Subsec. (a)(3) by deleting reference to camp vehicle, effective July 1, 2007; P.A. 07-224 amended Subsec. (a) by repositioning existing provisions re endorsement for taxicabs, motor vehicles in livery service and motor or services buses as Subdiv. (3), redesignating existing provisions re endorsement for student transportation vehicles and activity vehicles as Subdiv. (4) and deleting “camp vehicle”, amended Subsec. (b) by requiring evidence furnished by applicant to be under oath, amended Subsec. (e) by adding provisions re endorsement for operation of student transportation vehicle, re check of state child abuse registry and notification that applicant is listed thereon and re prohibition on issuance of temporary operator’s license, by deleting provision re withdrawal of operator’s license bearing school endorsement and by making conforming changes, added new Subsec. (f) re convictions, redesignated existing Subsecs. (f), (g) and (h) as Subsecs. (g), (h) and (i), amended redesignated Subsec. (h) to require report to be furnished by commissioner and made technical changes throughout, effective July 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (e) to substitute “abuse and neglect” for “abuse”, reorganize provisions and delete reference to Sec. 46a-80 re perpetrators of abuse listed on registry, effective October 6, 2007; P.A. 09-187 amended Subsec. (a)(3) to require endorsement for operation of student transportation vehicle or activity vehicle and add exception authorizing person without endorsement to operate vehicle without passengers for purpose of road testing or moving vehicle, effective July 1, 2009; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010; P.A. 10-110 amended Subsec. (a) to make a technical change, effective October 1, 2010, and further amended Subsec. (a) to delete reference to activity vehicle in Subdivs. (3) and (4), effective July 1, 2011; P.A. 11-213 amended Subsec. (a) to require “proper classification” of license and make technical changes in Subdiv. (3) and to delete former Subdiv. (4) containing duplicate provision re student transportation vehicle, effective July 1, 2011; P.A. 12-81 amended Subsec. (e) to add provision requiring Commissioner of Emergency Services and Public Protection to complete criminal history records checks within 60 days of request and made technical changes, effective July 1, 2012.



Section 14-44a - Commercial driver’s license required for operation of a commercial motor vehicle. Exceptions. Penalty.

(a) No person may drive a commercial motor vehicle on the highways of this state unless the person holds a commercial driver’s license issued by this state or another state, with applicable endorsements valid for the vehicle he is driving.

(b) The provisions of subsection (a) of this section shall not apply to (1) the holder of a commercial driver’s instruction permit when accompanied in the vehicle by the holder of a commercial driver’s license, (2) any military personnel who operate commercial motor vehicles solely in connection with their military duties, in accordance with 49 CFR 383.3(c), or (3) any member of the Connecticut National Guard who is qualified to operate a military or commercial motor vehicle in accordance with 49 CFR 383.3(c) and operates such vehicle while performing state military duty.

(c) Any person who violates the provisions of subsection (a) of this section shall operate a motor vehicle in violation of the classification of the license issued to him, and shall be subject to the penalties provided in subsection (f) of section 14-36a and section 14-44k.

(P.A. 90-263, S. 33, 74; P.A. 04-217, S. 5, 35; P.A. 08-121, S. 1; P.A. 11-213, S. 19.)

History: P.A. 90-263, S. 33 effective April 1, 1992; P.A. 04-217 amended Subsec. (b) to exempt military personnel operating commercial motor vehicles solely in connection with military duties from provisions of Subsec. (a) and amended Subsec. (c) to change reference to Sec. 14-36a(d) to Sec. 14-36a(e) and add reference to Sec. 14-44k, effective January 1, 2005; P.A. 08-121 added Subsec. (b)(3) exempting any member of the Connecticut National Guard who is qualified to operate a military or commercial vehicle under 49 CFR 383.3(c) and operates such vehicle while performing state military duty, effective July 1, 2008; P.A. 11-213 amended Subsec. (c) by replacing reference to Sec. 14-36a(e) with reference to Sec. 14-36a(f), effective July 1, 2011.



Section 14-44b - Prohibition re more than one driver’s license.

No person who drives a commercial motor vehicle, as defined in section 14-1, may have more than one driver’s license.

(P.A. 90-263, S. 31, 74.)



Section 14-44c - Application for commercial driver’s license or commercial driver’s instruction permit. Penalty.

(a) The application for a commercial driver’s license or commercial driver’s instruction permit, shall include the following:

(1) The full name and current mailing and residence address of the person;

(2) A physical description of the person, including sex, height and eye color;

(3) Date of birth;

(4) The applicant’s Social Security number;

(5) The person’s statement, under oath, that he meets the requirements for qualification contained in 49 CFR 391, as amended, or does not expect to operate in interstate or foreign commerce;

(6) The person’s statement, under oath, that the type of vehicle in which the person has taken or intends to take the driving skills test is representative of the type of motor vehicle the person operates or intends to operate;

(7) The person’s statement, under oath, that he is not subject to disqualification, suspension, revocation or cancellation of operating privileges in any state, and that he does not hold an operator’s license in any other state;

(8) The person’s identification of all states in which such person has been licensed to drive any type of motor vehicle during the last ten years, and the person’s statement, under oath that he does not hold an operator’s license in any other state; and

(9) The person’s signature, and certification of the accuracy and completeness of the application, subject to the penalties of false statement under section 53a-157b. The application shall be accompanied by the fee prescribed in section 14-44h.

(b) No person who has been a resident of this state for thirty days may drive a commercial motor vehicle under the authority of a commercial driver’s license issued by another jurisdiction.

(c) In addition to other penalties provided by law, any person who knowingly falsifies information or certifications required under subsection (a) of this section shall have his operator’s license or privilege to operate a motor vehicle in this state suspended for sixty days.

(P.A. 90-263, S. 35, 74; P.A. 96-167, S. 6; P.A. 04-217, S. 6; P.A. 11-213, S. 55.)

History: P.A. 96-167 amended Subsec. (b) to substitute 30-day for 60-day residency; P.A. 04-217 amended Subsec. (a) to make a technical change in Subdiv. (6), to add provision in Subdiv. (8) to include in application for commercial driver’s license or commercial driver’s license instruction permit statement that applicant is not subject to cancellation of operating privileges in any state, to add new Subdiv. (9) to require applicant to identify all states in which applicant has been licensed to drive any type of motor vehicle in last 10 years and statement that person does not hold license in any other state, and to redesignate existing Subdiv. (9) as new Subdiv. (10), effective January 1, 2005; P.A. 11-213 amended Subsec. (a) to delete former Subdiv. (5) re color picture requirement and redesignate existing Subdivs. (6) to (10) as Subdivs. (5) to (9), effective July 13, 2011.



Section 14-44d - Information on commercial driver’s license. Classifications.

(a) A commercial driver’s license shall be marked “Commercial Driver’s License” or “CDL”, and shall be, to the maximum extent practicable, tamper proof. It shall include, at a minimum, the following items of information:

(1) The name and residence address of the person;

(2) The person’s color picture;

(3) A physical description of the person, including sex, height and eye color;

(4) Date of birth;

(5) The person’s signature;

(6) The class or type of commercial motor vehicle or vehicles which the license authorizes the person to drive, together with any endorsements or restrictions;

(7) The name of this state; and

(8) The dates between which the license is valid.

(b) A commercial driver’s license shall be issued with the following classifications:

(1) Class A -Any combination of vehicles with a gross vehicle weight rating (GVWR) of twenty-six thousand one pounds or more, provided the GVWR of the vehicle being towed is in excess of ten thousand pounds.

(2) Class B -Any single vehicle with a GVWR of twenty-six thousand one pounds or more, and any such vehicle towing a vehicle not in excess of ten thousand pounds.

(3) Class C -Any single vehicle with a GVWR of less than twenty-six thousand one pounds or any such vehicle towing a vehicle with a GVWR not in excess of ten thousand pounds comprising:

(A) Vehicles designed to transport sixteen or more passengers, including the driver, or designed to transport more than ten passengers, including the driver, and used to transport students under the age of twenty-one years to and from school; and

(B) Vehicles used to transport hazardous materials which are required to be placarded in accordance with 49 CFR 172, Subpart F, as amended.

Any vehicle that requires an endorsement, in accordance with the provisions of this section and section 14-36a, shall not be driven unless the proper endorsement appears on the license.

(P.A. 90-263, S. 36, 74; P.A. 93-341, S. 16, 38; P.A. 94-189, S. 5, 34; P.A. 97-236, S. 7; P.A. 99-268, S. 33; P.A. 00-169, S. 22; P.A. 04-217, S. 7.)

History: P.A. 93-341 added provision re “PS” endorsements, effective July 1, 1994; P.A. 94-189 amended Subdiv. (2) of Subsec. (b) by replacing “PS” endorsement with the “S” endorsement, effective July 1, 1994; P.A. 97-236 amended Subdiv. (2) of Subsec. (b) by adding provision “Z” which restricts the driver to school buses; P.A. 99-268 amended Subsec. (b)(1) by changing the type of Class C vehicles designed to transport “ten or more” passengers to those designed to transport “more than ten” passengers in Subpara. (C)(i); P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 04-217 amended Subsec. (b) to eliminate subclassifications, endorsements and restrictions, to establish classifications for commercial driver’s licenses and to require that any vehicle requiring an endorsement in accordance with section and Sec. 14-36a not be driven unless proper endorsement appears on license, effective January 1, 2005.



Section 14-44e - Limitations on issuance of commercial driver’s license. Qualification standards. Waiver of skills test. Requirements for license endorsement to operate vehicle transporting hazardous materials. Commercial driver’s instruction permit.

(a) The Commissioner of Motor Vehicles shall not issue a commercial driver’s license to any person unless such person is a resident of this state and has passed a knowledge and skills test for driving a commercial motor vehicle which complies with the minimum federal standards established by 49 CFR 383, Subparts G and H, as amended, and has satisfied all other requirements of this section and sections 14-44b, 14-44c and 14-44g, in addition to other requirements for an operator’s license imposed by the general statutes and regulations of the commissioner.

(b) The commissioner shall not issue a commercial driver’s license or a commercial driver’s instruction permit to any person who has a physical or psychobehavioral impairment that affects such person’s ability to operate a commercial motor vehicle safely. In determining whether to issue a commercial driver’s license in any individual case, the commissioner shall apply the standards set forth in 49 CFR 391.41, as amended. Any person who is denied a commercial driver’s license or a commercial driver’s instruction permit, or whose license or permit is suspended, revoked or cancelled pursuant to this subsection shall be granted an opportunity for a hearing in accordance with the provisions of chapter 54.

(c) The commissioner may waive the skills test required under subsection (a) of this section in the case of an applicant for a commercial driver’s license who meets the requirements of 49 CFR 383.77, as amended or, in the case of an applicant for a school bus endorsement who meets the requirements of 49 CFR 383.123, as amended.

(d) A commercial driver’s license shall not be issued to any person subject to disqualification from driving a commercial motor vehicle or subject to suspension, revocation or cancellation of operating privileges in any state. Each applicant for an endorsement to drive a vehicle transporting hazardous materials shall be subject to the requirements of 49 USC 5103a, as administered by the United States Transportation Security Administration. The commissioner may refuse to issue a hazardous materials endorsement, or may suspend or revoke any such endorsement, held by any person who is the subject of a notification received from the Transportation Security Administration, in accordance with the provisions of 49 CFR 1572.5, as amended.

(e) An operator’s license shall not be issued to any person who holds an operator’s license issued by any other state, unless such person first surrenders such license or licenses to the commissioner. The commissioner shall return every license surrendered hereunder to the issuing state for cancellation.

(f) The commissioner may refuse to issue a commercial driver’s license, or may issue a commercial driver’s license subject to compliance with such condition as the commissioner may prescribe, to any person whose motor vehicle operator’s license, privilege to operate a motor vehicle in this state or license endorsement is under suspension or is subject to any pending action by the commissioner that may result in suspension.

(g) The commissioner may issue a commercial driver’s instruction permit to any person who holds a valid operator’s license. Said permit may be issued for a period not exceeding six months, and may be reissued or renewed, until June 30, 2011, for periods not exceeding six months. On and after July 1, 2011, only one renewal or reissuance may be granted within a two-year period. The holder of a commercial driver’s instruction permit may, unless otherwise disqualified or suspended, drive a commercial motor vehicle if such holder is accompanied by the holder of a commercial driver’s license of the appropriate class and bearing endorsements for the type of vehicle being driven who occupies a seat beside the individual for the purpose of giving instruction in driving the commercial motor vehicle.

(P.A. 90-263, S. 34, 74; P.A. 04-217, S. 8; P.A. 06-130, S. 18; P.A. 07-167, S. 9; P.A. 08-150, S. 7; P.A. 09-187, S. 67; P.A. 10-110, S. 50.)

History: P.A. 04-217 made technical changes in Subsec. (a), amended Subsec. (b) to make a technical change and afford person whose commercial driver’s license has been cancelled an opportunity for hearing, amended Subsec. (c) to make a technical change and permit commissioner to waive skills test for applicant for school bus endorsement meeting specified requirements and amended Subsec. (d) to prohibit issuance of commercial driver’s license to person subject to cancellation of operating privileges in any state and added provisions re endorsement to drive a vehicle transporting hazardous materials, effective January 1, 2005; P.A. 06-130 added new Subsec. (f) re commissioner’s discretionary power to issue commercial driver’s license to driver whose license or endorsement is under suspension or is subject to pending action that may result in suspension and redesignated existing Subsec. (f) as Subsec. (g), effective July 1, 2006; P.A. 07-167 amended Subsec. (b) by adding references to commercial driver’s instruction permit and deleting provision re standards applicable when person will operate vehicle only in this state; P.A. 08-150 amended Subsec. (g) to insert “or suspended” and replace “with appropriate endorsements” with “of the appropriate class and bearing endorsements”; P.A. 09-187 made technical changes in Subsecs. (a) and (g) and amended Subsec. (g) to replace provision re commercial driver’s instruction permit renewed or reissued only once within a 2-year period with provision re permit reissued or renewed for periods not exceeding 6 months until June 30, 2011, and only once within a 2-year period on and after July 1, 2011, effective July 8, 2009; P.A. 10-110 made a technical change in Subsec. (g).



Section 14-44f - Penalties for supplying false information to obtain commercial driver’s license.

If the commissioner finds that an applicant for a commercial driver’s license or the holder of such license has supplied false information in order to obtain the license, he shall withhold the issuance of the license or suspend the license for sixty days, and thereafter until the true and correct information is submitted.

(P.A. 90-263, S. 40, 74.)



Section 14-44g - Driving record information. Notification of commercial driver’s license issuance. Expiration of license. License renewal procedures.

(a) Before issuing a commercial driver’s license, the commissioner shall obtain driving record information concerning each applicant through the Commercial Driver License Information System, the National Driver Registry and from each state in which the applicant has been licensed during the preceding ten years.

(b) Within ten business days after issuing a commercial driver’s license, the commissioner shall notify the Commercial Driver License Information System of such fact, and shall provide all information necessary for the identification of the license holder.

(c) A commercial driver’s license issued pursuant to section 14-44e shall expire as provided in section 14-44h.

(d) Each person applying for the renewal of a commercial driver’s license shall complete a renewal application form providing an update and, if necessary, corrections to the information required on the original application, pursuant to section 14-44c. If an applicant for renewal wishes to retain a hazardous materials endorsement, he must pass the written test for such endorsement, and must meet the requirements of subsection (d) of section 14-44e.

(P.A. 90-263, S. 37, 74; P.A. 04-217, S. 9.)

History: P.A. 90-263, S. 37 effective July 1, 1991; P.A. 04-217 amended Subsec. (a) to change time period for which driving record information is obtained from 5 to 10 years and amended Subsec. (d) to require renewal applicant seeking hazardous materials endorsement to meet requirements of Sec. 14-44e(d), effective January 1, 2005.



Section 14-44h - Expiration and renewal of commercial drivers’ licenses. Notice.

(a) Each commercial driver’s license shall be renewed quadrennially on the date of the operator’s birthday. On and after September 1, 2005, each applicant shall, at the time of the first renewal such commercial driver’s license, provide the names of all states in which the applicant ever has been issued a motor vehicle operator’s license. If the applicant has held a license in another state at any time during the preceding ten years, the commissioner shall request the driving history record or records from the state or states in which the applicant has been licensed. If the commissioner receives a request for a driving history record from another state regarding the holder of a commercial driver’s license, the commissioner shall provide such record within thirty days, as required by the provisions of 49 CFR 384.206, as amended.

(b) A commercial driver’s license shall expire within a period not exceeding four years following the date of the operator’s next birthday. The fee for such original license shall be computed at the rate of seventeen dollars and fifty cents per year or any part thereof. Any previously licensed operator who fails to renew a commercial driver’s license in accordance with this subsection shall be charged a late fee of twenty-five dollars upon renewal of such commercial driver’s license.

(c) The commissioner shall, at least fifteen days before the date on which each commercial driver’s license expires, notify the operator of the expiration date in a manner determined by the commissioner. The commissioner shall not provide such notification by mail to any such licensee if the United States Postal Service has determined that mail is undeliverable to the address for such person that is documented in the records of the Department of Motor Vehicles. Any previously licensed operator who operates a commercial motor vehicle within sixty days after the expiration date of such operator license without obtaining a renewal of such license shall be deemed to have failed to renew a motor vehicle operator’s license and shall be fined in accordance with the amount designated for the infraction of failure to renew a motor vehicle operator’s license. Any operator so charged shall not be prosecuted under section 14-36 for the same act constituting a violation under this section but said section 14-36 shall apply after the sixty-day period.

(d) Notwithstanding the provisions of section 1-3a, if the expiration date of any commercial driver’s license falls on any day when offices of the commissioner are closed for business or are open for less than a full business day, the license shall be deemed valid until midnight of the next day on which offices of the commissioner are open for a full day of business.

(P.A. 90-263, S. 9, 74; June Sp. Sess. P.A. 01-6, S. 76, 85; P.A. 03-171, S. 8; P.A. 04-199, S. 24; 04-217, S. 10; P.A. 05-218, S. 7; P.A. 11-6, S. 138; 11-213, S. 20.)

History: (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); June Sp. Sess. P.A. 01-6 amended Subsecs. (a), (b) and (c) to provide for a license period of 6 years and to modify fees and renewal license periods accordingly, amended Subsec. (d) to make technical changes for purposes of gender neutrality and deleted former Subsec. (f) re obsolete provision, effective July 1, 2001; P.A. 03-171 amended Subsec. (d) to delete references to Sec. 14-40a; P.A. 04-199 amended Subsec. (a) to require renewal of commercial driver’s license quadrennially, amended Subsec. (b) to require expiration of license within 4 years of operator’s next birthday and to establish fee for original license at rate of $15 per year or any part of a year, deleted former Subsec. (c) re date and year of operator’s birth and redesignated existing Subsecs. (d) and (e) as new Subsecs. (c) and (d), effective July 1, 2004; P.A. 04-217 amended Subsec. (a) to require license renewal quadrennially, rather than every 6 years, and to add requirements that applicant provide, at time of first renewal, names of all states in which applicant has ever held motor vehicle operator’s license, that commissioner request driving history record from each state in which applicant licensed during preceding 10 years and that commissioner provide driving history record of holder of commercial driver’s license to other states, effective July 1, 2004; P.A. 05-218 amended Subsec. (a) by changing “January” to “September”, effective July 6, 2005; P.A. 11-6 amended Subsec. (b) by increasing license fee from $15 to $17.50 per year and imposing a late fee of $25 for failure to renew license, effective July 1, 2011; P.A. 11-213 amended Subsec. (c) to add provision re notification in a manner determined by commissioner and to prohibit notification by mail if mail determined to be undeliverable, effective July 13, 2011.



Section 14-44i - Fees for commercial driver’s license and tests. Waiver.

(a) There shall be charged a fee of seventy dollars for each renewal of a commercial driver’s license.

(b) There shall be charged for each commercial driver’s license knowledge test a fee of sixteen dollars. There shall be charged for each commercial driver’s license skills test a fee of thirty dollars. There shall be charged for each commercial driver’s instruction permit a fee of ten dollars.

(c) There shall be charged, in addition to the fee provided in subsection (b) of this section for the commercial driver’s license knowledge test, a fee of five dollars for each test for an endorsement to a commercial driver’s license. There shall be charged, in addition to the fee provided in subsection (b) for such knowledge test, a fee of five dollars for each test for the removal of a restriction to a commercial driver’s license relating to air brakes. There shall be charged, in addition to the fee provided in subsection (b) for such knowledge test, a fee of five dollars for each combination vehicle knowledge test.

(d) The Commissioner of Motor Vehicles shall waive the fees established by subsection (b) of this section in the case of any person who applies for a commercial driver’s license with an “S” endorsement.

(P.A. 90-263, S. 17, 74; P.A. 97-236, S. 8; June Sp. Sess. P.A. 01-6, S. 77, 85; June 30 Sp. Sess. P.A. 03-4, S. 23, 30; P.A. 04-199, S. 25; P.A. 07-167, S. 16; P.A. 09-187, S. 50; P.A. 12-81, S. 40; P.A. 13-271, S. 17.)

History: P.A. 97-236 amended Subsec. (d) to require commissioner to waive fees for any person who applies for a license with a “Z” restriction, eliminating reference to provision of evidence that person is currently employed as a school bus operator or has been accepted for employment as such; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to increase the renewal fee to $75, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (a) to increase fee for renewal of commercial driver’s license to $90 and amended Subsec. (b) to increase fee for commercial driver’s license learner’s permit from $8 to $10, effective January 1, 2004; P.A. 04-199 amended Subsec. (a) to delete reference to Sec. 14-44h(c) and to reduce fee for renewal of commercial driver’s license from $90 to $60, effective July 1, 2004; P.A. 07-167 deleted former Subsec. (d) re waiver of fees for person applying for a license with a “Z” restriction; P.A. 09-187 added Subsec. (d) re fee waiver for commercial driver’s license with “S” endorsement, effective July 1, 2009; P.A. 12-81 amended Subsec. (b) to replace “commercial driver’s license learner’s permit” with “commercial driver’s instruction permit”, effective July 1, 2012; P.A. 13-271 amended Subsec. (a) to increase fee for renewal of commercial driver’s license from $60 to $70.



Section 14-44j - Notification of convictions, suspensions, revocations and cancellations by holder of commercial driver’s license. Information re previous employment. Penalty.

(a) Each person who holds a commercial driver’s license issued by the commissioner and who is convicted of violating, while operating any type of motor vehicle, any law of any other state or any province of Canada relating to motor vehicle traffic control, other than a parking violation, shall notify the commissioner within thirty days after the date such person has been convicted of any such violation. The commissioner may prescribe, by regulations adopted in accordance with chapter 54, the method and manner of notification pursuant to this subsection.

(b) Each person who holds a commercial driver’s license who is convicted of violating any provision of the law of this state, any other state or any province of Canada relating to motor vehicle traffic control, other than a parking violation, shall notify his employer within thirty days after such person has been convicted of any such violation.

(c) Each employee whose operating privileges are suspended, revoked or cancelled by the commissioner or by any other state or any province of Canada, or who is disqualified from driving a commercial motor vehicle, or who is subject to an out-of-service order, must notify his employer of such fact before the end of the business day following the day the driver received notice of such fact.

(d) Any person who applies for employment as a driver of a commercial motor vehicle shall provide his prospective employer, at the time of application, with the following information for the ten years preceding the date of application:

(1) A list of names and addresses of the applicant’s previous employers for which the applicant was a driver of a commercial motor vehicle;

(2) The dates between which the applicant drove for each employer; and

(3) The reason for leaving that employer. The applicant must certify that all information furnished is true and complete. An employer may require an applicant to provide additional information.

(e) Each employer shall require the applicant to provide the information specified in subsection (d) of this section.

(f) No employer shall knowingly permit or require a driver to drive a commercial motor vehicle during any period (1) in which the driver has had his driver’s license suspended, revoked or cancelled by the commissioner, or operating privilege suspended, revoked or cancelled by any other state, or has been disqualified from driving a commercial motor vehicle, or is subject to an out-of-service order, or (2) in which the driver has more than one driver’s license.

(g) (1) Any person who violates any provision of this section shall be deemed to have committed an infraction, and, for any subsequent offense, shall be fined not more than five hundred dollars.

(2) Any employer which knowingly permits or requires a driver to operate a commercial motor vehicle in violation of an out-of-service order shall be subject to the civil penalties prescribed in 49 CFR Section 383.53, as amended from time to time.

(P.A. 90-263, S. 32, 74; P.A. 97-236, S. 9, 27; P.A. 04-217, S. 11; P.A. 05-288, S. 56; P.A. 10-110, S. 2.)

History: P.A. 90-263, S. 32 effective July 1, 1991; P.A. 97-236 amended Subsec. (f) to substitute “knowingly permit or require” for “knowingly allow, permit or authorize” and amended Subsec. (g) to divide section into Subdivs., adding as Subdiv. (2) provision re civil penalty for any employer which knowingly permits or requires a driver to operate a commercial motor vehicle in violation of an out-of-service order, effective July 1, 1997; P.A. 04-217 amended Subsec. (g) to increase civil penalty to not less than $2,750 or more than $11,000, effective January 1, 2005; P.A. 05-288 made a technical change in Subsec. (g)(2), effective July 13, 2005; P.A. 10-110 amended Subsec. (g)(2) to replace provision re minimum and maximum penalty with provision re penalties prescribed in 49 CFR Sec. 383.53, effective July 1, 2010.



Section 14-44k - Disqualification from operation of commercial motor vehicles. Disqualification offenses. Lifetime disqualification. Mitigation of lifetime disqualification.

(a) A driver who is disqualified or subject to an out-of-service order shall not drive a commercial motor vehicle. An employer shall not knowingly permit or require a driver who is disqualified to drive a commercial motor vehicle.

(b) In addition to any other penalties provided by law, and except as provided in subsection (d) of this section, a person is disqualified from operating a commercial motor vehicle for one year if convicted of a violation of (1) operating any motor vehicle while under the influence of intoxicating liquor or drugs, or both, under section 14-227a, (2) operating a commercial motor vehicle while having a blood alcohol concentration of four-hundredths of one per cent, or more, (3) evasion of responsibility under section 14-224, (4) using any motor vehicle in the commission of any felony, as defined in section 14-1, or (5) operating a commercial motor vehicle while the operator’s commercial driver’s license is revoked, suspended or cancelled, or while the operator is disqualified from operating a commercial motor vehicle. In addition to any other penalties provided by law, and except as provided in subsection (d) of this section, a person is disqualified from operating a commercial motor vehicle for a period of not more than two years if convicted of one violation of causing a fatality through the negligent or reckless operation of a commercial motor vehicle, as evidenced by a conviction of a violation of section 14-222a, 53a-56b, 53a-57 or 53a-60d. The disqualification periods in this subsection shall also apply to convictions under the provisions of law of another state, of offenses deemed by the commissioner to be substantially similar to the offenses described in this subsection.

(c) In addition to any other penalties provided by law, and except as provided in subsection (d) of this section, a person is disqualified from operating a commercial motor vehicle for one year if the commissioner finds that such person has refused to submit to a test to determine such person’s blood alcohol concentration while operating any motor vehicle, or has failed such a test when given, pursuant to the provisions of section 14-227b or pursuant to the provisions of a law of any other state that is deemed by the commissioner to be substantially similar to section 14-227b. For the purpose of this subsection, a person shall be deemed to have failed such a test if, when driving a commercial motor vehicle, the ratio of alcohol in the blood of such person was four-hundredths of one per cent or more of alcohol, by weight, or if, when driving any other motor vehicle, the ratio of alcohol in the blood of such person was eight-hundredths of one per cent or more of alcohol, by weight.

(d) If a person commits any of the disqualifying offenses identified in subsection (b) of this section or is the subject of a finding by the commissioner under subsection (c) of this section while driving a vehicle transporting hazardous materials, required to be placarded under the Hazardous Materials Transportation Act, 49 USC 1801 to 1813, inclusive, as amended, such person shall be disqualified for a period of three years.

(e) In addition to any other penalties provided by law, a person is disqualified from operating a commercial motor vehicle for (1) sixty days if convicted of failure to stop at a railroad grade crossing, in violation of section 14-249 or 14-250, while operating a commercial motor vehicle, (2) one hundred twenty days if convicted of a second violation of section 14-249 or 14-250 while operating a commercial motor vehicle, and (3) one year if convicted of a third or subsequent violation of section 14-249 or 14-250 while operating a commercial motor vehicle, during any three-year period. The disqualification periods in this subsection shall also apply to convictions under the provisions of law of another state, of offenses deemed by the commissioner to be substantially similar to the offenses described in this subsection.

(f) In addition to any other penalties provided by law, a person is disqualified from operating a commercial motor vehicle for a period of not less than sixty days if convicted of two serious traffic violations, as defined in section 14-1, or one hundred twenty days if convicted of three serious traffic violations, committed while operating any motor vehicle arising from separate incidents occurring within a three-year period. The period of any disqualification for a subsequent offense imposed under this subsection shall commence immediately after the period of any other disqualification imposed on such person. The disqualification periods in this subsection shall also apply to convictions under the provisions of law of another state, of offenses deemed by the commissioner to constitute serious traffic violations, as defined in section 14-1.

(g) Any person who uses any motor vehicle in the commission of a felony involving the manufacture, distribution or dispensing of a controlled substance shall be disqualified for life.

(h) A person is disqualified for life if such person commits two or more of the offenses specified in subsection (b) of this section, or if such person is the subject of two or more findings by the commissioner under subsection (c) of this section, or any combination of those offenses or findings, arising from two or more separate incidents. A person is disqualified for life if the commissioner takes suspension actions against such person for two or more alcohol test refusals or test failures, or any combination of such actions, arising from two or more separate incidents. Any person disqualified for life, except a person disqualified under subsection (g) of this section, who has both voluntarily enrolled in and successfully completed an appropriate rehabilitation program, as determined by the commissioner, may apply for reinstatement of such person’s commercial driver’s license or commercial driver’s instruction permit, provided any such applicant shall not be eligible for reinstatement until such time as such person has served a minimum disqualification period of ten years. An application for reinstatement shall be accompanied by documentation satisfactory to the commissioner that such person has both voluntarily enrolled in and successfully completed a program established and operated by the Department of Mental Health and Addiction Services pursuant to chapter 319j, a program operated through a substance abuse treatment facility licensed in accordance with section 19a-491 or the equivalent of either program offered in another state. The commissioner shall not reinstate a commercial driver’s license or commercial driver’s instruction permit that was disqualified for life unless an applicant for reinstatement requests an administrative hearing in accordance with chapter 54, and offers evidence that the reinstatement of such applicant’s commercial driver’s license or commercial driver’s instruction permit does not endanger the public safety or welfare. Such evidence shall include, but not be limited to, proof that such applicant has not been convicted of any offense involving alcohol, a controlled substance or a drug during a period of ten years following the date of such applicant’s most recent lifetime disqualification. If a person whose commercial driver’s license or commercial driver’s instruction permit is reinstated under this subsection is subsequently convicted of another disqualifying offense, such person shall be permanently disqualified for life and shall be ineligible to reapply for a reduction of the lifetime disqualification. The following shall remain on the driving history record of a commercial motor vehicle operator or commercial driver’s license or commercial driver’s instruction permit holder for a period of fifty-five years, as required by 49 CFR Part 384, as amended from time to time: (1) Any offense specified in subsection (b) or (c) of this section, provided such offense occurred on or after December 29, 2006; (2) each of two or more offenses specified in subsection (b) or (c) of this section that occur within ten years of each other and result in a lifetime disqualification, regardless of when such offenses occur; (3) any conviction under subsection (g) of this section for using a motor vehicle in the commission of a felony involving the manufacture, distribution or dispensing of a controlled substance, committed on or after January 1, 2005.

(i) (1) Except as provided in subdivision (2) of this subsection, any person who violates an out-of-service order shall be disqualified from operating a commercial motor vehicle: (A) For a period of not less than one hundred eighty days or more than one year for a first violation; (B) for a period of not less than two years or more than five years for a second violation during any ten-year period, where such violations arose from separate incidents; and (C) for a period of not less than three years or more than five years for a third or subsequent violation during any ten-year period, where such violations arose from separate incidents.

(2) Any person who violates an out-of-service order while driving a vehicle transporting hazardous materials, required to be placarded under the Hazardous Materials Transportation Act, 49 USC 1801 to 1813, inclusive, or a commercial motor vehicle designed to transport sixteen or more passengers, including the driver, shall be disqualified from operating a commercial motor vehicle: (A) For a period of not less than one hundred eighty days or more than two years for a first violation, and (B) for a period of not less than three years or more than five years for a second or subsequent violation during any ten-year period, where such violations arose from separate incidents.

(3) In addition to the penalties provided in subdivision (1) or (2) of this subsection, any person who violates an out-of-service order shall be subject to the civil penalties prescribed in 49 CFR Section 383.53, as amended from time to time.

(j) Any holder of a commercial driver’s license whose driving is determined by the Federal Motor Carrier Safety Administration to constitute an imminent hazard, as defined in section 14-1, shall be disqualified from operating a commercial motor vehicle. The period of disqualification may not exceed thirty days unless the commissioner is satisfied that the Federal Motor Carrier Safety Administration has complied with the procedures for review and hearing set forth in 49 CFR 383.52. The period of any disqualification imposed under this subsection shall be concurrent with the period of any other disqualification or suspension imposed on such commercial driver.

(k) After taking disqualification action, or suspending, revoking or cancelling a commercial driver’s license or commercial driver’s instruction permit, the commissioner shall update the commissioner’s records to reflect such action within ten days. After taking disqualification action, or suspending, revoking or cancelling the operating privileges of a commercial motor vehicle operator or a commercial driver who is licensed or holds a commercial driver’s instruction permit in another state, the commissioner shall notify the licensing state of such action within ten days. Such notification shall identify the violation that caused such disqualification, suspension, cancellation or revocation.

(P.A. 90-263, S. 38, 74; P.A. 92-100; P.A. 97-236, S. 10, 27; P.A. 02-70, S. 2; P.A. 03-278, S. 38; P.A. 04-217, S. 12; P.A. 05-218, S. 21; 05-288, S. 57; P.A. 06-130, S. 19; P.A. 07-167, S. 33; P.A. 10-110, S. 3; P.A. 11-213, S. 21; P.A. 12-81, S. 5; P.A. 13-271, S. 18, 19.)

History: P.A. 90-263, S. 38 effective July 1, 1991; P.A. 92-100 amended Subsec. (c) to provide that a person is deemed to have failed test if he has a blood alcohol ratio of 0.04% or more and amended Subsec. (f) to require disqualification for life for persons who are the subject of two or more findings by the commissioner under Subsec. (c); P.A. 97-236 amended Subsec. (a) to prohibit a driver subject to an out-of-service order from driving a commercial motor vehicle and to eliminate in the prohibition re employer knowingly “allow” and “authorize”, inserted new Subsec. (g) requiring disqualification from operating a commercial motor vehicle and imposition of a civil penalty for violation of an out-of-service order, and relettered existing Subsecs. (g) and (h) as (h) and (i), respectively, effective July 1, 1997; P.A. 02-70 amended Subsec. (b) to require disqualification from operating a commercial motor vehicle for 60 days if convicted of one violation of Sec. 14-249 or 14-250, for 120 days if convicted of a second violation of said sections and for one year if convicted of a third or subsequent violation of said sections and to make technical changes, effective July 1, 2002; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; P.A. 04-217 amended Subsec. (b) to impose penalty of disqualification from operating commercial motor vehicle for one year for operating commercial motor vehicle while having blood alcohol concentration of 0.04% or more, for operating any motor vehicle, rather than commercial motor vehicle, in commission of a felony, for operating a commercial motor vehicle while commercial driver’s license revoked, suspended, or cancelled, or while operator disqualified from operating commercial motor vehicle and for causing fatality through negligent or reckless operation of commercial motor vehicle, to eliminate other penalties and to renumber subdivisions, amended Subsec. (c) to disqualify from operation of commercial motor vehicle for one year person refusing to submit to blood test to determine blood alcohol concentration while operating any motor vehicle, rather than commercial motor vehicle, or who fails test as provided, amended Subsec. (d) to provide that person disqualified under Subsec. (b) or subject of finding by commissioner under Subsec. (c) while driving vehicle transporting hazardous materials be disqualified for period of three years, added new Subsec. (e) re convictions resulting in disqualification, added new Subsec. (f) re disqualification for conviction of serious traffic violations, redesignated existing Subsec. (e) as new Subsec. (g) and changed basis for disqualification from use of commercial motor vehicle to use of any motor vehicle in commission of specified felony, redesignated existing Subsec. (f) as new Subsec. (h) and amended same to specify that person disqualified under Subsec. (g) may not apply to have license reinstated after completion of rehabilitation program, redesignated existing Subsec. (g) as new Subsec. (i) and amended Subdiv. (2) therein to apply to person driving vehicle transporting sixteen, rather than fifteen, passengers and Subdiv. (3) therein to increase civil penalty to not less than $1,100 or more than $2,750, deleted former Subsec. (h) re disqualification, added new Subsec. (j) re disqualification of person holding commercial driver’s license whose driving determined to constitute an imminent hazard, redesignated existing Subsec. (i) as new Subsec. (k) and amended same to include cancellation of commercial driver’s license as action requiring commissioner to update records, to include cancellation of operating privileges as action requiring commissioner to notify other licensing state of action and to require identification in such notification of the violation causing the disqualification, and made technical changes throughout, effective January 1, 2005 (Revisor’s note: In Subsec. (j) the word “in” was editorially inserted by the Revisors in the phrase “, as defined in section 14-1,” for consistency); P.A. 05-218 amended Subsec. (c) by adding “when driving a commercial vehicle” re blood alcohol ratio of 0.04% or more and adding provision re driving any other motor vehicle where the ratio of alcohol in blood was 0.08% or more; P.A. 05-288 made technical changes in Subsec. (i), effective July 13, 2005; P.A. 06-130 amended Subsec. (b)(3) by changing “evasion of responsibility, involving a commercial motor vehicle” to “evasion of responsibility”, amended Subsec. (c) by adding language re provisions of law in other states, amended Subsec. (f) by providing that disqualification period for a subsequent offense shall start immediately after any other disqualification period and amended Subsec. (j) by providing that disqualification period shall be concurrent with any other disqualification or suspension, effective July 1, 2006; P.A. 07-167 amended Subsec. (b) by replacing former Subdiv. (6) re one-year disqualification for causing fatality through negligent or reckless operation with provisions re disqualification for not more than two years for causing fatality through negligent or reckless operation and by making technical changes, effective July 1, 2007; P.A. 10-110 amended Subsecs. (b), (e) and (f) to make disqualification periods applicable to out-of-state convictions of offenses deemed by commissioner to be substantially similar to offenses described therein and made a technical change in Subsec. (b), effective July 1, 2010; P.A. 11-213 amended Subsec. (h) to establish documentation and evidentiary requirements for reinstatement and violations remaining on driving record for 55 years per federal law, amended Subsec. (i)(1)(A) and (B) to increase minimum disqualification period from 90 to 180 days and from 1 to 2 years, and amended Subsec. (i)(3) to replace civil penalty amount with civil penalties prescribed by federal law, effective July 1, 2011; P.A. 12-81 amended Subsec. (h) to replace requirement that applicant successfully complete “a rehabilitation program that meets the requirements of section 14-227f and the regulations adopted pursuant to section 14-227f” with requirement that applicant successfully complete “a program established and operated by the Department of Mental Health and Addiction Services pursuant to chapter 319j, a program operated through a substance abuse treatment facility licensed in accordance with section 19a-491 or the equivalent of either program offered in another state”, effective July 1, 2012; P.A. 13-271 amended Subsec. (k) to add provisions re commercial driver’s instruction permit and add reference to commercial motor vehicle operator, effective July 1, 2013, and amended Subsec. (h) to add provisions re commercial driver’s instruction permit, effective October 1, 2013.



Section 14-44l - Notification of traffic convictions.

Within ten days after receiving a report of the conviction of any nonresident holder of a commercial driver’s license for any violation of state law relating to motor vehicle traffic control, other than a parking violation, committed in a commercial motor vehicle, the commissioner shall notify the driver licensing authority in the licensing state of the conviction.

(P.A. 90-263, S. 39, 74.)

History: P.A. 90-263, S. 39 effective July 1, 1991.



Section 14-44m - Authority to enter into agreements with other jurisdictions.

The commissioner may enter into agreements with other state or federal authorities to implement the provisions of sections 14-44c, 14-44d, 14-44f, 14-44g, 14-44k and 14-44l.

(P.A. 90-263, S. 41, 74.)



Section 14-44n - Notification of violation to licensing authority of another state.

(a) If any person who holds a commercial driver’s license issued by another state is convicted of a violation of any provision of law related to motor vehicle traffic control, as reported to the Commissioner of Motor Vehicles by the Centralized Infractions Bureau or any clerk of the Superior Court, the commissioner shall notify the licensing authority of such state where such person is licensed within thirty days of the date of such conviction.

(b) If any person who holds a motor vehicle operator’s license issued by any other state is convicted of a violation, arising out of the operation of a commercial motor vehicle, of any provision of law related to motor vehicle traffic control, as reported to the commissioner by the Centralized Infractions Bureau or any clerk of the Superior Court, the commissioner shall notify the licensing authority of such state where such person is licensed within thirty days of the date of such conviction.

(c) On and after September 30, 2008, the notification required by subsections (a) and (b) of this section shall be made within ten days of the date of such conviction.

(P.A. 04-217, S. 20.)

History: P.A. 04-217 effective January 1, 2005.



Section 14-44o - Transition requirements re motor vehicle operator’s licenses and commercial driver’s licenses.

Notwithstanding the provisions of sections 14-36a and 14-44d, effective January 1, 2005, each motor vehicle operator’s license or commercial driver’s license, that is otherwise valid, shall remain valid, according to its terms, and shall authorize each license holder to operate motor vehicles in accordance with the classification, endorsements or restrictions that appear on the license under the provisions of sections 14-36a and 14-44d, in effect before January 1, 2005. Each operator’s license or commercial driver’s license, issued or renewed by the Commissioner of Motor Vehicles on and after January 1, 2005, may be issued or renewed in accordance with the provisions of sections 14-36a and 14-44d, in effect before January 1, 2005. On and after January 1, 2006, each operator’s license or commercial driver’s license issued or renewed by the commissioner shall contain a designation of the classification of the license, and of the endorsements and restrictions to the license, if any, for which the applicant has qualified, as provided in sections 14-36a and 14-44d.

(P.A. 05-127, S. 1.)

History: P.A. 05-127 effective June 24, 2005.



Section 14-45 - Change of address notice by holder of operator’s license or identity card. IV-D support cases. Penalty.

(a) A person holding (1) a license for the operation of a motor vehicle, issued by the Commissioner of Motor Vehicles in accordance with section 14-36, or (2) an identity card, issued by said commissioner in accordance with section 1-1h, shall notify the commissioner within forty-eight hours of any change of such person’s address. The notification shall include such person’s old address and new address.

(b) In IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, upon written notification by the Department of Social Services that the address listed for the holder of a motor vehicle operator’s license or the holder of an identity card is incorrect, the Commissioner of Motor Vehicles shall notify the operator that the correct address must be furnished to the department. The commissioner shall refuse to issue or renew a motor vehicle operator’s license if the address furnished by the applicant is determined to be incorrect. The department shall notify the Department of Social Services of the current address of holders of motor vehicle operator’s licenses when a change of address is reported.

(c) Failure of the holder of a motor vehicle operator’s license or identity card to give the notice required by this section shall be an infraction.

(1949 Rev., S. 2385; P.A. 75-577, S. 23, 126; P.A. 84-429, S. 26; P.A. 96-268, S. 7, 34; P.A. 09-187, S. 56; P.A. 10-32, S. 157; 10-110, S. 58.)

History: P.A. 75-577 replaced maximum $10 penalty for failure to give notice with statement that such failure is an infraction; P.A. 84-429 divided section into Subsecs., rephrased provisions, transferred provisions re registration to Sec. 14-17a and made other technical changes; P.A. 96-268 inserted new Subsec. (b) re IV-D support cases, relettering former Subsec. (b) as (c), and made a technical correction, effective July 1, 1996; P.A. 09-187 added provisions re holder of an identity card and made technical changes, effective July 1, 2009; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010; P.A. 10-110 made technical changes in Subsecs. (a) and (b).

Failure to return license plates upon expiration of registration period or failure to notify Commissioner of Motor Vehicles of change of address by nonresident defendant is not a waiver of in personam service of process. 20 CS 199. Cited. Id., 406.

Purpose of section is the identification of drivers and facilitating communication with them; notice of suspension of license mailed to last address supplied by licensee was sufficient. 5 Conn. Cir. Ct. 72.



Section 14-45a - Regulations re standards for licensing of persons with health problems, referrals to medical advisory board, vision standards. Vision screenings.

(a) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, concerning the licensing of persons with health problems. Such regulations shall (1) include basic standards for licensing decisions with respect to the most common and recurrent health problems, such as visual and neurological impairments, (2) include procedures for the referral of individual cases to the medical advisory board, and (3) specify vision standards that are necessary for a person to operate a motor vehicle safely.

(b) Prior to issuing a motor vehicle operator’s license to a person who has not previously been issued a license in this state or has not operated a motor vehicle within the preceding two years, the commissioner may require such person to pass a vision screening to determine if the person meets vision standards specified in the regulations adopted pursuant to subsection (a) of this section.

(P.A. 90-265, S. 6, 8; June Sp. Sess. P.A. 01-9, S. 48, 131.)

History: June Sp. Sess. P.A. 01-9 designated existing provisions as Subsec. (a), designating portions thereof as Subdivs. (1) and (2) and adding Subdiv. (3) requiring the Commissioner of Motor Vehicles to adopt regulations specifying vision standards for the operation of a motor vehicle, and added new Subsec. (b) to allow the commissioner to require a person who has not previously been issued a license in the state or has not operated a motor vehicle in the preceding two years to pass a vision screening as a condition for licensure, effective July 1, 2001.



Section 14-46 - Report re persons with chronic health or vision problems.

Any physician, physician assistant licensed pursuant to chapter 370 or advanced practice registered nurse licensed pursuant to chapter 378 may report to the Department of Motor Vehicles, in writing, the name, age and address of any person diagnosed by him or her to have any chronic health problem which in his or her judgment will significantly affect the person’s ability to safely operate a motor vehicle, or to have recurrent periods of unconsciousness uncontrolled by medical treatment. Any optometrist may report to the department, in writing, the name, age and address of any person known by the optometrist to have a vision problem which in the optometrist’s judgment will significantly affect the person’s ability to safely operate a motor vehicle. Such reports shall be for the information of the commissioner in enforcing state motor vehicle laws, and shall be kept confidential and used solely for the purpose of determining the eligibility of any person to operate a motor vehicle on the highways of this state. No civil action may be brought against any person who, in good faith, provides a report pursuant to this section.

(1953, S. 1301d; P.A. 75-577, S. 24, 126; P.A. 77-614, S. 323, 610; P.A. 90-265, S. 4, 8; P.A. 10-110, S. 11.)

History: P.A. 75-577 added provision that physician’s failure to report constitutes an infraction; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 90-265 made extensive changes to section authorizing, in lieu of requiring, physician to report to motor vehicles department, in lieu of health department, information re persons diagnosed as having chronic health problems which significantly affect ability to safely operate a motor vehicle, deleting all provisions re department of health services, including penalty for failure of physician to report and authorizing optometrist to report to department information re persons known to have vision problems which significantly affect ability to safely operate a motor vehicle; P.A. 10-110 authorized licensed physician assistant or advanced practice registered nurse to report chronic health problem to department, provided immunity from civil liability to person who provides report in good faith and made technical changes, effective July 1, 2010.

Cited. 33 CA 727; 41 CA 866.



Section 14-46a - Motor Vehicle Operator’s License Medical Advisory Board: Definitions.

As used in sections 14-46b to 14-46g, inclusive, “board” means the Motor Vehicle Operator’s License Medical Advisory Board established under section 14-46b, “commissioner” means the Commissioner of Motor Vehicles, and “department” means the Department of Motor Vehicles.

(P.A. 81-461, S. 5; P.A. 96-180, S. 40, 166.)

History: P.A. 96-180 substituted “Operator’s” for “Operator”, effective June 3, 1996.

Cited. 33 CA 727; 41 CA 866.



Section 14-46b - Establishment of board. Membership. Compensation. Executive session.

(a) There is established within the department a Motor Vehicle Operator’s License Medical Advisory Board which shall advise the commissioner on the medical aspects and concerns of licensing operators of motor vehicles. The board shall consist of not less than eight members or more than fifteen members appointed by the commissioner from a list of nominees submitted by the Connecticut State Medical Society and the Connecticut Association of Optometrists. The Connecticut State Medical Society shall submit nominees representing the specialties of (1) general medicine or surgery, (2) internal medicine, (3) cardiovascular medicine, (4) neurology or neurological surgery, (5) ophthalmology, (6) orthopedics, and (7) psychiatry. The Connecticut Association of Optometrists shall submit nominees representing the specialty of optometry.

(b) Initially, three members shall be appointed for a two-year term, three members for a three-year term and the remainder of the members for a four-year term. Appointments thereafter shall be for four-year terms. Any vacancy shall be filled by the commissioner for the unexpired portion of a term. The commissioner shall designate the chairman of the board.

(c) Board members shall serve without compensation but shall be reimbursed for necessary expenses or services incurred in performing their duties, including the giving of testimony at any administrative hearing when requested by the commissioner. Physicians who are not members of the board and conduct examinations at the request of the board shall be compensated for these examinations.

(d) The board shall meet at the call of the commissioner at least twice a year. Special meetings may be held to fulfill the responsibilities specified in section 14-46c.

(e) Any meeting of the board in which the medical condition of any individual is discussed for purposes of making a recommendation on his fitness to operate a motor vehicle shall be held in executive session.

(P.A. 81-461, S. 6; P.A. 90-265, S. 5, 8; P.A. 02-70, S. 62; P.A. 03-278, S. 39.)

History: P.A. 90-265 amended Subsec. (c) to require reimbursement for board members for testimony given at administrative hearings; P.A. 02-70 amended Subsec. (a) to increase the minimum membership of the board from seven to eight members, to require the Connecticut Association of Optometrists to submit a list of nominees representing the specialty of optometry and to make a technical change; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003.

Cited. 33 CA 727; 41 CA 866.



Section 14-46c - Responsibilities of board; recommendations.

The board shall have the following responsibilities: (1) To advise the commissioner on health standards relating to the safe operation of motor vehicles; (2) to recommend to the commissioner procedures and guidelines for licensing individuals with impaired health; (3) to assist in developing medically acceptable standardized report forms; (4) to recommend a training course for motor vehicle examiners on the medical aspects of operator licensure; (5) to undertake any programs and activities the commissioner may request relating to the medical aspects of motor vehicle operator licensure; and (6) to make recommendations and offer advice on individual health problem cases referred by the commissioner not later than sixty days from the date of such reference and to establish guidelines for dealing with such individual cases. In making such recommendations, the board may rely on medical or optometric records and reports, personally interview such individual or require a physical examination of such individual and a written medical report by a physician or a report by an optometrist designated by the board who shall not be a member of the board. Such individual may obtain a medical report by a physician or a report by an optometrist of his choice, licensed to practice in this state, which shall be given due consideration by the board in making any such recommendations.

(P.A. 81-461, S. 7; P.A. 89-74, S. 1; P.A. 02-70, S. 77.)

History: P.A. 89-74 amended Subdiv. (6) to permit board to rely on optometric reports in making recommendations; P.A. 02-70 made a technical change and amended Subdiv. (6) to require board to make recommendations and offer advice on individual health problem cases not later than 60 days from the date of reference by the commissioner.

Cited. 33 CA 727; 41 CA 866.



Section 14-46d - Confidential use of reports or records. Testimony re reports or records.

Any reports or records received or issued by the department, commissioner, board or any of its members or the staff of the driver training program for persons with disabilities established pursuant to section 14-11b for the purpose of determining whether an individual meets the health standards of motor vehicle operator licensure, shall be for the confidential use of the commissioner, driver training program staff and the board and, except as may be required by state or federal law, shall not be made available to any person, or to any federal, state or local governmental agency and shall not be used as evidence at any trial. Such reports or records, however, may be made available to the individual who is the subject of such reports or records or to his authorized representative and may be used at proceedings conducted under chapter 54 or this chapter. Any person conducting an examination or furnishing any report or record pursuant to sections 14-46a to 14-46g, inclusive, may be compelled to testify on such reports or records at any such proceedings. A member of the board may not be compelled to testify in any other proceeding as to any facts concerning the medical condition of any person known by such member as a result of a review of such reports or records relative to such person except upon order of the court if the interests of justice so require.

(P.A. 81-461, S. 8; P.A. 97-236, S. 25, 27; P.A. 06-130, S. 8; P.A. 12-81, S. 34.)

History: P.A. 97-236 added new language providing board member may not be compelled to testify in any other proceeding as to facts concerning medical condition of any person known by such member as a result of a review of reports or records re such person, except upon order of the court, effective June 24, 1997; P.A. 06-130 added reference to Sec. 10-298, effective June 2, 2006; P.A. 12-81 deleted reference to reports or records received or issued “pursuant to sections 14-46a to 14-46g, inclusive, or section 10-298”, included reports or records received or issued by “the staff of the driver training program for persons with disabilities established pursuant to section 14-11b” and permitted confidential use of reports or records by “driver training program staff”, effective June 6, 2012.

Cited. 33 CA 727; 41 CA 866.



Section 14-46e - Recommendations of board to be advisory. Failure to comply with requests of commissioner or board.

(a) The commissioner shall give due consideration to any recommendations of the board and to any reports, records or opinions submitted pursuant to sections 14-46a to 14-46g, inclusive, but such recommendations, reports, records or opinions shall be merely advisory and not binding on the commissioner.

(b) Any person who is the subject of any inquiry under sections 14-46a to 14-46g, inclusive, who refuses to submit to a physical examination or provide other information requested by the commissioner or board shall be considered unfit to operate a motor vehicle until he complies with such request.

(P.A. 81-461, S. 9.)

Cited. 33 CA 727; 41 CA 866.



Section 14-46f - Immunity from civil liability.

No civil action may be brought against the commissioner, the department or any of its employees, the board or any of its members or any physician for providing any reports, records, examinations, opinions or recommendations pursuant to sections 14-46a to 14-46g, inclusive. Any person acting in good faith without negligence or malicious intent in making any report to the commissioner or board pursuant to sections 14-46a to 14-46g, inclusive, shall be immune from civil liability.

(P.A. 81-461, S. 10.)

Cited. 33 CA 727; 41 CA 866.



Section 14-46g - Right of appeal.

Any person whose operator’s license has been suspended, restricted or revoked or whose application for an operator’s license has been denied under section 14-45a or sections 14-46a to 14-46f, inclusive, shall have the right of appeal under chapter 54. No person may operate a motor vehicle in violation of any suspension, restriction or revocation while this appeal is pending.

(P.A. 81-461, S. 11; June Sp. Sess. P.A. 01-9, S. 49, 131.)

History: P.A. 01-9 added reference to Sec. 14-45a, effective July 1, 2001.

Cited. 33 CA 727; 41 CA 866.



Section 14-47 - Fees for registering motor vehicles eligible for commercial registration and tractors.

(a) The commissioner shall determine the gross weight of each motor vehicle which is eligible for commercial registration, including each tractor equipped with rubber tires and, for the purpose of computing fees, gross weight shall be the weight of the vehicle in pounds plus the rated load capacity in pounds as determined by the commissioner, provided, in the case of a tractor restricted for use with a trailer, registered as a heavy duty trailer, the fee shall be based on the gross weight of the tractor which shall be the light weight of such tractor; and said commissioner shall collect fees for registration based on such gross weight, as follows: When all surfaces in contact with the ground are equipped with pneumatic tires, the fee for such motor vehicle or tractor of gross weight not exceeding twenty thousand pounds shall be eleven dollars and sixty cents, for each one thousand pounds or fraction thereof; from twenty thousand one pounds up to and including thirty thousand pounds, fourteen dollars and twenty cents, for each one thousand pounds or fraction thereof; from thirty thousand one pounds up to and including seventy-three thousand pounds, seventeen dollars and seventy cents, for each one thousand pounds or fraction thereof; and seventy-three thousand one pounds or more, nineteen dollars and twenty cents, for each one thousand pounds or fraction thereof. In addition to any other fee required under this subsection, a fee of ten dollars shall be collected for the registration of each motor vehicle subject to this subsection.

(b) The minimum fee for any commercial registration or registration of a tractor equipped with pneumatic tires shall be forty-seven dollars.

(c) For the registration of each motor vehicle classed as an artesian well driller or well drilling equipment, however mounted, when equipped with rubber tires, the fee shall be forty dollars per annum whether the license is issued for the license year or only a portion thereof. On and after July 1, 2011, the fee shall be forty-nine dollars.

(d) For the registration of a motor vehicle equipped with a wood saw rig, if it is used for that purpose only, or a motor vehicle equipped with a spray rig used exclusively for spraying fruit trees or shrubs, when equipped with rubber tires, the fee shall be twenty-two dollars per annum whether the license is issued for the license year or only a portion thereof. On and after July 1, 2011, the fee shall be twenty-seven dollars.

(e) For all other motor vehicles which are eligible for commercial registration, including tractors equipped with rubber tires other than pneumatic tires, the fee shall be, for each such vehicle or tractor of gross weight (1) not exceeding twenty thousand pounds, one dollar and fifty cents, and on and after July 1, 1992, one dollar and seventy-five cents, for each one hundred pounds or fraction thereof, and (2) from twenty thousand and one pounds up to and including twenty-six thousand pounds, two dollars, and on and after July 1, 1992, two dollars and twenty-five cents, for each one hundred pounds or fraction thereof. The minimum fee for any such motor vehicle or tractor shall be fifty dollars. On and after July 1, 2011, the minimum fee shall be sixty dollars.

(1949 Rev., S. 2386; 1961, P.A. 581, S. 6; 1969, P.A. 759, S. 5; 1971, P.A. 355, S. 4; P.A. 75-213, S. 11, 53; P.A. 80-71, S. 25, 30; P.A. 84-254, S. 32, 62; P.A. 87-329, S. 8; P.A. 90-263, S. 11–13, 74; June 30 Sp. Sess. P.A. 03-4, S. 24; P.A. 11-6, S. 140.)

History: 1961 act increased all fees; 1969 act increased fees for vehicles with pneumatic tires determined by gross weight by $0.10 per 100 pounds in each weight class, increased minimum fees for such vehicles from $13 to $17, for well drillers with rubber tires from $13 to $20, for rubber-tired vehicles with wood saw rig or spray rig from $7 to $11 and increased fees for vehicles with rubber tires determined by gross weight by $0.25 per 100 pounds in each weight class with minimum fee increased from $16 to $24; 1971 act added exception re tractors restricted for use with trailers registered as heavy-duty trailers; P.A. 75-213 increased fees for vehicles with pneumatic tires determined on gross weight by $0.15, $0.20 and $0.25 per 100 pounds with higher increases for heavier classes, increased minimum fee for such vehicles to $22, for rubber-tired well drillers to $26, for rubber-tired vehicles with wood saw rig or spray rig to $14 and increased fees for vehicles with rubber tires determined by gross weight by $0.25 and $0.30 per 100 pounds with higher increase for heavier class and with minimum fee increased to $32; P.A. 80-71 added heavier class in provisions re vehicles with pneumatic tires; P.A. 84-254 divided section into Subsecs., increased the fees for registration of commercial vehicles, with the increases taking effect as of July first of 1984, 1986, 1988 and 1992; P.A. 87-329 maintained the fees at the levels existing on and after July 1, 1986, and decreased the fees effective July 1, 1992, to the levels formerly existing on and after July 1, 1988; P.A. 90-263 amended Subsec. (a) to substitute motor vehicle eligible for commercial registration for commercial motor vehicle, amended Subsec. (b) to specify minimum fee for any commercial registration or registration of a tractor, deleting reference to commercial motor vehicle and amended Subsec. (e) to substitute motor vehicles eligible for commercial registration for commercial motor vehicles; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (a) to increase fees for registration of commercial vehicles based on weight of vehicle, to add an additional fee of $10 for each registration and to make a technical change for purposes of gender neutrality and amended Subsec. (b) to increase minimum fee for commercial registration or registration of tractor equipped with pneumatic tires to $44, effective January 1, 2004; P.A. 11-6 increased fees in Subsec. (a) for vehicle not over 20,000 pounds, from $1.16 per hundred pounds to $11.60 per thousand pounds, for vehicle between 20,001 and 30,000 pounds, from $1.42 per hundred pounds to $14.20 per thousand pounds, for vehicle between 30,001 and 73,000 pounds, from $1.77 per hundred pounds to $17.70 per thousand pounds, and for vehicle over 73,000 pounds, from $1.92 per hundred pounds to $19.20 per thousand pounds, in Subsec. (b) for commercial registration from $44 to $47, in Subsec. (c) for well driller from $46 to $49, in Subsec. (d) for vehicle with wood saw rig or spray rig from $25 to $27, and in Subsec. (e) for minimum fee for other vehicles or tractors from $56 to $60, effective July 1, 2011.



Section 14-48 - Fees for registering commercial tractor and semitrailer as a unit or separately.

Section 14-48 of the general statutes is repealed notwithstanding the failure of the states of Massachusetts, New York and Rhode Island to adopt legislation similar to sections 14-48a and 14-48b.

(1949 Rev., S. 2387; 1955, S. 1302d; 1961, P.A. 581, S. 7; 1967, P.A. 308, S. 3; 1971, P.A. 526, S. 1.)



Section 14-48a - Registration of commercial truck-tractor.

(a) Except as provided in section 14-24, a commercial truck-tractor shall be registered separately by gross vehicle weight. Such gross vehicle weight shall include the light weight of the truck-tractor plus the light weight of the heaviest semitrailer used in combination with such truck-tractor together with its payload when in operation on the highway. The fee for the registration of each such truck-tractor shall be in accordance with section 14-47.

(b) No person shall register a commercial truck-tractor specifying a gross vehicle weight which exceeds the gross weight established by the manufacturer for such vehicle unless such vehicle has been modified to carry greater weight by such person for use in connection with his business and has been inspected by the commissioner for the greater gross vehicle weight prior to registration. Any person who violates any provision of this subsection shall be deemed to have committed an infraction. The Commissioner of Motor Vehicles shall also revoke the motor vehicle registration of such vehicle. After inspection of such vehicle and upon receipt of the restoration fee as provided in subsection (b) of section 14-50b, the commissioner may issue to such person a new registration which shall indicate the actual gross weight of such vehicle.

(1967, P.A. 308, S. 1; 1971, P.A. 526, S. 2; P.A. 87-106.)

History: 1971 act added exception re provisions of Sec. 14-24 effective, if legislation similar to this section and Sec. 14-48b is adopted by Mass., N.Y., and R.I., 120 days following adoption by last adopting state; P.A. 87-106 added Subsec. (b), prohibiting the registration of commercial truck-tractors with incorrect gross vehicle weight.



Section 14-48b - Registration fee of semitrailer drawn by truck-tractor.

Except as provided in section 14-24, for the registration of each semitrailer drawn by a truck-tractor the Commissioner of Motor Vehicles shall charge a fee of forty dollars. The commissioner may issue for one or more years, not to exceed five years, a registration for semitrailers. The fee for such registration shall be computed at the same annual rate as that established by this section.

(1967, P.A. 308, S. 2; 1971, P.A. 526, S. 3; P.A. 75-213, S. 14, 53; P.A. 78-22; P.A. 84-254, S. 33, 62; P.A. 87-329, S. 9; June 30 Sp. Sess. P.A. 03-4, S. 31.)

History: 1971 act added exception re Sec. 14-24 and specified applicability to semitrailers “drawn by a truck tractor”, effective, if legislation similar to this section and Sec. 14-48a is adopted by Mass., N.Y., and R.I., 120 days following adoption by last adopting state; P.A. 75-213 raised fee from $15 to $20; P.A. 78-22 authorized issuance of registration for semitrailers for one or more years; P.A. 84-254 increased the fee from $20 to $40 as of July 1, 1992; P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; June 30 Sp. Sess. P.A. 03-4 increased registration fee for each semitrailer drawn by truck-tractor to $40, effective January 1, 2004.



Section 14-48c - Registration of commercial motor vehicle engaged in seasonal operations.

(a) A commercial motor vehicle engaged in seasonal operations may be registered for a six-month period within the registration year.

(b) The fee for such six-month registration shall be one-half of the annual registration fee.

(c) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of subsection (a) of this section.

(P.A. 94-189, S. 23.)



Section 14-48d - Registration of leased motor vehicle. Regulations.

Notwithstanding the provisions of section 14-22 and subsection (a) of section 14-49 concerning the biennial period for the registration of a passenger motor vehicle, and for the registration of certain other motor vehicles not used for commercial purposes, the commissioner may issue a registration for any such motor vehicle that is owned by a person, firm or corporation licensed in accordance with the provisions of section 14-15 and that is the subject of a lease agreement, for a period not to exceed five years, to coincide with the term of such lease agreement. The fee for any such registration shall be adjusted and prorated on the basis of the fee prescribed for a biennial registration. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 02-70, S. 65.)

History: P.A. 02-70 effective July 1, 2002.



Section 14-49 - Fees for miscellaneous registration and other fees.

(a) For the registration of each passenger motor vehicle, other than an electric motor vehicle, the fee shall be eighty dollars every two years, provided any individual who is sixty-five years of age or older on or after January 1, 1981, may, at his discretion, renew the registration of such passenger motor vehicle owned by him for either a one-year or two-year period. The fee for one year shall be forty dollars, and the fee for two years shall be eighty dollars, provided the biennial fee for any motor vehicle for which special license plates have been issued under the provisions of section 14-20 shall be eighty dollars. The provisions of this subsection relative to the biennial fee charged for the registration of each antique, rare or special interest motor vehicle for which special license plates have been issued under section 14-20 shall not apply to an antique fire apparatus or transit bus owned by a nonprofit organization and maintained primarily for use in parades, exhibitions or other public events but not for purposes of general transportation.

(b) (1) For the registration of each motorcycle, the biennial fee shall be forty-two dollars, subject to the provisions of subdivision (2) of this subsection. For the registration of each motorcycle with side car or box attached used for commercial purposes, the biennial fee shall be sixty dollars. The commissioner may register a motorcycle with a side car under one registration which shall cover the use of such motorcycle with or without such side car. (2) Four dollars of the total fee with respect to the registration of each motorcycle shall, when entered upon the records of the Special Transportation Fund, be deemed to be appropriated to the Department of Transportation for purposes of continuing the program of motorcycle rider education formerly funded under the federal Highway Safety Act of 1978, 23 USC 402.

(c) For the registration of each taxicab or motor vehicle in livery service, with a seating capacity of seven or less, the commissioner shall charge a biennial fee of two hundred sixty-six dollars. When the seating capacity of such motor vehicle is more than seven, there shall be added to the amount herein provided the sum of four dollars for each seat so in excess.

(d) For the registration of each motor bus, except a motor bus owned and operated by a multiple-state passenger carrier as hereinafter defined, the commissioner shall charge a fee of forty-seven dollars and such registration shall be sufficient for all types of operation under this chapter. On and after July 1, 2011, the fee shall be fifty-six dollars. For the registration of motor buses owned or operated by a multiple-state passenger carrier, the commissioner shall charge registration fees based on the rate of one dollar per hundredweight of the gross weight, such gross weight to be computed by adding the light weight of the vehicle fully equipped for service to one hundred fifty pounds per passenger for the rated seating capacity, plus the sum of thirty-four dollars, and on and after July 1, 2011, one dollar and twenty-five cents plus the sum of forty-two dollars. The fee in each case shall be determined on an apportionment basis commensurate with the use of the highways of this state as herein provided. The commissioner shall require the registration of that percentage of the motor buses of such multiple-state passenger carrier operating into or through the state which the mileage of such motor buses actually operated in the state bears to the total mileage of all such motor buses operated both within and without the state. Such percentage figures shall be the mileage factor. In computing the registration fees on the number of such motor buses which are allocated to the state for registration purposes under the foregoing formula, the commissioner shall first compute the amount that the registration fees would be if all such motor buses were in fact subject to registration in the state, and then apply to such amount the mileage factor above referred to, provided, if the foregoing formula or method of allocation results in apportioning a lesser or greater number of motor buses or amount of registration fees to the state than the state under all of the facts is fairly entitled to, then a formula that will fairly apportion such registration fees to the state shall be determined and used by the commissioner. Said mileage factor shall be computed prior to March first of each year by using the mileage records of operations of such motor buses operating both within and without the state for the twelve-month period, or portion thereof, ending on August thirty-first next preceding the commencement of the registration year for which registration is sought. If there were no operations in the state during any part of such preceding twelve-month period, the commissioner shall proceed under the provisions of subsection (a) of article IV of section 14-365. In apportioning the number of motor buses to be registered in the state, as provided herein, any fractional part of a motor bus shall be treated as a whole motor bus and shall be registered and licensed as such. Any motor bus operated both within and without the state which is not required to be registered in the state under the provisions of this section shall nevertheless be identified as a part of the fleet of the multiple-state passenger carrier and the commissioner shall adopt an appropriate method of identification of such motor buses owned and operated by such carrier. The identification of all such motor buses by the commissioner as above required shall be considered the same as the registration of such motor buses under this chapter. The substitution from time to time of one motor bus for another by a multiple-state passenger carrier shall not require registration thereof in the state as long as the substitution does not increase the aggregate number of motor buses employed in the operation of such carrier, provided all such motor buses substituted for others shall be immediately reported to and identification issued for the same by the commissioner and, if a registration fee is required to be paid for such substituted motor bus, the same shall be promptly paid. As used in this subsection, the phrase “multiple-state passenger carrier” means and includes any person, firm or corporation authorized by the Interstate Commerce Commission or its successor agency to engage in the business of the transportation of passengers for hire by motor buses, both within and without the state.

(e) (1) For the registration of a passenger motor vehicle used in part for commercial purposes, except any pick-up truck having a gross vehicle weight rating of less than twelve thousand five hundred pounds, the commissioner shall charge a biennial fee of eighty-eight dollars and shall issue combination registration to such vehicle. (2) For the registration of a school bus, the commissioner shall charge an annual fee of one hundred seven dollars for a type I school bus and sixty-four dollars for a type II school bus. (3) For the registration of a motor vehicle when used in part for commercial purposes and as a passenger motor vehicle or of a motor vehicle having a seating capacity greater than ten and not used for the conveyance of passengers for hire, the commissioner shall charge a biennial fee for gross weight as for commercial registration, as outlined in section 14-47, plus the sum of fourteen dollars and shall issue combination registration to such vehicle. (4) Each vehicle registered as combination shall be issued a number plate bearing the word “combination”. No vehicle registered as combination may have a gross vehicle weight rating in excess of twelve thousand five hundred pounds. (5) For the registration of a pick-up truck having a gross vehicle weight rating of less than twelve thousand five hundred pounds that is not used in part for commercial purposes, the commissioner shall charge a biennial fee for gross weight as for commercial registration, as provided in section 14-47, plus the sum of fourteen dollars. The commissioner may issue passenger registration to any such vehicle with a gross vehicle weight rating of eight thousand five hundred pounds or less.

(f) For the registration of each electric motor vehicle, the commissioner shall charge a fee of thirty-eight dollars biennially.

(g) For the registration of all motorcycles, registered under a general distinguishing number and mark, owned or operated by, or in the custody of, a manufacturer of, dealer in or repairer of motorcycles, there shall be charged an annual fee at the rate of thirty-one dollars for each set of number plates furnished. On and after July 1, 2011, the fee shall be thirty-seven dollars.

(h) The minimum annual fee for any commercial registration of a motor vehicle not equipped with pneumatic tires shall be fifty dollars. On and after July 1, 2011, the fee shall be sixty dollars.

(i) For the transfer of the registration of a motor vehicle previously registered, except as provided in subsection (e) of section 14-16 and subsection (d) of section 14-253a, there shall be charged a fee of twenty-one dollars.

(j) Repealed by 1972, P.A. 255, S. 6.

(k) For the registration of each motor hearse used exclusively for transportation of the dead, the commissioner shall charge a fee of thirty-one dollars. On and after July 1, 2011, the fee shall be thirty-seven dollars. The commissioner may furnish distinguishing number plates for any motor hearse.

(l) The fee for the registration of each truck to be used between parts of an industrial plant, as provided in section 13a-117, shall be twenty-five dollars for the first two hundred feet of the public highway, the use of which is granted by such permit, and on and after July 1, 2011, the fee shall be thirty dollars. For each additional two hundred feet or fraction thereof, the fee shall be eleven dollars, and on and after July 1, 1992, the fee shall be twelve dollars.

(m) (1) For the registration of a trailer used exclusively for camping or any other recreational purpose, the commissioner shall charge a biennial fee of sixteen dollars. On and after July 1, 2011, the fee shall be nineteen dollars. (2) For any other trailer or semitrailer not drawn by a truck-tractor he shall charge the same fee as prescribed for commercial registrations in section 14-47, provided the fee for a heavy duty trailer, a crane or any other heavy construction equipment shall be three hundred twenty-six dollars for each year; except that the registration fee for each motor vehicle classed as a tractor-crane and equipped with rubber tires shall be one-half the fee charged for the gross weight of commercial vehicles.

(n) For each temporary registration of a motor vehicle not used for commercial purposes, or renewal of such registration, the commissioner shall charge a fee computed at the rate of twenty-one dollars for each ten-day period, or part thereof. For each temporary registration of a motor vehicle used for commercial purposes, or renewal of such registration, the commissioner shall charge a fee computed at the rate of twenty-seven dollars for each ten-day period, or part thereof, if the motor vehicle has a gross vehicle weight rating of six thousand pounds or less. For each temporary registration of a motor vehicle used for commercial purposes, or renewal of such registration, the commissioner shall charge a fee computed at the rate of forty-nine dollars for each ten-day period, or part thereof, if the motor vehicle has a gross vehicle weight rating of more than six thousand pounds.

(o) No registration fee shall be charged in respect to any motor vehicle owned by a municipality, as defined in section 7-245, any other governmental agency or a military agency and used exclusively for the conduct of official business. No registration fee shall be charged for any motor vehicle owned by or leased to a transit district and used exclusively to provide public transportation. No fee shall be charged for the registration of ambulances owned by hospitals or any nonprofit civic organization approved by the commissioner, but a fee of twenty dollars shall be charged for the inspection of any such ambulance. No fee shall be charged for the registration of fire department apparatus as provided by section 14-19. No registration fee shall be charged to a disabled veteran, as defined in section 14-254, residing in this state for the registration of three passenger, camper or passenger and commercial motor vehicles leased or owned by such veteran in any registration year, provided such vehicles shall not be used for hire. No registration fee shall be charged for any motor vehicle leased to an agency of this state on or after June 4, 1982.

(p) For the registration of a service bus owned by an individual, firm or corporation, exclusive of any nonprofit charitable, religious, educational or community service organization, and used for the transportation of persons without charge, the commissioner shall charge a fee of two hundred thirteen dollars for vehicles having a seating capacity of sixteen passengers or less, including the driver, and seven hundred forty-seven dollars for vehicles having a seating capacity of more than sixteen passengers. For the registration of any service bus owned by any nonprofit charitable, religious, educational or community service organization, the commissioner shall charge a fee of one hundred sixty dollars for vehicles having a seating capacity of sixteen passengers or less, and five hundred thirty-three dollars for vehicles having a seating capacity of more than sixteen passengers, provided such service bus is used exclusively for the purpose of transporting persons in relation to the purposes and activities of such organization. Each such registration shall be issued for a biennial period in accordance with a schedule established by the commissioner. Nothing herein contained shall affect the provisions of subsection (e) of this section.

(q) The commissioner shall collect a biennial fee of thirty dollars for the registration of each motor vehicle used exclusively for farming purposes. No such motor vehicle may be used for the purpose of transporting goods for hire or taking the on-the-road skills test portion of the examination for a motor vehicle operator’s license. No farm registration shall be issued to any person operating a farm that has gross annual sales of less than two thousand five hundred dollars in the calendar year preceding registration. The commissioner may issue a farm registration for a passenger motor vehicle under such conditions as said commissioner shall prescribe in regulations adopted in accordance with chapter 54. No motor vehicle issued a farm registration may be used to transport ten or more passengers on any highway unless such motor vehicle meets the requirements for equipment and mechanical condition set forth in this chapter, and, in the case of a vehicle used to transport more than fifteen passengers, including the driver, the applicable requirements of the Code of Federal Regulations, as adopted by the commissioner, in accordance with the provisions of subsection (a) of section 14-163c. The operator of such motor vehicle used to transport ten or more passengers shall hold a public transportation permit or endorsement issued in accordance with the provisions of section 14-44. Any farm registration used otherwise than as provided by this subsection shall be revoked.

(r) Repealed by P.A. 73-549, S. 2, 4.

(s) A fee of sixty-nine dollars shall be charged in addition to the regular fee prescribed for the registration of a motor vehicle, including but not limited to any passenger motor vehicle or motorcycle, in accordance with this section for a number plate or plates for such vehicle bearing any combination of letters or numbers requested by the registrant and which may be issued in the discretion of the commissioner, except in any case in which the number plates bear the official call letters of an amateur radio station. On and after July 1, 2011, the fee shall be sixty-nine dollars.

(t) For the registration of each camper, the commissioner shall charge a biennial fee of sixty-two dollars. On and after July 1, 2011, the fee shall be seventy-five dollars. The commissioner shall refund one-half of the registration fee for any camper registration when the number plate or plates and registration certificate are returned with one year or more remaining until the expiration of such registration.

(u) Repealed by P.A. 85-81.

(v) There shall be charged for each motor vehicle adult or youth instruction permit or renewal thereof a fee of nineteen dollars. There shall be charged for each motorcycle instruction permit or renewal thereof a fee of sixteen dollars.

(w) In addition to the fee established for the issuance of motor vehicle number plates and except as provided in subsection (a) of section 14-21b and subsection (c) of section 14-253a, there shall be an additional safety fee of five dollars charged at the time of issuance of any reflectorized safety number plate or set of plates. All moneys derived from said safety fee shall be deposited in the Special Transportation Fund.

(x) For the registration of each high-mileage vehicle, the commissioner shall charge a fee of thirty-nine dollars for each year or part thereof. On and after July 1, 2011, the fee shall be forty-seven dollars.

(y) For each special use registration for a period of thirty days or less, the fee shall be twenty-one dollars.

(z) The commissioner shall assess a ten-dollar late fee for renewal of a motor vehicle registration in the event a registrant fails to renew his registration within five days after the expiration of such registration, except that no such fee shall be assessed for the late renewal of the registration, pursuant to subdivision (1) of subsection (m) of this section, of (1) a trailer used exclusively for camping or any other recreational purpose, or (2) a motor vehicle designed or permanently altered in such a way as to provide living quarters for travel or camping. Notwithstanding the provisions of this subsection, if a registrant who is required to register a motor vehicle under section 14-34a fails to renew such registration not later than five days after the expiration date of such registration, the commissioner shall assess a late fee of one hundred fifty dollars.

(aa) The commissioner shall refund one-half of the registration fee for any motor vehicle when the number plate or plates and registration certificate are returned on or after July 1, 2004, with one year or more remaining until the expiration of such registration.

(1949 Rev., S. 2388; 1953, 1955, S. 1306d; 1955, S. 1303d, 1304d, 1305d; 1957, P.A. 164; 450; 608; 668; 1959, P.A. 62, S. 1; 545, S. 1; 1961, P.A. 22, S. 1; 233, S. 8; 441; 581, S. 8; 591; February, 1965, P.A. 220; 414, S. 2; 1967, P.A. 501, S. 2; 1969, P.A. 302, S. 2; 759, S. 6, 7, 8; 816; 1971, P.A. 526, S. 4; 529; 598; 1972, P.A. 255, S. 6; P.A. 73-454, S. 2, 5; 73-549, S. 2, 4; P.A. 75-213, S. 5, 53; P.A. 76-386; P.A. 77-538, S. 1, 2; P.A. 78-81; 78-284, S. 1, 2; P.A. 79-244, S. 3; 79-502; P.A. 80-71, S. 28, 30; 80-457, S. 2, 3; 80-466, S. 13, 14, 25; P.A. 81-394, S. 5; P.A. 82-333, S. 1, 2; 82-382, S. 2, 4; 82-460, S. 3, 6; P.A. 83-489, S. 4–6, 17; 83-515, S. 2; P.A. 84-254, S. 34, 62; 84-306, S. 1, 2; 84-429, S. 54; P.A. 85-81; 85-213; 85-525, S. 2, 6; 85-613, S. 146, 154; P.A. 86-157, S. 2; 86-383, S. 2, 3, 6; 86-388, S. 29, 31; P.A. 87-304, S. 1, 4; 87-329, S. 10; 87-362, S. 2, 3; 87-425; P.A. 88-194; P.A. 89-232, S. 1; P.A. 90-263, S. 14–16, 46, 74; 90-299, S. 1; P.A. 92-156, S. 2, 7; 92-177, S. 7, 12; P.A. 93-74, S. 42, 67; 93-341, S. 17–19, 38; P.A. 94-189, S. 6, 25, 34; P.A. 95-260, S. 18, 24; P.A. 96-167, S. 7; 96-222, S. 16, 17, 41; 96-248, S. 2, 4; P.A. 97-226, S. 3, 6; 97-309, S. 6, 23; 97-322, S. 7, 9; P.A. 98-152, S. 1, 2; P.A. 99-118; 99-232, S. 4; P.A. 00-169, S. 4, 26; P.A. 02-70, S. 44, 51; 02-105, S. 2; June 30 Sp. Sess. P.A. 03-4, S. 21, 25, 26, 32, 33; P.A. 04-143, S. 20; 04-182, S. 4–6; 04-199, S. 8–10, 17; P.A. 05-218, S. 17; P.A. 07-167, S. 28; P.A. 08-150, S. 9; P.A. 09-187, S. 39; P.A. 10-110, S. 1; P.A. 11-6, S. 139; P.A. 12-81, S. 41; P.A. 13-271, S. 20.)

History: 1959 acts repealed provisions for testing of equipment by commissioner and amended Subsec. (r) to increase certain fees; 1961 acts increased fees in Subsecs. (a) through (e), (g) through (n) and (p), (q) and (r) and added the last clause to Subsec. (r); 1965 acts changed “hundredweight” in Subsec. (p) to “hundred pounds or fraction thereof” and added Subsec. (t); 1967 act added Subsec. (u); 1969 acts added Subsec. (v), increased fees in Subsecs. (a) to (i), (k) to (n) and (p) to (s) and revised provisions re mileage factor calculation in Subsec. (d); 1971 acts specified applicability of Subsec. (m) to semitrailers “not drawn by a truck tractor”, clarified fees charged in Subsec. (r) replacing reference to records of registration or license with records “including, but not limited to, transcripts of hearings ... but excluding lists of owners of motor vehicles and supplements to such lists” and clarified Subsec. (s) by adding phrase “including but not limited to any passenger motor vehicle or motorcycle”; 1972 act repealed Subsec. (j); P.A. 73-454 added Subsec. (w); P.A. 73-549 repealed Subsec. (r); P.A. 75-213 increased fees in all subsections except Subsec. (w); P.A. 76-386 included other motor vehicles used as school buses in Subsec. (e); P.A. 77-538 included provision re vehicles owned or leased by transit district in Subsec. (o); P.A. 78-81 extended area of operation allowed for farm vehicles in Subsec. (q) from 7 to 25 miles; P.A. 78-284 added special provisions in Subsec. (p) re service buses owned by nonprofit organizations and required annual inspection of service buses; P.A. 79-244 added Subsec. (x); P.A. 79-502 specified that registration of buses under Subsec. (d) is “sufficient for all types of operation under this chapter”; P.A. 80-71 changed Subsec. (a) to reflect change to biennial registration; P.A. 80-457 added exception in Subsec. (a) re registrations by persons 65 or older; P.A. 80-466 added refund provision in Subsec. (a) and added reference to single license plate in Subsec. (s); P.A. 81-394 added Subsec. (y) which set registration fee for high-mileage vehicles; P.A. 82-333 amended Subsec. (b) by increasing the fee from $8 to $10 and providing that the additional $2 for each registration shall become part of the general fund, however, it shall be deemed to be appropriated for a program of motorcycle rider education formerly supported by federal funds; P.A. 82-382 added provision to Subsec. (o) that no registration fee shall be charged for any motor vehicle leased to an agency of the state; P.A. 82-460 included provisions re “combination” motor vehicles in Subsec. (e), changing seating capacity of vehicles not used as public service motor vehicles from seven to ten and made a technical correction in Subsec. (w); P.A. 83-489 amended Subsec. (g) to increase fee for each set of number plates furnished from $10 to $20, amended Subsec. (i) to increase fee for the transfer of registration of a motor vehicle previously registered from $5 to $6 and amended Subsec. (w) to increase safety fee from $1 to $2; P.A. 83-515 amended Subsec. (a), increasing the registration fee for antique, rare or special interest motor vehicles from $7 to $20; P.A. 84-254 increased the motor vehicle registration fees in all Subsecs. except (o) and (w), with the increases taking effect as of July first of 1984, 1986, 1988 and 1992, except under Subsec. (v) as of July first of 1985, 1989, 1991 and 1993; P.A. 84-306 amended Subsec. (w), requiring that moneys from the safety fee be deposited in the general fund rather than in special safety fund; P.A. 84-429 made technical changes for statutory consistency; P.A. 85-81 repealed former Subsec. (u) concerning registration fees for vehicles with consular plates; P.A. 85-213 amended Subsec. (q), increasing the distance from the farm which farm vehicles may be operated on highways from 25 to 35 miles; P.A. 85-525 amended Subsec. (a) to require biennial, instead of annual, registration of any motor vehicle for which special plates have been issued under Sec. 14-20, amended Subsec. (b) to require biennial, instead of annual, registration of motorcycles, amended Subsec. (e)(1) to require biennial, instead of annual, registration of a passenger motor vehicle used in part for commercial purposes or of a passenger motor vehicle used as a school bus having a seating capacity of seven or less, amended Subsec. (e)(3) to require biennial, instead of annual, registration of a commercial motor vehicle used in part as a passenger motor vehicle or of a motor vehicle having a seating capacity greater than ten and not used as a public service motor vehicle, amended Subsec. (g) to require biennial, instead of annual, registration of motorcycles owned or operated by, or in the custody of, a manufacturer of, dealer in or repairer of motorcycles, amended Subsec. (m)(1) to require biennial, instead of annual, registration of a trailer used exclusively for camping or any other recreational purpose, amended Subsec. (q) to require biennial, instead of annual, registration of motor vehicles used exclusively for farming purposes, amended Subsec. (t) to require biennial, instead of annual, registration of campers, and amended Subsec. (x) to require biennial, instead of annual, registration of vanpool vehicles; P.A. 85-613 amended Subsec. (o) to apply to vehicles owned by municipalities “as defined in section 7-245”; P.A. 86-157 added Subsec. (z), specifying fee for special use registration; P.A. 86-383 amended Subsec. (e) to prohibit registration of “combination” motor vehicles weighing over 10,000 pounds and to require registration fee refunds for “combination” registrations and amended Subsec. (g) to reflect change from imposition of biennial to annual fee; P.A. 86-388 amended Subsec. (w), substituting “number” plate for marker plate and providing that the $2 fee be charged for issuance of a set of plates; P.A. 87-304 amended Subsec. (i) to add an exemption from assessment of the fee for transfer of registration of a vehicle previously registered for handicapped persons receiving a special international symbol of access number plate after transfer of their previously unexpired registrations and amended Subsec. (w) to add an exemption from assessment of the safety fee for handicapped persons receiving a special international symbol of access number plate after transfer of their previously unexpired registrations; P.A. 87-329 maintained the fees at the levels existing on and after July 1, 1986, and decreased the fees effective July 1, 1992, to the levels formerly existing on and after July 1, 1988, and made several technical changes; P.A. 87-362 amended Subsec. (t) to require registration fee refunds for camper registrations and amended Subsec. (w) to include an exemption from assessment of the safety fee; P.A. 87-425 amended Subsec. (b) by changing the amount deemed appropriated to the department of transportation for purposes of continuing the program of motorcycle rider education from $2 of the total fee with respect to the registration of such motorcycle to $4, and by specifying that such amount shall be entered upon the records of the special transportation fund, rather than the general fund; P.A. 88-194 amended Subsec. (a) to eliminate the registration fee for antique fire apparatus and transit buses owned by nonprofit organizations and used primarily for public events; P.A. 89-232 amended Subsec. (q) to eliminate the mileage limitation on operation of motor vehicles used exclusively for farming purposes, to prohibit the use of such vehicles for transporting goods for hire and to prohibit the issuance of farm registrations to any person having gross annual farm sales of less than $1,000; P.A. 90-263 amended Subsec. (b)(1) to substitute phrase “for commercial purposes” for “as a commercial motor vehicle” with respect to registration of motorcycle with side car or box attached, amended Subsec. (c) to substitute taxicab or motor vehicle in livery service for public service motor vehicle other than a motor bus, amended Subsec. (e)(1) to delete phrase re registration “of a passenger motor vehicle used as a school bus having a seating capacity of seven or less”, to substitute ten for seven in Subsec. (e)(2) with regard to seating capacity of a school bus or other vehicle used as a school bus, to provide that fees specified in Subsec. (e)(3) apply to registration of motor vehicle used in part for commercial purposes and as a passenger motor vehicle, deleting reference to public service motor vehicle, and to provide in Subsec. (e)(4) that motor vehicles used in part for commercial purposes and private passenger purposes be issued a combination registration, deleting reference to passenger and commercial registration, amended Subsec. (h) to add phrase “registration of a” after “the minimum annual fee for any commercial”, amended Subsec. (m)(2) to substitute commercial registrations for commercial motor vehicles, and amended Subsec. (n)(2) to substitute motor vehicle used to transport passengers for hire for public service motor vehicle and Subsec. (n)(3) to substitute motor vehicle used for commercial purposes for commercial motor vehicle; P.A. 90-299 added Subsec. (aa) concerning assessment of fees for late registration renewals; P.A. 92-156 amended Subsec. (aa) to require commissioner to assess a $10 late fee for registration renewal if registrant fails to renew within 5 days after expiration, eliminating schedule of graduated increases in late fees; P.A. 92-177 amended Subsecs. (a) and (e) to eliminate requirement that commissioner refund one-half of registration fee when plates are returned with one year or more remaining until expiration, amended Subsecs. (o) and (p) to require that a $20 fee be charged for inspection, amended Subsec. (s) to increase additional registration fee from $47 to $65, making fee applicable to plates bearing any combination of letters or numbers requested by registrant and issued in discretion of commissioner, to increase fee effective July 1, 1992, from $53 to $65, and to require that a $30 fee be charged for registration renewals in addition to regular fee prescribed, deleting prohibition re charging an additional fee except for first year of issuance, and amended Subsec. (w) to increase safety fee from $2 to $5; P.A. 93-74 amended Subsec. (s) by eliminating fee for renewal of vanity plate, effective July 1, 1994; P.A. 93-341 amended Subsec. (c) to delete fee provisions rendered obsolete as of July 1, 1992, amended Subsec. (e) to delete fee provisions rendered obsolete as of July 1, 1992 and to specify fees for type I and type II school buses, and amended Subsec. (p) by eliminating the weight-based registration fees and replacing them with fees based on seating capacity and deleting provisions re annual inspection and fees, effective July 1, 1994 (Revisor’s note: The phrase “added shall be” which should have been deleted from before the words “eight dollars” at the end of Subsec. (e)(3) was deleted editorially by the Revisors to correct a technical clerical error); P.A. 94-189 amended Subsec. (i) by changing the reference to Subsec. (b) of Sec. 14-153a to Subsec. (d) and deleted obsolete language re fee increases, and further, amended Subsec. (aa) by adding exception re trailers used exclusively for camping or any other recreational purpose, effective July 1, 1994; P.A. 95-260 amended Subsec. (a) to require commissioner to refund one-half of registration fee for passenger registration when plates are returned on or after January 1, 1995, with one year or more remaining until expiration, effective June 13, 1995; P.A. 96-167 amended Subsec. (q) to make a technical change, to prohibit the use of motor vehicles used exclusively for farming purposes for taking the on-the-road skills test portion of the motor vehicle operator’s license examination, to prohibit the issuance of farm registrations to any person having gross annual farm sales of less than $2,500 instead of $1,000 and to authorize commissioner to issue farm registrations for passenger motor vehicles under such conditions as prescribed in regulations; P.A. 96-222 amended Subsec. (d) to insert “or its successor agency” after “Interstate Commerce Commission” and amended Subsec. (m)(2) to eliminate the commissioner’s authority to charge fee for heavy duty trailer or other heavy construction equipment for part of a year and to make a technical change, effective July 1, 1996; P.A. 96-248 amended Subsec. (v) to increase fee for motor vehicle learner’s permit or renewal from $5.50 to $6 and deleted obsolete fee schedule, effective January 1, 1997; P.A. 97-226 amended Subsec. (w) to make a technical change and to allow commissioner to waive safety fee for any person who submits a police report indicating that number plate has been stolen or mutilated for purpose of obtaining the sticker attached to plate, effective July 1, 1997; P.A. 97-309 amended Subsec. (w) to require deposit of safety fee in Special Transportation Fund rather than General Fund, effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; P.A. 98-152 amended Subsec. (a) by making technical changes and deleting a provision mandating the commissioner to refund one-half of certain registration fees and added Subsec. (bb) re the refund of one-half of a registration fee; P.A. 99-118 amended Subsec. (o) by increasing the number of vehicles a disabled veteran may register without fee from one owned passenger motor vehicle to three passenger motor vehicles, campers or passenger and commercial motor vehicles leased or owned; P.A. 99-232 amended Subsec. (aa) to insert designator for Subpara. (A) and add Subpara. (B) re a motor vehicle designed or permanently altered to provide living quarters for travel or camping (Revisor’s note: In Subsec. (aa) the subparagraph designators (A) and (B) were changed editorially by the Revisors to subdivision designators (1) and (2) for consistency with customary statutory usage); P.A. 00-169 made technical corrections in Subsec. (o) and amended Subsec. (q) to add provisions that motor vehicles with farm registrations used for transporting ten or more passengers meet certain equipment and mechanical condition requirements and such vehicles used for transporting fifteen or more passengers also meet the applicable requirements of the Code of Federal Regulations adopted by the commissioner, and that the operator of such a vehicle hold a public transportation permit or endorsement under Sec. 14-44, and made a technical change for the purpose of gender neutrality; P.A. 02-70 amended Subsec. (e)(4) to revise the basis for issuing a combination registration from the vehicle’s gross weight to its gross vehicle weight rating and, effective July 1, 2002, amended Subsec. (q) to make a technical change; P.A. 02-105 made a technical change in Subsec. (i), effective January 1, 2003; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (a) to increase fees for registration of passenger motor vehicle other than electric motor vehicle from $70 to $75 for two years and, for persons age 65 or older, from $35 to $38 for one year and from $70 to $75 for two years, and to increase fee for biennial registration of vehicle with special license plates from $70 to $75, amended Subsec. (b) to increase biennial fee for registration of motorcycle to $40 and to make a technical change, amended Subsec. (c) to increase registration fee for each taxicab or motor vehicle in livery service, with seating capacity of seven or less, from $105 to $125, amended Subsec. (e) to increase biennial fee for registration of passenger motor vehicle used in part for commercial purposes from $78 to $83 in Subdiv. (1) and to increase registration fee for motor vehicle used in part for commercial purposes and as passenger vehicle, and for motor vehicle having seating capacity of greater than ten and not used as conveyance for hire, to amount for commercial vehicle based on weight plus $13, rather than $8, in Subdiv. (3), and amended Subsec. (v) to increase fees for learner’s permit or renewal from $6 to $18 and for motorcycle learner’s permit or renewal from $5.50 to $15, effective January 1, 2004; P.A. 04-143 amended Subsec. (v) to substitute “training” permit for “learner’s” permit, effective May 21, 2004; P.A. 04-182 amended Subsec. (i) to increase fee from $11 to $20 for registration of motor vehicle previously registered, amended Subsec. (n) by replacing former provisions with provisions to increase fee for temporary registration or renewal of such registration of a noncommercial motor vehicle to $20 for each 10-day period, or part thereof, of a commercial motor vehicle with a gross vehicle weight of 6,000 pounds or less to $25 for each 10-day period, or part thereof, and of a commercial motor vehicle with a gross vehicle weight of more than 6,000 pounds to $46 for each 10-day period, or part thereof, and amended Subsec. (z) to increase fee for special use registration for period of 30 days or less from $10 to $20, effective July 1, 2004; P.A. 04-199 amended Subsec. (c) to change registration fee from annual in amount of $125 to biennial in amount of $250, effective July 1, 2004, amended Subsec. (e) to except pick-up trucks and to require commissioner to issue combination registration to passenger vehicle used in part for commercial purposes in Subdiv. (1), to require commissioner to issue combination registration to passenger vehicle used in part for commercial purposes or to vehicle having seating capacity greater than ten not used for conveyance of passengers for hire in Subdiv. (3), to make conforming changes in Subdiv. (4), and to add Subdiv. (5) to establish biennial registration fee for pick-up truck and to permit issuance of passenger registration for pick-up truck meeting specified requirements, effective June 3, 2004, and amended Subsec. (p) to change registration fees from annual to biennial, double amount of each fee and add provision re registration schedule, and amended Subsec. (bb) to delete former Subdivs. (1) and (2) and provide for refunding of registration fee for any motor vehicle when number plates and registration certificate returned with one year or more remaining before expiration of registration, effective July 1, 2004; P.A. 05-218 amended Subsec. (e) by specifying applicability to pick-up truck “having a gross vehicle weight rating of less than 12,500 pounds” in Subdivs. (1) and (5) and, in Subdiv. (4), changing weight limit from 10,000 to 12,500 pounds; P.A. 07-167 deleted former Subsec. (x) re biennial fee for vanpool vehicle registration and redesignated existing Subsecs. (y) to (bb) as Subsecs. (x) to (aa), effective July 1, 2007; P.A. 08-150 amended Subsec. (w) to delete requirement that police report indicate that number plate or set of number plates have been stolen or mutilated “for the purpose of obtaining the sticker attached to the plate denoting the expiration date of the registration”; P.A. 09-187 amended Subsec. (w) to delete provision re waiver of safety fee if number plates were stolen or mutilated; P.A. 10-110 amended Subsec. (o) to delete operator’s license fee exemption re motor vehicles owned by municipality or governmental or military agency, effective July 1, 2010; P.A. 11-6 increased fees in Subsec. (a) for biennial registration from $75 to $80, one-year registration from $38 to $40, and biennial registration of vehicle with special plates from $75 to $80, in Subsec. (b) for biennial registration of motorcycle from $40 to $42, and biennial registration of motorcycle with side car from $56 to $60, in Subsec. (c) for a taxicab from $250 to $266, in Subsec. (d) for a motor bus, from $53 to $56, and for a multiple-state passenger carrier, from $1.25 plus $39 to $1.25 plus $42, in Subsec. (e)(1) for passenger vehicle used in part for commercial purposes from $83 to $88, in Subsec. (e)(2) for a type I school bus from $100 to $107 and for a type II school bus from $60 to $64, in Subsec. (e)(3) for a vehicle used in part for commercial purposes or one having seating capacity greater than ten, from a biennial fee for gross weight plus $13 to a biennial fee for gross weight plus $14, and in Subsec. (e)(5) for a pick-up truck from a biennial fee for gross weight plus $13 to a biennial fee for gross weight plus $14, in Subsec. (f) for registration of an electric motor vehicle, from $18 to $19, in Subsec. (g) for motorcycles, from $35 to $37, in Subsec. (h) for commercial registration from $56 to $60, in Subsec. (i) for previously-registered vehicle from $20 to $21, in Subsec. (k) for a hearse from $35 to $37, in Subsec. (l) for truck used in industrial plant from $28 to $30, in Subsec. (m) for trailer from $18 to $19 and for construction equipment from $306 to $326, in Subsec. (n) for temporary registration from $20 to $21, for temporary registration of vehicle used for commercial purposes from $25 to $27, and for temporary registration of a high-weight vehicle used for commercial purposes from $46 to $49, in Subsec. (p) for registration of service bus with capacity of 16 or fewer, from $200 to $213, for service bus with capacity of more than 16, from $700 to $747, for service bus with capacity of 16 or fewer owned by nonprofit from $150 to $160 and for service bus with capacity of more than 16 owned by nonprofit from $500 to $533, in Subsec. (q) for farming vehicle from $28 to $30, in Subsec. (s) for vanity plates from $65 to $69, in Subsec. (t) for a camper from $70 to $75, in Subsec. (v) for a learner’s permit from $18 to $19 and for a motorcycle training permit from $15 to $16, in Subsec. (x) for a high-mileage vehicle from $44 to $47, and in Subsec. (y) for a special use registration from $20 to $21, and amended Subsec. (z) by adding a late registration fee of $150 dollars, effective July 1, 2011; P.A. 12-81 amended Subsec. (v) to replace “motor vehicle learner’s permit” with “motor vehicle adult or youth instruction permit” and replace “motorcycle training permit” with “motorcycle instruction permit”, effective January 1, 2013; P.A. 13-271 amended Subsec. (f) to replace provision re fee of $15 for each year or part thereof and $19 on and after July 1, 2011, with provision re fee of $38 biennially.



Section 14-49a - Fee for registration for six months or less.

The fee for any registration issued for six months or less shall be one-half the annual fee, except as otherwise provided by section 14-49.

(1961, P.A. 233, S. 7.)



Section 14-49b - Registration renewal fee.

For each new registration or renewal of registration of any motor vehicle with the Commissioner of Motor Vehicles pursuant to this chapter, the person registering such vehicle shall pay to the commissioner a fee of ten dollars for registration for a biennial period and five dollars for registration for an annual period, except that any individual who is sixty-five years of age or older on or after January 1, 1994, may, at the discretion of such individual, pay the fee for either a one-year or two-year period. The provisions of this section shall not apply with respect to any motor vehicle which is not self-propelled, which is electrically powered, or which is exempted from payment of a registration fee. This fee may be identified as the “federal Clean Air Act fee” on any registration form provided by the commissioner. Payments collected pursuant to the provisions of this section shall be deposited as follows: (1) Fifty-seven and one-half per cent of such payments collected shall be deposited into the Special Transportation Fund established pursuant to section 13b-68, and (2) forty-two and one-half per cent of such payments collected shall be deposited into the General Fund. The fee required by this section is in addition to any other fees prescribed by any other provision of this title for the registration of a motor vehicle.

(P.A. 93-235, S. 3; P.A. 94-189, S. 22; June Sp. Sess. P.A. 98-1, S. 46, 121; June Sp. Sess. P.A. 01-6, S. 79, 85; June 30 Sp. Sess. P.A. 03-6, S. 150; P.A. 04-151, S. 11; P.A. 06-161, S. 7; June Sp. Sess. P.A. 09-3, S. 393.)

History: P.A. 94-189 amended Subsec. (a) by adding the provision “that any individual who is 65 years of age or older on or after January 1, 1994, may, at his discretion, pay the fee for either a one-year or two-year period”; June Sp. Sess. P.A. 98-1 amended Subsec. (b) by replacing the “Clean Air Act fund” with the “Clean Air Act account”, effective June 24, 1998; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to add provision re new registration, to increase the Clean Air Act fee, to provide that a portion of the revenue therefrom shall go to the Special Transportation Fund, to provide that fee required by section is in addition to other registration fees and to make technical changes, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) by adding “and any funds transferred to the account pursuant to section 22a-27m may additionally be used by the Commissioner of Environmental Protection to carry out the provisions of chapter 446c”; P.A. 04-151 amended Subsec. (a) to change “22a-174a” to “22a-174”, effective May 21, 2004; P.A. 06-161 made a technical change in Subsec. (a); June Sp. Sess. P.A. 09-3 deleted former Subsec. (b) re operating budget for federal Clean Air Act account, deleted provisions re deposit and use of funds in said account, added requirement that payments be deposited in General Fund and made a conforming change.



Section 14-50 - Fees for operator’s license renewal, passenger endorsement, operator’s examination, collection cost and returned check or rejected payment. Waiver of fees.

(a) Subject to the provisions of subsection (c) of section 14-41, there shall be charged a fee of seventy-two dollars for each renewal of a motor vehicle operator’s license issued for a period of six years and an additional fee of twelve dollars for each year or part thereof for each passenger endorsement.

(b) There shall be charged for each examination of an operator of a motor vehicle a fee of forty dollars which shall be paid in such time and manner as the commissioner shall direct. The fee shall cover all parts of the examination. If the applicant fails the examination, or any part thereof, the applicant shall be charged an additional fee of forty dollars to retake the examination, or retake the part that was failed.

(c) The commissioner shall waive any operator’s license or registration fee, including any renewal fee in the case of any person in the active service of the armed forces of the United States who was a legal resident of Connecticut at the time of his induction; and for one licensing period to any person honorably separated from such service who applies therefor within two years following the date of separation and was a legal resident of Connecticut at the time of his induction. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection.

(d) Upon request by the chief of any regular fire department or volunteer fire company operating in the state of Connecticut, the commissioner shall waive the operator’s examination fee in the case of any member of any such fire department or company who applies for a class 1 operator’s license as provided in section 14-36a. The applicant for such license shall satisfy all prerequisites for the issuance of a class 1 license.

(e) The commissioner may assess a fee to cover the cost of the collection of number plates, motor vehicle registration certificates or operators’ licenses, upon the holders thereof; and such number plates, motor vehicle registration certificates or operators’ licenses shall not be returned to the holder thereof or reissued until such fee is paid.

(f) Whenever any check issued to the commissioner in payment of any fee is returned as uncollectible or a payment of any fee by means of a credit or debit card is rejected or dishonored, the commissioner shall charge the drawer of such check or the person presenting such check to him, or the holder of the credit or debit card or the person presenting such credit or debit card to the commissioner, a fee of thirty-five dollars for each such fee that is due in an amount of not more than two hundred dollars, and a fee of fifteen per cent of the full amount of each such fee that is due in an amount in excess of two hundred dollars, plus all protest fees or charges, to cover the cost of collection.

(g) All fees provided for in this chapter shall be construed to be license fees imposed for the administration of this chapter and as compensation for the privilege of using the highways of this state, and to reimburse the state in whole or in part for injury done to the highways by the operation of motor vehicles.

(1949 Rev., S. 2389; 1953, 1955, S. 1299d; 1957, P.A. 322; 599, S. 1; 1961, P.A. 481, S. 2; 581, S. 9; 1967, P.A. 807, S. 5, 6; 1969, P.A. 759, S. 9; 1971, P.A. 91; 508; P.A. 74-81; P.A. 75-213, S. 4, 53; P.A. 76-263, S. 7, 9; P.A. 77-6, S. 1, 2; P.A. 78-252, S. 1, 2; P.A. 83-489, S. 7, 17; P.A. 84-254, S. 35, 62; 84-429, S. 55; P.A. 85-525, S. 3, 6; P.A. 87-329, S. 11, 12; P.A. 90-263, S. 18, 74; P.A. 91-13, S. 2, 3; May Sp. Sess. P.A. 92-9, S. 2, 4; P.A. 93-341, S. 20, 38; P.A. 97-1, S. 2, 4; P.A. 98-95; June Sp. Sess. P.A. 01-6, S. 78, 85; June Sp. Sess. P. A 01-9, S. 51, 131; P.A. 03-171, S. 9; June 30 Sp. Sess. P.A. 03-4, S. 22; P.A. 04-182, S. 7; 04-199, S. 21; P.A. 09-187, S. 3, 52; P.A. 12-81, S. 6; P.A. 13-271, S. 21.)

History: 1961 acts increased inspection fee in Subsec. (b) and added Subsec. (f); 1967 act added provisions re fees for motorcycle operator’s licenses in Subsecs. (a) and (b); 1969 act increased fees for motor vehicle or motorcycle operator’s license from $6 to $8 and additional fee for public service operator’s license from $3 to $4 in Subsec. (a); 1971 acts replaced “discharge” and “discharged” with “separation” and “separated” in Subsec. (c) and required application within two years rather than one year of date of separation and made $5 charge in Subsec. (e) applicable to checks of $50 or less, adding 10% charge for checks over $50; P.A. 74-81 inserted new Subsec. (d) re waiver of fees upon request of fire chief and relettered former Subsec. (d) and remaining subsections accordingly; P.A. 75-213 increased fees in Subsec. (a) from $8 to $10 and from $4 to $5 and in Subsec. (b) from $5 to $6.50; P.A. 76-263 amended Subsec. (a) to include reference to Sec. 14-41 and to increase fee from $10 to $21; P.A. 77-6 included drawers of checks in Subsec. (f); P.A. 78-252 increased charges in Subsec. (f) to $10 for checks not exceeding $100 and 10% for checks over $100; P.A. 83-489 amended Subsec. (b) to increase operator examination fee from $6.50 to $10; P.A. 84-254 increased the fee amounts reflected in the Subsecs., with the increases taking effect on successive July first dates of various years; P.A. 84-429 made technical changes for statutory consistency; P.A. 85-525 amended Subsec. (a) to increase license renewal fee from $26 to $26.50, on and after July 1, 1984, to reduce fee from $32 to $31, on and after July 1, 1986, to reduce fee from $37 to $35.50, on and after July 1, 1988, and to increase fee from $42 to $44, on and after July 1, 1992; P.A. 87-329 amended Subsec. (a), maintaining the fees at the levels existing on and after July 1, 1986, and decreasing the fees effective July 1, 1992, to the levels formerly existing on and after July 1, 1988, and amended Subsec. (g), maintaining the fee at the level existing on and after July 1, 1986, and delaying until July 1, 1992, the fee increase formerly effective on and after July 1, 1988; P.A. 90-263 amended Subsec. (a) to substitute public passenger transportation permit for public service operator’s license; and amended Subsec. (b) to delete provisions re inspection fee for public service motor vehicles; P.A. 91-13 amended Subsec. (b) to establish a fee for each advance appointment for operator’s license examination; May Sp. Sess. P.A. 92-9 amended Subsec. (b) to make imposition of the fee for an advance appointment for operator’s license examination permissive instead of mandatory; P.A. 93-341 amended Subsec. (a) by replacing reference to “public passenger transportation permit” with “passenger endorsement” and amended Subsec. (d) by deleting references to “class 2” licenses, effective July 1, 1994; P.A. 97-1 deleted obsolete references re fees throughout section, eliminated fee for issuance of home training certificate in Subsec. (g) and relettered existing Subsec. (h) as (g), effective January 30, 1997; P.A. 98-95 amended Subsec. (f) to change fee from $36 to $15 for checks of not more than $100 and from 36% to 15% for checks over $100, limited application of percentage to a $200 maximum and imposed new $35 charge for amounts in excess of $200; June Sp. Sess. P.A. 01-6 amended Subsec. (a) to provide increased license fees for six-year license and to make technical changes, effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to provide for the option of a four or six-year license and a corresponding fee structure, effective July 1, 2001; P.A. 03-171 amended Subsec. (a) to delete fees for renewals of motorcycle operator’s licenses and amended Subsec. (b) to make examination fee applicable to operator of motor vehicle and delete “motorcycle or other”; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (a) to increase fees for renewal of motor vehicle operator’s licenses from $35.50 to $43 for four-year renewal and from $53 to $65 for six-year renewal, and to increase additional fee for each passenger endorsement from $9 to $12, and amended Subsec. (b) to increase fee for examination of operator of motor vehicle from $36 to $40, effective January 1, 2004; P.A. 04-182 amended Subsec. (f) to increase fees to $35 for returned check issued to commissioner in an amount not more than $200 and to 15% of amount of check in excess of $200, effective July 1, 2004; P.A. 04-199 amended Subsec. (c) to require commissioner to waive any operator’s license or registration fees, including renewal fees, of persons in active service of the armed forces of the United States meeting requirements of subsection and to permit commissioner to adopt regulations to implement provisions of subsection, effective July 1, 2004; P.A. 09-187 amended Subsec. (b) to add provisions re fee payment and coverage, require additional fee to retake examination and delete provisions re advance appointment fee, effective October 1, 2009, and amended Subsec. (f) to add provisions re payment by credit or debit card and make conforming changes, effective July 1, 2009; P.A. 12-81 amended Subsec. (a) to delete provision re fee for renewal of a 4-year license and make additional fee for passenger endorsement apply to part of year, effective July 1, 2012; P.A. 13-271 amended Subsec. (a) to increase fee from $65 to $72.



Section 14-50a - Fees for copies, abstracts, duplicates, replacements and searches. Restriction on use of information. Penalty.

(a) Except as otherwise provided in this section, the fee charged by the Commissioner of Motor Vehicles for the following items or services shall be twenty dollars:

(1) Duplicate of a registration certificate.

(2) For each duplicate of a motor vehicle operator’s license or identity card, thirty dollars. As used in this section, “duplicate” shall include any license or identity card that is reissued prior to the expiration date of a previously issued license or identity card, and (A) is identical to the holder’s most recently issued license or identity card, or (B) contains modifications to one or more items of information that appear on the holder’s most recently issued license or identity card. Notwithstanding the provisions of this subdivision, one duplicate shall be issued, for a fee of five dollars, to the holder of a license or identity card who reaches the age of twenty-one years.

(3) Replacement number plate or set of number plates, except as provided in subsection (c) of section 14-253a.

(4) Replacement number plate or set of number plates bearing same number as set of replaced plates.

(5) Certified abstract of driving history record, or driving history record for applicants for commercial driver’s license with passenger endorsement or transportation permit.

(6) Name of registered owner.

(7) Operator license information.

(8) Certification of any copy or record.

(9) Certified transcripts of hearing held by the commissioner, three dollars and fifty cents per page with a minimum charge of twenty dollars.

(10) Each copy of a motor vehicle operator’s completed application for a license.

(11) Each copy of a completed application for registration of a motor vehicle.

(12) Each copy of a title document provided to a municipality.

(13) Each request for information as provided in section 14-10, the amount provided in said section.

(14) Each document from a motor vehicle record, as defined in section 14-10, that is electronically maintained by the Department of Motor Vehicles.

(15) For any copy or material released from information maintained by the Department of Motor Vehicles for which no fee is established by statute, an amount determined by the commissioner.

(b) The commissioner may establish fees not conforming to those of subsection (a) of this section for information furnished on a volume basis to persons or firms who satisfy the commissioner that the information furnished is properly required in connection with the conduct of such person’s or firm’s business, except that commencing on August 16, 2003, the fee established under this subsection for driving history records furnished to for-profit businesses shall be not less than fifteen dollars.

(c) The commissioner may waive any fee specified in subdivision (3) or (4) of subsection (a) of this section in the case of any person who submits a police report to the commissioner indicating that the number plate or set of number plates have been stolen or mutilated.

(d) No person, firm or corporation furnished information by the commissioner as provided by this section shall distribute such information for any other purpose than that for which it was furnished.

(e) Any person, firm or corporation which violates any provision of this section shall be fined not more than one hundred dollars.

(P.A. 73-549, S. 1, 4; P.A. 74-283, S. 1, 2; P.A. 77-381, S. 1, 2; P.A. 80-466, S. 15, 25; P.A. 82-413; P.A. 83-443; 83-489, S. 15, 17; P.A. 84-254, S. 36, 62; 84-546, S. 41, 173; P.A. 85-525, S. 4, 6; P.A. 87-304, S. 2; 87-329, S. 13; P.A. 92-177, S. 1, 12; P.A. 94-206, S. 2; P.A. 97-226, S. 4, 6; June 30 Sp. Sess. P.A. 03-1, S. 117; P.A. 04-199, S. 16; P.A. 09-187, S. 40; P.A. 11-6, S. 141.)

History: P.A. 74-283 amended Item 4 in Subsec. (a) table to refer to set of plates rather than one plate; P.A. 77-381 changed fee for duplicate of operator’s license (Item 2) in Subsec. (a) table from $2 to $3; P.A. 80-466 amended Items 3 and 4 in table in Subsec. (a) to include references to single plates; P.A. 82-413 raised fee for a driving history record from $4 to $5; P.A. 83-443 amended Subsec. (a) to impose a fee of $3 for each search of the department’s accident record files made as a result of a request for a copy of an accident report which resulted in no document being found; P.A. 83-489 amended Subsec. (a) to increase the fee for a replacement number plate or set of number plates from $3 to $5; P.A. 84-254 amended Subsec. (a) to increase all the fees except under item 9., making the increases effective on successive July first dates of varying years; P.A. 84-546 made technical changes in Subsec. (a); P.A. 85-525 amended Subdivs. 3. and 4. of Subsec. (a) to increase fee for replacement number plate or set of plates from $6 to $7.50, on and after July 1, 1984, from $8 to $10, on and after July 1, 1986, from $9 to $11, on and after July 1, 1988, and from $10 to $12, on and after July 1, 1992; P.A. 87-304 amended Subsec. (a)(3) to include an exemption from assessment of the fee for issuance of replacement number plates for handicapped persons receiving a special international symbol of access number plate after transfer of their previously unexpired registrations; P.A. 87-329 amended Subsec. (a) to maintain fees at the levels existing on and after July 1, 1986, where appropriate and decreasing the fees effective July 1, 1992, to the levels formerly existing on and after July 1, 1988, and to make technical changes throughout the subsection; P.A. 92-177 amended Subsec. (a)(1) to increase fee for duplicate of registration certificate from $3 to $5 and to eliminate fee increase effective July 1, 1992, amended Subsec. (a)(2) to establish fees for first, second and subsequent duplicate of motor vehicle operator’s license and to eliminate fee increase effective July 1, 1992, amended Subsec. (a)(9) to increase fee for certified abstract of driving history record from $5 to $10 and to impose such fee for certified abstract of driving history record for applicants for commercial driver’s license or transportation permit, amended Subsec. (a)(10) to increase fee for name of registered owner from $0.75 to $4.50 and to eliminate fee increase effective July 1, 1992, amended Subsec. (a)(11) to increase fee for operator license information to $5.50 and to eliminate schedule of fee increases, added new language in Subsec. (a)(14) to establish $7 fee for copy of motor vehicle operator’s completed license application, added Subsec. (a)(15), establishing new $7 fee for copy of completed registration application, and added Subsec. (a)(16), establishing new $10 fee for copy of title document provided to a municipality and renumbered remaining Subdiv. accordingly; P.A. 94-206 created a new Subsec. (a)(17) re fees for providing information under Sec. 14-10 and renumbered former Subdiv. (17) as Subdiv. (18); P.A. 97-226 amended Subsec. (a)(3) to make a technical change, amended Subdivs. (3) to (8), inclusive, and (12) and (13) of said Subsec. to eliminate obsolete provisions, inserted new Subsec. (c), allowing commissioner to waive any fee in Subsec. (a)(3) or (4) for any person who submits a police report indicating that number plate has been stolen or mutilated for purpose of obtaining the sticker attached to plate, and relettered existing Subsecs. (c) and (d) as (d) and (e), respectively, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (a) to provide that the fee under said subsection, unless otherwise provided, shall be $20 and amended Subsec. (b) to provide that the fee for driving history records shall be not less than $15, effective August 16, 2003; P.A. 04-199 amended Subsec. (b) to limit minimum $15 fee to driving history records furnished to for-profit businesses, effective June 3, 2004; P.A. 09-187 amended Subsec. (c) to delete “for the purpose of obtaining the sticker attached to the plate denoting the expiration date of the registration”; P.A. 11-6 amended Subsec. (a) to add identity card, define “duplicate”, add $5 fee for duplicate of license or identity card issued to holder who turns 21 and make technical changes in Subdiv. (1), delete former Subdivs. (5) to (8) and redesignate existing Subdivs. (9) to (17) as Subdivs. (5) to (13), add new Subdiv. (14) re document electronically maintained and redesignate existing Subdiv. (18) as Subdiv. (15), effective July 1, 2011.

Subsec. (d):

Statute does not prohibit municipal tax assessor from disclosing information contained in records received from Department of Motor Vehicles or the motor vehicle grand lists compiled from such records; Freedom of Information Commission correctly concluded that assessor violated Sec. 1-210(a) by failing to provide complainant with access to requested motor vehicle grand lists. 47 CS 309.



Section 14-50b - Fee for restoration of operator’s license or registration. School bus seat belt account.

(a) Any person whose operator’s license or right to operate a motor vehicle in this state has been suspended or revoked by the Commissioner of Motor Vehicles, or who has been disqualified from operating a commercial motor vehicle, shall pay a restoration fee of one hundred seventy-five dollars to said commissioner prior to the issuance to such person of a new operator’s license or the restoration of such operator’s license or such privilege to operate a motor vehicle or commercial motor vehicle. Such restoration fee shall be in addition to any other fees provided by law. The commissioner shall deposit fifty dollars of such fee in a separate nonlapsing school bus seat belt account which shall be established within the General Fund.

(b) Any person whose motor vehicle registration or right of operation of a motor vehicle in this state has been suspended or revoked by the Commissioner of Motor Vehicles shall pay a restoration fee of one hundred seventy-five dollars to said commissioner prior to the issuance to such person of a new registration or the restoration of such registration or such right of operation. Such restoration fee shall be in addition to any other fees provided by law. The commissioner shall deposit fifty dollars of such fee in the school bus seat belt account established pursuant to subsection (a) of this section.

(c) Notwithstanding any provision of the general statutes, on and after July 1, 2005, the first two hundred fifty thousand dollars of revenues collected from the payment of restoration fees under this section shall be appropriated to the Department of Motor Vehicles for the payment of costs, including, but not limited to, the cost of computer reprogramming, incurred by the department in establishing procedures for the suspension of operator’s licenses or nonresident operating privileges under subdivision (2) of subsection (e) of section 14-227b.

(P.A. 76-224, S. 1, 2; P.A. 90-263, S. 19, 74; 90-299, S. 2; P.A. 92-177, S. 2, 12; P.A. 98-215, S. 3; P.A. 04-250, S. 3; P.A. 05-282, S. 6; P.A. 10-83, S. 2.)

History: P.A. 90-263 amended Subsec. (a) to require payment of restoration fee by any person who has been disqualified from operating a commercial motor vehicle; P.A. 90-299 amended Subsecs. (a) and (b) to increase from $10 to $30 the restoration fee payable to commissioner; P.A. 92-177 amended Subsecs. (a) and (b) to increase from $30 to $100 the restoration fee payable to commissioner; P.A. 98-215 amended Subsec. (b) to designate existing language as Subdiv. (1) and create exception as provided in Subsec. (b)(2), and added new provision as Subsec. (b)(2) re fee for person whose registration has been cancelled pursuant to Sec. 14-12g; P.A. 04-250 amended Subsec. (a) to increase operator’s license restoration fee from $100 to $125 and added Subsec. (c) to require first $250,000 of restoration fees collected on or after July 1, 2004, to be appropriated to Department of Motor Vehicles for costs incurred in establishing procedures re operator license or nonresident operating privilege suspension, effective July 1, 2004; P.A. 05-282 deleted Subsec. (b)(2) re restoration fees, making a conforming change in Subsec. (b), and amended Subsec. (c) by changing “2004” to “2005” and replacing reference to Subsec. (b) with reference to Sec. 14-227b(e); P.A. 10-83 amended Subsec. (a) to require establishment of school bus seat belt account within General Fund, increase restoration fee from $125 to $175 and require commissioner to deposit $50 of such fee in the account and amended Subsec. (b) to increase restoration fee from $125 to $175 and require commissioner to deposit $50 of such fee in the account, effective July 1, 2010.



Section 14-51 - Definitions.

(a) As used in this subpart (D):

(1) “New car dealer” includes any person, firm or corporation engaged in the business of merchandising new motor vehicles under a manufacturer’s or importer’s contract for each such make of vehicle who may, incidental to such business, sell used motor vehicles and repair motor vehicles. Such person shall be qualified to conduct such business in accordance with the requirements of section 14-52a.

(2) “Used car dealer” includes any person, firm or corporation engaged in the business of merchandising motor vehicles other than new who may, incidental to such business, repair motor vehicles. A used car dealer does not include any person, firm or corporation engaged in the business of leasing or renting motor vehicles that offers for sale or sells used motor vehicles incidental to its primary business, if (A) such person, firm or corporation is licensed in accordance with the provisions of section 14-15, and (B) the motor vehicles that it offers for sale were formerly the subject of one or more lease agreements to which it was a party and the actual or prospective purchaser is the original lessee pursuant to a purchase option specified in a lease agreement. Such person shall be qualified to conduct such business in accordance with the requirements of section 14-52a.

(3) “Repairer” includes any person, firm or corporation qualified to conduct such business in accordance with the requirements of section 14-52a, having a suitable facility and having adequate equipment, engaged in repairing, overhauling, adjusting, assembling or disassembling any motor vehicle, but shall exclude a person engaged in making repairs to tires, upholstering, glazing, general blacksmithing, welding and machine work on motor vehicle parts when parts involving such work are disassembled or reassembled by a licensed repairer.

(4) “Limited repairer” includes any qualified person, having a suitable place of business and adequate equipment engaged in the business of minor repairs, including repairs and replacement of cooling, electrical, fuel and exhaust systems, brake adjustments, relining and repairs, wheel alignment and balancing, and repair and replacement of shock absorbers. For the purpose of this section, the place of business of a limited repairer shall be deemed to be suitable if the building in which the work of the repairer is performed has space capable of receiving at least one motor vehicle at any one time, exclusive of a grease pit or rack, and has adequate space for an office and for the storage of parts and accessories. A person shall be deemed capable of performing the duties of a limited repairer if he is, in the opinion of the commissioner, a qualified mechanic who has a thorough knowledge of the services to be rendered, or has a certificate of completion of a specialized course from a service school approved by the commissioner, or satisfactory proof of previous employment by a licensed repairer for a period of three years, or has successfully passed an examination given by the Department of Motor Vehicles.

(b) The lubricating of motor vehicles, adding or changing of oil or other motor vehicle fluids, changing of tires and tubes, including the balancing of wheels, or installing of batteries or light bulbs, windshield wiper blades or drive belts shall not be construed as the repairing of motor vehicles under the provisions of this subpart (D).

(1949 Rev., S. 2391; 1953, 1955, S. 1307d; 1963, P.A. 316; 1967, P.A. 307; P.A. 02-70, S. 21.)

History: 1963 act redefined limited repairer to add “relining and repairs,” etc; 1967 act replaced reference to factory contract with reference to manufacturer’s or importer’s contract for each make of vehicle in definition of “new car dealer” and deleted references to removing and replacing parts of motor vehicles in definition of “repairer”; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 02-70 divided existing provisions into Subsecs. (a) and (b) and in Subsec. (a) adding language making definitions applicable to subpart (D), inserting Subdiv. designators and making conforming changes for each definition, in Subdivs. (1) and (2) requiring new car dealer and used car dealer to be qualified to conduct business in accordance with the requirements of Sec. 14-52a and deleting reference to having a suitable and adequate place of business determined to be such by the commissioner, in Subdiv. (2) excluding leasing or renting businesses that sell used motor vehicles incidental to their primary business from the definition of “used car dealer” provided they satisfy criteria in Subparas. (A) and (B), in Subdiv. (3) requiring repairer to be qualified to conduct business in accordance with the requirements of Sec. 14-52a and deleting reference to having a suitable place of business, and in Subsec. (b) specifying the list of services that may be performed without being construed as the repairing of motor vehicle under subpart (D).

Cited. 29 CS 330.



Section 14-51a - Civil penalties.

The commissioner may, after notice and hearing, impose a civil penalty of not more than one thousand dollars on any person, firm or corporation who violates any provision of sections 14-54 to 14-67a, inclusive, or of not more than two thousand dollars on any person, firm or corporation who violates section 14-52.

(P.A. 73-674, S. 2; P.A. 81-206, S. 1; P.A. 82-303, S. 1; P.A. 02-70, S. 46.)

History: P.A. 81-206 converted the criminal fines into civil penalties imposed by the commissioner; P.A. 82-303 increased penalty for violations of Sec. 14-52 from $1,000 to $2,000 and substituted reference to Sec. 14-53 for reference to Sec. 14-51; P.A. 02-70 deleted reference to repealed Sec. 14-53, effective July 1, 2002.



Section 14-52 - New car dealer’s, used car dealer’s, repairer’s and limited repairer’s licenses. Cash or surety bonds. Penalty.

(a) No person, firm or corporation may engage in the business of the buying, selling, offering for sale or brokerage of any motor vehicle or the repairing of any motor vehicle without having been issued either a new car dealer’s, a used car dealer’s, a repairer’s or a limited repairer’s license. The license fee for each such license, payable to the Commissioner of Motor Vehicles, shall be as follows: (1) New motor vehicle dealer, seven hundred dollars; (2) used motor vehicle dealer, five hundred sixty dollars; and (3) repairer or limited repairer, three hundred forty dollars. Each such license shall be renewed biennially according to renewal schedules established by the commissioner so as to effect staggered renewal of all such licenses. If the adoption of a staggered system results in the expiration of any license more or less than one year from its issuance, the commissioner may charge a prorated amount for such license fee. Not less than forty-five days prior to the date of expiration of each such license, the commissioner shall send or transmit to each licensee, in a manner determined by the commissioner, an application for renewal. Any licensee which has not filed the application for renewal accompanied by the prescribed fee prior to the date of expiration of its license shall cease to engage in business. An application for renewal filed with the commissioner after the date of expiration shall be accompanied by a late fee of one hundred dollars. The commissioner shall not renew any license under this subsection which has expired for more than forty-five days.

(b) (1) Except as provided in subsection (c) of this section, each applicant for a repairer’s or a limited repairer’s license shall furnish a cash bond or a surety bond in the amount of five thousand dollars.

(2) Except as provided in subsection (c) of this section, each applicant for a new car dealer’s or a used car dealer’s license shall furnish a cash bond or a surety bond in the amount of fifty thousand dollars.

(3) Each applicant for a leasing or rental license issued pursuant to section 14-15, who is engaged in the leasing or renting of motor vehicles for periods of thirty days or more shall furnish a cash bond or a surety bond in the amount of ten thousand dollars.

(4) Each such bond required under subdivisions (1) to (3), inclusive, of this subsection shall be conditioned upon the applicant or licensee complying with the provisions of any state or federal law or regulation relating to the conduct of such business and provided as indemnity for any loss sustained by any person by reason of any acts of the licensee constituting grounds for suspension or revocation of the license or such licensee going out of business. Each cash bond shall be deposited with the commissioner and each surety bond shall be executed in the name of the state of Connecticut for the benefit of any aggrieved party, but the penalty of the bond shall not be invoked except upon order of the commissioner after a hearing held before said commissioner in accordance with the provisions of chapter 54.

(5) The commissioner shall assess a fee of fifty dollars against any licensee for failing to continuously maintain the bond requirements of this subsection. Such fee shall be in addition to the license suspension or revocation penalties and the civil penalties to which the licensee is subject pursuant to section 14-64.

(c) The commissioner may request information from any applicant for a repairer’s license or used car dealer’s license concerning the financial status and ability of such applicant to comply with the requirements of this subpart and the regulations adopted thereunder. The commissioner shall review such information to determine if the applicant has sufficient financial resources to conduct the business in a manner consistent with the reasonable security and protection of its customers in regard to the duties and responsibilities imposed by the provisions of this subpart and the regulations adopted thereunder. The commissioner may refuse to issue a license if the applicant fails to provide any such information requested or, if, after review by the commissioner, the commissioner is not satisfied as to such applicant’s financial status. The commissioner may, in any case deemed appropriate, grant a license on condition that the applicant post a cash bond or a surety bond, in accordance with the provisions of subsection (b) of this section, in an amount prescribed by the commissioner that is greater than the minimum amount required by the applicable provisions of said subsection (b). Any applicant aggrieved by any decision of the commissioner made pursuant to this subsection shall be afforded an opportunity for hearing in accordance with the provisions of chapter 54. The commissioner may adopt regulations in accordance with chapter 54 to carry out the provisions of this subsection.

(d) Any person, firm or corporation engaging in the business of the buying, selling, offering for sale or brokerage of any motor vehicle or of the repairing of any motor vehicle without a license shall be guilty of a class B misdemeanor.

(e) The Commissioner of Motor Vehicles shall transmit to the Commissioner of Revenue Services and the Commissioner of Energy and Environmental Protection a summary of any complaint that the Commissioner of Motor Vehicles receives alleging that a person, firm or corporation is engaging in the business of the buying, selling, offering for sale or brokerage of any motor vehicle or of the repairing of any motor vehicle without a license.

(1949 Rev., S. 2392; 1953, S. 1308d; 1961, P.A. 581, S. 10; 1967, P.A. 384; P.A. 75-577, S. 25, 126; P.A. 77-305; 77-376, S. 1, 3; P.A. 81-172, S. 4; P.A. 83-489, S. 8, 17; P.A. 84-254, S. 37, 62; 84-391, S. 5, 8; 84-508; 84-528, S. 1; P.A. 85-613, S. 29, 154; P.A. 86-58; June Sp. Sess. P.A. 91-13, S. 6, 21; P.A. 93-164, S. 2; P.A. 95-301; P.A. 96-167, S. 8; P.A. 02-70, S. 22; P.A. 10-110, S. 12; P.A. 11-213, S. 22, 57; P.A. 12-81, S. 7.)

History: 1961 act increased license fees; 1967 act included brokerage of motor vehicles in activities requiring license; P.A. 75-577 added provision that failure to secure license is an infraction; P.A. 77-305 deleted provision re infraction; P.A. 77-376 increased fee for new motor vehicle dealer from $25 to $50, for used motor vehicle dealer from $20 to $40 and for repairer from $12 to $24; P.A. 81-172 included a provision for a limited repairer’s license; P.A. 83-489 doubled license fees; P.A. 84-254 increased the license fees scheduling increases to take effect as of July first of 1985, 1989, 1991 and 1993, and made editorial change for grammatical correctness in sentence following Subdiv. (3), substituting “shall” for “to”; P.A. 84-391 provided for the staggered renewal of dealers’ and repairers’ licenses, deleting provision whereby licenses ran from day of issuance to last day of February next following; P.A. 84-508 specified that license fee is payable to motor vehicles commissioner and added Subsec. (b) requiring an applicant for a dealer’s or repairer’s license to furnish a surety bond; P.A. 84-528 added Subsec. (c) providing that any person, firm or corporation repairing motor vehicles without a license shall be guilty of a class C misdemeanor; P.A. 85-613 made technical change in Subsec. (a)(3); P.A. 86-58 amended Subsec. (b)(3) to provide that surety bond penalty may be invoked upon order of motor vehicle commissioner after administrative hearing and eliminated reference to court adjudication; June Sp. Sess. P.A. 91-13 increased new motor vehicle dealer license fee from $225 to $560 and $700 after July 1, 1993, increased the used motor vehicle license fee from $225 to $450 and $500 after July 1, 1993, increased the repairer or limited repairer license fee from $235 to $270 and $340 after July 1, 1993, changed renewal requirement of each license from annual to biennial and deleted obsolete fee increases; P.A. 93-164 amended Subsec. (b) by increasing the repairer’s and limited repairer’s license surety bond from $2,500 to $5,000, increasing the new car dealer’s and used car dealer’s license surety bond from $5,000 to $20,000 and inserting new Subdiv. (3) requiring an applicant for a leasing or rental license pursuant to Sec. 14-15 to furnish a $10,000 surety bond, renumbering and revising former Subdiv. (3) accordingly; P.A. 95-301 amended Subsec. (c) to change penalty for unlicensed motor vehicle repair business, from class C misdemeanor to class B misdemeanor, and added Subsec. (d) re transmission of summaries of complaints re such unlicensed businesses; P.A. 96-167 amended Subsec. (a) to add provisions re mailing of application for renewal, failure to file such application with fee, imposition of $100 late fee for application filed after date of license expiration and to provide that commissioner shall not renew license which has expired for more than 45 days; P.A. 02-70 amended Subsec. (a) to delete provisions re fees applicable prior to July 1, 1993, and re payment of fees to commissioner, amended Subsec. (b) to add an exception re Subsec. (c) in Subdivs. (1) and (2) and to make a technical change for purposes of gender neutrality in Subdiv. (4), inserted new Subsec. (c) to allow commissioner to request financial information from any applicant for a repairer’s license or used car dealer’s license, to review the information to determine if the applicant has sufficient financial resources to conduct business, to allow commissioner to refuse to issue a license if the applicant fails to provide information or if the commissioner is unsatisfied as to the applicant’s financial status, to allow commissioner to grant a license on condition that applicant post a surety bond, to provide opportunity for a hearing and to allow commissioner to adopt regulations, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), amended Subsec. (d) to make the buying, selling, offering for sale or brokerage of any motor vehicle without a license a class B misdemeanor and amended Subsec. (e) to require commissioner to transmit to the Revenue Services and Environmental Protection Commissioners a summary of any complaint alleging the buying, selling, offering for sale or brokerage of any motor vehicle without a license and to make a technical change for purposes of gender neutrality; P.A. 10-110 amended Subsec. (b)(2) to increase surety bond amount from $20,000 to $50,000; P.A. 11-213 amended Subsec. (a) to replace “mail” with “send or transmit” and add “in a manner determined by the commissioner” re renewal applications, amended Subsecs. (b) and (c) to insert “cash bond” and amended Subsec. (b)(4) to require each cash bond to be deposited with commissioner, effective July 13, 2011 (Revisor’s note: In Subsec. (e), “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” to conform with changes made by P.A. 11-80, S. 1); P.A. 12-81 amended Subsec. (b) to add Subdiv. (5) re assessment of $50 fee for failing to continuously maintain bond requirements.

See Sec. 14-67l re motor vehicle junk yard licenses.

See Sec. 14-331 re revocation or suspension of gasoline dealer’s or distributor’s license.

Punitive damages are not provided for by section. 70 CA 790. Plaintiff was not entitled to recover punitive damages and attorney’s fees in the calculation of “loss”. Id.

Failure to obtain license will preclude repairer from enforcing a contract for repair. 36 CS 321.

Subsec. (a):

Cited. 218 C. 265.

Subsec. (c):

Cited. 9 CA 686.



Section 14-52a - Grounds for refusal to grant or renew license.

The commissioner may, after notice and hearing, refuse to grant or renew a license to a person, firm or corporation to engage in the business of selling or repairing motor vehicles pursuant to the provisions of section 14-52 if the applicant for or holder of such a license, or an officer or major stockholder if the applicant or licensee is a firm or corporation, has been convicted of a violation of any provision of laws pertaining to the business of a motor vehicle dealer or repairer including a motor vehicle recycler, or of any violation involving fraud, larceny or deprivation or misappropriation of property, in the courts of the United States or of any state. At the time of application for or renewal of such a license, each applicant or licensee shall make full disclosure of any such conviction within the last five years.

(P.A. 73-200, S. 1; P.A. 80-243; P.A. 84-374, S. 1, 3; P.A. 96-167, S. 9; P.A. 02-70, S. 23.)

History: P.A. 80-243 required notice and hearing before commissioner refuses to grant or renew license and required applicant or licensee to make full disclosure of conviction of law violation; P.A. 84-374 divided the section into Subsecs. and inserted new language in Subsec. (b), prohibiting the commissioner from refusing to grant or renew a repairer’s license where another independently owned business shares the same property; P.A. 96-167 amended Subsec. (a) substituting “recycler” for “junk yard”; P.A. 02-70 allowed commissioner to refuse to grant or renew a dealer or repairer license if the applicant has been convicted of any violation involving fraud, larceny or deprivation or misappropriation of property and deleted Subsec. (a) designator and former Subsec. (b) re prohibiting commissioner from refusing to grant or renew repairer’s license where another independently owned business shares the same property.



Section 14-52b - Surrender of new car dealer license in event of cancellation, termination or failure to renew franchise by manufacturer. Manufacturer to operate as a dealer on a temporary basis. Issuance of used car dealer’s license to entity owned or controlled by a manufacturer. Extension of temporary license.

(a) In the event a manufacturer licensed in accordance with the provisions of section 14-67a cancels, terminates or fails to renew any franchise, as defined in section 42-133r, with a new car dealer, as defined in section 14-51, the Commissioner of Motor Vehicles, upon receipt of written notice of such action by the manufacturer, shall, unless the dealer holds one or more additional franchises, demand that such new car dealer surrender such license to the commissioner. If such action is contested by such dealer in accordance with the provisions of sections 42-133r to 42-133ee, inclusive, the commissioner shall not demand surrender of such license, and no replacement motor vehicle dealer shall be named for the dealer’s point or location, except in accordance with subdivision (10) of section 42-133cc, until the proceedings to contest such action by the manufacturer are finally determined after all means of administrative, judicial and appellate review have been exhausted and the decision is adverse to the dealer.

(b) Except as provided in subsections (c) and (d) of this section, no person, firm or corporation licensed as a manufacturer in accordance with the provisions of section 14-67a may be the holder of a new or used car dealer’s license issued in accordance with the provisions of section 14-52, except a manufacturer may operate as a dealer on a temporary basis in accordance with the provisions of subdivision (8) of section 42-133cc. The provisions of this subsection shall apply to any firm or corporation that is owned or controlled by a manufacturer, as determined by the commissioner. Any applicant for a new or used car dealer license that is denied a license under the provisions of this subsection shall be entitled to a hearing in accordance with the provisions of chapter 54.

(c) Notwithstanding the provisions of subsection (b) of this section, the commissioner may issue a used car dealer’s license to a person, firm or corporation, owned or controlled by a manufacturer, engaged primarily in the business of rental of motor vehicles and industrial and construction equipment, provided: (1) Motor vehicles offered for sale by any such person, firm or corporation are limited to motor vehicles that have been previously used exclusively and regularly in the conduct of the business or motor vehicles traded in by purchasers of such previously used motor vehicles, (2) any warranty repairs performed by such person, firm or corporation are limited to motor vehicles that such person, firm or corporation owns, has previously owned, or has taken in trade, and (3) any retail financing provided or arranged by such person, firm or corporation is limited to vehicles sold by such person, firm or corporation.

(d) The commissioner may extend the period of a license issued to a manufacturer to operate a dealership on a temporary basis, in accordance with the provisions of subsection (b) of this section and subdivision (8) of section 42-133cc, for not more than one additional year, up to a maximum period of two years, if the commissioner is satisfied that such manufacturer has made and is continuing to make bona fide efforts to sell and transfer the dealership to a person, firm or corporation that is qualified to hold a new or used dealer’s license.

(P.A. 95-260, S. 13, 24; P.A. 02-70, S. 24.)

History: P.A. 95-260, S. 13 effective June 13, 1995; P.A. 02-70 designated existing provisions as Subsec. (a) and amended same to make a technical change for the purposes of gender neutrality, inserted new Subsec. (b) to allow a licensed manufacturer to hold a dealer’s license on a temporary basis in accordance with Sec. 42-133cc(8) and to be entitled to a hearing if denied a license, inserted new Subsec. (c) to allow the commissioner to issue a used car dealer’s license to an entity engaged primarily in the business of renting vehicles and industrial and construction equipment, and inserted new Subsec. (d) to allow commissioner to extend the temporary license issued to a licensed manufacturer for not more than one additional year, up to a maximum period of two years, if commissioner is satisfied that the manufacturer has and is continuing to make bona fide efforts to sell and transfer the dealership to an entity qualified to hold a dealer’s license.



Section 14-53 - Location of business to be approved.

Section 14-53 is repealed, effective July 1, 2002.

(1949 Rev., S. 2393; 1953, S. 1309d; 1961, P.A. 581, S. 11; P.A. 83-489, S. 9, 17; P.A. 84-254, S. 38, 62; P.A. 02-70, S. 87.)



Section 14-54 - Location to be approved by local authority.

(a) Any person who desires to obtain a license for dealing in or repairing motor vehicles in a municipality having a population of no less than twenty thousand shall first obtain and present to the commissioner a certificate of approval of the location for which such license is desired from the board or authority designated by local charter, regulation or ordinance of the town, city or borough wherein the business is located or is proposed to be located, except that in any town or city having a zoning commission, combined planning and zoning commission and a board of appeals, such certificate shall be obtained from the zoning commission. The provisions of this section do not apply to (1) a transfer of ownership to a spouse, child, brother, sister or parent of a licensee, (2) a transfer of ownership to or from a corporation in which a spouse, child, brother, sister or parent of a licensee has a controlling interest, or (3) a change in ownership involving the withdrawal of one or more partners from a partnership.

(b) Any person who desires to obtain a license for dealing in or repairing motor vehicles in a municipality with a population of less than twenty thousand shall first obtain and present to the commissioner a certificate of approval of the location for which such license is desired from the board or authority designated by local charter, regulation or ordinance of the town, city or borough wherein the business is located or is proposed to be located, except that in any town or city having a zoning commission, combined planning and zoning commission and a board of appeals, such certificate shall be approved by the board of appeals. In addition thereto, such certificate shall be approved by the chief of police where there is an organized police force or, where there is none, by the commander of the state police barracks situated nearest to such proposed location. The provisions of this section shall not apply to (1) a transfer of ownership to a spouse, child, brother, sister or parent of a licensee, (2) a transfer of ownership to or from a corporation in which a spouse, child, brother, sister or parent of a licensee has a controlling interest, or (3) a change in ownership involving the withdrawal of one or more partners from a partnership.

(1949 Rev., S. 2394; 1953, S. 1310d; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 84-195; P.A. 89-244, S. 2; P.A. 03-184, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 70; P.A. 05-218, S. 22; P.A. 06-133, S. 23.)

History: P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 84-195 exempted from the approval of location requirement transfers of ownership to an immediate family member or certain changes in ownership; P.A. 89-244 exempted from the approval of location requirement transfers of ownership to or from a corporation in which an immediate family member of a licensee has a controlling interest; P.A. 03-184 replaced requirement for approval of certificate by chief elected official or zoning board of appeals with requirement that the certificate be obtained from the zoning commission, planning and zoning commission or other board or authority of the municipality; June 30 Sp. Sess. P.A. 03-6 replaced provision authorizing the zoning commission or combined planning and zoning commission to issue certificate of approval with provision that in any town or city with a zoning commission, combined planning and zoning commission and a board of appeals, such certificate shall be obtained from the board of appeals; P.A. 05-218 replaced provisions re certificate obtained from board of appeals and approved by chief of police or commander of state police situated nearest to location with provision re certificate obtained from zoning commission and made a technical change; P.A. 06-133 designated existing provisions as Subsec. (a) and amended same to apply only to municipalities having population of no less than twenty thousand and added Subsec. (b) applicable to municipalities having population of less than twenty thousand, effective June 6, 2006.

Cited. 21 CA 347; 24 CA 369; 28 CA 500. Local zoning board of appeals acts as an agent of the state when it undertakes consideration of a certificate of approval and therefore is governed by Uniform Administrative Procedure Act. 48 CA 599.

Cited. 12 CS 70.



Section 14-55 - Hearing.

Section 14-55 is repealed, effective October 1, 2003.

(1949 Rev., S. 2395; 1961, P.A. 384; 1967, P.A. 866, S. 2; P.A. 80-206; P.A. 02-70, S. 25; P.A. 03-184, S. 10; 03-265, S. 9; 03-278, S. 40.)



Section 14-56 - Commissioner to decide if requested by local authority.

Section 14-56 is repealed.

(1949 Rev., S. 2396; 1961, P.A. 581, S. 12; 1967, P.A. 270, S. 1.)



Section 14-57 - Appeal.

Any person aggrieved by the performance of any act provided for in this subpart (D) by such local authority may take an appeal therefrom to the superior court for the judicial district within which such town or city is situated, or in accordance with the provisions of section 4-183. Any such appeal shall be privileged.

(1949 Rev., S. 2397; 1949, S. 1311d; 1967, P.A. 145; 1971, P.A. 870, S. 36; P.A. 76-436, S. 341, 681; P.A. 77-603, S. 31, 125; 77-604, S. 71, 84; P.A. 78-280, S. 1, 4, 5; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 02-70, S. 26.)

History: 1967 act stated that appeals are privileged; 1971 act deleted reference to superior court; P.A. 76-436 substituted superior court for court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 deleted reference to courts in counties other than Hartford county and to judicial districts and made appeals in accordance with Sec. 4-183 if act appealed from was performed by commissioner; P.A. 77-604 restored reference to counties other than Hartford and to judicial districts and qualified provision re appeals in accordance with Sec. 4-183 by specifying that venue is to be in Hartford county; P.A. 78-280 deleted reference to counties and replaced Hartford county with judicial district of Hartford-New Britain; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 02-70 deleted reference to any act by the commissioner and the phrase “except venue for such appeal shall be in the judicial district of New Britain if such act was performed by the commissioner” (Revisor’s note: The reference to “subdivision (D)” was changed editorially by the Revisors to “subpart (D)” for clarity of reference).

See Sec. 52-192 re precedence of appeals under this section in order of trial.

Cited 24 CA 369.

Appeal in superior court not in conflict with Sec. 52-7. 14 CS 450.



Section 14-58 - Application. General registration of motor vehicles. Documents to be issued to drivers. Photostatic copies of registration certificate as proof of ownership. Return of void number plates. Penalty.

(a) Each new car dealer, used car dealer or repairer before engaging in such business shall make a separate sworn application to the commissioner for a license to engage in such business in each place of business conducted by such dealer. The application shall include any information that may be required by the commissioner on blanks to be furnished by said commissioner. Each application shall be accompanied by a fee of one hundred forty dollars for each place of business conducted by the applicant, together with the fee for the type of license for which the applicant is making application, and such fee or fees shall not be subject to prorating and shall not be subject to refund. No such license shall be transferable. When such licensee adds buildings or adjacent land to such licensee’s licensed place of business, the commissioner may require the licensee to furnish satisfactory evidence of compliance with the provisions of section 14-54, or with other applicable provisions of law, administered by the municipality wherein such business is located, concerning building or zoning requirements. When a change of officers of a corporation engaged in such business is made, a notice of the change shall be sent to the commissioner within a period of fifteen days from the date of the change. The commissioner may suspend the license of any corporation, after notice and hearing, when the newly appointed or elected officers cannot be considered as qualified to conduct the business as provided in section 14-51.

(b) Each such licensee shall, instead of registering each motor vehicle owned by such licensee or temporarily in such licensee’s custody, make application to the commissioner for a general distinguishing number and mark, and the commissioner may issue to the applicant a certificate or certificates of registration containing the distinguishing number and mark assigned to such applicant, and made in a form and containing any further information that the commissioner may determine, and, thereupon, each motor vehicle owned by the applicant or temporarily in the applicant’s custody shall be regarded as registered under and having assigned to it such general distinguishing number and mark until sold. For the registration of all motor vehicles registered under a general distinguishing number and mark, the commissioner shall charge a fee at the rate of seventy dollars per year. No new car dealer may be issued more than one such registration for each ten sales transactions in a year and no repairer or limited repairer may be issued more than three registrations in a year, unless such licensee makes application for an additional registration to the commissioner, in such form and containing such information as the commissioner may require to substantiate such request. No used car dealer may be issued more than three such registrations in a year, provided an additional registration may be issued for each ten sales transactions in excess of thirty such transactions upon submission of such application for an additional registration. The commissioner may issue to each such licensee such additional registrations as the commissioner deems necessary. The commissioner may withdraw any registration previously issued or may limit the number of registrations which any licensee is eligible to receive or to hold, if the commissioner determines that a licensee does not require such number of registrations or if a licensee has been found to be in violation of any of the provisions of section 14-64.

(c) Registration certificates issued under the provisions of this section shall not be required to be carried upon such motor vehicles when upon the public highways as required under subsection (a) of section 14-13, except that the licensee shall issue to each person driving such motor vehicle a document indicating that such person is validly entrusted with such vehicle which document shall be carried in the motor vehicle. The commissioner shall determine the form and contents of this document. Legible photostatic copies of such registration certificates may be carried in such vehicles as proof of ownership. The licensee shall furnish financial responsibility satisfactory to the commissioner as defined in section 14-112, provided such financial responsibility shall not be required from a licensee when the commissioner finds that the licensee is of sufficient financial responsibility to meet such legal liability. The commissioner may issue such license upon presentation of evidence of such financial responsibility satisfactory to the commissioner. The commissioner shall assess a fee of fifty dollars against any licensee for failing to continuously maintain the financial responsibility requirements of this subsection. Such fee shall be in addition to the license suspension or revocation penalties and the civil penalties to which the licensee is subject pursuant to section 14-64.

(d) Each licensee that was issued a general distinguishing number plate or plates by the commissioner in accordance with the provisions of this section or section 14-59, and that no longer holds a valid license due to failure to renew the license, surrender of the license or revocation of the license by the commissioner for a violation of any provision of this subpart, shall account for and immediately return such number plate or plates to the department, or shall immediately surrender such number plate or plates to a motor vehicle inspector or other authorized agent or employee of said department. All such number plates shall be void, as of the date of termination of the license, and shall not be used as a registration to operate any motor vehicle on any highway.

(e) Any person who fails to return or surrender any general distinguishing number plate that is void, in accordance with the provisions of subsection (d) of this section, or who, with knowledge that such plate is void, uses such plate to operate a motor vehicle on any highway shall be guilty of a violation of subsection (c) of section 14-147.

(1949 Rev., S. 2398; 1953, S. 1312d; 1961, P.A. 581, S. 13; 1963, P.A. 373; 1967, P.A. 866, S. 1; 1969, P.A. 247, S. 2; 759, S. 10; 1971, P.A. 649, S. 2; P.A. 77-50; P.A. 80-380, S. 1, 2; P.A. 81-108, S. 1; P.A. 84-254, S. 39, 62; 84-391, S. 1, 8; 84-429, S. 56; P.A. 02-70, S. 27; P.A. 03-184, S. 5; P.A. 09-187, S. 24; P.A. 10-110, S. 20, 59; P.A. 12-81, S. 8.)

History: 1961 act increased application fee and fee for number plates; 1963 act added provisions re notice to commissioner of change in officers of corporation and re commissioner’s suspension of license if new officers found to be unqualified; 1967 act added provisions re inclusion of additional buildings or land in license to engage in business; 1969 acts specified that $4 fee per set of plates is an annual charge and later increased $4 fee to $8; 1971 act referred to issuance of single plate rather than pair of plates; P.A. 77-50 added provision re carrying photostat copies of registration certificates as proof of ownership; P.A. 80-380 increased fee to $20 per year; P.A. 81-108 required licensees to issue documents to persons entrusted with motor vehicles subject to general registration; P.A. 84-254 increased the application and registration fees, effective July 1, 1984, scheduling the changes to take effect as of July first of 1985, 1989, 1991 and 1993; P.A. 84-391 limited the number of registrations under a general distinguishing number and mark issued to new and used car dealers and repairers and limited repairers; P.A. 84-429 made technical changes for statutory consistency; P.A. 02-70 divided existing provisions into Subsecs. (a), (b) and (c) and made technical changes throughout, amended Subsec. (a) to delete provisions re additions to existing license and to authorize commissioner to require licensee to furnish evidence of compliance with Secs. 14-54 and 14-55 or other provisions of law administered by the municipality wherein the business is located re building or zoning requirements when a licensee adds buildings or adjacent land to the licensed place of business, and amended Subsec. (b) to allow commissioner to withdraw any registration previously issued or limit the number of registrations a licensee is eligible to receive when the licensee has been found to be in violation of Sec. 14-64; P.A. 03-184 amended Subsec. (a) by deleting reference to Sec. 14-55; P.A. 09-187 added Subsecs. (d) and (e) re return or surrender of general distinguishing number plates and penalty for failure to return or surrender; P.A. 10-110 amended Subsec. (b) to authorize commissioner to withdraw or limit number of registrations held by licensee upon determination that licensee does not require such number and to make technical changes, effective June 5, 2010, and made a technical change in Subsec. (d), effective October 1, 2010; P.A. 12-81 amended Subsec. (c) to add provisions re assessment of $50 fee for failing to continuously maintain financial responsibility requirements.

Cited. 17 CS 239.



Section 14-59 - Special dealers’ plates for trucks or other vehicles with commercial registration.

The commissioner may issue to any licensee a special general distinguishing number and mark for the registration of any truck or other vehicle with a commercial registration owned by him or temporarily in his custody. Such licensee may demonstrate such motor vehicle with a capacity load, or may loan such motor vehicle, or such special number plate, or both, to any person for not more than fifteen days in any year, when a registered truck or other vehicle with a commercial registration owned by or lawfully in the custody of such person is disabled or is undergoing repairs, or when such person has purchased such a motor vehicle, the registration of which is pending, provided such person shall furnish proof to such dealer or repairer that he has liability and property damage insurance which will cover any damage to any person or property caused by the operation of such loaned motor vehicle, motor vehicle on which such special number plate is displayed or both. Each dealer and repairer shall keep a record of each loaned motor vehicle, each loaned special number plate, or both, showing the date loaned, the date returned, the name and operator’s license number of the person operating such loaned motor vehicle, or motor vehicle on which such special number plate is displayed, or both. Such record shall be retained by the dealer or repairer for a period of six months from the date on which such special number plate or motor vehicle or both were loaned and such record shall be available during business hours for examination by the commissioner. The fee for such general commercial distinguishing number and mark shall be one-half the fee charged for the maximum gross weight of the vehicle on which such number or mark is used.

(1949 Rev., S. 2399; 1967, P.A. 861; 1971, P.A. 108, S. 1; 649, S. 3; P.A. 90-263, S. 61, 74.)

History: 1967 act increased allowed loan or demonstration period from 5 to 15 days per year and added detailed provisions concerning borrowing operator’s insurance coverage and concerning required record-keeping, with regard to loaned vehicles; 1971 acts allowed loan of vehicle when vehicle “lawfully in the custody” of the borrower is disabled or undergoing repairs and changed references to sets of plates to refer to single plate; P.A. 90-263 substituted phrase truck or other vehicle with commercial registration for commercial motor vehicle.



Section 14-60 - Use of dealers’ and repairers’ plates.

(a) No dealer or repairer may rent or allow or cause to be rented, or operate or allow or cause to be operated for hire, or use or allow or cause to be used for the purpose of conveying passengers or merchandise or freight for hire, any motor vehicle registered under a general distinguishing number and mark. No dealer or repairer may loan a motor vehicle or number plate or both to any person except for (1) the purpose of demonstration of a motor vehicle owned by such dealer, (2) when a motor vehicle owned by or lawfully in the custody of such person is undergoing repairs by such dealer or repairer, or (3) when such person has purchased a motor vehicle from such dealer, the registration of which is pending, and in any case for not more than thirty days in any year, provided such person shall furnish proof to the dealer or repairer that he has liability and property damage insurance which will cover any damage to any person or property caused by the operation of the loaned motor vehicle, motor vehicle on which the loaned number plate is displayed or both. Such person’s insurance shall be the prime coverage. If the person to whom the dealer or repairer loaned the motor vehicle or the number plate did not, at the time of such loan, have in force any such liability and property damage insurance, such person and such dealer or repairer shall be jointly liable for any damage to any person or property caused by the operation of the loaned motor vehicle or a motor vehicle on which the loaned number plate is displayed. Each dealer or repairer shall keep a record of each loaned number plate showing the date loaned, the vehicle identification number of the vehicle on which such plate is displayed, the date returned and the name, address and operator’s license number of the person operating any vehicle with such loaned number plate. Such dealer or repairer shall give a copy of this record to each person to whom such plate or vehicle and plate are loaned which shall be carried in the motor vehicle at all times when operated upon a public highway. This record shall be retained by the dealer or repairer for a period of six months from the date on which the number plate or motor vehicle or both were loaned and such record shall be available during business hours for examination by any police officer or inspector designated by the Commissioner of Motor Vehicles.

(b) Any licensed dealer or repairer may operate or cause to be operated by a bona fide full-time employee a motor vehicle owned by such dealer or repairer for (1) use in connection with such dealer’s or repairer’s business, (2) the pickup and delivery of parts for such dealer and repairer, and (3) such employee’s personal use, or by a part-time employee for use only in connection with the business of such dealer or repairer. Each dealer or repairer shall maintain a record of the following: (A) Each number plate issued by the commissioner to such dealer or repairer, (B) the name, address and occupation of the bona fide full-time employee or part-time employee to whom such plate has been assigned, (C) the date of assignment of each such plate, and (D) the exact location of each unassigned plate. For the purposes of this subsection, “bona fide full-time employee” means a person who is employed by a licensed dealer or repairer for not less than thirty-five hours per week and appears on the records of such employer as an employee for whom social security, withholding tax and all deductions required by law have been made and “part-time employee” means a person who is employed by a licensed dealer or repairer for less than thirty-five hours per week and appears on the records of such employer as an employee for whom Social Security, withholding tax and all deductions required by law have been made.

(1949 Rev., S. 2400; 1959, P.A. 499; 1961, P.A. 229; 277; 1967, P.A. 860; 1969, P.A. 638; 1971, P.A. 108, S. 2; 649, S. 4; P.A. 73-233; P.A. 79-2; P.A. 81-172, S. 5; P.A. 84-391, S. 2, 8; P.A. 85-252, S. 2; P.A. 87-43, S. 1; P.A. 13-271, S. 22.)

History: 1959 act made certain technical changes in loan provisions, required operator to furnish proof of liability and property damage insurance and established record requirements; 1961 acts added exception for boat dealers, extended loan period from 5 to 15 days and provided operator’s insurance be prime coverage; 1967 act deleted proviso re use of trailer to transport boats and equipment between demonstration site and place of business; 1969 act added requirement that records re loaned plates be retained for six months from date of loan; 1971 acts allowed loan of vehicle and/or plates when motor vehicle “lawfully in the custody” of borrower is being repaired etc., replaced “plates” with “plate” and made technical corrections; P.A. 73-233 made borrower and loaner of vehicle jointly liable if borrower had no liability and property damage insurance at time of loan; P.A. 79-2 allowed use of motor vehicle by full-time employee for personal use or use in connection with business and restricted use by part-time employee to business-connected use only; P.A. 81-172 required that a copy of the record kept by a dealer or repairer be given to the person who is loaned a number plate or a vehicle and number plate; P.A. 84-391 added a definition of “bona fide full-time employee”; P.A. 85-252 increased the maximum time period during which a dealer or repairer may loan a vehicle or number plate to any person from 15 to 30 days and permitted dealers, repairers or their bona fide full-time employees to operate vehicles for pickup and delivery of parts; P.A. 87-43 divided the section into Subsecs., requiring dealers and repairers to maintain a record of additional information re assigned and unassigned number plates; P.A. 13-271 amended Subsec. (a) to add Subdiv. (1), (2) and (3) designators, to add “owned by such dealer” in Subdiv. (1), to add “by such dealer or repairer” in Subdiv. (2) and to add “from such dealer” and make a technical change in Subdiv. (3), and amended Subsec. (b) to apply provisions to vehicle owned by dealer or repairer, to make technical changes and to add definition of “part-time employee”, effective July 1, 2013.



Section 14-61 - Issuance of temporary transfer of registration by dealer. Fee. Return of number plates and registration applications by dealer.

(a) Any dealer licensed under the provisions of this subpart who in the opinion of the commissioner is qualified and sells or trades a passenger motor vehicle, motorcycle, camper, camp trailer, commercial trailer, service bus, school bus or truck to a transferee who holds a current registration certificate for a passenger motor vehicle, motorcycle, camper, camp trailer, commercial trailer, service bus, school bus or truck registered in this state may issue a sixty-day temporary transfer of such registration to the vehicle transferred with an official stamp issued by the commissioner, under regulations adopted by the commissioner, to such dealer. The commissioner shall charge such dealer a fee of ten dollars for each new temporary dealer transfer form furnished for the purposes of this section. No dealer may make such temporary transfer of a registration unless the transferee surrenders the current registration certificate to the dealer indicating the disposition of the vehicle described thereon in the space provided on the reverse side of such certificate and unless the transferee is eighteen years of age or older. The dealer shall, within five days from the issuance of such temporary registration, submit to the commissioner an application together with all necessary documents for a permanent registration for the vehicle transferred. No such temporary registration may be issued if (1) the transferred passenger motor vehicle, motorcycle, camper, camp trailer, commercial trailer, service bus, school bus or truck is used and was not previously registered in this state, unless the inspection requirements of section 14-12 have been met, (2) such motor vehicle is ten or more years old, unless the inspection requirements of section 14-16a have been met, or (3) such motor vehicle has been declared a total loss by an insurance company, unless the inspection requirements of section 14-103a have been met.

(b) The commissioner may require any dealer who is authorized to issue a temporary transfer of registration in accordance with subsection (a) of this section or a new registration in accordance with subsection (c) of section 14-12 to file each application for a permanent registration by electronic transmission of an electronic record if the commissioner determines that the dealer files, on average, ten or more such applications for permanent registration each month with the Department of Motor Vehicles. The provisions of this subsection do not preclude any such dealer from filing an application for a permanent registration in person at any branch office of the department.

(c) If any dealer licensed under this subpart holds a dealer license that is no longer valid or if any such licensed dealer is no longer conducting its licensed business, such dealer shall return to the commissioner, within five business days of such license becoming invalid or the termination of such business, (1) any number plates or other materials supplied by the commissioner to enable such dealer to issue new registrations under subsection (c) of section 14-12 or to complete the temporary transfer of registrations under subsection (a) of this section, and (2) any applications for new registrations or registration transfers that were not acted upon or completed by such dealer when it was conducting its licensed business. A violation of any provision of this subsection shall be an infraction.

(1949 Rev., S. 2401; 1961, P.A. 178; 1967, P.A. 197; 1969, P.A. 279; 1972, P.A. 127, S. 18; P.A. 73-417; P.A. 81-172, S. 6; June Sp. Sess. P.A. 91-13, S. 7, 21; P.A. 93-341, S. 21; P.A. 95-260, S. 10, 24; P.A. 00-169, S. 2; June Sp. Sess. P.A. 01-9, S. 53, 131; P.A. 09-187, S. 15; P.A. 10-110, S. 19; P.A. 11-213, S. 23.)

History: 1961 act extended temporary transfer period from 10 to 20 days; 1967 act expanded provisions re temporary transfers and deleted provision re authorization to issue new registrations and transfer registrations; 1969 act included temporary transfers of motorcycles; 1972 act changed age of majority from 21 to 18; P.A. 73-417 included transfers of trucks with gross weight not exceeding 10,000 pounds and limited transfer power to dealers whom commissioner considers to be qualified; P.A. 81-172 required totalled motor vehicles to be inspected prior to being issued a temporary transfer of registration; June Sp. Sess. P.A. 91-13 added fee for book of twenty-five new temporary dealer transfer forms; P.A. 93-341 changed the temporary transfer period from 20 days to 45 days and extended the deadline for submission of an application to the commissioner from 5 days after issuance of the temporary registration to 7 days; P.A. 95-260 included temporary transfers of campers, camp trailers and trucks with gross weight not exceeding 25,000 pounds in lieu of 10,000 pounds, effective July 1, 1995; P.A. 00-169 replaced a 45-day with a 60-day temporary transfer of a registration, changed the period of time a dealer shall submit an application to the commissioner for a permanent registration from 7 to 5 days, and made a technical change for the purpose of gender neutrality; June Sp. Sess. P.A. 01-9 designated existing provisions as Subsec. (a), increased the fee for a new temporary dealer transfer form from $5 for a book of twenty-five forms to $10 for each form and added new Subsec. (b) to allow the commissioner to require a dealer who is authorized to issue a temporary transfer of registration or a new registration to file each application for a permanent registration electronically if such dealer files an average of twenty-five applications or more each month, effective July 1, 2001 (Revisor’s note: The reference in Subsec. (a) to “subdivision (D)” was changed editorially by the Revisors to “subpart (D)” for clarity of reference); P.A. 09-187 amended Subsec. (b) to reduce average monthly applications filed by dealer from 25 or more to 10 or more, effective July 1, 2009; P.A. 10-110 made a technical change in Subsec. (a) and added Subsec. (c) re return of number plates and applications by dealer holding invalid dealer license or dealer no longer in business, effective July 1, 2010; P.A. 11-213 amended Subsec. (a) to add “commercial trailer, service bus, school bus”, delete gross vehicle weight limit, insert numeric Subdiv. designators, and make technical changes.



Section 14-61a - Dealer to file application for permanent registration and certificate of title by electronic transmission.

The Commissioner of Motor Vehicles may permit any motor vehicle dealer to file an application for permanent registration and certificate of title on behalf of a purchaser of a motor vehicle from such dealer by electronic transmission in a format prescribed by the commissioner provided such dealer complies with procedures established by the commissioner to ensure the timely payment of all applicable fees and tax remittances.

(P.A. 02-70, S. 30; P.A. 05-218, S. 35.)

History: P.A. 02-70 effective June 3, 2002; P.A. 05-218 eliminated provision re dealer authorized to issue temporary registrations in accordance with Secs. 14-12(c) and 14-61, made conforming changes and inserted “on behalf of a purchaser of a motor vehicle from such dealer”.



Section 14-61b - Dealer records, documents and forms maintained in electronic format. Production in written format.

The Commissioner of Motor Vehicles may permit any licensed motor vehicle dealer to maintain, in an electronic format prescribed by the commissioner, all records, documents and forms required by the Department of Motor Vehicles. Such records, documents and forms shall be produced in written format, not later than three business days, upon request by the department.

(P.A. 07-167, S. 29.)

History: P.A. 07-167 effective July 1, 2007.



Section 14-62 - Order and invoice on sale of motor vehicle; information required. Dealer preparation charge. Conveyance or processing fee. Certificate of title on sale of used motor vehicle or sale of motor vehicle at auction. Safety inspection of used motor vehicle. Delivery after sale of used motor vehicle.

(a) Each sale shall be evidenced by an order properly signed by both the buyer and seller, a copy of which shall be furnished to the buyer when executed, and an invoice upon delivery of the motor vehicle, both of which shall contain the following information: (1) Make of vehicle; (2) year of model, whether sold as new or used, and on invoice the identification number; (3) deposit, and (A) if the deposit is not refundable, the words “No Refund of Deposit” shall appear at this point, and (B) if the deposit is conditionally refundable, the words “Conditional Refund of Deposit” shall appear at this point, followed by a statement giving the conditions for refund, and (C) if the deposit is unconditionally refundable, the words “Unconditional Refund” shall appear at this point; (4) cash selling price; (5) finance charges, and (A) if these charges do not include insurance, the words “No Insurance” shall appear at this point, and (B) if these charges include insurance, a statement shall appear at this point giving the exact type of coverage; (6) allowance on motor vehicle traded in, if any, and description of the same; (7) stamped or printed in a size equal to at least ten-point bold type on the face of both order and invoice one of the following forms: (A) “This motor vehicle not guaranteed”, or (B) “This motor vehicle is guaranteed”, followed by a statement as to the terms of such guarantee, which statement shall not apply to household furnishings of any trailer; (8) if the motor vehicle is new but has been subject to use by the seller or use in connection with his business as a dealer, the word “demonstrator” shall be clearly displayed on the face of both order and invoice; (9) any dealer conveyance fee or processing fee and a statement that such fee is not payable to the state of Connecticut printed in at least ten-point bold type on the face of both order and invoice. For the purposes of this subdivision, “dealer conveyance fee” or “processing fee” means a fee charged by a dealer to recover reasonable costs for processing all documentation and performing services related to the closing of a sale, including, but not limited to, the registration and transfer of ownership of the motor vehicle which is the subject of the sale.

(b) No dealer shall include in the selling price a dealer preparation charge for any item or service for which he is reimbursed by the manufacturer or any item or service not specifically ordered by the buyer and itemized on the invoice.

(c) Each dealer shall provide a written statement to the buyer or prominently display a sign in the area of his place of business in which sales are negotiated which shall specify the amount of any conveyance or processing fee charged by such dealer, the services performed by the dealer for such fee, that such fee is not payable to the state of Connecticut and that the buyer may elect, where appropriate, to submit the documentation required for the registration and transfer of ownership of the motor vehicle which is the subject of the sale to the Commissioner of Motor Vehicles, in which case the dealer shall reduce such fee by a proportional amount. The Commissioner of Motor Vehicles shall determine the size, typeface and arrangement of such information.

(d) No dealer licensed under the provisions of section 14-52 shall sell any used motor vehicle without furnishing to the buyer, at the time of sale, a valid certificate of title, the assignment and warranty of title by such dealer or other evidence of title issued by another state or country, where applicable, disclosing the existence of any lien, security interest in or other encumbrance on the vehicle. Any dealer that violates this subsection shall be guilty of a class B misdemeanor.

(e) No person, firm or corporation shall sell a motor vehicle at a public or private auction without furnishing to the buyer, at the time of sale, a valid certificate of title, the assignment and warranty of title by such person, firm or corporation, or other evidence of title issued by another state or country, where applicable, disclosing the existence of any lien, security interest in or other encumbrance on the vehicle.

(f) The provisions of subsection (d) of this section shall not apply to the sale of any used motor vehicle by a new car dealer to a person, firm or corporation which, pursuant to a lease contract option, purchases such vehicle at the end of the lease term provided (1) such vehicle is registered in this state in accordance with the provisions of section 14-12, (2) the certificate of title for such vehicle is in the possession of a lessor licensed under the provisions of section 14-15, (3) subsequent to such sale, such vehicle is registered in the name of the prior lessee, and (4) such dealer obtains the certificate of title from such lessor and transmits all necessary documents and fees to the commissioner not later than five days following the issuance of a motor vehicle registration for such vehicle.

(g) Before offering any used motor vehicle for retail sale, the selling dealer shall complete a comprehensive safety inspection of such vehicle. Such safety inspection shall cover all applicable equipment and components contained in sections 14-80 to 14-106d, inclusive, and such inspection shall be evidenced on a form approved by the commissioner. The selling dealer shall attest to such form under the penalty of false statement, as prescribed in section 53a-157b, and shall state that the vehicle has undergone any necessary repairs and has been deemed to be in condition for legal operation on any highway of this state. In the event defects are found but not repaired, and the vehicle is not subject to any warranty under section 42-221, the selling dealer shall note all such defects on the form and may sell such vehicle in “as is” condition. Any vehicle sold in “as is” condition with one or more defects in the equipment or components shall have the retail purchase order, invoice, title and assignment documents prominently marked as “not in condition for legal operation on the highways” with an explanation of defects noted on such retail purchase order, invoice and safety inspection form. A dealer selling any vehicle pursuant to this subsection shall require a purchaser to acknowledge the vehicle condition by obtaining such purchaser’s signature on the retail purchase order, invoice and safety inspection forms, copies of which shall be furnished to the buyer upon execution. No dealer shall charge any fee to a customer for the completion of such safety inspection or for any repairs required to remedy defects discovered during such safety inspection pursuant to this subsection, except that nothing herein shall (1) limit or otherwise regulate the retail sales price charged by a dealer for a vehicle that has been inspected or repaired prior to sale; or (2) negate or preempt any provisions of chapter 743f. This subsection shall not apply to fees for any inspection or any work performed under the terms of a lease buy back. Any dealer that fails to conduct the safety inspection required in this subsection shall be guilty of a class B misdemeanor.

(h) No dealer licensed under section 14-52 shall deliver or permit a retail purchaser to take possession or delivery of any used motor vehicle until such purchaser has paid in full for the vehicle or until financing offered by the dealer for such vehicle has been approved by the lending institution or other entity through which any financing agreement has been made. Any dealer that violates this subsection shall be guilty of a class B misdemeanor.

(1949 Rev., S. 2402; 1961, P.A. 587; 1963, P.A. 456; 1967, P.A. 271; P.A. 79-307; 79-631, S. 88, 111; P.A. 80-118; P.A. 89-244, S. 1; P.A. 97-51, S. 1, 2; P.A. 98-182, S. 18, 22; P.A. 07-172, S. 1; P.A. 12-81, S. 35; P.A. 13-271, S. 23.)

History: 1961 act added Subdiv. (8); 1963 act added requirement copy of order be furnished to buyer; 1967 act changed required information on order and invoice by substituting “make of vehicle” for “name” and “identification number” for “motor number”, by requiring statement whether vehicle sold as new or used, by requiring guarantee statement to be in at least ten-point bold type rather than in “large letters” and by specifically excluding household furnishings from guarantee; P.A. 79-307 added Subsec. (b) re preparation charges; P.A. 79-631 made technical change in Subsec. (b); P.A. 80-118 clarified required deposit information re refunds; P.A. 89-244 added Subsec. (c), requiring used car dealers to furnish certificate of title or other evidence of title to buyer at time of sale of any used motor vehicle; P.A. 97-51 amended Subsec. (c) to make prohibition applicable to all dealers licensed under Sec. 14-52 in lieu of used car dealers and added Subsec. (d) re exemption from provisions of Subsec. (c) for sales of used motor vehicles at end of lease term, effective May 14, 1997; P.A. 98-182 added Subsec. (a)(9) requiring an order and invoice to contain information on any dealer conveyance fee or processing fee and a statement that such fee is not payable to the state, printed in at least ten-point bold type and defining “dealer conveyance fee” and “processing fee” and added a new Subsec. (c) requiring dealer to provide a written statement to the buyer or prominently display a sign, in a size specified by the commissioner, specifying the amount of any conveyance or processing fee, the services performed for such fee, that such fee is not payable to the state and that the buyer may submit registration and transfer of ownership documentation to the commissioner and the dealer shall reduce the fee by a proportional amount, effective July 1, 1998; P.A. 07-172 added new Subsec. (e) re furnishing of certificate of title, assignment and warranty of title or other evidence of title to buyer on sale of motor vehicle at public or private auction, redesignated existing Subsec. (e) as Subsec. (f) and made a technical change therein, effective July 1, 2007; P.A. 12-81 added Subsec. (g) re safety inspection of used motor vehicle, attestation by dealer, repair or notice and explanation of defects, sale in “as is” condition, acknowledgment of vehicle condition by purchaser and prohibition on charging of fees for such inspection and repairs to remedy defects; P.A. 13-271 amended Subsec. (d) to add provision re violation to be a class B misdemeanor, amended Subsec. (g) to replace reference to Sec. 42-224(a) with reference to Sec. 42-221, to add provision re copies of purchase order, invoice and safety inspection forms to be furnished to buyer upon execution and to add provision re failure to conduct safety inspection to be a class B misdemeanor, and added Subsec. (h) re prohibition of delivery of used motor vehicle until purchaser has paid in full or financing has been approved.



Section 14-62a - Sale of new motor vehicle; information re price.

(a) No dealer licensed under the provisions of section 14-52 shall advertise the price of any motor vehicle unless the stated price in such advertisement includes the federal tax, the cost of delivery, dealer preparation and any other charges of any nature, except that such advertisement shall state in at least eight-point bold type that any state or local tax, registration fees or dealer conveyance fee or processing fee, as defined in subsection (a) of section 14-62, is excluded from such stated price.

(b) Any new car dealer violating the provisions of this section shall be fined not more than one thousand dollars. The Commissioner of Motor Vehicles may suspend or revoke, in accordance with section 14-64, the license of any such dealer violating the provisions of this section.

(P.A. 79-507, S. 1, 2; P.A. 84-429, S. 57; P.A. 98-182, S. 19, 22.)

History: P.A. 84-429 made technical change for statutory consistency; P.A. 98-182 amended Subsec. (a) to expand the dealers subject to this section from new car dealers to dealers licensed under Sec. 14-52, to require the advertisement to state in at least eight-point bold type that state or local tax, registration fees or dealer conveyance fee or processing fee is excluded from the advertised price, effective July 1, 1998.



Section 14-62b - Sale of used motor vehicle parts.

(a) As used in this section:

(1) “Motor vehicle part” means a major component part, as defined in subdivision (2) of subsection (a) of section 14-149a.

(2) “Used motor vehicle part” means any of the parts listed in subparagraphs (A) to (Q), inclusive, of subdivision (1) of this section which has been taken from and previously utilized in any motor vehicle or light truck having a gross vehicle weight of less than ten thousand pounds.

(b) No new car dealer, used car dealer, repairer or limited repairer, as defined in section 14-51, licensed in accordance with the provisions of section 14-52, may purchase or in any manner obtain possession of any motor vehicle for the purpose of dismantling such motor vehicle and selling its parts, as defined in subsection (a) of this section, for use in any other motor vehicle, except that any such dealer or repairer may sell used motor vehicle parts if the parts are installed in a motor vehicle by such dealer or repairer for the purpose of repair or maintenance of such motor vehicle.

(c) Any dealer or repairer who violates subsection (b) of this section, after notice and hearing in accordance with the provisions of chapter 54, shall be subject to a civil penalty of not more than two thousand dollars.

(d) No provision of this section shall apply to the sale or purchase of used motor vehicle parts for use in antique, rare or special interest motor vehicles or modified antique motor vehicles, as defined in section 14-1.

(e) Any person, firm or corporation engaging in the business of purchasing or obtaining a motor vehicle for the purpose of dismantling such motor vehicle and selling its parts without first obtaining a motor vehicle recycler’s license issued pursuant to the provisions of section 14-67l shall be deemed to have committed a class C misdemeanor.

(P.A. 94-189, S. 24; P.A. 96-167, S. 10; P.A. 99-268, S. 12; P.A. 00-169, S. 22.)

History: P.A. 96-167 amended Subsec. (e) to substitute “motor vehicle recycler’s license” for “motor vehicle junk yard license” and “motor vehicle junk business license”; P.A. 99-268 redefined “motor vehicle part” in Subsec. (a)(1) to mean a “major component part”, as defined in Sec. 14-149a(a)(2); P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-63 - Regulations. Customer complaints. Stipulation by licensees.

(a) The commissioner may make, alter or repeal regulations governing the administration of all statutes relating to the license and business of dealers and repairers in accordance with the provisions of chapter 54. Each such regulation shall become effective ten days after a copy thereof has been mailed to all licensees affected thereby.

(b) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, establishing (1) a procedure whereby customers of dealers and repairers may file complaints with the Department of Motor Vehicles concerning the operations of and services provided by any such licensees, and (2) a procedure specifying the circumstances under which a licensee may stipulate to a complaint and waive such licensee’s right to an administrative hearing. Such regulations shall provide for the commissioner to contact each licensee that is the subject of a complaint in order to notify such licensee of the complaint and to relate to such licensee the particular matters alleged by the complainant. If the commissioner determines that the facts as alleged give rise to one or more violations of law related to the licensee’s business, the commissioner may attempt to mediate a voluntary resolution of the complaint acceptable to the complainant and the licensee. Such regulations shall also provide that, if an acceptable resolution to the complaint is not achieved, the commissioner shall complete the commissioner’s investigation of the facts and shall, if the commissioner has reason to believe that the licensee has violated any provision of section 14-64, proceed to take any action authorized under the provisions of section 14-64. If, after such an investigation, the commissioner elects not to take action against the licensee, the commissioner shall notify both the complainant and the licensee in writing. Such notice shall include a brief statement of the reasons why the commissioner has taken no action. The commissioner shall also inform the complainant and the licensee that an unresolved complaint exists and that, unless the commissioner has determined that the allegations, even if true, fail to state a violation of applicable statutory or regulatory standards, the same shall be recorded in the records of the department pertaining to such licensee until such time as the licensee submits to the commissioner satisfactory evidence, signed by the complainant or the complainant’s attorney, that the claim has been resolved by agreement with the complainant or submits to the department satisfactory evidence of final adjudication in favor of such licensee. An agreement between the licensee and the complainant shall not preclude the commissioner from proceeding to take action if the commissioner has reason to believe that the licensee has violated any provision of section 14-64. A decision by the commissioner not to take action against the licensee shall be without prejudice to the claim of the customer; and neither the fact that the department has determined not to proceed nor the notice furnished to the parties, in accordance with this subsection, shall be admissible in any civil action.

(1949 Rev., S. 2403; P.A. 79-114; P.A. 86-114; P.A. 02-70, S. 28; P.A. 03-278, S. 41; P.A. 13-271, S. 24.)

History: P.A. 79-114 prohibited regulations requiring place of business to have more than two bays; P.A. 86-114 added Subsec. (b) re adoption of regulations establishing complaint procedure and specifying circumstances under which licensee may stipulate to complaint and waive hearing; P.A. 02-70 amended Subsec. (a) to authorize commissioner to make, alter or repeal regulations in accordance with chapter 54, deleting reference to “after notice and hearing, provided such regulations shall not require the place of business of a repairer to have more than two bays”, and amended Subsec. (b) to make a technical change for purposes of gender neutrality, to require regulations to provide for commissioner to contact each licensee that is the subject of a complaint to notify licensee of the complaint, to require commissioner to attempt to mediate voluntary resolution of the complaint and to specify procedures, in regulations, in the event the complaint is unresolved; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; P.A. 13-271 amended Subsec. (b) to make commissioner’s attempt to mediate complaint permissive, if commissioner determines facts give rise to violation of law related to licensee’s business, rather than mandatory, effective July 1, 2013.



Section 14-64 - Suspension and revocation of licenses. Civil penalties. Restitution orders.

The commissioner may suspend or revoke the license or licenses of any licensee or impose a civil penalty of not more than one thousand dollars for each violation on any licensee or both, when, after notice and hearing, the commissioner finds that the licensee (1) has violated any provision of any statute or regulation of any state or any federal statute or regulation pertaining to its business as a licensee or has failed to comply with the terms of a final decision and order of any state department or federal agency concerning any such provision; or (2) has failed to maintain such records of transactions concerning the purchase, sale or repair of motor vehicles or major component parts, as required by such regulations as shall be adopted by the commissioner, for a period of two years after such purchase, sale or repairs, provided the records shall include the vehicle identification number and the name and address of the person from whom each vehicle or part was purchased and to whom each vehicle or part was sold, if a sale occurred; or (3) has failed to allow inspection of such records by the commissioner or the commissioner’s representative during normal business hours, provided written notice stating the purpose of the inspection is furnished to the licensee, or has failed to allow inspection of such records by any representative of the Division of State Police within the Department of Emergency Services and Public Protection or any organized local police department, which inspection may include examination of the premises to determine the accuracy of such records; or (4) has made a false statement as to the condition, prior ownership or prior use of any motor vehicle sold, exchanged, transferred, offered for sale or repaired if the licensee knew or should have known that such statement was false; or (5) is not qualified to conduct the licensed business, applying the standards of section 14-51 and the applicable regulations; or (6) has violated any provision of sections 42-221 to 42-226, inclusive; or (7) has failed to fully execute or provide the buyer with (A) an order as described in section 14-62, (B) the properly assigned certificate of title, or (C) a temporary transfer or new issue of registration; or (8) has failed to deliver a motor vehicle free and clear of all liens, unless written notification is given to the buyer stating such motor vehicle shall be purchased subject to a lien; or (9) has violated any provision of sections 14-65f to 14-65j, inclusive, and section 14-65l; or (10) has used registration number plates issued by the commissioner, in violation of the provisions and standards set forth in sections 14-59 and 14-60 and the applicable regulations; or (11) has failed to secure or to account for or surrender to the commissioner on demand official registration plates or any other official materials in its custody; or (12) has been convicted, or if the licensee is a firm or corporation, an officer or major stockholder has been convicted, of a violation of any provision of laws pertaining to the business of a motor vehicle dealer or repairer including a motor vehicle recycler, or of any violation involving fraud, larceny or deprivation or misappropriation of property, in the courts of the United States or of any state, or has failed to make full disclosure of any such conviction. In addition to, or in lieu of, the imposition of any other penalties authorized by this section, the commissioner may order any such licensee to make restitution to any aggrieved customer.

(1949 Rev., S. 2404; 1963, P.A. 234; P.A. 73-674, S. 1; P.A. 74-107, S. 1, 2; P.A. 78-331, S. 10, 58; P.A. 79-69; P.A. 80-148; 80-292, S. 2; P.A. 81-160; 81-172, S. 7; 81-174, S. 2; P.A. 82-472, S. 40, 183; P.A. 86-114, S. 2; P.A. 93-397, S. 2; P.A. 98-34, S. 1; P.A. 02-70, S. 29; P.A. 03-278, S. 42; P.A. 05-218, S. 8; P.A. 10-5, S. 48; 10-110, S. 13; P.A. 11-51, S. 134.)

History: 1963 act added authority to revoke license; P.A. 73-674 required suspension or revocation of license for violation of state regulations and federal statutes or regulations extending applicability, and required suspension or revocation for failure to maintain records, for failure to allow inspection of records or for false statement and deleted provision re fine; P.A. 74-107 made suspension or revocation optional rather than mandatory by replacing “shall” with “may”, allowed commissioner to require bond whether license suspended or revoked or not and added provisions re return of bond; P.A. 78-331 made technical corrections; P.A. 79-69 substituted “shall” for “may” in Subdiv. (2); P.A. 80-148 made technical changes and allowed revocation or suspension if licensee found not qualified to conduct the business; P.A. 80-292 included major component parts in Subdiv. (2) and required that records contain vehicle identification number and names and addresses of sellers and buyers; P.A. 81-160 included a provision giving the commissioner the authority to impose civil penalties in addition to the power to suspend or revoke licenses; P.A. 81-172 included false statements concerning a motor vehicle that is “offered for sale” as cause for license suspension or revocation; P.A. 81-174 included failure to allow inspection of records and premises by state or local police as grounds for license suspension or revocation; P.A. 82-472 made technical corrections; P.A. 86-114 added provision allowing commissioner to order restitution to aggrieved customer; P.A. 93-397 added Subdiv. (6), making violation of Secs. 42-221 to 42-226, inclusive, grounds for suspension or revocation of license; P.A. 98-34 clarified that commissioner may impose a civil penalty for each violation and added Subdivs. (7) to (9) inclusive, expanding grounds for suspension, revocation and civil penalty; P.A. 02-70 made technical changes for purposes of gender neutrality, amended Subdiv. (1) to allow commissioner to suspend or revoke the license of any licensee when, after a hearing, the commissioner finds that the licensee has failed to comply with the terms of a final decision and order of any state department or federal agency concerning any state or federal statute or regulation pertaining to its business as a licensee, added new Subdiv. (10) to allow commissioner to suspend or revoke a license when commissioner finds that the licensee used number plates in violation of Secs. 14-59 and 14-60 and applicable regulations and eliminated requirement that licensee furnish to the commissioner a bond in the amount of $1,000 when commissioner has made requisite finding; P.A. 03-278 made a technical change, effective July 9, 2003; P.A. 05-218 added Subdiv. (11) re failure to secure or account for or surrender official registration plates or any other official materials, effective July 1, 2005; P.A. 10-5 added reference to Sec. 14-65l in Subdiv. (9), effective May 5, 2010; P.A. 10-110 added Subdiv. (12) to authorize license suspension or revocation or imposition of civil penalty upon finding that licensee has been convicted of violating law pertaining to business of motor vehicle dealer, repairer or recycler, or violation of law involving fraud, larceny or deprivation or misappropriation of property, or has failed to fully disclose any such conviction, effective July 1, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 14-67h for definition of “major component parts”.

Cited. 30 CS 131; 36 CS 586. 1981 amendment to statute did not confer jurisdiction to fine a former licensee whose license had expired prior to institution of commissioner’s complaint. 40 CS 226.

Subdiv. (1):

Cited. 176 C. 11.



Section 14-65 - Auction permit. Exception. Regulations. Penalties. Right to void purchase at wholesale dealer auction.

(a) No person, firm or corporation shall engage in the business of selling motor vehicles at auction unless such person, firm or corporation is licensed as a new or used car dealer and has obtained an auction permit from the commissioner. Such auction permit may be issued at the discretion of the commissioner. The fee for such auction permit shall be twenty dollars.

(b) A totalled or salvaged motor vehicle with a certificate of title stamped “SALVAGE PARTS ONLY” shall be sold at auction in an area that is separate from any area in which other motor vehicles are being sold at auction.

(c) The provisions of this section shall not apply to a sale by a state marshal or to a private auction sale of motor vehicles, used by the seller, who is not a used car dealer as defined in section 14-51, in the operation of such seller’s business or for personal use.

(d) The provisions of this section shall not apply to any person, firm or corporation engaged primarily in the business of conducting auction sales of construction equipment and other special mobile equipment, as defined in subdivision (9) of section 14-165, and incidentally in auction sales of trailers and other motor vehicles, at a fixed location and place of business in this state, provided such person, firm or corporation was engaged in such business at such fixed location and place of business in this state on or before January 1, 2004. If such person, firm or corporation accepts motor vehicles on consignment from any licensed dealer, which motor vehicles are offered for sale to the public, such consigning dealer shall be required to obtain a permit in accordance with the provisions of subsection (a) of this section. Such consigning dealer shall be responsible for compliance with the provisions of sections 42-220 to 42-226a, inclusive.

(e) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(f) A violation of subsection (a) of this section shall be a class B misdemeanor. Each person, firm or corporation that conducts an auction sale in accordance with any of the provisions of this section shall be subject to the provisions of sections 14-149 and 14-149a and to the penalties provided for violations of said sections. Each such person, firm or corporation that sells any motor vehicle with an odometer reading that has been turned back or changed on the most recent assignment of ownership prior to the auction sale shall be subject to the penalties provided in section 14-106b. The commissioner may, after notice and opportunity for a hearing, impose a civil penalty of two thousand dollars on any licensee who violates subsection (b) of this section or any regulation adopted pursuant to subsection (e) of this section.

(g) Notwithstanding the provisions of subsection (e) of section 14-62, a licensed new or used car dealer that has obtained an auction permit from the commissioner, in accordance with the provisions of this section, may sell a motor vehicle at a wholesale dealer auction on the condition that such dealer will present a duly assigned certificate of title to the purchaser of such motor vehicle not later than fourteen days following the date of such purchase. The failure of the dealer to present such certificate of title to the purchaser on or before such date shall, at the option of the purchaser, void the purchase of such motor vehicle. In order to void such purchase, the purchaser shall notify such dealer, within two business days following such fourteen-day period, that such purchaser is exercising the right to void such purchase. Upon such notification, the seller shall refund the purchase price and shall be responsible for the payment of the round-trip transportation costs incurred by the purchaser, as evidenced by a copy of invoices or payment receipts.

(1949, S. 1313d; 1961, P.A. 581, S. 14; P.A. 96-167, S. 11; P.A. 99-268, S. 16; P.A. 00-99, S. 48, 154; 00-169, S. 22, 25; P.A. 04-182, S. 8; 04-199, S. 20; P.A. 08-150, S. 29; P.A. 13-271, S. 25.)

History: 1961 act increased permit fee; P.A. 96-167 required a totalled or salvaged motor vehicle with a certificate of title stamped “SALVAGE PARTS ONLY” to be sold at auction separately from other motor vehicles; P.A. 99-268 reorganized the section into Subsecs. (a) to (c), inclusive, and made technical changes, required totalled or salvaged vehicles to be sold at auction in an area separate from other motor vehicles and added Subsecs. (d) and (e) re regulations and penalties; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (c), effective December 1, 2000; P.A. 00-169 amended Subsec. (c) by making technical changes for the purposes of gender neutrality and revised effective date of P.A. 99-268 but without affecting this section; P.A. 04-182 amended Subsec. (a) to increase fee for auction permit from $13 to $20, effective July 1, 2004; P.A. 04-199 added new Subsec. (d) to exempt from provisions of section any person, firm or corporation engaged primarily in auction sales of construction and other special mobile equipment and incidentally in auction sales of other motor vehicles, redesignated existing Subsecs. (d) and (e) as new Subsecs. (e) and (f) and, in Subsec. (f), added penalty provision for violation of Subsec. (a), added provision re auction sale subject to provisions and penalties of Secs. 14-149 and 14-149a, and limited civil penalty to violation of Subsec. (b) and of any regulation adopted pursuant to Subsec. (e), effective July 1, 2004; P.A. 08-150 added Subsec. (g) re authority of licensed new or used car dealer to sell a motor vehicle at a wholesale dealer auction and procedure for purchaser to void purchase if dealer fails to present certificate of title, effective June 12, 2008; P.A. 13-271 amended Subsec. (f) to add provision re penalties for odometer tampering prior to auction sale, effective July 1, 2013.



Section 14-65a - Exemption of dealers in certain trailers. Authorized transactions of marine dealers.

(a) The provisions of sections 14-51 to 14-65, inclusive, shall not apply to dealers in trailers in the following classes: (1) Trailers having a gross weight of three thousand pounds or less, and (2) trailers sold as an accessory to and for the transportation of (A) any snowmobile, (B) any all-terrain vehicle, (C) any boat, or (D) any other powered or self-propelled recreational vehicle not required to be registered under this chapter but which is subject to the provisions of section 14-380.

(b) The Commissioner of Motor Vehicles, for the more efficient performance of said commissioner’s duties, may allow a marine dealer, as defined in section 15-141, registered with the Commissioner of Energy and Environmental Protection, to: (1) Sell any trailers required to be registered in accordance with the provisions of this chapter; (2) issue temporary registrations; and (3) submit applications for permanent registrations, in accordance with the provisions of subsection (c) of section 14-12, and sections 14-61 and 14-61a.

(1963, P.A. 238; 1971, P.A. 630; P.A. 84-429, S. 58; P.A. 08-150, S. 21; P.A. 11-80, S. 1.)

History: 1971 act extended applicability to trailers other than boat trailers; P.A. 84-429 made technical change for statutory consistency; P.A. 08-150 designated existing provisions as Subsec. (a) and amended same to replace existing Subsec. designators with Subdiv. designators and existing Subdiv. designators with Subpara. designators and added Subsec. (b) re authority of commissioner to allow marine dealers registered with Commissioner of Environmental Protection to perform certain transactions; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 14-65e - Motor vehicle repairs: Definitions.

For the purposes of sections 14-65f to 14-65j, inclusive, “motor vehicle repair shop” or “repair shop” means a new car dealer, a used car dealer, a repairer, or a limited repairer, as defined in section 14-51, or their agents or employees.

(P.A. 80-425, S. 1.)



Section 14-65f - (Formerly Sec. 14-65b). Motor vehicle repairs, written or oral authorizations and written acknowledgments. Estimates. Claims. Penalty.

(a)(1) Prior to performing any repair work on a motor vehicle, a motor vehicle repair shop shall obtain a written authorization to perform the work, on an invoice signed by the customer, that includes an estimate in writing of the maximum cost to the customer of the parts and labor necessary for the specific job authorized. A repair shop shall not charge for work done or parts supplied without a written authorization or in excess of the estimate unless the customer gives consent orally or in writing.

(2) In addition to, or as part of, the written authorization set forth in subdivision (1) of this subsection, a motor vehicle repair shop shall obtain a written acknowledgment that the customer is aware of his or her right to choose the licensed repair shop where the motor vehicle will be repaired. Such acknowledgment shall read as follows: “I am aware of my right to choose the licensed repair shop where the damage to the motor vehicle will be repaired.” A repair shop shall not repair a motor vehicle without such acknowledgment, which may be transmitted by facsimile or by electronic mail.

(b) If the repair shop is unable to estimate the cost of repair because the specific repairs to be performed are not known at the time the vehicle is delivered to the repair shop, the written authorization required by this section need not include an estimate of the maximum cost of parts and labor. In such a case, prior to commencing any repairs, the repair shop shall notify the customer of the work to be performed and the estimated maximum cost to the customer of the necessary parts and labor, obtain the customer’s written or oral authorization and record such information on the invoice.

(c) If, during the course of performing repair work, the repair shop discovers that repairs other than those authorized are needed or that the cost of authorized repairs will exceed the estimate, the repair shop shall not proceed with the repairs without first obtaining the customer’s additional written or oral consent and recording such information on the invoice.

(d) No repair shop shall have a claim against a motor vehicle for repairs, other than for repairs actually performed and authorized, in an amount greater than that authorized by the customer under the provisions of sections 14-65e to 14-65j, inclusive.

(e) If a motor vehicle is delivered to a repair shop at a time when the shop is not open for business, the authorization to repair the vehicle and the estimate of the cost of parts and labor may be given orally but shall be recorded on the invoice.

(f) Unless requested by a customer, the requirement for a repair shop to furnish an advance written estimate shall not apply to repair work for which the total cost for parts and labor is less than fifty dollars.

(g) Violation of any provision of this section shall be an infraction.

(P.A. 75-550, S. 1; P.A. 80-425, S. 2; P.A. 96-167, S. 12; P.A. 09-237, S. 1; P.A. 13-271, S. 45.)

History: P.A. 80-425 revised provisions to require authorization to perform work, replacing previous provisions re information to be supplied upon customer’s request re estimates of repairs and added Subsecs. (b) to (f); Sec. 14-65b transferred to Sec. 14-65f in 1981; P.A. 96-167 amended Subsec. (a) to require written authorization to be on an invoice and Subsecs. (b), (c) and (e) to require repair shop to record various information on the invoice; P.A. 09-237 amended Subsec. (a) by designating existing provisions as Subdiv. (1), making a technical change therein and adding Subdiv. (2) re written acknowledgment; P.A. 13-271 added Subsec. (g) re violation of section to be an infraction.



Section 14-65g - Waiver of estimates. Record of authorizations and of required information. Estimate of charges for diagnosis. Penalty.

(a) A customer may waive his right to the estimate of the costs of parts and labor required by section 14-65f, only in writing in accordance with this section. Such a waiver shall include an authorization to perform reasonable and necessary repairs to remedy the problems complained of, at a cost not to exceed a fixed dollar amount. The waiver shall be signed by the customer and the customer shall be given a fully completed copy of the waiver at the time it is signed. No repair shop shall use waivers to evade its duties under sections 14-65e to 14-65j, inclusive, and section 14-65l.

(b) Every waiver shall be substantially in the following form:

WAIVER OF ADVANCE ESTIMATE

I voluntarily request that repairs be performed on my vehicle without an advance estimate of their cost. By signing this form, I authorize reasonable and necessary costs to remedy the problems complained of up to a maximum of $..... The repair shop may not exceed this amount without my written or oral consent.

Identification of Vehicle ....

Date ....

Time ....

....

Customer’s Signature

(c) The Commissioner of Motor Vehicles shall determine the size, type face and arrangement of the waiver form, consistent with subsection (b) of this section.

(d) Each repair shop shall maintain a written record of oral consents and authorizations, which may be recorded on the invoice.

(e) Prior to performing any repairs on a customer’s vehicle, a repair shop shall record on the invoice in writing the following information: (1) The name and address of the customer and the telephone number at which the customer may be reached during normal working hours; (2) the date and approximate time the customer’s vehicle was delivered to the repair shop; (3) the year, make and registration number of the customer’s vehicle; (4) the odometer reading on the customer’s vehicle; and (5) the specific repairs requested by the customer. If the customer has not requested specific repairs, the shop shall record a brief description of the nature of the problem that requires repair.

(f) Any repair shop that charges for an estimate or diagnosis shall inform the customer of the amount of such charge before making the estimate or diagnosis and shall obtain the customer’s consent, which consent shall be written if requested by the customer or if such charge is fifty dollars or more.

(g) Violation of any provision of this section shall be an infraction.

(P.A. 80-425, S. 3–6; P.A. 96-167, S. 13; P.A. 10-5, S. 49; P.A. 13-271, S. 46.)

History: P.A. 96-167 amended Subsec. (e) to require that information in Subdivs. (1) to (5), inclusive, be recorded “on the invoice”; P.A. 10-5 amended Subsec. (a) to add reference to Sec. 14-65l, effective May 5, 2010; P.A. 13-271 added Subsec. (g) re violation of section to be an infraction.



Section 14-65h - (Formerly Sec. 14-65c). Invoice requirements for motor vehicle repair work. Return of replaced parts. Penalty.

(a) All work done by a motor vehicle repair shop, including sublet repair work or repair work under warranty, shall be recorded on an invoice which shall specify the name and address of the repair shop, describe all service work done and parts supplied and state the cost of such service work and parts supplied, separately itemized. If any used parts are supplied, the invoice shall clearly state that fact. If any component system installed is composed of new and used parts, such invoice shall clearly state that fact. One copy of the invoice shall be given to the customer and one copy shall be retained by the motor vehicle repair shop. Any warranty made by a repair shop with respect to any repair work performed shall be stated in writing. If such written warranty does not include the cost of both parts and labor, it shall specifically state which is excluded from the scope of such warranty.

(b) The motor vehicle repair shop shall make available to the customer, if requested by the customer at the time written or oral authorization is provided for work to be performed, all replaced parts, components or equipment. If the repair shop is required to return such parts, components or equipment to the manufacturer or other person under any warranty or rebuilding arrangement, the repair shop shall make them available to the customer for inspection only.

(c) Violation of any provision of this section shall be an infraction.

(P.A. 75-550, S. 2; P.A. 80-425, S. 7; P.A. 96-167, S. 14; P.A. 04-199, S. 35; P.A. 13-271, S. 47.)

History: P.A. 80-425 divided section in subsections, included provisions re repair work under warranty, required separate itemization of parts and labor costs, required written warranty on repairs made if subject to warranty and required that replaced parts be available to customer before or when vehicle returned rather than when a work order is placed; Sec. 14-65c transferred to Sec. 14-65h in 1981; P.A. 96-167 amended Subsec. (a) to require that sublet repair work be recorded on invoice and to require invoice to specify the name and address of the repair shop; P.A. 04-199 amended Subsec. (b) to require customer to request replaced parts, components or equipment at time work is authorized, rather than before or at time vehicle is returned to customer, effective July 1, 2004; P.A. 13-271 added Subsec. (c) re violation of section to be an infraction.



Section 14-65i - (Formerly Sec. 14-65d). Signs required to be posted in motor vehicle repair shops. Penalty.

(a) Each motor vehicle repair shop shall prominently display a sign twenty-four inches by thirty-six inches in each area of its premises where work orders are placed by customers. The sign, which shall be in boldface type, shall read as follows:

THIS ESTABLISHMENT IS LICENSED WITH THE

STATE DEPARTMENT OF MOTOR VEHICLES.

EACH CUSTOMER IS ENTITLED TO...

1. A WRITTEN ESTIMATE FOR REPAIR WORK.

2. A DETAILED INVOICE OF WORK DONE AND PARTS SUPPLIED.

3. RETURN OF REPLACED PARTS, PROVIDED THE REQUEST IS MADE AT THE TIME WRITTEN OR ORAL AUTHORIZATION IS PROVIDED FOR WORK TO BE PERFORMED.

NO REPAIR WORK MAY BE UNDERTAKEN ON A VEHICLE WITHOUT THE AUTHORIZATION OF THE CUSTOMER.

NO CHARGES FOR REPAIR MAY BE MADE IN EXCESS OF THE WRITTEN ESTIMATE WITHOUT THE WRITTEN OR ORAL CONSENT OF THE CUSTOMER.

QUESTIONS CONCERNING THE ABOVE SHOULD BE DIRECTED TO THE MANAGER OF THIS REPAIR FACILITY.

UNRESOLVED QUESTIONS REGARDING SERVICE WORK MAY BE SUBMITTED TO:

DEPARTMENT OF MOTOR VEHICLES

DEALER REPAIR DIVISION

60 STATE STREET, WETHERSFIELD, CONNECTICUT

TELEPHONE:

HOURS OF OPERATION:

(b) Each motor vehicle repair shop shall post a sign, as required by this subsection, in each area of its premises where work orders are placed by customers. The sign shall state: (1) The hourly charge for labor; (2) the conditions, if any, under which the shop may impose charges for storage, and the amount of any such charges; and (3) the charge, if any, for a diagnosis.

(c) Each motor vehicle repair shop shall prominently display a sign in each area of its premises where work orders are placed by customers. The sign, which shall be in boldface type, shall read as follows:

NOTICE:

THE CUSTOMER HAS THE RIGHT TO CHOOSE THE LICENSED REPAIR SHOP WHERE THE DAMAGE TO HIS OR HER MOTOR VEHICLE WILL BE REPAIRED.

(d) The Commissioner of Motor Vehicles shall determine the size, type face and form of the signs required by this section.

(e) Violation of any provision of this section shall be an infraction.

(P.A. 75-550, S. 3; P.A. 79-295; P.A. 80-425, S. 8; P.A. 06-130, S. 5; P.A. 07-167, S. 4; P.A. 08-146, S. 3; P.A. 13-271, S. 48.)

History: P.A. 79-295 required sign to be displayed where work orders are placed rather than in “a conspicuous area”; P.A. 80-425 made previous provisions Subsecs. (a) and (c), inserted new Subsec. (b) requiring posting of hourly labor charge, storage charges and diagnosis charges and revised contents of sign required in Subsec. (a); Sec. 14-65d transferred to Sec. 14-65i in 1981; P.A. 06-130 amended Subsec. (a) by changing the timing for a request to have replaced parts returned from when “the vehicle is returned to the customer” to when “written or oral authorization is provided for work to be performed”, effective July 1, 2006; P.A. 07-167 made technical changes in Subsec. (a), effective June 25, 2007; P.A. 08-146 inserted new Subsec. (c) requiring sign re consumer’s right to choose repair shop where repairs will be done to be posted and redesignated existing Subsec. (c) as Subsec. (d), effective January 1, 2009; P.A. 13-271 added Subsec. (e) re violation of section to be an infraction.



Section 14-65j - False statements. Charges for repairs not performed. Completion of repairs. Penalty.

(a) No repair shop shall make any statement to a customer which it knows or should know to be false or misleading. Such statements include, but are not limited to, statements as to the necessity of repairs, the condition of the customer’s vehicle, and whether particular repairs have been performed by the shop.

(b) No repair shop shall charge a customer for repairs which have not been performed.

(c) A repair shop shall complete repairs on a motor vehicle on the same business day the vehicle is delivered to the repair shop by the customer, unless: (1) The customer is informed at the time the vehicle is delivered that repairs will not be completed on the day of delivery; (2) the customer consents to a later date of completion; or (3) as soon as it learns that repairs will not be completed on the day of delivery, the repair shop makes reasonable efforts to notify the customer and obtain consent but is unable to contact the customer. Such efforts shall be included in the record required by subsection (d) of section 14-65g.

(d) The Commissioner of Motor Vehicles shall adopt regulations in accordance with chapter 54 to carry out the provisions of sections 14-65e to 14-65j, inclusive.

(e) A violation of subsection (a) or (b) of this section shall be a class B misdemeanor.

(P.A. 80-425, S. 9–12; P.A. 13-271, S. 49.)

History: P.A. 13-271 added Subsec. (e) re violation of Subsec. (a) or (b) to be a class B misdemeanor.



Section 14-65k - Investigations. Subpoenas. Injunctions.

(a) The Commissioner of Motor Vehicles may conduct investigations and hold hearings on any matter under the provisions of sections 14-51 to 14-65j, inclusive, and section 14-65l. The commissioner may issue subpoenas, administer oaths, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record, paper or document when so ordered, upon application of the commissioner, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(b) The Attorney General, at the request of the commissioner, is authorized to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining any person from violating any provision of sections 14-51 to 14-65j, inclusive, and section 14-65l.

(P.A. 98-34, S. 2; P.A. 10-5, S. 50.)

History: P.A. 10-5 added references to Sec. 14-65l, effective May 5, 2010.



Section 14-65l - Motor vehicle repairs: Notice included in appraisal or estimate.

Any appraisal or estimate for a motor vehicle physical damage claim written on behalf of a motor vehicle repair shop, as defined in section 14-65e, shall include the following notice, printed in not less than ten-point boldface type:

NOTICE:

YOU HAVE THE RIGHT TO CHOOSE THE LICENSED REPAIR SHOP WHERE THE DAMAGE TO YOUR MOTOR VEHICLE WILL BE REPAIRED.

(P.A. 08-146, S. 4.)

History: P.A. 08-146 effective January 1, 2009.

See Sec. 14-65f re motor vehicle repairs, authorizations and estimates.



Section 14-65m - Motor vehicle repair shop participating in motor vehicle repair program established by an insurer. Written acknowledgment required.

Section 14-65m is repealed, effective October 1, 2009.

(P.A. 08-146, S. 5; P.A. 09-237, S. 3.)



Section 14-66 - Wreckers. Towing and transporting. Distinguishing number plates. Penalties.

(a)(1) No person, firm or corporation shall engage in the business of operating a wrecker for the purpose of towing or transporting motor vehicles, including motor vehicles which are disabled, inoperative or wrecked or are being removed in accordance with the provisions of section 14-145, 14-150 or 14-307, unless such person, firm or corporation is a motor vehicle dealer or repairer licensed under the provisions of subpart (D) of this part. (2) The commissioner shall establish and publish a schedule of uniform rates and charges for the nonconsensual towing and transporting of motor vehicles and for the storage of motor vehicles which shall be just and reasonable. Upon petition of any person, firm or corporation licensed in accordance with the provisions of this section, but not more frequently than once every two years, the commissioner shall reconsider the established rates and charges and shall amend such rates and charges if the commissioner, after consideration of the factors stated in this subdivision, determines that such rates and charges are no longer just and reasonable. In establishing and amending such rates and charges, the commissioner may consider factors, including, but not limited to, the Consumer Price Index, rates set by other jurisdictions, charges for towing and transporting services provided pursuant to a contract with an automobile club or automobile association licensed under the provisions of section 14-67 and rates published in standard service manuals. The commissioner shall hold a public hearing for the purpose of obtaining additional information concerning such rates and charges. (3) With respect to the nonconsensual towing or transporting and the storage of motor vehicles, no such person, firm or corporation shall charge more than the rates and charges published by the commissioner. Any person aggrieved by any action of the commissioner under the provisions of this section may take an appeal therefrom in accordance with section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(b) The commissioner, or an inspector authorized by the commissioner, shall examine each wrecker, including its number, equipment and identification, and shall determine the mechanical condition of such wrecker and whether or not it is properly equipped to do the work intended. A wrecker shall be deemed properly equipped if there are two flashing yellow lights installed and mounted on such wrecker that (1) show in all directions at all times, and (2) indicate the full width of such wrecker. Such lights shall be mounted not less than eight feet above the road surface and as close to the back of the cab of such wrecker as practicable. Such lights shall be in operation when such wrecker is towing a vehicle and when such wrecker is at the scene of an accident or the location of a disabled motor vehicle. In addition, each wrecker shall be equipped with a spot light mounted so that its beam of light is directed toward the hoisting equipment in the rear of such wrecker. The hoisting equipment of each wrecker shall be of sufficient capacity to perform the service intended and shall be securely mounted to the frame of such vehicle. A fire extinguisher shall be carried at all times on each wrecker which shall be in proper working condition, mounted in a permanent bracket on each wrecker and have a minimum rating of eight bc. A set of three flares in operating condition shall be carried at all times on each wrecker and shall be used between the periods of one-half hour after sunset and one-half hour before sunrise when the wrecker is parked on a highway while making emergency repairs or preparing to pick up a disabled vehicle to remove it from a highway or adjoining property. No registrant or operator of any wrecker shall offer to give any gratuities or inducements of any kind to any police officer or other person in order to obtain towing business or recommendations for towing or storage of, or estimating repairs to, disabled vehicles. No licensee shall require the owner to sign a contract for the repair of such owner’s damaged vehicle as part of the towing consideration or to sign an order for the repair of, or authorization for estimate until the tow job has been completed. No licensee shall tow a vehicle in such a negligent manner as to cause further damage to the vehicle being towed.

(c) Each wrecker used for towing or transporting motor vehicles shall be registered as a wrecker by the commissioner for a fee of one hundred twenty-five dollars. Each such registration shall be renewed biennially according to renewal schedules established by the commissioner so as to effect staggered renewal of all such registrations. If the adoption of a staggered system results in the expiration of any registration more or less than two years from its issuance, the commissioner may charge a prorated amount for such registration fee.

(d) An owner of a wrecker may apply to the commissioner for a general distinguishing number and number plate for the purpose of displaying such number plate on a motor vehicle temporarily in the custody of such owner and being towed or transported by such owner. The commissioner shall issue such number and number plate to an owner of a wrecker (1) who has complied with the requirements of this section, and (2) whose wrecker is equipped in accordance with subsection (b) of this section. The commissioner shall charge a fee to cover the cost of issuance and renewal of such number plates.

(e) With respect to the nonconsensual towing or transporting of a motor vehicle, no licensee may tow or transport a vehicle to the premises of any person, firm or corporation engaged in the storage of vehicles for compensation unless such person, firm or corporation adheres to the storage charges published by the commissioner.

(f) The provisions of this section shall not apply to any person, firm, corporation or association: (1) Towing or transporting a motor vehicle, provided such person, firm, corporation or association is licensed as a motor vehicle dealer pursuant to the provisions of subpart (D) of this part and does not offer direct towing or transporting to the public or engage in nonconsensual towing or transporting; (2) operating as an automobile club or automobile association licensed under section 14-67; (3) operating as a motor vehicle recycler licensed under section 14-67l or any contractor of such recycler, provided such recycler or its contractor does not offer towing or transporting to the public or engage in nonconsensual towing or transporting; (4) engaging in the business of repossession of motor vehicles for lending institutions, provided it does not offer direct towing or transporting unless licensed as a motor vehicle dealer under the provisions of subpart (D) of this part; (5) towing motor vehicles owned or leased by such person, firm, association or corporation; (6) towing or transporting motor vehicles for hire, with the appropriate operating authority, as defined in 49 CFR 390.5, as amended from time to time, provided such person, firm, corporation or association does not offer towing or transporting to the public or engage in nonconsensual towing or transporting; or (7) towing motor vehicles to or from an auction conducted by a dealer licensed pursuant to the provisions of subpart (D) of this part, provided such person, firm, corporation or association does not offer direct towing or transporting to the public or engage in nonconsensual towing or transporting.

(g) For the purposes of this section, “nonconsensual towing or transporting” means the towing or transporting of a motor vehicle in accordance with the provisions of section 14-145 or for which arrangements are made by order of a law enforcement officer or traffic authority, as defined in section 14-297.

(h) Any person, firm, corporation or association that violates the provisions of this section shall, for a first offense, be deemed to have committed an infraction and for a second or subsequent offense, shall be guilty of a class D misdemeanor.

(1953, S. 1314d; 1961, P.A. 581, S. 15; 1967, P.A. 454, S. 2; 1969, P.A. 759, S. 11; 1971, P.A. 473; P.A. 75-213, S. 12, 53; P.A. 76-436, S. 342, 681; P.A. 77-603, S. 32, 125; P.A. 78-280, S. 5, 127; P.A. 79-15, S. 1, 3; 79-228; P.A. 80-144, S. 1, 2; 80-383; P.A. 84-254, S. 40, 62; 84-359, S. 2; 84-391, S. 6, 8; P.A. 85-223, S. 1; 85-265; P.A. 87-329, S. 14; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 97-236, S. 11, 27; P.A. 99-215, S. 24, 29; 99-268, S. 10; P.A. 00-169, S. 22; June 30 Sp. Sess. P.A. 03-4, S. 34; P.A. 05-218, S. 23; P.A. 07-167, S. 21; P.A. 10-110, S. 61; P.A. 13-271, S. 26.)

History: 1961 act increased registration fee in Subsec. (c); 1967 act included wreckers “transporting” vehicles as well as wreckers “towing” vehicles and replaced general reference requiring wreckers to be equipped as per regulations of commissioner with specific requirements re equipment; 1969 act increased registration fee in Subsec. (c) from $4 to $20; 1971 act required filing storage charges as well as others with commissioner and specified that commissioner to be guided by charges in standard service manual when making determination re charges for towing or transporting vehicles; P.A. 75-213 increased registration fee in Subsec. (c) to $26; P.A. 76-436 replaced court of common pleas with superior court in Subsec. (a), effective July 1, 1978; P.A. 77-603 made appeals in accordance with Sec. 4-183 except that venue to be in Hartford county; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 79-15 required flashing yellow, rather than red, lights as part of equipment; P.A. 79-228 added Subsec. (d) re limitation on provisions of section; P.A. 80-144 included reference to inoperative vehicles and those “being removed in accordance with the provisions of section 14-145”; P.A. 80-383 amended Subsec. (d) to require registration of wrecker used in salvage operations as commercial motor vehicle; P.A. 84-254 amended Subsec. (c) to increase periodically the fee from $26 to $52 as of July 1, 1992; P.A. 84-359 amended Subsec. (d), deleting the requirement that wreckers used for salvage purposes be registered as commercial motor vehicles; P.A. 84-391 amended Subsec. (c), providing for the staggered renewal of wrecker registrations and deleting expiration date of last day in February; P.A. 85-223 amended Subsec. (c) by requiring each wrecker used for towing or transporting disabled or wrecked motor vehicles for compensation to be registered as a wrecker; P.A. 85-265 inserted new Subsec. (d) prohibiting wrecker operators from towing vehicles to storage premises unless a schedule of storage charges has been filed and filed charges are adhered to and relettered former Subsec. (d) as (e); P.A. 87-329 amended Subsec. (c), maintaining the annual fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-236 divided Subsec. (a) into three Subdivs., adding in Subdiv. (1) references to Secs. 14-150 and 14-307, eliminating requirement that wrecker operators file schedule of rates and charges with commissioner and eliminating authority of commissioner to disapprove filing of rates and charges if they are not just and reasonable, inserting in Subdiv. (2) new language requiring commissioner to establish and publish schedule of uniform rates and charges for nonconsensual towing and transporting of motor vehicles and for storage thereof, authorizing commissioner to amend such schedule, allowing commissioner to consider various factors in establishing and amending rates and charges and requiring commissioner to hold a public hearing for purpose of obtaining additional information re rates and charges and restating the language in Subdiv. (3) for consistency with provisions of Subdivs. (1) and (2) of this Subsec., amended Subsec. (b) to make technical changes, amended Subsec. (c) to substitute biennial for annual renewal of registration, to increase registration fee from $46 to $92 and to make technical changes for consistency, amended Subsec. (d) to restate language for consistency with provisions of Subsec. (a), and added Subsec. (f) to define term “nonconsensual towing or transporting”, effective July 1, 1997; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain in Subsec. (a), effective June 29, 1999; P.A. 99-268 inserted new provisions re issuance of distinguishing number and number plate as Subsec. (d), redesignating former Subsecs. (d) to (f), inclusive, as (e) to (g), and made a technical change in Subsec. (b) re gender neutrality; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; (Revisor’s note: In 2003 the references in Subsecs. (a) and (f) to “subdivision (D)” were changed editorially by the Revisors to “subpart (D)” for clarity of reference); June 30 Sp. Sess. P.A. 03-4 amended Subsec. (c) to increase fee for registration of wrecker used for towing or transporting disabled or wrecked motor vehicles for compensation from $92 to $125, effective January 1, 2004; P.A. 05-218 amended Subsec. (a)(2) by eliminating provision authorizing commissioner to amend schedule, rates and charges from time to time and adding provision that upon petition of person licensed under section, but not more frequently than once every two years, commissioner shall reconsider established rates and charges and amend same if rates and charges are determined to be no longer just and reasonable, effective July 6, 2005; P.A. 07-167 amended Subsec. (a)(2) by adding provision re consideration of the Consumer Price Index; P.A. 10-110 amended Subsec. (a)(1) to delete requirement that towing be “for compensation” and to authorize towing of vehicles other than disabled, inoperative or wrecked vehicles, amended Subsec. (b) to replace requirement that beam of light from spotlight can be shown in all directions with requirement that beam of light is directed toward hoisting equipment in rear of wrecker, amended Subsec. (f) to exempt from provisions of section any person, firm or corporation operating as automobile club or association or as motor vehicle recycler, or engaged in repossession business or in towing motor vehicles owned or leased by such person, firm or corporation, and made technical and conforming changes in Subsecs. (a), (b), (c) and (f); P.A. 13-271 amended Subsec. (f) to apply provisions to associations and make technical changes, to delete “for salvage purposes” and “wrecker service” and limit exemption to person, firm, corporation or association that does not offer direct towing or transporting to public or engage in nonconsensual towing or transporting in Subdiv. (1), to apply exemption to contractor of recycler and limit exemption to recycler or contractor that does not offer towing or transporting to the public or engage in nonconsensual towing or transporting in Subdiv. (3), to limit exemption to person, firm, corporation or association that does not offer direct towing or transporting unless licensed as motor vehicle dealer in Subdiv. (4), to add Subdiv. (6) re exemption for person, firm, corporation or association towing or transporting for hire with the appropriate operating authority, as defined in 49 CFR 390.5, and to add Subdiv. (7) re exemption for person, firm, corporation or association towing vehicle to or from auction conducted by licensed dealer, and added Subsec. (h) re commission of first offense to be an infraction and commission of second or subsequent offense to be a class D misdemeanor.



Section 14-66a - Regulations.

The commissioner shall adopt regulations requiring all wreckers to display either the name and address or name and telephone number of the licensed registrant of such wrecker.

(P.A. 79-15, S. 2, 3.)



Section 14-66b - Operators of wrecker services to maintain records.

Each owner of a wrecker registered pursuant to subsection (c) of section 14-66 shall keep and maintain a record stating the following information: (1) The registration number of each motor vehicle towed or transported, (2) the date and time the tow commenced and was completed, (3) the location from which the disabled motor vehicle was towed and the destination of such tow, (4) total mileage traveled during such tow, (5) the charge for tow service and any other charges incurred for services related to such tow, (6) the name and address of the person requesting tow service, and (7) any other information the commissioner deems necessary, specified in regulations adopted in accordance with the provisions of chapter 54. Such records shall be retained at the place of business of the wrecker service for a period of two years and shall be available for inspection during regular business hours by any law enforcement officer or inspector designated by the Commissioner of Motor Vehicles. Each owner of a wrecker shall also keep and maintain copies of any written contracts with owners or lessees of property authorizing the towing or removal of motor vehicles from the property of such owner or lessee as provided in section 14-145, and such contracts shall be available for inspection by motor vehicle owners, or agents of the owners, upon request. The Commissioner of Motor Vehicles may permit any licensed motor vehicle dealer who operates a wrecker service to maintain, in an electronic format prescribed by the commissioner, all records, documents and forms required by the Department of Motor Vehicles. Such records, documents and forms shall be produced in written format not later than three business days following a request by the department.

(P.A. 84-182; P.A. 91-408, S. 5; P.A. 12-81, S. 44.)

History: P.A. 91-408 added provision requiring the maintenance of copies of contracts authorizing the towing or removal of vehicles and requiring that such contracts be available for inspection; P.A. 12-81 added provisions authorizing commissioner to permit licensed dealer who operates wrecker service to maintain required records, documents and forms in electronic format and requiring same to be produced in written format not later than 3 business days after department request, and made a technical change.



Section 14-66c - Sale or disposal of motorized personal property. Penalty.

(a) As used in this section, “motorized personal property” includes mini-motorcycles, dirt bikes, snowmobiles, or other types of motorized personal property.

(b) If any motorized personal property is towed or otherwise removed by a wrecker licensed under section 14-66, at the direction of an officer attached to an organized police department or an owner of real property where such personal property has been abandoned, such property shall be taken to and stored in a suitable place. Within forty-eight hours following the time that such property is taken into custody, the licensee or operator of the wrecker shall give written notice by certified mail to the owner, if known, (1) that such property has been taken and stored, and (2) of the location of such property. Such licensee or operator shall have a lien upon the same for towing or removal charges and storage charges. If such owner does not claim such property, or if the owner of such property is not known, the licensee or operator of the wrecker may sell or dispose of such property after thirty days, subject to any provision of the general statutes, or any regulation adopted thereunder, concerning the sale or disposal of such property.

(c) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction and be fined not less than thirty-five dollars or more than fifty dollars, and, for each subsequent offense, be guilty of a class D misdemeanor.

(P.A. 09-187, S. 33; P.A. 10-110, S. 60; P.A. 12-80, S. 61.)

History: P.A. 10-110 amended Subsec. (b) to include motorized personal property towed or removed at direction of owner of real property where such personal property has been abandoned and to make technical changes; P.A. 12-80 amended Subsec. (c) to replace penalty for subsequent offense of a fine of not less than $50 nor more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor and make a technical change.



Section 14-67 - Qualifications of licensee; bond; fees. Solicitation of service contracts.

(a) No person, firm, association or corporation operating as an automobile club or automobile association shall perform, or offer to perform, in this state for a stipulated fee covering a certain period, any service relating to the protection and assistance of automobile owners or drivers, other than insurance, without being licensed therefor by the commissioner.

(b) If the commissioner is of the opinion that the applicant is reliable, entitled to confidence and of sufficient financial responsibility, such applicant shall be granted a license to perform such service in this state. The license shall expire biennially and such license may be renewed as long as the commissioner regards such licensee as reliable, entitled to confidence and of sufficient financial responsibility.

(c) No license shall be granted under the provisions of this section unless the applicant deposits the sum of ten thousand dollars in cash or securities of a market value in said amount in this state and approved by the commissioner, or in lieu thereof a surety bond in like amount of a company legally authorized to do business in this state. Such bond shall be in favor of and for the protection, use and benefit of all members of such club or association and of all persons whose applications for such membership have been accepted and who have secured a judgment against such licensee for failure to perform its contract and which, after thirty days, remains unsatisfied, but in no event shall any judgment recovered against any such licensee be satisfied under such bond for more than one hundred dollars in any one action.

(d) The commissioner shall grant such license if the applicant has complied with the provisions of this section and the commissioner may, for cause, after notice and hearing, revoke such license. If the applicant or licensee is aggrieved either by the commissioner’s refusal to grant a license or the revocation of such license, such applicant or licensee may appeal from the commissioner’s decision in accordance with the provisions of section 4-183.

(e) On and after October 1, 2012, the fee for each such license or the renewal thereof shall be five hundred dollars.

(f) No person shall solicit or aid in the solicitation of another person to purchase automobile club or automobile association service from any person, firm, association or corporation which is not licensed under this section.

(g) No person shall, orally or in writing, misrepresent the terms, benefits or provisions of any automobile club or automobile association service contract issued or to be issued by any person, firm, association or corporation.

(h) Any person, firm, association or corporation which violates any provision of this section shall be guilty of a class D misdemeanor.

(1949 Rev., S. 2405; 1961, P.A. 581, S. 16; 1967, P.A. 667; 1971, P.A. 870, S. 37; P.A. 76-436, S. 343, 681; P.A. 77-603, S. 33, 125; P.A. 84-254, S. 41, 62; P.A. 87-329, S. 15; June 30 Sp. Sess. P.A. 03-4, S. 28; P.A. 12-80, S. 62; 12-81, S. 9.)

History: 1961 act increased license fee in Subsec. (e); 1967 act amended Subsec. (b) to make licenses expire annually on last day of June rather than one year from date of issuance; 1971 act replaced superior court with court of common pleas in Subsec. (d), effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and included reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with statement that appeals are to be in accordance with Sec. 4-183; P.A. 84-254 amended Subsec. (e) to increase periodically the fee from $20 to $40 as of July 1, 1992; P.A. 87-329 amended Subsec. (e), maintaining the fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (e) to increase fee to operate automobile club from $35 to $250 on and after January 1, 2005, effective January 1, 2005; P.A. 12-80 amended Subsec. (h) to replace penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor; P.A. 12-81 amended Subsec. (b) to provide that license expires “biennially”, rather than “annually on the last day of June”, amended Subsec. (d) to rephrase provisions, authorize license revocation after “notice” and hearing and make appeal provisions applicable to an aggrieved applicant and amended Subsec. (e) to delete obsolete fee amounts and provide that on and after October 1, 2012, the fee shall be $500.



Section 14-67a - Application for license. Requirements. Renewal.

(a) No person, firm or corporation shall engage in the business of manufacturing motor vehicles for sale in this state without having been issued a manufacturer’s license, which license shall expire biennially on the last day of June. Application for such license or renewal thereof may be made to the Commissioner of Motor Vehicles in such form as the commissioner shall require. The commissioner may require with such application all of the following, which he may consider in determining the fitness of such applicant to engage in business as a manufacturer of motor vehicles for sale in this state:

(1) Information relating to the applicant’s solvency and his financial standing;

(2) A certified copy of any warranty made by the manufacturer or any other party in whom title to such motor vehicle may have been vested prior to possession of such motor vehicle being transferred to a person licensed under the provisions of this section;

(3) A copy of the applicant’s standard franchise agreement and all supplements thereto, together with a list of the applicant’s authorized dealers or distributors in this state and their address. Such applicant shall notify the commissioner immediately of the appointment of any additional dealers or distributors or any revisions of or additions to the basic franchise agreement on file with him, or of any individual dealer or distributor supplements to such agreement;

(4) A certified copy of the delivery and preparation obligations of the applicant’s new car dealers, which obligations shall constitute such new car dealers’ only responsibility for product liability between the dealer and the manufacturer;

(5) An affidavit stating the rates such applicant pays or agrees to pay any authorized new car dealer for parts and labor used and expended by such authorized new car dealer for the manufacturer under delivery and preparation obligations under the new car warranty;

(6) A biennial license fee of two thousand three hundred dollars, which fee shall not be subject to refund or proration; and

(7) Any other pertinent matter commensurate with the safeguarding of the public interest.

(b) An application for renewal of such license filed with the commissioner after the expiration date of such license shall be accompanied by a late fee of two hundred fifty dollars. The commissioner shall not renew any license under this section which has expired for more than forty-five days.

(1971, P.A. 740, S. 2; 1972, P.A. 255, S. 2; P.A. 83-489, S. 10, 17; P.A. 84-254, S. 42, 62; P.A. 87-329, S. 16; June Sp. Sess. P.A. 91-13, S. 8, 21; P.A. 09-187, S. 17.)

History: 1972 act specified that licenses expire annually on last day of June, restated provision re copy of warranty in Subdiv. (b) and specified that license fee not subject to refund or proration in Subdiv. (f); P.A. 83-489 amended Subdiv. (f) to increase annual manufacturer’s license fee from $100 to $200; P.A. 84-254 periodically increased the fee in Subsec. (f) from $200 to $400 as of July 1, 1992; P.A. 87-329 replaced subsections with subdivisions and amended Subdiv. (6), maintaining the annual license fee at the level existing on and after July 1, 1986, and decreasing the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; June Sp. Sess. P.A. 91-13 changed license term from annual to biennial, raised fee from $300 to $2,300 and removed increase scheduled for July 1, 1992; P.A. 09-187 designated existing provisions as Subsec. (a), made a technical change therein and added Subsec. (b) re renewal of expired license, effective July 1, 2009.



Section 14-67b - Manufacturer’s obligations re warranty.

Each manufacturer licensed under the provisions of sections 14-67a to 14-67d, inclusive, shall be deemed by virtue of applying for such license to have assumed any and all obligations made under the terms of any written warranty running to an ultimate consumer which may have been made to the consumer by such manufacturer or any other party in which title to such motor vehicle may have vested prior to possession of such motor vehicle having been transferred to such licensee.

(1971, P.A. 740, S. 3; 1972, P.A. 255, S. 3.)

History: 1972 act replaced previous statement that license holder is subject to terms of Sec. 14-64 with new statement re manufacturer’s obligation.



Section 14-67c - Suspension or revocation of manufacturer’s license. Civil penalty.

At the commissioner’s discretion, he may convene a hearing and, after notice and such hearing, may suspend or revoke the license of any manufacturer or may impose a civil penalty of not more than three thousand dollars per violation on any manufacturer if he finds that such manufacturer has failed to comply with any provision of sections 14-67a to 14-67d, inclusive, or 42-133r to 42-133dd, inclusive, or any provision of law relating to the conduct of his business.

(1972, P.A. 255, S. 4; P.A. 95-260, S. 11, 24.)

History: P.A. 95-260 restated the provisions of the section, authorized commissioner to impose a civil penalty of a maximum of $3,000 per violation on any manufacturer and made violation of Secs. 42-133r to 42-133dd, inclusive, grounds for suspension or revocation of license or imposition of civil penalty, effective June 13, 1995.



Section 14-67d - Manufacturer’s registrations. Fees. Financial responsibility.

The commissioner may issue to each manufacturer licensed under the provisions of sections 14-67a to 14-67d, inclusive, registrations with the same distinguishing number. Each such registration shall expire biennially on the last day of June. For the issuance of each such registration and for the biennial renewal thereof there shall be charged a fee of one hundred forty dollars; except that the fee for a commercial registration shall be the fee charged for the maximum gross weight of the motor vehicle on which such number or mark is used and except as otherwise provided by subsection (g) of section 14-49. Registration certificates issued under the provisions of this section shall not be required to be carried upon such motor vehicles when on the public highways as required under subsection (a) of section 14-13. The manufacturer shall furnish financial responsibility satisfactory to the commissioner, in accordance with section 14-112, provided such financial responsibility shall not be required from a manufacturer if the commissioner finds that such manufacturer is of sufficient financial responsibility to meet such legal liability.

(1972, P.A. 255, S. 5; P.A. 83-428; P.A. 84-254, S. 43, 62; 84-429, S. 59; P.A. 87-329, S. 17; P.A. 90-263, S. 62, 74; P.A. 11-6, S. 142.)

History: P.A. 83-428 increased the registration fee for manufacturer’s vehicles from $8 to $20 and included a separate fee provision for commercial motor vehicles; P.A. 84-254 periodically increased the fee from $20 to $40 as of July 1, 1992; P.A. 84-429 made technical changes for statutory consistency; P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 90-263 substituted commercial registration for commercial motor vehicles in the exception; P.A. 11-6 changed registration from annual with $35 fee to biennial with $140 fee, changed fee for commercial registration from half the fee for maximum gross weight to amount equal to such fee, and added requirement for manufacturer to furnish financial responsibility, effective July 1, 2011.



Section 14-67g - (Formerly Sec. 21-15). Definitions.

“Motor vehicle recycler’s business” or “motor vehicle recycler’s yard” shall include any business and any place of storage or deposit, whether in connection with another business or not, which has stored or deposited two or more unregistered motor vehicles which are no longer intended or in condition for legal use on the public highways, or used parts of motor vehicles or old iron, metal, glass, paper, cordage or other waste or discarded or secondhand material which has been a part, or intended to be a part, of any motor vehicle, the sum of which parts or material shall be equal in bulk to two or more motor vehicles. Said terms shall also include any place of business or storage or deposit of motor vehicles purchased for the purpose of dismantling the vehicles for parts or for use of the metal for scrap and where it is intended to cut up the parts thereof.

(1949 Rev., S. 4653; 1953 S. 2332d; 1972, P.A. 37, S. 1; P.A. 96-167, S. 15.)

History: 1972 act deleted reference to place of business where it is intended to burn material forming parts of motor vehicles; Sec. 21-15 transferred to Sec. 14-67g in 1981; P.A. 96-167 substituted “recycler’s” for “junk” in the terms defined.

Former provision authorizing commissioner to determine unfitness and bulk deemed unconstitutional. 116 C. 470. Business of buying, sorting and grading used tires not within definition. 145 C. 490. Plant that manufactures processed scrap autos is not a “motor vehicle junk business.” 161 C. 229.

Definition, “motor vehicle junk yard”, applies to fenced-in property not open to view from public highway. 12 CS 70. Where defendant did not buy or cut up cars for junk and where he had unrepairable cars or parts removed periodically, held that he was not operating a motor vehicle junk yard. 24 CS 222.



Section 14-67h - “Major component parts” defined.

As used in this part, sections 14-103a, 14-149, 14-152, 14-184, subsection (b) of section 14-196 and section 38a-356, “major component parts” shall have the same meaning as provided in subdivision (2) of subsection (a) of section 14-149a.

(P.A. 80-292, S. 1; P.A. 81-174, S. 3; P.A. 99-268, S. 13; P.A. 00-169, S. 22.)

History: P.A. 81-174 amended the definition to include hoods, rear fenders and quarter panels and to remove floors from consideration as major component parts; P.A. 99-268 redefined “major component parts” to have the same meaning as provided in Sec. 14-149a(a)(2) and deleted the requirement that this definition apply to Sec. 53a-119b; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.

See Sec. 14-149 re procedure and penalty in cases involving mutilated or missing identification, engine or factory numbers.



Section 14-67i - (Formerly Sec. 21-16). Certificate of approval of location required. Exemption.

(a) No person, firm or corporation shall establish, operate or maintain a motor vehicle recycler’s yard or motor vehicle recycler’s business unless a certificate of approval of the location to be used therefor has been procured from the board or authority designated by local charter, regulation or ordinance in the town, city or borough wherein such yard or business is located or is proposed to be located, except that in any town or city having a zoning commission, combined planning and zoning commission and a board of appeals, such certificate shall be obtained from the board of appeals.

(b) The provisions of this section shall not apply to any public agency, as defined in section 7-339a, which acquires, collects, dismantles or disposes of junk or abandoned motor vehicles pursuant to a program of solid waste disposal, in accordance with the provisions of chapter 446d and the regulations of Connecticut state agencies, concerning the operation of motor vehicle recycler’s yards, provided this exemption shall not apply to any public agency which sells or distributes or exchanges for profit motor vehicle parts for reuse as such, and provided further, such public agency shall designate an employee to maintain accurate records of all motor vehicles received and processed. Such records shall include the make, year, serial number and, if available, the name and address of the person from whom each vehicle was received. A list containing the make, year and serial number of each such motor vehicle shall be sent to the Commissioner of Motor Vehicles on or before the last day of the month following the month during which such disposal occurred.

(1949 Rev., S. 4655; 1957, P.A. 438, S. 1; 1967, P.A. 415, S. 1; 1969, P.A. 712; 1971, P.A. 504, S. 1; P.A. 81-347, S. 1, 3; P.A. 90-229, S. 1; P.A. 96-167, S. 16; P.A. 03-184, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 71; P.A. 12-81, S. 10.)

History: 1967 act deleted requirement zoning board of appeals certify location “is not within an established district restricted against such uses”; 1969 act added Subsec. (b) re applicability of provisions to public agencies; 1971 act made provision re public agencies in Subsec. (b) Subdiv. (1), adding provision re required record-keeping and added Subdiv. (2) re intermediate processors; Sec. 21-16 transferred to Sec. 14-67i in 1981; P.A. 81-347 transferred procurement of certificate from zoning board of appeals to zoning commission and deleted reference to town manager’s power to grant certificates of approval for business location in Subsec. (a). P.A. 90-229 amended Subsec. (b)(1) to add to exemption for any public agency, which acquires, collects or disposes of junk vehicles pursuant to solid waste disposal program “in accordance with the provisions of chapter 446d and the regulations of Connecticut state agencies, concerning the operation of motor vehicle junk yards”; and Subsec. (b)(2) to limit exemption for intermediate processor to that which operates at a licensed facility; P.A. 96-167 amended Subsec. (a) to substitute motor vehicle recycler’s yard or recycler’s business for motor vehicle junk yard or junk business and amended Subsec. (b) to make changes consistent with provisions of Subsec. (a) and to substitute motor vehicle recycler’s license for motor vehicle junk yard license; P.A. 03-184 amended Subsec. (a) to replace requirement for approval of certificate by chief elected official or zoning commission with requirement that the certificate be obtained from the zoning commission, planning and zoning commission or other board or authority of the municipality; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) by replacing provision authorizing the zoning commission or planning and zoning commission to issue certificate of approval with provision that in any town or city with a zoning commission, combined planning and zoning commission and a board of appeals, such certificate shall be obtained from the board of appeals; P.A. 12-81 amended Subsec. (b) to delete former Subdiv. (2) re exemption for intermediate processor and make a conforming change, effective July 1, 2012.

Cited. 116 C. 460; 138 C. 613; 151 C. 706. Requires certificate of approval from local authorities before the issuance of licenses by Commissioner of Motor Vehicles. 144 C. 67. Purpose of licensing junk dealer. 145 C. 490. Function of board under section prior to 1967 amendment is twofold: To certify that location is not within a restricted area; and if not within such area, to conduct a public hearing to determine the suitability of the location in view of the factors set out in Sec. 21-17. 147 C. 469. If location is within restricted area, zoning board of appeals lacks authority to grant a variance or to hold a public hearing. Id. Appeal from decision of zoning appeals board allowed where no finding location was unsuitable for any reason specified in Sec. 21-17 had been made by board. 158 C. 244.

Cited. 24 CS 226.

Annotations to present section:

Cited. 233 C. 254; Id., 281.

Cited. 34 CA 402.



Section 14-67j - Intermediate processors. Permit and license required. License required to transport vehicles or parts processed by intermediate processors. Records of vehicles or parts received, dismantled or sold. Inspection. Regulations.

Section 14-67j is repealed, effective July 1, 2012.

(P.A. 80-292, S. 12; P.A. 82-169; P.A. 90-229, S. 2; P.A. 93-272, S. 2; P.A. 96-167, S. 17; P.A. 11-51, S. 134; P.A. 12-81, S. 56.)



Section 14-67k - (Formerly Sec. 21-17). Hearing on application. Fee.

Section 14-67k is repealed, effective October 1, 2003.

(1949 Rev., S. 4656; 1957, P.A. 438, S. 2; 1967, P.A. 415, S. 2; 1969, P.A. 179; P.A. 81-347, S. 2, 3; P.A. 03-184, S. 10.)



Section 14-67l - (Formerly Sec. 21-18). License and fees. General registration of motor vehicles. Documents to be issued to drivers of such motor vehicles. Compliance with environmental statutes and regulations.

(a) Upon receiving such certificate of approval, each applicant for a motor vehicle recycler’s license shall present such certificate to the Commissioner of Motor Vehicles, together with a fee of two hundred eighty dollars for the examination of the location or proposed location of each such motor vehicle recycler’s yard or business, and shall pay a license fee of seven hundred five dollars to said commissioner for each motor vehicle recycler’s yard or business. Except as provided in subsection (b) of this section, upon receipt of such certificate of approval, the payment of the required license fee and observance of regulations required, a license shall be issued by the commissioner provided, however, the commissioner may refuse to grant a license to a person, firm or corporation to engage in the business of operating a motor vehicle recycler’s yard if the applicant for such business license or an officer or major stockholder, if the applicant is a firm or corporation, has been convicted of a violation of any provision of laws pertaining to the business of a motor vehicle dealer or repairer, including a motor vehicle recycler, in the courts of the United States or of this state or any state of the United States, in accordance with the hearing requirements provided for in section 14-67p. Any license may be renewed on a biennial basis upon payment of a fee of seven hundred dollars. Each such licensee shall, instead of registering each motor vehicle owned by him, make application to the commissioner for a general distinguishing number and mark, and the commissioner may issue to the applicant a certificate of registration containing the distinguishing number and mark assigned to such licensee and, thereupon, each motor vehicle owned by such licensee shall be regarded as registered under such general distinguishing number and mark. No licensee may be issued more than three registrations under a general distinguishing number and mark in a year, unless he makes application for an additional registration to the commissioner, in such form and containing such information as he may require to substantiate such request. The commissioner may issue to each such licensee such additional registrations as he deems necessary. The licensee shall issue to each person driving such motor vehicle a document indicating that such person is validly entrusted with the vehicle, which document shall be carried in the motor vehicle. The commissioner shall determine the form and contents of this document. For the registration of each motor vehicle under a general distinguishing number and mark, the commissioner shall charge a fee at the rate of seventy dollars per year. Such licensee shall furnish financial responsibility satisfactory to the commissioner as defined in section 14-112. Such number plates may be used as provided for under section 14-67n.

(b) Each applicant for a recycler’s license shall be required to certify that, to the best of such applicant’s knowledge and belief, all the property to be used for the operation of the yard and business is in compliance with the provisions of all applicable provisions of title 22a and all regulations adopted by the Commissioner of Energy and Environmental Protection pursuant to the provisions of said title. Upon receipt of such certification and completed application, the Commissioner of Motor Vehicles shall notify the Commissioner of Energy and Environmental Protection. The notification shall include a statement of the location of the subject property and a legal description thereof. Within forty-five days of receipt of such notification, the Commissioner of Energy and Environmental Protection shall inform the Commissioner of Motor Vehicles if there is any reason to believe that the property that is proposed to be licensed is not in compliance with the above referenced statutory and regulatory requirements. If the Commissioner of Motor Vehicles is informed that there is any such reason to believe that the subject location is not in compliance with such requirements, said commissioner may (1) refuse to issue the license, or (2) issue the license subject to such conditions, including, but not limited to, the remediation of the conditions causing the suspected violation or violations, as are acceptable to the Commissioner of Energy and Environmental Protection.

(1949 Rev., S. 4658; 1953, S. 2333d; 1961, P.A. 581, S. 20; 1971, P.A. 649, S. 5; 1972, P.A. 223, S. 27; P.A. 73-200, S. 2; P.A. 81-108, S. 2; 81-372; P.A. 82-472, S. 41, 183; P.A. 83-489, S. 11, 17; P.A. 84-254, S. 44, 62; 84-391, S. 3, 8; P.A. 96-167, S. 18; P.A. 08-150, S. 10; P.A. 09-187, S. 18; P.A. 10-110, S. 43; P.A. 11-80, S. 1.)

History: 1961 act increased examination and license fees from $25 to $40 each and registration fee from $5 to $7 and changed technical language; 1971 act replaced reference to pairs of plates with reference to single plate; 1972 act increased initial license fee from $40 to $100 and increased renewal fee from $40 to $50; P.A. 73-200 added provision re grounds for refusal to grant license and replaced reference to Sec. 21-22 (later transferred to Sec. 14-67q) with reference to Sec. 21-19 (later transferred to Sec. 14-67n); Sec. 21-18 transferred to Sec. 14-67l in 1981; P.A. 81-108 required licensees to issue documents to persons entrusted with motor vehicles subject to general registration; P.A. 81-372 increased the fee for each number plate from $7 to $20; P.A. 82-472 made technical corrections; P.A. 83-489 increased fee for examination of location of junk yard or business from $40 to $80, increased license fee for junk yard or business from $100 to $200 and increased annual license renewal fee from $50 to $100; P.A. 84-254 increased the fees, scheduling the increases to take effect as of July first of 1985, 1989, 1991 and 1993; P.A. 84-391 limited the number of registrations under a general distinguishing number and mark issued to junk yard or junk business licensees and provided for the staggered renewal of such licenses and deleted provision whereby license period ended “the last day of February next following”; P.A. 96-167 substituted “motor vehicle recycler’s license” for “motor vehicle junk yard” or “junk business license” and “motor vehicle recycler’s yard” for “motor vehicle junk yard”; P.A. 08-150 designated existing provisions as Subsec. (a) and amended same to add exception re Subsec. (b) with respect to issuance of license by commissioner and delete obsolete provisions re scheduled fee increases, retaining $280 examination fee, $705 license fee, $350 license renewal fee and $70 number plate fee, and added Subsec. (b) re certificate of compliance with environmental statutes and regulations, review of subject property by Commissioner of Environmental Protection and authority of Commissioner of Motor Vehicles to refuse to issue license or issue license with conditions; P.A. 09-187 amended Subsec. (a) to replace provisions re annual license renewal and $350 renewal fee with provisions re biennial license renewal and $700 renewal fee, effective July 1, 2009; P.A. 10-110 amended Subsec. (a) to replace motor vehicle registration fee of $70 for each number plate furnished with registration fee at rate of $70 per year and to make technical changes, effective June 5, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

See Sec. 13a-123e re certificate of approval obtained from Transportation Commissioner for operation of junk yard or scrap metal processing facility.

Cited. 116 C. 461. Requires certificate of approval from local authorities before the issuance of licenses by Commissioner of Motor Vehicles. 144 C. 67. Cited. 147 C. 469.

Certificate cannot be refused under section for reasons usually associated with zoning. 14 CS 339. Cited. 24 CS 226.



Section 14-67m - (Formerly Sec. 21-18a). Record of vehicles or major component parts received, dismantled or sold. Inspection of records, vehicles, parts and premises. Receipt of certificate of title. Penalty.

(a) Each motor vehicle recycler licensee shall maintain a suitable office and keep accurate records of all motor vehicles or major component parts thereof received, dismantled or sold. Such records may be handwritten, typewritten or computer-generated. Such records, vehicles and parts shall be available for inspection during regular business hours by one or more representatives of the Department of Motor Vehicles, the Division of State Police within the Department of Emergency Services and Public Protection or any organized local police department. Such inspection shall include examination of the recycler’s premises to determine the accuracy of the required records. Such records shall include the make, year, engine number, if any, and identification number of each vehicle, the name and address of the person from whom each vehicle or part was received and to whom each vehicle or part was sold, if a sale occurred, and the date of such receipt and sale. The records shall be maintained for a period of two years after each receipt or sale. Twice a month, each such licensee shall mail to the Commissioner of Motor Vehicles a list of all motor vehicles received, stating the make, year, engine number, if any, and identification number of each such vehicle. The list, on a form approved by the commissioner, shall be mailed or delivered to the commissioner on or before the twentieth day of each month, covering the first fifteen days of that month, and on or before the fifth day of each month, covering the sixteenth through the last day of the preceding month. A recycler shall report the information contained on such lists to the National Motor Vehicle Title Information System under 49 USC Section 30504. Nothing in this subsection shall be construed to require the department to report any of such information to said title information system.

(b) No motor vehicle recycler licensee may receive a motor vehicle unless the licensee receives the vehicle’s certificate of title, if the vehicle is required to have title, or a copy of the vehicle’s certificate of title made by an insurance company pursuant to section 14-16c, at the time of receipt of the vehicle. Upon receipt of any such certificate or copy, such licensee shall stamp on it the word “JUNKED” in one-inch-high letters not to exceed three inches in length. Any certificate of title received, other than a title acquired for use in connection with the licensee’s business, shall accompany the list sent pursuant to subsection (a) of this section. Any such copy received shall be maintained for as long as the junk is on the licensee’s premises. If the Commissioner of Motor Vehicles determines that information concerning junked motor vehicles required to be reported by a licensee to the National Motor Vehicle Title Information System under 49 USC Sections 30501 to 30505, inclusive, and 28 CFR Sections 25.51 to 25.57, inclusive, is available to the department on a regular basis from the National Motor Vehicle Title Information System, the commissioner may discontinue the requirement that a licensee submit to the department (1) a list of vehicles or parts received, in accordance with the provisions of subsection (a) of this section, and (2) certificates of title or copies of such certificates, in accordance with the provisions of this subsection.

(c) The Commissioner of Motor Vehicles may adopt regulations in accordance with chapter 54, concerning the records required by this section.

(d) The commissioner may, after notice and hearing, impose a civil penalty of not less than one hundred dollars nor more than five hundred dollars for each offense on any person, firm or corporation who violates the provisions of this section.

(1959, P.A. 562, S. 1; P.A. 80-292, S. 8; P.A. 81-172, S. 8; 81-206, S. 2; P.A. 93-272, S. 3; P.A. 95-260, S. 12; P.A. 96-167, S. 19; P.A. 10-110, S. 10; P.A. 11-51, S. 134.)

History: P.A. 80-292 expanded provisions re records to include major component parts, required record of buyers of vehicle or parts to be kept, included among those with inspection rights representative of state or local police and department of public safety and required that records be mailed to commissioner of motor vehicles and added Subsecs. (b) to (d); Sec. 21-18a transferred to Sec. 14-67m in 1981; P.A. 81-172 reduced the required height of the word “junked” required to be stamped on certificates of title under Subsec. (b) from three inches to one inch and imposed restriction on length; P.A. 81-206 converted the criminal fines provided for in Subsec. (d) to civil penalties imposed by the commissioner; P.A. 93-272 amended Subsec. (a) by deleting provision which required that copy of the record of each vehicle or part sold to a scrap metal processor be delivered to the processor; P.A. 95-260 amended Subsec. (a) to eliminate requirement that licensee mail list of all motor vehicles dismantled to commissioner; P.A. 96-167 amended Subsecs. (a) and (b) to substitute motor vehicle recycler licensee for motor vehicle junk yard licensee and to delete references to “junk yard” and added in Subsec. (a) statement that records may be handwritten, typewritten or computer-generated; P.A. 10-110 amended Subsec. (a) to require recycler to report information on lists to National Motor Vehicle Title Information System and to provide that nothing in Subsec. shall be construed to require department to report any such information to said system, and amended Subsec. (b) to provide if commissioner determines information re junked vehicles required to be reported by licensee to said system is regularly available to department from said system, commissioner may discontinue requirement that licensee submit list of vehicles, parts received and title certificates, effective June 5, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.

Cited. 35 CA 455.

Subsec. (b):

Cited. 35 CA 455.



Section 14-67n - (Formerly Sec. 21-19). Use of general registration restricted. Number plates for motor vehicles being towed. Fees.

(a) No motor vehicle recycler licensee shall rent or allow or cause to be rented, or operate or allow or cause to be operated for hire, or use or allow or cause to be used for the purpose of conveying passengers or merchandise or freight for hire, any motor vehicle registered under a general distinguishing number or mark. Such plates as are issued to a licensee may be used in connection with such licensee’s business for the purpose of towing vehicles to such licensee’s place of business, for use on the vehicle being towed, for use on commercial vehicles carrying motor vehicles or parts thereof to such licensee’s place of business for the purpose of dismantling, and for carrying parts of motor vehicles or motor vehicle scrap from such place of business to the place of sale or disposition. The licensee may use such plates for personal use on vehicles owned by such licensee.

(b) A motor vehicle recycler licensee may apply to the commissioner for a general distinguishing number and number plate for the purpose of displaying such number plate on a motor vehicle being towed in connection with such licensee’s business. The commissioner shall charge a fee to cover the cost of the issuance and renewal of such number plates.

(1957, P.A. 343; P.A. 96-167, S. 20; P.A. 00-169, S. 20.)

History: Sec. 21-19 transferred to Sec. 14-67n in 1981; P.A. 96-167 substituted “motor vehicle recycler licensee” for “junk yard licensee” and deleted reference to “junk yard”; P.A. 00-169 designated existing section as Subsec. (a) and made technical changes for the purposes of gender neutrality and added Subsec. (b) re general distinguishing number and number plate for use by motor vehicle recycler licensee when towing a motor vehicle.



Section 14-67o - (Formerly Sec. 21-20). Revocation of license upon sale or transfer of business.

Any license issued by the Commissioner of Motor Vehicles under the provisions of this subpart (H) shall be revoked by, and surrendered to, said commissioner upon the sale, transfer or conveyance of any such motor vehicle recycler’s yard or business.

(1949 Rev., S. 4662; P.A. 96-167, S. 21.)

History: Sec. 21-20 transferred to Sec. 14-67o in 1981; P.A. 96-167 substituted “motor vehicle recycler’s yard” for “licensed junk yard”; (Revisor’s note: In 2003 the reference to “subdivision (H)” was changed editorially by the Revisors to “subpart (H)” for clarity of reference).



Section 14-67p - (Formerly Sec. 21-21). Suspension or revocation for violation.

Any license issued by the Commissioner of Motor Vehicles under the provisions of this subpart (H) shall be suspended by, and surrendered to, said commissioner, when, after notice and hearing, it is determined that the licensee has violated any provision of this subpart (H), or of any other statute pertaining to his business as a licensee.

(1957, P.A. 341.)

History: Sec. 21-21 transferred to Sec. 14-67p in 1981; (Revisor’s note: In 2003 the references to “subdivision (H)” were changed editorially by the Revisors to “subpart (H)” for clarity of reference).



Section 14-67q - (Formerly Sec. 21-22). Commissioner may impose conditions concerning establishment and maintenance of yards.

The Commissioner of Motor Vehicles or his representative shall examine the location or proposed location of each motor vehicle recycler’s yard or business and said commissioner may make reasonable regulations concerning and applicable to the establishment, operation or maintenance of such yards or businesses as are essential to the safety and general welfare of the public, and no license for any such yard or business shall be issued or renewed until such regulations have been complied with. Upon violation of any of the regulations established under the provisions of this section, the commissioner, after notice to such violator and giving him opportunity to be heard, may revoke the license issued or any renewal thereof.

(1949 Rev., S. 4657; 1967, P.A. 854, S. 1; P.A. 96-167, S. 22.)

History: 1967 act deleted restriction that locations to be examined by commissioner be adjacent to highways, extended purview of statute to renewal of licenses and changed technical language; Sec. 21-22 transferred to Sec. 14-67q in 1981; P.A. 96-167 substituted “recycler’s yard” for “junk yard”.

Cited. 116 C. 462.



Section 14-67r - (Formerly Sec. 21-22a). Fencing.

Each new location of a motor vehicle recycler’s yard shall be completely surrounded with a solid fence at least eight feet high with a suitable gate which shall be closed and locked except during the working hours of such yard. All unregistered motor vehicles, used parts, old iron, metal, glass, paper, and any other material which may have been parts of such vehicles shall be enclosed within this location. Any dismantling of material or cutting up of parts of such vehicles must be carried on within this enclosure.

(1959, P.A. 562, S. 2; 1972, P.A. 37, S. 2; P.A. 96-167, S. 23.)

History: 1972 act deleted reference to burning material and permits for such burning; Sec. 21-22a transferred to Sec. 14-67r in 1981; P.A. 96-167 substituted “recycler’s yard” for “junk yard” and made a technical change.



Section 14-67s - (Formerly Sec. 21-23). Ordinances creating restricted districts.

For the purpose of promoting the health, safety and general welfare of municipalities and governmental subdivisions in the state; for the purpose of conserving the value of buildings and encouraging the most appropriate use of land; for the purpose of providing for the public health, comfort and general welfare in living and working conditions; for the purpose of facilitating highway development and transportation and for the purpose of regulating and restricting unsightly and detrimental developments tending to depreciate the value of property and obstruct progressive improvements in such municipalities and governmental subdivisions, the legislative body of any town, city or borough, in addition to powers conferred by the statutes or special acts upon such towns, cities or boroughs or the respective officials thereof, may enact ordinances creating restricted districts within which any motor vehicle recycler’s yard or motor vehicle recycler’s business shall not be permitted to be established; provided, in any town, city or borough having a zoning commission or town or city planning commission or board, such zoning commission, planning commission or board shall have the authority to create such restricted districts by the adoption of appropriate rules, orders or regulations, and provided any ordinances, bylaws or regulations adopted prior to October 1, 1957, under the provisions of section 4654 of the general statutes, revision of 1949, otherwise valid except that they were not adopted pursuant to the procedure provided in this section, shall remain valid until altered or repealed under the provisions of this section.

(1949 Rev., S. 4654; 1957, P.A. 13, S. 90; P.A. 96-167, S. 24.)

History: Sec. 21-23 transferred to Sec. 14-67s in 1981; P.A. 96-167 substituted “recycler’s yard” and “recycler’s business” for “junk yard” and “junk business”.

Cited. 116 C. 462; 145 C. 469. Regulation permissible if a business, by its very nature, is dangerous to the public. Id., 490. Absent adoption of regulation prohibiting junk yards in area plaintiff wished to use for expansion of existing motor vehicle junk yard, zoning board of appeals could not withhold permission. 158 C. 244.

Applies to “motor vehicle junk business” or “motor vehicle junk yard” in a fenced-in area. 12 CS 70. Cited. 24 CS 226.



Section 14-67t - (Formerly Sec. 21-24). Publication of ordinances.

Any ordinance, order, rule or regulation creating a restricted district or districts within which any motor vehicle recycler’s yard or business shall not be located or established under the provisions of this subpart (H) shall, forthwith, be filed with the clerk of the municipality and said clerk shall, within ten days thereafter, cause such ordinance to be published once in a newspaper having a circulation in such municipality.

(1949 Rev., S. 4659; P.A. 96-167, S. 25.)

History: Sec. 21-24 transferred to Sec. 14-67t in 1981; P.A. 96-167 substituted “recycler’s yard” for “junk yard”; (Revisor’s note: In 2003 the reference to “subdivision (H)” was changed editorially by the Revisors to “subpart (H)” for clarity of reference).



Section 14-67u - (Formerly Sec. 21-25). Appeal.

Any person, firm or corporation aggrieved by the action of any local officials, zoning commission or board, taken pursuant to the provisions of this subpart (H), may, within thirty days from the date of the action complained of and upon giving bond in the sum of one hundred and fifty dollars, appeal to the superior court for the judicial district within which such town, city or borough is situated, and any person, firm or corporation aggrieved by any action of the Commissioner of Motor Vehicles or his authorized representative, taken pursuant to said provisions, may, within said time of thirty days and upon giving such bond, appeal to the superior court for the judicial district of Hartford, in the same manner as is provided for appeals in civil actions. Upon any such appeal, said court shall make such order in relation to the action appealed from as it deems equitable.

(1949 Rev., S. 4660; P.A. 76-436, S. 444, 681; P.A. 78-280, S. 1, 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties and replaced Hartford county with judicial district of Hartford-New Britain; Sec. 21-25 transferred to Sec. 14-67u in 1981; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; (Revisor’s note: In 2003 the reference to “subdivision (H)” was changed editorially by the Revisors to “subpart (H)” for clarity of reference).

Cited. 116 C. 461.



Section 14-67v - (Formerly Sec. 21-26). Penalty. Injunction to restrain violation.

Any person, or any officer or agent of any firm or corporation, who establishes, operates or maintains a motor vehicle recycler’s yard or motor vehicle recycler’s business in any location within a restricted district created under the provisions of this subpart (H), or establishes, operates or maintains such yard or business without procuring such certificate of approval from the local authority, or transports or hauls any motor vehicle or used parts of a motor vehicle in violation of any provision of this subpart (H) or violates any provision of this subpart (H), shall be guilty of a class C misdemeanor. Each day of such establishment, operation or maintenance in violation of this section shall constitute a separate offense. The Commissioner of Motor Vehicles may, after notice and hearing, impose a civil penalty of not more than two thousand dollars on any person, firm or corporation that establishes, operates or maintains such yard or business, uses the title “motor vehicle recycler” or advertises or holds itself out as a motor vehicle recycler without a license. In addition to the penalties herein prescribed, the Commissioner of Motor Vehicles or the local authority, upon a violation of any of the provisions of this subpart (H), may bring an application to the superior court for the judicial district where such yard or business is located to enjoin a further operation or maintenance of such yard or business and to abate the same as a public nuisance. Said court may, upon finding such yard or business has been established, operated or maintained in violation of the provisions of this subpart (H), issue such injunction as it deems equitable and make such order for the discontinuance or abatement of such yard or business as a nuisance as it finds to be necessary, including authorization to the Commissioner of Motor Vehicles to enter such yard or business to eliminate, at the expense of the defendant, the conditions which constitute the violation of any provision of this subpart (H).

(1949 Rev., S. 4661; 1957, P.A. 438, S. 3; 1967, P.A. 854, S. 3; P.A. 76-436, S. 445, 681; P.A. 78-280, S. 1, 2, 127; P.A. 82-303, S. 2; P.A. 90-229, S. 3; P.A. 96-167, S. 26; P.A. 09-243, S. 3; P.A. 12-80, S. 162; 12-81, S. 11.)

History: 1967 act added that court order may include authorization for commissioner to enter yard or business to eliminate conditions constituting violation at expense of defendant; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial district, effective July 1, 1978; P.A. 78-280 deleted reference to counties; Sec. 21-26 transferred to Sec. 14-67v in 1981; P.A. 82-303 imposed a civil penalty of not more than $2,000 for operating a junk yard or business without a license; P.A. 90-229 applied criminal penalties to any person who establishes, operates or maintains an intermediate processor, or transports or hauls any vehicle or parts, in violation of Subdiv. (H); P.A. 96-167 substituted “recycler’s yard” and “recycler’s business” for “junk yard” and “junk business” and made technical changes; (Revisor’s note: In 2003 the references to “subdivision (H)” were changed editorially by the Revisors to “subpart (H)” for clarity of reference); P.A. 09-243 applied civil penalty to any person, firm or corporation that uses the title “motor vehicle recycler” or advertises or holds itself out as a motor vehicle recycler without a license and made a technical change; P.A. 12-80 changed penalty from a fine of not more than $100 or imprisonment of not more than 90 days or both to a class C misdemeanor and made a technical change; P.A. 12-81 deleted provision re person, officer or agent who establishes, operates or maintains an intermediate processor, effective July 1, 2012.

Cited. 116 C. 461. The interpretation of chapter by commissioner who must enforce it is entitled to great weight. 145 C. 490.

Cited. 24 CS 223.

Annotations to present section:

Cited. 233 C. 254; Id., 281.



Section 14-67w - (Formerly Sec. 21-26a). Scrap metal processors exempted. Receipt of motor vehicles. Required information. Inspection of premises and records. Retention of records. Regulations.

(a) Except as herein provided, the provisions of this subpart (H) shall not apply to any scrap metal processor. “Scrap metal processor” shall include any place of business and any place of deposit which has facilities for preparing and processing iron, steel and nonferrous metals into a form suitable for remelting by a foundry, steel mill or other remelter, and which does not buy or receive motor vehicles from any person, firm or corporation, except the holder of a motor vehicle recycler’s license pursuant to section 14-67l, or a public agency exempt from the provisions of said section pursuant to subsection (b) of section 14-67i, and which does not sell automobile parts for reuse as parts. Any scrap metal processor who retains on his premises for a period in excess of thirty days any motor vehicle junk which has not been processed into a form suitable for remelting as provided in this section shall be deemed to be operating or maintaining a motor vehicle recycler’s business or motor vehicle recycler’s yard, as defined in section 14-67g, and shall be subject to the provisions of section 14-67v.

(b) No scrap metal processor shall receive any motor vehicle unless such processor receives the following information: The make of the motor vehicle, the year the motor vehicle was manufactured, the engine number of the motor vehicle, if any, the identification number of the motor vehicle and the name and address of the person from whom such vehicle was received. If any sale of the motor vehicle occurred, the processor shall be given the date of the receipt and sale for the motor vehicle. The provisions of this subsection shall not apply to a licensed motor vehicle recycler’s business or motor vehicle recycler’s yard, as defined in section 14-67g, which is delivering a motor vehicle that has been dismantled, crushed or conditioned for scrap metal processing to a scrap metal processor.

(c) The premises of each scrap metal processor utilized for processing motor vehicle junk and the records provided to each such processor pursuant to the provisions of section 14-67m shall be available for inspection during regular business hours by one or more representatives of the Department of Motor Vehicles, the Division of State Police within the Department of Emergency Services and Public Protection or any organized local police department. Each such record shall be retained by each scrap metal processor for a period of two years after receipt of such record.

(d) The Commissioner of Motor Vehicles may adopt regulations, in accordance with chapter 54, concerning the records required by this section and the processing of motor vehicle junk to prevent the removal of vehicle identification numbers.

(1967, P.A. 887, S. 2; 1969, P.A. 514, S. 2; 1971, P.A. 504, S. 2; P.A. 80-292, S. 9; P.A. 93-272, S. 4; May 25 Sp. Sess. P.A. 94-1, S. 71, 130; P.A. 96-167, S. 27; P.A. 11-51, S. 134; P.A. 12-81, S. 12, 22.)

History: 1969 act added provisions re consideration of processor who retains motor vehicle junk for more than 30 days without processing it into form suitable for remelting as operator of motor vehicle junk business or yard; 1971 act replaced “whole cars” with “motor vehicles” and excepted public agencies and intermediate processors from definition; P.A. 80-292 added Subsecs. (b) to (d); Sec. 21-26a transferred to Sec. 14-67w in 1981; P.A. 93-272 replaced former Subsec. (b) requiring processor to obtain records for each vehicle obtained as junk with a new Subsec. (b) specifying precise information to be received and providing exception to its provisions; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (b) by making technical changes, effective July 1, 1994; P.A. 96-167 amended Subsec. (a) to substitute recycler’s license for junk yard license and amended Subsecs. (a) and (b) to substitute recycler’s business and recycler’s yard for junk business and junk yard; (Revisor’s note: In 2003 the reference in Subsec. (a) to “subdivision (H)” was changed editorially by the Revisors to “subpart (H)” for clarity of reference); pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011; P.A. 12-81 amended Subsec. (a) to delete reference to intermediate processor exempt pursuant to Sec. 14-67i(b) and amended Subsec. (c) to delete reference to Sec. 14-67j, effective July 1, 2012.



Section 14-68 - Definitions.

Terms used in this part shall be construed in accordance with section 14-1 and as follows:

(a) “Drivers’ school” means the business of giving instruction, for compensation, in the driving of private passenger motor vehicles and does not include training of professional drivers of motor vehicles other than private passenger motor vehicles;

(b) “Fraudulent practice” includes but is not limited to (1) any conduct or representation tending to give the impression that a license to operate a motor vehicle or any other license, registration or service granted by the commissioner may be obtained by any means other than the means prescribed by law or (2) furnishing or obtaining the same by illegal or by improper means or (3) requesting, accepting, exacting or collecting money for such purpose.

(1957, P.A. 507, S. 1; 1967, P.A. 531, S. 1.)

History: 1967 act redefined “drivers’ school” to specifically exclude schools training professional drivers of vehicles other than private passenger vehicles.



Section 14-69 - License to conduct a drivers’ school. Penalty.

(a) No person shall engage in the business of conducting a drivers’ school without being licensed by the Commissioner of Motor Vehicles. An application for a license shall be in writing and shall contain such information as the commissioner requires. Each applicant for a license shall be fingerprinted before such application is approved. The commissioner shall subject each applicant for a license to state and national criminal history records checks conducted in accordance with section 29-17a, and a check of the state child abuse and neglect registry established pursuant to section 17a-101k. If any such applicant has a criminal record or is listed on the state child abuse and neglect registry, the commissioner shall make a determination of whether to issue a license to conduct a drivers’ school in accordance with the standards and procedures set forth in section 14-44 and the regulations adopted pursuant to said section. If the application is approved, the applicant shall be granted a license upon the payment of a fee of seven hundred dollars and a deposit with the commissioner of cash or a bond of a surety company authorized to do business in this state, conditioned on the faithful performance by the applicant of any contract to furnish instruction, in either case in such amount as the commissioner may require, such cash or bond to be held by the commissioner to satisfy any execution issued against such school in a cause arising out of failure of such school to perform such contract. For each additional place of business of such school, the commissioner shall charge a fee of one hundred seventy-six dollars, except if the licensee opens an additional place of business with one year or less remaining on the term of its license, the commissioner shall charge a fee of eighty-eight dollars for each such additional place of business for the year or any part thereof remaining on the term of such license. No license shall be required in the case of any board of education, or any public, private or parochial school, which conducts a course in driver education established in accordance with sections 14-36e and 14-36f. A license so issued shall be valid for two years. The commissioner shall issue a license certificate or certificates to each licensee, one of which shall be displayed in each place of business of the licensee. In case of the loss, mutilation or destruction of a certificate, the commissioner shall issue a duplicate upon proof of the facts and the payment of a fee of twenty dollars.

(b) The biennial fee for the renewal of a license shall be seven hundred dollars and the biennial renewal fee for each additional place of business shall be one hundred seventy-six dollars, except if the licensee opens an additional place of business with one year or less remaining on the term of its license, the commissioner shall charge a fee of eighty-eight dollars for each such additional place of business for the year or any part thereof remaining on the term of such license. If the commissioner has not received a complete renewal application and all applicable renewal fees on or before the expiration date of an applicant’s license, the commissioner shall charge such applicant, in addition to such renewal fees, a late fee of seven hundred dollars.

(c) Any person who engages in the business of conducting a drivers’ school without being licensed in accordance with this section shall be guilty of a class B misdemeanor.

(1957, P.A. 507, S. 2; 1967, P.A. 406; 531, S. 2; 778; 1971, P.A. 95; P.A. 84-254, S. 45, 62; P.A. 03-265, S. 10; P.A. 04-143, S. 21; 04-182, S. 9; P.A. 10-110, S. 38; P.A. 11-213, S. 24; P.A. 12-81, S. 46; June 12 Sp. Sess. P.A. 12-2, S. 125; P.A. 13-271, S. 27.)

History: 1967 acts provided for charge of $25 for each additional place of business, excluded from license requirements persons or schools providing instruction in operation of vehicles other than passenger vehicles and under the jurisdiction of the state board of education pursuant to Sec. 10-8, and added provision re cash or bond security; 1971 act raised cost of duplicate certificate from $1 to $2; P.A. 84-254 increased the fees, scheduling the increases to take effect as of July first of 1985, 1989, 1991 and 1993; P.A. 03-265 deleted provisions re fees applicable before July 1, 1993, and replaced provisions re waiver of license for board of education or school conducting driver education course approved by the State Board of Education or person or school under jurisdiction of said board with provisions re waiver of license for board of education or school conducting driver education course “established in accordance with sections 14-36e and 14-36f”; P.A. 04-143 provided that fee for license to conduct a drivers’ school is $350 and fee for replacement license is $7, effective May 21, 2004; P.A. 04-182 increased fee for duplicate certificate to $20, effective July 1, 2004; P.A. 10-110 designated existing provisions as Subsec. (a) and amended same to require criminal history records checks and check of state child abuse and neglect registry for drivers’ school license or license renewal applicant, delete provision re annual renewal fee and deposit of security and make technical changes, and added Subsec. (b) establishing annual renewal fee for license and for each additional place of business and late fee, effective July 1, 2010; P.A. 11-213 deleted provisions re renewal of license in Subsec. (a) and added Subsec. (c) re penalty for conduct of school without license, effective July 1, 2011; P.A. 12-81 amended Subsec. (b) to change license renewal fee from $350 annually to $700 biennially, change renewal fee for each additional place of business from $88 annually to $176 biennially and increase late fee from $350 to $700; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to change license fee from $350 to $700, change fee for each additional place of business from $88 to $176 and change term of license from 1 year to 2 years; P.A. 13-271 amended Subsecs. (a) and (b) to add provisions re fee of $88 for additional place of business opened by licensee with one year or less remaining on the term of license, effective July 1, 2013.



Section 14-70 - Grounds for denial of application.

The commissioner may deny the application of any person for a license if he determines that: (a) Such applicant has made a material false statement or concealed a material fact in connection with his application; (b) such applicant, any officer, director, stockholder or partner, or any other person directly or indirectly interested in the business, was the former holder of a license under this part, or was an officer, director, stockholder or partner in a corporation or partnership which held a license under this part, which license was revoked or suspended by the commissioner; (c) such applicant or any officer, director, stockholder, partner, employee or any other person directly or indirectly interested in the business has failed to furnish satisfactory evidence of good moral character, reputation and fitness or is an employee of the Department of Motor Vehicles; (d) such applicant does not have a place of business; (e) such applicant is not the true owner of the drivers’ school; or (f) the application is not accompanied by a certificate from the applicant’s insurance carrier in such form as the commissioner shall prescribe showing that each motor vehicle used by such school has been insured for at least the minimum amounts required by subsection (a) of section 14-112 and such certificate shall stipulate that the insurance shall not be cancelled except upon ten days’ written notice to the commissioner.

(1957, P.A. 507, S. 3; 1967, P.A. 213, S. 3; 1971, P.A. 533.)

History: 1967 act replaced specific insurance requirements in Subdiv. (f) with general statement that application must be accompanied by evidence that vehicles used be insured “for at least the minimum amounts required by subsection (a) of section 14-112”; 1971 act required certificate from insurance carrier rather than “evidence” of insurance and specified that certificate must state cancellation procedure re notice to commissioner.



Section 14-71 - Schedule of rates to be filed.

The applicant for a license to operate a drivers’ school shall file with the commissioner a schedule of rates charged for services involved in the instruction of drivers. If such rates are changed, he shall file an amended schedule.

(1957, P.A. 507, S. 4.)



Section 14-72 - Suspension, revocation or refusal to renew school license.

The commissioner may suspend, revoke or refuse to renew any school license if: (a) The licensee has made a material false statement or concealed a material fact in connection with the application for a license or the renewal thereof; (b) the licensee has failed to comply with any of the provisions of this part or any of the regulations of the commissioner; (c) the licensee or any partner or officer of such licensee has been guilty of fraud or fraudulent practices in relation to the business conducted under the license, or guilty of inducing another person to resort to fraud or fraudulent practices in relation to securing for himself or another a license to drive a motor vehicle; (d) the licensee has failed to maintain satisfactory insurance to meet damage claims as required by section 14-70.

(1957, P.A. 507, S. 5.)



Section 14-73 - Instructor’s license. Master instructor’s license. Regulations.

(a) No person shall be employed by any such school licensee to give instruction in driving a motor vehicle unless such person is licensed to act as an instructor by the commissioner.

(b) Application for an instructor’s license shall be in writing and shall contain such information as the commissioner requires. Each applicant for a license shall be fingerprinted and shall furnish evidence satisfactory to the commissioner that such applicant (1) is of good moral character considering such person’s state and national criminal history records checks conducted in accordance with section 29-17a, and record, if any, on the state child abuse and neglect registry established pursuant to section 17a-101k. If any applicant for a license or the renewal of a license has a criminal record or is listed on the state child abuse and neglect registry, the commissioner shall make a determination of whether to issue or renew an instructor’s license in accordance with the standards and procedures set forth in section 14-44 and the regulations adopted pursuant to said section; (2) has held a license to drive a motor vehicle for the past four consecutive years and has a driving record satisfactory to the commissioner, including no record of a conviction or administrative license suspension for a drug or alcohol-related offense during such four-year period; (3) has had a recent medical examination by a physician licensed to practice within the state and the physician certifies that the applicant is physically fit to operate a motor vehicle and instruct in driving; (4) has received a high school diploma or has an equivalent academic education; and (5) has completed an instructor training course of forty-five clock hours given by a school or agency approved by the commissioner, except that any such course given by an institution under the jurisdiction of the board of trustees of the Connecticut State University System shall be approved by the commissioner and the State Board of Education. During the period of licensure, an instructor shall notify the commissioner, within forty-eight hours, of an arrest or conviction for a misdemeanor or felony, or an arrest, conviction or administrative license suspension for a drug or alcohol-related offense.

(c) The commissioner may deny the application of any person for an instructor’s license if he determines that the applicant has made a material false statement or concealed a material fact in connection with his application for the instructor’s license.

(d) The commissioner shall conduct such written, oral and practical examinations as he deems necessary to determine whether an applicant has sufficient skill in the operation of motor vehicles to ensure their safe operation, a satisfactory knowledge of the motor vehicle laws and the ability to impart such skill and knowledge to others. If the applicant successfully completes the examinations and meets all other requirements of this section, the commissioner shall issue an instructor’s license to such applicant. The license shall be valid for use only in connection with a drivers’ school or schools licensed pursuant to section 14-69. If the applicant fails the examination, such applicant may apply for reexamination after five days. The license and the license renewal shall be valid for two years.

(e) The licensee shall be reexamined periodically in accordance with standards specified in regulations adopted under section 14-78. Persons licensed for the first time as instructors shall, in the three years following their initial licensure, attend seminars, annually, in traffic safety sponsored by the Department of Motor Vehicles or take an advanced instructor course of not less than forty-five clock hours in traffic safety approved by the commissioner. Proof of compliance with the requirement for attendance at seminars or the taking of instruction shall be made before license renewals are issued. The seminars shall be self-sustaining.

(f) The commissioner may establish, by regulations adopted in accordance with the provisions of chapter 54, standards and procedures for the training and licensing of master instructors who are qualified to train driving instructors. The provisions of subsection (b) of this section and section 14-74 shall apply to master instructors.

(g) The fee for an instructor’s license, or for any renewal thereof, shall be one hundred dollars. The fee for a master instructor’s license, or for any renewal thereof, shall be two hundred dollars. If the commissioner has not received a complete renewal application and fee on or before the expiration date of an applicant’s license, such applicant shall be charged, in addition to the renewal fee, a late fee in an amount equal to the fee for such applicant’s license.

(h) Any person who is not licensed in accordance with this section shall be guilty of a class B misdemeanor if such person: (1) Engages in the business of providing, for compensation, instruction in driving a motor vehicle; or (2) is employed by a drivers’ school to give instruction in driving a motor vehicle.

(1957, P.A. 507, S. 6; 1971, P.A. 456, S. 1; 1972, P.A. 127, S. 19; P.A. 73-252; P.A. 76-379; P.A. 78-355, S. 2; P.A. 83-587, S. 28, 96; P.A. 84-254, S. 46, 62; 84-429, S. 27; 84-546, S. 42, 173; P.A. 86-90, S. 2; P.A. 91-256, S. 65, 69; P.A. 02-70, S. 31; P.A. 04-182, S. 10; P.A. 08-150, S. 11; P.A. 10-110, S. 39; P.A. 11-213, S. 25; P.A. 12-81, S. 43; P.A. 13-271, S. 28.)

History: 1971 act expanded requirements re qualifications and licensure of driving instructors adding to requirements that applicant never have been convicted of crime involving moral turpitude, have had recent medical exam, have high school diploma or its equivalent and have completed instructor training course and elaborating on examination, reexamination, annual course requirements etc.; 1972 act changed minimum age requirement from 21 to 18 reflecting change in age of majority; P.A. 73-252 replaced requirement that instructors take courses in traffic safety annually until 80 hours completed in first four years following licensure with requirement that they take advanced instructor course of at least 45 hours during three years following licensure; P.A. 76-379 amended Subsec. (a)(6) to allow courses approved by motor vehicle commissioner or state board of education rather than by both and added exception re approval by both for courses given by state college; P.A. 78-355 amended Subsec. (a)(6) to delete reference to state board of education approval except with regard to state college programs, amended Subsec. (c) to allow option of taking advanced course or attending annual seminars in traffic safety; P.A. 83-587 substituted reference to institution governed by Connecticut State University board of trustees for “state college” in Subsec. (a); P.A. 84-254 amended Subsec. (e) to increase periodically the fee from $3 to $10.75 as of July 1, 1993; P.A. 84-429 relettered Subsecs., rephrased provisions, deleted obsolete provisions re instructors issued licenses before January 1, 1972, and made other technical changes; P.A. 84-546 made technical changes to Subsec. (a) to clarify reference to “state board of education”; P.A. 86-90 amended Subsec. (b) to require applicant for instructor’s license to hold operator’s license for past four consecutive years, rather than past two years, and to eliminate reference to age of such applicant; P.A. 91-256 made a technical change in Subsec. (b); P.A. 02-70 amended Subsec. (e) to require that the licensee be reexamined periodically in accordance with standards specified in regulations adopted under Sec. 14-78, in lieu of reexamination prior to issuance of a renewal of license or at any time during the license period, and to delete “after January 1, 1972”; P.A. 04-182 amended Subsec. (f) to increase fee for instructor’s license to $50 and delete provision re past fee increases, effective July 1, 2004; P.A. 08-150 amended Subsec. (b)(1) to delete provision re evidence that applicant “has never been convicted of a crime involving moral turpitude” and add provision re person’s “criminal record and record, if any, on the state child abuse and neglect registry established pursuant to section 17a-101k, as obtained and reviewed by the commissioner in accordance with the standards of section 14-44”, amended Subsec. (b)(2) to add “including no record of a conviction for a drug or alcohol-related offense during such four-year period”, amended Subsec. (d) to add “and meets all other requirements of this section” and made technical changes; P.A. 10-110 amended Subsec. (b) to require fingerprinting of applicant, to replace consideration of criminal record with consideration of state and national criminal history records checks and require decision re issuance or renewal to persons with criminal records or listed on abuse and neglect registry to be made in accordance with Sec. 14-44 and regulations in Subdiv. (1), to add administrative license suspension in Subdiv. (2) and to require instructor to notify commissioner of arrest or conviction for misdemeanor or felony, or arrest, conviction or administrative license suspension for drug or alcohol-related offense, amended Subsec. (d) to allow application for reexamination after 1 month, instead of 3 months, and to change licensure and validity from calendar year to 1 year, added new Subsec. (f) to authorize adoption of regulations re master instructors and to make Subsec. (b) and Sec. 14-74 applicable to such instructors, redesignated existing Subsec. (f) as Subsec. (g) and amended same to establish fee for issuance or renewal of master instructor’s license and late fee, and made technical changes in Subsecs. (b) and (d); P.A. 11-213 added Subsec. (h) re penalty for provision of instruction without license, effective July 1, 2011; P.A. 12-81 amended Subsec. (d) to change term of license and license renewal from 1 year to 2 years and amended Subsec. (g) to change fee for instructor’s license and renewal from $50 to $100 and for master instructor’s license and renewal from $100 to $200; P.A. 13-271 amended Subsec. (d) to make license valid for use in connection with a drivers’ school licensed pursuant to Sec. 14-69, rather than valid only with business of school listed on license, and to allow application for reexamination after 5 days instead of 1 month, effective July 1, 2013.



Section 14-74 - Suspension, revocation or refusal to renew instructor’s license.

The commissioner may suspend, revoke or refuse to renew any instructor’s license if: (1) The licensee has made a material false statement or concealed a material fact in connection with his application for the license or any renewal thereof; (2) the licensee has failed to comply with any of the provisions of this part or any of the regulations adopted by the commissioner, in accordance with the provisions of chapter 54, pursuant to this part; or (3) the licensee has been guilty of fraud or fraudulent practices in relation to securing for himself or another a license to drive a motor vehicle.

(1957, P.A. 507, S. 7; P.A. 10-110, S. 40.)

History: P.A. 10-110 authorized commissioner to revoke license, deleted provision re regulations establishing instructional standards of procedure, added provisions re regulations adopted in accordance with chapter 54, and redesignated Subdivs. (a), (b) and (c) as Subdivs. (1), (2) and (3), effective June 5, 2010.



Section 14-75 - Revocation or suspension of license after renewal.

Notwithstanding the renewal of a school or instructor’s license, the commissioner may revoke or suspend such license for any violation of this part occurring during any prior license period.

(1957, P.A. 507, S. 8.)



Section 14-76 - Hearing for reinstatement or renewal. Appeal.

Any person whose license to conduct a drivers’ school or any person whose license to give instruction in such schools has been suspended or revoked or the renewal thereof refused may request a hearing for reinstatement or renewal of the license. Such request shall be in writing addressed to the commissioner and shall be acted upon as soon as possible. The commissioner shall have the power to subpoena witnesses, administer oaths to witnesses and take testimony of any person or cause his deposition to be taken. If such request is denied, such person may appeal from the decision of the commissioner as provided by section 14-134.

(1957, P.A. 507, S. 9.)



Section 14-77 - Records of licensee.

Each licensee shall keep such records as the commissioner requires. The records of the licensee shall be open to the inspection of the commissioner at all times during reasonable business hours.

(1957, P.A. 507, S. 10.)



Section 14-78 - Regulations for conduct of drivers’ schools and instructor license requirements. Limited license.

The commissioner may adopt regulations, in accordance with chapter 54, for (1) the conduct of drivers’ schools, including, but not limited to, requirements as to the inspection of the vehicles used by the drivers’ schools in the conduct of their business, instructional standards and procedures, including instruction of not less than fifteen minutes concerning the responsibilities of an operator of a motor vehicle under subsection (b) of section 14-223 and the penalty for a violation of the provisions of said subsection (b), instruction concerning highway work zone safety and the responsibilities of an operator of a motor vehicle under section 14-212d, the posting of rates charged for instruction, and the general form in which records shall be kept concerning persons under instruction and those who have completed their course of instruction, and (2) the establishment of requirements for a person to receive a license as an instructor in accordance with section 14-73. On and after October 1, 2010, the commissioner shall not issue a license that is limited to classroom instruction. Any person who was issued such limited license prior to October 1, 2010, may maintain and renew such license.

(1957, P.A. 507, S. 11; P.A. 99-171, S. 3, 5; P.A. 02-70, S. 63; P.A. 10-110, S. 41; P.A. 13-92, S. 5.)

History: P.A. 99-171 added requirement for instruction re operator responsibilities and penalties under Sec. 14-223(b), effective January 1, 2000; P.A. 02-70 made a technical change, specified that regulations be adopted in accordance with chapter 54, designated existing provisions re subject matter of regulations as Subdiv. (1) and added Subdiv. (2) authorizing regulations for the establishment of requirements for a person to receive an instructor’s license in accordance with Sec. 14-73 and to require commissioner to issue a license to a person who meets requirements of Sec. 14-73 to act as a classroom-only instructor; P.A. 10-110 amended Subdiv. (2) to delete provisions re regulations requiring commissioner to issue license to act as instructor in classroom only and added provisions prohibiting commissioner from issuing license limited to classroom instruction on and after October 1, 2010, and authorizing maintenance and renewal of any such limited license issued prior to October 1, 2010, effective June 5, 2010; P.A. 13-92 added provision re regulations concerning instruction of highway work zone safety in Subdiv. (1).



Section 14-79 - Penalty.

The Commissioner of Motor Vehicles may, after notice and opportunity for a hearing, in accordance with the provisions of chapter 54, suspend or revoke the license or licenses of any licensee or impose a civil penalty of not more than one thousand dollars for each violation on any person or firm that violates any provision of this part.

(1957, P.A. 507, S. 12; P.A. 06-130, S. 6.)

History: P.A. 06-130 added provision re notice and hearing and changed penalty from a fine of $100 to $250 or imprisonment for 10 to 30 days for the first violation and a fine of $250 to $500 or imprisonment for 30 days to three months, or both, to license suspension or revocation or a civil penalty of up to $1,000 for each violation, effective June 2, 2006.



Section 14-80 - Mechanical equipment.

(a) Each motor vehicle and the devices on such vehicle shall be operated, equipped, constructed and adjusted to prevent unnecessary or unusual noise.

(b) Each motor vehicle operated by an internal combustion engine shall be equipped, except as hereinafter provided, with a muffler or mufflers designed to prevent excessive, unusual or unnecessary exhaust noise. The muffler or mufflers shall be maintained by the owner in good working order and shall be in use whenever the motor vehicle is operated. No person, including a motor vehicle dealer or repairer or a motorcycle dealer, shall install, and no person shall use, on a motor vehicle, a muffler or mufflers lacking interior baffle plates or other effective muffling devices, a gutted muffler, a muffler cutout or a straight exhaust except when the motor vehicle is operated in a race, contest or demonstration of speed or skill as a public exhibition pursuant to subsection (a) of section 14-164a, or any mechanical device which will amplify the noise emitted by the vehicle. No person, including a motor vehicle dealer or repairer or a motorcycle dealer, shall remove all or part of any muffler on a motor vehicle except to repair or replace the muffler or part for the more effective prevention of noise. No person shall use on the exhaust system or tail pipe of a motor vehicle any extension or device which will cause excessive or unusual noise.

(c) The engine of every motor vehicle shall be equipped and adjusted to prevent excessive fumes or exhaust smoke.

(d) All pipes carrying exhaust gases from the motor shall be constructed of, and maintained with, leak-proof metal. Exhaust pipes shall be directed from the muffler or mufflers toward the rear of the vehicle and shall be approximately parallel with the longitudinal axis of the vehicle and approximately parallel to the surface of the roadway, or shall be directed from the muffler upward to a location above the cab or body of the vehicle so that fumes, gases and smoke are directed away from the occupants of the vehicle. Exhaust pipes on a passenger vehicle shall extend to the extreme rear end of the vehicle’s body, not including the bumper and its attachments to the body, or shall be attached to the vehicle in such a way that the exhaust pipes direct the exhaust gases to either side of the vehicle ensuring that fresh ambient air is located under the vehicle at all times. The Commissioner of Motor Vehicles may adopt regulations in accordance with the provisions of chapter 54 to establish safety standards for passenger vehicles equipped with exhaust pipes located in front of the rear axle.

(e) Every motor vehicle shall, when operated on a highway, be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than two hundred feet, but no horn or other warning device shall emit an unreasonably loud or harsh sound or a whistle.

(f) No vehicle shall be equipped with, nor shall any person use on a vehicle, any siren, whistle or bell as a warning signal device, except as otherwise permitted by this section. Any motor vehicle may be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal. Any authorized emergency vehicle may be equipped with a siren, whistle or bell, capable of emitting sound audible under normal conditions from a distance of not less than five hundred feet and of a type approved by the Department of Motor Vehicles. Such signal shall not be used unless the vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which event the driver of the vehicle shall sound the signal when reasonably necessary to warn pedestrians and other drivers of the approach of the vehicle.

(g) Any person who violates any provision of this section shall be fined one hundred fifty dollars for each offense.

(1949 Rev., S. 2428; 1949, S. 1327d; 1953, S. 1329d; 1953, 1955, S. 1328d; March, 1958, P.A. 27, S. 8; 1959, P.A. 108; 129; February, 1965, P.A. 448, S. 6; 1967, P.A. 832, S. 5; 846; 1969, P.A. 17, S. 1; 1971, P.A. 463; P.A. 73-161, S. 1, 2; 73-193; P.A. 75-577, S. 26, 126; P.A. 84-429, S. 28; P.A. 92-102, S. 1, 2; P.A. 03-180, S. 1.)

History: 1959 acts amended Subsec. (a) by requiring maintenance of brakes in working order, amplifying the holding requirement for a stationary vehicle and adding requirements re service brakes on motor vehicles, trailers and semitrailers and re maintenance and adjustment of brakes and amended Subsec. (c) to delete provision exhaust pipes of passenger vehicles extend to rear end of vehicle unless equipped with diffusing device; 1965 act amended Subsec. (c) by deleting provision for suitable exhaust systems other than mufflers, by requiring equipment to prevent excessive fumes or exhaust smoke and adding language re direction of fumes, gases and smoke and by requiring exhaust pipes to extend to extreme rear of vehicle unless equipped with diffuser as specified, deleted former Subsec. (d) and added new Subsec. (d); amended Subsec. (e) by adding references to the affixing or hanging of devices, stickers and ornaments distracting operator’s attention, and amended Subsec. (f) by deleting reference to sidecar and adding requirement that windshield be free from snow, ice, condensation and dirt and that wiper be directly in front of operator; 1967 acts amended Subsec. (b) to add provision re height of handlebars and amended Subsec. (c) to clarify and strengthen provision re mufflers altered or designed to increase noise; 1969 act modified prohibition against noise-producing mufflers to allow their use on vehicles in races, contests, exhibitions etc.; 1971 act added Subsec. (h) re modifications to ball joint; P.A. 73-161 revised braking requirements in Subsec. (a) and required brake on front and rear wheels of motorcycle designated as 1974 or later model under Subsec. (b); P.A. 73-193 clarified provision re positioning of exhaust pipes in Subsec. (c) by deleting reference to diffusers and allowing pipes to direct fumes to side of car; P.A. 75-577 replaced provision for $50 maximum fine in Subsec. (g) with statement that violation is an infraction; P.A. 84-429 transferred provisions re brake systems to Sec. 14-80h, motorcycle braking to Sec. 14-80i, obstruction of view to Sec. 14-99f(c), windshields to Sec. 14-99f(a) and ball joints and tie rods to Sec. 14-80b, rephrased remaining provisions, relettered remaining Subsecs. and made other technical changes; P.A. 92-102 amended Subsec. (d) to eliminate requirement that exhaust pipes be located behind the rear axle and to authorize adoption of regulations to establish safety standards for vehicles having exhaust pipes located in front of the rear axle; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 03-180 amended Subsec. (g) to change penalty for violation of section from an infraction to a fine of $150.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle in prosecutions for violation of this section.

See Sec. 14-283(d) re duty of emergency vehicle drivers to drive with due regard to safety of persons and property.

Cited. 30 CA 263; 35 CA 126; judgment reversed, see 235 C. 360.

Cited. 24 CS 101. Summary judgment on issue of liability rendered for plaintiff on defendant’s violation of statute. 25 CS 183. Cited. Id., 216. A violation of statute is negligence per se whether or not the defect in the braking system was due to the negligence of the operator. 31 CS 325. Illegal use of siren. 34 CS 551. Cited. 35 CS 659.

Section is not so unconstitutionally vague that the circuit court will strike it down. 5 Conn. Cir. Ct. 472. The phrase “excessive fumes or exhaust smoke” is not unconstitutionally vague but of reasonable certainty and understandability. 6 Conn. Cir. Ct. 108, 110, 111.



Section 14-80a - Maximum noise levels.

(a) No person shall operate a vehicle or combination of vehicles, nor shall the owner of any vehicle allow the vehicle to be operated, at any time or under any condition of grade, surface, speed, load, acceleration, deceleration or weather condition in such a manner as to exceed the decibel levels established under subsection (c) of this section. This subsection applies to the total noise generated by a vehicle and shall not be construed as limiting or precluding the enforcement of any other motor vehicle noise provisions of this title.

(b) No person shall sell or offer for sale a new vehicle which produces a maximum decibel level which exceeds the decibel levels established under subsection (c) of this section.

(c) The Commissioner of Motor Vehicles shall, with the advice of the Commissioner of Energy and Environmental Protection, adopt regulations in accordance with the provisions of chapter 54 establishing the maximum decibel levels permissible for motor vehicles, which shall not exceed the maximum decibel levels established for motor vehicles by federal law or regulation. The Commissioner of Motor Vehicles shall establish the procedure for checking maximum decibel levels. The decibel level shall be measured fifty feet from the centerline of the vehicle. The Commissioner of Motor Vehicles may provide for measuring at distances closer than fifty feet from the centerline of the vehicle. In such a case, the measuring devices shall be calibrated to provide for measurements equivalent to the noise limit established by this section measured at fifty feet.

(d) Violation of the provisions of this section shall be an infraction.

(1971, P.A. 762, S. 1-3; 1972, P.A. 133, S. 1; 294, S. 41; P.A. 75-577, S. 67, 126; P.A. 77-80; P.A. 84-429, S. 29; P.A. 11-80, S. 1.)

History: 1972 acts added definition of “dB(A)” in Subsec. (a) and replaced “(26)” with “(56)” of Sec. 14-1 in definition of “vehicle”, made provisions of Subsec. (b) applicable as of January 1, 1973, inserted new (c) re sales on or after January 1, 1975, redesignated former Subsec. (c) as Subsec. (d) and amplified provisions, also replacing health commissioner with commissioner of environmental protection and added Subsec. (e) incorporating penalty provision formerly found in Subsec. (b); P.A. 75-577 replaced provision re fine for violation with provision that violation is an infraction in Subsec. (e); P.A. 77-80 deleted definition of “dB(A)” in Subsec. (a) and replaced specific provisions re maximum decibel levels allowed in certain years in Subsec. (d) with reference to maximum levels “established for motor vehicles by federal law or regulation”; P.A. 84-429 deleted obsolete date provisions, rephrased provisions, relettered Subsecs. and made other technical changes; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 14-80b - Ball joints and tie rod ends. Prohibition on certain installations and attachments to.

(a) No person shall install or attach to the ball joints or tie rod ends of a motor vehicle any type of bushing, spring, shim or device which results in concealing the degree of play or motion in the ball joints or tie rod ends.

(b) No person shall operate, or as owner cause or permit to be operated, any motor vehicle on which there has been installed or attached to the ball joints or tie rod ends any type of bushing, spring, shim or device which results in concealing the degree of play or motion in the ball joints or tie rod ends.

(c) Any person who violates any provision of this section shall be deemed to have committed an infraction for each offense.

(P.A. 84-429, S. 33.)



Section 14-80h - Brake equipment of motor vehicles. Compression brake device to be equipped with muffler. Regulations.

(a) Each motor vehicle, other than a motorcycle, shall be equipped, when operated on a highway, with at least two braking systems one of which shall be a service brake system and the other a parking brake system. Each braking system shall have a separate means of application by the operator. Each braking system, including any power assist devices used to reduce operator braking effort, shall be maintained in good working order at all times.

(b) The service brake system, upon actuation by the operator, shall be effective in directly applying braking action on all wheels except as provided in the Code of Federal Regulations Title 49, Section 393.42, as amended. The service brake system employed on vehicles manufactured after January 1, 1968, shall be so designed and constructed that the wheel brakes on at least one axle operate separately from the wheel brakes on at least one other axle in a manner that will provide braking effort on at least two wheels in the event of a failure in any singular part or component of the service brake system, excluding the common actuation pedal or lever and excluding a structural failure of the brake distribution mechanism housing, effectiveness indicator body or other housing common to the divided brake actuation system. The service brakes, upon application by the operator, shall be capable of bringing the motor vehicle to a controlled stop within such distance and under such conditions as prescribed by the commissioner.

(c) The parking brake system, upon actuation by the operator, shall be effective in applying braking action either directly or indirectly on at least two wheels. The parking brake system shall be capable of holding the motor vehicle or combination of vehicles attached thereto stationary under any condition of loading on any upgrade or downgrade on which it is operated.

(d) If the service brake system or the parking brake system are functionally connected in any way, they shall be so constructed that failure of any one part of the operating mechanism shall not leave the motor vehicle without braking ability on at least two wheels.

(e) The commissioner shall not register a motor vehicle unless it is equipped with brakes which are adequate, in his opinion, to safely control the movement of the motor vehicle. The commissioner may make, or cause to be made, regulations or tests in relation to any motor vehicle brakes.

(f) On and after January 1, 1989, no person may operate any vehicle with a gross vehicle weight of ten thousand pounds or more with a braking system which fails to conform with the safety standards established under the provisions of this subsection. Not later than January 1, 1989, the commissioner shall adopt regulations in accordance with the provisions of chapter 54 establishing safety standards for braking systems utilized on vehicles with a gross vehicle weight of ten thousand pounds or more. Such regulations shall include (1) the identification of any mechanical defect in the braking system which may result in such vehicle being declared out of service in accordance with the provisions of the Code of Federal Regulations Title 49, Sections 393.40 to 393.52, inclusive, and 396.3, as amended, and (2) the establishment of a classification of defects or combination of defects which in combination are deemed to be severe. Any person who operates any such vehicle with any severe defect or combination of defects which in combination are deemed to be severe shall be fined not less than two hundred fifty dollars nor more than five hundred dollars.

(g) The provisions of this section shall not apply to any pole trailer.

(h) Any person who violates any provision of subsections (a) to (e), inclusive, of this section shall be deemed to have committed an infraction for each offense.

(i) Each truck, tractor or truck tractor that is equipped with an engine compression brake device shall be equipped with a muffler, in good working condition, for such device. In addition to any penalty for violating the decibel level provisions of section 14-80a, any person who operates such a truck, tractor or truck tractor in violation of this subsection shall be fined not more than five hundred dollars. The Department of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to implement this subsection.

(P.A. 84-429, S. 30; P.A. 88-313, S. 1, 2; P.A. 05-218, S. 24.)

History: P.A. 88-313 amended Subsec. (b) to eliminate provision that brakes need not be operative on single steering axle of tractor used with tractor-trailer combination and added exception as provided in code of federal regulations and inserted new Subsec. (f) to prohibit operation of any vehicle weighing 10,000 pounds or more with a braking system which fails to conform with safety standards established under this subsection, relettering remaining Subsecs. accordingly; P.A. 05-218 added Subsec. (i) requiring that each truck, tractor or truck tractor with a compression brake device be equipped with a muffler for such device and providing for a fine for violation and adoption of regulations.

Statute does not establish cause of action for strict liability and does not expressly provide for excuse. 49 CS 278.

Subsec. (b):

Cited. 30 CA 263.

Subsec. (d):

Cited. 30 CA 263.



Section 14-80i - Brake equipment and handlebars of motorcycles.

(a) Each motorcycle or motorcycle and sidecar shall be equipped with at least one brake adequate to stop it within a proper distance as defined under the provisions of section 14-80h. Any motorcycle designated as a 1974 or later model and operated on the highways of this state shall be equipped with brakes on both the front and rear wheels, except the wheel or wheels on a sidecar if the motorcycle is so equipped. Motorcycle brakes shall be maintained in good working order at all times and shall be capable of bringing the motorcycle to a controlled stop in such distance and under such conditions as are prescribed by the commissioner.

(b) No person shall operate a motorcycle on a highway or in any parking area for ten or more motor vehicles if the motorcycle is equipped with handlebars that are more than the height of the operator’s shoulders.

(c) Any person who violates any provision of this section shall be deemed to have committed an infraction for each offense.

(P.A. 84-429, S. 31; P.A. 07-167, S. 25.)

History: P.A. 07-167 amended Subsec. (b) by replacing provision re handlebars more than 15 inches above uppermost portion of seat with provision re handlebars more than the height of operator’s shoulders, effective July 1, 2007.



Section 14-81 - Brake equipment of trailers.

(a) Each trailer or semitrailer having a gross vehicle weight rating of three thousand pounds or more shall, when operated on any public highway, be equipped with a braking system operating on all wheels. The braking system shall be adequate to safely control the movement of the trailer or semitrailer and, when set, to safely hold the trailer or semitrailer stationary. The brakes shall, at all times, be maintained in good and sufficient working order and shall be capable of being controlled or operated from the driver’s seat of the towing vehicle by either the hand or the foot, except that brakes on trailers having a gross vehicle weight rating of eight thousand pounds or less need not be capable of being controlled or operated from the driver’s seat by either the hand or the foot. Except with respect to pole trailers and boat trailers, the commissioner may make regulations concerning the performance of such brakes when the trailer or semitrailer is operated in combination with a towing vehicle. The regulations shall designate the stopping distance, in feet, of the combination of trailer or semitrailer and shall include such other conditions as may be necessary to ensure brake performance adequate to safely control the movement of the vehicles.

(b) Any person who violates any provision of this section shall be deemed to have committed an infraction and be fined fifty dollars for each offense.

(1949 Rev., S. 2429; 1957, P.A. 422; February, 1965, P.A. 448, S. 7; P.A. 82-223, S. 11; P.A. 83-577, S. 17; P.A. 84-429, S. 32; P.A. 85-247, S. 1, 2; P.A. 09-187, S. 19; P.A. 10-3, S. 59.)

History: 1965 act added the word “pole” in subsection (a) and deleted provisions re “dinkeys” in subsections (a) and (b); P.A. 82-223 amended Subsec. (c) by specifying that violation of the section constituted the commission of an infraction and establishing a minimum fine of $25; P.A. 83-577 amended Subsec. (c) by increasing the minimum fine to $35; P.A. 84-429 transferred provision re pole trailers in former Subsec. (a) to Sec. 14-80h(f), rephrased provisions, relettered Subsecs., made other technical changes and exempted boat trailers from provision authorizing commissioner to adopt regulations re performance of trailer brakes; P.A. 85-247 amended Subsec. (a), permitting the use of hydraulic surge brakes on trailers having a gross weight of 8,000 pounds or less; P.A. 09-187 amended Subsec. (a) by changing “gross weight” to “gross vehicle weight rating”, effective July 1, 2009; P.A. 10-3 amended Subsec. (b) to replace fine of not less than $35 nor more than $50 with fine of $50, effective April 14, 2010.



Section 14-81a - Hydraulic brake fluid.

The term “hydraulic brake fluid” as used in this section means the liquid medium through which force is transmitted to the brakes in the hydraulic brake system of a vehicle. No person shall distribute, have for sale, offer for sale, sell or service any motor vehicle in this state with any hydraulic brake fluid unless the label on its container clearly indicates that it meets the standards established by regulations of the commissioner, which standards shall be in conformance with current standards of the Society of Automotive Engineers for heavy duty brake fluid. Violation of any provision of this section shall be an infraction.

(1959, P.A. 123, S. 1; 1963, P.A. 102; P.A. 75-577, S. 120, 126.)

History: 1963 act required statement on label that fluid meets standards and provided standards be in conformance with those of Society of Automotive Engineers rather than “nationally accepted specifications”; P.A. 75-577 made violation an infraction deleting provision for maximum fine of $100.



Section 14-81b - Restrictions on used brake drums and brake discs.

The term “brake drum”, as used in this section, means the individual cupped metal drums to which motor vehicle wheels are each attached and against whose interior surface, brake shoe pressure is applied to effect stopping, holding or control of forward or backward vehicle movement. The term “brake disc” as used in this section, means the parallel faced circular rotational member to which motor vehicle wheels are each attached and against whose exterior surface, brake lining pressure is applied to effect stopping, holding or control of forward or backward movement. No person, firm or corporation shall service, turn, grind, install, sell, give or offer for sale for passenger or commercial motor vehicle use any used brake drum or brake disc which exceeds wear limits established in accordance with regulations adopted by the commissioner. Any person, firm or corporation which performs or permits any violation of this section shall be subject to the penalties provided in subsection (b) of section 14-222.

(1963, P.A. 624; P.A. 00-169, S. 5.)

History: P.A. 00-169 defined “brake disc”, made provisions of section applicable to brake discs, and extended section to commercial motor vehicles.



Section 14-82 - Free-wheeling devices.

Section 14-82 is repealed, effective October 1, 1999.

(1949 Rev., S. 2473; P.A. 99-268, S. 45.)



Section 14-83 to 14-96 - Head and rear lights; spotlights; color of lights; reflectors; turn signals; minimum standards; single-beam, multibeam and alternate road-lighting equipment; number of driving lamps; flashing lights; emergency lighting equipment; etc.

Sections 14-83 to 14-96, inclusive, are repealed.

(1949 Rev., S. 2430–2437; 2439–2443; 2504; 1951, S. 1331d; 1951, 1955, S. 1332d; 1955, S. 1330d; 1333d; 1957, P.A. 171; 431, S. 1; 434, S. 2; 1959, P.A. 62, S. 2–5; 283, S. 2; 1961, P.A. 106; 276; 1963, P.A. 413; 500; February, 1965, P.A. 172, S. 2; 448, S. 8, 9, 44; 562; 1967, P.A. 834, S. 30.)



Section 14-96a - Lighted lamps and illuminating devices required, when.

(a) Every vehicle upon a highway within this state shall display such lighted lamps and illuminating devices as may be required under the provisions of sections 14-96a to 14-96aa, inclusive, (1) at any time from a half-hour after sunset to a half-hour before sunrise, (2) at any time when, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernible at a distance of five hundred feet ahead, and (3) at any time during periods of precipitation, including, but not limited to, periods of snow, rain or fog.

(b) Whenever in said sections any requirement is declared as to distance from which certain lamps and devices shall render objects visible or within which such lamps or devices shall be visible, such requirement shall apply during the times stated in subsection (a) of this section in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions unless a different time or condition is expressly stated.

(c) Whenever in said sections any requirement is declared as to the mounted height of lamps or devices, such requirement shall mean the height measured from the center of such lamps or devices to the level ground upon which the vehicle stands when such vehicle is without a load.

(d) Failure to provide lighted lamps and illuminating devices at such time as required by this section shall be an infraction.

(1967, P.A. 834, S. 1, 2; P.A. 75-577, S. 27, 126; P.A. 87-230; P.A. 90-4; P.A. 05-288, S. 58.)

History: P.A. 75-577 added Subsec. (d); P.A. 87-230 amended Subsec. (a) to clarify that “unfavorable atmospheric conditions” include, but are not limited to, periods of snow, rain or fog; P.A. 90-4 rearranged Subsec. (a) dividing it into subdivisions, and added new language clarifying requirement re display of headlights during periods of precipitation; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.

Subsec. (a):

Cited. 30 CA 917.

Subsec. (d):

Cited. 216 C. 172.



Section 14-96aa - Standards and specifications for lamps for snow-removal and highway maintenance equipment.

(a) The Commissioner of Motor Vehicles shall adopt standards and specifications applicable to head lamps, clearance lamps, identification and other lamps on snow-removal and other highway maintenance and service equipment when operated on the highways of this state in lieu of the lamps otherwise required on motor vehicles by sections 14-96a to 14-96z, inclusive. Such standards and specifications may permit the use of flashing lights for purposes of identification on snow-removal and other highway maintenance and service equipment when in service upon the highways.

(b) No person shall operate any snow-removal or other highway maintenance and service equipment on any highway unless the lamps thereon comply with and are lighted when and as required by the standards and specifications adopted as provided in this section.

(c) Violation of the provisions of subsection (b) of this section shall be an infraction.

(1967, P.A. 834, S. 29; P.A. 75-577, S. 54, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-96b - Head lamps.

(a) Every motor vehicle other than a motorcycle shall be equipped with at least two head lamps with at least one on each side of the front of the motor vehicle, which head lamps shall comply with the requirements and limitations set forth in sections 14-96a to 14-96aa, inclusive.

(b) Every motorcycle shall be equipped with at least one and not more than two head lamps which shall comply with the requirements and limitations of said sections.

(c) Every head lamp upon every motor vehicle, including every motorcycle, shall be located at a mounted height of not more than fifty-four inches nor less than twenty-two inches.

(d) Failure to have headlamps in accordance with the requirements of this section shall be an infraction.

(1967, P.A. 834, S. 3; P.A. 75-577, S. 28, 126; P.A. 90-263, S. 20, 74.)

History: P.A. 75-577 added Subsec. (d); P.A. 90-263 amended Subsec. (c) to substitute 22 for 24 inches as a minimum mounted height.

See Secs. 14-96t to 14-96y, inclusive, re headlight requirements.



Section 14-96bb - Operation of motor vehicles without required lighting devices.

Section 14-96bb is repealed, effective October 1, 1999.

(1969, P.A. 409; P.A. 75-577, S. 70, 126; P.A. 99-268, S. 45.)



Section 14-96c - Tail lamps. Illumination of rear registration plate.

(a) After October 1, 1967, every motor vehicle, trailer, semitrailer and pole trailer, and any other vehicle which is being drawn at the end of a combination of vehicles, shall be equipped with at least two tail lamps mounted on the rear, which, when lighted as required in subsection (a) of section 14-96a, shall emit a red light plainly visible from a distance of one thousand feet to the rear, except that passenger cars manufactured or assembled prior to October 1, 1957, and motorcycles shall have at least one such tail lamp. On a combination of vehicles, only the tail lamps on the rearmost vehicle need actually be seen from the distance specified. On vehicles equipped with more than one tail lamp, the lamps shall be mounted on the same level and as widely spaced laterally as practicable.

(b) Every tail lamp upon every vehicle shall be located at a mounted height of not more than seventy-two inches nor less than fifteen inches.

(c) The rear registration plate shall be so illumined with a white light as to render it clearly legible from a distance of fifty feet to the rear. Any tail lamp or tail lamps, together with any separate lamp or lamps for illuminating the rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted, except that any vehicle equipped by the manufacturer with daytime running lamps which meet federal requirements may have such daytime running lamps illuminated without illumination of the tail lamps or rear registration plate.

(d) Failure to have tail lamps or failure to illuminate the rear registration plate as required in this section shall be an infraction.

(1967, P.A. 834, S. 4; P.A. 75-577, S. 29, 126; P.A. 90-263, S. 21, 74; P.A. 96-167, S. 28.)

History: P.A. 75-577 added Subsec. (d); P.A. 90-263 amended Subsec. (b) to substitute 15 for 20 inches as a minimum mounted height; P.A. 96-167 amended Subsec. (c) to add exception for any vehicle equipped with daytime running lamps meeting federal requirements.



Section 14-96cc - Regulation of hazardous lighting equipment.

The Commissioner of Motor Vehicles may make regulations prohibiting the use on any motor vehicle operating on the highways of this state of any lighting equipment which he determines to be hazardous to either the operator of the vehicle equipped with such lighting devices or to the operators of other vehicles encountering a vehicle so equipped. The commissioner may make or cause to be made any tests of any lighting equipment intended for use on motor vehicles which he finds necessary in order to determine whether such lighting equipment is hazardous as provided by this section. The commissioner may, upon application, allow the installation upon one or more motor vehicles of any head lamp or other lighting device for the purpose of testing such head lamp or other lighting device upon such terms and conditions as he deems reasonable.

(1969, P.A. 685.)



Section 14-96d - Reflectors.

(a) Each motor vehicle, trailer, semitrailer and pole trailer shall carry on the rear, either as a part of the tail lamps or separately, two or more red reflectors meeting the requirements of this section. Each motorcycle shall carry at least one such reflector.

(b) Each such reflector shall be mounted on the vehicle at a height of not less than fifteen inches nor more than sixty inches, and shall be of such size and characteristics and so mounted as to be visible at night from all distances within three hundred fifty feet to one hundred feet from such vehicle when directly in front of upper beams of head lamps.

(c) Failure to carry and mount reflectors as required in this section shall be an infraction.

(1967, P.A. 834, S. 5; P.A. 75-577, S. 30, 126; P.A. 90-263, S. 22, 74.)

History: P.A. 75-577 added Subsec. (c); P.A. 90-263 amended Subsec. (b) to substitute 15 for 20 inches as a minimum mounted height.



Section 14-96e - Stop lamps. Turn signals.

(a) Each motor vehicle, trailer, semitrailer and pole trailer shall be equipped with two or more stop lamps meeting the requirements of subsection (a) of section 14-96r, except that passenger motor vehicles manufactured or assembled prior to October 1, 1957, and motorcycles shall be equipped with at least one stop lamp. On a combination of vehicles, only the stop lamps on the rearmost vehicle need actually be seen from the distance specified.

(b) Each motor vehicle in use on a highway shall be equipped with, and required signals shall be given by, a turn signal lamp or lamps complying with the requirements of the Code of Federal Regulations, Title 49, Section 571.108, as amended.

(c) Failure to equip vehicles with stop lamps or a turn signal lamp or lamps or turn signal devices as required by this section shall be an infraction.

(1967, P.A. 834, S. 6; P.A. 75-577, S. 31, 126; P.A. 84-429, S. 34; P.A. 99-268, S. 3; P.A. 00-169, S. 22.)

History: P.A. 75-577 added Subsec. (c); P.A. 84-429 deleted obsolete date provision, rephrased provisions and made other technical changes; P.A. 99-268 amended Subsec. (b) to replace specific requirements requiring signal lamps or turn signal devices with a provision requiring signal lamps to comply with the requirements of the Code of Federal Regulations, Title 49, Section 571.108, as amended; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.

See Sec. 14-96r(b) re color of turn signal lamps.



Section 14-96f - Special requirements for buses, trucks, trailers, truck tractors.

The following vehicles shall be equipped in the following manner:

(a) Buses and trucks eighty inches or more in overall width: (1) On the front, two clearance lamps, one at each side, and on vehicles manufactured or assembled after October 1, 1967, three identification lamps meeting the specifications of subdivision (f) of this section; (2) on the rear, two clearance lamps, one at each side, and after October 1, 1967, three identification lamps meeting the specifications of subdivision (f) of this section; (3) on each side, two side marker lamps, one at or near the front and one at or near the rear; (4) on each side, two reflectors, one at or near the front and one at or near the rear.

(b) Trailers and semitrailers eighty inches or more in overall width: (1) On the front, two clearance lamps, one at each side; (2) on the rear, two clearance lamps, one at each side, and after October 1, 1967, three identification lamps meeting the specifications of subdivision (f) of this section; (3) on each side, two side marker lamps, one at or near the front and one at or near the rear; (4) on each side, two reflectors, one at or near the front and one at or near the rear.

(c) Truck tractors: On the front, two cab clearance lamps, one at each side, and on vehicles manufactured or assembled after October 1, 1967, three identification lamps meeting the specifications of subdivision (f) of this section.

(d) Trailers, semitrailers and pole trailers thirty feet or more in overall length: On each side, one amber side marker lamp and one amber reflector centrally located with respect to the length of the vehicle.

(e) Pole trailers: (1) On each side, one amber side marker lamp at or near the front of the load; (2) one amber reflector at or near the front of the load; (3) on the rearmost support for the load, one combination marker lamp showing amber to the front and red to the rear and side, mounted to indicate maximum width of the pole trailer.

(f) Whenever required or permitted by sections 14-96a to 14-96aa, inclusive, identification lamps shall be grouped in a horizontal row, with lamp centers spaced not less than six nor more than twelve inches apart, and mounted on the permanent structure of the vehicle as closely as practicable to the vertical centerline; provided, where the cab of a vehicle is not more than forty-two inches wide at the front roof line, a single identification lamp at the center of the cab shall be deemed to comply with the requirements for front identification lamps.

(g) Failure to equip vehicles as required by this section shall be an infraction for each offense.

(1967, P.A. 834, S. 7; P.A. 75-577, S. 32, 126.)

History: P.A. 75-577 added Subsec. (g).



Section 14-96g - Colors of lamps and reflectors. Reflective sheeting on certain vehicles.

(a) Front clearance lamps, identification lamps and those marker lamps and reflectors mounted on the front or on the side near the front of a vehicle shall display or reflect an amber color.

(b) Rear clearance lamps, identification lamps and those marker lamps and reflectors mounted on the rear or on the sides near the rear of a vehicle shall display or reflect a red color. Any motor vehicle or equipment owned by a governmental agency which is engaged in construction or maintenance work may display red or white reflective sheeting on the rear of such vehicle or equipment.

(c) All lighting devices and reflectors mounted on the rear of any vehicle shall display or reflect a red color, except that the stop light or other signal device may be red, amber or yellow, and except that the light illuminating the license plate shall be white and the light emitted by a back-up lamp shall be white or amber.

(d) Each school bus or student transportation vehicle may display retroreflective tape or reflective sheeting on the rear or on the sides of such vehicle in accordance with regulations which shall be adopted by the commissioner pursuant to chapter 54.

(e) Failure to have and mount lamps, reflectors or lighting devices as required by this section shall be an infraction.

(1967, P.A. 834, S. 8; P.A. 75-577, S. 33, 126; P.A. 93-307, S. 3, 34; P.A. 97-236, S. 12, 27.)

History: P.A. 75-577 added Subsec. (d); P.A. 93-307 amended Subsec. (b) to provide that any motor vehicles or equipment owned by governmental agencies engaged in construction or maintenance work may display red or white reflective sheeting on the rear of such vehicles or equipment, effective June 29, 1993; P.A. 97-236 inserted new Subsec. (d) allowing school buses and student transportation vehicles to display reflective tape or sheeting in accordance with regulations and relettered former Subsec. (d) as Subsec. (e), effective July 1, 1997.



Section 14-96h - Mounting of reflectors and clearance lamps.

Section 14-96h is repealed, effective October 1, 1999.

(1967, P.A. 834, S. 9; P.A. 75-577, S. 34, 126; P.A. 90-263, S. 23, 74; P.A. 99-268, S. 45.)



Section 14-96i - Visibility of reflectors and clearance, identification and side marker lamps.

(a) Each reflector upon any vehicle referred to in section 14-96f shall be of such size and characteristics and so maintained as to be readily visible at nighttime from all distances within six hundred feet to one hundred feet from the vehicle when directly in front of lawful upper beams of head lamps. Reflectors required to be mounted on the sides of the vehicle shall reflect the required color of light to the sides, and those mounted on the rear shall reflect a red color to the rear.

(b) Front and rear clearance lamps and identification lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lighted lamps are required at all distances between five hundred and fifty feet from the front and rear, respectively, of the vehicle.

(c) Side marker lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lighted lamps are required at all distances between five hundred and fifty feet from the side of the vehicle on which mounted.

(d) Failure to comply with the requirements of this section shall be an infraction.

(1967, P.A. 834, S. 10; P.A. 75-577, S. 35, 126.)

History: P.A. 75-577 added Subsec. (d).



Section 14-96j - Vehicles operated in combination.

Whenever motor and other vehicles are operated in combination during the time that lighted lamps are required, no lamp, except tail lamps, need be lighted which, by reason of its location on a vehicle of the combination, would be obscured by another vehicle of the combination, but this shall not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps or that all lights required on the rear of the rearmost vehicle of any combination shall be lighted. Failure to provide lamps as required by this section shall be an infraction.

(1967, P.A. 834, S. 11; P.A. 75-577, S. 36, 126.)

History: P.A. 75-577 added provision that failure to provide lamps is an infraction.



Section 14-96k - Projecting loads. Carrying of animals.

No person shall, during the period from one-half hour before sunrise to one-half hour after sunset, operate upon any highway any vehicle except fire apparatus, the load of which extends more than four feet beyond the rear of the body of such vehicle unless there is attached to the rear end of such load a red flag or cloth not less than twelve inches square so hung that the entire area is visible to the driver of a vehicle approaching from the rear, or, during the period of one-half hour after sunset to one-half hour before sunrise, and at any other time when, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles on the highway are not clearly discernible at a distance of five hundred feet ahead, operate upon any highway any vehicle carrying a load which extends beyond the stationary floor of the body of such vehicle, unless a red light is attached to the rear end of such load, which light shall be plainly visible to the sides and rear for a distance of not less than five hundred feet. No motor vehicle with a commercial registration shall be permitted to remain stationary or be operated upon any highway when an animal not confined is carried or projects laterally outside of the body of such vehicle, or when any load or load-supporting device projects laterally beyond the edge of the body thereof. Violation of any provision of this section shall be an infraction.

(1967, P.A. 834, S. 12; P.A. 75-577, S. 37, 126; P.A. 90-263, S. 63, 74.)

History: P.A. 75-577 added provision that violation is an infraction; P.A. 90-263 substituted phrase motor vehicle with a commercial registration for commercial motor vehicle.



Section 14-96l - Sufficiency of head and rear lights. Parked vehicles.

(a) Every vehicle, except a motorcycle, shall be equipped with one or more lamps which, when lighted, shall display a white or amber light visible from a distance of one thousand feet to the front of the vehicle, and a red light visible from a distance of one thousand feet to the rear of the vehicle. The location of such lamp or lamps shall always be such that at least one lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle which is closest to passing traffic.

(b) Whenever a vehicle is lawfully parked upon a street or highway during the hours between a half hour after sunset and a half hour before sunrise and if there is sufficient light to reveal any person or object within a distance of one thousand feet upon such street or highway, no lights need be displayed upon such parked vehicle.

(c) Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended, during the hours between a half hour after sunset and a half hour before sunrise and there is insufficient light to reveal any person or object within a distance of one thousand feet upon such highway, such vehicle so parked or stopped shall be equipped with and shall display lamps meeting the requirements of subsection (a) of this section.

(d) Any lighted head lamps upon a parked vehicle shall be depressed or dimmed.

(e) Failure to have lamps as required by this section shall be an infraction.

(1967, P.A. 834, S. 13; P.A. 75-577, S. 38, 126.)

History: P.A. 75-577 added Subsec. (e).

Cited. 30 CA 263.



Section 14-96m - Farm tractors and equipment.

(a) Every farm tractor and every self-propelled unit of farm equipment or implement of husbandry shall at all times mentioned in subsection (a) of section 14-96a be equipped with two single-beam or multiple-beam head lamps meeting the requirements of section 14-96t, at least two red lamps visible when lighted from a distance of not less than one thousand feet to the rear and at least two red reflectors visible from all distances within six hundred feet to one hundred feet to the rear when directly in front of lawful upper beams of head lamps.

(b) Every combination of farm tractor and towed farm equipment or towed implement of husbandry shall at all times mentioned in subsection (a) of section 14-96a be equipped with lamps as follows: (1) The farm tractor element of every such combination shall be equipped as required in subsection (a) of this section. (2) The towed unit of farm equipment or implement of husbandry element of such combination shall be equipped on the rear with two red lamps visible when lighted from a distance of not less than one thousand feet to the rear, and two red reflectors visible to the rear from all distances within six hundred feet to one hundred feet to the rear when directly in front of lawful upper beams of head lamps. (3) Such combinations shall also be equipped with a lamp displaying a white or amber light, or any shade of color between white and amber, visible when lighted from a distance of not less than one thousand feet to the front. This lamp shall be so positioned as to indicate, as nearly as practicable, the extreme left projection of the combination carrying it.

(c) The two red lamps and the two red reflectors required in subsections (a) and (b) of this section on a self-propelled unit of farm equipment or implement of husbandry or combination of farm tractor and towed farm equipment shall be so positioned as to show from the rear as nearly as practicable the extreme width of the vehicle or combination carrying them.

(d) Failure to have lamps as required of this section shall be an infraction.

(1967, P.A. 834, S. 14; P.A. 75-577, S. 39, 126; P.A. 99-268, S. 8; P.A. 00-169, S. 22.)

History: P.A. 75-577 added Subsec. (d); P.A. 99-268 amended Subsec. (a) by deleting reference to Sec. 14-96v, re specific requirements for single-beam road-lighting equipment; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-96n - General lighting requirements.

(a) Every vehicle, including animal-drawn vehicles, not specifically required by the provisions of sections 14-96a to 14-96aa, inclusive, to be equipped with lamps or other lighting devices, shall, at all times specified in subsection (a) of section 14-96a, be equipped with at least one lamp displaying a white light visible from a distance of not less than one thousand feet to the front of such vehicle, and shall also be equipped with two lamps displaying red light visible from a distance of not less than one thousand feet to the rear of said vehicle, or, as an alternative, one lamp displaying a red light visible from a distance of not less than one thousand feet to the rear and two red reflectors visible from all distances between six hundred and one hundred feet to the rear when illuminated by the upper beams of head lamps.

(b) Each person driving or leading any animal on any public highway from one-half hour after sunset until one-half hour before sunrise shall carry a light, which shall be so displayed as to be visible a distance of two hundred feet both in front and at the rear of such animal.

(c) Failure to carry lighting devices as required by this section shall be an infraction.

(1967, P.A. 834, S. 15; P.A. 75-577, S. 40, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-96o - Spot lamps. Fog lamps. Auxiliary passing lamps. Auxiliary driving lamps.

(a) Any motor vehicle may be equipped with not more than two spot lamps and every lighted spot lamp shall be so aimed and used that no part of the high-intensity portion of the beam will strike the windshield, or any windows, mirror or occupant of another vehicle in use.

(b) Any motor vehicle may be equipped with not more than two fog lamps mounted on the front at a height not less than twelve inches nor more than thirty inches above the level surface upon which the vehicle stands and so aimed that, when the vehicle is not loaded, none of the high intensity portion of the light to the left of the center of the vehicle shall, at a distance of twenty-five feet ahead, project higher than a level of four inches below the level of the center of the lamp from which it comes.

(c) Any motor vehicle may be equipped with not more than two auxiliary passing lamps mounted on the front at a height not less than twenty-four inches nor more than forty-two inches above the level surface upon which the vehicle stands. The provisions of section 14-96t shall apply to any combination of head lamps and auxiliary passing lamps.

(d) Any motor vehicle may be equipped with not more than two auxiliary driving lamps mounted on the front at a height not less than sixteen inches nor more than forty-two inches above the level surface upon which the vehicle stands. The provisions of section 14-96t shall apply to any combination of head lamps and auxiliary driving lamps.

(e) Operating a motor vehicle with lamps which do not conform to the provisions of this section shall be an infraction.

(1967, P.A. 834, S. 16; P.A. 75-577, S. 41, 126.)

History: P.A. 75-577 added Subsec. (e).



Section 14-96p - Color of lights. Flashing or revolving lights. Authorized use of blue or green lights.

(a)(1) No person shall display upon any motor vehicle any light visible from the front thereof other than white, yellow or amber, or any light other than red, yellow, amber or white visible from the rear thereof, except a light used with any school bus, without a special permit from the commissioner, in accordance with the provisions of subsection (c) of section 14-96q. Notwithstanding this subsection, no permit shall be required for motor vehicles that are (A) equipped with lights in accordance with this section and section 14-96q, (B) owned or leased by the federal government, the state of Connecticut or a Connecticut municipality, (C) registered to such governmental entity, and (D) displaying government plates.

(2) Any vehicle accommodating fifteen or fewer students with disabilities may use a flashing red light or lights during the time such vehicle is stopped for the purpose of receiving or discharging such students with disabilities, any motor bus may carry a purple light or lights, any interstate public service vehicle may carry a green light or lights, any taxicab may carry a lunar white light or lights, and any interstate commercial motor vehicle may display green identification lights, in front thereof, as the commissioner may permit.

(3) A vehicle being operated by the chief executive officer of an emergency medical service organization, as defined in section 19a-175, the first or second deputies, or if there are no deputies, the first or second assistants, of such an organization that is a municipal or volunteer or licensed organization, an ambulance, as defined in section 19a-175, a vehicle being operated by a local fire marshal or a local director of emergency management may use a flashing red light or lights or flashing white head lamps and a flashing amber light while on the way to the scene of an emergency, except that an ambulance may use flashing lights of other colors specified by federal requirements for the manufacture of such vehicle. The chief executive officer of each such organization shall provide annually during the month of January, on forms provided by the commissioner, such officer’s name and address and the registration number on the number plate or plates of the vehicle on which the authorized red light is or white head lamps and amber light are to be used. A vehicle being operated by a member of a volunteer fire department or company or a volunteer emergency medical technician may use flashing white head lamps, provided such member or emergency medical technician is on the way to the scene of a fire or medical emergency and has received written authorization from the chief law enforcement officer of the municipality to use such head lamps. Such head lamps shall only be used within the municipality granting such authorization or from a personal residence or place of employment, if located in an adjoining municipality. Such authorization may be revoked for use of such head lamps in violation of this subdivision.

(4) Flashing or revolving white lights may not be displayed upon a motor vehicle except (A) on fire emergency apparatus, (B) on motor vehicles of paid fire chiefs and their deputies and assistants, up to a total of five individuals per department, and may be displayed in combination with flashing or revolving red lights, (C) on motor vehicles of volunteer fire chiefs and their deputies and assistants, up to a total of five individuals per department, and may be displayed in combination with flashing or revolving red lights, (D) as a means of indicating a right or left turn, (E) in conjunction with flashing red lights on an ambulance responding to an emergency call, or (F) on the top rear of any school bus. For the purpose of this subsection, the term “students with disabilities” means students who have intellectual disability, autism spectrum disorder, mental disability, visual impairment, blindness, hearing impairment, deafness, speech impairment, orthopedic impairment, or another health-impairment, who by reason thereof, require special education and related services; and the term “flashing white lights” shall not include the simultaneous flashing of head lamps.

(b) A blue light may not be illuminated upon a motor vehicle, except that a vehicle being operated by an active member of a volunteer fire department or company or an active member of an organized civil preparedness auxiliary fire company who has been authorized in writing by the chief executive officer of such department or company may use such a light, including a flashing blue light, while on the way to the scene of a fire or other emergency requiring his or her services. Such authorization may be revoked by such officer or his or her successor. The chief executive officer of each volunteer fire department or company or organized civil preparedness auxiliary fire company shall certify annually during the month of January, on forms provided by the commissioner, the names and addresses of members whom he or she has authorized to use a blue light as provided in this subsection. Such listing shall also designate the registration number on the number plate or plates of the vehicle on which the authorized blue light is to be used.

(c) A flashing green light may not be used upon a motor vehicle, except that a vehicle being operated by an active member of a volunteer ambulance association or company who has been authorized in writing by the chief executive officer of such association or company may use such a light while on the way to the scene of an emergency requiring his or her services. Such authorization may be revoked by such officer or his or her successor. The chief executive officer of each volunteer ambulance association or company shall certify annually during the month of January, on forms provided by the commissioner, the names and addresses of members whom he or she has authorized to use a green light as provided in this subsection. Such listing shall also designate the registration number on the number plate or plates of the vehicle on which the authorized green light is to be used.

(d) Use of lights except as authorized by this section shall be an infraction.

(1967, P.A. 834, S. 17, 18; 1969, P.A. 710; P.A. 73-544, S. 23; P.A. 74-99, S. 1, 3; P.A. 75-577, S. 42, 126; P.A. 78-156, S. 2; P.A. 80-466, S. 16, 25; P.A. 83-41; 83-412, S. 3, 5; P.A. 85-153; 85-217, S. 1; P.A. 87-41, S. 1; P.A. 93-307, S. 4, 34; P.A. 94-189, S. 7; P.A. 96-167, S. 29; P.A. 99-150, S. 1; P.A. 01-192, S. 1; P.A. 04-161, S. 1; P.A. 05-218, S. 9; 05-288, S. 234; P.A. 11-213, S. 26; P.A. 13-139, S. 18.)

History: 1969 act replaced “displayed” with “illuminated” and “display” with “use” for clarity; P.A. 73-544 replaced “civil defense” with “civil preparedness” in Subsec. (b); P.A. 74-99 added Subsec. (c) re flashing green lights; P.A. 75-577 added Subsec. (d); P.A. 78-156 amended Subsec. (a) re use of flashing red lights on vehicles accommodating nine or less handicapped students when vehicle stopped to pick up or discharge the students; P.A. 80-466 amended Subsecs. (b) and (c) to refer to single license plate; P.A. 83-41 amended Subsec. (a) re blanket permits for department of transportation motor vehicles; P.A. 83-412 amended Subsec. (a), permitting any motor vehicle accommodating fifteen or less handicapped students (increased from nine) to use flashing red lights while receiving or discharging passengers and defining “handicapped students” for the purposes of this subsection; P.A. 85-153 amended Subsec. (a) to specify that term “flashing white lights” shall not include simultaneous flashing of head lamps; P.A. 85-217 amended Subsec. (a), permitting the chief executive officer of an emergency medical service organization to use flashing red lights while responding to an emergency; P.A. 87-41 amended Subsec. (a), permitting the use of flashing white lights with flashing red lights on an ambulance responding to an emergency call; P.A. 93-307 amended Subsec. (a) to provide that an ambulance on the way to the scene of an emergency may use “flashing white head lamps”, effective June 29, 1993; P.A. 94-189 amended Subsec. (a) by making minor grammatical changes and providing for the use of flashing white head lamps and a flashing amber light while on the way to the scene of an emergency; P.A. 96-167 amended Subsec. (a) to add exception to allow ambulances to use flashing lights of other colors specified by federal requirements for manufacture of such vehicles; P.A. 99-150 amended Subsec. (a) by specifying that local fire marshals, emergency management directors and school buses may use certain flashing lights and by making a technical change; P.A. 01-192 amended Subsec. (a) by dividing existing provisions into Subdivs. (1) to (4), changing “less” to “fewer” in Subdiv. (2), adding provision in Subdiv. (3) which allows a member of a volunteer fire department or company or a volunteer emergency medical technician to use flashing white lamps in certain circumstances, deleting “or” in Subdiv. (3) and redesignating existing Subdivs. (1) to (5) as Subparas. (A) to (E), in Subdiv. (4); P.A. 04-161 amended Subsec. (a)(4) to provide that both volunteer and paid fire chiefs, deputies and assistants may display flashing or revolving white lights in combination with flashing or revolving red lights up to four paid and four volunteer individuals per municipality, to move provisions re volunteers from Subpara. (B) to new Subpara. (C) and to redesignate existing Subparas. (C) to (E) as new Subparas. (D) to (F), respectively; P.A. 05-218 amended Subsec. (a) by changing “written” to “special” permit and inserting “in accordance with the provisions of subsection (c) of section 14-96q” in Subdiv. (1) and, in Subdiv. (3) by adding “the first or second deputies, or if there are no deputies, the first or second assistants, of such an organization that is a municipal or volunteer organization” and, in Subdiv. (4), by changing “four” to “five” and “municipality” to “department”, effective July 6, 2005; P.A. 05-288 amended Subsec. (a)(3) by replacing “municipal or volunteer organization” with “municipal or volunteer or licensed organization”, effective July 13, 2005; P.A. 11-213 amended Subsec. (a)(1) to delete provision re single permit for display of lights on more than one Department of Transportation vehicle and add exemption from permit requirements for government vehicles, effective July 13, 2011; P.A. 13-139 amended Subsec. (a) by substituting “students with disabilities” for “handicapped students” in Subdiv. (2) and by substituting term and definition of “students with disabilities” for term and definition of “handicapped students” in Subdiv. (4), and amended Subsecs. (b) and (c) by making technical changes.



Section 14-96q - Special restrictions on lamps. Flashing lights.

(a) Any lighted lamp or illuminating device upon a motor vehicle, other than head lamps, spot lamps or auxiliary driving lamps, which projects a beam of light of an intensity greater than three hundred candle power shall be so directed that no part of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than seventy-five feet from the vehicle.

(b) No person shall drive or move any vehicle or equipment upon any highway with any lamp or device thereon displaying a red light visible from directly in front of the center thereof. The provisions of this subsection and subsection (c) shall not apply to authorized emergency and maintenance vehicles.

(c) Flashing lights are prohibited on motor vehicles other than school buses, except (1) as a means for indicating a right or left turn, (2) flashing blue lights used by members of volunteer or civil preparedness fire companies, as provided by subsection (b) of section 14-96p, (3) on certain emergency and maintenance vehicles by special permit from the commissioner, (4) flashing or revolving yellow lights on (A) wreckers registered pursuant to section 14-66, or (B) vehicles of carriers in rural mail-delivery service or vehicles transporting or escorting any vehicle or load or combinations of vehicles or vehicles and load which is or are either oversize or overweight, or both, and operated or traveling under a permit issued by the Commissioner of Transportation pursuant to section 14-270, (5) flashing red lights (A) on a motor vehicle accommodating fifteen or fewer handicapped students used only during the time such vehicle is stopped for the purpose of receiving or discharging such handicapped students, (B) used by members of the fire police on a stationary vehicle as a warning signal during traffic directing operations at the scene of a fire, (C) on rescue vehicles, (D) used by chief executive officers of emergency medical service organizations as provided in subsection (a) of section 14-96p, (E) ambulances, as defined in section 19a-175, or (F) used by local fire marshals or directors of emergency management, (6) flashing green lights used by members of volunteer ambulance associations or companies as provided in subsection (c) of section 14-96p, or (7) flashing white lights or flashing lights of other colors specified by federal requirements for the manufacture of an ambulance used in conjunction with flashing red lights or flashing head lamps and a flashing amber light on an ambulance responding to an emergency call. The prohibitions in this section shall not prevent the operator of a motor vehicle who while traveling on a limited access divided highway, because of the grade, is unable to maintain the minimum speed of forty miles per hour, or who while traveling on any other highway is operating such motor vehicle at such slow speed as to obstruct or endanger following traffic, or the operator of a disabled vehicle stopped on a hazardous location on the highway, or in close proximity thereto, from flashing lights, installed on the vehicle primarily for other purposes, in any manner that the operator selects so as to indicate that such vehicle is traveling slowly, obstructing traffic or is disabled and is a hazard to be avoided. The commissioner is authorized, at such commissioner’s discretion, to issue special permits for the use of flashing or revolving lights on emergency vehicles, on escort vehicles, on maintenance vehicles and on other vehicles that display lights for which a permit is required, in accordance with the provisions of subsection (a) of section 14-96p, provided any person, firm or corporation other than the state or any metropolitan district, town, city or borough shall pay an annual permit fee for each such vehicle, provided vehicles not registered in this state used for transporting or escorting any vehicle or load or combinations of vehicles or vehicles and load which is or are either oversize or overweight, or both, when operating under a permit issued by the Commissioner of Transportation pursuant to section 14-270, shall not require such permit. Such annual permit fee shall be twenty dollars. If the commissioner issues a special permit to any ambulance, such permit shall be issued at the time of registration and of each renewal of registration.

(d) Use of lamps and flashing lights except as authorized by this section shall be an infraction.

(1967, P.A. 834, S. 19; 1969, P.A. 759, S. 12; 1971, P.A. 459, S. 1; P.A. 73-544, S. 24; P.A. 74-99, S. 2, 3; P.A. 75-577, S. 43, 126; P.A. 78-156, S. 3; P.A. 79-4; P.A. 84-254, S. 47, 62; 84-377, S. 3, 4; P.A. 85-217, S. 2; P.A. 87-41, S. 2; P.A. 93-307, S. 5, 34; P.A. 94-189, S. 8; P.A. 96-167, S. 30; P.A. 99-150, S. 2; 99-268, S. 23; P.A. 00-169, S. 22; P.A. 04-182, S. 11; P.A. 05-218, S. 10.)

History: 1969 act increased fee in Subsec. (c) from $1 to $2 per vehicle; 1971 act amended Subsec. (c)(4) to add “revolving” yellow lights and to allow their use on oversize or overweight loads, allowed use of flashing lights to indicate slow speed of vehicle, included escort vehicles in permit provisions and added proviso re required permit for vehicles not registered in this state; P.A. 73-544 replaced “civil defense” with “civil preparedness” in Subsec. (c); P.A. 74-99 amended Subsec. (c) to allow use of flashing green lights by members of volunteer ambulance associations or companies; P.A. 75-577 added Subsec. (d); P.A. 78-156 amended Subsec. (c) to allow use of flashing red lights on vehicles used to pick up or discharge not more than nine handicapped students when stopped to do so; P.A. 79-4 amended Subsec. (c) to allow use of flashing red lights on rescue vehicles; P.A. 84-254 amended Subsec. (c) to increase periodically the permit fee from $2 to $7 as of July 1, 1993; P.A. 84-377 amended Subsec. (c), permitting motor vehicles accommodating fifteen or less handicapped students to use flashing red lights when receiving or discharging such students; P.A. 85-217 amended Subsec. (c), permitting the chief executive officers of emergency medical service organizations to use flashing red lights as provided in Subsec. (a) of Sec. 14-96p and deleting references to the flashing of red lights by motor vehicles used as buses by handicapped students and by stationary vehicles used by fire police as warning signals; P.A. 87-41 amended Subsec. (c), permitting use of flashing white lights in conjunction with flashing red lights on an ambulance responding to an emergency call; P.A. 93-307 amended Subsec. (c) to permit flashing red lights on ambulances and to permit flashing white lights used in conjunction with “flashing head lamps” on ambulances responding to emergency calls, effective June 29, 1993; P.A. 94-189 amended Subsec. (c)(7) by adding “and a flashing amber light” after “flashing head lamps”; P.A. 96-167 amended Subsec. (c)(7) to authorize use of flashing lights of colors other than white specified by federal requirements for manufacture of ambulances; P.A. 99-150 amended Subsec. (c) by adding local fire marshals and directors of emergency management to the list of those authorized to use flashing red lights; P.A. 99-268 amended Subsec. (c) by allowing wreckers, registered pursuant to Sec. 14-66, to have flashing or revolving yellow lights and by making technical changes re gender neutrality; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 04-182 amended Subsec. (c) to increase annual permit fee to $20 and to delete provision re past fee increases, effective July 1, 2004; P.A. 05-218 amended Subsec. (c) by changing “written” to “special” permit, adding “and on other vehicles that display lights for which a permit is required, in accordance with the provisions of subsection (a) of section 14-96p”, deleting “of two dollars” re annual permit fee and adding provision requiring special permits for ambulances to be issued at time of registration or renewal, effective July 6, 2005.

Cited. 35 CS 659.



Section 14-96r - Color of stop lamps. Turn signal lamps.

(a) Any vehicle, when required under sections 14-96a to 14-96aa, inclusive, shall be equipped with a stop lamp or lamps on the rear of the vehicle which shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than three hundred feet to the rear in normal sunlight, and which shall be activated upon application of the service or foot brake.

(b) Any vehicle, when required under subsection (b) of section 14-96e, shall be equipped with electric turn signals which shall indicate an intention to turn by flashing lights showing to the front and rear of a vehicle or on a combination of vehicles on the side of the vehicle or combination toward which the turn is to be made. The lamps showing to the front shall be mounted on the same level and as widely spaced laterally as practicable and, when signalling, shall emit white or amber light, or any shade of light between white and amber. The lamps showing to the rear shall be mounted on the same level and as widely spaced laterally as practicable, and, when signalling, shall emit a red or amber light, or any shade of color between red and amber. Turn signal lamps on vehicles eighty inches or more in overall width shall be visible from a distance of not less than five hundred feet in normal sunlight. Turn signal lamps on vehicles less than eighty inches wide shall be visible at a distance of not less than three hundred feet in normal sunlight.

(c) Failure to have stop lamps and turn signals as required by any provision of this section shall be an infraction.

(1967, P.A. 834, S. 20; P.A. 75-577, S. 44, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-96s - Fender, backup and identification lamps. Penalties.

(a) Any motor vehicle may be equipped with not more than two side cowl or fender lamps which shall emit an amber or white light without glare.

(b) Any motor vehicle may be equipped with one or more backup lamps either separately or in combination with other lamps, but any such backup lamp or lamps shall not be lighted when the motor vehicle is in forward motion.

(c) Any vehicle eighty inches or more in overall width, if not otherwise required by section 14-96f, may be equipped with not more than three identification lamps showing to the front which shall emit an amber light without glare and not more than three identification lamps showing to the rear which shall emit a red light without glare. Such lamps shall be mounted as specified in subdivision (f) of said section.

(d) Operating a motor vehicle with fenders, running boards, backup and identification lamps, except as authorized by this section shall be an infraction.

(1967, P.A. 834, S. 21; P.A. 75-577, S. 45, 126; P.A. 00-169, S. 15.)

History: P.A. 75-577 added Subsec. (e); P.A. 00-169 deleted Subsec. (b) re running-board courtesy lamps and relettered Subsecs. (c) to (e), inclusive, as Subsecs. (b) to (d), inclusive.



Section 14-96t - Multiple-beam road-lighting equipment.

Except as hereinafter provided, the head lamps or the auxiliary driving lamps or combinations thereof on motor vehicles, other than motorcycles, shall be so arranged that the driver may control the selection between distributions of light projected to different elevations, subject to the following requirements and limitations:

(a) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles ahead at a distance of at least five hundred feet for all conditions of loading.

(b) There shall be a lowermost distribution of light so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least one hundred feet ahead, and, on a straight level road under any condition of loading, none of the high-intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

(c) Each new motor vehicle registered in this state which has multiple-beam road-lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost or upper distribution of light from the head lamps is in use. Such indicator shall be so designed and located that, when lighted, it will be readily visible without glare to the driver of the vehicle so equipped.

(d) Operation of a motor vehicle without the equipment required by this section shall be an infraction.

(1967, P.A. 834, S. 22; P.A. 75-577, S. 46, 126.)

History: P.A. 75-577 added Subsec. (d).



Section 14-96u - Use of multiple-beam road-lighting equipment.

Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in subsection (a) of section 14-96a, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations: (1) Whenever a driver of a vehicle approaches an oncoming vehicle within five hundred feet, such driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light, or composite beam, specified in subsection (b) of section 14-96t shall be dimmed to avoid glare at all times, regardless of road contour and loading. (2) Whenever the driver of a vehicle approaches another vehicle from the rear, within three hundred feet, such driver shall use a distribution of light permissible under sections 14-96a to 14-96aa, inclusive, other than the uppermost distribution of light specified in subsection (a) of section 14-96t. Violation of any provision of this section shall be an infraction.

(1967, P.A. 834, S. 23; P.A. 75-577, S. 47, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-96v and 14-96w - Single-beam road-lighting equipment. Distance forward lights to illuminate.

Sections 14-96v and 14-96w are repealed, effective October 1, 1999.

(1967, P.A. 834, S. 24, 25; P.A. 75-577, S. 48, 49, 126; P.A. 99-268, S. 45.)



Section 14-96x - Head lamp of motorcycle.

The head lamp or head lamps upon every motorcycle may be of the single-beam or multiple-beam type but, in either event, shall comply with the requirements and limitations as follows: (1) Every such head lamp on a motorcycle shall be of sufficient intensity to reveal a person or vehicle at a distance of not less than one hundred feet when the motorcycle is operated at any speed less than twenty-five miles per hour and at a distance of not less than two hundred feet when the motorcycle is operated at a speed of twenty-five or more miles per hour, and at a distance of not less than three hundred feet when the motorcycle is operated at a speed of thirty-five or more miles per hour. (2) If the motorcycle is equipped with a multiple-beam head lamp or head lamps, the upper beam shall meet the minimum requirements set forth above and shall not exceed the limitations set forth in subsection (a) of section 14-96t and the lowermost beam shall meet the requirements applicable to a lowermost distribution of light as set forth in subsection (b) of said section. (3) If the motorcycle is equipped with a single-beam lamp or lamps, such lamp or lamps shall be so aimed that, when the vehicle is loaded, none of the high-intensity portion of light, at a distance of twenty-five feet ahead, shall project higher than the level of the center of the lamp from which it comes. Failure to have lamps as required by this section shall be an infraction.

(1967, P.A. 834, S. 26; P.A. 75-577, S. 50, 126.)

History: P.A. 75-577 added provision that violation of requirements is an infraction.



Section 14-96y - Number of head lamps. Number in combination with other lamps.

(a) At all times specified in subsection (a) of section 14-96a, at least two lighted lamps shall be displayed, one on each side at the front of every motor vehicle other than a motorcycle, except when such vehicle is parked subject to the regulations governing lights on parked vehicles.

(b) Whenever a motor vehicle equipped with head lamps as herein required is also equipped with any auxiliary lamps or a spot lamp or any other lamp on the front thereof projecting a beam of intensity greater than three hundred candlepower, not more than a total of four of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway.

(c) Failure to have lamps as required by this section shall be an infraction.

(1967, P.A. 834, S. 27; P.A. 75-577, S. 51, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-96z - Intensity of certain lamps. Location of red light.

(a) During the times specified in subsection (a) of section 14-96a, any lighted lamp or illuminating device upon a motor vehicle, other than head lamps, spot lamps, auxiliary lamps, flashing turn signals, emergency vehicle warning lamps and school bus warning lamps, which projects a beam of light of an intensity greater than three hundred candlepower shall be so directed that no part of the high intensity portion of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than seventy-five feet from the vehicle.

(b) Except as required in section 14-96q no person shall drive or move any vehicle or equipment upon any highway with any lamp or device thereon displaying a red light visible from directly in front of the center thereof.

(c) Having lamps which do not conform to the provisions of this section shall be an infraction for each offense.

(1967, P.A. 834, S. 28; P.A. 75-577, S. 52, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-97 - Defrosting devices on school buses and motor vehicles used to transport passengers for hire.

(a) Each school bus, as defined in subsection (a) of section 14-275, used for the transportation of school children and each motor vehicle used to transport passengers for hire shall be equipped with a defrosting device, in good working order and adequate to prevent the accumulation of snow, ice, frost or condensation on the windshield.

(b) Operation of a motor vehicle or, as owner, permitting the operation of a motor vehicle, in violation of any provision of this section, shall be an infraction.

(1949 Rev., S. 2444; February, 1965, P.A. 448, S. 10; P.A. 75-577, S. 53, 126; P.A. 90-263, S. 47, 74.)

History: 1965 act substituted “school bus” for “motor vehicle for hire,” deleted provision making defroster requirement applicable only during winter storms and added reference to frost and condensation in Subsec. (a); P.A. 75-577 replaced provision for $50 maximum fine in Subsec. (b) with statement that violation is an infraction; P.A. 90-263 amended Subsec. (a) to substitute “motor vehicle used to transport passengers for hire” for “public service motor vehicle”.



Section 14-97a - Emergency lighting or reflecting devices on motor vehicles used to transport passengers for hire and motor vehicles with commercial registration.

(a) There shall be carried on each motor vehicle used to transport passengers for hire whose capacity is in excess of seven passengers, each motor vehicle with a commercial registration and a manufacturer’s rated capacity in excess of two thousand pounds and each combination of tractor and trailer, when it is operated on any highway during the period from one-half hour after sunset to one-half hour before sunrise, flares, flaring candles, torches, lanterns or other lighting or light reflecting devices designed for emergency use, which shall be ready for immediate use. The operator of any such motor vehicle shall cause such emergency equipment to be kept lighted or in the case of light reflecting devices to be situated in such manner as to be visible for at least two hundred feet in front and in the rear of such motor vehicle, during any period between one-half hour after sunset and one-half hour before sunrise when such motor vehicle has become stalled or is in such condition that it cannot be operated on the highway.

(b) Any person who violates any provision of this section shall be fined not more than fifty dollars and the commissioner may suspend, for not more than sixty days, the registration of any such motor vehicle not equipped as provided in this section.

(1969, P.A. 639, S. 1; P.A. 90-263, S. 48, 74.)

History: P.A. 90-263 amended Subsec. (a) to substitute “motor vehicle used to transport passengers for hire” for “public service motor vehicle”, and to substitute “motor vehicle with a commercial registration” for “commercial motor vehicle”.



Section 14-97b - Lift equipment on motor buses.

On and after April 18, 1988, any motor bus purchased for use in providing fixed route bus service by the state or any transit district or other entity which receives state subsidies for such services shall be equipped with a mechanical lift or similar device which provides persons with disabilities with sufficient access to the bus. On or before September 30, 1996, all motor buses used by the state or any such transit district or other entity to provide fixed route bus service shall be so equipped.

(P.A. 88-62, S. 1, 2.)



Section 14-98 - Tires.

Each vehicle operated upon any highway or bridge shall be equipped with tires of rubber, or other elastic substance, approved by the commissioner, and the wheels shall be so constructed that no metal part of the wheel or tire may be in contact with the surface of the road at any time when such vehicle is in motion upon the highway, except such vehicle may be equipped with tires incorporating a metal nonskid device during the period from November fifteenth to April thirtieth, inclusive. Nothing in this section shall apply to authorized emergency vehicles, to road-making machinery in use in the repair or construction of highways or to a tractor used in agricultural pursuits when necessarily traversing a highway or bridge for the purpose of access to agricultural lands, or to a truck, tractor, trailer or semitrailer for which a permit has been granted by the Commissioner of Transportation. Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction, and for a subsequent offense shall be fined not more than two hundred dollars.

(1949 Rev., S. 2445; 1969, P.A. 446, S. 1; 768, S. 139; 1971, P.A. 496, S. 1; P.A. 76-145, S. 1, 2; P.A. 78-161; P.A. 82-223, S. 12; P.A. 83-577, S. 18; P.A. 84-197, S. 4; 84-429, S. 60.)

History: 1969 acts deleted provisions limiting weight on wheels and setting forth tire specifications, excluded from provisions road-making machinery, agricultural tractors and trucks, tractors, trailers and semitrailers operating under permit issued by highway commissioner and later replaced highway commissioner with commissioner of transportation; 1971 act excluded from provisions emergency vehicles defined by Sec. 14-1a and limited use of studded tires to period from October fifteenth to April fifteenth; P.A. 76-145 added provisions further restricting use of studded tires and prohibited their sale after February 1, 1977; P.A. 78-161 deleted previous provisions re studded tires and allowed their use during period between November fifteenth and April first; P.A. 82-223 specified that the commission of a first offense constituted an infraction, and established a minimum fine of $25 and lowered the maximum fine from $100 to $90 for such first offense; P.A. 83-577 deleted the provision specifying the fine for an infraction is not less than $25 nor more than $90; P.A. 84-197 extended the ending date of the period of use of studded tires from April first to the thirtieth; P.A. 84-429 made technical changes for statutory consistency.



Section 14-98a - Tires to be in safe operating condition.

No person shall operate a motor vehicle or trailer upon the public highways unless such motor vehicle or trailer is equipped with tires in safe operating condition in accordance with requirements approved by the Commissioner of Motor Vehicles. The commissioner shall establish standards of safe operating condition for tires mounted on vehicles, using simple measuring gauges. Said requirements shall encompass effects of tread wear and depth of tread. This section shall not apply to self-propelled combines, self-propelled corn and hay harvesting machines and tractors used exclusively for agricultural purposes. Any law enforcement officer, at any time, upon reasonable cause to believe that the tires of a vehicle are unsafe or it is equipped with tires in violation of the provision of this section, may require the operator of such vehicle to stop and submit the tires of such vehicle to an inspection. If the inspection discloses the vehicle to be in violation, the officer may issue a summons for such violation. Operation of a motor vehicle or, as owner permitting the operation of a motor vehicle in violation of any provision of this section shall be an infraction.

(1967, P.A. 881; P.A. 75-577, S. 55, 126; P.A. 98-182, S. 2, 22.)

History: P.A. 75-577 replaced provision for $50 maximum fine with statement that violation is an infraction; P.A. 98-182 deleted motor vehicles used exclusively for farming purposes from exemption, effective July 1, 1998.



Section 14-99 - Mirror. Motor vehicles with commercial registration to allow others to pass.

Each motor vehicle shall be equipped with a mirror attached to and so located and adjusted on such vehicle as to give the operator thereof a clear reflected view of the highway directly to the rear of or on a line parallel to the left side of the body of such motor vehicle. Any person operating a motor vehicle with a commercial registration so constructed or which may be so loaded that the operator is prevented from having a free and unobstructed view of the highway immediately to the rear and at the left side of the same shall, by means of such mirror, make frequent observations of the approach of vehicles from the rear. When operating at below the posted speed limits and when so approached or overtaken, the operator of such motor vehicle shall drive to the extreme right of the traveled way as promptly as safety will permit, giving the vehicle approaching from the rear opportunity to pass. Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2446; February, 1965, P.A. 448, S. 11; P.A. 75-577, S. 56, 126; P.A. 90-263, S. 64, 74.)

History: 1965 act added the word “left” in the first and second sentences, changed the duty of constant observation to one of frequent observations, removed the words “in safety” from the end of the last sentence and deleted a penalty provision; P.A. 75-577 provided that violation of section is an infraction; P.A. 90-263 substituted “motor vehicle with a commercial registration” for “commercial motor vehicle”.

See Sec. 14-230 re driving in right-hand lane.

See Sec. 14-285 re use of mirrors by vehicles other than motor vehicles.

Cited. 30 CA 263.



Section 14-99f - Windshield. Obstruction of view.

(a) Each motor vehicle shall be equipped with a windshield of a type prescribed by section 14-100 and a windshield cleaner or wiper in effective working order located directly in front of the operator while in use on the highway. The windshield shall be reasonably free of defects and accumulations, inside and out, of snow, ice, condensation and dirt. The provisions of this subsection shall not apply to a motorcycle or a vehicle designed by the manufacturer for nonhighway operation without a windshield.

(b) No person shall operate a motor vehicle required to be equipped with such a windshield if the windshield is in a condition to interfere with an unobstructed view of the highway.

(c) No article, device, sticker or ornament shall be attached or affixed to or hung on or in any motor vehicle in such a manner or location as to interfere with the operator’s unobstructed view of the highway or to distract the attention of the operator.

(d) Violation of any provision of this section shall be an infraction.

(P.A. 84-429, S. 36; P.A. 99-268, S. 4; P.A. 00-169, S. 22.)

History: P.A. 99-268 amended Subsec. (a) to delete exemption for certain farm vehicles; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.

See Sec. 14-99g re use of tinted or reflectorized windows and obstruction of view.

See Sec. 14-100 re safety glass requirement.

Subsec. (c):

To constitute a violation of Subsec., there must be more than a hypothetical possibility that driver’s vision would be obstructed or that driver would be distracted, and police officer did not articulate any reasonable belief that Subsec. was being violated. 297 C. 829.

The hanging of an object from a rearview mirror is not a per se infraction under Subsec., and Subsec. requires proof of interference with an operator’s unobstructed view or the operator’s distraction. 111 CA 482.



Section 14-99g - Definitions. Tinted or reflectorized windows. Obstruction of view prohibited. Exceptions. Sale or delivery of motor vehicles having tinted or reflectorized windows prohibited. Stickers required. Penalty. Window tinting businesses. Regulations.

(a) As used in this section, unless the context otherwise requires:

(1) “Light transmission” means the ratio of the amount of total light, expressed in percentages, which is allowed to pass through a product or material including the glazing to the amount of total light falling on the product or material and the glazing.

(2) “Luminous reflectance” means the ratio of the amount of total light, expressed in percentages, which is reflected outward by a product or material to the amount of total light falling on the product or material.

(3) “Manufacturer” means (A) a person who engages in the manufacturing or assembling of sun screening products or materials designed to be used in conjunction with vehicle glazing materials, or (B) a person who fabricates, laminates or tempers the glazing material incorporating the capacity to reflect or to reduce the transmittance of light during the manufacturing process.

(b) No person may operate any motor vehicle which has any object or material placed, displayed, installed, affixed or applied in or on such vehicle in a manner so as to obstruct or reduce the operator’s clear and full view of the road through the front windshield or the side or rear windows, except as provided in subsection (c) of this section. No person may place, install, affix or apply any transparent material on the front windshield or the side or rear windows of any motor vehicle if such material alters the color or reduces the light transmittance of such windshield or side or rear windows, except as provided in subsection (c) of this section. Any person required for medical reasons to be shielded from direct rays of the sun or any person operating a motor vehicle belonging to such person or in which such person is a usual passenger shall be exempt from the provisions of this subsection. Applications for such exemption based upon such medical reason shall be made in writing to the commissioner and shall be supported by the written documentation of a physician or optometrist licensed to practice in this state.

(c) The provisions of subsection (b) of this section shall not apply to:

(1) Front side wing vents and windows which are not mirror-like in appearance and have a substance or material in conjunction with glazing material that has a total light transmission of not less than thirty-five per cent plus or minus three per cent and a luminous reflectance of twenty-seven per cent plus or minus three per cent;

(2) Rearview mirrors;

(3) Adjustable nontransparent sun visors which are mounted forward of the side windows and are not attached to the glass;

(4) Signs, stickers or other materials which are displayed in a seven-inch square in the lower corner of the windshield farthest removed from the driver or signs, stickers or other materials which are displayed in a five-inch square in the lower corner of the windshield nearest the driver;

(5) The right and left side windows behind the driver and the rearmost window which shall not be mirror-like in appearance, having a substance or material in conjunction with glazing material that has a total light transmission of not less than thirty-five per cent plus or minus three per cent and a luminous reflectance of twenty-one per cent to plus or minus three per cent;

(6) The windows behind the driver on any truck, motor bus, trailer, mobile manufactured home, or multipurpose passenger vehicle, as defined in the Code of Federal Regulations, Title 49, Section 571.3, as amended from time to time, provided said vehicle is equipped with outside mirrors on the left and right-hand sides which are so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of such motor vehicle;

(7) Direction, destination or termination signs upon a passenger common carrier motor vehicle, provided the signs do not interfere with the driver’s clear view of approaching traffic;

(8) Rear window wiper motors;

(9) Rear trunk lid handle or hinges;

(10) The rearmost window or windows, provided the motor vehicle is equipped with outside mirrors on the left and right-hand sides of the vehicle which are so located as to reflect to the driver a view of the highway for a distance of at least two hundred feet to the rear of such motor vehicle;

(11) Transparent material which is installed, affixed or applied to the topmost portion of the windshield, provided: (A) The bottom edge of the material is at least twenty-nine inches above the undepressed driver’s seat when measured from a point five inches in front of the bottom of the backrest with the driver’s seat in its rearmost and lowermost position with the vehicle on a level surface and (B) the material is not red or amber in color; or

(12) Any sticker or certificate required to be affixed or applied to any window pursuant to federal or state statute or any municipal ordinance.

(d) On and after July 1, 1996, no person shall sell, offer for sale or deliver in the state any motor vehicle having a windshield or any window which exceeds the standards relative to light transmission and luminous reflectance specified in this section.

(e) Each motor vehicle manufactured and sold on and after January 1, 1994, having a window which has been tinted or darkened with any tinted material after factory delivery shall have affixed to the lower left corner of each such window a sticker legible from outside the vehicle which indicates the sticker registration number, a certification of compliance with the provisions of this section, and such other information as the Commissioner of Motor Vehicles deems appropriate. The sticker shall be of a type which is pressure-sensitive, self-destructive upon removal, and shall not exceed one square inch in size. Prior to shipping or making any such material available in this state, for installation in a motor vehicle, the manufacturer shall apply to the Commissioner of Motor Vehicles for approval and registration of its tinted material and the sticker which is to be used in the identification and certification of compliance with the light transmission and reflectance standards established under this section. The commissioner shall not approve any tinted material or sticker unless the manufacturer demonstrates that the material and sticker comply with the provisions of this section. The manufacturer shall include with each delivery of tinted material in this state for installation in a motor vehicle a sticker, approved by the commissioner, with written instructions indicating the proper location for placement of such sticker. The presence of such sticker upon the window of a motor vehicle indicates that the person who affixed the sticker certifies that the window conforms to the standards relative to light transmission and luminous reflectance specified in this section.

(f) Any person who violates any provision of subsections (b) to (e), inclusive, of this section shall be deemed to have committed an infraction for each offense. Any person who violates any provision of subsection (b) of this section shall remove such object or material which obstructs his clear and full view of the road and report within sixty days to the police department which issued the infractions complaint to present his vehicle for inspection and to demonstrate compliance with the provisions of this section. If such person fails to report to such police department and is cited for a subsequent violation of this section, his vehicle shall be impounded after notice and opportunity for hearing.

(g) Any person owning a vehicle having a window which has been tinted or darkened with any tinted material after factory delivery, shall present such vehicle to the Department of Motor Vehicles, by July 1, 1996, to receive a sticker for any tinted or darkened window to indicate such tinting or darkening is in compliance with this section. Any person operating a motor vehicle, on or after July 1, 1996, in violation of this subsection shall be deemed to have committed an infraction.

(h) The provisions of subsections (b) to (g), inclusive, of this section shall not apply to any motor vehicle in livery service, as defined in section 13b-101.

(i) On or after October 1, 1993, each person, firm or corporation which engages in the business of tinting windows of motor vehicles or in the retail sale or installation of tinted material for such windows shall post conspicuously and at all times display at each service counter in its establishment a sign which shall (1) state the permissible standards relative to light transmission and luminous reflectance specified in this section in block letters not less than three inches in height, (2) specify penalties for a violation of this section and (3) include actual tinted materials as examples.

(j) Each person, firm or corporation which engages in the business of tinting windows of motor vehicles and which performs such work from a mobile facility shall provide a written statement to the purchaser which shall state the permissible standards relative to light transmission and luminous reflectance specified in this section and the penalties for a violation of this section.

(k) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 84-277; P.A. 90-210, S. 1; May Sp. Sess. P.A. 92-9, S. 3, 4; P.A. 93-135, S. 1, 2; P.A. 96-167, S. 31; P.A. 07-217, S. 50.)

History: P.A. 90-210 added Subsecs. (d) to (i), inclusive, re tinted glass; May Sp. Sess. P.A. 92-9 amended Subsec. (g) to postpone implementation of sticker requirement from July 1, 1992, to July 1, 1993; P.A. 93-135 amended Subsec. (c)(1) and (5) to modify the exceptions relative to light transmittance, added new Subdiv. (6) and renumbered remaining Subdivs., extended the cutoff dates in Subsec. (d) from July 1, 1992, to July 1, 1996, in Subsec. (e) from January 1, 1991, to January 1, 1994, in Subsec. (g) from July 1, 1993, to July 1, 1996, and inserted new Subsecs. (i) and (j) re notice to consumers of standards re light transmission and reflectance and relettering former Subsec. (i) as (k), effective July 1, 1993; P.A. 96-167 amended Subsec. (c)(6) to delete reference to vehicles “registered other than as a passenger motor vehicle”; P.A. 07-217 made a technical change, effective July 12, 2007.

See Sec. 14-99f re windshield and view requirements.

See Sec. 14-100 re safety glass requirement.

Cited. 40 CA 495.



Section 14-99h - Etching of vehicle identification numbers. Marking of component parts. Penalty. Regulations.

(a) Each new car dealer or used car dealer, as defined in section 14-51, or lessor licensed under the provisions of section 14-15 shall offer the purchaser or lessee of a new or used motor vehicle, at the time of sale or lease, the optional service of etching the complete identification number of the vehicle on a lower corner of the windshield and on each side or rear window in such vehicle. Each such dealer or lessor may etch the complete identification number of a motor vehicle on any such vehicle in its inventory prior to its sale or lease provided it specifies the charge for such service separately on the order for the sale of the motor vehicle as prescribed by the provisions of section 14-62.

(b) If a new car dealer or used car dealer, as defined in section 14-51, offers the purchaser of a new or used motor vehicle, at the time of sale, the optional service of marking vehicle components with the complete vehicle identification number, the dealer shall specify the charge for such service separately on the order for the sale of the motor vehicle as prescribed by the provisions of section 14-62. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection. Such regulations may provide standards for the marking of component parts in a secure manner, and for telephone or on-line access to a secure database of vehicles including motorcycles and parts that have been marked and registered in such database. Such regulations may also provide for the marking of parts used to replace parts that have been marked in accordance with the provisions of this subsection, by repairers licensed in accordance with section 14-52. Each new or used dealer that sells a motorcycle shall offer to the purchaser to mark the complete vehicle identification number on the component parts of said motorcycle. Such service shall be subject to the regulations and standards adopted by the commissioner in accordance with this subsection.

(c) Each new car dealer, used car dealer or lessor shall charge reasonable rates for etching services and parts marking services rendered within the state pursuant to subsections (a) and (b) of this section and shall file a schedule of such rates with the Commissioner of Motor Vehicles. Each such dealer or lessor may from time to time file an amended schedule of such rates with the commissioner. No such dealer or lessor may charge any rate for such etching services or parts marking services which is greater than the rates contained in the most recent schedule filed with the commissioner.

(d) A motor vehicle dealer, licensed in accordance with section 14-52 and meeting qualifications established by the commissioner, may verify a manufacturer’s vehicle identification number to satisfy any provision requiring such verification in this chapter, or chapter 246a or 247. Such verification shall be provided in a written affidavit signed by such a motor vehicle dealer, or his designee, and submitted to the commissioner. Such affidavit shall contain a statement that the manufacturer’s vehicle identification number corresponds to such number (1) on the manufacturer’s or importer’s certificate of origin, if the motor vehicle is new, (2) on a current certificate of title, or (3) on a current motor vehicle registration document. Such affidavit shall also contain a statement that the vehicle identification number has not been mutilated, altered or removed.

(e) Any person violating the provisions of subsection (c) of this section, shall be subject to the penalties of false statement, provided for in sections 14-110 and 53a-157b.

(f) The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 89-313, S. 1, 5; P.A. 97-236, S. 13, 27; P.A. 98-182, S. 16, 22; P.A. 02-70, S. 32; P.A. 04-199, S. 36; P.A. 06-130, S. 23; P.A. 11-213, S. 27; P.A. 13-271, S. 55.)

History: P.A. 97-236 amended Subsec. (a) to make a technical change, to require used car dealers and lessors to offer purchaser or lessee of a new or used motor vehicle, at the time of sale or lease, optional service of etching vehicle identification number on windshield and each side or rear window, to delete references to “passenger” motor vehicle and “truck having a gross weight of ten thousand pounds or less” and to allow each dealer or lessor to etch the vehicle identification number of a vehicle on any vehicle in its inventory prior to its sale or lease, provided it specifies the charge for such service, and amended Subsec. (b) to apply provisions of Subsec. to used car dealers and lessors; P.A. 98-182 added Subsecs. (c) to (e), inclusive, allowing a licensed motor vehicle dealer to verify a vehicle identification number for certain purposes, establishing penalties for violating the provisions of verification and authorizing the commissioner to adopt regulations, effective July 1, 1998; P.A. 02-70 amended Subsec. (a) to require dealers or lessors to specify charges for etching on the sale order as prescribed by Sec. 14-62 in lieu of the label required by the federal Automobile Information Disclosure Act, effective June 3, 2002; P.A. 04-199 added new Subsec. (b) re marking of vehicle components, redesignating existing Subsecs. (b) to (e) as new Subsecs. (c) to (f), respectively, and added references to parts marking services in new Subsec. (c), effective July 1, 2004; P.A. 06-130 amended Subsec. (b) to include motorcycles and motorcycle dealers; P.A. 11-213 amended Subsec. (c) to delete annual September first filing deadline, effective July 1, 2011; P.A. 13-271 amended Subsec. (d) to delete “for all other vehicles” in Subdiv. (2) and add Subdiv. (3) re manufacturer’s vehicle identification number corresponding to current motor vehicle registration document, effective July 1, 2013.



Section 14-100 - Safety glass. Use of plastics.

(a) The commissioner shall not register any motor vehicle manufactured after July 1, 1937, unless the windshield, the doors, windows and glass partitions are equipped with safety glass, except that, in lieu of safety glass, the commissioner may permit the use of plastic materials manufactured and processed into transparent sheets, at such locations as he designates. The commissioner shall issue regulations, in accordance with nationally accepted standards, concerning the specifications for safety glass and plastic materials and the locations where they may be used.

(b) The term “safety glass”, as used in this chapter, means glass so treated or combined with other materials that its use in motor vehicles will afford a greater degree of protection to occupants thereof than the use of glass not so treated or combined.

(1949 Rev., S. 2447; 1949, S. 1335d; 1959, P.A. 62, S. 6.)

History: 1959 act removed provision for approval by commissioner of type of safety glass and added provision re issuance of regulations by commissioner in Subsec. (a).

See Sec. 14-99f re windshield and view requirements.

See Sec. 14-99g re use of tinted or reflectorized windows and obstruction of view.

Duty imposed on Commissioner of Motor Vehicles is a public duty and he is liable only to the state for nonperformance. 19 CS 172.



Section 14-100a - Seat safety belts. Child restraint systems. Wheelchair transportation devices.

(a) No new passenger motor vehicle may be sold or registered in this state unless equipped with at least two sets of seat safety belts for the front and rear seats of the motor vehicle, which belts comply with the requirements of subsection (b) of this section. The anchorage unit at the attachment point shall be of such construction, design and strength as to support a loop load strength of not less than four thousand pounds for each belt.

(b) No seat safety belt may be sold for use in connection with the operation of a motor vehicle on any highway of this state unless it is so constructed and installed as to have a loop strength through the complete attachment of not less than four thousand pounds, and the buckle or closing device shall be of such construction and design that after it has received the aforesaid loop belt load it can be released with one hand with a pull of less than forty-five pounds.

(c) (1) The operator of and any front seat passenger in any motor vehicle or fire fighting apparatus originally equipped with seat safety belts complying with the provisions of 49 CFR 571.209, as amended from time to time, shall wear such seat safety belt while the vehicle is being operated on any highway, except as follows:

(A) A child six years of age and under shall be restrained as provided in subsection (d) of this section;

(B) The operator of such vehicle shall secure or cause to be secured in a seat safety belt any passenger seven years of age or older and under sixteen years of age; and

(C) If the operator of such vehicle is under eighteen years of age, such operator and each passenger in such vehicle shall wear such seat safety belt while the vehicle is being operated on any highway.

(2) The provisions of subdivision (1) of this subsection shall not apply to (A) any person whose physical disability or impairment would prevent restraint in such safety belt, provided such person obtains a written statement from a licensed physician containing reasons for such person’s inability to wear such safety belt and including information concerning the nature and extent of such condition. Such person shall carry the statement on his or her person or in the motor vehicle at all times when it is being operated, or (B) an authorized emergency vehicle, other than fire fighting apparatus, responding to an emergency call or a motor vehicle operated by a rural letter carrier of the United States postal service while performing his or her official duties or by a person engaged in the delivery of newspapers.

(3) Failure to wear a seat safety belt shall not be considered as contributory negligence nor shall such failure be admissible evidence in any civil action.

(4) Any operator of a motor vehicle, who is eighteen years of age or older, and any passenger in such motor vehicle, who violates any provision of this subsection shall have committed an infraction and shall be fined fifty dollars. Any operator of a motor vehicle who is under eighteen years of age and any passenger in such motor vehicle who violates any provision of this subsection shall have committed an infraction and shall be fined seventy-five dollars. Points may not be assessed against the operator’s license of any person convicted of such violation.

(d) (1) Any person who transports a child six years of age and under or weighing less than sixty pounds, in a motor vehicle on the highways of this state shall provide and require the child to use a child restraint system approved pursuant to regulations adopted by the Department of Motor Vehicles in accordance with the provisions of chapter 54. Any person who transports a child seven years of age or older and weighing sixty or more pounds, in a motor vehicle on the highways of this state shall either provide and require the child to use an approved child restraint system or require the child to use a seat safety belt. As used in this subsection, “motor vehicle” does not mean a bus having a tonnage rating of one ton or more. Failure to use a child restraint system shall not be considered as contributory negligence nor shall such failure be admissible evidence in any civil action.

(2) Any person who transports a child under one year of age or weighing less than twenty pounds in a motor vehicle on the highways of this state shall provide and require the child to ride rear-facing in a child restraint system approved pursuant to regulations that the Department of Motor Vehicles shall adopt in accordance with the provisions of chapter 54.

(3) Notwithstanding the provisions of subdivision (1) of this subsection, any person who transports a child four years of age or older in a student transportation vehicle, as defined in section 14-212, on the highways of this state shall either provide and require the child to use an approved child restraint system or require the child to use a seat safety belt. Any person who transports a child under four years of age weighing less than forty pounds in a student transportation vehicle on the highways of this state shall provide and require the child to use a child restraint system approved pursuant to regulations adopted by the Department of Motor Vehicles in accordance with the provisions of chapter 54.

(4) No person shall restrain a child in a booster seat unless the motor vehicle is equipped with a safety seat belt that includes a shoulder belt and otherwise meets the requirement of subsection (b) of this section.

(5) Any person who violates the provisions of subdivision (1), (2), (3) or (4) of this subsection shall, for a first violation, have committed an infraction; for a second violation, be fined not more than one hundred ninety-nine dollars; and, for a third or subsequent violation, be guilty of a class A misdemeanor. The commissioner shall require any person who has committed a first or second violation of the provisions of this subsection to attend a child car seat safety course offered or approved by the Department of Motor Vehicles. The commissioner may, after notice and an opportunity for a hearing, suspend for a period of not more than two months the motor vehicle operator’s license of any person who fails to attend or successfully complete the course.

(e) (1) Any person who transports an individual who remains in a wheelchair while being transferred into and out of a vehicle, in any motor vehicle on the highways of this state, shall provide and require the use of a device designed to secure individuals in wheelchairs while transferring such individuals from the ground to the vehicle and from the time the motor vehicle is brought to a stop until such individuals are transferred from the vehicle to the ground. Such device shall be located in the motor vehicle at all times. The Commissioner of Motor Vehicles may, after consultation with the Departments of Transportation and Public Health, establish regulations to implement the provisions of this section and sections 13b-105 and 14-102a, subsection (d) of section 14-103, subsection (a) of section 14-275 and subsection (a) of section 19a-180.

(2) The following motor vehicles registered in this state for the first time on or after October 1, 2007, that transport individuals who remain in wheelchairs while being transported, shall, in addition to the requirements of subdivision (1) of this subsection, install or provide and require the use of a device that secures the wheelchair to the motor vehicle’s mechanical lift or otherwise prevents or seeks to prevent an individual in a wheelchair from falling from such mechanical lift or motor vehicle: (A) Motor vehicles in livery service, as defined in section 13b-101, (B) service buses, as defined in section 14-1, (C) invalid coaches, as defined in subdivision (11) of section 19a-175, (D) vanpool vehicles, as defined in section 14-1, (E) school buses, as defined in section 14-1, (F) motor buses, as defined in section 14-1, (G) student transportation vehicles, as defined in section 14-212, and (H) camp vehicles, as defined in section 14-1. The provisions of this subsection shall also apply to all motor vehicles used by municipal, volunteer and commercial ambulance services, rescue services and management services, as defined in subdivision (19) of section 19a-175.

(3) Violation of any provision of this subsection is an infraction.

(f) The commissioner shall administer the provisions of this section.

(1961, P.A. 532; 1963, P.A. 405; P.A. 82-292; P.A. 84-429, S. 35; P.A. 85-429, S. 1, 8; P.A. 91-192, S. 2; P.A. 93-10; P.A. 94-52; P.A. 96-180, S. 149, 166; 96-257, S. 1; P.A. 02-70, S. 78; P.A. 05-58, S. 1; P.A. 07-134, S. 1; P.A. 08-32, S. 5; 08-150, S. 37; P.A. 10-3, S. 50; 10-110, S. 7.)

History: 1963 act made equipping of new cars with seat belts mandatory, 1961 act having made anchorage units only mandatory; P.A. 82-292 inserted new Subsec. (c) requiring the use of child restraint systems, relettering former Subsec. (c) accordingly; P.A. 84-429 rephrased provisions and made other technical changes; P.A. 85-429 amended Subsec. (a) to require that vehicles be equipped with safety belts for rear seats and inserted new Subsec. (c) re required use of seat belts, exemptions and penalties related to such use, relettering prior Subsecs. (c) and (d) accordingly; P.A. 91-192 amended Subsec. (c)(1) and (3) to require use of seat belts in fire fighting apparatus and (c)(5) to delete obsolete provision re issuance of verbal warnings by law enforcement officers for violations; P.A. 93-10 amended Subsec. (c)(1) to eliminate exemption from requirement to use seat belts for vehicles equipped with air bags; P.A. 94-52 amended Subsec. (c) by deleting “front seat” in the last sentence of Subdiv. (1), making it applicable to any passenger 4 years of age or older and under 16, not only a “front seat” passenger, and amended Subsec. (d) by making its first sentence applicable to children under 4 years of age and weighing less than 40 pounds, deleting language which provided that: “For any child between the ages of one year and four years, a seat safety belt in the rear seat of the motor vehicle which complies with the provisions of subsection (b) of this section may be used in lieu of a child restraint system.” and providing instead that: “Any person who transports a child under the age of four years, weighing forty or more pounds, in a motor vehicle on the highways of this state shall either provide and require the child to use an approved child restraint system or require the child to use a seat safety belt” and eliminating language which said that “motor vehicle” does not mean “a recreational vehicle of the truck or van type or a truck”; P.A. 96-180 amended of Subsec. (c)(1) to substitute Subsec. “(e)” for “(g)” of Sec. 38a-363, effective June 3, 1996; P.A. 96-257 amended Subsec. (d) to eliminate provision requiring court waiver of fine upon proof that person installed child restraint system prior to court appearance date, to provide graduated penalties for violation of subsection and to require persons who have committed a first or second violation to attend a child car seat safety course; P.A. 02-70 amended Subsec. (c) to replace references to “private passenger” type of motor vehicle, “as defined in subsection (e) of section 38a-363” and “vanpool vehicle”, with reference to motor vehicle “with a gross vehicle weight rating not exceeding ten thousand pounds”, and to require seat belt use in fire fighting apparatus “originally” equipped with such belts in Subdiv. (1), combined existing Subdiv. (3) with Subdiv. (2) and made technical changes therein and redesignated existing Subdivs. (4) and (5) as Subdivs. (3) and (4); P.A. 05-58 amended Subsec. (c)(1) by substituting “six years of age and under” for “under the age of four years” and changing “four” to “seven” years of age or older, and amended Subsec. (d) by designating existing provisions as Subdivs. (1) and (5) and, in Subdiv. (1), substituting “six years of age and under or” for “under the age of four years” and changing 40 to 60 pounds, adding Subdiv. (2) re child restraint system for transport of child under 1 year of age or weighing less than 20 pounds, adding Subdiv. (3) re child restraint systems in a student transportation vehicle, adding Subdiv. (4) re restraint of child in booster seat and, in Subdiv. (5), adding “subdivision (1), (2), (3) or (4) of”; P.A. 07-134 added new Subsec. (e) re wheelchair transportation safety devices for individuals who remain in wheelchairs while being transferred into and out of a vehicle, and for motor vehicles in livery service, service buses, invalid coaches, vanpool vehicles, school buses, motor buses, student transportation vehicles and camp vehicles registered on or after October 1, 2007, that transport individuals who remain in wheelchairs while being transported, and redesignated existing Subsec. (e) as Subsec. (f); P.A. 08-32 amended Subsec. (c) to make technical changes and, in Subdiv. (1), to add requirement that if operator of vehicle is under eighteen, operator and each passenger shall wear seat belt while vehicle is being operated on any highway and, in Subdiv. (4), to provide that any operator of vehicle who is eighteen or older and any passenger who violates any provision of Subsec. (c) shall have committed an infraction and be fined $15 and that any operator under eighteen and any passenger who violates any provision of Subsec. (c) shall have committed an infraction and be fined $75, effective August 1, 2008; P.A. 08-150 amended Subsec. (e)(2) to make technical changes; P.A. 10-3 amended Subsec. (c)(4) to increase fine from $15 to $50 for operator of motor vehicle 18 years of age or older and any passenger in that motor vehicle, effective April 14, 2010; P.A. 10-110 amended Subsec. (c)(1) to delete limitation of seat belt requirement to vehicles with gross vehicle weight rating not exceeding 10,000 pounds and make technical changes.

See Sec. 54-33m re failure to wear seat belt not constituting probable cause for vehicle search.

Special defense of defendant that plaintiff’s failure to use seat belts supplied pursuant to section should be allowed as evidence may show nonuse as the proximate cause barring recovery or could affect amount of damages recoverable. 27 CS 498.

Subsec. (a):

Cited. 239 C. 1.

Subsec. (c):

Subdiv. (4) cited. 16 CA 497. Subdiv. (4) held to be constitutional with respect to due process, access to court’s equal protection and right to a jury trial. 38 CA 685.

Cited. 43 CS 239.

Subsec. (d):

Cited. 29 CA 689.



Section 14-100b - Air pollution control devices required on certain passenger motor vehicles.

On and after January 1, 1968, no passenger motor vehicle designated as a 1968 or later model shall be registered in this state unless equipped with an effective air pollution control device. The Commissioner of Energy and Environmental Protection, with the advice of the Commissioner of Motor Vehicles, may make regulations establishing standards for such devices, which standards shall be consistent with provisions of federal law, if any, relating to control of emissions from the vehicles concerned. The Commissioner of Motor Vehicles shall not require, as a condition precedent to the initial sale of a vehicle or vehicular equipment, the inspection, certification or other approval of any feature or equipment designed for the control of emissions from motor vehicles if such feature or equipment has been certified, approved or otherwise authorized pursuant to federal law.

(1967, P.A. 676; 1971, P.A. 872, S. 29; P.A. 11-80, S. 1.)

History: 1971 act made environmental protection commissioner rather than commissioner of motor vehicles responsible for regulations but kept commissioner of motor vehicles as advisor; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 14-101 - Turn signals.

Any person who operates on any highway any motor vehicle so constructed or so loaded that the operator is unable to clearly indicate by hand signals to both approaching and following traffic his intention of stopping or turning, unless such motor vehicle is equipped with a turn signal or signalling device, or fails to cause such turn signal or device to be maintained, at all times, in good and sufficient working order, or fails to use the same when making any stop or turn, or the owner of any such motor vehicle who allows it to be so operated, shall be fined the amount designated for such infraction.

(1949 Rev., S. 2448; 1953, S. 1339d; 1959, P.A. 62, S. 7; 1967, P.A. 834, S. 30; P.A. 75-577, S. 58, 126.)

History: 1959 act added words “turn signal” in Subsec. (a) and deleted word “mechanical” in front of words “signalling device” and “signal device” in Subsecs. (a) and (b); 1967 act repealed Subsec. (b); P.A. 75-577 replaced provision for $25 maximum fine with statement that fine be “the amount designated for such infraction”.

See Sec. 14-96e(b) re measurements determining when turn signals required.

See Sec. 14-244 re hand signals.

Cited. 2 CS 99.

Cited. 5 Conn. Cir. Ct. 694.



Section 14-102 - View in and exits from motor vehicles used to transport passengers for hire.

The passenger compartment in any motor vehicle used to transport passengers for hire shall, if enclosed or partly enclosed, be so constructed as to give an unobstructed view of the interior of the same from any point within such vehicle. Each such motor vehicle of a seating capacity of more than seven shall have exits on more than one side thereof. Any person who owns or operates any such motor vehicle which fails to comply with the requirements of this section shall be fined the amount designated for each such infraction.

(1949 Rev., S. 2450; P.A. 75-577, S. 59, 126; P.A. 90-263, S. 49, 74.)

History: P.A. 75-577 replaced provision for $5 minimum fine and $25 maximum fine with reference to fine in “the amount designated for each such infraction”; P.A. 90-263 substituted “motor vehicle used to transport passengers for hire” for “public service motor vehicle”.



Section 14-102a - Inspection of student transportation vehicles.

Each student transportation vehicle shall be inspected for safety before its initial registration in accordance with a schedule to be adopted by the Commissioner of Motor Vehicles. Each such student transportation vehicle shall pass inspection before each renewal of registration. Any student transportation vehicle that transports individuals in wheelchairs shall meet the requirements of subsection (e) of section 14-100a in order to pass inspection. The fee for each such inspection shall be twenty dollars, except there shall be no fee for inspection of a student transportation vehicle owned by the state or a municipality.

(P.A. 05-218, S. 14; P.A. 07-134, S. 5.)

History: P.A. 05-218 effective July 1, 2005; P.A. 07-134 added provision requiring student transportation vehicles transporting individuals in wheelchairs to meet the requirements of Sec. 14-100a(e).



Section 14-103 - Inspection of motor vehicles.

(a) The commissioner, an inspector authorized by the commissioner, any officer of the Division of State Police within the Department of Emergency Services and Public Protection or any local police officer may examine any motor vehicle and its number, equipment and identification. Any person who wilfully interferes with or obstructs, or attempts to interfere with or obstruct, any such examination shall be guilty of a class D misdemeanor.

(b) The Commissioner of Motor Vehicles may establish and maintain a system of voluntary examination of equipment of motor vehicles registered in this state or being operated on the highways thereof. Such examination may be made by licensed automobile dealers and repair garages, not including limited repairers, which have been approved by said commissioner for such purpose.

(c) All state and local police officers, whenever they see a motor vehicle being operated in apparent violation of any statute relative to the equipment of a motor vehicle, may stop such vehicle and may issue to the operator a warning of defective equipment directing the owner of such vehicle to take it to any inspection station approved by the commissioner and have such vehicle restored to safe operating condition and officially inspected as soon as possible, and not later than ten days from the date of the issuance of the warning notice. Such warning shall be furnished by the commissioner in such form as the commissioner prescribes and shall be in triplicate, the original of which shall be mailed by the issuing officer to the Department of Motor Vehicles. The duplicate copy shall be given to the motor vehicle operator and shall be presented to the official inspection station at the time the vehicle is submitted for examination. The triplicate copy shall be retained by the issuing officer for such officer’s department records. When the inspection station approves such vehicle, its authorized representative shall sign the duplicate copy of the warning of defective equipment and mail it to the Department of Motor Vehicles. If the Department of Motor Vehicles does not receive the duplicate copy, as approved by the inspection station, within twenty days from the date of issuance, or if the registration for such vehicle is not cancelled, the commissioner, after giving notice and an opportunity for a hearing to such motorist, may suspend the privilege of the owner to register any motor vehicle or to operate any motor vehicle on the highways of this state that is registered in another jurisdiction, until such time as the vehicle is restored to safe operating condition.

(d) Each service bus shall be inspected for safety before its initial registration, in accordance with a schedule to be adopted by the commissioner. Each such service bus shall pass inspection before each renewal of registration. Any service bus that transports individuals in wheelchairs shall meet the requirements of subsection (e) of section 14-100a in order to pass inspection. The fee for each such inspection shall be forty dollars, except there shall be no fee for inspection of a service bus owned by the state or a municipality. The commissioner may use the services of any motor vehicle dealer or repairer licensed, in accordance with section 14-52, to conduct a required service bus inspection, provided any fee charged by such dealer or repairer shall not exceed forty dollars, or, if the vehicle inspected has a gross vehicle weight rating in excess of twenty-six thousand pounds, eighty dollars.

(1949 Rev., S. 2451; 1959, P.A. 653; February, 1965, P.A. 448, S. 12; P.A. 77-614, S. 486, 610; P.A. 80-466, S. 17, 25; P.A. 92-177, S. 3, 12; P.A. 93-341, S. 22, 38; P.A. 94-189, S. 9, 34; P.A. 96-167, S. 32; June 30 Sp. Sess. P.A. 03-3, S. 36; P.A. 04-199, S. 6; P.A. 05-218, S. 11; P.A. 07-134, S. 3; P.A. 11-51, S. 134; P.A. 12-80, S. 63.)

History: 1959 act excluded limited repairers from authorized inspectors, removed provision that no owner could be compelled to have vehicle inspected under Subsec. (b) and added Subsec. (c); 1965 act changed “shall” to “may” in first sentence of Subsec. (c); P.A. 77-614 replaced state police department with division of state police within the department of public safety, effective January 1, 1979; P.A. 80-466 added reference to single license plate in Subsec. (c); P.A. 92-177 added a new Subsec. (d) requiring persons issued a warning notice under Subsec. (c) to be assessed a civil penalty of $10; P.A. 93-341 added new Subsec. (e) re annual inspection and fee, effective July 1, 1993; P.A. 94-189 amended Subsec. (c) by increasing the number of days within which the department of motor vehicles should receive the duplicate copy of the warning from 15 to 20 days, deleting provisions concerning notification of the owner to return his plates and registration to the department and return of same to the owner upon receipt of an inspection-station-approved copy of the warning or other evidence that the vehicle has been put in safe operating condition and by adding provisions concerning a civil penalty of $50, deleting Subsec. (d) re $10 civil penalty and relettering the former Subsec. (e) as (d), effective July 1, 1994; P.A. 96-167 amended Subsec. (a) to allow local police officers to examine motor vehicles; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); June 30 Sp. Sess. P.A. 03-3 made technical changes in Subsecs. (a) and (c) and replaced Subsec. (d) re annual inspection and fee with new Subsec. (d) re biennial inspection and fee, effective August 20, 2003; P.A. 04-199 amended Subsec. (c) to eliminate civil penalty of $50 imposed on owner if department does not receive duplicate copy, to eliminate suspension of registration for failure of owner to pay penalty and to provide that, if department does not receive duplicate copy or if registration for vehicle not cancelled, commissioner may suspend privilege of owner to register any motor vehicle or to operate vehicle registered in another jurisdiction on highways of state, effective July 1, 2004; P.A. 05-218 amended Subsec. (d) to change method of inspection of service bus by adding provision requiring safety inspection before initial registration and that service bus shall pass inspection before each renewal of registration, to provide that there is no fee for inspection of service bus owned by state or municipality, to allow commissioner to use services of licensed motor vehicle dealer or repairer to conduct inspections, and to establish fees for such inspections, effective July 1, 2005; P.A. 07-134 amended Subsec. (d) by adding provision requiring any service bus that transports individuals in wheelchairs to meet the requirements of Sec. 14-100a(e); pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; P.A. 12-80 amended Subsec. (a) to change penalty from a fine of not more than $50 or imprisonment of not more than 30 days or both to a class D misdemeanor and make technical changes.



Section 14-103a - Inspection of reassembled, altered or reconstructed vehicles. Composite vehicles. Vehicles made by unlicensed manufacturers.

Any motor vehicle that (1) has been reconstructed, (2) is composed or assembled from the several parts of other motor vehicles, (3) the identification and body contours of which are so altered that the vehicle no longer bears the characteristics of any specific make of motor vehicle, or (4) has been declared a total loss by any insurance carrier and subsequently reconstructed, shall be inspected by the commissioner to determine whether the vehicle is properly equipped, in good mechanical condition and in the possession of its lawful owner. The model year designation for the purpose of registration of a composite motor vehicle inspected in accordance with this section shall be the model year that the body of such composite motor vehicle most closely resembles. Such vehicle shall be presented for inspection at any Department of Motor Vehicles office to conduct such inspection. The commissioner may require any person presenting any such reassembled, altered or reconstructed vehicle for inspection to provide proof of lawful purchase of any major component parts not part of the vehicle when first sold by the manufacturer. The commissioner may require, in accordance with the provisions of this section, the inspection of any other motor vehicle that has not been manufactured by a person, firm or corporation licensed in accordance with the provisions of section 14-67a. The fee for any inspection required by the provisions of this section shall be eighty-eight dollars. The inspection fee shall be in addition to regular registration fees. As used in this section, “reconstructed” refers to each motor vehicle materially altered from its original construction by the removal, addition or substitution of essential parts, new or used.

(February, 1965, P.A. 448, S. 4; 1971, P.A. 527; P.A. 80-292, S. 3; P.A. 84-254, S. 48, 62; P.A. 85-613, S. 30, 154; P.A. 91-355, S. 3; P.A. 94-189, S. 10; P.A. 02-70, S. 57; P.A. 07-167, S. 10, 43; June Sp. Sess. P.A. 07-5, S. 31; P.A. 09-187, S. 31.)

History: 1971 act replaced provision for fees equaling those for inspection of vehicles purchased outside state pursuant to Sec. 14-12 with provision for $25 fee; P.A. 80-292 included reference to vehicles rebuilt after declared total loss by insurer, required inspection to determine whether vehicle is in possession of lawful owner and allowed commissioner to require proof of purchase for major component parts not originally part of vehicle; P.A. 84-254 periodically increased the inspection fee, from $25 to $88 as of July 1, 1993; P.A. 85-613 made technical change; P.A. 91-355 required such vehicle to be presented for inspection at any state motor vehicle department office or any authorized official emissions inspection station and required inspection fees collected at such inspection stations to be deposited in separate safety inspection account within emissions inspection fund; P.A. 94-189 amended the section by deleting obsolete language re inspection fee increases and changing the reference to “subsection” in the last sentence to “section”; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 02-70 made a technical change, effective July 1, 2002; P.A. 07-167 deleted provisions re inspection at official emissions inspection station and re deposit of fees collected at such station in separate safety inspection account, effective July 1, 2007, and added references to reconstructed vehicles, deleted references to rebuilt vehicles and defined “reconstructed”; June Sp. Sess. P.A. 07-5 made technical changes; P.A. 09-187 added provision re model year designation for registration of composite motor vehicle shall be model year that body of vehicle most closely resembles, and authorized commissioner to require inspection of any other motor vehicle manufactured by person, firm or corporation without a manufacturer’s license issued under Sec. 14-67a.

See Sec. 14-67h for definition of “major component parts.”



Section 14-103b - High-mileage vehicles, regulations re safety and performance standards.

Section 14-103b is repealed, effective January 1, 2010.

(P.A. 81-394, S. 11; P.A. 09-187, S. 69.)



Section 14-103c - Vehicles using liquid propane gas as fuel.

Section 14-103c is repealed.

(P.A. 81-76; P.A. 86-19.)



Section 14-103d - Vehicles using any pressurized gas as fuel. Regulations. Class C misdemeanor.

(a) No motor vehicle which uses any pressurized gas except natural gas as a fuel for its engine may enter or be parked in any area that is under grade level. Any vehicle within the state which carries any pressurized gas as its fuel in a tank attached to the vehicle in any concealed area, including but not limited to, trunks, compartments or under such vehicle shall have displayed on its exterior the words “Pressurized Flammable Gas” or a standard abbreviation or symbol as determined by the Office of the State Fire Marshal, in block letters at least two inches high, which letters shall be of contrasting colors and shall be placed as near as possible to the area where the tank is located. No person may dispense any pressurized gas used as a vehicle fuel into any tank in a concealed area of a vehicle unless the vehicle is in compliance with the requirements of this subsection. The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of this section.

(b) Any person who violates any provision of this section or any regulation adopted pursuant to this section shall be guilty of a class C misdemeanor.

(P.A. 83-317; P.A. 91-179, S. 3; P.A. 93-90; 93-206, S. 3, 16.)

History: P.A. 91-179 in Subsec. (a) added exemption allowing vehicles powered by clean alternative fuel to travel through any tunnels in the state; P.A. 93-90 deleted provision allowing natural gas vehicles to travel through highway tunnels and instead wholly exempted natural gas vehicles from provisions of section; P.A. 93-206 amended Subsec. (a) to substitute office of the state fire marshal for bureau of the state fire marshal, effective July 1, 1993.



Section 14-104 - Fenders and other wheel protectors.

(a) No person shall operate on any public highway any motor vehicle with a passenger or commercial registration which is not equipped with fenders on all wheels which come into contact with the highway unless the body of the vehicle or attachments thereto afford adequate protection to effectively minimize the spray or splash of water or mud to the rear of the vehicle.

(b) No person shall operate or cause to be operated any bus, truck, truck-tractor, full trailer or semitrailer of registered gross weight exceeding three tons on any public highway unless the same is equipped with suitable metal protectors or substantial flexible flaps behind the rearmost wheels, and, in case the rear wheels are not covered at the top and rear by fender, body or other parts of the vehicle, the rear wheels shall be covered at the top and rear by protective means of such standard type or design and so installed as to reduce, as far as practicable, such wheels from throwing dirt, water or other materials on the windshields of following vehicles, except in cases in which the motor vehicle is so designed and constructed that the above requirements are accomplished by reason of the fender or body construction or other means of enclosure.

(c) Violation of any provision of this section shall be an infraction.

(1953, 1955, S. 1340d; February, 1965, P.A. 448, S. 13; 1969, P.A. 576; P.A. 76-381, S. 6; P.A. 90-263, S. 65, 74; P.A. 99-268, S. 5; P.A. 00-169, S. 22.)

History: 1965 act added “truck tractor” to first sentence of Subsec. (b) and deleted provision exempting vehicles requiring complete freedom around the wheel area from last sentence of Subsec. (b); 1969 act amended Subsec. (a) to require fenders on all wheels in contact with highway unless vehicle is equipped to minimize spray or splash of mud or water and specified applicability to passenger or commercial motor vehicles and motorcycles; P.A. 76-381 replaced provision re fine and/or imprisonment with statement that violation is an infraction; P.A. 90-263 amended Subsec. (a) to substitute phrase “motor vehicle with a passenger or commercial registration” for “passenger or commercial motor vehicle or motorcycle”; P.A. 99-268 amended Subsec. (b) to delete exemption for farm vehicles; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-105 - Television screens or similar devices prohibited. Exceptions.

(a) No television screen or other device of a similar nature shall be installed or used in this state in any position or location in a motor vehicle where a moving image, other than text, may be visible to a person who is operating the vehicle and is properly restrained by such person’s seat belt or where it may in any other manner interfere with the safe operation and control of the vehicle. The provisions of this subsection shall not apply to screens or devices meeting one or more of the following criteria: (1) A closed video monitor that is used to assist the operator while backing, parking, maneuvering at a speed of not more than twelve miles per hour, or monitoring passengers seated rearward of the operator; (2) a video display unit or device that is capable of operation only when the vehicle is stationary and is automatically disabled whenever the wheels of the vehicle are in motion; (3) a video display unit or device that is used to enhance or supplement the operator’s view of the roadway or to assist the operator in object detection; (4) a video display unit used for control or instrumentation purposes, to provide vehicle information, or to assist in the operation of navigation, related traffic, road and weather information functions; or (5) a video display unit or device that is installed in any emergency vehicle.

(b) Notwithstanding the provisions of subsection (a) of this section, the driver of a commercial motor vehicle equipped with a garbage compactor, detachable container or a curbside recycling body may, when engaged in the activity of refuse collection on any public highway, use a closed video monitor for backing after such vehicle is shifted out of reverse and placed into forward motion, for such time as may be necessary to observe motor vehicles or pedestrians that may be behind such vehicle in a position that cannot be viewed using such vehicle’s mirror system.

(c) Violation of any provision of this section shall be an infraction.

(1949, S. 1337d; P.A. 75-577, S. 60, 126; P.A. 84-215; P.A. 00-169, S. 6; P.A. 05-218, S. 25; P.A. 06-130, S. 12; 06-196, S. 286; P.A. 08-150, S. 12; P.A. 09-187, S. 48.)

History: P.A. 75-577 replaced provision re $100 maximum fine with statement that violation is an infraction; P.A. 84-215 permitted the installation or use of video display units for instrumentation purposes in motor vehicles; P.A. 00-169 authorized use of closed video monitor for backing; P.A. 05-218 changed “utilized” to “used” and changed “whenever” to “no later than fifteen seconds after”; P.A. 06-130 designated existing section as Subsec. (a) and added Subsecs. (b) re garbage and recycling vehicles and (c) re penalty, effective June 2, 2006; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 08-150 amended Subsec. (a) by deleting exception for closed video monitor for backing and by adding exception for certain devices installed by manufacturer of the motor vehicle; P.A. 09-187 amended Subsec. (a) to delete exception for video display unit used for instrumentation purposes, to limit prohibition of television to location or position where moving image, other than text, may be visible to operator of vehicle who is properly restrained by seat belt, to delete exception for devices installed by vehicle manufacturer, to expand exemption for closed video monitor in Subdiv. (1), to add Subdiv. (4) to exempt video display unit used for specified purposes and Subdiv. (5) to exempt video display unit installed in emergency vehicle, and to make conforming changes.



Section 14-106 - Air conditioning equipment.

(a) The term “air conditioning equipment” or “equipment”, as used or referred to in this section, means mechanical vapor compression refrigeration equipment which is used to cool the driver’s or passenger compartment of any motor vehicle.

(b) Such equipment shall be manufactured, installed and maintained with due regard for the safety of the occupants of the vehicle and the public and shall not contain any refrigerant which is toxic to persons or which is flammable, unless such refrigerant is included in the list published by the United States Environmental Protection Agency as a safe alternative motor vehicle air conditioning substitute for chlorofluorocarbon-12 pursuant to 42 USC 7671k(c).

(c) The commissioner may adopt and enforce safety requirements, regulations and specifications, consistent with the requirements of this section, applicable to such equipment, which shall correlate with and, so far as possible, conform to the current recommended practice or standard applicable to such equipment approved by the Society of Automotive Engineers.

(d) No person shall have for sale, offer for sale, sell, equip or maintain any motor vehicle with any such equipment unless he is licensed under section 14-52 and such equipment complies with the requirements of this section.

(e) No person shall operate on any highway any motor vehicle equipped with any air conditioning equipment unless such equipment complies with the requirements of this section.

(f) Violation of any provision of subsections (d) and (e) of this section shall be an infraction.

(1955, S. 1341d; P.A. 75-577, S. 61, 126; P.A. 08-150, S. 31.)

History: P.A. 75-577 added Subsec. (f); P.A. 08-150 amended Subsec. (b) to add exception for refrigerant included as a safe alternative motor vehicle air conditioning substitute in list published by the United States Environmental Protection Agency.



Section 14-106a - Tamper-resistant odometer required. Mileage reading required on registration application.

(a) On and after January 1, 1971, no passenger motor vehicle designated as a 1971 or later model shall be registered in this state unless it is equipped with a tamper-resistant odometer designed with the intent to reduce the likelihood of unlawful tampering with the mileage reading thereon. The Commissioner of Motor Vehicles may make regulations establishing standards for such devices, which standards shall be consistent with provisions of federal law, if any, relating thereto. The Commissioner of Motor Vehicles shall not require, as a condition precedent to the initial sale of a vehicle, the inspection, certification or other approval of such odometer if such device or equipment has been certified by the manufacturer as complying with federal or state law or regulation.

(b) The application for registration of a motor vehicle shall include the mileage reading at the time of registration, sale or transfer.

(1969, P.A. 366; P.A. 85-338, S. 1.)

History: P.A. 85-338 added Subsec. (b), requiring that motor vehicle registration applications include mileage reading at time of registration, sale or transfer.



Section 14-106b - Properly functioning odometer required. Tampering with odometer prohibited.

(a) Each self-propelled motor vehicle registered in this state designed and manufactured with an odometer shall at all times while operating on the highway be equipped with a properly functioning odometer. Any person who violates any provision of this section shall be issued a warning for defective equipment under the provisions of subsection (c) of section 14-103.

(b) No person or his agent shall remove, turn back or change the reading on the odometer of any motor vehicle required under the provisions of subsection (a) of this section or subsection (a) of section 14-106a to be equipped with an odometer except in connection with the repair of such odometer either while installed in or removed from such motor vehicle and unless such person is licensed as a new dealer, used dealer or general or limited repairer pursuant to section 14-52. Each odometer repaired and each new or used odometer installed in any motor vehicle required to be equipped with an odometer shall display mileage at least equal to the mileage displayed by the odometer in such motor vehicle immediately prior to such repair or replacement.

(c) No person shall sell, offer for sale, use, install or cause to be installed any device which causes the odometer in any motor vehicle required under the provisions of subsection (a) of this section or subsection (a) of section 14-106a to be so equipped to register any mileage other than the true mileage driven. For purposes of this section, the true mileage driven is that mileage driven by the vehicle as registered by the odometer within the manufacturer’s designed tolerance.

(d) Any person violating the provisions of subsections (b) or (c) of this section shall be guilty of committing a class A misdemeanor. Any person violating the provisions of said subsections shall be liable for damages equal to three times the amount of actual damage or one thousand five hundred dollars, whichever is greater, court costs and reasonable attorney’s fees and shall pay a civil penalty of not more than one thousand dollars for each violation. A violation of the provisions of said subsections shall be deemed to be an unfair trade practice within the provisions of chapter 735a. Any person licensed as a new dealer, used dealer or general or limited repairer pursuant to section 14-52 shall in addition to the penalties imposed by this section be subject to the suspension or revocation of his license as provided in section 14-64.

(e) The provisions of this section and section 14-145 shall not apply to motorcycles as defined by section 14-1.

(P.A. 73-429, S. 2–5; P.A. 75-329; P.A. 85-338, S. 2.)

History: P.A. 75-329 inserted new Subsec. (e) re devices which modify odometer, redesignated former Subsecs. (c) and (d) as (d) and (e) respectively and added reference to new Subsec. (c) in Subsec. (d); P.A. 85-338 amended Subsec. (d) to make violation a class A rather than class C misdemeanor and impose additional penalties–liability for damages equal to three times the amount of actual damage or $1,500 and payment of a civil penalty, and to provide that violations shall be unfair trade practices.



Section 14-106c - Headerboards required on commercial van-type motor vehicles.

No commercial van-type motor vehicle manufactured after January 1, 1975 shall be operated in this state unless equipped with headerboards or similar devices of sufficient strength to prevent load shifting and penetration or crushing of the driver’s compartment. Such headerboards or similar devices shall conform to the requirements of such devices set forth in the Motor Carrier Safety Regulations of the U.S. Department of Transportation, Federal Highway Administration.

(P.A. 73-227; P.A. 75-314.)

History: P.A. 75-314 rephrased provisions but made no substantive change.



Section 14-106d - Sale, offer for sale, manufacture, importation or installation of counterfeit or nonfunctional air bag prohibited. Unfair or deceptive trade practice. Penalty.

(a) As used in this section:

(1) “Air bag” means a motor vehicle inflatable occupant restraint system, including all component parts, such as the cover, sensors, controllers, inflators and wiring, that (A) operates in the event of a crash, and (B) is designed in accordance with federal motor vehicle safety standards for the specific make, model and year of the motor vehicle in which it is or will be installed.

(2) “Counterfeit air bag” means a motor vehicle inflatable occupant restraint system, including all component parts, such as the cover, sensors, controllers, inflators and wiring, displaying a mark identical or similar to the genuine mark of a motor vehicle manufacturer without authorization from such manufacturer.

(3) “Nonfunctional airbag” means a replacement motor vehicle inflatable occupant restraint system, including all component parts, such as the cover, sensors, controllers, inflators and wiring, that (A) was previously deployed or damaged, (B) has an electric fault that is detected by the vehicle airbag diagnostic system after the installation procedure is completed, or (C) includes any part or object, including, but not limited to, a counterfeit or repaired airbag cover, installed in a motor vehicle to mislead the owner or operator of such motor vehicle into believing that a functional airbag has been installed.

(b) No person shall manufacture, import, install, reinstall, sell or offer for sale any device with the intent that such device replace an air bag in any motor vehicle if such person knows or reasonably should know that such device is a counterfeit air bag, a nonfunctional air bag or does not meet federal safety requirements as provided in 49 CFR 571.208.

(c) No person shall sell or install or reinstall in any vehicle any device that causes such vehicle’s diagnostic system to inaccurately indicate that such vehicle is equipped with a functional air bag when a counterfeit air bag, a nonfunctional air bag or no air bag is installed.

(d) A violation of subsection (b) or (c) of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b. Each manufacture, importation, installation, reinstallation, sale or offer for sale shall constitute a separate and distinct violation.

(e) Any person who violates subsection (b) or (c) of this section shall be guilty of a class D felony.

(P.A. 06-25, S. 1; P.A. 13-282, S. 1.)

History: P.A. 06-25 effective July 1, 2006; P.A. 13-282 added new Subsec. (a) to define “air bag”, “counterfeit air bag” and “nonfunctional air bag”, redesignated existing Subsecs. (a), (b) and (c) as Subsecs. (b), (d) and (e), respectively, amended redesignated Subsec. (b) to prohibit manufacture, import, installation or reinstallation of counterfeit or nonfunctional air bags, added new Subsec. (c) re sale or installation of any device that causes a vehicle’s diagnostic system to inaccurately indicate vehicle is equipped with functional air bag, amended redesignated Subsec. (d) to add “manufacture, importation, installation, reinstallation” and amended redesignated Subsec. (e) to make violation a class D felony rather than a class A misdemeanor.



Section 14-107 - Liability of owner, operator, lessee.

(a) The owner, operator or lessee of any motor vehicle may be prosecuted jointly or individually for violation of any provision of section 10a-79, 10a-84, 10a-92 or 10a-139, subsection (a) of section 14-13, section 14-18, section 14-39 so far as it relates to the registration of motor vehicles, section 14-80, sections 14-80b, 14-80h, 14-80i and 14-99f, sections 14-96a to 14-96aa, inclusive, or section 14-228, 14-251, 14-252, 14-260 or 14-267a.

(b) Whenever there occurs a violation of section 10a-79, 10a-92, 10a-139, 14-218a, 14-219, 14-222, 14-223, 14-224 or 14-253a, or sections 14-275 to 14-281, inclusive, or a violation of an ordinance, bylaw or regulation of any town, city or borough in regard to parking, proof of the registration number of any motor vehicle therein concerned shall be prima facie evidence in any criminal action or in any action based on an infraction that the owner was the operator thereof, except in the case of a leased or rented motor vehicle, such proof shall be prima facie evidence in any criminal action that the lessee was the operator thereof.

(1949 Rev., S. 2452; 1953, S. 1342d; February, 1965, P.A. 448, S. 14; 1969, P.A. 469; 747, S. 4; 1971, P.A. 332, S. 1; P.A. 73-151, S. 4; 73-172; P.A. 75-198; P.A. 77-340, S. 3; P.A. 79-188, S. 6, 10; P.A. 82-138, S. 2; P.A. 84-128; 84-429, S. 61; P.A. 85-613, S. 31, 154; P.A. 92-126, S. 38, 48; P.A. 03-278, S. 43.)

History: 1965 act deleted reference to Subsec. (a) or (b) before “section 14-80”; 1969 acts replaced reference to repealed Secs. 14-83 to 14-88 with reference to Secs. 14-96a to 14-96aa, included lessees in provisions, allowed prosecution jointly or individually and added exception re proof of registration number as evidence that lessee was operator; 1971 act included reference to Sec. 10-144; P.A. 73-151 added references to Secs. 10-38k, 10-108d and 10-109d; P.A. 73-172 added references to Secs. 13a-154 to 13a-162; P.A. 75-198 allowed prosecution for violation of “an ordinance, by law or regulation of any town, city or borough in regard to parking”; P.A. 77-340 added reference to actions based on infractions; P.A. 79-188 replaced reference to repealed Sec. 14-267 with reference to Sec. 14-267a; P.A. 82-138 included a reference to Sec. 14-253a; P.A. 84-128 included a reference to Sec. 14-223; P.A. 84-429 made technical changes for statutory consistency; P.A. 85-613 made technical changes; P.A. 92-126 removed references to repealed sections; P.A. 03-278 designated existing provisions as Subsecs. (a) and (b) and made technical changes, effective July 9, 2003.

Cited. 22 CS 389. Owner who has failed to use due care to prevent overloading under Sec. 14-267 is guilty even though he had no actual or constructive knowledge that vehicle was being overloaded. Id., 482. Cited. 23 CS 424; 30 CS 233.

Shifting of burden of proof not a denial of due process re defendant. 2 Conn. Cir. Ct. 239. Trial court rejected defendant’s rebuttal testimony re credibility. Id., 329. Cited. Id., 594. Statute as it relates to presumptive evidence does not violate due process since there is a rational and reasonable connection between the facts proved and the ultimate fact presumed, the prima facie inference raised being based on the common experience that as a general rule the owner of a car drives his own vehicle. 3 Conn. Cir. Ct. 462, 463. Cited. 4 Conn. Cir. Ct. 658. Either the operator or the owner of any motor vehicle, or both, may be prosecuted under section for violation of statute which punishes those who evade responsibility in motor vehicle operation, Sec. 14-224. 5 Conn. Cir. Ct. 561. Registration of motor vehicle being prima facie evidence as to the operator of an offending vehicle is constitutionally valid and does not violate the fourteenth amendment; fifth amendment protection against self-incrimination is not violated because it is not necessary for one to testify to rebut it. 6 Conn. Cir. Ct. 298.



Section 14-108 - Report of accidents.

Section 14-108 is repealed.

(1949 Rev., S. 2453; 1951, 1953, S. 1343d; 1957, P.A. 173; 1961, P.A. 33; 168; 318, S. 4; February, 1965, P.A. 447, S. 1; 1971, P.A. 379, S. 1; P.A. 75-577, S. 62, 126; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-302, S. 2; P.A. 83-165, S. 1; P.A. 84-197, S. 1; P.A. 88-27, S. 1; P.A. 90-143, S. 5.)



Section 14-108a - Uniform investigation of accident report. Requirements and policy for identifying and notifying person’s family or household member of motor vehicle accident in which person was killed.

(a)(1) The Commissioner of Transportation shall prescribe for the Division of State Police within the Department of Emergency Services and Public Protection and for each police department and officer and other suitable agencies or individuals a uniform investigation of accident report, in such form as the commissioner shall prescribe, which form shall be followed in filing all such reports.

(2) In each motor vehicle accident in which any person is killed or injured or in which damage to the property of any one individual, including the operator, in excess of one thousand dollars is sustained, the police officer, agency or individual who, in the regular course of duty, investigates such accident, either at the time of or at the scene of the accident or thereafter, by interviewing the participants or witnesses, shall, within five days after completing such investigation, complete and forward one copy of such report to the Commissioner of Transportation. Such report shall call for and contain all available detailed information to disclose the location and cause of the accident, the conditions then existing, the persons and vehicles involved and the names of the insurance companies issuing their automobile liability policies, as well as the enforcement action taken. The Commissioner of Transportation shall forward to the Commissioner of Motor Vehicles one copy of each report of any accident involving a school bus. The Commissioner of Motor Vehicles may inquire into or investigate any accident reported pursuant to this subsection and may request the assistance of the Division of State Police within the Department of Emergency Services and Public Protection for such purposes.

(b) (1) In each motor vehicle accident in which any person is killed, the police officer, agency or individual who, in the regular course of duty, investigates such accident shall use reasonable efforts to identify and notify a member of the person’s family or household of the fatality as soon as practicable after the accident. Such notification shall (A) indicate that the person was killed in a motor vehicle accident, the location of the accident and the location of the person’s body, and (B) on and after the date the applicable police department, agency or individual adopts a policy under subdivision (3) of this subsection, be made in accordance with such policy.

(2) Not later than October 1, 2008, the Police Officer Standards and Training Council established under section 7-294b shall establish a uniform policy for identifying and notifying a member of a person’s family or household with respect to any motor vehicle accident in which a person is killed. The council shall make the uniform policy available to each police department, agency or individual required to adopt a policy pursuant to subdivision (3) of this subsection. The council shall design the uniform policy to ensure that such notification is made promptly in a manner appropriate for the identified member of the person’s family or household.

(3) Not later than January 1, 2009, each police department, agency or individual that, in the regular course of duty, has responsibility for investigating motor vehicle accidents shall consider the provisions of the uniform policy established by the Police Officer Standards and Training Council pursuant to subdivision (2) of this subsection and adopt a policy for identifying and notifying a member of a person’s family or household with respect to any motor vehicle accident in which a person is killed. Each such police department, agency or individual shall design its policy to ensure that such notification is made promptly in a manner appropriate for the identified member of the person’s family or household.

(4) Policies established or adopted pursuant to this subsection shall not be considered regulations under section 4-166.

(5) For the purposes of this subsection, “police department” includes, but is not limited to, the Division of State Police within the Department of Emergency Services and Public Protection.

(1961, P.A. 318, S. 1, 2; February, 1965, P.A. 447, S. 4; 1971, P.A. 379, S. 2; P.A. 79-302, S. 3; P.A. 83-165, S. 2; P.A. 84-197, S. 2; P.A. 88-27, S. 2; P.A. 90-112, S. 2, 14; 90-143, S. 3; P.A. 99-181, S. 12; P.A. 08-67, S. 2; P.A. 11-51, S. 134.)

History: 1965 act increased property damage limitation from $100 to $200 in Subsec. (b); 1971 act increased property damage limitation in Subsec. (b) to $400; P.A. 79-302 included reference to accidents involving school buses in Subsec. (b); P.A. 83-165 required the uniform investigation of accident report to include the disclosure of names of automobile liability carriers for persons involved in an accident; P.A. 84-197 increased property damage limitation from $400 to $600 in Subsec. (b); P.A. 88-27 increased property damage limitation to $1,000 in Subsec. (b); P.A. 90-112 amended Subsec. (b) to require that accidents involving school buses be reported only if there is a fatality or injury or property damage exceeding $1,000, where previously all such accidents were required to be reported; P.A. 90-143 transferred duties of motor vehicles commissioner to transportation commissioner, expanding power to prescribe accident report form to include state police, deleting requirement that form contain names of insurance companies issuing automobile liability policies to those involved in accident and specifying that reports include accident location and adding provisions requiring that transportation commissioner forward certain reports to motor vehicles commissioner and permitting motor vehicles commissioner to investigate accidents; P.A. 99-181 amended Subsec. (b) by changing the reports required to be forwarded to the Commissioner of Motor Vehicles from reports of accidents in which any person is killed and accidents involving a school bus or public service bus to only those accidents involving a school bus; P.A. 08-67 redesignated existing Subsecs. (a) and (b) as Subsec. (a)(1) and (2) and added new Subsec. (b) re policy and requirement to identify and notify a member of a person’s family or household after the person is killed in a motor vehicle accident; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

Subsec. (a):

Cited. 171 C. 705.



Section 14-108b, 14-108c and 14-109 - Statistical information based on reports. Report of accident involving unlicensed operator under instruction. Coroner to investigate fatal motor vehicle accidents.

Sections 14-108b, 14-108c and 14-109 are repealed.

(1949 Rev., S. 2454; 1961, P.A. 318, S. 3; 1967, P.A. 832, S. 2; 1969, P.A. 699, S. 38; P.A. 80-142, S. 2; 80-190, S. 14; P.A. 90-143, S. 5.)



Section 14-110 - Oaths and subpoenas. False statements or reports.

(a) The commissioner, each deputy commissioner or an assistant designated by the commissioner, in the performance of his duties, may administer oaths and take testimony, cause depositions to be taken and order the production of books, papers and documents and issue subpoenas. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or any such deputy or assistant or to produce any books, papers or documents pursuant thereto, the commissioner may apply to the superior court for the judicial district of Hartford, or to any judge thereof if said court is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear to answer such question or to produce such books, papers or documents, and, upon his refusal to do so, shall commit him to a community correctional center until he testifies, but not for longer than sixty days. Any person who swears or affirms falsely in regard to any matter respecting which an oath or affirmation is required by this chapter or by the commissioner shall be guilty of perjury or false statement, as the case may be. No person shall wilfully make any false report in regard to any matter respecting which a written report or statement is required by this chapter. Any person who violates any provision of this section shall be subject to the penalties provided for perjury or false statement, as the case may be.

(b) Whenever a carrier, as defined in section 14-212, or a person acting on behalf of a carrier, files with the Commissioner of Motor Vehicles, under the penalty of false statement, a report or other document that contains representations relating to the maintenance, repair or use of a school bus or motor vehicle used to transport students, and such report or other document contains one or more representations that are false, the carrier shall be subject to a civil penalty of not more than two thousand five hundred dollars for each representation that is false.

(1949, Rev., S. 2455; 1953, S. 1344d; 1969, P.A. 297; 1971, P.A. 871, S. 85; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; 88-245, S. 6, 7; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 10-110, S. 44.)

History: 1969 act substituted “community correctional center” for “jail”; 1971 act added references to false statement and replaced provision re fine or imprisonment for violation with statement that violator shall be “subject to the penalties provided for perjury or false statement ...”; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-245 made technical changes; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 10-110 designated existing provisions as Subsec. (a) and added Subsec. (b) re civil penalty applicable to carrier that files report re school bus or vehicle used to transport students which contains false representations, effective July 1, 2010.

Cited. 9 CA 686.

Cited. 36 CS 586; 42 CS 602.



Section 14-111 - Suspension or revocation of registration, license or right to operate.

(a) Authority of commissioner. No provision of this chapter shall be construed to prohibit the commissioner from suspending or revoking any registration or any operator’s license issued under the provisions of any statute relating to motor vehicles, or from suspending the right of any person to operate a motor vehicle in this state, or from suspending or revoking the right of any nonresident to operate, or the right to any operation of, any motor vehicle within this state, for any cause that he deems sufficient, with or without a hearing. Whenever any certificate of registration is suspended or revoked, all evidence of the same shall be delivered forthwith to the commissioner or to any person authorized by the commissioner to receive the same, and the commissioner or any person authorized by the commissioner may seize such certificate of registration and all evidence of the same. Except as otherwise provided by law, the commissioner may cancel any such suspension or revocation and may return such certificate of registration or restore the operator’s license either with or without an additional fee, provided no certificate of registration or operator’s license which has been suspended for any definite term, except as provided in subsection (k) of this section, shall be returned or restored until the term of suspension has been completed. Any appeal taken from the action of the commissioner shall not act as a stay of suspension or revocation except with his consent. No service of process shall be necessary in connection with any of the prescribed activities of the commissioner, but a notice forwarded by bulk certified mail to the address of the person registered as owner or operator of any motor vehicle as shown by the records of the commissioner shall be sufficient notice to such person that the certificate of registration or operator’s license is revoked or under suspension.

(b) Suspension of operator’s license or privilege. (1) Except as provided in subdivision (2) or (3) of this subsection, whenever the holder of any motor vehicle operator’s license has been convicted or has forfeited any bond taken or has received a suspended judgment or sentence for any of the following violations, the commissioner shall, without hearing, suspend such person’s operator’s license or privilege to operate a motor vehicle in this state as follows: For a first violation of subsection (a) of section 14-224 or section 14-110, 14-215 or 53a-119b, for a period of not less than one year and, for a subsequent violation thereof, for a period of not less than two years; for a violation of subsection (a) of section 14-222 or subsection (c) of section 14-224, for a period of not less than thirty days or more than ninety days and, for a subsequent violation thereof, for a period of not less than ninety days; for a violation of subsection (b) of section 14-224, for a period of not less than ninety days and for a subsequent violation thereof, for a period of not less than one year; for a first violation of subsection (b) of section 14-147, for a period of not less than ninety days and, for a subsequent violation thereof, for a period of not less than five years; for a first violation of subsection (c) of section 14-147, for a period of not less than thirty days and, for a subsequent violation thereof, for a period of not less than one year.

(2) Notwithstanding the provisions of section 14-111b and except as provided in subdivision (3) of this subsection, whenever the holder of any motor vehicle operator’s license or youth instruction permit who is less than eighteen years of age or whenever a person who does not hold an operator’s license who is less than eighteen years of age has been convicted or has forfeited any bond taken or has received a suspended judgment or sentence for any of the following violations, the commissioner shall suspend such person’s operator’s license or privilege to obtain an operator’s license as follows: For a first violation of subdivision (4) of subsection (a) of section 14-219 or subdivision (4) of subsection (b) of section 14-219, for a period of sixty days and, for a second violation thereof, for a period of ninety days and, for a third or subsequent violation thereof, for a period of six months; for a first violation of subsection (a) of section 14-222, for a period of six months and, for a subsequent violation thereof, for a period of one year; for a violation of subsection (c) of section 14-224, for a period of six months and, for a subsequent violation thereof, for a period of one year; for a first violation of section 14-296aa, for a period of thirty days and, for a second violation thereof, for a period of ninety days and, for a third or subsequent violation thereof, for a period of six months.

(3) The commissioner shall suspend the motor vehicle operator’s license of any youth adjudged a youthful offender for a violation of section 14-215 or 14-222, subsection (b) of section 14-223 or subsection (b) or (c) of section 14-224 for six months for a first offense and one year for a second or subsequent offense.

(4) Whenever any person who has not been issued a motor vehicle operator’s license under section 14-36 is convicted of a second or subsequent violation of subsection (a) of section 14-36: (A) The commissioner shall suspend such person’s privilege to operate a motor vehicle, (B) such suspension shall remain in effect for a period of ninety days, and (C) the commissioner shall not issue an operator’s license to such person under section 14-36 until such period of suspension has expired and all applicable requirements for such license have been satisfied by such person.

(c) Suspension of license after fatal accident. Repealed by P.A. 95-260, S. 23, 24.

(d) Hearings. The commissioner may hold hearings in each judicial district on all matters arising within such judicial district under the provisions of this chapter. He may use any court room, when the same is not in use by the court, for the purpose of holding hearings and may require the attendance of any officer authorized to serve criminal process, and such officer shall be under the direction of the commissioner. The fees of witnesses and officers shall be the same as in criminal cases before the Superior Court and shall be paid by the Treasurer upon order of the Comptroller.

(e) Enforcement of order. The Superior Court may, by mandamus or other appropriate remedy, upon application of the commissioner, enforce any order issued by the commissioner under the provisions of this section.

(f) Failure to return registration, plates or license. In case of failure forthwith to return any certificate of registration, number plate or plates of any motor vehicle or operator’s license upon order of the commissioner, no certificate of registration shall be issued for any motor vehicle licensed by the certificate not returned and no operator’s license shall be issued to the negligent party within a period of one year except by an order of the commissioner.

(g) Person not holding Connecticut operator’s license. When any person who does not hold a Connecticut operator’s license is convicted or has his case nolled or is given a suspended judgment or sentence for a violation of any provision of section 14-36, 14-110, 14-145, subsection (b) of section 14-147, 14-215, 14-224, subsection (a) of section 14-227a or 14-229, the commissioner shall not issue to him a nonresident or resident operator’s license during such period as the commissioner may determine, which period shall not be less than the period provided for suspension in subsection (b) of this section or in subsection (g) of section 14-227a. When any person is convicted or has his case nolled or is given a suspended judgment or sentence for any violation of any of the provisions of section 14-12, the commissioner shall not issue registration for any motor vehicle owned by such person until thirty days after application therefor.

(h) Perjury or false statement. Whenever any person has been prosecuted for perjury or false statement under the provisions of section 14-110 and the case has been nolled or a suspended sentence or judgment entered, and when the false statement refers to the name or age or a former suspension or former conviction of the applicant, the commissioner shall suspend or withhold such applicant’s license for a period of not less than thirty days plus the period of time wherein the applicant was in possession of the void license.

(i) Reversal or reduction of suspension or revocation. (1) Whenever any person has been convicted of any violation of section 14-110, 14-147, 14-215, 14-222 or 14-224 and such person’s license has been suspended by the commissioner, such person may make application to the commissioner for the reversal or reduction of the term of such suspension. Such application shall be in writing and shall state specifically the reasons why such applicant believes that the applicant is entitled to such reversal or reduction. The commissioner shall consider each such application and the applicant’s driver control record, as defined in section 14-111h, and may grant a hearing to the applicant in accordance with the provisions of chapter 54 and section 14-4a.

(2) Any person whose license has been revoked in accordance with subparagraph (C) of subdivision (3) of subsection (g) of section 14-227a may, at any time after two years from the date of such revocation, request a hearing before the commissioner, conducted in accordance with the provisions of chapter 54, and the provisions of subdivision (1) of this subsection for reversal or reduction of such revocation. The commissioner shall require such person to provide evidence that any reversal or reduction of such revocation shall not endanger the public safety or welfare. Such evidence shall include, but not be limited to, proof that such person has successfully completed an alcohol education and treatment program, and proof that such person has not been convicted of any offense related to alcohol, controlled substances or drugs during the preceding two years. The commissioner shall require any person, as a condition of granting such reversal or reduction, to install and maintain an approved ignition interlock device, in accordance with the provisions of subsection (i) of section 14-227a. The approved ignition interlock device shall be installed and maintained for any period during the lifetime of such person in which such person owns or operates a motor vehicle, except that such person may, at any time after fifteen years from the date the commissioner grants such reversal or reduction, request a hearing before the commissioner, conducted in accordance with the provisions of chapter 54, to remove such ignition interlock device. The commissioner may authorize the removal of such ignition interlock device, for good cause shown, after such fifteen-year period and such hearing. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to establish standards to implement the provisions of this section.

(j) Ignition interlock device. Any person whose motor vehicle operator’s license is suspended by the commissioner and whose license is subsequently restricted to the operation of a motor vehicle that is equipped with an approved, ignition interlock device who fails to comply with the requirements for the installation and use of such device in a motor vehicle owned or operated by such person, as set forth in regulations adopted by the commissioner in accordance with the provisions of subsection (i) of section 14-227a, shall be subject to the resuspension of such person’s operator’s license for such period of time, not to exceed the period of the original suspension, as the commissioner may prescribe.

(1949 Rev., S. 2456; 1949, S. 1345d; 1951, S. 1346d; 1957, P.A. 612, S. 1, 2, 3; 1959, P.A. 220, S. 1; 1961, P.A. 517, S. 128; February, 1965, P.A. 574, S. 15, 16, 17; 1967, P.A. 263; 1971, P.A. 871, S. 86; P.A. 73-386; P.A. 74-338, S. 53, 94; P.A. 76-42, S. 2; P.A. 78-280, S. 2, 127; P.A. 79-245, S. 1, 2; P.A. 80-438, S. 1; 80-466, S. 18, 25; P.A. 83-534, S. 4–6; P.A. 93-177; P.A. 95-260, S. 23, 24; P.A. 98-182, S. 13, 22; P.A. 02-70, S. 47, 48; May 9 Sp. Sess. P.A. 02-1, S. 114; P.A. 03-278, S. 44; P.A. 05-215, S. 2, 5; P.A. 07-167, S. 41; P.A. 08-32, S. 6; 08-150, S. 47, 62; P.A. 09-187, S. 4, 5, 35; P.A. 11-48, S. 54; 11-51, S. 219; 11-213, S. 28; P.A. 12-81, S. 28; 12-178, S. 1.)

History: 1959 act amended Subsec. (k) to include reference to Secs. 14-219 and 14-222 and deleted reference to a second violation of Sec. 14-222; 1961 act amended Subsec. (b) to delete provision for suspension for violation of any statute relating to motor vehicles; 1965 act deleted reference to repealed statute and substituted “subsection (a) of section 14-227a” in Subsecs. (b), (h) and (k); 1967 act clarified provisions of Subsec. (c); 1971 act included reference to prosecution for false statement in Subsec. (i); P.A. 73-386 deleted reference to “second” violation of Sec. 14-222(a) in Subsec. (b); P.A. 74-338 deleted provision allowing suspension of license when license holder has had his case nolled upon payment of any sum of money in Subsec. (b); P.A. 76-42 substituted Sec. 53a-119b for reference to repealed Sec. 14-229; P.A. 78-280 replaced county with judicial district in Subsec. (e); P.A. 79-245 replaced reference to “registered or certified” mail with “bulk certified” mail in Subsec. (a); P.A. 80-438 amended Subsec. (k) to add provision re treatment and rehabilitation programs; P.A. 80-466 amended Subsec. (g) to add reference to single license plate; P.A. 83-534 amended Subsec. (b) to delete a violation of “subsection (a) of section 14-227a” from the list of violations with specified periods of license suspension to reflect inclusion of such suspension periods in Sec. 14-227a, amended Subsec. (h) to include the period provided for suspension “in subsection (h) of section 14-227a”, and amended Subsec. (k) to delete the authorization for a person convicted of a violation of “subsection (a) of section 14-227a” to apply to the commissioner for a reversal of the suspension or revocation of his license imposed as a result of such conviction and to delete provision that authorized the commissioner to require such person to participate in a treatment or rehabilitation program as a condition to the return of his license; P.A. 93-177 amended Subsec. (c) to add provision re the inadmissibility in a civil or criminal proceeding of the fact of a license suspension when the operator waives his right to a hearing and consents to the license suspension for a period of not less than one year; P.A. 95-260 repealed Subsec. (c) re suspension of license following fatal accident, effective June 13, 1995; P.A. 98-182 divided Subsec. (b) into Subdivs. and in Subdiv. (2) allowed the commissioner to suspend the operator’s license of a person who has been arrested for a felony and for whom there is an outstanding warrant for rearrest for failure to appear, effective July 1, 1998; P.A. 02-70 amended Subsec. (b)(1) to delete reference to periods of suspension of an operator’s license for a first and a subsequent violation of Sec. 14-145 and amended Subsec. (k) to delete references to Secs. 14-145, 14-219 and 14-229, to eliminate provision re application to commissioner for reversal or reduction of term of suspension for any person who has had his case nolled or judgment or execution suspended or has forfeited his bond and to add provision re such application for any person who has had his or her license suspended in accordance with Sec. 14-111c or 14-111n, to allow a person whose license is suspended for specified violations to apply to commissioner for the reduction of the term of such suspension, deleting references throughout Subsec. to reversal of the revocation, to require commissioner to consider each application for reversal or reduction of the term of suspension and the applicant’s driver control record and to allow commissioner to grant a hearing to applicant, to eliminate provisions re filing of a trial fee, and to make technical changes for purposes of gender neutrality, effective July 1, 2002; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (h) to make a technical change, effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (b)(1), effective July 9, 2003; P.A. 05-215 amended Subsec. (b)(1) to reduce from five years to two years the minimum period of suspension for a subsequent violation of Sec. 14-224(a), 14-110, 14-215 or 53a-119b, effective October 1, 2005, and applicable to any suspension of an operator’s license on or after October 1, 2000, and amended Subsec. (k) to designate existing provisions as Subdiv. (1) and make technical changes therein and add Subdiv. (2) authorizing a person whose license has been revoked in accordance with Sec. 14-227a(g)(3)(C) on or after October 1, 1999, to apply for reversal or reduction of such revocation; P.A. 07-167 amended Subsec. (k)(2) by changing required time period after date of revocation from 10 years to 6 years, replacing provision re application to commissioner with provision re request for a hearing before commissioner, conducted in accordance with chapter 54, and added provisions re evidence, installation and maintenance of ignition interlock device and adoption of regulations; P.A. 08-32 amended Subsec. (b)(1) to add exception re provisions of new Subsec. (b)(2) and make a technical change, added new Subsec. (b)(2) re suspension provisions for certain violations by holders of operator’s licenses who are less than 18 years of age and redesignated existing Subsec. (b)(2) as Subsec. (b)(3), effective August 1, 2008; P.A. 08-150 amended Subsec. (b)(2) to require commissioner to suspend operator’s license of holder who is less than 18 years of age for first violation of Sec. 14-219(b)(4), effective August 1, 2008, and added Subsec. (l) re ignition interlock device, effective October 1, 2008; P.A. 09-187 amended Subsec. (b)(1) to provide penalty for violation of Sec. 14-224(c) and subsequent violation of Sec. 14-224(b) and to require suspension of privilege to operate motor vehicle in this state for violations which require suspension of operator’s license, effective July 8, 2009, and amended Subsec. (b)(2) to provide that holder of learner’s permit who is less than 18 years of age and person less than 18 years of age who does not hold an operator’s license shall have privilege to obtain operator’s license suspended for listed violations and amended Subsec. (k)(2) to delete “on or after October 1, 1999”, effective October 1, 2009; P.A. 11-48 amended Subsec. (k)(2) to require ignition interlock device be installed and maintained “for a period of ten years after the date of the granting of such reversal or reduction” rather than “from the date such reversal or reduction is granted until ten years has passed since the date of such revocation”, effective January 1, 2012; P.A. 11-51 made identical changes as P.A. 11-48, effective January 1, 2012; P.A. 11-213 amended Subsec. (a) to delete references to delivery or seizure of operator’s license following suspension or revocation, add provisions re restoration of license and make technical changes, deleted former Subsec. (b)(3) re suspension of license upon arrest for a felony and issuance of rearrest warrant for failure to appear, deleted former Subsec. (d) re notice to municipal officials of revocation or suspension of license or registration and former Subsec. (j) re filing of surety and redesignated existing Subsecs. (e) to (i), (k) and (l) as Subsecs. (d) to (h), (i) and (j) and amended Subsec. (i)(1) to delete reference to license suspension in accordance with Sec. 14-111c or 14-111n; P.A. 12-81 amended Subsec. (b) to add exception re Subdiv. (3) in Subdivs. (1) and (2), replace “learner’s permit” with “youth instruction permit” in Subdiv. (2), add Subdiv. (3) re required license suspension periods for youth adjudged youthful offender for violation of certain offenses, and add Subdiv. (4) re sanctions for person not issued operator’s license who is convicted of second or subsequent violation of Sec. 14-36(a); P.A. 12-178 amended Subsec. (i)(2) to allow request for a hearing re reversal or reduction of revocation after 2 years, rather than 6 years, from date of revocation, require evidence that person has not been convicted of offense related to alcohol, controlled substances or drugs during preceding 2 years, rather than 6 years, replace provision re 10-year period for installation and maintenance of ignition interlock device with provisions re lifetime requirement and exception that person may apply after 15 years to remove ignition interlock device and commissioner may grant application and authorize removal for good cause shown after a hearing, effective January 1, 2013.

See Sec. 14-111e re suspension of operator’s license for misuse of license to procure liquor.

See Sec. 14-111f re suspension of operator’s license for possession of counterfeit or altered license.

See Sec. 14-111g re operator’s retraining program.

Cited. 38 CA 322, 324.

Not unconstitutional because of failure to require hearing. 7 CS 165. Cited. 16 CS 179. Action of commissioner in suspending or revoking operator’s license is reviewable; he must not act arbitrarily or abuse his discretion. 20 CS 208. Cited. 24 CS 348. Not a proper remedy to bring an injunction restraining commissioner from interfering with plaintiff’s right to drive where plaintiff had adequate legal remedies. 25 CS 512. The revocation of plaintiff’s license upheld where there was substantial evidence of violation of Sec. 14-267. 31 CS 325.

Commissioner may suspend or revoke any operator’s license or right of any person to operate on public highways for any cause he deems sufficient, with or without hearing. 4 Conn. Cir. Ct. 34, 38. Sending notice of suspension to licensee with suffix “Jr.” held sufficient compliance although notice returned unclaimed. Id., 254. Notice mailed by commissioner was sufficient although returned marked “moved, left no address” and defendant was properly convicted for driving without a license; notice required by statute may be constructive notice. 5 Conn. Cir. Ct. 72. Cited. Id., 161; Id., 163; 6 Conn. Cir. Ct. 521.

Subsec. (a):

Commissioner has authority to suspend or revoke operator’s license for traffic violations occurring in another state; exercise by commissioner of his powers under Subsec. does not give effect to penal law outside jurisdiction of state. 170 C. 140. There is no indication in the legislative history that actual knowledge of a license suspension is required; defendant bears burden of knowing limitations associated with having failed a chemical alcohol test. 245 C. 442.

Cited. 21 CA 496; 31 CA 797; 33 CA 727; 41 CA 866.

Resident of this state who is not a licensed operator in this state and has never been a registered owner in this state is not within class of persons for whom statutory notice is intended. 24 CS 346.

Subsec. (c):

Where a person by careless driving contributes to causing an accidental death, suspension of his license is not unequal treatment or denial of due process; legislature has drawn reasonable distinction between such operators and other careless operators as matter of public policy. 168 C. 94. Cited. Id., 587. Coroner’s findings of fact and conclusions are designed to aid commissioner’s decision, but cannot be substituted for independent determination by commissioner. 171 C. 705. Cited. 172 C. 263; 202 C. 453; 204 C. 60.

Cited. 4 CA 143; 7 CA 748; 10 CA 90; 27 CA 377.

Subsec. (d):

Cited. 36 CS 586.

Subsec. (k):

Cited. 37 CS 767.



Section 14-111a - Possession of alcoholic liquors in motor vehicles by underage persons.

Section 14-111a is repealed, effective July 1, 2010.

(February, 1965, P.A. 276, S. 1; P.A. 82-68, S. 10, 11; P.A. 10-110, S. 62.)



Section 14-111b - Suspension of operator’s license following conviction for speeding.

(a) The Commissioner of Motor Vehicles shall not suspend or revoke an operator’s license or right to operate a motor vehicle in this state for a first, second or third violation of section 14-219, unless the court wherein the conviction was rendered recommends such suspension or revocation for a period not to exceed thirty days. The court shall notify said commissioner of such recommendation and said commissioner shall make such suspension or revocation effective.

(b) Whenever any person is convicted of a fourth or subsequent violation of said section 14-219, said commissioner shall suspend or revoke the operator’s license or right to operate a motor vehicle in this state for a period not to exceed thirty days for a fourth violation, sixty days for a fifth violation and six months for each subsequent violation.

(c) For the purposes of this section, a second or subsequent violation shall be defined as provided in section 14-1, and a fourth or subsequent violation means four or more arrests within any two-year period for violation of any provision of section 14-219 which result in conviction.

(1971, P.A. 2, S. 1–3; P.A. 79-609, S. 2; P.A. 84-429, S. 62.)

History: P.A. 79-609 amended Subsec. (a) to extend applicability to second and third violations, made Subsec. (b) applicable to fourth, fifth and subsequent violations, rather than to second, third and subsequent violations and defined fourth or subsequent violation in Subsec. (c); P.A. 84-429 made technical changes for statutory consistency.



Section 14-111c and 14-111d - Driver License Compact. Definitions applicable to Driver License Compact; comparable convictions to be reported; report of suspension or revocation action to department.

Sections 14-111c and 14-111d are repealed, effective January 1, 2003.

(P.A. 92-186, S. 1–3; P.A. 02-70, S. 88.)



Section 14-111e - Suspension or delay in issuance of operator’s license for person under twenty-one convicted of certain violations.

(a)(1) The Commissioner of Motor Vehicles shall suspend, for a period of one hundred fifty days, the motor vehicle operator’s license or nonresident operating privilege of any person under the age of twenty-one who has been convicted of a violation of section 30-88a involving the misuse of an operator’s license.

(2) The commissioner shall suspend, for a period of sixty days, the motor vehicle operator’s license or nonresident operating privilege of any person under the age of twenty-one who has been convicted of a violation of subdivision (1) of subsection (b) of section 30-89, subsection (a) of section 21a-279a or subsection (d) of section 21a-267.

(3) The commissioner shall suspend, for a period of thirty days, the motor vehicle operator’s license or nonresident operating privilege of any person under the age of twenty-one who has been convicted of a violation of subdivision (2) of subsection (b) of section 30-89.

(b) Any person under the age of twenty-one who has not been issued a motor vehicle operator’s license under section 14-36 and who has been convicted of a violation of section 30-88a or section 30-89, subsection (e) of section 1-1h, subsection (a) of section 21a-279a or subsection (d) of section 21a-267 shall not be issued a new operator’s license by the commissioner under section 14-36 until a period of one hundred fifty days has elapsed from the date all applicable requirements for any such license have been satisfied by the applicant.

(P.A. 93-315, S. 1; P.A. 96-199; P.A. 97-201; P.A. 03-171, S. 10; P.A. 07-167, S. 50; P.A. 11-71, S. 4; P.A. 12-81, S. 30.)

History: P.A. 96-199 increased maximum penalty to 90 days’ suspension from 30 days, provided for suspension of a nonresident operating privilege and made the penalty applicable to violations of Sec. 30-89; P.A. 97-201 designated existing provisions as Subsec. (a), amended Subsec. (a) to increase the suspension period from 90 days to 150 days, to add provision re motorcycle operator’s license and to make Subsec. (a) applicable to persons under the age of 21, and added Subsec. (b) re delay of issuance of new operator’s license; P.A. 03-171 amended Subsecs. (a) and (b) to delete references to motorcycle operator’s license and amended Subsec. (b) to delete references to Sec. 14-40a; P.A. 07-167 amended Subsec. (a) by replacing provision re 150-day suspension for conviction of violation of Sec. 30-89 involving purchase and possession of alcoholic liquor by a minor with provisions re 60-day suspension for conviction of violation of Sec. 30-89(b)(1) and re 30-day suspension for conviction of violation of Sec. 30-89(b)(2) and by adding provision requiring commissioner to conform suspension for Sec. 30-89 violation in effect on June 25, 2007, to comply with section, effective June 25, 2007; P.A. 11-71 amended Subsec. (a) to include violation of Sec. 21a-279a(a) or Sec. 21a-267(d) re 60-day suspension and amended Subsec. (b) to include violation of Sec. 21a-279a(a) or Sec. 21a-267(d), effective July 1, 2011; P.A. 12-81 amended Subsec. (a) to insert Subdiv. designators (1), (2) and (3) and delete provision requiring commissioner to conform suspension for Sec. 30-89 violation in effect on June 25, 2007, and amended Subsec. (b) to delete descriptions of conduct prohibited by Secs. 30-88a, 30-89 and 1-1h(e).



Section 14-111f - Suspension of operator’s license for possession of counterfeit or altered license.

The Commissioner of Motor Vehicles shall suspend for a period of two months the motor vehicle operator’s license of any person who possesses a counterfeit or altered motor vehicle operator’s license containing a photograph of such person. Upon such suspension or revocation of a motor vehicle operator’s license, the commissioner shall comply with the provisions of section 14-111. Such aggrieved person shall have all the prescribed rights outlined in said section 14-111.

(P.A. 93-315, S. 2.)



Section 14-111g - Operator’s retraining program.

(a) For the purposes of this subsection, “moving violation” means any violation of subsection (c) of section 14-36 or section 14-36g, 14-212d, 14-218a, 14-219, 14-222, 14-223, 14-230 to 14-249, inclusive, 14-279, 14-283, 14-289b, 14-296aa, 14-299, 14-300, 14-301, 14-302 or 14-303, and “suspension violation” means a violation of section 14-222a or 14-224, subsection (a) of section 14-227a, or section 53a-56b, 53a-57 or 53a-60d. The Commissioner of Motor Vehicles may require any motor vehicle operator who is twenty-four years of age or less, who has been convicted of a moving violation or a suspension violation, or both, committed on two or more occasions to attend a motor vehicle operator’s retraining program. The commissioner may require any motor vehicle operator over twenty-four years of age, who has been convicted of a moving violation or a suspension violation or a combination of said violations, committed on three or more occasions to attend a motor vehicle operator’s retraining program. The commissioner shall require any motor vehicle operator convicted of traveling more than seventy-five miles per hour or any person operating a commercial motor vehicle convicted of traveling more than sixty-five miles per hour in a highway work zone, as defined in section 14-212d, to attend a motor vehicle operator’s retraining program. The commissioner shall notify such operator, in writing, of such requirement. A fee of not more than sixty dollars shall be charged for the retraining program. The commissioner, after notice and opportunity for hearing, may suspend the motor vehicle operator’s license of any such operator who fails to attend or successfully complete the program until the operator successfully completes the program. The hearing shall be limited to any claim of impossibility of the operator to attend the retraining program, or to a determination of mistake or misidentification.

(b) The retraining program shall be taught by a designee of the Commissioner of Motor Vehicles or by an instructor approved by the commissioner and shall (1) review principles of motor vehicle operation, (2) develop alternative attitudes for those attitudes contributing to aggressive driving behavior, and (3) emphasize the need to practice safe driving behavior. The retraining program shall be offered by the Department of Motor Vehicles or by any other organization certified by the commissioner to conduct such program. Any drivers’ school, as defined in section 14-68, that meets the licensure requirements of part IV of this chapter shall be eligible to seek certification to offer the motor vehicle operator’s retraining program. The commissioner shall determine the number of program providers necessary to serve the needs of the public. Each organization or drivers’ school seeking certification or recertification to conduct such retraining program shall submit an application to the department in such form as the commissioner shall require and an application fee of three hundred fifty dollars. Each such applicant shall: (A) Be registered to do business in this state and continuously maintain good standing with the office of the Secretary of the State; (B) file and continuously maintain a surety bond in the amount of fifty thousand dollars. Such bond shall be conditioned upon compliance with the provisions of any state or federal law or regulation concerning the conduct of an operator retraining program and provided as indemnity for any loss or expense sustained by either the state or any person by reason of any acts or omissions of the program provider. Such bond shall be executed in the name of the State of Connecticut for the benefit of any aggrieved party, but the penalty of the bond shall not be invoked except upon order of the Commissioner of Motor Vehicles after a hearing held before the commissioner in accordance with the provisions of chapter 54; (C) have a permanent place of business in this state where all operator retraining program records shall be maintained and accessible to the commissioner during normal business hours; (D) submit for approval by the commissioner a detailed curriculum and lesson plan, including any changes to such curriculum and lesson plan, which shall be used in each operator retraining class; and (E) electronically transmit information concerning enrollment and class completion to the commissioner at such times and in such form as the commissioner shall prescribe. Prior to the certification of an applicant, the commissioner shall investigate the applicant’s character, driving history and criminal history. If the applicant is a business entity, such investigation shall include the principals and officers of such entity. The applicant shall submit to the commissioner any information pertaining to current or past criminal or civil actions. The certification of a program provider by the commissioner shall not be transferable and shall be valid for a two-year period. Recertification of a provider shall be at the discretion of the commissioner and in such form and manner determined by the commissioner.

(c) Any person who is required to attend an operator retraining program shall have such requirement and the completion date of such requirement posted on such person’s driving history record maintained by the commissioner. The date of class completion shall remain on such person’s driving history record until such person has attained thirty-six consecutive months without any additional moving violations or suspension violations specified in subsection (a) of this section being posted to such person’s driving history record. Until the completion of such thirty-six consecutive months, the Commissioner of Motor Vehicles shall suspend such person’s operator’s license or operating privilege for: (1) Thirty days upon a first conviction for any specified moving violation or suspension violation; (2) sixty days upon a second conviction of any specified moving violation or suspension violation; and (3) ninety days for a third or subsequent conviction of a specified moving violation or suspension violation.

(d) The commissioner shall adopt regulations in accordance with chapter 54 to implement the provisions of subsections (a) and (b) of this section.

(P.A. 93-181, S. 1, 4; P.A. 95-221, S. 3, 4; P.A. 98-182, S. 12, 22; May 9 Sp. Sess. P.A. 02-1, S. 115; P.A. 03-278, S. 45; P.A. 08-32, S. 7; P.A. 10-110, S. 31; P.A. 11-213, S. 54; P.A. 12-81, S. 13; P.A. 13-92, S. 2.)

History: P.A. 93-181 effective June 23, 1993; P.A. 95-221 made the retraining program applicable to all licensed motor vehicle operators by deleting the provision limiting such program to operators under 18 years of age and the provision authorizing the commissioner to suspend the operator’s license of an operator who does not successfully complete the program until the operator attains the age of 18 years, effective July 1, 1995; P.A. 98-182 amended Subsec. (a) by creating a suspension violation, altering the requirements for attending a retraining program for persons 24 years of age or younger and persons over 24 years of age, expanding the retraining program to include the development of alternative attitudes for those contributing to aggressive behavior and an emphasis on safe driving behavior and added a new Subsec. (b) allowing the commissioner to retain a portion of the fees collected for the cost of implementing the retraining program, effective July 1, 1998; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to delete reference to Sec. 14-227a(b), effective July 1, 2002; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003; P.A. 08-32 redefined “moving violation” in Subsec. (a) to include violation of Sec. 14-36(c), Sec. 14-36g or Sec. 14-296aa(d), effective August 1, 2008; P.A. 10-110 amended Subsec. (a) to replace “licensed motor vehicle operator” with “motor vehicle operator” and to delete components of retraining program, deleted former Subsec. (b) re authority of commissioner to retain not more than $10 from each fee collected pursuant to Subsec. (a) for program costs and added new Subsec. (b) re components of retraining program and certification of organizations to conduct such program, effective January 1, 2011; P.A. 11-213 redefined “moving violation” in Subsec. (a), added new Subsec. (c) re operator retraining requirement, driving history record and suspension provisions during 36 consecutive months following completion of requirement and redesignated existing Subsec. (c) as Subsec. (d); P.A. 12-81 amended Subsec. (a) to redefine “moving violation” by replacing reference to Secs. 14-299 to 14-303, inclusive, with Sec. 14-299, 14-300, 14-301, 14-302 or 14-303, effective July 1, 2012; P.A. 13-92 amended Subsec. (a) to include in definition of “moving violation” any violation of Sec. 14-212d and to require operator’s retraining program attendance for any motor vehicle operator convicted of traveling more than 75 miles per hour in a highway work zone and any operator of a commercial motor vehicle convicted of traveling more than 65 miles per hour in a highway work zone.



Section 14-111h - Definitions applicable to driver license agreement.

As used in sections 14-111h to 14-111q, inclusive, the following terms and their derivatives shall have the following meanings:

(1) “Administrative action” means a final determination by a duly authorized administrative agency that a person has violated laws related to the operation of a motor vehicle, or that a person is incapable of safely operating a motor vehicle;

(2) “Citation” means any summons, complaint or other official document issued to a person by a duly authorized law enforcement officer or judicial official for any violation relating to conduct to be reported under the driver license agreement;

(3) “Conviction” shall have the meaning stated in section 14-1 and shall include a judgment by default, or in absentia;

(4) “Driver control record” means the driving history record maintained by the jurisdiction of record in accordance with the driver license agreement;

(5) “Failure to comply” means failure to appear or to answer a citation in the manner required by law or the failure to pay fines, penalties or costs related to the disposition of the violation for which the citation has been issued;

(6) “Identification card” means a nondriver identity card issued in accordance with the provisions of section 1-1h;

(7) “Jurisdiction” means a state, territory or possession of the United States, the District of Columbia, a territory or province of Canada or any state of the Republic of Mexico or the federal district of Mexico;

(8) “Jurisdiction of record” means the jurisdiction that has issued the last driver’s license to a person or if the person has not been issued a driver’s license, the jurisdiction of the person’s most current address, as shown on the citation, or record of conviction or on any associated report;

(9) “License”, “driver’s license” or “operator’s license” means an authorization or privilege to operate a motor vehicle in accordance with the laws of a jurisdiction that is recognized by all member jurisdictions;

(10) “Licensing authority” means the official organization or entity responsible for administering the driver licensing laws of a member jurisdiction, and with reference to this state, means the Commissioner of Motor Vehicles;

(11) “Member jurisdiction” means a jurisdiction that has entered into the driver license agreement; and

(12) “Withdrawal” means the suspension, revocation, cancellation or denial of a license or motor vehicle registration or of the privilege to operate a motor vehicle or to obtain a license or registration.

(P.A. 02-70, S. 34; P.A. 04-217, S. 13.)

History: P.A. 02-70 effective January 1, 2003; P.A. 04-217 defined “identification card” in new Subdiv. (6), redesignated existing Subdivs. (6) to (11) as new Subdivs. (7) to (12), respectively, and amended Subdiv. (3) to eliminate reference to Sec. 14-1(a)(16), effective July 1, 2004.



Section 14-111i - Entry into driver license agreement. Regulations.

The Commissioner of Motor Vehicles may enter into a driver license agreement with any other state legally joining in such agreement. The commissioner may exercise the powers and duties conferred by the provisions of sections 14-111h to 14-111q, inclusive, and may adopt regulations, in accordance with the provisions of chapter 54, as necessary to meet the obligations of membership and to fully participate with other member states in the driver license agreement.

(P.A. 02-70, S. 35.)

History: P.A. 02-70 effective January 1, 2003.



Section 14-111j - Findings and declarations re driver license agreement.

This state and the other party states to the driver license agreement find and declare that:

(1) Each driver shall have one driver’s license issued by a jurisdiction, that is recognized by all member jurisdictions, and shall have one driver control record;

(2) All efforts shall be made to strengthen cooperation among member jurisdictions so that all drivers are required to answer charges of violation of motor vehicle and traffic laws, and to comply with the procedures for the disposition of such charges, regardless of the jurisdiction where any such violation occurs;

(3) Reciprocal recognition of driver’s licenses and of motor vehicle and traffic violations related to highway safety shall be facilitated, for the benefit of all member jurisdictions;

(4) Compliance by each driver with all provisions of law pertaining to the safe operation of a motor vehicle shall be required as a condition to the issuance and to the retention of a driver’s license;

(5) Conviction of a driver or owner for any motor vehicle and traffic violation related to highway safety in any jurisdiction shall be treated as if the violation had occurred in the jurisdiction of record, for the purpose of maintaining the driver control record and of imposing administrative sanctions, as authorized by law;

(6) All drivers shall be allowed to proceed on their way and shall not be required to appear in person before a court or other tribunal, regardless of their jurisdiction of record, after having been issued a citation for certain motor vehicle and traffic violations;

(7) All efforts shall be made to achieve greater uniformity among all member jurisdictions concerning identification and verification requirements for the issuance of a driver’s license or identification card;

(8) All efforts shall be made to achieve greater uniformity among all member jurisdictions regarding the exchange of information on drivers, licenses, and driver control records, including convictions of violations and license withdrawal actions;

(9) All member jurisdictions wish to adhere to all applicable laws that protect the privacy of personal information that is contained in driver licensing records, and that is used in exchange of such records; and

(10) All member jurisdictions shall act in the best interests of highway safety and in a spirit of mutual cooperation to attain and monitor compliance with the driver license agreement and to resolve any dispute that may arise, at the administrative agency level of authority and decision-making.

(P.A. 02-70, S. 36; P.A. 04-217, S. 14.)

History: P.A. 02-70 effective January 1, 2003; P.A. 04-217 added new Subdiv. (7) re greater uniformity among member jurisdictions concerning identification and verification requirements for issuance of license or identification card, added new Subdiv. (9) re protection of privacy of personal information in licensing records and redesignated existing Subdiv. (7) as new Subdiv. (8) and existing Subdiv. (8) as new Subdiv. (10), effective July 1, 2004.



Section 14-111k - Application for a motor vehicle operator’s license from applicants in other member jurisdictions.

(a) Upon application for a motor vehicle operator’s license or identification card, the Commissioner of Motor Vehicles shall verify the identity of the applicant in accordance with the rules prescribed by the driver license agreement, as set forth in regulations adopted by the commissioner, in accordance with the provisions of chapter 54, and shall determine whether the applicant has ever held, or is the holder of, a license issued by any other jurisdiction. The commissioner shall not issue a license to any applicant whose license is withdrawn in any other member jurisdiction for any conviction or administrative action required to be reported under the driver license agreement, as evidenced by the driver control record. The commissioner shall not issue a license to any applicant who is the subject of a notice of failure to comply, as reported by any other member jurisdiction. If the applicant is the holder of any unexpired license issued by another jurisdiction, the commissioner shall not issue a license unless the applicant surrenders such license document previously issued by such jurisdiction.

(b) Notwithstanding the provisions of subsection (a) of this section, the commissioner may issue an operator’s license to an applicant who is the subject of a withdrawal of a commercial driver’s license in any other member jurisdiction if the conduct on which such withdrawal is based would not have resulted in the withdrawal of the privilege to operate any motor vehicle other than a commercial motor vehicle.

(c) Notwithstanding the provisions of subsection (a) of this section, the commissioner may issue a motor vehicle operator’s license to (1) an applicant who is the subject of a withdrawal that occurred five years or more before the date of application, or (2) an applicant whose license has been withdrawn for the period of time required by the jurisdiction of record, but whose license has not been returned or restored by such jurisdiction due to the failure or the alleged failure to fulfill reinstatement requirements, pertaining to the filing of proof of financial responsibility or necessitating personal attendance in such jurisdiction including, but not limited to, a requirement to complete an education or treatment program. In exercising the discretion to grant or deny an application for a license as conferred by the provisions of this subsection, the commissioner shall review and consider the entire driver control record of the applicant, and may require additional information and references from the applicant such as will attest to the applicant’s present fitness and capability to safely operate a motor vehicle.

(d) If the commissioner issues an identification card to a person who holds an operator’s license issued by another jurisdiction, the commissioner shall report to such jurisdiction within thirty days the name of such person and such other information concerning such person and such identification card as is required by the driver license agreement.

(P.A. 02-70, S. 37; P.A. 03-171, S. 11; P.A. 04-217, S. 15; P.A. 05-218, S. 26; P.A. 09-187, S. 57.)

History: P.A. 02-70 effective January 1, 2003; P.A. 03-171 amended Subsec. (b) to delete reference to motorcycle operator’s license; P.A. 04-217 amended Subsec. (a) to include application for identification card and to require commissioner to verify identity of applicant in accordance with operator’s license agreement, replaced “a class 1 or class 2” with “an” in Subsec. (b) and added new Subsec. (d) re issuance of identification card to person holding operator’s license issued by another jurisdiction, effective January 1, 2005; P.A. 05-218 amended Subsecs. (a) and (d)(1) by changing “operator’s” to “driver”, effective July 6, 2005; P.A. 09-187 amended Subsec. (d) to delete former Subdiv. (2) re regulations adopted by commissioner and make a conforming change, effective July 1, 2009.



Section 14-111l - Driver control record. Record of convictions and administrative actions.

(a) The Commissioner of Motor Vehicles shall maintain a driver control record for each person who has been issued a motor vehicle operator’s license, until such time as the commissioner is notified by another member jurisdiction that such person has surrendered such license and has been issued a license by such other jurisdiction.

(b) Upon notification of issuance of a license by another member jurisdiction, in accordance with subsection (a) of this section, the commissioner shall transfer the driver control record to the driver licensing authority of such new jurisdiction of record within thirty days.

(c) Each driver control record shall contain the information prescribed by the commissioner, in accordance with the terms of the driver license agreement and as set forth in regulations adopted by the commissioner in accordance with the provisions of chapter 54.

(d) The commissioner shall maintain a record as to all convictions and administrative actions for motor vehicle and traffic violations committed in this state, and for any cases of failure to comply, as reported to the commissioner in accordance with the provisions of sections 14-140 and 14-141, by any person who has not been issued a motor vehicle operator’s license by the commissioner or by the licensing authority of any other member jurisdiction, or whose license has expired or been cancelled. The commissioner shall transmit such record to such licensing authority of another jurisdiction, upon notification of the issuance of a license to such person.

(P.A. 02-70, S. 38; P.A. 03-171, S. 12.)

History: P.A. 02-70 effective January 1, 2003; P.A. 03-171 amended Subsec. (d) to delete reference to motorcycle operator’s license.



Section 14-111m - Notice of failure to comply with a citation.

(a) The Centralized Infractions Bureau of the Superior Court and each court having jurisdiction of each case involving a violation of any general statute relating to motor vehicles shall, in accordance with the provisions of section 14-141, continue to report to the Commissioner of Motor Vehicles the name, operator’s license number, jurisdiction that issued the operator’s license and such other information as may be available concerning each nonresident owner or operator of a motor vehicle who has been convicted of a violation of any statute relating to motor vehicles, or has failed to appear for any scheduled court appearance, or has failed to submit a plea of not guilty by the answer date, or has not paid the full amount of any fine or additional fee required by law.

(b) Except as provided in subsection (a) of section 14-140, any person who has been charged by any law enforcement officer of this state with a violation of any provision of any general statute relating to motor vehicles may be released upon such person’s own recognizance, without posting collateral or bond.

(c) Upon receipt of each report made pursuant to subsection (a) of this section concerning a nonresident owner or operator of a motor vehicle, the commissioner shall notify the jurisdiction of record, in accordance with the procedures of the driver license agreement. Each notification of a conviction shall be made within thirty days of receipt by the commissioner. No such notification shall be made pursuant to this subsection more than six months later than the date of disposition by the court.

(d) Upon receipt of a notice of failure to comply with a citation issued by any member jurisdiction, or administrative action taken by such jurisdiction concerning any person who is licensed to operate a motor vehicle in this state or who is the owner of a motor vehicle registered in this state, the commissioner shall proceed to suspend such person’s operator’s license and, if authorized or required by any provision of the general statutes, the registration of any motor vehicle owned by such person, or the privilege to register any motor vehicle, until such time as the commissioner is duly notified, in the manner provided by the procedures of the driver license agreement, that such person has complied with the terms of such citation.

(e) The provisions of subsections (c) and (d) of this section shall apply only to citations issued for motor vehicle traffic or safety violations identified in the code of the driver license agreement, as set forth in regulations adopted by the commissioner, in accordance with the provisions of chapter 54.

(P.A. 02-70, S. 39.)

History: P.A. 02-70 effective January 1, 2003.



Section 14-111n - Reports of comparable convictions. Suspension of operator’s license.

(a) If the Commissioner of Motor Vehicles receives a report from any member jurisdiction of the conviction in such jurisdiction of any person licensed to operate a motor vehicle in this state, for acts or conduct of the nature described in subsection (b) of this section, the commissioner shall suspend the operator’s license of such person for the period of time required for a conviction of the equivalent offense under the provisions of the general statutes, as listed in subsection (b) of this section, for the same acts or conduct occurring in this state.

(b) For the purpose of the action required to be taken by the commissioner in accordance with subsection (a) of this section, the conviction in another member jurisdiction for an offense involving the following acts or conduct shall be treated as a conviction under the following subdivisions:

(1) Manslaughter or assault with a motor vehicle or negligent homicide with a motor vehicle shall be deemed a conviction of a violation of section 53a-56b, 53a-60d or 14-222a;

(2) Operation of a motor vehicle while under the influence of alcohol or drugs, or any combination thereof, shall be deemed a conviction of a violation of subsection (a) of section 14-227a;

(3) Leaving the scene of an accident or failure to stop and render aid in the event of an accident or collision resulting in the death or personal injury of another shall be deemed a conviction of a violation of either subsection (a) or (b) of section 14-224, depending on the acts or conduct reported and the circumstances as determined by the commissioner; or

(4) Unsafe, dangerous or reckless operation of a motor vehicle shall be deemed a conviction of a violation of section 14-222.

(c) If the commissioner is notified by a member jurisdiction that a person who is the holder of a motor vehicle operator’s license issued in this state has been convicted of a felony, in the commission of which a motor vehicle was used, the commissioner shall, if such person’s acts or conduct would constitute an offense classified as a felony under section 53a-25, suspend such person’s operator’s license for such period of time as may be determined by the commissioner.

(d) If the commissioner is notified by a member jurisdiction that a person who is the holder of a motor vehicle operator’s license has been convicted of driving under the influence of alcohol or drugs, in accordance with subdivision (2) of subsection (b) of this section, the commissioner may consider the conviction as a second or subsequent violation of section 14-227a if such person has been convicted previously of a violation of section 14-227a or has been convicted previously of a substantially similar offense in a member jurisdiction, as shown by such person’s driver control record, within the past ten years, and the commissioner may impose the suspension for the period of time required for a second or subsequent offense by the provisions of subsection (h) of section 14-227a. It shall not be a defense to a suspension imposed pursuant to this subsection, or subdivision (2) of subsection (b) of this section, that the blood alcohol concentration of the person convicted in a member jurisdiction, or the blood alcohol concentration required for conviction of a per se offense in the member jurisdiction in which the person was convicted, is less than the blood alcohol concentration required for conviction of a per se offense in this state.

(P.A. 02-70 S. 40.)

History: P.A. 02-70 effective January 1, 2003.



Section 14-111o - Form and use in evidence of records received from other member jurisdictions. Electronic transmission.

(a) Any notice or copy of a record furnished to the Commissioner of Motor Vehicles by any member jurisdiction in accordance with the provisions and obligations of the driver license agreement and sections 14-111h to 14-111q, inclusive, concerning any conviction, administrative action, withdrawal and the status of an operator’s license or motor vehicle registration may be transmitted and received by electronic or documentary means. Any such notice or record shall, when certified, be admissible in any hearing conducted by the commissioner and in any appeal taken from a final decision of the commissioner, in accordance with the provisions of section 4-183. Any such notice or record so transmitted and certified shall be accepted as proof of the facts contained therein, in the absence of evidence to the contrary.

(b) A notice or record as referred to in subsection (a) of this section may be certified by electronic means in an electronic format and, when so certified, shall be accepted by the commissioner and by any court of this state as proof of the facts contained therein, in the absence of evidence to the contrary. As used in this section, the term “record” includes, but is not limited to, any paper, document, facsimile information, micro-photographically stored information or digitized image maintained, deposited or filed with a member jurisdiction.

(P.A. 02-70, S. 41.)

History: P.A. 02-70 effective January 1, 2003.



Section 14-111p - Validity of reports or records received from members of the Driver License Compact.

Any notification, report or record received from any state that is a member of the Driver License Compact may be used by the Commissioner of Motor Vehicles for any purpose authorized by sections 14-111h to 14-111o, inclusive, in the same manner and to the same extent as any such notification, report or record received from any jurisdiction that is a member of the driver license agreement.

(P.A. 02-70, S. 42.)

History: P.A. 02-70 effective January 1, 2003.



Section 14-111q - Hearing.

Any person aggrieved by an action of the commissioner to withdraw (1) a license or registration, or (2) the privilege to operate a motor vehicle or to register a motor vehicle in this state, pursuant to sections 14-111h to 14-111p, inclusive, shall be entitled, upon request, to a hearing conducted in accordance with the provisions of chapter 54.

(P.A. 02-70, S. 43.)

History: P.A. 02-70 effective January 1, 2003.



Section 14-112 - Proof of financial responsibility.

(a) When commissioner shall require. To entitle any person to receive or retain a motor vehicle operator’s license or a certificate of registration of any motor vehicle when, in the opinion of the commissioner, such person has a record on file with the commissioner which is sufficient, in the opinion of the commissioner, to require evidence of financial responsibility for the reasonable protection of other persons, the commissioner shall require from such person proof of financial responsibility to satisfy any claim for damages by reason of personal injury to, or the death of, any one person, of twenty thousand dollars, or by reason of personal injury to, or the death of, more than one person on account of any accident, of at least forty thousand dollars, and for damage to property of at least ten thousand dollars. When the commissioner requires proof of financial responsibility from an operator or owner of any motor vehicle, he may require proof in the amounts herein specified for each vehicle operated or owned by such person. If any person fails to furnish such proof, the commissioner shall, until such proof is furnished, suspend or revoke the license of such person to operate a motor vehicle or refuse to return any license which has been suspended or revoked in accordance with the provisions of section 14-111 or suspend or revoke the registration of any such motor vehicle or vehicles or refuse thereafter to register any motor vehicle owned by such person or refuse to register any motor vehicle transferred by him if it does not appear to the commissioner’s satisfaction that such transfer is a bona fide sale, or, if such person is not a resident of this state, withdraw from such person the privilege of operating any motor vehicle in this state and the privilege of operation within this state of any motor vehicle owned by him. Prior to such suspension, revocation or withdrawal, notice thereof shall be given by the commissioner by a notice forwarded by bulk certified mail to the address of such person as shown by the records of the commissioner. No appeal taken from the judgment of any court shall act as a stay to any action of the commissioner authorized by the provisions of this section.

(b) Certificate of insurance; bond; collateral. Such proof of financial responsibility shall be furnished as is satisfactory to the commissioner and may be evidence of the insuring of the named insured or resident relative of the named insured against loss on account of his legal liability for injury to or the death of persons and damage to property in the respective amounts provided by this section in the form of a certificate signed by any person authorized in writing by an officer of any company authorized to issue such insurance in this state or any agent of such company licensed under the provisions of section 38a-769, showing that a policy of insurance in such amounts, noncancellable except after ten days’ written notice to the commissioner, has been issued to the person furnishing such proof and no insurance company or insurance agent shall refuse to make such filing of evidence of insurance during the time such insurance company has a valid policy in force covering the named insured or resident relative of the named insured and such company may charge a fee not to exceed ten dollars for such filing; or such proof may be the bond of a surety company or a bond with individual surety owning real estate, which bond shall be conditioned for the payment of such amounts and shall not be cancellable except after ten days’ written notice to the commissioner. Such bond shall constitute a lien in favor of the state upon the real estate of any surety, which lien shall exist in favor of any holder of a judgment on account of damage caused by the operation of such person’s motor vehicle, upon the filing of notice to that effect by the commissioner in the town clerk’s office in the town where such real estate is located. Such proof of financial responsibility may also be evidence presented to the commissioner of a deposit by such person with the State Treasurer of a sum of money or collateral, the amount of which money or collateral shall be determined by and shall be satisfactory to the commissioner. The State Treasurer shall accept any such deposit and issue a receipt therefor, and, if such deposit is a sum of money, the state shall pay interest thereon if so directed by the Secretary of the Office of Policy and Management at a rate not greater than the amount received by the state. The Treasurer may deposit any money so received in any incorporated savings bank located in this state. Whenever any agent of an insurance company certifies to evidence of the insuring of any person, from whom proof of financial responsibility has been required, by the company for which such agent is authorized to solicit, negotiate or effect contracts of insurance, such company shall notify the commissioner of the cancellation or termination of the policy referred to in such certificate at least ten days before the effective date of such cancellation or termination, provided such notice shall not be required if such policy is renewed by such company, and provided a policy subsequently procured and referred to in a certificate filed with the commissioner shall, on the effective date of such policy, terminate the policy referred to in any certificate previously filed with respect to any motor vehicles designated in both certificates or, in case of an operator’s policy, with respect to any operator designated in both certificates. Additional evidence of financial responsibility shall be furnished the commissioner at any time upon his request therefor.

(c) Satisfaction of execution. Notice of suit. Such bond, money or collateral shall be held by the commissioner or Treasurer, as the case may be, to satisfy any execution issued against such person in any cause arising out of damage caused by the operation of any motor vehicle owned or operated by such person. Money or collateral so deposited shall not be subject to attachment or execution unless such attachment or execution arises out of an action for damages, including personal injury or death, as a result of the operation of any motor vehicle. Any person who furnishes proof of financial responsibility by a deposit of money or collateral shall, upon the service of any writ or summons arising out of any action for damages including personal injury or death caused by the operation of any motor vehicle, give written notice of such service to the commissioner, who shall require that additional evidence of financial responsibility be furnished to satisfy any judgment in any other action. If a judgment rendered against the principal on a surety or real estate bond is not satisfied within thirty days after its rendition, the judgment creditor may, for his own use and benefit and at his sole expense, bring an action in the name of the state against the company or person executing such bond. A reasonable sum, not exceeding ten dollars, shall be charged for such investigation of the title of any surety’s real estate or of collateral so deposited and of the value of the same and for the filing fee to be paid to the town clerk.

(d) Abstract of operator’s record. Repealed by P.A. 73-549, S. 2, 4.

(e) Information to be furnished injured person. The commissioner shall furnish any person who may have been injured in person or property by any motor vehicle, upon written request, with such information as has been furnished to him as evidence of the financial responsibility of any operator or owner of any motor vehicle.

(f) Penalty for failure to return license and registration. Any operator or any registrant whose operator’s license or certificate of registration has been suspended as herein provided or whose policy of liability insurance or surety bond has been cancelled or who fails to furnish additional evidence of financial responsibility upon request of the commissioner, shall immediately return to the commissioner his operator’s license or certificate of registration and the number plate or plates issued thereunder. If any person fails to return to the commissioner the operator’s license or certificate of registration and the number plate or plates issued thereunder as provided herein, the commissioner shall forthwith direct any motor vehicle inspector, state policeman or other police officer to secure possession thereof and to return the same to the office of the commissioner. Failure to return such operator’s license or such certificate and such number plate or plates shall be an infraction.

(g) Cancellation of bond. Return of collateral. The commissioner may cancel such bond or return such evidence of financial responsibility or the Treasurer may, with the consent of the commissioner, return such money or collateral to the person furnishing the same, provided one year shall have elapsed from the date of the suspension of such license during which period such person has not, in the opinion of the commissioner, violated any provision of the motor vehicle laws referred to in subsection (a) of this section. The commissioner may direct the return of any money or collateral to the person who furnished the same upon the acceptance and substitution of other evidence of financial responsibility or at any time after one year from the expiration of any registration or license issued to such person.

(h) Forging evidence of financial responsibility. Any person who forges or, without authority, signs any evidence of financial responsibility required by the commissioner in the administration of this section shall be guilty of a class D misdemeanor.

(i) Removal of financial responsibility requirement. Any person from whom proof of financial responsibility has been required may, at the end of twelve months, apply to the commissioner for removal of such requirements in a manner as determined by the commissioner. The commissioner or his authorized representative may make such further investigation as may be deemed necessary and, upon being satisfied that such applicant is entitled to such elimination of financial requirements, may eliminate the same.

(j) When commissioner may require proof of financial responsibility. To entitle any person to receive or retain a motor vehicle operator’s license or a certificate of registration of any motor vehicle when, in the opinion of the commissioner, such person has violated any of the provisions of the following-named sections and subsections: Section 14-44, section 14-80h or 14-80i, sections 14-110, 14-147, 14-217, 14-219, sections 14-228, 14-275 to 14-281, inclusive, or subdivision (1) of subsection (a) of section 53a-123 or any similar provision of the laws of any other state or any territory, or who has been convicted of, or has forfeited any bond taken for appearance for, or has received a suspended judgment or sentence for, a violation of any of said provisions, or a violation of any of the provisions of sections 14-230 to 14-247, inclusive, and 38a-371, within a twelve-month period following a violation of any of said sections, the commissioner may require from such person proof of financial responsibility to satisfy any claim for damages by reason of personal injury to, or the death of, any one person, of twenty thousand dollars, or by reason of personal injury to, or the death of, more than one person on account of any accident, of at least forty thousand dollars, and for damage to property of at least ten thousand dollars. When the commissioner requires proof of financial responsibility from an operator or owner of any motor vehicle, he may require proof in the amounts herein specified for each vehicle operated or owned by such person. If any person fails to furnish such proof, the commissioner shall, until such proof is furnished, suspend or revoke the license of such person to operate a motor vehicle or refuse to return any license which has been suspended or revoked in accordance with the provisions of section 14-111 or suspend or revoke the registration of any such motor vehicle or vehicles or refuse thereafter to register any motor vehicle owned by such person or refuse to register any motor vehicle transferred by him if it does not appear to the commissioner’s satisfaction that such transfer is a bona fide sale, or, if such person is not a resident of this state, withdraw from such person the privilege of operating any motor vehicle in this state and the privilege of operation within this state of any motor vehicle owned by him. Prior to such suspension, revocation or withdrawal, notice thereof shall be given by the commissioner by a notice forwarded by bulk certified mail to the address of such person as shown by the records of the commissioner. No appeal taken from the judgment of any court shall act as a stay to any action of the commissioner authorized by the provisions of this section.

(1949 Rev., S. 2457; 1949, 1951, S. 1347d; 1951, 1953, S. 1348d; 1951, S. 1349d; 1957, P.A. 612, S. 4; 1959, P.A. 353; 629; February, 1965, P.A. 574, S. 18; 1967, P.A. 213, S. 1; 1969, P.A. 322; 490, S. 1; 1971, P.A. 386; 487, S. 2; 790; 871, S. 87; 1972, P.A. 273, S. 32; P.A. 73-139, S. 1, 2; 73-549, S. 2, 4; P.A. 74-338, S. 54, 94; P.A. 75-306, S. 1, 2; 75-577, S. 63, 126; P.A. 77-358, S. 1, 2; 77-614, S. 19, 610; P.A. 80-466, S. 19–21, 25; P.A. 81-172, S. 9, 10; 81-472, S. 21, 22, 159; P.A. 82-472, S. 42, 43, 183; P.A. 83-98, S. 1, 2, 4; 83-244; P.A. 84-429, S. 63; P.A. 88-27, S. 3; P.A. 92-12, S. 110; P.A. 96-180, S. 150, 166; P.A. 04-199, S. 1; P.A. 12-80, S. 64.)

History: 1959 acts added provision in Subsec. (a) allowing waiver by commissioner where violation was of Sec. 14-224 and there was no personal injury or property damage of $100 or more and amended the sixth sentence of Subsec. (b) by changing “expiration” of policy to “cancellation or termination” and adding provisos at end; 1965 act deleted reference to repealed statute and added reference to Subsec. (a) of Sec. 14-227a in Subsec. (a); 1967 act increased property damage limitation from $1,000 to $5,000 and allowed waiver if property damage under $200, rather than $100 in Subsec. (a); 1969 acts required prior notice of suspension, revocation or withdrawal in Subsec. (a) and raised fee for certificate in Subsec. (d) from $2 to $3; 1971 acts amended Subsec. (b) to forbid insurance company’s refusal to file evidence of insurance and allowed company to charge up to $10 for filing, amended Subsec. (a) to make $20,000 liability for personal injury or death applicable to one person and to raise liability for more than one from $20,000 to $40,000, to allow waiver of requirements for violations of Sec. 14-217 or 14-228 and to replace reference to Sec. 53-57 with reference to Sec. 53a-123(a)(1); 1972 act included references to Sec. 38-327 in Subsec. (a); P.A. 73-139 amended Subsec. (b) to allow evidence of insurance to be signed by insurance agents; P.A. 73-549 repealed Subsec. (d); P.A. 74-338 removed from provisions of Subsec. (a) applicability with respect to persons who have cases nolled upon payment of sum of money; P.A. 75-306 amended Subsec. (a) to allow waiver of requirements when property damage less than $400, rather than $200; P.A. 75-577 replaced former provisions re fine in Subsec. (f) with statement that failure to return license or registration and plates is an infraction; P.A. 77-358 amended Subsec. (g) to allow cancellation of bond and refund money after one year rather than three and made provisions in Subsec. (i) more general in nature; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 80-466 amended Subsec. (a) by updating section references, amended Subsec. (f) by including reference to single number plate and added Subsec. (j); P.A. 81-172 permitted notices to be sent by bulk certified mail, rather than by “registered or certified” mail; P.A. 81-472 and P.A. 82-472 made technical corrections; P.A. 83-98 amended Subsec. (a) to increase the minimum requirement for property damage coverage from $5,000 to $10,000 and amended Subsec. (j) to increase the minimum requirement for property damage coverage from $5,000 to $10,000; P.A. 83-244 amended Subsec. (b) by subjecting a resident relative of the named insured to the provisions of this subsection; P.A. 84-429 made technical changes for statutory consistency; P.A. 88-27 amended Subsec. (a) to allow waiver of requirements when property damage is less than $1,000, rather than $400; P.A. 92-12 made a technical change in Subsec. (b); P.A. 96-180 amended Subsec. (b) to eliminate authority of Treasurer to invest money received in manner provided in Subsec. (b) of repealed Sec. 36-96 and to make a technical change, effective June 3, 1996; P.A. 04-199 amended Subsec. (a) to delete references to specific violations for which person shall be required to provide evidence of financial responsibility and to eliminate provision re waiver of requirements of subsection for violations of Sec. 14-222 or 14-224 where no personal injury and property damage is less than $1,000, effective July 1, 2004; P.A. 12-80 amended Subsec. (h) to change penalty from a fine of not less than $100 or imprisonment of not more than 30 days or both to a class D misdemeanor.

Cited. 28 CA 145; 31 CA 797; 36 CA 713; 45 CA 630; 46 CA 313.

Cited. 5 CS 341. Suspension continues until proof of financial ability is produced. 16 CS 180. Taxicab driver, whose license has been revoked for failure to prove financial responsibility, cannot collect unemployment compensation. 19 CS 364. Cited. 36 CS 561.

Where a minor’s vehicle is registered in the name of the father for the purpose of evading financial responsibility, the registered owner of the vehicle is estopped to deny not only ownership of the vehicle but also that the minor-owner was acting in furtherance of the business of the father when the tort occurred. 3 Conn. Cir. Ct. 591, 598. Cited. 5 Conn. Cir. Ct. 162.

Subsec. (a):

Cited. 165 C. 466. Minimum uninsured motorist coverage for damages by reason of personal injury or death. 171 C. 443. Cited. Id., 463; 215 C. 399; 222 C. 631; Id., 657; 226 C. 427.

Cited. 44 CS 59.

Subsec. (b):

Provisions of Subsec. do not exclude other forms of security. 143 C. 202.



Section 14-113 to 14-115 - Financial responsibility of motor vehicle owners and operators required after accident; definitions. Administration by Motor Vehicle Commissioner; hearings; appeals. Abstract of operating record.

Sections 14-113 to 14-115, inclusive, are repealed.

(1951, S. 1350d–1352d; 1955, S. 1351d, 1352d; 1957, P.A. 254; September, 1957, P.A. 16, S. 1; 1961, P.A. 581, S. 17; 1971, P.A. 755, S. 1; P.A. 73-549, S. 2, 4; P.A. 76-436, S. 344, 681; P.A. 77-603, S. 34, 125; P.A. 89-232, S. 2, 3; P.A. 80-466, S. 22, 25.)



Section 14-115a - Request for document from motor vehicle record.

No process to compel the Commissioner of Motor Vehicles to furnish a copy of any document from a motor vehicle record, as defined in section 14-10, of any person shall be issued unless such request is in writing and unless at least seven working days have elapsed since the receipt thereof by the commissioner.

(P.A. 73-549, S. 3, 4; P.A. 10-110, S. 17.)

History: P.A. 10-110 substituted “any document from a motor vehicle record, as defined in section 14-10” for “an abstract of a driver’s history record”, effective July 1, 2010.



Section 14-116 to 14-128 - Accident reports. Determination of amount of security; suspension of license and registration; exceptions; liability policy or bond. Release in behalf of minor. Exceptions. Duration of suspension. Unlicensed or nonresident operators; reciprocity. Amount of security, reduction. Custody, use and return of deposits. Evidence inadmissible in damage actions. Suspension pending disposition of judgment. Transfer of registration or ownership during suspension. Return of license or registration to commissioner. Governmental and public service vehicles exempt.

Sections 14-116 to 14-128, inclusive, are repealed.

(1951, S. 1353d–1361d, 1363d, 1364d, 1366d; 1953, S. 1354d, 1360d, 1361d; 1957, P.A. 456, S. 1; 625, S. 1; 1959, P.A. 584; 649; 663; February, 1965, P.A. 122; 447, S. 2, 3; 574, S. 19; 1967, P.A. 213, S. 2; 293; 332; 1971, P.A. 146, S. 1, 2; 379, S. 3, 4; 487, S. 3; 755, S. 2, 3; 871, S. 88; P.A. 75-545, S. 5; P.A. 77-186; P.A. 80-190, S. 2; P.A. 83-98, S. 3, 4; P.A. 85-613, S. 32, 154; P.A. 89-232, S. 2, 3.)



Section 14-129 - Self-insurance.

(a) Any person in whose name more than twenty-five motor vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the commissioner as provided in subsection (b) of this section.

(b) The commissioner may, in his discretion, upon the application of such person, issue a certificate of self-insurance when he is satisfied that such person is possessed and will continue to be possessed of ability to pay judgments obtained against such person.

(c) Upon not less than five days’ notice and a hearing pursuant to such notice, the commissioner may, upon reasonable grounds, cancel a certificate of self-insurance. Failure to pay any judgment within thirty days after such judgment has become final shall constitute a reasonable ground for the cancellation of a certificate of self-insurance.

(1951, S. 1367d.)

City’s notification to Insurance Commissioner that does not contain a specific amount of its exposure as a self-insurer does not deem city to have agreed to unlimited liability coverage. 63 CA 815. Section does not and cannot define amount of coverage that a city agreed to provide when it became a self-insurer. Id. Self-insured municipal employer was not required to create a writing to give notice of its intention to reduce amount of its uninsured motorist coverage by amount of workers’ compensation benefits paid to plaintiff employee because the self-insured municipality functions as both insurer and insured. 82 CA 752; judgment reversed, see 273 C. 519.



Section 14-131 to 14-133 - Discharge in bankruptcy not to release judgment debtor. Relief under other statutes. Penalties.

Sections 14-131 to 14-133, inclusive, are repealed.

(1951, S. 1365d, 1369d, 1371; P.A. 77-8; P.A. 89-232, S. 2, 3.)



Section 14-134 - Appeals from commissioner.

Any appeal from a decision of the commissioner shall, if such appeal is from an order based upon a violation of any provision of this chapter, be taken in accordance with the provisions of section 4-183. No appeal taken from the order of a court in a criminal case involving the operation of a motor vehicle without permission of the owner, the operation of a motor vehicle while under the influence of intoxicating liquor or drugs, reckless driving or evading responsibility for accidents or involving fatal accidents, shall act as a stay to any action of the commissioner.

(1949 Rev., S. 2458; 1971, P.A. 870, S. 39; P.A. 76-436, S. 346, 681; P.A. 77-603, S. 36, 125.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added references to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous provision re appeal procedure with statement that appeals be made in accordance with Sec. 4-183.

See Sec. 20-427a re cooperation between Commissioners of Motor Vehicles and Consumer Protection in nonrenewal of commercial motor vehicle registration of home improvement contractor in violation of statute.

Ample protection afforded against arbitrary action. 7 CS 165. Cited. 24 CS 350; 25 CS 512.

Cited. 4 Conn. Cir. Ct. 34, 39; 5 Conn. Cir. Ct. 76.



Section 14-135 - Attorney General to act when commissioner is disqualified.

If the commissioner is disqualified to act in any matter, the Attorney General, upon request of the commissioner, shall act in his stead, and the decision of the Attorney General shall, subject to appeal as provided, be binding upon the parties and enforceable under the provisions of this chapter in the same manner and to the same degree as any decision or order of the commissioner.

(1949 Rev., S. 2459.)



Section 14-136 - First complaint.

Section 14-136 is repealed, effective October 1, 2002.

(1949 Rev., S. 2460; S.A. 02-12, S. 1.)



Section 14-137 - Authority to make regulations and certify or limit the use of devices and equipment.

(a) The commissioner may make, alter or repeal regulations governing the administration of all statutes relating to motor vehicles and may certify any device or accessory which forms part of any motor vehicle, or of its equipment, as to its compliance with the provisions of this chapter. The commissioner may also limit the use of any device or accessory in any way which appears to him to be required for safety, may authorize the use of any such device or accessory upon the highway and may make, alter or repeal any regulation relating to any such device or accessory in the interest of public safety, provided the commissioner may not limit or prohibit the possession, installation or use of a radar detecting device in any motor vehicle. Violation of any regulation adopted under this subsection shall be an infraction.

(b) The commissioner may enter into an agreement with the Automotive Manufacturer Equipment Compliance Agency by which the commissioner shall accept the agency’s certification of any equipment including but not limited to components, parts, material and assemblies. Such certification shall permit the legal sale and use of such equipment.

(1949 Rev., S. 2461; 1971, P.A. 577; 597; P.A. 83-312; P.A. 92-256, S. 6; May Sp. Sess. P.A. 92-11, S. 50, 70; P.A. 96-167, S. 33.)

History: 1971 acts clarified limitations on devices and accessories and authorizations for their use via regulations in the interest of public safety and added provisions re agreements with American Association of Motor Vehicle Administrators; P.A. 83-312 amended Subsec. (a) by providing that violation of a regulation adopted thereunder shall be an infraction; P.A. 92-256 amended Subsec. (a) to add proviso that the commissioner may not limit or prohibit the possession, installation or use of a radar detecting device; May Sp. Sess. P.A. 92-11 changed effective date of P.A. 92-256 but did not affect the date applicable to this section; P.A. 96-167 amended Subsec. (b) to substitute “Automotive Manufacturer Equipment Compliance Agency” for “American Association of Motor Vehicle Administrators”.

Cited. 8 CA 578; 30 CA 922.

Subsec. (a):

Cited. 35 CS 659; 36 CS 551.



Section 14-137a - Point system for motor vehicle violations.

The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54, setting forth the number of points chargeable against the owner of an operator’s license for conviction of any violation of the motor vehicle laws deemed appropriate by the commissioner for the assessment of such points. Such regulations shall provide specific information as to the number of points assessed for the conviction of each specified violation, the total number of points which, in a period of time specified by the commissioner, shall require a hearing before the commissioner or permit automatic suspension without prior hearing, and the period of time during which any such suspension shall extend. Such regulations shall provide that (1) not less than two points shall be assessed for conviction of a violation of subsection (d) of section 14-100a, (2) not more than one point shall be assessed for conviction of a violation of section 14-219, (3) not more than two points shall be assessed for conviction of a violation of section 14-212d, and (4) no points shall be assessed for an infraction or any violation specified in subsection (b) of section 51-164n for which the person sends payment of the fine and any additional fees or costs established for such infraction or violation to the Centralized Infractions Bureau in accordance with the provisions of subsection (c) of section 51-164n, except not less than one point shall be assessed for any violation of section 14-296aa. If such regulations provide for participation in a driver improvement course or system for the owner of an operator’s license, the commissioner may charge a fee of fifty dollars for registration for such course or system.

(1971, P.A. 287; P.A. 82-472, S. 44, 183; P.A. 90-213, S. 13; June Sp. Sess. P.A. 91-13, S. 9, 21; P.A. 92-256, S. 4; May Sp. Sess. 92-11, S. 50, 70; P.A. 95-221, S. 1, 4; P.A. 96-257, S. 2; P.A. 13-92, S. 8; 13-271, S. 60.)

History: P.A. 82-472 substituted reference to Ch. 54 for reference to repealed Secs. 4-41 to 4-50; P.A. 90-213 added provision requiring the regulations to provide that not more than one point shall be assessed for a violation of Sec. 14-219; June Sp. Sess. P.A. 91-13 added $50 fee for registration in a driver improvement course or system if required by regulation; P.A. 92-256 added provision prohibiting the assessment of points for an infraction or a specified violation of Sec. 14-219 for which the person sends payment of the fine and any additional fee to the centralized infractions bureau; May Sp. Sess. P.A. 92-11 changed effective date of P.A. 92-256 but did not affect the date applicable to this section; P.A. 95-221 prohibited the assessment of points for “any violation specified in subsection (b) of section 51-164n”, rather than for “a specified violation of section 14-219”, for which the person sends payment by mail, replaced “fee” with “fees or costs established for such infraction or violation” and made technical changes, effective July 1, 1995; P.A. 96-257 added provision requiring assessment of not less than two points for conviction of violation of Subsec. (d) of Sec. 14-100a and divided sentence into three Subdivs.; P.A. 13-92 added new Subdiv. (3) re assessment of not more than 2 points for conviction of violation of Sec. 14-212d and redesignated existing Subdiv. (3) as Subdiv. (4); P.A. 13-271 added provision re assessment of not less than one point for violation of Sec. 14-296aa.



Section 14-138 - State police to assist.

The commissioner may call upon the Division of State Police within the Department of Emergency Services and Public Protection for aid in enforcing the provisions of this chapter or chapter 248. The state police shall, upon such request, make arrests in all cases of violations of the provisions of this chapter or chapter 248 which they witness or upon speedy information thereof.

(1949 Rev., S. 2462; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 14-139 - Conviction to be endorsed on license.

Section 14-139 is repealed.

(1949 Rev., S. 2463; 1961, P.A. 517, S. 61; February, 1965, P.A. 506.)



Section 14-140 - *(See end of section for amended version of subsection (e) and effective date.) Release on own recognizance. Report of failure to appear or to pay fine or fee, surcharge or cost. Reciprocal agreements. Opening of judgment.

(a) Any person who has been arrested by an officer for a violation of any provision of any statute relating to motor vehicles may be released, upon his own recognizance, by such officer in his discretion, unless such violation is of a provision relating to driving while under the influence of intoxicating liquor or drugs or using a motor vehicle without permission of the owner or evading responsibility for personal injury or property damage or involves the death or serious injury of another, in which cases such person shall not be released on his own recognizance.

(b) If any person so arrested or summoned wilfully fails to appear for any scheduled court appearance at the time and place assigned, or if any person charged with an infraction involving the use of a motor vehicle, or with a motor vehicle violation specified in section 51-164n, fails to pay the fine and any additional fee imposed or send in his plea of not guilty by the answer date or wilfully fails to appear for any scheduled court appearance which may be required, or if any person fails to pay any surcharge imposed under section 13b-70, any fee imposed under section 51-56a or any cost imposed under section 54-143 or 54-143a, a report of such failure shall be sent to the commissioner by the court having jurisdiction. The provisions of this section shall be extended to any nonresident owner or operator of a motor vehicle residing in any state, the proper authorities of which agree with the commissioner to revoke, until personal appearance to answer the charge against him, his motor vehicle registration certificate or operator’s license, upon his failure to appear for any scheduled court appearance. Any infractions or violations, for which a report of failure to appear has been sent to the commissioner under this subsection, that have not otherwise been disposed of shall be dismissed by operation of law seven years after such report was sent.

(c) The commissioner may enter into reciprocal agreements with the proper authorities of other states, which agreements may include provisions for the suspension or revocation of licenses and registrations of residents and nonresidents who fail to appear for trial at the time and place assigned.

(d) Any judgment under this section shall be opened upon the payment to the clerk of the Superior Court of a fee of forty dollars. Such filing fee may be waived by the court.

*(e) In addition, the provisions of subsection (b) of this section shall apply to sections 29-322, 29-332, 29-339, 29-349 and 29-351.

(1949 Rev., S. 2464; 1961, P.A. 517, S. 62; 1967, P.A. 500, S. 1; P.A. 73-423; P.A. 76-381, S. 1; P.A. 79-534, S. 6; Nov. Sp. Sess. P.A. 81-4, S. 25, 32; P.A. 82-325, S. 2, 3, 7; P.A. 83-577, S. 6; P.A. 87-525, S. 3; P.A. 93-141, S. 1; 93-307, S. 25, 34; P.A. 94-135, S. 1, 5; P.A. 96-180, S. 41, 166; P.A. 98-81, S. 3; P.A. 05-248, S. 2.)

*Note: On and after January 1, 2015, subsection (e) of this section, as amended by section 21 of public act 09-177, section 6 of public act 10-54 and sections 3 and 4 of public act 12-60, is to read as follows:

“(e) In addition, the provisions of subsection (b) of this section shall apply to sections 29-322, 29-349 and 29-351.”

(1949 Rev., S. 2464; 1961, P.A. 517, S. 62; 1967, P.A. 500, S. 1; P.A. 73-423; P.A. 76-381, S. 1; P.A. 79-534, S. 6; Nov. Sp. Sess. P.A. 81-4, S. 25, 32; P.A. 82-325, S. 2, 3, 7; P.A. 83-577, S. 6; P.A. 87-525, S. 3; P.A. 93-141, S. 1; 93-307, S. 25, 34; P.A. 94-135, S. 1, 5; P.A. 96-180, S. 41, 166; P.A. 98-81, S. 3; P.A. 05-248, S. 2; P.A. 09-177, S. 21; P.A. 10-54, S. 6; P.A. 12-60, S. 3, 4.)

History: 1961 act removed obsolete references to trial justices in Subsec. (b); 1967 act replaced detailed provisions re notification of person to be tried with simple reference to summons in Subsec. (b) and deleted provision re release of person on own recognizance; P.A. 73-423 added Subsec. (c) re agreements with other states concerning actions taken upon persons’ failure to appear for trial; P.A. 76-381 made Subsec. (b) provisions applicable to persons charged with infraction who fail to pay fine, plead not guilty or appear for trial within time limit specified; P.A. 79-534 made Subsec. (b) applicable to persons charged with infraction who fail to pay “any additional fee imposed”; Nov. Sp. Sess. P.A. 81-4 added Subsec. (4) re filing fee required before motion to reopen judgment is granted unless fee waived by court; P.A. 82-325 rephrased Subsec. (d) to specify that the fee is payable upon the filing of the motion and provided that said Subsec. is applicable to fees payable on or after February 1, 1982; P.A. 83-577 amended Subsec. (d) to raise fee from $30 to $40; P.A. 87-525 added Subsec. (e), requiring provisions of Subsec. (b) to be applicable to certain sections; P.A. 93-141 amended Subsec. (b) by adding “wilfully” before “fails” and changing “trial” to “scheduled court appearance”; P.A. 93-307 deleted a reference to Sec. 13b-404a which was repealed by the same act, substituting reference to Secs. 13b-410a to 13b-410c, inclusive, effective June 29, 1993; P.A. 94-135 applied Subsec. (b) to persons charged with a motor vehicle violation specified in Sec. 51-164n and amended Subsec. (d) by removing reference to filing a motion to reopen judgment, providing that judgment shall be opened upon payment of $40; P.A. 96-180 made a technical change in Subsec. (a), substituted “any scheduled court appearance” for “trial” in Subsec. (b) and deleted “13b-410a to 13b-410c, inclusive,” in Subsec. (e), effective June 3, 1996; P.A. 98-81 amended Subsec. (b) by adding provision re dismissal of infractions or violations by operation of law seven years after report for failure to appear was sent; P.A. 05-248 amended Subsec. (b) to make provisions applicable if any person fails to pay any surcharge under Sec. 13b-70, any fee imposed under Sec. 51-56a or any cost imposed under Sec. 54-143 or 54-143a, effective July 1, 2005; P.A. 09-177 amended Subsec. (e) to delete references to Secs. 29-332 and 29-339, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 21, from January 1, 2011, to January 1, 2013, effective May 18, 2010; P.A. 12-60 changed effective date of P.A. 09-177, S. 21, as amended by P.A. 10-54, S. 6, from January 1, 2013, to January 1, 2015, effective May 31, 2012.

Cited. 38 CS 384.

Subsec. (a):

Cited. 240 C. 489.

Cited. 40 CA 762.



Section 14-140a - Automobile club bail bond certificates, when acceptable as bail.

Any guaranteed bail bond certificate with respect to which a surety company licensed to do business in this state has become surety, shall when posted by the person whose signature appears thereon, be accepted in lieu of cash bail or other bond in an amount not to exceed five hundred dollars to guarantee the appearance of such person in any court in this state at such time as may be required by such court, when the person is arrested for any motor vehicle violation or violation of any motor vehicle ordinance of any municipality; provided any such guaranteed bail bond certificate so posted as a bail bond in any court shall be subject to the forfeiture and enforcement provisions of section 54-66.

(P.A. 74-110, S. 2; P.A. 90-243, S. 174; 90-285, S. 2, 3.)

History: P.A. 90-243 added the reference “licensed to do business in this state”, deleting reference to Sec. 38-177a repealed by Sec. 180 of the act; P.A. 90-285 increased the maximum amount of a guaranteed bail bond certificate that will be accepted in lieu of cash bail or other bond from $200 to $500.



Section 14-141 - Courts to report convictions and other dispositions to commissioner.

A record shall be kept by each court of original jurisdiction of any violation of the laws relating to the registration, equipment and operation of motor vehicles, the licensing of operators or the establishment, maintenance or conduct of a pump or station for the sale of any product to be used in the propelling of motor vehicles using combustion type engines, or to the sale of such product, and of any violation of the provisions of sections 53a-55 to 53a-57, inclusive, when such violation has been caused by the use of a motor vehicle, of any violation of sections 53a-70 to 53a-80, inclusive, or of a violation of the provisions of any other criminal statute in which the use of a motor vehicle is a principal part, of all cases in which any person arrested for such violation forfeits his bail or has his case nolled or judgment or execution suspended, and of all cases in which the court ordered a psychiatric examination under section 53-22; and a summary of such record, with a statement of the number of the operator’s license and the registration number of the motor vehicle operated, shall, within five days after such conviction, forfeiture or any other disposition or nolle, be transmitted to the commissioner by such court. Each court shall furnish to the commissioner the details of all such cases heard before it and shall make such recommendations as to the suspension or revocation of the licenses of the parties defendant as it deems advisable.

(1949 Rev., S. 2465; 1951, 1955, S. 1372d; 1959, P.A. 28, S. 49; February, 1965, P.A. 373; 1967, P.A. 283; 1971, P.A. 871, S. 89.)

History: 1959 act deleted references to appellate courts and trial justices rendered obsolete by circuit court act; 1965 act increased time allowed for transmitting abstract from two days and deleted references to court clerk and forfeiture for untimely transmittal of abstract; 1967 act replaced “certified abstract” with “summary” of records; 1971 act replaced references to Secs. 53-13, 53-17, 53-57, 53-66, 53-217, 53-238, 53-239 and 53-240 with reference to Secs. 53a-55 to 53a-57 and 53a-70 to 53a-80.

Cited. 24 CS 363.



Section 14-142 - Proceedings against negligent court clerk.

(a) Any clerk of any court who fails to deliver to the commissioner any abstract of any cause within his court, on application of the commissioner to the superior court for the judicial district wherein such clerk resides, or to any judge of the Superior Court when the same is not then sitting in such judicial district, showing such failure, may be required by such court or such judge to deliver the same within such time as is designated by such court or judge. On receipt of such application, the court or judge shall designate a time and place of hearing thereon and shall cite such clerk to appear at such time and place to show cause why he has failed to deliver such abstract to the commissioner.

(b) Upon finding the allegations of such application to be true, such superior court or judge may issue an order in the nature of a peremptory mandamus requiring such clerk to comply with the provisions of the statutes in relation thereto, which provisions shall be particularly mentioned in such order, and shall render judgment against such clerk with costs as in mandamus proceedings. Any clerk who fails to comply with any order issued by the authority of the provisions of this section shall be in contempt and the court or judge issuing the same may punish therefor as in mandamus proceedings. Any person claiming to be aggrieved by any order issued on such application shall have the same right to review by the Supreme Court as in the case of mandamus proceedings.

(1949 Rev., S. 2466; 1959, P.A. 28, S. 146; 1967, P.A. 656, S. 8; P.A. 78-280, S. 2, 127; May 25 Sp. Sess. P.A. 94-1, S. 17, 130.)

History: 1959 act removed references to trial justices who were abolished by same act; 1967 act deleted all references to town treasurer and deleted provision re failure to deliver money due commissioner on the part of either clerk or town treasurer; P.A. 78-280 replaced “county” with “judicial district”; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical change, effective July 1, 1994.



Section 14-143 - Expenses in unsuccessful prosecutions by state police.

Section 14-143 is repealed.

(1949 Rev., S. 2467; 1959, P.A. 28, S. 204.)



Section 14-144 - No fees for arrests for motor vehicle violations.

No fee shall be paid to the arresting officer for an arrest made because of a violation of any provision of the general statutes relating to motor vehicles or a violation of an ordinance of any municipality concerning the operation of motor vehicles.

(1949 Rev., S. 2468; 1957, P.A. 13, S. 73.)



Section 14-145 - Towing or removal of motor vehicle from private property.

(a) An owner or lessee of private property, or his agent, may remove or cause to be removed any motor vehicle left without authorization on such property in accordance with the provisions of this section and sections 14-145a to 14-145c, inclusive. This section shall not apply to law enforcement, fire-fighting, rescue, ambulance or emergency vehicles which are marked as such, or to the removal of motor vehicles from property leased by any governmental agency.

(b) When such motor vehicle is towed or otherwise removed by a wrecker licensed under section 14-66, the licensee or operator of the wrecker shall notify the local police department of the tow or removal within two hours. Such notification shall be submitted in writing or transmitted by facsimile or electronic mail and the record of such notification shall be retained by such licensee in accordance with the provisions of section 14-66b. No such licensee or operator may charge a storage fee for such motor vehicle for the time it is stored prior to such notification. If the motor vehicle is not claimed by its owner within the time periods specified in subsection (e) of section 14-150, the licensee or operator of the wrecker or of the garage where such motor vehicle is stored may dispose of it in accordance with the provisions of subsection (e) of section 14-150.

(c) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction and be fined fifty dollars, and, for each subsequent offense, shall be fined not less than fifty dollars nor more than one hundred dollars or imprisoned not more than thirty days or be both fined and imprisoned.

(1949 Rev., S. 2469; February, 1965, P.A. 448, S. 15; 1969, P.A. 131; 417; P.A. 73-429, S. 1; P.A. 81-351, S. 1; P.A. 82-223, S. 13; P.A. 83-577, S. 19; P.A. 91-408, S. 1; P.A. 02-70, S. 68; P.A. 10-3, S. 60; P.A. 13-271, S. 29.)

History: 1965 act added provisions re damage of vehicle or parts and removal of parts; 1969 acts added provision forbidding tampering with odometer and added exception to allow property owner or agent to remove vehicle left on property without authorization; P.A. 73-429 deleted provision re tampering with odometer; P.A. 81-351 removed and transferred the tampering provisions from the section, divided the section into subsections and established requirements for towing or removing a motor vehicle from private property; P.A. 82-223 amended Subsec. (c) by specifying that the commission of a first offense constituted an infraction and increasing the minimum fine therefor from $10 to $25; P.A. 83-577 amended Subsec. (c) by increasing the minimum fine for a first offense from $25 to $35; P.A. 91-408 amended Subsec. (a) by replacing “A property owner” with “An owner or lessee of private property”, authorizing such owner or lessee to “cause to be removed” a motor vehicle, providing that removal shall be in accordance with “this section and sections 14-145a to 14-145c, inclusive”, rather than in accordance with “subsection (b) of this section” and adding exception for certain designated police, fire and emergency vehicles and for removal of vehicles from property leased by a governmental agency; P.A. 02-70 amended Subsec. (b) to require the licensee or operator of the wrecker to notify the local police department of the tow of the vehicle left on private property within 2 hours, instead of 24 hours, effective June 3, 2002; P.A. 10-3 amended Subsec. (c) to replace fine for first offense of not less than $35 nor more than $50 with fine of $50, effective April 14, 2010; P.A. 13-271 amended Subsec. (b) to add provision re notification in writing or by facsimile or electronic mail and re licensee retention of notification record, effective July 1, 2013.



Section 14-145a - Express instruction of property owner or lessee required for towing or removal of motor vehicle. Rebate prohibited.

(a) No vehicle shall be towed or removed from private property except upon express instruction of the owner or lessee, or his agent, of the property upon which the vehicle is trespassing. Nothing in this subsection shall be construed to limit the right of a municipality or the state to remove an abandoned motor vehicle in accordance with the provisions of section 14-150.

(b) No person or firm which tows or removes a motor vehicle from private property shall rebate or pay any money or other valuable consideration to the owner or lessee, or his agent, of the property from which the vehicle is towed or removed for the privilege of towing or removing that vehicle.

(P.A. 91-408, S. 2.)



Section 14-145b - Storage and release of towed motor vehicles.

(a) Any vehicle towed or removed from private property pursuant to sections 14-145 to 14-145c, inclusive, shall be stored at the site of the towing company’s business in a secured storage lot. The site shall be open during the hours of 8:00 a.m. to 5:00 p.m., Monday through Friday, and be reasonably available on Saturday, Sunday and holidays, for the purpose of vehicle redemption.

(b) When a vehicle has been towed or removed pursuant to sections 14-145 to 14-145c, inclusive, it shall be released to its owner, or a person authorized by the owner to regain possession, upon demand, provided the demand is made between the hours of 8:00 a.m. and 5:00 p.m., Monday through Friday or at a reasonable time on Saturday, Sunday or holidays and the owner or authorized person presents proof of registration and pays the costs of towing or removal and of storage. Any vehicle owner, or agent of the owner, shall have the right to inspect the vehicle before accepting its return. No general release of any kind which would release the person or firm towing or removing or storing the vehicle from liability for damages or from liability for any claim that the vehicle was towed without justification may be required from any vehicle owner, or agent of the owner, as a condition of release of the vehicle. A receipt showing the name of the person or firm towing or removing the vehicle and an itemization of the charges shall be provided to the person paying the towing or removal and storage costs at the time of payment.

(P.A. 91-408, S. 3; P.A. 05-218, S. 27.)

History: P.A. 05-218 amended Subsec. (b) by eliminating provision that permitted signing a declaratory statement that the towed or removed vehicle was taken illegally, adding provision re no release from liability for any claim that the vehicle was towed without justification and making technical changes.



Section 14-145c - Liability of property owner or lessee for improper towing or removal of motor vehicle.

Whenever an owner or lessee of private property, or his agent, improperly causes a motor vehicle to be towed or removed from such property, the owner or lessee of the property shall be liable to the owner of the vehicle for the costs of towing or removal and of storage of the vehicle and for reasonable attorney’s fees and court costs, if applicable.

(P.A. 91-408, S. 4.)



Section 14-146 - Objects not to be thrown at motor vehicles.

No person shall throw any object at a motor vehicle or at a person in such motor vehicle or on any highway, which may cause injury to such vehicle or the tires thereon or to any person therein. Any person who violates any provision of this section shall, for the first offense, be fined not more than five hundred dollars and, for each subsequent offense, be guilty of a class D misdemeanor.

(1949 Rev., S. 2470; 1967, P.A. 381; P.A. 12-80, S. 120.)

History: 1967 act increased fine for first offense from $50 to $500; P.A. 12-80 rephrased penalty provision and changed penalty for subsequent offense from a term of imprisonment of not more than 60 days to a class D misdemeanor.



Section 14-147 - Improper use of marker, registration or license.

(a) Any person who counterfeits any number plate or marker, or makes any substitute or temporary marker except as provided in section 14-18, or who counterfeits or in any manner alters any motor vehicle registration or operator’s license, and any person who gives, loans or sells any such counterfeited or altered number plate, marker, motor vehicle registration or operator’s license, shall be fined not more than two hundred dollars or imprisoned not more than thirty days or both.

(b) Any person who loans or sells any operator’s license issued by the commissioner, for use by any person, or any marker or certificate of registration issued by the commissioner, for use on any car, except as provided in sections 14-59 and 14-60, shall be fined not more than one hundred dollars.

(c) No person shall use any motor vehicle registration or operator’s license other than the one issued to him by the commissioner, except as provided in section 14-18; and no person shall use a motor vehicle registration on any motor vehicle other than that for which such registration has been issued. Any person who violates any provision of this subsection shall be fined not more than one hundred dollars or imprisoned not more than thirty days or both.

(1949 Rev., S. 2471; 1959, P.A. 176; 1967, P.A. 408.)

History: 1959 act added provision re counterfeiting or altering of operator’s license in Subsec. (a) and increased fine in Subsec. (b); 1967 act made Subsec. (a) applicable to persons who give, loan or sell counterfeited or altered plates, markers, registrations or operator’s licenses to another, raised fine from $100 to $200 maximum and allowed imposition of 30 days imprisonment or both fine and imprisonment and made technical changes.

See Secs. 14-111(b), (h), (k) re suspension or revocation of license.

Cited. 16 CA 272.

Cited. 26 CS 184.

Cited. 5 Conn. Cir. Ct. 219.

Subsec. (c):

Cited. 200 C. 102.

Cited. 14 CA 309; judgment reversed, see 212 C. 50; 20 CA 336; Id., 521; 32 CA 84; 33 CA 49.



Section 14-147a - Theft or illegal possession of number plate or sticker.

Any person who takes any motor vehicle number plate or sticker denoting the expiration date of the registration from such number plate or possesses such number plate or sticker without the permission of the person to whom such number plate or sticker was issued shall be fined not less than one hundred dollars or more than five hundred dollars.

(1961, P.A. 117; P.A. 97-226, S. 5, 6; P.A. 07-217, S. 51.)

History; P.A. 97-226 substituted “sticker denoting the expiration date of the registration” for “annual insert”, made penalty applicable to persons who illegally possess number plates or stickers and modified penalty to increase fine from $25 maximum to not less than $100 nor more than $500 and to eliminate term of imprisonment, effective July 1, 1997; P.A. 07-217 made a technical change, effective July 12, 2007.



Section 14-148 - Abandoned markers.

(a) Any person who has found, or has in his possession, any number plate or number plates, or identifying part thereof, currently in use, which plate or plates were not issued to him, shall immediately deliver the same to the commissioner or to any officer. Such officer shall, within twenty-four hours, notify the commissioner that he holds such number plate or number plates or identifying part thereof to his order.

(b) Any officer may remove any number plate or number plates from any motor vehicle when such motor vehicle is apparently abandoned or when such number plate or number plates have been or are being used illegally and shall forward them to the commissioner with a statement of the reason for such removal.

(c) Violation of any provision of subsection (a) of this section shall be an infraction.

(1949 Rev., S. 2472; 1961, P.A. 233, S. 9; P.A. 75-577, S. 64, 126.)

History: 1961 act made technical change to conform to new system of staggered registration periods; P.A. 75-577 deleted reference to $5 maximum fine and made violation an infraction in Subsec. (c).



Section 14-149 - Mutilated or removed vehicle identification, factory or engine number. Discovery of vehicle reported as stolen or of vehicle or major component part with mutilated or missing identification, engine or factory number. Disposition of vehicle or part held in custody. Penalty. Fee.

(a) No person shall purchase, sell or have in such person’s possession any motor vehicle, including construction equipment, or a major component part thereof, as defined in section 14-67h, or agricultural tractors or farm implements with a mutilated, altered or removed vehicle identification, factory or engine number or a number which shows evidence of having been tampered with, except as hereinafter provided.

(b) Any officer attached to an organized police department, any state police officer or inspector of the Department of Motor Vehicles, upon discovery of any motor vehicle, including construction equipment, or major component part thereof, as defined in section 14-67h, or agricultural tractors or farm implements, the vehicle identification, engine or factory number of which has been mutilated, altered or removed, shall take such motor vehicle or major component part if not affixed to such vehicle, or agricultural tractor or farm implement into custody. Except as provided in subsection (c) of this section, any such motor vehicle or major component part or agricultural tractor or farm implement shall be disposed of in accordance with the provisions of section 54-36a, and in the case of a motor vehicle for which the owner, registration or title has been identified, a report of such action shall be made to the Commissioner of Motor Vehicles. Such officer or inspector may take into custody the operator of such motor vehicle or agricultural tractor or farm implement or person in possession of such part and present such operator or person before a proper court. No such operator or person shall be discharged from custody until such operator or person has proved to the satisfaction of the court the ownership of such motor vehicle or such part or such agricultural tractor or farm implement and such operator’s or person’s right to its custody, provided any such operator or person may be admitted to bail pending proceedings thereon. If such operator or person is unable to establish ownership of such motor vehicle or such part or such agricultural tractor or farm implement to the satisfaction of the court, the court shall order such motor vehicle or part to be forfeited and turned over to the police department or agency whose officer or inspector seized such motor vehicle or part or agricultural tractor or farm implement to be used for such department or agency’s purposes or sold at auction with the proceeds given to such department or agency. No officer or inspector shall be personally liable for any official act performed under the provisions of this section.

(c) Any inspector of the Department of Motor Vehicles, upon discovery of any motor vehicle or major component part, the vehicle identification, engine or factory number of which has been mutilated, altered or removed in the possession of any licensee of the department, including a new or used car dealer who has been issued an auction permit in accordance with the provisions of section 14-65, or a motor vehicle dealer or repairer authorized to tow or transport and store motor vehicles in accordance with the provisions of section 14-66, shall take such motor vehicle or major component part into custody. If the motor vehicle or major component part is owned by any such licensee or an insurance company, or if such licensee or insurance company has the right to transfer and dispose of such vehicle or major component part, the Commissioner of Motor Vehicles may, upon receipt of transfer of title or forfeiture of all right and interest therein and notwithstanding the method of disposition required under subsection (b) of this section, make any disposition of such motor vehicle or major component part that the commissioner deems necessary or advisable. The provisions of this subsection shall apply to construction equipment, agricultural tractors or farm implements, the vehicle identification, engine or factory number of which has been mutilated, altered or removed.

(d) Any officer attached to an organized police department, any state police officer or inspector of the Department of Motor Vehicles, upon discovery of any motor vehicle, construction equipment, agricultural tractor or farm implement which has been reported as stolen, shall take such motor vehicle, construction equipment, agricultural tractor or farm implement into custody and have it returned to its rightful owner or, if such owner cannot be determined or if such motor vehicle, construction equipment, agricultural tractor or farm implement is needed for evidence, shall have it taken to and stored in a suitable place.

(e) No motor vehicle shall be registered unless it has permanently cut, impressed or embossed on some portion thereof a factory, serial or identification number or mark. Any person who knowingly has in such person’s possession any motor vehicle, construction equipment, agricultural tractor or farm implement from which the factory, serial or other identification number has been removed, defaced, obliterated or changed shall immediately file with the commissioner a sworn statement describing such motor vehicle, construction equipment, agricultural tractor or farm implement and showing the source of such person’s title and, if known, the reason for such removal, defacement, obliteration or change, together with a fee in the amount of fifty dollars. If satisfied as to the facts, the commissioner may grant permission to cut, impress or emboss permanently into the motor of such motor vehicle, construction equipment, agricultural tractor or farm implement a special identification number or mark which shall thereafter be deemed sufficient for the purpose of registration of such motor vehicle, construction equipment, agricultural tractor or farm implement. No person shall wilfully remove, deface, obliterate or change or cause to be removed, obliterated, defaced or changed any factory, serial or other identification number or mark on or from any motor vehicle, construction equipment, agricultural tractor or farm implement.

(f) Any person who violates any provision of this section shall, for the first offense, be guilty of a class E felony, and, for the second or subsequent offense, be guilty of a class D felony.

(1949 Rev., S. 2474; 1961, P.A. 517, S. 63; P.A. 80-292, S. 4; P.A. 81-174, S. 4; 81-337; P.A. 83-587, S. 29, 96; June Sp. Sess. P.A. 91-13, S. 10, 21; P.A. 00-103, S. 4; P.A. 03-265, S. 11; P.A. 13-258, S. 22.)

History: 1961 act removed obsolete references to trial justices; P.A. 80-292 amended Subsec. (a) to include vehicles with removed vehicle identification number and forbade purchase or sale of such vehicles as well as possession and amended Subsec. (c) to increase fine from $300 to $500 and term of imprisonment from six months to one year; P.A. 81-174 extended the prohibition in Subsec. (a) to include major component parts and established a procedure for disposing of motor vehicles or major component parts taken into custody; P.A. 81-337 subdivided Subsec. (a), inserted a new Subsec. (c) providing for the disposition by an officer of a motor vehicle reported as stolen and relettered former Subsecs. (b) and (c) as (d) and (e); P.A. 83-587 substituted “14-67h” for “14-67b” in Subsec. (a); June Sp. Sess. P.A. 91-13 added $50 fee for issuance of special identification number or mark; P.A. 00-103 added references to construction equipment, agricultural tractors and farm implements throughout section, increased the penalties in Subsec. (e) and made technical changes for the purposes of gender neutrality; P.A. 03-265 amended Subsec. (b) to add provisions re officer attached to organized police department, state police officer or inspector of Department of Motor Vehicles, to add provision re disposition of motor vehicle, major component part, agricultural tractor or farm implement except as provided in Subsec. (c), to add requirement that, in case of motor vehicle for which owner, registration or title identified, report of action be made to Commissioner of Motor Vehicles and to make technical changes, added new Subsec. (c) re when inspector of Department of Motor Vehicles to take motor vehicle or major component part into custody, when commissioner may dispose of motor vehicle or major component part and application of subsection to construction equipment, agricultural tractors or farm implements, redesignated existing Subsecs. (c) to (e), inclusive, as Subsecs. (d) to (f), amended Subsec. (d) to add provision re officer attached to organized police department, state police officer or inspector of Department of Motor Vehicles and to make a technical change, and amended Subsec. (e) to replace “forthwith” with “immediately”; P.A. 13-258 amended Subsec. (f) to change penalty for first offense from fine of not more than $2,500 or imprisonment of not more than 3 years to class E felony, and penalty for second or subsequent offense from fine of $5,000 or imprisonment of not more than 5 years to class D felony.



Section 14-149a - Ownership or operation of chop shop. Penalty.

(a) As used in this section:

(1) “Chop shop” means any area, building, storage lot, field or any other premises or place, except an impoundment or storage area authorized by and under the control or direction of a state or municipal law enforcement agency, (A) where one or more persons are engaged or have engaged in altering, dismantling, reassembling or in any way concealing or disguising the identity of a stolen motor vehicle or of any major component part of a stolen motor vehicle, (B) where there are three or more stolen motor vehicles present, or (C) where there are major component parts from three or more stolen motor vehicles present.

(2) “Major component part” means one of the following parts of a motor vehicle: (A) The engine, (B) the transmission, (C) the right or left front fender, (D) the hood, (E) a door allowing entrance to or egress from the passenger compartment of the vehicle, (F) the front or rear bumper, (G) the right or left rear quarter panel, (H) the deck lid, tailgate or hatchback, (I) the trunk floor pan, (J) the cargo box of a pickup, (K) the frame, or if the vehicle has a unitized body, the supporting structure or structures which serve as the frame, (L) the cab of a truck, (M) the body of a passenger vehicle, or (N) any other part of a motor vehicle which the Commissioner of Motor Vehicles determines is comparable in design or function to any of the parts listed in subparagraphs (A) to (M), inclusive, of this subdivision.

(3) “Motor vehicle” means motor vehicle, as defined in section 14-1, but shall include construction equipment, agricultural tractors and farm implements.

(b) Any person who knowingly owns, operates or conducts a chop shop or who knowingly aids and abets another person in owning, operating or conducting a chop shop shall, for a first offense, be guilty of a class D felony and, for a second or subsequent offense, be guilty of a class D felony, except that such person shall be fined not less than ten thousand dollars.

(c) Upon conviction of any person for a violation of this section, the court may, in addition to, but not in lieu of, imposing a fine or a term of imprisonment, order such person to make restitution to the rightful owner of a stolen motor vehicle or of a stolen major component part, or to the owner’s insurer if the owner has already been compensated for the loss by the insurer, for any financial loss sustained as a result of the theft of such motor vehicle or major component part.

(P.A. 93-405, S. 1; P.A. 00-103, S. 5; P.A. 13-258, S. 59.)

History: P.A. 00-103 redefined “motor vehicle” in Subsec. (a)(3) to include construction equipment, agricultural tractors and farm equipment; P.A. 13-258 amended Subsec. (b) to change penalty for first offense from a fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony, and to change imprisonment provision for second or subsequent offense from imprisonment of not more than 5 years to a class D felony.



Section 14-150 - Abandoned or unregistered motor vehicles and motor vehicles which are a menace to traffic. Notice. Removal. Storage. Hearing. Lien. Sale. Regulations re title to abandoned motor vehicles and re disposal of motor homes or recreational vehicles abandoned at campgrounds.

(a) Any person who abandons any motor vehicle within the limits of any highway or upon property other than such person’s own without the consent of the owner thereof for a period longer than twenty-four hours shall have committed an infraction and shall be fined not less than eighty-five dollars. The last owner of record of a motor vehicle found abandoned, as shown by the files of the Department of Motor Vehicles, shall be deemed prima facie to have been the owner of such motor vehicle at the time it was abandoned and the person who abandoned the same or caused or procured its abandonment.

(b) Any inspector of the Department of Motor Vehicles, any officer attached to an organized police department, any enforcement officer of a parking authority authorized under an ordinance adopted pursuant to section 7-204a to enforce parking regulations in the municipality in which it is located or any state police officer upon discovery of any motor vehicle, whether situated within or without any highway of this state, which is a menace to traffic or public health or safety, shall take such motor vehicle into such inspector’s or officer’s custody and cause the same to be taken to and stored in a suitable place.

(c) Any inspector of the Department of Motor Vehicles, any officer attached to an organized police department, any enforcement officer of a parking authority authorized under an ordinance adopted pursuant to section 7-204a to enforce parking regulations in the municipality in which it is located or any state police officer, upon discovery of any motor vehicle apparently abandoned or a motor vehicle without proper registration, whether situated within or without any highway of this state, shall affix to such motor vehicle a notification sticker in a manner so as to be readily visible. This notification sticker shall contain the following information: (1) The date and time the notification sticker was affixed to the motor vehicle; (2) a statement that pursuant to this section, if the motor vehicle is not removed within twenty-four hours of the time the sticker was affixed, it shall be taken into custody and stored at the owner’s expense; (3) the location and telephone number where additional information may be obtained; and (4) the identity of the affixing officer. If the motor vehicle is not removed within such twenty-four-hour period, the affixing department or parking authority shall take such motor vehicle into its custody and cause the same to be stored in a suitable place, except that such department or parking authority shall make a reasonable attempt to notify the owner of any such motor vehicle which is determined to be stolen prior to taking such vehicle into its custody and shall allow such owner to make arrangements for removal of such vehicle.

(d) If the motor vehicle has no registration marker plates or invalid registration marker plates, and if such inspector or officer makes a determination in good faith that (1) the motor vehicle is apparently abandoned, (2) the market value of such motor vehicle in its current condition is five hundred dollars or less, and (3) the motor vehicle is so vandalized, damaged, or in disrepair as to be unusable as a motor vehicle, title to such motor vehicle shall, upon taking custody of such motor vehicle, immediately vest in the municipality in which the motor vehicle was discovered. Within forty-eight hours of the time that such motor vehicle is taken into custody, the affixing department or parking authority shall notify the Commissioner of Motor Vehicles, in writing, of the vehicle identification number and a description of the motor vehicle. Upon sale or other disposition of the motor vehicle, the affixing department or parking authority shall give written notice by certified mail to the person who was the owner of such motor vehicle at the time of abandonment, if known, which notice shall state that the motor vehicle has been sold or otherwise disposed of. The proceeds of the sale or disposition, or the fair market value of the motor vehicle in its current condition, whichever is greater, less the towing and sale or disposal expenses and the amount of any fines due, shall be paid to such person or such person’s representatives, if claimed by such person or them within one year from the date of sale. If such balance is not claimed within such period, it shall escheat to the municipality. If the expenses incurred by the municipality for towing and the sale or disposition of such motor vehicle and any such fines exceed the proceeds of such sale or disposition, such person shall be liable to such municipality for such excess amount.

(e) Within forty-eight hours of the time that a motor vehicle is taken into custody and stored pursuant to subsection (b) or (c) of this section, the affixing department or parking authority shall give written notice by certified mail to the owner and any lienholders of such motor vehicle, if the same appears on the records of the Department of Motor Vehicles, which notice shall state (1) that the motor vehicle has been taken into custody and stored, (2) the location of storage of the motor vehicle, (3) that, unless title has already vested in the municipality pursuant to subsection (d), such motor vehicle may be sold after fifteen days if the market value of such motor vehicle does not exceed one thousand five hundred dollars or after forty-five days if the value of such motor vehicle exceeds one thousand five hundred dollars, and (4) that the owner has a right to contest the validity of such taking by application, on a form prescribed by the Commissioner of Motor Vehicles, to the hearing officer named in such notice within ten days from the date of such notice. Such application forms shall be made readily available to the public at all offices of the Department of Motor Vehicles, parking authorities authorized under an ordinance adopted pursuant to section 7-204a to enforce parking regulations and state and local police departments.

(f) (1) The chief executive officer of each town shall appoint a suitable person, who shall not be a member of any state or local police department, to be a hearing officer to hear applications to determine whether or not the towing within such municipality of such motor vehicle was authorized under the provisions of this section. Two or more towns may join in appointing such hearing officer; provided any such hearing shall be held at a location which is as near to the town within which such motor vehicle was towed as is reasonable and practicable. The commissioner shall establish by regulation the qualifications necessary for hearing officers and procedures for the holding of such hearings. If it is determined at such hearing that the vehicle was not a menace to traffic, abandoned or unregistered, as the case may be, the owner of such motor vehicle shall not be liable for any expenses incurred as a result of the taking and storage of such motor vehicle, the lien provisions of this section shall not apply to such owner, and the department which took and stored such motor vehicle shall be liable for such expenses. If the owner, prior to such determination, pays such expenses and the storage charges of such motor vehicle, and it is determined at such hearing that the motor vehicle was not a menace to traffic, abandoned or unregistered, as the case may be, the department or parking authority which took such motor vehicle shall be liable to such owner for the amount paid by such owner. Any person aggrieved by the decision of such hearing officer may, within fifteen days of the notice of such decision, appeal to the superior court for the judicial district wherein such hearing was held.

(2) The chief executive officer of each municipality shall designate a suitable person who shall be responsible for the collection of data concerning abandoned motor vehicles within such municipality and the preparation and submission of periodic reports to the Commissioner of Motor Vehicles which shall contain such information as the commissioner may require.

(g) The owner or keeper of any garage or other place where such motor vehicle is stored shall have a lien upon the same for such owner’s or keeper’s towing and storage charges. Unless title has already vested in the municipality pursuant to subsection (d) of this section, if the current market value of such motor vehicle as determined in good faith by such owner or keeper does not exceed one thousand five hundred dollars and such motor vehicle has been stored for a period of not less than fifteen days, such owner or keeper may, unless an application filed by the owner pursuant to subsection (e) of this section is pending and the owner of such motor vehicle has notified such owner or keeper that such application for hearing has been filed, sell the same for storage and towing charges owed thereon, provided a notice of intent to sell shall be sent to the commissioner, the owner and any lienholder of record of such motor vehicle, if known, five days before the sale of such vehicle. If the current market value of such motor vehicle as determined in good faith by such owner or keeper exceeds one thousand five hundred dollars and if such motor vehicle has been so stored for a period of forty-five days, such owner or keeper shall, unless an application filed by the owner pursuant to subsection (e) of this section is pending and the owner of such motor vehicle has notified such owner or keeper that such application for hearing has been filed, sell the same at public auction for cash, at such owner’s or keeper’s place of business, and apply the avails of such sale toward the payment of such owner’s or keeper’s charges and the payment of any debt or obligation incurred by the officer who placed the same in storage, provided if the last place of abode of the owner of such motor vehicle is known to or may be ascertained by such garage owner or keeper by the exercise of reasonable diligence, notice of the time and place of sale shall be given to such owner and any lienholder of record by mailing such notice to such owner in a registered or certified letter, postage paid, at such last usual place of abode, at least five days before the time of sale. At any public auction held pursuant to this subsection, such garage owner or keeper may set a minimum bid equal to the amount of such owner’s or keeper’s charges and obligations with respect to the tow and storage of the motor vehicle. If no such bid is made, such owner or keeper may sell or dispose of such vehicle.

(h) The garage owner or keeper shall report the sales price, storing, towing and repair charges, if any; buyer’s name and address; identification of the vehicle and such other information as may be required in regulations which shall be adopted by the commissioner in accordance with the provisions of chapter 54, to the commissioner within fifteen days after the sale of the motor vehicle. The proceeds of such sale, after deducting the amount due such garage owner or keeper and all expenses connected with such sale, including the expenses of the officer who placed such motor vehicle in storage, shall be paid to the owner of such motor vehicle or such owner’s legal representatives, if claimed by such owner or them at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the state.

(i) If the owner of such motor vehicle placed in storage in accordance with the provisions of this section does not claim such motor vehicle within thirty days, the owner of such garage or other place of storage shall, within forty days of the date such motor vehicle was placed in storage with such owner, send a written notice to the commissioner, stating the make, engine number and chassis number of such motor vehicle, the date such motor vehicle was left with such owner for storage and by whom and the registration number thereof if any number plates are on such motor vehicle, which notice shall be placed on file by the commissioner and shall be subject to public inspection. The fee for filing such notice shall be five dollars. Any sale under the provisions of this section shall be void, unless the notice required by this section has been given to the commissioner.

(j) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, (1) specifying the circumstances under which title to any motor vehicle abandoned within the limits of any highway may be transferred to any person, firm or corporation towing such vehicle, and (2) establishing the procedure whereby such person, firm or corporation may obtain title to such motor vehicle. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, specifying the circumstances under which the owner of a campground may dispose of a motor home or recreational vehicle abandoned on such owner’s property and establishing procedures governing such disposal.

(1949 Rev., S. 2475; 1963, P.A. 272; 1967, P.A. 877; 1969, P.A. 350; 1971, P.A. 817, S. 2; P.A. 73-131; P.A. 76-381, S. 7; 76-402, S. 1, 3; P.A. 77-452, S. 50, 72; P.A. 78-280, S. 1, 127; P.A. 80-119; P.A. 86-119; P.A. 87-372, S. 1, 2; P.A. 88-270, S. 4, 8; P.A. 91-408, S. 16; June Sp. Sess. P.A. 91-13, S. 11, 21; P.A. 98-215, S. 4; P.A. 99-27; P.A. 00-35, S. 2; P.A. 03-264, S. 4; P.A. 04-30, S. 1; P.A. 07-167, S. 31; P.A. 13-271, S. 58.)

History: 1963 act authorized sale of vehicle for storage and towing charges after 30 days where value of vehicle is not more than $35; 1967 act included reference to deliberate abandonment, increased fine from $50 to $100 maximum and imprisonment from 60 to 90 days and added provision re determination of owner as last owner of record in Subsec. (a); 1969 act changed applicable current market value of vehicle from $35 to $100; 1971 act deleted “wilfully and deliberately” to describe abandonment in Subsec. (a); P.A. 73-131 deleted phrase “apparently has been involved in an accident” describing vehicles which are a menace to traffic in Subsec. (b); P.A. 76-381 replaced fine and imprisonment provision in Subsec. (a) with statement that violator has committed an infraction; P.A. 76-402 made Subsec. (b) applicable to vehicles which are a menace to traffic, deleting other descriptive phrases, and deleted provisions re liability for vehicle in officer’s custody and charges as lien on vehicle, inserted new Subsecs. (c) and (d) re procedure for dealing with abandoned or unregistered vehicles, placed storage provisions formerly in Subsec. (b) in new Subsec. (e) and included references to application for hearing and redesignated Subsec. (c) as Subsec. (f); P.A. 77-452 replaced court of common pleas with superior court in Subsec. (d); P.A. 78-280 deleted reference to counties in Subsec. (d); P.A. 80-119 made auction sale of vehicle mandatory rather than optional if storage limit reached without owner taking action to regain vehicle and added provisions re required report of sale to commissioner in Subsec. (e); P.A. 86-119 amended Subsecs. (b) and (c) to require such motor vehicles to be taken into custody and stored and added Subsec. (g), requiring motor vehicle commissioner to adopt regulations re title to abandoned motor vehicles; P.A. 87-372 inserted new provisions as Subsec. (d), requiring immediate vesting of title to an abandoned, unusable motor vehicle with a current market value of $100 or less in the municipality where the vehicle was discovered and specifying procedures for notice and distribution of proceeds from sale or disposition, and relettering remaining Subsecs., and amended Subsecs. (e) and (g), providing vehicle may be sold after 15 days if market value does not exceed $500 or after 90 days if such value exceeds $500; P.A. 88-270 amended Subsec. (a) to require that the fine be not less than $85; amended Subsec. (b) to require removal of any vehicle which is a menace to public health or safety; amended Subsec. (d) to require the deduction of the amount of any fines due from the proceeds of the sale or disposition, and added Subsec. (f)(2), requiring municipal chief executive officer to designate person responsible for collecting abandoned vehicle data and reporting to motor vehicle commissioner; P.A. 91-408 amended Subsec. (c) to add provision requiring department to attempt to notify the owner of a stolen vehicle and to allow the owner to remove the vehicle; June Sp. Sess. P.A. 91-13 added $5 fee for filing of notice; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 98-215 amended Subsecs. (e) and (g) to reduce from 90 to 45 days the time after which a vehicle may be sold re vehicles with market value over $500; P.A. 99-27 amended Subsec. (d)(2) by increasing the required value of a motor vehicle from $100 to $500, amended Subsecs. (e) and (g) by applying provisions to motor vehicles valued at $1,500, increased from $500, and made technical changes re gender neutrality; P.A. 00-35 deleted provisions in Subsec. (g) re advertising sale, and added provisions re minimum bids at public auction and provision that if no bid is made the owner or keeper may sell or dispose of such vehicle; P.A. 03-264 amended Subsecs. (b) to (f), inclusive, to add provisions re enforcement by parking authority authorized to enforce municipal parking regulations, replaced “such officer” with “such hearing officer” in Subsec. (f)(1) and made technical changes in Subsec. (j); P.A. 04-30 amended Subsec. (e) to require that written notice by certified mail be given to any lienholders of such motor vehicle if the same appears on the records of the department and amended Subsec. (g) to make technical changes and to require that notice of intent to sell be sent to any lienholder of record of motor vehicle, effective April 28, 2004; P.A. 07-167 amended Subsec. (g) by inserting reference to owner’s or keeper’s towing charges; P.A. 13-271 amended Subsec. (j) to allow commissioner to adopt regulations re disposal of motor home or recreational vehicle abandoned at campground, effective July 1, 2013.



Section 14-150a - Removal of abandoned motor vehicles by municipalities. Notice.

Any municipality may, by action of its legislative body, provide for the removal of abandoned, inoperable or unregistered motor vehicles within the limits of such municipality which remain unmoved for thirty days after: (1) Notice to the owner of the property on which such motor vehicle so remains, requesting removal of such motor vehicle and (2) notice in a newspaper having a substantial circulation in such municipality. The legislative body shall designate the local board or officer who shall be responsible for notifying such owner, causing publication of the general notice and for removal and disposition of such motor vehicles.

(1971, P.A. 817, S. 1.)



Section 14-150b - Municipal Abandoned Vehicle Trust Fund.

Section 14-150b is repealed.

(P.A. 88-270, S. 1, 8; P.A. 90-3; June Sp. Sess. P.A. 91-3, S. 167, 168.)



Section 14-151 - State marshals and constables to enforce law concerning abandoned motor vehicles.

State marshals and the constables of the several towns shall have the same authority in respect to the provisions of section 14-150 as inspectors of the Department of Motor Vehicles, officers attached to an organized police department or state police officers.

(1949 Rev., S. 2476; P.A. 00-99, S. 49, 154.)

History: (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 00-99 replaced reference to sheriffs and deputy sheriffs with state marshals, effective December 1, 2000.



Section 14-151a - Report by owner or person in lawful possession of theft of motor vehicle. Regulations re uniform procedure. Report as condition precedent to settling insurance claim.

(a) The owner or person in lawful possession of any motor vehicle which is stolen in this state shall make a report in writing to the office of the local police department in the municipality in which the theft occurred or to the office of the state police troop having jurisdiction over the municipality in which the theft occurred. The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 which provide a standard, uniform procedure for reporting the theft of a motor vehicle to any state or local law enforcement officer.

(b) Each insurance company which issues in this state automobile theft insurance shall, as a condition precedent to settling any claim, require the insured to file a report in accordance with the provisions of subsection (a) of this section.

(P.A. 82-450; P.A. 83-206.)

History: P.A. 83-206 required a person in lawful possession of a motor vehicle which is stolen to report its theft to police.



Section 14-152 - Report by law enforcement agencies of theft or recovery of motor vehicle.

The Commissioner of Emergency Services and Public Protection, each municipal police department and each constable of any town, within one week from the receipt of any complaint of the theft within or without this state of any Connecticut motor vehicle or the theft of any other registered motor vehicle within this state, or within one week from the recovery or notification of the recovery of any stolen motor vehicle, shall report such complaint, recovery or notification of recovery to the Commissioner of Motor Vehicles and the National Automobile Theft Bureau, upon a blank prepared and furnished by him. Any person who fails to comply with the provisions of this section shall be fined not more than twenty-five dollars.

(1949 Rev., S. 2477; 1961, P.A. 517, S. 64; P.A. 77-614, S. 486, 610; P.A. 80-292, S. 5; P.A. 11-51, S. 134.)

History: 1961 act removed obsolete reference to prosecuting grand juror; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 80-292 required that report be made to National Automobile Theft Bureau as well as to motor vehicles commissioner and included in required reports recovery and notification of recovery of vehicles; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 14-153 - Renting of motor vehicles.

Any person, firm or corporation which rents a motor vehicle without a driver for a period of thirty days or less shall inspect or cause to be inspected the motor vehicle operator’s license of the person initially operating such motor vehicle, shall compare the signature on such license with that of the alleged licensee written in his presence and shall keep and retain for a period of one year a record of the name of such licensee, the number of his license and the date of issue thereof, the registration number of the motor vehicle so rented and the mileage reading displayed by the odometer of such vehicle at the time such vehicle leaves and returns to the lessor’s place of business, which record shall be subject to the inspection of any police officer, any Department of Motor Vehicles inspector or any Department of Motor Vehicles employee designated by the commissioner; provided no person shall rent or lease any motor vehicle without a driver to a minor without the written consent of a parent or guardian of such minor.

(1949 Rev., S. 2478; 1959, P.A. 416; 1969, P.A. 747, S. 2; P.A. 87-194.)

History: 1959 act added requirement of consent of parent or guardian to lease of vehicle to minor; 1969 act made provisions applicable to firms and corporations, specified rental period of 30 days or less, required retention of record for one year, specified that police officers and motor vehicles department inspectors and employees have inspection rights and deleted provision imposing $50 maximum fine for violation of provisions; P.A. 87-194 required the recording of the odometer mileage reading at the time vehicle leaves and returns to lessor’s business.



Section 14-153a - Exemption. Penalty.

(a) Section 14-153 shall not apply to any person, firm or corporation which, incidental to the conduct of its principal business, leases or rents any motor vehicle without a driver to other persons, firms or corporations whose principal business is the same as that of the lessor.

(b) Any person who violates any provision of section 14-153 shall be fined not more than one hundred dollars.

(1969, P.A. 747, S. 5, 6; P.A. 75-577, S. 14, 126.)

History: P.A. 75-577 deleted references to Sec. 14-15.



Section 14-153b - Proof of credit.

No person, firm or corporation engaged in the business of renting or leasing passenger motor vehicles without drivers, for periods of thirty days or less, shall require any customer to show proof that he or she holds a card provided by a credit card issuer as a condition to the rental of a passenger motor vehicle; provided such person, firm or corporation may require that a customer, seeking to rent for cash, apply for approval to rent up to three business days before the expected rental and that such customer provide both suitable identification and a reasonable deposit.

(P.A. 83-248; P.A. 94-34; P.A. 05-218, S. 36.)

History: P.A. 94-34 required both suitable identification and a reasonable deposit from a customer, rather than identification or deposit; P.A. 05-218 added “may require that a customer, seeking to rent for cash, apply for approval to rent up to three business days before the expected rental and that such customer provide” and made conforming changes and a technical change for purposes of gender neutrality, effective July 1, 2005.



Section 14-154 - Liability of owner for damage caused by rented or leased car.

Section 14-154 is repealed.

(1949 Rev., S. 2479; 1969, P.A. 747, S. 7.)



Section 14-154a - Liability of owner for damage caused by rented or leased motor vehicle. Exceptions.

(a) Any person renting or leasing to another any motor vehicle owned by him shall be liable for any damage to any person or property caused by the operation of such motor vehicle while so rented or leased, to the same extent as the operator would have been liable if he had also been the owner.

(b) The provisions of subsection (a) of this section shall not apply to:

(1) Any person, with respect to the person’s lease to another of a private passenger motor vehicle, if the total lease term is for one year or more and if, at the time damages are incurred, the leased vehicle is insured for bodily injury liability in amounts of not less than one hundred thousand dollars per person and three hundred thousand dollars per occurrence and the vehicle is not subject to subdivision (2) of this subsection. As used in this section, “private passenger motor vehicle” means a: (A) Private passenger type automobile; (B) station-wagon-type automobile; (C) camper-type motor vehicle; (D) truck-type motor vehicle with a gross vehicle weight rating of less than ten thousand pounds, registered as a passenger motor vehicle, as defined in section 14-1, or as a passenger and commercial motor vehicle, as defined in said section, or used for farming purposes; or (E) a vehicle with a commercial registration, as defined in subdivision (12) of said section. Private passenger motor vehicle does not include a motorcycle or motor vehicle used as a public or livery conveyance.

(2) Any person, with respect to the person’s lease to another of a truck, tractor trailer or tractor-trailer unit with a gross vehicle weight rating of ten thousand pounds or more if the total lease term is for one year or more, or the applicable contract term is one year or more, and if, at the time damages are incurred, the loss or claim is insured by any combination of coverage through an insurer, as defined in section 38a-363, in an amount of not less than two million dollars.

(1969, P.A. 747, S. 3; P.A. 03-250, S. 1.)

History: P.A. 03-250 designated existing provisions as Subsec. (a) and added Subsec. (b) providing an exception under certain conditions in Subdiv. (1) for any person who leases a private passenger motor vehicle and in Subdiv. (2) for any person who leases a truck, tractor trailer or tractor-trailer unit, effective October 1, 2003, and applicable to causes of action accruing on or after that date.

Cited. 10 CA 201; 22 CA 586; 25 CA 665; 41 CA 664; 45 CA 26. Lessor of motor vehicle not liable for damages caused by unauthorized user where contract prohibited use by additional drivers except under circumstances not presented in suit. 65 CA 388. Section could not be applied to hold defendant lessor liable under circumstances where driver was not authorized to operate vehicle under terms of lease and, thus, was not in lawful possession of vehicle at time of accident, and plaintiffs’ claim that plain meaning of statute compelled defendant’s liability regardless of contract terms was unavailing given that Supreme Court has held that statute does not prevent lessor from imposing reasonable restrictions on identity of drivers for whom they are willing to assume risk of liability. 98 CA 665.

Former section cited. 26 CS 378; 29 CS 10. Cited. 32 CS 96. A lessor of an automobile may be held liable for punitive damages under section if the automobile operator may be so held. Id., 163. Cited. Id., 213; 43 CS 239.



Section 14-155 - Fines and forfeitures to be paid to commissioner.

Section 14-155 is repealed.

(1949 Rev., S. 2480; 1959, P.A. 28, S. 50; 615, S. 22.)



Section 14-156 - Receipts of Department of Motor Vehicles to be credited to Special Transportation Fund.

All receipts of the Commissioner of Motor Vehicles and of his department shall be paid promptly to the State Treasurer in accordance with section 13b-61.

(1949 Rev., S. 2481; 1953, S. 1373d; 1957, P.A. 300, S. 1; 1959, P.A. 379, S. 1; 1961, P.A. 605, S. 24; 1967, P.A. 16, S. 1; 1969, P.A. 768, S. 140; June, 1969, S.A. 2, S. 6; 1972, S.A. 53, S. 12; P.A. 73-675, S. 1, 44; P.A. 74-342, S. 40, 43; P.A. 75-568, S. 41, 45.)

History: 1959 act removed reference to obsolete section; 1961 act substituted words “highway fund” for “receipts” of the motor vehicle department, added provision continuing state highway fund and removed requirement that commissioner of finance and control authorize appropriations; 1967 act substituted “expenditures” for “expenses”; 1969 act replaced highway department with bureau of highways of the department of transportation and highway commissioner with commissioner of transportation; June, 1969 act provided that sum equal to 85% of state police department expenditures be transferred annually from highway fund to general fund, notwithstanding provisions of this section; 1972 act increased sum to be transferred to 90%; P.A. 73-675 detailed moneys included in transportation fund which replaced highway fund and moneys to be included in general fund; P.A. 74-342 replaced previous provisions; P.A. 75-568 made technical correction.



Section 14-156a - Payment of State Police Department expenditures from Highway Fund.

Section 14-156a is repealed.

(June, 1971, S.A. 1, S. 9; P.A. 74-342, S. 42, 43.)



Section 14-158 - Fines and forfeitures paid to commissioner to be receipts of General Fund.

Section 14-158 is repealed.

(1949 Rev., S. 2482; 1961, P.A. 605, S. 27.)



Section 14-159 - Refund of money paid to commissioner.

The Comptroller, upon application of the commissioner and with the approval of the Attorney General, may draw his order on the Treasurer in favor of any person equitably entitled to the refund of any money paid to said commissioner for the amount of such refund.

(1957, P.A. 308, S. 1.)



Section 14-160 - Reservation of marker plate numbers. Additional fee for low numbers.

The commissioner is authorized to reserve only the registration marker plate numbers of motor vehicles from the number one to the number ten thousand, inclusive, for passenger vehicles and from the number one to the number five hundred, inclusive, for dealers’ plates. Said numbers may be issued at the discretion of the commissioner. A fee of sixty-nine dollars shall be charged for the first registration period with respect to the issuance of any such plate or plates, in addition to the regular fee prescribed for registration.

(1949 Rev., S. 2483; P.A. 83-489, S. 16, 17; P.A. 84-254, S. 49, 62; P.A. 87-329, S. 18; June Sp. Sess. P.A. 91-13, S. 12, 21; P.A. 92-177, S. 4, 12; P.A. 93-74, S. 43, 67; P.A. 12-81, S. 14.)

History: P.A. 83-489 required that, on and after July 1, 1983, a $30 fee shall be charged for the first year for the issuance of a license number not exceeding the number one thousand, for use on a passenger motor vehicle, in addition to the registration fee required pursuant to Sec. 14-49(a); P.A. 84-254 periodically increased the fee from $30 to $60 as of July 1, 1992; P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; June Sp. Sess. P.A. 91-13 raised the upper limit of “low number” plates from 5,000 to 10,000, increased the fee for “low number” plates from $47 to $65 in addition to regular registration fee, and made numerous technical changes; P.A. 92-177 imposed fee of $30 for each renewal of registration in addition to regular fee prescribed; P.A. 93-74 amended section by eliminating fee for renewal of low-number plate, effective July 1, 1994; P.A. 12-81 increased fee for first registration period of low number plates from $65 to $69, effective July 1, 2012.



Section 14-161 - Impersonation of inspector or agent.

Any person who impersonates an inspector or agent of the Department of Motor Vehicles shall, for the first offense, be deemed to have committed an infraction, and for each subsequent offense shall be fined not less than fifty dollars nor more than five hundred dollars.

(1949 Rev., S. 2484; P.A. 82-223, S. 14; P.A. 83-577, S. 20.)

History: P.A. 82-223 specified that the commission of a first offense constituted an infraction, and established a minimum fine of $25 and lowered the maximum fine from $100 to $90 for such first offense; P.A. 83-577 deleted the provision specifying the fine for an infraction is not less than $25 nor more than $90; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage).



Section 14-162 - Ordinances.

No town, city or borough, nor any board or officer thereof, shall make any ordinance respecting the regulation, use, lighting or other equipment of motor vehicles, or respecting the use of equipment or accessories upon the same; but any ordinance in force in any town, city or borough in respect to maintaining public service vehicles in a sanitary condition shall remain in force, and authority given to any town, city or borough, or to any board or officer thereof, to regulate shows, processions, assemblages, traffic or parades in streets and public places and to regulate the use of public parks, and ordinances enacted in pursuance of such authority, shall remain in force, and authorities of any town, city or borough shall have power to establish and enforce ordinances fixing traffic routes and public stands for public service vehicles and traffic rules for all vehicles.

(1949 Rev., S. 2485; 1957, P.A. 13, S. 74.)

Cited. 8 CS 449.



Section 14-163 - Commissioner to provide lists of motor vehicle and snowmobile owners to town assessors. Disclosure by assessor or tax collector prohibited.

(a) The commissioner shall compile information concerning motor vehicles and snowmobiles subject to property taxation pursuant to section 12-71 using the records of the Department of Motor Vehicles and information reported by owners of motor vehicles and snowmobiles. In addition to any other information the owner of a motor vehicle or snowmobile is required to file with the commissioner by law, such owner shall provide the commissioner with the name of the town in which such owner’s motor vehicle or snowmobile is to be set in the list for property tax purposes, pursuant to section 12-71. On or before December 1, 2004, and annually thereafter, the commissioner shall provide to each assessor in this state a list identifying motor vehicles and snowmobiles that are subject to property taxation in each such assessor’s town. Said list shall include the names and addresses of the owners of such motor vehicles and snowmobiles, and the vehicle identification numbers for all such vehicles for which such numbers are available.

(b) On or before October 1, 2004, and annually thereafter, the commissioner shall provide to each assessor in this state a list identifying motor vehicles and snowmobiles in each such assessor’s town that were registered subsequent to the first day of October of the assessment year immediately preceding, but prior to the first day of August in such assessment year, and that are subject to property taxation on a supplemental list pursuant to section 12-71b. In addition to the information for each such vehicle and snowmobile specified under subsection (a) of this section that is available to the commissioner, the list provided under this subsection shall include a code related to the date of registration of each such vehicle or snowmobile.

(c) No assessor or tax collector shall disclose any information contained in any list provided by the commissioner pursuant to subsections (a) and (b) of this section if the commissioner is not required to provide such information or if such information is protected from disclosure under state or federal law.

(1949 Rev., S. 2486; 1969, P.A. 752, S. 16; P.A. 97-309, S. 21, 23; 97-322, S. 7, 9; P.A. 98-261, S. 2, 6; P.A. 04-228, S. 3; P.A. 10-110, S. 22.)

History: 1969 act included snowmobiles in list furnished to tax assessors; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 97-309 added requirement that on or before December 1, 2000, and December first annually thereafter, the commissioner furnish to tax assessors and Commissioner of Revenue Services list of motor vehicle owners including Social Security and federal employer identification numbers, and added prohibitions re disclosure of such numbers by tax assessors, effective July 1, 1997 (Revisor’s note: A reference in newly enacted language to “Motor Vehicle Department” was changed editorially by the Revisors to “Department of Motor Vehicles” for consistency with customary statutory usage); P.A. 97-322 changed effective date of Sec. 21 of P.A 97-309 from July 1, 1997, to October 1, 1999; P.A. 98-261 deleted references re disclosure of social security and federal employer identification numbers to municipal tax assessors and replaced requirement to provide a description of a vehicle with requirement to provide the vehicle identification number of a vehicle, effective October 1, 1999; P.A. 04-228 replaced former provisions with new Subsecs. (a) and (b) re compiling of information on registered motor vehicles and snowmobiles by the commissioner and the furnishing of such information to the assessors, effective July 1, 2004; P.A. 10-110 amended Subsecs. (a) and (b) to make technical changes and added Subsec. (c) to prohibit disclosure by assessor or tax collector of information provided by commissioner if commissioner is not required to provide such information or if such information is protected from disclosure under state or federal law, effective June 5, 2010.

See Sec. 14-379 for definition of “snowmobile”.



Section 14-163a - Driving on ice.

Any person who drives any motor vehicle on the frozen surface of any public body of water shall have committed an infraction. The presence of any motor vehicle on any such frozen surface shall be prima facie evidence of a violation of this section. This section shall not apply to motor vehicles owned and being used by or being operated pursuant to a contract with governmental agencies or owned and being used by an educational institution.

(1959, P.A. 491; P.A. 76-381, S. 8; P.A. 78-9.)

History: P.A. 76-381 replaced provision for fine and imprisonment with statement that violator is deemed to have committed an infraction; P.A. 78-9 excluded from provisions vehicles operated pursuant to contracts with governmental agencies.



Section 14-163b - Motor vehicles formerly used as ambulances.

Any person who is the owner or who becomes the owner of any motor vehicle originally designed for use primarily as an ambulance and who ceases to use such vehicle for its original or former purpose shall remove therefrom all exterior indication of and all exterior equipment solely used or related to the original or former use of such vehicle. The provisions of this section shall not apply to any motor vehicle registered as an antique, rare or special interest motor vehicle, in accordance with section 14-20.

(1971, P.A. 517; P.A. 00-169, S. 27.)

History: P.A. 00-169 added an exemption from the provisions of this section for motor vehicles registered as antique, rare or special interest.



Section 14-163c - Motor carrier safety regulations for intrastate or interstate commerce. Variations or exemptions. Enforcement powers of police officers and motor vehicle inspectors.

(a) The Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, which incorporate by reference the standards set forth in 49 CFR Parts 382 to 397, inclusive, as amended. Such regulations, adopted by reference to the provisions of 49 CFR Parts 382 to 397, inclusive, as amended, may be made applicable to any motor vehicle or motor carrier, as defined in 49 CFR Part 390, which (1) is in intrastate commerce and has a gross vehicle weight rating or gross combination weight rating or gross vehicle weight or gross combination weight of eighteen thousand one or more pounds; or (2) is in interstate commerce and has a gross vehicle weight rating or gross combination weight rating or gross vehicle weight or gross combination weight of ten thousand one or more pounds; or (3) (A) is designed or used to transport more than eight passengers, including the driver, for compensation, or (B) is designed or used to transport more than fifteen passengers, including the driver, and is not used to transport passengers for compensation; or (4) is used in the transportation of hazardous materials in a quantity requiring placarding under the Hazardous Materials Transportation Act, 49 USC App. 1801 to 1813, inclusive, unless exempted under the provisions of the code or the provisions of subsection (b) of this section.

(b) The provisions relative to maximum hours of service for drivers as set forth in 49 CFR Part 395, and as adopted by reference in regulations adopted pursuant to subsection (a) of this section, shall not apply to any driver of a utility service vehicle, as defined in 49 CFR Section 395.2, as amended.

(c) The Commissioner of Motor Vehicles may grant variations or exemptions from, or approve equivalent or alternate compliance with, particular provisions of 49 CFR Parts 382 to 397, inclusive, as amended, when strict compliance with such provisions would entail practical difficulty or unnecessary hardship or would be otherwise adjudged unwarranted, provided any such variation, exemption, approved equivalent or alternate compliance shall, in the opinion of the commissioner, secure the public safety.

(d) Any state or municipal police officer or motor vehicle inspector may (1) inspect any motor vehicle specified in subsection (a) of this section in operation and examine its operator to determine compliance with the provisions of 49 CFR Parts 100 to 199, inclusive, as amended, and 49 CFR Parts 382 to 397, inclusive, as amended, (2) enter upon the premises of any motor carrier, as defined in 49 CFR Section 390.5, as amended, for the purpose of inspecting and copying records maintained by such motor carrier, (3) conduct a safety rating procedure, safety audit or compliance review, in accordance with the provisions of 49 CFR Part 385, as amended, for any motor carrier that owns or operates any motor vehicle identified in subsection (a) of this section and, subject to notice and opportunity for hearing in accordance with the provisions of chapter 54, order any motor carrier with an unsatisfactory safety rating to cease operations until such time as it achieves a satisfactory rating, (4) declare a motor vehicle or its operator out of service, or (5) issue an infractions complaint under the provisions of this section, provided such officer or inspector meets the standards established by the commissioner, in consultation with the Commissioner of Emergency Services and Public Protection, in regulations adopted in accordance with the provisions of chapter 54.

(e) (1) Any person who violates the provisions of this section or any regulations adopted under this section shall, for a first violation, have committed an infraction. (2) The commissioner may impose a civil penalty on any person for a second or subsequent violation of the provisions of this section or any regulations adopted under this section if the acts or conduct on which the conviction is based arise out of the operation of a motor vehicle in intrastate commerce and would, if such acts or conduct had occurred with respect to operation of a motor vehicle in interstate commerce, have subjected such person to a civil penalty under the provisions of 49 CFR Parts 382 to 397, inclusive, as amended. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to specify the amount of such civil penalty provided such amount shall be not less than one thousand dollars nor more than ten thousand dollars. Any person notified of the assessment of a civil penalty under the provisions of this subsection shall be entitled to an opportunity for an administrative hearing in accordance with the provisions of chapter 54. If any person fails to comply with the terms of a final decision and order of the commissioner made pursuant to this subsection, the commissioner may suspend any motor vehicle registration issued to such person or such person’s privilege to register any motor vehicle in this state, or prohibit the operation of any motor vehicle owned or operated by such person, until such person complies with the terms of such final decision and order. As used in this section, “person” includes any motor carrier, as defined in 49 CFR Section 390.5, as amended.

(P.A. 94-189, S. 21; P.A. 95-81, S. 1, 2; P.A. 97-191, S. 1, 2; 97-236, S. 14, 27; P.A. 00-169, S. 7, 8; P.A. 02-70, S. 79; P.A. 04-199, S. 30; 04-217, S. 16; P.A. 06-130, S. 20; P.A. 09-187, S. 20; P.A. 10-110, S. 14; P.A. 11-51, S. 134; P.A. 13-271, S. 30.)

History: P.A. 95-81 amended Subsec. (a) to include reference to Part 382 of the Code of Federal Regulations and inserted new provisions as Subsec. (d) re powers of state or municipal police officers and motor vehicle inspectors to enforce motor carrier safety regulations, relettering the remaining subsection as Subsec. (e), effective July 1, 1995; P.A. 97-191 amended Subsec. (b) to delete reference to “a disaster or other state of emergency declared by the Governor” and definition of “disaster”, to exempt motor carriers or drivers operating vehicles with commercial registration when used to provide emergency relief during an emergency and to add definitions of “emergency” and “emergency relief”, effective July 1, 1997; P.A. 97-236 amended Subsecs. (c) and (d) to include reference to Part 382 of Title 49 of the Code of Federal Regulations and inserted in Subsec. (d) provision expanding powers of state or municipal police officers and motor vehicle inspectors to examine operators of commercial motor vehicles, effective July 1, 1997; P.A. 00-169 amended Subsec. (a) to make provisions applicable to motor carriers and added new Subsec. (d)(3) re provision allowing for safety rating procedures to be conducted for certain motor carriers, renumbering Subdivs. (3) and (4) as Subdivs. (4) and (5), respectively; P.A. 02-70 amended Subsec. (e) by designating existing provisions as Subdiv. (1) and amending said Subdiv. by making a technical change and providing that penalty of infraction is applicable for a first violation and added Subdiv. (2) to allow commissioner to impose a civil penalty on any motor carrier or operator for a second or subsequent violation if acts or conduct on which conviction is based arise out of operation of motor vehicle in intrastate commerce and would, if acts or conduct occurred in operation in interstate commerce, have subjected violator to penalty under provisions of federal regulations, to allow commissioner to adopt regulations to specify amount of such civil penalty, to entitle persons notified of assessment of civil penalty to an opportunity for an administrative hearing and to allow commissioner to suspend any motor vehicle registration or registration privilege of person who fails to comply with terms of a final decision and order of commissioner until such person complies; P.A. 04-199 defined “major loss of utility service” in Subsec. (b), effective July 1, 2004; P.A. 04-217 made technical changes, effective January 1, 2005; P.A. 06-130 amended Subsec. (d)(3) by adding provision re power to order any motor carrier with an unsatisfactory safety rating to cease operations, effective July 1, 2006; P.A. 09-187 revised 49 CFR references throughout, amended Subsec. (a) to add “or gross vehicle weight or gross combination weight” in Subdivs. (1) and (2), designate existing provisions of Subdiv. (3) as Subdiv. (3)(B) and insert Subdiv. (3)(A) re service bus, amended Subsec. (b) to replace former provisions re public service company and emergency relief vehicles with a commercial registration with provisions re driver of a utility service vehicle, amended Subsec. (d) to authorize copying of records in Subdiv. (2) and conducting safety audit or compliance review in Subdiv. (3), and amended Subsec. (e) to specify minimum and maximum amount of civil penalty, authorize commissioner to prohibit operation of motor vehicle by person who does not comply with terms of final decision and order and define “person”, effective July 1, 2009; P.A. 10-110 amended Subsec. (a)(3) to replace reference in Subpara. (A) to motor vehicle or carrier that is a service bus with motor vehicle or motor carrier designed or used to transport more than 8 passengers, including driver, for compensation, except student transportation vehicle, and to insert in Subpara. (B) requirement that vehicles or carriers are not used to transport passengers for compensation, effective July 1, 2010; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (d), effective July 1, 2011; P.A. 13-271 amended Subsec. (a)(3)(A) to delete exception re student transportation vehicle and amended Subsec. (d) to add reference to 49 CFR Parts 100 to 199 in Subdiv. (1) and to delete reference to 49 CFR Secs. 395.13 and 396.9 in Subdiv. (4), effective July 1, 2013.



Section 14-163d - Vehicles in intrastate or interstate commerce. Evidence of security requirements or insurance. Suspension of registration.

(a) At least once every year, each owner of a motor vehicle described in subsection (a) of section 14-163c shall file with the Commissioner of Motor Vehicles evidence that the owner has in effect the security requirements imposed by law for each such motor vehicle. The evidence shall be filed in such form as the commissioner prescribes in accordance with a schedule established by the commissioner.

(b) The Commissioner of Motor Vehicles may establish a system to verify, by means of electronic communication, that an owner of a motor vehicle described in subsection (a) of section 14-163c has the security requirements imposed by law. If the commissioner uses such system to make an inquiry to any insurance company that is licensed to issue automobile liability insurance in this state, or to any data source maintained by the United States Department of Transportation pursuant to the provisions of Title 49, Part 387 of the Code of Federal Regulations, as amended, the commissioner may accept the results of such inquiry in lieu of a filing by the owner pursuant to subsection (a) of this section, for the period for which such filing is required.

(c) In addition to other penalties provided by law, the Commissioner of Motor Vehicles, after notice and opportunity for hearing in accordance with chapter 54, shall suspend the registration of each motor vehicle registered in the name of any owner who fails to file a motor carrier identification report or to provide satisfactory evidence of the security requirements imposed by law.

(d) Each filing made in accordance with the provisions of subsection (a) of this section by each for-hire motor carrier or private motor carrier of property or passengers, and each owner of any motor vehicle that transports hazardous materials, as described in subsection (a) of section 14-163c, shall provide satisfactory evidence of insurance coverage or other security in amounts not less than are required by the provisions of Title 49, Part 387 of the Code of Federal Regulations, as amended. Such requirement concerning the amount of security that must be evidenced to the commissioner may be made applicable by the commissioner to the initial registration of any such motor vehicle, including the registration of any motor vehicle under the International Registration Plan, in accordance with the provisions of section 14-34a.

(Oct. 25 Sp. Sess. P.A. 05-3, S. 4; P.A. 07-167, S. 11; P.A. 08-150, S. 19; P.A. 11-213, S. 29.)

History: Oct. 25 Sp. Sess. P.A. 05-3 effective January 1, 2006; P.A. 07-167 added Subsec. (c) re evidence of amount of insurance coverage or other security; P.A. 08-150 added new Subsec. (b) re establishment and use of system to verify by electronic means that owner of motor vehicle has security requirements imposed by law and redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), respectively; P.A. 11-213 amended Subsec. (a) to change filing requirement from biannual to annual and to delete biennial filing requirement for motor carrier identification report, effective July 1, 2011.



Section 14-163e - Periodic inspection of certain vehicles or combinations.

(a) No person or motor carrier, as defined in 49 CFR Section 390.5, as amended from time to time, shall operate on the highways of this state any motor vehicle or combination of motor vehicles described in subsection (a) of section 14-163c unless it has had a periodic inspection as required under 49 CFR Section 396.17, as amended from time to time, during the preceding twelve months.

(b) No person, dealer or repairer licensed in accordance with section 14-52 or motor carrier, as defined in 49 CFR Section 390.5, as amended from time to time, shall perform a periodic inspection in a manner other than as prescribed in 49 CFR Sections 396.17, 396.19 and 396.21, as amended from time to time.

(c) No person, dealer or repairer licensed in accordance with section 14-52 or motor carrier, as defined in 49 CFR Section 390.5, as amended from time to time, shall knowingly make a false statement regarding the inspection or condition of any vehicle or component that it is required to inspect under 49 CFR Section 396.17, as amended from time to time, or regarding the repair or repairs that it has undertaken on any vehicle or component that is required to be inspected. In addition to the civil penalties prescribed by this section, any person, licensed dealer or repairer or motor carrier who violates the provisions of this subsection shall be charged with a violation of section 53a-157b.

(d) For a first or subsequent violation of subsection (a), (b) or (c) of this section, a person, motor carrier or licensed dealer or repairer shall, after notice and opportunity for a hearing held in accordance with chapter 54, be subject to the civil penalties authorized in subsection (e) of section 14-163c and prescribed under 49 CFR 396.17.

(P.A. 11-213, S. 43; P.A. 12-80, S. 163; 12-81, S. 32.)

History: P.A. 11-213 effective July 1, 2011; P.A. 12-80 amended Subsec. (d) to replace maximum term of imprisonment for first offense of “ninety days” with “three months” and change fine for subsequent offense from a minimum of $2,000 to a maximum of $2,000; P.A. 12-81 amended Subsec. (c) to require false statement be made “knowingly”, provide that any person, licensed dealer or repairer or motor carrier “who violates the provisions of this subsection shall be charged with a violation of section 53a-157b”, rather than “may be subject to the penalties prescribed in section 53a-157b”, and provide that such penalty is in addition to the “civil” penalties prescribed by section and amended Subsec. (d) to authorize civil penalty for a violation of Subsec. (c), specify civil penalty is after notice and hearing in accordance with Ch. 54, replace “penalties prescribed in subsection (e) of section 14-163c” with “civil penalties authorized in subsection (e) of section 14-163c and prescribed under 49 CFR 396.17” and delete criminal penalty for violation of Subsec. (c), effective June 6, 2012.



Section 14-163f - Eligibility for commercial motor vehicle services contracts with state or municipalities.

Notwithstanding any provision of the general statutes or any regulation, no motor carrier and no person operating any motor vehicle described in subsection (a) of section 14-163c shall be ineligible to enter into a contract or to perform under a contract to provide commercial motor vehicle services to the state or any municipality due to the results of inspections of such motor carrier or any such motor vehicle conducted pursuant to section 14-163c unless at least ten such inspections of such motor vehicle or motor carrier have been conducted during the twenty-four months preceding the start date of any such contract.

(P.A. 13-271, S. 59.)

History: P.A. 13-271 effective July 1, 2013.



Section 14-164 - General penalty.

Any person who violates any provision of this chapter or section 14-16c for which no other penalty is provided or which is not designated an infraction shall be fined not more than one hundred dollars.

(1947 Rev., S. 2487; P.A. 75-577, S. 121, 126; P.A. 81-172, S. 11; P.A. 12-81, S. 23.)

History: P.A. 75-577 included in fine provision violations which are not designated as infractions; P.A. 81-172 inserted specific section references; P.A. 12-81 deleted reference to violation of Sec. 14-67j, effective July 1, 2012.



Section 14-164a - (Formerly Sec. 29-143). Motor vehicle racing.

(a) No person shall operate a motor vehicle in any race, contest or demonstration of speed or skill with a motor vehicle as a public exhibition except in accordance with the provisions of this section. Such race or exhibition may be conducted at any reasonable hour of any week day or after twelve o’clock noon on any Sunday. The legislative body of the city, borough or town in which the race or exhibition will be held may issue a permit allowing a start time prior to twelve o’clock noon on any Sunday, provided no such race or exhibition shall take place contrary to the provisions of any city, borough or town ordinances. The person conducting such race or exhibition shall provide for first-aid and medical supplies and equipment, including ambulances, and the attendance of doctors or other persons qualified to give emergency medical aid, police and fire protection, and such other requirements as will eliminate any unusual hazard to participants in such race or exhibition or to the spectators. Smoking or carrying a lighted smoking implement shall be prohibited in any area where fuel is stored or transferred. Each facility, other than a motor cross racing facility, where racing is conducted shall contain restricted areas which shall be posted with notice that only persons with the appropriate credentials may be admitted to such restricted areas. Areas of the facility subject to this requirement shall include, but need not be limited to, the pit area and pit lane, track, media area or areas and any other area that is unprotected from participating vehicles.

(b) No minor under the age of sixteen years may participate in motor cross racing, except that a minor thirteen years of age or older may participate in such racing with the written permission of the minor’s parents or legal guardian. If weather or track conditions are such as to make such race or exhibition unusually hazardous, the person conducting such race or exhibition shall cancel or postpone the same or may require the use of tires of a type manufactured for such adverse conditions. No person shall conduct or participate in any motor vehicle race or contest or demonstration of speed or skill in any motor vehicle on the ice of any body of water. The provisions of this section shall not apply to a motor vehicle with a motor of no more than three horsepower or a go-cart-type vehicle with a motor of no more than twelve horsepower, when operated on a track of one-eighth of a mile or less in length. Preliminary preparations and practice runs, performed after eleven o’clock in the forenoon, on the date designated in the permit and prior to cancellation or postponement, shall not be construed to constitute a race or exhibition within the meaning of this section. No preliminary preparations or practice runs shall be performed before twelve o’clock noon on Sunday. For the purposes of this subsection, “motor cross racing” means motorcycle racing on a dirt track by participants operating motorcycles designed and manufactured exclusively for off-road use and powered by an engine having a capacity of not more than five hundred cubic centimeters piston displacement.

(c) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with chapter 54, concerning mandatory safety equipment for vehicles that participate in any race or exhibition conducted in accordance with the provisions of this section. Such regulations shall require any equipment necessary for the protection of drivers.

(d) Any person participating in or conducting any motor vehicle race or exhibition contrary to the provisions of this section shall be fined not more than two hundred dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 3727; 1953, 1955, S. 2020d; 1957, P.A. 213, S. 1; 1961, P.A. 359; 1963, P.A. 432; 1971, P.A. 384; P.A. 73-672, S. 1, 2; P.A. 75-404, S. 1, 2; P.A. 84-254, S. 50, 62; P.A. 85-298, S. 1, 2; June Sp. Sess. P.A. 91-13, S. 13, 21; P.A. 94-189, S. 27, 34; P.A. 98-182, S. 3, 22; June Sp. Sess. P.A. 01-9, S. 84, 131; June 30 Sp. Sess. P.A. 03-3, S. 37; P.A. 04-199, S. 11; P.A. 05-218, S. 41.)

History: 1961 act added regulation of tires; 1963 act added provision re preliminary preparations and practice runs; 1971 act increased application fee from $20 to $35; P.A. 73-672 replaced commissioner of state police with commissioner of motor vehicles and substituted “other person” for “state police officer”; Sec. 29-143 transferred to Sec. 14-164a in 1975; P.A. 75-404 increased application fee to $50 and allowed racing to take place after noon on Sunday rather than after two o’clock; P.A. 84-254 amended Subsec. (a) to periodically increase the fee from $50 to $177 as of July 1, 1993; P.A. 85-298 amended Subsec. (a) to define “motor cross racing” and to permit a minor 13 years of age or older to participate in such racing with written permission; June Sp. Sess. 91-13 deleted obsolete fee increases in Subsec. (a), inserted new Subsec. (b) to require the commissioner to assign an inspector to each race or exhibition, charge a fee for the services of the inspector and made technical changes, relettering former Subsec. (b) as (c); P.A. 94-189 amended Subsec. (a) to exclude go-cart type vehicles with a motor of no more than 12 horsepower, when operated on a track of one-eighth of a mile or less in length from provisions of section, effective July 1, 1994; P.A. 98-182 amended Subsec. (a) by adding a provision allowing a start time prior to twelve o’clock noon on any Sunday with the approval of the local legislative body, effective July 1, 1998; June Sp. Sess. P.A. 01-9 decreased application fee to $75 and made technical changes for purposes of gender neutrality, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 eliminated former Subsec. (b) re assignment of inspector to motor vehicle race or exhibition and redesignated existing Subsec. (c) as new Subsec. (b), making a technical change therein, effective August 20, 2003; P.A. 04-199 amended Subsec. (a) to delete provisions re permit obtained from Commissioner of Motor Vehicles, to delete provision re permissive regulations by commissioner as to conditions for race or exhibition, to require person conducting race or exhibition to provide medical and other safety protections, to provide restricted areas to which only persons with appropriate credentials shall be admitted and to prohibit smoking in any area where fuel is stored or transferred, designated portion of existing Subsec. (a) as new Subsec. (b) and amended same to require person conducting race or exhibition to cancel or postpone race or exhibition due to hazardous conditions or to require use of tires manufactured for adverse conditions, added Subsec. (c) requiring commissioner to adopt regulations re safety equipment and redesignated existing Subsec. (b) as Subsec. (d), effective June 3, 2004; P.A. 05-218 amended Subsec. (a) by adding “other than a motor cross racing facility” and making a technical change, effective July 1, 2005.






Chapter 246a - Motor Vehicle Emissions

Section 14-164b - Definitions.

For the purposes of this chapter, the following words and terms shall be construed as follows, unless another meaning is clearly apparent from the language or context:

(1) “Commissioner” means the Commissioner of Motor Vehicles.

(2) “Fleet” means a group of owned or leased motor vehicles subject to emissions inspection pursuant to subsection (c) of section 14-164c owned or leased by one person, firm, corporation, or governmental entity.

(3) “Fleet emissions inspection station” means an inspection station owned or leased by the owner or operator of a fleet and licensed by the commissioner for conducting emission inspections of fleet vehicles.

(4) “Independent contractor” means any person, business, firm, partnership, limited liability company or corporation with whom the commissioner may enter into an agreement providing for the leasing, construction, equipping, maintaining, staffing, management or operation of official emissions inspection stations pursuant to this chapter.

(5) “Official emissions inspection station” means an emissions inspection facility approved by the commissioner, whether placed in a permanent structure or in a mobile unit for conveyance among various locations within this state, including any such facility located on the premises of a licensed dealer or repairer, for the purpose of conducting exhaust emissions inspections of all vehicles required to be inspected pursuant to this chapter.

(6) “Twenty-five or more years old”, when used with respect to the age of a motor vehicle, means that the difference between the model year of such motor vehicle and the current calendar year is twenty-five or more.

(P.A. 78-335, S. 1, 6; P.A. 79-238, S. 1, 4; P.A. 80-458, S. 1, 4; P.A. 95-79, S. 40, 189; P.A. 96-167, S. 34; P.A. 02-70, S. 80; P.A. 11-213, S. 30.)

History: P.A. 79-238 made no change; P.A. 80-458 included leasing agreements in Subdiv. (4) defining “independent contractor” and deleted exception re vehicles inspected at fleet emissions inspections stations; P.A. 95-79 redefined “independent contractor” to include a limited liability company, effective May 31, 1995; P.A. 96-167 redefined “fleet” to delete minimum requirement of twenty-five vehicles; P.A. 02-70 redefined “official emissions inspection station” in Subdiv. (5) to provide that an emissions inspection facility be approved by the commissioner and to include any facility located on the premises of a licensed dealer or repairer, effective June 3, 2002; P.A. 11-213 added Subdiv. (6) defining “twenty-five or more years old”, effective July 1, 2011.



Section 14-164c - (Formerly Sec. 14-100c). Motor vehicle emissions systems. Emissions standards and inspections. Inspection facilities. Fees. Penalty.

(a) No person shall fail to maintain in good working order or remove, dismantle or otherwise cause to be inoperative any equipment or feature constituting an operational element of the air pollution control system or mechanism of a motor vehicle required by regulations of the Commissioner of Energy and Environmental Protection to be maintained or on the vehicle. Any such failure to maintain in good working order or removal, dismantling or causing of inoperability shall subject the owner thereof to revocation of registration for such vehicle by the Commissioner of Motor Vehicles unless all parts and equipment constituting elements of air pollution control have been made operable and in good working order within sixty days of notice by said commissioner of such violation. Any such failure shall be considered a failure to comply with the periodic inspection requirements established under subsection (c) of this section. As used in this section, “motor vehicle” shall have the same meaning as is provided in section 14-1.

(b) The Commissioner of Energy and Environmental Protection shall consult with the Commissioner of Motor Vehicles and furnish the commissioner with technical information, including testing techniques, standards and instructions for emission control features and equipment. The Commissioner of Energy and Environmental Protection shall furnish the Commissioner of Motor Vehicles with emission standards for all motor vehicles subject to the inspection and maintenance requirements. Such standards shall be consistent with provisions of federal law, if any, relating to control of emissions from the vehicles concerned or any regulations adopted by the Commissioner of Energy and Environmental Protection which implement the low-emission vehicle and clean fuels regulations adopted by the state of California, as amended. Such standards shall be periodically reviewed by the Commissioner of Energy and Environmental Protection and revised, if necessary, to achieve the objectives of the vehicle emission inspection program.

(c) The commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section. Such regulations shall include provision for a periodic inspection of air pollution control equipment and compliance with or waiver of exhaust emission standards or compliance with or waiver of on-board diagnostic standards or other standards defined by the Commissioner of Energy and Environmental Protection and approved by the Administrator of the United States Environmental Protection Agency, compliance with or waiver of, air pollution control system integrity standards defined by the Commissioner of Energy and Environmental Protection and compliance with or waiver of purge system standards defined by the Commissioner of Energy and Environmental Protection. Such regulations may provide for an inspection procedure using an on-board diagnostic information system for all 1996 model year and newer motor vehicles. Such regulations shall apply to all motor vehicles registered or which will be registered in this state except: (1) Vehicles having a gross weight of more than ten thousand pounds; (2) vehicles powered by electricity; (3) bicycles with motors attached; (4) motorcycles; (5) vehicles operating with a temporary registration; (6) vehicles manufactured twenty-five or more years ago; (7) new vehicles at the time of initial registration; (8) vehicles registered but not designed primarily for highway use; (9) farm vehicles, as defined in subsection (q) of section 14-49; (10) diesel-powered type II school buses; (11) a vehicle operated by a licensed dealer or repairer either to or from a location of the purchase or sale of such vehicle or for the purpose of obtaining an official emissions or safety inspection; or (12) vehicles that have met the inspection requirements of section 14-103a and are registered by the commissioner as composite vehicles. On and after July 1, 2002, such regulations shall exempt from the periodic inspection requirement any vehicle four or less model years of age, beginning with model year 2003 and the previous three model years, provided that such exemption shall lapse upon a finding by the Administrator of the United States Environmental Protection Agency or by the Secretary of the United States Department of Transportation that such exemption causes the state to violate applicable federal environmental or transportation planning requirements. Notwithstanding any provisions of this subsection, the commissioner may require an initial emissions inspection and compliance or waiver prior to registration of a new motor vehicle. If the Commissioner of Energy and Environmental Protection finds that it is necessary to inspect motor vehicles which are exempt under subdivision (1) or (4) of this subsection, or motor vehicles that are four or less model years of age in order to achieve compliance with federal law concerning emission reduction requirements, the Commissioner of Motor Vehicles may adopt regulations, in accordance with the provisions of chapter 54, to require the inspection of motorcycles, designated motor vehicles having a gross weight of more than ten thousand pounds or motor vehicles four or less model years of age.

(d) No motor vehicle subject to the inspection requirements of this section shall be operated upon the highways of this state unless such vehicle has been presented for inspection in accordance with a schedule for inspection and compliance as established by the commissioner. The commissioner shall grant waivers from compliance with standards for vehicles which fail any required inspection and require an unreasonable cost of repair to bring the vehicle into compliance. The commissioner may determine compliance of a vehicle that has failed an emissions retest by means of a complete physical and functional diagnosis and inspection of the vehicle, in accordance with the provisions of 40 CFR Part 51.360, showing that no additional emissions-related repairs are needed. An extension of time, not to exceed the period of inspection frequency, may be granted to obtain needed repairs on a vehicle in the case of economic hardship of the owner. Only one such extension may be granted for any vehicle. The commissioner may design a sticker to be affixed to the windshield of each vehicle which shall bear the date of expiration of the assigned inspection period on both sides. The commissioner may also design a sticker to be affixed to the windshield of each vehicle that is exempt from the requirements of this chapter, which sticker shall bear the date, if any, on which such vehicle is no longer exempt and is required to be presented for inspection. As used in this section, “unreasonable cost of repair” means cost of repair in excess of the amounts required to be expended by Title 40, Part 51.360 of the Code of Federal Regulations, as amended.

(e) In order to provide for emissions inspection facilities, the commissioner may enter into a negotiated inspection agreement or agreements, notwithstanding chapters 50, 58, 59 and 60, with an independent contractor or contractors, to provide for the leasing, construction, equipping, maintenance or operation of a system of official emissions inspection stations in such numbers and locations as may be required to provide vehicle owners reasonably convenient access to inspection facilities. The commissioner may employ such system and the services of such contractor or contractors to conduct safety inspections as provided by section 14-16a, subsection (g) of section 14-12 and section 14-103a. Such contractor or contractors, with the approval of the commissioner, may operate inspection stations at suitable locations owned or operated by other persons, firms or corporations, including retail business establishments with adequate facilities to accommodate and to perform inspections on motor vehicles. The commissioner is prohibited from entering into an inspection agreement with any independent contractor who: (1) Is engaged in the business of maintaining or repairing vehicles in this state, except that the independent contractor shall not be precluded from maintaining or repairing any vehicle owned or operated by the independent contractor; or (2) does not have the capability, resources or technical and management skill to adequately conduct, equip, operate and maintain a sufficient number of official emissions inspection stations. All persons employed by the independent contractor in the performance of an inspection agreement are deemed to be employees of the independent contractor and not of this state. The inspection agreement or agreements authorized by this section shall be subject to other provisions as follows: (A) Minimum requirements for staff, equipment, management and hours and place of operation of official emissions inspection stations including such additional testing facilities as may be established and operated in accordance with subsection (g) of this section; (B) reports and documentation concerning the operation of official emissions inspection stations and additional testing facilities as the commissioner may require; (C) surveillance privileges for the commissioner to ensure compliance with standards, procedures, rules, regulations and laws; and (D) any other provision deemed necessary by the commissioner for the administration of the inspection agreement. Nothing in the inspection agreement shall require the state to purchase any asset or assume any liability if such agreement is not renewed.

(f) (1) The commissioner may authorize and appoint any motor vehicle dealer or repairer that is licensed in accordance with the provisions of subpart (D) of part III of chapter 246 and that has the qualifications established by the commissioner to conduct emissions inspections in a designated area of its licensed premises and to report the results thereof to the Department of Motor Vehicles, provided such licensee signs a statement that such licensee understands the provisions of this section and regulations adopted under authority of this section, understands the necessity to comply with administrative and technical directives and advisories that the commissioner issues and understands that any failure by such licensee to comply with this section, the regulations or the directives or advisories constitutes grounds for the commissioner to suspend or revoke the authority for such licensee to conduct inspections.

(2) Each such licensee shall conduct an emissions inspection of any registered motor vehicle requiring such an inspection at any time during its normal and posted hours of operation or, at the discretion of the commissioner, at a predetermined or appointed time, when such motor vehicle is presented for inspection. No such licensee shall charge any fee for the inspection except the fee authorized by subsection (k) of this section. The results of each emissions inspection performed in accordance with this subsection shall be evidenced by a written vehicle inspection report, containing such information and certification by the inspecting licensee as the commissioner shall prescribe. The licensee shall furnish a copy of such inspection report to the operator of the motor vehicle at the time of completion of the inspection.

(3) No such licensee may be appointed by the commissioner nor may any such licensee conduct any inspection unless the licensee has in its employ one or more certified emissions inspectors and repair technicians. Such inspectors and technicians shall conduct all inspections and related emissions repair work and shall meet the training and certification requirements in 40 CFR Part 51.367 and of the regulations adopted by the commissioner in accordance with this subsection.

(4) The commissioner may suspend or revoke the authority to conduct emissions inspections by any such licensee that is authorized to conduct emissions inspections if the licensee fails to comply with the provisions of this section, regulations adopted under authority of this section, or administrative or technical directives or advisories that the commissioner issues.

(5) The commissioner shall adopt regulations, in accordance with chapter 54, to establish the qualifications for such licensees to be authorized and appointed to conduct emissions inspections, and to establish standards and procedures for such inspections, reporting requirements by such licensees and training and certification requirements for inspectors and repair technicians.

(g) The independent contractor or contractors retained by the state in accordance with the provisions of subsection (e) of this section may conduct emissions inspections at one or more facilities owned or operated by a motor vehicle dealer or dealers, licensed in accordance with section 14-52. No such inspection facility located on the premises of a licensed dealer shall be operated without the prior approval of the commissioner. The operation of each such facility shall be subject to such procedures and requirements, to be followed by the contractor and the licensee, as may be prescribed by the terms and conditions of the contract entered into in accordance with the provisions of subsection (e) of this section, and in regulations as may be adopted by the commissioner in accordance with chapter 54. The state shall not be a party to, or assume or incur any liability of any kind under, any agreement entered into between the independent contractor and any dealer in furtherance of the provisions of this subsection. The contract or contracts entered into by the state in accordance with the provisions of subsection (e) of this section shall provide for indemnification of the state with respect to the operation of any such inspection facility located at a motor vehicle dealership, in the same manner and to the same extent as the operation of an official emissions inspection station.

(h) In order to provide for management and oversight of emissions inspection facilities established in accordance with subsection (e) of this section and to establish and maintain necessary electronic data capture and reporting systems for such facilities and for licensed dealers and repairers who may be authorized to perform inspections in accordance with the provisions of subsection (f) of this section, the commissioner may enter into a negotiated personal service agreement or agreements, in accordance with the provisions of chapter 55a, with any qualified person, firm or corporation. The responsibilities of any such contractor retained by the commissioner shall include, but need not be limited to, the following: (1) Review and analysis of data from all official emissions inspections performed, and provision to the commissioner of recommendations to improve the quality and integrity of such data, (2) provision of program information and standards to inspection facilities and locations, (3) provision to the commissioner of regular reports, assessments and recommendations to maintain or improve the effectiveness, efficiency, quality and integrity of such inspection operations, and (4) identification of measures to enhance public convenience, and compliance with the inspection requirements. No such contractor retained in accordance with the provisions of this subsection may be licensed as, or have any financial interest in any firm engaged in the business of selling or repairing motor vehicles, or may be a provider of emissions inspection equipment or facilities to the state.

(i) The commissioner may license an owner or operator of a fleet of motor vehicles which are subject to emissions inspection pursuant to subsection (c) of this section or section 14-164i, to establish a fleet emissions inspection station, provided that the fleet owner or operator conforms with regulations for fleet emissions inspection stations adopted by the commissioner which shall specify the classes or other characteristics of vehicles eligible for inspection at such stations.

(j) The commissioner may establish a program for the on-road testing of motor vehicles subject to this chapter. The program shall test not less than one-half of one per cent of the subject fleet state-wide or twenty thousand vehicles, whichever is less, per inspection cycle under conditions of highway operation in order to provide information concerning the emission performance of such in-use vehicles. Testing may be performed by means of remote sensing devices, or roadside pullovers followed by tailpipe emissions testing using a suitable, portable device and recording system. Owners of vehicles that have previously been through scheduled periodic inspection and passed, and are found by on-road testing to be high emitters, in accordance with the standards established under subsection (b) of this section and the regulations adopted under subsection (c) of this section, may be notified that their vehicles are required to pass an out-of-cycle follow-up inspection at an inspection station. Notification may be made by mailing in the case of remote sensing on-road testing or through immediate notification if roadside pullovers are used. The commissioner may use the services of the independent contractor or contractors to implement the on-road testing program. If a method of roadside pullovers is used in the program, such method shall be employed with due regard to traffic safety considerations and performed with the assistance of inspectors of the Department of Motor Vehicles or members of state or municipal police forces.

(k) (1) The commissioner, with approval of the Secretary of the Office of Policy and Management, shall establish, and from time to time modify, the inspection fees, not to exceed twenty dollars for each biennial inspection or reinspection required pursuant to this chapter for inspections performed at official emissions inspection stations. Such fees shall be paid in a manner prescribed by the commissioner. If the costs to the state of the emissions inspection program, including administrative costs and payments to any independent contractor, exceed the income from such fees, such excess costs shall be borne by the state. Any person whose vehicle has been inspected at an official emissions inspection station shall, if such vehicle is found not to comply with any required standards, have the vehicle repaired and have the right within sixty consecutive calendar days to return such vehicle to the same official emissions inspection station for one reinspection without charge, provided, where the sixtieth day falls on a Sunday, legal holiday or a day on which the commissioner has established that special circumstances or conditions exist that have caused emissions inspection to be impracticable, such person may return such vehicle for reinspection on the next day. The commissioner shall assess a late fee of twenty dollars against the owner of a motor vehicle that has not presented such motor vehicle for an emissions inspection within thirty days following the expiration date of the assigned inspection period, or that has not presented such motor vehicle for a reinspection within sixty days following a test failure, or both. The commissioner may waive such late fee when it is proven to the commissioner’s satisfaction that the failure to have the vehicle inspected within thirty days of the assigned inspection period or during the sixty-day reinspection period was due to exigent circumstances. If ownership of the motor vehicle has been transferred, the new owner shall have such motor vehicle inspected within thirty days of the registration of such motor vehicle. After the expiration of such thirty-day period, the commissioner shall require the payment of the late fee specified in this subdivision. If the thirtieth day falls on a Sunday, legal holiday or a day on which the commissioner has established that special circumstances or conditions exist that have caused emissions inspection to be impracticable, such vehicle may be inspected on the next day and no late fee shall be assessed.

(2) If the commissioner authorizes a licensed dealer or repairer to conduct emissions inspections of 1996 model year and newer vehicles required by this chapter, the commissioner may authorize such licensee to charge a fee, not to exceed twenty dollars for each biennial inspection or reinspection.

(3) Upon the registration of each new motor vehicle subject to the inspection requirements of this chapter, or of each motor vehicle that is four or less model years of age that has not been registered previously in this state, the commissioner may issue a sticker indicating the exempt status of such motor vehicle and the date on which the motor vehicle is scheduled to be presented for inspection. Any such sticker that may be issued shall be displayed on the motor vehicle in accordance with subsection (d) of this section. On and after July 1, 2002, the commissioner shall charge a fee of forty dollars in addition to any other fees required for such registration. All receipts from the payment of such fee shall be deposited in the Special Transportation Fund.

(l) The commissioner may acquire in the name of the state by purchase, lease, gift, devise or otherwise any special equipment, tools, materials or facilities needed to adequately administer, investigate or enforce the provisions of this chapter.

(m) A person shall not in any manner represent any place to be an official emissions inspection station unless such station has been established and is operated in accordance with the provisions of this section.

(n) No motor vehicle dealer licensed under section 14-52 shall sell any motor vehicle unless such motor vehicle (1) is in compliance with subsections (c) and (d) of this section and the regulations adopted by the commissioner, and (2) has passed an emissions inspection conducted in accordance with said subsections and regulations. No person, firm or corporation shall operate or allow to be operated any motor vehicle that has not been inspected and found to be in compliance with the provisions of subsections (c), (d) and (i) of this section and the regulations adopted by the commissioner. Operation in violation of said subsections or the regulations adopted by the commissioner shall be an infraction for each violation, except that the fine for a first violation shall be fifty dollars. The commissioner may deny the issuance of registration to the owner of a motor vehicle, or the renewal of registration to any such owner, or suspend or revoke any registration that has been issued, if such motor vehicle is not in compliance with the inspection requirements of this chapter, or such owner has failed to pay any fee required by the provisions of this chapter.

(1969, P.A. 758, S. 25; 1971, P.A. 872, S. 30; P.A. 75-577, S. 57, 126; P.A. 78-335, S. 2, 6; P.A. 79-238, S. 2, 4; P.A. 80-458, S. 2, 4; P.A. 83-561, S. 3–5; P.A. 84-11, S. 1, 2; P.A. 85-484, S. 2–4; P.A. 90-299, S. 3; P.A. 91-123, S. 2, 3; 91-142, S. 2; June Sp. Sess. P.A. 91-13, S. 14, 21; P.A. 92-156, S. 3, 4, 6, 7; P.A. 93-312, S. 1, 7; P.A. 94-189, S. 11; P.A. 96-167, S. 35, 36, 49; P.A. 97-82, S. 1, 2; 97-236, S. 15, 27; P.A. 98-182, S. 4, 5, 17, 22; P.A. 99-268, S. 18, 22; P.A. 00-169, S. 22, 29–32, 36; 00-180, S. 1, 2; June Sp. Sess. P.A. 01-9, S. 42, 131; P.A. 02-70, S. 81; P.A. 03-19, S. 27, 28; P.A. 04-182, S. 15; 04-199, S. 4, 27; P.A. 05-218, S. 44; P.A. 07-167, S. 35; P.A. 09-187, S. 16; P.A. 10-3, S. 61; 10-110, S. 16; P.A. 11-80, S. 1; 11-213, S. 31–33; P.A. 12-81, S. 45.)

History: 1971 act replaced clean air commission with commissioner of environmental protection; P.A. 75-577 added Subsec. (d); P.A. 78-335 included deadline for minimum exhaust emission standards in Subsec. (b), replaced Subsecs. (c) and (d) with new provisions re compliance with standards and added Subsecs. (e) to (k) further detailing emissions inspection program; Sec. 14-100c transferred to Sec. 14-164c in 1979; P.A. 79-238 changed deadline for required repairs in Subsec. (a) from 10 to 30 days after notice, changed deadline for standards definition in Subsec. (b) from January 1, 1980, to November 1, 1979, and added provision re periodic review and revision, required adoption of regulations in Subsec. (c) by November 1, 1979, revised exception to provisions by deleting vehicles with dealers or repairers plates, deleting provisions re inspection of new vehicles before delivery and exemption of new vehicles for one year and adding to exception new vehicles at time of initial registration, vehicles not designed primarily for highway use and farm vehicles, revised dates in Subsec. (d) and cost of repair provisions, deleted provisions re inspections by state employees and by private service stations in Subsec. (e), deleted reference to inspection of nonfleet vehicles in Subsec. (f), increased inspection fee from $5 to $10 in Subsec. (g), deleted Subsec. (h) re inspection fund, relettering remaining Subsecs. accordingly and added provision in Subsec. (j) (formerly (k)) re inspections after January 1, 1982; P.A. 80-458 amended Subsec. (d) to postpone commencement of inspection and to delete provision re voluntary inspections on limited basis, amended Subsec. (g) to require that state absorb excess costs and revised dates in Subsec. (j); P.A. 83-561 amended Subsec. (d) to make commissioner’s authority to grant waivers from compliance for vehicles which fail and require an unreasonable cost of repair to bring into compliance mandatory rather than discretionary and to reduce the cost of minimum repair requirements from a maximum of $70 to a maximum of $40 and amended Subsec. (g), providing where the thirtieth day of the period of free reinspection falls on a day when the inspection station is closed, the motorist may return for reinspection on the next day the station is open; P.A. 84-11 amended Subsec. (j) by replacing provision which had imposed a fine of not more than $100 with provision designating violation of Subsecs. (c) and (d) as an infraction; P.A. 85-484 amended Subsec. (d), requiring commissioner to design a windshield sticker bearing expiration date of assigned inspection period on both sides and amended Subsec. (j), requiring a fine of $35 for a first violation of Subsecs. (c) and (d) or regulations adopted thereunder; P.A. 90-299 amended Subsec. (g) to require commissioner to assess $10 fee for late emissions inspection; P.A. 91-123 amended Subsec. (g) to permit commissioner to waive late fee when it is proven that failure to have inspection was due to exigent circumstances; P.A. 91-142 amended Subsec. (b) to allow emission standards to be consistent with any regulations adopted by the commissioner of environmental protection which implement the California emission standards; June Sp. Sess. P.A. 91-13 amended Subsec. (g) to require that income from the emissions inspections program which exceeds the administrative costs of the program be deposited in the general fund; P.A. 92-156 amended Subsecs. (c) and (d) to provide for periodic emissions inspection, eliminating references to “annual” inspection, and to delete obsolete provisions, amended Subsec. (g) to require $10 fee to terminate at expiration of negotiated agreement in effect on June 1, 1992, and establishment of temporary inspection fee to be effective until general assembly establishes a new fee and amended Subsec. (j) to eliminate reference to annual inspections and to delete obsolete phrase; P.A. 93-312 amended Subsec. (a) to specify that failure to maintain motor vehicle air pollution control equipment shall be considered a violation of the periodic inspection requirements under Subsec. (c), amended Subsec. (b) by replacing requirement that the commissioner of environmental protection furnish the commissioner of motor vehicles with “a definition of minimum exhaust emission standards for all gasoline-powered vehicles” with requirement that he furnish “emission standards for all motor vehicles designated as a 1968 or later model”, amended Subsec. (c) to expand regulations to include “air pollution control system integrity standards and purge systems standards”, to make Subdiv. (2) of the exemptions applicable to “vehicles powered by electricity” rather than “vehicles powered by a fuel other than gasoline”, and to authorize regulations re motorcycles and vehicles in excess of 10,000 pounds, amended Subsec. (d) to authorize the commissioner of motor vehicles to grant certain waivers from compliance for vehicles which fail “any required” inspection rather than “emissions inspection”, by deleting provision that commissioner shall prescribe minimum repair requirements, not to exceed $40, as condition of waiver of compliance for vehicle which would require an unreasonable cost of repair to bring it into compliance, to authorize commissioner to determine compliance of a vehicle that has failed a transient emissions retest, to provide additional authority re certain retesting and extensions and to modify the definition of “unreasonable cost of repair”, amended Subsec. (e) to authorize emissions inspection contractors to perform safety inspections, amended Subsec. (f) to modify the reference to fleet vehicles by adding the words “having a gross weight of more than ten thousand pounds” to authorize a program of on-road testing, amended Subsec. (g) to delete provisions re generation of excess fees and amended Subsec. (j) to modify the authority of the commissioner of motor vehicles to suspend motor vehicle registrations for violations of this section, effective July 1, 1993; P.A. 94-189 amended Subsec. (e) by replacing references to chapters 51 and 51a with references to chapters 59 and 60 and inserting “or” between Subdivs. (1) and (2); P.A. 96-167 amended Subsec. (f) to delete references to “twenty-five or more” motor vehicles “having a gross weight of more than ten thousand pounds” in description of fleet and to require regulations re fleet emissions inspection stations to specify classes or other characteristics of vehicles eligible for inspection at such stations, effective October 1, 1996, and amended Subsec. (g) to increase the late fee from $10 to $20 and to require that 50% of late fees be deposited in General Fund and remainder be deposited in Emissions Enterprise Fund instead of all late fees deposited in General Fund, effective July 1, 1996; P.A. 97-82 amended Subsec. (c) to add to exception antique, rare or special interest motor vehicles, effective May 29, 1997; P.A. 97-236 amended Subsec. (c) to add to exception diesel-powered type II school buses, effective June 24, 1997; P.A. 98-182 amended Subsec. (c)(6) by replacing “vehicles manufactured before the 1968 model year” with “vehicles manufactured twenty-five or more years ago”, added Subsec. (c)(12) exempting a vehicle from emissions inspection and compliance or waivers which is operated by a dealer or repairer either to or from a location of purchase or sale, or obtaining an emissions or safety inspection, and added Subsec. (g)(12) re the waiver of late fee for a motor vehicle which has been transferred to a new owner subsequent to the expiration date of the assigned inspection period and has been tested within 30 days of the transfer of ownership, effective July 1, 1998; P.A. 99-268 amended Subsec. (f) by allowing the commissioner to license an owner or operator of a fleet of motor vehicles, which are subject to emissions inspection pursuant to Sec. 14-164i, to establish a fleet emissions inspection station, and amended Subsec. (g) to require the commissioner to waive a late fee if a motor vehicle has been inspected within 30 days of registration in lieu of within 30 days of transfer of ownership, and to make a technical change re gender neutrality; P.A. 00-169 amended Subsec. (d) by deleting references to and the definition of a transient emissions test or retest and Subsec. (e) by adding Ch. 58 to the list of chapters at the beginning of the Subsec., by deleting Subdiv. (A) re contracts for performance of inspections for a minimum term of five years and relettering Subdivs. (B) to (E), inclusive, as (A) to (D), inclusive, effective October 1, 2000, amended Subsec. (g) by restating inspection fees, by deleting a provision that required the deposit of 50% of late fees to the General Fund and 50% to the Emissions Enterprise Fund and by changing the reference to the negotiated agreement from the agreement in effect on June 1, 1992, to the agreement in effect on June 1, 2000, effective June 1, 2000, amended Subsec. (j) by adding authority for the commissioner to deny issuance of a registration or renewal of a registration to the owner of a motor vehicle if such vehicle is not in compliance with the inspection requirements of this chapter, effective October 1, 2000, and revised effective date of P.A. 99-268 but without affecting this section; P.A. 00-180 amended Subsec. (c) by replacing the term “emissions inspection” with “inspection of air pollution control equipment” and requiring, not later that October 1, 2002, that regulations exempt any vehicle manufactured four or less years ago and amended Subsec. (g) to require fees to be paid in a manner prescribed by the commissioner; June Sp. Sess. P.A. 01-9 amended Subsec. (b) to make a technical change for purposes of gender neutrality, amended Subsec. (c) to make technical changes, to allow the commissioner to adopt regulations providing for an inspection procedure using an on-board diagnostic information system for all motor vehicles starting from model year 1996 and to provide that the regulations re emissions testing shall exempt from the periodic inspection requirement any vehicles of four or less model years of age, beginning with model year 2003 and the previous three model years, rather than exempting vehicles that were manufactured four or less years ago as of October 1, 2002, amended Subsec. (d) to prohibit any motor vehicle subject to inspection from being operated unless such vehicle has been presented for inspection, rather than requiring such vehicle to have evidence of inspection and compliance with Subsec. (c) of the section, to allow the commissioner to design a windshield sticker that bears the date of expiration of the assigned inspection, rather than require the commissioner to do so, and to allow the commissioner to design a windshield sticker for vehicles that are exempt from the chapter, amended Subsec. (e) to allow the commissioner to enter into a negotiated inspection agreement or agreements, rather than require the commissioner to do so, to allow independent contractors, with the commissioner’s approval, to operate inspection stations at locations with adequate facilities that are owned by other persons, and to add a reference to new Subsec. (g), added new Subsec. (f) to allow the commissioner to authorize and appoint any licensed and qualified motor vehicle dealer or repairer to conduct emissions inspections, establish requirements for such dealers or repairers, establish guidelines for conducting such inspections, provide the commissioner with the authority to suspend or revoke the authority of such dealers or repairers, and require the commissioner to adopt regulations to establish the qualifications for such dealers or repairers, added new Subsec. (g) to allow independent contractors to conduct emissions inspections at licensed motor vehicle dealer facilities with the approval of the commissioner and in accordance with contract conditions and regulations, to provide that the state shall not incur liability under any agreement between an independent contractor and the dealer and to provide that the contract pursuant to Subsec. (e) shall provide for indemnification of the state, added new Subsec. (h) to allow the commissioner to enter into a negotiated personal service agreement with an entity to provide for management and oversight of emissions inspection facilities established under Subsec. (e) and to prohibit such entity from being licensed as, or having a financial interest in, a seller or repairer of motor vehicles or from being a provider of emissions inspection equipment or facilities, redesignated existing Subsecs. (f) to (j) as Subsecs. (i) to (m), amended Subsec. (j) to designate existing language as Subdiv. (1), make a technical change and delete language re termination of $10 fee and establishment of temporary inspection fee, added Subsec. (j)(2) to allow authorized licensed dealers or repairers that conduct inspections of 1996 model year and newer vehicles to charge a fee for biennial inspections, added Subsec. (j)(3) to require the commissioner to issue a sticker to indicate the status of exempt motor vehicles, to require the commissioner to charge a fee for such sticker on and after July 1, 2002, which receipts are to be deposited in the Special Transportation Fund, and to allow a person whose motor vehicle fails an inspection by a licensed dealer or repairer to repair the vehicle and have it reinspected no later than the thirtieth day following the date of the inspection, and amended Subsec. (m) to make technical changes, effective July 1, 2001; P.A. 02-70 amended Subsec. (b) to substitute “subject to the inspection and maintenance requirements” for “designated as a 1968 or later model”, amended Subsec. (c) to make technical changes, amended Subsec.(f) to substitute “the provisions of subpart (D) of part III of chapter 246” for “section 14-52” in Subdiv. (1), to allow emissions inspection at a predetermined or appointed time at the discretion of the commissioner, make a technical change and replace reference to Subsec. (i) with reference to Subsec. (k) in Subdiv. (2), and to require the adoption of regulations re repair technicians in Subdiv. (5), amended Subsec. (g) to make a technical change, designated provisions, formerly part of Subsec. (i), re program for on-road testing as Subsec. (j) and amended same to require that program test not less than 0.5% of the subject fleet state-wide or 20,000 vehicles, whichever is less, per inspection cycle and that owners of vehicles that are found by on-road testing to be high emitters may, in lieu of shall, be notified that vehicles are required to pass an out-of-cycle follow-up inspection, redesignated existing Subsec. (j) as Subsec. (k) and, in Subdiv. (1), provided that any person whose vehicle has failed inspection may return such vehicle to the same official emissions inspection station for one free reinspection and if the thirtieth day falls on a Sunday, legal holiday or a day on which the commissioner has established that special circumstances or conditions exist that have caused emissions inspection to be impracticable, in lieu of any day when the inspection station is closed for business, such person may return such vehicle for reinspection on the next day, deleting “on which such station is open for business”, and, in Subdiv. (3), deleted provision re free reinspection for any person whose vehicle is inspected by a licensed dealer or repairer, redesignated existing Subsecs. (k) to (m) as Subsecs. (l) to (n), amended Subsec. (m) to substitute “in accordance with the provisions of this section” for “under a valid inspection agreement with the commissioner” and amended Subsec. (n) to replace reference to Subsec. (h) with reference to Subsec. (i), effective June 3, 2002; P.A. 03-19 made technical changes in Subsecs. (f)(3) and (g), effective May 12, 2003; P.A. 04-182 and P.A. 04-199 both amended Subsec. (n) to include revocation of registration as permissible action by commissioner against vehicle owner and to permit commissioner to take specified actions against owner who has failed to pay any required fee, effective July 1, 2004; P.A. 04-199 additionally amended Subsec. (a)(3) to change from mandatory to permissive issuance of sticker indicating exempt status of motor vehicle, effective June 3, 2004; P.A. 05-218 amended Subsec. (c) by deleting former Subdiv. (10) re antique, rare or special interest motor vehicles and redesignating existing Subdivs. (11) and (12) as Subdivs. (10) and (11), effective July 1, 2005; P.A. 07-167 added Subsec. (c)(12) re composite vehicles meeting inspection requirements of Sec. 14-103a, effective July 1, 2007; P.A. 09-187 amended Subsec. (k)(1) to delete reference to annual inspection fee and increase time for reinspection without charge from 30 days to 60 days, effective July 1, 2009; P.A. 10-3 amended Subsec. (n) to increase fine for first violation from $35 to $50, effective April 14, 2010; P.A. 10-110 amended Subsec. (k)(1) to add references to reinspection period, effective June 5, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a), (b) and (c), effective July 1, 2011; P.A. 11-213 amended Subsec. (a) to extend time limit for compliance from 30 to 60 days, amended Subsec. (k)(1) to revise provisions re assessment of late fee against owner and waiver and to make late fee applicable to reinspection, and amended Subsec. (n) to prohibit sale of noncompliant vehicles by licensed dealer; P.A. 12-81 amended Subsec. (k)(1) to replace provision requiring commissioner to waive late fee if ownership of vehicle has been transferred subsequent to expiration date of assigned inspection or reinspection period and new owner has vehicle inspected within 30 days of registration with provision re if ownership of motor vehicle has been transferred, new owner shall have such motor vehicle inspected within 30 days of registration and, after expiration of such 30-day period, commissioner shall require payment of late fee.

See Secs. 22a-174, 22a-177 re Commissioner of Energy and Environmental Protection’s regulatory powers with respect to air pollution control.

Subsec. does not constitute an express or implicit waiver of sovereign immunity and does not grant commissioner the power to waive sovereign immunity. 293 C. 382.



Section 14-164d and 14-164e - Failure to pass emissions test during inspection system’s first year of operation. Maximum expenditure required to pass emission test.

Sections 14-164d and 14-164e are repealed.

(P.A. 78-335, S. 3, 4, 6; P.A. 79-238, S. 3, 4; P.A. 82-460, S. 10.)



Section 14-164f - Severable provisions.

The provisions of this chapter are severable. If any part of this chapter is declared invalid or unconstitutional, such declaration shall not affect the part which remains.

(P.A. 78-335, S. 5, 6.)



Section 14-164g - Review of inspection agreement by legislative committee.

Section 14-164g is repealed, effective October 1, 2002.

(P.A. 80-458, S. 3, 4; S.A. 02-12, S. 1.)



Section 14-164h - Report re operation of emissions inspection program.

The Commissioner of Motor Vehicles shall report to the joint standing committee of the General Assembly having cognizance of matters relating to the Department of Motor Vehicles, concerning the operation of the motor vehicle emissions inspection program, not later than the fifteenth business day of each month. The report shall include, but not be limited to, the following information: Compliance records, the number of vehicles passing and failing emissions inspections, the number of vehicles receiving waivers from compliance with emission standards, the number of vehicles inspected at each station, any information provided by the independent contractor to the Department of Motor Vehicles, enforcement proceedings employed against those who fail to comply with exhaust emission standards, and any problems concerning the operation of the program.

(P.A. 83-561, S. 1, 5; P.A. 11-80, S. 1; P.A. 13-205, S. 8.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-205 deleted former Subsec. (b) re Commissioner of Energy and Environmental Protection report on emissions reductions and air quality and made a conforming change, effective July 1, 2013.



Section 14-164i - Diesel-powered commercial motor vehicles emissions systems. Inspections. Regulations. Penalties. Definitions.

(a) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Motor Vehicles, shall review the technical information concerning testing techniques, standards and instructions for emission control features and equipment relative to diesel-powered commercial motor vehicles, including such information available from the United States Environmental Protection Agency and information regarding standards issued by the Society of Automotive Engineers and shall, not later than January 1, 1997, establish a standard of minimum exhaust emission for all diesel-powered commercial motor vehicles operated on the highways of this state. In establishing such standard, the commissioner shall also review standards in effect in other states and in regions subject to federal air quality requirements and shall endeavor to maintain consistency with such standards. The standard shall be reviewed by the commissioner periodically and may be revised as the commissioner deems appropriate. Not later than July 1, 1997, the Commissioner of Motor Vehicles, in consultation with the Commissioner of Energy and Environmental Protection, shall select a method or methods for testing the exhaust emissions of diesel-powered commercial motor vehicles.

(b) The Commissioner of Motor Vehicles shall provide for the conduct of emissions inspections of diesel-powered commercial motor vehicles operated on the highways of this state using the method or methods selected by the commissioner under subsection (a) of this section. Such inspections may be performed in conjunction with any safety or weight inspection at any official weighing area or other location designated by the commissioner. In lieu of any such inspection performed by the commissioner, the commissioner may accept the results of an inspection performed (1) by agreement with an owner or operator of a fleet of diesel-powered commercial motor vehicles licensed by the commissioner pursuant to subsection (h) of section 14-164c, or (2) by any licensed motor vehicle dealer or repairer authorized by the commissioner, pursuant to this section, to establish a diesel-powered commercial motor vehicle inspection station. The Commissioner of Motor Vehicles shall design a sticker to be affixed to the windshield of a diesel-powered commercial motor vehicle inspected in accordance with the provisions of this section, which shall bear the date of inspection.

(c) Any person, as defined in subsection (g) of this section, whose vehicle fails to pass an inspection under subsection (b) of this section shall have the vehicle repaired and, within forty-five consecutive calendar days, present proof of emissions-related repairs of such vehicle in such form as the commissioner shall require. The commissioner shall issue a two-year intrastate waiver from compliance with emissions standards to any such vehicle failing to meet such standards but complying with the minimum repair requirements. For purposes of this section, the minimum repair requirements for diesel-powered commercial motor vehicles shall be the expenditure of one thousand dollars towards emissions-related repairs of such vehicle. The Commissioner of Motor Vehicles shall suspend the commercial registration, issued pursuant to the provisions of this chapter, of any vehicle for which no proof of emissions-related repairs has been submitted within such forty-five-day period.

(d) When a diesel-powered commercial motor vehicle fails to submit to an emissions inspection requested in conjunction with any safety or weight inspection at any official weighing area or other location designated by the commissioner, or fails to comply with any provision of this section, the commissioner shall (1) suspend the registration privilege to operate the vehicle on the highways of the state, and (2) notify the jurisdiction in which the vehicle is registered and request said jurisdiction to suspend the registration of the vehicle.

(e) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(f) No diesel-powered commercial motor vehicle shall be operated on the highways of this state unless such vehicle complies with the provisions of this section and the regulations adopted by the commissioner. Any person who operates or permits the operation of any such vehicle in violation of the provisions of this section or the regulations adopted by the commissioner shall be fined not more than two hundred dollars for a first violation and not more than five hundred dollars for a second or subsequent violation committed within one year after a previous violation.

(g) For the purposes of this section, (1) “commercial motor vehicle” shall not be construed to include a school bus, and (2) “person” shall mean the person holding title to the vehicle or having legal right to register the same, including a purchaser under a conditional bill of sale and a lessee for a term of more than thirty days.

(P.A. 91-384; P.A. 93-341, S. 35, 38; P.A. 95-260, S. 20, 24; P.A. 96-167, S. 41; P.A. 97-236, S. 16, 27; P.A. 99-268, S. 21, 46; P.A. 00-169, S. 13, 14, 22; June Sp. Sess. P.A. 01-9, S. 45, 131; P.A. 06-196, S. 95; P.A. 08-150, S. 13; P.A. 11-80, S. 1.)

History: P.A. 93-341 amended Subsec. (a) to delete obsolete July 1, 1992, deadline for the commissioner’s review of technical information and obsolete provision re environmental protection commissioner’s report of his findings and recommendations, amended Subsec. (b) to change July 1, 1993, deadline for commencement of inspections to January 1, 1995, deleting language which limited the inspections to diesel-powered commercial vehicles required to be weighed pursuant to Sec. 14-267a and making the section applicable to any diesel-powered commercial vehicle registered in the state or having a base registration in the state pursuant to the provisions of Sec. 14-34a and adding new language regarding inspection stations, stickers and a fee, amended Subsec. (c) by deleting language regarding the commissioner’s option of notifying the jurisdiction in which a vehicle is registered regarding any failure to return a vehicle for reinspection, amended Subsec. (d) to require adoption of regulations by January 1, 1995, rather than July 1, 1993, deleted Subsec. (e) re reports to general assembly concerning commercial vehicle emission inspections program and submitted new language regarding a program for on-road tests of diesel-powered commercial vehicles not registered in this state, effective July 1, 1993; P.A. 95-260 amended Subsec. (b) to postpone commencement of emissions inspections from January 1, 1995, to October 1, 1996, effective July 1, 1995; P.A. 96-167 amended Subsec. (a) to require review of information available from U.S. Environmental Protection Agency and information re standards issued by Society of Automotive Engineers and to require Environmental Protection Commissioner, not later than January 1, 1997, to establish standard of minimum exhaust emission for all vehicles operated on the highways of this state, to review standards in effect in other states and maintain consistency with such standards and to review standard periodically and revise as he deems appropriate, to require that Commissioner of Motor Vehicles select a method for testing exhaust emissions of diesel-powered commercial motor vehicles by July 1, 1997, and to delete reference to vehicles “designated as a 1985 or later model”, amended Subsec. (b) to make a technical change, to substitute October 1, 1997, for October 1, 1996, to require Commissioner of Motor Vehicles to provide for commencement of inspections of vehicles operated on highways of this state using method selected by commissioner, to require inspections to be performed in conjunction with any safety or weight inspection at any official weighing area or other location designated by commissioner and to delete requirements that vehicles be registered in the state or have a base registration in state pursuant to Sec. 14-34a, that commissioner establish a schedule and fees for periodic inspection amended Subsec. (c) to delete definition of “person” for purposes of subsection and insert said definition in Subsec. (g), deleted former Subsec. (d) re regulations, inserting said provisions in Subsec. (e) and inserting in Subsec. (d) provisions of former Subsec. (e) eliminating authority of commissioner to establish a program for conducting on-road tests of vehicles not registered in this state and making technical changes, added Subsec. (f), prohibiting operation on highways of this state unless vehicle complies with provisions of this section and regulations and imposing penalties for operation in violation of said provisions or regulations and added Subsec. (g), defining “person” for purposes of section; P.A. 97-236 amended Subsec. (g) to divide the subsection into two subdivisions, inserting in Subdiv. (1) language providing that “commercial motor vehicle” shall not be construed to include a school bus, effective June 24, 1997; P.A. 99-268 amended Subsec. (b) by allowing the commissioner to accept results of inspections performed by an owner or operator of a fleet of diesel-powered commercial motor vehicles or an authorized dealer or repairer and requiring a windshield sticker with the date of the inspection, amended Subsec. (c) by requiring an owner of a vehicle which fails to pass an inspection under Subsec. (b) to have the vehicle repaired and to present proof of emissions-related repairs, by allowing the commissioner to issue a two-year intrastate waiver from compliance with emissions standards to a vehicle failing to meet such standards but complying with minimum repair requirements, by defining minimum repair requirements as the expenditure of $1,000 and by requiring the commissioner to suspend the registration of a vehicle for which proof of emission-related repairs is not submitted, amended Subsec. (d) by deleting provisions re use of independent contractor and repair and reinspection requirements and by requiring the commissioner to suspend registration privileges when a diesel-powered commercial motor vehicle fails to stop and submit to an emissions inspection performed with a safety or weight inspection, and amended Subsec. (f) by limiting the fine of $500 to apply only to a second or subsequent offense “committed within one year after a previous violation”, effective dates of both July 1, 1999, and October 1, 1999, are stated in the public act (Revisor’s note: It appears that since section 46, the effective date section, of P.A. 99-268 contains a specific reference to section 21 taking effect on July 1, 1999, that is the effective date of this section, notwithstanding the subsequent general reference to sections “15 to 30, inclusive” taking effect on October 1, 1999); P.A. 00-169 revised effective date of P.A. 99-268, S. 21 to July 1, 1999, amended Subsec. (c) to replace “the owner” with “any person, as defined in subsection (g) of section 14-164i” and amended Subsec. (g) by replacing “purchasers under conditional bills of sale” with “a purchaser under a conditional bill of sale and a lessee for a term of more than thirty days.”; June Sp. Sess. P.A. 01-9 changed reference in Subsec. (b) from “subsection (f)” to “subsection (h)” of Sec. 14-164c, effective July 1, 2001; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006; P.A. 08-150 amended Subsec. (b) to make a technical change, to require commissioner to provide for “conduct” of inspections rather than “commencement”, to provide that inspections “may” rather than “shall” be performed in conjunction with any safety or weight inspection, and to require sticker bearing date of inspection to be affixed to windshield of vehicle “inspected in accordance with the provisions of this section”, and amended Subsec. (d) to replace provision re diesel-powered commercial motor vehicle which fails to “stop and submit” to emissions inspection “performed” in conjunction with any safety or weight inspection with provision re such vehicle which fails to “submit” to emissions inspection “requested” in conjunction with any safety or weight inspection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 14-164j - Safety inspection account within Emissions Inspection Fund.

Section 14-164j is repealed, effective July 1, 1999.

(P.A. 91-355, S. 4; P.A. 94-189, S. 12; P.A. 99-287, S. 8, 9.)



Section 14-164k - Feasibility study re implementation of variable fee structure for inspection determined by mileage and extent of pollutants. Negotiated inspection agreement not to prevent implementation of variable fee structure.

(a) The Commissioner of Motor Vehicles, in conjunction with the Commissioner of Energy and Environmental Protection, shall conduct a study on the feasibility of implementing a variable fee structure for the emission inspection of a motor vehicle determined by the mileage and the extent of pollutants in the exhaust emissions of the vehicle. On or before February 1, 1993, the Commissioner of Motor Vehicles shall report his findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to transportation.

(b) The Commissioner of Motor Vehicles shall not enter into a negotiated inspection agreement or agreements to provide for the emission inspection of a motor vehicle which would prevent the implementation of a variable fee structure determined by the mileage and the extent of pollutants in the exhaust emissions of the vehicle.

(P.A. 92-156, S. 5, 7; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 14-164l - Agreement with nonprofit associations or organizations representing the interests of motor vehicle dealers or repairers.

Notwithstanding the provisions of chapters 50, 58, 59 and 60, the Commissioner of Motor Vehicles may enter into one or more agreements with one or more nonprofit associations or organizations representing the interests of motor vehicle dealers or repairers conducting business in this state for any one or more of the following purposes: (1) To facilitate the designation by the Commissioner of Motor Vehicles of licensed dealers and repairers qualified to conduct emissions inspections in accordance with subsection (f) of section 14-164c, (2) to establish and maintain necessary electronic data capture and reporting systems for all emissions inspection activities, (3) to assist in the provision of technical training, education and certification of inspectors and repair technicians, (4) to enhance communications with licensees who are authorized to conduct emissions inspections and with the owners of motor vehicles subject to inspection requirements, and (5) to provide such additional services or administrative assistance as may be requested by the commissioner. No such agreement shall require the state to purchase any asset or to assume any unfunded liability.

(June Sp. Sess. P.A. 01-9, S. 43, 131.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001.



Section 14-164m - Emissions Enterprise Fund.

Notwithstanding the provisions of section 13b-61, commencing on July 1, 2007, and on the first day of each October, January, April and July thereafter, the State Comptroller shall transfer from the Special Transportation Fund into the Emissions Enterprise Fund, one million six hundred twenty-five thousand dollars of the funds received by the state pursuant to the fees imposed under sections 14-49b and 14-164c. Notwithstanding the provisions of section 13b-61, on July 1, 2005, October 1, 2005, January 1, 2006, and April 1, 2006, the State Comptroller shall transfer from the Special Transportation Fund into the Emissions Enterprise Fund, four hundred thousand dollars of the funds received by the state pursuant to the fees imposed under sections 14-49b and 14-164c. Notwithstanding the provisions of section 13b-61, on July 1, 2006, October 1, 2006, January 1, 2007, and April 1, 2007, the State Comptroller shall transfer from the Special Transportation Fund into the Emissions Enterprise Fund, one million dollars of the funds received by the state pursuant to the fees imposed under sections 14-49b and 14-164c.

(June Sp. Sess. P.A. 01-9, S. 44, 131; June Sp. Sess. P.A. 05-3, S. 27.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; June Sp. Sess. P.A. 05-3 changed “July 1, 2002” to “July 1, 2007” and added provisions re transfer of $400,000 on July 1, 2005, October 1, 2005, January 1, 2006, and April 1, 2006, and re transfer of $1,000,000 on July 1, 2006, October 1, 2006, January 1, 2007, and April 1, 2007, effective July 1, 2005.



Section 14-164n - Emissions control devices. Definitions.

(a) As used in this section and sections 14-164o, 22a-21j and 22a-21k:

(1) “Closed crankcase filtration system” means a system that separates oil and other contaminants from the blow-by gases and routes the blow-by gases into a diesel engine’s intake system downstream of the air filter;

(2) “Emergency contingency vehicle” means a bus placed in an inactive contingency fleet for local emergencies, after the bus has reached the end of its normal minimum useful life;

(3) “Full-sized school bus” means a school bus, as defined in section 14-275, which is a Type I diesel school bus, including spare buses operated by or under contract to a school district, but not including emergency contingency vehicles or low usage vehicles;

(4) “Low usage vehicle” means a bus that operates for not more than one thousand miles per year;

(5) “Model year 2007 emission standards” means engine emission standards promulgated by the federal Environmental Protection Agency in 40 CFR Parts 69, 80 and 86;

(6) “Ultra-low sulfur diesel fuel” means diesel fuel used by an on-road engine that meets the requirements for sulfur content set forth in 40 CFR 80;

(7) “Verified emissions control device” means a device that has been verified by the federal Environmental Protection Agency or the California Air Resources Board to reduce particulate matter emissions by a given amount;

(8) “Level 1 device” means a verified emissions control device that achieves greater than or equal to twenty-five per cent, but less than fifty per cent, particulate matter reduction;

(9) “Level 2 device” means a verified emissions control device that achieves greater than or equal to fifty per cent, but less than eighty-five per cent, particulate matter reduction; and

(10) “Level 3 device” means a verified emissions control device that achieves greater than or equal to eighty-five per cent particulate matter reduction or a particulate matter emission standard of 0.01 grams per brake horsepower-hour.

(June Sp. Sess. P.A. 07-4, S. 16.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 14-164o - Emissions control devices required in school buses. Exception. Procurement contracts.

(a) Except as provided in subsection (b) of this section, not later than September 1, 2010, each full-sized school bus with an engine model year of 1994 or later transporting children in the state shall either: (1) Be equipped with a closed crankcase filtration system and either a level 1 device, level 2 device or level 3 device, or, if the bus has an engine model year of 2003 to 2006, inclusive, has not been retrofitted with a level 1 device or level 2 device prior to July 1, 2007, and is capable of operating normally with a level 3 device that can be installed along with a closed crankcase filtration system for five thousand dollars or less in accordance with a procurement contract developed pursuant to subsection (c) of this section, be equipped with a closed crankcase filtration system and a level 3 device, (2) be equipped with an engine certified by the federal Environmental Protection Agency to meet model year 2007 emission standards, or (3) use compressed natural gas or other alternative fuel certified by the federal Environmental Protection Agency or the California Air Resources Board to reduce particulate matter emissions by not less than eighty-five per cent compared to ultra-low sulfur diesel fuel.

(b) The provisions of subsection (a) of this section shall not apply if the procurement contracts developed pursuant to subsection (c) of this section fail to establish a price level for the purchase, installation and warranty of a closed crankcase filtration system, and either a level 1 device, level 2 device or level 3 device in each type of full-sized school bus that is equivalent to or less than the grant amount for such emissions control device specified in subsection (a) of section 22a-21j.

(c) The Commissioner of Administrative Services, in consultation with the Commissioner of Energy and Environmental Protection, shall develop procurement contracts, in accordance with chapter 58 for (1) level 1, level 2 and level 3 devices, and (2) closed crankcase filtration systems, including the installation and warranty of such devices and such systems. Said procurement contracts shall be made available to state agencies and political subdivisions of the state through the contracting portal section of the Department of Administrative Services’ Internet web site.

(June Sp. Sess. P.A. 07-4, S. 17; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.

See Secs. 22a-21j, 22a-21k re school bus emissions reduction program.






Chapter 246b - Motor Vehicle Event Data Recorders

Section 14-164aa - Event data recorders: Knowingly altering or deleting data, or destroying event data recorder after crash event prohibited, when.

(a) As used in this section: (1) “Event data recorder” means a device or function in a passenger motor vehicle that records the vehicle’s dynamic, time-series data during the time period just prior to a crash event, including, but not limited to, vehicle speed versus time data, or during a crash event, including, but not limited to, delta-V versus time data, intended for retrieval after the crash event; (2) “event data” does not include audio or video data; and (3) “lessee” means an individual who leases or rents a passenger motor vehicle for such individual’s personal use pursuant to a written agreement for a term of more than one year.

(b) (1) Except as provided in subsection (c) of this section, no person, except the registered owner of the motor vehicle that contains the event data recorder, or the registered owner’s representative, may retrieve, obtain or use data stored on or transmitted from the event data recorder unless:

(A) The individual who is the registered owner or lessee of the motor vehicle at the time the data is retrieved, obtained or used, or the individual’s representative, consents in writing;

(B) The data is retrieved or obtained by a peace officer, as defined in section 53a-3, pursuant to a search warrant issued by a judge of the Superior Court or a judge trial referee under the provisions of section 54-33a, or by any court of competent jurisdiction;

(C) The data is used for the purpose of improving motor vehicle safety, security or traffic management, including the purpose of medical research on physical reaction to motor vehicle accidents, provided the identity of the registered owner, lessee, operator or other occupant of the motor vehicle is not disclosed with respect to the data, except that the disclosure of a vehicle identification number with the last six numbers deleted for such purposes shall not constitute disclosure of the identity of the registered owner, lessee, operator or other occupant;

(D) The data is retrieved or obtained by a licensed new car dealer, as defined in section 14-51, a repairer, as defined in section 14-51, or the manufacturer, as defined in section 14-1, that manufactured the motor vehicle, and used for the purpose of diagnosing, servicing or repairing the motor vehicle; or

(E) The data is retrieved or obtained pursuant to a legally proper discovery request or order in a civil action.

(2) Any person who retrieves or obtains such data, except a peace officer who retrieves or obtains such data pursuant to subparagraph (B) of subdivision (1) of this subsection, shall not further disclose such data, except that such person may further disclose such data as provided in subparagraph (C) or (D) of subdivision (1) of this subsection if the identity of the registered owner, lessee, operator or other occupant is not disclosed.

(c) Data from an event data recorder may be retrieved, obtained and used by a subscription service provider pursuant to a subscription agreement if the subscription agreement discloses that the data may be stored and transmitted.

(d) No person may knowingly alter or delete data on an event data recorder, or knowingly destroy an event data recorder, after a crash event that resulted in a death or a serious physical injury, as defined in section 53a-3, within a reasonable amount of time sufficient for a peace officer to obtain a search warrant.

(P.A. 07-235, S. 1.)






Chapter 247 - Uniform Motor Vehicle Certificate of Title and Antitheft Act

Section 14-165 - *(See end of section for amended version of subdivision (7) and effective date.) Definitions.

Except when the context otherwise requires, as used in this chapter:

(1) “Dealer” means a person engaged in the business of buying, selling or exchanging vehicles who is licensed under the provisions of chapter 246;

(2) “Commissioner” means the Commissioner of Motor Vehicles;

(3) “Identification number” means the vehicle identification number of a motor vehicle, as defined in section 14-1;

(4) “Implement of husbandry” means a vehicle registered as a farm vehicle or a vehicle designated and adapted exclusively for agricultural, horticultural or livestock-raising operations or for lifting or carrying an implement of husbandry;

(5) “Lienholder” means a person holding a security interest in a vehicle;

(6) “Owner” means a person, other than a lienholder, having the property in or title to a vehicle. The term includes a person entitled to the use and possession of a vehicle subject to a security interest in another person, but excludes a lessee under a lease not intended as security;

*(7) “Security agreement” means a “security agreement” as defined in subdivision (78) of subsection (a) of section 42a-9-102;

(8) “Security interest” means a “security interest” as defined in subdivision (35) of subsection (b) of section 42a-1-201;

(9) “Special mobile equipment” means a vehicle not designed for the transportation of persons or property upon a highway and only incidentally operated or moved over a highway, including, but not limited to, ditch-digging apparatus, well-boring apparatus and road construction and maintenance machinery such as asphalt spreaders, bituminous mixers, bucket loaders, street sweepers, tractors other than truck tractors, ditchers, leveling graders, finishing machines, motor graders, road rollers, scarifiers, earth moving carry-alls and scrapers, power shovels and drag lines, and self-propelled cranes and earth moving equipment. The term does not include house trailers, dump trucks, truck-mounted transit mixers, cranes or shovels, or other vehicles designed for the transportation of persons or property to which machinery has been attached;

(10) “State” means a state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a province of the Dominion of Canada;

(11) “Vehicle” means a motor vehicle as defined by section 14-1;

(12) “Manufacturer’s or importer’s certificate of origin” means the original written instrument or document required to be executed and delivered by the manufacturer to the manufacturer’s agent or dealer, or a person purchasing direct from the manufacturer, certifying the origin of the vehicle;

(13) “Electronic title file” means the file maintained by the commissioner in an electronic media format for the purpose of recording and storage of the evidence of a lienholder’s security interest in a vehicle; and

(14) “Special mobile agriculture vehicle” means a vehicle with an operator and agriculture support materials, operated upon or across any public highway, incidentally, in conjunction with the commercial operation of agriculture support. Commercial operation of agriculture support is limited to those services provided by a commercial entity to the agriculture industry and shall be limited to the spreading or spraying of materials to promote the growth of crops.

(1957, P.A. 607, S. 1; 1961, P.A. 573, S. 1; P.A. 77-604, S. 45, 84; P.A. 84-429, S. 64; P.A. 94-189, S. 32, 34; P.A. 96-162, S. 2; P.A. 01-132, S. 163; P.A. 02-70, S. 3; P.A. 04-199, S. 12; 04-217, S. 26; P.A. 05-109, S. 47; P.A. 08-150, S. 26.)

*Note: On and after July 1, 2013, subdivision (7) of this section, as amended by section 27 of public act 11-108, is to read as follows:

“(7) “Security agreement” means a “security agreement” as defined in subdivision (74) of subsection (a) of section 42a-9-102.”

(1957, P.A. 607, S. 1; 1961, P.A. 573, S. 1; P.A. 77-604, S. 45, 84; P.A. 84-429, S. 64; P.A. 94-189, S. 32, 34; P.A. 96-162, S. 2; P.A. 01-132, S. 163; P.A. 02-70, S. 3; P.A. 04-199, S. 12; 04-217, S. 26; P.A. 05-109, S. 47; P.A. 08-150, S. 26; P.A. 11-108, S. 27.)

History: 1961 act redefined security agreement and security interest (Subsecs. (g), (h)) to conform to Uniform Commercial Code; P.A. 77-604 replaced reference to (h) of Sec. 42a-9-105(1) with reference to (l) of said section; P.A. 84-429 made technical changes for statutory consistency; P.A. 94-189 redefined “special mobile equipment” to include street sweepers, effective July 1, 1994; P.A. 96-162 applied provisions to Sec. 14-167a but specific reference not added since said Sec. already included in existing reference to “this chapter”; P.A. 01-132 replaced Sec. 42a-9-105(1)(l) with Sec. 42a-9-102(a)(78) as the statutory reference for the definition of “security agreement” and made technical changes, including a technical change for purposes of gender neutrality; P.A. 02-70 redesignated Subsecs. (a) to (l) as Subdivs. (1) to (12), amended Subdiv. (3) to redefine “identification number” as the vehicle identification number of a motor vehicle, as defined in Sec. 14-1, added Subdiv. (13) defining “electronic title file” and made technical changes throughout, effective July 1, 2002; P.A. 04-199, effective July 1, 2004, and P.A. 04-217, effective January 1, 2005, both amended Subdiv. (3) to eliminate reference to Sec. 14-1(a)(91); P.A. 05-109 amended Subdiv. (8) by replacing reference to Sec. 42a-1-201(37) with reference to Sec. 42a-1-201(b)(35); P.A. 08-150 added Subdiv. (14) defining “special mobile agriculture vehicle”, effective June 12, 2008; P.A. 11-108 amended Subdiv. (7) re definition of “security agreement” to replace reference to Sec. 42a-9-102(a)(78) with reference to Sec. 42a-9-102(a)(74), effective July 1, 2013.

Cited. 10 CA 22; 30 CA 263.

Cited. 41 CS 326.



Section 14-166 - Exempted vehicles.

(a) The acquisition of a certificate of title shall not be required and the issuance of a certificate of title by the Commissioner of Motor Vehicles shall not be required for the following: (1) A vehicle owned by the United States, unless it is registered in this state; (2) a vehicle owned by a manufacturer or dealer and held for sale, even though incidentally moved on the highway or used for purposes of testing or demonstration; or a vehicle used by a manufacturer solely for testing; (3) a vehicle owned by a nonresident of this state and not required by law to be registered in this state; (4) a vehicle regularly engaged in the interstate transportation of persons or property for which a currently effective certificate of title has been issued in another state; (5) a vehicle moved solely by animal power; (6) an implement of husbandry; (7) special mobile equipment; (8) a self-propelled wheel chair or invalid tricycle; (9) any trailer having a gross weight not in excess of three thousand pounds; (10) any vehicle for which a temporary registration has been issued pursuant to section 14-12 for the purpose of permitting a nonresident owner who purchases a vehicle in Connecticut to transport such vehicle to such owner’s home state; (11) a motor vehicle owned by the state or any town, city or borough within the state; (12) a motor vehicle registered temporarily for inspection purposes pursuant to section 14-12. The acquisition of a certificate of title for any vehicle manufactured prior to 1981 shall not be required. The commissioner, in his discretion, may issue such certificate of title for such a vehicle.

(b) Part III of this chapter does not apply to: (1) A vehicle moved solely by animal power; (2) an implement of husbandry; (3) special mobile equipment; (4) a self-propelled wheel chair or invalid tricycle; (5) any trailer having a gross weight not in excess of three thousand pounds.

(1957, P.A. 607, S. 2; 1963, P.A. 379; 1967, P.A. 86; 1971, P.A. 511; P.A. 73-102; 73-125; P.A. 75-258, S. 1, 2; P.A. 80-444, S. 1, 6; P.A. 98-182, S. 6, 22.)

History: 1963 act added Subdivs. (a)(9) and (b)(5); 1967 act deleted “homemade” with reference to trailers in Subsecs. (a)(9) and (b)(5); 1971 act added Subsec. (a)(10) re vehicles 10 or more years old; P.A. 73-102 added Subsec. (a)(11) re vehicles with temporary registration permitting nonresident to transport vehicle to home state; P.A. 73-125 added Subsec. (a)(12) re vehicles owned by state, town, city or borough; P.A. 75-258 added Subsec. (a)(13) re vehicle temporarily registered for inspection purposes; P.A. 80-444 replaced vehicle “ten or more years old” with vehicle “manufactured prior to 1970” in Subsec. (a)(10); P.A. 98-182 amended Subsec. (a) by replacing the provision that “no certificate of title need be obtained for” with a provision stating that the acquisition of a certificate of title shall not be required and the issuance of a certificate of title by the commission shall not be required, by deleting former Subdiv. (10) exclusion for “vehicles, manufactured prior to 1970, excluding commercial tractors and including, but not limited to, commercial vehicles having a gross weight not in excess of eighteen thousand pounds” and renumbering remaining Subdivs. and by adding provision allowing the commissioner to issue a certificate of title to a vehicle manufactured prior to 1981 at his discretion, effective July 1, 1998.



Section 14-167 - Certain liens and security interests not affected.

This chapter does not apply to or affect: (1) A lien given by statute or rule of law to a supplier of services or materials for the vehicle; (2) a lien given by statute to the United States, this state or any political subdivision of this state; (3) a security interest in a vehicle created by a manufacturer or dealer who holds the vehicle for sale, but a buyer in ordinary course of business, as defined in subdivision (9) of subsection (b) of section 42a-1-201, takes free of the security interest, as stated in section 42a-9-320; or (4) a security interest in a vehicle that is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling vehicles, as provided in subsection (d) of section 42a-9-311.

(1957, P.A. 607, S. 3; 1961, P.A. 573, S. 2; P.A. 01-132, S. 164; P.A. 03-62, S. 18; P.A. 05-109, S. 48.)

History: 1961 act defined buyer in the ordinary course of business and security interest in conformity with Uniform Commercial Code; P.A. 01-132 made a technical change in a statutory reference and replaced reference to Sec. 42a-9-307(1) with Sec. 42a-9-320; P.A. 03-62 replaced alphabetic Subdiv. indicators with numeric Subdiv. indicators and added Subdiv. (4) re a security interest in a vehicle that is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling vehicles as provided in Sec. 42a-9-311(d); P.A. 05-109 amended Subdiv. (3) by making a technical change and adding reference to “subsection (b)” of Sec. 42a-1-201.



Section 14-167a - Vehicle lease with terminal rental adjustment clause; not sale or security interest.

Notwithstanding any provision of the general statutes, in the case of motor vehicles or trailers, a transaction does not create a sale or security interest merely because it provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer.

(P.A. 96-162, S. 1.)



Section 14-168 - Certificate of origin.

When a new vehicle is delivered in this state by the manufacturer to his agent or his franchised dealer, the manufacturer shall execute and deliver to his agent or his franchised dealer a certificate of origin in the form prescribed by the commissioner, and no person shall bring into this state any new vehicle unless he has in his possession the certificate of origin as prescribed by the commissioner. The certificate of origin shall be printed on such safety paper as the commissioner shall prescribe and shall contain the year of manufacture or the model year, the manufacturer’s vehicle identification number of the motor vehicle, the name of the manufacturer, number of cylinders, a general description of the body, if any, and the type of model. When a new vehicle is sold in this state, the manufacturer, his agent or his franchised dealer shall execute and deliver to the purchaser, in case of an absolute sale, assignment of the certificate of origin or, if other than absolute sale, assignment of the certificate of origin subject to contract, signed or executed by the manufacturer, his agent or his dealer, with the genuine names and business or residence addresses of both stated thereon, and certified to have been executed with full knowledge of the contents and with the consent of both purchaser and seller.

(1957, P.A. 607, S. 4; 1967, P.A. 292; P.A. 83-204.)

History: 1967 act required certificate of origin to contain year of manufacture or model year; P.A. 83-204 required that the certificate of origin be printed on safety paper.



Section 14-168a - Sale of assembled wreckers or other motor vehicles by used car dealers.

(a) Notwithstanding the provisions of any section of the general statutes, a used car dealer licensed in accordance with the provisions of section 14-52 who enters into a contract with a manufacturer of equipment or parts used in the assembly of a wrecker, including a flatbed wrecker, as defined in section 14-1, or used in the assembly of a special purpose body to a cab and chassis, including a body for a refuse compactor, transit mixer, dump truck, tank truck or other vehicle designed for the transportation of bulk materials or to which machinery is attached, and who purchases from a new car dealer licensed in accordance with the provisions of section 14-52 any new chassis, cab or other portion of an incomplete motor vehicle for such purpose, may sell or offer for sale such wrecker or other motor vehicle as a new motor vehicle provided all parts of any such wrecker or other motor vehicle are new.

(b) Nothing in this section shall be construed to allow any such used car dealer to act as a licensed manufacturer of a motor vehicle.

(P.A. 85-322; P.A. 99-268, S. 30; P.A. 00-169, S. 22; P.A. 04-199, S. 13; 04-217, S. 27.)

History: P.A. 99-268 amended Subsec. (a) by expanding the list of vehicles a used car dealer may sell as new motor vehicles; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 04-199, effective July 1, 2004, and P.A. 04-217, effective January 1, 2005, both amended Subsec. (a) to eliminate reference to Sec. 14-1(65).



Section 14-169 - When certificate required.

(a) Except as provided in section 14-166, the provisions of this chapter shall apply to all motor vehicles at the time of initial registration or when a change of registration is required under the provisions of section 14-16 by reason of a sale for consideration.

(b) The commissioner shall not require an application for a certificate of title upon the renewal of the registration of a vehicle.

(c) The commissioner shall note on the face of the registration of each vehicle for which a certificate of title has been issued a statement to that effect.

(1957, P.A. 607, S. 5; P.A. 99-268, S. 11; P.A. 00-169, S. 22.)

History: P.A. 99-268 amended Subsec. (a) to provide that provisions of this chapter shall apply to motor vehicles at the time of initial registration in addition to when a change of registration is required; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-170 - Implement of husbandry or special mobile equipment.

The owner of an implement of husbandry or special mobile equipment may apply for and obtain a certificate of title on it. All of the provisions of this part are applicable to a certificate of title so issued, except that a person who receives a transfer of an interest in the vehicle without knowledge of the certificate of title is not prejudiced by reason of the existence of the certificate, and the perfection of a security interest under this chapter is not effective until the lienholder has complied with the provisions of applicable law which otherwise relate to the perfection of security interests in personal property.

(1957, P.A. 607, S. 6.)



Section 14-171 - Application for certificate.

(a) The application for a certificate of title of a vehicle in this state shall be made by the owner on a form the commissioner prescribes and shall contain: (1) The name, residence and mail address of the owner; (2) a description of the vehicle including, so far as the following data exists, its make, model, identification number, type of body, the number of cylinders and whether new or used; (3) the mileage reading at the time of application; (4) the date of purchase by the applicant, the name and address of the person from whom the vehicle was acquired and the names and addresses of any lienholders in the order of their priority and the dates of their security agreements and, if a new vehicle, the application shall be accompanied by a manufacturer’s or importer’s certificate of origin; and (5) any further information the commissioner reasonably requires to identify the vehicle and to enable the commissioner to determine whether the owner is entitled to a certificate of title and the existence or nonexistence of security interests in the vehicle. Such application shall be accompanied by the most recent Connecticut certificate of title for such vehicle, if any, unless the owner submits a statement on a form prescribed by the commissioner, that the title is lost or destroyed or, despite reasonable efforts cannot be located or obtained from the person or firm last known to have possession of such certificate or title.

(b) If the application refers to a vehicle purchased from a dealer, it shall contain the name and address of any lienholder holding a security interest created or reserved at the time of the sale and the date of such security agreement and be signed by the dealer as well as the owner, and the dealer shall promptly mail or deliver the application to the commissioner.

(c) If the application refers to a vehicle last previously registered in another state or country, or by an Indian tribe recognized by the United States Bureau of Indian Affairs, the application shall contain or be accompanied by: (1) Any certificate of title issued by such other state, country or Indian tribe; (2) any other information and documents the commissioner reasonably requires to establish the ownership of the vehicle and the existence or nonexistence of security interests in it; and (3) evidence that the manufacturer’s identification number of the vehicle was verified, by a means acceptable to the commissioner, or inspected by a licensed dealer in accordance with subsection (d) of section 14-99h.

(1957, P.A. 607, S. 7; 1967, P.A. 92; P.A. 86-114, S. 3; P.A. 00-169, S. 16; P.A. 02-70, S. 53; P.A. 04-199, S. 3, 38; P.A. 08-150, S. 14.)

History: 1967 act made provisions of Subsec. (a) applicable to any certificate of title rather than the first and required that application be accompanied by most recent Connecticut certificate of title; P.A. 86-114 added requirement that mileage reading be shown on application; P.A. 00-169 amended Subsec. (a) to allow an owner to submit a statement that the title is lost, destroyed or, despite best efforts, cannot be located or obtained, in lieu of the title, amended Subsec. (c) by replacing the provision requiring a certificate that the identification number of the vehicle has been inspected and found to conform to the description given in the application or any other proof of identity of the vehicle the commissioner reasonably requires with a provision requiring evidence that such number was inspected at the time of registration, or by a licensed dealer in accordance with Sec. 14-99h(c) and made technical changes for the purpose of gender neutrality; P.A. 02-70 amended Subsec. (b) to make a technical change for purposes of gender neutrality, effective July 1, 2002; P.A. 04-199 amended Subsec. (c) to replace requirement that application for certificate of title for vehicle previously registered in another state or country contain evidence that manufacturer’s identification number had been inspected at time of registration with requirement that such number be verified by means acceptable to commissioner and to change reference to Sec. 14-99h(c) to Sec. 14-99h(d), effective July 1, 2004; P.A. 08-150 amended Subsec. (c) to include vehicle previously registered “by an Indian tribe recognized by the United States Bureau of Indian Affairs” and add reference to “Indian tribe”.



Section 14-172 - Check of identification number. Participation in National Motor Vehicle Title Information System.

(a) The commissioner, upon receiving application for a first certificate of title, shall check the identification number of the vehicle shown in the application against the records of vehicles required to be maintained by section 14-173 and against the record of stolen and converted vehicles required to be maintained by section 14-197.

(b) The commissioner may participate in the National Motor Vehicle Title Information System, established in accordance with the provisions of Sections 30501 to 30503, inclusive, Title 49, United States Code, and may rely on the information contained in such system as prima facie evidence of the facts upon which the commissioner grants or denies such application for a certificate of title that may be issued, in accordance with the provisions of section 14-174.

(1957, P.A. 607, S. 8; P.A. 02-70, S. 4.)

History: P.A. 02-70 designated existing provisions as Subsec. (a) and added Subsec. (b) allowing commissioner to participate in the National Motor Vehicle Title Information System and rely on information contained in such system as prima facie evidence of the facts upon which the commissioner grants or denies an application for a title certificate, effective July 1, 2002.



Section 14-173 - Issuance of certificate. Records.

(a) The commissioner shall file each application received and, when satisfied as to its genuineness and regularity and that the applicant is entitled to the issuance of a certificate of title, shall issue a certificate of title of the vehicle. Notwithstanding any other provisions of this chapter, the commissioner may accept, in lieu of an outstanding certificate of title, evidence of vehicle ownership acceptable to him. The certificate of title issued may contain the legend “This vehicle may be subject to an undisclosed lien.”

(b) The commissioner shall maintain at his central office a record of all certificates of title issued by him: (1) Under a distinctive title number assigned to the vehicle; (2) under the identification number of the vehicle; (3) alphabetically, under the name of the owner; and, in the discretion of the commissioner, by any other method he determines.

(c) Records pertaining to certificates of title over four years old may be destroyed in the discretion of the commissioner.

(1957, P.A. 607, S. 9; 1969, P.A. 261.)

History: 1969 act allowed evidence of ownership other than title and stated that title may contain legend re undisclosed lien in Subsec. (a) and added Subsec. (c) re destruction of records.



Section 14-174 - Information in certificate. Prima facie evidence.

(a) Each certificate of title issued by the commissioner shall contain: (1) The date issued; (2) the name and address of the owner; (3) the names and addresses of any lienholders, in the order of priority as shown on the application or, if the application is based on a certificate of title, as shown on the certificate; (4) the title number assigned to the vehicle; (5) a description of the vehicle including, so far as the following data exists, its make, model, identification number, type of body, number of cylinders, whether new or used, and, if a new vehicle, the date of the first sale of the vehicle for use; (6) the mileage reading as shown on the application; and (7) any other data the commissioner prescribes.

(b) Unless a bond is filed as provided in subdivision (b) of section 14-176, a distinctive certificate of title shall be issued for a vehicle last previously registered in another state or country the laws of which do not require that lienholders be named on a certificate of title to perfect their security interests. The certificate shall contain the legend “This vehicle may be subject to an undisclosed lien” and may contain any other information the commissioner prescribes. If no notice of a security interest in the vehicle is received by the commissioner within four months from the issuance of the distinctive certificate of title, the commissioner shall, upon application and surrender of the distinctive certificate, issue a certificate of title in ordinary form.

(c) The certificate of title shall contain forms for assignment and warranty of title by the owner and for assignment and warranty of title by a dealer, and may contain forms for applications for a certificate of title by a transferee, the naming of a lienholder and the assignment or release of the security interest of a lienholder.

(d) A certificate of title issued by the commissioner is prima facie evidence of the facts appearing on it. In any criminal proceeding, a certified copy of a certificate of title shall be prima facie evidence as to the ownership of a motor vehicle.

(e) A certificate of title for a vehicle is not subject to garnishment, attachment, execution or other judicial process, but this subsection does not prevent a lawful levy upon the vehicle.

(f) The commissioner shall place a legend on any new or replacement certificate of title in accordance with the requirements of section 14-16c, 14-172, 14-178, 14-179 or 42-179. The commissioner shall place a legend on any new or replacement certificate of title that the commissioner issues concerning the mileage on a motor vehicle in accordance with the requirements of the Federal Odometer Act, Sections 32701 to 32711, inclusive, Title 49, United States Code, and any federal regulation adopted under the authority of said act. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to provide for the placement of additional legends on any certificate of title, concerning the condition of any motor vehicle or the status of the title to any motor vehicle, including legends to indicate that a motor vehicle has been rebuilt or damaged by flood, or that a bond has been posted to obtain the title, as provided in section 14-176. Such regulations, as may be adopted by the commissioner, shall provide for an opportunity for a hearing, in accordance with the provisions of chapter 54 and section 14-194, for any person aggrieved by any action, omission or decision of the commissioner made pursuant to this subsection.

(1957, P.A. 607, S. 10; P.A. 82-460, S. 8; P.A. 86-114, S. 4; P.A. 02-70, S. 5; P.A. 12-81, S. 15.)

History: P.A. 82-460 amended Subsec. (d) by making a certificate of title prima facie evidence of the ownership of a vehicle in any criminal proceeding; P.A. 86-114 added requirement that mileage reading as shown on application be shown on certificate of title; P.A. 02-70 amended Subsec. (b) to make a technical change for purposes of gender neutrality and added Subsec. (f) requiring commissioner to place legends on any new or duplicate certificate of title, authorizing commissioner to adopt regulations for the placement of additional legends on any certificate of title and providing for an opportunity for a hearing for any person aggrieved by any action, omission or decision of the commissioner made pursuant to subsection, effective July 1, 2002; P.A. 12-81 amended Subsec. (f) to substitute “replacement” for “duplicate” re certificate of title, effective January 1, 2013.

Subsec. (d):

Purpose of Subsec. is part of legislature’s effort to combat trafficking of stolen automobiles, not to protect used automobile dealers from possibility that they will unwittingly sell a salvaged vehicle. 87 CA 687.



Section 14-175 - Presentation or mailing of certificate. Maintenance of electronic title record and title file.

(a) Except as provided in subsection (b) of this section, the certificate of title may be presented or mailed to the first lienholder named in it or, if none, to the owner. In lieu of the presentation or mailing of the title, the commissioner may maintain a title record in electronic form, and may issue a title upon request of a lienholder or the owner.

(b) The commissioner may maintain an electronic title file for the recording and storage of the evidence of any lienholder’s security interest. When the first lienholder’s security interest is satisfied and released, the commissioner may present or mail the certificate of title to the owner, unless another security interest has been recorded by the commissioner. In lieu of the presentation or mailing of the title, the commissioner may maintain a title record in electronic form, and may issue a title upon request of the owner.

(1957, P.A. 607, S. 11; P.A. 94-189, S. 28, 34; P.A. 02-70, S. 6; P.A. 12-81, S. 16.)

History: P.A. 94-189 amended section by providing that the certificate could be “presented” as well as mailed, effective July 1, 1994; P.A. 02-70 designated existing provision as Subsec. (a), adding an exception therein, and added Subsec. (b) authorizing commissioner to maintain an electronic title file for recording and storage of evidence of any lienholder’s security interest and requiring commissioner to present or mail title certificate to owner when first lienholder’s security interest is satisfied and released, effective July 1, 2002; P.A. 12-81 amended Subsec. (a) to permit, rather than require, presentation or mailing of title certificate and add provision authorizing commissioner in lieu of such presentation or mailing to maintain title record in electronic form and issue title upon request of lienholder or owner and amended Subsec. (b) to permit, rather than require, presentation or mailing of title certificate and add provision authorizing commissioner in lieu of such presentation or mailing to maintain title record in electronic form and issue title upon request of owner, effective July 1, 2012.



Section 14-176 - Withholding of certificate. Bond requirement.

If the commissioner is not satisfied as to the ownership of the vehicle or that there are no undisclosed security interests in it, the commissioner may register the vehicle but shall either: (1) Withhold issuance of a certificate of title until the applicant presents documents reasonably sufficient to satisfy the commissioner as to the applicant’s ownership of the vehicle and that there are no undisclosed security interests in it; or (2) as a condition of issuing a certificate of title, require the applicant to file with the commissioner a bond in the form prescribed by the commissioner and executed by the applicant, and either accompanied by the deposit of cash with the commissioner or also executed by a person authorized to conduct a surety business in this state. The bond shall be in an amount equal to twice the value of the vehicle as determined by the commissioner and conditioned to indemnify any prior owner and lienholder and any subsequent purchaser of the vehicle or person acquiring any security interest in it, and their respective successors in interest, against any expense, loss or damage, including reasonable attorney’s fees, by reason of the issuance of the certificate of title of the vehicle or on account of any defect in or undisclosed security interest upon the right, title and interest of the applicant in and to the vehicle. Any such interested person has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond, and any deposit accompanying it, shall be returned at the end of five years or prior thereto if the vehicle is no longer registered in this state and the currently valid certificate of title is surrendered to the commissioner, unless the commissioner has been notified of the pendency of an action to recover on the bond.

(1957, P.A. 607, S. 12; P.A. 02-70, S. 7.)

History: P.A. 02-70 made technical changes, increased the bond amount to twice the value of the vehicle, in lieu of one and one-half times such value, and required that the bond and any deposit accompanying it be returned at end of five years, in lieu of three years, effective July 1, 2002.



Section 14-177 - Refusal of certificate.

The commissioner shall refuse issuance of a certificate of title if any required fee is not paid or if he has reasonable grounds to believe that: (a) The applicant is not the owner of the vehicle; (b) the application contains a false or fraudulent statement; or (c) the applicant fails to furnish required information or documents or any additional information the commissioner reasonably requires.

(1957, P.A. 607, S. 13.)



Section 14-178 - Replacement certificate.

(a) If a certificate of title is lost, stolen, mutilated or destroyed or becomes illegible, the first lienholder or, if none, the owner or legal representative of the owner named in the certificate, as shown by the records of the commissioner, shall promptly make application for and may obtain a replacement upon furnishing information, including personal identification acceptable and satisfactory to the commissioner. The replacement certificate of title shall contain the legend “This is a replacement certificate and may be subject to the rights of a person under the original certificate.” Except as provided in subsection (b) of section 14-175, the commissioner shall present or mail the replacement certificate to the first lienholder named in the replacement certificate or, if none, to the owner.

(b) The commissioner shall not issue a new certificate of title to a transferee upon application made on a replacement until fifteen days after receipt of the application.

(c) A person recovering an original certificate of title for which a replacement has been issued shall promptly surrender the original certificate to the commissioner.

(1957, P.A. 607, S. 14; P.A. 94-189, S. 29, 34; P.A. 02-70, S. 8; P.A. 12-81, S. 17.)

History: P.A. 94-189 amended Subsec. (a) by providing that the duplicate certificate, in addition to being mailed, could be “presented” to the first lienholder or owner, effective July 1, 1994; P.A. 02-70 amended Subsec. (a) to provide that information shall include personal identification acceptable to the commissioner, to add “Except as provided in subsection (b) of section 14-175, the commissioner” and to make technical changes, effective July 1, 2002; P.A. 12-81 substituted “replacement” for “duplicate”, effective January 1, 2013.



Section 14-179 - Transfer of interest in vehicle.

(a) If an owner transfers his interest in a vehicle, other than by the creation of a security interest, he shall, at the time of delivery of the vehicle, execute an assignment and warranty of title to the transferee, showing the name and address of the transferee, in the space provided therefor on the certificate or as the commissioner prescribes, and cause the certificate and assignment to be mailed or delivered to the transferee or to the commissioner, provided no person, firm, corporation or business shall transfer any salvaged motor vehicle or any part of such vehicle unless such transferor has possession of the certificate of title or salvage vehicle certificate at the time of such transfer. The top of the certificate shall contain the following words in block letters, “NO SELLER SHALL ASSIGN TITLE OF A VEHICLE WITHOUT INSERTING THE BUYER’S NAME AND ADDRESS ON THE ASSIGNMENT AND WARRANTY OF TITLE.”

(b) Upon request of the owner or transferee, a lienholder in possession of the certificate of title shall, unless the transfer was a breach of his security agreement, either deliver the certificate to the transferee for delivery to the commissioner or, upon receipt from the transferee of the owner’s assignment, the transferee’s application for a new certificate and the required fee, mail or deliver them to the commissioner. The delivery of the certificate does not affect the rights of the lienholder under his security agreement.

(c) If a security interest is reserved or created at the time of the transfer, the certificate of title shall be retained by or delivered to the person who becomes the lienholder, and the parties shall comply with the provisions of section 14-186.

(d) Except as provided in section 14-180 and as between the parties, a transfer by an owner is not effective until the provisions of this section and section 14-182 have been complied with; however, an owner who has delivered possession of the vehicle of the transferee and has complied with the provisions of this section and section 14-182 requiring action by him is not liable as owner for any damages thereafter resulting from operation of the vehicle.

(e) If a certificate of title issued by the commissioner identifies two or more persons as joint owners of a motor vehicle, any such person may, unless otherwise precluded by law, effect a transfer of ownership of the motor vehicle to such person individually, or to any other person or persons, in the manner provided by subsection (a) of this section. The commissioner may presume that a person is a joint owner empowered to transfer ownership of such motor vehicle if the person’s name appears on the certificates of title and registration.

(1957, P.A. 607, S. 15; P.A. 80-444, S. 3, 6; 80-457, S. 1; P.A. 05-218, S. 12.)

History: P.A. 80-444 prohibited transfer of salvaged vehicle or parts without title or salvage vehicle certificate in Subsec. (a); P.A. 80-457 required assignment and warranty of title to contain name and address of transferee in Subsec. (a) and added requirement re statement at top of certificate; P.A. 05-218 added new Subsec. (e) re title as joint owners of motor vehicle, transfer of ownership and presumption of commissioner, effective July 1, 2005.



Section 14-179a - Assignment and warranty of title. Buyer’s name and address not required. When.

Notwithstanding the provisions of section 14-179, an assignment and warranty of title may be sent to an insurance company without bearing the buyer’s name and address if it is being sent to the insurance company pursuant to an insurance policy issued under the provisions of part II of chapter 700.

(P.A. 93-272, S. 5.)



Section 14-180 - Resale by a dealer.

If a dealer buys a vehicle and holds it for resale and procures the certificate of title from the owner or the lienholder or submits a statement on a form prescribed by the commissioner in accordance with subsection (a) of section 14-171, the dealer need not send the certificate to the commissioner but, upon transferring the vehicle to another person other than by the creation of a security interest, shall promptly execute the assignment and warranty of title by a dealer, showing the names and addresses of the transferee and of any lienholder holding a security interest created or reserved at the time of the resale and the date of such lienholder’s security agreement, in the spaces provided therefor on the certificate or as the commissioner prescribes, and mail or deliver the certificate or statement to the commissioner with the transferee’s application for a new certificate.

(1957, P.A. 607, S. 16; P.A. 00-169, S. 17.)

History: P.A. 00-169 deleted the requirement that a dealer send the commissioner a certificate of title within ten days after delivery to him of a vehicle if such dealer buys and holds the vehicle for resale, added a provision that a dealer need not send the certificate to the commissioner if such dealer submits a statement on a form prescribed by the commissioner in accordance with Sec. 14-171(a), and made technical changes for the purposes of gender neutrality.



Section 14-181 - Involuntary transfers.

(a) If the interest of an owner in a vehicle passes to another other than by voluntary transfer, the transferee shall, except as provided in subsection (b) of this section, promptly mail or deliver to the commissioner the last certificate of title, if available, proof of the transfer, and his application for a new certificate in the form the commissioner prescribes.

(b) If the interest of the owner is terminated or the vehicle is sold under a security agreement by a lienholder named in the certificate of title, the transferee shall promptly mail or deliver to the commissioner the last certificate of title, his application for a new certificate in the form the commissioner prescribes, and an affidavit made by or on behalf of the lienholder that the vehicle was repossessed and that the interest of the owner was lawfully terminated or sold pursuant to the terms of the security agreement. If the lienholder succeeds to the interest of the owner and holds the vehicle for resale, he need not secure a new certificate of title but, upon transfer to another person, shall promptly mail or deliver to the transferee or to the commissioner the certificate, affidavit and other documents required to be sent to the commissioner by the transferee.

(c) A person holding a certificate of title whose interest in the vehicle has been extinguished or transferred other than by voluntary transfer shall mail or deliver the certificate to the commissioner upon request of the commissioner. The delivery of the certificate pursuant to the request of the commissioner does not affect the rights of the person surrendering the certificate, and the action of the commissioner issuing a new certificate of title as provided herein is not conclusive upon the rights of an owner or lienholder named in the old certificate.

(1957, P.A. 607, S. 17; June 12 Sp. Sess. P.A. 12-2, S. 59.)

History: June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a).



Section 14-182 - Fee to accompany applications.

(a) An application for a certificate of title shall be accompanied by the required fee when mailed or delivered to the commissioner.

(b) An application for the naming of a lienholder or his assignee on a certificate of title shall be accompanied by the required fee when mailed or delivered to the commissioner.

(1957, P.A. 607, S. 18.)



Section 14-183 - Issuance of new certificate.

(a) The commissioner, upon receipt of a properly assigned certificate of title, with an application for a new certificate of title, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner and, except as provided in subsection (b) of section 14-175, present or mail the new certificate of title to the first lienholder named in the new certificate of title or, if none, to the owner.

(b) The commissioner, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, with proof of the transfer, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner. If the outstanding certificate of title is not delivered to him, the commissioner shall make demand therefor from the holder thereof.

(c) The commissioner shall file and retain for five years every surrendered certificate of title, the file to be maintained so as to permit the tracing of title of the vehicle designated therein.

(1957, P.A. 607, S. 19; P.A. 94-189, S. 30, 34; P.A. 02-70, S. 9.)

History: P.A. 94-189 amended Subsec. (a) by providing that in addition to being mailed, the certificate could be presented to the first lienholder or owner, effective July 1, 1994; P.A. 02-70 amended Subsec. (a) to require commissioner to present or mail new certificate of title, except as provided in Sec. 14-175(b), and to make technical changes, effective July 1, 2002.

Cited. 38 CS 712.



Section 14-184 - Scrapping, dismantling or destruction of vehicle.

Any person who scraps, dismantles or destroys a vehicle or who purchases a vehicle as scrap or to be dismantled or destroyed shall, if the vehicle’s certificate of title is in such person’s possession, mail or deliver it to the commissioner for cancellation. A certificate of title of the vehicle shall not again be issued.

(1957, P.A. 607, S. 20; P.A. 80-292, S. 6.)

History: P.A. 80-292 replaced “owner” with “person” and required mailing or delivery of title to commissioner “if” it is in his possession, allowing for possibility that it may not be in his possession, previously no such concession was made.



Section 14-185 - Perfecting of security interest.

(a) Unless excepted by section 14-167, a security interest in a vehicle of a type for which a certificate of title is required is perfected by the delivery to the commissioner of the existing certificate of title, if any, an application for a certificate of title containing the name and address of the lienholder and the date of the security agreement and the required fee. It is perfected as of the time when it attached if such delivery is completed within twenty days thereafter, and without regard to the limitations expressed in section 42a-9-317; otherwise it is perfected as of the time of such delivery.

(b) An unperfected security interest is subordinate to the rights of the persons described in sections 42a-9-317 and 42a-9-323.

(c) The rules of priority stated in sections 42a-9-322 to 42a-9-324, inclusive, and the other sections therein referred to, shall, to the extent appropriate, apply to conflicting security interests in a vehicle of a type for which a certificate of title is required. A security interest perfected under this section is a security interest perfected otherwise than by filing for the purposes of sections 42a-9-322 to 42a-9-324, inclusive.

(d) If a vehicle is subject to a security interest when brought into this state, section 42a-9-316, states the rules which apply to determine the validity and perfection of the security interest in this state.

(1957, P.A. 607, S. 21; 1961, P.A. 573, S. 3; February, 1965, P.A. 335; P.A. 77-604, S. 46, 84; P.A. 01-132, S. 165; P.A. 02-70, S. 10.)

History: 1961 act redrafted section to conform with Uniform Commercial Code; 1965 act changed time of perfection from time of its creation and increased time limitation in delivery proviso from ten days in Subsec. (a); P.A. 77-604 replaced reference to Subsecs. (2), (3) and (4) of Sec. 42a-9-103 with reference to Subsecs. (1), (2) and (3) of Sec. 42a-9-103a in Subsec. (d); P.A. 01-132 amended Subsec. (a) to replace reference to Sec. 42a-9-301(2) with Sec. 42a-9-317 and make a technical change for purposes of gender neutrality, amended Subsec. (b) to replace reference to Sec. 42a-9-301 with Secs. 42a-9-317 and 42a-9-323, amended Subsec. (c) to replace references to Sec. 42a-9-312 with Secs. 42a-9-322 to 42a-9-324, inclusive, and amended Subsec. (d) to replace reference to Subsecs. (1), (2) and (3) of Sec. 42a-9-103a with Sec. 42a-9-316; P.A. 02-70 amended Subsec. (c) to eliminate references to a “previously registered vehicle”, as defined in Sec. 14-201 and a security interest perfected under Sec. 14-201, effective July 1, 2002.

Makes automobiles subject to Sec. 42a-9-103(2), (3) and (4). 6 Conn. Cir. Ct. 502.



Section 14-186 - Duties on creation of security interest.

If an owner creates a security interest in a vehicle:

(a) The owner shall immediately execute the application, in the space provided therefor on the certificate of title or on a separate form the commissioner prescribes, to name the lienholder on the certificate, showing the name and address of the lienholder and the date of his security agreement, and cause the certificate, the application and the required fee to be delivered to the lienholder.

(b) The lienholder shall immediately cause the certificate, the application and the required fee to be mailed or delivered to the commissioner.

(c) Upon request of the owner or subordinate lienholder, a lienholder in possession of the certificate of title shall either mail or deliver the certificate to the subordinate lienholder for delivery to the commissioner or, upon receipt from the subordinate lienholder of the owner’s application and the required fee, mail or deliver them to the commissioner with the certificate. The delivery of the certificate does not affect the rights of the first lienholder under his security agreement.

(d) Upon receipt of the certificate of title, the application and the required fee, the commissioner shall either endorse the certificate or issue a new certificate containing the name and address of the new lienholder, and, except as provided in subsection (b) of section 14-175, mail the certificate to the first lienholder named in it.

(1957, P.A. 607, S. 22; P.A. 02-70, S. 11; P.A. 03-278, S. 46.)

History: P.A. 02-70 amended Subsec. (d) to add an exception from the requirement of mailing certificate to the first lienholder, effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (d), effective July 9, 2003.



Section 14-187 - Assignment of security interest.

(a) A lienholder may assign, absolutely or otherwise, his security interest in the vehicle to a person other than the owner without affecting the interest of the owner or the validity of the security interest, but any person without notice of the assignment is protected in dealing with the lienholder as the holder of the security interest and the lienholder remains liable for any obligations as lienholder until the assignee is named as lienholder on the certificate.

(b) The assignee may, but need not to perfect the assignment, have the certificate of title endorsed or issued with the assignee named as lienholder, upon delivering to the commissioner the certificate and an assignment by the lienholder of record in the form the commissioner prescribes. If the security interest of the lienholder is maintained in the electronic title file pursuant to subsection (b) of section 14-175, the lienholder may submit evidence of the assignment of the security interest, in such form and manner as the commissioner directs, and may request the commissioner to issue a certificate of title with the assignee named as lienholder.

(1957, P.A. 607, S. 23; P.A. 02-70, S. 12.)

History: P.A. 02-70 amended Subsec. (b) to substitute lienholder “of record” for “named in the certificate” and to allow lienholder to submit evidence of assignment of the security interest and request commissioner to issue a certificate of title if the security interest of lienholder is maintained in electronic title file pursuant to Sec. 14-175(b), effective July 1, 2002.



Section 14-188 - Release of security interest.

(a) Upon the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of the lienholder, the lienholder shall, within ten days after demand and, in any event, within thirty days, execute a release of the security interest, in the space provided therefor on the certificate or as the commissioner prescribes, and mail or deliver the certificate and release to the next lienholder named therein, or, if none, to the owner or any person who delivers to the lienholder an authorization from the owner to receive the certificate. The commissioner may require such lienholder to electronically transmit to the Department of Motor Vehicles a release of its security interest in a vehicle.

(b) If the security interest of the lienholder is maintained in the electronic title file pursuant to subsection (b) of section 14-175, such lienholder shall, upon the satisfaction of such security interest, execute a release of such security interest, and mail, deliver or electronically transmit such release to the next lienholder or, if none, to the owner or to any person who delivers or electronically transmits to the lienholder, an authorization from the owner to receive a certificate of title. Such release shall be provided in not more than ten days and shall be in such form and manner, and contain such information necessary to evidence the release of the lien and to identify the motor vehicle and the record of the certificate of title, as the commissioner may prescribe. The commissioner may require the lienholder to electronically transmit to the Department of Motor Vehicles information pertaining to the release of a security interest in a vehicle.

(c) Upon the satisfaction of a security interest in a vehicle for which the certificate of title is in the possession of a prior lienholder, the lienholder whose security interest is satisfied shall within ten days after demand and, in any event, within thirty days execute a release in the form the commissioner prescribes and deliver the release to the owner or any person who delivers to the lienholder an authorization from the owner to receive it, and shall deliver or electronically transmit such release to the prior lienholder. The lienholder in possession of the certificate of title shall deliver the certificate to the owner or the person authorized by the owner to receive such title. The commissioner may require a subordinate lienholder to electronically transmit to the Department of Motor Vehicles information pertaining to the release of its security interest in a motor vehicle.

(d) A lienholder who does not comply with subsection (b) or (c) of this section and who has disappeared and cannot be located by the debtor shall be deemed for purposes of this section only to have released such security interest, if evidence satisfactory to the commissioner is filed concerning the disappearance of the lienholder, and the commissioner shall so note on the records of the department.

(e) Any security interest in a vehicle that was originally perfected by a financial institution or other institution that (1) is no longer in existence, and (2) did not execute a release of such security interest, in accordance with subsections (a) to (c), inclusive, of this section, shall be deemed to be dissolved not earlier than ten years after such security interest was perfected if the debtor’s records cannot be located by any successor institution to such financial or other institution.

(1957, P.A. 607, S. 24; 1967, P.A. 796; P.A. 02-70, S. 13; P.A. 08-150, S. 22; P.A. 11-213, S. 34; P.A. 13-271, S. 31.)

History: 1967 act added Subsec. (c) re release of security interest; P.A. 02-70 made technical changes in Subsec. (a) for purposes of gender neutrality, inserted new Subsec. (b) to require lienholder, upon satisfaction of security interest, to notify commissioner within ten days of such satisfaction if the security interest of lienholder is maintained in electronic title file pursuant to Sec. 14-175(b) and to provide for the form and manner of such notification, and redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), making technical changes therein, effective July 1, 2002; P.A. 08-150 amended Subsec. (b) to replace provisions requiring lienholder to notify commissioner within 10 days of satisfaction with provisions requiring lienholder to execute release of security interest and mail, deliver or electronically transmit such release, in not more than 10 days, to next lienholder or, if none, to owner or any person who delivers or electronically transmits to lienholder an authorization from owner to receive a certificate of title, and amended Subsec. (d) to include lienholder who does not comply with Subsec. (b); P.A. 11-213 amended Subsecs. (a) to (c) to delete requirements that documents be mailed or delivered to commissioner and that commissioner release lienholder’s rights or issue new certificate, and to authorize commissioner to require lienholder to electronically transmit release, or information pertaining to release, to department, effective July 1, 2011; P.A. 13-271 added Subsec. (e) re dissolved security interest when successor institution cannot locate debtor’s records, effective July 1, 2013.



Section 14-189 - Lienholder to furnish information concerning the security agreement.

A lienholder named in a certificate of title, or whose security interest is maintained in the electronic title file pursuant to subsection (b) of section 14-175, shall, upon written request of the owner or of another lienholder named on the certificate or having a recorded interest, disclose any pertinent information as to such lienholder’s security agreement and the indebtedness secured by it.

(1957, P.A. 607, S. 25; P.A. 02-70, S. 14.)

History: P.A. 02-70 required lienholder whose security interest is maintained in the electronic title file to disclose such information and made a technical change for purposes of gender neutrality, effective July 1, 2002.



Section 14-190 - Method of perfecting interest exclusive.

The method provided in this chapter of perfecting and giving notice of security interests subject to this chapter is exclusive. Security interests subject to this chapter are hereby exempted from the provisions of law which otherwise require or relate to the filing of instruments creating or evidencing security interests.

(1957, P.A. 607, S. 26.)



Section 14-191 - Suspension or revocation of certificate.

(a) The commissioner shall suspend or revoke a certificate of title, upon notice and reasonable opportunity to be heard in accordance with section 14-194, if he finds: (1) The certificate of title was fraudulently procured or erroneously issued, or (2) the vehicle has been scrapped, dismantled or destroyed, or (3) the owner or lienholder of record on the certificate of title failed to reply to a notice of a scheduled hearing within thirty days after the notice was mailed by certified bulk mail to his last address of record on file with the Department of Motor Vehicles.

(b) Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.

(c) When the commissioner suspends or revokes a certificate of title, the owner or person in possession of it shall, immediately upon receiving notice of the suspension or revocation, mail or deliver the certificate to the commissioner.

(d) The commissioner may seize and impound any certificate of title which has been suspended or revoked.

(1957, P.A. 607, S. 27; 1967, P.A. 96; P.A. 81-172, S. 12.)

History: 1967 act added Subsec. (a)(3) re suspension or revocation of title upon failure to reply to notice of hearing; P.A. 81-172 permitted the notices to be sent by bulk certified mail, rather than by “certified or registered” mail; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage).



Section 14-192 - Fees.

(a) The commissioner shall be paid the following fees: (1) For filing an application for a certificate of title, twenty-five dollars; (2) for each security interest noted upon a certificate of title or maintained in the electronic title file pursuant to subsection (b) of section 14-175, ten dollars; (3) for each record copy search, twenty dollars; (4) for each assignment of a security interest noted upon a certificate of title or maintained in the electronic title file, ten dollars; (5) for an application for a replacement certificate of title, twenty-five dollars, provided such fee shall not be required for any such replacement certificate of title (A) which is requested on a form prepared and signed by the assessor in any town for purposes of such proof of ownership of a motor vehicle as may be required in accordance with section 12-71b, or (B) in connection with an application submitted by a licensed dealer in accordance with the provisions of subsection (c) of section 14-12 or section 14-61; (6) for an ordinary certificate of title issued upon surrender of a distinctive certificate, ten dollars; (7) for filing a notice of security interest, ten dollars; (8) for a certificate of search of the records of the Department of Motor Vehicles, for each name or identification number searched against, twenty dollars; (9) for filing an assignment of security interest, ten dollars; (10) for search of a motor vehicle certificate of title record, requested by a person other than the owner of such motor vehicle, twenty dollars; and (11) for a bond filing under section 14-176, twenty-five dollars.

(b) If an application, certificate of title or other document required to be mailed or delivered to the commissioner under any provision of this chapter is not delivered to the commissioner within ten days from the time it is required to be mailed or delivered, the commissioner shall collect, as a penalty, an amount equal to the fee required for the transaction.

(c) Motor vehicles leased to an agency of this state and motor vehicles owned by the state, an agency of the state, or a municipality, as defined in section 7-245, shall be exempt from the fees imposed by this section.

(1957, P.A. 607, S. 28; 1967, P.A. 187; P.A. 75-213, S. 49, 53; P.A. 76-280; P.A. 78-348, S. 3, 6; P.A. 82-382, S. 3, 4; P.A. 83-448; 83-489, S. 12, 17; P.A. 84-254, S. 51, 62; June Sp. Sess. P.A. 91-13, S. 15, 21; P.A. 92-177, S. 5, 12; P. A. 02-70, S. 15; P.A. 04-182, S. 12; P.A. 08-150, S. 15; P.A. 12-81, S. 18.)

History: 1967 act raised fee for duplicate of title certificate from $1 to $3; P.A. 75-213 raised fee for first certificate application from $2 to $5; P.A. 76-280 deleted “first” in Subsec. (a)(1) and made $2 fee in Subsec. (a)(3) applicable to record copy searches rather than to certificates of title after transfers; P.A. 78-348 waived charge for duplicate title certificate when requested by town assessors, effective October 1, 1978, and applicable with respect to any motor vehicle on the assessment list of any town as of that date and any motor vehicle registered or in use in this state thereafter; P.A. 82-382 added Subsec. (c) exempting motor vehicles leased to an agency of the state from the fees imposed by this section; P.A. 83-448 provided that motor vehicles owned by the state or an agency thereof shall be exempt from the title fees specified in Subsecs. (a) and (b); P.A. 83-489 amended Subsec. (a) to increase fees as follows: For filing an application for a certificate of title, from $5 to $7, and for each security interest noted upon a certificate of title, from $1 to $2; P.A. 84-254 amended Subsec. (a) to increase periodically the fees, scheduling the increases to take effect on July first of 1985, 1989, 1991 and 1993; June Sp. Sess. P.A. 91-13 amended Subsec. (a) by raising fees for filing a security interest on a certificate of title to $10, for a duplicate certificate of title to $15, established a fee of $10 for searching for certificate of title record for any one other than the owner, designated editorially as Subdiv. (10), and made technical changes, deleting obsolete fee increases; P.A. 92-177 amended Subsec. (a) to increase fee for duplicate certificate of title from $15 to $25; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 02-70 amended Subsec. (a) to eliminate provisions re fees applicable prior to July 1, 1993, to add in Subdivs. (2) and (4) language re security interests maintained in the electronic title file, to add in Subdiv. (5) language re applications submitted by a licensed dealer in accordance with Sec. 14-12(c) or Sec. 14-61, and to add Subdiv. (11) re fee for a bond filing under Sec. 14-176, and amended Subsec. (c) to make a technical change, effective July 1, 2002; P.A. 04-182 amended Subsec. (a) to increase fee from $7 to $20 in Subdiv. (3), increase fee from $3.50 to $10 in Subdivs. (4),(6), (7), and (9), increase fee from $17.50 to $20 in Subdiv. (8), and increase fee from $10 to $20 in Subdiv. (10), effective July 1, 2004; P.A. 08-150 amended Subsec. (c) to exempt motor vehicles owned by a municipality as defined in Sec. 7-245; P.A. 12-81 amended Subsec. (a)(5) to substitute “replacement” for “duplicate”, effective January 1, 2013.



Section 14-193 - Powers and duties of commissioner.

(a) The commissioner shall prescribe and provide suitable forms of applications, certificates of title, notices of security interests and all other notices and forms necessary to carry out the provisions of this chapter.

(b) The commissioner may: (1) Make necessary investigations to procure information required to carry out the provisions of this chapter; (2) adopt and enforce reasonable rules to carry out the provisions of this chapter; (3) assign a new identification number to a vehicle if it has none, or its identification number is destroyed or obliterated, or its motor is changed, and shall either issue a new certificate of title showing the new identification number or make an appropriate endorsement on the original certificate; (4) require each manufacturer or assembler of a vehicle sold in this state to provide such vehicle with a vehicle identification number and, upon the request of the commissioner, to inform him concerning the location or locations of every vehicle identification number on such vehicle. The commissioner may refuse to register a vehicle made by a manufacturer or assembler who fails to comply with this section.

(1957, P.A. 607, S. 29; 1967, P.A. 102.)

History: 1967 act added Subsec. (a)(4) re vehicle identification numbers.

See Sec. 14-149 re procedure when stolen vehicle or vehicle or part with mutilated or missing identification, engine or factory number is recovered.



Section 14-194 - Hearing.

A person aggrieved by an act or omission to act of the commissioner under this chapter is entitled, upon request, to a hearing in accordance with the provisions of chapter 54.

(1957, P.A. 607, S. 30; P.A. 02-70, S. 16.)

History: P.A. 02-70 provided that hearings be conducted in accordance with the provisions of chapter 54 in lieu of “subsection (e) of section 14-111”, effective July 1, 2002.



Section 14-195 - Appeal.

A person aggrieved by an act or omission to act of the commissioner under this chapter may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(1957, P.A. 607, S. 31; 1971, P.A. 870, S. 40; P.A. 76-436, S. 347, 681; P.A. 77-603, S. 37, 125; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 revised appeal language to conform with usage elsewhere re Sec. 4-183; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 14-196 - Penalties.

(a) A person who, with fraudulent intent: (1) Alters, forges or counterfeits a certificate of title; (2) alters or forges an assignment of a certificate of title, or an assignment or release of a security interest, on a certificate of title or a form the commissioner prescribes; (3) has possession of or uses a certificate of title knowing it to have been altered, forged or counterfeited; or (4) uses a false or fictitious name or address, or makes a material false statement, or fails to disclose a security interest, or conceals any other material fact, in an application for a certificate of title, shall be guilty of a class D felony.

(b) A person who: (1) With fraudulent intent, permits another, not entitled thereto, to use or have possession of a certificate of title; (2) wilfully fails to mail or deliver a certificate of title or application therefor to the commissioner within ten days after the time required by this chapter; (3) wilfully fails to deliver to his transferee a certificate of title within ten days after the time required by this chapter; or (4) wilfully violates any provision of this chapter, except as provided in subsection (a) of this section, shall be fined not more than three thousand five hundred dollars or imprisoned not more than two years, or both.

(1957, P.A. 607, S. 32; P.A. 80-292, S. 7; P.A. 05-288, S. 59; P.A. 13-258, S. 11.)

History: P.A. 80-292 increased fine in Subsec. (b) from $500 to $1,000 and imprisonment from six months to two years; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; P.A. 13-258 amended Subsec. (a) to replace fine of not less than $500 or more than $1,000 and imprisonment of not less than 1 year or more than 5 years with class D felony, and amended Subsec. (b) to change maximum fine from $1,000 to $3,500.



Section 14-197 - Report of stolen, recovered, unclaimed or abandoned vehicle.

(a) A police officer or constable who learns of the theft of a vehicle not since recovered, or of the recovery of a vehicle the theft or conversion of which such officer or constable knows or has reason to believe has been reported to the commissioner, shall forthwith report the theft or recovery to the commissioner.

(b) An owner or a lienholder may report the theft of a vehicle, or its conversion if a crime, to the commissioner, but the commissioner may disregard the report of a conversion unless a warrant has been issued for the arrest of a person charged with the conversion. A person who has so reported the theft or conversion of a vehicle shall, forthwith after learning of its recovery, report the recovery to the commissioner.

(c) An operator of a place of business for garaging, repairing, parking or storing vehicles for the public, in which there is stored an abandoned or unclaimed vehicle for a period of thirty days, shall, within five days after the expiration of that period, report the vehicle as unclaimed or abandoned to the commissioner. A vehicle left by its owner whose name and address are known to the operator or his employee is not considered unclaimed. A person who fails to report a vehicle as unclaimed or abandoned in accordance with this subsection forfeits all claims and liens for its garaging, parking, towing or storing. The commissioner may, after notice and hearing, impose a civil penalty of not more than twenty-five dollars for each day the failure to report continues.

(d) The commissioner shall maintain and appropriately index weekly and cumulative public records of stolen, converted, recovered, abandoned and unclaimed vehicles reported to him pursuant to this section. The commissioner may make and distribute copies of the weekly records so maintained to police officers upon request without fee and to others for the fee, if any, the commissioner prescribes.

(e) The commissioner may suspend the registration of a vehicle the theft or conversion of which is reported to the commissioner pursuant to this section. Until the commissioner learns of its recovery or that the report of its theft or conversion was erroneous, the commissioner shall not issue a certificate of title for the vehicle.

(1957, P.A. 607, S. 33; P.A. 75-394; P.A. 81-206, S. 3; P.A. 00-99, S. 50, 154; P.A. 02-70, S. 54; P.A. 06-196, S. 283.)

History: P.A. 75-394 included abandoned vehicles in provisions of Subsecs. (c) and (d); P.A. 81-206 converted the criminal fines provided for in Subsec. (c) to civil penalties imposed by the commissioner; P.A. 00-99 deleted reference to sheriff in Subsec. (a), effective December 1, 2000; P.A. 02-70 amended Subsec. (a) to make technical changes, effective July 1, 2002; P.A. 06-196 made technical changes in Subsec. (e), effective June 7, 2006.

See Sec. 14-150 re abandoned or unregistered motor vehicles and re vehicles which pose a menace to traffic.



Section 14-198 - False report.

A person who knowingly makes a false report of the theft or conversion of a vehicle to a police officer or to the commissioner shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1957, P.A. 607, S. 34.)



Section 14-199 - Impeachment of credibility of defendant.

In a prosecution for a crime specified in this chapter, a certified copy of a conviction under subsection (a) of section 14-196 is admissible to impeach the credibility of the defendant.

(1957, P.A. 607, S. 35.)



Section 14-200 - Penalties additional to other statutes.

The penal provisions of this chapter in no way repeal or modify any existing provision of criminal law but are additional and supplementary thereto.

(1957, P.A. 607, S. 36.)



Section 14-201 to 14-209 - Definition. Exemption of previously registered vehicle. Issuance of distinctive certificate. Perfection of security interest. Perfection under other statute. Filing of notices of security interest. Assignment of security interest. Release of interest. Lienholder to furnish information concerning security agreement.

Sections 14-201 to 14-209, inclusive, are repealed, effective July 1, 2002.

(1957, P.A. 607, S. 37–45; P.A. 02-70, S. 87; S.A. 02-12, S. 1.)



Section 14-210 - Interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(1957, P.A. 607, S. 46.)



Section 14-211 - Short title: Uniform Motor Vehicle Certificate of Title and Antitheft Act.

This chapter may be cited as the “Uniform Motor Vehicle Certificate of Title and Antitheft Act”.

(1957, P.A. 607, S. 47.)






Chapter 247a - Motor Vehicle Theft Task Force

Section 14-211a - Motor vehicle theft task force.

(a) There is established a motor vehicle theft task force composed of sixteen members as follows: Four police officers of any organized police force in Connecticut, one to be appointed by each cochairperson and each ranking member of the joint standing committee of the General Assembly having cognizance of matters relating to transportation; two state police officers to be appointed by the Commissioner of Emergency Services and Public Protection; two employees of the Department of Motor Vehicles to be appointed by the Commissioner of Motor Vehicles; one representative of the National Automobile Theft Bureau; one employee of the Federal Bureau of Investigation to be appointed by the director of the bureau; two assistant state’s attorneys to be appointed by the Chief State’s Attorney; one representative of the insurance industry to be appointed by the cochairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to insurance; one representative of the insurance industry to be appointed by the ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to insurance; and two public members to be appointed by the Governor.

(b) The task force shall select a chairperson from among its membership and shall meet monthly or more often, as deemed necessary by the membership.

(c) The task force shall review (1) the problem of motor vehicle theft and its effects, including its effects on the public, the insurance industry and the judiciary; (2) the existing methods of discouraging and punishing motor vehicle theft; and (3) other procedures to decrease the number of motor vehicle thefts.

(d) On or before January 1, 1986, the task force shall report to the joint standing committees of the General Assembly having cognizance of matters relating to transportation and public safety its findings and recommendations, including proposals for legislative and regulatory changes.

(P.A. 80-292, S. 14, 17; P.A. 83-233; P.A. 85-191; P.A. 11-51, S. 134.)

History: P.A. 83-233 amended Sec. 14-211a of the general statutes, revision of 1958, revised to 1981, which section was eliminated from the general statutes, revision of 1958, revised to 1983 as obsolete, by increasing the membership of the task force from 14 to 16 to include public members appointed by the governor and extending the reporting date from January 1, 1982, to February 1, 1985; P.A. 85-191 amended Subsec. (d), extending the reporting date from February 1, 1985, to January 1, 1986; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.






Chapter 248 - Vehicle Highway Use

Section 14-212 - Definitions.

Terms used in this chapter shall be construed as follows, unless another construction is clearly apparent from the language or context in which the term is used or unless the construction is inconsistent with the manifest intention of the General Assembly:

(1) The following terms shall be construed as they are defined in section 14-1: “Authorized emergency vehicle”, “commissioner”, “driver”, “fuels”, “gross weight”, “head lamp”, “high-mileage vehicle”, “highway”, “light weight”, “limited access highway”, “maintenance vehicle”, “motor bus”, “motorcycle”, “motor vehicle registration”, “nonresident”, “nonskid device”, “number plate”, “officer”, “operator”, “owner”, “passenger motor vehicle”, “passenger and commercial motor vehicle”, “person”, “pneumatic tires”, “pole trailer”, “registration”, “registration number”, “second offense”, “semitrailer”, “shoulder”, “solid tires”, “stop”, “subsequent offense”, “tail lamp”, “tractor”, “tractor-trailer unit”, “trailer”, “truck” and “vanpool vehicle”;

(2) “Carrier” means (A) any local or regional school district, any educational institution providing elementary or secondary education or any person, firm or corporation under contract to such district or institution engaged in the business of transporting students, or (B) any person, firm or corporation engaged in the business of transporting primarily persons under the age of twenty-one years for compensation;

(3) “Curb” includes the boundary of the traveled portion of any highway, whether or not the boundary is marked by a curbstone;

(4) “Intersection” means the area embraced within the prolongation of the lateral curb lines of two or more highways which join one another at an angle, whether or not one of the highways crosses the other;

(5) “Motor vehicle” includes all vehicles used on the public highways;

(6) “Parking area” means lots, areas or other accommodations for the parking of motor vehicles off the street or highway and open to public use with or without charge;

(7) “Rotary” or “roundabout” means a physical barrier legally placed or constructed at an intersection to cause traffic to move in a circuitous course;

(8) “Student” means any person under the age of twenty-one years who is attending a preprimary, primary or secondary school program of education;

(9) “Student transportation vehicle” means any motor vehicle other than a registered school bus used by a carrier for the transportation of students to or from school, school programs or school-sponsored events; and

(10) “Vehicle” has the same meaning as “motor vehicle”.

(1949 Rev., S. 2488; February, 1965, P.A. 448, S. 16; P.A. 84-429, S. 38; P.A. 90-112, S. 3, 14; 90-263, S. 50, 74; P.A. 94-189, S. 31, 34; P.A. 05-210, S. 24; P.A. 08-150, S. 2; P.A. 10-110, S. 36.)

History: 1965 act deleted provisions excepting rail or track vehicles and including all motor vehicle statutory definitions by reference and added “motor vehicle”; P.A. 84-429 substantially revised section, dividing section into Subdivs., applying definitions in Sec. 14-1 to terms added in Subdiv. (1) and added definitions in Subdivs. (2), (3), (5) and (6); P.A. 90-112 added definitions of “carrier” in Subdiv. (2) and “student transportation vehicle” in Subdiv. (8), renumbering remaining Subdivs. accordingly; P.A. 90-263 amended Subdiv. (1) to delete from list of terms “commercial motor vehicle” and “public service motor vehicle”; P.A. 94-189 redefined “carrier”, effective July 1, 1994; P.A. 05-210 amended Subdiv. (7) by changing “Rotary traffic island” to “Rotary” or “roundabout”, effective July 1, 2005; P.A. 08-150 added new Subdiv. (8) defining “student” and renumbered existing Subdivs. (8) and (9) as Subdivs. (9) and (10); P.A. 10-110 redefined “carrier” in Subdiv. (2), redefined “student transportation vehicle” in Subdiv. (9) and made a technical change in Subdiv. (10), effective July 1, 2011.

Subdiv. (5):

“Open to public use” discussed; judgment of appellate court in 11 CA 644 revised. 207 C. 612.

“Open to public use” discussed. 11 CA 644; but see 207 C. 612. Cited. 17 CA 100. A moped or bicycle with a helper motor, when used on the public highway, is a “motor vehicle”. 112 CA 190.

Subdiv. (6):

Cited. 45 CA 225.



Section 14-212a - Highway and municipal road construction zones, utility work zones, traffic incident management zones and fire station work zones. Fines.

(a) The Superior Court shall impose an additional fee equivalent to one hundred per cent of the fine established or imposed for the violation of the provisions of section 14-213, 14-213b, 14-214, 14-215, 14-216, 14-218a, 14-219, 14-220, 14-221, 14-222, 14-222a, 14-223, 14-224, 14-225, 14-227a, 14-230, 14-230a, 14-231, 14-232, 14-233, 14-235, 14-236, 14-237, 14-238, 14-238a, 14-239, 14-240, 14-240a, 14-241, 14-242, 14-243, 14-244, 14-245, 14-246a, 14-247, 14-247a, 14-248a, 14-249, 14-250, 14-250a, 14-257, 14-261, 14-266, 14-271, 14-273, 14-279, 14-281a, subsection (e) or (g) of section 14-283, section 14-289a, 14-289b or 14-296aa for any such violation committed (1) while construction work is ongoing within a highway construction zone designated in a conspicuous manner by the Department of Transportation, (2) while construction work is ongoing within a municipal road construction zone designated in a conspicuous manner by such municipality, (3) while utility work is ongoing within a utility work zone designated in a conspicuous manner by a public service company, as defined in section 16-1, or by a water company, as defined in section 25-32a, (4) while activities are ongoing in a traffic incident management zone, or (5) while a uniformed firefighter is directing traffic within a fire station work zone designated in a conspicuous manner by a municipality.

(b) (1) The Department of Transportation shall post a sign at the beginning of a highway construction zone which shall read as follows: “ROAD WORK AHEAD FINES DOUBLED”, and at the end of such zone which shall read as follows: “END ROAD WORK”.

(2) A municipality shall post a sign at the beginning of a municipal road construction zone which shall read as follows: “ROAD WORK AHEAD FINES DOUBLED”, and at the end of such zone which shall read as follows: “END ROAD WORK”.

(3) A public service company or water company shall post a sign at the beginning of a utility work zone which shall read as follows: “UTILITY WORK AHEAD FINES DOUBLED”, and at the end of such zone which shall read as follows: “END UTILITY WORK”.

(4) As used in this section, “traffic incident management zone” refers to an area of a highway where temporary traffic controls or measures are installed under the authority of the Commissioner of Transportation, Commissioner of Emergency Services and Public Protection, or local traffic authority, as defined in section 14-297, in response to a motor vehicle incident, natural disaster, hazardous material spill or other unplanned incident. The traffic incident management zone shall be delineated by the use of one or more temporary traffic control devices or measures such as signs, cones, flares or visible flashing or revolving lights which meet the requirements of sections 14-96p and 14-96q.

(5) A municipality may post a sign at the beginning of a fire station work zone which shall read as follows: “FIRE STATION WORK AHEAD FINES DOUBLED”, and at the end of such zone which shall read as follows: “END FIRE STATION WORK”.

(c) The state or a municipality, or any agency or employee of the state or a municipality, shall not be civilly liable for any injuries or damages to any person or property which may result, either directly or indirectly, from failure on the part of the Department of Transportation or a municipality to post any sign required or permitted under subsection (b) of this section.

(P.A. 95-181, S. 1; P.A. 98-196, S. 2; P.A. 08-101, S. 1; P.A. 11-51, S. 134; 11-256, S. 18; P.A. 13-92, S. 1; 13-200, S. 1; 13-277, S. 65.)

History: P.A. 98-196 added utility work zones to areas where additional fines are imposed (Revisor’s note: The Revisors reformatted Subsec. (b) to match the format of Sec. 14-212b(d) and in so doing inserted a comma following “ROAD WORK AHEAD FINES DOUBLED” and “UTILITY WORK AHEAD FINES DOUBLED”); P.A. 08-101 amended Subsec. (a) to add provision re activities ongoing in traffic incident management zone and amended Subsec. (b) to add Subdiv. (3) defining “traffic incident management zone” and requiring delineation of such zone by use of certain traffic control devices or measures; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 11-256 amended Subsec. (a) to add provision re ongoing construction work in municipal road construction zone and insert numeric Subdiv. designators, amended Subsec. (b) to add new Subdiv. (2) re posting of signs by municipality and redesignate existing Subdivs. (2) and (3) as Subdivs. (3) and (4), and amended Subsec. (c) to include municipality; P.A. 13-92 amended Subsec. (a) to include violations of Sec. 14-296aa and add provision re deposit of 50 per cent of additional fees into the work zone safety account for highway traffic enforcement; P.A. 13-200 amended Subsec. (a) by adding Subdiv. (5) re fire station work zones, amended Subsec. (b) by adding Subdiv. (5) re fire station work zones and amended Subsec. (c) by adding “or permitted”; P.A. 13-277 amended Subsec. (a) to delete provision re deposit of 50 per cent of additional fees into the work zone safety account for highway traffic enforcement.



Section 14-212b - School zones. Fines doubled.

(a) As used in this section, “local highway” means a highway that is under the control of a town, city or borough; and “local traffic authority” means the traffic authority of a town, city or borough.

(b) (1) At the request of the legislative body of a town, city or borough, the Office of the State Traffic Administration may designate as a school zone any part of a state highway that is adjacent to school property or is, in the opinion of said office, sufficiently close to school property as to constitute a risk to the public safety under all the circumstances. At the request of such legislative body, the commission may revoke any such designation. (2) A local traffic authority may designate as a school zone, and may revoke any such designation, any part of a local highway that is adjacent to school property or is, in the opinion of the local traffic authority, sufficiently close to school property as to constitute a risk to the public safety under all the circumstances.

(c) The Superior Court shall impose an additional fee equivalent to one hundred per cent of the fine established or imposed for the violation of the provisions of section 14-218a or 14-219, for any such violation committed in a school zone designated in a conspicuous manner by the Office of the State Traffic Administration or local traffic authority.

(d) The Office of the State Traffic Administration with regard to a state highway or the local traffic authority with regard to a local highway shall cause to be posted a sign approved by the Office of the State Traffic Administration (1) at the beginning of a school zone in each direction that traffic is permitted to flow which shall read as follows: “SCHOOL ZONE AHEAD FINES DOUBLED”, and (2) at the end of such zone in each direction that traffic is permitted to flow which shall read as follows: “END SCHOOL ZONE”.

(P.A. 98-252, S. 64; P.A. 12-132, S. 14.)

History: P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration and, in Subsec. (d), replaced “post” with “cause to be posted”, effective July 1, 2012.



Section 14-212c - Fines doubled for failure to yield right-of-way to a bicyclist.

A surcharge shall be imposed equivalent to one hundred per cent of the fine established or imposed for a violation of subsection (e) of section 14-242, section 14-245, 14-246a, 14-247 or 14-247a for such violation when the driver of a vehicle fails to grant or yield the right-of-way to a person riding a bicycle, as defined in section 14-286.

(P.A. 98-165, S. 1.)



Section 14-212d - Highway work zone. Highway worker. Endangerment of highway worker. Penalties.

(a) As used in this section and section 14-212e: (1) “Highway work zone” means an area of a state highway where construction, maintenance or utility work is being performed. Such work zone shall be marked by signs, channeling devices, barriers, pavement markings or work vehicles, and extends from the first warning sign or high-intensity rotating, flashing, oscillating or strobe lights on a vehicle to the “END ROAD WORK” sign or the last temporary traffic control device; and (2) “highway worker” means a person who is required to perform the duties of such person’s job on state bridges, state roads or in highway work zones, including: (A) A person who performs maintenance, repair or construction of state bridges, state roads, shoulders, medians and associated rights-of-way in highway work zones; (B) a person who operates a truck, loader or other equipment on state bridges, state roads or in highway work zones; (C) a person who performs any other related maintenance work, as required, on state bridges, state roads or in highway work zones; (D) a state or local public safety officer who enforces work zone-related transportation management and traffic control; (E) a state or local public safety officer who conducts traffic control or enforcement operations on state bridges, state roads, shoulders, medians and associated rights-of-way; and (F) a state or local public safety officer or firefighter, an emergency medical services provider, or any other authorized person, who removes hazards from state bridges, state roadways, shoulders, medians and associated rights-of-way, or who responds to accidents and other incidents on state bridges, state roads, shoulders, medians, associated rights-of-way or in highway work zones.

(b) A person shall be deemed to commit the offense of “endangerment of a highway worker” if such person is operating a motor vehicle within a highway work zone, as defined in subsection (a) of this section, and commits any of the following: (1) Exceeding the posted speed limit by fifteen miles per hour or more; (2) failure to obey traffic control devices erected for purposes of controlling the flow of motor vehicles through such zone for any reason other than: (A) An emergency, (B) the avoidance of an obstacle, or (C) the protection of the health and safety of another person; (3) driving through or around such zone in any lane not clearly designated for use by motor vehicles traveling through or around such zone; or (4) physically assaulting, attempting to assault, or threatening to assault a highway worker with a motor vehicle or other instrument.

(c) No person shall be cited or convicted for endangerment of a highway worker unless the act or omission constituting the offense occurs when one or more highway workers are in the highway work zone and in proximity to the area where such act or omission occurs.

(d) Upon conviction or a plea of guilty for committing the offense of “endangerment of a highway worker”, as defined in subsection (b) of this section, a person shall be subject to a fine of not more than five hundred dollars if no physical injury, as defined in section 53a-3, occurs and shall be subject to a fine of not more than one thousand dollars if any such physical injury occurs, in addition to any other penalty authorized by law.

(e) A person shall be deemed to commit the offense of “aggravated endangerment of a highway worker” upon conviction or a plea of guilty for any offense set forth in subsection (b) of this section while such person is operating a motor vehicle within a highway work zone, as defined in subsection (a) of this section, and which results in the serious physical injury, as defined in section 53a-3, or death of a highway worker.

(f) Upon conviction or a plea of guilty for committing the offense of aggravated endangerment of a highway worker, a person shall be subject to a fine of (1) not more than five thousand dollars if such offense results in serious physical injury to a highway worker, or (2) ten thousand dollars if such offense results in the death of a highway worker, in addition to any other penalty authorized by law.

(g) No person shall be cited or convicted for endangerment of a highway worker or aggravated endangerment of a highway worker for any act or omission otherwise constituting an offense under this section if such act or omission results, in whole or in part, from mechanical failure of such person’s motor vehicle or from the negligence of a highway worker or other person.

(P.A. 08-114, S. 1.)



Section 14-212e - Highway Work Zone Safety Advisory Council established. Membership, meetings and duties.

(a) There is established a Highway Work Zone Safety Advisory Council to make ongoing recommendations to improve safety for workers, public safety officers and motor vehicle operators in a “highway work zone”, as defined in section 14-212d. The ongoing areas of study and review by the council shall include: (1) Evaluation of current work design and safety protocols; (2) survey of effective highway work zone design and safety protocols in other states; (3) implementation of technology to improve highway work zone safety; (4) use of public safety officers to improve highway work zone safety; (5) availability of federal funding for highway work zone training and enforcement; and (6) other issues the council deems appropriate for improving highway work zone safety.

(b) The council shall be comprised of the following members: The Commissioners of Transportation, Public Safety and Motor Vehicles, or their designees; the president of the Connecticut Employees Union Independent, or such person’s designee; the president of the Connecticut State Police Union, or such person’s designee; and a representative of the Connecticut Construction Industries Association, designated by the president of said association. Appointees should be persons with knowledge and experience concerning highway work zones. Appointments to the council shall be made not later than November 1, 2008. The chairperson of the council shall be appointed by the Governor and shall convene the first meeting of the council not later than December 1, 2008.

(c) The council shall meet quarterly, or more often as needed, and report its recommendations to the Commissioner of Transportation and the joint standing committee of the General Assembly having cognizance of matters relating to transportation on or before January fifteenth of each year.

(P.A. 08-114, S. 2.)



Section 14-212f - Training in highway work zone safety. Development of program curriculum by Highway Work Zone Safety Advisory Council.

The Division of State Police within the Department of Emergency Services and Public Protection, the Police Officer Standards and Training Council established under section 7-294b and each municipal police department shall be encouraged to provide in each basic or review police training program conducted or administered by said division or council or by such department, training on highway work zone safety that includes, but is not limited to, the following: (1) Enforcement of statutory provisions concerning endangerment of a highway worker, as defined in section 14-212d; (2) techniques for handling incidents of unsafe driving in a highway work zone; (3) risks associated with unsafe driving in a highway work zone; (4) safe traffic control practices set forth in the Manual on Uniform Traffic Control Devices for Streets and Highways published by the Federal Highway Administration under 23 CFR 655, Subpart F, as amended, such as the wearing of high-visibility safety apparel and the proper locating and positioning of law enforcement officers working in a highway work zone; and (5) general guidelines, standards and applications set forth in said manual, including, but not limited to, training on the proper use of traffic control devices and signs, and annual refresher training on such guidelines, standards and applications. The Highway Work Zone Safety Advisory Council established by section 14-212e shall develop a program curriculum and shall make available and recommend such curriculum to the Division of State Police, the Police Officer Standards and Training Council and each municipal police department.

(P.A. 09-187, S. 47; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 14-212g - Work zone safety account.

(a) There is established an account to be known as the “work zone safety account” which shall be a separate, nonlapsing account within the Special Transportation Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Department of Transportation for the purposes of highway traffic enforcement, including, but not limited to, the expansion of the “Operation Big Orange” program, to protect the safety of workers in highway work zones, as defined in section 14-212d.

(b) Upon receipt of the moneys paid pursuant to subdivisions (4) and (5) of subsection (b) of section 13b-61, the State Treasurer shall transfer nine thousand dollars of such moneys monthly to the work zone safety account established in subsection (a) of this section.

(P.A. 13-92, S. 6; 13-277, S. 66.)

History: P.A. 13-277 designated existing provisions as Subsec. (a) and amended same to add provision re expansion of “Operation Big Orange” program, and added Subsec. (b) re monthly transfer of $9,000 into work zone safety account from moneys received pursuant to Sec. 13b-61(b)(4) and (5).



Section 14-213 - Operation without carrying operator’s license.

Each operator of a motor vehicle shall carry his operator’s license while operating such vehicle. Failure to carry such operator’s license as required by the provisions of this section shall be an infraction.

(1949 Rev., S. 2416; P.A. 75-577, S. 65, 126.)

History: P.A. 75-577 replaced $3 fine provision with statement that violation deemed an infraction.

Subsec. (b):

Cited. 23 CA 50.



Section 14-213a - Operation of private passenger motor vehicle when insurance coverage does not meet minimum no-fault security requirements. Penalty.

Section 14-213a is repealed.

(P.A. 79-577, S. 5, 8; P.A. 80-483, S. 63, 186; P.A. 81-217, S. 7.)



Section 14-213b - Operation prohibited when insurance coverage fails to meet minimum requirements. Penalty. Evidence of insurance coverage required to restore suspended license.

(a) No owner of any private passenger motor vehicle or a vehicle with a combination or commercial registration, as defined in section 14-1, registered or required to be registered in this state may operate or permit the operation of such vehicle without the security required by section 38a-371 or with security insufficient to meet the minimum requirements of said section, or without any other security requirements imposed by law, as the case may be. Failure of the operator to produce an insurance identification card as required by section 14-217 shall constitute prima facie evidence that the owner has not maintained the security required by section 38a-371 and this section.

(b) Any person convicted of violating any provision of subsection (a) of this section shall be fined not less than one hundred dollars or more than one thousand dollars, except that any owner of a motor vehicle with a commercial registration who knowingly violates the provisions of subsection (a) of this section with respect to such vehicle shall be guilty of a class D felony.

(c) The Commissioner of Motor Vehicles shall suspend the registration, and the operator’s license, if any, of an owner, for a first conviction of violating the provisions of subsection (a) of this section for a period of one month and for a second or subsequent conviction for a period of six months. No operator’s license which has been suspended pursuant to this subsection shall be restored until the owner has provided evidence to the commissioner that he maintains the security required by section 38a-371 or any other security requirements imposed by law for each motor vehicle registered in his name.

(P.A. 81-217, S. 5; P.A. 94-243, S. 3; P.A. 97-226, S. 2; P.A. 04-199, S. 2; Oct. 25 Sp. Sess. P.A. 05-3, S. 1; P.A. 06-196, S. 96.)

History: (Revisor’s note: In 1993 an obsolete reference to Subsec. (c) of Sec. 14-117 was deleted editorially by the Revisors since Sec. 14-117 is repealed and a reference in Subsec. (c) to “sections 14-12b to 14-12e, inclusive,” was changed editorially by the Revisors to “sections 14-12b and 14-12c” to reflect the repeal of sections 14-12d and 14-12e by P.A. 93-298, S. 10); P.A. 94-243 amended Subsecs. (a) and (c) to apply to vehicles with commercial registrations; P.A. 97-226 amended Subsecs. (a) and (c) to apply provisions to vehicles with combination registrations and to eliminate reference to “subdivision (12) of” before Sec. 14-1, Subsec. (a) to apply to vehicles required to be registered and Subsec. (c) to prohibit restoration of an operator’s license which has been suspended pursuant to Subsec. until owner provides evidence of insurance coverage; P.A. 04-199 amended Subsec. (c) to eliminate provisions re no new registration shall be issued or restored after suspension of registration under subsection until owner has filed proof of financial responsibility under Sec. 14-112 and re maintenance of financial responsibility filing, effective July 1, 2004; Oct. 25 Sp. Sess. P.A. 05-3 amended Subsec. (a) to prohibit operation “without any other security requirements imposed by law, as the case may be”, amended Subsec. (b) to specify exception that any owner of a motor vehicle with a commercial registration who knowingly violates Subsec. (a) with respect to such vehicle shall be guilty of a class D felony, and amended Subsec. (c) to prohibit restoration of a suspended operator’s license until the owner has provided commissioner evidence that he maintains any other security requirements imposed by law, effective January 1, 2006; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006.

See Sec. 14-12f re exempt vehicles.



Section 14-214 - Instruction of unlicensed person in motor vehicle operation.

Any licensed operator, being twenty years of age or older and having had an operator’s license to operate a motor vehicle of the same class as the motor vehicle being operated for at least four years preceding the date of such instruction, may instruct a person sixteen or seventeen years of age who holds a youth instruction permit issued in accordance with subsection (c) of section 14-36, or a person who is eighteen years of age or older who holds an adult instruction permit, in the operation of a motor vehicle. Any person so instructing another in the use of any motor vehicle shall be responsible for the operation thereof. Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2421; 1969, P.A. 55, S. 2; 1972, P.A. 127, S. 20; P.A. 75-577, S. 66, 126; P.A. 96-248, S. 3, 4; P.A. 97-1, S. 3, 4; P.A. 12-81, S. 42.)

History: 1969 act required instructor to be 21 and to have had license in class of vehicle for which instruction is being given for 2 years, added exception re motorcycles and raised fine from $10 to $50; 1972 act dropped age requirement to 18, reflecting change in age of majority; P.A. 75-577 replaced fine provision with statement that violation deemed to be infraction; P.A. 96-248 raised minimum age for instructor from 18 to 20 and required holding license in class of vehicle for which instruction is being given for minimum of 4, rather than 2, years, authorized instruction of persons who hold a learner’s permit under Subsec. (b) of Sec. 14-36 and eliminated exception re motorcycles and requirement that instructor be “so seated as to control the operation of the motor vehicle”, effective January 1, 1997; P.A. 97-1 provided that instructor may be older than 20 years of age, limited instruction of holders of learners’ permits to persons 16 and 17 years of age, substituted reference to Subsec. (c) for (b), and authorized instruction of persons 18 years of age or older, effective January 30, 1997; P.A. 12-81 replaced “learner’s permit” with “youth instruction permit” and required person 18 years of age or older receiving instruction to hold an adult instruction permit, effective January 1, 2013.

Cited. 30 CS 233.



Section 14-215 - Operation while registration or license is refused, suspended or revoked. Operation in violation of restriction or limitation on operator’s license or right to operate motor vehicle that requires use of ignition interlock device. Penalty.

(a) No person to whom an operator’s license has been refused, or, except as provided in section 14-215a, whose operator’s license or right to operate a motor vehicle in this state has been suspended or revoked, shall operate any motor vehicle during the period of such refusal, suspension or revocation. No person shall operate or cause to be operated any motor vehicle, the registration of which has been refused, suspended or revoked, or any motor vehicle, the right to operate which has been suspended or revoked.

(b) (1) Except as provided in subsection (c) of this section, any person who violates any provision of subsection (a) of this section shall, for a first offense, be fined not less than one hundred fifty dollars or more than two hundred dollars or imprisoned not more than three months, or be both fined and imprisoned, and, for any subsequent offense, be fined not less than two hundred dollars or more than six hundred dollars or imprisoned not more than one year, or be both fined and imprisoned.

(2) Except as provided in subsection (c) of this section, in addition to the penalty prescribed under subdivision (1) of this subsection, any person who violates any provision of subsection (a) of this section who (A) has, prior to the commission of the present violation, committed a violation of subsection (a) of this section or section 14-36 shall be fined not more than five hundred dollars or sentenced to perform not more than one hundred hours of community service, or (B) has, prior to the commission of the present violation, committed two or more violations of subsection (a) of this section or section 14-36, or any combination thereof, shall be sentenced to a term of imprisonment of one year, ninety days of which may not be suspended or reduced in any manner.

(c) (1) Any person who operates any motor vehicle during the period such person’s operator’s license or right to operate a motor vehicle in this state is under suspension or revocation on account of a violation of subsection (a) of section 14-227a or section 53a-56b or 53a-60d or pursuant to section 14-227b, or in violation of a restriction or limitation placed on such person’s operator’s license or right to operate a motor vehicle in this state by the Commissioner of Motor Vehicles pursuant to subsection (i) of section 14-227a or pursuant to an order of the court under subsection (b) of section 14-227j, shall be fined not less than five hundred dollars or more than one thousand dollars and imprisoned not more than one year, and, in the absence of any mitigating circumstances as determined by the court, thirty consecutive days of the sentence imposed may not be suspended or reduced in any manner.

(2) Any person who operates any motor vehicle during the period such person’s operator’s license or right to operate a motor vehicle in this state is under suspension or revocation on account of a second violation of subsection (a) of section 14-227a or section 53a-56b or 53a-60d or for the second time pursuant to section 14-227b, or in violation of a restriction or limitation placed for the second time on such person’s operator’s license or right to operate a motor vehicle in this state by the Commissioner of Motor Vehicles pursuant to subsection (i) of section 14-227a or pursuant to an order of the court under subsection (b) of section 14-227j, shall be fined not less than five hundred dollars or more than one thousand dollars and imprisoned not more than two years, and, in the absence of any mitigating circumstances as determined by the court, one hundred twenty consecutive days of the sentence imposed may not be suspended or reduced in any manner.

(3) Any person who operates any motor vehicle during the period such person’s operator’s license or right to operate a motor vehicle in this state is under suspension or revocation on account of a third or subsequent violation of subsection (a) of section 14-227a or section 53a-56b or 53a-60d or for the third or subsequent time pursuant to section 14-227b, or in violation of a restriction placed for the third or subsequent time on such person’s operator’s license or right to operate a motor vehicle in this state by the Commissioner of Motor Vehicles pursuant to subsection (i) of section 14-227a or pursuant to an order of the court under subsection (b) of section 14-227j, shall be fined not less than five hundred dollars or more than one thousand dollars and imprisoned not more than three years, and, in the absence of any mitigating circumstances as determined by the court, one year of the sentence imposed may not be suspended or reduced in any manner.

(4) The court shall specifically state in writing for the record the mitigating circumstances, or the absence thereof.

(1949 Rev., S. 2420; 1957, P.A. 421; P.A. 82-258; P.A. 83-534, S. 3; P.A. 85-387, S. 2; P.A. 89-314, S. 3, 5; P.A. 97-291, S. 4, 5; P.A. 03-233, S. 2; P.A. 04-257, S. 100; P.A. 05-215, S. 4; P.A. 07-167, S. 23, 40; P.A. 11-48, S. 56; 11-51, S. 221; P.A. 12-80, S. 164; 12-178, S. 5.)

History: P.A. 82-258 increased the minimum penalty for a first offense from $100 to $150, and increased the maximum penalty for a subsequent offense from $500 to $600 and from three months to one year imprisonment; P.A. 83-534 added Subsec. (c) re increased penalties when the reason for the suspension or revocation was operation of a motor vehicle while under the influence, refusal to submit to a blood alcohol test or manslaughter or assault with a motor vehicle while intoxicated; P.A. 85-387 amended Subsec. (c) to increase from 5 to 30 days the period of imprisonment which may not be suspended or reduced; P.A. 89-314 amended Subsec. (c) to replace reference to a suspension or revocation “on account of a violation of subsection (d) or (f) of section 14-227b” with “pursuant to section 14-227b” and to specify that the period of imprisonment which may not be suspended or reduced is 30 “consecutive” days; P.A. 97-291 amended Subsec. (c) to provide that the nonsuspendable sentence of 30 consecutive days is imposed in the absence of any mitigating circumstances as determined by the court and to require the court to specifically state in writing for the record the mitigating circumstances, or absence thereof, effective July 8, 1997; P.A. 03-233 amended Subsec. (a) to add “except as provided in section 14-215a”; P.A. 04-257 made technical changes in Subsecs. (b) and (c), effective June 14, 2004; P.A. 05-215 amended Subsec. (b) to designate existing provisions as Subdiv. (1) and add Subdiv. (2) re additional penalties for persons who have one or more prior violations of Subsec. (a) or Sec. 14-36; P.A. 07-167 amended Subsec. (b)(2)(B) by changing penalty from term of imprisonment of 90 days which may not be suspended or reduced to term of imprisonment of one year, 90 days of which may not be suspended or reduced and amended Subsec. (c) by designating existing penalty provisions as Subdiv. (1), adding Subdivs. (2) and (3) re penalties for second, third and subsequent violations and designating existing provisions re court record of mitigating circumstances as Subdiv. (4); P.A. 11-48 amended Subsec. (c) to make penalties in Subdivs. (1) to (3) applicable to person operating motor vehicle in violation of restriction placed on license or right to operate by commissioner pursuant to Sec. 14-227a(i) or pursuant to order of court under Sec. 14-227j(b), effective January 1, 2012; P.A. 11-51 made identical changes as P.A. 11-48, effective January 1, 2012; P.A. 12-80 amended Subsec. (b)(1) to replace maximum term of imprisonment for first offense of “ninety days” with “three months” and make a technical change; P.A. 12-178 amended Subsec. (c)(1) and (2) to add “or limitation” re first and second violation of restriction on person’s operator’s license or right to operate motor vehicle pursuant to Sec. 14-227a(i), effective July 1, 2012.

See Sec. 14-111(b), (h), (k) re suspension or revocation of driver’s license.

See Sec. 14-227h re impoundment of motor vehicle in certain cases.

Cited. 12 CA 338; 21 CA 496; 23 CA 50; 24 CA 438; 26 CA 716; 31 CA 797; 34 CA 557; 36 CA 710; 45 CA 12. Plain meaning of section is to give state authority to prosecute any person who operates a motor vehicle outside scope of work permit while license under suspension. 53 CA 23. Legislature did not include language within section indicating that a work permit issued pursuant to Sec. 14-37a is an affirmative defense to a violation of section. Id. One whose operator’s license is under suspension violates section whenever he operates a motor vehicle, regardless of whether it is operated on public or private property. 72 CA 127.

Suspension extends beyond period for which license issued. 16 CS 178. A person who manipulates the steering wheel as it is being pushed along a public highway by a second car is operating a motor vehicle within the meaning of section. 22 CS 494. One who operates a car in this state while his right to operate remains under suspension may be convicted under section, even though he has in the meantime moved to another state and obtained a license in that state. 23 CS 26. Cited. 24 CS 347. Arrest for violation of statute did not justify search of car without a warrant. 25 CS 229. Cited. 36 CS 586; 38 CS 384; Id., 472. It is not obligatory for state to prove commissioner’s action in suspending a license is valid where prosecution is for driving while under suspension; time to contest validity of suspension is when it occurs. 39 CS 381.

No conviction unless operation on public highway. 2 Conn. Cir. Ct. 79. Cited. Id., 520. Since a running engine means “operating” within the meaning of statute, a turning off of the engine would be as much a part of operation. Id., 662. What constitutes a “public highway” for the purposes of a conviction under section. Id. Cited. Id., 684; 3 Conn. Cir. Ct. 110; Id., 467; Id., 586; 4 Conn. Cir. Ct. 253; Id., 408. Operation of motor vehicle during period of license suspension not violation of statute when under direct order of police official. Id., 424, 428, 431. Ownership of vehicle not required element of violation. Id., 431. That suspension of driver’s license was not known to him as notice of suspension was mailed to his last address after he had moved therefrom was no defense in a trial for violation of section. 5 Conn. Cir. Ct. 72. That defendant obtained a provisional license while his license was suspended under section is no defense. Id. Cited. Id., 161. Motorcycles are motor vehicles within the meaning of statute and revocation of a license applies to motorcyclist’s license as well as motor vehicle operator’s license. Id., 219. Operation of motor vehicle defined. 6 Conn. Cir. Ct. 639.

Subsec. (a):

Cited. 216 C. 172; 229 C. 824.

Cited. 19 CA 594; 30 CA 742.

Subsec. (b):

Cited. 229 C. 824.

Cited. 9 CA 686; 31 CA 797.

Subsec. (c):

Violation of statute was a “crime” for purposes of qualifying for alcohol abuse treatment program under Secs. 17a-648 to 17a-658, inclusive. 226 C. 191. Cited. 227 C. 914; 229 C. 824; 230 C. 427. Work permit exception under Sec. 14-37a constitutes an affirmative defense, for which defendant bears the burden of persuasion, to a violation of Subsec. 254 C. 107. Not unconstitutionally vague when applied to all-terrain vehicles; all-terrain vehicle is a motor vehicle for purposes of Subsec. 281 C. 707.

Cited. 9 CA 686. Violation is crime within purposes of Secs. 17a-648 through 17a-658. 27 CA 225. Cited. 32 CA 1; 40 CA 420; Id., 724; 45 CA 722. Statute not rendered unconstitutionally vague by Sec. 14-37a. 57 CA 541. Definition of “motor vehicle” in Sec. 14-212 applies and includes a moped. 112 CA 190.



Section 14-215a - Operation while license is suspended pursuant to section 14-140.

(a) No person whose operator’s license or right to operate a motor vehicle in this state has been suspended pursuant to section 14-140 shall operate any motor vehicle during the period of such suspension.

(b) Any person who violates the provisions of subsection (a) of this section shall, for a first offense, be fined not less than one hundred fifty dollars or more than two hundred dollars or imprisoned not more than three months, or both, and, for any subsequent offense, be fined not less than two hundred dollars or more than six hundred dollars or imprisoned not more than one year, or both.

(P.A. 03-233, S. 1; 03-278, S. 131; P.A. 04-257, S. 86; P.A. 12-80, S. 165.)

History: P.A. 03-278 amended Subsec. (a) by deleting “for failure to appear for any scheduled court appearance”; P.A. 04-257 made technical changes in Subsec. (b), effective June 14, 2004; P.A. 12-80 amended Subsec. (b) to replace maximum term of imprisonment for first offense of “ninety days” with “three months”.



Section 14-215b - Operation after expiration of period of suspension and without obtaining reinstatement of license.

Any person whose motor vehicle operator’s license has been suspended who operates a motor vehicle after the expiration of such period of suspension without obtaining the reinstatement of such license shall (1) during the first sixty days after such expiration, be deemed to have failed to renew such license and be subject to the penalty for failure to renew a motor vehicle operator’s license under subsection (c) of section 14-41, and (2) after said sixty-day period, be subject to the penalty for operating a motor vehicle without a license under section 14-36. Any operator so charged shall not be prosecuted under section 14-215 for the same act constituting a violation under this section.

(P. A. 05-215, S. 1.)



Section 14-216 - Operation by persons under eighteen without insurance.

No person under the age of eighteen years shall operate any motor vehicle upon the highways of this state, and no person shall cause or permit such operation of any motor vehicle by any such person, unless such motor vehicle has been insured for the amounts required by section 14-112. Violation of any provision of this section shall be an infraction. This section shall not apply to any motor vehicle bearing farm registration plates.

(1949 Rev., S. 2419; 1957, P.A. 334; P.A. 76-381, S. 9.)

History: P.A. 76-381 replaced provision for $100 fine and/or 30 days’ imprisonment with statement that violation deemed an infraction.



Section 14-217 - Operator to give name and address and show or surrender license, registration and insurance identification card when requested.

No person who is operating or in charge of any motor vehicle, when requested by any officer in uniform, by an agent authorized by the commissioner who presents appropriate credentials or, in the event of any accident in which the car he is operating or in charge of is concerned, when requested by any other person, may refuse to give his name and address or the name and address of the owner of the motor vehicle or give a false name or address, or refuse, on demand of such officer, agent or other person, to produce his motor vehicle registration certificate, operator’s license and any automobile insurance identification card for the vehicle issued pursuant to section 38a-364 or to permit such officer, agent or such other person to take the operator’s license, registration certificate and any such insurance identification card in hand for the purpose of examination, or refuse, on demand of such officer, agent or such other person, to sign his name in the presence of such officer, agent or such other person. No person may refuse to surrender his license to operate motor vehicles or the certificate of registration of any motor vehicle operated or owned by him or such insurance identification card or the number plates furnished by the commissioner for such motor vehicle on demand of the commissioner or fail to produce his license when requested by a court. Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2406; 1961, P.A. 517, S. 77; P.A. 76-381, S. 10; P.A. 79-577, S. 7, 8; P.A. 81-172, S. 13; P.A. 93-297, S. 8, 29.)

History: 1961 act removed obsolete reference to trial justice; P.A. 76-381 deleted provision for $50 fine and/or 30 days’ imprisonment with statement that violation deemed an infraction; P.A. 79-577 included no-fault insurance identification cards in documents which may be required; P.A. 81-172 authorized motor vehicle agents to request the production of a license, registration and no-fault insurance identification card; P.A. 93-297 deleted term “no-fault” in description of insurance identification card, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date.

Cited. 24 CA 438; 30 CA 742; 45 CA 303.

Operator’s license is privilege granted by state, not a right, and subject to reasonable restrictions. 4 Conn. Cir. Ct. 385, 389, 394. Roadblock stopping by state police is valid exercise of police power. Id.



Section 14-218 - Negligent homicide.

Section 14-218 is repealed.

(1949 Rev., S. 2415; 1949, S. 1316d; 1971, P.A. 30.)



Section 14-218a - Traveling unreasonably fast. Establishment of speed limits.

(a) No person shall operate a motor vehicle upon any public highway of the state, or road of any specially chartered municipal association or any district organized under the provisions of chapter 105, a purpose of which is the construction and maintenance of roads and sidewalks, or on any parking area as defined in section 14-212, or upon a private road on which a speed limit has been established in accordance with this subsection, or upon any school property, at a rate of speed greater than is reasonable, having regard to the width, traffic and use of highway, road or parking area, the intersection of streets and weather conditions. The Office of the State Traffic Administration may determine speed limits which are reasonable and safe on any state highway, bridge or parkway built or maintained by the state, and differing limits may be established for different types of vehicles, and may erect or cause to be erected signs indicating such speed limits. The traffic authority of any town, city or borough may establish speed limits on streets, highways and bridges or in any parking area for ten cars or more or on any private road wholly within the municipality under its jurisdiction; provided such limit on streets, highways, bridges and parking areas for ten cars or more shall become effective only after application for approval thereof has been submitted in writing to the Office of the State Traffic Administration and a certificate of such approval has been forwarded by the office to the traffic authority; and provided such signs giving notice of such speed limits shall have been erected as the Office of the State Traffic Administration directs, provided the erection of such signs on any private road shall be at the expense of the owner of such road. The presence of such signs adjacent to or on the highway or parking area for ten cars or more shall be prima facie evidence that they have been so placed under the direction of and with the approval of the Office of the State Traffic Administration. Approval of such speed limits may be revoked by the Office of the State Traffic Administration at any time if said office deems such revocation to be in the interest of public safety and welfare, and thereupon such speed limits shall cease to be effective and any signs that have been erected shall be removed. Any speed in excess of such limits, other than speeding as provided for in section 14-219, shall be prima facie evidence that such speed is not reasonable, but the fact that the speed of a vehicle is lower than such limits shall not relieve the operator from the duty to decrease speed when a special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions.

(b) The Office of the State Traffic Administration shall establish a speed limit of sixty-five miles per hour on any multiple lane, limited access highways that are suitable for a speed limit of sixty-five miles per hour, taking into consideration relevant factors including design, population of area and traffic flow.

(c) Any person who operates a motor vehicle at a greater rate of speed than is reasonable, other than speeding, as provided for in section 14-219, shall commit the infraction of traveling unreasonably fast.

(P.A. 75-577, S. 7, 126; P.A. 77-103; 77-340, S. 4; P.A. 84-429, S. 65; P.A. 98-181, S. 1; P.A. 12-132, S. 15.)

History: P.A. 77-103 clarified proviso re effective date of speed limits; P.A. 77-340 replaced first reference to parking areas for 10 or more cars with parking areas as defined in Sec. 14-219a and specified infraction in Subsec. (b) as infraction “of traveling unreasonably fast”; P.A. 84-429 made technical changes for statutory consistency; P.A. 98-181 added new Subsec.(b) requiring the State Traffic Commission to establish a speed limit of 65 miles per hour on multiple lane, limited access highways determined to be suitable for said speed limit, relettering former Subsec. (b) as Subsec. (c); P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration, effective July 1, 2012 (Revisor’s note: In Subsecs. (a) and (b), references to “Office of State Traffic Administration” were changed editorially by the Revisors to “Office of the State Traffic Administration” for accuracy).

See Sec. 14-111g re operator’s retraining program.

Cited. 5 CA 434; 9 CA 825; 29 CA 791; 30 CA 810; 33 CA 44; 34 CA 189; 46 CA 633.

Cited. 38 CS 426; 39 CS 313.

Subsec. (a):

Cited. 38 CA 322.

Subsec. (b):

Cited. 37 CA 85.



Section 14-219 - Speeding.

(a) No person shall operate any motor vehicle (1) upon any highway, road or any parking area for ten cars or more, at such a rate of speed as to endanger the life of any occupant of such motor vehicle, but not the life of any other person than such an occupant; (2) at a rate of speed greater than fifty-five miles per hour upon any highway other than a highway specified in subsection (b) of section 14-218a for which a speed limit has been established in accordance with the provisions of said subsection; (3) at a rate of speed greater than sixty-five miles per hour upon any highway specified in subsection (b) of section 14-218a for which a speed limit has been established in accordance with the provisions of said subsection; or (4) if such person is under eighteen years of age, upon any highway or road for which a speed limit of less than sixty-five miles per hour has been established in accordance with subsection (a) of section 14-218a, at a rate of speed more than twenty miles per hour above such speed limit.

(b) Any person who operates a motor vehicle (1) on a multiple lane, limited access highway other than a highway specified in subsection (b) of section 14-218a for which a speed limit has been established in accordance with the provisions of said subsection at a rate of speed greater than fifty-five miles per hour but not greater than seventy miles per hour, (2) on a multiple lane, limited access highway specified in subsection (b) of section 14-218a for which a speed limit has been established in accordance with the provisions of said subsection at a rate of speed greater than sixty-five miles per hour but not greater than seventy miles per hour, (3) on any other highway at a rate of speed greater than fifty-five miles per hour but not greater than sixty miles per hour, or (4) if such person is under eighteen years of age, upon any highway or road for which a speed limit of less than sixty-five miles per hour has been established in accordance with subsection (a) of section 14-218a, at a rate of speed more than twenty miles per hour above such speed limit, shall commit an infraction, provided any such person operating a truck, as defined in section 14-260n, shall have committed a violation and shall be fined not less than one hundred dollars nor more than one hundred fifty dollars.

(c) Any person who violates any provision of subdivision (1) of subsection (a) of this section or who operates a motor vehicle (1) on a multiple lane, limited access highway at a rate of speed greater than seventy miles per hour but not greater than eighty-five miles per hour, or (2) on any other highway at a rate of speed greater than sixty miles per hour but not greater than eighty-five miles per hour, shall be fined not less than one hundred dollars nor more than one hundred fifty dollars, provided any such person operating a motor vehicle described in subsection (a) of section 14-163c shall be fined not less than one hundred fifty dollars nor more than two hundred dollars.

(d) No person shall be subject to prosecution for a violation of both subsection (a) of this section and subsection (a) of section 14-222 because of the same offense.

(e) Notwithstanding any provision of the general statutes to the contrary, any person who violates subdivision (1) of subsection (a) of this section, subdivision (1) or (2) of subsection (b) of this section while operating a truck, as defined in section 14-260n, or subdivision (1) of subsection (c) of this section while operating a motor vehicle or a truck, as defined in section 14-260n, shall follow the procedures set forth in section 51-164n.

(1949 Rev., S. 2407; 1961, P.A. 379, S. 2; 517, S. 15; 1963, P.A. 289; 595; February, 1965, P.A. 92; 1969, P.A. 450, S. 1, 2; 670, S. 1, 2; P.A. 73-253, S. 1; P.A. 75-577, S. 6, 126; P.A. 79-609, S. 1; P.A. 80-276, S. 1, 6; P.A. 84-372, S. 5, 9; P.A. 90-213, S. 7; P.A. 98-181, S. 2; P.A. 08-32, S. 13; P.A. 09-187, S. 14; P.A. 10-110, S. 18.)

History: 1961 acts amended Subsec. (a) to add parking areas for ten cars or more and deleted exception for Merritt Parkway from first sentence of Subsec. (b); 1963 acts established maximum speed limits in Subsec. (a)(2) and added roads of specially chartered municipal associations; 1965 act added district roads to Subsec. (a); 1969 acts amended Subsecs. (a) and (b) to add provisions re private roads and to establish speed limits applicable to commercial vehicles; P.A. 73-253 prohibited operation of vehicle at greater than reasonable speed on school property; P.A. 75-577 deleted provisions of Subsec. (a) re operation at greater than reasonable speed, deleted Subsec. (b) re determination of speed limits and relettered former Subsec. (c) as Subsec. (b); P.A. 79-609 reduced speed limit from 70 to 55 miles per hour with limit being generally applicable, special limit provisions were deleted; P.A. 80-276 inserted new Subsec. (b) re offenses deemed infractions and expanded Subsec. (c) re speeding offenses and replaced $100 maximum fine with $100 minimum fine and $150 maximum fine; P.A. 84-372 established higher penalties for person operating a truck; P.A. 90-213 amended Subsec. (c)(1) and (2) to establish a maximum speed of 85 miles per hour and added Subsec. (e) to require a person who violates Subsec. (a)(1), Subsec. (b)(1) while operating a truck, or Subsec. (c)(1) while operating a motor vehicle or truck to follow the procedures set forth in Sec. 51-164n; P.A. 98-181 amended Subsec. (a)(2) to exclude a highway for which a speed limit has been established in accordance with Sec. 14-218a(b) and to add Subdiv. (3) prohibiting operation at a rate of speed greater than 65 miles per hour on a highway for which a speed limit has been established in accordance with Sec. 14-218a(b), amended Subsec. (b)(1) to exclude a highway for which a speed limit has been established in accordance with Sec. 14-218a(b) and to add Subdiv. (2) prohibiting operation on a multiple lane, limited access highway for which a speed limit has been established in accordance with Sec. 14-218a(b) at a rate of speed greater than 65 miles per hour but not greater than 70 miles per hour, renumbering former Subdiv. (2) as Subdiv. (3), and amended Subsec. (e) to include a violation of Subdiv. (2) of Subsec. (b) while operating a truck; P.A. 08-32 added Subsec. (a)(4) and Subsec. (b)(4) re person under 18 years of age who operates motor vehicle upon certain highways or roads at rate of speed 20 miles per hour or more above established speed limit and made technical changes, effective August 1, 2008; P.A. 09-187 amended Subsecs. (a)(4) and (b)(4) to replace “twenty miles per hour or more” with “more than twenty miles per hour” and made a technical change in Subsec. (a), effective July 8, 2009; P.A. 10-110 amended Subsec. (c)(2) to substitute “motor vehicle described in subsection (a) of section 14-163c” for “truck, as defined in section 14-260n”.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-219c re use of radar to support conviction.

See Sec. 14-222 re penalty for operation at rate of speed greater than eighty-five miles per hour.

Cited. 27 CA 346; 29 CA 791.

Right of Merritt Parkway Commission to fix speed limits under former statute discussed. 7 CS 165. Cited. 16 CS 398. Prima facie presumption that driving at rate of speed exceeding posted speed limit is not reasonable; proof of favorable conditions is effective neither to rebut, as a matter of law, state’s prima facie case nor to constitute, as a matter of law, a defense to a prosecution under section. 22 CS 464. Cited. 23 CS 303, 342. Passing at speed in excess of posted speed limit and returning to right-hand lane are among circumstances for trier to consider in determining reasonableness of speed. Id., 437. Court may take judicial notice of regulations of State Traffic Commission. Id. Radar can show speed, and it is for the trier to believe or disbelieve testimony with regard to the accuracy of the radar. 24 CS 13. Cited. Id., 91, 124, 160, 167, 345. Plea of guilty and absence of affidavit of explanation can result in inference that speeding was proximate cause of accident. 25 CS 380. Cited. 26 CS 513. Officer’s testimony that speedometer had recently been tested satisfies requirement in speeding prosecutions of some showing of instrument’s accuracy prior to admissibility. 37 CS 601. Cited. 39 CS 313.

Speed recorded on radar unit admissible in evidence if accuracy of unit is established and car identified. 2 Conn. Cir. Ct. 68. Defendant has right, prior to trial, to inspect radar equipment. Id., 369. Not abuse of discretion to refuse postponement of trial when request made during trial. Id. Speeding violation may be established by circumstantial evidence. Id., 439. Where facts conflict with witnesses’ estimates of speed, the facts control. Id. It is for the trier to decide under all the circumstances, some of which may be favorable to the driver, whether the speed was greater than was reasonable at the time. Id., 644. Cited. 3 Conn. Cir. Ct. 461. Testimony of state trooper as to speed of defendant’s vehicle during “clocking” period is admissible although no foundation has been laid to establish accuracy of device by which trooper reached his conclusion. Id., 566, 568. Speedometer reading is only prima facie evidence; trier of facts shall determine its credibility. Id. Operation of police radar requires no technical knowledge of radar science. Id., 575, 577. Individual graphic record containing alleged speed of defendant is admissible without producing graphic record covering entire period of operation. Id. Prima facie evidence of defendant’s speed of seventy miles an hour as unreasonable is rebuttable but casts on defendant burden of going forward with the evidence his speed was reasonable under the conditions. 4 Conn. Cir. Ct. 93. It is not double jeopardy to prosecute offender for two successive speeding offenses in different towns in same hour of one day. Id., 102. Court will judicially notice that radar instrument measures speed accurately. Id., 109. Expressed intent of legislature was to distinguish between the types of highways described in statute. Id., 374. Cited. Id., 499. Statute does not go much beyond the common law rule and the jury must decide whether defendant’s speed was negligent under the circumstances. Id., 671. Failure of officer issuing summons to defendant to correctly identify him in court or trial did not affect the establishment of the identity of the driver where defendant had entered a general appearance and appeared for trial. Id., 697. Where there was no evidence of the testing of the speedometer of the state trooper within a reasonable time before the clocking of defendant’s car, evidence of the clocked speed was inadmissible. 5 Conn. Cir. Ct. 190. Cited. Id., 333. Defense of entrapment must establish the criminal design arose solely in the mind of the police. Id., 379. In a trial for violation of section, the court may not direct the jury to find a verdict of guilty even where there was a stipulation of all facts. Id., 223. Cited. Id., 618; 6 Conn. Cir. Ct. 161, 162. No clocked measurements are necessary to establish prima facie evidence of speed in excess of the maximum limits. Id., 334. Cited. Id., 560, 599.

Subsec. (a):

Each of the two sentences in Subsec. states a separate interdict. 144 C. 399. Violation of Subsec. would be negligence per se. 165 C. 635. Subdiv. (1) cited. 176 C. 451.

Cited. 34 CA 201.

Subdiv. (2) cited. 3 Conn. Cir. Ct. 580; 4 Conn. Cir. Ct. 516. In crime of speeding which is malum prohibitum, the intent to do the prohibited act is only intent necessary for conviction and motive of defendant is of no consequence. Id., 573.

Subsec. (b):

Degree of excess speed over posted limit is factor to be considered by trier in determining whether, under all circumstances, a motor vehicle has been operated at greater than reasonable speed. 144 C. 399. Violation of posted speed limit not negligence per se. 165 C. 635.

History discussed; State Traffic Commission has authority to post speed limits on Merritt Parkway and it is proper to admit evidence of posted speed. 23 CS 468.

Subsec. (c):

Cited. 14 CA 816; 17 CA 416; 19 CA 432; 34 CA 201; 46 CA 633.

Cited. 41 CS 356.



Section 14-219a - Parking area defined.

Section 14-219a is repealed.

(1961, P.A. 379, S. 1; P.A. 77-340, S. 5; P.A. 84-429, S. 78.)



Section 14-219b - Limitation of municipal liability.

Nothing in section 14-218a, subsection (a) of section 14-222 or subsection (a) of section 14-227a shall be construed to impose any liability upon any municipality as a result of its establishing a speed limit upon any private road within its jurisdiction as provided by section 14-218a.

(1969, P.A. 450, S. 5; P.A. 77-340, S. 6.)

History: P.A. 77-340 replaced references to Sec. 14-219 with references to Sec. 14-218a.



Section 14-219c - Use of speed monitoring devices to support a conviction.

A prima facie presumption of accuracy sufficient to support a conviction under section 14-219 will be accorded to a radar, speed monitoring laser, vascar device or any other speed monitoring device approved by the Commissioner of Emergency Services and Public Protection only upon testimony by a competent police officer that: (1) The police officer operating the radar, laser, vascar device or other device has adequate training and experience in its operation; (2) the radar, laser, vascar device or other device was in proper working condition at the time of the arrest, established by proof that suggested methods of testing the proper functioning of the device were followed; (3) the radar, laser, vascar device or other device was used in an area where road conditions provide a minimum possibility of distortion; (4) if moving radar was used, the speed of the patrol car was verified; and (5) the radar, laser, vascar device or other device was expertly tested within a reasonable time following the arrest, and such testing was done by means which do not rely on the internal calibrations of such radar, laser, vascar device or other device.

(P.A. 79-609, S. 3; P.A. 92-141, S. 2, 3; P.A. 94-189, S. 13; P.A. 11-51, S. 134.)

History: P.A. 92-141 added references to lasers, vascar devices or other speed monitoring devices approved by the commissioner of public safety; P.A. 94-189 amended Subdiv. (4), eliminating the reference to “laser, vascar device or other device” since only when moving radar is used is the speed of the patrol car a factor; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

Statute refers to the accuracy of radar readings and does not purport to create any prima facie presumptions with respect to the accuracy of a patrol car’s speedometer. 37 CS 601. Court held to be reasonable in time test for accuracy conducted three weeks after the arrest. 39 CS 313.



Section 14-220 - Slow speed.

(a) No person shall operate a motor vehicle at a speed lower than forty miles per hour on any limited access divided highway and no person shall operate a motor vehicle on any other highway at such a slow speed as to impede or block the normal and reasonable movement of traffic except, in either case, when reduced speed is necessary for safe operation or in an emergency, or in compliance with the law or the direction of an officer. The provisions of this section shall not apply to (1) maintenance vehicles or equipment of the state or any municipal highway department, or to such vehicles or equipment of a contractor under contract with any such department while engaged in maintenance operations; (2) any motor vehicle with a commercial registration which while traveling on any limited access divided highway is unable to maintain the minimum speed limit of forty miles per hour due to the gradient, or to any such vehicle which while traveling on any other highway is being driven at such a slow speed as to obstruct or endanger following traffic, provided the operator thereof employs flashing lights on such motor vehicle.

(b) The operator of any motor vehicle having a gross weight of more than twenty-five thousand pounds shall also employ flashing lights when the vehicle is traveling on a limited access divided highway and maintaining a speed higher than forty miles per hour but lower than the speed of the traffic on the highway due to the gradient.

(c) Violation of any provision of this section shall be an infraction.

(1957, P.A. 136; 1967, P.A. 875; 1971, P.A. 618, S. 1; P.A. 75-577, S. 68, 126; P.A. 84-278; P.A. 90-263, S. 66, 74.)

History: 1967 act set minimum speed of 40 on limited access divided highways; 1971 act excluded from provisions commercial vehicles unable to maintain speed on grades and vehicles using flashing lights; P.A. 75-577 added statement that violation of provisions is an infraction; P.A. 84-278 divided section into Subsecs. and added new language in Subsec. (b), requiring operators of certain commercial motor vehicles to use flashing lights while traveling faster than 40 miles per hour but slower than the speed of traffic due to the gradient; P.A. 90-263 amended Subsec. (a)(2) to substitute phrase “motor vehicle with a commercial registration” for “commercial motor vehicle” and to delete other references to “commercial” motor vehicle.

Cited. 30 CA 742.



Section 14-221 - Low-speed vehicles carrying passengers for hire.

No person shall operate on any highway any vehicle which travels at a normal rate of speed of not more than fifteen miles per hour, when transporting persons for hire or when transporting three or more persons for pleasure purposes, whether or not for hire, unless he has obtained a permit from the traffic authority of each city, town and borough in which the vehicle is to be operated. Such permit shall include reasonable restrictions and may require the temporary installation and use of such additional lighting equipment as such traffic authority deems to be essential for the safety of the persons being transported from one-half hour after sunset to one-half hour before sunrise or whenever smoke or weather conditions render it impossible to see at least two hundred feet ahead of such vehicle. Violation of any provision of this section shall be an infraction.

(1953, S. 1379d; P.A. 75-577, S. 69, 126; P.A. 85-174, S. 1, 2.)

History: P.A. 75-577 added statement that violation of provisions is an infraction; P.A. 85-174 eliminated the limitation on the permit to one round trip per day and provided that the permit shall include reasonable restrictions.



Section 14-222 - Reckless driving.

(a) No person shall operate any motor vehicle upon any public highway of the state, or any road of any specially chartered municipal association or of any district organized under the provisions of chapter 105, a purpose of which is the construction and maintenance of roads and sidewalks, or in any parking area for ten cars or more or upon any private road on which a speed limit has been established in accordance with the provisions of section 14-218a or upon any school property recklessly, having regard to the width, traffic and use of such highway, road, school property or parking area, the intersection of streets and the weather conditions. The operation of a motor vehicle upon any such highway, road or parking area for ten cars or more at such a rate of speed as to endanger the life of any person other than the operator of such motor vehicle, or the operation, downgrade, upon any highway, of any motor vehicle with a commercial registration with the clutch or gears disengaged, or the operation knowingly of a motor vehicle with defective mechanism, shall constitute a violation of the provisions of this section. The operation of a motor vehicle upon any such highway, road or parking area for ten cars or more at a rate of speed greater than eighty-five miles per hour shall constitute a violation of the provisions of this section.

(b) Any person who violates any provision of this section shall be fined not less than one hundred dollars nor more than three hundred dollars or imprisoned not more than thirty days or be both fined and imprisoned for the first offense and for each subsequent offense shall be fined not more than six hundred dollars or imprisoned not more than one year or be both fined and imprisoned.

(1949 Rev., S. 2408; 1961, P.A. 379, S. 3; 1963, P.A. 290; February, 1965, P.A. 224; 1969, P.A. 450, S. 3; 1971, P.A. 31; P.A. 73-253, S. 2; P.A. 77-340, S. 7; P.A. 81-268, S. 1; P.A. 90-213, S. 8; 90-263, S. 67, 74.)

History: 1961 act amended Subsec. (a) to include parking areas for ten or more cars; 1963 act amended Subsec. (a) to include roads of specially chartered municipal associations; 1965 act added district roads to Subsec. (a); 1969 act prohibited operating vehicle recklessly on private roads with established speed limits; 1971 act replaced “occupant” with “operator” in Subsec. (a) provision re endangerment; P.A. 73-253 prohibited operating vehicle recklessly on school property; P.A. 77-340 replaced reference to Sec. 14-219 in Subsec. (a) with reference to Sec. 14-218a; P.A. 81-268 amended Subsec. (b) by establishing a minimum fine of $100 and increasing the maximum fine from $100 to $300 for first offenses, and increasing the maximum fine for subsequent offenses from $200 to $600; P.A. 90-213 amended Subsec. (a) to add provision that operation of a motor vehicle at a rate of speed greater than 85 miles per hour constitutes a violation of the section; P.A. 90-263 amended Subsec. (a) to substitute phrase “motor vehicle with a commercial registration” for “commercial motor vehicle”.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.

See Sec. 14-111(b), (k) re suspension or revocation of operator’s license.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-112(a) re proof of financial responsibility.

See Sec. 14-219b re limitation of municipal liability.

Cited. 9 CA 686; 12 CA 306; 14 CA 347; 27 CA 225; Id., 377; 32 CA 1; 33 CA 49; 36 CA 710; 38 CA 8; judgment reversed, see 236 C. 18; Id., 85; 41 CA 664. Evidence is sufficient to prove defendant operated motor vehicle recklessly or at such a rate of speed as to endanger the life of another when state proves, beyond a reasonable doubt, that defendant ignored posted warning signs, drove well in excess of the posted speed limit and operated vehicle in such a reckless manner as to endanger the lives of the passengers. 51 CA 463.

Operating recklessly within the meaning of section requires a conscious choice of action either with knowledge of the serious danger to others involved in it or with knowledge of facts which would disclose this danger to a reasonable man; there must be something more than a failure to use reasonable care, something more than gross negligence. 22 CS 391. Neither speed nor driving under the influence of liquor would alone be sufficient for a conviction for reckless driving, but such circumstances in conjunction with other circumstances can be taken into consideration in determining whether defendant showed a reckless disregard of consequences. Id., 400. Nature of reckless misconduct discussed. 24 CS 108. Cited. Id., 156; 26 CS 184. The misconduct of plaintiff was simple negligence and not the exacerbated type which is reckless misconduct. 31 CS 325. Cited. 37 CS 661; 38 CS 549.

Evidence of injuries received in auto accident relevant in proving offense. 2 Conn. Cir. Ct. 446. Reckless driving does not lie in speed alone but in speed and other circumstances which, together, show a reckless disregard of circumstances. Id., 501, 502. Cited. Id., 634. To establish violation of first sentence of statute, reckless or wanton misconduct must be shown. 3 Conn. Cir. Ct. 25. Guilt might be established under second sentence of statute by evidence which would prove only that life was endangered. Id., 26, 27. Where only evidence relative to defendant’s operational conduct is an estimate of his speed at a point 600 feet before accident occurred, evidence held insufficient to warrant conclusion of guilt beyond a reasonable doubt. Id., 28. Cited. Id., 294, 295. Presumption raised by Sec. 14-107 that proof of registration number of motor vehicle shall be prima facie evidence that owner was operator thereof is not violative of due process since there is a rational and reasonable connection between the facts proved and the ultimate fact presumed. Id., 462, 463. Cited. Id., 380; 4 Conn. Cir. Ct. 499; Id., 541; 6 Conn. Cir. Ct. 298.

Subsec. (a):

Cited. 198 C. 43; 236 C. 18.

Cited. 40 CA 643. Conviction of reckless driving not inconsistent with acquittal on charge of risk of injury to a child under Sec. 53-21(a)(1) because each offense contains different elements and a conviction on one is not inconsistent with an acquittal on the other. 122 CA 631. There was insufficient evidence to establish beyond a reasonable doubt that the road on which defendant drove recklessly was a municipal road. 126 CA 52; judgment reversed, see 306 C. 426.

Defendant who, following another car, bumped it from the rear more than once could reasonably be found guilty of reckless driving under section. 3 Conn. Cir. Ct. 509, 510.



Section 14-222a - Negligent homicide with a motor vehicle or commercial motor vehicle.

(a) Except as provided in subsection (b) of this section, any person who, in consequence of the negligent operation of a motor vehicle, causes the death of another person shall be fined not more than one thousand dollars or imprisoned not more than six months or both.

(b) Any person who, in consequence of the negligent operation of a commercial motor vehicle, causes the death of another person shall be fined not more than two thousand five hundred dollars or imprisoned not more than six months, or both.

(P.A. 81-26, S. 1; P.A. 07-167, S. 34.)

History: P.A. 07-167 designated existing provisions as Subsec. (a), inserting Subsec. (b) exception clause therein, and added Subsec. (b) re negligent operation of commercial motor vehicle, effective July 1, 2007.

See Sec. 14-111g re operator’s retraining program.

Negligent homicide with a motor vehicle is a lesser included offense of misconduct with a motor vehicle (Sec. 53a-57). 9 CA 686. Cited. 11 CA 122; Id., 473; 22 CA 108; 27 CA 225; 28 CA 283; 38 CA 322.

Since motor vehicle violations are specifically excluded from definition of an offense, and, therefore, from definition of a crime, negligent homicide with a motor vehicle is not a crime to which youthful offender status may be applied. 49 CS 170.



Section 14-223 - Failing to stop when signaled or disobeying direction of officer. Increasing speed in attempt to escape or elude officer.

(a) Whenever the operator of any motor vehicle fails promptly to bring his motor vehicle to a full stop upon the signal of any officer in uniform or prominently displaying the badge of his office, or disobeys the direction of such officer with relation to the operation of his motor vehicle, he shall be deemed to have committed an infraction and be fined fifty dollars.

(b) No person operating a motor vehicle, when signaled to stop by an officer in a police vehicle using an audible signal device or flashing or revolving lights, shall increase the speed of the motor vehicle in an attempt to escape or elude such police officer. Any person who violates this subsection shall be guilty of a class A misdemeanor, except that, if such violation causes the death or serious physical injury, as defined in section 53a-3, of another person, such person shall be guilty of a class C felony, and shall have such person’s motor vehicle operator’s license suspended for one year for the first offense, except that the Commissioner of Motor Vehicles may, after a hearing, as provided for in subsection (i) of section 14-111, and upon a showing of compelling mitigating circumstances, reinstate such person’s license before the expiration of such one-year period. For any subsequent offense such person shall be guilty of a class C felony, except that if any prior offense by such person under this subsection caused, and such subsequent offense causes, the death or serious physical injury, as defined in section 53a-3, of another person, such person shall be guilty of a class C felony for which one year of the sentence imposed may not be suspended or reduced by the court, and shall have such person’s motor vehicle operator’s license suspended for not less than eighteen months nor more than two years, except that said commissioner may, after a hearing, as provided for in subsection (i) of section 14-111, and upon a showing of compelling mitigating circumstances, reinstate such person’s license before such period.

(1949 Rev., S. 2409; P.A. 78-372, S. 3, 7; P.A. 82-189; 82-223, S. 15; P.A. 83-577, S. 21; P.A. 96-99; P.A. 99-171, S. 4, 5; P.A. 09-191, S. 1; P.A. 10-3, S. 62; P.A. 11-213, S. 35.)

History: P.A. 78-372 added Subsec. (b) re attempts to elude police vehicles; P.A. 82-189 amended Subsec. (b) by deleting the reference to intentional disregard and endangerment and increasing the minimum penalties from a minimum fine of $100 to $500 and a minimum license suspension from two months to one year for a first offense and a minimum fine from $500 to $1,000 and a minimum license suspension from six to eighteen months for a subsequent offense; P.A. 82-223 amended Subsec. (a) by specifying that the commission of a first offense constituted an infraction, changing the fine from not less than $5 nor more than $25 to $25 for a first offense, and increasing the minimum fine for a subsequent offense from $10 to $25; P.A. 83-577 amended Subsec. (a) by increasing the fine for a first offense from $25 to $35 and the minimum fine for a subsequent offense from $25 to $35; P.A. 96-99 amended Subsec. (b) by increasing the maximum fine from $1,000 to $2,000 and establishing a term of imprisonment of not more than one year for a first offense and by establishing a term of imprisonment of not less than one year nor more than five years for a subsequent offense; P.A. 99-171 amended Subsec. (b) by making a violation of this section a class A misdemeanor and deleting specific fine limits and prison terms, by increasing the penalty for violation of this section when such violation causes death or serious injury, by providing for an additional penalty when there is more than one violation of this section causing death or serious injury, and by making technical changes, effective January 1, 2000; P.A. 09-191 amended Subsec. (b) to increase from a class D felony to a class C felony the penalty for first offense that causes death or serious physical injury, increase from a class D felony to a class C felony the penalty for any subsequent offense and increase from a class D felony with a 1-year mandatory minimum sentence to a class C felony with a 1-year mandatory minimum sentence the penalty for any subsequent offense that causes death or serious physical injury where prior offense also caused death or serious physical injury; P.A. 10-3 amended Subsec. (a) to replace fine of $35 for first offense and not less than $35 nor more than $50 for subsequent offense with fine of $50, effective April 14, 2010; P.A. 11-213 amended Subsec. (b) to replace references to Sec. 14-111(k) with references to Sec. 14-111(i).

See Sec. 14-111g re operator’s retraining program.

Subsec. (b):

Cited. 202 C. 629; 222 C. 444.

Cited. 33 CA 49; 40 CA 762. Sec. 53a-57(a) and this Subsec. contain multiple elements that are dissimilar, and the clear language of the statutes themselves is sufficient for a conclusion that they do not impose two punishments for the same act. 84 CA 351.



Section 14-223a - Striking an officer with a motor vehicle. Penalties.

Any operator of a motor vehicle who strikes any officer, as defined in section 14-1, or any fire police officer, appointed in accordance with section 7-313a, with such motor vehicle while such officer or fire police officer is engaged in traffic control or regulation, provided such officer is in uniform or prominently displaying the badge of his office and such fire police officer is in compliance with the provisions of section 7-313a, (1) shall be fined not less than one hundred fifty dollars or more than two hundred dollars, and (2) for a subsequent offense, shall be fined not more than two hundred fifty dollars or imprisoned not more than thirty days, or both.

(P.A. 04-250, S. 4; P.A. 05-152, S. 1; 05-288, S. 60.)

History: P.A. 05-152 deleted provision re operator deemed to have committed an infraction and made technical changes; P.A. 05-288 made technical changes, effective July 13, 2005.



Section 14-224 - Evasion of responsibility in operation of motor vehicles. Racing. Required removal of motor vehicle from traveled portion of highway. Impoundment or fine.

(a) Each person operating a motor vehicle who is knowingly involved in an accident which causes serious physical injury, as defined in section 53a-3, to or results in the death of any other person shall at once stop and render such assistance as may be needed and shall give his name, address and operator’s license number and registration number to the person injured or to any officer or witness to the death or serious physical injury of any person, and if such operator of the motor vehicle causing the death or serious physical injury of any person is unable to give his name, address and operator’s license number and registration number to the person injured or to any witness or officer, for any reason or cause, such operator shall immediately report such death or serious physical injury of any person to a police officer, a constable, a state police officer or an inspector of motor vehicles or at the nearest police precinct or station, and shall state in such report the location and circumstances of the accident causing the death or serious physical injury of any person and his name, address, operator’s license number and registration number.

(b) Each person operating a motor vehicle who is knowingly involved in an accident which causes physical injury, as defined in section 53a-3, to any other person or injury or damage to property shall at once stop and render such assistance as may be needed and shall give his name, address and operator’s license number and registration number to the person injured or to the owner of the injured or damaged property, or to any officer or witness to the physical injury to person or injury or damage to property, and if such operator of the motor vehicle causing the physical injury of any person or injury or damage to any property is unable to give his name, address and operator’s license number and registration number to the person injured or the owner of the property injured or damaged, or to any witness or officer, for any reason or cause, such operator shall immediately report such physical injury of any person or injury or damage to property to a police officer, a constable, a state police officer or an inspector of motor vehicles or at the nearest police precinct or station, and shall state in such report the location and circumstances of the accident causing the physical injury of any person or the injury or damage to property and his name, address, operator’s license number and registration number.

(c) (1) No person shall operate a motor vehicle upon any public highway for a wager or for any race or for the purpose of making a speed record.

(2) No person shall (A) possess a motor vehicle under circumstances manifesting an intent that it be used in a race or event prohibited under subdivision (1) of this subsection, (B) act as a starter, timekeeper, judge or spectator at a race or event prohibited under subdivision (1) of this subsection, or (C) wager on the outcome of a race or event prohibited under subdivision (1) of this subsection.

(d) Each person operating a motor vehicle who is knowingly involved in an accident on a limited access highway which causes damage to property only shall immediately move or cause his motor vehicle to be moved from the traveled portion of the highway to an untraveled area which is adjacent to the accident site if it is possible to move the motor vehicle without risk of further damage to property or injury to any person.

(e) No person who acts in accordance with the provisions of subsection (d) of this section may be considered to have violated subsection (b) of this section.

(f) Any person who violates the provisions of subsection (a) of this section shall be fined not more than ten thousand dollars or be imprisoned not less than one year nor more than ten years or be both fined and imprisoned.

(g) Any person who violates the provisions of subsection (b) or (c) of this section shall be fined not less than seventy-five dollars nor more than six hundred dollars or be imprisoned not more than one year or be both fined and imprisoned, and for any subsequent offense shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned not more than one year or be both fined and imprisoned.

(h) In addition to any penalty imposed pursuant to subsection (g) of this section: (1) If any person is convicted of a violation of subdivision (1) of subsection (c) of this section and the motor vehicle being operated by such person at the time of the violation is registered to such person, the court may order such motor vehicle to be impounded for not more than thirty days and such person shall be responsible for any fees or costs resulting from such impoundment; or (2) if any person is convicted of a violation of subdivision (1) of subsection (c) of this section and the motor vehicle being operated by such person at the time of the violation is not registered to such person, the court may fine such person not more than two thousand dollars, and for any subsequent offense may fine such person not more than three thousand dollars.

(1949 Rev., S. 2410; September, 1957, P.A. 11, S. 8; P.A. 81-268, S. 2; P.A. 82-472, S. 45, 183; P.A. 83-135; 83-534, S. 10; P.A. 94-188, S. 9; P.A. 97-291, S. 3, 5; P.A. 06-173, S. 2; P.A. 09-120, S. 1.)

History: P.A. 81-268 amended Subsec. (c) by increasing the minimum fine from $50 to $75 and the maximum fine from $100 to $200 for first offenses, and increasing the maximum fine for subsequent offenses from $200 to $600; P.A. 82-472 made a technical correction; P.A. 83-135 amended Subsec. (c) by increasing the maximum fine from $200 to $600 for a first offense and from $600 to $1,000 for a subsequent offense; P.A. 83-534 inserted new Subsecs. (a) and (d) re evading responsibility in an accident causing serious physical injury or death and the penalty therefor, redesignated the former Subsecs. and limited the former provisions re evading responsibility to accidents causing “physical injury as defined in section 53a-3” or injury or damage to property; P.A. 94-188 inserted new Subsecs. (d) and (e) re removal of vehicle from traveled portion of highway and redesignated the former Subsecs. (d) and (e) as (f) and (g); P.A. 97-291 amended Subsec. (f) to increase the maximum fine from $5,000 to $10,000 and the maximum term of imprisonment from 5 to 10 years; P.A. 06-173 amended Subsec. (c) to designate existing provision as Subdiv. (1) and add Subdiv. (2) prohibiting a person possessing a motor vehicle under circumstances manifesting an intent that it be used in a race or event prohibited under Subdiv. (1), acting as a starter, timekeeper, judge or spectator at such a race or event or wagering on the outcome of such a race or event; P.A. 09-120 added Subsec. (h) re motor vehicle impoundment or fine for violation of Subsec. (c)(1), effective July 1, 2009.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.

See Sec. 14-111(b), (h), (k) re suspension or revocation of operator’s license.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-112(a) re proof of financial responsibility.

See Sec. 14-226 re required reporting of injury to dog.

Cited. 13 CA 638; 26 CA 145; 36 CA 710; 38 CA 685; 42 CA 460.

Charge of evading responsibility dismissed where it could not be ascertained whether pedestrian was dead or alive at time of impact. 18 CS 367. To be convicted, defendant must have been knowingly involved in an accident, and accident must have involved injury to some person other than defendant or damage to property other than his. 22 CS 317. Cited. Id., 361, 386. Only intention necessary for violation of section is the doing of the acts prohibited. 23 CS 284. Cited. Id., 413, 421. An error in judgment or lack of intention is not an excuse for failure to follow the directives of statute. 24 CS 374. Cited. Id., 397; 32 CS 650.

Cited. 2 Conn. Cir. Ct. 19. Even with no communication between the parties, circumstances can indicate a competitive trial of speed where a conviction of racing will lie. Id., 75. If operator knew there was an accident, it is immaterial that he believed no damage resulted. Id., 236. Cited. Id., 503; Id., 588. An error in judgment or lack of intention is not an excuse for failure to follow the directives and mandates of statute. 3 Conn. Cir. Ct. 101. Where defendant who was involved in automobile accident stopped his car but failed to give the required information, it was not error to find him guilty of evading responsibility and whether he was at fault is irrelevant. Id. Cited. Id., 229. Knowledge of damage caused by accident is not an element within terms of statute; it is enough for state to prove defendant was knowingly involved in the accident and the accident caused damage to person or property of another. Id., 304, 305. To comply with statute, defendant must, after the accident, render such assistance as is needed and give his operator’s license and registration numbers, as well as his name and address, to the other driver. Id., 305, 306. Cited. Id., 353; Id., 461; 4 Conn. Cir. Ct. 408. History of statute reviewed; intent is to punish evasion of responsibility whether accident occurs on private property or public highway. Id., 495. Statute applied where accident occurred in service station. Id. Defendant’s admission he struck a living object he thought to be a dog and had not stopped established his guilt beyond a reasonable doubt in absence of other evidence. 5 Conn. Cir. Ct. 316. When violation of section occurred, Sec. 14-107 made proof of registration in defendant’s name of car involved prima facie evidence that he was operator and trial court could conclude defendant’s unsupported alibi did not rebut presumption statute created. Id., 561. Slight damage to plaintiff’s car was sufficient where the elements also existed to sustain defendant’s conviction for evading responsibility. 6 Conn. Cir. Ct. 6. Defendant properly arrested in another precinct two hours after violation of section where local officer acted on speedy information of two witnesses. Id., 55.

Subsec. (a):

Cited. 222 C. 672.

Cited. 12 CA 294; 22 CA 142; 45 CA 303. No authority for defendant’s argument that court is required to charge the jury that compliance with remaining duties of Subsec. are legally excused if defendant was arrested by police while trying to render such assistance as defendant deemed reasonably necessary. 99 CA 233. Statute does not provide an operator an excuse for failing to stop for any reason when such operator has satisfied the predicate elements of statute; because it is undisputed that defendant did not stop his vehicle and render assistance to the victim, jury reasonably could have concluded defendant violated Subsec. 125 CA 489.

Subsec. (b):

Cited. 154 C. 23; 176 C. 451; 224 C. 911. Court concluded that to establish a violation of statute, the state is not required to prove defendant knew that the accident in which he was involved caused injury or damage to property. 227 C. 534. Cited. 234 C. 301.

Cited. 28 CA 708; 45 CA 303. Whether defendant has knowledge that an accident caused injury or damage is irrelevant to crime of evading responsibility; rather, it is a mandatory stop, ascertain and assist statute which provides criminal penalties for the failure to do so. 88 CA 90. After proving that defendant was knowingly involved in an accident, further proof that defendant failed to stop at the scene would be sufficient to support conviction under statute. Id. Defendant, despite initially assisting injured passenger in his vehicle after hitting a telephone pole, did not render assistance as required by Subsec. because he then ran away from the accident scene, leaving the passenger in the car, and failed to call police or other emergency personnel. 107 CA 717. Subsec. not unconstitutionally vague as applied to defendant, and requirement to report identifying information set forth in Subsec. does not violate right against self-incrimination. 124 CA 294. Evidence was sufficient to conclude that collision was result of unintentional conduct of defendant, therefore constituting an “accident” under section. 126 CA 52.

Although a race involves a trial of speed, a person can be found guilty of racing but not guilty of speeding. 24 CS 59. Total strangers can race on the spur of the moment. Id.

Subsec. (d):

Cited. 222 C. 672.

Cited. 9 CA 686.

Subsec. (e):

Cited. 9 CA 686.



Section 14-225 - Evading responsibility in operation of other vehicles.

Any person riding on, propelling, driving or directing any vehicle, except a motor vehicle, on a public street or highway or on any parking area for ten cars or more or on any school property, who has knowledge of having caused injury to the person or property of another and neglects, at the time of the injury, to stop and ascertain the extent of the injury and to render assistance, or refuses to give his name and address, or gives a false name or address when the same is asked for by the person injured or by any other person in his behalf or by a police officer, motor vehicle inspector or constable, shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 2493; 1971, P.A. 356; P.A. 73-253, S. 3; P.A. 84-429, S. 39; P.A. 00-99, S. 51, 154.)

History: 1971 act included reference to parking areas for ten or more cars; P.A. 73-253 included reference to school property; P.A. 84-429 rephrased provisions and made other technical changes; P.A. 00-99 deleted reference to sheriff and deputy sheriff, effective December 1, 2000.



Section 14-225a - Operation of motor vehicles in parking areas.

Section 14-225a is repealed.

(1969, P.A. 736, S. 1, 2; P.A. 84-429, S. 78.)



Section 14-226 - Operator to report injury to dog.

Any person who has knowledge of causing, by the operation of a motor vehicle, injury or death to a dog shall at once stop and render such assistance as may be possible, shall immediately report such injury or death to such dog’s owner or such owner’s representative and shall give his name, address and operator’s license and registration numbers to such owner or representative or any witness or peace officer. If unable to ascertain and locate such owner or representative, such operator shall, at once, report the injury or death to a police officer, constable, state police officer or inspector of motor vehicles, to whom he shall give the location of such accident and a description of the dog. Violation of any provision of this section shall be an infraction. No operator shall be convicted under the provisions of subsection (b) of section 14-224 when such operator has caused injury or death to a dog.

(1949 Rev., S. 2411; P.A. 75-577, S. 71, 126; P.A. 88-364, S. 25, 123.)

History: P.A. 75-577 replaced provision for $25 maximum fine with statement that violation deemed an infraction; P.A. 88-364 made technical change correcting reference to applicable subsection of Sec. 14-224 from Subsec. (a) to Subsec. (b).

See Sec. 22-351 re unlawful injury to or killing of dog.



Section 14-227 - Operation while intoxicated.

Section 14-227 is repealed.

(1949 Rev., S. 2412; 1963, P.A. 616, S. 3.)



Section 14-227a - Operation while under the influence of liquor or drug or while having an elevated blood alcohol content.

(a) Operation while under the influence or while having an elevated blood alcohol content. No person shall operate a motor vehicle while under the influence of intoxicating liquor or any drug or both. A person commits the offense of operating a motor vehicle while under the influence of intoxicating liquor or any drug or both if such person operates a motor vehicle (1) while under the influence of intoxicating liquor or any drug or both, or (2) while such person has an elevated blood alcohol content. For the purposes of this section, “elevated blood alcohol content” means a ratio of alcohol in the blood of such person that is eight-hundredths of one per cent or more of alcohol, by weight, except that if such person is operating a commercial motor vehicle, “elevated blood alcohol content” means a ratio of alcohol in the blood of such person that is four-hundredths of one per cent or more of alcohol, by weight, and “motor vehicle” includes a snowmobile and all-terrain vehicle, as those terms are defined in section 14-379.

(b) Admissibility of chemical analysis. Except as provided in subsection (c) of this section, in any criminal prosecution for violation of subsection (a) of this section, evidence respecting the amount of alcohol or drug in the defendant’s blood or urine at the time of the alleged offense, as shown by a chemical analysis of the defendant’s breath, blood or urine shall be admissible and competent provided: (1) The defendant was afforded a reasonable opportunity to telephone an attorney prior to the performance of the test and consented to the taking of the test upon which such analysis is made; (2) a true copy of the report of the test result was mailed to or personally delivered to the defendant within twenty-four hours or by the end of the next regular business day, after such result was known, whichever is later; (3) the test was performed by or at the direction of a police officer according to methods and with equipment approved by the Department of Emergency Services and Public Protection and was performed in accordance with the regulations adopted under subsection (d) of this section; (4) the device used for such test was checked for accuracy in accordance with the regulations adopted under subsection (d) of this section; (5) an additional chemical test of the same type was performed at least ten minutes after the initial test was performed or, if requested by the police officer for reasonable cause, an additional chemical test of a different type was performed to detect the presence of a drug or drugs other than or in addition to alcohol, provided the results of the initial test shall not be inadmissible under this subsection if reasonable efforts were made to have such additional test performed in accordance with the conditions set forth in this subsection and such additional test was not performed or was not performed within a reasonable time, or the results of such additional test are not admissible for failure to meet a condition set forth in this subsection; and (6) evidence is presented that the test was commenced within two hours of operation. In any prosecution under this section it shall be a rebuttable presumption that the results of such chemical analysis establish the ratio of alcohol in the blood of the defendant at the time of the alleged offense, except that if the results of the additional test indicate that the ratio of alcohol in the blood of such defendant is ten-hundredths of one per cent or less of alcohol, by weight, and is higher than the results of the first test, evidence shall be presented that demonstrates that the test results and the analysis thereof accurately indicate the blood alcohol content at the time of the alleged offense.

(c) Evidence of blood alcohol content. In any prosecution for a violation of subdivision (1) of subsection (a) of this section, reliable evidence respecting the amount of alcohol in the defendant’s blood or urine at the time of the alleged offense, as shown by a chemical analysis of the defendant’s blood, breath or urine, otherwise admissible under subsection (b) of this section, shall be admissible only at the request of the defendant.

(d) Testing and analysis of blood, breath and urine. The Commissioner of Emergency Services and Public Protection shall ascertain the reliability of each method and type of device offered for chemical testing and analysis purposes of blood, of breath and of urine and certify those methods and types which said commissioner finds suitable for use in testing and analysis of blood, breath and urine, respectively, in this state. The Commissioner of Emergency Services and Public Protection shall adopt regulations, in accordance with chapter 54, governing the conduct of chemical tests, the operation and use of chemical test devices, the training and certification of operators of such devices and the drawing or obtaining of blood, breath or urine samples as said commissioner finds necessary to protect the health and safety of persons who submit to chemical tests and to insure reasonable accuracy in testing results. Such regulations shall not require recertification of a police officer solely because such officer terminates such officer’s employment with the law enforcement agency for which certification was originally issued and commences employment with another such agency.

(e) Evidence of refusal to submit to test. In any criminal prosecution for a violation of subsection (a) of this section, evidence that the defendant refused to submit to a blood, breath or urine test requested in accordance with section 14-227b shall be admissible provided the requirements of subsection (b) of said section have been satisfied. If a case involving a violation of subsection (a) of this section is tried to a jury, the court shall instruct the jury as to any inference that may or may not be drawn from the defendant’s refusal to submit to a blood, breath or urine test.

(f) Reduction, nolle or dismissal prohibited. If a person is charged with a violation of the provisions of subsection (a) of this section, the charge may not be reduced, nolled or dismissed unless the prosecuting authority states in open court such prosecutor’s reasons for the reduction, nolle or dismissal.

(g) Penalties for operation while under the influence. Any person who violates any provision of subsection (a) of this section shall: (1) For conviction of a first violation, (A) be fined not less than five hundred dollars or more than one thousand dollars, and (B) be (i) imprisoned not more than six months, forty-eight consecutive hours of which may not be suspended or reduced in any manner, or (ii) imprisoned not more than six months, with the execution of such sentence of imprisonment suspended entirely and a period of probation imposed requiring as a condition of such probation that such person perform one hundred hours of community service, as defined in section 14-227e, and (C) have such person’s motor vehicle operator’s license or nonresident operating privilege suspended for forty-five days and, as a condition for the restoration of such license, be required to install an ignition interlock device on each motor vehicle owned or operated by such person and, upon such restoration, be prohibited for the one-year period following such restoration from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j; (2) for conviction of a second violation within ten years after a prior conviction for the same offense, (A) be fined not less than one thousand dollars or more than four thousand dollars, (B) be imprisoned not more than two years, one hundred twenty consecutive days of which may not be suspended or reduced in any manner, and sentenced to a period of probation requiring as a condition of such probation that such person: (i) Perform one hundred hours of community service, as defined in section 14-227e, (ii) submit to an assessment through the Court Support Services Division of the Judicial Branch of the degree of such person’s alcohol or drug abuse, and (iii) undergo a treatment program if so ordered, and (C) (i) if such person is under twenty-one years of age at the time of the offense, have such person’s motor vehicle operator’s license or nonresident operating privilege suspended for forty-five days or until the date of such person’s twenty-first birthday, whichever is longer, and, as a condition for the restoration of such license, be required to install an ignition interlock device on each motor vehicle owned or operated by such person and, upon such restoration, be prohibited for the three-year period following such restoration from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j, except that for the first year of such three-year period, such person’s operation of a motor vehicle shall be limited to such person’s transportation to or from work or school, an alcohol or drug abuse treatment program, an ignition interlock device service center or an appointment with a probation officer, or (ii) if such person is twenty-one years of age or older at the time of the offense, have such person’s motor vehicle operator’s license or nonresident operating privilege suspended for forty-five days and, as a condition for the restoration of such license, be required to install an ignition interlock device on each motor vehicle owned or operated by such person and, upon such restoration, be prohibited for the three-year period following such restoration from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j, except that for the first year of such three-year period, such person’s operation of a motor vehicle shall be limited to such person’s transportation to or from work or school, an alcohol or drug abuse treatment program, an ignition interlock device service center or an appointment with a probation officer; and (3) for conviction of a third and subsequent violation within ten years after a prior conviction for the same offense, (A) be fined not less than two thousand dollars or more than eight thousand dollars, (B) be imprisoned not more than three years, one year of which may not be suspended or reduced in any manner, and sentenced to a period of probation requiring as a condition of such probation that such person: (i) Perform one hundred hours of community service, as defined in section 14-227e, (ii) submit to an assessment through the Court Support Services Division of the Judicial Branch of the degree of such person’s alcohol or drug abuse, and (iii) undergo a treatment program if so ordered, and (C) have such person’s motor vehicle operator’s license or nonresident operating privilege permanently revoked upon such third offense, except that if such person’s revocation is reversed or reduced pursuant to subsection (i) of section 14-111, such person shall be prohibited from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, as defined in section 14-227j, for the time period prescribed in subdivision (2) of subsection (i) of section 14-111. For purposes of the imposition of penalties for a second or third and subsequent offense pursuant to this subsection, a conviction under the provisions of subsection (a) of this section in effect on October 1, 1981, or as amended thereafter, a conviction under the provisions of either subdivision (1) or (2) of subsection (a) of this section, a conviction under the provisions of section 53a-56b or 53a-60d or a conviction in any other state of any offense the essential elements of which are determined by the court to be substantially the same as subdivision (1) or (2) of subsection (a) of this section or section 53a-56b or 53a-60d, shall constitute a prior conviction for the same offense.

(h) Suspension of operator’s license or nonresident operating privilege. (1) Each court shall report each conviction under subsection (a) of this section to the Commissioner of Motor Vehicles, in accordance with the provisions of section 14-141. The commissioner shall suspend the motor vehicle operator’s license or nonresident operating privilege of the person reported as convicted for the period of time required by subsection (g) of this section. The commissioner shall determine the period of time required by said subsection (g) based on the number of convictions such person has had within the specified time period according to such person’s driving history record, notwithstanding the sentence imposed by the court for such conviction. (2) The motor vehicle operator’s license or nonresident operating privilege of a person found guilty under subsection (a) of this section who is under eighteen years of age shall be suspended by the commissioner for the period of time set forth in subsection (g) of this section, or until such person attains the age of eighteen years, whichever period is longer. (3) The motor vehicle operator’s license or nonresident operating privilege of a person found guilty under subsection (a) of this section who, at the time of the offense, was operating a motor vehicle in accordance with a special operator’s permit issued pursuant to section 14-37a shall be suspended by the commissioner for twice the period of time set forth in subsection (g) of this section. (4) If an appeal of any conviction under subsection (a) of this section is taken, the suspension of the motor vehicle operator’s license or nonresident operating privilege by the commissioner, in accordance with this subsection, shall be stayed during the pendency of such appeal.

(i) Ignition interlock device. (1) The Commissioner of Motor Vehicles shall permit a person whose license has been suspended in accordance with the provisions of subparagraph (C) of subdivision (1) or subparagraph (C)(i) or (C)(ii) of subdivision (2) of subsection (g) of this section to operate a motor vehicle if (A) such person has served the suspension required under said subparagraph, notwithstanding that such person has not completed serving any suspension required under subsection (i) of section 14-227b, and (B) such person has installed an approved ignition interlock device in each motor vehicle owned or to be operated by such person, and verifies to the commissioner, in such manner as the commissioner prescribes, that such device has been installed. For a period of one year after the installation of an ignition interlock device by a person who is subject to subparagraph (C)(i) or (C)(ii) of subdivision (2) of subsection (g) of this section, such person’s operation of a motor vehicle shall be limited to such person’s transportation to or from work or school, an alcohol or drug abuse treatment program, an ignition interlock device service center or an appointment with a probation officer. Except as provided in sections 53a-56b and 53a-60d, no person whose license is suspended by the commissioner for any other reason shall be eligible to operate a motor vehicle equipped with an approved ignition interlock device.

(2) All costs of installing and maintaining an ignition interlock device shall be borne by the person required to install such device. No court sentencing a person convicted of a violation of subsection (a) of this section may waive any fees or costs associated with the installation and maintenance of an ignition interlock device.

(3) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this subsection. The regulations shall establish procedures for the approval of ignition interlock devices, for the proper calibration and maintenance of such devices and for the installation of such devices by any firm approved and authorized by the commissioner and shall specify acts by persons required to install and use such devices that constitute a failure to comply with the requirements for the installation and use of such devices, the conditions under which such noncompliance will result in an extension of the period during which such persons are restricted to the operation of motor vehicles equipped with such devices and the duration of any such extension. The commissioner shall ensure that such firm provide notice to both the commissioner and the Court Support Services Division of the Judicial Branch whenever a person required to install such device commits a violation with respect to the installation, maintenance or use of such device.

(4) The provisions of this subsection shall not be construed to authorize the continued operation of a motor vehicle equipped with an ignition interlock device by any person whose operator’s license or nonresident operating privilege is withdrawn, suspended or revoked for any other reason.

(5) The provisions of this subsection shall apply to any person whose license has been suspended in accordance with the provisions of subparagraph (C) of subdivision (1) or subparagraph (C)(i) or (C)(ii) of subdivision (2) of subsection (g) of this section on or after January 1, 2012.

(6) Whenever a person is permitted by the commissioner under this subsection to operate a motor vehicle if such person has installed an approved ignition interlock device in each motor vehicle owned or to be operated by such person, the commissioner shall indicate in the electronic record maintained by the commissioner pertaining to such person’s operator’s license or driving history that such person is restricted to operating a motor vehicle that is equipped with an ignition interlock device and, if applicable, that such person’s operation of a motor vehicle is limited to such person’s transportation to or from work or school, an alcohol or drug abuse treatment program, an ignition interlock device service center or an appointment with a probation officer, and the duration of such restriction or limitation, and shall ensure that such electronic record is accessible by law enforcement officers. Any such person shall pay the commissioner a fee of one hundred dollars prior to the installation of such device.

(7) There is established the ignition interlock administration account which shall be a separate, nonlapsing account in the General Fund. The commissioner shall deposit all fees paid pursuant to subdivision (6) of this subsection in the account. Funds in the account may be used by the commissioner for the administration of this subsection.

(8) Notwithstanding any provision of the general statutes to the contrary, upon request of any person convicted of a violation of subsection (a) of this section whose operator’s license is under suspension on January 1, 2012, the Commissioner of Motor Vehicles may reduce the term of suspension prescribed in subsection (g) of this section and place a restriction on the operator’s license of such person that restricts the holder of such license to the operation of a motor vehicle that is equipped with an approved ignition interlock device, as defined in section 14-227j, for the remainder of such prescribed period of suspension.

(9) Any person required to install an ignition interlock device under this section shall be supervised by personnel of the Court Support Services Division of the Judicial Branch while such person is subject to probation supervision or by personnel of the Department of Motor Vehicles if such person is not subject to probation supervision, and such person shall be subject to any other terms and conditions as the commissioner may prescribe and any provision of the general statutes or the regulations adopted pursuant to subdivision (3) of this subsection not inconsistent herewith.

(10) Notwithstanding the periods prescribed in subsection (g) of this section and subdivision (2) of subsection (i) of section 14-111 during which a person is prohibited from operating a motor vehicle unless such motor vehicle is equipped with a functioning, approved ignition interlock device, such periods may be extended in accordance with the regulations adopted pursuant to subdivision (3) of this subsection.

(j) Participation in alcohol education and treatment program. In addition to any fine or sentence imposed pursuant to the provisions of subsection (g) of this section, the court may order such person to participate in an alcohol education and treatment program.

(k) Seizure and admissibility of medical records of injured operator. Notwithstanding the provisions of subsection (b) of this section, evidence respecting the amount of alcohol or drug in the blood or urine of an operator of a motor vehicle involved in an accident who has suffered or allegedly suffered physical injury in such accident, which evidence is derived from a chemical analysis of a blood sample taken from or a urine sample provided by such person after such accident at the scene of the accident, while en route to a hospital or at a hospital, shall be competent evidence to establish probable cause for the arrest by warrant of such person for a violation of subsection (a) of this section and shall be admissible and competent in any subsequent prosecution thereof if: (1) The blood sample was taken or the urine sample was provided for the diagnosis and treatment of such injury; (2) if a blood sample was taken, the blood sample was taken in accordance with the regulations adopted under subsection (d) of this section; (3) a police officer has demonstrated to the satisfaction of a judge of the Superior Court that such officer has reason to believe that such person was operating a motor vehicle while under the influence of intoxicating liquor or drug or both and that the chemical analysis of such blood or urine sample constitutes evidence of the commission of the offense of operating a motor vehicle while under the influence of intoxicating liquor or drug or both in violation of subsection (a) of this section; and (4) such judge has issued a search warrant in accordance with section 54-33a authorizing the seizure of the chemical analysis of such blood or urine sample. Such search warrant may also authorize the seizure of the medical records prepared by the hospital in connection with the diagnosis or treatment of such injury.

(l) Participation in victim impact panel program. If the court sentences a person convicted of a violation of subsection (a) of this section to a period of probation, the court may require as a condition of such probation that such person participate in a victim impact panel program approved by the Court Support Services Division of the Judicial Branch. Such victim impact panel program shall provide a nonconfrontational forum for the victims of alcohol-related or drug-related offenses and offenders to share experiences on the impact of alcohol-related or drug-related incidents in their lives. Such victim impact panel program shall be conducted by a nonprofit organization that advocates on behalf of victims of accidents caused by persons who operated a motor vehicle while under the influence of intoxicating liquor or any drug, or both. Such organization may assess a participation fee of not more than seventy-five dollars on any person required by the court to participate in such program.

(1963, P.A. 616, S. 1; February, 1965, P.A. 219; 1967, P.A. 612, S. 1; 1969, P.A. 450, S. 4; 1971, P.A. 318; 741; P.A. 73-253, S. 4; P.A. 75-308, S. 1; P.A. 76-6, S. 1, 2; P.A. 77-340, S. 8; 77-614, S. 323, 610; P.A. 80-438, S. 2, 3; P.A. 81-144, S. 1, 2; 81-446, S. 2; P.A. 82-408, S. 2; P.A. 83-63, S. 1–3; 83-534, S. 1; 83-571, S. 4; P.A. 84-198, S. 3, 7; 84-429, S. 40; 84-546, S. 43, 173; P.A. 85-387, S. 1; 85-596, S. 1; P.A. 86-345; P.A. 88-85; 88-302; P.A. 89-110, S. 4; 89-314, S. 2, 5; P.A. 90-230, S. 21, 101; P.A. 91-407, S. 9, 42; P.A. 93-271, S. 2, 3; 93-302, S. 1–3; 93-371, S. 2, 4, 5; 93-381, S. 9, 39; P.A. 94-60; May 25 Sp. Sess. P.A. 94-1, S. 18, 130; P.A. 95-257, S. 12, 21, 58; 95-314, S. 1; P.A. 99-218, S. 3, 4, 16; 99-255, S. 1; P.A. 00-196, S. 49, 50; P.A. 01-201, S. 1; P.A. 02-70, S. 69; May 9 Sp. Sess. P.A. 02-1, S. 108; P.A. 03-265, S. 1; 03-278, S. 47; P.A. 04-199, S. 31; 04-257, S. 101; P.A. 05-218, S. 28; June Sp. Sess. P.A. 05-3, S. 111; P.A. 06-147, S. 1; P.A. 09-187, S. 42, 62, 66; P.A. 10-110, S. 6, 45, 46; P.A. 11-48, S. 51, 52; 11-51, S. 134, 216, 217; P.A. 12-178, S. 2, 3, 6; P.A. 13-271, S. 51–53.)

History: 1965 act added district roads to Subsec. (a); 1967 act prohibited operation of vehicle while under influence of both liquor and intoxicating drug in Subsec. (a); 1969 act included in prohibition operation of vehicle on private roads with established speed limits; 1971 acts included in prohibition operation of vehicle in parking area for ten or more cars, reduced alcohol in blood level from 0.15% to 0.10% of alcohol and clarified evidential aspect of test results in Subsec. (c)(2) and increased minimum fine from $100 to $150; P.A. 73-253 included in prohibition of Subsec. (a) operation of vehicle on school property; P.A. 75-308 amended Subsec. (b)(4) to require testing of device at beginning and end of workday rather than within 30 days of test and immediately after test administered; P.A. 76-6 included reference to amount of drug in system under Subsec. (b) and to urine tests under Subsecs. (b) and (d); P.A. 77-340 replaced reference to Sec. 14-219 in Subsec. (a) with reference to Sec. 14-218a; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 80-438 allowed administering of test by emergency medical technician II; P.A. 81-144 amended Subsec. (b) to allow the department of health services to certify individuals other than health services department personnel to check test devices for accuracy; P.A. 81-446 added the requirements that two tests be performed, with the second test performed not less than 30 or more than 40 minutes after the first test, and that evidence be presented which demonstrates that the test results accurately reflect the blood alcohol content at the time of the alleged offense in Subsec. (b) and added Subsecs. (e) and (f) re participation in an alcohol education and treatment program in lieu of the 2-day minimum mandatory sentence, and re violations charged to persons arrested for a second or subsequent violation of section, with a blood alcohol ratio of at least 0.10% or more of alcohol at the time of the alleged offense; P.A. 82-408 eliminated two test requirement in Subsec. (b), added provision in Subsec. (e) re mandatory 2-day sentence if blood alcohol test indicates ratio of alcohol in blood was 0.20% or more of alcohol and changed 2-day minimum mandatory sentence for second offenders to 30-day sentence served by performing community service on fifteen weekends, such service to be approved by office of adult probation, amended Subsec. (f) by changing “in lieu of” to “in addition to” and eliminated consent and payment requirement for participation and added Subsec. (h) providing for 24-hour revocation of license by arresting police officer; P.A. 83-63 amended Subsec. (b) to allow test reports to be personally delivered to the defendant by the close of the next business day, if later than 24 hours and authorized the performance of such tests by persons recertified by persons certified by the commissioner of health services and amended Subsec. (d) to provide regulations for annual recertification of operators; P.A. 83-534 inserted a new Subsec. (b) re operation while impaired, amended Subsec. (c) to permit the test result to be “personally delivered” to the defendant within 24 hours “or by the end of the next regular business day”, whichever is later, and to provide that the initial test results will not be excluded if the police made reasonable efforts to have an additional test performed but it was not performed within a reasonable time, amended Subsec. (d) to specify the blood alcohol content that constitutes impairment, inserted a new Subsec. (f) re the admissibility into evidence of a defendant’s refusal to submit to a test, inserted a new Subsec. (g) re a prohibition on reducing, nolleing or dismissing the charge, inserted a new Subsec. (h) to replace former penalties for operation while under the influence with new penalties, inserted a new Subsec. (i) re the penalty for operating while impaired, inserted a new Subsec. (j) re the suspension of the operator’s license of a person found guilty of operating while under the influence, and relettered the intervening and remaining subsections accordingly; P.A. 83-571 amended new Subsec. (h) to increase the period of license suspension provided in P.A. 83-534 from 6 months to 1 year for a first offense and from 1 year to 2 years for a second offense; P.A. 84-198 amended Subsec. (f) by replacing “the case” with “a case involving a violation of subsection (a) of this section”; P.A. 84-429 rephrased provisions and made other technical changes in Subsecs. (a) and (b); P.A. 84-546 made technical change in Subsec. (i); P.A. 85-387 amended Subsec. (h) to increase the penalty for a first violation by mandating a term of imprisonment, 48 consecutive hours of which may not be suspended or reduced on any manner, or a term of 100 hours of community service, to increase the minimum mandatory penalty for a second violation from 48 consecutive hours to 10 days, to increase the minimum mandatory penalty for a third violation from 30 to 120 days, and to provide that a second, third, fourth or subsequent violation is one which occurs within 5 years after a prior conviction for the same offense; P.A. 85-596 amended Subsec. (a) to add provision that person commits offense of operating a motor vehicle while under the influence “while the ratio of alcohol in the blood of such person is 0.10% or more of alcohol, by weight”, amended Subsec. (c) to provide that the defendant be afforded a reasonable opportunity to telephone an attorney prior to the performance of the test and that the test be performed by or at the direction of a police officer, to make an additional test mandatory rather than optional, to insert “and the analysis thereof” in Subdiv. (6) and to delete the requirement that additional competent evidence be presented bearing on the question of whether or not the defendant was under the influence, amended Subsec. (d) to replace provisions concerning the weight to be given to evidence of certain percentages of blood-alcohol content with provision that in prosecution for violation of Subsec. (a)(1) such evidence shall be admissible only at the request of the defendant, and amended Subsec. (h) to provide that a conviction under either Subdiv. (1) or (2) of Subsec. (a) constitutes a prior offense; P.A. 86-345 added Subsec. (m) re the seizure, admissibility and competency of evidence derived from a chemical analysis of a blood sample taken from an injured operator at a hospital; P.A. 88-85 amended Subsec. (c)(4) to require that the device be checked for accuracy immediately before and after the test was performed rather than at the beginning of each workday and no later than the end of each workday; P.A. 88-302 amended Subsec. (h) to provide that the performance of community service for conviction of a first violation is to be as a condition of probation imposed in connection with a sentence to a term of imprisonment of not more than six months with the execution of such sentence of imprisonment suspended entirely; P.A. 89-110 amended Subsec. (h) to make a technical change in Subdiv. (2) and to provide that for purposes of the penalty for a subsequent offense after a prior conviction for the same offense a conviction under Sec. 53a-56b or 53a-60d constitutes a prior conviction for the same offense; P.A. 89-314 amended Subsec. (h) to insert “consecutive” in Subdivs. (2) and (3) and deleted Subsec. (l) re the 24-hour revocation by the arresting police officer of the license of a person with a blood alcohol concentration of 0.10% or more, and relettered the remaining Subsec. accordingly; P.A. 90-230 made technical change in Subsec. (e); P.A. 91-407 amended Subsec. (l)(2) by adding “a resident physician or intern in any hospital in this state” and made technical change in Subsec. (l)(3); P.A. 93-271 amended Subsec. (e) to provide that regulations shall not require recertification of a police officer solely because he transfers from one law enforcement agency to another, effective June 29, 1993; P.A. 93-302 amended Subsecs. (c) and (l) by adding phlebotomists to the list of persons qualified to take blood samples and added Subsec. (m) defining “phlebotomist”; P.A. 93-371 amended Subsec. (c)(6) to require that evidence be presented “that the test was commenced within two hours of operation” rather than that evidence be presented “which demonstrates that the test results and analysis thereof accurately reflect the blood alcohol content at the time of the alleged offense” and to add provision establishing a rebuttable presumption that the results of the chemical analysis indicate the blood alcohol ratio at the time of the alleged offense and requiring additional evidence be presented when the results of the additional test indicate a blood alcohol ratio of 0.12% or less and is higher than the results of the first test and added Subsec. (j)(3) re the period of suspension for a person who, at the time of the offense, was operating under a special operator’s permit issued pursuant to Sec. 14-37a, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-60 amended Subsec. (l) to authorize the taking of a blood sample “at the scene of the accident” or “while en route to the hospital” rather than only “at a hospital”, to delete the requirement in Subdiv. (1) that the blood sample be taken “in the regular course of business of the hospital” and to make a technical change in Subdiv. (2); May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-314 amended Subsec. (c)(5) to allow an additional chemical test of a different type to be performed if requested by the police officer for reasonable cause, amended Subsec. (d) to eliminate reference to drugs, and amended Subsec. (h)(2) to (4), inclusive, to provide that a second, third, fourth or subsequent violation is one which occurs within 10 years, in lieu of 5 years, after a prior conviction for the same offense; P.A. 99-218 amended Subsecs. (c) and (e) by replacing the Department and Commissioner of Public Health with the Department and Commissioner of Public Safety and by making technical changes, effective July 1, 1999; P.A. 99-255 amended Subsec. (a) to replace the prohibition in Subdiv. (2) of operating a motor vehicle “while the ratio of alcohol in the blood of such person is 0.10% or more of alcohol, by weight” with “while such person has an elevated blood alcohol content” and added definition of “elevated blood alcohol content”, amended Subsec. (c)(3) to require that the test be performed “in accordance with the regulations adopted under subsection (e) of this section”, replacing provisions that required the test be performed by persons certified or recertified by the Department of Public Health or recertified by persons certified as instructors by the commissioner of said department and that required a blood test be taken by a physician, phlebotomist, qualified laboratory technician, emergency medical technician II or registered nurse, and amended Subsec. (c)(4) to require that the device was checked for accuracy “in accordance with the regulations adopted under subsection (e) of this section” rather than “immediately before and after such test was performed by a person certified by the Department of Public Health”, amended Subsec. (e) to make provisions applicable to methods and types of devices for the “analysis” of blood, breath and urine and to replace provision that required the Commissioner of Public Health to adopt regulations “governing the conduct of chemical tests, the operation and use of chemical test devices, and the training, certification and annual recertification of operators of such devices” with provision that required the “Commissioner of Public Safety, in consultation with the Commissioner of Public Health” to adopt regulations “governing the conduct of chemical tests, the operation and use of chemical test devices, the training and certification of operators of such devices and the drawing or obtaining of blood, breath or urine samples”, amended Subsec. (h) to increase the penalties for a second violation by increasing the fine from not less than $500 nor more than $2,000 to not less than $1,000 nor more than $4,000, increasing the term of imprisonment from a maximum of 1 year with a nonsuspendable period of 10 consecutive days to a maximum of 2 years with a nonsuspendable period of 120 consecutive days, adding the requirement that the person perform 100 hours of community service as a condition of probation, and increasing the license suspension from 2 years to “three years or until the date of such person’s twenty-first birthday, whichever is longer”, to increase the penalties for a third and subsequent violation by deleting former Subdiv. (3) that had specified penalties for a third violation, renumbering former Subdiv. (4) as Subdiv. (3), amending said Subdiv. (3) to make the penalties applicable to a “third and subsequent violation” rather than a “fourth and subsequent violation” and add requirement that the person perform 100 hours of community service as a condition of probation, and to add provision that “a conviction in any other state of any offense the essential elements of which are determined by the court to be substantially the same as subdivision (1) or (2) of subsection (a) of this section or 53a-56b or 53a-60d” constitutes a prior conviction, amended Subsec. (i) to change the penalty from an infraction to a fine of not more than $200, amended Subsec. (j) to replace provisions of Subdiv. (1) requiring that the suspension take effect immediately upon the expiration of the appeal period, providing that the suspension is stayed during the appeal and requiring the defendant to send his license or nonresident operating privilege to the department when the suspension takes effect, with new provisions requiring each court to report each conviction to the department and requiring the commissioner to suspend the license or nonresident operating privilege for the time period required by Subsec. (h), to add Subdiv. (4) requiring the license of a convicted person to indicate that such person is an at-risk operator and defining “at-risk operator” and to add Subdiv. (5) providing that the suspension by the commissioner is stayed during the pendency of an appeal of a conviction, amended Subsec. (l) to make provisions applicable to evidence from an analysis of a urine sample from the injured operator, to require in Subdiv. (2) that the blood sample was taken “in accordance with regulations adopted under subsection (e) of this section” rather than “by a person licensed to practice medicine in this state, a resident physician or intern in any hospital in this state, a phlebotomist, a qualified laboratory technician, an emergency medical technician II or a registered nurse”, and to add provision that the search warrant may also authorize the seizure of medical records prepared by the hospital in connection with the diagnosis or treatment of such injury, deleted former Subsec. (m) defining “phlebotomist”, and made technical changes for purposes of gender neutrality; P.A. 00-196 made technical changes in Subsecs. (h) and (l); P.A. 01-201 added Subsec. (m) to authorize the court to require participation in a victim impact panel program as a condition of probation; P.A. 02-70 amended Subsec. (j)(1) by adding provision requiring that commissioner determine the applicable suspension period based on the number of convictions on the person’s driving history record, notwithstanding the sentence imposed by the court for such conviction, deleting former Subdiv. (4) re mandatory indication of “at-risk operator” on reverse side of operator’s license and redesignating existing Subdiv. (5) as Subdiv. (4), effective July 1, 2002; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to reduce ratio of alcohol in blood from 0.10% to 0.08% or more of alcohol in definition of “elevated blood alcohol content” and eliminated from such definition Subpara. (A) designator and provisions of Subpara. (B) “if such person has been convicted of a violation of this subsection, a ratio of alcohol in the blood of such person that is 0.07% or more of alcohol, by weight”, deleted former Subsecs. (b) and (i) re offense of operation while impaired and fine for violation, redesignated existing Subsecs. (c) to (h) as Subsecs. (b) to (g) and existing Subsecs. (j) to (m) as Subsecs. (h) to (k), amended redesignated Subsec. (d) to eliminate reference to Commissioner of Public Health in adopting regulations re chemical tests, and made technical changes throughout, effective July 1, 2002; P.A. 03-265 amended Subsec. (g)(2)(C) to designate existing provision re duration of suspension as clause (i) and to add clause (ii) re license suspension of 1 year followed by a prohibition for 2 years on operating a motor vehicle unless the motor vehicle is equipped with an ignition interlock device if the person is convicted of a violation of Subsec. (a)(1) on account of being under the influence of intoxicating liquor or of Subsec. (a)(2); P.A. 03-278 made technical changes in Subsec. (g), effective July 9, 2003; P.A. 04-199 made a technical change in Subsec. (g), added new Subsec. (i) re installation of an ignition interlock device and redesignated existing Subsecs. (i) to (k) as new Subsecs. (j) to (l), respectively, effective July 1, 2004; P.A. 04-257 made a technical change in Subsec. (g), effective June 14, 2004; P.A. 05-218 amended Subsec. (i) by inserting “passenger” re motor vehicle and removing provision re no enrollment in treatment program or obtained waiver in Subdiv. (1), deleting former Subdiv. (2) re condition rendering person incapable of safely operating a motor vehicle, redesignating existing Subdivs. (3) to (6) as new Subdivs. (2) to (5) and, in new Subdiv. (4), inserting “for any other reason”; June Sp. Sess. P.A. 05-3 amended Subsec. (i)(1) by deleting the word “passenger” added by P.A. 05-218; P.A. 06-147 amended Subsec. (a) to delete requirement that the motor vehicle be operated on public highway of state or on road of specified district organized under the provisions of chapter 105 or on private road on which a speed limit has been established pursuant to Sec. 14-218a or in parking area for ten or more cars or on school property, and defined “motor vehicle” to include snowmobiles and all-terrain vehicles; P.A. 09-187 amended Subsec. (a) to establish elevated blood alcohol content of .04 for person operating commercial motor vehicle, amended Subsec. (b)(5) to decrease minimum interval between initial test and additional test from 30 minutes to 10 minutes, amended Subsec. (b)(6) to lower exception to rebuttable presumption from .12 or less to .10 or less, and amended Subsec. (i) to insert “Except as provided in sections 53a-56b and 53a-60d” in Subdiv. (1) and to add Subdiv. (6) requiring commissioner to indicate restrictions re ignition interlock device in electronic record of person’s operator’s license or driving history and to make such record accessible by law enforcement officers; P.A. 10-110 amended Subsec. (i) to establish $100 fee prior to installation of device in Subdiv. (6) and add Subdiv. (7) re establishment of account for administration of subsection, effective July 1, 2010, and amended Subsec. (g)(2) to make provisions of Subpara. (C)(i) applicable to person under age 21 at time of offense and prohibit any such person for 2-year period following completion of suspension period from operating motor vehicle unless vehicle is equipped with ignition interlock device and to make provisions of Subpara. (C)(ii) applicable to person age 21 or older at time of offense and delete applicability to person convicted of violation of Subsec. (a)(1) or (2), and further amended Subsec. (i) to insert “(C)(i) or” in Subdivs. (1) and (5) and replace requirement that person has served not less than 1 year of suspension with requirement that person has served suspension required under subparagraph (C)(i) or (C)(ii) in Subdiv. (1)(A), effective October 1, 2010; P.A. 11-48 amended Subsec. (g) by revising Subdiv. (1)(C) to reduce suspension period from 1 year to 45 days, add condition for license restoration that person install ignition interlock device on each motor vehicle owned or operated by such person and prohibit person for 1-year period following such restoration from operating a motor vehicle unless it is equipped with such a device, by revising Subdiv. (2)(C)(i) to reduce suspension period from 3 years to 45 days, add condition for license restoration that person install ignition interlock device on each motor vehicle owned or operated by such person, increase from 2 years to 3 years the period such person is prohibited from operating a motor vehicle unless it is equipped with such a device and provide that such period runs from “such restoration” rather than “completion of such period of suspension” and by revising Subdiv. (2)(C)(ii) to reduce suspension period from 1 year to 45 days, add condition for license restoration that such person install ignition interlock device on each motor vehicle owned or operated by such person, increase from 2 years to 3 years the period such person is prohibited from operating a motor vehicle unless it is equipped with such a device and provide that such period runs from “such restoration” rather than “completion of such period of suspension”, and amended Subsec. (i) by revising Subdiv. (1) to include person whose license has been suspended in accordance with Subsec. (g)(1)(C), replace “said subparagraph (C)(i) or (C)(ii)” with “said subparagraph” and include person who has served required suspension “notwithstanding that such person has not completed serving any suspension required under subsection (i) of section 14-227b”, by revising Subdiv. (2) to prohibit court from waiving fees or costs associated with installation and maintenance of ignition interlock device, by revising Subdiv. (3) to require regulations to specify acts that constitute noncompliance re installation and use of device, conditions that will result in extension of restriction and duration of any such extension and add provision re notice by firm when person commits violation with respect to installation, maintenance or use of device, by revising Subdiv. (5) to make Subsec. applicable to person whose license has been suspended in accordance with Subsec. (g)(1)(C) and to suspension on or after “January 1, 2012” rather than “September 1, 2003”, by revising Subdiv. (6) to add provision that nothing in Subsec. shall be construed to require commissioner to verify that each motor vehicle owned by such person has been equipped with such device, and by adding Subdiv. (8) re authority of commissioner to reduce term of suspension for person whose license is under suspension on January 1, 2012, and restrict person to operation of motor vehicle with ignition interlock device for remainder of prescribed period of suspension, Subdiv. (9) re agency responsible for supervision of persons required to install ignition interlock device and Subdiv. (10) re extension of periods of restricted operation, effective January 1, 2012; P.A. 11-51 made identical changes as P.A. 11-48, effective January 1, 2012; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, in Subsecs. (b) and (d), effective July 1, 2011; P.A. 12-178 amended Subsec. (g)(2)(B) and (3)(B) to designate provision re community service as clause (i) and add clause (ii) re assessment of degree of alcohol or drug abuse and clause (iii) re undergoing a treatment program if ordered, amended Subsec. (g)(2)(C)(i) and (ii) to limit operation during first year of 3-year period of ignition interlock device use to transportation to or from work or school, an alcohol or drug abuse treatment program or an ignition interlock device services center, amended Subsec. (g)(3)(C) to provide that if revocation is reversed or reduced under Sec. 14-111(i), person shall be prohibited from operating motor vehicle unless it is equipped with ignition interlock device, amended Subsec. (i)(1)(B) to require person to verify to commissioner that device has been installed and to add provision re first year limitation on operation after installation of device, amended Subsec. (i)(6) to reference such limitation on operation and delete provision re nothing in Subsec. to be construed to require commissioner to verify that each motor vehicle owned by person has been equipped with device, amended Subsec. (i)(10) to reference Sec. 14-111(i), rather than Sec. 14-111(k), and amended Subsec. (l) to substitute $75 for $25 re victim impact panel program participation fee and substitute “Branch” for “Department”, effective July 1, 2012; P.A. 13-271 amended Subsec. (g)(2)(C)(i) and (ii) and Subsec. (i)(1) to allow operation of motor vehicle during first year after installation of ignition interlock device for transportation to or from appointment with probation officer and amended Subsec. (i)(6) to add reference re transportation to or from appointment with probation officer, effective July 1, 2013.



Section 14-227b - Implied consent to test operator’s blood, breath or urine. Testing procedures. License suspension. Hearing.

(a) Any person who operates a motor vehicle in this state shall be deemed to have given such person’s consent to a chemical analysis of such person’s blood, breath or urine and, if such person is a minor, such person’s parent or parents or guardian shall also be deemed to have given their consent.

(b) If any such person, having been placed under arrest for operating a motor vehicle while under the influence of intoxicating liquor or any drug or both, and thereafter, after being apprised of such person’s constitutional rights, having been requested to submit to a blood, breath or urine test at the option of the police officer, having been afforded a reasonable opportunity to telephone an attorney prior to the performance of such test and having been informed that such person’s license or nonresident operating privilege may be suspended in accordance with the provisions of this section if such person refuses to submit to such test, or if such person submits to such test and the results of such test indicate that such person has an elevated blood alcohol content, and that evidence of any such refusal shall be admissible in accordance with subsection (e) of section 14-227a and may be used against such person in any criminal prosecution, refuses to submit to the designated test, the test shall not be given; provided, if the person refuses or is unable to submit to a blood test, the police officer shall designate the breath or urine test as the test to be taken. The police officer shall make a notation upon the records of the police department that such officer informed the person that such person’s license or nonresident operating privilege may be suspended if such person refused to submit to such test or if such person submitted to such test and the results of such test indicated that such person had an elevated blood alcohol content.

(c) If the person arrested refuses to submit to such test or analysis or submits to such test or analysis, commenced within two hours of the time of operation, and the results of such test or analysis indicate that such person has an elevated blood alcohol content, the police officer, acting on behalf of the Commissioner of Motor Vehicles, shall immediately revoke and take possession of the motor vehicle operator’s license or, if such person is a nonresident, suspend the nonresident operating privilege of such person, for a twenty-four-hour period. The police officer shall prepare a report of the incident and shall mail or otherwise transmit in accordance with this subsection the report and a copy of the results of any chemical test or analysis to the Department of Motor Vehicles within three business days. The report shall contain such information as prescribed by the Commissioner of Motor Vehicles and shall be subscribed and sworn to under penalty of false statement as provided in section 53a-157b by the arresting officer. If the person arrested refused to submit to such test or analysis, the report shall be endorsed by a third person who witnessed such refusal. The report shall set forth the grounds for the officer’s belief that there was probable cause to arrest such person for a violation of subsection (a) of section 14-227a and shall state that such person had refused to submit to such test or analysis when requested by such police officer to do so or that such person submitted to such test or analysis, commenced within two hours of the time of operation, and the results of such test or analysis indicated that such person had an elevated blood alcohol content. The Commissioner of Motor Vehicles may accept a police report under this subsection that is prepared and transmitted as an electronic record, including electronic signature or signatures, subject to such security procedures as the commissioner may specify and in accordance with the provisions of sections 1-266 to 1-286, inclusive. In any hearing conducted pursuant to the provisions of subsection (g) of this section, it shall not be a ground for objection to the admissibility of a police report that it is an electronic record prepared by electronic means.

(d) If the person arrested submits to a blood or urine test at the request of the police officer, and the specimen requires laboratory analysis in order to obtain the test results, the police officer shall not take possession of the motor vehicle operator’s license of such person or, except as provided in this subsection, follow the procedures subsequent to taking possession of the operator’s license as set forth in subsection (c) of this section. If the test results indicate that such person has an elevated blood alcohol content, the police officer, immediately upon receipt of the test results, shall notify the Commissioner of Motor Vehicles and submit to the commissioner the written report required pursuant to subsection (c) of this section.

(e) (1) Except as provided in subdivision (2) of this subsection, upon receipt of such report, the Commissioner of Motor Vehicles may suspend any operator’s license or nonresident operating privilege of such person effective as of a date certain, which date shall be not later than thirty days after the date such person received notice of such person’s arrest by the police officer. Any person whose operator’s license or nonresident operating privilege has been suspended in accordance with this subdivision shall automatically be entitled to a hearing before the commissioner to be held in accordance with the provisions of chapter 54 and prior to the effective date of the suspension. The commissioner shall send a suspension notice to such person informing such person that such person’s operator’s license or nonresident operating privilege is suspended as of a date certain and that such person is entitled to a hearing prior to the effective date of the suspension and may schedule such hearing by contacting the Department of Motor Vehicles not later than seven days after the date of mailing of such suspension notice.

(2) If the person arrested (A) is involved in an accident resulting in a fatality, or (B) has previously had such person’s operator’s license or nonresident operating privilege suspended under the provisions of section 14-227a during the ten-year period preceding the present arrest, upon receipt of such report, the Commissioner of Motor Vehicles may suspend any operator’s license or nonresident operating privilege of such person effective as of the date specified in a notice of such suspension to such person. Any person whose operator’s license or nonresident operating privilege has been suspended in accordance with this subdivision shall automatically be entitled to a hearing before the commissioner, to be held in accordance with the provisions of chapter 54. The commissioner shall send a suspension notice to such person informing such person that such person’s operator’s license or nonresident operating privilege is suspended as of the date specified in such suspension notice, and that such person is entitled to a hearing and may schedule such hearing by contacting the Department of Motor Vehicles not later than seven days after the date of mailing of such suspension notice. Any suspension issued under this subdivision shall remain in effect until such suspension is affirmed or such operator’s license or nonresident operating privilege is reinstated in accordance with subsections (f) and (h) of this section.

(f) If such person does not contact the department to schedule a hearing, the commissioner shall affirm the suspension contained in the suspension notice for the appropriate period specified in subsection (i) or (j) of this section.

(g) If such person contacts the department to schedule a hearing, the department shall assign a date, time and place for the hearing, which date shall be prior to the effective date of the suspension, except that, with respect to a person whose operator’s license or nonresident operating privilege is suspended in accordance with subdivision (2) of subsection (e) of this section, such hearing shall be scheduled not later than thirty days after such person contacts the department. At the request of such person or the hearing officer and upon a showing of good cause, the commissioner may grant one or more continuances. The hearing shall be limited to a determination of the following issues: (1) Did the police officer have probable cause to arrest the person for operating a motor vehicle while under the influence of intoxicating liquor or any drug or both; (2) was such person placed under arrest; (3) did such person refuse to submit to such test or analysis or did such person submit to such test or analysis, commenced within two hours of the time of operation, and the results of such test or analysis indicated that such person had an elevated blood alcohol content; and (4) was such person operating the motor vehicle. In the hearing, the results of the test or analysis shall be sufficient to indicate the ratio of alcohol in the blood of such person at the time of operation, provided such test was commenced within two hours of the time of operation. The fees of any witness summoned to appear at the hearing shall be the same as provided by the general statutes for witnesses in criminal cases. Notwithstanding the provisions of subsection (a) of section 52-143, any subpoena summoning a police officer as a witness shall be served not less than seventy-two hours prior to the designated time of the hearing.

(h) If, after such hearing, the commissioner finds on any one of the said issues in the negative, the commissioner shall reinstate such license or operating privilege. If, after such hearing, the commissioner does not find on any one of the said issues in the negative or if such person fails to appear at such hearing, the commissioner shall affirm the suspension contained in the suspension notice for the appropriate period specified in subsection (i) or (j) of this section. The commissioner shall render a decision at the conclusion of such hearing and send a notice of the decision by bulk certified mail to such person. The notice of such decision sent by bulk certified mail to the address of such person as shown by the records of the commissioner shall be sufficient notice to such person that such person’s operator’s license or nonresident operating privilege is reinstated or suspended, as the case may be.

(i) Except as provided in subsection (j) of this section, the commissioner shall suspend the operator’s license or nonresident operating privilege of a person who did not contact the department to schedule a hearing, who failed to appear at a hearing, or against whom, as the result of a hearing held by the commissioner pursuant to subsection (h) of this section, as of the effective date contained in the suspension notice, for a period of: (1) (A) Except as provided in subparagraph (B) of this subdivision, ninety days, if such person submitted to a test or analysis and the results of such test or analysis indicated that such person had an elevated blood alcohol content, (B) one hundred twenty days, if such person submitted to a test or analysis and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was sixteen-hundredths of one per cent or more of alcohol, by weight, or (C) six months if such person refused to submit to such test or analysis, (2) if such person has previously had such person’s operator’s license or nonresident operating privilege suspended under this section, (A) except as provided in subparagraph (B) of this subdivision, nine months if such person submitted to a test or analysis and the results of such test or analysis indicated that such person had an elevated blood alcohol content, (B) ten months if such person submitted to a test or analysis and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was sixteen-hundredths of one per cent or more of alcohol, by weight, and (C) one year if such person refused to submit to such test or analysis, and (3) if such person has two or more times previously had such person’s operator’s license or nonresident operating privilege suspended under this section, (A) except as provided in subparagraph (B) of this subdivision, two years if such person submitted to a test or analysis and the results of such test or analysis indicated that such person had an elevated blood alcohol content, (B) two and one-half years if such person submitted to a test or analysis and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was sixteen-hundredths of one per cent or more of alcohol, by weight, and (C) three years if such person refused to submit to such test or analysis.

(j) The commissioner shall suspend the operator’s license or nonresident operating privilege of a person under twenty-one years of age who did not contact the department to schedule a hearing, who failed to appear at a hearing or against whom, after a hearing the commissioner held pursuant to subsection (h) of this section, as of the effective date contained in the suspension notice or the date the commissioner renders a decision whichever is later, for twice the appropriate period of time specified in subsection (i) of this section, except that, in the case of a person who is sixteen or seventeen years of age at the time of the alleged offense, the period of suspension for a first offense shall be one year if such person submitted to a test or analysis and the results of such test or analysis indicated that such person had an elevated blood alcohol content or eighteen months if such person refused to submit to such test or analysis.

(k) Notwithstanding the provisions of subsections (b) to (j), inclusive, of this section, any police officer who obtains the results of a chemical analysis of a blood sample taken from or a urine sample provided by an operator of a motor vehicle involved in an accident who suffered or allegedly suffered physical injury in such accident, or is otherwise deemed by a police officer to require treatment or observation at a hospital, shall notify the Commissioner of Motor Vehicles and submit to the commissioner a written report if such results indicate that such person had an elevated blood alcohol content, and if such person was arrested for violation of section 14-227a in connection with such accident. The report shall be made on a form approved by the commissioner containing such information as the commissioner prescribes, and shall be subscribed and sworn to under penalty of false statement, as provided in section 53a-157b, by the police officer. The commissioner may, after notice and an opportunity for hearing, which shall be conducted by a hearing officer on behalf of the commissioner in accordance with chapter 54, suspend the motor vehicle operator’s license or nonresident operating privilege of such person for the appropriate period of time specified in subsection (i) or (j) of this section. Each hearing conducted under this subsection shall be limited to a determination of the following issues: (1) Whether the police officer had probable cause to arrest the person for operating a motor vehicle while under the influence of intoxicating liquor or drug or both; (2) whether such person was placed under arrest; (3) whether such person was operating the motor vehicle; (4) whether the results of the analysis of the blood or urine of such person indicate that such person had an elevated blood alcohol content; and (5) in the event that a blood sample was taken, whether the blood sample was obtained in accordance with conditions for admissibility and competence as evidence as set forth in subsection (k) of section 14-227a. If, after such hearing, the commissioner finds on any one of the said issues in the negative, the commissioner shall not impose a suspension. The fees of any witness summoned to appear at the hearing shall be the same as provided by the general statutes for witnesses in criminal cases, as provided in section 52-260.

(l) The provisions of this section shall apply with the same effect to the refusal by any person to submit to an additional chemical test as provided in subdivision (5) of subsection (b) of section 14-227a.

(m) The provisions of this section shall not apply to any person whose physical condition is such that, according to competent medical advice, such test would be inadvisable.

(n) The state shall pay the reasonable charges of any physician who, at the request of a municipal police department, takes a blood sample for purposes of a test under the provisions of this section.

(o) For the purposes of this section, “elevated blood alcohol content” means (1) a ratio of alcohol in the blood of such person that is eight-hundredths of one per cent or more of alcohol, by weight, (2) if such person is operating a commercial motor vehicle, a ratio of alcohol in the blood of such person that is four-hundredths of one per cent or more of alcohol, by weight, or (3) if such person is less than twenty-one years of age, a ratio of alcohol in the blood of such person that is two-hundredths of one per cent or more of alcohol, by weight.

(p) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(1963, P.A. 616, S. 2; February, 1965, P.A. 190; 1967, P.A. 656, S. 9; 721; P.A. 75-205; P.A. 80-438, S. 4; P.A. 81-446, S. 3; P.A. 82-403, S. 4; 82-408, S. 4; P.A. 83-534, S. 2; P.A. 85-596, S. 2; P.A. 89-314, S. 1, 5; P.A. 90-263, S. 73, 74; P.A. 93-371, S. 1, 5; P.A. 94-189, S. 14; P.A. 95-279, S. 1, 2; P.A. 98-182, S. 20, 22; P.A. 99-255, S. 2; P.A. 02-70, S. 72; May 9 Sp. Sess. P.A. 02-1, S. 109; P.A. 03-278, S. 48, 49; P.A. 04-250, S. 1; P.A. 05-215, S. 6; Jan. Sp. Sess. P.A. 08-1, S. 34; P.A. 08-32, S. 1; P.A. 09-187, S. 63; P.A. 10-110, S. 27; P.A. 12-81, S. 19.)

History: 1965 act added provision re implied consent of parents or guardian of minor; 1967 acts required state to pay charges of physician who takes blood sample at police department’s request, required arrested person to be informed of constitutional rights, required that three conditions be met for suspension or revocation of license rather than that single condition, i.e. that person was operating vehicle, be met and made provisions inapplicable if charge nolled or changed; P.A. 75-205 included reference to urine tests and to operation of vehicle under influence of drug or both drug and alcohol; P.A. 80-438 specified that judge rather than court or jury is responsible for making finding and added provision re finding in case where charge nolled or changed, allowed suspension or revocation for maximum of 6 months rather than upon terms and conditions of commissioner and deleted previous provision excluding nolled or changed charge; P.A. 81-446 added the provisions that the license of any person who refuses to submit to test shall be automatically suspended for 90 days, that police officer shall file a written report of such refusal, and that any person whose operating privilege has been suspended in accordance with this section shall be entitled to an immediate hearing before the commissioner; P.A. 82-403 amended Subsec. (b) by replacing the provision that a license will be suspended “for a period of ninety days” with “in accordance with the provisions of subsections (d) and (e) of this section”, amended Subsec. (c) by adding “resulting in erratic driving, a motor vehicle violation or a motor vehicle accident”, amended Subsec. (d) by specifying its provisions concerned “a first” refusal, made Subsec. (e) a part of Subsec. (d) and added a new Subsec. (e) concerning the hearing procedure for license suspension upon a second or subsequent refusal and the period of such suspension; P.A. 82-408 added provisions re revocation of license for 24-hour period; P.A. 83-534 amended the section to make it applicable to a person arrested for operating a motor vehicle “while his ability to operate such motor vehicle is impaired by the consumption of intoxicating liquor”, amended Subsec. (b) to authorize the police officer to designate which test the arrested person shall take, to provide that if the person refuses or is unable to submit to a blood test the police officer shall designate the breath or urine test, to require the police officer to inform the person that evidence of refusal to submit to a test will be admissible and may be used against him in a criminal prosecution and to require the police officer to make a record that he informed the person that refusal to take the test would cause suspension of his driver’s license, amended Subsec. (d) to increase from 90 days to 6 months the period of license suspension upon a first refusal, and amended Subsec. (f) to change its applicability from a person who refuses to take a test for the “second or subsequent” time to a person whose license has previously been suspended for a refusal, who has previously been found guilty of operating under the influence or who has previously participated in the pretrial alcohol education system; P.A. 85-596 amended Subsec. (b) to add requirement of affording an operator a reasonable opportunity to telephone an attorney prior to the performance of the test and inserted a new Subsec. (g) re the applicability of the provisions of the section to a refusal to submit to an additional test and relettered the remaining Subsecs. accordingly; P.A. 89-314 extensively revised section by making the provisions applicable to any person who is arrested for manslaughter in the second degree with a motor vehicle or assault in the second degree with a motor vehicle and to any person who submits to a test or analysis where the results of such test or analysis indicate that at the time of the alleged offense the ratio of alcohol in the blood of such person was 0.10% or more of alcohol, by weight, by amending Subsec. (c) to require the arresting police officer “acting on behalf of the commissioner of motor vehicles” to “take possession” of the license or “suspend” the nonresident operating privilege for 24 hours, issue a temporary operator’s license or nonresident operating privilege valid for the period commencing 24 hours after issuance and ending 35 days after the date such person received notice of his arrest, prepare a report of the incident and mail the report together with a copy of the completed temporary license form, any operator’s license and a copy of the results of any chemical test or analysis to the department of motor vehicles within 3 business days, and require that the report be made by the police officer before whom such refusal was made “or who administered or caused to be administered such test or analysis”, by amending Subsec. (d) to replace provisions requiring the commissioner upon receipt of a report of a first refusal to suspend a license for 6 months with provisions requiring the commissioner upon receipt of a report to suspend the license “effective as of a date certain, which date shall be not later than thirty-five days after the date such person received notice of his arrest by the police officer” and to add provisions requiring the commissioner to send the person a suspension notice and specifying the contents of such notice, by deleting Subsec. (e) re police procedure when a license is revoked for 24 hours, by deleting Subsec. (f) re the scheduling of a hearing, the issues at the hearing and the suspension for one year for a refusal and three years for a subsequent refusal of the license or privilege of a person whose license or privilege had previously been suspended for a refusal, who had previously been found guilty of operating while under the influence or who had previously participated in the pretrial alcohol education system, by adding a new Subsec. (e) to require the commissioner to affirm the suspension if the person does not schedule a hearing, by adding a new Subsec. (f) re the scheduling and holding of the hearing, the granting of a continuance, the extension of the validity of the temporary license and the issues to be determined at the hearing, formerly part of Subsec. (d), by designating the last sentence of Subsec. (d) as Subsec. (g) and adding provisions re affirmation of the suspension contained in the suspension notice if the commissioner does not find on any one of the said issues in the negative or if the person fails to appear at the hearing, time periods for rendering a decision and sending notice of such decision, and the reinstatement of the license if the commissioner fails to timely render a decision, by adding a new Subsec. (h) re the suspension by the commissioner of the license or privilege, the revocation by the commissioner of the temporary license or privilege, and the periods of license suspension, by redesignating Subsecs. (g), (h) and (i) as Subsecs. (i), (j) and (k), respectively, and by adding Subsec. (l) re regulations; P.A. 90-263 amended Subsec. (f) to require that fees of witnesses summoned to appear at the hearing be the same as provided by the general statutes for witnesses in criminal cases; P.A. 93-371 eliminated the requirement that the test results indicate an elevated blood alcohol ratio “at the time of the alleged offense” by deleting that phrase where appearing, amended Subsec. (c) to require the test or analysis be commenced within two hours of the time of operation and require the report to be “subscribed” and sworn to under penalty of false statement by “the arresting officer” rather than by “the police officer before whom such refusal was made or who administered or caused to be administered such test or analysis”, amended Subsec. (f) to authorize the granting of a continuance “at the request of such person or the hearing officer”, provide in Subdiv. (3) that part of the issue to be determined is whether the test or analysis was commenced within two hours of the time of operation and added provision requiring evidence be presented that the test results and analysis thereof indicate the blood alcohol content at the time of operation when the additional test indicates the blood alcohol ratio is 0.12% or less and is higher than the results of the first test and amended Subsec. (g) to authorize the commissioner to send a notice of his decision by “bulk” certified mail and replace “Unless a continuance is granted to such person” with “Unless a continuance of the hearing is granted”, effective July 1, 1993 (Revisor’s note: Towards the end of Subsec. (f) the phrase “twelve-hundredths of one per cent or less or alcohol, by weight,” was changed editorially by the Revisors to “twelve-hundredths of one per cent or less of alcohol, by weight,” for consistency); P.A. 94-189 amended Subsec. (c) by decreasing the time period during which a temporary license or nonresident operating privilege is valid from 35 to 30 days after the date of receipt of notice of arrest, amended Subsec. (d) by changing the effective date of suspension from not later than 35 days to not later than 30 days after the date of receipt of notice of arrest, amended Subsec. (f) by increasing the continuance period from “not to exceed ten days” to “not to exceed fifteen days”, amended Subsec. (g) by decreasing the time period for rendering a decision or sending a notice of decision from 35 to 30 days and amended Subdiv. (1) of Subsec. (h) by deleting “at the time of the alleged offense” before “the ratio of alcohol in the blood”; P.A. 95-279 amended Subsecs. (b), (c) and (f) to delete reference to manslaughter in the second degree with a motor vehicle or assault in the second degree with a motor vehicle, and amended Subsecs. (b) and (d) to make suspension of license discretionary rather than mandatory for refusal to submit to test or for submission to test and results indicating that ratio of alcohol in the blood of such operator was 0.10% or more of alcohol, by weight, or, in the case of Subsec. (d) upon receipt of report by commissioner, effective July 6, 1995; P.A. 98-182 added a new Subsec. (d) re procedures for a police officer to take possession of a motor vehicle operator’s license and added a new Subsec. (j) re submission of a chemical analysis of a blood sample of a motor vehicle operator and report to the commissioner, and hearing procedures re license suspension, effective January 1, 1999; P.A. 99-255 made provisions applicable when a person has “an elevated blood alcohol content” rather than when “the ratio of alcohol in the blood of such person was 0.10% or more of alcohol, by weight”, added Subsec. (i)(1)(B) to provide for a suspension period of 120 days, “if such person submitted to a test or analysis and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was 0.16% or more of alcohol, by weight”, redesignating former Subpara. (B) as Subpara. (C), to revised Subsec. (i)(2) by replacing provision that specified a uniform suspension period of one year with provisions of Subparas. (A), (B) and (C) specifying a suspension period of 9 months if the person submitted to a test or analysis and had an elevated blood alcohol content, 10 months if the person submitted to a test or analysis and had a blood alcohol ratio of 0.16% or more of alcohol, by weight, and one year if the person refused to submit to a test or analysis, respectively, and revised Subsec. (i)(3) by replacing provision that specified a uniform suspension period of two years with provisions of Subparas. (A), (B) and (C) specifying a suspension period of two years if the person submitted to a test or analysis and had an elevated blood alcohol content, two and one-half years if the person submitted to a test or analysis and had a blood alcohol ratio of 0.16% or more of alcohol, by weight, and three years if the person refused to submit to a test or analysis, respectively, added new Subsec. (n) defining “elevated blood alcohol content”, redesignating former Subsec. (n) as Subsec. (o), and made technical changes for purposes of gender neutrality; P.A. 02-70 amended Subsec. (c) to eliminate requirement that police officer issue a temporary operator’s license or nonresident operating privilege and to eliminate requirement that police officer mail to Department of Motor Vehicles a copy of completed temporary license form and any operator’s license taken into possession, effective July 1, 2002; May 9 Sp. Sess. P.A. 02-1 amended Subsecs. (b), (c), (g), and (j) to eliminate references to operating a motor vehicle while the person’s ability is impaired by the consumption of intoxicating liquor, amended Subsec. (n) to reduce ratio of alcohol in blood from 0.10% to 0.08% or more of alcohol in definition of “elevated blood alcohol content”, eliminate from such definition former Subdiv. (2) providing “if such person has been convicted of a violation of subsection (a) of section 14-227a, a ratio of alcohol in the blood of such person that is 0.07% or more of alcohol, by weight” and redesignate existing Subdiv. (3) as Subdiv. (2), and made technical changes in Subsecs. (b), (j) and (k), effective July 1, 2002; P.A. 03-278 made technical changes in Subsecs. (g) and (i), effective July 9, 2003; P.A. 04-250 amended Subsec. (e) by designating existing provisions as Subdiv. (1), making conforming changes therein, and adding Subdiv. (2) to permit commissioner to suspend license or operating privilege, upon notice and prior to hearing, of person arrested for operating motor vehicle under influence of alcohol or drugs if person involved in accident resulting in fatality or previously arrested under Sec. 14-227a during preceding 10-year period, amended Subsec. (g) to require hearing re license or operating privilege suspension not later than 30 days after person contacts department and made technical changes in Subsec. (o); P.A. 05-215 amended Subsecs. (f) and (h) re suspension period to add reference to Subsec. (j), amended Subsec. (i) to add exception for suspensions under Subsec. (j), added new Subsec. (j) re increased suspension period for a person under 21 years of age, redesignated existing Subsecs. (j) to (o) as Subsecs. (l) to (p), and amended Subsec. (k) to replace “subsections (b) to (i), inclusive” with “subsections (b) to (j), inclusive”, effective January 1, 2006; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (k) to replace authorized suspension of “a period of up to ninety days, or, if such person has previously had such person’s operator’s license or nonresident operating privilege suspended under this section for a period of up to one year” with “the appropriate period specified in subsection (i) or (j) of this section”, effective January 25, 2008; P.A. 08-32 amended Subsec. (j) to add exception to period of suspension for first offense of persons 16 or 17 years of age, of 1 year for elevated blood alcohol content or 18 months for refusal to submit to test, effective August 1, 2008; P.A. 09-187 amended Subsec. (c) to allow electronic transmission of police reports and admission of such reports in department hearings, delete police report requirement of probable cause to arrest person for operating a motor vehicle while under influence of alcohol or drugs or both, and insert requirement of probable cause to arrest person for a violation of Sec. 14-227a (a), amended Subsec. (g) to authorize one or more continuances, delete exception requiring evidence of test accuracy if results of additional test indicate blood alcohol content is .12 or less and is higher than results of first test, and require service to police officer of subpoena as witness not less than 72 hours prior to hearing, amended Subsec. (h) to delete provisions re notice deadlines and re reinstatement if commissioner fails to render decision within 30 days, amended Subsec. (k) to insert provisions re operator deemed by police officer to require treatment or observation and re hearing officer, amended Subsec. (o) to establish elevated blood alcohol content of .04 for person operating commercial motor vehicle, and made technical and conforming changes; P.A. 10-110 amended Subsec. (i) to make license suspension effective as of date contained in suspension notice, delete “or the date the commissioner renders a decision, whichever is later” and make technical changes, effective June 5, 2010; P.A. 12-81 amended Subsec. (k) to make provisions applicable when police officer obtains results of chemical analysis of urine sample, include in Subdiv. (4) results of analysis of person’s urine and make Subdiv. (5) applicable in the event a blood sample was taken, effective July 1, 2012.

Cited. 12 CA 427; 14 CA 212; 22 CA 142; 26 CA 101; Id., 805; 27 CA 346; 28 CA 733; Id., 911; 29 CA 576; 30 CA 108; 31 CA 797; 33 CA 501; 34 CA 189; Id., 201; Id., 557; Id., 655; 36 CA 710; 43 CA 636; 44 CA 702; 45 CA 225; Id., 577. Finding that plaintiff refused to submit to breath analysis valid where plaintiff had provided sufficient breath for previous test and was warned his failure to blow would constitute a refusal. 47 CA 509. Without legislative action to enlarge the scope of a license suspension hearing beyond the four issues specified in Subsec. (f), noncompliance with Subsec. (b) is irrelevant in such a proceeding. Id., 839. Court rejected defendant’s claim that statute is void for vagueness because an ordinary person has no ascertainable method for measuring his or her own blood alcohol level. 48 CA 635. Where arrested person refuses to take breath test, statute requires presence of three persons: the arresting officer, person charged and a third party witness who may or may not be the same person who took the arresting officer’s oath. 54 CA 62. Analysis provided for under section assumes a test for which results are obtained. 60 CA 455. Plaintiff was not operating motor vehicle within section’s meaning because, at the time the officer approached, plaintiff was not doing any act, manipulating any machinery or making use of any mechanical or electrical agency that alone or in sequence would set in motion the vehicle’s motive power. 92 CA 365.

Prior to statute, refusal of accused, while in custody, to submit samples of body fluids, unaccompanied by words or acts in the nature of admissions by conduct, was held inadmissible. 22 CS 321. Where sample of blood was taken from defendant when he was unconscious in a hospital and could not give his consent, such taking was in violation of his constitutional rights and was not authorized by section. 26 CS 41. Cited. 37 CS 767; 38 CS 675; Id., 689; 39 CS 285; 40 CS 505. At time of arrest, statute did not afford a statutory right to consult with counsel. Id., 512. Cited. 41 CS 437; 42 CS 1; Id., 306; Id., 599; Id., 602. In hearing on motor vehicle license suspension, failure of police to indicate on form use of certified analytical device not required by statute. 45 CS 489.

Cited. 3 Conn. Cir. Ct. 46; Id., 347. Competent evidence of any nature, in addition to a breath or blood test, may be relied on to prove insobriety. Id., 478, 479. Finding of operation must be made by the trier of the facts. 4 Conn. Cir. Ct. 34, 46. State not empowered to request finding of operation after jury has been discharged and verdict has been accepted. Id. Circuit court’s finding that defendant was operator of motor vehicle is a final judgment for purposes of Sec. 51-265. Id. Applies only to cases involved with driving under the influence of alcohol and not drugs; any test for drugs has no need for compliance with the relationship of time and arrest. 6 Conn. Cir. Ct. 303.

Subsec. (b):

Cited. 12 CA 338; 17 CA 250; 28 CA 708; 30 CA 36; 41 CA 7. Driver did not have fifth amendment right to consult with counsel before deciding whether to take breath test and failure of statute to require police officer to inform driver that his Miranda rights did not extend to taking a breath test did not deprive him of due process under fourteenth amendment. 53 CA 391.

Failure to warn completely as required by statute renders suspension of license contrary to law. 40 CS 505. Reference to actual suspension period not required in warning to be given to operator. Id., 512.

Subsec. (c):

Written report required by section may be admissible at administrative suspension hearing even if officer originating report was not currently certified to administer breath analysis tests. 229 C. 31.

Cited. 31 CA 350. Report of refusal to take breath test properly admitted into evidence in administrative proceeding where plaintiff, arresting officer and testing officer were present during testing and arresting officer swore to report form in capacity as arresting officer and as witness to the refusal. 61 CA 213. Court properly determined there was substantial evidence to support commissioner’s finding of refusal by conduct where plaintiff failed to comply with officer’s repeated instructions as to how test should be performed, improperly blew into intoxilyzer and subsequently refused to blow into intoxilyzer again. Id. Refusal to take breath test can occur through conduct as well as expressed refusal. 70 CA 76. Watching refusal to submit to test via closed circuit television does not constitute “witnessing such refusal”. 101 CA 674.

Subsec. (d):

Before suspending a license, commissioner is not required to find that subject understood consequences of refusal to submit to chemical testing. 200 C. 1. License suspension hearing must be limited to the four issues set forth. 204 C. 507. Scope of administrative hearing clearly limited. Id., 521.

Cited. 9 CA 686; 15 CA 58; 29 CA 582; 30 CA 36.

Subsec. (e):

Cited. 15 CA 58.

Subsec. (f):

Cited. 9 CA 686; 15 CA 58; 29 CA 582. Subdiv. (3) cited. 30 CA 36. Cited. 31 CA 350. Legislature created a “rebuttable presumption” that test results can be used in place of direct evidence. 48 CA 391. Re probable cause for traffic stop, an investigatory stop is authorized if the police officer had a reasonable and articulable suspicion that the person has committed or is about to commit a crime. 49 CA 481.

Subsec. (g):

Cited. 31 CA 350. Probable cause not needed to make a lawful stop of a motor vehicle; investigative stops discussed. 47 CA 111. Trial court’s findings relative to administrative hearing issues reviewed and affirmed. Id., 451. A hearing officer, after concluding that chemical alcohol tests are unreliable, may not reach an independent determination on basis of other evidence presented as to whether a person operated a motor vehicle with an elevated blood alcohol level, since such a determination is outside the narrow scope of the license suspension hearing. 117 CA 832.

Subsec. (h):

Subdiv. (1)(B) cited. 30 CA 36. Administrative suspension of driver’s license by Department of Motor Vehicles and prosecution by the court of underlying offense of driving while intoxicated does not violate separation of powers provision of state constitution. 51 CA 4. Delivery by bulk certified mail of commissioner’s decisions is sufficient notice. 62 CA 796.

Subsec. (j):

Re plaintiff’s claim that hearing officer should only have considered plaintiff’s medical report re inadvisability to take Breathalyzer test, hearing officer’s consideration of other evidence was proper in this case. 62 CA 604.

Subsec. (o):

Appellate Court’s implicit determination in 99 CA 563 that the Intoxilyzer’s method of measuring blood alcohol content–extrapolating weight-by-weight measurement from weight-by-volume measurement–complies with the “by weight” directive in Sec. 14-227a(a), also applies to the same directive in this Subsec. 51 CS 452.



Section 14-227c - Blood or breath samples required following accidents resulting in death or serious physical injury.

(a) As part of the investigation of any motor vehicle accident resulting in the death of a person, the Chief Medical Examiner, Deputy Chief Medical Examiner, an associate medical examiner, a pathologist as specified in section 19a-405, or an authorized assistant medical examiner, as the case may be, shall order that a blood sample be taken from the body of any operator or pedestrian who dies as a result of such accident. Such blood samples shall be examined for the presence and concentration of alcohol and any drug by the Division of Scientific Services within the Department of Emergency Services and Public Protection or by the Office of the Chief Medical Examiner. Nothing in this subsection or section 19a-406 shall be construed as requiring such medical examiner to perform an autopsy in connection with obtaining such blood samples.

(b) A blood or breath sample shall be obtained from any surviving operator whose motor vehicle is involved in an accident resulting in the serious physical injury, as defined in section 53a-3, or death of another person, if (1) a police officer has probable cause to believe that such operator operated such motor vehicle while under the influence of intoxicating liquor or any drug, or both, or (2) such operator has been charged with a motor vehicle violation in connection with such accident and a police officer has a reasonable and articulable suspicion that such operator operated such motor vehicle while under the influence of intoxicating liquor or any drug, or both. The test shall be performed by or at the direction of a police officer according to methods and with equipment approved by the Department of Emergency Services and Public Protection and shall be performed by a person certified or recertified for such purpose by said department or recertified by persons certified as instructors by the Commissioner of Emergency Services and Public Protection. The equipment used for such test shall be checked for accuracy by a person certified by the Department of Emergency Services and Public Protection immediately before and after such test is performed. If a blood test is performed, it shall be on a blood sample taken by a person licensed to practice medicine and surgery in this state, a qualified laboratory technician, a registered nurse, a physician assistant or a phlebotomist. The blood samples obtained from an operator pursuant to this subsection shall be examined for the presence and concentration of alcohol and any drug by the Division of Scientific Services within the Department of Emergency Services and Public Protection.

(1971, P.A. 328; P.A. 75-308, S. 2; P.A. 76-245; P.A. 77-614, S. 323, 610; P.A. 79-47, S. 4; P.A. 80-142, S. 1; 80-190, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-314, S. 6; P.A. 99-218, S. 5, 16; P.A. 00-196, S. 11; May 9 Sp. Sess. P.A. 02-1, S. 110; P.A. 03-265, S. 4; P.A. 04-250, S. 5; P.A. 06-173, S. 1; P.A. 07-252, S. 37; P.A. 11-51, S. 134.)

History: P.A. 75-308 deleted 4-hour deadline for taking sample after death and required examination by health department toxicology lab or medical examiner’s office; P.A. 76-245 added provision re autopsy; P.A. 77-614 replaced state department of health with department of health services, effective January 1, 1979; P.A. 79-47 included references to deputy chief medical examiners, associate medical examiners and pathologists; P.A. 80-142 and 80-190 deleted reference to coroners; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-314 required that blood or breath test be performed by or at direction of police officer according to approved methods and with equipment checked for accuracy by certified personnel and provided if a blood test is performed, it shall be on a blood sample taken by specified medical personnel; P.A. 99-218 replaced toxicological laboratory of the Department of Public Health with Division of Scientific Services within the Department of Public Safety, and replaced Department and Commissioner of Public Health with Department and Commissioner of Public Safety, effective July 1, 1999; P.A. 00-196 changed an incorrect internal reference to Sec. 14-227b to Sec. 14-227a; May 9 Sp. Sess. P.A. 02-1 made a technical change, effective July 1, 2002; P.A. 03-265 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to replace “a fatality” with “the death of a person” and require the blood samples be examined for the presence and concentration of “any drug”, amended Subsec. (b) to replace “To the extent provided by law, a blood or breath sample may also be obtained from any surviving operator whose motor vehicle is involved in such an accident” with “A blood or breath sample shall be obtained from any surviving operator whose motor vehicle is involved in an accident resulting in the serious physical injury, as defined in section 53a-3, or death of another person, if a police officer has probable cause to believe that such operator operated such motor vehicle while under the influence of intoxicating liquor or any drug, or both”, to require the blood samples be examined for the presence and concentration of “any drug” and to make technical changes and repositioned from Subsec. (b) to Subsec. (a) language re nothing being construed as requiring the performance of an autopsy; P.A. 04-250 amended Subsec. (b) to permit physician assistant to take blood sample of surviving operator; P.A. 06-173 amended Subsec. (b) to designate existing provision requiring police officer to have probable cause as Subdiv. (1) and add Subdiv. (2) requiring that sample be obtained if the operator has been charged with a motor vehicle violation in connection with accident and police officer has a reasonable and articulable suspicion that operator operated vehicle while under the influence of intoxicating liquor, any drug or both; P.A. 07-252 amended Subsec. (b) by deleting authority of emergency medical technicians to take blood samples, effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 14-227d - Pilot program permitting issuance of warning to and twenty-four-hour revocation of license of certain alleged offenders.

Section 14-227d is repealed.

(P.A. 82-408, S. 3; P.A. 83-534, S. 11.)



Section 14-227e - Community service for persons convicted of operation while under the influence of liquor or drug.

As used in this section and subsection (g) of section 14-227a:

(a) (1) “Community service” means the placement of defendants in unpaid positions with nonprofit or tax-supported agencies for the performance of a specified number of hours of work or service within a given period of time.

(2) “Community service plan” means an agreement between the court and the defendant which specifies (A) the number of required community service hours, (B) the type of agency for placement, (C) the period of time in which the community service will be completed, (D) the tentative schedule, (E) a brief description of the responsibilities, (F) conditions and sanctions for failure to fulfill the plan, and (G) the supervisor of the plan.

(b) In sentencing a defendant to perform community service, the court shall fix the conditions and terms of such sentence and shall review the community service plan and, upon approval, sentence such defendant in accordance with such plan. No sentence of community service shall be imposed without the consent of the defendant.

(c) Any organization administering sentences of community service shall prepare and file with the court a copy of all community service plans and shall notify the court when a defendant has successfully completed such plan.

(d) Any organization administering sentences of community service shall prepare a written statement outlining noncompliance by a defendant and shall without unnecessary delay notify the state’s attorney for that judicial district requesting that a hearing be held to determine whether the sentence of community service should be revoked.

(e) The court may at any time, for good cause shown, terminate the sentence of community service or modify or enlarge the terms or conditions or require the defendant to serve the original incarcerative sentence for violation of any of the conditions of the sentence of community service.

(P.A. 85-387, S. 3; 85-613, S. 137; May 9 Sp. Sess. P.A. 02-1, S. 111.)

History: P.A. 85-613 amended Subsec. (b) by deleting reference to community service plans “prepared by private not-for-profit community correction agencies” and deleted Subsec. (f) which required the department of correction to approve community service sentences; May 9 Sp. Sess. P.A. 02-1 made a technical change, effective July 1, 2002.



Section 14-227f - Alcohol and drug addiction treatment program. Waiver. Appeal. Regulations.

Section 14-227f is repealed, effective January 1, 2012.

(P.A. 95-314, S. 5; May 9 Sp. Sess. P.A. 02-1, S. 112; P.A. 03-244, S. 10; 03-265, S. 12, 21; P.A. 09-140, S. 3; 09-187, S. 6; P.A. 11-48, S. 307; 11-51, S. 224; 11-213, S. 36.)



Section 14-227g - Operation by person under twenty-one years of age while blood alcohol content exceeds two-hundredths of one per cent. Procedures. Penalties.

(a) No person who is less than twenty-one years of age shall operate a motor vehicle while the ratio of alcohol in the blood of such person is two-hundredths of one per cent or more of alcohol, by weight.

(b) The fact that the operator of a motor vehicle appears to be sixteen years of age or over but under twenty-one years of age shall not constitute a reasonable and articulable suspicion that an offense has been or is being committed so as to justify an investigatory stop of such motor vehicle by a police officer.

(c) The provisions of subsections (b), (d), (f), (g), (h), (i), (j), and (k) of section 14-227a, adapted accordingly, shall be applicable to a violation of subsection (a) of this section.

(P.A. 95-314, S. 2; P.A. 96-180, S. 135, 166; P.A. 99-255, S. 5; May 9 Sp. Sess. P.A. 02-1, S. 113; P.A. 04-199, S. 34; P.A. 09-187, S. 64.)

History: P.A. 96-180 amended Subsec. (a) to replace “over sixteen years of age” with “sixteen years of age or over”, effective June 3, 1996; P.A. 99-255 substantially revised section by amending Subsec. (a) to delete provision that authorized a police officer who makes a custodial arrest of a motor vehicle operator under 21 years of age whom the officer reasonably believes has consumed alcoholic liquor and who exhibits some indicia of impairment to administer a blood, breath or urine test to such person, to add provision prohibiting any person under 21 years of age from operating a motor vehicle while the ratio of alcohol in the blood is 0.02% or more of alcohol, by weight, and to designate existing provisions re apparent age of operator not constituting a reasonable and articulable suspicion that an offense has been or is being committed as Subsec. (b), deleting former Subsec. (b) that required the police to report to the Commissioner of Motor Vehicles the name and address of a person whose blood alcohol content is more than 0.02% but less than 0.10% of alcohol, by weight, that required the commissioner to provide notice and an opportunity for hearing within 45 days of receipt of such report and that specified the issues to be determined at such hearing, deleting former Subsec. (c) that required the commissioner to suspend the license or nonresident operating privilege for 90 days if the commissioner does not find any one of the issues enumerated in former Subsec. (b) in the negative or the person fails to appear at the hearing, that established an exception to such suspension if the person proves that the blood alcohol content was the result of consumption of liquor delivered or given to him on order of a practicing physician or by a parent, guardian or spouse as authorized by Sec. 30-86, and that specified the procedure and deadline for rendering a decision and sending notice to the person, and adding new Subsec. (c) to make the provisions of Subsecs. (c), (e), (g), (h), (j), (k) and (l) of Sec. 14-227a, adapted accordingly, applicable to a violation of Subsec. (a); May 9 Sp. Sess. P.A. 02-1 amended Subsec. (c) to make technical changes, effective July 1, 2002; P.A. 04-199 amended Subsec. (c) to add that provisions of Sec. 14-227a(k) are applicable to violation of Subsec. (a), effective July 1, 2004; P.A. 09-187 amended Subsec. (a) to delete specific limitations on locations where motor vehicle operation is prohibited and make a technical change.



Section 14-227h - Impoundment of motor vehicle operated by certain persons arrested for operating while under the influence of liquor or drug.

Any police officer who arrests a person for a violation of subsection (a) of section 14-227a during the period such person’s operator’s license or right to operate a motor vehicle in this state is under suspension or revocation shall cause the motor vehicle such person was operating at the time of the offense to be impounded for a period of forty-eight hours after such arrest. The owner of such motor vehicle may reclaim such motor vehicle after the expiration of such forty-eight-hour period upon payment of all towing and storage costs.

(P.A. 97-291, S. 2.)



Section 14-227i - Records of police investigation of defendant re operation of motor vehicle while under influence of, or impaired by, intoxicating liquor or drugs. Copies.

(a) Notwithstanding any provision of the general statutes, the investigating police department shall maintain any record of a defendant concerning the operation of a motor vehicle by such defendant while under the influence of, or impaired by the consumption of, intoxicating liquor or drugs for a period of not less than two years from the date such defendant was charged with a violation of section 14-227a.

(b) (1) Notwithstanding any other provision of the general statutes, by making a written request to the investigating police department, a person injured in an accident caused by the alleged violation of section 14-227a by any such defendant, any party to a civil claim or proceeding arising out of such accident, or the legal representative of any such person or party may review and obtain regular or certified copies of any record concerning the operation of a motor vehicle by such defendant while under the influence of, or impaired by the consumption of, intoxicating liquor or drugs.

(2) The investigating police department shall furnish regular or certified copies of any such record to any person or the legal representative of such person, or to such party, not later than fifteen days following receipt of such request. The investigating police department shall charge a fee for such copies that shall not exceed the cost to such police department for providing such copies, but not more than fifty cents per page in accordance with section 1-212.

(P.A. 99-277, S. 1.)



Section 14-227j - Court order prohibiting operation of motor vehicle not equipped with ignition interlock device.

(a) For the purposes of this section and section 14-227k: “Ignition interlock device” means a device installed in a motor vehicle that measures the blood alcohol content of the operator and disallows the mechanical operation of such motor vehicle until the blood alcohol content of such operator is less than twenty-five thousandths of one per cent.

(b) Any person who has been arrested for a violation of subsection (a) of section 14-227a, section 53a-56b, or section 53a-60d, may be ordered by the court not to operate any motor vehicle unless such motor vehicle is equipped with an ignition interlock device. Any such order may be made as a condition of such person’s release on bail, as a condition of probation or as a condition of granting such person’s application for participation in the pretrial alcohol education program under section 54-56g and may include any other terms and conditions as to duration, use, proof of installation or any other matter that the court determines to be appropriate or necessary.

(c) All costs of installing and maintaining an ignition interlock device shall be borne by the person who is the subject of an order made pursuant to subsection (b) of this section.

(d) No ignition interlock device shall be installed pursuant to an order of the court under subsection (b) of this section unless such device has been approved under the regulations adopted by the Commissioner of Motor Vehicles pursuant to subsection (i) of section 14-227a.

(e) No provision of this section shall be construed to authorize the operation of a motor vehicle by any person whose motor vehicle operator’s license has been refused, suspended or revoked, or who does not hold a valid motor vehicle operator’s license. A court shall inform the Commissioner of Motor Vehicles of each order made by it pursuant to subsection (b) of this section. If any person who has been ordered not to operate a motor vehicle unless such motor vehicle is equipped with an ignition interlock device is the holder of a special operator’s permit issued by the commissioner under the provisions of section 14-37a, strict compliance with the terms of the order shall be deemed a condition to hold such permit, and any failure to comply with such order shall be sufficient cause for immediate revocation of the permit by the commissioner.

(P.A. 03-265, S. 2; P.A. 04-199, S. 32; P.A. 05-218, S. 29; June Sp. Sess. P.A. 05-3, S. 112; P.A. 06-152, S. 10; P.A. 10-18, S. 2; 10-30, S. 3; P.A. 11-213, S. 37.)

History: P.A. 04-199 deleted provisions re approval and use of immobilization devices on vehicles owned, leased or operated by persons arrested for specified violations and made conforming changes throughout; P.A. 05-218 amended Subsec. (a) by adding “passenger” re motor vehicle; June Sp. Sess. P.A. 05-3 amended Subsec. (a) by deleting “passenger” added by P.A. 05-218, effective June 30, 2005; P.A. 06-152 amended Subsec. (b) by authorizing court order as a condition of probation; P.A. 10-18 amended Subsec. (b) by replacing “system” with “program”; P.A. 10-30 amended Subsec. (b) to make the same change as P.A. 10-18, effective July 1, 2010; P.A. 11-213 amended Subsec. (e) to replace provision re special permit for employment purposes with provision re special operator’s permit, effective July 1, 2011.



Section 14-227k - Avoidance of or tampering with ignition interlock device.

(a) No person whose right to operate a motor vehicle has been restricted pursuant to an order of the court under subsection (b) of section 14-227j or by the Commissioner of Motor Vehicles pursuant to subsection (i) of section 14-227a or subsection (i) of section 14-111 shall (1) request or solicit another person to blow into an ignition interlock device or to start a motor vehicle equipped with an ignition interlock device for the purpose of providing such person with an operable motor vehicle, or (2) operate any motor vehicle not equipped with a functioning ignition interlock device or any motor vehicle that a court has ordered such person not to operate.

(b) No person shall tamper with, alter or bypass the operation of an ignition interlock device for the purpose of providing an operable motor vehicle to a person whose right to operate a motor vehicle has been restricted pursuant to an order of the court under subsection (b) of section 14-227j or by the Commissioner of Motor Vehicles pursuant to subsection (i) of section 14-227a or subsection (i) of section 14-111.

(c) (1) Any person who violates any provision of subdivision (1) of subsection (a) or subsection (b) of this section shall be guilty of a class C misdemeanor.

(2) Any person who violates any provision of subdivision (2) of subsection (a) of this section shall be subject to the penalties set forth in subsection (c) of section 14-215.

(d) Each court shall report each conviction under subsection (a) or (b) of this section to the Commissioner of Motor Vehicles, in accordance with the provisions of section 14-141. The commissioner shall suspend the motor vehicle operator’s license or nonresident operating privilege of the person reported as convicted for a period of one year.

(P.A. 03-265, S. 3; P.A. 04-199, S. 33; P.A. 11-48, S. 55; 11-51, S. 220; P.A. 12-178, S. 4.)

History: P.A. 04-199 amended Subsecs. (a) and (b) to make provisions applicable to a person whose right to operate a motor vehicle has been restricted by the Commissioner of Motor Vehicles pursuant to Sec. 14-227a(i) and amended Subsec. (b) to delete reference to an immobilization device; P.A. 11-48 amended Subsec. (c) to designate existing provision as Subdiv. (1) and amend same to make applicable to person who violates “subdivision (1) of subsection (a) or subsection (b) of this section”, rather than “subsection (a) or (b) of this section”, and to add Subdiv. (2) subjecting person who violates Subsec. (a)(2) to penalties of Sec. 14-215(c), effective January 1, 2012; P.A. 11-51 made identical changes as P.A. 11-48, effective January 1, 2012; P.A. 12-178 amended Subsecs. (a) and (b) to add reference to Sec. 14-111(i) re restriction on person’s right to operate motor vehicle, effective July 1, 2012.



Section 14-227l - Completion of participation in alcohol and drug addiction treatment program. Reinstatement of operator’s license or nonresident operating privilege.

Any person whose motor vehicle operator’s license or nonresident operating privilege was suspended on or before December 31, 2011, under subsection (g) of section 14-227a for a conviction of a violation of subsection (a) of section 14-227a or under section 14-227b for a second or subsequent violation, and any person whose certificate was suspended or revoked on or before December 31, 2011, under section 15-132a, 15-133, 15-140l or 15-140n, who was participating in a treatment program under section 14-227f in effect on December 31, 2011, or eligible to participate in said program on December 31, 2011, may complete participation in such program or an equivalent program designated by the Commissioner of Motor Vehicles and seek reinstatement of the operator’s license or nonresident operating privilege of such person if (1) the person commences participation in such program not later than August 1, 2012, (2) not later than June 30, 2014, the person submits evidence to the Commissioner of Motor Vehicles that such person has complied with the requirements of section 14-227f in effect on December 31, 2011, and (3) the person is otherwise eligible to have such person’s license reinstated.

(P.A. 12-121, S. 1.)

History: P.A. 12-121 effective June 15, 2012.



Section 14-228 - Leaving motor vehicle without setting brake.

Leaving any motor vehicle stationary on the highway without setting the brake in such manner as to prevent such vehicle from moving, unless it is occupied by a person able to control the same, shall be an infraction.

(1949 Rev., S. 2414; P.A. 75-577, S. 72, 126.)

History: P.A. 75-577 replaced provision for $20 maximum fine with statement that violation of provisions is an infraction and substituted “Leaving” for “Any person who leaves”.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.



Section 14-229 - Using motor vehicle without owner’s permission.

Section 14-229 is repealed.

(1949 Rev., S. 2417; P.A. 76-42, S. 1.)



Section 14-230 - Driving in right-hand lane.

(a) Upon all highways, each vehicle, other than a vehicle described in subsection (c) of this section, shall be driven upon the right, except (1) when overtaking and passing another vehicle proceeding in the same direction, (2) when overtaking and passing pedestrians, parked vehicles, animals or obstructions on the right side of the highway, (3) when the right side of a highway is closed to traffic while under construction or repair, (4) on a highway divided into three or more marked lanes for traffic, or (5) on a highway designated and signposted for one-way traffic.

(b) Except as provided in subsection (c) of this section, any vehicle proceeding at less than the normal speed of traffic shall be driven in the right-hand lane available for traffic, or as close as practicable to the right-hand curb or edge of the highway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

(c) Any vehicle which exceeds the maximum width limitations specified in subdivision (1) of subsection (a) of section 14-262 and operates on an interstate highway with a special permit issued by the Commissioner of Transportation under the provisions of section 14-270, shall be driven in the extreme right lane of such highway, except (1) when such special permit authorizes operation in a traffic lane other than the extreme right lane, (2) when overtaking and passing parked vehicles, animals or obstructions on the right side of such highway, (3) when the right side of such highway is closed to traffic while under construction or repair, or (4) at such locations where access to or egress from such highway is provided on the left.

(d) Violation of any provision of this section shall be an infraction.

(1955, S. 1382d; 1957, P.A. 53; P.A. 75-577, S. 73, 126; P.A. 87-525, S. 2.)

History: P.A. 75-577 added statement that violation of provisions is an infraction; P.A. 87-525 divided the section into Subsecs., inserting as Subsec. (c) provision requiring wide vehicles to be driven in extreme right lane of interstate highways.

See Sec. 14-99 re requirement that drivers of commercial vehicles drive at extreme right to allow others to pass.

See Sec. 14-111g re operator’s retraining program.

Defendant is not liable for accident unless he was negligent. 40 C. 560; 67 C. 47. Violation of law by plaintiff, to constitute a defense, must have contributed to cause collision. 59 C. 20; 63 C. 155; 89 C. 329; Id., 701. One may drive to left side of road if he has business there, using ordinary and reasonable care to avoid collision. 67 C. 47. Duty to drive on right side of road exists only when a person or vehicle approaches. 81 C. 499; 107 C. 710. The “rule of the road” does not apply on established racetrack with special driving rules. 91 C. 341. High degree of care is required of one crossing line of traffic going in opposite direction. 109 C. 606. Charge concerning passing over to left of center of road approved. 111 C. 99. Right to drive on left is conditioned upon noninterference with approaching machines, upon proper use of left side, and upon reasonable care. 112 C. 606; 119 C. 180. Duty to turn to right when meeting another is conditioned on practicability. 112 C. 606. “Traveled portion” includes only that portion intended for normal travel. 114 C. 336. Excludes shoulders. 114 C. 341; Id., 651; 127 C. 340. Cited. 115 C. 116. Finding sustained that driving slightly to the left of center line was not proximate cause of collision. 116 C. 665. Turning to right may be “impracticable” because of situations created by the person met. 123 C. 127. Not a violation when car crosses center line involuntarily and without fault of driver. 124 C. 226. Cited. 129 C. 379; 133 C. 554.

Annotations to present section:

Enumeration of exceptions to requirement that vehicles operate on the right should also include exception applicable when a vehicle is preparing for a left turn at an intersection in a case where an overtaking police vehicle has the right-of-way. 150 C. 349. Cited. 171 C. 35; 179 C. 388; 190 C. 285; 193 C. 442; 206 C. 608; 208 C. 94.

Cited. 4 CA 451; 30 CA 810; 33 CA 44.

Cited. 32 CS 650.

Cited. 2 Conn. Cir. Ct. 569. Defendant’s plea of guilty to failure to drive on right-hand side of road was not conclusive of his liability in a civil action in which he pleaded the defense of the contributory negligence of plaintiff and the trial court concluded both parties were negligent. 5 Conn. Cir. Ct. 123.

Subsec. (a):

Cited. 235 C. 614.



Section 14-230a - Restricted use of left-hand lane on divided limited access highways.

On any divided limited access highway which provides more than two lanes for traffic proceeding in the same direction, no operator of any motor vehicle with a commercial registration, motor bus, vehicle with trailer or school bus shall drive in the extreme left lane where the Office of the State Traffic Administration so designates, except on the direction of a police officer or except when access to or egress from such highway is provided on the left, in which latter case such operator shall drive in such left lane only for such period as is reasonably necessary to enter or leave such highway safely. Any person who violates any provision of this section shall have committed an infraction and shall be fined eighty-eight dollars.

(1967, P.A. 740; P.A. 75-577, S. 77, 126; P.A. 87-525, S. 1; P.A. 90-263, S. 68, 74; P.A. 11-213, S. 38; P.A. 12-132, S. 16.)

History: P.A. 75-577 replaced provision for $100 maximum fine with statement that violation of provisions is an infraction; P.A. 87-525 amended the penalty provision to require imposition of a fine of $88; P.A. 90-263 substituted “motor vehicle with a commercial registration” for “commercial motor vehicle”; P.A. 11-213 added “school bus” and made technical changes, effective July 1, 2011; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

See Sec. 14-111g re operator’s retraining program.

Cited. 4 CA 451.



Section 14-231 - Vehicles in opposite directions to pass on right.

Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon highways having width for not more than one line of traffic in each direction each driver shall give to the other at least one-half of the main-traveled portion of the highway as nearly as possible. Violation of any provision of this section shall be an infraction.

(1955, S. 1383d; P.A. 75-577, S. 74, 126.)

History: P.A. 75-577 added statement that violation of provisions is an infraction.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Submission to jury in case involving parties proceeding in same direction held material error. 147 C. 638.

Annotations to present section:

Cited. 159 C. 491. Not applicable to car making left turn across path of other car and should not have been submitted to jury. 170 C. 252. Cited in jury charge. 172 C. 29. Cited. 173 C. 229; 193 C. 442; 206 C. 608.

Cited. 4 CA 451; 30 CA 810; 33 CA 44. Jury reasonably could have found that although defendant did not yield half of roadway, he did yield as much of roadway as was possible under the conditions presented; he therefore did not voluntarily cross into oncoming lane of travel and did not breach duty under statute, and thus was not negligent. 95 CA 300.



Section 14-232 - Passing.

(a) Except as provided in sections 14-233 and 14-234, (1) the driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the highway until safely clear of the overtaken vehicle; and (2) the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle and shall not increase the speed of his vehicle until completely passed by the overtaking vehicle. For the purposes of this subsection, “safe distance” means not less than three feet when the driver of a vehicle overtakes and passes a person riding a bicycle.

(b) No vehicle shall be driven to the left side of the center of the highway in overtaking and passing another vehicle proceeding in the same direction unless the left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction or any vehicle overtaken.

(c) Violation of any provision of this section shall be an infraction.

(1955, S. 1384d; P.A. 75-577, S. 75, 126; P.A. 08-101, S. 13.)

History: P.A. 75-577 added statement that violation of provisions is an infraction; P.A. 08-101 divided provisions into Subsecs. (a), (b) and (c) and added definition of “safe distance” in Subsec. (a).

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Duty to pass overtaken car on left exists though there are two lines of traffic going the same way. 107 C. 634. No right to pass on right when approaching intersection. 117 C. 619; see 129 C. 455. Rule concerning passing does not apply when car overtaken has not started onto traveled portion. 118 C. 706. Error to charge that a person is absolutely required to give overtaking car one-half of traveled portion. 121 C. 437. May pass on right in traffic lane when following directions on signal. 122 C. 519, 520. Vehicle passing parked car does so subject to right-of-way of vehicle approaching in opposite direction. 124 C. 159. Operator attempting right turn has right to assume other operators will observe rule concerning passing to right until he sees or should see to the contrary. 128 C. 441. Not necessary to clear parked car by twenty feet. 131 C. 250. Duty of pedestrian to yield left side of road to overtaking vehicle. 133 C. 365. Cited. Id., 581.

Operator traveling in opposite direction who is speeding is entitled to assume that the operator of a passing vehicle will heed the injunction of statute and such speeding does not constitute negligence. 10 CS 132.

Cited. 2 Conn. Cir. Ct. 19, 20.

Annotations to present section:

Giving way to the right is not the same as “to give the right-of-way”. 154 C. 381. Cited. 170 C. 184; 202 C. 629; 206 C. 608.

Cited. 4 CA 451; 21 CA 496.



Section 14-233 - Passing on right.

The driver of a vehicle may overtake and pass upon the right of another vehicle only when conditions permit such movement in safety and under the following conditions: (1) When the vehicle overtaken is making or has signified the intention to make a left turn; (2) when lines of vehicles traveling in the same direction in adjoining traffic lanes have come to a stop or have reduced their speed; (3) upon a one-way street free from obstructions and of sufficient width for two or more lines of moving vehicles; (4) upon a limited access highway or parkway free from obstructions with three or more lanes provided for traffic in one direction. Such movement shall not be made by driving off the pavement or main-traveled portion of the highway except where lane designations, signs, signals or markings provide for such movement. Violation of any provision of this section shall be an infraction.

(1955, S. 1387d; 1957, P.A. 258; February, 1965, P.A. 448, S. 20; P.A. 75-577, S. 76, 126.)

History: 1965 act added exception re when driving off pavement or main-traveled portion of road permitted; P.A. 75-577 added statement that violation of provisions is an infraction.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited. 4 CA 451.

Cited. 38 CS 482.

Cited. 5 Conn. Cir. Ct. 333.



Section 14-234 - Determination of no-passing zones.

The Office of the State Traffic Administration may determine those portions of any state highway where overtaking and passing or driving to the left of the highway would be especially hazardous and may by appropriate signs or markings on the highway indicate the beginning and end of such zones. A local traffic authority, as defined in section 14-297, may, in accordance with standards approved by the Office of the State Traffic Administration, determine and designate such no-passing zones on highways under its jurisdiction. When such signs or markings are in place and clearly visible to an ordinarily observant person, each driver of a vehicle shall obey the directions thereof. Violation of the provisions of this section shall be an infraction.

(1955, S. 1386d; February, 1965, P.A. 448, S. 21; P.A. 82-223, S. 16; P.A. 12-132, S. 17.)

History: 1965 act deleted reference to state aid highway and allowed local traffic authorities to determine and designate no-passing zones on highways under their jurisdiction; P.A. 82-223 specified that violation of the section constituted an infraction; P.A. 12-132 replaced references to State Traffic Commission with references to Office of State Traffic Administration and made a technical change, effective July 1, 2012 (Revisor’s note: References to “Office of State Traffic Administration” were changed editorially by the Revisors to “Office of the State Traffic Administration” for accuracy).

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited. 4 CA 451.



Section 14-235 - Vehicle not to be driven on left side of highway on curve or upgrade.

No vehicle shall be driven to the left side of the highway (1) when approaching the crest of a grade or upon a curve or elsewhere in the highway where a free and unobstructed view of the highway ahead may not be had for a sufficient distance to insure driving with safety or (2) when approaching within one hundred feet of or crossing any intersection or railroad grade crossing. These limitations shall not apply on a one-way street or highway so designated by any traffic authority. Violation of any provision of this section shall be an infraction.

(1955, S. 1385d; P.A. 75-577, S. 78, 126.)

History: P.A. 75-577 added statement that violation of provisions is an infraction.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited. 4 CA 451.

The only intent requisite to a conviction is the intent or purpose to do the prohibited act; without that intent, no crime has been committed. 24 CS 214.

Where defendant contended that he was not aware of intersection, that there were no “no passing” signs and that he had no intent to commit prohibited act, held that affirmative proof of intent is not required. 4 Conn. Cir. Ct. 9, 10, 11. 24 CS 214 distinguished. Id.



Section 14-236 - Multiple-lane highways.

When any highway has been divided into two or more clearly marked lanes for traffic, (1) a vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has ascertained that such movement can be made with safety, and (2) the Office of the State Traffic Administration may erect, on state highways, and local traffic authorities, in accordance with standards approved by the Office of the State Traffic Administration, may erect on highways under their jurisdiction, signs directing slow-moving traffic to use a designated lane or, with signs, signals or markings, may designate those lanes to be used by traffic moving in a particular direction regardless of the center of the highway, and drivers of vehicles shall obey the directions of each such sign, signal or marking. Violation of subdivision (1) of this section shall be an infraction.

(1955, S. 1388d; February, 1965, P.A. 448, S. 22; P.A. 75-577, S. 79, 126; P.A. 12-132, S. 18.)

History: 1965 act deleted reference to state aid highways and added provision re local traffic authorities; P.A. 75-577 stated that violation of Subdiv. (1) is an infraction; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration” and made a technical change, effective July 1, 2012.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited. 4 CA 451; 11 CA 11; 29 CA 512; 34 CA 189; 46 CA 633.

Cited. 4 Conn. Cir. Ct. 441; 5 Conn. Cir. Ct. 695.



Section 14-237 - Driving on divided highways.

When any highway has been divided into two roadways by leaving an intervening space or by a physical barrier or clearly indicated dividing section, each vehicle shall be driven only upon the right-hand roadway and no vehicle shall be driven over or across any such dividing space, barrier or section, except through an opening or at a crossover or intersection established by public authority. Violation of any provision of this section shall be an infraction.

(1955, S. 1389d; P.A. 75-577, S. 80, 126.)

History: P.A. 75-577 stated that violation of provisions is an infraction.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited. 1 CA 517; 4 CA 451.

An esplanade dividing northbound and southbound roadways is sufficient “intervening space”. 23 CS 197. Knowledge or intention forms no element of the offense; the act alone, irrespective of its motive, constitutes the crime. Id. Cited. 38 CS 675.



Section 14-238 - Controlled-access highways.

No person shall drive a vehicle onto or from any controlled-access highway except at such entrances and exits as are established by public authority. Violation of this section shall be an infraction.

(1955, S. 1390d; P.A. 75-577, S. 81, 126.)

History: P.A. 75-577 stated that violation of section is an infraction.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited. 4 CA 451.



Section 14-238a - (Formerly Sec. 13a-59). Illegal entry on limited access highway.

Entry upon a limited access highway at any place other than a highway intersection or designated point as provided in section 13b-27 shall be an infraction.

(1949 Rev., S. 2239; 1958 Rev., S. 13-120; 1963, P.A. 226, S. 59; 587; 1969, P.A. 768, S. 79; P.A. 75-577, S. 82, 126.)

History: 1963 acts restated previous provisions and added provision for $25 maximum fine; Sec. 13a-59 transferred to Sec. 14-238a in 1969; 1969 act deleted provisions re powers of commissioner with respect to limited access highways; P.A. 75-577 replaced fine provision with statement that violation of section is an infraction and substituted “Entry upon” for “Any person who enters”.

See Sec. 13b-27 re commissioner’s authority to designate and regulate limited access highways.

See Sec. 14-111g re operator’s retraining program.

Cited. 4 CA 451.



Section 14-239 - One-way streets. Rotaries or roundabouts.

(a) The Office of the State Traffic Administration may designate any state highway and local traffic authorities may designate streets and highways under their jurisdiction for one-way traffic and shall erect signs, devices or markings conforming to the standards of the Office of the State Traffic Administration giving notice thereof. Upon any highway so designated a vehicle shall be driven only in the direction indicated.

(b) A vehicle passing around a rotary or roundabout shall have the right of way over entering vehicles and shall be driven only to the right of such rotary or roundabout, unless otherwise directed by signs.

(c) Violation of any of the provisions of this section shall be an infraction.

(1955, S. 1391d; February, 1965, P.A. 448, S. 23; P.A. 75-577, S. 83, 126; P.A. 05-210, S. 25; P.A. 12-132, S. 19.)

History: 1965 act deleted obsolete reference to state aid highways and added provisions re local traffic authorities and traffic commission standards in Subsec. (a); P.A. 75-577 added Subsec. (c); P.A. 05-210 amended Subsec. (b) by replacing “rotary traffic island” with “rotary or roundabout”, specifying vehicles within rotary have right-of-way over entering vehicles and deleting “or unless the length of the vehicle makes such movement impracticable”, effective July 1, 2005; P.A. 12-132 amended Subsec. (a) by replacing “State Traffic Commission” with “Office of the State Traffic Administration” and making a technical change, effective July 1, 2012.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited. 4 CA 451.



Section 14-240 - Vehicles to be driven reasonable distance apart.

(a) No driver of a motor vehicle shall follow another vehicle more closely than is reasonable and prudent, having regard for the speed of such vehicles, the traffic upon and the condition of the highway and weather conditions.

(b) No person shall drive a vehicle in such proximity to another vehicle as to obstruct or impede traffic.

(c) Motor vehicles being driven upon any highway in a caravan shall be so operated as to allow sufficient space between such vehicles or combination of vehicles to enable any other vehicle to enter and occupy such space without danger. The provisions of this subsection shall not apply to funeral processions or to motor vehicles under official escort or traveling under a special permit.

(d) Violation of any of the provisions of this section shall be an infraction, provided any person operating a commercial vehicle combination in violation of any such provision shall have committed a violation and shall be fined not less than one hundred dollars nor more than one hundred fifty dollars.

(1955, S. 1392d; P.A. 75-577, S. 84, 126; P.A. 84-372, S. 6, 9; P.A. 96-180, S. 42, 166.)

History: P.A. 75-577 added Subsec. (d); P.A. 84-372 established higher penalty for person operating a commercial vehicle combination; P.A. 96-180 made a technical change in Subsec. (c), effective June 3, 1996.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-260n for definition of “commercial vehicle combination”.

Cited. 4 CA 451; 11 CA 122; 17 CA 209. Application of “following too closely” statute discussed; statute directed against practice of “tailgating”; legislature did not intend provisions of statute to apply in all rear-end collisions. 35 CA 464.

Cited. 29 CS 21; 39 CS 228.

Statute not limited to situations where car ahead is moving. 2 Conn. Cir. Ct. 487. Cited. 3 Conn. Cir. Ct. 107; 5 Conn. Cir. Ct. 697.

Subsec. (a):

Cited. 166 C. 152; 185 C. 483.



Section 14-240a - Vehicles to be driven reasonable distance apart. Intent to harass or intimidate.

(a) No person operating a motor vehicle shall follow another vehicle more closely than is reasonable and prudent, having regard for the speed of such vehicles, the traffic upon and the condition of the roadway or highway and weather conditions, with the intent to harass or intimidate the operator of the preceding motor vehicle.

(b) Any person who violates the provisions of this section shall be fined not less than one hundred dollars nor more than three hundred dollars or imprisoned not more than thirty days or be both fined and imprisoned for the first offense and for each subsequent offense shall be fined not more than six hundred dollars or imprisoned not more than one year or be both fined and imprisoned.

(P.A. 84-516, S. 6.)

See Sec. 14-111g operator’s retraining program.

Cited. 4 CA 451; 9 CA 686.



Section 14-241 - Turns.

(a) Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the highway.

(b) At any intersection where traffic is permitted to move in both directions on each highway entering the intersection, an approach for a left turn shall be made in that portion of the right half of the highway nearest the center line thereof and by passing to the right of such center line where it enters the intersection, and after entering the intersection the left turn shall be made so as to leave the intersection to the right of the center line of the highway being entered.

(c) At any intersection where traffic is restricted to one direction on one or more of the highways, the driver of a vehicle intending to turn left shall approach the intersection in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle, and after entering the intersection the left turn shall be made so as to leave the intersection, as nearly as practicable, in the left-hand lane lawfully available to traffic moving in such direction upon the highway being entered.

(d) “Deceleration lane” means an added outside lane of a highway laned for traffic which immediately precedes an exit road from such highway, and “acceleration lane” means an added outside lane of a highway laned for traffic which immediately follows an entrance road into such highway. Where deceleration and acceleration lanes exist, all turns made to leave or enter the highway shall be made from or into such lanes.

(e) On any state highway the Office of the State Traffic Administration, and, on highways under their jurisdiction, local traffic authorities, may cause rotaries or roundabouts, signs or other devices conforming to the manual on uniform traffic control devices to be placed within or adjacent to intersections and thereby direct that a different course from that specified in this section be traveled by vehicles turning at an intersection, and when rotaries or roundabouts, signs or other devices are so placed, no driver shall turn a vehicle otherwise than as directed thereby.

(f) Violation of any of the provisions of this section shall be an infraction.

(1955, S. 1393d; February, 1965, P.A. 448, S. 24; P.A. 75-577, S. 85, 126; P.A. 05-210, S. 26; P.A. 12-132, S. 20.)

History: 1965 act deleted reference to state aid highway and added references to local traffic authorities and the manual on uniform traffic control devices in Subsec. (e); P.A. 75-577 added Subsec. (f); P.A. 05-210 amended Subsec. (e) by substituting “rotaries or roundabouts” for “rotary traffic islands”, effective July 1, 2005; P.A. 12-132 amended Subsec. (e) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Mere signal by traffic officer to proceed does not excuse driver turning rapidly to left before reaching center of intersection; effect of established custom to make short turn to left at the point. 98 C. 75. Negligence in passing to left of center of intersection when making left turn. 108 C. 185. Cited. 111 C. 729. Judgment showing defendant had pleaded guilty to information charging simply a violation of statute is not admissible as admission of negligence. 114 C. 388. Cited. Id., 404; 115 C. 296. Under former statute, impracticability of operation of bus to right of center of intersection was not a justification. Id., 466. Whether failure to slow down or to signal or to do both constitutes violation depends on what reasonable care requires. 116 C. 578. Cited. 117 C. 522. Mere intention to pass to left of center is not a violation. Id., 609, 610. Cited. 118 C. 126. Contributory negligence in failing to keep to right of center while passing vehicle at intersection. 122 C. 6. What constitutes intersection when highway bounds are curved. Id., 202; see also 125 C. 553. Bicycle cutting corner. 122 C. 447; Id., 611. No exception in case of minor. Id., 448. Pedestrian is entitled to assume that vehicle will pass to right of center of intersection. 124 C. 692. Passing to left of intersection is negligence per se. 125 C. 159. Methods for determining center of highway and of dirt road. 126 C. 478. Recovery not denied where plaintiff’s failure to keep to right of center of intersection was not proximate cause of collision. 130 C. 176, 177. Under former statute, requirement of keeping to right of center of intersection applied on one-way street. 133 C. 370. “Sign” at intersection includes lines on pavement for direction of traffic. Id., 453. Where plaintiff claimed defendant turned to left before reaching intersection, failure of court to charge that person turning to left should keep to right of center of intersection was harmful error. 134 C. 194. Violation is negligence per se but charge held adequate which stated that statute required a certain course of action. 146 C. 10. Where, in special defense of contributory negligence, defendant’s alleged failure to use care of reasonably prudent person, to keep proper lookout and to operate automobile in such manner as to prevent collision, reference by court in its charge to statute was proper. 149 C. 386. Cited. 163 C. 146.

Cited. 14 CS 232.

Driver making right turn seven feet from curb held to have exercised due care in civil case. 2 Conn. Cir. Ct. 269. Cited. 5 Conn. Cir. Ct. 695.

Subsec. (b):

Cited. 149 C. 371; 150 C. 355; 154 C. 615; 155 C. 409.

Subsec. (c):

Cited. 147 C. 638.

Annotations to present section:

Cited. 206 C. 608.

Cited. 4 CA 451.



Section 14-242 - Turns restricted. Signals to be given before turning or stopping. U-turns. Left turns. Right turns when passing bicyclist.

(a) No person shall turn a vehicle at an intersection unless the vehicle is in a proper position on the highway as required by section 14-241, or turn a vehicle to enter a private road or driveway or otherwise turn a vehicle from a direct course or move right or left upon a highway unless such movement can be made with reasonable safety. No person shall so turn any vehicle without giving an appropriate signal in the manner provided in section 14-244.

(b) A signal of intention to turn right or left shall be given continuously during not less than the last one hundred feet traveled by the vehicle before turning.

(c) No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided in section 14-244 to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.

(d) No person shall turn a vehicle so as to proceed in the opposite direction upon any curve, or upon the approach to, or near the crest of, a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within five hundred feet, or at any location where signs prohibiting U-turns are posted by any traffic authority.

(e) The driver of a vehicle intending to turn to the left within an intersection or into an alley, private road or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction which is within the intersection or within the area formed by the extension of the lateral lines of the private alley, road or driveway across the full width of the public highway with which it intersects, or so close to such intersection of public highways or to the area formed by the extension of the lateral lines of said private alley, road or driveway across the full width of the public highway as to constitute an immediate hazard.

(f) No person operating a vehicle who overtakes and passes a person riding a bicycle and proceeding in the same direction shall make a right turn at any intersection or into any private road or driveway unless the turn can be made with reasonable safety and will not impede the travel of the person riding the bicycle.

(g) Violation of any of the provisions of this section shall be an infraction.

(1955, S. 1394d; 1963, P.A. 258; 1971, P.A. 66, S. 1; P.A. 75-577, S. 86, 126; P.A. 00-70.)

History: 1963 act removed qualification in Subsec. (a) that turn without signal should not be made “if any other traffic may be affected by such movement”; 1971 act added Subsec. (e); P.A. 75-577 added Subsec. (f); P.A. 00-70 added new Subsec. (f) to prohibit a person making a right turn in front of a bicyclist unless the turn can be made with reasonable safety and will not impede the travel of the bicyclist and redesignated former Subsec. (f) as Subsec. (g).

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Cited 4 CA 451; 22 CA 142; 36 CA 710; 43 CA 636.

Cited. 5 Conn. Cir. Ct. 694.

Subsec. (a):

Cited. 149 C. 371; 150 C. 355. No exception to signal requirement exists merely because there is no risk of collision in making turn. 154 C. 620. Cited. 155 C. 409; 166 C. 240. Plaintiff stopped his vehicle at curb and then turned left into driveway without signaling; this was violation of this Subsec. not Subsec. (b). 168 C. 64.

Cited. 43 CA 636.

Subsec. (b):

Cited. 149 C. 371; 150 C. 355; 155 C. 409.

Cited. 30 CA 742.

Subsec. (e):

Cited. 179 C. 388; 234 C. 660.

Cited. 2 CA 164; 17 CA 471; 22 CA 142.



Section 14-243 - Starting or backing vehicle.

(a) No person shall move a vehicle which is stopped, standing or parked unless such movement can be made with reasonable safety and without interfering with other traffic, nor without signalling as provided by section 14-244.

(b) No person shall back a vehicle unless such movement can be made with reasonable safety and without interfering with other traffic.

(c) Violation of any of the provisions of this section shall be an infraction.

(1955, S. 1396d; February, 1965, P.A. 448, S. 25; P.A. 75-577, S. 87, 126.)

History: 1965 act added “and without interfering with other traffic” to Subsec. (a); P.A. 75-577 added Subsec. (c).

See Sec. 14-111g re operator’s retraining program.

Cited. 10 CS 68.

Subsec. (a):

Cited. 3 CA 391.

Subsec. (b):

Cited. 180 C. 137.



Section 14-244 - Signals.

Any stop or turn signal required by section 14-242 or 14-243 may be given either by means of the hand and arm or by a signal lamp or lamps or mechanical signal device. Hand signals shall be as follows: (1) To stop or decrease speed: Hand and arm extended downward; (2) to turn left or to leave or draw away from a curb or the edge of the highway: Hand and arm extended horizontally with forefinger pointed; (3) to turn right: Hand and arm extended upward. Each operator of a motor vehicle who makes a turn signal by means of signal lamps or mechanical signal device shall turn in the direction indicated and return such signal to the nonoperating position immediately after completing the movement for which a signal has been given. Violation of any of the provisions of this section shall be an infraction.

(1955, S. 1395d; 1957, P.A. 137; 1971, P.A. 23; P.A. 75-577, S. 88, 126.)

History: 1971 act changed hand signals for stopping or decreasing speed and for making right turn; P.A. 75-577 stated that violation of provisions is an infraction.

See Sec. 14-111g re operator’s retraining program.

Cited. 5 Conn. Cir. Ct. 694.



Section 14-245 - Intersection. Right-of-way.

As used in this section and subsection (e) of section 14-242, “intersection” means the area common to two or more highways which cross each other. Each driver of a vehicle approaching an intersection shall grant the right-of-way at such intersection to any vehicle approaching from his right when such vehicles are arriving at such intersection at approximately the same time, unless otherwise directed by a traffic officer. Failure to grant the right-of-way as provided in this section shall be an infraction.

(1955, S. 1397d; 1971, P.A. 299, S. 1; P.A. 73-616, S. 11; P.A. 75-577, S. 89, 126.)

History: 1971 act defined “intersection”; P.A. 73-616 deleted reference to repealed Sec. 14-246 and referred instead to Subsec. (e) of Sec. 14-242; P.A. 75-577 stated that failure to grant right-of-way is an infraction.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-250b re obstructing intersection.

See Sec. 14-295 re assessment of double or treble damages.

“Intersection of a street” and “arriving at such intersection at approximately the same time” defined; that cars are approaching so as to arrive simultaneously is important element. 95 C. 701; 96 C. 19; Id., 508; 101 C. 443, 444; 104 C. 737. Respective duties of motorman and chauffeur approaching at right angles. 100 C. 365. One having right of way at intersection is bound to operate as would a reasonably prudent person having knowledge that he has right of way. 106 C. 146; 108 C. 12; 124 C. 264; 130 C. 204. Driver coming from right has right of way though traveling on left side of his road; 107 C. 710; but not if the other car had nearly passed the intersection when car from right reached it. 108 C. 604. Test is not time of arrival at entrance to intersection, but reasonable apprehension of collision on part of driver on left. 109 C. 33, 37; 127 C. 450, 651; 130 C. 645; 133 C. 431. One with right of way may assume other will yield it until as a reasonable man he is charged with knowledge to the contrary. 109 C. 33, 37; 127 C. 450, 651; 130 C. 651. Rule at intersecting streets applies when one of two cars approaching each other on same street intends to make left turn. 109 C. 484; 111 C. 729. Right of way and duty of driver approaching green light at intersection; Sec. 14-299 applies, not this section. 114 C. 637. When vehicle which has entered intersection has right of way over vehicle on right. 117 C. 676; 118 C. 679; 130 C. 98; 132 C. 476. One having right of way at intersection has precedence in passing through and right not to be obstructed and delayed by any person who could reasonably avoid doing so. 123 C. 298. That cars came together outside intersection will not defeat recovery if collision was caused by failure to grant right of way at intersection. 124 C. 263. That car making turn enters intersection first does not necessarily give it right of way. Id., 264. Operator of vehicle approaching intersection from right who complies with stop regulation has superior right of way if vehicles arrive at approximately same time. 130 C. 400; 133 C. 455. Rules which apply when operator does not see car approaching from right; 130 C. 646; where bus obscures vision of both operators. Id., 223. Statute regulating right of way does not apply when cars are approaching intersection on same street and from same direction. 135 C. 443. Test concerning right of way is not time of arrival at entrance to intersection but reasonable apprehension of collision on part of driver approaching from left. Id., 446. Cited. Id., 600. If by failure to use reasonable care plaintiff did not see approaching taxicab, knowledge of what such a lookout must have revealed is imputed to him. 136 C. 97. If an ordinarily prudent person in position of driver on the left would reasonably believe that if the two cars continued at speed at which they were then moving it would involve risk of collision, driver on left should yield right of way. 137 C. 600. Since finding determined that defendant’s invasion of part of highway to his left was involuntary, statute is inapplicable. Id., 640. Arriving at intersection first is not a test of the right of way but a factor to be considered by the trier in deciding whether the cars are arriving at approximately the same time. 138 C. 183. Statute imposes no general prohibition against driving in the middle of road. Id., 313. Cited. Id., 355; 140 C. 376. Violation is negligence per se but charge held adequate which stated that statute required a certain course of action. 146 C. 10. One with statutory right of way can be found negligent. Id. Test of statutory right of way or common law right to proceed is not time of arrival at entrance to intersection. 147 C. 540. Cited. 154 C. 23; Id., 615. Where plaintiff failed to grant right of way to defendant’s automobile which had already entered street intersection at his right, his failure to do so constituted negligence which was a substantial factor in producing his injuries and judgment for plaintiff is set aside. 157 C. 139. Right-of-way rule is inapplicable to an intersection controlled by a stop sign. 165 C. 635.

Statute not applicable to pedestrians. 3 CS 220. Cited. 9 CS 98; 12 CS 237; 13 CS 293; 15 CS 93; 16 CS 398; 18 CS 489.

Cited. 2 Conn. Cir. Ct. 19. Contributory negligence as a defense has no application in a criminal case. Id., 42. Cited. Id., 652.

Annotations to present section:

Cited. 206 C. 608; 234 C. 660.

Cited. 4 CA 451.



Section 14-246 - Right-of-way at intersection turn.

Section 14-246 is repealed.

(1955, S. 1398d; February, 1965, P.A. 448, S. 26; 1971, P.A. 66, S. 2.)



Section 14-246a - Right-of-way at junction of highways.

The driver of any vehicle on a highway which joins but does not cross another highway shall, unless otherwise directed by a traffic officer, grant the right-of-way at the point where such highways join to any vehicle approaching on the other highway from either direction when such vehicles are arriving at approximately the same time at the area which would be common to both highways if they crossed each other. Failure to grant the right-of-way as provided by this section shall be an infraction.

(1971, P.A. 299, S. 2; P.A. 75-577, S. 90, 126.)

History: P.A. 75-577 stated that failure to grant right-of-way is an infraction.

See Sec. 14-111g re operator’s retraining program.



Section 14-247 - Right-of-way at driveway or private road.

The driver of a vehicle about to enter or cross a highway from a private road or driveway shall yield the right-of-way to all vehicles approaching on such highway. Failure to grant the right-of-way as provided by this section shall be an infraction.

(1955, S. 1399d; P.A. 75-577, S. 91, 126.)

History: P.A. 75-577 made failure to grant right-of-way an infraction.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-295 re assessment of double or treble damages.

Rule denying right-of-way to user of private way is not merely an exception to rule that car on right has right-of-way at intersection. 110 C. 358. Duty of operator coming out of private way is to give vehicle on highway fair and reasonable opportunity to pass. Id. Cited. 117 C. 699. User of private way has no right to drive out when this involves danger of collision. 127 C. 374.

Cited. 9 CS 142. Entry onto public highway from a private driveway discussed. 10 CS 183.

Annotations to present section:

Cited. 206 C. 608.

Cited. 4 CA 451.



Section 14-247a - Right-of-way yielded by one emerging from alley, driveway or building.

The driver of a vehicle within a business or residence area, emerging from an alley, driveway or building, shall stop such vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across any alleyway or driveway, and shall yield the right-of-way to any pedestrian as may be necessary to avoid collision, and upon entering the roadway shall yield the right-of-way to all vehicles approaching on such roadway. Violation of any provision of this section shall be an infraction.

(February, 1965, P.A. 448, S. 27; P.A. 75-577, S. 92, 126.)

History: P.A. 75-577 stated that violation of provisions is an infraction.

See Sec. 14-111g re operator’s retraining program.



Section 14-248 - Cattle crossings.

Section 14-248 is repealed.

(1955, S. 1400d; February, 1965, P.A. 448, S. 44.)



Section 14-248a - Cattle crossings.

The Commissioner of Transportation, or the local traffic authority on highways under its jurisdiction, shall control the placing of cattle crossing signs within the limits of the traveled portion of the roadway of any public highway. No such cattle crossing sign shall be so placed without the securing of a permit from said commissioner or such traffic authority, as the case may be, which permit shall specify the size, color, wording and placement of such signs. Cattle crossing signs shall be so placed only when animals are actually crossing or are about to cross the roadway. When such signs are in position, the operator of any vehicle shall appropriately reduce speed or stop if necessary to avoid endangering or striking any animal crossing the roadway. Failure to reduce speed or stop in accordance with the provisions of this section shall be an infraction.

(February, 1965, P.A. 448, S. 28; 1969, P.A. 768, S. 141; P.A. 75-577, S. 93, 126.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 75-577 stated that failure to reduce speed or stop as specified in section is an infraction.

See Sec. 14-111g re operator’s retraining program.



Section 14-248b - Livestock crossing paths. Right-of-way.

(a) The traffic authority, as defined in section 14-297, shall have power to designate, by appropriate devices or markers or by lines upon the surface of the highway, such crossing paths and intersections as, in its opinion, constitute an especial danger to guided cattle or other livestock crossing the highway including, but not limited to, specially marked crossing paths in the vicinity of farms which shall have distinctive markings, in accordance with the regulations of the Office of the State Traffic Administration, to denote use of such crossing paths by guided cattle or other livestock.

(b) Persons guiding cattle or other livestock across the highway shall yield the right-of-way to any authorized emergency vehicle, as defined in section 14-1, approaching such person and emitting any audible signal or displaying or making any visual signal reasonably indicating that such vehicle is being operated in an emergency situation. Nothing in this subsection shall be construed to relieve the driver of such an authorized emergency vehicle from any duty to drive with due regard for the safety of all persons using the highway or from the duty to exercise due care to avoid colliding with any person, cattle or other livestock. Each operator of a motor vehicle shall grant the right-of-way and slow or stop such vehicle if necessary to grant the right-of-way, to any person guiding cattle or other livestock across the roadway within a crossing path. No operator of a vehicle approaching from the rear shall overtake and pass any vehicle the operator of which has stopped at any crossing path marked, as provided in subsection (a) of this section, to permit guided cattle or other livestock to cross the roadway. A violation of this subsection shall be an infraction.

(P.A. 02-57, S. 1; P.A. 12-132, S. 21.)

History: P.A. 12-132 amended Subsec. (a) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-249 - Stopping at grade crossings.

(a) An operator of a motor vehicle shall bring his or her motor vehicle to a full stop at a railroad grade crossing when warned of an approaching locomotive or a train by a law enforcement officer or flashing lights erected at such grade crossing pursuant to an order of the Commissioner of Transportation and shall refrain from passing over such crossing until the approaching locomotive or train has passed such crossing.

(b) An operator of a commercial motor vehicle shall refrain from passing over such grade crossing, regardless of whether flashing lights are erected or are operable at such grade crossing, unless all tracks are clear.

(c) An operator of a commercial motor vehicle shall, upon approaching a railroad grade crossing, drive such motor vehicle at a rate of speed that will enable such motor vehicle to be stopped when required by the provisions of subsection (a) or (b) of this section or section 14-250.

(d) Violation of any provision of this section shall be an infraction.

(1955, S. 1401d; P.A. 75-486, S. 42, 69; 75-577, S. 94, 126; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; 78-372, S. 4, 5, 7; P.A. 87-449, S. 1; P.A. 05-218, S. 38.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 75-577 replaced provision for $100 maximum fine with statement that violation of section is an infraction and made technical grammatical change; P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with commissioner of transportation, effective January 1, 1979; P.A. 78-372 expanded provisions by making failure “to refrain from passing over such crossing until the approaching locomotive or train shall have passed such crossing” an infraction; P.A. 87-449 increased penalty from an infraction to a $150 fine; P.A. 05-218 designated existing provisions as Subsec. (a) and amended same by making technical changes, adding “law enforcement officer” and deleting penalty provision, added Subsec. (b) requiring operator of a commercial vehicle to refrain from passing over grade crossing unless all tracks are clear, added Subsec. (c) requiring operator of a commercial motor vehicle, upon approaching a railroad grade crossing, to drive at a speed that will enable motor vehicle to be stopped when required and added Subsec. (d) specifying that violation of section is infraction, effective July 1, 2005.

See Sec. 14-111g re operator’s retraining program.

See Sec. 14-301(e) re stopping at stop signs posted at grade crossings.



Section 14-250 - Certain motor vehicles to stop at railroad crossing. Regulations. Penalty.

(a) The operator of each commercial motor vehicle transporting passengers, service bus or motor vehicle used for the transportation of school children and the operator of each commercial motor vehicle with a cargo tank or carrying hazardous materials, as defined in section 14-1, whether loaded or empty, before crossing at grade any track or tracks of a railroad, shall stop such vehicle not less than fifteen feet or more than fifty feet from the nearest rail of such track, and, while so stopped, shall listen and look in each direction along such track or tracks for approaching locomotives or trains before crossing such track or tracks; and such operator shall not, in any event, cross such track or tracks when warned by automatic signal, crossing gates, flagman, law enforcement officer or otherwise of the approach of a railroad locomotive or train.

(b) The operator of any commercial motor vehicle shall not attempt to cross a railroad grade crossing if such vehicle cannot be driven completely through such crossing, without shifting gears, on account of insufficient undercarriage clearance.

(c) The operator of any commercial motor vehicle shall not attempt to cross a railroad grade crossing if such vehicle does not have sufficient space to drive completely through such crossing and to clear the tracks without stopping.

(d) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section, including exemptions for certain crossings and vehicles that are allowed by the provisions of 49 CFR 392.10.

(e) Any person who violates any provision of subsection (a) of this section shall be fined not less than one hundred fifty dollars or more than two hundred fifty dollars. Violation of any provision of subsection (b) or (c) of this section shall be an infraction.

(1949 Rev., S. 2418; P.A. 76-381, S. 13; P.A. 87-449, S. 2; P.A. 90-263, S. 24, 74; P.A. 94-189, S. 15; P.A. 04-217, S. 17; P.A. 05-218, S. 39; 05-288, S. 61, 62.)

History: P.A. 76-381 replaced provision for $100 maximum fine and/or 30 days’ maximum imprisonment with statement that violation of provisions is an infraction; P.A. 87-449 changed penalty from an infraction to a fine ranging from $150 to $250; P.A. 90-263 deleted reference to public service motor vehicle, inserting commercial motor vehicle transporting passengers, taxicab, motor vehicle in livery service, motor bus and service bus in lieu thereof and substituted commercial motor vehicle carrying “hazardous materials as defined in section 14-1” for explosive substances or poisonous or compressed inflammable gases as cargo or used for the transportation of inflammable or corrosive liquids in bulk; P.A. 94-189 removed operators of taxicabs and motor vehicles in livery service from provisions of section; P.A. 04-217 designated existing provisions as Subsecs. (a) and (d) and amended Subsec. (a) to delete “motor bus”, to include a motor vehicle with a cargo tank, to change requirement to stop vehicle not less than 10 feet from nearest rail of railroad track to not less than 15 feet and to include warning by law enforcement officer in requirement for operator to stop when warned and added new Subsec. (b) prohibiting operator from crossing railroad crossing if vehicle cannot be driven completely through crossing and new Subsec. (c) authorizing commissioner to adopt regulations to implement provisions of section, effective January 1, 2005; P.A. 05-218 amended Subsec. (b) by inserting “commercial” re motor vehicle, deleting reference to Subsec. (a) and substituting “insufficient undercarriage clearance” for “its width or the clearance of its undercarriage”, added new Subsec. (c) requiring that commercial motor vehicle not attempt to cross railroad grade crossing if it does not have sufficient space to drive through and clear tracks without stopping, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), respectively, amended new Subsec. (d) by inserting “and vehicles” and amended new Subsec. (e) by applying previously existing penalty to Subsec. (a) violations and making violations of Subsec. (b) or (c) an infraction, effective July 1, 2005; P.A. 05-288 made technical changes in Subsecs. (a) and (d), effective July 13, 2005.

Where plaintiff failed to stop at railway crossing, contributory negligence not established as matter of law. 17 CS 492; judgment reversed, see 140 C. 319.



Section 14-250a - Vehicles prohibited on sidewalks.

(a) No person shall operate any motor vehicle upon, nor shall any motor vehicle be left parked, standing or stopped on or across, any public sidewalk except to cross such sidewalk to enter or leave adjacent areas or to perform necessary sidewalk construction, maintenance or snow removal.

(b) The provisions of this section shall not apply to an electric personal assistive mobility device, as defined in section 14-289h.

(c) Violation of any provision of this section shall be an infraction.

(February, 1965, P.A. 448, S. 18; P.A. 75-577, S. 95, 126; May 9 Sp. Sess. P.A. 02-7, S. 68.)

History: P.A. 75-577 made violation of provisions an infraction; May 9 Sp. Sess. P.A. 02-7 designated existing prohibition as Subsec. (a), added Subsec. (b) re electric personal assistive mobility devices and designated existing penalty as Subsec. (c), effective August 15, 2002.



Section 14-250b - Obstructing intersection.

(a) No operator of a motor vehicle, other than a tractor-trailer unit, as defined in section 14-1, shall proceed into an intersection that has been designated, posted and marked by a municipality in accordance with subsection (b) of this section, except when making a turn, unless there is sufficient space on the opposite side of the intersection to accommodate such motor vehicle without obstructing the passage of other vehicles or pedestrians, notwithstanding the indication of a traffic control signal that would permit such operator to proceed into the intersection.

(b) Any municipality may, by ordinance, designate one or more intersections within that municipality to which the provisions of subsection (a) of this section shall apply. The municipality shall (1) post signs at each such designated intersection indicating that blocking the intersection is prohibited and violators are subject to a fine, and (2) mark, in white paint, the boundary of such intersection with a line not less than one foot in width and the area within such boundary line with parallel diagonal lines not less than one foot in width.

(c) Any person who violates the provisions of subsection (a) of this section shall have committed an infraction.

(P.A. 09-171, S. 1.)



Section 14-251 - Parking vehicles.

No vehicle shall be permitted to remain stationary within ten feet of any fire hydrant, or upon the traveled portion of any highway except upon the right-hand side of such highway in the direction in which such vehicle is headed; and, if such highway is curbed, such vehicle shall be so placed that its right-hand wheels, when stationary, shall, when safety will permit, be within a distance of twelve inches from the curb. No vehicle shall be permitted to remain parked within twenty-five feet of an intersection or a marked crosswalk thereat, or within twenty-five feet of a stop sign caused to be erected by the traffic authority in accordance with the provisions of section 14-301. No vehicle shall be permitted to remain stationary upon the traveled portion of any highway at any curve or turn or at the top of any grade where a clear view of such vehicle may not be had from a distance of at least one hundred and fifty feet in either direction. The Commissioner of Transportation may post signs upon any highway at any place where the keeping of a vehicle stationary is dangerous to traffic, and the keeping of any vehicle stationary contrary to the directions of such signs shall be a violation of this section. No vehicle shall be permitted to remain stationary upon the traveled portion of any highway within fifty feet of the point where another vehicle, which had previously stopped, continues to remain stationary on the opposite side of the traveled portion of the same highway. No vehicle shall be permitted to remain stationary within the limits of a public highway in such a manner as to constitute a traffic hazard or obstruct the free movement of traffic thereon, provided a vehicle which has become disabled to such an extent that it is impossible or impracticable to remove it may be permitted to so remain for a reasonable time for the purpose of making repairs thereto or of obtaining sufficient assistance to remove it. Nothing in this section shall be construed to apply to emergency vehicles and to maintenance vehicles displaying flashing lights or to prohibit a vehicle from stopping, or being held stationary by any officer, in an emergency to avoid accident or to give a right-of-way to any vehicle or pedestrian as provided in this chapter, or from stopping on any highway within the limits of an incorporated city, town or borough where the parking of vehicles is regulated by local ordinances. Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2509; 1959, P.A. 283, S. 3; 1969, P.A. 768, S. 142; P.A. 75-577, S. 96, 126.)

History: 1959 act excepted emergency vehicles and maintenance vehicles displaying flashing lights from provisions of section; 1969 act replaced highway commissioner with commissioner of transportation; P.A. 75-577 made violation of provisions an infraction.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.

See Sec. 14-307 re parking restrictions.

Cited. 17 CA 697. Statute supersedes local parking ordinance that does not address specific provisions of statute. 59 CA 434. City cannot enact ordinance prohibiting diagonal parking outside its limits on the public highway because of section; it can only enact legislation with respect to property within its legitimate control. 76 CA 222.

Cited. 23 CS 211. Use of word “impracticable” as well as “impossible” in section implies other factors besides mechanical condition of car are involved in deciding whether disabled car exception in section applies; the word “disabled” in section which prohibits stationary vehicles on highways except those which are disabled must be construed as applying not only to vehicles which cannot be moved under their own power but also to those which cannot be removed with reasonable safety and without creating danger greater than that which exists from their being stationary. 33 CS 49. Court must find facts sufficient to support conclusion that plaintiff was negligent because of his violation of statute, including facts negating the application of any statutory exceptions. 37 CS 574.

Cited. 4 Conn. Cir. Ct. 217.



Section 14-252 - Parking so as to obstruct driveway.

No person shall park or leave stationary on a public highway any vehicle in front of or so as to obstruct or interfere with the ingress to or egress from any private driveway or alleyway, except with the permission of the owner of such private driveway or alleyway. Such parking or stationary position of any vehicle with such permission shall be subject to existing parking regulations. Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2510; February, 1965, P.A. 448, S. 29; P.A. 75-577, S. 101, 126.)

History: 1965 act added provision requiring compliance with parking regulations when blocking drive or alley; P.A. 75-577 replaced provision for $25 maximum fine with statement that violation of provisions is an infraction.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.



Section 14-252a - Removal of ice and snow from motor vehicle required. Penalty.

(a) The operator of any noncommercial motor vehicle, as defined in section 14-1, shall remove any accumulated ice or snow from such motor vehicle, including the hood, trunk and roof of such motor vehicle, so that any ice or snow accumulated on such vehicle does not pose a threat to persons or property while the vehicle is being operated on any street or highway of this state. Any such operator who fails to remove accumulated ice or snow that poses such a threat shall be fined seventy-five dollars and shall be deemed to have committed an infraction.

(b) If the operator of a noncommercial motor vehicle violates the provisions of subsection (a) of this section and snow or ice is dislodged from such vehicle and causes personal injury or property damage, such operator shall be fined not less than two hundred dollars but not more than one thousand dollars for each offense.

(c) On and after December 31, 2013, the operator of any commercial motor vehicle, as defined in section 14-1, shall remove any accumulated ice or snow from such motor vehicle, including the hood, trunk and roof of such motor vehicle, so that any ice or snow accumulated on such vehicle does not pose a threat to persons or property while the vehicle is being operated on any street or highway of this state. Any such operator who fails to remove accumulated ice or snow that poses such a threat shall be fined seventy-five dollars and shall be deemed to have committed an infraction.

(d) On and after December 31, 2013, if the operator of a commercial motor vehicle violates the provisions of subsection (c) of this section and snow or ice is dislodged from such vehicle and causes personal injury or property damage, such operator shall be fined not less than five hundred dollars but not more than twelve hundred fifty dollars for each offense.

(e) This section shall not apply to (1) any operator of a motor vehicle during a period of snow, sleet or freezing rain if such period began and continued during the period of the motor vehicle’s operation, or (2) any operator of a motor vehicle during the time such vehicle is parked.

(P.A. 10-182, S. 1; P.A. 11-256, S. 19, 56; P.A. 13-102, S. 1.)

History: P.A. 10-182 effective December 31, 2013; P.A. 11-256 changed effective date of P.A. 10-182, S. 1, from December 31, 2013, to October 1, 2011, made Subsec. (a) applicable to noncommercial vehicle operators, made technical changes and deleted provision re commercial vehicles in Subsec. (b), added new Subsecs. (c) and (d) re requirements and fines applicable to commercial vehicle operators on and after December 31, 2013, and redesignated existing Subsec. (c) as Subsec. (e); P.A. 13-102 amended Subsecs. (a) and (c) to add provisions re violation to be deemed an infraction.



Section 14-253 - Parking privileges of handicapped persons.

Section 14-253 is repealed.

(1957, P.A. 415; P.A. 73-217; P.A. 76-427, S. 4.)



Section 14-253a - Special license plates and removable windshield placards for persons who are blind and persons with disabilities. Parking spaces. Penalty. Regulations.

(a) For the purposes of this section:

(1) “Special license plate” means a license plate displaying the international symbol of access in a size identical to that of the letters or numerals on the plate and in a color that contrasts with the background color of the plate;

(2) “Removable windshield placard” means a two-sided, hanger-style placard which bears on both of its sides: (A) The international symbol of access in a height of three inches or more centered on such placard and colored white on a blue background; (B) a unique identification number; (C) a date of expiration; and (D) a statement indicating that the Connecticut Department of Motor Vehicles issued such placard;

(3) “Temporary removable windshield placard” means a placard that is the same as a removable windshield placard except that the international symbol of access appears on a red background; and

(4) “Person with disabilities” means a person with disabilities which limit or impair the ability to walk, as defined in 23 CFR Section 1235.2.

(b) The Commissioner of Motor Vehicles shall accept applications and renewal applications for removable windshield placards from (1) any person who is blind, as defined in section 1-1f; (2) any person with disabilities; (3) any parent or guardian of any person who is blind or any person with disabilities, if such person is under eighteen years of age at the time of application; (4) any parent or guardian of any person who is blind or any person with disabilities, if such person is unable to request or complete an application; and (5) any organization which meets criteria established by the commissioner and which certifies to the commissioner’s satisfaction that the vehicle for which a placard is requested is primarily used to transport persons who are blind or persons with disabilities. Except as provided in subsection (c) of this section, on and after October 1, 2011, the commissioner shall not accept applications for special license plates, but shall accept renewal applications for such plates that were issued prior to October 1, 2011. No person shall be issued a placard in accordance with this section unless such person is the holder of a valid motor vehicle operator’s license, or identification card issued in accordance with the provisions of section 1-1h. The commissioner is authorized to adopt regulations for the issuance of placards to persons who, by reason of hardship, do not hold or cannot obtain an operator’s license or identification card. The commissioner shall maintain a record of each placard issued to any such person. Such applications and renewal applications shall be on a form prescribed by the commissioner. In the case of persons with disabilities, the application and renewal application shall include: (A) Certification by a licensed physician, a physician assistant, or an advanced practice registered nurse licensed in accordance with the provisions of chapter 378, that the applicant is disabled; (B) certification by a licensed physician, a physician assistant, an advanced practice registered nurse licensed in accordance with the provisions of chapter 378, or a member of the driver training unit for persons with disabilities established pursuant to section 14-11b, that the applicant meets the definition of a person with a disability which limits or impairs the ability to walk, as defined in 23 CFR Section 1235.2. In the case of persons who are blind, the application or renewal application shall include certification of legal blindness made by the Department of Rehabilitation Services, an ophthalmologist or an optometrist. Any person who makes a certification required by this subsection shall sign the application or renewal application under penalty of false statement pursuant to section 53a-157b. The commissioner, in said commissioner’s discretion, may accept the discharge papers of a disabled veteran, as defined in section 14-254, in lieu of such certification. The Commissioner of Motor Vehicles may require additional certification at the time of the original application or at any time thereafter. If a person who has been requested to submit additional certification fails to do so within thirty days of the request, or if such additional certification is deemed by the Commissioner of Motor Vehicles to be unfavorable to the applicant, the commissioner may refuse to issue or, if already issued, suspend or revoke such special license plate or placard. The commissioner shall not issue more than one placard per applicant. The fee for the issuance of a temporary removable windshield placard shall be five dollars. Any person whose application has been denied or whose special license plate or placard has been suspended or revoked shall be afforded an opportunity for a hearing in accordance with the provisions of chapter 54.

(c) Any person who meets the requirements to obtain a removable windshield placard pursuant to subsection (b) of this section and who has a motorcycle registered in such person’s name shall be issued, upon approval of the application, number plates in accordance with the provisions of subsection (a) of section 14-21b, which shall bear letters or numerals or any combination thereof followed by the international access symbol. The registration of any motorcycle for which a special license plate is issued shall expire and be renewed as provided in section 14-22 and be subject to the fee provisions of section 14-49. No person shall be issued such number plates for the registration of more than two motorcycles. Any person eligible to obtain a special license plate pursuant to this section who transfers the expired registration of a motorcycle owned by such person and replaces such number plate with a special license plate shall be exempt from payment of any fee for such transfer or replacement. A person who obtains a special plate or plates under this subsection may also obtain a removable windshield placard in accordance with subsection (b) of this section.

(d) Any placard issued pursuant to this section shall be displayed by hanging it from the front windshield rearview mirror of the vehicle when utilizing a parking space reserved for persons who are blind and persons with disabilities. If there is no rearview mirror in such vehicle, the placard shall be displayed in clear view on the dashboard of such vehicle.

(e) Vehicles displaying a special license plate or a placard issued pursuant to this section or by authorities of other states or countries for the purpose of identifying vehicles permitted to utilize parking spaces reserved for persons who are blind and persons with disabilities, shall be allowed to park in an area where parking is legally permissible, for an unlimited period of time without penalty, notwithstanding the period of time indicated as lawful by any (1) parking meter, or (2) sign erected and maintained in accordance with the provisions of chapter 249, provided the operator of or a passenger in such motor vehicle is a person who is blind or a person with disabilities. A placard shall not be displayed on any motor vehicle when such vehicle is not being operated by or carrying as a passenger a person who is blind or a person with disabilities to whom the placard was issued. Vehicles bearing a special license plate shall not utilize parking spaces reserved for persons who are blind and persons with disabilities when such vehicles are not being operated by or carrying as a passenger a person who is blind or a person with disabilities to whom such special license plate was issued.

(f) Only those motor vehicles displaying a plate or placard issued pursuant to this section shall be authorized to park in public or private areas reserved for exclusive use by persons who are blind or persons with disabilities, except that any ambulance, as defined in section 19a-175, which is transporting a patient may park in such area for a period not to exceed fifteen minutes while assisting such patient. Any motor vehicle parked in violation of the provisions of this subsection for the third or subsequent time shall be subject to being towed from such designated area. Such vehicle shall be impounded until payment of any fines incurred is received. No person, firm or corporation engaged in the business of leasing or renting motor vehicles without drivers in this state may be held liable for any acts of the lessee constituting a violation of the provisions of this subsection. Any municipal police officer who observes a motor vehicle parked in violation of this subsection shall issue a written warning or a summons for such violation.

(g) The Office of the State Traffic Administration, on any state highway, or local traffic authority, on any highway or street under its control, shall establish parking spaces in parking areas for twenty or more cars in which parking shall be prohibited to all motor vehicles except vehicles displaying a special license plate or a placard issued pursuant to this section. Parking spaces in which parking shall be prohibited to all motor vehicles except vehicles displaying such special plate or placard shall be established in private parking areas for two hundred or more cars according to the following schedule:

Total Number

Number of Special

Of Parking Lot Spaces

Parking Spaces Required

0 –  200

Exempt

201 – 1000

1.0%

1001 – 2000

10 plus 0.8% of spaces

over 1000

2001 – 3000

18 plus 0.6% of spaces

over 2000

3001 – 4000

24 plus 0.4% of spaces

over 3000

4001 or more

28 plus 0.2% of spaces

over 4000

All such spaces shall be designated as reserved for exclusive use by persons who are blind and persons with disabilities and identified by the use of signs in accordance with subsection (h) of this section. Such parking spaces shall be adjacent to curb cuts or other unobstructed methods permitting sidewalk access to a person who is blind or a person with disabilities and shall be fifteen feet wide, including three feet of cross hatch, or be parallel to a sidewalk. The provisions of this subsection shall not apply (1) in the event the State Building Code imposes more stringent requirements as to the size of the private parking area in which special parking spaces are required or as to the number of special parking spaces required, or (2) in the event a municipal ordinance imposes more stringent requirements as to the size of existing private parking areas in which special parking spaces are required or as to the number of special parking spaces required.

(h) Parking spaces designated for persons who are blind and persons with disabilities on or after October 1, 1979, and prior to October 1, 2004, shall be as near as possible to a building entrance or walkway and shall be fifteen feet wide including three feet of cross hatch, or parallel to a sidewalk on a public highway. On and after October 1, 2004, parking spaces for passenger motor vehicles designated for persons who are blind and persons with disabilities shall be as near as possible to a building entrance or walkway and shall be fifteen feet wide including five feet of cross hatch. On and after October 1, 2004, parking spaces for passenger vans designated for persons who are blind and persons with disabilities shall be as near as possible to a building entrance or walkway and shall be sixteen feet wide including eight feet of cross hatch. Such spaces shall be designated by above grade signs with white lettering against a blue background and shall bear the words “handicapped parking permit required” and “violators will be fined”. Such sign shall also bear the international symbol of access. When such a sign is replaced, repaired or erected it shall indicate the minimum fine for a violation of subsection (f) of this section. Such indicator may be in the form of a notice affixed to such a sign.

(i) Any public parking garage or terminal, as defined in the State Building Code, constructed under a building permit application filed on or after October 1, 1985, and prior to October 1, 2004, shall have nine feet six inches’ vertical clearance at a primary entrance and along the route to at least two parking spaces which conform with the requirements of subsection (h) of this section and which have nine feet six inches’ vertical clearance unless an exemption has been granted pursuant to the provisions of subsection (b) of section 29-269. Each public parking garage or terminal, as defined in the State Building Code, constructed under a building permit application filed on or after October 1, 2004, shall have eight feet two inches’ vertical clearance at a primary entrance and along the route to at least two parking spaces for passenger vans which conform with the requirements of subsection (h) of this section and which have eight feet two inches’ vertical clearance unless an exemption has been granted pursuant to the provisions of subsection (b) of section 29-269.

(j) The commissioner may suspend or revoke any plate or placard issued pursuant to this section when, after affording the person to whom such plate or placard was issued an opportunity for a hearing in accordance with chapter 54, the commissioner or his representative determines that such person has used or permitted the use of such plate or placard in a manner which violates the provisions of this section.

(k) Nothing in this section may be construed to allow a person who is blind or a person with disabilities who is a bona fide resident of the state to park in a public or private area reserved for the exclusive use of persons who are blind and persons with disabilities as provided in this section if such person does not display upon or within his vehicle a plate or placard issued pursuant to this section.

(l) Any person who violates any provision of this section for which a penalty or fine is not otherwise provided shall, for a first violation, be subject to a fine of one hundred fifty dollars, and for a subsequent violation, be subject to a fine of two hundred fifty dollars.

(m) Any placard or special license plate issued pursuant to this section shall be returned to the commissioner upon the subsequent change of residence to another state or death of the person to whom such placard or license plate was issued. Any person who uses a placard or a special license plate issued pursuant to this section after the death of the person to whom such placard or special license plate was issued shall be fined five hundred dollars.

(n) The commissioner shall develop a procedure for the renewal of existing placards. The procedure may be implemented over a period of several years. Any renewal of such placards shall require the issuance of a new placard in accordance with the provisions of this section.

(o) The commissioner shall periodically check the Department of Public Health’s state registration of deaths and shall cancel any placard issued to an individual identified in such registry as deceased.

(p) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54, to carry out the provisions of this chapter and to establish a uniform system for the issuance, renewal and regulation of special license plates, removable windshield placards and temporary removable windshield placards. Such plates and placards shall be used only by persons to whom such plates and placards are issued.

(P.A. 76-427, S. 1–3; P.A. 77-366, S. 1, 2; P.A. 79-144; P.A. 80-367, S. 1–3; 80-466, S. 23, 25; P.A. 81-172, S. 14; P.A. 82-420, S. 1, 4; P.A. 83-412, S. 2, 5; P.A. 84-377, S. 1, 4; 84-546, S. 44, 173; P.A. 85-206; P.A. 86-103; 86-388, S. 27, 31; P.A. 87-304, S. 3; P.A. 88-32, S. 1, 2; P.A. 89-74, S. 2; P.A. 90-300, S. 1, 2, 8; P.A. 94-189, S. 16; P.A. 95-325, S. 12, 16; P.A. 99-268, S. 24, 25, 34, 44; P.A. 00-169, S. 18, 19, 22, 34, 36; P.A. 02-70, S. 55; P.A. 04-199, S. 19; 04-237, S. 1; P.A. 06-130, S. 14; P.A. 07-52, S. 1; P.A. 08-184, S. 14; P.A. 09-11, S. 1; 09-187, S. 37; Sept. Sp. Sess. P.A. 09-7, S. 105; P.A. 10-110, S. 24; P.A. 11-44, S. 45; 11-213, S. 39; P.A. 12-132, S. 22; June 12 Sp. Sess. P.A. 12-1, S. 64; P.A. 13-282, S. 3.)

History: P.A. 77-366 included reference to vehicles with special license plates in Subsec. (c) and clarified parking permission for vehicles with special plates in Subsec. (e); P.A. 79-144 greatly expanded provisions, revising Subsec. (a), inserting new Subsec. (b), revising former Subsec. (b) and redesignating it as (c), inserting new Subsec. (d), revising former Subsec. (c) and redesignating it as (e), deleting former Subsecs. (d) and (e), inserting new Subsecs. (f) to (i), replacing former provision for $99 maximum fine with statement that violation is an infraction in former Subsec. (f) and redesignating it as Subsec. (j); P.A. 80-367 amended Subsec. (c) to delete reference to plates in provision re display and to add provision prohibiting use of plate for special parking privileges when car not conveying handicapped person and amended Subsec. (e) to add provisions re parking spaces in parking areas for two hundred or more cars; P.A. 80-466 replaced references to set of plates in Subsec. (b) with reference to single plate; P.A. 81-172 amended Subsec. (a) by providing for a five-year, rather than one-year validity period for a special parking identification card; P.A. 82-420 allowed nonprofit organizations that transport handicapped persons to obtain special parking identification cards; P.A. 83-412 deleted all references to nonprofit organizations which transport handicapped persons, thereby eliminating their parking privileges, provided for the phase-out of the special “HP” license plate and its replacement by a special international symbol of access license plate and provided that the provisions of Subsec. (e) are not applicable where an ordinance or state building code specifies more stringent requirements re size of parking area or number of special parking spaces; P.A. 84-377 amended Subsec. (a) to provide for a fee of $2 for the original issuance and renewal of special parking identification cards, a period of validity of two, rather than five, years for such cards and different colors for renewal cards, specific information in the physician’s certification of impairment of ability to walk, authorization for commissioner to require additional certification, submission of notorized statement or personal appearance by applicant to request identification and issuance of temporary special parking identification cards, amended Subsec. (b) to provide that special license plates may bear letters or any combination of numerals or letters and that identification issued be returned upon death or change in legal residence to another state, amended Subsec. (d) to provide for towing of vehicles parked in violation of Subsec. (d) for third or subsequent time and impounding of such vehicles, amended Subsec. (f) to require a warning and the international symbol of access in above grade signs, and amended Subsec. (g) to insert new language re required vertical clearance for parking garages or terminals constructed on and after October 1, 1985, relettering remaining Subsecs. accordingly; P.A. 84-546 made technical change in Subsec. (j); P.A. 85-206 amended Subsec. (g), requiring that parking spaces in garages or terminals conform with the requirements of Subsec. (f); P.A. 86-103 permitted the issuance of special parking identification cards to blind persons and permitted the issuance of special license plates to handicapped persons who own motorcycles; P.A. 86-388 amended Subsecs. (a) to (c), inclusive, substituting “number” plate for license plate and including reference to issuance of a set of plates in accordance with provisions of Sec. 14-21b(a); P.A. 87-304 amended Subsec. (b) to increase fee for issuance of special number plate from $5 to $10 and exempt any handicapped person who transfers an unexpired registration and replaces number plate with special plate from payment of fees for transfer or replacement; P.A. 88-32 amended Subsec. (a) to require M.D. certification of blindness or “permanent” impairment of ability to walk only at time of original application and amended Subsec. (k) to require that the fine for violation of Subsec. (d) be a minimum of $85; P.A. 89-74 amended Subsec. (a) to permit optometrists to certify blindness at the time of original application and to delete requirement that permanent impairment of walking ability be certified at time original application is made; P.A. 90-300 amended Subsec. (e) to add two subdivision designations in the last sentence re exceptions and to insert new language as Subdiv. (2) “in the event a municipal ordinance imposes more stringent requirements as to the size of existing private parking areas ...” and amended Subsec. (g) to insert “public” before “parking garage or terminal” and “as defined in the state building code” thereafter, to require that vertical clearance be provided at a primary entrance and to add language concerning an exemption granted pursuant to Sec. 29-269(b); P.A. 94-189 substantially revised provisions of section deleting former Subsecs. (a), (b), (c) and (j) re special parking identification cards and license plates with new provisions, relettering former Subsecs. (d), (e), (f), (g), (h), (i) and (k) accordingly and making technical changes; P.A. 95-325 amended Subsec. (f) to specify when ambulances transporting patients may park in reserved area, effective July 13, 1995; P.A. 99-268 amended Subsec. (b) by allowing the commissioner to accept discharge papers of a disabled veteran for establishing that such veteran meets the definition of a person with disabilities which limit or impair the ability to walk, amended Subsec. (e) to revise provisions re parking without penalty in legally permissible parking areas for unlimited periods of time, notwithstanding periods indicated by parking meters or signs, and amended Subsec. (h) by increasing designated parking space size from 15 feet wide, including 3 feet of cross hatch, to 16 feet wide, including 7 feet of cross hatch, and by requiring parking space signs to indicate the minimum fine for a violation of Subsec. (f); P.A. 00-169 amended Subsec. (a)(2) by removing provision stating a placard is valid for a period of five years from the date of issuance, Subsec. (b) by deleting reference to the $5 fee re applications and renewal applications for special license plates and removable windshield placards, and by adding a provision requiring a $5 fee for temporary removable windshield placard, effective October 1, 2000, and Subsec. (h) by changing parking space size requirements from “sixteen feet wide including seven feet of cross hatch” to “fifteen feet wide including three feet of cross hatch”, effective June 1, 2000, and revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-70 amended Subsec. (b) to make a technical change, effective July 1, 2002; P.A. 04-199 amended Subsec. (b) to permit advanced practice registered nurse to certify disabilities which limit or impair ability to walk re applications for special license plates and removable windshield placards and to certify that such disabilities meet definition under federal law, effective July 1, 2004; P.A. 04-237 amended Subsec. (h) to insert “and prior to October 1, 2004,” and to add requirements re parking spaces for passenger motor vehicles and passenger vans designated for the handicapped, and amended Subsec. (i) to make a technical change, to provide that requirement re 9 feet 6 inches’ vertical clearance for public parking garages or terminals apply to those constructed under a building permit application filed on or after October 1, 1985, and prior to October 1, 2004, and to add 8 feet 2 inches vertical clearance requirements for public parking garages or terminals constructed under a building permit application filed on or after October 1, 2004; P.A. 06-130 amended Subsec. (b) to provide that commissioner is not required to issue more than one placard per applicant, amended Subsec. (d) by removing requirement that commissioner issue an additional placard to an applicant who has no special license plates and made a technical change in Subsec. (l), effective June 2, 2006; P.A. 07-52 amended Subsec. (l) by replacing infraction and minimum fine provisions with a fine of $150 for a first violation and a fine of $250 for a subsequent violation; P.A. 08-184 amended Subsec. (b) by adding “physician’s assistant” to health care providers who may issue certification of disability; P.A. 09-11 made a technical change in Subsec. (b); P.A. 09-187 added Subsec. (a)(4) to define “persons with disabilities”, amended Subsec. (b) to add provision re applications from parent or guardian if person is unable to request or complete application, establish requirements for issuance of placards on and after January 1, 2010, add requirement re record, replace former certification language with provision re certification of legal blindness from board, and limit issuance to 1 placard per applicant, amended Subsec. (c) to limit issuance of plates to 2 vehicles per person, added new Subsecs. (m) to (o) re issuance, renewal and cancellation of placards, redesignated existing Subsec. (m) as Subsec. (p), changed “removable windshield placard” to “placard”, “blind persons” to “persons who are blind” and “handicapped person” to “person with disabilities” throughout, and made conforming and technical changes, effective July 8, 2009; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) by authorizing certification of disability from a physician’s assistant or advanced practice registered nurse, effective October 5, 2009; P.A. 10-110 amended Subsec. (a)(4) to revise reference to 23 CFR by replacing “Part” with “Section” and amended Subsec. (b) to restate application and renewal application process for persons with disabilities and persons with blindness and to provide that any person who makes a required certification shall sign application under penalty of false statement, effective June 5, 2010; P.A. 11-44 amended Subsec. (b) by replacing “Board of Education and Services for the Blind” with “Bureau of Rehabilitative Services” and replacing “commissioner” with “Commissioner of Motor Vehicles”, effective July 1, 2011 (Revisor’s note: In Subsec. (b), a reference to “handicapped driver training unit” was changed editorially by the Revisors to “driver training unit for persons with disabilities” to conform with changes made by P.A. 11-44, S. 46); P.A. 11-213 amended Subsec. (b) to authorize renewal of special plates issued prior to October 1, 2011, prohibit issuance of new special plates for motor vehicles on and after October 1, 2011, and make conforming changes, and amended Subsec. (c) to replace “motor vehicle” with “motorcycle”, authorize issuance and renewal of windshield placards and special plates for motorcycles, and make conforming and technical changes; P.A. 12-132 amended Subsec. (g) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-282 amended Subsec. (f) to add provision re municipal police officer who observes violation to issue written warning or summons.



Section 14-253b - Municipal police departments to report violations of handicapped parking laws.

Section 14-253b is repealed.

(P.A. 84-377, S. 2, 4; P.A. 94-188, S. 29.)



Section 14-254 - Parking privileges of disabled veterans.

“Disabled veteran”, as used in this section, means any veteran who served in time of war, as defined by section 27-103, and one or both of whose legs or arms or parts thereof have been amputated or the use of which has been lost or who is blind, or who have traumatic brain injury, or paraplegic or hemiplegic, such disability being certified as service-connected by the Veterans’ Administration. The Commissioner of Motor Vehicles, upon application of any disabled veteran accompanied by such certificate of the Veterans’ Administration, shall issue without charge a special number plate or set of plates in accordance with the provisions of subsection (a) of section 14-21b to be attached to a passenger motor vehicle owned or operated by such veteran and an identification card to be used in connection therewith. The card shall identify the veteran and the motor vehicle and shall state that such veteran is a disabled veteran qualified to receive the card, that the card, plate or plates shall be returned to the commissioner if the registration of the motor vehicle is cancelled or transferred, that the card is for the exclusive use of the person to whom it is issued, is not transferable and will be revoked if presented by any other person or if any privilege granted under this section is abused. If not so revoked, the card shall be renewable every four years at the time of registration of motor vehicles. No penalty shall be imposed for the overtime parking of any motor vehicle bearing a number plate issued under this section when it has been so parked by the disabled veteran to whom the plate and an identification card were issued or by any person operating such vehicle when accompanied by such veteran, provided the length of time for which such vehicle may remain parked at any one location shall not exceed twenty-four hours. The surviving spouse of a disabled veteran issued such special registration may retain any such registration and number plates without charge for his or her lifetime or until such time as he or she remarries.

(1957, P.A. 164; 1959, P.A. 80, S. 1; P.A. 82-138, S. 1; P.A. 86-388, S. 28, 31; P.A. 97-236, S. 17, 27; P.A. 01-191, S. 3.)

History: 1959 act redefined disabled veteran to include person who has lost the use of his arms or legs; P.A. 82-138 changed the renewal period for the identification card from annually to every four years; P.A. 86-388 substituted “number” plate for identification plate and included reference to issuance of a set of plates in accordance with provisions of Sec. 14-21b(a); P.A. 97-236 added provision to permit the surviving spouse of a disabled veteran to retain the special registration without charge for lifetime or until remarriage, effective June 24, 1997; P.A. 01-191 redefined “disabled veteran” to include a veteran having traumatic brain injury and made a technical change for the purpose of gender neutrality.



Section 14-255 and 14-256 - Use of multiple-beam road-lighting equipment. Following vehicle to dim lights.

Sections 14-255 and 14-256 are repealed.

(1949 Rev., S. 2438; 1955, S. 1334d; 1957, P.A. 106; 1967, P.A. 834, S. 30.)



Section 14-257 - Crowded seats. Riders on outside of vehicle. Aisle seats.

(a) No person shall operate any vehicle upon any public highway or other public place when the operator thereof is crowded or hampered by any person beside or in front of him or by reason of having in such vehicle more than the number of persons for whom reasonable and safe seating space is provided. No person shall operate any motor vehicle, except one in use by a fire or police department or in the regular conduct of business by any public utility or public or private refuse collection service or except a state or municipal maintenance vehicle, when any person is riding upon the running board, fender, hood or top of such vehicle.

(b) No person shall operate any motor vehicle used for the transportation of passengers for hire having seats placed in any aisle.

(c) Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2426; February, 1965, P.A. 448, S. 30; P.A. 75-577, S. 102, 126; P.A. 84-292; P.A. 90-263, S. 51, 74.)

History: 1965 act deleted restriction of provisions to crowded “front” seats, deleted provision authorizing repairmen to ride outside vehicles, deleted graduated penalty schedule and added provisions re hampering the driver and public utility and municipal maintenance exceptions; P.A. 75-577 replaced provision for $100 maximum fine in Subsec. (c) with statement that violation of provisions is an infraction; P.A. 84-292 amended Subsec. (a), permitting riders on the outside of public or private refuse collection vehicles; P.A. 90-263 amended Subsec. (b) to substitute “motor vehicle used for the transportation of passengers for hire” for “public service motor vehicle or motor bus”.

Cited. 40 CA 495.



Section 14-258 and 14-259 - Use of metal tires restricted. Use of radio telephones.

Sections 14-258 and 14-259 are repealed.

(1949 Rev., S. 2495; 1949, 1955, S. 1338d; 1969, P.A. 446, S. 2; 768, S. 143; P.A. 73-544, S. 25; P.A. 75-577, S. 103, 126; P.A. 77-19, S. 1.)



Section 14-260 - Filling tanks.

Placing gasoline or other fuel in the tank of any vehicle while the engine of such vehicle is running shall be an infraction.

(1949 Rev., S. 2511; February, 1965, P.A. 448, S. 31; P.A. 75-577, S. 97, 126.)

History: 1965 act deleted the word “motor” before the word “vehicle”; P.A. 75-577 replaced prohibition against filling tank while engine running with statement that doing so is an infraction.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.



Section 14-260n - Definitions.

As used in this section and sections 14-219, 14-240, 14-261, 14-261a and 14-262:

(1) “Gross weight” means the light weight of a vehicle plus the weight of any load thereon, provided, in the case of a tractor-trailer unit, “gross weight” means the light weight of the tractor plus the light weight of the trailer or semitrailer plus the weight of the load thereon.

(2) “Semitrailer” means any vehicle of the trailer type so designed and used in conjunction with a motor vehicle that some part of its own weight and load rests upon or is carried by another vehicle.

(3) “Trailer” means any rubber-tired vehicle without motive power drawn or propelled by a motor vehicle, including, but not limited to, a semitrailer.

(4) “Truck” means every motor vehicle designed, used or maintained primarily for the transportation of property.

(5) “Tractor” or “truck tractor” means a motor vehicle that is a non-cargo-carrying power unit used for drawing a trailer or two trailers for commercial purposes, except that a truck tractor and semitrailer engaged in the transportation of automobiles may transport motor vehicles on part of the power unit.

(6) “Tractor-trailer unit” means a combination of a tractor and trailer or a combination of a tractor and a semitrailer.

(7) “Converter dolly” means an axle to which is attached a hook engaged to an eye at the rear of a trailer and normally used in conjunction with the last trailer of a commercial vehicle combination.

(8) “Commercial vehicle combination” means a combination of vehicles consisting of a truck tractor and two trailers, with the length of each trailer being not more than twenty-eight feet, exclusive of safety and energy conservation devices, such as rear view mirrors, turn signal lamps, marker lamps, steps and handholds for entry and egress, flexible fender extensions, mudflaps and splash and spray suppressant devices, load-induced tire bulge, refrigeration units, air compressors or air shields and other devices, which the secretary of the federal Department of Transportation may interpret as necessary for the safe and efficient operation of such vehicles, provided no such device has by its design or use the capability to carry cargo.

(9) “Class 1 license” means a license designated class 1 by the Commissioner of Motor Vehicles in accordance with the provisions of section 14-36a.

(10) “Commercial driver’s license” or “CDL” means a license issued by a state which has enacted into law legislation in conformity with the Commercial Motor Vehicle Safety Act of 1986, Title XII, P.L. 99-570, which has been issued to an individual in accordance with the standards specified in the Code of Federal Regulations Title 49, Part 383, as amended, and which authorizes such individual to operate a class of commercial motor vehicle.

(11) “CDL equivalent license” means a license issued by a state which has not enacted into law legislation in conformity with the Commercial Motor Vehicle Safety Act of 1986, Title XII, P.L. 99-570, but which, in the judgment of the Commissioner of Motor Vehicles, has been issued to an individual in accordance with standards no less stringent than those specified in the Code of Federal Regulations Title 49, Part 383, as amended, with respect to the knowledge, skills and driving record necessary for the individual to safely operate a commercial vehicle combination.

(12) “Endorsement” means an authorization to the commercial driver’s license required to permit the individual to operate a commercial vehicle combination pursuant to the Code of Federal Regulations Title 49, Section 383.93, as amended.

(13) “Endorsed commercial driver’s license” or “endorsed CDL” means a commercial driver’s license as defined in subdivision (10) of this section with an endorsement as defined in subdivision (12).

(14) “Person” means any individual, corporation, limited liability company, association, copartnership, company, firm or other aggregation of individuals.

(15) “Fullmount” means a combination of vehicles as defined in the Code of Federal Regulations Title 23, Part 658, as amended.

(16) “Saddlemount” means a combination of vehicles as defined in the Code of Federal Regulations Title 23, Part 658, as amended.

(17) “Dromedary box” means a cargo-carrying container mounted on the frame of a tractor and located behind the cab.

(18) “Articulated bus” means a motor vehicle designed and used for the purposes of carrying public transit passengers, with two separate passenger compartments connected by a kingpin or similar joint, and may be composed of a tractor section and a trailer section, or a forward portion with no motive power and a trailer section with a power unit.

(P.A. 83-21, S. 1, 5; P.A. 84-372, S. 1, 9; P.A. 89-171, S. 2, 5; P.A. 93-307, S. 6, 34; P.A. 95-79, S. 41, 189; P.A. 97-304, S. 26, 31; P.A. 07-232, S. 6.)

History: P.A. 84-372 excluded safety and energy conservation devices from consideration in determining length of trailers in Subdiv. (8); P.A. 89-171 added definitions of “class 1 license”, “commercial driver’s license”, “CDL equivalent license”, “endorsement” and “endorsed commercial driver’s license”; P.A. 93-307 amended the section by adding new Subdivs. (15) and (16) defining “fullmount” and “saddlemount”, effective June 29, 1993; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 97-304 added definition of “dromedary box” in Subdiv. (17), effective July 8, 1997; P.A. 07-232 added Subdiv. (18) defining “articulated bus”, effective July 1, 2007.



Section 14-261 - Towing and pushing of vehicles. Double trailers and semitrailers.

(a) When any occupied vehicle is drawn or towed by another vehicle upon any public highway, the distance between the towing vehicle and the vehicle being towed shall not exceed twenty feet. A rigid tow bar shall be used when towing any vehicle on any limited access highway and when towing any unoccupied vehicle on any other public highway. Except as provided under section 14-261a, no person shall operate on any public highway any vehicle which draws or tows at the same time more than one vehicle, including, but not limited to, a trailer which is designed or constructed so that no part of its weight except the towing device rests upon the towing vehicle, a semitrailer or a semitrailer equipped with an auxiliary front axle, but excluding a pole trailer, except that such limitation shall not apply to (1) a vehicle, other than a tractor or truck tractor as defined in subdivision (5) of section 14-260n, which tows a non-cargo-carrying vehicle having a gross weight not exceeding five thousand pounds coupled to the towing vehicle by a towing device designed exclusively for the towing of another vehicle, provided the overall length of the two vehicles and the towing device does not exceed fifty-five feet, or (2) a combination of vehicles coupled together by a saddlemount device used to transport motor vehicles in drive-away service when no more than three saddlemounts and one fullmount are used, provided equipment used in such combination shall have been approved by regulations adopted by the Commissioner of Motor Vehicles in accordance with the provisions of sections 4-166 to 4-174, inclusive, and shall comply with the safety regulations of the United States Department of Transportation, or (3) specialized equipment, as defined in the Code of Federal Regulations, Title 23, Part 658, as amended. No occupied vehicle shall be pushed or otherwise propelled from the rear by another vehicle except for the purpose of obtaining emergency service to start the engine of such vehicle or to perform the immediate function of removing such vehicle from the travel lanes to a place of safety at the roadside.

(b) Any person pushing, propelling, drawing or towing a motor vehicle, except as authorized by the provisions of this section shall be deemed to have committed an infraction.

(1949 Rev., S. 2513; February, 1965, P.A. 448, S. 32; 1969, P.A. 262; P.A. 73-272; P.A. 75-577, S. 98, 126; P.A. 81-366, S. 1; P.A. 83-21, S. 2, 5; P.A. 84-17; 84-372, S. 2, 9; P.A. 88-317, S. 60, 107; P.A. 93-307, S. 7, 34.)

History: 1965 act deleted penalty provision and added limited access highway exception in first sentence, required wreckers to use rigid tow bars and added provision re pushing vehicles from the rear; 1969 act deleted exception re limited access highways and clarified requirement concerning rigid tow bars; P.A. 73-272 added exception re use of saddlemount devices; P.A. 75-577 made violation of provisions an infraction; P.A. 81-366 included specific vehicles in the general prohibition of towing more than one vehicle at a time; P.A. 83-21 divided section into Subsecs. and prohibited operation of commercial vehicle combinations and mandated fine and suspension of registration or license for such operation (Note: The U.S. District Court for the District of Connecticut granted the United States’ motion for preliminary injunction enjoining the state from enforcing a prohibition on operation of commercial vehicle combinations on interstate highways and primary system highways designated pursuant to Section 411(e) of the Surface Transportation Assistance Act of 1982. U.S. v. State of Conn., D.C. Conn. 1983, 566 F. Supp. 571, affirmed 742 F.2d 1443); P.A. 84-17 inserted Subdivs. in Subsec. (a) adding new language as Subdiv. (1) permitting the towing of two vehicles at the same time with an overall length restriction; P.A. 84-372 eliminated prohibition on, and penalties for, operation of a commercial vehicle combination; P.A. 88-317 amended reference to Secs. 4-166 to 4-174 in Subsec. (a) to include new section added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 93-307 in Subsec. (a)(2) deleted the words “two saddlemounts” and inserted in lieu thereof the words, “three saddlemounts and one fullmount” and in Subsec. (a)(3) inserted a reference to “specialized equipment”, effective June 29, 1993.



Section 14-261a - Regulation of commercial vehicle combinations.

(a) A commercial vehicle combination may be operated by any person who holds an endorsed commercial driver’s license or a CDL equivalent license on highways which are part of the National System of Interstate and Defense Highways and those sections of the Federal-Aid Primary System which are divided highways with four or more lanes and full control of access, which highways and sections are designated by the Secretary of the federal Department of Transportation pursuant to the Surface Transportation Assistance Act of 1982, as amended, provided the Commissioner of Transportation shall impose reasonable restrictions consistent with federal law. The Commissioner of Transportation may permit the operation of a commercial vehicle combination, defined as “specialized equipment” in the Code of Federal Regulations Title 23, Part 658, as amended, by any person holding a license to operate a commercial vehicle combination as provided in this section and semitrailers, as described in subsection (c) of section 14-262, on any other highway in order to allow the vehicle reasonable access to terminals, facilities for food, fuel, repairs and rest, and points of loading and unloading for household goods carriers. If a commercial vehicle combination consists of two semitrailers or a trailer drawing a semitrailer, such trailers shall be coupled by a converter dolly or a type of dolly approved by the Commissioner of Motor Vehicles.

(b) Any person operating a commercial vehicle combination or a semitrailer, as described in subsection (c) of section 14-262, in violation of any provision of subsection (a) of this section shall be fined one thousand dollars for each offense. The Commissioner of Motor Vehicles shall also suspend, for sixty days, the motor vehicle registration certificate, privilege to operate or operator’s license of any such person.

(P.A. 83-21, S. 3, 5; P.A. 84-372, S. 3, 9; 84-546, S. 45, 173; P.A. 85-254; 85-613, S. 134; P.A. 89-171, S. 3, 5; P.A. 93-307, S. 8, 34; P.A. 98-91, S. 3; P.A. 07-167, S. 12.)

History: (Note re P.A. 83-21, S. 3: The U.S. District Court for the District of Connecticut granted the United States’ motion for preliminary injunction enjoining the state from enforcing a prohibition on operation of commercial vehicle combinations on interstate highways and primary system highways designated pursuant to Section 411(e) of the Surface Transportation Assistance Act of 1982. U.S. v. State of Conn., D.C. Conn. 1983, 566 F. Supp. 571, affirmed 742 F.2d 1443); P.A. 84-372 deleted provision making section applicable only upon court enjoining enforcement of commercial vehicle combination prohibition, deleted Subdivs. (2) to (5), inclusive, changed numbering of remaining Subsecs. to lettering, authorized permits for operation of commercial vehicle combinations to license testing site and to reasonable access points in Subsec. (a), modified class 1A license requirements in Subsec. (b) and added Subsecs. (c), (d), (e) and (f), concerning, respectively, safety inspections, reporting, regulations and penalties; P.A. 84-546 made technical amendments to former Subdivs. (2) and (3) which failed to take effect, those Subdivs. having been deleted by P.A. 84-372; P.A. 85-254 amended Subsec. (b) by reducing the period during which an applicant must demonstrate he has not violated various traffic laws from five years to three years, inserted a new Subsec. (c) providing for recognition of reciprocal agreements governing licensing requirements and relettering the remaining subsections and amended Subdiv. (2) of the new Subsec. (d) by adding a Subpara. (C) allowing vehicles to operate with a certificate of inspection on the tractors only provided the operator of the vehicle has established a preventive maintenance program approved by the commissioner; P.A. 85-613 revised Subsec. (c) deleting former provision re recognition of reciprocal agreements between other states and adding language re issuance of Class 1A license to holder of license to operate a commercial vehicle combination issued by another state; P.A. 89-171 eliminated all references throughout the section to the issuance and holding of a class 1A license and authorized the operation of a commercial vehicle combination by any person who holds an endorsed commercial driver’s license, CDL equivalent license, endorsed class 1 license or an operator’s license issued by another state authorizing operation of such vehicle with an endorsement issued by the commissioner, required each person holding a valid class 1A license on June 1, 1989, to surrender such license to commissioner not later than December 31, 1989, who shall then issue an endorsement to such person, deleted Subsecs. (c) and (e) in their entirety, relettering remaining Subsecs., required the commissioner to adopt regulations to carry out purposes of this section and deleted reference to commissioner of transportation and made all technical changes as necessary; P.A. 93-307 amended Subsec. (a) by providing that the commissioner of transportation may permit the operation of a commercial vehicle combination defined as “specialized equipment” in the Code of Federal Regulations, effective June 29, 1993; P.A. 98-91 amended Subsecs. (a) and (e) to add references to semitrailers and increased fine in Subsec. (e) from $500 to $1,000; P.A. 07-167 amended Subsec. (a) by deleting former Subdivs. (3) and (4) re holder of endorsed class 1 license or license issued by another state together with endorsement issued by commissioner, deleting remaining subdivision designators and making technical changes, deleted former Subsecs. (b) re endorsement, (c) re inspections and (d) re regulations, redesignated existing Subsec. (e) as new Subsec. (b) and made conforming changes therein.



Section 14-261b - Drug and alcohol testing of drivers of certain vehicles, mechanics and forklift operators.

(a) For the purposes of this section:

(1) “Driver” means an employee driver or a contract driver under contract for ninety days or more in a period of three hundred sixty-five days; and

(2) “Employer” means a person employing or contracting with a driver.

(b) Notwithstanding the provisions of sections 31-51t to 31-51aa, inclusive, (1) any person employing a driver of a commercial motor vehicle, as defined in section 14-1, operating in intrastate commerce in the state shall require such driver to submit to testing as provided by federal law pursuant to 49 USC 31306 and 49 CFR Parts 382 and 391, and (2) any person employing a driver of a motor vehicle with a gross vehicle weight rating of ten thousand and one pounds or more but not more than twenty-six thousand pounds, a mechanic who repairs or services such a vehicle or a commercial motor vehicle, as defined in section 14-1, or a forklift operator may require such driver, mechanic or operator to submit to testing as provided by federal law pursuant to 49 USC 3102 and 49 CFR Parts 382 and 391.

(c) Any employer who fails to comply with the provisions of this section shall be subject to a civil penalty of one thousand dollars which shall be imposed by the Commissioner of Motor Vehicles after notice and opportunity for a hearing pursuant to the provisions of chapter 54. The commissioner shall impose a civil penalty of two thousand five hundred dollars for any subsequent failure to comply by such employer.

(P.A. 91-316, S. 1, 2; 91-406, S. 24, 29; P.A. 94-189, S. 17; P.A. 95-140; P.A. 00-169, S. 28; P.A. 07-224, S. 5.)

History: P.A. 91-406 substituted reference to Subsec. (f) for (e) in Subsec. (a) and “or” for “and” between Subdivs. (3) and (4) in Subsec. (d); P.A. 94-189 amended Subsec. (a) by adding a reference to Secs. 31-51u and 31-51v, changing the vehicle weight rating from “over twenty-six thousand pounds” to “twenty-six thousand and one pounds or more” and adding Subsec. (g) concerning a civil penalty; P.A. 95-140 reversed the order of Subsecs. (a) and (b), eliminating the definition of “urinalysis drug test” in Subsec. (a) and inserting in Subsec. (b) provisions requiring that all drivers of commercial motor vehicles, as defined, submit to alcohol and drug testing and authorizing the testing of drivers of motor vehicles with a GVWR of 10,001 pounds or more but not more than 26,000 pounds, mechanics who repair such vehicles or commercial motor vehicles and forklift operators and deleted Subsecs. (c) to (f), inclusive, re urinalysis drug tests, relettering the remaining Subsec. accordingly; P.A. 00-169 amended Subsec. (b) by making a technical correction; P.A. 07-224 amended Subsec. (c) by increasing civil penalties from $300 to $1,000 for failure to comply and from $1,000 to $2,500 for subsequent failure to comply, effective July 1, 2007.



Section 14-262 - Width and length of vehicles. Exceptions. Permits.

(a) The following vehicles shall not be operated upon any highway or bridge without a special written permit from the Commissioner of Transportation, as provided in section 14-270, specifying the conditions under which they may be so operated:

(1) A vehicle, combination of vehicle and trailer or commercial vehicle combination, including each such vehicle’s load, which is wider than one hundred two inches or its approximate metric equivalent of two and six-tenths meters or one hundred two and thirty-six-hundredths inches, including its load, but not including the following safety devices: Reasonably sized rear view mirrors, turn signals, steps and handholds for entry and egress, spray and splash suppressant devices, load-induced tire bulge and any other state-approved safety device which the Commissioner of Transportation determines is necessary for the safe and efficient operation of such a vehicle or combination, provided no such state-approved safety device protrudes more than three inches from each side of the vehicle or provided no such device has by its design or use the capability to carry cargo. Such permit shall not be required in the case of (A) farm equipment, (B) a vehicle or combination of vehicle and trailer loaded with hay or straw, (C) a school bus equipped with a folding stop sign or exterior mirror, as approved by the Commissioner of Motor Vehicles, which results in a combined width of bus and sign or bus and mirror in excess of that established by this subsection, (D) a trailer designed and used exclusively for transporting boats when the gross weight of such boats does not exceed four thousand pounds, (E) a recreation vehicle with appurtenances, including safety devices and retracted shade awnings, no greater than six inches on each side for a maximum allowance of twelve inches, or (F) a vehicle with an attached snow plow, provided the snow plow may not exceed one hundred forty-four inches in width; and

(2) A combination of truck and trailer which is longer than sixty-five feet except (A) a combination of truck and trailer or tractor and semitrailer loaded with utility poles, both trailer and semitrailer having a maximum length of forty-eight feet, utility poles having a maximum length of fifty feet and the overall length not to exceed eighty feet, (B) a trailer designed and used exclusively for transporting boats when the gross weight of such boats does not exceed four thousand pounds, (C) a tractor-trailer unit, (D) a commercial vehicle combination, (E) combinations of vehicles considered as specialized equipment in 23 CFR 658.13(e), as amended, having a maximum overall length of sixty-five feet on traditional automobile transporters, with the fifth wheel located on the tractor frame over the rear axle or axles, including low boys, or a maximum overall length of seventy-five feet on stinger-steered automobile transporters, excluding front and rear cargo overhangs, provided the front cargo overhang shall not exceed three feet and the rear overhang shall not exceed four feet. Extendable ramps used to achieve such three-foot front overhang and four-foot rear overhang shall be excluded from the measurement of overall length and shall be retracted when they are not supporting vehicles, or (F) a tractor equipped with a dromedary box operated in combination with a semitrailer which tractor and semitrailer do not exceed seventy-five feet in overall length.

(b) A special written permit may not be issued by the Commissioner of Transportation for a combination of vehicles consisting of a vehicle drawing a combination of three or more trailers or semitrailers, except any such combination engaged in the transportation of an indivisible load.

(c) The maximum length, including load, of a single unit vehicle shall be forty-five feet and the maximum length, including load, of the semitrailer portion of a tractor-trailer unit shall be forty-eight feet. A trailer greater than forty-eight feet and less than or equal to fifty-three feet in length, that has a distance of no more than forty-three feet between the kingpin and the center of the rearmost axle with wheels in contact with the road surface, may be operated on (1) unless posted otherwise, United States and Connecticut routes numbered from 1 to 399, inclusive, 450, 476, 508, 693 and 695 and the national system of interstate and defense highways, and (2) state and local roads for up to one mile from the routes and system specified in subdivision (1) of this subsection for access to terminals, facilities for food, fuel, repair and rest, and points of loading and unloading. The Commissioner of Transportation shall permit additional routes upon application of carriers or shippers provided the proposed additional routes meet the permit criteria of the Department of Transportation. Such length limitation shall be exclusive of safety and energy conservation devices, such as refrigeration units, air compressors or air shields and other devices, which the Secretary of the federal Department of Transportation may interpret as necessary for the safe and efficient operation of such vehicles, provided no such device has by its design or use the capability to carry cargo.

(d) Violation of any provision of this section shall be subject to a fine of five hundred dollars.

(1949 Rev., S. 2500; 1959, P.A. 542, S. 1; February, 1965, P.A. 429; 1967, P.A. 42; 1969, P.A. 354, S. 1; 768, S. 144; P.A. 74-153; P.A. 75-577, S. 99, 126; P.A. 76-342; P.A. 81-366, S. 2; P.A. 82-354; P.A. 84-372, S. 4, 9; P.A. 85-126, S. 1, 2; P.A. 91-15; P.A. 93-307, S. 9, 34; P.A. 94-188, S. 10; P.A. 97-304, S. 27, 31; P.A. 99-181, S. 17, 18, 21, 40; P.A. 02-123, S. 10; P.A. 03-115, S. 80; P.A. 04-143, S. 8; P.A. 06-133, S. 1; P.A. 11-256, S. 10; P.A. 12-132, S. 49.)

History: 1959 act extended permissible length from 45 to 50 feet, deleted exception in first sentence for combination of passenger motor vehicle and trailer for camping or living purposes and substituted “piling or structural units” for “structural steel or iron”; 1965 act added provision re trailers exceeding 40 feet and increased permissible length from 50 to 55 feet; 1967 act placed 80-foot length limit on vehicle or vehicle and trailer loaded with poles, lumber, piling or structural units; 1969 acts made all limits applicable to combination of vehicle and trailer and replaced highway commissioner with commissioner of transportation; P.A. 74-153 added exceptions re farm equipment and school buses; P.A. 75-577 stated that violation of provisions is an infraction; P.A. 76-342 exempted from permit requirement automobile trailers designed and used for transporting new or used vehicles; P.A. 81-366 clarified those types of vehicles which are prohibited on state highways without special permits and increased the maximum length of a vehicle not requiring a special permit to 60 feet provided that the trailer is no longer than 45 feet; P.A. 82-354 added Subsec. (b) providing for a special permit for vehicles towing trailers between 45 and 48 feet in length; P.A. 84-372 made provisions of section consistent with federal law governing width and length of vehicles and rearranged provisions for clarity; P.A. 85-126 amended Subsec. (a)(1) by changing the width of a vehicle from 8 feet 6 inches to 102 inches or its metric equivalent not including various safety devices, amended Subsec. (a)(2) by prohibiting vehicle combinations engaged in transporting automobiles from allowing such automobiles to overhang more than 3 feet from the front of the vehicle or more than 4 feet from the rear of the vehicle, and amended Subsec. (b) by deleting exclusions in computing the maximum length of a semitrailer for various safety devices; P.A. 91-15 added a new Subsec. (b) prohibiting the department from issuing a permit for vehicles drawing a combination of three or more trailers or semitrailers and relettered the remaining Subsecs.; P.A. 93-307 amended Subsec. (a)(2) by making the Subdiv. inapplicable to a single vehicle, deleting Subparas. (A), (D) and (E) in their entirety, relettering the remaining Subparas. (B) and (C) accordingly and adding a new Subpara. (C) re commercial vehicles defined as specialized equipment, amended Subsec. (c) to provide that the maximum length of a single unit vehicle shall be 45 feet and the maximum length of the semitrailer portion of a tractor-trailer unit shall be 48 feet, adding provision permitting trailers greater than 48 feet and less than or equal to 53 feet to be operated on state and local roads for various reasons as long as the “distance from the kingpin to the center of the rearmost axle” does not exceed 41 feet and providing that the commissioner of transportation “shall permit additional routes” upon the application of carriers or shippers provided the additional routes meet the permit criteria of the department of transportation, effective June 29, 1993; P.A. 94-188 amended Subsec. (a)(2)(C) to read “commercial vehicle combination”, adding Subpara. (D) and changing the citation to the Code of Federal Regulations from “Part 658” to “658.13(d)”; P.A. 97-304 added Subsec. (a)(2)(E) re tractors equipped with a dromedary box operated in combination with a semitrailer, effective July 8, 1997; P.A. 99-181 amended Subsec. (a)(2) by making the provisions of subdivision applicable to a combination of a “truck and trailer” in lieu of a “vehicle and trailer” and added a new Subpara. (A) re a combination of truck and trailer or trailer and semitrailer loaded with utility poles, relettering existing Subparas. accordingly, amended Subsec. (c) by changing the maximum allowed distance from the kingpin to the center of the rearmost axle from 41 to 43 feet and amended Subsec. (d) by changing penalty for violation from an infraction to a fine of $500, effective June 23, 1999; P.A. 02-123 amended Subsec. (c) to allow the operation of a trailer greater than 48 feet and less than or equal to 53 feet long that has a distance of no more than 43 feet between the kingpin and the center of the rearmost axle on US and CT routes 1 to 399, inclusive, 450, 476, 508, 693 and 695 and on state and local roads for up to one mile from the specified routes and system and to make technical and conforming changes; P.A. 03-115 amended Subsec. (c) to add “with wheels in contact with the road surface”, effective June 18, 2003; P.A. 04-143 amended Subsec. (a)(2) to prohibit combination trucks and trailers longer than 65 feet, rather than 60 feet, from operation on any highway or bridge without a special written permit and to make a technical change; P.A. 06-133 added Subsec. (a)(1)(E) re recreation vehicles with appurtenances, effective June 6, 2006; P.A. 11-256 amended Subsec. (a)(2)(E) to insert description of vehicle combinations requiring special written permit from Commissioner of Transportation and amended Subsec. (c) to include “load” in maximum length determination of single unit vehicle and semitrailer portion of tractor-trailer unit; P.A. 12-132 amended Subsec. (a)(1) by adding Subpara. (F) re vehicle with attached snow plow, effective June 15, 2012.



Section 14-262a - Towing or hauling of vehicles in excess of certain limits and federal requirements.

A wrecker, as defined in section 14-1 and operated in accordance with section 14-66 with a divisible or nondivisible load as referenced in 23 CFR 658.5, may tow or haul a vehicle or combination of vehicles, without regard to the limitations of length or distance contained in section 14-262. A wrecker that has been issued an annual wrecker towing or transporting permit pursuant to section 14-270 may tow or haul a motor vehicle or combination of vehicles in excess of the axle, gross combination vehicle weight limits or federal bridge formula requirements for vehicles with divisible or nondivisible loads as referenced in 23 CFR 658.17 prescribed by section 14-267a (1) from any highway, (2) if such vehicle was involved in an accident, (3) if such vehicle became disabled and remains where such vehicle became disabled, or (4) if such vehicle is being towed or hauled by order of a traffic or law enforcement authority. Any towing operations in excess of one hundred sixty thousand pounds and in excess of an axle, gross combination vehicle weight or federal bridge formula requirements for vehicles with divisible or nondivisible loads as referenced in 23 CFR 658.17, as defined in section 14-267a, shall require a single-trip permit in addition to the annual permit as defined in section 14-270. Violation of any provision of this section shall be an infraction.

(February, 1965, P.A. 563; P.A. 75-577, S. 100, 126; P.A. 08-101, S. 5; P.A. 09-186, S. 11; P.A. 12-81, S. 50.)

History: P.A. 75-577 made violation of provisions an infraction; P.A. 08-101 replaced provision authorizing licensed repair tow trucks to tow disabled trucks and trailers from highways to nearest garage where disabled vehicle can be repaired with provision authorizing wrecker to tow or haul a motor vehicle, if vehicle was involved in accident or became disabled and remains within limits of highway or is being towed or hauled by order of traffic or law enforcement authority, from highway to nearest licensed repair facility or motor carrier terminal where vehicle can be repaired; P.A. 09-186 deleted provisions limiting towing or hauling without regard to length, authorized wrecker with annual permit to tow or haul motor vehicle or combination of vehicles in excess of weight limits of Sec. 14-267a from any highway under certain circumstances, and required a single-trip permit for all other towing operations in excess of such weight limits, effective July 20, 2009; P.A. 12-81 made provision authorizing towing or hauling of vehicle or combination of vehicles without regard to limitations in Sec. 14-262 applicable to a wrecker “with a divisible or nondivisible load as referenced in 23 CFR 658.5”, added exemption from limitations of distance contained in Sec. 14-262, replaced “permit” with “wrecker towing or transporting permit”, authorized towing or hauling of motor vehicle or combination of vehicles in excess of axle limits, gross combination vehicle weight limits or federal bridge formula requirements for vehicles with divisible or nondivisible loads as referenced in 23 CFR 658.17, designated provision re towing or hauling from any highway as Subdiv. (1), redesignated provision re vehicle involved in accident as Subdiv. (2), redesignated existing Subdiv. (2) as Subdiv. (3) and amended same to replace “within the limits of a highway” with “where such vehicle became disabled”, redesignated existing Subdiv. (3) as Subdiv. (4) and amended same to delete provision re vehicle towed or hauled to the nearest licensed repair facility or motor carrier terminal, provided towing operations requiring single-trip permit are those “in excess of one hundred sixty thousand pounds and in excess of an axle, gross combination vehicle weight or federal bridge formula requirements for vehicles with divisible or nondivisible loads as referenced in 23 CFR 658.17, as defined in section 14-267a”, rather than those “with a gross combination vehicle weight in excess of those defined in section 14-267a” and provided that the single-trip permit is in addition to the annual permit defined in Sec. 14-270, effective June 6, 2012.



Section 14-262b - Permits for operating or towing mobile homes. Width and length of vehicles.

Notwithstanding section 14-270, the Commissioner of Transportation shall establish a program for the purpose of issuing permits allowing the following vehicles to be operated upon any highway or bridge: (1) A mobile home with a width greater than fourteen feet but no greater than sixteen feet; (2) a mobile home attached to a towing vehicle which has a combined length of one hundred feet or less if such mobile home has a length over eighty feet; or (3) a mobile home attached to a towing vehicle which has a combined length of one hundred four feet if such mobile home has a length of eighty feet or less. Such permit shall specify conditions under which such mobile home shall be permitted to operate, including, but not limited to, the period of time such operation shall be authorized. For the purposes of this section, “mobile home” shall have the same meaning as in section 21-64a. The Commissioner of Transportation shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 03-96, S. 1; P.A. 11-256, S. 11.)

History: P.A. 11-256 amended Subdivs. (2) and (3) to replace “towing vehicle” with “mobile home”, effective July 13, 2011.



Section 14-262c - Tow dolly.

A tow dolly shall be exempt from the registration requirements of chapter 246. As used in this section “tow dolly” means a two-wheeled trailer without motive power (1) that is towed by a motor vehicle, (2) that is designed and used to tow another motor vehicle, and (3) upon which the front or rear wheels of the towed motor vehicle are mounted while the other wheels of the towed motor vehicle remain in contact with the ground.

(P.A. 10-110, S. 4.)

History: P.A. 10-110 effective June 5, 2010.



Section 14-262d - Permits for vehicles transporting mobile homes, modular homes, house trailers or sectional houses.

(a) The Commissioner of Transportation may grant a permit for vehicles transporting mobile homes, modular homes, house trailers or sectional houses. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to prescribe standards for issuance of such permits, provided such standards include, but are not limited to, a requirement that (1) the towing vehicle have a minimum manufacturer’s gross weight rating of ten thousand pounds and dual wheels on the drive axle; (2) travel for such vehicles be restricted to daylight hours, weekdays, and favorable weather and road conditions; (3) travel for such vehicles in excess of twelve feet wide be restricted to the hours between 9:00 a.m. and 4:00 p.m. on Tuesdays through Thursdays; (4) the maximum width for house trailers be fourteen feet, including all roof overhangs, sills, knobs and siding; (5) a safe passing distance be maintained between vehicles when the overall width of such vehicles exceeds ten feet; (6) the combined length of the unit when attached to the towing vehicle not exceed eighty-five feet, except that ninety feet is permitted when the towed unit does not exceed sixty-six feet in length excluding the hitch and the roof overhang.

(b) Any person who violates the provisions of any permit issued under this section or fails to obtain such a permit shall be subject to the applicable penalties in subsection (g) of section 14-270.

(P.A. 12-81, S. 55; June 12 Sp. Sess. P.A. 12-2, S. 118.)

History: June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to substitute “permits” for “vehicles” re standards for issuance and make technical changes.



Section 14-263 - Length of camp trailers.

Section 14-263 is repealed.

(1949 Rev., S. 2498; 1955, S. 1380d; 1969, P.A. 354, S. 2; 768, S. 145.)



Section 14-264 - Special permits for vehicles of excessive height.

No vehicle, except a vehicle loaded with loose hay or straw, whose height, with its load, exceeds thirteen feet six inches, shall be operated upon any highway or bridge without a special written permit from the Commissioner of Transportation as provided in section 14-270, specifying the period for which and the other conditions under which such vehicle shall be permitted to be so operated. Violation of the provision of this section shall be subject to a fine of one thousand five hundred dollars.

(1949 Rev., S. 2501; 1967, P.A. 153, S. 1; 1969, P.A. 354, S. 3; 768, S. 146; P.A. 75-577, S. 104, 126; P.A. 99-181, S. 22, 40.)

History: 1967 act increased maximum height from 12 feet 6 inches to 13 feet 6 inches; 1969 acts deleted “commercial” with reference to vehicles, thus broadening applicability, added reference to Sec. 14-270 and replaced highway commissioner with commissioner of transportation; P.A. 75-577 replaced provision for maximum fine of $25 with statement that violation of provisions is an infraction; P.A. 99-181 changed penalty for violation from an infraction to a fine of $1,500, effective June 23, 1999.



Section 14-265 - Special permits for trailers.

Section 14-265 is repealed.

(1949 Rev., S. 2502; 1969, P.A. 354, S. 4; 768, S. 147; P.A. 82-223, S. 17; P.A. 83-577, S. 22; P.A. 91-216, S. 3.)



Section 14-266 - Operating vehicles of over four tons’ capacity on restricted highways.

The Commissioner of Transportation may restrict the use of motor vehicles of over four tons’ capacity on any state highway or portion thereof which, in his opinion, would be seriously injured by such use. No person shall operate any such motor vehicle on any such restricted highway or portion thereof. Any person who violates any provision of this section shall be fined not less than one hundred dollars nor more than five hundred dollars.

(1949 Rev., S. 2499; 1969, P.A. 768, S. 148; P.A. 90-263, S. 25, 74.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 90-263 deleted reference to commercial motor vehicles.



Section 14-267 - Operating overweight commercial vehicles. Highway weighing required. Penalty.

Section 14-267 is repealed.

(1949 Rev., S. 2422; 1953, S. 1317d; February, 1965, P.A. 240; 1969,P.A. 446, S. 3; 768, S. 149; 1971, P.A. 506; P.A. 75-194, S. 1, 2; P.A. 79-188, S. 9, 10.)



Section 14-267a - Weight restrictions for vehicles, trailers or other objects. Highway weighing procedure. Penalties for overweight violations. Fines for failure to comply. Regulations.

(a) A vehicle or combination of vehicle and trailer or semitrailer or any other object may be operated upon any highway or bridge, subject to the provisions of section 13a-151, provided such vehicle or combination of vehicle and trailer or semitrailer or other object meets all the applicable requirements of this section or has been granted a permit under section 14-270.

(b) The axle weight on any axle and the gross weight of any vehicle or combination of vehicle and trailer or vehicle and semitrailer or any other object, including its load, may not exceed the lesser of the manufacturer’s axle weight rating, the manufacturer’s gross vehicle weight rating or the following axle and gross weight limits: (1) The weight on any single axle shall not exceed twenty-two thousand four hundred pounds or, in the case of axles spaced less than six feet apart, eighteen thousand pounds on each axle; (2) a two-axle vehicle shall comply with the axle requirements specified in subdivision (1) of this subsection, and shall not exceed a maximum gross vehicle weight of thirty-six thousand pounds; (3) a three-axle vehicle shall comply with the axle requirements specified in subdivision (1) of this subsection and shall not exceed a maximum gross vehicle weight of fifty-three thousand eight hundred pounds; (4) a three-axle combination of vehicle and trailer or vehicle and semitrailer shall comply with the axle requirements specified in subdivision (1) of this subsection and shall not exceed a maximum gross vehicle weight of fifty-eight thousand four hundred pounds; (5) a four-or-more-axle vehicle or combination of vehicle and trailer or vehicle and semitrailer shall comply with the axle requirements specified in subdivision (1) of this subsection and shall not exceed a maximum gross vehicle weight of sixty-seven thousand four hundred pounds; (6) a four-or-more-axle vehicle or combination of vehicle and trailer or vehicle and semitrailer where the distance between the first and last axle is not less than twenty-eight feet shall comply with the axle requirements specified in subdivision (1) of this subsection and shall not exceed a maximum gross vehicle weight of seventy-three thousand pounds; (7) the gross vehicle weight of (A) a bulk milk pickup tanker, or (B) a vehicle or combination of vehicle and trailer or vehicle and semitrailer hauling agricultural commodities shall not exceed one hundred thousand pounds, provided the weight of the bulk milk pickup tanker or such vehicle or combination is permitted under the federal-aid highway amendments of 1974, 88 Stat. 2281, 23 USC 101 et seq., as amended from time to time; and (8) notwithstanding the provisions of this subsection and subsection (e) of this section, a vehicle or combination of vehicle and semitrailer may be operated on any highway or bridge without a written permit, provided it is in compliance with the axle requirements specified in subdivision (1) of this subsection, and provided such vehicle or combination is in compliance with the federal-aid highway amendments of 1974, 88 Stat. 2281, 23 USC 101 et seq., as amended from time to time, including the gross vehicle weight limit of eighty thousand pounds and the following weight distribution formula:

Where W = overall gross weight on any group of two or more consecutive axles to the nearest five hundred pounds, L = distance in feet between the extreme of any group of two or more consecutive axles, and N = number of axles in group under consideration, except that two consecutive sets of tandem axles may carry a gross load of sixty-eight thousand pounds, provided the overall distance between the first and last axles of such consecutive sets of tandem axles is thirty-six feet or more. As used in this subsection, “agricultural commodity” means inputs limited to feed, seed and fertilizer and products of agriculture, as described in subsection (q) of section 1-1.

(c) The weight per inch width of tire on any single vehicle or combination of vehicles equipped with pneumatic tires, when loaded, shall be not more than six hundred pounds. The sum of the widths of all the tires on a wheel or combination of wheels shall be taken in determining tire width. For the purposes of this section, the width of pneumatic tires shall be determined in conformity with the manufacturer’s designated width on the tire. A vehicle or combination of vehicles equipped with any solid rubber tires shall not have weights more than eighty per cent of those permitted in this section for pneumatic tires. The width of solid rubber tires shall be ascertained by measuring the width of the tire base channel or between the flanges of the metal rim. No vehicle equipped with solid tires which have at any point less than one inch of rubber above the top or beyond the flange or rim shall be operated upon a public highway.

(d) The owner of any vehicle or other object operated or moved over any highway or bridge in violation of any provision of this section shall be liable for all damages to such highway or bridge resulting from such violation and such damages may be recovered in an action at law by the authority in charge of the maintenance of such highway or bridge.

(e) No person shall operate any commercial motor vehicle, nor shall the owner or lessee of any commercial motor vehicle allow such motor vehicle to be operated, on any public highway or bridge, when the combined weight of vehicle and load exceeds the gross weight, as registered with the Department of Motor Vehicles, the tire capacity or the axle load, except that the gross vehicle weight shall not exceed eighty thousand pounds, or as provided by statute, or, in the case of a vehicle registered in any other state or country, as so registered or provided in such state or country or as designated as legal for a like motor vehicle of Connecticut registration, whichever is the lesser, without a written permit from the Commissioner of Transportation, which shall prescribe the condition under which such vehicle shall be operated.

(f) (1) The penalties provided for in this subsection shall be assessed against the owner of a commercial motor vehicle when the owner, the owner’s agent or employee is the operator, or against the lessee of such vehicle when the lessee, the lessee’s agent or employee is the operator of a leased or rented commercial motor vehicle.

(2) Any person who violates any provision of this section shall be subject to the following penalties: (A) For an overweight violation of not more than five per cent of the gross weight or axle weight limits in subsection (b) of this section, a fine of three dollars per hundred pounds or fraction thereof of such excess weight; (B) for an overweight violation of more than five per cent and not more than ten per cent of either such weight limit, a fine of five dollars per hundred pounds or fraction thereof of such excess weight or a minimum fine of fifty dollars; (C) for an overweight violation of more than ten per cent but not more than fifteen per cent of either such weight limit, a fine of six dollars per hundred pounds or fraction thereof of such excess weight or a minimum fine of one hundred dollars; (D) for an overweight violation of more than fifteen per cent but not more than twenty per cent of either such weight limit, a fine of seven dollars per hundred pounds or fraction thereof of such excess weight or a minimum fine of two hundred dollars; (E) for an overweight violation of more than twenty per cent but not more than twenty-five per cent of either such weight limit, a fine of ten dollars per hundred pounds or fraction thereof of such excess weight or a minimum fine of three hundred dollars; (F) for an overweight violation of more than twenty-five per cent but not more than thirty per cent of either such overweight limit, a fine of twelve dollars per hundred pounds or fraction thereof of such excess weight or a minimum fine of five hundred dollars; and (G) for an overweight violation of more than thirty per cent of either such overweight limit, a fine of fifteen dollars per one hundred pounds or fraction thereof of such excess weight or a minimum fine of one thousand dollars.

(3) The court shall note on the record any conviction for an overweight violation in excess of fifteen per cent of the gross weight limits in subsection (b) of this section with respect to any vehicle with a gross vehicle weight of eighteen thousand pounds or more and shall cause such information to be transmitted to the Commissioner of Motor Vehicles. Upon receipt of such information with respect to a third or subsequent conviction for such overweight violation in a calendar year, the commissioner may schedule a hearing, in accordance with the provisions of chapter 54, to review the record of the motor vehicle registrant and shall notify the registrant of the hearing. In such cases, the Commissioner of Motor Vehicles may review information and evidence presented at the hearing including, but not limited to, frequency of the registrant’s commercial vehicle operations, the size of the registrant’s fleet and the culpability, if any, of the shipper. After the hearing, the commissioner may impose a civil penalty on the owner or lessee of such motor vehicle in the amount of two thousand dollars or revoke the registration, for a period of thirty days, of any commercial motor vehicle so operated and may refuse to issue a registration for such motor vehicle during such further time as the commissioner deems reasonable.

(4) An owner or lessee who is assessed penalties pursuant to this subsection for an overweight violation in excess of fifteen per cent of the gross weight limits in subsection (b) of this section five times during any calendar year shall be assessed by the court an additional five thousand dollars for the fifth violation and an additional five thousand dollars for each subsequent overweight violation in excess of fifteen per cent of such limits in such calendar year.

(5) No more than twenty-five per cent of any fine imposed pursuant to this subsection may be remitted unless the court determines that there are mitigating circumstances and specifically states such circumstances for the record.

(g) For the purpose of enforcing the provisions of this section, any state police officer, Department of Emergency Services and Public Protection employee designated by the Commissioner of Emergency Services and Public Protection, local police officer, Department of Motor Vehicles inspector, or Department of Transportation employee designated by the Commissioner of Transportation, may require the driver to stop and submit to a weighing by means of either portable or stationary scales and may require that such vehicle be driven to a scale or safety inspection site.

(h) Whenever signs are displayed on a public highway, indicating that a scale is in operation and directing the driver of a motor vehicle described in subsection (a) of section 14-163c to stop at the weighing area, the driver shall stop and, in accordance with the directions of any state police officer, local police officer, Department of Motor Vehicles inspector, or Department of Motor Vehicles employee designated by the Commissioner of Motor Vehicles, allow the vehicle to be weighed or inspected.

(i) The driver of a vehicle which is weighed may remove from such vehicle any material, including, but not limited to, sand, debris, ice or snow, which may have accumulated on the outside of such vehicle, before any such official determines that the weight of such vehicle is unlawful.

(j) Whenever such an official, upon weighing a vehicle and load, determines that the weight is unlawful, such official may require the driver to remove from the vehicle that portion of the load that may be necessary to reduce the gross or axle weight of such vehicle to the limit permitted under this chapter, provided if the vehicle is in violation of an axle weight limit in subsection (b) of this section but not a gross weight limit under said subsection, such official shall allow the driver to manually shift the load in order to comply with such axle weight limit without penalty.

(k) (1) Any driver of a vehicle who fails or refuses when directed by such official, upon a weighing of the vehicle, to comply with such official’s directions shall be fined not less than one hundred dollars or more than two hundred dollars for the first offense and not less than two hundred dollars or more than five hundred dollars for each subsequent offense.

(2) Any driver of a vehicle who (A) exits a limited access highway on which a scale or safety inspection site is in operation with intent to circumvent the provisions of subsection (h) of this section, without a bona fide business purpose, (B) parks on a limited access highway on which a scale or safety inspection site is in operation with intent to circumvent the provisions of subsection (h) of this section, without a bona fide reason requiring such vehicle to be parked, or (C) fails to comply with the provisions of subsection (h) of this section shall be fined not less than two hundred fifty dollars or more than five hundred dollars for the first offense and not less than five hundred dollars or more than one thousand dollars for each subsequent offense.

(l) The Commissioner of Transportation may adopt regulations in accordance with chapter 54 necessary to implement the purposes of this section. The Commissioner of Transportation, after consultation with the Commissioner of Emergency Services and Public Protection and the Commissioner of Motor Vehicles, shall adopt regulations in accordance with chapter 54 defining safety standards and inspection procedures to assure compliance with the safety requirements of 10 CFR 71 and 49 CFR 100 through 199 and the fines for noncompliance. The Department of Transportation shall coordinate development of state policy and regulations concerning the trucking industry.

(P.A. 79-188, S. 1, 10; P.A. 80-71, S. 22, 30; P.A. 81-472, S. 23, 159; Oct. Sp. Sess. P.A. 83-1, S. 1, 4; P.A. 84-516, S. 2–4, 7; P.A. 85-198; 85-533, S. 1; P.A. 86-403, S. 30, 132; P.A. 88-320, S. 1; P.A. 94-188, S. 11; P.A. 02-70, S. 58, 59, 64; P.A. 03-190, S. 1; P.A. 07-217, S. 52; P.A. 11-51, S. 134; 11-213, S. 40; 11-256, S. 12; P.A. 13-271, S. 32; 13-277, S. 62.)

History: P.A. 80-71 amended Subsec. (b) to include provisions re weight distribution formula, raised maximum weight in Subsec. (e) from 73,000 to 80,000 pounds, completely changed fine provisions of Subsec. (f), made technical corrections in Subsecs. (g) and (h) and expanded regulation powers in Subsec. (k); P.A. 81-472 made technical changes; Oct. Sp. Sess. P.A. 83-1 entirely replaced Subsec. (f) provisions re penalties with new provisions; P.A. 84-516 deleted Subsec. (b)(9), which required use of the federal bridge formula in computing gross weight for all commercial vehicles on and after January 1, 1990, completely changed the fines in Subsec. (f)(2), limited the applicability of Subsec. (f)(3) and (5) to violations of gross weight limits and added the provision in Subsec. (i) re shifting of loads; P.A. 85-198 inserted a new Subsec. (i) which allows drivers to remove material which may have accumulated on the outside of a vehicle before such vehicle is weighed and relettered former Subsecs. (i) to (k) accordingly; P.A. 85-533 amended Subsec. (f)(3) by requiring a bond of an out-of-state owner or lessee of a motor vehicle and requiring a fine of $2,000 of an in-state owner or lessee upon a second conviction; P.A. 86-403 replaced numeric Subpara. indicators with alphabetic Subpara. indicators in Subsec. (f)(3); P.A. 88-320 added Subsec. (k)(2) to require a penalty for any driver of a vehicle who attempts to avoid a scale or safety inspection site or fails to comply with the provisions of Subsec. (h); P.A. 94-188 amended Subsec. (b) by eliminating the 2% tolerance in the weight calculation formula, providing that axle weight and gross weight, including load weight, may not “exceed the manufacturer’s axle weight rating, the gross vehicle weight rating or the following gross weight limits”, amended Subdiv. (1) by deleting language concerning a 26,000 pound weight limit for a two-axle vehicle equipped with solid tires, and making what was formerly Subdiv. (2) the new Subdiv. (1), renumbering the remaining Subdivs., eliminating language concerning “all enforcement tolerances”, and increasing the gross load that two consecutive sets of tandem axles may carry from 34,000 pounds each to 68,000 pounds. Further, the act amended Subsec. (e) by eliminating the 2% tolerance in the weight calculation formula and revising Subsec. (j) to provide that the driver be allowed to shift the load manually; (Revisor’s note: In 1997 references in Subsecs. (g) and (h) to “Motor Vehicles Department” and “Transportation Department” were changed editorially by the Revisors to “Department of Motor Vehicles” and “Department of Transportation” for consistency with customary statutory usage); P.A. 02-70 amended Subsec. (f) by making technical changes for purposes of gender neutrality in Subdiv. (1), by rewriting Subdiv. (3) to delete requirement that court note on the record any forfeiture of bond for failure to appear for an overweight violation, to require court to transmit to Commissioner of Motor Vehicles information re convictions for overweight violations in excess of 15% of the gross weight limits, to allow commissioner to schedule a hearing review record of the registrant upon receipt of information re a third or subsequent conviction for overweight violation in a calendar year, to allow commissioner to review information and evidence presented at the hearing including, but not limited to, frequency of registrant’s operations, size of fleet and culpability of shipper, to allow commissioner, after hearing, to impose a civil penalty in amount of $2,000, to delete former Subparas. (A) and (B) re out-of-state owners or lessees to provide a bond in the sum of $2,000 and re commissioner to fine an in-state owner or lessee $2,000 upon a second conviction, and to delete provisions re revocation of registration and bond requirements, by deleting former Subdiv. (4) re revocation of registration upon third conviction or forfeiture of a bond for failure to appear for overweight violations re vehicles with a gross vehicle weight of less than 18,000 pounds, by redesignating existing Subdivs. (5) and (6) as Subdivs. (4) and (5) and by amending redesignated Subdiv. (4) to delete reference to “forfeits a bond for failure to appear” and to reduce the assessment by the court from $10,000 to $5,000 for a fifth, instead of a fourth, overweight violation in a calendar year, and amended Subsecs. (g) and (h) to make technical changes, effective July 1, 2002; P.A. 03-190 added new Subsec. (b)(7) increasing permissible weight of bulk milk pickup tankers to 99,000 pounds, subject to applicable federal law, redesignating existing Subdiv. (7) as Subdiv. (8); P.A. 07-217 made technical changes in Subsec. (k), effective July 12, 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, in Subsecs. (g), (h) and (l), effective July 1, 2011; P.A. 11-213 amended Subsec. (b) to clarify that axle weight on any axle and gross weight of any vehicle or certain combinations may not exceed the lesser of manufacturer’s axle weight rating, manufacturer’s gross vehicle weight rating or axle and gross weight limits in Subdivs. (1) to (8) and, in Subdiv. (1), to establish weight limit on any axle of 22,400 pounds or, for axles spaced less than 6 feet apart, 18,000 pounds on each axle and, in Subdivs. (2) to (6) and (8), to delete maximum axle weights and substitute requirement for compliance with axle requirements in Subdiv. (1), effective July 1, 2011; P.A. 11-256 amended Subsec. (k)(2) to add new Subpara. (B) re parking with intent to circumvent Subsec. (h) and to redesignate existing Subpara. (B) as Subpara. (C), effective July 13, 2011; P.A. 13-271 amended Subsec. (h) to replace reference to commercial vehicle with reference to motor vehicle described in Sec. 14-163c(a), to replace reference to Department of Transportation employee with reference to Department of Motor Vehicles employee, to replace reference to Commissioner of Transportation with reference to Commissioner of Motor Vehicles and to delete “Department of Emergency Services and Public Protection employee designated by the Commissioner of Emergency Services and Public Protection”, effective July 1, 2013; P.A. 13-277 amended Subsec. (b) to define “agricultural commodity” and, in Subdiv. (7), to establish permissible weight of 100,000 pounds for vehicle, or combination of vehicle and trailer or vehicle and semitrailer, hauling agricultural commodities and to increase permissible weight of bulk milk pickup tanker from 99,000 pounds to 100,000 pounds.



Section 14-267b - Weight restrictions for motor buses. Penalties.

(a) The provisions of subdivisions (1), (2), (3), (4) and (8) of subsection (b) of section 14-267a shall not apply to any motor bus, as defined in section 14-1, if such motor bus complies with the weight limits specified in 23 CFR 658.17.

(b) A person who violates any provision of subsection (a) of this section shall be subject to the penalties set forth in subsection (f) of section 14-267a.

(P.A. 99-181, S. 38, 40; P.A. 04-217, S. 28; P.A. 10-110, S. 8.)

History: P.A. 99-181 effective June 23, 1999; P.A. 04-217 amended Subsec. (a) to eliminate reference to Sec. 14-1(a)(44), effective January 1, 2005; P.A. 10-110 made technical changes in Subsec. (a), effective June 5, 2010.



Section 14-267c - Vehicles equipped with auxiliary power or idle reduction technology unit. Weight tolerance exemption.

The owner of a commercial motor vehicle that is equipped with an auxiliary power or idle reduction technology unit shall, subject to the conditions described in this section, be granted a weight tolerance exemption from the gross, total axle, total tandem or bridge formula weight limits established by section 14-267a. Such weight tolerance exemption shall authorize the operation of such commercial motor vehicle with additional weight equal to the actual weight of the auxiliary power or idle reduction technology unit, but not exceeding five hundred fifty pounds. Such exemption may be granted by any official or law enforcement officer authorized to enforce the provisions of said section 14-267a. To qualify for a weight tolerance exemption, an owner may be required to produce a written certification of the weight of such unit, and to show, by means of a written certification or physical demonstration, that the unit is fully functional at all times. As used in this section, “auxiliary power or idle reduction technology unit” means an integrated system, other than the vehicle’s engine, that provides heat, air conditioning, engine warming, electric components or power to do the work for which the vehicle is designed.

(P.A. 09-187, S. 43; P.A. 13-271, S. 33.)

History: P.A. 13-271 increased maximum weight tolerance exemption from 400 pounds to 550 pounds, effective July 1, 2013.



Section 14-268 - Weight of vehicles and trailers restricted.

Section 14-268 is repealed.

(1949 Rev., S. 2496; 1949, S. 1376d; 1963, P.A. 488; 1967, P.A. 699; 1969, P.A. 446, S. 4; 1971, P.A. 515; P.A. 79-188, S. 9, 10.)



Section 14-269 - Weight of vehicles and trailers engaged in construction work.

(a) The provisions of section 14-267a shall not apply to any four-wheeled motor vehicle equipped with pneumatic tires which is engaged in construction work or in supplying or transporting materials or equipment for public or private construction projects and which is operating upon a highway or bridge within twenty-five miles of such construction project.

(b) No such motor vehicle may be operated upon any highway or bridge if its gross weight, including its load, exceeds forty thousand pounds.

(c) The gross vehicle weight and wheel base limitations of section 14-267a shall not apply to any four-axled motor vehicle equipped with pneumatic tires which is engaged in construction work or in supplying or transporting materials or equipment for public or private construction projects, provided the Commissioner of Transportation may restrict or prohibit by signs, legal notices or direct notice the highways or bridges which may be used by such vehicles.

(d) No such four-axled motor vehicle may be operated upon any highway or bridge if its gross weight, including its load, exceeds seventy-three thousand pounds.

(e) Any person who violates the provisions of subsection (b) or (d) of this section shall be subject to the penalties set forth in subsection (f) of section 14-267a.

(f) The owner of any such vehicle operated over any highway or bridge in violation of any provision of this section or of section 13a-151 shall be liable for all damages which such highway or bridge may sustain as a result of such violation, and such damages may be recovered in an action at law by the authority in charge of the maintenance of such highway or bridge.

(g) The Commissioner of Motor Vehicles may require a special registration and may issue special and distinguishing number plates for each motor vehicle which is subject to the provisions of this section.

(1953, S. 1377d; February, 1965, P.A. 574, S. 20; 1969, P.A. 446, S. 5; 1971, P.A. 546; P.A. 79-188, S. 7, 10; P.A. 80-71, S. 26, 30; Oct. Sp. Sess. P.A. 83-1, S. 2, 4.)

History: 1965 act corrected obsolete statutory reference in Subsec. (c); 1969 act deleted references to combinations of motor vehicle and trailer or semitrailer, making provision applicable instead to four-wheeled vehicles with pneumatic tires and replaced various limits in Subsec. (b) with single weight limit of 40,000 pounds; 1971 act inserted new Subsecs. (c) and (d) providing exception for vehicles used in construction work and placing absolute weight limit of 73,000 pounds and redesignated former Subsecs. (c) and (d) as (e) and (f); P.A. 79-188 replaced reference to repealed Sec. 14-268 with reference to Sec. 14-267a; P.A. 80-71 added reference to wheel base limitations in Subsec. (c) and replaced “four-or-more axled” vehicles with “four axled” vehicles in Subsecs. (c) and (d); Oct. Sp. Sess. P.A. 83-1 inserted new Subsec. (e) re penalty for violation of Subsec. (b) or (d), relettering former Subsec. (e) as Subsec. (f).



Section 14-269a - Weight of refuse vehicles.

Notwithstanding the provisions of section 14-267a, a motor vehicle which is owned or operated by any person, firm or corporation engaged in the business of collecting refuse and which is operated for the purpose of collecting such refuse or which is owned and operated by any town or municipality for such purpose, may be operated on any road or highway, if the axle weight on the rear axle or axles of such vehicle does not exceed the weight limits established pursuant to section 14-267a by more than seven thousand pounds and if the combined weight on the rear axles does not exceed forty-four thousand five hundred pounds. This exemption shall not apply to any such motor vehicle operated on any road or highway which is a part of the interstate highway system.

(P.A. 86-125.)



Section 14-270 - Permits for nonconforming vehicles. Regulations. Penalties.

(a) The Commissioner of Transportation or other authority having charge of the repair or maintenance of any highway or bridge is authorized to grant permits for transporting vehicles or combinations of vehicles or vehicles and load, or other objects not conforming to the provisions of sections 14-98, 14-262, 14-262a, 14-264, 14-267a and 14-269 but, in the case of motor vehicles, only the Commissioner of Transportation shall be authorized to issue such permits. Such permits shall be written, and may limit the highways or bridges which may be used, the time of such use and the maximum rate of speed at which such vehicles or objects may be operated, and may contain any other condition considered necessary by the authority granting the same, provided the Department of Transportation shall not suffer any loss of revenue granted or to be granted from any agency or department of the federal government for the federal interstate highway system or any other highway system.

(b) Any permit issued in respect to any vehicle or combination of vehicles or vehicle and trailer on account of its excessive weight shall be limited to the gross weight shown or to be shown on the registration certificate. A permit granted under this section for a vehicle or load, greater than twelve feet, but no greater than thirteen feet six inches in width and traveling on undivided highways, shall require a single escort motor vehicle to precede such vehicle or load. No escort motor vehicle shall be required to follow such vehicle or load on such highways.

(c) Any permit issued under this section or a legible copy or facsimile shall be retained in the possession of the operator of the vehicle or combination of vehicles or vehicle and trailer for which such permit was issued, except that an electronic confirmation of the existence of such permit or the use of the special number plates described in section 14-24 and any regulations adopted thereunder shall be sufficient to fulfill the requirements of this section.

(d) (1) The owner or lessee of any vehicle may pay either a fee of twenty-three dollars for each permit issued for such vehicle under this section or a fee as described in subdivision (3) of this subsection for such vehicle, payable to the Department of Transportation. (2) An additional transmittal fee of three dollars shall be charged for each permit issued under this section and transmitted via transceiver or facsimile equipment. (3) The commissioner may issue an annual permit for any vehicle transporting (A) a divisible load, (B) an overweight or oversized-overweight indivisible load, or (C) an oversize indivisible load. The owner or lessee shall pay an annual fee of seven dollars per thousand pounds or fraction thereof for each such vehicle. A permit may be issued in any increment up to one year, provided the owner or lessee shall pay a fee of one-tenth of the annual fee for such vehicle for each month or fraction thereof. (4) The annual permit fee for any vehicle transporting an oversize indivisible load shall not be less than five hundred dollars. (5) The commissioner may issue permits for divisible loads in the aggregate not exceeding fifty-three feet in length.

(e) (1) The Commissioner of Transportation shall adopt regulations in accordance with chapter 54 prescribing standards for issuance of permits for vehicles with divisible or indivisible loads not conforming to the provisions of section 14-267a.

(2) In adopting regulations pursuant to this section, the commissioner shall allow for the issuing of a wrecker towing or transporting emergency permit, provided such movement of a wrecked or disabled vehicle by a wrecker with a permit issued pursuant to this subdivision shall be in accordance with any limitations as to highway or bridge use and maximum rate of speed as specified by the commissioner.

(f) The provisions of subsection (d) of this section shall not apply to the federal government, the state, municipalities or fire departments.

(g) Any person who violates the provisions of any permit issued under this section or fails to obtain such a permit, when operating any motor vehicle or combination of vehicles described in section 14-163c, shall be subject to the following penalties:

(1) A person operating a vehicle with a permit issued under this section that exceeds the weight specified in such permit shall be subject to a penalty calculated by subtracting the permitted weight from the actual vehicle weight and the rate of the fine shall be fifteen dollars per one hundred pounds or fraction thereof of such excess weight;

(2) A person who fails to obtain a permit issued under section 14-262 or 14-264 and who is operating a vehicle at a weight that exceeds the statutory limit for weight shall be subject to a penalty calculated by subtracting the statutory limit for weight from the actual vehicle weight and the rate of the fine shall be fifteen dollars per one hundred pounds or fraction thereof of such excess weight;

(3) A person operating a vehicle with a permit issued under this section that exceeds the length specified in such permit shall be subject to a minimum fine of three hundred dollars;

(4) A person operating a vehicle with a permit issued under this section that exceeds the width specified in such permit shall be subject to a minimum fine of three hundred dollars;

(5) A person operating a vehicle with a permit issued under this section that exceeds the height specified in such permit shall be subject to a minimum fine of one thousand dollars;

(6) A person operating a vehicle with a permit issued under this section on routes not specified in such permit, shall be fined (A) one thousand five hundred dollars for each violation of the statutory limit for length, width, height or weight, and (B) shall be subject to a penalty calculated by subtracting the statutory weight limit of subsection (b) of section 14-267a from the actual vehicle weight and such weight difference shall be fined at the rate provided for in subparagraph (G) of subdivision (2) of subsection (f) of section 14-267a; or

(7) A person (A) operating a vehicle with an indivisible load and violating one or more of the provisions of subdivisions (1) to (6), inclusive, of this subsection shall be required to obtain a permit, or (B) operating a vehicle with a divisible load and violating one or more of the provisions of subdivisions (1) to (6), inclusive, of this subsection shall be required to be off loaded to the permit limit.

(h) (1) If the origin, destination, load description, tractor registration, trailer registration, hours of travel, number of escorts, signs or flags of a vehicle with a permit issued under this section differ from those stated on such permit or required by regulations adopted pursuant to this section, a minimum fine of two hundred dollars shall be assessed for each such violation.

(2) If the days of travel of a vehicle with a permit issued under this section differ from those stated on such permit or the vehicle is operated under a false or fraudulent permit, a minimum fine of one thousand five hundred dollars shall be assessed for such violation in addition to any other penalties assessed.

(i) A person operating a vehicle under a forged permit shall be subject to a minimum fine of ten thousand dollars, in addition to any other penalties which may be assessed, and such vehicle shall be impounded until payment of such fine or fines, or until order of the Superior Court. As used in this subsection, “forged permit” means a permit for a nonconforming vehicle that is subject to the provisions of this section, that has been falsely made, completed or altered, and “falsely made”, “falsely completed” and “falsely altered” have the same meaning as set forth in section 53a-137.

(1949 Rev., S. 2497; 1951, 1955, S. 1378d; 1957, P.A. 514; 1959, P.A. 467; 1961, P.A. 361; 1963, P.A. 420; 1969, P.A. 354, S. 5; 768, S. 150; P.A. 79-188, S. 8, 10; P.A. 80-71, S. 27, 30; Oct. Sp. Sess. P.A. 83-1, S. 3, 4; P.A. 84-516, S. 5, 7; P.A. 92-177, S. 11, 12; P.A. 94-188, S. 12; P.A. 98-196, S. 1; P.A. 99-181, S. 19, 20, 40; P.A. 00-169, S. 12; P.A. 04-143, S. 9; P.A. 05-210, S. 32; P.A. 08-101, S. 7; P.A. 09-186, S. 54; 09-187, S. 22; P.A. 11-256, S. 13; P.A. 12-81, S. 51; 12-132, S. 51.)

History: Public acts of 1959, 1961 and 1963 each extended effective period of permits in effect April 30, 1947; 1969 acts added Subsecs. (b) to (d), deleted provisions re extensions of permits, made provisions applicable to “combinations of vehicles or vehicles and load”, deleted requirement for written application, added reference to Secs. 14-98, 14-262, 14-264 and 14-265 and replaced highway commissioner and department with commissioner and department of transportation; P.A. 79-188 replaced reference to repealed Sec. 14-268 with reference to Sec. 14-267a; P.A. 80-71 inserted new Subsec. (d) re fees and relettered former Subsec. (d) as Subsec. (e); Oct. Sp. Sess. P.A. 83-1 inserted new Subsec. (e) requiring transportation commissioner to adopt regulations re standards for issuance of permits for vehicles with loads not conforming to provisions of Sec. 14-267a, relettering former Subsec. (e) as Subsec. (f); P.A. 84-516 applied penalties in Sec. 14-267a to permit violations, in Subsec. (f), where previously violators were “deemed to have no permit”; P.A. 92-177 amended Subsec. (a) to add reference to Sec. 14-269 and to delete reference to Sec. 14-265, amended Subsec. (c) to add phrase “and any regulations adopted thereunder” after Sec. 14-24, amended Subsec. (d)(1) to increase permit fee from $15 to $23 and to substitute a fee as described in Subdiv. (3) for an annual fee in amount equal to 30% of registration fee for such vehicle, amended Subsec. (d)(2) to eliminate requirement that owner of out-of-state vehicle pay $15 fee per permit and to increase additional fee from $2 to $3, designating it as an additional transmittal fee, amended Subsec. (d) to add new Subdiv. (3), authorizing commissioner to issue annual permits for vehicles transporting various loads and requiring owner or lessee to pay annual fee for each such vehicle, and to add Subdiv. (4), requiring that annual permit fee for vehicle transporting oversize indivisible load be a minimum of $500 and amended Subsec. (e) to delete obsolete phrase; P.A. 94-188 inserted a new Subsec. (f) re inapplicability of Subsec. (d) to federal government, the state, municipalities or fire departments, and relettered the remaining Subsec.; P.A. 98-196 amended Subsec. (g) by replacing penalties under Sec. 14-267a(f) with Subdivs. (1) to (4), inclusive; P.A. 99-181 amended Subsec. (g) by making provisions applicable to a person who fails to obtain a permit, by adding new Subpara. (2) re penalty for exceeding the statutory limit for weight, by adding new Subpara. (4) re penalty for exceeding width specified in permit, by adding new Subpara. (7) re requirements for permit on off loading, by changing the formula for the penalty for a person operating a vehicle on a route not specified in the vehicle’s permit in Subpara. (6) (formerly (4)) and by renumbering existing Subparas. and making other technical changes and added Subsec. (h), effective June 23, 1999; P.A. 00-169 amended Subsec. (c) to allow a permit issued to be retained in the form of a “legible copy or facsimile” in the possession of the vehicle operator; P.A. 04-143 added Subsec. (d)(5) permitting commissioner to issue permits for divisible loads in the aggregate not exceeding 53 feet in length; P.A. 05-210 amended Subsec. (b) by adding provision re permit granted for vehicle or load greater than 12 feet but no greater than 13 feet 6 inches in width shall require a leading escort vehicle on undivided highways, but need not have a following escort vehicle, and made a technical change in Subsec. (d)(1) (Revisor’s note: In Subsec. (b), a reference to “greater that” was changed editorially by the Revisors to “greater than”, for accuracy); P.A. 08-101 amended Subsec. (c) to replace “telegraphic confirmation” with “electronic confirmation”, effective July 1, 2008; P.A. 09-186 amended Subsec. (a) to include reference to Sec. 14-262a, effective July 20, 2009; P.A. 09-187 amended Subsec. (g) to replace reference to a commercial motor vehicle with reference to any motor vehicle or combination of vehicles, effective July 1, 2009; P.A. 11-256 added Subsec. (i) re operation of vehicle under forged permit, effective July 13, 2011; P.A. 12-81 amended Subsec. (e) to designate existing provision as Subdiv. (1) and add Subdiv. (2) re issuance of wrecker towing or transporting emergency permit and annual fee therefor, effective June 6, 2012; P.A. 12-132 amended Subsec. (e)(2) by deleting provision re annual fee for wrecker towing or transporting emergency permit, effective June 15, 2012.



Section 14-270a - Portable truck weight scales.

The Department of Transportation shall purchase a sufficient number of portable scales to implement a concentrated program of truck weight enforcement to comply with federal requirements in order to continue to qualify for federal highway funds. In no event shall the number of scales purchased in accordance with the provisions of this section be less than ten.

(P.A. 78-356, S. 2, 5.)



Section 14-270b - Truck weight enforcement program.

The Department of Transportation shall implement a consistent program of truck weight enforcement on that portion of Route I-84 lying within the town of Danbury not later than July 1, 1978.

(P.A. 78-356, S. 3, 5.)



Section 14-270c - Official weighing areas. Staffing requirements.

(a) The Commissioner of Motor Vehicles shall staff, and shall coordinate coverage and hours of operation of, the official weighing areas as follows:

(1) Greenwich: Eight work shifts in each seven-day period from Sunday through Saturday. No such shifts shall be worked consecutively, except that two shifts may be worked consecutively on not more than three days;

(2) Danbury: The Department of Motor Vehicles shall staff six work shifts in each seven-day period from Sunday through Saturday. The Commissioner of Motor Vehicles shall, whenever possible, coordinate coverage between this official weighing area and the official weighing area in Greenwich in order to ensure concurrent coverage;

(3) Union: Between five and eight work shifts in each seven-day period from Sunday through Saturday; and

(4) Portable scale locations: The Commissioner of Emergency Services and Public Protection shall assign troopers to work ten shifts in each seven-day period from Sunday through Saturday to conduct commercial motor vehicle enforcement throughout the four geographical areas established by the Commissioner of Motor Vehicles with concentration in areas that have fewer hours of operation for the permanent weighing areas.

(b) The Commissioner of Motor Vehicles shall adjust the work shifts required in subsection (a) of this section on a daily basis in order to effectuate an unpredictable schedule.

(c) The Commissioner of Motor Vehicles may assign personnel to the permanent weighing areas in Waterford and Middletown or to the portable scale operations.

(d) The Commissioner of Emergency Services and Public Protection, in consultation with the Commissioner of Motor Vehicles, shall assign one trooper to each weighing area working shift in each seven-day period from Sunday through Saturday to enforce laws relative to the safe movement of all vehicles on the highways of the state.

(e) In addition to the weighing area commercial motor vehicle enforcement activities, the Department of Emergency Services and Public Protection shall perform roaming commercial motor vehicle enforcement on the highways of the state and such work shall be assigned to troopers trained in commercial motor vehicle enforcement.

(P.A. 98-248, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 59; P.A. 11-51, S. 38, 134.)

History: Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a)(2) by providing that Departments of Public Safety and Motor Vehicles shall each staff 3 work shifts in each 7-day period from Sunday through Saturday, effective September 1, 2010; P.A. 11-51 deleted references to Commissioner and Department of Public Safety, required Commissioner of Motor Vehicles to coordinate coverage and hours of operation and established responsibilities of Commissioner and Department of Emergency Services and Public Protection, effective July 1, 2011.



Section 14-270d - Temporary closing of weigh stations.

The Commercial Vehicle Safety Division within the Department of Motor Vehicles shall temporarily close any weigh station located within the state that develops a backlog of traffic entering such weigh station and therefore creates a traffic hazard.

(P.A. 98-248, S. 3; P.A. 11-51, S. 39, 134.)

History: (Revisor’s note: In codifying P.A. 98-248, the Revisors editorially changed the phrase “... and therefor creates a traffic hazard.” to “... and therefore creates a traffic hazard.”); P.A. 11-51 replaced Division of State Police within Department of Public Safety with Commercial Vehicle Safety Division within Department of Motor Vehicles, effective July 1, 2011.



Section 14-270e - Program to implement regularly scheduled and enforced hours of operation for weigh stations.

On or before January 1, 2012, the Commissioner of Transportation, in consultation with the Department of Emergency Services and Public Protection and the Department of Motor Vehicles, shall establish a program to implement regularly scheduled and enforced hours of operation for weigh stations. Not later than October 1, 2012, and annually thereafter, the commissioner shall submit a report, in accordance with section 11-4a, on the planned program to the joint standing committee of the General Assembly having cognizance of matters relating to transportation.

(June 30 Sp. Sess. P.A. 03-4, S. 6; P.A. 04-177, S. 10; P.A. 11-51, S. 40, 134.)

History: June 30 Sp. Sess. P.A. 03-4 effective August 20, 2003; P.A. 04-177 required that commissioner’s report be submitted on October 1, 2004, rather than October 1, 2003, and that report comply with Sec. 11-4a, effective June 1, 2004; P.A. 11-51 replaced “Department of Public Safety” with “Department of Emergency Services and Public Protection”, replaced “January 1, 2004” with “January 1, 2012” and replaced “October 1, 2004” with “October 1, 2012”, effective July 1, 2011.



Section 14-270f - Weigh station logs.

(a) On and after January 1, 2008, logs shall be maintained for each shift at all weigh stations located in the state. Each log shall contain the following information with respect to each weigh station: (1) The location and date of each shift, (2) the hours the “OPEN” sign is illuminated, (3) the number of Department of Motor Vehicles and Department of Emergency Services and Public Protection officers or civilian technicians for each shift, (4) the number of all vehicles weighed, (5) the number and type of safety inspections, (6) the number and types of citations issued, (7) the amount of fines that may be imposed for overweight or other violations, and (8) the number of vehicles that pass through the weigh station during each shift. Each log shall be submitted to the Commissioner of Motor Vehicles. Not later than December 15, 2011, the Commissioner of Motor Vehicles shall develop and distribute a form for the recording of such information.

(b) Not later than January 1, 2012, and semiannually thereafter, the Commissioner of Motor Vehicles shall submit, in accordance with section 11-4a, a written report that contains a summary of the information specified in subsection (a) of this section for the preceding six-month period to the joint standing committee of the General Assembly having cognizance of matters relating to transportation. Such report shall also be posted on the Internet web site of the Department of Motor Vehicles.

(June Sp. Sess. P.A. 07-7, S. 99; P.A. 11-51, S. 41, 134.)

History: June Sp. Sess. P.A. 07-7 effective November 2, 2007; P.A. 11-51 replaced “Department of Public Safety” with “Department of Emergency Services and Public Protection” or “Department of Motor Vehicles”, replaced “Commissioner of Public Safety” with “Commissioner of Motor Vehicles”, amended Subsec. (a) to delete former Subdiv. (8) re shift operating costs, redesignate existing Subdiv. (9) as Subdiv. (8), change “December 15, 2007” to “December 15, 2011” and make technical changes, and amended Subsec. (b) to change “January 1, 2008” to “January 1, 2012”, effective July 1, 2011.



Section 14-271 - Securing of loads.

(a) No vehicle shall be driven or moved on any highway unless such vehicle is so constructed or loaded as to prevent any of its load from dropping, sifting, leaking or otherwise escaping therefrom in such manner or quantity as to constitute a hazard or nuisance to other users of the highway, except that sand may be dropped for the purpose of securing traction, or water or other substance may be sprinkled on a roadway in cleaning or maintaining such roadway.

(b) No person shall operate on any highway any vehicle with any load unless such load and any covering thereon is securely fastened so as to prevent such covering or load from becoming loose, detached or in any manner a hazard to other users of the highway.

(c) No person shall operate on any highway any vehicle having a gross weight of five thousand pounds or more which is designed and used exclusively for the collection and transportation of refuse and which has a separable container with an open top unless the contents of such container are secured by the use of a screen or other material having perforations of a size not greater than two square inches when such container is attached to such vehicle.

(d) The provisions of this section shall not apply to motor vehicles registered as farm motor vehicles or vehicles used for farming purposes.

(e) Violation of any provision of this section shall be an infraction for each offense.

(1957, P.A. 156, S. 1; February, 1965, P.A. 513; P.A. 75-577, S. 105, 126; P.A. 85-218.)

History: 1965 act added hazard or nuisance qualification to Subsec. (a); P.A. 75-577 replaced provision for $100 maximum fine with statement that violation is an infraction in Subsec. (d); P.A. 85-218 inserted new Subsec. (c) requiring the securing of containers attached to refuse collection vehicles and relettered remaining Subsecs. accordingly.



Section 14-271a - Limits for weakening of vehicle frames. Regulations.

The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, specifying limits for weakening of vehicle frames or equivalent structures, including weakening through loading, damage or corrosion or any combination thereof.

(P.A. 99-268, S. 6; P.A. 00-169, S. 22.)

History: P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section.



Section 14-272 - Projecting loads. Carrying of animals.

Section 14-272 is repealed.

(1949 Rev., S. 2512; February, 1965, P.A. 448, S. 34; 1967, P.A. 834, S. 30.)



Section 14-272a - Carrying of children in pick-up trucks or open-bed vehicles. Restrictions.

(a) No person may operate on any public highway any truck type motor vehicle with a gross vehicle weight rating not exceeding seventy-five hundred pounds having an open rear section or any motor vehicle having an open bed when a child under the age of sixteen years is in such open rear section or open bed unless such child wears a properly adjusted and fastened safety belt which conforms to the provisions of the Code of Federal Regulations Title 49, Section 571.209, as amended from time to time. The provisions of this subsection shall not apply to any person who operates such a vehicle (1) in a parade authorized by the municipality or municipalities in which such parade is conducted, (2) used for farming purposes or registered pursuant to subsection (q) of section 14-49 or (3) in a recreational hayride conducted between the months of August and December.

(b) Violation of any provision of subsection (a) of this section shall be an infraction.

(P.A. 93-116.)



Section 14-272b - Transport of dogs in pick-up trucks. Restrictions.

No person operating a pick-up truck, as defined in section 14-1, on a public highway of this state shall transport a dog in the open rearward compartment of the pick-up truck unless the dog is secured in a cage or other container or otherwise protected or secured in such a manner as to prevent the dog from being thrown or falling or jumping from the pick-up truck.

(P.A. 05-218, S. 18.)



Section 14-273 - Operation of motor vehicles requiring a passenger endorsement or passenger and school endorsement.

(a) No person operating a motor vehicle for which a passenger endorsement or passenger and school endorsement is required shall carry any person upon the running board, mudguard, hood, roof or any exterior portion of such vehicle. No motor bus shall carry more passengers than the seating capacity thereof, except that, upon application to the Department of Transportation, said department may, after examination of such motor bus, issue to the owner thereof a license to carry such number of passengers in excess of the seating capacity of such bus as said department deems reasonable, which license may be issued upon such conditions and for such additional fee, payable to the Commissioner of Motor Vehicles, as said department prescribes. Any such license issued by the Division of Public Utility Control within the Department of Business Regulation prior to October 1, 1979, shall remain valid as long as the licensee meets the conditions prescribed by the Department of Transportation. The total number of persons carried at any time by any motor vehicle for which a passenger endorsement or passenger and school endorsement is required, other than a motor bus, shall not exceed the number specified in the certificate of registration. No motor vehicle used for the transportation of school children shall carry any number of passengers in excess of the seating capacity specified by the manufacturer of such vehicle. No motor vehicle used for the transportation of school children shall be equipped with a longitudinal center seat. The commissioner may suspend the registration of any such motor vehicle for a violation of any provision of this section until such time as the requirements hereof have been complied with.

(b) Any person who violates any provision of subsection (a) of this section shall be deemed to have committed an infraction.

(1949 Rev., S. 2423; 1955, S. 1318d; 1957, P.A. 264, S. 1; P.A. 75-486, 43, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 6; P.A. 80-25, S. 1; P.A. 82-223, S. 18; P.A. 83-577, S. 23; P.A. 86-85, S. 2, 3; P.A. 90-263, S. 26, 74; P.A. 93-341, S. 23, 38; P.A. 94-189, S. 18, 34.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-610 replaced division of public utility control with department of transportation and deleted reference to disbanded department of business regulation; P.A. 80-25 added provision in Subsec. (a) validating licenses issued by division of public utility control; P.A. 82-223 amended Subsec. (c) by specifying that violation of Subsec. (a) constituted an infraction and changing the fine from not less than $5 nor more than $25 to $25; P.A. 83-577 amended Subsec. (c) by increasing the fine to $35; P.A. 86-85 eliminated seventy-two person limit on seating capacity for school buses and prohibited the carrying of passengers in excess of manufacturer’s specifications; P.A. 90-263 amended Subsec. (a) to substitute “person operating a motor vehicle for which a public passenger transportation permit is required” for public service motor vehicle and to add “roof or any exterior portion of such vehicle” after “hood”, deleted provisions of Subsec. (b) re public service motor vehicles in entirety, relettering remaining Subsec. as (b) and amended Subsec. (b), formerly (c), to delete $35 fine for each offense; P.A. 93-341 amended Subsec. (a) by replacing reference to public passenger transportation permits with reference to passenger endorsement or passenger and school endorsement, effective July 1, 1994; P.A. 94-189 amended Subsec. (a) by deleting the reference to “public passenger transportation permit” and inserting “passenger endorsement or passenger and school endorsement” in lieu thereof, effective July 1, 1994.

See Sec. 14-250 re required stopping at railroad crossing.



Section 14-274 - Hours of operators of motor vehicles with commercial registration or requiring a passenger endorsement or a passenger and school endorsement.

(a) No person shall operate, nor shall the owner require or permit any person to operate, any motor vehicle with a commercial registration or a motor vehicle for which a passenger endorsement or passenger and school endorsement is required on the highways of this state, when such operator has been continuously on duty for more than twelve hours, and, after a driver has been continuously on duty for twelve hours, he shall not operate, nor shall the owner require or permit him to operate, any such motor vehicle on the highways of this state until he has had at least eight consecutive hours off duty.

(b) No person shall operate, nor shall the owner require or permit any person to operate, any motor vehicle with a commercial registration or a motor vehicle for which a passenger endorsement or passenger and school endorsement is required on the highways of this state, when such operator has been on duty more than sixteen hours in the aggregate in any twenty-four-hour period, and, when an operator has been on duty sixteen hours in any twenty-four-hour period, he shall not operate, nor shall the owner require or permit him to operate, a motor vehicle with a commercial registration or a motor vehicle for which a passenger endorsement or passenger and school endorsement is required on the highways of this state, until he has had at least ten consecutive hours off duty. The periods of release from duty herein required shall be given at such places and under such circumstances that rest and relaxation from the strain of the duties of employment may be obtained. No period off duty shall be deemed to break the continuity of service unless it is for at least three consecutive hours at a place where there is opportunity for rest. In case of an unforeseen emergency, the driver may complete his run or tour of duty if such run or tour of duty, but for the delay caused by such emergency, would reasonably have been completed without a violation of the provisions of this section. The Commissioner of Motor Vehicles may make such regulations as he deems advisable to insure proper enforcement of this section.

(c) The provisions of this section shall not apply to the owner or the driver of any utility service vehicle, as defined in 49 CFR Section 395.2, as amended.

(d) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction, and for each subsequent offense shall be fined not less than one hundred dollars nor more than five hundred dollars.

(1949 Rev., S. 2425; P.A. 82-223, S. 19; P.A. 83-577, S. 24; P.A. 90-263, S. 27, 74; P.A. 92-131, S. 1; P.A. 93-341, S. 24, 38; P.A. 04-199, S. 29; P.A. 09-187, S. 21.)

History: P.A. 82-223 amended Subsec. (c) by specifying that the commission of a first offense constituted an infraction and lowering the maximum fine therefor from $100 to $90; P.A. 83-577 amended Subsec. (c) by deleting the provision specifying the fine for an infraction is not less than $25 nor more than $90; P.A. 90-263 amended Subsecs. (a) and (b) to substitute “motor vehicle with a commercial registration or a motor vehicle for which a public passenger transportation permit is required” for “commercial motor vehicle or public service motor vehicle”; P.A. 92-131 added new language as Subsec. (c), exempting public service company vehicles operating in the case of major loss of utility service, disaster or other declared state of emergency from provisions of this section and relettered former Subsec. (c) accordingly; P.A. 93-341 amended Subsecs. (a) and (b) by replacing references to public passenger transportation permits with references to passenger endorsements and passenger and school endorsements, effective July 1, 1994; P. A. 04-199 amended Subsec. (c) by designating definition of “disaster” as Subdiv. (1) and adding Subdiv. (2) defining “major loss of utility service”, effective July 1, 2004; P.A. 09-187 amended Subsec. (c) to replace public service company vehicle exemption and definitions with exemption re the owner or driver of any utility service vehicle, effective July 1, 2009.



Section 14-275 - Equipment and color of school buses. Information displayed on school buses and student transportation vehicles.

(a) The term “school bus” means any motor bus painted, constructed, equipped and registered as hereinafter provided, which is regularly used for transporting school children to and from school or school activities whether or not for compensation or under contract to provide such service. No vehicle shall be registered as a school bus unless it complies with all requirements of sections 14-275 to 14-281, inclusive, as to color, markings, equipment and inspection, and each such vehicle shall be inspected prior to such registration in accordance with regulations prescribed by the Commissioner of Motor Vehicles, provided any new school bus that is registered between August first and the start of the next succeeding school year and is inspected prior to such registration, in accordance with such regulations, shall be exempt from further inspection until September of the following year. The commissioner or the commissioner’s designee may also conduct random, unannounced inspections of any registered school bus. Any school bus that transports individuals in wheelchairs shall meet the requirements of subsection (e) of section 14-100a in order to pass inspection. The provisions of said sections requiring other vehicles to stop at the signal of the operator of a registered school bus shall not apply to a signal by the operator of any vehicle not registered as a school bus and not complying with all requirements for such registration.

(b) Each school bus shall be painted a uniform yellow color known as “National School Bus Glossy Yellow”, except for the fenders and trim which may be painted black and the roof which may be painted white, and shall have conspicuously painted on the rear and on the front of such vehicle, in black lettering of a size to be determined by the Commissioner of Motor Vehicles, the words “School Bus-Stop on Signal”, except that each school bus equipped with an eight-light warning system shall have the words “School Bus” painted on the rear and on the front of such vehicle in such lettering. The sides of such vehicles may be inscribed with the words “School Bus”, the school name or such other legend or device as may be necessary for purposes of identification or safety. Each school bus, and any student transportation vehicle, as defined in section 14-212, regularly used by any town, regional school district, private school or entity contracting with such town, regional school district or private school to transport school children to and from school or school activities, shall have conspicuously painted on the rear and sides of such bus or student transportation vehicle, in black lettering of a size to be determined by the commissioner, the name of the school bus company, the school bus company’s telephone number and the school bus number or the name of the owner or operator of such student transportation vehicle, the telephone number of such owner or operator and the fleet number of such student transportation vehicle.

(c) Each school bus shall be equipped with special automatic, electrically-operated flashing stop signals, which shall be independent and separate from the braking, stop and tail lights of standard equipment. Such flashing lights may include automatic traffic signalling devices showing red and amber lights and shall be so located that adequate warning will be afforded to both oncoming and overtaking traffic, except that each school bus manufactured on and after October 1, 1984, and registered for use in this state shall be equipped with an eight-light warning system, showing two red flashing stop signals and two amber flashing warning signals on the front and rear of the bus, and a stop semaphore. The commissioner may adopt standards for an eight-light warning system and standards and specifications for the construction of school buses and for equipment to be maintained on school buses consistent with the provisions of sections 14-275 to 14-281, inclusive. Both public and private owners of school buses shall maintain a record of such kinds of repairs made to such buses as the commissioner may require and such work record shall be available at all times to the commissioner and the commissioner’s designated assistants. All such maintenance records shall be retained for a period of two years. Each school bus shall be equipped with emergency lighting equipment as provided by section 14-97a, with a defrosting device as provided by section 14-97, with a system of mirrors as provided in the Code of Federal Regulations Title 49, Section 571.111, as amended, or with an outside mirror as provided by section 14-99 and a system of crossover mirrors designed and mounted so as to give the driver a view of the road from the front bumper forward to a point where direct observation is possible and along the left and right sides of the bus, with a signalling device as provided by section 14-101, and with chain nonskid devices for immediate use on at least one outside or inside rear tire on each side or tires designed to prevent skidding on all rear wheels when weather and highway conditions require such use. Commencing February 1, 1974, each new school bus with a vehicle air brake system shall be so equipped that the brake system is operated from a separate air reservoir tank other than the air reservoir tank used to operate any other compressed air or vacuum operated devices with which the school bus may be equipped. The seating requirements of section 14-273 shall be observed. Notwithstanding the provisions of section 14-98, school buses may be equipped with tires incorporating a metal nonskid device during the period from October fifteenth to April thirtieth, inclusive. Each school bus that is model year 2007 or newer shall be equipped with a crossing control arm mounted on the right end of the front bumper. The commissioner shall establish additional standards and requirements for such devices in regulations adopted in accordance with the provisions of chapter 54.

(d) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction, and for each subsequent offense shall be fined not less than one hundred dollars nor more than five hundred dollars.

(1955, S. 1319d; 1957, P.A. 481; 1959, P.A. 62, S. 8; 1961, P.A. 279; 1967, P.A. 395; 661; 1969, P.A. 639, S. 2; 1971, P.A. 149; 1972, P.A. 286, S. 1; P.A. 73-150; P.A. 75-161, S. 1, 2; P.A. 77-108; P.A. 81-182; 81-256, S. 2; S.A. 81-57, S. 4, 5; P.A. 82-223, S. 20; P.A. 83-577, S. 25; P.A. 84-18, S. 1, 3; P.A. 85-118; P.A. 87-169; P.A. 91-272, S. 3, 8; 91-272, S. 3, 8; P.A. 92-47; P.A. 93-341, S. 25, 38; P.A. 96-167, S. 37, 44, 49; P.A. 00-169, S. 9; P.A. 07-134, S. 4; 07-224, S. 6; P.A. 08-150, S. 44; P.A. 10-32, S. 50; P.A. 11-130, S. 1; P.A. 13-271, S. 57.)

History: 1959 act amended Subsec. (c) by removing provision for approval by the commissioner of stop signs and signals; 1961 act deleted authority for manually or mechanically operated stop signs in lieu of automatic signals; 1967 acts required school buses to have at least one convex mirror in Subsec. (c) and required maintenance of repair record on school buses; 1969 act replaced reference to repealed Sec. 14-95 with reference to Sec. 14-97a in Subsec. (c); 1971 act clarified requirement re chains and alternatively allowed use of studded tires in Subsec. (c); 1972 act replaced “applicable to lighting equipment on, and special warning devices to be carried by” with “for the construction of school buses and for equipment to be maintained on” school buses in Subsec. (c); P.A. 73-150 amended Subsec. (c) to require air brake systems operated by separate air reservoir tanks as of February 1, 1974; P.A. 75-161 amended Subsec. (a) to require inspection of buses before registration; P.A. 77-108 allowed use of studded tires on school buses regardless of any general prohibition against their use; P.A. 81-182 amended Subsec. (a) by authorizing the commissioner to conduct random, unannounced inspections of registered school buses; P.A. 81-256 added provision to Subsec. (c) prohibiting the commissioner from adopting or enforcing minimum seating width requirements for school children; S.A. 81-57 changed effective date of P.A. 81-256 from October 1, 1981, to its date of passage, June 2, 1981; P.A. 82-223 added Subsec. (d) concerning fines for violations of the section; P.A. 83-577 amended Subsec. (d) by deleting the provision specifying the fine for an infraction is not less than $25 nor more than $90; P.A. 84-18 amended Subsec. (c), requiring that school buses manufactured on and after October 1, 1984, be equipped with an eight light warning system and a stop semaphore and also deleted an obsolete reference to green flashing lights; P.A. 85-118 amended Subsec. (b), requiring that school buses with eight-light warning systems have the words “School Bus” painted thereon; P.A. 87-169 amended Subsec. (c) to permit the use of tire chains on the inside rear tires; P.A. 91-272 amended Subsec. (c) to require each school bus to be equipped with a system of crossover mirrors to give driver a view of the road from front bumper forward to a point where direct observation is possible and along left and right sides of the bus; P.A. 92-47 amended Subsec. (c) to authorize the use of tires designed to prevent skidding on rear wheels in lieu of studded snow tires; P.A. 93-341 amended Subsec. (a) to delete conditional definitions of “registered school bus” and “registered as a school bus”, effective July 1, 1994; P.A. 96-167 amended Subsec. (b) to allow the roof to be painted white, effective July 1, 1996, and amended Subsec. (c) to require each school bus to be equipped with a system of mirrors as provided in CFR Title 49, Sec. 571.111 as an alternative to an outside mirror as provided by Sec. 14-99, effective October 1, 1996; P.A. 00-169 amended Subsec. (b) to change the required color of school buses from “National School Bus Chrome” to “National School Bus Glossy Yellow”, Subsec. (c) to delete provision prohibiting commissioner from adopting or enforcing any standard or specification re seating width, and to require maintenance records be retained for a period of two years, and made technical changes for the purposes of gender neutrality; P.A. 07-134 amended Subsec. (a) by adding provision requiring that school buses that transport individuals in wheelchairs meet the requirements of Sec. 14-100a(e); P.A. 07-224 amended Subsec. (b) by adding provisions requiring name and telephone number of school bus company and bus number to be painted on rear and sides of school buses; P.A. 08-150 amended Subsec. (c) by requiring model year 2007 or newer school buses to be equipped with crossing control arm mounted on right end of the front bumper and by requiring commissioner to establish additional standards and requirements for such devices; P.A. 10-32 made technical changes in Subsec. (b), effective May 10, 2010; P.A. 11-130 amended Subsec. (a) to exempt new school bus registered between August first and start of school year, and inspected prior to such registration, from inspection until September of following year, effective July 1, 2011; P.A. 13-271 amended Subsec. (b) to require student transportation vehicle to display on rear and sides of vehicle the name and telephone number of the owner or operator and the fleet number of vehicle, effective July 1, 2013.



Section 14-275a - Use of standard school bus required, when. Use of mass transportation permitted, when. Use of certain motor vehicles prohibited.

(a) No town or regional school district shall transport or enter into a contract for the transportation of students under the age of twenty-one years to and from school in any motor vehicle accommodating more than fifteen students other than a school bus conforming to the provisions of section 14-275.

(b) On and after July 1, 1990, no motor vehicle with a seating capacity of more than ten passengers other than a school bus conforming to the provisions of section 14-275 may be initially registered for use in this state for the transportation of students under the age of twenty-one years to and from school. On and after July 1, 1994, no motor vehicle with a seating capacity of more than ten passengers other than a school bus conforming to the provisions of section 14-275 may be used for the transportation of such students to and from school.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, a town, regional school district, public, private or religious school may use the services of any mass transportation system to transport such students to and from school.

(d) No motor vehicle having (1) on and after July 1, 1992, a wheel base of less than one hundred and one inches, or (2) on and after July 1, 1991, a convertible top or an open body may be used by a carrier for the transportation of students under the age of twenty-one years to and from school.

(1972, P.A. 286, S. 2; P.A. 80-237, S. 2; P.A. 82-205; P.A. 89-320, S. 3, 12; P.A. 90-112, S. 4, 14; P.A. 91-272, S. 6, 8.)

History: 1972 act effective September 1, 1974, but section not applicable to any contract for the transportation of students which existed prior to May 26, 1972; P.A. 80-237 added exception re use of mass transportation system to convey students to and from school; P.A. 82-205 increased from 9 to 15 the maximum number of students that may be transported in a motor vehicle other than a school bus; P.A. 89-320 subdivided the section into Subsecs. and inserted new language in (1) Subsec. (b) to prohibit initial registration of vans for the transportation of students under 21 to and from school on and after July 1, 1990, and on and after July 1, 1994, to prohibit use of such vans for the transportation of such students and (2) Subsec. (c) to permit towns, regional school districts and schools to use services of mass transportation system to transport students to and from school; P.A. 90-112 added Subsec. (d), prohibiting use of certain motor vehicles by carriers for transportation of students under age 21 to and from school; P.A. 91-272 amended Subsec. (d)(1) and (2) to specify different effective dates for each Subdiv., deleting July 1, 1991, effective date applicable to both Subdivs.



Section 14-275b - Transportation of mobility impaired students.

The provisions of section 14-275 and subsection (b) of section 14-275a shall not apply to any motor vehicle when used exclusively for the transportation of mobility impaired students under the age of twenty-one, provided such motor vehicle has been approved for such purpose by the commissioner.

(1972, P.A. 286, S. 3; P.A. 78-10; P.A. 83-412, S. 4, 5; P.A. 89-320, S. 4, 12.

History: 1972 act effective September 1, 1974, but section not applicable to any contract for the transportation of students which existed prior to May 26, 1972; P.A. 78-10 deleted “physically” in phrase “physically handicapped students”; P.A. 83-412 provided that a town or school district shall not use any motor vehicle accommodating more than fifteen students (increased from nine), other than a school bus, for the transportation of handicapped students; P.A. 89-320 provided Sec. 14-275a(b) is applicable to motor vehicles used exclusively for transportation of mobility impaired students and deleted prohibition in proviso re use of motor vehicles accommodating more than fifteen students, other than school buses, for transportation of handicapped students.



Section 14-275c - Regulations re school buses and motor vehicles used to transport students. Operators age seventy or older. Penalties.

(a) The Commissioner of Motor Vehicles may, in accordance with the provisions of chapter 54, make, alter or repeal regulations governing the inspection, registration, operation and maintenance of school buses and the licensing of the operators of such vehicles. Such regulations shall incorporate the requirements of 49 CFR 383.123 regarding the qualifications of each applicant for an endorsement to operate a school bus, issued in accordance with the provisions of section 14-44.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, governing (1) the inspection, registration, operation and maintenance of motor vehicles used by any carrier to transport students, and (2) the licensing of operators of such vehicles. A person who has attained the age of seventy shall be allowed to hold a license endorsement for the purpose of operating a motor vehicle to transport children requiring special education provided such person meets the minimum physical requirements set by the commissioner and agrees to submit to a physical examination at least twice a year or when requested to do so by the superintendent of the school system in which such person intends to operate such vehicle.

(c) Any person who violates a provision of any regulation adopted pursuant to this section shall, for a first offense, be deemed to have committed an infraction, and for each subsequent offense shall be fined not less than one hundred dollars nor more than five hundred dollars.

(d) Any carrier that violates a provision of any regulation adopted pursuant to this section with respect to the following shall be subject to a civil penalty of not more than twenty-five hundred dollars for each violation or each occurrence: (1) Failure to inspect, maintain or repair a school bus or motor vehicle used to transport students, on a schedule established by the commissioner; (2) failure to make, retain or make available for inspection by the department any record required by such regulations to be made, retained or made available for inspection; (3) refusal to allow the department to inspect any school bus or motor vehicle used to transport students; (4) removal of an out-of-service sticker placed on any such school bus or motor vehicle before repairs to such vehicle have been satisfactorily completed; (5) failure to inspect or repair a vehicle defect reported by a driver on a driver’s vehicle inspection report; and (6) failure to require a driver to prepare and submit a driver’s vehicle inspection report for each such school bus or motor vehicle operated by such driver.

(P.A. 74-119; P.A. 80-237, S. 1; P.A. 83-340, S. 3, 4; P.A. 90-112, S. 10, 14; 90-263, S. 28, 74; P.A. 93-341, S. 26, 38; P.A. 00-169, S. 10; P.A. 04-217, S. 18; P.A. 10-110, S. 47.)

History: P.A. 80-237 extended regulation power to cover vehicles used to transport children requiring special education and the operators of such vehicles; P.A. 83-340 divided section into Subsecs. and added a provision allowing a person age 70 or older to operate a motor vehicle to transport children requiring special education provided he meets physical requirements set by the commissioner and agrees to take a physical examination at least twice a year; P.A. 90-112 amended Subsec. (b) to substitute “carrier” for “local or regional board of education” in Subdiv. (1); P.A. 90-263 amended Subsec. (b) to substitute public passenger transportation permit for public service operator’s license; P.A. 93-341 amended Subsec. (b) to replace reference to public passenger transportation permit with reference to license endorsement, effective July 1, 1994; P.A. 00-169 added Subsec. (c) re penalties; P.A. 04-217 amended Subsec. (a) to require regulations to include requirements of federal law re qualifications of applicants for endorsement to operate school bus issued in accordance with Sec. 14-44, effective January 1, 2005; P.A. 10-110 amended Subsec. (b) to replace “children requiring special education” with “students” in Subdiv. (1), made technical changes in Subsecs. (b) and (c) and added Subsec. (d) re civil penalty of not more that $2,500 for carrier that violates any regulation re items enumerated in Subparas. (1) to (6) therein, effective July 1, 2010.



Section 14-275d - Program for funding to offset sales tax on purchase of school buses equipped with seat safety belts.

(a) The Department of Motor Vehicles shall administer a program to provide funding to offset a portion of sales tax on the purchase of school buses equipped with 3-point lap/shoulder seat safety belts installed during the manufacture of such buses. From July 1, 2011, to December 31, 2017, inclusive, a local or regional school district may submit an application to the department, on a form provided by said department, which shall include a proposed agreement between such district and a private carrier under contract with such district for the provision of transportation of school children. Such agreement shall require such carrier to provide the district with at least one but not more than fifty school buses, each of which shall be equipped with such seat belts, and shall include a request by such carrier for funds in an amount equal to fifty per cent of the sales tax paid by the carrier for the purchase of any such bus purchased on or after July 1, 2011. Such agreement shall be contingent upon approval of the application and the payment of such amount by the department. The department shall make any such payments with funds available from the school bus seat belt account established pursuant to subsection (a) of section 14-50b.

(b) A school district participating in the program shall provide written notice concerning the availability and proper use of such seat belts to a parent or legal guardian of each student who will be transported on such school bus. A school district shall instruct such students on the proper use, fastening and unfastening of such seat belts.

(c) No local or regional school district, carrier with whom a local or regional school district has contracted for the transportation of students, or operator of a school bus shall be liable for damages for injury resulting solely from a student’s use, misuse or failure to use a seat safety belt installed on a school bus used in the program established under this section.

(d) During the 2018 regular session of the General Assembly, the joint standing committees of the General Assembly having cognizance of matters relating to transportation and education shall conduct a joint public hearing on the level of participation in such program and its effectiveness with respect to the use of seat belts. Not later than March 1, 2018, the joint standing committees shall make a recommendation to the General Assembly concerning the continuation of such program.

(P.A. 10-83, S. 1.)

History: P.A. 10-83 effective July 1, 2010.



Section 14-276 - School bus operators to hold a valid passenger and school endorsement. Duties of carrier re withdrawal, suspension or revocation of employee’s operator’s license or endorsement to operate a school bus or student transportation vehicle. Civil penalties.

(a) Registered school buses while transporting school children shall be operated by holders of a valid passenger and school endorsement issued in accordance with section 14-44. Such endorsement shall be held in addition to the commercial driver’s license required for the operation of such motor vehicles. A person who has attained the age of seventy shall be allowed to hold a passenger and school endorsement for the purpose of operating a school bus, provided such person meets the minimum physical requirements set by the Commissioner of Motor Vehicles and agrees to submit to a physical examination at least twice a year or when requested to do so by the superintendent of the school system in which such person intends to operate a school bus. Any person to whom a town has awarded a contract for the transportation of school children who permits the operation of a registered school bus while transporting school children by any person who does not hold a passenger and school endorsement shall be fined not less than two thousand five hundred dollars or more than five thousand dollars.

(b) Not less than twice per month, a carrier shall review the report made by the Commissioner of Motor Vehicles, in accordance with the provisions of subsection (h) of section 14-44, with reference to the name and motor vehicle operator’s license number of each person such carrier employs to operate a school bus, as defined in section 14-275, or a student transportation vehicle, as defined in section 14-212. If, according to such report, any such employee’s motor vehicle operator’s license or endorsement to operate a school bus or student transportation vehicle has been withdrawn, suspended or revoked, such carrier shall prohibit such employee from operating a school bus or student transportation vehicle.

(c) Any carrier who fails to review the report made by the commissioner, pursuant to subsection (b) of this section, shall be subject to a civil penalty of one thousand dollars for the first violation, and two thousand five hundred dollars for each subsequent violation. Any carrier who fails to remove as an operator, pursuant to subsection (b) of this section, not later than forty-eight hours after reviewing such report, any employee whose motor vehicle operator’s license or endorsement to operate a school bus or student transportation vehicle has been withdrawn, suspended or revoked, shall be subject to a civil penalty of two thousand five hundred dollars for the first violation, and five thousand dollars for each subsequent violation. Upon appropriate justification presented to the commissioner by any carrier, the commissioner may make a determination to reduce any such penalty.

(1955, S. 1320d; 1967, P.A. 859; 1969, P.A. 110, S. 2; 1972, P.A. 127, S. 21; P.A. 81-256, S. 1; S.A. 81-57, S. 4, 5; P.A. 82-223, S. 21; P.A. 83-340, S. 1, 4; 83-577, S. 26; P.A. 90-263, S. 29, 74; P.A. 93-341, S. 27, 38; P.A. 94-189, S. 19, 34; P.A. 06-130, S. 11; P.A. 07-217, S. 53; 07-224, S. 3; P.A. 11-213, S. 41.)

History: 1967 act prohibited persons 70 or older from holding license to operate school bus; 1969 act required minimum age of 19 for holding license to operate school bus; 1972 act deleted minimum age requirement; P.A. 81-256 removed provision which had made board of education members subject to fine for permitting unlicensed person to transport children and added Subsec. (b) requiring commissioner to furnish names of those whose licenses are suspended or revoked upon request; S.A. 81-57 revised effective date of P.A. 81-256 but did not change October 1, 1981, effective date of amendments to this section; P.A. 82-223 amended Subsec. (a) by lowering the maximum fine from $100 to $90 and added Subsec. (c) to specify that violation of the section is an infraction; P.A. 83-340 amended Subsec. (a) to allow a person age 70 or older to operate a school bus provided he meets physical requirements set by the commissioner and agrees to take a physical examination at least twice a year, where previously operation of bus by person 70 or older was prohibited; P.A. 83-577 amended Subsec. (a) by increasing the minimum fine from $25 to $35; P.A. 90-263 amended Subsecs. (a) and (b) to substitute public passenger transportation permits for public service operators’ licenses and to insert commercial driver’s license in lieu of regular operator’s license in Subsec. (a); P.A. 93-341 amended Subsecs. (a) and (b) to replace references to public passenger transportation permits with references to passenger and school endorsements, effective July 1, 1994; P.A. 94-189 made technical changes in Subsec. (a), effective July 1, 1994; P.A. 06-130 deleted former Subsec. (b) which had required commissioner to furnish names of those whose passenger and school endorsements are suspended or revoked and redesignated existing Subsec. (c) as new Subsec. (b); P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; P.A. 07-224 amended Subsec. (a) by increasing minimum fine from $35 to $2,500 and maximum fine from $90 to $5,000, deleted former Subsec. (b) re infraction and added new Subsecs. (b) re review of report by carrier and prohibiting employees whose operator’s license or school bus or student transportation vehicle endorsement has been withdrawn, suspended or revoked from operating such vehicles and (c) re civil penalties for failure to review report or remove employee as operator of a school bus or student transportation vehicle, effective July 1, 2007; P.A. 11-213 amended Subsec. (c) to change time limit for removal of operator from 10 days to 48 hours, effective July 1, 2011.

See Sec. 14-44 re commissioner’s authority to furnish names and license numbers of operators with withdrawn, suspended or revoked licenses or endorsements.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.



Section 14-276a - School bus operators and operators of student transportation vehicles: Regulations; qualifications; training; drug testing.

(a) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 establishing a procedure for the physical examination and safety training of school bus operators and operators of student transportation vehicles. Such regulations shall provide for minimum physical requirements for such operators and for minimum proficiency requirements for school bus operators. The safety training administered by the commissioner shall conform to the minimum requirements of number 17 of the National Highway Safety Standards. Such safety training shall include instruction relative to the location, contents and use of the first aid kit in the motor vehicle.

(b) No person shall operate a school bus as defined in section 14-275 or a student transportation vehicle as defined in section 14-212, for the purpose of transporting school children unless such person has prior to the issuance or renewal of his license endorsement: (1) Furnished evidence to the satisfaction of the commissioner that he meets the minimum physical requirements set by the commissioner for operation of a school bus or a student transportation vehicle; (2) successfully completed a course in safety training administered by the commissioner and, in the case of school bus operators, passed an examination in proficiency in school bus operation given by the commissioner. Such proficiency examination shall include a road test administered in either a type I school bus having a gross vehicle weight exceeding ten thousand pounds or a type II school bus having a gross vehicle weight of ten thousand pounds or less. Any operator administered a road test in a type II school bus only shall not be eligible for a license to operate a type I school bus. Any person who violates any provision of this subsection shall be deemed to have committed an infraction.

(c) Any town or regional school district may require its school bus operators to have completed a safety training course in the operation of school buses, consisting of a minimum of ten hours of behind-the-wheel instruction and three hours of classroom instruction.

(d) A carrier shall require each person whom it intends to employ to operate a school bus, as defined in section 14-275, or a student transportation vehicle, as defined in section 14-212, to submit to a urinalysis drug test in accordance with the provisions of sections 31-51v and 31-51w and shall require each person it employs to operate such vehicles to submit to a urinalysis drug test on a random basis in accordance with the provisions of section 31-51x and the standards set forth in 49 CFR Parts 382 and 391. No carrier may employ any person who has received a positive test result for such test which was confirmed as provided in subdivisions (2) and (3) of section 31-51u. No carrier may continue to employ as a driver, for two years, any person who has received a positive test result for such test which was confirmed as provided in subdivisions (2) and (3) of subsection (a) of section 31-51u. No carrier may continue to employ as a driver, permanently, any person who has received a second positive test result for such test which was confirmed as provided in subdivisions (2) and (3) of subsection (a) of section 31-51u. The commissioner may, after notice and hearing, impose a civil penalty of not more than one thousand dollars for the first offense and two thousand five hundred dollars for each subsequent offense on any carrier which violates any provision of this subsection.

(P.A. 73-503, S. 1, 2; P.A. 79-302, S. 1; P.A. 80-277, S. 1; P.A. 82-223, S. 22; P.A. 83-577, S. 27; P.A. 87-585, S. 2, 3; P.A. 88-317, S. 61, 107; P.A. 89-320, S. 6, 7, 12; P.A. 90-112, S. 5, 14; 90-263, S. 71, 74; P.A. 93-341, S. 28, 38; P.A. 96-167, S. 38; P.A. 07-224, S. 2; P.A. 08-150, S. 23.)

History: P.A. 79-302 deleted Subsec. (d) re appropriation to carry out purposes of section; P.A. 80-277 inserted new Subsec. (c) re safety training courses and relettered former Subsec. (c) as Subsec. (d); P.A. 82-223 amended Subsec. (d) by specifying that violation of the section constituted an infraction, establishing a minimum fine of $25 and lowering the maximum fine from $100 to $90; P.A. 83-577 amended Subsec. (d) by deleting the provision specifying a fine of not less than $25 nor more than $90; P.A. 87-585 amended Subsec. (b), requiring examination re school bus operation to include a road test administered in either a type I or type II school bus; P.A. 88-317 amended reference to Secs. 4-166 to 4-174 in Subsec. (a) to include new section added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-320 amended Subsec. (a) to require that commissioner to adopt regulations re physical examination and safety training of operators of motor vehicles owned by or under contract to towns, regional school districts and schools and that safety training to include instruction re location, contents and use of first aid kit, and amended Subsec. (b) to prohibit persons from operating other school transportation vehicles unless such persons have satisfied the requirements in Subdivs. (1) and (2) prior to issuance or renewal of their public service operators’ licenses, and to delete the definition of “school year”, making technical changes as necessary, effective July 1, 1990; P.A. 90-112 amended Subsecs. (a) and (b) to substitute “student transportation vehicles” for references to motor vehicles owned by or under contract to a town, regional school district, public, private or religious school and used to transport students to and from school and inserted new Subsec. (d) requiring preemployment drug testing for prospective school bus operators and operators of student transportation vehicles, relettering former Subsec. (d) accordingly; P.A. 90-263 amended Subsec. (b) to substitute public passenger transportation permit for public service operator’s license; P.A. 93-341 amended Subsec. (b) to replace reference to public passenger transportation permits and with reference to license endorsements, effective July 1, 1994; P.A. 96-167 eliminated Subsec. (e), imposing infraction as penalty for violation of any provision of section, and added in Subsec. (b) infraction as penalty and in Subsec. (d) provision authorizing commissioner to impose civil penalty of not more than $1,000 for each offense on any carrier which violates provision of subsection; P.A. 07-224 amended Subsec. (d) by adding provisions re random drug testing of persons employed to operate school buses or student transportation vehicles and requirements applicable upon receipt of positive test results, making existing civil penalty applicable for the first offense and adding civil penalty of $2,500 for each subsequent offense, effective July 1, 2007; P.A. 08-150 amended Subsec. (d) to provide that random drug test also be in accordance with “the standards set forth in 49 CFR Parts 382 and 391”.



Section 14-277 - Operator’s duties on stopping bus. Prohibition on idling of bus.

(a) Notwithstanding the provisions of subsections (a) to (c), inclusive, of section 14-242, the operator of any school bus, when about to bring his bus to a stop to receive or discharge passengers, shall signal his intention to do so by causing the flashing signal lights to be displayed for not less than fifty feet before he brings the bus to a stop so as to be clearly visible to the operator of any oncoming or overtaking vehicle or motor vehicle, except that the operator of any school bus equipped with amber flashing signal lights shall signal such intention by causing the amber flashing signal lights to be displayed for not less than one hundred feet before he brings the bus to a stop. The operator of any school bus, having brought his vehicle to a stop, shall not open the door to receive or discharge passengers until all vehicles approaching from the front and overtaking from the rear have stopped in compliance with the indicated signal to stop. The operator of any school bus equipped with amber flashing signal lights and a stop semaphore, having brought his vehicle to a stop, shall cause the red flashing signal lights to be displayed and the stop semaphore to be extended and shall not open the door until all vehicles approaching from the front and overtaking from the rear have stopped in compliance with the indicated signal to stop. After all passengers are safely aboard or discharged and safely off the highway, the operator shall extinguish the stop lights and the operator of any school bus equipped with a stop semaphore shall withdraw the stop semaphore. He may then permit all standing traffic to pass before resuming forward progress. While such school bus is in motion the doors shall remain closed at all times and all passengers shall be required to remain seated. No operator of any school bus shall stop his vehicle on the main traveled portion of the highway to receive or discharge passengers when existing highway shoulders or adequate highway width is available or where curbs, bus stops or special facilities exist. No such operator may receive or discharge any passenger on a highway with separate roadways unless (1) a boarding passenger may reach the bus stop and a discharged passenger may reach his residence or other destination without crossing such highway, or (2) he stops the bus at a location having a traffic control signal or crossing guard.

(b) The operator of any school bus shall not operate the engine of any school bus for more than three consecutive minutes when the school bus is not in motion except (1) when the school bus is forced to remain motionless because of traffic conditions or mechanical difficulties over which the operator has no control, (2) when it is necessary to operate heating, cooling or auxiliary equipment installed on the school bus when such equipment is necessary to accomplish the intended use of the school bus, including, but not limited to, the operation of safety equipment, (3) when the outdoor temperature is below twenty degrees Fahrenheit, (4) when it is necessary to maintain a safe temperature for students with special needs, (5) when the school bus is being repaired, or (6) when the operator is in the process of receiving or discharging passengers on a public highway or public road.

(c) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction and for each subsequent offense shall be fined not less than one hundred dollars nor more than five hundred dollars.

(1955, S. 1321d; 1963, P.A. 642, S. 12; 1971, P.A. 467, S. 1; P.A. 82-223, S. 23; P.A. 83-577, S. 28; P.A. 84-18, S. 2, 3; P.A. 85-212; P.A. 96-167, S. 39; P.A. 02-56, S. 1.)

History: 1963 act deleted references to use of stop signs in lieu of signals; 1971 act required use of “flashing” signal lights “for not less than 50 feet before he brings the bus to a stop” by bus driver rather than requiring that driver “immediately” signal intention to stop; P.A. 82-223 specified the penalties for a first and subsequent violation of the section; P.A. 83-577 deleted provision specifying the fine for an infraction is not less than $25 nor more than $90; P.A. 84-18 specified operator’s duties re stopping a bus equipped with amber flashing signal lights and a stop semaphore; P.A. 85-212 specified operator’s duties re receipt and discharge of passengers on highways with separate roadways; P.A. 96-167 added phrase “Notwithstanding the provisions of subsections (a) to (c), inclusive, of section 14-242,”; P.A. 02-56 designated existing provisions re stopping a school bus as Subsec. (a), making a technical change therein, added Subsec. (b) to prohibit the idling of a school bus for more than three consecutive minutes with certain exceptions and designated existing provisions re penalties as Subsec. (c).

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.

See Sec. 14-281d re permitted locations for boarding and discharge of school children.



Section 14-278 - Hours of operation. Placement of seats. No extra exemption or authority for operators.

The provisions of section 14-274 as to hours of operation of such motor vehicles and of section 14-257 as to placement of seats in such motor vehicles shall apply to the operation of school buses. Nothing in sections 14-275 to 14-281, inclusive, shall exempt the operator of any school bus from compliance with all laws governing the operation of motor vehicles upon the public highway, including the passing of other school buses similarly engaged. Nothing in said sections shall be construed as giving the operator of any school bus the authority to control traffic manually or by any other means than those specifically stated herein.

(1955, S. 1322d; P.A. 90-263, S. 52, 74.)

History: P.A. 90-263 deleted references to public service motor vehicles.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.



Section 14-279 - Vehicles to stop for school bus. Penalties. Written warning or summons.

(a) The operator of any vehicle, motor vehicle, or authorized emergency vehicle, as defined in section 14-1, shall immediately bring such vehicle to a stop not less than ten feet from the front when approaching and not less than ten feet from the rear when overtaking or following any registered school bus on any highway or private road or in any parking area or on any school property when such bus is displaying flashing red signal lights, except at the specific direction of a traffic officer. Vehicles so stopped for a school bus shall not proceed until such bus no longer displays flashing red signal lights. At the intersection of two or more highways vehicular turns toward a school bus receiving or discharging passengers are prohibited. The operator of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a school bus which is on a different roadway.

(b) Any person who violates any provision of subsection (a) of this section shall be fined four hundred fifty dollars for the first offense and for each subsequent offense, not less than five hundred dollars nor more than one thousand dollars or imprisoned not more than thirty days or both.

(c) Upon receipt of a written report from any school bus operator or an evidence file from a live digital video school bus violation detection monitoring system, as defined in section 14-279a, specifying the license plate number, color and type of any vehicle observed by such operator or recorded by a camera affixed to such school bus violating any provision of subsection (a) of this section and the date, approximate time and location of such violation, a police officer shall issue a written warning or a summons to the owner of any such vehicle. A photographic or digital still or video image that clearly shows the license plate number of a vehicle violating any provision of subsection (a) of this section shall be sufficient proof of the identity of such vehicle for purposes of subsection (b) of section 14-107.

(1955, S. 1323d; February, 1965, P.A. 574, S. 21; 1967, P.A. 380; P.A. 80-245; P.A. 85-71; P.A. 86-155; P.A. 01-192, S. 3; P.A. 04-217, S. 29; P.A. 11-255, S. 1.)

History: 1965 act deleted “stop signal” as alternative to signal lights on school buses; 1967 act prohibited vehicle’s moving until bus no longer displays “flashing” lights; P.A. 80-245 added Subsec. (b) re penalties for violation of provisions; P.A. 85-71 amended Subsec. (a) to include reference to flashing “red” signal lights and added Subsec. (c), providing for the issuance of a written warning to the owner of a vehicle violating Subsec. (a) upon receipt of a written report; P.A. 86-155 amended Subsec. (a) to require vehicle operator to stop when overtaking or following a school bus on any highway, private road or in any parking area or on school property when bus is displaying flashing red lights, and amended Subsec. (c) to eliminate reference to “other person eighteen years of age or older” making written report and to require police officer to issue written warning or summons upon receipt of written report; P.A. 01-192 amended Subsec. (a) by adding provision re authorized emergency vehicle, as defined in Sec. 14-1(a)(4) and making a technical change for the purpose of gender neutrality (Revisor’s note: In Subsec. (a), “subsection (a) of” was added editorially by the Revisors before “section 14-1” for accuracy); P.A. 04-217 amended Subsec. (a) to eliminate reference to Sec. 14-1(a)(4), effective January 1, 2005; P.A. 11-255 amended Subsec. (b) to replace minimum $100 and maximum $500 fine for first offense with $450 fine, and amended Subsec. (c) to require issuance of warning or summons upon receipt of evidence file from live digital video school bus violation detection monitoring system, to add provision re vehicle observed by operator or recorded by camera and to add provision re criteria for sufficient proof for purposes of Sec. 14-107(b), effective July 1, 2001.

See Sec. 14-111g re operator’s retraining program.

State is not limited to proving a vehicle is a registered school bus by a certified copy of registration prepared by commissioner; it could prove this element by such other evidence as it sees fit. 4 Conn. Cir. Ct. 5.



Section 14-279a - Operation of school bus monitoring system by board of education or municipality. Vendor agreement. Report.

(a) As used in subsection (c) of section 14-279, this section and section 14-279b, “live digital video school bus violation detection monitoring system” or “monitoring system” means a system with one or more camera sensors and computers that produce live digital and recorded video images of motor vehicles being operated in violation of section 14-279. Such monitoring system shall produce a live visual image that is viewable remotely and a recorded image of the license plate number of a motor vehicle violating said section 14-279. Such recorded image shall indicate the date, time and location of the violation.

(b) A municipality or local or regional board of education may install, operate and maintain live digital video school bus violation detection monitoring systems, or may enter into an agreement with a private vendor for the installation, operation and maintenance of such monitoring systems. Such agreement shall provide for the compensation to the vendor for the expense of the monitoring services and cost of equipment provided by the vendor and for the reimbursement of the vendor for the expenses of installing, operating and maintaining the monitoring system. Such agreement shall provide that the vendor shall, on an annual basis, submit a report to such municipality or local or regional board of education that includes, but is not limited to: (1) The total number of citations issued as a result of a violation detected and recorded by the monitoring system, and (2) the total amount of funds collected. The municipality or local or regional board of education shall, within thirty days, submit such report to the joint standing committee of the General Assembly having cognizance of matters relating to transportation. A municipality or local or regional board of education serving a municipality that has entered into an agreement with a private vendor for the installation, operation and maintenance of a live digital video school bus violation detection monitoring system shall use amounts remitted to such municipality in accordance with subsection (e) of section 51-56a, in respect to the violation of section 14-279, to reimburse the private vendor for the expenses for installing, operating and maintaining the monitoring system.

(c) A warning sign shall be posted on all school buses in which a monitoring system is installed and operational indicating the use of such system.

(d) A monitoring system shall be installed so as to record images of the license plate number of a motor vehicle only, and shall not record images of the occupants of such motor vehicle or of any other persons or vehicles in the vicinity at the time the images are recorded.

(P.A. 11-255, S. 2.)

History: P.A. 11-255 effective July 1, 2011.



Section 14-279b - Review of evidence file. Summons. Defenses.

(a) Whenever a violation of section 14-279 is detected and recorded by a live digital video school bus violation detection monitoring system, a state or municipal police officer shall review the evidence file which shall include two or more digital photographs, recorded video or other recorded images and a signed affidavit of a person who witnessed such violation live. If, after such review, such officer determines that there are reasonable grounds to believe that a violation of said section 14-279 has occurred, such officer shall authorize the issuance of a summons for such alleged violation. If such officer authorizes the issuance of a summons for such alleged violation, the law enforcement agency shall, not later than ten days after the alleged violation, mail a summons to the registered owner of the motor vehicle together with a copy of two or more digital photographs, recorded video or other recorded images and a signed affidavit of a person who witnessed such violation live.

(b) As provided in subsection (b) of section 14-107, proof of the registration number of the motor vehicle therein concerned shall be prima facie evidence that the owner was the operator thereof, except that, in the case of a leased or rented motor vehicle, such proof shall be prima facie evidence that the lessee was the operator thereof.

(c) Any person who is alleged to have committed a violation of section 14-279 and receives a summons pursuant to subsection (a) of this section shall follow the procedures set forth in section 51-164n.

(d) A recorded image produced by a monitoring system shall be sufficient evidence of a violation of section 14-279 and shall be admitted without further authentication.

(e) All defenses shall be available to any person who is alleged to have committed a violation of section 14-279 that is detected and recorded by a monitoring system, including, but not limited to, that (1) the violation was necessary to allow the passage of an emergency vehicle, (2) the violation was necessary to avoid injuring the person or property of another, (3) the violation was incurred while participating in a funeral procession, (4) the violation was incurred during a period of time in which the motor vehicle had been reported as being stolen to an organized local police department or the state police and had not been recovered prior to the time of the violation, (5) the operator was convicted of a violation of section 14-279 for the same incident based upon a separate and distinct summons issued by a sworn police officer, or (6) the violation was necessary in order for the operator to comply with any other general statute or regulation concerning the operation of a motor vehicle.

(f) No recorded image produced by a monitoring system pursuant to this section may be introduced as evidence in any other civil or criminal proceedings.

(g) A recorded image produced by a monitoring system shall be destroyed (1) ninety days after the date of the alleged violation if a summons is not issued for such alleged violation pursuant to subsection (a) of this section, or (2) upon final disposition of the case to which it pertains if a summons is issued for such alleged violation pursuant to subsection (a) of this section.

(P.A. 11-255, S. 3.)

History: P.A. 11-255 effective July 1, 2011.



Section 14-280 - Display of signs and signals by school bus and student transportation vehicle. Portable signs. Penalty.

(a) When a school bus is used for any purpose other than the transportation of children to and from schools or school activities, private or public camps or any other activities for which groups of children are transported, the special signals normally used when so engaged shall be left unused or disconnected. Any student transportation vehicle when engaged in the transportation of children to and from private or public camps or the transportation exclusively of children to activities, except school activities, may display a sign or signs, as described in subsection (b) of this section. Any motor vehicle, other than a registered school bus, not owned by a public, private or religious school, or under contract to such school, when engaged in the transportation of school children to and from school or school activities, may display a sign or signs, as described in subsection (b) of this section. Any student transportation vehicle, when engaged in the transportation of school children to and from school or school activities, shall display a sign or signs, as described in subsection (b) of this section. Any portable signs, as described in subsection (b) of this section, that are permitted or required under this section shall be removed or covered when the vehicle is not being used for the purposes requiring or allowing the use of such signs as specified in this section.

(b) The sign or signs permitted or required under subsection (a) of this section may be portable signs securely mounted on the roof or decal or painted signs, either of which shall be placed at a height of at least four feet and shall display the wording “CARRYING SCHOOL CHILDREN” in black lettering at least three inches high on yellow background visible to operators of vehicles approaching from front and rear. The words “Stop” or “Stop on signal” shall not be used. The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 establishing standards for the construction and attachment of such portable signs.

(c) Any person who violates any provision of this section shall, for a first offense, be deemed to have committed an infraction, and for each subsequent offense shall be fined not less than one hundred dollars nor more than five hundred dollars.

(1955, S. 1324d; 1959, P.A. 418, S. 1; P.A. 79-331, S. 1, 2; P.A. 81-172, S. 15; P.A. 82-223, S. 24; P.A. 83-577, S. 29; P.A. 89-320, S. 5, 12; P.A. 90-112, S. 6, 14; P.A. 11-213, S. 42.)

History: 1959 act included transportation of children to other than school activities; P.A. 79-331 divided section into subsections, clarified provisions re use of portable signs and specified wording of signs; P.A. 81-172 allowed for decal or painted signs on vehicles transporting school children in addition to portable signs mounted on the roof and reduced required size of lettering “CARRYING SCHOOL CHILDREN” from four to three inches; P.A. 82-223 added Subsec. (c) specifying the penalties for a first and subsequent violation; P.A. 83-577 amended Subsec. (c) by deleting the provision specifying the fine for an infraction is not less than $25 nor more than $90; P.A. 89-320 amended Subsec. (b) to require that portable signs be securely mounted on roof and that commissioner adopt regulations establishing standards for construction and attachment of portable signs; P.A. 90-112 amended Subsec. (a) to substitute “student transportation vehicle” for reference to motor vehicle, other than a registered school bus; P.A. 11-213 amended Subsec. (a) to delete requirement to cover identifying lettering on bus when used for purposes other than transportation of children, to limit requirement to remove or cover signs to “portable” signs and to rephrase existing provisions, effective July 1, 2011.

See Sec. 14-107 re liability of owner, operator or lessee of vehicle.



Section 14-281 - Penalties.

Any person who violates any provision of sections 14-275 to 14-280, inclusive, for which no other penalty is provided shall be fined not less than twenty-five dollars or more than one hundred dollars for the first offense, and not less than one hundred dollars or more than five hundred dollars for each subsequent offense.

(1955, S. 1325d; P.A. 07-217, S. 54.)

History: P.A. 07-217 made technical changes, effective July 12, 2007.



Section 14-281a - Speed of school buses. Display of head lamps.

(a) Every school bus shall be operated at a safe rate of speed, consistent with the volume of traffic, intersections, curves, railway crossings and any other condition requiring special caution. The maximum speed shall not exceed fifty miles per hour on divided limited access highways and forty miles per hour on all other highways or, where highway signs indicate lower speeds, shall not exceed such posted speed limits.

(b) Each school bus and student transportation vehicle shall display lighted head lamps while transporting school children.

(c) Violation of any provision of this section shall be an infraction.

(1967, P.A. 324; P.A. 75-577, S. 106, 126; P.A. 90-112, S. 7, 14.)

History: P.A. 75-577 stated that violation of provisions is an infraction; P.A. 90-112 divided section into Subsecs. and inserted new language as Subsec. (b), requiring school buses and student transportation vehicles to display lighted head lamps while transporting school children.



Section 14-281b - Summons issued to holder of license endorsement while operating school bus or student transportation vehicles; copy to be sent to employer and local board of education; notification of disposition of case.

(a) Within two days after a summons is issued to a holder of a license endorsement while the holder is operating a school bus or student transportation vehicle, a copy of the summons shall be transmitted to the employer of the license endorsement holder and the board of education for which such school bus or student transportation vehicle is performing contract services.

(b) Within five days of the conviction, forfeiture, nolle or other disposition of a holder of a license endorsement for any violation while operating a school bus or student transportation vehicle, a report of the conviction, forfeiture, nolle or other disposition shall be transmitted by the court to the employer of the license endorsement holder and the board of education for which such school bus or student transportation vehicle is performing contract services.

(P.A. 80-277, S. 2, 3; P.A. 90-263, S. 30, 74; P.A. 93-341, S. 29, 38.)

History: P.A. 90-263 substituted public passenger transportation permit for public service operator’s license, inserted “student transportation vehicle” after “school bus” and required copy of summons and report of disposition to be furnished to board of education for which school bus or student transportation vehicle is performing contract services in lieu of town in which summons was issued; P.A. 93-341 replaced references to public passenger transportation permits with references to license endorsements, effective July 1, 1994.



Section 14-281c - Report of serious accidents involving school buses or student transportation vehicles.

In each serious accident involving a school bus or a student transportation vehicle as defined in section 14-212, the police officer who, in the regular course of duty, investigates such accident, shall immediately report such accident by telephone or otherwise to the Commissioner of Motor Vehicles. In the event of any accident in which an occupant of a school bus or student transportation vehicle is injured resulting in admission of such occupant to a hospital overnight, the police officer investigating the accident shall report such accident to the commissioner within twenty-four hours thereafter. For the purposes of this section, the term “serious accident” means any accident in which (1) any occupant of the school bus or student transportation vehicle is killed, or (2) a fire occurs in, or there is a roll-over of, the school bus or student transportation vehicle.

(P.A. 90-112, S. 1, 14.)

See Sec. 14-277 re operator’s duties on stopping bus.



Section 14-281d - Duties of operators of student transportation vehicles re receipt or discharge of school children.

No operator of a student transportation vehicle, as defined in section 14-212, while engaged in the transportation of school children to and from school or school activities may receive or discharge any child in a location where such child may cross any highway to board the vehicle or to reach his residence or other destination, except as approved by the Commissioner of Education.

(P.A. 89-320, S. 10, 12; P.A. 90-112, S. 9, 14.)

History: P.A. 90-112 substituted “student transportation vehicle” for “motor vehicle, other than a registered school bus, owned by or under contract to a town, regional school district, public, private or religious school”.



Section 14-282 - Vehicle formerly used as school bus to be repainted. Inspection of other vehicles.

(a) Any person who is the owner or becomes the owner of a motor vehicle formerly used as a school bus who discontinues the use of such vehicle for the transportation of school children as stated in sections 14-275 and 14-280 shall cause the same to be painted another color, readily distinguishable from “National School Bus Chrome”. On and after July 1, 1990, each such motor vehicle ten years old or older shall be presented for inspection every two years at any Department of Motor Vehicles office.

(b) Violation of any provision of this section shall be an infraction.

(1955, S. 1326d; 1957, P.A. 418; P.A. 75-577, S. 107, 126; P.A. 89-320, S. 8, 12; P.A. 02-70, S. 60.)

History: P.A. 75-577 stated that violation of provisions is an infraction; P.A. 89-320 subdivided the section into Subsecs. and required each former school bus 10 years old or older to be inspected every 2 years at the motor vehicle department on and after July 1, 1990; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 02-70 amended Subsec. (a) to make a technical change, effective July 1, 2002.



Section 14-282a - Inspection districts for school buses and student transportation vehicles.

(a) The Commissioner of Motor Vehicles shall establish eight inspection districts for the purpose of maintaining a system of continuing inspection of school buses and student transportation vehicles, investigation of accidents involving school buses and student transportation vehicles and investigation of complaints against the owners and drivers of school buses and student transportation vehicles, and to coordinate the various school bus safety programs.

(b) The commissioner is authorized to add six inspectors to the present staff in order to carry out the provisions of this section.

(1967, P.A. 608, S. 1, 2; P.A. 90-112, S. 11, 14.)

History: P.A. 90-112 amended Subsec. (a) to require commissioner to establish inspection districts for maintaining a system of continuing inspection of student transportation vehicles.



Section 14-283 - Rights and duties re emergency vehicles. Obstruction of emergency vehicle.

(a) “Emergency vehicle”, as used in this section, means any ambulance or vehicle operated by a member of an emergency medical service organization responding to an emergency call, any vehicle used by a fire department or by any officer of a fire department while on the way to a fire or while responding to an emergency call but not while returning from a fire or emergency call, any state or local police vehicle operated by a police officer or inspector of the Department of Motor Vehicles answering an emergency call or in the pursuit of fleeing law violators or any Department of Correction vehicle operated by a Department of Correction officer while in the course of such officer’s employment and while responding to an emergency call.

(b) The operator of any emergency vehicle may (1) park or stand such vehicle, irrespective of the provisions of this chapter, (2) proceed past any red light or stop signal or stop sign, but only after slowing down or stopping to the extent necessary for the safe operation of such vehicle, (3) exceed the posted speed limits or other speed limits imposed by or pursuant to section 14-218a or 14-219 as long as such operator does not endanger life or property by so doing, and (4) disregard statutes, ordinances or regulations governing direction of movement or turning in specific directions.

(c) The exemptions herein granted shall apply only when an emergency vehicle is making use of an audible warning signal device, including but not limited to a siren, whistle or bell which meets the requirements of subsection (f) of section 14-80, and visible flashing or revolving lights which meet the requirements of sections 14-96p and 14-96q, and to any state or local police vehicle properly and lawfully making use of an audible warning signal device only.

(d) The provisions of this section shall not relieve the operator of an emergency vehicle from the duty to drive with due regard for the safety of all persons and property.

(e) Upon the immediate approach of an emergency vehicle making use of such an audible warning signal device and such visible flashing or revolving lights or of any state or local police vehicle properly and lawfully making use of an audible warning signal device only, the operator of every other vehicle in the immediate vicinity shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the roadway clear of any intersection and shall stop and remain in such position until the emergency vehicle has passed, except when otherwise directed by a state or local police officer or a firefighter.

(f) Any person who is (1) operating a motor vehicle that is not an emergency vehicle, as defined in subsection (a) of this section, and (2) following an ambulance that is using flashing lights or a siren, shall not follow such vehicle more closely than one hundred feet.

(g) Any officer of a fire department may remove, or cause to be removed, any vehicle upon any public or private way which obstructs or retards any fire department, or any officer thereof, in controlling or extinguishing any fire.

(h) Any person who wilfully or negligently obstructs or retards any ambulance or vehicle operated by a member of an emergency medical service organization while answering any emergency call or taking a patient to a hospital, or any vehicle used by a fire department or any officer or member of a fire department while on the way to a fire, or while responding to an emergency call, or any vehicle used by the state police or any local police department, or any officer of the Division of State Police within the Department of Emergency Services and Public Protection or any local police department while on the way to an emergency call or in the pursuit of fleeing law violators, shall be fined not more than two hundred fifty dollars.

(i) Nothing in this section shall be construed as permitting the use of a siren upon any motor vehicle other than an emergency vehicle, as defined in subsection (a) of this section, or a rescue service vehicle which is registered with the Department of Motor Vehicles pursuant to section 19a-181.

(j) A police officer may issue a written warning or a summons to the owner of a vehicle based upon an affidavit signed by the operator of an emergency vehicle specifying (1) the license plate number, color and type of any vehicle observed violating any provision of subsection (e) or (h) of this section, and (2) the date, approximate time and location of such violation.

(1949 Rev., S. 2424; 1957, P.A. 542, S. 1, 2; March, 1958, P.A. 27, S. 7; 1963, P.A. 112; 1969, P.A. 452, S. 7; 1971, P.A. 538; P.A. 77-340, S. 9; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-3; P.A. 80-483, S. 64, 186; P.A. 84-429, S. 66; P.A. 85-217, S. 3; P.A. 00-169, S. 11; P.A. 01-59; 01-192, S. 2; P.A. 05-288, S. 238, 239; P.A. 11-51, S. 134; 11-256, S. 17; P.A. 12-80, S. 6.)

History: 1963 act included fire department vehicles responding to emergency calls; 1969 act increased fine from $50 to $500 maximum and imprisonment from seven days to one year maximum in Subsec. (c); 1971 act replaced previous provisions with new provisions re right-of-way granted to emergency vehicles; P.A. 77-340 added reference to Sec. 14-218a in Subsec. (b); P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 79-3 replaced reference to ambulances and vehicles used by police and fire departments with reference to emergency vehicles and rescue service vehicles in Subsec. (h); P.A. 80-483 replaced reference to Sec. 14-96g with reference to Sec. 14-96q in Subsec. (c); P.A. 84-429 made technical changes for statutory consistency; P.A. 85-217 amended Subsecs. (a) and (g), including emergency medical service organization vehicles in the definition of “emergency vehicle” and imposing a fine on persons who obstruct such vehicles while answering emergency calls; P.A. 00-169 redefined “emergency vehicle” to include vehicles operated by inspectors of the Department of Motor Vehicles; P.A. 01-59 amended Subsec. (a) to redefine “emergency vehicle” to include any Department of Correction vehicle operated by a Department of Correction officer while in the course of such officer’s employment and while responding to an emergency call and amended Subsec. (b) to make a technical change for purposes of gender neutrality; P.A. 01-192 amended Subsec. (g) by changing the fine from $50 to $200, added Subsec. (i) re allowing a police officer to issue a written warning for violations of Subsec. (e) or (g) and made technical changes for the purposes of gender neutrality in Subsecs. (b) and (c); P.A. 05-288 amended Subsecs. (a) and (g) by replacing “emergency medical service organization vehicle” with “vehicle operated by a member of an emergency medical service organization” and made a technical change in Subsec. (g), effective July 13, 2005; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (g), effective July 1, 2011; P.A. 11-256 added new Subsec. (f) re following of ambulance, redesignated existing Subsecs. (f) to (i) as Subsecs. (g) to (j), and amended Subsec. (j) to make a technical change; P.A. 12-80 amended Subsec. (h) to replace penalty of a fine of not more than $200 or imprisonment of not more than 7 days or both with a fine of not more than $250.

See Sec. 14-80(f) re use of sirens, whistles or bells as warning signal devices.

Cited. 41 CA 476.

Though ambulance had right-of-way, driver still had duty to look to right on entering intersection. 15 CS 232. Fact that police officer in answering an emergency call had right-of-way did not excuse him from operating his car with reasonable care. 19 CS 32. Cited. 38 CS 377.

Subsec. (b):

Since Subdiv. (4) does not include a safe driving provision, it provides immunity to drivers of emergency vehicles from criminal liability for violating statutes governing direction of movement or turning in specific directions. 60 CA 647.

Subsec. (e):

Court found that “immediate vicinity” included police car with its lights flashing while it was within 1/4 mile of vehicle in question. 108 CA 447.

Subsec. (h):

Cited. 34 CS 555.



Section 14-283a - Adoption of state-wide policy for pursuits by police officers.

(a) As used in this section, “police officer” means a sworn member of an organized local police department or a state police officer, which member or officer is assigned to patrol duties on public streets or highways, and “pursuit” means an attempt by a police officer in an authorized emergency vehicle to apprehend any occupant of another moving motor vehicle, when the driver of the fleeing vehicle is attempting to avoid apprehension by maintaining or increasing the speed of such vehicle or by ignoring the police officer’s attempt to stop such vehicle.

(b) The Commissioner of Emergency Services and Public Protection, in conjunction with the Chief State’s Attorney, the Police Officer Standards and Training Council, the Connecticut Police Chiefs Association and the Connecticut Coalition of Police and Correctional Officers, shall adopt in accordance with chapter 54 a uniform, state-wide policy for handling pursuits by police officers. Such policy shall specify: (1) The conditions under which a police officer may engage in a pursuit and discontinue a pursuit, (2) alternative measures to be employed by any such police officer in order to apprehend any occupant of the fleeing motor vehicle or to impede the movement of such motor vehicle, (3) the coordination and responsibility, including control over the pursuit, of supervisory personnel and the police officer engaged in such pursuit, (4) in the case of a pursuit that may proceed and continue into another municipality, (A) the requirement to notify and the procedures to be used to notify the police department in such other municipality or, if there is no organized police department in such other municipality, the officers responsible for law enforcement in such other municipality, that there is a pursuit in progress, and (B) the coordination and responsibility of supervisory personnel in each such municipality and the police officer engaged in such pursuit, (5) the type and amount of training in pursuits, that each police officer shall undergo, which may include training in vehicle simulators, if vehicle simulator training is determined to be necessary, and (6) that a police officer immediately notify supervisory personnel or the officer in charge after the police officer begins a pursuit. The chief of police or Commissioner of Emergency Services and Public Protection, as the case may be, shall inform each officer within such chief’s or said commissioner’s department and each officer responsible for law enforcement in a municipality in which there is no such department of the existence of the policy of pursuit to be employed by any such officer and shall take whatever measures that are necessary to assure that each such officer understands the pursuit policy established.

(P.A. 78-372, S. 1, 2, 7; P.A. 99-171, S. 1, 5; P.A. 11-51, S. 155.)

History: P.A. 99-171 defined “police officer” in Subsec. (a), amended Subsec. (b) by changing the requirement that each police department adopt a pursuit policy to a requirement that a uniform, state-wide pursuit policy be adopted, adding Subdivs. (1) to (6), inclusive, and made technical changes, effective July 1, 1999; P.A. 11-51 amended Subsec. (b) by removing “Not later than January 1, 2000,” and by replacing “Commissioner of Public Safety” with “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

Subsec. (a):

Cited. 31 CA 669.



Section 14-283b - Motor vehicle operator required to move over when approaching stationary emergency vehicle.

(a) For the purpose of this section “emergency vehicle” means any vehicle with activated flashing lights (1) operated by a member of an emergency medical service organization responding to an emergency call, (2) operated by a fire department or by any officer of a fire department responding to a fire or other emergency, (3) operated by a police officer, (4) that is a maintenance vehicle, as defined in section 14-1, or (5) that is a wrecker, as defined in section 14-1, “police officer” has the meaning set forth in section 7-294a, and “highway” has the meaning set forth in section 14-1, provided such highway has two or more travel lanes that proceed in the same direction.

(b) Any operator of a motor vehicle on a highway when approaching one or more stationary emergency vehicles located on the shoulder, lane or breakdown lane of such highway shall (1) immediately reduce speed to a reasonable level below the posted speed limit, and (2) if traveling in the lane adjacent to the shoulder, lane or breakdown lane containing such emergency vehicle, move such motor vehicle over one lane, unless such movement would be unreasonable or unsafe.

(c) Any person who violates the provisions of subsection (b) of this section shall have committed an infraction, except that if such violation results in the injury of the operator of an emergency vehicle, such person shall be fined not more than two thousand five hundred dollars and, if such violation results in the death of the operator of an emergency vehicle, such person shall be fined not more than ten thousand dollars.

(P.A. 09-121, S. 1; 09-187, S. 44; P.A. 12-19, S. 1.)

History: P.A. 09-187 redefined “police officer” in Subsec. (a); P.A. 12-19 amended Subsec. (a) to redefine “highway” and amended Subsec. (c) to rephrase provisions and make technical changes.



Section 14-284 - Use of restricted highway by livery service vehicles.

The restriction of any highway to use by passenger motor vehicles shall not prohibit the use thereof by motor vehicles in livery service as defined in chapter 244b, provided such vehicles comply with the regulations of the Office of the State Traffic Administration, pursuant to subsection (f) of section 13a-26, for the length, height and width requirements of vehicles authorized to operate on the Merritt and Wilbur Cross Parkways.

(1955, S. 1402d; 1957, P.A. 109; P.A. 07-167, S. 30; P.A. 12-132, S. 23.)

History: P.A. 07-167 replaced provision re vehicles having a maximum capacity of seven passengers with provision re vehicles complying with State Traffic Commission regulations re length, height and width requirements for operation on Merritt and Wilbur Cross Parkways, effective July 1, 2007; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-285 - Use of mirrors by vehicles other than motor vehicles.

Each vehicle, except a motor vehicle, which is so constructed or which is so loaded that the driver is prevented from having a free and unobstructed view of the highway immediately to the rear and at the sides of the same, shall be equipped with a mirror or reflector attached to and so located and adjusted on such vehicle as to give the operator thereof a clear reflected view of the highway directly to the rear on a line parallel to the side of the body of such vehicle. Any person operating such a vehicle shall make observations for the approach of vehicles from the rear and, when so approached, shall drive to the right of the center line of the traveled way as promptly as safety will permit, giving the vehicle approaching from the rear opportunity to pass in safety. Any person who violates any provision of this section shall be deemed to have committed an infraction and be fined fifty dollars for each offense.

(1949 Rev., S. 2503; P.A. 82-223, S. 25; P.A. 83-577, S. 30; P.A. 10-3, S. 63.)

History: P.A. 82-223 specified that violation of the section constituted an infraction and increased the minimum fine from $10 to $25; P.A. 83-577 increased the minimum fine to $35; P.A. 10-3 replaced fine of not less than $35 nor more than $50 with fine of $50, effective April 14, 2010.

See Sec. 14-99 re mirror requirement.



Section 14-286 - Use of bicycles, motor-driven cycles and high-mileage vehicles.

(a) Each person operating a bicycle upon and along a sidewalk or across any roadway upon and along a crosswalk shall yield the right-of-way to any pedestrian and shall give an audible signal within a reasonable distance before overtaking and passing a pedestrian. Each person operating a bicycle or a motor-driven cycle upon a roadway shall within a reasonable distance give an audible signal before overtaking and passing a pedestrian or another bicycle operator. No person shall operate a bicycle upon or along a sidewalk or across a roadway upon and along a crosswalk if such operation is prohibited by any ordinance of any city, town or borough or by any regulation of the Office of the State Traffic Administration issued or adopted pursuant to the provisions of section 14-298.

(b) No person shall ride a motor-driven cycle unless that person holds a valid motor vehicle operator’s license. No person shall operate a motor-driven cycle on any sidewalk, limited access highway or turnpike.

(c) (1) Notwithstanding the provisions of subsection (b) of this section, the Commissioner of Motor Vehicles may issue to a person who does not hold a valid operator’s license a special permit that authorizes such person to ride a motor-driven cycle if (A) such person presents to the commissioner a certificate by a physician licensed to practice medicine in this state that such person is physically disabled, as defined in section 1-1f, other than blind, and that, in the physician’s opinion, such person is capable of riding a motor-driven cycle, and (B) such person demonstrates to the Commissioner of Motor Vehicles that he is able to ride a bicycle on level terrain, and a motor-driven cycle. (2) Such permit may contain limitations that the commissioner deems advisable for the safety of such person and for the public safety, including, but not limited to, the maximum speed of the motor such person may use. No person who holds a valid special permit under this subsection shall operate a motor-driven cycle in violation of any limitations imposed in the permit. Any person to whom a special permit is issued shall carry the permit at all times while operating the motor-driven cycle. Each permit issued under this subsection shall expire one year from the date of issuance.

(d) Notwithstanding the provisions of any statute or regulation to the contrary, the Office of the State Traffic Administration shall adopt regulations in accordance with the provisions of chapter 54 determining the conditions and circumstances under which bicycle traffic may be permitted on those bridges in the state on limited access highways which it designates to be safe for bicycle traffic. Bicycle traffic shall not be prohibited on any such bridges under such conditions and circumstances.

(e) As used in this section: (1) “Sidewalk” means any sidewalk laid out as such by any town, city or borough, and any walk which is reserved by custom for the use of pedestrians, or which has been specially prepared for their use. “Sidewalk” does not include crosswalks and does not include footpaths on portions of public highways outside thickly settled parts of towns, cities and boroughs, which are worn only by travel and are not improved by such towns, cities or boroughs or by abutters; (2) “bicycle” includes all vehicles propelled by the person riding the same by foot or hand power; and (3) “motor-driven cycle” means any motorcycle, motor scooter or bicycle with an attached motor with a seat height of not less than twenty-six inches and a motor having a capacity of less than fifty cubic centimeters piston displacement.

(f) A person shall operate a motor-driven cycle on any public highway, the speed limit of which is greater than the maximum speed of the motor-driven cycle, only in the right hand lane available for traffic or upon a usable shoulder on the right side of the highway, except when preparing to make a left turn at an intersection or into or from a private road or driveway.

(g) Any person who pleads not guilty of a violation of any provision of this section shall be prosecuted within fifteen days of such plea.

(h) No person may operate a high-mileage vehicle as defined in section 14-1 on any sidewalk, limited access highway or turnpike.

(i) Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 2505; 1957, P.A. 13, S. 75; 1971, P.A. 119; P.A. 75-577, S. 108, 126; P.A. 76-250, S. 1, 4; 76-381, S. 5; P.A. 77-375, S. 1; P.A. 81-394, S. 6; P.A. 82-88; P.A. 96-167, S. 46, 49; P.A. 97-321, S. 2; P.A. 03-171, S. 13; P.A. 06-130, S. 16; P.A. 08-150, S. 16; P.A. 12-132, S. 24; P.A. 13-271, S. 34.)

History: 1971 act clarified ban on use of bicycles and tricycles on sidewalks; P.A. 75-577 deleted provision requiring that prosecutions for violations be instituted within 15 days after offense committed and added statement that violation is infraction unless not guilty plea made in which case prosecution to be made within 15 days; P.A. 76-250 added provisions re bicycles with helper motors; P.A. 76-381 replaced provision for $20 maximum fine with statement that violator deemed to have committed an infraction and deleted the later provision re commission of infraction now rendered redundant; P.A. 77-375 excluded tricycles from consideration under provisions, restated rules governing operation of bicycles, deleting ten m.p.h. speed limit and allowing operation on sidewalks if allowed by ordinance or state traffic commission regulation, deleted definition of “park” and “square” and placed statement re violation as infraction in separate Subsec. (b); P.A. 81-394 inserted new Subsec. (b) limiting the operation of high-mileage vehicles and relettered former Subsec. (b) accordingly; P.A. 82-88 included provision regarding the adoption of regulations concerning bicycles on bridges; P.A. 96-167 amended Subsec. (a), deleting requirement of operable pedals in definition of “bicycle”, effective July 1, 1996; P.A. 97-321 reorganized Subsec. divisions, inserted new Subsec. (c) re issuance of special permit to ride bicycle with helper motor and amended Subsec. (e) clarifying definition of “sidewalk” and “helper motor” (Revisor’s note: In Subsec. (c) references to “helper’s motor” were replaced editorially by the Revisors with “helper motor” to conform language with existing references); P.A. 03-171 amended Subsec. (b) to delete “or motorcycle operator’s license”; P.A. 06-130 amended Subsec. (e)(3) by removing definition of “helper motor” and defining “bicycle with a helper motor”, effective June 2, 2006; P.A. 08-150 amended Subsec. (a) to include operator of “a motor-driven cycle” in provision requiring the giving of an audible signal before overtaking and passing a pedestrian or bicycle operator, amended Subsec. (b) to replace references to “bicycle with a helper motor” with “motor-driven cycle” and delete prohibition on operating bicycle with a helper motor at a rate of speed exceeding 30 miles per hour, amended Subsec. (c) to replace references to “bicycle with a helper motor” with “motor-driven cycle”, replace reference to “a bicycle without a helper motor” with “a bicycle” and replace reference to “the helper motor” with “the motor”, amended Subsec. (e) to redefine “bicycle”, delete definition of “bicycle with a helper motor” and add definition of “motor-driven cycle”, added new Subsec. (f) re permissible area of operation of a motor-driven cycle, redesignated existing Subsecs. (f), (g) and (h) as new Subsecs. (g), (h) and (i), respectively, and made a technical change in new Subsec. (g); P.A. 12-132 amended Subsecs. (a) and (d) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012; P.A. 13-271 amended Subsec. (e)(3) to redefine “motor-driven cycle” by replacing “that produces five brake horsepower or less” with “having a capacity of less than fifty cubic centimeters piston displacement”, effective July 1, 2013.



Section 14-286a - Rights, duties and regulation of cyclists.

(a) Every person riding a bicycle, as defined by section 14-286, upon the traveled portion of a highway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any vehicle subject to the requirements of the statutes relating to motor vehicles, except as to those provisions which by their nature can have no application and except that each town, city or borough and the Office of the State Traffic Administration within its jurisdiction as provided in section 14-298 shall have authority to regulate bicycles as provided in section 14-289 and said section 14-298, and except as provided by section 14-286c. No parent of any child and no guardian of any ward shall authorize or knowingly permit any such child or ward to violate any provision of the general statutes or ordinances enacted under section 14-289 relating to bicycles.

(b) Every person operating a bicycle solely by hand or foot power upon and along any sidewalk or across any roadway upon and along any crosswalk shall be granted all of the rights and shall be subject to all of the duties applicable to pedestrians walking in such areas as provided by the general statutes, except as provided otherwise by any ordinance of any city, town or borough or any regulation of the Office of the State Traffic Administration, issued or adopted pursuant to the provisions of section 14-289.

(February, 1965, P.A. 448, S. 37; P.A. 77-375, S. 2; P.A. 78-331, S. 11, 58; P.A. 12-132, S. 25.)

History: P.A. 77-375 deleted references to tricycles, included reference to regulations imposed by state traffic commission and added Subsec. (b) re rights of cyclists operating bicycle solely by hand or foot power; P.A. 78-331 made technical changes; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-286b - Operation of bicycles on roadways. Prohibitions re attaching to moving vehicle. Penalty.

(a) Every person operating a bicycle upon a roadway shall ride as near to the right side of the roadway as practicable, except when (1) making a left turn pursuant to subsection (b) of section 14-241, (2) overtaking and passing another vehicle proceeding in the same direction, (3) overtaking and passing pedestrians, parked vehicles, animals or obstructions on the right side of the highway, and (4) when the right side of the highway is closed to traffic while under construction or repair.

(b) Persons riding bicycles upon a roadway shall not ride more than two abreast except on paths or parts of roadways set aside for the exclusive use of bicycles. Persons riding two abreast, as provided in this subsection, shall not impede the normal and reasonable movement of traffic, and, on a laned roadway, shall ride within a single lane.

(c) No person riding upon any bicycle, motor-driven cycle, roller skates, skis, sled, skateboard, coaster, toy vehicle or any other vehicle not designed or intended to be towed shall attach the same or such person to any vehicle moving or about to move on a public roadway nor shall the operator of such vehicle knowingly permit any person riding a bicycle, motor-driven cycle, roller skates, skis, skateboard, coaster, sled, toy vehicle or any other vehicle not designed or intended to be towed to attach the same or such person to such vehicle so operated or about to be operated, provided any person operating a bicycle solely by foot or hand power may attach a bicycle trailer or semitrailer thereto, provided such trailer or semitrailer is designed for such attachment.

(d) No person operating a bicycle, as defined by section 14-286, upon a roadway, path or part of roadway set aside for exclusive use of bicycles shall carry on such bicycle a passenger unless such bicycle is equipped or designed to carry passengers, provided any person who has attained the age of eighteen years may carry any child while such person is operating a bicycle propelled solely by foot or hand power, provided such child is securely attached to his person by means of a back pack, sling or other similar device. The term “child”, as used in this subsection, means any person who has not attained the age of four years.

(e) No person operating a bicycle, as defined by section 14-286, shall carry any package, bundle or other article which prevents such person from using both hands in the operation of such bicycle. Each person operating such bicycle shall keep at least one hand on the handlebars thereof when such bicycle is in motion.

(f) Violation of any provision of this section shall be an infraction.

(February, 1965, P.A. 448, S. 38; P.A. 75-577, S. 109, 126; P.A. 77-375, S. 3; P.A. 98-165, S. 3; P.A. 13-271, S. 35.)

History: P.A. 75-577 added Subsec. (e); P.A. 77-375 added provisions re riding two abreast in Subsec. (b), deleted Subsec. (c), relettered former Subsec. (d) as Subsec. (c), including under its provisions skateboards and coasters and adding proviso re attachment of bicycle trailers and semitrailers, replaced former Subsec. (e) with new provisions re carrying passengers (now Subsec. (d)), added new Subsec. (e) re carrying bundles and added new Subsec. (f) containing provision re violation formerly found in Subsec. (d); P.A. 98-165 amended Subsec. (a) to replace provision requiring bicyclist to exercise due care when passing a standing vehicle or one proceeding in the same direction with Subdivs. (1) to (4), inclusive, specifying exceptions to requirement of riding as near to the right side of roadway as practicable; P.A. 13-271 amended Subsec. (c) to include motor-driven cycle, skis or any other vehicle not designed or intended to be towed and to make technical changes, effective July 1, 2013.



Section 14-286c - Left and right turns.

(a) Each person riding a bicycle upon the traveled portion of a highway and intending to make a left turn after proceeding pursuant to the provisions of section 14-244 or subsection (b) of this section, may in lieu of the procedure prescribed by section 14-241, approach as close as practicable to the right-hand curb or edge of the highway, proceed across the intersecting roadway and make such turn as close as practicable to the curb or edge of the highway on the far side of the intersection, provided such procedure is not prohibited by any regulation issued by any town, city, borough or the Office of the State Traffic Administration.

(b) Each person riding a bicycle upon the traveled portion of a highway and intending to make a right turn may in lieu of the procedure prescribed by section 14-244, before turning and while in motion or if stopped while waiting to turn signal such turn by extending his right hand and arm horizontally with forefinger extended.

(c) No person operating a bicycle upon the traveled portion of a highway and intending to make a right or left turn shall be required when making a signal of such intention to make such signal continuously.

(P.A. 77-375, S. 4; P.A. 12-132, S. 26.)

History: P.A. 12-132 amended Subsec. (a) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-286d - Bicycle helmets. Children. Renting bicycles. Public awareness campaign.

(a) For the purposes of this section and section 14-286e, “bicycle” means any vehicle propelled by the person riding the same by foot or hand power.

(b) No child fifteen years of age or under shall operate a bicycle on the traveled portion of any highway unless such child is wearing protective headgear which conforms to the minimum specifications established by the American National Standards Institute or the Snell Memorial Foundation’s Standard for Protective Headgear for Use in Bicycling. Failure to comply with this section shall not be a violation or an offense. Failure to wear protective headgear as required by this subsection shall not be considered to be contributory negligence on the part of the parent or the child nor shall such failure be admissible in any civil action.

(c) A law enforcement officer may issue a verbal warning to the parent or guardian of a child that such child has failed to comply with the provisions of subsection (b) of this section.

(d) A person, firm or corporation engaged in the business of renting bicycles shall provide a bicycle helmet conforming to the minimum specifications established by the American National Standards Institute or the Snell Memorial Foundation’s Standard for Protective Headgear for Use in Bicycling to any person under sixteen years of age who will operate the bicycle if such person does not have a helmet in his possession. A fee may be charged for the helmet rental. Violation of any of the provisions of this subsection shall be an infraction.

(e) The Commissioner of Consumer Protection may establish, within available appropriations, a public awareness campaign to educate the public concerning the dangers of riding bicycles without helmets and to promote the use of safety helmets while riding bicycles.

(P.A. 93-286, S. 2; 93-292, S. 1–4; P.A. 96-180, S. 43, 166; P.A. 97-46; P.A. 00-196, S. 12; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 93-286 added provision to Subsec. (b) specifying that failure to wear headgear shall not be considered contributory negligence on part of parent or child nor shall failure be admissible in any civil action; P.A. 96-180 amended Subsec. (b) to add “Snell Memorial Foundation’s Standard for Protective Headgear for Use in Bicycling” as alternative organization establishing specifications for protective headgear, effective June 3, 1996; P.A. 97-46 amended Subsec. (b) to require children 15 years of age and under to wear protective headgear and to delete “under twelve” re age of child; P.A. 00-196 added reference to Sec. 14-286e in Subsec. (a); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 14-286e - Police officers, firefighters or emergency service personnel on bicycles.

(a) Any police officer, firefighter or person engaged in providing emergency services who operates a bicycle in response to an emergency call or while engaged in rescue operations or in the immediate pursuit of an actual or suspected violator of the law shall be exempt from the provisions of sections 14-286, 14-286a, 14-286b, 14-286c and 14-289 provided (1) the police officer, firefighter or person engaged in providing emergency services is sixteen years of age or older, (2) the police officer, firefighter or person engaged in providing emergency services is wearing a distinctive uniform, and (3) the police officer has completed a course of instruction in basic police bicycle patrol certified by the Police Officer Standards and Training Council or an equivalent course of instruction, and the firefighter or person engaged in providing emergency services has completed an equivalent course of basic bicycle patrol.

(b) The exemptions granted in subsection (a) of this section shall apply only when such bicycle is making use of an audible warning signal device, including, but not limited to a siren, whistle or bell.

(c) The provisions of this section shall not relieve the operator of a bicycle from the duty to drive with due regard for the safety of all persons and property.

(P.A. 93-292, S. 6; P.A. 95-108, S. 12; P.A. 06-72, S. 1; P.A. 07-6, S. 1.)

History: P.A. 95-108 amended Subsec. (a) to rename Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 06-72 amended Subsec. (a) to exempt firefighters or emergency service personnel, to require in new Subdiv. (1) that bicycle operator be 16 years of age or older, to renumber existing Subdiv. (1) as (2) and require that firefighters and emergency service personnel wear uniforms, and to renumber existing Subdiv. (2) as (3) and require that firefighters and emergency service personnel complete a bicycle patrol course; P.A. 07-6 substituted “person engaged in providing emergency services” for “emergency service personnel” in Subsec. (a).

See Sec. 14-286d re definition of “bicycle”.



Section 14-286f - “Share the Road” public awareness campaign.

The Commissioner of Transportation shall, within available appropriations and in consultation with groups advocating on behalf of bicyclists, develop and implement a state-wide “Share the Road” public awareness campaign to educate the public concerning the rights and responsibilities of both motorists and bicyclists as they jointly use the highways of this state.

(P.A. 08-101, S. 15.)



Section 14-287 - Carrying person other than operator on bicycle.

Section 14-287 is repealed.

(1949 Rev., S. 2506; P.A. 75-577, S. 110, 126; P.A. 77-375, S. 8.)



Section 14-288 - Lights, reflectors and brakes on bicycles. Whistle emitting devices prohibited.

(a) Each bicycle operated upon the public highway, during the times or under the conditions as provided in subsection (a) of section 14-96a, shall display a lighted lamp upon the forward part of such bicycle. Such lamp shall, when lighted, emit a white light which in clear weather shall be visible at a distance of not less than five hundred feet in the direction in which such bicycle is proceeding. Each bicycle shall also, at all times, be equipped with a reflector or reflecting tail light lens, which reflector or lens shall be attached to the rear of such bicycle in such manner as to reflect rays of light thrown upon the same, and such reflector or reflecting tail shall be visible at a distance of not less than six hundred feet from the rear when illuminated by the head lamps of a motor vehicle. Such bicycle shall also be equipped with reflective material so placed and of sufficient size and reflectivity to be visible from both sides of such bicycle at a distance of not less than six hundred feet when illuminated by the head lamps of a motor vehicle. Each bicycle shall also, at all times, be equipped with a braking device sufficient to enable the operator thereof to stop within twenty-five feet on dry, level and clean pavement when moving at a speed of ten miles per hour. No person shall equip a bicycle with a siren or device which emits a whistle or use a siren or device which emits a whistle while operating a bicycle.

(b) Operation of a bicycle in conflict with any provision of this section shall be an infraction.

(1949 Rev., S. 2507; 1955, S. 1381d; 1959, P.A. 62, S. 9; P.A. 75-577, S. 111, 126; P.A. 77-375, S. 5.)

History: 1959 act removed requirement that reflector be of a type approved by the commissioner; P.A. 75-577 replaced provision for $5 maximum fine in Subsec. (b) with statement that violation of provisions is an infraction; P.A. 77-375 replaced general requirements that bicycle have rear reflector and brakes with specifications for required equipment, required that headlight be visible from 500 rather than 400 feet and replaced reference to operation half-hour after sunset and before sunrise with reference to operation during times or under conditions specified in Sec. 14-96a(a).

Cited. 189 C. 611.



Section 14-289 - Regulation of use of bicycles by municipality.

Each town, city and borough shall have authority to make any ordinance not inconsistent with section 14-286 or 14-288 or any regulation of the Office of the State Traffic Administration issued pursuant to section 14-298, respecting governing and controlling the use of bicycles within such town, city or borough, with appropriate penalties for violation thereof, which ordinances may include provisions requiring annual licensing of bicycles and providing for registration of any sale of, or change of ownership in, a bicycle.

(1949 Rev., S. 2508; 1957, P.A. 13, S. 76; P.A. 77-375, S. 7; P.A. 12-132, S. 27.)

History: P.A. 77-375 deleted reference to repealed Sec. 14-287 and included reference to regulations of state traffic commission; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-289a - Riding on motorcycle. Carrying of passenger.

A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person nor shall any other person ride on a motorcycle unless such motorcycle is properly equipped to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons, or upon another seat firmly attached to the rear or side of the operator. No operator of a motorcycle who has not held an endorsement to operate a motorcycle for a period of three months shall carry any other person on such motorcycle, except that any operator sixteen or seventeen years of age shall not transport any passenger on a motorcycle for a period of six months after obtaining such endorsement. Violation of any provision of this section shall be an infraction.

(February, 1965, P.A. 448, S. 17; 1967, P.A. 728; P.A. 75-577, S. 112, 126; P.A. 07-167, S. 8.)

History: 1967 act prohibited persons licensed to operate motorcycle for less than three months from carrying passengers; P.A. 75-577 stated that violation of provisions is an infraction; P.A. 07-167 replaced “a license” with “an endorsement” and added provision restricting transportation of passenger by operator sixteen or seventeen years of age.



Section 14-289b - Operation of motorcycles.

(a) The operator of a motorcycle shall be entitled to the full use of any single traffic lane, but the operation of more than two motorcycles abreast in any single traffic lane is prohibited.

(b) The operator of a motorcycle shall not (1) overtake and pass, in the same single traffic lane occupied by such motorcycle, any motor vehicle other than a motorcycle or (2) operate a motorcycle between lanes of traffic.

(c) Any person operating a motorcycle manufactured after January 1, 1980, on a highway, shall illuminate the head lamp of such motorcycle at all times it is being operated.

(d) No provision of this section shall apply to a police officer during the performance of his official duties.

(e) Any person who violates the provisions of this section shall have committed an infraction.

(1967, P.A. 396, S. 1; P.A. 75-577, S. 113, 126; P.A. 79-590; P.A. 84-429, S. 41.)

History: P.A. 75-577 replaced provision for $100 maximum fine with statement that violation of section is an infraction; P.A. 79-590 replaced previous provisions; P.A. 84-429 rephrased provisions and made other technical changes in Subsec. (c).

See Sec. 14-111g re operator’s retraining program.



Section 14-289c - Riding motorcycle sidesaddle; carrying of passenger on motorcycle not so designed.

Any person who rides sidesaddle on a motorcycle and any operator of a motorcycle who permits such riding or who carries a passenger on any motorcycle not designed for passengers shall have committed an infraction.

(1967, P.A. 396, S. 2; P.A. 75-577, S. 115, 126.)

History: P.A. 75-577 replaced provision for $100 maximum fine with statement that violation of provisions is an infraction.



Section 14-289d - Vision-protecting devices for operators of motorcycles or motor-driven cycles.

(a) The Commissioner of Motor Vehicles shall issue regulations, in accordance with nationally accepted standards, concerning specifications for vision-protecting devices, including but not limited to goggles, glasses, face shields, windshields and wind screens for use by operators of motorcycles and motor-driven cycles.

(b) Failure to wear either goggles, glasses or a face shield of a type which conforms to the minimum specifications as called for by such regulations shall be an infraction. The provisions of this subsection shall not apply to operators of motorcycles and motor-driven cycles equipped with a wind screen or windshield which conforms to the minimum specifications called for by such regulations.

(1967, P.A. 375, S. 1, 2; P.A. 75-577, S. 114, 126; P.A. 13-271, S. 36.)

History: P.A. 75-577 replaced provision for $100 maximum fine in Subsec. (b) with statement that failure to wear goggles, glasses or face shield is an infraction; P.A. 13-271 added provisions re operators of motor-driven cycles, effective July 1, 2013.



Section 14-289e - Headgear for motorcyclists and passengers.

Section 14-289e is repealed.

(1967, P.A. 376, S. 1, 2; P.A. 75-369; P.A. 76-326, S. 1, 2.)



Section 14-289f - Liability insurance required for motorcycles.

No owner of any motorcycle, as defined in section 14-1, registered in this state may operate or permit the operation of such motorcycle unless it has been insured for the amounts required by section 14-112 with an exclusion in personal injury coverage for passengers. Violation of any provision of this section shall be an infraction.

(P.A. 84-291, S. 1; 84-546, S. 155, 173.)

History: P.A. 84-546 made technical change for statutory consistency.

See Sec. 14-12(f)(5) re proof of insurance requirement prior to registration.



Section 14-289g - Protective headgear for motorcycle or motor-driven cycle operators and passengers under eighteen years of age. Regulations. Penalty.

(a) No person under eighteen years of age may (1) operate a motorcycle or a motor-driven cycle, as defined in section 14-1, or (2) be a passenger on a motorcycle, unless such operator or passenger is wearing protective headgear of a type which conforms to the minimum specifications established by regulations adopted under subsection (b) of this section.

(b) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 and the provisions of the Code of Federal Regulations Title 49, Section 571.218, as amended, establishing specifications for protective headgear for use by operators and passengers of motorcycles.

(c) Any person subject to the provisions of subsection (a) of this section who fails to wear protective headgear which conforms to the minimum specifications established by such regulations shall have committed an infraction and shall be fined not less than ninety dollars.

(P.A. 89-242, S. 3, 7; P.A. 08-150, S. 17.)

History: P.A. 08-150 amended Subsec. (a) to insert Subdiv. designators (1) and (2), include the operation of a “motor-driven cycle” in Subdiv. (1) and make conforming and technical changes.



Section 14-289h - Electric personal assistive mobility devices. Definition. Operation.

(a) For the purposes of this section, “electric personal assistive mobility device” means a self-balancing device unsuitable for operation on public highways having two nontandem wheels and designed to transport one person with an electric propulsion system equipped with a device that limits the maximum speed of such device to not more than fifteen miles per hour.

(b) Each electric personal assistive mobility device shall be equipped with front, rear and side reflectors and a system that, when employed, will enable the operator to bring the device to a controlled stop. If such device is operated between one-half hour after sunset and one-half hour before sunrise, it shall display a lamp emitting a white light which, while such device is in motion, illuminates the area in front of the operator and is visible from a distance of three hundred feet in front of and from the sides of such device.

(c) An operator of an electric personal assistive mobility device is not required to obtain an operator’s license and such device is not required to be registered as a motor vehicle when such device is operated in accordance with the provisions of this section.

(d) Any person sixteen years of age or older who has disabilities which limit or impair the ability to walk, as defined in 23 CFR Part 1235.2 and who has been issued a placard pursuant to the provisions of section 14-253a may operate an electric personal assistive mobility device on any sidewalk or on a highway for the purposes of crossing the highway at a crosswalk, when practicable, or at an angle of approximately ninety degrees to the direction of the highway at a location at which there are no obstructions that may prevent an expedient and safe crossing provided such device is completely stopped before entering the traveled portion of the highway and the operator yields the right-of-way to any motor vehicle using such highway. Any such operator shall yield the right-of-way to any pedestrian on a sidewalk or highway.

(e) No person may operate such device on a limited access state highway, as defined in section 13a-1.

(f) No person may operate an electric personal assistive mobility device at a rate of speed exceeding fifteen miles per hour.

(g) Violation of any provision of this section shall be an infraction.

(May 9 Sp. Sess. P.A. 02-7, S. 67.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002.



Section 14-289i - Vehicles used for landscaping purposes with caged trailers.

Section 14-289i is repealed, effective October 1, 2012.

(P.A. 03-115, S. 24; P.A. 12-81, S. 57.)



Section 14-289j - Restrictions on the use and sale, lease or rental of mini-motorcycles.

(a) For the purposes of this section, “mini-motorcycle” means a vehicle, as defined in section 14-1, that (1) has not more than three wheels in contact with the ground, (2) has a manufactured seat height of less than twenty-six inches measured at the lowest point on top of the seat cushion without the rider, and (3) is propelled by an engine having a piston displacement of less than 50 c.c.

(b) No person shall operate a mini-motorcycle or ride as a passenger on a mini-motorcycle on any highway or public sidewalk. No owner of a mini-motorcycle shall permit a person to operate the owner’s mini-motorcycle or to ride as a passenger on the owner’s mini-motorcycle on any highway or public sidewalk.

(c) Except on private property owned by the operator of a mini-motorcycle, no person shall operate a mini-motorcycle or ride as a passenger on a mini-motorcycle on any private property in this state unless such operator has in the operator’s possession written permission from the owner of the private property to operate such mini-motorcycle and, as the case may be, to carry a passenger on such property.

(d) Except on private property owned by the owner of the mini-motorcycle, no owner of a mini-motorcycle shall permit a person to operate the owner’s mini-motorcycle or to ride as a passenger on the owner’s mini-motorcycle on any private property in this state unless such operator has in the operator’s possession written permission from the owner of the private property to operate such mini-motorcycle and, as the case may be, to carry a passenger on such property.

(e) Any police officer who issues a summons for the alleged violation of subsection (b), (c) or (d) of this section shall cause the mini-motorcycle that was being operated to be impounded for a period of forty-eight hours after the issuance of such summons. The owner of such mini-motorcycle may reclaim such mini-motorcycle after the expiration of such forty-eight-hour period upon payment of all transportation and storage costs.

(f) No person may offer a mini-motorcycle for sale, lease or rent unless such mini-motorcycle has a warning label that gives warning information about the safe and legal use of a mini-motorcycle and about the limitations on use and the possible consequences of use in violation of such limitations, set forth in subsections (b) to (e), inclusive, of this section. Such person, on sale, lease or rent of a mini-motorcycle, shall give a written clear and conspicuous statement, separate from the warning label, to the purchaser, lessee or renter of such mini-motorcycle containing such warning information. Advertisements for mini-motorcycles and oral communications of a person offering a mini-motorcycle for sale, lease or rent shall not contain information inconsistent with any information required in this section. Until regulations required in subsection (g) of this section are adopted, persons offering a mini-motorcycle for sale, lease or rent shall display such warning information, advertise and make oral communications in a manner consistent with the provisions of this section. The provisions of this subsection do not apply to any person selling fewer than five used mini-motorcycles in one calendar year, provided any person claiming inapplicability of the provisions of this subsection shall have the burden of proving such inapplicability.

(g) On or before January 1, 2007, the Department of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, that set forth the warning information required in this section and manner of display of such warning information, establish reasonable transportation and storage fees and otherwise implement the provisions of this section.

(h) Nothing in this section shall prohibit a municipality from adopting more restrictive limitations on the use and sale, lease or rent of mini-motorcycles.

(i) Violation of any provision of this section shall be an infraction.

(P.A. 05-173, S. 1; P.A. 06-130, S. 17; P.A. 07-167, S. 5.)

History: P.A. 06-130 amended Subsec. (a) by replacing provision re seat with requirement re seat height in Subdiv. (2), by changing “50 c.c. or less” to “less than 50 c.c.” in Subdiv. (3) and by deleting former Subdivs. (4) re speed and (5) re registration, amended Subsec. (b) by removing public property from list of prohibited riding areas and amended Subsec. (g) to change date re adoption of regulations from January 1, 2006, to January 1, 2007, effective June 2, 2006; P.A. 07-167 made technical changes in Subsec. (f), effective June 25, 2007.



Section 14-290 - Exemptions from motor vehicle laws.

(a) Motor vehicles in the custody and use of officers in the performance of their duties shall be exempt from any traffic regulations of any town, city or borough, and from the provisions of this chapter and of chapter 246, so far as such exemption is necessary for the effective enforcement of any of the provisions of the statutes.

(b) The following provisions of the general statutes shall not apply to operators of maintenance vehicles or equipment of any governmental agency or agent thereof or to vehicles or equipment of any governmental agency or agent thereof, so far as such exemption is necessary, while such operators and equipment are engaged in or are preparing to engage in or are departing from highway maintenance operations on any highway, road or street, provided the Department of Transportation shall not by reason of such exemption suffer any loss of revenue granted from any agency or department of the federal government for the federal Interstate Highway System or any other highway system: Sections 14-216, 14-230 to 14-233, inclusive, 14-235 to 14-242, inclusive, 14-244 to 14-247, inclusive, 14-250a to 14-252, inclusive, 14-261, 14-262, 14-264 to 14-271, inclusive, 14-299, 14-301 to 14-308, inclusive.

(c) Any wrecker, as defined in section 14-1 and operated in accordance with section 14-66, shall be exempt from the provisions of section 14-267a, provided such wrecker is towing or hauling a motor vehicle that was involved in an accident or became disabled and remains within the limits of a highway, or is being towed or hauled by order of a traffic or law enforcement authority and does not exceed a gross vehicle weight of eighty thousand pounds on five or more axles. Any wrecker towing or hauling such a motor vehicle in a combination that exceeds a gross vehicle weight of eighty thousand pounds on five or more axles shall be exempt from the provisions of section 14-267a, provided such wrecker is operated in accordance with section 14-270 and has been issued an annual permit as described in subsection (d) of section 14-270.

(d) A vehicle or vehicle combination used exclusively by the state or a municipality, or any authorized agent or contractor of the state or municipality, for the removal of leaves and similar, organic materials from any highway, road or street, shall be exempt from the provisions of sections 14-261, 14-261a and 14-262, provided such vehicle or vehicle combination is being operated by a person who is the holder of a commercial driver’s license bearing a “T” endorsement.

(1949 Rev., S. 2427; 1969, P.A. 507, S. 1; P.A. 77-11; 77-604, S. 47, 84; P.A. 85-223, S. 2; P.A. 91-192, S. 1; P.A. 02-70, S. 61; P.A. 04-199, S. 14; 04-217, S. 30; P.A. 08-101, S. 6; 08-150, S. 39.)

History: 1969 act added Subsec. (b) exempting operators of maintenance vehicles or equipment of governmental agencies from specified sections of statutes; P.A. 77-11 replaced highway department with department of transportation; P.A. 77-604 deleted references to repealed Secs. 14-229, 14-258 and 14-272 and added references to Secs. 14-230 and 14-271 in Subsec. (b); P.A. 85-223 added Subsec. (c) which exempts wreckers from the provisions of Sec. 14-267a, concerning fines for overweight vehicles, with certain limitations; P.A. 91-192 amended Subsec. (b) to extend exemption to operators and equipment preparing to engage in or departing from highway maintenance operations (Revisor’s note: In Subsec. (c), subdivision “(90)” was substituted for “(65)” editorially by the Revisors to correct the reference); P.A. 02-70 amended Subsec. (b) to make a technical change, effective July 1, 2002; P.A. 04-199, effective July 1, 2004, and P.A. 04-217, effective January 1, 2005, both amended Subsec. (c) to eliminate reference to Sec. 14-1(90); P.A. 08-101 amended Subsec. (c) to replace provision re wrecker shall be exempt from Sec. 14-267a provided wrecker is in the course of towing or hauling disabled motor vehicle that does not exceed weight limits with provision re wrecker operated in accordance with Sec. 14-66 shall be exempt from Sec. 14-267a provided wrecker is towing or hauling motor vehicle that was involved in an accident or became disabled and remains within limits of a highway or is being towed or hauled by order of traffic or law enforcement authority and does not exceed gross vehicle weight of 80,000 pounds on 5 or more axles and to add provision re wrecker towing or hauling motor vehicle in combination that exceeds 80,000 pounds shall be exempt from Sec. 14-267a, provided wrecker is operated in accordance with Sec. 14-270 and has been issued annual permit as described in Sec. 14-270(d); P.A. 08-150 added Subsec. (d) re exemption for vehicle or vehicle combination used by state, municipality or agent or contractor thereof for removal of leaves and similar, organic materials.

Subsec. (b):

Cited. 38 CA 322.



Section 14-291 - Traffic regulations for special occasions.

The Commissioner of Motor Vehicles, or the Commissioner of Emergency Services and Public Protection, their deputies or any inspector or police officer authorized by said commissioners, may make and provide for the enforcement of traffic regulations for such time or times as unusually heavy traffic conditions may be anticipated upon any highway, provided such traffic regulations shall not apply to or be enforced in the streets of any incorporated city regularly employing a police force of more than fifteen men.

(1949 Rev., S. 2514; February, 1965, P.A. 448, S. 39; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: 1965 act added reference to state police commissioner and changed “any person authorized” to “police officer authorized;” P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 14-292 - Marking of vehicle operated by student driver.

When any motor vehicle is in use on any highway of this state for the purpose of instructing any person in the operation of a motor vehicle, for compensation or as a part of any school program, the person giving such instruction shall cause to be displayed in a conspicuous place on the front and rear thereof a distinctive marker, not less than twelve inches long nor six inches high, in such form as the Commissioner of Motor Vehicles prescribes, and bearing the inscription “Student Driver”. Failure to display the distinctive markers required by this section shall be an infraction.

(1957, P.A. 530; P.A. 75-577, S. 116, 126.)

History: P.A. 75-577 made failure to display markers an infraction.



Section 14-293 - Vehicles and persons driving or leading animals to display lights.

Section 14-293 is repealed.

(1949 Rev., S. 2490; 1967, P.A. 834, S. 30.)



Section 14-293a - Riding animals on highways.

Any person who rides any horse or other animal upon a public highway shall conform to the provisions of this chapter and chapter 249, unless such provisions clearly do not apply from the language or context or such application would be inconsistent with the manifest intention of the statutes. The fines established in accordance with section 51-164m for violations of the provisions of this chapter and chapter 249, with respect to a motor vehicle, shall apply if the same violation of a provision is committed in the riding of a horse or other animal.

(February, 1965, P.A. 448, S. 19; P.A. 75-577, S. 117, 126; P.A. 76-435, S. 5, 82.)

History: P.A. 75-577 added provision re fines; P.A. 76-435 replaced invalid section reference.



Section 14-293b - Responsibilities of motor vehicle operators when approaching equestrians.

The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 specifying the responsibilities of an operator of a vehicle when approaching a person riding a horse on a public highway, which responsibilities shall include, but not be limited to, the obligation to reduce speed appropriately or to stop, if necessary, to avoid endangering the equestrian or frightening or striking the horse. A statement concerning such responsibilities shall be printed in the instruction manual for motor vehicle operation at the time of the next revision of such manual.

(P.A. 85-75.)



Section 14-294 - Security for appearance of accused.

Section 14-294 is repealed.

(1949 Rev., S. 2491; 1961, P.A. 517, S. 120.)



Section 14-295 - Double or treble damages for personal injury or property damage resulting from certain traffic violations.

In any civil action to recover damages resulting from personal injury, wrongful death or damage to property, the trier of fact may award double or treble damages if the injured party has specifically pleaded that another party has deliberately or with reckless disregard operated a motor vehicle in violation of section 14-218a, 14-219, 14-222, 14-227a, 14-230, 14-234, 14-237, 14-239 or 14-240a, and that such violation was a substantial factor in causing such injury, death or damage to property. The owner of a rental or leased motor vehicle shall not be responsible for such damages unless the damages arose from such owner’s operation of the motor vehicle.

(1949 Rev., S. 2492; P.A. 76-435, S. 1, 82; P.A. 77-604, S. 7, 84; P.A. 85-122; P.A. 88-229; P.A. 03-250, S. 2.)

History: P.A. 76-435 deleted references to repealed Secs. 14-246 and 14-293; P.A. 77-604 replaced reference to Sec. 14-232 with reference to Sec. 14-242; P.A. 85-122 made provisions of section inapplicable to person licensed under Sec. 14-15; P.A. 88-229 entirely replaced prior provisions re the liability for double or treble damages of each person who, by neglecting to conform to any provision of Secs. 14-230 to 14-242, inclusive, or Sec. 14-245 or 14-247, causes injury to the person or property of another if the court, in its discretion, determines that double or treble damages are just with provisions authorizing the trier of fact to award double or treble damages if the injured party has specifically pleaded that another party has deliberately or with reckless disregard operated a motor vehicle in violation of certain enumerated statutes and that such violation was a substantial factor in causing the injury, death or damage to property; P.A. 03-250 provided that the owner of a rental or leased motor vehicle is not responsible for damages unless the damages arose from such owner’s operation of the motor vehicle, effective October 1, 2003, and applicable to causes of action accruing on or after that date.

Judicially created standard precludes unlimited and arbitrary discretion by the court in its application of statute. 4 CA 451. Cited. 8 CA 254; 31 CA 781; 43 CA 1.

Cited. 39 CS 228.

Double or treble damages may be claimed in complaint alleging both common-law and statutory negligence, provided facts which bring case within statute are clearly stated. 4 Conn. Cir. Ct. 462–464.



Section 14-295a - Assessment for certain violations and payments of fines by mail.

An assessment of five dollars shall be imposed against any person who is convicted of a violation of section 14-219, 14-222 or 14-227a or who pleads nolo contendere to a violation of section 14-219 and pays the fine by mail. Such assessment shall be in addition to any fee, cost or surcharge imposed pursuant to any other provision of the general statutes. All assessments collected pursuant to this section shall be deposited in the General Fund and credited to the brain injury prevention and services account established under section 14-295b.

(P.A. 04-199, S. 39; P.A. 05-152, S. 2.)

History: P.A. 05-152 deleted provision re imposition of assessment for forfeiture of cash bond or guaranteed bail bond certificate.



Section 14-295b - Brain injury prevention and services account.

There is established a brain injury prevention and services account which shall be a separate, nonlapsing account within the General Fund. The account shall contain all moneys required by law to be deposited in the account. Investment earnings from any moneys in the account shall be credited to the account and shall become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. The moneys in the account shall be allocated to the Department of Social Services for the purpose of providing grants to the Brain Injury Association of Connecticut.

(P.A. 04-199, S. 40.)



Section 14-296 - General penalty.

Any person who violates any provision of this chapter for which no other penalty is provided or is not designated an infraction shall be fined not more than fifty dollars.

(1949 Rev., S. 2515; 1971, P.A. 870, S. 129; P.A. 75-577, S. 122, 126.)

History: 1971 act reduced fine from $100 to $50 maximum; P.A. 75-577 made fine applicable to violations which are not designated as infractions.



Section 14-296a - House trailer not to be occupied when on highway.

No person or persons shall occupy a house trailer while it is being moved upon a public highway. Violation of this section shall be an infraction.

(February, 1965, P.A. 448, S. 33; P.A. 75-577, S. 118, 126.)

History: P.A. 75-577 made violation of section an infraction.



Section 14-296aa - Use of hand-held mobile telephones and mobile electronic devices by motor vehicle operators and school bus drivers prohibited or restricted. Exceptions. Penalties. Amounts remitted to municipality. Record of violation.

(a) For purposes of this section, the following terms have the following meanings:

(1) “Mobile telephone” means a cellular, analog, wireless or digital telephone capable of sending or receiving telephone communications without an access line for service.

(2) “Using” or “use” means holding a hand-held mobile telephone to, or in the immediate proximity of, the user’s ear.

(3) “Hand-held mobile telephone” means a mobile telephone with which a user engages in a call using at least one hand.

(4) “Hands-free accessory” means an attachment, add-on, built-in feature, or addition to a mobile telephone, whether or not permanently installed in a motor vehicle, that, when used, allows the vehicle operator to maintain both hands on the steering wheel.

(5) “Hands-free mobile telephone” means a hand-held mobile telephone that has an internal feature or function, or that is equipped with an attachment or addition, whether or not permanently part of such hand-held mobile telephone, by which a user engages in a call without the use of either hand, whether or not the use of either hand is necessary to activate, deactivate or initiate a function of such telephone.

(6) “Engage in a call” means talking into or listening on a hand-held mobile telephone, but does not include holding a hand-held mobile telephone to activate, deactivate or initiate a function of such telephone.

(7) “Immediate proximity” means the distance that permits the operator of a hand-held mobile telephone to hear telecommunications transmitted over such hand-held mobile telephone, but does not require physical contact with such operator’s ear.

(8) “Mobile electronic device” means any hand-held or other portable electronic equipment capable of providing data communication between two or more persons, including a text messaging device, a paging device, a personal digital assistant, a laptop computer, equipment that is capable of playing a video game or a digital video disk, or equipment on which digital photographs are taken or transmitted, or any combination thereof, but does not include any audio equipment or any equipment installed in a motor vehicle for the purpose of providing navigation, emergency assistance to the operator of such motor vehicle or video entertainment to the passengers in the rear seats of such motor vehicle.

(9) “Operating a motor vehicle” means operating a motor vehicle on any highway, as defined in section 14-1, including being temporarily stationary due to traffic, road conditions or a traffic control sign or signal, but not including being parked on the side or shoulder of any highway where such vehicle is safely able to remain stationary.

(b) (1) Except as otherwise provided in this subsection and subsections (c) and (d) of this section, no person shall operate a motor vehicle upon a highway, as defined in section 14-1, while using a hand-held mobile telephone to engage in a call or while using a mobile electronic device. An operator of a motor vehicle who types, sends or reads a text message with a hand-held mobile telephone or mobile electronic device while operating a motor vehicle shall be in violation of this section, except that if such operator is driving a commercial motor vehicle, as defined in section 14-1, such operator shall be charged with a violation of subsection (e) of this section.

(2) An operator of a motor vehicle who holds a hand-held mobile telephone to, or in the immediate proximity of, his or her ear while operating a motor vehicle is presumed to be engaging in a call within the meaning of this section. The presumption established by this subdivision is rebuttable by evidence tending to show that the operator was not engaged in a call.

(3) The provisions of this subsection shall not be construed as authorizing the seizure or forfeiture of a hand-held mobile telephone or a mobile electronic device, unless otherwise provided by law.

(4) Subdivision (1) of this subsection shall not apply to: (A) The use of a hand-held mobile telephone for the sole purpose of communicating with any of the following regarding an emergency situation: An emergency response operator; a hospital, physician’s office or health clinic; an ambulance company; a fire department; or a police department, or (B) any of the following persons while in the performance of their official duties and within the scope of their employment: A peace officer, as defined in subdivision (9) of section 53a-3, a firefighter or an operator of an ambulance or authorized emergency vehicle, as defined in section 14-1, or a member of the armed forces of the United States, as defined in section 27-103, while operating a military vehicle, or (C) the use of a hand-held radio by a person with an amateur radio station license issued by the Federal Communications Commission in emergency situations for emergency purposes only, or (D) the use of a hands-free mobile telephone.

(c) No person shall use a hand-held mobile telephone or other electronic device, including those with hands-free accessories, or a mobile electronic device while operating a school bus that is carrying passengers, except that this subsection shall not apply to (1) a school bus driver who places an emergency call to school officials, or (2) the use of a hand-held mobile telephone as provided in subparagraph (A) of subdivision (4) of subsection (b) of this section.

(d) No person under eighteen years of age shall use any hand-held mobile telephone, including one with a hands-free accessory, or a mobile electronic device while operating a motor vehicle on a public highway, except as provided in subparagraph (A) of subdivision (4) of subsection (b) of this section.

(e) No person shall use a hand-held mobile telephone or other electronic device or type, read or send text or a text message with or from a mobile telephone or mobile electronic device while operating a commercial motor vehicle, as defined in section 14-1, except for the purpose of communicating with any of the following regarding an emergency situation: An emergency response operator; a hospital; physician’s office or health clinic; an ambulance company; a fire department or a police department.

(f) Except as provided in subsections (b) to (e), inclusive, of this section, no person shall engage in any activity not related to the actual operation of a motor vehicle in a manner that interferes with the safe operation of such vehicle on any highway, as defined in section 14-1.

(g) Any law enforcement officer who issues a summons for a violation of this section shall record on such summons the specific nature of any distracted driving behavior observed by such officer.

(h) Any person who violates this section shall be fined one hundred fifty dollars for a first violation, three hundred dollars for a second violation and five hundred dollars for a third or subsequent violation.

(i) An operator of a motor vehicle who commits a moving violation, as defined in subsection (a) of section 14-111g, while engaged in any activity prohibited by this section shall be fined in accordance with subsection (h) of this section, in addition to any penalty or fine imposed for the moving violation.

(j) The state shall remit to a municipality twenty-five per cent of the fine amount received for a violation of this section with respect to each summons issued by such municipality. Each clerk of the Superior Court or the Chief Court Administrator, or any other official of the Superior Court designated by the Chief Court Administrator, shall, on or before the thirtieth day of January, April, July and October in each year, certify to the Comptroller the amount due for the previous quarter under this subsection to each municipality served by the office of the clerk or official.

(k) A record of any violation of this section shall appear on the driving history record or motor vehicle record, as defined in section 14-10, of any person who commits such violation, and the record of such violation shall be available to any motor vehicle insurer in accordance with the provisions of section 14-10.

(P.A. 05-159, S. 1–7; 05-220, S. 2, 3; P.A. 06-196, S. 284; P.A. 09-54, S. 1; P.A. 10-32, S. 51, 52; 10-109, S. 1; P.A. 11-213, S. 53; P.A. 12-67, S. 1; 12-133, S. 3; P.A. 13-271, S. 37; 13-277, S. 10.)

History: P.A. 05-220 amended Subsec. (a) to make definitions applicable to Subsecs. (c) and (d) and add new Subdiv. (8) defining “mobile electronic device”, amended Subsec. (b) to add references to a mobile electronic device in Subdivs. (1) and (3) and delete exemption for “the operator of a taxi cab, tow truck or bus without passengers” in Subdiv. (4)(B) and amended Subsec. (c) to make prohibition applicable to the use of a mobile electronic device and make a technical change and amended Subsec. (d) to apply prohibition to a person under 18 years of age rather than to a person who holds a learner’s permit or any holder of a motor vehicle license subject to the requirements of Sec. 14-36(d) and make prohibition applicable to the use of a mobile electronic device; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 09-54 amended Subsec. (b)(4) to add members of the armed forces, effective May 21, 2009; P.A. 10-32 made technical changes in Subsecs. (b) and (e), effective May 10, 2010; P.A. 10-109 amended Subsec. (b)(1) to establish violation re operator of vehicle in motion who types, sends or reads text message with hand-held mobile telephone or mobile electronic device, made technical changes in Subsecs. (b) and (e), amended Subsec. (g) to replace fine of not more than $100 and provision suspending fine for first-time violator who acquires hands-free accessory with fine of $100 for first violation, $150 for second violation and $200 for third or subsequent violation, and added Subsec. (j) to require state to remit to municipalities 25% of amount received by state for each summons issued by such municipality; P.A. 11-213 amended Subsec. (b)(1) to add provision re operator driving commercial motor vehicle to be charged with violation of Subsec. (e), added new Subsec. (e) to prohibit texting while operating commercial motor vehicle, except for emergency situations, redesignated existing Subsecs. (e) to (g) as Subsecs. (f) to (h), deleted former Subsec. (h) re $100 fine for violation of Subsec. (c) or (d), amended redesignated Subsec. (h) to increase fines for violations from $100, $150 and $200 to $125, $250 and $400, respectively, and made conforming and technical changes, effective July 13, 2011; P.A. 12-67 amended Subsec. (b)(4) to add new Subpara. (C) re use of hand-held radio by person with amateur radio station license and redesignate existing Subpara. (C) as Subpara. (D); P.A. 12-133 amended Subsec. (j) to specify that the state is to remit to a municipality 25% of the fine amount received for a violation of section for each summons issued by such municipality; P.A. 13-271 amended Subsec. (e) to add provision re prohibition of use of hand-held mobile telephone or other electronic device, amended Subsec. (h) to increase fines for violations from $125, $250 and $400 to $150, $300 and $500, respectively, and added Subsec. (k) re record of violation on driving history or motor vehicle record and availability of record to motor vehicle insurer; P.A. 13-277 added Subsec. (a)(9) defining “operating a motor vehicle”, amended Subsec. (b)(1) and (2) to delete provisions limiting violations to vehicles in motion and to add references to “operating a motor vehicle”, amended Subsec. (b)(4) to limit exemption for hand-held radio use to emergency purposes only, and amended Subsecs. (c) and (d) to delete provisions limiting violations to “moving” bus or vehicle.



Section 14-296b - Following or parking near fire apparatus, driving over hose prohibited.

(a) No driver of a vehicle other than one on official business relating to the emergency shall follow any fire apparatus traveling in response to a fire alarm closer than five hundred feet or park such vehicle within the block where fire apparatus has stopped in answer to a fire alarm.

(b) No vehicle shall be driven over any unprotected hose of a fire department when laid down on any street or private driveway to be used at any fire or alarm of fire, without the consent of the fire department official in command.

(c) Violation of any provision of this section shall be an infraction.

(February, 1965, P.A. 448, S. 35, 36; P.A. 75-577, S. 119, 126.)

History: P.A. 75-577 added Subsec. (c).



Section 14-296bb - Access to dedicated roadway for bus rapid transit service.

(a) No person shall access or travel upon any highway that is a dedicated roadway for bus rapid transit service except as an operator or passenger in (1) a motor vehicle authorized by the state to provide public transit service on such highway, (2) an authorized emergency vehicle responding to an emergency call, (3) a vehicle operated by the Department of Transportation or any contractor of the department authorized by the state to perform maintenance on such highway, or (4) any motor vehicle specifically authorized in writing by the Commissioner of Transportation to access or travel upon such highway.

(b) Any violation of this section shall be an infraction.

(P.A. 13-277, S. 9.)

History: P.A. 13-277 effective July 1, 2013.



Section 14-296d - Moving violation defined. Motor vehicle operator’s retraining program for operators eighteen years of age or over. Fee. Hearing. Possible license suspension. Regulations.

Section 14-296d is repealed, effective July 1, 1998.

(P.A. 93-341, S. 36, 38; P.A. 98-182, S. 21, 22.)






Chapter 249 - Traffic Control and Highway Safety

Section 14-297 - Definitions.

Terms used in this chapter shall be construed as follows, unless another construction is clearly apparent from the language or context in which the term is used or unless the construction is inconsistent with the manifest intention of the General Assembly:

(1) The following terms shall be construed as they are defined in section 14-1: “Authorized emergency vehicle”, “driver”, “head lamp”, “highway”, “intersection”, “limited access highway”, “motor vehicle”, “number plate”, “operator”, “person”, “rotary” or “roundabout”, “shoulder”, “stop”, “truck”, “vehicle”;

(2) “Crosswalk” means that portion of a highway ordinarily included within the prolongation or connection of the lateral lines of sidewalks at intersections, or any portion of a highway distinctly indicated, by lines or other markings on the surface, as a crossing for pedestrians, except such prolonged or connecting lines from an alley across a street;

(3) “Official traffic control devices” means all signs, signals, markings and devices consistent with the provisions of this chapter and placed or erected, for the purpose of regulating, warning or guiding traffic, by authority of a public body or official having jurisdiction;

(4) “Parking” means the standing of a vehicle, whether occupied or not, on a highway, except it shall not include the temporary standing of a vehicle for the purpose of and while engaged in receiving or discharging passengers or loading or unloading merchandise or while in obedience to traffic regulations or traffic signs or signals;

(5) “Traffic” means pedestrians, vehicles and other conveyances while using any highway for the purpose of travel;

(6) “Traffic authority” means the board of police commissioners of any city, town or borough, or the city or town manager, the chief of police, the superintendent of police or any legally elected or appointed official or board, or any official having similar powers and duties, of any city, town or borough that has no board of police commissioners but has a regularly appointed force, or the board of selectmen of any town in which there is no city or borough with a regularly appointed police force, except that, with respect to state highways and bridges, “traffic authority” means the Office of the State Traffic Administration, provided nothing contained in this section shall be construed to limit or detract from the jurisdiction or authority of the Office of the State Traffic Administration to adopt regulations establishing a uniform system of traffic control signals, devices, signs and markings as provided in section 14-298, and the requirement that no installation of any traffic control signal light shall be made by any city, town or borough until the installation has been approved by the Office of the State Traffic Administration as provided in section 14-299;

(7) “Traffic control sign” means any sign bearing a message with respect to the stopping or to the rate of speed of vehicles; and

(8) “Traffic control signal” means any device, whether operated manually, electrically or mechanically, by which traffic is alternately directed to stop and to proceed.

(1949 Rev., S. 2516; P.A. 84-429, S. 42; P.A. 90-263, S. 53, 74; P.A. 05-210, S. 27; P.A. 12-132, S. 28.)

History: P.A. 84-429 substantially revised section, dividing section into Subsecs., applying definitions in Sec. 14-1 to terms added in Subdiv. (1), rephrasing provisions and making other technical changes; P.A. 90-263 amended Subdiv. (1) to delete “public service motor vehicle”; P.A. 05-210 amended Subdiv. (1) by substituting “rotary” or “roundabout” for “rotary traffic island”, effective July 1, 2005; P.A. 12-132 amended Subdiv. (6) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-298 - Office of the State Traffic Administration.

There shall be within the Department of Transportation the Office of the State Traffic Administration, which shall constitute a successor to the State Traffic Commission, in accordance with the provisions of sections 4-38d, 4-38e and 4-39. For the purpose of standardization and uniformity, said office shall adopt and cause to be printed for publication regulations establishing a uniform system of traffic control signals, devices, signs and markings consistent with the provisions of this chapter for use upon the public highways. The Commissioner of Transportation shall make known to the General Assembly the availability of such regulations and any requesting member shall be sent a written copy or electronic storage media of such regulations by said commissioner. Taking into consideration the public safety and convenience with respect to the width and character of the highways and roads affected, the density of traffic thereon and the character of such traffic, said office shall also adopt regulations, in cooperation and agreement with local traffic authorities, governing the use of state highways and roads on state-owned properties, and the operation of vehicles including but not limited to motor vehicles, as defined in section 14-1, and bicycles, as defined in section 14-286, thereon. A list of limited-access highways shall be published with such regulations and said list shall be revised and published once each year. The Commissioner of Transportation shall make known to the General Assembly the availability of such regulations and list and any requesting member shall be sent a written copy or electronic storage media of such regulations and list by the commissioner. A list of limited-access highways opened to traffic by the Commissioner of Transportation in the interim period between publications shall be maintained in the Office of the State Traffic Administration and such regulations shall apply to the use of such listed highways. Said office shall also make regulations, in cooperation and agreement with local traffic authorities, respecting the use by through truck traffic of streets and highways within the limits of, and under the jurisdiction of, any city, town or borough of this state for the protection and safety of the public. If said office determines that the prohibition of through truck traffic on any street or highway is necessary because of an immediate and imminent threat to the public health and safety and the local traffic authority is precluded for any reason from acting on such prohibition, the office, if it is not otherwise precluded from so acting, may impose such prohibition. Said office may place and maintain traffic control signals, signs, markings and other safety devices, which it deems to be in the interests of public safety, upon such highways as come within the jurisdiction of said office as set forth in section 14-297. The traffic authority of any city, town or borough may place and maintain traffic control signals, signs, markings and other safety devices upon the highways under its jurisdiction, and all such signals, devices, signs and markings shall conform to the regulations established by said office in accordance with this chapter, and such traffic authority shall, with respect to traffic control signals, conform to the provisions of section 14-299.

(1949 Rev., S. 2517; 1957, P.A. 331, S. 1; 1967, P.A. 685, S. 1; 1969, P.A. 768, S. 151; P.A. 77-375, S. 6; 77-614, S. 558, 610; P.A. 78-303, S. 11, 136; P.A. 84-429, S. 67; P.A. 88-242, S. 1, 2; P.A. 98-222, S. 6; P.A. 11-51, S. 134; Oct. Sp. Sess. P.A. 11-1, S. 7; P.A. 12-132, S. 1.)

History: 1967 act added provisions re regulations governing use of state highways and roads on state-owned properties and re list of limited access highways; 1969 act replaced highway commissioner with commissioner of transportation; P.A. 77-375 added reference to role of local traffic authorities in adoption of regulations and specifically referred to regulations re operation of vehicles “not limited to motor vehicles” and of bicycles; P.A. 77-614 placed state traffic commission in department of transportation and changed membership to include commissioner of public safety rather than commissioner of motor vehicles, effective January 1, 1979; P.A. 78-303 restored membership of commissioner of motor vehicles and deleted reference to no longer existing commissioner of state police; P.A. 84-429 made technical changes for statutory consistency; P.A. 88-242 added provisions authorizing the state traffic commission to prohibit through truck traffic in certain cases involving an immediate and imminent threat to public health and safety; P.A. 98-222 added a requirement that the commissioner notify the General Assembly that the regulations establishing a uniform system of traffic control signals and the list of limited-access highways are available upon request in a written format or as electronic storage; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 added provision making Commissioner of Economic and Community Development, or his or her designee, a member of commission when commission discusses and votes on any matter re an economic development project, and made technical changes, effective October 27, 2011; P.A. 12-132 replaced provisions re State Traffic Commission with provisions re Office of the State Traffic Administration, effective July 1, 2012.

See Sec. 7-136i re preliminary review of municipal petitions, applications or permit requests.

Cited. 28 CA 283.

Cited. 4 Conn. Cir. Ct. 104.



Section 14-298a - Operation of motor vehicle exceeding posted clearance or load prohibited.

No person shall operate or move a motor vehicle over, on, through, or under any bridge or structure on any highway if the height of such vehicle or the load exceeds the height of the posted clearance or load, as shown by an official traffic control device, as defined in section 14-297. Any person violating any provision of this section shall have committed an infraction.

(P.A. 05-218, S. 30.)



Section 14-299 - Traffic control signals. Right turn on red.

(a) For the purpose of standardization and uniformity, no installation of any traffic control signal light shall be made by any town, city or borough until the same has been approved by the Office of the State Traffic Administration. Such approval shall be based on necessity for, location of and type of such signal light and shall be applied for on a form supplied by the Office of the State Traffic Administration and shall be submitted to said office by the traffic authority having jurisdiction. Approval of any such signal light may be revoked by the Office of the State Traffic Administration at any time if said office deems such revocation to be in the interest of public safety, and thereupon such signal lights shall be removed by the traffic authority having jurisdiction.

(b) When traffic at an intersection is alternately directed to proceed and to stop by the use of signals exhibiting colored lights or lighted arrows, successively one at a time or in combination, only the colors green, red and yellow shall be used, except for special pedestrian control signals carrying word legends, said lights shall apply to drivers of vehicles and pedestrians and shall indicate the following:

(1) Circular green alone: Vehicular traffic facing a green signal may proceed straight through or turn right or left unless a sign or marking at such place prohibits either such turn or straight through movement, except that such traffic shall yield the right-of-way to pedestrians and vehicles lawfully within a crosswalk or the intersection at the time such signal was exhibited; pedestrians facing the green signal, except when directed by separate pedestrian-control signals, may proceed across the highway within any marked or unmarked crosswalk.

(2) Yellow: Vehicular traffic facing a steady yellow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter, when vehicular traffic shall stop before entering the intersection unless so close to the intersection that a stop cannot be made in safety; pedestrians facing a steady yellow signal, except when directed by separate pedestrian-control signals, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown and no pedestrian shall then start to cross the roadway.

(3) Red alone: Vehicular traffic facing a steady red signal alone shall stop before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection and remain standing until the next indication is shown; provided, on or after July 1, 1979, vehicular traffic traveling in the travel lane nearest the right hand curb or other defined edge of the roadway, unless a sign approved by the Office of the State Traffic Administration has been erected in the appropriate place prohibiting this movement, may cautiously enter the intersection to make a right turn onto a two-way street or onto another one-way street on which all the traffic is moving to such vehicle’s right after such vehicle has stopped as required in this subdivision and yielded the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection. Pedestrians facing a steady red signal alone, except when directed by separate pedestrian-control signals, shall not enter the roadway.

(4) Green arrow: Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time, but such vehicular traffic shall yield the right-of-way to pedestrians lawfully within a crosswalk and to other traffic lawfully within the intersection.

(5) Whenever special pedestrian-control signals exhibiting the words “Walk” or “Don’t Walk” are in place such signals shall indicate as follows: “Walk”: Pedestrians facing such signals may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles; “Don’t Walk”: No pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partially completed his crossing on the walk signal shall proceed to a sidewalk or safety island while the “Don’t Walk” signal is showing.

(c) When an illuminated flashing red or yellow signal is used in a traffic sign or signal, it shall require obedience by vehicular traffic as follows:

(1) Flashing red: When a red lens is illuminated by rapid intermittent flashes, drivers of vehicles shall stop before entering the nearest crosswalk at an intersection, or at a limit line when marked or, if none, then before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(2) When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles facing such signal may proceed through the intersection or past such signal only with caution.

(d) Lenses of the following colors only shall be used and shall be arranged vertically in the signal face or, when necessary, horizontally, and shall conform to the following positions: When arranged vertically, red shall be located at the top, yellow shall be located directly below red and the remaining indications below the yellow in the following order: Flashing yellow, circular green, vertical arrow, left-turn arrow and right-turn arrow, as needed; when arranged horizontally, red shall be located at the left, yellow shall be located directly to the right of red and the remaining indications to the right of yellow in the following order: Flashing yellow, left-turn arrow, circular green, vertical arrow and right-turn arrow, as needed.

(e) When lane-direction-control signals are placed over the individual lanes of a street or highway, vehicular traffic may travel in any lane over which a green arrow signal is shown, but shall not enter or travel in any lane over which a red X signal is shown.

(f) If a traffic control signal, approved by the Office of the State Traffic Administration, is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any sign or marking the stop shall be made at the signal.

(1949 Rev., S. 2518; 1967, P.A. 428; P.A. 75-297; P.A. 78-309, S. 1; P.A. 12-132, S. 29.)

History: 1967 act restated provisions of Subsecs. (b) to (d) and added Subsecs. (e) and (f); P.A. 75-297 added provisions in Subsec. (b)(3) re right turns on red; P.A. 78-309 revised and amplified Subsec. (b)(3) and changed emphasis by allowing right turn on red unless sign prohibits it, whereas previously turn allowed only where sign permitted it; P.A. 12-132 amended Subsecs. (a) and (f) by replacing references to State Traffic Commission with references to Office of the State Traffic Administration and amended Subsec. (b)(3) by deleting provisions re review and erection of signs by June 30, 1979, and making a conforming change, effective July 1, 2012.

See Sec. 14-111g re operator’s retraining program.

Cited. 2 CA 523, 525.

Duty of operator approaching intersection where traffic light is red. 3 CS 177. That stop sign was obscured from view by large truck not justification for failure to stop. 6 CS 264. All silent policemen or stanchions are obstructions in the highway, but they are not nuisances. 15 CS 93.

Subsec. (a):

Cited. 2 CA 523, 525.

Cited. 5 Conn. Cir. Ct. 333; 6 Conn. Cir. Ct. 335, 452.

Subsec. (b):

The provisions of Subsec. are subject to the specific exceptions created by the express provisions of Sec. 14-283. 114 C. 406. Right-of-way and duty of driver approaching green light. Id., 640. Cited. 119 C. 267; 122 C. 518. When street marking and green arrow create separate lanes; right to proceed in right-hand lane. Id., 520. Cited. 124 C. 688; 125 C. 38; 149 C. 61. A driver when faced with a green light at an intersection must act as a reasonably prudent person with a knowledge that he cannot proceed in disregard of other vehicles in the intersection. 165 C. 422. A duty of reasonable safety is placed on a driver who wishes to turn left; a driver facing a green light may have a higher standard of care as he is required to yield to certain vehicles that constitute an imminent hazard. Id. Cited. 170 C. 490.



Section 14-299a - Traffic signal preemption devices. Penalty.

(a) As used in this section, “traffic signal preemption device” means a device capable of altering the timing or phasing of a traffic control signal.

(b) No person shall use a traffic signal preemption device unless such person, in furtherance of such person’s duties, is (1) installing or maintaining a traffic control signal; (2) operating railroad equipment or a movable bridge; (3) operating a transit vehicle on behalf of the Department of Transportation; (4) operating a motor vehicle owned by the federal or state government, a municipal government or fire district in responding to an emergency; or (5) operating an ambulance in responding to an emergency. No traffic signal preemption device shall be in, or part of, a motor vehicle unless (A) the motor vehicle is owned or controlled by the federal or state government, a municipal government or fire district, (B) the motor vehicle is an ambulance, or (C) such vehicle is being used in the course of manufacturing, transporting, installing or maintaining such a device.

(c) No person shall possess a traffic signal preemption device unless such person is a manufacturer specializing in the manufacture of such devices, a vendor authorized by a manufacturer specializing in the manufacture of such devices or a repairer of such devices.

(d) No person shall sell or transfer possession of a traffic signal preemption device unless (1) such person is a manufacturer specializing in the manufacture of such devices, a vendor authorized by a manufacturer specializing in the manufacture of such devices or a repairer of such devices, and (2) such sale or transfer of possession is to the federal or state government, a municipal government or fire district, ambulance operator or to a vendor or repairer of such devices.

(e) Any person who violates any provision of subsection (b), (c) or (d) of this section shall be fined not more than five thousand dollars or imprisoned not more than three months, or both.

(f) Any person who violates any provision of subsection (b) of this section which violation results in a traffic accident shall be guilty of a class D felony, except that such person shall be fined not more than fifteen thousand dollars.

(P.A. 05-242, S. 1; P.A. 12-80, S. 166; P.A. 13-258, S. 60.)

History: P.A. 05-242 effective July 1, 2005; P.A. 12-80 amended Subsec. (e) to replace maximum term of imprisonment of “ninety days” with “three months”; P.A. 13-258 amended Subsec. (f) to substitute provisions re class D felony for provision re imprisonment of not more than 5 years.



Section 14-300 - Crosswalks. Pedestrian-control signals. Regulation of pedestrians and motor vehicles at crosswalks. Pedestrians who are blind or have guide dogs.

(a) The traffic authority shall have power to designate, by appropriate official traffic control devices, as defined in section 14-297, or markers, or by lines upon the surface of the highway, such crosswalks and intersections as, in its opinion, constitute a danger to pedestrians crossing the highway including, but not limited to, specially marked crosswalks in the vicinity of schools, which crosswalks shall have distinctive markings, in accordance with the regulations of the Office of the State Traffic Administration, to denote use of such crosswalks by school children; and may maintain suitable signs located at intervals along highways, particularly where there are no sidewalks, directing pedestrians to walk facing vehicular traffic.

(b) At any intersection where special pedestrian-control signals bearing the words “Walk” or “Don’t Walk” are placed, pedestrians may cross the highway only as indicated by the signal. At any intersection where traffic is controlled by other traffic control signals or by police officers, pedestrians shall not cross the highway against a red or “Stop” signal and shall not cross at any place not a marked or unmarked crosswalk. A pedestrian started or starting across the highway on a “Walk” signal or on any such crosswalk on a green or “Go” signal shall have the right-of-way over all vehicles, including those making turns, until such pedestrian has reached the opposite curb or safety zone.

(c) Except as provided in subsection (c) of section 14-300c, at any crosswalk marked as provided in subsection (a) of this section or any unmarked crosswalk, provided such crosswalks are not controlled by police officers or traffic control signals, each operator of a vehicle shall grant the right-of-way, and slow or stop such vehicle if necessary to so grant the right-of-way, to any pedestrian crossing the roadway within such crosswalk, provided such pedestrian steps off the curb or into the crosswalk at the entrance to a crosswalk or is within that half of the roadway upon which such operator of a vehicle is traveling, or such pedestrian steps off the curb or into the crosswalk at the entrance to a crosswalk or is crossing the roadway within such crosswalk from that half of the roadway upon which such operator is not traveling. No operator of a vehicle approaching from the rear shall overtake and pass any vehicle, the operator of which has stopped at any crosswalk marked as provided in subsection (a) of this section or any unmarked crosswalk to permit a pedestrian to cross the roadway. The operator of any vehicle crossing a sidewalk shall yield the right-of-way to each pedestrian and all other traffic upon such sidewalk.

(d) The operator of a motor vehicle who approaches or comes into the immediate vicinity of a pedestrian who is blind, as defined in subsection (a) of section 1-1f, carrying a white cane or a white cane tipped with red, or a pedestrian being guided by a guide dog, shall reduce speed or stop, if necessary, to yield the right-of-way to such pedestrian. No person, except one who is blind, shall carry or use on any street or highway, or in any other public place, a cane or walking stick which is white in color or white, tipped with red.

(e) Any crosswalk designated by a traffic authority on or after October 1, 2010, pursuant to subsection (a) of this section shall be required by such authority to have markings, signage, or any control signals deemed necessary by such authority to provide sufficient time for the safe crossing of pedestrians.

(f) The operator of any motor vehicle who violates this section shall be deemed to have committed an infraction and be fined ninety dollars.

(g) In any civil action arising under subsection (c) or (d) of this section or sections 14-300b to 14-300d, inclusive, the doctrine of negligence per se shall not apply.

(1949 Rev., S. 2519; 1955, S. 1403d; 1967, P.A. 639; P.A. 78-309, S. 2; P.A. 94-189, S. 33, 34; P.A. 00-196, S. 13; P.A. 07-167, S. 26; P.A. 08-150, S. 32; P.A. 10-159, S. 9; P.A. 12-132, S. 30.)

History: 1967 act made special reference to specially marked crosswalks near schools in Subsec. (a); P.A. 78-309 added Subsecs. (c) and (d); P.A. 94-189 amended Subsec. (c) by changing “yield” to “grant”, making the section also applicable to a pedestrian who “steps to the curb at the entrance to a crosswalk” and deleting the requirement that such pedestrian should be “approaching at such a rate of speed or has approached so near to that half of the roadway upon which such operator is traveling so as to be in reasonable danger of being struck by the vehicle of such operator”, effective July 1, 1994; P.A. 00-196 made a technical change; P.A. 07-167 amended Subsec. (c) by replacing “steps to the curb” with “steps off the curb or into the crosswalk”, making infraction applicable to “The operator of any motor vehicle who violates this section”, rather than “A violation of this subsection”, and specifying a fine of $90, effective July 1, 2007; P.A. 08-150 amended Subsec. (c) to delete penalty provision, reflecting its reenactment as new Subsec. (e), added new Subsec. (d) requiring motor vehicle operator to yield right-of-way to pedestrian who is blind carrying a white cane or white cane tipped with red or being guided by a guide dog and prohibiting a person who is not blind from carrying or using a cane or walking stick white in color or white, tipped in red, added new Subsec. (e) re penalty, formerly part of Subsec. (c), and redesignated existing Subsec. (d) as new Subsec. (f) and amended same to add reference to new Subsec. (d); P.A. 10-159 amended Subsec. (a) to substitute “official traffic control devices” for “devices” and make technical changes, made technical changes in Subsec. (c), inserted new Subsec. (e) requiring crosswalks designated on or after October 1, 2010, to have necessary markings, signage or control signals to provide sufficient time for safe crossing of pedestrians and redesignated existing Subsecs. (e) and (f) as Subsecs. (f) and (g); P.A. 12-132 amended Subsec. (a) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

See Sec. 53-182 re penalties for infractions committed by pedestrians.

What lines constitute compliance with section. 126 C. 527.

Subsec. (b):

Cited. 125 C. 223. Rule for pedestrians crossing from one curb to the other; not applicable to one marooned in middle of street when the light changed. 127 C. 160. Cited. Id., 301. Pedestrian crossing with light could not be found guilty of contributory negligence as a matter of law. 130 C. 614. Cited. 133 C. 581; 138 C. 81. A pedestrian who has the right of way is not justified in being oblivious to the circumstances and failing to exercise care commensurate with the situation. 142 C. 385. Cited. 146 C. 210. Violation constitutes negligence per se. 147 C. 644. Cited. 149 C. 61. Statute not applicable where evidence did not show that decedent was on or near crosswalk until bus had nearly completed its turn. 151 C. 14. Statutory right-of-way to pedestrians at crosswalks limited to crosswalks on public highways. 163 C. 365.

Legislature intended to make it possible for the pedestrian to cross and to be protected while crossing. 5 CS 133. A pedestrian desiring to cross a street upon a crosswalk at a street intersection where traffic is controlled by traffic light may rely solely upon the assumption that other traffic will obey such lights. 10 CS 413.

Stoplights and flashers on school bus not the type of signals specified in Subsec. 2 Conn. Cir. Ct. 214.



Section 14-300a - Pedestrian street markings near housing projects for elderly persons.

The Office of the State Traffic Administration and each municipal traffic authority shall, on highways under their respective jurisdictions and subject to the provisions of section 14-298, provide special pedestrian street or sidewalk markings at intersections and streets in proximity to projects designated for or containing a high proportion of elderly persons.

(1967, P.A. 358; P.A. 12-132, S. 31.)

History: P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-300b - Pedestrian use of crosswalks and roadways.

(a) Each pedestrian crossing a roadway at any point other than within a crosswalk marked as provided in subsection (a) of section 14-300 or any unmarked crosswalk or at a location controlled by police officers shall yield the right of way to each vehicle upon such roadway. Each pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to each vehicle upon such roadway.

(b) No pedestrian shall cross a roadway intersection diagonally unless authorized by a pedestrian-control signal or police officer. When authorized by a pedestrian-control signal or police officer to cross an intersection diagonally each pedestrian shall cross only in accordance with such signals or as directed by such police officer. No pedestrian shall cross a roadway between adjacent intersections at which traffic or pedestrian-control signals are in operation except within a marked crosswalk.

(c) Each pedestrian crossing a roadway within a crosswalk shall travel whenever practicable upon the right half of such crosswalk.

(d) A violation of any provision of this section shall be an infraction.

(P.A. 78-309, S. 3.)



Section 14-300c - Pedestrian use of roads and sidewalks. Required to yield to emergency vehicle.

(a) No pedestrian shall walk along and upon a roadway where a sidewalk adjacent to such roadway is provided and the use thereof is practicable. Where a sidewalk is not provided adjacent to a roadway each pedestrian walking along and upon such roadway shall walk only on the shoulder thereof and as far as practicable from the edge of such roadway. Where neither a sidewalk nor a shoulder adjacent to a roadway is provided each pedestrian walking along and upon such roadway shall walk as near as practicable to an outside edge of such roadway and if such roadway carries motor vehicle traffic traveling in opposite directions each pedestrian walking along and upon such roadway shall walk only upon the left side of such roadway.

(b) No pedestrian shall suddenly leave a curb, sidewalk, crosswalk or any other place of safety adjacent to or upon a roadway and walk or run into the path of a vehicle which is so close to such pedestrian as to constitute an immediate hazard to such pedestrian. No pedestrian who is under the influence of alcohol or any drug to a degree which renders himself a hazard shall walk or stand upon any part of a roadway.

(c) Each pedestrian shall yield the right-of-way to any authorized emergency vehicle, as defined by section 14-1, approaching such pedestrian and emitting any audible signal or displaying or making any visual signal reasonably indicating that such vehicle is being operated in an emergency situation. Nothing in this subsection shall be construed to relieve the driver of such an authorized emergency vehicle from any duty to drive with due regard for the safety of all persons using the highway or from the duty to exercise due care to avoid colliding with any pedestrian.

(d) Except as provided by sections 14-299, 14-300, and 14-300b to 14-300e, inclusive, each pedestrian upon a roadway shall yield the right-of-way to each vehicle upon such roadway.

(e) A violation of any provision of this section shall be an infraction.

(P.A. 78-309, S. 4; P.A. 84-429, S. 68.)

History: P.A. 84-429 substituted reference to Sec. 14-1 for reference to Sec. 14-1a, repealed in the same act.



Section 14-300d - Operator of a vehicle required to exercise due care to avoid pedestrian.

Notwithstanding any provisions of the general statutes or any regulations issued thereunder, sections 14-299, 14-300, 14-300b to 14-300e, inclusive, or any local ordinance to the contrary, each operator of a vehicle shall exercise due care to avoid colliding with any pedestrian or person propelling a human powered vehicle and shall give a reasonable warning by sounding a horn or other lawful noise emitting device to avoid a collision. A violation of any provision of this section shall be an infraction.

(P.A. 78-309, S. 5.)



Section 14-300e - Application of pedestrian rights to solicitation of rides in a motor vehicle and walking on limited access highways.

Nothing contained in sections 14-299, 14-300 or 14-300b to 14-300d, inclusive, shall be construed to limit the provisions of section 53-181 or to permit any pedestrian to walk upon or along any highway where pedestrians are prohibited by any provision of the general statutes or any regulations issued thereunder.

(P.A. 78-309, S. 6.)



Section 14-300f - Vehicles to stop for school crossing guard. Penalties. Issuance of warning or summons upon report of school crossing guard.

(a) The operator of a motor vehicle shall immediately bring the motor vehicle to a stop not less than ten feet from a location on any highway or private road where a school crossing guard is on duty when the school crossing guard specifically directs the operator to do so. Any motor vehicle so stopped for a school crossing guard shall not proceed until the school crossing guard specifically directs the operator to do so.

(b) Any person who violates any provision of subsection (a) of this section shall be fined four hundred fifty dollars for the first offense and, for each subsequent offense, not less than five hundred dollars nor more than one thousand dollars or imprisoned not more than thirty days, or both.

(c) Upon receipt of a written report from any school crossing guard specifying the license plate number, color and type of any motor vehicle observed by such school crossing guard violating any provision of subsection (a) of this section and the date, approximate time and location of such violation, a police officer may issue a written warning or summons to the owner of such vehicle.

(P.A. 96-167, S. 1; P.A. 13-22, S. 1.)

History: P.A. 13-22 amended Subsec. (b) to increase fine for first offense from not less than $100 or more than $500 to $450, added Subsec. (c) re issuance of warning or summons upon report of school crossing guard and made technical changes.



Section 14-300g - Operation of golf carts. Equipment. Insurance.

(a) The traffic authority of any city, town or borough is authorized to permit the operation of golf carts, during daylight hours only, on any street or highway within the limits of, and under the jurisdiction of, such traffic authority, provided: (1) Each such golf cart shall be equipped with an operable horn in accordance with the requirements of subsection (e) of section 14-80; (2) each such golf cart shall be equipped with a flag that is positioned to assist operators of motor vehicles in observing the location and operation of such golf cart; (3) no such authorization shall be granted for operation on any street or highway the posted speed limit of which is more than twenty-five miles per hour; and (4) the operator of any such golf cart shall carry a valid Connecticut motor vehicle operator’s license while operating such golf cart. Any person who operates a golf cart in violation of any provision of this subsection, any insurance requirement established in accordance with subsection (b) of this section, or any other conditions or limitations established by the traffic authority for the operation of golf carts shall have committed an infraction.

(b) The Commissioner of Motor Vehicles may establish, by regulations adopted in accordance with the provisions of chapter 54, insurance requirements for the operation of golf carts in accordance with subsection (a) of this section.

(P.A. 09-187, S. 27.)

History: P.A. 09-187 effective July 8, 2009.



Section 14-300h - Special event permit for fire department to use state highway to collect charitable donations.

Notwithstanding any provision of section 14-298 or any regulation adopted thereunder, the Office of the State Traffic Administration shall, at the request of a local traffic authority of a municipality, issue a special event permit to allow members of the fire department of such municipality to use a state highway, other than a limited access highway, to collect donations for charitable purposes. No such permit shall be issued except for the use of a state highway at an intersection controlled by a traffic control signal or stop sign where the posted speed limit is thirty miles per hour or less. No permit shall be issued for a period of more than one day. No local traffic authority shall be issued more than two such permits per year per fire company. The issuance of a permit shall be considered an agreement by the municipality to indemnify and hold harmless the state against any financial loss and expense arising out of any claim, demand, suit or judgment resulting from or related to the issuance of the permit or the collection of donations.

(P.A. 13-93, S. 1.)



Section 14-301 - Through ways. Stop signs.

(a) The Office of the State Traffic Administration may designate any state highway or part thereof or any bridge upon any such highway as a through way, and may, after notice, revoke any such designation. The traffic authority of any town, city or borough may designate any highway or part thereof under the control of such town, city or borough as a through way, and may, after notice, revoke any such designation.

(b) No designation of a through way shall become effective as to regulation of traffic at any intersection thereon until the Office of the State Traffic Administration or such other traffic authority has caused signs to be erected at such intersections. Each such sign shall bear the word “stop”, which shall be self-illuminated at night or so placed as to be illuminated by street lights or by headlights of approaching motor vehicles, and each such sign shall be located as near as practicable to the traveled portion of the highway at the entrance to which the stop is to be made, or at the nearest line of the crosswalk thereat, and shall be clearly visible for a distance of one hundred feet along the street intersecting the through way.

(c) The driver of a vehicle shall stop in obedience to a stop sign at such clearly marked stop line or lines as may be established by the traffic authority having jurisdiction or, in the absence of such line or lines, shall stop in obedience to a stop sign at the entrance to a through highway and shall yield the right-of-way to vehicles not so obliged to stop which are within the intersection or approaching so closely as to constitute an immediate hazard.

(d) Nothing herein contained shall prevent said office or such traffic authority from erecting such stop signs on all corners of any intersection within its jurisdiction, and thereafter the provisions of subsection (c) of this section, relating to the stopping of motor vehicles and the right-of-way within such intersection, shall apply to the operation of motor vehicles on each of the intersecting streets.

(e) The driver of a vehicle shall stop in obedience to a stop sign at a railroad crossing erected and maintained on the highway by requirement of the Commissioner of Transportation or the Office of the State Traffic Administration.

(1949 Rev., S. 2520; 1949, S. 1405d; 1955, S. 1404d; 1959, P.A. 163; 1963, P.A. 29; 1971, P.A. 144; P.A. 75-486, S. 44, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 12-132, S. 32.)

History: 1959 act amended Subsec. (c) by adding requirement of stopping at stop lines; 1963 act added Subsec. (e); 1971 act deleted clause in Subsec. (c) allowing drivers having once yielded right-of-way to proceed and requiring others approaching to yield to them; P.A. 75-486 replaced public utilities commission with public utilities control authority in Subsec. (e); P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with commissioner of transportation, effective January 1, 1979; P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration, effective July 1, 2012.

See Sec. 14-111g re operator’s retraining program.

Subsec. (e):

See Sec. 14-249 re stopping at grade crossings.

Cited. 29 CA 791.

Cited. 24 CS 375; 26 CS 184.

Subsec. (c):

Subsec. explained. 165 C. 635. Cited. 170 C. 583.

Cited. 16 CA 272.

The judge’s charge as to statute if read in its entirety was accurate in law, adapted to the issues and sufficient as a guide to the jury. 5 Conn. Cir. Ct. 164.



Section 14-302 - “Yield” signs.

The Office of the State Traffic Administration, on any state highway, or a local traffic authority, on any highway under its control, may designate intersections at which signs bearing the words “Yield” may be erected. The driver of a vehicle approaching a “Yield” sign shall, in obedience to such sign, slow down to a speed reasonable for the existing conditions, and shall yield the right-of-way to any vehicle in the intersection or approaching on another highway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection, provided, if such driver is involved in a collision, such collision shall be deemed prima facie evidence of such driver’s failure to yield the right-of-way.

(1955, S. 1406d; February, 1965, P.A. 448, S. 40; P.A. 12-132, S. 33.)

History: 1965 act deleted reference to state aid highway, words “right-of-way” after “Yield” and provision specifying application of collision proviso was to collisions with pedestrians or other vehicles, and changed driver’s duty on approaching sign from slowing to 10 miles per hour and yielding so as to avoid collision to slowing to reasonable speed so as to avoid hazard; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

See Sec. 14-111g re operator’s retraining program.



Section 14-303 - Designation of one-way streets.

Subject to the provisions of this chapter, the traffic authority shall have power to designate streets as one-way streets and to place and maintain on each street intersecting a street designated as a one-way street, at or near the property line of such one-way street, appropriate signs upon or in the street; such signs, devices or marks to bear the word “one-way” with an arrow pointing in the direction that all vehicular traffic shall travel when using such designated one-way street. No person shall operate or drive any vehicle upon or through any one-way street contrary to the directions as indicated by such signs, devices or marks established under the provisions of this section.

(1949 Rev., S. 2521.)

See Sec. 14-111g re operator’s retraining program.



Section 14-304 - Safety zones.

(a) The traffic authority shall have power to establish safety zones of such character and at such places as it deems necessary for the protection of pedestrians.

(b) No person shall operate or drive any vehicle over or through any safety zone established under the provisions of this section.

(1949 Rev., S. 2522.)



Section 14-305 - Bus stops and public service motor vehicle stands.

(a) The traffic authority shall have power to establish bus stops with the approval of the Department of Transportation. The traffic authority shall also have the power to establish stands for other motor vehicles used for the transportation of passengers for hire and designate the same by appropriate signs and markings.

(b) No person other than an operator of a motor vehicle used for the transportation of passengers for hire shall park any vehicle in any officially designated public service motor vehicle stand, and no operator of any such motor vehicle shall park such vehicle upon any highway in any business district at any place other than a public service motor vehicle stand; but this provision shall not prevent the operator of any such motor vehicle from temporarily stopping such vehicle in accordance with parking regulations at any place for the purpose of and while actually engaged in receiving or discharging passengers.

(1949 Rev., S. 2523; 1949, S. 1407d; P.A. 75-486, S. 45, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 36, 348; P.A. 84-20, S. 3; P.A. 90-263, S. 54, 74.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 gave division of public utility control department status and deleted reference to abolished department of business regulation; P.A. 84-20 amended Subsec. (a) to transfer power to approve establishment of bus stops from public utility control department to transportation department; P.A. 90-263 substituted “motor vehicles used for the transportation of passengers for hire” for “public service motor vehicle”.



Section 14-306 - Taxi stands in front of hotels.

The traffic authority of any city or town is authorized to establish a public taxi stand in connection with any hotel within the limits of such city or town and may, with the approval of the owner or lessee of such hotel, limit the use of such public taxi stand to cabs of a company to be designated by such owner or lessee.

(1949 Rev., S. 2524.)



Section 14-307 - Parking restrictions. Regulations.

(a) The traffic authority of any city, town or borough shall have power to prohibit, limit or restrict the parking of vehicles and to erect and maintain signs in each block designating the time or terms of such prohibition or restriction on any highway or thoroughfare coming under the jurisdiction of such city, town or borough and such traffic authority may remove from state highways, except limited access highways, within the territorial limits of such city, town or borough any vehicles parked in violation of any regulation of the Office of the State Traffic Administration established in accordance with subsection (b) of this section and of any rule, regulation, order or ordinance of any such city, town or borough relative to or in connection with parking on such highway. Such removal shall be undertaken in accordance with the procedures employed by the city, town or borough in the removal of vehicles from any highway or thoroughfare coming under the jurisdiction of such city, town or borough. The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54 to establish procedures for the removal of such vehicles by such traffic authority and for the storage of such vehicles. The regulations shall, at a minimum, (1) require that such traffic authority provide written notice by certified mail to the owner of any vehicle removed, (2) provide any such owner with an opportunity for a hearing before a hearing officer appointed by the chief executive officer of each city, town or borough and specify procedures for the holding of such hearing, (3) provide that the owner or keeper of any garage or other place where any such vehicle is stored shall have a lien on the vehicle for his storage charges, and (4) specify procedures for the sale at public auction of any vehicle placed in storage which is not claimed within a specified period of time by the owner thereof.

(b) The Office of the State Traffic Administration shall have power to prohibit, limit or restrict the parking of vehicles on any portion of any state highway or on any bridge on any such highway and to erect and maintain signs designating the terms of such prohibition or restriction.

(c) No person shall park any vehicle in any place where parking is prohibited or park any vehicle for a longer period than that indicated as lawful by any sign erected and maintained in accordance with the provisions of this chapter, except: (1) A person operating an armored car vehicle may, while in the performance of such person’s duties, park for a period not to exceed ten minutes in a place where parking is prohibited, provided such vehicle does not obstruct or impede the normal and reasonable movement of traffic, or (2) a vehicle displaying a special license plate or a removable windshield placard issued pursuant to section 14-253a or by authorities of other states or countries for the purpose of identifying vehicles permitted to utilize parking spaces reserved for persons with disabilities which limit or impair their ability to walk or blind persons, may park in an area where parking is legally permissible, for an unlimited period of time without penalty, notwithstanding the period of time indicated as lawful by any (A) parking meter, or (B) sign erected and maintained in accordance with the provisions of this chapter.

(1949 Rev., S. 2525; 1969, P.A. 236; P.A. 91-408, S. 6; June 18 Sp. Sess. P.A. 97-4, S. 7, 11; June 18 Sp. Sess. 97-11, S. 63, 65; P.A. 99-268, S. 35; P.A. 00-169, S. 22; P.A. 12-132, S. 34.)

History: 1969 act gave local traffic authorities power to remove from roads vehicles parked in violation of state traffic commission regulations under Subsec. (a); P.A. 91-408 amended Subsec. (c) to add exception authorizing operator of an armored car vehicle to park where parking is prohibited; June 18 Sp. Sess. P.A. 97-4 amended Subsec. (a) to require commissioner to adopt regulations re procedures for removal and storage of vehicles and stated minimum requirements for such regulations, effective June 30, 1997; June 18 Sp. Sess. P.A. 97-11 changed effective date of June 18 Sp. Sess. P.A. 97-4 but without affecting this section; P.A. 99-268 amended Subsec. (c) by designating existing exception re armored cars as Subdiv. (1), adding Subdiv. (2) re allowing a vehicle displaying a special license plate or removable windshield placard to park without penalty where legally permissible for an unlimited period of time and by making a technical change re gender neutrality; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 12-132 amended Subsecs. (a) and (b) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-308 - Loading and unloading.

(a) The traffic authority shall have power to determine the location of loading and unloading zones and shall erect and maintain signs designating the same.

(b) No operator of any vehicle shall park for a period of time longer than is necessary for the loading or unloading of materials or merchandise in any place marked as a loading or unloading zone.

(1949 Rev., S. 2526.)



Section 14-309 - Approval of traffic safety measures and traffic control devices, signs or markings. Approval of related municipal regulation or ordinance.

No traffic safety measure or traffic control device, sign or marking shall be installed or maintained on any state highway or on any bridge on any such highway or within the right-of-way of any such highway or bridge by the traffic authority of any town, city or borough, except by consent and written approval of the Office of the State Traffic Administration. No rule, regulation, order or ordinance of any town, city or borough relative to or in connection with such safety measure or traffic control device, sign or marking on any such highway or bridge, or within the right-of-way of any such highway or bridge, shall take effect until approved in writing by said office or be effective after such approval has been revoked. Approval of any such traffic control measure may be revoked by said office at any time, if it deems such revocation to be in the interest of public safety.

(1949 Rev., S. 2527; P.A. 12-132, S. 35.)

History: P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration, effective July 1, 2012.



Section 14-310 - Fraudulent or obstructive signs and signals.

(a) No person, firm or corporation shall place, maintain or display upon or in view from any highway any unauthorized sign, signal, marking or device which purports to be or is in imitation of or resembles an official traffic control device or railroad sign or signal, or which attempts to direct the movement of traffic or which hides from view or interferes with the effectiveness of any official traffic control device or any railroad sign or signal and no person, firm or corporation shall place or maintain, nor shall any public authority permit, upon any highway any traffic sign or signal bearing thereon any commercial advertising.

(b) The traffic authority having jurisdiction over any such highway is authorized, without notice, to cause any such prohibited sign, signal or marking to be removed as a public nuisance.

(1949 Rev., S. 2528.)

See Sec. 13a-124 re unauthorized signs.



Section 14-311 - Open air theaters, shopping centers and certain other developments affecting state highway traffic.

(a) No person, firm, corporation, state agency, or municipal agency or combination thereof shall build, expand, establish or operate any open air theater, shopping center or other development generating large volumes of traffic that substantially affect state highway traffic within this state, as determined by the Office of the State Traffic Administration, until such person, firm, corporation, or agency has procured from said office a certificate that the operation thereof will not imperil the safety of the public, except that any development, including any development to be built in phases, without regard to when such phases are approved by the municipal planning and zoning agency or other responsible municipal agency, that contains a total of one hundred or fewer residential units shall not be required to obtain such certificate if such development is a residential-only development and is not part of a mixed-use development that contains office, retail or other such nonresidential uses, provided if any future development increases the total number of residential units to more than one hundred, and such total substantially affects state highway traffic within the state as determined by the Office of the State Traffic Administration, a certificate shall be procured from said office.

(b) Except as otherwise provided in this subsection, no local building official shall issue a building or foundation permit to any person, firm, corporation, state agency or municipal agency to build, expand, establish or operate such a development until the person, firm, corporation or agency provides to such official a copy of the certificate issued under this section by the office. If the office determines that any person, firm, corporation, or state or municipal agency has (1) started building, expanding, establishing or operating such a development without first obtaining a certificate from said office, or (2) has failed to comply with the conditions of such a certificate, it shall order the person, firm, corporation or agency to (A) cease constructing, expanding, establishing or operating the development, or (B) comply with the conditions of the certificate within a reasonable period of time. If such person, firm, corporation or agency fails to (i) cease such work, or (ii) comply with an order of the office within such time as specified by the office, the office may make an application to the superior court for the judicial district of Hartford or the judicial district where the development is located enjoining the construction, expansion, establishment or operation of such development. Notwithstanding the provisions of this subsection, for single family home building lots within a subdivision of land, for which a certificate is required and which do not have a direct exit or entrance on, or directly abut or adjoin any state highway, no local building official shall issue a certificate of occupancy to any person, firm, corporation, state agency or municipal agency to occupy homes on such lots until the person, firm, corporation or agency provides to such official a copy of the certificate issued under this section by the office and such official confirms that the certificate conditions have been satisfied.

(c) The Office of the State Traffic Administration, to the extent practicable, shall begin its review of an application prior to final approval of the proposed activity by the municipal planning and zoning agency or other responsible municipal agency.

(d) In determining the advisability of such certification, the Office of the State Traffic Administration shall include, in its consideration, highway safety, the width and character of the highways affected, the density of traffic thereon, the character of such traffic and the opinion and findings of the traffic authority of the municipality wherein the development is located. The Office of the State Traffic Administration may require improvements to be made by the applicant to the extent that such improvements address impacts to highway safety created by the addition of the applicant’s proposed development or activity. If the Office of the State Traffic Administration determines that such improvements, including traffic signals, pavement markings, channelization, pavement widening or other changes or traffic control devices, are required to handle traffic safely and efficiently, one hundred per cent of the cost thereof shall be borne by the person building, establishing or operating such open air theater, shopping center or other development generating large volumes of traffic, except that such cost shall not be borne by any municipal agency. The Commissioner of Transportation may issue a permit to said person to construct or install the changes required by the Office of the State Traffic Administration.

(e) Any person aggrieved by any decision of the Office of the State Traffic Administration hereunder may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district in which it is proposed to operate such establishment. The provisions of this section except insofar as such provisions relate to expansion shall not apply to any open air theater, shopping center or other development generating large volumes of traffic in operation on July 1, 1967.

(f) Before submitting an application for any development generating large volumes of traffic pursuant to subsection (a) of this section to the Office of the State Traffic Administration, the individual or entity submitting such application shall attend a mandatory meeting with the Office of the State Traffic Administration and other staff from the Department of Transportation. At such meeting, such individual or entity shall present the applicant’s proposed development to such department staff and receive feedback, including, but not limited to, information as to what needs to be submitted for an application to be considered complete.

(1951, S. 1408d; 1967, P.A. 730; 1969, P.A. 768, S. 152; 1971, P.A. 611, S. 1; 870, S. 103; P.A. 73-136; P.A. 74-183, S. 202, 291; P.A. 76-412; 76-436, S. 173, 681; P.A. 77-603, S. 38, 125; P.A. 78-280, S. 1, 127; P.A. 83-362; P.A. 84-546, S. 46, 173; P.A. 85-498, S. 1, 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-342, S. 1, 5; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-256, S. 14; P.A. 12-132, S. 36.)

History: 1967 act made provisions applicable to shopping centers and other developments generating large volumes of traffic, added provisions re percentage of cost of traffic signals, pavement markings, road widening etc. to be borne by developer and re permit to construct or install required changes and replaced exemption for developments under construction or in operation on June 5, 1951, with exemption for developments in operation on July 1, 1967; 1969 act replaced highway commissioner with commissioner of transportation; 1971 acts made provisions applicable to expansions of developments or facilities, required developer to bear 75% rather than 50% of cost of road or traffic signal changes, qualified exemption by excluding expansion operations and replaced superior court with court of common pleas; P.A. 73-136 required developer to pay 100% of cost of road or traffic signal changes; P.A. 74-183 added reference to judicial districts; P.A. 76-412 included facilities or developments of state or municipal agencies, made provisions applicable to projects “substantially affecting state highway traffic”, exempted municipal agency from payment of cost of changes and added provision re postponement of action on applications; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provision with requirement that appeals be made in accordance with Sec. 4-183 except that venue remains in county or judicial district affected; P.A. 78-280 deleted reference to counties; P.A. 83-362 divided section into Subsecs., prohibited local building officials from issuing building or foundation permits for developments until commission issues certificates and required commission to act on certificate applications within 120 days unless additional information needed; P.A. 84-546 made technical grammatical change in Subsec. (e); P.A. 85-498 extended the provisions of Subsecs. (a) and (b) to firms, corporations or any combination of a firm, corporation, state agency or municipal agency; P.A. 90-342 added provision in Subsec. (b) authorizing injunction for failure to comply with commission’s orders and provision in Subsec. (d) requiring the commission to seek the opinion of the traffic authority of the municipality where the development is located (Revisor’s note: P.A. 88-230 and P.A. 90-98 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1990 session, effective September 1, 1993); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 11-256 amended Subsec. (a) to establish exception from certificate requirement for certain developments and to make technical changes, amended Subsec. (b) to establish procedure applicable to certain single family home building lots re provision of copy of certificate and to make technical changes, amended Subsec. (c) to require commencement of commission review prior to final approval by municipal agency and to make a technical change, and amended Subsec. (d) to authorize commission to require highway safety improvements, effective July 13, 2011; P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration, amended Subsec. (c) by deleting provisions re commission action on certificate applications and added Subsec. (f) re mandatory meeting before submitting application, effective July 1, 2012 (Revisor’s note: In Subsec. (b)(ii), a reference to “commission” was changed editorially by the Revisors to “office” for consistency).

See Sec. 14-311c re developed parcels of land separately owned and utilized together for a single development purpose which affects state highway traffic.

Cited. 43 CA 52.

No open air theater can lawfully be built until the required certificate has been issued. 18 CS 521. The issue of adequacy of roads leading to proposed site is determined by the State Traffic Commission. 20 CS 192.



Section 14-311a - New certificate for increase in parking spaces.

Section 14-311a is repealed, effective July 1, 2012.

(1971, P.A. 611, S. 2; P.A. 12-132, S. 52.)



Section 14-311b - Traffic controls for certain parking areas and commercial establishments.

The Office of the State Traffic Administration, in cooperation and agreement with local traffic authorities, may, in any parking area for twenty or more vehicles or for any commercial establishment having an exit or entrance on or abutting or adjoining any state highway, establish traffic controls by signal or device, for access to and egress from and for traffic within such parking area or commercial establishment. The traffic authority of any city, town or borough may establish similar controls for parking areas for twenty or more vehicles or for any commercial establishment having an exit or entrance on or abutting or adjoining any highway under their jurisdiction. The owner or operator of any parking area or commercial establishment where such traffic controls have been established, pursuant to this section, shall erect and maintain the necessary uniform traffic control signals or devices, which shall conform to the specifications of the manual of uniform traffic control devices established under this chapter and as approved and revised by the Office of the State Traffic Administration, provided no traffic control signal or device shall be installed, operated or maintained until a permit for such installation, operation or maintenance has been procured from the Office of the State Traffic Administration.

(1971, P.A. 600; P.A. 12-132, S. 37.)

History: (Revisor’s note: In 2005 a reference to “chapter 249” was changed editorially by the Revisors to “this chapter”); P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-311c - Developed parcels of land separately owned and utilized together for a single development purpose which affects state highway traffic.

(a) No group of persons, firms, corporations, state agencies or municipal agencies or combination thereof shall build, expand, establish or operate any open air theater, shopping center or other development generating large volumes of traffic on any group of individual parcels of land which are separately owned but are utilized together for a single development purpose, whether or not such parcels are separated by any state, local or private roadway that substantially affect state highway traffic within this state, as determined by the Office of the State Traffic Administration, until such group has procured from the Office of the State Traffic Administration a certificate that the operation thereof will not imperil the safety of the public, except that any development, including any development to be built in phases without regard to when such phases are approved by the municipal planning and zoning agency or other responsible municipal agency, that contains a total of one hundred or fewer residential units shall not be required to obtain such a certificate if such development is a residential-only development and not part of a mixed-use development containing office, retail or other such nonresidential uses, provided if any future development increases the total number of residential units to more than one hundred, and this total substantially affects state highway traffic within the state as determined by the Office of the State Traffic Administration, a certificate shall be procured from said office.

(b) Except as otherwise provided in this subsection, no local building official shall issue a building or foundation permit to any such group or member thereof to build, expand, establish or operate such a development until the group or member provides to such official a copy of the certificate issued under this section by the Office of the State Traffic Administration. If the Office of the State Traffic Administration determines that any group or member has (1) started building, expanding, establishing or operating such a development without first obtaining a certificate from said office, or (2) has failed to comply with the conditions of such a certificate, it shall order the group or member to (A) cease constructing, expanding, establishing or operating the development, or (B) to comply with the conditions of the certificate within a reasonable period of time. If such group or member fails to (i) cease such work, or (ii) comply with such order within such time as specified by the Office of the State Traffic Administration, said office or the traffic authority of the municipality wherein the development is located may make an application to the superior court for the judicial district of Hartford or the judicial district where the development is located enjoining the construction, expansion, establishment or the operation of such development. Notwithstanding the provisions of this subsection, for single family home building lots within a subdivision of land, for which a certificate is required and which do not have a direct exit or entrance on, or directly abut or adjoin any state highway, no local building official shall issue a certificate of occupancy to any such group or member thereof or person to occupy homes on such lots until such group, member or person provides to such official a copy of the certificate issued under this section by said office and such official confirms that the certificate conditions have been satisfied.

(c) The Office of the State Traffic Administration, to the extent practicable, shall begin its review of an application prior to final approval of the proposed activity by the municipal planning and zoning agency or other responsible municipal agency.

(d) In determining the advisability of such certification, the Office of the State Traffic Administration shall include, in its consideration, highway safety, the width and character of the highways affected, the density of traffic thereon, the character of such traffic and the opinion and findings of the traffic authority of the municipality wherein the development is located. The Office of the State Traffic Administration may require improvements to be made by the applicant to the extent that such improvements address impacts to highway safety created by the addition of the applicant’s proposed development or activity. If the Office of the State Traffic Administration determines that such improvements, including traffic signals, pavement markings, channelization, pavement widening or other changes or traffic control devices, are required to handle traffic safely and efficiently, one hundred per cent of the cost thereof shall be borne by the group building, establishing or operating such open air theater, shopping center or other development generating large volumes of traffic, except that such cost shall not be borne by any municipal agency. The Commissioner of Transportation may issue a permit to said group to construct or install the changes required by the Office of the State Traffic Administration, in consultation with the local traffic authority.

(e) Any group aggrieved by any decision of the Office of the State Traffic Administration hereunder may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district in which it is proposed to operate such establishment. The provisions of this section except insofar as such provisions relate to expansion shall not apply to any open air theater, shopping center or other development generating large volumes of traffic which has received all necessary permits, variances, exceptions and approvals from the municipal zoning commission, planning commission, combined planning and zoning commission and zoning board of appeals in which such development is located prior to or on July 1, 1985, or to any such development which is in operation on that date.

(P.A. 85-498, S. 2, 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-342, S. 2, 5; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-256, S. 15; P.A. 12-132, S. 38.)

History: P.A. 90-342 added provision in Subsec. (b) authorizing injunction for failure to comply with commission’s orders and provision in Subsec. (d) requiring the commission to seek the opinion of the traffic authority of the municipality where the development is located (Revisor’s note: P.A. 88-230 and P.A. 90-98 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1990 session, effective September 1, 1993); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 11-256 amended Subsec. (a) to establish exception from certificate requirement for certain developments and to make technical changes, amended Subsec. (b) to establish procedure applicable to certain single family home building lots re provision of copy of certificate and to make technical changes, amended Subsec. (c) to require commencement of commission review prior to final approval by municipal agency and to make technical changes, and amended Subsec. (d) to authorize commission to require highway safety improvements, effective July 13, 2011; P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration and amended Subsec. (c) by deleting provisions re commission action on certificate applications, effective July 1, 2012.

See Sec. 14-311 re open air theaters, shopping centers and certain other developments affecting state highway traffic.



Section 14-311d - Economic development project applications submitted to Commissioner of Transportation or Office of the State Traffic Administration.

Notwithstanding any provision of title 13b or this title, in all matters in which a formal petition, application or request for a permit is required to be submitted to the Commissioner of Transportation or the Office of the State Traffic Administration, and such petition, application or request is in connection with an economic development project, the commissioner or office shall, not later than sixty days after the date on which the commissioner or office receives a completed petition, application or request, make a final determination whether to approve such completed petition, application or request. The commissioner or office shall notify the petitioner, applicant or requestor of such final determination. In the event that the commissioner or office fails to make a final determination not later than sixty days after the date on which the commissioner or office received such completed petition, application or request, such completed petition, application or request shall be deemed approved.

(Oct. Sp. Sess. P.A. 11-1, S. 8; P.A. 12-132, S. 39.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011; P.A. 12-132 replaced references to State Traffic Commission with references to Office of the State Traffic Administration, effective July 1, 2012.



Section 14-312 - Regulations.

The traffic authority shall have power to make regulations necessary to make effective the provisions of this chapter, and may make and enforce temporary regulations to cover emergencies and special conditions.

(1949 Rev., S. 2529.)



Section 14-313 - Appeal.

Any person aggrieved by any order or regulation made by any traffic authority under the provisions of this chapter, relating to the establishment of through streets, the making of safety zones, the establishment of parking restrictions or the location of loading and unloading zones, or by the performance of any act pursuant to any provision of this chapter, may take an appeal therefrom to the court of common council or to the board of aldermen of the city, to the town council or board of selectmen of the town, or to the warden and burgesses of the borough, wherein such traffic authority is located, or to the superior court for the judicial district in which it is located. Such appeal shall be to the next session of such court or board which will allow sufficient time for the service of the notice required herein. A written notice of such appeal, addressed to such traffic authority, shall be deposited with, or forwarded by registered or certified mail to, such traffic authority at least ten days before the return day thereof. Upon such hearing, such court or board shall determine whether the order or regulation appealed from is reasonable, and shall thereupon sustain or revoke such order or regulation.

(1949 Rev., S. 2530; 1963, P.A. 486; P.A. 74-183, S. 203, 291; P.A. 76-436, S. 174, 681; P.A. 78-280, S. 1, 127.)

History: 1963 act specified appellate body in towns and boroughs; P.A. 74-183 added reference to judicial districts; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 deleted reference to counties.



Section 14-314 - Penalties.

Any person, firm or corporation failing to comply with any order made pursuant to any provision of this chapter shall be fined not more than five thousand dollars or imprisoned not more than thirty days or both, and shall be subject to the provisions of section 14-111. Any person, firm or corporation failing to comply with any traffic control signal, sign, marking or other device placed and maintained upon the highway, or with any regulation adopted pursuant to any provision of this chapter, by the Office of the State Traffic Administration or the traffic authority of any city, town or borough shall be deemed to have committed an infraction, if no other penalty is provided by law. Traveling at a greater rate of speed than is reasonable as provided in section 14-218a shall not be deemed to be a failure to comply with the provisions of this section but shall be deemed to be the commission of an infraction within the provisions of said section 14-218a.

(1949 Rev., S. 2531; 1967, P.A. 195, S. 1; P.A. 75-577, S. 125, 126; P.A. 76-381, S. 19; P.A. 90-342, S. 3, 5; P.A. 12-132, S. 40.)

History: 1967 act deleted reference to violations of “any provision of this chapter” and added additional $50 maximum penalty for failure to comply with signals, markings, etc.; P.A. 75-577 replaced provision for $50 maximum fine with statement that violation is an infraction and moved failure to comply with regulations from $100 penalty provision to infraction provision; P.A. 76-381 added provision re traveling at greater than reasonable speed; P.A. 90-342 increased penalty for violations of the chapter from $100 to $5,000; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.

Cited. 43 CA 52. Section does not provide state with method of charging the driving public with an infraction for failing to obey a warning sign; regulations of Connecticut state agencies delineate between regulatory signs, warning signs and guide signs, and driver’s failure to follow a warning sign’s advice does not give rise to an infraction with which driver may be cited. 54 CA 98.

Cited. 5 Conn. Cir. Ct. 619.



Section 14-314a - Periodic review of traffic control signals and signs.

Section 14-314a is repealed.

(1961, P.A. 339; 1969, P.A. 768, S. 153; P.A. 95-325, S. 15.)



Section 14-314b - Injury to or removal of traffic control devices, signs or lights.

Any person who, without lawful authority, attempts to or in fact alters, defaces, injures, knocks down or removes any official traffic control device, signal light, railroad sign, portable warning light or barricade, or any other sign or light or any part thereof, shall be guilty of a class D misdemeanor.

(1971, P.A. 690, S. 1; P.A. 12-80, S. 65.)

History: P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 14-314c - Erection of signs to warn operators of presence of deaf persons. Regulations.

(a) The Office of the State Traffic Administration, on any state highway, or a local traffic authority, on any highway under its control, shall, upon receipt of an application on behalf of any person under the age of eighteen who is deaf, as certified by a physician, erect one or more signs in the person’s neighborhood to warn motor vehicle operators of the presence of the deaf person.

(b) The Office of the State Traffic Administration may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(P.A. 84-72; P.A. 97-236, S. 26, 27; P.A. 12-132, S. 41.)

History: P.A. 97-236 amended Subsec. (b) to substitute “may” for “shall” re adoption of regulations, effective June 24, 1997; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-314d - Erection of signs stating the requirement of the use of signal lights when changing lanes.

The Office of the State Traffic Administration, on any state highway, or a local traffic authority, on any highway under its control, may, within available appropriations, designate locations at which signs bearing the words “STATE LAW REQUIRES USE OF SIGNAL LIGHTS WHEN CHANGING LANES” may be erected.

(P.A. 99-181, S. 23; P.A. 12-132, S. 42.)

History: P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 14-315 - Duties of Commissioner of Emergency Services and Public Protection re street and highway safety and accident prevention.

The Commissioner of Emergency Services and Public Protection shall study the problems of street and highway safety, shall act as the central coordinating agency of state departments, organizations and instrumentalities engaged in the elimination of motor vehicle accidents; shall study all phases of the problem of obtaining better observance and uniform enforcement of the laws for the regulation of highway travel and motor vehicle operation; shall study methods of safety control and engineering in this and other states with a view to improvement in such methods in this state; shall study problems of safety as they affect home, farm and school accidents; shall act as the central coordinating agency of the state in the planning and execution of safety programs and campaigns for the prevention of accidents and the loss of manpower and may conduct educational programs and campaigns relating to industrial safety; shall advise with and assist the Commissioner of Transportation and other state department heads in the accomplishment of the purposes stated herein.

(1949 Rev., S. 2532; 1951, S. 1409d; 1957, P.A. 305, S. 1; September, 1957, P.A. 11, S. 13; 1969, P.A. 768, S. 154; P.A. 77-614, S. 513, 610; P.A. 78-303, S. 12, 136; P.A. 11-51, S. 134.)

History: 1969 act replaced highway commissioner with commissioner of transportation; P.A. 77-614 abolished Connecticut safety commission and transferred duties to commissioner of public safety, deleted reference to commissioner of motor vehicles and deleted provision re annual report to governor, effective January 1, 1979; P.A. 78-303 deleted obsolete reference to commissioner of state police; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 38a-683 re accident prevention course for senior citizens, entitling them to insurance premium reductions.



Section 14-316 and 14-317 - Commissioners to serve without compensation; offices. Assistants.

Sections 14-316 and 14-317 are repealed.

(1949 Rev., S. 2533, 2534; P.A. 77-614, S. 73, 609, 610.)






Chapter 250 - Gasoline and Motor Oil Sales

Section 14-318 - Definitions.

Terms used in this chapter shall be construed as follows, unless another construction is clearly apparent from the language or context in which the term is used or unless the construction is inconsistent with the manifest intention of the General Assembly:

(1) The following terms shall be construed as they are defined in section 14-1: “Fuels”, “motor vehicle” and “person”;

(2) “Commissioner” means the Commissioner of Consumer Protection or any assistant to the Commissioner of Consumer Protection who is designated and authorized by, and who is acting for, the Commissioner of Consumer Protection;

(3) “Distributor” means any person, wherever resident or located, who imports fuels or causes fuels to be imported into this state, for sale or use; a person who produces, refines, manufactures or compounds fuels within this state; and a person who distributes gasoline by tank wagon in this state;

(4) “Local authority” means the selectmen or town manager of a town, the mayor of a city or the warden of a borough or other board or authority designated by local charter, regulation or ordinance, except in any town or city having a zoning commission and a board of appeals, “local authority” means the board of appeals;

(5) “United States Government Motor Gasoline” means gasoline which is or may be prescribed by the federal specification board of the United States government for use as fuel for motor vehicle, motor boat and similar engines;

(6) “United States Aviation Gasoline, Domestic Grade” means that gasoline which is or may be prescribed by the federal specification board of the United States government for use as aviation fuel; and

(7) “Retail dealer” means any person operating a service station, filling station, store, garage or other place of business for the sale of motor fuel for delivery into the service tank or tanks of any vehicle propelled by an internal combustion engine.

(1949 Rev., S. 2535; P.A. 84-429, S. 43; June Sp. Sess. P.A. 91-9, S. 1, 10; P.A. 03-184, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 84-429 divided section into Subsecs., rephrased provisions, added definition of “local authority” in Subdiv. (3) and made other technical changes; June Sp. Sess. P.A. 91-9 deleted reference to “commissioner” in Subdiv. (1), inserted new definition of “commissioner” as Subdiv. (2) and renumbered remaining Subdivs. accordingly; P.A. 03-184 amended definition of “local authority” in Subdiv. (4) to include other board or authority designated by local charter, regulation or ordinance and to make a technical change; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 14-319 - License required for sale of gasoline. Prohibited grounds for refusal to grant or renew license.

(a) No person shall sell or offer for sale any gasoline or other product intended for use in the propelling of motor vehicles using combustion type engines over the highways of this state without having applied for and received from the commissioner a license to sell such gasoline or other product. Each person applying for any such license shall, in such application, state the location of each place or station where such person intends to sell or offer for sale any such gasoline or other product. Each such license shall be renewed annually. A license fee for each such place or station shall be charged as follows: For each station containing one pump, one hundred dollars; and, for each station containing more than one pump, one hundred dollars, plus twenty-eight dollars for each pump in excess of one. The fees shall be paid to the commissioner.

(b) The commissioner shall not refuse to grant or renew any license under this section on the ground that (1) any licensed activity shall be conducted by the licensee on real property on which shall also be located one or more other businesses, enterprises, or activities, whether or not licensed under section 14-52, owned or operated by one or more persons, other than the licensee, or (2) the licensee shall make use of any common areas or facilities together with the owner or operator of any such other business, enterprise or activity.

(c) In determining whether to grant or to renew any license under this section, the commissioner shall consider whether the applicant or licensee has been found in any judicial or administrative proceeding to have violated the requirements of subsection (c) of section 14-332a.

(1949 Rev., S. 2536; 1961, P.A. 581, S. 18; P.A. 83-489, S. 13, 17; P.A. 84-254, S. 52, 62; 84-374, S. 2, 3; 84-391, S. 7, 8; P.A. 94-36, S. 21, 42; P.A. 98-128, S. 3, 10; June Sp. Sess. P.A. 09-3, S. 160.)

History: 1961 act increased license fees; P.A. 83-489 increased license fees for each place or station as follows: For each station containing one pump, from $7 to $14; for each station containing more than one pump, from $7 plus $2 for each pump in excess of one to $14 plus $4 for each pump in excess of one; P.A. 84-254 periodically increased the fees scheduling the increases to take effect on July first of the following years: 1985, 1989, 1991 and 1993; P.A. 84-374 divided section into Subsecs. and inserted new language in Subsec. (b), prohibiting the commissioner from refusing to grant or renew a gasoline sales license where another independently owned business shares the same property; P.A. 84-391 provided for the staggered renewal of gasoline sales licenses, deleting provision whereby licenses expired on first day of October following issuance; P.A. 94-36 amended Subsec. (a) by eliminating a staggered schedule of renewing licenses and a prorated license fee and made technical changes, effective January 1, 1995; P.A. 98-128 added Subsec. (c) to require commissioner to consider whether an applicant or licensee has violated the requirements of Sec. 14-332a(c), effective July 1, 1998; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to change $50 to $100 re license fees for stations and to change $14 to $28 re fee for each pump in excess of one.

See Secs. 16a-6 and 16a-22d re information to be submitted by applicant.

See Sec. 21a-10(b) re staggered schedule of license renewals.

Cited. 3 CA 556.

Cited. 3 CS 224.



Section 14-320 - Approval of gasoline station location by commissioner.

No station or place of business for the wholesale or retail sale of gasoline shall be established or maintained in a place adjoining a state highway, or in a town or city containing fewer than ten thousand inhabitants according to the last-preceding census of the United States, unless the person establishing or maintaining such station has procured from the commissioner a certificate stating that, in the opinion of the commissioner, the location of such station or place of business will not imperil the safety of the public. The commissioner may revoke any such certificate whenever, in his opinion, such station will, by reason of its location, imperil the safety of the public. For the initial examination of the location of each such station there shall be charged the sum of one hundred dollars, and on and after July 1, 1985, one hundred fifty dollars, on and after July 1, 1989, two hundred twenty-five dollars, on and after July 1, 1991, two hundred eighty dollars, and on and after July 1, 1993, three hundred fifty dollars. For the examination of each pump which is to be added to or relocated on the premises of any licensed station and of the proposed location and plan of installation of such pump, there shall be charged a fee of fourteen dollars, and on and after July 1, 1985, twenty-one dollars, on and after July 1, 1989, thirty-two dollars, on and after July 1, 1991, forty dollars, and on and after July 1, 1993, fifty dollars. For the examination of the location of any such station upon the change of ownership of such station, there shall be charged a fee of fourteen dollars, and on and after July 1, 1985, twenty-one dollars, on and after July 1, 1989, thirty-two dollars, on and after July 1, 1991, forty dollars, and on and after July 1, 1993, fifty dollars.

(1949 Rev., S. 2537; 1959, P.A. 221, S. 1; 1961, P.A. 581, S. 19; February, 1965, P.A. 52; P.A. 83-489, S. 14, 17; P.A. 84-254, S. 53, 62.)

History: 1959 act increased fee for initial examination of location; 1961 act increased fees for examination of additional pumps and for examination of location on change of ownership; 1965 act added provision re relocated pumps; P.A. 83-489 increased fees as follows: For the initial examination of the location of each such station, from $50 to $100, for the examination of each pump to be added to or relocated on the premises of a licensed station and of the proposed location and plan of installation of such pump, from $7 to $14, and for the examination of the location of any such station upon the change of ownership of such station, from $7 to $14; P.A. 84-254 periodically increased the fees scheduling the increases to take effect July first of the following years: 1985, 1989, 1991 and 1993.

Cited. 3 CS 224.



Section 14-321 - Approval of gasoline station location by local authorities.

Any person who desires to obtain a license for the sale of gasoline or any other product, under the provisions of section 14-319, shall first obtain and present to the commissioner a certificate of approval of the location for which such license is desired. The certificate of approval shall be obtained from the zoning commission, planning and zoning commission or local authority of the town, city or borough where the station or pump is located or is proposed to be located. A certificate of approval shall not be required in the case of the transfer of the last issued license from one person to another provided no more than one year has elapsed since the expiration of such license, or in the case of a renewal of a license by the holder of the license, or in the case of the addition or discontinuance of pumps. If adjoining physical properties are altered or changed, the applicant shall conform to the provisions of this section. The commissioner shall not issue any license under the provisions of section 14-319 for which a certificate of approval is a prerequisite unless the certificate is presented to him within three years after the date on which it was issued.

(1949 Rev., S. 2538; February, 1965, P.A. 229; P.A. 82-460, S. 7; P.A. 84-429, S. 44; P.A. 03-184, S. 4.)

History: 1965 act changed provision re transfer of station to transfer of the last issued license and added requirement that license not be issued if a required certificate has not been presented within three years of its issuance; P.A. 82-460 provided that a license cannot be transferred if more than one year has elapsed since its expiration; P.A. 84-429 rephrased provisions, substituted term “local authority” for definitional language and made other technical changes; P.A. 03-184 added provision authorizing a zoning commission or planning and zoning commission to issue a certificate of approval.

See Sec. 14-331 re revocation or suspension of license.

Cited. 3 CA 556.

Station operator enjoined by commissioner where zoning board issued certificate of approval in error. 1 CS 165. Cited. 4 CS 462. History discussed. 5 CS 1. Authority of zoning board to issue certificate of approval. Id. Statute not applicable to municipalities it did not affect before 1935. Id., 214. Cited. 8 CS 277; Id., 499. Constitutionality. 10 CS 462. Cited. 26 CS 476. Hearing provided for in Sec. 14-322 must take place not less than two or more than four weeks from filing of application and not merely be assigned during that period for some future date. 27 CS 112.



Section 14-322 - Hearing and finding of suitability.

Section 14-322 is repealed, effective October 1, 2003.

(1949 Rev., S. 2539; 1967, P.A. 794; P.A. 82-89; P.A. 84-429, S. 45; P.A. 03-184, S. 10.)



Section 14-323 - Commissioner to decide if requested by local authorities.

Section 14-323 is repealed.

(1949 Rev., S. 2540; 1959, P.A. 253, S. 1; 1967, P.A. 309, S. 1.)



Section 14-324 - Appeal.

Any person aggrieved by the performance of any act provided for in sections 14-319 to 14-321, inclusive, by the local authority may take an appeal therefrom to the superior court for the judicial district within which such town or city is situated, or in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain if the act was performed by the commissioner.

(1949 Rev., S. 2541; 1967, P.A. 309, S. 2; P.A. 76-436, S. 348, 681; P.A. 77-603, S. 39, 125; 77-604, S. 72, 84; P.A. 78-280, S. 5, 127; P.A. 84-429, S. 46; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 03-184, S. 6.)

History: 1967 act replaced reference to repealed Sec. 14-323 with reference to Sec. 14-322; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provision with requirement that appeals be made in accordance with Sec. 4-183 except venue is in Hartford county; P.A. 77-604 restored provision re appeals to superior court and qualified venue provision for appeals in accordance with Sec. 4-183 so that Hartford county is site of appeal only if commissioner’s act involved; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 84-429 substituted term “local authority” for definitional language and made another technical change; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 03-184 deleted reference to Sec. 14-322.

Unconstitutional for board to refuse certificate on ground that public convenience does not require it. 3 CS 304. Cited. 5 CS 1; Id. 214.



Section 14-325 - Curb pumps.

No license shall be issued to sell gasoline or other fuels by means of any curb pump, or of any pipe or hose extending over or under any sidewalk, except the renewal of the license of such curb pump, pipe or hose, if the same was licensed for the sale of gasoline or other fuels on June 1, 1935, and has been continuously licensed for such purpose at such location since that date; and except that any such license may be transferred or devised by a holder thereof to his child or spouse.

(1949 Rev., S. 2542; February, 1965, P.A. 585.)

History: 1965 act added exception for transfer or devise to child or spouse of holder.



Section 14-325a - Air compressors.

Any person licensed under section 14-319 to dispense motor fuel for sale to the public for any motor vehicle, as defined in section 14-1, shall provide for free public use an air compressor for the purpose of tire inflation during the hours such premises are open for business. Each such licensee shall post a sign in a conspicuous location upon the premises and in such form as the commissioner may require, informing the public of the availability of an air compressor for free public use during the hours such premises are open. Such compressor shall be capable of producing at least eighty pounds per square inch pressure at the outlet.

(P.A. 79-260; P.A. 88-100; P.A. 04-92, S. 1; 04-217, S. 31.)

History: P.A. 88-100 required each licensee to post a sign informing public of availability of an air compressor for free public use; P.A. 04-92 eliminated exemption from requirement to provide free air for owner of retail food store that dispenses motor fuel; P.A. 04-217 eliminated reference to Sec. 14-1(47), effective January 1, 2005.



Section 14-325b - Refueling privileges for handicapped persons.

Each retail dealer as defined in section 14-318 which offers self-service and full-service facilities for the sale of gasoline or motor fuel shall provide, at a self-service pump, upon request, refueling service to a handicapped driver of a vehicle which bears a special international symbol of access license plate issued pursuant to section 14-253a, at a price no greater than that which such dealer would charge the public to purchase gasoline or fuel without any refueling service. The provisions of this section shall not apply to dealers which sell gasoline or fuel, which (1) have remotely controlled pumps, or (2) are operated by a single cashier.

(P.A. 84-151.)



Section 14-326 - Gasoline sold for aircraft or other engines to be of United States standard.

No person shall sell, offer for sale, deliver or have in possession for the purpose of sale, any article or product represented as gasoline for use in internal combustion engines used in aircraft that is not equal to or better in quality and specifications than that known as “United States Aviation Gasoline, Domestic Grade”, or for use in such engines other than those used in aircraft that is not equal to or better in quality and specifications than that known as “United States Government Motor Gasoline”.

(1949 Rev., S. 2543.)



Section 14-327 - Testing of quality of gasoline or diesel fuel.

All tests to determine the quality of gasoline or diesel fuel shall be made in accordance with the most recent revision of either Standard D439, Specification for Automotive Gasoline, or Standard D975, Specification for Diesel Fuel Oils, of Part 23 of the American Society for Testing and Materials.

(1949 Rev., S. 2544; P.A. 81-172, S. 16.)

History: P.A. 81-172 updated the method of testing gasoline and included a test for diesel fuel.



Section 14-327a - Motor fuel quality testing: Definitions.

As used in sections 14-327a to 14-327e, inclusive:

(1) “Commissioner” means the Commissioner of Consumer Protection.

(2) The “American Society for Testing and Materials” means the scientific and technical organization established for the development of standards of characteristics and performance of materials, products, systems and services and the promotion of related knowledge.

(3) “Distributor” means any person who imports or causes to be imported into this state motor fuel for sale or use in this state or any person who produces, refines, blends, manufactures or compounds motor fuels within this state for sale or use in this state and includes any affiliate of either such person who purchases motor fuel for sale, consignment or distribution to another or receives motor fuel on consignment for consignment or distribution to his own motor fuel accounts or to accounts of his supplier, but does not include any person who is an employee of, or merely transports motor fuel for, such supplier.

(4) “Retailer” means any person engaged in the business of selling motor fuel to the general public for ultimate consumption.

(5) “Motor fuel” means (A) all products commonly or commercially known or sold as gasoline, including casinghead and absorption or natural gasoline, regardless of their classification or uses, (B) any liquid prepared, advertised, offered for sale or sold for use, or commonly and commercially used, as a fuel in internal combustion engines, including any liquid commonly referred to as “gasohol” which is prepared, advertised, offered for sale or sold for use, or commonly and commercially used, as a fuel in internal combustion engines, but excluding aviation fuel and liquefied petroleum gases.

(6) “Person” means a natural person, company, partnership, foreign or domestic corporation, limited liability company, trust, unincorporated organization, association and any other legal entity.

(P.A. 91-322, S. 1, 6; P.A. 95-79, S. 42, 189; 95-126, S. 24, 25; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-126 amended the exclusion in Subdiv. (3) to substitute the phrase “transports motor fuel” for “serves as a common carrier providing transportation service”, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 14-327b - Annual registration of distributors. Application for certificate of registration. Required information. Fee.

(a) No distributor shall sell or offer to sell motor fuel in this state unless such distributor has first registered with the Department of Consumer Protection each type of motor fuel which he intends to sell and has received from the department a certificate of registration for each type of motor fuel which he intends to sell.

(b) Each distributor required to register with the department as provided in subsection (a) of this section shall apply annually to the commissioner, in writing on a form provided by the commissioner, for such certificate of registration.

(c) The application for a certificate of registration shall include: (1) The name and address of the person registering the motor fuel, (2) the name, brand or trademark under which the type of motor fuel will be sold, (3) the antiknock index or Cetane number, as is applicable, at which the motor fuel will be sold, (4) a certification that each individual type of motor fuel registered shall conform to the provisions of sections 14-327a to 14-327e, inclusive, and (5) any other information required by the commissioner. A separate application shall be made for each type of motor fuel to be registered. Such application and its contents shall not be available to the public.

(d) Each application for a certificate of registration shall be accompanied by a fee of two hundred dollars.

(P.A. 91-322, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 161.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (d) to increase application fee from $100 to $200.



Section 14-327c - Regulations.

The commissioner shall adopt regulations in accordance with the provisions of chapter 54 establishing standards for the quality of motor fuels sold or offered for sale in this state. The regulations shall be consistent with standards established by the American Society for Testing and Materials, unless otherwise required by federal statute or regulation.

(P.A. 91-322, S. 3, 6.)



Section 14-327d - Commissioner to have free access to places and premises. Subpoena powers. Court orders. Regulations.

(a) The commissioner or his authorized agent shall have free access, at all reasonable hours, to all places or premises where motor fuels intended for eventual sale to the public are stored or sold, for the purpose of testing such motor fuels in compliance with sections 14-327a to 14-327e, inclusive. The commissioner or his authorized agent is authorized to take samples of such motor fuels and cause them to be tested. No distributor, retailer or person shall deny the commissioner or his authorized agent access to any such motor fuels for the purposes of testing in compliance with sections 14-327a to 14-327e, inclusive.

(b) The commissioner or his authorized agents may require by subpoena the attendance and testimony of any person and the production of any documentary material concerning any matter under investigation under sections 14-327a to 14-327e, inclusive.

(c) If any person refuses to appear, to testify or to produce any documentary material when so ordered, the Attorney General, at the request of the commissioner, may apply to the Superior Court for such order as may be appropriate to aid in the enforcement of this section.

(d) The commissioner shall adopt regulations in accordance with chapter 54 to carry out the provisions of sections 14-327a to 14-327e, inclusive.

(P.A. 91-322, S. 4.)



Section 14-327e - Hearing. Refusal to issue certificate of registration. Revocation or suspension of certificate of registration. Violations. Civil penalty.

(a) The commissioner, after a hearing in accordance with chapter 54, may refuse to issue, revoke or suspend any certificate of registration issued to a distributor if the distributor does any of the following:

(1) Misleads, deceives or defrauds the public or the commissioner;

(2) Sells or attempts to sell any motor fuel which is not registered pursuant to sections 14-327a to 14-327e, inclusive, or a motor fuel which is registered but does not conform to the standards of such registration; or

(3) Violates any of the provisions of sections 14-327a to 14-327e, inclusive, or any regulation established thereunder.

(b) The commissioner, after a hearing in accordance with the provisions of chapter 54, may impose a civil penalty of not less than one hundred dollars nor more than one thousand dollars per day for any violation of sections 14-327a to 14-327e, inclusive, or any regulation adopted thereunder. Such civil penalty may be imposed in addition to any action taken under subsection (a) of this section.

(c) The commissioner may issue stop sale orders with respect to any motor fuel sold, offered for sale or intended to be sold to the public which does not conform to any registration or to any standards established by sections 14-327a to 14-327e, inclusive, or the regulations adopted thereunder. No person shall sell or offer to sell any motor fuel in violation of the terms of such stop sale order.

(d) The Attorney General, at the request of the commissioner is authorized to apply to the Superior Court for an order temporarily or permanently restraining and enjoining any person from violating any provision of sections 14-327a to 14-327e, inclusive, or from violating or refusing to comply with any order, stop sale order or civil penalty issued by the commissioner pursuant to sections 14-327a to 14-327e, inclusive.

(P.A. 91-322, S. 5.)



Section 14-328 - Display of price signs.

Section 14-328 is repealed.

(1949 Rev., S. 2545; 1951, S. 1410d; February, 1965, P.A. 474; P.A. 73-678, S. 10, 12; P.A. 74-285, S. 18, 20.)



Section 14-329 - Standard gallon. Delivery through meter. Disclosure of purchaser’s costs associated with retail fuel oil or propane gas. Exemptions. Penalties.

(a) The standard gallon shall be the unit of measurement for all sales of gasoline, kerosene, fuel oils or similar substances sold or offered for sale for the purpose of creating power or heat. Each delivery of gasoline in a quantity of fifty gallons or more and each delivery of kerosene, fuel oil or similar substance in a quantity of five gallons or more shall be the complete contents of a vehicle tank or it shall be through a meter. Each such tank or meter shall be sealed by a sealer of weights and measures before being used. The term “vehicle tank”, as used herein, means a container, which may or may not be subdivided into two or more compartments, mounted upon a wagon or motor truck and used for the delivery of such fluids. The term “compartment” means the entire tank whenever the tank is not subdivided; otherwise it means any one of those subdivided portions of the tank which are designed to hold such fluids. Each delivery through a meter shall be delivered through a meter equipped with a numeral reset counter, a register with a zero start or an accumulative ticket printer, which meters shall print an accurate record of all deliveries in gallons and tenths. Such ticket printer shall print the gallonage reading of the meter before and after delivery is made and each ticket shall be locked in the meter between readings so as to prevent fraud. Each delivery shall be accompanied by a delivery ticket and a duplicate thereof, on which shall be distinctly expressed in ink or other indelible substance, in gallons, or gallons and tenths when so required, the quantity of such fluid so delivered, with the name of the seller and the name of the purchaser of such fluid. One of such tickets shall be surrendered, upon demand, to the sealer of weights and measures, for his inspection, and such ticket or, when the sealer desires to retain the original ticket, a measure slip issued by the seller or his agent, shall be delivered to the purchaser or his agent or representative at the time of the delivery of such fluid. If the purchaser or his agent takes such fluid from the place of purchase, a delivery ticket showing the actual number of gallons, or gallons and tenths, delivered shall be given to the purchaser or his agent at the time of delivery. Delivery tickets shall bear the name or identification number of the seller’s driver and shall be sequentially numbered. Copies of delivery tickets shall be retained by the seller for one year and shall be available for inspection during normal business hours. No seller, or agent of such seller, shall possess a delivery ticket which has been printed with a record of a delivery which has not occurred. The method of determining the number of gallons of any such fluid delivered shall be by measuring the same in measures that have been tested and sealed by a sealer of weights and measures.

(b) No person, firm or corporation shall sell at retail fuel oil or propane gas to be used for residential heating unless all of the purchaser’s costs associated with such fuel oil or propane gas, including, but not limited to, unit price and any delivery surcharge, are disclosed to the purchaser, in writing, at the time the purchaser enters into a purchase contract with the seller or at the time of renewal of such contract. Such disclosures shall be made by the seller when the purchaser places an order for such fuel oil or propane gas if there is no contract between the seller and purchaser.

(c) The provisions of this section shall not apply to barge, railroad tank car, drum or slow flow meter delivery.

(d) The provisions of this section requiring meters to print tenths of a gallon shall not apply to bulk plant deliveries to a reseller, or bulk delivery of gasoline to service stations for resale. On other high-speed, large volume deliveries, the Commissioner of Consumer Protection may waive the one-tenth gallon requirement, upon request. On all of these deliveries the meters shall print an accurate record in gallons.

(e) Any person who, by himself or by his agent or employee, or as the employee or agent of another, violates any provision of this section shall be subject to the penalties provided in chapter 750, concerning weights and measures, or chapter 296, concerning operation of fuel supply businesses, as applicable.

(1949 Rev., S. 2546; 1959, P.A. 565; 1961, P.A. 100; 1963, P.A. 104; 1967, P.A. 341, S. 1; P.A. 85-250; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 06-65, S. 1.)

History: 1959 act added Subsec. (b) and amended Subsec. (a) by adding specifications for meter devices and provisions for recording gallons and tenths on delivery ticket; 1961 act amended Subsec. (a) by removing limitation of section to “retail” deliveries and added expiration date and renewal provisions for permit in Subsec. (b); 1963 act added exception for slow flow meter deliveries in Subsec. (c); 1967 act amended Subsec. (a) to delete provision re mailing of tickets, deleted Subsec. (b) detailing permits which allowed mailing of tickets, relettered former Subsec. (c) as Subsec. (b) and inserted new Subsec. (c) re waiver of tenths printing requirement; P.A. 85-250 amended Subsec. (a) to require delivery tickets to bear the name or identification number of the seller’s driver, to require such tickets to be numbered, to require sellers to retain copies of such tickets for a year, to require sellers to make such tickets available for inspection and to prohibit the possession of a delivery ticket which has been printed with a record of a delivery which has not occurred; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-65 added new Subsec. (b) re disclosure of purchaser’s costs for residential heating fuel oil or propane gas, redesignated existing Subsecs. (b), (c) and (d) as new Subsecs. (c), (d) and (e) and replaced reference to Sec. 43-9 with applicable chapter references in new Subsec. (e).



Section 14-330 - Dealer to disclose his source of supply.

Each person who sells, offers for sale or has in his possession for the purpose of selling any gasoline or any other product intended for motorboats or motor vehicles shall, at the request of the commissioner or any of his deputies or authorized representatives, furnish to the commissioner a statement in writing, giving the name and address of the person from whom such gasoline or other product was so purchased or obtained.

(1949 Rev., S. 2547.)



Section 14-331 - Penalty. Revocation or suspension of license. Bond. Appeal. Rights of franchisor.

Any person, except a distributor, who violates any provision of this chapter or who makes any false statement to the commissioner, or to the local authority described in section 14-321, shall be fined not more than one hundred dollars and, for any subsequent offense, shall be fined not more than five hundred dollars or imprisoned not more than six months or both, and his license may, at the discretion of the commissioner, be suspended or revoked. The commissioner may, after notice and hearing, suspend or revoke the license of any person he finds has violated any provision of any statute or regulation of this state or the federal government concerning his business as a licensee. If the commissioner makes such a finding, he shall require the licensee, as a condition to continued licensure or the reinstatement of a suspended or revoked license, to furnish a bond satisfactory to the commissioner in the amount of one thousand dollars, conditioned upon compliance with all laws concerning the business of the licensee and the regulations of the commissioner. This bond may be forfeited for any further violations. The Commissioner of Consumer Protection shall, upon notice from the Commissioner of Revenue Services of the name and address of any retail dealer licensed under this chapter who has failed to file any tax return required by the Commissioner of Revenue Services or to pay any tax due the state or to perform any act or duty imposed by the general statutes relating to gasoline or motor fuel, special fuel or motor bus taxes, suspend such retail dealer’s license until such time as written notice from the Commissioner of Revenue Services has been received authorizing reinstatement. Any such person whose license has been suspended or revoked may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session of the court. If the court, upon such appeal, determines that the license should not have been suspended or revoked, it may direct the commissioner to reissue the license, and, upon such appeal, costs may be taxed at the discretion of the court. Nothing in this chapter shall in any way affect, reduce or diminish the right of any franchisor to remain in business at any location for the sole reason that the franchisee has been subject to disciplinary action of any type pursuant to this chapter.

(1949 Rev., S. 2548; 1949, S. 1412d; 1959, P.A. 224, S. 1; 1971, P.A. 870, S. 104; P.A. 74-53, S. 2, 3; P.A. 76-436, S. 349, 681; P.A. 77-603, S. 40, 125; 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 82-245, S. 1; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; June Sp. Sess. P.A. 91-9, S. 2, 10; P.A 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act provided for suspension of license on notice of nonpayment of tax or other default; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless matters deemed transferable; P.A. 74-53 made technical change; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with requirement that appeals be made in accordance with Sec. 4-183 except venue is in Hartford county; P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 82-245 clarified violations which are grounds for revocation or suspension of license, adding specific reference to violation of federal law and added provisions regarding furnishing a bond after a violation and the rights of franchisors; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; June Sp. Sess. P.A. 91-9 substituted commissioner of consumer protection for commissioner of motor vehicles; P.A. 93-142 changed effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004: P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 14-332 - Regulations.

(a) The commissioner may adopt regulations, in accordance with chapter 54, governing the administration of all statutes relating to gasoline or any other product intended as a fuel for motor vehicles or internal combustion engines or relating to the sale of such gasoline or such other product, except as provided in subsection (b) of this section.

(b) The commissioner, in consultation with the Secretary of the Office of Policy and Management, shall adopt emergency regulations, in accordance with chapter 54, to establish a program to monitor and enforce compliance with the requirements of subsection (c) of section 14-332a.

(1949 Rev., S. 2549; P.A. 98-128, S. 4, 10.)

History: P.A. 98-128 added Subsec. (b) to require adoption of emergency regulations, effective May 27, 1998.



Section 14-332a - Surcharges. Tie-in-sales. Price reduction requirements.

(a) As used in subsection (b) of this section: (1) “Surcharge” means any charge by a retail dealer to any person for the pumping or sale of gasoline or other product intended for use in the propelling of motor vehicles using combustion type engines which exceeds the amount of the posted retail price displayed on such price signs as may be required by law; and (2) “tie-in-sale” means any sale by a retail dealer of any petroleum product, except gasoline, or of any other product or merchandise or of any service which is made a condition for the purchase of gasoline.

(b) Any retail dealer that adds a surcharge to the price of gasoline or other product intended for use in the propelling of motor vehicles using combustion type engines sold by him at retail, or requires a tie-in-sale as a condition of such sale, shall be subject to the penalties provided in section 14-331. Nothing in this subsection shall be construed to prohibit any charge for financing in accordance with sections 36a-675 to 36a-685, inclusive.

(c) (1) During the period commencing on July 1, 1998, and ending on October 1, 1998, upon the reduction in the tax required by section 12-458, that is effective July 1, 1998, and during the period commencing on July 1, 2000, and ending November 1, 2000, upon the reduction in the tax required by said section 12-458, that is effective July 1, 2000, each retail dealer shall, in accordance with subdivision (2) of this subsection, reduce the per-gallon price of gasoline or other product intended for use in the propelling of motor vehicles using combustion type engines sold by such retail dealer at retail in an amount equal to the amount of the reduction in such tax that is imposed on each gallon of such gasoline or other product. Such retail dealer shall maintain any such price reduction in effect for a period of not less than one hundred twenty days after such tax reduction.

(2) The price reduction required by subdivision (1) of this subsection shall take effect not later than (A) two days following the effective date of the applicable tax reduction, or (B) the close of business on the business day on which the retail dealer has completed the sale of an amount of such gasoline or other product equal to the total number of gallons of such gasoline or other product in the inventory of the retail dealer at midnight on the effective date of such tax reduction, whichever is later.

(3) Any retail dealer that violates this subsection shall be subject to the penalties set forth in section 14-331. A violation of this subsection shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(4) The following shall be affirmative defenses to any action or administrative proceeding brought against a retail dealer under section 14-331 or chapter 735a for an alleged violation of this subsection: (A) An increase in the wholesale price of such gasoline or other product that occurs after any such tax reduction; (B) an increase in any other tax imposed on such gasoline or other product that occurs after any such tax reduction; or (C) any other bona fide business cost increase incurred by a retail dealer and upon which the retail dealer relied in making the decision to forego the implementation or continuation of any such price reduction in whole or in part.

(P.A. 74-53, S. 1, 3; P.A. 98-128, S. 5, 10; P.A. 00-170, S. 14, 42.)

History: P.A. 98-128 added Subsec. (c) to establish specific requirements for the period July 1, 1998, to October 1, 1998 re reduction in per-gallon price of gasoline and amended Subsec. (a) to delete definition of “retail dealer” and make technical changes, effective May 27, 1998; P.A. 00-170 amended Subsec. (c)(1) to add requirements for reduction of gasoline prices during the period July 1, 2000, to November 1, 2000, effective July 1, 2000.



Section 14-333 to 14-341 - Distributor’s license. Records and sales slips. Gasoline tax. Suspension or revocation of distributor’s license. Receipts to be added to Highway Fund.

Sections 14-333 to 14-341, inclusive, are repealed.

(1949 Rev., S. 2550–2557, 2559; November, 1949, S. 1414d; 1953, S. 1413d, 1415d, 1416d; June, 1955, S. 1414d; November, 1955, S. N165; 1957, P.A. 170; 543, S. 1, 2; 620, S. 1; 1959, P.A. 132, S. 29; 241, S. 1; 579, S. 26.)



Section 14-342 - Sale of motor oil regulated.

(a) No person, firm or corporation shall sell or offer or expose for sale any motor lubricating oils used in motor vehicles in such manner as to deceive the purchaser as to the nature, quality and identity of such product.

(b) No person, firm or corporation shall expose for sale, offer for sale or sell, from any tank or container or other distributing device or equipment, any other motor lubricating oils than those indicated by the name, trade name, symbol, sign or other distinguishing mark or device of the manufacturer or distributor, appearing upon the tank, container or other distributing equipment from which the same are sold, offered for sale or distributed.

(c) No person, firm or corporation shall expose for sale, offer for sale or sell, under any trademark or trade name in general use, any motor lubricating oils, except those manufactured or distributed by the manufacturer marketing motor lubricating oils, under such trademark or trade name; or substitute, mix or adulterate the motor lubricating oils sold, offered for sale or distributed under such trademark or trade name; or refill used packages or containers, which have contained goods sold under a trademark, unless with products of the same manufacturer and of the same grade. No person, firm or corporation shall sell or offer for sale, as lubricating oil, any oil that has been rerun, refiltered, reclaimed or refined from crankcase draining, or any other oil that has been used for purposes of lubrication, unless such oil is sold and labeled “reconditioned motor oil”, and such person, firm or corporation shall, upon the request of the commissioner, disclose the source of supply of the above-named products.

(d) Any person, firm or corporation which violates any provision of this section shall be fined not more than one hundred dollars or imprisoned not more than thirty days or both for each offense.

(1949 Rev., S. 2560; 1949, S. 1417d.)



Section 14-343 and 14-344 - Penalty; collection of tax. Aviation gasoline; exemption; license to sell.

Sections 14-343 and 14-344 are repealed.

(1949 Rev., S. 1419d, 2561; 1953, S. 1418d; 1957, P.A. 666; 1959, P.A. 132, S. 29; 579, S. 26.)






Chapter 250a - Operation of Retail Service Stations

Section 14-344a - Retail service stations; opening and operation by producers or refiners prohibited after July 1, 1979.

After July 1, 1979, no producer or refiner of petroleum products shall open a major brand, secondary brand or unbranded retail service station in the state and operate such station with employees of such producer or refiner, a subsidiary company, commissioned agent or under a contract with any person, firm or corporation managing such station on a fee arrangement with such producer or refiner. Any such station shall be operated only by a retail service station dealer. As used in this chapter, “retail service station” means a place of business where gasoline or special fuel is sold and delivered into the tanks of motor vehicles for use as fuel in the operation of such motor vehicles.

(P.A. 79-437, S. 1, 5.)



Section 14-344b - Retail service stations; operation by producers or refiners prohibited after July 1, 1980.

After July 1, 1980, no producer or refiner of petroleum products shall operate a major brand, secondary brand or unbranded retail service station in the state with employees of such producer or refiner, a subsidiary company, commissioned agent or under a contract with any person, firm or corporation managing a service station on a fee arrangement with such producer or refiner. Any such station shall be operated only by a retail service station dealer.

(P.A. 79-437, S. 2, 5.)



Section 14-344c - Regulation of temporary operation by producers or refiners by Consumer Protection Commissioner.

The Commissioner of Consumer Protection shall adopt regulations, in accordance with the provisions of chapter 54, defining the circumstances in which a producer or refiner may temporarily operate a previously dealer-operated station during a period subsequent to July 1, 1980, which period shall not be, in any case, longer than a commercially reasonable time.

(P.A. 79-437, S. 3, 5; June Sp. Sess. P.A. 91-9, S. 3, 10; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June Sp. Sess. P.A. 91-9 substituted commissioner of consumer protection for commissioner of motor vehicles; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 14-344d - State allocation and distribution of fuel not affected. Provisions inapplicable to certain service stations.

(a) The provisions of this chapter shall not be construed as affecting (1) any allocation of gasoline or special fuels to facilities operated by the state, (2) the operation of any facility for storage or distribution of gasoline or special fuels by the state or (3) the operation of any state-owned retail service station by a producer or refiner of petroleum products.

(b) The provisions of this chapter shall not apply to any service station operated by a producer or refiner of petroleum products with its employees on July 1, 1979, which is used as a training or test marketing center or for advertising or public relations purposes. No producer or refiner may operate more than one such service station in the state under the provisions of this subsection.

(P.A. 79-437, S. 4, 5; P.A. 81-145; P.A. 82-245, S. 2, 3.)

History: P.A. 81-145 added Subsec. (b) exempting stations used as training or test marketing centers from provisions of chapter and limiting number of such stations to be operated by any producer or refiner of petroleum products to one; P.A. 82-245 added Subsec. (a)(3) dealing with state-owned stations operated by producers or refiners.






Chapter 251 - Special Fuel Use Tax (Repealed)

Section 14-345 to 14-356 - Special fuel use tax.

Sections 14-345 to 14-356, inclusive, are repealed.

(1949 Rev., S. 2562–2573; 1949, S. 1420d, 1422d; 1953, S. 1422d; June, 1955, S. 1421d; November, 1955, S. N166; 1957, P.A. 294; 620, S. 2; 671, S. 1; March, 1958, P.A. 10, S. 1; 1959, P.A. 132, S. 29; 579, S. 26.)






Chapter 252 - Highway Use Tax (Repealed)

Section 14-357 to 14-364 - Highway use tax.

Sections 14-357 to 14-364, inclusive, are repealed.

(1957, P.A. 671, S. 2–9; 1959, P.A. 43, S. 1; 579, S. 24, 25; 1961, P.A. 517, S. 129; 575, S. 17.)






Chapter 253 - Bus Taxation Proration and Reciprocity Agreement

Section 14-365 - Agreement.

The Bus Taxation Proration Agreement is hereby enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

BUS TAXATION PRORATION AND
RECIPROCITY AGREEMENT

Article I. Purposes and Principles

SECTION 1. Purposes of Agreement. It is the purpose of this agreement to set up a system whereby any contracting state may permit owners of fleets of buses operating in two or more states to prorate the registration of the buses in such fleets in each state in which the fleets operate on the basis of the proportion of miles operated within such state to total fleet miles, as defined herein.

SECTION 2. Principle of Proration of Registration. It is hereby declared that in making this agreement the contracting states adhere to the principle that each state should have the freedom to develop the kind of highway user tax structure that it determines to be most appropriate to itself; that the method of taxation of interstate buses should not be a determining factor in developing its user tax structure; and that annual taxes or other taxes of the fixed fee type upon buses, which are not imposed on a basis that reflects the amount of highway use, should be apportioned among the states, within the limits of practicality, on the basis of vehicle miles traveled within each of the states.

Article II. Definitions

(a) State. State shall include the states of the United States, the District of Columbia, the territories of the United States, the provinces of Canada, and the states, territories and Federal District of Mexico.

(b) Contracting State. Contracting state shall mean a state which is a party to this agreement.

(c) Administrator. Administrator shall mean the official or agency of a state administering the fee involved, or, in the case of proration of registration, the official or agency of a state administering the proration of registration in that state.

(d) Person. Person shall include any individual, firm, copartnership, joint venture, association, corporation, estate, trust, business trust, receiver, syndicate, or any other group or combination acting as a unit.

(e) Base State. Base state shall mean the state from or in which the bus is most frequently dispatched, garaged, serviced, maintained, operated, or otherwise controlled, or also in the case of a fleet bus the state to which it is allocated for registration under statutory requirements. In order that this section may not be used for the purpose of evasion of registration fees, the administrators of the contracting states may make the final decision as to the proper base state, in accordance with Article III (h) hereof, to prevent or avoid such evasion.

(f) Bus. Bus shall mean any motor vehicle of a bus type engaged in the interstate transportation of passengers and subject to the jurisdiction of the Interstate Commerce Commission, or any agency successor thereto, or one or more state regulatory agencies concerned with the regulation of passenger transport.

(g) Fleet. As to each contracting state, fleet shall include only those buses which actually travel a portion of their total miles in such state. A fleet must include three (3) or more buses.

(h) Registration. Registration shall mean the registration of a bus and the payment of annual fees and taxes as set forth in or pursuant to the laws of the respective contracting states.

(i) Proration of Registration. Proration of registration shall mean registration of fleets of buses in accordance with Article IV of this agreement.

(j) Reciprocity. Reciprocity shall mean that each contracting state, to the extent provided in this agreement, exempts a bus from registration and registration fees.

Article III. General Provisions

(a) Effect on Other Agreements, Arrangements, and Understandings. On and after its effective date, this agreement shall supersede any reciprocal or other agreement, arrangement, or understanding between any two or more of the contracting states covering, in whole or in part, any of the matters covered by this agreement; but this agreement shall not affect any reciprocal or other agreement, arrangement, or understanding between a contracting state and a state or states not a party to this agreement.

(b) Applicability to Exempt Vehicles. This agreement shall not require registration in a contracting state of any vehicles which are in whole or part exempt from registration under the laws or regulations of such state without respect to this agreement.

(c) Inapplicability to Caravanned Vehicle. The benefits and privileges of this agreement shall not be extended to a vehicle operated on its own wheels, or in tow of a motor vehicle, transported for the purpose of selling or offering the same for sale to or by any agent, dealer, purchaser, or prospective purchaser.

(d) Other Fees and Taxes. This agreement does not waive any fees or taxes charged or levied by any state in connection with the ownership or operation of vehicles other than registration fees as defined herein. All other fees and taxes shall be paid to each state in accordance with the laws thereof.

(e) Statutory Vehicle Regulations. This agreement shall not authorize the operation of a vehicle in any contracting state contrary to the laws or regulations thereof, except those pertaining to registration and payment of fees; and with respect to such laws or regulations, only to the extent provided in this agreement.

(f) Violations. Each contracting state reserves the right to withdraw, by order of the administrator thereof, all or any part of the benefits or fleet of vehicles operated in violation of any provision of this agreement. The administrator shall immediately give notice of any such violation and withdrawal of any such benefits or privileges to the administrator of each other contracting state in which vehicles of such owner are operated.

(g) Cooperation. The administrator of each of the contracting states shall cooperate with the administrators of the others and each contracting state hereby agrees to furnish such aid and assistance to each other within its statutory authority as will aid in the proper enforcement of this agreement.

(h) Interpretation. In any dispute between or among contracting states arising under this agreement, the final decision regarding interpretation of questions at issue relating to this agreement shall be reached by joint action of the contracting states, acting through the administrator thereof, and shall upon determination be placed in writing.

(i) Effect of Headings. Article and section headings contained herein shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning, or intent of the provisions of any article or part hereof.

(j) Entry into Force. This agreement shall enter into force and become binding between and among the contracting states when enacted or otherwise entered into by any two states. Thereafter, it shall enter into force and become binding with respect to any state when enacted into law by such state. If the statutes of any state so authorize or provide, such state may become party to this agreement upon the execution thereof by an executive or administrative official thereof acting on behalf of and for such state.

Article IV. Proration of Registration

(a) Applicability. Any owner of a fleet may register the buses of said fleet in any contracting state by paying to said state total registration fees in an amount equal to that obtained by applying the proportion of in-state fleet miles divided by the total fleet miles, to the total fees which would otherwise be required for regular registration of each and all of such vehicles in such contracting state.

All fleet pro-rata registration fees shall be based upon the mileage proportions of the fleet during the period of twelve months ending on August 31 next preceding the commencement of the registration year for which registration is sought: Except, that mileage proportions for a fleet not operated during such period in the state where application for registration is made will be determined by the administrator upon the sworn application of the applicant showing the operations during such period in other states and the estimated operations during the registration year for which registration is sought, in the state in which application is being made; or if no operations were conducted during such period a full statement of the proposed method of operation.

If any buses operate in two or more states which permit the proration of registration on the basis of a fleet of buses consisting of a lesser number of vehicles than provided in Article II (g), such fleet may be prorated as to registration in such states, in which event the buses in such fleet shall not be required to register in any other contracting states if each such vehicle is registered in some contracting state, except to the extent it is exempt from registration as provided in Article III (b).

If the administrator of any state determines, based on his method of the operation thereof, that the inclusion of a bus or buses as a part of a fleet would adversely affect the proper fleet fee which should be paid to his state, having due regard for fairness and equity, he may refuse to permit any or all of such buses to be included in his state as a part of such fleet.

(b) Total Fleet Miles. Total fleet miles, with respect to each contracting state, shall mean the total miles operated by the fleet (1) in such state, (2) in all other contracting states, (3) in other states having proportional registration provisions, (4) in states with which such contracting state has reciprocity, and (5) in such other states as the administrator determines should be included under the circumstances in order to protect or promote the interest of his state; except that in states having laws requiring proration on the basis of a different determination of total fleet miles, total fleet miles shall be determined on such basis.

(c) Leased Vehicles. If a bus is operated by a person other than the owner as a part of a fleet which is subject to the provisions of this article, then the operator of such fleet shall be deemed to be the owner of said bus for the purposes of this article.

(d) Extent of Privileges. Upon the registration of a fleet in a contracting state pursuant to this article, each bus in the fleet may be operated in both interstate and intrastate operations in such state, except as provided in Article III (e).

(e) Application for Proration. The application for proration of registration shall be made in each contracting state upon substantially the application forms and supplements authorized by joint action of the administrators of the contracting states.

(f) Issuance of Identification. Upon registration of a fleet, the state which is the base state of a particular bus of the fleet shall issue the required license plates and registration card for such bus and each contracting state in which the fleet of which such bus is a part, operates shall issue a special identification identifying such bus as a part of a fleet which has fully complied with the registration requirements of such state. The required license plates, registration cards and identification shall be appropriately displayed in the manner required by or pursuant to the laws of each respective state.

(g) Additions to Fleet. If any bus is added to a prorated fleet after the filing of the original application, the owner shall file a supplemental application. The owner shall register such bus in each contracting state in like manner as provided for buses listed in an original application and the registration fee payable shall be determined on the mileage proportion used to determine the registration fees payable for buses registered under the original application.

(h) Withdrawals from Fleet. If any bus is withdrawn from a prorated fleet during the period for which it is registered or identified, the owner shall notify the administrator of each state in which it is registered or identified of such withdrawal and shall return the plates, and registration card or identification as may be required by or pursuant to the laws of the respective states.

(i) Audits. The administrator of each contracting state shall, within the statutory authority of such administrator, make any information obtained upon an audit of records of any applicant for proration of registration available to the administrators of the other contracting states.

(j) Errors in Registration. If it is determined by the administrator of a contracting state, as a result of such audits or otherwise, that an improper fee has been paid his state, or errors in registration found, the administrator may require the fleet owner to make the necessary corrections in the registration of his fleet and payment of fees.

Article V. Reciprocity

(a) Grant of Reciprocity. Each of the contracting states grants reciprocity as provided in this article.

(b) Applicability. The provisions of this agreement with respect to reciprocity shall apply only to a bus properly registered in the base state of the bus, which state must be a contracting state.

(c) Nonapplicability to Fleet Buses. The reciprocity granted pursuant to this article shall not apply to a bus which is entitled to be registered or identified as part of a prorated fleet.

(d) Extent of Reciprocity. The reciprocity granted pursuant to this article shall permit the interstate operation of a bus and intrastate operation which is incidental to a trip of such bus involving interstate operation.

(e) Other agreements. Nothing in this agreement shall be construed to prohibit any of the contracting states from entering into separate agreements with each other for the granting of temporary permits for the intrastate operation of vehicles registered in the other state; nor to prevent any of the contracting states from entering into agreements to grant reciprocity for intrastate operation within any zone or zones agreed upon by the states.

Article VI. Withdrawal or Revocation

Any contracting state may withdraw from this agreement upon thirty days written notice to each other contracting state, which notice shall be given only after the repeal of this agreement by the legislature of such state, if adoption was by legislative act, or after renunciation by the appropriate administrative official of such contracting state if the laws thereof empower him so to renounce.

Article VII. Construction and Severability

This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state participating herein, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

(February, 1965, P.A. 546, S. 1; P.A. 87-589, S. 5, 87.)

History: P.A. 87-589 made technical changes, restoring text inadvertently lost through computer error.



Section 14-366 - Commissioner of Motor Vehicles as administrator.

As used in the agreement, with reference to this state, the term “administrator” shall mean the Commissioner of Motor Vehicles.

(February, 1965, P.A. 546, S. 2.)



Section 14-367 - Exemptions from coverage and changes in reporting methods.

The commissioner may, by regulation, make such exemptions from the coverage of the agreement as may be appropriate and make such changes in methods for the reporting of any information required to be furnished to this state pursuant to the agreement as, in his judgment, shall be suitable; provided any such exemptions or changes shall not be contrary to the purposes set forth in Article I of the agreement and shall be made in order to permit the continuance of uniformity of practice among the contracting states with respect to buses.

(February, 1965, P.A. 546, S. 3.)



Section 14-368 - Governor to give notice of withdrawal.

Unless otherwise provided in any statute withdrawing this state from participation in the agreement, the Governor shall be the officer to give notice of withdrawal therefrom.

(February, 1965, P.A. 546, S. 4.)






Chapter 254 - Vehicle Equipment Safety Compact (Repealed)

Section 14-369 to 14-378 - Vehicle Equipment Safety Compact.

Sections 14-369 to 14-378, inclusive, are repealed.

(February, 1965, P.A. 545, S. 1–10; P.A. 82-472, S. 46, 183; P.A. 83-587, S. 92, 96.)






Chapter 255 - Snowmobiles, All-Terrain Vehicles and Dirt Bikes

Section 14-379 - Definitions.

As used in sections 14-379 to 14-390, inclusive, subdivisions (3) and (4) of section 12-430 and sections 12-431, 14-33, 14-163 and 53-205, unless the context otherwise requires:

(1) “Commissioner” means the Commissioner of Motor Vehicles;

(2) “Snowmobile” means any self-propelled vehicle designed for travel on snow or ice, except vehicles propelled by sail;

(3) “Snowmobile dealer” means a person engaged in the business of manufacturing and selling new snowmobiles or selling new or used snowmobiles, or both, having an established place of business for the sale, trade and display of such snowmobiles;

(4) “All-terrain vehicle” means a self-propelled vehicle designed to travel over unimproved terrain that has been determined by the Commissioner of Motor Vehicles to be unsuitable for operation on the public highways and is not eligible for registration under chapter 246;

(5) “All-terrain vehicle dealer” means any person engaged in the business of manufacturing and selling new all-terrain vehicles, or both, having an established place of business for the manufacture, sale, trade and display of such all-terrain vehicles; and

(6) “Operate” means to control the course of or otherwise use a snowmobile or all-terrain vehicle.

(1969, P.A. 752, S. 1; 1971, P.A. 848, S. 3; P.A. 10-32, S. 53.)

History: 1971 act redefined “operate” to include all-terrain vehicles and defined “all-terrain vehicle” and “all-terrain vehicle dealer”; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 14-380 - Operation prohibited without valid registration. Exceptions.

On or after October 1, 1971, no person shall operate and no owner shall permit the operation of any snowmobile or all-terrain vehicle unless the owner holds a valid, effective registration awarded by this state or by another state or by the United States, provided such state or district of registration grants substantially similar privileges for snowmobiles or all-terrain vehicles owned by residents of this state and registered under its laws, and unless the identification number set forth in such registration is displayed on such snowmobile or all-terrain vehicle as prescribed in section 14-381, provided every resident of this state shall obtain such registration from this state under the provisions of section 14-381, before such operation shall be lawful. The provisions of this section shall not apply (1) to the operation of a snowmobile or all-terrain vehicle on premises owned or leased by the owner of such snowmobile or all-terrain vehicle or (2) to the operation of a snowmobile in any organized contest as long as such snowmobile is operated in the contest area, provided the owner of such snowmobile holds a valid, effective registration awarded by this state or by another state or the United States.

(1969, P.A. 752, S. 2; 1971, P.A. 848, S. 4; 857, S. 1; P.A. 76-202, S. 1, 2; P.A. 80-102.)

History: 1971 acts changed date when registration required from October 1, 1969, to October 1, 1971, included all-terrain vehicles in provisions and specified how registration number to be displayed; P.A. 76-202 exempted snowmobiles operated in organized contests from provisions under certain conditions; P.A. 80-102 replaced display specifications with requirement that number be displayed “as prescribed in section 14-381”.



Section 14-381 - Requirements for registration. Application. Registration plates.

Any owner required to register a snowmobile or all-terrain vehicle shall apply to the commissioner and shall file evidence of ownership by affidavit or document. Upon receipt of an application in proper form and the registration fee, the commissioner shall assign an identification number and provide the owner with a certificate of registration and registration plate. The registration plate, which shall be affixed by the owner, shall be displayed on the snowmobile or all-terrain vehicle at a place and in a manner prescribed by the commissioner. In addition to such registration plate, each snowmobile and all-terrain vehicle so registered shall display its registration number on each side of its front section, midway between the top and bottom of said front section, in letters or numbers at least three inches in height and made of a reflective material. The certificate of registration shall be carried on such snowmobile or all-terrain vehicle and shall be available for inspection whenever such snowmobile or all-terrain vehicle is being operated. The owner shall pay a fee of twenty dollars for each snowmobile or all-terrain vehicle so registered. Each such certificate of registration shall expire two years after the date such certificate of registration was issued.

(1969, P.A. 752, S. 3; 1971, P.A. 848, S. 5; 857, S. 2; P.A. 73-153; P.A. 75-213, S. 13, 53; P.A. 84-254, S. 54, 62; P.A. 85-525, S. 5, 6; P.A. 87-329, S. 19; P.A. 90-230, S. 83, 101; June 30 Sp. Sess. P.A. 03-4, S. 35; P.A. 13-271, S. 38.)

History: 1971 acts made provisions applicable to all-terrain vehicles and added specifications for display of registration number; P.A. 73-153 reduced height required for letters in display provision from five to three inches; P.A. 75-213 increased registration fee from $3 to $4; P.A. 84-254 periodically increased the fee from $4 to $8 as of July 1, 1992; P.A. 85-525 required biennial, rather than annual, registration of snowmobiles and all-terrain vehicles and doubled fee schedule accordingly; P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988; P.A. 90-230 substituted “required to register” for “desiring to register”; June 30 Sp. Sess. P.A. 03-4 increased registration fee to $20, effective January 1, 2004; P.A. 13-271 substituted provision re registration expiration 2 years after the date of issuance for provision re registration expiration biennially on the last day of March.



Section 14-382 - Change of address. Transfer of ownership.

(a) Within forty-eight hours after changing his address, the owner of a snowmobile or all-terrain vehicle registered by this state shall file with the commissioner notice in writing of such change. The owner’s certificate of registration may be altered or the commissioner may issue a new certificate to indicate the new address.

(b) The owner of a snowmobile or all-terrain vehicle registered by this state shall notify the commissioner in writing within twenty-four hours of the transfer of all or any part of his interest in, other than the creation of a security interest, or of the destruction or abandonment of, such snowmobile or all-terrain vehicle and surrender with such notice his certificate of registration and registration plate. Any such transfer, destruction or abandonment shall terminate such certificate.

(c) Any person who transfers to another ownership of a snowmobile or all-terrain vehicle registered in this state, upon surrendering the outstanding certificate of registration and registration plate and upon application to the commissioner, may have another snowmobile or all-terrain vehicle registered in his name for the remainder of the registration period. The fee for such transfer which shall accompany the application shall be three dollars, and on and after July 1, 1992, three dollars and fifty cents.

(1969, P.A. 752, S. 4; 1971, P.A. 848, S. 6; P.A. 84-254, S. 55, 62; P.A. 87-329, S. 20.)

History: 1971 act made provisions applicable to owners of all-terrain vehicles; P.A. 84-254 amended Subsec. (b) to clarify that applications are made to the commissioner and to periodically increase the transfer fee from $2 to $4 as of July 1, 1992; P.A. 87-329 maintained the fee at the level existing on and after July 1, 1986, and decreased the fee effective July 1, 1992, to the level formerly existing on and after July 1, 1988.



Section 14-383 and 14-384 - Registration of snowmobile or all-terrain vehicle dealers. Temporary registration plates.

Sections 14-383 and 14-384 are repealed, effective July 1, 2005.

(1969, P.A. 752, S. 5, 6; 1971, P.A. 848, S. 7, 8; P.A. 84-254, S. 56, 62; P.A. 87-329, S. 21; P.A. 05-218, S. 45.)



Section 14-385 - Renting or leasing of snowmobiles or all-terrain vehicles. Records required.

Any person who is in the business, in whole or in part, of renting or leasing snowmobiles or all-terrain vehicles shall keep a record of the name and address of every person who rents or leases a snowmobile or all-terrain vehicle, the identification number thereof, the departure date and time and the expected time of return. The record shall be preserved for at least one year. Neither the owner nor any agent or employee of such business shall permit any snowmobile or all-terrain vehicle to depart from the premises of such business unless it is provided, either by the owner or lessee, with such safety devices and equipment as may be required by law.

(1969, P.A. 752, S. 7; 1971, P.A. 848, S. 9.)

History: 1971 act made provisions applicable to all-terrain vehicles.



Section 14-386 - Enforcement. Failure to stop snowmobile or all-terrain vehicle upon request.

(a) Any law enforcement officer of the Department of Energy and Environmental Protection, motor vehicle inspector, state police officer, uniformed municipal police officer, constable, state park policeman, state forest policeman or forest ranger may enforce the provisions of sections 14-379 to 14-390, inclusive.

(b) No person operating a snowmobile or all-terrain vehicle shall refuse to stop his snowmobile or all-terrain vehicle after being requested or signaled to do so by an authorized law enforcement officer, or the owner or the agent of the owner of the property upon which such snowmobile or all-terrain vehicle is being operated. Any person operating a snowmobile or all-terrain vehicle who refuses to stop his snowmobile or all-terrain vehicle upon such request or such signal by an authorized law enforcement officer shall have committed an infraction.

(1969, P.A. 752, S. 8; 1971, P.A. 848, S. 10; 857, S. 3; P.A. 76-381, S. 15; P.A. 11-80, S. 1.)

History: 1971 acts gave constables, state park policemen and state forest policemen or forest rangers enforcement powers under Subsec. (a) and amended Subsec. (b) to include all-terrain vehicles in provisions and to require operator of vehicle to stop upon signal of property owner or his agent; P.A. 76-381 replaced provision for $50 maximum fine with statement that failure to stop is an infraction; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 14-386a - Prohibited manner of operation. Penalty. Liability for property damage.

No person shall operate a snowmobile or all-terrain vehicle in the following manner: (1) At an unreasonable or imprudent rate of speed for existing conditions; (2) in a negligent manner so as to endanger any person or property; or (3) while under the influence of intoxicating liquor or any drug, or both, as provided in subsection (a) of section 14-227a. Any person who violates the provisions of subdivision (1) or (2) of this section, or any regulation relating thereto, shall be fined not more than two hundred fifty dollars for each offense. Any person who violates the provisions of subdivision (3) of this section shall be subject to the penalties set forth in section 14-227a. In addition thereto, the operator or owner, or both, of a snowmobile or all-terrain vehicle, shall be responsible and held accountable to the owner of any land where trees, shrubs, crops, fences or other property have been damaged as a result of travel of such snowmobiles or all-terrain vehicles over such land, or where consequential damage has resulted from such travel. Proof of the registration number of the snowmobile or all-terrain vehicle shall be prima facie evidence in any prosecution or action for damages that the owner was the operator.

(P.A. 76-381, S. 17; P.A. 06-147, S. 2.)

History: P.A. 06-147 amended Subdiv. (3) to replace “while under the influence of intoxicating liquor or any drug, as defined by section 14-227a” with “while under the influence of intoxicating liquor or any drug, or both, as provided in subsection (a) of section 14-227a”, made existing fine applicable only to violations of Subdiv. (1) or (2) of section or related regulation, and provided that any person who violates the provisions of Subdiv. (3) shall be subject to the penalties set forth in Sec. 14-227a.



Section 14-387 - Rules of operation. Violations.

No person shall operate a snowmobile or all-terrain vehicle in the following manner: (1) On any public highway, except such snowmobile or all-terrain vehicle, if operated by a licensed motor vehicle operator, may cross a public highway if the crossing is made at an angle of approximately ninety degrees to the direction of the highway and at a location where no obstruction prevents a quick and safe crossing, the snowmobile or all-terrain vehicle is completely stopped before entering the traveled portion of the highway and the driver yields the right-of-way to motor vehicles using the highway, provided nothing in this subsection shall be construed to permit the operation of a snowmobile or all-terrain vehicle on a limited access highway, as defined in subsection (a) of section 13a-1; (2) in such a manner that the exhaust of the snowmobile or all-terrain vehicle makes an excessive or unusual noise; (3) without a functioning muffler, subject to the provisions of section 14-80, properly operating brakes, sufficient and adequate front and rear lighting and reflecting devices, except an all-terrain vehicle with an engine size of ninety cubic centimeters or less shall not be required to be equipped with front and rear lighting and shall not be operated after dark; (4) in any manner which would cause harassment of any game or domestic animal; (5) on any land without the written permission of the owner, or the agent of the owner, or in the case of state-owned land, without the written permission of the state agency or institution under whose control such land is, or in the case of land under the jurisdiction of a local municipality without the written permission of such municipality, which written permission shall be carried on the person operating the all-terrain vehicle while on such land; and (6) on any railroad right-of-way. Nothing in sections 14-379 to 14-390, inclusive, shall preclude the operation of a snowmobile or all-terrain vehicle (A) on the frozen surface of any public body of water, provided any municipality may by ordinance regulate the hours of operation of snowmobiles and all-terrain vehicles on public waters within such municipality and provided the operation of a snowmobile or all-terrain vehicle shall be subject to the provisions of section 25-43c; or (B) on any abandoned or disused railroad right-of-way or in any place or upon any land specifically designated for the operation of snowmobiles and all-terrain vehicles by statute, regulation or local ordinance. Any person who violates any provision of this section shall have committed a separate infraction for each such violation.

(1969, P.A. 752, S. 9; 1971, P.A. 848, S. 11; 857, S. 4; 1972, P.A. 294, S. 15; P.A. 76-381, S. 16; P.A. 84-429, S. 69; P.A. 86-249, S. 8; P.A. 93-405, S. 2; P.A. 03-276, S. 4.)

History: 1971 acts made provisions applicable to all-terrain vehicles, included domestic animals in Subdiv. (7), added Subdivs. (8) and (9) re operation on agricultural or posted land or on railroad rights-of-way, specifically stated right to operate vehicle on abandoned rights-of-way or on land specifically designated for the purpose and allowed regulation of hours of operation on public waters by ordinance; 1972 act included all-terrain vehicles in provision re operation on public waters; P.A. 76-381 deleted Subdivs. (2) to (4) banning operation at unreasonable rate of speed, in negligent manner or under influence of intoxicating liquor or drugs, renumbering remaining Subdivs. accordingly, replaced numeric designators in exemption with alphabetic ones and added provision that violator deemed to have committed an infraction; P.A. 84-429 made technical change for statutory consistency; P.A. 86-249 amended Subsec. (6)(A) by adding provision making the operation of snowmobiles or all-terrain vehicles on frozen surfaces of public waters subject to Sec. 25-43c; P.A. 93-405 amended Subdiv. (3) to provide that an all-terrain vehicle with an engine size of ninety cubic centimeters or less shall not be required to have front and rear lighting and shall not be operated after dark; P.A. 03-276 amended Subdiv. (5) by deleting “fenced agricultural land or posted” and by adding “which written permission shall be carried on the person operating the all-terrain vehicle while on such land”, effective July 1, 2003.

See Sec. 23-26g re infractions committed through violations of regulations re operation of all-terrain vehicles on state land.



Section 14-388 - Penalties. Liability.

Except as otherwise provided, any person who violates any of sections 14-379 to 14-390, inclusive, or any regulation relating thereto shall have committed an infraction for each such offense. In addition thereto the operator or owner, or both, of a snowmobile or all-terrain vehicle, shall be responsible and held accountable to the owner of any land where trees, shrubs, crops, fences or other property have been damaged as a result of travel of such snowmobiles or all-terrain vehicles over such land, or where consequential damage has resulted from such travel. Proof of the registration number of the snowmobile or all-terrain vehicle shall be prima facie evidence in any prosecution or action for damages that the owner was the operator.

(1969, P.A. 752, S. 10; 1971, P.A. 848, S. 12; 857, S. 5; P.A. 76-381, S. 18.)

History: 1971 acts included all-terrain vehicles in provisions, included in responsibilities liability for damage to crops and fences and added reference to action for damages and consequential damage; P.A. 76-381 replaced provision for $250 maximum fine with statement that violation is an infraction unless otherwise provided.

See Sec. 23-26g re penalties for violation of regulations re operation of all-terrain vehicles on state land.



Section 14-389 - Administration by Commissioner of Motor Vehicles. Reciprocal agreements.

In the performance of his duties under sections 14-379 to 14-390, inclusive, the commissioner shall (1) prescribe uniform standards for such safety devices and equipment as he deems necessary and certify the types of devices and equipment which meet such standards and (2) promulgate such regulations respecting the registration, operation, sale and leasing of snowmobiles and all-terrain vehicles as he finds necessary for public safety. The commissioner may enter into reciprocal agreements with the commissioner of motor vehicles or other like authority of any other state for the purposes of carrying out the provisions of said sections.

(1969, P.A. 752, S. 12; 1971, P.A. 848, S. 13.)

History: 1971 act made provisions applicable to all-terrain vehicles.

See Secs. 23-26b, 23-26d and 23-26f re powers of Commissioner of Energy and Environmental Protection to regulate all-terrain vehicles operating on state land.



Section 14-390 - Municipal regulation of operation and use.

Any municipality may, by ordinance, regulate the operation and use, including hours and zones of use, of snowmobiles and all-terrain vehicles in a manner not inconsistent with the provisions of sections 14-379 to 14-390, inclusive, or any regulations adopted pursuant thereto, and may prescribe a penalty for violation of such ordinance in an amount not to exceed one thousand dollars for a first violation, an amount not to exceed one thousand five hundred dollars for a second violation and an amount not to exceed two thousand dollars for a third or subsequent violation.

(P.A. 73-318, S. 1, 2; P.A. 13-154, S. 2.)

History: P.A. 13-154 added provision re municipality may prescribe penalty for violation of ordinance not to exceed $1,000 for first violation, $1,500 for second violation and $2,000 for third or subsequent violation.



Section 14-390f - All-terrain vehicles: Effect of U.S. District Court consent decree.

(a) As used in this section:

(1) “All-terrain vehicle” means any three or more wheeled motorized vehicle, generally characterized by large, low-pressure tires, a seat designed to be straddled by the operator and handlebars for steering, which is intended for off-road use by an individual rider on various types of nonpaved terrain. Such vehicles do not include trail bikes, golf carts, agricultural tractors, farm implements and construction machines;

(2) “All-terrain vehicle dealer” means any person engaged in the business of selling, leasing or renting all-terrain vehicles at retail, at a regular place of business; and

(3) “All-Terrain Vehicle Consent Decree” means the consent decree approved by the United States District Court for the District of Columbia on April 28, 1988, in settlement of Civil Action No. 87-3525, U.S. v. American Honda, et al.

(b) Each all-terrain vehicle offered for sale, lease or rental by an all-terrain vehicle dealer shall bear the safety warning hang tags pursuant to Paragraph H.3.b.(4) (a) of the All-Terrain Vehicle Consent Decree. Each all-terrain vehicle dealer shall: (1) Deliver a copy of the all-terrain vehicle safety alert to each all-terrain vehicle purchaser pursuant to Paragraph H.3.b. (4)(c) of the All-Terrain Vehicle Consent Decree; (2) prominently display the safety poster, pursuant to Paragraph H.3.b.(4) (d) of the All-Terrain Vehicle Consent Decree; (3) have the safety video readily available for viewing by prospective and actual all-terrain vehicle purchasers pursuant to Paragraph H.3.b (4)(b) of the All-Terrain Vehicle Consent Decree; (4) conform to the guidelines for advertising and promotional materials attached as Appendix K to the All-Terrain Vehicle Consent Decree; (5) represent affirmatively, including in print and electronic media for advertising or promoting all-terrain vehicles and in point-of-purchase oral communications, that all-terrain vehicles with engine sizes of more than ninety cubic centimeters shall be used only by persons sixteen years of age or older; (6) comply with point-of-purchase communication requirements of the All-Terrain Vehicle Consent Decree; (7) orally inform the prospective or actual all-terrain vehicle purchaser of the free training courses offered by the manufacturers pursuant to Paragraph K of the final All-Terrain Vehicle Consent Decree and of the financial incentives for taking the course. Oral communications of all-terrain vehicle dealers shall not contain information inconsistent with any safety-related requirements of this section.

(c) Any person who violates any provision of subsection (b) of this section shall have committed an infraction.

(P.A. 91-399.)



Section 14-390m - Municipal regulation of operation and use of dirt bikes on public property.

Any municipality that adopts an ordinance pursuant to section 7-148 to regulate the operation and use on public property, including hours of use, of dirt bikes may prescribe a penalty for violation of such ordinance in an amount not to exceed one thousand dollars for a first violation, an amount not to exceed one thousand five hundred dollars for a second violation and an amount not to exceed two thousand dollars for a third or subsequent violation. For the purposes of this section, “dirt bike” means a two-wheeled motorized recreational vehicle designed to travel over unimproved terrain and not designed for travel on a highway, as defined in section 14-1. “Dirt bike” does not include an all-terrain vehicle, as defined in section 14-379, or a motor-driven cycle, as defined in section 14-1.

(P.A. 13-154, S. 1.)






Chapter 256 - Petroleum Products Control Commission (Repealed)

Section 14-391 to 14-399 - Petroleum Products Control Commission.

Sections 14-391 to 14-399, inclusive, are repealed.

(P.A. 73-678, S. 1–9, 12; P.A. 74-285, S. 18, 20.)









Title 15 - Navigation and Aeronautics

Chapter 263 - Harbors and Rivers

Section 15-1 - Harbor masters.

The Governor shall appoint a harbor master, and may appoint a deputy harbor master, for each of the harbors of New Haven, Norwich, Bridgeport, Stamford, Norwalk, Stonington, New London and Branford, and may appoint a suitable number of harbor masters and deputy harbor masters in any town in this state which has navigable waters within its limits, provided the appointment of a harbor master or deputy harbor master for the harbor of any municipality which has adopted a harbor management plan, pursuant to chapter 444a, shall be made by the Governor from a list of not less than three nominees submitted by the municipality’s harbor management commission. Appointments shall be for terms of three years from July first in the year of the appointment and until a successor is appointed and qualified except the term of office of any person appointed before or after July first in any year to a newly created office of harbor master or deputy harbor master shall begin on the day of the appointment and expire on July first next succeeding the completion of the person’s third full year in office. Any appointment to fill a vacancy shall be for the remainder of the term of the original appointee and until a successor is appointed and qualified. Harbor masters shall have the general care and supervision of the harbors and navigable waterways over which they have jurisdiction, subject to the direction and control of the Commissioner of Transportation, and shall be responsible to the commissioner for the safe and efficient operation of such harbors and navigable waterways in accordance with the provisions of this chapter. The harbor masters or deputy harbor masters shall exercise their duties in a manner consistent with any harbor management plan adopted pursuant to section 22a-113m for a harbor over which they have jurisdiction. The commissioner may delegate any of his powers and duties under this chapter to such harbor masters or to any existing board of harbor commissioners, but shall at all times be vested with responsibility for the overall supervision of the harbors and navigable waterways of the state.

(1949 Rev., S. 4746; June, 1955, S. 2379d; 1969, P.A. 768, S. 155; P.A. 73-486; P.A. 74-199, S. 1, 2; P.A. 77-38, S. 1, 3; P.A. 84-247, S. 11; P.A. 91-404.)

History: 1969 act added provisions setting forth duties of commissioner of transportation and clarifying relationship between harbor masters and commissioner; P.A. 73-486 rewrote appointment provisions and included procedure for filling vacancies; P.A. 74-199 rewrote and clarified provisions re appointments and vacancies; P.A. 77-38 included navigable waterways in responsibilities of harbor masters and commissioner; P.A. 84-247 added provision requiring the harbor masters or their deputies to exercise their duties in a manner consistent with a harbor management plan; P.A. 91-404 added provision re appointment of certain harbor masters by the governor from a list submitted by a harbor management commission, deleting obsolete provision re persons appointed before October 1, 1973.



Section 15-2 - Compensation of harbor masters.

Harbor masters shall receive a salary to be determined by the Commissioner of Administrative Services, subject to the provisions of section 4-40 and shall be reimbursed for necessary expenses incurred in the performance of their duties.

(1949 Rev., S. 3634; 1969, P.A. 760, S. 2; P.A. 77-614, S. 122, 610.)

History: 1969 act replaced provision granting harbor masters payment of $3 per day plus recovered fees with general provision re salary and reimbursement for expenses; P.A. 77-614 replaced personnel policy board with commissioner of administrative services and made salaries subject to provisions of Sec. 4-40.



Section 15-3 - Powers of deputies.

Deputy harbor masters shall have all the powers and perform all the duties of harbor masters in the respective harbors for which they are appointed, subject to the control and direction of the harbor masters.

(1949 Rev., S. 4750.)



Section 15-3a - “Derelict vessel”, “harbor”, “navigable waters”, “navigable waterways”, defined.

For the purposes of this chapter:

(1) “Derelict vessel” means any vessel, scow, lighter or similar floating structure or part thereof, whether or not moored, anchored or made fast to shore, that is broken or altered to such an extent that it will not keep afloat with ordinary care;

(2) “Harbor” means a place on navigable waters, as defined by this section, where water-borne commercial or recreational traffic enters for the purpose of anchorage or docking or the unloading or receiving of cargo, supplies, equipment, fuel or passengers;

(3) “Navigable waters” means waters which are subject to the ebb and flow of the tide shoreward to their mean high-water mark;

(4) “Navigable waterways” means waters which are physically capable of supporting water-borne traffic, and subject to the ebb and flow of the tide.

(P.A. 77-38, S. 2, 3; P.A. 06-121, S. 1.)

History: P.A. 06-121 defined “derelict vessels” as Subdiv. (1) and redesignated existing Subdivs. (a) to (c) as Subdivs. (2) to (4), effective June 2, 2006.



Section 15-4 - Jurisdiction in Branford harbors.

The jurisdiction of the harbor masters for the harbors of Branford shall include the harbor of Branford and Branford River as far up said river as Hobart’s Bridge, so called, the harbor of Stony Creek and the waters between and adjoining the adjacent islands known as the Thimble Islands.

(1949 Rev., S. 4747.)



Section 15-5 and 15-6 - New Haven Harbor: Jurisdiction in; removal of vessels from channel, penalty.

Sections 15-5 and 15-6 are repealed.

(1949 Rev., S. 4753, 4754; P.A. 73-307.)



Section 15-7 - Jurisdiction, powers and duties of Bridgeport harbor master. Approval of harbor works. Appeal. Penalty.

(a) The harbor master shall have the general care and supervision of Bridgeport Harbor and its tidewaters and its rivers and of all the flats and lands flowed thereby, and all other tidewaters, flats and rivers which are within the city limits of said city but are not adjacent to said harbor in order to limit, prevent and abate sources of water pollution, to prevent or remove any unauthorized encroachment and other obstruction which is likely to interfere with the full navigation of said harbor, or in any way injure its channels or cause any reduction in its tidewaters, or prevent, abate or remove any unauthorized landfills upon or affecting the tidewaters located within the city limits of Bridgeport. The harbor master shall exercise his responsibility in a manner consistent with any harbor management plan for the Bridgeport Harbor adopted pursuant to section 22a-113m.

(b) Each person who contemplates the building over said harbor and tidewaters of any bridge, wharf, pier dam or bulkheads, or the dredging or filling in of any flats or tidewaters, or the driving or placement of any piles, dolphins or bumpers below high-water mark shall, before beginning such work, give written notice upon forms provided by said master of his intention to do such work to the Commissioner of Transportation and to said harbor master and shall submit plans or drawings of any proposed wharf or any other structure, and of the flats to be dredged or filled, and of the mode in which the work is to be performed; and no such work shall be commenced until the plan or drawing and the mode of performing the same is approved in writing by the commissioner. The commissioner may reject or alter such plans at his discretion and prescribe the direction, limits and mode of building of the wharf and other structures, and all such works shall be executed under the supervision of the commissioner and the harbor master.

(c) Any erection made or work done in any manner not sanctioned by said commissioner, when his direction is required as hereinbefore provided, shall be deemed a public nuisance. Said commissioner may order suits in the name of the city and prevent or stop or abate, by injunction or otherwise, any such erection or other nuisance and such suits shall be conducted by and at the expense of the city of Bridgeport.

(d) Any person aggrieved by any action taken or order issued by said commissioner under authority of this section may within thirty days appeal to the superior court for the judicial district of Fairfield and said court shall take such action in the premises as equity may require.

(e) Any person who violates or assists in violating any of the provisions of subsection (b) of this section or any direction or order of the commissioner made pursuant thereto shall be guilty of a class C misdemeanor.

(1949 Rev., S. 4748; 1969, P.A. 482; 768, S. 156; P.A. 76-436, S. 415, 681; P.A. 78-280, S. 7, 127; P.A. 84-247, S. 12; P.A. 07-217, S. 55; P.A. 12-80, S. 167.)

History: 1969 acts amended Subsec. (a) to give harbor master jurisdiction over rivers and over all other waterways in city limits but not adjacent to harbor to control water pollution and authorized him to take action re unauthorized land fills, clarified Subsec. (b) and added references to bulkheads, dredging, dolphins and bumpers, removed phrase “within the tidewaters flowing into or through said harbor” in Subsec. (c) thereby extending harbor master’s authority, placed 30-day limit on appeals in Subsec. (d), increased fine from $200 to $1,000 and imprisonment from 60 to 90 days in Subsec. (e) and replaced “harbor master” with “commissioner” throughout section except that notice required to be given to both and supervision of works to be by both; P.A. 76-436 replaced court of common pleas with superior court in Subsec. (d), effective July 1, 1978; P.A. 78-280 replaced county of Fairfield with judicial district of Fairfield in Subsec. (d); P.A. 84-247 amended Subsec. (a) by requiring the harbor master to exercise his responsibility consistent with the harbor management plan; P.A. 07-217 made a technical change in Subsec. (e), effective July 12, 2007; P.A. 12-80 amended Subsec. (e) to change penalty from a fine of not more than $1,000 or imprisonment of not more than 90 days or both to a class C misdemeanor.



Section 15-8 - Power to station vessels. Penalty for resisting.

Each harbor master may station all vessels riding at anchor in the harbor and navigable waterways under his care, and all vessels or obstructions so moored or anchored that, by the action of wind or tide, they may be carried into such harbor and navigable waterways while so moored or anchored, and he may remove, from time to time, such vessels within such harbor and navigable waterways, or such vessels or obstructions so moored or anchored, as are not employed in receiving or discharging their cargoes, to make room for the passage of other vessels up or down such harbor and navigable waterways. He shall be the sole judge of whether any vessel so at anchor is so in the harbor or navigable waterways as to obstruct or hinder the passage of any other vessel, or whether such vessel or obstruction is so moored or anchored that it may, by the action of the wind or tide, obstruct or hinder the passage of any other vessel within such harbor or navigable waterways; and may determine how far within such harbor, and in what instances, masters or others having charge of vessels at anchor within such harbor or navigable waterways shall remove the same; and, upon the application of the owner or lessee of any wharf, dock or pier in such harbor or navigable waterways, shall station any vessel lying at or adjacent to such wharf, dock or pier, or remove it therefrom to make room for the dockage or passage of any other vessel, when, in the judgment of such harbor master, the interest and convenience of commerce or navigation or public access require; and may exercise all the powers and duties with reference to such vessels which he might exercise with reference to vessels at anchor in such harbor and navigable waterways. Any person who obstructs, resists or wilfully refuses to obey the order of any harbor master or deputy harbor master in the execution of the duties of his office shall forfeit two hundred fifty dollars, to be recovered, with costs, in the name of such harbor master or deputy harbor master, in which action such vessel may be attached as in other actions; and all forfeitures, after deducting the necessary expenses of enforcing the same, to be determined by the court rendering judgment therefor, when collected, shall be paid to the General Fund.

(1945, S.A. 95; 1949 Rev., S. 4749; 1969, P.A. 760, S. 1; P.A. 77-71, S. 1, 3.)

History: 1969 act substituted “navigable waters” for “channel” and required forfeitures to be paid into general fund rather than to the Yale-New Haven Hospital; P.A. 77-71 substituted “harbor and navigable waterways” for “navigable waters” or “harbor”, added reference to interest of public access and increased forfeit from $50 to $250.



Section 15-8a - “Harbor”, “navigable waters” and “navigable waterways”, defined.

For the purposes of section 15-8:

(a) “Harbor” means a place on navigable waters where water-borne commercial or recreational traffic enters for the purpose of anchorage or docking or the unloading or receiving of cargo, supplies, equipment, fuel or passengers;

(b) “Navigable waters” means waters which are subject to the ebb and flow of the tide shoreward to their mean high-water mark;

(c) “Navigable waterways” means waters which are physically capable of supporting water-borne traffic, and subject to the ebb and flow of the tide.

(P.A. 77-71, S. 2, 3.)



Section 15-9 - Vessels may be removed. Procedures. Notice. Regulations. Penalty.

(a) When the master or owner of any vessel lying within the navigable waters of this state, or the person having the same in charge, wilfully neglects or refuses to obey the order of any harbor master performing his duties under the provisions of this chapter, such harbor master may cause such vessel to be removed at the expense of the owner. Any such master, owner or person in violation of this section shall be deemed to have committed an infraction and shall be fined eighty-five dollars.

(b) A harbor master may notify any officer attached to an organized police department or any state police officer that a master or owner of a vessel is in violation of the provisions of subsection (a) of this section. Any such officer may remove and take such vessel into custody and shall give written notice by certified mail to the owner or master of such vessel, if known, which notice shall state (1) that the vessel has been taken into custody and stored, (2) the location of storage of the vessel, (3) that such vessel may be sold after fifteen days if the market value of such vessel does not exceed five hundred dollars or after ninety days if the value of such vessel exceeds five hundred dollars, and (4) that the owner has a right to contest the validity of such taking by application, on a form prescribed by the Commissioner of Transportation, to the hearing officer named in such notice within ten days from the date of such notice. Such application forms shall be made readily available to the public at all offices of the Department of Transportation and at all state and local police departments.

(c) The chief executive officer of each town may appoint a suitable person, who shall not be a member of any state or local police department, to be a hearing officer to hear applications to determine whether or not the taking was authorized under the provisions of this section. Two or more towns may join in appointing such officer; provided any such hearing shall be held at a location which is as near to the town where such vessel was located as is reasonable and practicable. The commissioner shall establish by regulation the qualifications necessary for hearing officers and procedures for the holding of such hearings. If it is determined at such hearing that the owner or master was in violation of subsection (a) of this section, the owner or master of such vessel shall be liable for any expenses incurred as a result of such removal, or the costs and expenses incident to such removal, including legal expenses and court costs incurred in such recovery. If it is determined at such hearing that the owner or master was not in violation of subsection (a) of this section, the owner or master of such vessel shall not be liable for any expenses incurred as a result of such removal or for the costs and expenses incident to such removal, including legal expenses and court costs incurred in such recovery. Any person aggrieved by the decision of such hearing officer may, within fifteen days of the notice of such decision, appeal to the superior court for the judicial district wherein such hearing was held.

(d) The state or local police department which has custody of the removed vessel shall have the power to sell such vessel at public auction in accordance with the provisions of this section. The state or local police department shall apply the avails of such sale toward the payment of its charges, any storage charges and the payment of any debt or obligation incurred by the officer who placed the same in storage. Such sale shall be advertised in a newspaper published or having a circulation in the town where such vessel is stored or other place is located three times, commencing at least five days before such sale; and, if the last place of abode of the owner of such vessel is known to or may be ascertained by the state or local police by the exercise of reasonable diligence, notice of the time and place of sale shall be given him by mailing such notice to him in a registered or certified letter, postage paid, at such last usual place of abode, at least five days before the time of sale. The state or local police department shall report the sales price, storing and towing charges, if any; buyer’s name and address; identification of the vessel and such other information as may be required in regulations which shall be adopted by the Commissioner of Transportation in accordance with the provisions of chapter 54, to the commissioner within fifteen days after the sale of the vessel. The proceeds of such sale, after deducting the amount due for any storage and all expenses connected with such sale, including the expenses of the officer who placed such vessel in storage, shall be paid to the owner of such vessel or his legal representatives, if claimed by him or them at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the municipality from which the vessel was removed. If the expenses incurred by the municipality for such removal and towing and the sale of such vessel and any fines exceed the proceeds of such sale, the owner of the vessel shall be liable for such excess amount. A vessel may not be sold in accordance with the provisions of this section until: (1) The expiration of the time period under subdivision (3) of subsection (b) of this section and (2) a final decision has been rendered in connection with an application filed pursuant to subdivision (4) of subdivision (b) of this section.

(e) The Commissioner of Transportation shall adopt regulations in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(1949 Rev., S. 4751; P.A. 92-244.)

History: P.A. 92-244 amended Subsec. (a) and added Subsecs. (b) to (e), inclusive, re procedure and notice for the removal of vessels and re adoption of regulations.



Section 15-10 - Penalty for neglect of duty.

When any harbor master neglects, upon application of any person engaged in the navigation of the harbor under his charge, to remove or cause to be removed any vessel riding at anchor therein and obstructing its channel, he shall pay to such person twenty dollars, with costs, to be recovered in an action on his official bond or on this section.

(1949 Rev., S. 4752.)



Section 15-11 - Channels from wharves.

Section 15-11 is repealed.

(1949 Rev., S. 4755; P.A. 75-218, S. 1, 2.)



Section 15-11a - (Formerly Sec. 15-31). Removal and taking of derelict vessels.

(a) A duly authorized harbor master shall determine whether a vessel is a derelict vessel. Upon such determination, the Commissioner of Transportation, such harbor master or a duly authorized representative of a municipality may cause such derelict vessel to be removed at the expense of any owner, agent or operator of such derelict vessel and may recover the expense of such removal, together with the costs and expenses incident to such removal, including legal expenses and court costs incurred in such recovery, from the owner, agent or operator of such vessel in an action founded upon this section. The last owner of record of such vessel shall be responsible for such vessel. After consultation with the Commissioner of Transportation, the Commissioner of Energy and Environmental Protection may consider any such vessel to be an encroachment subject to the provisions of sections 22a-359 to 22a-363f, inclusive.

(b) Prior to removing and taking such derelict vessel into custody, the Commissioner of Transportation, a duly authorized harbor master or a duly authorized representative of a municipality shall make a reasonable attempt to notify the owner, agent or operator of the vessel and shall allow such owner, agent or operator to make arrangements for removal of the vessel. Such notification shall inform the owner, agent or operator that, pursuant to this section, if the vessel is not removed within twenty-four hours of notification, it shall be removed, taken into custody and stored at the owner’s, agent’s or operator’s expense.

(c) Prior to removing a derelict vessel, the Commissioner of Transportation, a duly authorized harbor master or a duly authorized representative of a municipality shall affix to such vessel a readily visible notification sticker. The notification sticker shall contain the following information: (1) The date and time the notification sticker was affixed to the vessel, (2) a statement that, pursuant to this section, if the vessel is not removed within twenty-four hours of the time the sticker was affixed, it shall be taken into custody and stored at the owner’s expense, (3) the location and telephone number where additional information may be obtained, and (4) the identity of the person who affixed the sticker.

(d) If the derelict vessel is not removed by the owner, agent or operator within the time period provided in subsection (c) of this section, the Commissioner of Transportation, a duly authorized harbor master or a duly authorized representative of a municipality may direct that such vessel be removed and taken into custody and may cause the same to be stored in a suitable place.

(e) If a derelict vessel is removed and taken into custody pursuant to subsection (d) of this section, the Commissioner of Transportation, a duly authorized harbor master or a duly authorized representative of a municipality shall give written notice, by certified mail, return receipt requested, to the owner, agent or operator of such vessel, if known, which notice shall state: (1) The vessel has been removed, taken into custody and stored, (2) the location from which the vessel was removed, and (3) that the vessel may be disposed of after fifteen days if the market value of such vessel, as determined by a certified marine surveyor, does not exceed two thousand dollars or that the vessel may be sold after ninety days, pursuant to the provisions of subsection (f) of this section.

(f) Ninety days or more after written notice has been given pursuant to subsection (e) of this section, the Commissioner of Transportation, a duly authorized harbor master or a duly authorized representative of a municipality may sell a derelict vessel at public auction in accordance with the provisions of this section. The commissioner, harbor master or authorized agent of a municipality shall apply the proceeds of such sale toward the payment of its charges, any storage charges and the payment of any debt or obligation incurred by the commissioner, harbor master or agent who placed the vessel in storage. Such sale shall be advertised twice in a newspaper published or having a circulation in the town where such vessel is stored or is located, commencing at least five days before such sale; and, if the last place of abode of the owner, agent or operator of such vessel is known to or ascertained by the commissioner, harbor master or agent by the exercise of reasonable diligence, notice of the time and place of sale shall be given to such owner, agent or operator by sending such notice to the owner, agent or operator, by certified mail, return receipt requested, at such last place of abode at least five days before the day of the sale. The proceeds of such sale, after deducting any amount due for removal and storage charges and all expenses connected with such sale, shall be paid to the owner, agent or operator of such vessel or the owner’s, agent’s or operator’s legal representatives, if claimed by the owner, agent or operator or the owner’s, agent’s or operator’s legal representative at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the municipality from which the vessel was removed. If the expenses incurred by the commissioner, harbor master or agent for such removal and storage and sale of such vessel and any fines exceed the proceeds of such sale, the owner, agent or operator of the vessel shall be liable for such excess expenses.

(g) The Commissioner of Transportation may require the owner, agent or operator to furnish a performance bond in an amount sufficient to cover the estimated costs of removal as determined by the commissioner.

(1949 Rev., S. 4779; 1969, P.A. 768, S. 160; P.A. 75-288, S. 1, 2; P.A. 76-277; P.A. 82-191, S. 1; P.A. 98-182, S. 15, 22; P.A. 06-121, S. 2; P.A. 07-232, S. 2, 3; P.A. 11-80, S. 1.)

History: 1969 act replaced commissioners of steamship terminals with commissioner of transportation; P.A. 75-288 included agents and operators in provisions; P.A. 76-277 added provisions re removal of vessels, scows, lighters etc. and added Subsec. (b) re permit fees and performance bonds; Sec. 15-31 transferred to Sec. 15-11a in 1979; P.A. 82-191 amended Subsec. (a) to authorize the commissioner of environmental protection, upon consultation with the commissioner of transportation, to consider vessels or similar floating structures to be an encroachment requiring a permit; P.A. 98-182 deleted the requirement for an owner, agent or operator to obtain a permit, effective July 1, 1998; P.A. 06-121 amended Subsec. (a) to allow a harbor master to determine whether a vessel is a derelict vessel, to expand the list of who may remove such vessel and to make the last owner of record responsible for such vessel, added new Subsecs. (b) to (f) re required procedure and redesignated existing Subsec. (b) as Subsec. (g), effective June 2, 2006; P.A. 07-232 made technical changes in Subsecs. (b) and (f), effective July 11, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 15-12 - Obstructions upon lands bordering navigable waters.

The selectmen of any town bordering upon navigable waters shall cause to be removed all obstructions and structures from the shores, beaches or other land in such town, adjacent to such waters, to which shores, beaches or other land the public has the right of access or which the public has been accustomed to use, occupy or enjoy, unless such obstruction or structure has been erected or maintained by, or by the express or implied permission of, the person having title to the land on which it has been so erected or maintained or having a legal right to erect and maintain it thereon; and such selectmen may, in the name of the town, have equitable relief by way of injunction against any person who, without legal right, interferes with the use and enjoyment of such shores, beaches and lands by the public or attempts to exercise any exclusive possession or use of any part thereof.

(1949 Rev., S. 4756.)



Section 15-13 - Pilots; qualifications; license fee; bond; suspension or revocation of license; inactive status; limited licenses; regulations.

(a) The Commissioner of Transportation shall license as many residents of this state and any other state as said commissioner deems necessary and finds qualified to act as pilots for one year in any of the ports and waters of this state including the Connecticut waters of Long Island Sound. A license shall be denied to any person holding a license or authority under the laws of any other state which does not issue a license or authority to pilots licensed by the Connecticut Department of Transportation. Except as hereinafter provided, no person shall be so licensed unless he possesses a federal masters license and has procured a federal first class pilot’s license of unlimited tonnage issued by the United States Coast Guard covering the sections of the waters of this state for which application is being made to said commissioner. Each applicant for a license to act as a pilot for any port or waterway of the state including the Connecticut waters of Long Island Sound shall document that he has made the following passages on ocean-going vessels of not less than four thousand gross tons, through the port or waterway for which application is being made during the thirty-six months immediately preceding his application: (1) Twelve round trips on American vessels under enrollment as pilot of record, on which the applicant is not a crew member; or (2) twenty-four round trips as observing pilot on foreign or registered vessels during which the applicant does the piloting work under the supervision and authority of a pilot licensed by this state, provided the applicant possesses a first class pilot’s license issued by the United States Coast Guard for the port or waterway; or (3) any combination of the above requirements for trips, substituting two observer trips for each trip as pilot of record.

(b) Each pilot shall, upon the granting of his license, pay a fee of thirty dollars to said commissioner and shall give a bond of one thousand dollars to the State Treasurer and his successors in office, with surety, to the acceptance of the commissioner, conditioned for the faithful performance of his duties as a pilot, upon which bond suit may be brought in the name of said Treasurer for the benefit of any person who may suffer loss or damage, by reason of the ignorance, neglect or misconduct of such pilot in the discharge of his duties. The commissioner shall increase such fee by fifty per cent July 1, 1985, by an additional fifty per cent effective July 1, 1989, by an additional twenty-five per cent effective July 1, 1991, and by an additional twenty-five per cent effective July 1, 1993.

(c) Each license shall expire on the last day of December following its issuance and may be renewed upon application and payment of the fee required by subsection (b) of this section, renewal of the bond required under subsection (b) of this section and proof of current federal licensure as required in subsection (a) of this section.

(d) The Commissioner of Transportation shall keep a record of each license and, if requested, shall furnish a certificate of such license.

(e) Said commissioner may suspend or revoke any pilot’s license for (1) incompetence, (2) neglect of duty, (3) misconduct or (4) using a vessel owned or operated by a person who has not obtained a certificate of compliance under the provisions of section 15-15e for the purpose of embarking or disembarking another vessel in open and unprotected waters. Any person aggrieved by the action of said commissioner under the provisions of this subsection may appeal therefrom in accordance with the provisions of section 4-183.

(f) Any pilot who has been away from duty for a period of not less than six months, or who has not completed a passage through any port or waterway for which he is licensed during such period, shall be placed on inactive status. Said pilot shall complete at least one round trip over the port or waterway for which he is licensed before resuming his duties as a pilot. The refresher passages shall be made in the company of an active pilot licensed by the state. Said pilot, before resuming his pilotage duties, shall submit to the commissioner a list of completed refresher passages, including the name, gross tons and draft of each vessel involved, a description and date of each passage and the name of the attending pilot.

(g) The commissioner may issue limited licenses pursuant to this section. Such licenses may be limited according to a pilot’s qualifications for operating a vessel, which shall include, but not be limited to, the type, size, gross tonnage or draft of a vessel.

(h) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(1949 Rev., S. 4757; 1955, S. 2380d; 1967, P.A. 258; 1969, P.A. 815, S. 1; 1971, P.A. 797, S. 1; 872, S. 370; 1972, P.A. 48, S. 1; P.A. 73-405, S. 1; P.A. 76-436, S. 350, 681; P.A. 77-337, S. 2; 77-603, S. 30, 125; P.A. 85-413, S. 5, 8; P.A. 87-147; P.A. 90-274, S. 1; P.A. 92-178, S. 2, 3; P.A. 93-307, S. 33, 34; P.A. 94-188, S. 18, 30; P.A. 97-304, S. 19; P.A. 05-288, S. 63.)

History: 1967 act raised license fee in Subsec. (c) from $15 to $30; 1969 act transferred duties of court and/or judge to boating commission, deleted provision re payment of entry fee in Subsec. (a) and added Subsec. (e) re suspension or revocation of license; 1971 acts amended Subsec. (a) to make licenses valid for one year rather than three years, to add reference to ports and to delete provision re notice of intention to apply for license and filing of qualifications, amended Subsec. (b) to include references to “port”, “pilot” and “undock”, inserted new Subsec. (d) re expiration and renewal of licenses and relettered former Subsecs. (d) and (e) as (e) and (f) and substituted commissioner of environmental protection for boating commission; 1972 act deleted Subsec. (b) re qualifications and relettered remaining subsecs. accordingly; P.A. 73-405 replaced commissioner of environmental protection with commissioner of transportation; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts in Subsec. (e), effective July 1, 1978; P.A. 77-337 substituted “shall” for “may” and included residents of other states in Subsec. (a) and added provision re license to operate canal boat, barge or tug boat; P.A. 77-603 replaced previous appeal provision in Subsec. (e) with requirement that appeals to be made in accordance with Sec. 4-183; P.A. 85-413 inserted fee increases effective on and after July 1, 1985; P.A. 87-147 specifically required an applicant for a pilot’s license to procure a federal first class pilot’s license of unlimited tonnage issued by the United States Coast Guard, required documentation of a minimum number of passages and added Subsec. (f), providing for inactive status; P.A. 90-274 added provision in Subsec. (a) requiring pilots to possess a federal masters license and clarified that the waters of the state include the waters of Long Island Sound, increased amount of bond in Subsec. (b) from $500 to $1,000, added provision in Subsec. (f) that an inactive pilot must complete refresher passages, and added new Subsec. (g) allowing the commissioner to issue limited pilot licenses and a new Subsec. (h) requiring the commissioner to adopt regulations; P.A. 92-178 amended Subsec. (a) re reciprocity with other states concerning the issuance of pilot’s licenses, effective October 1, 1993; P.A. 93-307 changed effective date of Sec. 2 of P.A. 92-78 from October 1, 1993, to October 1, 1994, effective June 29, 1993; P.A. 94-188 changed effective date of Sec. 2 of P.A. 92-178 from October 1, 1994, to October 1, 1995; P.A. 97-304 amended Subsec. (e) to add Subdiv. designators before the grounds for suspension or revocation of license and added new ground in Subdiv. (4) for using a vessel owned or operated by a person who has not obtained a certificate of compliance under provisions of Sec. 15-15e for purpose of embarking or disembarking another vessel in open and unprotected waters; P.A. 05-288 made technical changes in Subsec. (c), effective July 13, 2005.



Section 15-13a and 15-13b - Validity of previously issued pilot’s license; transfer of records. Licenses issued prior to January 1, 1972.

Sections 15-13a and 15-13b are repealed, effective October 1, 2002.

(1969, P.A. 815, S. 3; 1971, P.A. 797, S. 6; P.A. 76-435, S. 36, 82; S.A. 02-12, S. 1.)



Section 15-13c - Connecticut Pilot Commission. Members. Appointments. Duties.

(a) There is created within the Department of Transportation, for administrative purposes only, the Connecticut Pilot Commission to assist and advise the Commissioner of Transportation on matters relating to the licensure of pilots, the safe conduct of vessels and the protection of the ports and waters of the state, including the waters of Long Island Sound.

(b) The commission shall consist of nine members, one of whom shall be the Commissioner of Transportation or the commissioner’s designee and one of whom shall be an active licensed pilot in this state operating on the Connecticut side of the rotation system for the assignment of pilots. The pilot member shall be designated by a simple majority vote of pilots operating on the Connecticut side of the rotation system for the assignment of pilots. The remaining seven members shall be appointed as follows: The Governor shall appoint one member representing a maritime-related industry, which industry shall not include a recreational industry; the president pro tempore of the Senate shall appoint one member representing the public with an interest in the environment who does not have an economic interest in the subject matters of the commission; the majority leader of the Senate shall appoint one member representing the public with an interest in the environment who does not have an economic interest in the subject matters of the commission; the minority leader of the Senate shall appoint one member who shall be a retired ship’s master or captain; the speaker of the House of Representatives shall appoint one member representing a maritime-related industry, which industry shall not include a recreational industry; the majority leader of the House of Representatives shall appoint one member representing a maritime-related industry from a shipping agent perspective; the minority leader of the House of Representatives shall appoint one member with an expertise in the area of admiralty law. Each member shall be a resident of the state, provided no member shall be an active licensed pilot, except the one active Connecticut licensed pilot operating in and designated by a simple majority of pilots operating on the Connecticut side of the rotation system for the assignment of pilots. Members shall receive no compensation for the performance of their duties.

(c) On or before July 1, 1992, in accordance with the provisions of subsection (b) of this section (1) the Governor, the speaker of the House of Representatives and the majority leader of the Senate shall each appoint one member who shall serve until July 1, 1996; (2) the president pro tempore of the Senate, the majority leader of the House of Representatives and the minority leader of the House of Representatives shall each appoint one member who shall serve until July 1, 1995; and (3) the minority leader of the Senate shall appoint one member who shall serve until July 1, 1994. Thereafter, members shall serve for a term of four years and any vacancies on the commission shall be filled for the remainder of the term in the same manner as the original appointment.

(d) The Governor shall appoint the chairperson of the commission who shall not be an employee of the Department of Transportation. The commission shall elect a vice-chairperson and any other officers that it deems necessary from among its membership. The powers of the commission shall be vested in and exercised by not less than five members serving on the commission. This number shall constitute a quorum and the affirmative vote of five members present at a meeting of the commission shall be necessary for any action taken by the commission.

(e) The commission shall, subject to the approval of the commissioner in his sole discretion, set: (1) The required qualifications of pilots for eligibility for licensure, including background, training, length of service and apprenticeship; (2) examination requirements for obtaining a pilot’s or other type of operating license; and (3) the appropriate number of state-licensed pilots necessary for the safe, efficient and proper operations in the ports and waters of the state, including the waters of Long Island Sound. In setting these requirements, the commission may not consider the licenses of pilots by other jurisdictions as a disqualifying factor.

(f) The commission shall advise the commissioner on (1) the establishment of fair and reasonable rates of pilotage, pursuant to section 15-14, including establishment of a hearing process for the setting of fair and reasonable rates of pilotage and licensure fees; (2) the policy of the state on the establishment of a rotation system for the assignment of pilots; (3) the policy of the state on the issuance of reciprocal licenses to pilots licensed in other states; (4) the enhancement of safety and protection of the marine environment during the operation of vessels and the prevention of oil spills and other marine incidents; (5) the proper equipment required on a vessel and the operation of vessels used by pilots for embarkation and disembarkation; (6) the designation of pilot boarding stations; (7) the proper safety equipment provided by vessels to enable pilots to safely board vessels; (8) the state’s policy relative to matters of interstate pilotage; and (9) any other matter requested by the commissioner.

(g) The commission shall: (1) Assist in the preparation of examinations for pilot licensure and other operating certificates; (2) evaluate the examination results of applicants for a pilot license and make appropriate recommendations concerning such applicants’ qualifications; (3) assist in the review and monitoring of the performance of pilots, including compliance with state policies, procedures and regulations; (4) review applications for reciprocal licensure and make appropriate recommendations concerning such pilots’ qualifications; (5) recommend the duties of pilots for the reporting of faulty pilot boarding and disembarkation systems and of violations of any state laws; (6) review and investigate any marine incident or casualty and conduct hearings to determine the causes of any such incident; (7) investigate and make recommendations on disciplinary measures, including such measures as letters of caution, admonition or reprimand and licensure suspension or forfeiture, including disciplinary matters relative to alcohol or drug abuse; (8) retain an independent investigator to compile a comprehensive factual record of any marine incident or casualty; (9) assist in the review of complaints filed with the commissioner; and (10) assist in the preparation of any report or matter relative to pilotage.

(h) Nothing in this section shall supersede the authority of the commissioner with respect to licensing marine pilots as specified in section 15-13.

(P.A. 92-178, S. 1, 3; P.A. 94-188, S. 18, 30; P.A. 06-133, S. 2; P.A. 07-232, S. 4, 5; P.A. 10-159, S. 3.)

History: P.A. 94-188 revised effective date of P.A. 92-178 but without affecting this section; P.A. 06-133 amended Subsec. (a) to charge commission with assisting Commissioner of Transportation, amended Subsec. (b) to change the number of members from seven to nine, to designate commissioner and an active licensed pilot as members, to specify that members appointed by president pro tempore and majority leader of the Senate cannot have economic interests in the subject matters of commission, to specify that member appointed by majority leader of the House of Representatives represent a maritime-related industry from a shipping agent perspective and to provide that ban on active licensed pilots being members does not apply to the one active licensed pilot elected to membership, amended Subsec. (d) to change number of members constituting a quorum from three to five, amended Subsec. (e) to change commission’s charge from advising commissioner to “subject to the approval of the commissioner in his sole discretion, set” the listed standards and to add Subdiv. (4), designated part of Subsec. (e) as Subsec. (f) re areas in which commission shall “advise” commissioner and redesignated existing Subdivs. (4) to (12) as Subdivs. (1) to (9), redesignated existing Subsec. (f) as Subsec. (g), amending same to identify commission’s duties, to eliminate requirement to act at commissioner’s request, to add “including compliance with state policies, procedures and regulations” in Subdiv. (3) and to add “investigate” in Subdiv. (7), and added Subsec. (h) re commissioner’s licensing authority, effective June 6, 2006; P.A. 07-232 made technical changes in Subsecs. (e) and (g), effective July 11, 2007; P.A. 10-159 amended Subsec. (b) to replace provision re reimbursement of members for necessary expenses incurred in performance of duties with provision that members receive no compensation for performance of duties, effective June 21, 2010.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 15-14 - Rates of pilotage.

The Commissioner of Transportation shall establish the rates of pilotage for all vessels which use a licensed pilot in the ports and waters of this state including the Connecticut waters of Long Island Sound.

(1949 Rev., S. 4758; 1969, P.A. 815, S. 2; 1971, P.A. 797, S. 3; 872, S. 370; P.A. 73-405, S. 2; P.A. 84-254, S. 57, 62; P.A. 85-413, S. 6, 8; P.A. 90-274, S. 2.)

History: 1969 act replaced superior court with boating commission and deleted provisions specifically applicable to Middlesex and New Haven superior courts; 1971 acts clarified provisions and replaced boating commission with commissioner of environmental protection; P.A. 73-405 replaced commissioner of environmental protection with commissioner of transportation; P.A. 84-254 increased the rates of pilotage, effective July 1, 1984, by 50% on July 1, 1986, by an additional 50% on July 1, 1989, by an additional 25% on July 1, 1991 and by an additional 25% on July 1, 1993; P.A. 85-413 removed language concerning rate increases inserted in 1984; P.A. 90-274 clarified that the waters of the state include the waters of Long Island Sound.



Section 15-15 - Vessels requiring pilots.

(a) Each foreign and American vessel under register, entering or departing from any port in this state and each vessel transiting the Connecticut waters of Long Island Sound shall take a pilot who is licensed under the provisions of section 15-13, or licensed under the laws of any state having concurrent jurisdiction over Long Island Sound. Whenever the services of such a pilot are refused, the master, the owner or the consignee shall pay pilotage as if such pilot had actually been employed. The pilotage authorized to be collected whenever a pilot shall be refused by a vessel may be sued for and recovered in the name of the pilot tendering such service. Such pilotage when recovered, shall belong to and may be retained by such pilot for his own use and benefit.

(b) No person not licensed as a pilot under the provisions of section 15-13 or of the laws of any other state having concurrent jurisdiction over Long Island Sound shall pilot, or offer to pilot any foreign vessel, or any American vessel sailing under register, to or from any port in this state, including any such vessels transiting the Connecticut waters of Long Island Sound. No master or person on board any tug or towboat shall tow such a vessel to or from any port in this state including any such vessels transiting the Connecticut waters of Long Island Sound, unless such vessel has on board a pilot licensed under the provisions of section 15-13 or licensed under the laws of any other state having concurrent jurisdiction over Long Island Sound.

(c) Any person or any officer or agent of any firm or corporation who violates any provision of this section shall be fined not less than five hundred dollars or more than two thousand dollars, or be imprisoned not more than thirty days, or be both fined and imprisoned.

(1949 Rev., S. 4759; 1953, S. 2381d; 1971, P.A. 797, S. 2; P.A. 77-337, S. 1; P.A. 90-274, S. 3; P.A. 12-80, S. 121.)

History: 1971 act amended Subsec. (a) to delete phrase limiting exemption for vessel engaged in coastal trade to those “coming by way of New York”; P.A. 77-337 replaced “vessels engaged in the coastal trade, fishing smacks, vessels engaged in the oyster trade, canal boats, barges and tug boats” with “vessels engaged in fishing, oyster and commercial recreational trade” and increased minimum fine from $250 to $500 and maximum fine from $500 to $1,000 in Subsec. (c); P.A. 90-274 in Subsec. (a) deleted language relating to inward and outward vessels and added language relating to each foreign and American vessel, added provision that the section applies to vessels transiting the waters of Long Island Sound, deleted language exempting fishing, oyster and commercial recreational trade vessels from the section and made various technical changes, in Subsec. (b) allowed pilots to be licensed by a state with concurrent jurisdiction over the waters of Long Island Sound and made various technical changes; P.A. 12-80 amended Subsec. (c) to increase maximum fine from $1,000 to $2,000, decrease maximum term of imprisonment from 60 days to 30 days and make a technical change.



Section 15-15a - Regulations.

The Commissioner of Transportation shall promulgate such regulations respecting the conduct and duties of licensed pilots and the piloting, docking and undocking of vessels, as he deems necessary for the protection of property, public safety and the effective administration of sections 15-13, 15-14, 15-15 and 15-15b.

(1971, P.A. 797, S. 4; 872, S. 370; P.A. 73-405, S. 3; P.A. 90-274, S. 5.)

History: Later 1971 act replaced boating commission with commissioner of environmental protection; P.A. 73-405 replaced commissioner of environmental protection with commissioner of transportation; P.A. 90-274 added reference to Sec. 15-15 to the provisions of the section.



Section 15-15b - Reports by pilot.

Once every three months, each licensed pilot shall render to the Commissioner of Transportation an accurate account of all vessels piloted by him. Any pilot who makes a false return shall be subject to suspension or revocation of his license as provided in section 15-13.

(1971, P.A. 797, S. 5; 872, S. 370; P.A. 73-405, S. 4.)

History: Later 1971 act replaced boating commission with commissioner of environmental protection; P.A. 73-405 replaced commissioner of environmental protection with commissioner of transportation.



Section 15-15c - Exemption from pilot requirement.

The provisions of this chapter shall not apply to (1) vessels navigating under a certificate of enrollment under the control of a federally licensed pilot, (2) American vessels engaged in fishing, or (3) vessels otherwise exempt by the laws of the United States.

(P.A. 90-274, S. 4.)



Section 15-15d - Pilotage concurrent with New York. Rotation system for assignment of pilots.

(a) Pilotage on Long Island Sound shall be concurrent with the state of New York.

(b) The Commissioner of Transportation may execute an agreement with the pilot commission of any other state for the establishment of a rotation system for the assignment of pilots for the conduct of vessels in the ports and waters of the state, including the waters of Long Island Sound.

(P.A. 90-274, S. 6; P.A. 97-304, S. 20, 31.)

History: P.A. 97-304 divided section into two Subsecs., adding as Subsec. (b) a provision allowing Commissioner to execute an agreement with pilot commission of any other state for establishment of a rotation system for assignment of pilots, effective July 8, 1997.



Section 15-15e - Owners or operators of certain pilot boats to obtain certificate of insurance. Penalty.

(a) An owner or operator of a vessel used to transport a pilot licensed under the provisions of section 15-13 for the purpose of embarking or disembarking another vessel in open and unprotected waters shall obtain a certificate of insurance from an insurance carrier based on a survey conducted and documented by a qualified marine surveyor. Marine surveyors shall be guided by applicable United States Coast Guard regulations, if any, and standards set by insurance companies for the insurability of such vessel. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, that specify (1) the procedures for embarkation and disembarkation of pilots, and (2) the operation of and equipment required on each such vessel. Such regulations may establish standard rates for the use of each such vessel for such purpose. For the purposes of this subsection, “open and unprotected waters” means waters located east of the area depicted on the National Oceanic and Atmospheric Administration charts of the eastern portion of Long Island Sound as “The Race”.

(b) Any person who fails to comply with subsection (a) of this section or any regulation adopted thereunder shall be fined not less than five hundred dollars nor more than one thousand dollars.

(P.A. 97-304, S. 2, 31; P.A. 13-277, S. 7.)

History: P.A. 97-304 effective July 8, 1997; P.A. 13-277 amended Subsec. (a) to require vessel owner or operator to obtain certificate of insurance rather than certificate of compliance, to delete provisions re certificate of compliance regulations and to make technical changes, and amended Subsec. (b) to increase minimum fine from $60 to $500 and maximum fine from $250 for each violation to $1000.



Section 15-16 - Speed of vessels.

Section 15-16 is repealed, effective July 8, 2011.

(1949 Rev., S. 4760; 1957, P.A. 286, S. 1; 432; 1961, P.A. 517, S. 16; P.A. 11-90, S. 3.)



Section 15-16a - Slow-no-wake zone on the Mystic River.

(a) No person shall operate a vessel in excess of slow-no-wake on the Mystic River within the following two areas: (1) Between the entrance to the Mystic Harbor and Red Navigation Marker No. 22, excluding Beebe Cove, where the entrance to Mystic Harbor shall be a line beginning at the southernmost tip of Mouse Island, then east to Red Navigation Buoy “4”, known as Whale Rock, then generally northeasterly to Green Navigation Buoy “9” to the northern tip of Ram Island and to the southernmost tip of Mason Point, and (2) from Red Navigation Buoy “26” northward to Green Navigation Buoy “53”.

(b) Any violation of subsection (a) of this section shall be an infraction. The Commissioner of Energy and Environmental Protection shall administer the provisions of this section in accordance with chapter 268.

(P.A. 11-80, S. 1; 11-90, S. 1.)

History: P.A. 11-90 effective July 8, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 15-17 - Baggage on boats to be checked.

Section 15-17 is repealed, effective October 1, 2002.

(1949 Rev., S. 4761; S.A. 02-12, S. 1.)



Section 15-18 to 15-24 - Throwing refuse into harbor. Obstructions in New Haven Harbor restricted. Appeal from commissioner. Dumping in harbors. Jurisdiction of offenses. Dumping in Norwalk Harbor.

Sections 15-18 to 15-24, inclusive, are repealed.

(1949 Rev., S. 4762–4768; 1959, P.A. 28, S. 51, 204; 1961, P.A. 417; 1969, P.A. 768, S. 157, 158; 1972, P.A. 124; P.A. 75-218, S. 1, 2.)



Section 15-25 - Removing, damaging or interfering with buoys, beacons, channel markers or navigational aids. Penalty.

Any person who removes, damages or destroys any buoy, beacon, channel marker or floating guide placed in the waters of this state by authority of the Commissioner of Transportation or the harbor master of any harbor, or moors or in any manner attaches any boat, vessel or raft of any kind to such buoy, beacon, channel marker or floating guide, unless his life, or the safety of the vessel in which he is, is endangered, or cuts down, removes, damages or destroys any beacon or navigational aid erected on land in this state, shall be fined not more than one thousand dollars.

(1949 Rev., S. 4769; 1969, P.A. 768, S. 159; P.A. 77-123; P.A. 12-80, S. 7.)

History: 1969 act added reference to commissioner of transportation and deleted phrase “of this state” modifying “harbor master”; P.A. 77-123 deleted reference to U.S. lighthouse board, added references to channel markers and navigational aids, imposed minimum fine of $250 and raised maximum fine from $200 to $500 and added provision for imposition of prison term or both fine and imprisonment; P.A. 12-80 replaced penalty of a fine of not less than $250 or more than $500 or imprisonment of not more than 60 days or both with a fine of not more than $1,000.



Section 15-26 - Local agent of foreign vessel.

Section 15-26 is repealed, effective October 1, 1999.

(1957, P.A. 621, S. 1; P.A. 77-322; P.A. 99-181, S. 39.)



Section 15-26a - Five Mile River Commission. Harbor superintendent.

(a) There shall be a Five Mile River Commission consisting of two electors from each of the towns of Norwalk and Darien. Each such member shall be appointed by the Governor from a list of nominees to be submitted by the legislative body of each such town or by the board of selectmen in the case of a town in which the legislative body is a town meeting. Members shall serve for a term of four years from the date of his appointment and until his successor has been appointed and qualified. Such members shall not be compensated for their services as such but shall be reimbursed for all necessary expenses.

(b) The Five Mile River Commission shall have regulatory jurisdiction over the use of said river. Said commission shall concern itself with the navigation, pollution and conservation of said river and its drainage basin. It shall be the responsibility of said commission to bring to the attention of the appropriate federal, state or local authorities any and all violations of federal, state or local law brought to its notice which in any way affects said river. In addition said commission shall propose for ratification by the legislative bodies of the towns of Norwalk and Darien such regulations and procedures as it deems necessary for the control of moorings and for safe and orderly navigation. The commission may, with the consent of said legislative bodies apply to the appropriate federal authority for the designation of the Five Mile River estuary as a “special anchorage area”.

(c) The Five Mile River Commission shall appoint by majority vote a harbor superintendent. Said superintendent shall serve at the commission’s pleasure and shall, subject to the approval of the commission, receive an annual salary established and paid by the member towns. He shall have such authority as the commission may delegate.

(d) Said commission may contract for the services of such professional and clerical personnel as is necessary to carry out the purposes of this section.

(e) The town of New Canaan, upon majority vote by its legislative body, may, at any time, become a member of the Five Mile River Commission, in which event two electors of said town shall be appointed to the commission as provided in subsection (a) of this section.

(1971, P.A. 805, S. 1–4; 1972, P.A. 277, S. 2, 3; P.A. 94-59, S. 3.)

History: 1972 act removed members from New Canaan from commission in Subsec. (a) and added Subsec. (e) re terms upon which New Canaan shall become member; P.A. 94-59 added provision that appointments shall be made by the board of selectmen in the case of a town in which the legislative body is a town meeting.






Chapter 264 - Commissioners of Steamship Terminals (Repealed) (See Chapter 263)

Section 15-27 to 15-30a - Commissioners. Office. Powers and duties. Sale of land by commissioner. Disposition of proceeds. Docking facilities in Stonington.

Sections 15-27 to 15-30a, inclusive, are repealed.

(1949 Rev., S. 4775–4778; 1953, S. 2407d; 1959, P.A. 44; 570, S. 1; 1963, P.A. 634, S. 1–3; February, 1965, P.A. 616, S. 1, 2; 1967, P.A. 330, S. 2; 1969, P.A. 768, S. 263.)






Chapter 265 - Coast Survey

Section 15-32 - Entry upon land for coast survey. Damages.

Persons employed under an act of the Congress of the United States, passed February 10, 1807, and the supplements thereto, may enter upon any land within this state, for any purpose which may be necessary to effect the objects of said act, and erect thereon works, stations, buildings or appendages for that purpose, doing no unnecessary injury. If the parties interested cannot agree upon the amount to be paid for damages caused thereby, either of them may file suit in the superior court for the judicial district in which such land is situated. A trial shall be had in said court in the same manner in which other civil actions are tried therein, and such hearing shall take precedence of all other causes. The person so entering upon land may tender to the party injured payment therefor; and, if the damages finally assessed are not more than the amount tendered, the person entering shall recover costs; otherwise, the prevailing party shall recover such costs as are ordinarily taxed in civil actions in said court.

(1949 Rev., S. 4780; 1959, P.A. 152, S. 38; P.A. 78-280, S. 2, 127.)

History: 1959 act removed provision for determination of damages by county commissioners, county government having been abolished; P.A. 78-280 substituted “judicial district” for “county”.



Section 15-33 - Injury to signals.

Any person who wilfully injures or removes any signal, monument, building or appendage thereto, erected, used or constructed under said acts of Congress, shall be fined fifty dollars and shall be liable for all damages sustained by the United States.

(1949 Rev., S. 4781.)






Chapter 266 - Aeronautics

Section 15-34 - Definitions.

For the purpose of the laws of this state relating to aeronautics, the following words and phrases shall have the meanings herein given, unless the context otherwise requires:

(1) “Aeronautics” means transportation by aircraft; the operation, repair or maintenance of aircraft or aircraft engines except by a manufacturer, including the repair, packing and maintenance of parachutes; the design, establishment, construction, extension, operation, improvement, repair or maintenance of airports, heliports, restricted landing areas or other air navigation facilities, and air instruction.

(2) “Air instruction” means the imparting of aeronautical information by any aeronautics instructor or in or by any air school or flying club.

(3) “Air navigation” means the operation or navigation of aircraft in the air space over this state or upon any airport or restricted landing area within this state.

(4) “Air navigation facility” means any facility, other than one owned or controlled by the federal government, used in, available for use in or designed for use in, aid of air navigation, including airports, heliports, restricted landing areas, and any structures, mechanisms, lights, beacons, marks, communicating systems or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking-off, navigation and landing of aircraft, or the safe and efficient operation or maintenance of an airport, heliport or restricted landing area, and any combination of such facilities.

(5) “Aircraft” means any contrivance used or designed for navigation of or flight in air, including (A) airplanes, meaning power-driven fixed-wing aircraft, heavier than air, supported by the dynamic reaction of the air against their wings, (B) gliders, meaning heavier than air aircraft, the free flight of which does not depend principally upon a power-generating unit, and (C) rotorcraft, meaning power-driven aircraft, heavier than air, supported during flight by one or more rotors.

(6) “Airman” means any individual who engages, as the person in command, or as pilot, mechanic or member of the crew, in the navigation of aircraft while under way and (excepting any individual employed outside the United States, any individual employed by a manufacturer of aircraft, aircraft engines, propellers or appliances to perform duties as inspector or mechanic in connection therewith, and any individual performing inspection or mechanical duties in connection with aircraft owned or operated by him) any individual who is directly in charge of the inspection, maintenance, overhauling or repair of aircraft engines, propellers or appliances; and any individual who serves in the capacity of aircraft dispatcher or air-traffic control-tower operator.

(7) “Airport” means any area of land or water, except a restricted landing area, which is designed for the landing and takeoff of aircraft, whether or not facilities are provided for the shelter, servicing or repair of aircraft, or for receiving or discharging passengers or cargo, and all appurtenant areas used or suitable for airport buildings or other airport facilities, and all appurtenant rights-of-way.

(8) “Airport hazard” means any structure, object of natural growth or use of land which obstructs the air space required for the flight of aircraft in landing or taking off at any airport, heliport or restricted landing area or is otherwise hazardous to such landing or taking-off.

(9) “Airport protection privileges” means easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of airports, heliports or restricted landing areas and other protection privileges the acquisition or control of which is necessary to insure safe approaches to the landing areas of airports, heliports and restricted landing areas and the safe and efficient operation thereof.

(10) “Careless, negligent or reckless operation” means the operation or piloting of any aircraft carelessly, negligently, recklessly or in such manner as to endanger the property, life or limb of any person, due regard being had to the proximity of other aircraft, the prevailing weather conditions and the territory being flown over.

(11) “Civil aircraft” means any aircraft other than a public aircraft.

(12) Repealed by 1972, P.A. 134, S. 6.

(13) “Department” means the Department of Transportation of this state.

(14) “Commissioner” means the Commissioner of Transportation of this state.

(15) “Flying club” means any person other than an individual which, neither for profit nor reward, owns, leases or uses one or more aircraft for the purpose of instruction or pleasure or both.

(16) “Manufacturer” means a person, partnership, association, limited liability company or corporation which, during the calendar year preceding application for registration, manufactured or assembled one or more aircraft for sale, or which proves to the satisfaction of the commissioner that it intends in good faith to manufacture or assemble one or more aircraft for sale during the year immediately ensuing.

(17) “Municipality” means any city, town or borough or other subdivision of this state.

(18) “Navigable air space” means air space above the minimum altitudes of flight prescribed by the laws of this state or by regulations of the commissioner consistent therewith.

(19) “Nonresident” means any person whose legal residence is outside this state.

(20) “Operation of aircraft” means the use of aircraft for the purpose of air navigation and includes the navigation or piloting of aircraft. Any person who causes or authorizes the operation of aircraft, whether with or without the right of legal control thereof, shall be deemed to be engaged in the operation of aircraft within the meaning of the statutes of this state.

(21) “Person” means any individual, firm, partnership, corporation, limited liability company, company, association, joint stock association or body politic and includes any trustee, receiver, assignee or other similar representative thereof.

(22) “Public aircraft” means an aircraft used exclusively in the service of any government or of any political subdivision thereof, including the government of any state, territory or possession of the United States, or the District of Columbia, but does not include any government-owned aircraft engaged in carrying persons or property for commercial purposes.

(23) “Restricted landing area” means any area of land or water or both, which is used or is made available for the landing and takeoff of aircraft, the use of which shall, except in case of emergency, be only as provided from time to time by the commissioner.

(24) Repealed by P.A. 85-130.

(25) Repealed by P.A. 77-614, S. 609, 610.

(26) Repealed by P.A. 77-614, S. 609, 610.

(27) “Heliport” means an area of defined dimensions, either at ground level or elevated on a structure, designated for the landing and take off of helicopters, which may be restricted solely for that purpose.

(28) “Ultra light aircraft” means (A) any aircraft which meets the criteria established by the Federal Aviation Administration, federal Air Regulation Part 103, or (B) any vehicle which: (i) Is used or intended to be used for manned operation by a single occupant in the air; (ii) is used or intended to be used for recreation or sport purposes only; (iii) has not been issued an airworthiness certificate by the government of the United States or any foreign government; and (iv) if unpowered, weighs less than one hundred fifty-five pounds or, if powered, weighs less than two hundred fifty-four pounds, empty weight, has a fuel capacity of no more than five U.S. gallons, is not capable of more than fifty-five knots calibrated air speed at full power in level flight and has a power-off stall speed which does not exceed twenty-four knots calibrated air speed.

(1949 Rev., S. 4782; 1959, P.A. 501; 1961, P.A. 41; 1969, P.A. 768, S. 161–165; 1972, P.A. 134, S. 6; P.A. 77-614, S. 609, 610; P.A. 85-130; 85-262, S. 5; P.A. 86-403, S. 31, 32, 132; P.A. 87-589, S. 23, 87; P.A. 95-79, S. 43, 44, 189; P.A. 07-217, S. 56, 57.)

History: 1959 act amended Subdiv. (5) by adding the phrase beginning “including,” amended Subdiv. (18) which formerly read a person having no place of abode or business in the state for more than 90 days in a year and amended Subsec. (22) by adding “careless” and “negligent” to “reckless,” including proximity of other aircraft as a consideration and deleting consideration of field conditions; 1961 act added “other subdivision” to definition of municipality and redefined “aircraft” to delete specific mention of airplanes, gliders and rotorcraft; 1969 act replaced “commission”, referring to repealed Connecticut aeronautics commission, with “commissioner”, referring to commissioner of transportation, replaced department of aeronautics with department of transportation, replaced director of aeronautics with commissioner of transportation and added Subdivs. (25) and (26) defining “bureau” and “deputy commissioner”; 1972 act repealed Subdiv. (12) re Connecticut aeronautics commission; P.A. 77-614 repealed Subdivs. (25) and (26), effective January 1, 1979; P.A. 85-130 repealed former Subdiv. (24) which defined “state airway”; P.A. 85-262 added references to heliports throughout section and added Subdivs. (27) and (28) defining “heliport” and “ultra light aircraft”; P.A. 86-403 made technical changes in Subdivs. (5) and (16); P.A. 87-589 made technical change in Subdiv. (5); P.A. 95-79 redefined “manufacturer” and “person” to include a limited liability company, effective May 31, 1995; P.A. 07-217 made technical changes in Subdivs. (5) and (28), effective July 12, 2007.

Cited. 35 CS 157.



Section 15-35 to 15-38 - Commission and Department of Aeronautics. Director and deputy director of aeronautics. Oath. Police authority of commissioner and inspectors.

Sections 15-35 to 15-38, inclusive, are repealed.

(1949 Rev., S. 4783, 4784, 4793, 4794; June, 1955, S. 2408d; 1959, P.A. 307; 1961, P.A. 12; 298; 1969, P.A. 768, S. 167, 263; P.A. 77-614, S. 552, 610; P.A. 85-327, S. 2.)



Section 15-39 - Inspector’s credentials.

The commissioner shall issue to any salaried aeronautics inspector of the department, credentials which shall be carried upon the person of such inspector while in the discharge of official duties.

(1949 Rev., S. 4795; June, 1955, S. 2409d; 1969, P.A. 768, S. 168; P.A. 85-327, S. 1.)

History: 1969 act replaced “commission” with “commissioner” and “his duties” with “official duties”; P.A. 85-327 applied provisions specifically to “salaried” inspectors and deleted reference to inspectors’ authority to make arrests.



Section 15-40 - General powers and duties of commission.

Section 15-40 is repealed.

(1949 Rev., S. 4785; 1969, P.A. 768, S. 263.)



Section 15-41 - Regulations and standards.

The commissioner may perform such acts, issue and amend such orders, and make and amend such reasonable general or special regulations and procedure and establish such minimum standards, consistent with the provisions of this chapter, as he deems necessary or appropriate, and which are commensurate with and for the purpose of protecting and insuring the general public interest and safety, the safety of persons receiving instruction concerning, or operating, using or traveling in, aircraft, and of persons and property on land or water, and to develop and promote aeronautics in this state. No regulation of the commissioner shall apply to airports or other air navigation facilities owned by the federal government within this state.

(1949 Rev., S. 4786; 1969, P.A. 768, S. 169.)

History: 1969 act replaced “commission” with “commissioner” and made technical changes to language.

Cited. 6 Conn. Cir. Ct. 250.



Section 15-42 to 15-42d - State airways system. Long-range planning. Declaration of policy. Research into future state aviation facility needs. Advisory committee. Receipt of federal and private funds. Consultative services.

Sections 15-42 to 15-42d, inclusive, are repealed.

(1949 Rev., S. 4787; 1967, P.A. 502, S. 1–4; 1969, P.A. 768, S. 263.)



Section 15-43 - Intervention.

The commissioner may participate as party plaintiff or defendant, or as intervenor on behalf of the state or any municipality or citizen thereof, in any controversy having to do with any claimed encroachment by the federal government or any foreign state upon any state or individual rights pertaining to aeronautics.

(1949 Rev., S. 4788; 1969, P.A. 768, S. 170.)

History: 1969 act replaced “commission” with “commissioner”.



Section 15-44 - Enforcement of aeronautics laws.

The commissioner and aeronautics inspectors of the department, and each state, county and municipal officer charged with the enforcement of state and municipal laws shall enforce and assist in the enforcement of this chapter and of all regulations made pursuant thereto, and of all other laws of this state relating to aeronautics.

(1949 Rev., S. 4789; 1961, P.A. 57; 1969, P.A. 768, S. 171; 1972, P.A. 134, S. 3; P.A. 77-614, S. 553, 610.)

History: 1961 act substituted deputy for assistant director; 1969 act substituted commissioner of transportation and deputy commissioner for aeronautics for director and deputy director of aeronautics and replaced department of aeronautics with bureau of aeronautics; 1972 act deleted reference to abolished aeronautics commission; P.A. 77-614 deleted references to deputy commissioner and to bureau of aeronautics and specified inspectors to be aeronautics inspectors of the department, effective January 1, 1979.



Section 15-45 - Investigations.

The commissioner may hold investigations, inquiries and hearings concerning matters covered by the provisions of this chapter, aircraft accidents or orders and regulations of the commissioner.

(1949 Rev., S. 4790; 1969, P.A. 768, S. 172.)

History: 1969 act replaced references to commission, commission members and its director with references to commissioner of transportation and deleted provision re administration of oaths and subpoena power.



Section 15-46 to 15-51 - No exclusive rights to be granted. Federal aid; contracts by commissioner as agent of the state or a municipality. Authority of commission over state airports. Regulation of motor vehicles on state airports. Agreements for fire protection. Regulation of aircraft, airmen, airports and air instruction; licenses and registrations; fees.

Sections 15-46 to 15-51, inclusive, are repealed.

(1949 Rev., S. 4791, 4792, 4796, 4817; 1949, S. 2410d, 2433d, 2434d; 1957, P.A. 498; September, 1957, P.A. 8; 1959, P.A. 391, S. 1; 569, S. 1; 1961, P.A. 34; 55; 1963, P.A. 237; 426; 1969, P.A. 421, S. 1; 460, S. 1; 768, S. 173, 263; 1972, P.A. 207, S. 11; June, 1972, P.A. 1, S. 8.)



Section 15-52 - Operation of aircraft during period of suspension or revocation of right to operate.

No person whose right to operate any aircraft in this state has been suspended or revoked shall operate any aircraft during the period of such suspension or revocation. No person shall operate or cause to be operated any aircraft of which the right to operate has been suspended or revoked. Any person who violates any provision of this section shall be guilty of a class C misdemeanor.

(1949, S. 2432d; 1972, P.A. 207, S. 1; P.A. 12-80, S. 110.)

History: 1972 act deleted references to airman’s license, registration of aircraft and refusal of license or registration; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 60 days or both with a class C misdemeanor.



Section 15-53 - Licensing of airports and landing areas.

Section 15-53 is repealed.

(1949 Rev., S. 4797; 1969, P.A. 768, S. 263.)



Section 15-54 - Revocation or suspension of right to operate aircraft.

The commissioner is authorized to revoke or suspend temporarily or permanently the right to operate aircraft, when he determines that any aircraft is not airworthy, or that any airman is not qualified, has wilfully violated the provisions of this chapter or the regulations prescribed pursuant thereto or any other statute of this state relating to aeronautics, or any Act of Congress relating to aeronautics, or any rule or regulation promulgated pursuant thereto, or the statutes or rules or regulations of another state relating to aeronautics, is addicted to the use of narcotics or any other habit-forming drug or to the excessive use of intoxicating liquor, has made any false statement in any application for registration of a federal license certificate or permit or has been guilty of other conduct, acts or practices dangerous to the public safety and the safety of those engaged in aeronautics.

(1949 Rev., S. 4798; 1949, S. 2411d; 1969, P.A. 768, S. 174; 1972, P.A. 207, S. 2.)

History: 1969 act replaced aeronautics commission with commissioner of transportation; 1972 act deleted references to licenses and registrations of aircraft, airmen and aeronautics instructors.



Section 15-55 to 15-59 - Concealment of revocation. Registration or license voided by fraud. Notice of change of address or change in aircraft. Operation unlawful without license or certificate. Exceptions to registration requirements.

Sections 15-55 to 15-59, inclusive, are repealed.

(1949 Rev., S. 4799–4803; 1959, P.A. 326; February, 1965, P.A. 288, S. 1, 2; 1969, P.A. 768, S. 175–178; 1971, P.A. 451, S. 1; 1972, P.A. 207, S. 11; June, 1972, P.A. 1, S. 8.)



Section 15-60 - Exhibition of licenses and certificates.

The federal license, certificate or permit, and the evidence of registration in another state, if any, required for an airman shall be kept in the personal possession of the airman when he is operating within this state and shall be presented for inspection upon the demand of any passenger, any peace officer of this state, the commissioner, any employee of the department or any manager or person in charge of any airport in this state upon which he lands. The federal aircraft license, certificate or permit, and the evidence of registration in another state, if any, required for aircraft shall be carried in every aircraft operating in this state at all times and shall be conspicuously posted therein where it may readily be seen by passengers or inspectors and shall be presented for inspection upon the demand of any passenger, any peace officer of this state, any official or employee of the department or any manager or person in charge of any airport in this state upon which it lands.

(1949 Rev., S. 4804; 1961, P.A. 517, S. 130; 1969, P.A. 768, S. 179; 1972, P.A. 134, S. 4; 207, S. 3; P.A. 77-614, S. 554, 610.)

History: 1961 act substituted deputy director for assistant director; 1969 act replaced director and deputy director of aeronautics with commissioner of transportation and deputy commissioner for aeronautics and substituted “any official” for “any member of the commission, the director, the deputy director”; 1972 acts deleted reference to “any member of the commission” and deleted words “this or” in phrase “this or another state”; P.A. 77-614 deleted reference to deputy commissioner for aeronautics, effective January 1, 1979.



Section 15-61 to 15-65 - Approval of airports and other air navigation facilities. Certificates of approval and licenses: Hearings, standards, revocation. Federal government facilities exempt.

Sections 15-61 to 15-65, inclusive, are repealed.

(1949 Rev., S. 4805–4809; 1959, P.A. 292; 1961, P.A. 32; 1969, P.A. 768, S. 263.)



Section 15-66 - Actions of commissioner. Inspections.

In any case in which the commissioner refuses to issue a certificate of approval of, or license or renewal of license for, an airport, restricted landing area, heliport or other air navigation facility, or in any case in which he issues any order requiring certain things to be done or revoking any license, he shall set forth his reasons therefor and shall state the requirements to be met before such approval shall be given, license granted or order modified or changed. Any order made by the commissioner pursuant to the provisions of this chapter shall be served upon the interested persons by registered or certified mail or in person. To carry out the provisions of this chapter, the commissioner and any official or employee of the department and any state or municipal officer charged with the duty of enforcing this chapter may inspect and examine at reasonable hours any premises and the buildings and other structures thereon where airports, restricted landing areas, heliports, air schools, flying clubs or other air navigation facilities or aeronautical activities are operated or carried on. No provision of this section shall prohibit the commissioner from suspending or revoking the right of any person to pilot, or the right to any operation of any aircraft within this state, for any cause that he deems sufficient, with or without a hearing. No appeal taken from the action of the commissioner shall act as a stay of suspension or revocation except with his consent and under such conditions as he may prescribe. No service of process shall be necessary in connection with any of the prescribed activities of the commissioner. The term of any suspension or revocation shall commence upon notice thereof by the commissioner.

(1949 Rev., S. 4810; 1961, P.A. 323; 1969, P.A. 768, S. 180; 1972, P.A. 207, S. 4; P.A. 85-262, S. 6.)

History: 1961 act substituted deputy director for assistant director; 1969 act replaced aeronautics commission with commissioner of transportation and replaced reference to commission members, director and deputy director with “official”; 1972 act deleted references to registration and airman’s licenses, replaced “nonresident” with “person” and deleted provision re notice of suspension or revocation of registration or airman’s license; P.A. 85-262 extended the provisions of this section to heliports.



Section 15-67 - Appeal.

An appeal may be taken from any decision of the commissioner rendered under the provisions of this chapter. The procedure in such appeal shall be the same as that provided in section 14-134 concerning appeals from decisions by the Commissioner of Motor Vehicles. No appeal taken from the order of a court in a criminal case, involving the operation of an aircraft without permission of the owner, the piloting of an aircraft while under the influence of intoxicating liquor or drugs, reckless flying or evading responsibility for accidents or involving fatal accidents shall act as a stay to any action or order of the commissioner.

(1949 Rev., S. 4811; 1969, P.A. 768, S. 181.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation.



Section 15-68 - Using aircraft without permission.

Section 15-68 is repealed.

(1949 Rev., S. 4812; 1961, P.A. 56, S. 1.)



Section 15-68a - Unlawful use of aircraft.

Any person who operates or uses, or causes to be operated or used, or tampers or interferes in any way with any aircraft without the consent of the owner, or who obtains the consent of the owner to the use of his aircraft by false and fraudulent means, statements or representations, shall be fined not more than one thousand dollars or imprisoned not more than one year or both for a first violation, for a second violation shall be imprisoned not more than ten years and for each subsequent violation shall be imprisoned not more than fifteen years.

(1961, P.A. 56, S. 2; February, 1965, P.A. 467.)

History: 1965 act added crime of tampering or interfering in any way with aircraft.



Section 15-69 - Tampering or interfering with airports, heliports, landing fields, airways, security devices or equipment. Circumventing or failing to comply with security measures. Providing false information or withholding information on documents required by security plans or measures. Penalty.

(a) Any person who interferes or tampers with any airport, heliport, landing field or airway or the equipment thereof or who interferes or tampers with or circumvents, attempts to circumvent or thwart any security device or equipment installed or who circumvents, attempts to circumvent or fails to comply with security measures or procedures in operation at any airport shall be guilty of a class D felony.

(b) Any person who knowingly or intentionally provides false information, makes a false written statement or withholds relevant information on any application or other document required by airport or airplane operator security plans or measures pursuant to federal law and regulations which is submitted to any airport owner or operator, air carrier, airport tenant, concessionaire or contractor shall be fined not more than one thousand dollars or imprisoned not more than one year or be both fined and imprisoned.

(1949 Rev., S. 4813; P.A. 85-427, S. 5; P.A. 97-304, S. 28; P.A. 13-258, S. 61.)

History: P.A. 85-427 extended provision of section to heliports and increased minimum fine from $50 to $200; P.A. 97-304 divided section into two Subsecs., designated existing language as Subsec. (a) and inserted in Subsec. (a) prohibitions re any person “who interferes or tampers with or circumvents, attempts to circumvent or thwart any security device or equipment installed or who circumvents, attempts to circumvent or fails to comply with security measures or procedures in operation at any airport”, and added new language in Subsec. (b) re prohibition and penalty for “any person who knowingly or intentionally provides false information, makes a false written statement or withholds relevant information on any application or other document required by airport or airplane operator security plans or measures pursuant to federal law and regulations”; P.A. 13-258 amended Subsec. (a) to change penalty from fine of not less than $200 or more than $1,000 or imprisonment of not more than 5 years to a class D felony.



Section 15-70 and 15-71 - Coroner to investigate fatal accidents. Accidents to be reported.

Sections 15-70 and 15-71 are repealed.

(1949 Rev., S. 4814, 4820; 1959, P.A. 481, S. 2; 1969, P.A. 768, S. 182; P.A. 80-190, S. 14.)



Section 15-71a - Accidents to be reported.

Any pilot, whether resident or nonresident, of a civil aircraft involved in an accident resulting in personal injury or substantial damage to the aircraft shall immediately notify the commissioner or the state police. If the pilot or pilots are incapacitated, any person who caused or authorized the operation of such aircraft at the time of the accident shall be responsible for giving such notification. A written report shall be filed with the commissioner within fourteen calendar days on a form prescribed by the commissioner. If requested by the commissioner a written report may also be required for an aircraft accident when the damage is less than substantial. The commissioner may make an investigation of such accidents as he deems advisable or in lieu of a detailed investigation may accept a copy of the final report by a federal investigation agency.

(1959, P.A. 481, S. 1; February, 1965, P.A. 468, S. 1; 1969, P.A. 309, S. 2; 768, S. 183; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-110, S. 1.)

History: 1965 act raised reportable amount from $100 to $300; 1969 acts replaced references to damage where repair estimate is $300 or more with references to “substantial” damage and substituted “commissioner”, referring to commissioner of transportation, for “commission”, referring to aeronautics commission; P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 85-110 changed the period by which a written accident report shall be submitted to the commissioner from 7 days to 14 calendar days.

See Sec. 15-104 re report of accidents under Uniform Aircraft Financial Responsibility Act.



Section 15-71b - Aircraft accidents: Definitions.

As used in section 15-71a and chapter 267:

(a) “Aircraft accident” means an occurrence associated with the operation of an aircraft which takes place between the time any person boards the aircraft with the intention of flight until such time as all such persons have disembarked, in which any person suffers death or serious injury as a result of such person being in or upon the aircraft or in direct contact with the aircraft or anything attached thereto or as a result of the operation of the aircraft, or the aircraft receives substantial damage;

(b) “Operator” means any person who causes or authorizes the operation of an aircraft, such as the owner, lessee or bailee of an aircraft;

(c) “Substantial damage” means damage or structural failure which adversely affects the structural strength, performance or flight characteristics of the aircraft, and which would normally require major repair or replacement of the affected component, except that engine failure, damage limited to an engine, bent fairings or cowling, dented skin, small punctured holes in the skin of fabric, ground damage to rotor or propeller blades and damage to landing gear, wheels, tires, flaps, engine accessories, brakes or wing tips are not considered “substantial damage” for the purpose of this part.

(1969, P.A. 309, S. 1.)



Section 15-72 - Flying carelessly, negligently or recklessly.

No person shall operate any aircraft carelessly, negligently or recklessly, or in such a manner as to endanger the property, life or limb of any person, having regard to the proximity of other aircraft, weather conditions, field conditions and, while in flight, the territory flown over.

(1949 Rev., S. 4815; 1959, P.A. 299.)

History: 1959 act added careless and negligent operation to prohibited acts and consideration of the proximity of other aircraft to items for which regard is to be had.

See Sec. 15-34(10) for definition of “careless, negligent or reckless operation”.

See Sec. 15-77 re operation of aircraft or carrying passengers while under the influence of liquor or drugs.



Section 15-73 - Airport protection privileges. Encroachments prohibited. Standards for determining necessity of taking land.

Where necessary in order to provide unobstructed air space for the landing and taking-off of aircraft, in case of airports, heliports and restricted landing areas acquired or operated by the state, the commissioner, and, in case of municipal airports, the municipality, is granted authority to acquire, in the same manner as is provided for the acquisition of property for airport purposes, easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of the airports, heliports or restricted landing areas, and such other airport protection privileges as are necessary to insure safe approaches to the landing areas of such airports, heliports and restricted landing areas and the safe and efficient operation thereof. He is empowered to acquire in the same manner the right of easement for a term of years or perpetually to place or maintain suitable marks for the daytime marking and suitable lights for the nighttime marking of airport hazards for the purpose of maintaining and repairing such lights and marks. No person shall build, rebuild or create or cause to be built, rebuilt or created any object, or plant, cause to be planted or permit to grow higher any tree or trees or other vegetation, which encroach upon any airport protection privileges acquired pursuant to the provisions of this section. Any such encroachment is declared to be a public nuisance and may be abated in the manner prescribed by law for the abatement of public nuisances, or the municipality in charge of the airport, heliport or restricted landing area for which airport protection privileges have been acquired as provided in this section may go upon the land of others and remove any such encroachment without being liable for damages in so doing. Before exercising any of the powers conferred herein, the commissioner shall establish and publish in detailed form, available to the public, the standards which he has adopted and will apply in making his determination that public convenience and necessity require the taking of any parcel of land or interest therein.

(1949 Rev., S. 4818; 1967, P.A. 802; 1969, P.A. 768, S. 184; P.A. 85-262, S. 7.)

History: 1967 act required that commission publish standards adopted re determining that land taking is necessary; 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation; P.A. 85-262 extended the provisions of this section to heliports.



Section 15-74 - Removal of obstructions to air navigation.

(a) The commissioner shall notify the owner or person responsible for the existence of any obstacle so located as to constitute a hazard to aerial navigation or to the efficient or safe use of any airport, requiring such owner or other person to remove such obstacle within such reasonable time as is fixed by said commissioner. The owner or owners of such airport shall pay to the owner of such obstacle just compensation for such removal.

(b) In the case of an application for an approval or a license from the commissioner for a commercial airport, if there is any obstacle at or near the landing area which would violate the minimum physical standards for commercial airports adopted by the commissioner under section 15-41 and the removal of such obstacle is a prerequisite for the approval or license, the commissioner shall notify the owner or person responsible for the existence of the obstacle, requiring him to remove it within such time as the commissioner determines. The applicant for the approval or license shall pay the owner of the obstacle just compensation for its removal.

(c) Any person aggrieved by the action of said commissioner in relation to the removal of an obstacle under subsection (a) or (b) of this section may appeal therefrom to the superior court for the judicial district within which such obstacle is located or to any judge thereof in vacation; but, if the ground of appeal is a disagreement as to the amount of such compensation, the removal of such obstacle shall not be delayed pending the determination of such amount.

(1949 Rev., S. 4829; 1969, P.A. 768, S. 185; 1971, P.A. 870, S. 41; P.A. 76-436, S. 353, 681; P.A. 78-280, S. 1, 127; P.A. 83-238.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 83-238 made existing section Subsecs. (a) and (c) and added Subsec. (b), providing for removal of obstacles at or near certain landing areas.



Section 15-74a - Maintenance or construction of overhead lines and facilities near public airport runway limited. Definitions.

Terms used in this section and sections 15-74b and 15-74c, shall be construed as follows, unless another meaning is expressed or is clearly apparent from the language or the context: “public service company” means “public service company” as defined by section 16-1; “public airport” means any state or municipality owned airport, heliport, restricted landing area or other air navigational facility or any facility licensed by the Commissioner of Transportation under section 13b-46 except any privately owned airport, heliport, restricted landing area or air navigational facility unless the same has been on file with the Federal Aviation Administration for a period of at least two years and designated by it as a facility open to the public; “clear zone” means an area extending for up to one-half mile from the end of a runway on a public airport and designated by the Commissioner of Transportation as a clear zone in accordance with regulations adopted by him.

(1971, P.A. 678, S. 1; 1972, P.A. 96, S. 1; P.A. 85-262, S. 8.)

History: 1972 act replaced “electric company” definition with “public service company” definition; P.A. 85-262 added references to heliports.



Section 15-74b - Lines within clear zone prohibited.

(a) No public service company shall construct or maintain any overhead line or facility within the limits of a clear zone.

(b) (1) Immediately upon July 6, 1971, the Commissioner of Transportation shall establish clear zones, in accordance with regulations adopted by him, for all public airport runways, and shall establish a list of priorities for the abatement or correction of encroachments thereon by public service companies. (2) Subject to the availability of funds, said commissioner shall from time to time order the relocation, removal or such other appropriate corrective action as he deems necessary to abate or correct such encroachments on clear zones.

(c) Where overhead lines already exist within the limits of an established clear zone the Commissioner of Transportation shall reimburse the owner public service company for the cost of relocation, removal or other corrective measures approved by him. Funds required for the implementation of this section shall be appropriated from existing and future appropriations for state aid to airports in accordance with regulations adopted by the Commissioner of Transportation.

(1971, P.A. 678, S. 2–4; 1972, P.A. 96, S. 2.)

History: 1972 act replaced “electric company” with “public service company”, deleted word “transmission” modifying “lines” and amended Subsec. (c) by specifying that appropriations be made in accordance with commissioner’s regulations.



Section 15-74c - Permit for lines and facilities within one-half mile of runway.

No public service company shall erect, recable or reconstruct any overhead line or facility within one-half mile of any airport runway without written permission of the Commissioner of Transportation.

(1971, P.A. 678, S. 5; 1972, P.A. 96, S. 3.)

History: 1972 act replaced “electric company” with “public service company” and deleted word “transmission” modifying “lines”.



Section 15-75 - Charges and rentals. Liens.

The commissioner may determine the charges or rental for the use of any properties and the charges for any service or accommodations under his control and the terms and conditions under which such properties may be used; provided the public shall not be deprived of its rightful, equal and uniform use of such property. The state shall have and the commissioner may enforce liens as provided by law for repairs to or improvement or storage or care of any personal property.

(1949 Rev., S. 4819; 1969, P.A. 768, S. 186.)

History: 1969 act replaced “commission”, referring to “aeronautics commission”, with “commissioner”, referring to commissioner of transportation.



Section 15-76 - Abandoned aircraft. Lien for storage charges. Notice to commissioner.

(a) The commissioner, any employee of the department, any officer attached to an organized police department, any state police officer or any constable, within his or her precinct, upon discovery of any aircraft apparently abandoned, whether situated within or without any airport or landing field in this state, shall take such aircraft into custody and may cause the same to be taken to and stored in a suitable place. All charges necessarily incurred by such person in the performance of such duty shall be a lien upon such aircraft. The owner or keeper of any hangar or other place where such aircraft is stored shall have a lien upon the same for storage charges. If such aircraft has been so stored for a period of ninety days, such owner or keeper may sell the same at public auction for cash, at such owner’s or keeper’s place of business, and apply the avails of such sale toward the payment of such owner’s or keeper’s charges and the payment of any debt or obligation incurred by the person who placed the same in storage, provided such sale shall be advertised three times in a newspaper published or having a circulation in the town where such hangar or other place is located, such advertisement to commence at least five days before such sale; and, if the last place of abode of the owner of such aircraft is known to or may be ascertained by such hangar owner or keeper by the exercise of reasonable diligence, notice of the time and place of sale shall be given such owner by mailing such notice to the owner in a registered or certified letter, postage paid, at such last usual place of abode, at least five days before the time of sale. The proceeds of such sale, after deducting the amount due such hangar owner or keeper and all expenses connected with such sale, including the expenses of the officer who placed such aircraft in storage, shall be paid to the owner of such aircraft or the owner’s legal representatives, if claimed by such owner or representatives, at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the state.

(b) If the owner of such aircraft placed in storage in accordance with the provisions of this section fails to claim such aircraft within sixty days, the owner of such hangar or other place of storage shall, within thirty days thereafter, send a written notice to the commissioner, stating the make, type, engine number and identification number of such aircraft and the date such aircraft was left with him for storage and by whom, which notice shall be placed on file by the commissioner and shall be subject to public inspection. Any sale under the provisions of this section shall be void, unless the notice required by this section has been given to said commissioner.

(1949 Rev., S. 4821; 1961, P.A. 517, S. 131; 1969, P.A. 768, S. 187; 1972, P.A. 134, S. 5; 207, S. 5; P.A. 77-614, S. 555, 610; P.A. 00-99, S. 52, 154; P.A. 01-195, S. 19, 181.)

History: 1961 act substituted deputy director for assistant director in Subsec. (a); 1969 act replaced “commission” and “director”, referring to aeronautics commission and director, with “commissioner”, referring to commissioner of transportation and replaced “deputy director” with “deputy commissioner for the bureau of aeronautics”; 1972 acts deleted references to commission members and to aircraft registrations; P.A. 77-614 deleted reference to deputy commissioner, effective January 1, 1979; P.A. 00-99 deleted reference to sheriff in Subsec. (a), effective December 1, 2000; P.A. 01-195 made technical changes in Subsec. (a) for the purposes of gender neutrality, effective July 11, 2001.



Section 15-77 - Operating under or carrying passengers under influence of liquor or drugs.

(a) No person shall operate or attempt to operate any aircraft on the ground or in the air while under the influence of intoxicating liquor or of any drug.

(b) No person shall operate or attempt to operate any aircraft on the ground or in the air carrying passengers who are under the influence of intoxicating liquor or of any drug.

(c) Any person who violates any provision of this section shall, for a first offense, be guilty of a class C misdemeanor and, for any subsequent offense, be guilty of a class A misdemeanor.

(1949 Rev., S. 4822; P.A. 12-80, S. 144.)

History: P.A. 12-80 inserted Subsec. designators (a), (b) and (c) and amended Subsec. (c) to rephrase provisions, change penalty for first offense from a fine of not more than $100 or imprisonment of not more than 60 days or both to a class C misdemeanor and change penalty for subsequent offense from a fine of not more than $500 or imprisonment of not more than 1 year or both to a class A misdemeanor.



Section 15-78 and 15-79 - Receipts from convictions; deposit in General Fund. Municipal and state airports; establishment; state plan of development.

Sections 15-78 and 15-79 are repealed.

(1949 Rev., S. 4823, 4824; 1955, S. 2412d; 1959, P.A. 290; 1961, P.A. 517, S. 132; 1963, P.A. 252, S. 1; 1967, P.A. 694, S. 1; 1969, P.A. 768, S. 263.)



Section 15-80 - Aviation commissions.

(a) Any town, city or borough may, at any annual or special meeting, warned and held for that purpose, vote to establish an aviation commission and may determine the number of members of such commission and the length of the term of office of each. If such vote is in the affirmative, a certificate of such approval shall be recorded in the office of the clerk of such town, city or borough and a certified copy thereof shall be filed by such clerk in the office of the Secretary of the State, who shall record the same. Within ten days after such affirmative vote has been passed by any town, city or borough, its selectmen, mayor or warden shall appoint the required number of residents of such town, city or borough as members of such commission, each of whom shall serve for the term for which he was appointed and until his successor is appointed and has qualified.

(b) Such aviation commission shall be charged with the administration of such local ordinances as may, from time to time, be enacted, concerning airports, landing fields and aeronautics.

(1949 Rev., S. 696.)



Section 15-81 to 15-86 - Federal and other aid. Commission may act as agent of municipality for acceptance of federal aid. Contracts by municipality. Municipalities may lease airports. Financial assistance to municipal airports. Technical services to municipalities.

Sections 15-81 to 15-86, inclusive, are repealed.

(1949 Rev., S. 4825–4828; 1955, S. 2423d; June, 1955, S. 2424d, 2425d; 1957, P.A. 13, S. 93; 138; 1967, P.A. 377, S. 1; 1969, P.A. 768, S. 263.)



Section 15-87 - Service of process against nonresident owners and operators.

Any nonresident of this state who is the operator or owner of any aircraft and who accepts the privileges extended by the laws of this state to nonresident operators and owners of aircraft of using its aviation facilities, or of having the same operated over, or who operates an airplane above or upon, the territorial limits of this state, shall, by such operation, be deemed to have appointed the commissioner, his agent and attorney for the service of process in any civil suit or proceeding instituted in the courts of this state against such operator or owner arising out of or by reason of any accident or collision, occurring within or above the state, in which such aircraft is involved. Such process shall be served by the officer to whom the same is directed upon the commissioner by leaving at the office of said commissioner, at least twelve days before the return day of such process, a true and attested copy thereof, and by sending to the defendant at his last-known address by registered or certified mail, postage prepaid, a like true and attested copy, with an endorsement thereon of the service upon said commissioner. The officer serving such process upon the commissioner shall pay to said commissioner at the time of service a fee of five dollars, which fee shall be taxed as costs in the case. Said commissioner shall keep a record of each such process and the day and hour of the service thereof upon him. This section shall extend the right of service of process upon nonresidents and shall not limit any existing provisions for the service of process. Such service shall be sufficient to confer jurisdiction of any such action upon the court to which such process is returnable, and such court may proceed to determine the issues in such action and render final judgment with or without any further action by such court concerning further order of notice to such operator or owner.

(1949 Rev., S. 4831–4834; 1959, P.A. 322, S. 1; 1969, P.A. 768, S. 188.)

History: 1959 act increased fee for service of process on director; 1969 act replaced “director of aeronautics” and “director” with “commissioner”, referring to commissioner of transportation.

See Sec. 15-106 re policy or bond requirements.



Section 15-88 - Airport zoning. Definitions.

As used in sections 15-88 to 15-97, inclusive, unless the context otherwise requires:

(a) “Airport” means any area of land or water designed for the landing and taking-off of aircraft and utilized or to be utilized by the public as a point of arrival or departure by air navigation.

(b) “Airport hazard” means any structure or tree which obstructs or may hereafter obstruct the aerial approaches of a publicly-owned airport.

(c) An airport is “publicly-owned” if the portion thereof used for the landing and taking-off of aircraft is owned or operated by a governmental body, political subdivision, public agency or other public corporation.

(d) “Structure” means any object constructed or installed by man, including such objects although regulated or licensed by other provisions of law.

(e) “Tree” means any object of natural growth.

(1953, S. 2413d.)



Section 15-89 - Public interest.

It is declared that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity; and, if of the obstruction type, in effect reduces the size of the area available for the safe landing, taking-off and maneuvering of aircraft, thus destroying or tending to destroy or impair the utility of the airport and the public investment therein, and is therefore not in the interest of public health, public safety or general welfare.

(1953, S. 2414d.)



Section 15-90 - Airport approach plan.

The commissioner is directed to formulate and adopt, and from time to time as may be necessary revise, an airport approach plan for each publicly-owned airport in the state. Each such plan shall indicate the circumstances in which structures or trees or both are or would be airport hazards, the area within which measures for the protection of the airport’s aerial approaches should be taken and what the height limits and other objectives of such measures should be. In adopting or revising any such plan, the commissioner shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain, the height of existing structures and trees above the level of the airport, the practicability of lowering or removing existing obstructions and all other material matters, and the commissioner may obtain and consider the views of the agency of the federal government charged with the fostering of civil aeronautics as to the aerial approaches necessary to safe flying operations at the airport.

(1953, S. 2415d; 1969, P.A. 768, S. 189.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation.



Section 15-91 - Adoption of airport zoning regulations.

(a) Every municipality having within its territorial limits an area within which, according to an airport approach plan adopted by the commissioner, measures should be taken for the protection of airport approaches, shall adopt, administer and enforce, under the police power and in the manner and upon the conditions hereinafter prescribed, airport zoning regulations applicable to such area, which regulations shall divide the area into zones and, within such zones, specify the land uses permitted, and regulate and restrict the height to which structures and trees may be erected or allowed to grow, as may be necessary to effectuate the commissioner’s approach plan for the airport.

(b) If a municipality has adopted or adopts a general zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations adopted for the same area or portion thereof under this section may be incorporated in and made a part of such general zoning regulations and may be administered and enforced in connection therewith, but such general zoning regulations shall not limit the effectiveness or scope of the regulations adopted hereunder.

(c) Any zoning or other regulations applicable to any area within which, according to the airport approach plan adopted by the commissioner, measures should be taken for the protection of airport approaches, including any airport zoning regulations adopted under this section and any zoning or other regulations dealing with the same or similar matters adopted under authority other than that conferred by this section, shall be consistent with, and conform to, the commissioner’s approach plan for such area, and shall be amended from time to time as may be necessary to conform to any revision of the plan that may be made by the commissioner.

(d) All airport zoning regulations adopted hereunder shall be reasonable, and none shall require the removal, lowering or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in subsection (a) of section 15-93.

(e) If any municipality fails to adopt airport zoning regulations within a reasonable time, the commissioner may, for the protection of public safety, adopt and from time to time as may be necessary amend or repeal such regulations for such municipality until airport zoning regulations herein provided for are adopted by such municipality.

(1953, S. 2416d; 1969, P.A. 768, S. 190.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation.



Section 15-92 - Airport hazard outside municipality.

Where an airport is owned or controlled by a municipality and any airport hazard area appertaining to such airport is located outside the territorial limits of such municipality, the municipality owning or controlling the airport and the municipality within which the airport hazard area is located may, by ordinance, create a joint airport zoning board, which board shall have the same power to adopt, administer and enforce airport zoning regulations applicable to the airport hazard area in question as that vested by section 15-91 in the municipality within which such area is located. Each such joint board shall have as members two representatives appointed by each municipality participating in its creation and in addition a chairman elected by a majority of the members so appointed.

(1953, S. 2417d; 1957, P.A. 13, S. 95.)



Section 15-93 - Establishment or alteration of structures.

(a) Permits. Where advisable to facilitate the enforcement of zoning regulations adopted pursuant to section 15-91, a system may be established for granting permits to establish or construct new structures and other uses. Before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher or replanted, a permit shall be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement, change or repair. No permit shall be granted that would allow the structure or tree in question to be made higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted; and whenever the administrative agency determines that a nonconforming structure or tree has been abandoned or more than eighty per cent torn down, destroyed, deteriorated or decayed: (1) No permit shall be granted that would allow such structure or tree to exceed the applicable height limit or otherwise deviate from the zoning regulations, but a permit shall be issued as of right if the structure as erected or altered is in conformance with the regulations or will not constitute a greater hazard than the structure that is replaced or altered; and (2) whether application is made for a permit under this section or not, such agency may by appropriate action compel the owner of the nonconforming structure or tree to lower, remove, reconstruct or equip such object as may be necessary to conform to the regulations. Except as indicated, all applications for permits for replacement, change or repair of nonconforming uses shall be granted.

(b) Variances. Any person desiring to erect any structure, or increase the height of any structure, or permit the growth of any tree, or otherwise use his property, in violation of airport zoning regulations adopted under section 15-91, may apply to the board of appeals, as provided herein, for a variance from the zoning regulations in question. Such variance shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations.

(c) Obstruction marking and lighting. In granting any permit or variance under this section the administrative agency or board of appeals may, if it deems such action advisable to effectuate the purposes of sections 15-88 to 15-97, inclusive, and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the municipality, at its own expense, to install, operate and maintain suitable obstruction markers and obstruction lights thereon.

(1953, S. 2418d.)



Section 15-94 - Regulations. Appeals.

(a) Adoption of zoning regulations. No airport zoning regulations shall be adopted, amended or changed hereunder except by action of the legislative body in the municipality in question after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least fifteen days’ notice of the hearing shall be published in an official paper, or a paper of general circulation, in the municipality.

(b) Administration of zoning regulations; administrative agency. The legislative body of any municipality adopting airport zoning regulations hereunder may delegate the duty of administering and enforcing such regulations to any administrative agency under its jurisdiction, but such administrative agency shall not include any member of the board of appeals. The duties of such administrative agency shall include hearing and ruling on the granting of all permits under subsection (a) of section 15-93, but such agency shall not have or exercise any of the powers delegated to the board of appeals.

(c) Board of appeals. Airport zoning regulations adopted hereunder shall provide for appointment of a board of appeals to have and exercise the following powers: (1) To hear and decide appeals from any order, requirement, decision or determination made by the administrative agency in the enforcement of sections 15-88 to 15-97, inclusive, or any ordinance adopted pursuant thereto; (2) to hear and decide special exceptions to the terms of the ordinance upon which such board may be required to pass under such ordinance; (3) to hear and decide specific variances under subsection (b) of section 15-93. Where a zoning board of appeals already exists, it may be appointed as the board of appeals. Otherwise, the board of appeals shall consist of five members, each to be appointed to serve for a term of three years unless removed for cause by the appointing authority upon written charges and after public hearing.

(d) Appeal by municipality. Any municipality aggrieved by any zoning ordinance or regulation under the terms of sections 15-88 to 15-97, inclusive, may appeal to the commissioner without recourse to the board of appeals.

(1953, S. 2419d; 1969, P.A. 768, S. 191.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation, in Subsec. (d).



Section 15-95 - Appeals from board of appeals.

Any person aggrieved by the action of a board of appeals acting under the provisions of subsection (c) of section 15-94, or any municipality aggrieved by the action of the commissioner, may appeal therefrom as provided in section 8-8.

(1953, S. 2420d; 1969, P.A. 768, S. 192.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation.



Section 15-96 - Appeal to Public Utilities Regulatory Authority.

If any corporation subject to regulation by the Public Utilities Regulatory Authority is aggrieved by the adoption of airport zoning regulations under section 15-91 or by refusal to grant a variance permit as provided in subsection (b) of section 15-93, such corporation, within thirty days after such adoption or refusal, may appeal to said authority, and if, after notice and hearing, said authority determines that the public safety, necessity and convenience will be best served by the amendment or annulment of such regulation, it may order such regulation to be amended or annulled, or may grant a variance permit as prescribed in said subsection (b).

(1953, S. 2421d; P.A. 75-486, S. 46, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 37, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control a department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 15-97 - Penalty.

Any person who violates any provision of sections 15-88 to 15-96, inclusive, or any regulation, order, zoning ordinance or ruling promulgated or made pursuant thereto, shall (1) for a first offense, be fined not more than two hundred fifty dollars, and (2) for any subsequent offense, be guilty of a class D misdemeanor. Each day a violation continues to exist shall constitute a separate offense. In addition, either the municipality within which the property is located or the commissioner may institute, in any court of competent jurisdiction, an action to prevent, restrain, correct or abate any violation thereof, or of airport zoning regulations adopted thereunder, or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction, which may be mandatory, or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purpose of said sections and of the regulations adopted and orders and rulings made pursuant thereto.

(1953, S. 2422d; 1969, P.A. 768, S. 193; P.A. 12-80, S. 145.)

History: 1969 act replaced “commission”, referring to aeronautics commission, with “commissioner”, referring to commissioner of transportation; P.A. 12-80 designated existing penalty provision as Subdiv. (1) and amended same to replace penalty of a fine of not more than $25 or imprisonment of not more than 60 days or both with a fine of not more than $250 as penalty for a first offense and added Subdiv. (2) making penalty for any subsequent offense a class D misdemeanor.



Section 15-98 - Connecticut Wing Civil Air Patrol. Clerical assistance.

(a) The Connecticut Wing Civil Air Patrol shall be within the Department of Emergency Services and Public Protection and may expend funds, within available appropriations, for the acquisition, installation, conditioning, rental and maintenance of equipment and facilities and for expenses incurred in connection with senior and cadet training; provided no funds shall be expended for the purpose of uniforms or personal effects, or for salaries of members of said civil air patrol, except as set forth in subsection (b) of this section.

(b) The wing commander of the Connecticut Wing Civil Air Patrol may employ clerical assistance at headquarters for such duties as may be required by the wing commander. The commander of the Connecticut Wing Civil Air Patrol may issue vouchers for all expenditures covered by this section, and the Comptroller shall convert such vouchers into warrants, and the Treasurer shall pay the same out of the General Fund.

(1955, S. 2435d, 2436d; 1967, P.A. 188; 487, S. 1, 2; P.A. 76-411, S. 1; May Sp. Sess. P.A. 92-12, S. 1, 10; P.A. 05-288, S. 64; P.A. 11-51, S. 134.)

History: 1967 acts deleted $3,200 limit on compensation for clerical assistance in Subsec. (b) and substituted “the general fund” for “said fund”; P.A. 76-411 designated former provisions as Subsec. (b) and inserted new Subsec. (a) re allowed expenditures; May Sp. Sess. P.A. 92-12 amended Subsec. (a) to require that Connecticut Wing Civil Air Patrol be within the department of public safety and to authorize expenditure of funds “within available appropriations” and Subsec. (b) to make technical changes for statutory consistency; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 15-99 - Crop dusting by aircraft.

Section 15-99 is repealed.

(1949 Rev., S. 4835; 1951, S. 2141d; 1957, P.A. 120, S. 1; 1963, P.A. 527, S. 12.)



Section 15-100 - Penalty.

Any person who violates any provision of this chapter or any of the regulations or orders issued pursuant thereto for which no penalty is specifically provided shall be guilty of a class C misdemeanor.

(1949 Rev., S. 4816; P.A. 12-80, S. 111.)

History: P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 60 days or both with a class C misdemeanor.



Section 15-101a - Charges for copies of records.

There shall be charged for a copy of any record under this chapter or chapter 267, one dollar per page or fraction thereof for the first copy and fifty cents per page or fraction thereof for each additional copy, and for the certificate of any copy of record, one dollar.

(1972, P.A. 207, S. 10.)






Chapter 266a - Bradley International Airport Improvements and Financing

Section 15-101k - Legislative finding and determination.

It is found and determined that the acquisition and construction of a modern and improved Bradley International Airport, including, but not limited to renovation and expansion of passenger terminal facilities, improvements to sewer and water delivery systems, installation of enplaning and deplaning devices, construction of new auto parking structures, improvements to the runway and taxiway system, expansion of the aircraft apron area adjacent to the passenger terminal and construction, renovation and expansion of any self-sustaining special facilities appurtenant thereto, including facilities for the provision of cargo, aircraft maintenance, hotel, and other aviation-related functions, are an important inducement for industrial and commercial enterprises to remain or locate in this state and therefore for the benefit of the people of the state, and for the increase of their commerce, welfare and prosperity, the necessity in the public interest of providing such improved facilities is hereby declared as a matter of legislative determination.

(P.A. 81-406, S. 3, 10; P.A. 87-396, S. 1; P.A. 93-413, S. 14, 16.)

History: P.A. 87-396 changed word “structure” to “structures”; P.A. 93-413 added provisions re construction, renovation and expansion of self-sustaining special facilities, effective July 1, 1993.



Section 15-101l - Bonds.

(a) Bond authorization. The State Bond Commission may authorize the issuance of bonds of the state in one or more series and in principal amounts necessary to carry out the purposes of sections 15-101k to 15-101p, inclusive. Such bonds shall be payable from all or a portion of the revenues of Bradley International Airport, as may be specified in the proceedings authorizing such bonds, and may include, among other types of bonds, special purpose revenue bonds payable solely from revenues derived from special purpose facilities, bonds payable from particular sources of revenues and bonds payable in whole or in part from passenger facility charges to the extent permitted under applicable federal law. The Commissioner of Transportation shall evidence a request to issue bonds by filing with the Treasurer a resolution duly adopted by the board identifying the projects or other improvements to be acquired, constructed and installed at Bradley International Airport and requesting issuance by the state of bonds to finance such projects and other improvements; the Treasurer thereupon shall file a request for the issuance of such bonds with the secretary of the State Bond Commission. The board of directors may appoint a finance or other committee of the board of one or more officers or employees to serve as the board’s authorized delegate in connection with the issuance of bonds pursuant to this section.

(b) Special obligations of state. Bonds issued pursuant to this section shall be special obligations of the state and shall not be payable from nor charged upon any funds other than the revenues pledged to the payment thereof, nor shall the state or any political subdivision thereof be subject to any liability thereon except to the extent of such pledged revenues. The issuance of bonds under the provisions of sections 15-101k to 15-101p, inclusive, shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. The bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof, except the property mortgaged or otherwise encumbered under the provisions and for the purposes of sections 15-101k to 15-101p, inclusive. The substance of such limitation shall be plainly stated on the face of each bond. Bonds issued pursuant to sections 15-101k to 15-101p, inclusive, shall not be subject to any statutory limitation on the indebtedness of the state and such bonds, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation.

(c) Execution of bonds, maturity, terms and conditions. The bonds referred to in this section may be executed and delivered at such time or times, shall be dated, shall bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds, provide for payment of interest on such dates, whether before or at maturity, shall mature at such time or times not exceeding forty years from their date, have such rank or priority, be payable in such medium of payment, be issued in coupon, registered or book entry form, carry such registration and transfer privileges and be subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof, all as may be determined by the State Bond Commission. The State Bond Commission shall determine the form of the bonds, including any interest coupons to be attached thereto, the manner of execution of the bonds, the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. Prior to the preparation of definitive bonds, the State Bond Commission may, under like restrictions, provide for the issuance of interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. If any of the officers whose signatures appear on the bonds or coupons cease to be officers before the delivery of any such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until delivery.

(d) Sale of bonds. Any bonds issued under the authority of sections 15-101k to 15-101p, inclusive, may be sold at public sale on sealed proposals or by negotiation in such manner, at such price and at such time or times as may be determined by the Treasurer to be most advantageous, subject to the approval of the State Bond Commission. The state may pay from the proceeds of the bonds all costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance thereof, including the cost of interest on any short-term financing authorized under subsection (b) of section 15-101n.

(e) Bonds secured by pledge of revenues. The principal of and interest on any bonds issued pursuant to this section shall be secured by a pledge of the revenues out of which such bonds shall be made payable. They may be secured by a mortgage covering all or any part of the project from which the revenues so pledged may be derived or by a pledge of one or more leases, sale contracts or loan agreements with respect to such project or by a pledge of one or more notes, debentures, bonds or other secured or unsecured debt obligations of any lessee or contracting party under a loan agreement or sale contract or by a pledge of reserve and sinking funds established pursuant to the resolution authorizing the issuance of the bonds and any other funds and accounts, including proceeds from investment of any of the foregoing, established pursuant to this chapter or the proceedings authorizing the issuance of such bonds, and by moneys paid under a credit facility, including but not limited to, a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement authorized by such proceedings.

(f) Agreements and provisions in instruments securing bonds. The proceedings under which the bonds are authorized to be issued pursuant to this section, and any mortgage given to secure the same, may, subject to the provisions of the general statutes, contain any agreements and provisions customarily contained in instruments securing bonds, including, but not limited to: (1) Provisions respecting custody of the proceeds from the sale of the bonds, including their investment and reinvestment until used for the cost of the project; (2) provisions respecting the fixing and collection of rents or payments with respect to the facilities of Bradley International Airport and the application and use of passenger facility charges; (3) the terms to be incorporated in the lease, sale contract or loan agreement with respect to the project; (4) the maintenance and insurance of the project; (5) the creation, maintenance, custody, investment and reinvestment and use of the revenues derived from the operation of Bradley International Airport; (6) establishment of reserves or sinking funds, and such accounts thereunder as may be established by the State Bond Commission, and the regulation and disposition thereof; (7) the rights and remedies available in case of a default to the bondholders or to any trustee under any lease, sale contract, loan agreement, mortgage or trust indenture; (8) reimbursement agreements remarketing agreements, standby bond purchase agreements or similar agreements in connection with obtaining any credit or liquidity facilities including, but not limited to, letters of credit or policies of bond insurance and such other agreements entered into pursuant to section 3-20a; (9) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto; (10) covenants to do or to refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds or to maintain any federal or state exemption from tax of the interest on such bonds; and (11) provisions or covenants of like or different character from the foregoing which are consistent with the provisions of this chapter and which the State Bond Commission determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or bond anticipation notes, or will tend to make the bonds or bond anticipation notes more marketable, and which are in the best interests of the state. The proceedings under which the bonds are authorized, and any mortgage given to secure the same, may further provide that any cash balances not necessary (A) to pay the cost of maintaining, repairing and operating the facilities of Bradley International Airport, (B) to pay the principal of and interest on the bonds as the same shall become due and payable, and (C) to create and maintain reserve and sinking funds as provided in any authorizing resolution, or other proceedings shall be deposited into a Bradley International Airport working fund to be held in trust by the treasurer and applied to future debt service requirements or other general airport purposes.

(g) Trust indenture. In the discretion of the State Bond Commission, bonds issued pursuant to this section may be secured by a trust indenture by and between the state and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the state in relation to the exercise of its powers pursuant to sections 15-101k to 15-101p, inclusive, and the custody, safeguarding and application of all moneys. The state may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues from the operation of Bradley International Airport to the trustee under such trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the project. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

(h) Validity of pledge. Any pledge made by the state shall be valid and binding from the time when the pledge is made, and the revenues or property so pledged and thereafter received by the state shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the state, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(i) Treasurer may purchase bonds or notes. The Treasurer shall have power out of any funds available therefor to purchase bonds or notes of the state issued pursuant to this section and section 15-101n. The Treasurer may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(j) Negotiable instruments. Whether or not the notes and bonds are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the notes and bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of the notes and bonds for registration.

(k) Investment of moneys. Any moneys held by the Treasurer with respect to Bradley International Airport, or by a trustee pursuant to a trust indenture, subject to the provisions of such indenture, including proceeds from the sale of any bonds and notes, and revenues, receipts and income from the operation of Bradley International Airport may be invested and reinvested in such obligations, securities, and other investments, including without limitation participation certificates in the Short Term Investment Fund created in section 3-27a, or deposited or redeposited in such bank or banks, all as shall be authorized by the State Bond Commission in the proceedings authorizing the issuance of the bonds and notes.

(l) Costs payable out of proceeds. For the purposes of sections 15-101k to 15-101p, inclusive, the costs of the project payable out of the proceeds of bonds issued pursuant to this section shall include: (i) Expenses and obligations incurred for labor and materials in connection with the construction of the project; (ii) the cost of acquiring by purchase, if such purchase shall be deemed expedient, and the amount of any award or final judgment in any proceedings to acquire by condemnation, such land, property rights, rights-of-way, franchises, easements and other interests in land as may be deemed necessary or convenient in connection with such construction or with the operation of the project, and the amount of any damages incident thereto; (iii) the costs of all machinery and equipment acquired in connection with the project; (iv) reserves for the payment of the principal of and interest on any notes and bonds issued pursuant to this section and section 15-101n, and interest accruing on any such notes, during construction of the project and for six months after completion of such construction; (v) initial working capital, expenses of administration properly chargeable to the construction or acquisition of the project, legal, architectural and engineering expenses and fees, costs of audits, costs of preparing and issuing any notes and bonds pursuant to this section and section 15-101n; and (vi) all other items of expense not elsewhere specified incident to the planning, acquisition and construction of the project or of the placing of the same in operation.

(m) Request for authorization by secretary. None of the bonds authorized pursuant to this section shall be issued and sold except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or on said secretary’s behalf and stating such terms and conditions as said commission, in its discretion, may require.

(n) Definition of “project”. For purposes of sections 15-101k to 15-101p, inclusive, the term “project” shall refer to the renovations and improvements to be acquired and constructed at Bradley International Airport as may be specified from time to time by the board in a resolution as contemplated by subsection (a) of this section.

(P.A. 81-406, S. 4, 10; P.A. 87-396, S. 2; June Sp. Sess. P.A. 91-4, S. 14, 25; P.A. 93-307, S. 29, 34; 93-413, S. 15, 16; P.A. 98-124, S. 8, 12; 98-259, S. 9, 17; P.A. 99-191, S. 18, 19; P.A. 00-167, S. 62, 69; June Sp. Sess. P.A. 01-5, S. 12, 18.)

History: P.A. 87-396 amended Subsec. (a) by changing the limit in the amount of bonds authorized from $100,000,000 to $200,000,000; amended Subsec. (c) by removing archaic language, providing for the inclusion of variable rates of interest, providing for the issuance in such entry form, providing that bonds be subject to purchase or redemption and providing for the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof; amended Subsec. (e) by providing that bonds may be secured by proceeds from the investment in any instruments in the section and by moneys paid under a credit facility, including, but not limited to, a letter of credit or policy of bond insurance; amended Subsec. (f) by allowing bond proceedings or mortgage given to secure the same to include reimbursement agreements in connection with credit facilities, provisions for the issuance of additional bonds on a parity with bonds theretofore issued and provisions approved by the state bond commission which are desirable in order to better secure the bonds or make them more marketable and made technical amendments to Subsec. (k); June Sp. Sess. P.A. 91-4 amended Subsec. (a) to decrease the bond authorization from $200,000,000 to $104,000,000; P.A. 93-307 and 93-413 both amended Subsec. (a) to exclude special obligation bonds issued to finance self-sustaining special facilities from calculation of maximum aggregate amount of bonds that may be issued, effective July 1, 1993; (Revisor’s note: In 1997 the Revisors editorially changed a reference in Subsec. (i) from “section 14-101n” to “section 15-101n”, thereby correcting a clerical error in the codification of P.A. 81-406, S. 4); P.A. 98-124 amended Subsec. (f)(9) to add agreements entered into pursuant to Sec. 3-20a, effective May 27, 1998; P.A. 98-259 amended Subsec. (a) to increase authorization from $104,000,000 to $234,000,000, effective July 1, 1998; P.A. 99-191 amended Subsec. (a) to change authorization to $254,000,000, effective July 1, 1999; P.A. 00-167 amended Subsec. (a) to change authorization to $294,000,000, effective July 1, 2000; June Sp. Sess. P.A. 01-5 amended Subsec. (a) by deleting provisions re aggregate amount of bonds and adding provisions re authorized types of bonds, sources of payment, procedures re issuance and duties of the Bradley Board of Directors, made conforming and technical amendments in Subsecs. (b), (c), (e), (f), (g), (l), (m) and (n), amended Subsec. (f) by adding provisions re passenger facility charges, covenants, liquidity facilities and standby bond purchase agreements and amended Subsec. (n) by deleting reference to Sec. 15-101k and adding provision re board resolution, effective July 2, 2001.



Section 15-101m - Management of airport.

(a) Commissioner to establish rates, rents, fees and charges. Exception. Subject to the provisions of the general statutes and resolution authorizing the issuance of bonds pursuant to subsection (a) of section 15-101l, the Commissioner of Transportation is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by the facilities of Bradley International Airport and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof except that, the commissioner shall not impose any fee, charge or commission on the gross revenues of off-airport parking operators for the right to access said airport that exceeds five per cent of such gross revenues for calendar quarters commencing on or after July 1, 1997, and prior to July 1, 1998, and four per cent of such gross revenues for calendar quarters commencing on or after July 1, 1998. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from the operation of Bradley International Airport so as to provide funds sufficient with other revenues or moneys available therefor, if any, (1) to pay the cost of maintaining, repairing and operating the facilities of Bradley International Airport and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (2) to pay the principal of and the interest on any outstanding revenue obligations of the state issued in respect of the project as the same shall become due and payable and (3) to create and maintain reserves and sinking funds required or provided for in any resolution authorizing, or trust agreement securing, such bonds. A sufficient amount of the revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any bonds or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a reserve, sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. The use and disposition of moneys to the credit of such reserve, sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement.

(b) Designation of fiscal year. Annual operating budget. Personnel. The Department of Transportation shall designate the beginning and ending dates of the fiscal year for the operation of Bradley International Airport. Each year, within ninety days prior to the beginning of the next ensuing fiscal year, the Department of Transportation shall prepare and submit to the Secretary of the Office of Policy and Management an annual operating budget for Bradley International Airport for such fiscal year, providing for (1) payment of the costs of maintaining, repairing and operating the facilities of Bradley International Airport and each and every portion thereof during such fiscal year, to the extent that the payment of such costs has not otherwise been adequately provided for, (2) the payment of the principal of and interest on any outstanding revenue obligations of the state issued in respect of the project and becoming due and payable in such fiscal year and (3) the creation and maintenance of reserves and sinking funds required or provided for in any resolution authorizing, or trust agreement securing, such bonds. Such annual operating budget shall include an estimate of revenues from the rates, rents, fees and charges fixed by the Department of Transportation pursuant to subsection (a), and from any and all other sources, to meet the estimated expenditures of Bradley International Airport for such fiscal year. Within thirty days prior to the first day of such fiscal year the Secretary of the Office of Policy and Management shall approve said annual operating budget, with such changes, amendments, additions and deletions as shall be agreed upon prior to that date by the Department of Transportation and the Secretary of the Office of Policy and Management. The annual operating budget of Bradley International Airport as so approved shall take effect as of the date of its approval. On or before the twentieth day of each month, including the month next preceding the first month of the fiscal year to which the annual operating budget applies, the Treasurer or the trustee under any trust indenture securing the bonds issued under subsection (a) of section 15-101l shall pay to the Department of Transportation out of the funds available for such purpose such amount as may be necessary to make the amount then held by said department for the payment of operating expenses of Bradley International Airport equal to such amount as shall be necessary for the payment of such operating expenses during the next ensuing two months, as shown by the annual operating budget for such fiscal year. Except as otherwise provided in sections 15-101k to 15-101p, inclusive, either expressly or by implication, all provisions of the general statutes governing state employees and state property, and all other provisions of the general statutes applicable to Bradley International Airport, shall continue in effect. All pension, retirement or other similar benefits vested or acquired at any time before or after July 1, 1981, with respect to any state employees shall continue unaffected and as if the salaries and wages of such employees continued to be paid out of the general funds of the state.

(c) Operating budget submitted to General Assembly committee. On the day the Department of Transportation submits an annual operating budget for Bradley International Airport to the Secretary of the Office of Policy and Management pursuant to subsection (b) of this section, the department shall submit a copy of such budget to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the legislative Office of Fiscal Analysis. Upon the approval of the annual operating budget, the department shall submit a copy of the budget as so approved to said joint standing committee, through the Office of Fiscal Analysis.

(P.A. 81-406, S. 5, 10; P.A. 91-334, S. 1, 3; P.A. 97-269, S. 1, 2.)

History: Section effective from date of first issuance of bonds or notes pursuant to Sec. 15-101l or 15-101n; P.A. 91-334 added Subsec. (c) re submittal of airport’s annual operating budget to general assembly committee, through office of fiscal analysis; P.A. 97-269 amended Subsec. (a) to add exception re access fees for off-airport parking operators at Bradley International Airport, effective July 1, 1997.



Section 15-101n - Refunding bonds. Bond anticipation notes.

(a) Any bonds issued under the provisions of section 15-101l or to refund any such bonds issued under such section, and at any time outstanding may at any time from time to time be refunded by the state by the issuance of its refunding bonds in such amounts as the State Bond Commission may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds to be so refunded, any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith and to pay costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding bonds. Any such refunding may be effected whether the bonds to be refunded shall have matured or shall thereafter mature. All refunding bonds issued hereunder shall be payable and shall be subject to and may be secured in accordance with the provisions of section 15-101l.

(b) Whenever the State Bond Commission has adopted a resolution authorizing bonds pursuant to section 15-101l, the Treasurer may, pending the issue of such bonds, issue, in the name of the state, temporary notes and any renewals thereof in anticipation of the proceeds from the sale of such bonds, which notes and any renewals thereof shall be designated “Bond Anticipation Notes”. Such portion of the proceeds from the sale of such bonds as may be so required shall be applied to the payment of the principal of and interest on any such bond anticipation notes which have been issued. The principal of and interest on any bond anticipation notes issued pursuant to this subsection may be repaid from pledged revenues or other receipts, funds or moneys pledged to the repayment of the bonds in anticipation of which the bond anticipation notes are issued, to the extent not paid from the proceeds of renewals thereof or of the bonds.

(P.A. 81-406, S. 6, 10; P.A. 87-396, S. 3; June Sp. Sess. P.A. 01-5, S. 13, 18.)

History: P.A. 87-396 amended Subsec. (a) by authorizing the payment of costs and expenses which the treasurer may deem necessary or advantageous and amended Subsec. (b) by authorizing the payment of the principal and interest on any bond anticipation notes from pledged revenue or other receipts, funds or moneys pledged to the repayment of the bonds in anticipation of which the bond anticipation notes are issued, to the extent not paid from the proceeds of renewals thereof or of the bonds; June Sp. Sess. P.A. 01-5 changed references to Sec. 15-101l(a) to Sec. 15-101l in Subsecs. (a) and (b) and amended Subsec. (a) by adding provision re refunds of any bonds issued under Sec. 15-101l and deleting provision requiring that refunding bonds be payable “solely from the revenues out of which the bonds to be refunded thereby are payable”, effective June 2, 2001.



Section 15-101o - Notes and bonds to be tax-exempt. Legal securities.

(a) It is hereby determined that the purposes of sections 15-101k to 15-101p, inclusive, are public purposes and that the state will be performing an essential governmental function in the exercise of the powers conferred upon it hereunder. The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by the state pursuant to sections 15-101l and 15-101n, in consideration of the acceptance of and payment for the notes and bonds, that the principal and interest of such notes and bonds shall at all times be free from taxation, except for estate and gift taxes, imposed by the state or by any political subdivision thereof but the interest on such notes and bonds shall be included in the computation of any excise or franchise tax. The Treasurer is authorized to include this covenant of the state in any agreement with the holder of such notes or bonds. Any notes or bonds issued by the state pursuant to sections 15-101l and 15-101n may be issued on a basis that provides that the interest thereon is intended to be exempt or not to be exempt from federal income taxation, as may be determined by the Treasurer.

(b) Bonds issued under the authority of section 15-101l are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter, be authorized by law.

(P.A. 81-406, S. 7, 10; P.A. 89-331, S. 14, 30; June Sp. Sess. P.A. 01-5, S. 14, 18.)

History: P.A. 89-331 clarified the exemption from taxation of the principal and interest of the bonds; June Sp. Sess. P.A. 01-5 amended Subsec. (a) by adding provision re interest on notes and bonds to be included in the computation of excise or franchise tax and adding provision re notes and bonds issued by the state pursuant to Secs. 15-101l and 15-101n, and amended Subsec. (b) by changing reference to Sec. 15-101l(a) to Sec. 15-101l, effective July 2, 2001.



Section 15-101p - (Formerly Sec. 15-101). Airport revenues held in trust. Separate account. Contract with holders of notes or bonds.

All revenue from the operation of Bradley International Airport shall be paid to the State Treasurer to be held in trust, and the Treasurer shall not commingle such moneys with any other moneys. Such moneys shall be deposited in a separate account or accounts in banks or trust companies organized under the law of the state or in national banking associations doing business in the state, provided that the Treasurer shall have power to contract with the holders of any notes or bonds issued pursuant to section 15-101l or 15-101n, or with a trustee acting pursuant to a trust indenture for the benefit of such holders, as to the custody, collection, securing, investment and application of the proceeds of such notes and bonds and of the revenue from the operation of Bradley International Airport, and to carry out such contracts. Such account or accounts shall constitute a separate nonlapsing enterprise fund to be known as the “Bradley Enterprise Fund”.

(1949 Rev., S. 4844; 1949, S. 2430d; P.A. 81-406, S. 8, 10; June Sp. Sess. P.A. 01-5, S. 15, 18.)

History: P.A. 81-406 provided that all funds derived from the operation of the airport are to be held in trust and deposited in a separate account and authorized the treasurer to contract with the holders of any notes or bonds issued pursuant to this chapter where previous provisions required payment of all revenues into general fund and required payment of principal and interest on bonds from general fund effective from date of first issuance of bonds or note pursuant to Sec. 15-101l or 15-101n; Sec. 15-101 transferred to Sec. 15-101p in 1983; June Sp. Sess. P.A. 01-5 added provision re account or accounts to constitute a separate nonlapsing enterprise fund to be known as the Bradley Enterprise Fund, effective July 2, 2001.

Bradley Field is state property and suits against it are subject to governmental immunity. 18 CS 373.



Section 15-101r and 15-101s - Airport commission established; appointment of members; compensation and expenses; quorum; financial interest in airport prohibited. Powers and duties of commission; responsibilities of Commissioner of Transportation.

Sections 15-101r and 15-101s are repealed, effective July 2, 2001.

(P.A. 82-316, S. 1, 2, 6; P.A. 91-405, S. 5; June Sp. Sess. P.A. 01-5, S. 17, 18.)



Section 15-101t - Bradley International Airport terminal improvement and renovation project. Solicitation of bids. Award of contract.

Notwithstanding the provisions of section 13a-95 and other statutes related to competitive bidding procedures, the Commissioner of Transportation may direct the construction manager for the Bradley International Airport terminal improvement and renovation project to solicit and prequalify responsible and qualified contractors. The list of prequalified contractors shall be approved by the commissioner. The construction manager shall obtain bids on the different construction elements of the project from the contractors on said list. The construction manager shall evaluate all such bids that are fair and reasonable with regard to the state’s interest, from at least three prequalified contractors, and make a recommendation for selection to the commissioner. The commissioner shall make the final selection and the construction manager shall award the contract to the selected bidder. Any contractor awarded said contract pursuant to this section shall be subject to the same requirements concerning the furnishing of bonds as a contractor awarded a contract pursuant to section 13a-95.

(P.A. 99-181, S. 35, 40.)

History: P.A. 99-181 effective June 23, 1999.






Chapter 266b - Property Taxation at Bradley International Airport

Section 15-101aa - Leased facilities at airport subject to property tax. Exceptions.

Any land, building or easement belonging to or held in trust for the state of Connecticut or the Connecticut Airport Authority and forming a part of Bradley International Airport that is leased to a person or to an organization shall be subject to real property taxation under this chapter, except that no such tax shall be imposed with regard to any of the following:

(a) All leases for concessions or similar arrangements in any terminal facilities of the airport;

(b) All leases for facilities directly related to aviation, located in Bradley International Airport, including, but not limited to: (1) Navigation and landing aids and other air aviation facilities; (2) facilities for storage of aircraft, spacecraft and related appurtenances; (3) passenger and cargo terminal buildings, hangars and control towers; (4) the portion of food service facilities servicing airlines, not exempt under subsection (a) of this section; (5) car rental agencies; (6) maintenance facilities; (7) parking facilities; and (8) office facilities existing on September 30, 1992, in which end uses that are directly related to aviation equal not less than forty per cent of the total gross leasable space in any such facility;

(c) A lease for a single hotel to be located on property at Bradley International Airport adjacent to and attached by common partition to the passenger terminal complex, notwithstanding that a lease of such property may not be executed and in effect as of June 12, 1984;

(d) All leases on facilities located in Bradley International Airport, executed and in effect as of September 30, 1992, including all future renewals, assignments and transfers of such leases, or portions thereof, whether with the same or a substitute lessee, without regard to whether such leases or any terms and provisions thereof shall be changed, provided that such renewal, assignment or transfer is for the same or similar facilities; and

(e) Any property leased to any organization which, if the property were owned by or held in trust for such organization, would not be liable for taxes with respect to such property under any of the subdivisions of section 12-81, provided such property is used exclusively for the purposes of such organization as stated in the applicable subdivision of said section.

(P.A. 84-358, S. 1, 6; P.A. 93-434, S. 11, 20; P.A. 11-84, S. 24.)

History: P.A. 84-358 effective June 12, 1984, and applicable to the assessment year commencing October 1, 1984, and each assessment year thereafter; P.A. 93-434 added Subdiv. (b)(8) exempting certain office facilities from the property tax and amended Subdiv. (d) to change the date for such leases to qualify from June 12, 1984, to September 30, 1992, effective June 30, 1993, and applicable to assessment years commencing on and after October 1, 1992; P.A. 11-84 added reference to Connecticut Airport Authority, effective July 1, 2011.



Section 15-101bb - Assessment of airport property subject to taxation.

Property subject to taxation under this chapter shall be assessed by the assessor or board of assessors of the town in which it is located at seventy per cent of the fair market value as determined by a person certified by the state as a real estate appraiser, provided such appraiser is selected by a majority vote of the chief executive officers of the towns of East Granby, Suffield, Windsor and Windsor Locks. The services of the appraiser selected shall be paid for by the towns of East Granby, Suffield, Windsor and Windsor Locks in proportion to the percentages for each town set forth in section 15-101cc. Not later than August first in any assessment year, the appraiser shall provide to the assessor or board of assessors of each of the towns listed in said section and to the lessee of the property, the fair market value of the property subject to taxation under this chapter as of October first in such assessment year. The appraiser shall be responsible for making a determination of taxability or nontaxability of leasehold interests under this chapter. If any town or the lessee is aggrieved by the determination of the appraiser concerning (1) the taxability of real property under the provisions of this chapter, or (2) the valuation thereof, such town or the lessee may, within thirty days of the receipt of written notice of such determination, appeal to the superior court for the judicial district where such property is located. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court.

(P.A. 84-358, S. 2, 6; P.A. 93-434, S. 12, 20.)

History: P.A. 84-358 effective June 12, 1984, and applicable to the assessment year commencing October 1, 1984, and each assessment year thereafter; P.A. 93-434 transferred assessment authority from the secretary of the office of policy and management to the assessors in the town in which the property is located, specified that the property is to be assessed at fair market value and made technical changes, effective June 30, 1993, and applicable to assessment years commencing on and after October 1, 1992.



Section 15-101cc - Determination of tax applicable to airport property. Collection by towns in which property is located.

The rate of tax applicable to the assessed value of property the taxability of which has been determined in accordance with section 15-101bb, shall be levied on the basis of an adjusted mill rate, equal to the average mill rate assessed on property in the towns of Windsor, Windsor Locks, Suffield and East Granby. Each of these towns shall be entitled to collect the proceeds of the tax on a pro rata basis, based upon the proportion of land in Bradley International Airport located within each town’s borders. The respective percentages allocable to each town are as follows:

Windsor Locks

40.72%

Suffield

32.75%

East Granby

26.02%

Windsor

.51%

Each town shall be entitled to collect interest, at the rate of one and one-half per cent per month on any amount of tax that remains unpaid for more than thirty days from its due date. Each lessee of property subject to taxation under this chapter shall be liable directly to the towns for payment of the tax and the towns shall have all remedies available to them at law to collect such tax, provided no liens or attachments shall be placed on any such property and no action may be taken against the state of Connecticut with respect to any such property.

(P.A. 84-358, S. 3, 6; P.A. 93-434, S. 13, 20.)

History: P.A. 84-358 effective June 12, 1984, and applicable to the assessment year commencing October 1, 1984, and each assessment year thereafter; P.A. 93-434 deleted reference to the rate of taxation and substituted reference to the rate of tax under Sec. 15-101bb, effective June 30, 1993, and applicable to assessment years commencing on and after October 1, 1992.



Section 15-101dd - Airport property subject to tax excluded in determination of state grant in lieu of taxes.

Whenever any lessee is required to pay property taxes under this chapter, the assessed valuation of such property subject to the interest of the lessee shall not be included in the annual list of assessed values of state-owned real property in such town as prepared for purposes of state grants in accordance with section 12-19a and the amount of grant to such town under said section 12-19a shall be determined without consideration of such assessed value.

(P.A. 84-358, S. 4, 6.)

History: P.A. 84-358 effective June 12, 1984, and applicable to the assessment year commencing October 1, 1984, and each assessment year thereafter.



Section 15-101ee - Regulations related to taxation of airport property.

The Commissioner of Transportation may adopt regulations, in accordance with the provisions of chapter 54, necessary to carry out the purposes of this chapter.

(P.A. 84-358, S. 5, 6.)

History: P.A. 84-358 effective June 12, 1984, and applicable to the assessment year commencing October 1, 1984, and each assessment year thereafter.






Chapter 266c - Bradley International Airport: General Provisions

Section 15-101mm to 15-101oo - Bradley Board of Directors: Established. Bradley Board of Directors: Duties. Board within the Department of Transportation for administrative purposes.

Sections 15-101mm to 15-101oo, inclusive, are repealed, effective July 1, 2011.

(June Sp. Sess. P.A. 01-5, S. 8–10, 18; P.A. 11-61, S. 26, 27; 11-84, S. 25.)



Section 15-101pp - Bradley International Community Advisory Board: Established.

(a) A Bradley International Community Advisory Board is established to represent the interests of the communities and the region surrounding Bradley International Airport. The community advisory board shall work with the airport administration and issue semi-annual reports to the Bradley Board of Directors. The community advisory board shall utilize the Bradley Board of Directors as a resource to support its development initiatives.

(b) The community advisory board shall consist of the chief elected officials of Windsor, Windsor Locks, East Granby and Suffield.

(c) The community advisory board shall have two core purposes: (1) To provide a regular communication vehicle between airport administrators and nearby towns on issues of concern to residents such as noise and traffic, and (2) to advise the Bradley Board of Directors on issues of transportation, land use, planning, zoning and economic development on land surrounding the airport or in close proximity to it. For the purposes of subdivision (2) of this subsection, there shall be a subcommittee, appointed by the community advisory board, made up of each town’s manager or planner, together with representatives from regional organizations including: The Capital Region Council of Governments, Greater Hartford Growth Council, Springfield Regional Planning Agency and the Department of Economic and Community Development. The subcommittee shall work to develop new businesses around the airport and shall report to the community advisory board on a regular basis on its activities.

(d) Members of the community advisory board and the development committee shall be considered members of an advisory board for the purposes of the part I of chapter 10.

(June Sp. Sess. P.A. 01-5, S. 11, 18.)

History: June Sp. Sess. P.A. 01-5 effective July 2, 2001.



Section 15-101vv - Airport Rescue Fire Fighting Unit. Establishment.

The Airport Rescue Fire Fighting Unit of Bradley International Airport is established as a fire department that shall have jurisdiction within Bradley International Airport for aircraft and structural fire protection and emergency medical services and shall not be considered to be within the jurisdiction of any municipality.

(P.A. 01-105, S. 1.)



Section 15-101ww - Fire chief responsibilities.

Notwithstanding section 7-313e or any other provision of the general statutes, or any provision of a municipal ordinance, the fire chief of the fire department at Bradley International Airport, or any member serving in the capacity of the fire officer-in-charge shall, when any fire department or company is responding to or operating at a fire, service call or other emergency at Bradley International Airport, (1) control and direct emergency activities at such scene, (2) order any person to leave any building, aircraft or place in the vicinity of such fire for the purpose of protecting such person from injury, and (3) have all other authority provided to a fire chief or a fire officer-in-charge pursuant to section 7-313e.

(P.A. 01-105, S. 2; P.A. 13-145, S. 2.)

History: P.A. 13-145 added provision re notwithstanding Sec. 7-313e and made technical changes.



Section 15-101xx - (Formerly Sec. 15-101q). Supersonic civil aircraft banned from Bradley International Airport, exception.

Any supersonic civil aircraft that has not been operated at Bradley International Airport prior to July 1, 1976, shall be denied the right to land, except in an emergency, at Bradley International Airport, unless the aircraft meets the noise restrictions listed in Appendix “C” of Federal Aviation Regulations Part 36, as it may from time to time be amended.

(P.A. 77-76, S. 1, 2.)

History: Sec. 13b-46a transferred to Sec. 15-101q in 1983; Sec. 15-101q transferred to Sec. 15-101xx in 2003.






Chapter 267 - Uniform Aircraft Financial Responsibility Act

Section 15-102 - Definitions.

Terms used in this chapter, unless the context requires otherwise, shall have the meanings assigned to them by section 15-34, and as follows:

(a) “Judgment” means any judgment which has become final by expiration without appeal of the time within which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a claim for damages suffered by a claimant arising out of the ownership, operation, maintenance or use of any aircraft, including damages for care and loss of services, because of bodily injury to or death of any person or injury to or destruction of property, including the loss of use thereof, or upon an agreement of settlement for such damages.

(b) “Nonresident’s operating privilege” means the privilege conferred upon a nonresident by the law of this state pertaining to the operation by him of an aircraft, or the use of an aircraft owned by him, in this state.

(c) “Operator” means any person who is exercising actual physical control of an aircraft.

(d) “Owner” means any of the following persons who may be legally responsible for the operation of an aircraft: (1) A person who holds the legal title to an aircraft; (2) a lessee of an aircraft; (3) a conditional vendee, a trustee under a trust receipt and a mortgagor or other person holding an aircraft subject to a security interest.

(e) “Passenger” means any person in, on or boarding an aircraft for the purpose of riding therein, or alighting therefrom following a flight or attempted flight therein.

(f) Repealed by June, 1972, P.A. 1, S. 8.

(g) “Resident’s operating privilege” means the privilege conferred upon a resident by the law of this state pertaining to the operation by him of an aircraft, or the use of an aircraft owned by him, in this state.

(1959, P.A. 488, S. 1; 1969, P.A. 768, S. 194; 1972, P.A. 207, S. 11; June, 1972, P.A. 1, S. 8.)

History: 1969 act replaced department of aeronautics with commissioner of transportation in Subsec. (f); 1972 acts repealed Subsec. (f) which had defined “registration”.



Section 15-103 - Hearings; appeals.

The Commissioner of Transportation shall provide for hearings upon request of any person who may be affected by his orders or acts under the provisions of this chapter and may provide for a stay thereof until a hearing is had. Any person aggrieved by any order or act of the commissioner hereunder may appeal therefrom in accordance with the provisions of section 4-183.

(1959, P.A. 488, S. 2; 1969, P.A. 768, S. 195; 1971, P.A. 870, S. 105; P.A. 76-436, S. 354, 681; P.A. 77-603, S. 11, 125.)

History: 1969 act replaced department of aeronautics with commissioner of transportation; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous provisions re appeal procedure with requirement that appeals be made in accordance with Sec. 4-183.



Section 15-104 - Report of accident.

(a) The operator of any aircraft involved in an accident within this state in which any person is killed or injured or damage in excess of one thousand dollars is sustained to the property of any person, other than property owned by the owner or operator or in his care, custody or control or carried in or on the aircraft, shall immediately but not later than fourteen calendar days after the accident report the matter in writing to the Commissioner of Transportation. If the operator is physically incapable of making the report, the owner of the aircraft involved in the accident shall immediately but not later than fourteen calendar days after learning of the accident make the report. If neither the operator nor the owner is physically capable of making the report, then each passenger shall, within ten days after learning of the incapacity of the operator or owner, make the report. If the owner or operator dies as a result of the accident, the legal representative of the operator or owner shall make the report within ten days after his qualification. The state police shall notify the commissioner thereof in writing immediately but not later than fourteen calendar days after learning of the accident.

(b) The report, the form of which shall be prescribed by the commissioner, shall include information to enable the commissioner to determine whether the requirements for the deposit of security under section 15-105 are inapplicable by reason of the existence of insurance or other exceptions specified in this chapter. The commissioner may rely upon the accuracy of the information until he has reason to believe that the information is erroneous.

(c) The operator and the owner shall furnish such additional information as the commissioner may require.

(1959, P.A. 488, S. 3; February, 1965, P.A. 468, S. 2; 1969, P.A. 768, S. 196; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-110, S. 2.)

History: 1965 act raised reportable amount in Subsec. (a) from $100 to $300; 1969 act replaced “department”, referring to aeronautics department, with “commissioner of transportation” or “commissioner”; P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 85-110 amended Subsec. (a) by increasing the amount of damage necessary to require the operator of an aircraft involved in an accident in this state to report the matter to the commissioner of transportation from $300 to $1,000, and by increasing the period during which such report is required to be submitted from 48 hours after the accident to 14 calendar days after the accident.

See Sec. 15-71a re reporting of accidents involving aircraft.

See Sec. 15-115 re penalty for failure to make report or for false statement or misrepresentation in report.



Section 15-105 - Security and suspension requirements. Exceptions. Waiver. Modification.

(a) As promptly as practicable but not later than thirty days after receipt of an accident report as required in section 15-104, the commissioner shall determine by an order entered of record (1) the amount of security within the limits specified in section 15-106, which he deems sufficient to satisfy any judgment for damages resulting from the accident which may be recovered against each owner or operator, and (2) the name and address of each claimant.

(b) As promptly as practicable but not later than thirty days after the entry of the order required by subsection (a) of this section, the commissioner, unless there is deposited for the benefit of the owner or operator or both, as the case may be, security in the sum so determined by the commissioner, upon ten days’ notification shall suspend: (1) The operating privilege of the owner and of all aircraft owned by him; (2) the operating privilege of the operator.

(c) The requirements as to security and suspension do not apply: (1) To the operator or the owner of the aircraft if the commissioner determines upon satisfactory evidence that he is not charged with responsibility for the accident by the claimants, or to the operator of an aircraft involved in an accident in which no injury was caused to the person of anyone other than the operator, and no damage in excess of three hundred dollars was caused to property not owned, rented, occupied or used by such operator nor in his care, custody or control nor carried in or on the aircraft; (2) to the operator or owner of an aircraft if at the time of the accident the aircraft was stationary, without passengers thereon or boarding the aircraft or alighting therefrom and the aircraft was parked in an area legally used for aircraft parking with no engine running nor in the process of being started; (3) to the owner of an aircraft if at the time of the accident the aircraft was being operated, or was parked, without his permission, express or implied; (4) to the owner if there is in effect at the time of the accident an aircraft liability policy or bond with respect to the aircraft involved in the accident; (5) to the operator, if not the owner of the aircraft, if there is in effect at the time of the accident an aircraft liability policy or bond with respect to his operation of the aircraft involved in the accident; (6) to the operator or owner if his liability for damages resulting from such accident is covered by any other form of liability insurance policy or bond in effect at the time of the accident; (7) to any person qualifying as a self-insurer under section 15-108, or to any person operating an aircraft for the self-insurer for whose acts the self-insurer is legally responsible; nor (8) after there is filed with the commissioner satisfactory evidence that the person otherwise required to deposit security has (i) been released from liability; or (ii) been adjudicated not to be liable by judgment, or (iii) executed a written agreement with all claimants providing for payment of an agreed amount with respect to all claims for injuries or damages resulting from the accident.

(d) The requirements as to suspension may be waived by the commissioner, in his discretion, if there is filed with the commissioner by all claimants consent in writing that the person hereunder chargeable be allowed continuing operating privilege. If such waiver is granted by the commissioner, it shall continue for six months from the date of the consent and thereafter unless the consent is revoked in writing.

(e) The commissioner may take the actions authorized hereby or may modify or rescind the same at any time necessary to carry out the provisions of this chapter upon ten days’ notification of the persons affected thereby.

(1959, P.A. 488, S. 4; 1969, P.A. 768, S. 197; 1972, P.A. 207, S. 6.)

History: 1969 act replaced “department”, referring to aeronautics department, with “commissioner”, referring to commissioner of transportation; 1972 act removed provisions distinguishing between resident and nonresident owners in Subdivs. (2) and (3) of Subsec. (b), deleted Subdiv. (1) and renumbered (2) and (3) accordingly.



Section 15-106 - Policy or bond requirements.

(a) A policy or bond is not effective under section 15-105 unless: (1) Issued by an insurer or surety company authorized to do business in this state; or (2) issued by an insurer or surety company not authorized to do business in this state but found by the Insurance Commissioner to afford adequate protection and which has filed or shall file with the Insurance Commissioner a power of attorney authorizing the Insurance Commissioner to accept service on its behalf of notice or process in any action upon the policy or bond arising out of such accident; (3) if the accident results in bodily injury to or death of a person not a passenger, the policy or bond provides coverage of not less than ten thousand dollars because of bodily injury to or death of one person in any accident and twenty thousand dollars because of bodily injury to or death of two or more persons in any one accident; (4) if the accident involves an aircraft being operated for hire and the accident results in bodily injury to or death of a passenger, the policy or bond provides coverage of not less than twenty thousand dollars because of bodily injury to or death of one person in any one accident and not less than twenty thousand dollars multiplied by the number of passenger seats in the aircraft because of bodily injury to or death of two or more persons in any one accident; (5) if the accident involves an aircraft not being operated for hire and the accident results in bodily injury to or death of a passenger, the policy or bond provides coverage of not less than ten thousand dollars because of bodily injury to or death of one person in any one accident and not less than ten thousand dollars multiplied by the number of passenger seats in the aircraft because of bodily injury to or death of two or more persons in any one accident; (6) if the accident results in damage to or destruction of property the policy or bond provides coverage of not less than ten thousand dollars because of damage to or destruction of property in any one accident with the exception of the following property which is exempted from the security required under this chapter: Property owned, rented, occupied or used by, or in the care, custody or control of, the owner or operator or carried in or on the aircraft.

(b) The policy or bond need not cover: (1) Any liability on account of bodily injury to or death of any employee of the owner or operator while the employee is engaged in the duties of his employment; or (2) any obligation for which the owner or operator or his insurer may be held liable under any workers’ compensation law.

(1959, P.A. 488, S. 5; 1961, P.A. 26; P.A. 77-614, S. 163, 610; P.A. 79-376, S. 18; P.A. 80-482, S. 38, 348.)

History: 1961 act substituted “insurance commissioner” for department in Subsec. (a) (2); P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division of that department, effective January 1, 1979; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 80-482 deleted reference to abolished department of business regulation, restoring division of insurance as an independent department with commissioner as its head.

See Sec. 15-87 re service of process against nonresident owners and operators.



Section 15-107 - Requirements for restoration or renewal of operating privileges.

Operating privileges suspended as provided in section 15-105 shall not be restored or renewed until: (a) Security is deposited as required under section 15-105; or (b) two years have elapsed following the date of such suspension and satisfactory evidence is filed with the commissioner that during such period no action for damages arising out of the accident has been instituted; or (c) satisfactory evidence is filed with the commissioner of a release from liability, or a judgment of nonliability as to all persons damaged or injured in the accident, or a written agreement executed with all claimants providing for payment of an agreed amount with respect to all claims for injuries and damages resulting from the accident. If there is a default in payment under such written agreement, then upon ten days’ notification of the owner or operator, the commissioner shall suspend the operating privilege of such person defaulting and the same shall not be restored unless and until (1) such person deposits and thereafter maintains security as required under section 15-105 in such amount as the commissioner may then determine, within the limits provided in section 15-106, or (2) two years have elapsed following the time when such security was required upon default and during such period no action upon the agreement has been instituted in a court of this state; or (d) satisfactory evidence is filed with the commissioner that any judgment against such person for damages resulting from the accident has been satisfied in full or that there has been paid thereon an amount equal to the applicable limits set forth in section 15-106; or (e) written consent thereto has been filed with the commissioner by all claimants and the same is approved by the commissioner in his discretion.

(1959, P.A. 488, S. 6; 1969, P.A. 768, S. 198; 1971, P.A. 146, S. 3; 1972, P.A. 207, S. 7.)

History: 1969 act replaced “department”, referring to aeronautics department, with “commissioner”, referring to commissioner of transportation; 1971 act required that two years, rather than one year, elapse before restoration of registration or operating privilege from time of suspension or of security requirement; 1972 act deleted references to registrations and nonresidents.



Section 15-108 - Self-insurance.

(a) Any person may at any time apply to the commissioner for a certificate of self-insurance, whether or not there has occurred an accident as a result of which he might be affected by some other provision of this chapter.

(b) The commissioner may issue a certificate of self-insurance when satisfied that the applicant is possessed and will continue to be possessed of ability to pay judgments against him within the limits provided in this chapter.

(c) Upon not less than ten days’ notification of a self-insurer the commissioner may for reasonable cause cancel a certificate of self-insurance and shall cancel such certificate upon failure of a self-insurer to pay any judgment within thirty days.

(1959, P.A. 488, S. 7; 1969, P.A. 768, S. 199.)

History: 1969 act replaced “department”, referring to aeronautics department, with “commissioner”, referring to commissioner of transportation.



Section 15-109 - Reciprocity for enforcement.

(a) When a nonresident’s operating privilege is suspended pursuant to section 15-105 or 15-107, the commissioner shall transmit a certified copy of the record of such action to the official or department regulating the operation of aircraft in the state in which the nonresident resides, if the law of the other state provides for action in relation thereto, similar to that provided for in subsection (b) of this section.

(b) Upon receipt of a certification that the operating privilege of a resident of this state has been suspended or revoked in any other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of an aircraft accident, under circumstances which would require the commissioner to suspend a nonresident’s operating privilege had the accident occurred in this state, the commissioner upon ten days’ notification to the resident shall suspend the right of such resident to operate any aircraft in this state if he was the operator of an aircraft involved in the accident or if he was the owner of an aircraft involved in the accident and was legally responsible for its operation and shall suspend the right of such owner to permit the operation of such aircraft in this state. The suspension shall continue until the resident furnishes evidence of his compliance with the security requirements of the law of the other state.

(1959, P.A. 488, S. 8; 1969, P.A. 768, S. 200; 1972, P.A. 207, S. 8.)

History: 1969 act replaced “department”, referring to aeronautics department, with “commissioner”, referring to commissioner of transportation; 1972 act deleted Subsec. (a) re involvement in accident in this state of person having no registration or nonresident as grounds for refusal of registration or operating privilege, relettered remaining Subsecs. accordingly, replaced “registration” with reference to right to operate in Subsec. (b), formerly (c), and allowed suspension of right to permit operation as well as of right to operate.



Section 15-110 - Form and amount of security.

(a) The security required under this chapter shall be cash or securities permissible under state law as security for deposit of state funds and in such amount as the commissioner may require but in no case in excess of the limits specified in section 15-106 in reference to the limits of a policy or bond. If at the time of the accident there is in effect a liability policy or a bond meeting the requisites of this chapter other than amount of coverage set forth in section 15-106, the commissioner may consider such policy or bond in fixing the amount of security. The person depositing security shall specify in writing the person or persons on whose behalf the deposit is made and, at any time while such deposit is in the custody of the State Treasurer, the person depositing it may, upon approval of the commissioner, amend in writing the specification of the person or persons on whose behalf the deposit is made to include an additional person or persons; provided a single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident. Interest and other income upon securities deposited as herein provided shall be paid or inure to the benefit of the person making the deposit.

(b) Upon ten days’ notification of the parties concerned, the commissioner may reduce or, within the limits specified in sections 15-106, increase the amount of security ordered in any case if in his discretion the amount ordered is excessive or insufficient. In case the security originally ordered has been deposited, the excess shall be returned to the depositor notwithstanding the provisions of section 15-111. Substitution of security shall be permitted.

(1959, P.A. 488, S. 9; 1969, P.A. 768, S. 201.)

History: 1969 act replaced “department”, i.e. aeronautics department, with “commissioner”, i.e. commissioner of transportation.



Section 15-111 - Custody and release of security.

Security deposited in compliance with the requirements of this chapter shall be delivered to the commissioner and shall be placed by him in the custody of the State Treasurer and shall be released only: (a) Upon a certificate of the commissioner in the payment of a judgment rendered against the person or persons on whose behalf the deposit was made, for damages arising out of the accident in a civil action begun not later than two years after the date of the accident or within two years after the date of deposit of any security under subdivision (1) of subsection (c) of section 15-107, or in the payment of a settlement, agreed to by the depositor and all the claimants, of a claim or claims arising out of the accident; (b) upon a certificate of the commissioner issued after ten days’ notification of all claimants upon evidence satisfactory to the commissioner that all claims arising from such accident have been satisfied by either (1) a release from liability, or (2) a judgment of nonliability, or (3) a written agreement in accordance with subdivision (8) of subsection (c) of section 15-105, or whenever after the expiration of two years from the time of the accident or from the date of deposit of any security under subdivision (1) of subsection (c) of section 15-107, the commissioner is given satisfactory evidence that there is no such action pending and that no judgment rendered in any such action is unpaid; (c) upon the certificate of the commissioner that other security, complying with subsection (a) of section 15-110 and satisfactory in form, character and amount, has been deposited with it in lieu of the original security deposited hereunder.

(1959, P.A. 488, S. 10; 1969, P.A. 768, S. 202; 1971, P.A. 146, S. 4.)

History: 1969 act replaced “department”, i.e. aeronautics department, with “commissioner”, i.e. commissioner of transportation; 1971 act allowed release of security after two years, rather than one year, from date of accident or deposit of security.



Section 15-112 - Records and proceedings inadmissible as evidence.

The records of and proceedings before the commissioner and the State Treasurer shall be inadmissible in evidence and shall not be referred to at the trial of any civil action or criminal proceeding. Subject to the foregoing provisions, the commissioner shall, upon written request, make available to persons whose legal rights may be affected thereby, information and material developed in the course of his administration of this chapter.

(1959, P.A. 488, S. 11; 1969, P.A. 768, S. 203.)

History: 1969 act replaced “department”, i.e. aeronautics department with “commissioner”, i.e. commissioner of transportation.



Section 15-113 and 15-114 - Transfer of registration under suspension. Surrender of registration certificate during suspension.

Sections 15-113 and 15-114 are repealed.

(1959, P.A. 488, S. 12, 13; 1969, P.A. 768, S. 204, 205; 1972, P.A. 108, S. 2; 207, S. 11; June, 1972, P.A. 1, S. 8.)



Section 15-115 - Failure to report accident. False statement in report or instrument.

(a) Any owner or operator who knowingly refuses or fails to make any report of an accident as required in section 15-104 shall be fined not more than one hundred dollars, and if any person is killed or injured in such accident, the commissioner shall, in addition, suspend the operating privilege of the person failing to make such report, until such report is filed and for such further period not to exceed thirty days as the commissioner may fix.

(b) Any owner or operator who knowingly makes a false statement or representation of a material fact in a report to or written instrument filed with the commissioner shall be guilty of a class C misdemeanor.

(1959, P.A. 488, S. 14; 1969, P.A. 768, S. 206; 1972, P.A. 207, S. 9; P.A. 12-80, S. 168.)

History: 1969 act replaced “department”, i.e. aeronautics department, with “commissioner”, i.e. commissioner of transportation; 1972 act deleted references to registrations and nonresidents in Subsec. (a) and deleted Subsec. (c) re penalty for failure to return registrations; P.A. 12-80 amended Subsec. (b) to change penalty from a fine of not less than $100 nor more than $1,000 or imprisonment of not more than 90 days or both to a class C misdemeanor.



Section 15-116 - Exception of aircraft of government or public air carrier.

This chapter shall not apply to: (a) Any aircraft owned and operated by or leased to and subject to the sole control of the United States or any civil or military agency of the United States, or the District of Columbia, the Commonwealth of Puerto Rico, or any possession of the United States; (b) any aircraft owned and operated by or leased to and subject to the sole control of this or any other state or agency thereof or any political subdivision or municipality of this or any other state; (c) any aircraft owned and operated by or leased to and subject to the sole control of any foreign country or any civil or military agency thereof or any political subdivision or municipality thereof; (d) any aircraft owned or being operated by a public air carrier engaged principally in regularly scheduled interstate or foreign air transportation for hire under either a federal certificate of public convenience and necessity or under a letter of registration or exemption order issued by the Civil Aeronautics Board or its successor.

(1959, P.A. 488, S. 15.)



Section 15-117 - Effective date.

Section 15-117 is repealed, effective October 1, 2002.

(1959, P.A. 488, S. 16; S.A. 02-12, S. 1.)



Section 15-118 - Other remedies available.

Nothing in this chapter shall be construed as precluding any party in any action or proceeding from employing other processes provided by law. Nothing in this chapter shall be construed as precluding the utilization by the department of the injunctive or other processes of the courts in aid of the enforcement of this chapter.

(1959, P.A. 488, S. 17.)



Section 15-119 - Discharge in bankruptcy.

A discharge in bankruptcy shall not relieve any person from the requirements of this chapter.

(1959, P.A. 488, S. 18.)



Section 15-120 - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

(1959, P.A. 488, S. 19.)






Chapter 267a - Tweed-New Haven Airport Authority Act

Section 15-120g - Short title: Tweed-New Haven Airport Authority Act.

Sections 15-120g to 15-120o, inclusive, shall be known and may be cited as the “Tweed-New Haven Airport Authority Act”.

(P.A. 97-271, S. 1, 10.)

History: P.A. 97-271 effective July 1, 1997.



Section 15-120h - Definitions.

As used in sections 15-120g to 15-120o, inclusive, the following terms shall have the following meanings:

(1) “Authority” means the Tweed-New Haven Airport Authority as created under section 15-120i;

(2) “Procedure” means each statement, by the authority, of general applicability, without regard to its designation, that implements or prescribes law or policy or describes the organization or procedure of the authority. The term includes the amendment or repeal of a prior regulation, but does not include, unless otherwise provided by any provision of the general statutes, (A) statements concerning only the internal management of the authority and not affecting procedures available to the public and (B) intra-authority memoranda;

(3) “Proposed procedure” means a proposal by the authority under the provisions of section 15-120k for a new procedure or for a change in, addition to or repeal of an existing procedure.

(P.A. 97-271, S. 2, 10.)

History: P.A. 97-271 effective July 1, 1997.



Section 15-120i - Tweed-New Haven Airport Authority. Board of directors.

(a) There is created a body politic and corporate to be known as the “Tweed-New Haven Airport Authority”. Said authority shall be a public instrumentality and political subdivision of this state and the exercise by the authority of the powers conferred by sections 15-120g to 15-120o, inclusive, shall be deemed and held to be the performance of an essential public and governmental function. The Tweed-New Haven Airport Authority shall not be construed to be a department, institution or agency of the state.

(b) The authority shall be governed by a board of directors consisting of fifteen members, each member serving not more than two consecutive four-year terms. The terms of the members shall be staggered so that not more than four members’ terms shall expire at the same time. Eight members of the board shall be appointed by the mayor of New Haven and five members shall be appointed by the mayor of East Haven, at least six of whom shall be residents of New Haven or East Haven. Two members of the board shall be appointed by the South Central Regional Council of Governments, each of whom shall be a resident of any of the following towns or cities: Bethany, Branford, Guilford, Hamden, Madison, Milford, North Branford, North Haven, Orange, Wallingford, West Haven or Woodbridge. The board of directors shall elect a chairperson from among its members and shall annually elect one of its members as vice-chairperson and shall elect other members as officers, and establish bylaws as necessary for the operation of the authority. Members of the board of directors shall receive no compensation for the performance of their duties. No member of the board shall have any financial interest in Tweed-New Haven Airport or any of its tenants or concessions.

(c) The thirteen members of the board of directors appointed by the mayors of New Haven and East Haven shall be special directors vested with additional powers set forth in the bylaws of the Tweed-New Haven Airport Authority.

(d) The powers of the authority shall be vested in and exercised by the board. Eight members of the board shall constitute a quorum and the affirmative vote of a majority of the members present at a meeting of the board shall be sufficient for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board. Any action taken by the board may be authorized by resolution at any regular or special meeting and shall take effect immediately unless otherwise provided in the resolution. Notice of any meeting, whether special or regular, shall be given orally, not less than forty-eight hours prior to the meeting. The board may delegate to three or more of its members, or its officers, agents and employees, such board powers and duties as it may deem proper.

(e) The authority shall have perpetual succession and shall adopt procedures for the conduct of its affairs in accordance with section 15-120k. Such succession shall continue as long as the authority shall have obligations outstanding and until the existence of the authority is terminated by law at which time the rights and properties of the authority shall pass to and be vested in the city of New Haven.

(P.A. 97-271, S. 3, 10; P.A. 98-206, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 119.)

History: P.A. 97-271 effective July 1, 1997; P.A. 98-206 amended Subsec. (d) to require rights and properties of authority to pass to the city of New Haven instead of the state upon termination of the authority; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) by increasing total members from 14 to 15, deleting “initial” re terms, changing number appointed by New Haven mayor from 9 to 8, changing number appointed by East Haven mayor from 2 to 5, changing number appointed by South Central Regional Council of Governments from 3 to 2 and making technical changes, added new Subsec. (c) re special directors and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), effective October 5, 2009.



Section 15-120j - Purposes and powers. Airport runway.

(a) The authority shall maintain and improve Tweed-New Haven Airport as an important economic development asset for the south central Connecticut region which is comprised of the towns and cities of Bethany, Branford, East Haven, Guilford, Hamden, Madison, Milford, New Haven, North Branford, North Haven, Orange, Wallingford, West Haven and Woodbridge. The authority shall have the following powers and duties and may exercise such powers in its own name: (1) To manage, maintain, supervise and operate Tweed-New Haven Airport; (2) do all things necessary to maintain working relationships with the state, municipalities and persons, and conduct the business of a regional airport, in accordance with applicable statutes and regulations; (3) to charge reasonable fees for the services it performs and modify, reduce or increase such fees, provided fees shall apply uniformly to all airport users; (4) to enter into contracts, leases and agreements for goods and equipment and for services with airlines, concessions, counsel, engineers, architects, private consultants and advisors; (5) to contract for the construction, reconstruction, enlargement or alteration of airport projects with private persons and firms in accordance with such terms and conditions as the authority shall determine; (6) to make plans and studies in conjunction with the Federal Aviation Administration or other state or federal agencies; (7) to apply for and receive grant funds for airport purposes; (8) to plan and enter into contracts with municipalities, the state, businesses and other entities to finance the operations and debt of the airport, including compensation to the host municipalities of New Haven and East Haven for the use of the land occupied by the airport; (9) to borrow funds for airport purposes for such consideration and upon such terms as the authority may determine to be reasonable; (10) to employ a staff necessary to carry out its functions and purposes and fix the duties, compensation and benefits of such staff; (11) to issue and sell bonds and to use the proceeds of such bonds for capital improvements to the airport; (12) to acquire property by purchase or lease for airport purposes, subject to applicable requirements of federal law and regulation; (13) to prepare and issue budgets, reports, procedures, audits and such other materials as may be necessary and desirable to its purposes; and (14) to exercise all other powers granted to such an authority by law.

(b) The authority shall have full control of the operation and management of the airport, including land, buildings and easements by means of a lease to the authority by the city of New Haven and the town of East Haven.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, Runway 2-20 of the airport shall not exceed the existing paved runway length of five thousand six hundred linear feet.

(P.A. 97-271, S. 4, 10; P.A. 98-206, S. 2; Sept. Sp. Sess. P.A. 09-7, S. 120.)

History: P.A. 97-271 effective July 1, 1997; P.A. 98-206 amended Subsec. (a) to divide existing Subdiv. (6) into Subdivs. (6) and (7) and renumbered remaining Subdivs.; Sept. Sp. Sess. P.A. 09-7 added Subsec. (c) re length of airport Runway 2-20, effective October 5, 2009.

Court reads lease provision as, by necessary implication, containing proviso, “insofar as either municipality possesses land, buildings or easements used for operation and management of the airport,” or words to that effect. 47 CS 594.



Section 15-120k - Adoption of written procedures.

(a) The board of directors of the authority shall adopt written procedures, in accordance with subsections (b) and (c) of this section, for: (1) Adopting an annual budget and plan of operations, which shall include a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, which shall include an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, which shall include a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services which shall include a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing and retiring bonds, notes and other obligations of the authority; (6) awarding loans, grants and other financial assistance, which shall include eligibility criteria, the application process and the role played by the authority’s staff and board of directors; and (7) the use of surplus funds.

(b) Before adopting a proposed procedure, the authority shall give at least thirty days’ notice by publication in the Connecticut Law Journal of its intended action. The notice shall include (1) either a statement of the terms or of the substance of the proposed procedure or a description sufficiently detailed so as to apprise persons likely to be affected of the issues and subjects involved in the proposed procedure, (2) a statement of the purposes for which the procedure is proposed and (3) when, where and how interested persons may present their views on the proposed procedure. The authority may only adopt a proposed procedure by a two-thirds vote of the full membership of its board of directors.

(c) If the authority finds that an imminent peril to the public health, safety or welfare requires adoption of a proposed procedure upon fewer than thirty days’ notice and states in writing its reasons for such finding and the authority’s board of directors, by a three-fourths vote of the statutory membership, approves the finding in writing, the authority may proceed without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, to adopt an emergency proposed procedure not later than ten days, excluding Saturdays, Sundays and holidays, prior to the proposed effective date of the proposed procedure. An approved emergency procedure may be effective for a period of not more than one hundred twenty days and renewable once for a period of not more than sixty days. If the necessary steps to adopt a permanent procedure, including publication of notice of intent to adopt, are not completed prior to the expiration date of an emergency procedure, the emergency procedure shall cease to be effective on that date.

(P.A. 97-271, S. 5, 10; P.A. 00-196, S. 14.)

History: P.A. 97-271 effective July 1, 1997; P.A. 00-196 made a technical change.



Section 15-120l - Bonds of the authority. Trust agreements. Liability and indemnification of directors.

(a) The board of directors of the authority is authorized from time to time to issue its bonds, notes and other obligations in such principal amounts as in the opinion of the board shall be necessary to provide sufficient funds for carrying out the purposes set forth in sections 15-120g to 15-120o, inclusive, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds, notes and other obligations issued by it whether the bonds, notes or other obligations or interest to be funded or refunded have or have not become due, the establishment of reserves to secure such bonds, notes and other obligations and all other expenditures of the authority incident to and necessary or convenient to carry out the purposes set forth in said sections.

(b) Except as otherwise expressly provided in sections 15-120g to 15-120o, inclusive, or by the board, every issue of bonds, notes or other obligations, shall be a general obligation of the authority payable out of any moneys or revenues of the authority subject only to any agreements with the holders of particular bonds, notes or other obligations pledging any particular moneys or revenues. Any such bonds, notes or other obligations may be additionally secured by any grant or contributions from any department, agency or instrumentality of the United States or person or a pledge of any moneys, income or revenues of the authority from any source whatsoever.

(c) Any provision of any law to the contrary notwithstanding, any bonds, notes or other obligations issued by the authority pursuant to sections 15-120g to 15-120o, inclusive, shall be fully negotiable within the meaning and for all purposes of title 42a. Any such bonds, notes or other obligations shall be legal investments for all trust companies, banks, investment companies, savings banks, building and loan associations, executors, administrators, guardians, conservators, trustees and other fiduciaries and pension, profit-sharing and retirement funds.

(d) Bonds, notes or other obligations of the authority shall be authorized by resolution of the board of directors of the authority and may be issued in one or more series and shall bear such date or dates, mature at such time or times, in the case of any such note, or any renewal thereof, not exceeding the term of years as the board shall determine from the date of the original issue of such notes, and, in the case of bonds, not exceeding thirty years from the date thereof, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without this state, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide.

(e) Bonds, notes or other obligations of the authority may be sold at public or private sale at such price or prices as the board shall determine.

(f) Bonds, notes or other obligations of the authority may be refunded and renewed from time to time as may be determined by resolution of the board, provided any such refunding or renewal shall be in conformity with any rights of the holders thereof.

(g) Bonds, notes or other obligations of the authority issued under the provisions of sections 15-120g to 15-120o, inclusive, shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof other than the authority or a pledge of the faith and credit of the state or of any such political subdivision other than the authority, and shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21, but shall be payable solely from the funds herein provided therefor. All such bonds, notes or other obligations shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any political subdivision thereof other than the authority shall be obligated to pay the same or the interest thereof except from revenues or other funds of the authority and that neither the faith and credit nor the taxing power of the state of Connecticut or of any political subdivision thereof other than the authority is pledged to the payment of the principal of or the interest on such bonds, notes or other obligations.

(h) Any resolution authorizing the issuance of bonds, notes or other obligations may contain provisions, except as expressly limited in sections 15-120g to 15-120o, inclusive, and except as otherwise limited by existing agreements with the holders of bonds, notes or other obligations, that shall be a part of the contract with the holders thereof, as to the following: (1) The pledging of all or any part of the moneys received by the authority to secure the payment of the principal of and interest on any bonds, notes or other obligations or of any issue thereof; (2) the pledging of all or part of the assets of the authority to secure the payment of the principal and interest on any bonds, notes or other obligations or of any issue thereof; (3) the establishment of reserves or sinking funds, the making of charges and fees to provide for the same, and the regulation and disposition thereof; (4) limitations on the purpose to which the proceeds of sale of bonds, notes or other obligations may be applied and pledging such proceeds to secure the payment of the bonds, notes or other obligations, or of any issues thereof; (5) limitations on the issuance of additional bonds, notes or other obligations; the terms upon which additional bonds, bond anticipation notes or other obligations may be issued and secured; the refunding or purchase of outstanding bonds, notes or other obligations of the authority; (6) the procedure, if any, by which the terms of any contract with the holders of any bonds, notes or other obligations of the authority may be amended or abrogated, the amount of bonds, notes or other obligations the holders of which must consent thereto, and the manner in which such consent may be given; (7) limitations on the amount of moneys to be expended by the authority for operating, administrative or other expenses of the authority; (8) the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds, notes or other obligations and limiting or abrogating the right of the holders of any bonds, notes or other obligations of the authority to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee; (9) provision for a trust agreement by and between the authority and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any assets or income from assets to which or in which the authority has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds, notes or other obligations of the authority and not otherwise in violation of law. Such agreement may provide for the restriction of the rights of any individual holder of bonds, notes or other obligations of the authority. All expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of operation of the authority. The trust agreement may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the authority; individual and collective holders of bonds, notes and other obligations of the authority and the trustees; (10) covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds, notes or other obligations of the authority, or which, in the discretion of the authority, will tend to make any bonds, notes or other obligations to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated herein; (11) any other matters of like or different character, which in any way affect the security or protection of the bonds, notes or other obligations.

(i) Any pledge made by the authority of income, revenues, or other property shall be valid and binding from the time the pledge is made, and shall constitute a pledge within the meaning and for all purposes of title 42a. The income, revenue, or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

(j) The board of directors of the authority is authorized and empowered to obtain from any department, agency or instrumentality of the United States any insurance or guarantee as to, or of or for the payment or repayment of, interest or principal, or both, or any part thereof, on any bonds, notes or other obligations issued by the authority pursuant to the provisions of sections 15-120g to 15-120o, inclusive, and, notwithstanding any other provisions of said sections, to enter into any agreement, contract or any other instrument whatsoever with respect to any such insurance or guarantee except to the extent that such action would in any way impair or interfere with the authority’s ability to perform and fulfill the terms of any agreement made with the holders of the bonds, bond anticipation notes or other obligations of the authority.

(k) Neither the members of the board of directors of the authority nor any person executing bonds, notes or other obligations of the authority issued pursuant to sections 15-120g to 15-120o, inclusive, shall be liable personally on such bonds, notes or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof, nor shall any director or employee of the authority be personally liable for damage or injury, not wanton, reckless, wilful or malicious, caused in the performance of his duties and within the scope of his employment or appointment as such director, officer or employee. The authority shall protect, save harmless and indemnify its directors, officers or employees from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or alleged deprivation of any person’s civil rights or any other act or omission resulting in damage or injury, if the director, officer or employee is found to have been acting in the discharge of his duties or within the scope of his employment and such act or omission is found not to have been wanton, reckless, wilful or malicious.

(l) The board of directors of the authority shall have power to purchase bonds, notes or other obligations of the authority out of any funds available therefor. The authority may hold, cancel or resell such bonds, notes or other obligations subject to and in accordance with agreements with holders of its bonds, notes and other obligations.

(m) All moneys received pursuant to the authority of sections 15-120g to 15-120o, inclusive, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in said sections. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of sections 15-120g to 15-120o, inclusive, subject to such regulations as said sections and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

(n) Any holder of bonds, notes or other obligations issued under the provisions of sections 15-120g to 15-120o, inclusive, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by said sections or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

(o) The authority may make representations and agreements for the benefit of the holders of any bonds, notes or other obligations of the state which are necessary or appropriate to ensure the exclusion from gross income for federal income tax purposes of interest on bonds, notes or other obligations of the state from taxation under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, including agreement to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of the bonds, notes or other obligations of the authority. Any such agreement may include: (1) A covenant to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of the bonds, notes or other obligations of the authority, (2) a covenant that the authority will not limit or alter its rebate obligations until its obligations to the holders or owners of such bonds, notes or other obligations are finally met and discharged, and (3) provisions to (A) establish trust and other accounts which may be appropriate to carry out such representations and agreements, (B) retain fiscal agents as depositories for such fund and accounts and (C) provide that such fiscal agents may act as trustee of such funds and accounts.

(P.A. 97-271, S. 6, 10.)

History: P.A. 97-271 effective July 1, 1997.



Section 15-120m - Exemption from state and local taxes.

The exercise of the powers granted by sections 15-120g to 15-120o, inclusive, constitute the performance of an essential governmental function and the authority shall not be required to pay any taxes or assessments upon or in respect of the project, levied by any municipality or political subdivision or special district having taxing powers of the state and the project and the principal and interest of any bonds and notes issued under the provisions of said sections, their transfer and the income therefrom, including revenues derived from the sale thereof, shall at all times be free from taxation of every kind by the state of Connecticut or under its authority, except for estate or succession taxes.

(P.A. 97-271, S. 7, 10.)

History: P.A. 97-271 effective July 1, 1997.



Section 15-120n - State pledge re bonds or notes.

The state of Connecticut does hereby pledge to and agree with the holders of any bonds or notes issued under sections 15-120g to 15-120o, inclusive, or with those parties who may enter into contracts with the authority, pursuant to said sections, that the state shall not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged, and such contracts are fully performed on the part of the authority, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds, notes and other obligations of the authority or those entering into contracts with the authority. The authority is authorized to include this pledge and undertaking for the state in such bonds, notes and other obligations or contracts.

(P.A. 97-271, S. 8, 10.)

History: P.A. 97-271 effective July 1, 1997.



Section 15-120o - Annual reports. Audits.

(a) Within the first ninety days of each fiscal year of the authority, the board of directors of the authority shall submit a report to the Governor, the Auditors of Public Accounts and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding. Such report shall include, but not be limited to, the following: (1) A list of all bonds issued during the preceding fiscal year, including, for each such issue, the financial advisor and underwriters, whether the issue was competitive, negotiated or privately placed, and the issue’s face value and net proceeds; (2) a description of the project, its location, and the amount of funds, if any, provided by the authority with respect to the construction of the project; (3) a list of all outside individuals and firms receiving in excess of five thousand dollars in the form of loans, grants or payments for services; (4) a comprehensive annual financial report prepared in accordance with generally accepted accounting principles for governmental enterprises; (5) the cumulative value of all bonds issued, the value of outstanding bonds, and the amount of the state’s contingent liability; (6) the affirmative action policy statement, a description of the composition of the work force of the authority by race, sex and occupation and a description of the affirmative action efforts of the authority; and (7) a description of planned activities for the current fiscal year.

(b) The board of directors of the authority shall annually contract with a person, firm or corporation for a compliance audit of the authority’s activities during the preceding authority fiscal year. The audit shall determine whether the authority has complied with its regulations concerning affirmative action, personnel practices, the purchase of goods and services and the use of surplus funds. The board shall submit the audit report to the Governor, the Auditors of Public Accounts and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding.

(c) The board of directors of the authority shall annually contract with a firm of certified public accountants to undertake an independent financial audit of the authority in accordance with generally accepted auditing standards. The board shall submit the audit report to the Governor, the Auditors of Public Accounts and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding. The books and accounts of the authority shall be subject to annual audits by the state Auditors of Public Accounts.

(P.A. 97-271, S. 9, 10.)

History: P.A. 97-271 effective July 1, 1997.






Chapter 267b - Connecticut Airport Authority

Section 15-120aa - Definitions.

As used in sections 15-120aa to 15-120oo, inclusive:

(1) “Authority” means the Connecticut Airport Authority established pursuant to section 15-120bb.

(2) “Bradley” means Bradley International Airport and all related improvements and facilities now in existence and as hereafter acquired, added, extended, improved and equipped and shall include (A) any property or facilities purchased with funds of, or revenues derived from, Bradley International Airport, and (B) any other property or facilities allocated by the state, authority or otherwise to Bradley International Airport.

(3) “Commissioner” means the Commissioner of Transportation.

(4) “General aviation airports” means the state-owned and operated general aviation airports, including Danielson Airport, Groton/New London Airport, Hartford Brainard Airport, Waterbury-Oxford Airport and Windham Airport, and such other airports as shall be owned, operated or managed by the authority and designated as general aviation airports.

(5) “Other airports” means any other airport as shall become owned, operated or managed by the authority pursuant to the provisions of sections 15-120aa to 15-120oo, inclusive.

(P.A. 11-84, S. 1.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120bb - Connecticut Airport Authority. Board of directors. Executive director.

(a) There is hereby established and created a body politic and corporate, constituting a public instrumentality and political subdivision of the state of Connecticut established and created for the performance of an essential public and governmental function, to be known as the Connecticut Airport Authority. The authority shall not be construed to be a department, institution or agency of the state.

(b) The powers of the authority shall be vested in and exercised by a board of directors, which shall consist of eleven members, appointed as follows: (1) (A) The Treasurer or the Treasurer’s designee, (B) the Commissioner of Transportation or the commissioner’s designee, and (C) the Commissioner of Economic and Community Development or the commissioner’s designee, each serving ex officio; (2) one appointed by the speaker of the House of Representatives for a term of four years; (3) one appointed by the minority leader of the House of Representatives for a term of four years; (4) one appointed by the president pro tempore of the Senate for a term of four years; and (5) one appointed by the minority leader of the Senate for a term of four years. Thereafter, such members of the General Assembly shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of four years from the first day of July in the year of his or her appointment. The Governor shall appoint four members to the board as follows: (A) Two members for two years; and (B) two members for four years. Thereafter, the Governor shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of four years from July first in the year of his or her appointment. Appointed directors shall have business and management experience and shall include individuals who have experience and expertise in one or more of the following areas: (i) Financial planning, (ii) budgeting and assessment, (iii) marketing, (iv) master planning, (v) aviation, and (vi) transportation management.

(c) Appointed directors may not designate a representative to perform in their absence their respective duties under this section. Any appointed director who fails to attend three consecutive meetings of the board or who fails to attend fifty per cent of all meetings of the board held during any calendar year shall be deemed to have resigned from the board. Any vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment for the balance of the unexpired term.

(d) The board of directors of the authority shall appoint an executive director who shall not be a member of the board and who shall serve at the pleasure of the board and receive such compensation as shall be fixed by the board. The executive director shall be the chief administrative officer of the authority and shall direct and supervise administrative affairs and technical activities in accordance with the directives of the board. The executive director shall approve all accounts for salaries, allowable expenses of the authority or of any employee or consultant thereof, and expenses incidental to the operation of the authority. The executive director shall perform such other duties as may be directed by the board in carrying out the purposes of subdivision (12) of section 1-79, sections 1-120, 1-124 and 1-125, subsection (f) of section 4b-3, sections 13b-4 and 13b-42, subsection (a) of section 13b-44 and sections 15-101aa and 15-120aa to 15-120oo, inclusive. The executive director shall be exempt from the classified service. The executive director shall attend all meetings of the board, keep a record of the proceedings of the authority and shall maintain and be custodian of all books, documents and papers filed with the authority and of the minute book or journal of the authority and of its official seal. The executive director may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

(e) Each director shall be entitled to reimbursement for such director’s actual and necessary expenses incurred during the performance of such director’s official duties.

(f) Directors may engage in private employment, or in a profession or business, subject to any applicable laws, rules and regulations of the state or federal government regarding official ethics or conflict of interest.

(g) Six directors of the authority shall constitute a quorum for the transaction of any business or the exercise of any power of the authority. For the transaction of any business or the exercise of any power of the authority, and except as otherwise provided in this section, the authority may act by a majority of the directors present at any meeting at which a quorum is in attendance.

(h) The board may delegate to six or more directors such board powers and duties as it may deem necessary and proper in conformity with the provisions of this section and its bylaws.

(i) The appointing authority for any director may remove such director for inefficiency, neglect of duty or misconduct in office after giving the director a copy of the charges against the director and an opportunity to be heard, in person or by counsel, in the director’s defense, upon not less than ten days’ notice. If any director shall be so removed, the appointing authority for such director shall file in the office of the Secretary of the State a complete statement of charges made against such director and the appointing authority’s findings on such statement of charges, together with a complete record of the proceedings.

(j) The authority shall continue as long as it has bonds or other obligations outstanding and until its existence is terminated by law. Upon the termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state of Connecticut.

(k) Notwithstanding any provision of the general statutes, it shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a director of the authority, provided such trustee, director, partner, officer or individual shall abstain from deliberation, action or vote by the authority in specific respect to such person, firm or corporation.

(l) The Governor shall appoint the chairperson of the board, who shall serve for a term of four years. The board shall elect from its members a vice chairperson and such other officers as it deems necessary. Vacancies among any officers shall be filled within thirty days following the occurrence of such vacancy in the same manner as the original selection. Said board shall establish bylaws to govern its procedures and shall appoint such committees and advisory boards as may be convenient or necessary in the transaction of its business.

(m) The initial members of the board may begin service immediately upon appointment, but shall not serve past the sixth Wednesday of the next regular session of the General Assembly unless qualified in the manner provided in section 4-7. Thereafter, all appointments shall be made with the advice and consent of both houses of the General Assembly, in the manner provided in section 4-19.

(P.A. 11-84, S. 2; P.A. 13-244, S. 27.)

History: P.A. 11-84 effective July 1, 2011; P.A. 13-244 amended Subsec. (d) to replace reference to Sec. 1-79(l) with reference to Sec. 1-79(12).



Section 15-120cc - Duties and powers.

(a) The authority shall have the duty, power and authority generally to manage, operate and develop Bradley, the general aviation airports and other airports ensuring compliance with all federal obligations the state has incurred with respect to such airports, and specifically to:

(1) Develop an organizational and management structure that will best accomplish the goals of Bradley, the general aviation airports and any other airports;

(2) Approve all safety, security and federal certification plans, procedures and specifications related to the operation, management and development of Bradley, the general aviation airports and any other airports;

(3) Establish rules and regulations for the operation of Bradley, the general aviation airports and any other airports;

(4) Fix, establish, revise from time to time, charge and collect all rates, rents, fees and charges for the use of Bradley, the general aviation airports and any other airports, and for the services furnished or to be furnished by the authority, and for the licensing of airports within the state, and to contract with any person, partnership, association or corporation or other body public or private in respect thereof;

(5) Approve the annual capital and operating budget of Bradley, the general aviation airports and any other airports;

(6) Ensure that the potential of Bradley, the general aviation airports and any other airports as economic development resources for the state and region are fully realized;

(7) Ensure that appropriate mission statements, business plans, minimum development standards and sets of strategic goals for Bradley, the general aviation airports and any other airports are established and that progress toward accomplishing the mission and strategic goals is regularly assessed;

(8) Approve master plans for Bradley, the general aviation airports and any other airports at the times and in the manner required by the federal aviation administration;

(9) Establish and review policies and plans for the development, lease and use of airport property including marketing the airports and for determining the best use of airport property;

(10) Ensure customer service standards, performance targets and performance assessment systems are established for enterprises of Bradley, the general aviation airports and any other airports;

(11) Approve community relations policies;

(12) Create a code of conduct for the board of directors of the authority consistent with part I of chapter 10;

(13) Report annually, in accordance with the provisions of section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to transportation and commerce;

(14) Adopt rules for the conduct of its business which shall not be considered regulations, as defined in subdivision (13) of section 4-166;

(15) Receive and accept aid or contributions from any source of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this chapter subject to such conditions upon which such grants and contributions may be made, including, but not limited to, gifts or grants from any department, agency or instrumentality of the United States or this state for any purpose consistent with sections 15-120aa to 15-120oo, inclusive, and chapter 242;

(16) Enter into agreements with any department, agency, office or instrumentality of the United States or this state, including the office of the State Treasurer, to carry out the purposes of sections 15-120aa to 15-120oo, inclusive, and chapter 242;

(17) The extent permitted under sections 15-120aa to 15-120oo, inclusive, and chapter 242, borrow money or secure credit on a temporary, short-term, interim or long-term basis;

(18) Issue bonds, bond anticipation notes and other obligations of the authority to the extent permitted under sections 15-120aa to 15-120oo, inclusive, and chapter 242, to fund and refund the same and provide for the rights of the holders thereof, and to secure the same by pledge of revenues, notes and mortgages of others;

(19) Acquire, lease, hold and dispose of real and personal property for its corporate purposes;

(20) Employ such assistants, agents and other employees and to engage consultants and such other independent professionals as may be necessary or desirable to carry out its purposes in accordance with sections 15-120aa to 15-120oo, inclusive, and chapter 242 and, except for such employees who are covered by collective bargaining agreements, to fix their compensation, and to provide technical assistance as provided in sections 15-120aa to 15-120oo, inclusive, and chapter 242;

(21) To maintain an office at such place or places as it may designate;

(22) To sue and be sued in its own name, and plead and be impleaded;

(23) To mortgage any property of the authority for the benefit of the holders of obligations issued by the authority;

(24) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations of the authority, or acquisition or carrying of any investment or program of investment, to enter into any contract which the authority determines to be necessary or appropriate to place the obligation or investment of the authority, as represented by the bonds, notes or other obligations, investment or program of investment and the contract or contracts, in whole or in part, on the interest rate, currency, cash flow or other basis desired by the authority, including, without limitation, contracts commonly known as interest rate swap agreements, currency swap agreements, forward payment conversion agreements, futures or contracts providing for payments based on levels of, or changes in, interest rates, currency exchange rates, stock or other indices, or contracts to exchange cash flows or a series of payments, or contracts, including, without limitation, interest rate floors or caps, options, puts or calls to hedge payment, currency, rate, spread or similar exposure or, contracts for the purchase of option rights with respect to the mandatory tender for purchase of bonds, notes or other obligations of the authority, which are subject to mandatory tender or redemption, including the issuance of certificates evidencing the right of the owner to exercise such option;

(25) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations or entering into any of the contracts or agreements referred to in subdivision (24) of this subsection, the authority may enter into credit enhancement or liquidity agreements, with payment, interest rate, currency, security, default, remedy and other terms and conditions as the authority determines;

(26) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter including, but not limited to, the granting of leasehold interests, concession, access and development rights and privileges, supplier, vendor, contractor and consultant contracts;

(27) License all airports and heliports within the state pursuant to applicable federal and state rules and regulations and procedures of the authority;

(28) Manage and administer any special tax obligation bond allocation for funding improvements to the general aviation airports including the municipal airport set-aside;

(29) Manage, direct, establish and control the funds and accounts that comprise the Bradley International Airport Enterprise Fund and the General Aviation Airports Enterprise Fund and the Connecticut Airport Authority Fund;

(30) Allocate property or facilities owned, operated or otherwise controlled by the authority to Bradley;

(31) Manage and administer the state’s aircraft registration program;

(32) Manage and administer all federal aid to Bradley, the general aviation airports and other airports including the Federal Aviation Administration’s airport improvement program; and

(33) Do all acts and things necessary or convenient to carry out the purposes of sections 15-120aa to 15-120oo, inclusive, and chapters 242 and 266a and the powers expressly granted by sections 15-120aa to 15-120oo, inclusive, and chapters 242 and 266a.

(b) To serve its purpose, the authority may:

(1) Have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) Adopt an official seal and alter the same at pleasure;

(3) (A) Employ such assistants, agents and other employees as may be necessary or desirable; (B) establish all necessary or appropriate personnel practices and policies; and (C) engage consultants, attorneys and appraisers as may be necessary or desirable to carry out its purposes in accordance with this section;

(4) Invest in, acquire, lease, purchase, own, manage, hold and dispose of real property and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to carrying out the purposes of sections 15-120aa to 15-120oo, inclusive, provided such transactions shall not be subject to approval, review or regulation by any state agency pursuant to title 4b or any other provision of the general statutes. Notwithstanding this subdivision, the authority shall not convey fee simple ownership in any airport land under its jurisdiction and control without the approval of the State Properties Review Board and the Attorney General;

(5) Procure insurance against any liability or loss in connection with its property and other assets, in such amounts and from such insurers as it deems desirable and to procure insurance for employees; and

(6) Account for and audit funds of the authority and funds of any recipients of funds from the authority.

(P.A. 11-84, S. 3.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120dd - Written procedures. Surety bonds.

(a) The board of directors of the authority shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services, including a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing and retiring bonds, bond anticipation notes and other obligations of the authority; (6) awarding loans, grants and other financial assistance, including eligibility criteria, the application process and the role played by the authority’s staff and board of directors; and (7) the use of surplus funds to the extent authorized under sections 15-120aa to 15-120oo, inclusive, or other provisions of the general statutes.

(b) Each member of the board of directors of the authority shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director shall execute a surety bond in the penal sum of one hundred thousand dollars, or, in lieu thereof, the chairperson of the board shall execute a blanket position bond covering each member, the executive director and the employees of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the Attorney General and filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the authority.

(P.A. 11-84, S. 4.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120ee - Audits.

The board of directors of the Connecticut Airport Authority shall submit to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, commerce and transportation a copy of each audit of the authority conducted by an independent auditing firm, not later than seven days after the audit is received by said board of directors.

(P.A. 11-84, S. 5.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120ff - Bonds and notes.

(a) The authority may authorize the issuance of bonds in one or more series and in principal amounts necessary to carry out the purposes of sections 15-120aa to 15-120oo, inclusive. Such bonds shall be payable from all or a portion of the revenues of Bradley, the general aviation airports and any other airports, as may be specified in the proceedings authorizing such bonds, and may include, among other types of bonds, special purpose revenue bonds payable solely from revenues derived from special purpose facilities, bonds payable from particular sources of revenues and bonds payable in whole or in part from passenger facility charges to the extent permitted under applicable federal law. The authority may request such assistance from the Treasurer as may be necessary or desirable for the issuance by the authority of bonds to finance such projects and other improvements. The expense of such assistance shall be payable from the proceeds of such bonds and the State Treasurer may provide such assistance. The authority may appoint a finance or other committee of the board or one or more officers or employees to serve as the board’s authorized delegate in connection with the issuance of bonds pursuant to this section.

(b) Bonds issued pursuant to this section shall be obligations of the authority and shall neither be payable from nor charged upon any funds other than the revenues of the authority pledged to the payment thereof, nor shall the state or any political subdivision thereof be subject to any liability thereon except to the extent of such pledged revenues. The issuance of bonds under the provisions of sections 15-120aa to 15-120oo, inclusive, shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. The bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof, except the property of the authority or the state mortgaged or otherwise encumbered under the provisions and for the purposes of sections 15-120aa to 15-120oo, inclusive. The substance of such limitation shall be plainly stated on the face of each bond. Bonds issued pursuant to sections 15-120aa to 15-120oo, inclusive, shall not be subject to any statutory limitation on the indebtedness of the state and such bonds, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation.

(c) The bonds referred to in this section may be executed and delivered at such time or times, shall be dated, shall bear interest at such rate or rates, including variable rates to be determined in such manner as set forth in the proceedings authorizing the issuance of the bonds, provide for payment of interest on such dates, whether before or at maturity, shall mature at such time or times not exceeding forty years from their date, have such rank or priority, be payable in such medium of payment, be issued in coupon, registered or book entry form, carry such registration and transfer privileges and be subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof, all as may be determined by the authority. The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, the manner of execution of the bonds, the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state. Prior to the preparation of definitive bonds, the authority may, under like restrictions, provide for the issuance of interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. If any of the officers whose signatures appear on the bonds or coupons cease to be officers before the delivery of any such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until delivery.

(d) Any bonds issued under the authority of sections 15-120aa to 15-120oo, inclusive, may be sold at public sale on sealed proposals or by negotiation in such manner, at such price and at such time or times as may be determined by the authority. The authority may pay from the proceeds of the bonds all costs and expenses which the authority may deem necessary or advantageous in connection with the authorization, sale and issuance thereof, including the cost of interest on any short-term financing authorized under subsection (b) of section 15-120gg.

(e) The principal of and interest on any bonds issued pursuant to this section shall be secured by a pledge of the revenues out of which such bonds shall be made payable. They may be secured by a mortgage covering all or any part of the project from which the revenues so pledged may be derived or by a pledge of one or more leases, sale contracts or loan agreements with respect to such project or by a pledge of one or more notes, debentures, bonds or other secured or unsecured debt obligations of any lessee or contracting party under a loan agreement or sale contract or by a pledge of reserve and sinking funds established pursuant to the resolution authorizing the issuance of the bonds and any other funds and accounts, including proceeds from investment of any of the foregoing, established pursuant to this chapter or the proceedings authorizing the issuance of such bonds, and by moneys paid under a credit facility, including, but not limited to, a letter of credit or policy of bond insurance, issued by a financial institution pursuant to an agreement authorized by such proceedings.

(f) The proceedings under which the bonds are authorized to be issued pursuant to this section, and any mortgage given to secure the same, may, subject to the provisions of the general statutes, contain any agreements and provisions customarily contained in instruments securing bonds, including, but not limited to: (1) Provisions respecting custody of the proceeds from the sale of the bonds, including their investment and reinvestment until used for the cost of the project; (2) provisions respecting the fixing and collection of rents or payments with respect to the facilities of Bradley, the general aviation airports and any other airports, and the application and use of passenger facility charges; (3) the terms to be incorporated in the lease, sale contract or loan agreement with respect to the project; (4) the maintenance and insurance of the project; (5) the creation, maintenance, custody, investment and reinvestment, and use of the revenues derived from the operation of Bradley, the general aviation airports and any other airports; (6) establishment of reserves or sinking funds, and such accounts thereunder as may be established by the authority, and the regulation and disposition thereof; (7) the rights and remedies available in case of a default to the bondholders or to any trustee under any lease, sale contract, loan agreement, mortgage or trust indenture; (8) reimbursement agreements, remarketing agreements, standby bond purchase agreements or similar agreements in connection with obtaining any credit or liquidity facilities including, but not limited to, letters of credit or policies of bond insurance and such other agreements entered into pursuant to section 3-20a; (9) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto; (10) covenants to do or to refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds or to maintain any federal or state exemption from tax of the interest on such bonds; and (11) provisions or covenants of like or different character from the foregoing which are consistent with the provisions of this chapter and which the authority determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or bond anticipation notes, or will tend to make the bonds or bond anticipation notes more marketable, and which are in the best interests of the state. The proceedings under which the bonds are authorized, and any mortgage given to secure the same, may further provide that any cash balances not necessary (A) to pay the cost of maintaining, repairing and operating the facilities of Bradley, the general aviation airports and any other airports, (B) to pay the principal of and interest on the bonds as the same shall become due and payable, and (C) to create and maintain reserve and sinking funds as provided in any authorizing resolution or other proceedings shall be deposited into one or more specifically designated working funds to be held in trust by the authority and applied to future debt service requirements or other airport purposes.

(g) In the discretion of the authority, bonds issued pursuant to this section may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its powers pursuant to sections 15-120aa to 15-120oo, inclusive, and the custody, safeguarding and application of all moneys. The authority may provide by such trust indenture for the payment of the proceeds of the bonds and the revenues from the operation of Bradley or general aviation airports or any other airports to the trustee under such trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out such trust indenture may be treated as a part of the operating expenses of the applicable project. If the bonds shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.

(h) In connection with the issuance of bonds to finance a project or to refund bonds previously issued by the authority or the state to finance a project, the authority may create and establish one or more reserve funds to be known as special capital reserve funds and may pay into such special capital reserve funds (1) any moneys appropriated and made available by the state for the purposes of such funds, (2) any proceeds of sale of notes or bonds for a project, to the extent provided in the resolution of the authority authorizing the issuance thereof, and (3) any other moneys which may be made available to the authority for the purpose of such funds from any other source or sources. The moneys held in or credited to any special capital reserve fund established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of and interest on, when due, whether at maturity or by mandatory sinking fund installments, on bonds of the authority secured by such capital reserve fund as the same become due, the purchase of such bonds of the authority, the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided the authority shall have power to provide that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the maximum amount of principal and interest becoming due by reasons of maturity or a required sinking fund installment in the then current or any succeeding calendar year on the bonds of the authority then outstanding or the maximum amount permitted to be deposited in such fund by the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to permit the interest on said bonds to be excluded from gross income for federal tax purposes and secured by such special capital reserve fund, such amount being herein referred to as the “required minimum capital reserve”, except for the purpose of paying such principal of, redemption premium and interest on such bonds of the authority secured by such special capital reserve becoming due and for the payment of which other moneys of the authority are not available. The authority may provide that it shall not issue bonds secured by a special capital reserve fund at any time if the required minimum capital reserve on the bonds outstanding and the bonds then to be issued and secured by the same special capital reserve fund at the time of issuance, unless the authority, at the time of the issuance of such bonds, shall deposit in such special capital reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve. On or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairperson or vice chairperson of the authority to the Secretary of the Office of Policy and Management and the Treasurer, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to the authority. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such fund shall be valued at market. Nothing contained in this section shall preclude the authority from establishing and creating other debt service reserve funds in connection with the issuance of bonds or notes of the authority which are not special capital reserve funds. Subject to any agreement or agreements with holders of outstanding notes and bonds of the authority, any amount or amounts allotted and paid to the authority pursuant to this section shall be repaid to the state from moneys of the authority at such time as such moneys are not required for any other of its corporate purposes and in any event shall be repaid to the state on the date one year after all bonds and notes of the authority theretofore issued on the date or dates such amount or amounts are allotted and paid to the authority or thereafter issued, together with interest on such bonds and notes, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders thereof, are fully met and discharged. No bonds secured by a special capital reserve fund shall be issued to pay project costs unless the authority is of the opinion and determines that revenues pledged to secure such bonds shall be sufficient to (A) pay the principal of and interest on the bonds issued to finance the project, (B) establish, increase and maintain any reserves deemed by the authority to be advisable to secure the payment of the principal of and interest on such bonds, (C) pay the cost of maintaining the project in good repair and keeping it properly insured, and (D) pay such other costs of the project as may be required. No bonds secured by a special capital reserve fund shall be issued unless the issuance of such bonds is approved by the Treasurer.

(i) Any pledge made by the authority shall be valid and binding from the time when the pledge is made, and the revenues or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(j) The authority shall have power out of any funds available therefor to purchase bonds or notes of the authority or the state issued pursuant to this section and section 15-101n. The authority may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(k) Whether or not the notes and bonds are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the notes and bonds are hereby made negotiable instruments within the meaning of and for all purposes of the Uniform Commercial Code, subject only to the provisions of the notes and bonds for registration.

(l) Any moneys held by the authority with respect to Bradley, the general aviation airports and any other airports, or by a trustee pursuant to a trust indenture, subject to the provisions of such indenture, including proceeds from the sale of any bonds and notes, and revenues, receipts and income from the operation of Bradley, the general aviation airports and any other airports, may be invested and reinvested in such obligations, securities and other investments, including, without limitation, participation certificates in the Short Term Investment Fund created in section 3-27a, or deposited or redeposited in such bank or banks, all as shall be authorized by the authority in the proceedings authorizing the issuance of the bonds and notes.

(m) For the purposes of sections 15-120aa to 15-120oo, inclusive, the costs of the project payable out of the proceeds of bonds issued pursuant to this section shall include: (1) Expenses and obligations incurred for labor and materials in connection with the construction of the project; (2) the cost of acquiring by purchase, if such purchase shall be deemed expedient, and the amount of any award or final judgment in any proceedings to acquire by condemnation, such land, property rights, rights-of-way, franchises, easements and other interests in land as may be deemed necessary or convenient in connection with such construction or with the operation of the project, and the amount of any damages incident thereto; (3) the costs of all machinery and equipment acquired in connection with the project; (4) reserves for the payment of the principal of and interest on any notes and bonds issued pursuant to this section and section 15-101n and interest accruing on any such notes, during construction of the project and for six months after completion of such construction; (5) initial working capital, expenses of administration properly chargeable to the construction or acquisition of the project, legal, architectural and engineering expenses and fees, costs of audits, costs of preparing and issuing any notes and bonds pursuant to this section and section 15-101n; and (6) all other items of expense not elsewhere specified incident to the planning, acquisition and construction of the project or of the placing of the same in operation.

(n) For purposes of sections 15-120aa to 15-120oo, inclusive, the term “project” shall refer to the renovations and improvements to be acquired and constructed at Bradley, the general aviation airports and any other airports as may be specified from time to time by the board in a resolution as contemplated by subsection (a) of this section.

(P.A. 11-84, S. 6.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120gg - Refunding bonds. Bond anticipation notes.

(a) Any bonds issued by the authority under sections 15-120aa to 15-120oo, inclusive, or the state under the provisions of section 15-101l, and at any time outstanding may at any time be refunded by the authority by the issuance of its refunding bonds in such amounts as the authority may deem necessary, but not exceeding an amount sufficient to refund the principal of the bonds to be so refunded, any unpaid interest thereon and any premiums, related termination payments and commissions necessary to be paid in connection therewith and to pay costs and expenses which the authority may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding bonds. Any such refunding may be effected whether the bonds to be refunded shall have matured or shall thereafter mature. All refunding bonds issued hereunder shall be payable and shall be subject to and may be secured in accordance with the provisions of section 15-120ff.

(b) Whenever the authority has adopted a resolution authorizing bonds pursuant to section 15-120ff, the authority may, pending the issue of such bonds, issue temporary notes and any renewals thereof in anticipation of the proceeds from the sale of such bonds, which notes and any renewals thereof shall be designated “Bond Anticipation Notes”. Such portion of the proceeds from the sale of such bonds as may be so required shall be applied to the payment of the principal of and interest on any such bond anticipation notes which have been issued. The principal of and interest on any bond anticipation notes issued pursuant to this subsection may be repaid from pledged revenues or other receipts, funds or moneys pledged to the repayment of the bonds in anticipation of which the bond anticipation notes are issued, to the extent not paid from the proceeds of renewals thereof or of the bonds.

(P.A. 11-84, S. 7.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120hh - Notes and bonds to be tax-exempt. Legal securities.

(a) It is hereby determined that the purposes of sections 15-120aa to 15-120oo, inclusive, are public purposes and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it hereunder. The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by the authority under sections 15-120aa to 15-120oo, inclusive, in consideration of the acceptance of and payment for the notes and bonds, that the principal and interest of such notes and bonds shall at all times be free from taxation, except for estate and gift taxes, imposed by the state or by any political subdivision thereof but the interest on such notes and bonds shall be included in the computation of any excise or franchise tax. The authority is authorized to include this covenant of the state in any agreement with the holder of such notes or bonds. Any notes or bonds issued by the authority pursuant to sections 15-120aa to 15-120oo, inclusive, may be issued on a basis that provides that the interest thereon is intended to be exempt or not to be exempt from federal income taxation, as may be determined by the authority.

(b) Bonds issued under the authority of sections 15-120aa to 15-120oo, inclusive, are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(P.A. 11-84, S. 8.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120ii - Rates, rents, fees and charges. Annual operating budget.

(a) Notwithstanding any provision of the general statutes to the contrary and subject to any resolution authorizing the issuance of bonds pursuant to section 15-120ff, the authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by the facilities of Bradley, the general aviation airports and any other airports and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from the operation of Bradley, the general aviation airports and any other airports so as to provide funds sufficient with other revenues or moneys available therefor, if any, (1) to pay the cost of maintaining, improving, repairing and operating the facilities of Bradley, the general aviation airports and any other airports and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (2) to pay the principal of and the interest on any outstanding revenue obligations of the authority, including obligations of the state that may be assumed by the authority, issued in respect of the project as the same shall become due and payable, and (3) to create and maintain reserves and sinking funds required, permitted or provided for in any resolution authorizing, or trust agreement securing, such obligations. A sufficient amount of the revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements, as may be provided for in the resolution authorizing the issuance of any bonds or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a reserve, sinking or other similar fund. The use and disposition of moneys to the credit of such reserve, sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement.

(b) The authority shall designate the beginning and ending dates of the fiscal year for the operation of Bradley, the general aviation airports and any other airports. Each year, within thirty days prior to the beginning of the next ensuing fiscal year, the authority shall approve an annual operating budget for Bradley, the general aviation airports and any other airports for such fiscal year, providing for (1) payment of the costs of maintaining, repairing and operating the facilities of Bradley, the general aviation airports and any other airports and each and every portion thereof during such fiscal year, to the extent that the payment of such costs has not otherwise been adequately provided for, (2) the payment of the principal of and interest on any outstanding revenue obligations of the authority, including obligations of the state that may be assumed by the authority, becoming due and payable in such fiscal year, and (3) the creation and maintenance of reserves and sinking funds, and compliance with rate covenants, required, permitted or provided for in any resolution authorizing, or trust agreement securing, such obligations. Such annual operating budget shall include an estimate of revenues from the rates, rents, fees and charges fixed by the authority pursuant to subsection (a) of this section, and from any and all other sources, to meet the estimated expenditures of Bradley, the general aviation airports and any other airports for such fiscal year. The annual operating budget of Bradley, the general aviation airports and any other airports as so approved shall take effect as of the date of its approval. On or before the twentieth day of each month, including the month next preceding the first month of the fiscal year to which the annual operating budget applies, the authority or the trustee under any trust indenture securing the bonds issued under section 15-120ff, at the direction of the authority, shall transfer to operating advance accounts established by the authority from the funds available for such purpose such amount as may be necessary to make the amount then held within such accounts for the payment of operating expenses of Bradley, the general aviation airports and any other airports equal to such amount as shall be necessary for the payment of such operating expenses during the next ensuing two months, as shown by the annual operating budget for such fiscal year. Except as otherwise provided in sections 15-120aa to 15-120oo, inclusive, either expressly or by implication, all provisions of the general statutes governing state employees and state property, and all other provisions of the general statutes applicable to Bradley, the general aviation airports and any other airports, shall continue in effect. All pension, retirement or other similar benefits vested or acquired at any time before or after July 1, 1981, with respect to any state employees shall continue unaffected and as if the salaries and wages of such employees continued to be paid out of the general funds of the state.

(P.A. 11-84, S. 9.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120jj - State pledge re bonds or notes.

The state of Connecticut does hereby pledge to and agree with the holders of any bonds and notes issued under this chapter and with those parties who may enter into contracts with the authority pursuant to the provisions of this chapter that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds and notes of the authority or those entering into such contracts with the authority. The authority is authorized to include this pledge and undertaking for the state in such bonds and notes or contracts.

(P.A. 11-84, S. 10.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120kk - Annual reports. Audits.

On or before December fifteenth each year, the authority shall report, in accordance with the provisions of section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to transportation and commerce. Such report shall include a summary of the activities of the authority, a complete operating and financial statement and recommendations for legislation to promote the purposes of the authority. The accounts of the authority shall be subject to annual audits by the state Auditors of Public Accounts.

(P.A. 11-84, S. 11.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120ll - Authority as successor agency. Memoranda of understanding.

(a) To the extent that the authority is authorized by sections 15-120aa to 15-120oo, inclusive, to exercise powers or duties with respect to Bradley, the general aviation airports and any other airports, which powers are also granted to the Office of Policy and Management, Department of Administrative Services, State Properties Review Board or Contracting Standards Board by the general statutes or any public or special act, the authority shall exercise such powers and perform such duties in lieu of such other offices, departments and boards.

(b) To the extent that the authority is authorized by sections 15-120aa to 15-120oo, inclusive, to exercise powers or duties with respect to Bradley, the general aviation airports and any other airports, which powers are also granted to the commissioner by the general statutes or any public or special act, the authority shall not exercise such powers or perform such duties except to the extent that such powers or duties are ceded to the authority by the commissioner. The authority and the commissioner shall enter into one or more memoranda of understanding that will facilitate the authority’s governance of such airports, and provide for an orderly transition and transfer of ownership, jurisdiction or authority to control, operate and maintain such airports from the Department of Transportation to the authority. Such memoranda of understanding shall include, but not be limited to: (1) The administrative support functions to be provided by the Department of Transportation, including, but not limited to, human resources, payroll processing, purchasing, accounts payable, information technology, planning, engineering, construction inspection and additional services mutually agreed upon between the authority and the department; (2) those powers that will be exercised and duties that will be performed by each party, either as principal or as agent for the state, with respect to Bradley, the general aviation airports and any other airport, including responsibilities for ensuring compliance with all federal obligations; (3) those assets, funds and accounts, contracts and liabilities, powers and duties associated with Bradley, the general aviation airports and any other airport that will be transferred to the authority, whether by deed, lease, management contract, agency agreement, assignment or assumption, and the manner of such transfer; (4) the transfer of any employees as contemplated by section 15-120mm; (5) the time or times when such transfers shall be effective; and (6) the reimbursement to the state for the services provided under any memorandum of understanding. Such memoranda of understanding shall also provide that the Commissioner of Transportation shall make available any funds appropriated for use in connection with the general aviation airports to the authority for use by the authority in support of its functions with respect to the general aviation airports. In addressing development and implementation of, and accountability for, policy relevant to the execution of powers and duties and conduct of administrative support functions under the memoranda of understanding, the memoranda of understanding shall defer to the powers and duties granted and transferred to the authority under sections 15-120aa to 15-120oo, inclusive. The memoranda of understanding shall provide for the lease, assignment or transfer of ownership, jurisdiction or authority to control the airports, together with all assets, funds and accounts, contracts and liabilities, powers and duties and the manner and timing of any such lease, assignment or transfer. The authority, from time to time, shall advise the Department of Transportation of its readiness to accept any such lease, assignment or transfer in accordance with such memoranda of understanding, and such leases, assignments or transfers shall not be unreasonably delayed or withheld. If any bonds or other obligations issued under chapter 266a remain outstanding, the Treasurer shall also be party to any such memorandum of understanding. Once any such power, duty, asset, fund or account, contract or liability shall have been transferred to the authority, the commissioner shall not thereafter exercise any such power, perform such duty or take action with respect to any such asset, fund or account, contract or liability.

(c) The Treasurer may enter into a memorandum of understanding with the authority and the commissioner to use the resources of the Bradley Enterprise Fund established pursuant to section 15-101p by the authority for purposes of funding the functions relating to Bradley International Airport assumed by the authority pursuant to any memorandum of understanding between the authority and the commissioner. The memorandum of understanding may provide for the transfer of the Bradley Enterprise Fund from the Treasurer to the authority for application by the authority to the operations and maintenance of Bradley.

(d) No memorandum of understanding entered into between the authority, the commissioner and the Treasurer, if applicable, shall provide for any powers to be ceded to the authority, any duties to be assumed by the authority, or any transfer of assets, funds or accounts, contracts or liabilities to the authority if such cession, assumption or transfer shall contravene any contract now extant between the state and any other party including, without limitation, any bonds or other obligations issued pursuant to chapter 266a or any trust indenture or other agreement with respect to such bonds or other obligations. The Treasurer, the commissioner and the authority, and each of them, shall enter into such agreements, amendments, consents, assignments, supplemental indentures and other documents and instruments necessary to provide for such cession, assumption or transfer. The authority may, with the consent and approval of the Treasurer, assume the obligations of the state as issuer of any bonds, notes or other obligations issued under said chapter 266a that remain outstanding, and thereafter to indemnify and release the state from all liability and expense relating to such obligations. Any such assumption by the authority and release of the state shall be subject to the terms and provisions of any indenture securing such bonds, notes or other obligations of the state, and approval of the State Bond Commission.

(e) The authority and the Bureau of Aviation established pursuant to section 15-120oo shall further do all acts and things necessary by federal or state law, rule or regulation or relevant contractual requirements to effect the lease, assignment or transfer of ownership, jurisdiction or authority to control, operate and maintain Bradley, the general aviation airports and any other airports to the authority in the manner deemed by the authority to be in its best interests whether by deed, lease, management contract, agency agreement, assignment or assumption, all to the extent contemplated by such memoranda of understanding. The Department of Transportation shall receive no compensation in consideration of any such leases, assignments or transfers. Upon satisfaction of all such requirements, the authority, from time to time, shall notify the Department of Transportation of its readiness to accept such leases, assignments or transfers with respect to Bradley, the general aviation airports, other airports, or any of the foregoing and all documents and contracts necessary to effect such leases, assignments or transfers shall be executed.

(f) The Comptroller may establish such funds and accounts for the authority as may be requested by the authority or as may be necessary or appropriate to effect the terms of any memorandum of understanding or as may be convenient to effect the purposes of subdivision (12) of section 1-79, sections 1-120, 1-124 and 1-125, subsection (f) of section 4b-3, sections 13b-4 and 13b-42, subsection (a) of section 13b-44 and sections 15-101aa and 15-120aa to 15-120oo, inclusive, including, without limitation, a fund to support the general aviation airports and a fund for the authority’s general operations. All revenue from the licensing of state airports and use of services of the authority shall be paid into the fund established for the authority’s general operations, to be used by the authority according to the authority’s budget for its authorized purposes.

(g) Subject to the provisions of the memoranda of understanding, upon the effective date of the lease, assignment or transfer of the assets comprising Bradley, the general aviation airports or any other airports, and the transfer of jurisdiction and control of such airports from the Department of Transportation to the authority as provided in sections 15-120aa to 15-120oo, inclusive, all existing regulations of the Department of Transportation concerning the licensing, use and operation of airports, aeronautics and aviation and state airport fees shall become duly adopted regulations and procedures of the authority. After said effective date of transfer, any modification to such existing regulations of the Department of Transportation or additional regulations or procedures concerning the airports, aviation or aeronautics within the state shall be adopted by the authority in accordance with applicable law.

(P.A. 11-51, S. 76; 11-84, S. 12; P.A. 13-244, S. 28.)

History: P.A. 11-84 effective July 1, 2011; pursuant to P.A. 11-51, a reference to “Department of Information Technology” was deleted editorially by the Revisors in Subsec. (a), effective July 1, 2011; P.A. 13-244 amended Subsec. (f) to replace reference to Sec. 1-79(l) with reference to Sec. 1-79(12).



Section 15-120mm - Employees.

(a) The authority shall be a successor employer to the state and shall recognize existing bargaining units and collective bargaining agreements existing at the time of transfer of Bradley and the general aviation airports to the authority. The employees of the authority shall be considered state employees under the provisions of sections 5-270 to 5-280, inclusive. Managerial employees and other employees not covered by a collective bargaining agreement shall be exempt from the classified service. With regard to unclassified positions, the authority shall not be required to comply with personnel policies and procedures of the Department of Administrative Services and the Office of Policy and Management with regard to approval for the creation of new positions, the number of such positions, the decision to fill such positions or the time for filling such positions. The authority, not the executive branch, shall have the power to determine whether an individual is qualified to fill an unclassified position at the authority. Employees of the authority covered by a collective bargaining agreement shall be members of the classified service. The authority shall establish classifications and determine the qualifications and set the terms and conditions of employment of employees not covered by a collective bargaining agreement, including the establishment of compensation and incentive plans.

(b) Existing aviation employees, as defined in section 15-120oo, in collective bargaining units shall be transferred with their position to the authority, if, as and when the authority shall have been ceded the powers of the commissioner to perform the functions performed by such employees. If the authority elects to employ a smaller number of persons in such positions at the authority than the number of existing aviation employees in collective bargaining units, the opportunity to transfer to the authority shall be offered on the basis of seniority as defined by statute or collective bargaining agreement. Employees who are offered the opportunity to transfer to the authority may decline to do so. Any person who is covered by a collective bargaining agreement as an employee of the Department of Transportation who accepts employment with the authority shall transfer with his or her position and shall remain in the same bargaining unit of which he or she was a member as an employee of the Department of Transportation.

(c) No employee covered by a collective bargaining agreement as an employee of the Department of Transportation shall be laid off as a result of the creation of the authority. Each bargaining unit employee of the Department of Transportation who does not transfer to the authority and who, by virtue of sections 15-101l to 15-101n, inclusive, is no longer employed by the Department of Transportation shall be retained by said department or assigned with his or her position to another state agency in accordance with the provisions of the State Employees Bargaining Agent Coalition agreement. Such opportunities shall be offered in the order of seniority. Seniority shall be defined in the same way as cases of transfer under the appropriate collective bargaining agreements. Such assignments shall be made only with the approval of the Office of Policy and Management and shall be reported at the end of the fiscal year to the Finance Advisory Committee. Employees may choose to be laid off in lieu of accepting any such assignment. In such case, they shall be entitled to all collective bargaining rights under their respective collective bargaining agreements including the State Employees Bargaining Agent Coalition. Sections 1-120, 1-121, 1-125, 12-563, 12-563a, 12-564, 12-566, 12-567, 12-568a and 12-569, subsection (c) of section 12-574 and sections 12-800 to 12-818, inclusive, shall in no way affect the collective bargaining rights of employees of the Department of Transportation.

(d) (1) In addition to positions transferred to the authority under subsection (b) of this section, the authority may create one or more new classifications of employees as determined by the board of directors. Such classifications shall not be deemed comparable to other classifications in state service and shall be exempt from classified service.

(2) On and after July 1, 2011, the authority may hire employees into new unclassified positions without regard to any collective bargaining agreement then in effect and may set the initial terms and conditions of employment for all employees in new unclassified positions.

(e) The executive branch shall be authorized and empowered to negotiate on behalf of the authority for employees of the authority covered by collective bargaining and represent the authority in all other collective bargaining matters. The authority shall be entitled to have a representative present at all such bargaining.

(f) In any interest arbitration regarding employees of the authority, the arbitrator shall take into account as a factor, in addition to those factors specified in section 5-276a, the purposes of sections 1-120, 1-121, 1-125, 12-563, 12-563a, 12-564, 12-566, 12-567, 12-568a and 12-569, subsection (c) of section 12-574 and sections 12-800 to 12-818, inclusive, the entrepreneurial mission of the authority and the necessity to provide flexibility and innovation to facilitate the success of the authority in the marketplace.

(g) The officers and all other employees of the authority shall be state employees for the purposes of group welfare benefits and retirement, including, but not limited to, those provided under chapter 66 and sections 5-257 and 5-259. The authority shall reimburse the appropriate state agencies for all costs incurred by such designation.

(P.A. 11-84, S. 13; P.A. 13-299, S. 92, 93.)

History: P.A. 11-84 effective July 1, 2011; P.A. 13-299 amended Subsecs. (c) and (f) to delete references to Sec. 12-557e and replace references to Sec. 12-574(d) with references to Sec. 12-574(c), effective July 1, 2013.



Section 15-120nn - Operation and management of airports.

(a) The authority shall have entire charge, control, operation and management of any airport or restricted landing area which it owns, leases, controls, operates or manages.

(b) The authority may sell, lease or grant any interest in any airport or airport site, or any part thereof, hangars, shops or other buildings or other property which it owns, leases, operates or manages. Leases of land of the state shall be for periods determined by the authority and may provide for the construction of buildings on the land. The authority may confer the privilege of concessions of supplying, upon the airports, goods, commodities, service and facilities. The authority shall grant no exclusive right for the use of any airway, airport, restricted landing area or other air navigation facility under its jurisdiction.

(c) The authority may purchase or acquire title in fee simple to, or any lesser estate, interest or right in, any airport, restricted landing area or other air navigation facility owned or controlled by any municipality or by any two or more municipalities jointly or by any other person.

(d) The authority may purchase or acquire any interest, in whole or in part, in land, buildings, equipment or facilities that it has leased or granted in any airport, airport site or any part thereof pursuant to subsection (b) of this section. The authority’s determination that such purchase or acquisition is necessary shall be conclusive.

(e) The authority may (1) prohibit, limit or restrict the parking of vehicles, (2) determine speed limits with the approval of the Office of the State Traffic Administration, (3) restrict roads or portions thereof to one-way traffic, (4) designate the location of crosswalks, on any portion of any road or highway upon the grounds of any airport owned or held under lease by the state, and (5) erect and maintain signs designating such prohibitions or restrictions. The authority may provide by procedure for a fine for any person who fails to comply with any such prohibition or restriction.

(f) The authority may enter into an agreement with any municipality within or near which any airport owned or leased by the state is located, for the purpose of mutual assistance for fire protection.

(P.A. 11-84, S. 14; P.A. 12-132, S. 47.)

History: P.A. 11-84 effective July 1, 2011 (Revisor’s note: In Subsec. (f), the word “which” was inserted editorially by the Revisors for clarity); P.A. 12-132 amended Subsec. (e)(2) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 15-120oo - Bureau of Aviation.

The commissioner shall establish a Bureau of Aviation to which all existing fiscal and administrative, management, operational, maintenance and aircraft rescue and fire fighting personnel of the Department of Transportation, in collective bargaining units or otherwise, presently assigned responsibility primarily for the management and operation of Bradley International Airport and the general aviation airports shall be consolidated, pending offer and acceptance of transfer to the authority. The Bureau of Aviation shall manage, operate, develop and effect the transfer of jurisdiction and control of Bradley, the general aviation airports and any other airports to the authority pursuant to the terms of memoranda of understanding entered into pursuant to section 15-120ll.

(P.A. 11-84, S. 15.)

History: P.A. 11-84 effective July 1, 2011.



Section 15-120pp - Airport development zone report.

On or before October 1, 2012, and annually thereafter, the Connecticut Airport Authority shall report in accordance with the provisions of section 11-4a to the Commissioner of Economic and Community Development on airport development zones established pursuant to section 32-75d. Such report shall include, but not be limited to, (1) information regarding traffic in and around such airports, impact of each zone on airport usage, and impact of each zone on employment within the airport and businesses located at the airport, (2) recommendations for any needed changes to an existing zone, and (3) recommendations for the establishment of any additional zones.

(Oct. Sp. Sess. P.A. 11-1, S. 39.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 15-120qq - Imdemnification for title defects or environmental issues re airport properties.

(a) The state shall hold harmless and indemnify the Connecticut Airport Authority and any employee and any director of the authority from any liability, financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, order, penalty, lien, assessment, suit or judgment by reason of any title defects relating to, or any pollution, contamination, hazardous waste, hazardous substance, or hazardous building material, including, but not limited to, asbestos, asbestos-containing materials, lead or lead-containing materials, polychlorinated biphenyls (PCB) in building and infrastructure, mold, fluorescent and high intensity discharge (HID) lamps, mercury, PCB ballasts, lead-acid battery electrolytes, fluorocarbons, equipment coolant, hydraulic fluids, radioactive materials, explosives, military ordinance, gasoline and petroleum products or any other environmental condition existing at, originating or emanating from or relating to, the real property, facilities and other improvements comprising Bradley Airport, the general aviation airports, any other airports, any airport site or any part thereof that are part of any lease, assignment, transfer, sale or other disposition from the Department of Transportation to the authority of such real property, facilities and other improvements which title defects or environmental issues were in existence as of the date of any such lease, assignment, transfer, sale or other disposition. The state shall not hold harmless nor indemnify the authority for any title defects or environmental issues arising after the date of any such lease, assignment, transfer, sale or other disposition which are not related to or attributable to any preexisting title defects or environmental issues.

(b) The authority or any such employee or director may bring an action in the Superior Court against the state to enforce the provisions of this section.

(c) For purposes of this section, “pollution”, “contamination”, “hazardous waste”, “hazardous substance” and “environmental condition” have the same meanings as in applicable federal, state or local laws, whether now in force or as amended or enacted in the future, pertaining to public health or the environment and including, without limitation, title 22a and any regulations or guidance promulgated by the Department of Energy and Environmental Protection, the Comprehensive Environmental Response, Compensation and Liability Act of 1980, the Resource Conservation and Recovery Act of 1976 and the Superfund Amendments and Reauthorization Act of 1987, as may be amended from time to time, and “hazardous building material” has the same meaning commonly ascribed to it in the environmental remediation context and in any regulations or guidance promulgated by the Department of Energy and Environmental Protection or the Department of Construction Services.

(P.A. 12-196, S. 4.)

History: P.A. 12-196 effective June 15, 2012.



Section 15-120rr - Exemption from taxes.

The exercise of the powers granted by sections 15-120aa to 15-120qq, inclusive, shall constitute the performance of an essential governmental function and the Connecticut Airport Authority shall not be required to pay any amount representing taxes or assessments levied by any municipality or political subdivision or special district having taxing powers of the state, or state taxes of any kind, except as provided in section 15-120ss.

(P.A. 13-277, S. 58.)

History: P.A. 13-277 effective July 1, 2013, and applicable to assessment years commencing on and after October 1, 2012.



Section 15-120ss - Payments representing property tax for property at Bradley International Airport.

(a) For assessment years commencing on and after October 1, 2012, the Connecticut Airport Authority shall pay amounts representing property tax on the authority’s property in accordance with chapters 201, 203 and 204 in the amounts and to the municipalities as follows:

(1) Windsor Locks

$3,319,685.85

(2) Suffield

$693,909.43

(3) East Granby

$657,991.08

(4) Windsor

$6,925.43

(b) Notwithstanding any provision of the general statutes or any special act, any real property improvements completed at Bradley International Airport on or after October 1, 2012, shall be deemed to be included in the annual tax payment prescribed in subsection (a) of this section.

(c) Notwithstanding subsection (a) of this section, for the fiscal year ending June 30, 2014, the towns of Windsor Locks, Suffield, East Granby and Windsor shall receive payment for property located at Bradley International Airport equal to the amount received for such property in the fiscal year ending June 30, 2013.

(P.A. 13-277, S. 59.)

History: P.A. 13-277 effective July 1, 2013, and applicable to assessment years commencing on and after October 1, 2012.






Chapter 268 - Boating

Section 15-121 - Administrative procedure.

(a) Unless otherwise provided in this chapter, the Commissioner of Energy and Environmental Protection shall administer the provisions of this chapter and for such purpose shall have exclusive jurisdiction of all waters of the state, subject to the authority of the United States in respect to the navigable waters of the United States.

(b) In the performance of his duties under part II the commissioner shall: (1) Classify all waters and all vessels for the purpose of establishing uniformity in the regulation of such waters and such vessels; (2) prescribe uniform navigation aids for state waters and regulate the use of such aids; (3) establish restricted zones or sea lanes within navigable waters and adopt regulations pertaining thereto for the purpose of protecting the natural ecology of such waters and the abutting shoreline from environmental damage resulting from marine accidents which cause the release of petroleum products or other hazardous substances and materials into the waters of the state, provided before establishing such lanes, zones and regulations the commissioner shall consider at least the following factors: (i) The danger in transporting the type of material; (ii) the evidence of deleterious incidents arising from the transportation of such hazardous materials; (iii) available alternatives; (iv) the public need; and (v) the effect on interstate commerce; and further provided any such regulations promulgated by the commissioner shall list and define the substances and materials which are classified as hazardous; (4) prescribe uniform standards for safety devices and equipment required by part II and certify the types of devices and equipment which meet such standards; (5) designate and assist the several towns in designating prohibited and restricted boating areas and waters limited to special boating purposes and prescribe uniform standards for the marking and regulation of such areas; (6) adopt such regulations respecting water skiing and underwater swimming and diving as he finds necessary for public safety; (7) study, plan and recommend the development of boating facilities, safety education and means of improving boating safety; (8) in cooperation with the Department of Public Health, investigate matters relating to and recommend means of improving boating sanitation; (9) cooperate with the Department of Transportation concerning regulations governing the operation of seaplanes on state waters; (10) cooperate with the United States and the several states in promoting uniformity of boating laws and regulations and their administration and enforcement; and (11) subject to the applicable provisions of chapter 54 and the limitations of part II, adopt such regulations to provide for public safety and environmental quality as he finds necessary to administer and enforce the provisions of said part and to promote the safe use and protection of waters and the safe operation of vessels; provided the commissioner shall make no regulations respecting the operation of vessels on Long Island Sound except as are necessary to secure inshore waters and establish and secure restricted areas.

(c) In the performance of his duties under part III the commissioner shall: (1) Establish, by regulations adopted in accordance with the provisions of chapter 54, criteria for the issuance of marine dealer identification numbers; (2) establish a uniform system for the display of motorboat identification numbers in conformity with such system as the United States may employ pursuant to the federal Boat Safety Act of 1971; (3) provide in such system for the display of distinctive marine dealers’ identification numbers; (4) compile and publish periodically boating accident statistics and submit such statistics, together with copies of all accident reports and other reports or studies, as required, to the secretary of the department of the United States in which the United States Coast Guard is operating; and (5) subject to the applicable provisions of chapter 54, adopt such regulations to provide for the public safety as are necessary to administer the provisions of part III.

(1961, P.A. 506, S. 2; 520, S. 2; 1967, P.A. 175, S. 1; 1969, P.A. 768, S. 207; 1971, P.A. 872, S. 370; 1972, P.A. 91, S. 1; P.A. 73-257, S. 1, 27; P.A. 77-614, S. 323, 557, 610; P.A. 84-268, S. 3, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-88, S. 5, 9; P.A. 11-80, S. 1.)

History: 1967 act deleted Subsec. (c)(3) re staggered system of renewal and renumbered remaining Subdivs. accordingly; 1969 act replaced department of aeronautics with department of transportation and aeronautics commission with bureau of aeronautics in Subsec. (b); 1971 act replaced boating commission with commissioner of environmental protection; 1972 act inserted new Subsec. (b)(3), renumbering remaining Subdivs. accordingly and included in Subdiv. (11), formerly (10), references to environmental quality and protection of waters and replaced reference to repealed Secs. 4-41 to 4-50 with reference to Secs. 4-168 to 4-173; P.A. 73-257 amended Subsec. (a) to add phrase “unless otherwise provided in this chapter”, amended Subsec. (b) to replace reference to Secs. 4-168 to 4-173 with “applicable provisions of chapter 54”, deleted Subsec. (c)(3) re assignment of number blocks for use in numbering boats and other references to such numbering, renumbering remaining Subdivs., changed “Federal Boating Act of 1958” to “Federal Boat Safety Act of 1971” and made technical changes; P.A. 77-614 replaced department of health with department of health services and deleted reference to bureau of aeronautics, effective January 1, 1979; P.A. 84-268 amended Subsec. (c) by inserting new Subdiv. (1) authorizing the commissioner to adopt regulations on marine dealer identification numbers and renumbering the remaining Subdivs. accordingly; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-88 deleted references to repealed Sec. 4a-68 in Subsec. (b)(11) and Subsec. (c), effective July 1, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 15-122 and 15-123 - Appointment and organization of commission. Director; employees.

Sections 15-122 and 15-123 are repealed.

(1961, P.A. 506, S. 3, 4; 520, S. 3. 4; 1971, P.A. 872, S. 152.)



Section 15-124 - Investigations. Hearings.

The commissioner may conduct investigations and hold hearings on any matter arising under the provisions of this chapter and for such purpose may, upon request, use any courtroom or town hall. The commissioner may issue subpoenas, administer oaths, compel testimony and order the production of books, records, papers and documents. If any person refuses to attend, testify or produce books, records, papers or documents as ordered, a judge of the Superior Court, upon application of the commissioner, may make such order as may be appropriate to aid in the enforcement of this section.

(1961, P.A. 506, S. 5; 520, S. 5; 1971, P.A. 872, S. 371.)

History: 1971 act replaced “commission”, i.e. boating commission, and “chairman” with “commissioner”, i.e. environmental protection commissioner.



Section 15-125 - Appeal from action of Commissioner of Energy and Environmental Protection or Commissioner of Motor Vehicles.

Any person aggrieved by an order or decision of the Commissioner of Energy and Environmental Protection or the Commissioner of Motor Vehicles under this chapter may appeal to the superior court for the judicial district in which he resides or, if he is not a resident of the state, to the superior court for the judicial district of Hartford, within thirty days after such order or decision takes effect. No order or decision shall be stayed upon appeal except by order of the court or with the consent of the commissioner who issued such order or decision.

(1961, P.A. 506, S. 6; 520, S. 6; 1971, P.A. 872, S. 372; P.A. 73-257, S. 2, 27; P.A. 76-436, S. 355, 681; P.A. 78-280, S. 1, 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-80, S. 1.)

History: 1971 act replaced “commission”, i.e. boating commission, with “commissioner”, i.e. environmental protection commissioner; P.A. 73-257 specified appeals re decisions of commissioners of environmental protection and motor vehicles; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted references to counties and replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-126 - Determination of validity of regulations.

The validity of any regulation adopted by the commissioner may be determined by the superior court for the judicial district of Hartford. No action shall be brought until the complaining party has requested the commissioner to pass upon the validity of the regulation in question and has exhausted all means of administrative review or appeal which may be provided by the commissioner.

(1961, P.A. 506, S. 7; 520, S. 7; 1971, P.A. 872, S. 373; P.A. 76-436, S. 356, 681; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: 1971 act replaced “commission”, i.e. boating commission, with “commissioner”, i.e. environmental protection commissioner; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 15-127 - Definitions.

As used in this part unless the context otherwise requires: “Commissioner” means the Commissioner of Energy and Environmental Protection; “federal waters” means the navigable waters of the United States within the territorial limits of the state; “state waters” means all waters within the territorial limits of the state except federal waters; “vessel” means every description of watercraft, other than a seaplane on water, used or capable of being used as a means of transportation on water; “motorboat” means any vessel, not more than sixty-five feet in length and propelled by machinery, whether or not such machinery is the principal source of propulsion; “sailboat” means any vessel propelled by sail alone; “sailboard” means any sailboat whose unsupported mast is connected by a swivel or a flexible universal joint to a hull similar to the hull of a surfboard; “water-skiing” includes aquaplaning, towing of any person behind a vessel under power and similar forms of activity; “operate” means to navigate or otherwise use a vessel; a vessel is “under way” when it is not moored, anchored, made fast to the shore or aground; “person” means any individual, partnership, firm, association, limited liability company, corporation or other entity; “town” includes city, town, borough and any other political subdivision of the state; “masthead light” means a white light placed over the fore and aft centerline of the vessel aft of and higher than the side lights and forward of the stern light showing an unbroken light over an arc of the horizon of 225 degrees and so fixed as to show the light from right ahead to 22.5 degrees abaft the beam on either side of the vessel; “side light” means a green light on the starboard side or a red light on the port side, placed forward of the stern light and as near as practicable to the bow of the vessel, each showing an unbroken light over an arc of the horizon of 112.5 degrees and so fixed as to show the light from right ahead to 22.5 degrees abaft the beam on its respective side, except that on a vessel of less than twenty meters in length the side lights may be combined in one lantern carried on the fore and aft centerline of the vessel; “stern light” means a white light placed as near as practicable to the stern showing an unbroken light over an arc of the horizon of 135 degrees and so fixed as to show the light 67.5 degrees from right aft on each side of the vessel; “all-around light” means a light showing an unbroken light over an arc of the horizon 360 degrees; “anchor light” means an all-around white light exhibited forward and displayed where it can best be seen; and “international regulations” means the International Regulations for Preventing Collisions at Sea, 1972, including annexes currently in force for the United States.

(1961, P.A. 520, S. 1; 1967, P.A. 171, S. 1; 1971, P.A. 872, S. 374; P.A. 73-257, S. 3, 27; P.A. 83-50, S. 1, 3; P.A. 85-106, S. 1; P.A. 87-505, S. 5, 9; May Sp. Sess. P.A. 92-11, S. 45, 70; P.A. 95-79, S. 45, 189; P.A. 11-80, S. 1.)

History: 1967 act replaced boating safety commission with boating commission and redefined motorboat to place 65-foot limit on length; 1971 act replaced definition of “commission” with definition of “commissioner”; P.A. 73-257 redefined “water-skiing” to include towing person behind vessel under power; P.A. 83-50 defined “sailboard”; P.A. 85-106 defined “masthead light”, “side light”, “stern light”, “all-around light”, “anchor light” and “international regulations” and deleted definition of federal regulations for preventing collisions at sea; P.A. 87-505 deleted an obsolete reference to Sec. 15-128 and inserted Sec. 15-129 in lieu thereof; May Sp. Sess. P.A. 92-11 made a technical change; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-128 - Lights.

Section 15-128 is repealed.

(1961, P.A. 520, S. 8; P.A. 76-381, S. 20; P.A. 77-327, S. 1, 2; P.A. 87-505, S. 8, 9.)



Section 15-129 - Safety and equipment requirements for vessels. Regulation of motorboat noise.

(a) Vessels operated on state and federal waters shall comply with the federal and state safety and equipment requirements contained in this chapter. The federal requirements cited in this section are incorporated herein by reference. (1) Every vessel shall comply with the requirements of 33 CFR Part 175, Subpart B, as amended from time to time, regarding the number and type of personal flotation devices required to be on board the vessel, including requirements regarding the use of personal flotation devices by children. (2) Every vessel that has gasoline engines for electrical generation, mechanical power or propulsion shall comply with the requirements of 33 CFR Part 183, Subpart K, 33 CFR 175.201 and 46 CFR Subpart 25.40, as amended from time to time, regarding ventilation applicable to the vessel. (3) Every gasoline engine installed in a motorboat after April 25, 1940, except outboard motors, shall comply with the requirements of 46 CFR Subparts 25.35 and 58.10, as amended from time to time, regarding backfire flame controls. (4) Every motorboat shall have its engine equipped with an effective muffler or muffler system. (5) All motorboats shall comply with the requirements of 46 CFR Subpart 25.30, as amended from time to time, regarding fire extinguishers applicable to the vessel. (6) Every vessel shall comply with the requirements of 33 USC 2032 to 2038, inclusive, as amended from time to time, and 33 CFR Part 86, as amended from time to time, regarding sound signal appliances applicable to the vessel. (7) Every vessel shall comply with the requirements of 33 USC 2037, as amended from time to time, and 33 CFR Part 87, as amended from time to time, regarding visual distress signals and the use thereof. Every vessel operated on the waters of Long Island Sound or Fishers Island Sound shall comply with the requirements of 33 USC 2037, as amended from time to time, and 33 CFR Part 175, Subpart C, as amended from time to time, regarding visual distress signals applicable to the vessel, unless specifically exempted therefrom. Each person, operator and owner in a vessel shall comply with 33 CFR 175.140, as amended from time to time, regarding restrictions on the use of visual distress signals.

(b) No person shall operate or give permission for the operation of any motorboat on the waters of this state unless such motorboat is at all times equipped with a muffler or muffler system which enables such motorboat to be operated in compliance with subsections (c) and (d) of this section and such muffler or muffler system is in use. For purposes of this section, “muffler” or “muffler system” means a sound suppression device or system designed and installed to abate the sound of exhaust gases emitted from an internal combustion engine and causes such engine to operate in compliance with subsections (c) and (d) of this section. “Muffler system” includes, but is not limited to, an underwater through-the-propeller-hub exhaust outlet system.

(c) No person shall operate or give permission for the operation of any motorboat on the waters of this state in such a manner as to exceed the following noise levels: (1) For engines manufactured before January 1, 1993, a noise level of 90 dB(A) when subjected to a stationary sound level test as prescribed by Society of Automotive Engineers Specification Number J2005; (2) for engines manufactured on or after January 1, 1993, a noise level of 88 dB(A) when subjected to a stationary sound level test as prescribed by Society of Automotive Engineers Specification Number J2005. If a motorboat is equipped with more than one engine, such noise levels shall apply when all such engines are simultaneously in operation.

(d) No person shall operate or give permission for the operation of any motorboat on the waters of this state in such a manner as to exceed a noise level of 75 dB(A) measured as specified by Society of Automotive Engineers Specification Number J1970.

(e) Any officer authorized to enforce the provisions of this chapter who has reason to believe that a motorboat is being operated in excess of the noise levels established in subsection (c) or (d) of this section may request the operator of such motorboat to submit the motorboat to an on-site test to measure noise levels, with the officer on board such motorboat if such officer chooses, and the operator shall comply with such request. If such motorboat exceeds the noise levels established in subsection (c) or (d) of this section, the officer may direct the operator to take immediate and reasonable measures to correct the violation, including returning the motorboat to a mooring and keeping the motorboat at such mooring until the violation is corrected or ceases.

(f) Any officer who conducts a motorboat sound level test as provided in this section shall be qualified in motorboat noise testing by the Department of Energy and Environmental Protection. Such qualification shall include, without limitation, instruction in selection of the measurement site and in the calibration and use of noise testing equipment.

(g) No person shall operate or give permission for the operation of any motorboat on the waters of this state that is equipped with a muffler or muffler system cutout, bypass or similar device which prevents the proper operation of or diminishes the operating capacity of the muffler, or causes the motorboat to be operated in violation of subsection (c) or (d) of this section, except that the commissioner shall allow the installation and operation of those muffler system cutouts, bypasses or similar devices that are demonstrated to the satisfaction of the commissioner to operate in accordance with the provisions of subsection (c) or (d) of this section.

(h) No person shall remove a muffler or muffler system from a motorboat or alter a muffler or muffler system on a motorboat so as to prevent the operation of such motorboat in compliance with subsections (c) and (d) of this section.

(i) No person shall sell or offer for sale any motorboat which is not equipped with a muffler or muffler system which enables such motorboat to be operated in compliance with subsections (c) and (d) of this section. This subsection shall not apply to the sale or offer for sale of a motorboat which will be operated solely for the purpose of competing in marine races or regattas, provided upon the sale of a motorboat which is not equipped with such a muffler or muffler system, the seller shall provide to the purchaser, and the purchaser shall date and sign, the following statement: “I understand that this motorboat may not be operated for any purposes other than competing in a marine race or regatta authorized under section 15-140b of the Connecticut general statutes”. Such statement shall include the hull identification number of the motorboat being purchased. Not later than five days after the sale, the seller shall submit to the commissioner a copy of such signed and dated statement. The seller and purchaser shall each retain a copy of the statement.

(j) The provisions of subsections (c) and (d) of this section shall not apply to the operation of a motorboat participating in a marine race or regatta authorized by the commissioner under section 15-140b.

(k) All devices and equipment required by this section shall be of a type and carried in the quantity and location approved by the commissioner or by the United States Coast Guard.

(l) Sirens shall not be used on any vessel, except that law enforcement vessels of the United States, this state or a political subdivision of this state may use sirens when engaged in law enforcement activities or when identification is necessary for safety reasons. Any vessel may be equipped with a theft alarm signal device if such device is so designed that it cannot be used as an ordinary warning signal.

(m) Any person who violates any provision of subsection (a) of this section shall have committed an infraction. Any person who fails to comply with a request or direction of an officer made pursuant to subsection (e) of this section shall be fined not less than three hundred fifty dollars or more than five hundred fifty dollars and shall be fined not less than four hundred fifty dollars or more than six hundred fifty dollars for each subsequent offense. Any person who violates the provisions of any other subsection of this section shall be fined not less than one hundred dollars or more than five hundred dollars.

(1961, P.A. 520, S. 9; 1967, P.A. 449, S. 1; 1969, P.A. 145, S. 1; P.A. 73-257, S. 4, 27; P.A. 76-381, S. 21; P.A. 78-275, S. 1, 3; P.A. 83-50, S. 2, 3; P.A. 84-268, S. 1; P.A. 85-106, S. 3; P.A. 87-505, S. 1, 9; P.A. 89-388, S. 25; P.A. 97-49, S. 1, 2; P.A. 98-209, S. 18, 25; P.A. 05-76, S. 2; 05-203, S. 1; P.A. 06-196, S. 97; P.A. 08-26, S. 1; P.A. 11-80, S. 1.)

History: 1967 act made provisions applicable to vessels in federal waters, required life preservers on sailboats, canoes and rowboats as well as on motorboats, inserted new Subsec. (a)(2) re preservers for children under sixteen, renumbering remaining Subdivs. accordingly, required ventilation for enclosed engine compartments and added Subdiv. (6) requiring fire extinguishers; 1969 act added Subsec. (c) forbidding operation of improperly equipped vessel; P.A. 73-257 replaced specific vessel listing in Subsec. (a)(1) with “vessel” and “life preserving device” with “personal flotation device”, deleted Subsec. (a)(2) and renumbered remaining Subsecs. accordingly; P.A. 76-381 added Subsec. (d) making violation an infraction; P.A. 78-275 inserted new Subsec. (b) re permissible noise levels and relettered remaining Subsecs. accordingly; P.A. 83-50 amended Subsec. (a) to deem a sailboard hull to be a personal flotation device; P.A. 84-268 amended Subsec. (b) by adding provision authorizing an officer to request a vessel operator to submit the vessel to a test, deleted Subsec. (d), which had prohibited operating or giving permission to operate a vessel not equipped as required, adding prohibition against the giving of permission to operate a vessel in such a way as to exceed noise levels in Subsec. (b), relettering the remaining Subsec. accordingly and amending said Subsec. by adding specific fine for refusal to submit to the test; P.A. 85-106 amended Subsec. (a) by making technical changes in Subdiv. (1), establishing an exception to the requirement of arrestors or backfire traps in Subdiv. (2) and adding Subdivs. (6) re sound devices and (7) re visual distress signals, amended Subsec. (c) by adding provisions re quantity and location, and amended Subsec. (d) to prohibit the use of sirens; P.A. 87-505 added Subsec. (e) re altered mufflers; P.A. 89-388 amended Subsec. (b) by relettering provisions re officers as Subsec. (c) and adding provisions re reasonable measures to correct a violation and moved provisions re violations from Subsec. (e) to new Subsec. (g) and added penalty for violations of Subsecs. (b) and (c); P.A. 97-49 amended Subsec. (a) to require operator or owner of certain vessels to require any child under twelve to wear personal flotation device while vessel is underway, effective July 1, 1997; P.A. 98-209 substantially amended former section and relettered former subsections to provide for more extensive regulation of motorboat noise, amending or adding Subsecs. (b) to (m), inclusive, effective July 1, 1999 (Revisor’s note: The Revisors editorially substituted a period for a comma following “... Department of Environmental Protection”); P.A. 05-76 required every motorboat to be equipped with effective muffler or muffler system in Subsec. (a), defined “muffler system” in Subsec. (b), provided exception for installation and operation of muffler system cutouts, bypasses or similar devices approved by Commissioner of Environmental Protection in Subsec. (g), and added references to muffler system in Subsecs. (b), (g), (h) and (i), effective June 2, 2005; P.A. 05-203 added provision re person failing to comply with request or direction of officer made pursuant to Subsec. (e) being subject to increased fine, added provision re fine for subsequent offense and made a conforming change in Subsec. (m), effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (m), effective June 7, 2006; P.A. 08-26 amended Subsec. (a) to replace former requirements with provisions adopting federal requirements regarding number, type and use of personal flotation devices, vessel ventilation, backfire flame controls, fire extinguishers, sound signal appliances and visual distress signals; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (f), effective July 1, 2011.



Section 15-129a - Required and authorized lights.

(a) Every vessel using state or federal waters shall comply with the following federal requirements, which are incorporated herein by reference, regarding the use of navigation lights: 33 USC 2020 to 2021, inclusive, as amended from time to time, 33 USC 2023 to 2029, inclusive, as amended from time to time, 33 USC 2038, as amended from time to time, and 33 CFR Part 84, as amended from time to time.

(b) The visibility for the lights required by this section shall comply with 33 USC 2022 and 2038, as amended from time to time, and 33 CFR Part 84, as amended from time to time, which federal requirements are incorporated herein by reference.

(c) When lights are required pursuant to subsection (a) of this section, no other lights shall be exhibited, except lights that (1) cannot be mistaken for the lights required pursuant to this section and do not impair the visibility or distinctive character of such required lights, and (2) do not interfere with the keeping of a proper lookout.

(d) Every vessel shall comply with the requirements of 33 USC 2030, as amended from time to time, which requirements are incorporated herein by reference, regarding the exhibition of anchor lights when a vessel is at anchor or aground.

(e) Flashing blue lights may be used by law enforcement vessels of the United States, this state or a political subdivision of this state in accordance with 33 CFR 88.11, as amended from time to time, which is incorporated herein by reference.

(f) Flashing red and yellow light signals may be used by vessels engaged in government sanctioned public safety activities and commercial vessels performing similar functions in accordance with 33 CFR 88.12, which is incorporated herein by reference.

(g) Violation of any provision of this section shall be an infraction.

(P.A. 85-106, S. 2; P.A. 08-26, S. 2.)

History: P.A. 08-26 replaced former lighting requirements in Subsecs. (a), (b), (d) and (e) with provisions adopting federal requirements, added new Subsec. (f) authorizing flashing red and yellow light signals for certain government and commercial vessels and redesignated existing Subsec. (f) as Subsec. (g).



Section 15-130 - Modification or suspension of requirements.

The Commissioner of Energy and Environmental Protection may modify or suspend any requirement of sections 15-129 and 15-129a in respect to any class of vessels or vessels using any water or class of waters upon finding that such requirement does not materially aid boating safety and is unduly burdensome and inconvenient. If, however, any requirement of section 15-129 or 15-129a is a federal standard, the commissioner may not modify or suspend such requirement unless: (1) The Secretary of the United States Coast Guard has issued an exemption under 46 USC 4305 or the state of Connecticut is exempted from preemption under 33 CFR 175.5, or (2) the modification or suspension of the federal standard is necessary to meet uniquely hazardous conditions or circumstances. In the event the Secretary of the United States Coast Guard has not disapproved of a modification or suspension under 46 USC 4306, the commissioner may modify such standards under section 15-129 or section 15-129a.

(1961, P.A. 520, S. 10; 1971, P.A. 872, S. 375; P.A. 87-505, S. 6, 9; P.A. 08-26, S. 3; P.A. 11-80, S. 1.)

History: 1971 act replaced “commission”, i.e. boating commission, with “commissioner”, i.e. commissioner of environmental protection; P.A. 87-505 deleted an obsolete reference to Sec. 15-128 and inserted Sec. 15-129a in lieu thereof; P.A. 08-26 made a technical change and added provision specifying commissioner may not modify or suspend requirement if it is a federal standard, except under certain conditions; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-130a - Powers of officers re vessel in unsafe condition.

If any officer empowered to enforce the provisions of this chapter observes a vessel being used without sufficient lifesaving or fire-fighting devices or in an overloaded or otherwise unsafe condition as defined in this chapter or in regulations of the Department of Energy and Environmental Protection, and in his judgment such use creates an especially hazardous condition, he may direct the operator to take whatever immediate and reasonable steps that would be necessary for the safety of those aboard the vessel, including directing the operator to return to mooring and to remain there until the situation creating the hazard is corrected or ended.

(P.A. 73-257, S. 25, 27; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-131 - Rules for preventing collisions.

The rules prescribed by this section for preventing collisions shall govern the operation of all vessels on state and federal waters. In construing the provisions of this section, risk of collision shall be deemed to exist when the compass bearing between approaching vessels does not appreciably change.

(1) When vessels approach each other end on, or nearly so, each shall pass on the port side of the other, except that, if the courses of such vessels are so far to the starboard of each other as not to be considered approaching end on and altering course would create a hazard, each shall keep out of the way of the other and pass on the starboard side of the other.

(2) When vessels are crossing so as to involve risk of collision, the vessel which has the other on her starboard side shall keep out of the way of the other, except that in such a situation a motorboat shall keep out of the way of a sailboat.

(3) When sailboats are crossing so as to involve risk of collision, one of them shall keep out of the way of the other as follows: (A) A sailboat running free shall keep out of the way of a sailboat which is close-hauled. (B) A sailboat which is close-hauled on the port tack shall keep out of the way of a sailboat which is close-hauled on the starboard tack. (C) When two sailboats are running free with the wind on different sides, the sailboat which has the wind on the port side shall keep out of the way of the other. (D) When two sailboats are running free with the wind on the same side, the sailboat which is to the windward shall keep out of the way of the other.

(4) Every vessel overtaking another vessel shall keep out of the way of the overtaken vessel. Any person operating a vessel shall not follow another vessel more closely than is reasonable and prudent and shall have regard for prevailing circumstances and conditions so as to not create a risk of collision.

(5) Every vessel which is required by these rules to keep out of the way of another vessel, on approaching such other vessel, shall slacken speed, stop, reverse or alter course as necessary and, as circumstances permit, avoid crossing ahead of or hazarding the other vessel. The other vessel shall maintain her course and speed.

(6) In obeying and construing these rules, regard shall be had to all dangers of navigation and collision and any special circumstances which may render a departure from these rules necessary in order to avoid immediate danger. For the purposes of this subsection, following too closely to avoid collision with another vessel shall be considered a violation.

(7) The operator of a vessel shall at all times maintain a proper lookout required by the ordinary practice of seamen and by the special circumstances of the case.

(8) Violation of any provision of this section shall be an infraction.

(1961, P.A. 520, S. 11; P.A. 76-381, S. 22; P.A. 94-188, S. 13; P.A. 99-219, S. 1, 3.)

History: P.A. 76-381 added Subsec. (h) making violation an infraction; P.A. 94-188 changed Subsecs. (a) to (h), inclusive, to Subdivs. (1) to (8), inclusive, and in the new Subdiv. (3), changed the Subdivs. to Subparas; P.A. 99-219 made section applicable to federal waters and added provisions in Subdivs. (4) and (6) re following too closely to avoid collision, effective July 1, 1999.



Section 15-132 - Procedure in case of collision or accident.

When two or more vessels are involved in a collision, accident or other casualty, the operator of each, so far as he can do so without danger to his vessel or to its crew or passengers, shall render to the other vessel, its operator, crew and passengers such assistance as may be practicable and necessary to save them from danger caused by such collision and he shall stay by such other vessel until he has ascertained that there is no need of further assistance. Each such operator shall also give to the operator of the other vessel his name, address and the identification number, if any, of his vessel. Failure of an operator to comply with the requirements of this section, unless reasonable cause for such failure is shown, shall be prima facie evidence that the collision was caused by his wrongful act, neglect or default.

(1961, P.A. 520, S. 12.)



Section 15-132a - Manslaughter in the second degree with a vessel.

(a) A person is guilty of manslaughter in the second degree with a vessel when, while operating a vessel upon the waters of this state under the influence of intoxicating liquor or any drug, or both, such person causes the death of another person as a consequence of the effect of such liquor or drug.

(b) Manslaughter in the second degree with a vessel is a class C felony and the court shall suspend the safe boating certificate for operation or certificate of personal watercraft operation for one year for any person found guilty under this section.

(P.A. 09-140, S. 1.)

History: P.A. 09-140 effective July 1, 2009.



Section 15-133 - Rules for safe operation. Operation of vessel while under the influence of liquor or drugs. Penalties. Records of conviction.

(a) The rules prescribed by this section shall apply on all state and federal waters.

(b) No person shall use a vessel in a manner that unreasonably or unnecessarily interferes with free and proper navigation. Anchoring under a bridge, in a narrow channel or in a congested water not designated as an anchorage area is such interference, except in case of emergency.

(c) No person shall alter, deface or remove any capacity information label affixed to any vessel.

(d) No person shall operate a vessel: (1) While under the influence of intoxicating liquor or any drug, or both, or (2) while such person has an elevated blood alcohol content. For the purposes of this section and sections 15-140l and 15-140n, “elevated blood alcohol content” means: (A) A ratio of alcohol in the blood of such person that is eight-hundredths of one per cent or more of alcohol, by weight, or (B) if such person is under twenty-one years of age, a ratio of alcohol in the blood of such person that is two-hundredths of one per cent or more of alcohol, by weight. For the purposes of this section and sections 15-132a, 15-140l, 15-140n, 15-140o and 15-140q, “operate” means that the vessel is underway or aground and not moored, anchored or docked.

(e) In any prosecution for a violation of subdivision (1) of subsection (d) of this section, evidence concerning the amount of alcohol in the defendant’s blood or urine at the time of the alleged offense, as shown by a chemical analysis of the defendant’s blood, breath or urine, otherwise admissible under subsection (a) of section 15-140r, shall be admissible only at the request of the defendant.

(f) No person shall operate a vessel or engage in any activity contrary to the regulations adopted by the commissioner.

(g) No person shall moor a vessel to, obstruct, remove, damage or destroy any navigation aid or any device used to mark a restricted area.

(h) Any person who violates the provisions of subsection (d) of this section shall: (1) For conviction of a first violation, (A) be fined not less than five hundred dollars or more than one thousand dollars, and (B) be (i) imprisoned not more than six months, forty-eight consecutive hours of which may not be suspended or reduced in any manner, or (ii) imprisoned not more than six months, with the execution of such sentence of imprisonment suspended entirely and a period of probation imposed requiring as a condition of such probation that such person perform one hundred hours of community service, as defined in section 14-227e, and (C) have such person’s safe boating certificate or certificate of personal watercraft operation, if any, or right to operate a vessel that requires a safe boating certificate for operation suspended for one year; (2) for conviction of a second violation not later than ten years after a prior conviction for the same offense, (A) be fined not less than one thousand dollars or more than four thousand dollars, (B) be imprisoned not more than two years, one hundred twenty consecutive days of which may not be suspended or reduced in any manner, and sentenced to a period of probation requiring as a condition of such probation that such person perform one hundred hours of community service, as defined in section 14-227e, and (C) have such person’s safe boating certificate or certificate of personal watercraft operation, if any, or right to operate a vessel that requires a safe boating certificate for operation suspended for three years or until the date of such person’s twenty-first birthday, whichever is longer; and (3) for conviction of a third and subsequent violation not later than ten years after a prior conviction for the same offense, (A) be fined not less than two thousand dollars or more than eight thousand dollars, (B) be imprisoned not more than three years, one year of which may not be suspended or reduced in any manner, and sentenced to a period of probation requiring as a condition of such probation that such person perform one hundred hours of community service, as defined in section 14-227e, and (C) have such person’s safe boating certificate or certificate of personal watercraft operation, if any, or right to operate a vessel that requires a safe boating certificate for operation permanently revoked upon such third offense.

(i) The suspension of a safe boating certificate or certificate of personal watercraft operation or right to operate a vessel that requires a safe boating certificate for operation imposed under subsection (h) of this section shall take effect immediately upon expiration of any period in which an appeal of any conviction under subsection (d) of this section may be taken, provided if an appeal is taken, the suspension shall be stayed during the pendency of such appeal. If the suspension or revocation takes effect, the defendant shall return, not later than the second business day after the suspension or revocation takes effect, by personal delivery or first class mail, the safe boating certificate or certificate of personal watercraft operation issued to the defendant.

(j) Any person who violates the provisions of subsection (b) of this section shall be fined not more than two hundred dollars. Any person who violates the provisions of subsection (c) or (g) of this section shall be fined not less than one hundred dollars and not more than five hundred dollars. Any person who violates any of the provisions of subsection (f) of this section shall have committed an infraction.

(k) (1) A record shall be kept by the Superior Court of any conviction relating to the operation of a vessel. A summary of such record, with a statement of the number of the operator’s safe boating certificate or certificate of personal watercraft operation shall, not later than five days after such conviction, forfeiture or any other disposition or nolle, be transmitted to the commissioner by such court. Each court shall report each conviction under subsection (d) of this section to the commissioner. The commissioner shall suspend the safe boating certificate or certificate of personal watercraft operation of the person reported as convicted for the period of time required by subsection (h) of this section.

(2) The safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation of a person found guilty under subsection (d) of this section who is under eighteen years of age shall be suspended by the commissioner for the period of time set forth in subsection (h) of this section, or until such person attains the age of eighteen years, whichever period is longer.

(1961, P.A. 520, S. 13; 1969, P.A. 148, S. 1; 1971, P.A. 872, S. 376; P.A. 76-381, S. 23; P.A. 82-348, S. 1, 6; P.A. 83-285, S. 1; P.A. 85-106, S. 4; P.A. 89-388, S. 18, 27; P.A. 03-244, S. 1; P.A. 04-257, S. 24; P.A. 09-140, S. 4.)

History: 1969 act replaced former Subsec. (a) re operation at moderate speed during fog, mist, snow or heavy rain with new provisions prohibiting operation at greater than reasonable speed, clarified and expanded Subsec. (j) and deleted reference to restricted areas in Subsec. (f); 1971 act replaced “commission”, i.e. boating commission with “commissioner”, i.e. environmental protection commissioner, in Subsec. (f); P.A. 76-381 added Subsec. (h) re infractions; P.A. 82-348 changed the penalty in Subsec. (h) for violation of any provisions of this section from an infraction to a violation; P.A. 83-285 amended Subsec. (h) to make violations of any provision of Subsec. (f) an infraction; P.A. 85-106 amended Subsec. (c) to add provisions requiring operation in accordance with maximum capacity information and to prohibit alteration, defacement or removal of capacity information label; P.A. 89-388 amended Subsec. (a) to delete provision re speed of vessels, amended Subsec. (c) to delete provisions re capacity, deleted Subsec. (d) in its entirety and relettered the remaining Subsecs., amended relettered Subsec. (d) to add provisions re drugs and standard for under the influence and amended relettered Subsec. (g) to establish a violation of Subsec. (d) and to make technical corrections; P.A. 03-244 made technical changes in Subsec. (b), amended Subsec. (d) to delete former provisions and add Subdivs. (1) and (2) establishing criteria for operation of a vessel while under the influence of intoxicating liquor or drugs and defining “elevated blood alcohol content” and “operate”, added new Subsec. (e) re admissibility of a chemical analysis, redesignated existing Subsecs. (e), (f) and (g), as new Subsecs. (f), (g) and (h), made a technical change in Subsec. (f), amended Subsec. (h) to delete former provisions and add Subdivs. (1) to (3) re applicable penalties for conviction, and added new Subsecs. (i) re suspension of a safe boating certificate, (j) re fines for violation of Subsecs. (b), (c), (f) and (g), and (k) re records of conviction; P.A. 04-257 made technical changes in Subsec. (h), effective June 14, 2004; P.A. 09-140 amended Subsec. (d) by adding reference to Sec. 15-132a, effective July 1, 2009.



Section 15-133a - Safety controls on the Housatonic River.

The Commissioner of Energy and Environmental Protection shall prescribe, install and maintain suitable safety controls and warning devices on the approaches to the dams on the Housatonic River for the safety of boats utilizing the same.

(1963, P.A. 24; 1971, P.A. 872, S. 377; P.A. 11-80, S. 1.)

History: 1971 act substituted commissioner of environmental protection for boating safety commission; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-133b - Boating safety certificate for certain minors. Owners prohibited from permitting operation without certificate, when.

Section 15-133b is repealed.

(1969, P.A. 487, S. 1-4; 1971, P.A. 872, S. 378; P.A. 82-223, S. 26; 82-421, S. 3, 4; P.A. 83-577, S. 31; P.A. 89-388, S. 7; P.A. 90-274, S. 9, 14; P.A. 91-408, S. 17, 18.)



Section 15-133c - When boating safety certificate required upon violation of safety rules.

(a) On or before January 1, 1991, any person convicted of more than one violation of section 15-133 or 15-134 within any two-year period may not operate a motorboat powered by a motor in excess of five horsepower on the waters of the state for recreational purposes without first obtaining a boating safety certificate from the commissioner evidencing successful completion of a course in safe boat handling approved by the commissioner. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 establishing requirements for the issuance of boating safety certificates and the content of safe boat handling courses which shall include but not be limited to instruction in boat handling and navigation. The commissioner may designate an agent for giving such course and issuing such certificates: The United States Coast Guard Auxiliary, the United States Power Squadron, or any other person or organization the commissioner deems qualified to act in such capacity.

(b) The clerk of the court in which a conviction for a violation of section 15-132a, 15-133, 15-134, 15-140l or 15-140n is rendered shall cause notice of such conviction to be given to the Commissioner of Energy and Environmental Protection not later than thirty days after such conviction.

(P.A. 82-421, S. 1, 4; P.A. 83-285, S. 2, 6; P.A. 89-388, S. 8; P.A. 03-202, S. 3; 03-244, S. 9; P.A. 04-109, S. 1; P.A. 09-140, S. 5; P.A. 11-80, S. 1.)

History: P.A. 83-285 changed Subsec. (b) to require that a certified copy of a conviction rather than a copy of a citation be sent to the commissioner and to specify that no charge will be levied for sending the copy; P.A. 89-388 amended Subsec. (a) to terminate provisions on or before January 1, 1991, and amended Subsec. (b) to require that copies of convictions be sent within 30 days of conviction; P.A. 03-202 replaced former Subsec. (b) re certified copy of conviction with new Subsec. (b) re notice of conviction; P.A. 03-244 made technical changes in Subsec. (a) and amended former Subsec. (b) to include reference to Secs. 15-140l and 15-140n, which amendment to former Subsec. (b) failed to take effect because of replacement made by P.A. 03-202; P.A. 04-109 amended Subsec. (b) to add reference to Secs. 15-140l and 15-140n, effective May 21, 2004; P.A. 09-140 amended Subsec. (b) by adding reference to Sec. 15-132a, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 15-134 - Water skiing. Jumps and courses for skiers and vessels.

(a) No person shall operate a motorboat towing a water skier unless there is present in such motorboat, in addition to the operator, a responsible person at least twelve years of age assisting the operator and observing the progress of such water skier.

(b) No person shall engage in water skiing and no person shall operate a motorboat towing a person so engaged on any water area on which water skiing is prohibited.

(c) No person shall engage in water skiing from one-half hour after sunset until sunrise or when weather conditions restrict normal visibility to less than one hundred yards.

(d) No person shall engage in water skiing in such manner as to strike or threaten to strike any person or vessel and no person shall operate a motorboat or manipulate a tow line or other towing device in such manner as to cause a water skier to strike or threaten to strike another person or vessel.

(e) The commissioner may modify or suspend the provisions of this section in respect to any person performing or competing in a bona fide race, regatta, water carnival or similar public event.

(f) (1) No individual, municipality, association or corporation shall place or cause to be placed on the waters of this state any marked course or jump ramp for use by any water skier or vessel without written authorization of the commissioner except on lakes or ponds owned by, and whose access is entirely under the control of, private landowners or lessees who all agree to the establishment of such course or ramp. On and after October 1, 1993, no new authorization shall be granted on any body of water with a surface area less than one hundred acres. Application for authorization shall be made on forms provided by the commissioner and shall be accompanied by: (A) A detailed map showing the proposed location of such marked course or jump ramp, (B) a detailed diagram of the proposed course markers or jump ramp, and (C) a detailed statement addressing the safety and environmental impact of such proposal.

(2) The commissioner shall hold an informational meeting in the town or one of the towns in which authorization is sought, giving all towns involved and all interested persons an opportunity to present their views regarding the proposed marked course or jump ramp. Any such informational meeting shall not be deemed to be a hearing under the provisions of chapter 54. Prior to issuing or denying such authorization the commissioner shall consider: (A) The completeness, accuracy and detail of the application, (B) public safety, (C) any environmental impacts directly related to the proposed marked course or jump ramp, and (D) the possible conflicts with other water uses.

(3) Any authorization issued by the commissioner pursuant to this subsection may contain such conditions as the commissioner deems necessary to safeguard public safety, welfare or the environment.

(1961, P.A. 520, S. 14; 1971, P.A. 872, S. 379; P.A. 73-257, S. 5, 27; P.A. 76-381, S. 24; P.A. 83-285, S. 3; P.A. 93-238, S. 1; P.A. 03-244, S. 15; P.A. 04-109, S. 2.)

History: 1971 act replaced “commission”, i.e. boating commission, with “commissioner”, i.e. commissioner of environmental protection; P.A. 73-257 deleted reference to operation of boat towing skier in Subsec. (c) and changed prohibition from one hour to one-half hour after sunset and included in prohibition skiing when visibility less than one hundred yards; P.A. 76-381 inserted new Subsec. (e) making violation an infraction and relettered former Subsec. (e) as Subsec. (f); P.A. 83-285 repealed Subsec. (e) which had made violation of Subsecs. (a), (b) and (d) an infraction, relettering former Subsec. (f) accordingly; P.A. 93-238 added Subsec. (f) re jumps and courses for skiers and vessels; P.A. 03-244 amended Subsec. (f) to add “municipality” in Subdiv. (1), change requirement of a public hearing to an informational meeting in Subdiv. (2) and add Subdiv. (3) re conditions contained in commissioner’s authorization; P.A. 04-109 amended Subsec. (f)(2) to make a technical change, effective May 21, 2004.



Section 15-135 - Position of scuba divers to be marked. Safe operating distance for vessels.

(a) No person shall engage in underwater swimming or diving using a self-contained underwater breathing apparatus or other artificial breathing device in any state or federal water without marking his position with a clearly discernible flag, buoy or other device which the commissioner approves or prescribes. No person when so engaged shall surface more than fifty feet from such marker, except in cases of emergency.

(b) Not more than four persons shall use the same marking device simultaneously, except when engaged in underwater swimming or diving from an anchored boat displaying such marking device, in which case the number of persons using the same marking device shall be limited to the legal capacity of such boat.

(c) No person shall operate a vessel or cause any person on water skis to pass within one hundred feet of a device marking the location of an underwater swimmer or diver.

(d) Violation of any provision of this section shall be an infraction.

(1961, P.A. 520, S. 15; P.A. 76-381, S. 25; P.A. 77-190; P.A. 93-238, S. 5.)

History: P.A. 76-381 added Subsec. (c) making violation an infraction; P.A. 77-190 replaced “commission”, i.e. boating commission, with “commissioner”, i.e. environmental protection commissioner, inserted new Subsec. (b) re multiple use of marking device and relettered Subsecs. (b) and (c) as (c) and (d); P.A. 93-238 amended Subsec. (c) to increase the safe operating distance for vessels to dive markers from 50 to 100 feet.



Section 15-136 - Ordinances and regulations.

(a) Any town, by ordinance, may make local regulations respecting the operation of vessels on any body of water within its territorial limits. Upon adoption, each such ordinance shall be submitted to the commissioner and, if not disapproved by him within sixty days thereafter, shall take effect as provided in subsection (c) of this section. The commissioner may disapprove any ordinance or part thereof which he finds to be arbitrary, unreasonable, unnecessarily restrictive, inimical to uniformity or inconsistent with the policy of this part.

(b) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, respecting the operation of vessels on any body of water which lies within the territorial limits of two or more towns (1) when no local regulations exist or (2) when such action is required to establish uniformity in the boating regulations of the several towns. Any town, by vote of its legislative body, and any group of ten or more interested persons may petition the commissioner for the adoption, amendment or repeal of the regulations. The commissioner shall hold a public hearing on each such petition in the petitioning town or in one of the towns which will be affected, giving all interested persons an opportunity to present their views. Notice of such hearing, stating the date, time and place thereof and the substance of the proposed regulation, shall be published at least ten days prior thereto in a newspaper of general circulation in the town or towns which will be affected.

(c) All regulations adopted pursuant to the provisions of this section shall take effect upon their publication and posting as required by section 15-138.

(1961, P.A. 520, S. 16; 1971, P.A. 872, S. 380; P.A. 91-91, S. 1, 3.)

History: 1971 act replaced “commission”, i.e. boating commission, with “commissioner”, i.e. environmental protection commissioner; P.A. 91-91 deleted reference to “special” regulations, eliminated requirement of finding of emergency by commissioner and made the regulations adopted pursuant to this section effective upon their publication and posting pursuant to Sec. 15-138 where previously effective on the April first following adoption except in emergency situations.



Section 15-136a - Compliance with certain engine size requirements.

In complying with the requirements of any statute, regulation or ordinance restricting the horsepower or size of the engine on any vessel while being operated on an inland body of water, a person may (1) in the case of an outboard motor, remove the propeller from the boat’s engine and incline the engine out of the water so that the absence of the propeller is clearly visible, or (2) in the case of an inboard motor, remove the propeller from the boat’s engine and incline or trim the engine to an upright position. This section shall not be construed to allow vessels with the gasoline-powered engines on bodies of water where such engines are not allowed.

(P.A. 99-219, S. 2, 3.)

History: P.A. 99-219 effective July 1, 1999.



Section 15-137 - Enforcement.

Section 15-137 is repealed.

(1961, P.A. 520, S. 17; 1963, P.A. 552, S. 1; 1967, P.A. 170, S. 2.)



Section 15-138 - Publication of laws, regulations and ordinances.

On or before the first day of April annually the commissioner shall publish in pamphlet form and distribute all general and special laws and all regulations and ordinances adopted or approved by him pertaining to or affecting boating and boating activities, or a digest or resume of such laws, regulations and ordinances, together with information respecting rules, forms and procedures prescribed by him for the administration of this part. No regulation or ordinance shall take effect until so published and distributed, except that in the case of any regulation or ordinance adopted pursuant to section 15-136 not contained in such pamphlet because of its recent adoption, the commissioner or municipality, as the case may be, shall publish notice of the regulation or ordinance in a newspaper of general circulation, in the town or towns affected, and shall also post the affected area. The commissioner may, in accordance with the provisions of chapter 54, adopt regulations to specify posting techniques to comply with this section.

(1961, P.A. 520, S. 18; 1971, P.A. 872, S. 381; P.A. 73-257, S. 6, 27; P.A. 91-91, S. 2, 3.)

History: 1971 act replaced “commission”, i.e. boating commission, with “commissioner”, i.e. “environmental protection commissioner”; P.A. 73-257 made provisions re pamphlet contents specifically applicable to orders, regulations, etc. adopted, approved or prescribed by commissioner; P.A. 91-91 deleted reference to emergency certification by commissioner and provided for publication and posting of notice of adoption of regulations.



Section 15-139 - Penalties.

(a) Any person who violates any provision of section 15-132 or section 15-134 shall be fined not more than one hundred dollars.

(b) Any person who violates any other provision of this part for which no penalty is provided shall be fined not more than one hundred dollars.

(1961, P.A. 520, S. 19; P.A. 76-381, S. 26; P.A. 83-285, S. 4.)

History: P.A. 76-381 deleted Subsec. (a) which had imposed $25 maximum penalty for violation of specified provisions and relettered Subsecs. (b) and (c) accordingly; P.A. 83-285 amended Subsec. (a) by eliminating application of the fine to of Sec. 15-133(e) or Sec. 15-134(c).



Section 15-140 - Special acts and ordinances superseded.

All special acts and municipal ordinances inconsistent with the provisions of this part are superseded and shall be of no force or effect.

(1961, P.A. 520, S. 20.)



Section 15-140a - Commissioner of Energy and Environmental Protection as attorney for service of process on nonresident.

Any person not a resident of this state who causes a vessel to be operated upon any waters which are subject to the jurisdiction of this state shall be deemed to have appointed the Commissioner of Energy and Environmental Protection as his attorney and to have agreed that any process in any civil action brought against him because of alleged negligence in the operation of a vessel upon any such waters may be served upon the commissioner and shall have the same validity as if served upon the nonresident personally. Such process shall be served by the officer to whom it is directed upon the commissioner by leaving with him at his office, at least twelve days before the return day of such process, a true and attested copy thereof, and by sending to the defendant, by registered or certified mail, postage prepaid, a like true and attested copy with an endorsement thereon of the service upon the commissioner, addressed to such nonresident at his last-known address. The officer serving such process upon the commissioner shall leave with him, at the time of service, a fee of two dollars, which fee shall be taxed in favor of the plaintiff in his costs if he prevails in the action. The commissioner shall keep a record of such process and the day and hour of service. The provisions of this section shall not apply to vessels having a valid marine document issued by the United States or a foreign government.

(1963, P.A. 222; 1971, P.A. 872, S. 382; P.A. 11-80, S. 1.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-140b - Marine parades, regattas, races, tournaments or exhibitions. Warning devices. Penalty.

Written permission shall be obtained from the commissioner at least thirty days in advance for any marine parade, regatta, race, tournament or exhibition to be held on state waters, as defined in section 15-127, or, by agreement between the United States Coast Guard and the commissioner, on federal waters, as defined in said section 15-127. The commissioner may grant season permits. Any person who obtains such permission shall be responsible for providing reasonable protection as prescribed by the commissioner and for taking reasonable precautions to safeguard persons and property. During any authorized event, the commissioner may require the person conducting it to conspicuously display one or more warning flags, warning buoys or warning signs as prescribed by the commissioner. When such warning devices are displayed, no watercraft not participating in the event shall cross the course or area of the event, except in an emergency. The warning devices shall be removed for reasonable periods of time during the event to allow nonparticipating watercraft to pass through the area. Any person who violates any provision of this section shall be subject to the penalty in subsection (b) of section 15-139.

(1967, P.A. 241; 1971, P.A. 872, S. 383; P.A. 84-546, S. 47, 173; P.A. 97-72, S. 2.)

History: 1971 act substituted “commissioner”, i.e. environmental protection commissioner, for “boating commission” and “commission”; P.A. 84-546 made technical change, substituting reference to Subsec. (b) for reference to Subsec. (c) of Sec. 15-139; P.A. 97-72 amended time period re written permission from 15 days in advance to 30 days in advance, applied permission provision to events held by agreement between the United States Coast Guard and commissioner on federal waters, deleted requirement that person conducting event conspicuously display warning flags and substituted provision allowing the commissioner to require display of warning flags, warning buoys or warning signs, and substituted “warning devices” for existing references to “warning flags”.



Section 15-140c - Abandonment of vessel.

(a) No person shall abandon any vessel on the waters of this state or upon property other than his own without the consent of the owner thereof. For the purposes of this section, a vessel shall be presumed to be abandoned if left on the waters of this state not moored, anchored or made fast to the shore and unattended for a period greater than twenty-four hours, or left upon property other than his own without the consent of said property owner for a period greater than twenty-four hours. The last owner of record of a vessel at the time it was abandoned shall be presumed to be the person who abandoned the same or caused or procured its abandonment.

(b) Any officer authorized to enforce the provisions of this chapter upon discovery of any vessel apparently abandoned, whether situated on or out of the waters of the state, may take such vessel into his custody and may cause the same to be taken to and stored in a suitable place. There shall be no liability attached to such officer for any damages to such vessel while in his custody. All charges necessarily incurred by such officer in the performance of such duty shall be a lien upon such vessel. The owner or keeper of any marina or other place where such vessel is stored shall have a lien upon the same for his storage charges and if such vessel has been stored for a period of not less than sixty days, such owner or keeper may sell the same for storage charges owed thereon, provided a notice of intent to sell shall be sent to the Commissioner of Energy and Environmental Protection, the Commissioner of Motor Vehicles, the Commissioner of Transportation and the owner of such vessel, if known, five days before the sale of such vessel. If the owner is unknown, such sale shall be advertised in a newspaper published or having a circulation in the town where such marina or other place is located three times, commencing at least five days before the sale. The proceeds of such sale, after deducting the amount due such marina owner or keeper and all expenses of the officer who placed such vessel in storage, shall be paid to the owner of such vessel or his legal representatives, if claimed by him or them at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the state.

(P.A. 73-257, S. 22, 27; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 15-140d - Obstruction to navigation or public use of waters prohibited. Remedies.

No person shall place or cause to be placed any marker, raft, dockslip, ski jump or similar structure upon the state’s waters so as to create an obstruction or menace to navigation or a hindrance to the public use of such waters. If the Commissioner of Transportation determines that any such structure constitutes a hazard in tidal waters, he may order the owner to dismantle or remove the structure or to take other measures to eliminate the danger. If the Commissioner of Energy and Environmental Protection determines that any such structure constitutes such a hazard in the state’s waters other than tidal waters, he may order the owner to dismantle or remove the structure or to take other measures to eliminate the danger.

(P.A. 73-257, S. 23, 27; P.A. 74-338, S. 27, 94; P.A. 75-455, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 74-338 replaced commissioner of environmental protection with commissioner of transportation; P.A. 75-455 made fifteen-day deadline applicable to filing rather than to mailing of forms; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-140e - Safe boating certificate.

(a) No resident of the state, person owning real property in the state or person owning a vessel in the state shall operate on the waters of the state a vessel which is required to be registered or numbered pursuant to this chapter unless such person has a valid vessel operator license issued by the United States Coast Guard or has obtained a safe boating certificate issued by the Commissioner of Energy and Environmental Protection. No owner of a vessel shall knowingly authorize or permit a person who is less than sixteen years of age who is required by this section to obtain a safe boating certificate issued by the Commissioner of Energy and Environmental Protection to operate such vessel on the waters of the state without a safe boating certificate, unless such person is under the direct onboard supervision of a person who is at least eighteen years of age who has been issued a safe boating certificate and who has held such certificate for at least two years. A safe boating certificate may be suspended or revoked, pursuant to section 15-132a, 15-133, 15-140l or 15-140n, and shall be valid for the life of the person to whom it is issued unless otherwise suspended or revoked. The provisions of this section shall not apply to any person who, between one hour before sunrise and one hour after sunset, operates a vessel propelled exclusively by an electric motor that is rated at one hundred six pounds of thrust or less on the inland waters of this state upon which motor powered vessels exceeding ten horsepower are prohibited.

(b) A safe boating certificate shall be issued under subsection (a) of this section to any applicant regardless of age who provides proof that such applicant has: (1) Successfully completed a course in safe boating operation approved by the Commissioner of Energy and Environmental Protection, which courses may include those offered by the United States Power Squadrons, Coast Guard Auxiliary or other organizations, or (2) successfully passed an equivalency examination testing knowledge of safe boating operation administered by the commissioner.

(c) Notwithstanding subsection (a) of this section, any person who purchases a new or used vessel may, upon vessel registration, apply to the Department of Energy and Environmental Protection for a temporary safe boating certificate which shall be valid for three months from the date of registration. No person shall be issued more than one temporary safe boating certificate.

(d) Any person operating a vessel other than a personal watercraft, as defined in section 15-140j, which is rented for a period of fourteen days or less from a boat livery need not obtain a certificate during the rental period. An owner, agent or employee of a boat livery shall furnish to each rental customer literature on safety and rules of navigation as supplied by the commissioner.

(e) Any person enrolled in a course in safe boating operation approved by the Commissioner of Energy and Environmental Protection may operate a vessel without a safe boating certificate when under the direct onboard supervision of a boating instructor holding a valid instructor number issued by the Department of Energy and Environmental Protection.

(f) Any person who violates any provision of this section shall be fined not less than sixty or more than two hundred fifty dollars for each such violation.

(g) Any course in safe boating operation approved by the Commissioner of Energy and Environmental Protection, as described in subsection (b) of this section, shall include instruction on the proper means of: (1) Inspecting a vessel and trailers used for transporting such vessels for the presence of vegetation and aquatic invasive species, as determined by the commissioner pursuant to subsection (a) of section 15-180; and (2) properly disposing of such vegetation and such aquatic invasive species.

(P.A. 89-388, S. 1; P.A. 90-274, S. 7, 14; P.A. 91-408, S. 11, 18; P.A. 93-238, S. 2, 6; P.A. 95-145, S. 2, 3; P.A. 03-136, S. 5; 03-244, S. 8; P.A. 08-26, S. 4; P.A. 09-140, S. 6; P.A. 11-80, S. 1; P.A. 12-167, S. 2; P.A. 13-98, S. 1.)

History: P.A. 90-274 in Subsec. (a) changed effective date from the effective date of the regulations to on or after January 1, 1992, and clarified that the section applies to a vessel powered by a motor in excess of 25 horsepower or a sailboat 19.5 feet or more in length, in Subsec. (b) changed effective date from January 1, 1991, to January 1, 1992, in Subsec. (c) changed effective date from on or after January 1, 1991, to period from January 1, 1992, to September 30, 1993, and added new Subsec. (d) requiring applicants to complete a course in safe boat operation and relettering the remaining Subsec.; P.A. 91-408 amended Subsec. (a) by replacing “certificate of boating operation” with “safe boating certificate”, providing that the certificate be issued by the commissioner of motor vehicles, deleting the provision limiting applicability to the operation of a vessel powered by a motor in excess of twenty-five horsepower or a sailboat 19.5 feet or more in length, replacing the effective date of on and after January 1, 1992, with a staggered schedule commencing October 1, 1992, based on the ascending age of the operator, authorizing the commissioner to issue a certificate to a person who has successfully completed a course in safe boating operation prior to his examination date, and providing that the certificate is nonrevocable, amended Subsec. (b) by providing in Subdiv. (1) that the course may include those offered by the United States Power Squadron, Coast Guard Auxiliary or other organizations, providing in Subdiv. (2) that the examination be administered by the department of motor vehicles, replacing in Subdiv. (3) “a registered or numbered vessel during any period in the five years preceding January 1, 1992” with “a vessel which was registered or numbered pursuant to this chapter in his name as an individual during any period in the five years preceding October 1, 1992”, adding Subdiv. (5) re membership in the United States Power Squadron or United States Coast Guard Auxiliary, and adding provision prohibiting the issuance of a certificate pursuant to Subdivs. (3) and (5) on and after October 1, 1997, amended Subsec. (c) by replacing provisions requiring an applicant to pass an examination or complete a safe boating course with provisions authorizing the issuance of a temporary certificate to a person who purchases a new or used vessel after July 11, 1991, amended Subsec. (d) by replacing provision prohibiting issuance of certificate on and after October 1, 1993, unless the applicant has completed a safe boating course with provision exempting operators of rented vessels from certificate requirement and requiring persons or organizations engaged in the commercial rental of vessels to furnish customers boating safety literature, and amended Subsec. (e) by decreasing the minimum fine from $100 to $60 and the maximum fine from $500 to $200; P.A. 93-238 transferred authority to issue safe boating certificates from the commissioner of motor vehicles to the commissioner of environmental protection and amended Subsec. (c) to specify that no person may be issued more than one temporary certificate, effective June 23, 1993; P.A. 95-145 amended Subsecs. (a) and (b) to exempt holders of Coast Guard vessel operator’s license from requirements of this section; P.A. 03-136 added Subsec. (f) re instruction on inspection for and disposal of vegetation, effective June 26, 2003; P.A. 03-244 amended Subsec. (a) to provide for suspension or revocation of a safe boating certificate; P.A. 08-26 made technical changes throughout, added prohibition re authorizing or permitting person less than 16 years of age to operate vessel in Subsec. (a), changed certificate validity period from 6 to 3 months in Subsec. (c), added provisions re boat livery in Subsec. (d), added new Subsec. (e) re operation of vessel by persons under supervision of boating instructor and redesignated existing Subsecs. (e) and (f) as new Subsecs. (f) and (g); P.A. 09-140 amended Subsec. (a) by adding reference to Sec. 15-132a, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 12-167 amended Subsec. (g) to add requirement that course in safe boating operation include instruction on the proper means of inspecting a vessel and trailer for the presence of aquatic invasive species and disposing of such aquatic invasive species, effective July 1, 2012; P.A. 13-98 amended Subsec. (a) by adding exemption to safe boating certificate requirement for any person who, between 1 hour before sunrise and 1 hour after sunset, operates a vessel propelled exclusively by an electric motor that is rated at 106 pounds of thrust or less on the inland waters of the state upon which motor powered vessels exceeding 10 horsepower are prohibited.



Section 15-140f - Courses in safe boating operation. Regulations. Reciprocity.

(a) The Commissioner of Energy and Environmental Protection shall formulate courses in safe boating operation.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, setting forth the content of safe boating operation courses. Such regulations may include provisions for examinations, issuance of safe boating certificates and establishment of reasonable fees for the course and examination and for issuing certificates, temporary certificates and duplicate certificates.

(c) No person shall teach a course in safe boating operation that satisfies the requirements for issuance of a safe boating certificate if the commissioner has not approved such course.

(d) No Department of Energy and Environmental Protection employee or agent shall use Department of Energy and Environmental Protection safe boating course materials for personal gain.

(e) Any person who holds a certificate from another state that has a reciprocal agreement with the commissioner may operate a vessel on the waters of this state.

(f) Any person who violates any provision of this section shall be fined not less than sixty dollars or more than two hundred fifty dollars for each violation.

(P.A. 89-388, S. 2, 27; P.A. 91-408, S. 12, 18; P.A. 00-152, S. 4; P.A. 01-105, S. 10; P.A. 08-26, S. 5; June Sp. Sess. P.A. 09-3, S. 476; P.A. 11-80, S. 1.)

History: P.A. 91-408 amended Subsec. (b) to replace “certificates of boating operation” with “safe boating certificates” and authorize the regulations to include provisions for the establishment of a fee for the issuance of a temporary certificate, and added Subsec. (c) re reciprocity; (Revisor’s note: In 1997 a reference in Subsec. (b) to “Boating Fund” was changed editorially by the Revisors to “boating account” to conform section to Sec. 15-155); P.A. 00-152 amended Subsec. (c) by deleting language authorizing department to enter into reciprocal agreements and language re successfully completing safe boating course; P.A. 01-105 made technical changes; P.A. 08-26 added new Subsec. (c) requiring commissioner’s course approval, Subsec. (d) prohibiting use of department materials for personal gain and Subsec. (f) re penalty for violation and redesignated existing Subsec. (c) as Subsec. (e); June Sp. Sess. P.A. 09-3 amended Subsec. (b) to delete provision re fees collected pursuant to regulations shall be deposited in boating account established pursuant to Sec. 15-155; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 15-140g - Safe boating certificate to be carried on board vessel. Penalty.

(a) Any person required to obtain a safe boating certificate pursuant to section 15-140e shall have such certificate on board at all times while operating a vessel. On demand of an officer authorized to enforce the provisions of this chapter, such person shall exhibit the certificate to the officer.

(b) Any person who violates any provision of this section shall be fined not less than sixty dollars or more than two hundred fifty dollars for each violation.

(P.A. 89-388, S. 3; P.A. 90-274, S. 8, 14; P.A. 91-408, S. 13, 18; P.A. 07-217, S. 58.)

History: P.A. 90-274 in Subsec. (a) changed effective date from January 1, 1991, to January 1, 1992, and specified that the section applies to a vessel which is powered by a motor in excess of 25 horsepower or a sailboat 19.5 feet or more in length; P.A. 91-408 replaced provision requiring residents and persons owning real property in this state who operate specified vessels on or after January 1, 1992, to have on board a certificate of boating operation with provision requiring any person required to obtain a safe boating certificate pursuant to Sec. 15-140e to have such certificate on board at all times while operating a vessel, and replaced the penalty of an infraction with a fine of not less than $60 nor more than $250; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.



Section 15-140h - Operation of vessel by person less than twelve years of age.

No person less than twelve years of age shall operate a motor powered vessel exceeding ten horsepower unless accompanied on board by person at least eighteen years of age who has been issued a safe boating certificate.

(P.A. 89-388, S. 4; P.A. 91-408, S. 14, 18.)

History: P.A. 91-408 limited prohibition to motor powered vessel “exceeding ten horsepower”, replaced “person more than eighteen years of age” with “person at least eighteen years of age” and replaced “certificate of boating operation” with “safe boating certificate”.



Section 15-140i - Suspension of certificate of boating operation. Regulations.

Section 15-140i is repealed.

(P.A. 89-388, S. 5; P.A. 91-408, S. 17, 18.)



Section 15-140j - Certificate of personal watercraft operation. Operation of personal watercraft with passengers. Regulations.

(a) As used in this section, “personal watercraft” is any inboard powered vessel less than sixteen feet in length which has an internal combustion engine powering a water-jet pump as its primary source of motor propulsion and which is designed to be operated by a person sitting, standing or kneeling on the vessel, rather than the conventional manner of sitting or standing inside the vessel.

(b) No person shall operate a personal watercraft unless such person has been issued a certificate of personal watercraft operation by the Commissioner of Energy and Environmental Protection. No owner of a personal watercraft shall knowingly authorize or permit a person who is less than sixteen years of age who does not have a certificate of personal watercraft operation issued by the commissioner to operate such personal watercraft on the waters of the state. Notwithstanding the provisions of this section, the commissioner may modify or suspend requirements for a certificate of personal watercraft operation by written authorization with respect to any marine event authorized by the commissioner or upon receipt of a copy of the United States Coast Guard authorization for a marine event.

(c) A certificate of personal watercraft operation shall be issued under subsection (b) of this section to any applicant who provides proof that such applicant has: (1) Successfully completed a combined course in safe boating operation and safe personal watercraft handling approved by the commissioner, which courses include, but are not limited to, courses offered by the United States Power Squadrons, Coast Guard Auxiliary or other similar organization, (2) been issued or has satisfied the requirements for issuance of a safe boating certificate and successfully completed a course in safe personal watercraft handling approved by the commissioner, which include, but are not limited to, courses offered by the United States Power Squadrons, Coast Guard Auxiliary or other similar organization, or (3) successfully passed an equivalency examination testing knowledge of safe boating operation and safe personal watercraft handling administered by the commissioner.

(d) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, establishing the content of courses in safe personal watercraft handling. Such regulations may include provisions for examinations, issuance of certificates of personal watercraft operation and establishment of a reasonable fee for such course and examination and for the issuance of a certificate and duplicate certificate.

(e) Notwithstanding subsection (b) of this section, any person who purchases a new or used personal watercraft may, upon vessel registration, apply to the Commissioner of Energy and Environmental Protection for a temporary certificate of personal watercraft operation which shall be valid for three months from the date of registration, provided the applicant has successfully completed a course in safe personal watercraft handling prior to application for the temporary certificate. No person shall be issued more than one temporary certificate of personal watercraft operation.

(f) The commissioner may enter into a reciprocal agreement with any other state which has a similar safe personal watercraft handling certificate program which the commissioner deems acceptable for purposes of this subsection. Any person who successfully completes a course in safe personal watercraft handling and holds a certificate or license from another state which has such a reciprocal agreement with the commissioner may operate a personal watercraft on the waters of this state.

(g) Any person required to obtain a certificate of personal watercraft operation pursuant to this section shall have such certificate on board at all times while operating a personal watercraft. On demand of an officer authorized to enforce the provisions of this chapter, such person shall exhibit the certificate to the officer.

(h) No passenger shall be permitted to ride in front of the operator on a personal watercraft. No passenger shall be permitted to ride upon a personal watercraft unless the passenger is able to securely hold onto the person in front of them or to the handholds on the personal watercraft, and is able to keep both feet on the deck of the personal watercraft so as to maintain balance while the personal watercraft is in operation.

(i) No person shall teach a course in safe personal watercraft handling that satisfies the requirements for issuance of a certificate of personal watercraft operation unless the commissioner has approved such course.

(j) No Department of Energy and Environmental Protection agent or employee shall use department safe personal watercraft handling course materials for personal financial gain.

(k) Any person who violates any provision of this section shall be fined not less than sixty dollars or more than two hundred fifty dollars for each such violation.

(l) A certificate of personal watercraft operation may be suspended or revoked in accordance with the provisions of section 15-132a, 15-133, 15-140l or 15-140n.

(P.A. 89-388, S. 6; P.A. 90-274, S. 10, 14; P.A. 91-408, S. 15, 18; P.A. 93-238, S. 3, 6; P.A. 94-110, S. 4, 5; P.A. 95-145, S. 1, 3; P.A. 97-72, S. 1, 4; P.A. 03-244, S. 12; P.A. 06-76, S. 1; 06-196, S. 228; P.A. 08-26, S. 6; P.A. 09-140, S. 7; June Sp. Sess. P.A. 09-3, S. 477; P.A. 11-80, S. 1.)

History: P.A. 90-274 in Subsec. (b) changed effective date from January 1, 1991, to January 1, 1992; P.A. 91-408 amended Subsec. (b) to change effective date from January 1, 1992, to October 1, 1992, and provide that the certificate is issued by the department of motor vehicles, amended Subsec. (c) to authorize the regulations to include provisions for examinations, the issuance of certificates of personal watercraft operation and the establishment of a fee for such examination, and amended Subsec. (d) to delete the requirement that the violation be done “wilfully”, decrease the minimum fine from $100 to $60 and increase the maximum fine from $200 to $250; P.A. 93-238 transferred authority to issue certificates under this section from the commissioner of motor vehicles to the commissioner of environmental protection, effective June 23, 1993; P.A. 94-110 amended Subsec. (a) to specify that personal watercraft are powered vessels less than 16 feet long and to distinguish their operation from the conventional manner of vessel operation, amended Subsec. (b) to provide for modification or suspension of certification requirements in certain circumstances, added a new Subsec. (d) re temporary certificates and relettered the former Subsec. (d) accordingly, effective May 20, 1994; P.A. 95-145 inserted new Subsec. (e) re the carrying of the certificate on board the craft and relettered former Subsec. (e) as (f), effective June 28, 1995 (Revisor’s note: A reference in Subsec. (c) to “Boating Fund” was replaced editorially by the Revisors with “boating account” to conform section with Sec. 15-155); P.A. 97-72 inserted new Subsec. (e) re reciprocal agreements with other states for certification of personal watercraft operators and relettered existing Subsecs. (e) and (f) as (f) and (g), respectively, effective May 27, 1997; P.A. 03-244 added Subsec. (h) re suspension or revocation of certificate; P.A. 06-76 added new Subsec. (g) re operation of personal watercraft with passenger, redesignating existing Subsecs. (g) and (h) as Subsecs. (h) and (i), respectively; P.A. 06-196 made a technical change in Subsec. (h), effective June 7, 2006; P.A. 08-26 amended Subsec. (b) to add prohibition re authorizing or permitting person less than 16 years of age who does not have certificate of personal watercraft operation to operate personal watercraft, added new Subsec. (c) re conditions for issuance of such certificate, Subsec. (i) requiring commissioner’s course approval and Subsec. (j) prohibiting use of department course materials for personal financial gain, redesignated existing Subsecs. (c) to (g), (h) and (i) as new Subsecs. (d) to (h), (k) and (l), respectively, changed temporary certificate validity period from 6 to 3 months in redesignated Subsec. (e), and made technical changes; P.A. 09-140 amended Subsec. (1) by adding reference to Sec. 15-132a, effective July 1, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (d) to delete provision re fees collected pursuant to regulations shall be deposited in boating account established pursuant to Sec. 15-155; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsecs. (b), (e) and (j), effective July 1, 2011.



Section 15-140k - Reckless operation of a vessel in the first degree.

(a) A person commits the offense of reckless operation of a vessel in the first degree when he operates a vessel at such speed or maneuvers a vessel in such a manner as to result in (1) death or serious physical injury to another person or (2) damage to property in excess of one thousand dollars.

(b) Any person guilty of reckless operation of a vessel in the first degree shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned not more than six months, or both.

(P.A. 89-388, S. 11, 27.)



Section 15-140l - Reckless operation of a vessel in the first degree while under the influence of intoxicating liquor or drugs.

(a) A person commits the offense of reckless operation of a vessel in the first degree while under the influence when, while under the influence of intoxicating liquor or any drug, or both, or while such person has an elevated blood alcohol content, such person operates a vessel at such speed or maneuvers a vessel in such a manner as to result in (1) serious physical injury to another person, or (2) damage to property in excess of two thousand dollars.

(b) Any person guilty of reckless operation of a vessel in the first degree while under the influence shall be fined not less than two thousand five hundred dollars or more than five thousand dollars or imprisoned not more than two years, or both, and such person’s safe boating certificate, certificate of personal watercraft operation or right to operate a vessel that requires a safe boating certificate shall be suspended by the commissioner in accordance with the provisions of section 15-133.

(P.A. 89-388, S. 12, 27; P.A. 03-244, S. 2; P.A. 04-257, S. 25; P.A. 09-140, S. 2; P.A. 10-32, S. 158; P.A. 11-74, S. 1.)

History: P.A. 03-244 amended Subsec. (a) to include the offense of operating a vessel with an elevated blood alcohol level, make technical changes and increase the property damage amount from $1,000 to $2,000 and amended Subsec. (b) to increase the minimum fine from $500 to $2,500, the maximum fine from $1,000 to $5,000 and the maximum imprisonment period from one year to two years; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004; P.A. 09-140 amended Subsec. (a)(1) by removing element of death of another person, effective July 1, 2009; P.A. 10-32 amended Subsec. (a) to delete “level” re blood alcohol content, effective May 10, 2010; P.A. 11-74 amended Subsec. (b) by adding provision re suspension of safe boating certificate, certificate of personal watercraft operation or right to operate a vessel that requires a safe boating certificate, effective July 1, 2011.

See Sec. 15-132a re manslaughter in the second degree with a vessel.



Section 15-140m - Reckless operation of a vessel in the second degree.

(a) A person commits the offense of reckless operation of a vessel in the second degree when he (1) operates a vessel at such speed or maneuvers a vessel in such a manner as to endanger the life, limb or property of another person, (2) operates or, as owner, permits the operation of a vessel loaded with passengers or cargo beyond its safe carrying capacity, having regard for weather and other operating conditions, (3) operates or, as owner, permits the operation of a vessel loaded or powered in excess of the maximum capacity information stated on the United States Coast Guard capacity information label or the capacity information label of the manufacturer affixed to such vessel, or (4) operates or, as owner, permits the operation of a vessel the capacity information label of which has been altered, defaced or removed.

(b) Any person guilty of reckless operation of a vessel in the second degree shall be fined not less than fifty dollars nor more than two hundred dollars.

(P.A. 89-388, S. 13, 27.)



Section 15-140n - Reckless operation of a vessel in the second degree while under the influence of intoxicating liquor or drugs.

(a) A person commits the offense of reckless operation of a vessel in the second degree while under the influence when, while under the influence of intoxicating liquor or any drug, or both, or while such person has an elevated blood alcohol content, such person operates a vessel at such speed or maneuvers a vessel in such a manner as to endanger the life, limb or property of another person.

(b) Any person guilty of reckless operation of a vessel in the second degree while under the influence shall be fined not less than five hundred dollars or more than one thousand dollars or imprisoned not more than six months, or both, and such person’s safe boating certificate, certificate of personal watercraft operation or right to operate a vessel that requires a safe boating certificate shall be suspended by the commissioner in accordance with the provisions of section 15-133.

(P.A. 89-388, S. 14, 27; P.A. 03-244, S. 3; P.A. 04-257, S. 26; P.A. 10-32, S. 159; P.A. 11-74, S. 2.)

History: P.A. 03-244 amended Subsec. (a) to include operation of a vessel with an elevated blood alcohol level and make a technical change and amended Susec. (b) to increase the minimum fine from $250 to $500 and the maximum fine from $500 to $1,000; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004; P.A. 10-32 amended Subsec. (a) to delete “level” re blood alcohol content, effective May 10, 2010; P.A. 11-74 amended Subsec. (b) by adding provision re suspension of safe boating certificate, certificate of personal watercraft operation or right to operate a vessel that requires a safe boating certificate, effective July 1, 2011.



Section 15-140o - Seizure of vessel.

(a) Any peace officer authorized to enforce the provisions of sections 15-129, 15-133, 15-133b, 15-133c, 15-140e to 15-140u, inclusive, 15-154 and 15-156 who arrests an operator for a violation of section 15-132a, subsection (d) of section 15-133 or section 15-140k, 15-140l, 15-140m or 15-140n may take the vessel operated in such violation into such peace officer’s custody and shall cause the vessel to be taken to and stored in a suitable place. There shall be no liability attached to such peace officer for any damages to such vessel while in such peace officer’s custody. All charges necessarily incurred by such peace officer in the performance of such duty shall be a lien upon such vessel. The owner or keeper of any marina or other place where such vessel is stored shall have a lien upon the vessel for the storage charges and if such vessel has been stored for a period of not less than sixty days, such owner or keeper may sell the vessel for storage charges owed thereon, provided a notice of intent to sell shall be sent to the Commissioner of Energy and Environmental Protection, the Commissioner of Motor Vehicles, and the owner of such vessel, if known, five days before the sale of such vessel. If the owner is unknown, such sale shall be advertised by such marina owner or keeper in a newspaper published or having a circulation in the town where such marina or other place is located three times, commencing at least five days before the sale. The proceeds of such sale, after deducting the amount due such marina owner or keeper and all expenses of the peace officer who placed such vessel in storage, shall be paid to the owner of such vessel or such owner’s legal representatives, if claimed by such owner or owners at any time within one year from the date of such sale. If such balance is not claimed within said period, it shall escheat to the state.

(b) Any vessel that is operated by a person who is arrested for a violation of section 15-140n, in connection with such operation, or for a violation of section 15-132a or 15-140l, after being involved in a boating accident, may be impounded for a minimum of forty-eight hours after the arrest. Any vessel involved in a boating accident that results in death, serious physical injury, a missing person or property damage in excess of two thousand dollars may be seized for the collection of evidence and held until the investigation of the boating accident or any related court proceedings are concluded. Any trailer utilized by the operator to transport such vessel may also be impounded to facilitate transport and handling of such vessel.

(P.A. 89-388, S. 15, 27; P.A. 91-408, S. 7; P.A. 03-244, S. 4; P.A. 09-140, S. 8; P.A. 11-80, S. 1.)

History: P.A. 91-408 amended Subsec. (a) to include a violation of “subsection (d) of section 15-133”; P.A. 03-244 amended Subsec. (a) to include references to peace officer and make technical changes and amended Subsec. (b) to provide for the seizure of a vessel for a minimum of 48 hours, to include such seizure when the operator is arrested for operating the vessel while intoxicated, to add provisions re seizure if the vessel is involved in an accident resulting in death, serious physical injury, missing person or property damage in excess of $2,000 and re impounding of trailer and to make conforming and technical changes; P.A. 09-140 made technical changes in Subsec. (a) and amended Subsecs. (a) and (b) by adding references to Sec. 15-132a, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 15-140p - Fines deposited in Criminal Injuries Compensation Fund.

Any fine imposed for a violation of section 15-132a, subdivision (1) of subsection (a) of section 15-140k or subdivision (1) of subsection (a) of section 15-140l shall be deposited in the Criminal Injuries Compensation Fund established pursuant to section 54-215.

(P.A. 89-388, S. 17, 27; P.A. 96-180, S. 151, 166; P.A. 09-140, S. 9.)

History: P.A. 96-180 changed “account” to “fund”, effective June 3, 1996; P.A. 09-140 added reference to Sec. 15-132a, effective July 1, 2009.



Section 15-140q - Consent for chemical analysis. Suspension of safe boating certificate. Procedures. Hearing on suspension. Penalties for conviction. Elevated blood alcohol content defined. Regulations.

(a) Any person who operates a vessel in this state shall be deemed to have consented to a chemical analysis of such person’s blood, breath or urine, and if such person is a minor, such person’s parent or parents or guardian shall also be deemed to have given their consent for such an analysis of the minor’s blood, breath or urine.

(b) If any such person, having been placed under arrest for: (1) Violating subsection (b) of section 53-206d; (2) operating a vessel upon the waters of this state while under the influence of intoxicating liquor or any drug, or both; (3) operating a vessel upon the waters of this state while such person has an elevated blood alcohol content, and thereafter, after being apprised of such person’s constitutional rights, having been requested to submit to a blood, breath or urine test at the option of the police officer, having been afforded a reasonable opportunity to telephone an attorney prior to the performance of such test and having been informed that such person’s safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation issued by the commissioner as a condition of operating a vessel shall be suspended in accordance with the provisions of this section if such person refuses to submit to such test or if such person submits to such test and the results of such test indicate that such person has an elevated blood alcohol content and that evidence of any such refusal shall be admissible in accordance with subsection (d) of section 15-140r, and may be used against such person in any criminal prosecution, refuses to submit to the designated test, the test shall not be given; provided, if such person refuses or is unable to submit to a blood test, the peace officer shall designate the breath or urine test as the test to be taken. The peace officer shall make a notation upon the records of the police department that such officer informed such person that such person’s safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation would be suspended if such person refused to submit to such test or if such person submitted to such test and the results of such test indicated that such person has an elevated blood alcohol content.

(c) If the person arrested refuses to submit to such test or analysis, or submits to such test or analysis and the results of such test or analysis indicate that at the time of the alleged offense such person had an elevated blood alcohol content, the peace officer shall immediately revoke the safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation, if any, of such person for a twenty-four-hour period. The peace officer shall prepare a written report of the incident and shall mail the report, together with any certificate taken into possession and a copy of the results of any chemical test or analysis, to the commissioner within three business days. The report shall be made on a form approved by the commissioner and shall be subscribed and sworn to under penalty of false statement as provided in section 53a-157b by the peace officer before whom such refusal was made or who administered or caused to be administered such test or analysis. If the person arrested refused to submit to such test or analysis, the report shall be endorsed by a third person who witnessed such refusal. The report shall set forth the grounds for the officer’s belief that there was probable cause to arrest such person for operating such vessel while under the influence of intoxicating liquor or any drug, or both, or while such person has an elevated blood alcohol content and shall state that such person refused to submit to such test or analysis when requested by such peace officer or that such person submitted to such test or analysis and the results of such test or analysis indicated that such person at the time of the alleged offense had an elevated blood alcohol content.

(d) If the person arrested submits to a blood or urine test at the request of the peace officer, and the specimen requires laboratory analysis in order to obtain the test results, and if the test results indicate that such person has an elevated blood alcohol content, the peace officer, immediately upon receipt of the test results, shall notify and submit to the commissioner the written report required pursuant to subsection (c) of this section.

(e) Upon receipt of such report, the commissioner shall suspend the safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation of such person effective as of a date certain, such date shall be no later than thirty-five days after the date such person received notice of such person’s arrest by the peace officer. Any person whose safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation is suspended in accordance with this subsection shall be entitled to a hearing before the commissioner to be held prior to the effective date of the suspension. The commissioner shall send a suspension notice to such person informing such person that such person’s safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation is suspended and shall specify the date of such suspension and that such person is entitled to a hearing prior to the effective date of the suspension and may schedule such hearing by contacting the commissioner not later than seven days after the date of mailing of such suspension notice.

(f) If such person does not contact the department to schedule a hearing, the commissioner shall affirm the suspension contained in the suspension notice for the appropriate period specified in subsection (i) of this section.

(g) If such person contacts the department to schedule a hearing, the commissioner shall assign a date, time and place for the hearing, which date shall be prior to the effective date of the suspension. At the request of such person and upon a showing of good cause, the commissioner may grant one continuance for a period not to exceed thirty days. The hearing shall be limited to a determination of the following issues: (1) Whether the peace officer had probable cause to arrest the person for operating the vessel while under the influence of intoxicating liquor or drugs, or both, or while such person has an elevated blood alcohol content; (2) whether such person was placed under arrest; (3) whether such person (A) refused to submit to such test or analysis, or (B) submitted to such test or analysis and the results of such test or analysis indicated that at the time of the alleged offense that such person had an elevated blood alcohol content; and (4) whether such person was operating the vessel. At the hearing, the results of the test or analysis shall be sufficient to indicate the ratio of alcohol in the blood of such person at the time of operation, except that if the results of an additional test, administered pursuant to section 15-140r, indicate that the ratio of alcohol in the blood of such person is eight-hundredths of one per cent or less of alcohol, by weight, and is higher than the results of the first test, evidence shall be presented that demonstrates that the test results and analysis thereof accurately indicate the blood alcohol content at the time of operation. The fees of any witness summoned to appear at the hearing shall be the same as provided in section 52-260.

(h) If, after such hearing, the commissioner finds on any one of said issues in the negative, the commissioner shall stay the safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation suspension. If, after such hearing, the commissioner does not find on any one of said issues in the negative or if such person fails to appear at such hearing, the commissioner shall affirm the suspension contained in the suspension notice for the appropriate period specified in subsection (i) of this section. The commissioner shall render a decision at the conclusion of such hearing or send a notice of the decision by certified mail to such person not later than thirty-five days from the date of notice of such person’s arrest by the peace officer or, if a continuance is granted, not later than sixty-five days from the date such person received notice of such person’s arrest by the peace officer. The notice of such decision sent by certified mail to the address of such person as shown by the records of the commissioner shall be sufficient notice to such person that such person’s safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation is suspended or the suspension is stayed. Unless a continuance of the hearing is granted pursuant to subsection (g) of this section, if the commissioner fails to render a decision within thirty-five days from the date that such person received notice of such person’s arrest by the peace officer, the commissioner shall not suspend such person’s safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation.

(i) The commissioner shall suspend the operator’s safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation of a person who does not contact the department to schedule a hearing under subsection (e) of this section, who fails to appear at such hearing, or against whom, after a hearing, the commissioner holds pursuant to subsection (g) of this section. Such suspension shall be as of the effective date contained in the suspension notice or the date the commissioner renders a decision, whichever is later, for a period of: (1) (A) Except as provided in subparagraph (B) of this subdivision, ninety days if such person submitted to a test or analysis and the results of such test or analysis indicated that at the time of the alleged offense that such person had an elevated blood alcohol content, or (B) one hundred twenty days if such person submitted to a test or analysis and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was sixteen-hundredths of one per cent or more of alcohol, by weight, or (C) six months if such person refused to submit to such test or analysis; (2) if such person has previously had such person’s safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation suspended under this section, (A) except as provided in subparagraph (B) of this subdivision, nine months if such person submitted to a test or analysis and the results of such test or analysis indicated that at the time of the alleged offense that such person had an elevated blood alcohol content, (B) ten months if such person submitted to a test or analysis and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was sixteen-hundredths of one per cent or more of alcohol, by weight, and (C) one year if such person refused to submit to such test or analysis; and (3) if such person has two or more times previously had such person’s safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation suspended under this section, (A) except as provided in subparagraph (B) of this subdivision, two years if such person submitted to a test or analysis and the results of such test or analysis indicated that at the time of the alleged offense that such person had an elevated blood alcohol content, (B) two and one-half years if such person submitted to a test or analysis and the results of such test or analysis indicated that the ratio of alcohol in the blood of such person was sixteen-hundredths of one per cent or more of alcohol, by weight, and (C) three years if such person refused to submit to such test or analysis.

(j) Notwithstanding the provisions of subsections (b) to (i), inclusive, of this section, any peace officer who obtains the results of a chemical analysis of a blood sample taken from an operator of a vessel involved in an accident who suffered or allegedly suffered physical injury in such accident shall notify the commissioner and submit to the commissioner a written report if such results indicate that at the time of the alleged offense such person had an elevated blood alcohol content, and if such person was arrested for a violation of section 15-132a, subsection (d) of section 15-133 or section 15-140l or 15-140n in connection with such accident. The report shall be made on a form approved by the commissioner containing such information as the commissioner prescribes and shall be subscribed and sworn under penalty of false statement, as provided in section 53a-157b, by the peace officer. The commissioner shall, after notice and an opportunity for hearing, which shall be conducted in accordance with chapter 54, suspend the safe boating certificate, right to operate a vessel that requires a safe boating certificate for operation or certificate of personal watercraft operation of such person for a period of up to ninety days, or, if such person has previously had such person’s operating privilege suspended under this section, for a period up to one year. Each hearing conducted under this section shall be limited to a determination of the following issues: (1) Whether the peace officer had probable cause to arrest the person for operating a vessel while under the influence of intoxicating liquor or drugs, or both, or while such person has an elevated blood alcohol content; (2) whether such person was placed under arrest; (3) whether such person was operating the vessel; (4) whether the results of the analysis of the blood of such person indicate that such person had an elevated blood alcohol content; and (5) whether the blood sample was obtained in accordance with conditions for admissibility as set forth in section 15-140s. If, after such hearing, the commissioner finds on any issue in the negative, the commissioner shall not impose a suspension. The fees of any witness summoned to appear at the hearing shall be the same as provided by the general statutes for witnesses in criminal cases.

(k) The provisions of this section shall apply with the same effect to the refusal by any person to submit to an additional chemical test as provided in subdivision (5) of subsection (a) of section 15-140r.

(l) The provisions of this section do not apply to any person whose physical condition is such that, according to competent medical advice, such test would be inadvisable.

(m) The state shall pay the reasonable charges of any physician who, at the request of a municipal police department, takes a blood sample for purposes of a test under the provisions of this section.

(n) For the purposes of this section, “elevated blood alcohol content” means: (1) A ratio of alcohol in the blood of such person that is eight-hundredths of one per cent or more of alcohol, by weight, or (2) if such person is under twenty-one years of age, a ratio of alcohol in the blood of such person that is two-hundredths of one per cent or more of alcohol, by weight.

(o) The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 89-388, S. 19, 27; P.A. 00-142, S. 4; P.A. 03-244, S. 5; P.A. 09-140, S. 10; P.A. 10-124, S. 1, 2; P.A. 11-59, S. 1; 11-74, S. 3.)

History: P.A. 00-142 amended Subsec. (a) by adding reference to violation of Sec. 53-206d(b); P.A. 03-244 added new Subsec. (a) re consent to blood, breath or urine test, redesignated existing Subsec. (a) as new Subsec. (b) and amended same by adding provisions re operating vessel while having elevated blood alcohol content, re suspension of certificate and re duties of peace officer and by making conforming and technical changes, deleted former Subsecs. (b) and (c) re physical condition of person and payment of charges, and added new Subsecs. (c) to (o), inclusive, re refusal to submit to testing, suspension procedures, hearings, reports of peace officers, application of section, payment of charges, definition of “elevated blood alcohol content” and adoption of regulations; P.A. 09-140 amended Subsec. (j) by adding reference to Sec. 15-132a, effective July 1, 2009; P.A. 10-124 amended Subsecs. (c) and (g) to delete provisions re test or analysis commenced within 2 hours of the time of operation, effective May 27, 2010; P.A. 11-59 made a technical change in Subsec. (c), effective July 1, 2011; P.A. 11-74 amended Subsec. (j)(5) by replacing reference to Sec. 15-140r(b) with reference to Sec. 15-140s, effective July 1, 2011.



Section 15-140r - Evidence of alcohol or drugs in blood or urine.

(a) Except as provided in section 15-140s or subsection (d) of this section, in any criminal prosecution for the violation of section 15-132a, subsection (d) of section 15-133, section 15-140l or 15-140n or subsection (b) of section 53-206d, evidence respecting the amount of alcohol or drug in the defendant’s blood or urine at the time of the alleged offense, as shown by a chemical analysis of the defendant’s breath, blood or urine shall be admissible and competent provided: (1) The defendant was afforded a reasonable opportunity to telephone an attorney prior to the performance of the test and consented to the taking of the test upon which such analysis is made; (2) a true copy of the report of the test result was mailed to or personally delivered to the defendant within twenty-four hours or by the end of the next regular business day, after such result was known, whichever is later; (3) the test was performed by or at the direction of a certified law enforcement officer according to methods and with equipment approved by the Department of Emergency Services and Public Protection, and if a blood test was performed, it was performed on a blood sample taken by a person licensed to practice medicine and surgery in this state, a qualified laboratory technician, an emergency medical technician II or a registered nurse in accordance with the regulations adopted under subsection (b) of this section; (4) the device used for such test was checked for accuracy in accordance with the regulations adopted under subsection (b) of this section; (5) an additional chemical test of the same type was performed at least ten minutes after the initial test was performed or, if requested by the peace officer for reasonable cause, an additional chemical test of a different type was performed to detect the presence of a drug or drugs other than or in addition to alcohol, except that the results of the initial test shall not be inadmissible under this subsection if reasonable efforts were made to have such additional test performed in accordance with the conditions set forth in this subsection and such additional test was not performed or was not performed within a reasonable time, or the results of such additional test are not admissible for failure to meet a condition set forth in this subsection; and (6) evidence is presented that the test was commenced within two hours of operation of the vessel or expert testimony establishes the reliability of a test commenced beyond two hours of operation of the vessel. In any prosecution under this section, it shall be a rebuttable presumption that the results of such chemical analysis establish the ratio of alcohol in the blood of the defendant at the time of the alleged offense, except that if the results of the additional test indicate that the ratio of alcohol in the blood of such defendant is ten-hundredths of one per cent or less of alcohol, by weight, and is higher than the results of the first test, evidence shall be presented that demonstrates that the test results and the analysis thereof accurately indicate the blood alcohol content at the time of the alleged offense.

(b) The Commissioner of Emergency Services and Public Protection shall ascertain the reliability of each method and type of device offered for chemical testing and analysis of blood, of breath and of urine and certify those methods and types which the Commissioner of Emergency Services and Public Protection finds suitable for use in testing and analysis of blood, breath and urine, respectively, in this state. The Commissioner of Emergency Services and Public Protection, after consultation with the Commissioner of Public Health, shall adopt regulations, in accordance with chapter 54, governing the conduct of chemical tests, the operation and use of chemical test devices and the training and certification of operators of such devices and the drawing or obtaining of blood, breath or urine samples as the Commissioner of Emergency Services and Public Protection finds necessary to protect the health and safety of persons who submit to chemical tests and to insure reasonable accuracy in testing results. Such regulations shall not require recertification of a peace officer solely because such officer terminates such officer’s employment with the law enforcement agency for which certification was originally issued and commences employment with another such agency.

(c) If a person is charged with a violation of section 15-132a, subsection (d) of section 15-133 or section 15-140l or 15-140n, the charge may not be reduced, nolled or dismissed unless the prosecuting authority states in open court such prosecutor’s reasons for the reduction, nolle or dismissal.

(d) In any criminal prosecution for a violation of section 15-132a, subsection (d) of section 15-133 or section 15-140l or 15-140n, evidence that the defendant refused to submit to a blood, breath or urine test requested in accordance with section 15-140q shall be admissible provided the requirements of subsection (a) of said section have been satisfied. If a case involving a violation of section 15-132a, subsection (d) of section 15-133 or section 15-140l or 15-140n is tried to a jury, the court shall instruct the jury as to any inference that may or may not be drawn from the defendant’s refusal to submit to a blood, breath or urine test.

(P.A. 89-388, S. 20, 27; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-142, S. 5; P.A. 03-244, S. 6; P.A. 09-140, S. 11; P.A. 10-124, S. 3; P.A. 11-51, S. 134; 11-74, S. 4.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-142 amended Subsec. (a) by adding reference to violation of Sec. 53-206d(b); P.A. 03-244 amended Subsec. (a) to add exception for provisions of Subsec. (d), to replace reference to Sec. 15-133(a) with reference to Sec. 15-133(d) and “law enforcement officer” with “certified law enforcement officer”, to delete provisions re Department of Public Health, to add references to Department of Public Safety and regulations adopted under Subsec. (b) and to add provisions re additional chemical test, testing commenced within two hours of operation and rebuttable presumption, amended Subsec. (b) to change reference from Commissioner of Public Health to Commissioner of Public Safety, to add provisions re regulations not to require recertification of a peace officer and to make conforming changes, made a technical change in Subsec. (c) and amended Subsec. (d) to add references to Secs. 15-140l and 15-140n; P.A. 09-140 amended Subsecs. (a) and (d) by adding references to Sec. 15-132a and made technical changes in Subsecs. (a) and (b), effective July 1, 2009; P.A. 10-124 amended Subsec. (a)(6) by including provision that authorizes expert testimony to establish reliability of a test commenced beyond 2 hours of operation of the vessel, effective May 27, 2010; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; P.A. 11-74 amended Subsec. (a) to include reference to Sec. 15-140s and, in Subdiv. (5), to change timing of additional chemical test from at least 30 minutes after initial test to at least 10 minutes after initial test, and amended Subsec. (c) to include references to Secs. 15-132a, 15-140l and 15-140n, effective July 1, 2011.



Section 15-140s - Seizure and admissibility of chemical analysis of blood or urine sample of injured operator.

Evidence respecting the amount of alcohol or drug in the blood or urine of an operator of a vessel involved in an accident who has suffered or allegedly suffered physical injury in such accident, which evidence is derived from a chemical analysis of a blood or urine sample taken from such person at the scene of the accident, while en route to a hospital or at a hospital after such accident, shall be competent evidence to establish probable cause for the arrest by warrant of such person for a violation of section 15-132a, 15-133, 15-140l, or 15-140n and shall be admissible and competent in any subsequent prosecution thereof if: (1) The blood or urine sample was taken in the regular course of business of the hospital for the diagnosis and treatment of such injury; (2) the blood sample was taken by a person licensed to practice medicine in this state, a qualified laboratory technician, an emergency technician II or a registered nurse; (3) a police officer has demonstrated to the satisfaction of a judge of the Superior Court that such officer has reason to believe that such person was operating a vessel while under the influence of intoxicating liquor or drug, or both, and that the chemical analysis of such blood or urine sample constitutes evidence of the commission of the offense of operating a vessel upon the waters of this state while under the influence of intoxicating liquor or drug, or both, in violation of section 15-132a, 15-133, 15-140l, or 15-140n; and (4) such judge has issued a search warrant in accordance with section 54-33a authorizing the seizure of the chemical analysis of such blood or urine sample.

(P.A. 89-388, S. 21, 27; P.A. 11-74, S. 5.)

History: P.A. 11-74 added references to urine sample and authority to take blood or urine sample at scene of the accident or while en route to a hospital, replaced reference to Sec. 15-133(d) with reference to Sec. 15-133 and included references to Secs. 15-132a, 15-140l and 15-140n, effective July 1, 2011.



Section 15-140t - Immunity of person taking sample.

A person qualified to withdraw blood or take a urine specimen or any hospital, laboratory or clinic employing or utilizing the services of such a person shall not incur any civil liability as a result of such activities if requested by a law enforcement officer acting in accordance with section 15-140q to withdraw blood or take a urine specimen, unless the actions of the person while performing such activities constitute gross negligence.

(P.A. 89-388, S. 22, 27.)



Section 15-140u - Blood sample of body of deceased person.

As part of the investigation of any boating accident resulting in a fatality, the Chief Medical Examiner or a deputy medical examiner, an associate medical examiner or a pathologist appointed pursuant to section 19a-405, or an authorized assistant medical examiner, shall order that a blood sample be taken from the body of any person who dies as a result of such accident. Such blood samples shall be examined for the presence and concentration of alcohol by the Division of Scientific Services within the Department of Emergency Services and Public Protection or by the Office of the Chief Medical Examiner. To the extent provided by law, a blood or breath sample may also be obtained from any surviving operator of any vessel involved in such an accident. The blood samples obtained from the surviving operator shall be examined for the presence and concentration of alcohol and drugs by the Division of Scientific Services within the Department of Emergency Services and Public Protection or by the Office of the Chief Medical Examiner. The results from the examination of such samples shall be forwarded to the Commissioner of Energy and Environmental Protection. Nothing in this section or section 19a-406 shall be construed as requiring such medical examiner to perform an autopsy in connection with obtaining such blood samples.

(P.A. 89-388, S. 24, 27; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-218, S. 6, 16; P.A. 11-51, S. 134; 11-80, S. 1.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-218 replaced the toxicological laboratory of the Department of Public Health with the Division of Scientific Services within the Department of Public Safety and replaced the Department of Public Health with the Department of Public Safety, effective July 1, 1999; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-140v - Reinstatement of safe boating certificate, right to operate vessel or certificate of personal watercraft operation. Regulations.

The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with chapter 54, concerning the reinstatement of a person’s safe boating certificate, right to operate a vessel or certificate of personal watercraft operation.

(P.A. 03-244, S. 16; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-141 - Definitions.

As used in this part, unless the context otherwise requires: “Commissioner” means the Commissioner of Energy and Environmental Protection; “vessel” means every description of watercraft, other than a seaplane on water, used or capable of being used as a means of transportation on water, exclusive of any such watercraft used primarily for purposes of transporting commercial cargo; “motorboat” means any watercraft fitted with propulsion machinery, whether or not such machinery is the principal source of propulsion; “horsepower” means the rated brake horsepower of an engine at maximum operating revolutions per minute; “operate” means to navigate or otherwise use a vessel; “person” means any individual, partnership, firm, association, limited liability company, corporation or other entity; “owner” means a person, other than a lien holder, having property in or title to a vessel. The term includes a person entitled to use or possession of a vessel subject to an interest in another person reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security; “marine dealer” means a person engaged in the business of manufacturing, selling or repairing new or used vessels; “marine engine manufacturer” means a person engaged in the business of manufacturing, selling or repairing marine engines; “marine engine” means an engine manufactured for use or used in vessels; “marine surveyor” means a person who is certified by the National Association of Marine Surveyors or accredited by the Society of Accredited Marine Surveyors and who is engaged in the business of inspection, survey or examination of vessels or associated equipment to assess, monitor and report on the condition of the vessel or associated equipment; “yacht broker” means a marine dealer, as defined in this section, who, for compensation or an expectation of compensation, sells or negotiates to sell or offers to sell, buys or offers to buy, solicits or obtains listings of or negotiates the purchase, sale or exchange of vessels, but who is not an owner of such vessels; “federal Boat Safety Act of 1971” means an Act of Congress approved August 10, 1971, Public Law 92-75; and “boat livery” means a business that is engaged in the commercial rental of vessels, including, but not limited to, personal watercraft.

(1961, P.A. 506, S. 1; 1971, P.A. 872, S. 384; P.A. 73-257, S. 7, 27; P.A. 74-302, S. 1, 3; P.A. 81-423, S. 2, 25; P.A. 82-472, S. 47, 183; P.A. 94-188, S. 27; P.A. 95-79, S. 46, 189; P.A. 08-26, S. 7; P.A. 09-105, S. 1; P.A. 11-80, S. 1.)

History: 1971 act replaced definition of “commission” with definition of “commissioner”; P.A. 73-257 defined “Federal Boat Safety Act of 1971”; P.A. 74-302 redefined “marine dealer” to include repairers of boats; P.A. 81-423 added definition of “vessel” and substituted “vessel” for “motorboat” wherever appropriate; P.A. 82-472 made technical corrections; P.A. 94-188 added definitions of “marine engine manufacturer” and “marine engine”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 08-26 added definition of “boat livery”; P.A. 09-105 redefined “marine dealer” and “marine engine manufacturer” and defined “yacht broker”, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-142 - Vessel numbering requirements. Certain vessels required to display registration decals.

(a) Every vessel used upon the waters of this state shall be numbered, except as otherwise provided in this section and section 15-143. For purposes of this section and said section 15-143, any launching, mooring or operation of a vessel upon the waters of this state shall be deemed to be a use of such vessel upon the waters of this state. No person shall launch, moor or operate and no owner shall permit the launching, mooring or operation of any vessel unless (1) the owner holds a valid, effective certificate of number awarded by this state or by the United States or by another state pursuant to the provisions of the federal Boat Safety Act of 1971 and the identification number set forth in such certificate is displayed on each side of such vessel at the bow, (2) the owner holds a valid marine document issued by the United States Coast Guard, or (3) such vessel is otherwise not required to be numbered in this state under the provisions of said section 15-143.

(b) Each vessel with respect to which the owner holds a valid marine document issued by the United States Coast Guard, a valid certificate of number awarded by the United States pursuant to the provisions of the federal Boat Safety Act of 1971 or a valid certificate of number awarded by another state, which vessel is used upon the waters of this state for more than sixty days in any calendar year, shall be required to display a Connecticut registration decal. No person shall launch, moor or operate and no owner shall permit the launching, mooring or operation of any such vessel unless (1) the owner holds a valid, effective certificate of registration awarded by this state, and (2) the registration decal is displayed as directed by the Commissioner of Energy and Environmental Protection, provided the requirements of this subsection shall not be applicable, in the period commencing on the first day of October in any year to and including the thirtieth day of April next succeeding, to any such vessel in use upon the waters of this state exclusively for purposes of delivery of such vessel to a facility in this state for storage, including dry storage and storage in water by means of apparatus preventing ice damage to the hull, maintenance or repair or the actual process of storage, maintenance or repair of such vessel.

(c) Violation of any provision of this section shall be an infraction.

(1961, P.A. 506, S. 8; 1967, P.A. 175, S. 2; P.A. 73-257, S. 8, 27; P.A. 76-381, S. 27; P.A. 81-423, S. 3, 25; P.A. 82-283, S. 1, 4; 82-348, S. 5, 6; P.A. 83-253, S. 1, 3; 83-455, S. 2, 4; P.A. 11-80, S. 1.)

History: 1967 act required numbering of all motorboats, previous requirement applied only to those “of more than five horsepower”; P.A. 73-257 required numbering of boat before launching or mooring it as well as before operation and replaced “Federal Boating Act of 1958” with “Federal Boat Safety Act of 1971”; P.A. 76-381 stated that violation is an infraction; P.A. 81-423 replaced “motorboats” with “vessels” throughout and required all vessels on Connecticut waters to have a state certificate of registration and added Subsec. (b) requiring vessels with a certificate of number from the United States or another state to display a registration decal; P.A. 82-283 added provisions to require that a vessel, with respect to which the owner holds a valid marine document issued by the United States Coast Guard, shall not be required to display a number awarded by Connecticut, however, such vessel must display a Connecticut registration decal; P.A. 82-348 removed penalty provision from Subsec. (a) and placed in new Subsec. (c); P.A. 83-253 added language in Subsec. (a) concerning what shall be deemed the use of a vessel upon the waters of this state; P.A. 83-455 amended Subsec. (b) to provide that in the period from October first of any year to April thirtieth next following, inclusive, registration requirements shall not apply to any vessel on waters of state exclusively for purposes of delivery to a facility for storage, maintenance or repair, effective July 1, 1983, and applicable to such use of vessels on or after said date; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

Cited. 12 CA 417; 20 CA 452.



Section 15-143 - Exceptions to numbering and registration requirements.

(a) Vessels of the following classes are not required to be numbered or display a Connecticut registration decal by this state: (1) Motorboats which have a valid marine document issued by the United States Coast Guard, provided the owner of any such vessel used upon the waters of this state for more than sixty days in any calendar year shall be required to comply with the registration requirements in section 15-144; (2) vessels owned in countries other than the United States temporarily using the waters of the state; (3) vessels owned by the United States, a state or a political subdivision of a state which are used in the performance of governmental functions; (4) vessels used exclusively as ships’ lifeboats; (5) vessels belonging to any class which the Commissioner of Energy and Environmental Protection exempts upon finding that the numbering of such vessels does not materially aid in their identification; provided, the commissioner shall not exempt any such class of vessels which is subject to the provisions of the federal Boat Safety Act of 1971 and which has not been exempted therefrom under the provisions of Subsection (b) of Section 19 of said act; (6) vessels principally used in another state for which valid, effective certificates of number were awarded by the United States or by such other state pursuant to the provisions of the federal Boat Safety Act of 1971; provided, the owner of a vessel used upon the waters of this state for more than sixty days in any calendar year shall be required to comply with the registration requirements in section 15-144; and (7) any vessel less than nineteen and one-half feet in length which is not a motorboat as defined in section 15-141, and any vessel propelled solely by oar or paddle.

(b) Vessels, the sale or transfer of which is subject to the provisions of Section 37 of the Shipping Act, 1916, shall be numbered by this state only when such sale or transfer is approved by the United States Maritime Administration.

(1961, P.A. 506, S. 9, 10; P.A. 73-257, S. 9, 27; P.A. 81-423, S. 4, 25; P.A. 82-283, S. 2, 4; 82-436, S. 1, 11; 82-472, S. 32, 183; P.A. 83-253, S. 2, 3; P.A. 05-133, S. 4; P.A. 11-80, S. 1.)

History: P.A. 73-257 replaced U.S. Bureau of Customs with U.S. Coast Guard in Subsec. (a)(1), replaced “board” with “commissioner of environmental protection” in Subsec. (a)(5) and rephrased provisions, deleted provision re recording certificates from U.S. or other states before boat used in this state in Subsec. (a)(6), added statement that boat used in state for more than 60 days a year deemed principally used in this state and replaced references to Federal Boating Act of 1958 with references to Federal Boat Safety Act of 1971; P.A. 81-423 exempted vessels under 19.5 feet which are not motorboats and vessels propelled solely by oar or paddle from numbering requirement and substituted “vessels” for “motorboats” throughout section; P.A. 82-283 and 82-436 added provisions, in conformance with Sec. 15-142, that vessel with marine document from United States Coast Guard is not required to be numbered in this state, however, if in state waters more than 60 days in any year, such vessel must be registered; P.A. 82-436 also added reference to “any canoe equipped with a motor the horsepower of which is less than five” in Subsec. (a)(7); P.A. 82-472 removed provision re canoes added by P.A. 82-436; P.A. 83-253 added language in Subsec. (a) modifying references to use of any vessel so that the use referred to, for purposes of determining when registration is required, is the use of such vessel upon the waters of this state; P.A. 05-133 amended Subsec. (a) to add provision that vessels of specified classes not be required to display a Connecticut registration decal; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a)(5), effective July 1, 2011.

Cited. 12 CA 417.



Section 15-144 - Vessel registration number or registration decal. Schedule of fees payable to Commissioner of Motor Vehicles. Regulations. Penalty.

(a) Any owner desiring to obtain a vessel registration number or registration decal shall apply to the Commissioner of Motor Vehicles and shall file such proof of ownership of the vessel as the commissioner may require. Upon receipt of an application in proper form and the numbering fee, the Commissioner of Motor Vehicles shall assign a registration number or registration decal and provide the owner with a temporary certificate of number or temporary certificate of decal. The Commissioner of Motor Vehicles shall issue two registration decals and a permanent certificate. A registration decal shall be displayed on each side of the vessel at the bow in a manner prescribed by the Commissioner of Energy and Environmental Protection. The certificate shall state the name of the owner, his address, a description of the vessel, its hull identification number, the expiration date of the certificate and such other information as the Commissioner of Energy and Environmental Protection may prescribe by regulations. Such certificate shall be carried aboard and shall be available for inspection upon the vessel for which it is issued whenever the owner or any person authorized by him is aboard such vessel, except that the certificate of number for a vessel which is less than twenty-six feet and which is rented for noncommercial purposes for less than twenty-four hours may be retained on shore by the owner of such vessel or his agent at the place where such vessel departs or returns. If such certificate is retained on shore, a rental agreement signed by the owner or his agent and by the person renting the vessel shall be carried aboard such vessel and shall be available for inspection. Such rental agreement shall contain the vessel number which appears on the certificate of number and the length of time for which such vessel is rented.

(b) (1) The owner shall pay a fee to the Commissioner of Motor Vehicles for deposit with the State Treasurer for each vessel so numbered or registered in accordance with the following schedule and subdivisions of this subsection:

Overall Length

at least
(feet)

less than
(feet)

fee

12

$ 7.50

12

13

11.25

13

14

15.00

14

15

18.75

15

16

22.50

16

17

30.00

17

18

37.50

18

19

45.00

19

20

52.50

20

21

60.00

21

22

67.50

22

23

75.00

23

24

82.50

24

25

90.00

25

26

97.50

26

27

105.00

27

28

112.50

28

29

120.00

29

30

127.50

30

31

135.00

31

32

142.50

32

33

150.00

33

34

157.50

34

35

165.00

35

36

172.50

36

37

180.00

37

38

202.50

38

39

225.00

39

40

247.50

40

41

270.00

41

42

292.50

42

43

315.00

43

44

322.50

44

45

330.00

45

46

337.50

46

47

345.00

47

48

352.50

48

49

360.00

49

50

367.50

50

51

375.00

51

52

382.50

52

53

390.00

53

54

397.50

54

55

405.00

55

56

412.50

56

57

420.00

57

58

427.50

58

59

435.00

59

60

442.50

60

61

450.00

61

62

457.50

62

63

465.00

63

64

472.50

64

65

480.00

65 and over

525.00

For purposes of this schedule “overall length” is the horizontal distance between the foremost part of the stem and the aftermost part of the stern, excluding bowsprits, bumpkins, rudders, outboard motor brackets and similar fittings or attachments. (2) The fee payable under this subsection with respect to any vessel used primarily for purposes of commercial fishing shall not exceed twenty-five dollars, provided in the tax year of the owner of such vessel ending immediately preceding the date of registration, not less than fifty per cent of the adjusted gross income of such owner as determined for purposes of the federal income tax is derived from commercial fishing, subject to proof satisfactory to the Commissioner of Motor Vehicles. (3) The fee payable under this subsection with respect to any vessel constructed primarily of wood, the construction of which is completed not less than fifteen years prior to the date such fee is paid, shall be in an amount equal to fifty per cent of the fee otherwise payable, or if such construction is completed not less than twenty-five years prior to the date such fee is paid, such fee shall be in an amount equal to twenty-five per cent of the fee otherwise payable. (4) Fees payable under this subsection shall not be required with respect to (A) any vessel owned by a flotilla of the United States Coast Guard Auxiliary or owned by a nonprofit corporation acting on behalf of such a flotilla, provided no more than two vessels from any such flotilla or nonprofit corporation shall be granted such an exemption, and (B) any vessel built by students in an educational institution and used for the purposes of such institution, including such research as may require the use of such vessel. (5) The fee payable under this subsection with respect to any pontoon boat, exclusive of any houseboat, shall be forty dollars. (6) The fee payable under this subsection with respect to any canoe with a motor or any vessel owned by a nonprofit organization shall be seven dollars and fifty cents. (7) The fee payable under this subsection with respect to any vessel less than fifteen feet in length equipped with a motor the horsepower of which is less than fifteen, shall be seven dollars and fifty cents. (8) The owner of any vessel used actively, as required under this subdivision, in operational activities of the United States Coast Guard Auxiliary shall not be required to pay the applicable fee in accordance with the schedule in this subsection, provided (A) if the applicable fee under the schedule for such vessel is greater than one hundred eighty dollars, the owner shall be required to pay the amount of fee in excess of one hundred eighty dollars, and (B) the owner shall not be entitled to exemption from the applicable fee as allowed in this subdivision for any vessel registration year unless the application for registration of such vessel includes a statement, certified by an officer of the United States Coast Guard, that in the preceding year such vessel was used actively in not less than three separate operational activities of the United States Coast Guard Auxiliary. (9) Beginning May 4, 2011, all revenue received by the state in fees for the numbering and registration of vessels under this section shall be deposited with the Treasurer who shall deposit such revenue in the General Fund.

(c) The owner shall cause the registration number or registration decal to be displayed on each side of the vessel at the bow in such manner as the Commissioner of Energy and Environmental Protection prescribes. The number shall be maintained in a legible condition and shall be clearly visible and entirely unobscured. No number other than the registration number assigned by this state or by the United States or by another state pursuant to the provisions of the federal Boat Safety Act of 1971 shall be displayed on either side of a vessel at the bow.

(d) Each certificate of number and certificate of registration issued by the Commissioner of Motor Vehicles shall expire on the last day of April of the year following its issuance. At least thirty days prior to the expiration date of each certificate, the Commissioner of Motor Vehicles may notify the owner, in a manner determined by the commissioner, of such expiration and the certificate may be renewed as prescribed by the Commissioner of Motor Vehicles upon application and upon payment of the fee provided in subsection (b) of this section. The commissioner shall not provide such notification by mail to the registrant if the United States Postal Service has determined that mail is undeliverable to the address that is documented in the records of the Department of Motor Vehicles for such person. The registration number assigned to a vessel shall remain the same as long as the vessel is registered in this state.

(e) (1) The Commissioner of Motor Vehicles may permit marine dealers, as defined in section 15-141, to assign registration numbers and issue temporary certificates of number upon the sale or transfer of a vessel. The dealer shall within ten days from the issuance of such temporary certificate submit to the Commissioner of Motor Vehicles an application together with all necessary documents, information and fees for a permanent certificate of number for the vessel transfer.

(2) The Commissioner of Motor Vehicles may permit such marine dealers to issue temporary certificates of decal upon the sale or transfer of a documented vessel. The dealer shall within ten days from the issuance of such temporary certificate submit to the Commissioner of Motor Vehicles an application together with all necessary documents, information and fees for a permanent certificate of decal with respect to such vessel.

(3) On and after March 1, 2005, the Commissioner of Motor Vehicles shall permit marine dealers, as defined in section 15-141, to submit the applications and documents required under subdivisions (1) and (2) of this subsection by electronic means. Said commissioner shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this subdivision.

(f) The Commissioner of Energy and Environmental Protection may require the owner of any vessel to submit as part of his application such information concerning waste discharges and onboard waste disposal systems as the Commissioner of Energy and Environmental Protection may prescribe by regulations. The Commissioner of Motor Vehicles shall promptly forward to the Commissioner of Energy and Environmental Protection any such information submitted to the Commissioner of Motor Vehicles as part of an application.

(g) The Commissioner of Motor Vehicles may adopt such regulations as are reasonably necessary to carry out his powers, duties and functions under this chapter.

(h) (1) Any person who operates or any owner who permits the operation of a vessel on the waters of this state which has not been numbered or registered in accordance with the provisions of this chapter and any other applicable section of the general statutes shall have committed a violation and shall be fined not less than twenty-five dollars or more than two hundred dollars for the first offense and for each subsequent offense shall be fined not less than two hundred dollars or more than five hundred dollars. (2) No person shall use any vessel registration or registration decals that have been issued to another person pursuant to sections 15-142 to 15-144, inclusive. No person shall use a vessel registration or registration decals on any vessel other than the vessel for which such registration number or registration decals have been issued. Any person who violates any provision of this subdivision shall be fined not more than two hundred fifty dollars. (3) Any officer empowered to enforce the provisions of this chapter and any other applicable section of the general statutes who finds a vessel which is not numbered or registered in accordance with the provisions of this chapter and such discovery is subsequent to a violation of this chapter may make application to the court for a warrant to seize such vessel and take it into custody pending proof of payment of proper numbering or registration fees. No officer shall be liable for any act performed under the provisions of this subsection.

(1961, P.A. 506, S. 11; 1967, P.A. 175, S. 3; 1971, P.A. 668, S. 4; 872, S. 385; P.A. 73-257, S. 10, 27; P.A. 76-381, S. 28; P.A. 80-89; P.A. 81-423, S. 5, 25; P.A. 82-283, S. 3, 4; 82-348, S. 2, 6; 82-436, S. 2, 8–11; P.A. 83-266, S. 3, 4; P.A. 84-495, S. 1, 4; P.A. 86-270; P.A. 87-289, S. 1, 2; P.A. 88-316, S. 1, 2; P.A. 96-167, S. 48, 49; P.A. 03-244, S. 14; P.A. 04-199, S. 18; 04-257, S. 27; P.A. 06-196, S. 198; P.A. 07-217, S. 59; P.A. 11-6, S. 133; 11-61, S. 4; 11-80, S. 1; 11-213, S. 44, 45; P.A. 12-80, S. 8.)

History: 1967 act added provisions re validation decals in Subsec. (a) and decreased fee from $5 to $4 and replaced provisions re certificate expiration and renewal fee with new provisions which replace three-year validity term with one-year term and reduce fee from $5 to $3; 1971 acts replaced set fee of $4 for all boats with schedule wherein fee depends on length of boat and replaced “commission”, i.e. boating commission, with “commissioner”, i.e. environmental protection commissioner; P.A. 73-257 made commissioner of motor vehicles, rather than town clerk and environmental protection commissioner, responsible for issuing identification numbers, deleted requirement that certificate be “pocket size”, required that certificate be available for inspection when anyone is on board rather than when boat is in operation, revised fee provisions and designated them as Subsec. (b), relettering former Subsecs. (b) and (c) as (c) and (d), changed “Federal Boating Act of 1958” to “Federal Boat Safety Act of 1971” in Subsec. (c), formerly (b), deleted obsolete provision re licenses expiring on April 30, 1972, and provision for penalty of one-half of registration fee if renewal made after expiration date and allowed payment of tax in town where boat stored in Subsec. (d), formerly (c), and added Subsecs. (e) to (h); P.A. 76-381 replaced provision for $25 to $50 fine with statement that violation is an infraction in Subsec. (h); P.A. 80-89 added provisions in Subsec. (a) re retention of certificates on shore when boat is a rental boat; P.A. 81-423 replaced “motorboat” references with “vessel” references, and referred to registration numbers and decals rather than identification numbers, replaced schedule of fees for motorboats with schedule of fees for all vessels, deleted provisions re owner’s option to pay tax in town of residence or town in which boat usually kept or operated in keeping with abolition of tax on vessels and added provision re temporary certificates, effective July 1, 1981, and applicable to registration fees for boat registration year commencing May 1, 1982, and thereafter; P.A. 82-283 added Subsec. (b)(4) providing that fee requirements are not applicable to a vessel owned by a flotilla of the United States Coast Guard Auxiliary or a nonprofit corporation acting on behalf of such a flotilla; P.A. 82-348 changed the penalty in Subsec. (h) from an infraction to a violation, applicable to the owner of any vessel operated in state waters without being numbered or registered as required in chapter 268 or any applicable section of the general statutes; P.A. 82-436 added Subsec. (b)(5) to (7), inclusive, providing for an annual fee of $40, applicable to any pontoon boat, exclusive of any houseboat, providing that the annual fee applicable to any canoe with a motor or any vessel owned by a nonprofit organization shall be $15, and providing that the fee applicable to any vessel less than 15 feet in length with a motor the horsepower of which is less than 15 shall be $10, and also amended Subsec. (d) to provide that the registration number assigned to a vessel shall remain the same so long as the vessel is registered in this state rather than so long as certificate of number is continually renewed; P.A. 83-266 included technical amendments in Subsec. (b), primarily concerning deletion of redundant references to certain subdivisions in said Subsec. (b); P.A. 84-495 amended Subsec. (b) by substituting a reduced schedule of fees for all vessels numbered or registered, effective June 11, 1984, and applicable to the boat registration year commencing May 1, 1985; P.A. 86-270 amended Subsec. (h) by adding provisions specifying penalty for subsequent offenses and re seizure of vessels; P.A. 87-289 amended Subsec. (b) by providing for exemption from registration fees for any vessel built by students in an educational institution and used for purposes of such institution, effective June 10, 1987, and applicable to the vessel registration year commencing May 1, 1987, and each such registration year thereafter; P.A. 88-316 amended Subsec. (b) to allow exemptions from the applicable fee for any vessel used in operational activities of the United States Coast Guard Auxiliary, provided the owner shall be required to pay any portion of the fee in excess of $180 and such exemption shall not be allowed unless in the year preceding exemption the vessel was used actively in at least three such operational activities, effective June 6, 1988, and applicable to the vessel registration year commencing May 1, 1988, and each registration year thereafter; P.A. 96-167 amended Subsec. (b)(6) to reduce fee from $15 to $7.50, effective July 1, 1996; P.A. 03-244 amended Subsec. (h) to divide existing provisions into Subdivs. (1) and (3) and add new Subdiv. (2) re use of vessel registration or registration decals by another person or on another vessel; P.A. 04-199 added Subsec. (e)(3) permitting marine dealers, on and after March 1, 2005, to submit applications and documents required under section by electronic means and requiring commissioner to adopt regulations to carry out provisions of subdivision, effective July 1, 2004; P.A. 04-257 made technical changes in Subsec. (h), effective June 14, 2004; P.A. 06-196 made a technical change in Subsec. (d), effective June 7, 2006; P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007; P.A. 11-6 amended Subsec. (b) by adding Subdiv. (9) requiring revenue to be deposited in General Fund beginning October 1, 2011, effective July 1, 2011; P.A. 11-61 amended Subsec. (b)(9) to require all revenue from fees to be deposited in General Fund beginning May 4, 2011, and to delete provision re twelve-month period, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a), (c) and (f), effective July 1, 2011; P.A. 11-213 amended Subsec. (a) to replace provision re evidence of ownership by affidavit or document with provision re proof of ownership as commissioner may require, and amended Subsec. (d) to change “shall” to “may” re notification and prohibit notification by mail if mail determined to be undeliverable, effective July 1, 2011; P.A. 12-80 amended Subsec. (h)(2) to replace penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250.

Cited. 12 CA 417; 20 CA 452.



Section 15-144a - Provision of information re registrants to tax assessors.

Section 15-144a is repealed.

(1971, P.A. 668, S. 5; P.A. 73-257, S. 11, 27; P.A. 81-423, S. 24.)



Section 15-145 - Marine dealer’s, marine engine manufacturer’s and marine surveyor’s registration numbers. Regulations. Fees. Availability and renewal of certificates. Use of vessels. Restrictions.

(a) A marine dealer, marine engine manufacturer or marine surveyor may obtain one or more marine dealer’s registration numbers upon application to the Commissioner of Energy and Environmental Protection.

(b) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, regarding: (1) The establishment of fees for each marine dealer registration number issued, (2) application for such numbers, (3) examination of a marine dealer, marine engine manufacturer or marine surveyor with respect to criteria for issuance of such numbers, and (4) issuance and display of marine dealer registration numbers. Such application shall contain an affidavit stating that (A) such marine dealer is a person engaged in the business of manufacturing, selling or repairing new or used vessels and that such person has an established place of business for the sale, trade, display or repair of such vessels, unless specifically exempted in this subsection from the requirement to have an established place of business, (B) such marine engine manufacturer is a person engaged in the business of manufacturing, selling or repairing marine engines and that such person has an established place of business for the sale, trade, display or repair of such engines, or (C) such marine surveyor is a person engaged in the inspection, surveying or examination of vessels and meets the definition of a marine surveyor, as defined in section 15-141. Yacht brokers shall not be required to have an established place of business. A marine dealer’s, marine engine manufacturer’s or marine surveyor’s registration certificate shall be denominated as such and shall state the dealer’s, engine manufacturer’s or surveyor’s name, residence address, business address, registration number, the expiration date of the certificate and such other information as the Commissioner of Energy and Environmental Protection may prescribe. The certificate, or a copy of the certificate, shall be carried aboard and shall be available for inspection upon each vessel which displays the marine dealer’s, marine engine manufacturer’s or marine surveyor’s registration number whenever such vessel is in operation. A number or certificate may not be used on more than one vessel at a time. Each certificate shall be renewed on the first day of May of the year following the date of issue and shall expire on the last day of April of the year following such renewal, unless sooner terminated or surrendered. At least thirty days prior to the expiration date of each certificate, the Commissioner of Energy and Environmental Protection shall notify each marine dealer, marine engine manufacturer and marine surveyor of such expiration. Within ninety days before its expiration, each marine dealer’s, marine engine manufacturer’s or marine surveyor’s certificate may be renewed upon application and upon payment of the fee prescribed by the commissioner pursuant to this subsection. Each registration number assigned to a marine dealer, marine engine manufacturer or marine surveyor shall remain the same as long as such dealer, manufacturer or surveyor continues, under the same name, in the business described in such dealer’s, manufacturer’s or surveyor’s application affidavit as required pursuant to this subsection.

(c) A marine dealer’s registration number shall be displayed in such manner as the Commissioner of Energy and Environmental Protection prescribes on vessels: (1) Operated for the purpose of sale, trade, repair or transport and on any vessel sold by such dealer for not more than five days after the date of such sale, (2) on any vessel used by a marine engine manufacturer for the sole purpose of testing or demonstrating marine engines manufactured or repaired by such person, and (3) on any vessel used by a marine surveyor for the purpose of inspecting, surveying or examining such vessel or associated equipment to assess, monitor and report on the condition of such vessel or associated equipment. Any vessel displaying a marine dealer’s registration number shall be presumed to be properly registered.

(d) No marine dealer, marine engine manufacturer or marine surveyor shall (1) rent, or allow or cause to be rented, (2) operate, or allow or cause to be operated, for hire, or (3) use, or allow or cause to be used, for the purpose of conveying passengers or merchandise or freight for hire, any vessel registered with a marine dealer’s, marine engine manufacturer’s or marine surveyor’s number and certificate. No marine dealer or marine engine manufacturer may loan a number certificate to any person except (A) for the purpose of demonstrating a vessel; (B) when a vessel owned by or lawfully in the custody of such person is undergoing repairs; or (C) when such person has purchased a vessel, the registration of which has not yet been completed and in any case for not more than five consecutive days. Each marine dealer or marine engine manufacturer shall keep a record of each loaned number certificate showing the date loaned, the vessel hull identification number (HIN) of the vessel on which such number is displayed, the date returned and the name and address of the person operating any vessel with such loaned number certificate. Such dealer or engine manufacturer shall give a copy of this record to each person to whom such number certificate is loaned, which copy shall be carried in the vessel at all times when operated. This record shall be retained by the dealer or engine manufacturer for a period of six months from the date on which the number certificate was loaned and such record shall be available during business hours for examination by any police officer, marine officer or conservation officer. A marine surveyor shall not loan a number certificate to any person.

(e) Any marine dealer may operate, or cause to be operated by a bona fide full-time employee, a vessel with a marine dealer’s registration number (1) while a potential purchaser or customer is aboard, (2) when running a new vessel from an import terminal to the dealer’s place of business, (3) when test running a new vessel after receiving it from the manufacturer, (4) when delivering a sold vessel to the new owner, (5) when running a trade-in vessel from a buyer, (6) when test running a trade-in vessel before it is made available for sale, (7) when running a vessel to, and using a vessel in, a fishing tournament, (8) when test running a vessel after repairs, maintenance or winter storage, (9) when used in connection with the business of the marine dealer, (10) when running the vessel to obtain or deliver parts for the repair of the vessel or another vessel, and (11) for the personal use of the marine dealer. Any marine surveyor may operate, or cause to be operated by a bona fide full-time employee, a vessel with a marine dealer’s registration number when performing an inspection, survey or examination of such vessel or associated equipment provided the marine surveyor has been contracted by written agreement to perform such work and a copy of the written agreement is carried on the vessel while the marine surveyor’s registration number is displayed on the vessel. Each marine dealer and marine surveyor shall maintain a record of the following: (A) Each marine number certificate issued by the commissioner to such dealer, (B) the name, address and occupation of any bona fide full-time employee to whom such certificate has been assigned, (C) the date of assignment of such certificate, and (D) the exact location of each unassigned certificate. For the purposes of this subsection, “bona fide full-time employee” means a person who is employed by a marine dealer or marine surveyor for not less than thirty-five hours per week and who appears on the records of such marine dealer as an employee for whom tax is withheld for Social Security, federal income tax and any other withholding or deductions from salary required by law.

(f) No person may use a vessel with a marine dealer’s, marine engine manufacturer’s or marine surveyor’s registration number for any purpose other than the purposes described in this section. The commissioner may revoke any marine dealer’s, marine engine manufacturer’s or marine surveyor’s registration number under this section if any vessel with a number issued to such dealer, engine manufacturer or surveyor is used in violation of this section.

(1961, P.A. 506, S. 12; 1971, P.A. 872, S. 386; P.A. 73-257, S. 12, 27; P.A. 74-302, S. 2, 3; P.A. 81-423, S. 6, 25; P.A. 82-436, S. 3, 11; P.A. 84-268, S. 4; P.A. 94-188, S. 28; P.A. 99-114; P.A. 05-76, S. 1; P.A. 06-196, S. 199; P.A. 09-105, S. 2; June Sp. Sess. P.A. 09-3, S. 479; P.A. 11-80, S. 1.)

History: 1971 act replaced “commission”, referring to boating commission, with “commissioner”, referring to commissioner of environmental protection; P.A. 73-257 required that ID numbers be applied for to commissioner of motor vehicles rather than commissioner of environmental protection, increased fee from $5 to $10, included commissioner of motor vehicles in provision re information on certificate and changed validity period from three years to one year in Subsec. (a) and made technical change to Subsec. (b) for clarity; P.A. 74-302 added provision re affidavit in Subsec. (a) and revised expiration provision in Subsec. (b) so that licenses expire on same date (last day of April) rather than one year from date of issue; P.A. 81-423 substituted “registration” for “identification” numbers and “vessels” for “motorboats” and raised fee from $10 to $15; P.A. 82-436 amended Subsec. (a) by requiring that applications by marine dealers for registration numbers are subject to approval by the commissioner of environmental protection, and increased fee for each such registration number from $15 to $25; P.A. 84-268 transferred authority to receive applications for registration numbers and to notify dealers of impending expiration dates from motor vehicles commissioner to environmental protection commissioner; P.A. 94-188 amended Subsec. (a) to add provisions re marine engine manufacturers and amended Subsec. (b) by deleting “solely” after “prescribes” and by including vessels used by marine engine manufacturers for the sole purpose of testing or demonstrating marine engines manufactured or repaired by them; P.A. 99-114 amended Subsec. (a) to increase the fee for a marine dealer or marine engine manufacturer registration number from $25 to $50, provide that such funds be deposited into the boating account of the Conservation Fund, provide for the carrying of a copy of the certificate, and provide that a number or certificate may not be used on more than one vessel at a time, amended Subsec. (b) to allow operation of vessels with such numbers for purposes of repair or transport and add provision re presumption that a vessel displaying a marine dealer’s registration number is properly registered, and added Subsecs. (c), (d) and (e) re restrictions on use of vessels with such numbers; P.A. 05-76 amended Subsec. (d) by adding Subdivs. (9), (10) and (11) to expand marine dealer and full-time employee use of vessels to permit business or personal use and use to obtain or deliver repair parts, effective June 2, 2005; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 09-105 divided existing Subsec. (a) into Subsecs. (a) and (b), amended Subsec. (a) by adding “marine surveyor” and deleting $50 fee provision, amended new Subsec. (b) by adding regulations requirements, applying provisions to marine surveyors, adding affidavit requirements and specifying that yacht brokers are not required to have established place of business, redesignated existing Subsecs. (b) to (e) as new Subsecs. (c) to (f), specified registration number display and use criteria for vessels used by marine surveyors in new Subsecs. (c) and (e), prohibited marine surveyors from loaning number certificates to any person in new Subsec. (d), and made conforming changes throughout, effective July 1, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to delete provision re fees shall be deposited in boating account of Conservation Fund; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a), (b) and (c), effective July 1, 2011.



Section 15-145a - Marine dealer’s registration numbers for boat trailers.

(a) Each marine dealer, as defined in section 15-141, may make application to the Commissioner of Motor Vehicles for a general distinguishing number and mark in lieu of registering each boat trailer owned by him or in his custody, and the commissioner may issue to the applicant a certificate or certificates of registration containing the distinguishing number and mark assigned to such applicant, and made in a form and containing any further information that the commissioner may require. Each such boat trailer owned by such applicant or temporarily in his custody shall be regarded as registered under and having assigned to it such general distinguishing number and mark until sold. Such application shall contain an affidavit stating that such dealer is a person engaged in the business of manufacturing, selling or repairing new or used vessels and that such person has an established place of business for the sale, trade, display or repair of such vessels. For the registration of all boat trailers registered under a general distinguishing number and mark, the commissioner shall charge a fee at the rate of fifty dollars per annum or any part thereof for each number plate furnished. The Commissioner of Motor Vehicles shall assess a twenty-five dollar late fee for renewal of a registration in the event a dealer fails to renew such registration within five days after its expiration. The issuance of such registrations shall be in the sole discretion of the commissioner and may be recalled at any time for any reason or cause the commissioner deems sufficient.

(b) Each marine dealer who is in possession of one or more such registrations shall report such information to the tax assessor of the municipality wherein such dealer is located.

(P.A. 92-133, S. 6, 9; P.A. 12-81, S. 2.)

History: P.A. 12-81 amended Subsec. (a) to require Commissioner of Motor Vehicles to assess $25 late fee for renewal of registration if dealer fails to renew registration within 5 days after expiration.



Section 15-145b - Operation of a vessel registered with a marine dealer registration number by holder of passenger-for-hire license and charter boat registration.

(a) Notwithstanding the provisions of this chapter, any person who holds a current passenger-for-hire license issued by the United States Coast Guard and a current charter boat registration issued by the Commissioner of Energy and Environmental Protection pursuant to section 26-142a shall not be prohibited from operating a vessel registered with a marine dealer registration number issued pursuant to section 15-145, provided any such person operates a recreational charter fishing guide service using a vessel registered with such a marine dealer registration number in connection with such guide service.

(b) The Commissioner of Energy and Environmental Protection shall not revoke a marine dealer registration number issued pursuant to section 15-145 for any vessel used in compliance with subsection (a) of this section.

(P.A. 10-124, S. 4; P.A. 12-174, S. 1.)

History: P.A. 10-124 effective May 27, 2010; P.A. 12-174 deleted “for two years from the effective date of this section,” and “for not less than five of the ten years preceding the effective date of this section” in Subsec. (a), changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and made technical changes, effective June 15, 2012.



Section 15-146 - Notice of change of address.

Within fifteen days after changing his address, the owner of a vessel with a registration number or registration decal issued by this state shall file with the Commissioner of Motor Vehicles notice in writing of such change. The owner’s certificate of number or registration may be altered or the Commissioner of Motor Vehicles may issue a new certificate to indicate the new address. Failure to file notice of change of address as required by this section shall be an infraction.

(1961, P.A. 506, S. 13; 1971, P.A. 872, S. 387; P.A. 73-257, S. 13, 27; P.A. 76-381, S. 29; P.A. 81-423, S. 7, 25.)

History: 1971 act replaced “commission”, referring to boating commission, with “commissioner”, referring to commissioner of environmental protection; P.A. 73-257 transferred duties of environmental protection commissioner under section to commissioner of motor vehicles; P.A. 76-381 made failure to give notice of address change an infraction; P.A. 81-423 inserted reference to vessel registration number or registration decal, replacing reference to “motorboats numbered” by state.



Section 15-147 - Termination of certificate of number upon transfer, destruction or abandonment of vessel.

(a) The owner of a vessel which has been awarded a registration number or registration decal by this state shall notify the Commissioner of Motor Vehicles in writing within fifteen days of the transfer of all or any part of his interest in, other than the creation of a security interest, or of the theft, loss, destruction or abandonment of, such vessel and surrender with such notice his certificate of number. Any such transfer, theft, loss, destruction or abandonment shall terminate said certificate.

(b) Any person who transfers to another ownership of a vessel numbered by this state or a vessel having been awarded a registration decal by this state or who presents evidence satisfactory to the commissioner that such vessel has been stolen, lost or destroyed, may, upon surrendering the outstanding certificate of number or certificate of decal and upon application and payment of a fee of one dollar, have another vessel numbered in his name for the remainder of the numbering period, or may have another registration decal issued in his name for the remainder of the registration period, provided if the numbering fee or registration decal fee in accordance with the provisions of section 15-144 is greater for such other vessel to be numbered or to obtain a registration decal than the fee paid for said registration period with respect to the vessel transferred, such person shall pay a fee in addition to said one dollar, equal to the registration fee in said section 15-144 for such other vessel to be numbered or to receive a registration decal minus the amount of such fee paid for said registration period with respect to the vessel transferred.

(c) Violation of any provision of this section shall be an infraction.

(d) Any person, who for reasons acceptable to the Commissioner of Motor Vehicles, requests a change in the type of registration issued for a vessel owned by such person, from a registration number to a registration decal, or from a registration decal to a registration number, may, upon surrendering the outstanding registration and payment of a fee of three dollars, have the new registration for such vessel issued in such person’s name for the remainder of the registration period.

(1961, P.A. 506, S. 14; 1971, P.A. 872, S. 388; P.A. 73-257, S. 14, 27; P.A. 76-381, S. 30; P.A. 81-423, S. 8, 25; P.A. 82-436, S. 4, 11; P.A. 89-23.)

History: 1971 act replaced “commission”, referring to boating commission, with “commissioner”, referring to commissioner of environmental protection; P.A. 73-257 required notification of commissioner of motor vehicles rather than environmental protection commissioner and required notification of theft or loss in Subsec. (a) and added proviso in Subsec. (b); P.A. 76-381 added Subsec. (c) making violation an infraction; P.A. 81-423 inserted references in appropriate places to registration number or registration decal, replacing reference to motorboats “numbered” by state; P.A. 82-436 added Subsec. (d) providing that with approval of commissioner of motor vehicles any owner of a vessel may change the type of registration issued, whether registration number or registration decal, to the other type upon payment of a fee of $3; P.A. 89-23 amended Subsec. (b) to include persons who present satisfactory evidence that the vessel has been stolen, lost or destroyed.



Section 15-148 - Duplicate certificate.

If a valid certificate of number or registration is lost, mutilated or destroyed, the owner shall notify the Commissioner of Motor Vehicles in writing within fifteen days. The owner may obtain a duplicate certificate upon application to the Commissioner of Motor Vehicles and upon payment of a fee of twenty dollars.

(1961, P.A. 506, S. 15; P.A. 73-257, S. 15, 27; P.A. 81-423, S. 9, 25; P.A. 07-167, S. 14.)

History: P.A. 73-257 required notification of lost, mutilated or destroyed certificate within 15 days and replaced town clerk with commissioner of motor vehicles and made provisions applicable to valid certificates only; P.A. 81-423 inserted reference to registration; P.A. 07-167 increased fee from $1.00 to $20.



Section 15-149 - Accident reports.

Section 15-149 is repealed.

(1961, P.A. 506, S. 16; 1967, P.A. 184, S. 1; 1971, P.A. 872, S. 389; P.A. 73-257, S. 16, 27; P.A. 76-381, S. 31; P.A. 87-505, S. 8, 9.)



Section 15-149a - Reporting of accidents. Responsibilities of towboat operators.

(a) Any person operating a vessel upon the waters of this state which vessel is in any manner involved in an accident in which any person dies, is injured so as to require medical attention, or disappears, shall immediately notify the nearest law enforcement agency having jurisdiction over such accident and, not later than forty-eight hours after such accident, report the matter in writing to the Commissioner of Energy and Environmental Protection. The report shall be on a form prescribed by the commissioner and shall state as accurately as possible the time, place and cause of such accident, the injuries occasioned by the accident and any other facts the commissioner deems necessary. If such operator is physically incapable of notifying the nearest law enforcement agency or of making such report and there is another participant or passenger in the accident not incapacitated, such participant or passenger shall immediately notify the nearest law enforcement agency having jurisdiction over such accident and make the report to the commissioner not later than forty-eight hours after such accident. Any person operating a vessel upon the waters of this state which is in any manner involved in an accident in which the total damages to all property affected by such accident, including property of such operator, is in excess of five hundred dollars, such person shall, not later than five days after such accident, report the matter in writing to the commissioner on such forms as said commissioner may prescribe. If there is no person other than the owner capable of making such report or if the report has not been submitted and the owner of such vessel is not incapacitated, such owner shall, not later than five days after learning of the facts of such accident, report the matter to the commissioner, on such forms as said commissioner may prescribe. Any such operator of a vessel, or surviving participant or passenger in any such accident, or the owner of the vessel involved in any such accident, shall provide any other information or additional report as the commissioner shall require. Failure of any person to comply with any provision of this subsection shall be an infraction.

(b) Except in an emergency, no vessel towboat operator who for a fee or other compensation conducts vessel towing services for recreational boaters shall take under tow any vessel which has been involved in a boating accident or has been abandoned without first notifying federal, state or municipal law enforcement authorities and the owner of the vessel. In the event circumstances are such that the vessel should be immediately towed to safety to prevent loss of the vessel or injury to passengers, the towboat operator shall immediately notify such authorities upon reaching safe harbor. Failure to notify law enforcement authorities and the vessel owner as required by the provisions of this subsection shall be an infraction.

(P.A. 87-505, S. 3, 9; P.A. 96-82; 96-118, S. 6; P.A. 05-133, S. 3; P.A. 11-80, S. 1.)

History: P.A. 96-82 amended Subsec. (a) to provide for more detailed procedures for reporting of boating accidents and added Subsec. (b) re responsibilities of vessel towboat operators in postaccident towing; P.A. 96-118 amended Subsec. (a) to make a minor grammatical correction; P.A. 05-133 required notification of accident to nearest law enforcement agency “having jurisdiction over such accident” not later than, rather than within, 48 hours after accident and made a technical change in Subsec. (a); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 15-149b - Reporting of accidents involving death, injury or disappearance. Report of interviews.

(a) Any law enforcement officer, fire department personnel, rescue service personnel, emergency medical technician or other emergency response official who receives the initial report of a boating accident in which a person is killed or injured or disappears from on board under circumstances suggesting a possibility of death or injury shall immediately notify the Commissioner of Energy and Environmental Protection. The commissioner shall investigate any accident resulting in the death or disappearance of any person. The commissioner shall investigate any accident resulting in serious injury when he deems such an investigation to be necessary.

(b) On and after July 7, 1987, any officer authorized to enforce the provisions of this chapter who interviews participants or witnesses at the time or scene of a boating accident for which a report is required pursuant to section 15-149a shall submit a copy of the report of the interviews to the Commissioner of Energy and Environmental Protection. The report shall contain the names of the persons and vessels involved, all information necessary to determine the cause of the accident, the conditions at the time of the accident and the enforcement action taken. The report shall be on forms prescribed by the commissioner and shall be submitted not more than five days after the completion of the interviews.

(P.A. 87-505, S. 4, 9; P.A. 97-72, S. 3, 4; P.A. 11-80, S. 1.)

History: P.A. 97-72 divided section into Subsecs., designated existing language as Subsec. (b) and inserted new language as Subsec. (a) re reporting and investigation of accidents involving death, injury or disappearance, effective May 27, 1997; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-150 - Rental of vessels. Boat livery requirements.

(a) Each boat liveryperson shall keep a record of the name and address of every person who rents a vessel, the registration number thereof, if applicable, the departure date and time and the expected time of return. The record shall be preserved for at least one year.

(b) Any operator of a vessel rented from a boat livery shall carry on board such vessel and make available for inspection the original or a copy of the written rental agreement for such rental, signed by the owner of the boat livery or such owner’s agent and by the person renting the vessel, stating the length of time for which such vessel is being rented, the identity of the person who rented the vessel and the vessel number which appears on the certificate of number, if vessel registration is required.

(c) Neither the owner nor any agent or employee of a boat livery shall permit any vessel which is rented to depart from the livery premises unless it is provided, either by the owner or lessee, with such safety devices and equipment as may be required by law.

(d) Neither the owner nor any agent or employee of a boat livery shall permit any vessel which is rented to depart the boat livery unless such vessel is registered and numbered properly as a livery boat, if required. Except as provided in subsection (a) of section 15-144, if the vessel is required to be registered and numbered as a livery boat, the certificate of number shall be carried aboard and made available for inspection upon the vessel for which it is issued.

(e) Neither the owner nor any agent or employee of a boat livery shall permit an operator of any vessel which is rented to depart from the boat livery without a safe boating certificate or certificate of personal watercraft operation, if such operator is required by sections 15-140e and 15-140j to have a safe boating certificate or certificate of personal watercraft operation.

(f) Violation of any provision of this section shall be an infraction.

(1961, P.A. 506, S. 17; 1969, P.A. 100, S. 1; P.A. 76-381, S. 32; P.A. 81-423, S. 10, 25; P.A. 08-26, S. 8.)

History: 1969 act made provisions applicable to all vessels rather than to motorboats; P.A. 76-381 added Subsec. (c) making violation an infraction; P.A. 81-423 replaced reference to identification number with reference to registration number in Subsec. (a); P.A. 08-26 made a technical change in Subsec. (a), added new Subsec. (b) re written rental agreement requirements, Subsec. (d) re vessel registration and numbering and Subsec. (e) re safe boating certificate or certificate of personal watercraft operation prior to vessel departure from boat livery and redesignated existing Subsecs. (b) and (c) as new Subsecs. (c) and (f), respectively.

See Sec. 15-129 re required safety devices and equipment.



Section 15-150a - Any facility mooring or storing vessels required to maintain record of vessels not registered in Connecticut.

Each boat yard, public or private marina or other entity renting or leasing slips, dry storage, mooring or other space for vessels during the period from April fifteenth to October fifteenth, inclusive, in any year shall maintain a list of all such vessels not registered in Connecticut. Each yacht club, boat club or other group assigning slips or moorings for vessels as part of membership rights shall maintain a list of all such vessels not registered in Connecticut. Each condominium or cooperative marina shall maintain a list of all such vessels not registered in Connecticut. Said list shall be compiled on forms furnished by the Commissioner of Energy and Environmental Protection and shall contain with respect to each such vessel (1) the name of the vessel, (2) the state of registration or documentation, (3) the registration number, (4) the name and address of the entity renting or using space, and (5) such other information as the commissioner deems necessary. Transient vessels are not required to be included in such lists. Such lists shall be available during normal business hours for inspection by any boating law enforcement officer. Any boat yard, public or private marina, condominium or other entity renting, leasing or controlling slips, dry storage, moorings or other spaces for vessels during the period of any year from April fifteenth to October fifteenth, or any yacht club, boat club or cooperative or other group assigning slips or moorings for vessels as part of membership rights, which fails to maintain the lists required in this section or fails to make the same available for inspection by any boating law enforcement officer shall have committed a violation and shall be fined two hundred dollars.

(P.A. 81-423, S. 21, 25; P.A. 82-348, S. 4, 6; P.A. 83-455, S. 3, 4; P.A. 84-546, S. 48, 173; P.A. 11-80, S. 1.)

History: P.A. 82-348 applied provisions to condominium and cooperative marinas, added a penalty provision under which any facility providing space for mooring or storage of vessels which fails to maintain the list required in this section shall have committed a violation and shall be fined $200; P.A. 83-455 provided that such lists shall be compiled on forms furnished by commissioner of environmental protection, and in addition to information already required, shall contain such information as said commissioner deems necessary; P.A. 84-546 made technical changes; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-151 - Records of Commissioner of Motor Vehicles. Remission and report of fees.

The Commissioner of Motor Vehicles shall keep a record of all registration numbers assigned by him and of all certificates of number and certificates of registration recorded with him. The Commissioner of Motor Vehicles shall remit monthly to the Treasurer of the state all registration fees paid to him and he shall report to the Commissioner of Energy and Environmental Protection monthly for all fees so remitted.

(1961, P.A. 506, S. 18; 1963, P.A. 564, S. 1; 1967, P.A. 132; 1971, P.A. 872, S. 390; P.A. 73-257, S. 17, 27; P.A. 81-423, S. 11, 25; P.A. 11-80, S. 1.)

History: 1963 act provided clerk should forward applications and notices monthly instead of weekly and remit fees to treasurer monthly instead of quarterly; 1967 act deleted clause calling for deposit of registration fees in general fund; 1971 act replaced “commission”, referring to boating commission, with “commissioner”, referring to commissioner of environmental protection; P.A. 73-257 made commissioner of motor vehicles responsible for record-keeping, deleted provisions re reports to environmental protection commissioner except for monthly reports of fees and deleted Subsec. (b) re assessment of recording fee by town clerk; P.A. 81-423 replaced reference to identification numbers with reference to registration numbers and added reference to certificates of registration; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-152 - False statement, penalty.

Every statement made in an application, notice or report required by this part shall be upon oath or affirmation. Any person who knowingly makes a material false statement, in addition to such other penalty as may be imposed by law, shall be subject to the cancellation of his certificate of number or certificate of registration and registration number.

(1961, P.A. 506, S. 19; P.A. 81-423, S. 12, 25.)

History: P.A. 81-423 inserted reference to certificate of registration and replaced “identification” number with “registration” number.



Section 15-153 - Alteration or defacing of certificate of number or registration or alteration, removal or obliteration of number displayed on vessel.

No person shall alter or deface a certificate of number or registration or alter, remove or obliterate the number displayed on a vessel. Violation of any provision of this section shall be an infraction.

(1961, P.A. 506, S. 20; P.A. 76-381, S. 33; P.A. 81-423, S. 13, 25.)

History: P.A. 76-381 stated that violation is an infraction; P.A. 81-423 inserted changes consistent with those in other sections of the act, replacing identification numbers with registration numbers and “motorboat” with “vessel”.



Section 15-154 - Enforcement. Refusal to stop vessel or take vessel to designated area. Rules for avoiding interference with operation of law enforcement vessel or fire rescue vessel. Penalties.

(a) Any harbor master, deputy harbor master, conservation officer, special conservation officer or state police officer and any municipal police officer, any special police officer appointed under sections 29-18 and 29-19, any town marine officers appointed under section 15-154a and certified by the commissioner for marine police duty and any lake patrolman appointed under section 7-151b may enforce the provisions of section 15-16a, this chapter and chapter 446k, except that only peace officers shall enforce the provisions of section 15-132a, subsection (d) of section 15-133 and sections 15-140l and 15-140n. In the enforcement of this chapter, such officer may arrest, without previous complaint and warrant, any person who fails to comply with the provisions of this chapter. Failure to appear in court pursuant to such arrest, unless excused by the court or the state’s attorney or assistant state’s attorney, shall constitute sufficient cause for the suspension by the Commissioner of Motor Vehicles of the boat registration of the boat involved for not more than thirty days or until the matter is resolved by the court, whichever is sooner.

(b) When engaged in the enforcement of this chapter and chapter 446k, such officer shall have the authority to stop and board any vessel which is under way or which is moored on the waters of this state for the purposes of (1) examining decals, certificates and other documents, (2) inspecting safety equipment and waste disposal systems, (3) determining if the operation of such vessel exceeds the noise levels established in subsection (b) of section 15-129, (4) searching when such officer has probable cause to believe that any provision of any law of this state or any rule or regulation of the Department of Energy and Environmental Protection relating to boating or water pollution has been violated, (5) determining compliance with section 15-132a, subsections (d) and (e) of section 15-133 and sections 15-140l and 15-140n, when such authorized officer has probable cause to believe said section or subsection has been violated, and (6) making arrests.

(c) No person operating a vessel shall refuse to stop such vessel or, if sea conditions make stopping in that area unsafe, refuse to take such vessel to a designated area after being requested or signaled to do so by such officer. Any person operating a vessel who refuses to stop or refuses to take such vessel to the designated area shall have committed an infraction. Any person, when signaled to stop by such officer in a law enforcement vessel using an audible signal device or flashing blue lights, who operates such vessel in disregard of such signal so as to (1) interfere with or endanger the operation of the law enforcement vessel or any other vessel, (2) endanger or cause damage to property or person, or (3) increase or maintain speed in an attempt to escape or elude such law enforcement officer shall be guilty of a class A misdemeanor. If such violation causes the death or serious physical injury of another person, the vessel operator shall be guilty of a class D felony, and such operator’s safe boating certificate, certificate of personal watercraft operation or right to operate a vessel that requires a certificate shall be suspended for one year. For any subsequent offense, such operator shall be guilty of a class D felony, except that if any prior offense by such operator under this section caused, and such subsequent offense causes, the death or serious physical injury of another person, such operator shall be guilty of a class D felony for which one year of the sentence imposed may not be suspended or reduced by the court, and such operator’s safe boating certificate, certificate of personal watercraft operation or right to operate a vessel that requires a certificate shall be suspended for not less than eighteen months or more than two years. Proof of the registration number of the vessel shall be prima facie evidence in any prosecution that the owner was the operator. For purposes of this subsection, “serious physical injury” means physical injury which creates a substantial risk of death, or which causes serious disfigurement, serious impairment of health or serious loss or impairment of the function of any bodily organ.

(d) Upon the immediate approach of a law enforcement vessel using an audible signal device and flashing blue lights or a fire rescue vessel using an audible signal device and flashing red or yellow lights, any person operating a vessel shall immediately slow to a speed sufficient to maintain steerage only, shall alter course, within its ability, so as not to inhibit or interfere with the operation of the law enforcement vessel or fire rescue vessel, and shall proceed, unless otherwise directed by an officer in the law enforcement vessel or fire rescue vessel, at a reduced speed until beyond the area of operation of the law enforcement vessel or fire rescue vessel. Any person operating a vessel who wilfully or negligently obstructs or retards any law enforcement or fire rescue vessel answering an emergency call or in pursuit of fleeing law violators shall be fined not more than two hundred fifty dollars.

(e) Any person operating a vessel passing within two hundred feet of a stationary law enforcement vessel using an audible signal device and flashing blue lights or a stationary fire rescue vessel using flashing red or yellow lights shall reduce speed to a speed of slow-no-wake until there is a distance of more than two hundred feet between such person’s vessel and the law enforcement vessel or fire rescue vessel. For purposes of this subsection, “slow-no-wake” means operation of a vessel at a speed that does not produce more than a minimum wake and is not greater than six miles per hour over ground, unless a higher minimum speed is necessary to maintain steerage when traveling with a strong current.

(f) A person who violates subsection (e) of this section shall be fined not less than fifty dollars or more than two hundred dollars.

(g) The Commissioner of Energy and Environmental Protection shall publish an enforcement manual, conduct training and educational sessions, serve as liaison between the enforcement groups and the Superior Court and shall be generally responsible for the overall coordination of enforcement.

(1961, P.A. 506, S. 21; 1963, P.A. 552, S. 2; 1967, P.A. 170, S. 1; 1969, P.A. 219, S. 1; 1971, P.A. 54, S. 2; 872, S. 391; P.A. 73-257, S. 18, 27; P.A. 74-183, S. 205, 291; P.A. 76-381, S. 34; 76-436, S. 175, 681; P.A. 81-423, S. 14, 25; P.A. 82-472, S. 38, 48, 183; P.A. 84-268, S. 2; P.A. 87-505, S. 2, 9; P.A. 89-388, S. 9, 23, 27; P.A. 03-244, S. 7; P.A. 04-257, S. 28; P.A. 05-133, S. 2; P.A. 07-179, S. 1; P.A. 09-140, S. 12; P.A. 10-32, S. 54; P.A. 11-80, S. 1; 11-90, S. 2; P.A. 12-80, S. 9.)

History: 1963 act added volunteer police auxiliary force member to Subsec. (a); 1967 act substituted “chapter” for “part”, amended Subsec. (b) to allow boarding of boat operated in reckless manner, to expand provisions re stopping boat when signalled to do so and to include provision for fine and added Subsec. (c) re enforcement by boat safety commission; 1969 act provided in Subsec. (a) for suspension of registration for failure to appear in court; 1971 acts allowed enforcement of chapter provisions by town marine officer and replaced “boating commission” and “commission” with “commissioner” referring to commissioner of environmental protection; P.A. 73-257 gave enforcement power to special police officer, extended enforcement to part II of chapter 474 and chapter 474a, replaced references to summons with references to arrest powers, gave power to suspend registration to motor vehicles commissioner rather than environmental protection commissioner and deleted provision which allowed arrest only on court order or warrant issued by prosecuting officer and amended Subsec. (b) to allow officer to stop boats as specified, replacing requirement that patrols be made only in marked police vessels and that vessels be stopped only if ID number not displayed or if boat is operated recklessly; P.A. 74-183 replaced circuit court with court of common pleas in Subsec. (c); P.A. 76-381 replaced provision for $50 maximum fine in Subsec. (b) with statement that violator deemed to have committed an infraction; P.A. 76-436 replaced “prosecutor” with “state’s attorney” or “assistant state’s attorney” in Subsec. (a) and replaced court of common pleas with superior court in Subsec. (c), effective July 1, 1978; P.A. 81-423 inserted “vessel” in lieu of “motorboat” where appropriate in Subsec. (b); P.A. 82-472 divided Subsec. (b) into Subdivs. and made other technical corrections; P.A. 84-268 added new Subsec. (b)(3) authorizing an officer to stop and board vessels to determine compliance with noise level standards and renumbered the remaining Subdivs. accordingly; P.A. 87-505 amended Subsec. (b) by adding provision re penalty failure to stop a vessel and substituted reference to searching with “probable cause” for reference to searching without a warrant; P.A. 89-388 amended Subsec. (a) to authorize lake patrolmen to enforce boating law and water pollution control law and added Subsec. (b)(5) re probable cause for violations of Sec. 15-133 and renumbering the remaining Subdiv. accordingly; P.A. 03-244 amended Subsec. (a) to delete provision re members of volunteer police auxiliary force and to provide that only peace officers shall enforce Secs. 15-33(d), 15-140l and 15-140n and amended Subsec. (b) to add reference to Secs. 15-133(d) and (e), 15-140l and 15-140n and to make technical changes; P.A. 04-257 made technical changes in Subsec. (b), effective June 14, 2004; P.A. 05-133 replaced reference to Sec. 15-33 with reference to Sec. 15-133 in Subsec. (a), divided Subsec. (b) into Subsecs. (b) and (c), made technical changes, replaced former provisions re fines with provisions re penalties for refusal to stop vessel or take vessel to designated area if violation causes serious physical injury to another person and defined “serious physical injury” in Subsec. (c) and redesignated former Subsec. (c) as Subsec. (d); P.A. 07-179 added new Subsecs. (d), (e) and (f) re rules for avoiding interference with operation of law enforcement vessel or fire rescue vessel and penalties for violations thereof and redesignated existing Subsec. (d) as Subsec. (g), effective July 1, 2007; P.A. 09-140 amended Subsecs. (a) and (b) by adding references to Sec. 15-132a, effective July 1, 2009; P.A. 10-32 made a technical change in Subsec. (f), effective May 10, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 11-90 amended Subsec. (a) to include authority to enforce Sec. 15-16a, effective July 8, 2011; P.A. 12-80 amended Subsec. (d) to replace penalty of a fine of not more than $200 or imprisonment of not more than 7 days or both with a fine of not more than $250.



Section 15-154a - Town marine officers and auxiliaries.

(a) The selectmen of any town may appoint for such length of time as they determine such number of special constables to be called town marine officers as they deem necessary to enforce the provisions of this chapter, section 53-134, subsection (b) of section 53a-119b and section 53a-182 on any body of water that lies wholly or partially within the jurisdiction of the town, and the provisions of section 22a-250 on any body of water that lies wholly or partially within the jurisdiction of the town or upon land adjacent to such body of water and within the jurisdiction of the town.

(b) The selectmen of any town may appoint for such length of time as they determine town marine auxiliaries to the municipal police. Such auxiliaries may monitor any body of water wholly or partially within the jurisdiction of the town or land adjacent to such body of water for compliance with the provisions of this chapter, section 53-134, subsection (b) of section 53a-119b and section 53a-182, provided such auxiliaries shall not have the power to arrest any person and shall not be considered peace or police officers. The Commissioner of Energy and Environmental Protection shall develop a training program for such auxiliaries.

(1971, P.A. 54, S. 1; P.A. 73-257, S. 19, 27; P.A. 75-87; P.A. 79-166; P.A. 80-341, S. 1; P.A. 86-89, S. 1, 4; P.A. 98-200; P.A. 11-80, S. 1.)

History: P.A. 73-257 deleted provision re training and supervision of constables by commissioner of environmental protection; P.A. 75-87 added reference to Sec. 22a-27d; P.A. 79-166 qualified enforcement power with respect to Sec. 22a-27d and added reference to Sec. 53a-182; P.A. 80-341 added reference to Subsec. (b) of Sec. 53a-119b; P.A. 86-89 added reference to Sec. 53-134 and substituted reference to Sec. 22a-250 for reference to Sec. 22a-27d; P.A. 98-200 added Subsec. (b) re town marine auxiliaries; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 15-154b - Violation on waters between towns.

Whenever any person or persons are committing a violation of the state boating laws or regulations, on that portion of any waters lying between two or more towns, any officer of either town, empowered to enforce the provisions of this chapter, or other persons of either town who are authorized to make arrests for such violations shall have authority to make arrests on any portion of any such waters lying between such towns.

(P.A. 73-257, S. 24, 27; P.A. 75-567, S. 25, 80.)

History: P.A. 75-567 deleted reference to officers’ authority to take violator to proper circuit court for prosecution.



Section 15-154c - Attachment of property of town marine officer prohibited.

No attachments shall be made against the real or personal property of any town marine officer appointed in accordance with section 15-154a for any actions taken in the performance of his duties.

(P.A. 77-433.)



Section 15-155 - Distribution of revenue received in fees for numbering and registration of vessels. Boating account.

Section 15-155 is repealed, effective May 4, 2011.

(1961, P.A. 506, S. 22; 1963, P.A. 564, S. 2; 1971, P.A. 872, S. 392; P.A. 73-257, S. 20, 27; P.A. 76-365, S. 1, 2; P.A. 81-423, S. 15, 25; P.A. 82-436, S. 5, 11; 82-472, S. 49, 183; P.A. 83-266, S. 1, 4; 83-587, S. 30, 96; P.A. 84-495, S. 2, 4; P.A. 86-418, S. 2, 3; P.A. 94-130, S. 10; June Sp. Sess. P.A. 09-3, S. 394; Sept. Sp. Sess. P.A. 09-8, S. 21; P.A. 10-179, S. 57; P.A. 11-6, S. 165; 11-80, S. 1, 13.)



Section 15-155a and 15-155b - Annual report of receipts from vessel registration fees and payments therefrom. State distribution of revenue from fees for vessel registration.

Sections 15-155a and 15-155b are repealed, effective October 1, 2009.

(P.A. 81-423, S. 19, 20, 25; P.A. 82-436, S. 6, 11; P.A. 83-266, S. 2, 4; P.A. 94-65, S. 3, 4; June Sp. Sess. P.A. 09-3, S. 513.)



Section 15-155c - Registration fees collected in 1982 exceeding amounts distributed to Boating Fund and towns to be allowed as credits against fees payable in 1983.

Section 15-155c is repealed.

(P.A. 81-423, S. 23, 25; P.A. 82-436, S. 7, 11; P.A. 84-495, S. 3, 4.)



Section 15-155d and 15-155e - Annual report re boating account. State distribution of revenue from fees for vessel registration.

Sections 15-155d and 15-155e are repealed, effective May 4, 2011.

(Sept. Sp. Sess. P.A. 09-8, S. 37, 38; P.A. 11-6, S. 165; 11-80, S. 1.)



Section 15-156 - Penalties. Operation of vessel while safe boating certificate or certificate of personal watercraft operation refused, suspended or revoked. Jurisdiction. Return of certificate to commissioner.

(a) Any person who violates any provision of this part for which a penalty is not provided shall have committed an infraction.

(b) No person to whom a safe boating certificate or certificate of personal watercraft operation has been refused, or whose certificate or right to operate a vessel in this state has been suspended or revoked, shall operate any vessel during the period of such refusal, suspension or revocation. No person shall operate or cause to be operated any vessel, the registration of which has been suspended or revoked.

(c) Except as provided in subsection (d) of this section, any person who violates any provision of subsection (b) of this section shall, for a first offense, be fined not less than one hundred fifty dollars or more than two hundred dollars or imprisoned not more than three months, or be both fined and imprisoned, and, for any subsequent offense, be fined not less than two hundred dollars or more than six hundred dollars or imprisoned not more than one year, or be both fined and imprisoned.

(d) (1) Any person who operates any vessel during the period such person’s certificate or right to operate a vessel in this state is under suspension or revocation on account of a violation of subsection (d) of section 15-133 or subsection (c) of section 15-154 shall be fined not less than five hundred dollars or more than one thousand dollars and imprisoned not more than one year. In the absence of any mitigating circumstances, as determined by the court, thirty consecutive days of the sentence imposed may not be suspended or reduced in any manner. The court shall specifically state, in writing, for the record any mitigating circumstances, or the absence thereof.

(2) Any person convicted of reckless operation of a vessel in the first or second degree while under the influence of intoxicating liquor or any drug, or both, in violation of section 15-140l or 15-140n, or of manslaughter in the second degree with a vessel, in violation of section 15-132a, who operates a vessel during the period such person’s certificate or right to operate a vessel in this state is under suspension or revocation, in addition to any penalties imposed in accordance with said sections or section 15-140o, shall be fined not less than five hundred dollars or more than one thousand dollars and imprisoned not more than one year. In the absence of any mitigating circumstances as determined by the court, thirty consecutive days of the sentence imposed may not be suspended or reduced in any manner. The court shall specifically state, in writing, for the record any mitigating circumstances, or the absence thereof.

(3) A court having jurisdiction of a violation of subdivision (1) or (2) of this subsection may prohibit such person from operating any vessel on any waters of this state for a period of not more than two years. Notice of such suspension shall be transmitted forthwith by the court to the Commissioner of Energy and Environmental Protection and the Commissioner of Motor Vehicles.

(e) Any person who has had a safe boating certificate or certificate of personal watercraft operation suspended or revoked under section 15-132a, subsection (d) of section 15-133 or section 15-140l, 15-140n or 15-154 shall, not later than two business days after the suspension or revocation takes effect, return the certificate to the commissioner. If such person fails to return the certificate to the commissioner, the commissioner shall direct a conservation law enforcement officer to secure possession thereof and to return the certificate to the office of the commissioner. Failure of such person to return the certificate shall be an infraction.

(1961, P.A. 506, S. 23; P.A. 73-257, S. 21, 27; P.A. 81-423, S. 16, 25; P.A. 82-223, S. 27; 82-348, S. 3, 6; P.A. 89-388, S. 16, 27; P.A. 05-133, S. 1; P.A. 09-140, S. 13; P.A. 11-80, S. 1; P.A. 12-80, S. 169.)

History: P.A. 73-257 added Subsec. (e) re suspension of privilege to operate boat when conviction made for reckless or negligent operation while under the influence of intoxicating liquor or drugs; P.A. 81-423 inserted references to registration consistent with other sections of the act; P.A. 82-348, in conjunction with P.A. 82-223, deleted references to specific penalties in former Subsecs. (a) to (e) and provided that any violation of a provision in part III of chapter 268 for which a penalty is not provided shall be an infraction and increased fine for any person operating a vessel in violation of a court prohibition from $100 to $200; P.A. 89-388 amended Subsec. (b) to add provisions re violations in the first or second degree for consistency with legislative enactment of such violations in 1989; P.A. 05-133 prohibited operation of vessel by person who has had safe boating certificate or certificate of personal watercraft operation refused, suspended or revoked in new Subsec. (b), provided penalty for violation of Subsec. (b) in new Subsec. (c), provided penalties for operation of vessel when certificate under suspension or revocation for violation of Sec. 15-133(d) or Sec. 15-154(c) in new Subsec. (d)(1), redesignated existing Subsec. (b) as Subsec. (d)(2) and (3) and expanded penalty provisions to include person convicted of reckless operation of vessel during period certificate or right to operate is under suspension or revocation, increase fines and impose possibility of imprisonment, and required return of certificate to commissioner or commissioner to direct conservation law enforcement officer to secure possession of certificate in new Subsec. (e); P.A. 09-140 replaced “the mitigating circumstances” with “any mitigating circumstances” in Subsec. (d)(1) and amended Subsecs. (d)(2) and (e) by adding references to Sec. 15-132a, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (d)(3), effective July 1, 2011; P.A. 12-80 amended Subsec. (c) to rephrase provisions and replace maximum term of imprisonment for first offense of “ninety days” with “three months”.



Section 15-157 - Special acts and ordinances superseded.

All special acts and municipal ordinances contrary to or inconsistent with the provisions of this part are superseded and shall be of no force or effect. No political subdivision of the state shall enact or attempt to enforce any ordinance or regulation respecting the licensing, registration or numbering of vessels or impose any fee for the right to operate a vessel on any waterway within its territorial limits.

(1961, P.A. 506, S. 24; P.A. 81-423, S. 17, 25.)

History: P.A. 81-423 inserted references to registration and replaced “motor boat(s)” with “vessel(s)” consistent with other sections of the act.



Section 15-170 - Discharge of sewage from vessels: Definitions.

For the purposes of this section and sections 15-171 to 15-175, inclusive:

(1) “Discharge” means spill, leak, pump, pour, emit, empty or dump;

(2) “Docking facility” means any public, private or commercial marina, yacht club, dock, wharf or in-water mooring used for anchoring, berthing, mooring, serving or otherwise handling vessels, and includes a facility organized as a common interest community;

(3) “Marine sanitation device” means any equipment for installation on board a vessel which is designed to receive, retain, treat or discharge sewage;

(4) “Sewage” means human body wastes and the wastes from toilets and other receptacles intended to receive or retain body wastes;

(5) “Vessel” means every description of watercraft, other than a seaplane on water, used or capable of being used as a means of transportation on water; and

(6) “No discharge zone” means those bodies of water in this state that the United States Environmental Protection Agency designates as no discharge areas pursuant to 33 USC 1322.

(P.A. 90-173, S. 1; P.A. 91-333, S. 3, 4; P.A. 10-106, S. 2; P.A. 11-59, S. 2.)

History: P.A. 91-333 amended the definition of “no discharge zone” to include certain waters off the town of Fairfield and Cockenoe Island in Westport; P.A. 10-106 redefined “sewage” and “no discharge zone”; P.A. 11-59 made technical changes, effective July 1, 2011.



Section 15-171 - Discharge within no discharge zone prohibited.

No person shall discharge sewage from any vessel within a no discharge zone.

(P.A. 90-173, S. 2.)



Section 15-172 - Provision of pump-out facilities.

(a) The commissioner may require any docking facility constructed with or expanded to one hundred fifty slips or more on or after October 1, 1990, and may, on or after the effective date of regulations adopted pursuant to section 15-174, order any docking facility in a no discharge zone with one hundred fifty slips or more or, if no docking facility has one hundred fifty slips, the docking facility with the greatest number of slips to (1) provide and operate pump-out facilities on the premises for marine sanitation device holding tanks or (2) have a valid contract for the use of a reasonably proximate pump-out facility. Nothing in this section shall be deemed to affect the authority of the commissioner under any other law.

(b) Prior to taking action pursuant to subsection (a) of this section with respect to any docking facility, the commissioner shall consider relevant facts and circumstances including but not limited to, the following: The size, type and number of vessels the docking facility can accommodate; the proximity and availability of other pump-out facilities off the premises; the location of the docking facility; the depth of the waters and general hydrological character of the area; the present and potential use of the area by vessels; recreational uses of the area; marine life of the area including, but not limited to, finfish, shellfish and wildlife; and water quality standards and criteria.

(P.A. 90-173, S. 3.)



Section 15-173 - Docking facility in violation of requirement or order deemed public nuisance. Civil and criminal penalties for violations.

(a) Any docking facility in violation of any requirement or order of the commissioner issued pursuant to section 15-172 shall be deemed a public nuisance. The Attorney General shall, at the request of the commissioner, institute proceedings to enjoin or abate any such nuisance.

(b) Any person owning or operating a docking facility in violation of any requirement or order issued pursuant to section 15-172 or any regulation issued pursuant to section 15-174, or who commits, takes part in or assists in any violation of the terms or conditions of such requirement or order shall forfeit to the state a sum not to exceed ten thousand dollars, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense, and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General shall, at the request of the commissioner, institute a civil action to recover such forfeiture.

(c) Any person who wilfully or with criminal negligence violates any provision of section 15-171 or 15-172 shall be fined not more than twenty-five thousand dollars per day for each day of violation or be imprisoned not more than one year or both. A subsequent conviction for any such violation shall carry a fine of not more than fifty thousand dollars per day for each day of violation or imprisonment for not more than two years or both. For the purposes of this subsection, “person” includes any responsible corporate officer.

(P.A. 90-173, S. 4.)



Section 15-174 - Regulations.

The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 15-170 to 15-173, inclusive. Such regulations may include: (1) Standards and criteria for the design and operation of pump-out facilities including, but not limited to, the specification of reasonable capacities, number of stations, methods of disposal and standards and criteria for marina sanitation facilities, and (2) provisions for contracts for the use of reasonably proximate pump-out facilities.

(P.A. 90-173, S. 5; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 15-175 - Penalty for misuse of or failure to equip vessel with marine sanitation device.

(a) Any person owning or operating a vessel which is equipped with a marine sanitation device having any type of operational bypass connection, pump or other system allowing the direct or indirect discharge of untreated sewage and from which untreated sewage is discharged into the waters of this state shall have committed a class A misdemeanor.

(b) Any person owning or operating a vessel which is required to be equipped with a marine sanitation device in accordance with Section 312 of the federal Clean Water Act (33 USC 1322) and which is found without such equipment or with such equipment in a nonoperable condition shall have committed an infraction.

(P.A. 90-173, S. 6.)



Section 15-176 - Reasonable time for compliance with requirement or order.

Notwithstanding any provision of the general statutes, if the commissioner requires or orders any person or docking facility to comply with the provisions of sections 15-170 to 15-175, inclusive, such requirement or order shall specify a reasonable time for compliance, during which period no penalty shall be levied or assessed. In setting a reasonable time for compliance, the commissioner shall consider all relevant factors, including seasonal construction limitations.

(P.A. 90-173, S. 11.)



Section 15-180 - Transporting vessel or trailer without inspecting for and properly removing and disposing of vegetation and aquatic invasive species. Penalty.

(a) No person shall transport a vessel, as defined in section 15-127, or any trailer used to transport such vessel, in the state without first inspecting such vessel for the presence of vegetation and aquatic invasive species, as determined by the commissioner, and properly removing and disposing of any such vegetation and aquatic invasive species that are visible and identifiable without optical magnification from such vessel or trailer.

(b) Any person who violates the provisions of this section shall be fined not more than one hundred dollars for each such violation.

(P.A. 03-136, S. 6; P.A. 12-167, S. 1.)

History: P.A. 03-136 effective June 26, 2003; P.A. 12-167 amended Subsec. (a) to add requirements that inspection include aquatic invasive species, as determined by the commissioner, and that such aquatic invasive species that are visible and identifiable without optical magnification be disposed of from such vessel or trailer, effective July 1, 2012.

See Sec. 15-140e re courses in safe boating operation to include instruction in the proper inspection of vessels and trailers for vegetation, and the proper disposal of such vegetation.









Title 16 - Public Service Companies

Chapter 277 - Department of Energy and Environmental Protection. Public Utilities Regulatory Authority. Office of Consumer Counsel. Miscellaneous Provisions

Section 16-1 - Definitions.

(a) Terms used in this title and in chapters 244, 244a, 244b, 245, 245a and 245b shall be construed as follows, unless another meaning is expressed or is clearly apparent from the language or context:

(1) “Authority” means the Public Utilities Regulatory Authority and “department” means the Department of Energy and Environmental Protection;

(2) “Utility commissioner” means a member of the Public Utilities Regulatory Authority;

(3) “Commissioner of Transportation” means the Commissioner of Transportation appointed under section 13b-3;

(4) “Public service company” includes electric, electric distribution, gas, telephone, telegraph, pipeline, sewage, water and community antenna television companies and holders of a certificate of cable franchise authority, owning, leasing, maintaining, operating, managing or controlling plants or parts of plants or equipment, and all express companies having special privileges on railroads within this state, but shall not include telegraph company functions concerning intrastate money order service, towns, cities, boroughs, any municipal corporation or department thereof, whether separately incorporated or not, a private power producer, as defined in section 16-243b, or an exempt wholesale generator, as defined in 15 USC 79z-5a;

(5) “Plant” includes all real estate, buildings, tracks, pipes, mains, poles, wires and other fixed or stationary construction and equipment, wherever located, used in the conduct of the business of the company;

(6) “Railroad company” includes every person owning, leasing, maintaining, operating, managing or controlling any railroad, or any cars or other equipment employed thereon or in connection therewith, for public or general use within this state;

(7) “Street railway company” includes every person owning, leasing, maintaining, operating, managing or controlling any street railway, or any cars or other equipment employed thereon or in connection therewith, for public or general use within this state;

(8) “Electric company” includes, until an electric company has been unbundled in accordance with the provisions of section 16-244e, every person owning, leasing, maintaining, operating, managing or controlling poles, wires, conduits or other fixtures, along public highways or streets, for the transmission or distribution of electric current for sale for light, heat or power within this state, or engaged in generating electricity to be so transmitted or distributed for such purpose, but shall not include (A) a private power producer, as defined in section 16-243b, (B) an exempt wholesale generator, as defined in 15 USC 79z-5a, (C) a municipal electric utility established under chapter 101, (D) a municipal electric energy cooperative established under chapter 101a, (E) an electric cooperative established under chapter 597, (F) any other electric utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, (G) an entity approved to submeter pursuant to section 16-19ff, or (H) a municipality, state or federal governmental entity authorized to distribute electricity across a public highway or street pursuant to section 16-243aa;

(9) “Gas company” includes every person owning, leasing, maintaining, operating, managing or controlling mains, pipes or other fixtures, in public highways or streets, for the transmission or distribution of gas for sale for heat or power within this state, or engaged in the manufacture of gas to be so transmitted or distributed for such purpose, but shall not include (A) a person manufacturing gas through the use of a biomass gasification plant provided such person does not own, lease, maintain, operate, manage or control mains, pipes or other fixtures in public highways or streets, (B) a municipal gas utility established under chapter 101 or any other gas utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, or (C) an entity approved to submeter pursuant to section 16-19ff;

(10) “Water company” includes every person owning, leasing, maintaining, operating, managing or controlling any pond, lake, reservoir, stream, well or distributing plant or system employed for the purpose of supplying water to fifty or more consumers. A water company does not include homeowners, condominium associations providing water only to their members, homeowners associations providing water to customers at least eighty per cent of whom are members of such associations, a municipal waterworks system established under chapter 102, a district, metropolitan district, municipal district or special services district established under chapter 105, chapter 105a or any other general statute or any public or special act which is authorized to supply water, or any other waterworks system owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act;

(11) “Consumer” means any private dwelling, boardinghouse, apartment, store, office building, institution, mechanical or manufacturing establishment or other place of business or industry to which water is supplied by a water company;

(12) “Sewage company” includes every person owning, leasing, maintaining, operating, managing or controlling, for general use in any town, city or borough, or portion thereof, in this state, sewage disposal facilities which discharge treated effluent into any waterway of this state;

(13) “Pipeline company” includes every person owning, leasing, maintaining, operating, managing or controlling mains, pipes or other fixtures through, over, across or under any public land, water, parkways, highways, parks or public grounds for the transportation, transmission or distribution of petroleum products for hire within this state;

(14) “Community antenna television company” includes every person owning, leasing, maintaining, operating, managing or controlling a community antenna television system, in, under or over any public street or highway, for the purpose of providing community antenna television service for hire and shall include any municipality which owns or operates one or more plants for the manufacture or distribution of electricity pursuant to section 7-213 or any special act and seeks to obtain or obtains a certificate of public convenience and necessity to construct or operate a community antenna television system pursuant to section 16-331 or a certificate of cable franchise authority pursuant to section 16-331q. “Community antenna television company” does not include a certified competitive video service provider;

(15) “Community antenna television service” means (A) the one-way transmission to subscribers of video programming or information that a community antenna television company makes available to all subscribers generally, and subscriber interaction, if any, which is required for the selection of such video programming or information, and (B) noncable communications service. “Community antenna television service” does not include video service provided by a certified competitive video service provider;

(16) “Community antenna television system” means a facility, consisting of a set of closed transmission paths and associated signal generation, reception and control equipment that is designed to provide community antenna television service which includes video programming and which is provided in, under or over any public street or highway, for hire, to multiple subscribers within a franchise, but such term does not include (A) a facility that serves only to retransmit the television signals of one or more television broadcast stations; (B) a facility that serves only subscribers in one or more multiple unit dwellings under common ownership, control or management, unless such facility is located in, under or over a public street or highway; (C) a facility of a common carrier which is subject, in whole or in part, to the provisions of Subchapter II of Chapter 5 of the Communications Act of 1934, 47 USC 201 et seq., as amended, except that such facility shall be considered a community antenna television system and the carrier shall be considered a public service company to the extent such facility is used in the transmission of video programming directly to subscribers; or (D) a facility of an electric company which is used solely for operating its electric company systems. “Community antenna television system” does not include a facility used by a certified competitive video service provider to provide video service;

(17) “Video programming” means programming provided by, or generally considered comparable to programming provided by, a television broadcast station;

(18) “Noncable communications service” means any telecommunications service, as defined in section 16-247a, and which is not included in the definition of “cable service” in the Communications Act of 1934, 47 USC 522, as amended. Nothing in this definition shall be construed to affect service which is both authorized and preempted pursuant to federal law;

(19) “Public service motor vehicle” includes all motor vehicles used for the transportation of passengers for hire;

(20) “Motor bus” includes any public service motor vehicle operated in whole or in part upon any street or highway, by indiscriminately receiving or discharging passengers, or operated on a regular route or over any portion thereof, or operated between fixed termini, and any public service motor vehicle operated over highways within this state between points outside this state or between points within this state and points outside this state;

(21) “Cogeneration technology” means the use for the generation of electricity of exhaust steam, waste steam, heat or resultant energy from an industrial, commercial or manufacturing plant or process, or the use of exhaust steam, waste steam or heat from a thermal power plant for an industrial, commercial or manufacturing plant or process, but shall not include steam or heat developed solely for electrical power generation;

(22) “Renewable fuel resources” means energy sources described in subdivisions (26) and (27) of this subsection;

(23) “Telephone company” means a telecommunications company that provides one or more noncompetitive or emerging competitive services, as defined in section 16-247a;

(24) “Domestic telephone company” includes any telephone company which has been chartered by or organized or constituted within or under the laws of this state;

(25) “Telecommunications company” means a person that provides telecommunications service, as defined in section 16-247a, within the state, but shall not mean a person that provides only (A) private telecommunications service, as defined in section 16-247a, (B) the one-way transmission of video programming or other programming services to subscribers, (C) subscriber interaction, if any, which is required for the selection of such video programming or other programming services, (D) the two-way transmission of educational or instructional programming to a public or private elementary or secondary school, or a public or independent institution of higher education, as required by the authority pursuant to a community antenna television company franchise agreement, or provided pursuant to a contract with such a school or institution which contract has been filed with the authority, or (E) a combination of the services set forth in subparagraphs (B) to (D), inclusive, of this subdivision;

(26) “Class I renewable energy source” means (A) electricity derived from (i) solar power, (ii) wind power, (iii) a fuel cell, (iv) geothermal, (v) landfill methane gas, anaerobic digestion or other biogas derived from biological sources, (vi) thermal electric direct energy conversion from a certified Class I renewable energy source, (vii) ocean thermal power, (viii) wave or tidal power, (ix) low emission advanced renewable energy conversion technologies, (x) a run-of-the-river hydropower facility that began operation after July 1, 2003, and has a generating capacity of not more than thirty megawatts, provided a facility that applies for certification under this clause after January 1, 2013, shall not be based on a new dam or a dam identified by the commissioner as a candidate for removal, and shall meet applicable state and federal requirements, including applicable site-specific standards for water quality and fish passage, or (xi) a biomass facility that uses sustainable biomass fuel and has an average emission rate of equal to or less than .075 pounds of nitrogen oxides per million BTU of heat input for the previous calendar quarter, except that energy derived from a biomass facility with a capacity of less than five hundred kilowatts that began construction before July 1, 2003, may be considered a Class I renewable energy source, or (B) any electrical generation, including distributed generation, generated from a Class I renewable energy source, provided, on and after January 1, 2014, any megawatt hours of electricity from a renewable energy source described under this subparagraph that are claimed or counted by a load-serving entity, province or state toward compliance with renewable portfolio standards or renewable energy policy goals in another province or state, other than the state of Connecticut, shall not be eligible for compliance with the renewable portfolio standards established pursuant to section 16-245a;

(27) “Class II renewable energy source” means energy derived from a trash-to-energy facility, a biomass facility that began operation before July 1, 1998, provided the average emission rate for such facility is equal to or less than .2 pounds of nitrogen oxides per million BTU of heat input for the previous calendar quarter, or a run-of-the-river hydropower facility provided such facility has a generating capacity of not more than five megawatts, does not cause an appreciable change in the riverflow, and began operation prior to July 1, 2003;

(28) “Electric distribution services” means the owning, leasing, maintaining, operating, managing or controlling of poles, wires, conduits or other fixtures along public highways or streets for the distribution of electricity, or electric distribution-related services;

(29) “Electric distribution company” or “distribution company” means any person providing electric transmission or distribution services within the state, including an electric company, subject to subparagraph (F) of this subdivision, but does not include: (A) A private power producer, as defined in section 16-243b; (B) a municipal electric utility established under chapter 101, other than a participating municipal electric utility; (C) a municipal electric energy cooperative established under chapter 101a; (D) an electric cooperative established under chapter 597; (E) any other electric utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or special act; (F) after an electric company has been unbundled in accordance with the provisions of section 16-244e, a generation entity or affiliate of the former electric company; or (G) an electric supplier;

(30) “Electric supplier” means any person, including an electric aggregator or participating municipal electric utility that is licensed by the Public Utilities Regulatory Authority in accordance with section 16-245, that provides electric generation services to end use customers in the state using the transmission or distribution facilities of an electric distribution company, regardless of whether or not such person takes title to such generation services, but does not include: (A) A municipal electric utility established under chapter 101, other than a participating municipal electric utility; (B) a municipal electric energy cooperative established under chapter 101a; (C) an electric cooperative established under chapter 597; or (D) any other electric utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or special act;

(31) “Electric aggregator” means (A) a person, municipality or regional water authority that gathers together electric customers for the purpose of negotiating the purchase of electric generation services from an electric supplier, or (B) the Connecticut Resources Recovery Authority, if it gathers together electric customers for the purpose of negotiating the purchase of electric generation services from an electric supplier, provided such person, municipality or authority is not engaged in the purchase or resale of electric generation services, and provided further such customers contract for electric generation services directly with an electric supplier, and may include an electric cooperative established pursuant to chapter 597;

(32) “Electric generation services” means electric energy, electric capacity or generation-related services;

(33) “Electric transmission services” means electric transmission or transmission-related services;

(34) “Generation entity or affiliate” means a corporate affiliate or, as provided in subdivision (3) of subsection (a) of section 16-244e, a separate division of an electric company after unbundling has occurred pursuant to section 16-244e, that provides electric generation services;

(35) “Participating municipal electric utility” means a municipal electric utility established under chapter 101 or any other electric utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, that is authorized by the authority in accordance with section 16-245c to provide electric generation services to end use customers outside its service area, as defined in section 16-245c;

(36) “Person” means an individual, business, firm, corporation, association, joint stock association, trust, partnership or limited liability company;

(37) “Regional independent system operator” means the “ISO - New England, Inc.”, or its successor organization as approved by the Federal Energy Regulatory Commission;

(38) “Certified telecommunications provider” means a person certified by the authority to provide intrastate telecommunications services, as defined in section 16-247a, pursuant to sections 16-247f to 16-247h, inclusive;

(39) “Gas registrant” means a person registered to sell natural gas pursuant to section 16-258a;

(40) “Customer-side distributed resources” means (A) the generation of electricity from a unit with a rating of not more than sixty-five megawatts on the premises of a retail end user within the transmission and distribution system including, but not limited to, fuel cells, photovoltaic systems or small wind turbines, or (B) a reduction in the demand for electricity on the premises of a retail end user in the distribution system through methods of conservation and load management, including, but not limited to, peak reduction systems and demand response systems;

(41) “Federally mandated congestion charges” means any cost approved by the Federal Energy Regulatory Commission as part of New England Standard Market Design including, but not limited to, locational marginal pricing, locational installed capacity payments, any cost approved by the Public Utilities Regulatory Authority to reduce federally mandated congestion charges in accordance with section 7-233y, this section, sections 16-32f, 16-50i, 16-50k, 16-50x, 16-243i to 16-243q, inclusive, 16-244c, 16-244e, 16-245m, 16-245n and 16-245z, and section 21 of public act 05-1 of the June special session* and reliability must run contracts;

(42) “Combined heat and power system” means a system that produces, from a single source, both electric power and thermal energy used in any process that results in an aggregate reduction in electricity use;

(43) “Grid-side distributed resources” means the generation of electricity from a unit with a rating of not more than sixty-five megawatts that is connected to the transmission or distribution system, which units may include, but are not limited to, units used primarily to generate electricity to meet peak demand;

(44) “Class III source” means the electricity output from combined heat and power systems with an operating efficiency level of no less than fifty per cent that are part of customer-side distributed resources developed at commercial and industrial facilities in this state on or after January 1, 2006, a waste heat recovery system installed on or after April 1, 2007, that produces electrical or thermal energy by capturing preexisting waste heat or pressure from industrial or commercial processes, or the electricity savings created in this state from conservation and load management programs begun on or after January 1, 2006, provided on and after January 1, 2014, no such programs supported by ratepayers, including programs overseen by the Energy Conservation Management Board or third-party programs pursuant to section 16-245m, shall be considered a Class III source, except that any demand-side management project awarded a contract pursuant to section 16-243m shall remain eligible as a Class III source for the term of such contract;

(45) “Sustainable biomass fuel” means biomass that is cultivated and harvested in a sustainable manner. “Sustainable biomass fuel” does not mean construction and demolition waste, as defined in section 22a-208x, finished biomass products from sawmills, paper mills or stud mills, organic refuse fuel derived separately from municipal solid waste, or biomass from old growth timber stands, except where (A) such biomass is used in a biomass gasification plant that received funding prior to May 1, 2006, from the Clean Energy Fund established pursuant to section 16-245n, or (B) the energy derived from such biomass is subject to a long-term power purchase contract pursuant to subdivision (2) of subsection (j) of section 16-244c entered into prior to May 1, 2006;

(46) “Video service” means video programming services provided through wireline facilities, a portion of which are located in the public right-of-way, without regard to delivery technology, including Internet protocol technology. “Video service” does not include any video programming provided by a commercial mobile service provider, as defined in 47 USC 332(d), any video programming provided as part of community antenna television service in a franchise area as of October 1, 2007, any video programming provided as part of and via a service that enables users to access content, information, electronic mail or other services over the public Internet;

(47) “Certified competitive video service provider” means an entity providing video service pursuant to a certificate of video franchise authority issued by the authority in accordance with section 16-331e. “Certified competitive video service provider” does not mean an entity issued a certificate of public convenience and necessity in accordance with section 16-331 or the affiliates, successors and assigns of such entity or an entity issued a certificate of cable franchise authority in accordance with section 16-331p or the affiliates, successors and assignees of such entity;

(48) “Certificate of video franchise authority” means an authorization issued by the Public Utilities Regulatory Authority conferring the right to an entity or person to own, lease, maintain, operate, manage or control facilities in, under or over any public highway to offer video service to any subscribers in the state;

(49) “Certificate of cable franchise authority” means an authorization issued by the Public Utilities Regulatory Authority pursuant to section 16-331q conferring the right to a community antenna television company to own, lease, maintain, operate, manage or control a community antenna television system in, under or over any public highway to (A) offer community antenna television service in a community antenna television company’s designated franchise area, or (B) use the public rights-of-way to offer video service in a designated franchise area. The certificate of cable franchise authority shall be issued as an alternative to a certificate of public convenience and necessity pursuant to section 16-331 and shall only be available to a community antenna television company under the terms specified in sections 16-331q to 16-331aa, inclusive;

(50) “Thermal energy transportation company” means any person authorized under any provision of the general statutes or special act to furnish heat or air conditioning or both, by means of steam, heated or chilled water or other medium, to lay and maintain mains, pipes or other conduits, and to erect such other fixtures necessary or convenient in and on the streets, highways and public grounds of any municipality to carry steam, heated or chilled water or other medium from such plant to the location to be served and to return the same;

(51) “The Connecticut Television Network” means the General Assembly’s state-wide twenty-four-hour state public affairs programming service, separate and distinct from community access channels;

(52) “Commissioner of Energy and Environmental Protection” means the Commissioner of Energy and Environmental Protection appointed pursuant to title 4, or the commissioner’s designee; and

(53) “Large-scale hydropower” means any hydropower facility that (A) began operation on or after January 1, 2003, (B) is located in the New England Power Pool Generation Information System geographic eligibility area in accordance with Rule 2.3 of said system or an area abutting the northern boundary of the New England Power Pool Generation Information System geographic eligibility area that is not interconnected with any other control area that is not a part of the New England Power Pool Generation Information System geographic eligibility area, (C) delivers power into such geographic eligibility area, and (D) has a generating capacity of more than thirty megawatts.

(b) Notwithstanding any provision of the general statutes, the terms “utility”, “public utility” and “public service company” shall be deemed to include a community antenna television company and a holder of a certificate of cable franchise authority, except (1) as otherwise provided in sections 16-8, 16-27, 16-28 and 16-43, (2) that no provision of the general statutes, including but not limited to, the provisions of sections 16-6b and 16-19, shall subject a community antenna television company to regulation as a common carrier or utility by reason of providing community antenna television service, other than noncable communications service, as provided in Subchapter V-A of Chapter 5 of the Communications Act of 1934, 47 USC 521 et seq., as amended, and (3) that no provision of the general statutes, including but not limited to, sections 16-6b and 16-19, shall apply to community antenna television companies to the extent any such provision is preempted pursuant to any other provision of the Communications Act of 1934, 47 USC 151 et seq., as amended, any other federal act or any regulation adopted thereunder.

(1949 Rev., S. 5390; February, 1965, P.A. 175, S. 1; 1967, P.A. 546, S. 1; 691, S. 1; 1969, P.A. 768, S. 208; P.A. 73-267; P.A. 75-486, S. 2, 69; P.A. 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-214, S. 1; 79-610, S. 7; P.A. 80-482, S. 39, 348; 80-483, S. 65, 186; P.A. 81-297, S. 3; 81-329, S. 1, 11; 81-358, S. 2; 81-439, S. 2, 14; P.A. 85-246, S. 8; 85-509, S. 1, 11; P.A. 86-403, S. 33, 132; P.A. 87-323, S. 4; 87-415, S. 7, 13; P.A. 91-310, S. 3; P.A. 92-137, S. 2; P.A. 93-149; P.A. 94-83, S. 1, 16; P.A. 95-79, S. 47, 189; P.A. 98-28, S. 1, 117; P.A. 99-222, S. 1, 19; 99-286, S. 1, 19; P.A. 00-53, S. 11, 12; P.A. 01-49, S. 1; 01-204, S. 7, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 03-135, S. 1, 2; 03-163, S. 2; 03-221, S. 1, 2; June Sp. Sess. P.A. 05-1, S. 1, 2; P.A. 06-74, S. 1, 2; P.A. 07-242, S. 44; 07-253, S. 1; June Sp. Sess. P.A. 07-5, S. 58; P.A. 08-77, S. 1; 08-185, S. 4; Sept. Sp. Sess. P.A. 09-7, S. 186; P.A. 11-80, S. 1, 14; P.A. 13-5, S. 1, 30, 31; 13-298, S. 1, 2, 38; 13-303, S. 1–4.)

*Note: Section 21 of public act 05-1 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1965 act added definition of community antenna television company; 1967 acts included sewage plants in definition of “public service company” and defined “sewage company”, redefined “water company” to include companies owning, controlling etc. streams and wells and to delete phrase “for general domestic use in any town, city or borough ... within this state” and defined “consumer”; 1969 act defined “commissioner of transportation”; P.A. 73-267 included motor bus companies in definition of “public service company”; P.A. 75-486 replaced definition of “commission” with definition of “authority”; P.A. 77-614 and P.A. 78-303 included definition of division of public utility control, effective January 1, 1979; P.A. 79-214 defined “cogeneration technology” and excluded persons owning or operating facilities producing one or less megawatt from definition of “public service company”; P.A. 79-610 defined “department”, deleted railroad and motor bus companies from definition of “public service company” and added reference to leasing in definitions of “railroad company” and “water company”; P.A. 80-482 replaced definition of “division” with definition of “department” re public utility control, deleting previous definition of “department” as “department of transportation”; P.A. 80-483 added reference to leasing in definitions of “street railway company” and “sewage company”; P.A. 81-297 excluded telegraph company functions concerning intrastate money order service from definition of public service company; P.A. 81-329 added definitions of “telephone company” and “domestic telephone company”; P.A. 81-358 excluded homeowners and condominium associations providing water to members only from definition of water company; P.A. 81-439 excluded private power producers from definitions of public service company and electric company; P.A. 85-246 redefined “public service company” to omit references to street railway companies and deleted a reference to street railway companies in definition of “motor bus”; P.A. 85-509 made existing section Subsec. (a), added definitions of “community antenna television service”, “community antenna television system”, “video programming” and “noncable communications service” in Subsec. (a), clarified definition of “community antenna television company” to apply to an antenna television system and added Subsec. (b) re the meaning of the terms “utility”, “public utility” and “public service company”; P.A. 86-403 made a technical change to Subsec. (a); (Revisor’s note: In 1987 the definitions in Subsec. (a) were numbered editorially by the Revisors for ease of reference); P.A. 87-323 redefined “water company” to specifically exclude certain homeowners associations; P.A. 87-415 redefined “telephone company” to exclude entities which provide only those telecommunications services authorized under Secs. 16-247f to 16-247h, inclusive; P.A. 91-310 redefined “electric company”, “gas company” and “water company” to specifically exclude municipal utilities; P.A. 92-137 redefined “community antenna television company” to include municipalities which own or operate electric plants; P.A. 93-149 redefined “community antenna television system” to include municipalities which own or operate electric plants only if they obtain a certificate of public convenience and necessity for a community antenna television system; P.A. 94-83 amended Subsec. (a) by clarifying reference to the Communications Act of 1934 in Subdivs. (16) and (18), redefined “telephone company” in Subdiv. (23) and adding new Subdiv. (25) defining “telecommunications company”, and amended Subsec. (b) by clarifying reference to the Communications Act of 1934, effective July 1, 1994; P.A. 95-79 redefined “telecommunications company” to include a limited liability company, effective May 31, 1995; P.A. 98-28 amended Subsec. (a), redefining “public service company” by adding electric distribution companies and exempting wholesale generators, by making minor changes in definitions of “electric company” and “renewable fuel resources” and added new Subdivs. (26) to (37), defining “class I renewable energy source”, “class II renewable energy source”, “electric distribution services”, “electric distribution company”, “electric supplier”, “electric aggregator”, “electric generation services”, “electric transmission services”, “generation entity or affiliate”, “participating municipal electric utility”, “person” and “regional independent system operator”, effective July 1, 1998 (Revisor’s note: In Subdiv. (22) the Revisors editorially changed the phrase “... subdivisions (26) and (27) of this section” to “... subdivisions (26) and (27) of this subsection”); P.A. 99-222 amended Subsec. (a) by inserting new Subdiv. (38) defining “certified telecommunications provider”, effective June 29, 1999; P.A. 99-286 amended Subsec. (a) by making technical changes and by defining “certified telecommunications provider” in words identical to those in P.A. 99-222, effective July 19, 1999; P.A. 00-53 amended Subsec. (a) by redefining “electric aggregator” in Subdiv. (31) to include regional water authorities, and by adding a new Subdiv., designated as (39), defining “gas registrant”; P.A. 01-49 amended Subsec. (a) by making technical changes in Subdivs. (15) and (16); P.A. 01-204 amended Subsec. (a) by redefining “Class I renewable energy source” in Subdiv. (26) to include biomass gasification plants, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; P.A. 03-135 redefined “Class I renewable energy source” in Subdiv. (26) to include “ocean thermal power, wave or tidal power, low emission advanced renewable energy conversion technologies” and certain run-of-the-river hydropower facilities, to revise the type of biomass that falls under the definition and include, as an exception, “energy derived from a biomass facility that began operation before July 1, 1998” provided “the average emission rate for such facility is equal to or less than .075 pounds of nitrogen oxides per million BTU of heat input for the previous calendar quarter”, and to include “any electrical generation, including distributed generation, generated from a Class I renewable energy source”, redefined “Class II renewable energy source” in Subdiv. (27) to limit the type of biomass facility included in the definition to a facility “that began operation before July 1, 1998, provided the average emission rate for such facility is equal to or less than .2 pounds of nitrogen oxides per million BTU of heat input for the previous calendar quarter” and to change the type of hydropower facility included in the definition to certain run-of-the-river hydropower facilities, and added new Subdivs. (40) and (41), defining “distributed generation” and “federally mandated congestion costs”, effective July 1, 2003; P.A. 03-163 redefined “gas company” in Subdiv. (9) to exclude a person manufacturing gas through the use of a biomass gasification plant, effective June 26, 2003; P.A. 03-221 redefined “Class I renewable energy source” in Subdiv. (26) to delete provisions re the date that a biomass facility began operation, to make the emission rate applicable to all biomass facilities, and to add an exception for biomass facilities with a capacity of less than five hundred kilowatts, and redefined “federally mandated congestion costs” in Subdiv. (41) by replacing “imposed” with “approved” and adding “including, but not limited to, locational marginal pricing and reliability must run contracts”, effective July 1, 2003; June Sp. Sess. P.A. 05-1 amended Subsec. (a) by amending Subdiv. (40) to change the definition of “distributed generation” to “customer-side distributed resources”, to designate existing language as Subpara. (A), to add a unit rating limit in Subpara. (A), and to add Subpara. (B) re reduction in demand, by amending Subdiv. (41) to change the definition of “federally mandated congestion costs” to “federally mandated congestion charges” and to add additional qualifying payments and costs, and by adding Subdivs. (42) to (44), inclusive, defining “combined heat and power system”, “grid-side distributed resources” and “Class III renewable energy source”, effective July 21, 2005; P.A. 06-74 amended Subsec. (a)(26) to insert “sustainable” prior to each occurrence of “biomass facility”, to delete language re biomass gasification plants, to make conforming changes, and to delete language within exception for biomass facilities re biomass cultivated and harvested in a sustainable manner, and added new Subdiv. (45) in Subsec. (a) defining “sustainable biomass”; P.A. 07-242 amended Subsec. (a)(44) to change term from “Class III renewable energy source” to “Class III source” and redefine the term, effective June 4, 2007; P.A. 07-253 redefined “public service company”, “community antenna television company”, “community antenna television service” and “community antenna television system”, defined “video service”, “certified competitive video service provider”, “certificate of video franchise authority” and “certificate of cable franchise authority” and made technical changes in Subsec. (a), and added holder of a certificate of cable franchise authority and made technical changes in Subsec. (b); June Sp. Sess. P.A. 07-5 amended Subsec. (a)(45)(C) to change exception from biomass used in a facility approved before October 1, 2005, to biomass used in a facility certified as a Class I renewable energy source until department certifies that a biomass gasification plant is operational, effective October 6, 2007; P.A. 08-77 added Subsec. (a)(50) defining “thermal energy transportation company”, effective April 30, 2008; P.A. 08-185 redefined “sustainable biomass” in Subsec. (a)(45) by adding as exception renewable energy facilities certified prior to December 31, 2007, and volume-reduction facilities in Subpara. (C), adding Subpara. (D) re certain other renewable energy facilities, and adding provision re amount of biomass shall not apply to a biomass gasification plant, effective June 12, 2008; Sept. Sp. Sess. P.A. 09-7 added Subsec. (a)(51) defining “the Connecticut Television Network”, effective October 5, 2009; P.A. 11-80 amended Subsec. (a)(1) to redefine “authority” as Public Utilities Regulatory Authority and “department” as Department of Energy and Environmental Protection, rather than Public Utilities Control Authority and Department of Public Utility Control, amended Subsec. (a)(2) to replace “commissioner” with “director” as the defined term, amended Subsec. (a)(30), (41), (48) and (49) to replace “Department of Public Utility Control” with “Public Utilities Regulatory Authority”, amended Subsec. (a)(35), (38), (45) and (47) to replace “department” with “authority”, amended Subsec. (a)(45)(A) to replace “Renewable Energy Investment Fund” with “Clean Energy Fund”, and added Subsec. (a)(52) defining “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-5 amended Subsec. (a)(25) to redefine “telecommunications company” by replacing “department” with “authority”, amended Subsec. (a)(30) to redefine “electric supplier” by deleting former Subpara. (E) re electric distribution company in its provision of electric generation services and amended Subsec. (a)(41) to make a technical change in definition of “federally mandated congestion charges”, effective May 8, 2013; P.A. 13-298 amended Subsec. (a)(8) to redefine “electric company” by adding Subparas. (G) and (H) re entity approved to submeter and municipality, state or federal governmental entity authorized to distribute electricity across a public highway or street and amended Subsec. (a)(9) to redefine “gas company” by adding Subpara. (A) and (B) designators in existing provisions re person manufacturing gas through use of a biomass gasification plant and re municipal gas utility and adding Subpara. (C) re entity approved to submeter, effective July 1, 2013, and amended Subsec. (a)(2) to replace “director” with “utility commissioner” and make a technical change and amended Subsec. (a)(52) to add “or the commissioner’s designee” in definition of “Commissioner of Energy and Environmental Protection”, effective July 8, 2013; P.A. 13-303 amended Subsec. (a)(26) to redefine “Class I renewable energy source” by replacing “energy derived from” with “electricity derived from”, inserting clause designators, including geothermal, anaerobic digestion or other biogas derived from biological sources and thermal electric direct energy conversion from a certified Class I renewable energy source, revising the type of run-of-the-river hydropower facility and biomass facility that fall under the definition and adding provision re eligibility of any megawatt hours of electricity claimed or counted by a load-serving entity, province or state towards compliance with renewable portfolio standards or renewable energy policy goals in another province or state other than Connecticut, amended Subsec. (a)(44) to redefine “Class III source” by adding provision re eligibility of programs supported by ratepayers, amended Subsec. (a)(45) to replace “sustainable biomass” with “sustainable biomass fuel” and to delete former Subparas. (C) and (D) re eligibility as sustainable biomass and added Subsec. (a)(53) defining “large-scale hydropower”, effective June 5, 2013.



Section 16-1a - Reference to Public Utilities Commission deemed to mean Public Utilities Control Authority.

Obsolete.

(P.A. 75-486, S. 1, 69.)



Section 16-1b - Department of Public Utility Control. Department head.

Section 16-1b is repealed, effective July 1, 2011.

(P.A. 77-614, S. 162, 610; P.A. 78-303, S. 79, 136; P.A. 80-482, S. 40, 348; P.A. 84-342, S. 3, 13; P.A. 11-80, S. 140.)



Section 16-2 - Public Utilities Regulatory Authority. Members, appointment, term, qualifications. Staff. Ethics. Procurement manager. Decisions.

(a) There shall continue to be a Public Utilities Regulatory Authority within the Department of Energy and Environmental Protection, which shall consist of three electors of this state, appointed by the Governor with the advice and consent of both houses of the General Assembly. Not more than two members of said authority in office at any one time shall be members of any one political party. On or before July 1, 2011, the Governor shall appoint three members to the authority. The first utility commissioner appointed by the Governor on or before July 1, 2011, who is of the same political party as that of the Governor shall serve a term of five years. The second utility commissioner appointed by the Governor on or before July 1, 2011, who is of the same political party as that of the Governor shall serve a term of four years. The first utility commissioner appointed by the Governor on or before July 1, 2011, who is of a different political party as that of the Governor shall serve a term of three years. Any utility commissioner appointed on or after January 1, 2014, shall serve a term of four years. The procedure prescribed by section 4-7 shall apply to such appointments, except that the Governor shall submit each nomination on or before May first, and both houses shall confirm or reject it before adjournment sine die. The utility commissioners shall be sworn to the faithful performance of their duties. The term of any utility commissioner serving on June 30, 2011, shall be terminated.

(b) The authority shall elect a chairperson and vice-chairperson each June for one-year terms starting on July first of the same year. The vice-chairperson shall perform the duties of the chairperson in his or her absence.

(c) Any matter coming before the authority may be assigned by the chairperson to a panel of one or more utility commissioners. Except as otherwise provided by statute or regulation, the panel shall determine whether a public hearing shall be held on the matter, and may designate one or two of its members to conduct such hearing or may assign a hearing officer to ascertain the facts and report thereon to the panel. The decision of the panel, if unanimous, shall be the decision of the authority. If the decision of the panel is not unanimous, the matter shall be approved by a majority vote of the utility commissioners.

(d) The utility commissioners of the Public Utilities Regulatory Authority shall serve full time and shall file a statement of financial interests with the Office of State Ethics in accordance with section 1-83. Each utility commissioner shall receive annually a salary equal to that established for management pay plan salary group seventy-five by the Commissioner of Administrative Services, except that the chairperson shall receive annually a salary equal to that established for management pay plan salary group seventy-seven.

(e) To insure the highest standard of public utility regulation, on and after October 1, 2007, any newly appointed utility commissioner of the authority shall have education or training and three or more years of experience in one or more of the following fields: Economics, engineering, law, accounting, finance, utility regulation, public or government administration, consumer advocacy, business management, and environmental management. On and after July 1, 1997, at least three of these fields shall be represented on the authority by individual utility commissioners at all times. Any time a utility commissioner is newly appointed, at least one of the utility commissioners shall have experience in utility customer advocacy.

(f) (1) The chairperson of the authority, with the approval of the Commissioner of Energy and Environmental Protection, shall prescribe the duties of the staff assigned to the authority in order to (A) conduct comprehensive planning with respect to the functions of the authority; (B) cause the administrative organization of the authority to be examined with a view to promoting economy and efficiency; and (C) organize the authority into such divisions, bureaus or other units as necessary for the efficient conduct of the business of the authority and may from time to time make recommendations to the Commissioner of Energy and Environmental Protection regarding staff and resources.

(2) The chairperson of the Public Utilities Regulatory Authority, in order to implement the comprehensive planning and organizational structure established pursuant to subdivision (1) of this subsection, shall (A) coordinate the activities of the authority and prescribe the duties of the staff assigned to the authority; (B) for any proceeding on a proposed rate amendment in which staff of the authority are to be made a party pursuant to section 16-19j, determine which staff shall appear and participate in the proceedings and which shall serve the members of the authority; (C) enter into such contractual agreements, in accordance with established procedures, as may be necessary for the discharge of the authority’s duties; (D) subject to the provisions of section 4-32, and unless otherwise provided by law, receive any money, revenue or services from the federal government, corporations, associations or individuals, including payments from the sale of printed matter or any other material or services; and (E) require the staff of the authority to have expertise in public utility engineering and accounting, finance, economics, computers and rate design.

(g) No utility commissioner of the Public Utilities Regulatory Authority or employee of the Department of Energy and Environmental Protection assigned to work with the authority shall have any interest, financial or otherwise, direct or indirect, or engage in any business, employment, transaction or professional activity, or incur any obligation of any nature, which is in substantial conflict with the proper discharge of his or her duties or employment in the public interest and of his or her responsibilities as prescribed in the laws of this state, as defined in section 1-85, concerning any matter within the jurisdiction of the authority; provided, no such substantial conflict shall be deemed to exist solely by virtue of the fact that a utility commissioner of the authority or employee of the department assigned to work with the authority, or any business in which such a person has an interest, receives utility service from one or more Connecticut utilities under the normal rates and conditions of service.

(h) No utility commissioner of the Public Utilities Regulatory Authority or employee of the Department of Energy and Environmental Protection assigned to work with the authority, during such assignment, shall accept other employment which will either impair his or her independence of judgment as to his or her official duties or employment or require him or her, or induce him or her, to disclose confidential information acquired by him or her in the course of and by reason of his or her official duties.

(i) No utility commissioner of the Public Utilities Regulatory Authority or employee of the Department of Energy and Environmental Protection assigned to work with the authority, during such assignment, shall wilfully and knowingly disclose, for pecuniary gain, to any other person, confidential information acquired by him or her in the course of and by reason of his or her official duties or employment or use any such information for the purpose of pecuniary gain.

(j) No utility commissioner of the Public Utilities Regulatory Authority or employee of the Department of Energy and Environmental Protection assigned to work with the authority, during such assignment, shall agree to accept, or be in partnership or association with any person, or a member of a professional corporation or in membership with any union or professional association which partnership, association, professional corporation, union or professional association agrees to accept any employment, fee or other thing of value, or portion thereof, in consideration of his or her appearing, agreeing to appear, or taking any other action on behalf of another person before the authority, the Connecticut Siting Council, the Office of Policy and Management or the Commissioner of Energy and Environmental Protection.

(k) No utility commissioner of the Public Utilities Regulatory Authority shall, for a period of one year following the termination of his or her service as a utility commissioner, accept employment: (1) By a public service company or by any person, firm or corporation engaged in lobbying activities with regard to governmental regulation of public service companies; (2) by a certified telecommunications provider or by any person, firm or corporation engaged in lobbying activities with regard to governmental regulation of persons, firms or corporations so certified; or (3) by an electric supplier or by any person, firm or corporation engaged in lobbying activities with regard to governmental regulation of electric suppliers. No such utility commissioner who is also an attorney shall in any capacity, appear or participate in any matter, or accept any compensation regarding a matter, before the authority, for a period of one year following the termination of his or her service as a utility commissioner.

(l) The Public Utilities Regulatory Authority shall include a procurement manager whose duties shall include, but not be limited to, overseeing the procurement of electricity for standard service and who shall have experience in energy markets and procuring energy on a commercial scale.

(m) Notwithstanding any provision of the general statutes, the decisions of the Public Utilities Regulatory Authority, including, but not limited to, decisions relating to rate amendments arising from the Comprehensive Energy Strategy, the Integrated Resources Plan, the Conservation and Load Management Plan and policies established by the Department of Energy and Environmental Protection, shall be guided by said strategy and plans and such policies.

(1949, Rev., S. 5391; 1959, P.A. 383, S. 1; P.A. 74-216, S. 1, 8; P.A. 75-486, S. 3, 69; P.A. 77-614, S. 19, 67, 162, 589, 610; P.A. 78-303, S. 13, 136; P.A. 80-462, S. 1; P.A. 82-150, S. 1; P.A. 84-342, S. 4, 13; P.A. 85-552, S. 3, 8; P.A. 86-187, S. 4, 10; P.A. 89-291, S. 1, 8; P.A. 94-74, S. 1, 11; 94-77; P.A. 98-28, S. 78, 117; P.A. 99-248, S. 1, 3; 99-286, S. 3, 19; P.A. 00-112, S. 4, 5; P.A. 02-89, S. 22; P.A. 07-242, S. 57; P.A. 11-80, S. 1, 15; P.A. 13-244, S. 25; 13-298, S. 3.)

History: 1959 act provided appointment of members be subject to the consent of either house of the general assembly rather than both, provided for minority representation and added provision that appointment procedure of Sec. 4-7 is generally applicable; P.A. 74-216 increased membership from three to five members with not more than three of the same political party, rather than two, reduced terms from six to five years, deleted reference to appointment in odd-numbered years, added provision to cover terms during transition period and added Subsecs. (b) and (c); P.A. 75-486 amended section to replace public utilities commission with public utilities control authority, requiring consent of both houses rather then either house for appointments, increasing terms to six years and providing for transition period and added Subsecs. (d) to (k); P.A. 77-614 replaced personnel policy board with commissioner of administrative services in Subsec. (d), replaced “Connecticut energy agency”, i.e. department of planning and energy policy, with office of policy and management and, effective January 1, 1979, replaced public utilities control authority with division of public utility control within the department of business regulation and revised appointment provisions in Subsec. (a) to cover transition period; P.A. 78-303 restored public utilities control authority; P.A. 80-462 replaced former Subsec. (k) re applicability of Secs. 1-69 to 1-78 with new provisions re employment by public service company after serving as commissioner; P.A. 82-150 updated provisions re appointment of members and election of officers transferred the provisions of Sec. 16-50 to Subsec. (f) and made other technical changes; P.A. 84-342 established position of executive director in Subsec. (f) and replaced “staff” of the authority with “employee of the department” in Subsecs. (g), (h), (i) and (j); P.A. 85-552 amended Subsec. (k) to prohibit any commissioner from accepting employment with entity engaged in lobbying with regard to regulation of public service companies; P.A. 86-187 replaced power facility evaluation council with Connecticut siting council in Subsec. (j); P.A. 89-291 updated salary group references for commissioners in Subsec. (d) and for the chairpersons in Subsec. (f); P.A. 94-74 amended Subsec. (k) by adding provision restricting commissioner’s employment by persons, firms or corporations certified to provide intrastate telecommunication services, effective July 1, 1994; P.A. 94-77 amended Subsec. (e) by adding “prior to July 1, 1997,” in Subdiv. (1) and adding Subdiv. (2) re standards for commissioners on and after July 1, 1997; P.A. 98-28 amended Subsec. (k) by rearranging language, deleting obsolete provisions and adding electric suppliers, effective July 1, 1998; P.A. 99-248 amended Subsec. (d) to increase the salary of commissioners from group seventy-four to group seventy-five, to increase the salary of the chairman from group seventy-six to group seventy-seven and to make a technical change, effective July 1, 1999; P.A. 99-286 amended Subsec. (k)(2) by changing reference to person, firm or corporation certified by the department to “certified telecommunications provider”, effective July 19, 1999; P.A. 00-112 amended Subsec. (d) to make a technical change, effective May 26, 2000; P.A. 02-89 amended Subsec. (e) to delete as obsolete former Subdiv. (1) re qualifications for commissioners prior to July 1, 1997, and to delete Subdiv. (2) designator; P.A. 07-242 amended Subsec. (e) to change qualifications from applying on and after July 1, 1997, to at least three commissioners, to on and after October 1, 2007, to any newly appointed commissioner and to provide that any time a commissioner is newly appointed, at least one commissioner shall have experience in utility customer advocacy; P.A. 11-80 amended Subsec. (a) to change “Public Utilities Control Authority” to “Public Utilities Regulatory Authority within the Department of Energy and Environmental Protection”, reduce number of electors from 5 to 3 and number of members from same political party from 3 to 2, replace former member appointment criteria with requirements re staggered terms for initial appointments and 4-year terms thereafter and end term for any commissioner serving on June 30, 2011, amended Subsec. (c) to reduce panel size from 3 to “one or more”, delete provisions re appointment of examiner and referral to entire authority and add provisions re request for hearing officer appointment and approval by majority vote, amended Subsec. (f) to delete provisions re executive director appointment and duties and add provisions re chairperson duties re authority staff with approval of Commissioner of Energy and Environmental Protection, amended Subsecs. (g) to (j) to add references to department employees “assigned to work with the authority”, changed “commissioner” and “commissioners” to “director” and “directors” throughout and made technical changes, effective July 1, 2011; P.A. 13-244 amended Subsec. (d) to replace provision re financial disclosure filed with Secretary of the State with provision re statement of financial interests filed with Office of State Ethics; P.A. 13-298 amended Subsec. (c) to replace “request the appointment of” with “may assign” re hearing officer and to replace “majority vote of the panel” with “majority vote of the utility commissioners”, amended Subsec. (f) by dividing existing provisions into new Subdivs. (1) and (2) and making technical changes therein, deleting former Subdiv. (2) re coordinating the activities of the authority and, in new Subdiv. (2), adding provision re chairperson of the authority implementing comprehensive planning and organizational structure and coordinating activities of the authority, amended Subsec. (g) to delete provision re conflict of interest while serving as utility commissioner and add provision re conflict of interest concerning any matter within the authority’s jurisdiction, added Subsec. (m) re authority’s decision guided by strategy, plans and policies, and replaced “director” with “utility commissioner” and made technical changes throughout, effective July 8, 2013.



Section 16-2a - Office of Consumer Counsel.

(a) There shall be an independent Office of Consumer Counsel, within the Department of Energy and Environmental Protection, for administrative purposes only, to act as the advocate for consumer interests in all matters which may affect Connecticut consumers with respect to public service companies, electric suppliers and certified telecommunications providers, including, but not limited to, rates and related issues, ratepayer-funded programs and matters concerning the reliability, maintenance, operations, infrastructure and quality of service of such companies, suppliers and providers. The Office of Consumer Counsel is authorized to appear in and participate in any regulatory or judicial proceedings, federal or state, in which such interests of Connecticut consumers may be involved, or in which matters affecting utility services rendered or to be rendered in this state may be involved. The Office of Consumer Counsel shall be a party to each contested case before the Public Utilities Regulatory Authority and shall participate in such proceedings to the extent it deems necessary. Said Office of Consumer Counsel may appeal from a decision, order or authorization in any such state regulatory proceeding notwithstanding its failure to appear or participate in said proceeding.

(b) Except as prohibited by the provisions of section 4-181, the Office of Consumer Counsel shall have access to the records of the Public Utilities Regulatory Authority and shall be entitled to call upon the assistance of the authority’s and the department’s experts, and shall have the benefit of all other facilities or information of the authority or department in carrying out the duties of the Office of Consumer Counsel, except for such internal documents, information or data as are not available to parties to the authority’s proceedings. The department shall provide such space as necessary within the department’s quarters for the operation of the Office of Consumer Counsel, and the department shall be empowered to set regulations providing for adequate compensation for the provision of such office space.

(c) The Office of Consumer Counsel shall be under the direction of a Consumer Counsel, who shall be appointed by the Governor with the advice and consent of either house of the General Assembly. The Consumer Counsel shall be an elector of this state and shall have demonstrated a strong commitment and involvement in efforts to safeguard the rights of the public. The Consumer Counsel shall serve for a term of five years unless removed pursuant to section 16-5. The salary of the Consumer Counsel shall be equal to that established for management pay plan salary group seventy-one by the Commissioner of Administrative Services. No Consumer Counsel shall, for a period of one year following the termination of service as Consumer Counsel, accept employment by a public service company, a certified telecommunications provider or an electric supplier. No Consumer Counsel who is also an attorney shall in any capacity, appear or participate in any matter, or accept any compensation regarding a matter, before the Public Utilities Regulatory Authority, for a period of one year following the termination of service as Consumer Counsel.

(d) The Consumer Counsel shall hire such staff as necessary to perform the duties of said Office of Consumer Counsel and may employ from time to time outside consultants knowledgeable in the utility regulation field including, but not limited to, economists, capital cost experts and rate design experts. The salaries and qualifications of the individuals so hired shall be determined by the Commissioner of Administrative Services pursuant to section 4-40.

(e) Nothing in this section shall be construed to prevent any party interested in such proceeding or action from appearing in person or from being represented by counsel therein.

(f) As used in this section, “consumer” means any person, city, borough or town that receives service from any public service company, electric supplier or from any certified telecommunications provider in this state whether or not such person, city, borough or town is financially responsible for such service.

(g) The Office of Consumer Counsel shall not be required to post a bond as a condition to presenting an appeal from any state regulatory decision, order or authorization.

(h) The expenses of the Office of Consumer Counsel shall be assessed in accordance with the provisions of section 16-49.

(P.A. 74-216, S. 6, 8; P.A. 75-486, S. 11, 69; P.A. 76-180, S. 1; 76-335, S. 2; P.A. 77-614, S. 67, 162, 164, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-462, S. 2; 80-482, S. 340, 348; P.A. 84-342, S. 5, 13; P.A. 88-22, S. 2; P.A. 89-291, S. 2, 8; P.A. 94-74, S. 2, 11; P.A. 95-79, S. 48, 189; P.A. 98-28, S. 79, 117; P.A. 99-248, S. 2, 3; 99-286, S. 4, 19; P.A. 00-53, S. 1; P.A. 01-49, S. 2; P.A. 11-80, S. 1, 16; P.A. 12-148, S. 9.)

History: P.A. 75-486 greatly expanded provisions re office of consumer counsel and made office an independent agency, previously it had been “within the public utilities commission”; P.A. 76-180 added appeal provision in Subsec. (a) and added Subsec. (g) re exemption from bond requirement; P.A. 76-335 added Subsec. (h) re expenses; P.A. 77-614 and P.A. 78-303 replaced personnel policy board with commissioner of administrative services and, effective January 1, 1979, replaced public utilities control authority with division of public utility control within the department of business regulation and made office of consumer counsel a division within that department; P.A. 80-462 added provisions in Subsec. (c) re employment of consumer counsel by public service company after termination of service; P.A. 80-482 made division of consumer counsel a division within department of public utility control (formerly division of public utility control) rather than within department of business regulation which was abolished; P.A. 84-342 added references to department of public utility control, in the process transferring certain duties formerly held by authority to the department in Subsec. (b); P.A. 88-22 substituted the office of consumer counsel for the division of consumer counsel; P.A. 89-291 added provision in Subsec. (a) providing consumer counsel with automatic party status in each contested case before the department and updated the salary group reference for the consumer counsel in Subsec. (c); P.A. 94-74 amended Subsecs. (a), (c) and (f) by adding provisions re persons, firms or corporations certified to provide intrastate telecommunication services, effective July 1, 1994; P.A. 95-79 amended Subsec. (f) to redefine “consumer” to include a limited liability company, effective May 31, 1995; P.A. 98-28 amended Subsecs. (a), (c) and (f) by adding electric suppliers and made technical changes in Subsec. (c), effective July 1, 1998; P.A. 99-248 amended Subsec. (c) to increase the salary of the Consumer Counsel from group seventy to group seventy-one and to make technical changes, effective July 1, 1999; P.A. 99-286 amended Subsec. (a) by changing reference to persons, firms and corporations certified or seeking to be certified to provide intrastate telecommunications service to “certified telecommunications providers” and amended Subsecs.(c) and (f) by changing references to person, firm or corporation certified to provide intrastate telecommunications service to “certified telecommunications provider” and deleting Subdiv. designators in Subsec. (c), effective July 19, 1999; P.A. 00-53 made technical changes in Subsec. (f); P.A. 01-49 amended Subsec. (f) to make a technical change; P.A. 11-80 amended Subsec. (a) to change “Department of Public Utility Control” to “Department of Energy and Environmental Protection” or “Public Utilities Regulatory Authority”, amended Subsec. (b) to delete reference to Department of Public Utility Control and change “Public Utilities Control Authority” to “Public Utilities Regulatory Authority” and amended Subsec. (d) to delete “he deems” re hiring staff as necessary, effective July 1, 2011; P.A. 12-148 amended Subsec. (a) to add provision re matters for which Office of Consumer Counsel shall act as advocate, effective June 15, 2012.

See Sec. 4-38f for definition of “administrative purposes only”.

Cited. 3 CA 416.

Cited. 44 CS 21.



Section 16-2b - Term “Office of Consumer Counsel” deemed to mean Division of Consumer Counsel within the Department of Business Regulation.

Section 16-2b is repealed.

(P.A. 77-614, S. 164, 610; P.A. 80-482, S. 346, 348.)



Section 16-2c - Division of Adjudication.

There is established a Division of Adjudication within the Public Utilities Regulatory Authority. The staff of the division shall include, but not be limited to, hearing officers appointed pursuant to subsection (c) of section 16-2. The responsibilities of the division shall include, but not be limited to, hearing matters assigned under said subsection and advising the Public Utilities Regulatory Authority concerning legal issues. A panel of one or more utility commissioners may assign a hearing officer pursuant to section 16-2, and the chairperson of the Public Utilities Regulatory Authority may assign such other staff as are necessary to advise said chairperson.

(P.A. 84-342, S. 8, 13; P.A. 11-80, S. 17; P.A. 13-298, S. 4.)

History: P.A. 11-80 changed “Department of Public Utility Control” to “Department of Energy and Environmental Protection”, changed “chairperson of the Public Utilities Control Authority” to “commissioner and the Public Utilities Regulatory Authority”, changed “hearing examiners” to “hearing officers”, and required commissioner to appoint hearing officers and assign such other staff as necessary, effective July 1, 2011; P.A. 13-298 replaced “Department of Energy and Environmental Protection” with “Public Utilities Regulatory Authority” and “The commissioner shall appoint such hearing officers” with “A panel of one or more utility commissioners may assign a hearing officer”, added provision re chairperson of authority assigning other staff and made technical changes, effective July 8, 2013.



Section 16-2d - Office of energy efficient businesses.

There is established within the Department of Energy and Environmental Protection, within available appropriations, an office of energy efficient businesses. The office shall provide in-state businesses (1) a single point of contact for any state business interested in energy efficiency, renewable energy or conservation projects, (2) information on loans and grants for energy efficiency, renewable energy projects and conservation, (3) audit and assessment services, including, but not limited to, on-site outreach to businesses by qualified entities without a commercial interest in the outcome of the audit, and (4) any other service deemed relevant by said office.

(P.A. 11-80, S. 119.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-3 - Vacancy.

If any vacancy of a utility commissioner occurs in the Public Utilities Regulatory Authority at any time when the General Assembly is not in session, the Governor shall appoint a utility commissioner to fill such vacancy until such vacancy is filled at the next session of the General Assembly.

(1949 Rev., S. 5392; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 78-303, S. 79, 136; P.A. 11-80, S. 18; P.A. 13-298, S. 5.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 would have replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979, except for action of P.A. 78-303 which retained reference to authority in this section; P.A. 11-80 changed “Public Utilities Control Authority” to “Public Utilities Regulatory Authority” and “commissioner” to “director”, effective July 1, 2011; P.A. 13-298 added “of a utility commissioner” re vacancy, replaced “director” with “utility commissioner”, deleted provision re filling any other vacancy and made a technical change, effective July 8, 2013.



Section 16-3a - Appointment of initial members. Transfer of business between commission and authority.

Obsolete.

(P.A. 75-486, S. 21, 69; July Sp. Sess. P.A. 75-1, S. 1, 2; P.A. 77-614, S. 162, 610; P.A. 78-303, S. 79, 136.)



Section 16-4 - Employees of public service companies, certified telecommunications providers and electric suppliers ineligible to serve on authority or in department.

No officer, employee, attorney or agent of any public service company, of any certified telecommunications provider or of any electric supplier shall be a member of the Public Utilities Regulatory Authority or an employee of the Department of Energy and Environmental Protection.

(1949 Rev., S. 5393; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 78-303, S. 79, 136; P.A. 84-342, S. 6, 13; P.A. 94-74, S. 3, 11; P.A. 98-28, S. 80, 117; P.A. 99-286, S. 5, 19; P.A. 11-80, S. 19.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 would have replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979, except for action of P.A. 78-303 which retained reference to authority in this section; P.A. 84-342 added reference to the department of public utility control; P.A. 94-74 added provision re persons, firms or corporations certified to provide intrastate telecommunication services, effective July 1, 1994; P.A. 98-28 rearranged language, deleted an obsolete provision and added electric suppliers, effective July 1, 1998; P.A. 99-286 changed reference to person, firm or corporation certified by the department to “certified telecommunications provider”, effective July 19, 1999; P.A. 11-80 changed “Public Utilities Control Authority” to “Public Utilities Regulatory Authority” and “Department of Public Utility Control” to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 16-5 - Removal.

Misconduct, material neglect of duty, incompetence in the conduct of his office or active participation in political management or campaigns by any commissioner shall constitute cause for removal. Such removal shall be made only after judgment of the Superior Court rendered upon written complaint of the Attorney General. The Attorney General may file such complaint in his discretion and shall file such complaint if so directed by the Governor. Upon the filing of such complaint, a rule to show cause shall issue to the accused, who may make any proper answer within such time as the court may limit and shall have the right to be heard in his own defense and by witnesses and counsel. The procedure upon such complaint shall be similar to that in civil actions, but such complaint shall be privileged in order of trial and shall be heard as soon as practicable. If, after hearing, the court finds cause for removal, it shall render judgment to that effect, and thereupon the office of such commissioner shall become vacant.

(1949 Rev., S. 5394.)



Section 16-6 - Office and records.

The Public Utilities Regulatory Authority shall keep its office open during the usual business hours and shall keep all of its records in such office. The authority shall keep a record of all communications addressed to it, or to any of its members or employees, officially, of all its and their official acts and proceedings and of all facts learned in relation to any casualty or accident, with the names of the persons from whom such facts were obtained or by whom they may be proved.

(1949 Rev., S. 5395; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 41, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-6a - Participation in proceedings before federal agencies and federal courts. Expenses.

(a) The Public Utilities Regulatory Authority and the Office of Consumer Counsel are authorized to participate in proceedings before agencies of the federal government and the federal courts on matters affecting utility services rendered or to be rendered in this state.

(b) For any proceeding before the Federal Energy Regulatory Commission, the United States Department of Energy or the United States Nuclear Regulatory Commission, or appeal thereof, the Attorney General, upon request of the authority, may retain outside legal counsel in accordance with section 3-125 to participate in such proceedings on behalf of the authority. All reasonable and proper expenses of such outside legal counsel shall be borne by the public service companies, certified telecommunications providers, electric suppliers or gas registrants that are affected by the decisions of such proceedings and shall be paid at such times and in such manner as the authority directs, provided such expenses shall be apportioned in proportion to the revenues of each affected entity as reported to the authority for purposes of section 16-49 for the most recent period, and provided further such expenses shall not exceed two hundred fifty thousand dollars per proceeding, including any appeals thereof, in any calendar year unless the authority finds good cause for exceeding the limit and the affected entities have an opportunity, after reasonable notice, to comment on the proposed overage. All such legal expenses shall be recognized by the authority as proper business expenses of the affected entities for rate-making purposes, as provided in section 16-19e, if applicable.

(c) For any proceeding before the Federal Energy Regulatory Commission, the United States Department of Energy, the United States Nuclear Regulatory Commission, the Securities and Exchange Commission, the Federal Trade Commission, the United States Department of Justice or the Federal Communications Commission, or appeal thereof, the Attorney General, upon request of the Office of Consumer Counsel, may retain outside legal counsel in accordance with section 3-125 to participate in such proceedings on behalf of the office, provided the work performed on behalf of the office shall not include lobbying activities, as defined in 2 USC 1602. All reasonable and proper expenses of such outside legal counsel shall be borne by the public service companies, certified telecommunications providers, electric suppliers or gas registrants that are affected by the decisions of such proceedings and shall be paid at such times and in such manner as the office directs, provided such expenses shall be apportioned in proportion to the revenues of each affected entity as reported to the authority for purposes of section 16-49 for the most recent period, and provided further such expenses shall not exceed two hundred fifty thousand dollars, including any appeals thereof, in any calendar year. The Public Utilities Regulatory Authority shall recognize all such legal expenses as proper business expenses of the affected entities for rate-making purposes, as provided in section 16-19e, if applicable.

(1963, P.A. 167; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 42, 348; P.A. 97-3, S. 1, 2; P.A. 00-107, S. 1, 3; P.A. 05-264, S. 1; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 97-3 designated existing language as Subsec. (a) and added language re federal courts, and added Subsec. (b) re the retention of outside legal counsel, effective February 14, 1997; P.A. 00-107 amended Subsec. (b) by adding reference to United States Department of Energy, by adding certified telecommunications providers, electric suppliers and gas registrants to the entities required to pay expenses of legal counsel and by making conforming technical changes, effective May 26, 2000; P.A. 05-264 amended Subsec. (a) to add reference to the Office of Consumer Counsel, made a technical change in Subsec. (b) and added Subsec. (c) re retention of outside legal counsel on behalf of the Office of Consumer Counsel; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-6b - Regulations.

The Public Utilities Regulatory Authority may, in accordance with chapter 54, adopt such regulations with respect to: (1) Rates and charges, services, accounting practices, safety and the conduct of operations generally of public service companies subject to its jurisdiction as it deems reasonable and necessary; (2) services, accounting practices, safety and the conduct of operations generally of electric suppliers subject to its jurisdiction as it deems reasonable and necessary; and (3) standards for systems utilizing cogeneration technology and renewable fuel resources, in accordance with the Department of Energy and Environmental Protection’s policies.

(P.A. 73-342, S. 1, 2; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 43, 348; P.A. 81-439, S. 3, 14; P.A. 98-28, S. 81, 117; P.A. 11-80, S. 1, 20; P.A. 13-298, S. 6.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-439 authorized department to adopt regulations establishing standards for systems utilizing cogeneration technology and renewable fuel resources; P.A. 98-28 added provision authorizing the adoption of regulations with respect to electric suppliers, effective July 1, 1998; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority, in consultation with the Department of Energy and Environmental Protection”, specified that department may adopt regulations in consultation with the authority and made a technical change, effective July 1, 2011; P.A. 13-298 added Subdiv. (1), (2) and (3) designators and made conforming changes, deleted references to Department of Energy and Environmental Protection and Office of Policy and Management and added provision re systems standards in accordance with department’s policies, effective July 8, 2013.



Section 16-6c - Power to delay implementation of electric suppliers’ generation portfolio standards.

Section 16-6c is repealed, effective July 1, 2003.

(P.A. 99-225, S. 19, 33; P.A. 03-135, S. 24.)



Section 16-7 - Right of entry. Penalty.

The utility commissioners of the Public Utilities Regulatory Authority, or their designees, while engaged in the performance of their duties may, at all reasonable times, enter any premises, buildings, cars or other places belonging to or controlled by any public service company or electric supplier, and any person obstructing or in any way causing to be obstructed or hindered any utility commissioner of the Public Utilities Regulatory Authority or employee of the Public Utilities Regulatory Authority in the performance of his or her duties shall be fined not more than two hundred dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 5397; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 44, 348; P.A. 98-28, S. 82, 117; P.A. 11-80, S. 1, 21; P.A. 13-298, S. 7.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 98-28 added electric suppliers, effective July 1, 1998; P.A. 11-80 replaced “commissioners and any employees of the Department of Public Utility Control” with “directors and any employees of the department assigned to the Public Utilities Regulatory Authority” and made a technical change, effective July 1, 2011; P.A. 13-298 replaced “directors and any employees of the department assigned to” with “utility commissioners of” and added “or their designees” re utility commissioners, replaced “member” with “utility commissioner of the Public Utilities Regulatory Authority” and made technical and conforming changes, effective July 8, 2013.



Section 16-8 - Examination of witnesses and documents. Hearing officers. Management audits.

(a) The Public Utilities Regulatory Authority may, in its discretion, delegate its powers, in specific cases, to one or more of its directors or to a hearing officer to ascertain the facts and report thereon to the authority. The authority, or any director thereof, in the performance of its duties or in connection with any hearing, or at the request of any person, corporation, company, town, borough or association, may summon and examine, under oath, such witnesses, and may direct the production of, and examine or cause to be produced and examined, such books, records, vouchers, memoranda, documents, letters, contracts or other papers in relation to the affairs of any public service company as it may find advisable, and shall have the same powers in reference thereto as are vested in magistrates taking depositions. If any witness objects to testifying or to producing any book or paper on the ground that such testimony, book or paper may tend to incriminate him, and the authority directs such witness to testify or to produce such book or paper, and he complies, or if he is compelled so to do by order of court, he shall not be prosecuted for any matter concerning which he or she has so testified. The fees of witnesses summoned by the authority to appear before it under the provisions of this section, and the fees for summoning witnesses shall be the same as in the Superior Court. All such fees, together with any other expenses authorized by statute, the method of payment of which is not otherwise provided, shall, when taxed by the authority, be paid by the state, through the business office of the authority, in the same manner as court expenses. The authority may designate in specific cases a hearing officer who may be a member of its technical staff or a member of the Connecticut Bar engaged for that purpose under a contract approved by the Secretary of the Office of Policy and Management to hold a hearing and make report thereon to the authority. A hearing officer so designated shall have the same powers as the authority, or any director thereof, to conduct a hearing, except that only a director of the authority shall have the power to grant immunity from prosecution to any witness who objects to testifying or to producing any book or paper on the ground that such testimony, book or paper may tend to incriminate him or her.

(b) (1) The authority may employ professional personnel to perform management audits. The authority shall promptly establish such procedures as it deems necessary or desirable to provide for management audits to be performed on a regular or irregular schedule on all or any portion of the operating procedures and any other internal workings of any public service company, including the relationship between any public service company and a related holding company or subsidiary, consistent with the provisions of section 16-8c, provided no such audit shall be performed on a community antenna television company, except with regard to any noncable communications services which the company may provide, or when (A) such an audit is necessary for the authority to perform its regulatory functions under the Communications Act of 1934, 47 USC 151, et seq., as amended from time to time, other federal law or state law, (B) the cost of such an audit is warranted by a reasonably foreseeable financial, safety or service benefit to subscribers of the company which is the subject of such an audit, and (C) such an audit is restricted to examination of the operating procedures that affect operations within the state.

(2) In any case where the authority determines that an audit is necessary or desirable, it may (A) order the audit to be performed by one of the management audit teams, (B) require the affected company to perform the audit utilizing the company’s own internal management audit staff as supervised by designated members of the authority’s staff, or (C) require that the audit be performed under the supervision of designated members of the authority’s staff by an independent management consulting firm selected by the authority, in consultation with the affected company. If the affected company has more than seventy-five thousand customers, such independent management consulting firm shall be of nationally recognized stature. All reasonable and proper expenses of the audits, including, but not limited to, the costs associated with the audit firm’s testimony at a public hearing or other proceeding, shall be borne by the affected companies and shall be paid by such companies at such times and in such manner as the authority directs.

(3) For purposes of this section, a complete audit shall consist of (A) a diagnostic review of all functions of the audited company, which shall include, but not be limited to, documentation of the operations of the company, assessment of the company’s system of internal controls, and identification of any areas of the company which may require subsequent audits, and (B) the performance of subsequent focused audits identified in the diagnostic review and determined necessary by the authority. All audits performed pursuant to this section shall be performed in accordance with generally accepted management audit standards. The authority shall adopt regulations in accordance with the provisions of chapter 54 setting forth such generally accepted management audit standards. Each audit of a community antenna television company shall be consistent with the provisions of the Communications Act of 1934, 47 USC 151, et seq., as amended from time to time, and of any other applicable federal law. The authority shall certify whether a portion of an audit conforms to the provisions of this section and constitutes a portion of a complete audit.

(4) A complete audit of each portion of each gas, electric or electric distribution company having more than seventy-five thousand customers shall begin no less frequently than every six years, so that a complete audit of such a company’s operations shall be performed every six years. Such an audit of each such company having more than seventy-five thousand customers shall be updated as required by the authority.

(5) The results of an audit performed pursuant to this section shall be filed with the authority and shall be open to public inspection. Upon completion and review of the audit, if the person or firm performing or supervising the audit determines that any of the operating procedures or any other internal workings of the affected public service company are inefficient, improvident, unreasonable, negligent or in abuse of discretion, the authority may, after notice and opportunity for a hearing, order the affected public service company to adopt such new or altered practices and procedures as the authority shall find necessary to promote efficient and adequate service to meet the public convenience and necessity. The authority shall annually submit a report of audits performed pursuant to this section to the joint standing committee of the General Assembly having cognizance of matters relating to public utilities which report shall include the status of audits begun but not yet completed and a summary of the results of audits completed. Any such report may be submitted electronically.

(6) All reasonable and proper costs and expenses, as determined by the authority, of complying with any order of the authority pursuant to this subsection shall be recognized by the authority for all purposes as proper business expenses of the affected company.

(7) After notice and hearing, the authority may modify the scope and schedule of a management audit of a telephone company which is subject to an alternative form of regulation so that such audit is consistent with that alternative form of regulation.

(c) Nothing in this section shall be deemed to interfere or conflict with any powers of the authority or its staff provided elsewhere in the general statutes, including, but not limited to, the provisions of this section and sections 16-7, 16-28 and 16-32, to conduct an audit, investigation or review of the books, records, plant and equipment of any regulated public service company.

(1949 Rev., S. 5398; P.A. 73-355, S. 2; P.A. 75-486, S. 6, 69; P.A. 77-614, S. 19, 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-168; 80-482, S. 4, 40, 45, 345, 348; P.A. 81-348, S. 1; P.A. 82-472, S. 50, 183; P.A. 85-509, S. 2, 11; 85-552, S. 4, 8; P.A. 90-221, S. 2, 15; P.A. 94-229, S. 1; P.A. 97-23; P.A. 98-28, S. 83, 117; June Sp. Sess. P.A. 98-1, S. 5, 121; P.A. 11-80, S. 1, 23; P.A. 13-5, S. 2; P.A. 13-119, S. 1, 2.)

History: P.A. 73-355 specified that hearing examiners may be staff member or member of Connecticut bar; P.A. 75-486 replaced public utilities commission with public utilities control authority, allowed authority to act at request of person, corporation, company, town, borough or association and added Subsec. (b) re audits; P.A. 77-614 and P.A. 78-303 replaced commissioner of finance and control with secretary of the office of policy and management and, effective January 1, 1979, replaced public utilities control authority with division of public utility control within the department of business regulation; P.A. 80-168 replaced “member(s)” with “commissioner(s)”, and “secretary” with “business office”, allowed delegation of powers to hearing examiners and replaced provision whereby hearing examiner had power only to administer oaths with provision granting examiners same powers as division except power to grant immunity from prosecution; P.A. 80-482 made division an independent department with public utilities control authority as its head; P.A. 81-348 reduced number of consulting firms required to be included in list provided to company by department in Subsec. (b), from five to three; P.A. 82-472 made technical corrections; P.A. 85-509 divided Subsec. (b) into Subsecs. (b) and (c) and, in Subsec. (b), prohibited management audits of community antenna television companies except with regard to noncable communications services; P.A. 85-552 amended Subsec. (b) to require department, instead of affected company, to select consulting firm for management audit, to require consulting firm to be of nationally-recognized stature if affected company has more than 75,000 customers and to require periodic audits only of gas, electric and telephone companies having more than 75,000 customers; P.A. 90-221 in Subsec. (b) added provision that the affected companies shall pay all reasonable and proper costs of an audit, including the costs of the audit firm’s testimony at a public hearing and a provision that such costs shall be paid as directed by the department; P.A. 94-229 amended Subsec. (b) by adding Subdiv. designations, adding provision re relationship between public service company and related holding company or subsidiary in Subdiv. (1), adding Subparas. (A) to (C) re audits of community antenna television companies in Subdiv. (1), changing subdivision designations to subparagraph designations in Subdiv. (2), deleting provision re audits of gas, electric or telephone companies having more than 75,000 customers from Subdiv. (2), adding Subdiv. (3) re complete audits, adding Subdiv. (4) re audits of gas, electric and telephone companies having more than 75,000 customers, changing “any such audits” to “an audit performed pursuant to this section” in Subdiv. (5), adding provision re report of audits in Subdiv. (5), and adding Subdiv. (7) re audits of telephone companies subject to an alternative form of regulation; P.A. 97-23 amended Subsec. (b)(4) to delete references to telephone companies and delete provision requiring department to schedule complete audits; P.A. 98-28 amended Subsec. (b)(4) by adding electric distribution companies, effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change to Subsec. (b)(5), effective June 24, 1998; P.A. 11-80 amended Subsecs. (a) and (b) to replace “Department of Public Utility Control” with “Public Utilities Regulatory Authority”, “department” with “authority” and “hearing examiner” with “hearing officer” and amended Subsec. (b)(1) to replace provision allowing Department of Public Utility Control to establish management audit teams with provision allowing authority, within available appropriations, to employ personnel to perform management audits, effective July 1, 2011; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority” in Subsec. (c), effective July 1, 2011; P.A. 13-5 amended Subsecs. (a) and (b)(3) to replace “department” with “authority”, effective May 8, 2013; P.A. 13-119 amended Subsec. (b) to delete “within available appropriations,” re employment of professional personnel to perform management audits in Subdiv. (1) and to add provision re electronic submission of report in Subdiv. (5), effective June 18, 2013.



Section 16-8a - Protection of employee of public service company, contractor or Nuclear Regulatory Commission from retaliation. Procedures. Regulations.

(a) No public service company, as defined in section 16-1, holding company, as defined in section 16-47, or Nuclear Regulatory Commission licensee operating a nuclear power generating facility in this state, or person, firm, corporation, contractor or subcontractor directly or indirectly providing goods or services to such public service company, holding company or licensee, may take or threaten to take any retaliatory action against an employee for the employee’s disclosure of (1) any matter involving the substantial misfeasance, malfeasance or nonfeasance in the management of such public service company, holding company or licensee, or (2) information pursuant to section 31-51m. Any employee found to have knowingly made a false disclosure shall be subject to disciplinary action by the employee’s employer, up to and including dismissal.

(b) Any employee of such a public service company, holding company or licensee, or of any person, firm, corporation, contractor or subcontractor directly or indirectly providing goods or services to such a public service company, holding company or licensee, having knowledge of any of the following may transmit all facts and information in the employee’s possession to the Public Utilities Regulatory Authority: (1) Any matter involving substantial misfeasance, malfeasance or nonfeasance in the management of such public service company, holding company or licensee; or (2) any matter involving retaliatory action or the threat of retaliatory action taken against an employee who has reported the misfeasance, malfeasance or nonfeasance, in the management of such public service company, holding company or licensee. With regard to any matter described in subdivision (1) of this subsection, the authority shall investigate such matter in accordance with the provisions of section 16-8 and shall not disclose the identity of such employee without the employee’s consent unless it determines that such disclosure is unavoidable during the course of the investigation. With regard to any matter described in subdivision (2) of this subsection, the matter shall be handled in accordance with the procedures set forth in subsections (c) and (d) of this section.

(c) (1) Not more than ninety business days after receipt of a written complaint, in a form prescribed by the authority, by an employee alleging the employee’s employer has retaliated against an employee in violation of subsection (a) of this section, the authority shall make a preliminary finding in accordance with this subsection.

(2) Not more than five business days after receiving a written complaint, in a form prescribed by the authority, the authority shall notify the employer by certified mail. Such notification shall include a description of the nature of the charges and the substance of any relevant supporting evidence. The employer may submit a written response and both the employer and the employee may present rebuttal statements in the form of affidavits from witnesses and supporting documents and may meet with the authority informally to respond verbally about the nature of the employee’s charges. The authority shall consider in making its preliminary finding as provided in subdivision (3) of this subsection any such written and verbal responses, including affidavits and supporting documents, received by the authority not more than twenty business days after the employer receives such notice. Any such response received after twenty business days shall be considered by the authority only upon a showing of good cause and at the discretion of the authority. The authority shall make its preliminary finding as provided in subdivision (3) of this subsection based on information described in this subdivision, without a public hearing.

(3) Unless the authority finds by clear and convincing evidence that the adverse employment action was taken for a reason unconnected with the employee’s report of substantial misfeasance, malfeasance or nonfeasance, there shall be a rebuttable presumption that an employee was retaliated against in violation of subsection (a) of this section if the authority finds that: (A) The employee had reported substantial misfeasance, malfeasance or nonfeasance in the management of the public service company, holding company or licensee; (B) the employee was subsequently discharged, suspended, demoted or otherwise penalized by having the employee’s status of employment changed by the employee’s employer; and (C) the subsequent discharge, suspension, demotion or other penalty followed the employee’s report closely in time.

(4) If such findings are made, the authority shall issue an order requiring the employer to immediately return the employee to the employee’s previous position of employment or an equivalent position pending the completion of the authority’s full investigatory proceeding pursuant to subsection (d) of this section.

(d) Not later than thirty days after making a preliminary finding in accordance with the provisions of subsection (c) of this section, the authority shall initiate a full investigatory proceeding in accordance with the provisions of section 16-8, at which time the employer shall have the opportunity to rebut the presumption. The authority may issue orders, impose civil penalties, order payment of back pay or award attorneys’ fees in a manner that conforms with the notice and hearing provisions in section 16-41 against a public service company, holding company or licensee or a person, firm, corporation, contractor or subcontractor directly or indirectly providing goods or services to such public service company, holding company or licensee, in order to enforce the provisions of this section.

(e) If an employee or former employee of such a public service company, holding company or licensee, or of a person, firm, corporation, contractor or subcontractor directly or indirectly providing goods or services to such a public service company, holding company or licensee, having knowledge of any matter involving the substantial misfeasance, malfeasance or nonfeasance in the management of such public service company, holding company or licensee, enters into an agreement with the employee’s employer that contains a provision directly or indirectly discouraging the employee from presenting a written complaint or testimony concerning such misfeasance, malfeasance or nonfeasance in any legislative, administrative or judicial proceeding, such provision shall be void as against public policy.

(f) The Public Utilities Regulatory Authority shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this section. Such regulations shall include the following: (1) The procedures by which a complaint may be brought pursuant to subsection (a) of this section; (2) the time period in which such a complaint may be brought; (3) the time period by which the authority shall render a decision pursuant to subsection (d) of this section; (4) the form on which written complaints shall be submitted to the authority by an employee pursuant to subsection (c) of this section; and (5) the requirement that a notice be posted in the workplace informing all employees of any public service company, holding company and licensee and of any person, firm, corporation, contractor or subcontractor directly or indirectly providing goods or services to a company or licensee, as defined in subsection (b) of this section, of their rights under this section, including the right to be reinstated in accordance with subsection (c) of this section.

(P.A. 85-245, S. 1; P.A. 89-88; P.A. 91-247, S. 1; P.A. 96-22, S. 1, 2; P.A. 97-60, S. 1, 2; P.A. 99-46, S. 1, 2; P.A. 11-80, S. 24; P.A. 13-119, S. 3.)

History: P.A. 89-88 included provisions re employees of a holding company, a Nuclear Regulatory Commission licensee, a contractor or a subcontractor and added new Subsec. (c) re department orders to enforce provisions of section; P.A. 91-247 added provision in Subsec. (a) authorizing persons having knowledge of “the discharge, discipline or penalizing of a person reporting the misfeasance, or nonfeasance of the company” to report the same to the department, in Subsec. (c) authorized the department to issue cease and desist orders and added a new Subsec. (d) requiring the department to adopt regulations to provide employees with information re rights relating to complaints against a company; P.A. 96-22 imposed January 1, 1997, deadline for the department to adopt regulations as provided for in Subsec. (d), effective April 29, 1996; P.A. 97-60 inserted new Subsec. (a) prohibiting retaliation against employees, relettered former Subsec. (a) as Subsec. (b) and restructured the language, deleted former Subsecs. (b) and (c), inserted new Subsec. (c) creating procedures for preliminary findings of retaliation and establishing presumptions, inserted new Subsec. (d) describing procedures for full investigatory proceedings, inserted new Subsec. (e) rendering certain agreements as void, and relettered former Subsec. (d) as Subsec. (f) and restructured language, effective May 27, 1997; P.A. 99-46 amended Subsec. (c) by deleting provisions re complaints pending on May 27, 1997, and requiring department to make finding based on sworn affidavits and verified documents without a public hearing in Subdiv. (1), by rewording language re notice to employer and preliminary findings in Subdiv. (2), authorizing employee to present rebuttal statements and respond verbally and changing to 20 the number of days a party can respond to department, by adding provision re adverse employment action taken for reason unconnected to misfeasance and changing Subpara. (c) criteria in Subdiv. (3), and by adding provision re pending completion of department’s full investigatory proceeding in Subdiv. (4), amended Subsec. (d) by adding “Not later than thirty days”, and making technical changes, effective May 27, 1999; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority” and replaced “department” with “authority”, effective July 1, 2011; P.A. 13-119 amended Subsec. (c)(1) by changing from 30 to 90 the number of days before the authority must issue a preliminary finding and amended Subsec. (d) by adding provision re ordering of payment of back pay or awarding attorneys’ fees, effective July 1, 2013.



Section 16-8b - Labor disputes at public service companies. Determination of unreasonable profits during dispute. Refunds.

Whenever a labor dispute at a public service company, as defined in section 16-1, results in a work stoppage for a period of more than seven days, the Public Utilities Regulatory Authority shall initiate a proceeding not later than thirty days after the termination of the labor dispute to determine whether the public service company, as a result of such work stoppage, earned unreasonable profits and whether the quality of service to the customers of such public service company was impaired. The authority may issue such remedial orders as may be necessary to protect ratepayers including, but not limited to, refunds or other adjustments.

(P.A. 87-82; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-8c - Examination of witnesses and documents. Audits. Relationship between public service companies and subsidiaries.

(a) The Public Utilities Regulatory Authority or any director or any hearing officer thereof may exercise the powers provided under subsection (a) of section 16-8, in relation to summoning and examining under oath, such witness and the production and examination of such books, records, vouchers, memoranda, documents, letters, contracts or other papers as it deems advisable of any holding company or subsidiary that is related to a public service company, provided such powers may be exercised in regard to (1) a holding company, only with respect to transactions between the holding company and a related public service company or transactions between the holding company and a subsidiary of such holding company which is not itself a public service company, which transactions are of the same type as transactions between such holding company and a related public service company, or (2) a subsidiary, only with respect to transactions between such subsidiary and a related public service company, and in either case only after having first determined that the exercise of such powers may be necessary to protect customers of the related public service company from any adverse impact on the costs, revenues, rates, charges or quality of service of such public service company.

(b) The authority may require the audit of (1) transactions between a public service company and a related holding company or subsidiary which is not itself a public service company, and (2) transactions between a related holding company and a subsidiary of such holding company which is not itself a public service company, which transactions are of the same type as transactions between such holding company and a related public service company, to the extent necessary to ensure that such transactions do not have an adverse impact on the costs or revenues of the public service company, the rates and charges paid by the customers of the public service company or upon the quality of service of such public service company. Upon completion of any audit conducted pursuant to this section, if the authority determines that any transactions which were the subject of such audit have had an adverse impact on the costs, revenues, rates, charges or quality of service of the public service company, the authority may exercise its powers under this title with respect to the public service company to ensure that the rates, charges and quality of service of the public service company conform to the principles and guidelines set forth in section 16-19e. The authority may disallow, for rate-making purposes, the costs of the audit, after first considering the reasons for the audit and any adverse impact on the customers of the public service company.

(c) Proprietary commercial and proprietary financial information of a holding company or subsidiary provided pursuant to this section shall be confidential and protected by the authority, subject to the provisions of section 4-177.

(d) For the purposes of this section, a subsidiary and a public service company are related if the subsidiary is owned or controlled by the public service company, a holding company thereof, a subsidiary of the public service company or holding company, or a subsidiary of such subsidiary. A holding company and a public service company are related if the public service company is owned or controlled by the holding company, a subsidiary of such holding company or a subsidiary of such subsidiary.

(e) As used in this section, (1) “holding company” means a company as defined in section 16-47, (2) “controlled” or “control” means the possession of the power to direct or cause the direction of the management and policies of a public service company, a holding company, or a subsidiary whether through the ownership of its voting securities, the ability to effect a change in the composition of its board of directors or otherwise, (3) “subsidiary” means any corporation, limited liability company, company, association, joint stock association, partnership, person or other entity which is owned or controlled, directly or indirectly, by a public service company, a holding company or a subsidiary of a public service company or holding company, and (4) “transactions” means cost allocations, capital structure, provision of goods and services, transfers of assets and liabilities, loans, financings, leases and other financial obligations.

(f) Nothing in this section shall be deemed to limit any existing statutory powers of the authority with respect to public service companies, holding companies or subsidiaries.

(g) The authority may conduct joint hearings with another agency including, but not limited to, the utility regulatory agency of another state on matters of mutual cognizance and interest.

(P.A. 88-198; P.A. 95-79, S. 49, 189; P.A. 11-80, S. 1.)

History: P.A. 95-79 amended Subsec. (h) to redefine “subsidiary” to include a limited liability company, effective May 31, 1995 (Revisor’s note: A reference in Subsec. (b) to “title 16” was changed editorially by the Revisors to “this title” for consistency with customary statutory usage); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-8d - Recovery of costs, expenses, judgments or attorney’s fees for an action brought under section 16-8a.

(a) No costs, expenses or judgments associated with any action brought under the provisions of section 16-8a may be included in the rates or charge of any public service company, as defined in section 16-1, until such time as the Public Utilities Regulatory Authority or the Labor Department, in a final decision, finds in favor of the company or if such action is appealed, until such time as the court finds, in a final decision, in favor of the company.

(b) In any action brought under the provisions of section 16-8a, which results in a judgment in favor of the plaintiff, the court shall award to the plaintiff, in addition to any other relief, costs and a reasonable attorney’s fee based on the work reasonably performed by an attorney and not on the amount of recovery, and may award punitive damages.

(c) The provisions of subsections (a) and (b) of this section shall only apply to an action brought pursuant to section 16-8a by an employee of a Nuclear Regulatory Commission licensee operating a nuclear power generating facility in this state or by any person, firm, corporation, contractor or subcontractor directly or indirectly providing goods or services to such licensee.

(P.A. 91-247, S. 2; P.A. 92-194; P.A. 11-80, S. 1.)

History: P.A. 92-194 amended Subsec. (a) prohibiting the inclusion of judgments in the rates or charges of a public service company unless the public utility control department or labor department in a final decision finds in favor of the company and added Subsecs. (b) and (c) authorizing the awarding of attorney’s fees and limiting the application of the section to actions brought against nuclear regulatory licensees; (Revisor’s note: In 1997 a reference in Subsec. (a) to “Department of Labor” was changed editorially by the Revisors to “Labor Department” for consistency with statutory usage); pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.



Section 16-9 - Orders.

All decisions, orders and authorizations of the Public Utilities Regulatory Authority shall be in writing and shall specify the reasons therefor, shall be filed and kept in the office of the authority and recorded in a book kept by it for that purpose and shall be public records. Said authority may, at any time, for cause shown, upon hearing had after notice to all parties in interest, rescind, reverse or alter any decision, order or authorization by it made. Written notice of all orders, decisions or authorizations issued by the authority shall be given to the company or person affected thereby, by personal service upon such company or person or by registered or certified mail, as the authority determines. Any final decision, order or authorization of the Public Utilities Regulatory Authority in a contested case shall constitute a final decision for the purposes of chapter 54.

(1949 Rev., S. 5399; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 46, 348; P.A. 88-297, S. 14; P.A. 11-80, S. 1, 22.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 88-297 substituted “records” for “documents”; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority” and added provision re final decision of authority in a contested case to constitute a final decision for purposes of chapter 54, effective July 1, 2011; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.

Cited. 40 CS 520.



Section 16-9a - Party status in proceedings before authority.

In a proceeding before the Public Utilities Regulatory Authority, the authority shall give special consideration to a request for party status from a person whose interests are not otherwise adequately represented by another party to the proceeding and shall not unreasonably deny such request.

(P.A. 96-247, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-9b - Commissioner of Energy and Environmental Protection to be party to proceedings before authority.

The Commissioner of Energy and Environmental Protection shall be a party to each proceeding before the Public Utilities Regulatory Authority and may participate in any such proceeding at said commissioner’s discretion.

(P.A. 13-298, S. 9.)

History: P.A. 13-298 effective July 8, 2013.



Section 16-10 - Enforcement of statutes and orders.

The Superior Court, on application of the Public Utilities Regulatory Authority or of the Attorney General, may enforce, by appropriate decree or process, any provision of this chapter or any order of the authority rendered in pursuance of any statutory provision.

(1949 Rev., S. 5400; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 47, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-10a - Revocation of franchises. Procedure. Reassignment.

(a) Whenever any person, firm or corporation, incorporated under the general statutes or any special act, is granted a franchise to operate as a public service company, as defined in section 16-1, and fails to provide service which is adequate to serve the public convenience and necessity of any town, city, borough, district or other political subdivision of the state, or any portion thereof, for a period of five years from the date of such franchise or from January 1, 1961, whichever is later, the Public Utilities Regulatory Authority, on its own initiative, or upon complaint of any such town, city, borough, district or other political subdivision, or on petition of not less than five per cent of the affected persons, but in no event more than one thousand persons, in any such town, city, borough, district or other political subdivision, shall fix a time and place for a hearing to be held thereon. The authority shall give notice thereof to all parties in interest and shall make such further investigation into the alleged failure to provide such service as it deems necessary. If upon such hearing, said authority finds that the holder of such franchise has failed to provide such service and that there is an immediate need for such service, it may revoke such franchise as to any such town, city, borough, district or political subdivision, or any portion thereof, or make such other order as may be necessary to provide such service. Whenever any person, firm or corporation, incorporated under the general statutes or any special act, is granted a franchise to operate as a railroad company, as defined in section 16-1, and fails to provide adequate service, or has discontinued the service, on any segment of its lines for which such franchise is granted for a period of five years or more, the franchise for such segment of line shall cease to exist and shall be revoked by the authority for such failure to operate such service or discontinuance of service for a period of five years or more.

(b) The Public Utilities Regulatory Authority, on its own initiative or upon complaint of any town, city, borough, district or other political subdivision of the state, in which a public service company, other than a community antenna television company, having five thousand or fewer customers, or a water company provides service, or on petition of either fifty per cent of the residents of such a town, city, borough, district or other political subdivision, or of five hundred customers of such company in any such town, city, borough, district or other political subdivision, may conduct a hearing, after giving notice thereof to all interested parties, to determine whether the rates that have been charged by such company for a period of five consecutive years immediately preceding the date of such hearing are so excessive in comparison to the rates charged by other public service companies providing the same or similar service as to inhibit the economic development of the area in which such company is authorized to furnish service or impose an unreasonable cost on the customers of such company. In making such determination, the authority may conduct such further investigation as it deems necessary and may consider whether such rates, if excessive, are the result of such factors as the overall size, stability and financial condition of such company, the organization, including technical and managerial expertise and efficiency, of such company and the physical condition and capacity of such company’s plant. If the authority finds that such company is unable or unwilling to provide service at a reasonable cost to its customers, as determined by the authority, it may (1) make such order as may be necessary to provide such service, or (2) revoke the franchise held by such company. The authority shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this subsection.

(c) If any such franchise is revoked, the Public Utilities Regulatory Authority, when the General Assembly is not in session, may grant a franchise to any person, firm or corporation, incorporated under the general statutes or any special act, qualified and prepared to provide such services within a reasonable time, as determined by said authority provided the authority first finds there is an immediate need for such a franchise after a public hearing in the area to be served thereunder. Such hearing shall be advertised at least twice prior thereto in a newspaper having a general circulation in each town of the area to be serviced by such franchise, once at least three days before said hearing, once at least fifteen days before said hearing, both advertisements to be at least ten days apart. Such franchise shall carry the same authority and powers and shall be subject to the same conditions and restrictions, if any, as the original franchise.

(1969, P.A. 789, S. 1; P.A. 73-353; P.A. 75-486, S. 7, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 48, 348; P.A. 81-472, S. 24, 159; P.A. 85-246, S. 9; P.A. 87-96; P.A. 89-261, S. 1; P.A. 94-219, S. 2; P.A. 11-80, S. 1.)

History: P.A. 73-353 added provisions re revocation of franchise upon failure to provide or discontinuance of service in Subsec. (a); P.A. 75-486 replaced public utilities commission with public utilities control authority and amended Subsec. (a) to allow hearings if service not adequate to serve public convenience and necessity and to add provision re petition for hearing; P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-472 made technical changes; P.A. 85-246 amended Subsec. (a) to delete reference to street railway companies; P.A. 87-96 relettered existing Subsec. (b) as Subsec. (c) and added new Subsec. (b) re franchise revocation procedures applicable to small public service companies unable or unwilling to provide service at a reasonable cost; P.A. 89-261 deleted provision in Subsec. (b) preventing the department from revoking a water company franchise; P.A. 94-219 in Subsec. (b) changed requirements for a petition to determine if rates charged by a public service water company are excessive from 5% of the affected persons to either 50% of the residents of such town, city or borough, district or other political subdivision or 500 customers of such company; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-11 - Safety of public and employees. Powers.

The Public Utilities Regulatory Authority shall, so far as is practicable, keep fully informed as to the condition of the plant, equipment and manner of operation of all public service companies in respect to their adequacy and suitability to accomplish the duties imposed upon such companies by law and in respect to their relation to the safety of the public and of the employees of such companies. The authority may order such reasonable improvements, repairs or alterations in such plant or equipment, or such changes in the manner of operation, as may be reasonably necessary in the public interest. The general purposes of this section and sections 16-19, 16-25, 16-43 and 16-47 are to assure to the state of Connecticut its full powers to regulate its public service companies, to increase the powers of the Public Utilities Regulatory Authority and to promote local control of the public service companies of this state, and said sections shall be so construed as to effectuate these purposes.

(1949 Rev., S. 5401; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 4, 40, 345, 348; P.A. 82-150, S. 2; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 82-150 deleted an obsolete reference to Sec. 16-37 and substituted “companies” for “corporations”; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Cited. 43 CA 196.

Cited. 30 CS 36; 40 CS 520.



Section 16-11a - Nuclear Energy Advisory Council; composition; duties.

(a) There is established a Nuclear Energy Advisory Council which shall (1) hold regular public meetings for the purpose of discussing issues relating to the safety and operation of the nuclear power generating facilities located in this state and to advise the Governor, the General Assembly and municipalities within a five-mile radius of any nuclear power generating facility in this state of such issues, (2) work in conjunction with agencies of the federal, state and local governments and with any electric company operating a nuclear power generating facility to ensure the public health and safety, (3) discuss proposed changes in or problems arising from the operation of a nuclear power generating facility, (4) communicate with any electric company operating a nuclear power generating facility about safety or operational concerns at the facility, which communications may include, but not be limited to, receipt of written reports and presentations to the council, and (5) review the current status of facilities with the Nuclear Regulatory Commission.

(b) The advisory council shall consist of: (1) Two members appointed by the president pro tempore of the Senate and two members appointed by the speaker of the House of Representatives; (2) the Commissioner of Energy and Environmental Protection, or said commissioner’s designee; (3) one representative of an operator of a nuclear power generating facility located in the state, appointed by the Governor; (4) two electors from each municipality in which a nuclear power generating facility is located, appointed by the chief executive officers of said municipalities; and (5) four electors each of whom is from a municipality which is adjacent to a municipality in which a nuclear power generating facility is located, one appointed by the majority leader of the House of Representatives, one appointed by the majority leader of the Senate, one appointed by the minority leader of the House of Representatives, and one appointed by the minority leader of the Senate.

(c) All appointments to the advisory council shall be made not more than thirty days after June 6, 1996. Any vacancy shall be filled by the appointing authority.

(d) The council shall elect a chairperson from among its members, except that the speaker of the House of Representatives and the president pro tempore of the Senate shall select the chairpersons for the first meeting of the council. Such chairpersons shall schedule the first meeting of the council, which shall be held within sixty days after June 6, 1996.

(e) The membership of the council shall serve without compensation. The Commissioner of Energy and Environmental Protection shall provide clerical support to the council.

(f) On or before January 1, 1997, and annually thereafter, the advisory council shall report to the General Assembly concerning its activities for the preceding year.

(P.A. 96-245, S. 17, 44; P.A. 00-155; P.A. 01-49, S. 3; P.A. 11-80, S. 1.)

History: P.A. 96-245 effective June 6, 1996 (Revisor’s note: In codifying this section the Revisors editorially substituted “council” for “task force” in the phrase “Such chairpersons shall schedule the first meeting of the council, which shall ...”); P.A. 00-155 deleted “within available resources” in Subsec. (e); P.A. 01-49 amended Subsecs. (a) and (b) to make technical changes, including a change for purposes of gender neutrality; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (b) and (e), effective July 1, 2011.



Section 16-12 - Complaints as to dangerous conditions.

Any person or any town, city or borough may make complaint, in writing, to the Public Utilities Regulatory Authority, of any defects in any portion of the plant or equipment of any public service company or electric supplier, or of the manner of operating such plant, by reason of which the public safety or the health or safety of employees is endangered; and, if he or it so requests, the name of the complainant shall not be divulged unless in the opinion of the authority the complaint is such that publicity is demanded.

(1949 Rev., S. 5402; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 49, 348; P.A. 98-28, S. 84, 117; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 98-28 added electric suppliers, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-13 - Procedure upon complaint.

Upon receipt of such complaint, the Public Utilities Regulatory Authority shall fix a time and place for hearing thereon and shall give notice thereof to all parties in interest, and shall make such further investigation into the alleged conditions as it deems necessary. If, upon such hearing, the authority finds the conditions to be dangerous to public safety or to the safety of employees, it shall make such order as may be necessary to remedy the same and shall furnish a copy of such order to the complainant, upon request. If the authority finds that the complaint is not justified, it shall so notify the complainant in writing, by registered or certified letter, specifying the reasons for such finding, and shall file a copy of such notification in the office of the authority.

(1949 Rev., S. 5403; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 4, 40, 345, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-14 - Powers concerning electrolysis or escape of electricity.

Any town, city or borough, or any person or corporation maintaining pipes, conductors or other structures under or above ground in the streets or highways, or owning cattle, as defined in section 22-381, may make complaint in writing to the Public Utilities Regulatory Authority of conditions resulting in injury to or destruction of such pipes, conductors, structures or cattle by electrolysis or by reason of the escape of electricity of any public service company or electric supplier. Proceedings shall be had upon such complaint as provided in sections 16-12 and 16-13. After hearing, as therein provided, said authority may make such order as may be necessary to prevent such injury or destruction, and said authority may, at any time thereafter, for cause shown, upon hearing, after notice to all parties in interest, alter any such decision or order. Neither the provisions of this section nor compliance with any order passed pursuant to the provisions hereof shall constitute a defense in an action for damages resulting from electrolysis.

(1949 Rev., S. 5404; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 50, 348; P.A. 94-242, S. 8; P.A. 98-28, S. 85, 117; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 94-242 expanded applicability to owners of cattle; P.A. 98-28 added electric suppliers, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-15 - Compliance with orders. Penalty.

Each public service company and electric supplier shall comply immediately with any order of the Public Utilities Regulatory Authority made in accordance with the provisions of sections 16-13 and 16-14, and any company failing to comply with any such order shall be fined not more than one thousand dollars for each offense and shall be liable in double damages for any injury or damage resulting to any person from such failure.

(1949 Rev., S. 5405; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 51, 348; P.A. 98-28, S. 86, 117; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 98-28 added electric suppliers, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-16 - Report of accidents.

Each public service company and electric supplier subject to regulation by the Public Utilities Regulatory Authority shall, in the event of any accident attended with personal injury or involving public safety, which was or may have been connected with or due to the operation of its or his property, or caused by contact with the wires of any public service company or electric supplier, notify the authority thereof, by telephone or otherwise, as soon as may be reasonably possible after the occurrence of such accident, unless such accident is a minor accident, as defined by regulations of the authority. Each such person, company or electric supplier shall report such minor accidents to the authority in writing, in summary form, once each month. If notice of such accident, other than a minor accident, is given otherwise than in writing, it shall be confirmed in writing within five days after the occurrence of such accident. Any person, company or electric supplier failing to comply with the provisions of this section shall be fined not more than five hundred dollars for each offense.

(1949 Rev., S. 5406; P.A. 75-486, S. 1, 69; P.A. 77-254; 77-614, S. 162, 610; P.A. 79-610, S. 42; P.A. 80-482, S. 52, 348; P.A. 94-242, S. 1, 9; P.A. 98-28, S. 87, 117; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-254 added special provisions for reporting minor accidents; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-610 deleted reference to companies operating motor buses or taxicabs; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 94-242 deleted references to persons or companies operating motor vehicles in livery service and motor common or contract carriers of property for hire, effective June 2, 1994; P.A. 98-28 added electric suppliers, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-17 - Duties as to accidents.

The Public Utilities Regulatory Authority shall examine the causes of, and the circumstances connected with, all fatal accidents occurring in the operation of the plant or equipment of any public service company or electric supplier, and such other accidents, whether resulting in personal injury or not, as, in its judgment, require investigation. The authority shall make a record of the causes, facts and circumstances of each accident, within three months thereafter, and as a part of such record shall suggest means, if possible, whereby similar accidents may be avoided in the future. Such record shall be open to public inspection at the office of the authority and a copy thereof shall be mailed to the public service company or electric supplier affected thereby. The authority may by written order extend the deadline for completion of its record in cases where it is not possible to conclude an investigation within the three-month period because of circumstances beyond its control.

(1949 Rev., S. 5407; 1971, P.A. 221; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 53, 348; P.A. 82-150, S. 3; P.A. 90-51, S. 1; P.A. 98-28, S. 88, 117; P.A. 11-80, S. 1.)

History: 1971 act required that record of accident be made within three months rather than one month; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 82-150 made technical grammatical change; P.A. 90-51 added provision allowing department to extend deadline for completion of its record; P.A. 98-28 added electric suppliers and made a technical change, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-18 - Powers concerning poles and wires.

The Public Utilities Regulatory Authority shall have power, after notice to the companies interested and public hearing, to require any public service company or certified telecommunications provider maintaining a line or lines of poles and wires in this state to change the location of such poles and wires in the public highways whenever public convenience or necessity requires such change and, if two or more companies, persons, firms or corporations are using or maintaining lines of poles or wires in the same street, to require the wires of such companies, persons, firms and corporations to be strung upon one or more lines of poles to be owned and maintained by the companies, persons, firms or corporations using the same as said authority determines.

(1949 Rev., S. 5408; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 54, 348; P.A. 94-74, S. 4, 11; P.A. 99-286, S. 6, 19; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 94-74 added provisions re persons, firms or corporations certified to provide intrastate telecommunication services, effective July 1, 1994; P.A. 99-286 changed reference to person, firm or corporation certified to provide telecommunications service to “certified telecommunications provider”, effective July 19, 1999; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-18a - Consultants: Retention, expenses, findings and recommendations.

(a) In the performance of their duties the Public Utilities Regulatory Authority and the Office of Consumer Counsel may retain consultants to assist their staffs in proceedings before the authority by providing expertise in areas in which staff expertise does not currently exist or when necessary to supplement existing staff expertise. In any case where the authority or Office of Consumer Counsel determines that the services of a consultant are necessary or desirable, the authority shall (1) allow opportunity for the parties and participants to the proceeding for which the services of a consultant are being considered to comment regarding the necessity or desirability of such services, (2) upon the request of a party or participant to the proceeding for which the services of a consultant are being considered, hold a hearing, and (3) limit the reasonable and proper expenses for such services to not more than two hundred thousand dollars for each agency per proceeding involving a public service company, telecommunications company, electric supplier or person seeking certification to provide telecommunications services pursuant to chapter 283, with more than fifteen thousand customers, and to not more than fifty thousand dollars for each agency per proceeding involving such a company, electric supplier or person with less than fifteen thousand customers, provided the authority or the Office of Consumer Counsel may exceed such limits for good cause. In the case of multiple proceedings conducted to implement the provisions of this section and sections 16-1, 16-19, 16-19e, 16-22, 16-247a to 16-247c, inclusive, 16-247e to 16-247i, inclusive, 16-247k and subsection (e) of 16-331, the authority or the Office of Consumer Counsel may exceed such limits, but the total amount for all such proceedings shall not exceed the aggregate amount which would be available pursuant to this section. All reasonable and proper expenses, as defined in subdivision (3) of this section, shall be borne by the affected company, electric supplier or person and shall be paid by such company, electric supplier or person at such times and in such manner as the authority or the Office of Consumer Counsel directs. All reasonable and proper costs and expenses, as defined in subdivision (3) of this section, shall be recognized by the authority for all purposes as proper business expenses of the affected company, electric supplier or person. The providers of consultant services shall be selected by the authority or the Office of Consumer Counsel and shall submit written findings and recommendations to the authority or the Office of Consumer Counsel, as the case may be, which shall be made part of the public record.

(b) Notwithstanding any provision of the general statutes, the authority and the Office of Consumer Counsel shall not retain any consultant under subsection (a) of this section in connection with any proceeding involving telecommunications if such consultant, at the time the consultant would be retained, is serving as a consultant to a certified telecommunications provider or a telephone company that would be affected by such proceeding, unless each party and intervenor to such proceeding agrees in writing to waive the provisions of this subsection.

(c) The Department of Energy and Environmental Protection, in consultation with the Public Utilities Regulatory Authority and the Office of Consumer Counsel, may retain consultants to assist its staff by providing expertise in areas in which staff expertise does not currently exist or to supplement staff expertise for any proceeding before or in any negotiation with the Federal Energy Regulatory Commission, the United States Department of Energy, the United States Nuclear Regulatory Commission, the United States Securities and Exchange Commission, the Federal Trade Commission or the United States Department of Justice. The Public Utilities Regulatory Authority, in consultation with the Office of Consumer Counsel, may retain consultants to assist its staff by providing expertise in areas in which staff expertise does not currently exist or to supplement staff expertise for any proceeding before or in any negotiation with the Federal Communications Commission. All reasonable and proper expenses of any such consultants shall be borne by the public service companies, certified telecommunications providers, holders of a certificate of video franchise authority, electric suppliers or gas registrants affected by the decisions of such proceeding and shall be paid at such times and in such manner as the authority directs, provided such expenses (1) shall be apportioned in proportion to the revenues of each affected entity as reported to the authority pursuant to section 16-49 for the most recent fiscal year, and (2) shall not exceed two and one-half million dollars per calendar year, including any appeals thereof, unless the authority finds good cause for exceeding the limit. The authority shall recognize all such expenses as proper business expenses of the affected entities for ratemaking purposes pursuant to section 16-19e, if applicable.

(P.A. 92-25, S. 1; P.A. 94-83, S. 11, 16; P.A. 98-28, S. 34, 117; P.A. 99-286, S. 7, 19; P.A. 00-53, S. 2; P.A. 00-107, S. 2, 3; June Sp. Sess. P.A. 01-9, S. 17, 131; P.A. 11-80, S. 25; P.A. 13-298, S. 8.)

History: P.A. 94-83 added “or when necessary to supplement existing staff expertise”, made technical changes, amended Subdiv. (1) by replacing hearing with opportunity for comment, added new Subdiv. (2) re hearing, renumbered Subdiv. (2) as (3) and changed references to Subdiv. (2) to Subdiv. (3), added provisions re telecommunications companies and persons, firms or corporations seeking certification, added provision re multiple proceedings and deleted “The provisions of this section shall terminate on January 1, 1997”, effective July 1, 1994; P.A. 98-28 designated existing provisions as Subsec. (a), making technical changes and adding references to electric suppliers, and added new Subsec. (b) authorizing the department to retain consultants for implementing the public education outreach program, effective July 1, 1998; P.A. 99-286 amended Subsec. (a) by making technical changes, effective July 19, 1999; P.A. 00-53 made a technical change in Subsec. (a); P.A. 00-107 added new Subsec. (c) prohibiting the use of certain consultants, effective May 26, 2000; June Sp. Sess. P.A. 01-9 extended the authority of the department to retain consultants for implementing the public education outreach program from December 31, 2000, to December 31, 2005, effective July 1, 2001; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority”, replaced “department” with “authority”, deleted former Subsec. (b) re retaining consultants to assist in developing and implementing public education outreach program, and redesignated existing Subsec. (c) as Subsec. (b), effective July 1, 2011; P.A. 13-298 added Subsec. (c) re retaining consultants to assist in federal proceedings, effective July 1, 2013.



Section 16-19 - Amendment of rate schedule; investigations and findings by authority; hearings; deferral of municipal rate increases; refunds; notice of application for rate amendment, interim rate amendment and reopening of rate proceeding.

(a) No public service company may charge rates in excess of those previously approved by the Public Utilities Control Authority or the Public Utilities Regulatory Authority, except that any rate approved by the Public Utilities Commission, the Public Utilities Control Authority or the Public Utilities Regulatory Authority shall be permitted until amended by the Public Utilities Regulatory Authority, that rates not approved by the Public Utilities Regulatory Authority may be charged pursuant to subsection (b) of this section, and that the hearing requirements with respect to adjustment clauses are as set forth in section 16-19b. For water companies, existing rates shall include the amount of any adjustments approved pursuant to section 16-262w since the company’s most recent general rate case, provided any adjustment amount shall be separately identified in any customer bill. Each public service company shall file any proposed amendment of its existing rates with the authority in such form and in accordance with such reasonable regulations as the authority may prescribe. Each electric, electric distribution, gas or telephone company filing a proposed amendment shall also file with the authority an estimate of the effects of the amendment, for various levels of consumption, on the household budgets of high and moderate income customers and customers having household incomes not more than one hundred fifty per cent of the federal poverty level. Each electric and electric distribution company shall also file such an estimate for space heating customers. Each water company, except a water company that provides water to its customers less than six consecutive months in a calendar year, filing a proposed amendment, shall also file with the authority a plan for promoting water conservation by customers in such form and in accordance with a memorandum of understanding entered into by the authority pursuant to section 4-67e. Each public service company shall notify each customer who would be affected by the proposed amendment, by mail, at least one week prior to the first public hearing thereon, but not earlier than six weeks prior to such first public hearing, that an amendment has been or will be requested. Such notice shall also indicate (1) the date, time and location of any scheduled public hearing, (2) a statement that customers may provide written comments regarding the proposed amendment to the Public Utilities Regulatory Authority or appear in person at any scheduled public hearing, (3) the Public Utilities Regulatory Authority telephone number for obtaining information concerning the schedule for public hearings on the proposed amendment, and (4) whether the proposed amendment would, in the company’s best estimate, increase any rate or charge by twenty per cent or more, and, if so, describe in general terms any such rate or charge and the amount of the proposed increase, provided no such company shall be required to provide more than one form of the notice to each class of its customers. In the case of a proposed amendment to the rates of any public service company, the authority shall hold one or more public hearings thereon, except as permitted with respect to interim rate amendments by subsections (d) and (g) of this section, and shall make such investigation of such proposed amendment of rates as is necessary to determine whether such rates conform to the principles and guidelines set forth in section 16-19e, or are unreasonably discriminatory or more or less than just, reasonable and adequate, or that the service furnished by such company is inadequate to or in excess of public necessity and convenience. The authority, if in its opinion such action appears necessary or suitable in the public interest may, and, upon written petition or complaint of the state, under direction of the Governor, shall, make the aforesaid investigation of any such proposed amendment which does not involve an alteration in rates. If the authority finds any proposed amendment of rates to not conform to the principles and guidelines set forth in section 16-19e, or to be unreasonably discriminatory or more or less than just, reasonable and adequate to enable such company to provide properly for the public convenience, necessity and welfare, or the service to be inadequate or excessive, it shall determine and prescribe, as appropriate, an adequate service to be furnished or just and reasonable maximum rates and charges to be made by such company. In the case of a proposed amendment filed by an electric, electric distribution, gas or telephone company, the authority shall also adjust the estimate filed under this subsection of the effects of the amendment on the household budgets of the company’s customers, in accordance with the rates and charges approved by the authority. The authority shall issue a final decision on each rate filing within one hundred fifty days from the proposed effective date thereof, provided it may, before the end of such period and upon notifying all parties and intervenors to the proceedings, extend the period by thirty days.

(b) If the authority has not made its finding respecting an amendment of any rate within one hundred fifty days from the proposed effective date of such amendment thereof, or within one hundred eighty days if the authority extends the period in accordance with the provisions of subsection (a) of this section, such amendment may become effective pending the authority’s finding with respect to such amendment upon the filing by the company with the authority of assurance satisfactory to the authority, which may include a bond with surety, of the company’s ability and willingness to refund to its customers with interest such amounts as the company may collect from them in excess of the rates fixed by the authority in its finding or fixed at the conclusion of any appeal taken as a result of a finding by the authority.

(c) Upon conclusion of its investigation of the reasonableness of any proposed increase of rates, the authority shall order the company to refund to its customers with interest any amounts the company may have collected from them during the period that any amendment permitted by subsection (b) of this section was in force, which amounts the authority may find to have been in excess of the rates fixed by the authority in its finding or fixed at the conclusion of any appeal taken as a result of a finding by the authority. Any such refund ordered by the authority shall be paid by the company, under direction of the authority, to its customers in such amounts as are determined by the authority.

(d) Nothing in this section shall be construed to prevent the authority from approving an interim rate increase, if the authority finds that such an interim rate increase is necessary to prevent substantial and material deterioration of the financial condition of a public service company, to prevent substantial deterioration of the adequacy and reliability of service to its customers or to conform to the applicable principles and guidelines set forth in section 16-19e, provided the authority shall first hold a special public hearing on the need for such interim rate increase and the company, at least one week prior to such hearing, notifies each customer who would be affected by the interim rate increase that such an increase is being requested. The company shall include the notice in a mailing of customer bills, unless such a mailing would not provide timely notice, in which case the authority shall authorize an alternative manner of providing such notice. Any such interim rate increase shall only be permitted if the public service company submits an assurance satisfactory to the authority, which may include a bond with surety, of the company’s ability and willingness to refund to its customers with interest such amounts as the company may collect from such interim rates in excess of the rates approved by the authority in accordance with subsection (a) of this section. The authority shall order a refund in an amount equal to the excess, if any, of the amount collected pursuant to the interim rates over the amount which would have been collected pursuant to the rates finally approved by the authority in accordance with subsection (a) of this section or fixed at the conclusion of any appeal taken as a result of any finding by the authority. Such refund ordered by the authority shall be paid by the company to its customers in such amounts and by such procedure as ordered by the authority.

(e) If the authority finds that the imposition of any increase in rates would create a hardship for a municipality, because such increase is not reflected in its then current budget, or cannot be included in the budget of its fiscal year which begins less than five months after the effective date of such increase, the authority may defer the applicability of such increase with respect to services furnished to such municipality until the fiscal year of such municipality beginning not less than five months following the effective date of such increase; provided the revenues lost to the public service company through such deferral shall be paid to the public service company by the municipality in its first fiscal year following the period of such deferral.

(f) Any public service company, as defined in section 16-1, filing an application with the Public Utilities Regulatory Authority to reopen a rate proceeding under this section, which application proposes to increase the company’s revenues or any rate or charge of the company by five per cent or more, shall, not later than one week prior to the hearing under the reopened proceeding, notify each customer who would be affected thereby that such an application is being filed. Such notice shall indicate the rate increases proposed in the application. The company shall include the notice in a mailing of customer bills, unless such a mailing would not provide timely notice to customers of the reopening of the proceeding, in which case the authority shall authorize an alternative manner of providing such notice.

(g) The authority shall hold either a special public hearing or combine an investigation with an ongoing four-year review conducted in accordance with section 16-19a or with a general rate hearing conducted in accordance with subsection (a) of this section on the need for an interim rate decrease (1) when a public service company has, for six consecutive months, earned a return on equity which exceeds the return authorized by the authority by at least one percentage point, (2) if it finds that any change in municipal, state or federal tax law creates a significant increase in a company’s rate of return, or (3) if it finds that a public service company may be collecting rates which are more than just, reasonable and adequate, as determined by the authority, provided the authority shall require appropriate notice of hearing to the company and its customers who would be affected by an interim rate decrease in such form as the authority deems reasonable. The company shall be required to demonstrate to the satisfaction of the authority that earning such a return on equity or collecting rates which are more than just, reasonable and adequate is directly beneficial to its customers. At the completion of the proceeding, the authority may order an interim rate decrease if it finds that such return on equity or rates exceeds a reasonable rate of return or is more than just, reasonable and adequate as determined by the authority. Any such interim rate decrease shall be subject to a customer surcharge if the interim rates collected by the company are less than the rates finally approved by the authority or fixed at the conclusion of any appeal taken as a result of any finding by the authority. Such surcharge shall be assessed against customers in such amounts and by such procedure as ordered by the authority.

(h) The provisions of this section shall not apply to the regulation of a telecommunications service which is a competitive service, as defined in section 16-247a, or to a telecommunications service to which an approved plan for an alternative form of regulation applies, pursuant to section 16-247k.

(1949 Rev., S. 5409; 1969, P.A. 217; 1972, P.A. 192, S. 1; P.A. 74-216, S. 2, 8; P.A. 75-486, S. 8, 69; P.A. 77-121; 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 55, 348; P.A. 83-190, S. 1–3; P.A. 84-113, S. 1, 2, 4; 84-342, S. 9, 13; 84-546, S. 49, 173; P.A. 85-33, S. 1; P.A. 87-202, S. 1; 87-331, S. 1, 4; P.A. 89-327, S. 5, 7; P.A. 94-83, S. 12, 16; 94-242, S. 2, 9; P.A. 98-28, S. 89, 117; P.A. 00-17, S. 1; P.A. 01-49, S. 4; P.A. 11-61, S. 6; 11-80, S. 1; P.A. 13-119, S. 4.)

History: 1969 act allowed suspension of effective date of increase for 150 days rather than 120 days; 1972 act added provisions re deferment of increase to municipalities if increase would cause budget difficulties; P.A. 74-216 added special provisions re rate increases for gas and electric companies; P.A. 75-486 replaced public utilities commission with public utilities control authority, clarified and rearranged provisions, allowed company to charge rates higher than those previously approved under certain circumstances and made interim rate provisions applicable to all public service companies rather than to gas and electric companies only; P.A. 77-121 required that companies notify customers of rate amendment request by mail before public hearing in Subsec. (a); P.A. 77-614 and P.A. 78-303 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 83-190 amended Subsec. (a) to require notice of proposed amendment one week prior to hearing and indication whether amendment would increase any rate or charge by at least 20%, amended Subsec. (d) to establish notice requirement for proposed interim rate amendments and added Subsec. (f) to establish notice requirement for any application to reopen a rate proceeding, which application proposes to increase company’s revenues or any rate or charge by at least 5%; P.A. 84-113 amended Subsecs. (a) and (b) to authorize department to extend deadline for issuing a final decision on a rate filing by 30 days, to 180 days; P.A. 84-342 amended Subsec. (a) to require filing of estimate of effects of amendment and adjustment of estimate by department; P.A. 84-546 confirmed action of the Revisors in adding P.A. 83-190, S. 1 as Subsec. (f); P.A. 85-33 amended Subsec. (a) to require each public service company to include, in notice of proposed amendment, department telephone number for information on hearing schedule; P.A. 87-202 amended Subsec. (a) to require water companies filing proposed rate amendments to submit water conservation plans; P.A. 87-331 added Subsec. (g) re interim rate decrease and Subsec. (h) re effects of Tax Reform Act of 1986; P.A. 89-327 amended Subsec. (a) requiring that water conservation plan be in accordance with the memorandum of understanding; P.A. 94-83 added new Subsec. (i) re applicability to telecommunications service which is competitive or to which an approved plan for an alternative form of regulation applies, effective July 1, 1994; P.A. 94-242 deleted former Subsec. (h) re review of the effects of the federal Tax Reform Act of 1986, necessitating relettering of new Subsec. (i) added by P.A. 94-83 as (h), effective June 2, 1994; P.A. 98-28 amended Subsec. (a) by adding electric distribution companies, effective July 1, 1998; P.A. 00-17 amended Subsec. (g) by authorizing the department to combine investigation with ongoing four-year review or with general rate hearing as an alternative to a special public hearing and by making conforming technical changes; P.A. 01-49 amended Subsec. (g) to make technical changes; P.A. 11-61 amended Subsec. (a) to specify that adjustments approved under Sec. 16-262w are included in water companies’ existing rates, effective June 21, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-119 amended Subsec. (a) to specify when notice must be mailed to customers, to redesignate existing Subdivs. (1) and (2) as Subdivs. (3) and (4), to add new Subdivs. (1) and (2) re notice requirements and to make technical changes.



Section 16-19a - Periodic review re gas, electric and electric distribution companies’ rates, services and performance. Approval of performance-based incentives.

(a)(1) The Public Utilities Regulatory Authority shall, at intervals of not more than four years from the last previous general rate hearing of each gas, electric and electric distribution company having more than seventy-five thousand customers, conduct a complete review and investigation of the financial and operating records of each such company and hold a public hearing to determine whether the rates of each such company are unreasonably discriminatory or more or less than just, reasonable and adequate, or that the service furnished by such company is inadequate to or in excess of public necessity and convenience or that the rates do not conform to the principles and guidelines set forth in section 16-19e. In making such determination, the authority shall consider the gross and net earnings of such company since its last previous general rate hearing, its retained earnings, its actual and proposed capital expenditures, its advertising expenses, the dividends paid to its stockholders, the rate of return paid on its preferred stock, bonds, debentures and other obligations, its credit rating, and such other financial and operating information as the authority may deem pertinent.

(2) The authority may conduct a general rate hearing in accordance with subsection (a) of section 16-19, in lieu of the periodic review and investigation proceedings required under subdivision (1) of this subsection.

(b) In the proceeding required under subdivision (1) of subsection (a) of this section, the authority may approve performance-based incentives to encourage a gas or electric company to operate efficiently and provide high quality service at fair and reasonable prices. Notwithstanding subsection (a) of this section, if the authority approves such performance-based incentives for a particular company, the authority shall include in such approval a framework for periodic monitoring and review of the company’s performance in regard to criteria specified by the authority, which shall include, but not be limited to, the company’s return on equity, reliability and quality of service. The authority’s periodic monitoring and review shall be used in lieu of the periodic review and investigation proceedings required under subdivision (1) of subsection (a) of this section. If the authority determines in the periodic monitoring and review that a more extensive review of company performance is necessary, the authority may institute a further proceeding in accordance with the purposes of this chapter, including a complete review and investigation described in subdivision (1) of subsection (a) of this section.

(P.A. 74-216, S. 3, 8; P.A. 75-486, S. 9, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 56, 348; P.A. 85-30, S. 1, 2; P.A. 96-42, S. 1, 2; P.A. 98-28, S. 90, 117; P.A. 00-17, S. 2; P.A. 11-80, S. 1, 26.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority, required review not more than two years after last rate hearing, rather than not less than two years after hearing, included operating records in review and required review to see whether rates conform to guidelines in Sec. 16-19e; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 85-30 required department to conduct reviews and investigations at intervals of not more than four years, instead of not more than two years, from last rate hearing and limited applicability of provisions of section to companies having more than 75,000 customers; P.A. 96-42 lettered existing section as Subsec. (a) and added Subsec. (b) re performance-based incentives and periodic monitoring and review by the Department of Public Utility Control in lieu of a rate proceeding described in Subsec. (a), effective May 2, 1996; P.A. 98-28 amended Subsec. (a) by adding electric distribution companies, effective July 1, 1998; P.A. 00-17 amended Subsec. (a) by designating existing language as Subdiv. (1) and inserting new Subdiv. (2) authorizing department to conduct general rate hearing in lieu of periodic review and investigation proceedings, and amended Subsec. (b) by making conforming technical changes; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority” and replaced “department” with “authority”, effective July 1, 2011.

See Sec. 16-243a(d) re cogeneration generating capacity.

See Sec. 16a-49 re conservation and load management.



Section 16-19aa - Excess generating capacity. Exclusion of costs associated with. Return on and depreciation of unrecovered investment in generating facilities.

Section 16-19aa is repealed, effective May 8, 2013.

(P.A. 88-220, S. 10, 11; P.A. 91-248, S. 7, 13; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-19b - Purchased gas adjustment clauses, energy adjustment clauses and transmission rate adjustment clauses.

(a) No adjustment clause of any kind whatsoever shall be authorized by the Public Utilities Regulatory Authority if such a clause operates automatically to permit charges, assessments or amendments to existing rate schedules to be made which have not been first approved by the authority.

(b) If the authority finds that the changed price of purchased gas required for distribution by a gas company substantially threatens the ability of the company to earn a reasonable rate of return, or will cause the company to have an excessive rate of return, the authority shall, after investigation and public hearing, approve a suitable purchased gas adjustment clause to be superimposed upon the existing rate schedule of the company. The authority shall design any such purchased gas adjustment clause to allow the gas company to charge or to reimburse the consumer only for the changes in the cost of purchased gas which occur when the actual price of purchased gas differs from the price reflected in the base rates of the company. The authority may establish an efficiency factor in the purchased gas adjustment clause of each gas company, which may provide for less than one hundred per cent recovery of the gross earnings tax imposed by section 12-264 on the revenues from such purchased gas. A purchased gas adjustment clause approved pursuant to this section shall apply to all gas companies similarly affected by the costs which form the basis for the adjustment clause.

(c) If the authority, after notice and hearing, determines that the adoption of an energy adjustment clause would protect the interests of ratepayers of an electric company, ensure economy and efficiency in energy production and purchase by the electric company and achieve the objectives set forth in subsection (a) of section 16-19 and in section 16-19e better than would the continued operation of a fuel adjustment clause and a generation utilization adjustment clause, the authority shall approve an energy adjustment clause to be superimposed upon the existing rate schedule of the electric company. The authority shall design any such energy adjustment clause to reflect cost-efficient energy resource procurement and to recover the costs of energy that are proper for rate-making purposes and for which the authority has not authorized recovery through base rates. These costs, reflecting prudent and efficient management and operations, may include, but are not limited to, the costs of oil, gas, coal, nuclear fuel, wood or other fuels, and energy transactions with other utilities, nonutility generators or power pools, all or part of the cost of conservation and load management, and the gross earnings tax imposed by section 12-264 on the revenues from the energy sources subject to the energy adjustment clause. The authority shall design the energy adjustment clause to provide for recovery of energy costs prudently incurred by an electric company in accordance with section 16-19e. Notwithstanding the provisions of section 16-19, the authority shall change an energy adjustment clause in accordance with the provisions of subsections (e) and (h) of this section. An energy adjustment clause approved pursuant to this section shall apply to all electric companies similarly affected by the costs which form the basis for the adjustment clause.

(d) The Public Utilities Regulatory Authority shall adjust the retail rate charged by each electric distribution company for electric transmission services periodically to recover all transmission costs prudently incurred by each electric distribution company. The Public Utilities Regulatory Authority, after notice and hearing, shall design the retail transmission rate to provide for recovery of all Federal Energy Regulatory Commission approved transmission costs, rates, tariffs and charges and of other transmission costs prudently incurred by an electric distribution company in accordance with section 16-19e. Notwithstanding the provisions of section 16-19, the authority shall adjust the retail transmission rate in accordance with the provisions of subsections (e) and (h) of this section. A transmission rate adjustment clause approved pursuant to this section shall apply to all electric distribution companies similarly affected by transmission costs. The Public Utilities Regulatory Authority’s authority to review the prudence of costs shall not apply to any matter over which any agency, department or instrumentality of the federal government has exclusive jurisdiction, or has jurisdiction concurrent with that of the state and has exercised such jurisdiction to the exclusion of regulation of such matter by the state.

(e) No proposed purchased gas adjustment, energy adjustment charge or credit or transmission rate shall become effective until the Public Utilities Regulatory Authority has approved such charges or credits pursuant to an administrative proceeding. Such an administrative proceeding shall be open to the public and shall be convened within ten days of the filing of an application by an electric or gas company requesting such a proceeding. Notice of such application and proceeding shall be published at least five days prior to such proceeding in a newspaper of general circulation in the area served by such company. The authority shall receive and consider comments of interested persons and members of the public at such a proceeding, which shall not be considered a contested case for purposes of title 4, this title or any regulation adopted thereunder. Any approval or denial of the authority pursuant to this subsection shall not be deemed an order, authorization or decision of the authority for purposes of section 16-35. After notice and hearing, the authority shall adopt regulations, in accordance with chapter 54, which shall include the requirements of the filing to support the requested charge or credit. Notwithstanding the provisions of this section, in the event that the authority has not rendered an approval or denial concerning any such application within five days of the day the administrative proceeding shall have been convened, the proposed charges or credits (1) shall become effective at the option of the company pending the authority’s finding with respect to such charges, or (2) in the discretion of the authority, may become effective upon the filing by the company with the authority of an assurance. Such assurance may include a bond with surety, and shall satisfy the authority of the company’s ability and willingness to refund to its customers any such amounts as the company may collect from them in excess of the charges approved by the authority in its finding.

(f) Each company subject to a purchased gas adjustment clause or an energy adjustment clause shall disclose in its customer bills the per unit rate of the charges or credits made under the clause and the actual amount thereof in dollars and cents.

(g) The authority shall not suspend or discontinue a purchased gas adjustment clause or an energy adjustment clause which it has approved except (1) after general rate hearings for the companies affected by the clause, and (2) upon a finding by the Public Utilities Regulatory Authority that the market prices of purchased gas or the costs of energy have stabilized and are likely to remain stable.

(h) The Public Utilities Regulatory Authority shall continually monitor and oversee the application of the purchased gas adjustment clause, the energy adjustment clause, and the transmission rate adjustment clause. The authority shall hold a public hearing thereon whenever the authority deems it necessary or upon application of the Office of Consumer Counsel, but no less frequently than annually, and undertake such other proceeding thereon to determine whether charges or credits made under such clauses reflect the actual prices paid for purchased gas or energy and the actual transmission costs and are computed in accordance with the applicable clause. If the authority finds that such charges or credits do not reflect the actual prices paid for purchased gas or energy, and the actual transmission costs or are not computed in accordance with the applicable clause, it shall recompute such charges or credits and shall direct the company to take such action as may be required to insure that such charges or credits properly reflect the actual prices paid for purchased gas or energy and the actual transmission costs and are computed in accordance with the applicable clause for the applicable period.

(i) The authority shall establish procedures conforming to the requirements of this section after notice and opportunity for a public hearing.

(j) Any purchased gas adjustment clause or energy adjustment clause approved by the authority may include a provision designed to allow the electric or gas company to charge or reimburse the customer for any under-recovery or over-recovery of overhead and fixed costs due solely to the deviation of actual retail sales of electricity or gas from projected retail sales of electricity or gas. The authority shall include such provision in any energy adjustment clause approved for an electric company if it determines (1) that a significant cause of excess earnings by the electric company is an increase in actual retail sales of electricity over projected retail sales of electricity as determined at the time of the electric company’s most recent rate amendment, and (2) that such provision is likely to benefit the customers of the electric company.

(k) Notwithstanding the provisions of this section, an approved fossil fuel adjustment clause or generation utilization adjustment clause in effect for an electric company on July 1, 1995, shall remain in effect in its form and method of operation as of said date until the authority has approved an energy adjustment clause for the company and the approved energy adjustment clause is in effect.

(l) Notwithstanding the provisions of this section, upon the application of any gas company, the authority may modify, suspend or discontinue a purchased gas adjustment clause for one or more gas companies if the authority determines that as part of an overall performance-based rate plan, such modification, suspension or discontinuance will ensure safety and reliability, will provide substantial financial benefits to ratepayers at least equal to those provided to the gas company and will lower the rates below what they would be without such modification, suspension or discontinuance, as determined by the authority.

(P.A. 74-216, S. 4, 8; P.A. 75-486, S. 10, 69; P.A. 77-614, S. 162, 610; P.A. 78-370; P.A. 80-482, S. 57, 348; P.A. 82-150, S. 4; P.A. 83-97; P.A. 84-105; P.A. 85-233, S. 1, 2; P.A. 87-331, S. 2, 4; P.A. 90-221, S. 3, 15; P.A. 95-43, S. 1, 2; P.A. 00-221, S. 2; P.A. 05-210, S. 30; P.A. 06-196, S. 229; P.A. 11-80, S. 1; P.A. 13-119, S. 5.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority and essentially rewrote provisions, expanding and clarifying them greatly; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 78-370 amended Subsec. (a) to exclude gross earnings tax from consideration as part of cost of fossil fuel or purchased gas; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 82-150 deleted obsolete provisions in Subsec. (h) continuing adjustment clauses in effect prior to December 1, 1975, until superseded and repealed Subsec. (i) prohibiting adjustments from August 1, 1975, to December 1, 1975, unless approved after administrative proceeding, the procedure for which was set out in detail; P.A. 83-97 added Subsec. (i), authorizing provision re under-recovery or over- recovery of overhead and fixed costs; P.A. 84-105 amended Subsec. (a) to delete provision prohibiting gross earnings tax from being included in cost of purchased gas and added Subdiv. (2), authorizing establishment of efficiency factor in purchased gas adjustment clause; P.A. 85-233 added Subsec. (j) re inclusion of a provision on fossil fuel adjustment clause re cogeneration technology, renewable fuel resources or solid waste; P.A. 87-331 amended Subsec. (i) by adding requirements for annual public hearing and mandatory inclusion of provision re over-recovery of overhead and fixed costs in fossil fuel adjustment clause approved for electric companies; P.A. 90-221 deleted provision in Subsec. (i) requiring the department to hold an annual public hearing as to whether the department should include in the fossil fuel adjustment clause a provision concerning the deviation of actual retail sales to electricity or gas from the actual retail sales; P.A. 95-43 divided Subsec. (a) into Subsecs. (a) and (b), deleted provisions re fossil fuel adjustment clause, added new Subsec. (c) and references re energy adjustment clause, relettered Subsecs. (c) to (f) as (d) to (g), amended new Subsec. (d) by adding references to credits and changing the required content of regulations from monthly filings with the department and the office of the Governor to “the requirements of the filing to support the requested charge or credit” and deleted provision re explanation if no decision in five-day period, amended Subsec. (g) by extending frequency of hearings from every three to every six months, deleted former Subsec. (g) re rate of return and former Subsec. (j) re recovery of costs from customers and added new Subsec. (j) re clauses in effect July 1, 1995, effective July 1, 1995; P.A. 00-221 added Subsec. (k) re modification, suspension or discontinuance of purchased gas adjustment clause; P.A. 05-210 made technical changes in Subsec. (c), added new Subsec. (d) re adjustment of retail rate to recover prudently incurred transmission costs, redesignated existing Subsecs. (d) to (k), inclusive, as Subsecs. (e) to (l), inclusive, amended Subsec. (e) to add “or transmission rate”, and amended Subsec. (h) to allow the department to monitor and oversee the transmission rate adjustment clause and to add “and the actual transmission costs”, effective July 6, 2005; P.A. 06-196 made a technical change in Subsec. (d), effective June 7, 2006; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-119 amended Subsec. (h) to add requirement that the authority hold a public hearing upon application of Office of Consumer Counsel and to change frequency of a public hearing from every 6 months to annually.



Section 16-19bb - Application or refund of electric or electric distribution company rate moderation funds.

The Public Utilities Regulatory Authority shall require that any funds held by an electric or electric distribution company in excess of the company’s authorized return on equity, which funds are intended by the authority to offset future rate increases in lieu of a present rate decrease, shall be applied to such rate increases or shall be refunded to the company’s customers not later than July 1, 1988. Any such funds collected by the company after July 1, 1988, shall be applied to offset such rate increases or refunded to the company’s customers within one year of receipt.

(P.A. 87-331, S. 3, 4; P.A. 98-28, S. 93, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 added electric distribution companies and made a technical change, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19c - Investigation of fuel cost adjustment and purchased gas adjustment charges.

Section 16-19c is repealed.

(P.A. 74-216, S. 5, 8; P.A. 75-486, S. 68, 69.)



Section 16-19cc - Semiannual reports from nuclear generating facility licensees re maintenance, refueling and shutdown schedules. Penalty for shutdown for a significant period of time.

Section 16-19cc is repealed, effective May 8, 2013.

(P.A. 88-220, S. 9, 11; P.A. 96-180, S. 44, 166; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-19d - Advertising not to be deemed an operating expense for purposes of rate-making. Disclosure of source of payment for advertising.

(a) As used in this section:

(1) “Advertising” means the commercial use of any media including, but not limited to, newspaper and all other forms of print, radio and television, in order to transmit a message to a substantial number of members of the public or customers of a public service company;

(2) “Political advertising” means any advertising for the purpose of influencing public opinion with respect to any legislative, administrative or electoral decision or with respect to any controversial issue of public importance;

(3) “Institutional advertising” means any advertising which is designed to create, enhance or sustain a public service company’s image or good will with regard to the general public or its customers;

(4) “Promotional advertising” means any advertising that has the purpose of inducing the public to select or use the service or additional service of a public service company or select or install any appliance or equipment designed to use such service, provided such advertising shall not include advertising authorized by order or regulation of the Public Utilities Regulatory Authority.

(b) The cost of political, institutional or promotional advertising of any gas, electric or electric distribution company and the cost of political or institutional advertising of any telephone company shall not be deemed to be an operating expense in any rate schedule proceedings held pursuant to section 16-19. For the purposes of this section, political, institutional or promotional advertising shall not be deemed to include reasonable expenditures for (1) the publication or distribution of existing or proposed tariffs or rate schedules; (2) notices required by law or regulation; (3) public information regarding service interruptions, safety measures, emergency conditions, employment opportunities or the means by which customers can conserve energy or make efficient and economical use of service; (4) the promotion or marketing of efficient gas and electric equipment which the Public Utilities Regulatory Authority determines: (A) Is consistent with the state’s energy policy; (B) is consistent with integrated resource planning principles; (C) provides net economic benefit to such company’s customers; and (D) shall not have the primary purpose of promoting one fuel over another; or (5) advertising by a gas company that is necessary as a result of competition created by actions and decisions of the Federal Energy Regulatory Commission and the Public Utilities Regulatory Authority. Such advertising shall be limited to the express purpose of promoting gas companies in competition with other providers and marketers of natural gas. Such advertising shall not include any promotions, cash, equipment, installation or service subsidies for the conversion to natural gas from any other energy source.

(c) A public service company shall make application to the authority for determination that equipment meets the requirements of subdivision (4) of subsection (b) of this section. The authority shall, to the extent practicable, make such determination within one hundred twenty days of such filing. All reasonable and proper expenses, required by the authority and the Office of Consumer Counsel, including, but not limited to, the costs associated with analysis, testing, evaluation and testimony at a public hearing or other proceeding, shall be borne by the company and shall be paid by the company at such times and in such manner as the authority directs.

(d) The authority shall not allocate any expenditures made by a gas company pursuant to subdivision (5) of subsection (b) of this section to residential customers in any rate schedule proceedings held pursuant to section 16-19 unless the authority finds that effective competition in the residential gas market already exists.

(e) The authority shall adopt regulations to carry out the purposes of subsections (a) and (b) of this section.

(f) Each gas, electric or electric distribution company shall conspicuously indicate in all of its advertising whether the costs of the advertising are being paid for by the company’s shareholders, its customers or both.

(P.A. 75-588; P.A. 77-614, S. 162, 610; P.A. 79-142; P.A. 80-482, S. 58, 348; P.A. 82-150, S. 5; P.A. 83-101; P.A. 91-248, S. 8, 13; P.A. 96-13; P.A. 98-28, S. 91, 117; P.A. 11-80, S. 1.)

History: P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979 (original act referred to public utilities commission which was supplanted by the authority via P.A. 75-486); P.A. 79-142 substituted advertising by order of public utility control division for “advertising directed at the replacement appliance market” in Subsec. (a)(4); P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 82-150 deleted superfluous references to definitions in Sec. 16-1; P.A. 83-101 added Subsec. (d), requiring gas and electric companies to indicate source of payment of advertising costs; P.A. 91-248 added Subsec. (b)(4) re marketing of efficient gas and electric equipment and inserted a new Subsec. (c) re approval of efficient gas and electric equipment and payment of the department and office of consumer counsel re applications, relettering former Subsecs. (c) and (d) accordingly; P.A. 96-13 added Subsec. (b)(5) re advertising by a gas company and inserted new Subsec. (d) re allocation of expenditures made by a gas company, relettering former Subsecs. (d) and (e) accordingly; P.A. 98-28 changed “utility” to “public service company” throughout and amended Subsecs. (b) and (f) by adding electric distribution companies, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-19dd - Moratorium on changing agricultural rates.

(a) The Public Utilities Regulatory Authority shall not approve any electric public service company’s application, under section 16-19, for a change in the electric rate of any agricultural customer from a residential rate schedule to a commercial rate schedule nor shall the authority on its own initiative, under section 16-19a, authorize such change for three years from May 2, 1988. Each electric public service company, in the case of any such customer which it has transferred from a residential rate to a commercial rate since 1980 or which it transferred in violation of any authority order, shall provide such customer with the option to reconvert to the customer’s former rate classification.

(b) All electric public service companies shall implement conservation and load management programs for agricultural customers.

(P.A. 88-93, S. 1, 2; P.A. 94-242, S. 4, 9; P.A. 11-80, S. 1.)

History: P.A. 94-242 deleted former Subsec. (b) re study of the impact on agriculture of the change in electric utility rates from residential to demand rate billing and relettered Subsec. (c) as (b), effective June 2, 1994; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (a), effective July 1, 2011.



Section 16-19e - Guidelines for transfer of assets and franchises, plant expansion, internal utility management and rate structures. Public hearing. Policy coordination among state agencies. Parties to rate proceeding.

(a) In the exercise of its powers under the provisions of this title, the Public Utilities Regulatory Authority shall examine and regulate the transfer of existing assets and franchises, the expansion of the plant and equipment of existing public service companies, the operations and internal workings of public service companies and the establishment of the level and structure of rates in accordance with the following principles: (1) That there is a clear public need for the service being proposed or provided; (2) that the public service company shall be fully competent to provide efficient and adequate service to the public in that such company is technically, financially and managerially expert and efficient; (3) that the authority and all public service companies shall perform all of their respective public responsibilities with economy, efficiency and care for public safety and energy security, and so as to promote economic development within the state with consideration for energy and water conservation, energy efficiency and the development and utilization of renewable sources of energy and for the prudent management of the natural environment; (4) that the level and structure of rates be sufficient, but no more than sufficient, to allow public service companies to cover their operating costs including, but not limited to, appropriate staffing levels, and capital costs, to attract needed capital and to maintain their financial integrity, and yet provide appropriate protection to the relevant public interests, both existing and foreseeable which shall include, but not be limited to, reasonable costs of security of assets, facilities and equipment that are incurred solely for the purpose of responding to security needs associated with the terrorist attacks of September 11, 2001, and the continuing war on terrorism; (5) that the level and structure of rates charged customers shall reflect prudent and efficient management of the franchise operation; and (6) that the rates, charges, conditions of service and categories of service of the companies not discriminate against customers which utilize renewable energy sources or cogeneration technology to meet a portion of their energy requirements.

(b) The Public Utilities Regulatory Authority shall promptly undertake a separate, general investigation of, and shall hold at least one public hearing on new pricing principles and rate structures for electric companies and for gas companies to consider, without limitation, long run incremental cost of marginal cost pricing, peak load or time of day pricing and proposals for optimizing the utilization of energy and restraining its wasteful use and encouraging energy conservation, and any other matter with respect to pricing principles and rate structures as the authority shall deem appropriate. The authority shall determine whether existing or future rate structures place an undue burden upon those persons of poverty status and shall make such adjustment in the rate structure as is necessary or desirable to take account of their indigency. The authority shall require the utilization of such new principles and structures to the extent that the authority determines that their implementation is in the public interest, as identified by the Department of Energy and Environmental Protection in the Integrated Resources Plan and the Comprehensive Energy Strategy, and necessary or desirable to accomplish the purposes of this provision without being unfair or discriminatory or unduly burdensome or disruptive to any group or class of customers, and determines that such principles and structures are capable of yielding required revenues. In reviewing the rates and rate structures of electric and gas companies, the authority shall be guided by the goals of the Department of Energy and Environmental Protection, as described in section 22a-2d, the Comprehensive Energy Strategy, the Integrated Resources Plan and the Conservation and Load Management Plan. The authority shall issue its initial findings on such investigation by December 1, 1976, and its final findings and order by June 1, 1977; provided that after such final findings and order are issued, the authority shall at least once every two years undertake such further investigations as it deems appropriate with respect to new developments or desirable modifications in pricing principles and rate structures and, after holding at least one public hearing thereon, shall issue its findings and order thereon.

(c) The Department of Energy and Environmental Protection shall coordinate and integrate its actions, decisions and policies pertaining to gas and electric companies, so far as possible, with the actions, decisions and policies of other agencies and instrumentalities in order to further the development and optimum use of the state’s energy resources and conform to the greatest practicable extent with the state energy policy as stated in section 16a-35k, the Comprehensive Energy Strategy and the Integrated Resources Plan taking into account prudent management of the natural environment and continued promotion of economic development within the state. The department shall defer, as appropriate, to any actions taken by other agencies and instrumentalities on matters within their respective jurisdictions.

(d) The Commissioner of Energy and Environmental Protection, the Commissioner of Economic and Community Development, and the Connecticut Siting Council may be made parties to each proceeding on a rate amendment proposed by a gas, electric or electric distribution company and shall participate in such proceedings to the extent necessary.

(e) The Public Utilities Regulatory Authority, in a proceeding on a rate amendment proposed by an electric distribution company based upon an alleged need for increased revenues to finance an expansion of the capacity of its electric distribution system, shall determine whether demand-side management would be more cost-effective in meeting any demand for electricity for which the increase in capacity is proposed.

(f) The provisions of this section shall not apply to the regulation of a telecommunications service which is a competitive service, as defined in section 16-247a, or to a telecommunications service to which an approved plan for an alternative form of regulation applies, pursuant to section 16-247k.

(g) The authority may, upon application of any gas or electric public service company, which has, as part of its existing rate plan, an earnings sharing mechanism, modify such rate plan to allow the gas or electric public service company, after a hearing that is conducted as a contested case, in accordance with chapter 54, to include in its rates the reasonable costs of security of assets, facilities, and equipment, both existing and foreseeable, that are incurred solely for the purpose of responding to security needs associated with the terrorist attacks of September 11, 2001, and the continuing war on terrorism.

(P.A. 75-486, S. 5, 69; P.A. 77-614, S. 19, 162, 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-449, S. 4, 7; P.A. 80-482, S. 59, 348; P.A. 81-439, S. 7, 14; P.A. 86-187, S. 5, 10; P.A. 87-202, S. 2; P.A. 94-83, S. 13, 16; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-28, S. 52, 117; P.A. 02-94, S. 1, 2; P.A. 07-242, S. 7; P.A. 11-80, S. 1, 27; P.A. 13-298, S. 10.)

History: P.A. 77-614 and P.A. 78-303 replaced “Connecticut energy agency”, i.e. department of planning and energy policy, with office of policy and management and, effective January 1, 1979, replaced public utilities control authority with division of public utility control within the department of business regulation and commissioner of commerce with commissioner of economic development; P.A. 79-449 required conformity “to the greatest practicable extent with the state energy policy” in Subsec. (c); P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-439 amended principles to include energy efficiency and development and utilization of renewable energy and to prohibit discrimination against users of renewable energy sources or cogeneration technology; P.A. 86-187 replaced power facility evaluation council with Connecticut siting council in Subsecs. (c) and (d); P.A. 87-202 amended Subsec. (a) principles to include water conservation; P.A. 94-83 added new Subsec. (e) re applicability to telecommunications service which is competitive or to which an approved plan for an alternative form of regulation applies, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 98-28 amended Subsec. (d) by adding electric distribution companies, added new Subsec. (e) requiring consideration of demand-side management for electric distribution companies and redesignated former Subsec. (e) as Subsec. (f), effective July 1, 1998; P.A. 02-94 amended Subsec. (a)(4) by adding provisions to include reasonable costs of security associated with the terrorist attacks of September 11, 2001, and the continuing war on terrorism, made a technical change in Subsec. (a)(5) and added Subsec. (g) to allow the department to modify a rate plan with an earnings sharing mechanism to include such security costs; P.A. 07-242 amended Subsec. (a)(3) to add care for energy security and Subsec. (a)(4) to include appropriate staffing levels as part of operating costs; P.A. 11-80 amended Subsecs. (a), (b), (e) and (g) by replacing “Department of Public Utility Control” with “Public Utilities Regulatory Authority” and replacing “department” with “authority”, amended Subsec. (c) by replacing “Department of Public Utility Control” with “Department of Energy and Environmental Protection”, deleting requirement for department to consult with Commissioner of Environmental Protection, Connecticut Siting Council and Office of Policy and Management to coordinate and integrate its actions and deleting requirement that department consider the energy policies of the state, and amended Subsec. (d) by replacing “Commissioner of Environmental Protection” with “Commissioner of Energy and Environmental Protection”, changing “shall” to “may” re commissioner and Connecticut Siting Council being parties to each proceeding and removing Office of Policy and Management from list of parties, effective July 1, 2011; P.A. 13-298 amended Subsecs. (b) and (c) to add provisions re principles, goals or policies in the Integrated Resources Plan, Comprehensive Energy Strategy or Conservation and Load Management Plan, made a conforming change in Subsec. (b) and amended Subsec. (d) to delete provision re alleged need for increased revenues to finance expansion of capital equipment and facilities, effective July 8, 2013.



Section 16-19ee - Reports from electric or electric distribution companies concerning electrical outages from power surges.

Each electric or electric distribution company with more than seventy-five thousand customers, shall, in its periodic report to the Public Utilities Regulatory Authority, concerning electrical outages, indicate which outages resulted from a power surge.

(P.A. 90-39, S. 1; P.A. 98-28, S. 94, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 added electric distribution companies and made a technical change, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19f - Rate design standards for electric utilities. Determination of appropriateness. Implementation.

(a) As used in this section:

(1) “Cost of service” means an electric utility rate for a class of consumer which is designed, to the maximum extent practicable, to reflect the cost to the utility in providing electric service to such class;

(2) “Declining block rate” means an electric utility rate for a class of consumer which prices successive blocks of electricity consumed by such consumer at lower per-unit prices;

(3) “Time of day rate” means an electric utility rate for a class of consumer which is designed to reflect the cost to the utility of providing electricity to such consumer at different times of the day;

(4) “Seasonal rate” means an electric utility rate for a class of consumer designed to reflect the cost to the utility in providing electricity to such consumer during different seasons of the year;

(5) “Electric vehicle time of day rate” means an electric utility rate for a class of consumer designed to reflect the cost to the utility of providing electricity to such consumer charging an electric vehicle at a public electric vehicle charging station at different times of the day, but shall not include demand charges;

(6) “Public electric vehicle charging station” means an electric vehicle charging station, electric recharging point, charging point or electric vehicle supply equipment, which is an element in an infrastructure that supplies electricity for the recharging of plug-in electric vehicles, including all-electric cars, neighborhood electric vehicles and plug-in hybrids, and which allows any electric vehicle owner or operator to access and use the charging station free of charge;

(7) “Interruptible rate” means an electric utility rate designed to reflect the cost to the utility in providing service to a consumer where such consumer permits his service to be interrupted during periods of peak electrical demand;

(8) “Load management techniques” means cost-effective techniques used by an electric utility to reduce the maximum kilowatt demand on the utility.

(b) The Public Utilities Regulatory Authority, with respect to each electric public service company and each municipal electric company, shall (1) within two years, consider and determine whether it is appropriate to implement any of the following rate design standards: (A) Cost of service; (B) prohibition of declining block rates; (C) time of day rates; (D) seasonal rates; (E) interruptible rates; and (F) load management techniques, and (2) within one year, consider and determine whether it is appropriate to implement electric vehicle time of day rates. The consideration of said standards by the authority and each municipal electric company shall be made after public notice and hearing. Such hearing may be held concurrently with a hearing required pursuant to subsection (b) of section 16-19e. The authority and each municipal company shall make a determination on whether it is appropriate to implement any of said standards. Said determination shall be in writing, shall take into consideration the evidence presented at the hearing and shall be available to the public. A standard shall be deemed to be appropriate for implementation if such implementation would encourage energy conservation, optimal and efficient use of facilities and resources by an electric public service company or municipal electric company and equitable rates for electric consumers.

(c) The Public Utilities Regulatory Authority, with respect to each electric public service company, and each municipal electric company may implement any standard determined under subsection (b) of this section to be appropriate or decline to implement any such standard. If the authority or a municipal electric company declines to implement any standard determined to be appropriate, it shall state in writing its reasons for doing so and make such statement available to the public.

(d) The provisions of this section shall not apply to any municipal electric company which has total annual sales of electricity for purposes other than resale of five hundred million kilowatt-hours or less.

(P.A. 79-554, S. 1–5; P.A. 80-482, S. 4, 40, 345, 348; P.A. 88-220, S. 1, 11; P.A. 05-288, S. 65; P.A. 11-80, S. 1, 28; P.A. 13-298, S. 64.)

History: P.A. 80-482 made division of public utility control an independent department and abolished department of business regulation; P.A. 88-220 deleted Subsec. (e) containing obsolete 1980 reporting requirement; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority” and replaced “department” with “authority”, effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to add new Subdivs. (5) and (6) defining “electric vehicle time of day rate” and “public electric vehicle charging station” and to redesignate existing Subdivs. (5) and (6) as Subdivs. (7) and (8), and amended Subsec. (b) to designate existing provision re implementation of rate design standards as new Subdiv. (1), to redesignate existing Subdivs. (1) to (6) as Subparas. (A) to (F) and to add new Subdiv. (2) re implementation of electric vehicle time of day rates, effective July 8, 2013.



Section 16-19ff - Submetering. Regulations. Application process.

(a) Notwithstanding any provisions of the general statutes to the contrary, each electric company or electric distribution company shall allow the installation of submeters at (1) a recreational campground, (2) individual slips at marinas for metering the electric use by individual boat owners, (3) commercial, industrial, multifamily residential or multiuse buildings where the electric power or thermal energy is provided by a Class I renewable energy source, as defined in section 16-1, or a combined heat and power system, as defined in section 16-1, or (4) in any other location as approved by the authority where submetering promotes the state’s energy goals, as described in the Comprehensive Energy Strategy, while protecting consumers against termination of residential utility service or other related issues. Each entity approved to submeter by the Public Utilities Regulatory Authority, pursuant to subsection (c) of this section, shall provide electricity to any allowed facility, as described in this subsection, at a rate no greater than the rate charged to that customer class for the service territory in which such allowed facility is located, provided nothing in this section shall permit such entity to charge a submetered account for (A) usage for any common areas of a commercial, industrial or multifamily residential building, or (B) other usage not solely for use by such account.

(b) The Public Utilities Regulatory Authority shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations shall: (1) Require a submetered customer to pay only his portion of the energy consumed, which cost shall not exceed the amount paid by the owner of the main meter for such energy; (2) establish standards for the safe and proper installation of submeters; (3) require that the ultimate services delivered to a submetered customer are consistent with any service requirements imposed upon the company; (4) establish standards that protect a submetered customer against termination of service or other related issues; and (5) establish standards for the locations of submeters. The authority may adopt any other provisions it deems necessary to carry out the purposes of this section and section 16-19ee.

(c) The authority shall develop an application and approval process that allows for the reasonable implementation of submetering provisions at allowed facilities, as described in subsection (a) of this section, while protecting consumers against termination of residential utility service or other related issues.

(P.A. 90-39, S. 2; P.A. 98-28, S. 95, 117; 98-149, S. 1, 3; P.A. 02-17, S. 1; P.A. 11-80, S. 1; P.A. 13-298, S. 36.)

History: P.A. 98-28 amended Subsec. (a) by adding electric distribution companies, effective July 1, 1998; P.A. 98-149 amended Subsec. (a) to apply provisions to electric distribution companies and to require electric companies and electric distribution companies to provide electricity to recreational campgrounds at a rate no greater than the residential rate, effective June 4, 1998; P.A. 02-17 amended Subsec. (a) by allowing submeters for individual slips at marinas and requiring separate metering and billing at appropriate rates for nonresidential facilities; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to add Subdiv. (1), (2) and (4) designators in existing provisions re recreational campgrounds, individual slips at marinas and other locations approved by the authority, to add Subdiv. (3) re commercial, industrial, multifamily residential or multiuse buildings, to add provision in Subdiv. (4) re promoting state’s energy goals while protecting consumers against termination of residential utility service and to add Subparas. (A) and (B) re usage in a common area and other usage not solely for use by submetered account, amended Subsec. (b) to add new Subdiv. (4) re standards that protect against termination of service and to renumber part of existing Subdiv. (4) re locations of submeters as Subdiv. (5), added Subsec. (c) re application and approval process, and made conforming changes, effective July 1, 2013.



Section 16-19g - Penalty for failure to report nuclear incident not an operating expense.

Section 16-19g is repealed, effective May 8, 2013.

(P.A. 80-351, S. 4, 5; P.A. 82-150, S. 6; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-19gg - Factors to be considered during a rate proceeding.

(a) During each proceeding on a rate amendment under section 16-19 proposed by an electric or gas public service company, as defined in section 16-1, the Public Utilities Regulatory Authority, when determining rates for individual rate classes, shall give consideration to the energy cost of manufacturers by analyzing the following: (1) The effect of different rates of return among rate classes upon manufacturers; (2) the use of different cost allocation methodologies; (3) the use of flexible pricing; and (4) any other issue deemed relevant by the authority.

(b) In any rate amendment proposed on and after May 19, 1992, by a public service company, as defined by section 16-1, the Public Utilities Regulatory Authority shall analyze the effect on ratepayers of a public service company’s provision of reduced or free utility service to its employees.

(P.A. 90-65, S. 1, 5; P.A. 92-99, S. 1, 3; P.A. 11-80, S. 1.)

History: P.A. 92-99 added a new Subsec. (b) re effect on ratepayers of reduced or free utility service for company employees; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19h - Reopening of water company rate proceedings.

The Public Utilities Regulatory Authority may reopen proceedings on a proposed rate amendment filed under section 16-19 and amend its final decision on such filing to adjust the rates of a water company, as defined in section 16-1, to include in the rate base the construction costs associated with additions to a plant that are required by order of the authority, the Department of Public Health or the Department of Energy and Environmental Protection. The adjustment and approval of any rate under this section shall be based on the criteria set forth in section 16-19e.

(P.A. 82-252, S. 5, 6; P.A. 85-259, S. 2; P.A. 96-153, S. 1; P.A. 11-80, S. 1, 29.)

History: P.A. 85-259 authorized rate adjustments to reflect increased costs of purchased electricity and taxes assessed under Sec. 12-75 or 12-76, applied provisions of section to municipal utilities and established a maximum size for water companies subject to section’s provisions; P.A. 96-153 deleted the requirement that a water company supply water to “not more than two hundred fifty service connections or one thousand persons on a regular basis” to reopen a rate proceeding, and redefined the circumstances under which a rate proceeding may be reopened; P.A. 11-80 replaced “Department of Public Utility Control” with “Public Utilities Regulatory Authority” or “authority” and replaced “Department of Environmental Protection” with “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 16-19hh - Implementation of flexible pricing and rates. Special contracts for electric service. Exemption from competitive transition assessment. Regulations.

(a) In order to encourage economic development and maintain the state’s manufacturing base, the authority shall: (1) Continue to implement flexible pricing when it determines that such pricing is appropriate; (2) require each water and gas company, as defined in section 16-1, which serves manufacturing customers and has not yet done so, to propose, in its first application for an amendment of rates filed pursuant to section 16-19 on or after October 1, 1993, flexible and innovative rates which promote manufacturing, which rates may include, but not be limited to, economic development, business retention, competitive energy, interruptible, conservation and time of use rates; and (3) require each water and gas company, as defined in said section 16-1, to support and promote the Connecticut manufacturing program for energy technology.

(b) Notwithstanding the provisions of subsection (a) of this section, an electric company or electric distribution company that (1) renegotiates, extends or renews any special contract for electric service that is in effect on July 1, 2000, and has a term that expires prior to July 1, 2000, for a term that extends beyond June 30, 2000, or (2) enters into any new special contracts for electric service, shall provide in any such renegotiated, extended, renewed or new contract for the collection of the assessment required under section 16-245g as provided in said section 16-245g and for the collection of the charge required in section 16-245l as provided in said section 16-245l, provided no such contract shall shift costs to other ratepayers.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, a customer that is (1) an existing or proposed manufacturing plant that will add or create one hundred or more jobs and that will demand at least fifty kilowatts of additional load through the construction or expansion of manufacturing facilities, or (2) an existing manufacturing plant located in a distressed municipality, as defined in section 32-9p, that is located in an enterprise corridor and employing not less than two hundred persons may be exempted from payment of the competitive transition assessment required under section 16-245g. A customer meeting the requirements of subdivision (1) of this subsection may apply to the authority for an exemption from the payment of the competitive transition assessment that relate to the new or incremental load created by such construction or expansion. A customer meeting the requirements of subdivision (2) of this subsection may apply to the authority for an exemption from the payment of the competitive transition assessment. The authority shall hold a hearing on any such application, and if approved, direct the electric distribution company to refrain from collecting a specific portion of the competitive transition assessment from such customer. The authority may adopt regulations pursuant to chapter 54 to implement the provisions of this section.

(P.A. 90-65, S. 2, 5; P.A. 91-61, S. 1; P.A. 93-72; P.A. 98-28, S. 57, 58, 117; P.A. 00-192, S. 81, 102; P.A. 02-141, S. 1; May 9 Sp. Sess. P.A. 02-7, S. 71; P.A. 13-5, S. 3.)

History: P.A. 91-61 added new Subdivs. (2) and (3) re flexible rates and the manufacturing program for energy technology; P.A. 93-72 applied provisions to water companies and required that companies serving manufacturing companies include with rate amendment application, rates which would encourage and promote manufacturing; P.A. 98-28 designated existing provisions as Subsec. (a) and added new Subsec. (b) re collection of the competitive transition assessment and systems benefits charge, effective April 29, 1998, and amended Subsec. (a) by deleting references to electric companies and making technical changes, effective July 1, 2000; P.A. 00-192 added Subsec. (c) re exemption from portion of payment of competitive transition assessment and re adoption of regulations, effective July 1, 2000; P.A. 02-141 amended Subsec. (c) by designating existing exemption requirements as Subdiv. (1) and adding Subdiv. (2) re exemption for existing manufacturing plant in a distressed municipality that is located in an enterprise corridor and that employs not less than two hundred persons, effective July 1, 2002; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (c) by deleting “a portion of the”, changing “these requirements” to “the requirements of subdivision (1) of this subsection” and adding provisions re total exemption for customers meeting requirements of Subdiv. (2), effective August 15, 2002; P.A. 13-5 amended Subsecs. (a) and (c) to replace “department” with “authority”, effective May 8, 2013.



Section 16-19i - Electric company residential customer service charge indicated on bill.

Section 16-19i is repealed, effective July 11, 2001.

(P.A. 82-211, S. 2; P.A. 94-242, S. 3, 9; P.A. 98-28, S. 92, 117; P.A. 01-195, S. 180, 181.)



Section 16-19ii - Use of electric resistance space heating. Differential rates.

Section 16-19ii is repealed.

(P.A. 90-219, S. 8; P.A. 96-23.)



Section 16-19j - Portion of authority staff to be made party to certain rate proceedings.

(a) The Public Utilities Regulatory Authority may require a portion of the staff of the authority to be made a party to any proceeding.

(b) Notwithstanding subsection (a) of this section, the authority shall require a portion of the staff to be made a party to proceedings relating to (1) a rate amendment proposed pursuant to section 16-19 by a public service company having more than seventy-five thousand customers, (2) the approval of performance-based incentives pursuant to subsection (b) of section 16-19a, or (3) the approval of any alternative form of regulation pursuant to section 16-247k, provided the authority shall not require a portion of the staff to be made a party to any proceeding described in this subsection if the authority issues a notice of its intent not to do so in writing. The notice shall include the reasons for not requiring a portion of the staff to be made a party. Upon petition of any party so noticed, the authority shall require a portion of the staff to be made a party.

(c) The provisions of section 4-181 shall apply to any proceeding in which a portion of authority staff is made a party.

(d) The authority staff assigned to participate as a party to any rate proceedings described in subdivision (1) of subsection (b) of this section shall review the proposed rate amendment filed by the company and shall file with the directors of the authority proposed modifications of the rate amendment. Such modifications shall carry out the purposes of subsection (a) of section 16-19e and section 16a-35k. Such staff shall appear and participate in the proceedings in support of its proposed modifications and may employ outside consultants knowledgeable in the utility regulation field.

(P.A. 84-342, S. 1, 13; P.A. 95-217, S. 1; P.A. 99-15; P.A. 11-80, S. 31.)

History: P.A. 95-217 amended Subsec. (a) by deleting obsolete references to 1984 and 1985 and made a technical change; P.A. 99-15 amended Subsec. (a) by allowing the assignment of staff as party to any department proceeding, moved language re mandatory assignment of staff in Subsec. (a) to Subsec. (b), designated a portion of existing Subsec. (a) as Subsec. (b) and amended same by designating existing provisions re a rate amendment proposed by a public service company having more than 75,000 customers as Subdiv. (1), making technical changes thereto, by adding new Subdivs. (2) and (3) and by adding language re proviso of when assignment of staff is not mandatory, added new Subsec. (c) re applicability of Sec. 4-181, relettered former Subsec. (b) as (d), and deleted former Subsecs. (c) and (d); P.A. 11-80 amended Subsec. (a) by replacing “Public Utilities Control Authority” with “Public Utilities Regulatory Authority”, replaced “department” with “authority” throughout, and amended Subsec. (d) by replacing “commissioners of the department” with “directors of the authority”, effective July 1, 2011.



Section 16-19jj - Alternative dispute resolution mechanisms.

The Public Utilities Regulatory Authority shall, whenever it deems appropriate, encourage the use of proposed settlements produced by alternative dispute resolution mechanisms to resolve contested cases and proceedings.

(P.A. 91-61, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19k - Costs of educational materials or information on water conservation included as operating costs.

The Public Utilities Regulatory Authority may include the costs of educational materials or information on water conservation required pursuant to section 25-32k as operating costs for rate-making purposes upon determination by the authority that such costs are reasonable. The provisions of this section shall apply to any water company required to provide or that voluntarily makes available the educational materials or information on water conservation.

(P.A. 89-266, S. 2; P.A. 94-144, S. 4, 6; P.A. 02-89, S. 23; P.A. 11-80, S. 1.)

History: P.A. 94-144 added requirement to provide educational materials on water conservation to customers, effective July 1, 1994; P.A. 02-89 deleted reference to Sec. 25-32h and references to water company’s residential retrofit program, reflecting the repeal by the same public act of said section and the requirement to establish such program; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19kk - Finding re conservation and load management programs. Authority’s investigation into a company’s earnings and volume of sales. Rates of return for conservation and load management programs and programs promoting the state’s economic development. Considerations in establishing company’s authorized return. Performance-based incentives. Consumer Counsel authorized to retain experts. Regulations.

(a) The General Assembly finds that if the earnings of electric, gas, telephone and water public service companies, as defined in section 16-1, are adversely affected by such companies’ conservation and load management programs or other programs promoting the state’s economic development, energy and other policy, those companies will have a disincentive to implement such programs. The General Assembly further finds that in order to further the implementation of such programs the earnings of electric, gas, telephone and water companies should be consistent with the principles and guidelines set forth in sections 16-19e and 16-19kk to 16-19oo, inclusive, and 16a-49 notwithstanding participation in conservation and load management programs and other programs authorized by the Public Utilities Regulatory Authority, promoting the state’s economic development, energy and other policy.

(b) The authority shall complete, on or before December 31, 1991, an investigation into the relationship between a company’s volume of sales and its earnings. The authority shall, on or before July 1, 1993, implement rate-making and other procedures and practices in order to encourage the implementation of conservation and load management programs and other programs authorized by the authority promoting the state’s economic development, energy and other policy. Such procedures to implement a modification or elimination of any direct relationship between the volume of sales and the earnings of electric, gas, telephone and water companies may include the adoption of a sales adjustment clause pursuant to subsection (j) of section 16-19b, or other adjustment clause similar thereto. The authority’s investigation shall include a review of its regulations and policies to identify any existing disincentives to the development and implementation of cost effective conservation and load management programs and other programs promoting the state’s economic development, energy and other policy.

(c) Notwithstanding the provisions of subdivision (4) of subsection (a) of section 16-19e, in a proceeding under subsection (a) of section 16-19 the authority shall consider for an electric, gas, telephone or water public service company, as defined in section 16-1, in establishing the company’s authorized return within the range of reasonable rates of return: Quality, reliability and cost of service provided by the company, the reduced or shifted demand for electricity, gas or water resulting from the company’s conservation and load management programs approved by the authority, the company’s successful implementation of programs supporting economic development of the state and the company’s success in decreasing or constraining dependence on the use of petroleum or any other criteria consistent with the state energy or other policy. The authority may also establish other performance-based incentives both related and unrelated to the company’s rate of return designed to implement the purposes of said sections 16-19e, 16-19kk to 16-19oo, inclusive, and 16a-49.

(d) In any proceeding before the authority in which a company seeks beneficial rate treatment pursuant to this section, the Office of Consumer Counsel may retain independent experts to provide analysis, evaluation and testimony to address the issue of the appropriateness of such beneficial treatment under consideration in the proceeding, and all reasonable and proper expenses, to provide such analysis, evaluation and testimony, to a maximum of fifty thousand dollars per proceeding, shall be paid by the company and shall be proper rate-making expenses.

(e) The Public Utilities Regulatory Authority may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 91-248, S. 1, 13; P.A. 92-122, S. 1; P.A. 11-80, S. 1; P.A. 13-5, S. 32; 13-298, S. 54.)

History: P.A. 92-122 amended Subsec. (b) to impose a deadline of July 1, 1993, for implementation of rate-making procedures; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsecs. (a) and (c) to make technical changes, effective May 8, 2013; P.A. 13-298 amended Subsec. (b) to make a technical change, effective July 8, 2013.



Section 16-19l - Authorization of rates that promote water conservation.

The Public Utilities Regulatory Authority shall authorize rates for each water company, as defined in section 16-1, that promote comprehensive supply-side and demand-side water conservation. In establishing such rates, the authority shall take into consideration consumers who are low water users, including those consumers who have previously implemented conservation measures, state energy policies, the capital intensive nature of sustaining water systems that minimize water losses and the competition for capital for continued investments in such systems. Such rates shall (1) prioritize demand projections that recognize the effects of conservation and account for declining rates of water consumption in order to minimize the use of a revenue adjustment mechanism, as defined in section 16-262y, following a general rate case, and (2) consider (A) implementation of metering and measures to provide timely price signals to consumers, (B) multiyear rate plans, (C) measures to reduce system water losses, and (D) alternative rate designs that promote conservation.

(P.A. 13-78, S. 1; 13-298, S. 49.)

History: P.A. 13-78 effective June 5, 2013; P.A. 13-298 added provision re authority to take into consideration consumers who are low water users in establishing rates, deleted former Subdiv. (1) re consideration of demand projects that recognize effects of conservation, added new Subdiv. (1) re prioritization of demand projections that recognize effects of conservation and account for declining rates of water consumption, added new Subdiv. (2) designator and redesignated existing Subdivs. (2) to (5) as Subparas. (A) to (D), effective July 8, 2013.



Section 16-19ll - Submittal of legislation re encouraging conservation and load management programs, etc.

Section 16-19ll is repealed, effective October 1, 2002.

(P.A. 91-248, S. 2, 13; S.A. 02-12, S. 1.)



Section 16-19m - Decommissioning of nuclear power generating facilities. Definitions.

As used in sections 16-19m to 16-19q, inclusive:

(1) “Closing” means the time at which a nuclear power generating facility ceases to generate electricity and is retired from active service.

(2) “Decommissioning” means the series of activities undertaken beginning at the time of closing of a nuclear power generating facility to ensure that the final disposition of the site or any radioactive components or material, but not including spent fuel, associated with the facility is accomplished safely, in compliance with all applicable state and federal laws. Decommissioning includes activities undertaken to prepare such a facility for final disposition, to monitor and maintain it after closing and to effect final disposition of any radioactive components of the facility.

(3) “Decommissioning costs” means: (A) All reasonable costs and expenses of removing a nuclear power generating facility from service, including, without limitation, dismantling, mothballing, removing radioactive waste material, except spent fuel, to temporary or permanent storage sites, decontaminating, restoring and supervising the site, and any costs and expenses incurred in connection with proceedings before governmental regulatory authorities relating to the authorization to decommission the facility; (B) all costs of labor and services performed or rendered in connection with the decommissioning of the facility, and all costs of materials, supplies, machinery, construction equipment and apparatus acquired for or in connection with the decommissioning of the facility. Any amount, exclusive of proceeds of insurance, realized by a licensee as salvage on or resale of any machinery, construction equipment and apparatus, the cost of which was charged as a decommissioning cost, shall be treated as a deduction from the amounts otherwise payable on account of the cost of decommissioning of the facility; and (C) all overhead costs applicable to the facility during the decommissioning period, including, but not limited to, taxes, other than taxes on or in respect of income; licenses; excises and assessments; casualties; surety bond premiums and insurance premiums, provided amounts expended or to be paid with respect to decommissioning a facility shall constitute part of the decommissioning costs if they are, or when paid will be, either properly chargeable to any account related to decommissioning of a facility in accordance with the systems of accounts then applicable to the licensee, or properly chargeable to decommissioning of a facility in accordance with then applicable regulations of the United States Nuclear Regulatory Commission, the Federal Energy Regulatory Commission or any other regulatory agency having jurisdiction.

(4) “Licensee” means (A) the holder of the construction or operating permit from the United States Nuclear Regulatory Commission for a nuclear power generating facility located in the state, if there is only one holder of such a permit, or (B) if there are two or more holders of such a permit, those holders which are primarily responsible for the construction or operation of the facility.

(5) “Owner” means any electric utility which owns any portion of a nuclear power generating facility whether directly or through ownership of stock in a company which owns any portion of such a facility.

(6) “Electric utility” means (A) any domestic electric company, as defined in section 16-246a, (B) any foreign electric company, as defined in said section, (C) any municipal electric utility organized under chapter 101, and (D) any municipal electric energy cooperative organized under chapter 101a.

(7) “Premature closing” means the closing of a nuclear power generating facility before the projected date of decommissioning as projected in the decommissioning financing plan prepared under section 16-19n.

(8) “Prompt removal and dismantlement” means the immediate removal of radioactive or radioactively contaminated material down to allowable residual levels which permit release of the property for unrestricted access.

(P.A. 83-343, S. 1; P.A. 01-195, S. 122, 181.)

History: P.A. 01-195 substituted “16-19q” for “16-19r” in the introductory clause and made technical changes in Subdivs. (4) and (6), effective July 11, 2001.



Section 16-19mm - Consideration of external costs and benefits.

In its review of an electric, gas and water public service company’s resource planning, the Public Utilities Regulatory Authority shall consider the external costs and benefits of all proposed resources, consistent with the state’s energy and other policy, and integrated resource planning principles.

(P.A. 91-248, S. 3, 13; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19m to 16-19q - to 16-19q. Decommissioning of nuclear power generating facilities; definitions. Decommissioning financing plan; contents. Decommissioning finance plans; updates; hearing approval. Review of plan; changes. Decommissioning costs; liability.

Sections 16-19m to 16-19q, inclusive, are repealed, effective May 8, 2013.

(P.A. 83-343, S. 1–5; P.A. 92-21, S. 1–3; P.A. 98-28, S. 56, 117; P.A. 01-195, S. 122, 181; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-19n - Decommissioning financing plan. Contents.

(a) Any licensee operating a nuclear power generating facility located in the state on January 1, 1992, shall submit a proposed decommissioning financing plan for the facility to the Public Utilities Regulatory Authority not later than January 1, 1993. Any licensee constructing such a facility on or after January 1, 1992, shall submit such a plan to the authority not later than one year after the licensee begins commercial operation of the facility.

(b) Such plan shall include:

(1) An estimate of the time of closing of the nuclear power generating facility;

(2) An estimate of the cost of decommissioning the facility, expressed in dollars current in the year the plan is prepared and based on an engineering report issued within three years of the date the plan is submitted to the authority;

(3) The share of the estimated decommissioning costs attributed to each owner;

(4) A plan for funding the decommissioning;

(5) Plans for periodic review and updating of the plan, including the cost of decommissioning estimated under subdivision (2) of this subsection;

(6) The amount of money which customers of each such owner have been charged for the decommissioning up to the date of submission of the plan and the total amount necessary to meet the projected decommissioning costs of the facility, over the remaining useful life of the facility;

(7) Plans and options for insuring against or otherwise financing premature closing of the facility;

(8) Reasonable assurance of responsibility in the event of insufficient assets to fund the decommissioning;

(9) A description of the stages by which decommissioning is intended to be accomplished;

(10) A fully executed decommissioning financing agreement between the licensee and each owner, evidencing each owner’s acceptance of its respective share of the ultimate financial responsibility for decommissioning. In satisfaction of this requirement, the licensee may submit existing ownership agreements together with documentation from each owner of the applicability of the agreement to the case of financial responsibility for decommissioning; and

(11) Any other information related to the financing of decommissioning which the authority requests.

(c) Each plan submitted by a licensee pursuant to subsection (b) shall compare the costs of and provide the information required in subdivisions (1) to (11), inclusive, of subsection (b) of this section for the following decommissioning options: (1) Dismantlement; or (2) entombment.

(P.A. 83-343, S. 2; P.A. 92-21, S. 1, 3; P.A. 11-80, S. 1.)

History: P.A. 92-21 amended Subsec. (a) updating the effective dates of the decommissioning plan and added a new Subsec. (c) requiring a comparison of decommissioning options; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-19nn - Encouragement of specific end uses of electricity and gas.

The Public Utilities Regulatory Authority may permit electric and gas public service companies, as defined in section 16-1, to encourage specific end uses of electricity and gas to further the state’s energy and other policy consistent with integrated resource planning principles and with the provisions of section 16-19d.

(P.A. 91-248, S. 4, 13; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19o - Decommissioning financing plan. Updates. Hearing approval.

(a) The Public Utilities Regulatory Authority shall hold a public hearing on each proposed decommissioning financing plan submitted under section 16-19n. The authority may hold such hearing in conjunction with its proceedings on a proposed rate amendment filed by an owner of the facility under section 16-19.

(b) The authority shall approve such a plan if it finds that the licensee has provided reasonable assurances that: (1) The estimated time of closing of the nuclear power generating facility and the estimated cost of decommissioning are reasonable; (2) the licensee and the owners of the facility can adequately fund the decommissioning; (3) the share of the estimated cost of decommissioning for each owner of the facility is reasonable; (4) the plans and options for insuring against or otherwise financing any shortfall in decommissioning funds resulting from a premature closing are adequate and reasonable; (5) the owners are legally bound to accept their respective shares of the ultimate financial responsibility for decommissioning as provided under section 16-19q; and (6) the plan will periodically be reviewed and revised to reflect more closely the costs and available techniques for decommissioning. The licensee shall update its plan any time any significant economic or technological change in the decommissioning, as determined by the authority, in consultation with the Department of Energy and Environmental Protection, occurs, provided the plan is updated in years seven, five, three, two and one prior to the expiration of its operating license.

(c) If the authority finds that the decommissioning plan does not meet the criteria under subsection (b) of this section, it shall reject the plan and order that it be modified as the authority deems necessary to meet such criteria.

(P.A. 83-343, S. 3; P.A. 92-21, S. 2, 3; P.A. 11-80, S. 1.)

History: P.A. 92-21 amended Subsec. (b) requiring the updating of a decommissioning plan in certain years prior to decommissioning; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 16-19oo - Approval of rate amendments for conservation and load management programs or programs promoting the state’s economic development in proceedings other than rate proceedings. Approval of rate mechanisms to recover costs of natural gas infrastructure expansion plan in contested proceedings.

In order to promote an electric, gas, telephone and water company’s conservation and load management programs or other programs promoting the state’s economic development, energy and other policy, the Public Utilities Regulatory Authority may approve rate amendments for any such company, pursuant to subsection (a) of section 16-19 or, upon the request of a company in a proceeding, other than a rate proceeding pursuant to said subsection. Upon filing by a gas company of a natural gas infrastructure expansion plan in accordance with section 16-19ww, the authority may approve in a contested proceeding new rate mechanisms to recover the costs of such plan.

(P.A. 91-248, S. 5, 13; P.A. 11-80, S. 1; P.A. 13-298, S. 50.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 13-298 added provision re authority approval in contested proceeding of new rate mechanisms to recover costs of natural gas infrastructure expansion plan, effective July 8, 2013.



Section 16-19p - Review of plan. Changes.

(a) If the department approves a decommissioning financing plan under section 16-19o, it shall, at least every five years until the facility’s closing and at least annually after the closing, review the financing plan to assess its adequacy. If changed circumstances make a more frequent review desirable or if the licensee requests it, the department may review the plan after a shorter time interval. The review shall include, but not be limited to, the following considerations: (1) The estimated date of closing the nuclear power generating facility; (2) the estimated cost of decommissioning; (3) the reasonableness of the method selected for cost estimate purposes; and (4) the adequacy of plans for financing the decommissioning and any shortfall resulting from a premature closing.

(b) The department, after conducting a review under subsection (a) of this section, may, after a hearing, order such changes in the decommissioning financing plan as it deems necessary to make the plan comply with the provisions of subsection (b) of section 16-19o.

(P.A. 83-343, S. 4.)



Section 16-19pp - Uncontested proceedings before the authority. Participating parties.

The Public Utilities Regulatory Authority shall not hold an uncontested proceeding on any issue affecting ratepayers of the state unless such proceeding provides ratepayers with equal status and the same rights of participation as that of a public service company, as defined in section 16-1. Such ratepayers shall include: Any domestic or qualified nonprofit corporation or association formed in whole or in part to promote conservation or natural beauty, to protect the environment, personal health or biological values, to preserve historical sites, to promote consumer interests, to represent commercial and industrial groups or to promote the orderly development of the areas in which the facility is to be located, if it has filed with the authority a notice of intent to be a party, and such other persons as the authority may at any time deem appropriate.

(P.A. 92-25, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-19q - Decommissioning costs. Liability.

(a) If the funds allocated for decommissioning are insufficient to pay for decommissioning costs, the licensee shall first be responsible for the additional cost if it is the only holder of an operating permit from the United States Nuclear Regulatory Commission with respect to the facility.

(b) If the assets of such a licensee are insufficient to cover the remaining cost of decommissioning after such funds are exhausted, or if there are two or more holders of an operating permit from the United States Nuclear Regulatory Commission with respect to the facility, the owners shall be liable for the safe and proper decommissioning of the nuclear power generating facility in accordance with their respective ownership shares in the facility. If, under this subsection, any in-state owner pays decommissioning costs in excess of its ownership share in the facility, that owner shall have a cause of action to recover that excess from the other owners. The Attorney General shall assist in bringing such an action.

(c) The state shall have no financial responsibility for decommissioning. If the Governor finds that, because of inadequate action by the responsible parties in carrying out decommissioning, protective action is reasonably required to protect the public health and safety, the state may undertake that action. In that case, the Attorney General shall bring action against the licensee and the owners to recover the cost of that protective action. If the state pays for any decommissioning costs as a result of an owner paying less than its share of a facility’s decommissioning costs, the Attorney General shall bring an action against such owner to recover any such costs paid by the state.

(P.A. 83-343, S. 5; P.A. 98-28, S. 56, 117.)

History: P.A. 98-28 deleted Subsec. (d) concerning inclusion of decommissioning costs in rates, effective January 1, 2000.



Section 16-19qq - Outages of nuclear power generating facilities; rate proceedings; rebuttable presumption of imprudent management.

Section 16-19qq is repealed, effective May 8, 2013.

(P.A. 97-21, S. 1, 2; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-19rr - Rates charged by electric and electric distribution companies and electric utilities to veterans’ organizations.

Each electric company, each municipal electric utility established under chapter 101 and each electric utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or special act shall, upon request, provide electricity and each electric distribution company shall, upon request, provide electric distribution services to military veterans’ posts and organizations that are exempt from federal taxation under Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, at the lesser of the residential or commercial rate for the service territory in which the facility is located, provided such rates are not inconsistent with said chapter 101 or any municipal charter or ordinance adopted pursuant thereto, or with any such special act.

(P.A. 99-29; P.A. 00-53, S. 10.)

History: P.A. 00-53 changed “501(c)(19)” to “501(c)” and deleted references to definitions in Sec. 16-1.



Section 16-19r to 16-19t - Three Mile Island nuclear power generating facility damage costs prohibited from being placed in rate base or included as operating expenses. Revenues associated with construction of electric company facilities and Millstone 3 and Seabrook 1 nuclear power generating facilities; rate treatment; proceedings on economic viability of Seabrook 1; low power startup decontamination costs of Seabrook 1 not included in rates. Excess construction costs of Millstone 3 nuclear power generating facility not included in rates.

Sections 16-19r to 16-19t, inclusive, are repealed, effective July 11, 2001.

(P.A. 83-99, S. 1, 3; 83-239, S. 1, 2; 83-343, S. 6; P.A. 84-201, S. 1, 4; P.A. 85-519, S. 2, 4; P.A. 87-92, S. 1, 2; 87-589, S. 24, 87; P.A. 01-195, S. 180, 181.)



Section 16-19ss - Solicitations for the provision of temporary electric generation facilities.

Section 16-19ss is repealed, effective May 8, 2013.

(P.A. 03-135, S. 17; June Sp. Sess. P.A. 05-1, S. 3; P.A. 07-242, S. 64; P.A. 11-80, S. 38; P.A. 13-5, S. 52.)



Section 16-19tt - Gas and electric distribution companies’ distribution revenue decoupling.

(a) In any rate case initiated on or after June 4, 2007, and for which a final decision has not been issued prior to July 8, 2013, the Public Utilities Regulatory Authority shall order the state’s gas and electric distribution companies to decouple distribution revenues from the volume of natural gas or electricity sales through any of the following strategies, singly or in combination: (1) A mechanism that adjusts actual distribution revenues to allowed distribution revenues, (2) rate design changes that increase the amount of revenue recovered through fixed distribution charges, or (3) a sales adjustment clause, rate design changes that increase the amount of revenue recovered through fixed distribution charges, or both. In making its determination on this matter, the authority shall consider the impact of decoupling on the gas or electric distribution company’s return on equity and make necessary adjustments thereto.

(b) In any rate case initiated on or after July 8, 2013, or in a pending rate case for which a final decision has not been issued prior to July 8, 2013, the Public Utilities Regulatory Authority shall order the state’s gas and electric distribution companies to decouple distribution revenues from the volume of natural gas and electricity sales. For electric distribution companies, the decoupling mechanism shall be the adjustment of actual distribution revenues to allowed distribution revenues. For gas distribution companies, the decoupling mechanism shall be a mechanism that does not remove the incentive to support the expansion of natural gas use pursuant to the 2013 Comprehensive Energy Strategy, such as a mechanism that decouples distribution revenue based on a use-per-customer basis. In making its determination on this matter, the authority shall consider the impact of decoupling on the gas or electric distribution company’s return on equity and make any necessary adjustments thereto.

(P.A. 07-242, S. 107; P.A. 11-80, S. 1; P.A. 13-298, S. 11.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 13-298 designated existing provisions as Subsec. (a) and amended same by making a technical change and adding “and for which a final decision has not been issued prior to July 8, 2013,” and added Subsec. (b) re decoupling mechanisms for any rate case initiated on or after July 8, 2013, or in a pending rate case for which a final decision has not been issued prior to July 8, 2013, effective July 8, 2013.



Section 16-19u - Monthly reports from nuclear power generating facility licensees re construction costs and progress.

Any holder of a license issued by the Nuclear Regulatory Commission for the construction of a nuclear power generating facility in the state shall submit to the Public Utilities Regulatory Authority and the joint standing committee of the General Assembly having cognizance of matters relating to public utilities monthly reports indicating the actual cost and construction progress of the facility.

(P.A. 83-99, S. 2, 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19u to 16-19w - to 16-19w. Monthly reports from nuclear power generating facility licensees re construction costs and progress. Excess construction costs of Seabrook 1 nuclear power generating facility not included in rates. Prohibition on inclusion of certain costs associated with construction of Seabrook 2 nuclear power generating facility in rates.

Sections 16-19u to 16-19w, inclusive, are repealed, effective May 8, 2013.

(P.A. 83-99, S. 2, 3; P.A. 84-201, S. 2–4; P.A. 85-519, S. 3, 4; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-19uu - Adjustments to competitive transition assessment with respect to economic recovery revenue bonds.

(a) At such time as economic recovery revenue bonds are issued to fund the economic recovery transfer, the Public Utilities Regulatory Authority shall ensure that the competitive transition assessment charged to customers of each electric company or electric distribution company is adjusted to reflect the lower charge to be paid by customers. No electric company or electric distribution company may bill any customer an amount for the competitive transition assessment that is in excess of the amount necessary to fund the economic recovery transfer.

(b) At such time as the competitive transition assessment charged to customers has allowed full or partial recovery by the financing entity of any economic recovery revenue bonds and full or partial recovery by the electric company or electric distribution company of stranded costs not funded with the proceeds of economic recovery revenue bonds, the authority shall ensure that the competitive transition assessment charged to customers of each electric company or electric distribution company is adjusted to reflect, in the case of a partial recovery, the lower charge to be paid by customers, and, in the case of a full recovery, the absence of such assessment. No electric company or electric distribution company may bill any customer an amount for the competitive transition assessment that is in excess of the amount necessary to fund economic recovery revenue bonds or stranded costs.

(P.A. 10-179, S. 138; P.A. 11-80, S. 1.)

History: P.A. 10-179 effective May 7, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

See Secs. 16-245e to 16-245k re economic recovery revenue bonds.



Section 16-19v - Excess construction costs of Seabrook 1 nuclear power generating facility not included in rates.

(a) Construction costs of the Seabrook 1 nuclear power generating facility in excess of the sum of the following amounts shall not be made part of the rate base or otherwise included in the rates approved by the department and charged by a public service company, as defined in section 16-1:

(1) Four billion seven hundred million dollars;

(2) Any increase in the costs of labor and materials to the extent such increase is due to inflation which exceeds ten per cent per year;

(3) Any increase in financing costs to the extent such increase is due to an increase in the weighted average rate for the allowance for funds used during construction above ten and one-quarter per cent per year for the years following calendar year 1983;

(4) Any costs directly attributable to new regulations adopted by the Nuclear Regulatory Commission after July 1, 1984, and

(5) Any costs due to unforeseeable and unavoidable labor stoppages.

(b) Nothing in this section shall be construed to limit the department’s authority under section 16-19e to review all construction costs of such facility up to the sum of such amounts and to disallow any such costs which are not prudently incurred.

(P.A. 84-201, S. 2, 4; P.A. 85-519, S. 3, 4.)

History: P.A. 85-519 lettered existing section as Subsec. (a), amended Subsec. (a) to establish limit on construction costs of Seabrook 1 nuclear power generating facility which may be included in rates, instead of requiring department to establish limit, and added Subsec. (b) re department review of construction costs of facility.



Section 16-19vv - Public service companies’ customer deposits.

(a) No public service company, other than a telephone company, shall require a deposit from any customer or prospective customer, other than a residential customer or prospective residential customer, in excess of an amount equal to such company’s charges for one and one-half months.

(b) The Public Utilities Regulatory Authority shall initiate a proceeding to examine the collection of deposits by public service companies, other than telephone companies, from any customer or prospective customer, other than a residential customer or prospective residential customer. Such examination shall include, but not be limited to, consideration of (1) criteria used to determine creditworthiness of such customers, (2) criteria for when the public service company shall return the deposit plus interest, and (3) provisions for collecting deposits from such customers moving from one location to another within the same service area of the same company. On or before January 1, 2011, the authority shall report, in accordance with section 11-4a, the results of such proceeding to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(P.A. 10-190, S. 2; P.A. 11-80, S. 1.)

History: P.A. 10-190 effective June 9, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19w - Prohibition on inclusion of certain costs associated with construction of Seabrook 2 nuclear power generating facility in rates.

The Public Utilities Regulatory Authority shall not allow any public service company, as defined in section 16-1, (1) to charge rates which include costs which are associated with the construction of the Seabrook 2 nuclear power generating facility and incurred after July 1, 1984, or (2) to reduce the savings to customers of the public service company from any other generating facility by allocating a portion of such savings to a foreign electric company for payment of any costs which are associated with the construction of the Seabrook 2 nuclear power generating facility and attributable to the foreign electric company’s ownership share of such facility.

(P.A. 84-201, S. 3, 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19ww - Natural gas infrastructure expansion plan. Hurdle rate; rate for new customers added pursuant to the plan; rate mechanism for gas companies to recover prudent investments made pursuant to the plan outside a rate proceeding; assignment of nonfirm margin credit.

(a) On or before June 15, 2013, the gas companies, as defined in section 16-1, shall jointly submit to the Commissioner of Energy and Environmental Protection and the Public Utilities Regulatory Authority a natural gas infrastructure expansion plan to provide natural gas service to on and off-main gas customers consistent with the goals of the 2013 Comprehensive Energy Strategy approved by the Commissioner of Energy and Environmental Protection in accordance with section 16a-3d. Such plan shall include steps to expand the natural gas distribution network, increase the rate of cost-effective customer conversions, provide natural gas access for industrial facilities in the state to the greatest extent feasible, lower the costs of adding new customers, ensure the reliability and timely addition of natural gas supply and limit the risk to existing gas customers by incorporating mechanisms to increase or decrease the rate of conversions over time in response to changes in energy prices. Such plan shall include, but not be limited to, the following components: (1) A customer conversion plan and schedule for a ten-year period, (2) an analysis demonstrating the feasibility of reaching the new customer conversion goals as directed by the Comprehensive Energy Strategy for on and off-main customers, (3) a plan for outreach and marketing tailored to each customer segment, (4) a description of steps the gas companies will take to reduce the costs of conversion, (5) a strategy for capacity procurement, (6) a strategy for leveraging third-party investment to finance equipment replacement and main extensions for new customers, (7) a plan to harmonize natural gas infrastructure expansion with steps to reduce methane leakage from existing gas infrastructure, (8) a description of steps the gas companies will take to ensure that potential customers targeted for conversion to natural gas are incented to install efficient equipment and improve the efficiency of the building envelope at the time of conversion, provided such steps include, but are not limited to, providing such customers with information regarding the Home Energy Solutions audit, and to the extent feasible, an application form of said audit, and (9) a proposal for rate changes consistent with the recommendations of the Comprehensive Energy Strategy, including specific cost recovery mechanisms for each customer segment and a description of the rate impact of any proposed rate changes.

(b) Not later than thirty days after the natural gas infrastructure expansion plan is submitted to the commissioner pursuant to subsection (a) of this section, the commissioner shall review the plan and issue a preliminary determination as to whether the plan is consistent with the goals of the Comprehensive Energy Strategy.

(c) In the event that the commissioner determines that the plan is consistent with the Comprehensive Energy Strategy pursuant to subsection (b) of this section, the Public Utilities Regulatory Authority shall, in a contested proceeding during which the authority shall hold a public hearing, approve or modify the plan not later than one hundred twenty days after such plan is submitted to the authority.

(d) In reviewing the natural gas infrastructure expansion plan pursuant to subsection (c) of this section, in order to protect the interests of ratepayers and ensure revenue recovery for gas companies, and consistent with the recommendations of the Comprehensive Energy Strategy, the authority shall, in accordance with section 16-19oo, (1) establish a hurdle rate utilizing a twenty-five-year payback period to compare the revenue requirement of connecting new customers to the gas distribution system to determine the level of new business capital expenditures that will be recoverable through rates, provided the authority shall develop a methodology that reasonably accounts for revenues that would be collected from new customers who signaled an intention to switch to natural gas over a period of at least three years within a common geographic location, (2) establish a new rate for new customers added pursuant to the natural gas infrastructure expansion plan to offset incremental costs of expanding natural gas infrastructure pursuant to such plan, (3) establish a rate mechanism for the gas companies to recover prudent investments made pursuant to the approved natural gas infrastructure expansion plan in a timely manner outside of a rate proceeding, provided such mechanism shall take into consideration the additional revenues that the gas companies will generate through implementation of such plan, and (4) notwithstanding the provisions of section 16-19b, effective for the period of the natural gas expansion plan, (A) assign at least half of the nonfirm margin credit to offset the rate base of the gas companies, and (B) assign the lesser of (i) an amount equal to half of the nonfirm margin credit, or (ii) an amount equal to fifteen million dollars from the nonfirm margin credit annually for all gas companies in the aggregate, apportioned to each gas company in proportion to revenues of and the existing and new capacity contracted for by each gas company, to offset expansion costs, including, but not limited to, the costs of adding new state, municipal, commercial and industrial customers where such additions provide societal benefits, including, but not limited to, increased or retained employment, local economic development, environmental benefits and transit-oriented development goals.

(e) On or before June 15, 2014, and annually thereafter for a period of nine years, the gas companies shall jointly report to the commissioner and the authority the status and progress of such implementation. Such report shall include, but not be limited to (1) the number of customers added over the previous year, (2) a comparison of actual expenditures to estimated expenditures for the previous year, (3) a forecast of new customers and expenditures for the upcoming year, and (4) any additional information that either the authority or the commissioner deems appropriate.

(P.A. 13-298, S. 51.)

History: P.A. 13-298 effective July 8, 2013.



Section 16-19x - Phase-in of costs of certain large electric generating facilities.

If the Public Utilities Regulatory Authority finds that a public service company, as defined in section 16-1, plans to begin operation of a new electric generating facility having a capacity of one hundred megawatts or more and operation of the facility would increase the company’s revenue requirements by ten per cent or more if all costs associated with construction of the facility were to be included in determining the rates to be charged by the company when the facility becomes commercially operational, the authority shall include such costs as it deems appropriate in accordance with the provisions of this chapter, over a period (A) beginning on the date the facility begins commercial operation, and (B) having a duration of not less than three nor more than ten years, in approximately equal installments, in a manner which will provide optimal short-term and long-term benefits to customers of the company.

(P.A. 84-343, S. 1; P.A. 85-519, S. 1; P.A. 11-80, S. 1.)

History: P.A. 85-519 required department to phase-in construction costs if conditions met instead of considering phase-in of such costs, changed conditions for phase-in, required such costs as department deems appropriate in accordance with chapter 277 to be included in rates and required phase-in to begin on date facility begins commercial operation, to be in approximately equal installments and to be in a manner providing optimal short-term and long-term benefits to customers; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-19y - Rate treatment of enhanced 9-1-1 service costs.

Section 16-19y is repealed, effective May 31, 1996.

(P.A. 84-416, S. 9, 15; P.A. 96-150, S. 4, 5.)



Section 16-19z - Rate treatment of land purchased, owned or retained by water companies for water supply protection or future water supply use.

In any proceeding pursuant to section 16-19 on a rate amendment proposed by a water company, as defined in section 16-1, the Public Utilities Regulatory Authority shall consider including the cost to the company of purchasing, owning or retaining land for water supply protection or future water supply use in the current rate base of the company, subject to the following conditions: (1) The land shall be included in a water supply plan filed and approved pursuant to section 25-32d or shall otherwise be approved by the Commissioner of Public Health pursuant to the general statutes or regulations adopted under the general statutes; (2) the land shall include (A) an area necessary for surface and groundwater supply protection, (B) the impoundment area, (C) a well site, or (D) other appropriate appurtenances such as a tank site or filtration plant site or other necessary facilities; and (3) the purchase, ownership or retention of the land is found by the authority to be prudent considering cost, availability and need. The authority may not require any such company to sell any such land owned by such company as of October 1, 1997, except as provided in section 16-262n.

(P.A. 85-315; P.A. 88-354, S. 9; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-314, S. 1; P.A. 11-80, S. 1.)

History: P.A. 88-354 deleted provision requiring that sale of land “be used for the net economic benefit of consumers of the water company”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-314 added water supply protection as a reason why a company may retain land under this section and prohibited the department from requiring companies from selling land owned as of October 1, 1997, except as provided in Sec. 16-262n; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-20 - Inadequate service or unreasonable rates; petition to authority.

(a) As used in this section, “private water company” means a corporation, company, association, joint stock association, partnership, other entity or person, or lessee thereof, owning, leasing, maintaining, operating, managing or controlling any pond, lake, reservoir, stream, well or distributing plant or system employed for the purpose of supplying water to not less than two service connections or twenty-five persons, but does not include a municipal waterworks system established under chapter 102, a district, metropolitan district, municipal district or special services district established under chapter 105, chapter 105a or any other general statute or any public or special act which is authorized to supply water, or any other waterworks system owned, leased, maintained, operated, managed, or controlled by any unit of local government under any general statute or any public or special act.

(b) If any public service company or private water company unreasonably fails or refuses to furnish adequate service at reasonable rates to any person within the territorial limits within which the company has, by its charter, authority to furnish the service or, in the case of a nonfranchised, nonchartered private water company, the general territorial limits within which it operates, and if no other specific remedy is provided in this title or in regulations adopted thereunder, the person may bring a written petition to the Public Utilities Regulatory Authority alleging the failure or refusal. The authority shall investigate and, not more than sixty days after receipt of a petition, (1) if appropriate, issue an order prescribing the service to be furnished by the company, the conditions under which and maximum rates or charges at which the service shall be furnished, or (2) order that a hearing be held on the matter or that the matter be set for alternative dispute resolution. If at any time during such sixty-day period, any party in interest requests a hearing, the authority shall, after notice to all parties and not more than ninety days after receiving the request, hold a hearing and, if appropriate, issue an order prescribing the service to be furnished by the company and the conditions under which and maximum rates or charges at which the service shall be furnished.

(1949 Rev., S. 5410; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 60, 348; P.A. 81-297, S. 2; 81-358, S. 1; P.A. 97-8; P.A. 98-29, S. 1, 3; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-297 required department to hold hearing within 150 days after receiving petition; P.A. 81-358 made petition procedure available to persons residing within general territorial limits of a nonfranchised, nonchartered water company; P.A. 97-8 added as a condition to bringing a petition that no other specific remedy be available in title 16 or in regulations, deleted provision re automatic hearing procedures and added Subdiv. (1) re issuing orders, Subdiv. (2) re ordering hearings or alternate dispute resolution, and provisions holding hearings upon request; P.A. 98-29 added new Subsec. (a) defining “private water company”, designated existing provisions as Subsec. (b) and inserted references to private water companies, effective May 19, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (b), effective July 1, 2011.



Section 16-21 - Change of rates fixed pursuant to charter or contract.

Whenever any rate of any public service company chartered by or organized under the laws of this state exists or is charged pursuant to charter, contract or any agreement or understanding, and is in whole or in any respect discriminatory or more or less than just, reasonable and adequate to provide properly for the public convenience, necessity and welfare, such company or any town, city or borough within which, or between which and any other town, city or borough in this state, any such company is furnishing service, or any ten patrons of any such company, may bring a written petition to the Public Utilities Regulatory Authority alleging that such rate is discriminatory or more or less than just, reasonable and adequate. Thereupon, the authority shall fix a time and place for a hearing upon such petition and shall mail notice thereof to the parties in interest and give public notice thereof at least one week prior to such hearing. Upon such hearing, the authority may, if it finds such rate to be discriminatory or more or less than just, reasonable and adequate to enable such company to provide properly for the public convenience, necessity and welfare, determine and prescribe just and reasonable maximum rates or charges to be thereafter made by such company.

(1949 Rev., S. 5411; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 61, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-22 - Rates; transfer of assets or franchise; burden of proof.

At any hearing involving a rate or the transfer of ownership of assets or a franchise of a public service company, the burden of proving that said rate under consideration is just and reasonable or that said transfer of assets or franchise is in the public interest shall be on the public service company. The provisions of this section shall not apply to the regulation of a telecommunications service which is a competitive service, as defined in section 16-247a.

(1949 Rev., S. 5412; P.A. 75-486, S. 13, 69; P.A. 94-83, S. 14, 16.)

History: P.A. 75-486 made section applicable to transfers of asset ownership or franchise; P.A. 94-83 added provision re applicability to competitive telecommunications service, effective July 1, 1994.

Cited. 24 CS 446; 29 CS 253; Id., 379; 30 CS 36; Id., 149.



Section 16-23 - Regulations and service prescribed by authority deemed reasonable.

All regulations, practices and service prescribed by the Public Utilities Regulatory Authority shall be in force and prima facie reasonable, unless suspended or found otherwise in an action brought for that purpose or until changed or modified by the authority.

(1949 Rev., S. 5413; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 62, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-24 - Classification of service.

The Public Utilities Regulatory Authority shall have power to require each public service company furnishing gas or electricity to establish classifications of service based upon the quantity used, the time when used, the purpose for which used, the duration of use and any other reasonable consideration, and to establish all relevant factors, including rates and charges, that take into consideration competition from alternative services and the interest of all parties concerned.

(1949 Rev., S. 5414; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 63, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-24a - Low-income discounted rates for electric and gas service.

(a) On or before June 30, 2012, the Department of Energy and Environmental Protection shall conduct a proceeding regarding development of low-income discounted rates for service provided by electric distribution and gas companies, as defined in section 16-1, to low-income customers with an annual income that does not exceed sixty per cent of median income. Such proceeding shall include, but not be limited to, a review, for individuals who receive means-tested assistance administered by the state or federal governments, of the current and future availability of rate discounts through the department’s electricity purchasing pool operated pursuant to section 16a-14e, energy assistance benefits available through any plan adopted pursuant to section 16a-41a, state funded or administered programs, conservation assistance available pursuant to section 16-245m, assistance funded or administered by said department or the Department of Social Services, or matching payment program benefits available pursuant to subsection (b) of section 16-262c. The department shall (1) coordinate resources and programs, to the extent practicable; (2) develop rates that take into account the indigency of persons of poverty status and allow such persons’ households to meet the costs of essential energy needs; (3) require the households to have a home energy audit paid from the Energy Efficiency Fund as a prerequisite to qualification; (4) prepare an analysis of the benefits and anticipated costs of such low-income discounted rates; and (5) review utility rate discount policies or programs in other states.

(b) The department shall determine which, if any, of its programs shall be modified, terminated or have their funding reduced because such program beneficiaries would benefit more by the establishment of a low-income or discount rate. The department shall establish a rate reduction that is equal to the anticipated funds transferred from the programs modified, terminated or reduced by the department pursuant to this section and the reduced cost of providing service to those eligible for such discounted or low-income rates, any available energy assistance and other sources of coverage for such rates, including, but not limited to, generation available through the electricity purchasing pool operated by the department. The department may issue recommendations regarding programs administered by the Department of Social Services.

(c) The department shall order (1) filing by each electric distribution company of proposed rates consistent with the department’s decision pursuant to subsection (a) of this section not later than sixty days after its issuance; and (2) appropriate modification of existing low-income programs.

(d) The cost of low-income and discounted rates and related outreach activities pursuant to this section shall be paid (1) through the normal rate-making procedures of the department, (2) on a semiannual basis through the systems benefits charge for an electric distribution company, and (3) solely from the funds of the programs modified, terminated or reduced by the department pursuant to this section and the reduced cost of providing service to those eligible for such discounted or low-income rates, any available energy assistance and other sources of coverage for such rates, including, but not limited to, generation available through the electricity purchasing pool operated by the department.

(e) On or before February 1, 2012, the department shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the benefits and costs of the low-income or discounted rates established pursuant to subsection (a) of this section, including, but not limited to, possible impacts on existing customers who qualify for state assistance, and any recommended modifications. If the low-income rate is not less than ninety per cent of the standard service rate, the department shall include in its report steps to achieve that goal.

(P.A. 11-80, S. 112.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-25 - Time and place of hearings. Notice.

The Public Utilities Regulatory Authority shall fix a time and place for all hearings and shall mail notice thereof to such parties in interest as the authority deems necessary and give public notice thereof at least one week prior to any such hearing.

(1949 Rev., S. 5415; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 64, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-25a - Hearings on Office of Consumer Counsel petitions.

If the Office of Consumer Counsel files a petition with the Public Utilities Regulatory Authority concerning matters affecting utility services for consumers in the state, the authority shall, not later than thirty days after receiving the petition, notify the Office of Consumer Counsel whether it will hold a hearing on the petition. If the authority so notifies the Office of Consumer Counsel, it shall hold the hearing not later than ninety days after providing such notice.

(P.A. 83-37; P.A. 88-22, S. 3; P.A. 11-80, S. 1.)

History: P.A. 88-22 substituted office of consumer counsel for the division of consumer counsel; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-26 - Public hearing to be held in locality affected.

In any matter within the jurisdiction of the Public Utilities Regulatory Authority involving rates, charges or accommodation of the public, the authority shall hold at least one session of its hearings on such matter in a town within the area served by the public service company concerned with such matter, such town to be selected to suit as nearly as practicable the convenience of persons affected by such matter. Upon petition of not fewer than twenty-five persons affected by such matter, such a session shall be held in the evening. The authority shall have the discretion to hold the remainder of its hearings, if any, anywhere within the state of Connecticut.

(1949 Rev., S. 5416; P.A. 75-486, S. 19, 69; P.A. 77-614, S. 162, 610; P.A. 79-429, S. 1; P.A. 80-482, S. 65, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority, required that at least one hearing be held within a town in the company’s service area rather than in “county where such town [i.e. town to be affected] is located” and further clarified provisions; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-429 required petition by at least twenty-five people for evening session rather than for hearing to be held in town within service area; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-27 - Returns from public service companies. Reports from community antenna television companies. Penalty. Form 8-K reports.

(a) The Public Utilities Regulatory Authority shall, on or before December thirty-first, annually, furnish to each public service company, except community antenna television companies, duplicate blank report forms, which may be in such format as the authority prescribes or the same blank report forms required by the Interstate Commerce Commission or its successor agency, the Federal Communications Commission or the Federal Energy Regulatory Commission. Any company which does not receive the forms by said date shall request the authority to furnish the forms. Each such company shall return one report form with all questions fully answered to the authority not later than the following May thirty-first or, where the authority has authorized an accounting period other than December thirty-first, the company shall return its completed form no later than one hundred fifty days following the close of the company’s accounting period. The authority may, for good cause shown, grant an extension of such deadline of up to sixty days, provided the company desiring an extension files a request in writing setting forth the reasons for such request. All such reports shall be for the year ending on December thirty-first, or such other annual accounting period as the authority may authorize. Each such company shall make such reports strictly according to the forms provided. If the company finds it impracticable to answer all the items in detail as required, it shall state in its report the reasons why such details cannot be given, but no such company shall be excused from giving such details for the reason that it does not keep its accounts in such manner as will enable it to do so.

(b) Each community antenna television company shall, not later than April thirtieth annually, file with the authority a report on the company’s operations. Such report shall be prepared in accordance with generally accepted accounting principles and shall be for a twelve-month period corresponding to the company’s fiscal year.

(c) All reports under subsections (a) and (b) of this section shall be signed and sworn to by the chief executive officer, president or vice president and chief financial officer, treasurer or assistant treasurer of the company, or by a majority of the trustees or receivers making the same.

(d) Each public service company shall also file with the authority one copy of each Securities and Exchange Commission Form 8-K “Current Report” at the same time the report is filed with the commission.

(1949 Rev., S. 5418; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 66, 348; P.A. 82-252, S. 1; P.A. 83-29, S. 2; P.A. 85-33, S. 2; 85-509, S. 3, 11; P.A. 90-221, S. 5, 15; P.A. 92-25, S. 2; P.A. 96-222, S. 18, 41; P.A. 07-217, S. 60; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 82-252 permitted department to use forms required by Federal Energy Regulatory Commission, allowed companies option to return forms 30 days after receipt and authorized chief executive officers, chief financial officers and assistant treasurers to sign reports; P.A. 83-29 changed deadline for report from March thirty-first to April thirtieth; P.A. 85-33 required companies to request forms if not received and added new Subsec. requiring companies to file SEC form 8-K, incorporated as Subsec. (d); P.A. 85-509 designated existing provisions as Subsecs. (a) and (c), limited Subsec. (a) to public service companies other than community antenna television companies, transferred language from Sec. 16-28 re procedure for making reports to Subsec. (a) and inserted new Subsec. (b) re community antenna television company reports; P.A. 90-221 changed deadline for reports in Subsec. (a) from April thirtieth to May thirty-first and added provision allowing the department to grant an extension of time in which to file report and in Subsec. (c) deleted penalty provision for companies’ failure to file a report; P.A. 92-25 amended Subsec. (a) allowing companies having accounting periods other than December thirty-first to return form no later than 150 days following the close of their accounting periods; P.A. 96-222 amended Subsec. (a) to insert “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-28 - Correction of returns and reports.

When a report filed by a public service company under subsection (a) of section 16-27 or an annual report filed by a community antenna television company under subsection (b) of said section seems to the Public Utilities Regulatory Authority defective or erroneous, the authority may notify the company making the same and require the amendment of such report within fifteen days from the time of giving such notice, under the same penalty as is provided for refusing or neglecting to make such report; and the authority may examine the officers, agents, employees, books, records, accounts, vouchers, plant and equipment of such company and may correct such items in such report as, upon such examination, the authority may find ought to be corrected.

(1949 Rev., S. 5419; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 67, 348; P.A. 85-509, S. 4, 11; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 85-509 made technical changes for consistency with amendments to Sec. 16-27; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-29 - Reports from municipalities.

The Public Utilities Regulatory Authority shall, annually, on or before December thirty-first, or June thirtieth in a municipality which has adopted a uniform fiscal year, furnish to every municipality or department thereof owning, leasing, operating or managing a plant for the supplying or furnishing of any public utility, except water service, blanks for annual reports in such form as the authority may prescribe. Each such municipality or department shall return one of such reports to the authority on or before the following May thirty-first, or the following October thirty-first in a municipality which has adopted a uniform fiscal year, with all questions thereon fully answered. The authority may, for good cause shown, grant an extension of such deadlines of up to sixty days, provided such municipality or department desiring an extension files a request, in writing, setting forth the reasons for such a request. All reports shall be for the year ending December thirty-first, or June thirtieth in a municipality which has adopted a uniform fiscal year and shall be sworn to by the general superintendent of the plant or utility for which the report is required and by such other person or persons as may be designated by such municipality or department. Each such municipality or department shall make such annual reports strictly according to the form provided and, if it finds it impracticable to answer all the items in detail as required, shall state in the report the reasons why such details cannot be given. No such municipality or department shall be excused from giving such details for the reason that it does not keep its accounts in such manner as will enable it to do so. The authority may prescribe the method for keeping the accounts pertaining to such utility, except water service, and all other utilities reporting to the authority. When any such report seems to the authority defective or erroneous, it may notify the municipality making the same and require the amendment of such report within fifteen days from the time of giving such notice; and the authority may examine the officers, agents, employees, books, records, accounts, vouchers, plant and equipment of such municipality or department pertaining to such utility, except water service, and may correct such items in such report as, upon such examination, the authority may find ought to be corrected.

(1949 Rev., S. 5420; P.A. 74-172, S. 1, 2; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 68, 348; P.A. 81-472, S. 25, 159; P.A. 85-33, S. 3; P.A. 90-221, S. 6, 15; P.A. 11-80, S. 1; P.A. 13-78, S. 5.)

History: P.A. 74-172 added references to dates applicable to municipalities which have adopted the uniform fiscal year; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-472 made technical changes; P.A. 85-33 extended deadline for return of reports by one month to April thirtieth or October thirty-first and made technical changes; P.A. 90-221 changed report deadline from April thirtieth to May thirty-first and added provision allowing the department to grant an extension of time in which the file report; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-78 added provisions re exception for water service, effective June 5, 2013.



Section 16-30 - Returns from motor bus companies. Penalty.

Section 16-30 is repealed, effective June 29, 1993.

(1949 Rev., S. 5421; P.A. 73-334; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-610, S. 8, 43; P.A. 93-307, S. 32, 34.)



Section 16-31 - Remission of forfeitures by the Attorney General.

Section 16-31 is repealed.

(1949 Rev., S. 5145; P.A. 90-221, S. 14, 15.)



Section 16-32 - Annual audit report.

Each public service company, except telegraph companies and express companies subject to the jurisdiction of the Interstate Commerce Commission or its successor agency, shall have an annual comprehensive audit and report made of its accounts and operations by independent public accountants satisfactory to the Public Utilities Regulatory Authority. A copy of such annual audit report shall be filed with the authority, together with the company’s annual report. In the absence of such an audit report, or if the authority, after notice and opportunity for a hearing, determines that such audit report is insufficient or unsatisfactory, the authority shall cause such an audit to be made at the expense of the company either by independent public accountants satisfactory to the authority or by any staff of the authority engaged in the activities contemplated by subsection (b) of section 16-8. The authority may waive the compliance with the provisions of this section by any public service company whose annual gross income is less than one hundred thousand dollars.

(1949 Rev., S. 5422; 1967, P.A. 141; 1969, P.A. 195; P.A. 75-486, S. 14, 69; P.A. 77-222; 77-614, S. 162, 610; P.A. 80-482, S. 69, 348; P.A. 82-252, S. 2; P.A. 89-291, S. 3, 8; P.A. 96-222, S. 19, 41; P.A. 11-80, S. 1.)

History: 1967 act changed limit on gross income for waiver from $3,000 to $5,000; 1969 act raised limit to $10,000; P.A. 75-486 replaced public utilities commission with public utilities control authority and added provisions for additional audit performed by independent auditors or authority staff if report found to be insufficient or unsatisfactory; P.A. 77-222 raised gross income limit to $25,000; P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 82-252 deleted obsolete reference to railroad companies and increased annual gross income of companies that may be excluded from section provisions, from under $25,000 to under $50,000; P.A. 89-291 increased annual gross income requirement to $100,000, effective July 1, 1989, and applicable to audits covering fiscal years commencing on or after January 1, 1989; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-32a - Filing re procurement practices. Public hearing. Regulations re competitive bidding.

The Public Utilities Regulatory Authority shall by regulation require public service companies to file statements of their procurement policies and practices whenever there is a material change to such policies or practices. Where, after investigation, the authority determines that competitive bidding seems likely to reduce procurement costs without impairing quality, continuity or dependability of service or the ability to respond to emergencies, the authority may, after notice and public hearing, establish such regulations as it deems necessary to provide for competitive bidding in appropriate cases, but only if the contract price exceeds fifty thousand dollars in each such case.

(P.A. 75-486, S. 12, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 70, 348; P.A. 98-121, S. 1; P.A. 11-80, S. 1.)

History: P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 98-121 inserted “whenever there is a material change to such policies or practices”; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-32b - Regional water authority or water district to submit annual report.

Each regional water authority and each regional water district shall, annually, submit to the Public Utilities Regulatory Authority, on or before May thirty-first, its annual report for the preceding calendar year, in such form and manner as the authority may prescribe. The authority may, for good cause shown, grant an extension of such deadline of up to sixty days, provided the regional water authority or regional water district desiring an extension files a request in writing setting forth the reasons for such request.

(P.A. 90-221, S. 4, 15; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-32c - Water company rate adjustments. Application. Notice to customers.

(a) Notwithstanding the provisions of section 16-19, a water company, as defined in section 16-1, may charge rates in excess of or less than those approved by the Public Utilities Regulatory Authority, after a limited hearing as deemed appropriate by the authority, by adjusting existing rates to compensate for increases or decreases only in the company’s following expenses: (1) The price of water purchased for redistribution to its customers from another water company or governmental authority whose rates have been adjusted; (2) the price of gas or electricity purchased from a gas, electric or electric distribution company, electric supplier or governmental authority whose rates have been adjusted; (3) federal, state and local taxes or other government assessments on revenue, income or property; (4) fees charged by any federal or state agency or other government entity that has jurisdiction over the company; (5) fees, or changes in fees, charged for federal and state mandated monitoring of the quality of the company’s water supply; and (6) changes in expenses due to inflation that, in the opinion of the authority, are subject to an inflation adjustment in rate schedule proceedings held pursuant to section 16-19. The amount of any adjustment of rates shall not exceed the aggregate net amount of increases and decreases in the expenses set forth in this subsection on an annualized basis, provided that such adjustment shall not cause the company’s projected return on equity for the following twelve-month period to exceed the return on equity authorized in the company’s most recent proceeding for an amendment of rates pursuant to section 16-19. A company may adjust its rates pursuant to this section only (A) when the aggregate effect of increases or decreases in such expenses equals or exceeds one half of one per cent of the company’s operating revenues for the twelve-month period commencing after the authority issued a decision on the company’s most recent application for an amendment of rates pursuant to section 16-19, and (B) once in any twelve-month period. A company shall not adjust its rates pursuant to this section in any twelve-month period following approval of an amendment of rates by the authority pursuant to section 16-19.

(b) A company applying to the authority for an adjustment of rates pursuant to subsection (a) of this section shall include in its application (1) the amount by which each of the expenses set forth in subsection (a) of this section shall increase or decrease, (2) the basis for each such increase or decrease, (3) the total amount of the proposed adjustment of rates, (4) the proposed amount by which each class of customers’ rates will increase or decrease, (5) the date the proposed adjusted rates will be in effect, (6) a sworn statement which attests to the accuracy of the figures and calculations upon which any proposed adjustment of rates is based and which states that the proposed adjustment will not cause the company to exceed the return on equity authorized in the company’s most recent proceeding for an amendment of rates pursuant to section 16-19, and (7) a copy of the notice the company provided pursuant to subsection (c) of this section to all affected customers advising them of the proposed adjustment of rates. The authority may hold a public hearing not more than forty-five days after receiving an application for an adjustment of rates to verify the accuracy of the figures and calculations submitted to the authority by the company and to determine that such an adjustment shall not cause the company to exceed the return on equity authorized in the company’s most recent proceeding for an amendment of rates pursuant to section 16-19. The authority shall review the complete application to determine whether the proposed adjustment of rates reflects prudent and efficient management of the company’s operations in accordance with the criteria set forth in section 16-19e. The authority shall issue a decision on an application for an adjustment of rates not more than ninety days after the filing of the complete application. If, within fifteen months after the filing of a company’s annual audit report, as required by section 16-32, the authority finds that the company exceeded the return on equity authorized in the company’s most recent proceeding for an amendment of rates pursuant to section 16-19 because of an adjustment of rates made pursuant to this section, the authority shall order the company to refund, with interest and on an equitable basis, the amount realized by the company in excess of its return on equity authorized in the company’s most recent proceeding for an amendment of rates pursuant to section 16-19 to its rate-paying customers and to adjust its rates as determined by the authority to be necessary to prevent the company from further exceeding its authorized rate of return.

(c) Before a company applies for an adjustment of rates pursuant to subsection (a) of this section, the company shall notify each customer who would be affected by the proposed adjustment, by mail, that the company is applying for an adjustment of rates, the total amount of the proposed adjustment, the amount by which each class of customers’ rates would increase or decrease and the date the proposed adjusted rates would go into effect.

(P.A. 93-213; P.A. 96-153, S. 2; P.A. 98-28, S. 96, 117; P.A. 11-80, S. 1.)

History: P.A. 96-153 amended Subsec. (a) to add Subdivs. (5) and (6) re fees for mandated monitoring and inflation-caused expenses, to delete Subpara. (B) re one-year time limit for rate adjustments and to reletter Subpara. (C) accordingly, amended Subsec. (b) to add Subdiv. (7) requiring that copy of notice be sent to affected customers, to make technical changes and to increase time periods for department to hold public hearing and issue a decision, amended Subsec. (c) re notice to customers and deleted Subsec. (d) re exemption of requirements to class “A” water companies and filing of report by the department; P.A. 98-28 amended Subsec. (a) by adding electric distribution companies and electric suppliers, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-32e - Emergency plans to be filed by public service companies, telecommunications companies, voice over Internet protocol service providers and municipal utilities. Hearings. Revisions. Staffing of electric distribution companies’ emergency operations centers.

(a) As used in this section, “emergency” means any (1) hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, drought or fire explosion, or (2) attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, shellfire or atomic, radiological, chemical, bacteriological or biological means or other weapons or processes.

(b) Not later than July 1, 2012, and every two years thereafter, each public service company, as defined in section 16-1, each telecommunications company, as defined in section 16-1, that installs, maintains, operates or controls poles, wires, conduits or other fixtures under or over any public highway for the provision of telecommunications service authorized by section 16-247c, each voice over Internet protocol service provider, as defined in section 28-30b, and each municipal utility furnishing electric, gas or water service shall file with the Public Utilities Regulatory Authority, the Department of Emergency Services and Public Protection and each municipality located within the service area of the public service company, telecommunications company, voice over Internet protocol service provider or municipal utility an updated plan for restoring service which is interrupted as a result of an emergency, except no such plan shall be required of a public service company or municipal utility that submits a water supply plan pursuant to section 25-32d. Plans filed by public service companies and municipal utilities furnishing water shall be prepared in accordance with the memorandum of understanding entered into pursuant to section 4-67e. Each such plan for restoring service which is interrupted as a result of an emergency shall include measures for (1) communication and coordination with state officials, municipalities and other public service companies and telecommunications companies during a major disaster, as defined in section 28-1, or an emergency; and (2) participation in training exercises as directed by the Commissioner of Emergency Services and Public Protection. Each such plan shall include such company’s, provider’s or municipal utility’s response for service outages affecting more than ten per cent, thirty per cent, fifty per cent and seventy per cent of such company’s, provider’s or municipal utility’s customers. On or before September 1, 2012, and biannually thereafter, the authority shall submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to public utilities summarizing such plans. Not later than September 15, 2012, and every two years thereafter, the Public Utilities Regulatory Authority may conduct public hearings on such plans and, in consultation with the Department of Emergency Services and Public Protection, the Department of Public Health and the joint standing committee of the General Assembly having cognizance of matters relating to public utilities, revise such plans to the extent necessary to provide properly for the public convenience, necessity and welfare. If the Public Utilities Regulatory Authority revises the emergency plan of a public service company, telecommunications company, voice over Internet protocol service provider or municipal utility, such company, provider or municipal utility shall file a copy of the revised plan with each municipality located within the service area of the company, provider or municipal utility. Any information provided in any such plan shall be considered confidential, not subject to disclosure under the Freedom of Information Act, as defined in section 1-200, and any such information shall not be transmitted to any person except as needed to comply with this section.

(c) At the discretion of the Commissioner of Emergency Services and Public Protection or after an emergency or major disaster is declared in the state by the Governor under the laws of this state or by the President of the United States under federal law, each telephone company, certified telecommunications provider, holder of a certificate of video franchise authority or holder of a certificate of cable franchise authority, as those terms are defined in section 16-1, with more than twenty-five thousand subscribers, shall provide a representative to staff the emergency operations center of an affected electric distribution company, as defined in section 16-1, as needed to ensure communication and coordination during emergency response and restoration efforts.

(P.A. 86-204, S. 1, 2; P.A. 88-135, S. 2; P.A. 89-291, S. 4, 8; 89-327, S. 3, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-46, S. 1; P.A. 97-92; P.A. 04-219, S. 6; P.A. 11-51, S. 134; 11-80, S. 1; P.A. 12-148, S. 6.)

History: P.A. 88-135 substituted office of “emergency management” for office of “civil preparedness” in Subsec. (b); P.A. 89-291 changed date of initial report and hearing in Subsec. (b); P.A. 89-327 amended Subsec. (b) to require that emergency plans be prepared in accordance with the memorandum of understanding; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-46 amended Subsec. (b) to add telecommunications companies to the list of utilities that must file emergency plans, to change filing requirement from biennially to every five years and to make the provision re public hearings held by the department discretionary rather than mandatory; P.A. 97-92 amended Subsec. (b) to add an exception from filing requirement for a public service company or municipal utility that submits a water supply plan pursuant to Sec. 25-32d; P.A. 04-219 amended Subsec. (b) to substitute Department of Emergency Management and Homeland Security for Office of Emergency Management, effective January 1, 2005; pursuant to P.A. 11-51, “Department of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011; P.A. 12-148 amended Subsec. (b) to require voice over Internet protocol service providers to file emergency plans, to change filing requirement from every 5 years to every 2 years, to add provisions re contents of emergency plans, to require authority to submit biennial reports to General Assembly re emergency plans, to allow biennial public hearings and to make information in emergency plans confidential and not subject to disclosure under the Freedom of Information Act, added Subsec. (c) re emergency operations center staffing and made technical changes, effective June 15, 2012.



Section 16-32f - Gas company supply and demand forecast reports.

On or before October first of each even-numbered year, a gas company, as defined in section 16-1, shall furnish a report to the Public Utilities Regulatory Authority containing a five-year forecast of loads and resources. The report shall describe the facilities and supply sources that, in the judgment of such gas company, will be required to meet gas demands during the forecast period. The report shall be made available to the public and shall be furnished to the chief executive officer of each municipality in the service area of such gas company, the regional planning agency* which encompasses each such municipality, the Attorney General, the president pro tempore of the Senate, the speaker of the House of Representatives, the joint standing committee of the General Assembly having cognizance of matters relating to public utilities, any other member of the General Assembly making a request to the authority for the report and such other state and municipal entities as the authority may designate by regulation. The report shall include: (1) A tabulation of estimated peak loads and resources for each year; (2) data on gas use and peak loads for the five preceding calendar years; (3) a list of present and projected gas supply sources; (4) specific measures to control load growth and promote conservation; and (5) such other information as the authority may require by regulation. A full description of the methodology used to arrive at the forecast of loads and resources shall also be furnished to the authority. The authority shall hold a public hearing on such reports upon the request of any person. On or before August first of each odd-numbered year, the authority may request a gas company to furnish to the authority an updated report. A gas company shall furnish any such updated report not later than sixty days following the request of the authority.

*Note: On and after January 1, 2015, the term “regional council of governments” shall be substituted for the term “regional planning agency”.

(P.A. 87-32; P.A. 89-50; 89-291, S. 5, 8; P.A. 94-1; June Sp. Sess. P.A. 98-1, S. 6, 121; P.A. 02-16, S. 1; June Sp. Sess. P.A. 05-1, S. 22; P.A. 06-196, S. 230; P.A. 07-242, S. 115; June Sp. Sess. P.A. 07-1, S. 130; P.A. 11-6, S. 125; 11-80, S. 1; P.A. 13-247, S. 312; 13-298, S. 15.)

History: P.A. 89-50 added new Subsec. (b) re submission of gas conservation plans; P.A. 89-291 changed submission date of 10-year forecast report; P.A. 94-1 changed annual reports to biennial reports and added provisions re updated reports and plans and supply and load management; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective June 24, 1998; P.A. 02-16 changed the forecast period from 10 years to 5 years throughout, amended Subsec. (a) to add “upon the request of any person” and made a technical change in Subsec. (b); June Sp. Sess. P.A. 05-1 amended Subsec. (b) to make technical changes, to delete provisions re the content of the plan and substitute broader language re compliance with section, to delete language re public hearings and submission of updated plans and substitute language re an uncontested proceeding, added Subsec. (c) re assistance from and review by the Energy Conservation Management Board, cost-effectiveness testing, contents of the programs included in the plan, source of funding, and authority for expenditures, and added Subsec. (d) re the lack of requirement for conservation charge, effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (c)(2), effective June 7, 2006; P.A. 07-242 amended Subsec. (b) to provide that tax imposed by Sec. 12-264 shall fund the plan, that services shall be available to all gas company customers, and that each company shall apply to board for expense reimbursement, made a technical change in Subsec. (c)(1) and deleted former Subsec. (d) re conservation charge, effective July 1, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (b) to specify that Comptroller shall deposit excess revenue before accounts for the General Fund have been closed for each fiscal year, effective July 1, 2007; P.A. 11-6 amended Subsec. (b) to remove provision re funding of plan by revenue from tax imposed by Sec. 12-264, effective May 4, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; pursuant to P.A. 13-247, “regional planning agency” was changed editorially by the Revisors to “regional council of governments”, effective January 1, 2015; P.A. 13-298 deleted Subsec. (a) designator and former Subsecs. (b) and (c) re gas conservation plan and programs contained in the plan, effective July 8, 2013.



Section 16-32g - Electric wire maintenance plans. Regulations.

Not later than January 1, 2008, and annually thereafter, each electric or electric distribution company shall submit to the Public Utilities Regulatory Authority a plan for the maintenance of poles, wires, conduits or other fixtures, along public highways or streets for the transmission or distribution of electric current, owned, operated, managed or controlled by such company, in such format as the authority shall prescribe. Such plan shall include a summary of appropriate staffing levels necessary for the maintenance of said fixtures and a program for the trimming of tree branches and limbs located in close proximity to overhead electric wires where such branches and limbs may cause damage to such electric wires. The authority shall review each plan and may issue such orders as may be necessary to ensure compliance with this section. The authority may require each electric or electric distribution company to submit an updated plan at such time and containing such information as the authority may prescribe. The authority shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(P.A. 87-68, S. 1, 2; P.A. 98-28, S. 97, 117; P.A. 07-242, S. 6; P.A. 11-80, S. 1.)

History: P.A. 98-28 added electric distribution companies and made technical changes, effective July 1, 1998; P.A. 07-242 changed “January 1, 1988,” to “January 1, 2008, and annually thereafter” and required summary of appropriate staffing levels in plan; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-32h - Performance standards for electric distribution companies and gas companies in emergencies. Emergency response report.

(a) As used in this section, “utility” means any electric distribution company or gas company, as those terms are defined in section 16-1, and “emergency” has the same meaning as provided in section 16-32e.

(b) The Public Utilities Regulatory Authority shall initiate a docket to establish industry specific standards for acceptable performance by each utility in an emergency to protect public health and safety, to ensure the reliability of such utility’s services to prevent and minimize the number of service outages or disruptions and to reduce the duration of such outages and disruptions, to facilitate restoration of such services after such outages or disruptions, and to identify the most cost-effective level of tree trimming and system hardening, including undergrounding, necessary to achieve the maximum reliability of the system and to minimize service outages. On or before November 1, 2012, the authority shall submit a report identifying the standards established by the authority pursuant to such docket and any recommendations concerning legislative changes necessary to implement such standards to the joint standing committee of the General Assembly having cognizance of matters relating to energy in accordance with the provisions of section 11-4a. The authority shall allow, in a future rate proceeding, each utility to recover the reasonable costs incurred by such utility to maintain or improve the resiliency of such utility’s infrastructure necessary to meet the standards established pursuant to this section pursuant to a plan first approved by the authority.

(c) The authority shall, in the docket initiated pursuant to subsection (b) of this section, review:

(1) Each such utility’s current practices concerning service restoration after an emergency. Such review shall include, but not be limited to, an analysis of each such utility’s (A) estimates concerning potential damage and service outages prior to any emergency, (B) damage and service outage assessments after any emergency, (C) restoration management after any emergency, including access to alternate restoration resources via regional and reciprocal aid contracts, (D) planning for at-risk and vulnerable customers, (E) policies concerning communication with state and local officials and customers, including individual customer restoration estimates and the timeliness and usefulness of such estimates, and (F) need for mutual assistance during any emergency;

(2) The adequacy of each such utility’s infrastructure, facilities and equipment, which shall include, but not be limited to, an analysis of (A) whether such utility is following standard industry practice concerning operation and maintenance of such infrastructure, facilities and equipment, and (B) whether such utility had access to adequate replacement equipment for such infrastructure, facilities and equipment during the course of such emergency;

(3) Coordination efforts between each electric distribution company and any telecommunications company, community antenna television company, holder of a certificate of cable franchise authority or certified competitive video service provider, as those terms are defined in section 16-1, including coordinated planning before any emergency;

(4) Tree trimming policies of each electric distribution company and shall determine (A) the amount spent by each electric distribution company for tree trimming in each year since such company’s most recent rate case, (B) each such company’s system average interruption duration index, as described in section 16-245y, caused by falling trees and limbs, (C) the impact of expanding the area adjacent to distribution lines for tree trimming, including an analysis of the benefits and the costs of such expansion to ratepayers and the likelihood that such expansion would decrease damage to infrastructure, facilities and equipment used to distribute electricity and decrease service outage frequency or duration, (D) the percentage of service outages during Tropical Storm Irene and the October, 2011 snowstorm caused by trees and limbs outside the current trim area based on an analysis of the quantity and effectiveness of prior tree trimming, and (E) the standards appropriate for road-side tree care in the state, vegetation management practices in utility rights-of-way, right tree-right place standards, and any other tree maintenance standard recommended by the State Vegetation Management Task Force established by the Department of Energy and Environmental Protection; and

(5) Any other policy, practice or information that the authority determines is relevant to a review of each such utility’s ability to ensure the reliability of such utility’s services in an emergency and to prevent, minimize and restore any long-term service outages or disruptions caused by such emergency.

(d) The authority shall, in the docket initiated pursuant to subsection (b) of this section, establish standards for acceptable performance in an emergency in which more than ten per cent of any utility’s customers are without service for more than forty-eight consecutive hours. The standards established by the authority shall include, but not be limited to, provisions for:

(1) Minimum staffing and equipment levels for each utility, based on the number of customers served by such utility and the nature of the infrastructure deployed to serve such utility’s customers, in such emergency;

(2) Targets for recovery and restoration of service in emergencies for service outages affecting more than ten per cent, thirty per cent, fifty per cent and seventy per cent of such utility’s customers;

(3) A communication plan between each utility and its customers, including, but not limited to, communication during other than normal business hours;

(4) Safety standards for employees of each utility, mutual aid crews and private contractors;

(5) Filing mutual aid agreements by utilities and assessing each utility’s ability to rely on mutual storm restoration assistance from other utilities in the region;

(6) Communication and coordination protocols defining interactions between each utility and the appropriate state, municipal or emergency operations center official concerning emergency preparation, road clearing and the establishment of restoration priorities;

(7) Tree trimming, cutting and removal by each electric company and electric distribution company to reduce service outages caused by trees and limbs;

(8) Communication and coordination, in consultation with the Department of Emergency Services and Public Protection, between each utility and the public including, but not limited to, standards concerning the use of any emergency notification system to notify the public of service restoration estimates and any dangerous conditions;

(9) Timely notification by each utility to any relevant state or municipal agency or official including, but not limited to, any public safety agency or official, of any emergency and standards for coordination and communication between such utility and such agency or official;

(10) Communication and coordination between any appropriate electric distribution, gas, telephone or telecommunications company or voice over Internet protocol service provider, as defined in section 28-30b; and

(11) The operation of the call center of each utility.

(e) The authority shall establish as it deems fit any other standards for acceptable performance by any utility to ensure the reliability of such utility’s services in any emergency, to prevent and minimize any service outages or disruptions lasting more than forty-eight consecutive hours and affecting more than ten per cent of any utility’s customers and to facilitate restoration of such services after such outages or disruptions.

(f) Any mutual aid agreement filed with the authority pursuant to this section shall not be considered a public record or file subject to disclosure under the Freedom of Information Act, as defined in section 1-200.

(g) The authority may initiate any additional docket to establish standards for acceptable performance by each utility in an emergency, in accordance with this section, upon determination by the authority that the changed circumstances of any utility necessitates such docket.

(h) Not later than April 15, 2013, and annually thereafter, each utility shall provide an emergency response report to the Public Utilities Regulatory Authority. Such report shall include information and analysis concerning such utility’s ability during the preceding year to meet the emergency preparedness and response standards established by the authority pursuant to this section. In addition to the annual report required in this subsection, the authority may require any utility to submit a supplemental emergency response report after any storm, emergency or event causing significant service outages.

(P.A. 12-148, S. 3.)

History: P.A. 12-148 effective June 15, 2012.



Section 16-32i - Performance review of electric distribution companies and gas companies after emergencies. Hearing. Penalty.

The Public Utilities Regulatory Authority shall review the performance of each electric distribution company and gas company, as those terms are defined in section 16-1, after any emergency, as defined in section 16-32e, (1) in which more than ten per cent of any such company’s customers were without service for more than forty-eight consecutive hours, or (2) at the authority’s discretion. The authority, upon a finding that any such company failed to comply with any standard of acceptable performance in emergency preparation or restoration of service in an emergency, adopted pursuant to section 16-32h, or with any order of the authority, shall make orders, after a hearing that is conducted as a contested case in accordance with chapter 54, to enforce such standards or orders and may levy civil penalties against such company, pursuant to section 16-41, not to exceed a total of two and one-half per cent of such electric distribution or gas company’s annual distribution revenue, for noncompliance in any such emergency. In determining the amount of any penalty, the authority shall consider whether such company received approval and reasonable funding allowances, as determined by the authority, from the authority to meet infrastructure resiliency efforts to improve such company’s performance. Any such penalty shall be assessed in the form of a credit to ratepayers of such electric distribution or gas company. Any such penalty shall not be included as an operating expense of such company for purposes of ratemaking.

(P.A. 12-148, S. 4.)

History: P.A. 12-148 effective June 15, 2012.



Section 16-32j - Procedures for expedited road clearing after emergencies.

On or before January 1, 2013, the Department of Energy and Environmental Protection, in coordination and consultation with each public service company, as defined in section 16-1, the Department of Transportation, the Department of Emergency Services and Public Protection and an association of municipalities, shall develop procedures to expedite the process of road clearing for public safety personnel after an emergency, as defined in section 16-32e.

(P.A. 12-148, S. 11.)

History: P.A. 12-148 effective June 15, 2012.



Section 16-33 - Obstructing authority; false entries and returns to; penalty.

Any person who wilfully makes any false return or report to the Public Utilities Regulatory Authority, or to any member thereof, or to any agent or any employee acting therefor, or who testifies falsely to any material fact in any matter wherein an oath or affirmation is required or authorized, or who makes any false entry or memorandum upon any account, book, paper, record, report or statement of any company, or who wilfully destroys, mutilates, alters or by any other means or device falsifies or destroys the record of any such account, book, paper, record, report or statement, with the intent to mislead or deceive the authority, or any member thereof, or any agent or employee acting therefor, or who wilfully obstructs or hinders the authority, or any of its members, agents or employees, in the making of any examination of the accounts, affairs or condition of any company, and any person who, with like intent, aids or abets another in any of the acts hereinbefore set forth, shall be guilty of a class D felony.

(1949 Rev., S. 5423, 8708; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 71, 348; P.A. 11-80, S. 1; P.A. 13-258, S. 62.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-258 changed penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony.



Section 16-34 - Annual reports to Governor.

Section 16-34 is repealed.

(1949 Rev., S. 5424; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 4, 40, 345, 348; P.A. 81-348, S. 3.)



Section 16-35 - Appeals to Superior Court. Uncontested proceedings re acquiring electricity products or services.

(a) Any person, including but not limited to a company, town, city, borough or corporation aggrieved by any order, authorization or decision of the Public Utilities Regulatory Authority, except an order, authorization or decision of the authority approving the taking of land, in any matter to which such person was or ought to have been made a party or intervenor, may appeal therefrom in accordance with the provisions of section 4-183. Such person so appealing shall give bond to the state, with sufficient surety, for the benefit of the adverse party, in such sum as the authority fixes, to pay all costs in case such person fails to sustain such appeal. No municipality or political subdivision shall be determined not to be aggrieved solely because there are other persons who are similarly affected by the order, authorization or decision of the authority.

(b) Any person who may appeal an order, authorization or decision of the authority under subsection (a) of this section who was an intervenor or, after timely application, was denied intervenor status to the authority proceeding, shall be limited to raise on appeal only those issues that (1) such person addressed during the proceeding or were addressed in the final decision, or (2) such person raised in his request for intervenor status if he was denied intervenor status.

(c) Notwithstanding any provision of this title and title 16a, proceedings in which the Public Utilities Regulatory Authority conducts a request for proposals or any other procurement process for the purpose of acquiring electricity products or services for the benefit of ratepayers shall be uncontested.

(1949 Rev., S. 5425; 1971, P.A. 870, S. 42; P.A. 75-486, S. 15, 69; P.A. 76-436, S. 357, 681; P.A. 77-603, S. 41, 125; 77-614, S. 162, 610; P.A. 80-482, S. 4, 40, 72, 345, 348; P.A. 96-247, S. 1; P.A. 11-80, S. 1; P.A. 13-298, S. 12.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provision with statement that appeals are to be made in accordance with Sec. 4-183; P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 96-247 lettered existing section as Subsec. (a), made technical changes and added provision prohibiting a determination that a municipality or political subdivision is not aggrieved solely because other persons are similarly affected and added Subsec. (b) re issues that may be raised on appeal; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-298 added Subsec. (c) re uncontested proceedings for acquiring electricity products or services, effective July 8, 2013.



Section 16-36 to 16-39 - Venue. Procedure on appeal. Notice when parties are numerous. Supersedeas.

Sections 16-36 to 16-39, inclusive, are repealed.

(1949 Rev., S. 5426–5429; 1971, P.A. 179, S. 6; 870, S. 43, 106; P.A. 76-436, S. 358, 359, 681; P.A. 77-603, S. 42, 125.)



Section 16-40 - Rights and duties of trustees and receivers.

When any company is operated by a trustee or receiver, such trustee or receiver shall have all the powers and shall be subject to all the duties, obligations and penalties which such company would otherwise have or to which it would be subject under the provisions of this title, except so far as the same may be inconsistent with the rights, duties or obligations of such trustee or receiver as an officer of the court appointing him.

(1949 Rev., S. 5430.)



Section 16-41 - Imposition of civil penalties by authority.

(a) Each (1) public service company and its officers, agents and employees, (2) electric supplier or person providing electric generation services without a license in violation of section 16-245, and its officers, agents and employees, (3) certified telecommunications provider or person providing telecommunications services without authorization pursuant to sections 16-247f to 16-247h, inclusive, and its officers, agents and employees, (4) person, public agency or public utility, as such terms are defined in section 16-345, subject to the requirements of chapter 293, (5) person subject to the registration requirements under section 16-258a, (6) cellular mobile telephone carrier, as described in section 16-250b, (7) Connecticut electric efficiency partner, as defined in section 16-243v, (8) company, as defined in section 16-49, and (9) entity approved to submeter pursuant to section 16-19ff shall obey, observe and comply with all applicable provisions of this title and each applicable order made or applicable regulations adopted by the Public Utilities Regulatory Authority by virtue of this title as long as the same remains in force. Any such company, electric supplier, certified telecommunications provider, cellular mobile telephone carrier, Connecticut electric efficiency partner, entity approved to submeter, person, any officer, agent or employee thereof, public agency or public utility which the authority finds has failed to obey or comply with any such provision of this title, order or regulation shall be fined by order of the authority in accordance with the penalty prescribed for the violated provision of this title or, if no penalty is prescribed, not more than ten thousand dollars for each offense, except that the penalty shall be a fine of not more than forty thousand dollars for failure to comply with an order of the authority made in accordance with the provisions of section 16-19 or 16-247k or within thirty days of such order or within any specific time period for compliance specified in such order. Each distinct violation of any such provision of this title, order or regulation shall be a separate offense and, in case of a continued violation, each day thereof shall be deemed a separate offense. Each such penalty and any interest charged pursuant to subsection (g) or (h) of section 16-49 shall be excluded from operating expenses for purposes of rate-making.

(b) Any regional water authority, any regional water district, any municipal gas or electric plant established under chapter 101, any municipal waterworks system established under chapter 102, or any other municipality or department thereof owning, leasing, operating or managing a plant for the supplying or furnishing of any public utility, which the Public Utilities Regulatory Authority finds has failed to comply with the procedures of section 16-29, shall be subject to a civil penalty of not more than five thousand dollars for any annual report which is not submitted or submitted late in violation of said section.

(c) If the authority has reason to believe that a violation has occurred for which a civil penalty is authorized by subsection (a) or (b) of this section, it shall notify the alleged violator by certified mail, return receipt requested, or by personal service. The notice shall include:

(1) A reference to the sections of the title, regulation or order involved;

(2) A short and plain statement of the matter asserted or charged;

(3) A statement of the prescribed civil penalty for the violation; and

(4) A statement of the person’s right to a hearing.

(d) The person to whom the notice is addressed shall have twenty days from the date of receipt of the notice in which to deliver to the authority a written application for a hearing. If a hearing is requested, then, after a hearing and upon a finding that a violation has occurred, the authority may issue a final order assessing a civil penalty under this section which shall not be greater than the penalty stated in the notice. If a hearing is not requested, or if such a request is later withdrawn, then the notice shall, on the first day after the expiration of the twenty-day period or on the first day after the withdrawal of the request for hearing, whichever is later, become a final order of the authority and the matters asserted or charged in the notice shall be deemed admitted, unless the notice is modified by a consent order before it becomes a final order. A consent order shall be deemed a final order.

(e) All hearings under this section shall be conducted under sections 4-176e to 4-184, inclusive. The final order of the authority assessing a civil penalty shall be subject to appeal under section 4-183. No challenge to any final order of the authority assessing a civil penalty shall be allowed as to any issue which could have been raised by an appeal of an earlier order of the authority. Any civil penalty authorized by this section shall become due and payable (1) at the time of receipt of a final order in the case of a civil penalty assessed in such order after a hearing, (2) on the first day after the expiration of the period in which a hearing may be requested if no hearing is requested, or (3) on the first day after the withdrawal of a request for hearing.

(f) A civil penalty assessed in a final order of the authority under this section may be enforced in the same manner as a judgment of the Superior Court. The final order shall be delivered to the respondent by personal service or by certified mail, return receipt requested. After entry of such final order, the authority may file a transcript without the payment of costs, in the office of the clerk of the superior court in the judicial district in which the respondent resides, has a place of business, owns real property, or in which any real property which is the subject of the proceedings is located or, if the respondent is not a resident of the state of Connecticut, in the judicial district of Hartford. Upon the filing, the clerk shall docket the order in the same manner and with the same effect as a judgment entered in the superior court within the judicial district. Upon the docketing, the order may be enforced as a judgment of the court.

(1949 Rev., S. 5431; P.A. 75-486, S. 16, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 73, 348; P.A. 81-297, S. 1; Nov. Sp. Sess. P.A. 81-8, S. 2, 4; P.A. 85-552, S. 2, 8; P.A. 87-71, S. 1, 13; P.A. 88-230, S. 1, 12; 88-317, S. 63, 107; P.A. 90-98, S. 1, 2; 90-221, S. 7, 15; P.A. 93-142, S. 4, 7, 8; May 25 Sp. Sess. P.A. 94-1, S. 19, 130; P.A. 95-220, S. 4–6; P.A. 98-28, S. 35, 117; P.A. 99-105, S. 1, 4; 99-222, S. 13, 19; P.A. 00-91, S. 2; P.A. 05-241, S. 3; P.A. 06-196, S. 200; P.A. 07-242, S. 96; P.A. 11-80, S. 1; P.A. 13-298, S. 37.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority, added exception to allow $20,000 maximum fine for failure to comply within time limit with orders under Sec. 16-19 and excluded penalties and interest from consideration as operating expenses; P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 81-297 added Subsecs. (b) to (e) authorizing department to impose civil penalties and setting forth procedure for such penalties; Nov. Sp. Sess. P.A. 81-8 changed reference in Subsec. (a) from Subsec. (b) to Subsec. (g) of Sec. 16-49 to conform to amendment of said section in the same act; P.A. 85-552 made technical change in Subsec. (a), substituting reference to Sec. 16-49(f) for reference to Sec. 16-49(g); P.A. 87-71 amended Subsec. (a) to include persons, public agencies and public utilities subject to the requirements of chapter 293; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended reference to Secs. 4-177 to 4-184 in Subsec. (d) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-221 inserted new Subsec. (b) establishing a penalty for regional water authorities or districts or municipalities which fail to file reports to the department and renumbered the remaining Subsecs; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-28 amended Subsec. (a) by adding electric suppliers, persons providing electric generation services without a license and their officers, agents and employees, effective July 1, 1998; P.A. 99-105 amended Subsec. (a) to apply provisions to companies, as defined in Sec. 16-49, to add reference to Sec. 16-49(h) and to make technical changes, effective July 1, 1999; P.A. 99-222 amended Subsec. (a) by adding reference to certified telecommunications provider or person providing telecommunications services without authorization and its officers, agents and employees, by changing to $10,000 the maximum penalty for violating a provision of title 16 if no other penalty is prescribed, by changing to $40,000 the maximum penalty for failure to comply with order made in accordance with Sec. 16-19, by adding reference to Sec. 16-247k and by making technical changes, effective June 29, 1999 (Revisor’s note: In codifying and merging the provisions of P.A. 99-105 and P.A. 99-222 the Revisors inserted “(3)” before and a comma after new language re certified telecommunications providers, deleted the word “each” from before the word “certified” and inserted the word “and” before the words “its officers, agents and employees”); P.A. 00-91 added new Subsec. (a)(5) re persons subject to registration requirements under Sec. 16-258a, redesignating former Subdiv. (5) as Subdiv. (6); P.A. 05-241 added new Subsec. (a)(6) re cellular mobile telephone carriers, redesignating existing Subdiv. (6) as Subdiv. (7) and adding reference to cellular mobile telephone carrier therein, effective July 8, 2005; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 07-242 amended Subsec. (a) to add provisions re Connecticut electric efficiency partners, effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to add Subdiv. (9) re entity approved to submeter and to make conforming changes, effective July 1, 2013.



Section 16-42 - Not to affect labor contracts.

Nothing in this title shall be construed to authorize the Public Utilities Regulatory Authority to interfere in any manner with contracts between public service companies and their employees.

(1949 Rev., S. 5432; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 74, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-43 - Merger or sale of public service companies. Issuance and approval of securities. Net proceeds from sale of water company land. Allocation of economic benefits of sale of water company land.

(a) A public service company shall obtain the approval of the Public Utilities Regulatory Authority to directly or indirectly (1) merge, consolidate or make common stock with any other company, or (2) sell, lease, assign, mortgage, except by supplemental indenture in accord with the terms of a mortgage outstanding May 29, 1935, or otherwise dispose of any essential part of its franchise, plant, equipment or other property necessary or useful in the performance of its duty to the public. Any such disposition of an essential part of such other real property of a public service company shall be by public auction or other procedure for public sale, provided such auction or public sale shall be conducted upon notice of auction or sale published at least once each week for two weeks preceding the date of such auction or sale in a newspaper having a substantial circulation in the county in which such property is located. The public service company shall submit evidence to the authority of the notice given. On a showing of good cause by such company to use a means of disposal other than by public auction or other procedure for public sale, the authority may, on a finding of such good cause, authorize the use of an alternative sales process. No public auction or other procedure for public sale shall be required for the sale or other disposition of real property by a water company to the state, a municipality or land conservation organization if at least seventy per cent of the area of the real property sold or disposed of is to be used for open space or recreational purposes, as defined in subsection (f) of section 16-50d, and if the consideration received for such sale or disposition is not less than the appraised value of such property. A public service company other than a water company may sell, lease, assign, mortgage or otherwise dispose of improved real property with an appraised value of two hundred fifty thousand dollars or less or unimproved real property with an appraised value of fifty thousand dollars or less without such approval. The authority shall follow the procedures in section 16-50c for transactions involving unimproved land owned by a public service company other than a water company. A water company supplying water to more than five hundred consumers may sell, lease, assign, mortgage, or otherwise dispose of real property, other than public watershed or water supply lands, with an appraised value of fifty thousand dollars or less without such approval. The authority shall not accept an application to sell watershed or water supply lands until the Commissioner of Public Health issues a permit pursuant to section 25-32. The condemnation by a state department, institution or agency of any land owned by a public service company shall be subject to the provisions of this subsection. On February 1, 1996, and annually thereafter, each public service company shall submit a report to the Public Utilities Regulatory Authority of all real property sold, leased, assigned, mortgaged, or otherwise disposed of without the approval of said authority during the previous calendar year. Such report shall include for each transaction involving such property, without limitation, the appraised value of the real property, the actual value of the transaction and the accounting journal entry which recorded the transaction.

(b) A public service company shall obtain the approval of the Public Utilities Regulatory Authority to (1) issue any notes, bonds or other evidences of indebtedness or securities of any nature, (2) lend or borrow any moneys for a period of more than one year for any purpose other than paying the expenses, including taxes, of conducting its business or for the payment of dividends, or (3) amend any provision of an indenture or similar financial instrument if such amendment would affect the issuance or terms of any such notes, bonds or other evidences of indebtedness or securities. The authority shall approve or disapprove each such issue or amendment within thirty days after the filing of a written application for such approval unless the applicant agrees to an extension of time. If not disapproved within said thirty days or within such extension, such issue shall be deemed to be approved. The authority shall not require a company to issue its common stock under terms or conditions not required by the general statutes. The provisions of this subsection shall apply to a community antenna television company only with regard to any noncable communications services which the company may provide.

(c) Any managerial service contract made by a public service company shall be voidable on order of the authority, but may be enforced as between the parties unless disapproved.

(d) Any water company selling land that at any time has been in the water company’s rate base shall use the net proceeds from the sale of such land for capital projects which improve or protect the water supply system or for the acquisition of a water supply source or land to protect a water supply source. In the case of a water company required to file a water supply plan pursuant to section 25-32d, the capital projects or acquisition shall be consistent with such plan.

(e) For the purposes of rate making, the authority shall use an accounting method for allocating the economic benefits of sales of land by a water company, as defined in section 16-1, that at any time has been in the water company’s rate base that equitably allocates all of the economic benefits of any such sale between the ratepayers and the shareholders of the company based on the facts of each application for sale, except as follows:

(1) For any sale of land where the property is not more than ten acres and has not been taxed under the provisions of sections 12-107c to 12-107e, inclusive, during the previous ten years, the authority shall equitably allocate all of the economic benefits of any such sale between the ratepayers and the shareholders of the company. Any such allocation shall be based on the facts of each application for sale and the authority may allocate all of the economic benefits of any such sale to either the ratepayers or the shareholders.

(2) For a sale of class I or class II land to another water company for water supply purposes or to the state, a municipality, or a land conservation organization, which land has a permanent conservation easement in accordance with section 25-32, the authority shall equitably allocate, in a contested case proceeding, all of the economic benefits of any such sale between the ratepayers and the shareholders of the company.

(3) For the sale of land for an educational use, as defined in section 16-43b, the authority shall allocate the economic benefits of any such sale in accordance with past practices for nonopen space transactions pursuant to subsection (a) of this section.

(4) For the sale of class III land where the property is more than ten acres and promotes a perpetual public interest in the use of land for open space or recreation purposes, as defined in section 16-43b, the authority shall allocate the benefits in accordance with the following:

(A) If twenty-five per cent of the land or less is to be used for open space or recreational purposes, the authority shall allocate one hundred per cent of the benefits to the ratepayers;

(B) If more than twenty-five per cent but less than eighty per cent of the land is to be used for open space or recreational purposes, the authority shall calculate the benefit allocated to a water company’s shareholders by multiplying by a factor of eighty per cent of the portion of class III land in the transaction that is reserved for open space;

(C) If eighty per cent or more but less than ninety per cent of the area of such land is to be used for open space or recreational purposes, the authority shall allocate the benefits of such sale in favor of a water company’s shareholders in an amount that is proportionate to the percentage of class III land in such sale that is to be used for open space or recreational purposes;

(D) If not less than ninety per cent of the area of such land is to be used for open space or recreational purposes, the authority shall allocate one hundred per cent of the benefits to the shareholders.

(f) For the sale of class III land by a water company that at any time has been in the water company’s rate base and that is to be used for open space or recreational purposes, the water company shall file with the authority a certified copy of a conservation easement that is recorded on the land records for the portion of class III land preserved as open space. Such conservation easement shall state that the land subject to such easement shall be permanently dedicated for land uses such as public parks or forests or natural areas, including, but not limited to, reservoirs and water company land. Such land shall be preserved predominantly in its natural scenic and open space condition that may allow for camping, hiking, forestry, fishing, wildlife or natural resource conservation, which easement shall prohibit all other building or development except as may be required for source protection and to meet water quality standards, if used as a public water supply.

(1949 Rev., S. 5433; 1969, P.A. 644, S. 3; P.A. 74-303, S. 2; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 323, 610; P.A. 80-156; 80-482, S. 75, 348; P.A. 82-252, S. 3; P.A. 85-509, S. 5, 11; P.A. 88-354, S. 3, 11; P.A. 89-301, S. 6; P.A. 90-221, S. 10; P.A. 93-381, S. 9, 39; P.A. 95-48, S. 1; 95-211, S. 4; 95-257, S. 12, 21, 58; P.A. 98-157, S. 9, 15; P.A. 01-49, S. 5; P.A. 03-163, S. 1; P.A. 04-200, S. 1; P.A. 05-288, S. 216; June Sp. Sess. P.A. 05-1, S. 36; P.A. 07-252, S. 86; P.A. 11-80, S. 1.)

History: 1969 act added proviso in Subdiv. (2) re bonds etc. for construction of power plants on islands in Long Island Sound prior to July 1, 1971; P.A. 74-303 required health commissioner’s approval before commission approves sale of watershed or water supply lands by water companies; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation and commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-156 allowed extensions of time for approval or disapproval; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 82-252 required department approval for state condemnation of public service company land and amendment by any such company of indenture or similar financial instrument which affects notes, bonds or other evidences of indebtedness or securities, deleted obsolete provision exempting railroad companies’ securities which are subject to Interstate Commerce Commission jurisdiction from provisions of section and divided section into two subsections; P.A. 85-509 provided that, on and after December 30, 1986, the provisions of Subsec. (a)(2) shall apply to a community antenna television company only with regard to noncable communications services; P.A. 88-354 amended Subsec. (a) by adding provision requiring that a permit be issued under Sec. 25-32 prior to acceptance of an application by the department and added new Subsec. (c) re the use by a water company of the net proceeds from the sale of water company land, and Subsec. (d) re an accounting method for the net proceeds of class III water company land; P.A. 89-301 amended Subsec. (c) by adding provision applying section to land that has ever been in the rate base; P.A. 90-221 added provision in Subsec. (d) concerning the allocation of economic benefits gained from the sale of water company land for open space or recreational purposes; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-48 divided Subsec. (a) into Subsecs. (a) and (b), relettered Subsecs. (b) to (d) as (c) to (e), amended Subsec. (a) by adding Subdiv. indicators and Subparas. (A) and (B) re property with appraised value of $50,000 or less and reporting requirement, amended Subsec. (b) by dividing Subsec. into Subdivs., deleting provision re constructing generating facility in Long Island Sound and adding provision re applicability to community antenna television companies, and made technical changes; P.A. 95-211 replaced reference to class III land with reference to land for which the commissioner has issued a permit; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-157 amended Subsec. (e) to modify the method of apportioning economic benefits of land sales, effective July 1, 1998; P.A. 01-49 amended Subsec. (a) to make a technical change; P.A. 03-163 amended Subsec. (a) to change the appraised value amount for a public service company other than a water company from $50,000 or less to $250,000 or less for improved real property and $50,000 or less for unimproved real property, to require that the department follow procedures in Sec. 16-50c for transactions involving unimproved land owned by public service companies other than water companies, and to make technical changes; P.A. 04-200 amended Subsec. (d) to authorize purchase of water supply source, amended Subsec. (e) to revise the method of allocating the net proceeds from the sale of water company land by adding provisions re allocation of economic benefits between ratepayers and shareholders, by adding Subdiv. (1) re property not more than ten acres and not taxed under certain provisions, Subdiv. (2) re class I or II land, Subdiv. (3) re land for an educational use, and Subdiv. (4) re tiered approach for class III land, and by making conforming changes, and added Subsec. (f) re the filing of a certified copy of a conservation easement for the sale of class III land for use as open space, effective June 3, 2004; P.A. 05-288 made a technical change in Subsec. (e)(4)(B), effective July 13, 2005; June Sp. Sess. P.A. 05-1 amended Subsec. (a) to require a public sale or an approved alternate sales process for the disposition of an essential part of real property, effective July 1, 2005; P.A. 07-252 amended Subsec. (a) to add provision eliminating requirement for public auction or other procedure for public sale with respect to sale or other disposition of real property by a water company to the state, a municipality or a land conservation organization, effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Cited. 42 CS 217.



Section 16-43a - Validity of securities issued pursuant to order of authority.

Any stock, notes, bonds or other evidences of indebtedness or securities of any nature issued or sold pursuant to or in reliance on and in accordance with any order, authorization or decision of the Public Utilities Regulatory Authority pursuant to this title shall be valid and binding in accordance with their terms notwithstanding such order, authorization or decision of the authority is later vacated, modified, or otherwise held to be wholly or partly invalid, unless operation of such order, authorization or decision of the authority has been stayed or suspended by the authority or the reviewing court prior to such issuance.

(P.A. 78-100; 78-303, S. 85, 136; P.A. 80-482, S. 76, 348; P.A. 11-80, S. 1.)

History: P.A. 78-303 allowed substitution of division of public utility control within the department of business regulation for public utilities control authority to comply with provisions of P.A. 77-614; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-43b - Definitions applicable to apportionment of land sales benefits.

For purposes of subsection (e) of section 16-43, “open space or recreational purposes” means public parks or forests or natural areas, including, but not limited to, reservoirs and water company land, which are preserved predominantly in their natural scenic and open condition which may allow for camping, hiking, forestry, fishing, wildlife or natural resource conservation and “educational use” means the use by any town, city or borough, whether consolidated or unconsolidated, and any school district or regional school district for the purposes of schools and related facilities.

(P.A. 98-157, S. 10, 15; P.A. 04-200, S. 3.)

History: P.A. 98-157 effective July 1, 1998 (Revisor’s note: In codifying this section the Revisors editorially changed “... camping; hiking; forestry; fishing; wildlife or ...” to “... camping, hiking, forestry, fishing, wildlife or ...”); P.A. 04-200 defined “educational use”, effective June 3, 2004.



Section 16-43c - Sale of water company land to certain municipal corporations for construction of a school.

Notwithstanding the provisions of this chapter or section 12-217dd, any land acquired from a water company, as defined in section 16-1, by a municipal corporation for the purposes of construction of a school and related facilities in a town with a population between eleven thousand six hundred and eleven thousand nine hundred, as enumerated by the 2000 federal decennial census, shall be treated as open space for purposes of establishing the right to acquire, ratemaking and taxes.

(P.A. 04-156, S. 1; P.A. 05-288, S. 217.)

History: P.A. 04-156 effective June 1, 2004; P.A. 05-288 made technical changes, effective July 13, 2005.



Section 16-43d - Sale of existing electric generation plants.

If any existing electric generation plant within the state is offered for sale, the Public Utilities Regulatory Authority shall authorize the electric distribution companies to purchase and operate such plants if the authority, through a contested case proceeding, determines that such purchase and operation is in the public interest, provided any acquisition plan shall include provisions for payment of property taxes on the value of the purchased plant and provisions for employee protections consistent with subdivision (3) of subsection (b) of section 16-244f. An electric distribution company purchasing such generation plants shall be entitled to recover the costs of such purchase in an annual retail generation rate contested case consistent with the principles set forth in sections 16-19, 16-19b and 16-19e, provided the return on equity associated with such purchase and operation shall be established in said contested case proceeding and updated at least once every four years. The authority shall review and approve the cost recovery provisions in the proceeding to determine that such purchase and operation are in the public interest.

(P.A. 07-242, S. 83; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-44 - Notice of formation, consolidation or discontinuance of public service companies; change of name. Penalty.

Whenever any company is organized for the purpose of doing business as a public service company, or whenever any company so organized acquires any plant or any part of a plant or equipment, or begins doing business as a public service company, or whenever any foreign public service company commences business in this state, or whenever any public service company doing business in this state merges with any other company or companies or permanently discontinues doing business as a public service company, or changes its corporate name, the secretary of the company shall, within ten days from the date thereof, notify the Public Utilities Regulatory Authority of the action of the company or companies, on blanks to be furnished by the authority on request. The secretary of any public service company who fails to comply with the provisions of this section shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 5434; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 77, 348; P.A. 82-150, S. 7; P.A. 11-80, S. 1; P.A. 12-80, S. 10.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 82-150 made technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 12-80 replaced penalty of a fine of not more than $200 or imprisonment of not more than 60 days or both with a fine of not more than $250.



Section 16-44a - Disclosure of salaries of directors and officers of public service companies.

(a) Each public service company, as defined in section 16-1, regulated pursuant to sections 16-19 and 16-19e and serving more than three thousand three hundred customers shall (1) on each customer’s bill, notify customers at least annually that a listing of the salaries of its directors and officers can be obtained from the Public Utilities Regulatory Authority at the customer’s request, and (2) not later than July first, annually, submit to the authority a listing of the salaries of all its directors and officers during the preceding fiscal year. Any such public service company that files Securities and Exchange Commission Form 10-K, Part III with the authority pursuant to an order of the authority shall be deemed to be in compliance with subdivision (2) of this subsection.

(b) The authority shall maintain and make available to the public a listing of the salaries of directors and officers of each public service company regulated pursuant to sections 16-19 and 16-19e and serving more than three thousand three hundred customers. The authority shall mail such listing to any person that requests it.

(P.A. 97-30, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 97-30 effective May 6, 1997; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-45 - Increase or reduction of capital stock by public service companies.

Any public service company which is authorized to increase its authorized capital stock in accordance with the laws applicable to corporations organized under the general law may increase or reduce its authorized capital stock at a meeting of its stockholders warned and held for that purpose by a vote of at least two-thirds of each class of stock issued and outstanding at the time of such vote, or at a meeting of the stockholders called upon thirty days’ notice by a vote of at least two-thirds of each class of stock represented at such meeting. Nothing herein shall be construed to affect in any way the powers and authority of the Public Utilities Regulatory Authority with respect to issuance of securities by public service companies.

(1949 Rev., S. 5436; 1949, 1951, S. 2609d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 78, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

See Sec. 16-43(b) re issuance and approval of notes, bonds, securities, etc.



Section 16-46 - Dissolution or termination of public service company. Cessation of public service operations.

(a) No public service company shall cease operations as a public service company, dissolve or terminate its corporate existence without the consent of the Public Utilities Regulatory Authority, except a water company, as defined in section 16-262n, shall not cease its operations, or unilaterally discontinue the provision of water service to customers without the consent of both the Public Utilities Regulatory Authority and the Department of Public Health. Upon receipt of a request from a water company to cease its operations or discontinue the provision of water service, the Public Utilities Regulatory Authority, in conjunction with the Department of Public Health, shall hold a public hearing and issue a final decision setting forth the actions the water company shall take to ensure a continuous supply of potable water at adequate volume and pressures, in accordance with the procedures and criteria set forth in sections 16-262n to 16-262q, inclusive.

(b) Any public service company may, with such consent, or in the case of a water company, as defined in section 16-262n, for which a decision has been issued pursuant to section 16-262o, such water company shall, dissolve and terminate its corporate existence in the manner provided for dissolution and termination by such company’s charter or certificate of incorporation, provided, if such charter or certificate requires stockholder approval, such approval shall be by not less than two-thirds of the voting power of the shares entitled to vote thereon. If there is no provision for dissolution and termination in such charter or certificate, such company may, with the consent of the Public Utilities Regulatory Authority, or in the case of a water company, the consent of both the Public Utilities Regulatory Authority and the Department of Public Health, dissolve and terminate its corporate existence in any manner provided in part XIV of chapter 601 in the case of a company organized with capital stock or part XI of chapter 602 in the case of a company organized without capital stock. Such dissolution and termination shall take effect upon (1) for a corporation, the filing with the Secretary of the State of a certificate of dissolution, and (2) for an unincorporated entity, the filing of a certificate of dissolution with the Public Utilities Regulatory Authority and the Department of Public Health. In the event of such cessation, dissolution or termination, all claims and rights of creditors shall constitute liens upon the property and franchises of the company and shall continue in existence as long as may be necessary to preserve the same.

(1949 Rev., S. 5437; P.A. 75-486, S. 1, 69; P.A. 77-484; 77-614, S. 162, 610; P.A. 80-482, S. 79, 348; P.A. 95-118, S. 3; 95-257, S. 12, 21, 58; P.A. 96-256, S. 183, 209; 96-271, S. 160, 254; P.A. 06-196, S. 201; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-484 replaced previous provision for dissolution upon unanimous vote of persons present at stockholders’ meeting with detailed provisions for various manners of dissolution; P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 95-118 divided section into Subsecs. and added provisions re water company hearing, decision issued pursuant to Sec. 16-262o, involvement of Department of Public Health and Addiction Services and effective date of dissolution of unincorporated entity; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-256 amended Subsec. (b) to replace reference to “part VIII of chapter 600” with “part XI of chapter 602”, effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace reference to “part X of chapter 599” with “part XIV of chapter 601”, effective January 1, 1997; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-47 - Holding companies. Approval of authority re exercise of control. Investigation and hearing. Annual reports. Injunctive relief.

(a) As used in this section and section 16-47a, (1) “holding company” means any corporation, association, partnership, trust or similar organization, or person which, either alone or in conjunction and pursuant to an arrangement or understanding with one or more other corporations, associations, partnerships, trusts or similar organizations, or persons, directly or indirectly, controls a gas, electric, electric distribution, water, telephone or community antenna television company, and (2) “control” means the possession of the power to direct or cause the direction of the management and policies of a gas, electric, electric distribution, water, telephone or community antenna television company or a holding company, whether through the ownership of its voting securities, the ability to effect a change in the composition of its board of directors or otherwise, provided, control shall not be deemed to arise solely from a revocable proxy or consent given to a person in response to a public proxy or consent solicitation made pursuant to and in accordance with the applicable rules and regulations of the Securities Exchange Act of 1934 unless a participant in said solicitation has announced an intention to effect a merger or consolidation with, reorganization, or other business combination or extraordinary transaction involving the gas, electric, electric distribution, water, telephone or community antenna television company or the holding company. Control shall be presumed to exist if a person directly or indirectly owns ten per cent or more of the voting securities of a gas, electric, electric distribution, water, telephone or community antenna television company or a holding company, provided the authority may determine, after conducting a hearing, that said presumption of control has been rebutted by a showing that such ownership does not in fact confer control.

(b) No gas, electric, electric distribution, water, telephone or community antenna television company, or holding company, or any official, board or commission purporting to act under any governmental authority other than that of this state or of its divisions, municipal corporations or courts, shall interfere or attempt to interfere with or, directly or indirectly, exercise or attempt to exercise authority or control over any gas, electric, electric distribution, water, telephone or community antenna television company engaged in the business of supplying service within this state, or with or over any holding company doing the principal part of its business within this state, without first making written application to and obtaining the approval of the Public Utilities Regulatory Authority, except as the United States may properly regulate actual transactions in interstate commerce.

(c) No corporation, association, partnership, trust or similar organization, or person shall take any action that causes it to become a holding company with control over a gas, electric, electric distribution, water, telephone or community antenna television company engaged in the business of supplying service within this state, or acquire, directly or indirectly, control over such a holding company, or take any action that would if successful cause it to become or to acquire control over such a holding company, without first making written application to and obtaining the approval of the authority. Any such corporation, association, partnership, trust or similar organization, or person applying to the authority for such approval shall pay the reasonable expenses incurred by the authority in carrying out its duties under this subsection, and accordingly, shall deposit with the authority a bond, executed by a surety company authorized to do business in this state, in the amount of fifty thousand dollars, conditioned to indemnify the authority for such expenses.

(d) The Public Utilities Regulatory Authority shall investigate and hold a public hearing on the question of granting its approval with respect to any application made under subsection (b) or (c) of this section and thereafter may approve or disapprove any such application in whole or in part and upon such terms and conditions as it deems necessary or appropriate. In connection with its investigation, the authority may request the views of the gas, electric, electric distribution, water, telephone or community antenna television company or holding company which is the subject of the application with respect to the proposed acquisition. After the filing of an application satisfying the requirements of such regulations as the authority may adopt in accordance with the provisions of chapter 54, but not later than thirty business days after the filing of such application, the authority shall give prompt notice of the public hearing to the person required to file the application and to the subject company or holding company. Such hearing shall be commenced as promptly as practicable after the filing of the application, but not later than thirty business days after the filing, and the authority shall make its determination as soon as practicable, but not later than one hundred twenty days after the filing of the application unless the person required to file the application agrees to an extension of time. The authority may, in its discretion, grant the subject company or holding company the opportunity to participate in the hearing by presenting evidence and oral and written argument. If the authority fails to give notice of its determination to hold a hearing, commence the hearing, or render its determination after the hearing within the time limits specified in this subdivision, the proposed acquisition shall be deemed approved. In each proceeding on a written application submitted under said subsection (b) or (c), the authority shall, in a manner which treats all parties to the proceeding on an equal basis, take into consideration (1) the financial, technological and managerial suitability and responsibility of the applicant, (2) the ability of the gas, electric, electric distribution, water, telephone or community antenna television company or holding company which is the subject of the application to provide safe, adequate and reliable service to the public through the company’s plant, equipment and manner of operation if the application were to be approved, and (3) for an application concerning a telephone company, the effect of approval on the location and accessibility of management and operations and on the proportion and number of state resident employees.

(e) During any proceeding under subsection (b) or (c) of this section, the authority may order any party to such proceeding and the officers, directors, employees and agents of such party to refrain for a specific time period from communicating, directly or indirectly, with the record and beneficial owners of securities of the gas, electric, electric distribution, water, telephone or community antenna television company or holding company which is the subject of such proceedings, in regard to the matters submitted to the authority for its approval under said subsection (b) or (c). If the authority issues such an order, it shall also order all other parties to the proceeding and the officers, directors, employees and agents of such parties to refrain for the same time period from communicating, directly or indirectly, with such record and beneficial owners of such securities, in regard to such matters. No order issued pursuant to this subsection shall prohibit any party from complying with disclosure and reporting obligations under any other provision of the general statutes or under federal law.

(f) Each holding company shall, not later than three months after the close of its fiscal year, annually, file with the authority a copy of its annual report to stockholders for such fiscal year. If the holding company does not print such an annual report, it shall file instead, not later than the same date, a comprehensive audit and report of its accounts and operations prepared by an independent public accounting firm approved by the authority. The provisions of this subsection shall not apply to any holding company in the form of a person.

(g) Any action contrary to the provisions of subsections (b) or (c) of this section shall be voidable on order of the authority.

(h) Whenever any corporation, association, partnership, trust or similar organization, or person takes or engages in any action which may or would violate subsection (b) or (c) of this section or any order adopted pursuant to said subsection (b) or (c), the Superior Court, upon application of the authority or any holding company or gas, electric, electric distribution, water, telephone or community antenna television company affected by such action, may enjoin any such corporation, association, partnership, trust or similar organization, or person from continuing or doing any act in violation of said subsection (b) or (c) or may otherwise enforce compliance with said subsection (b) or (c), including but not limited to, the reinstatement of authority or control over the holding company or gas, electric, electric distribution, water, telephone or community antenna television company or holding company to those persons who exercised authority or control over such company before such action.

(i) The provisions of this section shall not be construed to require any person to make written application to or obtain the approval of the authority with respect to any telephone company or holding company of a telephone company over which such person exercises authority or control or operates as a holding company on June 30, 1987.

(1949 Rev., S. 5438; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 80, 348; P.A. 82-252, S. 4, 6; 82-472, S. 176, 183; P.A. 85-549, S. 1, 3; P.A. 86-40, S. 1, 2; P.A. 87-446, S. 1, 3; P.A. 94-74, S. 10, 11; P.A. 98-28, S. 98, 117; P.A. 09-218, S. 1; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 82-252 divided section into Subsecs., included trusts and similar organizations in definition of “holding company”, applied section provisions to community antenna television companies, added Subsecs. (c), (d) and (f), respectively prohibiting any corporation, association, trust or similar organization, or person from taking action to become a holding company without department approval, requiring holding companies to file annual reports and authorizing injunctive relief for violations of Subsec. (c); P.A. 82-472 made a technical change in Subsecs. (a) and (c) by clarifying that partnerships are included in the definition of “holding company”; P.A. 85-549 amended Subsecs. (b) and (c) to eliminate provisions limiting protection under said Subsecs. to companies incorporated by this state, added new Subsec. (d) re time limit on department approval or disapproval of application and added new Subsec. (e) re department orders restricting communications with owners of securities of company which is subject to proceedings, relettered former Subsecs. (d), (e) and (f) as (f), (g) and (h), respectively, and applied provisions of Subsec. (h) to violations of Subsec. (b); P.A. 86-40 added provisions in Subsec. (d) re department considerations in proceedings on written applications; P.A. 87-446 made section applicable to telephone companies, added definition of “control” and provisions re presumption of control, made technical changes re application and approval process, and added Subsec. (i); P.A. 94-74 amended Subsec. (d) by requiring investigation and hearing, changing hearing notice deadline from 20 to 30 days, hearing commencement deadline from 20 to 30 days and determination deadline from 90 to 120 days, adding “financial, technological and managerial” to Subdiv. (1), and adding Subdiv. (3) re applications concerning a telephone company, effective July 1, 1994; P.A. 98-28 added electric distribution companies, effective July 1, 1998; P.A. 09-218 amended Subsec. (a) by designating existing definitions as Subdivs. (1) and (2) and adding reference to Sec. 16-47a, effective July 8, 2009; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-47a - Code of conduct for gas company transactions with affiliates.

(a) As used in this section, “affiliate” means a person, as defined in section 16-1, or class of persons that, with a gas company, as defined in said section 16-1, is under the control of the same holding company, or a person or class of persons that the Public Utilities Regulatory Authority may, after notice and hearing, find has such a relation to a gas company conducting business and financial transactions that involve cross-subsidization or preferential treatment between the company and such person or class of persons as to make it necessary to protect ratepayers.

(b) The Public Utilities Regulatory Authority shall establish a code of conduct that sets minimum standards for gas company transactions with affiliates to achieve, at a minimum, the following goals, provided such code shall not interfere with interactions with regulated affiliates that are consistent with appropriate and efficient business practice or the public interest:

(1) Provide rules for when the purchases or sales of goods or services between a gas company and an affiliate should be by written contract based on such factors as the nature, value and term of the purchase or sale;

(2) Provide rules with respect to sharing or giving access to certain types of customer identifying or commercially sensitive information to affiliates that may differ between regulated and unregulated affiliates;

(3) Provide for a system of records and reporting for transactions between a gas company and its affiliates;

(4) Establish standards to ensure that any payment by a gas company to any affiliate or from any affiliate to a gas company is appropriate and reasonable;

(5) Provide a standard for avoidance of conflict of interest between a gas company and affiliates;

(6) Ensure that any such transactions shall not have an improper and adverse impact on the costs or revenues of the gas company, on the rates and charges paid by gas company customers or on the quality of service provided by the gas company;

(7) Ensure that gas company ratepayers do not subsidize affiliate operations;

(8) Ensure fair, appropriate and equitable standards for purchases, sales, leases, asset transfers and cost or profit-sharing transactions or any type of financing or encumbrance involving a gas company and its affiliates; and

(9) Ensure that gas supply and distribution services are provided by a gas company in an appropriate manner to affiliates and nonaffiliates alike.

(c) In addition to the powers granted to the authority in section 16-8c, during a rate proceeding under 16-19, the authority may summon witnesses from an affiliate with which a gas company has had direct or indirect transactions, examine the affiliate under oath and order production, inspect and audit the books, records or other information relevant to any transaction that the authority has reason to believe has or will have an adverse impact on the costs and revenues of the affiliated gas company. Proprietary commercial and proprietary financial information of an affiliate provided pursuant to this section shall be confidential and protected by the authority as the authority deems appropriate, subject to the provisions of section 1-210.

(d) Each gas company shall submit to the authority records and such information as the authority may require, at intervals determined by the authority and in such form as the authority may order regarding affiliate transactions.

(e) The authority may, upon its own motion, investigate a gas company’s compliance with the code of conduct, and any such investigation shall be a contested case, as defined in section 4-166.

(f) The authority may make orders to enforce the code of conduct, including, but not limited to, cease and desist orders and may levy civil penalties pursuant to section 16-41 against entities subject to the code of conduct.

(g) The code of conduct shall not prohibit communications necessary to restore gas company service or to prevent or respond to emergency conditions.

(h) On or before November 1, 2010, the authority shall adopt regulations, in accordance with the provisions of chapter 54, to establish the code of conduct in accordance with subsection (b) of this section, related accounting and reporting requirements and procedures for gas company and affiliate compliance with this section.

(i) Any methodology for the allocation of costs between a gas company and other companies under the control of the same holding company currently approved by, or under current orders issued by, the Securities and Exchange Commission under the Public Utility Holding Company Act of 1935 or the Federal Energy Regulatory Commission under the Public Utility Holding Company Act of 2005, shall be entitled to a rebuttable presumption of reasonableness. Charges rendered to a gas company by an affiliate that is a traditional centralized service company shall be at cost and entitled to a rebuttable presumption of reasonableness.

(P.A. 09-218, S. 2; P.A. 11-80, S. 1.)

History: P.A. 09-218 effective July 8, 2009; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-48 - Electricity and gas; transmission between this state and other states.

The Public Utilities Regulatory Authority is authorized to enter into compacts in the name of the state of Connecticut with the states of New York, Vermont, Massachusetts, Rhode Island, New Jersey and Pennsylvania, or any one or more of said states, through such body in such state or states as may be designated by law to act, for the purpose of establishing joint regulation and control of rates for electricity and gas transmitted between such states; provided the power to enter into such compacts shall be authorized by the Congress of the United States. The authority shall report the terms of any such compact to the General Assembly of this state at its first regular session after such compact has been agreed upon; but no such agreements or compacts shall become effective until approved by the General Assembly and the Congress of the United States.

(1949 Rev., S. 5439; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 81, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-48a - Consumer Counsel and Public Utility Control Fund established.

There is established a fund to be known as the “Consumer Counsel and Public Utility Control Fund”. The fund may contain any moneys required by law to be deposited in the fund and shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. The interest derived from the investment of the fund shall be credited to the fund. Amounts in the fund may be expended only pursuant to appropriation by the General Assembly. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding.

(June Sp. Sess. P.A. 91-14, S. 15, 30.)



Section 16-49 - Expenses of the Department of Energy and Environmental Protection’s Bureau of Energy, the Office of Consumer Counsel and the operations of the Public Utilities Regulatory Authority. Assessment of regulated companies.

(a) As used in this section:

(1) “Company” means (A) any public service company other than a telephone company, that had more than one hundred thousand dollars of gross revenues in the state in the calendar year preceding the assessment year under this section, except any such company not providing service to retail customers in the state, (B) any telephone company that had more than one hundred thousand dollars of gross revenues in the state from telecommunications services in the calendar year preceding the assessment year under this section, except any such company not providing service to retail customers in the state, (C) any certified telecommunications provider that had more than one hundred thousand dollars of gross revenues in the state from telecommunications services in the calendar year preceding the assessment year under this section, except any such certified telecommunications provider not providing service to retail customers in the state, (D) any electric supplier that had more than one hundred thousand dollars of gross revenues in the state in the calendar year preceding the assessment year under this section, except any such supplier not providing electric generation services to retail customers in the state, or (E) any certified competitive video service provider issued a certificate of video franchise authority by the Public Utilities Regulatory Authority in accordance with section 16-331e that had more than one hundred thousand dollars of gross revenues in the state in the calendar year preceding the assessment year under this section, except any such certified competitive video service provider not providing service to retail customers in the state;

(2) “Telecommunications services” means (A) in the case of telecommunications services provided by a telephone company, any service provided pursuant to a tariff approved by the authority other than wholesale services and resold access and interconnections services, and (B) in the case of telecommunications services provided by a certified telecommunications provider other than a telephone company, any service provided pursuant to a tariff approved by the authority and pursuant to a certificate of public convenience and necessity; and

(3) “Fiscal year” means the period beginning July first and ending June thirtieth.

(b) On or before July 15, 1999, and on or before May first, annually thereafter, each company shall report its intrastate gross revenues of the preceding calendar year to the Public Utilities Regulatory Authority, which amount shall be subject to audit by the authority. For each fiscal year, each company shall pay the authority the company’s share of all expenses of the department’s Bureau of Energy, the Office of Consumer Counsel, and the operations of the Public Utilities Regulatory Authority for such fiscal year. On or before September first, annually, the authority shall give to each company a statement which shall include: (1) The amount appropriated to the department’s Bureau of Energy, the Office of Consumer Counsel and the operations of the Public Utilities Regulatory Authority for the fiscal year beginning July first of the same year; (2) the total gross revenues of all companies; and (3) the proposed assessment against the company for the fiscal year beginning on July first of the same year, adjusted to reflect the estimated payment required under subdivision (1) of subsection (c) of this section. Such proposed assessment shall be calculated by multiplying the company’s percentage share of the total gross revenues as specified in subdivision (2) of this subsection by the total revenue appropriated to the department’s Bureau of Energy, the Office of Consumer Counsel and the operations of the Public Utility Regulatory Authority, as specified in subdivision (1) of this subsection.

(c) Each company shall pay the authority: (1) On or before June thirtieth, annually, an estimated payment for the expenses of the following year equal to twenty-five per cent of its assessment for the fiscal year ending on such June thirtieth, (2) on or before September thirtieth, annually, twenty-five per cent of its proposed assessment, adjusted to reflect any credit or amount due under the recalculated assessment for the preceding fiscal year, as determined by the authority under subsection (d) of this section, provided if the company files an objection in accordance with subsection (e) of this section, it may withhold the amount stated in its objection, and (3) on or before the following December thirty-first and March thirty-first, annually, the remaining fifty per cent of its proposed assessment in two equal installments.

(d) Immediately following the close of each fiscal year, the authority shall recalculate the proposed assessment of each company, based on the expenses, as determined by the Comptroller, of the department’s Bureau of Energy, the Office of Consumer Counsel and the operations of the Public Utilities Regulatory Authority for such fiscal year. On or before September first, annually, the authority shall give to each company a statement showing the difference between its recalculated assessment and the amount previously paid by the company.

(e) Any company may object to a proposed or recalculated assessment by filing with the authority, not later than September fifteenth of the year of said assessment, a petition stating the amount of the proposed or recalculated assessment to which it objects and the grounds upon which it claims such assessment is excessive, erroneous, unlawful or invalid. After a company has filed a petition, the authority shall hold a hearing. After reviewing the company’s petition and testimony, if any, the authority shall issue an order in accordance with its findings. The company shall pay the authority the amount indicated in the order not later than thirty days after the date of the order.

(f) The authority shall remit all payments received under this section to the State Treasurer for deposit in the Consumer Counsel and Public Utility Control Fund established under section 16-48a. Such funds shall be accounted for as expenses recovered from public service companies and certified telecommunications providers. All payments made under this section shall be in addition to any taxes payable to the state under chapters 211, 212, 212a and 219.

(g) Any assessment unpaid on the due date or any portion of an assessment withheld after the due date under subsection (c) of this section shall be subject to interest at the rate of one and one-fourth per cent per month or fraction thereof, or fifty dollars, whichever is greater.

(h) Any company that fails to report in accordance with this section shall be subject to civil penalties in accordance with section 16-41.

(1953, S. 2610d; 1959, P.A. 48, S. 1; 354, S. 1; 1969, P.A. 611, S. 1; 1972, P.A. 138, S. 2; P.A. 74-179, S. 1, 2; P.A. 75-486, S. 4, 69; P.A. 76-335, S. 1; P.A. 77-614, S. 162, 164, 610; P.A. 80-482, S. 82, 348; Nov. Sp. Sess. P.A. 81-8, S. 1, 4; P.A. 83-55, S. 1, 3; 83-587, S. 31, 96; P.A. 84-296, S. 1, 2; P.A. 85-246, S. 10; 85-552, S. 1, 8; P.A. 88-17; 88-22, S. 4; P.A. 90-148, S. 24, 34; June Sp. Sess. P.A. 91-14, S. 16, 30; P.A. 94-74, S. 5, 11; P.A. 98-28, S. 36, 117; P.A. 99-105, S. 2, 4; P.A. 11-80, S. 30; P.A. 13-119, S. 6.)

History: 1959 acts increased the assessment under Subsec. (a) from 45% to 50%, provided for certification of assessments under Subsec. (b) to be on or before first day of September rather than first day of August and deleted provision that deposit of assessments in general fund be accounted for as expenses recovered from public service companies; 1969 act increased limit on amount of assessment from $250,000 to $450,000; 1972 act increased percentage of expenses assessed to 56% and limit on assessment amount to $600,000; P.A. 74-179 deleted provision re limit on dollar amount of assessment and exempted companies with gross earnings not exceeding $100,000 rather than $300,000; P.A. 75-486 replaced public utilities commission with public utilities control authority, raised percentage of expenses assessed to 70% in Subsec. (a) and added exception re Subsec. (c) and replaced 6% interest with rate established by authority in Subsec. (b); P.A. 76-335 included expenses of office of consumer counsel under Subsec. (a); P.A. 77-614 replaced authority with division of public utility control within the department of business regulation and office of consumer counsel with division of consumer counsel within the same department, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department, placed division of consumer counsel within it and deleted references to abolished department of business regulation; Nov. Sp. Sess. P.A. 81-8 redefined “public service company” to exempt any company not providing service at retail directly to consumers in the state, deleted most of Subsec. (a) and all of Subsecs. (b) and (c), and added new Subsecs. (b) to (h), providing for assessment on current basis of public service companies for all expenses of department of public utility control and division of consumer counsel for fiscal years beginning July 1, 1981, to July 1, 1983, and for 70% of such expenses for following fiscal years; P.A. 83-55 extended assessment of public service companies for all expenses of department and division through fiscal year beginning July 1, 1984; P.A. 83-587 made technical change in Subsec. (c); P.A. 84-296 extended assessment of public service companies for all expenses of department and division through fiscal year beginning July 1, 1986; P.A. 85-246 deleted reference to street railway companies in Subsec. (a); P.A. 85-552 repealed Subsec. (b) re assessments for the fiscal year beginning July 1, 1981, and relettered the remaining Subsecs. accordingly, repealed provision assessing public service companies for 70%, instead of for all, expenses of department for fiscal years beginning on and after July 1, 1987, and added Subsec. (h) re report to general assembly; P.A. 88-17 defined the term “certified competitive telecommunications provider” and applied provisions to such providers; P.A. 88-22 substituted office of consumer counsel for the division of consumer counsel; P.A. 90-148 amended Subsec. (a) to distinguish between telephone companies with less than $100,000 of gross revenue and those with more than said amount for purposes of assessment under this section, amended Subsec. (b) to make the assessment thereunder for department expenses applicable with respect to state fiscal years ending prior to July 1, 1990, and inserted a new Subsec. (c), with appropriate changes in lettering for succeeding Subsecs., providing assessment procedures for department expenses virtually identical to those in Subsec. (b), except as described in Subdiv. (3), applicable in the case of state fiscal years ending after July 1, 1990, with such changes in procedure occurring in the reference to gross revenues of telecommunications providers because of the change in state taxes imposed on such providers commencing January 1, 1990, and in the provision for an estimated payment of expenses for the following year, first payable on or before June 30, 1990; June Sp. Sess. P.A. 91-14 amended Subsec. (f) to provide that on and after July 1, 1991, moneys deposited with state treasurer shall be credited to consumer counsel and public utility control fund, rather than general fund; P.A. 94-74 changed applicability from public service companies and certified competitive telecommunications providers to public service companies and persons, firms and corporations certified to provide intrastate telecommunications services, collectively referred to as “companies”, deleted references to chapter 210a and provisions re fiscal years ending prior to July 1, 1990, and calendar years ending on or before December 31, 1989, divided Subsec. (c) into Subsecs. (b) and (c), corrected reference in Subsec. (b) to source of estimated payment requirement and made technical corrections to Subsecs. (e), (f) and (g), effective July 1, 1994; (Revisor’s note: In 1997 in Subsecs. (a) and (b) references to “subdivision (24)” and “subsection (24)” of Sec. 12-407 were changed editorially by the Revisors to “subdivision (26)” in all cases to conform section with Sec. 12-407 and customary statutory usage); P.A. 98-28 added Subsec. (a)(3) concerning certain electric suppliers and making technical changes, effective July 1, 1998; P.A. 99-105 amended Subsec. (a) by deleting former Subdivs. (1) and (2), adding new Subdiv. (1) defining “company”, incorporating therein former Subdiv. (3) as Subpara. (D), and by adding new Subdivs. (2) and (3) defining “telecommunications services” and “fiscal year”, amended Subsec. (b) by inserting provision subjecting companies to audits, by deleting references to personnel fringe benefits and expenses for central state services and by referring to the defined term “company” in lieu of existing references to various entities, amended Subsec. (c) to require a hearing after a company has filed a petition in lieu of upon the request of the company filing a petition, added reference in Subsec. (g) to “fifty dollars, whichever is greater”, deleted former Subsec. (h) and inserted new Subsec. (h) re penalties, and made numerous technical changes, effective July 1, 1999; P.A. 11-80 amended Subsec. (a)(1) by adding Subpara. (E) re certified competitive video service providers, amended Subsec. (a)(2) by replacing “department” with “authority”, amended Subsec. (b) by requiring companies to send revenues to Public Utilities Regulatory Authority rather than department, replacing “department” with “authority” and changing entities for which expenses are covered from Department of Public Utility Control and Office of Consumer Counsel to Department of Energy and Environmental Protection’s Bureau of Energy, Office of Consumer Counsel and Public Utilities Regulatory Authority, amended Subsec. (c) by replacing “department” with “authority”, amended Subsec. (d) by replacing “department” with “authority” and changing the entities for which expenses are covered from department and Office of Consumer Counsel to department’s Bureau of Energy, Office of Consumer Counsel and Public Utilities Regulatory Authority, and amended Subsecs. (e) and (f) by replacing “department” with “authority”, effective July 1, 2011; P.A. 13-119 amended Subsec. (a)(1)(E) to replace “Department of Energy and Environmental Protection” with “Public Utilities Regulatory Authority”, effective June 18, 2013.



Section 16-49a to 16-49c - Appropriation. Council on water company lands established. Moratorium on sale of water company lands; duties of council.

Sections 16-49a to 16-49c, inclusive, are repealed.

(1972, P.A. 138, S. 1; P.A. 75-405, S. 1, 2, 5; 75-486, S. 1, 69; 75-567, S. 55, 80; P.A. 76-123, S. 1, 2; P.A. 77-614, S. 19, 162, 320, 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 83, 348; P.A. 83-487, S. 32, 33.)



Section 16-49d - Applications for sales of water company lands submitted prior to June 25, 1975.

Section 16-49d is repealed, effective October 1, 2002.

(P.A. 75-405, S. 5; P.A. 83-487, S. 7, 33; S.A. 02-12, S. 1.)



Section 16-49e - Public service company may request identification from person opening an account. Telecommunications company may request identification prior to providing service.

(a) As used in this section, “identification” means a Social Security number, the number of an identity card issued pursuant to section 1-1h, the number of a motor vehicle operator’s license issued pursuant to section 14-36, a valid passport issued by the United States or a foreign government, a resident alien card or an alien registration card issued by the United States Immigration and Naturalization Service, any other valid forms of identification issued by the federal government or a state or municipal government, or any other means of identification approved by the Public Utilities Regulatory Authority. A public service company, as defined in section 16-1, may request a person opening an account with the company to provide the company with two forms of identification, one of which contains a picture of the person, at the time of opening the account. If a person opening an account fails to provide the requested identification, the public service company shall open an account for such person and allow fifteen days for such person to provide the company with identification. If such person fails to provide the required identification within fifteen days, the public service company may terminate service to such person.

(b) A telecommunications company that is certified to provide telecommunications service pursuant to section 16-247g may not require a prospective residential customer to provide identification as a condition of providing telecommunications service, except to the extent that a public service company is permitted pursuant to subsection (a) of this section.

(c) Nothing in this section shall be construed to preclude a company from accepting additional forms of identification, provided the company accepts the forms of identification specified in subsection (a) of this section.

(P.A. 95-274, S. 1; P.A. 02-8, S. 1; P.A. 11-80, S. 1.)

History: P.A. 02-8 designated existing provisions as Subsec. (a) and amended same to expand definition of “identification” to include a passport, a resident alien card, an alien registration card, or any other valid form of identification issued by the federal government or a state or municipal government, to allow a public service company to request two forms of identification, one of which contains a picture of the person, and to make conforming changes, added Subsec. (b) to allow a telecommunications company to request identification to the same extent as a public service company, and added Subsec. (c) to allow companies to accept additional forms of identification, effective April 22, 2002; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.



Section 16-50 - Employees. Consultants.

Section 16-50 is repealed.

(1949 Rev., S. 5396; June, 1955, S. 2608d; P.A. 75-486, S. 1, 69; P.A. 77-367; 77-614, S. 162, 587, 610; P.A. 82-150, S. 9.)



Section 16-50a - Local filing of maps on acquisition of property.

Any public service company which acquires land or any easement or right-of-way therein for any of its purposes shall, if it has prepared a map or maps in connection with such acquisition, file, in the clerk’s office in each town in which such land is located, a copy of such map or maps and said clerk shall accept such copy or copies for filing. Maps filed as required by this section shall conform to the provisions of section 7-31 as to materials and size.

(1963, P.A. 457; 1967, P.A. 226.)

History: 1967 act qualified exemption from Sec. 7-31 for maps by requiring conformity “as to materials and size”.



Section 16-50b - Declaration of policy.

It is found and declared that conservation of undeveloped lands and preservation of open spaces, together with orderly control and development of remaining natural resources is the settled public policy of Connecticut and bears a substantial relationship to the public health and safety and common welfare, in order to provide for establishment and maintenance of necessary public recreational and conservation areas, and that undeveloped lands owned by public service companies constitute a significant portion of all remaining undeveloped lands in Connecticut, and particularly in thickly-settled areas of Connecticut, and that the state and municipalities, wherein substantial undeveloped tracts owned by public service companies are located, have been unable to provide for acquisition of such lands for public recreational and conservation purposes, and that the public policy of Connecticut to preserve open spaces requires for its effectiveness a procedure for the state and municipalities to determine whether acquisition of such tracts as may be or become available would be in furtherance and continuation of local, regional and state programs, and that public service companies by reason of their statutory privilege of land acquisition by condemnation and statutory protection of acquisition of their land by condemnation are a proper subject for a special statutory procedure for the disposition of undeveloped lands owned by such companies, and that it is further found and declared that sections 16-50b to 16-50e, inclusive, do not interfere with the operation and conduct of said public service companies.

(1967, P.A. 577, S. 1; 1972, P.A. 189, S. 1.)

History: 1972 act included reference to state’s role in land acquisition and to state programs.



Section 16-50c - Notification of intent to dispose of unimproved real property. Approval or disapproval by authority. Hearing.

(a) Whenever any public service company, as defined in section 16-1, except a water company, owning any contiguous area of unimproved real property containing three acres or more, intends to sell, lease or otherwise dispose of such land, or a portion thereof, except to the state, the United States or a municipality, such company shall first notify in writing, by certified mail, return receipt requested, the Public Utilities Regulatory Authority, the Commissioner of Public Health, the Commissioner of Energy and Environmental Protection and the chief executive officer or officers of the municipality in which such land is situated, of such intention to sell, lease or otherwise dispose of such land, and no agreement to sell, lease or otherwise dispose of such land may be entered into by such public service company except as provided in this section. The authority shall approve or disapprove the disposition of such unimproved property pursuant to subsection (a) of section 16-43, not more than one hundred fifty days after said authority has received notice pursuant to this section and failure to take action within such period shall be deemed to constitute approval. The authority shall hold a hearing on all such land transactions in which the acquisition cost of the parcels involved or the transfer consideration is in excess of fifty thousand dollars. The hearing shall be held in the municipality where such land is located. If such land is located in more than one municipality, the authority shall determine in which municipality the hearing shall be held. If the hearing is scheduled for more than one day or continues for more than one day, the authority may reconvene the hearing at the offices of the authority. The municipality in which such land is situated shall be a party to all proceedings before the authority involving such land brought pursuant to sections 16-50b to 16-50e, inclusive. The Public Utilities Regulatory Authority may, by order, exempt from the provisions of this subsection and sections 16-50d and 16-50e any sale, lease, transfer or other disposition of land by a public service company, other than a water company, to another public service company if such sale, lease, transfer or other disposition of land is related to a plan of divestiture or other corporate reorganization approved by the authority.

(b) On or before January 1, 1998, and on or before January first of each year thereafter, any private, nonprofit land-holding organization may provide in writing to the Public Utilities Regulatory Authority its mailing address and a list of the municipalities in this state in which such organization may own land or any municipality adjacent to such municipalities which address is suitable for the purpose of receiving notice of the sale, lease or other disposition of water company land as provided in this section. On or before February 1, 1998, and on or before February first of each year thereafter, said authority shall publish and make available to every water company, as defined in section 16-1, a list setting forth for the Nature Conservancy, the Trust for Public Land, the Land Trust Service Bureau and each private, nonprofit land-holding organization which has provided such information, such organization’s mailing address and the municipalities in which such organization may own land and the adjacent municipalities. Such list shall be valid until January thirty-first of the following calendar year. Information contained on such list shall be carried forward on each succeeding year’s list unless a change in such information, or the discontinuation of such information on such list, is requested by the entity which submitted it and any changes in, or discontinuation of, information to be incorporated in the following year’s list shall be submitted to the Public Utilities Regulatory Authority on or before January first for inclusion on the list to be published on February first. Whenever, one hundred twenty days after July 1, 1998, any water company, as defined in section 16-1, owning any contiguous area of real property containing three acres or more, intends to sell, lease or otherwise dispose of such land, or a portion thereof, such company shall, not later than ninety days prior to offering such land for sale or otherwise negotiating with or notifying any other potential purchaser, or any agent of a potential purchaser, (1) notify in writing, by certified mail, return receipt requested, the Public Utilities Regulatory Authority, the Commissioner of Public Health, the Commissioner of Energy and Environmental Protection, any water company, as defined in section 25-32a, with an existing or potential source of supply or service area in any municipality in which such land is situated, any water company, as defined in said section 25-32a, with an existing or potential source of supply or service area in a contiguous municipality, the chief executive officer or officers of the municipality in which such land is situated, the Nature Conservancy, the Trust for Public Land, the Land Trust Service Bureau and any private, nonprofit land-holding organization set forth on the list published annually by the Public Utilities Regulatory Authority pursuant to this section which organization has indicated to the authority that it may own land in the municipality in which the land is located or in an adjacent municipality provided such notice shall inform recipients of information pertaining to the acreage and location of the land to be sold, leased, or otherwise disposed of and such notice shall state that additional information, including a map of the property, is available at the company and further provided, for any application submitted to the Public Utilities Regulatory Authority for disposition of such land within two years after such ninety-day period, no further notice shall be required, and (2) provide further public notice by causing a notice to be published in a newspaper of general circulation in the municipalities where such water company land is situated not more than forty-five days or less than thirty days before and not more than thirty days after filing an application for approval with the authority of such intention to sell, lease or otherwise dispose of such land. Such public notice shall be published in a display form that shall serve substantially to notify the public of the availability of the property and shall be published in print no smaller than ten-point type size. If a recipient of notice under this subsection enters into a contract to purchase such land, the closing on the sale shall take place not later than twelve months after the contract is entered into unless the period for closing is extended by mutual agreement of the parties to the contract. No agreement to sell, lease or otherwise dispose of such land may be entered into by such water company except as provided in this section. Any private, nonprofit land-holding organization which is considering acquiring the interest in the land which the water company intends to sell, lease or dispose of must identify itself as a potential acquirer by giving written notice to the Public Utilities Regulatory Authority and to the water company by certified mail, return receipt requested, not more than ninety days after the water company files an application for approval. The authority shall approve or disapprove the disposition of such property pursuant to subsection (a) of section 16-43 not more than one hundred fifty days after its receipt of an application for such sale, lease or other disposition pursuant to this subsection and failure to take action within such period shall be deemed to constitute approval. The authority shall hold a hearing on all such land transactions in which the acquisition cost of the parcels involved or the transfer consideration is in excess of fifty thousand dollars. The hearing shall be held in the municipality where such land is located. If such land is located in more than one municipality, the authority shall determine in which municipality the hearing shall be held. If the hearing is scheduled for more than one day or continues for more than one day, the authority may reconvene the hearing at the offices of the authority. An application shall not be filed with the authority until the Commissioner of Public Health issues a permit pursuant to section 25-32. The municipality in which such land is situated shall be a party to all proceedings before the authority involving such land brought pursuant to sections 16-50b to 16-50e, inclusive.

(c) If, by the end of the ninety-day period for written notice under subdivision (1) of subsection (b) of this section, no recipient of such notice has entered into an agreement or option to acquire the land, the water company may offer the land for sale, lease or other disposition to any person. Any such recipient of notice, upon entering into a contract which provides for an option to acquire such land, shall pay reasonable consideration for such option with due regard for the market value of the land. Such consideration shall be applied, without interest, as a credit against the purchase price if the option is exercised. Any such consideration shall not be refundable unless the authority disapproves the disposition of such land.

(1967, P.A. 577, S. 2; 1972, P.A. 189, S. 2; P.A. 74-256, S. 1, 4; P.A. 75-486, S. 17, 69; P.A. 77-614, S. 321, 610; P.A. 78-303, S. 132, 136; 78-378, S. 1, 2, 6; P.A. 80-482, S. 84, 348; P.A. 87-70, S. 1, 4; P.A. 88-354, S. 1; P.A. 89-261, S. 2; 89-301, S. 4; P.A. 90-221, S. 1, 15; P.A. 91-93, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-48, S. 2; 95-118, S. 1; 95-257, S. 12, 21, 58; P.A. 97-314, S. 2; P.A. 98-157, S. 8, 15; P.A. 99-225, S. 22, 33; P.A. 00-53, S. 3; P.A. 01-49, S. 6; P.A. 11-80, S. 1.)

History: 1972 act required notification of commissioner of environmental protection of intention to dispose of land; P.A. 74-256 required commission to approve or disapprove disposition of land within 150 days, else inaction deemed approval; P.A. 75-486 replaced public utilities commission with public utilities control authority, exempted from notice requirement dispositions of land to United States or to municipality and required hearing if land cost exceeds $20,000; P.A. 77-614 affirmed notification of public utilities control authority despite conflicting provision replacing authority with division of public utility control within the department of business regulation; P.A. 78-303 made technical corrections; P.A. 78-378 required notification of commissioner of health services; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 87-70 changed “parcel of unimproved real property” to “contiguous area of unimproved real property”, made a technical change in the reference to Sec. 16-43, and required that the municipality in which the real property is located be a party to all proceedings involving such property brought before the department of public utility control; P.A. 88-354 organized the section into Subsecs., amended Subsec. (a) to exempt water companies from provisions and added new Subsec. (b) regarding the sale of water company lands; P.A. 89-261 included provision in Subsecs. (a) and (b) re hearing in municipality where land is located; P.A. 89-301 amended Subsec. (b) by clarifying the time period for the notice required under Subdiv. (2); P.A. 90-221 in Subsec. (b) changed the date the department must approve or disapprove the sale, lease or other disposal of property from 150 days after the department’s receipt of notice of the disposition to 150 days after the department’s receipt of an application for sale, lease or other disposal; P.A. 91-93 added a provision allowing the department to exempt a sale, transfer or other disposition of land by a public service company if such disposition is related to a plan of divestiture; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-48 deleted “subdivision (1) of” in reference to Sec. 16-43; P.A. 95-118 amended Subsec. (b) by specifying form of notice published in newspapers and requiring private, nonprofit land-holding organization to identify itself as potential acquirer; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-314 amended Subsec. (b) to require notice of the sale of water company land to certain specified private, non-profit, land-holding organizations and other unspecified organizations; P.A. 98-157 amended Subsec. (a) to increase the hearing threshhold amount from $20,000 to $50,000, amended Subsec. (b) to add provisions re adjacent municipalities, requirements re list of organizations and 90-day time period, to revise provisions re notice, to add time requirement re closings, to increase the hearing threshold amount from $20,000 to $50,000, and to make technical changes, and added new Subsec. (c) to provide additional procedures for notice re disposition of unimproved real property, effective July 1, 1998; P.A. 99-225 amended Subsec. (b) to add provisions re certain information to be carried forward on the list required to be maintained by the Department of Public Utility Control re notice of water company land sales, effective June 29, 1999 (Revisor’s note: At the end of Subsec. (b) “, inclusive” was added editorially by the Revisors following “... to sections 16-50b to 16-50e”, for consistency); P.A. 00-53 made a technical change in Subsec. (b); P.A. 01-49 amended Subsec. (b) to make technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 16-50d - Action to acquire property.

(a) Within one hundred eighty days after approval by the Public Utilities Regulatory Authority of the sale, lease or other disposition of land owned by a public service company, except a water company, the recipient of a notice provided pursuant to subsection (a) of section 16-50c may give written notice to the authority and to the public service company by certified mail, return receipt requested, of a desire to acquire such land and each shall have the right to acquire the interest in the land which the public service company has declared its intent to sell, lease or otherwise dispose of, provided (1) the state’s right to acquire the land shall be secondary to that of the municipality, and (2) the recipient has not waived its right to acquire such land as set forth in subsection (b) of this section. In the case of the sale, lease or other disposition of land owned by a water company, within one hundred days after approval by the Public Utilities Regulatory Authority, the recipient of a notice provided pursuant to subdivision (1) of subsection (b) of section 16-50c or any nonprofit land-holding organization which has identified itself as a potential acquirer pursuant to subdivision (2) of subsection (b) of section 16-50c may give written notice to the authority and to the water company by certified mail, return receipt requested, of a desire to acquire the interest in the land which the water company has declared its intent to sell, lease or otherwise dispose of, provided the recipient has not waived its right to acquire such land as set forth in subsection (b) of this section.

(b) If the recipients of a notice provided pursuant to subsection (a) or (b) of section 16-50c, or any nonprofit land-holding organization identified as a potential acquirer pursuant to subsection (b) of section 16-50c, fails to give notice, as provided in subsection (a) or (d) of this section, or give notice to the authority and to the public service company or water company by certified mail, return receipt requested, of a desire not to acquire such land, or if a nonprofit land-holding organization fails to identify itself as a potential acquirer pursuant to subsection (b) of section 16-50c, the right to acquire such land in accordance with the terms of sections 16-50b to 16-50e, inclusive, shall have been waived by such recipient or nonprofit land-holding organization.

(c) The written notice given by a municipality, the state, a water company or a nonprofit land-holding organization pursuant to subsection (a) or (d) of this section shall constitute acceptance of the terms, conditions and price set forth in the agreement approved by the authority in accordance with the provisions of subsection (a) of section 16-43 and section 16-50c. The municipality, state, water company or nonprofit land-holding organization shall thereafter acquire the interest in land which the public service company or water company has proposed to sell, lease or otherwise dispose of within fifteen months after such written notice has been given.

(d) (1) Within one hundred eighty days after such approval by the Public Utilities Regulatory Authority has been so given with respect to land owned by a public service company other than a water company, a chief executive officer or officers or the Commissioner of Energy and Environmental Protection exercising their rights under subsection (a) of this section may give written notice to the authority and to the public service company by certified mail, return receipt requested, of the municipality’s or the state’s intent to acquire such land by eminent domain and each shall have the right to acquire the land which the public service company has declared its intent to sell, lease or otherwise dispose of, provided the municipality or the state has not waived its right to acquire such land as set forth in subsection (b) of this section.

(2) Within one hundred days after such approval by the Public Utilities Regulatory Authority has been so given with respect to land owned by a water company, a chief executive officer or officers or the Commissioner of Energy and Environmental Protection exercising their rights under subsection (a) of this section may give written notice to the authority and to the water company by certified mail, return receipt requested, of the municipality’s or the state’s intent to acquire such land by eminent domain and, subject to the order of rights set forth in subsection (f) of this section to acquire water company land, each shall have the right to acquire the land which the water company has declared its intent to sell, lease or otherwise dispose of, provided the municipality or the state has not waived its right to acquire such land as set forth in subsection (b) of this section.

(3) The procedure for acquiring the land pursuant to this subsection shall be as follows: The Comptroller in the name of the state or the municipality shall proceed in the same manner specified for redevelopment agencies in accordance with sections 8-128 to 8-133, inclusive, provided, if such land is subject to the provisions of section 25-32, such land shall not be sold or condemned as herein provided without the approval of the Department of Public Health. The price, terms and conditions approved by the authority in accordance with the provisions of subsection (a) of section 16-43 and section 16-50c shall apply to any such procedure and shall not be changed without the approval of the authority in accordance with the provisions of subsection (a) of section 16-43.

(e) In no case shall any such land be sold or transferred to a corporation, ten per cent or more of the capital stock of which is owned or controlled by the stockholders of the public service company or water company, for a consideration less than the fair market value of the land. The provisions of this subsection shall not apply to transfers of land between public service companies or water companies.

(f) When more than one person gives notice of a desire to acquire a water company source or land, the right to acquire such source or land shall be in the following order: (1) A water company, as defined in section 25-32a, for water supply purposes; (2) a municipality in which the source or land is located for water supply, open space or recreational purposes; (3) the state for open space or recreational purposes; (4) a private, nonprofit land-holding organization for open space or recreational purposes; (5) a municipality for any public purpose, including, but not limited to, an educational use; and (6) the state for any public purpose. Any such source or land acquired for open space or recreational purposes shall have such restriction placed in the instrument intended as a conveyance recorded in the land records in the town where the source or land is situated. No source or land acquired pursuant to this section for open space or recreational purposes may be used for any other purpose unless the source or land has been reoffered for open space or recreational purposes pursuant to the provisions of this section and no notice of a desire to acquire such source or land has been given. The authority shall approve any such reoffering, provided there is compliance with this section. In any decision pursuant to this subsection, the authority shall act in concurrence with the Commissioner of Energy and Environmental Protection. Notwithstanding the provisions of subdivision (5) of this subsection, not more than fifteen per cent of the land acquired pursuant to this section may be used by a municipality for a use other than open space or recreational purposes without a reoffering. Any such other use shall be subject to the provisions of section 7-131n. As used in this subsection, “open space or recreational purposes” means use of lands for agriculture, parks, natural areas, forests, camping, fishing, wetlands preservation, wildlife habitat, reservoirs, hunting, golfing, boating, swimming and hiking, and “educational use” means the use by any town, city or borough, whether consolidated or unconsolidated, and any school district or regional school district, for the purposes of schools and related facilities.

(1967, P.A. 577, S. 3–6; 1972, P.A. 189, S. 3; June, 1972, P.A. 1, S. 21; P.A. 73-403; P.A. 74-256, S. 2–4; P.A. 75-405, S. 3–5; 75-486, S. 1, 69; P.A. 77-614, S. 162, 323, 610; P.A. 78-378, S. 3, 4, 6; P.A. 79-240; P.A. 80-482, S. 85, 348; P.A. 87-70, S. 2–4; P.A. 88-354, S. 2; P.A. 89-301, S. 5, 7; P.A. 93-381, S. 9, 39; P.A. 95-48, S. 3; 95-118, S. 2; 95-257, S. 12, 21, 58; P.A. 04-200, S. 5; P.A. 05-288, S. 218; P.A. 11-80, S. 1.)

History: 1972 acts added reference to notice by commissioner of environmental protection and provisions re state acquisition of land, added Subsec. (e) and stated that Subsec. (e) is applicable to “matters currently pending before the public utilities commission”; P.A. 73-403 changed required notice in Subsec. (a) from 45 to 60 days, required sale to take place within 90, rather than 60, days in Subsecs. (e) and (d) and made exemption in Subsec. (e) applicable to transfers between any public service companies, not just those controlled by same holding company; P.A. 74-256 changed notice requirement in Subsec. (a) to 90 days and amended Subsec. (c) to allow sale of land within 90 days after commission approval of land disposition; P.A. 75-405 replaced “such notice” in Subsec. (a) referring to notice in Sec. 16-50c with “such approval by the public utilities commission” and required sale within 18 months, rather than 90 days in Subsec. (c), deleting alternate requirement re sale within 90 days of commission approval altogether and added proviso re health department approval; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation and department of health with department of health services, effective January 1, 1979; P.A. 78-378 replaced Subsec. (c) which had referred to procedure for acquiring land when price disputed with reworded provisions stating that approved notice constitutes acceptance of terms, replaced Subsec. (d) which had required state or municipality to acquire land within 90 days after it has expressed intent to do so with provisions re preferential acquisition rights and acquisition procedure and deleted provisions in Subsec. (e) re offer of land or intent to sell land, after state or municipality fails to do so, upon different terms; P.A. 79-240 amended Subsec. (d) to require health services department approval for condemnation of land; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 87-70 changed the required notice period in Subsecs. (a) and (d) from 90 days to 180 days; P.A. 88-354 amended Subsec. (a) by adding specific provision re the sale, lease or other disposition of water company land, amended Subsecs. (b) to (e), inclusive, with technical changes and added Subsec. (f) regarding priorities for the acquisition of water company land; P.A. 89-301 amended Subsec. (b) by deleting incorrect reference to Subsec. (b) in provision re manner of notice and amended Subsec. (f)(2) by specifying that municipality is the municipality in which the land is located; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-48 amended Subsec. (c) by changing “(1)” to “(a)” in reference to Subsec. of Sec. 16-43 and made technical changes; P.A. 95-118 added provisions re waiving right to acquire land and organization identifying itself as potential acquirer, substituted “the recipient of a notice provided pursuant to subsection (a) of section 16-50c” for “such chief executive officers or the Commissioner of Environmental Protection” in Subsec. (a), in Subsec. (c) changed Subsec. reference from (b) to (d), divided Subsec. (d) into Subdivs., separated provision re water company land, and added provision re price, terms and conditions approved by the department; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-200 amended Subsec. (f) to apply to water company “source”, to add “water supply” in Subdiv. (2), to add “educational use” in Subdiv. (5), and to define “educational use”, effective June 3, 2004; P.A. 05-288 made technical changes in Subsec. (f), effective July 13, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 16-50e - Notices to town clerk.

A copy of each notice required by sections 16-50c and 16-50d shall be sent by the party giving such notice to the town clerk of the municipality in which the land is situated and such town clerk shall make all such notices part of the appropriate land records.

(1967, P.A. 577, S. 7.)



Section 16-50f - Solicitation of insurance applications from employees of public service companies. Payroll deductions.

(a) Any public service company providing payroll deduction services for its employees for premiums on individual policies of any line of insurance shall permit solicitation of applications for such policies by any licensed insurer or representative of the insurer. Any such insurer or representative of the insurer who claims he has been denied the right to solicit applications for insurance by a public service company in violation of this section shall file a complaint in writing with the Insurance Commissioner who shall cause an investigation to be made, and if the commissioner determines that the public service company has violated this section, he shall so notify the Public Utilities Regulatory Authority which shall make such order as is necessary to carry out the provisions of this section. This section shall not be construed to invalidate, nor require any public service company to change, a program of payroll deductions for employees’ individual insurance policies in existence on October 1, 1969.

(b) Notwithstanding the provisions of subsection (a) of this section, a public service company may provide payroll deductions for its employees in connection with premiums for a mass merchandising or group plan of any line of insurance, provided that the group covered by such insurance consists predominantly of employees of the public service company.

(1969, P.A. 210, S. 1, 2; 1971, P.A. 761; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 163, 610; P.A. 79-129; P.A. 80-482, S. 86, 348; P.A. 82-150, S. 8; P.A. 11-80, S. 1.)

History: 1971 act added Subsec. (b) re payroll deductions for group insurance; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, made insurance department a division of that department and retained insurance commissioner as its head, effective January 1, 1979; P.A. 79-129 removed from Subsec. (b) provision prohibiting sale of insurance on company property during normal working hours; P.A. 80-482 made divisions of public utility control and insurance independent departments and deleted references to abolished department of business regulation; P.A. 82-150 made technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.






Chapter 277a - Public Utility Environmental Standards Act

Section 16-50aa - Tower sharing: Policy, requests, feasibility proceeding, compensation, expenses.

(a) The General Assembly finds that the sharing of towers for fair consideration whenever technically, legally, environmentally and economically feasible, and whenever such sharing meets public safety concerns, will avoid the unnecessary proliferation of towers and is in the public interest.

(b) As used in this section, “facility” means a tower owned or operated for a commercial or public purpose by a person, firm, corporation or a public agency which uses such tower for transmitting or receiving signals in the electromagnetic spectrum pursuant to a Federal Communications Commission license.

(c) (1) A person, firm, corporation or public agency which transmits or receives signals in the electromagnetic spectrum for a commercial or public purpose pursuant to a Federal Communications Commission license may submit a request, on a form specified by the council, to the owner of a facility that the owner permit shared use of the facility. If such an owner agrees to the proposed shared use, the entity which would share the use of the facility shall comply with reasonable conditions established by the owner concerning the use of the facility. The council may arbitrate any issue between the owner of the facility and the requesting entity concerning the establishment of or compliance with any such conditions. An owner of a facility which agrees to shared use of the facility pursuant to this section may request in writing that the council approve the proposed shared use of the facility. If the council finds that the proposed shared use of the facility is technically, legally, environmentally and economically feasible and meets public safety concerns, the council shall issue an order approving such shared use.

(2) If an owner of a facility refuses permission for the proposed shared use, the requesting entity may bring the issue of the proposed shared use to the council. Upon written request by the requesting entity, the council shall initiate a feasibility proceeding to determine whether the proposed shared use is technically, legally, environmentally and economically feasible and meets public safety concerns. A feasibility proceeding shall include a hearing in accordance with the provisions of chapter 54, to be held (A) at a location determined by the council, and (B) not later than ninety days following the council’s receipt of the written request for such a proceeding. The council shall provide the owner of the facility, the entity requesting the feasibility proceeding and the municipality in which the facility is located with notice of the proceeding not later than thirty days preceding the hearing. In a feasibility proceeding, the council shall render a decision upon the record, not later than one hundred eighty days following the council’s receipt of the written request for such a proceeding, stating whether the proposed shared use of the facility is technically, legally, environmentally and economically feasible and meets public safety concerns. The council shall include appropriate findings in its decision. If the council determines that the proposed shared use of the facility is technically, legally, environmentally and economically feasible and meets public safety concerns, the decision shall include an order requiring the owner of the facility to permit the proposed shared use upon such terms, conditions or limitations as the council determines appropriate.

(d) (1) If a person, firm, corporation or public agency which transmits, receives or will transmit or receive signals in the electromagnetic spectrum for a commercial or public purpose pursuant to a Federal Communications Commission license and the owner of a facility agree to shared use of a facility but cannot agree on fair compensation for the proposed shared use, or if the council, following a feasibility proceeding, orders shared use of a facility but the parties cannot agree on fair compensation for such shared use, the parties may either submit the issue of fair compensation to arbitration or petition the Superior Court to determine the issue. If the parties submit their dispute to arbitration, they must do so not later than ninety days following the issuance of the council’s decision in a feasibility proceeding or conclusion by the parties that they cannot agree on fair compensation, as the case may be. If the parties submit their dispute to arbitration and a party is not satisfied with the ruling of the arbitrator, any party may petition the Superior Court to determine the issue. If either party petitions the Superior Court to determine the issue of fair compensation, the petition shall be submitted to the superior court for the judicial district in which the facility is located. The Public Utilities Regulatory Authority shall accept, absent good cause to the contrary, the ruling of the arbitrator or the decision of the Superior Court, as the case may be, for rate-making purposes.

(2) If a public service company owns a facility which is used to provide a regulated service and another entity shares or will share the use of such facility pursuant to the provisions of this subsection, the public service company shall incorporate the agreement of the parties, the ruling of the arbitrator or the decision of the Superior Court, as the case may be, regarding compensation for shared use of the facility in a tariff, special contract or other applicable filing submitted by the owner to the Public Utilities Regulatory Authority.

(e) The council, in consultation with the parties involved, shall determine the expenses associated with the proceedings set forth in this subsection, except expenses associated with any petition or appeal taken to the Superior Court, prior to their expenditure. All such expenses shall be borne by the person, firm, corporation, or public agency which seeks shared use of a facility under the provisions of this section.

(P.A. 93-268, S. 2; P.A. 94-242, S. 6, 9; P.A. 11-80, S. 1.)

History: P.A. 94-242 amended Subsec. (c)(1) by adding provision re council approval of agreed shared use, effective July 1, 1994; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (d), effective July 1, 2011.



Section 16-50bb - Municipal participation account.

(a) There is established an account to be known as the “municipal participation account”, within the General Fund, which shall be a separate, nonlapsing account. There shall be deposited in the account the municipal participation fees received pursuant to subdivisions (1) and (3) of subsection (a) of section 16-50l. The interest derived from the investment of the account shall be credited to the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding.

(b) Payments from the account shall be made upon authorization by the State Treasurer. An application for reimbursement shall be submitted not later than sixty days after the conclusion of a certification proceeding, except for a facility described in subdivisions (5) and (6) of subsection (a) of section 16-50i, by each municipality entitled to receive a copy of an application under section 16-50l in order to defray expenses incurred by such municipalities in participating as a party to a certification proceeding, except for a proceeding on an application for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i. Any moneys remaining after payments to municipalities in accordance with this section shall be refunded to the applicant in even amounts. Where more than one municipality seeks moneys from such account, the council shall evenly distribute such moneys among the municipalities. No municipality may receive moneys from the account in excess of twenty-five thousand dollars. No municipality may receive moneys from the account in excess of the dollar amount such municipality has expended from its own municipal funds.

(c) In administering the moneys in the account, the State Treasurer shall verify that the subject municipality (1) actually participated as a party to the subject certification proceeding, and (2) actually spent the money it claims to have spent on participating in the subject certification proceeding.

(P.A. 03-140, S. 15; P.A. 04-236, S. 8; P.A. 12-165, S. 3; P.A. 13-5, S. 5.)

History: P.A. 03-140 effective July 1, 2003, and applicable to applications for a certificate of environmental compatibility and public need filed after that date; P.A. 04-236 amended Subsec. (a) to make a technical change, effective June 8, 2004; P.A. 12-165 amended Subsec. (b) to change deadline for payments from the account from not later than 60 days after receipt of an application to not later than 60 days after the conclusion of a certification proceeding, to replace provision re moneys remaining at end of proceeding with provision re moneys remaining after payments to municipalities and to delete provision re refund of excess moneys to the account, effective June 15, 2012; P.A. 13-5 amended Subsec. (b) to make a technical change, effective May 8, 2013.



Section 16-50cc - Reconfiguration or burial of electric transmission facility.

If legislation adopted on or after January 1, 2004, results in the reconfiguration or burial of a proposed facility described in subdivision (1) of subsection (a) of section 16-50i, all prudent costs incurred by an electric distribution company, as defined in section 16-1, associated with the reconfiguration or burial shall be deemed to be reasonable pursuant to sections 16-19 and 16-19e and shall be recovered by the electric distribution company in its rates.

(P.A. 04-246, S. 11.)

History: P.A. 04-246 effective June 3, 2004, and applicable to applications for a certificate of environmental compatibility and public need that was originally filed on or after October 1, 2003, for which the Connecticut Siting Council has not rendered a decision upon the record prior to June 3, 2004.



Section 16-50dd - State-wide telecommunications coverage data base.

On or before January 1, 2006, the Connecticut Siting Council shall develop, maintain and update quarterly a state-wide telecommunications coverage data base that includes the location, type and height of all telecommunications towers and antennas in the state, as well as those towers specified in subdivision (6) of subsection (a) of section 16-50i. Such data base shall be available for inspection by the public in hard copy and shall be accessible electronically by means of the Internet or other media systems available to the public. Upon request of a municipality, the council shall supply any information contained in the data base to the municipality in preparing a plan under section 7-163c.

(P.A. 04-226, S. 2.)

History: P.A. 04-226 effective June 8, 2004.



Section 16-50ee - State-wide telecommunications coverage plan.

(a) On or before September 1, 2006, the Connecticut Siting Council shall develop a plan for state-wide telecommunications coverage and annually shall review and revise such plan as necessary. The plan shall be consistent with the federal Telecommunications Act of 1996, as amended, with sections 16-247a to 16-247s, inclusive, and with the tower sharing provisions of section 16-50aa. The plan shall contain information on population growth in the state and an analysis of existing and projected demands for telecommunications coverage. On or before November 1, 2006, the Connecticut Siting Council shall supply all information contained in such plan that concerns any municipality and any abutting or adjoining municipalities, to a municipality upon request under section 8-2 or any special act regulating the siting of telecommunications towers.

(b) On and after April 1, 2005, each provider of telecommunications services shall file with the Connecticut Siting Council, on a form prescribed by the council, on the non-tower locations of antenna array serving cellular and PCS telephone operations in the state. Such information shall be used solely to prepare the plan required under subsection (a) of this section and disclosure of such information shall not be subject to the Freedom of Information Act, as defined in section 1-200.

(P.A. 04-226, S. 4.)

History: P.A. 04-226 effective June 8, 2004.



Section 16-50ff - Local telecommunications coverage assessments.

(a) On or before January 1, 2008, the Connecticut Siting Council, upon the request of a municipality, shall develop a local telecommunications coverage assessment for that municipality. Such assessment shall identify locations within said municipality that provide inconsistent or nonexistent telecommunications coverage and shall contain an analysis of existing and projected demands for telecommunications coverage within said municipality.

(b) On or before January 1, 2008, each provider of telecommunications services, upon the request of the Connecticut Siting Council, shall submit to said council all information concerning (1) locations within a particular municipality that provide inconsistent or nonexistent telecommunications coverage, and (2) said provider’s existing and projected demands for telecommunications coverage within said municipality. Such information shall be used solely to prepare the assessment required under subsection (a) of this section.

(P.A. 07-222, S. 1.)

History: P.A. 07-222 effective July 6, 2007.



Section 16-50g - Legislative finding and purpose.

The legislature finds that power generating plants and transmission lines for electricity and fuels, community antenna television towers and telecommunication towers have had a significant impact on the environment and ecology of the state of Connecticut; and that continued operation and development of such power plants, lines and towers, if not properly planned and controlled, could adversely affect the quality of the environment and the ecological, scenic, historic and recreational values of the state. The purposes of this chapter are: To provide for the balancing of the need for adequate and reliable public utility services at the lowest reasonable cost to consumers with the need to protect the environment and ecology of the state and to minimize damage to scenic, historic, and recreational values; to provide environmental quality standards and criteria for the location, design, construction and operation of facilities for the furnishing of public utility services at least as stringent as the federal environmental quality standards and criteria, and technically sufficient to assure the welfare and protection of the people of the state; to encourage research to develop new and improved methods of generating, storing and transmitting electricity and fuel and of transmitting and receiving television and telecommunications with minimal damage to the environment and other values described above; to promote energy security; to promote the sharing of towers for fair consideration wherever technically, legally, environmentally and economically feasible to avoid the unnecessary proliferation of towers in the state particularly where installation of such towers would adversely impact class I and II watershed lands, and aquifers; to require annual forecasts of the demand for electric power, together with identification and advance planning of the facilities needed to supply that demand and to facilitate local, regional, state-wide and interstate planning to implement the foregoing purposes.

(1971, P.A. 575, S. 1; P.A. 75-375, S. 1, 12; P.A. 76-359, S. 1, 7; P.A. 77-218, S. 1; P.A. 89-45, S. 1, 4; P.A. 03-140, S. 1; P.A. 04-236, S. 1.)

History: P.A. 75-375 deleted “orderly processes” with regard to balancing utility services and environmental concerns and modified reference provision to utility services with “at the lowest reasonable cost to consumers”; P.A. 76-359 included in purposes of chapter provision re forecasts of power demands and advance planning for necessary facilities; P.A. 77-218 included references to community cable television and telecommunications services and facilities; P.A. 89-45 included provision of chapter re promotion of sharing of towers; P.A. 03-140 added promotion of energy security as legislative purpose, effective July 1, 2003; P.A. 04-236 made a technical change, effective June 8, 2004.

Cited. 20 CA 474.

Cited. 35 CS 303.



Section 16-50gg - Municipal location preferences.

When notifying a municipality pursuant to section 16-50l of an application for a telecommunications tower in said municipality, the Connecticut Siting Council shall request that the municipality provide to said council, within thirty days, any location preferences or criteria for the siting of said telecommunications tower. The council may consider regional location preferences from neighboring municipalities.

(P.A. 07-222, S. 2; P.A. 12-165, S. 2.)

History: P.A. 07-222 effective July 6, 2007; P.A. 12-165 added provision re location preferences of neighboring municipalities, effective July 1, 2012.



Section 16-50h - Short title.

This chapter shall be known and may be cited and referred to as the “Public Utility Environmental Standards Act”.

(1971, P.A. 575, S. 2.)



Section 16-50hh - Restoration and revegetation of the right-of-way.

As part of its supervision of construction activity in connection with any transmission line project, the Connecticut Siting Council may order such restoration or revegetation of the right-of-way occupied by the overhead transmission facilities approved with any transmission line project as it deems necessary to promote the long-term restoration of vegetation in portions of the right-of-way in residential areas where there has been a significant and material loss of screening as a result of clearing activities. Such restoration or revegetation orders shall be consistent with all standards regarding required clearances between energized conductors and vegetation and all standards regarding minimum work distances for those working in proximity to conductors.

(P.A. 07-222, S. 4.)

History: P.A. 07-222 effective July 6, 2007.



Section 16-50i - Definitions.

As used in this chapter:

(a) “Facility” means: (1) An electric transmission line of a design capacity of sixty-nine kilovolts or more, including associated equipment but not including a transmission line tap, as defined in subsection (e) of this section; (2) a fuel transmission facility, except a gas transmission line having a design capability of less than two hundred pounds per square inch gauge pressure or having a design capacity of less than twenty per cent of its specified minimum yield strength; (3) any electric generating or storage facility using any fuel, including nuclear materials, including associated equipment for furnishing electricity but not including an emergency generating device, as defined in subsection (f) of this section or a facility (i) owned and operated by a private power producer, as defined in section 16-243b, (ii) which is a qualifying small power production facility or a qualifying cogeneration facility under the Public Utility Regulatory Policies Act of 1978, as amended, or a facility determined by the council to be primarily for a producer’s own use, and (iii) which has, in the case of a facility utilizing renewable energy sources, a generating capacity of one megawatt of electricity or less and, in the case of a facility utilizing cogeneration technology, a generating capacity of twenty-five megawatts of electricity or less; (4) any electric substation or switchyard designed to change or regulate the voltage of electricity at sixty-nine kilovolts or more or to connect two or more electric circuits at such voltage, which substation or switchyard may have a substantial adverse environmental effect, as determined by the council established under section 16-50j, and other facilities which may have a substantial adverse environmental effect as the council may, by regulation, prescribe; (5) such community antenna television towers and head-end structures, including associated equipment, which may have a substantial adverse environmental effect, as said council shall, by regulation, prescribe; (6) such telecommunication towers, including associated telecommunications equipment, owned or operated by the state, a public service company or a certified telecommunications provider or used in a cellular system, as defined in the Code of Federal Regulations Title 47, Part 22, as amended, which may have a substantial adverse environmental effect, as said council shall, by regulation, prescribe; and (7) any component of a proposal submitted pursuant to the request for proposal process;

(b) “Municipality” means a city, town or borough of the state and “municipal” has a correlative meaning;

(c) “Person” means any individual, corporation, limited liability company, joint venture, public benefit corporation, political subdivision, governmental agency or authority, municipality, partnership, association, trust or estate and any other entity, public or private, however organized;

(d) “Modification” means a significant change or alteration in the general physical characteristics of a facility;

(e) “Transmission line tap” means an electrical transmission line not requested by an applicant to be treated as a facility that has the primary function, as determined by the council, of interconnecting a private power producing or cogeneration facility to the electrical power grid serving the state, and does not have a substantial adverse environmental effect, as determined by the council based on a review of the line’s proposed purpose, the line’s proposed length, the number and type of support structures, the number of manholes required for the proposed line, the necessity of entering a right-of-way including any easements or land acquisition for any construction or maintenance on the proposed line, and any other environmental, health or public safety factor considered relevant by the council;

(f) “Emergency generating device” means an electric generating device with a generating capacity of five megawatts or less, installed primarily for the purpose of producing emergency backup electrical power for not more than five hundred hours per year, and that (1) does not have a substantial adverse environmental effect, as determined by the council, or (2) is owned and operated by an entity other than an electric, electric distribution or gas company or (3) is under construction or in operation prior to May 2, 1989; and

(g) “Request for proposal process” or “request for proposal” means the process set forth in section 16a-7c.

(1971, P.A. 575, S. 3; P.A. 73-41, S. 1, 2; 73-458, S. 1; P.A. 76-317, S. 1, 2; P.A. 77-218, S. 2; P.A. 79-214, S. 3; 79-470; P.A. 80-81; P.A. 81-439, S. 4, 14; P.A. 83-569, S. 2, 17; P.A. 84-249, S. 1, 3; P.A. 86-336, S. 7, 19; P.A. 89-61, S. 1, 2; P.A. 94-74, S. 6, 11; P.A. 95-79, S. 50, 189; P.A. 98-28, S. 99, 117; P.A. 99-286, S. 8, 19; P.A. 03-140, S. 2, 3; P.A. 05-288, S. 236; June Sp. Sess. P.A. 05-1, S. 24.)

History: P.A. 73-41 included gas transmission lines with design capability of 200 pounds per square inch gauge pressure or more in definition of “facility”; P.A. 73-458 added “which may have a substantial adverse environmental effect” in Subdiv. (4) of definition of “facility” and defined “modification”; P.A. 76-317 deleted references to length of lines in Subdivs. (1) and (2) of “facility” definition and rewording provision re pressure of gas transmission lines; P.A. 77-218 added Subdivs. (5) and (6) re community antenna television and telecommunications towers in definition of “facility”; P.A. 79-214 excluded facilities producing one or less megawatt of electricity by cogeneration technology from definition of “facility”; P.A. 79-470 changed height limit for telecommunications towers from 100 to 50 feet in Subdiv. (6) of “facility” definition; P.A. 80-81 deleted reference to tower height in Subdiv. (6) of “facility” definition altogether and included reference to associated equipment; P.A. 81-439 excluded cogeneration facility having capacity of ten megawatts, rather than one megawatt, from definition of facility and limited exclusion to cogeneration and renewable energy facilities owned and operated by private power producers and qualifying under the Public Utility Regulatory Policies Act of 1978; P.A. 83-569 redefined “facility” to include certain substations and switchyards; P.A. 84-249 amended Subsec. (a)(6) to include telecommunication towers used in a cellular system in the definition of “facility”; P.A. 86-336 amended Subsec. (a)(3)(iii) to increase, from 10 to 25 megawatts of electricity, the maximum generating capacity which a facility utilizing cogeneration technology must have in order to be excluded from definition of “facility”; P.A. 89-61 added provisions in Subsec. (a) eliminating transmissions line taps and emergency generating devices from the jurisdiction of the council and added new Subsecs. (e) and (f) defining a transmission line tap and an emergency generating device; P.A. 94-74 redefined “facility” to include provision re persons, firms or corporations certified to provide intrastate telecommunication services, effective July 1, 1994; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-28 amended Subsec. (f) by adding electric distribution companies, effective July 1, 1998; P.A. 99-286 amended Subsec. (a)(6) by changing reference to person, firm or corporation certified by the department to “certified telecommunications provider”, effective July 19, 1999; P.A. 03-140 amended Subsec. (a) to make a technical change and to add Subdiv. (7) re any component of a proposal submitted pursuant to the request-for-proposal process, and added new Subsec. (g) defining “request-for-proposal process”, effective October 1, 2004; P.A. 05-288, effective July 13, 2005, and June Sp. Sess. P.A. 05-1, effective July 21, 2005, both amended Subsec. (a)(2) by adding “or having a design capacity of less than twenty per cent of its specified minimum yield strength”.

Cited. 20 CA 474; 21 CA 85.

Cited. 35 CS 303.



Section 16-50ii - Electric generating facility: Flammable gas to clean piping prohibited; requirements prior to issuance of certificate to build. Penalty.

(a) No person shall use flammable gas to clean or blow the gas piping of an electric generating facility.

(b) The Connecticut Siting Council shall not issue a certificate to build a facility described in subdivision (3) of subsection (a) of section 16-50i unless a person applying for such certificate demonstrates to the satisfaction of the council that such person has:

(1) Retained, for the duration of the construction project, at least one special inspector to assist the municipal fire marshal in reviewing construction plans and conducting inspections during construction of the electric generating facility to ensure compliance with the recommended standards; and

(2) Paid a fee to be established in accordance with subsection (d) of section 29-251c to be used in the training of local fire marshals on the complex issues of electric generating facility construction. Said fee shall be deposited in the Code Training Fund established in section 29-251c.

(c) The special inspector retained under subsection (b) of this section shall have the following duties:

(1) To assist the local fire marshal in said fire marshal’s review and approval of methods for cleaning the interior of gas piping;

(2) To approve an appropriate safety plan for any nonflammable gas blows conducted at the electric generating facility;

(3) To observe the actual cleaning procedure in order to assure compliance with the approved methods for cleaning the interior of gas piping; and

(4) To conduct inspections during construction of such facility in order to ensure compliance with the approved methods and with the provisions of this section.

(d) Any person designated as a special inspector for purposes of this section shall:

(1) Be approved by the Connecticut Siting Council and not otherwise employed or financially involved in the construction or operation of the electric generating facility; and

(2) Be a licensed professional mechanical engineer pursuant to chapter 391 or a person holding a commission from the National Board of Pressure Vessel Inspectors and have knowledge and field experience in electric generating facility construction.

(e) Any person who violates any provision of subsection (a) or (b) of this section shall be fined not more than one hundred thousand dollars or imprisoned not more than two years, or both, for each offense.

(P.A. 11-101, S. 1.)

History: P.A. 11-101 effective July 8, 2011.



Section 16-50j - Connecticut Siting Council. Membership. Regulations. Consultation with state agencies.

(a) There is established a “Connecticut Siting Council”, hereinafter referred to as the “council”, which shall be within the Department of Energy and Environmental Protection for administrative purposes only.

(b) Except for proceedings under chapter 445, this subsection and subsection (c) of this section, the council shall consist of: (1) The Commissioner of Energy and Environmental Protection, or his designee; (2) the chairperson of the Public Utilities Regulatory Authority, or the chairperson’s designee; (3) one designee of the speaker of the House and one designee of the president pro tempore of the Senate; and (4) five members of the public, to be appointed by the Governor, at least two of whom shall be experienced in the field of ecology, and not more than one of whom shall have affiliation, past or present, with any utility or governmental utility regulatory agency, or with any person owning, operating, controlling, or presently contracting with respect to a facility, a hazardous waste facility, as defined in section 22a-115, or an ash residue disposal area.

(c) For proceedings under chapter 445, subsection (b) of this section and this subsection, the council shall consist of (1) the Commissioners of Public Health and Emergency Services and Public Protection or their designated representatives; (2) the designees of the speaker of the House of Representatives and the president pro tempore of the Senate as provided in subsection (b) of this section; (3) the five members of the public as provided in subsection (b) of this section; and (4) four ad hoc members, three of whom shall be electors from the municipality in which the proposed facility is to be located and one of whom shall be an elector from a neighboring municipality likely to be most affected by the proposed facility. The municipality most affected by the proposed facility shall be determined by the permanent members of the council. If any one of the five members of the public or of the designees of the speaker of the House of Representatives or the president pro tempore of the Senate resides (A) in the municipality in which a hazardous waste facility is proposed to be located for a proceeding concerning a hazardous waste facility or in which a low-level radioactive waste facility is proposed to be located for a proceeding concerning a low-level radioactive waste facility, or (B) in the neighboring municipality likely to be most affected by the proposed facility, the appointing authority shall appoint a substitute member for the proceedings on such proposal. If any appointee is unable to perform his duties on the council due to illness, or has a substantial financial or employment interest which is in conflict with the proper discharge of his duties under this chapter, the appointing authority shall appoint a substitute member for proceedings on such proposal. An appointee shall report any substantial financial or employment interest which might conflict with the proper discharge of his duties under this chapter to the appointing authority who shall determine if such conflict exists. If any state agency is the applicant, an appointee shall not be deemed to have a substantial employment conflict of interest because of employment with the state unless such appointee is directly employed by the state agency making the application. Ad hoc members shall be appointed by the chief elected official of the municipality they represent and shall continue their membership until the council issues a letter of completion of the development and management plan to the applicant.

(d) For proceedings under sections 22a-285d to 22a-285h, inclusive, the council shall consist of (1) the Commissioners of Public Health and Emergency Services and Public Protection or their designated representatives; (2) the designees of the speaker of the House of Representatives and the president pro tempore of the Senate as provided in subsection (b) of this section, and (3) five members of the public as provided in subsection (b) of this section. If any one of the five members of the public or of the designees of the speaker of the House of Representatives or the president pro tempore of the Senate resides in the municipality in which an ash residue disposal area is proposed to be located the appointing authority shall appoint a substitute member for the proceedings on such proposal. If any appointee is unable to perform his duties on the council due to illness, or has a substantial financial or employment interest which is in conflict with the proper discharge of his duties under sections 22a-285d to 22a-285h, inclusive, the appointing authority shall appoint a substitute member for proceedings on such proposal. An appointee shall report any substantial financial or employment interest which might conflict with the proper discharge of his duties under said sections to the appointing authority who shall determine if such conflict exists. If any state agency is the applicant, an appointee shall not be deemed to have a substantial employment conflict of interest because of employment with the state unless such appointee is directly employed by the state agency making the application.

(e) The chairman of the council shall be appointed by the Governor from among the five public members appointed by him, with the advice and consent of the House or Senate, and shall serve as chairman at the pleasure of the Governor.

(f) The public members of the council, including the chairman, the members appointed by the speaker of the House and president pro tempore of the Senate and the four ad hoc members specified in subsection (c) of this section, shall be compensated for their attendance at public hearings, executive sessions, or other council business as may require their attendance at the rate of two hundred dollars, provided in no case shall the daily compensation exceed two hundred dollars.

(g) The council shall, in addition to its other duties prescribed in this chapter, adopt, amend, or rescind suitable regulations to carry out the provisions of this chapter and the policies and practices of the council in connection therewith, and appoint and prescribe the duties of such staff as may be necessary to carry out the provisions of this chapter. The chairman of the council, with the consent of five or more other members of the council, may appoint an executive director, who shall be the chief administrative officer of the Connecticut Siting Council. The executive director shall be exempt from classified service.

(h) Prior to commencing any hearing pursuant to section 16-50m, the council shall consult with and solicit written comments from (1) the Department of Energy and Environmental Protection, the Department of Public Health, the Council on Environmental Quality, the Department of Agriculture, the Public Utilities Regulatory Authority, the Office of Policy and Management, the Department of Economic and Community Development and the Department of Transportation, and (2) in a hearing pursuant to section 16-50m, for a facility described in subdivision (3) of subsection (a) of section 16-50i, the Department of Emergency Services and Public Protection, the Department of Consumer Protection, the Department of Administrative Services and the Labor Department. In addition, the Department of Energy and Environmental Protection shall have the continuing responsibility to investigate and report to the council on all applications which prior to October 1, 1973, were within the jurisdiction of the Department of Environmental Protection with respect to the granting of a permit. Copies of such comments shall be made available to all parties prior to the commencement of the hearing. Subsequent to the commencement of the hearing, said departments and council may file additional written comments with the council within such period of time as the council designates. All such written comments shall be made part of the record provided by section 16-50o. Said departments and council shall not enter any contract or agreement with any party to the proceedings or hearings described in this section or section 16-50p that requires said departments or council to withhold or retract comments, refrain from participating in or withdraw from said proceedings or hearings.

(1971, P.A. 575, S. 4; 1972, P.A. 228; June, 1972, P.A. 1, S. 18; P.A. 73-458, S. 2; P.A. 75-375, S. 2, 12; P.A. 76-282, S. 1, 3; 76-319, S. 1, 2; P.A. 77-223, S. 1, 2; 77-614, S. 19, 155, 162, 284, 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 87, 348; P.A. 81-369, S. 3, 20; P.A. 82-209, S. 2, 3; P.A. 83-569, S. 3, 17; P.A. 86-336, S. 1, 19; P.A. 87-540, S. 24, 26; P.A. 88-102, S. 1, 2; 88-161, S. 1, 2; 88-361, S. 23, 29; P.A. 89-384, S. 11, 15; P.A. 93-381, S. 9, 39; P.A. 95-250, S. 1; 95-257, S. 12, 21, 58; P.A. 96-211, S. 1, 5, 6; P.A. 03-263, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(g); P.A. 04-189, S. 1; 04-236, S. 2; P.A. 06-76, S. 5; P.A. 07-222, S. 8; P.A. 08-124, S. 5; P.A. 11-51, S. 134; 11-80, S. 1, 32; 11-101, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 106; P.A. 13-5, S. 4; 13-247, S. 221.)

History: 1972 acts replaced reference to administrative head of projected environment department and of department of agriculture and natural resources with commissioner of environmental protection and included members appointed by house speaker and senate president pro tem in compensation provision under Subsec. (d), replaced water resources, clean air and state park and forest commissions and board of fisheries and game with department of environmental protection and deleted “if and when established” referring to council on environmental quality in Subsec. (f); P.A. 73-458 required that council consult with public utilities and Connecticut development commissions and with office of state planning and added provision re continued responsibility of environmental protection department in Subsec. (f); P.A. 75-375 substituted Sec. 16-50m for 16-50p, required that copies of comments be available to parties before hearing and provided for additional written comments; P.A. 76-282 added reference to compensation for “such other council business as may require their attendance” in Subsec. (d); P.A. 76-319 replaced public utilities control commission with public utilities control authority pursuant to requirement of P.A. 75-486 and office of state planning with department of planning and energy policy and substituted “solicit written comments” for “obtain in writing the comments” in Subsec. (f); P.A. 77-223 required council to consult with department of transportation in Subsec. (f); P.A. 77-614 and P.A. 78-303 replaced department of planning and energy policy with office of policy and management and, effective January 1, 1979, replaced department of commerce with department of economic development, replaced public utilities control authority with division of public utility control within the department of business regulation, and replaced department of health with department of health services; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 81-369 replaced power facility evaluation council with Connecticut Siting Council, inserted new Subsec. (c) re council as constituted for proceedings under Ch. 445, redesignating remaining Subsecs. accordingly and required compensation for ad hoc members; P.A. 82-209 amended Subsec. (c) to add provisions re determination of conflict of interest and re appointment of substitute member where conflict of interest exists; P.A. 83-569 increased members compensation for hearings to $100 and limited annual compensation for hearings to not more than $4,000; P.A. 86-336 amended Subsec. (e) to increase maximum annual compensation from $4,000 to $8,000; P.A. 87-540 added references to regional low-level radioactive waste facility, effective upon designation of Connecticut as a host state by the Northeast Interstate Low-Level Radioactive Waste Commission, i.e. December 23, 1987; P.A. 88-102 added a provision to Subsec. (f) which enabled the Connecticut Siting Council to appoint an executive director and provided that the executive director shall be exempt from classified service; P.A. 88-161 amended Subsec. (e) to authorize compensation for a member’s attendance at executive sessions or other council business which requires attendance, to increase daily compensation to $150 and to increase annual compensation to a maximum of $12,000; P.A. 88-361 made technical changes in Subsec. (c); P.A. 89-384 authorized selection of public member who is affiliated with an ash residue disposal area and inserted new Subsec. (d) re proceedings under Secs. 22a-285d to 22a-285h, inclusive, relettering former Subsecs. (d) to (g) accordingly; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; (Revisor’s note: The Revisors editorially changed a reference in Subsec. (d) from “municipality in which a ash residue disposal area ...” to “municipality in which an ash residue disposal area ...”, to correct a clerical error); P.A. 03-263 amended Subsec. (h) to include the Department of Agriculture as a department to be consulted prior to the council commencing any hearing pursuant to Sec. 16-50m and to prohibit departments, council and commissions from entering any contract or agreement with any party to proceeding or hearing that requires such entity to withhold or retract comments, refrain from participation in or withdraw from proceeding or the hearing, effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-236 made technical changes in Subsec. (h), effective June 8, 2004; P.A. 06-76 amended both Subsecs. (b) and (c) to delete references to Secs. 22a-134cc, 22a-134ff and 22a-163 to 22a-163u, inclusive, deleted reference to regional low-level radioactive waste facility in Subsec. (b) and made technical changes in Subsec. (c); P.A. 07-222 amended Subsec. (f) to increase compensation rate from $150 to $200 and eliminate annual cap of $12,000, effective July 1, 2007; P.A. 08-124 made technical changes in Subsec. (b), effective June 2, 2008; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (h), effective July 1, 2011; P.A. 11-80 amended Subsec. (a) to place the council within Department of Energy and Environmental Protection for administrative purposes, rather than within Department of Public Utility Control, amended Subsec. (b)(1) to change “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, amended Subsec. (b)(2) to change “chairman, or his designee, of the Public Utilities Control Authority” to “chairperson of the Public Utilities Regulatory Authority or the chairperson’s designee”, and amended Subsec. (h) to change “Department of Environmental Protection” to “Department of Energy and Environmental Protection” and “Department of Public Utility Control” to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 11-101 amended Subsec. (h) to designate existing provision re consultation with certain state agencies as Subdiv. (1) and add Subdiv. (2) re consultation with certain state agencies for a hearing concerning a facility described in Sec. 16-50i(a)(3), effective July 8, 2011; June 12 Sp. Sess. P.A. 12-2 replaced references to Commissioner of Public Safety with references to Commissioner of Emergency Services and Public Protection in Subsecs. (c)(1) and (d)(1) and deleted reference to Department of Public Safety in Subsec. (h)(2), effective June 15, 2012; P.A. 13-5 amended Subsec. (h) to make a technical change, effective May 8, 2013; P.A. 13-247 amended Subsec. (h) to change “Department of Public Works” to “Department of Administrative Services”, effective July 1, 2013.



Section 16-50jj - Meeting conducted during construction of electric generating facility.

At least once during the period of construction of an electric generating facility in this state, the Connecticut Siting Council, the Departments of Administrative Services, Emergency Services and Public Protection and Consumer Protection and the Labor Department shall conduct a meeting to discuss and develop proposed resolutions for any known or potential safety issue at such facility. The council and said departments shall submit any such proposed resolutions to the special inspector provided for such facility, as required pursuant to section 16-50ii.

(P.A. 11-51, S. 134; 11-101, S. 3; P.A. 13-247, S. 222.)

History: P.A. 11-101 effective July 8, 2011; pursuant to P.A. 11-51, “Department of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011 (Revisor’s note: “Department of Public Safety” was changed editorially by the Revisors to “Department of Construction Services” to conform with changes made by P.A. 11-51, S. 90); P.A. 13-247 replaced reference to Department of Construction Services with reference to Department of Administrative Services and deleted reference to Department of Public Works, effective July 1, 2013.



Section 16-50k - Certificate of environmental compatibility and public need. Transfer. Amendment. Excepted matters. Waiver.

(a) Except as provided in subsection (b) of section 16-50z, no person shall exercise any right of eminent domain in contemplation of, commence the preparation of the site for, commence the construction or supplying of a facility, or commence any modification of a facility, that may, as determined by the council, have a substantial adverse environmental effect in the state without having first obtained a certificate of environmental compatibility and public need, hereinafter referred to as a “certificate”, issued with respect to such facility or modification by the council. Certificates shall not be required for (1) fuel cells built within the state with a generating capacity of two hundred fifty kilowatts or less, or (2) fuel cells built out of state with a generating capacity of ten kilowatts or less. Any facility with respect to which a certificate is required shall thereafter be built, maintained and operated in conformity with such certificate and any terms, limitations or conditions contained therein. Notwithstanding the provisions of this chapter or title 16a, the council shall, in the exercise of its jurisdiction over the siting of generating facilities, approve by declaratory ruling (A) the construction of a facility solely for the purpose of generating electricity, other than an electric generating facility that uses nuclear materials or coal as fuel, at a site where an electric generating facility operated prior to July 1, 2004, and (B) the construction or location of any fuel cell, unless the council finds a substantial adverse environmental effect, or of any customer-side distributed resources project or facility or grid-side distributed resources project or facility with a capacity of not more than sixty-five megawatts, as long as such project meets air and water quality standards of the Department of Energy and Environmental Protection.

(b) A certificate may be transferred, subject to the approval of the council, to a person who agrees to comply with the terms, limitations and conditions contained therein. The council shall not approve any such transfer if it finds that such transfer was contemplated at or prior to the time the certificate was issued and such fact was not adequately disclosed during the certification proceeding.

(c) A certificate issued pursuant to this chapter may be amended as provided in this chapter.

(d) This chapter shall apply to any facility described in subdivisions (1) to (3), inclusive, of subsection (a) of section 16-50i, the construction of which is commenced on or after April 1, 1972, and to any such facility the construction of which is approved by a municipality that has commenced the sale of bonds or bond anticipation notes on or after April 1, 1972, the proceeds or part of the proceeds of which are to finance such construction. This chapter shall apply to any facility described in subdivision (4) of said subsection (a) of section 16-50i, the construction of which is commenced on or after July 1, 1983, and to any such facility the construction of which is approved by a municipality that has commenced the sale of bonds or bond anticipation notes on or after July 1, 1983, the proceeds or part of the proceeds of which are to finance such construction. This chapter shall apply to any facility described in subdivisions (5) and (6) of said subsection, the construction of which is commenced on or after October 1, 1977, and to any such facility the construction of which is approved by a municipality that has commenced the sale of bonds or bond anticipation notes on or after October 1, 1977, the proceeds or part of the proceeds of which are to finance such construction. This chapter shall apply to the modification of a facility described in subdivisions (1) to (3), inclusive, of said subsection (a) for which construction is commenced on or after April 1, 1972, modifications of a facility described in subdivision (4) of said subsection (a) for which construction is commenced on or after July 1, 1983, and modifications of a facility described in subdivisions (5) and (6) of said subsection (a) of section 16-50i, for which construction is commenced on or after October 1, 1977, whenever such modification either alone or in combination with existing or other proposed facility modifications may, as determined by the council, have a substantial adverse environmental effect. This chapter shall not apply to any matter over which any agency, department or instrumentality of the federal government has exclusive jurisdiction, or has jurisdiction concurrent with that of the state and has exercised such jurisdiction, to the exclusion of regulation of such matter by the state.

(e) Any person intending to construct a facility excluded from one or more provisions of this chapter may, to the extent permitted by law, elect to waive such exclusion by delivering notice of such waiver to the council. Such provisions shall thereafter apply to each facility identified in such notice from the date of its receipt by the council.

(1971, P.A. 575, S. 5; P.A. 73-458, S. 3; P.A. 76-359, S. 4, 7; P.A. 77-218, S. 3; P.A. 83-569, S. 15, 17; P.A. 98-28, S. 49, 117; P.A. 00-93; P.A. 01-49, S. 7; P.A. 03-140, S. 6; June Sp. Sess. P.A. 05-1, S. 18; P.A. 06-196, S. 231; P.A. 07-242, S. 62; P.A. 11-80, S. 1; P.A. 13-5, S. 33.)

History: P.A. 73-458 added exception re Sec. 16-50y in Subsec. (a) and qualified applicability of chapter in Subsec. (d) with regard to modification of facilities; P.A. 76-359 replaced reference to Sec. 16-50y in Subsec. (a) with reference to Sec. 16-50z(b); P.A. 77-218 clarified applicability provisions of Subsec. (d); P.A. 83-569 amended Subsec. (d) to limit application of chapter to facilities described in Sec. 16-50i(a)(4) (substations and switchyards) to those constructed on or after July 1, 1983; P.A. 98-28 amended Subsec. (a) by requiring the council to approve by declaratory ruling the siting of electric generation facilities that do not use nuclear materials or coal as fuel, effective July 1, 1998; P.A. 00-93 amended Subsec. (a) by excepting fuel cells with a generating capacity of ten kilowatts or less and by adding provision re approval by declaratory ruling of the construction or location of fuel cells; P.A. 01-49 amended Subsec. (a) to make technical changes; P.A. 03-140 amended Subsec. (a) to replace “this subsection” with “this chapter or title 16a” and to add Subdiv. (3) re siting of temporary generation, effective June 26, 2003; June Sp. Sess. P.A. 05-1 amended Subsec. (a) to replace “1998” with “2004” in Subdiv. (1) and allow the council to approve by declaratory ruling customer-side distributed resources and certain grid-side distributed resources in Subdiv. (2), effective July 21, 2005; P.A. 06-196 made a technical change in Subsec. (a)(2), effective June 7, 2006; P.A. 07-242 amended Subsec. (a) to exempt from requiring a certificate, fuel cells built within the state with generating capacity of 250 kilowatts or less in new Subdiv. (1), specify that exempt fuel cells with generating capacity of 10 kilowatts or less be built out of state in new Subdiv. (2), redesignate existing Subdivs. (1) to (3) as Subparas. (A) to (C), amend Subpara. (B) to change “as long as such project meets air quality standards” to “as long as such project meets air and water quality standards” and make technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” and “Department of Environmental Protection” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (a), effective July 1, 2011; P.A. 13-5 amended Subsec. (a) to delete former Subpara. (C) re siting of temporary generation, effective May 8, 2013.



Section 16-50kk - Regulations re wind-powered generation.

(a) On or before July 1, 2012, the Connecticut Siting Council, in consultation with the Department of Energy and Environmental Protection, shall adopt regulations, in accordance with the provisions of chapter 54, concerning the siting of wind turbines. Such regulations shall include, but not be limited to, (1) a consideration of (A) setbacks, including considerations of tower height and distance from neighboring properties; (B) flicker; (C) a requirement for the developer to decommission the facility at the end of its useful life; (D) ice throw; (E) blade shear; (F) noise; and (G) impact on natural resources; and (2) a requirement for a public hearing for wind turbine projects.

(b) The Connecticut Siting Council shall not act on any application or petition for siting of a wind turbine until after the adoption of regulations pursuant to subsection (a) of this section.

(P.A. 11-80, S. 1; 11-245, S. 1; P.A. 13-298, S. 44.)

History: P.A. 11-245 effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” and “Department of Environmental Protection” were changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 13-298 amended Subsec. (a)(1) to delete former Subpara. (D) re different requirements for projects of different sizes and to redesignate existing Subparas. (E) to (H) as Subparas. (D) to (G), effective July 8, 2013.



Section 16-50l - Application for certificate. Notice. Application or resolution for amendment of certificate. Consultation with municipality.

(a)(1) To initiate a certification proceeding, an applicant for a certificate shall file with the council an application, in such form as the council may prescribe, accompanied by a filing fee of not more than twenty-five thousand dollars, which fee shall be established in accordance with section 16-50t, and a municipal participation fee of twenty-five thousand dollars to be deposited in the account established pursuant to section 16-50bb, except that an application for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i shall not pay such municipal participation fee. An application shall contain such information as the applicant may consider relevant and the council or any department or agency of the state exercising environmental controls may by regulation require, including the following information:

(A) In the case of facilities described in subdivisions (1), (2) and (4) of subsection (a) of section 16-50i: (i) A description, including estimated costs, of the proposed transmission line, substation or switchyard, covering, where applicable underground cable sizes and specifications, overhead tower design and appearance and heights, if any, conductor sizes, and initial and ultimate voltages and capacities; (ii) a statement and full explanation of why the proposed transmission line, substation or switchyard is necessary and how the facility conforms to a long-range plan for expansion of the electric power grid serving the state and interconnected utility systems, that will serve the public need for adequate, reliable and economic service; (iii) a map of suitable scale of the proposed routing or site, showing details of the rights-of-way or site in the vicinity of settled areas, parks, recreational areas and scenic areas, residential areas, private or public schools, licensed child day care facilities, licensed youth camps, and public playgrounds and showing existing transmission lines within one mile of the proposed route or site; (iv) justification for adoption of the route or site selected, including comparison with alternative routes or sites which are environmentally, technically and economically practical; (v) a description of the effect of the proposed transmission line, substation or switchyard on the environment, ecology, and scenic, historic and recreational values; (vi) a justification for overhead portions, if any, including life-cycle cost studies comparing overhead alternatives with underground alternatives, and effects described in clause (v) of this subparagraph of undergrounding; (vii) a schedule of dates showing the proposed program of right-of-way or property acquisition, construction, completion and operation; (viii) identification of each federal, state, regional, district and municipal agency with which proposed route or site reviews have been undertaken, including a copy of each written agency position on such route or site; and (ix) an assessment of the impact of any electromagnetic fields to be produced by the proposed transmission line; and

(B) In the case of facilities described in subdivision (3) of subsection (a) of section 16-50i: (i) A description of the proposed electric generating or storage facility; (ii) a statement and full explanation of why the proposed facility is necessary; (iii) a statement of loads and resources as described in section 16-50r; (iv) safety and reliability information, including planned provisions for emergency operations and shutdowns; (v) estimated cost information, including plant costs, fuel costs, plant service life and capacity factor, and total generating cost per kilowatt-hour, both at the plant and related transmission, and comparative costs of alternatives considered; (vi) a schedule showing the program for design, material acquisition, construction and testing, and operating dates; (vii) available site information, including maps and description and present and proposed development, and geological, scenic, ecological, seismic, biological, water supply, population and load center data; (viii) justification for adoption of the site selected, including comparison with alternative sites; (ix) design information, including a description of facilities, plant efficiencies, electrical connections to the system, and control systems; (x) a description of provisions, including devices and operations, for mitigation of the effect of the operation of the facility on air and water quality, for waste disposal, and for noise abatement, and information on other environmental aspects; and (xi) a listing of federal, state, regional, district and municipal agencies from which approvals either have been obtained or will be sought covering the proposed facility, copies of approvals received and the planned schedule for obtaining those approvals not yet received.

(2) On or after December 1, 2004, the filing of an application pursuant to subdivision (1) of this subsection shall initiate the request for proposal process, except for an application for a facility described in subdivision (4), (5) or (6) of subsection (a) of section 16-50i and except for a facility exempt from such requirement pursuant to subsection (b) of section 16a-7c.

(3) Notwithstanding the provisions of this subsection, an entity that has submitted a proposal pursuant to the request for proposal process may initiate a certification proceeding by filing with the council an application containing the information required pursuant to this section, accompanied by a filing fee of not more than twenty-five thousand dollars, which fee shall be established in accordance with section 16-50t, and a municipal participation fee of twenty-five thousand dollars to be deposited in the account established pursuant to section 16-50bb, not later than thirty days after the Connecticut Energy Advisory Board performs the evaluation process pursuant to subsection (f) of section 16a-7c.

(b) Each application shall be accompanied by proof of service of a copy of such application on: (1) Each municipality in which any portion of such facility is to be located, both as primarily proposed and in the alternative locations listed, and any adjoining municipality having a boundary not more than two thousand five hundred feet from such facility, which copy shall be served on the chief executive officer of each such municipality and shall include notice of the date on or about which the application is to be filed, and the zoning commissions, planning commissions, planning and zoning commissions, conservation commissions and inland wetlands agencies of each such municipality, and the regional planning agencies which encompass each such municipality; (2) the Attorney General; (3) each member of the legislature in whose assembly or senate district the facility or any alternative location listed in the application is to be located; (4) any agency, department or instrumentality of the federal government that has jurisdiction, whether concurrent with the state or otherwise, over any matter that would be affected by such facility; (5) each state department, agency and commission named in subsection (h) of section 16-50j; and (6) such other state and municipal bodies as the council may by regulation designate. A notice of such application shall be given to the general public, in municipalities entitled to receive notice under subdivision (1) of this subsection, by the publication of a summary of such application and the date on or about which it will be filed. Such notice shall be published under the regulations to be promulgated by the council, in such form and in such newspapers as will serve substantially to inform the public of such application and to afford interested persons sufficient time to prepare for and to be heard at the hearing prescribed in section 16-50m. Such notice shall be published in not less than ten-point type. A notice of such an application for a certificate for a facility described in subdivision (3), (4), (5) or (6) of subsection (a) of section 16-50i shall also be sent, by certified or registered mail, to each person appearing of record as an owner of property which abuts the proposed primary or alternative sites on which the facility would be located. Such notice shall be sent at the same time that notice of such application is given to the general public. Notice of an application for a certificate for a facility described in subdivision (1) of subsection (a) of section 16-50i shall also be provided to each electric company or electric distribution company customer in the municipality where the facility is proposed to be placed. Such notice shall (A) be provided on a separate enclosure with each customer’s monthly bill for one or more months, (B) be provided by the electric company or electric distribution company not earlier than sixty days prior to filing the application with the council, but not later than the date that the application is filed with the council, and (C) include: A brief description of the project, including its location relative to the affected municipality and adjacent streets; a brief technical description of the project including its proposed length, voltage, and type and range of heights of support structures or underground configuration; the reason for the project; the address and a toll-free telephone number of the applicant by which additional information about the project can be obtained; and a statement in print no smaller than twenty-four-point type size stating “NOTICE OF PROPOSED CONSTRUCTION OF A HIGH VOLTAGE ELECTRIC TRANSMISSION LINE”.

(c) An application for a certificate shall contain information on the extent to which the proposed facility has been identified in, and is consistent with, the annual forecast reports and life-cycle cost analysis required by section 16-50r and other advance planning that has been carried out, and shall include an explanation for any failure of the facility to conform with such information.

(d) An amendment proceeding may be initiated by an application for amendment of a certificate filed with the council by the holder of the certificate or by a resolution of the council. An amendment application by a certificate holder shall be in such form and contain such information as the council shall prescribe. A resolution for amendment by the council shall identify the design, location or route of the portion of a certificated facility described in subdivisions (1) or (2) of subsection (a) of section 16-50i which is subject to modification on the basis of stated conditions or events which could not reasonably have been known or foreseen prior to the issuance of the certificate. No such resolution for amendment of a certificate shall be adopted after the commencement of site preparation or construction of the certificated facility or, in the case of a facility for which approval by the council of a right-of-way development and management plan or other detailed construction plan is a condition of the certificate, after approval of that part of the plan which includes the portion of the facility proposed for modification. A copy and notice of each amendment application shall be given by the holder of the certificate in the manner set forth in subsection (b) of this section. A copy and notice of each resolution for amendment shall be given by the council in the manner set forth in subsection (b) of this section. The council shall also provide the certificate holder with a copy of such resolution. The certificate holder and the council shall not be required to give such copy and notice to municipalities and the commissions and agencies of such municipalities other than those in which the modified portion of the facility would be located.

(e) Except as provided in subsection (e) of section 16a-7c, at least sixty days prior to the filing of an application with the council, the applicant shall consult with the municipality in which the facility may be located and with any other municipality required to be served with a copy of the application under subdivision (1) of subsection (b) of this section concerning the proposed and alternative sites of the facility. For a facility described in subdivisions (1) to (4), inclusive, of subsection (a) of section 16-50i, the applicant shall submit to the Connecticut Energy Advisory Board the same information that it provides to a municipality pursuant to this subsection on the same day of the consultation with the municipality. Such consultation with the municipality shall include, but not be limited to good faith efforts to meet with the chief elected official of the municipality. At the time of the consultation, the applicant shall provide the chief elected official with any technical reports concerning the public need, the site selection process and the environmental effects of the proposed facility. The municipality may conduct public hearings and meetings as it deems necessary for it to advise the applicant of its recommendations concerning the proposed facility. Within sixty days of the initial consultation, the municipality shall issue its recommendations to the applicant. No later than fifteen days after submitting an application to the council, the applicant shall provide to the council all materials provided to the municipality and a summary of the consultations with the municipality including all recommendations issued by the municipality.

(f) For purposes of this chapter, an application that is subject to the request for proposal process of section 16a-7c, shall be deemed to be a “preapplication” until the completion of the such request for proposal process. At the completion of the request for proposal process, such preapplication shall be considered an application. The requirements of this section shall apply to applications and preapplications.

(g) (1) For a facility described in subdivision (6) of subsection (a) of section 16-50i, at least ninety days before filing an application with the council, the applicant shall consult with the municipality in which the facility is proposed to be located and with any other municipality required to be served with a copy of the application under subdivision (1) of subsection (b) of this section. Consultation with such municipality shall include, but not be limited to, good-faith efforts to meet with the chief elected official of the municipality or such official’s designee. At the time of the consultation, the applicant shall provide the municipality with any technical reports concerning the need for the facility, including a map indicating the area of need, the location of existing surrounding facilities, a detailed description of the proposed and any alternate sites under consideration, a listing of other sites or areas considered and rejected, the location of all schools near the proposed facility, an analysis of the potential aesthetic impacts of the facility on said schools, as well as a discussion of efforts or measures to be taken to mitigate such aesthetic impacts, a description of the site selection process undertaken by the prospective applicant and the potential environmental effects of the proposed facility. The applicant shall also provide copies of such technical reports to such municipality’s planning commission, zoning commission or combined planning and zoning commission and inland wetland agency.

(2) Not later than sixty days after the initial municipal consultation meeting, the municipality, in cooperation with the applicant, may hold a public information meeting. If the municipality decides to hold a public information meeting, the applicant shall be responsible for sending notice of such meeting to each person appearing of record as an owner of property which abuts the proposed or alternate facility locations and for publishing notice of such meeting in a newspaper of general circulation in the municipality at least fifteen days before the date of the public information meeting.

(3) The municipality shall present the applicant with proposed alternative sites, which may include municipal parcels, for its consideration not later than thirty days after the initial consultation meeting. The applicant shall evaluate these alternate sites presented as part of the municipal consultation process and include the results of its evaluations in its application to the council. The applicant may present any such alternatives to the council in its application for formal consideration.

(1971, P.A. 575, S. 6; P.A. 73-458, S. 5; P.A. 75-375, S. 3, 12; 75-509, S. 1, 4; P.A. 76-359, S. 2, 7; P.A. 79-537, S. 1; P.A. 83-569, S. 4, 17; P.A. 86-187, S. 2, 10; P.A. 89-45, S. 2, 4; 89-104; P.A. 94-176, S. 1; P.A. 98-28, S. 100, 117; P.A. 99-141, S. 2, 4; P.A. 03-140, S. 4, 5, 7; P.A. 04-236, S. 3–5; 04-246, S. 1, 2; P.A. 07-242, S. 55; June Sp. Sess. P.A. 07-4, S. 11; P.A. 12-165, S. 4.)

History: P.A. 73-458 amended Subsec. (a) to require statement of how facility conforms to long-range plan for expansion of power grid in (1)(B), to delete statement of methods of eliminating overhead portions in (1)(F), to delete reference to statement of applicants understanding of agency’s position in (1)(H), to delete requirement that statement of loads and resources be by area in (2)(C) and to delete requirement for setting out plants costs by accounts and expenses by categories and amended Subsec. (b) to require that application copies be sent to zoning, planning, zoning and planning and conservation commissions, to inland wetland and regional planning agencies, to state departments, agencies and commissions named in Sec. 16-50j(f) and to others designated by council; P.A. 75-375 added references to environmentally, technically and economically practical routes in Subsec. (a)(1)(D); P.A. 75-509 required that notice in Subsec. (b) “be published in not less than ten-point, boldface type”; P.A. 76-359 added Subsec. (d); P.A. 79-537 clarified language with minor changes to Subsecs. (a) and (b), deleted Subsec. (c) summarizing section provisions, relettered Subsec. (d) as (c) and added new Subsec. (d) re amendments; P.A. 83-569 amended Subsec. (a) to include references to substations and switchyards; P.A. 86-187 amended Subsec. (b) to require council to send notice of certain applications to abutting property owners; P.A. 89-45 deleted requirement re notices published in boldface type; P.A. 89-104 added new Subsec. (e) re consultation with and input of municipality concerning proposed or alternative sites of a facility; P.A. 94-176 amended Subsec. (a) by adding “life-cycle” and “comparing overhead alternatives with underground alternatives” in Subpara. (F), amended Subsec. (b) by changing Subpara. designations to Subdiv. designations and adding provisions re notice of an application for a certificate, and amended Subsec. (c) by changing “identified in the annual forecast reports” to “identified in, and is consistent with, the annual forecast reports and life-cycle cost analysis” and replacing “failure to so identify the facility” with “failure of the facility to conform with such information”; P.A. 98-28 amended Subsec. (b) by adding electric distribution companies, effective July 1, 1998; P.A. 99-141 amended Subsec. (b) by adding reference to adjoining municipality having boundary not more than 2,500 feet from facility and making a technical change in Subdiv. (1) and amended Subsec. (e) by adding reference to any other municipality required to be served, effective June 8, 1999, and applicable to applications pending before the Connecticut Siting Council on or after that date; P.A. 03-140 amended Subsec. (a) to add provision re municipal participation fee and to make technical changes, effective July 1, 2003, and further amended said Subsec. to designate existing provisions as Subdiv. (1) and make conforming changes therein, to add Subdiv. (2) re initiation of the request-for-proposal process, and to add Subdiv. (3) re filing of an application after submitting a proposal pursuant to the request-for-proposal process, effective December 1, 2004, and amended Subsec. (e) to add exception re Sec. 16a-7c, to make technical changes, and to add provision re submitting information to the Connecticut Energy Advisory Board for certain types of facilities, effective October 1, 2004; P.A. 04-236 amended Subsec. (a)(1)(A) and (a)(1)(B) to make technical changes, effective December 1, 2004, and amended Subsec. (a)(2) to make technical changes, effective June 8, 2004; P.A. 04-246 amended Subsec. (a) to add “residential areas, private or public schools, licensed child day care facilities, licensed youth camps, and public playgrounds” to mapping requirements, to add provision re assessment of the impact of any electromagnetic fields to be produced by proposed transmission line, and to make a technical change, effective June 3, 2004, and applicable to applications for a certificate of environmental compatibility and public need that was originally filed on or after October 1, 2003, for which the Connecticut Siting Council has not rendered a decision upon the record prior to June 3, 2004; P.A. 07-242 amended Subsec. (a)(2) to include exceptions for facilities described in Sec. 16-50i(a)(4) or exempt pursuant to Sec. 16a-7c(b), effective July 1, 2007; June Sp. Sess. P.A. 07-4 added new Subsec. (f) re “preapplication”, effective July 1, 2007; P.A. 12-165 added Subsec. (g) re municipal consultation, public information meetings and proposed alternative sites, effective June 15, 2012.

See Sec. 16a-7c re the request-for-proposal process.

Cited. 20 CA 474; 37 CA 653; judgment reversed, see 238 C. 361.



Section 16-50ll - Annual report re backup power for telecommunications towers and antennas during electric service outages. Study re feasibility of backup power requirements.

(a) On or before October 1, 2012, and annually thereafter, each provider of mobile radio service, as defined in 47 CFR 20.3, shall submit a report to the Connecticut Siting Council and the Department of Emergency Services and Public Protection concerning each such provider’s ability to provide backup power during an electric service outage for any telecommunications tower or antenna owned, leased or operated by such provider and each such provider’s plans concerning such backup power. Any information provided in the report submitted pursuant to this section shall be considered confidential, not subject to disclosure under the Freedom of Information Act, as defined in section 1-200, and such information shall not be transmitted to any person except as needed to comply with this section.

(b) As the reliability of such mobile radio service is considered to be in the public interest and necessary for public health and safety, after such initial report is submitted, the Connecticut Siting Council, in consultation and in coordination with the Department of Energy and Environmental Protection, the Department of Emergency Services and Public Protection and the Public Utilities Regulatory Authority, shall study the feasibility of requiring backup power for telecommunications towers and antennas.

(c) Such study shall consider (1) the federal, state and local jurisdictional issues of such backup power requirements, including, but not limited to, siting issues, (2) similar laws or initiatives in other states, (3) the technical and legal feasibility of such backup power requirements, (4) the environmental issues concerning such backup power, and (5) any other issue concerning backup power that the authority deems relevant to such study.

(d) On or before January 1, 2013, the authority shall submit a report of its findings and recommendations and a proposed plan for deploying backup power, if such backup power is determined to be feasible, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy, public safety and planning and development.

(P.A. 12-148, S. 8.)

History: P.A. 12-148 effective June 15, 2012.



Section 16-50m - Public hearing. Notice.

(a) The council shall promptly fix a commencement date and location for a public hearing on an application for a certificate complying with section 16-50l (1) where no proposals are received pursuant to the request for proposal process, not less than thirty days after the deadline for submission of such proposals or more than sixty days after such deadline; (2) where a proposal is received pursuant to the request for proposal process, not less than thirty days after the deadline of submission of an application pursuant to subdivision (3) of subsection (a) of section 16-50l or more than sixty days after such deadline; or (3) where the application is for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i, not less than thirty days after receipt of an application or more than one hundred fifty days after such receipt. Applications that are common to a request for proposal shall be heard under a consolidated public hearing process. At least one session of such hearing shall be held at a location selected by the council in the county in which the facility or any part thereof is to be located after six-thirty p.m. for the convenience of the general public. After holding at least one hearing session in the county in which the facility or any part thereof is to be located, the council may, in its discretion, hold additional hearing sessions at other locations. If the proposed facility is to be located in more than one county, the council shall fix the location for at least one public hearing session in whichever county it determines is most appropriate, provided the council may hold hearing sessions in more than one county.

(b) (1) The council shall hold a hearing on an application for an amendment of a certificate not less than thirty days nor more than sixty days after receipt of the application in the same manner as a hearing is held on an application for a certificate if, in the opinion of the council, the change to be authorized in the facility would result in any material increase in any environmental impact of such facility or would result in a substantial change in the location of all or a portion of the facility, other than as provided in the alternatives set forth in the original application for the certificate, provided the council may, in its discretion, return without prejudice an application for an amendment of a certificate to the applicant with a statement of the reasons for such return. (2) The council may hold a hearing on a resolution for amendment of a certificate not less than thirty days nor more than sixty days after adoption of the resolution in the same manner as provided in subsection (a) of this section. The council shall hold a hearing if a request for a hearing is received from the certificate holder or from a person entitled to be a party to the proceedings within twenty days after publication of notice of the resolution. Such hearing shall be held not less than thirty days nor more than sixty days after the receipt of such request in the same manner as provided in subsection (a) of this section. (3) The county in which the facility is deemed to be located for purposes of a hearing under this subsection shall be the county in which the portion of the facility proposed for modification is located.

(c) The council shall cause notices of the date and location of each hearing to be mailed, within one week of the fixing of the date and location, to the applicant and each person entitled under section 16-50l to receive a copy of the application or resolution. The general notice to the public shall be published in not less than ten point, boldface type.

(d) Hearings, including general hearings on issues which may be common to more than one application, may be held before a majority of the members of the council.

(e) During any hearing on an application or resolution held pursuant to this section, the council may take notice of any facts found at a general hearing.

(1971, P.A. 575, S. 7; P.A. 73-339, S. 1, 2; 73-458, S. 6; P.A. 75-375, S. 4, 12; 75-509, S. 2–4; P.A. 76-282, S. 2, 3; P.A. 79-537, S. 2; P.A. 90-254, S. 1; P.A. 03-140, S. 8; P.A. 04-257, S. 29.)

History: P.A. 73-339 added provision re hearing location when facility to be in more than one county in Subsec. (a); P.A. 73-458 added Subsec. (d) requiring majority of members for hearings and proceedings; P.A. 75-375 required that hearing commence not more than 150 rather than 180 days after receipt of application, clarified applicable hearings under Subsec. (d) and added Subsec. (e) re facts found at general hearing; P.A. 75-509 required one evening session of hearing in Subsec. (a) and required that published notice be in “not less than ten-point, boldface type”; P.A. 76-282 added proviso in Subsec. (b) re return of application for amendment; P.A. 79-537 clarified language by making minor changes and amended Subsec. (b) to require hearing on amendment application between 30 and 60 days after its receipt and to add provisions re hearings on resolutions; P.A. 90-254 made change to specify that the first hearing session be held in the county in which the facility is located; P.A. 03-140 amended Subsec. (a) to delete provision re fixing commencement date and location for a public hearing, to add Subdivs. (1) to (3) re fixing commencement date and location for a public hearing based on certain situations, and to add provision re consolidated public hearing process for applications that are common to a request-for-proposal, effective October 1, 2004; P.A. 04-257 made technical changes in Subsec. (a).

See Sec. 16a-7c re the request-for-proposal process.

Cited. 37 CA 653; judgment reversed, see 238 C. 361.



Section 16-50n - Parties to a certification or amendment proceeding or a declaratory ruling. Grouping of parties. Intervenors. Counsel and consultant to council. Limited appearances.

(a) The parties to a certification or amendment proceeding or to a declaratory ruling proceeding shall include: (1) The applicant, certificate holder, or petitioner; (2) each person entitled to receive a copy of the application or resolution under section 16-50l, if such person has filed with the council a notice of intent to be a party; (3) any domestic or qualified nonprofit corporation or association formed in whole or in part to promote conservation or natural beauty, to protect the environment, personal health or biological values, to preserve historical sites, to promote consumer interests, to represent commercial and industrial groups or to promote the orderly development of the areas in which the facility is to be located, if it has filed with the council a notice of intent to be a party; and (4) such other persons as the council may at any time deem appropriate.

(b) The council may permit any person to participate as an intervenor, in accordance with the provisions of section 4-177a, in a certification or amendment proceeding or a declaratory ruling proceeding.

(c) The council in its discretion may provide for the grouping of parties and intervenors with the same interests. If such a group does not designate an agent for the service of notice and documents, the council shall designate such an agent, and notice and documents need be served only on the designated agent. Notwithstanding the provisions of this subsection, any party or intervenor who has been included in a group may, at any time by oral or written notice to the council, elect not to be a member of the group to the extent specified in such notice.

(d) The Attorney General shall appoint an assistant attorney general or a special assistant attorney general to act as counsel for the Connecticut Siting Council.

(e) Upon receipt of the application, the council may employ one or more independent consultants to study and measure the consequences of the proposed facility on the environment. The council shall direct such consultant or consultants to study any matter that the council deems important to an adequate appraisal of the application. Any such study and any report issued as a result thereof shall be part of the record of the proceeding.

(f) Any person may make a limited appearance at a hearing held pursuant to the provisions of section 16-50m, prior thereto or within thirty days thereafter, entitling such person to file a statement in writing. At the discretion of the council any person may make a limited appearance at any such hearing to present an oral statement under oath. All papers and matters filed by a person making a limited appearance shall become part of the record. No person making a limited appearance, and not otherwise entitled to be a party, shall be a party or shall have the right to cross-examine witnesses, parties or intervenors.

(1971, P.A. 575, S. 8; P.A. 73-458, S. 7; P.A. 75-375, S. 5, 12; P.A. 79-537, S. 3; P.A. 86-187, S. 6, 10; P.A. 89-45, S. 3, 4; P.A. 90-230, S. 84, 101.)

History: P.A. 73-458 amended Subsec. (a)(2) to include as parties persons giving notice of intent to be a party, rather than persons who have not given notice that they do not want to be parties and clarified limited appearances in Subsec. (d) by replacing reference to appearance “at any time in the proceeding” with reference to appearance before hearing or within 30 days after hearing and provided that persons making limited appearance are not subject to cross-examination; P.A. 75-375 deleted 15-day deadline for filing of intent to be a party in Subsec. (a)(2), inserted new Subsec. (b) re grouping of parties and relettered former Subsecs. (b) to (d) as (c) to (e); P.A. 79-537 added references to amendment proceedings, certificate holders and resolutions in Subsec. (a) and deleted 20-day deadline for filing of notice of intent by nonprofit corporations under Subsec. (a)(3); P.A. 86-187 replaced power facility evaluation council with Connecticut siting council in Subsec. (c); P.A. 89-45 included provision in Subsec. (a) allowing council to issue declaratory rulings, added Subsec. (b) permitting intervenors in council proceeding, included provision in Subsec. (f) re limited appearances at hearings to present oral statement and relettered Subsecs. (b), (c), (d) and (e) as Subsecs. (c), (d), (e) and (f); P.A. 90-230 made technical change to Subsec. (b).

Cited. 20 CA 474.



Section 16-50o - Record of hearing. Rights of parties. Administrative notice re electromagnetic fields.

(a) A record shall be made of the hearing and of all testimony taken and the cross-examinations thereon. Every party or group of parties as provided in section 16-50n shall have the right to present such oral or documentary evidence and to conduct such cross-examination as may be required for a full and true disclosure of the facts.

(b) For an application on a facility described in subdivision (1) of subsection (a) of section 16-50i, the council shall administratively notice completed and ongoing scientific and medical research on electromagnetic fields.

(c) The applicant shall submit into the record the full text of the terms of any agreement, and a statement of any consideration therefor, if not contained in such agreement, entered into by the applicant and any party to the certification proceeding, or any third party, in connection with the construction or operation of the facility. This provision shall not require the public disclosure of proprietary information or trade secrets.

(d) The results of the evaluation process pursuant to subsection (f) of section 16a-7c shall be part of the record, where applicable.

(e) A copy of the record shall be available at all reasonable times for examination by the public without cost at the principal office of the council. A copy of the transcript of testimony at the hearing shall be filed at an appropriate public office, as determined by the council, in each county in which the facility or any part thereof is proposed to be located.

(1971, P.A. 575, S. 9; P.A. 75-375, S. 6, 12; P.A. 03-140, S. 9; P.A. 04-246, S. 8, 9.)

History: P.A. 75-375 included grouped parties in Subsec. (a) and required transcript copy to be filed at designated public office in county rather than municipality where facility to be located; P.A. 03-140 added new Subsec. (b) re submitting into the record terms of agreements, added Subsec. (c) re results of the evaluation process and redesignated existing Subsec. (b) as Subsec. (d), effective October 1, 2004; P.A. 04-246 added new Subsec. (b) re administrative notice of research on electromagnetic fields and redesignated existing Subsecs., effective June 3, 2004, and applicable to applications for a certificate of environmental compatibility and public need that was originally filed on or after October 1, 2003, for which the Connecticut Siting Council has not rendered a decision upon the record prior to June 3, 2004.



Section 16-50p - Certification proceeding decisions: Timing, opinion, factors considered. Telecommunications and community antenna television facilities: Additional factors considered, conditions. Modification of location. Amendment proceeding decisions. Service and notice. “Public need” defined. Civil action by Attorney General.

(a)(1) In a certification proceeding, the council shall render a decision upon the record either granting or denying the application as filed, or granting it upon such terms, conditions, limitations or modifications of the construction or operation of the facility as the council may deem appropriate.

(2) The council’s decision shall be rendered in accordance with the following:

(A) Not later than twelve months after the deadline for filing an application following the request for proposal process for a facility described in subdivision (1) or (2) of subsection (a) of section 16-50i or subdivision (4) of said subsection (a) if the application was incorporated in an application concerning a facility described in subdivision (1) of said subsection (a);

(B) Not later than one hundred eighty days after the deadline for filing an application following the request for proposal process for a facility described in subdivision (4) of subsection (a) of section 16-50i and an application concerning a facility described in subdivision (3) of said subsection (a), provided the council may extend such period by not more than one hundred eighty days with the consent of the applicant; and

(C) Not later than one hundred eighty days after the filing of an application for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i, provided the council may extend such period by not more than one hundred eighty days with the consent of the applicant.

(3) The council shall file, with its order, an opinion stating in full its reasons for the decision. The council shall not grant a certificate, either as proposed or as modified by the council, unless it shall find and determine:

(A) Except as provided in subsection (b) or (c) of this section, a public need for the facility and the basis of the need;

(B) The nature of the probable environmental impact of the facility alone and cumulatively with other existing facilities, including a specification of every significant adverse effect, including, but not limited to, electromagnetic fields that, whether alone or cumulatively with other effects, impact on, and conflict with the policies of the state concerning the natural environment, ecological balance, public health and safety, scenic, historic and recreational values, forests and parks, air and water purity and fish, aquaculture and wildlife;

(C) Why the adverse effects or conflicts referred to in subparagraph (B) of this subdivision are not sufficient reason to deny the application;

(D) In the case of an electric transmission line, (i) what part, if any, of the facility shall be located overhead, (ii) that the facility conforms to a long-range plan for expansion of the electric power grid of the electric systems serving the state and interconnected utility systems and will serve the interests of electric system economy and reliability, and (iii) that the overhead portions, if any, of the facility are cost effective and the most appropriate alternative based on a life-cycle cost analysis of the facility and underground alternatives to such facility, are consistent with the purposes of this chapter, with such regulations or standards as the council may adopt pursuant to section 16-50t, including, but not limited to, the council’s best management practices for electric and magnetic fields for electric transmission lines and with the Federal Power Commission “Guidelines for the Protection of Natural Historic Scenic and Recreational Values in the Design and Location of Rights-of-Way and Transmission Facilities” or any successor guidelines and any other applicable federal guidelines and are to be contained within an area that provides a buffer zone that protects the public health and safety, as determined by the council. In establishing such buffer zone, the council shall consider, among other things, residential areas, private or public schools, licensed child day care facilities, licensed youth camps or public playgrounds adjacent to the proposed route of the overhead portions and the level of the voltage of the overhead portions and any existing overhead transmission lines on the proposed route. At a minimum, the existing right-of-way shall serve as the buffer zone;

(E) In the case of an electric or fuel transmission line, that the location of the line will not pose an undue hazard to persons or property along the area traversed by the line;

(F) In the case of an application that was heard under a consolidated hearing process with other applications that were common to a request for proposal, that the facility proposed in the subject application represents the most appropriate alternative among such applications based on the findings and determinations pursuant to this subsection;

(G) In the case of a facility described in subdivision (6) of subsection (a) of section 16-50i that is (i) proposed to be installed on land under agricultural restriction, as provided in section 22-26cc, that the facility will not result in a material decrease of acreage and productivity of the arable land, (ii) proposed to be installed on land near a building containing a school, as defined in section 10-154a, or a commercial child day care center, as described in subdivision (1) of subsection (a) of section 19a-77, that the facility will not be less than two hundred fifty feet from such school or commercial child day care center unless the location is acceptable to the chief elected official of the municipality or the council finds that the facility will not have a substantial adverse effect on the aesthetics or scenic quality of the neighborhood in which such school or commercial child day care center is located, or (iii) proposed to be installed on land owned by a water company, as defined in section 25-32a, and which involves a new ground-mounted telecommunications tower, that such land owned by a water company is preferred over any alternative telecommunications tower sites provided the council shall, pursuant to clause (iii) of this subparagraph, consult with the Department of Public Health to determine potential impacts to public drinking water supplies in considering all the environmental impacts identified pursuant to subparagraph (B) of this subdivision. The council shall not render any decision pursuant to this subparagraph that is inconsistent with federal law or regulations; and

(H) That, for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i, the council has considered the manufacturer’s recommended safety standards for any equipment, machinery or technology for the facility.

(b) (1) Prior to granting an applicant’s certificate for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i, the council shall examine, in addition to its consideration of subdivisions (1) to (3), inclusive, of subsection (a) of this section: (A) The feasibility of requiring an applicant to share an existing facility, as defined in subsection (b) of section 16-50aa, within a technically derived search area of the site of the proposed facility, provided such shared use is technically, legally, environmentally and economically feasible and meets public safety concerns, (B) whether such facility, if constructed, may be shared with any public or private entity that provides telecommunications or community antenna television service to the public, provided such shared use is technically, legally, environmentally and economically feasible at fair market rates, meets public safety concerns, and the parties’ interests have been considered, (C) whether the proposed facility would be located in an area of the state which the council, in consultation with the Department of Energy and Environmental Protection and any affected municipalities, finds to be a relatively undisturbed area that possesses scenic quality of local, regional or state-wide significance, and (D) the latest facility design options intended to minimize aesthetic and environmental impacts. The council may deny an application for a certificate if it determines that (i) shared use under the provisions of subparagraph (A) of this subdivision is feasible, (ii) the applicant would not cooperate relative to the future shared use of the proposed facility, (iii) the proposed facility would substantially affect the scenic quality of its location or surrounding neighborhood and no public safety concerns require that the proposed facility be constructed in such a location, or (iv) no public safety concerns require that a proposed facility owned or operated by the state be constructed in that location. In evaluating the public need for a cellular facility described in subdivision (6) of subsection (a) of section 16-50i, there shall be a presumption of public need for personal wireless services and the council shall be limited to consideration of a specific need for any proposed facility to be used to provide such services to the public.

(2) When issuing a certificate for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i, the council may impose such reasonable conditions as it deems necessary to promote immediate and future shared use of such facilities and avoid the unnecessary proliferation of such facilities in the state. The council shall, prior to issuing a certificate, provide notice of the proposed facility to the municipality in which the facility is to be located. Upon motion of the council, written request by a public or private entity that provides telecommunications or community antenna television service to the public or upon written request by an interested party, the council may conduct a preliminary investigation to determine whether the holder of a certificate for such a facility is in compliance with the certificate. Following its investigation, the council may initiate a certificate review proceeding, which shall include a hearing, to determine whether the holder of a certificate for such a facility is in compliance with the certificate. In such proceeding, the council shall render a decision and may issue orders it deems necessary to compel compliance with the certificate, which may include, but not be limited to, revocation of the certificate. Such orders may be enforced in accordance with the provisions of section 16-50u.

(c) (1) The council shall not grant a certificate for a facility described in subdivision (3) of subsection (a) of section 16-50i, either as proposed or as modified by the council, unless it finds and determines a public benefit for the facility and considers neighborhood concerns with respect to the factors set forth in subdivision (3) of subsection (a) of this section, including public safety.

(2) The council shall not grant a certificate for a facility described in subdivision (1) of subsection (a) of section 16-50i, that is substantially underground or underwater except where such facility interconnects with existing overhead facilities, either as proposed or as modified by the council, unless it finds and determines a public benefit for a facility substantially underground or a public need for a facility substantially underwater.

(3) For purposes of this section, a public benefit exists when a facility is necessary for the reliability of the electric power supply of the state or for the development of a competitive market for electricity and a public need exists when a facility is necessary for the reliability of the electric power supply of the state.

(4) Any application for an electric transmission line with a capacity of three hundred forty-five kilovolts or more that is filed on or after May 1, 2003, and proposes the underground burial of such line in all residential areas and overhead installation of such line in industrial and open space areas shall have a rebuttable presumption of meeting a public benefit for such facility if the facility is substantially underground and meeting a public need for such facility if the facility is substantially above ground. Such presumption may be overcome by evidence submitted by a party or intervenor to the satisfaction of the council.

(d) If the council determines that the location of all or a part of the proposed facility should be modified, it may condition the certificate upon such modification, provided the municipalities affected by the modification and the residents of such municipalities shall have had notice of the application pursuant to subsection (b) of section 16-50l.

(e) In an amendment proceeding, the council shall render a decision not later than ninety days after the filing of the application or adoption of the resolution initiating the proceeding. The council shall file an opinion with its order stating its reasons for the decision. The council’s decision shall include the findings and determinations enumerated in subsection (a) of this section which are relevant to the proposed amendment.

(f) The council shall serve a copy of the order and opinion issued therewith upon each party and publish a notice of the issuance of the order and opinion in such newspapers as will serve substantially to inform the public of the issuance of such order and opinion. The name and address of each party shall be set forth in the order.

(g) In deciding whether to issue a certificate, the council shall in no way be limited by the applicant already having acquired land or an interest therein for the purpose of constructing the facility that is the subject of its application.

(h) For purposes of this section, a public need exists for an energy facility if such facility is necessary for the reliability of the electric power supply of the state.

(i) For a facility described in subdivision (1) of subsection (a) of section 16-50i, with a capacity of not less than three hundred forty-five kilovolts, the presumption shall be that a proposal to place the overhead portions, if any, of such facility adjacent to residential areas, private or public schools, licensed child day care facilities, licensed youth camps or public playgrounds is inconsistent with the purposes of this chapter. An applicant may rebut this presumption by demonstrating to the council that burying the facility will be technologically infeasible. In determining such infeasibility, the council shall consider the effect of burying the facility on the reliability of the electric transmission system of the state and whether the cost of any contemplated technology or design configuration may result in an unreasonable economic burden on the ratepayers of the state.

(j) Upon a motion of a party or intervenor or a council determination that any party or intervenor relating to a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i has intentionally omitted or misrepresented a material fact in the course of a council proceeding, the council may, by majority vote, request the Attorney General to bring a civil action against such party or intervenor. In any such action, the Attorney General may seek any legal or equitable relief the Superior Court deems appropriate, including, but not limited to, injunctive relief or a civil penalty of not more than ten thousand dollars and reasonable attorney fees and related costs.

(1971, P.A. 575, S. 10; P.A. 73-340, S. 1, 2; 73-458, S. 8; P.A. 75-375, S. 7, 12; P.A. 76-320, S. 1, 2; 76-359, S. 3, 7; P.A. 77-218, S. 4; P.A. 79-537, S. 4; P.A. 80-483, S. 66, 186; P.A. 83-569, S. 5, 17; P.A. 88-121, S. 1, 3; P.A. 93-268, S. 1; P.A. 94-176, S. 3; P.A. 98-28, S. 50, 117; P.A. 01-120, S. 2, 3; P.A. 03-140, S. 10–13; 03-221, S. 6; 03-248, S. 1; 03-263, S. 6; 03-278, S. 120; P.A. 04-236, S. 6, 7; 04-246, S. 3–7; P.A. 05-288, S. 219; June Sp. Sess. P.A. 07-4, S. 116; P.A. 11-80, S. 1; P.A. 12-165, S. 1; P.A. 13-298, S. 61.)

History: P.A. 73-340 added Subsec. (d) re irrelevance of applicant’s prior acquisition of land; P.A. 73-458 amended Subsec. (a) to clarify Subdiv. (2) by specifying “significant” adverse effects “whether alone or cumulatively ...”, to add “that will provide, in accordance with the need for adequate and reliable electric service” in Subdiv. (4)(B) and to delete Subdiv. (6) re conformity of facility location to state and local laws; P.A. 75-375 amended Subsec. (a) to require decision within 10 months rather than one year, to delete reference in Subdiv. (4)(B) to elimination of overhead lines in accordance with need for adequate and reliable service and to require consistency with purposes of Ch. 277a and adopted regulations as well as with federal guidelines under Subdiv. (4)(C); P.A. 76-320 made technical change in Subsec. (b) and amended Subsec. (c) to require publication of notice of issuance of order and opinion rather than publication of copy of order and opinion; P.A. 76-359 rephrased Subsec. (d); P.A. 77-218 made 10-month deadline applicable to applications for facilities in Subdivs. (1) to (4), inclusive, of Sec. 16-50i(a), imposed 120-day deadline for those in Subdivs. (5) and (6) and made provision for extensions under Subsec. (a); P.A. 79-537 made clear that provisions apply to certification proceedings, inserted new Subsec. (c) re amendment proceedings and redesignated former Subsecs. (c) and (d) accordingly; P.A. 80-483 made technical changes; P.A. 83-569 amended Subsec. (a) to establish a time limit for council decisions affecting substations and switchyards; P.A. 88-121 amended Subsec. (a) increasing the council’s time to render decisions on applications; P.A. 93-268 inserted new Subsec. (b) regarding factors considered in granting and conditions of a certificate for a facility described in Sec. 16-50i(a)(5) or (6), and relettered former Subsecs. (b) to (e) as (c) to (f); P.A. 94-176 amended Subsec. (a)(4)(C) by adding provision re life-cycle cost analysis of the facility and underground alternatives; P.A. 98-28 made technical changes in Subsec. (a), added new Subsec. (c) re siting of electric generating and storage facilities and electric transmission lines which are substantially underground or underwater, and redesignated former Subsecs. (c) to (f) as Subsecs. (d) to (g), effective July 1, 1998; P.A. 01-120 amended Subsec. (a) by adding aquaculture to items in Subdiv. (2) that council must determine the probable environmental impact upon for any facility and adding provisions making the terms of any agreement between the applicant and any party to the proceeding or third party part of the record of the proceeding, effective July 1, 2001; P.A. 03-140 amended Subsec. (a) to add provisions re feasible and prudent alternatives, effective July 1, 2003, and applicable to applications for a certificate of environmental compatibility and public need filed after that date, and further amended said Subsec. to add subdiv. designators, to add “not later than” and “after the deadline for filing an application following the request-for-proposal process for” in Subdivs. (2)(A) and (2)(B), to delete reference to community antenna television and telecommunication towers in Subdiv. (2)(B), to add Subdiv. (2)(C) re deadline for issuing a decision on an application for community antenna television and telecommunication towers, to delete provisions re feasible and prudent alternatives, to add Subdiv. (3)(F) re applications heard under a consolidated hearing process, to delete provisions re terms of agreements as part of the record of the proceedings, and to make conforming changes, effective October 1, 2004, and amended Subsec. (c) to add provisions re public need for a facility that is substantially underwater in Subdiv. (2)(A), to add provisions re feasible and prudent alternatives, and to make technical changes, effective July 1, 2003, and applicable to applications for a certificate of environmental compatibility and public need filed after that date, and further amended said subsec. to add Subdiv. (1)(D) re applications heard under a consolidated hearing process, to delete provisions re feasible and prudent alternatives, and to add Subdiv. (2)(F) re applications heard under a consolidated hearing process, effective October 1, 2004; P.A. 03-221 added Subsec. (a)(6) re telecommunication towers proposed on land under agricultural restriction; P.A. 03-248 added Subsec. (c)(3) re rebuttable resumption for an application for certain electric transmission lines, effective July 9, 2003; P.A. 03-263 added new Subsec. (h) re definition of public need for an energy facility, effective July 9, 2003; P.A. 03-278 amended Subsec. (a) by adding Subdiv. (6) re facility proposed to be installed on land under agricultural restriction; P.A. 04-236 made a technical change in former version of Subsecs. (a)(4)(C) and (c)(2)(B), effective June 8, 2004; P.A. 04-246 amended Subsec. (a) to make technical changes, to add “including, but not limited to, electromagnetic fields that,” to include references to standards and best management practices for electric and magnetic fields for electric transmission lines, and to add buffer zone requirement, amended Subsec. (c) to make technical changes and to eliminate provisions re rebuttable presumption for certain electric transmission line applications, and added Subsec. (i) re presumption re proposal for an overhead electric transmission facility with a capacity of three hundred forty-five kilovolts or greater, effective June 3, 2004, and applicable to applications for a certificate of environmental compatibility and public need that was originally filed on or after October 1, 2003, for which the Connecticut Siting Council has not rendered a decision upon the record prior to June 3, 2004 (Revisor’s note: In 2005, the Revisors editorially redesignated Subsec. (c)(3) as Subsec. (c)(4) to conform with technical changes made by P.A. 04-246); P.A. 05-288 made technical changes in Subsec. (a)(3)(A) and (D), effective July 13, 2005; June Sp. Sess. P.A. 07-4 amended Subsec. (i) to add to factors for determining infeasibility whether cost of any contemplated technology or design configuration may result in unreasonable economic burden for ratepayers, effective July 1, 2007; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b)(1), effective July 1, 2011; P.A. 12-165 amended Subsec. (a)(3) to add provisions re certification decisions for proposed facilities located not less than 250 feet from a school or commercial child day care center in Subpara. (C) and add Subpara. (H) re consideration of manufacturer’s recommended safety standards for equipment, machinery or technology, amended Subsec. (b)(1) to add Subpara. (D) re examination of the latest facility design options intended to minimize aesthetic and environmental impacts and add provision re surrounding neighborhood, amended Subsec. (c)(1) to add provision re consideration of neighborhood concerns for proposed facilities, added Subsec. (j) re civil action brought by Attorney General, and made technical changes, effective July 1, 2012; P.A. 13-298 amended Subsec. (a)(3) to add reference to Subsec. (b) in Subpara. (A) and to add clause (iii) re facility proposed to be installed on land owned by a water company and which involves a new ground-mounted telecommunications tower and to make conforming changes in Subpara. (G), and amended Subsec. (b)(1) to add clause (iv) re authorization for council to deny an application if it determines no public safety concerns require that a proposed facility owned or operated by the state be constructed in that location and to add provision re evaluation of public need for a cellular facility, effective July 1, 2013.



Section 16-50q - Judicial review.

Any party may obtain judicial review of an order issued on an application for a certificate or an amendment of a certificate in accordance with the provisions of section 4-183. Any judicial review sought pursuant to this chapter shall be privileged in respect to assignment for trial in the Superior Court.

(1971, P.A. 575, S. 11; 1972, P.A. 108, S. 3; P.A. 73-458, S. 9; P.A. 76-436, S. 360, 681; P.A. 77-603, S. 14, 125.)

History: 1972 act replaced superior court with court of common pleas, effective September 1, 1972, except that courts with cases pending retain jurisdiction; P.A. 73-458 deleted provisions re rehearing on applications as intermediate step to judicial review and deleted provision re finding of facts de novo; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous provision detailing procedure for judicial review with statement that review to be obtained in accordance with Sec. 4-183.

Cited. 37 CA 653; judgment reversed, see 238 C. 361. Section does not confer automatic statutory aggrievement on parties to appeal adverse decision of siting council. 133 CA 851.



Section 16-50r - Report of forecast of loads and resources. Confidential information. Regulations. Investigation of life-cycle costs for overhead and underground transmission lines: Scope, hearings, consultants, assessment.

(a) Every person engaged in electric transmission services, as defined in section 16-1, electric generation services, as defined in said section, or electric distribution services, as defined in said section, generating electric power in the state utilizing a generating facility with a capacity greater than one megawatt, shall, annually, on or before March first, file a report on a forecast of loads and resources which may consist of an update of the previous year’s report with the siting council for its review. The report shall cover the ten-year forecast period beginning with the year of the report. Upon request, the report shall be made available to the public. The report shall include, as applicable: (1) A tabulation of estimated peak loads, resources and margins for each year; (2) data on energy use and peak loads for the five preceding calendar years; (3) a list of existing generating facilities in service; (4) a list of scheduled generating facilities for which property has been acquired, for which certificates have been issued and for which certificate applications have been filed; (5) a list of planned generating units at plant locations for which property has been acquired, or at plant locations not yet acquired, that will be needed to provide estimated additional electrical requirements, and the location of such facilities; (6) a list of planned transmission lines on which proposed route reviews are being undertaken or for which certificate applications have already been filed; (7) a description of the steps taken to upgrade existing facilities and to eliminate overhead transmission and distribution lines in accordance with the regulations and standards described in section 16-50t; and (8) for each private power producer having a facility generating more than one megawatt and from whom the person furnishing the report has purchased electricity during the preceding calendar year, a statement including the name, location, size and type of generating facility, the fuel consumed by the facility and the by-product of the consumption. On and after March 1, 2012, each such report from a person engaged in electric transmission services or electric distribution services, as defined in section 16-1, shall identify any potential reliability concerns during the forecast period and such person shall provide such information to the Commissioner of Energy and Environmental Protection. Confidential, proprietary or trade secret information provided under this section may be submitted under a duly granted protective order. The council may adopt regulations, in accordance with the provisions of chapter 54, that specify the expected filing requirements for persons that transmit electric power in the state, electric distribution companies, and persons that generate electric power in the state utilizing a generating facility with a capacity of greater than one megawatt. Until such regulations are adopted, persons that transmit electric power in the state shall file reports pursuant to this section that include the information requested in subdivisions (6) and (7) of this subsection; electric distribution companies in the state shall file reports pursuant to this section that include the information requested in subdivisions (1), (2), (7) and (8) of this subsection; persons that generate electric power in the state utilizing a generating facility with a capacity greater than one megawatt shall file reports pursuant to this section that include the information requested in subdivisions (3), (4), (5) and (8) of this subsection. The council shall hold a public hearing on such filed forecast reports annually. The council shall conduct a review in an executive session of any confidential, proprietary or trade secret information submitted under a protective order during such a hearing. At least one session of such hearing shall be held after six-thirty p.m. Upon reviewing such forecast reports, the council may issue its own report assessing the overall status of loads and resources in the state. If the council issues such a report, it shall be made available to the public and shall be furnished to each member of the joint standing committee of the General Assembly having cognizance of matters relating to energy and technology, any other member of the General Assembly making a written request to the council for the report and such other state and municipal bodies as the council may designate.

(b) On October 1, 1994, and not less than once every five years thereafter, the council shall establish a proceeding to investigate and determine life-cycle costs for both overhead and underground transmission line alternatives. The council shall determine the schedule and scope of the investigation at a publicly noticed meeting held not earlier than ninety days preceding the first public hearing on the matter. The scope of the investigation shall include, but not be limited to, an inquiry of all relevant life-cycle costs, relative reliability, constraints concerning access and construction, potential damage to the environment and compatibility with the existing electric supply system. As part of the investigation the council shall hold public hearings which shall afford all interested parties opportunity to be heard. At least one public hearing shall be held after six-thirty p.m.

(c) An investigation conducted pursuant to subsection (b) of this section may include the retention of consultants, manufacturers and other experts necessary for the council to objectively determine the range of life-cycle costs of such alternatives. No such consultant, manufacturer or expert shall have any financial interest in, or, in the twelve months preceding the investigation, have engaged in any business, employment or professional activity for compensation with a corporation, company, association, joint stock association, partnership or person, or lessee thereof, owning, leasing, maintaining, operating, managing or controlling poles, wires, conduits or other fixtures, along public highways or streets, for the transmission or distribution of electric current for sale for light, heat or power within the state, or with a person, firm or corporation which manufactures such poles, wires, conduits or other fixtures. The council shall apportion and assess its expenses for consultants, hearing facilities, stenographic reports and other reasonable and necessary expenses of conducting such an investigation among those persons, firms and corporations having gross revenues from the retail sale of electric power in excess of one hundred thousand dollars during the preceding calendar year. The council shall assess each such person, firm or corporation in proportion of its gross revenues to the aggregate gross revenues of all such persons, firms and corporations. Each person, firm or corporation subject to an assessment shall pay its assessed amount not later than thirty days after receiving notice of its assessment or as specified by the council. Prior to incurring expenses for which assessments shall be made under this subsection, the council shall review the anticipated expenses at a public meeting, notice of which shall be given to each person, firm or corporation subject to an assessment. A person, firm or corporation may object to an assessment made pursuant to this subsection by filing with the council, not later than thirty days after receiving notice of its assessment, a petition stating the amount of the assessment to which it objects and the grounds upon which it claims such assessment is excessive, erroneous, unlawful or invalid. Upon the request of the petitioner, the council shall hold a hearing. After reviewing the company’s petition and testimony, if any, the council shall issue an order in accordance with its findings. The petitioner shall pay the council the amount indicated in the order not later than thirty days after the date of the order.

(d) The council shall remit all payments received pursuant to this section to the State Treasurer for deposit in the Siting Council Fund. Such payments shall be accounted for as expenses recovered from electric power suppliers. All payments made under this section shall be in addition to any taxes payable to the state under chapters 211, 212, 212a and 219.

(e) An assessment unpaid on the due date or any portion of an assessment withheld after the due date under this section shall be subject to interest at the rate of one and one-fourth per cent per month or fraction thereof.

(1971, P.A. 575, S. 13; P.A. 75-486, S. 18, 69; P.A. 76-323, S. 1, 2; P.A. 78-119; P.A. 79-214, S. 4; P.A. 81-439, S. 5, 14; P.A. 82-222, S. 5, 7; P.A. 89-291, S. 7; P.A. 94-176, S. 2; May 25 Sp. Sess. P.A. 94-1, S. 103, 130; P.A. 96-46, S. 2; P.A. 01-144; P.A. 11-80, S. 97.)

History: P.A. 75-486 required filing of description of methodology used to arrive at load forecasts; P.A. 76-323 replaced requirement that report be furnished to “persons listed in subdivision (2)(A) of section 16-50l(b)” with list of persons, departments, agencies etc. to receive report and added provision re hearings to be held on reports; P.A. 78-119 changed filing deadline from January to March, replaced 20-year period “next succeeding the date” of report with period “beginning with the year” of report and added new Subdiv. (2) re data on energy use and peak loads for 5 previous years, renumbering former Subdivs. (2) to (6), inclusive, accordingly; P.A. 79-214 added Subsec. (b) re simplified statements of loads and resources by producers using cogeneration technology; P.A. 81-439 excepted private power producers from 10-year forecast requirement, repealed Subsec. (b), eliminating reporting by person producing electricity by cogeneration or use of renewable fuel resources and added provision requiring report by purchaser of electricity from private power producer having facility generating more than one megawatt; P.A. 82-222 required forecast report to be furnished only to senate president, house speaker, energy committee members and other general assembly members requesting it, instead of to all general assembly members; P.A. 89-291 changed annual report from 10-year to a 20-year forecast of loads and resources; P.A. 94-176 designated existing provisions as Subsec. (a) and changed reference from Subsec. (f) to Subsec. (j) of Sec. 16-50j and added Subsecs. (b) to (e) re investigation of life-cycle costs for overhead and underground transmission line alternatives; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (c) by making technical change; P.A. 96-46 amended Subsec. (a) to allow a forecast report to consist of an update of the previous year’s report, to delete requirement that reports be furnished to certain officials and to add provision re issuance of a report by the council assessing overall status of loads and resources to certain members of the General Assembly; P.A. 01-144 amended Subsec. (a) to change application of the subsection from every person engaged in generating electric power to every person engaged in electric transmission, generation, or distribution services utilizing a generating facility with a capacity of greater than one megawatt, delete exception for private power producers, delete report content requirements and change the forecast period for the report from 20 years to 10 years, provide that confidential, proprietary or trade secret information provided under section may be submitted under a protective order, allow the council to adopt regulations to specify filing requirements for transmitters, generators, and distributors, require certain information from transmitters, generators, and distributors in the report until such regulations are adopted, and require the council to review any information submitted under a protective order in an executive session (Revisor’s note: In Subsec. (a), certain references to subdivisions of “this section” were changed editorially by the Revisors to “this subsection” for accuracy); P.A. 11-80 amended Subsec. (a) by replacing a reference to “council” with “siting council” and requiring reports on and after March 1, 2012, to identify potential reliability concerns and further requiring that information be provided to Commissioner of Energy and Environmental Protection, effective July 1, 2011.



Section 16-50s - Expenditures by utilities as consideration in proceedings.

The council may give appropriate consideration in all proceedings to (1) the amounts expended by a utility for research on generation and transmission of the form of energy furnished by it and the environmental effect thereof, (2) the amounts expended by such utility for promotion, including advertising, of the use of the form of energy furnished by it and (3) the relationship between such expenditures.

(1971, P.A. 575, S. 14.)



Section 16-50t - Regulations and standards. Hearing. Certain expenditures excluded in computation of fair net return.

(a) The council shall prescribe and establish such reasonable regulations and standards in accordance with the provisions of chapter 54 as it deems necessary and in the public interest with respect to application fees, siting of facilities and environmental standards applicable to facilities, including, but not limited to, regulations or standards relating to: (1) Reliability, effluents, thermal effects, air and water emissions, protection of fish and wildlife and other environmental factors; (2) the methodical upgrading or elimination of facilities over appropriate periods of time to meet the standards established pursuant to this subsection or other applicable laws, standards or regulations; and (3) the elimination of overhead electric transmission and distribution lines over appropriate periods of time in accordance with existing applicable technology and the need to provide electric service at the lowest reasonable cost to consumers.

(b) The council may adopt regulations or standards in accordance with the provisions of chapter 54, with respect to subdivisions (1) and (2) of subsection (a) of this section. Such regulations or standards shall be in addition to and not in lieu of any regulation or standard adopted by any other state or local agency or instrumentality. No such regulation or standard shall be adopted by the council without one or more public hearings at which members of the public are given adequate opportunity to be heard.

(c) The council shall adopt, and revise as the council deems necessary, standards for best management practices for electric and magnetic fields for electric transmission lines. Such standards shall be based on the latest completed and ongoing scientific and medical research on electromagnetic fields and shall require individual, project-specific assessments of electromagnetic fields, taking into consideration design techniques including, but not limited to, compact spacing, optimum phasing of conductors, and applicable and appropriate new field management technologies. Such standards shall not be regulations for purposes of chapter 54.

(d) Expenditures by a utility shall not be considered a necessary and proper expense for the purpose of computing fair net return on invested capital, if such expenditures were incurred (1) for fines, forfeitures and other penalties, including legal fees and other expenses incurred in connection therewith, imposed for failure to comply with any state or federal environmental or pollution standard or (2) in connection with any action described in subsection (a) of section 16-50k prior to issuance of a certificate therefor.

(1971, P.A. 575, S. 15; P.A. 73-458, S. 10; P.A. 75-375, S. 8, 12; P.A. 88-317, S. 62, 107; P.A. 04-246, S. 10.)

History: P.A. 73-458 replaced references to repealed Secs. 4-41 to 4-50 with reference to Secs. 4-166 to 4-185, qualified requirement that overhead lines be eliminated in Subsec. (a)(3) with “in accordance with existing applicable technology” and replaced reference in Subsec. (b) to Subdivs. (2) and (3) of Subsec. (a) with reference to Subdivs. (1) and (2); P.A. 75-375 deleted “methodical” referring to elimination of overhead lines in Subsec. (a) (3) and added provision for regulations on “the need to provide electric service at the lowest reasonable cost to consumers”; P.A. 88-317 substituted “chapter 54” for “sections 4-166 to 4-185, inclusive,” in Subsecs. (a) and (b), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 04-246 added new Subsec. (c) re adoption of standards for best management practices for electric and magnetic fields for electric transmission lines, redesignated existing Subsec. (c) as new Subsec. (d) and made a technical change therein, effective June 3, 2004, and applicable to applications for a certificate of environmental compatibility and public need that was originally filed on or after October 1, 2003, for which the Connecticut Siting Council has not rendered a decision upon the record prior to June 3, 2004.



Section 16-50u - Enforcement of certificate and standards requirements.

The council shall take reasonable steps to insure that each facility for which a certificate has been issued is constructed, maintained and operated in compliance with such certificate and any other standards established pursuant to this chapter. Whenever the council deems it necessary to verify such compliance and whenever the meeting of any such other standards involves expenses, the person to whom such certificate has been issued shall be charged with and pay such expenses. The courts are authorized to grant such restraining orders, and such temporary and permanent injunctive relief, as may be necessary to secure compliance with this chapter and with a certificate issued pursuant to this chapter. The courts may assess civil penalties in an amount not less than one thousand dollars per day for each day of construction or operation in material violation of this chapter, or in material violation of any certificate issued pursuant to this chapter. Civil proceedings to enforce this chapter may be brought by the Attorney General in the superior court for any judicial district affected by the violation. The remedies and penalties in this section shall be cumulative and shall be in addition to any other penalties and remedies available at law, or in equity, to any person.

(1971, P.A. 575, S. 16; P.A. 73-458, S. 11; P.A. 78-280, S. 2, 127.)

History: P.A. 73-458 substituted “established pursuant to this chapter” for “applicable to such facility” as phrase modifying “standards”; P.A. 78-280 replaced “county” with “judicial district”.



Section 16-50v - Administration expenses. Assessments. Fees. Staff. Consultants. Late fees.

(a) All expenses of administering this chapter, including the functions of the council and its staff, shall be financed as provided in this section.

(b) (1) Before December thirty-first of each year, the council shall review the anticipated amount of expenses attributable to energy facilities for the next fiscal year, excluding expenses under subsection (c), (d), (e), (g) or (h) of this section at a public meeting, notice of which shall be given to each person subject to assessment under this subsection, and at which interested persons shall be heard. After the meeting, the council shall determine the anticipated amount of such expenses and submit its determination to the joint standing committee of the General Assembly having cognizance of appropriations and the budgets of state agencies. After the committee completes its review, the council shall apportion and assess the anticipated amount of expenses among those persons having gross revenue from the sale of electric power at retail in the state in excess of one hundred thousand dollars during the preceding calendar year, in the proportion which the gross revenue of each such person bears to the aggregate gross revenues of all such persons. Each such person shall pay the assessment in three equal installments on or before July thirty-first, October thirty-first, and January thirty-first of the fiscal year. During the fiscal year the council may further apportion and assess the additional amount of such expenses as could not reasonably have been anticipated prior to the fiscal year, apportioned in the same manner after notice and hearing in the same manner. The total of such assessments for any fiscal year shall not exceed one million five hundred thousand dollars. No proceeds from any assessment under this subsection may be used by the council after June 30, 1984, for any proceedings concerning hazardous waste facilities.

(2) As used in this subdivision, “communications services” means services involving transmitting or receiving signals in the electromagnetic spectrum for a public or commercial purpose pursuant to a Federal Communications Commission license. Before December thirty-first of each year, the council shall review the anticipated amount of administrative expenses attributable to facilities used for providing communications services for the next fiscal year, excluding expenses under subsection (c), (d), (e), (g) or (h) of this section, at a public meeting, notice of which shall be given to each person subject to assessment under this subsection, and at which interested persons shall be heard. After the meeting, the council shall determine the anticipated amount of such expenses and submit its determination to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies. The council shall apportion and assess the anticipated amount of expenses equitably in proportion to the percentage of the council’s direct costs, among those persons who (1) provide communications services or have provided communications services facilities, and (2) have come before the council in the preceding calendar year. Each such person shall pay the assessment and submit a return, on a form prescribed by the council, to the council in four equal installments, on or before July 1, 1994, and July thirty-first of each year thereafter, October 31, 1994, and October thirty-first of each year thereafter, January 31, 1995, and January thirty-first of each year thereafter, and April 30, 1995, and April thirtieth of each year thereafter. The council shall transfer all payments received pursuant to this section to the Treasurer who shall credit such payments to the Siting Council Fund. Such payments shall be considered administrative expenses recovered from communications services providers.

(c) The fee for each application for a certificate for a facility described in subdivisions (1) to (4), inclusive, of subsection (a) of section 16-50i, shall be used to meet the expenses of the council in connection with the review of, hearing on and decision on the application, including the expenses of any consultant employed by the council under subsection (d) of section 16-50n. The council shall, by regulation, adjust the fees to meet the expenses. In addition, the council may assess the applicant during the proceeding on the application and thereafter, as may be necessary to meet the expenses. The amount of any fees and assessments paid under this subsection which are in excess of the expenses of the council in reviewing and acting upon the application for which the fees and assessments were paid shall be refunded within sixty days after completion of the matter.

(d) The fee for each application for a certificate for a facility described in subdivisions (5) and (6) of subsection (a) of section 16-50i or for a determination regarding shared use of a facility used for providing communications services, as defined in subdivision (2) of subsection (b) of this section, shall be established by regulation and used for the administrative expenses of the council and its staff incurred in processing the application or determination. In the event a hearing is held on any such application or determination, the council may assess an applicant during the proceeding and thereafter for all expenses of the council in connection with the review of, hearing on and decision on such application or determination, including the expenses of any consultant employed by the council pursuant to subsection (d) of section 16-50n.

(e) With regard to any facility described in subsection (a) of section 16-50i, the council shall, by regulation, establish such filing fees and provide for such assessments as may be necessary to meet the expenses of the council and its staff in reviewing and acting upon each application for an amendment of a certificate, each statement of intent to acquire property prior to the issuance of a certificate, each petition for an advisory ruling, each notice of modification and each appeal pursuant to subsection (d) of section 16-50x. The amount of any fees and assessments paid under this subsection which are in excess of the expenses of the council in reviewing and acting upon the application, statement of intent, petition for an advisory ruling, notice of modification or appeal for which the fees and assessments were paid shall be refunded within sixty days after completion of the matter.

(f) The council shall obtain such full-time and part-time staff and consultants as may be appropriate to carry out its duties and the provisions of this chapter.

(g) The council may undertake such studies as it deems necessary to carry out its duties under subdivision (2) of subsection (a) of section 16-50t. The council shall apportion and assess its expenses for consultants, hearing facilities and stenographic reports and other reasonable and necessary expenses to carry out its duties under subsection (a) of section 16-50t among those persons having gross revenue from the sale of electric power at retail in excess of one hundred thousand dollars during the preceding calendar year, in the proportion which the gross revenue of each such person bears to the aggregate gross revenues of all such persons. Each such person shall pay the assessment within thirty days. Before incurring expenses for which assessments will be made under this subsection, the council shall review the anticipated expenses at a public meeting, notice of which shall be given to each person subject to the assessment, and at which interested persons shall be heard.

(h) With regard to any facility described in subsection (a) of section 16-50i, the council shall, by regulation, establish such fees and assessments as are necessary to meet the expenses of the council and its staff in conducting field inspections of (1) a certified project constructed pursuant to a development and management plan, or (2) a completed project for which a declaratory or advisory ruling has been issued.

(i) On and after January 1, 2008, with regard to any assessment or other charge billed by the council pursuant to this chapter, the council shall charge late fees or penalties at the rate of one and one-half per cent per month against invoiced amounts not received by the council within thirty days after the due date shown on the council’s invoice.

(1971, P.A. 575, S. 17; P.A. 73-458, S. 12; P.A. 77-276, S. 1, 2; P.A. 81-317, S. 1, 2; 81-369, S. 14, 20; P.A. 82-314, S. 33, 63; P.A. 83-235, S. 5, 6; P.A. 84-249, S. 2, 3; P.A. 85-466, S. 2, 3; P.A. 86-187, S. 3, 10; 86-403, S. 34, 132; P.A. 90-254, S. 2, 3; P.A. 92-232, S. 2, 3; P.A. 93-361, S. 15, 17; 93-435, S. 68; June 18 Sp. Sess. P.A. 97-11, S. 61, 65; P.A. 00-174, S. 47, 83; P.A. 04-226, S. 5; P.A. 07-222, S. 5–7.)

History: P.A. 73-458 added Subsecs. (b) and (c) re staff and studies; P.A. 77-276 divided former Subsec. (a) into (a) and (b), redesignating former Subsecs. (b) and (c) accordingly, and clarified expenses of council and detailed manner of meeting expenses by assessments and fees; P.A. 81-317, in Subsec. (a) increased fee assessment ceiling from $200,000 to $400,000, required review of council’s anticipated expenses by appropriations committee and prohibited use of assessment proceeds for hazardous waste facilities after June 30, 1984, clarified Subsec. (b) and added new Subsec. (c), concerning assessments of applicants for certificates of environmental compatibility and public need; P.A. 81-369 inserted new Subsec. (c) to establish a procedure for assessment for expenses incurred in processing an application for a certificate of public safety and necessity for a hazardous waste disposal facility, relettering remaining Subsecs. accordingly, and made provisions applicable to Ch. 445 proceedings; P.A. 82-314 changed name of appropriations committee; P.A. 83-235 amended Subsec. (d) to repeal the provision requiring that the cost of regulations be assessed among applicants in the first fiscal year that hazardous waste facility applications are filed; P.A. 84-249 relettered subsections, changed deadline in Subsec. (b) for council review of anticipated expenses from June thirtieth to December thirty-first, transferred provisions re regulations re filing fees and assessments from Subsec. (c) to Subsec. (e) and added Subsec. (i) re regulations re fees and assessments for field inspections; P.A. 85-466 removed provisions relating to council’s proceedings concerning hazardous waste facilities under chapter 445 throughout section, deleting former Subsec. (f) entirely and relettering remaining Subsecs. accordingly; P.A. 86-187 amended Subsec. (b) to increase limit on total assessments for any fiscal year from $400,000 to $500,000; P.A. 86-403 made technical changes to Subsecs. (a) and (b); P.A. 90-254 amended Subsec. (b) to increase limit on total assessments for any fiscal year to $700,000; P.A. 92-232 amended Subsec. (b) to increase limit on total assessments for any fiscal year to $1,000,000; P.A. 93-361 made existing Subsec. (b) into Subdiv. (1) and added new Subdiv. (2) re assessment of communications services for expenses of the council, amended Subsec. (d) to include determinations regarding shared use of facility used to provide communications services and amended Subsec. (e) to add reference to notices of modification, effective July 1, 1993; P.A. 93-435 changed the transfer of payments received pursuant to this section from the consumer counsel and public utility control fund to the siting council fund; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (b) (2) to change assessment of expenses from an equal assessment to an equitable assessment in proportion to frequency of appearance, degree of regulation required and percentage of council’s workload and to delete provision limiting assessment to persons having gross revenues from in-state, retail sale of communications in excess of $100,000 during preceding calendar year, effective June 27, 1997, and applicable to assessments made on or after January 1, 1997; P.A. 00-174 amended Subsec. (b)(2) to transfer responsibility for collecting assessments under this section from the Commissioner of Revenue Services to the council, effective May 26, 2000, and applicable to assessments first due and payable on or after July 31, 2000; P.A. 04-226 amended Subsecs. (a) and (f) to include Secs. 16-50dd and 16-50ee in reference to “this chapter” and made a technical change in Subsec. (h), effective June 8, 2004; P.A. 07-222 amended Subsec. (b)(1) to increase maximum annual total assessments from $1,000,000 to $1,500,000, effective July 6, 2007, amended Subsec. (b)(2) to change assessment of expenses from frequency of appearance, degree of regulation required and percentage of council’s workload to direct costs and to include persons who provided communications services facilities, effective July 6, 2007, and applicable to the assessment period commencing on or after July 1, 2006, and added Subsec. (i) re late fees, effective July 6, 2007.



Section 16-50w - Conflicting provisions.

In the event of any conflict between the provisions of this chapter and any provisions of the general statutes, as amended, or any special act, this chapter shall take precedence.

(1971, P.A. 575, S. 18.)



Section 16-50x - Exclusive jurisdiction of council; exception. Eminent domain after certification. Municipal regulation of proposed location.

(a) Notwithstanding any other provision of the general statutes, except as provided in section 16-243, the council shall have exclusive jurisdiction over the location and type of facilities and over the location and type of modifications of facilities subject to the provisions of subsection (d) of this section. When evaluating an application for a telecommunication tower within a particular municipality, the council shall consider any location preferences or criteria (1) provided to the council pursuant to section 16-50gg, or (2) that may exist in the zoning regulations of said municipality as of the submission date of the application to the council. In ruling on applications for certificates or petitions for a declaratory ruling for facilities and on requests for shared use of facilities, the council shall give such consideration to other state laws and municipal regulations as it shall deem appropriate. Whenever the council certifies a facility pursuant to this chapter, such certification shall satisfy and be in lieu of all certifications, approvals and other requirements of state and municipal agencies in regard to any questions of public need, convenience and necessity for such facility.

(b) Whenever the council has certified a facility pursuant to this chapter, any person joining in the application for such certification shall be empowered to exercise its powers of eminent domain, granted by the general statutes or any special act, to acquire property for such facility for the benefit of all persons receiving such certificates.

(c) Whenever the council has certified a facility pursuant to this chapter and the applicant for such certificate thereafter initiates condemnation proceedings to acquire property for such facility, and it shall appear to the court or judge before whom such proceedings are pending that the public interest will be prejudiced by delay, said court or judge may direct that said applicant be permitted to enter immediately upon the property to be taken and devote it temporarily to the public use specified in the application instituting such proceeding upon the deposit with said court of a sum to be fixed by said court or judge, upon notice to the parties of not less than ten days, and such sum when fixed and paid shall be applied to the payment of any assessment of damages which may be made, with interest thereon from the date of such entry upon said property, and the remainder, if any, returned to said applicant. If such application is dismissed, no assessment of damages is made, or the proceedings are abandoned by said applicant, said court or judge shall direct that the money so deposited, so far as it may be necessary, shall be applied to the payment of any damages that the owner of said property or other parties in interest may have sustained by such entry upon and use of such property, including reasonable attorneys’, engineers’ and appraisers’ fees and other reasonable expenses incurred by such owner or other parties in interest in connection with such proceedings, and the costs and expenses of such proceedings. Such damages shall be ascertained by said court or judge or a committee to be appointed for that purpose, and if the sum so deposited shall be insufficient to pay such damages and all costs and expenses so assessed, judgment shall be entered against said applicant for the deficiency to be enforced and collected in the same manner as a judgment in the Superior Court, and the possession of such property shall be restored to the owner or owners thereof.

(d) Any town, city or borough zoning commission and inland wetland agency may regulate and restrict the proposed location of a facility, as defined in subdivisions (3) and (4) of subsection (a) of section 16-50i. Such local bodies may make all orders necessary to the exercise of such power to regulate and restrict, which orders shall be in writing and recorded in the records of their respective communities, and written notice of any order shall be given to each party affected thereby. Such a local body shall make any such order (1) not more than sixty-five days after an application has been filed with the council for the siting of a facility described in subdivision (3) of subsection (a) of section 16-50i, or (2) not more than thirty days after an application has been filed with the council for the siting of a facility described in subdivision (4) of subsection (a) of section 16-50i. Each such order shall be subject to the right of appeal within thirty days after the giving of such notice by any municipality required to be served with a copy of the application under subdivision (1) of subsection (b) of section 16-50l or by any party aggrieved to the council, which shall have jurisdiction, in the course of any proceeding on an application for a certificate or otherwise, to affirm, modify or revoke such order or make any order in substitution thereof by a vote of six members of the council.

(P.A. 73-458, S. 4; P.A. 75-375, S. 9, 11, 12; P.A. 94-242, S. 7, 9; P.A. 99-141, S. 1, 3, 4; June Sp. Sess. P.A. 05-1, S. 23; P.A. 07-222, S. 3.)

History: P.A. 75-375 clarified extent of council’s jurisdiction in Subsec. (a) and clarified agencies included under applicability provision in Subsec. (d); P.A. 94-242 added reference to rulings on requests for shared use of facilities, effective July 1, 1994; P.A. 99-141 amended Subsec. (d) by adding reference to any municipality required to be served under Sec. 16-50l (b)(1), effective June 8, 1999, and applicable to applications pending before the Connecticut Siting Council on or after that date, and amended Subsec. (d) by deleting provision requiring orders to be made within 30 days of any application and by adding Subdivs. (1) and (2) re time periods in which a local body shall make an order, effective October 1, 1999; June Sp. Sess. P.A. 05-1 amended Subsec. (a) to add “or petitions for a declaratory ruling”, effective July 1, 2005; P.A. 07-222 amended Subsec. (a) to require council to consider municipal location preferences or criteria and make a technical change, effective July 6, 2007.

Cited. 20 CA 474.

Subsec. (a):

Siting council found to have exclusive jurisdiction in case involving proposed facility that would have both cellular and noncellular attachments. 47 CS 382.



Section 16-50y - Location application for electric generating facilities.

Section 16-50y is repealed.

(P.A. 73-458, S. 14; P.A. 76-359, S. 5, 7.)



Section 16-50z - Acquisition of real property for transmission facility. Regulations. Public service company acquisition of residential real property by condemnation.

(a) No person engaged in the transmission of electric power or fuel in the state shall acquire real property in contemplation of a possible future transmission facility, other than a facility for which the council has issued a certificate or one which the council has found will have no substantial adverse environmental effect, except as provided in regulations adopted by the council. Such regulations shall permit such acquisition (1) to avoid hardship for an owner of property; (2) to prevent substantial development along a possible transmission route until it becomes timely for the council to decide whether a certificate should be issued for a transmission facility along that route; and (3) to allow a modification of the boundaries between an existing right-of-way in fee and an adjoining parcel of land, or of the location of an existing easement right-of-way across a parcel of land, for the convenience of the owner of such parcel. Such regulations shall require that any such person intending to acquire such property shall, prior to entering any binding commitment therefor, file with the council a statement describing the property and the reason for its acquisition. Such acquisition may proceed unless the council gives notice within thirty days after such filing that a hearing will be held to review the conformity of the acquisition with its regulations, in which case such acquisition shall not proceed without the approval of the council.

(b) A person engaged in the transmission of electric power or fuel in the state may acquire real property, and exercise any right of eminent domain, granted by the general statutes or any special act therefor, for (1) relocation of a transmission facility or right-of-way required by a public highway project or other governmental action; (2) acquisition of additional rights or title to property already subject to an easement or other rights for electric transmission or distribution lines; or (3) widening a portion, not exceeding one mile in length, of a transmission right-of-way for reasons of safety or convenience of the public.

(c) When a public service company intends to acquire residential real property by condemnation, and the owner of such property disputes the company’s need to acquire such property, the owner may bring the issue of the purpose for which the property is being acquired to the Siting Council not later than thirty days following the owner being informed of the company’s intention. The company shall include in its notification to the owner of its intention to acquire such property by condemnation, a statement that the owner may bring the issue of the purpose for which the property is being acquired to the Siting Council. The company shall send such notification to the owner by certified mail. Upon written request by the owner, the council shall initiate a proceeding to determine whether the proposed taking is necessary and consistent with the provisions of section 16a-35k. The council shall (1) provide the owner of the property and the public service company with notice of the proceeding, (2) hold a hearing in accordance with the provisions of chapter 54 as part of such a proceeding, and (3) render a decision upon the record not later than ninety days following the council’s receipt of the written request for such a proceeding, provided the parties may agree to a longer period, which decision shall state whether the proposed taking is necessary and consistent with the provisions of section 16a-35k and include appropriate findings. The public service company shall pay the expenses incurred by the council in conducting a proceeding pursuant to this subsection. If a public service company and the owner of real property agree that the proposed taking is necessary and consistent with the provisions of section 16a-35k but cannot agree on fair compensation for the property, or if the public service company or owner disagrees with the decision of the council regarding whether the proposed taking is necessary and consistent with the provisions of section 16a-35k, the public service company or the owner may petition the Superior Court to determine the issue in question. Such a petition shall be submitted to the superior court for the judicial district in which the property is located.

(d) A public service company which acquires residential real property by condemnation shall pay to the owner of such property (1) the fair market value of such property, (2) reasonable moving expenses incurred by the owner, provided if the owner moves beyond a two-hundred-mile radius of such property, the company shall pay the reasonable moving expenses that would have been incurred by the owner if the owner had moved within a two-hundred-mile radius of such property, and (3) any other expenses as ordered by a court.

(P.A. 76-359, S. 6, 7; P.A. 95-217, S. 7.)

History: P.A. 95-217 added new Subsecs. (c) and (d) re condemnation of residential real property.

Subsec. (a):

Legislative history indicates “acquire” means “purchase”; authority to condemn to be strictly construed in favor of owner. 35 CS 303.

Subsec. (b):

“Acquire” and “eminent domain” distinguished. 35 CS 303.






Chapter 278 - Railroads and Railways (See Chapter 245)

Section 16-72 - Sunday laws not applicable to electric cars or motor buses.

Section 16-72 is repealed.

(1949 Rev., S. 5462; P.A. 76-415, S. 9; 76-435, S. 81, 82.)






Chapter 279 - Railroad Construction and Location (See Chapter 245a)



Chapter 280 - Railroad Operations (See Chapter 245b)

Section 16-181 - Sunday trains. Freight. Forfeiture.

Section 16-181 is repealed.

(1949 Rev., S. 5563; P.A. 76-415, S. 9; 76-435, S. 81, 82.)






Chapter 281 - Street Railway Operations (Repealed)

Section 16-191 to 16-203 - Location in highway; payment for certain repairs. Failure to repair or pay costs. Agreements for repairs. Company liable for defects. Notice to commissioner of repairs on highway. Apportionment of expense of repair of highway. Appeal. Liability of railroad companies not affected. Location of tracks and equipment. Company to pay cost of bridge maintenance over amount required for highway traffic. Relocation on private way. Supervision of construction and equipment. Orders on company’s application.

Sections 16-191 to 16-203, inclusive, are repealed.

(1949 Rev., S. 5574–5584, 5590, 5591; February, 1965, P.A. 574, S. 22; 1969, P.A. 768, S. 225–232; 1971, P.A. 870, S. 107; P.A. 75-486, S. 1, 69; P.A. 76-436, S. 362, 681; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 88–94, 348; P.A. 85-246, S. 22.)



Section 16-204 and 16-205 - Right of certain companies to lay tracks to cease. Failure to operate railway.

Sections 16-204 and 16-205 are repealed, effective October 1, 2002.

(1949 Rev., S. 5594, 5595; S.A. 02-12, S. 1.)



Section 16-206 - Appeal by adjoining owner.

Section 16-206 is repealed.

(1949 Rev., S. 5596; 1969, P.A. 768, S. 233; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 95, 348; P.A. 85-246, S. 22.)



Section 16-207 and 16-208 - May operate motor buses and discontinue cars. Street railway company operating motor buses may change capital structure.

Sections 16-207 and 16-208 are repealed, effective October 1, 2002.

(1949 Rev., S. 5616, 5617; 1969, P.A. 768, S. 234; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 96, 97, 348; P.A. 85-246, S. 11, 12; S.A. 02-12, S. 1.)



Section 16-209 - Directors to be residents of state.

Section 16-209 is repealed.

(1949 Rev., S. 5620; P.A. 85-246, S. 22.)



Section 16-210 to 16-215 - Rights of trustees and others after foreclosure. Court may order sale. Rights and liabilities of reorganized corporation. Certificate of reorganization to be filed. Sale of mortgaged property when electrical operation abandoned and buses substituted. Mortgage of bus lines.

Sections 16-210 to 16-215, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5621–5626; P.A. 78-280, S. 2, 187; S.A. 02-12, S. 1.)






Chapter 282 - Railroad and Railway Bonds and Mortgages

Section 16-216 - Issuance of bonds.

Each railroad company may borrow money and give its bonds therefor, signed by its president and countersigned by its treasurer, and may dispose thereof as authorized by its stockholders. Any bonds issued by virtue of the general authority conferred by this section shall, before being issued, be registered in the office of the Comptroller, and a certificate of such registration shall appear on each bond so issued. The Comptroller shall cancel any bonds so registered which are brought to him for cancellation and enter a memorandum of such cancellation in his register. No such company, by virtue of the general authority conferred by this section, shall issue any bonds of a lesser denomination than one hundred dollars or have bonds, issued under such authority and without other authority from the General Assembly, outstanding at any one time to a greater amount than one-half the sum which its president, treasurer and an engineer approved by the Public Utilities Regulatory Authority certify under oath has been actually expended upon its railroad, and any false swearing in the matter shall be deemed false statement under section 53a-157b. The Comptroller shall not permit the bonds of any railroad company, issued under authority of this section, registered in his office and uncancelled, to exceed the amount limited in this section.

(1949 Rev., S. 5627; 1971, P.A. 871, S. 91; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 98, 348; P.A. 85-246, S. 13; P.A. 11-80, S. 1.)

History: 1971 act made false swearing a violation of provisions re false statement rather than perjury; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 85-246 deleted references to street railway companies; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-217 - Securing of bonds by mortgage.

Any railroad company may secure its lawfully issued bonds by a mortgage of its property, or any part thereof, by deed executed by its president, under the corporate seal, to the Treasurer of the state and his successors in office, or other trustee, in trust for the holders of such bonds. Such mortgage shall be recorded in the office of the Secretary of the State and need not be recorded in the records of towns within which the property so mortgaged is situated.

(1949 Rev., S. 5628; P.A. 85-246, S. 14.)

History: P.A. 85-246 deleted reference to street railway companies.



Section 16-218 - Property subsequently acquired covered by mortgage; foreclosure.

When any railroad company has mortgaged, or mortgages, its railroad, pursuant to law, to secure its bonds, and has included or includes in such mortgage all or any part of its rolling stock, locomotives, cars and other personal property, and of its property, whether real or personal, thereafter to be acquired by it for use upon such railroad, such mortgage shall be deemed valid and effectual as respects all the property therein included as aforesaid and may be foreclosed in the same manner as ordinary mortgages of real estate; and the record thereof in the office of the Secretary of the State shall be sufficient record and notice to protect the title under the mortgage, although such company remains in possession of the mortgaged property.

(1949 Rev., S. 5629; P.A. 85-246, S. 15.)

History: P.A. 85-246 deleted references to street railway companies.

Cited. 28 CS 459.



Section 16-219 - Surrender of road to mortgage trustee.

When any such company has mortgaged its property or any part thereof to any person, in trust, for the security of its creditors, or any class of them, and has made default in the payment of principal or interest due such creditors, any such creditor may bring his complaint to the superior court, for any judicial district in which such railroad or any part thereof is located, setting forth such fact and claiming that such trustee may be placed in possession of such property, for the benefit of such creditors. Such complaint shall be heard and determined at the first session of the court to which it is returnable, unless continued for reasonable cause; and, if the allegations therein are found true, such court shall decree that such company and its president and directors, under a suitable penalty, shall surrender such mortgaged property to the trustee, for the benefit of such creditors.

(1949 Rev., S. 5630; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”.



Section 16-220 - Liability of trustee limited.

When any such trustee has taken possession of any property pursuant to the provisions of section 16-219, or pursuant to any authority contained in the mortgage or deed of trust, he shall take charge of and operate such railroad or railroad property for the benefit of the creditors for whom such trust was created, and shall not be personally liable for any injury arising from the operation of such road, unless resulting from his wilful mismanagement, or for any contracts made by him as such trustee; but all such property shall be liable for the acts and proceedings of such trustee, in the execution of his trust, to the extent of the interest of the creditors for whose benefit he acts, and any proceeding for the purpose of making such property liable shall be brought against such trustee, describing him as such.

(1949 Rev., S. 5631.)



Section 16-221 - Inventory.

The trustee, upon taking possession of such property, shall make, under oath, an inventory of all property which comes into his possession and lodge it for record in the office of the Secretary of the State; and, if any other property afterward is discovered by him, he shall make and lodge a like inventory.

(1949 Rev., S. 5632.)



Section 16-222 - Accounts. Trustee may complete foreclosure.

The trustee, while operating such road, shall file quarterly, in the office of the Secretary of the State, an account of all moneys received or disbursed by him in the course of his agency; and may proceed at his discretion, in the superior court for any judicial district in which such railroad or any part thereof is located, to foreclose against such company and all subsequent encumbrancers, for the benefit of the bondholders or other creditors for whom he acts; and such court may limit the time for the redemption of the mortgaged property, as in ordinary foreclosure proceedings.

(1949 Rev., S. 5633; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”.



Section 16-223 - Court may remove trustee and appoint successor.

If such trustee neglects or unnecessarily delays to perform his duties, any creditor represented by such trustee may apply to the superior court for any judicial district in which such railroad or any part thereof is located, for such trustee’s removal. Such application shall be privileged in the order of its trial, and, if the allegations therein set forth are found true, such court may remove such trustee from his office and appoint another in his stead.

(1949 Rev., S. 5634; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”.



Section 16-224 - Prior encumbrancers not affected.

Nothing in sections 16-219 to 16-223, inclusive, shall affect any mortgage, trust or lien upon the property foreclosed, which was created prior to the mortgage, trust or lien, under which such trustee may act; but the trustees for all such prior encumbrancers may proceed, by foreclosure or otherwise, notwithstanding any act or proceedings by subsequent encumbrancers or their trustees.

(1949 Rev., S. 5635.)



Section 16-225 - Trustee to have same powers as company.

When any such railroad is in the possession of a trustee, he shall have the same rights, powers and privileges as are conferred upon railroad companies; and all expenses and damages incurred in good faith by such trustee in possession, to improve the lines of the railroad so in his charge, shall be reimbursed to him from the earnings of such railroad while he has the possession thereof.

(1949 Rev., S. 5636.)



Section 16-226 - Administration expenses.

The expenses of operating such railroad or other property, including repairs and all other reasonable expenses of the trustee, and any damages incurred for any injury sustained during the time of his execution of such trust, and all claims secured by any prior mortgages or encumbrances which have become payable before or during said time, and also a reasonable compensation to be allowed to the trustee by the Superior Court, shall be deducted from the earnings of the road, before any part of such earnings is paid to the creditors.

(1949 Rev., S. 5637.)



Section 16-227 - Purchasers under foreclosure may reorganize corporation. Certificate.

Whenever the property and franchises of any railroad company have been sold pursuant to a judgment or decree of a court of competent jurisdiction, in a suit for the enforcement of foreclosure of a mortgage on such railroad, the purchaser or purchasers at such sale, or his or their grantees and their associates and successors, if they desire to continue the operation of such railroad, shall, upon filing in the office of the Secretary of the State the certificate herein provided for, be a corporation by the name designated in such certificate, with power to hold, use, maintain and operate such railroad, with all the powers enjoyed by railroad companies under the laws of this state. Such certificate shall be signed, sealed and acknowledged by the persons who have acquired such property and franchises, or a majority of them, and shall set forth: (1) The name of the corporation; (2) the names of such persons, not less than twenty-five in number, as have associated themselves together for the organization of such corporation, and the names of the persons who compose the first board of directors; (3) the amount of capital stock and the number of shares into which the same is divided; (4) the owners of such shares at the date of filing such certificate. The amount of such capital stock shall not exceed the total value of the railroad together with its franchises, which value shall be determined by the Public Utilities Regulatory Authority. The first board of directors shall adopt bylaws relating to the management of the affairs of the corporation, which bylaws may be amended by the stockholders.

(1949 Rev., S. 5638; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 99, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.






Chapter 283 - Telegraph, Telephone, Illuminating, Power and Water Companies

Section 16-228 - Telephone lines.

Subject to the restrictions of sections 16-18, 16-248, 16-249 and 16-250, each telephone company may construct and maintain telephone lines, upon any highway or across any waters in this state, by the erection and maintenance of the necessary fixtures, including posts, piers or abutments, for sustaining wires; but the same shall not be so constructed as to incommode public travel or navigation or injure any tree without the consent of the owner, nor shall such company construct any bridge across any waters. Such lines shall be personal property.

(1949 Rev., S. 5639; P.A. 85-187, S. 9, 15; P.A. 13-5, S. 6.)

History: P.A. 85-187 deleted obsolete reference to Sec. 16-247; P.A. 13-5 deleted provision re telegraph company and telegraph lines, effective May 8, 2013.



Section 16-229 - Excavation in highway.

Any public service company incorporated under the provisions of the statutes or by special act for the purpose of transmitting or distributing gas, water or electricity or for telephone purposes, desiring to open or make any excavation in a portion of any public highway for the carrying out of any purpose for which it may be organized other than the placing or replacing of a pole or of a curb box, shall, if required by the authority having jurisdiction over the maintenance of such highway, make application to such authority, which may, in writing, grant a permit for such opening or excavation upon such terms and conditions as to the manner in which such work shall be carried on as may be reasonable.

(1949 Rev., S. 5640; 1959, P.A. 262.)

History: 1959 act added water companies to scope of section.



Section 16-230 - Bond requirement.

Before any such public service company makes any such application, it shall file with the Secretary of the State a bond, with surety, in form and amount satisfactory to and approved by him, to save harmless any person or corporation which may be injured by the negligent carrying on of such work, which bond may be a continuing bond to cover all of such work conducted by such public service company in this state during the term of such bond, but said Secretary may dispense with the filing of any such bond upon the furnishing to him of satisfactory proof of the solvency and the financial ability of such public service company to pay any damages resulting from such negligent carrying on of such work, and said Secretary shall issue to such company his certificate that such bond has been filed or proof of solvency furnished. No such bond or further proof of solvency and financial ability shall be required by the Secretary of the State, or by any other authority, of any such public service company which has, within the preceding twelve months, filed with the Secretary of the State a certification, attested by the secretary of such company, that the combined paid-in capital and surplus of such company is not less than five hundred thousand dollars.

(1949 Rev., S. 5641; 1957, P.A. 85; 1971, P.A. 367.)

History: 1971 act made waiver of bond applicable to companies with capital and surplus of $500,000 or more rather than $150,000 or more.



Section 16-231 - Appeal.

Any such company aggrieved by the neglect or refusal of the authority having such jurisdiction to grant such permit, or by the terms and conditions therein imposed, may appeal to the Public Utilities Regulatory Authority, which may, upon giving reasonable notice of such appeal and of the time and place where it will be heard, determine whether such permit ought to be granted, or such terms and conditions altered, and may, subject to such right of appeal to the Superior Court as provided in the case of other orders, authorizations and decisions of the Public Utilities Regulatory Authority, grant such permit in writing upon such terms and conditions as to the carrying on of such work as it finds just and reasonable.

(1949 Rev., S. 5642; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 100, 348; P.A. 11-80, S.1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-231a - Cuts and permanent patches in highway. Inspections. Repairs. Certification.

A public service company, as defined in section 16-1, a municipal waterworks system established under chapter 102, a district, metropolitan district, municipal district or special services district established under chapter 105 or 105a, any other general statute or any public or special act, which is authorized to supply water, or any other waterworks system owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, or a contractor of such entity, that cuts and permanently patches a public highway in the course of repairs or installations shall, one year after such permanent patch is made, (1) inspect such permanent patch, (2) make any additional repairs as may be necessary, and (3) certify to the municipality in which such patch is located that such patch meets generally accepted standards of repair. Any municipality may, by vote of its legislative body, elect not to enforce the requirements of this section.

(P.A. 11-80, S. 95.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-232 - Rights of companies organized under general law.

No electric light or electric power company organized under any former joint stock law of this state shall use or occupy any highway or public grounds or be entitled to the powers or privileges enumerated in this chapter, without special authority from the General Assembly.

(1949 Rev., S. 5643.)



Section 16-233 - Use of gain by town, city, borough, fire district or Department of Transportation.

Each town, city, borough, fire district or the Department of Transportation shall have the right to occupy and use for any purpose, without payment therefor, one gain upon each public utility pole or in each underground communications duct system installed by a public service company within the limits of any such town, city, borough or district. The location or relocation of any such gain shall be prescribed by the Public Utilities Regulatory Authority. Any such gain shall be reserved for use by the town, city, borough, fire district or the Department of Transportation.

(1949 Rev., S. 5644; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 101, 348; P.A. 94-188, S. 14; P.A. 11-80, S. 1; P.A. 13-247, S. 62.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 94-188 granted the department of transportation the right to occupy and use for state signal wires, without payment therefor, one gain upon each public utility pole or in each underground communications duct system installed by a public service company and added a provision that any such gain would be reserved for use by the town, city, borough, fire district or the department of transportation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 13-247 replaced “municipal and state signal wires” with “any purpose”, effective July 1, 2013.



Section 16-234 - Conducting vegetation management; notice to abutting property owners. Changing location of, erecting or placing wires, conductors, fixtures, structures or apparatus over, on or under any highway or public ground; rights of adjoining proprietors.

(a) As used in this section:

(1) “Utility” means a telephone, telecommunications, electric or electric distribution company, each as defined in section 16-1;

(2) “Utility protection zone” means any rectangular area extending horizontally for a distance of eight feet from any outermost electrical conductor or wire installed from pole to pole and vertically from the ground to the sky;

(3) “Hazardous tree” means any tree or part of a tree that is (A) dead, (B) extensively decayed, or (C) structurally weak, which, if it falls, would endanger utility infrastructure, facilities or equipment;

(4) “Vegetation management” means pruning or removal of trees, shrubs or other vegetation that pose a risk to the reliability of the utility infrastructure, and the retention of trees and shrubs that are compatible with the utility infrastructure. Until such time as the Department of Energy and Environmental Protection issues standards for identifying such compatible trees and shrubs, the standards and identification of such compatible trees and shrubs shall be as set forth in the 2012 final report of the State Vegetation Management Task Force; and

(5) “Pruning” means the selective removal of plant parts to meet specific goals and objectives, when performed according to current professional tree care standards.

(b) A utility may perform vegetation management within the utility protection zone to secure the reliability of utility services by protecting overhead wires, poles, conductors or other utility infrastructure from trees and shrubs, parts of trees and shrubs or other vegetation located within the utility protection zone.

(c) (1) In conducting vegetation management, no utility shall prune or remove any tree or shrub within the utility protection zone, or on or overhanging any highway or public ground, without delivering notice to the abutting property owner. Notice shall be considered delivered when it is (A) mailed to the abutting property owner via first class mail, (B) delivered, in writing, at the location of the abutting property, or (C) simultaneously conveyed verbally and provided in writing to the abutting property owner. A utility shall deliver such notice to the abutting property owner if (i) pursuant to subparagraph (A) or (B) of this subdivision, at least fifteen business days before the starting date of any such pruning or removal, and (ii) pursuant to subparagraph (C) of this subdivision, at any time before any such pruning or removal, provided no utility may start such pruning or removal unless (I) the objection period pursuant to subdivision (2) of this subsection has been met, or (II) such property owner affirmatively waives, in writing, the right to object.

(2) The notice shall indicate that (A) objection to pruning or removal shall be filed in writing with the utility and either the tree warden of the municipality or the Commissioner of Transportation, as appropriate, not later than ten business days after delivery of the notice, and (B) the objection may include a request for consultation with the tree warden or the Commissioner of Transportation, as appropriate.

(3) If no objection is filed by the abutting property owner in accordance with subdivision (2) of this subsection, the utility may prune or remove the trees or shrubs for which notice of pruning or removal has been delivered.

(4) If the abutting property owner files an objection pursuant to subdivision (2) of this subsection, the tree warden of the municipality or the Commissioner of Transportation, as appropriate, shall issue a written decision as to the disposition of the tree or shrub not later than ten business days after the filing date of such objection. This decision shall not be issued before a consultation with the abutting property owner if such a consultation has been requested. The abutting property owner or the utility may appeal the tree warden’s decision to the Public Utilities Regulatory Authority within ten business days after the tree warden’s decision. The authority shall hold a hearing within sixty business days of receipt of the abutting property owner’s or utility’s written appeal of the tree warden’s decision and shall provide notice of such hearing to the abutting property owner, the tree warden and the utility. The authority may authorize the pruning or removal of any tree or shrub whose pruning or removal has been at issue in the hearing if it finds that public convenience and necessity require such action.

(5) When an objection has been filed pursuant to subdivision (2) of this subsection, no tree or shrub subject to the objection shall be pruned or removed until a final decision has been reached pursuant to subdivision (4) of this subsection.

(d) No utility shall be required to provide notice pursuant to subsection (c) of this section if the tree warden of the municipality or the Commissioner of Transportation, as appropriate, authorizes, in writing, pruning or removal by the utility of a hazardous tree within the utility protection zone or on or overhanging any public highway or public ground. Nothing in this subsection shall be construed to require a utility to prune or remove a tree.

(e) No utility shall be required to obtain a permit pursuant to subsection (f) of section 23-65 or provide notice under subsection (c) of this section to prune or remove a tree, as necessary, if any part of a tree is in direct contact with an energized electrical conductor or has visible signs of burning. Nothing in this subsection shall be construed to require a utility to prune or remove a tree.

(f) No utility shall exercise any powers which may have been conferred upon it to change the location of, or to erect or place, wires, conductors, fixtures, structures or apparatus of any kind over, on or under any highway or public ground, without the consent of the adjoining proprietors or, if such company is unable to obtain such consent, without the approval of the Public Utilities Regulatory Authority, which shall be given only after a hearing upon notice to such proprietors. The authority may, if it finds that public convenience and necessity require, authorize the changing of the location of, or the erection or placing of, such wires, conductors, fixtures, structures or apparatus over, on or under such highway or public ground.

(1949 Rev., S. 5645; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 102, 348; P.A. 11-80, S. 1; P.A. 13-298, S. 60.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-298 replaced former provisions with Subsec. (a) re definitions of “utility”, “utility protection zone”, “hazardous tree”, “vegetation management” and “pruning”, Subsec. (b) re authorization for utility to perform vegetation management within utility protection zone, Subsec. (c) re delivery of notice to abutting property owner and objection process, Subsec. (d) re pruning or removal of hazardous tree within utility protection zone, Subsec. (e) re pruning or removal of tree if any part of tree is in direct contact with energized electrical conductor or has visible signs of burning, and Subsec. (f) re consent of adjoining proprietors or approval of authority for utility to change location of, or to erect or place, wires, conductors, fixtures, structures or apparatus over, on or under any highway or public ground, effective July 1, 2013.



Section 16-235 - Control by local authorities. Orders. Appeals.

Except as provided in section 16-243, the selectmen of any town, the common council of any city and the warden and burgesses of any borough shall, subject to the provisions of section 16-234, within their respective jurisdictions, have full direction and control over the placing, erection and maintenance of any such wires, conductors, fixtures, structures or apparatus, including the relocation or removal of the same and the power of designating the kind, quality and finish thereof, but no authority granted to any city or borough or a town planning, zoning, inland wetland, historic district, building, gas, water or electrical board, commission or committee created under authority of the general statutes or by virtue of any special act, shall be construed to apply to so much of the operations, plant, building, structures or equipment of any public service company as is under the jurisdiction of the Public Utilities Regulatory Authority, or the Connecticut Siting Council, but zoning commissions and inland wetland agencies may, within their respective municipalities, regulate and restrict the proposed location of any steam plant, gas plant, gas tank or holder, water tank, electric substation, antenna, tower or earth station receiver of any public service company not subject to the jurisdiction of the Connecticut Siting Council. Any local body mentioned in this section and the appellate body, if any, may make all orders necessary to the exercise of such power, direction or control, which orders shall be made within thirty days of any application and shall be in writing and recorded in the records of their respective communities, and written notice of any order shall be given to each party affected thereby. Each such order shall be subject to the right of appeal within thirty days from the giving of such notice by any party aggrieved to the Public Utilities Regulatory Authority, which, after rehearing, upon notice to all parties in interest, shall as speedily as possible determine the matter in question and shall have jurisdiction to affirm or modify or revoke such orders or make any orders in substitution thereof.

(1949 Rev., S. 5646; 1971, P.A. 575, S. 12; P.A. 73-458, S. 13; P.A. 75-375, S. 10, 12; 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-251; P.A. 80-482, S. 103, 348; P.A. 86-187, S. 7, 10; P.A. 87-589, S. 6, 30, 87; P.A. 11-80, S. 1.)

History: 1971 act added references to power facility evaluation council; P.A. 73-458 clarified jurisdiction of local boards, commissions etc. over companies “not subject to ... the power facility evaluation council”; P.A. 75-375 included references to inland wetland and historic district commissions and gave these two types of commission jurisdiction over companies not subject to power facility evaluation council rather than boards, commissions etc. having power to regulate location of structures, trades, industries and business; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-251 allowed regulation of antennas, towers and earth station receivers; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 86-187 replaced power facility evaluation council with Connecticut siting council; P.A. 87-589 made technical change, substituting Connecticut siting council for power facility evaluation council; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Cited. 20 CA 474.



Section 16-236 - Appraisal of damages; costs.

Any judge of the Superior Court may, upon the application of any party interested, and after notice, unless the application has been unreasonably delayed, appoint three disinterested persons to make a written appraisal of all damages due any person by reason of anything done under any provision of section 16-228 or 16-234 or which is in violation of any order made under section 16-235. Such appraisal, when approved by such judge, shall be returned to and recorded by the clerk of the superior court for the judicial district where the cause of action arose, and thereupon the sum specified therein shall be paid immediately by the company to the party entitled to the same, or the judge may order the same to be paid immediately into the hands of such clerk, to be delivered by him on demand to such party. The costs of such proceedings shall be taxed by such judge and paid by such company, and he may issue execution therefor and for such damages.

(1949 Rev., S. 5647; 1963, P.A. 349; P.A. 78-280, S. 2, 127.)

History: 1963 act added “violations of orders under” Sec. 16-235 to first sentence; P.A. 78-280 substituted “judicial district” for “county”.



Section 16-237 - No prescriptive right.

No person or corporation building and maintaining telegraph, telephone or electric light or power wires or fixtures, or electrical wires, conductors or fixtures of any kind shall, by reason of any occupation or use of any buildings or lands for the support of the wires of such person or corporation, or by reason of such wires passing over or through any buildings or lands, acquire by the continuance of such use or occupation any prescriptive right to so occupy or use the same. No length of possession, user or occupancy of any buildings or land, or adverse to any easement therein or right thereto belonging to a telegraph, telephone or electric light or power corporation, and used or acquired for use for its corporate purposes, shall create or continue any right in or to such land, or adverse to any such easement.

(1949 Rev., S. 5648.)



Section 16-238 - Wires may be cut; notice.

When it is deemed necessary to cut or otherwise disconnect the wires or fixtures of any telegraph, telephone, electric light or power company or other company or association hereinbefore referred to, or to remove such wires from the poles or fixtures to which they are attached, for the transportation of any object on the highway or upon any waterway, any person or corporation may do so, exercising reasonable care therein, after obtaining written consent of the municipality or other authority having control over such highway or waterway and the public service company or companies affected, which consent may be granted under such reasonable conditions as such municipality or other authority having such control and such company or companies may impose. If such consent cannot be secured, or if any of such conditions is not acceptable to the person or corporation seeking such consent, the Public Utilities Regulatory Authority shall, upon written application by such person or corporation and after notice to all parties affected, determine the necessity of such disconnection or removal and order the terms and conditions under which it shall be made.

(1949 Rev., S. 5649; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 104, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-239 - Dispatches transmitted in order. Exceptions.

Section 16-239 is repealed.

(1949 Rev., S. 5651; P.A. 88-220, S. 8, 11.)



Section 16-240 - Delivery of messages.

Each telegraph company, engaged in the business of dispatching messages for the public, shall, in towns where no free delivery is maintained, deliver all dispatches to the persons to whom the same are addressed, or their agents, by messenger, upon prepayment by the person sending such dispatch of any proper charge for such delivery, provided such persons addressed, or their agents, reside within one mile of the telegraph station to which the dispatch is sent. For each failure to deliver a dispatch as required by this section, the person to whom the dispatch should have been delivered may recover of such company twenty dollars in an action on this section.

(1949 Rev., S. 5652.)



Section 16-240 to 16-242 - to 16-242. Delivery of messages. Mortgage by telegraph company. Telephone service to telegraph companies.

Sections 16-240 to 16-242, inclusive, are repealed, effective May 8, 2013.

(1949 Rev., S. 5652–5654; P.A. 13-5, S. 52.)



Section 16-241 - Mortgage by telegraph company.

The mortgage by any telegraph company, to secure its bonds or other evidences of indebtedness, of all or any part of its lines, appliances, machines or machinery, whether owned by it at the date of such mortgage, or thereafter to be acquired by it, or both, shall be valid and effectual as respects all the property therein included and may be foreclosed in the same manner as mortgages of real estate; and the record thereof in the office of the Secretary of the State shall be a sufficient record and notice to protect the title under the mortgage, notwithstanding such company may remain in possession of all or any part of the mortgaged property.

(1949 Rev., S. 5653.)



Section 16-242 - Telephone service to telegraph companies.

Each person or corporation owning, controlling or operating a telephone exchange or service in this state shall, on application of any telegraph company, furnish such company with the use of a telephone or telephones and telephone service and connection with their respective exchanges and the subscribers thereto, without discrimination between telegraph companies as to such connections, service or use of instruments furnished, or charges therefor, for the same class of service. Any court in this state having equity jurisdiction shall, upon petition of any party in interest, enforce the provisions of this section by any suitable process or decree in equity.

(1949 Rev., S. 5654.)



Section 16-243 - Jurisdiction of authority over electricity transmission lines.

The Public Utilities Regulatory Authority shall have exclusive jurisdiction and direction over the method of construction or reconstruction in whole or in part of each system used for the transmission or distribution of electricity, with the kind, quality and finish of all materials, wires, poles, conductors and fixtures to be used in the construction and operation thereof, and the method of their use, including all plants and apparatus used for generating electricity located upon private property upon which there are conductors capable of transmitting electricity to other premises in such manner as to endanger any person or property. The authority may make any order necessary to the exercise of such power and direction, which order shall be in writing and entered in the records of the authority. Each person or corporation operating any such system or generating plant shall, at its expense, comply with such order. Any person violating any provision of any such order shall be subject to the penalty prescribed in section 16-41.

(1949 Rev., S. 5655; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 105, 348; P.A. 98-28, S. 101, 117; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 98-28 added the distribution of electricity, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

See Sec. 16-235 re control of placing, erection and maintenance of wires and other fixtures by local authorities.



Section 16-243a - Private power producers. Purchase and sale of electricity. Avoided costs. Small renewable power projects. Interconnectivity standards.

(a) As used in this section, “avoided costs” means the incremental costs to an electric public service company, municipal electric energy cooperative organized under chapter 101a or municipal electric utility organized under chapter 101, of electric energy or capacity or both which, but for the purchase from a private power producer, as defined in section 16-243b, such company, cooperative or utility would generate itself or purchase from another source.

(b) Each electric public service company, municipal electric energy cooperative and municipal electric utility shall: (1) Purchase any electrical energy and capacity made available, directly by a private power producer or indirectly under subdivision (4) of this subsection; (2) sell backup electricity to any private power producer in its service territory; (3) make such interconnections in accordance with the regulations adopted pursuant to subsection (h) of this section necessary to accomplish such purchases and sales; (4) upon approval by the Public Utilities Regulatory Authority of an application filed by a willing private power producer, transmit energy or capacity from the private power producer to any other such company, cooperative or utility or to another facility operated by the private power producer; and (5) offer to operate in parallel with a private power producer. In making a decision on an application filed under subdivision (4) of this subsection, the authority shall consider whether such transmission would (A) adversely impact the customers of the company, cooperative or utility which would transmit energy or capacity to the private power producer, (B) result in an uncompensated loss for, or unduly burden, such company, cooperative, utility or private power producer, (C) impair the reliability of service of such company, cooperative or utility, or (D) impair the ability of the company, cooperative or utility to provide adequate service to its customers. The authority shall issue a decision on such an application not later than one hundred twenty days after the application is filed, provided, the authority may, before the end of such period and upon notifying all parties and intervenors to the proceeding, extend the period by thirty days. If the authority does not issue a decision within one hundred twenty days after receiving such an application, or within one hundred fifty days if the authority extends the period in accordance with the provisions of this subsection, the application shall be deemed to have been approved. The requirements under subdivisions (3), (4) and (5) of this subsection shall be subject to reasonable standards for operating safety and reliability and the nondiscriminatory assessment of costs against private power producers, approved by the Public Utilities Regulatory Authority with respect to electric public service companies or determined by municipal electric energy cooperatives and municipal electric utilities.

(c) The Public Utilities Regulatory Authority, with respect to electric public service companies, and each municipal electric energy cooperative and municipal electric utility shall establish rates and conditions of service for: (1) The purchase of electrical energy and capacity made available by a private power producer; and (2) the sale of backup electricity to a private power producer. The rates for electricity purchased from a private power producer shall be based on the full avoided costs of the electric public service company, municipal electric energy cooperative or municipal electric utility, regardless of whether the purchaser is simultaneously making sales to the private power producer. Payment for energy and capacity purchased from a private power producer by any such company, cooperative or utility shall be pursuant to such rates and conditions or the terms of a contract between the parties. The rates and conditions of service for the purchase of energy and capacity established by the authority pursuant to this subsection shall include specific schedules for pricing in long-term contracts for the sale of electricity from small renewable power projects to electric public service companies by private power producers. Such schedules shall not exceed the present worth of the projected avoided costs of the electric public service company over the term of the contract. The authority shall apply to a proposed contract filed with the authority after January 1, 1992, by a private power producer for a small renewable power project the rates and conditions of service, including the pricing schedule, in effect on the date the private power producer submits its proposed contract to the authority, regardless of the subsequent creation of differing schedules or the subsequent amendment of existing schedules.

(d) When any person, firm or corporation proposes to enter into a contract to sell energy and capacity as a private power producer, an electric public service company, municipal electric energy cooperative or municipal electric utility shall respond promptly to all requests and offers and negotiate in good faith to arrive at a contract which fairly reflects the provisions of this section and the anticipated avoided costs over the life of the contract. Upon application by a private power producer, the authority may approve a contract which provides for payment of less than the anticipated avoided costs if, considering all of the provisions, the contract is at least as favorable to the private power producer as a contract providing for the full avoided costs. The contract may extend for a period of not more than thirty years at the option of the private power producer if it has a generating facility with a capacity of at least one hundred kilowatts.

(e) The authority shall consider generating capacity available from cogeneration technology and renewable energy resources in its periodic reviews of electric public service companies and shall require the companies to include the availability of such capacity in applications for rate relief filed in accordance with section 16-19a.

(f) If a private power producer believes that an electric company has violated any provision of this section it may submit a written petition alleging such violation to the authority. Upon receipt of the petition, the authority shall fix a time and place for a hearing and mail notice of the hearing to the parties in interest at least one week in advance. Upon the hearing, the authority may, if it finds the company has violated any such provision, prescribe the manner in which it shall comply.

(g) After January 1, 1992, the authority shall approve each proposed contract submitted by a private power producer for a small renewable power project, with any modifications agreed to by the parties to the contract, if the filing meets the standards for exemption from the proposal process and for an approvable contract established pursuant to section 16-6b, and is consistent with the pricing schedules adopted pursuant to subsection (c) of this section. Nothing in this section shall preclude a modification of such a contract if the parties to the contract agree to the modification. Any such modification shall be approved by the authority. The authority shall reconsider each decision issued pursuant to this section between January 1, 1992, and June 29, 1993, regarding such contracts and shall make any modifications to each such decision necessary to ensure that each such decision conforms with the provisions of this section.

(h) Not later than January 1, 2008, the Public Utilities Regulatory Authority shall issue a final decision approving interconnection standards that meet or exceed national standards of interconnectivity. If the authority does not issue a final decision by October 1, 2008, each electric distribution company, municipal electric energy cooperative and municipal electric utility shall meet the standards set forth in Title 4, Chapter 4, Subchapter 9, “Net Metering and Interconnection Standards for Class I Renewable Energy Systems” of the New Jersey Administrative Code.

(P.A. 79-214, S. 2; P.A. 80-167, S. 2; 80-482, S. 4, 40, 345, 348; P.A. 81-439, S. 6, 14; P.A. 82-164; P.A. 85-534, S. 4, 5; P.A. 86-289, S. 2, 5; 86-403, S. 111, 132; P.A. 89-43, S. 1, 2; P.A. 93-299, S. 1, 3; P.A. 07-242, S. 37, 38; P.A. 11-80, S. 1.)

History: P.A. 80-167 included municipal electric energy cooperatives under provisions of section; P.A. 80-482 made division of public utility control an independent department and abolished department of business regulation; P.A. 81-439 repealed Subsecs. (a) and (b) and amended and relettered Subsecs. (c) and (d) to make rates and conditions of service applicable to all electricity generated by private power producer, rather than to excess electricity generated by producer of more than one megawatt by cogeneration or use of renewable resources, and to all electricity generated by producer of one megawatt or less by such methods; P.A. 82-164 substantially amended the section, adding provisions concerning avoided costs, interconnections, wheeling, parallel operations, contracting, and petitioning department of public utility control; P.A. 85-534 extended, from 20 to 30 years, the maximum contract period where a private power producer has a generating facility with a capacity of at least 100 kilowatts; P.A. 86-289 made requirement under Subsec. (b)(4) subject to department approval, set forth department considerations and deadlines for such approval proceedings and made technical revisions, effective June 5, 1986, but not applicable to applications filed under the section with the public utility control department before March 1, 1986; P.A. 86-403 changed applicable date in effective date of P.A. 86-289 from March 1 to May 7, 1986; P.A. 89-43 added provision in Subsec. (c) for specific schedules for pricing in long-term contracts; P.A. 93-299 amended Subsec. (c) by adding provision regarding rates and conditions to be applied to proposed contracts for small renewable power projects, deleting reference to producers with a capacity of five megawatts or less and added new Subsec. (g) regarding approval and modification of proposed contracts for small renewable power projects, effective June 29, 1993; P.A. 07-242 amended Subsec. (b)(3) to require interconnections be made in accordance with regulations adopted pursuant to Subsec. (h) and added Subsec. (h) re interconnectivity standards; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Subsec. (c):

Department’s conclusion that word “electricity” as used in section means renewable energy was reasonable. 283 C. 672.



Section 16-243aa - Distribution of electricity across a public highway or street by a municipality or state or federal governmental entity.

The Public Utilities Regulatory Authority shall authorize any municipality or state or federal governmental entity that owns, operates or leases any Class I renewable energy source, as defined in section 16-1, Class III source, as defined in section 16-1, or generation source under five megawatts, to independently distribute electricity generated from any such source across a public highway or street, provided (1) any such source is connected to a municipal microgrid, as defined in subdivision (5) of subsection (a) of section 16-243y, and (2) to ensure the reliability and availability of the microgrid delivery system and the safety of the public, such municipality or state or federal governmental entity shall engage the applicable electric distribution company, as defined in section 16-1, to complete the interconnection of such microgrid to the electric grid in accordance with the authority’s interconnection standards. For purposes of this section, any such municipality or governmental entity shall not be considered an electric company, as defined in section 16-1.

(P.A. 13-298, S. 39.)

History: P.A. 13-298 effective July 1, 2013.



Section 16-243b - Definitions. Jurisdiction.

(a) As used in this title:

(1) “Private power production facility” means a facility which generates electricity in the state (A) solely through the use of cogeneration technology, provided the average useful thermal energy output of the facility is at least twenty per cent of the total energy output of the facility, (B) solely through the use of renewable energy sources, or (C) through both only;

(2) “Useful thermal energy output” means the thermal energy made available for use in any industrial or commercial process, or used in any heating or cooling application;

(3) “Private power producer” means (A) a subsidiary of a gas public service company which is not affiliated with an electric public service company, or a subsidiary of a holding company controlling, directly or indirectly, a gas public service company but not an electric public service company, which generates electricity solely through ownership of fifty per cent or less of a private power production facility or, with the approval of the Public Utilities Regulatory Authority, through ownership of one hundred per cent of a private power production facility which (i) uses a source of energy other than gas as the primary energy source of the facility, or (ii) uses gas as the primary energy source of the facility and uses an improved and innovative technology which furthers the state energy policy as set forth in section 16a-35k, (B) a subsidiary of any other public service company or a subsidiary of a holding company controlling, directly or indirectly, such a public service company, which generates electricity solely through ownership of fifty per cent or less of a private power production facility, (C) the state, a political subdivision of the state or any other person, firm or corporation other than a public service company or any corporation which was a public service company, prior to July 1, 1981, and which consents to be regulated as a public service company or a holding company for a public service company, which generates electricity solely through ownership of one hundred per cent or less of a private power production facility, or (D) any combination thereof;

(4) “Private power provider” means any person, firm, corporation, nonprofit corporation, limited liability company, governmental entity, or other entity, including any public service company, holding company, or subsidiary, which provides energy conservation or demand management measures pursuant to section 16-243f and regulations and orders issued hereunder, which replace the need for electricity generating capacity that electric public service companies would otherwise require;

(5) “Electricity conservation or demand management measures” means the provision pursuant to this section and section 16-243f and regulations and orders adopted hereunder by a private power provider to an electric public service company or its customers of equipment or services or both designed to conserve electricity or to manage electricity load; and

(6) “Small renewable power project” means any private power production facility which has a capacity of five megawatts or less and is fueled by a renewable resource, as defined in section 16a-2, other than wood.

(b) No provision of this section shall limit the jurisdiction of the Public Utilities Regulatory Authority with regard to the effects on a public service company of a private power producer which is an affiliate or a subsidiary of the public service company.

(P.A. 81-439, S. 1, 14; P.A. 85-534, S. 1, 5; P.A. 86-289, S. 1, 5; 86-403, S. 110, 111, 132; P.A. 88-195, S. 1, 3; P.A. 93-299, S. 2, 3; P.A. 95-79, S. 51, 189; P.A. 03-278, S. 50; P.A. 11-80, S. 1.)

History: P.A. 85-534 added Subsec. (b), enabling utilities to be deemed to be private power producers on limited basis; P.A. 86-289 replaced entire section with new provisions, effective June 5, 1986, but not applicable to applications filed under the section with the public utility control department before March 1, 1986; P.A. 86-403 made technical changes in definition of “private power production facility” enacted by P.A. 86-289 and changed applicable date in effective date from March 1 to May 7, 1986; P.A. 88-195 redefined “private power producer” to include any corporation which was a public service company before 1981 and which consents to be regulated and added definitions of “private power provider” and “electricity conservation or demand management measures”; P.A. 93-299 added Subsec. (a)(6) defining “small renewable power project”, effective June 29, 1993; P.A. 95-79 redefined “private power provider” to include a limited liability company, effective May 31, 1995; P.A. 03-278 made technical changes in Subsec. (a)(3), effective July 9, 2003; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-243c - Electricity transmission and distribution services for electric cooperatives utilizing cogeneration technology and renewable energy resources.

The Public Utilities Regulatory Authority may issue orders requiring electric companies to provide, within their service areas, electricity transmission and distribution services between a generating facility operated by an electric cooperative under subsection (b) of section 33-219 and those members of the cooperative operating the facility to whom the cooperative is authorized to furnish electricity under subsection (d) of section 33-221 and governing the rates for the service. The authority may not issue any order under this subsection which would significantly impair the ability of an electric company to perform its responsibilities to the public or would otherwise be contrary to the purposes of this title.

(P.A. 81-439, S. 11, 14; P.A. 84-512, S. 15, 30; P.A. 11-80, S. 1.)

History: P.A. 84-512 deleted reference to repealed Sec. 16a-35; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-243d - Project by private power producer deemed “industrial project”.

A project to be used for the production of electricity by a private power producer, as defined in section 16-243b, shall be deemed an “industrial project” under chapter 579, provided that a portion of such electricity is produced for sale to other persons.

(P.A. 81-439, S. 12, 14.)



Section 16-243e - Electric company purchase of electricity generated by municipal resources recovery facilities.

(a) Except as provided in subsection (b) of this section, any electric company, as defined in section 16-1, that, prior to July 6, 2007, purchased electricity generated by a resources recovery facility, as defined in section 22a-260, owned by, or operated by or for the benefit of, a municipality or municipalities, pursuant to a contract with the owner of such facility requiring the electric company to purchase all of the electricity generated at such facility from waste that originated in the franchise area of the electric company, for a period beginning on the date that the facility began generating electricity and having a duration of not less than twenty years, at the same rate that the electric company charges the municipality or municipalities for electricity, shall pay the rate set forth in the contract or, for contracts entered into and approved during calendar year 1999, the rate established by the authority, for the remaining period of the contract. No electric company or electric distribution company shall be required to enter into such a contract on or after July 6, 2007.

(b) Not later than October 1, 2000, and annually thereafter, the authority shall calculate the difference between the amount paid by the successor electric distribution company pursuant to each such contract in effect during the preceding fiscal year for electricity generated at the facility from waste that originated within such franchise area and the amount that would have been paid had the company been obligated to pay the rate in effect during calendar year 1999, as determined by the authority. The difference, if positive, shall be recovered through the systems benefits charge established under section 16-245l and remitted to the regional resource recovery authority acting on behalf of member municipalities.

(P.A. 83-529, S. 1; P.A. 85-297, S. 3, 4; P.A. 94-92, S. 1; P.A. 98-28, S. 61, 117; P.A. 07-228, S. 1; P.A. 13-5, S. 7.)

History: P.A. 85-297 required electricity to be purchased by contract where previously electric companies were required to compensate municipalities for electricity produced by recovery facilities; P.A. 94-92 required purchase of all electricity generated at such facility from waste which originated in the franchise area of the electric company; P.A. 98-28 designated existing provisions as Subsec. (a) and added new Subsec. (b) re the maintenance of municipal rates at rate in effect during calendar year 1999, effective July 1, 1998; P.A. 07-228 amended Subsec. (a) to establish rates for remainder of contracts entered into prior to July 6, 2007, and make conforming changes and amended Subsec. (b) to delete provision re determination of rates on or before April 1, 2000, effective July 6, 2007; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-243f - Private power providers. Regulations concerning the purchase and sale of electricity.

(a) The Public Utilities Regulatory Authority shall adopt regulations, in accordance with chapter 54, which establish procedures to determine the manner in which capacity needs of electric public service companies may be met through the provision of electricity conservation and demand management measures by private power providers, in addition to or in lieu of electricity generation facilities and to determine the monitoring and evaluation plans to be employed in documenting the demand and energy savings achieved, including, where practicable and cost-effective, impact measurement methods implemented through metering arrangements, with appropriate adjustment for weather normalization and other factors influencing usage levels. In adopting and implementing said regulations, the authority shall take into account state energy policy, pursuant to section 16a-35k.

(b) A private power provider may offer to provide electricity conservation or demand management measures to an electric public service company pursuant to section 16-243b and this section and the regulations adopted under subsection (a) of this section. The authority shall review and evaluate such proposals based on the factors specified in said regulations, and after notice and a hearing, render a determination as to the feasibility of the proposed electricity conservation and demand management measures. The authority may, in accordance with such regulations, order an electric public service company to enter into an agreement with a private power provider where the private power provider would furnish electricity conservation or demand management measures to the electric public service company or its customers.

(P.A. 88-195, S. 2, 3; P.A. 92-122, S. 2; P.A. 11-80, S. 1.)

History: P.A. 92-122 amended Subsec. (a) to require department to include in its regulations the determination of monitoring and evaluation plans to be employed in documenting savings; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-243g - Assignment of electricity purchase agreements.

Notwithstanding any provision of the general statutes or of any special act to the contrary, no electric company, as defined in section 16-1, municipal electric energy cooperative established under chapter 101a or municipal electric utility established under chapter 101 which has entered into a contract to purchase electricity from a private power producer, as defined in section 16-243b, shall refuse or neglect to execute an assignment of an electricity purchase agreement or contract to a trustee as security for or protection of bonds issued to refinance outstanding bonds originally issued or reissued to finance the major portion of the costs of the acquisition, construction and installation of a private power production facility, as defined in section 16-243b.

(P.A. 94-92, S. 2.)



Section 16-243h - Credit to residential customers who generate electricity; metering.

On and after January 1, 2000, each electric supplier or any electric distribution company providing standard offer, transitional standard offer, standard service or back-up electric generation service, pursuant to section 16-244c, shall give a credit for any electricity generated by a customer from a Class I renewable energy source or a hydropower facility that has a nameplate capacity rating of two megawatts or less. The electric distribution company providing electric distribution services to such a customer shall make such interconnections necessary to accomplish such purpose. An electric distribution company, at the request of any residential customer served by such company and if necessary to implement the provisions of this section, shall provide for the installation of metering equipment that (1) measures electricity consumed by such customer from the facilities of the electric distribution company, (2) deducts from the measurement the amount of electricity produced by the customer and not consumed by the customer, and (3) registers, for each billing period, the net amount of electricity either (A) consumed and produced by the customer, or (B) the net amount of electricity produced by the customer. If, in a given monthly billing period, a customer-generator supplies more electricity to the electric distribution system than the electric distribution company or electric supplier delivers to the customer-generator, the electric distribution company or electric supplier shall credit the customer-generator for the excess by reducing the customer-generator’s bill for the next monthly billing period to compensate for the excess electricity from the customer-generator in the previous billing period at a rate of one kilowatt-hour for one kilowatt-hour produced. The electric distribution company or electric supplier shall carry over the credits earned from monthly billing period to monthly billing period, and the credits shall accumulate until the end of the annualized period. At the end of each annualized period, the electric distribution company or electric supplier shall compensate the customer-generator for any excess kilowatt-hours generated, at the avoided cost of wholesale power. A customer who generates electricity from a generating unit with a nameplate capacity of more than ten kilowatts of electricity pursuant to the provisions of this section shall be assessed for the competitive transition assessment, pursuant to section 16-245g and the systems benefits charge, pursuant to section 16-245l, based on the amount of electricity consumed by the customer from the facilities of the electric distribution company without netting any electricity produced by the customer. For purposes of this section, “residential customer” means a customer of a single-family dwelling or multifamily dwelling consisting of two to four units.

(P.A. 98-28, S. 43, 117; P.A. 03-135, S. 3; P.A. 07-242, S. 39.)

History: P.A. 98-28 effective July 1, 1998 (Revisor’s note: In codifying this section, incorrect references to “section 11 of this act” and “section 16 of this act” were deemed by the Revisors to be references to “section 10” and “section 18” and codified as section 16-245g and section 16-245l, respectively); P.A. 03-135 made technical changes, made the section applicable to electric distribution companies providing standard offer, transitional standard offer, standard service or back-up electric generation service, and added “electricity from a generating unit with a name plate capacity of more than ten kilowatts of”, effective July 1, 2003; P.A. 07-242 deleted “residential” and applied provisions to all customers and to facility with nameplate capacity rating of two megawatts or less, and specified that electric distribution company or electric supplier shall credit customer-generator at rate of one kilowatt hour per each kilowatt hour produced, accumulate credits and at the end of each annualized period compensate customer-generator for any excess kilowatt hours.



Section 16-243i - Awards to retail end use electric customers and electric distribution companies re customer-side distributed resources.

(a) The Public Utilities Regulatory Authority shall, not later than January 1, 2006, establish a program to grant awards to retail end use customers of electric distribution companies to fund the capital costs of obtaining projects of customer-side distributed resources, as defined in section 16-1. Any project shall receive a one-time, nonrecurring award in an amount of not less than two hundred dollars and not more than five hundred dollars per kilowatt of capacity for such customer-side distributed resources, recoverable from federally mandated congestion charges, as defined in section 16-1. No such award may be made unless the projected reduction in federally mandated congestion charges attributed to the project for such distributed resources is greater than the amount of the award. The amount of an award shall depend on the impact that the customer-side distributed resources project has on reducing federally mandated congestion charges, as defined in section 16-1. Not later than October 1, 2005, the authority shall conduct a contested case proceeding, in accordance with chapter 54, to establish additional standards for the amount of such awards and additional criteria and the process for making such awards.

(b) The Public Utilities Regulatory Authority shall, not later than January 1, 2006, establish a program to grant to an electric distribution company a one-time, nonrecurring award to educate, assist and promote investments in customer-side distributed resources developed in such company’s service territory, which resources the authority determines will reduce federally mandated congestion charges, in accordance with the following: (1) On or before January 1, 2008, two hundred dollars per kilowatt of such resources, (2) on or before January 1, 2009, one hundred fifty dollars per kilowatt of such resources, (3) on or before January 1, 2010, one hundred dollars per kilowatt of such resources, and (4) fifty dollars per kilowatt of such resources thereafter. Payment of the award shall be made at the time each such resource becomes operational. The cost of the award shall be recoverable from federally mandated congestion charges. Revenues from such awards shall not be included in calculating the electric distribution company’s earnings for the purpose of determining whether its rates are just and reasonable under sections 16-19, 16-19a and 16-19e.

(June Sp. Sess. P.A. 05-1, S. 8; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-243j - Long-term financing for customer-side distributed resources and advanced power monitoring and metering equipment.

(a) Not later than January 1, 2006, the Public Utilities Regulatory Authority shall select, pursuant to a competitive bid process, one or more persons to provide long-term financing for customer-side distributed resources, as defined in section 16-1, and advanced power monitoring and metering equipment purchased or leased by customers of electric distribution companies. Such person may not be an electric distribution company, as defined in said section 16-1, but may be a generation affiliate of such company. The authority may retain a consultant to assist it in selecting such person or persons.

(b) A successful bidder pursuant to this section shall give preference for such long-term financing to projects of customer-side distributed resources and monitoring and metering equipment that maximize the reduction of the federally mandated congestion charges. Costs eligible for such financing shall include, but not be limited to, the capital costs of projects of customer-side distributed resources and advanced power monitoring and metering equipment. For financing provided by a successful bidder pursuant to this section, the authority shall implement a buydown mechanism to reduce the effective annual interest rate to the person receiving the financing to a level that is no greater than the prime rate in effect on the date that the buydown begins for the person receiving the financing.

(c) A person providing financing pursuant to this section shall, after receiving approval from the authority, enter into an agreement with an electric distribution company, as defined in section 16-1, for such company to provide billing services with respect to the payments due to the financing entity from the person receiving financing. The electric distribution company, as defined in said section 16-1, shall recover all reasonable costs incurred in implementing this section, including costs associated with the buydown pursuant to subsection (b) of this section, as federally mandated congestion charges, as defined in section 16-1.

(June Sp. Sess. P.A. 05-1, S. 9; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-243k - Assessment of customer-side and grid-side distributed resources, effectiveness of award program.

Not later than January 1, 2007, and annually thereafter, the Public Utilities Regulatory Authority shall assess the number and types of customer-side and grid-side distributed resources, as defined in section 16-1, projects financed pursuant to the provisions of public act 05-1 of the June special session* and such projects’ contributions to achieving fuel diversity, transmission support, and energy independence in the state. Not later than January 1, 2007, and biennially thereafter, the authority shall collect the information in such annual assessments and report, in accordance with the provisions of section 11-4a, on the effectiveness of the award program established in section 16-243i and on its findings to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(June Sp. Sess. P.A. 05-1, S. 10; P.A. 11-80, S. 1.)

*Note: Public act 05-1 of the June special session is entitled “An Act Concerning Energy Independence”. (See Reference Table entitled “Public Acts of June, 2005” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-243l - Rebate for customer-side distributed resource projects that use natural gas.

On or before January 1, 2006, each electric distribution company shall institute a program to rebate to its customers with projects that use natural gas, which projects are customer-side distributed resources, as defined in section 16-1, an amount equivalent to the customer’s retail delivery charge for transporting natural gas from the customer’s local gas company to such customer’s project of customer-side distributed resources. Costs of such a rebate shall be recoverable by the electric distribution company from the federally mandated congestion charges, as defined in section 16-1. The authority may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(June Sp. Sess. P.A. 05-1, S. 11; P.A. 13-5, S. 8.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-243m - Measures to reduce federally mandated congestion charges.

(a) The Public Utilities Regulatory Authority shall, on or before November 1, 2005, identify those measures that can reduce federally mandated congestion charges, as defined in section 16-1, and that can be implemented, in whole or in part, on or before January 1, 2006. Such measures may include, but shall not be limited to, demand response programs, other distributed resources, and contracts between an electric distribution company, as defined in said section 16-1, and an owner of generation resources for the capacity of such resources. The authority shall order each electric distribution company to implement, in whole or in part, on or before January 1, 2006, such measures as the authority considers appropriate. The company’s costs associated with complying with the provisions of this section shall be recoverable through federally mandated congestion charges.

(b) The authority shall conduct a contested case, in accordance with chapter 54, to establish the principles and standards to be used in developing and issuing a request for proposals under this section. The authority shall complete such contested case on or before January 1, 2006.

(c) On or before February 1, 2006, the authority shall conduct a proceeding to develop and issue a request for proposals to solicit the development of long-term projects designed to reduce federally mandated congestion charges for the period commencing on May 1, 2006, and ending on December 31, 2010, or such later date specified by the authority. For purposes of this section, projects shall include (1) customer-side distributed resources, (2) grid-side distributed resources, (3) new generation facilities, including expanded or repowered generation, and (4) contracts for a term of no more than fifteen years between a person and an electric distribution company for the purchase of electric capacity rights. Such request for proposals shall encourage responses from a variety of resource types and encourage diversity in the fuel mix used in generation. An electric distribution company may submit proposals pursuant to this subsection on the same basis as other respondents to the solicitation. A proposal submitted by an electric distribution company shall include its full projected costs such that any project costs recovered from or defrayed by ratepayers are included in the projected costs. An electric distribution company submitting a bid under this subsection shall demonstrate to the satisfaction of the authority that its bid is not supported in any form of cross subsidization by affiliated entities. If such electric distribution company’s proposal is approved pursuant to subsection (g) of this section, the costs and revenues of such proposal shall not be included in calculating such company’s earning for purposes of, or in determining whether its rates are just and reasonable under, sections 16-19, 16-19a and 16-19e. Electric distribution companies may under no circumstances recover more than the full costs identified in the proposals, as approved under subsection (g) of this section and consistent with subsection (h) of this section. Affiliates of the electric distribution company may submit proposals consistent with section 16-244h, regulations adopted under section 16-244h and other requirements the authority may impose. The authority may request from a person submitting a proposal further information that the authority determines to be in the public interest to be used in evaluating the proposal. The authority shall determine whether costs associated with subsection (l) of this section shall be considered in the evaluation or selection of bids.

(d) The authority shall publish such request for proposals in one or more newspapers or periodicals, as selected by the authority, and shall post such request for proposals on its web site. The authority may retain the services of a third-party entity with expertise in the area of energy procurement to oversee the development of the request for proposals and to assist the authority in its approval of proposals pursuant to this section. The reasonable and proper expenses for retaining such third-party entity shall be recoverable through federally mandated congestion charges, as defined in section 16-1, which charges the authority shall allocate to electric distribution companies in proportion to their revenue.

(e) Any person, other than an electric distribution company, submitting a proposal pursuant to subdivision (2), (3) or (4) of subsection (c) of this section shall include with its proposal a draft of a contract that includes the transfer to the electric distribution company of all the rights to the installed capacity, including, but not limited to, forward reserve capacity, locational forward reserve capacity and similar rights associated with such proposal, provided such rights shall not include energy. No such draft of a contract shall have a term exceeding fifteen years. Such draft contract shall include such provisions as the Public Utilities Regulatory Authority directs.

(f) Each person submitting a proposal pursuant to this section shall agree to forgo or credit reliability must run payments, locational installed capacity payments or payments for similar purposes for any project approved pursuant to subsection (g) of this section.

(g) The authority shall, on or before May 1, 2006, evaluate such proposals received pursuant to subsection (c) of this section and may approve one or more of such proposals. The authority shall give preference to proposals that (1) result in the greatest aggregate reduction of federally mandated congestion charges for the period commencing on May 1, 2006, and ending on December 31, 2010, or such later date specified by the authority, (2) make efficient use of existing sites and supply infrastructure, and (3) serve the long-term interests of ratepayers. Projects proposed by persons other than electric distribution companies approved pursuant to this subsection may enter into long-term contracts pursuant to subsection (i) of this section. Projects approved pursuant to this subsection are eligible for expedited siting pursuant to subsection (a) of section 16-50k. Customer-side distributed resource projects approved pursuant to this subsection shall be eligible for the incentives provided pursuant to sections 16-243j, 16-243l, and 16-243o and this section, but shall not be eligible for the programs described in section 16-243i.

(h) If a proposal from an electric distribution company is approved pursuant to subsection (g) of this section, such company may develop, own and operate such resource, provided such company shall, not later than five years after such resource begins commercial operation, (1) sell such resource in accordance with section 16-43, or (2) auction the power or capacity, or both, associated with such resource pursuant to a plan approved by the authority. The authority shall, after notice and hearing, waive the requirements of subdivisions (1) and (2) of this subsection if it determines that compliance with such requirements would be detrimental to retail customers. Such electric distribution company shall recover, as federally mandated congestion charges, the unrecovered portions of the full projected costs in its proposal made under subsection (c) of this section.

(i) An electric distribution company shall negotiate in good faith the final terms of the draft contract, submitted under subsection (e) of this section and included in a proposal approved under subsection (g) of this section, and shall apply to the authority for approval of each such contract. After thirty days, either party may request the assistance of the authority to resolve any outstanding issues. No such contract may become effective without approval of the authority. The authority shall hold a hearing that shall be conducted as a contested case, in accordance with the provisions of chapter 54, to approve, reject or modify an application for approval of a capacity purchase contract. No contract shall be approved unless the authority finds that approval of such contract would (1) result in the lowest reasonable cost of such products and services, (2) increase reliability, and (3) minimize federally mandated congestion charges to the state over the life of the contract. Such a contract shall contain terms that mitigate the long-term risk assumed by ratepayers. No contract approved by the authority shall have a term exceeding fifteen years. As determined by the authority, the electric distribution company shall either sell into the capacity markets all or a portion of capacity rights transferred pursuant to this section and use all proceeds from such sales to offset federally mandated congestion charges incurred by all customers, or shall retain such capacity rights to offset electric capacity charges associated with transitional standard offer, standard service or service as supplier of last resort under section 16-244c. The costs associated with long-term electric capacity contracts shall be recovered through federally mandated congestion charges.

(j) The provisions of section 16a-7c shall not apply to projects approved pursuant to this section.

(k) The authority may order an electric distribution company to submit a proposal pursuant to the provisions of this section and may approve such a proposal under this section. Nothing in sections 16-1, 16-32f, 16-50i, 16-50k, 16-50x, 16-243i to 16-243q, inclusive, 16-244c, 16-244e, 16-245d, 16-245m, 16-245n and 16-245z and section 21 of public act 05-1 of the June special session* shall limit the authority’s ability to conduct requests for proposals, in addition to that in subsection (c) of this section, to reduce federally mandated congestion charges and to approve such proposals or otherwise to meet its responsibility under this title.

(l) The authority shall hold a hearing that shall be conducted as a contested case, in accordance with the provisions of chapter 54, to investigate any impact on the financial condition of electric distribution companies of long-term contracts entered into pursuant to this section and to establish, before issuing a request for proposals in accordance with subsection (c) of this section, the methodology for compensating the companies for such impacts. The methodology for addressing such impacts shall be included in the request for proposals under subsection (c) of this section, if appropriate. If the authority determines that entering into such long-term contracts results in increased costs incurred by the electric distribution companies, the authority, annually, shall allow such costs to be recovered through rates or in such manner as the authority considers appropriate. The authority shall determine whether such costs shall be considered in the evaluation or selection of bids under this section.

(m) An electric distribution company may not submit a proposal under this section on or after February 1, 2011. On or before January 1, 2010, the authority shall submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy with a recommendation as to whether the period during which such company may submit proposals under this section should be extended.

(n) For purposes of subdivision (1) of subsection (c) of section 16-50p, there shall be a rebuttable presumption that there is a public benefit in building a facility, as defined in subdivision (1) of subsection (a) of section 16-50i, that has been approved by the Public Utilities Regulatory Authority pursuant to this section.

(o) The aggregate electric generating capacity for all approved proposals by electric distribution companies pursuant to subsections (g) and (k) of this section may not exceed two hundred fifty megawatts of generating capacity state-wide. The authority shall give guiding preference in approving the amount of generation capacity in proposals from electric distribution companies to the approximate proportion of each company’s service area load.

(p) When the authority selects a bid pursuant to subdivisions (2) and (3) of subsection (c) of this section from a person other than an electric distribution company, the authority shall grant the electric distribution company that serves the area in which the subject grid-side distributed resource or new generation facility is to be located a one-time, nonrecurring award, for investments necessary to improve the electric distribution company’s transmission and distribution system to accommodate such facilities, in accordance with the following: For a grid-side distributed resource or new generation facility that is operational (1) on or before January 1, 2010, twenty-five dollars per kilowatt, (2) on or before January 1, 2011, fifteen dollars per kilowatt, and (3) on or before January 1, 2012, five dollars per kilowatt. The cost of the award shall be recoverable from federally mandated congestion charges. No such award may be made unless the projected reduction in federally mandated congestion charges attributed to the investment is greater than the amount of the award. Revenues from such award shall not be included in calculating the electric distribution company’s earnings for the purpose of determining whether its rates are just and reasonable under sections 16-19, 16-19a and 16-19e.

(q) Sixty days after the Public Utilities Regulatory Authority issues a final decision approving long-term contracts pursuant to this section, the authority shall direct an electric distribution company to negotiate, in good faith, long-term contracts for the electric energy output of each of the generation projects selected and approved by the authority to provide capacity pursuant to this section, provided the rates paid for such electric energy output when added to the payments made pursuant to such capacity contracts shall be the project’s cost of service plus a reasonable rate of return. The electric distribution company shall apply to the authority for approval of any such energy output contract. No such contract shall be effective unless approved by the authority. The authority may approve only such contracts it finds would reduce and stabilize the cost of electricity to Connecticut ratepayers. Such contract may not exceed the term of the capacity contract for such generation project.

(June Sp. Sess. P.A. 05-1, S. 12; P.A. 06-196, S. 232; P.A. 07-242, S. 86; P.A. 11-80, S. 1; P.A. 13-5, S. 34.)

*Note: Section 21 of public act 05-1 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006; P.A. 07-242 established requirements re long-term contracts for electric energy output that were added editorially by the Revisors as Subsec. (q), effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (k) to make a technical change, effective May 8, 2013.



Section 16-243n - Time-of-use, mandatory peak, shoulder, off-peak and seasonal rates. Optional interruptible or load response rates.

(a) Not later than October 1, 2005, each electric distribution company, as defined in section 16-1, shall submit an application to the Public Utilities Regulatory Authority to (1) on or before January 1, 2007, implement time-of-use rates for customers that have a maximum demand of not less than three hundred fifty kilowatts that may include, but not be limited to, mandatory peak, shoulder and off-peak time-of-use rates, and (2) on or before June 1, 2006, offer optional interruptible or load response rates for customers that have a maximum demand of not less than three hundred fifty kilowatts and offer optional seasonal and time-of-use rates for all customers. The application shall propose to establish time-of-use rates through a procurement plan, revenue neutral adjustments to delivery rates, or both.

(b) From March 1, 2006, until December 31, 2006, each electric distribution company shall issue comparative analyses to customers that have a maximum demand of not less than three hundred fifty kilowatts that would demonstrate, at current levels of consumption, the effects of the mandatory time-of-use rates as specified in subdivision (l) of subsection (a) of this section to be effective beginning January 1, 2007.

(c) Not later than November 1, 2005, each electric distribution company shall submit an application to the Public Utilities Regulatory Authority to implement mandatory seasonal rates for all customers beginning April 1, 2007.

(d) From April 1, 2006, until March 31, 2007, each electric distribution company shall issue comparative analyses to all customers that demonstrate, at current levels of consumption, the effects of the mandatory seasonal rates that will be effective beginning April 1, 2007.

(e) The authority shall hold a hearing that shall be conducted as a contested case, in accordance with the provisions of chapter 54, to approve, reject or modify applications submitted pursuant to subsection (a) or (c) of this section. No application for time-of-use rates shall be approved unless (1) such rates reasonably reflect the cost of service during their respective time-of-use periods, and (2) the costs associated with implementation, the impact on customers and benefits to the utility system justify implementation of such rates, and (3) such rates alter patterns of customer consumption of electricity without undue adverse effect on the customer.

(f) Each electric distribution company shall assist customers to help manage loads and reduce peak consumption through the comprehensive plan developed pursuant to section 16-245m.

(g) The authority shall conduct a contested case, in accordance with chapter 54, to determine the standards under which, and process by which, a customer, having a maximum demand of three hundred fifty kilowatts or more, may obtain an exemption, until July 1, 2010, from mandatory time-of-use rates as specified in subdivision (1) of subsection (a) of this section. The authority shall issue a decision in the contested case no later than January 1, 2006.

(June Sp. Sess. P.A. 05-1, S. 13; P.A. 07-242, S. 85; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; P.A. 07-242 amended Subsec. (a)(1) to require implementation of time-of-use rates that may include mandatory peak, shoulder and off-peak time-of-use rates and amended Subsec. (e)(1) to make a conforming change, effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-243o - Waiver of back-up power rates.

(a) If a customer of an electric distribution company implements customer-side distributed resource capacity after January 1, 2006, and such capacity is less than the customer’s maximum metered peak load, the customer shall not be required to pay back-up power rates if the customer’s distributed resources are available during system peak periods, provided the customer shall continue to be required to pay otherwise applicable charges for electricity provided by the electric distribution company.

(b) The costs that a customer is not required to pay pursuant to subsection (a) of this section shall be recoverable through federally mandated congestion charges by the electric distribution companies.

(June Sp. Sess. P.A. 05-1, S. 14.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005.



Section 16-243p - Recovery of costs, investments and lost revenues by an electric distribution company.

(a) An electric distribution company may recover its costs and investments that have been prudently incurred as well as its revenues lost resulting from the provisions of sections 16-1, 16-19ff, 16-50k, 16-50x, 16-243h to 16-243q, inclusive, 16-244c, 16-244e, 16-244u, 16-245d, 16-245m, 16-245n, 16-245z and 16-262i and section 21 of public act 05-1 of the June special session*. The Public Utilities Regulatory Authority shall, after a hearing held pursuant to the provisions of chapter 54, determine the appropriate mechanism to obtain such recovery in a timely manner which mechanism may be one or more of the following: (1) Approval of rates as provided in sections 16-19 and 16-19e; (2) the energy adjustment clause as provided in section 16-19b; or (3) the federally mandated congestion charges, as defined in section 16-1.

(b) Electric distribution companies shall be authorized to earn an incentive, as provided in section 16-19kk, for costs prudently incurred by such companies pursuant to this section.

(June Sp. Sess. P.A. 05-1, S. 15; P.A. 11-80, S. 1; P.A. 13-5, S. 35; 13-298, S. 66.)

*Note: Section 21 of public act 05-1 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011; P.A. 13-5 amended Subsec. (a) to make technical changes, effective May 8, 2013; P.A. 13-298 amended Subsec. (a) to add provision re recovery of revenues lost and make a technical change, to replace reference to Sec. 16-243i with reference to Sec. 16-243h, to add reference to Sec. 16-244u and to delete provision re recovery of earnings by electric distribution company earning return on equity below return authorized by the authority for 6 consecutive months, effective July 8, 2013.



Section 16-243q - Class III renewable energy portfolio standards.

(a) On and after January 1, 2007, each electric distribution company providing standard service pursuant to section 16-244c and each electric supplier as defined in section 16-1 shall demonstrate to the satisfaction of the Public Utilities Regulatory Authority that not less than one per cent of the total output of such supplier or such standard service of an electric distribution company shall be obtained from Class III sources. On and after January 1, 2008, not less than two per cent of the total output of any such supplier or such standard service of an electric distribution company shall, on demonstration satisfactory to the Public Utilities Regulatory Authority, be obtained from Class III sources. On or after January 1, 2009, not less than three per cent of the total output of any such supplier or such standard service of an electric distribution company shall, on demonstration satisfactory to the Public Utilities Regulatory Authority, be obtained from Class III sources. On and after January 1, 2010, not less than four per cent of the total output of any such supplier or such standard service of an electric distribution company shall, on demonstration satisfactory to the Public Utilities Regulatory Authority, be obtained from Class III sources. Electric power obtained from customer-side distributed resources that does not meet air and water quality standards of the Department of Energy and Environmental Protection is not eligible for purposes of meeting the percentage standards in this section.

(b) Except as provided in subsection (d) of this section, the Public Utilities Regulatory Authority shall assess each electric supplier and each electric distribution company that fails to meet the percentage standards of subsection (a) of this section a charge of up to five and five-tenths cents for each kilowatt hour of electricity that such supplier or company is deficient in meeting such percentage standards. Seventy-five per cent of such assessed charges shall be deposited in the Energy Conservation and Load Management Fund established in section 16-245m, and twenty-five per cent shall be deposited in the Clean Energy Fund established in section 16-245n, except that such seventy-five per cent of assessed charges with respect to an electric supplier shall be divided among the Energy Conservation and Load Management Funds of electric distribution companies in proportion to the amount of electricity such electric supplier provides to end use customers in the state using the facilities of each electric distribution company.

(c) An electric supplier or electric distribution company may satisfy the requirements of this section by participating in a conservation and distributed resources trading program approved by the Public Utilities Regulatory Authority. Credits created by conservation and customer-side distributed resources shall be allocated to the person that conserved the electricity or installed the project for customer-side distributed resources to which the credit is attributable and to the Energy Conservation and Load Management Fund. Such credits shall be made in the following manner: A minimum of twenty-five per cent of the credits shall be allocated to the person that conserved the electricity or installed the project for customer-side distributed resources to which the energy credit is attributable and the remainder of the credits shall be allocated to the Energy Conservation and Load Management Fund, based on a schedule created by the authority no later than January 1, 2007, and reviewed annually thereafter. The authority may, in a proceeding and for good cause shown, allocate a larger proportion of such credits to the person who conserved the electricity or installed the customer-side distributed resources. The authority shall consider the proportion of investment made by a ratepayer through various ratepayer-funded incentive programs and the resulting reduction in federally mandated congestion charges. The portion allocated to the Energy Conservation and Load Management Fund shall be used for measures that respond to energy demand and for peak reduction programs.

(d) An electric distribution company providing standard service may contract with its wholesale suppliers to comply with the conservation and customer-side distributed resources standards set forth in subsection (a) of this section. The Public Utilities Regulatory Authority shall annually conduct a contested case, in accordance with the provisions of chapter 54, to determine whether the electric distribution company’s wholesale suppliers met the conservation and distributed resources standards during the preceding year. Any such contract shall include a provision that requires such supplier to pay the electric distribution company in an amount of up to five and one-half cents per kilowatt hour if the wholesale supplier fails to comply with the conservation and distributed resources standards during the subject annual period. The electric distribution company shall immediately transfer seventy-five per cent of any payment received from the wholesale supplier for the failure to meet the conservation and distributed resources standards to the Energy Conservation and Load Management Fund and twenty-five per cent to the Clean Energy Fund. Any payment made pursuant to this section shall not be considered revenue or income to the electric distribution company.

(e) The Public Utilities Regulatory Authority shall conduct a contested proceeding to develop the administrative processes and program specifications that are necessary to implement a Class III sources conservation and distributed resources trading program. The proceeding shall include, but not be limited to, an examination of issues such as (1) the manner in which qualifying activities are certified, tracked and reported, (2) the manner in which Class III certificates are created, accounted for and transferred, (3) verification of the accuracy of conservation and customer-side distributed resources credits, (4) verification of the fact that resources or credits used to satisfy the requirement of this section have not been used to satisfy any other portfolio or similar requirement, (5) the manner in which credits created by conservation and customer-side distributed resources may best be allocated to maximize the impact of the trading program, and (6) setting such alternative payment amounts at a level that encourages development of conservation and customer-side distributed resources. The authority may retain the services of a third party entity with expertise in the development of energy efficiency trading or verification programs to assist in the development and operation of the program. The authority shall issue a decision no later than February 1, 2008.

(June Sp. Sess. P.A. 05-1, S. 16; P.A. 07-242, S. 43; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; P.A. 07-242 changed “Class III resources” to “Class III sources” throughout, amended Subsec. (a) to add water quality standards to standards that electric power obtained from customer-side distributed resources must meet, and amended Subsec. (e) to delete former Subdiv. (3) re feasibility and benefits of expanding eligible Class III resources to include those resulting from residential customer electricity savings, redesignate existing Subdivs. (4) to (7) as Subdivs. (3) to (6) and change date by which department must issue a decision from February 1, 2006, to February 1, 2008; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” and “Renewable Energy Investment Fund” was changed editorially by the Revisors to “Clean Energy Fund”, effective July 1, 2011.



Section 16-243r - Customer-side distributed resources and grid-side distributed resources. Qualifications for applicability of certain provisions.

The provisions of sections 7-233y, 16-1, 16-32f, 16-50i, 16-50k, 16-50x, 16-243i to 16-243q, inclusive, 16-244c, 16-244e, 16-245d, 16-245m, 16-245n, 16-245z and 16-262i and section 21 of public act 05-1 of the June special session* apply to new customer-side distributed resources and grid-side distributed resources developed in this state that add electric capacity on and after January 1, 2006, and shall also apply to customer-side distributed resources and grid-side distributed resources developed in this state before January 1, 2007, that (1) have undergone upgrades that increase the resource’s thermal efficiency operating level by no fewer than ten percentage points or, for resources that have a thermal efficiency level of at least seventy per cent, have undergone upgrades that increase the resource’s turbine heat rate by no fewer than five percentage points and increase the electrical output of the resource by no fewer than ten percentage points, (2) operate at a thermal efficiency level of at least fifty per cent, and (3) add electric capacity in this state on or after January 1, 2007, provided such measure is in accordance with the provisions of said sections 7-233y, 16-1, 16-32f, 16-50i, 16-50k, 16-50x, 16-243i to 16-243q, inclusive, 16-244c, 16-244e, 16-245d, 16-245m, 16-245n, 16-245z and 16-262i and section 21 of public act 05-1 of the June special session*. On or before January 1, 2009, the Public Utilities Regulatory Authority, in consultation with the Office of Consumer Counsel, shall report to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the cost-effectiveness of programs pursuant to this section.

(June Sp. Sess. P.A. 05-1, S. 19; P.A. 07-242, S. 18; P.A. 11-80, S. 1; P.A. 13-5, S. 36.)

*Note: Section 21 of public act 05-1 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; P.A. 07-242 provided that referenced sections apply to new resources, added requirements for resources developed before January 1, 2007, and required department to report to the General Assembly, effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 13-5 made technical changes, effective May 8, 2013.



Section 16-243s - Awards to electric distribution companies for programs for load curtailment, demand reduction and retrofit conservation.

(a) The Public Utilities Regulatory Authority shall, not later than January 1, 2006, establish a program to grant awards from January 1, 2006, to December 31, 2010, of twenty-five dollars per kilowatt-year to electric distribution companies for programs, approved by the authority and developed in this state on or after January 1, 2006, of load curtailment, demand reduction and retrofit conservation that reduce federally mandated congested charges for the period from January 1, 2006, to December 31, 2010, or such later date specified by the authority. No such award may be made unless the projected reduction in federally mandated congestion charges attributed to the program is greater than the amount of the award. Such companies’ costs associated with establishing a program for which an award is made and the cost of each such award shall be recoverable through the charge for federally mandated congestion charges. Revenues from such awards shall not be included in calculating the electric distribution company’s earnings for the purpose of determining whether its rates are just and reasonable under sections 16-19, 16-19a and 16-19e.

(b) Not later than January 31, 2007, and annually thereafter ending after January 31, 2011, or ending on such later date specified by the authority, each electric distribution company shall report to the Energy Conservation Management Board on such company’s activities under this section.

(June Sp. Sess. P.A. 05-1, S. 35; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-243t - Class III credits.

(a) Notwithstanding the provisions of this title, a customer who implements energy conservation or customer-side distributed resources, as defined in section 16-1, on or after January 1, 2008, shall be eligible for Class III credits, pursuant to section 16-243q. The Class III credit shall be not less than one cent per kilowatt hour. For nonresidential projects receiving conservation and load management funding, twenty-five per cent of the financial value derived from the credits earned pursuant to this section shall be directed to the customer who implements energy conservation or customer-side distribution resources pursuant to this section with the remainder of the financial value directed to the Conservation and Load Management Funds. For nonresidential projects not receiving conservation and load management funding submitted on or after March 9, 2007, seventy-five per cent of the financial value derived from the credits earned pursuant to this section shall be directed to the customer who implements energy conservation or customer-side distribution resources pursuant to this section with the remainder of the financial value directed to the Conservation and Load Management Funds. Not later than July 1, 2007, the Public Utilities Regulatory Authority shall initiate a contested case proceeding in accordance with the provisions of chapter 54, to implement the provisions of this section.

(b) In order to be eligible for ongoing Class III credits, the customer shall file an application that contains information necessary for the authority to determine that the resource qualifies for Class III status. Such application shall (1) certify that installation and metering requirements have been met where appropriate, (2) provide a detailed energy savings or energy output calculation for such time period as specified by the authority, and (3) include any other information that the authority deems appropriate.

(c) For conservation and load management projects that serve residential customers, seventy-five per cent of the financial value derived from the credits shall be directed to the Conservation and Load Management Funds.

(P.A. 07-242, S. 42; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-243u - Plan to build peaking generation.

From January 1, 2008, until February 1, 2008, any person may, and an electric distribution company shall, submit a plan to build peaking generation, or the electric distribution companies may submit a joint ownership plan to build peaking generation, to be heard in a contested case proceeding before the Public Utilities Regulatory Authority. An electric distribution company’s plan shall include its full projected costs and shall demonstrate to the authority that it is not supported in any form of cross subsidization by affiliated entities. Any plan approved by the authority shall (1) include a requirement that the owner of the peaking generation is compensated at cost of service plus reasonable rate of return as determined by the authority, and (2) require that such peaking generation facility is operated at such times and such capacity so as to reduce overall electricity rates for consumers. The authority may retain a consultant to help determine if projected costs included in the plan are good faith preliminary estimates and may require modification of the plan as necessary to protect the best interests of ratepayers. Not later than one hundred twenty days after the plan is submitted, the authority shall approve the plan unless it demonstrates in detail, pursuant to section 16-19e, that such plan is not in the best interests of ratepayers. The authority shall request that any person submitting a plan to submit further information it deems to be in the public interest that the authority shall use in evaluating the proposal. Such person shall only recover the just and reasonable costs of construction of the facility and, in an annual retail generation rate contested case, shall be entitled to recover its prudently incurred costs of such project, including, but not limited to, capital costs, operation and maintenance expenses, depreciation, fuel costs, taxes and other governmental charges and a reasonable rate of return on equity. The authority shall review such recovery of costs consistent with the principles set forth in sections 16-19, 16-19b and 16-19e, provided the return on equity associated with such project shall be established in the initial annual contested case proceeding under this section and updated at least once every four years. A person operating a peaking generation unit pursuant to this section shall bid the unit into all regional independent system operator markets, including the energy market, capacity market or forward reserve market, using cost-of-service principles and pursuant to guidelines established by the authority each year in the annual retail generation rate case pursuant to this section.

(P.A. 07-242, S. 50; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective January 1, 2008; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-243v - Connecticut electric efficiency partner program. Residential furnace and boiler replacement program.

(a) For purposes of this section: (1) “Connecticut electric efficiency partner program” means the coordinated effort among the Public Utilities Regulatory Authority, persons and entities providing enhanced demand-side management technologies, and electric consumers to conserve electricity and reduce demand in Connecticut through the purchase and deployment of energy efficient technologies; (2) “enhanced demand-side management technologies” means demand-side management solutions, customer-side emergency dispatchable generation resources, customer-side renewable energy generation, load shifting technologies and conservation and load management technologies that reduce electric distribution company customers’ electric demand, and high efficiency natural gas and oil boilers and furnaces; and (3) “Connecticut electric efficiency partner” means an electric distribution company customer who acquires an enhanced demand-side management technology or a person, other than an electric distribution company, that provides enhanced demand-side management technologies to electric distribution company customers.

(b) The Energy Conservation Management Board, in consultation with the Renewable Energy Investments Advisory Committee, shall evaluate and approve enhanced demand-side management technologies that can be deployed by Connecticut electric efficiency partners to reduce electric distribution company customers’ electric demand. Such evaluation shall include an examination of the potential to reduce customers’ demand, federally mandated congestion charges and other electric costs. On or before October 15, 2007, the Energy Conservation Management Board shall file such evaluation with the Public Utilities Regulatory Authority for the authority to review and approve or to review, modify and approve on or before October 15, 2007.

(c) Not later than October 15, 2007, the Energy Conservation Management Board shall file with the authority for the authority to review and approve or to review, modify and approve, an analysis of the state’s electric demand, peak electric demand and growth forecasts for electric demand and peak electric demand. Such analysis shall identify the principal drivers of electric demand and peak electric demand, associated electric charges tied to electric demand and peak electric demand growth, including, but not limited to, federally mandated congestion charges and other electric costs, and any other information the authority deems appropriate. The analysis shall include, but not be limited to, an evaluation of the costs and benefits of the enhanced demand-side management technologies approved pursuant to subsection (b) of this section and establishing suggested funding levels for said individual technologies.

(d) Commencing April 1, 2008, any person may apply to the authority for certification and funding as a Connecticut electric efficiency partner. Such application shall include the technologies that the applicant shall purchase or provide and that have been approved pursuant to subsection (b) of this section. In evaluating the application, the authority shall (1) consider the applicant’s potential to reduce customers’ electric demand, including peak electric demand, and associated electric charges tied to electric demand and peak electric demand growth, (2) determine the portion of the total cost of each project that shall be paid for by the customer participating in this program and the portion of the total cost of each project that shall be paid for by all electric ratepayers and collected pursuant to subsection (h) of this section. In making such determination, the authority shall ensure that all ratepayer investments maintain a minimum two-to-one payback ratio, and (3) specify that participating Connecticut electric efficiency partners shall maintain the technology for a period sufficient to achieve such investment payback ratio. The annual ratepayer contribution for projects approved pursuant to this section shall not exceed sixty million dollars. Not less than seventy-five per cent of such annual ratepayer investment shall be used for the technologies themselves. No person shall receive electric ratepayer funding pursuant to this subsection if such person has received or is receiving funding from the Energy Conservation and Load Management Funds for the projects included in said person’s application. No person shall receive electric ratepayer funding without receiving a certificate of public convenience and necessity as a Connecticut electric efficiency partner by the authority. The authority may grant an applicant a certificate of public convenience if it possesses and demonstrates adequate financial resources, managerial ability and technical competency. The authority may conduct additional requests for proposals from time to time as it deems appropriate. The authority shall specify the manner in which a Connecticut electric efficiency partner shall address measures of effectiveness and shall include performance milestones.

(e) Beginning February 1, 2010, a certified Connecticut electric efficiency partner may only receive funding if selected in a request for proposal developed, issued and evaluated by the authority. In evaluating a proposal, the authority shall take into consideration the potential to reduce customers’ electric demand including peak electric demand, and associated electric charges tied to electric demand and peak electric demand growth, including, but not limited to, federally mandated congestion charges and other electric costs, and shall utilize a cost benefit test established pursuant to subsection (c) of this section to rank responses for selection. The authority shall determine the portion of the total cost of each project that shall be paid by the customer participating in this program and the portion of the total cost of each project that shall be paid by all electric ratepayers and collected pursuant to the provisions of this subsection. In making such determination, the authority shall (1) ensure that all ratepayer investments maintain a minimum two-to-one payback ratio, and (2) specify that participating Connecticut electric efficiency partners shall maintain the technology for a period sufficient to achieve such investment payback ratio. The annual ratepayer contribution shall not exceed sixty million dollars. Not less than seventy-five per cent of such annual ratepayer investment shall be used for the technologies themselves. No Connecticut electric efficiency partner shall receive funding pursuant to this subsection if such partner has received or is receiving funding from the Energy Conservation and Load Management Funds for such technology. The authority may conduct additional requests for proposals from time to time as it deems appropriate. The authority shall specify the manner in which a Connecticut electric efficiency partner shall address measures of effectiveness and shall include performance milestones.

(f) The authority may retain the services of a third party entity with expertise in areas such as demand-side management solutions, customer-side renewable energy generation, customer-side distributed generation resources, customer-side emergency dispatchable generation resources, load shifting technologies and conservation and load management investments to assist in the development and operation of the Connecticut electric efficiency partner program. The costs for obtaining third party services pursuant to this subsection shall be recoverable through the systems benefits charge.

(g) The authority shall develop a long-term low-interest loan program to assist certified Connecticut electric efficiency partners in financing the customer portion of the capital costs of approved enhanced demand-side management technologies. The authority may establish such financing mechanism by the use of one or more of the following strategies: (1) Modifying the existing long-term customer-side distributed generation financing mechanism established pursuant to section 16-243j, (2) negotiating and entering into an agreement with Connecticut Innovations, Incorporated to establish a credit facility or to utilize grants, loans or loan guarantees for the purposes of this section upon such terms and conditions as Connecticut Innovations, Incorporated may prescribe including provisions regarding the rights and remedies available to Connecticut Innovations, Incorporated in case of default, or (3) selecting by competitive bid one or more entities that can provide such long-term financing.

(h) The authority shall provide for the payment of electric ratepayers’ portion of the costs of deploying enhanced demand-side management technologies by implementing a contractual financing agreement with Connecticut Innovations, Incorporated or a private financing entity selected through an appropriate open competitive selection process. No contractual financing agreements entered into with Connecticut Innovations, Incorporated shall exceed ten million dollars. Any electric ratepayer costs resulting from such financing agreement shall be recovered from all electric ratepayers through the systems benefits charge.

(i) On or before February 15, 2009, and annually thereafter, the authority shall report to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the effectiveness of the Connecticut electric efficiency partner program established pursuant to this section. Said report shall include, but not be limited to, an accounting of all benefits and costs to ratepayers, a description of the approved technologies, the payback ratio of all investments, the number of programs deployed and a list of proposed projects compared to approved projects and reasons for not being approved.

(j) On or before April 1, 2011, the Public Utilities Regulatory Authority shall initiate a proceeding to review the effectiveness of the program and perform a ratepayer cost-benefit analysis. Based upon the authority’s findings in the proceeding, the authority may modify or discontinue the partnership program established pursuant to this section.

(k) (1) As used in this section:

(A) “Residential retail end use customer” means any electric, gas or heating fuel customer, regardless of heating source, who wishes to replace heating furnace or boiler equipment, provided a residential retail end use customer (i) shall be a customer of an electric distribution company, and (ii) shall not include a customer who occupies leased premises or who does not own the premises on which the replacement heating furnace or boiler equipment is located;

(B) “Heating furnace or boiler equipment” means the primary heating equipment for space and hot water needs, along with the ancillary piping, pumps, duct work and associated other equipment that may be required as part of the replacement of a heating furnace or boiler;

(C) “Furnace or boiler replacement funds” means any funds approved by the third-party administrator pursuant to this subsection, provided (i) such funds may be used for the loan principal in an amount not to exceed fifteen thousand dollars, excluding interest expense associated with such loan and the expense for any loan default, and (ii) participating residential retail end use customers may be charged interest on the loan principal in an amount not to exceed three per cent, based on income eligibility as determined by the third-party administrator;

(D) “Electric distribution company” and “gas company” have the same meanings as provided in section 16-1.

(2) Not later than September 1, 2013, the electric distribution and gas companies shall develop a residential furnace and boiler replacement program funded by the systems benefits charge pursuant to section 16-245l in a manner that minimizes the impact on ratepayers. Said program shall be reviewed and approved or modified by the Department of Energy and Environmental Protection, in consultation with the Energy Conservation Management Board, within sixty days of receipt of the plan for said program. Said program shall include a contract for retention of a third-party administrator to become effective upon approval of the program by the department. Said program shall continue until the end of the third year of the program. On or before January 1, 2014, the electric distribution and gas companies shall retain the services of a third-party administrator with expertise in developing, implementing and administering residential lending programs, including credit evaluation, to provide financing for improvement projects by property owners, loan servicing and program administration. The third-party administrator shall, in conjunction with the electric distribution companies and gas companies, develop the program.

(3) The third-party administrator shall be responsible for extending loans and administering the residential furnace and boiler replacement program to assist residential retail end use customers in funding heating furnace or boiler equipment replacements that meet all of the program requirements, which shall include, but not be limited to, (A) the total projected direct cost savings to the eligible residential retail end use customer resulting from the heating furnace or boiler replacement, calculated on an annual basis commencing from the month that the replacement furnace or boiler is projected to be in service, shall be greater than the total cost of the replacement funds over the term of the program in order to qualify for the program, (B) the eligible customer shall pay a contribution of not less than ten per cent of the total cost of the replacement or conversion of the heating furnace or boiler and any additional amounts that are required in order to meet the program requirements, (C) eligible customers shall have six consecutive months of timely utility payments and shall not have any past due balance owed to any electric distribution company or gas company, (D) the term of the repayment of the replacement funds shall be the lesser of (i) the simple payback period of the replacement funds plus two years, or (ii) ten years, and (E) the replacement furnace or boiler shall meet or exceed federal Energy Star standards. Eligible residential retail end use customers may apply to the third-party administrator for participation in the program. The third-party administrator shall screen each applicant to ensure that the applicant meets the eligibility requirements and such program requirements prior to accepting the customer into the program.

(4) Program participants shall repay the furnace or boiler replacement funds through a monthly charge on the customer’s residential electric or gas utility bill, provided heating fuel customers shall be able to repay such replacement funds through a monthly charge on such customer’s electric or gas utility bill. Furnace or boiler replacement funds provided shall be reflected on the residential retail end use customer’s electric service or gas account, as applicable, for the premises on which the replacement heating furnace or boiler equipment is located. If the premises are sold, the amount of replacement funds remaining to be repaid shall be transferred to subsequent service account holders at such premises, who may become program participants for purposes of the repayment obligation, unless the seller and buyer agree that the loan will not be transferred.

(5) Furnace or boiler replacement funds shall be recovered through the systems benefits charge of the respective electric distribution company where the heating furnace or boiler equipment is located. Any program costs incurred by the third-party administrator or the gas company and funds not repaid by customers who default on their repayment obligations and other costs associated with the program or customers’ failure to repay replacement funds to the third-party administrator shall be recovered through the systems benefits charge. All administrative and capital carrying costs of the electric distribution companies associated with the program shall be recovered by the companies through a reconciling component, such as the systems benefits charge as approved by the Public Utilities Regulatory Authority.

(6) On or before January 1, 2016, the Department of Energy and Environmental Protection and the Energy Conservation Management Board shall engage an independent third party to evaluate and submit a report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy and finance, revenue and bonding on the status of the program. Such report shall also include an evaluation of the program developed pursuant to section 16a-40m. The report shall include, but not be limited to, for each program, a review of (A) cost effectiveness of the program, (B) number of customers served and potential for growth, (C) the customer classes served, and (D) the fuel type of the financed equipment.

(7) The third-party administrator shall be entitled to take all available legal action as may be necessary to secure the furnace or boiler replacement funds and repayment of the funds, including, but not limited to, attaching liens and requiring filings to be made on applicable land records or as otherwise necessary or required.

(P.A. 07-242, S. 94; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-247, S. 117.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsecs. (g) and (h), effective July 1, 2012; P.A. 13-247 added Subsec. (k) re residential furnace and boiler replacement program, effective June 19, 2013.



Section 16-243w - Advanced metering system plan and deployment.

(a) On or before July 1, 2007, each electric distribution company shall submit a plan to the Public Utilities Regulatory Authority to deploy an advanced metering system. In lieu of submitting a plan pursuant to this section, an electric distribution company may seek a determination by the authority that such company’s existing metering system meets the requirements of this section. Such metering systems shall support net metering and be capable of tracking hourly consumption to support proactive customer pricing signals through innovative rate design, such as time-of-day or real-time pricing of electric service for all customer classes.

(b) Each plan to implement an advanced metering system developed pursuant to subsection (a) of this section shall outline an implementation schedule whereby meters and any network necessary to support such meters are fully deployed on or before January 1, 2009. On or after January 1, 2009, any customer may obtain a meter on demand.

(c) The cost of the advanced metering system, including, but not limited to, the meters, the network to support the meters, software and vendor costs to obtain the required information from the metering system and administrative, installation, operation maintenance costs, shall be borne by the electric distribution company and shall be recoverable in rates. Any unrecovered cost of the current metering system shall continue to be reflected in rates.

(d) Not later than six months after June 4, 2007, electric distribution companies, competitive electric suppliers and aggregators shall offer time-of-use pricing options to all customer classes. These pricing options shall include, but not be limited to, hourly and real-time pricing options.

(P.A. 07-242, S. 98; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.



Section 16-243x - Time-of-use meters. Notice of availability.

The Department of Energy and Environmental Protection shall require each electric distribution company to notify its customers on an ongoing basis regarding the availability of time-of-use meters, if applicable.

(P.A. 11-80, S. 105.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-243y - Microgrid grant and loan pilot program to support distributed energy generation for critical facilities.

(a) As used in this section:

(1) “Municipality” has the same meaning as provided in section 7-233b;

(2) “Critical facility” means any hospital, police station, fire station, water treatment plant, sewage treatment plant, public shelter, correctional facility or production and transmission facility of a television or radio station, whether broadcast, cable or satellite, licensed by the Federal Communications Commission, any commercial area of a municipality, a municipal center, as identified by the chief elected official of any municipality, or any other facility or area identified by the Department of Energy and Environmental Protection as critical;

(3) “Distributed energy generation” means the generation of electricity from a unit with a rating of not more than sixty-five megawatts on the premises of a retail end user within the transmission and distribution system;

(4) “Electric distribution company” and “participating municipal electric utility” have the same meanings as provided in section 16-1; and

(5) “Microgrid” means a group of interconnected loads and distributed energy resources within clearly defined electrical boundaries that acts as a single controllable entity with respect to the grid and that connects and disconnects from such grid to enable it to operate in both grid-connected or island mode.

(b) The Department of Energy and Environmental Protection shall establish a microgrid grant and loan pilot program to support local distributed energy generation for critical facilities. The department shall develop and issue a request for proposals from municipalities, electric distribution companies, participating municipal electric utilities, energy improvement districts and private entities seeking to develop microgrid distributed energy generation, or to repurpose existing distributed energy generation for use with microgrids, to support critical facilities. Any entity eligible to submit a proposal pursuant to this section may collaborate with any other such entity in submitting such proposal.

(c) The department shall award grants or loans under the microgrid grant and loan pilot program to any number of recipients. To the extent possible, the amount of loans and grants awarded under the program shall be evenly distributed between small, medium and large municipalities. Such grants and loans shall only be used to provide assistance to recipients for the cost of design, engineering services and interconnection infrastructure for any such microgrid. The department may establish any financing mechanism to provide or leverage additional funding to support the development of distributed energy generation and microgrids that is not limited to the cost of interconnection infrastructure.

(d) Not later than January first, annually, for a period of five years after receiving a grant or loan under the microgrid grant and loan pilot program, the recipient of such grant or loan shall submit a report to the Public Utilities Regulatory Authority, the Office of Consumer Counsel and the Department of Energy and Environmental Protection and, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and energy. Such report shall include information concerning the status of such recipient’s microgrid project.

(e) On or before January 1, 2013, the department shall file a report, in accordance with the provisions of section 11-4a, with the joint standing committee of the General Assembly having cognizance of matters relating to energy, identifying other funding sources necessary to expand the microgrid grant and loan pilot program established pursuant to this section and any legislative changes necessary to access such funding.

(f) The Department of Energy and Environmental Protection, in consultation with the Connecticut Academy of Science and Engineering, shall study the methods of providing reliable electric services to critical facilities, taking into consideration the location of such critical facilities. Such study shall evaluate the costs and benefits of such methods, including, but not limited to, the use of microgrids, undergrounding and portable turbine generation, and shall make recommendations identifying the most cost-effective and reliable of such methods. Not later than January 1, 2013, the department shall submit the findings of such study, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy and technology.

(P.A. 12-148, S. 7; P.A. 13-239, S. 62; 13-298, S. 34.)

History: P.A. 12-148 effective June 15, 2012; P.A. 13-239 amended Subsec. (c) to delete provision re $15,000,000 limit on total amount awarded under program, effective July 1, 2013; P.A. 13-298 amended Subsec. (a)(2) to redefine “critical facility” to include a production and transmission facility of a television or radio station, effective July 8, 2013.



Section 16-243z - *(See end of section for amended version and effective date.) Geographic information systems data sharing. Disclosure of locations of medical hardship accounts in emergencies.

(a) For purposes of this section, “regional planning agency” and “regional council of elected officials” have the same meanings as provided in section 4-124i, “regional council of governments” has the same meaning as “council” in section 4-124i and “electric company” and “electric distribution company” have the same meanings as provided in section 16-1.

(b) Upon the request of the geographic information systems or geospatial information systems analyst or coordinator, or any equivalent official, of any municipality or of any regional planning agency, regional council of elected officials or regional council of governments, an electric company or electric distribution company shall provide to such analyst, coordinator or official any geographic information systems or geospatial information systems data for such electric or electric distribution company’s service area identifying utility pole data for poles owned or jointly owned by such company in such municipality or the area served by such regional planning agency, regional council of elected officials or regional council of governments. Such data shall include pole ownership, identification number, XY coordinate location, pole height, pole classification and wattage size of street lights or post lights.

(c) Upon the request of a municipality for public safety reasons during an emergency, an electric company or electric distribution company may provide to such municipality the location of electric service accounts that are coded by such company as medical hardship accounts within such municipality.

(d) Prior to receipt of data from an electric company or electric distribution company under this section, a municipality, regional planning agency, regional council of elected officials or regional council of governments shall demonstrate to such company that it has implemented appropriate procedures to protect the confidentiality of the information. Any data provided by such company to a municipality, regional planning agency, regional council of elected officials or regional council of governments pursuant to this section shall be used by such entity for internal use only, and shall not be publicly disclosed by the municipality, regional planning agency, regional council of elected officials or regional council of governments or be subject to any public disclosure requirement without the prior consent of the electric company or electric distribution company, as applicable, and shall be exempt from disclosure under the Freedom of Information Act, as defined in section 1-200.

(June 12 Sp. Sess. P.A. 12-2, S. 155.)

*Note: On and after January 1, 2015, this section, as amended by section 292 of public act 13-247, is to read as follows:

“Sec. 16-243z. Geographic information systems data sharing. Disclosure of locations of medical hardship accounts in emergencies. (a) For purposes of this section, “regional council of governments” has the same meaning as “council” in section 4-124i, and “electric company” and “electric distribution company” have the same meanings as provided in section 16-1.

(b) Upon the request of the geographic information systems or geospatial information systems analyst or coordinator, or any equivalent official, of any municipality or regional council of governments, an electric company or electric distribution company shall provide to such analyst, coordinator or official any geographic information systems or geospatial information systems data for such electric or electric distribution company’s service area identifying utility pole data for poles owned or jointly owned by such company in such municipality or the area served by such regional council of governments. Such data shall include pole ownership, identification number, XY coordinate location, pole height, pole classification and wattage size of street lights or post lights.

(c) Upon the request of a municipality for public safety reasons during an emergency, an electric company or electric distribution company may provide to such municipality the location of electric service accounts that are coded by such company as medical hardship accounts within such municipality.

(d) Prior to receipt of data from an electric company or electric distribution company under this section, a municipality or regional council of governments shall demonstrate to such company that it has implemented appropriate procedures to protect the confidentiality of the information. Any data provided by such company to a municipality or regional council of governments pursuant to this section shall be used by such entity for internal use only, and shall not be publicly disclosed by the municipality or regional council of governments or be subject to any public disclosure requirement without the prior consent of the electric company or electric distribution company, as applicable, and shall be exempt from disclosure under the Freedom of Information Act, as defined in section 1-200.”

(June 12 Sp. Sess. P.A. 12-2, S. 155; P.A. 13-247, S. 292.)

History: June Sp. Sess. P.A. 12-2 effective June 15, 2012; P.A. 13-247 deleted references to regional planning agency and regional council of elected officials, effective January 1, 2015.



Section 16-244 - Electric deregulation; findings and declarations.

The General Assembly finds and declares that:

(1) The provision of affordable, safe and reliable electricity is key to the continuing growth of this state and to the health, safety and general welfare of its residents;

(2) Rates for electricity in this state and in the region are higher than the national average;

(3) Changes in generating technology now enable the provision of electric service at much lower rates than are currently being charged in Connecticut and competitive market forces can play a role in the reduction of Connecticut rates;

(4) It is in the best interest of the state to reduce rates for electricity to all customer classes, to prevent cross subsidization among customer classes and to allow for the competitive generation of electricity while retaining a regulated distribution system to ensure reliability;

(5) A competitive generation market should allow customers to choose among alternative generation services and allow customers a reasonable and fair opportunity to self-generate and interconnect;

(6) Those public policy measures under current law, including, but not limited to, those protecting customers under the winter moratorium and hardship provisions as well as conservation measures and incentives for using renewable energy sources, should be preserved;

(7) State regulations should encourage and allow for a sufficient number of in-state generating facilities to ensure an adequate and reliable power supply within the state and ensure development of a truly competitive generation market;

(8) The assurance of safe, reliable and available electric service to all customers in a uniform and equitable manner is an essential governmental objective and a restructured electric market must provide adequate safeguards to assure universal service and customer service protections;

(9) The generation of electricity must be achieved in a manner that does not endanger the public health or safety and that minimizes negative environmental impacts;

(10) The restructuring of the electric industry may result in a reduction in staffing levels at Connecticut generation facilities and those workers adversely affected by such restructuring should be protected;

(11) The current method of providing electric service has involved a balancing of costs, risks and rewards for electric utilities and their customers, and therefore the transition to a competitive generation market, including the determination of stranded costs, should be based on the principles of fairness and reasonableness and the result of a balance of the interests of electric customers, electric utilities and the public at large; and

(12) It is in the best interest of the state for all customers to use electricity as efficiently as possible.

(1949 Rev., S. 5656; P.A. 98-28, S. 2.)

History: P.A. 98-28 replaced existing provisions re authority of corporations to sell, transmit, convey and deliver electricity with declarations concerning deregulation of electric industry, effective July 1, 1998.



Section 16-244a - Rate freeze for electric service.

Section 16-244a is repealed, effective May 8, 2013.

(P.A. 98-28, S. 3, 117; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-244b - Electric customers to choose electric suppliers. Phase-in of electric deregulation.

All customers of electric distribution companies, as defined in section 16-1, shall have the opportunity to purchase electric generation services from their choice of electric suppliers, as defined in section 16-1, in a competitive generation market in accordance with the schedule provided in this section. On and after January 1, 2000, up to thirty-five per cent of the peak load of each rate class of an electric company or electric distribution company, as the case may be, may choose an electric supplier to provide their electric generation services, provided such customers shall be located in distressed municipalities, as defined in section 32-9p. In the event that the number of customers exceeds thirty-five per cent of such load, preference shall be given to customers located in distressed municipalities with a population greater than one hundred thousand persons. Participation shall be determined on a first-come, first-served basis. As of July 1, 2000, all customers shall have the opportunity to choose an electric supplier. On and after January 1, 2000, electric generation services shall be provided in accordance with section 16-244c to any customer who has not chosen an electric supplier or has declined, failed or been unable to enter into or maintain a contract for electric generation services with an electric supplier. The Public Utilities Regulatory Authority may adopt regulations, in accordance with chapter 54, to implement the phase-in schedule provided in this section.

(P.A. 98-28, S. 4, 117; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 60.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 made technical changes.



Section 16-244c - Standard service. Alternative standard service. Supplier of last resort. Back-up generation service. Participating electric suppliers.

(a)(1) On and after January 1, 2007, each electric distribution company shall provide electric generation services through standard service to any customer who (A) does not arrange for or is not receiving electric generation services from an electric supplier, and (B) does not use a demand meter or has a maximum demand of less than five hundred kilowatts.

(2) Not later than October 1, 2006, and periodically as required by subdivision (3) of this subsection, but not more often than every calendar quarter, the Public Utilities Regulatory Authority shall establish the standard service price for such customers pursuant to subdivision (3) of this subsection. Each electric distribution company shall recover the actual net costs of procuring and providing electric generation services pursuant to this subsection, provided such company mitigates the costs it incurs for the procurement of electric generation services for customers who are no longer receiving service pursuant to this subsection.

(3) An electric distribution company providing electric generation services pursuant to this subsection shall cooperate with the procurement manager of the Public Utilities Regulatory Authority and comply with the procurement plan for electric generation services contracts. Such plan shall require that the portfolio of service contracts be procured in such manner and duration as the authority determines to be most likely to produce just, reasonable and reasonably stable retail rates while reflecting underlying wholesale market prices over time. The portfolio of contracts shall be assembled in such manner as to invite competition; guard against favoritism, improvidence, extravagance, fraud and corruption; and secure a reliable electricity supply while avoiding unusual, anomalous or excessive pricing. An affiliate of an electric distribution company may bid for an electric generation services contract, provided such electric distribution company and affiliate are in compliance with the code of conduct established in section 16-244h.

(4) The procurement manager of the Public Utilities Regulatory Authority may retain the services of entities as it sees fit to assist with the procurement of electric generation services for standard service. Costs associated with the retention of such third-party entity shall be included in the cost of standard service.

(5) For standard service contracts procured prior to the authority’s approval of the Procurement Plan, each bidder for a standard service contract shall submit its bid to the electric distribution company and the third-party entity who shall jointly review the bids and submit an overview of all bids together with a joint recommendation to the authority as to the preferred bidders. The authority may, within ten business days of submission of the overview, reject the recommendation regarding preferred bidders. In the event that the authority rejects the preferred bids, the electric distribution company and the third-party entity shall rebid the service pursuant to this subdivision. The authority shall review each bid in an uncontested proceeding that shall include a public hearing and in which any interested person, including, but not limited to, the Consumer Counsel, the Commissioner of Energy and Environmental Protection or the Attorney General, may participate.

(b) (1) Notwithstanding the provisions of this section regarding the procurement of electric generation services under standard service, section 16-244h or 16-245o, the Department of Energy and Environmental Protection may, from time to time, direct an electric distribution company to offer, through an electric supplier or electric suppliers, one or more alternative standard service options. Such alternative options shall include, but not be limited to, an option that consists of the provision of electric generation services that exceed the renewable portfolio standards established in section 16-245a and may include an option that utilizes strategies or technologies that reduce the overall consumption of electricity of the customer.

(2) (A) The authority shall develop such alternative option or options in a contested case conducted in accordance with the provisions of chapter 54. The authority shall determine the terms and conditions of such alternative option or options, including, but not limited to, (i) the minimum contract terms, including pricing, length and termination of the contract, and (ii) the minimum percentage of electricity derived from Class I or Class II renewable energy sources, if applicable. The electric distribution company shall, under the supervision of the authority, subsequently conduct a bidding process in order to solicit electric suppliers to provide such alternative option or options.

(B) The authority may reject some or all of the bids received pursuant to the bidding process.

(3) The authority may require an electric supplier to provide forms of assurance to satisfy the authority that the contracts resulting from the bidding process will be fulfilled.

(4) An electric supplier who fails to fulfill its contractual obligations resulting from this subdivision shall be subject to civil penalties, in accordance with the provisions of section 16-41, or the suspension or revocation of such supplier’s license or a prohibition on the acceptance of new customers, following a hearing that is conducted as a contested case, in accordance with the provisions of chapter 54.

(c) (1) On and after January 1, 2007, an electric distribution company shall serve customers that are not eligible to receive standard service pursuant to subsection (a) of this section as the supplier of last resort. This subsection shall not apply to customers purchasing power under contracts entered into pursuant to section 16-19hh.

(2) An electric distribution company shall procure electricity at least every calendar quarter to provide electric generation services to customers pursuant to this subsection. The Public Utilities Regulatory Authority shall determine a price for such customers that reflects the full cost of providing the electricity on a monthly basis. Each electric distribution company shall recover the actual net costs of procuring and providing electric generation services pursuant to this subsection, provided such company mitigates the costs it incurs for the procurement of electric generation services for customers that are no longer receiving service pursuant to this subsection.

(d) On and after January 1, 2000, and until such time the regional independent system operator implements procedures for the provision of back-up power to the satisfaction of the Public Utilities Regulatory Authority, each electric distribution company shall provide electric generation services to any customer who has entered into a service contract with an electric supplier that fails to provide electric generation services for reasons other than the customer’s failure to pay for such services. Between January 1, 2000, and December 31, 2006, an electric distribution company may procure electric generation services through a competitive bidding process or through any of its generation entities or affiliates. On and after January 1, 2007, such company shall procure electric generation services through a competitive bidding process pursuant to a plan submitted by the electric distribution company and approved by the authority. Such company may procure electric generation services through any of its generation entities or affiliates, provided such entity or affiliate is the lowest qualified bidder and provided further any such entity or affiliate is licensed pursuant to section 16-245.

(e) An electric distribution company is not required to be licensed pursuant to section 16-245 to provide standard offer electric generation services in accordance with standard service pursuant to subsection (a) of this section, supplier of last resort service pursuant to subsection (c) of this section or back-up electric generation service pursuant to subsection (d) of this section.

(f) The electric distribution company shall be entitled to recover reasonable costs incurred as a result of providing standard service pursuant to subsection (a) of this section or back-up electric generation service pursuant to subsection (d) of this section.

(g) The Public Utilities Regulatory Authority shall establish, by regulations adopted pursuant to chapter 54, procedures for when and how a customer is notified that his electric supplier has defaulted and of the need for the customer to choose a new electric supplier within a reasonable period of time or to return to standard service.

(h) (1) Notwithstanding the provisions of subsection (b) of this section regarding an alternative standard service option, an electric distribution company providing standard service, supplier of last resort service or back-up electric generation service in accordance with this section shall contract with its wholesale suppliers to comply with the renewable portfolio standards. The Public Utilities Regulatory Authority shall annually conduct an unconstested proceeding in order to determine whether the electric distribution company’s wholesale suppliers met the renewable portfolio standards during the preceding year. On or before December 31, 2013, the authority shall issue a decision on any such proceeding for calendar years up to and including 2012, for which a decision has not already been issued. Not later than December 31, 2014, and annually thereafter, the authority shall, following such proceeding, issue a decision as to whether the electric distribution company’s wholesale suppliers met the renewable portfolio standards during the preceding year. An electric distribution company shall include a provision in its contract with each wholesale supplier that requires the wholesale supplier to pay the electric distribution company an amount of five and one-half cents per kilowatt hour if the wholesale supplier fails to comply with the renewable portfolio standards during the subject annual period. The electric distribution company shall promptly transfer any payment received from the wholesale supplier for the failure to meet the renewable portfolio standards to the Clean Energy Fund for the development of Class I renewable energy sources, provided, on and after June 5, 2013, any such payment shall be refunded to ratepayers by using such payment to offset the costs to all customers of electric distribution companies of the costs of contracts entered into pursuant to sections 16-244r and 16-244t. Any excess amount remaining from such payment shall be applied to reduce the costs of contracts entered into pursuant to subdivision (2) of this subsection, and if any excess amount remains, such amount shall be applied to reduce costs collected through nonbypassable, federally mandated congestion charges, as defined in section 16-1.

(2) Notwithstanding the provisions of subsection (b) of this section regarding an alternative standard service option, an electric distribution company providing transitional standard offer service, standard service, supplier of last resort service or back-up electric generation service in accordance with this section shall, not later than July 1, 2008, file with the Public Utilities Regulatory Authority for its approval one or more long-term power purchase contracts from Class I renewable energy source projects with a preference for projects located in Connecticut that receive funding from the Clean Energy Fund and that are not less than one megawatt in size, at a price that is either, at the determination of the project owner, (A) not more than the total of the comparable wholesale market price for generation plus five and one-half cents per kilowatt hour, or (B) fifty per cent of the wholesale market electricity cost at the point at which transmission lines intersect with each other or interface with the distribution system, plus the project cost of fuel indexed to natural gas futures contracts on the New York Mercantile Exchange at the natural gas pipeline interchange located in Vermillion Parish, Louisiana that serves as the delivery point for such futures contracts, plus the fuel delivery charge for transporting fuel to the project, plus five and one-half cents per kilowatt hour. In its approval of such contracts, the authority shall give preference to purchase contracts from those projects that would provide a financial benefit to ratepayers and would enhance the reliability of the electric transmission system of the state. Such projects shall be located in this state. The owner of a fuel cell project principally manufactured in this state shall be allocated all available air emissions credits and tax credits attributable to the project and no less than fifty per cent of the energy credits in the Class I renewable energy credits program established in section 16-245a attributable to the project. On and after October 1, 2007, and until September 30, 2008, such contracts shall be comprised of not less than a total, apportioned among each electric distribution company, of one hundred twenty-five megawatts; and on and after October 1, 2008, such contracts shall be comprised of not less than a total, apportioned among each electrical distribution company, of one hundred fifty megawatts. The Public Utilities Regulatory Authority shall not issue any order that results in the extension of any in-service date or contractual arrangement made as a part of Project 100 or Project 150 beyond the termination date previously approved by the authority established by the contract, provided any party to such contract may provide a notice of termination in accordance with the terms of, and to the extent permitted under, its contract, except the authority shall grant, upon request, an extension of the latest of any such in-service date by (i) twelve months for any project located in a distressed municipality, as defined in section 32-9p, with a population of more than one hundred twenty-five thousand, and (ii) not more than twenty-four months for any project having a capacity of less than five megawatts. The cost of such contracts and the administrative costs for the procurement of such contracts directly incurred shall be eligible for inclusion in the adjustment to any subsequent rates for standard service, provided such contracts are for a period of time sufficient to provide financing for such projects, but not less than ten years, and are for projects which began operation on or after July 1, 2003. Except as provided in this subdivision, the amount from Class I renewable energy sources contracted under such contracts shall be applied to reduce the applicable Class I renewable energy source portfolio standards. For purposes of this subdivision, the authority’s determination of the comparable wholesale market price for generation shall be based upon a reasonable estimate. On or before September 1, 2011, the authority, in consultation with the Office of Consumer Counsel and the Clean Energy Finance and Investment Authority, shall study the operation of such renewable energy contracts and report its findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(i) (1) As used in this section:

(A) “Participating electric supplier” means an electric supplier that is licensed by the department to provide electric service, pursuant to this subsection, to residential or small commercial customers.

(B) “Residential customer” means a customer who is eligible for standard service and who takes electric distribution-related service from an electric distribution company pursuant to a residential tariff.

(C) “Small commercial customer” means a customer who is eligible for standard service and who takes electric distribution-related service from an electric distribution company pursuant to a small commercial tariff.

(D) “Qualifying electric offer” means an offer to provide full requirements commodity electric service and all other generation-related service to a residential or small commercial customer at a fixed price per kilowatt hour for a term of no less than one year.

(2) In the manner determined by the authority, residential or small commercial service customers (A) initiating new utility service, (B) reinitiating service following a change of residence or business location, (C) making an inquiry regarding their utility rates, or (D) seeking information regarding energy efficiency shall be offered the option to learn about their ability to enroll with a participating electric supplier. Customers expressing an interest to learn about their electric supply options shall be informed of the qualifying electric offers then available from participating electric suppliers. The electric distribution companies shall describe then available qualifying electric offers through a method reviewed and approved by the authority. The information conveyed to customers expressing an interest to learn about their electric supply options shall include, at a minimum, the price and term of the available electric supply option. Customers expressing an interest in a particular qualifying electric offer shall be immediately transferred to a call center operated by that participating electric supplier.

(3) Not later than September 1, 2007, the authority shall establish terms and conditions under which a participating electric supplier can be included in the referral program described in subdivision (2) of this subsection. Such terms shall include, but not be limited to, requiring participating electrical suppliers to offer time-of-use and real-time use rates to residential customers.

(4) Each calendar quarter, participating electric suppliers shall be allowed to list qualifying offers to provide electric generation service to residential and small commercial customers with each customer’s utility bill. The authority shall determine the manner such information is presented in customers’ utility bills.

(5) Any customer that receives electric generation service from a participating electric supplier may return to standard service or may choose another participating electric supplier at any time, including during the qualifying electric offer, without the imposition of any additional charges. Any customer that is receiving electric generation service from an electric distribution company pursuant to standard service can switch to another participating electric supplier at any time without the imposition of additional charges.

(j) Each electric distribution company shall offer to bill customers on behalf of participating electric suppliers and to pay such suppliers in a timely manner the amounts due such suppliers from customers for generation services, less a percentage of such amounts that reflects uncollectible bills and overdue payments as approved by the Public Utilities Regulatory Authority.

(k) On or before July 1, 2007, the Public Utilities Regulatory Authority shall initiate a proceeding to examine whether electric supplier bills rendered pursuant to section 16-245d and any regulations adopted thereunder sufficiently enable customers to compare pricing policies and charges among electric suppliers.

(l) The authority shall conduct a proceeding to determine the cost of billing, collection and other services provided by the electric distribution companies or the department solely for the benefit of participating electric suppliers and aggregators. The department shall order an equitable allocation of such costs among electric suppliers and aggregators. As part of this same proceeding, the department shall also determine the costs that the electric distribution companies incur solely for the benefit of standard service and last resort service customers. After such determination, the department shall allocate and provide for the equitable recovery of such costs from standard service or last resort service customers.

(m) Nothing in the provisions of this section shall preclude an electric distribution company from entering into standard service supply contracts or standard service supply components with electric generating facilities.

(P.A. 98-28, S. 20, 117; P.A. 03-135, S. 4; 03-221, S. 3, 4; P.A. 04-236, S. 9; 04-247, S. 2; June Sp. Sess. P.A. 05-1, S. 25, 26, 33; P.A. 06-196, S. 233; P.A. 07-242, S. 49, 92, 124; P.A. 11-80, S. 1, 91; June 12 Sp. Sess. P.A. 12-2, S. 171; P.A. 13-5, S. 9; 13-6, S. 1; 13-119, S. 7–9; 13-298, S. 13; 13-303, S. 10.)

*Note: Public act 98-28 is entitled “An Act Concerning Electric Restructuring” and public act 03-135 is entitled “An Act Concerning Revisions to the Electric Restructuring Legislation”. (See Reference Tables captioned “Public Acts of 1998” and “Public Acts of 2003”, respectively, in Volume 16 of the General Statutes of Connecticut, revised to January 1, 2013, which list the sections amended, created or repealed by the acts.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 made technical changes, deleted provision in Subsec. (a) re extension of the standard offer by the General Assembly, deleted former Subsec. (b) re service to customers on and after January 1, 2004, who do not or are unable to arrange for services, added new Subsec. (b) re transitional standard offer, added new Subsec. (c) re standard service, added new Subsec. (d) re alternative transitional standard offer and standard service, added new Subsec. (e) re supplier of last resort, redesignated existing Subsec. (c) as Subsec. (f) and amended said Subsec. to change “2003” to “2006” and “2004” to “2007” and to add “pursuant to a plan submitted by the electric distribution company and approved by the department”, redesignated existing Subsec. (d) as Subsec. (g) and amended said Subsec. to add reference to transitional standard offer service, standard service, and supplier of last resort service and to delete reference to January 1, 2004, redesignated existing Subsec. (e) as Subsec. (h) and amended said Subsec. to delete reference to default service and back-up electrical generation services, to add reference to transitional standard offer service, standard service and back-up electric generation service and to change “2004” to “2007”, redesignated existing Subsec. (f) as Subsec. (i) and amended said Subsec. to delete provision re standards or procedures for procuring power and competitive bidding, and added new Subsec. (j) re compliance with renewable portfolio standards and purchase of long-term power purchase contracts from Class I renewable energy source projects, effective July 1, 2003; P.A. 03-221 amended Subsec. (h) to make a technical change and amended Subsec. (j)(1) to revise provisions re contracting with suppliers to comply with the renewable portfolio standards, responsibility for payment for failure to meet such standards, and treatment of such payment, effective July 1, 2003; P.A. 04-236 amended Subsec. (b)(2)(E) to make a technical change, effective June 8, 2004; P.A. 04-247 amended Subsec. (j)(2) to add “for its approval”, to add requirement for projects to be not less than one megawatt in size, and to add requirement for a preference for projects that provide financial benefit to ratepayers or enhance reliability of the electric transmission system; June Sp. Sess. P.A. 05-1 amended Subsec. (b)(1) to designate existing language as Subpara. (A) and to add new Subpara. (B) to require the department to conduct a proceeding re receipt of information to select electric generating services, and amended Subsec. (b)(2)(D) to allow the transitional standard offer to be adjusted to provide for the cost of long-term power purchase contracts from certain Class I projects, effective July 1, 2005, and amended Subsec. (j)(2) to change filing deadline from July 1, 2007, to July 1, 2008, to add a new pricing option, to require projects to be located in this state, to provide air emission and tax credits for certain fuel cell projects, to replace language re inclusion of costs of the contracts in the generation service charge with language re the transitional standard offer and standard service, and to make technical changes; P.A. 06-196 made technical changes in Subsec. (j)(2), effective June 7, 2006; P.A. 07-242 amended Subsec. (e)(1) to delete limitation on any customer receiving electric generation services from electric supplier being eligible to receive supplier of last resort service without a one-year commitment and amended Subsec. (e)(2) to require electric distribution companies to procure electricity “at least every calendar quarter”, effective July 1, 2007, amended Subsec. (j)(2) to change total megawatts of contracts to not less than 125 megawatts on and after October 1, 2007, and until September 30, 2008, and to not less than 150 megawatts on and after October 1, 2008, and add provision re study, effective June 4, 2007, and added Subsecs. (k) to (n) re participating electric suppliers, effective July 1, 2007; P.A. 11-80 changed “Department of Public Utility Control” to “Public Utilities Regulatory Authority” in Subsecs. (a)(1), (b)(1)(A) and (2)(A), (c)(2), (e)(2), (f), (j)(1), and (2) and (m), changed “Department of Public Utility Control” to “Department of Energy and Environmental Protection” in Subsecs. (a)(2), (d)(1), (i) and (l), changed “department” to “authority” in Subsecs. (b), (c), (d), (f), (j) and (k), changed “Renewable Energy Investment Fund” to “Clean Energy Fund” and “Renewable Energy Investments Advisory Council” to “Clean Energy Finance and Investment Authority” in Subsec. (j), amended Subsec. (c)(3) to delete provisions re mitigating variation of price, procurement plan criteria and timing of bid submittal and to add provisions re companies cooperating with procurement manager and complying with procurement plan and re bid by affiliate, amended Subsec. (c)(4) to allow Public Utilities Regulatory Authority’s procurement manager to retain “entities as it sees fit to assist” re procurement of standard service electric generation services, amended Subsec. (c)(5) to add provisions re contracts procured prior to approval of plan developed pursuant to Sec. 16-244m and re department review of each bid, amended Subsec. (j)(2) to add “preference for projects located in Connecticut”, prohibit issuance of order that results in extension of in-service date or contractual arrangement re Project 100 or Project 150 and change “2007” to “2011”, added new Subsec. (n) re proceeding re billing cost, collection and services by electric distribution companies or department for participating electric suppliers and aggregators, and redesignated existing Subsec. (n) as Subsec. (o), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (j)(2) to add provision re extension of latest in-service date for projects located in certain distressed municipalities and make a technical change, effective June 15, 2012; P.A. 13-5 deleted former Subsecs. (a) and (b) re standard offer and transitional standard offer, redesignated existing Subsecs. (c) to (o) as Subsecs. (a) to (m), and made technical and conforming changes, effective May 8, 2013; P.A. 13-6 amended Subsec. (j)(2) to add provision re extension of latest in-service date for projects having a capacity of less than 5 megawatts and to make technical changes, effective May 8, 2013; P.A. 13-119 amended Subsecs. (a)(3), (g) and (j) to replace “Department of Energy and Environmental Protection” with “Public Utilities Regulatory Authority” and further amended Subsec. (g) to add provision re return to standard service, effective June 18, 2013; P.A. 13-298 amended Subsec. (c)(5) to replace “department” with “authority”, add provision re participation by any interested person, including Commissioner of Energy and Environmental Protection, and make a technical change, effective July 8, 2013; P.A. 13-303 amended Subsec. (j)(1) to replace provision re contested case with provision re uncontested proceeding and to add provisions re issuing decisions on proceedings and refunding payments to ratepayers, effective June 5, 2013.



Section 16-244d - Program for distribution of information re electric suppliers.

The Public Utilities Regulatory Authority, in consultation with the Office of Consumer Counsel, shall establish a program for the dissemination of information regarding electric suppliers. Such program shall require electric distribution companies to distribute an informational summary on electric suppliers to any new customer and to existing customers beginning on January 1, 2004, and semiannually thereafter. Such informational summary shall be developed by the authority and shall include, but not be limited to, the name of each licensed electric supplier, the state where the supplier is based, information on whether the supplier has active offerings for either residential or commercial and industrial consumers, the telephone number and Internet address of the supplier, and information as to whether the supplier offers electric generation services from renewable energy sources in excess of the portfolio standards established pursuant to section 16-245a. The authority shall include pricing information in the informational summary to the extent the authority determines feasible. The authority shall post the informational summary in a conspicuous place on its web site and provide electronic links to the web site of each supplier. The authority shall update the informational summary on its web site on at least a quarterly basis.

(P.A. 98-28, S. 17, 117; June Sp. Sess. P.A. 01-9, S. 18, 131; P.A. 03-135, S. 5; P.A. 10-32, S. 55; P.A. 11-80, S. 1; P.A. 13-5, S. 10.)

History: P.A. 98-28 effective July 1, 1998; June Sp. Sess. P.A. 01-9 extended the authority of the Department of Public Utility Control to retain consultants for implementing the public education outreach program from December 31, 2000, to December 31, 2005, effective July 1, 2001; P.A. 03-135 added new Subsec. (f) re program for the dissemination of information re electric suppliers and added new Subsec. (e) re the restart of the education outreach program, effective July 1, 2003; P.A. 10-32 made technical changes in Subsec. (f), effective May 10, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-5 deleted former Subsecs. (a) to (e) and (g) re comprehensive public education outreach program and Consumer Education Advisory Council, and deleted Subsec. (f) designator, effective May 8, 2013.



Section 16-244e - Unbundling by electric companies of generation functions from transmission and distribution functions. Plan.

(a)(1) Not later than October 1, 1998, each electric company shall submit an unbundling plan to the authority to unbundle and separate, by October 1, 1999, all the company’s generation assets that (A) prior to the date when the authority approves a divestiture plan pursuant to section 16-244f or 16-244g, are not sold in accordance with section 16-43, and (B) on and after the date when the authority approves such plan, will not be divested as of January 1, 2000, in accordance with sections 16-244f and 16-244g.

(2) For any nonnuclear generation asset that will not be divested by January 1, 2000, unbundling and separation shall occur by transfer on a functional basis to one or more corporate affiliates that are legally separate from the company’s transmission and distribution assets and all related operations and functions, in which case, no stranded costs shall be recovered.

(3) For any nuclear generation asset that will not be sold by January 1, 2000, unbundling and separation shall occur by (A) divestiture pursuant to section 16-244g, (B) transfer on a functional basis to one or more corporate affiliates that are legally separate from the company’s transmission and distribution assets and all related operations and functions, or (C) if required to comply with rules, regulations or licensing requirements of the United States Nuclear Regulatory Commission, transfer on a functional basis to one or more divisions that are structurally separate from the electric distribution company.

(4) The unbundling plan and order shall provide for the allocation of the rights and responsibilities pursuant to sections 16-245e to 16-245k, inclusive, between the electric distribution company and any generation entities or affiliates and shall provide for the allocation of revenue under a special contract among those components of a customer’s bill specified in subdivision (1) of subsection (a) of section 16-245d. Such plan shall include a proposed modification or elimination to the adjustment pursuant to section 16-19b. Such plan shall not allow the transfer of assets or liabilities allocable or belonging to transmission or distribution functions or facilities to the generation entity or affiliate of an electric company, nor allow the transfer of assets or liabilities, other than financial assets or liabilities to be funded by the competitive transition assessment pursuant to section 16-245g or the systems benefits charge pursuant to section 16-245l, allocable or belonging to generation functions or facilities to the electric distribution company, as defined in section 16-1, unless federal law or regulation requires such a transfer with regard to nuclear generation assets. All entitlements and obligations from any purchased power contract or independent power producer contract entered into before July 1, 1998, by the predecessor electric company which are not bought out shall succeed to the electric distribution company. Such plan shall include a discussion of the impacts of the proposed plan on the company’s employees and plans for mitigating such impact.

(5) The authority shall hold a hearing and issue a final order approving or modifying the plan in a time frame that will allow unbundling to be accomplished by October 1, 1999. Any hearing shall be conducted as a contested case in accordance with chapter 54. Such plan shall be submitted and such order issued consistent with the determination and implementation of the competitive transition assessment, as provided in section 16-245g.

(6) Once unbundling is completed to the satisfaction of the authority and consistent with the provisions of section 16-244, (A) any corporate affiliate or separate division that provides electric generation services as a result of unbundling pursuant to this subsection shall be considered a generation entity or affiliate of the electric company, and the division or corporate affiliate of the electric company that provides transmission and distribution services shall be considered an electric distribution company, and (B) an electric distribution company shall not own or operate generation assets, except as provided in this section and sections 16-43d, 16-243m, 16-243u, 16a-3b and 16a-3c.

(b) Not later than August 1, 1998, the Public Utilities Regulatory Authority shall hold a hearing and issue a final order that unbundles prices or rates for electric generation services for each electric company from all other charges. Any hearing shall be conducted as a contested case in accordance with chapter 54. On and after July 1, 1999, each electric company or electric distribution company, as the case may be, shall provide all customers with a bill that separates the electric generation services component of those charges.

(P.A. 98-28, S. 5, 117; P.A. 03-135, S. 18; June Sp. Sess. P.A. 05-1, S. 4; P.A. 06-196, S. 234; P.A. 07-242, S. 63; P.A. 11-80, S. 1; P.A. 13-5, S. 37.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 amended Subsec. (a)(6) to designate existing provisions as Subpara. (A) and to add Subpara. (B) re ownership or operation of generation assets by an electric distribution company, effective July 1, 2003; June Sp. Sess. P.A. 05-1 amended Subsec. (a)(6) to add an exception re generation of electricity by an electric distribution company, effective July 21, 2005; P.A. 06-196 made a technical change in Subsec. (a)(6), effective June 7, 2006; P.A. 07-242 amended Subsec. (a)(6) to add exceptions re generation of electricity by electric distribution company, effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (b) to delete provision re calculation of base rates, effective May 8, 2013.



Section 16-244f - Divestiture of nonnuclear electric generation facilities. Plan. Approval of sale by authority.

(a) As used in this section:

(1) “Generation assets” means electric generation facilities and generation-related operations and functions owned by an electric company and includes associated contractual obligations for energy or capacity from such generation assets; and

(2) “Net proceeds” means the book income from the sale or divestiture of assets, consisting of sales price less reasonable expenses of sale, related income and other taxes.

(b) (1) No electric company shall be eligible to claim any stranded costs as provided in sections 16-245e to 16-245k, inclusive, unless the electric company (A) prior to the date when the authority approves a divestiture plan, has sold its nonnuclear generation assets in accordance with section 16-43, and (B) on and after the date when the authority approves such plan, has submitted all of its nonnuclear generation assets owned or held as of April 29, 1998, to a public auction held in a commercially reasonable manner in accordance with this subsection.

(2) Each electric company that elects to divest itself of nonnuclear generation assets shall, not later than October 1, 1998, submit a divestiture plan to the Public Utilities Regulatory Authority. The divestiture plan shall include (A) any documentation the authority determines is reasonably necessary to approve the auction procedure, including a copy of the request for proposal and a description of the solicitation process, (B) a detailed description of the process for the sale and transfer of nonnuclear generation assets, and (C) the book value of all assets the electric company intends to make available for sale. In structuring the divestiture plan, the electric company shall take into account the findings set forth in section 16-244. The authority shall issue a final order approving or modifying the plan in a time frame that will allow divestiture to be accomplished by January 1, 2000. The authority shall, after consultation with the Office of Consumer Counsel, appoint a consultant who shall be an entity unrelated to said company that meets qualifications set by the authority, to conduct the auction process.

(3) The authority shall not approve a sale unless (A) the sale price of an asset or assets equals or exceeds book value for the asset or assets, except for any dual-fueled nonnuclear generation unit that began operation between 1974 and 1976 and has a capacity of not less than four hundred twenty megawatts, in which case the sale price for that specific unit equals or exceeds the minimum bid established by the authority for the unit, (B) the authority determines the bidder meets all applicable qualifications established by federal law and regulation, (C) the sale is conducted in accordance with the divestiture plan as approved by the authority, (D) the bidder proves to the satisfaction of the authority that the bidder will preserve labor agreements in effect at the time of the sale, and (E) the sale will result in a net benefit to ratepayers, as determined by the authority. Transfer in ownership of any asset shall not occur until the authority determines the purchaser is fully qualified to provide electric generation services pursuant to section 16-245 or pursuant to applicable federal law and regulation. If the authority approves a sale in accordance with the provisions of this section, no further proceedings under section 16-43 shall be required.

(4) The authority shall determine the minimum bid price for a dual-fueled nonnuclear generation unit that began operation between 1974 and 1976 and has a capacity of not less than four hundred twenty megawatts, by determining the future net cash flow that a nonnuclear generation unit of comparable size, age and technical characteristics that is prudently and efficiently managed would be expected to produce over its expected remaining useful life, discounted to a present value.

(5) A generation entity or affiliate of an electric company may bid on any nonnuclear generation asset, provided such entity or affiliate is qualified to bid, as provided in this subsection.

(6) All net proceeds realized by an electric company from the sale of assets pursuant to this subsection that exceed the total book value of all the assets sold pursuant to this section shall be netted against the amount of stranded costs as provided in subdivision (4) of subsection (h) and subsection (i) of section 16-245e.

(7) If an electric company complies with the provisions of this subsection but does not receive any bids for an asset by a qualified bidder that equal or exceed the minimum bid as provided in this subsection, the authority shall calculate the value of stranded costs for each such asset in accordance with the provisions of subsection (g) of section 16-245e.

(P.A. 98-28, S. 6, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective April 29, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Because first use of “sale” in Subdiv. (2) clearly refers to actual sale, and not to previous unsuccessful sale attempts, second use is presumed to have same meaning. 266 C. 108. Only reasonable expenses incurred in connection with transaction that resulted in the actual sale may be deducted from sales price. Id.



Section 16-244g - Divestiture of nuclear electric generation facilities. Plan. Approval of sale by authority.

(a) As used in this section, “generation assets” means “generation assets”, as defined in section 16-244f, and “net proceeds” means “net proceeds”, as defined in section 16-244f.

(b) Not later than January 1, 2004, each electric distribution company shall either (1) submit its nuclear generation assets to a public auction held in a commercially reasonable manner, in accordance with subsection (c) of this section in order to divest itself of remaining nuclear generation assets, or (2) transfer remaining nuclear generation assets to one or more legally separate corporate affiliates at their book value, in which case no stranded costs shall be recovered.

(c) (1) Each electric distribution company that elects to divest itself of its nuclear generation assets shall, in a time frame that will allow divestiture to occur by January 1, 2004, submit a divestiture plan to the Public Utilities Regulatory Authority. The divestiture plan shall include (A) any documentation the authority determines is reasonably necessary to approve the auction procedure, including a copy of the request for proposal and a description of the solicitation process, (B) a detailed description of the process for the sale and transfer of nuclear generation assets, and (C) information the authority determines is necessary for the authority to determine the value of the minimum bid for each nuclear generation asset, as provided in subdivision (3) of this subsection. The authority shall hold a hearing and issue a final order approving or modifying the plan in a time frame that will allow divestiture to be accomplished by January 1, 2004. Any hearing shall be conducted as a contested case in accordance with chapter 54. The authority shall, after consultation with the Office of Consumer Counsel, appoint a consultant who shall be an entity unrelated to such company that meets qualifications set by the authority, to conduct the auction process.

(2) The authority shall not approve a sale unless (A) the sale price equals or exceeds the minimum bid established by the authority for the asset, (B) the authority determines the bidder meets all applicable qualifications established by federal law and regulation, (C) the sale is conducted in accordance with the divestiture plan as approved by the authority, (D) the bidder proves to the satisfaction of the authority that the bidder will preserve labor agreements in effect at the time of the sale, and (E) the sale will result in a net benefit to ratepayers, as determined by the authority. Transfer in ownership of any asset shall not occur until the authority determines the purchaser is fully qualified to provide electric generation services pursuant to section 16-245 or pursuant to applicable federal law and regulation. If the authority approves a sale in accordance with the provisions of this section, no further proceedings under section 16-43 shall be required.

(3) The authority shall determine the minimum bid price for each nuclear generation asset by determining the future net cash flow that a nuclear generation asset of comparable size, age and technical characteristics that is prudently and efficiently managed would be expected to produce over its expected remaining useful life, discounted to a present value.

(4) A generation entity or affiliate of an electric distribution company may bid on any nuclear generation asset, provided such entity or affiliate is qualified to bid, as provided in this subsection.

(5) If a final bid is less than book value for an asset, the electric distribution company shall be entitled to recover the difference between the bid price and the book value as stranded costs pursuant to subdivision (2) of subsection (h) of section 16-245e. If a final bid exceeds book value for an asset, the net proceeds realized by the electric distribution company that are above book value shall be netted against the amount of stranded costs as provided in subdivision (4) of subsection (h) of section 16-245e.

(d) (1) If an electric distribution company elects to sell all its remaining nuclear generation assets by public auction and complies with the provisions of subsection (c) of this section but does not receive any bids for an asset by a qualified bidder that equal or exceed the minimum bid price, as determined by the authority in accordance with the provisions of subsection (c) of this section, the authority shall calculate the value of stranded costs for each such asset in accordance with subdivision (3) of subsection (h) of section 16-245e.

(2) Not later than January 1, 2004, the electric distribution company shall transfer the nuclear generation assets described in subdivision (1) of this subsection to one or more legally separate corporate affiliates. If in order to comply with rules, regulations or licensing requirements of the United States Nuclear Regulatory Commission an electric distribution company is unable to legally separate its nuclear assets to one or more corporate affiliates, the generation assets may remain in separate divisions of the electric distribution company.

(e) (1) On and after January 1, 2000, and prior to the date when a nuclear generation asset is sold at public auction or transferred to a corporate affiliate, the difference between the return of and on capital costs allowed in rates for the nuclear generation asset and the income capitalization value established for such asset for such interim period pursuant to the methodology described in subdivision (3) of subsection (c) of this section shall be collected through the competitive transition assessment in accordance with section 16-245g.

(2) On or after the date when a nuclear generation asset is sold at public auction or transferred to a corporate affiliate, the authority shall calculate the stranded costs for nuclear generation assets in accordance with subsection (h) of section 16-245e.

(3) In no event shall any costs described in this subsection be funded at any time with the proceeds of rate reduction bonds pursuant to sections 16-245e to 16-245k, inclusive.

(P.A. 98-28, S. 7, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-244h - Code of conduct for electric distribution companies, generation entities or affiliates and electric suppliers. Contents of code. Penalties, damages.

(a) Not later than January 1, 1999, the Public Utilities Regulatory Authority shall, by regulations adopted pursuant to chapter 54, establish a code of conduct which shall apply to electric distribution companies, as defined in section 16-1, their generation entities or affiliates and electric suppliers. The code of conduct shall become effective upon the completion of unbundling but not later than July 1, 1999.

(b) The code of conduct shall include: (1) Measures to ensure information, revenues, expenses, costs, assets, liabilities or other resources derived from or associated with providing electric transmission or distribution services by an electric distribution company are not used to subsidize any generation entity or affiliate; (2) safeguards to assure fair dealing between electric distribution companies and all other electric suppliers, as defined in section 16-1, including any generation entities or affiliates of the electric company; (3) procedures for ensuring electric suppliers nondiscriminatory access to the transmission and distribution facilities of the electric distribution company; and (4) measures to ensure that an electric distribution company provides transmission and distribution service, applies tariffs to generation entities or affiliates and to unaffiliated electric suppliers in a nondiscriminatory manner and enforces such tariff provisions. The code of conduct shall, at a minimum, (A) prohibit any employee of a generation entity or affiliate from conducting distribution system operations or having access to system control centers or similar facilities used by distribution operations in any way that differs from the access available to employees of unaffiliated electric suppliers, (B) prohibit an employee of a generation entity or affiliate from having preferential access to any information concerning the electric distribution company’s customers or distribution system that is not available on an equivalent basis to unaffiliated electric suppliers, (C) prohibit an employee of an electric distribution company from disclosing to an employee of a generation entity or affiliate information concerning its customers, the distribution system or other market information through nonpublic communications that is not available on an equivalent basis to all unaffiliated electric suppliers, (D) require employees of electric distribution companies to apply all tariff provisions relating to the sale or purchase of any retail access distribution service in a fair, impartial and nondiscriminatory manner, and (E) prohibit joint marketing activities between an electric distribution company and its generation entity or affiliate. The code of conduct shall not prohibit communications necessary for standard offer service pursuant to section 16-244c or when necessary to restore service or to prevent or respond to emergency conditions. Each electric distribution company shall annually submit to the authority such information as the authority may require in order to evaluate the actual effectiveness of the code of conduct in fulfilling the purposes of this section. The authority shall consult with the independent system operator on a regular basis regarding issues raised under this section. The authority may, upon its own motion or upon receipt of a complaint from any person alleging a violation of the code of conduct, investigate an electric distribution company’s compliance with the code of conduct, and any such investigation shall be considered a contested case as defined in section 4-166. The authority may enter into appropriate orders to enforce the code, including cease and desist orders, and it may levy civil penalties against these entities subject to the code after notice and hearing pursuant to section 16-41. Any person aggrieved by a violation of the code of conduct shall also have a private right of action for damages against the electric distribution company or generation entity or affiliate, as the case may be.

(P.A. 98-28, S. 15, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998 (Revisor’s note: In codifying this section an incorrect reference in Subsec. (b) to “section 19 of this act” was deemed by the Revisors to be a reference to “section 20” and therefore codified as section “16-244c”); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-244i - Duties of electric distribution companies.

(a) The Public Utilities Regulatory Authority shall continue to regulate electric distribution companies, as defined in section 16-1, in accordance with the provisions of section 16-19 and subsection (a) of section 16-19e and in accordance with existing rate orders except for assets for which funds have been received by the company pursuant to sections 16-245g to 16-245k, inclusive. Each electric distribution company shall maintain the integrity of the distribution system in conformity with the National Electric Safety Code and such other standards found applicable by the authority that are practiced by the electric distribution industry, in a manner sufficient to provide safe and reliable service, regardless of whether or not its generation entity or affiliate is the electric supplier, to all customers connected to the system consistent with this title and regulations adopted thereunder. Each electric distribution company shall provide nondiscriminatory access of its distribution facilities to every electric supplier, as defined in said section 16-1, provided no electric distribution company shall provide access of its distribution facilities to an entity that is not licensed as an electric supplier pursuant to section 16-245 except as provided under federal law.

(b) Each electric distribution company shall have the obligation to connect all customers to the company’s distribution system, subject to rates, terms and conditions as may be approved by the Public Utilities Regulatory Authority in accordance with section 16-19 and the principles in subsection (a) of section 16-19e.

(c) Each electric distribution company shall continue to provide metering, billing and collection services, except that, on and after the effective date of the regulations adopted pursuant to section 16-245d, which allow an electric supplier to provide direct billing and collection services for electric generation services and related federally mandated congestion costs that such supplier provides to its customers that use a demand meter or have a maximum demand of not less than five hundred kilowatts and that choose to receive a bill directly from their electric supplier, an electric distribution company shall not provide such billing and collection services for such customers. The authority shall determine billing and metering protocols and any appropriate cost-sharing allocations among electric distribution companies and electric suppliers. Notwithstanding an electric supplier’s right, in accordance with the general statutes, to terminate its contract with a customer for the provision of generation service by reason of the customer’s nonpayment of the charges directly billed by the supplier to the customer, an electric supplier shall not disconnect electric service to the customer or otherwise terminate the physical delivery of electricity to customers directly billed by the electric supplier.

(d) The authority shall oversee quality and reliability of service for each electric distribution company and ensure that quality and reliability are the same as or better than levels that existed on July 1, 1998.

(P.A. 98-28, S. 16, 117; P.A. 04-86, S. 1; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; P.A. 04-86 amended Subsec. (c) to add provisions re direct billing and metering by an electric supplier and prohibition against the disconnection of electric service by an electric supplier; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-244j - Electric transmission lines from Bethel to Norwalk. Moratorium. Working group and comprehensive assessment.

(a) Notwithstanding any other provision of the general statutes, no state agency, including, but not limited to, the Department of Energy and Environmental Protection and the Connecticut Siting Council, shall render a final decision for any applications relating to electric transmission lines from Bethel to Norwalk including, but not limited to, applications that are pending or received on and after June 3, 2002, until February 1, 2003. During such interim period, the Institute for Sustainable Energy shall chair and convene a working group comprised of: (1) Two representatives chosen by the chief elected officials of Bethel, Redding, Weston, Wilton and Norwalk, one of whom shall have environmental expertise and one of whom shall have energy expertise; (2) one representative of the Connecticut Fund for the Environment; (3) two representatives of the applicant company; and (4) one representative of the New England Independent System Operator, Inc. and develop a comprehensive assessment and report on: (A) The economic considerations and environmental preferences and appropriateness of installing such transmission lines underground or overhead; (B) the feasibility of meeting all or part of the electric power needs of the region through distributive generation; and (C) the electric reliability, operational and safety concerns of the region’s transmission system and the technical and economic feasibility of addressing those concerns with currently available electric transmission system equipment. The Institute for Sustainable Energy shall publish its report on or before January 1, 2003, and shall also include recommendations for any legislative changes deemed necessary as a result of such assessment. Any decision or opinion rendered on any application for an electric transmission line from Bethel to Norwalk by either the Department of Energy and Environmental Protection or the Connecticut Siting Council after the publication of such comprehensive assessment and report, shall be evaluated to determine such application’s consistency with such assessment. Nothing in this section shall be construed to prevent routine maintenance and repair of such electric transmission lines.

(b) Any applicant that elects to proceed with its application for an electric transmission line from Bethel to Norwalk before any state agency, including, but not limited to, the Department of Energy and Environmental Protection and the Connecticut Siting Council, during the interim period described in subsection (a) of this section, shall accrue no legal rights or financial entitlements by proceeding with its application.

(P.A. 02-95, S. 2; P.A. 11-80, S. 1.)

History: P.A. 02-95 effective June 3, 2002; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 16-244k - Allocation of the proceeds of the retail adder.

Section 16-244k is repealed, effective May 8, 2013.

(P.A. 03-135, S. 21; P.A. 11-80, S. 1; P.A. 13-5, S. 52.)



Section 16-244l - Modification of fuel cell electricity purchase agreements.

The administrator of any project utilizing fuel cells with an electricity purchase agreement entered into and approved by the Public Utilities Regulatory Authority pursuant to subsection (h) of section 16-244c with a generating capacity of not greater than five megawatts, to be sited within fifty feet of a natural gas transmission facility that operates at pressures in excess of one hundred fifty pounds, may submit a request to said authority for a modification to such purchase agreement that would permit the project to move to an alternative location and allow for an equitable adjustment in contract pricing to account for any change in the project attributable to the change in location. Said authority shall open a docket to review such modification request not later than thirty days after receipt of such request. Said authority may approve such modification request not later than one hundred twenty days after receipt of such request. Factors affecting such modification shall be limited to location, contract pricing and schedule attributable to the change in location. No existing electricity purchase agreement shall be cancelled or deemed in noncompliance by an electric distribution company until such modification is approved.

(P.A. 10-152, S. 9; P.A. 11-80, S. 1; P.A. 13-5, S. 38.)

History: P.A. 10-152 effective June 8, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 made a technical change, effective May 8, 2013.



Section 16-244m - Procurement Plan re standard service.

(a)(1) On or before January 1, 2012, and annually thereafter, the procurement manager of the Public Utilities Regulatory Authority, in consultation with each electric distribution company, and others at the procurement manager’s discretion, including, but not limited to, the Commissioner of Energy and Environmental Protection, a municipal energy cooperative established pursuant to chapter 101a, other than entities, individuals and companies or their affiliates potentially involved in bidding on standard service, shall develop a plan for the procurement of electric generation services and related wholesale electricity market products that will enable each electric distribution company to manage a portfolio of contracts to reduce the average cost of standard service while maintaining standard service cost volatility within reasonable levels. Each Procurement Plan shall provide for the competitive solicitation for load-following electric service and may include a provision for the use of other contracts, including, but not limited to, contracts for generation or other electricity market products and financial contracts, and may provide for the use of varying lengths of contracts. If such plan includes the purchase of full requirements contracts, it shall include an explanation of why such purchases are in the best interests of standard service customers.

(2) All reasonable costs associated with the development of the Procurement Plan by the authority shall be recoverable through the assessment in section 16-49. All electric distribution companies’ reasonable costs associated with the development of the Procurement Plan shall be recoverable through a reconciling bypassable component of the electric rates as determined by the authority.

(b) The procurement manager shall, not less than quarterly, prepare a written report on the implementation of the Procurement Plan. If the procurement manager finds that an interim amendment to the annual plan might substantially further the goals of reducing the cost or cost volatility of standard service, the procurement manager may petition the Public Utilities Regulatory Authority for such an interim amendment. The Public Utilities Regulatory Authority shall provide notice of the proposed amendment to the Office of Consumer Counsel and the electric distribution companies. The Office of Consumer Counsel and the electric distribution companies shall have two business days from the date of such notice to request an uncontested proceeding and a technical meeting of the Public Utilities Regulatory Authority regarding the proposed amendment, which proceeding and meeting shall occur if requested. The Public Utilities Regulatory Authority may approve, modify or deny the proposed amendment, with such approval, modification or denial following the technical meeting if one is requested. The Public Utilities Regulatory Authority’s ruling shall occur within three business days after the technical meeting, if one is requested, or within three business days of the expiration of the time for requesting a technical meeting if no technical meeting is requested. The Public Utilities Regulatory Authority may maintain the confidentiality of the technical meeting to the full extent allowed by law.

(c) The costs of procurement for standard service shall be borne solely by the standard service customers.

(d) (1) The Public Utilities Regulatory Authority shall conduct an uncontested proceeding to approve, with any amendments it determines necessary, the Procurement Plan submitted pursuant to subsection (a) of this section.

(2) The Public Utilities Regulatory Authority shall report annually in accordance with the provisions of section 11-4a to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the Procurement Plan and its implementation. Any such report may be submitted electronically.

(P.A. 11-80, S. 92; P.A. 13-298, S. 14.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-298 amended Subsecs. (a) and (d) to replace “Department of Energy and Environmental Protection” with “Public Utilities Regulatory Authority”, amended Subsec. (a) to designate existing provisions as Subdiv. (1) and amend same to add Commissioner of Energy and Environmental Protection re consultation at procurement manager’s discretion, and add Subdiv. (2) re recovery of reasonable costs associated with developing the plan, amended Subsec. (b) to delete provision re procurement manager meeting with commissioner, amended Subsec. (d)(2) to allow electronic submission of report, and made technical changes, effective July 8, 2013.



Section 16-244n - Standard service contract buydown.

Upon the request of an electric distribution company, the Department of Energy and Environmental Protection shall initiate a docket to consider the buydown of an electric distribution company’s current standard service contract to reduce ratepayer bills and conduct a cost benefit analysis of such a buydown. If the department, as a result of such docket, determines such a buydown is in the best interest of ratepayers, the company shall proceed with such buydown.

(P.A. 11-80, S. 93.)

History: P.A. 11-80 effective July 1, 2011 (Revisor’s note: A reference to “Bureau of Public Utility Control” was deleted editorially by the Revisors for clarity).



Section 16-244o - Generation evaluation and procurement process.

On or before January 1, 2012, and from time to time thereafter, as the Department of Energy and Environmental Protection determines to be in the best interests of Connecticut customers, the department shall initiate a generation evaluation and procurement process. The evaluation process shall entail a nonbinding prequalification process to identify potentially eligible new generators. Interested generators shall submit to the department information demonstrating how the generator will reduce electrical rates for Connecticut ratepayers while maintaining or improving reliability, improving environmental characteristics of the Connecticut generation fleet and providing economic benefit to Connecticut. A determination of eligibility shall be based on a showing of project attributes, including, but not limited to, ratepayer, environmental and economic benefits, as well as a demonstration of reasonable certainty of completion of development, construction and permitting activities. If the department makes a determination of eligibility of one or more generators, it shall issue a request for proposals to consider bilateral purchasing contracts from new generators by pricing such electricity on a cost-of-service basis, power purchase agreement or other mechanism the department determines to be in the best interest of Connecticut customers, which contracts shall directly or indirectly, or in combination with other initiatives, provide electricity at lower rates for Connecticut consumers. Such contracts shall be for a term of not less than five and not more than twenty years and shall provide that development, construction and operation risk be borne by the generator. Generators shall be awarded contracts based on criteria, including, but not limited to, reduction of rates, generator’s heat rate, decrease in regulated pollution and cost-effectiveness.

(P.A. 11-80, S. 94.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-244p - Transmission line project review.

The Department of Energy and Environmental Protection shall review any proposed merchant transmission line project (1) in which a Connecticut electric distribution company may have a financial interest, or (2) that may be constructed in whole or in part in this state to determine whether to procure transmission services from such transmission lines at a rate that will lower electricity rates for Connecticut consumers.

(P.A. 11-80, S. 96.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-244q - Request for proposal re reliability concerns.

On or after March 1, 2012, and annually thereafter, not later than fifteen days after receiving a report of a reliability concern pursuant to section 16-50r, the Commissioner of Energy and Environmental Protection may issue a request for proposal to seek alternative solutions to the concern. Such request for proposal shall, where relevant, solicit proposals that include energy efficiency measures or generation. The commissioner shall publish such request for proposal in one or more newspapers or periodicals. Notwithstanding the provisions of this section, the commissioner may determine that a request for proposal is unnecessary. Any determination that a request for proposal is not required shall include the commissioner’s reasons for such determination.

(P.A. 11-80, S. 98.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-244r - Long-term contracts re zero emission generation projects. Renewable energy credits.

(a) Commencing on January 1, 2012, and within the period established in subsection (a) of section 16-244s, each electric distribution company shall solicit and file with the Public Utilities Regulatory Authority for its approval one or more long-term contracts with owners or developers of Class I generation projects that emit no pollutants and that are less than one thousand kilowatts in size, located on the customer side of the revenue meter and serve the distribution system of the electric distribution company. The authority may give a preference to contracts for technologies manufactured, researched or developed in the state.

(b) Solicitations conducted by the electric distribution company shall be for the purchase of renewable energy credits produced by eligible customer-sited generating projects over the duration of the long-term contract. For purposes of this section, a long-term contract is a contract for fifteen years.

(c) (1) The aggregate procurement of renewable energy credits by electric distribution companies pursuant to this section shall (A) be eight million dollars in the first year, and (B) increase by an additional eight million dollars per year in years two to four, inclusive.

(2) After year four, the authority shall review contracts entered into pursuant to this section and if the cost of the technologies included in such contracts have been reduced, the authority shall seek to enter new contracts for the total of six years.

(A) If the authority determines such costs have been reduced, the aggregate procurement of renewable energy credits by electric distribution companies pursuant to this subdivision shall (i) increase by an additional eight million dollars per year in years five and six, (ii) be forty-eight million dollars in years seven to fifteen, inclusive, and (iii) decline by eight million dollars per year in years sixteen to twenty-one, inclusive, provided any money not allocated in any given year may roll into the next year’s available funds.

(B) If the authority determines such costs have not been reduced, the aggregate procurement of renewable energy credits by electric distribution companies pursuant to this subdivision shall (i) be thirty-two million dollars in years five to thirteen, inclusive, and (ii) decline by eight million dollars per year in years fourteen to nineteen, inclusive, provided any money not allocated in any given year may roll into the next year’s available funds.

(3) The production of a megawatt hour of electricity from a Class I renewable energy source first placed in service on or after July 1, 2011, shall create one renewable energy credit. A renewable energy credit shall have an effective life covering the year in which the credit was created and the following calendar year. The obligation to purchase renewable energy credits shall be apportioned to electric distribution companies based on their respective distribution system loads at the commencement of the procurement period, as determined by the authority. For contracts entered into in calendar year 2012, an electric distribution company shall not be required to enter into a contract that provides a payment of more than three hundred fifty dollars, per renewable energy credit in any year over the term of the contract. For contracts entered into in calendar years 2013 to 2017, inclusive, at least ninety days before each annual electric distribution company solicitation, the Public Utilities Regulatory Authority may lower the renewable energy credit price cap specified in this subsection by three to seven per cent annually, during each of the six years of the program over the term of the contract. In the course of lowering such price cap applicable to each annual solicitation, the authority shall, after notice and opportunity for public comment, consider such factors as the actual bid results from the most recent electric distribution company solicitation and reasonably foreseeable reductions in the cost of eligible technologies.

(d) Notwithstanding subdivision (1) of subsection (h) of section 16-244c, an electric distribution company may retire the renewable energy credits it procures through long-term contracting to satisfy its obligation pursuant to section 16-245a.

(e) Nothing in this section shall preclude the resale or other disposition of energy or associated renewable energy credits purchased by the electric distribution company, provided the distribution company shall net the cost of payments made to projects under the long-term contracts against the proceeds of the sale of energy or renewable energy credits and the difference shall be credited or charged to distribution customers through a reconciling component of electric rates as determined by the authority that is nonbypassable when switching electric suppliers.

(P.A. 11-80, S. 107; P.A. 13-5, S. 39.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-5 amended Subsec. (d) to make a technical change, effective May 8, 2013.



Section 16-244s - Zero emission generation projects solicitation plan. Procurement plan. Noncompliance fee.

(a) To procure the long-term contracts described in section 16-244r, each electric distribution company shall, not later than one hundred eighty days after July 1, 2011, propose a six-year solicitation plan that shall include (1) a timetable and methodology for soliciting proposals for the long-term purchase of renewable energy credits from in-state generators of Class I technologies that emit no pollutants and are not more than one megawatt in size, and (2) declining annual incentives during each of the six years of the program. The electric distribution company’s solicitation plan shall be subject to the review and approval of the Public Utilities Regulatory Authority.

(b) The electric distribution company’s approved solicitation plan shall be designed to foster a diversity of project sizes and participation among all eligible customer classes subject to cost-effectiveness considerations. Separate procurement processes shall be conducted for (1) systems up to one hundred kilowatts; (2) systems greater than one hundred kilowatts but less than two hundred fifty kilowatts; and (3) systems between two hundred fifty and one thousand kilowatts. The Public Utilities Regulatory Authority shall give preference to competitive bidding for resources of more than one hundred kilowatts, with bids ranked in order on the basis of lowest net present value of required renewable energy credit price, unless the authority determines that an alternative methodology is in the best interests of the electric distribution company’s customers and the development of a competitive and self-sustaining market. Systems up to one hundred kilowatts in size shall be eligible to receive, on an ongoing and continuous basis, a renewable energy credit offer price equivalent to the weighted average accepted bid price in the most recent solicitation for systems greater than one hundred kilowatts but less than two hundred fifty kilowatts, plus an additional incentive of ten per cent.

(c) Each electric distribution company shall execute its approved six-year solicitation plan and submit to the Public Utilities Regulatory Authority for review and approval of its preferred procurement plan comprised of any proposed contract or contracts with independent developers. If an electric distribution company’s solicitation does not result in proposed contracts totaling the annual expenditure pursuant to subsection (a) of section 16-244r and the Public Utilities Regulatory Authority has reduced the cap price by more than three per cent pursuant to subsection (c) of section 16-244r, the authority shall, within ninety days, issue a request for proposals for additional contracts. The authority shall approve contract proposals submitted in response to such request on a least-cost basis, provided an electric distribution company shall not be required to enter into a contract that provides for a payment in any year of the contract that exceeds the renewable energy price cap for the prior year by less than three per cent.

(d) The Public Utilities Regulatory Authority shall hold a hearing that shall be conducted as an uncontested case, in accordance with the provisions of chapter 54, to approve, reject or modify an application for approval of the electric distribution company’s procurement plan. The authority shall only approve such proposed plan if the authority finds that (1) the solicitation and evaluation conducted by the electric distribution company was the result of a fair, open, competitive and transparent process; (2) approval of the procurement plan would result in the greatest expected ratepayer value from energy from Class I or renewable energy credits at the lowest reasonable cost; and (3) such procurement plan satisfies other criteria established in the approved solicitation plan. The authority shall not approve any proposal made under such plan unless it determines that the plan and proposals encompass all foreseeable sources of revenue or benefits and that such proposals, together with such revenue or benefits, would result in the greatest expected ratepayer value from energy technologies that emit no pollutants or renewable energy credits. The authority may, in its discretion, retain the services of an independent consultant with expertise in the area of energy procurement to assist in such determination. The independent consultant shall be unaffiliated with the electric distribution company or its affiliates and shall not, directly or indirectly, have benefited from employment or contracts with the electric distribution company or its affiliates in the preceding five years, except as an independent consultant. The electric distribution company shall provide the independent consultant immediate and continuing access to all documents and data reviewed, used or produced by the electric distribution company in its bid solicitation and evaluation process. The electric distribution company shall make all its personnel, agents and contractors used in the bid solicitation and evaluation available for interview by the consultant. The electric distribution company shall conduct any additional modeling requested by the independent consultant to test the assumptions and results of the bid evaluation process. The independent consultant shall not participate in or advise the electric distribution company with respect to any decisions in the bid solicitation or bid evaluation process. The authority’s administrative costs in reviewing the electric distribution company’s procurement plan and the costs of the consultant shall be recovered through a reconciling component of electric rates as determined by the authority.

(e) The electric distribution company shall be entitled to recover its reasonable costs and fees prudently incurred of complying with its approved procurement plan through a reconciling component of electric rates as determined by the authority. Nothing in this section shall preclude the resale or other disposition of energy or associated renewable energy credits purchased by the electric distribution company, provided the distribution company shall net the cost of payments made to projects under the long-term contracts against the proceeds of the sale of energy or renewable energy credits and the difference shall be credited or charged to distribution customers through a reconciling component of electric rates as determined by the authority that is nonbypassable when switching electric suppliers.

(f) Failure by the electric distribution company to execute its approved solicitation plan shall result in a noncompliance fee. Unless, upon petition by the electric distribution company, the authority grants the distribution company an extension not to exceed ninety days to correct this deficiency, the electric distribution company shall be assessed a noncompliance fee one hundred twenty-five per cent of the difference between the annual distribution company expenditures required pursuant to subsection (c) of section 16-244r and the contractually committed expenditure for renewable energy credits from eligible zero emissions customer-sited generating projects in that year. The noncompliance fees associated with the procurement shortfall shall be collected by the distribution company, maintained in a separate interest-bearing account and disbursed to the department on a quarterly basis. Funds collected by the authority pursuant to this section shall be used to support the deployment of Class I zero emissions generating systems installed in the state with priority given to otherwise underserved market segments, including, but not limited to, low-income housing, schools and other public buildings and nonprofits. The authority may waive a noncompliance fee assessed pursuant to this section if the authority determines that meeting the requirements of this subsection would be commercially infeasible.

(g) Not later than sixty days after its approval of the distribution company procurement plans submitted on or before January 1, 2013, the Public Utilities Regulatory Authority shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to energy. The report shall document for each distribution company procurement plan: (1) The total number of renewable energy credits bid relative to the number of renewable energy credits requested by the distribution company; (2) the total number of bidders in each market segment; (3) the number and value of contracts awarded; (4) the total weighted average price of the renewable energy credits or energy so purchased; and (5) the extent to which the costs of the technology has been reduced. The authority shall not report individual bid information or other proprietary information.

(P.A. 11-80, S. 108.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-244t - Power purchase contracts re low-emission generation projects. Renewable energy credits.

(a) Commencing on January 1, 2012, and within one hundred eighty days, each electric distribution company shall solicit and file with the Public Utilities Regulatory Authority for its approval one or more fifteen-year power purchase contracts with owners or developers of generation projects that are less than two megawatts in size, located on the customer side of the revenue meter, serve the distribution system of the electric distribution company, and use Class I technologies that have no emissions of no more than 0.07 pounds per megawatt-hour of nitrogen oxides, 0.10 pounds per megawatt-hour of carbon monoxide, 0.02 pounds per megawatt-hour of volatile organic compounds, and one grain per one hundred standard cubic feet. The authority may give a preference to contracts for technologies manufactured, researched or developed in the state.

(b) Solicitations conducted by the electric distribution company shall be for the purchase of renewable energy credits produced by eligible customer-sited generating projects over the duration of the contract.

(c) (1) The aggregate procurement of renewable energy credits by electric distribution companies pursuant to this section shall (A) be up to four million dollars in year one, and (B) increase by up to an additional four million dollars per year in years two and three. After year three, the authority shall review the contracts entered into pursuant to this section and if the cost of the technologies eligible for such contracts have been reduced, the authority shall seek to enter new contracts for the total of five years.

(2) If the authority determines that the cost of such technologies have been reduced, the authority shall seek to enter new contracts for a total of five years. The aggregate procurement of renewable energy credits pursuant to this subdivision shall (A) increase by an additional four million dollars per year in years four and five, (B) be twenty million dollars per year in years six through fifteen, and (C) decline by four million dollars per year in years sixteen through twenty.

(3) If the authority determines that such costs have not been reduced, the aggregate procurement of renewable energy credits pursuant to subdivision (1) of this subsection shall (A) be twelve million dollars per year in years four through fifteen, and (B) decline by four million dollars per year in years sixteen through eighteen.

(4) Any money not allocated in any given year may roll into the next year’s available funds. The production of a megawatt hour of electricity from a Class I renewable energy source first placed in service on or after July 1, 2011, shall create one renewable energy credit. A renewable energy credit shall have an effective life covering the year in which the credit was created and the following calendar year. The obligation to purchase renewable energy credits shall be apportioned to electric distribution companies based on their respective distribution system loads at the commencement of the procurement period, as determined by the authority. An electric distribution company shall not be required to enter into a contract that provides a payment of more than two hundred dollars per megawatt hour over the term of the contract.

(d) Notwithstanding subdivision (1) of subsection (h) of section 16-244c, an electric distribution company may retire the renewable energy credits it procures through long-term contracting to satisfy its obligation pursuant to section 16-245a.

(e) Nothing in this section shall preclude the resale or other disposition of energy or associated renewable energy credits purchased by the electric distribution company, provided the distribution company shall net the cost of payments made to projects under the contracts against the proceeds of the sale of energy or renewable energy credits and the difference shall be credited or charged to distribution customers through a reconciling component of electric rates as determined by the authority that is nonbypassable when switching electric suppliers.

(P.A. 11-80, S. 110; P.A. 13-5, S. 40.)

History: P.A. 11-80 effective July 1, 2011 (Revisor’s note: In Subsec. (c)(3), a reference to “that subdivision” was changed editorially by the Revisors to “subdivision (1) of this subsection” for accuracy); P.A. 13-5 amended Subsec. (d) to make a technical change, effective May 8, 2013.



Section 16-244u - Virtual net metering.

(a) As used in this section:

(1) “Beneficial account” means an in-state retail end user of an electric distribution company designated by a customer host or an agricultural customer host in such electric distribution company’s service area to receive virtual net metering credits from a virtual net metering facility or an agricultural virtual net metering facility;

(2) “Customer host” means an in-state retail end user of an electric distribution company that owns, leases or enters into a long-term contract for a virtual net metering facility and participates in virtual net metering;

(3) “Agricultural customer host” means an in-state retail end user of an electric distribution company that uses electricity for the purpose of agriculture, as defined in subsection (q) of section 1-1, owns an agricultural virtual net metering facility and participates in agricultural virtual net metering;

(4) (A) “Unassigned virtual net metering credit” means, in any given electric distribution company monthly billing period, a virtual net metering credit that remains after both the customer host and its beneficial accounts have been billed for zero kilowatt hours related to the generation service charges and a declining percentage of the transmission and distribution charges on such billings through virtual net metering;

(B) “Unassigned agricultural virtual net metering credit” means, in any given electric distribution company monthly billing period, an agricultural virtual net metering credit that remains after both the agricultural customer host and its beneficial accounts have been billed for zero kilowatt hours related to the generation service charges and a declining percentage of the transmission and distribution charges on such billings through agricultural virtual net metering;

(5) “Virtual net metering” means the process of combining the electric meter readings and billings, including any virtual net metering credits, for a municipal, state or agricultural customer host and a beneficial account related to such customer host’s account through an electric distribution company billing process related to the generation service charges and a declining percentage of the transmission and distribution charges on such billings;

(6) “Virtual net metering credit” means a credit equal to the retail cost per kilowatt hour the customer host may have otherwise been charged for each kilowatt hour produced by a virtual net metering facility that exceeds the total amount of kilowatt hours used during an electric distribution company monthly billing period; and

(7) (A) “Virtual net metering facility” means a Class I renewable energy source or a Class III source that: (i) Is served by an electric distribution company, owned, leased or subject to a long-term contract by a customer host and serves the electricity needs of the customer host and its beneficial accounts; (ii) is within the same electric distribution company service territory as the customer host and its beneficial accounts; and (iii) has a nameplate capacity rating of three megawatts or less; and

(B) “Agricultural virtual net metering facility” means a Class I renewable energy source that is operated as part of a business for the purpose of agriculture, as defined in subsection (q) of section 1-1, that: (i) Is served by an electric distribution company on land owned or controlled by an agricultural customer host and serves the electricity needs of the agricultural customer host and its beneficial accounts; (ii) is within the same electric distribution company service territory as the agricultural customer host and its beneficial accounts; and (iii) has a nameplate capacity rating of three megawatts or less.

(8) “Declining percentage of the transmission and distribution charges” means, during the period commencing on the first day of commercial operation of a virtual net metering facility or an agricultural virtual net metering facility and ending after one year, eighty per cent of the transmission and distribution charges, during the period commencing at the beginning of the second year of commercial operation of a virtual net metering facility or an agricultural virtual net metering facility and ending after one year, sixty per cent of the transmission and distribution charges, and commencing at the beginning of the third year of commercial operation of a virtual net metering facility or an agricultural virtual net metering facility and for each year thereafter, forty per cent of the transmission and distribution charges.

(b) Each electric distribution company shall provide virtual net metering to its municipal, state or agricultural customer hosts and shall make any necessary interconnections for a virtual net metering facility or an agricultural virtual net metering facility. Upon request by a municipal, state or agricultural customer host to implement the provisions of this section, an electric distribution company shall install metering equipment, if necessary. For each municipal, state or agricultural customer host, such metering equipment shall (1) measure electricity consumed from the electric distribution company’s facilities; (2) deduct the amount of electricity produced but not consumed; and (3) register, for each monthly billing period, the net amount of electricity produced and, if applicable, consumed. If, in a given monthly billing period, a municipal, state or agricultural customer host supplies more electricity to the electric distribution system than the electric distribution company delivers to the municipal, state or agricultural customer host, the electric distribution company shall bill the municipal, state or agricultural customer host for zero kilowatt hours of generation and assign a virtual net metering credit to the municipal, state or agricultural customer host’s beneficial accounts for the next monthly billing period. Such credit shall be applied against the generation service component and a declining percentage of the transmission and distribution charges billed to the beneficial accounts. Such credit shall be allocated among such accounts in proportion to their consumption for the previous twelve billing periods.

(c) An electric distribution company shall carry forward any unassigned virtual net metering credits earned by the municipal or state customer host or unassigned agricultural virtual net metering credits earned by the agricultural customer host from one monthly billing period to the next until the end of the calendar year. At the end of each calendar year, the electric distribution company shall compensate the municipal, state or agricultural customer host for any unassigned virtual net metering generation credits at the rate the electric distribution company pays for power procured to supply standard service customers pursuant to section 16-244c and a declining percentage of the transmission and distribution charges.

(d) At least sixty days before a municipal or state customer host’s virtual net metering facility or an agricultural customer host’s agricultural virtual net metering facility becomes operational, the municipal, state or agricultural customer host shall provide written notice to the electric distribution company of its beneficial accounts. The municipal, state or agricultural customer host may change its list of beneficial accounts not more than once annually by providing another sixty days’ written notice. The municipal or state customer host shall not designate more than five beneficial accounts, except that such customer host may designate up to five additional nonstate or municipal beneficial accounts, provided such accounts are critical facilities, as defined in subdivision (2) of subsection (a) of section 16-243y, and connected to a microgrid. The agricultural customer host shall not designate more than ten beneficial accounts each of which shall (1) use electricity for the purpose of agriculture, as defined in subsection (q) of section 1-1, (2) be a municipality, or (3) be a noncommercial critical facility, as defined in subdivision (2) of subsection (a) of section 16-243y.

(e) On or before October 1, 2013, the Public Utilities Regulatory Authority shall conduct a proceeding to develop the administrative processes and program specifications, including, but not limited to, a cap of ten million dollars per year apportioned to each electric distribution company based on consumer load for credits provided to beneficial accounts pursuant to subsection (c) of this section and payments made pursuant to subsection (d) of this section, provided the municipal, state and agricultural customer hosts, each in the aggregate, shall receive not more than forty per cent of the dollar amount established pursuant to this subsection.

(f) On or before January 1, 2013, and annually thereafter, each electric distribution company shall report to the authority on the cost of its virtual net metering program pursuant to this section and the authority shall combine such information and report it annually, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(g) A municipal, state or agricultural customer host shall be allowed to aggregate all electric meters that are billable to such customer host.

(P.A. 11-80, S. 121; P.A. 13-247, S. 119; 13-298, S. 35.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-247 amended Subsec. (a)(8) to redefine “declining percentage of the transmission and distribution charges” by replacing references to specific dates with provisions re years of commercial operation re periods for different percentages of transmission and distribution charges, effective July 1, 2013; P.A. 13-298 substantially revised section, redefining “customer host” to include leasing of or entering into a long-term contract for a virtual net metering facility, defining “agricultural customer host”, “unassigned agricultural virtual net metering credit”, “agricultural virtual net metering facility” and “declining percentage of the transmission and distribution charges”, allowing a municipal or state customer host to designate up to 5 additional nonstate or municipal beneficial accounts, allowing an agricultural customer host to designate up to 10 beneficial accounts, increasing the funding cap for virtual net metering from $1 million to $10 million, providing that the municipal, state and agricultural customer hosts, each in the aggregate, shall not receive more than 40% of the funding, adding Subsec. (g) re allowing aggregation of all electric meters billable to customer host, and making conforming and technical changes, effective July 1, 2013.



Section 16-244v - Renewable energy sources generation. Proposals to build, own or operate facilities.

(a) Notwithstanding subsection (a) of section 16-244e, an electric distribution company, or owner or developer of generation projects that emit no pollutants, may submit a proposal to the Department of Energy and Environmental Protection to build, own or operate one or more generation facilities up to an aggregate of thirty megawatts using Class I renewable energy sources as defined in section 16-1 from July 1, 2011, to July 1, 2013. Each facility shall be greater than one megawatt but not more than five megawatts. Each electric distribution company may enter into joint ownership agreements, partnerships or other agreements with private developers to carry out the provisions of this section. The aggregate ownership for an electric distribution company pursuant to this section shall not exceed ten megawatts. The department shall evaluate such proposals pursuant to sections 16-19 and 16-19e and may approve one or more of such proposals if it finds that the proposal serves the long-term interest of ratepayers. The department (1) shall not approve any proposal supported in any form of cross subsidization by entities affiliated with the electric distribution company, and (2) shall give preference to proposals that make efficient use of existing sites and supply infrastructure. No such company may, under any circumstances, recover more than the full costs identified in a proposal, as approved by the department. Nothing in this section shall preclude the resale or other disposition of energy or associated renewable energy credits purchased by the electric distribution company, provided the distribution company shall net the cost of payments made to projects under the long-term contracts against the proceeds of the sale of energy or renewable energy credits and the difference shall be credited or charged to distribution customers through a reconciling component of electric rates as determined by the authority that is nonbypassable when switching electric suppliers.

(b) The company shall use the power, capacity and related products produced by such facility to meet the needs of customers served pursuant to section 16-244c.

(c) Notwithstanding the provisions of subdivision (1) of subsection (h) of section 16-244c, the amount of renewable energy produced from such facilities shall be applied to reduce the electric distribution company’s Class I renewable energy source portfolio standard obligations.

(d) The department shall evaluate the proposals approved pursuant to this section and report in accordance with the provisions of section 11-4a to the joint standing committee of the General Assembly having cognizance of matters relating to energy whether proposals shall be accepted beyond July 1, 2013.

(P.A. 11-80, S. 127; P.A. 13-5, S. 41.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-5 amended Subsec. (c) to make a technical change, effective May 8, 2013.



Section 16-245 - Licensing of electric suppliers. Procedures. Penalties. Registration of electric aggregators. Procedures. Penalties.

(a) No person shall execute any contract relating to the sale of electric generation services to be rendered after January 1, 2000, to end use customers located in the state unless such person has been issued a license by the authority in accordance with the provisions of this section. No license shall be valid before July 1, 1999.

(b) On and after January 1, 2000, no person, no municipality and no regional water authority shall sell or attempt to sell electric generation services to end use customers located in the state using the transmission or distribution facilities of an electric distribution company unless the person has been issued a license by the Public Utilities Regulatory Authority in accordance with the provisions of this section, provided an electric distribution company is not required to be licensed pursuant to this section to provide electric generation services pursuant to section 16-244c. On and after April 30, 2002, the Connecticut Resources Recovery Authority shall not sell or attempt to sell electric generation services to end use customers located in the state using the transmission or distribution facilities of an electric distribution company unless the authority has been issued a license by the Public Utilities Regulatory Authority in accordance with the provisions of this section. Not later than January 1, 1999, the authority shall, by regulations adopted pursuant to chapter 54, develop licensing procedures. The licensing process shall begin not later than April 1, 1999.

(c) To ensure the safety and reliability of the supply of electricity in this state, the Public Utilities Regulatory Authority shall not issue a license unless the applicant can demonstrate to the satisfaction of the authority that the applicant has the technical, managerial and financial capability to provide electric generation services and provides and maintains a bond or other security in amount and form approved by the authority, to ensure its financial responsibility and its supply of electricity to end use customers in accordance with contracts, agreements or arrangements. A license shall be subject to periodic review on a schedule to be established by the authority.

(d) An application for a license shall be filed with the Public Utilities Regulatory Authority, accompanied by a fee pursuant to subsection (e) of this section. The application shall contain such information as the authority may deem relevant, including, but not limited to, the following: (1) The address of the applicant’s headquarters and the articles of incorporation, as filed with the state in which the applicant is incorporated; (2) the address of the applicant’s principal office in the state, if any, or the address of the applicant’s agent for service in the state; (3) the toll-free telephone number for customer service; (4) information about the applicant’s corporate structure, including names and financial statements, as appropriate, concerning corporate affiliates; (5) a disclosure of whether the applicant or any of the applicant’s corporate affiliates or officers have been or are currently under investigation for violation of any consumer protection law or regulation to which it is subject, either in this state or in another state; (6) a copy of its standard service contract; and (7) a scope of service plan which sets forth, among other things, a description of the geographic area the applicant plans to serve.

(e) The application fee shall include the costs to investigate and administer the licensing procedure and shall be commensurate with the level of investigation necessary, as determined by regulations adopted by the Public Utilities Regulatory Authority.

(f) Not more than thirty days after receiving an application, the Public Utilities Regulatory Authority shall notify the applicant whether the application is complete or whether the applicant must submit additional information. The authority shall grant or deny a license application not more than ninety days after receiving all information required of an applicant. The authority shall hold a public hearing on an application upon the request of any interested party.

(g) As conditions of continued licensure, in addition to the requirements of subsection (c) of this section: (1) The licensee shall comply with the National Labor Relations Act and regulations, if applicable; (2) the licensee shall comply with the Connecticut Unfair Trade Practices Act and applicable regulations; (3) each generating facility operated by or under long-term contract to the licensee shall comply with regulations adopted by the Commissioner of Energy and Environmental Protection, pursuant to section 22a-174j; (4) the licensee shall comply with the portfolio standards, pursuant to section 16-245a; (5) the licensee shall be a member of the New England Power Pool or its successor or have a contractual relationship with one or more entities who are members of the New England Power Pool or its successor and the licensee shall comply with the rules of the regional independent system operator and standards and any other reliability guidelines of the regional independent systems operator; (6) the licensee shall agree to cooperate with the authority and other electric suppliers in the event of an emergency condition that may jeopardize the safety and reliability of electric service; (7) the licensee shall comply with the code of conduct established pursuant to section 16-244h; (8) for a license to a participating municipal electric utility, the licensee shall provide open and nondiscriminatory access to its distribution facilities to other licensed electric suppliers; (9) the licensee or the entity or entities with whom the licensee has a contractual relationship to purchase power shall be in compliance with all applicable licensing requirements of the Federal Energy Regulatory Commission; (10) each generating facility operated by or under long-term contract to the licensee shall be in compliance with chapter 277a and state environmental laws and regulations; (11) the licensee shall comply with the renewable portfolio standards established in section 16-245a; (12) the licensee shall offer a time-of-use price option to customers. Such option shall include a two-part price that is designed to achieve an overall minimization of customer bills by encouraging the reduction of consumption during the most energy intense hours of the day. The licensee shall file its time-of-use rates with the Public Utilities Regulatory Authority; and (13) the licensee shall acknowledge that it is subject to chapters 208, 212, 212a and 219, as applicable, and the licensee shall pay all taxes it is subject to in this state. Also as a condition of licensure, the authority shall prohibit each licensee from declining to provide service to customers for the reason that the customers are located in economically distressed areas. The authority may establish additional reasonable conditions to assure that all retail customers will continue to have access to electric generation services.

(h) The authority shall maintain regular communications with the regional independent system operator to effectuate the provisions of this section and to ensure that an adequate, safe and reliable supply of electricity is available.

(i) Each licensee shall, at such times as the authority requires but not less than annually, submit to the Public Utilities Regulatory Authority, on a form prescribed by the authority, an update of information the authority deems relevant. Each licensee shall notify the authority at least ten days before: (1) A change in corporate structure that affects the licensee; (2) a change in the scope of service, as provided in the licensee’s scope of service plan submitted to the authority as part of the application process; and (3) any other change the authority deems relevant.

(j) No license may be transferred without the prior approval of the authority. The authority may assess additional licensing fees to pay the administrative costs of reviewing a request for such transfer.

(k) Any licensee who fails to comply with a license condition or who violates any provision of this section, except for the renewable portfolio standards contained in subsection (g) of this section, shall be subject to civil penalties by the Public Utilities Regulatory Authority in accordance with section 16-41, or the suspension or revocation of such license or a prohibition on accepting new customers following a hearing that is conducted as a contested case in accordance with chapter 54. Notwithstanding the provisions of subsection (b) of section 16-244c regarding an alternative transitional standard offer option or an alternative standard service option, the authority shall require a payment by a licensee that fails to comply with the renewable portfolio standards in accordance with subdivision (4) of subsection (g) of this section in the amount of five and one-half cents per kilowatt hour. On or before December 31, 2013, the authority shall issue a decision, following an uncontested proceeding, on whether any licensee has failed to comply with the renewable portfolio standards for calendar years up to and including 2012, for which a decision has not already been issued. On and after June 5, 2013, the Public Utilities Regulatory Authority shall annually conduct an uncontested proceeding in order to determine whether any licensee has failed to comply with the renewable portfolio standards during the preceding year. Not later than December 31, 2014, and annually thereafter, the authority shall, following such proceeding, issue a decision as to whether the licensee has failed to comply with the renewable portfolio standards during the preceding year. The authority shall allocate such payment to the Clean Energy Fund for the development of Class I renewable energy sources, provided, on and after June 5, 2013, any such payment shall be refunded to ratepayers by using such payment to offset the costs to all customers of electric distribution companies of the costs of contracts entered into pursuant to sections 16-244r and 16-244t. Any excess amount remaining from such payment shall be applied to reduce the costs of contracts entered into pursuant to subdivision (2) of subsection (j) of section 16-244c, and if any excess amount remains, such amount shall be applied to reduce costs collected through nonbypassable, federally mandated congestion charges, as defined in section 16-1.

(l) (1) An electric aggregator shall not be subject to the provisions of subsections (a) to (k), inclusive, of this section.

(2) No electric aggregator shall negotiate a contract for the purchase of electric generation services from an electric supplier unless such aggregator has (A) obtained a certificate of registration from the Public Utilities Regulatory Authority in accordance with this subsection, or (B) in the case of a municipality, regional water authority and the Connecticut Resources Recovery Authority, registered in accordance with section 16-245b. An electric aggregator that was licensed pursuant to this section prior to July 1, 2003, shall receive a certificate of registration on July 1, 2003.

(3) An application for a certificate of registration shall be filed with the authority, accompanied by a fee as determined by the authority. The application shall contain such information as the authority may deem relevant, including, but not limited to, the following: (A) The address of the applicant’s headquarters and the articles of incorporation, if applicable, as filed with the state in which the applicant is incorporated; (B) the address of the applicant’s principal office in the state, if any, or the address of the applicant’s agent for service in the state; (C) the toll-free or in-state telephone number of the applicant; (D) information about the applicant’s corporate structure, if applicable, including financial names and financial statements, as relevant, concerning corporate affiliates; (E) disclosure of whether the applicant or any of the applicant’s corporate affiliates or officers, if applicable, have been or are currently under investigation for violation of any consumer protection law or regulation to which it is subject, either in this state or in another state. Each registered electric aggregator shall update the information contained in this subdivision as necessary.

(4) Not more than thirty days after receiving an application for a certificate of registration, the authority shall notify the applicant whether the application is complete or whether the applicant must submit additional information. The authority shall grant or deny the application for a certificate of registration not more than ninety days after receiving all information required of an applicant. The authority shall hold a public hearing on an application upon the request of any interested party.

(5) As a condition for maintaining a certificate of registration, the registered electric aggregator shall ensure that, where applicable, it complies with the National Labor Relations Act and regulations, if applicable, and it complies with the Connecticut Unfair Trade Practices Act and applicable regulations.

(6) Any registered electric aggregator that fails to comply with a registration condition or violates any provision of this section shall be subject to civil penalties by the Public Utilities Regulatory Authority in accordance with the procedures contained in section 16-41, or the suspension or revocation of such registration, or a prohibition on accepting new customers following a hearing that is conducted as a contested case in accordance with the provisions of chapter 54.

(1949 Rev., S. 5657; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 106, 348; P.A. 98-28, S. 22, 117; P.A. 00-53, S. 13; P.A. 02-46, S. 6; P.A. 03-135, S. 6; 03-221, S. 5; P.A. 04-236, S. 10, 11; P.A. 11-80, S. 1, 104; P.A. 13-5, S. 42; 13-303, S. 11.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and abolished the department of business regulation; P.A. 98-28 deleted former provisions re notice of intent to sell and distribute electricity and added new Subsecs. (a) to (l) re licensing of electric suppliers, effective July 1, 1998; P.A. 00-53 amended Subsec. (b) by adding references to regional water authorities; P.A. 02-46 amended Subsec. (b) by making a technical change, deleting “and the Connecticut Resources Recovery Authority” and inserting provisions re licensing requirements for, and restrictions on, said authority, effective April 30, 2002; P.A. 03-135 made technical changes, amended Subsec. (b) to delete provision re municipalities and regional water authorities and to delete provision re aggregation, bordering or marketing the sale of electric generation services, amended Subsec. (c) to delete Subdivs. (2) to (6), inclusive, re factors an applicant must demonstrate to the department to obtain a license, amended Subsec. (d) to add provision in Subdiv. (5) re corporate affiliates or officers of an applicant, to delete former Subdiv. (7) re attestation re certain chapters of the general statutes to which the applicant is subject and to redesignate existing Subdiv. (8) as new Subdiv. (7), amended Subsec. (f) to delete reference to notice and hearing and provision re contested case and to add provision re public hearing upon request of interested party, amended Subsec. (g) to reword provisions re license conditions, to add provisions re membership of the New England Power Pool and the rules of the regional independent system operator and to add new Subdivs. (9) to (12), deleted former Subsec. (k) re provisions to which an electric aggregator are subject, redesignated existing Subsec. (l) as new Subsec. (k) and amended said Subsec. to clarify provisions re penalties and to add provisions re penalties for failure to comply with renewable portfolio standards, and added new Subsec. (l) re certificates of registration for electric aggregators, effective July 1, 2003; P.A. 03-221 amended Subsec. (k) to make a technical change, effective July 1, 2003; P.A. 04-236 amended Subsecs. (g) and (l)(6) to make technical changes, effective June 8, 2004; P.A. 11-80 amended Subsec. (g) by replacing “Commissioner of Environmental Protection” with “Commissioner of Energy and Environmental Protection” in Subdiv. (3), by adding new Subdiv. (12) re time-of-use price option and by redesignating existing Subdiv. (12) as Subdiv. (13), effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Renewable Energy Investment Fund” was changed editorially by the Revisors to “Clean Energy Fund”, effective July 1, 2011; P.A. 13-5 amended Subsec. (k) to make a technical change, effective May 8, 2013; P.A. 13-303 amended Subsec. (k) to add provisions re authority to conduct uncontested proceedings re licensee failure to comply with renewable portfolio standards and to add provisions re refunding payments to ratepayers, effective June 5, 2013.



Section 16-245a - Renewable portfolio standards.

(a) An electric supplier and an electric distribution company providing standard service or supplier of last resort service, pursuant to section 16-244c, shall demonstrate:

(1) On and after January 1, 2006, that not less than two per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(2) On and after January 1, 2007, not less than three and one-half per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(3) On and after January 1, 2008, not less than five per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(4) On and after January 1, 2009, not less than six per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(5) On and after January 1, 2010, not less than seven per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(6) On and after January 1, 2011, not less than eight per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(7) On and after January 1, 2012, not less than nine per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(8) On and after January 1, 2013, not less than ten per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(9) On and after January 1, 2014, not less than eleven per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(10) On and after January 1, 2015, not less than twelve and one-half per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(11) On and after January 1, 2016, not less than fourteen per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(12) On and after January 1, 2017, not less than fifteen and one-half per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(13) On and after January 1, 2018, not less than seventeen per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(14) On and after January 1, 2019, not less than nineteen and one-half per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources;

(15) On and after January 1, 2020, not less than twenty per cent of the total output or services of any such supplier or distribution company shall be generated from Class I renewable energy sources and an additional three per cent of the total output or services shall be from Class I or Class II renewable energy sources.

(b) An electric supplier or electric distribution company may satisfy the requirements of this section (1) by purchasing certificates issued by the New England Power Pool Generation Information System, provided the certificates are for (A) energy produced by a generating unit using Class I or Class II renewable energy sources and the generating unit is located in the jurisdiction of the regional independent system operator, or (B) energy imported into the control area of the regional independent system operator pursuant to New England Power Pool Generation Information System Rule 2.7(c), as in effect on January 1, 2006; (2) for those renewable energy certificates under contract to serve end-use customers in the state on or before October 1, 2006, by participating in a renewable energy trading program within said jurisdictions as approved by the Public Utilities Regulatory Authority; or (3) by purchasing eligible renewable electricity and associated attributes from residential customers who are net producers.

(c) Any supplier who provides electric generation services solely from a Class II renewable energy source shall not be required to comply with the provisions of this section.

(d) An electric supplier or an electric distribution company shall base its demonstration of generation sources, as required under subsection (a) of this section on historical data, which may consist of data filed with the regional independent system operator.

(e) (1) A supplier or an electric distribution company may make up any deficiency within its renewable energy portfolio within the first three months of the succeeding calendar year or as otherwise provided by generation information system operating rules approved by New England Power Pool or its successor to meet the generation source requirements of subsection (a) of this section for the previous year.

(2) No such supplier or electric distribution company shall receive credit for the current calendar year for generation from Class I or Class II renewable energy sources pursuant to this section where such supplier or distribution company receives credit for the preceding calendar year pursuant to subdivision (1) of this subsection.

(f) The authority shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(g) (1) Notwithstanding the provisions of this section and section 16-244c, for periods beginning on and after January 1, 2008, each electric distribution company may procure renewable energy certificates from Class I, Class II and Class III renewable energy sources through long-term contracting mechanisms. The electric distribution companies may enter into long-term contracts for not more than fifteen years to procure such renewable energy certificates. The electric distribution companies shall use any renewable energy certificates obtained pursuant to this section to meet their standard service and supplier of last resort renewable portfolio standard requirements.

(2) On or before July 1, 2007, the authority shall initiate a contested case proceeding to examine whether long-term contracts should be used to procure Class I, Class II and Class III certificates. In such examination, the authority shall determine (A) the impact of such contracts on price stability, fuel diversity and cost; (B) the method and timing of crediting of the procurement of renewable energy certificates against the renewable portfolio standard purchase obligations of electric suppliers and the electric distribution companies pursuant to subsection (a) of this section; (C) the terms and conditions, including reasonable performance assurance commitments, that may be imposed on entities seeking to supply renewable energy certificates; (D) the level of one-time compensation, not to exceed one mill per kilowatt hour of output and services associated with the renewable energy certificates purchased pursuant to this subsection, which may be payable to the electric distribution companies for administering the procurement provided for under this subsection and recovered as part of the generation services charge or through an appropriate nonbypassable rate component on customers’ bills; (E) the manner in which costs for such program may be recovered from electric distribution company customers; and (F) any other issues the authority deems appropriate. Revenues from such compensation shall not be included in calculating the electric distribution companies’ earnings to determine if rates are just and reasonable, for earnings sharing mechanisms or for purposes of sections 16-19, 16-19a and 16-19e.

(h) On or before January 1, 2014, the Commissioner of Energy and Environmental Protection shall, in developing or modifying an Integrated Resources Plan in accordance with sections 16a-3a and 16a-3e, establish a schedule to commence on January 1, 2015, for assigning a gradually reduced renewable energy credit value to all biomass or landfill methane gas facilities that qualify as a Class I renewable energy source pursuant to section 16-1, provided this subsection shall not apply to anaerobic digestion or other biogas facilities, and further provided any reduced renewable energy credit value established pursuant to this section shall not apply to any biomass or landfill methane gas facility that has entered into a power purchase agreement (1) with an electric supplier or electric distribution company in the state of Connecticut on or before June 5, 2013, or (2) executed in accordance with section 16a-3f or 16a-3h. The Commissioner of Energy and Environmental Protection may review the schedule established pursuant to this subsection in preparation of each subsequent Integrated Resources Plan developed pursuant to section 16a-3a and make any necessary changes thereto to ensure that the rate of reductions in renewable energy credit value for biomass or landfill methane gas facilities is appropriate given the availability of other Class I renewable energy sources.

(P.A. 98-28, S. 25, 117; P.A. 03-135, S. 7; June Sp. Sess. P.A. 05-1, S. 34; P.A. 06-74, S. 3; P.A. 07-242, S. 40, 71; P.A. 11-80, S. 1; P.A. 13-303, S. 5.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 amended Subsec. (a) to delete provisions applicable before July 1, 2003, designate remaining provisions as Subdiv. (1), add provisions re applicability of section to electric suppliers and electric distribution companies providing transitional standard offer, standard service, and supplier of last resort service, adjust the percentage of Class I and Class II renewable energy source requirements and the dates for meeting such requirements, delete provision re participation in a renewable energy trading program approved by the state, reposition provision re generation solely from Class II renewable energy source as new Subdiv. (3) and add new Subdiv. (2) re qualifying jurisdictions, amended Subsec. (b) to add a reference to an electric supplier and an electric distribution company and to make conforming changes, added new Subsec. (c) re make up of any deficiency and credit for the current year where credit was received in a preceding year, redesignated former Subsec. (c) as Subsec. (d) and amended said Subsec. to change “may” to “shall” and to make technical changes, effective January 1, 2004; June Sp. Sess. P.A. 05-1 amended Subsec. (a)(2) to add “on and after January 1, 2010”, effective July 1, 2006; P.A. 06-74 amended Subsec. (a) to make technical changes, redesignated existing Subsec. (a)(2) as new Subsec. (b), amended Subsec. (b) to replace language re certain qualifying jurisdictions with language in Subdiv. (1) re certificates issued by the New England Power Pool Generation Information System and in Subdiv. (2) re renewable energy certificates under contract on or before October 1, 2006, and to make technical changes, redesignated existing Subsec. (a)(3) as new Subsec. (c), and redesignated existing Subsecs. (b) to (d), inclusive, as new Subsecs. (d) to (f), inclusive; P.A. 07-242 amended Subsec. (a) to add Subdiv. designators (1) to (5) for existing renewable energy portfolio standard requirements through on and after January 1, 2010, and add Subdivs. (6) to (15) re standards through on and after January 1, 2020, and added Subsec. (b)(3) re purchasing renewable energy from residential net producers, and, effective June 4, 2007, added Subsec. (g) re long-term contracts; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-303 added Subsec. (h) re schedule for assigning gradually reduced renewable energy credit value to certain biomass and landfill methane gas facilities, effective June 5, 2013.



Section 16-245aa - Renewable energy and efficient energy finance program.

(a) There is established an account to be known as the “renewable energy and efficient energy finance account”, which shall be a separate, nonlapsing account within the Clean Energy Fund, established pursuant to section 16-245n. The account shall contain any moneys required or permitted by law to be deposited in the account and any funds received from any public or private contributions, gifts, grants, donations, bequests or devises to the account. The Clean Energy Finance and Investment Authority may make grants, investments, loans or other forms of financial assistance from the account in accordance with the provisions of subsection (b) of this section.

(b) The Clean Energy Finance and Investment Authority, in consultation with the Department of Energy and Environmental Protection, the Department of Economic and Community Development and the State Treasurer, shall establish a renewable energy and efficient energy finance program. Said authority shall make grants, investments, loans or other forms of financial assistance under said program to projects for the purchase and installation of (1) renewable energy sources, including solar energy, geothermal energy, thermal energy storage, electric storage and fuel cells or other energy-efficient hydrogen-fueled energy, or (2) energy-efficient generation sources, including units providing combined heat-and-power operations with greater than sixty-five per cent efficiency or such higher efficiency level as said authority may prescribe. Said authority may make grants under said program of up to two and one-half per cent of the balance in the account to support workforce development initiatives in connection with deployment of the projects. Said authority shall give priority to applications for grants, investments, loans or other forms of financial assistance to projects that use major system components manufactured or assembled in Connecticut. Each grant, investment, loan or other form of financial assistance shall be in an amount that makes the cost of purchasing, installing and operating the renewable energy or energy-efficient generation source competitive with the grid’s or other end users’ current electricity expenses.

(c) On or before November 1, 2012, the Clean Energy Finance Investment Authority shall develop an application for grants, investments, loans or other forms of financial assistance under this section for the purpose of purchasing, installing and operating renewable energy or energy-efficient generation sources and may receive applications for such grants, investments, loans or other forms of financial assistance on and after the date the application is developed. Applications shall include, but not be limited to, a complete description of the proposed renewable energy or energy-efficient generation source.

(d) On or before January 1, 2013, and annually thereafter, the Clean Energy Finance and Investment Authority shall report on the effectiveness of said program to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(P.A. 07-242, S. 91; P.A. 11-51, S. 134; 11-80, S. 1; P.A. 12-189, S. 36; P.A. 13-298, S. 55.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-51, “Department of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; pursuant to P.A. 11-80, “Renewable Energy Investment Fund” was changed editorially by the Revisors to “Clean Energy Fund” in Subsec. (a) and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011; P.A. 12-189 amended Subsec. (a) to change “municipal renewable energy and efficient energy grant account” to “renewable energy and efficient energy finance account”, change administering entity from Connecticut Innovations, Incorporated, to Clean Energy Finance and Investment Authority and expand use of account to include investments, loans and other forms of financial assistance, amended Subsec. (b) to replace establishing and consulting entities, change program authorization from grants to municipalities to financial assistance to projects, add provision allowing assistance for installation of energy sources and add provisions re workforce development initiatives, priority for projects using Connecticut-made components and competitive pricing, deleted former Subsec. (d) re grants to municipalities, redesignated existing Subsec. (e) as Subsec. (d) and amended same to change reporting entity from Connecticut Innovations, Incorporated, to Clean Energy Finance and Investment Authority, and made conforming changes, effective July 1, 2012; P.A. 13-298 amended Subsec. (b)(1) to add “thermal energy storage” and “electric storage”, effective July 8, 2013.



Section 16-245b - Municipalities and regional water authorities acting as electric aggregators; registration with Public Utilities Regulatory Authority.

Notwithstanding the provisions of subsection (a) of section 16-245, the provisions of said section shall not apply to (1) any municipality or regional water authority that aggregates the sale of electric generation services, or to the Connecticut Resources Recovery Authority if such authority aggregates the sale of electric generation services, for end use customers located within the boundaries of such municipality or regional water authority, (2) any municipality that joins together with other municipalities to aggregate the sale of electric generation services for end use customers located within the boundaries of such municipalities, or (3) any municipality or regional water authority that aggregates the purchase of electric generation services for municipal facilities, street lighting, boards of education and other publicly-owned facilities within (A) the municipality for which the municipality is financially responsible, or (B) the municipalities that are within the authorized service area of the regional water authority. Any municipality or regional water authority that aggregates in accordance with this section shall register not less than annually with the Public Utilities Regulatory Authority on a form prescribed by the authority.

(P.A. 98-28, S. 23, 117; P.A. 00-53, S. 14; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; P.A. 00-53 added references to regional water authorities, added reference to municipalities within the authorized service area of the regional water authority and made conforming changes; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-245bb - Bond authorization.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate eighteen million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Clean Energy Finance and Investment Authority for the purpose of providing grants, investments, loans or other forms of financial assistance pursuant to section 16-245aa.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 07-242, S. 90; P.A. 10-44, S. 30; P.A. 12-189, S. 37.)

History: P.A. 07-242 effective July 1, 2007; P.A. 10-44 amended Subsec. (a) to decrease aggregate authorization from $50,000,000 to $18,000,000, effective July 1, 2010; P.A. 12-189 amended Subsec. (b) to change administering entity from Connecticut Innovations, Incorporated, to Clean Energy Finance and Investment Authority and add investments, loans and other forms of financial assistance to allowable uses of proceeds, effective July 1, 2012.



Section 16-245c - Municipal electric utilities participating in deregulated environment. Authority to provide generation services outside service area.

(a) As used in this section, “service area” means the geographic area in which a municipal electric utility is authorized to provide electric generation or distribution services to an end use customer pursuant to section 7-214 or special act.

(b) No municipal electric utility established under chapter 101 shall use the transmission or distribution system or facilities of an electric distribution company, as defined in section 16-1, for the purpose of providing electric generation services to an end use customer outside its service area, unless the municipal electric utility is authorized to do so by the Public Utilities Regulatory Authority, in which case it shall be considered a participating municipal electric utility.

(c) As of the date that a municipal electric utility is authorized to be a participating municipal electric utility, the participating municipal electric utility may provide electric generation services to customers outside of its service area. Each participating municipal electric utility shall provide open and nondiscriminatory access of all distribution facilities it owns or operates to all electric suppliers, as defined in section 16-1, and shall allow customers within its service area to choose among electric suppliers for electric generation services in a manner comparable to all other end use customers of an electric distribution company.

(d) Each participating municipal electric utility that provides electric generation services shall be licensed by the authority as an electric supplier in accordance with section 16-245. Notwithstanding the provisions of any municipal charter or special act to the contrary, no such license shall be granted unless, in addition to the requirements set forth in section 16-245, the participating municipal electric utility has (1) unbundled and separated all of its generation assets and all generation-related operations and functions by (A) sale or transfer to an unrelated entity, (B) transfer on a functional basis to one or more separate divisions of the participating municipal electric utility that are structurally separate from the participating municipal electric utility’s transmission and distribution assets and all related operations and functions, or (C) such other substantially equivalent measure deemed appropriate by the authority, after taking into account the size of the participating municipal electric utility and its existing structure and operations; and (2) the buyer or transferee of each such asset proves to the satisfaction of the authority that the buyer or transferee will preserve labor agreements in effect at the time of the sale or transfer.

(e) Any municipal electric utility created on or after July 1, 1998, pursuant to section 7-214 or a special act and any municipal electric utility that expands its service area on or after July 1, 1998, shall collect from its new customers the competitive transition assessment imposed pursuant to section 16-245g, the systems benefits charge imposed pursuant to section 16-245l and the assessments charged under sections 16-245m and 16-245n in such manner and at such rate as the authority prescribes, provided the authority shall order the collection of said assessment and said charge in a manner and rate equal to that to which the customers would have been subject had the municipal electric utility not been created or expanded.

(f) The authority shall, within a period of time to ensure that any municipal electric utility that intends to become a participating municipal electric utility can do so in a timely manner, establish procedures by regulations adopted in accordance with chapter 54 to authorize a municipal electric utility to become a participating municipal electric utility. Such procedures shall include those measures the authority determines are necessary for the participating municipal electric utilities to function in a competitive environment.

(g) No municipal electric energy cooperative shall be allowed to be an electric supplier or to request authorization to provide electric generation services to any end use customers.

(P.A. 98-28, S. 19, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-245cc - Demand charge waiver for fuel cells.

An electric supplier or an electric distribution company shall waive a demand charge for an operator of a fuel cell during (1) a loss of power due to problems at any distribution resource, or (2) a scheduled or unscheduled shutdown of the fuel cell if said shutdown occurs during off-peak hours. The charge waived shall not exceed the amount resulting from the problem or shutdown.

(P.A. 07-242, S. 118.)



Section 16-245d - Billing of electric service; standard format; contents.

(a) The Public Utilities Regulatory Authority shall, by regulations adopted pursuant to chapter 54, develop a standard billing format that enables customers to compare pricing policies and charges among electric suppliers. The authority shall adopt regulations, in accordance with the provisions of chapter 54, to provide that an electric supplier, until July 1, 2012, may provide direct billing and collection services for electric generation services and related federally mandated congestion charges that such supplier provides to its customers with a maximum demand of not less than one hundred kilowatts that choose to receive a bill directly from such supplier and, on and after July 1, 2012, shall provide direct billing and collection services for electric generation services and related federally mandated congestion charges that such suppliers provide to their customers or may choose to obtain such billing and collection service through an electric distribution company and pay its pro rata share in accordance with the provisions of subsection (f) of section 16-244c. Any customer of an electric supplier, which is choosing to provide direct billing, who paid for the cost of billing and other services to an electric distribution company shall receive a credit on their monthly bill.

(1) An electric supplier that chooses to provide billing and collection services shall, in accordance with the billing format developed by the authority, include the following information in each customer’s bill: (A) The total amount owed by the customer, which shall be itemized to show (i) the electric generation services component and any additional charges imposed by the electric supplier, and (ii) federally mandated congestion charges applicable to the generation services; (B) any unpaid amounts from previous bills, which shall be listed separately from current charges; (C) the rate and usage for the current month and each of the previous twelve months in bar graph form or other visual format; (D) the payment due date; (E) the interest rate applicable to any unpaid amount; (F) the toll-free telephone number of the Public Utilities Regulatory Authority for questions or complaints; and (G) the toll-free telephone number and address of the electric supplier. On or before October 1, 2013, the authority shall conduct a review of the costs and benefits of suppliers billing for all components of electric service, and report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the results of such review. Any such report may be submitted electronically.

(2) An electric distribution company shall, in accordance with the billing format developed by the authority, include the following information in each customer’s bill: (A) The total amount owed by the customer, which shall be itemized to show, (i) the electric generation services component if the customer obtains standard service or last resort service from the electric distribution company, (ii) the distribution charge, including all applicable taxes and the systems benefits charge, as provided in section 16-245l, (iii) the transmission rate as adjusted pursuant to subsection (d) of section 16-19b, (iv) the competitive transition assessment, as provided in section 16-245g, (v) federally mandated congestion charges, and (vi) the conservation and renewable energy charge, consisting of the conservation and load management program charge, as provided in section 16-245m, and the renewable energy investment charge, as provided in section 16-245n; (B) any unpaid amounts from previous bills which shall be listed separately from current charges; (C) except for customers subject to a demand charge, the rate and usage for the current month and each of the previous twelve months in the form of a bar graph or other visual form; (D) the payment due date; (E) the interest rate applicable to any unpaid amount; (F) the toll-free telephone number of the electric distribution company to report power losses; (G) the toll-free telephone number of the Public Utilities Regulatory Authority for questions or complaints; and (H) if a customer has a demand of five hundred kilowatts or less during the preceding twelve months, a statement about the availability of information concerning electric suppliers pursuant to section 16-245p.

(b) The regulations shall provide guidelines for determining until October 1, 2011, the billing relationship between the electric distribution company and electric suppliers, including, but not limited to, the allocation of partial bill payments and late payments between the electric distribution company and the electric supplier. An electric distribution company that provides billing services for an electric supplier shall be entitled to recover from the electric supplier all reasonable transaction costs to provide such billing services as well as a reasonable rate of return, in accordance with the principles in subsection (a) of section 16-19e.

(P.A. 98-28, S. 21, 117; P.A. 03-135, S. 22; P.A. 04-86, S. 2; 04-257, S. 30; P.A. 05-210, S. 31; June Sp. Sess. P.A. 05-1, S. 7; P.A. 06-196, S. 235; P.A. 11-80, S. 114; P.A. 13-5, S. 43; 13-119, S. 10.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 amended Subsec. (a) to make technical changes and, in Subdiv. (1), to add new Subpara. (D) re federally mandated congestion costs and to redesignate existing Subpara. (D) as new Subpara. (E), effective June 26, 2003; P.A. 04-86 amended Subsec. (a) to require department to adopt regulations re direct billing and collection services by electric supplier and to make conforming changes, and amended Subsec. (b) to add “that provides billing services for an electric supplier” and to make a technical change; P.A. 04-257 made a technical change in Subsec. (a)(1)(D), effective June 14, 2004; P.A. 05-210 amended Subsec. (a)(1) to make a technical change in Subpara. (B), add new Subpara. (C) re the transmission rate, and redesignate existing Subparas. (C) to (E), inclusive, as Subparas. (D) to (F), inclusive, effective July 6, 2005; June Sp. Sess. P.A. 05-1 amended Subsec. (a) to change deadline for adoption of regulations from January 1, 2005, to January 1, 2006, to change threshold by deleting customers that “use a demand meter” and by changing maximum demand from not less than five hundred kilowatts to not less than one hundred kilowatts, and to make technical changes, effective July 21, 2005; P.A. 06-196 made a technical change in Subsec. (a)(1)(B), effective June 7, 2006; P.A. 11-80 amended Subsec. (a) to replace “Department of Public Utility Control” with “Department of Energy and Environmental Protection”, to replace former deadline date for adopting regulations with provision applying existing regulations until July 1, 2012, to add provisions re suppliers to provide billing or pay pro rata share of expense if electric distribution companies provide billing on and after July 1, 2012, to add Subdiv. (1) re electric suppliers that choose to provide billing, to redesignate provisions re what electric distribution company must include on its bills as Subdiv. (2) and amend same to make technical changes, require itemization of electric generation services component only if customer obtains standard service or last resort service from the electric distribution company, delete provision re toll-free number and address of supplier, and apply provision re statement about availability of information to customers with a demand of 500 kilowatts or less in past 12 months, and amended Subsec. (b) to add “until October 1, 2011”, effective July 1, 2011 (Revisor’s note: In Subsec. (a)(2)(G), a reference to “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” to conform with changes made by P.A. 11-80); P.A. 13-5 amended Subsec. (a) to make a technical change, effective May 8, 2013; P.A. 13-119 amended Subsec. (a) to replace “Department of Energy and Environmental Protection” and “department” with “Public Utilities Regulatory Authority” and “authority”, respectively, and, in Subdiv. (1), to replace “February 1, 2012” with “October 1, 2013” and to add provision re electronic submission of report, effective June 18, 2013.



Section 16-245dd - Residential electric space heating tariff.

Any electric distribution company that has a tariff for residential electric space heating customers shall maintain such tariff for a period of not less than five years after July 1, 2007. Such tariff shall be available for requests for electric service at a service location that was previously assigned to said tariff. Such tariff shall be available only to residential electric customers who use electric energy as the primary space heating source and who enter into an agreement with the electric distribution company for a period of not less than twelve months.

(P.A. 07-242, S. 123.)

History: P.A. 07-242 effective July 1, 2007.



Section 16-245e - Stranded costs of electric companies. Definitions. Calculation by authority, procedures, adjustments. Mitigation. Defeasance or purchase of rate reduction bonds.

(a) As used in this section, sections 16-245f to 16-245k, inclusive, and section 16-245m:

(1) “Rate reduction bonds” means bonds, notes, certificates of participation or beneficial interest, or other evidences of indebtedness or ownership, issued pursuant to an executed indenture or other agreement of a financing entity, in accordance with this section and sections 16-245f to 16-245k, inclusive, the proceeds of which are used, directly or indirectly, to provide, recover, finance, or refinance stranded costs or economic recovery transfer, or to sustain funding of conservation and load management and renewable energy investment programs by substituting for disbursements to the General Fund from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, and which, directly or indirectly, are secured by, evidence ownership interests in, or are payable from, transition property;

(2) “Competitive transition assessment” means those non-bypassable rates and other charges, that are authorized by the authority (A) in a financing order in respect to the economic recovery transfer, or in a financing order, to sustain funding of conservation and load management and renewable energy investment programs by substituting disbursements to the General Fund from proceeds of rate reduction bonds for such disbursements from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, or to recover those stranded costs that are eligible to be funded with the proceeds of rate reduction bonds pursuant to section 16-245f and the costs of providing, recovering, financing, or refinancing the economic recovery transfer or such substitution of disbursements to the General Fund or such stranded costs through a plan approved by the authority in the financing order, including the costs of issuing, servicing, and retiring rate reduction bonds, (B) to recover those stranded costs determined under this section but not eligible to be funded with the proceeds of rate reduction bonds pursuant to section 16-245f, or (C) to recover costs determined under subdivision (1) of subsection (e) of section 16-244g. If requested by the electric company or electric distribution company, the authority shall include in the competitive transition assessment non-bypassable rates and other charges to recover federal and state taxes whose recovery period is modified by the transactions contemplated in this section and sections 16-245f to 16-245k, inclusive;

(3) “Customer” means any individual, business, firm, corporation, association, tax-exempt organization, joint stock association, trust, partnership, limited liability company, the United States or its agencies, this state, any political subdivision thereof or state agency that purchases electric generation or distribution services as a retail end user in the state from any electric supplier, electric company or electric distribution company;

(4) “Finance authority” means the state, acting through the office of the State Treasurer;

(5) “Net proceeds” means “net proceeds” as defined in section 16-244f;

(6) “Stranded costs” means that portion of generation assets, generation-related regulatory assets or long-term contract costs determined by the authority in accordance with the provisions of subsections (e), (f), (g) and (h) of this section;

(7) “Generation assets” means the total construction and other capital asset costs of generation facilities approved for inclusion in rates before July 1, 1997, but does not include any costs relating to the decommissioning of any such facility or any costs which the authority found during a proceeding initiated before July 1, 1998, were incurred because of imprudent management;

(8) “Generation-related regulatory assets” means generation-related costs authorized or mandated before July 1, 1998, by the Public Utilities Regulatory Authority, approved for inclusion in the rates, and include, but are not limited to, costs incurred for deferred taxes, conservation programs, environmental protection programs, public policy costs and research and development costs, net of any applicable credits payable to customers, but does not include any costs which the authority found during a proceeding initiated before July 1, 1998, were incurred because of imprudent management;

(9) “Long-term contract costs” mean the above-market portion of the costs of contractual obligations approved for inclusion in the rates that were entered into before January 1, 2000, arising from independent power producer contracts required by law or purchased power contracts approved by the Federal Energy Regulatory Commission;

(10) “Authority” means the Public Utilities Regulatory Authority;

(11) “Financing entity” means the finance authority or any special purpose trust or other entity that is authorized by the finance authority to issue rate reduction bonds or acquire transition property pursuant to such terms and conditions as the finance authority may specify, or both;

(12) “Financing order” means an order of the authority adopted in accordance with this section and sections 16-245f to 16-245k, inclusive;

(13) “Transition property” means the property right created pursuant to this section and sections 16-245f to 16-245k, inclusive, in respect to the economic recovery transfer or in respect of disbursements to the General Fund to sustain funding of conservation and load management and renewable energy investment programs or those stranded costs that are eligible to be funded with the proceeds of rate reduction bonds pursuant to section 16-245f, including, without limitation, the right, title, and interest of an electric company or electric distribution company or its transferee or the financing entity (A) in and to the rates and charges established pursuant to a financing order, as adjusted from time to time in accordance with subdivision (2) of subsection (b) of section 16-245i and the financing order, (B) to be paid the amount that is determined in a financing order to be the amount that the electric company or electric distribution company or its transferee or the financing entity is lawfully entitled to receive pursuant to the provisions of this section and sections 16-245f to 16-245k, inclusive, and the proceeds thereof, and in and to all revenues, collections, claims, payments, money, or proceeds of or arising from the rates and charges or constituting the competitive transition assessment that is the subject of a financing order including those non-bypassable rates and other charges referred to in subdivision (2) of this subsection, and (C) in and to all rights to obtain adjustments to the rates and charges pursuant to the terms of subdivision (2) of subsection (b) of section 16-245i and the financing order. “Transition property” shall constitute a current property right notwithstanding the fact that the value of the property right will depend on consumers using electricity or, in those instances where consumers are customers of a particular electric company or electric distribution company, the electric company or electric distribution company performing certain services;

(14) “State rate reduction bonds” means the rate reduction bonds issued on June 23, 2004, by the state to sustain funding of conservation and load management and renewable energy investment programs by substituting for disbursements to the General Fund from the Energy Conservation and Load Management Fund, established by section 16-245m, and from the Clean Energy Fund, established by section 16-245n. The state rate reduction bonds for the purposes of section 4-30a shall be deemed to be outstanding indebtedness of the state;

(15) “Operating expenses” means, with respect to state rate reduction bonds or economic recovery revenue bonds, (A) all expenses, costs and liabilities of the state or the trustee incurred in connection with the administration or payment of the state rate reduction bonds or economic recovery revenue bonds, or in discharge of its obligations and duties under the state rate reduction bonds or economic recovery revenue bonds, or bond documents, expenses and other costs and expenses arising in connection with the state rate reduction bonds or economic recovery revenue bonds, or pursuant to the financing order providing for the issuance of such bonds including any arbitrage rebate and penalties payable under the code in connection with such bonds, and (B) all fees and expenses payable or disbursable to the servicers or others under the bond documents;

(16) “Bond documents” means, with respect to state rate reduction bonds or economic recovery revenue bonds, the following documents: The servicing agreements, the tax compliance agreement and certificate, and the continuing disclosure agreement and indenture entered into in connection with the state rate reduction bonds or the economic recovery revenue bonds;

(17) “Indenture” means the indenture executed in connection with the state rate reduction bonds or the economic recovery revenue bonds, or, with respect to state rate reduction bonds, the RRB Indenture, dated as of June 23, 2004, by and between the state and the trustee, as amended from time to time;

(18) “Trustee” means, with respect to state rate reduction bonds, the trustee appointed under the indenture;

(19) “Economic recovery transfer” means the disbursement to the General Fund of nine hundred fifty-six million dollars from proceeds of the issuance of the economic recovery revenue bonds; and

(20) “Economic recovery revenue bonds” means rate reduction bonds issued to fund the economic recovery transfer, the costs of issuance, credit enhancements, operating expenses and such other costs as the finance authority deems necessary or advisable, and which shall be payable from competitive transition assessment charges that replace the competitive transition assessment charges funding stranded costs.

(b) The authority shall, in accordance with the provisions of this section, identify and calculate, upon application by an electric company, those stranded costs that may be collected through the competitive transition assessment which shall be calculated and collected in accordance with the provisions of section 16-245g. No electric distribution company shall be eligible to claim stranded costs unless a public auction has been held to divest itself of all nonnuclear generation assets in accordance with subsection (b) of section 16-244f or the electric company has sold its nonnuclear generation assets in accordance with section 16-43.

(c) (1) Notwithstanding subdivision (1) of subsection (e) of section 16-244g, any electric company seeking to claim stranded costs shall, in accordance with this subsection, mitigate such costs to the fullest extent possible. Prior to the approval by the authority of any stranded costs, the electric company shall show to the satisfaction of the authority that the electric company has taken all reasonable steps to mitigate to the maximum extent possible the total amount of stranded costs that it seeks to claim and to minimize the cost to be recovered from customers. Mitigation shall include: (A) Except to the extent provided in collective bargaining agreements or agreements to purchase generation assets entered into prior to July 1, 1998, the obtaining of written commitments from purchasers of generation facilities divested pursuant to sections 16-244f and 16-244g, that the purchasers will offer employment to persons who were employed in nonmanagerial positions by a divested generation facility at any time during the three-month period prior to the divestiture, at levels of wages and overall compensation not lower than the employees’ lowest level during the six-month period prior to the date the contract to divest the asset was entered into; (B) good faith efforts to negotiate the buyout, buydown or renegotiation of independent power producer contracts and purchased power contracts approved by the Federal Energy Regulatory Commission, provided the fixed present value of any contract to which a political subdivision of the state is a party shall be calculated using the political subdivision’s tax-exempt borrowing rate as the discount rate; and (C) the reasonable costs of the consultants appointed to conduct the auctions of generation assets pursuant to sections 16-244f and 16-244g. Mitigation may include, but is not limited to, reallocation of depreciation reserves to existing generation assets to the extent consistent with generally accepted accounting principles; reduction of book assets by application of net proceeds of any sale of existing assets; maximization of market revenues from existing generation assets; efforts to maximize current and future operating efficiency, including appropriate and timely maintenance, trouble shooting, aggressive identification and correction of potential problem areas; voluntary write-offs of above-market generation assets; the decision to retire uneconomical generation assets and efforts to divest generating sites at market prices reflective of best use of sites. Mitigation shall not include any expenditures to restart a nuclear generation asset that was not operating for reasons other than scheduled maintenance or refueling at the time such expenditure was made. Any mitigation efforts and associated costs shall be subject to approval by the authority.

(2) The authority shall allow the cost of such mitigation efforts to be included in the calculation of stranded costs to the extent that such mitigation costs are reasonable relative to the amount of the reduction in stranded costs resulting from the mitigation.

(d) An electric company shall submit to the authority an application for recovery of that portion of generation-related regulatory assets, long-term contract costs, generation assets and mitigation costs which are determined by the authority in accordance with subsections (c), (e), (f) and (g) of this section and subdivision (1) of subsection (e) of section 16-244g. The application shall include a description of mitigation efforts and a request for recovery through the competitive transition assessment and may include a request for a financing order. The authority shall hold a hearing for each electric company and issue a finding of the calculation of stranded costs in a time frame that allows for collection of the competitive transition assessment to begin on January 1, 2000. Any hearing shall be conducted as a contested case in accordance with chapter 54.

(e) The authority shall calculate the stranded costs for generation-related regulatory assets to be their book value as of January 1, 2000. In calculating the value of generation-related regulatory assets that are being provided in a lump sum as the result of a funding with the proceeds of rate reduction bonds, the authority shall adjust the value of each such asset to reflect the time value of such lump sum, if any.

(f) (1) The authority shall calculate the stranded costs for long-term contract costs that have been reduced to a fixed present value through the buyout, buydown, or renegotiation of independent power producer contracts and purchased power contracts approved by the Federal Energy Regulatory Commission as such present value. In making such calculation, the authority shall net purchased power contracts approved by the Federal Energy Regulatory Commission that are below market value against any such contracts that are above-market value.

(2) The authority shall calculate the stranded costs for any portion of a long-term contract cost that has not been reduced to a fixed present value by comparing the contract price to the market price at least annually. In making such calculation, the authority shall net purchased power contracts approved by the Federal Energy Regulatory Commission that are below market value against any such contracts that are above-market value. The costs described in this subdivision shall be included in the competitive transition assessment pursuant to section 16-245g but shall not be included in any funding with the proceeds of rate reduction bonds.

(g) The authority shall calculate the stranded cost for each generation asset described in subdivision (7) of subsection (b) of section 16-244f to be the difference between its book value and the market value of a prudently and efficiently managed nonnuclear generating facility of comparable size, age and technical characteristics in a competitive market. In determining the market value of any such asset, the authority may consider (A) the dollars per kilowatt received from the sale of similar generation facilities, if any, (B) income capitalization based on the operating history and capacity of the facility, the market rates for power, and any existing long-term contracts for the sale of power or capacity, (C) independent market appraisals, or (D) other relevant factors. The authority shall calculate the stranded costs for generation assets described in subdivision (7) of subsection (b) of section 16-244f at least every three years. The costs described in this subsection shall be included in the competitive transition assessment pursuant to section 16-245g but shall not be included in any funding with the proceeds of rate reduction bonds.

(h) (1) On or before January 1, 2004, an electric company may submit to the authority an application for recovery of that portion of nuclear generation assets which is determined by the authority in accordance with this subsection, which application shall include a request for recovery through the competitive transition assessment. The authority shall hold a hearing for each electric company and issue a finding of the calculation of such nuclear generation assets in accordance with the provisions of this subsection. Any hearing shall be conducted as a contested case proceeding in accordance with chapter 54. The costs described in this subsection shall be included in the competitive transition assessment pursuant to section 16-245g but shall not be included in any funding with proceeds of rate reduction bonds.

(2) The authority shall calculate the stranded costs for each nuclear generation asset that was divested at a price less than book value as described in subdivision (5) of subsection (c) of section 16-244g as the difference between the book value of this asset and the final bid price of the asset. The authority’s calculation of stranded costs pursuant to this subdivision shall be final and shall not be subject to further adjustment by the authority.

(3) The authority shall calculate the stranded costs for each nondivested nuclear generation asset described in subdivision (1) of subsection (d) of section 16-244g to be the difference between its book value and the market value of a prudently and efficiently managed nuclear generating facility of comparable size, age and technical characteristics in a competitive market. In determining the market value of any such asset, the authority may consider (A) the dollars per kilowatt received from the sale of similar generation facilities, if any, (B) income capitalization based on the operating history and capacity of the facility, the market rates for power, and any existing long-term contracts for the sale of power or capacity, (C) the provision for decommissioning and related costs to be paid from the systems benefits charge provided in section 16-245l, (D) independent market appraisals, or (E) other relevant factors. At least every four years after the date when the authority issues an initial finding of the calculation of the stranded costs for such nondivested nuclear generation assets as provided in this subdivision until the earlier of (i) the expiration of the collection of the competitive transition assessment, or (ii) the date when such an asset is divested, the authority shall hold a hearing and issue a finding to adjust the stranded cost calculation of each such asset and to adjust the competitive transition assessment accordingly to true up the stranded cost recovery for the difference between the market value projected in such initial finding and the actual market value of a prudently and efficiently managed nuclear generating facility of comparable size, age and technical characteristics during the time period between the initial finding and the adjustment date, provided the second and subsequent adjustments shall reflect the difference during the time period since the most recent true-up. The authority shall calculate the value of each such asset in accordance with the methodology provided in this subdivision. Any hearing shall be conducted as a contested case in accordance with chapter 54.

(4) After the authority has calculated the total value of stranded costs for all nuclear generation assets, the authority shall (A) reduce such amount by the net proceeds that are above book value realized by an electric company from the sale of nonnuclear generation assets pursuant to subdivision (6) of subsection (b) of section 16-244f, (B) reduce such valuation to reflect the total net proceeds that are above book value realized by an electric distribution company from the sale of any nuclear generation assets pursuant to subsection (c) of section 16-244g, and (C) reduce such amount by the net proceeds that are above book value received by an electric company for the sale or lease of any real property after July 1, 1998.

(i) If any net proceeds described in subdivision (4) of subsection (h) of this section remain after the reduction in the calculation of nuclear generation assets pursuant to said subdivision (4) or are realized after said reduction is calculated, the additional amount of such net proceeds shall be netted against long-term contract costs described in subdivision (2) of subsection (f) of this section, and the competitive transition assessment shall be adjusted accordingly.

(j) (1) No electric company shall be eligible to claim any stranded costs for a nuclear generation asset or for any generation-related regulatory asset related to such generation asset, if the generation asset is not operating as a result of an order issued by the United States Nuclear Regulatory Commission that applies specifically to such asset. Any such asset that is not eligible to be claimed as a stranded cost shall be eligible after it is permitted to and has resumed operation and is selling power.

(2) Any asset with a Nuclear Regulatory Commission capacity rating of 641 megawatts that does not resume operation after such order is no longer in effect shall not be eligible to be claimed as a stranded cost. An electric company or electric distribution company may apply to the authority for retirement of such unit for economic reasons pursuant to section 16-19. The authority shall include any recovery ordered in such proceeding in the competitive transition assessment but shall not include any costs relating to the decommissioning of any such facility or any costs which the authority found during a proceeding initiated before July 1, 1998, were incurred because of imprudent management. Notwithstanding the provisions of this subdivision, nothing herein shall modify or supersede any statute or regulation in effect on July 1, 1998, pertaining to applications for retirement of nuclear generating facilities.

(k) If an electric company elected to transfer any of its nuclear generation assets and related operations and functions to a separate corporate affiliate or to a division that is functionally separate from the electric distribution company pursuant to section 16-244g and subsequently sold any such assets in an arm’s length transaction to an unrelated entity prior to January 1, 2012, the net proceeds realized from such sale that exceed book value for such assets shall be netted against the total amount of stranded costs, and the competitive transition assessment shall be adjusted accordingly and, if appropriate, other reimbursement shall be ordered by the authority.

(l) Funds appropriated to the Treasurer in section 21 of public act 07-1 of the June special session* shall be used by the Treasurer for the purpose of (1) defeasing some or all of the state rate reduction bonds maturing after December 30, 2007, by irrevocably depositing with the bond trustee in trust such appropriation to be used for the scheduled payments of principal and interest on the said state rate reduction bonds and paying operating expenses, (2) purchasing state rate reduction bonds maturing after December 30, 2007, in the open market on such terms and conditions as the Treasurer determines to be in the best interest of the state for purposes of satisfying such bonds, or (3) defeasing or satisfying some or all of the state rate reduction bonds maturing after December 30, 2007, by a combination of the methods described in subdivisions (1) and (2) of this subsection. Such appropriation is for the purpose of paying debt service on bonds or other evidences of indebtedness and related costs and expenses provided for in the indenture. After the defeasance or satisfaction of all outstanding state rate reduction bonds, the trustee shall deliver to the Treasurer or apply in accordance with the instructions of the Treasurer all moneys held by it not necessary to defease or satisfy such bonds or allocated to pay operating expenses. Such funds shall be first applied to satisfy any unpaid operating expenses. After payment of the operating expenses, seventy-five per cent of any remaining amounts shall be paid to the Energy Conservation and Load Management Fund, established pursuant to section 16-245m, and twenty-five per cent of such remaining amount shall be paid to the Clean Energy Fund, established pursuant to section 16-245n. The Treasurer and the finance authority have the authority to take any necessary and appropriate actions to implement the defeasance or satisfaction of the state rate reduction bonds and the payment of all operating expenses so that the amount of state rate reduction charges which before defeasance secured the state rate reduction bonds can be applied to the Energy Conservation and Load Management Fund and the Clean Energy Fund.

(P.A. 98-28, S. 8, 117; June 30 Sp. Sess. P.A. 03-6, S. 44, 45; Sept. 8 Sp. Sess. P.A. 03-1, S. 2; P.A. 07-242, S. 79; June Sp. Sess. P.A. 07-1, S. 134; June Sp. Sess. P.A. 07-5, S. 56; P.A. 10-179, S. 125; P.A. 11-80, S. 1; P.A. 13-5, S. 11.)

*Note: Section 21 of public act 07-1 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 98-28 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(1), (2) and (13) re the definitions of “rate reduction bonds”, “competitive transition assessment” and “transition property” for consistency with a plan to avoid disbursements from the Energy Conservation and Load Management and Renewable Energy Investment funds to the General Fund in the implementation of the budget for the biennium ending June 30, 2005, effective August 20, 2003; Sept. 8 Sp. Sess. P.A. 03-1 amended Subsec. (a)(13) re the definition of “transition property” to add references to the financing entity, effective September 10, 2003; P.A. 07-242 added Subsec. (a)(14) to (18) to define “state rate reduction bonds”, “operating expenses”, “bond documents”, “indenture”, and “trustee”, respectively, effective June 4, 2007; June Sp. Sess. P.A. 07-1 added Subsec. (l) re defeasance or purchase of state rate reduction bonds, effective June 26, 2007; June Sp. Sess. P.A. 07-5 reiterated addition of Subsec. (a)(14) to (18) defining “state rate reduction bonds”, “operating expenses”, “bond documents”, “indenture”, and “trustee”, respectively, effective October 6, 2007; P.A. 10-179 amended Subsec. (a) to add Subdivs. (19) and (20) defining “economic recovery transfer” and “economic recovery revenue bonds” and to add references to these terms in Subdivs. (1), (2), (13), (15), (16) and (17), effective May 7, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Renewable Energy Investment Fund” was changed editorially by the Revisors to “Clean Energy Fund”, effective July 1, 2011; P.A. 13-5 amended Subsec. (a)(20) to redefine “economic recovery revenue bonds” by deleting provision re Energy Conservation and Load Management Fund, effective May 8, 2013.



Section 16-245ee - Energy conservation and load management and renewable energy projects in lower income communities. Requirements for approval.

Before approving any plan for energy conservation and load management and clean energy projects issued to the Commissioner of Energy and Environmental Protection by the Energy Conservation and Management Board, the board of directors of the Clean Energy Finance and Investment Authority or an electric distribution company, said commissioner shall determine that an equitable amount of the funds administered by each such board are to be deployed among small and large customers with a maximum average monthly peak demand of one hundred kilowatts in census tracts in which the median income is not more than sixty per cent of the state median income. The Commissioner of Energy and Environmental Protection shall determine such equitable share and such projects may include a mentoring component for such communities. On and after January 1, 2012, and annually thereafter, the Commissioner of Energy and Environmental Protection shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the distribution of funds to such communities. Any such report may be submitted electronically.

(P.A. 11-80, S. 101; P.A. 13-298, S. 17.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-298 replaced “renewable energy projects” with “clean energy projects” and references to department with references to commissioner and added provision re electronic submission of report, effective July 8, 2013.



Section 16-245f - Funding of certain disbursements to the General Fund. Funding of stranded costs through rate reduction bonds. Funding of economic recovery transfer through economic recovery revenue bonds. Assessment.

(a) An electric company or electric distribution company shall submit to the authority an application for a financing order with respect to any proposal to sustain funding of conservation and load management and renewable energy investment programs by substituting disbursements to the General Fund from proceeds of rate reduction bonds for such disbursements from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, and may submit to the authority an application for a financing order with respect to the following stranded costs: (1) The cost of mitigation efforts, as calculated pursuant to subsection (c) of section 16-245e; (2) generation-related regulatory assets, as calculated pursuant to subsection (e) of section 16-245e; and (3) those long-term contract costs that have been reduced to a fixed present value through the buyout, buydown, or renegotiation of such contracts, as calculated pursuant to subsection (f) of section 16-245e. No stranded costs shall be funded with the proceeds of rate reduction bonds unless (A) the electric company or electric distribution company proves to the satisfaction of the authority that the savings attributable to such funding will be directly passed on to customers through lower rates, and (B) the authority determines such funding will not result in giving the electric distribution company or any generation entities or affiliates an unfair competitive advantage. The authority shall hold a hearing for each such electric distribution company to determine the amount of disbursements to the General Fund from proceeds of rate reduction bonds that may be substituted for such disbursements from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, and thereby constitute transition property and the portion of stranded costs that may be included in such funding and thereby constitute transition property. Any hearing shall be conducted as a contested case in accordance with chapter 54, except that any hearing with respect to a financing order or other order to sustain funding for conservation and load management and renewable energy investment programs by substituting the disbursement to the General Fund from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Investment Fund established by section 16-245n shall not be a contested case, as defined in section 4-166. The authority shall not include any rate reduction bonds as debt of an electric distribution company in determining the capital structure of the company in a rate-making proceeding, for calculating the company’s return on equity or in any manner that would impact the electric distribution company for rate-making purposes, and shall not approve such rate reduction bonds that include covenants that have provisions prohibiting any change to their appointment of an administrator of the Energy Conservation and Load Management Fund. Nothing in this subsection shall be deemed to affect the terms of subsection (b) of section 16-245m.

(b) Prior to September 1, 2010, each electric distribution company shall submit to the authority an application for a financing order with respect to funding the economic recovery transfer through the issuance of economic recovery revenue bonds. The authority shall hold a hearing for each such electric distribution company to determine the amount necessary to fund the economic recovery transfer, the payment of economic recovery revenue bonds, costs of issuance, credit enhancements and operating expenses for the economic recovery revenue bonds. Such amount as determined by the authority shall constitute transition property. The authority shall allocate the responsibility for the funding of the economic recovery transfer and the expenses of the economic recovery revenue bonds equitably between the electric distribution companies. Such allocation may provide that the respective charges payable by the customers of each electric distribution company may commence on different dates and that such rates may vary over the period the economic recovery revenue bonds and the related operating expenses are being paid, provided (1) such charges are equitably allocated to the customers of each electric distribution company, and (2) the authority determines that, over such period, and taking into account the timing of charges, the charges on a kilowatt hour basis assessed to the customers of the respective electric distribution companies have substantially the same present value after consultation with the finance authority as to the discount rate to be used in determining such present value. Any hearing with respect to a financing order in respect to the economic recovery transfer and the issuance of economic recovery revenue bonds shall not be a contested case, as defined in section 4-166. The authority shall issue a financing order in respect to the economic recovery revenue bonds for each electric distribution company on or before October 1, 2010. In such financing order, the authority shall determine the competitive transition assessment in respect of the economic recovery revenue bonds, which shall not be assessed prior to June 30, 2011, unless the authority sets an earlier date in the financing order. The authority may provide in such financing order that money from other sources, including proceeds of charges assessed customers of municipal electric companies, transferred to the trustee under the indenture and intended to be used to pay debt service on the bonds shall be taken into account in making adjustments to the competitive transition assessment pursuant to subdivision (2) of subsection (b) of section 16-245i if such payment is not made from General Fund revenues and would not adversely affect the tax status or credit rating of economic recovery revenue bonds.

(c) The authority, during the period commencing on January 1, 2011, and ending June 30, 2011, shall assess or cause to be assessed a charge per kilowatt hour of electricity sold to each end use customer of an electric distribution company and shall cause such assessments to be remitted to the General Fund. The authority shall set such charge at a level which the authority estimates will generate forty million dollars during the period it is assessed. Such charge shall not be assessed after June 30, 2011.

(P.A. 98-28, S. 9, 117; June 30 Sp. Sess. P.A. 03-6, S. 46; Sept. 8 Sp. Sess. P.A. 03-1, S. 3; P.A. 04-180, S. 1; P.A. 10-179, S. 126; P.A. 11-80, S. 1; P.A. 13-5, S. 12.)

History: P.A. 98-28 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 added provisions for a proposal to avoid disbursements from the Energy Conservation and Load Management and Renewable Energy Investment funds to the General Fund in the implementation of the budget for the biennium ending June 30, 2005, effective August 20, 2003; Sept. 8 Sp. Sess. P.A. 03-1 required the submission of an application for a financing order in the case of proposals to sustain certain funding of conservation and load management and renewable energy investment programs, effective September 10, 2003; P.A. 04-180 made technical changes and deleted reference to Sec. 20 of P.A. 03-2, effective June 1, 2004; P.A. 10-179 designated existing provisions as Subsec. (a) and added Subsec. (b) re economic recovery revenue bonds and Subsec. (c) re assessment, effective May 7, 2010; pursuant to P.A. 11-80, “department” and “Renewable Energy Investment Fund” were changed editorially by the Revisors to “authority” and “Clean Energy Fund”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (b) to delete provisions re Energy Conservation and Load Management Fund, effective May 8, 2013.



Section 16-245ff - Residential solar investment program.

(a) The Clean Energy Finance and Investment Authority established pursuant to section 16-245n shall structure and implement a residential solar investment program established pursuant to this section, which shall result in a minimum of thirty megawatts of new residential solar photovoltaic installations located in this state on or before December 31, 2022, the annual procurement of which shall be determined by the authority and the cost of which shall not exceed one-third of the total surcharge collected annually pursuant to said section 16-245n.

(b) The Clean Energy Finance and Investment Authority shall offer direct financial incentives, in the form of performance-based incentives or expected performance-based buydowns, for the purchase or lease of qualifying residential solar photovoltaic systems. For the purposes of this section, “performance-based incentives” means incentives paid out on a per kilowatt-hour basis, and “expected performance-based buydowns” means incentives paid out as a one-time upfront incentive based on expected system performance. The authority shall consider willingness to pay studies and verified solar photovoltaic system characteristics, such as operational efficiency, size, location, shading and orientation, when determining the type and amount of incentive. Notwithstanding the provisions of subdivision (1) of subsection (h) of section 16-244c, the amount of renewable energy produced from Class I renewable energy sources receiving tariff payments or included in utility rates under this section shall be applied to reduce the electric distribution company’s Class I renewable energy source portfolio standard. Customers who receive expected performance-based buydowns under this section shall not be eligible for a credit pursuant to section 16-243b.

(c) Beginning with the comprehensive plan covering the period from July 1, 2011, to June 30, 2013, the Clean Energy Finance and Investment Authority shall develop and publish in each such plan a proposed schedule for the offering of performance-based incentives or expected performance-based buydowns over the duration of any such solar incentive program. Such schedule shall: (1) Provide for a series of solar capacity blocks the combined total of which shall be a minimum of thirty megawatts and projected incentive levels for each such block; (2) provide incentives that are sufficient to meet reasonable payback expectations of the residential consumer, taking into consideration the estimated cost of residential solar installations, the value of the energy offset by the system and the availability and estimated value of other incentives, including, but not limited to, federal and state tax incentives and revenues from the sale of solar renewable energy credits; (3) provide incentives that decline over time and will foster the sustained, orderly development of a state-based solar industry; (4) automatically adjust to the next block once the board has issued reservations for financial incentives provided pursuant to this section from the board fully committing the target solar capacity and available incentives in that block; and (5) provide comparable economic incentives for the purchase or lease of qualifying residential solar photovoltaic systems. The authority may retain the services of a third-party entity with expertise in the area of solar energy program design to assist in the development of the incentive schedule or schedules. The Department of Energy and Environmental Protection shall review and approve such schedule. Nothing in this subsection shall restrict the authority from modifying the approved incentive schedule before the issuance of its next comprehensive plan to account for changes in federal or state law or regulation or developments in the solar market when such changes would affect the expected return on investment for a typical residential solar photovoltaic system by twenty per cent or more.

(d) The Clean Energy Finance and Investment Authority shall establish and periodically update program guidelines, including, but not limited to, requirements for systems and program participants related to: (1) Eligibility criteria; (2) standards for deployment of energy efficient equipment or building practices as a condition for receiving incentive funding; (3) procedures to provide reasonable assurance that such reservations are made and incentives are paid out only to qualifying residential solar photovoltaic systems demonstrating a high likelihood of being installed and operated as indicated in application materials; and (4) reasonable protocols for the measurement and verification of energy production.

(e) The Clean Energy Finance and Investment Authority shall maintain on its web site the schedule of incentives, solar capacity remaining in the current block and available funding and incentive estimators.

(f) Funding for the residential performance-based incentive program and expected performance-based buydowns shall be apportioned from the moneys collected under the surcharge specified in section 16-245n, provided such apportionment shall not exceed one-third of the total surcharge collected annually, and supplemented by federal funding as may become available.

(g) The Clean Energy Finance and Investment Authority shall identify barriers to the development of a permanent Connecticut-based solar workforce and shall make provision for comprehensive training, accreditation and certification programs through institutions and individuals accredited and certified to national standards.

(h) On or before January 1, 2014, and every two years thereafter for the duration of the program, the Clean Energy Finance and Investment Authority shall report to the joint standing committee of the General Assembly having cognizance of matters relating to energy on progress toward the goals identified in subsection (a) of this section.

(P.A. 11-80, S. 106; P.A. 13-5, S. 47.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-5 amended Subsec. (b) to make a technical change, effective May 8, 2013.



Section 16-245g - Competitive transition assessment. Determination by authority of amount and how applied to electric customers. Duration.

(a) The Public Utilities Regulatory Authority shall assess and beginning January 1, 2000, impose the competitive transition assessment which shall be imposed on all customers of each electric distribution company to provide funds for the purposes described in subsection (d) of this section. The authority shall hold a hearing that shall be conducted as a contested case in accordance with chapter 54, except as otherwise provided in section 16-245f, to determine the amount of the competitive transition assessment.

(b) The authority shall consider the effect on all customer rates and other factors relevant to reducing rates in determining the amount of the competitive transition assessment and the manner in which and the period over which it shall be imposed in any decision of the authority to set or adjust the competitive transition assessment.

(c) The competitive transition assessment shall be determined by the authority in a general and equitable manner and, in accordance with the provisions of subsection (b) of section 16-245f, shall be imposed on all customers at a rate that is applied equally to all customers of the same class in accordance with methods of allocation in effect on July 1, 1998, provided the competitive transition assessment shall not be imposed on customers receiving services under a special contract which is in effect on July 1, 1998, until such special contract expires. The competitive transition assessment shall be imposed beginning on January 1, 2000, on all customers receiving services under a special contract which is entered into or renewed after July 1, 1998. The competitive transition assessment shall have a generally applicable manner of determination that may be measured on the basis of percentages of total costs of retail sales of electric generation services. Subject to the provisions of subsection (b) of section 16-245f, the competitive transition assessment shall be payable by customers on an equal basis on the same payment terms and shall be eligible or subject to prepayment on an equal basis. Any exemption of the competitive transition assessment by customers under a special contract shall not result in an increase in rates to any customer.

(d) The authority shall establish, fix and revise the competitive transition assessment in an amount sufficient at all times to: (1) Pay the principal of and the interest on rate reduction bonds as the same shall become due and payable; (2) to pay all reasonable and necessary expenses relating to the financing; and (3) to pay an electric company stranded costs that are not funded with the proceeds of rate reduction bonds and interim capital costs determined under subdivision (1) of subsection (e) of section 16-244g.

(e) The competitive transition assessment shall be charged to customers until the rate reduction bonds are paid in full by the financing entity and stranded costs not funded with the proceeds of rate reduction bonds are fully recovered by the electric company or electric distribution company. Amounts collected from a customer shall be allocated on a pro rata basis among (1) rates and charges described in subparagraph (A) of subdivision (2) of subsection (a) of section 16-245e, (2) rates and charges described in subparagraph (B) of subdivision (2) of subsection (a) of section 16-245e, and (3) other charges. To the extent that the authority, when issuing a financing order, determines that special treatment on customers’ bills is necessary or desirable to distinguish rates and charges described in subparagraph (A) of subdivision (2) of subsection (a) of section 16-245e from rates and charges described in subparagraph (B) of subdivision (2) of subsection (a) of section 16-245e in order to facilitate the successful issuance and sale of rate reduction bonds, it may so provide as part of such financing order.

(P.A. 98-28, S. 10, 117; Sept. 8 Sp. Sess. P.A. 03-1, S. 4; P.A. 10-179, S. 127; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; Sept. 8 Sp. Sess. P.A. 03-1 amended Subsec. (a) to add exception from contested case hearing requirement as provided in Sec. 16-245f, effective September 10, 2003; P.A. 10-179 amended Subsec. (c) by adding references to Sec. 16-245f(b), effective May 7, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-245gg - Residential solar investment program. In-state incentive.

The Public Utilities Regulatory Authority shall provide an additional incentive of up to five per cent of the then-applicable incentive provided pursuant to section 16-245ff for the use of major system components manufactured or assembled in Connecticut, and another additional incentive of up to five per cent of the then-applicable incentive provided pursuant to section 16-245ff for the use of major system components manufactured or assembled in a distressed municipality, as defined in section 32-9p, or a targeted investment community, as defined in section 32-222.

(P.A. 11-80, S. 109.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-245h - Transition property. Surplus competitive transition assessment. Restrictions on use of transition property by electric or electric distribution companies.

(a) The competitive transition assessment described in subparagraph (A) of subdivision (2) of subsection (a) of section 16-245e shall constitute transition property when, and to the extent that, a financing order authorizing such portion of the competitive transition assessment has become effective in accordance with sections 16-245e to 16-245k, inclusive, and the transition property shall thereafter continuously exist as property for all purposes with all of the rights and privileges of sections 16-245e to 16-245k, inclusive, for the period and to the extent provided in the financing order, but in any event until the rate reduction bonds are paid in full, including all principal, interest, premium, costs, and arrearages on such bonds. Prior to its sale or other transfer by the electric company or electric distribution company pursuant to sections 16-245e to 16-245k, inclusive, transition property, other than transition property in respect of the economic recovery transfer or in respect to disbursements to the General Fund to sustain funding of conservation and load management and renewable energy investment programs, shall be a vested contract right of the electric company or electric distribution company, notwithstanding any contrary treatment thereof for accounting, tax, or other purpose. Transition property in respect of disbursements to the General Fund to sustain funding of conservation and load management and renewable energy investment programs shall immediately upon its creation vest solely in the financing entity. Transition property in respect to the economic recovery transfer shall immediately upon its creation vest solely in the financing entity. The electric company or electric distribution company shall have no right, title or interest in transition property in respect to the economic recovery transfer or in respect of disbursements to the General Fund to sustain funding of conservation and load management and renewable energy investment programs, and in respect of such transition property shall be only a collection agent on behalf of the financing entity.

(b) Any surplus competitive transition assessment described in subparagraph (A) of subdivision (2) of subsection (a) of section 16-245e in excess of the amounts necessary to pay principal, premium, if any, interest and expenses of the issuance of the rate reduction bonds shall be remitted to the financing entity and may be used to benefit customers if this would not result in a recharacterization of the tax, accounting, and other intended characteristics of the financing, including, but not limited to, the following:

(1) Avoiding the recognition of debt on the electric company’s or the electric distribution company’s balance sheet for financial accounting and regulatory purposes;

(2) Treating the rate reduction bonds as debt of the electric company or electric distribution company or its affiliates for federal income tax purposes;

(3) Treating the transfer of the transition property by the electric company or electric distribution company as a true sale for bankruptcy purposes; or

(4) Avoiding any adverse impact of the financing on the credit rating of the rate reduction bonds or the electric company or electric distribution company.

(c) Electric companies and electric distribution companies may sell and assign all or portions of their interest in transition property to an affiliate. Electric companies and electric distribution companies or their affiliates may sell or assign their interests to one or more financing entities that make that property the basis for issuance of rate reduction bonds to the extent approved in the pertinent financing orders. Electric companies, electric distribution companies, their affiliates, or financing entities may pledge transition property as collateral, directly or indirectly, for rate reduction bonds to the extent approved in the pertinent financing orders providing for a security interest in the transition property, in the manner as set forth in section 16-245k. In addition, transition property may be sold or assigned by (1) the financing entity or a trustee for the holders of rate reduction bonds in connection with the exercise of remedies upon a default, or (2) any person acquiring the transition property after a sale or assignment pursuant to this subsection.

(d) To the extent that any interest in transition property is so sold or assigned, or is so pledged as collateral, the authority shall authorize the electric company or electric distribution company to contract with the financing entity that it will continue to operate its system to provide service to its customers, will collect amounts in respect of the competitive transition assessment for the benefit and account of the financing entity, and will account for and remit these amounts to or for the account of the financing entity. Contracting with the financing entity in accordance with that authorization shall not impair or negate the characterization of the sale, assignment, or pledge as an absolute transfer, a true sale, or security interest, as applicable.

(P.A. 98-28, S. 11, 117; Sept. 8 Sp. Sess. P.A. 03-1, S. 5; P.A. 04-180, S. 2; P.A. 10-179, S. 128; P.A. 11-61, S. 50; 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; Sept. 8 Sp. Sess. P.A. 03-1 amended Subsec. (a) to add provisions re transition property in respect of disbursements to the General Fund, effective September 10, 2003; P.A. 04-180 amended Subsec. (a) to make technical changes and to replace “described in this subsection” with “in respect of disbursements to the General Fund to sustain funding of conservation and load management and renewable energy investment programs”, effective June 1, 2004; P.A. 10-179 amended Subsec. (a) by adding provisions re economic recovery transfer, and amended Subsec. (b) to provide for treatment of surplus competitive transition assessment re economic recovery revenue bonds, effective May 7, 2010; P.A. 11-61 amended Subsec. (b) to delete provisions re payment of economic recovery revenue bonds and use of surplus competitive transition assessment, effective June 21, 2011; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority” in Subsec. (d), effective July 1, 2011.



Section 16-245hh - Condominium renewable energy grant program.

The Clean Energy Finance and Investment Authority created pursuant to section 16-245n, in consultation with the Commissioner of Energy and Environmental Protection, shall establish a program to be known as the “condominium renewable energy grant program”. Under such program, the board of directors of said authority shall provide grants to residential condominium associations and residential condominium owners, within available funds, for purchasing clean energy sources, including solar energy, geothermal energy and fuel cells or other energy-efficient hydrogen-fueled energy.

(P.A. 11-80, S. 111; P.A. 13-298, S. 18.)

History: P.A. 13-298 replaced “Department” with “Commissioner” and made a technical change, effective July 8, 2013.



Section 16-245i - Financing orders re the economic recovery transfer, the Energy Conservation and Load Management Fund, the Clean Energy Fund and stranded costs.

(a) The authority may issue financing orders in accordance with sections 16-245e to 16-245k, inclusive, to fund the economic recovery transfer, to sustain funding of conservation and load management and renewable energy investment programs by substituting disbursements to the General Fund from proceeds of rate reduction bonds for such disbursements from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, and to facilitate the provision, recovery, financing, or refinancing of stranded costs. Except for a financing order in respect to the economic recovery revenue bonds, a financing order may be adopted only upon the application of an electric company or electric distribution company, pursuant to section 16-245f, and shall become effective in accordance with its terms only after the electric company or electric distribution company files with the authority the electric company’s or the electric distribution company’s written consent to all terms and conditions of the financing order. Any financing order in respect to the economic recovery revenue bonds shall be effective on issuance.

(b) (1) Notwithstanding any general or special law, rule, or regulation to the contrary, except as otherwise provided in this subsection with respect to transition property that has been made the basis for the issuance of rate reduction bonds, the financing orders and the competitive transition assessment shall be irrevocable and the authority shall not have authority either by rescinding, altering, or amending the financing order or otherwise, to revalue or revise for rate-making purposes the stranded costs, or the costs of providing, recovering, financing, or refinancing the stranded costs, the amount of the economic recovery transfer or the amount of disbursements to the General Fund from proceeds of rate reduction bonds substituted for such disbursements from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, determine that the competitive transition assessment is unjust or unreasonable, or in any way reduce or impair the value of transition property either directly or indirectly by taking the competitive transition assessment into account when setting other rates for the electric company or electric distribution company; nor shall the amount of revenues arising with respect thereto be subject to reduction, impairment, postponement, or termination.

(2) Notwithstanding any other provision of this section, the authority shall approve the adjustments to the competitive transition assessment as may be necessary to ensure timely recovery of all stranded costs that are the subject of the pertinent financing order, and the costs of capital associated with the provision, recovery, financing, or refinancing thereof, including the costs of issuing, servicing, and retiring the rate reduction bonds issued to recover stranded costs contemplated by the financing order and to ensure timely recovery of the costs of issuing, servicing, and retiring the rate reduction bonds issued to sustain funding of conservation and load management and renewable energy investment programs contemplated by the financing order, and to ensure timely recovery of the costs of issuing, servicing and retiring the economic recovery revenue bonds issued to fund the economic recovery transfer contemplated by the financing order.

(3) Notwithstanding any general or special law, rule, or regulation to the contrary, any requirement under sections 16-245e to 16-245k, inclusive, or a financing order that the authority take action with respect to the subject matter of a financing order shall be binding upon the authority, as it may be constituted from time to time, and any successor agency exercising functions similar to the authority and the authority shall have no authority to rescind, alter, or amend that requirement in a financing order. Section 16-43 shall not apply to any sale, assignment, or other transfer of or grant of a security interest in any transition property or the issuance of rate reduction bonds under sections 16-245e to 16-245k, inclusive.

(c) The authority shall provide in any financing order for a procedure for the timely approval by the authority of periodic adjustments to the competitive transition assessment that is the subject of the pertinent financing order, as required by subdivision (2) of subsection (b) of this section. The procedure shall require the authority to determine whether the adjustments are required on each anniversary of the issuance of the financing order, and at the additional intervals as may be provided for in the financing order, and for the adjustments, if required, to be approved within ninety days of each anniversary of the issuance of the financing order, or of each additional interval provided for in the financing order.

(P.A. 98-28, S. 12, 117; June 30 Sp. Sess. P.A. 03-6, S. 47; P.A. 10-179, S. 129; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 amended Subsecs. (a) and (b) to provide for a plan to avoid disbursements from the Energy Conservation and Load Management and Renewable Energy Investment funds to the General Fund in the implementation of the budget for the biennium ending June 30, 2005, effective August 20, 2003; P.A. 10-179 amended Subsecs. (a) and (b) to add provisions re financing orders to fund the economic recovery transfer and for economic recovery revenue bonds, effective May 7, 2010; pursuant to P.A. 11-80, “department” and “Renewable Energy Investment Fund” were changed editorially by the Revisors to “authority” and “Clean Energy Fund”, respectively, effective July 1, 2011.



Section 16-245ii - Energy consumption data of nonresidential buildings.

Commencing January 1, 2012, each electric distribution, electric and gas company shall maintain and make available to the public, free of charge, records of the energy consumption data of all typical nonresidential buildings to which such company provides service. This data shall be maintained in a format (1) compatible for uploading to the United States Environmental Protection Agency’s Energy Star portfolio manager or similar system, for at least the most recent thirty-six months, and (2) that preserves the confidentiality of the customer.

(P.A. 11-80, S. 125.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-245j - Rate reduction bonds and economic recovery revenue bonds; terms.

(a)(1) Except as provided in subdivision (2) of this subsection, a financing entity may issue rate reduction bonds upon approval by the authority in the pertinent financing order. Rate reduction bonds shall be nonrecourse to the credit or any assets of the electric company, electric distribution company or the finance authority, other than the transition property as specified in the pertinent financing order.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, on and after June 21, 2011, no financing entity has the power or is authorized to issue economic recovery revenue bonds. No competitive transition assessment shall be assessed to secure and pay economic recovery revenue bonds.

(b) Except as otherwise provided in this subsection, the state of Connecticut does hereby pledge and agree with the owners of transition property and holders of rate reduction bonds that the state shall neither limit nor alter the competitive transition assessment, transition property, financing orders, and all rights thereunder until the obligations, together with the interest thereon, are fully met and discharged, provided nothing contained in this subsection shall preclude the limitation or alteration if and when adequate provision shall be made by law for the protection of the owners and holders. The finance authority as agent for the state is authorized to include this pledge and undertaking for the state in these obligations.

(c) (1) Financing orders and rate reduction bonds shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the financing entity, shall not constitute a pledge of the full faith and credit of the state or any of its political subdivisions, other than the financing entity, but shall be payable solely from the funds provided under sections 16-245e to 16-245k, inclusive, and shall not constitute an indebtedness of the state within the meaning of any constitutional or statutory debt limitation or restriction and, accordingly, shall not be subject to any statutory limitation on the indebtedness of the state and shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation. This subsection shall in no way preclude bond guarantees or enhancements pursuant to sections 16-245e to 16-245k, inclusive. All rate reduction bonds shall contain on the face thereof a statement to the following effect: “Neither the full faith and credit nor the taxing power of the State of Connecticut is pledged to the payment of the principal of, or interest on, this bond.”

(2) The issuance of rate reduction bonds under sections 16-245e to 16-245k, inclusive, shall not directly, indirectly, or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation therefor or to make any appropriation for their payment.

(3) The exercise of the powers granted by sections 16-245e to 16-245k, inclusive, shall be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare, and prosperity, and as the exercise of such powers shall constitute the performance of an essential public function, neither the finance authority, any electric company or electric distribution company, any affiliate of any electric company or electric distribution company, any financing entity, or any collection or other agent of any of the foregoing shall be required to pay any taxes or assessments upon or in respect of any revenues or property received, acquired, transferred, or used by the finance authority, any electric company or electric distribution company, any affiliate of any electric company or electric distribution company, any financing entity, or any collection or other agent of any of the foregoing under the provisions of sections 16-245e to 16-245k, inclusive, or upon or in respect of the income therefrom, and any rate reduction bonds shall be treated as issued by or on behalf of a public instrumentality created under the laws of the state for purposes of chapter 229.

(4) (A) The proceeds of any rate reduction bonds, other than economic recovery revenue bonds, shall be used for the purposes approved by the authority in the financing order, including, but not limited to, disbursements to the General Fund in substitution for such disbursements from the Energy Conservation and Load Management Fund established by section 16-245m and from the Clean Energy Fund established by section 16-245n, the costs of refinancing or retiring of debt of the electric company or electric distribution company, and associated federal and state tax liabilities; provided such proceeds shall not be applied to purchase generation assets or to purchase or redeem stock or to pay dividends to shareholders or operating expenses other than taxes resulting from the receipt of such proceeds.

(B) The proceeds of any economic recovery revenue bonds shall be used for the purposes approved by the authority in the financing order, including, but not limited to, funding the economic recovery transfer, provided such proceeds shall not be applied to purchase generation assets or to purchase or redeem stock or to pay dividends to shareholders or operating expenses other than taxes resulting from the receipt of such proceeds.

(5) Rate reduction bonds are made and declared (A) securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, state banks and trust companies, national banking associations, savings banks, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them, and (B) securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may be authorized.

(6) Rate reduction bonds, other than economic recovery revenue bonds, shall mature at such time or times approved by the authority in the financing order; provided that such maturity shall not be later than December 31, 2011. Economic recovery revenue bonds shall mature at such time or times approved by the authority in the financing order, provided such maturity shall not be later than eight years after the date of issuance, provided such maturity may be extended for economic reasons, upon the advice of the financing entity.

(7) Rate reduction bonds issued and at any time outstanding may, if and to the extent permitted under the indenture or other agreement pursuant to which they are issued, be refunded by other rate reduction bonds.

(d) Any rate reduction bonds issued or sold pursuant to or in reliance on and in accordance with any financing order issued by the authority pursuant to sections 16-245e to 16-245k, inclusive, shall be valid and binding in accordance with their terms notwithstanding such financing order is later vacated, modified, or otherwise held to be wholly or partly invalid, unless operation of such financing order has been enjoined, stayed, or suspended by the authority or a court of competent jurisdiction prior to such issuance.

(e) In conjunction with the issuance of economic recovery revenue bonds or state rate reduction bonds: (1) The Treasurer may enter into a trust indenture for the benefit of holders of the rate reduction bonds with a corporate trustee, which may be any trust company or commercial bank qualified to do business within or without the state; such trust indenture shall be consistent with the financing order and may contain such other provisions as may be appropriate including those regulating the investment of funds and the remedies of bondholders; (2) the Treasurer may make representations and agreements for the benefit of the holders of rate reduction bonds to make secondary market disclosures; (3) the Treasurer may enter into interest rate swap agreements and other agreements for the purpose of moderating interest rate risk on rate reduction bonds as permitted elsewhere within sections 16-245e to 16-245k, inclusive, provided the obligations under such agreements are payable from the transition property; (4) the Treasurer may enter into such other agreements and instruments to secure the rate reduction bonds as provided in sections 16-245f to 16-245k, inclusive; and (5) the Treasurer may take such other actions as necessary or appropriate for the issuance and distribution of the rate reduction bonds pursuant to the financing order and the Treasurer and the Secretary of the Office of Policy and Management may make representations and agreements for the benefit of the holders of the rate reduction bonds which are necessary or appropriate to ensure exclusion of the interest payable on the rate reduction bonds from gross income under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(P.A. 98-28, S. 13, 117; June 30 Sp. Sess. P.A. 03-6, S. 48; Sept. 8 Sp. Sess. P.A. 03-1, S. 6; P.A. 04-180, S. 3; P.A. 10-179, S. 130–132; P.A. 11-61, S. 49; 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c) to provide consistency with a plan to avoid disbursements from the Energy Conservation and Load Management and Renewable Energy Investment funds to the General Fund in the implementation of the budget for the biennium ending June 30, 2005, effective August 20, 2003; Sept. 8 Sp. Sess. P.A. 03-1 added Subsec. (e) re powers of Treasurer and Secretary of Office of Policy and Management when the state is the authorized financing entity, effective September 10, 2003; P.A. 04-180 amended Subsec. (e) to make technical changes, effective June 1, 2004; P.A. 10-179 amended Subsec. (a) by adding “or the finance authority”, amended Subsec. (c) by designating existing Subdiv. (4) as Subdiv. (4)(A), inserting reference to economic recovery revenue bonds therein, adding Subdiv. (4)(B) re use of proceeds of economic recovery revenue bonds and adding provisions re economic recovery revenue bonds in Subdiv. (6), and amended Subsec. (e) by replacing provision re authorized financing entity with provision re issuance of economic recovery revenue bonds or state rate reduction bonds, effective May 7, 2010; P.A. 11-61 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and amending same to add exception re Subdiv. (2), and by adding Subdiv. (2) withdrawing authority to issue economic recovery revenue bonds or to charge competitive transition assessment for such bonds, effective June 21, 2011; pursuant to P.A. 11-80, “department” and “Renewable Energy Investment Fund” were changed editorially by the Revisors to “authority” and “Clean Energy Fund”, respectively, effective July 1, 2011.



Section 16-245jj - Town customer electricity and gas usage information.

Commencing January 1, 2012, each electric distribution, electric and gas company shall provide aggregate town customer usage information by customer class that preserves the confidentiality of individual customers to any legislative body of a municipality that requests such information.

(P.A. 11-80, S. 126.)

History: P.A. 11-80 effective July 1, 2011.



Section 16-245k - Security interest in transition property; creation; perfection. Transferring transition property. Duration of authority to issue financing orders.

(a) A security interest in transition property is valid, is enforceable against the pledgor and third parties, subject to the rights of any third parties holding security interests in the transition property perfected in the manner described in this section, and attaches when all of the following have taken place:

(1) The authority has issued the financing order authorizing the competitive transition assessment included in the transition property.

(2) Value has been given by the pledgees of the transition property.

(3) The pledgor has signed a security agreement covering the transition property.

(b) A valid and enforceable security interest in transition property is perfected when it has attached and when a financing statement has been filed in accordance with part 5 of article 9 of title 42a naming the pledgor of the transition property as “debtor” and identifying the transition property. In such case, the financing statement shall be filed as if the debtor were located in this state. Any description of the transition property shall be sufficient if it refers to the financing order creating the transition property. A copy of the financing statement shall be filed with the authority by the electric company or electric distribution company or the financing entity that is the pledgor or transferor of the transition property, and the authority may require the electric company or electric distribution company or the financing entity to make other filings with respect to the security interest in accordance with procedures it may establish, provided that the filings shall not affect the perfection of the security interest.

(c) A perfected security interest in transition property is a continuously perfected security interest in all revenues and proceeds arising with respect thereto, whether or not the revenues or proceeds have accrued. Conflicting security interests shall rank according to priority in time of perfection. Transition property shall constitute property for all purposes, including for contracts securing rate reduction bonds, whether or not the revenues and proceeds arising with respect thereto have accrued.

(d) Subject to the terms of the security agreement covering the transition property and the rights of any third parties holding security interests in the transition property perfected in the manner described in this section, the validity and relative priority of a security interest created under this section are not defeated or adversely affected by the commingling of revenues arising with respect to the transition property with other funds of the electric company or electric distribution company that is the pledgor or transferor of, or the collection agent with respect to, the transition property, or by any security interest in a deposit account of that electric company or electric distribution company into which the revenues are deposited or in such revenues themselves perfected under article 9 of title 42a or otherwise. Subject to the terms of the security agreement, the pledgees of the transition property shall have a perfected security interest in all cash and deposit accounts of the electric company or electric distribution company in which revenues arising with respect to the transition property have been commingled with other funds, but the perfected security interest shall be limited to an amount not greater than the amount of the revenues with respect to the transition property received by the electric company or electric distribution company within twelve months before (1) any default under the security agreement, or (2) the institution of insolvency proceedings by or against the electric company or electric distribution company, less payments from the revenues to the pledgees during that twelve-month period.

(e) If an event of default occurs under the security agreement covering the transition property, the pledgees of the transition property, subject to the terms of the security agreement, shall have all rights and remedies of a secured party upon default under article 9 of title 42a, and shall be entitled to foreclose or otherwise enforce their security interest in the transition property, subject to the rights of any third parties holding prior security interests in the transition property perfected in the manner provided in this section. In addition, the authority may require, in the financing order creating the transition property, that, in the event of default by the electric company or electric distribution company in payment of revenues arising with respect to the transition property, the authority and any successor thereto, upon the application by the pledgees or transferees, including transferees under this section, of the transition property, and without limiting any other remedies available to the pledgees or transferees by reason of the default, shall order the sequestration and payment to the pledgees or transferees of revenues arising with respect to the transition property. Any order shall remain in full force and effect notwithstanding any bankruptcy, reorganization, or other insolvency proceedings with respect to the debtor, pledgor, or transferor of the transition property. Any surplus in excess of amounts necessary to pay principal, premium, if any, interest, costs, and arrearages on the rate reduction bonds, and other costs arising under the security agreement, shall be remitted to the debtor or to the pledgor or transferor.

(f) Sections 42a-9-204 and 42a-9-205 shall apply to a pledge of transition property by an electric company or electric distribution company, an affiliate of an electric company or electric distribution company, or a financing entity.

(g) This section sets forth the terms by which a consensual security interest can be created and perfected in the transition property. Unless otherwise ordered by the authority with respect to any series of rate reduction bonds on or prior to the issuance of the series, there shall exist a statutory lien as provided in this subsection. Upon the effective date of the financing order, there shall exist a first priority lien on all transition property then existing or thereafter arising pursuant to the terms of the financing order. This lien shall arise by operation of this section automatically without any action on the part of the electric company or electric distribution company, any affiliate thereof, the financing entity, or any other person. This lien shall secure all obligations, then existing or subsequently arising, to the holders of the rate reduction bonds issued pursuant to the financing order, the trustee or representative for the holders, and any other entity specified in the financing order. The persons for whose benefit this lien is established shall, upon the occurrence of any defaults specified in the financing order, have all rights and remedies of a secured party upon default under article 9 of title 42a, and shall be entitled to foreclose or otherwise enforce this statutory lien in the transition property. This lien shall attach to the transition property regardless of who shall own, or shall subsequently be determined to own, the transition property including any electric company or electric distribution company, any affiliate thereof, the financing entity, or any other person. This lien shall be valid, perfected, and enforceable against the owner of the transition property and all third parties upon the effectiveness of the financing order without any further public notice; provided, however, that any person may, but shall not be required to, file a financing statement in accordance with subsection (b) of this section. Financing statements so filed may be “protective filings” and shall not be evidence of the ownership of the transition property. A perfected statutory lien in transition property is a continuously perfected lien in all revenues and proceeds arising with respect thereto, whether or not the revenues or proceeds have accrued. Conflicting liens shall rank according to priority in time of perfection. Transition property shall constitute property for all purposes, including for contracts securing rate reduction bonds, whether or not the revenues and proceeds arising with respect thereto have accrued. In addition, the authority may require, in the financing order creating the transition property, that, in the event of default by the electric company or electric distribution company in payment of revenues arising with respect to transition property, the authority and any successor thereto, upon the application by the beneficiaries of the statutory lien, and without limiting any other remedies available to the beneficiaries by reason of the default, shall order the sequestration and payment to the beneficiaries of revenues arising with respect to the transition property. Any order shall remain in full force and effect notwithstanding any bankruptcy, reorganization, or other insolvency proceedings with respect to the debtor, pledgor, or transferor of the transition property. Any surplus in excess of amounts necessary to pay principal, premium, if any, interest, costs, and arrearages on the rate reduction bonds, and other costs arising in connection with the documents governing the rate reduction bonds, shall be remitted to the debtor or to the pledgor or transferor.

(h) A transfer of transition property by an electric company or electric distribution company to an affiliate or to a financing entity, or by an affiliate of an electric company or electric distribution company or a financing entity to another financing entity, which the parties have in the governing documentation expressly stated to be a sale or other absolute transfer, in a transaction approved in a financing order, shall be treated as an absolute transfer of all of the transferor’s right, title, and interest, as in a true sale, and not as a pledge or other financing, of the transition property, in each case notwithstanding any contrary treatment of such transfer for accounting, tax, or other purposes. Granting to holders of rate reduction bonds a preferred right to revenues of the electric company or electric distribution company or the financing entity, or the provision by the company of other credit enhancement with respect to rate reduction bonds, shall not impair or negate the characterization of any transfer as a true sale, in each case notwithstanding any contrary treatment of such transfer for accounting, tax or other purposes.

(i) A transfer of transition property shall be deemed perfected as against third persons when both of the following have taken place:

(1) The authority has issued the financing order authorizing the competitive transition assessment included in the transition property.

(2) An assignment of the transition property in writing has been executed and delivered to the transferee.

(j) As between bona fide assignees of the same right for value without notice, the assignee first filing a financing statement in accordance with part 5 of article 9 of title 42a naming the assignor of the transition property as debtor and identifying the transition property has priority. In such case, the financing statement shall be filed as if the debtor were located in this state. Any description of the transition property shall be sufficient if it refers to the financing order creating the transition property. A copy of the financing statement shall be filed by the assignee or the financing entity with the authority, and the authority may require the assignor or the assignee or the financing entity to make other filings with respect to the transfer in accordance with procedures it may establish, but these filings shall not affect the perfection of the transfer.

(k) Any successor to the electric company or electric distribution company, whether pursuant to any bankruptcy, reorganization, or other insolvency proceeding, or pursuant to any merger, sale, or transfer, by operation of law, or otherwise, shall perform and satisfy all obligations of the electric company or electric distribution company pursuant to sections 16-245e to 16-245k, inclusive, in the same manner and to the same extent as the electric company or electric distribution company, including, but not limited to, collecting and paying to the holders of rate reduction bonds or their representatives or the applicable financing entity revenues arising with respect to the transition property sold to the applicable financing entity or pledged to secure rate reduction bonds.

(l) The authority of the Public Utilities Regulatory Authority to issue financing orders pursuant to sections 16-245e to 16-245k, inclusive, shall expire on December 31, 2008, with respect to bonds other than economic recovery revenue bonds. The authority of the Public Utilities Regulatory Authority to issue financing orders pursuant to sections 16-245e to 16-245k, inclusive, with respect to economic recovery revenue bonds shall expire on December 31, 2012. The expiration of such authority shall have no effect upon financing orders adopted by the Public Utilities Regulatory Authority pursuant to sections 16-245e to 16-245k, inclusive, or any transition property arising therefrom, or upon the charges authorized to be levied thereunder, or the rights, interests, and obligations of the electric company or electric distribution company or a financing entity or holders of rate reduction bonds pursuant to the financing order, or the authority of the Public Utilities Regulatory Authority to monitor, supervise, or take further action with respect to the financing order in accordance with the terms of sections 16-245e to 16-245k, inclusive, and of the financing order.

(P.A. 98-28, S. 14, 117; P.A. 01-132, S. 166, 167; P.A. 03-62, S. 19, 20; Sept. 8 Sp. Sess. P.A. 03-1, S. 7; P.A. 04-180, S. 4; P.A. 10-179, S. 133; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; P.A. 01-132 amended Subsecs. (b) and (j) to replace “part 4” with “part 5” of article 9 of title 42a and add provision that in each case the financing statement shall be filed as if the debtor were located in this state; P.A. 03-62 amended Subsec. (b) to rephrase and reposition provision requiring the financing statement to be filed as if the debtor were located in this state and amended Subsec. (j) to make a technical change; Sept. 8 Sp. Sess. P.A. 03-1 amended Subsecs. (b), (h) and (j) to add references to the financing entity and amended Subsec. (d) to add reference to the collection agent with respect to the transition property and make a technical change, effective September 10, 2003; P.A. 04-180 amended Subsec. (b) to provide that the department may require the financing entity to make other filings with respect to the security interest, effective June 1, 2004; P.A. 10-179 amended Subsec. (1) to apply authority termination date of December 31, 2008, to bonds other than economic recovery revenue bonds and to add provision re termination of authority to issue financing orders with respect to economic recovery revenue bonds, effective May 7, 2010; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.



Section 16-245kk - Issuance of bonds, notes and other obligations by the Clean Energy Finance and Investment Authority.

(a) The Clean Energy Finance and Investment Authority is authorized from time to time to issue its negotiable bonds for any corporate purpose. In anticipation of the sale of such bonds, the Clean Energy Finance and Investment Authority may issue negotiable bond anticipation notes and may renew the same from time to time. Such notes shall be paid from any revenues of said authority or other moneys available for such purposes and not otherwise pledged, or from the proceeds of sale of the bonds of said authority in anticipation of which they were issued. The notes shall be issued in the same manner as the bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations which a bond resolution of said authority may contain.

(b) Every issue of the bonds, notes or other obligations issued by the Clean Energy Finance and Investment Authority shall be special obligations of said authority payable from any revenues or moneys of said authority available for such purposes and not otherwise pledged, subject to any agreements with the holders of particular bonds, notes or other obligations pledging any particular revenues or moneys, and subject to any agreements with any individual, partnership, corporation or association or other body, public or private. Notwithstanding that such bonds, notes or other obligations may be payable from a special fund, they shall be deemed to be for all purposes negotiable instruments, subject only to the provisions of such bonds, notes or other obligations for registration.

(c) The bonds may be issued as serial bonds or as term bonds, or the Clean Energy Finance and Investment Authority, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the members of the board of directors of said authority and shall bear such date or dates, mature at such time or times, not exceeding twenty years from their respective dates, bear interest at such rate or rates, be payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The bonds or notes may be sold at public or private sale for such price or prices as said authority shall determine. The power to fix the date of sale of bonds, to receive bids or proposals, to award and sell bonds, and to take all other necessary action to sell and deliver bonds may be delegated to the chairperson or vice-chairperson of the board, a subcommittee of the board or other officers of said authority by resolution of the board. The exercise of such delegated powers may be made subject to the approval of a majority of the members of the board which approval may be given in the manner provided in the bylaws of said authority. Pending preparation of the definitive bonds, said authority may issue interim receipts or certificates which shall be exchanged for such definitive bonds.

(d) Any resolution or resolutions authorizing any bonds or any issue of bonds may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to: (1) Pledges of the full faith and credit of the Clean Energy Finance and Investment Authority, the full faith and credit of any individual, partnership, corporation or association or other body, public or private, all or any part of the revenues of a project or any revenue-producing contract or contracts made by said authority with any individual, partnership, corporation or association or other body, public or private, any federally guaranteed security and moneys received therefrom purchased with bond proceeds or any other property, revenues, funds or legally available moneys to secure the payment of the bonds or of any particular issue of bonds, subject to such agreements with bondholders as may then exist; (2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; (3) the setting aside of reserves or sinking funds, and the regulation and disposition thereof; (4) limitations on the right of said authority or its agent to restrict and regulate the use of the project funded by such bonds or issue of bonds; (5) the purpose and limitations to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied, including as authorized purposes all costs and expenses necessary or incidental to the issuance of bonds, to the acquisition of or commitment to acquire any federally guaranteed security and to the issuance and obtaining of any federally insured mortgage note, and pledging such proceeds to secure the payment of the bonds or any issue of the bonds; (6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from such project to be expended for operating, administrative or other expenses of said authority; (9) definitions of the acts or omissions to act which shall constitute a default in the duties of said authority to holders of its obligations and the rights and remedies of such holders in the event of a default; and (10) the mortgaging of a project and the site thereof for the purpose of securing the bondholders.

(e) Neither the members of the board of directors of the Clean Energy Finance and Investment Authority nor any person executing the bonds, notes or other obligations shall be liable personally on the bonds, notes or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) The Clean Energy Finance and Investment Authority shall have the power to purchase its bonds, notes or other obligations out of any funds available for such purposes. Said authority may hold, pledge, cancel or resell such bonds, notes or other obligations, subject to and in accordance with agreements with bondholders. Said authority may sell, transfer or assign any of its loan assets to a trustee or other third party for the purposes of providing security for its bonds, notes or other obligations, or for bonds, notes or other obligations issued by the trustee or other third party on its behalf.

(g) The Clean Energy Finance and Investment Authority is further authorized and empowered to issue bonds, notes or other obligations under this section, the interest on which may be includable in the gross income of the holder or holders thereof under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to the same extent and in the same manner that interest on bills, notes, bonds or other obligations of the United States is includable in the gross income of the holder or holders thereof under said internal revenue code. Any such bonds, notes or other obligations may be issued only upon a finding by said authority that such issuance is necessary, is in the public interest, and is in furtherance of the purposes and powers of said authority. The state hereby consents to such inclusion only for the bonds, notes or other obligations of said authority so issued.

(h) At the discretion of the Clean Energy Finance and Investment Authority, any bonds issued under the provisions of this section may be secured by a trust agreement by and between said authority and a corporate trustee or trustees, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds or other instrument of said authority may secure such bonds by a pledge or assignment of any revenues to be received, any contract or proceeds of any contract, or any other property, revenues, moneys or funds available to said authority for such purpose. Any pledge made by said authority pursuant to this subsection shall be valid and binding from the time when the pledge is made. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against said authority, irrespective of whether the parties have notice of the claims. Notwithstanding any provision of the Uniform Commercial Code, no instrument by which such pledge is created need be recorded or filed except in the records of said authority. Any revenues, contract or proceeds of any contract, or other property, revenues, moneys or funds so pledged and thereafter received by said authority shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act, and such lien shall have priority over all other liens. Such trust agreement or resolution may mortgage, assign or convey any real property to secure such bonds. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including such provisions as have been specifically authorized by this section to be included in any resolution of said authority authorizing bonds thereof. Any bank or trust company incorporated under the laws of this state, which may act as depositary of the proceeds of bonds or of revenues or other moneys, may furnish such indemnifying bonds or pledge such securities as may be required by said authority. Any such trust agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as said authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of a project.

(i) Bonds issued under the provisions of this section shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the Clean Energy Finance and Investment Authority, or a pledge of the full faith and credit of the state or any of its political subdivisions other than said authority, but shall be payable solely from the funds provided for such purposes by this section. All such bonds shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any political subdivision thereof, other than said authority, shall be obligated to pay the same or the interest thereon except from revenues of the project or the portion thereof for which such bonds are issued, and that neither the full faith and credit nor the taxing power of the state of Connecticut or of any political subdivision thereof, other than said authority, is pledged to the payment of the principal of or the interest on such bonds. The issuance of bonds under the provisions of this section shall not directly, indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation or to make any appropriation for the payment of such bonds. Nothing contained in this section shall prevent or be construed to prevent said authority from pledging its full faith and credit or the full faith and credit of any individual, partnership, corporation or association or other body, public or private, to the payment of bonds or issue of bonds authorized pursuant to this section.

(j) The state of Connecticut does hereby pledge to and agree with the holders of any bonds, notes or other obligations issued under this section and with those parties who may enter into contracts with the Clean Energy Finance and Investment Authority or its successor agency pursuant to the provisions of this section that the state shall not limit or alter the rights hereby vested in said authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of said authority, provided nothing contained in this subsection shall preclude such limitation or alteration if and when adequate provision is made by law for the protection of the holders of such bonds, notes or other obligations of said authority or those entering into such contracts with said authority. Said authority is authorized to include this pledge and undertaking for the state in such bonds, notes or other obligations, or contracts.

(k) (1) The Clean Energy Finance and Investment Authority is authorized to fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project, and to contract with any individual, partnership, corporation or association, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues or moneys available for such purposes, if any, (A) to pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (B) to pay the principal of and the interest on outstanding bonds of said authority issued in respect of such project as the same shall become due and payable, and (C) to create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such bonds of said authority. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than said authority.

(2) A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any bonds of the Clean Energy Finance and Investment Authority or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. The rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by said authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against said authority, irrespective of whether such parties have notice of such claims. Notwithstanding any provision of the Connecticut Uniform Commercial Code, neither the resolution nor any trust agreement nor any other agreement nor any lease by which a pledge is created need be filed or recorded except in the records of said authority. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking or other similar fund may be a fund for all such bonds issued to finance projects for any individual, partnership, corporation or association, or other body, public or private, without distinction or priority of one over another; provided said authority in any such resolution or trust agreement may provide that such sinking or other similar fund shall be the fund for a particular project for any individual, partnership, corporation or association, or other body, public or private, and for the bonds issued to finance a particular project and may, additionally, permit and provide for the issuance of bonds having a subordinate lien in respect of the security authorized by this subsection to other bonds of said authority, and, in such case, said authority may create separate sinking or other similar funds in respect of such subordinate lien bonds.

(l) All moneys received pursuant to the provisions of this section, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this section. Any officer with whom, or any bank or trust company with which, such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this section, subject to the resolution authorizing the bonds of any issue or the trust agreement securing such bonds.

(m) Any holder of bonds, bond anticipation notes, other notes or other obligations issued under the provisions of this section, or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights given by this section may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted by this section or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this section or by such resolution or trust agreement to be performed by the Clean Energy Finance and Investment Authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges authorized by this section and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

(n) The Clean Energy Finance and Investment Authority shall have power to contract with the holders of any of its bonds or notes as to the custody, collection, securing, investment and payment of any reserve funds of said authority, or of any moneys held in trust or otherwise for the payment of bonds or notes, and to carry out such contracts. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited as trustee thereof shall hold, invest, reinvest and apply such moneys for the purposes thereof, subject to such provisions as this section and the resolution authorizing the issue of the bonds or notes or the trust agreement securing such bonds or notes may provide.

(o) The exercise of the powers granted by this section shall be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and, as the exercise of such powers shall constitute the performance of an essential public function, neither the Clean Energy Finance and Investment Authority, any affiliate of said authority, nor any collection or other agent of said authority nor any such affiliate shall be required to pay any taxes or assessments upon or in respect of any revenues or property received, acquired, transferred or used by said authority, any affiliate of said authority or any collection or other agent of said authority or any such affiliate or upon or in respect of the income from such revenues or property. Any bonds, notes or other obligations issued under the provisions of this section, their transfer and the income therefrom, including any profit made on the sale of such bonds, notes or other obligations, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions in the state, except for estate and succession taxes. The interest on such bonds, notes or other obligations shall be included in the computation of any excise or franchise tax.

(p) (1) The Clean Energy Finance and Investment Authority is hereby authorized to provide for the issuance of bonds of said authority for the purpose of refunding any bonds of said authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by said authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof.

(2) The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, at the discretion of the Clean Energy Finance and Investment Authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by said authority.

(3) Any such escrowed proceeds, pending such use, may be invested and reinvested in direct obligations of, or obligations unconditionally guaranteed by, the United States and certificates of deposit or time deposits secured by direct obligations of, or obligations unconditionally guaranteed by, the United States, or obligations of a state, a territory, or a possession of the United States, or any political subdivision of any of the foregoing, within the meaning of Section 103(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, the full and timely payment of the principal of and interest on which are secured by an irrevocable deposit of direct obligations of the United States which, if the outstanding bonds are then rated by a nationally recognized rating agency, are rated in the highest rating category by such rating agency, maturing at such time or times as shall be appropriate to assure the prompt payment, as to principal, interest and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income and profits, if any, earned or realized on any such investment or reinvestment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income and profits, if any, earned or realized on the investments or reinvestments thereof may be returned to the Clean Energy Finance and Investment Authority for use by it in any lawful manner.

(4) The portion of the proceeds of any such bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof may be invested and reinvested as the provisions of this section and the resolution authorizing the issuance of such bonds or the trust agreement securing such bonds may provide. The interest, income and profits, if any, earned or realized on such investment or reinvestment may be applied to the payment of all or any part of such cost or may be used by the Clean Energy Finance and Investment Authority in any lawful manner.

(5) All such bonds shall be subject to the provisions of this section in the same manner and to the same extent as other bonds issued pursuant to this section or section 16-245n, 16-245ll or 16-245mm.

(q) Bonds issued by the Clean Energy Finance and Investment Authority under the provisions of this section are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, state banks and trust companies, national banking associations, savings banks, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(r) In conjunction with the issuance of the bonds, notes or other obligations, the Clean Energy Finance and Investment Authority may: (1) Make representations and agreements for the benefit of the holders of the bonds, notes or other obligations to make secondary market disclosures; (2) enter into interest rate swap agreements and other agreements for the purpose of moderating interest rate risk on the bonds, notes or other obligations; (3) enter into such other agreements and instruments to secure the bonds, notes or other obligations; and (4) take such other actions as necessary or appropriate for the issuance and distribution of the bonds, notes or other obligations and may make representations and agreements for the benefit of the holders of the bonds, notes or other obligations which are necessary or appropriate to ensure exclusion of the interest payable on the bonds, notes or other obligations from gross income under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time.

(June 12 Sp. Sess. P.A. 12-2, S. 159.)

History: June 12 Sp. Sess. P.A. 12-2 effective July 1, 2012.



Section 16-245l - Systems benefits charge. Determination by authority of amount and how applied to customers.

(a) The Public Utilities Regulatory Authority shall establish and each electric distribution company shall collect a systems benefits charge to be imposed against all end use customers of each electric distribution company beginning January 1, 2000. The authority shall hold a hearing that shall be conducted as a contested case in accordance with chapter 54 to establish the amount of the systems benefits charge. The authority may revise the systems benefits charge or any element of said charge as the need arises. The systems benefits charge shall be used to fund (1) the expenses of the public education outreach program developed under section 16-244d other than expenses for authority staff, (2) the cost of hardship protection measures under sections 16-262c and 16-262d and other hardship protections, including, but not limited to, electric service bill payment programs, funding and technical support for energy assistance, fuel bank and weatherization programs and weatherization services, (3) the payment program to offset tax losses described in section 12-94d, (4) any sums paid to a resource recovery authority pursuant to subsection (b) of section 16-243e, (5) low income conservation programs approved by the Public Utilities Regulatory Authority, (6) displaced worker protection costs, (7) unfunded storage and disposal costs for spent nuclear fuel generated before January 1, 2000, approved by the appropriate regulatory agencies, (8) postretirement safe shutdown and site protection costs that are incurred in preparation for decommissioning, (9) decommissioning fund contributions, (10) operating expenses for the Connecticut Energy Advisory Board, (11) costs associated with the Connecticut electric efficiency partner program established pursuant to section 16-243v, (12) reinvestments and investments in energy efficiency programs and technologies pursuant to section 16a-38l, costs associated with the electricity conservation incentive program established pursuant to section 119 of public act 07-242*, (13) legal, appraisal and purchase costs of a conservation or land use restriction and other related costs as the authority in its discretion deems appropriate, incurred by a municipality on or before January 1, 2000, to ensure the environmental, recreational and scenic preservation of any reservoir located within this state created by a pump storage hydroelectric generating facility, and (14) the residential furnace and boiler replacement program pursuant to subsection (k) of section 16-243v. As used in this subsection, “displaced worker protection costs” means the reasonable costs incurred, prior to January 1, 2008, (A) by an electric supplier, exempt wholesale generator, electric company, an operator of a nuclear power generating facility in this state or a generation entity or affiliate arising from the dislocation of any employee other than an officer, provided such dislocation is a result of (i) restructuring of the electric generation market and such dislocation occurs on or after July 1, 1998, or (ii) the closing of a Title IV source or an exempt wholesale generator, as defined in 15 USC 79z-5a, on or after January 1, 2004, as a result of such source’s failure to meet requirements imposed as a result of sections 22a-197 and 22a-198 and this section or those Regulations of Connecticut State Agencies adopted by the Department of Energy and Environmental Protection, as amended from time to time, in accordance with Executive Order Number 19, issued on May 17, 2000, and provided further such costs result from either the execution of agreements reached through collective bargaining for union employees or from the company’s or entity’s or affiliate’s programs and policies for nonunion employees, and (B) by an electric distribution company or an exempt wholesale generator arising from the retraining of a former employee of an unaffiliated exempt wholesale generator, which employee was involuntarily dislocated on or after January 1, 2004, from such wholesale generator, except for cause. “Displaced worker protection costs” includes costs incurred or projected for severance, retraining, early retirement, outplacement, coverage for surviving spouse insurance benefits and related expenses.

(b) The amount of the systems benefits charge shall be determined by the authority in a general and equitable manner and shall be imposed on all end use customers of each electric distribution company at a rate that is applied equally to all customers of the same class in accordance with methods of allocation in effect on July 1, 1998, provided the system benefits charge shall not be imposed on customers receiving services under a special contract which is in effect on July 1, 1998, until such special contracts expire. The system benefits charge shall be imposed beginning on January 1, 2000, on all customers receiving services under a special contract which are entered into or renewed after July 1, 1998. The systems benefits charge shall have a generally applicable manner of determination that may be measured on the basis of percentages of total costs of retail sales of generation services. The systems benefits charge shall be payable on an equal basis on the same payment terms and shall be eligible or subject to prepayment on an equal basis. Any exemption of the systems benefits charge by customers under a special contract shall not result in an increase in rates to any customer.

(P.A. 98-28, S. 18, 117; P.A. 99-17, S. 1, 2; P.A. 02-64, S. 3; P.A. 03-135, S. 8; 03-140, S. 14; P.A. 04-236, S. 17, 18; 04-247, S. 1; P.A. 05-288, S. 220; P.A. 07-242, S. 13; P.A. 11-80, S. 1; P.A. 13-5, S. 44; 13-232, S. 14; 13-247, S. 118.)

*Note: Section 119 of public act 07-242 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 98-28 effective July 1, 1998; P.A. 99-17 amended Subsec. (a) by adding new Subdiv. (11) re costs of conservation or land use restriction, effective May 12, 1999 (Revisor’s note: In Subdiv. (11) of Subsec. (a), “... department it its discretion ...” was changed editorially by the Revisors to “... department in its discretion ...” for accuracy); P.A. 02-64 amended Subsec. (a) by redefining “displaced worker protection costs” to change “costs incurred prior to January 1, 2006,” to “costs incurred prior to January 1, 2008,” to add electric suppliers and exempt wholesale generators, to include reasonable costs associated with the dislocation of an employee that is the result of the closing of a Title IV source or exempt wholesale generator due to the source’s failure to meet sulfur dioxide emission requirements and to make technical changes, effective January 1, 2004; P.A. 03-135 amended Subsec. (a) to add reference to Subsecs. (f) and (g) of Sec. 16-244d in Subdiv. (1), to add new Subdiv. (11) re the costs of temporary electric generation facilities, to redesignate existing Subdiv. (11) as Subdiv. (12), and to add “an operator of a nuclear power generating facility in this state or” and “coverage for surviving spouse insurance benefits” to the definition of “displaced worker protection costs”, effective January 1, 2004; P.A. 03-140 amended Subsec. (a) to add “operating expenses for the Connecticut Energy Advisory Board”, effective July 1, 2003, until January 1, 2004; P.A. 04-236 amended Subsec. (a) to make a technical change, effective June 8, 2004; P.A. 04-247 amended Subsec. (a) to make technical changes and add certain costs of retraining certain former employees of an unaffiliated exempt wholesale generator in definition of “displaced worker protection costs”, effective June 3, 2004; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005; P.A. 07-242 added new Subsec. (a)(13) re partner program and Subsec. (a)(14) re energy efficiency and electricity conservation and redesignated existing Subsec. (a)(13) as Subsec. (a)(15), effective June 4, 2007; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” and “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (a) to delete former Subdivs. (2) and (11) re education outreach consultant and temporary electric generation facilities, to redesignate existing Subdivs. (3) to (10) as Subdivs. (2) to (9) and existing Subdivs. (12) to (15) as Subdivs. (10) to (13), and to make a technical change, effective May 8, 2013; P.A. 13-232 amended Subsec. (a) to delete provision re costs not included in “displaced worker protection costs”, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to add provision, codified by the Revisors as Subdiv. (14), re residential furnace and boiler replacement program, effective June 19, 2013.



Section 16-245ll - Clean energy bonds.

(a) The Clean Energy Finance and Investment Authority may issue clean energy bonds secured in whole or in part by the assets of, and assessment of charges and other receipts deposited into, the Clean Energy Fund established pursuant to section 16-245n. The clean energy bonds shall be nonrecourse to the credit or any assets of the state or said authority.

(b) The state of Connecticut does hereby pledge to and agree with the owners and holders of the clean energy bonds that the state shall not limit or alter the assessment of charges pursuant to subsection (b) of section 16-245n and all rights thereunder, until the clean energy bonds, together with the interest thereon, are fully met and discharged, provided nothing contained in this subsection shall preclude such limitation or alteration if and when adequate provision is made by law for the protection of the owners and holders of such bonds. The Clean Energy Finance and Investment Authority is authorized to include this pledge and undertaking for the state in the clean energy bonds.

(c) The clean energy bonds shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the Clean Energy Finance and Investment Authority, or a pledge of the full faith and credit of the state or any of its political subdivisions, other than said authority, but shall be payable solely from the funds provided under section 16-245n and shall not constitute an indebtedness of the state within the meaning of any constitutional or statutory debt limitation or restriction and accordingly shall not be subject to any statutory limitation on the indebtedness of the state and shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation. This subsection shall not preclude bond guarantees or enhancements as provided in subsection (d) of section 16-245n. All clean energy bonds shall contain on the face thereof a statement to the following effect: “Neither the full faith and credit nor the taxing power of the State of Connecticut is pledged to the payment of the principal of, or interest on, this bond.”

(d) The exercise of the powers granted by this section and section 16-245n shall be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and as the exercise of such powers shall constitute the performance of an essential public function, neither the Clean Energy Finance and Investment Authority, any affiliate of said authority, nor any collection or other agent of said authority or any such affiliate shall be required to pay any taxes or assessments upon or in respect of any revenues or property received, acquired, transferred or used by said authority, any affiliate of said authority or any collection or other agent of said authority or any such affiliate, or upon or in respect of the income from such revenues or property. Any bonds, notes or other obligations issued under the provisions of this section, their transfer and the income therefrom, including any profit made on the sale of such bonds, notes or other obligations, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions in the state except for estate and succession taxes. The interest on such bonds, notes and other obligations shall be included in the computation of any excise or franchise tax.

(e) The proceeds of any clean energy bonds shall be used for the purposes of the Clean Energy Finance and Investment Authority in accordance with section 16-245n.

(June 12 Sp. Sess. P.A. 12-2, S. 160.)

History: June 12 Sp. Sess. P.A. 12-2 effective July 1, 2012.



Section 16-245m - Energy Conservation and Load Management Fund. Energy Conservation Management Board. Conservation and Load Management Plan; assessment; conservation adjustment mechanism.

(a)(1) On and after January 1, 2000, the Public Utilities Regulatory Authority shall assess or cause to be assessed a charge of three mills per kilowatt hour of electricity sold to each end use customer of an electric distribution company to be used to implement the program as provided in this section for conservation and load management programs but not for the amortization of costs incurred prior to July 1, 1997, for such conservation and load management programs.

(2) Notwithstanding the provisions of this section, receipts from such charge shall be disbursed to the resources of the General Fund during the period from July 1, 2003, to June 30, 2005, unless the authority shall, on or before October 30, 2003, issue a financing order for each affected electric distribution company in accordance with sections 16-245e to 16-245k, inclusive, to sustain funding of conservation and load management programs by substituting an equivalent amount, as determined by the authority in such financing order, of proceeds of rate reduction bonds for disbursement to the resources of the General Fund during the period from July 1, 2003, to June 30, 2005. The authority may authorize in such financing order the issuance of rate reduction bonds that substitute for disbursement to the General Fund for receipts of both the charge under this subsection and under subsection (b) of section 16-245n and also may, in its discretion, authorize the issuance of rate reduction bonds under this subsection and subsection (b) of section 16-245n that relate to more than one electric distribution company. The authority shall, in such financing order or other appropriate order, offset any increase in the competitive transition assessment necessary to pay principal, premium, if any, interest and expenses of the issuance of such rate reduction bonds by making an equivalent reduction to the charge imposed under this subsection, provided any failure to offset all or any portion of such increase in the competitive transition assessment shall not affect the need to implement the full amount of such increase as required by this subsection and by sections 16-245e to 16-245k, inclusive. Such financing order shall also provide if the rate reduction bonds are not issued, any unrecovered funds expended and committed by the electric distribution companies for conservation and load management programs, provided such expenditures were approved by the authority after August 20, 2003, and prior to the date of determination that the rate reduction bonds cannot be issued, shall be recovered by the companies from their respective competitive transition assessment or systems benefits charge but such expenditures shall not exceed four million dollars per month. All receipts from the remaining charge imposed under this subsection, after reduction of such charge to offset the increase in the competitive transition assessment as provided in this subsection, shall be disbursed to the Energy Conservation and Load Management Fund commencing as of July 1, 2003. Any increase in the competitive transition assessment or decrease in the conservation and load management component of an electric distribution company’s rates resulting from the issuance of or obligations under rate reduction bonds shall be included as rate adjustments on customer bills.

(3) Repealed by P.A. 11-61, S. 187.

(b) The electric distribution company shall establish an Energy Conservation and Load Management Fund which shall be held separate and apart from all other funds or accounts. Receipts from the charge imposed under subsection (a) of this section shall be deposited into the fund. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fiscal year next succeeding. Disbursements from the fund by electric distribution companies to carry out the plan approved by the commissioner under subsection (d) of this section shall be authorized by the Public Utilities Regulatory Authority.

(c) The Commissioner of Energy and Environmental Protection shall appoint and convene an Energy Conservation Management Board which shall include the Commissioner of Energy and Environmental Protection, or the commissioner’s designee, the Consumer Counsel, or the Consumer Counsel’s designee, the Attorney General, or the Attorney General’s designee, and a representative of: (1) An environmental group knowledgeable in energy conservation program collaboratives; (2) the electric distribution companies in whose territories the activities take place for such programs; (3) a state-wide manufacturing association; (4) a chamber of commerce; (5) a state-wide business association; (6) a state-wide retail organization; (7) a state-wide farm association; (8) a municipal electric energy cooperative created pursuant to chapter 101a; and (9) residential customers. The board shall also include two representatives selected by the gas companies. The members of the board shall serve for a period of five years and may be reappointed. Representatives of gas companies, electric distribution companies and the municipal electric energy cooperative shall be nonvoting members of the board. The members of the board shall elect a chairperson from its voting members. If any vote of the board results in an equal division of its voting members, such vote shall fail.

(d) (1) Not later than November 1, 2012, and every three years thereafter, electric distribution companies, as defined in section 16-1, in coordination with the gas companies, as defined in section 16-1, shall submit to the Energy Conservation Management Board a combined electric and gas Conservation and Load Management Plan, in accordance with the provisions of this section, to implement cost-effective energy conservation programs and market transformation initiatives. All supply and conservation and load management options shall be evaluated and selected within an integrated supply and demand planning framework. Services provided under the plan shall be available to all customers of electric distribution companies and gas companies. Each such company shall apply to the Energy Conservation Management Board for reimbursement for expenditures pursuant to the plan. The Energy Conservation Management Board shall advise and assist the electric distribution companies and gas companies in the development of such plan. The Energy Conservation Management Board shall approve the plan before transmitting it to the Commissioner of Energy and Environmental Protection for approval. The commissioner shall, in an uncontested proceeding during which the commissioner may hold a public meeting, approve, modify or reject said plan prepared pursuant to this subsection. Following approval by the commissioner, the board shall assist the companies in implementing the plan and collaborate with the Clean Energy Finance Investment Authority to further the goals of the plan. Said plan shall include a detailed budget sufficient to fund all energy efficiency that is cost-effective or lower cost than acquisition of equivalent supply, and shall be reviewed and approved by the commissioner. To the extent that the budget in the plan approved by the commissioner with regard to electric distribution companies exceeds the revenues collected pursuant to subdivision (1) of subsection (a) of this section, the Public Utilities Regulatory Authority shall, not later than sixty days after the plan is approved by the commissioner, ensure that the balance of revenues required to fund such budget is provided through a fully reconciling conservation adjustment mechanism of not more than three mills per kilowatt hour of electricity sold to each end use customer of an electric distribution company during the three years of any Conservation and Load Management Plan. The authority shall ensure that the revenues required to fund such budget with regard to gas companies are provided through a fully reconciling conservation adjustment mechanism for each gas company of not more than the equivalent of four and six-tenth cents per hundred cubic feet during the three years of any Conservation and Load Management Plan. Said plan shall include steps that would be needed to achieve the goal of weatherization of eighty per cent of the state’s residential units by 2030. Each program contained in the plan shall be reviewed by such companies and accepted, modified or rejected by the Energy Conservation Management Board prior to submission to the commissioner for approval. The Energy Conservation Management Board shall, as part of its review, examine opportunities to offer joint programs providing similar efficiency measures that save more than one fuel resource or otherwise to coordinate programs targeted at saving more than one fuel resource. Any costs for joint programs shall be allocated equitably among the conservation programs. The Energy Conservation Management Board shall give preference to projects that maximize the reduction of federally mandated congestion charges.

(2) There shall be a joint committee of the Energy Conservation Management Board and the board of directors of the Clean Energy Finance and Investment Authority. The boards shall each appoint members to such joint committee. The joint committee shall examine opportunities to coordinate the programs and activities funded by the Clean Energy Fund pursuant to section 16-245n with the programs and activities contained in the plan developed under this subsection and to provide financing to increase the benefits of programs funded by the plan so as to reduce the long-term cost, environmental impacts and security risks of energy in the state. Such joint committee shall hold its first meeting on or before August 1, 2005.

(3) Programs included in the plan developed under subdivision (1) of this subsection shall be screened through cost-effectiveness testing that compares the value and payback period of program benefits for all energy savings to program costs to ensure that programs are designed to obtain energy savings and system benefits, including mitigation of federally mandated congestion charges, whose value is greater than the costs of the programs. Program cost-effectiveness shall be reviewed by the Commissioner of Energy and Environmental Protection annually, or otherwise as is practicable, and shall incorporate the results of the evaluation process set forth in subdivision (4) of this subsection. If a program is determined to fail the cost-effectiveness test as part of the review process, it shall either be modified to meet the test or shall be terminated, unless it is integral to other programs that in combination are cost-effective. On or before March 1, 2005, and on or before March first annually thereafter, the board shall provide a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment that documents (A) expenditures and fund balances and evaluates the cost-effectiveness of such programs conducted in the preceding year, and (B) the extent to and manner in which the programs of such board collaborated and cooperated with programs, established under section 7-233y, of municipal electric energy cooperatives. To maximize the reduction of federally mandated congestion charges, programs in the plan may allow for disproportionate allocations between the amount of contributions to the Energy Conservation and Load Management Funds by a certain rate class and the programs that benefit such a rate class. Before conducting such evaluation, the board shall consult with the board of directors of the Clean Energy Finance and Investment Authority. The report shall include a description of the activities undertaken during the reporting period.

(4) The Commissioner of Energy and Environmental Protection shall adopt an independent, comprehensive program evaluation, measurement and verification process to ensure the Energy Conservation Management Board’s programs are administered appropriately and efficiently, comply with statutory requirements, programs and measures are cost effective, evaluation reports are accurate and issued in a timely manner, evaluation results are appropriately and accurately taken into account in program development and implementation, and information necessary to meet any third-party evaluation requirements is provided. An annual schedule and budget for evaluations as determined by the board shall be included in the plan filed with the commissioner pursuant to subdivision (1) of this subsection. The electric distribution and gas company representatives and the representative of a municipal electric energy cooperative may not vote on board plans, budgets, recommendations, actions or decisions regarding such process or its program evaluations and their implementation. Program and measure evaluation, measurement and verification shall be conducted on an ongoing basis, with emphasis on impact and process evaluations, programs or measures that have not been studied, and those that account for a relatively high percentage of program spending. Evaluations shall use statistically valid monitoring and data collection techniques appropriate for the programs or measures being evaluated. All evaluations shall contain a description of any problems encountered in the process of the evaluation, including, but not limited to, data collection issues, and recommendations regarding addressing those problems in future evaluations. The board shall contract with one or more consultants not affiliated with the board members to act as an evaluation administrator, advising the board regarding development of a schedule and plans for evaluations and overseeing the program evaluation, measurement and verification process on behalf of the board. Consistent with board processes and approvals and the Commissioner of Energy and Environmental Protection’s decisions regarding evaluation, such evaluation administrator shall implement the evaluation process by preparing requests for proposals and selecting evaluation contractors to perform program and measure evaluations and by facilitating communications between evaluation contractors and program administrators to ensure accurate and independent evaluations. In the evaluation administrator’s discretion and at his or her request, the electric distribution and gas companies shall communicate with the evaluation administrator for purposes of data collection, vendor contract administration, and providing necessary factual information during the course of evaluations. The evaluation administrator shall bring unresolved administrative issues or problems that arise during the course of an evaluation to the board for resolution, but shall have sole authority regarding substantive and implementation decisions regarding any evaluation. Board members, including electric distribution and gas company representatives, may not communicate with an evaluation contractor about an ongoing evaluation except with the express permission of the evaluation administrator, which may only be granted if the administrator believes the communication will not compromise the independence of the evaluation. The evaluation administrator shall file evaluation reports with the board and with the Commissioner of Energy and Environmental Protection in its most recent uncontested proceeding pursuant to subdivision (1) of this subsection and the board shall post a copy of each report on its Internet web site. The board and its members, including electric distribution and gas company representatives, may file written comments regarding any evaluation with the commissioner or for posting on the board’s Internet web site. Within fourteen days of the filing of any evaluation report, the commissioner, members of the board or other interested persons may request in writing, and the commissioner shall conduct, a transcribed technical meeting to review the methodology, results and recommendations of any evaluation. Participants in any such transcribed technical meeting shall include the evaluation administrator, the evaluation contractor and the Office of Consumer Counsel at its discretion. On or before November 1, 2011, and annually thereafter, the board shall report to the joint standing committee of the General Assembly having cognizance of matters relating to energy, with the results and recommendations of completed program evaluations.

(5) Programs included in the plan developed under subdivision (1) of this subsection may include, but not be limited to: (A) Conservation and load management programs, including programs that benefit low-income individuals; (B) research, development and commercialization of products or processes which are more energy-efficient than those generally available; (C) development of markets for such products and processes; (D) support for energy use assessment, real-time monitoring systems, engineering studies and services related to new construction or major building renovation; (E) the design, manufacture, commercialization and purchase of energy-efficient appliances and heating, air conditioning and lighting devices; (F) program planning and evaluation; (G) indoor air quality programs relating to energy conservation; (H) joint fuel conservation initiatives programs targeted at reducing consumption of more than one fuel resource; (I) conservation of water resources; (J) public education regarding conservation; and (K) demand-side technology programs recommended by the Conservation and Load Management Plan. Support for such programs may be by direct funding, manufacturers’ rebates, sale price and loan subsidies, leases and promotional and educational activities. The Energy Conservation Management Board shall periodically review contractors to determine whether they are qualified to conduct work related to such programs and to ensure that in making the selection of contractors to deliver programs, a fair and equitable process is followed. There shall be a rebuttable presumption that such contractors are deemed technically qualified if certified by the Building Performance Institute, Inc. or by an organization selected by the commissioner. The plan shall also provide for expenditures by the board for the retention of expert consultants and reasonable administrative costs provided such consultants shall not be employed by, or have any contractual relationship with, an electric distribution company or a gas company. Such costs shall not exceed five per cent of the total cost of the plan.

(e) Deleted by P.A. 11-80, S. 33.

(f) Not later than December 31, 2006, and not later than December thirty-first every five years thereafter, the Energy Conservation Management Board shall, after consulting with the Clean Energy Finance and Investment Authority, conduct an evaluation of the performance of the programs and activities specified in the plan approved by the commissioner pursuant to subsection (d) of this section and submit a report, in accordance with the provisions of section 11-4a, of the evaluation to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(g) Repealed by P.A. 06-186, S. 91.

(P.A. 98-28, S. 33, 117; P.A. 03-135, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 49; Sept. 8 Sp. Sess. P.A. 03-1, S. 9; P.A. 04-129, S. 1; 04-236, S. 12, 13; 04-247, S. 3; P.A. 05-251, S. 89; June Sp. Sess. P.A. 05-1, S. 5; P.A. 06-186, S. 91; P.A. 07-152, S. 3; 07-242, S. 105; P.A. 10-179, S. 134; P.A. 11-61, S. 187; 11-80, S. 33; P.A. 13-5, S. 13; 13-298, S. 16.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 amended Subsec. (d) to divide existing provisions into Subdivs. (1) to (3) and make conforming changes, to add provision re review of each program and acceptance or rejection by the Energy Conservation Management Board in Subdiv. (1), to add provision re cost-effectiveness testing in Subdiv. (2), and to add “real-time monitoring systems” in Subdiv. (3), effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to provide for a plan to avoid disbursements from the Energy Conservation and Load Management Fund to the General Fund in the implementation of the budget for the biennium ending June 30, 2005, effective August 20, 2003; Sept. 8 Sp. Sess. P.A. 03-1, S. 9 re disbursements to the General Fund for the biennium ending June 30, 2005, was added editorially by the Revisors as Subsec. (e), effective September 10, 2003; P.A. 04-129 amended Subsec. (d)(3) to redesignate existing Subpara. (G) as Subpara. (H) and to add new Subpara. (G) re indoor air quality programs; P.A. 04-236 amended Subsecs. (a) and (d)(2) to make technical changes, effective June 8, 2004; P.A. 04-247 amended Subsec. (d)(2) to change reporting date from January 31, 2001, and annually thereafter until January 31, 2006, to March 1, 2005, and March 1, 2006, effective July 1, 2004; P.A. 05-251, S. 89 added provisions, designated by the Revisors as Subsec. (g), re monthly disbursements to General Fund from August 1, 2006, to July 31, 2007, effective June 30, 2005; June Sp. Sess. P.A. 05-1 made technical changes in Subsecs. (a), (c) and (d), amended Subsec. (c) to add new Subdivs. (10) and (11) re a representative of a municipal electric energy cooperative and two representatives selected by gas companies and to add provisions re voting on unrelated matters, amended Subsec. (d)(1) to require plan to be consistent with the comprehensive energy plan, to require examination of opportunities for joint programs, and to require preference for projects that maximize reduction of federally mandated congestion charges, added new Subsec. (d)(2) establishing a joint committee of the Energy Conservation Management Board and the Renewable Energy Investments Advisory Committee, renumbering former Subsec. (d)(2) as new Subsec. (d)(3), amended Subsec. (d)(3) to add language re system benefits, to change the deadline for providing report, to require report to contain information on cooperation with municipal electric energy cooperatives, to allow disproportionate allocations from the funds, to require consultation with the Renewable Energy Investments Advisory Committee, and to require the report to describe collaboration with the Renewable Energy Investment Fund, renumbering former Subsec. (d)(3) as new Subsec. (d)(4), amended Subsec. (d)(4) to add language re programs to benefit low-income individuals and joint fuel conservation initiatives, and to revise language re expenditures for consultants and administrative costs, and added Subsec. (f) re evaluation of the performance of programs, effective July 21, 2005; P.A. 06-186 repealed P.A. 05-251, S. 89, previously designated by the Revisors as Subsec. (g), re monthly disbursements to General Fund from August 1, 2006, to July 31, 2007, effective July 1, 2006; P.A. 07-152 amended Subsec. (d)(1) to require Department of Public Utility Control to review comprehensive plan and amended Subsecs. (d) and (f) to change Renewable Energy Investments Advisory Committee to Renewable Energy Investments Board; P.A. 07-242 amended Subsec. (d)(1) to delete provision re comprehensive energy plan approved pursuant to Sec. 16a-7a, amended Subsec. (d)(3) to add “Such testing shall include an analysis of the effects of investments on increasing the state’s load factor” and added Subsec. (d)(4)(J) re demand-side technology programs, effective July 1, 2007; P.A. 10-179 amended Subsec. (a) by adding Subdiv. (3) re financing order for economic recovery revenue bonds and use of funds raised thereby, effective May 7, 2010; P.A. 11-61 repealed Subsec. (a)(3) re financing order for economic recovery revenue bonds, effective June 21, 2011; P.A. 11-80 amended Subsecs. (a) and (b) by changing “Department of Public Utility Control” to “Public Utilities Regulatory Authority” and “department” to “authority”, amended Subsec. (c) by changing “Department of Public Utility Control” to “Commissioner of Energy and Environmental Protection”, by deleting former Subdiv. (4) re Department of Environmental Protection, by redesignating existing Subdivs. (5) to (12) as Subdivs. (4) to (11), by making representatives of gas and electric companies nonvoting members, rather than nonvoting on issues re gas and electricity conservation, respectively, and by designating commissioner as chairperson of board, amended Subsec. (d) by changing “Department of Public Utility Control” to “Department of Energy and Environmental Protection”, changing “Renewable Energy Investments Board” to “board of directors of the Clean Energy Finance and Investment Authority” and changing “Renewable Energy Investment Fund” to “Clean Energy Fund”, by adding requirement that plan include steps to achieve weatherization goal in Subdiv. (1), by deleting requirement that cost-effectiveness testing use information from real-time monitoring systems, adding requirement that program cost-effectiveness incorporate results of Subdiv. (4) evaluation process and making technical changes in Subdiv. (3), by adding new Subdiv. (4) re program evaluation, measurement and verification, and by redesignating existing Subdiv. (4) as Subdiv. (5) and amending same by replacing reference to procurement plan with reference to integrated resources plan and adding provision re board to periodically review contractors, deleted former Subsec. (e) re disbursements from July, 2003, to July, 2005, and amended Subsec. (f) by changing “Renewable Energy Investments Board” to “Clean Energy Finance and Investment Authority”, effective July 1, 2011; P.A. 13-5 amended Subsec. (d)(2) to make a technical change, effective May 8, 2013; P.A. 13-298 amended Subsec. (c) to add provision re Commissioner of Energy and Environmental Protection, Consumer Counsel and Attorney General or their designees as board members, to delete former Subdivs. (2), (3) and (10), to add new Subdiv. (7) re state-wide farm association, to redesignate existing Subdivs. (4) to (8) as Subdivs. (2) to (6), existing Subdiv. (9) as Subdiv. (8) and existing Subdiv. (11) as Subdiv. (9), to add provision re board to include 2 representatives selected by gas companies, to replace provision re commissioner to serve as chairperson of board with provision re members of board to elect a chairperson, and to add provision re failure of vote, substantially revised Subsec. (d)(1) to (3) re submitting, approving, financing and reviewing combined electric and gas Conservation and Load Management Plan and related programs, amended Subsec. (d)(4) to replace department with commissioner, amended Subsec. (d)(5) to add new Subpara. (I) re water resources conservation and to redesignate existing Subparas. (I) and (J) as Subparas. (J) and (K), to add provisions re review of contractors by Energy Conservation Management Board and consultants employed by gas companies and to replace “revenue collected from the assessment” with “cost of the plan”, and made technical and conforming changes, effective July 8, 2013.



Section 16-245mm - Special capital reserve funds.

(a) For purposes of this section, “required minimum capital reserve” means the maximum amount permitted to be deposited in a special capital reserve fund by the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, to permit the interest on such bonds to be excluded from gross income for federal tax purposes and secured by such special capital reserve fund.

(b) In connection with the issuance of bonds or to refund bonds previously issued by the Clean Energy Finance and Investment Authority, or in connection with the issuance of bonds to effect a refinancing or other restructuring with respect to one or more projects, said authority may create and establish one or more reserve funds to be known as special capital reserve funds, and may pay into such special capital reserve funds (1) any moneys appropriated and made available by the state for the purposes of such special capital reserve funds, (2) any proceeds of the sale of notes or bonds, to the extent provided in the resolution of said authority authorizing the issuance thereof, and (3) any other moneys which may be made available to said authority for the purpose of such special capital reserve funds from any other source or sources.

(c) The moneys held in or credited to any special capital reserve fund established under this section, except as hereinafter provided, shall be used for (1) the payment of the principal of and interest, when due, whether at maturity or by mandatory sinking fund installments, on bonds of the Clean Energy Finance and Investment Authority secured by such special capital reserve fund as such payments become due, or (2) the purchase of such bonds of said authority and the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity, including in any such case by way of reimbursement of a provider of bond insurance or of a credit or liquidity facility that has paid such redemption premiums. Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, said authority may provide that moneys in any such special capital reserve fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such moneys to less than the maximum amount of principal and interest becoming due by reasons of maturity or a required sinking fund installment in the then current or any succeeding calendar year on the bonds of said authority then outstanding, or less than the required minimum capital reserve, except for the purpose of paying such principal of, redemption premium and interest on such bonds of said authority secured by such special capital reserve becoming due and for the payment of which other moneys of said authority are not available. Said authority may provide that it shall not issue bonds secured by a special capital reserve fund at any time if the required minimum capital reserve on the bonds outstanding and the bonds then to be issued and secured by the same special capital reserve fund at the time of issuance exceeds the moneys in the special capital reserve fund, unless said authority, at the time of the issuance of such bonds, deposits in such special capital reserve fund from the proceeds of the bonds so to be issued, or from other sources, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve.

(d) Prior to December first, annually, the Clean Energy Finance and Investment Authority shall deposit into any special capital reserve fund, the balance of which has fallen below the required minimum capital reserve of such fund, the full amount required to meet the minimum capital reserve of such fund, as available to said authority from any resources of said authority not otherwise pledged or dedicated to another purpose. On or before December first, annually, but after said authority has made such required deposit, there is deemed to be appropriated from the General Fund such sums, if any, as shall be certified by the chairperson or vice-chairperson of the Clean Energy Finance and Investment Authority to the Secretary of the Office of Policy and Management, the State Treasurer and the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and energy, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to said authority. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such special capital reserve fund shall be valued at market. Nothing contained in this section shall preclude said authority from establishing and creating other debt service reserve funds in connection with the issuance of bonds or notes of said authority which are not special capital reserve funds. Subject to any agreement or agreements with holders of outstanding notes and bonds of said authority, any amount or amounts allotted and paid to said authority pursuant to this subsection shall be repaid to the state from moneys of said authority at such time as such moneys are not required for any other of said authority’s corporate purposes, and in any event shall be repaid to the state on the date one year after all bonds and notes of said authority theretofore issued on the date or dates such amount or amounts are allotted and paid to said authority or thereafter issued, together with interest on such bonds and notes, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders thereof, are fully met and discharged.

(e) No bonds secured by a special capital reserve fund shall be issued to pay project costs unless the Clean Energy Finance and Investment Authority is of the opinion and determines that the revenues from the project shall be sufficient to (1) pay the principal of and interest on the bonds issued to finance the project, (2) establish, increase and maintain any reserves deemed by said authority to be advisable to secure the payment of the principal of and interest on such bonds, (3) pay the cost of maintaining the project in good repair and keeping it properly insured, and (4) pay such other costs of the project as may be required.

(f) Notwithstanding the provisions of this section, no bonds secured by a special capital reserve fund shall be issued by the Clean Energy Finance and Investment Authority until and unless such issuance has been approved by the Secretary of the Office of Policy and Management or his or her deputy. Any such approval by the secretary pursuant to this subsection shall be in addition to (1) the otherwise required opinion of sufficiency by said authority set forth in subsection (e) of this section, and (2) the approval of the State Treasurer or the Deputy State Treasurer and the documentation by said authority otherwise required under subsection (a) of section 1-124. Such approval may provide for the waiver or modification of such other requirements of this section as the secretary determines to be necessary or appropriate in order to effectuate such issuance, subject to all applicable tax covenants of said authority and the state.

(g) Notwithstanding any other provision contained in this section, the aggregate amount of bonds secured by such special capital reserve fund authorized to be created and established by this section shall not exceed fifty million dollars.

(June 12 Sp. Sess. P.A. 12-2, S. 161.)

History: June 12 Sp. Sess. P.A. 12-2 effective July 1, 2012.



Section 16-245n - Clean Energy Finance and Investment Authority. Charge assessed against electric customers. Clean Energy Fund.

(a) For purposes of this section, “clean energy” means solar photovoltaic energy, solar thermal, geothermal energy, wind, ocean thermal energy, wave or tidal energy, fuel cells, landfill gas, hydropower that meets the low-impact standards of the Low-Impact Hydropower Institute, hydrogen production and hydrogen conversion technologies, low emission advanced biomass conversion technologies, alternative fuels, used for electricity generation including ethanol, biodiesel or other fuel produced in Connecticut and derived from agricultural produce, food waste or waste vegetable oil, provided the Commissioner of Energy and Environmental Protection determines that such fuels provide net reductions in greenhouse gas emissions and fossil fuel consumption, usable electricity from combined heat and power systems with waste heat recovery systems, thermal storage systems, other energy resources and emerging technologies which have significant potential for commercialization and which do not involve the combustion of coal, petroleum or petroleum products, municipal solid waste or nuclear fission, financing of energy efficiency projects, projects that seek to deploy electric, electric hybrid, natural gas or alternative fuel vehicles and associated infrastructure, any related storage, distribution, manufacturing technologies or facilities and any Class I renewable energy source, as defined in section 16-1.

(b) On and after July 1, 2004, the Public Utilities Regulatory Authority shall assess or cause to be assessed a charge of not less than one mill per kilowatt hour charged to each end use customer of electric services in this state which shall be deposited into the Clean Energy Fund established under subsection (c) of this section. Notwithstanding the provisions of this section, receipts from such charges shall be disbursed to the resources of the General Fund during the period from July 1, 2003, to June 30, 2005, unless the authority shall, on or before October 30, 2003, issue a financing order for each affected distribution company in accordance with sections 16-245e to 16-245k, inclusive, to sustain funding of renewable energy investment programs by substituting an equivalent amount, as determined by the authority in such financing order, of proceeds of rate reduction bonds for disbursement to the resources of the General Fund during the period from July 1, 2003, to June 30, 2005. The authority may authorize in such financing order the issuance of rate reduction bonds that substitute for disbursement to the General Fund for receipts of both charges under this subsection and subsection (a) of section 16-245m and also may in its discretion authorize the issuance of rate reduction bonds under this subsection and subsection (a) of section 16-245m that relate to more than one electric distribution company. The authority shall, in such financing order or other appropriate order, offset any increase in the competitive transition assessment necessary to pay principal, premium, if any, interest and expenses of the issuance of such rate reduction bonds by making an equivalent reduction to the charges imposed under this subsection, provided any failure to offset all or any portion of such increase in the competitive transition assessment shall not affect the need to implement the full amount of such increase as required by this subsection and sections 16-245e to 16-245k, inclusive. Such financing order shall also provide if the rate reduction bonds are not issued, any unrecovered funds expended and committed by the electric distribution companies for renewable resource investment through deposits into the Clean Energy Fund, provided such expenditures were approved by the authority following August 20, 2003, and prior to the date of determination that the rate reduction bonds cannot be issued, shall be recovered by the companies from their respective competitive transition assessment or systems benefits charge, except that such expenditures shall not exceed one million dollars per month. All receipts from the remaining charges imposed under this subsection, after reduction of such charges to offset the increase in the competitive transition assessment as provided in this subsection, shall be disbursed to the Clean Energy Fund commencing as of July 1, 2003. Any increase in the competitive transition assessment or decrease in the renewable energy investment component of an electric distribution company’s rates resulting from the issuance of or obligations under rate reduction bonds shall be included as rate adjustments on customer bills.

(c) There is hereby created a Clean Energy Fund which shall be within the Clean Energy Finance and Investment Authority. The fund may receive any amount required by law to be deposited into the fund and may receive any federal funds as may become available to the state for clean energy investments. Upon authorization of the Clean Energy Finance and Investment Authority established pursuant to subsection (d) of this section, any amount in said fund may be used for expenditures that promote investment in clean energy in accordance with a comprehensive plan developed by it to foster the growth, development and commercialization of clean energy sources, related enterprises and stimulate demand for clean energy and deployment of clean energy sources that serve end use customers in this state and for the further purpose of supporting operational demonstration projects for advanced technologies that reduce energy use from traditional sources. Such expenditures may include, but not be limited to, providing low-cost financing and credit enhancement mechanisms for clean energy projects and technologies, reimbursement of the operating expenses, including administrative expenses incurred by the Clean Energy Finance and Investment Authority and Connecticut Innovations, Incorporated, and capital costs incurred by the Clean Energy Finance and Investment Authority in connection with the operation of the fund, the implementation of the plan developed pursuant to subsection (d) of this section or the other permitted activities of the Clean Energy Finance and Investment Authority, disbursements from the fund to develop and carry out the plan developed pursuant to subsection (d) of this section, grants, direct or equity investments, contracts or other actions which support research, development, manufacture, commercialization, deployment and installation of clean energy technologies, and actions which expand the expertise of individuals, businesses and lending institutions with regard to clean energy technologies.

(d) (1) (A) There is established the Clean Energy Finance and Investment Authority, which shall be within Connecticut Innovations, Incorporated, for administrative purposes only. The Clean Energy Finance and Investment Authority is hereby established and created as a body politic and corporate, constituting a public instrumentality and political subdivision of the state of Connecticut established and created for the performance of an essential public and governmental function. The Clean Energy Finance and Investment Authority shall not be construed to be a department, institution or agency of the state.

(B) The Clean Energy Finance and Investment Authority shall (i) develop separate programs to finance and otherwise support clean energy investment in residential, municipal, small business and larger commercial projects and such others as the Clean Energy Finance and Investment Authority may determine; (ii) support financing or other expenditures that promote investment in clean energy sources in accordance with a comprehensive plan developed by it to foster the growth, development and commercialization of clean energy sources and related enterprises; and (iii) stimulate demand for clean energy and the deployment of clean energy sources within the state that serve end-use customers in the state.

(C) The Clean Energy Finance and Investment Authority shall constitute a successor agency to Connecticut Innovations, Incorporated for the purposes of administering the Clean Energy Fund in accordance with section 4-38d. The Clean Energy Finance and Investment Authority shall have all the privileges, immunities, tax exemptions and other exemptions of Connecticut Innovations, Incorporated with respect to said fund. The Clean Energy Finance and Investment Authority shall be subject to suit and liability solely from the assets, revenues and resources of said authority and without recourse to the general funds, revenues, resources or other assets of Connecticut Innovations, Incorporated. The Clean Energy Finance and Investment Authority may provide financial assistance in the form of grants, loans, loan guarantees or debt and equity investments, as approved in accordance with written procedures adopted pursuant to section 1-121. The Clean Energy Finance and Investment Authority may assume or take title to any real property, convey or dispose of its assets and pledge its revenues to secure any borrowing, convey or dispose of its assets and pledge its revenues to secure any borrowing, for the purpose of developing, acquiring, constructing, refinancing, rehabilitating or improving its assets or supporting its programs, provided each such borrowing or mortgage, unless otherwise provided by the board or said authority, shall be a special obligation of said authority, which obligation may be in the form of bonds, bond anticipation notes or other obligations which evidence an indebtedness to the extent permitted under this chapter to fund, refinance and refund the same and provide for the rights of holders thereof, and to secure the same by pledge of revenues, notes and mortgages of others, and which shall be payable solely from the assets, revenues and other resources of said authority and such bonds may be secured by a special capital reserve fund contributed to by the state. The Clean Energy Finance and Investment Authority shall have the purposes as provided by resolution of said authority’s board of directors, which purposes shall be consistent with this section. No further action is required for the establishment of the Clean Energy Finance and Investment Authority, except the adoption of a resolution for said authority.

(2) (A) The Clean Energy Finance and Investment Authority may seek to qualify as a Community Development Financial Institution under Section 4702 of the United States Code. If approved as a Community Development Financial Institution, said authority would be treated as a qualified community development entity for purposes of Section 45D and Section 1400N(m) of the Internal Revenue Code.

(B) Before making any loan, loan guarantee, or such other form of financing support or risk management for a clean energy project, the Clean Energy Finance and Investment Authority shall develop standards to govern the administration of said authority through rules, policies and procedures that specify borrower eligibility, terms and conditions of support, and other relevant criteria, standards or procedures.

(C) Funding sources specifically authorized include, but are not limited to:

(i) Funds repurposed from existing programs providing financing support for clean energy projects, provided any transfer of funds from such existing programs shall be subject to approval by the General Assembly and shall be used for expenses of financing, grants and loans;

(ii) Any federal funds that can be used for the purposes specified in subsection (c) of this section;

(iii) Charitable gifts, grants, contributions as well as loans from individuals, corporations, university endowments and philanthropic foundations;

(iv) Earnings and interest derived from financing support activities for clean energy projects backed by the Clean Energy Finance and Investment Authority;

(v) If and to the extent that the Clean Energy Finance and Investment Authority qualifies as a Community Development Financial Institution under Section 4702 of the United States Code, funding from the Community Development Financial Institution Fund administered by the United States Department of Treasury, as well as loans from and investments by depository institutions seeking to comply with their obligations under the United States Community Reinvestment Act of 1977; and

(vi) The Clean Energy Finance and Investment Authority may enter into contracts with private sources to raise capital. The average rate of return on such debt or equity shall be set by the board of directors of said authority.

(D) The Clean Energy Finance and Investment Authority may provide financing support under this subsection if said authority determines that the amount to be financed by said authority and other nonequity financing sources do not exceed eighty per cent of the cost to develop and deploy a clean energy project or up to one hundred per cent of the cost of financing an energy efficiency project.

(E) The Clean Energy Finance and Investment Authority may assess reasonable fees on its financing activities to cover its reasonable costs and expenses, as determined by the board.

(F) The Clean Energy Finance and Investment Authority shall make information regarding the rates, terms and conditions for all of its financing support transactions available to the public for inspection, including formal annual reviews by both a private auditor conducted pursuant to subdivision (2) of subsection (f) of this section and the Comptroller, and providing details to the public on the Internet, provided public disclosure shall be restricted for patentable ideas, trade secrets, proprietary or confidential commercial or financial information, disclosure of which may cause commercial harm to a nongovernmental recipient of such financing support and for other information exempt from public records disclosure pursuant to section 1-210.

(3) No director, officer, employee or agent of the Clean Energy Finance and Investment Authority, while acting within the scope of his or her authority, shall be subject to any personal liability resulting from exercising or carrying out any of the Clean Energy Finance and Investment Authority’s purposes or powers.

(e) The powers of the Clean Energy Finance and Investment Authority shall be vested in and exercised by a board of directors, which shall consist of eleven voting and two nonvoting members each with knowledge and expertise in matters related to the purpose and activities of said authority appointed as follows: The Treasurer or the Treasurer’s designee, the Commissioner of Energy and Environmental Protection or the commissioner’s designee and the Commissioner of Economic and Community Development or the commissioner’s designee, each serving ex officio, one member who shall represent a residential or low-income group appointed by the speaker of the House of Representatives for a term of four years, one member who shall have experience in investment fund management appointed by the minority leader of the House of Representatives for a term of three years, one member who shall represent an environmental organization appointed by the president pro tempore of the Senate for a term of four years, and one member who shall have experience in the finance or deployment of renewable energy appointed by the minority leader of the Senate for a term of four years. Thereafter, such members of the General Assembly shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of four years from the first day of July in the year of his or her appointment. The Governor shall appoint four members to the board as follows: Two for two years who shall have experience in the finance of renewable energy; one for four years who shall be a representative of a labor organization; and one who shall have experience in research and development or manufacturing of clean energy. Thereafter, the Governor shall appoint members of the board to succeed such appointees whose terms expire and each member so appointed shall hold office for a period of four years from the first day of July in the year of his or her appointment. The president of the Clean Energy Finance and Investment Authority shall be elected by the members of the board. The president of the Clean Energy Finance and Investment Authority and a member of the board of Connecticut Innovations, Incorporated, appointed by the chairperson of the corporation shall serve on the board in an ex-officio, nonvoting capacity. The Governor shall appoint the chairperson of the board. The board shall elect from its members a vice chairperson and such other officers as it deems necessary and shall adopt such bylaws and procedures it deems necessary to carry out its functions. The board may establish committees and subcommittees as necessary to conduct its business.

(f) (1) The board shall issue annually a report to the Department of Energy and Environmental Protection reviewing the activities of the Clean Energy Finance and Investment Authority in detail and shall provide a copy of such report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy and commerce. The report shall include a description of the programs and activities undertaken during the reporting period jointly or in collaboration with the Energy Conservation and Load Management Funds established pursuant to section 16-245m.

(2) The Clean Energy Fund shall be audited annually. Such audits shall be conducted with generally accepted auditing standards by independent certified public accountants certified by the State Board of Accountancy. Such accountants may be the accountants for the Clean Energy Finance and Investment Authority.

(3) Any entity that receives financing for a clean energy project from the fund shall provide the board an annual statement, certified as correct by the chief financial officer of the recipient of such financing, setting forth all sources and uses of funds in such detail as may be required by the authority of such project. The Clean Energy Finance and Investment Authority shall maintain any such audits for not less than five years. Residential projects for buildings with one to four dwelling units are exempt from this and any other annual auditing requirements, except that residential projects may be required to grant their utility companies’ permission to release their usage data to the Clean Energy Finance and Investment Authority.

(g) There shall be a joint committee of the Energy Conservation Management Board and the Clean Energy Finance and Investment Authority board of directors, as provided in subdivision (2) of subsection (d) of section 16-245m.

(P.A. 98-28, S. 44, 117; P.A. 03-135, S. 10, 11; June 30 Sp. Sess. P.A. 03-6, S. 50; June Sp. Sess. P.A. 05-1, S. 6; P.A. 07-152, S. 1; 07-242, S. 15, 120; P.A. 11-51, S. 134; 11-80, S. 1, 99; June 12 Sp. Sess. P.A. 12-2, S. 158.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 added “hydrogen production and hydrogen conversion technologies” in Subsec. (a) and added “the Department of Public Utility Control and the Office of Consumer Counsel” in Subsec. (d), effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) to provide for a plan to avoid disbursements from the Renewable Energy Investment Fund to the General Fund in the implementation of the budget for the biennium ending June 30, 2005, effective August 20, 2003; June Sp. Sess. P.A. 05-1 amended Subsec. (a) to add provision re certain usable energy and thermal storage systems, amended Subsec. (b) to make technical changes and to change assessment on and after July 1, 2004, from one mill to not less than one mill, amended Subsec. (d) to require preference for projects that maximize reduction of federally mandated congestion charges, to require consistency with the comprehensive energy plan, to require report to describe collaboration with the Energy Conservation and Load Management Funds, and to make technical changes, and added Subsec. (e) establishing a joint committee of the Energy Conservation Management Board and the Renewable Energy Investments Advisory Committee and Subsec. (f) re evaluation of the programs, effective July 21, 2005; P.A. 07-152 amended Subsec. (c) to put fund within Connecticut Innovations, Incorporated, for administrative purposes only and to make reimbursement for services provided by administrator a permissible expenditure, amended Subsec. (d) to change advisory committee to board, to move board appointees to new Subsec. (e) and to list requirements for the comprehensive plan, added Subsecs. (e) and (f) re appointments and reporting, redesignated existing Subsecs. (e) and (f) as Subsecs. (g) and (h) and made conforming changes therein; P.A. 07-242 added photovoltaic energy, solar thermal, geothermal energy, hydropower that meets low-impact standards of Low-Impact Hydropower Institute, and certain alternative fuels in Subsec. (a), amended Subsec. (c) to add certain operational demonstration projects to list of permissible fund expenditures, and deleted provision re comprehensive energy plan approved pursuant to Sec. 16a-7a in Subsec. (d), effective June 4, 2007; P.A. 11-80 amended Subsec. (a) to change defined term from “renewable energy” to “clean energy”, to change “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and to add provisions re financing of energy efficiency projects and projects that seek to deploy electric, electric hybrid, natural gas or alternative fuel vehicles and associated infrastructure and related storage, distribution or manufacturing, amended Subsec. (b) to replace “Department of Public Utility Control” with “Public Utilities Regulatory Authority” and to replace “Renewable Energy Investment Fund” with “Clean Energy Fund”, amended Subsec. (c) to replace “Renewable Energy Investment Fund” with “Clean Energy Fund”, to place fund within Clean Energy Finance and Investment Authority, rather than Connecticut Innovations, Incorporated for administrative purposes, to change “renewable energy” to “clean energy”, to add provision re providing low-cost financing and credit enhancement, to delete provision re reimbursement of fund administrator and management fee and to add provision re reimbursement of operating expenses, amended Subsec. (d) to replace former provisions re Renewable Energy Investments Board with provisions establishing Clean Energy Finance and Investment Authority, amended Subsec. (e) to replace former provisions re Renewable Energy Investments Board with provisions re board of directors of Clean Energy Finance and Investment Authority, amended Subsec. (f) by designating existing provisions as Subdiv. (1) and amending same to require report to be issued to Department of Energy and Environmental Protection, rather than Department of Public Utility Control, and to replace “Renewable Energy Investment Fund” with “Clean Energy Finance and Investment Authority”, by adding Subdiv. (2) re annual audits and by adding Subdiv. (3) re annual statement and exemption, amended Subsec. (g) to change “Renewable Energy Investments Board” to “Clean Energy Finance and Investment Authority board of directors” and deleted former Subsec. (h) re performance evaluation, effective July 1, 2011; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority” in Subsec. (b), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to redefine “clean energy” to include any Class I renewable energy source, amended Subsec. (d)(1) to insert new Subpara. designators (A), (B) and (C), replace provision re Clean Energy Finance and Investment Authority deemed to be a quasi-public agency with provision re establishment of authority as a public instrumentality and political subdivision, add provision allowing authority to provide financial assistance in the form of grants, loans, loan guarantees or debt and equity investments, and authorize authority to secure bonds by a special capital reserve fund, amended Subsec. (e) to add provision re election of president of authority, and made technical and conforming changes, effective June 15, 2012.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 16-245o - Restrictions on use of customer information for marketing. Promotional inserts in electric bills prohibited. Procedures for entering and terminating service contracts. Disclosures in marketing and advertising. Penalties.

(a) To protect a customer’s right to privacy from unwanted solicitation, each electric company or electric distribution company, as the case may be, shall distribute to each customer a form approved by the Public Utilities Regulatory Authority which the customer shall submit to the customer’s electric or electric distribution company in a timely manner if the customer does not want the customer’s name, address, telephone number and rate class to be released to electric suppliers. On and after July 1, 1999, each electric or electric distribution company, as the case may be, shall make available to all electric suppliers customer names, addresses, telephone numbers, if known, and rate class, unless the electric company or electric distribution company has received a form from a customer requesting that such information not be released. Additional information about a customer for marketing purposes shall not be released to any electric supplier unless a customer consents to a release by one of the following: (1) An independent third-party telephone verification; (2) receipt of a written confirmation received in the mail from the customer after the customer has received an information package confirming any telephone agreement; (3) the customer signs a document fully explaining the nature and effect of the release; or (4) the customer’s consent is obtained through electronic means, including, but not limited to, a computer transaction.

(b) All electric suppliers shall have equal access to customer information required to be disclosed under subsection (a) of this section. No electric supplier shall have preferential access to historical distribution company customer usage data.

(c) No electric or electric distribution company shall include in any bill or bill insert anything that directly or indirectly promotes a generation entity or affiliate of the electric distribution company. No electric supplier shall include a bill insert in an electric bill of an electric distribution company.

(d) All marketing information provided pursuant to the provisions of this section shall be formatted electronically by the electric company or electric distribution company, as the case may be, in a form that is readily usable by standard commercial software packages. Updated lists shall be made available within a reasonable time, as determined by the authority, following a request by an electric supplier. Each electric supplier seeking the information shall pay a fee to the electric company or electric distribution company, as the case may be, which reflects the incremental costs of formatting, sorting and distributing this information, together with related software changes. Customers shall be entitled to any available individual information about their loads or usage at no cost.

(e) Each electric supplier shall, prior to the initiation of electric generation services, provide the potential customer with a written notice describing the rates, information on air emissions and resource mix of generation facilities operated by and under long-term contract to the supplier, terms and conditions of the service, and a notice describing the customer’s right to cancel the service, as provided in this section. No electric supplier shall provide electric generation services unless the customer has signed a service contract or consents to such services by one of the following: (1) An independent third-party telephone verification; (2) receipt of a written confirmation received in the mail from the customer after the customer has received an information package confirming any telephone agreement; (3) the customer signs a contract that conforms with the provisions of this section; or (4) the customer’s consent is obtained through electronic means, including, but not limited to, a computer transaction. Each electric supplier shall provide each customer with a demand of less than one hundred kilowatts, a written contract that conforms with the provisions of this section and maintain records of such signed service contract or consent to service for a period of not less than two years from the date of expiration of such contract, which records shall be provided to the authority or the customer upon request. Each contract for electric generation services shall contain all material terms of the agreement, a clear and conspicuous statement explaining the rates that such customer will be paying, including the circumstances under which the rates may change, a statement that provides specific directions to the customer as to how to compare the price term in the contract to the customer’s existing electric generation service charge on the electric bill and how long those rates are guaranteed. Such contract shall also include a clear and conspicuous statement providing the customer’s right to cancel such contract not later than three days after signature or receipt in accordance with the provisions of this subsection, describing under what circumstances, if any, the supplier may terminate the contract and describing any penalty for early termination of such contract. Each contract shall be signed by the customer, or otherwise agreed to in accordance with the provisions of this subsection. A customer who has a maximum demand of five hundred kilowatts or less shall, until midnight of the third business day after the latter of the day on which the customer enters into a service agreement or the day on which the customer receives the written contract from the electric supplier as provided in this section, have the right to cancel a contract for electric generation services entered into with an electric supplier.

(f) Between thirty and sixty days, inclusive, prior to the expiration of a fixed price term for a residential customer, an electric supplier shall provide a written notice to such customer of any change to the customer’s electric generation price.

(g) (1) Any third-party agent who contracts with or is otherwise compensated by an electric supplier to sell electric generation services shall be a legal agent of the electric supplier. No third-party agent may sell electric generation services on behalf of an electric supplier unless (A) the third-party agent is an employee or independent contractor of such electric supplier, and (B) the third-party agent has received appropriate training directly from such electric supplier.

(2) On or after July 1, 2011, all sales and solicitations of electric generation services by an electric supplier, aggregator or agent of an electric supplier or aggregator to a customer with a maximum demand of one hundred kilowatts or less conducted and consummated entirely by mail, door-to-door sale, telephone or other electronic means, during a scheduled appointment at the premises of a customer or at a fair, trade or business show, convention or exposition in addition to complying with the provisions of subsection (e) of this section shall:

(A) For any sale or solicitation, including from any person representing such electric supplier, aggregator or agent of an electric supplier or aggregator (i) identify the person and the electric generation services company or companies the person represents; (ii) provide a statement that the person does not represent an electric distribution company; (iii) explain the purpose of the solicitation; and (iv) explain all rates, fees, variable charges and terms and conditions for the services provided; and

(B) For door-to-door sales to customers with a maximum demand of one hundred kilowatts, which shall include the sale of electric generation services in which the electric supplier, aggregator or agent of an electric supplier or aggregator solicits the sale and receives the customer’s agreement or offer to purchase at a place other than the seller’s place of business, be conducted (i) in accordance with any municipal and local ordinances regarding door-to-door solicitations, (ii) between the hours of ten o’clock a.m. and six o’clock p.m. unless the customer schedules an earlier or later appointment, and (iii) with both English and Spanish written materials available. Any representative of an electric supplier, aggregator or agent of an electric supplier or aggregator shall prominently display or wear a photo identification badge stating the name of such person’s employer or the electric supplier the person represents.

(3) No electric supplier, aggregator or agent of an electric supplier or aggregator shall advertise or disclose the price of electricity to mislead a reasonable person into believing that the electric generation services portion of the bill will be the total bill amount for the delivery of electricity to the customer’s location. When advertising or disclosing the price for electricity, the electric supplier, aggregator or agent of an electric supplier or aggregator shall (A) disclose the electric distribution company’s current charges, including the competitive transition assessment and the systems benefits charge, for that customer class, and (B) on and after January 1, 2014, indicate, using at least a ten-point font size, in a conspicuous part of any advertisement or disclosure that includes an advertised price, the expiration of such advertised price.

(4) No entity, including an aggregator or agent of an electric supplier or aggregator, who sells or offers for sale any electric generation services for or on behalf of an electric supplier, shall engage in any deceptive acts or practices in the marketing, sale or solicitation of electric generation services.

(5) Each electric supplier shall disclose to the Public Utilities Regulatory Authority in a standardized format (A) the amount of additional renewable energy credits, if any, such supplier will purchase other than required credits, (B) where such additional credits are being sourced from, and (C) the types of renewable energy sources that will be purchased. Each electric supplier shall only advertise renewable energy credits purchased beyond those required pursuant to sections 16-245a and 16-243q and shall report to the authority the renewable energy sources of such credits and any changes to the types of renewable energy sources offered.

(6) Any electric supplier offering any services or products that contain renewable energy attributes other than the minimum renewable energy credits used for compliance with the renewable portfolio standards pursuant to section 16-245a shall disclose in each customer contract and marketing materials for each such service or product the renewable energy content of the product or service offering and shall make available, on the electric supplier’s Internet web site, information sufficient to substantiate the marketing claims about such content.

(7) No contract for electric generation services by an electric supplier shall require a residential customer to pay any fee for termination or early cancellation of a contract in excess of (A) one hundred dollars; or (B) twice the estimated bill for energy services for an average month, whichever is less, provided when an electric supplier offers a contract, it provides the residential customer an estimate of such customer’s average monthly bill.

(8) An electric supplier shall not make a material change in the terms or duration of any contract for the provision of electric generation services by an electric supplier without the express consent of the customer. Nothing in this subdivision shall restrict an electric supplier from renewing a contract by clearly informing the customer, in writing, not less than thirty days or more than sixty days before the renewal date, of the renewal terms and of the option not to accept the renewal offer, provided no fee pursuant to subdivision (7) of this section shall be charged to a customer who terminates or cancels such renewal not later than seven business days after receiving the first billing statement for the renewed contract.

(9) Each electric supplier shall file annually with the authority a list of any aggregator or agent working on behalf of such supplier.

(h) Each electric supplier, aggregator or agent of an electric supplier or aggregator shall comply with the provisions of the telemarketing regulations adopted pursuant to 15 USC 6102.

(i) Any violation of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b. Any contract for electric generation services that the authority finds to be the product of unfair or deceptive marketing practices or in material violation of the provisions of this section shall be void and unenforceable. Any waiver of the provisions of this section by a customer of electric generation services shall be deemed void and unenforceable by the electric supplier.

(j) Any violation or failure to comply with any provision of this section shall be subject to (1) civil penalties by the authority in accordance with section 16-41, (2) the suspension or revocation of an electric supplier or aggregator’s license, or (3) a prohibition on accepting new customers following a hearing that is conducted as a contested case in accordance with chapter 54.

(k) The authority may adopt regulations, in accordance with the provisions of chapter 54, to include, but not be limited to, abusive switching practices, solicitations and renewals by electric suppliers.

(P.A. 98-28, S. 26, 117; P.A. 03-135, S. 12, 13; P.A. 11-80, S. 113; P.A. 13-5, S. 17; 13-119, S. 11.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 amended Subsec. (a) to make technical changes, including technical changes for purposes of gender neutrality, and to replace provisions re signed release made available to department with Subdivs. (1) to (4), inclusive, re means of consenting to a release and amended Subsec. (e) to replace provision re consent to services pursuant to Sec. 16-245s with Subdivs. (1) to (4), inclusive, re means of consenting to services and to add “who has a maximum demand of five hundred kilowatts or less”, effective July 1, 2003; P.A. 11-80 amended Subsec. (a) to replace “Department of Public Utility Control” with “Department of Energy and Environmental Protection”, amended Subsec. (e) to delete provision re customer to sign document fully explaining nature and effect of initiation of service and add provision re customer to sign contract that conforms with section in Subdiv. (3), and to add requirements for contracts and that customers with maximum demand of 500 kilowatts or less have the right to cancel on day they receive the contract in addition to the third business day after entering agreement, replaced former Subsec. (f) re advertising prices with new Subsec. (f) re sales of electric generation services, amended Subsec. (g) to include aggregator or agent of electric supplier or aggregator, amended Subsec. (h) to add provisions re void contracts and waivers resulting from unfair or deceptive marketing practices, and added Subsec. (i) re penalties and Subsec. (j) re regulations, effective July 1, 2011; P.A. 13-5 amended Subsec. (i) to replace “department” with “authority”, effective May 8, 2013; P.A. 13-119 amended Subsec. (a) to replace “Department of Energy and Environmental Protection” with “Public Utilities Regulatory Authority”, amended Subsecs. (d) and (e) to replace “department” with “authority”, added new Subsec. (f) re notice of price change 30 to 60 days prior to expiration of fixed price term, redesignated existing Subsecs. (f) to (j) as Subsecs. (g) to (k), amended redesignated Subsec. (g) to designate existing provision in Subdiv. (3) re disclosure of electric distribution company’s current charges as Subpara. (A), to add Subpara. (B) re font size of expiration of advertised price, to add “if any” and replace “beyond” with “other than” in Subdiv. (5)(A), to add reference to Sec. 16-243q and to replace “whenever the mix of such sources changes” with “any changes to the types of renewable energy sources offered” in Subdiv. (5), to add new Subdiv. (6) re disclosure of renewable energy content of product or service and to redesignate existing Subdivs. (6) to (8) as Subdivs. (7) to (9), and amended redesignated Subsecs. (j) and (k) to replace “department” with “authority”.



Section 16-245p - Information re electric supplier and electric distribution company to be provided to customers.

(a) An electric supplier and an electric distribution company providing standard service or back-up electric generation service, pursuant to section 16-244c, shall submit information to the Public Utilities Regulatory Authority that the authority determines will assist customers in making informed decisions when choosing an electric supplier, including, but not limited to, the information provided in subsection (b) of this section. Each supplier or electric distribution company providing standard service or back-up electric generation service, pursuant to section 16-244c, shall, at such times as the authority requires, but not less than annually, submit in a form prescribed by the authority, information that the authority must make available pursuant to subsection (b) of this section and any other information the authority considers relevant. After the authority has received the information required pursuant to this subsection, the supplier shall be eligible to receive customer marketing information from electric or electric distribution companies, as provided in section 16-245o.

(b) The Public Utilities Regulatory Authority shall maintain and make available to customers upon request, a list of electric aggregators and the following information about each electric supplier and each electric distribution company providing standard service or back-up electric generation service, pursuant to section 16-244c: (1) Rates and charges; (2) applicable terms and conditions of a contract for electric generation services; (3) the percentage of the total electric output derived from each of the categories of energy sources, the total emission rates of nitrogen oxides, sulfur oxides, carbon dioxide, carbon monoxide, particulates, heavy metals and other wastes the disposal of which is regulated under state or federal law at the facilities operated by or under long-term contract to the electric supplier or providing electric generation services to an electric distribution company providing standard service or back-up electric generation service, pursuant to section 16-244c, and the analysis of the environmental characteristics of each such category of energy source and to the extent such information is unknown, the estimated percentage of the total electric output for which such information is unknown, along with the word “unknown” for that percentage; (4) a record of customer complaints and the disposition of each complaint; and (5) any other information the authority determines will assist customers in making informed decisions when choosing an electric supplier. The authority shall make available to customers the information filed pursuant to subsection (a) of this section not later than thirty days after its receipt. The authority shall put such information in a standard format so that a customer can readily understand and compare the services provided by each electric supplier.

(c) Each electric supplier and electric distribution company shall disclose to customers, in a manner prescribed by the authority and not less than annually, such information as the authority considers relevant. The authority may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this subsection.

(P.A. 98-28, S. 27, 117; P.A. 03-135, S. 14; June Sp. Sess. P.A. 05-1, S. 28; P.A. 11-80, S. 1; P.A. 13-5, S. 45; 13-298, S. 63.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 added language re applicability of section to electric distribution companies providing standard service or back-up electric generation services and made conforming and technical changes throughout and, in Subsec. (b), added “total emission”, effective July 1, 2003; June Sp. Sess. P.A. 05-1 amended Subsec. (a) to change submission deadline from quarterly to “at such times as the department requires, but not less than annually” and rephrase language re required information, amended Subsec. (b) to replace language re quarterly updates with language re making information available not later than 30 days after receipt, and added Subsec. (c) re disclosure of relevant information and adoption of regulations; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (b)(3) to delete provision re percentage of total electric output derived from categories of energy sources, effective May 8, 2013; P.A. 13-298 amended Subsec. (a) to delete provision re consultation with Consumer Education Advisory Council and amended Subsec. (b)(3) to add provision re percentage of total electric output derived from categories of energy sources and to make a technical change, effective July 8, 2013.



Section 16-245q - Changing electric suppliers.

A customer may change his electric supplier, as defined in section 16-1, at any time. The electric distribution company, as defined in said section 16-1, and electric supplier may each charge a reasonable fee, as approved by the Public Utilities Regulatory Authority, to make a change in the customer’s supplier to reflect the actual cost to read the customer’s meter and make changes in its billing records, except that every customer may seek a change in his electric supplier without charge once in any twelve-month period if the change occurs at the end of the customer’s regularly scheduled meter reading and billing cycle.

(P.A. 98-28, S. 28, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-245r - Discrimination by electric suppliers prohibited.

No electric supplier, as defined in section 16-1, shall refuse to provide electric generation services to, or refuse to negotiate to provide such services to any customer because of age, race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, sexual orientation, lawful source of income, disability or familial status. No electric supplier shall decline to provide electric generation services to a customer for the sole reason that the customer is located in an economically distressed geographic area or the customer qualifies for hardship status under section 16-262c. No electric supplier shall terminate or refuse to reinstate electric generation services except in accordance with the provisions of this title.

(P.A. 98-28, S. 29, 117; P.A. 11-55, S. 12.)

History: P.A. 98-28 effective July 1, 1998; P.A. 11-55 prohibited discrimination on basis of gender identity or expression.



Section 16-245s - Switching electric suppliers; procedures; penalties; regulations.

(a) No electric distribution company shall submit or execute a change in a customer’s selection of an electric supplier unless the change has been confirmed by one of the following: (1) An independent third-party telephone verification; (2) receipt of a written confirmation received in the mail from the customer after the customer has received an information package confirming any telephone agreement; (3) the customer signs a document fully explaining the nature and effect of the change in service; or (4) the customer’s consent is obtained through electronic means, including, but not limited to, a computer transaction.

(b) Third-party telephone verification shall be in accordance with the following procedures: (1) The electric supplier seeking to verify the change shall do so by connecting the customer by telephone to the third-party verification company or by arranging for the third-party verification company to call the resident to confirm the sale; and (2) the third-party verification company shall obtain the customer’s oral confirmation regarding the change, and shall record that confirmation by obtaining appropriate verification data. The record shall be available to the customer upon request. Information obtained from the customer through confirmation shall not be used for marketing purposes. The verification procedure in this subsection shall not apply when a residential customer directly calls an electric distribution company to make changes in electric supplier service, provided an electric supplier shall not avoid the verification procedure by asking a residential customer to contact an electric distribution company directly to make changes in electric supplier service. For purposes of this section, “third-party verification company” means a company that: (A) Is independent from the electric supplier that seeks to provide the new service; (B) is not directly or indirectly managed, controlled or directed or owned wholly or in part by (i) an electric supplier that seeks to provide the new service, or (ii) any corporation, firm or person who directly or indirectly manages, controls or directs or owns more than five per cent of such supplier; (C) operates from facilities physically separate from those of the electric supplier that seeks to provide the new service; and (D) does not derive commissions or compensation based upon the number of sales confirmed.

(c) Any violation of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(d) The Public Utilities Regulatory Authority shall adopt regulations, in accordance with the provisions of chapter 54, to address abusive switching practices by suppliers.

(P.A. 98-28, S. 30, 117; P.A. 03-135, S. 15; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; P.A. 03-135 added new Subsec. (d) re adoption of regulations to address abusive switching practices, effective July 1, 2003; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (d), effective July 1, 2011.



Section 16-245t - Complaints to authority re electric suppliers; procedures; remedies.

(a) The Public Utilities Regulatory Authority shall be responsible for receiving and acting upon customer inquiries and complaints regarding electric suppliers, as defined in section 16-1. The authority shall establish a toll-free telephone number for such purposes. Customers of any electric supplier having complaints regarding disputed bills, terminations of service or adequacy of service may bring their complaints to the authority pursuant to any provision in section 16-20, sections 16-262c to 16-262j, inclusive, or the regulations adopted to implement those sections.

(b) Nothing contained in this section shall be construed so as to restrict the right of any person to pursue any other remedy available to the person under law.

(P.A. 98-28, S. 31, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (a), effective July 1, 2011.



Section 16-245u - Unfair and discriminatory conduct and unfair trade practices in electric market prohibited. Investigations.

(a) The Public Utilities Regulatory Authority shall monitor the market for electric generation services and electric distribution services to end use customers and take actions to prevent unfair or deceptive trade practices, anticompetitive or discriminatory conduct, and the unlawful exercise of market power.

(b) (1) Upon complaint or upon its own motion, for cause shown, the authority shall conduct an investigation of any possible anticompetitive or discriminatory conduct affecting the retail sale of electricity or any unfair or deceptive trade practices. Such investigations may include, but are not limited to, the effect of mergers, consolidations, acquisition and disposition of assets or securities of electric suppliers, as defined in section 16-1, or transmission congestion on the proper functioning of a fully competitive market.

(2) The authority may require an electric supplier to provide information, including documents and testimony, in accordance with the procedures contained in subsection (a) of section 16-8 and section 16-8c.

(3) Confidential, proprietary or trade secret information provided under this section may be submitted under a duly granted protective order. Any hearings that may be held during the course of the investigation may also be conducted in camera to prevent the inadvertent revelation of such confidential information.

(4) The Office of the Attorney General and the Office of Consumer Counsel shall have the right to participate in such investigations under appropriate nondisclosure agreements.

(5) At the conclusion of the investigation, and notwithstanding any previously granted protective orders, if the authority finds that facts exist that indicate any violation of state or federal law, it shall transmit such written findings along with supporting information gathered in its investigation to appropriate enforcement officials. Such referrals may recommend that further investigation be made or that immediate enforcement procedures be initiated. Such referrals may be made to the Office of the Attorney General, the Department of Consumer Protection, the United States Department of Justice, the Securities and Exchange Commission, the Federal Energy Regulatory Commission, or any other appropriate enforcement agency. The authority may intervene as permitted by law in any proceeding initiated under this subsection. The results of such investigations may also serve as a basis for authority sanctions, after notice and hearing, under subsection (l) of section 16-245.

(c) Nothing contained in this section shall be construed so as to restrict the right of any person to pursue any other remedy available to the person under law.

(P.A. 98-28, S. 32, 117; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-245v - List of displaced electric utility employees to be provided to distribution companies and electric suppliers.

(a) Each electric company, as defined in section 16-1, electric distribution company, as defined in said section 16-1, and generation entity or affiliate shall maintain and update regularly a roster of employees terminated as a direct result of restructuring of the electric industry. Such roster shall include each such employee’s name, address, job title and job description at the time of termination. At the time of termination, the employer shall ask the employee if the employee wants to be included in the roster. After obtaining the permission of each such employee, the company shall provide the Public Utilities Regulatory Authority with a copy of the roster. In no event shall the information concerning any employee be added to the roster without the permission of the employee.

(b) The Public Utilities Regulatory Authority shall forward the roster to each electric company, electric distribution company, generation entity or affiliate and electric supplier, as defined in section 16-1. Such roster may be used by each such company or supplier in mitigating costs.

(c) The Public Utilities Regulatory Authority shall forward to each employee whose name appears on a roster submitted pursuant to subsection (a) of this section a list containing the name and business address of each electric supplier.

(P.A. 98-28, S. 46, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective April 29, 1998, until January 1, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-245w - Fee to be paid by self-generation facilities in lieu of certain assessments; study by authority.

(a) As used in this section, “self-generation facility” means a facility that generates electricity, is owned or operated by an entity other than an electric distribution company, as defined in section 16-1, or electric supplier, as defined in said section 16-1, and operates in parallel with other generation on the distribution system of an electric distribution company and which reduces or eliminates the purchase of electricity through the distribution network.

(b) The Public Utilities Regulatory Authority shall design a process for determining a fee to be paid by customers who have installed self-generation facilities in order to offset any loss or potential loss in revenue from such facilities toward the competitive transition assessment, the systems benefits charge the conservation and load management assessment collected under section 16-245m and the Clean Energy Fund assessment collected under section 16-245n. Except as provided in subsection (c) of this section, such fee shall apply to customers who have installed self-generation facilities that begin operation on or after July 1, 1998.

(c) An exit fee shall not apply to a customer who has installed a self-generation facility that (1) exclusively services the load of one to four residential units, or (2) is installed in conjunction with the expansion of an industrial plant that began operation before July 1, 1998, if the self-generation facility predominantly services such industrial plant and the expansion of said industrial plant results in economic development, as determined by the authority. The exemption under subdivision (2) of this subsection shall only apply to the amount of any new load provided by the self-generation facility to service the expansion.

(d) The authority shall develop criteria for excluding units based on size or specialized use, balancing concerns of the potential impact on small businesses, equity among customer classes, and the need to offset losses to the competitive transition assessment and the systems benefits charge. The authority shall establish procedures for distinguishing between existing load and new load for purposes of self-generation facilities described in subdivision (2) of subsection (c) of this section. The authority shall determine how to identify self-generation facilities, such as through a registration process, and how to enforce the collection of such fees. The authority shall establish criteria to determine how such fee shall be valued and the process for its collection, which shall include the ability of self-generation facilities to pay the fee over a period of time.

(e) Not later than January 1, 1999, the authority shall submit its findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(P.A. 98-28, S. 69, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, and “Renewable Energy Investment Fund” was changed editorially by the Revisors to “Clean Energy Fund”, effective July 1, 2011.



Section 16-245x - Monitoring and reporting by authority of electric rates of each customer class. Action to minimize rate differential.

(a) The Public Utilities Regulatory Authority shall, in consultation with the Office of Consumer Counsel, monitor on an on-going basis the state of competition, as it exists and as it is likely to evolve, and the average total rates of each customer class. Not later than January 1, 2002 and annually thereafter, the authority shall report its findings to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(b) (1) As used in this subdivision, “total average residential rate” means the total residential revenues divided by total residential kilowatt hour sales, and “total average industrial rate” means the total industrial revenues divided by total industrial kilowatt hour sales. At least annually, the authority shall compute the rate differential for electric service between residential and industrial customers by comparing the total average residential rate and the total average industrial rate, based on filings made by electric suppliers and electric distribution companies with the Federal Energy Regulatory Commission or the authority. The rate differential shall be the difference between the total average residential rate and the total average industrial rates, divided by the total average residential rate.

(2) If the authority determines that the rate differential for electric service between residential and industrial customers has increased by three percentage points or more from the rate differential that existed on January 1, 1998, the authority shall institute an investigatory proceeding in which the Office of the Consumer Counsel shall participate. Not more than ninety days after the official commencement of the proceeding, the authority shall issue written findings that identify the factors or circumstances that contributed to such increase in the rate differential. If the authority finds that such increase is a result of a violation of this title or of other state or federal laws, the authority shall take appropriate enforcement action or refer such violation to the appropriate state or federal authority. If the authority finds that such increase is due to factors or circumstances other than a violation of state or federal law, the authority shall take action in accordance with methods of allocation in effect on January 1, 1997, to minimize to the greatest extent possible such differential to less than three percentage points, within the authority granted to the Public Utilities Regulatory Authority pursuant to section 16-7, subsection (a) or (b) of section 16-8, section 16-8c, 16-9, 16-10, 16-10a, 16-15, 16-19 or 16-19a, subsection (g) of section 16-19b or section 16-19e, 16-19f, 16-19gg, 16-19hh, 16-19kk, 16-20, 16-21, 16-24, 16-28, 16-32, 16-41, 16-244c 16-245, 16-245g or 16-245l, provided any action taken by the authority shall be in compliance with the principles set forth in section 16-244, and provided further the authority shall not allow inter or intra-class rate subsidization.

(3) Not later than January first, as applicable, the authority shall report its findings described in subdivisions (1) and (2) of this subsection, including a description of the factors or circumstances that contributed to such increase in the rate differential and a description of actions taken by the authority, along with any legislative recommendations to minimize such differential to less than three percentage points without creating intra or inter class rate subsidization, to members of the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(c) Each electric distribution company shall submit, on a form prescribed by the authority, quarterly reports containing the average price for electric service for each customer class.

(d) The authority shall require electric distribution companies and electric suppliers to supply to the authority whatever pricing information the authority needs to complete its reporting and monitoring requirements under this section. The authority may grant confidential status to certain data if a valid claim is made that the information is competitively sensitive, provided composite numbers shall be public information. Any electric distribution company or electric supplier that fails to provide information requested by the authority more than thirty days after the authority makes such request shall be subject to enforcement measures under this title. The authority may adopt regulations pursuant to chapter 54 to implement the provisions of this subsection.

(P.A. 98-28, S. 75, 117; P.A. 11-80, S. 1; P.A. 13-5, S. 46.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (c) to delete former Subdiv. (2) re within the residential class, the price for electric service under the standard offer and the price for default service and to delete Subdiv. (1) designator, effective May 8, 2013.



Section 16-245y - Annual reporting re status of electric deregulation.

(a) Not later than October 1, 1999, and annually thereafter, each electric company and electric distribution company, as defined in section 16-1, shall report to the Public Utilities Regulatory Authority its system average interruption duration index (SAIDI) and its system average interruption frequency index (SAIFI) for the preceding twelve months. For purposes of this section: (1) Interruptions shall not include outages attributable to major storms, scheduled outages and outages caused by customer equipment, each as determined by the authority; (2) SAIDI shall be calculated as the sum of customer interruptions in the preceding twelve-month period, in minutes, divided by the average number of customers served during that period; and (3) SAIFI shall be calculated as the total number of customers interrupted in the preceding twelve-month period, divided by the average number of customers served during that period. Not later than January 1, 2000, and annually thereafter, the authority shall report on the SAIDI and SAIFI data for each electric company and electric distribution, and all state-wide SAIDI and SAIFI data to the joint standing committee of the General Assembly having cognizance of matters relating to energy.

(b) Not later than October 1, 2011, and annually thereafter, each electric supplier, as defined in section 16-1, shall report to the Department of Energy and Environmental Protection and the Public Utilities Regulatory Authority the following information regarding the preceding twelve-month period or any part thereof that the supplier has been licensed pursuant to section 16-245: (1) Total megawatt hours of electricity produced from generating facilities owned by the supplier or under long-term contract to the supplier that are sold to end use customers in the state; (2) total megawatt hours of electricity purchased by the supplier from other sources and sold to end use customers in the state; (3) the proportion of such production from facilities listed under subdivision (1) of this subsection that use nuclear fuels, oil, coal, natural gas, hydropower and other fuels as the principal generation fuel; and (4) the amount of emissions from facilities listed under subdivision (1) of this subsection of the pollutants identified by the Department of Energy and Environmental Protection, which shall include, but not be limited to: (A) Volatile organic compounds; (B) nitrogen oxides; (C) sulfur oxides; (D) carbon dioxide; (E) carbon monoxide; (F) particulates; and (G) heavy metals. Not later than January 1, 2000, and annually thereafter, the Department of Energy and Environmental Protection, in consultation with the Public Utilities Regulatory Authority, shall report state-wide data for these variables to the joint standing committees of the General Assembly having cognizance of matters relating to the environment and energy.

(c) Not later than January 1, 2011, and annually thereafter, the Public Utilities Regulatory Authority shall report to the joint standing committee of the General Assembly having cognizance of matters relating to energy the number of applicants for licensure pursuant to section 16-245 during the preceding twelve months, the number of applicants licensed by the authority and the average period of time taken to process a license application. Any such report may be submitted electronically.

(P.A. 98-28, S. 77, 117; P.A. 11-80, S. 1, 34; P.A. 13-119, S. 12, 13.)

History: P.A. 98-28 effective July 1, 1998; P.A. 11-80 amended Subsec. (a) to change “Department of Public Utility Control” to “Public Utilities Regulatory Authority” and replace a reference to “department” with “authority”, amended Subsec. (b) to make report date not later than October 1, 2011, and annually thereafter, to require report to be made to Department of Energy and Environmental Protection and Public Utilities Regulatory Authority, rather than to Departments of Public Utility Control and Environmental Protection, to change “Department of Environmental Protection” to “Department of Energy and Environmental Protection” in Subdiv. (4), and to require Department of Energy and Environmental Protection to consult with Public Utilities Regulatory Authority, rather than Public Utilities Control Authority, when reporting state-wide data, deleted former Subsec. (c) re dislocated workers report and redesignated existing Subsec. (d) as Subsec. (c) and amended same to change “January 1, 1999”, to “January 1, 2011”, and “Department of Public Utility Control” to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-119 amended Subsecs. (a) and (c) to replace “department” with “authority” and further amended Subsec. (c) to replace “Department of Energy and Environmental Protection” with “Public Utilities Regulatory Authority” and to add provision re electronic submission of report, effective June 18, 2013.



Section 16-245z - Internet links to Energy Star program.

Not later than October 1, 2005, the Department of Energy and Environmental Protection and the Energy Conservation Management Board, established in section 16-245m, shall establish links on their Internet web sites to the Energy Star program or successor program that promotes energy efficiency and each electric distribution company shall establish a link under its conservation programs on its Internet web site to the Energy Star program or such successor program.

(June Sp. Sess. P.A. 05-1, S. 20; P.A. 11-80, S. 117.)

History: June Sp. Sess. P.A. 05-1 effective July 21, 2005; P.A. 11-80 changed “Department of Public Utility Control” to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 16-246 - Other companies which may sell electricity.

Any corporation authorized to construct and maintain dams or sites on any stream and to own and operate mills and manufacturing plants and to utilize the power generated by it in the operation of such plants in any town in this state and to generate, sell and distribute in any way electricity may, within the territory where it is so authorized to act and subject to the authority, supervision and order of the Public Utilities Regulatory Authority and the restrictions contained in section 16-245, transmit, convey and deliver electricity to any person, company or corporation desiring to use the same for any purpose incident to or connected with manufacturing purposes. The authority shall have jurisdiction upon the application of any corporation or person so desiring to supply or be supplied with electricity, after such notice as it deems reasonable, to hear and determine all questions relating to expediency or necessity arising by reason of such application and to make an order respecting the furnishing of electricity and the rates and terms upon which the same shall be furnished if so ordered. Nothing herein shall be construed to authorize any such company to distribute and sell electricity in any town in which any other company or municipality has already been given the right to distribute and sell electricity.

(1949 Rev., S. 5658; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 107, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-246a - Definitions.

When used in sections 16-246a to 16-246d, inclusive, the following terms shall have the meanings herein specified, unless the context otherwise indicates:

(1) “Foreign electric company” means a corporation, company, association, joint stock association or trust organized under the laws of a state other than this state, as well as, a town, city, borough, or any municipal corporation, department or agency thereof, whether separately incorporated or not, of a state other than this state, authorized under the laws of the state in which organized to generate or transmit electric energy;

(2) “Domestic electric company” means an electric company organized under the laws of this state;

(3) “Utility facility” means an item of plant used or useful in the electric utility business, and shall include, but is not limited to, such items of plant as generating stations, transmission lines, office buildings and equipment and transportation equipment, and

(4) Except as otherwise provided in sections 16-246a to 16-246d, inclusive, terms which are defined in section 16-1 shall have the respective meanings specified therein.

(February, 1965, P.A. 124, S. 1; P.A. 73-442, S. 8, 9.)

History: P.A. 73-442 redefined “foreign electric company” to include town, city, borough or municipal corporation, department or agency authorized to generate or transmit electricity and added exception in Subsec. (4).



Section 16-246b to 16-246d - Area within which domestic company may generate and transmit electric energy. Area within which foreign electric company may generate and transmit electric energy. Joint ownership of facility; waiver of right to petition.

Sections 16-246b to 16-246d, inclusive, are repealed, effective October 1, 2005.

(February, 1965, P.A. 124, S. 2–6; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-97; 80-482, S. 108, 348; June Sp. Sess. P.A. 05-1, S. 40.)



Section 16-246e - Procurement and sale by authority of electric power capacity and power output from out-of-state producers. Approval by Governor.

(a) The Governor may designate the Public Utilities Regulatory Authority as the agent of the state, subject only to the limitation under subsection (b) of this section, to conduct negotiations and perform all acts necessary to procure electric power capacity, power output from such capacity or both from any out-of-state electric power producer, to transmit it to within the state and to sell or resell it on a nonprofit basis for distribution within the state to electric companies, as defined in section 16-1, municipal electric utilities established under chapter 101, municipal electric energy cooperatives organized under chapter 101a, membership electric cooperatives organized under chapter 597 and such other persons or entities as may be designated by the Governor. The authority, if designated as such agent, shall arrange for the sale or resale of such power on an equitable basis and in such manner as it finds will most effectively promote the objectives of this title, chapters 101, 101a and 597, and section 16a-35k, subject to any conditions or limitations imposed by the out-of-state electric power producer selling such power. The authority, if so designated, may also enter into any contracts or other arrangements for the sale or resale of such power for transmission outside the state if such sale or resale is reasonably incidental to and furthers the needs of the state and the purposes of this section.

(b) The authority shall submit any final action it takes under subsection (a) of this section to the Governor, who may, not later than sixty days after such submission, disapprove such action by notifying the authority in writing of such disapproval and the reasons for it.

(P.A. 82-265, S. 1, 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-246f - Electric company emergency assistance.

(a) As used in this section:

(1) “Assistance” means any aid or support provided, or any actions taken by a domestic electric company for or on behalf of another domestic electric company or by a foreign electric company for or on behalf of a domestic electric company including, without limitation, the temporary transfer or use of repair personnel and equipment;

(2) “Domestic electric company” means any electric company or electric distribution company, as defined in section 16-1, any membership electric cooperative organized under chapter 597 and any municipal electric utility or municipal electric energy cooperative, as defined respectively in section 7-233b, which has been chartered by or organized or constituted within or under the laws of this state;

(3) “Foreign electric company” shall have the same meaning as provided in section 16-246a.

(b) Notwithstanding any contrary provision of any general statute or special act, or any limitation imposed by its charter, a domestic electric company shall have the power to request assistance from and provide assistance to other domestic electric companies and to foreign electric companies and to enter into agreements regarding the reimbursement of expenses and other matters and to perform such other acts as may be necessary or desirable to request and provide such assistance. A domestic electric company shall not be exempt from nor forfeit the benefits of the provisions of any applicable laws solely by requesting or providing such assistance, except as provided in this section.

(c) Notwithstanding any contrary provision of any general statute or special act, a foreign electric company shall have the right to request assistance from and provide assistance to domestic electric companies and to enter into agreements regarding the reimbursement of expenses and other matters and to perform such other acts as may be necessary or desirable to request and provide such assistance. A foreign electric company shall not constitute an “electric company” or a “public service company” for the purposes of this title solely by requesting or providing assistance in this state.

(P.A. 87-213; P.A. 98-28, S. 53, 117.)

History: P.A. 98-28 redefined “domestic electric company” in Subsec. (a)(2) by adding electric distribution companies, effective July 1, 1998.



Section 16-246g - Pilot program for electric generation.

Section 16-246g is repealed, effective October 1, 2013.

(P.A. 07-242, S. 103; P.A. 11-80, S. 1; P.A. 13-209, S. 20.)



Section 16-247 - Foreign telephone companies.

Section 16-247 is repealed.

(1949 Rev., S. 5659; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 109, 348; P.A. 85-187, S. 13, 15.)



Section 16-247a - Goals of the state. Definitions.

(a) Due to the following: Affordable, high quality telecommunications services that meet the needs of individuals and businesses in the state are necessary and vital to the welfare and development of our society; the efficient provision of modern telecommunications services by multiple providers will promote economic development in the state; expanded employment opportunities for residents of the state in the provision of telecommunications services benefit the society and economy of the state; and advanced telecommunications services enhance the delivery of services by public and not-for-profit institutions, it is, therefore, the goal of the state to (1) ensure the universal availability and accessibility of high quality, affordable telecommunications services to all residents and businesses in the state, (2) promote the development of effective competition as a means of providing customers with the widest possible choice of services, (3) utilize forms of regulation commensurate with the level of competition in the relevant telecommunications service market, (4) facilitate the efficient development and deployment of an advanced telecommunications infrastructure, including open networks with maximum interoperability and interconnectivity, (5) encourage shared use of existing facilities and cooperative development of new facilities where legally possible, and technically and economically feasible, and (6) ensure that providers of telecommunications services in the state provide high quality customer service and high quality technical service. The authority shall implement the provisions of this section, sections 16-1, 16-18a, 16-19, 16-19e, 16-22, 16-247b, 16-247c, 16-247e to 16-247i, inclusive, and 16-247k and subsection (e) of section 16-331 in accordance with these goals.

(b) As used in sections 16-247a to 16-247c, inclusive, 16-247e to 16-247i, inclusive, 16-247k, and sections 16-247m to 16-247r, inclusive:

(1) “Affiliate” means a person, firm or corporation which, with another person, firm or corporation, is under the common control of the same parent firm or corporation.

(2) “Competitive service” means (A) a telecommunications service deemed competitive in accordance with the provisions of section 16-247f, (B) a telecommunications service reclassified by the authority as competitive in accordance with the provisions of section 16-247f, or (C) a new telecommunications service provided under a competitive service tariff accepted by the authority, in accordance with the provisions of section 16-247f, provided the authority has not subsequently reclassified the service set forth in subparagraph (A), (B) or (C) of this subdivision as noncompetitive pursuant to section 16-47f.

(3) “Emerging competitive service” means (A) a telecommunications service reclassified as emerging competitive in accordance with the provisions of section 16-247f, or (B) a new telecommunications service provided under an emerging competitive service tariff accepted by the authority, in accordance with the provisions of section 16-247f, or of a plan for an alternative form of regulation approved pursuant to section 16-247k, provided the authority has not subsequently reclassified the service set forth in subparagraph (A) or (B) of this subdivision as competitive or noncompetitive pursuant to section 16-247f.

(4) “Noncompetitive service” means (A) a telecommunications service deemed noncompetitive in accordance with the provisions of section 16-247f, (B) a telecommunications service reclassified by the authority as noncompetitive in accordance with the provisions of section 16-247f, or (C) a new telecommunications service provided under a noncompetitive service tariff accepted by the authority, in accordance with the provisions of section 16-19, and any applicable regulations, or of a plan for an alternative form of regulation approved pursuant to section 16-247k, provided the authority has not subsequently reclassified the service set forth in subparagraph (A), (B) or (C) of this subdivision as competitive or emerging competitive pursuant to section 16-247f.

(5) “Private telecommunications service” means any telecommunications service which is not provided for public hire as a common carrier service and is utilized solely for the telecommunications needs of the person that controls such service and any subsidiary or affiliate thereof, except for telecommunications service which enables two entities other than such person, subsidiary or affiliate to communicate with each other.

(6) “Telecommunications service” means any transmission in one or more geographic areas (A) between or among points specified by the user, (B) of information of the user’s choosing, (C) without change in the form or content of the information as sent and received, (D) by means of electromagnetic transmission, including but not limited to, fiber optics, microwave and satellite, (E) with or without benefit of any closed transmission medium, and (F) including all instrumentalities, facilities, apparatus and services, except customer premises equipment, which are used for the collection, storage, forwarding, switching and delivery of such information and are essential to the transmission.

(7) “Network elements” means “network elements”, as defined in 47 USC 153(a)(29).

(P.A. 85-187, S. 1, 15; P.A. 94-83, S. 2, 16; P.A. 99-222, S. 2, 19; P.A. 13-5, S. 14.)

History: P.A. 94-83 added provisions designated as Subsec. (a) re goal of the state and amended prior provisions designated as Subsec. (b) by deleting definitions of “bypass service” and “community antenna television company” and “telephone company”, adding definitions of “competitive service”, “emerging competitive service” and “noncompetitive service”, renumbering Subdivs. (4) and (5) as (5) and (6), and adding “in one or more geographic areas” in Subdiv. (6), effective July 1, 1994; P.A. 99-222 amended Subsec. (b) by making technical changes in introductory clause and Subdiv. (5) and adding new Subdiv. (7) defining “network elements”, effective June 29, 1999; P.A. 13-5 replace “department” with “authority”, effective May 8, 2013.



Section 16-247b - Unbundling of telephone company’s network, services and functions. Access to telephone company’s telecommunications services, functions and unbundled network elements. Rates for competitive or emerging competitive service. Subsidization prohibited.

(a) On petition or its own motion, the authority shall initiate a proceeding to unbundle a telephone company’s network, services and functions that are used to provide telecommunications services and which the authority determines, after notice and hearing, are in the public interest, are consistent with federal law and are technically feasible of being tariffed and offered separately or in combinations. Any telecommunications services, functions and unbundled network elements and any combination thereof shall be offered under tariff at rates, terms and conditions that do not unreasonably discriminate among actual and potential users and actual and potential providers of such local network services.

(b) Each telephone company shall provide reasonable nondiscriminatory access and pricing to all telecommunications services, functions and unbundled network elements and any combination thereof necessary to provide telecommunications services to customers. The authority shall determine the rates that a telephone company charges for telecommunications services, functions and unbundled network elements and any combination thereof, that are necessary for the provision of telecommunications services. The rates for interconnection and unbundled network elements and any combination thereof shall be based on their respective forward looking long-run incremental costs, and shall be consistent with the provisions of 47 USC 252(d).

(c) (1) The rate that a telephone company charges for a competitive or emerging competitive telecommunications service shall not be less than the sum of (A) the rate charged to another telecommunications company for a noncompetitive or emerging competitive local network service function used by that company to provide a competing telecommunications service, and (B) the applicable incremental costs of the telephone company.

(2) On and after the date the authority certifies a telephone company’s operations support systems interface pursuant to section 16-247n, the authority shall, upon petition, conduct a contested case proceeding to consider whether modification or removal of the pricing standard set forth in subdivision (1) of this subsection for a telecommunications service deemed competitive pursuant to section 16-247f is appropriate. Notwithstanding the provisions of subdivision (1) of this subsection, if the authority determines that such a modification or removal is appropriate and is consistent with the goals set forth in section 16-247a, the authority shall so modify or remove said pricing standard for such telecommunications service.

(3) Prior to the date that the authority certifies a telephone company’s operations support systems interface pursuant to section 16-247n, the authority may, upon petition, conduct a contested case proceeding to consider whether modification or removal of the pricing standard set forth in subdivision (1) of this subsection for a telecommunications service deemed competitive pursuant to section 16-247f is appropriate. Any petition filed pursuant to this subdivision shall specify the geographic area in which the applicant proposes to modify or remove such pricing standard. Notwithstanding the provisions of subdivision (1) of this subsection, if the authority determines that such modification or removal is appropriate, is consistent with the goals set forth in section 16-247a and facilities-based competition exists in the relevant geographic area, the authority shall so modify or remove said pricing standard for such telecommunications service. In determining whether facilities-based competition exists in the relevant geographic area, the authority shall consider:

(A) The number, size and geographic distribution of other providers of service;

(B) The availability of functionally equivalent services in the relevant geographic area at competitive rates, terms and conditions;

(C) The financial viability of each company providing functionally equivalent services in the relevant geographic market;

(D) The existence of barriers to entry into, or exit from, the relevant geographic market;

(E) Other indicators of market power that the authority deems relevant, which may include, but not be limited to, market penetration and the extent to which the applicant can sustain the price for the service above the cost to the company of providing the service in the relevant geographic area;

(F) The extent to which other telecommunications companies must rely upon the noncompetitive services of the applicant to provide their telecommunications services and carrier access rates charged by the applicant;

(G) Other factors that may affect competition; and

(H) Other factors that may affect the public interest.

(d) A telephone company shall not use the revenues, expenses, costs, assets, liabilities or other resources derived from or associated with providing a noncompetitive service to subsidize the provision of competitive, emerging competitive or unregulated telecommunications services by such telephone company or any affiliate that is a certified telecommunications provider.

(P.A. 85-187, S. 2, 15; P.A. 93-330, S. 2, 9; P.A. 94-83, S. 3, 16; P.A. 99-222, S. 5, 19; P.A. 11-80, S. 1.)

History: P.A. 93-330 added Subsecs. (b), regarding access, access charges and rates, and (c) regarding telephone company subsidization of compensation or unregulated services, effective July 2, 1993; P.A. 94-83 deleted former Subsec. (a) re certificate of public convenience and necessity, inserted new Subsec. (a) re proceeding to unbundle certain functions of a telecommunications company’s local network, amended Subsec. (b)(1) by deleting “located within the state” and references to unregulated services and certified providers of telecommunications services, and replacing “provider for any basic service used to provide a competitive service” with “company for a noncompetitive or emerging competitive local network service function used by that company to provide a competing telecommunications service”, and amended Subsec. (c) by deleting “local exchange service or other monopoly telecommunications services” and “intrastate” and adding references to noncompetitive and emerging competitive services, effective July 1, 1994; P.A. 99-222 amended Subsec. (a) by changing what can be unbundled by referring to unbundling of “a telephone company’s network, services and functions”, by changing criteria re when unbundling is appropriate and by making other conforming changes, amended Subsec. (b) by changing reference to “equipment, facilities and services” to “telecommunications services, functions and unbundled network elements and any combination thereof” and adding provision re rates for interconnection based on long-run incremental costs, designated provision formerly in Subsec. (b) re rates charged for competitive or emerging competitive service as Subsec. (c)(1), redesignating former Subdivs. (1) and (2) as Subparas. (A) and (B), inserted new Subsec. (c)(2) and (3) re modification or removal of pricing standard and relettered former Subsec. (c) as (d), effective June 29, 1999; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.

Specific terms of statute concerning nondiscriminatory access and pricing to all telecommunciations services, functions and unbundled network elements do not prevail over general grant of authority to department, where services in question consist of pre-due-date service confirmation, expedited services, coordinated cutover service and out-of-hours service. 261 C. 1.



Section 16-247c - Provision of intrastate telecommunications services. Civil penalty. Competition.

(a) No person shall provide intrastate telecommunications services, except for private telecommunications service, commercial mobile telecommunications service to the extent regulated by the federal government and any service authorized under section 16-250a or a joint or shared user tariff approved by the Public Utilities Regulatory Authority, unless the person (1) offered, promoted and provided intrastate telecommunications services on or before January 1, 1984, pursuant to a special charter or certificate of public convenience and necessity, or (2) is certified to provide intrastate telecommunications services by the Public Utilities Regulatory Authority pursuant to sections 16-247f to 16-247h, inclusive.

(b) Each provider of intrastate telecommunications services, as defined in subsection (a) of this section, or any officer, agent or employee thereof, which the authority finds has failed to obey or comply with any applicable order made or regulation adopted by the authority pursuant to this section shall be fined, by order of the authority, not more than ten thousand dollars for each offense. Each distinct violation of any provision of this section or any such order or regulation shall be a separate offense and, in the case of a continued violation, each day thereof shall be deemed a separate offense. The authority shall impose any such civil penalty in accordance with the procedure established in section 16-41.

(c) The authority shall not prohibit or restrict the competitive provision of intrastate telecommunications services offered by a certified telecommunications provider unless the authority finds that the competitive provision of a telecommunications service would be contrary to the goals set forth in section 16-247a, or would not be in accordance with the provisions of section 16-247a or 16-247b, this section, sections 16-247e to 16-247h, inclusive, or section 16-247k.

(P.A. 85-187, S. 3, 15; P.A. 87-415, S. 1, 2, 13; P.A. 90-221, S. 8, 15; P.A. 93-330, S. 3, 9; P.A. 94-83, S. 4, 16; P.A. 99-222, S. 9, 19; P.A. 11-80, S. 1.)

History: P.A. 87-415 amended Subsec. (a) by deleting provisions re plan in Subdiv. (2), deleting Subdiv. (3) and provisions related thereto, deleting compensation provisions, deleting provisions re services provided pursuant to special charter or certificate of public convenience and necessity and inserting reference to Sec. 16-247f to Sec. 16-247h, and amended Subsec. (b) by deleting provisions re specialized telecommunications services, deleting provisions re regulations and inserting reference to Secs. 16-247f to 16-247h, inclusive; P.A. 90-221 made technical change in Subsec. (f); P.A. 93-330 deleted Subsecs. (b) to (e), inclusive, re providers of interstate but not intrastate services, re compensation for prohibited intrastate interexchange services and re blocking unauthorized intrastate interexchange calls, relettered former Subsec. (f) as (b) and amended provisions to clarify its application to each intrastate interexchange services provider, effective July 2, 1993; P.A. 94-83 deleted “interexchange”, changed “service” to “services”, replaced “cellular mobile telephone, radio paging and mobile radio services” with “commercial mobile telecommunications service to the extent regulated by the federal government” in Subsec. (a) and made technical changes and added new Subsec. (c) re competitive provision of intrastate telecommunications services, effective July 1, 1994; P.A. 99-222 made technical changes, amended Subsec. (b) by increasing amount of fine from $5,000 to $10,000 and amended Subsec. (c) by changing reference to person, firm or corporation authorized to provide telecommunications service to “certified telecommunications provider”, effective June 29, 1999; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-247d - Biennial reports on competition for intrastate interexchange telecommunications service. Plan for implementing competition. General Assembly approval required.

Section 16-247d is repealed.

(P.A. 85-187, S. 4, 15; P.A. 87-415, S. 12, 13.)



Section 16-247e - Basic telecommunications services. Lifeline and telecommunications relay service programs. Universal service program.

(a) In order to ensure the universal availability of affordable, high quality telecommunications services to all residents and businesses throughout the state regardless of income, disability or location, the authority shall (1) periodically investigate and determine, after notice and hearing, local service options, including the definition and components of any basic telecommunications services, necessary to achieve universal service and meet customer needs; and (2) establish lifeline and telecommunications relay service programs funded by all telecommunications carriers that provide intrastate telecommunications services, as such terms are defined in 47 USC 153, as amended from time to time, sufficient to provide low-income households or individuals or speech and hearing impaired individuals with a level of telecommunications service or package of telecommunications services that supports participation in the economy and society of the state. The authority shall apportion the funding for the lifeline and telecommunications relay service programs among telecommunications carriers on an equitable basis based on the gross revenues of each telecommunications carrier that are generated in Connecticut, both interstate and intrastate. The lifeline and telecommunications relay service programs shall be administered by an entity authorized, and subject to oversight, by the authority. The authority shall determine by order which customers qualify for the lifeline program. Recipients of lifeline funds shall use such funds to pay for telecommunications services provided by any telecommunications carrier.

(b) The authority may, if necessary, establish a universal service program, funded by all telecommunications companies or users in the state on an equitable basis, as determined by the authority, to ensure the universal availability of affordable, high quality basic telecommunications services to all residents and businesses throughout the state regardless of location. Any funds contributed to a universal service program shall be used to support the availability of basic telecommunications services provided by any telecommunications company in a manner to be determined by the authority.

(P.A. 85-187, S. 5, 15; P.A. 94-83, S. 5, 16; P.A. 97-121, S. 1, 2; P.A. 99-11, S. 1, 3; P.A. 11-80, S. 1.)

History: P.A. 94-83 entirely replaced previously existing language re telephone company rates and revenue requirement with new Subsec. (a) re basic service and lifeline program and new Subsec. (b) re universal service program, effective July 1, 1994; P.A. 97-121 amended Subsec. (a) to require telecommunications carriers that provide intrastate telecommunications services to fund lifeline program, based on their gross revenues and substituted “telecommunications carriers” for “telecommunications companies”, effective June 6, 1997; P.A. 99-11 amended Subsec. (a) by adding references to telecommunications relay service program and to speech and hearing impaired individuals, effective May 12, 1999; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.



Section 16-247f - Regulation of telecommunications services: Initial classifications, reclassifications, tariffs.

(a) The authority shall regulate the provision of telecommunications services in the state in a manner designed to foster competition and protect the public interest.

(b) Notwithstanding the provisions of section 16-19, the following telecommunications services shall be deemed competitive services: (1) A telecommunications service offered on or before July 1, 1994, by a certified telecommunications provider and a wide area telephone service, “800” service, centrex service or digital centrex service offered by a telephone company, (2) a telecommunications service offered to business customers by a telephone company, (3) a home office service offered by a telephone company, and (4) a telecommunications service provided by a telephone company to a residential customer who subscribes to two or more telephone company services, including basic local exchange service, any vertical feature or interstate toll provided by a telephone company affiliate. Unless reclassified pursuant to this section, any other service offered by a telephone company on or before July 1, 1994, shall be deemed a noncompetitive service, provided such initial classification shall not be a factual finding that such service is noncompetitive. Notwithstanding subdivision (3) of subsection (c) of section 16-247b, prior to January 1, 2010, a telephone company shall not obtain a waiver from the authority of the pricing standard set forth in subdivision (1) of subsection (c) of section 16-247b for any service reclassified as competitive pursuant to subdivision (2), (3) or (4) of this subsection.

(c) On petition, on its own motion, or in conjunction with a tariff investigation conducted pursuant to subsection (f) of this section, after notice and hearing, and within ninety days of receipt of a petition or its motion or within the time period set forth in subsection (f) of this section, as applicable, the authority may reclassify a telecommunications service as competitive, emerging competitive or noncompetitive, in accordance with the degree of competition which exists for that service in the marketplace, provided (1) a competitive service shall not be reclassified as an emerging competitive service, and (2) the authority may extend the period (A) before the end of the ninety-day period and upon notifying all parties to the proceedings by thirty days, or (B) in accordance with the provisions of subsection (f) of this section, as applicable.

(d) In determining whether to reclassify a telecommunications service, the authority shall consider:

(1) The number, size and geographic distribution of certified telecommunications providers of the service, provided the authority shall not reclassify any service as competitive if such service is available only from a telephone company or an affiliate of a telephone company that is a certified telecommunications provider;

(2) The availability of functionally equivalent services in the relevant geographic area at competitive rates, terms and conditions, including, but not limited to, services offered by certified telecommunications providers, providers of commercial mobile radio services, as defined in 47 CFR 20.3, voice over Internet protocol providers and other services provided by means of alternative technologies;

(3) The existence of barriers to entry into, or exit from, the relevant market;

(4) Other factors that may affect competition; and

(5) Other factors that may affect the public interest.

(e) Each certified telecommunications provider and each telephone company shall file with the authority a new or amended tariff for each competitive or emerging competitive intrastate telecommunications service authorized pursuant to section 16-247c. A tariff for a competitive service shall be effective on five days’ written notice to the authority. A tariff for an emerging competitive service shall be effective on twenty-one days’ written notice to the authority. A tariff filing for a competitive or emerging competitive service shall include (1) rates and charges which may consist of a maximum rate and a minimum rate, (2) applicable terms and conditions, (3) a statement of how the tariff will benefit the public interest, and (4) any additional information required by the authority. A telephone company filing a tariff pursuant to this section shall include in said tariff filing the information set forth in subdivisions (1) to (4), inclusive, of this subsection, a complete explanation of how the company is complying with the provisions of section 16-247b and, in a tariff filing which declares a new service to be competitive or emerging competitive, a statement addressing the considerations set forth in subsection (d) of this section. If the authority approves a tariff which consists of a minimum rate and a maximum rate, the certified telecommunications provider or telephone company may amend its rates upon five days’ written notice to the authority and any notice to customers which the authority may require, provided the amended rates are not greater than the approved maximum rate and not less than the approved minimum rate. A promotional offering for a previously approved competitive or emerging competitive tariffed service or a service deemed competitive pursuant to this section shall be effective on three business days’ written notice to the authority.

(f) On petition or its own motion, the authority may investigate a tariff or any portion of a tariff, which investigation may include a hearing. The authority may suspend a tariff or any portion of a tariff during such investigation. The investigation may include, but is not limited to, an inquiry to determine whether the tariff is predatory, deceptive, anticompetitive or violates the pricing standard set forth in subdivision (1) of subsection (c) of section 16-247b. Not later than seventy-five days after the effective date of the tariff, unless the party filing the tariff, all statutory parties to the proceeding and the authority agree to a specific extension of time, the authority shall issue its decision, including whether to approve, modify or deny the tariff. If the authority determines that a tariff filed as a new service is, in fact, a reclassification of an existing service, the authority shall review the tariff filing as a petition for reclassification in accordance with the provisions of subsection (c) of this section.

(g) The provisions of this section shall not prohibit the authority from ordering different tariff filing procedures or effective dates for an emerging competitive service, pursuant to a plan for an alternative form of regulation of a telephone company approved by the authority in accordance with the provisions of section 16-247k.

(P.A. 87-415, S. 3, 13; P.A. 93-330, S. 4, 9; P.A. 94-83, S. 6, 16; P.A. 95-215, S. 2; P.A. 99-222, S. 10, 19; P.A. 01-49, S. 8; P.A. 06-144, S. 1; P.A. 11-80, S. 1.)

History: P.A. 93-330 amended Subsec. (a) by deleting provision regarding purchase or lease of foreign exchange service, making a preauthorization hearing permissive rather than mandatory and adding provision regarding denial of authorization, amended Subsec. (b) by stating it applies to telephone companies and certified competitive telecommunications providers, requiring rather than allowing department to consider all relevant factors, and adding new Subdivs. (4) to (7) regarding market barriers, control over rates, availability of services and pricing and cross-subsidization, and added new Subsecs. (c) and (d) regarding “10XXX” interexchange competition for intrastate interexchange services and tariffs for competitive intrastate interexchange services, respectively, effective July 1, 1993; P.A. 94-83 deleted Subsec. (a) re authorization to provide intrastate interexchange telecommunications services, Subsec. (b) re terms and conditions for the offering of competitive telecommunications service, and Subsec. (c) re “10XXX” interexchange competition for intrastate interexchange services, added new Subsec. (a) re regulation of the provision of telecommunications services, new Subsec. (b) re competitive services, and new Subsecs. (c) and (d) re reclassifying a telecommunications service, relettered and divided Subsec. (d) as (e) and (f), amended Subsec. (e) by deleting “proposed” and “interexchange”, adding “emerging competitive”, making tariffs effective on written notice, deleting provision re supporting cost and revenue information, adding provisions re Sec. 16-247b and Subsec. (d) of this section, making Subdivs. (1) to (4) applicable to tariff filings rather than tariffs, changing notice of rate change by provider or company with an approved tariff consisting of a minimum and a maximum rate from 10 days to department and customers to 5 days to department and to customers as department may require, and adding provision re promotional offering, amended Subsec. (f) by adding “on petition or its own motion”, deleting “proposed”, allowing investigation without suspension of tariff, changing deadline for decision from 60 to 75 days, adding provisions re extension of time for decision and tariff treated as petition for reclassification, and added new Subsec. (g) re alternative form of regulation, effective July 1, 1994; P.A. 95-215 amended Subsec. (c) by adding time limit, Subdiv. indicators and Subdiv. (2) re extension of time; P.A. 99-222 made technical changes in Subsecs. (b), (d)(1) and (e), amended Subsec. (d)(1) by adding proviso prohibiting department from reclassifying service if service is available only from a telephone company or affiliate and amended Subsec. (e) by changing from 14 to 5 the number of days after written notice is made for a tariff for a competitive service to become effective and by changing from 5 to 3 the number of days after written notice is made for a promotional offering to become effective, effective June 29, 1999; P.A. 01-49 amended Subsec. (c) to make technical changes; P.A. 06-144 amended Subsec. (b) to designate existing language as Subdiv. (1), to make corresponding technical changes, to add Subdivs. (2) to (4), inclusive, re telecommunications services offered to business customers by a telephone company, a home office service offered by a telephone company, and telecommunications service provided by a telephone company to a residential customer who subscribes to two or more telephone company services, and to add provision prohibiting a telephone company from obtaining a waiver from the department of the pricing standard for any service reclassified as competitive, amended Subsec. (d) to add examples of functionally equivalent services in Subdiv. (2), delete former Subdivs. (3), (5) and (6) and redesignate existing Subdivs. (4), (7) and (8) as new Subdivs. (3), (4) and (5), respectively, amended Subsec. (e) to make a technical change, and amended Subsec. (f) to add provision specifying what investigation may include, effective July 1, 2006; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.



Section 16-247g - Certificate of public convenience and necessity for intrastate telecommunications services: Application, requirements, suspension, revocation. Fees. Obligation to serve.

(a)(1) Any person may apply to the authority for an initial certificate of public convenience and necessity to offer and provide intrastate telecommunications services. Such application shall include such information as the authority shall require, and any reasonable fees, not to exceed actual cost, the authority may prescribe, in regulations adopted pursuant to chapter 54. The authority may issue such certificate and may, as a precondition to certification, require any applicant to procure a performance bond sufficient to cover moneys due or to become due to other telecommunications companies for the provision of access to local telecommunications networks, to protect any advances or deposits it may collect from its customers if the authority does not order that such advances or deposits be held in escrow or trust, and to otherwise protect customers. Following receipt of such application, the authority shall give notice of such application to all interested persons. The authority may approve or deny the application after holding a hearing with notice to all interested persons if any person requests such hearing.

(2) Any person may object to a fee charged pursuant to this section by filing with the authority, not later than thirty days after the fee was charged, a petition stating the amount of the fee charged to which it objects and the grounds upon which it claims such fee is excessive, erroneous, unlawful or invalid. Upon the request of the person filing the petition, the authority shall hold a hearing. After reviewing the petition and testimony, if any, the authority shall issue its order in accordance with its findings. The person shall pay the authority the amount indicated in the order not later than thirty days after the date of the order.

(b) A certified telecommunications provider may petition the authority to expand the authority granted in its certificate of public convenience and necessity to the provision of a previously-authorized service in an additional service area or to the provision of a service not previously authorized, or to both. Such petition shall include such information as the authority shall require by regulations adopted pursuant to chapter 54. The authority may expand the authority granted in such a certificate and may, as a precondition to such expansion, require a petitioner to procure a performance bond sufficient to cover moneys due or to become due to other telecommunications companies for the provision of access to local telecommunications networks, to protect any advances or deposits it may collect from its customers if the authority does not order that such advances or deposits be held in escrow or trust, and to otherwise protect customers. Following receipt of such petition, the authority may, on petition or its own motion, hold a hearing with notice to all interested parties, after which the authority may approve or deny the application.

(c) The authority may certify an applicant if the applicant: (1) Provides the information requested by the authority pursuant to the provisions of sections 16-247f to 16-247h, inclusive, and section 16-247j; (2) provides a performance bond or complies with escrow or trust requirements, if required by the authority; (3) provides a fee, if required by this section; and (4) possesses and demonstrates adequate financial resources, managerial ability and technical competency to provide the proposed service.

(d) Any certified telecommunications provider and any telephone company shall (1) maintain its accounts in such manner as the authority shall require; (2) file financial reports at such times and in such form as the authority shall prescribe; (3) file with the authority such current descriptions of services and listings of rates and charges as it may require; (4) cooperate with the authority in its investigations of consumer complaints and comply with any resulting orders; (5) comply with standards established pursuant to section 16-247p; and (6) comply with additional requirements as the authority shall prescribe by regulation.

(e) Except as provided in subsection (f) of this section, on or after July 1, 2001, each certified telecommunications provider shall, within a period of time the authority determines is reasonable after said provider is certified, be obligated to serve a residential or business customer in its authorized area of operation who is seeking from said provider telecommunications services that are provided by said provider.

(f) Any community antenna television company that is a certified telecommunications provider or an affiliate of a community antenna television company that is a certified telecommunications provider and that provides telecommunications services shall be obligated to serve all residential and business customers seeking local exchange service in its entire franchise area in which said company provides community antenna television services pursuant to section 16-331. Notwithstanding the provisions of this section, the authority shall not require any such company to provide local exchange service outside of its franchise area. If, however, any such company elects to provide local exchange service to customers outside its franchise area, such company shall be subject to all geographic service requirements established by the authority.

(g) Notwithstanding any decision of the authority to allow the competitive provision of a telecommunications service or to grant a certificate pursuant to this section, the authority, after holding a hearing with notice to all interested parties and determining that (1) continued competitive provision of a telecommunications service would be contrary to the goals set forth in section 16-247a, or would not be in accordance with the provisions of sections 16-247a to 16-247c, inclusive, section 16-247e or 16-247f, this section, or section 16-247h or 16-247k, (2) a certified telecommunications provider does not have adequate financial resources, managerial ability or technical competency to provide the service, or (3) a certified telecommunications provider has failed to comply with an applicable order made or regulation adopted by the authority, may suspend or revoke the authorization to provide said telecommunications service or take any other action it deems appropriate. In determining whether to suspend or revoke such authorization, the authority shall consider, without limitation, (A) the effect of such suspension or revocation on the customers of the telecommunications service, (B) the technical feasibility of suspending or revoking the authorized usage only on an intrastate basis, and (C) the financial impact of such suspension or revocation on the provider of the telecommunications service.

(h) The authority shall remit all fees collected under this section to the State Treasurer for deposit in the Consumer Counsel and Public Utility Control Fund established in section 16-48a.

(i) On October first, annually, the authority shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to energy and technology a report of all fees collected pursuant to this section during the preceding fiscal year.

(P.A. 87-415, S. 4, 13; P.A. 93-330, S. 5, 9; P.A. 94-83, S. 7, 16; P.A. 95-86, S. 1, 2; P.A. 99-222, S. 11, 19; P.A. 02-98, S. 1; P.A. 11-80, S. 1.)

History: P.A. 93-330 amended Subsec. (d) by making hearing mandatory rather than permissive, adding provisions regarding competition’s impact on cost and determination of a provider’s resources, ability and competency, allowing suspension of authorization or other action, and stating factors to consider before suspending or revoking authorization, effective July 2, 1993; P.A. 94-83 amended Subsec. (a) by replacing “interexchange telecommunications services authorized under section 16-247f” with “intrastate telecommunications services” and changing “local exchange networks” to “local telecommunications networks”, amended Subsec. (b) by changing bases for denying certification to requirements for certifying an applicant and deleting reference to Sec. 16-247c, amended Subsec. (c) by deleting “intrastate interexchange” and changing “service” to “services”, amended Subsec. (d) by replacing “open a telecommunications service to competition pursuant to section 16-247f” with “allow the competitive provision of a telecommunications service”, replaced provision re service open to competition impairing universal service or impacting cost of service with Subdiv. (1) re goals set forth in Sec. 16-247a and provisions of Secs. 16-247a to 16-247c, 16-247e, 16-247f, this section, 16-247h and 16-247k, adding Subdiv. (3) re department orders and regulations, and relettering Subdivs. (1) to (3) as Subparas. (A) to (C), effective July 1, 1994; P.A. 95-86 amended Subsec. (a) by designating existing provisions as Subdiv. (1), adding “an initial”, provision re fees, and “and to otherwise protect customers” in Subdiv. (1) and adding Subdiv. (2) re objection to fees charged, added new Subsec. (b) re petitions for expanded authority, relettered Subsecs. (b) to (d) as (c) to (e), amended Subsec. (c) by adding provision re fee, and added new Subsecs. (f) and (g) re remittance and report of fees, effective May 31, 1995; P.A. 99-222 made technical changes, changed references to person, firm or corporation certified to provide telecommunications services in Subsecs. (b) and (d) to “certified telecommunications provider”, inserted new Subsec. (e) requiring each certified telecommunications provider to serve residential and business customers in its authorized area, inserted new Subsec. (f) requiring community antenna television companies to serve all residential and business customers in its franchise area and relettered former Subsecs. (e) to (g) as (g) to (i), respectively, effective June 29, 1999; P.A. 02-98 amended Subsec. (a)(1) to replace requirement for the department to hold a hearing on an application and provide notice to all interested parties with requirement for the department to give notice of an application to interested persons and, if requested, to hold a hearing on the application with notice to all interested persons; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.



Section 16-247h - Use of public right-of-way for provision of intrastate telecommunications service.

The authority shall authorize any certified telecommunications provider to install, maintain, operate, manage or control poles, wires, conduits or other fixtures under or over any public highway or street for the provision of telecommunications service authorized by section 16-247c, if such installation, maintenance, operation, management or control is in the public interest, which includes but is not limited to, facilitating the efficient development and deployment of an advanced telecommunications infrastructure, facilitating maximum network interoperability and interconnectivity, and encouraging shared use of existing facilities and cooperative development of new facilities where legally possible and technically and economically feasible. The authority shall adopt regulations, in accordance with chapter 54, governing such use of the public right-of-way, including, without limitation, design and construction standards and specifications to protect the public safety and implement the purposes of the goals set forth in sections 16-247a to 16-247c, inclusive, 16-247e to 16-247g, inclusive, this section and section 16-247j.

(P.A. 87-415, S. 5, 13; P.A. 93-330, S. 6, 9; P.A. 94-83, S. 8, 16; P.A. 99-222, S. 12, 19; P.A. 11-80, S. 1.)

History: P.A. 93-330 made authorization mandatory rather than permissive if acts to be authorized are in the public interest, effective July 2, 1993; P.A. 94-83 deleted “interexchange”, changed reference of authorization to provide telecommunications service from Sec. 16-247f to Sec. 16-247c, added provision re what public interest includes, required adoption of regulations to implement purposes of goals in Sec. 16-247a, Secs. 16-247a to 16-247c, 16-247e to 16-247g, this section and 16-247j, effective July 1, 1994; P.A. 99-222 changed reference to person, firm or corporation certified pursuant to section 16-247g to “certified telecommunications provider”, effective June 29, 1999; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.



Section 16-247i - Telecommunications service and regulation status report.

(a) Not later than January 1, 2007, and annually thereafter, the authority shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to energy and technology on the status of telecommunications service and regulation in the state of Connecticut. Such report shall include: (1) An analysis of universal service and any changes therein; (2) an analysis of the impact, if any, of competition in telecommunications markets on the work force of the state and employment opportunities in the telecommunications industry in the state; (3) an analysis of the level of regulation which the public interest requires; (4) the status of implementing the provisions of sections 16-247a to 16-247c, inclusive, 16-247e to 16-247h, inclusive, 16-247k and this section, including achieving each of the objectives of the goals set forth in section 16-247a; (5) the status of the development of competition for all telecommunications services; (6) the status of the deployment of telecommunications infrastructure in the state; and (7) the status of the implementation of sections 16-247f and 16-247i and section 3 of public act 06-144*.

(b) In compiling the information for this report, the authority shall require, among other things, each telephone company to provide to the authority annually: (1) Its aggregate number of telephone access lines in service, not including resold lines or other wholesale lines; (2) the annual change in such telephone company’s access lines over the preceding five years; (3) the number of active wholesale customers served by the telephone company; (4) the nature of the wholesale services provided; (5) the number of wholesale service requests; (6) the impact of competition on the work force of the telephone company; (7) a general discussion of the state of the industry, industry trends, and competitive alternatives available in the market, including, but not limited to, technological changes affecting the market; (8) the number of competitive local exchange carriers; and (9) how long it takes the company to respond to a wholesale service request.

(P.A. 87-415, S. 6, 13; P.A. 94-83, S. 10, 16; P.A. 06-144, S. 2; P.A. 13-5, S. 15.)

*Note: Section 3 of public act 06-144 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 94-83 required report for 1995 and thereafter to include, rather than contain, Subdivs. (1) to (6), deleted Subdiv. (2) re any services opened to competition, renumbered Subdiv. (3) as Subdiv. (2) and changed “workers” to “the work force of the state and employment opportunities in the telecommunications industry in the state”, deleted Subdiv. (4) re federal tax reform and Subdiv. (5) re federal subscriber line charges, renumbered Subdiv. (6) as (3), and added new Subdiv. (4) re implementation of Secs. 16-247a to 16-247c, 16-247e to 16-247h, this section and 16-247k, new Subdiv. (5) re development of competition, and new Subdiv. (6) re deployment of infrastructure, effective July 1, 1994; P.A. 06-144 designated existing language as Subsec. (a) and amended same to replace “1995” with “2007”, to replace “General Assembly” with “joint standing committee of the General Assembly having cognizance of matters relating to energy and technology”, and to add new Subdiv. (7) re status of implementation of Secs. 16-247f and 16-247i and section 3 of public act 06-144, and added Subsec. (b) re annual submission of information from each telephone company, effective July 1, 2006; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-247j - Regulations.

The Public Utilities Regulatory Authority shall adopt such regulations, in accordance with the provisions of chapter 54, as necessary to carry out the provisions of section 16-247c and sections 16-247f to 16-247i, inclusive.

(P.A. 87-415, S. 9, 13; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-247k - Alternative forms of regulation for telephone companies: Plan requirements, monitoring period, modification.

(a) The authority may, and is encouraged to, implement an alternative form of regulation, including, but not limited to, price indexing, price regulation, cost indexing or price benchmarks, for noncompetitive and emerging competitive services provided by a telephone company. Any such alternative form of regulation shall be developed for, and tailored to, the individual company. A plan for such an alternative form of regulation may be filed by a telephone company or developed at the initiative of the authority. Prior to approval by the authority of any such plan, the noncompetitive and emerging competitive services provided by a telephone company shall continue to be regulated in accordance with the provisions of sections 16-19 and 16-19e. Upon approval by the authority of any such plan, the services to which the plan applies shall be regulated in accordance with the provisions of the plan, and the provisions of sections 16-19 and 16-19e shall not apply to such services.

(b) Upon the filing of a proposed plan for alternative regulation by a telephone company, the authority shall, after notice and hearing, issue a decision in which it approves, modifies or denies the proposed plan. The authority shall approve the proposed or modified plan only if it finds that such plan (1) includes a pricing methodology that reasonably ensures that customers and other telecommunications companies have access to the noncompetitive services of the telephone company at just and reasonable rates which reflect prudent and efficient management, and that such access is available on nondiscriminatory terms and conditions, (2) is designed to streamline, minimize the costs of and maximize the effectiveness of regulation for the telephone company, (3) encourages prudent infrastructure investment and improvements in productivity and service quality for noncompetitive services, (4) does not impede the continued development of competition for the noncompetitive services or disadvantage the provision of emerging competitive or competitive services by the telephone company, (5) ensures that the investment risk associated with the provision of competitive and emerging competitive services by the telephone company shall not be borne by customers of noncompetitive services, (6) notwithstanding the provisions of sections 16-19, 16-19e and 16-22 and subsection (a) of this section, includes a mechanism by which the authority may monitor the earnings of the affected company over a monitoring period, (7) is in the public interest, and (8) is consistent with the goals set forth in section 16-247a.

(c) During the monitoring period of an approved plan for an alternative form of regulation, the telephone company shall use any earnings in excess of a ceiling approved by the authority to offset the depreciation reserve deficiency of the company.

(d) Following the monitoring period, an approved plan for alternative regulation of a telephone company shall continue unless or until the authority (1) changes the form of regulation pursuant to an application filed by the company, or (2) determines that the plan does not continue to meet the criteria set forth in subsection (b) of this section. Upon such change or determination, the authority may order a different form of alternative regulation consistent with the criteria set forth in subsection (b) of this section. If the authority finds that competition has not developed or will not develop for certain services, the authority may apply traditional cost-based rate of return regulation to those noncompetitive services.

(e) The authority may modify a plan for an alternative form of regulation which it approved pursuant to this section and which is in effect if the authority determines such modification is required due to previously unforeseen circumstances, including, but not limited to, allowing the company to recover the reasonable costs of security of assets, facilities and equipment, both existing and foreseeable, that are incurred solely for the purpose of responding to security needs associated with the terrorist attacks on September 11, 2001, and the continuing war on terrorism.

(P.A. 94-83, S. 9, 16; P.A. 02-94, S. 3; P.A. 13-5, S. 16.)

History: P.A. 94-83 effective July 1, 1994; P.A. 02-94 amended Subsec. (e) to allow the department to modify a plan to allow the recovery of reasonable costs of security associated with the terrorist attacks on September 11, 2001, and the continuing war on terrorism; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-247l - Access by certified telecommunications providers to occupied buildings: Service, wiring, compensation, regulations, civil penalty.

(a) As used in this section, “occupied building” means a building or a part of a building which is rented, leased, hired out, arranged or designed to be occupied, or is occupied (1) as the home or residence of three or more families living independently of each other, (2) as the place of business of three or more persons, firms or corporations conducting business independently of each other, or (3) by any combination of such families and such persons, firms or corporations totaling three or more, and includes trailer parks, mobile manufactured home parks, nursing homes, hospitals and condominium associations.

(b) No owner of an occupied building shall demand or accept payment, in any form, except as provided in subsection (f) of this section, in exchange for permitting a certified telecommunications provider on or within his property or premises, or discriminate in rental charges or the provision of service between tenants who receive such service and those who do not, or those who receive such service from different certified telecommunications providers, provided such owner shall not be required to bear any cost for the installation or provision of such service.

(c) An owner of an occupied building shall permit wiring to provide telecommunications service by a certified telecommunications provider in such building provided: (1) A tenant of such building requests services from that certified telecommunications provider; (2) the entire cost of such wiring is assumed by that certified telecommunications provider; (3) the certified telecommunications provider indemnifies and holds harmless the owner for any damages caused by such wiring; and (4) the certified telecommunications provider complies with all regulations of the Public Utilities Regulatory Authority pertaining to such wiring. The authority shall adopt regulations, in accordance with the provisions of chapter 54, which shall set forth terms which may be included, and terms which shall not be included, in any contract to be entered into by an owner of an occupied building and a certified telecommunications provider concerning such wiring. No certified telecommunications provider shall present to an owner of an occupied building for review or for signature such a contract which contains a term prohibited from inclusion in such a contract by regulations adopted hereunder. The owner of an occupied building may require such wiring to be installed when the owner is present and may approve or deny the location at which such wiring enters such building.

(d) Prior to completion of construction of an occupied building, an owner of such a building in the process of construction shall permit prewiring to provide telecommunications services in such building provided: (1) The certified telecommunications provider complies with all the provisions of subdivisions (2), (3) and (4) of subsection (c) of this section and subsection (f) of this section; and (2) all wiring other than that to be directly connected to the equipment of a telecommunications service customer shall be concealed within the walls of such building.

(e) No certified telecommunications provider may enter into any agreement with the owner or lessee of, or person controlling or managing, an occupied building serviced by such provider, or commit or permit any act, that would have the effect, directly or indirectly, of diminishing or interfering with existing rights of any tenant or other occupant of such building to use or avail himself of the services of other certified telecommunications providers.

(f) The authority shall adopt regulations in accordance with the provisions of chapter 54 authorizing certified telecommunications providers, upon application by the owner of an occupied building and approval by the authority, to reasonably compensate the owner for any taking of property associated with the installation of wiring and ancillary facilities for the provision of telecommunications service. The regulations may include, without limitation:

(1) Establishment of a procedure under which owners may petition the authority for additional compensation;

(2) Authorization for owners and certified telecommunications providers to negotiate settlement agreements regarding the amount of such compensation, which agreements shall be subject to the authority’s approval;

(3) Establishment of criteria for determining any additional compensation that may be due;

(4) Establishment of a schedule or schedules of such compensation under specified circumstances; and

(5) Establishment of application fees, or a schedule of fees, for applications under this subsection.

(g) Nothing in subsection (f) of this section shall preclude a certified telecommunications provider from installing telecommunications equipment or facilities in an occupied building prior to the authority’s determination of reasonable compensation.

(h) Any determination by the authority under subsection (f) of this section regarding the amount of compensation to which an owner is entitled or approval of a settlement agreement may be appealed by an aggrieved party in accordance with the provisions of section 4-183.

(i) Any person which the Public Utilities Regulatory Authority determines, after notice and opportunity for a hearing as provided in section 16-41, has failed to comply with any provision of subsections (b) to (e), inclusive, of this section shall pay to the state a civil penalty of not more than one thousand dollars for each day following the issuance of a final order by the authority pursuant to section 16-41 that the person fails to comply with said subsections.

(P.A. 94-106, S. 1; P.A. 99-286, S. 2, 19; P.A. 07-217, S. 61; P.A. 11-80, S. 1.)

History: P.A. 99-286 deleted former Subsec. (a)(2) which defined “telecommunications provider”, changed references to “telecommunications provider” to “certified telecommunications provider” and made technical changes, effective July 19, 1999; P.A. 07-217 made a technical change in Subsec. (h) effective July 12, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-247m - Withdrawal by telephone company of retail telecommunications service. Applications.

(a) On and after July 1, 2001, a telephone company may apply to the Public Utilities Regulatory Authority to withdraw from the retail provision of a telecommunications service, provided such telecommunications service has been deemed competitive pursuant to section 16-247f prior to the date such application is submitted. Any such application shall specify (1) the service that the telephone company no longer wishes to provide, (2) the geographic area or areas in which the telephone company proposes to no longer provide the service, and (3) the number of customers of the telephone company that will be affected by the proposed withdrawal and a discussion of ways to mitigate such impact.

(b) In considering any application by a telephone company pursuant to subsection (a) of this section, the authority shall consider (1) the impact the proposed withdrawal will have on the goals set forth in section 16-247a, (2) the impact the proposed withdrawal will have on the financial, managerial and technical ability of the telephone company to provide other retail and wholesale telecommunications services and the quality of such services, (3) the impact the proposed withdrawal will have on the rates paid by retail customers for the service that the telephone company no longer wishes to provide at retail, (4) the impact the proposed withdrawal will have on the retail availability of such service, and (5) the impact the proposed withdrawal will have on the ability of certified telecommunications providers to provide a functionally equivalent service at retail. The authority shall not approve any such application for withdrawal unless it finds that such withdrawal (A) is consistent with the goals set forth in section 16-247a, and (B) is not contrary to the public interest. The authority shall not approve any such application or authorize the withdrawal of a telephone company from the provision of a telecommunications service at retail unless the service that the telephone company no longer wishes to provide has been deemed competitive pursuant to section 16-247f. The authority, in approving any such application, shall develop a method to allow customers receiving such service from the telephone company to choose a new provider of such service, provided the authority shall not order the allocation or assignment of any customer.

(c) Any proceeding conducted pursuant to this section shall be considered a contested case, as defined in section 4-166.

(d) The provisions of this section shall not (1) preclude the withdrawal of a competitive or an emerging competitive tariff pursuant to section 16-247f, (2) preclude a telephone company from withdrawing a noncompetitive service in the normal course of business, or (3) apply to any certified telecommunications provider or any telephone company serving fewer than seventy-five thousand customers.

(P.A. 99-222, S. 3, 19; P.A. 11-80, S. 1.)

History: P.A. 99-222 effective June 29, 1999; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-247n - Certification of telephone company’s operations support systems interface. Rates. Proceedings.

(a) The authority shall (1) not later than September 1, 1999, require each telephone company serving seventy-five thousand or more retail customers to release complete and usable specifications and business rules relating to the interface into its operations support systems for unbundled network elements and combinations thereof and any changes to the interface must be in accordance with industry standards and consistent with change management principles, (2) not later than November 1, 2000, certify that any such telephone company’s operations support systems interface associated with network elements and combinations thereof are fully functional at commercial volumes, (3) not later than April 1, 2000, establish standards pursuant to section 16-247p, and (4) not later than July 1, 2000, determine the rates for such unbundled network elements and combinations thereof, pursuant to section 16-247b. If a ruling of the Federal Communications Commission pursuant to 47 USC 251(c)(3) or 47 USC 251(d)(2) necessitates a subsequent change in such rates, the authority shall redetermine such rates no more than two hundred seventy days after such ruling is issued.

(b) Upon petition by any telephone company serving fewer than seventy-five thousand retail customers, the authority shall conduct a proceeding to certify that such telephone company’s operations support systems interface associated with network elements and combinations thereof are fully functional at commercial volumes.

(P.A. 99-222, S. 4, 19; P.A. 11-80, S. 1.)

History: P.A. 99-222 effective June 29, 1999; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.



Section 16-247o - Consultant to test operations support systems interface.

(a) The Public Utilities Regulatory Authority shall, after consultation with the Office of Consumer Counsel, retain a consultant for the purpose of overseeing the testing of a telephone company’s interface into its operations support systems, as set forth in subsection (a) of section 16-247n, and attempting to resolve expeditiously any disputes that arise among interested parties. The costs of the consultant shall be recovered from certified telecommunications providers and telephone companies using such operations support systems in the manner provided in section 16-49. The contract with such consultant shall include provisions for the testing of operations support systems and shall require the consultant to recommend adequate performance standards and appropriate methodologies of operations support systems testing, that may include, but are not limited to, the use of an artificial telecommunications provider, and to implement whatever testing methodology is selected for use. The authority shall select a testing methodology through a process that provides an opportunity for input from any certified telecommunications provider that uses such operations support systems, the applicable telephone company and the Office of Consumer Counsel. Such a contract shall also provide for status reports as required by the authority.

(b) If the consultant hired pursuant to subsection (a) of this section is unable to resolve a dispute, the consultant shall immediately notify the authority and the dispute shall be subject to a compulsory arbitration proceeding to be conducted by the authority. The authority shall provide notice to ensure all parties are given the opportunity to participate in such arbitration proceeding. The consultant shall appear at any such arbitration proceeding and present the consultant’s position. Any such arbitration hearing shall not be considered a contested case, as defined in section 4-166. The decision of the arbitrator shall be final and binding on all parties and shall be subject to judicial review and enforcement against all parties in the manner prescribed by chapter 909.

(P.A. 99-222, S. 6, 19; P.A. 00-53, S. 5; P.A. 11-80, S. 1.)

History: P.A. 99-222 effective June 29, 1999; P.A. 00-53 made a technical change in Subsec. (a); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-247p - Quality-of-service standards. Performance standards.

(a) Not later than April 1, 2000, the Public Utilities Regulatory Authority shall, by regulations adopted pursuant to chapter 54, establish quality-of-service standards that shall apply to all telephone companies and certified telecommunications providers and to all telecommunications services. Such standards shall include, but not be limited to, measures relating to customer trouble reports, service outages, installation appointments and repeat problems as well as timeliness in responding to complaints or reports. The authority shall include with the quality of service standards methodologies for monitoring compliance with and enforcement of such standards. Such monitoring shall include input from employees of telephone companies and certified telecommunications providers, including members of collective bargaining units.

(b) Not later than April 1, 2000, the authority shall, by regulations adopted pursuant to chapter 54, establish comprehensive performance standards and performance based reporting requirements for functions provided by a telephone company to a certified telecommunications provider, including, but not limited to, telephone company performance relating to customer ordering, preordering, provisioning, billing, maintenance and repair. Such service standards shall be sufficiently comprehensive to ensure that a telephone company meets its obligations under 47 USC 251. Such regulations may also contain provisions the authority deems necessary to prevent anticompetitive actions by any telephone company or certified telecommunications provider.

(P.A. 99-222, S. 7, 19; P.A. 11-80, S. 1.)

History: P.A. 99-222 effective June 29, 1999; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-247q - Education outreach program for telecommunications competition, scope. Consumer Education Advisory Council established.

Section 16-247q is repealed, effective July 1, 2011.

(P.A. 99-222, S. 8, 19; P.A. 00-53, S. 4; P.A. 11-80, S. 140.)



Section 16-247r - Discrimination by telephone companies and certified telecommunications providers prohibited.

No telephone company or certified telecommunications provider, as defined in section 16-1, shall refuse to provide telecommunications services to, or refuse to negotiate to provide such services to any customer because of age, race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, sexual orientation, lawful source of income, disability or familial status. No telephone company or certified telecommunications provider shall decline to provide telecommunications services to a customer for the sole reason that the customer is located in an economically distressed geographic area or the customer qualifies for hardship status under section 16-262c. No telephone company or certified telecommunications provider shall terminate or refuse to reinstate telecommunications services except in accordance with the provisions of this title.

(P.A. 99-222, S. 18, 19; P.A. 11-55, S. 13.)

History: P.A. 99-222 effective June 29, 1999; P.A. 11-55 prohibited discrimination on basis of gender identity or expression.



Section 16-247s - Directory assistance database. Disclosure and distribution of cellular mobile telephone numbers.

(a) For purposes of this section, “carrier” means a cellular mobile telephone carrier, a reseller of service provided by a cellular mobile telephone carrier or a retailer of a mobile service, as mobile service is defined in 47 USC 153.

(b) Each certified telecommunications provider, as defined in section 16-1, that provides local exchange service to customers in the state shall provide without charge to a telephone company serving more than one hundred thousand customers for directory assistance purposes all listings for its Connecticut customers other than those listings that are nonpublished. Such telephone company, or its agent or affiliate as applicable, shall, in accordance with the terms and conditions set forth in the federal Telecommunications Act of 1996, as from time to time amended, and any applicable order or regulation adopted by the Federal Communications Commission thereunder, including the availability and timing of updates and applicable rates, compile all such listings and all listings for its own Connecticut customers other than those that are nonpublished in a directory assistance database and make all such listings contained in such database available in electronic format to directory assistance providers. If a customer requests a customer listing from a certified telecommunications provider that does not provide directory assistance, such provider shall connect the customer at no charge with an entity that provides directory assistance to the customer. Each such certified telecommunications provider shall indemnify a telephone company for any damages caused by that certified telecommunications provider’s negligence in misidentifying a nonpublished customer.

(c) Unless required by law, no carrier may disclose the cellular mobile telephone number, name or address of a customer to another person for use as a listing in a directory assistance data base or for publication or listing in a directory unless such customer authorizes such disclosure in accordance with the provisions of subsection (d) of this section.

(d) The customer’s authorization permitted under subsection (c) of this section shall be obtained through a separate question, given orally, by written record or by electronic means, provided such carrier shall maintain a record or copy of such authorization for as long as the person is a customer of such carrier.

(e) A customer who gives the authorization permitted under subsection (c) of this section may revoke such authorization at any time. A carrier shall comply with a request to revoke authorization no later than sixty days after receiving such a request.

(f) No carrier may charge a fee to a customer or refuse to provide service to a person for declining to give the authorization permitted under subsection (c) of this section.

(g) No person may distribute a directory containing the name or cellular mobile telephone number information of a customer of a carrier who has not given an authorization in accordance with the provisions in subsection (d) of this section.

(h) Failure to comply with any provisions of subsections (c) to (g), inclusive, of this section shall constitute an unfair or deceptive trade practice under section 42-110b.

(P.A. 00-221, S. 3; P.A. 01-49, S. 9; P.A. 05-241, S. 1; P.A. 06-196, S. 98.)

History: P.A. 01-49 made technical changes; P.A. 05-241 added Subsec. (a) defining “carrier”, designated existing language as Subsec. (b), and added Subsecs. (c) to (h), inclusive, re disclosure and distribution of cellular mobile telephone numbers, effective July 8, 2005; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006.



Section 16-247t - Customer inquiries and complaints regarding cellular mobile telephone service.

(a) For purposes of this section, “carrier” means a cellular mobile telephone carrier or a reseller of service provided by a cellular mobile telephone carrier.

(b) The Public Utilities Regulatory Authority shall receive customer inquiries and complaints regarding cellular mobile telephone service in the state. For purposes of this section, complaints do not include customer complaints not previously referred to such customer’s carrier. Not later than January 1, 2006, the Public Utilities Regulatory Authority shall provide a toll-free telephone number and Internet web site at which members of the public may submit to the authority their information inquiries and complaints regarding activations, disputed bills, collections, deactivations, equipment problems, network trouble and other service problems. The authority shall also accept such inquiries and complaints by mail.

(c) Not later than January 1, 2006, each carrier shall notify each of its customers concerning such toll-free telephone number, Internet web site address and the address of the authority for submitting such inquiries and complaints. Beginning not later than January 1, 2006, and ending on January 1, 2008, each such carrier shall disclose to all new customers at the point of sale or contract the toll-free telephone number, Internet web site address and the address of the authority for submitting such inquiries and complaints.

(d) Not later than March 1, 2007, and March 1, 2008, the authority shall prepare a report for the preceding calendar year containing information on carrier customer inquiries and complaints. Such report shall include information on consumer complaints regarding activations, disputed bills, collections, deactivations, equipment problems, network trouble and other service problems of carriers as may be relevant for the purposes of the report, provided the report may not include any information that may be a violation of section 42-110b. The information may include an analysis of such complaints and recommendations to address problems raised by customers. The authority shall make the report available to the Attorney General and the public, on request and on the authority’s Internet web site.

(e) The authority shall, within available appropriations, carry out its responsibilities under this section.

(P.A. 05-241, S. 2; P.A. 06-196, S. 99; P.A. 11-80, S. 1.)

History: P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-247u - Unauthorized procurement and sale of telephone records. Definitions. Exclusions. Telephone company protection of records. Penalties. Unfair trade practice.

(a) As used in this section:

(1) “Telephone record” means information retained by a telephone company that relates to a telephone number dialed by a customer or another person using the customer’s telephone with such customer’s permission, or the incoming number of a call directed to a customer or another person using the customer’s telephone with such customer’s permission, or other data related to such call typically contained on a customer’s telephone bill, including, but not limited to, the time the call started and ended, the duration of the call, the time the call was made and any charges applied. A telephone record does not include information collected and retained by or on behalf of a customer utilizing caller identification or similar technology;

(2) “Telephone company” means any person that provides commercial telephone services to a customer, irrespective of the communications technology used to provide such service, including, but not limited to, traditional wireline or cable telephone service, cellular, broadband PCS or other wireless telephone service, microwave, satellite or other terrestrial telephone service, and voice over Internet telephone service;

(3) “Telephone” means any device used by a person for voice communications, in connection with the services of a telephone company, whether such voice communications are transmitted in analog, data or any other form;

(4) “Customer” means the person who subscribes to telephone service from a telephone company or the person in whose name such telephone service is listed;

(5) “Person” means any individual, partnership, corporation, limited liability company, trust, estate, cooperative association or other entity;

(6) “Procure” in regard to a telephone record, means to obtain by any means, whether electronically, in writing or in oral form, with or without consideration.

(b) No person shall: (1) Knowingly procure, attempt to procure, solicit or conspire with another to procure a telephone record of any resident of this state without the authorization of the customer to whom the record pertains, (2) knowingly sell or attempt to sell a telephone record of any resident of this state without the authorization of the customer to whom the record pertains, or (3) receive a telephone record of any resident of this state with the knowledge such record has been obtained without the authorization of the customer to whom the record pertains or by fraudulent, deceptive or false means.

(c) The provisions of this section shall not apply to any person acting pursuant to a valid court order, warrant or subpoena and shall not be construed to prevent any action by a law enforcement agency, or any officer, employee or agent of such agency, to obtain telephone records in connection with the performance of the official duties of the agency.

(d) The provisions of this section shall not be construed to prohibit a telephone company from obtaining, using, disclosing or permitting access to any telephone record, either directly or indirectly through its agents (1) as otherwise authorized by law, (2) with the lawful consent of the customer, (3) as may be necessarily incident to the rendition of the service, including, but not limited to, initiating, rendering, billing and collecting customer charges, or to the protection of the rights or property of the telephone company, or to protect the customer of those services and other carriers from fraudulent, abusive or unlawful use of or subscription to, such services, (4) to a governmental entity, if the telephone company reasonably believes that an emergency involving immediate danger of death or serious physical injury to any person justifies disclosure of the information, or (5) to the National Center for Missing and Exploited Children, in connection with a report submitted thereto under Section 227 of the Victims of Child Abuse Act of 1990.

(e) The provisions of this section shall not be construed to expand upon the obligations and duties of any telephone company to protect telephone records beyond those otherwise established by federal or state law, including, but not limited to, provisions governing customer proprietary network information in Section 222 of the Communications Act of 1934, as amended, and 47 USC 222.

(f) The provisions of this section shall not apply to a telephone company and its agents or representatives who act reasonably and in good faith pursuant to this section.

(g) Each telephone company that maintains telephone records of a resident of this state shall establish reasonable procedures to protect against unauthorized or fraudulent disclosure of such records which could result in substantial harm or inconvenience to any customer. For purposes of this subsection, a telephone company’s procedures shall be deemed reasonable if the telephone company complies with the provisions governing customer proprietary network information in Section 222 of the Communications Act of 1934, as amended, and 47 USC 222.

(h) Any violation of subsection (b) of this section: (1) Involving a single telephone record of a resident of this state shall be a class C misdemeanor, (2) involving two to not more than ten telephone records of a resident of this state shall be a class B misdemeanor, and (3) involving more than ten telephone records of a resident of this state shall be a class A misdemeanor.

(i) Any violation of subsection (b) of this section shall be deemed an unfair or deceptive trade act or practice under subsection (a) of section 42-110b.

(P.A. 06-96, S. 1.)



Section 16-247v - Performance standards for restoration of intrastate telecommunications service after emergencies. Credit for service outages.

(a) The Public Utilities Regulatory Authority shall initiate a docket to establish standards for restoration of intrastate telecommunications service, as defined in section 16-247a, by any telephone company, certified telecommunications provider, certified competitive video service provider, community antenna television company, holder of a certificate of cable franchise authority or holder of a certificate of video franchise authority, as those terms are defined in section 16-1, after any emergency, as defined in section 16-32e. The standards established by the authority shall be limited to any portion of an emergency in which (1) the intrastate telecommunications service outage affects more than ten per cent of any such company’s, provider’s or holder’s access lines, (2) such outage lasts more than forty-eight consecutive hours, and (3) such outage was not caused by the equipment, negligence or wilful act of the subscriber of such service or any other third party.

(b) In establishing such emergency restoration standards, the authority shall consider:

(1) The severity, extent and duration of the emergency;

(2) Communication and coordination by each such company, provider or holder with the state, municipalities and any relevant electric distribution company;

(3) The operations of any call center operated by each such company, provider or holder during an emergency;

(4) Requirements concerning the assignment of a representative of each such company, provider or holder to staff the emergency operations center of any relevant electric distribution company during an emergency;

(5) Service restoration;

(6) The safety of the subscribers of any such company, provider or holder; and

(7) That restoration of such intrastate telecommunications service cannot be completed until after commercial power is restored.

(c) If the authority determines that any such company, provider or holder has failed to comply with the standards established pursuant to subsection (b) of this section, the authority may submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy, recommending legislation establishing penalties for future noncompliance with such standards. Any penalty for noncompliance with the standards established pursuant to this section shall be limited to any penalty established pursuant to this section.

(d) Each telephone company and certified telecommunications provider, shall, to the extent permitted under federal law, provide a bill credit to any subscriber of such company or provider for any service outage of intrastate telecommunications service, in an emergency, provided (1) such service outage lasts for more than twenty-four consecutive hours, (2) the subscriber notifies such company or provider of such service outage not later than thirty days after the end of any such emergency, (3) such service outage was not caused by the equipment, negligence or wilful act of the subscriber or any other third party, (4) such service outage affects more than ten per cent of any such company’s or provider’s access lines, and (5) such service outage was not caused by the failure of commercial power used to provide such intrastate telecommunications service. The amount of any such credit shall equal the proportionate share of such service not received during the billing period during which such outage occurred. The provisions of this subsection shall not apply to any certified competitive video service provider, community antenna television company, holder of a certificate of cable franchise authority or holder of a certificate of video franchise authority that already provides credits pursuant to section 16-331l or 16-331w.

(P.A. 12-148, S. 5.)

History: P.A. 12-148 effective June 15, 2012.



Section 16-248 - Rights of telephone company in operation May 23, 1985.

Every telephone company organized before May 23, 1985, under special or general law, for the transaction of a telephone exchange business, in whole or in part, is limited in its operation, so far as pertains to the telephone exchange business, to the limits of the town or towns in which the plant and structures of such company, association or corporation actually existed and were in operation, in whole or in part, on such date, except upon a finding that public convenience and necessity require an extension of such limits as hereinafter provided.

(1949 Rev., S. 5660; P.A. 85-187, S. 6, 15.)

History: P.A. 85-187 applied provisions of section to every telephone company organized before May 23, 1985, instead of to every company, association or corporation organized before May 3, 1899.



Section 16-249 - Authority finding re extension of exchange business of telephone company.

Every telephone company whose plant was in existence and in operation on May 23, 1985, desiring to extend its telephone exchange business to another town or towns, is prohibited from taking any steps under the general statutes for the location of its poles or conduits, and from commencing to construct its extension or its plant, until it has applied to the Public Utilities Regulatory Authority and has obtained from the authority, in the manner hereinafter provided, a finding that public convenience and necessity require the carrying on of such telephone exchange business by such company, association or corporation, within the territorial limits, or some portion thereof, stated in its application.

(1949 Rev., S. 5661; P.A. 75-486, S. 1, 69; P.A. 80-482, S. 110, 348; P.A. 85-187, S. 7, 15; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 85-187 applied provisions of section to every telephone company whose plant was in existence and in operation on May 23, 1985, instead of to every company, association or corporation under former Sec. 16-248 whose plant was in existence and in operation on May 3, 1899 and to any other such company, association or corporation theretofore existing, or thereafter organized under state law to do a telephone exchange business; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-250 - Determination of public convenience and necessity for extension.

Every telephone company whose plant was in existence and in operation on May 23, 1985, intending to extend a telephone system for doing a telephone exchange business, shall make application to the Public Utilities Regulatory Authority for a finding that public convenience and necessity require such extension by such company and any such application shall state the territorial limits in which it is intended in good faith to extend such system. The authority shall thereupon fix a time and place to hear such application, and shall cause notice to be served, at least twelve days before the date of the hearing, upon any other telephone company, association or corporation, organized under special or general law, that may be affected by such extension, and upon the selectmen of any town, the mayor of any city or the warden and burgesses of any borough, within whose limits such extension may be made. The authority may hear the parties and determine whether, upon consideration of the facts, circumstances and conditions of the business, public convenience and necessity require the extension as heretofore defined by such company and may make a finding that public convenience and necessity require the extension of such telephone exchange system by the applicant in the whole or a part of the territory named in the application.

(1949 Rev., S. 5662; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 111, 348; P.A. 85-187, S. 8, 15; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 85-187 applied provisions of section to every telephone company whose plant was in existence and in operation on May 23, 1985, instead of to every company, association under former Sec. 16-249 and applied provisions of section to extension of a telephone system instead to both extension and construction; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-250a - Reselling or sharing of line purchased or leased from telephone company.

The Public Utilities Regulatory Authority shall not prohibit any customer of a telephone company, as defined in section 16-1, from reselling or sharing any wide area telephone service or foreign exchange line purchased or leased from the telephone company, provided (1) the provision of telecommunications services is not the primary business of the customer, and (2) the wide area telephone service or foreign exchange line is purchased or leased primarily for the customer’s own use and is resold to or shared with persons or entities occupying or granted the right to use the customer’s premises.

(P.A. 84-238; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-250b - Cellular mobile telephone service. Authority jurisdiction. Regulations.

(a) The Public Utilities Regulatory Authority shall have jurisdiction over the provision of cellular mobile telephone service by cellular mobile telephone carriers licensed by the Federal Communications Commission to operate within the state.

(b) Not later than six months after July 3, 1985, the authority shall adopt regulations, in accordance with the provisions of chapter 54, establishing (1) conditions under which the authority may forbear from regulating such carriers, and (2) standards and procedures for the regulation, on an equal basis with regard to all carriers, of the rates and charges, services, accounting practices, safety and conduct of operations of such carriers if the authority does not forbear from regulating such carriers. Such conditions, standards and procedures shall provide for the public convenience, necessity and welfare.

(P.A. 85-552, S. 7, 8; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-251 - Bonds of telephone company.

Any telephone company may borrow money, and issue its bonds therefor, under its seal and signed by its president or vice president and by its treasurer or assistant treasurer. The signatures of such officers may be facsimiles thereof and the seal of the company may be a facsimile of such seal.

(1949 Rev., S. 5663; 1957, P.A. 84, S. 1.)



Section 16-252 - Bonds may be secured by mortgage.

All such bonds may be secured by a mortgage of the property, real, personal or mixed, of the mortgagor, executed by its president, under its corporate seal, to the Treasurer of the state, and his successors in office, in trust, for the holders of such bonds, and recorded in the office of the Secretary of the State, and such mortgage shall secure equally all such bonds as may be issued from time to time to the full amount specified in the mortgage, and may include not only the property then owned by the mortgagor but also property to be thereafter acquired by it. In such mortgage deed, it shall be sufficient to describe the lines, wires, poles, conduits, equipment and apparatus of the telephone company, in general terms and by general reference to locality. The provisions of sections 16-218 to 16-227, inclusive, concerning the foreclosure of mortgages of railroad companies, shall apply to any mortgages or bonds issued by telephone companies, associations or corporations.

(1949 Rev., S. 5665.)



Section 16-253 and 16-254 - Amount of capital to be paid in. Subscriptions for cash.

Sections 16-253 and 16-254 are repealed, effective October 1, 2002.

(1949 Rev., S. 5666, 5667; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 16-255 - General powers.

All companies, associations or corporations affected by the provisions of sections 16-248 to 16-253, inclusive, shall, subject to the restrictions therein imposed, have all the powers and rights of construction that are or have by law been conferred upon any domestic telephone corporation by special charter or otherwise.

(1949 Rev., S. 5668; P.A. 85-187, S. 10, 15; P.A. 02-89, S. 24.)

History: P.A. 85-187 deleted obsolete reference to Sec. 16-247, substituting reference to Sec. 16-248; P.A. 02-89 replaced reference to Sec. 16-254 with reference to Sec. 16-253, reflecting repeal of Sec. 16-254 by the same public act.



Section 16-255a to 16-255i - Acquisition of control of domestic telephone companies limited; statement; expenses of department. Form of statement. Hearing re department approval of acquisition; standard of review. Nonvotable securities; injunctive relief. Regulations. Appeals. Remedial and penal provisions. Exemptions. Severability.

Sections 16-255a to 16-255i, inclusive, are repealed.

(P.A. 81-329, S. 2–11; P.A. 87-446, S. 2, 3.)



Section 16-256 - Notice of offense in party line usage in telephone directory.

Section 16-256 is repealed, effective May 8, 2013.

(1957, P.A. 375, S. 2; P.A. 99-286, S. 9, 19; P.A. 13-5, S. 52.)



Section 16-256a - Directory assistance charge prohibited.

Section 16-256a is repealed.

(P.A. 79-494; P.A. 80-482, S. 4, 40, 345, 348; P.A. 95-217, S. 9.)



Section 16-256b - Special telecommunications equipment for deaf and hearing impaired persons. Fund. Amplification controls for coin and coinless telephones installed for public or semipublic use.

Section 16-256b is repealed, effective July 1, 2011.

(P.A. 79-156; P.A. 80-482, S. 4, 40, 345, 348; P.A. 82-254, S. 1, 2; P.A. 83-125, S. 1, 2; P.A. 85-228, S. 1, 2; P.A. 86-50, S. 2; P.A. 87-388, S. 1, 3; P.A. 88-158, S. 1, 2; P.A. 92-146, S. 4, 5; P.A. 93-34, S. 1, 2; P.A. 94-74, S. 7, 11; P.A. 99-286, S. 10, 19; P.A. 00-53, S. 6; P.A. 11-44, S. 38; 11-48, S. 306; 11-80, S. 1.)



Section 16-256c - Extended local calling criteria. Calling volume. Subscriber survey and vote. Petitions.

(a) In establishing criteria for the granting of extended local calling service to a telephone exchange, the Public Utilities Regulatory Authority may consider the volume of calls made by such exchange to other exchanges; provided, in considering whether to grant extended local calling service to a telephone exchange within the lowest exchange classification, the calling volume of such exchange shall not be the exclusive or determinative factor.

(b) In any survey of the subscribers of a telephone exchange subject to reclassification which is conducted by a telephone company in response to a petition for extended local calling telephone service, the Public Utilities Regulatory Authority shall approve and order such extended local calling if, after a hearing, the authority finds that more than fifty per cent of the responding subscribers in each exchange required to be surveyed vote in favor of the additional extended local calling route and at least fifty per cent of all subscribers in each exchange required to be surveyed respond to the survey; provided, only validly completed and signed ballots shall be used in computing the required percentages.

(c) Notwithstanding any provision of the general statutes to the contrary, the Public Utilities Regulatory Authority shall consider a petition for extended local calling when (1) the petition is from an exchange which serves less than thirty-eight thousand equivalent main stations, (2) the petition is sponsored by the chief administrative officer of a distressed municipality, as defined in section 32-9p, which municipality is within the petitioning exchange, (3) the toll messages on the route requested average greater than or equal to four calls per customer per month from the petitioning exchange over a six-month period, and (4) the petitioning exchange has extended local calling to a contiguous exchange which has extended local calling to the exchange to which extended local calling is sought.

(P.A. 79-330; P.A. 80-242; 80-482, S. 4, 40, 345, 348; P.A. 85-36; 85-187, S. 14, 15; P.A. 95-217, S. 8; P.A. 96-266, S. 2; P.A. 11-80, S. 1.)

History: P.A. 80-242 added Subsec. (b) re extension of local calling through survey of subscribers; P.A. 80-482 made division of public utility control an independent department and abolished department of business regulation; P.A. 85-36 changed, from at least 51% to more than 50%, the favorable vote necessary to require department order for extended local calling; P.A. 85-187 changed effective date of P.A. 85-36 from October 1, 1985 to June 1, 1985; P.A. 95-217 added new Subsec. (c) re requirements to petition for extended local calling; P.A. 96-266 amended Subsec. (c)(1) to increase to 38,000 the maximum number of equivalent main stations; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-256d - Itemized telephone bills for business customers.

Each telephone company, as defined in section 16-1, shall, upon request of any business customer, provide the customer with an itemization of tariffed equipment and associated charges, indicating the number of telephones and lines and the types of service the customer is being billed for and the charge for each such telephone, line and service. Each such company shall, on a quarterly basis, notify its business customers of the availability of such itemizations.

(P.A. 83-172.)



Section 16-256e - Recorded telephone message devices prohibited.

No person may use any device which transmits an unsolicited recorded telephone message for any commercial, business or advertising purpose to any telephone customer in the state and which continues the call and message after the customer hangs up the receiver. Any person violating the provisions of this section shall be fined not more than five hundred dollars.

(P.A. 83-419; P.A. 99-286, S. 11, 19.)

History: P.A. 99-286 made technical changes, effective July 19, 1999.



Section 16-256f - Blocking service available to customers.

Each telephone company and each certified telecommunications provider may make blocking service available to its customers and may charge the customer for providing such service.

(P.A. 89-259, S. 4, 5; P.A. 94-74, S. 8, 11; P.A. 99-286, S. 12, 19.)

History: P.A. 94-74 added provision re persons, firms or corporations certified to provide intrastate telecommunication service, effective July 1, 1994; P.A. 99-286 changed reference to person, firm or corporation certified to provide intrastate telecommunications service to “certified telecommunications provider” and made a technical change, effective July 19, 1999.



Section 16-256g - Proceeding to determine monthly subscriber fee. Assessment of subscribers for Enhanced 9-1-1 Telecommunications Fund.

(a) By June first of each year, the Public Utilities Regulatory Authority shall conduct a proceeding to determine the amount of the monthly fee to be assessed against each subscriber of: (1) Local telephone service, (2) commercial mobile radio service, as defined in 47 CFR Section 20.3, and (3) voice over Internet protocol service, as defined in section 28-30b, to fund the development and administration of the enhanced emergency 9-1-1 program. The authority shall base such fee on the findings of the Commissioner of Emergency Services and Public Protection, pursuant to subsection (c) of section 28-24, taking into consideration any existing moneys available in the Enhanced 9-1-1 Telecommunications Fund. The authority shall consider the progressive wire line inclusion schedule contained in the final report of the task force to study enhanced 9-1-1 telecommunications services established by public act 95-318*. The authority shall not approve any fee (A) greater than seventy-five cents per month per access line, (B) that does not include the progressive wire line inclusion schedule, or (C) for commercial mobile radio service, as defined in 47 CFR Section 20.3 that includes the progressive wire line inclusion schedule.

(b) Each telephone or telecommunications company providing local telephone service, each provider of commercial mobile radio service and each provider of voice over Internet protocol service shall assess against each subscriber, the fee established by the authority pursuant to subsection (a) of this section, which shall be remitted to the office of the State Treasurer for deposit into the Enhanced 9-1-1 Telecommunications Fund established pursuant to section 28-30a, not later than the fifteenth day of each month.

(c) The fee imposed under this section shall not apply to any prepaid wireless telecommunications service, as defined in section 28-30b.

(P.A. 89-259, S. 3, 5; P.A. 96-150, S. 3, 5; P.A. 99-286, S. 13, 19; P.A. 07-106, S. 4; P.A. 11-51, S. 134; P.A. 12-134, S. 1; 12-153, S. 7; P.A. 13-32, S. 5.)

*Note: Public act 95-318 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 96-150 established, in Subsec. (a), annual proceeding to determine amount of monthly subscriber fee, lettered existing provisions as Subsec. (b), and amended Subsec. (b) to require assessment of such fee by local service providers and commercial mobile radio service providers rather than by “domestic telephone companies”, effective May 31, 1996; P.A. 99-286 amended Subsec. (b) by making a technical change, effective July 19, 1999; P.A. 07-106 amended Subsec. (a) to make technical changes, add Subdiv. (1) and (2) designators and add new Subdivs. (3) and (4) re voice over Internet protocol service and prepaid wireless telephone service and amended Subsec. (b) to add provisions re providers of prepaid wireless telephone service and voice over Internet protocol service and re fee remitted to Treasurer’s office for deposit into fund not later than 15th day of each month; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011 (Revisor’s note: “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, to conform with changes made by P.A. 11-80, S. 1); P.A. 12-134 amended Subsec. (a) to increase from 50 cents to 75 cents the maximum monthly access line fee, effective June 15, 2012; P.A. 12-153 amended Subsec. (a) by deleting former Subdiv. (4) re prepaid wireless telephone service, inserting Subpara. designators (A) and (B) and adding Subpara. (C) re exemption for commercial mobile radio service, amended Subsec. (b) by deleting reference to prepaid wireless telephone service providers, added Subsec. (c) re exemption from fee for prepaid wireless telecommunications service and made technical changes, effective January 1, 2013; P.A. 13-32 amended Subsec. (a) to make a technical change, effective July 1, 2013.



Section 16-256h - Business to residential pricing ratio for basic exchange service.

In a proceeding under subsection (a) of section 16-19, the Public Utilities Regulatory Authority may approve a modification of the existing business to residential pricing ratio for basic exchange service of a telephone company toward the then-current national average business to residential pricing ratio, as determined by the authority, but shall not approve a modification which brings such ratio below two and seven-tenths to one prior to June 30, 1994, and shall not approve a modification which brings such ratio below two and five-tenths to one or the then-current national average business to residential pricing ratio, as determined by the authority, whichever is higher, prior to June 30, 1995.

(P.A. 93-330, S. 8, 9; P.A. 11-80, S. 1.)

History: P.A. 93-330 effective July 2, 1993; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-256i - Primary local or intrastate interexchange carrier orders. Unauthorized switching. Penalty.

(a) As used in this section:

(1) “Customer” means (A) in the case of a residential customer, any adult who is authorized by the individual in whose name the local exchange carrier has established an account for telecommunications services to authorize a change in telecommunications services, and (B) in the case of a business customer, any individual who is authorized by the business to authorize a change in telecommunications services;

(2) “Telemarketer” means any individual who, by telephone, initiates the sale of telecommunications services for a telecommunications company; and

(3) “Telemarketing” means the act of soliciting by telephone the sale of telecommunications services.

(b) A telecommunications company shall not submit a primary, local or intrastate interexchange carrier change order to a company providing local exchange telephone service prior to the order being confirmed in accordance with the provisions of Subpart K of Part 64 of Title 47 of the Code of Federal Regulations, as from time to time amended, and the provisions of this section, if applicable.

(c) A telecommunications company or its affiliate or authorized representative using telemarketing to initiate the sale of telecommunications services shall comply with the following requirements for all such telemarketing calls: (1) The telemarketer shall identify himself by name and identify the telecommunications company providing the proposed services and the name of the business, firm, corporation, association, joint stock association, trust, partnership, or limited liability company, if different from the telecommunications company, for whom the call is made; (2) the telemarketer shall state that only the customer may authorize a change in service; (3) the telemarketer shall confirm that he is speaking to the customer; (4) the telemarketer shall clearly explain the proposed services in detail and explain that an affirmative response will change the customer’s telecommunications carrier; (5) the telemarketer shall obtain from the customer an affirmative response that the customer agrees to a change in his primary, local or intrastate interexchange carrier; and (6) the primary, local or intrastate interexchange carrier change order or independent third party verification record shall identify the individual with whom the telemarketer confirmed the authorization to change the primary, local or intrastate interexchange carrier.

(d) (1) A telecommunications company or its affiliate or authorized representative using telemarketing to initiate the sale of telecommunications services shall (A) prior to submitting a change in primary, local or intrastate interexchange carriers, obtain verbal authorization confirmed by an independent third party or written authorization of such change from the customer, and (B) not more than four business days after obtaining notification or confirmation that the change in carrier has been made, send by first class mail to the customer notification that the customer’s primary, local or intrastate interexchange carrier has been changed, along with a postpaid postcard or toll-free number which the customer can use to deny authorization for the change order. If the telecommunications company receives a postcard or telephone call at the toll-free number provided in the notification denying authorization for the change, the company shall immediately notify the customer’s previous carrier and shall cause the customer’s primary, local or intrastate interexchange service to be switched back to the customer’s previous carrier and shall: (i) Adjust the affected customer’s bill so that the customer pays no more than the customer would have paid had his carrier not been switched; (ii) pay the previous carrier an amount equal to all charges paid by the customer after the change to the new carrier; and (iii) pay the previous carrier an amount equal to all expenses assessed by the local exchange company for switching the customer’s primary, local or intrastate interexchange service.

(2) It shall be an unfair or deceptive trade practice, in violation of chapter 735a, for any telecommunications company to unreasonably delay or deny a request by a customer to switch a customer’s primary, local or intrastate interexchange carrier back to the customer’s previous carrier.

(e) The authority shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions in this section.

(f) A telecommunications company, or its affiliate or authorized representative using telemarketing to initiate the sale of telecommunications services, which the authority determines, after notice and opportunity for a hearing as provided in section 16-41, has failed to comply with the provisions of this section or section 16-256j shall pay to the state a civil penalty of not more than ten thousand dollars per violation.

(P.A. 95-326; P.A. 96-266, S. 1; P.A. 98-148, S. 1; June Sp. Sess. P.A. 05-1, S. 31; P.A. 13-5, S. 18, 19.)

History: P.A. 96-266 made section applicable to “local” interexchange carrier change orders; P.A. 98-148 added new Subsec. (a) re definitions, designated most of existing provisions as Subsec. (b) and made technical changes, added new Subsecs. (c) to (e) re telemarketing, designated existing penalty provision as Subsec. (f) and added to Subsec. (f) references to telemarketing and Sec. 16-256j; June Sp. Sess. P.A. 05-1 amended Subsec. (f) to increase maximum penalty from $5,000 to $10,000; P.A. 13-5 amended Subsecs. (e) and (f) to replace “department” with “authority”, effective May 8, 2013.



Section 16-256j - Billing for telecommunications services. Information re carriers, basic, local service and taxes.

All bills for telecommunications services, whether issued by a telecommunications company or by a billing service, shall (1) contain the name of each carrier providing service as well as a toll-free number for customer complaints for each such carrier printed clearly and conspicuously on the portion of the bill relating to each carrier; (2) clearly and conspicuously identify on the bill those charges for which nonpayment will not result in disconnection of basic, local service; and (3) only label a charge as a tax if such tax is directly assessed by the taxing entity on the customer through the telecommunications company, which tax shall appear as a separate charge on such bill.

(P.A. 98-148, S. 2; P.A. 02-32, S. 1.)

History: P.A. 02-32 added provisions as Subdivs. (2) and (3) re charges that do not relate to basic, local service and re labeling of charges as taxes on bills, and inserted Subdiv. (1) designator.



Section 16-256k - Disclosure for removal or change in telecommunications service. Disclosure for promotional offerings.

Each telephone company, as defined in section 16-1, and each certified telecommunications provider, as defined in said section 16-1, shall clearly and conspicuously disclose, in writing, to customers, upon subscription and annually thereafter, (1) whether the removal or change in any telecommunications service will result in the loss of a discount or other change in the rate charged for any telecommunications service subscribed to or used by the customer; and (2) for any promotional offering filed on and after October 1, 2002, with the Public Utilities Regulatory Authority pursuant to subsection (e) of section 16-247f, that the offering is a promotion and will be in effect for a limited period of time.

(P.A. 02-32, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-257 - Recording of agreement of consolidation or merger of electric and gas companies.

Any corporation, incorporated for or engaged in the business of manufacturing, distributing or using electricity for purposes of light, heat, power or other lawful purposes, or supplying gas for any or all of said purposes, which has consolidated with or merged into itself, or consolidates with or merges into itself, any other corporation, in accordance with the provisions of its charter and of the statutes, may record in the office of the Secretary of the State the agreement of such consolidation or merger. When such agreement has been so recorded, it shall not be necessary to record the same in the towns where the property of such consolidating companies or such companies so being merged is located, but the same shall be valid and effectual notice of the facts therein set forth, provided a certificate shall be filed in the office of the town clerk of each town where the property of any such consolidating companies or of such companies so being merged is located, setting forth the names of the consolidating company and the companies so consolidated or the name of the company into which such companies owning such property may have become merged and the names of such companies, the date of such agreement and the fact that the same has been filed and recorded in the office of the Secretary of the State. The clerk of any town where any such certificate is filed shall record the same.

(1949 Rev., S. 5669.)



Section 16-258 - Standards concerning electricity and gas.

Section 16-258 is repealed.

(1949 Rev., S. 5670; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 112, 348; P.A. 95-217, S. 9.)



Section 16-258a - Registration of natural gas sellers. Procedures. Penalties.

(a) Each person that sells natural gas to an end user in the state and is not (1) a gas company, as defined in section 16-1, (2) a municipal gas utility established under chapter 101 or any other gas utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or any public or special act, or (3) a gas pipeline or gas transmission company subject to the provisions of chapter 208, shall register with the Public Utilities Regulatory Authority prior to making any such sale by filing a form supplied by said authority. The registration period shall be for a one-year term from October first to September thirtieth of the following year.

(b) Each person registered with the authority shall: (1) Maintain a bond or other security for at least the registration period or longer in amount and form approved by the authority, to ensure the person’s financial responsibility and its supply of natural gas to end-use customers in accordance with contracts, agreements or arrangements; (2) have a contractual relationship with an entity or entities to purchase natural gas supply; (3) comply with the National Labor Relations Act and regulations, if applicable; (4) comply with the Connecticut Unfair Trade Practices Act and applicable regulations; and (5) agree to cooperate with (A) each gas company, (B) each municipal gas utility established under chapter 101 or any other gas utility owned, leased, maintained, operated, managed or controlled by any unit of local government under any general statute or special act, (C) each gas pipeline or gas transmission company subject to the provisions of chapter 208, (D) the authority, and (E) all other gas suppliers in the event of an emergency condition that may jeopardize the safety and reliability of the state’s natural gas system.

(c) Each person registered with the authority shall submit to the authority by July fifteenth of each year, on a form prescribed by the authority, an update of information the authority deems relevant. Each registered person shall pay an annual registration fee to be determined by the authority which shall not exceed the actual administrative costs of the authority and provide a bond or other security as described in subdivision (1) of subsection (b) of this section. If the authority determines that a person registered with the authority has not complied with the requirements of subsection (b) or (c) of this section, the authority shall notify such person that such person’s registration expires on September thirtieth of that year and such person shall no longer be authorized to sell natural gas to an end user in the state.

(d) A registered person shall notify the authority at least ten days before a change in corporate structure that affects the person. No registration may be transferred without the prior approval of the authority. The authority may assess additional registration fees to pay the administrative costs of reviewing a request for such transfer.

(e) Any person who violates any provision of this section shall be subject to sanctions by the authority, in accordance with section 16-41, which may include, but are not limited to, the suspension or revocation of such registration or a prohibition on accepting new customers.

(P.A. 95-114, S. 1, 5; P.A. 98-218, S. 1, 3; P.A. 00-91, S. 1; P.A. 01-49, S. 10; P.A. 03-27, S. 1; P.A. 04-236, S. 14; P.A. 11-80, S. 1.)

History: P.A. 95-114 effective July 1, 1995; P.A. 98-218 moved “in the state”, effective July 1, 1998; P.A. 00-91 made technical changes in existing provisions, designated existing provisions as Subsec. (a) and inserted new Subsecs. (b) to (e), inclusive, re gas registrant requirements and penalties; P.A. 01-49 amended Subsec. (a) to make a technical change; P.A. 03-27 amended Subsec. (a) to designate the registration period as a one-year term from October first to September thirtieth, amended Subsec. (b) to add “for at least the registration period or longer”, amended Subsec. (c) to replace provision re not less than annual submission with provision re submission “by July fifteenth of each year”, to delete provision re notice of change in corporate structure, to add provision requiring a bond or other security, and to add provision re failure to comply with Subsecs. (b) or (c), and amended Subsec. (d) to add provision re notification ten days before a change in corporate structure, effective July 1, 2003; P.A. 04-236 amended Subsec. (c) to make a technical change, effective June 8, 2004; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-258b - Registration of electric generating facilities.

Each person, as defined in section 16-1, operating an electric generating facility in this state shall register with the Public Utilities Regulatory Authority. Not later than January 1, 2001, the authority shall adopt regulations in accordance with chapter 54 to establish standards and procedures for the registration of electric generators pursuant to this section. The provisions of this section shall not apply to any (1) hydroelectric generating facility, or (2) electric generating device (A) with a generating capacity of four megawatts or less, or (B) that is owned and operated by an electric distribution company or gas company, as defined in section 16-1.

(P.A. 00-186, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-258c - Dual fuel capability requirements for electric generating facilities.

On and after January 1, 2008, the Public Utilities Regulatory Authority shall order and direct that any intermediate or base load electric generating unit owned by an electric distribution company or covered by a bilateral contract with an electric distribution company that is fueled by either oil or natural gas, with a rating of not less than sixty-five megawatts, shall have the actual ability to operate on demand for a forty-eight-hour period using either oil or natural gas, provided the authority may determine that dual fuel capability is not required for a specific generating unit if imposing such requirement is not in the best interest of Connecticut consumers.

(P.A. 07-242, S. 4; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-259 - Inspection of meters.

Upon petition of any person and the payment of a fee of ten dollars for each meter, the Public Utilities Regulatory Authority may cause to be inspected any meter used in measuring electricity, gas or water supplied to the petitioner. The authority may prescribe such limits of variation from accurate registration by such meters as it determines to be reasonable. The company supplying electricity, gas or water through any such meter shall reimburse the petitioner for the inspection fee if the meter is found not to register accurately within the limit of variation so prescribed, and the company may not again use the meter until it is corrected and approved by the authority.

(1949 Rev., S. 5671; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 113, 348; P.A. 81-348, S. 2; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-348 increased fee from $1 to $10 and made inspection optional rather than mandatory; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-259a - Inaccurate billing. Financial liability of customer. Payment plan.

(a) No electric, electric distribution, gas or water company or electric supplier, which inaccurately bills a retail customer for service may bill or otherwise hold the customer financially liable for more than one year after the customer receives such service, unless the customer, either alone or with an individual other than an employee of the company, by an affirmative act, is responsible for the inaccurate billing or fails to provide for reasonable access to the premises where the company’s meter is located by an employee of the company during business hours for the purpose of reading the meter.

(b) Any such electric, electric distribution, gas or water company or electric supplier which inaccurately bills a retail customer for service may bill or otherwise hold the customer financially liable for not more than one year after the customer receives such service, unless a delayed bill for the service (1) would deprive the customer of the opportunity to apply for or receive energy assistance or (2) is the result of the customer’s meter erroneously registering another customer’s consumption, in which case the company may not bill or otherwise hold the customer liable for the service provided to another customer.

(c) No telephone company or certified telecommunications provider that inaccurately bills a retail customer for service may bill or otherwise hold the customer financially liable for more than two years or the time provided in federal law, whichever is longer, after the customer receives such service, unless the customer, either alone or with a person other than an employee of the telephone company or certified telecommunications provider by an affirmative act, is responsible for the inaccurate billing.

(d) Any company, electric supplier or certified telecommunications provider that holds a customer financially liable under subsection (a), (b) or (c) of this section shall establish a payment plan which prorates all arrearages for service the customer owes over a period of time that is no shorter than the period for which the customer is being held financially liable by such company, electric supplier or certified telecommunications provider. The payment plan shall provide that no payment charged to a customer under such plan shall exceed fifty per cent of the average amount that the company charged such customer for each billing period over the previous twelve-month period for services received during that period. Notwithstanding the provisions of this subsection, a company, electric supplier or certified telecommunications provider may require immediate payment of the full amount due under subsection (a), (b) or (c) of this section if such customer fails to make timely payments in accordance with the payment plan established by such company, electric supplier or certified telecommunications provider.

(P.A. 84-218; P.A. 94-74, S. 9, 11; P.A. 96-136; P.A. 98-28, S. 37, 117; P.A. 99-286, S. 14, 19.)

History: P.A. 94-74 amended Subsecs. (a) and (b) by deleting telephone companies, and added new Subsec. (c) re telephone companies and persons, firms or corporations certified to provide intrastate telecommunication services, effective July 1, 1994; P.A. 96-136 changed period in Subsecs. (a) and (b) for which an electric, gas or water company may hold a customer financially liable from six months or three billing periods to one year after the customer receives service and added Subsec. (d) re payment plans; P.A. 98-28 added electric suppliers and electric distribution companies, effective July 1, 1998; P.A. 99-286 changed reference to person, firm or corporation certified to provide intrastate telecommunications services to “certified telecommunications provider” and made technical changes, effective July 19, 1999.



Section 16-260 - Water meters may be required.

Any water company supplying water to the inhabitants of any city, town, village or borough, for domestic, manufacturing or fire protection purposes, may refuse to furnish water, except by metered measurement at established rates, to the owner or occupant of any premises upon which water is allowed to be wasted by reason of defective fixtures, or otherwise, after notification to such owner or occupant and reasonable time given to him to make necessary repairs.

(1949 Rev., S. 5672.)



Section 16-261 - Extension of electric lines to unserved areas. Determination of rates.

(a) The Public Utilities Regulatory Authority shall order and direct the electric and electric distribution companies providing electric distribution services in this state to extend lines in their chartered territory to all unserved areas having a density of subscribers for electric distribution service averaging at least two per mile on such proposed new lines, in accordance with the provisions of this section.

(b) The Public Utilities Regulatory Authority is directed, in considering the rates of electric or electric distribution companies or in the proceedings having to do with such rates, to consider the expenses and revenues of each company as a whole, in arriving at a fair return on the fair value of such properties. In prescribing a rate for service on such new lines, the authority shall exercise its statutory powers, except that the guarantee required shall not exceed thirteen dollars and fifty cents per mile per month.

(c) The Public Utilities Regulatory Authority is directed to advance the objects of this section in every lawful manner.

(d) Nothing in this section shall authorize the Public Utilities Regulatory Authority to order and direct electric or electric distribution companies to extend their lines in their chartered territory over or under any body of water or elsewhere than along public highways unless said authority, exercising its powers under section 16-20, finds such extension to be economically justifiable.

(1949 Rev., S. 5673; 1955, S. 2616d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 114, 348; P.A. 98-28, S. 102, 117; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 98-28 amended Subsec. (a) by changing electric utility companies distributing current to electric and electric distribution companies providing electric distribution services and amended Subsecs. (b) and (d) by adding electric distribution companies, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-261a - Interagency electric and magnetic fields task force; composition; study. Assessment of electric public service companies for specified expenses of task force.

Section 16-261a is repealed, effective July 1, 2011.

(P.A. 91-317, S. 1–3; P.A. 92-169, S. 1–3; P.A. 93-381, S. 9, 39; P.A. 95-250, S. 1; P.A. 95-257, S. 12, 21, 58; P.A. 96-211, S. 1, 5, 6; 96-245, S. 12, 44; P.A. 11-80, S. 1, 140.)



Section 16-262 - Gas companies authorized to deal in natural gas.

Any gas company is authorized to buy, manufacture, produce, sell, furnish, transport, store, distribute, dispose of or otherwise deal in natural gas and a mixture of natural and manufactured gas and the by-products thereof, to the same extent and with the same rights, privileges and limitations conferred or imposed upon it with respect to manufactured gas, and within the same territorial limitations within which it is authorized to deal in manufactured gas.

(1951, S. 2614d.)



Section 16-262a - Water company to have area resident as director or advisory council of area residents.

The board of directors of each water company shall include at least one member who is a resident of the area served by such company and who is not an officer or employee of the company; provided, in lieu of this requirement, such company may establish an area advisory council, consisting of three or more members who are residents of the area served by the company and who are not officers or employees of the company. The members of the advisory council shall be appointed as follows: (1) If the service area contains three or more municipalities, the chief elected official of each municipality shall appoint one member to the council, (2) if the service area contains two municipalities, the chief elected official of each municipality shall appoint one member and the local legislative body shall appoint one member, and (3) if the service area contains one municipality, the chief elected official shall appoint two members and the local legislative body shall appoint two members. Such company shall report to the Public Utilities Regulatory Authority, within thirty days after appointment, the names and towns of residence of such appointees. Each company having such a council shall, through its officers and board of directors, consult and advise with the council on matters of local interest.

(1961, P.A. 220; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 115, 348; P.A. 91-300, S. 1; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 91-300 added provision concerning the appointment of advisory council members by the chief elected official and the local legislative body, replacing provision whereby company appointed members; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-262b - Notice of discharge of explosives or highway excavation to gas companies.

Section 16-262b is repealed.

(1961, P.A. 278; P.A. 77-350, S. 12.)



Section 16-262c - Termination of utility service for nonpayment, when prohibited. Amortization agreements. Moneys allowed to be deducted from customers’ accounts and moneys to be included in rates as an operating expense. Hardship cases. Notice. Regulations. Annual reports. Privacy of individual customer utility usage and billing information.

(a) Notwithstanding any other provision of the general statutes no electric, electric distribution, gas, telephone or water company, no electric supplier or certified telecommunications provider, and no municipal utility furnishing electric, gas, telephone or water service shall cause cessation of any such service by reason of delinquency in payment for such service (1) on any Friday, Saturday, Sunday, legal holiday or day before any legal holiday, provided such a company, electric supplier, certified telecommunications provider or municipal utility may cause cessation of such service to a nonresidential account on a Friday which is not a legal holiday or the day before a legal holiday when the business offices of the company, electric supplier, certified telecommunications provider or municipal utility are open to the public the succeeding Saturday, (2) at any time during which the business offices of said company, electric supplier, certified telecommunications provider or municipal utility are not open to the public, or (3) within one hour before the closing of the business offices of said company, electric supplier or municipal utility.

(b) (1) From November first to May first, inclusive, no electric or electric distribution company, as defined in section 16-1, no electric supplier and no municipal utility furnishing electricity shall terminate, deny or refuse to reinstate residential electric service in hardship cases where the customer lacks the financial resources to pay his or her entire account. From November first to May first, inclusive, no gas company and no municipal utility furnishing gas shall terminate, deny or refuse to reinstate residential gas service in hardship cases where the customer uses such gas for heat and lacks the financial resources to pay his or her entire account, except a gas company that, between May second and October thirty-first, terminated gas service to a residential customer who uses gas for heat and who, during the previous period of November first to May first, had gas service maintained because of hardship status, may refuse to reinstate the gas service from November first to May first, inclusive, only if the customer has failed to pay, since the preceding November first, the lesser of: (A) Twenty per cent of the outstanding principal balance owed the gas company as of the date of termination, (B) one hundred dollars, or (C) the minimum payments due under the customer’s amortization agreement. Notwithstanding any other provision of the general statutes to the contrary, no electric, electric distribution or gas company, no electric supplier and no municipal utility furnishing electricity or gas shall terminate, deny or refuse to reinstate residential electric or gas service where the customer lacks the financial resources to pay his or her entire account and for which customer or a member of the customer’s household the termination, denial of or failure to reinstate such service would create a life-threatening situation. No electric, electric distribution or gas company, no electric supplier and no municipal utility furnishing electricity or gas shall terminate, deny or refuse to reinstate residential electric or gas service where the customer is a hardship case and lacks the financial resources to pay his or her entire account and a child not more than twenty-four months old resides in the customer’s household and such child has been admitted to the hospital and received discharge papers on which the attending physician or an advanced practice registered nurse has indicated such service is a necessity for the health and well being of such child.

(2) During any period in which a residential customer is subject to termination, an electric, electric distribution or gas company, an electric supplier or a municipal utility furnishing electricity or gas shall provide such residential customer whose account is delinquent an opportunity to enter into a reasonable amortization agreement with such company, electric supplier or utility to pay such delinquent account and to avoid termination of service. Such amortization agreement shall allow such customer adequate opportunity to apply for and receive the benefits of any available energy assistance program. An amortization agreement shall be subject to amendment on customer request if there is a change in the customer’s financial circumstances.

(3) As used in this section, (A) “household income” means the combined income over a twelve-month period of the customer and all adults, except children of the customer, who are and have been members of the household for six months or more, and (B) “hardship case” includes, but is not limited to: (i) A customer receiving local, state or federal public assistance; (ii) a customer whose sole source of financial support is Social Security, Veterans’ Administration or unemployment compensation benefits; (iii) a customer who is head of the household and is unemployed, and the household income is less than three hundred per cent of the poverty level determined by the federal government; (iv) a customer who is seriously ill or who has a household member who is seriously ill; (v) a customer whose income falls below one hundred twenty-five per cent of the poverty level determined by the federal government; and (vi) a customer whose circumstances threaten a deprivation of food and the necessities of life for himself or dependent children if payment of a delinquent bill is required.

(4) In order for a residential customer of a gas or electric distribution company using gas or electricity for heat to be eligible to have any moneys due and owing deducted from the customer’s delinquent account pursuant to this subdivision, the company furnishing gas or electricity shall require that the customer (A) apply and be eligible for benefits available under the Connecticut energy assistance program or state appropriated fuel assistance program; (B) authorize the company to send a copy of the customer’s monthly bill directly to any energy assistance agency for payment; (C) enter into and comply with an amortization agreement, which agreement is consistent with decisions and policies of the Public Utilities Regulatory Authority. Such an amortization agreement shall reduce a customer’s payment by the amount of the benefits reasonably anticipated from the Connecticut energy assistance program, state appropriated fuel assistance program or other energy assistance sources. Unless the customer requests otherwise, the company shall budget a customer’s payments over a twelve-month period with an affordable increment to be applied to any arrearage, provided such payment plan will not result in loss of any energy assistance benefits to the customer. If a customer authorizes the company to send a copy of his monthly bill directly to any energy assistance agency for payment, the energy assistance agency shall make payments directly to the company. If, on April thirtieth, a customer has been in compliance with the requirements of subparagraphs (A) to (C), inclusive, of this subdivision, during the period starting on the preceding November first, or from such time as the customer’s account becomes delinquent, the company shall deduct from such customer’s delinquent account an additional amount equal to the amount of money paid by the customer between the preceding November first and April thirtieth and paid on behalf of the customer through the Connecticut energy assistance program and state appropriated fuel assistance program. Any customer in compliance with the requirements of subparagraphs (A) to (C), inclusive, of this subdivision, on April thirtieth who continues to comply with an amortization agreement through the succeeding October thirty-first, shall also have an amount equal to the amount paid pursuant to such agreement and any amount paid on behalf of such customer between May first and the succeeding October thirty-first deducted from the customer’s delinquent account. In no event shall the deduction of any amounts pursuant to this subdivision result in a credit balance to the customer’s account. No customer shall be denied the benefits of this subdivision due to an error by the company. The Public Utilities Regulatory Authority shall allow the amounts deducted from the customer’s account pursuant to the implementation plan, described in subdivision (5) of this subsection, to be recovered by the company in its rates as an operating expense, pursuant to said implementation plan. If the customer fails to comply with the terms of the amortization agreement or any decision of the authority rendered in lieu of such agreement and the requirements of subparagraphs (A) to (C), inclusive, of this subdivision, the company may terminate service to the customer, pursuant to all applicable regulations, provided such termination shall not occur between November first and May first.

(5) Each gas and electric distribution company shall submit to the Public Utilities Regulatory Authority annually, on or before July first, an implementation plan which shall include information concerning amortization agreements, counseling, reinstatement of eligibility, rate impacts and any other information deemed relevant by the authority. The Public Utilities Regulatory Authority may, in consultation with the Office of Policy and Management, approve or modify such plan within ninety days of receipt of the plan. If the authority does not take any action on such plan within ninety days of its receipt, the plan shall automatically take effect at the end of the ninety-day period, provided the authority may extend such period for an additional thirty days by notifying the company before the end of the ninety-day period. Any amount recovered by a company in its rates pursuant to this subsection shall not include any amount approved by the Public Utilities Regulatory Authority as an uncollectible expense. The authority may deny all or part of the recovery required by this subsection if it determines that the company seeking recovery has been imprudent, inefficient or acting in violation of statutes or regulations regarding amortization agreements.

(6) On or after January 1, 1993, the Public Utilities Regulatory Authority may require gas companies to expand the provisions of subdivisions (4) and (5) of this subsection to all hardship customers. Any such requirement shall not be effective until November 1, 1993.

(7) (A) All electric, electric distribution and gas companies, electric suppliers and municipal utilities furnishing electricity or gas shall collaborate in developing, subject to approval by the Public Utilities Regulatory Authority, standard provisions for the notice of delinquency and impending termination under subsection (a) of section 16-262d. Each such company and utility shall place on the front of such notice a provision that the company, electric supplier or utility shall not effect termination of service to a residential dwelling for nonpayment of disputed bills during the pendency of any complaint. In addition, the notice shall state that the customer must pay current and undisputed bill amounts during the pendency of the complaint. (B) At the beginning of any discussion with a customer concerning a reasonable amortization agreement, any such company or utility shall inform the customer (i) of the availability of a process for resolving disputes over what constitutes a reasonable amortization agreement, (ii) that the company, electric supplier or utility will refer such a dispute to one of its review officers as the first step in attempting to resolve the dispute, and (iii) that the company, electric supplier or utility shall not effect termination of service to a residential dwelling for nonpayment of a delinquent account during the pendency of any complaint, investigation, hearing or appeal initiated by the customer, unless the customer fails to pay undisputed bills, or undisputed portions of bills, for service received during such period. (C) Each such company, electric supplier and utility shall inform and counsel all customers who are hardship cases as to the availability of all public and private energy conservation programs, including programs sponsored or subsidized by such companies and utilities, eligibility criteria, where to apply, and the circumstances under which such programs are available without cost.

(8) The Public Utilities Regulatory Authority shall adopt regulations in accordance with chapter 54 to carry out the provisions of this subsection. Such regulations shall include, but not be limited to, criteria for determining hardship cases and for reasonable amortization agreements, including appeal of such agreements, for categories of customers. Such regulations may include the establishment of a reasonable rate of interest which a company may charge on the unpaid balance of a customer’s delinquent bill and a description of the relationship and responsibilities of electric suppliers to customers.

(c) Each electric, electric distribution and gas company, electric supplier and municipal utility shall, not later than December first, annually, submit a report to the authority and the General Assembly indicating (1) the number of customers in each of the following categories and the total delinquent balances for such customers as of the preceding May first: (A) Customers who are hardship cases and (i) who made arrangements for reasonable amortization agreements, (ii) who did not make such arrangements, and (B) customers who are nonhardship cases and who made arrangements for reasonable amortization, (2) (A) the number of heating customers receiving energy assistance during the preceding heating season and the total amount of such assistance, and (B) the total balance of the accounts of such customers after all energy assistance is applied to the accounts, (3) the number of hardship cases reinstated between November first of the preceding year and May first of the same year, the number of hardship cases terminated between May first of the same year and November first and the number of hardship cases reinstated during each month from May to November, inclusive, of the same year, (4) the number of reasonable amortization agreements executed and the number breached during the same year by (A) hardship cases, and (B) nonhardship cases, and (5) the number of accounts of (A) hardship cases, and (B) nonhardship cases for which part or all of the outstanding balance is written off as uncollectible during the preceding year and the total amount of such uncollectibles.

(d) Nothing in this section shall (1) prohibit a public service company, electric supplier or municipal utility from terminating residential utility service upon request of the customer or in accordance with section 16-262d upon default by the customer on an amortization agreement or collecting delinquent accounts through legal processes, including the processes authorized by section 16-262f, or (2) relieve such company, electric supplier or municipal utility of its responsibilities set forth in sections 16-262d and 16-262e to occupants of residential dwellings or, with respect to a public service company or electric supplier, the responsibilities set forth in section 19a-109.

(e) No provision of the Freedom of Information Act, as defined in section 1-200, shall be construed to require or permit a municipal utility furnishing electric, gas or water service, a municipality furnishing water or sewer service, a district established by special act or pursuant to chapter 105 and furnishing water or sewer service or a regional authority established by special act to furnish water or sewer service to disclose records under the Freedom of Information Act, as defined in section 1-200, which identify or could lead to identification of the utility usage or billing information of individual customers, to the extent such disclosure would constitute an invasion of privacy. Nothing in this section prohibits the disclosure of delinquencies or enforcement actions.

(f) If an electric supplier suffers a loss of revenue by operation of this section, the supplier may make a claim for such revenue to the authority. The electric distribution company shall reimburse the electric supplier for such losses found to be reasonable by the authority at the lower of (1) the price of the contract between the supplier and the customer, or (2) the electric distribution company’s price to customers for default service, as determined by the authority. The electric distribution company may recover such reimbursement, along with transaction costs, through the systems benefits charge.

(1969, P.A. 194, S. 1; P.A. 75-625, S. 2, 8; P.A. 79-362, S. 1, 2; P.A. 83-505, S. 1, 3; P.A. 90-338; P.A. 91-150, S. 1, 2; P.A. 95-39, S. 1, 3; 95-274, S. 2; P.A. 96-46, S. 3; 96-204; P.A. 97-9, S. 1, 2; 97-20, S. 1, 2; 97-47, S. 32; P.A. 98-28, S. 38, 117; P.A. 99-222, S. 14, 19; P.A. 03-47, S. 1; P.A. 07-242, S. 67; P.A. 11-80, S. 1, 120; P.A. 12-197, S. 31; P.A. 13-276, S. 41.)

History: P.A. 75-625 included telephone companies and service and municipal utilities providing gas, electric, telephone or water service in provisions and added “notwithstanding” phrase; P.A. 79-362 prohibited cessation of services to any customer because of delinquent payment “within one hour before the closing” of business office and added Subsecs. (b) and (c); P.A. 83-505 renumbered Subsec. (b)(4) as Subdiv. (5) and inserted new Subdiv. (4) setting forth requirements re notice to customers of termination and reasonable amortization agreement procedures and energy conservation programs and relettered Subsec. (c) as Subsec. (d) and inserted new Subsec. (c) requiring companies and utilities to submit annual report consisting of data re delinquencies and terminations; P.A. 90-338 added Subsec. (e) re nondisclosure of certain customer information; P.A. 91-150 inserted new Subsec. (b)(4) to (6) establishing procedures which allow a gas company to deduct moneys from a customer’s bill upon compliance with certain conditions and authorizing gas companies to include such moneys deducted as an operating expense, requiring each gas company to annually submit a report to the department concerning the procedures and authorizing the department to expand the procedures to apply to all hardship customers, renumbering as necessary; P.A. 95-39 amended Subsec. (a) by dividing Subsec. into Subdivs. and adding proviso in Subdiv. (1) re nonresidential accounts, effective July 1, 1995; P.A. 95-274 amended Subsec. (b)(1) by adding provision re life-threatening termination or refusal to reinstate and Subdiv. (b)(3) by adding definition of “household income”, changing lettering and numbering and in new (iii) adding provision re federal poverty level; P.A. 96-46 amended Subsec. (b)(5) to make the approval or modification of plans by the department discretionary rather than mandatory and to add provision re effect of plan if department takes no action on it; P.A. 96-204 amended Subsec. (b)(1) to add exception allowing gas companies to refuse to reinstate service in certain circumstances and made technical changes to Subsec. (b)(2); P.A. 97-9 amended Subsec. (a)(1) to delete termination date of July 1, 1997, effective July 1, 1997; P.A. 97-20 amended Subsec. (b)(1) to substitute “the preceding November first” for “April fifteenth”, effective July 1, 1997; P.A. 97-47 substituted “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”; P.A. 98-28 added provisions re electric suppliers and electric distribution companies, made technical changes and added new Subsec. (f) re electric supplier losses, effective July 1, 1998; P.A. 99-222 amended Subsec. (a) by adding “certified telecommunications provider” and making a technical change, effective June 29, 1999; P.A. 03-47 amended Subsec. (b)(4) and (5) to include electric distribution companies and make conforming changes; P.A. 07-242 changed “April fifteenth” to “May first” and made conforming and technical changes in Subsecs. (b) and (c); P.A. 11-80 amended Subsec. (b)(1) by changing “terminate or refuse to reinstate” to “terminate, deny or refuse to reinstate” and by prohibiting termination, denial or refusal for households where customer is a hardship case and a child not more than 24 months old resides in the household and such child has discharge papers from the hospital that indicate that service is a health necessity, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 12-197 amended Subsec. (b)(1) by adding provision allowing an advanced practice registered nurse to indicate on hospital discharge papers that service is a necessity; P.A. 13-276 amended Subsec. (e) by adding provision re nothing in section prohibits disclosure of delinquencies or enforcement actions.



Section 16-262d - Termination of residential utility service on account of nonpayment. Notice. Nontermination in event of illness during pendency of customer complaint or investigation. Amortization agreement. Appeal. Notice re credit rating information.

(a) No electric, electric distribution, gas, telephone or water company, no electric supplier and no municipal utility furnishing electric, gas or water service may terminate such service to a residential dwelling on account of nonpayment of a delinquent account unless such company, electric supplier or municipal utility first gives notice of such delinquency and impending termination by first class mail addressed to the customer to which such service is billed, at least thirteen calendar days prior to the proposed termination, except that if an electric, electric distribution or gas company, electric supplier or municipal utility furnishing electric or gas service has issued a notice under this subsection but has not terminated service prior to issuing a new bill to the customer, such company, electric supplier or municipal utility may terminate such service only after mailing the customer an additional notice of the impending termination, addressed to the customer to which such service is billed either (1) by first class mail at least thirteen calendar days prior to the proposed termination, or (2) by certified mail, at least seven calendar days prior to the proposed termination. In the event that multiple dates of proposed termination are provided to a customer, no such company, electric supplier or municipal utility shall terminate service prior to the latest of such dates. For purposes of this subsection, the thirteen-day periods and seven-day period shall commence on the date such notice is mailed. If such company, electric supplier or municipal utility does not terminate service within one hundred twenty days after mailing the initial notice of termination, such company, electric supplier or municipal utility shall give the customer a new notice at least thirteen days prior to termination. Every termination notice issued by a public service company, electric supplier or municipal utility shall contain or be accompanied by an explanation of the rights of the customer provided in subsection (c) of this section.

(b) No such company, electric supplier or municipal utility shall effect termination of service for nonpayment during such time as any resident of a dwelling to which such service is furnished is seriously ill, if the fact of such serious illness is certified to such company, electric supplier or municipal utility by a registered physician or an advanced practice registered nurse within such period of time after the mailing of a termination notice pursuant to subsection (a) of this section as the Public Utilities Regulatory Authority may by regulation establish, provided the customer agrees to amortize the unpaid balance of his account over a reasonable period of time and keeps current his account for utility service as charges accrue in each subsequent billing period.

(c) No such company, electric supplier or municipal utility shall effect termination of service to a residential dwelling for nonpayment during the pendency of any complaint, investigation, hearing or appeal, initiated by a customer within such period of time after the mailing of a termination notice pursuant to subsection (a) of this section as the Public Utilities Regulatory Authority may by regulation establish; provided, any telephone company during the pendency of any complaint, investigation, hearing or appeal may terminate telephone service if the amount of charges accruing and outstanding subsequent to the initiation of any complaint, investigation, hearing or appeal exceeds on a monthly basis the average monthly bill for the previous three months or if the customer fails to keep current his telephone account for all undisputed charges or fails to comply with any amortization agreement as hereafter provided.

(d) Any customer who has initiated a complaint or investigation under subsection (c) of this section shall be given an opportunity for review of such complaint or investigation by a review officer of the company, electric supplier or municipal utility other than a member of such company’s, electric supplier’s or municipal utility’s credit authority, provided the Public Utilities Regulatory Authority may waive this requirement for any company, electric supplier or municipal utility employing fewer than twenty-five full-time employees, which review shall include consideration of whether the customer should be permitted to amortize the unpaid balance of his account over a reasonable period of time. No termination shall be effected for any customer complying with any such amortization agreement, provided such customer also keeps current his account for utility service as charges accrue in each subsequent billing period.

(e) Any customer whose complaint or request for an investigation has resulted in a determination by a company, electric supplier or municipal utility which is adverse to him may appeal such determination to the Public Utilities Regulatory Authority or a hearing officer appointed by the authority.

(f) If, following the receipt of a termination notice or the entering into of an amortization agreement, the customer makes a payment or payments amounting to twenty per cent of the balance due, the public service company or electric supplier shall not terminate service without giving notice to the customer, in accordance with the provisions of this section, of the conditions the customer must meet to avoid termination, but such subsequent notice shall not entitle such customer to further investigation, review or appeal by the company, electric supplier, municipal utility or authority.

(g) No electric distribution, gas, telephone or water company, certified telecommunications provider, gas registrant or municipal utility furnishing electric, gas or water service shall submit to a credit rating agency, as defined in section 36a-695, any information about a residential customer’s nonpayment for electric, gas, telephone, telecommunications or water service unless the customer is more than sixty days delinquent in paying for such service. In no event shall such a company, certified telecommunications provider, gas registrant or municipal utility submit to a credit rating agency any information about a residential customer’s nonpayment for such service if the customer has initiated a complaint, investigation hearing or appeal with regard to such service under subsection (c) of this section that is pending before the authority. If such a company, certified telecommunications provider, gas registrant or municipal utility intends to submit to a credit rating agency information about a customer’s nonpayment for service, it shall, at least thirty days before submitting such information, send the customer by first class mail notification that includes the statement, “AS AUTHORIZED BY LAW, FOR RESIDENTIAL ACCOUNTS, WE SUPPLY PAYMENT INFORMATION TO CREDIT RATING AGENCIES. IF YOUR ACCOUNT IS MORE THAN SIXTY DAYS DELINQUENT, THE DELINQUENCY REPORT COULD HARM YOUR CREDIT RATING”.

(P.A. 75-486, S. 1, 69; 75-625, S. 1, 8; P.A. 77-20; 77-614, S. 162, 610; P.A. 80-482, S. 116, 348; P.A. 96-141; P.A. 97-11; P.A. 98-28, S. 39, 117; 98-254; P.A. 00-41; P.A. 11-80, S. 1; P.A. 12-197, S. 32.)

History: P.A. 75-486 allowed replacement of public utilities commission with public utilities control authority where appearing in P.A. 75-625; P.A. 77-20 required 13 days’ notice of termination rather than 7 days’ notice and made period begin on date notice mailed; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 96-141 amended Subsec. (a) to add provision re 7 days’ notice and to require utilities to include an explanation of customers’ rights with notice of termination; P.A. 97-11 amended Subsec. (a) to add Subdiv. designators, adding Subdiv. (1) re 13-day notice by first class mail, and designating as Subdiv. (2) existing language re 7-day notice by certified mail and restated provision re termination when multiple notices of proposed termination are provided to customer; P.A. 98-28 added electric suppliers and electric distribution companies and made technical changes, effective July 1, 1998; P.A. 98-254 added new Subsec. (g) re provision of information concerning residential customers to credit rating agencies; P.A. 00-41 amended Subsec. (g) by making provisions apply to electric distribution companies, certified telecommunications providers and gas registrants and by adding provisions re credit rating notification to customers; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 12-197 amended Subsec. (b) by adding provision allowing certification by an advanced practice registered nurse.

Cited. 12 CA 499; 25 CA 226.



Section 16-262e - Notice furnished tenants re intended termination of utility service. Assumption by tenants of liability for future service. Liability of landlords for certain utility services. Deduction from rent. Access to meters.

(a) Notwithstanding the provisions of section 16-262d, wherever an owner, agent, lessor or manager of a residential dwelling is billed directly by an electric, electric distribution, gas, telephone or water company or by a municipal utility for utility service furnished to such building not occupied exclusively by such owner, agent, lessor, or manager, and such company or municipal utility or the electric supplier providing electric generation services has actual or constructive knowledge that the occupants of such dwelling are not the individuals to whom the company or municipal utility usually sends its bills, such company, electric supplier or municipal utility shall not terminate such service for nonpayment of a delinquent account owed to such company, electric supplier or municipal utility by such owner, agent, lessor or manager unless: (1) Such company, electric supplier or municipal utility makes a good faith effort to notify the occupants of such building of the proposed termination by the means most practicable under the circumstances and best designed to provide actual notice; and (2) such company, electric supplier or municipal utility provides an opportunity, where practicable, for such occupants to receive service in their own names without any liability for the amount due while service was billed directly to the lessor, owner, agent or manager and without the necessity for a security deposit; provided, if it is not practicable for such occupants to receive service in their own names, the company, electric supplier or municipal utility shall not terminate service to such residential dwelling but may pursue the remedy provided in sections 16-262f and 16-262t.

(b) Whenever a company, electric supplier or municipal utility has terminated service to a residential dwelling whose occupants are not the individuals to whom it usually sends its bills, such company, electric supplier or municipal utility shall, upon obtaining knowledge of such occupancy, immediately reinstate service and thereafter not effect termination unless it first complies with the provisions of subsection (a) of this section.

(c) The owner, agent, lessor or manager of a residential dwelling shall be liable for the costs of all electricity, gas, water or heating fuel furnished by a public service company, electric supplier, municipal utility or heating fuel dealer to the building, except for any service furnished to any dwelling unit of the building on an individually metered or billed basis for the exclusive use of the occupants of that dwelling unit, provided an owner, agent, lessor or manager shall be liable for service provided on an individually metered or billed basis pursuant to subsection (g) of this section from ten days after the date of written request by the company, supplier, utility or dealer if the company, supplier, utility or dealer is denied access to its individual meters or other facilities located on the premises of the building. Such owner, agent, lessor or manager shall only be liable when such owner, agent, lessor or manager controls access to such individual meters to which access is denied. If service is not provided on an individually metered or billed basis and the owner, agent, lessor or manager fails to pay for such service, any occupant who receives service in his own name may deduct, in accordance with the provisions of subsection (d) of this section, a reasonable estimate of the cost of any portion of such service which is for the use of occupants of dwelling units other than such occupant’s dwelling unit.

(d) Any payments made by the occupants of any residential dwelling pursuant to subsection (a) or (c) of this section shall be deemed to be in lieu of an equal amount of rent or payment for use and occupancy and each occupant shall be permitted to deduct such amounts from any sum of rent or payment for use and occupancy due and owing or to become due and owing to the owner, agent, lessor or manager.

(e) Wherever a company, electric supplier or municipal utility provides service pursuant to subdivision (2) of subsection (a) of this section, the company, electric supplier or municipal utility shall notify each occupant of such building in writing that service will be provided in the occupant’s own name. Such writing shall contain a conspicuous notice in boldface type stating,

“NOTICE TO OCCUPANT. YOU MAY DEDUCT THE FULL AMOUNT YOU PAY (name of company or municipal utility) FOR (type of service) FROM THE MONEY YOU PAY YOUR LANDLORD OR HIS AGENT.”

(f) The owner, agent, lessor or manager shall not increase the amount paid by such occupant for rent or for use and occupancy in order to collect all or part of that amount lawfully deducted by the occupant pursuant to this section.

(g) The owner, agent, lessor or manager of a residential dwelling shall be responsible for providing a public service company, electric supplier or municipal utility or heating fuel dealer access to its meter or other facilities located on the premises of the residential dwelling promptly upon written request of the public service company, electric supplier or municipal utility or heating fuel dealer during reasonable hours. If such owner, agent, lessor or manager fails to provide such access upon reasonable written request, the owner, agent, lessor or manager shall be liable for the costs incurred by the public service company, electric supplier or municipal utility or heating fuel dealer in gaining access to the meter and facilities, including costs of collection and attorneys’ fees. If the failure to provide access delays the ability of the public service company, electric supplier or municipal utility or heating fuel dealer to terminate service to an individually metered or billed portion of the dwelling, the owner, agent, lessor or manager failing to provide access shall also be liable for the amounts billed by the public service company, electric supplier or municipal utility or heating fuel dealer for service provided to the individually metered or billed portion of the dwelling for the period beginning ten days after access has been requested and ending when access is provided by such owner, agent, lessor or manager.

(h) Nothing in this section shall be construed to prevent the company, electric supplier, municipal utility, heating fuel dealer or occupant from pursuing any other action or remedy at law or equity that it may have against the owner, agent, lessor, or manager.

(P.A. 75-625, S. 3, 8; P.A. 84-321; P.A. 98-28, S. 40, 117; P.A. 09-31, S. 2; P.A. 13-78, S. 9.)

History: P.A. 84-321 inserted new Subsec. (c) re liability of landlords for electricity, gas, water and heating fuel not furnished on an individually metered or billed basis, relettering former Subsecs. (c) through (f) accordingly; P.A. 98-28 added electric suppliers and electric distribution companies and made technical changes, effective July 1, 1998; P.A. 09-31 amended Subsec. (c) to provide for liability for individual service when access to meters is denied, made a technical change in Subsec. (e), added new Subsec. (g) re access to meters, and redesignated existing Subsec. (g) as Subsec. (h), effective July 1, 2009; P.A. 13-78 amended Subsec. (a) to add reference to Sec. 16-262t, effective June 5, 2013.



Section 16-262f - Action for receivership of rents and common expenses by electric, electric distribution, gas and telephone companies; petition; hearing; appointment; duties; termination.

(a)(1) Upon default of the owner, agent, lessor or manager of a residential dwelling who is billed directly by an electric, electric distribution, gas or telephone company or by a municipal utility for electric or gas utility service furnished to such building, such company or municipal utility or electric supplier providing electric generation services may petition the Superior Court or a judge thereof, for appointment of a receiver of the rents or payments for use and occupancy or common expenses, as defined in section 47-202, for any dwelling for which the owner, agent, lessor or manager is in default. The court or judge shall forthwith issue an order to show cause why a receiver should not be appointed, which shall be served upon the owner, agent, lessor or manager or his agent in a manner most reasonably calculated to give notice to such owner, agent, lessor or manager as determined by such court or judge, including, but not limited to, a posting of such order on the premises in question.

(2) A hearing shall be had on such order no later than seventy-two hours after its issuance or the first court day thereafter. The sole purpose of such a hearing shall be to determine whether there is an amount due and owing between the owner, agent, lessor or manager and the company, electric supplier or municipal utility. The court shall make a determination of any amount due and owing and any amount so determined shall constitute a lien upon the real property of such owner. A certificate of such amount may be recorded in the land records of the town in which such property is located describing the amount of the lien and the name of the party in default. When the amount due and owing has been paid the company, electric supplier or municipality shall issue a certificate discharging the lien and shall file the certificate in the land records of the town in which such lien was recorded.

(3) The receiver appointed by the court shall collect all rents or payments for use and occupancy or common expenses forthcoming from or paid on behalf of the occupants or residents of the building or facility in question in place of the owner, agent, lessor, manager or administrator. The receiver may also petition the court to obtain any remedy available under chapter 906 against such owner, agent, lessor or manager in order to recover amounts due as determined under subdivision (2) of this subsection and continuing charges for such utility service until all such charges and other costs have been paid.

(4) The receiver shall pay the petitioner or other supplier, from such rents or payments for use and occupancy or common expenses for electric, gas, telephone, water or heating oil supplied on and after the date of his appointment. The owner, agent, lessor or manager shall be liable for such reasonable fees and costs determined by the court to be due the receiver, which fees and costs may be recovered from the rents or payments for use and occupancy under the control of the receiver, provided no such fees or costs shall be recovered until after payment for current electric, gas, telephone and water service and heating oil deliveries has been made. The owner, agent, lessor or manager shall be liable to the petitioner for reasonable attorney’s fees and costs incurred by the petitioner, provided no such fees or costs shall be recovered until after payment for current electric, gas, telephone and water service and heating oil deliveries has been made and after payments of reasonable fees and costs to the receiver. Any moneys from rental payments or payments for use and occupancy or common expenses remaining after payment for current electric, gas, telephone and water service or heating oil deliveries, and after payment for reasonable costs and fees to the receiver, and after payment to the petitioner for reasonable attorney’s fees and costs, shall be applied to any arrearage found by the court to be due and owing the company, electric supplier or municipal utility from the owner, agent, lessor or manager for service provided such building. Any moneys remaining thereafter shall be turned over to the owner, agent, lessor or manager. The court may order an accounting to be made at such times as it determines to be just, reasonable, and necessary.

(b) Any receivership established pursuant to subsection (a) of this section shall be terminated by the court upon its finding that the arrearage which was the subject of the original petition has been satisfied, or that all occupants have agreed to assume liability in their own names for prospective service supplied by the petitioner, or that the building has been sold and the new owner has assumed liability for prospective service supplied by the petitioner.

(c) Nothing in this section shall be construed to prevent the petitioner from pursuing any other action or remedy at law or equity that it may have against the owner, agent, lessor or manager.

(d) Any owner, agent, lessor or manager who collects or attempts to collect any rent or payment for use and occupancy from any occupant of a building subject to an order appointing a receiver shall be found, after due notice and hearing, to be in contempt of court.

(e) If a proceeding is initiated pursuant to sections 47a-14a to 47a-14h, inclusive, or sections 47a-56 to 47a-56i, inclusive, or if a receiver of rents is appointed pursuant to chapter 735a or pursuant to any other action involving the making of repairs to residential rental property under court supervision, rent or use and occupancy payments shall be made pursuant to such proceeding or action without regard to whether such proceeding or action is initiated before or after a receivership is established under this section, and such proceeding or action shall take priority over a receivership established under this section in regard to expenditure of such rent or use and occupancy payments.

(P.A. 75-625, S. 4, 8; P.A. 77-452, S. 51, 72; P.A. 84-394, S. 1; P.A. 89-254, S. 15; P.A. 91-310, S. 2; P.A. 98-28, S. 41, 117; 98-102, S. 1; P.A. 07-217, S. 62; 07-228, S. 2; P.A. 13-78, S. 10.)

History: P.A. 77-452 replaced court of common pleas with superior court and deleted phrase which had limited judge’s power to act to time when court not in session; P.A. 84-394 inserted references to payment for heating oil in Subsec. (a); P.A. 89-254 added Subsec. (e) re the payment and expenditure of rent or use and occupancy payments made pursuant to certain proceedings or actions in relation to receiverships established under this section; P.A. 91-310 added provision allowing companies or municipal utilities to obtain a lien against parties in default; P.A. 98-28 amended Subsec. (a) by adding electric suppliers and electric distribution companies, effective July 1, 1998; P.A. 98-102 amended Subsec. (a) by inserting Subdiv. indicators, deleting water companies and inserting “common expenses”; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 07-228 amended Subsec. (a)(3) to include payments paid on behalf of occupants or residents of building or facility, and in place of the administrator, effective July 1, 2007; P.A. 13-78 amended Subsec. (a)(3) to add provision re court petition to obtain remedy for amounts due and continuing charges for utility service, effective June 5, 2013.



Section 16-262g - Penalty.

Any wilful or malicious violation of sections 16-262c to 16-262i, inclusive, by any agent, owner, lessor, manager or any company, electric supplier or municipal utility shall be punishable by a fine of not more than five hundred dollars or imprisonment for not more than thirty days or both.

(P.A. 75-625, S. 5, 8; P.A. 98-28, S. 62, 117.)

History: P.A. 98-28 added electric suppliers, effective July 1, 1998.

Cited. 12 CA 499; 25 CA 226.



Section 16-262h - Nonexclusivity of remedy.

Nothing in sections 16-262c to 16-262i, inclusive, shall be construed to prevent the occupant of such building from pursuing any other action or remedy at law or equity that it may have against the owner, agent, lessor, manager, company, electric supplier, certified telecommunications provider or municipal utility.

(P.A. 75-625, S. 6, 8; P.A. 98-28, S. 63, 117; P.A. 99-222, S. 16, 19.)

History: P.A. 98-28 added electric suppliers, effective July 1, 1998; P.A. 99-222 added “certified telecommunications provider”, effective June 29, 1999.

Cited. 12 CA 499; 25 CA 226.



Section 16-262i - Regulations.

(a) The Public Utilities Regulatory Authority shall adopt regulations necessary to carry out the purposes of sections 16-262c to 16-262h, inclusive.

(b) The authority may adopt regulations, in accordance with the provisions of chapter 54, setting forth the terms and conditions under which electric, electric distribution, gas, telephone and water companies, electric suppliers, certified telecommunications providers and municipal utilities furnishing electric, gas or water service may be prohibited from terminating service to a residential dwelling on account of nonpayment of a delinquent account in the name of the former spouse or spouse of the individual who occupies the dwelling, if the marriage of such individuals has been dissolved or annulled or such individuals are legally separated or have an action for dissolution or annulment of a marriage or for legal separation pending, pursuant to chapter 815j.

(c) The authority may adopt regulations, in accordance with the provisions of chapter 54, setting forth the terms and conditions under which electric distribution, gas, telephone and water companies, electric suppliers, certified telecommunications providers and municipal utilities furnishing electric, gas, telecommunications or water service may terminate service for reasons other than nonpayment of a delinquent account.

(P.A. 75-486, S. 1, 69; 75-625, S. 7, 8; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 117, 348; P.A. 85-103; P.A. 98-28, S. 42, 117; P.A. 99-222, S. 15, 19; June Sp. Sess. P.A. 05-1, S. 29; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority where appearing in P.A. 75-625; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 85-103 added Subsec. (b) re regulations concerning termination of utility service for persons who have separated or whose marriage has been dissolved or annulled; P.A. 98-28 added electric suppliers and electric distribution companies and made technical changes in Subsec. (b), effective July 1, 1998; P.A. 99-222 amended Subsec. (b) by adding “certified telecommunications providers”, effective June 29, 1999; June Sp. Sess. P.A. 05-1 added Subsec. (c) re adoption of regulations containing terms and conditions for termination of service; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Cited. 12 CA 499; 25 CA 226.



Section 16-262j - Refusal of residential utility service. Regulations. Refusal of telecommunications service to a candidate or committee. Interest on customer security deposits. Deposit index.

(a) No public service company and no electric supplier shall refuse to provide electric, gas or water service to a residential customer based on the financial inability of such customer to pay a security deposit for such service. The Public Utilities Regulatory Authority shall adopt regulations in accordance with chapter 54 to carry out the provisions of this subsection.

(b) No telephone company and no certified telecommunications provider shall refuse to provide telecommunications service to a candidate or a committee, as defined in section 9-601, on the grounds that such candidate, such committee or the person acting on behalf of such committee has offered to pay the security deposit for such service with a credit card.

(c) Each public service company, certified telecommunications provider and electric supplier shall pay interest on any security deposit it receives from a customer at the average rate paid, as of December 30, 1992, on savings deposits by insured commercial banks as published in the Federal Reserve Board bulletin and rounded to the nearest one-tenth of one percentage point, except in no event shall the rate be less than one and one-half per cent. On and after January 1, 1994, the rate for each calendar year shall be not less than the deposit index as determined by the Banking Commissioner and defined in subsection (d) of this section for that year and rounded to the nearest one-tenth of one percentage point, except in no event shall the rate be less than one and one-half per cent.

(d) The deposit index for each calendar year shall be equal to the average rate paid on savings deposits by insured commercial banks as last published in the Federal Reserve Board bulletin in November of the prior year. The Banking Commissioner shall determine the deposit index for each calendar year and publish such deposit index in the Department of Banking news bulletin no later than December fifteenth of the prior year. For purposes of this section, “Federal Reserve Board bulletin” means the monthly survey of selected deposits published as a special supplement to the Federal Reserve Statistical Release Publication H.6 published by the Board of Governors of the Federal Reserve System or, if such bulletin is superseded or becomes unavailable, a substantially similar index or publication.

(P.A. 79-329; P.A. 80-482, S. 4, 40, 345, 348; P.A. 83-178, S. 1, 2; P.A. 91-407, S. 34, 42; P.A. 93-242, S. 1, 2; P.A. 98-28, S. 64, 117; P.A. 99-222, S. 17, 19; P.A. 03-84, S. 15; P.A. 11-80, S. 1; P.A. 13-119, S. 14.)

History: P.A. 80-482 made division of public utility control an independent department and deleted reference to division’s being within abolished department of business regulation; P.A. 83-178 consolidated Subsecs. (a) and (b) into Subsec. (a) and added new Subsec. (b) requiring companies to pay interest on customer security deposits at legal rate; P.A. 91-407 inserted new Subsec. (b) prohibiting telephone company from refusing service to candidate or committee on grounds that security deposit was offered to be paid with a credit card, relettering former Subsec. (b) as (c); P.A. 93-242 amended Subsec. (c) by changing the interest rate on customer security deposits from the legal rate provided in Sec. 37-1 to, from July 1, 1993, to January 1, 1994, the average rate paid on savings deposits but not less than 1.5%, and, on and after January 1, 1994, not less than the deposit index, and added new Subsec. (d) defining the deposit index, effective July 1, 1993; (Revisor’s note: In 1997 a reference in Subsec. (d) to “Banking Commissioner” was changed editorially by the Revisors to “Commissioner of Banking” for consistency with customary statutory usage); P.A. 98-28 added electric suppliers in Subsecs. (a) and (c), effective July 1, 1998; P.A. 99-222 amended Subsecs. (b) and (c) by adding “certified telecommunications provider”, effective June 29, 1999; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (d), effective June 3, 2003; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011; P.A. 13-119 amended Subsec. (c) to add “determined by the Banking Commissioner and”.



Section 16-262k - Interconnection of public water supply systems to relieve site-specific water shortages.

The Public Utilities Regulatory Authority may require any water company as defined in section 16-1 to connect its public water supply system with that of another water company or municipal utility if it finds that such a connection would be an effective means of relieving site-specific water shortages.

(P.A. 81-358, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-262l - Receivership of water companies for failure to provide adequate service. Personal liability of directors, officers and managers.

(a) As used in this section, “water company” includes every corporation, company, association, joint stock association, partnership or person, or lessee thereof, except an association providing water only to its members, owning, leasing, maintaining, operating, managing or controlling any pond, lake, reservoir, stream, well or distributing plant or system employed for the purpose of supplying water to twenty-five or more consumers on a regular basis, provided if any corporation, company, association, joint stock association, partnership or person, or lessee thereof, owns or controls eighty per cent of the equity value of more than one such water supply system, the number of consumers shall, for the purposes of this definition, be the total number of consumers of all such systems so controlled by that corporation, company, association, joint stock association, partnership or person, or lessee thereof.

(b) If the Public Utilities Regulatory Authority determines, after notice and hearing, that any water company is unable or unwilling to provide adequate service to its consumers, the authority may petition the superior court for any judicial district wherein the company conducts its business for an order attaching the assets of the company and placing it under the sole control and responsibility of a receiver.

(c) Notwithstanding the provisions of subsection (b) of this section, the Public Utilities Regulatory Authority, the Department of Public Health, the municipality served by a water company or an organization representing twenty per cent of the consumers of the company may, upon notice to the company, petition the Superior Court for an order attaching the assets of the water company and placing it under the sole control and responsibility of a receiver, if (1) the company has failed to supply water to consumers for at least five days during the preceding three months, (2) the Department of Public Health determines that the company has not met the standards adopted under section 25-32 for the quantity and quality of public drinking water, or (3) the petitioner has reasonable cause to believe the consumers of the company have not received and are unlikely to receive adequate service due to gross mismanagement of the company. Upon the filing of such a petition, the court shall order the company to show cause why such an order of attachment and receivership should not issue ten days from the date of service of the order to show cause upon the company at its last known address.

(d) Any receiver appointed by the court shall file a bond in accordance with section 52-506 unless the court finds it unnecessary. The receiver shall operate the company to preserve its assets and to serve the best interests of its consumers. If the receiver determines that the water company’s actions which caused it to be placed under the control and responsibility of the receiver under subsection (b) or (c) of this section were due to misappropriation or wrongful diversion of the assets or income of such company or to other wilful misconduct by any director, officer or manager of the company, the receiver shall file a petition, with the superior court that issued the order of attachment and receivership, for an order that such director, officer or manager be ordered to pay compensatory damages to the company by reason of such misappropriation, diversion or misconduct.

(e) The Public Utilities Regulatory Authority shall determine the value of the assets of a water company at the time of appointment of a receiver and immediately prior to return of the assets to the owner. The claim of the owner of the company shall be limited to the value determined at the time of the appointment of the receiver. The assets shall be returned to the owner after full restitution has been made to the receiver for the value of any improvements to the system and after payment has been made for any appraisal pursuant to this subsection.

(P.A. 81-358, S. 4; P.A. 82-472, S. 51, 183; P.A. 83-542; P.A. 84-330, S. 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-329, S. 8, 31; P.A. 11-80, S. 1.)

History: P.A. 82-472 made technical correction in Subsec. (a); P.A. 83-542 added Subsec. (c), allowing, in addition to department, municipalities and organizations representing water company consumers to petition superior court for receivership in certain situations and providing for expedited judicial proceedings in such situations and added provisions in Subsec. (d) allowing receiver to petition superior court in certain situations for order that director, officer or manager pay compensatory damages to company; P.A. 84-330 added Subsec. (e) re valuation of assets of water company; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-329 added in Subsec. (c), Department of Public Health and Addiction Services to the list of those who may petition Superior Court, and in Subsec. (c)(2) added “quantity” to the reference to adopted standards, effective July 1, 1995; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-262m - Construction specifications for water companies.

(a) As used in this section and section 8-25a, “water company” means a corporation, company, association, joint stock association, partnership, municipality, state agency, other entity or person, or lessee thereof, owning, leasing, maintaining, operating, managing or controlling any pond, lake, reservoir, stream, well or distributing plant or system employed for the purpose of supplying water to fifteen or more service connections or twenty-five or more persons for at least sixty days in any one year.

(b) No water company may begin the construction of a water supply system for the purpose of supplying water to fifteen or more service connections or twenty-five or more persons for at least sixty days in any one year, and no person or entity, except a water company supplying more than two hundred fifty service connections or one thousand persons, may begin expansion of such a water supply system, without having first obtained a certificate of public convenience and necessity.

(c) For systems serving twenty-five or more residents that are not the subject of proceedings under subsection (c) of section 16-262n or section 16-262o, an application for a certificate of public convenience and necessity shall be on a form prescribed by the Public Utilities Regulatory Authority, in consultation with the Department of Public Health, and accompanied by a copy of the applicant’s construction or expansion plans, a fee of one hundred dollars and when an exclusive service area provider has been determined pursuant to section 25-33g, a copy of a signed ownership agreement between the applicant and provider for the exclusive service area, as determined pursuant to section 25-33g, detailing those terms and conditions under which the system will be constructed or expanded and for which the provider will assume service and ownership responsibilities. When an exclusive service area provider has been determined pursuant to section 25-33g, the application shall also be accompanied by a written confirmation from the exclusive service area provider, as the person that will own the water supply system, that such exclusive service area provider has received the application and is prepared to assume responsibility for the water supply system subject to the terms and conditions of the ownership agreement. Written confirmation from the exclusive service area provider shall be on a form prescribed by said authority and department. Said authority and department shall issue a certificate to an applicant upon determining, to their satisfaction, that (1) no interconnection is feasible with a water system owned by, or made available through arrangement with, the provider for the exclusive service area, as determined pursuant to section 25-33g or with another existing water system where no exclusive service area has been assigned, (2) the applicant will complete the construction or expansion in accordance with engineering standards established by regulation by the Public Utilities Regulatory Authority for water supply systems, (3) ownership of the system will be assigned to the provider for the exclusive service area, when an exclusive service area provider has been determined pursuant to section 25-33g, (4) the proposed construction or expansion will not result in a duplication of water service in the applicable service area, (5) the applicant meets all federal and state standards for water supply systems, (6) the person that will own the water supply system has the financial, managerial and technical resources to (A) operate the proposed water supply system in a reliable and efficient manner, and (B) provide continuous adequate service to consumers served by the water supply system, (7) the proposed water supply system will not adversely affect the adequacy of nearby water supply systems, and (8) any existing or potential threat of pollution that the Department of Public Health deems to be adverse to public health will not affect any new source of water supply. Any construction or expansion with respect to which a certificate is required shall thereafter be built, maintained and operated in conformity with the certificate and any terms, limitations or conditions contained therein.

(d) The Public Utilities Regulatory Authority and the Department of Public Health shall each adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of subsections (a) to (c), inclusive, of this section.

(e) (1) For systems serving twenty-five or more persons, but not twenty-five or more residents, at least sixty days in any one year an application for a certificate of public convenience and necessity shall be on a form prescribed by the Department of Public Health and accompanied by a copy of the construction or expansion plans. The Department of Public Health shall issue a certificate to an applicant upon determining, to its satisfaction, that (A) no interconnection is feasible with a water system owned by, or made available through arrangement with, the provider for the exclusive service area, as determined pursuant to section 25-33g or with another existing water system where no existing exclusive service area has been assigned, (B) the applicant will complete the construction or expansion in accordance with engineering standards established by regulation for water supply systems, (C) ownership of the system will be assigned to the provider for the exclusive service area, as determined pursuant to section 25-33g, if agreeable to the exclusive service area provider and the Department of Public Health, or may remain with the applicant, if agreeable to the Department of Public Health, until such time as the water system for the exclusive service area, as determined by section 25-33g, has made an extension of the water main, after which the applicant shall obtain service from the provider for the exclusive service area, (D) the proposed construction or expansion will not result in a duplication of water service in the applicable service area, (E) the applicant meets all federal and state standards for water supply systems, (F) the person that will own the water supply system has the financial, managerial and technical resources to (i) operate the proposed water supply system in a reliable and efficient manner, and (ii) provide continuous adequate service to consumers served by the water supply system, (G) the proposed water supply system will not adversely affect the adequacy of nearby water supply systems, and (H) any existing or potential threat of pollution that the Department of Public Health deems to be adverse to public health will not affect any new source of water supply. Any construction or expansion with respect to which a certificate is required shall thereafter be built, maintained and operated in conformity with the certificate and any terms, limitation or conditions contained therein. Properties held by the Department of Energy and Environmental Protection and used for or in support of fish culture, natural resource conservation or outdoor recreational purposes shall be exempt from the requirements of subdivisions (1), (3) and (4) of subsection (c) of this section and subparagraphs (A), (C) and (D) of subdivision (1) of subsection (e) of this section.

(2) The Department of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this subsection. Such regulations may include measures that encourage water conservation and proper maintenance.

(P.A. 81-427, S. 1, 3; P.A. 84-330, S. 1; P.A. 86-247, S. 1, 2; P.A. 93-245; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-219, S. 3; P.A. 95-257, S. 12, 21, 58; P.A. 98-250, S. 22, 39; P.A. 07-244, S. 1; P.A. 09-220, S. 1; P.A. 11-80, S. 1; 11-242, S. 69.)

History: P.A. 84-330 amended Subsec. (a) to apply definition of water company “to sections 16-262n to 16-262q, inclusive, and section 8-25a”, to include municipalities in such definition and to expand the definition by including companies supplying water to not less than 15 service connections or 25 persons nor more than 250 service connections or 1,000 persons, amended Subsec. (b) to require, as a condition for issuing a certificate that determination be made that no feasible interconnection with an existing system is available and that applicant meets all federal and state standards for community water supply and amended Subsecs. (b) and (c) to require departments of public utility control and health services to jointly carry out purposes of the section; P.A. 86-247 added provision in Subsec. (b) re certificate for a community water supply system for an elderly housing project; P.A. 93-245 amended Subsec. (b) by deleting exception for elderly housing projects and adding provisions regarding excepted community water supply systems and voluntarily transferring ownership of community water supply systems; P.A. 93-381 and 93-435 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-219 made a technical change in Subsec. (a); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-250 amended Subsec. (a) to delete “nor more than two hundred fifty service connections or one thousand persons”, amended Subsec. (b) to add exception re “a water company supplying more than two hundred fifty service connections or one thousand persons” and delete reference to “community” water supply systems, and made technical changes, effective July 1, 1998; P.A. 07-244 amended Subsec. (a) to redefine “water company” to include state agencies and substitute “for at least sixty days in any one year” for “on a regular basis”, amended Subsec. (b) to limit its provisions to systems supplying water to 15 or more service connections or 25 or more persons, and to move provisions re application for certificate of public convenience and necessity into newly designated Subsec. (c), added provisions in new Subsec. (c) re agreement between water company and provider for exclusive service area, and factors to be used by department in determining whether to issue certificate, redesignated existing Subsec. (c) as Subsec. (d) and added Subsec. (e) specifying application requirements for systems serving 25 or more persons, but not 25 or more residents, and requiring adoption of regulations pertaining to such systems; P.A. 09-220 amended Subsec. (c) by providing that application for certificate of public convenience and necessity shall be accompanied by signed ownership agreement between applicant and exclusive service area provider when such provider has been determined pursuant to Sec. 25-33g, by requiring that, in applicable cases, application shall be accompanied by written confirmation from exclusive service area provider confirming receipt of application and that such provider is prepared to assume responsibility for water supply system, by revising criteria that departments consider when granting certificate of public convenience and necessity, by specifying that Subdiv. (3) is applicable when exclusive service area provider has been determined, by adding Subdiv. (6) re financial, managerial and technical resources required of owner of water system and by making conforming changes, amended Subsec. (d) by making a technical change and amended Subsec. (e)(1)(C) by deleting language re financial, managerial and technical resources required of owner of water system and redesignating such language as Subsec. (e)(1)(F); pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsecs. (c) and (d), and “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (e)(1), effective July 1, 2011; P.A. 11-242 amended Subsec. (c) by adding Subdivs. (7) and (8), and amended Subsec. (e)(1) by adding Subparas. (G) and (H), re determination that proposed water supply system will not adversely affect adequacy of nearby water supply systems and that new water supply source will not be affected by threat of pollution.



Section 16-262n - Definition. Economic viability of water companies. Reviews. Failure to comply with orders. Hearings.

(a) As used in this section, sections 16-262o to 16-262q, inclusive, and section 16-262s, “water company” means a corporation, company, association, joint stock association, partnership, municipality, other entity or person, or lessee thereof, owning, leasing, maintaining, operating, managing or controlling any pond, lake, reservoir, stream, well or distributing plant or system employed for the purpose of supplying water to not less than two service connections or twenty-five persons.

(b) The Public Utilities Regulatory Authority, in consultation with the Department of Public Health and the Department of Energy and Environmental Protection, may review the economic viability of a water company, except a municipal water company, based upon performance measures of the company’s stability and financial condition, technical and managerial expertise and efficiency, and physical condition and capacity of plant. The Public Utilities Regulatory Authority shall make recommendations for improvement or provide counseling to a reviewed water company to assist in improving the company’s economic viability.

(c) Whenever any water company fails to comply with an order issued pursuant to section 16-11, 25-32, 25-33 or 25-34, concerning the availability or potability of water or the provision of water at adequate volume and pressure, or if the Public Utilities Regulatory Authority determines a water company does not possess economic viability pursuant to subsection (b) of this section, the Public Utilities Regulatory Authority, the Department of Public Health and, when its participation is required, the Department of Energy and Environmental Protection, may, or following a request from a water company filed pursuant to section 16-46, shall, after notice to public and private water companies, municipal utilities furnishing water service, municipalities or other appropriate governmental agencies in the service area of the water company, conduct a hearing in accordance with the provisions of sections 4-176e, 4-177, 4-177c and 4-180 to determine the actions that may be taken and the expenditures that may be required, including the acquisition of the water company by a suitable public or private entity, to assure the availability and potability of water and the provision of water at adequate volume and pressure to the persons served by the water company at a reasonable cost.

(P.A. 84-330, S. 2; P.A. 88-317, S. 64, 107; P.A. 93-381, S. 9, 39; P.A. 94-219, S. 4; P.A. 95-118, S. 4; 95-174, S. 1; 95-257, S. 12, 21, 58; P.A. 97-69, S. 1, 3; P.A. 11-80, S. 1.)

History: P.A. 88-317 added references to Secs. 4-176e, 4-177c and 4-180, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1 1993; P.A. 94-219 made existing section Subsec. (b) and added provisions as Subsec. (a) defining water company for purposes of Secs. 12-262n to 12-262q, inclusive; P.A. 95-118 in Subsec. (a) changed the reference from “sections 12-262n to 12-262q” to “sections 12-262o to 12-262q” and added provision in Subsec. (b) re request from a water company pursuant to Sec. 16-46; P.A. 95-174 amended Subsec. (a) by correcting reference from “12-262n to 12-262q” to “16-262n to 16-262q” and changing fifteen service connections to two service connections, inserted new Subsec. (b) re economic viability of water companies, relettered existing Subsec. (b) as (c), adding provisions re economic viability and Department of Environmental Protection and inserting “at a reasonable cost”; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-69 added reference to Sec. 16-262s in Subsec. (a) and substituted “a suitable” for “the most suitable” in Subsec. (c), effective July 1, 1997; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 16-262o - Acquisition of water company ordered by authority. Rates and charges. Recovery of acquisition costs.

(a) The Public Utilities Regulatory Authority, in consultation with the Department of Public Health, upon a determination that the costs of improvements to and the acquisition of the water company are necessary and reasonable, shall order the acquisition of the water company by the most suitable public or private entity. In making such determination, the authority shall consider: (1) The geographical proximity of the plant of the acquiring entity to the water company, (2) whether the acquiring entity has the financial, managerial and technical resources to operate the water company in a reliable and efficient manner and to provide continuous, adequate service to the persons served by the company, (3) the current rates that the acquiring entity charges its customers, and (4) any other factors the authority deems relevant. Such order shall authorize the recovery through rates of all reasonable costs of acquisition and necessary improvements. A public entity acquiring a water company beyond the boundaries of such entity may charge customers served by the acquired company for water service and may, to the extent appropriate, as determined by the governing body of the public entity, recover through rates all reasonable costs of acquisition and necessary improvements.

(b) Notwithstanding the provisions of any special act, the Public Utilities Regulatory Authority shall extend the franchise areas of the acquiring water company to the service area of the water company acquired pursuant to this section.

(c) On and after December 1, 1989, in the case of any proposed acquisition of a water company for which the Public Utilities Regulatory Authority has provided notice of a hearing pursuant to section 16-262n, the authority may, to encourage and facilitate such acquisition, and shall, if it orders such acquisition, require the acquiring water company, as defined in section 16-1, to implement, and revise quarterly thereafter, a rate surcharge applied to the rates of the acquired water company or of both the acquiring water company and the acquired water company, as determined by the authority, that would recover on a current basis all costs of such acquisition and of needed improvements to the acquired water company’s system. Such surcharge may be designed to recover one hundred per cent of the revenues necessary to provide a net after-tax return on investment actually made in the acquisition and improvement of the acquired water company, at a rate of return equivalent to that authorized for the acquiring water company in its last general rate proceeding. The authority shall, not later than December 1, 1989, adopt regulations, in accordance with chapter 54, to carry out the purposes of this section.

(d) Not later than sixty days after the issuance of an order for an acquisition pursuant to this section, the acquired water company shall properly execute and deliver to the acquiring water company all documents necessary to complete the transfer of title to all real and personal property that is the subject of the acquisition order, including, but not limited to, land, structures, easements, and every estate, right or interest therein, to the entity ordered to acquire such water company. If the acquired company fails to deliver such documents in accordance with this subsection, the acquiring company shall notify the Public Utilities Regulatory Authority of such failure to act. Upon receipt of such notice, the authority shall petition the Superior Court to enforce the provisions of its acquisition order. Nothing in this subsection shall deprive any entity of the compensation rights set forth in section 16-262q.

(P.A. 84-330, S. 3; P.A. 89-261, S. 3, 4; P.A. 93-380, S. 1, 19; 93-381, S. 9, 39; P.A. 94-219, S. 5; P.A. 95-257, S. 12, 21, 58; P.A. 05-224, S. 1; P.A. 11-80, S. 1.)

History: P.A. 89-261 added new Subsec. (d) re recovery of costs of acquisition of a water company; P.A. 93-380 amended Subsec. (a) by specifying the public entity determines when recovering costs through rates is appropriate, deleted Subsec. (c) regarding rates charged customers of water company acquired by public entity, relettered Subsec. (d) as (c) and amended provisions to define acquiring water companies as those defined in Sec. 16-1, effective June 30, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-219 added new Subsec. (a)(3) requiring the department to consider the current rates that the acquiring entity charges its customers and renumbered the remaining Subdiv. accordingly; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-224 added Subsec. (d) re execution and delivery of documents, effective July 6, 2005; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-262p - Improvements by acquiring entity.

Any recipient of an order pursuant to section 16-262o shall make improvements it determines are necessary within a reasonable time after transfer of the company to the acquiring entity to assure the availability and potability of water and the provision of water at adequate volume and pressure to the persons served by the water company. The water company shall immediately take the steps necessary for the transfer of the company to the acquiring company, municipal water authority, municipality or other public or private entity.

(P.A. 84-330, S. 4; P.A. 93-380, S. 2, 19.)

History: P.A. 93-380 specified that the recipient determines what improvements are necessary and that they be made within a reasonable time, effective June 30, 1993.



Section 16-262q - Compensation for acquisition of water company.

Compensation for the acquisition of a water company pursuant to section 16-262o shall be determined by the procedures for determining compensation under section 25-42 or by agreement between the parties, provided the Public Utilities Regulatory Authority in consultation with the Department of Public Health, after a hearing, approves such agreement. The provisions of this section shall not apply to the sale of a private water company to a municipally owned and operated water company providing service in such municipality. In such cases, if the parties determine compensation for such acquisition by agreement the sale may proceed without the approval of the Public Utilities Regulatory Authority.

(P.A. 84-330, S. 5; P.A. 93-381, S. 9, 39; May Sp. Sess. P.A. 94-4, S. 11, 85; P.A. 95-160, S. 64, 69; 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; May Sp. Sess. P.A. 94-4 exempted sales of private water companies to a municipally owned and operated water company, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-262r - Satellite management of water companies. Expedited rate proceedings.

(a) As used in this section:

(1) “Provider water company” means a water company, as defined in section 16-1, which provides satellite management services.

(2) “Recipient water company” means a water company, as defined in section 25-32a, which receives satellite management services.

(3) “Satellite management services” includes any of the following services relating to public water systems: Operation, maintenance, administration, emergency and scheduled repairs, monitoring and reporting, billing, operator training and the purchase of supplies and equipment.

(b) A provider water company may provide satellite management services to a recipient water company.

(c) In any proceeding pursuant to section 16-19 on a rate amendment proposed by a provider water company, the Public Utilities Regulatory Authority shall review any revenue derived and expenses incurred from satellite management services provided by the provider water company, and the authority, if it deems appropriate, may deem such revenue and expenses to be excluded for purposes of rate-making under said section 16-19.

(d) The authority, if it deems appropriate, may equalize the rates charged to customers by a provider water company and a recipient water company having fifty or more consumers, which are participating in a satellite management services arrangement. The authority may phase in such equalization over a period of time.

(e) Notwithstanding any provision of subdivision (4) of subsection (a) of section 16-19e, the authority, if it deems appropriate, may award a premium rate of return to a provider water company, in accordance with the provisions of subdivisions (1), (2), (3) and (5) of subsection (a) of section 16-19e, on any water system which the company voluntarily acquires or acquires pursuant to an order issued under section 16-262o.

(P.A. 85-259, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-262s - Voluntary acquisition of water company. Surcharges. Rate of return.

(a)(1) In the case of a proposed acquisition of a water company that is not economically viable, as determined by the Public Utilities Regulatory Authority in accordance with the criteria provided in subsection (b) of section 16-262n, by a water company that is economically viable, as determined by the authority in accordance with said criteria, upon petition of the acquiring water company and after notice and hearing, the authority may allow the acquiring water company to implement, and revise quarterly thereafter, a rate surcharge applied to the rates of the acquired water company or of both the acquiring water company and the acquired water company, as determined by the authority, that would recover on a current basis those costs of such acquisition, including a reasonable acquisition premium, and of needed improvements to the acquired water company’s system, to the extent the authority deems such costs appropriate. The regulations adopted by the authority pursuant to section 16-262o shall apply for purposes of this section.

(2) The Public Utilities Regulatory Authority may allow the recovery of such reasonable acquisition premium when it is demonstrated that such proposed acquisition shall provide benefits to customers by (A) enhancing system viability, or (B) avoiding capital costs or savings in operating costs, or as otherwise determined by the authority. If an acquisition premium is authorized, the excess of the acquisition cost over the depreciated original cost shall be added to the rate base to be amortized as an addition to expenses over a reasonable period of time with corresponding reductions in the rate base.

(b) In the case of a proposed acquisition of a water company that is not economically viable, as determined by the Public Utilities Regulatory Authority in accordance with the criteria provided in subsection (b) of section 16-262n, by a water company that is economically viable, as determined by the authority in accordance with said criteria, the authority may, as part of the acquiring water company’s next general rate case, award a premium rate of return to such acquiring water company when it is demonstrated that such proposed acquisition will provide benefits to customers by (1) enhancing system viability, or (2) avoiding capital costs or saving in operating costs, or as otherwise determined by the authority.

(c) In lieu of all or part of a rate surcharge, the authority may allow the acquiring water company to defer such costs of such acquisition for subsequent collection as part of its next general rate case.

(P.A. 97-69, S. 2, 3; P.A. 11-80, S. 1; P.A. 13-78, S. 8.)

History: P.A. 97-69 effective July 1, 1997; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-78 designated existing provisions as Subsec. (a)(1) and amended same to add provision re reasonable acquisition premium, added Subsec. (a)(2) re determination of reasonable acquisition premium, added Subsec. (b) re premium rate of return in next general rate case, and added Subsec. (c) re deferring costs of acquisition for collection as part of next general rate case, effective June 5, 2013.



Section 16-262t - Action for receivership of rent and common expenses by water companies; petition; hearing; appointment; duties; termination.

(a)(1) Upon default of the owner, agent, lessor or manager of a residential dwelling or dwellings who is billed directly by a water company or by a municipal water utility for water service furnished to such building or buildings, such company or municipal utility may petition the Superior Court or a judge thereof, for appointment of a receiver of the rents or payments for use and occupancy or common expenses, as defined in section 47-202, for any dwelling or dwellings for which the owner, agent, lessor or manager is in default. The court or judge shall forthwith issue an order to show cause why a receiver should not be appointed, which shall be served upon the owner, agent, lessor or manager or his agent in a manner most reasonably calculated to give notice to such owner, agent, lessor or manager as determined by such court or judge, including, but not limited to, a posting of such order on the premises in question. If a petition or petitions are filed by a single petitioner regarding more than one building under the same ownership, the court shall, if practicable, appoint a common receiver for all such buildings and, if filed as separate actions, may consolidate such petitions and treat them as a single action.

(2) A hearing shall be had on such order no later than seventy-two hours after its issuance or the first court day thereafter. The sole purpose of such a hearing shall be to determine whether there is an amount due and owing between the owner, agent, lessor or manager and the company or municipal utility. The court shall make a determination of any amount due and owing and any amount so determined shall constitute a lien upon the real property of such owner. A certificate of such amount may be recorded in the land records of the town in which such property is located describing the amount of the lien and the name of the party in default. When the amount due and owing has been paid, the company or municipality shall issue a certificate discharging the lien and shall file the certificate in the land records of the town in which such lien was recorded.

(3) Not more than ten days after receipt of the order of appointment by the receiver, such receiver shall provide written notice to all occupants of the building or buildings, delivered separately to each dwelling unit, stating that the receiver has been authorized to collect all rents or payments for use and occupancy or common expenses, as defined in section 47-202, due from such occupant and that the owner, agency, lessor or manager, as the case may be, is prohibited from collecting such rents or payments for use and occupancy or common expenses. The notice shall include the address to which payments are to be made and a telephone number at which the receiver can be contacted. The notice shall be in plain and simple language and shall be written in English and in Spanish. A copy of the court order appointing the receiver and authorizing the collection of rents shall be attached to the notice.

(4) The receiver appointed by the court shall collect all rents or payments for use and occupancy or common expenses forthcoming from the occupants of the building or buildings in question in place of the owner, agent, lessor or manager. The court may authorize the receiver to make reasonable repairs and provide reasonable maintenance to the premises, as determined by the court, the reasonable cost of which shall be added to the total amount due and owing from the owner, agency, lessor or manager. The receiver may also petition the court to obtain any remedy available under chapter 906 against such owner, agent, lessor or manager in order to recover amounts due as determined under subdivision (2) of this subsection and continuing charges for such water service until all such charges and other costs have been paid.

(5) The receiver shall pay to the petitioner, other supplier or receiver, as is appropriate, from such rents or payments for use and occupancy or common expenses from such building or buildings, in the following priority: (A) For electric, gas, telephone, water or heating oil supplied on and after the date of his appointment and for the reasonable cost of repairs and maintenance made or provided pursuant to subdivision (4) of this subsection; (B) for such reasonable fees and costs determined by the court to be due the receiver; (C) for reasonable attorney’s fees and costs incurred by the petitioner; and (D) for any arrearage found by the court to be due and owing the company or municipal utility from the owner, agent, lessor or manager for service provided such building or buildings. The owner, agent, lessor or manager shall be liable for all such costs. Any moneys remaining thereafter shall be turned over to the owner, agent, lessor or manager. The court may order an accounting to be made at such times as it determines to be just, reasonable and necessary.

(b) Any receivership established pursuant to subsection (a) of this section, shall be terminated by the court upon its finding that the arrearage which was the subject of the original petition or petitions have been satisfied for all buildings subject to the receivership, or that all occupants of a building have agreed to assume liability in their own names for prospective service supplied by the petitioner, or that the building has been sold and the new owner has assumed liability for prospective service supplied by the petitioner.

(c) On motion by the receiver, the court may authorize the receiver to institute a summary process action pursuant to chapter 832 against an occupant, upon a prima facie showing that: (1) The occupant has received notice in accordance with subdivision (3) of subsection (a) of this section; (2) the receiver has made reasonable efforts to supplement such notice with other written and oral notice; (3) after the occupant has received notice in accordance with subdivision (3) of subsection (a) of this section, payments equal to one month’s rent or use and occupancy have not been made by or on behalf of the occupant during the most recent sixty consecutive days; and (4) the duty to make such payments has not been suspended as a result of the condition of the premises or any applicable preoccupancy certification requirements. In any such summary process action, the receiver shall be subject to all claims and defenses that the occupant could assert against the owner, agent, lessor or manager of the dwelling.

(d) Nothing in this section shall be construed to prevent the petitioner from pursuing any other action or remedy at law or equity that it may have against the owner, agent, lessor or manager.

(e) Any owner, agent, lessor or manager who collects or attempts to collect any rent or payment for use and occupancy or common expenses, as defined in section 47-202, from any occupant of a building or buildings subject to an order appointing a receiver or who in any other way interferes with the receiver in the performance of his duties shall be found, after due notice and hearing, to be in contempt of court.

(f) If a proceeding is initiated pursuant to sections 47a-14a to 47a-14h, inclusive, or sections 47a-56 to 47a-56i, inclusive, or if a receiver of rents is appointed pursuant to chapter 735a or pursuant to any other action involving the making of repairs to residential rental property under court supervision, rent or use and occupancy payments and common expenses, as defined in section 47-202, shall be made pursuant to such proceeding or action without regard to whether such proceeding or action is initiated before or after a receivership is established under this section, and such proceeding or action shall take priority over a receivership established under this section in regard to expenditure of such rent or use and occupancy payments.

(P.A. 98-102, S. 2; P.A. 13-78, S. 11.)

History: P.A. 13-78 amended Subsec. (a)(4) to add provision re court petition to obtain remedy for amounts due and continuing charges for water service, effective June 5, 2013.



Section 16-262u - Replacement and repair of water service connections.

(a) For purposes of this section, (1) “service connection” means the service pipe from the water main to the curb stop, at or adjacent to the street line or the customer’s property line, and such other valves or fittings as the water company, as defined in section 16-1, may require at or between the water main and the curb stop, but excluding the curb box, and (2) “service pipe” means the curb box and the pipe from the curb stop to the place of consumption.

(b) In the case of a water company having annual revenues of twenty thousand dollars or more, all replacements and repairs of service connections shall be by the company at its own expense.

(P.A. 03-175, S. 1.)



Section 16-262v - Water company infrastructure projects: Definitions.

For purposes of this section:

(1) “Eligible projects” means those water company plant projects not previously included in the water company’s rate base in its most recent general rate case and that are intended to improve or protect the quality and reliability of service to customers, including (A) renewal or replacement of existing infrastructure, including mains, valves, services, meters and hydrants that have either reached the end of their useful life, are worn out, are in deteriorated condition, are or will be contributing to unacceptable levels of unaccounted for water, or are negatively impacting water quality or reliability of service if not replaced; (B) main cleaning and relining projects; (C) relocation of facilities as a result of government actions, the capital costs of which are not otherwise eligible for reimbursement; (D) purchase of leak detection equipment or installation of production meters, and pressure reducing valves; (E) purchase of energy efficient equipment for water company operations; (F) capital improvements necessary to comply with flow regulations adopted pursuant to section 26-141b; and (G) reasonable and necessary system improvements required for a water system acquisition approved by the authority.

(2) “Authority” means the Public Utilities Regulatory Authority.

(3) “Infrastructure assessment report” means a report filed by a water company with the authority that identifies water system infrastructure needs and the company’s criteria for determining the priority for eligible projects related to infrastructure.

(4) “Pretax return” means the revenue necessary, after deduction of depreciation and property taxes, to produce net operating income equal to the water company’s weighted cost of capital as approved by the authority in the company’s most recent general rate case multiplied by the new original cost of eligible projects.

(5) “Reconciliation adjustment” means the difference between revenues actually collected through the water infrastructure and conservation adjustment and the amount allowed under the WICA for that period for the eligible projects. The amount of revenues overcollected or undercollected through the adjustment will be recovered or refunded, as appropriate, as a reconciliation adjustment over a one-year period commencing on April first.

(6) “Water company” means a water company, as defined in section 16-1, that has filed for approval an individual infrastructure assessment report to support a request for a WICA adjustment.

(7) “Water Infrastructure and Conservation Adjustment (WICA)” means an adjustment applied as a charge or credit to a water company customers’ rates to recover the WICA costs of eligible projects.

(8) “WICA costs” means the depreciation and property tax expenses and associated return on completed eligible projects.

(9) “WICA revenues” means the revenues provided through a water infrastructure and conservation adjustment for eligible projects.

(P.A. 07-139, S. 1; P.A. 11-80, S. 1; P.A. 13-78, S. 6.)

History: P.A. 07-139 effective June 19, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-78 amended Subdiv. (1) to redefine “eligible projects” by adding Subparas. (E), (F) and (G) re additional projects, effective June 5, 2013.



Section 16-262w - Water company rate adjustment mechanisms.

(a) The Public Utilities Regulatory Authority may authorize a water company to use a rate adjustment mechanism, such as a water infrastructure and conservation adjustment (WICA), for eligible projects completed and in service for the benefit of the customers. A water company may only charge customers such an adjustment to the extent allowed by the authority based on a water company’s infrastructure assessment report, as approved by the authority and upon semiannual filings by the company which reflect plant additions consistent with such report. The authority, in consultation with the Office of Consumer Counsel, shall conduct the proceeding in accordance with the provisions of section 16-18a.

(b) On or before ninety days after June 19, 2007, the authority shall initiate a generic docket on what shall be included in a water company’s infrastructure assessment report and annual reconciliation reports and the criteria for determining priority of eligible projects. The authority shall provide public notice with a deadline for interested parties to submit recommendations on the report contents and criteria. The authority may hold a hearing on the generic docket but shall issue a decision on the docket not later than one hundred eighty days after the deadline for interested parties to submit their recommendations on the report contents and criteria.

(c) The water company shall file their individual infrastructure assessment report with the authority and such report shall identify the water system infrastructure needs and a water company’s criteria for determining priority for eligible projects related to infrastructure. The authority shall address such criteria in its docket initiated pursuant to subsection (b) of this section. Criteria may include, but shall not be limited to, (1) age, material or condition of the facilities; (2) extent and frequency of main breaks or interruption of service; (3) adequacy of pressure; (4) head loss; (5) availability of fire flows; and (6) the potential of such projects to improve system integrity and reliability.

(d) The authority shall approve a water company’s individual infrastructure assessment report upon determining that the company has demonstrated through generally accepted engineering practices (1) the infrastructure projects considered for renewal or replacement are eligible projects; (2) such projects will benefit customers by improving water quality, system integrity or service reliability; (3) they adhere to the criteria established for determining priority for infrastructure projects; and (4) there is a sufficient level of investment in infrastructure. The authority may hold a hearing to solicit input on a water company’s individual infrastructure assessment report provided a decision on the assessment is made not later than one hundred eighty days after filing. Any such report not approved, rejected or modified by the authority within such one-hundred-eighty-day period shall be deemed to have been approved.

(e) Notwithstanding the provisions of section 16-19, upon authority approval of a water company’s individual infrastructure assessment report, the water company may charge the WICA for eligible projects in addition to such water company’s existing rate schedule pursuant to subsection (f) of this section and the procedures and customer notification requirements in subsections (g) and (h) of this section.

(f) The WICA adjustment shall be calculated as a percentage, based on the original cost of completed eligible projects multiplied by the applicable rate of return, plus associated depreciation and property tax expenses related to eligible projects and any reconciliation adjustment calculated pursuant to subsection (j) of this section as a percentage of the retail water revenues approved in its most recent rate filing for the regulated activities of said water company.

(g) A water company may impose the WICA adjustment for eligible projects as a charge or credit on customers’ bills at intervals of not less than six months, commencing on either January first, April first, July first or October first in any year. No proposed WICA charge or credit shall become effective until the Public Utilities Regulatory Authority has approved such charges or credits pursuant to an administrative proceeding. The authority may receive and consider comments of interested persons and members of the public at such a proceeding, which shall not be considered a contested case for purposes of title 4, this section or any regulation adopted thereunder. Such administrative proceeding shall be completed not later than thirty days after the filing of an application by a water company or within a time period as otherwise established in the generic docket conducted pursuant to subsection (b) of this section. Any approval or denial of the authority pursuant to this subsection shall not be deemed an order, authorization or decision of the authority for purposes of section 16-35. Notwithstanding the provisions of this section, if the authority has not rendered an approval or denial concerning any such application within the established timeframe, the proposed charges or credits shall become effective at the option of the company pending the authority’s finding with respect to such charges, provided the company will refund its customers any such amounts collected from them in excess of the charges approved by the authority in its finding.

(h) Water companies shall notify customers through a bill insert or other direct communications when the adjustment is first applied and the WICA charge or credit shall appear as a separate item on customers’ bills.

(i) The amount of the WICA applied between general rate case filings shall not exceed ten per cent of the water company’s annual retail water revenues approved in its most recent rate filing, and shall not exceed five per cent of such revenues for any twelve-month period. The amount of the adjustment shall be reset to zero as of the effective date of new base rates approved pursuant to section 16-19 and shall be reset to zero if the company exceeds the allowable rate of return by more than one hundred basis points for any calendar year.

(j) On or before February twenty-eighth of each year, a water company shall submit to the authority an annual reconciliation report for any WICA charges applied to customers’ rates through December thirty-first of the previous calendar year. Such reconciliation report shall identify those projects that have been completed, demonstrate that the WICA charges are limited to eligible projects that are in service and used and useful as of the end of the calendar year, and include any other information required as a result of the generic docket conducted pursuant to subsection (b) of this section. The company shall indicate in its report any significant changes in the extent of infrastructure spending, the priorities for determining eligible projects or the criteria established in the infrastructure assessment report. In addition, the reconciliation report shall compare the WICA revenues actually collected to the allowed amount of the adjustment. If upon completion of the review of the annual reconciliation report the authority determines that a water company overcollected or undercollected the WICA adjustment, the difference between the revenue and costs for eligible projects will be recovered or refunded, as appropriate, as a reconciliation adjustment over a one-year period commencing on April first. The company shall refund the customers with interest for any overcollection but shall not be eligible for interest for any undercollection.

(P.A. 07-139, S. 2; P.A. 11-80, S. 1; P.A. 13-78, S. 7.)

History: P.A. 07-139 effective June 19, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-78 amended Subsec. (i) to increase cap on amount of WICA applied between general rate case filings from 7.5% to 10%, effective June 5, 2013.



Section 16-262x - Termination of residential utility service. Requirements.

(a) A person seeking to terminate electric, gas, telecommunications or water service to a residential dwelling shall provide to the electric distribution, gas, telecommunications or water company, electric supplier or municipal utility providing such service either (1) identification, as defined in section 16-49e, (2) the password previously provided by the customer of record for such service, (3) the customer code provided by the company, supplier or utility, or (4) other reasonable identification method established by the company, supplier or utility sufficient to establish that the person authorizing the termination is the customer of record or the customer’s authorized representative. Such company, supplier or utility shall not terminate service if the person does not provide such reasonable identification.

(b) If a person or entity, other than a customer of record or the customer’s authorized representative, seeks to terminate electric, gas, telecommunications or water service to a residential dwelling, the company, supplier or utility shall not terminate service unless, nine or more days prior to the requested termination date, the company, utility or supplier sends a notification letter to the customer of record at the customer’s last-known address.

(c) Notwithstanding the requirements of this section, an electric distribution, gas, telecommunications or water company, electric supplier or municipal utility may terminate service at any time (1) upon request of a state or local fire or police authority, (2) upon determination by the company, supplier or utility that failure to terminate the service may adversely impact safety or the public health, or (3) upon the company’s, supplier’s or utility’s compliance with applicable statutes or Public Utilities Regulatory Authority regulations governing termination of service not requested by the customer.

(P.A. 09-31, S. 1; P.A. 11-80, S. 1.)

History: P.A. 09-31 effective July 1, 2009; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (c), effective July 1, 2011.



Section 16-262y - Water company revenue adjustment mechanism.

(a) For purposes of this section, (1) “revenue adjustment mechanism” means a mechanism that reconciles in rates the difference between the actual revenues of a water company and allowed revenues, (2) “actual revenues” means the revenues received or accrued by a water company for water sales for a calendar year, including sales for resale and approved miscellaneous charges, authorized by the Public Utilities Regulatory Authority pursuant to sections 16-19 and 16-262w, and those revenues authorized for customers acquired pursuant to section 16-43, 16-262o or 16-262s since the last general rate case of the company, (3) “allowed revenues” means revenues for a water company for water sales for a calendar year, including sales for resale and approved miscellaneous charges, authorized by the authority pursuant to sections 16-19 and 16-262w, and shall include customer growth from an acquisition approved by the authority pursuant to section 16-43, 16-262o or 16-262s since the last general rate case of such company, and (4) “water company” has the same meaning as provided in section 16-1.

(b) (1) The authority shall not render any draft or final decision in a general rate case of a water company pending before the authority on June 5, 2013, without approving a revenue adjustment mechanism for such company.

(2) After approval of a revenue adjustment mechanism pursuant to subdivision (1) of this subsection, such mechanism shall be authorized by the authority annually thereafter until such time as such company files its next general rate case. Such company shall file with the authority an annual reconciliation of actual revenues to allowed revenues that shall include a report of the changes in water demands and any measures such company has taken to promote water conservation.

(c) (1) On or after June 5, 2013, and before a water company, with actual revenues at least one per cent less than allowed revenues files for its next general rate case pursuant to section 16-19, such company may request, and the Public Utilities Regulatory Authority shall initiate, a docket for a limited reopener to approve a revenue adjustment mechanism.

(2) After approval of a revenue adjustment mechanism pursuant to subdivision (1) of this subsection, such mechanism shall be authorized by the authority annually thereafter until the earlier of (A) the sixth year after the last general rate case, or (B) such time as such company files its next general rate case. Such company shall file with the authority an annual reconciliation of actual revenues to allowed revenues that shall include a report of the changes in water demands and any measures such company has taken to promote water conservation.

(d) (1) A water company may request during a general rate case filed pursuant to section 16-19, and the Public Utilities Regulatory Authority shall approve, a revenue adjustment mechanism.

(2) After approval of a revenue adjustment mechanism pursuant to subdivision (1) of this subsection, such mechanism shall be authorized by the authority annually thereafter until such time as such company files its next general rate case. Such company shall file with the authority an annual reconciliation of actual revenues to allowed revenues that shall include a report of the changes in water demands and any measures such company has taken to promote water conservation.

(e) A revenue adjustment mechanism approved pursuant to subsection (b), (c) or (d) of this section shall be implemented through a modification to the authorized rates or a rate surcharge or recorded as a deferral on the balance sheet for recovery in rates at the time of the next general rate case filed by a water company pursuant to section 16-19. Any under-recovery or over-recovery of the revenue adjustment or deferred amount of the previous year shall be included in the calculation of the subsequent annual adjustment or general rate case proceeding, whichever occurs first.

(f) Concurrent with implementation of a revenue adjustment mechanism pursuant to subsection (b), (c) or (d) of this section, the authority shall establish an earnings sharing mechanism that provides for any earnings in excess of the allowed return on equity to be shared equally between ratepayers and shareholders.

(P.A. 13-78, S. 3.)

History: P.A. 13-78 effective June 5, 2013.






Chapter 284 - Natural Gas Pipelines

Section 16-263 - Power to construct and operate natural gas pipeline.

Any corporation organized under the laws of this state or of any other state or of the United States for the purpose of constructing and operating a natural gas pipeline, which corporation holds a certificate of public convenience and necessity issued under the provisions of the federal Natural Gas Act, approved June 21, 1938, as it may be amended, authorizing such corporation to construct and operate a natural gas pipeline or pipelines and appurtenant facilities within this state, is authorized, upon compliance with the provisions of sections 16-264 to 16-267, inclusive, to acquire by condemnation and to enter upon, take and use such lands, rights-of-way, easements or other interests in land in this state as are necessary for the construction, operation, maintenance and alteration of such pipeline or pipelines and the installation of compressor stations, appliances and other appurtenant equipment, and to operate the same subject to the terms and conditions hereinafter set forth; provided such corporation shall be held to pay all damages that may arise to any person or persons from any such taking.

(March, 1950, S. 2617d.)

Cited. 5 CA 189.

Cited. 19 CS 11; 20 CS 51.



Section 16-264 - Filing of certificate of public convenience. Eminent domain.

Any such corporation seeking the benefits of sections 16-263 to 16-269, inclusive, shall file with the Secretary of the State a certified copy of the certificate of public convenience and necessity issued to such corporation under the provisions of said federal Natural Gas Act. Upon the filing of such certificate and, in the case of a corporation organized under the laws of any state other than Connecticut, upon compliance with the provisions of sections 33-920 and 33-922, such corporation shall be entitled and empowered to take by eminent domain such land, rights-of-way, easements or other interests in land in this state as are necessary for the construction, operation, maintenance and alteration of such pipeline or pipelines and for the installation of compressor stations, appliances or other appurtenant equipment.

(March, 1950, S. 2618d; February, 1965, P.A. 574, S. 23; P.A. 96-271, S. 161, 254.)

History: 1965 act deleted references to repealed statutes and added sections 33-396, 33-399 and 33-400; P.A. 96-271 replaced reference to “sections 33-396, 33-399 and 33-400” with “sections 33-920 and 33-922”, effective January 1, 1997.

See Sec. 16-280 re filing of copy of certificate with Secretary of the State.

Cited. 20 CS 51.



Section 16-265 - Certain property exempted from eminent domain.

No lands or rights-of-way or easements therein shall be taken by eminent domain under the provisions of sections 16-263 to 16-269, inclusive, in any public street or highway, public park or reservation or other public property, or within the location of any railroad company or other public utility company; provided such pipeline or pipelines may be constructed under or through any public highway or street, public park or reservation or other public property if the method of such construction and the plans and specifications therefor have been approved by the authority having jurisdiction over the maintenance of such public highway or street, public park or reservation or other public property; and provided such pipeline or pipelines may be constructed over or across the location of any railroad company or other public utility company by agreement with such railroad company or other public utility company or, in the event of failure so to agree, then with the approval of and in such manner as may be determined by the Public Utilities Regulatory Authority.

(March, 1950, S. 2619d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 118, 348; P.A. 85-246, S. 16; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 85-246 deleted references to street railway companies; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.

Constitutionality upheld; immediate entry onto property upon deposit of sum with court to cover damages. 17 CS 327.



Section 16-266 - Procedure for determining damages.

If any such corporation and the person or persons to whom damages may arise from any taking under the provisions of sections 16-263 to 16-269, inclusive, of any land, right-of-way, easement or other interest in land are unable to effect an agreement on the amount of such damages, such corporation may prefer a petition to the superior court for the judicial district in which the property lies or to a judge of said court if said court is not in session praying that such compensation may be determined, which petition shall describe such property to be taken and the use to which it is to be devoted and shall be accompanied by a summons signed by competent authority and served as process in civil actions before said court, notifying the owner or owners of such property and all persons interested in such property to appear before said court or such judge, and thereupon said court or judge shall appoint a committee of three disinterested persons, who shall be sworn before commencing their duties. Such committee after giving reasonable notice to the parties shall view the property in question, hear the evidence, ascertain the value, assess just damages to the owner or owners of such property and report its doings to said court or judge. Said court or judge may accept such report or may reject it for irregular or improper conduct by such committee in the performance of its duties. If the report is rejected, said court or judge shall appoint another committee, which shall proceed in the same manner as the first committee was required to proceed. If the report is accepted, such acceptance shall have the effect of a judgment in favor of the owner of the property against such corporation for the amount of the assessment made by such committee and, except as otherwise provided by law, execution may issue therefor. Said court or such judge shall make any order necessary to protect the rights of all the parties interested. Except as provided in section 16-267, such property shall not be entered upon and used by such corporation until the amount of such damages is paid to the party or parties to whom such damages are due, or deposited for his or their use with said court, and upon such payment or deposit such property or such rights or easements therein shall become the property of such corporation. The expenses or costs of any such hearing shall be taxed by such court or judge and paid by such corporation. If the amount of the damages awarded to any such property owner exceeds the amount offered to such property owner by such corporation for such land, rights-of-way, easements or interest in land prior to the preferring of such petition to such court or judge, such court or judge shall award to such property owner such attorney and appraisal fees as the court may determine to be reasonable.

(March, 1950, S. 2620d; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”.

Cited. 5 CA 189; 43 CA 47.

Court has no jurisdiction to hear eminent domain action for acquisition of pipeline right-of-way when plaintiff company made no offer to purchase land. 17 CS 250. Immediate possession denied where there is a lack of emergency. Id., 263. Where committee’s report reversible error, new committee appointed. 18 CS 468. Where there is proof of public fear of explosion from natural gas transmission lines, depreciation in market value is a legitimate element of compensation. 19 CS 475. Court has jurisdiction to make allowances for attorney and appraisal fees after entry of judgment accepting report. 20 CS 445. Right of reimbursement arises in property owner after entry of judgment accepting report. Id. Cited. 24 CS 391.



Section 16-267 - Temporary use of property pending condemnation.

When at any stage of condemnation proceedings brought under sections 16-263 to 16-269, inclusive, it appears to the court or judge before whom such proceedings are pending that the public interests will be prejudiced by delay, said court or judge may direct that such corporation be permitted to enter immediately upon the property to be taken and devote it temporarily to the public use specified in such petition upon the deposit with said court of a sum to be fixed by said court or judge, upon notice to the parties of not less than ten days, and such sum when so fixed and paid shall be applied so far as it may be necessary for the purpose of the payment of any award of damages which may be made, with interest thereon from the date of such entry upon such property, and the remainder if any returned to such corporation. If such petition is dismissed or no award of damages is made or the proceedings are abandoned by such corporation, said court or judge shall direct that the money so deposited, so far as it may be necessary, shall be applied to the payment of any damages that the owner of such property or other parties in interest may have sustained by such entry upon and use of such property, and the costs and expenses of such proceedings, such damages to be ascertained by said court or judge or a committee to be appointed for that purpose, and if the sum so deposited is insufficient to pay such damages and all costs and expenses so awarded, judgment shall be entered against such corporation for the deficiency to be enforced and collected in the same manner as a judgment in the Superior Court; and the possession of such property shall be restored to the owner or owners thereof.

(March, 1950, S. 2621d.)

Where pipeline company obtains right of immediate entry, only damage which committee could allow is damage which could have been allowed under Sec. 16-266, except where proceedings are dismissed or abandoned prior to final award. 19 CS 15. Right to damages where pipeline company obtained right to immediate entry under a certificate of public convenience and necessity which was later nullified. 20 CS 52. Proceedings are pending before the court from the time the case is returned to the court even though the return day has not arrived. 25 CS 450.



Section 16-268 - Duties of corporation.

Any such pipeline shall be laid at least twenty-four inches below the surface of the soil and the soil above such pipelines shall be graded to the level of the adjacent land and left in good working condition unless otherwise agreed to between such corporation and the owner or owners of such property. Such corporation shall pay any damages for growing crops caused by the construction, operation, maintenance, repair or reconstruction of any such pipeline. In the construction, maintenance, repair and reconstruction of any such pipeline, driveways, drains, water pipes and other service pipes or wires located on any land on which such pipeline is constructed shall be left in as good condition as they were prior to such construction, maintenance, repair or reconstruction, except when otherwise agreed to between such corporation and the owner or owners of such property. No driveway or right-of-way over the land on which any such pipeline is located shall, except during such construction, maintenance, repair or reconstruction of such pipeline, be closed for passage except by agreement between such corporation and the owner or owners of such property or such right-of-way. Any building erected by any such corporation shall conform in its method of construction with the building laws or regulations in force and effect in the location in which the same is erected, and the exterior design of any such building shall conform to the extent that is possible with the general architectural standards of buildings in the locality in which such building is erected.

(March, 1950, S. 2622d.)



Section 16-269 - Franchise area. Restricted sale.

Within the franchise area of any person, firm, corporation or municipality which is chartered or authorized by the state of Connecticut to transmit or sell gas within such franchise area, no corporation described in section 16-263 shall supply or sell natural, mixed or manufactured gas to any person, firm, corporation or municipality except a person, firm, corporation or municipality authorized to transmit or sell gas within such franchise area without the prior approval of the Public Utilities Regulatory Authority after notice and hearing. In determining whether to grant such approval, the authority shall consider, without limitation, the impact of such supply or sale on gas companies and their customers.

(March, 1950, S. 2623d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 119, 348; P.A. 87-29, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 87-29 deleted language permitting gas sales by pipeline companies in gas franchise areas upon consent of the franchise holders, required prior approval of the department of public utility control for all such sales, and directed the department to consider the impact on gas companies and their customers prior to granting such approval; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-270 - Transportation of natural gas; declaration of public interest.

It is hereby declared that the business of transporting natural gas within the state by interstate or intrastate natural gas pipeline companies is affected with the public interest and that the health, safety and welfare of the inhabitants of the state require regulation in matters relating to the transportation of natural gas to the extent hereinafter provided.

(1951, S. 2624d.)



Section 16-271 - Powers of authority.

In order to effectuate the policies and provisions of sections 16-270 to 16-280, inclusive, and, when deemed necessary, to obtain uniformity in the formulation, administration and enforcement of any order, ruling or regulation issued thereunder, or promulgated by the duly constituted authority of the United States, pertaining to the regulating or handling of natural gas, the Public Utilities Regulatory Authority may confer, cooperate and enter into compacts with such United States authority; avail itself of records and facilities of, and make available records and facilities to, such United States authority; conduct joint investigations and hold joint hearings; issue orders, rulings and regulations jointly or concurrently with, or complementary to those issued by, such United States authority; and collaborate with such United States authority and others in the development and operation of measures for the increased safety of the transportation and distribution of natural gas within the state.

(1951, S. 2625d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 120, 348; P.A. 90-51, S. 2; P.A. 99-31, S. 1; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 90-51 added new Subsec. (b) allowing adoption of regulations establishing intrastate gas pipeline safety standards and new Subsec. (c) authorizing department to issue waiver of federal safety standards; P.A. 99-31 made former Subsec. (a) the entire section and deleted former Subsecs. (b) and (c); pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-272 - Authority of Public Utilities Regulatory Authority as to corporation holding certificate under federal act.

Any corporation organized under the laws of this state or of any other state of the United States for the purposes of constructing or operating a natural gas pipeline, which corporation holds a certificate of public convenience and necessity issued under the provisions of the federal Natural Gas Act, authorizing such corporation to construct or operate a natural gas pipeline or pipelines and appurtenant facilities within the state, shall be subject to the authority of the Public Utilities Regulatory Authority in respect to its pipeline, equipment and manner of operation as they relate to the safety of the public and of the employees of said corporation in the same manner as are Connecticut public service companies, provided the authority of the Public Utilities Regulatory Authority shall not be inconsistent with or in violation of the provisions of the federal Natural Gas Act, as amended, or any rules, orders, regulations or certificates of public convenience and necessity issued pursuant thereto.

(1951, S. 2626d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 121, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-273 - Complaints of defects in equipment.

Any person or any town, city or borough may make a complaint in writing to the Public Utilities Regulatory Authority of any defects in any portion of the pipeline, plant or equipment of any natural gas pipeline company or concerning any manner of operating such gas pipeline by reason of which the public safety or the health or safety of employees is endangered; and if he or it so requests, the name of the complainant shall not be divulged, unless in the opinion of the authority the complaint is such that publicity is demanded.

(1951, S. 2627d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 122, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-274 - Hearing on complaint.

Upon receipt of such complaint, the Public Utilities Regulatory Authority shall fix a time and place for hearing thereon and shall give notice thereof to all parties in interest and shall make such further investigation into the alleged conditions as it deems necessary. If upon such hearing the authority finds the conditions to be dangerous to public safety or to the safety of employees, it shall make such order as may be necessary to remedy the same and shall furnish a copy of such order to the complainant upon request. If the authority finds that the complaint is not justified, it shall so notify the complainant in writing, by registered or certified letter, specifying the reasons for such finding and shall file a copy of such notification in the office of the authority. Any such hearing and investigation or order entered pursuant thereto shall not be inconsistent with or in violation of the provisions of the federal Natural Gas Act, as amended, or any rules, orders, regulations or certificates of public convenience and necessity issued pursuant thereto.

(1951, S. 2628d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 123, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-275 - Submission of plans to authority.

Not less than thirty days before the commencement of actual construction or installation, any such corporation shall submit to the Public Utilities Regulatory Authority information concerning the engineering design of its pipeline and the standards of construction which it proposes to follow and any other such information as the authority deems necessary, so that it may determine whether the public safety and the safety of the employees of such company are being protected. If the authority finds as a result of its investigation that any part of the engineering design does not conform to the minimum standards of the American Standard Code for Pressure Piping, promulgated by the American Standards Association of New York, New York, or that the condition of any part of the equipment or the manner of operation thereof is such that it is dangerous to the public safety or the safety of the employees, it shall make such order as may be necessary to remedy the same and shall furnish a copy of such order to the company.

(1951, S. 2629d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 124, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-276 - Submission of map to authority.

Any such company, as soon as it has definitely established a route, but in any event not less than ninety days before the commencement of actual construction or installation, shall submit to the Public Utilities Regulatory Authority and to the governing body of each town through which it is proposed that such route shall pass, for their information, a map approved as to form by the authority, clearly setting forth the proposed route to be followed.

(1951, S. 2630d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 125, 348; P.A. 87-578, S. 5, 6; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 87-578 changed submission deadline from 30 to 90 days; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-277 - Other applicable statutes.

The provisions of sections 16-7 to 16-10, inclusive, 16-17, 16-25, 16-35 to 16-40, inclusive, and 16-229 to 16-231, inclusive, shall apply to any company constructing or operating a natural gas pipeline.

(1951, S. 2631d; 1971, P.A. 871, S. 92.)

History: 1971 act deleted reference to repealed Sec. 53-124.



Section 16-278 - Compliance with orders.

Any corporation subject to this chapter shall comply immediately with any order of the Public Utilities Regulatory Authority made in accordance with section 16-271, 16-274 or 16-275 and any company failing to comply with any such order shall be fined not more than one thousand dollars for each offense and shall reimburse any person whose property is damaged as a result of such failure for the amount of such property damage and shall be liable in double damages for any injury resulting to any person from such failure.

(1951, S. 2632d; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 126, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-279 - Interstate or foreign commerce not affected.

No provision of sections 16-270 to 16-280, inclusive, or of any order or regulation thereunder shall apply or be construed to apply to interstate or foreign commerce, except so far as such provision may be effective pursuant to the Constitution of the United States under the laws of the United States enacted thereunder.

(1951, S. 2633d.)



Section 16-280 - Copy of certificate issued under federal act to be filed with secretary.

Any corporation which intends to construct or operate any natural gas pipeline within this state shall file with the Secretary of the State a certified copy of the certificate of public convenience and necessity issued to such corporation under the federal Natural Gas Act, such filing to be at least thirty days before the start of construction.

(1951, S. 2634d.)

See Sec. 16-264 re filing of certificate of public convenience and necessity.



Section 16-280a - Definitions.

As used in sections 16-280a to 16-280f, inclusive:

(1) “Person” means any individual, firm, joint venture, partnership, corporation, limited liability company, association, municipality or cooperative association, and includes any trustee, receiver, assignee or personal representative thereof;

(2) “Gas” means natural gas, flammable gas or gas which is toxic or corrosive;

(3) “Transportation of gas” means the gathering, transmission or distribution of gas by pipeline or its storage;

(4) “Pipeline facilities” includes, without limitation, new and existing pipe rights-of-way and any equipment, facility or building used in the transportation of gas or the treatment of gas during the course of transportation;

(5) “Municipality” means a city, county, or any other political subdivision of the state;

(6) “Authority” means the Public Utilities Regulatory Authority;

(7) “Federal act” means 49 USC Chapter 601.

(1971, P.A. 429, S. 1; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 127, 348; P.A. 95-79, S. 52, 189; P.A. 99-31, S. 2; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 99-31 made technical changes in definitions of “department” and “federal act”; (Revisor’s note: In 2005, a reference to Sec. “16-280g” in the introductory clause was changed editorially by the Revisors to “16-280f” to reflect the repeal of Sec. 16-280g by P.A. 04-103); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subdiv. (6) effective July 1, 2011.



Section 16-280b - Violation of federal safety standards prohibited. Regulations. Waiver of safety standards.

(a) It shall be unlawful for any person who engages in the transportation of gas or maintains pipeline facilities or owns any pipeline facilities within the state to violate any of the safety standards established by the Secretary of Transportation of the United States for the transportation of gas and pipeline facilities pursuant to the provisions of the federal act or any regulations adopted by the authority pursuant to subsection (b) or (c) of this section.

(b) The Public Utilities Regulatory Authority may adopt regulations, in accordance with chapter 54, establishing intrastate gas pipeline safety standards, which may be more specific than federal standards where appropriate in relation to local circumstances or conditions and consistent with public safety, provided such standards recognize alternative instrumentalities and methodologies for achieving federal safety objectives and do not foreclose utilization of alternative instrumentalities and methodologies that conform to national engineering standards or industry practices.

(c) The authority may issue a waiver of federal safety standards in individual cases where warranted by local circumstances or conditions, consistent with public safety and authorized under the federal act.

(1971, P.A. 429, S. 2; P.A. 99-31, S. 3; P.A. 11-80, S. 1.)

History: P.A. 99-31 designated existing provisions as Subsec. (a) and made technical changes therein, inserted new Subsec. (b) re adoption of intrastate gas pipeline safety standards and inserted new Subsec. (c) re waiver of standards; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-280c - Federal safety standards adopted as state standards.

Each federal safety standard applicable to pipeline facilities and the transportation of gas established under the provisions of the federal act, as the same are, from time to time, made effective, or any regulation adopted by the authority pursuant to subsection (b) or (c) of section 16-280b shall be the standards of the state.

(1971, P.A. 429, S. 3; P.A. 99-31, S. 4; P.A. 13-5, S. 20.)

History: P.A. 99-31 added reference to any regulation adopted by department and made a technical change; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-280d - Records, reports and inspection.

The Public Utilities Regulatory Authority shall require any person that owns any pipeline facilities or that engages in the transportation of gas or maintains pipeline facilities within the state to maintain such records, make such reports and provide such inspections as are required by the federal act or by any regulation adopted by the authority pursuant to subsection (b) or (c) of section 16-280b. If the authority investigates an accident involving such a pipeline facility, the operator of the facility shall make available to the authority all records and information that pertain to the accident, including, but not limited to, integrity management plans or test results, and shall afford all reasonable assistance to the authority in the investigation of the accident. The authority may require the filing of such information as is necessary to determine compliance with applicable standards and regulations.

(1971, P.A. 429, S. 4; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 128, 348; P.A. 99-31, S. 5; P.A. 00-53, S. 7; P.A. 01-49, S. 11; P.A. 04-103, S. 1; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 99-31 made technical changes, added reference to any regulation adopted by the department, and authorized department to require filing of information as necessary to determine compliance; P.A. 00-53 made technical changes; P.A. 01-49 made a technical change; P.A. 04-103 added provision requiring operator to make available records and to offer assistance during an investigation of an accident by the department; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-280e - Penalties.

(a) Any person that violates any provision of the federal act, any regulation issued under the federal act, any provision of this chapter or any regulation adopted by the authority pursuant to subsection (b) or (c) of section 16-280b, shall be subject to a civil penalty not to exceed the maximum civil penalty provided under 49 USC 60122(a), as amended.

(b) Any such civil penalty may be compromised by the Public Utilities Regulatory Authority. In determining the amount of such penalty, or the amount agreed upon in compromise, the authority shall consider the criteria set forth in 49 USC 60122(b), as amended.

(c) Nothing in this section shall be construed to limit the penalties available under section 16-33.

(1971, P.A. 429, S. 5; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 129, 348; P.A. 90-51, S. 3; P.A. 99-31, S. 6; P.A. 00-53, S. 8; P.A. 04-103, S. 2; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 90-51 increased penalty for violations of federal act from $1,000 to $10,000 per day with the maximum penalty increased from $200,000 to $500,000; P.A. 99-31 amended Subsec. (a) by changing civil penalty from $10,000 to $25,000 and adding reference to any regulation adopted by the department, and amended Subsec. (b) by deleting former penalty considerations and requiring department to consider criteria set forth in federal act when determining penalty; P.A. 00-53 made a technical change in Subsec. (a); P.A. 04-103 amended Subsec. (a) to replace maximum $25,000 per day civil penalty and maximum $500,000 civil penalty with maximum civil penalty provided under federal law, and added Subsec. (c) re penalties available under Sec. 16-33; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-280f - Injunction. Enforcement of standards.

(a) The Superior Court shall have jurisdiction to restrain violations of sections 16-280a to 16-280e, inclusive, or to enforce standards established under the federal act upon petition of the appropriate state’s attorney, upon complaint of the Public Utilities Regulatory Authority. Whenever practicable, the authority shall give notice to any person against whom an action for injunctive relief is contemplated and afford him an opportunity to present his views; and, except in the case of a knowing and wilful violation, the authority shall afford him reasonable opportunity to achieve compliance. However, the failure to give such notice and afford such opportunity shall not preclude the granting of appropriate relief.

(b) In any proceeding for criminal contempt for violation of an injunction or restraining order issued under this section, which violation also constitutes a violation of the federal act, trial shall be by the court.

(c) Actions under subsection (a) of this section may be brought in the judicial district wherein any act or transaction constituting the violation occurred, or in the judicial district wherein the defendant is found or is an inhabitant or transacts business.

(1971, P.A. 429, S. 6; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 78-280, S. 2, 127; P.A. 80-482, S. 130, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; (Revisor’s note: In 2005, a reference to “16-280g” in Subsec. (a) was changed editorially by the Revisors to “16-280e” to reflect the repeal of Sec. 16-280g by P.A. 04-103); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (a), effective July 1, 2011.



Section 16-280g - Facilities and transportation subject to Federal Energy Regulatory Commission.

Section 16-280g is repealed, effective October 1, 2004.

(1971, P.A. 429, S. 7; P.A. 99-31, S. 7; P.A. 04-103, S. 3.)



Section 16-280h - Filing of supply and transmission contracts or data with authority.

Each person, firm or corporation operating a natural gas pipeline, upon receipt of a written request from the Public Utilities Regulatory Authority, shall file with the authority a copy of (1) each contract with a producer for the supply of natural gas for the state and each contract with a gas company, as defined in section 16-1, or any other person, firm or corporation for the transmission of natural gas to the state, or (2) the current data required to be filed with the Federal Energy Regulatory Commission concerning the cost of natural gas available for sale by the natural gas pipeline in the state, including the most recent purchased gas tariff adjustment. Each such contract or such data shall be filed with the authority not later than thirty days after receipt of such written request.

(P.A. 83-211, S. 1, 2; P.A. 84-39, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 84-39 allowed filing of data in lieu of contracts and required filing to be made only upon request of department of public utility control; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.






Chapter 285 - Motor Carriers of Property for Hire (See Chapter 245c)

Section 16-281a - Transfer of powers and duties.

In accordance with the provisions of section 4-38d, all functions, powers and duties of the Public Utilities Regulatory Authority under this chapter are transferred to the Department of Transportation, and whenever the words “Public Utilities Regulatory Authority” or “authority” are used in this chapter, the words “Commissioner of Transportation” or “commissioner”, whichever is appropriate, are substituted in lieu thereof.

(P.A. 88-249, S. 2, 9; P.A. 11-80, S. 1.)

History: P.A. 88-249, S. 2 effective July 1, 1989; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.






Chapter 286 - Motor Buses (See Chapter 244)



Chapter 287 - Taxicabs (See Chapter 244a)



Chapter 288 - Motor Vehicles in Livery Service (See Chapter 244b)



Chapter 289 - Community Antenna Television Systems and Competitive Video Service Providers

Section 16-330 - Definition.

Section 16-330 is repealed.

(1963, P.A. 425, S. 1; P.A. 85-292, S. 3; 85-509, S. 10, 11.)



Section 16-331 - Certificate of public convenience and necessity. Advisory councils. Franchise terms. Regulations. Community needs assessment.

(a) No person, association or corporation, or a municipality which owns or operates one or more plants for the manufacture or distribution of electricity pursuant to section 7-213, shall construct or operate a community antenna television system without having first obtained a certificate of public convenience and necessity from the Public Utilities Regulatory Authority certifying that the person, firm or corporation is qualified pursuant to the provisions of subsection (b) of this section to operate such a service within the territory specified in such certificate. The authority may issue more than one such certificate for any franchise area or portion of a franchise area. Notwithstanding the provisions of section 33-645, any such certificate shall authorize the holder thereof to occupy public highways to the extent required to provide community antenna television system service. A certificate shall be issued only after written application for the same has been made to the authority, accompanied by a fee of fifty dollars, and public hearing has been held thereon. No certificate shall be sold or transferred without the approval of the authority. For due cause shown, the authority may amend, suspend or revoke any such certificate. If a certificate is not exercised within two years from the date of issue, the authority may revoke the certificate. The authority may specify in the certificate at the time of issue and from time to time thereafter such terms and conditions as the public interest may require.

(b) In determining whether a new certificate shall be issued or an existing certificate transferred, the Public Utilities Regulatory Authority shall only take into consideration the suitability of the applicant or, if the applicant is a corporation, of its management, the financial responsibility of the applicant and the ability of the applicant to perform efficiently the service for which authority is requested. In the case of an application filed on or after October 1, 1981, (1) if the applicant or an affiliate thereof is the holder of one or more other certificates in the state, the authority shall also consider the possible adverse effects of increasing the concentration of ownership of community antenna television systems and related services, which would result from granting the application, and (2) suitability of the applicant shall include consideration of participating owners resident in the proposed service area as well as involvement in local civic and community activities. In considering concentration of ownership, the authority shall only take into account the following factors: (A) Federal and state antitrust and unfair trade practices laws, regulations and policies, and (B) the reduced ability of the authority to make comparisons with other certificate holders. In the case of an application filed on or after January 1, 1983, for the approval of the transfer of an existing certificate, the authority shall also (i) consult with the advisory council established by regulation for the franchise area specified in the certificate, and (ii) if the applicant or an affiliate thereof is the holder of one or more other certificates in the state, consider the adequacy of the service provided by such holder in the franchise areas specified in such certificate or certificates. The authority may adopt regulations in accordance with chapter 54 to carry out the purposes of this subsection.

(c) (1) A representative of a community antenna television company issued a certificate of public convenience and necessity in accordance with this section shall, twice a year, arrange for and hold a meeting with the advisory council established, in accordance with regulations adopted by the authority in accordance with chapter 54, for the franchise area served by such company. (2) The authority shall designate an advisory council as an intervenor in any contested case before the authority involving the community antenna television company which the council is advising. Such company shall provide to the chairperson of its advisory council a copy of any report, notice or other document it files with the authority. If a community antenna television company fails or refuses to furnish adequate service to any customer, the advisory council for the franchise area served by the company may file a written petition with the authority alleging the failure or refusal. The authority shall hold a hearing on such petition and, not later than one hundred fifty days after receiving the petition, shall issue a written decision on the petition. The company shall thereafter furnish service to the customer in accordance with the conditions prescribed under the authority’s decision. (3) Each community antenna television company shall, every six months, provide on bills, bill inserts or letters to subscribers, and shall prominently post in the company’s primary subscriber service area and community access facility, a notice indicating the name and an address of the chairperson of the company’s advisory council and describing the responsibilities of the advisory council. Each such company shall provide its advisory council with an opportunity to review such notice prior to distributing or posting the notice.

(d) (1) An initial certificate issued prior to June 1, 1988, shall grant a franchise for fifteen years, provided that for certificates issued prior to January 1, 1975, the initial franchise term shall be deemed to end for four such companies each year, starting in 1989, in order of those companies having the highest gross revenues under chapter 211 or 212a during the calendar year ending December 31, 1982. An initial, renewal or transfer certificate issued on or after June 1, 1988, shall grant a franchise for a term of not less than five years and not more than ten years, except that under special circumstances, as described in subdivision (2) of this subsection, a franchise may be granted for a term of more than ten years but not more than fifteen years. The authority shall have the discretion to determine the appropriate length of a franchise term, initial, renewal or transfer, and in making its decision shall consider the following without limitation: (A) The operator’s past performance in terms of meeting the needs of the cable-related community; (B) the operator’s past performance in terms of complying with the material terms of the existing franchise; (C) the operator’s compliance with authority regulations and the general statutes; (D) the ability of the operator’s management to properly operate the franchise; (E) the operator’s effectiveness in dealing with consumer requests, complaints and billing questions or disputes; (F) the operator’s effectiveness in dealing with the advisory council; (G) the quality and diversity of the operator’s programming; (H) the quality of the operator’s community access programming, including public access, educational access and governmental access programming, in accordance with the provisions of subdivision (3) of this subsection; (I) the quality of the operator’s equipment and facilities; (J) the operator’s proposals for future extensions and upgrading to technologically advanced equipment, facilities and systems; (K) the operator’s past performance in terms of meeting the needs of the cable-related community by providing African-American and Hispanic programming; (L) the operator’s good faith efforts, as determined by the authority, to provide service, when practicable, to all customers within the service area; (M) the operator’s past performance in making available addressable converters, traps or other devices or services which enable subscribers to voluntarily block transmission of specific programming to their homes or places of business; and (N) the applicant’s provision of innovative services, including audio services, information services, electronic publishing and information concerning the proceedings of the General Assembly and legislative committees.

(2) Under special circumstances, the authority in its discretion, may issue, renew or transfer a franchise for a term of not more than fifteen years if the franchisee has committed itself, as outlined in the franchise agreement, to provide or maintain technologically advanced equipment, facilities and systems, as determined by the authority, to enhance and promote technologically advanced educational programming and to comply with specific quality of service standards, including, but not limited to, the time between installation and repair following a subscriber request, the response time to consumer complaints and the quality of the operator’s customer service policies and practices.

(3) In evaluating the quality of community access programming the authority shall consider, without limitation, (A) compliance with federal laws governing noncommercial educational broadcast stations and public broadcast stations, and state laws governing community access, including, but not limited to, sections 16-333-31 to 16-333-36, inclusive, of the regulations of Connecticut state agencies; (B) compliance with the terms of the franchise certificate, which apply to community access; and (C) compliance with requirements involving community access contained in any order of the authority which applies to the community antenna television system.

(4) If the authority, on or after June 1, 1988, approves the transfer of a certificate, the franchise term of such transferred certificate shall be the remaining duration of the franchise term originally granted unless the authority grants a different term, the appropriate length of which shall be determined by the authority under this subsection. A certificate may be renewed for an additional term, the appropriate length of which shall be determined by the authority under this subsection, if the authority finds that the holder of the certificate has complied with the provisions of the Communications Act of 1934, 47 USC 546.

(5) The authority shall adopt regulations, in accordance with chapter 54, establishing procedures and standards for the renewal of certificates issued to community antenna television companies. Such regulations shall, without limitation, (A) incorporate the provisions of the Communications Act of 1934, 47 USC 546, (B) require the authority to consult with the advisory council for the franchise area served by the certificate holder before making a decision concerning the renewal of the certificate, (C) require any holder of a certificate which is not renewed by the authority to continue to operate the franchise for one year after the end of its term or until a successor is chosen and ready to assume control of the franchise, whichever is sooner, (D) establish standards for the content of notices sent to cable subscribers concerning public hearings for franchise renewal proceedings which standards shall include, without limitation, the requirements specified in subdivision (6) of this subsection, (E) establish standards to ensure that the costs and expenses of a municipality constructing, purchasing or operating a community antenna television company are accurately attributed to such company, and (F) establish quality standards for the instructional and educational channels. The authority shall adopt regulations pursuant to this subdivision in conjunction with the Commission for Educational Technology.

(6) Any community antenna television company which applies to the authority for the renewal of a franchise shall: (A) Make available for public inspection a copy of the company’s proposal for renewal at the town hall, each public library and the primary senior center, as determined by the chief executive official of each municipality of its franchise area and at the company’s primary customer service center and community access facility, and (B) notify each subscriber of any public hearing for a franchise renewal, which notices shall be mailed by first class mail to each subscriber not less than fourteen days in advance of any public hearing and shall state in plain language the time, place, date, address and subject matter of the hearing, and in boldface print shall state that public participation is encouraged. The notice shall also provide information concerning the locations where the company’s proposal for renewal may be reviewed, and shall not contain any billing, promotional or extraneous information.

(7) Notwithstanding the provisions of this subsection, if at any time after the grant of an initial or renewal term of a franchise, the community antenna television company and the third-party nonprofit community access provider reach an agreement that the community antenna television company will provide a capital contribution to such provider in a mutually agreeable amount solely for the purpose of the upgrade or replacement of capital equipment, the Public Utilities Regulatory Authority shall grant a two-year extension of such franchise term, provided the community antenna television company commits to not pass through said capital contribution in subscriber rates or community access fees. In a franchise area with more than one community access provider, an agreement shall be deemed to be reached when two-thirds or more of the community access providers within that franchise independently reach agreement with the community antenna television company. Only those community access providers reaching agreement shall receive the funding mutually agreed upon pursuant to this subdivision. Such extension shall not be a contested case proceeding and shall be applicable to no more than one time per franchise term.

(e) No certificate issued by the authority under this section for the construction or operation of a community antenna television system shall be construed to authorize the provision of noncable communications service. For the purposes of section 16-247c, noncable communications service shall not be deemed to be service which is provided by a community antenna television company pursuant to a special charter or pursuant to a certificate of public convenience or necessity issued pursuant to this section. Nothing in this subsection shall be construed to affect service which is both authorized and preempted pursuant to federal law.

(f) Each applicant for a certificate shall finance the reasonable costs of a community needs assessment, conducted by an independent consultant and developed jointly by the authority, the Office of Consumer Counsel, the local advisory council and the applicant, which assessment shall analyze a community’s future cable-related needs and, if applicable, shall provide the authority with assistance in analyzing an operator’s past performance, as defined in subsection (d) of this section. The authority shall supervise the assessment and provide the independent consultant with the date upon which the assessment shall be completed and filed with the authority. Such community needs assessment shall be conducted in lieu of the requirement in subdivision (12) of subsection (c) of section 16-333-39 of the regulations of Connecticut state agencies. In its final decision on the application for a certificate, the authority shall state the reasons for not implementing any key recommendations made in any such needs assessment. The provisions of this subsection shall not apply to a franchise area which is subject to effective competition, as defined in 47 USC 543, as from time to time amended, at the time the application is received by the authority.

(g) Each certificate of public convenience and necessity for a franchise issued pursuant to this section shall be nonexclusive, and each such certificate issued for a franchise in any area of the state where an existing franchise is currently operating shall not contain more favorable terms or conditions than those imposed on the existing franchise. This subsection shall not apply to the length of the term of such certification as may be determined pursuant to subsection (d) of this section. A certificate may require a franchise to enter into good faith negotiations to facilitate community access television interconnection with an existing or potential competitor franchise.

(h) Each person, firm or corporation issued a certificate of public convenience and necessity by the Public Utilities Regulatory Authority pursuant to this section shall provide financial and infrastructure information to the authority as it requests.

(i) Notwithstanding the provisions of subsections (b) and (d) of this section, the authority shall not renew a franchise for a term of more than five years if the authority determines that the person, association or corporation, during the term of the prior franchise, has substantially failed to (1) deal effectively with consumer requests, complaints and billing or service questions and disputes; (2) provide quality and diversity of programming; (3) maintain fair and reasonable rates for basic and extended basic service, and associated equipment, taking into consideration the quality of service and programming provided to consumers; (4) provide quality community access programming, including public access, educational access, governmental access programming and the Connecticut Television Network or its successor; or (5) meet commitments for service extension to customers within the franchise area. Nothing in this subsection shall authorize the authority to set specific rates for service or associated equipment.

(1963, P.A. 425, S. 2, 3; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-533, S. 2, 4; P.A. 80-482, S. 160, 348; P.A. 81-393, S. 1; 81-472, S. 157; P.A. 82-221, S. 2, 3; P.A. 83-49; 83-149; 83-584, S. 2; P.A. 85-292, S. 1; 85-509, S. 6, 11; P.A. 87-415, S. 8, 13; 87-454, S. 1, 3; 87-580, S. 2, 4; P.A. 88-202, S. 1, 10; P.A. 90-12; 90-79, S. 1; P.A. 91-244, S. 1; P.A. 92-137, S. 3–5; 92-146, S. 1, 5; P.A. 94-22, S. 1; 94-83, S. 15, 16; 94-229, S. 2, 4; P.A. 95-17; 95-150, S. 1; P.A. 96-271, S. 162, 254; P.A. 98-121, S. 2, 3; P.A. 00-187, S. 51, 52, 75; P.A. 03-135, S. 23; P.A. 07-253, S. 36–38; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-533 provided that certificate grants franchise for unlimited time unless revoked or reassigned in Subsec. (a) and added Subsec. (c); P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 81-393, in Subsec. (a) deleted provision that a certificate grants a franchise for an unlimited period and authorized department to amend certificates to include nonfranchised municipalities, in Subsec. (b) added provisions requiring department to consider concentration of ownership and owners resident in service area and in Subsec. (c) required officer of company to arrange for meeting with advisory council, department to designate advisory council as intervenor and company to provide advisory council with copies of department filings; P.A. 81-472 made technical changes; P.A. 82-221 applied criteria for granting certificate to transfer of existing certificate; P.A. 83-49 amended Subsec. (c) to authorize advisory councils to petition department re service deficiencies; P.A. 83-149 added Subsec. (d), limiting the duration of franchise certificates to 15 years and providing for renewal procedure; P.A. 83-584 amended Subsec. (b) to require department, in reviewing application filed on or after January 1, 1983, for transfer of existing certificate, to consult with advisory council and consider adequacy of service by applicant in other franchise areas and amended Subsec. (d) to allow transferee of certificate issued for initial franchise term to have full 15-year term; P.A. 85-292 divided Subsec. (c) into Subdivs., required, in Subdiv. (1) advisory council regulations to be adopted in accordance with chapter 54, and added Subdiv. (3) re disclosure of advisory council information to subscribers; P.A. 85-509 amended Subsec. (a) to allow more than one certificate to be issued for any franchise area or portion of a franchise area and to delete provision authorizing department to amend certificate to include municipalities not included in any other franchise, amended Subsec. (b) to delete provision requiring department to consider public need for proposed service in determining whether to issue a new certificate or transfer an existing certificate and limited department’s consideration to other factors listed in Subsec. (b), amended Subsec. (d)(1) to allow certificate to be renewed if department finds holder has complied with provisions of P.L. 98-549 re certificate renewals, amended Subsec. (d)(2) to require department to adopt regulations for renewals incorporating provisions of P.L. 98-549 and added Subsec. (e) re noncable communications service; P.A. 87-415 amended Subsec. (e) by deleting exception for service authorized by plan implemented in accordance with Sec. 16-247d; P.A. 87-454 amended Subsec. (d)(1) by changing franchise term from 15 years to 5 or 10 years; P.A. 87-580 changed effective date of P.A. 87-454 from July 2, 1987, to June 1, 1988; P.A. 88-202 amended Subsec. (d)(1) to (3) by changing the length of an initial, renewal or transfer franchise term for a term of not less than 5 and not more than 15 years and detailed the factors the department shall consider when granting a 15-year term and amended Subsec. (d)(4) substituting “shall” for “may” concerning the department’s promulgation of regulations; P.A. 90-12 added new Subsec. (f) concerning the provision of public access programming, inserted new Subsec. (d)(3) re evaluation of public access programming quality, renumbering remaining Subdivs. accordingly and making technical change in Subsec. (d)(1) to clearly distinguish between public access and educational access; P.A. 90-79 added new Subsec. (h) establishing a community needs assessment; P.A. 91-244 added a new Subsec. (d)(1)(K) requiring analysis of operators performance in providing African-American and Hispanic programming, in Subsec. (d)(4) replaced numeric Subpara. indicators with alphabetic indicators, added a new Subsec. (d)(5)(D) establishing the content of notices sent to subscribers concerning public hearings for franchise renewals, added a new Subsec. (d)(6) requiring a company to provide information concerning franchise renewal proceedings to subscribers and in Subsec. (g) detailed required contents of public access providers report to the department; P.A. 92-137 amended Subsec. (a) by including provision authorizing certain municipalities to operate a cable company, added Subsec. (d)(1)(L) re an operator’s good faith effort to provide service to all customers within the service area and Subsec. (d)(5) re standards to ensure all costs and expenses are accurately attributed to a municipal cable company, and added a new Subsec. (i) re terms of certificate of public convenience and necessity for a franchise operating in an area where an existing franchise operates (Revisor’s note: The words “subsection (d) of this” were substituted editorially by the Revisors for the reference to “section 16-331” at the end of Subsec. (i), for consistency with statutory language); P.A. 92-146 added provision re advanced educational programmingin Subsec. (d)(2) and in Subsec. (d)(5) added a new Subpara. establishing quality standards for instructional and educational programming; P.A. 94-22 changed “public access” to “community access” for consistency, amended Subsec. (d)(1) by describing community access programming, amended Subsec. (d)(3) by adding reference to noncommercial educational broadcast stations and public broadcast stations, amended Subsec. (d)(4) and (5) by replacing references to the Cable Communications Policy Act of 1984 with references to the Communications Act of 1934, amended Subsec. (f)(1) by adding provision re review of rules, regulations, policies and procedures, amended Subsec. (f)(2) and (5) by deleting “community-based” and “nonprofit” for consistency of reference, added new Subsec. (f)(3) and (4) and renumbered Subsec. (f)(2) and (3); P.A. 94-83 amended Subsec. (e) by deleting “except as provided under section 16-247b” and specified the certificate of public convenience or necessity is “issued pursuant to this section”, effective July 1, 1994; P.A. 94-229 added Subsec. (d)(1)(M) and (n) re availability of devices or services which enable subscribers to voluntarily block transmission and re innovative services, and added Subsec. (j) re financial and infrastructure information, effective June 8, 1994 (Revisor’s note: The reference in Subdiv. (N) to the “state legislature” was changed editorially by the Revisors to “the general assembly” for statutory consistency); P.A. 95-17 amended Subsec. (g) by changing community access report date from January first to February fifteenth, but failed to take effect, P.A. 95-150 having taken precedence; P.A. 95-150 deleted former Subsecs. (f) and (g) re community access programming and operations, relettered Subsecs. (h) to (j) as (f) to (h) and in Subsec. (f) added provision re franchise area subject to effective competition; P.A. 96-271 amended Subsec. (a) to replace reference to Sec. 33-286 with Sec. 33-645, effective January 1, 1997; P.A. 98-121 amended Subsec. (c)(1) by changing “officer” to “representative” and amended Subsec. (d)(6) by changing “franchise’s advisory council” to “chief executive official”; P.A. 00-187 amended Subsec. (d)(2) to make a technical change and amended Subsec. (d)(5) to substitute the Commission for Educational Technology for a committee that was eliminated under the act, effective July 1, 2000; P.A. 03-135 added Subsec. (i) re nonrenewal for a term of more than 5 years under certain conditions; P.A. 07-253 added Subsec. (d)(7) re capital contributions to upgrade or replace capital equipment, amended Subsec. (f) to change reference for definition of operator’s past performance from Sec. 16-333l(d) to Subsec. (d) of section and add requirement that department state its reasons for not implementing any key recommendations in its final decision and amended Subsec. (g) to provide that certificates may require good faith negotiations re community access television interconnections; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.

Subsec. (a):

The public at large is the beneficiary of Subsec., not incumbent franchisees. 247 C. 95.

Subsec. (g):

Enacted to protect interests of incumbent cable operators and creates in them a vested interest to be free from unfair competition and does not afford an incumbent standing to claim that it was aggrieved by department’s alleged violations of other Subsecs. of section; creates a statutory exception to general rule that creation of competition does not constitute aggrievement to an existing competitor which is limited to analysis of whether terms and conditions of the competing franchise are more favorable than those of the incumbent franchise. 247 C. 95. A market specific inquiry of each term within incumbent’s certificate is not required; department’s sole duty is to ensure that specific terms of a competitor’s certificate are not more favorable than those of incumbents. Id.



Section 16-331a - Community access programming and operations.

(a) As used in this section, “multichannel video programming distributor” means a multichannel video programming distributor, as defined in 47 CFR 76.1300, as from time to time amended, and includes an owner of an open video system, as defined in 47 CFR 76.1500, as from time to time amended.

(b) Each company or organization selected pursuant to subsection (c) of this section, in consultation with the franchise’s advisory council, shall provide facilities, equipment, and technical and managerial support to enable the production of meaningful community access programming within its franchise area. Each company shall include all its community access channels in its basic service package. Each company or organization shall annually review its rules, regulations, policies and procedures governing the provision of community access programming. Such review shall include a period for public comment, a public meeting and consultation with the franchise’s advisory council.

(c) If a community-based nonprofit organization in a franchise area desires to assume responsibility for community access operations, it shall, upon timely petition to the authority, be granted intervenor status in a franchise proceeding held pursuant to this section. The authority shall assign this responsibility to the most qualified community-based nonprofit organization or the company based on the following criteria: (1) The recommendations of the advisory council and of the municipalities in the franchise area; (2) a review of the organization’s or the company’s performance in providing community access programming; (3) the operating plan submitted by the organization and the company for providing community access programming; (4) the experience in community access programming of the organization; (5) the organization’s and the company’s proposed budget, including expenses for salaries, consultants, attorneys, and other professionals; (6) the quality and quantity of the programming to be created, promoted or facilitated by the organization or the company; (7) a review of the organization’s procedures to ensure compliance with federal and state law, including the regulations of Connecticut state agencies; and (8) any other criteria determined to be relevant by the authority. If the authority selects an organization to provide community access operations, the company shall provide financial and technical support to the organization in an amount to be determined by the authority. On petition of the Office of Consumer Counsel or the franchise’s advisory council or on its own motion, the authority shall hold a hearing, with notice, on the ability of the organization to continue its responsibility for community access operations. In its decision following such a hearing, the authority may reassign the responsibility for community access operations to another organization or the company in accordance with the provisions of this subsection.

(d) Each company or organization shall conduct outreach programs and promote its community access services. Such outreach and promotion may include, but not be limited to (1) broadcasting cross-channel video announcements, (2) distributing information throughout the franchise area and not solely to its subscribers, (3) including community access information in its regular marketing publications, (4) broadcasting character-generated text messages or video announcements on barker or access channels, (5) making speaking engagements, (6) holding open receptions at its community access facilities, and (7) in multitown franchise areas, encouraging the formation and development of local community access studios operated by volunteers or nonprofit operating groups.

(e) Each company or organization shall adopt for its community access programming a scheduling policy which encourages programming diversity. Said scheduling policy shall include (1) limiting a program, except instructional access and governmental access programming, to thirteen weeks in any one time slot when a producer of another program requests the same time slot, (2) procedures for resolving program scheduling conflicts, and (3) other measures which the company or organization deems appropriate. A company or organization may consider the availability of a substantially similar time slot when making community access programming scheduling decisions.

(f) In the case of any initial, transfer or renewal franchise proceeding held on or after October 1, 1990, the authority may, on its own initiative, in the first six months of the second, fifth, eighth and eleventh years of the franchise term, review and evaluate the company’s or the organization’s provision of community access programming. The authority shall conduct such review or evaluation in any such proceeding held on or after October 1, 1990, if the Consumer Counsel or any interested party petitions the authority for such a review during the first six months of the review year. During any such review year, if an organization desires to provide community access operations it shall petition the authority and the authority shall follow the procedures and standards described in subsection (c) of this section in determining whether to assign to the organization the responsibility to provide such operations. No community access programming produced using the facilities or staff of an organization or company providing community access operations shall be utilized for commercial purposes without express prior written agreement between the producer of such programming and the organization or company providing community access operations the facilities or staff of which were used in the production of the programming. Such an agreement may include, without limitation, a provision regarding the producer and the company or organization sharing any profit realized from such programming so utilized. An organization providing community access operations shall consult with the company in the franchise area prior to making such an agreement.

(g) No organization or company providing community access operations shall exercise editorial control over such programming, except as to programming that is obscene and except as otherwise allowed by applicable state and federal law. This subsection shall not be construed to prohibit such organization or company from limiting the hours during which adult programs may be aired. Such organization or company may consult with the advisory council in determining what constitutes an adult program for purposes of this subsection.

(h) Upon the request of the Office of Consumer Counsel or the franchise’s advisory council, and for good cause shown the authority shall require an organization responsible for community access operations to have an independent audit conducted at the expense of the organization. For purposes of this subsection, “good cause” may include, but not be limited to, the failure or refusal of such organization (1) to account for and reimburse the community access programming budget for its commercial use of community access programming facilities, equipment or staff, or for the allocation of such facilities, equipment or staff to functions not directly related to the community access operations of the franchise, (2) to carry over unexpended community access programming budget accounts at the end of each fiscal year, (3) to properly maintain community access programming facilities or equipment in good repair, or (4) to plan for the replacement of community access programming equipment made obsolete by technological advances. In response to any such request, the authority shall state, in writing, the reasons for its determination.

(i) Each company and nonprofit organization providing community access operations shall report annually to the authority on or before February fifteenth. The authority shall adopt regulations, in accordance with the provisions of chapter 54, to specify the information which shall be required in such report. Such information shall be necessary for the authority to carry out the provisions of this section.

(j) The advisory council shall review all community access programming of a company or organization within the franchise area which programming has been the subject of a complaint.

(k) The authority shall establish the amount that the company or organization responsible for community access operations shall receive for such operations from subscribers and from multichannel video programming distributors. The amount shall be five dollars per subscriber per year, adjusted annually by a percentage reflecting the increase or decrease of the consumer price index for the preceding calendar year, provided the authority may increase or decrease the amount by not more than forty per cent of said amount for the subscribers and all multichannel video programming distributors within a franchise area after considering (1) the criteria set forth in subsection (c) of this section, (2) the level of public interest in community access operations in the franchise area, (3) the level of community need for educational access programming, (4) the level and breadth of participation in community access operations, (5) the adequacy of existing facilities, equipment and training programs to meet the current and future needs of the franchise area, and (6) any other factors determined to be relevant by the authority. Prior to increasing or decreasing said amount, the authority shall give notice and opportunity for a hearing to the company or multichannel video programming distributor and, where applicable, the organization responsible for community access programming. The amount shall be assessed once each year for each end user premises connected to an open video system, irrespective of the number of multichannel video programming distributors providing programming over the open video system. When the authority issues, transfers or renews a certificate of public convenience and necessity to operate a community antenna television system, the authority shall include in the franchise agreement the amount that the company or organization responsible for community access operations shall receive for such operations from subscribers. The authority shall conduct a proceeding to establish the amount that the company or organization responsible for community access operations shall receive for such operations from multichannel video programming distributors and the method of payment of said amount. The authority shall adopt regulations in accordance with chapter 54 to implement the provisions of this subsection.

(l) An organization assigned responsibility for community access operations which organization ceases to provide such operations shall transfer its assets to the successor organization assigned such responsibility or, if no successor organization is assigned such responsibility, to another nonprofit organization within the franchise area selected by the authority.

(m) On petition or its own motion, the authority shall determine whether a franchise area is subject to effective competition, as defined in 47 USC 543, as from time to time amended. Upon a determination that a franchise area is subject to effective competition, the provisions of this section shall apply to multichannel video programming distributors operating in the franchise area, provided (1) where multichannel video programming distributors provide programming over a single open video system, the provisions of this section shall apply jointly and not separately to all such distributors providing programming on the same open video system, and (2) the provisions of subsection (k) of this section shall apply to multichannel video programming distributors whether or not such distributors operate in a franchise area subject to such effective competition.

(n) No community antenna television company or nonprofit organization providing community access operations shall refuse to engage in good faith negotiation regarding interconnection of such operations with other community antenna television companies serving the same area. No school or facility owned or leased by a municipal government that possesses community access operations equipment shall unreasonably deny interconnection with or the use of such equipment to any such company or nonprofit organization. At the request of such a company or nonprofit organization providing community access operations, the authority may facilitate the negotiation between such company or organization and any other community antenna television company regarding interconnection of community access operations.

(o) Each company or organization shall consult with its advisory council in the formation of a community access programming policy, the adoption of the community access programming budget and the allocation of capital equipment and community access programming resources.

(P.A. 87-580, S. 3, 4; P.A. 95-150, S. 2; P.A. 96-201; P.A. 98-121, S. 4; P.A. 07-253, S. 39–41; P.A. 13-5, S. 21.)

History: P.A. 95-150 replaced previous provision re moratorium on transfer of certificates for community antenna television systems prior to June 1, 1988, with new Subsecs. (a) to (m) re community access programming and operations; P.A. 96-201 amended Subsec. (g) to add the exception for “programming that is obscene” and to add language re adult programming; P.A. 98-121 amended Subsecs. (a), (k) and (m) by changing references to video dialtone platforms or networks to open video systems, amended Subsec. (b) by requiring companies to include all community access channels in its basic service package, amended Subsec. (f) by adding “eleventh”, amended Subsec. (i) by deleting list of information that must be in report and by requiring department to adopt regulations to specify such information and added new Subsec. (n) re interconnection of community access operations; P.A. 07-253 added Subsec. (d)(7) re multitown franchise areas, amended Subsec. (h) to define “good cause” and to require department to put reasons for its determination in writing if requested to do so and added Subsec. (o) re formation of community access programming policy, programming budget and allocation of equipment and resources; P.A. 13-5 amended Subsecs. (c), (f), (h), (i) and (k) to (n) to replace “department” with “authority”, effective May 8, 2013.



Section 16-331aa - Imposition of civil penalties by authority.

A holder of a certificate of cable franchise authority, and the officers, agents and employees of such cable franchise authority, shall obey, observe and comply with sections 16-331q to 16-331aa, inclusive, and each applicable order made by the Public Utilities Regulatory Authority pursuant to sections 16-331q to 16-331aa, inclusive. A holder of a cable franchise authority certificate that the authority finds has failed to obey or comply with sections 16-331q to 16-331aa, inclusive, or any applicable order made by the authority pursuant thereto may be fined, by order of the authority, not more than ten thousand dollars for each offense. Each distinct violation of any such order shall be a separate offense and, in the case of a continued violation, each day thereof shall be deemed a separate offense. The authority shall impose any such civil penalty in accordance with the procedure established in section 16-41. If such penalty is imposed, it shall be the sole remedy for such violation. The Public Utilities Regulatory Authority shall also have the authority to revoke the certificate of cable franchise authority if the holder of the certificate is found, after an authority hearing with notice to all interested parties, to be in substantial noncompliance with the requirements of law or authority orders.

(P.A. 07-253, S. 24; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331b - Members of community antenna advisory councils to serve without compensation.

Members of community antenna advisory councils established pursuant to section 16-331 shall serve without compensation. For the purposes of this section compensation shall include the receipt of any free or discounted cable television service, either basic or premium.

(P.A. 89-182, S. 1.)



Section 16-331bb - Municipal video competition trust account.

(a) There is established an account to be known as the “municipal video competition trust account”, which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by this section to be deposited in the account. In the fiscal year commencing July 1, 2008, and in each fiscal year thereafter, the amount in said account at the end of the preceding fiscal year shall be distributed as property tax relief to the towns, cities and boroughs of this state pursuant to subsection (c) of this section.

(b) The Comptroller shall deposit into the municipal video competition trust account, established pursuant to this section, a sum not to exceed five million dollars per fiscal year from the gross earnings tax imposed on certified competitive video service providers pursuant to section 12-256.

(c) (1) The amount to be distributed to each town from said account shall be a proportional part of the total amount of such distribution determined with respect to each town by the following ratio: The total number of subscribers to certified competitive video service located in such town at the end of the fiscal year preceding the fiscal year during which the distribution to municipalities under this section occurs shall be the numerator of the fraction, and the total number of subscribers to certified competitive video service located in all towns in this state at the end of such fiscal year shall be added together, and the sum shall be the denominator of the fraction.

(2) Any city or borough not consolidated with the town in which it is located and any town containing such a city or borough shall receive a portion of the amount allocated to such town under subdivision (1) of this subsection on the basis of the following ratio: The total property taxes levied by such town, city or borough in the most recent fiscal year for which a certified copy of an audit report is received by the Secretary of the Office of Policy and Management, in accordance with section 7-393, shall be the numerator of the fraction, and the total property taxes levied in such fiscal year by the town and all cities or boroughs located within such town shall be added together, and the sum shall be the denominator of the fraction. On and after July 1, 2009, the town in which a city or borough is located shall be entitled to retain the amount otherwise allocable to a city or borough under the provisions of this subsection if the application of such ratio results in an allocation of less than five dollars to such city or borough. Any such city or borough may, by vote of its legislative body, direct the Secretary of the Office of Policy and Management to reallocate all or a portion of the share of such city or borough to the town in which it is located.

(d) Not later than September 15, 2008, and annually thereafter, the Secretary of the Office of Policy and Management shall certify to the Comptroller the amount to be paid to each municipality from said account in accordance with this section and the Comptroller shall draw the Comptroller’s order on the Treasurer not later than the twenty-fifth day of September in the same year. The Treasurer shall pay the respective amount to each municipality in accordance with this section on or before the thirtieth day of September in the same year.

(e) Not later than July 30, 2008, and annually thereafter, each certified competitive video service provider shall file with the Office of Policy and Management the total number of subscribers to certified competitive video service in each town and the total subscribers to certified competitive video service in all towns in this state as of the last day of the immediately preceding fiscal year.

(P.A. 07-253, S. 25; Sept. Sp. Sess. P.A. 09-7, S. 52.)

History: Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to specify that in fiscal years starting July 1, 2008, the amount in account at the end of the preceding fiscal year shall be distributed as property tax relief, amended Subsec. (c)(1) to specify that numerator of fraction shall be number of subscribers at the end of the fiscal year preceding the fiscal year during which distribution to municipalities occurs, amended Subsec. (c)(2) to specify that numerator of fraction shall be total property taxes levied in the most recent fiscal year for which a certified copy of audit report is received and add provision re towns retaining amount otherwise allocable to a city or borough, and made a technical change in Subsec. (d), effective October 5, 2009.



Section 16-331c - Community antenna television companies’ contribution to community antenna advisory councils.

Each community antenna television company, as defined in section 16-1, shall annually contribute to the advisory council in its franchise area an amount not less than two thousand dollars. A local advisory council may at its option receive any or all of its funding through in-kind services of the community antenna television company. Each local advisory council shall annually, on January thirty-first, provide the Public Utilities Regulatory Authority with an accounting of any funding or services received.

(P.A. 89-182, S. 2; June Sp. Sess. P.A. 05-1, S. 30; P.A. 07-253, S. 42; P.A. 11-80, S. 1; P.A. 13-299, S. 16.)

History: June Sp. Sess. P.A. 05-1 changed annual deadline from January first to January thirty-first; P.A. 07-253 required a minimum $200 contribution to State-wide Community Antenna Television Advisory Council and required said council to provide annual accounting; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 13-299 deleted references to State-wide Community Antenna Television Advisory Council and requirement that each company give council not less than $200 annually, effective July 1, 2013.



Section 16-331cc - Public, educational and governmental programming and education technology investment account. Tax. Penalty and interest. One-time transfer.

(a) There is established an account to be known as the “public, educational and governmental programming and education technology investment account”, which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account and any interest or penalties collected by the Commissioner of Revenue Services pursuant to subdivision (2) of subsection (c) of this section.

(b) The moneys in said account shall be expended by the Public Utilities Regulatory Authority as follows: (1) Fifty per cent of said moneys shall be available to local community antenna television and video advisory councils; the state-wide video advisory council; public, educational and governmental programmers and public, educational and governmental studio operators to subsidize capital and equipment costs related to producing and procuring such programming, and (2) fifty per cent of said moneys shall be available to boards of education and other education entities for education technology initiatives.

(c) (1) The account shall be supported solely through a tax equal to one-half of one per cent of the gross earnings from rendering community antenna television service, video programming service by satellite and certified competitive video service in this state for quarterly periods beginning on or after October 1, 2007, and before October 1, 2009, and a tax equal to one-quarter of one per cent of the gross earnings from rendering community antenna television service, video programming service by satellite and certified competitive video service in this state for quarterly periods beginning on or after October 1, 2009, by each person operating a community antenna television system under this chapter or a certified competitive video service pursuant to sections 16-331e to 16-331p, inclusive, and each person operating a business that provides one-way transmission to subscribers of video programming by satellite. Such tax for a quarterly period shall be remitted to the Department of Revenue Services, on or before the last day of the month next succeeding the quarterly period, on a form prescribed by the Commissioner of Revenue Services, which form shall be signed by the person performing the duties of treasurer or an authorized agent or officer. For the purposes of this section, gross earnings in this state shall be determined in a manner consistent with chapter 211.

(2) The amount of any tax due and unpaid under this section shall be subject to the penalties and interest established in section 12-268d and the amount of any tax, penalty or interest due and unpaid under this section may be collected under the provisions of section 12-35.

(d) On or before October 1, 2007, the Public Utilities Regulatory Authority shall initiate a contested case proceeding to establish eligibility requirements and procedures for applying for allocations from the account. On or before April 1, 2008, the authority shall issue a final decision in the contested case proceeding. Such decision shall include any recommendations to the Governor and the General Assembly that the authority deems necessary with regard to the ongoing operation of the account.

(e) For purposes of this section, a holder of a certificate of cable franchise authority pursuant to section 16-331p shall be treated as a person operating a community antenna television system pursuant to this chapter and community antenna television service shall include service provided by a holder of a certificate of cable franchise authority pursuant to section 16-331p.

(f) The Comptroller shall deposit into the public, educational and governmental programming and education technology investment account, established pursuant to this section, the total of the tax imposed on community antenna television service, video programming service by satellite and certified competitive video service pursuant to this section.

(g) When the balance of said account reaches more than one hundred fifty thousand dollars, the authority shall make a one-time transfer of one hundred fifty thousand dollars to the Office of Legislative Management for expenses related to the allowance of interconnection of the Connecticut Television Network with a certified competitive video service provider, as defined in section 16-1, for the purpose of making the Connecticut Television Network available to such provider’s customers.

(P.A. 07-253, S. 33, 43; June Sp. Sess. P.A. 07-5, S. 9; Sept. Sp. Sess. P.A. 09-7, S. 183; P.A. 11-80, S. 1; P.A. 13-299, S. 17.)

History: P.A. 07-253, S. 33, codified as Subsecs. (a) to (e), effective July 1, 2007, and S. 43, codified as Subsec. (f), effective October 1, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (a) to reference any interest or penalties collected pursuant to Subsec. (c)(2), inserted Subdiv. designators in Subsec. (c), amended Subsec. (c)(1) to reference “quarterly periods” and delete references to the fiscal year, require tax to be remitted on or before the last day of month next succeeding the quarterly period, on a form signed by the person performing duties of treasurer or an authorized agent or officer, and substitute “gross earnings” for “gross receipts”, and inserted Subsec. (c)(2) re interest and penalties on tax due and unpaid, effective October 6, 2007; Sept. Sp. Sess. P.A. 09-7 added Subsec. (g) re one-time transfer, effective October 5, 2009; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-299 amended Subsec. (b)(1) to delete reference to state-wide community antenna television advisory council, effective July 1, 2013.



Section 16-331d - Community antenna television advisory council vacancies and conflict of interest of members.

(a) The chief elected official from the town in which a vacant seat exists on a community antenna television advisory council shall appoint a member to fill such vacancy if any other appointing authority fails to make an appointment within six months of the time in which a vacancy occurs.

(b) No member of a community antenna television advisory council appointed by the chief elected official of a municipality, the board of education or the public libraries shall be an employee of a community antenna television company. For the purposes of this subsection, an employee includes any person working full or part time or performing any subcontracting or consulting services for the company.

(P.A. 89-182, S. 3; P.A. 91-244, S. 2.)

History: P.A. 91-244 added a new Subsec. (b) prohibiting certain members of advisory councils from being employees of a cable company.



Section 16-331dd - Municipal electric utilities’ eligibility to be a certified competitive video service provider.

(a) Notwithstanding any provision of the general statutes, any regulation or any decision of the Public Utilities Regulatory Authority, any municipal electric utility, including its affiliate or subsidiary, which on July 1, 2007, is the holder of a second franchise to provide community antenna television service in a defined franchise area in the state shall be eligible to be a certified competitive video service provider for all purposes, regardless of the technology or technologies used to provide video programming, and may file an application to the authority for a certificate of video franchise authority pursuant to section 16-331e. Such certificate, if granted, shall (1) replace the certificate of public convenience and necessity to provide community antenna television service previously issued to such municipal electric utility, its affiliate or subsidiary, which shall thereafter be subject to the provisions of sections 16-331e to 16-331o, inclusive, (2) not limit the services in addition to video programming that said certified video service provider may offer subscribers within its service area footprint, and (3) be expressly limited to the service area footprint in which the franchise holder is authorized to provide community antenna television service as of July 1, 2007. The requirements of sections 16-331 to 16-333p, inclusive, and of any regulations adopted pursuant to said sections shall not apply unless specifically made applicable to certified competitive video service providers.

(b) Notwithstanding any provision of the general statutes, any regulation or any decision of the Public Utilities Regulatory Authority, any municipal electric utility, including its affiliate or subsidiary, may apply to the authority to become a certified competitive video service provider for all purposes, outside of its existing community antenna television company franchise area as of July 1, 2007, if applicable, pursuant to section 16-331e, regardless of the technology or technologies used to provide video programming. Such certificate, if granted, shall not limit the services in addition to video programming that said certified competitive video service provider may offer subscribers within its service area footprint. The requirements of sections 16-331 to 16-333p, inclusive, and of any regulations adopted pursuant to said sections shall not apply unless specifically made applicable to certified competitive video service providers.

(P.A. 07-253, S. 34; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331e - Certificate of video franchise authority.

(a) An entity or person, other than a community antenna television company certified to provide community antenna television service pursuant to section 16-331 on or before October 1, 2007, or an affiliate, successor or assign of such community antenna television company, seeking to provide video service in the state on and after October 1, 2007, shall file with the Public Utilities Regulatory Authority an application for a certificate of video franchise authority, containing such information as required by this section. A community antenna television company may apply for a certificate of video franchise authority pursuant to this section for any service area in which it was not certified to provide community antenna television service pursuant to section 16-331 on or before October 1, 2007. The application shall be accompanied by a fee of one thousand dollars.

(b) Notwithstanding subsection (a) of this section, any entity, other than a community antenna television company certified to provide community antenna television service pursuant to section 16-331 on or before October 1, 2007, that was offering video service in the state on or before October 1, 2007, shall be required to file its application for a certificate of video franchise authority on or before October 31, 2007, and shall be allowed to continue to offer such video service while its application for a certificate of video franchise authority is pending.

(c) The application shall include a completed affidavit submitted by the applicant and signed by an officer or general partner of the applicant, affirming: (1) The location of the applicant’s principal place of business and the names of the applicant’s principal executive officers; (2) that the applicant has filed or will timely file with the Federal Communications Commission all forms required by said commission in advance of offering video service in the state; (3) that the applicant agrees to comply with all applicable federal and state statutes and regulations and with all applicable orders of the authority, including, but not limited to, those statutes, regulations and orders regarding the provision of video service by certified competitive video service providers and the use and occupation of public rights-of-way in the delivery of the video service by such providers; (4) that the applicant shall comply with the requirements of sections 16-331g to 16-331o, inclusive. The affidavit shall also include a description of the service area footprint to be served within the state, and such description shall be updated by the applicant before the expansion of video service to a previously undesignated service area, and a general description of the type or types of technologies the applicant will use to provide video service in its service area footprint, which may include wire line, satellite or any other alternative technology.

(d) The authority shall notify the applicant whether the application is complete or incomplete on or before the fifteenth calendar day after the applicant submits the application. The authority shall limit its review of the application to whether it provides the information required pursuant to subsection (c) of this section. In reviewing such application, the authority shall not conduct a hearing or contested case proceeding in accordance with chapter 54. The authority may submit written questions to the applicant and require written answers regarding the information provided, and may accept written comments and reply comments from the applicant, the Office of Consumer Counsel, the Attorney General and other interested companies, organizations and individuals. These written comments and reply comments shall be limited solely to the issue of whether the application complies with the requirements set forth in subsection (c) of this section.

(e) The authority shall issue a certificate of video franchise authority not later than thirty calendar days after notifying the applicant that the application was complete. The certificate issued by the authority shall provide: (1) A grant of authority to provide video service as requested in the application; (2) a grant of authority to own, lease, maintain, operate, manage or control facilities in, under or over any public highway in the delivery of such service, subject to the laws of the state; and (3) a statement that the grant of authority is subject to lawful operation of the video service by the applicant or its successor in interest.

(f) If the authority finds that the applicant’s application is incomplete, it shall specify with particularity the items in the application that are incomplete and permit the applicant to amend the application to cure any deficiency. The authority shall issue a certificate of video franchise authority on or before thirty calendar days from its receipt of the amended and completed application.

(g) The failure of the authority to notify the applicant of the completeness or incompleteness of the application pursuant to subsection (d) of this section shall be deemed to constitute issuance of the certificate of video franchise authority.

(h) The certificate of video franchise authority issued by the authority is fully transferable to any successor in interest to the applicant to which it was initially granted. A notice of transfer shall be filed with the authority not later than fourteen business days after the completion of such transfer. The certificate of video franchise authority issued by the authority may be terminated by the certified competitive video service provider by submitting notice to the authority.

(P.A. 07-253, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331ee - State-wide Community Antenna Television Advisory Council. Membership.

Section 16-331ee is repealed, effective July 1, 2013.

(P.A. 07-253, S. 35; P.A. 13-299, S. 95.)



Section 16-331f - Certified competitive video service provider build-out requirements, rate regulation and service to multiunit residential buildings.

(a) The Public Utilities Regulatory Authority shall not require a certified competitive video service provider to comply with any facility build-out requirements or provide video service to any customer using any specific technology. The Public Utilities Regulatory Authority shall initiate a contested case proceeding, in accordance with the provisions of chapter 54, three years after the issuance of the certificate of video franchise authority to such provider to investigate the availability of the certified competitive video service provider’s video services and report its findings to the joint standing committee of the General Assembly having cognizance of matters relating to energy and technology.

(b) The authority shall not impose any provision regulating rates charged by certified competitive video service providers, or impose any other requirements or conditions, except as set forth in sections 16-331e to 16-331o, inclusive.

(c) The rights and responsibilities under section 16-333a regarding service and wiring to multiunit residential buildings shall apply to a certified competitive video service provider.

(P.A. 07-253, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331ff - Certain third-party nonprofit community access provider requirements re education and government access channels and town-specific community access programming.

(a) Any third-party nonprofit community access provider serving six municipalities, one of which has a population of more than one hundred thirty thousand, shall, upon request from any town organization, authority, body or official within its service territory, provide written consent, pursuant to its service provider agreements, for said town organization, authority, body or official to (1) operate education and government public access channels in that town, and (2) engage freely and directly the community antenna television company providing services in that town to use their headend equipment for dissemination of town-specific community access programming on such channels. Said third-party nonprofit community access provider must grant such written consent to said requesting town organization, authority, body or official within three business days. Written consent not provided within three business days shall be deemed granted.

(b) If a third-party nonprofit provider fails to provide written consent within three days, pursuant to subsection (a) of this section, the Public Utilities Regulatory Authority shall, upon a request from a town organization, authority, body or official within the service territory of that third-party nonprofit community access provider serving six municipalities, one of which has a population of more than one hundred thirty thousand, (1) terminate, revoke or rescind such third party nonprofit provider’s service agreement to provide public access programming within one hundred eighty days, and (2) reopen the application process to secure a community access provider for each of the towns within the affected service territory.

(P.A. 08-159, S. 1; P.A. 11-80, S. 1.)

History: P.A. 08-159 effective June 12, 2008 (Revisor’s note: In 2009, a reference to “Department of Public Utility and Control” in Subsec. (b) was changed editorially by the Revisors to “Department of Public Utility Control” for accuracy); pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011.



Section 16-331g - Discrimination based on income prohibited.

A certified competitive video service provider shall not deny access to service to any group of potential residential subscribers based solely upon the income of the residents in the local area in which such group resides. An affected person may seek enforcement of this requirement by filing a complaint with the Public Utilities Regulatory Authority. A municipality within which the potential residential video service subscriber resides may be considered an affected person for purposes of this section.

(P.A. 07-253, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331gg - Funds for development of town-specific education and government community access programming. Distribution of funds. Report re disbursement of funds.

(a) A community antenna television company, a certified competitive video service provider that was providing service as a community antenna television company pursuant to section 16-331 on October 1, 2007, or a holder of a certificate of cable franchise authority that provides services within a service territory of a third-party nonprofit community access provider that serves six municipalities, one of which has a population of more than one hundred thirty thousand, shall direct the sum of one hundred thousand dollars per year from the funds collected from subscribers in said service territory that it provides to the existing third-party nonprofit community access provider serving six municipalities, one of which has a population of more than one hundred thirty thousand, directly to the service territory’s community antenna television advisory council for developing town-specific education and government community access programming.

(b) A community antenna television advisory council that receives funds pursuant to subsection (a) of this section shall distribute said funds in their entirety to a town organization, authority, body or official in the service territory of a third-party nonprofit community access provider serving six municipalities, one of which has a population of more than one hundred thirty thousand, to support the development of production and programming capabilities for town-specific education and government public access programming, pursuant to grant procedures and processes established by said council.

(c) Any community antenna television advisory council that receives funds pursuant to subsection (a) of this section shall report annually to the Public Utilities Regulatory Authority all completed or planned disbursements of funds and certify that said funds were spent in their entirety and used for the public good in the creation of town-specific education and government public access programming for at least one of the towns in its service territory.

(P.A. 08-159, S. 2; P.A. 11-80, S. 1.)

History: P.A. 08-159 effective June 12, 2008; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (c), effective July 1, 2011.



Section 16-331h - Certified competitive video service community access programming.

(a) Not later than one hundred twenty days after the certified competitive video service provider begins offering service in a designated area pursuant to its certificate of video franchise authority, such provider shall provide capacity over its video service to allow community access programming, in its basic service package, in accordance with the following: (1) The certified competitive video service provider shall provide capacity equal to the number of community access channels currently offered by the incumbent community antenna television company in the given area; (2) the certified competitive video service provider shall provide funds for community access operations, as provided in subsection (k) of section 16-331a; (3) the certified competitive video service provider shall provide the transmission of community access programming with connectivity up to the first two hundred feet from the competitive video service provider’s activated wireline video programming distribution facility located in the provider’s designated service area and shall not provide additional requirements for the creation of any content; and (4) the community access programming shall be submitted to the certified competitive video service provider in a manner or form that is compatible with the technology or protocol utilized by said competitive video service provider to deliver video services over its particular network, and is capable of being accepted and transmitted by the provider, without requirement for additional alteration or change in the content by the provider.

(b) A certified competitive video service provider and a community antenna television company or nonprofit organization providing community access operations shall engage in good faith negotiation regarding interconnection of community access operations where such interconnection is technically feasible or necessary. Interconnection may be accomplished by direct cable, microwave link, satellite or other reasonable method of connection. At the request of a competitive video service provider, community antenna television company or provider of community access operations, the Public Utilities Regulatory Authority may facilitate the negotiation for such interconnection.

(P.A. 07-253, S. 5; Sept. Sp. Sess. P.A. 09-7, S. 184; P.A. 11-80, S. 1.)

History: Sept. Sp. Sess. P.A. 09-7 deleted former Subsec. (c) requiring certified competitive video service providers to provide transmission of the Connecticut Television Network, effective October 5, 2009; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011.



Section 16-331i - State-wide Video Advisory Council. Membership. Duties. Funding.

(a) There shall be a State-wide Video Advisory Council, whose membership is made up of one representative from each of the existing advisory councils established pursuant to section 16-331. A certified competitive video service provider shall biannually convene a meeting of said council. No member of the State-wide Video Advisory Council shall be an employee of a community antenna television company or a certified competitive video service provider. For the purpose of this subsection, an employee includes any person working full time or part time or performing any subcontracting or consulting services for a community antenna television company or a certified competitive video service provider.

(b) The certified competitive video service provider shall provide funding to such State-wide Video Advisory Council in the amount of two thousand dollars per year.

(c) Members of the State-wide Video Advisory Council shall serve without compensation. For the purpose of this subsection, compensation shall include the receipt of any free or discounted video service.

(d) The Public Utilities Regulatory Authority shall designate the State-wide Video Advisory Council as an intervenor in any contested case proceeding before the authority involving the certified competitive video service provider it advises. Such certified competitive video service provider shall provide to the chairperson of the State-wide Video Advisory Council a copy of any report, notice or other such document it files with the authority in any applicable proceeding.

(e) A certified competitive video service provider shall, every six months, provide on bills, bill inserts or letters to subscribers, a notice indicating the name and an address of the chairperson of the State-wide Video Advisory Council and describing the responsibilities of such advisory council. The State-wide Video Advisory Council shall have an opportunity to review such notice prior to its distribution.

(P.A. 07-253, S. 6; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (d), effective July 1, 2011.



Section 16-331j - Video service provider offerings, charges, privacy policy, billing and billing disputes.

(a) At the time of initial subscription, and annually thereafter, or upon request, each certified competitive video service provider shall provide subscribers with a description of (1) the video service offerings and current rates, (2) the provider’s credit policies, including any finance charges or late payment charges, and (3) the provider’s billing practices and complaint procedures.

(b) Consistent with the provisions of 47 USC 551, at the time of entering into an agreement to provide video service to a subscriber, a certified competitive video service provider shall inform the subscriber of the provider’s practices regarding the collection and use of personally identifiable customer information, including (1) the type of information collected, (2) the purposes for which it is used, (3) the extent and manner in which it is shared with unaffiliated third parties for purposes of enabling delivery of video service, and (4) the procedures in place to ensure the subscriber’s right to privacy. A certified competitive video service provider shall not disclose personally identifiable customer information other than anonymous or aggregate data to unaffiliated third parties for their own marketing purposes without the consent of the subscriber.

(c) A certified competitive video service provider shall implement an informal process for handling Public Utilities Regulatory Authority and customer inquiries, billing issues, service issues and other complaints. In the event an issue is not resolved through such informal process, a customer may request of the authority a confidential, nonbinding mediation with the competitive video service provider, and a designated member of the authority staff shall serve as the mediator. If the mediation is unsuccessful, the customer may file a formal complaint with the authority. The authority’s sole jurisdiction over the complaint is to determine if the certified competitive video service provider is in compliance with sections 16-331f to 16-331n, inclusive. If the provider is found to be in noncompliance, the authority shall order the certified competitive video service provider to cure such noncompliance within a reasonable period of time. Failure to comply may subject the certified competitive video service provider to civil penalties and revocation of the certificate, as provided in section 16-331o.

(d) A certified competitive video service provider shall comply with the customer service requirements of 47 CFR 76.309(c) for its video services. A company issued a certificate of video franchise authority shall not be subject to any other state law or regulation or authority order to the extent it imposes customer service requirements in excess of or more stringent than 47 CFR 76.309(c).

(P.A. 07-253, S. 7; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331k - Video programming and rate changes.

(a) Except when otherwise required by federal law, a certified competitive video service provider shall inform the Public Utilities Regulatory Authority of any planned programming or rate changes not less than thirty days before implementing such changes unless (1) such changes are required by law to be made in less than thirty days, or (2) in appropriate circumstances where such a shorter notice period is in the best interest of the company’s subscribers.

(b) Except when otherwise required by federal law, a certified competitive video service provider shall inform each subscriber, the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to technology and the chairperson of the State-wide Video Advisory Council of any planned elimination or reduction in any programming or any planned rate increases not less than thirty days before implementing such changes unless (1) such changes are required by law to be made in less than thirty days, or (2) the authority prescribes a longer or shorter notice period in appropriate circumstances where such longer or shorter notice period is in the best interest of the company’s subscribers. The State-wide Video Advisory Council may hold an advisory public hearing concerning the planned changes and may then make a recommendation to the company before the planned date of implementing the change.

(P.A. 07-253, S. 8; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331l - Interrupted video service.

If video service provided by a certified competitive video service provider to a subscriber is interrupted for more than twenty-four continuous hours, such subscriber shall receive a credit or refund from the certified competitive video service provider in an amount that represents the proportionate share of such service not received in a billing period, provided such interruption is not caused by the subscriber.

(P.A. 07-253, S. 9.)



Section 16-331m - Video service providers’ closed captioning and emergency broadcast systems.

(a) A certified competitive video service provider shall make closed captioning available when simultaneously broadcast with video signals carried by the provider.

(b) A certified competitive video service provider shall offer the concurrent rebroadcast of local television broadcast channels, or utilize another economically or technically feasible process for providing an appropriate message through the provider’s video service in the event of a public safety emergency issued over the emergency broadcast system.

(P.A. 07-253, S. 10.)



Section 16-331n - Free video service for libraries and schools.

A certified competitive video service provider shall provide any library serving the public and any school system, college or university, located in a part of the certified competitive video service provider’s franchise area where service is available, with one outlet for basic video service at no charge if such library, school system, college or university participates in educational or public access programming offered throughout the company’s franchise area. The Public Utilities Regulatory Authority may exempt any provider from providing such service at no charge if it would have an adverse impact on the provider. No certified competitive video service provider shall be required to provide such free service if the library or school is receiving community antenna television service or video service from another provider.

(P.A. 07-253, S. 11; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331o - Imposition of civil penalties by authority.

A certified competitive video service provider, and its officers, agents and employees, shall comply with sections 16-331e to 16-331o, inclusive, and each applicable order made by the Public Utilities Regulatory Authority pursuant to sections 16-331e to 16-331o, inclusive. Any certified competitive video service provider which the authority finds has failed to comply with sections 16-331e to 16-331o, inclusive, or any applicable order made by the authority, may be fined, by order of the authority, not more than ten thousand dollars for each offense. Each distinct violation of any such order shall be a separate offense and, in the case of a continued violation, each day thereof shall be deemed a separate offense. The authority shall impose any such civil penalty in accordance with the procedure established in section 16-41 and if such penalty is imposed, it shall be the sole remedy for such violation. The Public Utilities Regulatory Authority shall also have the authority to revoke the certificate of video franchise authority if the certified competitive video service provider is found, after an authority hearing with notice to all interested parties, to be in substantial noncompliance with the requirements of law or authority orders.

(P.A. 07-253, S. 12; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331p - Certificate of cable franchise authority in franchise areas in which certified competitive video service providers are offering video service.

(a) Thirty days after a certified competitive video service provider offers video service in a community antenna television company’s existing franchise area pursuant to a certificate of video franchise authority, or thirty days after a municipal electric utility, its affiliate or subsidiary begins offering video service in a community antenna television company’s existing franchise area pursuant to a certificate of video franchise authority, the community antenna television company may seek a certificate of cable franchise authority from the Public Utilities Regulatory Authority.

(b) A certificate of cable franchise authority issued by the authority pursuant to subsection (a) of this section shall become effective immediately upon issuance by the authority.

(c) A community antenna television company seeking a certificate of cable franchise authority shall file an application with the authority. Such application shall include the information required in this section and shall be accompanied by a fee of one thousand dollars.

(d) Said application shall include a completed affidavit submitted by the applicant and signed by an officer or general partner of the applicant, affirming: (1) The location of the applicant’s principal place of business and the names of the applicant’s principal executive officers; (2) that the applicant has filed or will timely file with the Federal Communications Commission all forms required by said commission in advance of offering community antenna television service or video service in such franchise area; (3) that the applicant agrees to comply with all applicable federal and state statutes and regulations and with all authority orders applicable to community antenna television companies, except as exempted by sections 16-331q to 16-331aa, inclusive; and (4) that the applicant agrees to comply with the requirements of sections 16-331q to 16-331aa, inclusive. The affidavit shall also include a description of the community antenna television company’s current franchise area and a general description of the type or types of technologies the community antenna television company is using and intends to use in providing community antenna television programming or video service in the franchise area, which may include wireline, satellite or any other alternative technology.

(e) The authority shall notify the applicant whether the applicant’s application is complete or incomplete on or before the fifteenth calendar day after the applicant submits the application. The authority’s review of the completeness of the application is limited to whether the application complies with the requirements set forth in subsection (d) of this section. In reviewing the application, the authority shall not conduct a hearing or a contested case proceeding pursuant to chapter 54. The authority may submit written questions to the applicant and require written answers regarding the information provided and may accept written comments and reply comments from the applicant, the Office of Consumer Counsel, the Attorney General and other interested persons.

(f) The authority shall issue a certificate of cable franchise authority not later than thirty calendar days from finding the application complies with the requirements of subsection (d) of this section. The certificate issued by the authority shall provide: (1) A grant of authority to provide community antenna television service or video service as requested in the application; (2) a grant of authority to own, lease, maintain, operate, manage or control facilities in, under or over any public highway in the delivery of such service, subject to the laws of the state; and (3) a statement that the grant of authority is subject to lawful operation of the community antenna television service or video service by the applicant or its interest.

(g) If the authority finds that the applicant’s application is incomplete, it shall specify with particularity the items in the application that are incomplete and permit the applicant to amend the application to cure any deficiency. The authority shall issue a certificate of cable franchise authority not later than thirty calendar days from its receipt of the amended and completed application.

(h) The failure of the authority to notify the applicant of the completeness or incompleteness of the application within the timeframes set forth above shall be deemed to constitute issuance of the certificate of cable franchise authority.

(P.A. 07-253, S. 13; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331q - Requirements for holders of certificates of cable franchise authority.

(a) The Public Utilities Regulatory Authority shall not require a company issued a certificate of cable franchise authority to comply with any facility build-out requirements or provide community antenna television service or video service to any customer using any specific technology.

(b) The Public Utilities Regulatory Authority shall not impose any provision regulating rates charged by a community antenna television company holding a certificate of cable franchise authority, except as set forth in federal law.

(P.A. 07-253, S. 14; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331r - Discrimination based on income prohibited.

A company holding a cable franchise authority certificate shall not deny access to service to any group of potential residential subscribers based solely upon the income of the residents in the local area in which such group resides. An affected person may seek enforcement of this requirement by filing a complaint with the Public Utilities Regulatory Authority. A municipality within which the potential residential community antenna television service or video service subscriber resides may be considered an affected person for purposes of this section.

(P.A. 07-253, S. 15; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331s - Holder of a certificate of cable franchise authority: Community access programming and operations.

A company issued a certificate of cable franchise authority shall be subject to the community access programming and operations provisions set forth in subsections (b) to (i), inclusive, and subsections (k), (l) and (n) of section 16-331a and any regulations pursuant thereto, and subsection (c) of section 16-333 and any regulations pursuant thereto.

(P.A. 07-253, S. 16; Sept. Sp. Sess. P.A. 09-7, S. 185.)

History: Sept. Sp. Sess. P.A. 09-7 deleted former Subsec. (b) requiring company issued a cable franchise authority certificate to provide transmission of the Connecticut Television Network and made a conforming change, effective October 5, 2009.



Section 16-331t - Holder of a certificate of cable franchise authority: Advisory council.

(a) A company issued a certificate of cable franchise authority shall, twice a year, convene a meeting with the advisory council established pursuant to its previous certificate of public convenience and necessity issued pursuant to section 16-331. Members shall be appointed in accordance with section 16-331d. No member of the advisory council shall be an employee of a company providing community antenna television service or video service. For the purposes of this subsection, an employee includes any person working full or part time or performing any subcontracting or consulting services for a company providing community antenna television service or video service.

(b) A company issued a cable franchise authority certificate shall provide funding to the advisory council in the amount of two thousand dollars per year.

(c) Members of the advisory council shall serve without compensation. For the purposes of this section, compensation shall include the receipt of any free or discounted community antenna television service or video service.

(d) The Public Utilities Regulatory Authority shall designate the advisory council as an intervenor in any contested case proceeding before the authority involving the company it advises. Such company shall provide to the chairperson of the advisory council a copy of any report, notice or other document it files with the authority in any applicable proceeding.

(e) Any company issued a certificate of cable franchise authority shall, every six months, provide on bills, bill inserts or letters to subscribers, a notice indicating the name and address of the chairperson of the advisory council and describing the responsibilities of such advisory council. The advisory council shall have an opportunity to review such notice prior to its distribution.

(P.A. 07-253, S. 17; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (d), effective July 1, 2011.



Section 16-331u - Cable franchise authority companies’ offerings, charges, privacy policy, billing and billing disputes.

(a) At the time of initial subscription, and annually thereafter, a company issued a certificate of cable franchise authority shall provide subscribers with a description of the community antenna television service or video service offerings and current rates, a description of the company’s credit policies, including any finance charges or late payment charges and a description of the company’s billing practices and complaint procedures upon request.

(b) In accordance with 47 USC 551, at the time of entering into an agreement to provide community antenna television or video service to a subscriber, a company issued a certificate of cable franchise authority shall inform the subscriber of its practices regarding the collection and use of personally identifiable customer information, including (1) the type of information collected, (2) the purposes for which it is used, (3) the extent and manner in which it is shared with unaffiliated third parties for purposes of enabling delivery of the community antenna television or video service, and (4) its procedures to ensure the subscriber’s right to privacy. A holder of a certificate of cable franchise authority shall not disclose personally identifiable customer information other than anonymous or aggregate data to unaffiliated third parties for their own marketing purposes without the consent of such subscriber.

(c) A company issued a certificate of cable franchise authority shall implement an informal process for handling Public Utilities Regulatory Authority and customer inquiries, billing issues, service issues and other complaints. In the event an issue is not resolved through this informal process, a customer may request from the authority a confidential, nonbinding mediation with the company, and a designated member of the authority staff shall serve as the mediator. If the mediation is unsuccessful, the customer may file a formal complaint with the authority. The authority’s sole jurisdiction over the complaint is to determine if the company is in compliance with sections 16-331q to 16-331aa, inclusive, or any other laws, regulations or orders applicable to companies holding a certificate of cable franchise authority. If the company is found to be in noncompliance, the authority shall order the company to remedy such noncompliance within a reasonable period of time. Failure to comply may subject the company to civil penalties and revocation of the certificate, as provided in section 16-331aa.

(d) A company issued a certificate of cable franchise authority shall comply with the customer service requirements of 47 CFR 76.309(c) for its community antenna television or video services. A company issued a certificate of cable franchise authority shall not be subject to any other state law or regulation or authority order to the extent it imposes customer service requirements in excess of or more stringent than 47 CFR 76.309(c).

(P.A. 07-253, S. 18; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-331v - Cable franchise authority companies’ programming and rate changes.

(a) Except when otherwise required by federal law, a company issued a certificate of cable franchise authority shall inform the Public Utilities Regulatory Authority of any planned programming or rate changes not less than thirty days before implementing such changes unless (1) such changes are required by law to be made in less than thirty days, or (2) in appropriate circumstances where a shorter notice period is in the best interest of the company’s subscribers.

(b) Except when otherwise required by federal law, a company issued a certificate of cable franchise authority shall inform each of its subscribers, the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to technology and the chairperson of the applicable advisory council of any planned elimination or reduction in programming or planned rate increases not less than thirty days before implementing such changes unless (1) such changes are required by law to be made in less than thirty days, or (2) the authority prescribes a longer or shorter notice period in appropriate circumstances where such longer or shorter notice period is in the best interest of the company’s subscribers. The advisory council may hold an advisory public hearing concerning the planned changes and may then make a recommendation to the company before the planned implementation date.

(P.A. 07-253, S. 19; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331w - Interrupted cable franchise authority service.

If community antenna television service or video service provided to a subscriber by a company holding a certificate of cable franchise authority experiences a service outage for more than twenty-four continuous hours, such subscriber shall receive a credit or refund from such company in an amount that represents the proportionate share of such service not received in a billing period, provided such interruption is not caused by the subscriber.

(P.A. 07-253, S. 20.)



Section 16-331x - Cable franchise authority companies’ closed captioning and emergency broadcast systems.

(a) A company issued a certificate of cable franchise authority shall make closed captioning available when simultaneously broadcast with video signals carried by the company.

(b) A company issued a certificate of cable franchise authority shall offer the concurrent rebroadcast of local television broadcast channels, or utilize another economically and technically feasible process for providing an appropriate message through the company’s community antenna television service or video service in the event of a public safety emergency issued over the emergency broadcast system.

(P.A. 07-253, S. 21.)



Section 16-331y - Free service for libraries and schools provided by holder of a certificate of cable franchise authority.

A company issued a certificate of cable franchise authority shall provide any library serving the public and any school system, college or university, located in a part of the company’s franchise area where service is available, with one outlet for basic community antenna television service or video service at no charge if such library, school system, college or university participates in educational or public access programming offered throughout the company’s franchise area. The Public Utilities Regulatory Authority may exempt any company with a certificate of cable franchise authority from providing such service at no charge if it would have an adverse impact on such company. No company issued a certificate of cable franchise authority shall be required to provide such free service if the library or school is receiving community antenna television service or video service from another provider.

(P.A. 07-253, S. 22; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-331z - Holder of a certificate of cable franchise authority subject to federal and state laws and regulations. Exceptions.

(a) Nothing in sections 16-331q to 16-331aa, inclusive, shall be construed to relieve a company issued a certificate of cable franchise authority from such company’s obligations under any federal or state laws or regulations or Public Utilities Regulatory Authority orders applicable to community antenna television companies or public service companies, or from any other federal or state laws or regulations or authority orders unless specified in sections 16-331q to 16-331aa, inclusive.

(b) A company issued a certificate of cable franchise authority shall not be subject to subdivisions (1), (2), (3), (5) and (6) of subsection (d) of section 16-331, subsections (f) and (h) of section 16-331, and subsections (e) and (f) of section 16-333 or to any regulations or authority orders implemented or arising from said sections.

(P.A. 07-253, S. 23; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-332 - Leases by public service companies of facilities for community antenna purposes.

Any public service company may lease facilities to persons or corporations operating community antenna television systems for the purpose of making television and audio signals available for reception by the customers of such persons or corporations. Rates for such leasing shall be filed with the Public Utilities Regulatory Authority pursuant to section 16-19.

(1963, P.A. 425, S. 4; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 161, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-333 - Regulations: Safety of operations, facility construction, system installation, community access channel, personal privacy protections, carriage of television broadcast signals, subscriber inquiries and complaints.

(a) The Public Utilities Regulatory Authority may issue orders and regulations governing safety of operations of community antenna television systems.

(b) The Public Utilities Regulatory Authority shall adopt regulations in accordance with chapter 54 to: (1) Establish minimum construction and extension requirements for underground community antenna television facilities in areas where underground facilities of other public utilities already exist; (2) establish technical standards of performance for the installation of community antenna television systems, including standards for the drilling of holes and the location of such holes in buildings to be served.

(c) The Public Utilities Regulatory Authority shall adopt regulations in accordance with chapter 54 requiring each community antenna television company to maintain at least one specially designated, noncommercial community access channel available to the public and establishing minimum standards for the equipment supplied by such company for the community access programming and requirements concerning the availability and operation of such channel.

(d) The authority shall, not later than March 1, 1984, adopt regulations in accordance with chapter 54 (1) establishing personal privacy protections for community antenna television subscribers, including, but not limited to, standards for the types of individually identifiable data that a community antenna television company may collect on its subscribers, (2) requiring each such company to notify each of its subscribers of such privacy protections, and (3) prohibiting each company from disclosing such data without the prior approval of the subscriber. The authority shall incorporate the provisions of such regulations in each new or existing certificate of public convenience and necessity issued under section 16-331.

(e) The Public Utilities Regulatory Authority shall adopt regulations in accordance with chapter 54 incorporating the provisions of Subpart D of 47 CFR 76 in effect on January 1, 1983, and applying to community antenna television companies.

(f) The Public Utilities Regulatory Authority shall adopt regulations (1) establishing procedures to be followed by community antenna television companies in responding to subscriber inquiries and complaints, and (2) establishing standards, based on the number of subscriber complaints to the Public Utilities Regulatory Authority concerning service provided by a community antenna television company, under which the authority shall impose civil penalties on the company or initiate proceedings for the revocation of the company’s franchise, provided nothing herein shall limit the authority of the Public Utilities Regulatory Authority under sections 16-10a and 16-41.

(g) The standards and procedures adopted pursuant to this section, subsection (d) of section 16-331, section 16-333f, subsection (a) of section 16-333i and sections 16-333k to 16-333m, inclusive, shall be minimum standards of performance for community antenna television companies and the Public Utilities Regulatory Authority may adopt regulations in accordance with chapter 54 establishing higher standards of performance.

(1963, P.A. 425, S. 5; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 79-533, S. 3; P.A. 80-82; 80-482, S. 4, 40, 162, 345, 348; P.A. 83-33, S. 1, 2; 83-80, S. 1, 2; P.A. 84-240, S. 2, 4; 84-546, S. 50, 173; P.A. 88-202, S. 2; P.A. 94-22, S. 2; P.A. 98-121, S. 5; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-533 added Subsec. (b) re regulation of community antenna television systems; P.A. 80-82 added Subsec. (c) re maintenance of public access channels; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 83-33 added Subsec. (d), requiring department to adopt regulations re personal privacy protections; P.A. 83-80 was added editorially by the Revisors as Subsec. (e) re incorporation of federal regulations re carriage of television broadcast signals; P.A. 84-240 added Subsec. (f) re inquiries and complaints by subscribers and notices to subscribers; P.A. 84-546 confirmed action of the Revisors in adding P.A. 83-80, S. 1 as Subsec. (e); P.A. 88-202 deleted the provisions of Subsec. (f) detailing matters to be addressed in regulations re subscriber inquiries and complaints and specifying information to be included with bills, i.e. company’s telephone number, DPUC’s consumer assistance number and procedures when service is interrupted and added Subsec. (g) which allows the department of public utility control to set higher standards of performance; P.A. 94-22 changed “public access” to “community access” for consistency of reference in Subsec. (c); P.A. 98-121 made technical changes to Subsec. (g); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-333a - Multiunit residential buildings service and wiring. Right to use antenna. Regulations for owner compensation. Civil penalty.

(a) No owner of any multiunit residential building shall demand or accept payment, in any form, except as provided in subsection (e) of this section, in exchange for permitting community antenna television service on or within his property or premises, or discriminate in rental charges or the provision of service between tenants who receive such service and those who do not, provided such owner shall not be required to bear any cost for the installation or provision of such service.

(b) An owner of a multiunit residential building shall permit wiring to provide community antenna television service in such building provided that: (1) A tenant of such building requests community antenna television services; (2) the entire cost of such wiring is assumed by the community antenna television company; (3) the community antenna television company indemnifies and holds harmless the owner for any damages caused by such wiring; and (4) the community antenna television company complies with all rules and regulations of the Public Utilities Regulatory Authority pertaining to such wiring.

(c) An owner of a multiunit residential building in the process of construction shall prior to completion of construction of such building permit prewiring to provide community antenna television services in such building provided that: (1) The community antenna television company complies with all the provisions of subdivisions (2), (3) and (4) of subsection (b) of this section and subsection (e) of this section; and (2) all wiring other than that to be directly connected to the terminal of a community antenna television subscriber shall be concealed within the walls of such building. The authority shall adopt regulations, in accordance with the provisions of chapter 54, which shall set forth terms which may be included, and terms which shall not be included, in any contract to be entered into by the owner of a multiunit residential building and a community antenna television company concerning such wiring. No community antenna television company shall present to an owner of an occupied building for review or for signature such a contract which contains a term prohibited from inclusion in such a contract by regulations adopted hereunder.

(d) No community antenna television company may enter into any agreement with the owners, lessees or persons controlling or managing multiunit residential buildings serviced by such company, or commit or permit any act, that would have the effect, directly or indirectly, of diminishing or interfering with existing rights of any tenant or other occupant of such dwelling to use or avail himself of master or individual antenna equipment.

(e) The authority shall adopt regulations, in accordance with the provisions of chapter 54, authorizing community antenna television companies, upon application by the owner of a multiunit residential building and approval by the authority, to reasonably compensate the owner for any taking of property associated with the installation of wiring and ancillary facilities for the provision of community antenna television service. The regulations may include, without limitation:

(1) Establishment of a procedure under which owners may petition the authority for additional compensation;

(2) Authorization for owners and community antenna television companies to negotiate settlement agreements regarding the amount of such compensation, which agreements shall be subject to the authority’s approval;

(3) Establishment of criteria for determining any additional compensation that may be due;

(4) Establishment of a schedule or schedules of such compensation under specified circumstances; and

(5) Establishment of application fees, or a schedule of fees, for applications under this subsection.

(f) Nothing in subsection (e) of this section shall preclude a community antenna television company from installing community antenna television equipment or facilities in a multiunit residential building prior to the authority’s determination of reasonable compensation.

(g) Any determination by the authority under subsection (e) of this section regarding the amount of compensation to which an owner is entitled or approval of a settlement agreement may be appealed by an aggrieved party in accordance with the provisions of section 4-183.

(h) The provisions of this section shall also apply to trailer parks, mobile manufactured home parks, nursing homes, hospitals and condominium associations.

(i) Any person, firm or corporation which the Public Utilities Regulatory Authority determines, after notice and opportunity for a hearing as provided in section 16-41, to have failed to comply with any provision of subsections (a) to (d), inclusive, or subsection (h) of this section shall pay to the state a civil penalty of not more than one thousand dollars for each day following the issuance of a final order by the authority pursuant to section 16-41 that the person, firm or corporation fails to comply with said subsections.

(P.A. 75-301, S. 1, 3; P.A. 76-201; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 163, 348; June Sp. Sess. P.A. 83-3, S. 1; P.A. 89-281, S. 1; P.A. 93-53, S. 1, 3; P.A. 94-106, S. 2; P.A. 07-217, S. 63; P.A. 11-80, S. 1.)

History: P.A. 76-201 added proviso in Subsec. (a) re allotment of installation cost, replaced public utilities commission with public utilities control authority in accordance with provisions of P.A. 75-486 and added Subsec. (e) re applicability of provisions; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; June Sp. Sess. P.A. 83-3 changed the term “mobile home” to “mobile manufactured home”; P.A. 89-281 added Subsec. (e) requiring the department to adopt regulations re compensation of owner for taking, added Subsec. (f) allowing cable installation before department determines compensation, added Subsec. (g) authorizing appeal from department decision and relettered Subsec. (e) as Subsec. (h); P.A. 93-53 added a new Subsec. (i) providing a civil penalty for violations of Subsecs. (a) to (d) or Subsec. (h), effective July 1, 1993; P.A. 94-106 amended Subsec. (c) by adding provisions re regulations governing contracts concerning wiring and regulations for the terms of such contracts; P.A. 07-217 made technical changes in Subsec. (f) and (g), effective July 12, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-333b - Service to franchise area. Underground service lines.

(a) No community antenna television company shall refuse to construct that plant necessary to serve any portion of its franchise area on the sole basis that such portion can only be served by underground facilities.

(b) No community antenna television company shall extend its service to any new franchise area unless such company has provided full service to the primary franchise area of the original franchise area specified in its certificate of public convenience and necessity. For purposes of this subsection, “primary franchise area” means any contiguous areas within the franchised territory, the outer limits of which shall be as near as possible to eighty residential dwelling units per mile of street or highway, and which has been so designated by the franchise holder.

(c) The Public Utilities Regulatory Authority shall permit a community antenna television company to extend service to any portion of its franchise area with a low population density and to charge prospective subscribers in that portion of its area differential rates to recover the construction and operating costs over a period not to exceed five years. Nothing in this subsection shall be construed as affecting any application for a certificate of public convenience and necessity filed in accordance with section 16-331 and pending before the authority on April 6, 1981.

(d) A community antenna television company shall install underground service lines at the same time as, and in the same place that, electric and telephone utilities install underground facilities within the franchise territory. The authority shall establish regulations in accordance with chapter 54 which may allow for the waiver of this requirement in low density areas and for a company to charge the owner of the property in which the service lines are installed for the cost of the installation.

(P.A. 75-301, S. 2, 3; P.A. 79-533, S. 1; P.A. 81-37, S. 1, 2; 81-393, S. 2; P.A. 11-80, S. 1.)

History: P.A. 79-533 added Subsec. (b) re extension of service to new franchise area; P.A. 81-37 added Subsec. (c) requiring department to permit companies to charge prospective subscribers in low density areas differential rates; P.A. 81-393 added Subsec. (d) requiring installation of underground service lines simultaneously with electric and telephone facilities and requiring department regulations re waiver of requirement in low density areas and company’s power to charge property owner for such installation; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-333c - Availability of equipment for deaf or hearing impaired subscribers.

Each community antenna television company shall make available at cost, by a rental, sales or installment sales agreement, to each subscriber who is deaf or hearing impaired, equipment which receives and decodes closed captions which are simultaneously broadcast with video signals carried by the company.

(P.A. 77-57; P.A. 80-121, S. 1, 2; P.A. 85-168; P.A. 98-121, S. 6.)

History: P.A. 80-121 clarified provisions forbidding sale, lease or repair of receiving equipment by adding “as part of, or in connection with, its operation of such system”; P.A. 85-168 added Subsec. (b) re the availability of decoder equipment for deaf or hearing impaired subscribers; P.A. 98-121 deleted former Subsec. (a) concerning the sale, lease or repair of receiving equipment and removed Subsec. (b) designator.



Section 16-333d - Discrimination among subscribers prohibited.

The authority may prohibit any community antenna television company from unreasonably discriminating among subscribers of community antenna television service.

(P.A. 79-54; P.A. 80-482, S. 4, 40, 345, 348; P.A. 84-113, S. 3, 4; P.A. 85-509, S. 7, 11; P.A. 88-202, S. 4; P.A. 98-121, S. 7; P.A. 11-80, S. 1.)

History: P.A. 80-482 made division of public utility control an independent department and abolished department of business regulation; P.A. 84-113 authorized department to extend deadline for issuing a final decision on a rate filing by 30 days, to 180 days; P.A. 85-509 lettered existing section as Subsec. (a) and made its provisions applicable only to a community antenna television company subject to rate regulation, added Subsec. (b) re basic service rate increase for each company not subject to rate regulation and added Subsec. (c) re prohibition on unreasonable discrimination; P.A. 88-202 amended Subsec. (b) requiring notice to be provided for any increase in premium service as well as basic service and increased the notification period in Subsec. (b) from 30 to 45 days; P.A. 98-121 deleted former Subsec. (a) concerning interim rate increases, deleted former Subsec. (b) concerning notice of such increases and removed Subsec. (c) designator; pursuant to P.A. 11-80, “department” was changed editorially by the Revisors to “authority”, effective July 1, 2011.



Section 16-333e - Credit or refund for interrupted service.

(a) As used in this section:

(1) “Basic service” means all signals of domestic television broadcast stations provided to any subscriber, except a signal secondarily transmitted by satellite carrier beyond the local service area of such station, regardless of how such signal is ultimately received by the cable system, any public, educational, and governmental programming and any additional video programming signals or service added to the basic tier by the cable operator;

(2) “Cable programming service” means any video programming provided over a cable system, regardless of service tier, including installation or rental of equipment used for the receipt of such video programming, other than (A) video programming carried on the basic service tier as defined in this section, (B) video programming offered on a pay-per-channel or pay-per-program basis, or (C) a combination of multiple channels of pay-per-channel or pay-per-program video programming offered on a multiplexed or time-shifted basis as long as the combined service (i) consists of commonly-identified video programming, and (ii) is not bundled with any regulated tier of service;

(3) “Premium service” means pay-per-channel or pay-per-program services for which a subscriber pays a fee in addition to the fees for basic service and cable programming service; and

(4) “Video programming” means programming provided by, or generally considered comparable to programming provided by, a television broadcast station.

(b) If premium, cable programming or basic service to a subscriber is interrupted for more than twenty-four continuous hours, such subscriber shall receive a credit or refund from the community antenna television company in an amount that represents the proportionate share of such service not received in a billing period, provided such interruption is not caused by the subscriber.

(c) The Public Utilities Regulatory Authority shall adopt regulations, in accordance with the provisions of chapter 54, establishing a viewing time reliability standard for community antenna television companies and requiring such companies to file with the authority information on premium, cable programming and basic service interruptions not caused by subscribers. The authority shall approve a service interruption adjustment clause to be superimposed on the existing rate schedules of such companies. Such a clause shall provide for a credit or refund from a company to its subscribers if the level of service during a month falls below the company’s reliability standard due to interruptions of twenty-four hours or less.

(P.A. 79-548; P.A. 80-85; 80-482, S. 4, 40, 345, 348; P.A. 84-240, S. 3, 4; P.A. 91-244, S. 4; P.A. 95-150, S. 3; P.A. 98-121, S. 8; P.A. 06-196, S. 202; P.A. 11-80, S. 1.)

History: P.A. 80-85 inserted new Subsec. (c) re annual report and relettered former Subsec. (c) as Subsec. (d); P.A. 80-482 made division of public utility control an independent department; P.A. 84-240 limited applicability of Subsec. (a)(1) to interrupted service instead of interrupted or terminated service and added Subdiv. (2) re interruptions of 24 hours or less; P.A. 91-244 deleted Subsec. (b) re monthly listing provided to subscribers and relettered the remaining Subsecs; P.A. 95-150 inserted new provisions defining applicable terms as Subsec. (a), designated prior provisions as Subsecs. (b) to (d), inclusive, and added reference to cable programming and deleted former Subsec. (c) defining “premium service”; P.A. 98-121 amended Subsec. (a)(1) by deleting “required by the franchise to be carried on the basic tier”, amended Subsec. (c) by deleting “January 1, 1985” and deleted former Subsec. (d) re annual report; P.A. 06-196 made a technical change in Subsec. (a)(2), effective June 7, 2006; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, in Subsec. (c), effective July 1, 2011.



Section 16-333f - Programming and rate changes. Regulatory authority. Industry cooperation.

(a) Each community antenna television company shall inform the Public Utilities Regulatory Authority, each subscriber, the chairpersons of the joint standing committee having cognizance of matters relating to public utilities and the chairperson of the company’s advisory council of any planned programming or rate changes not less than thirty days unless otherwise required by federal law prior to implementing such changes unless (1) such changes are required by law to be made in less than thirty days, or (2) the authority prescribes a longer or shorter notice period in appropriate circumstances where such longer or shorter notice period is in the best interest of the company’s subscribers. The company’s advisory council may hold an advisory public hearing concerning the planned changes and may then make a recommendation to the company prior to the planned implementation date. The authority shall adopt regulations in accordance with chapter 54 to carry out the purposes of this subsection.

(b) The Public Utilities Regulatory Authority shall file a written certification with the Federal Communications Commission for designation as the franchising authority exercising the regulatory authority permitted under the Cable Television Consumer Protection and Competition Act of 1992, P.L. 102-385.

(c) The Public Utilities Regulatory Authority shall encourage cooperation between community antenna television companies and local television broadcast stations in order to further the public interest concerning the provision of video programming and community antenna television services, thus ensuring the widest possible range of programming choices for all residents of the state at the lowest possible cost to all residents of the state.

(P.A. 81-393, S. 3; P.A. 88-202, S. 5; P.A. 91-244, S. 3; P.A. 93-28, S. 1, 2; P.A. 98-121, S. 9; June Sp. Sess. P.A. 98-1, S. 7; P.A. 11-80, S. 1.)

History: P.A. 88-202 amended the section by requiring each company to notify each subscriber and the chairpersons of the energy committee of any programming change and that each notice be made not less than 45 days prior to the change unless a short time prescribed by law or the department prescribes a different time; P.A. 91-244 added provision requiring information about rate changes to be provided to the department, subscribers, the advisory council and the energy and public utilities committee; P.A. 93-28 designated former provisions as Subsec. (a), amended Subsec. (a) by increasing the notice requirement from 45 to 60 days, added provision authorizing advisory councils to hold public hearings and requiring regulations concerning the Subsec. rather than the Sec., added a new Subsec. (b) requiring the department to file with the FCC as the regulatory authority, and added a new Subsec. (c) requiring the department to encourage cooperation between community antenna television companies and local television broadcast stations, effective May 4, 1993; P.A. 98-121 amended Subsec. (a) by changing notice from 60 days to 30 days; June Sp. Sess. P.A. 98-1 made a technical change to Subsec. (a); pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-333g - Free basic service for libraries and schools.

Each community antenna television company, as defined in section 16-1, shall provide any library serving the public and any school system, college or university, located in a part of the company’s franchise area where service is available, with basic community antenna television service at no charge if such library, school system, college or university participates in educational or public access programming offered throughout the company’s franchise area. The Public Utilities Regulatory Authority may exempt any company from providing such service at no charge if it would have an adverse impact on the company.

(P.A. 82-221, S. 1, 3; P.A. 95-217, S. 2; P.A. 11-80, S. 1.)

History: P.A. 95-217 deleted Subsec. (b) re rate treatment for costs of service provided under former Subsec. (a); pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-333h - Extension of service to schools. Instructional channels.

(a) Each community antenna television company, as defined in section 16-1, shall, not later than the date it extends energized trunk and feeder to all areas within its franchise territory in which there are at least twenty-five prospective subscribers per aerial plant mile of extension and fifty prospective subscribers per underground plant mile of extension, extend such trunk and feeder to public and private elementary and secondary schools in such franchise areas and offer one instructional television channel as part of its basic service. Each such company may utilize such instructional television channel for noninstructional television programming during any time when the channel is not needed for instructional programming. No such company shall be required to offer the instructional television channel on or after July 1, 1995, unless the Commission for Educational Technology certifies to the Public Utilities Regulatory Authority that educational agencies in the company’s franchise area have utilized the instructional television channel to provide, during the school year, an average of not less than twenty hours per week of credit and noncredit instructional programming, programming supporting school curricula and programming for professional development.

(b) The joint committee on educational technology shall be responsible for the utilization of instructional television channels provided in whole or in part by community antenna television companies.

(P.A. 83-584, S. 1, 3; P.A. 85-509, S. 8, 11; P.A. 88-52, S. 1, 2; P.A. 90-79, S. 2; P.A. 91-303, S. 10, 22; P.A. 92-146, S. 2, 5; P.A. 98-121, S. 10; P.A. 00-187, S. 53, 75; P.A. 11-80, S. 1.)

History: P.A. 83-584, S. 1, effective July 1, 1984; 85-509 amended Subsec. (a) to allow instructional channel to be utilized for noninstructional programming when not needed for instructional programming, deleting provisions re channel sharing by instructional and public access or other partially used channels, and terminated channel requirement as of July 1, 1988, except upon certification of utilization by joint committee on educational technology; P.A. 88-52 in Subsec. (a) extended the deadline from July 1, 1988, to July 1, 1989, for the requirement that instructional television channels be offered; P.A. 90-79 extended deadline from July 1, 1989, to July 1, 1991, for the requirement that instructional television channels be offered; P.A. 91-303 in Subsec. (a) changed the date for cessation of instructional television from 1991 to 1992; P.A. 92-146 in Subsec. (a) extended deadline from July 1, 1992, to July 1, 1995, for the requirement that instructional television channels be offered and added a new Subsec. (c) re notification of schools of the availability of educational and instructional television channels; P.A. 98-121 deleted former Subsec. (c) concerning notice to schools; P.A. 00-187 amended Subsec. (a) to substitute the Commission for Educational Technology for a committee that was eliminated under the act, effective July 1, 2000; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.



Section 16-333i - Procedures for restoring interrupted service and improving substandard service.

(a) Each community antenna television company, as defined in section 16-1, for the purpose of restoring interrupted service and improving substandard service, have on call twenty-four hours a day, seven days a week, one or more persons qualified to repair community antenna television systems, as defined in section 16-1, and facilities and equipment owned by the company and located on a subscriber’s premises, including but not limited to, community antenna television receiving equipment and directly associated equipment.

(b) Each such company shall restore interrupted service not later than twenty-four hours after being notified by a subscriber that service has been interrupted, unless (1) service cannot be restored until another public service company, as defined in section 16-1, repairs facilities owned by such public service company and leased to, or required for the operation of, the community antenna television company, (2) the interruption was caused by an act of God, or (3) the community antenna television company is unable to restore service within twenty-four hours due to extenuating circumstances. In the event of such extenuating circumstances, the company shall restore service as soon as feasible and then submit a written notice to the Public Utilities Regulatory Authority indicating that service has been restored and explaining the nature of the extenuating circumstances.

(c) As used in this section, “interrupted service” means the loss of premium or basic monthly community antenna service or any portion of such service.

(d) The Public Utilities Regulatory Authority, not later than November 1, 1984, shall adopt regulations, in accordance with the provisions of chapter 54, defining “substandard service” for the purposes of this section.

(P.A. 84-240, S. 1, 4; P.A. 85-509, S. 9, 11; P.A. 88-202, S. 6; P.A. 11-80, S. 1.)

History: P.A. 85-509, in Subsec. (a), substituted definitional reference to Sec. 16-330 with reference to Sec. 16-1; P.A. 88-202 deleted the provision in Subsec. (a) which limited applicability to community antenna television companies with more than ten thousand customers; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-333j - Community access support. Investigation. Standards. Monitoring by advisory councils.

Section 16-333j is repealed, effective October 1, 1998.

(P.A. 84-466, S. 1, 2; P.A. 85-292, S. 2; P.A. 98-121, S. 14.)



Section 16-333k - Office operating requirements. Office hours. Complaint or dispute procedures.

Each community antenna television system shall: (1) Operate a business office in the franchise area or in an immediately adjacent franchise area if approved by the authority that shall be open during normal business hours, (2) operate sufficient telephone lines, including a toll-free number or any other free calling option, as approved by the authority, staffed by a company customer service representative during normal business hours for any community antenna television system, having less than thirty thousand customers, and from 9 o’clock a.m. until 11 o’clock p.m. Monday through Friday, and from 9 o’clock a.m. until 1 o’clock p.m. Saturday for any community antenna television system, having more than thirty thousand customers, to receive subscriber inquiries, complaints, repair requests, requests for billing adjustments and other service-related requests, (3) connect each such call to a company customer service representative within two minutes during normal business hours, unless there is an emergency in which case the customer should receive a recorded message describing the problem and offering assistance, (4) provide for an answering service to receive such inquiries, complaints, and requests during such times when the company is not required to staff a toll-free number or any other free calling option, as approved by the authority, (5) have sufficient personnel on duty as required by subdivision (2) of this section to receive subscriber inquiries, complaints, repair requests, requests for billing adjustments and other service-related requests and to respond to all such inquiries, complaints and requests not later than the close of the next business day after receipt thereof, except as provided by section 16-333i, (6) keep adequate records of all complaints and their final disposition, which shall be in such form as the authority prescribes, and (7) follow the written procedures for resolving subscriber complaints and billing disputes, in accordance with subsection (d) of section 16-333l and such additional requirements as the authority shall prescribe, and provide a copy of such procedures to each subscriber at the time of the initial subscription and at least annually thereafter.

(P.A. 88-202, S. 3; P.A. 13-5, S. 22.)

History: P.A. 13-5 replaced “department” with “authority” and made technical changes, effective May 8, 2013.



Section 16-333l - Company offerings and charges. Billing and billing dispute procedures.

(a) Each community antenna television company, as defined in section 16-1, shall provide each subscriber with a description of all premium and basic service offerings, a list of premium and basic service rates and all service-related charges, information on equipment operation, including the availability of addressable converters, traps or other devices or services which enable subscribers to voluntarily block transmission of specific programming to their homes or places of business, and a description of the company’s customers credit policies, including any finance charges or late payment charges, at the time of the initial subscription and at least annually thereafter.

(b) Each such company shall provide each subscriber with a description of the company’s billing practices at the time of the initial subscription and at least annually thereafter. Such description shall include billing period and frequency, security deposit requirements, late payment charges, returned check charges, credits for service outages, pay-per-view billing procedures, charges and billing procedures for the use of addressable converters, traps or other devices or services which enable subscribers to voluntarily block transmission of specific programming to their homes or places of business and such other items as the Public Utilities Regulatory Authority may require. Each company shall file a copy of its billing practices with the authority and shall give notice to the authority and each subscriber not less than forty-five days prior to implementing any changes in such practices. Every bill to subscribers of a community antenna television service shall contain (1) the date on which any individually chargeable service is rendered, (2) each rate or charge levied, (3) the amount due for the current billing period separate from any prior balance due, (4) the specific date by which payment is due, (5) such other items as the authority may require, (6) the company’s telephone numbers, including any toll-free numbers, (7) the Public Utilities Regulatory Authority’s consumer assistance telephone number, and (8) the mailing address of the company’s advisory council. Each company shall provide each subscriber, quarterly, with a summary of the procedures for resolving subscriber complaints and for providing refund or credit for service interruptions, pursuant to section 16-333e, and a notice indicating that, pursuant to subsection (b) of section 16-333i, the company is required to restore interrupted service not later than twenty-four hours after being notified by a subscriber that service has been interrupted. Each bill insert or letter to subscribers, other than promotional material, shall contain the company’s telephone numbers, including any toll-free numbers or any other free calling option, as approved by the authority and the Public Utilities Regulatory Authority’s consumer assistance telephone number. Each advisory council, in conjunction with the company, shall notify subscribers of the time and place of any upcoming advisory council meeting, of any vacancies that may exist on the advisory council and of the name of the council chairperson and address of the advisory council. The notification may be provided via the community antenna television system at a sufficient frequency that subscribers may reasonably be expected to become aware of the meeting or by publishing on a quarterly basis the information in a newspaper having general circulation within each municipality in the franchise area.

(c) No community antenna television company shall issue a bill which contains a statement that payment is due upon receipt. The payment due date of any subscriber’s bill shall be no earlier than twenty-five days after the issue date of such bill. No community antenna television subscriber’s account shall be considered delinquent until at least twenty-five days have elapsed from the billing date contained in the subscriber’s bill. No community antenna television company may impose a late charge or terminate service on account of nonpayment of a delinquent account less than forty-five days from the original billing date. In order to terminate service, a company shall first give notice of such delinquency and impending termination at least fifteen days prior to the imposition of the proposed late charge or the termination, by first class mail addressed to the subscriber. The fifteen-day period shall commence from the date the notice is mailed, provided no notice may be mailed until at least thirty days have elapsed from the billing date contained in the subscriber’s bill. No such company may impose a late charge greater than eight per cent per annum of the balance due or any such rate as determined by the authority. Any returned check charge imposed by such company shall be reasonably related to the company’s actual cost of processing returned checks.

(d) Any community antenna television subscriber shall have not less than forty-five days from the billing date contained in the subscriber’s bill in which to register a complaint with a community antenna television company with respect to any billing error or dispute. A billing complaint may be registered in person at the company’s business office, by telephone or by mail. The company shall promptly investigate the billing complaint, shall provide an initial response to the subscriber not later than three days after receipt thereof and shall provide a written proposal of the disposition of the complaint to the subscriber not later than fifteen business days following the company’s receipt of the complaint. The subscriber, after receiving the company’s proposed disposition of the complaint, shall have ten days to contest the disposition and may present the company with additional information concerning the complaint. In the event the subscriber contests the proposed disposition, the company shall review any additional information, if provided, and shall notify the subscriber of the company’s final disposition within fifteen days. No community antenna television company may effect termination of service to the subscriber for nonpayment of disputed bills during the pendency of any billing complaint, provided the subscriber shall pay current and undisputed bill amounts during the pendency of the complaint. The Public Utilities Regulatory Authority, upon the written request of the subscriber, may review the company’s disposition of a billing complaint in accordance with such procedures as the authority shall prescribe and make such orders as the authority deems reasonable and necessary to finally resolve the complaint.

(e) The Public Utilities Regulatory Authority shall adopt regulations, in accordance with the provisions of chapter 54, to administer the provisions of this section.

(P.A. 88-202, S. 7, 10; 88-364, S. 95, 123; P.A. 89-182, S. 5; P.A. 94-229, S. 3, 4; P.A. 95-150, S. 4; P.A. 98-121, S. 11; P.A. 11-80, S. 1.)

History: P.A. 88-364 substituted reference to billing date for reference to payment due date in Subsec. (d); P.A. 89-182 required that bills contain mailing address of community antenna television services company’s advisory council and that specified information re advisory council be published quarterly in a newspaper with general circulation in each municipality within a franchise area; P.A. 94-229 amended Subsecs. (a) and (b) by adding provisions re devices or services which enable subscribers to voluntarily block transmission, effective June 8, 1994; P.A. 95-150 amended Subsec. (b) by deleting “subsection (a) of” re reference to Sec. 16-333e; P.A. 98-121 amended Subsec. (b) by deleting requirement to publish quarterly certain information by newspaper and by adding requirement to publish certain information as needed via the community antenna television system or by newspaper, and amended Subsec. (c) by deleting references to late charges; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-333m - Limitations on charges for disconnection or downgrade of service.

No charge may be imposed by any such company in any case where a subscriber requests a total disconnection of service. No charge that exceeds the cost to the company may be imposed by any such company in any case in which the subscriber requests a downgrade of service. The subscriber, after the date of his request for disconnection or downgrade, shall not be required to pay for any service in the case of a total disconnection or any service option requested to be eliminated, unless the subscriber prevents the company from disconnecting service within a reasonable time.

(P.A. 88-202, S. 8; P.A. 98-121, S. 12.)

History: P.A. 98-121 deleted former Subsec. (a) concerning notification, removed Subsec. (b) designator and added prohibition on charging amount that exceeds costs for downgrading service.



Section 16-333n - Penalty for reduction of community antenna television service without notice.

If a community antenna television company, as defined in section 16-1, reduces the programming selection of a basic or premium service package, without providing notice to the Public Utilities Regulatory Authority, as required in section 16-333f, it shall provide customers with a credit for failing to provide the cable programming package or selection as advertised or represented to the customer. Such credit shall be equal to the pro rata cost to the subscriber of the programming removed from the basic or premium package and the amount of such credit shall be submitted to and approved by the Public Utilities Regulatory Authority and shall continue until such time as the company complies with statutory notice requirements.

(P.A. 89-182, S. 4; P.A. 98-121, S. 13; P.A. 11-80, S. 1.)

History: P.A. 98-121 made a technical change; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-333o - Rate regulation of community antenna television systems.

Upon the enactment of federal legislation authorizing rate regulation of community antenna television companies, the Public Utilities Regulatory Authority shall proceed to implement such rate regulation as soon as practicable. The Public Utilities Regulatory Authority shall develop a schedule and plan to implement such rate regulation and shall submit them to the joint standing committee of the General Assembly having cognizance of matters relating to public utilities within ninety days of enactment of the federal legislation.

(P.A. 92-137, S. 6; June Sp. Sess. P.A. 98-1, S. 8, 121; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-333p - Broadcast television station markets. Request to Federal Communications Commission.

On or before July 1, 1993, the Public Utilities Regulatory Authority shall submit in writing to the Federal Communications Commission a request that each Connecticut community located in a broadcast television station market outside of Connecticut be included as an additional community within a Connecticut broadcast television station market, in accordance with the Cable Television Consumer Protection and Competition Act of 1992, P.L. 102-385.

(P.A. 93-53, S. 2, 3; P.A. 11-80, S. 1.)

History: P.A. 93-53, S. 2 effective May 12, 1993; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.






Chapter 290 - Connecticut Transportation Authority

Section 16-334 to 16-337a - Declaration of policy. “Person” defined. Transportation authority: Powers and duties. Acquisition of property for rail services.

Sections 16-334 to 16-337a, inclusive, are repealed.

(1963, P.A. 639, S. 1–5; February, 1965, P.A. 6, S. 1, 3; 487, S. 1, 2; 1967, P.A. 320; 423, S. 1–4; 1969, P.A. 1, S. 1; 127, S. 1–6; 768, S. 263.)



Section 16-338 - Bonds authorized or issued prior to July 1, 1974. Legal investments, tax-exempt.

All bonds authorized or issued pursuant to this section under or pursuant to proceedings of the State Bond Commission had or taken prior to July 1, 1974, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due and accordingly, and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. All of said bonds and temporary notes in anticipation of the money to be derived from the sale thereof may be sold, executed, issued and delivered, and their proceeds collected, held, invested, applied and used, in all respects as authorized under the provisions of the general statutes in effect on June 30, 1974. Said bonds are made and declared to be (1) legal investments for savings banks and trustees unless otherwise provided in the instrument creating the trust, (2) securities in which all public officers and bodies, all insurance companies and associations and persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and persons carrying on a banking or investment business, all administrators, guardians, executors, trustees and other fiduciaries and all persons whatsoever who are or may be authorized to invest in bonds of the state, may properly and legally invest funds including capital in their control or belonging to them, and (3) securities which may be deposited with and shall be received by all public officers and bodies for any purpose for which the deposit of bonds of the state is or may be authorized. All such bonds, their transfer and the income therefrom including any profit on the sale or transfer thereof, shall at all times be exempt from all taxation by the state or under its authority.

(1963, P.A. 639, S. 7; February, 1965, P.A. 6, S. 2; 487, S. 3; 1967, P.A. 423, S. 5; 1969, P.A. 127, S. 7–9; 768, S. 31; 1972, P.A. 261, S. 14, 15; P.A. 73-675, S. 42–44; P.A. 74-342, S. 41, 43.)

History: 1965 acts raised bond limit from $2,000,000 to $5,000,000, restated former Subsecs. (a) and (b) and combined them as Subsec. (a), relettered Subsec. (c) as (b) and added requirement of maturities and interest rates for written determination in Subsec. (b), relettered former Subsec. (d) as (c), restated former Subsec. (e), expanding provisions and relettering subsection as Subsec. (d), relettered former Subsec. (f) as (e) and added new Subsecs. (f) to (l), inclusive; 1967 act included motor bus facilities in Subsec. (g)(3) and (4); 1969 acts deleted reference to July 1, 1969, deadline in Subsecs. (a) and (d) and replaced references to “rail or motor bus” services, facilities etc. in Subsec. (g) with reference to “mass transportation” services, facilities, etc. and substituted commissioner of transportation for “authority”, i.e. Connecticut Transportation Authority and “rail or motor carrier” for “mass transportation”; 1972 act added reference to Sec. 13b-38 in Subsec. (a) and added references to Sec. 13b-32 to 13b-38 re payments including “grants, loans or subsidies to transit districts ...” in Subsec. (f); P.A. 73-675 required transfer of 20% of moneys derived from public service taxes less bond debt service to transportation fund to be used primarily for bond payments; P.A. 74-342 simplified provisions by deleting much of Subsec. (a), Subsecs. (b) to (j) and (l) and made all bonds general obligations eliminating distinction between general bonds and revenue bonds.






Chapter 291 - Tri-State Regional Planning Compact (Repealed)

Section 16-339 to 16-341 - Tri-State Regional Planning Compact.

Sections 16-339 to 16-341, inclusive, are repealed.

(February, 1965, P.A. 413, S. 1–3; 1967, P.A. 539; 1969, P.A. 39, S. 1; 768, S. 245; 1971, P.A. 450, S. 1; P.A. 73-679, S. 37, 43; P.A. 74-338, S. 31, 94; P.A. 75-537, S. 50, 55; P.A. 76-112; P.A. 77-614, S. 19, 610; P.A. 78-174, S. 1–3; P.A. 79-31, S. 15, 17; 79-399, S. 1–6; P.A. 81-463, S. 9, 10.)



Section 16-341a - Revocation of membership on the Tri-State Regional Planning Commission and participation in the Tri-State Regional Planning Compact.

Section 16-341a is repealed.

(P.A. 81-463, S. 6, 8, 10; P.A. 95-217, S. 9.)






Chapter 292 - Connecticut-New York Railroad Passenger Transportation Compact

Section 16-342 - Prior compact.

Section 16-342 is repealed.

(1967, P.A. 474; 1969, P.A. 46, S. 3.)



Section 16-343 - Connecticut-New York Railroad Passenger Transportation Compact.

The state of Connecticut hereby agrees with the state of New York, upon enactment by New York of legislation having the same effect as this section, to this compact for the purpose of providing for the continuation and improvement of essential interstate railroad passenger service:

ARTICLE I

For the purpose of continuing and improving the railroad passenger service of the New York, New Haven and Hartford Railroad (and its successors) between the city of New Haven in the state of Connecticut and the city of New York in the state of New York, including branch lines which are tributary to the main line of that railroad; Metropolitan Transportation Authority, a governmental corporation of the state of New York, and Connecticut Department of Transportation, an agency of the state of Connecticut, acting individually, but in cooperation with each other, or as coventurers where they deem it advisable and practical, are hereby authorized to do the following where permissible under the enabling laws of their respective states:

(a) To acquire through eminent domain proceedings, or by gift, purchase, lease or otherwise, the ownership interest in or the right to the use of all those assets of the said railroad (or of any successor in interest to such assets), be they real property, personal property or a combination of the two (including rights arising out of contract, franchise or otherwise), which are or may reasonably be expected to become necessary, convenient or desirable for the continuation or improvement of such service;

(b) To repair and rehabilitate such assets, or to acquire by gift, purchase, lease or otherwise, such new or additional assets and rights as they deem necessary, convenient or desirable for such continuation or improvement;

(c) To dispose of any such assets, new and additional assets and rights, or of the right to the use of the same, by conveyance, lease or otherwise (including, without limitation, the grant of trackage rights) when and to the extent that they are not needed for such service by the said agencies; and to abandon or discontinue portions of such service when advisable; and/or

(d) To operate such service, or to contract for the operation of the whole or any part of such service by others.

To accomplish the foregoing objectives, the said agencies are authorized, individually and jointly, to apply for aid, federal, state or local, to supplement those funds appropriated or otherwise made available to them under the laws of the party states.

ARTICLE II

The provisions of this compact shall be construed liberally to effectuate the purposes thereof. Amendments and supplements to this compact to implement the purposes thereof may be adopted by concurrent legislation of the party states.

ARTICLE III

This compact shall be of no force and effect unless and until the Congress of the United States of America, on or before December thirty-first, nineteen hundred sixty-nine, has consented thereto.

(1969, P.A. 46, S. 1; P.A. 77-9; P.A. 83-487, S. 5, 33; P.A. 85-613, S. 33, 154; P.A. 05-210, S. 47.)

History: P.A. 77-9 replaced Transportation Authority with Public Transportation Authority in Art. I; P.A. 83-487 added reference to successors to Connecticut Public Transportation Authority; P.A. 85-613 made technical change to restore language inadvertently lost through computer processing error; P.A. 05-210 amended introductory language to Art. I to remove reference to “said cities” and to replace Connecticut Public Transportation Authority and its successors with Connecticut Department of Transportation, effective upon the effective date of legislation enacted by the state of New York having like effect as this section, i.e. July 5, 2006.



Section 16-344 - Exemption from state regulation and state and local tax.

(a) Mass transportation and railroad service operated pursuant to this compact shall be exempt from state regulation.

(b) During such time as the Metropolitan Transportation Authority, a state agency of the state of New York, or any subsidiary corporation of said authority shall operate the New Haven commuter railroad service under and by virtue of an interstate compact between the state of Connecticut and the state of New York, none of the authority’s activities conducted within the boundaries of the state of Connecticut for or in connection with the operation, maintenance, repair or improvement of such service or of the agency’s facilities shall be subject to any state or local tax, nor shall any state or local tax be imposed upon the possession, sale, storage, acceptance, consumption or other use of tangible personal property, including but not limited to motor fuels, by said authority or upon the rendering of services to said authority, for such operation, maintenance, repair or improvement. The Commissioner of Revenue Services shall provide exemption certificates, prepared by him, to the authority enabling it to avail itself of the benefits of this provision, but such benefits shall not be conditioned upon the preparation, issuance or acceptance of any such certificate.

(1969, P.A. 46, S. 2; P.A. 88-134, S. 2, 3.)

History: P.A. 88-134 added Subsec. (b) re exemption of any of the Metropolitan Transportation Authority’s activities conducted in the state from any state or local tax, effective May 6, 1988, and applicable to assessment year commencing October 1, 1988, and thereafter.






Chapter 293 - Excavation, Demolition or Discharge of Explosives

Section 16-345 - Definitions.

As used in this chapter:

(a) “Person” means an individual, partnership, corporation, limited liability company or association, including a person engaged as a contractor by a public agency but excluding a public agency.

(b) “Public agency” means the state or any political subdivision thereof, including any governmental agency.

(c) “Public utility” means the owner or operator of underground facilities for furnishing electric, gas, telephone, telegraph, pipeline, sewage, water, community television antenna, steam or traffic signal service, including a municipal or other public owner or operator.

(d) “Central clearinghouse” means the group of public utilities formed pursuant to section 16-348 for the purposes of receiving and giving notice of excavation activity within the state.

(e) “Excavation” means an operation for the purposes of movement or removal of earth, rock or other materials in or on the ground, or otherwise disturbing the subsurface of the earth, by the use of powered or mechanized equipment, including but not limited to digging, blasting, auguring, back filling, test boring, drilling, pile driving, grading, plowing-in, hammering, pulling-in, trenching and tunneling; excluding the movement of earth by tools manipulated only by human or animal power and the tilling of soil for agricultural purposes.

(f) “Demolition” means the wrecking, razing, rending, moving or removing of any structure.

(g) “Damage” includes but is not limited to the substantial weakening of structural or lateral support of a utility line, penetration or destruction of any utility line protective coating, housing or other protective device or the severance, partial or complete, of any utility line.

(h) “Approximate location of underground facilities” means a strip of land not more than three feet wide or a strip of land extending not more than one and one-half feet on either side of the underground facilities.

(P.A. 77-350, S. 1; P.A. 95-79, S. 53, 189; P.A. 98-28, S. 103, 117; P.A. 99-31, S. 8.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-28 amended Subsec. (c) by changing electric service to electric distribution service, effective July 1, 1998; P.A. 99-31 redefined “public utility” to delete distribution facilities.

Cited. 12 CA 499.



Section 16-346 - Compliance with chapter required prior to excavation or discharge of explosives.

No person, public agency or public utility shall engage in excavation or discharge explosives at or near the location of a public utility underground facility or demolish a structure located at or near or containing a public utility facility without having first ascertained the location of all underground facilities of public utilities in the area of such excavation, discharge or demolition in the manner prescribed in this chapter and in such regulations as the authority shall adopt pursuant to section 16-357.

(P.A. 77-350, S. 2; P.A. 87-71, S. 2; P.A. 13-5, S. 23.)

History: P.A. 87-71 made technical changes and added reference to Sec. 16-357; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-347 - Public utilities to file with Public Utilities Regulatory Authority.

A public utility shall file with the Public Utilities Regulatory Authority the location of its underground facilities, except facilities for storm sewers, by reference to a standard grid system, to be established by the authority, and the title, address and telephone number of its representative designated to receive the notice required by section 16-349.

(P.A. 77-350, S. 3; 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 164, 348; P.A. 81-146, S. 1; P.A. 11-80, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-146 exempted storm sewers from filing requirements; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-348 - Central clearinghouse. Apportionment of costs.

The public utilities of the state shall, under the direction of the Public Utilities Regulatory Authority, organize and operate a central clearinghouse within the state for receiving and giving the notices required by section 16-349. The authority shall apportion the cost of this service equitably among the public utilities for those underground facilities registered with the authority, as provided in section 16-347, except sanitary sewer or water facilities owned or operated by a city, town or borough.

(P.A. 77-350, S. 4; 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 165, 348; P.A. 81-146, S. 2; P.A. 11-80, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 81-146 exempted sanitary sewer and water facilities owned or operated by a city, town or borough from being apportioned and limited apportionment generally to those facilities registered with department under Sec. 16-347; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-349 - Notice of proposed excavation, discharge of explosives or demolition.

Except as provided in section 16-352, a person, public agency or public utility responsible for excavating or discharging explosives at or near the location of public utility facilities or demolishing a structure containing a public utility facility shall notify the central clearinghouse of such proposed excavation, discharge or demolition, orally or in writing, at least two full days, excluding Saturdays, Sundays and holidays, but not more than thirty days before commencing such excavation, demolition or discharge of explosives. Such notice shall include the name, address and telephone number of the entity giving notice, the name of the person, public agency or public utility performing the work and the date, location and type of excavation, demolition or discharge of explosives. The central clearinghouse shall immediately transmit such information to the public utilities whose facilities may be affected. In the event the proposed excavation, demolition or discharge of explosives has not commenced within thirty days of such notification, or the excavation, demolition or discharge of explosives will be expanded outside of the location originally specified in such notification, the person, public agency or public utility responsible for such excavation, demolition or discharge of explosives shall again notify the central clearinghouse at least two full days, excluding Saturdays, Sundays and holidays, but not more than thirty days before commencing or expanding such excavation, demolition or discharge of explosives.

(P.A. 77-350, S. 5; 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 166, 348; P.A. 87-71, S. 3, 13.)

History: P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 87-71 made technical changes, eliminated the option of providing notice of excavation or demolition to the department of public utility control, and required additional notice if the excavation or demolition has not commenced within 30 days of the original notice or will expand outside the location originally specified.

See Sec. 16-356 re penalty for failure to give required notice.



Section 16-350 - Permits to require compliance with chapter. Evidence re.

Any permit issued by a public agency for excavation, demolition or discharge of explosives shall require compliance with this chapter. No such permit shall be issued by any public agency unless such public agency receives satisfactory evidence from the person, public agency or public utility seeking such permit that the requirements of this chapter have been met. Such evidence shall be obtained from the central clearinghouse and shall be in such form as the authority may prescribe by regulations pursuant to section 16-357.

(P.A. 77-350, S. 6; P.A. 87-71, S. 4; P.A. 13-5, S. 24.)

History: P.A. 87-71 required evidence of compliance with chapter 293 to be obtained from the central clearinghouse and furnished to the appropriate public agency prior to the issuance of any permit for excavation, demolition or discharge of explosives; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-351 - Information and assistance re location of underground facilities.

A public utility receiving notice pursuant to section 16-349 shall inform the person, public agency or public utility proposing to excavate, discharge explosives or demolish a structure of the approximate location of its underground facilities in the area in such manner as will enable such person, public agency or public utility to establish the precise location of the underground facilities, and shall provide such other assistance in establishing the precise location of the underground facilities as the authority may require by regulation pursuant to section 16-357. Such person, public agency or public utility shall designate the area of the proposed excavation, demolition or discharge of explosives as the authority may prescribe by regulation. The public utility receiving notice shall mark the approximate location of its underground facilities in such manner and using such methods, including color coding, as the authority may prescribe by regulation. If the precise location of the underground facilities cannot be established, the person, public agency or public utility shall so notify the public utility whose facilities may be affected, which shall provide such further assistance as may be needed to determine the precise location of the underground facilities in advance of the proposed excavation, discharge of explosives or demolition.

(P.A. 77-350, S. 7; 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 167, 348; P.A. 87-71, S. 5; 87-589, S. 61, 87; P.A. 13-5, S. 25.)

History: P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted reference to abolished department of business regulation; P.A. 87-71 made technical changes and revised provisions concerning the marking of the location of underground utility facilities; P.A. 87-589 added “as the department may prescribe by regulation”; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-352 - Emergency excavation, demolition or discharge of explosives.

(a) In case of emergency involving danger to life, health or property or which requires immediate correction to continue the operation of a major industrial plant, or to assure the continuity of public utility service, excavation or demolition without explosives may be made without the two day notice required by section 16-349 provided notice thereof by telephone is given as soon as reasonably possible.

(b) In case of an emergency involving an immediate and substantial danger of death or serious personal injury, explosives may be discharged if notice thereof is given at any time before discharge.

(P.A. 77-350, S. 8.)

See Sec. 16-356 re penalty for failure to give required notice.



Section 16-353 - Relation of chapter to permits and other laws.

Except as provided in section 16-350 this chapter shall not be construed to affect or impair local ordinances, charters or other provisions of law requiring permits to be obtained before excavating in a public highway or to demolish structures on private property, nor shall it be construed to grant to any person or public agency any rights not specifically provided by this chapter. A permit from a public agency shall not relieve any person from responsibility for complying with the provisions of this chapter. The failure of any person who has been granted a permit to comply with the provisions of this chapter shall not be deemed to impose any liability upon the public agency issuing the permit.

(P.A. 77-350, S. 9.)



Section 16-354 - Care to be exercised near underground facilities. Requirements re.

A person, public agency or public utility responsible for excavating, discharging explosives or demolition shall exercise reasonable care when working in proximity to the underground facilities of any public utility and shall comply with such safety standards and other requirements as the authority shall prescribe by regulation pursuant to section 16-357. If the facilities are likely to be exposed, such support shall be provided as may be reasonably necessary for protection of the facilities. If gas facilities are likely to be exposed, only hand digging shall be employed.

(P.A. 77-350, S. 10; P.A. 87-71, S. 6; P.A. 13-5, S. 26.)

History: P.A. 87-71 required persons, public agencies and public utilities to comply with department of public utility control safety standards and requirements for working near underground utility facilities; P.A. 13-5 replaced “department” with “authority”, effective May 8, 2013.



Section 16-355 - Procedure when contact is made with or damage is suspected or done to underground facilities.

When any contact is made with or any damage is suspected or done to any underground facility of a public utility, the person, public agency or public utility responsible for the operations causing the contact, suspected damage or damage shall immediately notify the public utility whose facilities have been affected, which shall dispatch its own personnel as soon as reasonably possible to inspect the underground facility and, if necessary, effect temporary or permanent repairs. If a serious electrical short is occurring or if dangerous fluids or gas are escaping from a broken line, the person, public agency or public utility responsible for the operations causing the damage shall alert all persons within the danger area and take all feasible steps to insure the public safety pending the arrival of repair personnel. As used in this section, “contact” includes, without limitation, the striking, scraping or denting, however slight, of any underground utility facility, the structural or lateral support of an underground utility line and any underground utility line protective coating, housing or other protective device.

(P.A. 77-350, S. 11; P.A. 87-71, S. 7, 13.)

History: P.A. 87-71 required immediate notice to public utilities of any contact with or suspected damage to their underground facilities, required such public utilities to inspect such facilities as soon as possible, and defined the term “contact”.



Section 16-356 - Civil penalty. Application for hearing.

Any person, public agency or public utility which the Public Utilities Regulatory Authority determines, after notice and opportunity for a hearing as provided in section 16-41, to have failed to comply with any provision of this chapter or any regulation adopted under section 16-357 shall forfeit and pay to the state a civil penalty of not more than forty thousand dollars, provided any violation involving the failure of a public utility to mark the approximate location of underground facilities correctly or within the timeframes prescribed by regulation, which violation did not result in any property damage or personal injury and was not the result of an act of gross negligence on the part of the public utility, shall not result in a civil penalty of more than one thousand dollars. Notwithstanding the provisions contained in subsection (d) of section 16-41, the person, public agency or public utility receiving a notice of violation pursuant to subsection (c) of section 16-41 shall have thirty days from the date of receipt of the notice in which to deliver to the authority a written application for a hearing.

(P.A. 81-146, S. 3; P.A. 87-71, S. 8; P.A. 90-221, S. 9, 15; P.A. 04-43, S. 1; P.A. 11-80, S. 1.)

History: P.A. 87-71 added references to Sec. 16-41 and provided for a thirty-day period to request a hearing after receiving notice of violation; P.A. 90-221 made technical change in section; P.A. 04-43 changed maximum penalty from $10,000 to $40,000 and specified a maximum penalty of $1,000 for failure to mark the approximate location in cases where no property damage, personal injury or gross negligence occurred; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16-357 - Regulations.

The Public Utilities Regulatory Authority shall adopt regulations, in accordance with the provisions of chapter 54, to the extent necessary to ensure compliance with this chapter. Such regulations shall be designed to protect the public safety and shall prescribe (1) the duties and responsibilities of persons, public agencies and public utilities with respect to excavating, discharging explosives or demolition in proximity to any public utility underground facility, and (2) a schedule establishing the amounts which may be assessed as civil penalties for violations of this chapter, as provided in section 16-356, based upon the nature and severity of the violation and the number of past violations, but not to exceed the maximum penalty contained in said section. The authority shall revise the regulations adopted pursuant to this section regarding a graduated schedule of civil penalties assessed pursuant to section 16-356 and the criteria by which the authority determines the amount of such civil penalties.

(P.A. 87-71, S. 9, 13; P.A. 04-43, S. 2; P.A. 11-80, S. 1.)

History: P.A. 04-43 added provision requiring department to revise regulations re civil penalties; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-358 - Underground gas facilities report. Requirements re.

(a) Every gas company, as defined in section 16-1, owning or operating any underground facilities for furnishing gas shall, every two years, beginning on or before April 1, 1997, furnish a report to the Public Utilities Regulatory Authority concerning the condition of such underground gas facilities for each of the previous two calendar years. The report shall be made available to the public and shall be furnished to the chief executive officer of each municipality in which such underground gas facilities are located, the regional planning agency which encompasses each such municipality, the Attorney General, the president pro tempore of the Senate, the speaker of the House of Representatives, the joint standing committee of the General Assembly having cognizance of matters relating to public utilities, any other member of the General Assembly making a request to the authority for the report and such other state and municipal bodies as the authority may designate by regulation. The report shall include: (1) Information concerning the age and condition of such underground gas facilities; (2) data on all major repairs to such underground gas facilities undertaken during the reporting period; (3) plans for replacing aged, deteriorated and obsolete piping; (4) plans for the construction of new underground gas facilities; and (5) such other information as the authority may require by regulation.

(b) The Public Utilities Regulatory Authority shall review and may conduct a public hearing on each report required by subsection (a) of this section. The authority may require a gas company to submit additional information to explain or substantiate items contained in the report or to address specific matters not contained in the report and may issue such remedial orders as the authority deems necessary to eliminate hazards to public safety and prevent interruptions in gas service to consumers.

(P.A. 87-71, S. 10, 11, 13; P.A. 96-46, S. 4; June Sp. Sess. P.A. 98-1, S. 9, 121; P.A. 11-80, S. 1.)

History: P.A. 96-46 amended Subsec. (a) to require gas companies to furnish reports every two years rather than annually and amended Subsec. (b) to make provision re the department conducting a public hearing discretionary rather than mandatory; June Sp. Sess. P.A. 98-1 made a technical change to Subsec. (a), effective June 24, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16-359 - Compliance and enforcement report.

Every two years, beginning October 1, 1997, the Public Utilities Regulatory Authority may submit a report concerning compliance with and enforcement of the provisions contained in this chapter to the joint standing committee of the General Assembly having cognizance of matters relating to public utilities. Such reports shall be based upon data assembled for the most recent twenty-four-month period and shall include, without limitation, the number of notifications made to the central clearinghouse, a detailed listing of accident, damage and injury reports and a detailed listing of enforcement actions brought and civil penalties imposed by the authority. Such report shall also contain the findings and recommendations of the authority with respect to the improvement of compliance with and enforcement of the provisions contained in this chapter and an evaluation of the overall condition of the state’s underground gas facilities, including the potential for harm to the public and disruption of service resulting from aged, deteriorated and obsolete underground facilities.

(P.A. 87-71, S. 12, 13; P.A. 96-46, S. 5; June Sp. Sess. P.A. 98-1, S. 10, 121; P.A. 11-80, S. 1.)

History: P.A. 96-46 changed reporting requirement from annually to every two years, made submittal of report discretionary rather than mandatory, and deleted provisions re contents of initial report; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.









Title 16a - Planning and Energy Policy

Chapter 295 - Energy Planning

Section 16a-1 - Legislative findings and purpose.

It is found and declared that a shortage of energy supplies and resources exists in the state and the United States and that a critical shortage may be imminent, that the existence of such shortage is inimical to the public health, safety and welfare of the people of the state, that there is a necessity to implement the federal mandatory allocation order and other federal directives and federal statutes, establish contingency rationing plans for fuel oil, gasoline and other energy supplies and restrict the use of energy and that the necessity of enacting the provisions of this chapter to provide for equitable distribution and conservation of energy is declared as a matter of legislative determination.

(P.A. 74-285, S. 1, 20.)



Section 16a-2 - Definitions.

As used in this chapter:

(a) “Department” means the Department of Energy and Environmental Protection;

(b) “Board” means the Connecticut Energy Advisory Board;

(c) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(d) “Energy” means work or heat that is, or may be, produced from any fuel or source whatsoever;

(e) “Energy emergency” means a situation where the health, safety or welfare of the citizens of the state is threatened by an actual or impending acute shortage in usable energy resources;

(f) “Energy resource” means natural gas, petroleum products, coal and coal products, wood fuels, geothermal sources, radioactive materials and any other resource yielding energy;

(g) “Person” means any individual, firm, partnership, association, syndicate, company, trust, corporation, limited liability company, municipality, agency or political or administrative subdivision of the state, or other legal entity of any kind;

(h) “Service area” means any geographic area serviced by the same energy-producing public service company, as defined in section 16-1;

(i) “Renewable resource” means solar, wind, water, wood or other biomass source of energy and geothermal energy;

(j) “Energy-related products” means (1) energy systems and equipment that utilize renewable resources to provide space heating or cooling, water heating, electricity or other useful energy, (2) insulation materials, and (3) equipment designed to conserve energy or increase the efficiency of its use, including that used for residential, commercial, industrial and transportation purposes;

(k) “Energy-related services” means (1) the design, construction, installation, inspection, maintenance, adjustment or repair of energy-related products, (2) inspection, adjustment, maintenance or repair of any conventional energy system, (3) the performance of energy audits or the provision of energy management consulting services, and (4) weatherization activities carried out under any federal, state or municipal program;

(l) “Conventional energy system” means any system for supplying space heating or cooling, ventilation or domestic or commercial hot water which is not included in subdivision (1) of subsection (j) of this section;

(m) “Energy supply” means any energy resource capable of being used to perform useful work and any form of energy such as electricity produced or derived from energy resources which may be so used; and

(n) “Energy facility” means a structure that generates, transmits or stores electricity, natural gas, refined petroleum products, renewable fuels, coal and coal products, wood fuels, geothermal sources, radioactive material and other resources yielding energy.

(P.A. 74-285, S. 2, 20; P.A. 75-537, S. 1, 55; P.A. 77-614, S. 41, 610; P.A. 79-576, S. 1, 7; P.A. 82-231, S. 2, 8; P.A. 95-79, S. 54, 189; P.A. 07-242, S. 76; P.A. 11-80, S. 1, 36.)

History: P.A. 75-537 replaced Connecticut energy agency and its administrator with department and commissioner of planning and energy policy; P.A. 77-614 replaced department and commissioner of planning and energy policy with office of policy and management and its secretary; P.A. 79-576 added Subdivs. (i) to (l) defining “renewable resource”, “energy-related products”, “energy-related services”, and “conventional energy system”; P.A. 82-231 deleted electricity from definition of “energy resource”, added geothermal energy to definition of “renewable resource”, defined “energy supply” and applied all definitions under this section to Secs. 16a-45a, 16a-46, 16a-46a and 16a-46b; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 07-242 added Subdiv. (n) defining “energy facility”, effective June 4, 2007; P.A. 11-80 deleted references to Secs. 16a-45a, 16a-46, 16a-46a and 16a-46b re applicability of definitions, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “Office of Policy and Management” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 16a-3 - Connecticut Energy Advisory Board.

(a) There is established a Connecticut Energy Advisory Board consisting of nine members, including the Office of Consumer Counsel. The president pro tempore of the Senate shall appoint a representative of an environmental organization knowledgeable in energy efficiency programs, a representative of a consumer advocacy organization and a representative of a state-wide business association. The speaker of the House of Representatives shall appoint a representative of low-income ratepayers, a representative of academia who has knowledge of energy-related issues and a member of the public considered to be an expert in electricity, generation, renewable energy, procurement or conservation programs. The minority leader of the Senate shall appoint a representative of a municipality. The minority leader of the House of Representatives shall appoint a member of the public considered to be an expert in electricity, generation, renewable energy, procurement or conservation. All appointed members shall serve in accordance with section 4-1a. No appointee may be employed by, or a consultant of, a public service company, as defined in section 16-1, or an electric supplier, as defined in section 16-1, or an affiliate or subsidiary of such company or supplier.

(b) The board shall elect a chairman and a vice-chairman from among its members and shall adopt such rules of procedure as are necessary to carry out its functions.

(c) The board shall convene its first meeting not later than September 1, 2011. A quorum of the board shall consist of two-thirds of the members currently serving on the board.

(d) The board shall employ such staff as is required for the proper discharge of its duties. The board shall annually submit to the Department of Energy and Environmental Protection a proposal regarding the level of funding required for the discharge of its duties, which proposal shall be approved by the department either as submitted or as modified by the department, provided the total funding for the board, including, but not limited to, staff and third-party consultants, shall not exceed one million five hundred thousand dollars in any fiscal year.

(e) The Connecticut Energy Advisory Board shall be within the Department of Energy and Environmental Protection for administrative purposes only.

(P.A. 74-285, S. 3, 4, 20; P.A. 76-337; P.A. 77-614, S. 56, 162, 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 83-487, S. 8, 33; P.A. 86-187, S. 8, 10; P.A. 87-496, S. 73, 110; P.A. 95-250, S. 20, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 03-140, S. 16; June 30 Sp. Sess. P.A. 03-6, S. 146(h); P.A. 04-189, S. 1; P.A. 07-242, S. 53; P.A. 11-80, S. 1, 37; P.A. 13-298, S. 19.)

History: P.A. 76-337 increased members from 13 to 14, replaced “chairman” with “chairperson”, added chairperson of power facility evaluation council as fourteenth member, replaced public utilities commission with public utilities control authority as called for in P.A. 75-486 and required that one gubernatorial appointee be representative of organized labor; P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utility control within the department of business regulation and commissioner of commerce with commissioner of economic development, effective January 1, 1979, and added Subsec. (c) placing board within office of policy and management for administrative purposes; P.A. 83-487 added commissioners of housing, administrative services and transportation to board and specified duties of board in new Subsec. (b), relettering previous Subsecs. (b) and (c) accordingly; P.A. 86-187 replaced power facility evaluation council with Connecticut siting council in Subsec. (a); P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subsec. (a); P.A. 95-250 and P.A. 96-211 amended Subsec. (a) to reduce the number of board members from 17 to 16 and to replace the Commissioners of Economic Development and Housing with the Commissioner of Economic and Community Development; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 03-140 amended Subsec. (a) to decrease membership from 16 to 9, to remove the Commissioner of Economic and Community Development, the chairperson of the Connecticut Siting Council and the Commissioner of Public Works from the board, to add the Consumer Counsel, the Commissioner of Agriculture and the Secretary of the Office of Policy and Management to the board, to reduce the Governor’s appointments from four members to one member, to reduce the president pro tempore’s and the speaker’s appointments from three members to one member, to make a technical change and to add prohibition re appointees who are employed by or consultants of public service companies or electric suppliers or their affiliates or subsidiaries, amended Subsec. (b) to replace former provisions re board’s duties with Subdivs. (1) to (7), inclusive, re board’s duties, amended Subsec. (c) to delete provision re compensation for performance of official duties, redesignated existing Subsec. (d) as Subsec. (f), added new Subsec. (d) re convening the board’s first meeting, and added new Subsec. (e) re employment of staff, effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-242 amended Subsec. (a) to increase board membership from 9 to 15 members by adding representatives of an environmental organization knowledgeable in energy efficiency programs, a consumer advocacy organization, a state-wide business association, a chamber of commerce, a state-wide manufacturing association, low-income ratepayers, state residents with expertise in energy issues, and the public considered to be expert in electricity, generation, procurement or conservation programs, amended Subsec. (b) to delete former Subdivs. (1) re preparing annual report, (4) re issuing request for proposals and (5) re evaluating proposals, redesignate existing Subdivs. (2), (3), (6) and (7) as Subdivs. (1) to (4) and add new Subdiv. (5) re reviewing procurement plan and amended Subsec. (e) to allow board to retain third-party consultants, effective June 4, 2007; P.A. 11-80 amended Subsec. (a) by changing number of board members from 15 to 9, by removing from board the Commissioner of Environmental Protection, chairperson of the Public Utilities Control Authority, Commissioner of Transportation, Commissioner of Agriculture and Secretary of the Office of Policy and Management, by replacing Governor with president pro tempore of Senate as appointing authority for a representative of an environmental organization, by deleting president pro tempore’s appointments of representatives of a chamber of commerce, a manufacturing association and a member of the public, by replacing speaker’s appointment of a representative of state residents with a representative of academia and adding “renewable energy” to list of qualifications for speaker’s other appointment, and by adding appointments for minority leaders of the House and Senate, amended Subsec. (b) by deleting former Subdivs. (1) to (5) and adding new Subdivs. (1) to (3) re responsibilities of board, amended Subsec. (d) by changing date of first meeting from not later than September 1, 2003, to not later than September 1, 2011, amended Subsec. (e) by replacing “Department of Public Utility Control” with “Department of Energy and Environmental Protection” and by adding requirement that board funding not exceed $1.5 million in any fiscal year and amended Subsec. (f) to place board within Department of Energy and Environmental Protection, rather than Office of Policy and Management, effective July 1, 2011; P.A. 13-298 deleted former Subsec. (b) re board responsibilities to report, consult and review requests, redesignated existing Subsecs. (c) to (f) as Subsecs. (b) to (e), and amended redesignated Subsec. (d) to delete provision re retention of third-party consultants, effective July 8, 2013.



Section 16a-3a - Integrated Resources Plan re energy resource procurement.

(a) The Commissioner of Energy and Environmental Protection, in consultation with the electric distribution companies, shall review the state’s energy and capacity resource assessment and approve the Integrated Resources Plan for the procurement of energy resources, including, but not limited to, conventional and renewable generating facilities, energy efficiency, load management, demand response, combined heat and power facilities, distributed generation and other emerging energy technologies to meet the projected requirements of customers in a manner that minimizes the cost of all energy resources to customers over time and maximizes consumer benefits consistent with the state’s environmental goals and standards. The Integrated Resources Plan shall seek to lower the cost of electricity.

(b) On or before January 1, 2012, and biennially thereafter, the Commissioner of Energy and Environmental Protection, in consultation with the electric distribution companies, shall prepare an assessment of (1) the energy and capacity requirements of customers for the next three, five and ten years, (2) the manner of how best to eliminate growth in electric demand, (3) how best to level electric demand in the state by reducing peak demand and shifting demand to off-peak periods, (4) the impact of current and projected environmental standards, including, but not limited to, those related to greenhouse gas emissions and the federal Clean Air Act goals and how different resources could help achieve those standards and goals, (5) energy security and economic risks associated with potential energy resources, and (6) the estimated lifetime cost and availability of potential energy resources.

(c) Resource needs shall first be met through all available energy efficiency and demand reduction resources that are cost-effective, reliable and feasible. The projected customer cost impact of any demand-side resources considered pursuant to this subsection shall be reviewed on an equitable basis with nondemand-side resources. The Integrated Resources Plan shall specify (1) the total amount of energy and capacity resources needed to meet the requirements of all customers, (2) the extent to which demand-side measures, including efficiency, conservation, demand response and load management can cost-effectively meet these needs in a manner that ensures equity in benefits and cost reduction to all classes and subclasses of consumers, (3) needs for generating capacity and transmission and distribution improvements, (4) how the development of such resources will reduce and stabilize the costs of electricity to each class and subclass of consumers, and (5) the manner in which each of the proposed resources should be procured, including the optimal contract periods for various resources.

(d) The Integrated Resources Plan shall consider: (1) Approaches to maximizing the impact of demand-side measures; (2) the extent to which generation needs can be met by renewable and combined heat and power facilities; (3) the optimization of the use of generation sites and generation portfolio existing within the state; (4) fuel types, diversity, availability, firmness of supply and security and environmental impacts thereof, including impacts on meeting the state’s greenhouse gas emission goals; (5) reliability, peak load and energy forecasts, system contingencies and existing resource availabilities; (6) import limitations and the appropriate reliance on such imports; (7) the impact of the Integrated Resources Plan on the costs of electric customers; and (8) the effects on participants and nonparticipants. Such plan shall include options for lowering the rates and cost of electricity.

(e) In approving the Integrated Resources Plan, the Commissioner of Energy and Environmental Protection shall conduct an uncontested proceeding that shall include not less than one public meeting and one technical meeting at which technical personnel shall be available to answer questions. Such meetings shall be transcribed and posted on the department’s Internet web site. Not less than fifteen days before any such public meeting and thirty days before any such technical meeting, said commissioner shall publish notice of either such meeting and post the text of the proposed Integrated Resources Plan on the department’s Internet web site. Notice of such public meeting or technical meeting may also be published in one or more newspapers having state-wide circulation if deemed necessary by the commissioner. Such notice shall state the date, time, and place of the meeting, the subject matter of the meeting and time period during which comments may be submitted to said commissioner, the statutory authority for the proposed Integrated Resources Plan and the location where a copy of the proposed plan may be obtained or examined. Said commissioner shall provide a time period of not less than sixty days from the date the notice is published on the department’s Internet web site for public review and comment. Said commissioner shall consider fully all written and oral comments concerning the proposed Integrated Resources Plan after all public meetings and before approving the final plan. Said commissioner shall (1) notify by electronic mail each person who requests such notice, and (2) post on the department’s Internet web site the electronic text of the final Integrated Resources Plan and a report summarizing all public comments and the changes made to the final plan in response to such comments and the reasons therefor. The commissioner shall submit the final Integrated Resources Plan by electronic means, or as requested, to the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment. Said commissioner may modify the Integrated Resources Plan to correct clerical errors at any time without following the procedures outlined in this subsection.

(f) Not later than two years after the adoption of the Integrated Resources Plan, and every two years thereafter, the Commissioner of Energy and Environmental Protection shall report to the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment regarding goals established and progress toward implementation of said plan, as well as any recommendations concerning such plan. Any such report may be submitted electronically.

(g) All reasonable costs associated with the department’s development of the resource assessment and the Integrated Resources Plan shall be recoverable through the assessment in section 16-49. All electric distribution companies’ reasonable costs associated with the development of the plan shall be recoverable through a reconciling nonbypassable component of electric rates as determined by the authority.

(h) In the event that the Integrated Resources Plan approved by the Commissioner of Energy and Environmental Protection contains any provision the implementation of which requires funding through new or amended rates or charges, the Public Utilities Regulatory Authority may open a proceeding to review such provision, in accordance with the procedures established in sections 16-19 and 16-19e, to ensure that rates remain just and reasonable.

(P.A. 07-242, S. 51; P.A. 09-218, S. 4; P.A. 11-80, S. 89; P.A. 13-298, S. 20.)

History: P.A. 07-242 effective June 4, 2007; P.A. 09-218 amended Subsec. (b) to change assessment submittal from annually to biennially and amended Subsec. (e) to eliminate requirement that department approve, or modify and approve, procurement plan not later than 60 days after submittal, effective July 8, 2009; P.A. 11-80 amended Subsec. (a) to require Department of Energy and Environmental Protection, in consultation with Connecticut Energy Advisory Board and electric distribution companies, to develop plan, to change reference to a comprehensive plan to reference to an integrated resources plan and to add provision re plan to seek to lower the cost of electricity, amended Subsec. (b) to change date from on or before January 1, 2008, to on or before January 1, 2012, and to require department, in consultation with the board and companies, to prepare an assessment, amended Subsec. (c) to change “procurement plan” to “integrated resources plan”, to add provision in Subdiv. (2) that needs be met in a manner that ensures equity to all classes and subclasses of consumers and to add in Subdiv. (4) “each class and subclass of”, amended Subsec. (d) to change “procurement plan” to “integrated resources plan”, to add Subdiv. (8) re effects on participants and nonparticipants and to add provisions re options for lowering rates and cost, public hearing and commissioner’s ability to approve or reject the plan, amended Subsec. (e) to require that procurement manager, in consultation with electric distribution companies, regional independent system operator and Connecticut Energy Advisory Board, develop a procurement plan and hold public hearings, to delete provision re review of plan, and to add provisions re conduct and notice of hearings and re commissioner’s approval or rejection of plan, amended Subsec. (f) to change date from on or before September 30, 2009, to on or before March 1, 2012, to change “Department of Public Utility Control” to “Department of Energy and Environmental Protection” and to change “procurement plan” to “integrated resources plan”, amended Subsec. (g) to delete reference to electric distribution companies, to include integrated resources plan and to replace reference to systems benefits charge with reference to the assessment in Sec. 16-49 and added Subsec. (h) re decisions of authority guided by goals of department and plans, effective July 1, 2011 (Revisor’s note: In Subsec. (h), a provision re goals of the plans was reworded editorially by the Revisors for clarity); P.A. 13-298 amended Subsec. (a) to replace provision re developing plan with provision re approving plan, amended Subsec. (b) to delete reference to Connecticut Energy Advisory Board, amended Subsec. (d) to replace “procurement plan” with “Integrated Resources Plan” in Subdiv. (7) and to delete provision re hearing on plan and approval or rejection of plan, substantially revised Subsec. (e) to delete provisions re procurement plan and to add provisions re approval process for Integrated Resources Plan and modification of plan to correct errors, amended Subsec. (f) to replace “On or before March 1, 2012” with “Not later than two years after the adoption of the Integrated Resources Plan” and to add provision re electronic submission of report, amended Subsec. (g) to replace “All costs” with “All reasonable costs” re recovery of cost from developing resource assessment and plan and to add provision re recovery of electric distribution companies’ reasonable costs, amended Subsec. (h) to delete provision re decisions of Public Utilities Regulatory Authority and to add provision authorizing authority to open proceeding for review, and made technical and conforming changes, effective July 8, 2013.



Section 16a-3b - Implementation of the Integrated Resources Plan.

(a) The Public Utilities Regulatory Authority shall oversee the implementation of the Integrated Resources Plan and the Procurement Plan. The electric distribution companies shall implement the demand-side measures, including, but not limited to, energy efficiency, load management, demand response, combined heat and power facilities, distributed generation and other emerging energy technologies, specified in the Integrated Resources Plan and included in the comprehensive Conservation and Load Management Plan approved by the Energy Conservation Management Board and the Commissioner of Energy and Environmental Protection. The electric distribution companies shall submit proposals to appropriate regulatory agencies to address transmission and distribution upgrades as specified in the Integrated Resources Plan.

(b) When the Integrated Resources Plan contains an option to procure new sources of generation, the authority shall develop and issue a request for proposals, shall publish such request for proposals in one or more newspapers or periodicals, as selected by the authority, and shall post such request for proposals on its Internet web site. In considering proposals submitted pursuant to such request, the authority shall give preference to proposals for generation without any financial assistance, including, but not limited to, long-term contract financing or ratepayer guarantees. Pursuant to a nondisclosure agreement, the authority shall make available to the Commissioner of Energy and Environmental Protection, the Office of Consumer Counsel and the Attorney General all confidential bid information it receives pursuant to this subsection, provided the bids and any analysis of such bids shall not be subject to disclosure under the Freedom of Information Act. Three months after the authority issues a final decision, it shall make available all financial bid information, provided such information regarding the bidders not selected be presented in a manner that conceals the identities of such bidders.

(1) On and after July 1, 2008, an electric distribution company may submit proposals in response to a request for proposals on the same basis as other respondents to the solicitation. A proposal submitted by an electric distribution company shall include its full projected costs such that any project costs recovered from or defrayed by ratepayers are included in the projected costs. An electric distribution company submitting any such bid shall demonstrate to the satisfaction of the authority that its bid is not supported in any form of cross subsidization by affiliated entities. If the authority approves such electric distribution company’s proposal, the costs and revenues of such proposal shall not be included in calculating such company’s earning for purposes of, or in determining whether its rates are just and reasonable under, sections 16-19, 16-19a and 16-19e. An electric distribution company shall not recover more than the full costs identified in any approved proposal. Affiliates of the electric distribution company may submit proposals pursuant to section 16-244h, regulations adopted pursuant to section 16-244h and other requirements the authority may impose.

(2) If the authority selects a nonelectric distribution company proposal, an electric distribution company shall, within thirty days of the selection of a proposal by the authority, negotiate in good faith the final terms of a contract with a generating facility and shall apply to the authority for approval of such contract. Upon authority approval, the electric distribution company shall enter into such contract.

(3) The authority shall determine the appropriate manner of cost recovery for proposals selected pursuant to this section.

(4) The authority may retain the services of a third-party entity with expertise in the area of energy procurement to oversee the development of the request for proposals and to assist the authority in its approval of proposals pursuant to this section. The reasonable and proper expenses for retaining such third-party entity shall be recoverable through the generation services charge.

(c) The electric distribution companies shall issue requests for proposals to acquire any other resource needs not identified in subsection (a) or (b) of this section but specified in the Integrated Resources Plan approved by the Commissioner of Energy and Environmental Protection pursuant to section 16a-3a. Such requests for proposals shall be subject to approval by the authority.

(P.A. 07-242, S. 52; P.A. 11-80, S. 1, 39; P.A. 13-298, S. 21.)

History: P.A. 07-242 effective June 4, 2007; P.A. 11-80 amended Subsec. (a) to change entity to oversee implementation from Department of Public Utility Control to Public Utilities Regulatory Authority, to change “procurement plan” to “integrated resources plan” and “plan”, and to change approving authority from Department of Public Utility Control to Commissioner of Energy and Environmental Protection, amended Subsec. (b) to change “procurement plan” to “integrated resources plan” and “department” to “authority”, and amended Subsec. (c) to change “procurement plan” to “integrated resources plan”, to change approving authority from Department of Public Utility Control to Commissioner of Energy and Environmental Protection and to change “department” to “authority”, effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to delete provision re approval of integrated resources plan by commissioner and to add reference to Procurement Plan and provision re approved Conservation and Load Management Plan, amended Subsec. (b) to replace provision re construction of generating facility with provision re option to procure new sources of generation, to require authority to give preference to proposals for generation without financial assistance and to add reference to commissioner re availability of confidential bid information, and made technical and conforming changes, effective July 8, 2013.



Section 16a-3c - Electric distribution companies’ plans to build electric generation facilities.

(a) On and after July 1, 2011, if the Public Utilities Regulatory Authority does not receive and approve proposals sufficient to reach the goal set by the Integrated Resources Plan, the authority may order an electric distribution company to submit for the authority’s review in a contested case proceeding, in accordance with chapter 54, a proposal to build and operate an electric generation facility in the state. An electric distribution company shall be eligible to recover its prudently incurred costs consistent with the principles set forth in section 16-19e for any generation project approved pursuant to this section.

(b) On or before January 1, 2008, the authority shall initiate a contested case proceeding to determine the costs and benefits of the state serving as the builder of last resort for the shortfall of megawatts from said request for proposal process.

(P.A. 07-242, S. 117; P.A. 11-80, S. 1, 40; P.A. 13-298, S. 22.)

History: P.A. 07-242 effective July 1, 2007; P.A. 11-80 amended Subsec. (a) to change date from on and after July 1, 2009, to on and after July 1, 2011, to change “Department of Public Utility Control” to “Public Utilities Regulatory Authority”, to change reference to plan to reference to integrated resources plan and to change “department” to “authority” and amended Subsec. (b) to change “department” to “authority”, effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to delete provision re requests for proposals processes pursuant to Sec. 16a-3b and to make a technical change, effective July 8, 2013.



Section 16a-3d - Comprehensive Energy Strategy.

(a) On or before October 1, 2016, and every three years thereafter, the Commissioner of Energy and Environmental Protection shall prepare a Comprehensive Energy Strategy. Said strategy shall reflect the legislative findings and policy stated in section 16a-35k and shall incorporate (1) an assessment and plan for all energy needs in the state, including, but not limited to, electricity, heating, cooling, and transportation, (2) the findings of the Integrated Resources Plan, (3) the findings of the plan for energy efficiency adopted pursuant to section 16-245m, (4) the findings of the plan for renewable energy adopted pursuant to section 16-245n, and (5) the Energy Assurance Plan developed for the state of Connecticut pursuant to the American Recovery and Reinvestment Act of 2009, P.L. 111-5, or any successor Energy Assurance Plan developed within a reasonable time prior to the preparation of any Comprehensive Energy Strategy. Said strategy shall further include, but not be limited to, (A) an assessment of current energy supplies, demand and costs, (B) identification and evaluation of the factors likely to affect future energy supplies, demand and costs, (C) a statement of progress made toward achieving the goals and milestones set in the preceding Comprehensive Energy Strategy, (D) a statement of energy policies and long-range energy planning objectives and strategies appropriate to achieve, among other things, a sound economy, the least-cost mix of energy supply sources and measures that reduce demand for energy, giving due regard to such factors as consumer price impacts, security and diversity of fuel supplies and energy generating methods, protection of public health and safety, environmental goals and standards, conservation of energy and energy resources and the ability of the state to compete economically, (E) recommendations for administrative and legislative actions to implement such policies, objectives and strategies, (F) an assessment of the potential costs savings and benefits to ratepayers, including, but not limited to, carbon dioxide emissions reductions or voluntary joint ventures to repower some or all of the state’s coal-fired and oil-fired generation facilities built before 1990, and (G) the benefits, costs, obstacles and solutions related to the expansion and use and availability of natural gas in Connecticut. If the department finds that such expansion is in the public interest, it shall develop a plan to increase the use and availability of natural gas.

(b) In adopting the Comprehensive Energy Strategy, the Commissioner of Energy and Environmental Protection shall conduct a proceeding that shall not be considered a contested case under chapter 54, but shall include not less than one public meeting and one technical meeting at which technical personnel shall be available to answer questions. Such meetings shall be transcribed and posted on the department’s Internet web site. Said commissioner shall give not less than fifteen days’ notice of such proceeding by electronic publication on the department’s Internet web site. Not later than fifteen days prior to any such public meeting and not less than thirty days prior to any such technical meeting, the commissioner shall publish notice of either such meeting and post the text of the proposed Comprehensive Energy Strategy on the department’s Internet web site. Notice of such public meeting or technical meeting may also be published in one or more newspapers having state-wide circulation if deemed necessary by the commissioner. Such notice shall state the date, time, and place of the meeting, the subject matter of the meeting, the manner and time period during which comments may be submitted to said commissioner, the statutory authority for the proposed strategy and the location where a copy of the proposed strategy may be obtained or examined in addition to posting the proposed strategy on the department’s Internet web site. Said commissioner shall provide a time period of not less than sixty days from the date the notice is published on the department’s Internet web site for public review and comment. During such time period, any person may provide comments concerning the proposed strategy to said commissioner. Said commissioner shall consider fully all written and oral comments concerning the proposed strategy after all public meetings and technical meetings and before approving the final strategy. Said commissioner shall (1) notify by electronic mail each person who requests such notice, and (2) post on the department’s Internet web site the electronic text of the final strategy and a report summarizing all public comments and the changes made to the final strategy in response to such comments and the reasons therefor. The Public Utilities Regulatory Authority shall comment on the strategy’s impact on natural gas and electric rates.

(c) The Commissioner of Energy and Environmental Protection shall submit the final Comprehensive Energy Strategy electronically to the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment.

(d) The Commissioner of Energy and Environmental Protection may modify the Comprehensive Energy Strategy in accordance with the procedures outlined in subsections (b) and (c) of this section.

(P.A. 11-80, S. 51; P.A. 13-298, S. 23.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-298 amended Subsecs. (a) to (d) to replace “comprehensive energy plan” with “Comprehensive Energy Strategy”, amended Subsecs. (a) and (d) to delete references to Connecticut Energy Advisory Board, amended Subsec. (a) to replace July 1, 2012, with October 1, 2016, to add Subdiv. (5) re Energy Assurance Plan and to delete “for transportation purposes” re plan to increase use and availability of natural gas, substantially revised Subsec. (b) re process to adopt Comprehensive Energy Strategy, amended Subsec. (d) to delete provision re commissioner’s approval or rejection of plan with comments, deleted former Subsecs. (e) and (f) re decisions of Public Utilities Regulatory Authority and recovery of electric distribution companies’ reasonable costs from developing resource assessment, and made technical and conforming changes, effective July 8, 2013.



Section 16a-3e - Requirements of the Integrated Resources Plan.

The Integrated Resources Plan to be adopted in 2012 and annually thereafter, shall (1) indicate specific options to reduce electric rates and costs. Such options may include the procurement of new sources of generation. In the review of new sources of generation, the Integrated Resources Plan shall indicate whether the private wholesale market can supply such additional sources or whether state financial assistance, long-term purchasing of electricity contracts or other interventions are needed to achieve the goal; (2) analyze in-state renewable sources of electricity in comparison to transmission line upgrades or new projects and out-of-state renewable energy sources, provided such analysis also considers the benefits of additional jobs and other economic impacts and how they are created and subsidized; (3) include an examination of average consumption and other states’ best practices to determine why electricity rates are lower elsewhere in the region; (4) assess and compare the cost of transmission line projects, new power sources, renewable sources of electricity, conservation and distributed generation projects to ensure the state pursues only the least-cost alternative projects; (5) continually monitor supply and distribution systems to identify potential need for transmission line projects early enough to identify alternatives; and (6) assess the least-cost alternative to address reliability concerns, including, but not limited to, lowering electricity demand through conservation and distributed generation projects before an electric distribution company submits a proposal for transmission lines or transmission line upgrades to the independent system operator or the Federal Energy Regulatory Commission, provided no provision of such plan shall be deemed to prohibit an electric distribution company from making any filing required by law or regulation.

(P.A. 11-80, S. 90; P.A. 13-298, S. 24.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-298 deleted Subsec. (a) designator, replaced “price of electricity” with “electric rates and costs” in Subdiv. (1), deleted former Subsec. (b) re plan that contains option to procure new sources of generation, deleted former Subsec. (c) re report, and made technical changes, effective July 8, 2013.



Section 16a-3f - Solicitation re Class I renewable energy sources.

On or after January 1, 2013, the Commissioner of Energy and Environmental Protection, in consultation with the procurement manager identified in subsection (l) of section 16-2, the Office of Consumer Counsel and the Attorney General, may, in coordination with other states in the region of the regional independent system operator, as defined in section 16-1, or on the commissioner’s own, solicit proposals, in one solicitation or multiple solicitations, from providers of Class I renewable energy sources, as defined in section 16-1, constructed on or after January 1, 2013. If the commissioner finds such proposals to be in the interest of ratepayers including, but not limited to, the delivered price of such sources, and consistent with the requirements to reduce greenhouse gas emissions in accordance with section 22a-200a, and in accordance with the policy goals outlined in the Comprehensive Energy Strategy, adopted pursuant to section 16a-3d, the commissioner may select proposals from such resources to meet up to four per cent of the load distributed by the state’s electric distribution companies. The commissioner may direct the electric distribution companies to enter into power purchase agreements for energy, capacity and environmental attributes, or any combination thereof, for periods of not more than twenty years. Certificates issued by the New England Power Pool Generation Information System for any Class I renewable energy sources procured under this section shall be sold in the New England Power Pool Generation Information System renewable energy credit market to be used by any electric supplier or electric distribution company to meet the requirements of section 16-245a. Any such agreement shall be subject to review and approval by the Public Utilities Regulatory Authority, which review shall commence upon the filing of the signed power purchase agreement with the authority. The authority shall issue a decision on such agreement not later than thirty days after such filing. In the event the authority does not issue a decision within thirty days after such agreement is filed with the authority, the agreement shall be deemed approved. The net costs of any such agreement shall be recovered through a fully reconciling component of electric rates for all customers of electric distribution companies. Such costs may include reasonable costs incurred by electric distribution companies pursuant to this section.

(P.A. 13-303, S. 6.)

History: P.A. 13-303 effective June 5, 2013.



Section 16a-3g - Solicitation re Class I renewable energy sources or large-scale hydropower.

On or after July 1, 2013, the Commissioner of Energy and Environmental Protection, in consultation with the procurement manager identified in subsection (l) of section 16-2, the Office of Consumer Counsel and the Attorney General, may, in coordination with other states in the region of the regional independent system operator, as defined in section 16-1, or on the commissioner’s own, solicit proposals, in one solicitation or multiple solicitations, from providers of Class I renewable energy sources, as defined in section 16-1, or verifiable large-scale hydropower, as defined in section 16-1. If the commissioner finds such proposals to be in the interest of ratepayers, including, but not limited to, the delivered price of such sources, and consistent with the requirements to reduce greenhouse gas emissions in accordance with section 22a-200a, and in accordance with the policy goals outlined in the Comprehensive Energy Strategy, adopted pursuant to section 16a-3d, and section 129 of public act 11-80*, including, but not limited to, base load capacity, peak load shaving and promotion of wind, solar and other renewable and low carbon energy technologies, the commissioner may select proposals from such resources to meet up to five per cent of the load distributed by the state’s electric distribution companies. The commissioner may on behalf of all customers of electric distribution companies, direct the electric distribution companies to enter into power purchase agreements for energy, capacity and any environmental attributes, or any combination thereof, for periods of not more than (1) fifteen years, if any such agreement is with a provider of verifiable large-scale hydropower, or (2) twenty years, if any such agreement is with a provider of a Class I renewable energy source. Certificates issued by the New England Power Pool Generation Information System for any Class I renewable energy sources procured under this section shall be sold in the New England Power Pool Generation Information System renewable energy credit market to be used by any electric supplier or electric distribution company to meet the requirements of section 16-245a. Any such agreement shall be subject to review and approval by the Public Utilities Regulatory Authority, which review shall (A) include a public hearing, and (B) be completed not later than sixty days after the date on which such agreement is filed with the authority. The net costs of any such agreement shall be recovered through a fully reconciling component of electric rates for all customers of electric distribution companies. Such costs may include the reasonable costs incurred by the electric distribution companies pursuant to this section.

(P.A. 13-303, S. 7.)

*Note: Section 129 of public act 11-80 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 13-303 effective June 5, 2013.



Section 16a-3h - Solicitation re run-of-the-river hydropower, landfill methane gas or biomass.

On or after October 1, 2013, the Commissioner of Energy and Environmental Protection, in consultation with the procurement manager identified in subsection (l) of section 16-2, the Office of Consumer Counsel and the Attorney General, may solicit proposals, in one solicitation or multiple solicitations, from providers of run-of-the-river hydropower, landfill methane gas or biomass, provided such source meets the definition of a Class I renewable energy source pursuant to section 16-1. In making any selection of such proposals, the commissioner shall consider factors, including, but not limited to (1) whether the proposal is in the interest of ratepayers, including, but not limited to, the delivered price of such sources, (2) the emissions profile of a relevant facility, (3) any investments made by a relevant facility to improve the emissions profile of such facility, (4) the length of time a relevant facility has received renewable energy credits, (5) any positive impacts on the state’s economic development, (6) whether the proposal is consistent with requirements to reduce greenhouse gas emissions in accordance with section 22a-200a, and (7) whether the proposal is consistent with the policy goals outlined in the Comprehensive Energy Strategy adopted pursuant to section 16a-3d. The commissioner may select proposals from such resources to meet up to four per cent of the load distributed by the state’s electric distribution companies. The commissioner may direct the electric distribution companies to enter into power purchase agreements for energy, capacity and environmental attributes, or any combination thereof, for periods of not more than ten years on behalf of all customers of the state’s electric distribution companies. Certificates issued by the New England Power Pool Generation Information System for any Class I renewable energy sources procured under this section shall be sold in the New England Power Pool Generation Information System renewable energy credit market to be used by any electric supplier or electric distribution company to meet the requirements of section 16-245a. Any such agreement shall be subject to review and approval by the Public Utilities Regulatory Authority, which review shall be completed not later than sixty days after the date on which such agreement is filed with the authority. The net costs of any such agreement shall be recovered through a fully reconciling component of electric rates for all customers of electric distribution companies. Such costs may include the reasonable costs incurred by the electric distribution companies pursuant to this section.

(P.A. 13-303, S. 8.)

History: P.A. 13-303 effective June 5, 2013.



Section 16a-3i - Determination of adequacy of Class I renewable energy sources. Solicitation re Class I renewable energy sources. Use of large-scale hydropower in renewable portfolio standards.

(a) During the calendar year commencing January 1, 2014, and continuing each calendar year thereafter, if alternative compliance payments pursuant to subsection (j) of section 16-244c or subsection (k) of section 16-245 are made for failure to meet the renewable portfolio standards, there shall be a presumption for the calendar year the alternative compliance payments are made that there is an insufficient supply of Class I renewable energy sources, as defined in section 16-1, for electric suppliers or electric distribution companies to comply with the requirements of section 16-245a.

(b) In the event there is a presumption of insufficient supply of Class I renewable energy sources pursuant to subsection (a) of this section for the calendar year the alternative compliance payments are made, the Commissioner of Energy and Environmental Protection may determine whether such payments resulted from a material shortage of Class I renewable energy sources. In making this determination, the commissioner shall consider whether such payments resulted from intentional or negligent action by an electric supplier or electric distribution company not to purchase renewable energy credits available in the New England Power Pool Generation Information System market.

(c) In the event there is such a presumption pursuant to subsection (a) of this section and the commissioner finds that the alternative compliance payments were due to a material shortage of Class I renewable energy sources pursuant to subsection (b) of this section, the commissioner shall determine the adequacy, or potential adequacy, of Class I renewable energy sources to meet the succeeding years’ renewable portfolio standard. In making this determination, the commissioner may consider (1) future cost and availability of certificates issued by the New England Power Pool Generation Information System based on the status of projects under development in the region, (2) future requirements of certificates issued by the New England Power Pool Generation Information System in other states, and (3) the projected compliance costs of Class I renewable energy sources.

(d) In the event there is such a presumption pursuant to subsection (a) of this section and the commissioner finds a material shortage of Class I renewable energy sources pursuant to subsection (b) of this section, and in addition to determining the adequacy pursuant to subsection (c) of this section, the commissioner shall, in consultation with the procurement manager identified in subsection (l) of section 16-2, the Office of Consumer Counsel and the Attorney General, solicit proposals from providers of Class I renewable energy sources, as defined in section 16-1, operational as of the date that such solicitation is issued. If the commissioner, in consultation with the procurement manager identified in subsection (l) of section 16-2, finds such proposals to be in the interest of ratepayers including, but not limited to, the delivered price of such sources, and consistent with the requirements to reduce greenhouse gas emissions in accordance with section 22a-200a, and in accordance with the policy goals outlined in the Comprehensive Energy Strategy, adopted pursuant to section 16a-3d, the commissioner, in consultation with the procurement manager identified in subsection (l) of section 16-2, may select proposals from such sources to meet up to the amount necessary to ensure an adequate incremental supply of Class I renewable energy sources to rectify any projected shortage of Class I renewable energy supply identified pursuant to subsection (c) of this section. The commissioner shall direct the electric distribution companies to enter into power purchase agreements for energy, capacity and environmental attributes, or any combination thereof, from such selected proposals for periods of not more than ten years. Certificates issued by the New England Power Pool Generation Information System for any Class I renewable energy sources procured under this section shall be sold in the New England Power Pool Generation Information System renewable energy credit market to be used by any electric supplier or electric distribution company to meet the requirements of section 16-245a. Any such agreement shall be subject to review and approval by the Public Utilities Regulatory Authority, which review shall commence upon the filing of the signed power purchase agreement with the authority. The authority shall issue a decision on such agreement not later than thirty days after such filing. In the event the authority does not issue a decision within thirty days after such agreement is filed with the authority, the agreement shall be deemed approved. The net costs of any such agreement shall be recovered through a fully reconciling component of electric rates for all customers of electric distribution companies. Such costs may include reasonable costs incurred by electric distribution companies pursuant to this section.

(e) Notwithstanding subsection (b) of section 16-245a, in the event that (1) for any calendar year commencing on or after January 1, 2014, there is such a presumption pursuant to subsection (a) of this section, (2) the commissioner finds material shortage of Class I renewable energy sources pursuant to subsection (b) of this section, (3) there is a determination of inadequacy pursuant to subsection (c) of this section, and (4) any contracts for Class I renewable energy sources approved by the Public Utilities Regulatory Authority pursuant to subsection (d) of this section yield an amount of Class I renewable energy sources that is insufficient to rectify any projected shortage pursuant to subsection (c) of this section, then commencing on or after January 1, 2016, the commissioner may allow not more than one percentage point of the Class I renewable portfolio standards established pursuant to section 16-245a effective for the succeeding and subsequent calendar years to be satisfied by large-scale hydropower procured pursuant to section 16a-3g. The requirements applicable to electric suppliers and electric distribution companies pursuant to section 16-245a shall consequently be reduced by not more than one percentage point in proportion to the commissioner’s action, provided (A) the commissioner shall not allow a total of more than five percentage points of the Class I renewable portfolio standard to be met by large-scale hydropower by December 31, 2020, and (B) no such large-scale hydropower shall be eligible to trade in the New England Power Pool Generation Information System renewable energy credit market.

(P.A. 13-303, S. 9.)

History: P.A. 13-303 effective June 5, 2013.



Section 16a-4 - *(See end of section for amended version and effective date.) Office of Policy and Management. Staff. Regulations.

The Secretary of the Office of Policy and Management shall employ, subject to the provisions of chapter 67, such staff as is required for the proper discharge of duties of the office as set forth in this chapter and sections 4-5, 4-124l, 8-3b, 8-32a, 8-33a, 8-35a and 8-189, subsection (b) of section 8-206 and sections 16a-20, 16a-102, 22a-352 and 22a-353. The secretary may adopt, pursuant to chapter 54, such regulations as are necessary to carry out the purposes of this chapter.

(P.A. 74-285, S. 5, 20; P.A. 75-537, S. 2, 55; P.A. 77-614, S. 42, 610; P.A. 78-303, S. 89, 136; P.A. 81-330, S. 10, 13; P.A. 88-248, S. 2; P.A. 03-140, S. 20; P.A. 11-80, S. 41.)

*Note: On and after January 1, 2015, this section, as amended by section 314 of public act 13-247, is to read as follows:

“Sec. 16a-4. Office of Policy and Management. Staff. Regulations. The Secretary of the Office of Policy and Management shall employ, subject to the provisions of chapter 67, such staff as is required for the proper discharge of duties of the office as set forth in this chapter and sections 4-5, 4-124l, 8-3b, 8-35a and 8-189, subsection (b) of section 8-206 and sections 16a-20, 16a-102, 22a-352 and 22a-353. The secretary may adopt, pursuant to chapter 54, such regulations as are necessary to carry out the purposes of this chapter.”

(P.A. 74-285, S. 5, 20; P.A. 75-537, S. 2, 55; P.A. 77-614, S. 42, 610; P.A. 78-303, S. 89, 136; P.A. 81-330, S. 10, 13; P.A. 88-248, S. 2; P.A. 03-140, S. 20; P.A. 11-80, S. 41; P.A. 13-247, S. 314.)

History: P.A. 75-537 replaced Connecticut energy agency and its administrator with department and commissioner of planning and energy policy, deleted provisions re appointment by governor and exemption from classified service, and required that assistance be given the state planning council in Subsec. (a), restated Subsec. (b) and deleted Subsec. (c) which had provided for disposition of agency; P.A. 77-614 replaced department and commissioner of planning and energy policy with office of policy and management and its secretary, deleted references to state planning council and deleted Subsec. (b); P.A. 78-303 deleted references to repealed Secs. 4-60a and 4-60b; P.A. 81-330 deleted reference to Sec. 16a-19; P.A. 88-248 deleted reference to Sec. 2-73; (Revisor’s note: In 1993 an obsolete reference to repealed Sec. 16-340 was deleted editorially by the Revisors); P.A. 03-140 deleted provision re providing the Connecticut Energy Advisory Board with assistance, effective July 1, 2003; P.A. 11-80 deleted reference to Sec. 4-124p, effective July 1, 2011; P.A. 13-247 deleted references to Secs. 8-32a and 8-33a, effective January 1, 2015.



Section 16a-4a - *(See end of section for amended version and effective date.) Office of Policy and Management. Duties and powers.

The Office of Policy and Management shall:

(1) Formulate and prepare state-wide or interregional plans for the physical, social and economic development of the state. Such plans may be prepared jointly or in consultation with other state, interstate, federal, regional or local agencies. Such plans may include, but need not be limited to, (A) demographic projections, (B) economic projections, (C) land use and water considerations, (D) transportation requirements, (E) environmental considerations, (F) energy capabilities and requirements, (G) public facilities, (H) labor needs and skills, (I) educational objectives, (J) housing needs and (K) health needs;

(2) Receive for review, information and recommendations, plans proposed by any state agency acting alone or jointly which has among its duties planning responsibilities relating to those considerations set forth in subdivision (1) of this section or similar subjects;

(3) Coordinate regional and state planning activities and accomplish such planning review activities as may be necessary;

(4) Designate or redesignate logical planning regions within the state and promote and assist in the promotion and continuation of regional planning agencies under chapter 127. Such planning regions shall be redesignated in accordance with section 16a-4c;

(5) Provide for technical aid and the administration of financial assistance to regional planning agencies established under chapter 127 or any regional council of elected officials in any region without a regional planning agency or any regional council of governments organized under sections 4-124i to 4-124p, inclusive, under such terms and conditions as may be agreed upon by the secretary;

(6) Accept from any source funds, revenue or other consideration available to this state for interstate, state, regional, interregional or area planning activities or projects and provide for the administration of such funds, revenues or other consideration;

(7) Make available to the public, for a reasonable fee, all reports, testing results and other material developed or procured as a result of activities authorized by this section, section 16a-14 and section 16a-14b; and

(8) Provide technical assistance to municipalities that want to aggregate electric generation services.

(P.A. 75-537, S. 3, 55; P.A. 77-614, S. 43, 610; P.A. 79-576, S. 2, 7; P.A. 91-343, S. 7, 11; P.A. 98-28, S. 59, 117; P.A. 08-182, S. 8.)

*Note: On and after January 1, 2015, this section, as amended by section 293 of public act 13-247, is to read as follows:

“Sec. 16a-4a. Office of Policy and Management. Duties and powers. The Office of Policy and Management shall:

(1) Formulate and prepare state-wide or interregional plans for the physical, social and economic development of the state. Such plans may be prepared jointly or in consultation with other state, interstate, federal, regional or local agencies. Such plans may include, but need not be limited to, (A) demographic projections, (B) economic projections, (C) land use and water considerations, (D) transportation requirements, (E) environmental considerations, (F) energy capabilities and requirements, (G) public facilities, (H) labor needs and skills, (I) educational objectives, (J) housing needs, and (K) health needs;

(2) Receive for review, information and recommendations, plans proposed by any state agency acting alone or jointly that has among its duties planning responsibilities relating to those considerations set forth in subdivision (1) of this section or similar subjects;

(3) Coordinate regional and state planning activities and accomplish such planning review activities as may be necessary;

(4) Designate or redesignate logical planning regions within the state in accordance with section 16a-4c;

(5) Provide for technical aid and the administration of financial assistance to any regional council of governments organized under sections 4-124i to 4-124p, inclusive, under such terms and conditions as may be agreed upon by the secretary;

(6) Accept from any source funds, revenue or other consideration available to this state for interstate, state, regional, interregional or area planning activities or projects and provide for the administration of such funds, revenues or other consideration;

(7) Make available to the public, for a reasonable fee, all reports, testing results and other material developed or procured as a result of activities authorized by this section, section 16a-14 and section 16a-14b; and

(8) Provide technical assistance to municipalities that want to aggregate electric generation services.”

(P.A. 75-537, S. 3, 55; P.A. 77-614, S. 43, 610; P.A. 79-576, S. 2, 7; P.A. 91-343, S. 7, 11; P.A. 98-28, S. 59, 117; P.A. 08-182, S. 8; P.A. 13-247, S. 293.)

History: P.A. 77-614 replaced department and commissioner of planning and energy policy with office of policy and management and its secretary and deleted requirement that plans be submitted to state planning council; P.A. 79-576 added Subdivs. (7) to (9); P.A. 91-343 repealed former Subdivs. (8) and (9) re duties re energy-related products and services; P.A. 98-28 added new Subdiv. (8) re technical assistance to municipalities that want to aggregate electric generation services, effective July 1, 1998; P.A. 08-182 amended Subdiv. (4) to require redesignation of planning regions to be in accordance with Sec. 16a-4c (Revisor’s note: In codifying section 8 of public act 08-182, a reference to “section 11 of this act” was deemed by the Revisors to be a reference to section 9 of that act and therefore cited as “section 16a-4c”); P.A. 13-247 deleted references to regional planning agencies and regional council of elected officials in Subdivs. (4) and (5) and made a technical change in Subdiv. (2), effective January 1, 2015.



Section 16a-4b - Municipalities may petition for redesignation of planning region. Procedure.

Any town, city or borough which has been included in any planning region as designated or defined by the Secretary of the Office of Policy and Management, or his predecessor, under the provisions of subsection (4) of section 16a-4a, may petition, upon a vote of its legislative body, the secretary for a redefinition or redesignation as part of a different planning region. The secretary shall determine the time and place for a hearing upon such petition and shall give notice thereof. In determining the appropriateness of such redesignation, the secretary shall consider, among other factors, whether or not the services that such petitioner needs can be better or more logically provided by a planning region other than the one to which it has been previously assigned.

(P.A. 77-325; 77-614, S. 19, 610; P.A. 83-164.)

History: P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management; P.A. 83-164 removed provision allowing petitioner to appeal to the state planning council.

See chapter 127 (Sec. 8-31a et seq.) re regional planning agencies.



Section 16a-4c - Redesignation of planning regions by the secretary. Procedure. Voluntary consolidation.

(a) On or before January 1, 2014, and at least every twenty years thereafter, the Secretary of the Office of Policy and Management, within available appropriations, and in consultation with regional planning organizations, as defined in section 4-124i, the Connecticut Conference of Municipalities, the Connecticut Council of Small Towns, the Commissioner of Transportation and the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to planning and development, shall conduct an analysis of the boundaries of logical planning regions designated or redesignated under section 16a-4a. As part of such analysis, the secretary shall evaluate opportunities for coordinated planning and the regional delivery of state and local services. Such analysis shall include, but not be limited to, an evaluation of (1) economic regions, including regional economic development districts established pursuant to chapter 588ff; (2) comprehensive economic development strategies developed by such regional economic development districts; (3) labor market areas and workforce investment regions; (4) natural boundaries, including watersheds, coastlines, ecosystems and habitats; (5) relationships between urban, suburban and rural areas, including central cities and areas outside of the state; (6) census and other demographic information, including areas in the state designated by the United States Census Bureau as urbanized areas and urbanized clusters; (7) political boundaries, including municipal boundaries and congressional, senate and assembly districts; (8) transportation corridors, connectivity and boundaries, including the boundaries of metropolitan planning agencies; (9) current federal, state and municipal service delivery regions, including, but not limited to, regions established to provide emergency, health, transportation or human services; and (10) the current capacity of each regional planning organization to deliver diverse state and local services and to comply with the requirements of any relevant federal transportation authorizing acts. Such analysis shall also establish a minimum size for logical planning areas that takes into consideration the number of municipalities, total population, total square mileage and whether a proposed planning region will have the capacity to successfully deliver sophisticated planning activities and regional services. Such analysis shall consider designating rural regions in areas of the state that do not have urbanized areas. The secretary may enter into such contractual agreements as may be necessary to carry out the purposes of this subsection. On or before October 1, 2013, said secretary shall submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters concerning planning and development. Such report shall provide the status of the analysis required pursuant to this subsection.

(b) Any two or more contiguous planning regions that contain a total of fourteen or more municipalities and voluntarily consolidate to form a single planning region shall be exempt from redesignation pursuant to subsection (a) of this section, provided the Secretary of the Office of Policy and Management formally redesignates such planning regions prior to January 1, 2014. The secretary may, in his or her discretion, waive the requirement that such redesignated planning region contain a total of fourteen or more municipalities.

(c) (1) The secretary shall, not later than January 1, 2014, notify the chief executive officer of each municipality located in a planning region in which the boundaries are proposed for redesignation. If the legislative body of the municipality objects to such proposed redesignation, the chief executive officer of the municipality may, not later than thirty days after the date of receipt of the notice of redesignation, petition the secretary to attend a meeting of such legislative body. The petition shall specify the location, date and time of the meeting. The meeting shall be held not later than sixty days after the date of the petition. The secretary shall make a reasonable attempt to appear at the meeting, or at a meeting on another date within the sixty-day period. If the secretary is unable to attend a meeting within the sixty-day period, the secretary and the chief executive officer of the municipality shall jointly schedule a date and time for the meeting, provided such meeting shall be held not later than two hundred ten days after the date of the notice to the chief executive officer. At such meeting, the legislative body of the municipality shall inform the secretary of the objections to the proposed redesignation of the planning area boundaries. The secretary shall consider fully the oral and written objections of the legislative body and may redesignate the boundaries. Not later than sixty days after the date of the meeting, the secretary shall notify the chief executive officer of the determination concerning the proposed redesignation. The notice of determination shall include the reasons for such determination. As used in this subsection, “municipality” means a town, city or consolidated town and borough; “legislative body” means the board of selectmen, town council, city council, board of alderman, board of directors, board of representatives or board of the warden and burgesses of a municipality; and “secretary” means the Secretary of the Office of Policy and Management or the designee of the secretary.

(2) Any revision to the boundaries of a planning area, based on the analysis completed pursuant to subsection (a) of this section or due to a modification by the secretary in accordance with this subsection, shall be effective on January 1, 2015.

(P.A. 08-182, S. 9; P.A. 10-32, S. 56; June 12 Sp. Sess. P.A. 12-1, S. 189; P.A. 13-247, S. 249.)

History: P.A. 10-32 made a technical change in Subsec. (b)(1), effective May 10, 2010; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by changing “January 1, 2012” to “January 1, 2014”, adding provisions requiring secretary to consult with certain persons and entities and evaluate opportunities for coordinated planning and delivery of services, replacing former Subdivs. (1) and (2) re criteria to evaluate with new Subdivs. (1) to (10) re information to evaluate, and adding provisions requiring secretary to consider whether planning region has capacity to deliver regional services and authorizing secretary to enter into contracts, added new Subsec. (b) re voluntary consolidation of planning regions, redesignated existing Subsec. (b) as Subsec. (c) and amended same by changing “January 1, 2012” to “January 1, 2014”, changing “forty-five days” to “sixty days”, changing “one hundred twenty days” to “two hundred ten days” and changing “board of the major” to “board of the warden” in Subdiv. (1) and by substituting “January 1, 2015” for “the first day of July following the date of completion such modification or analysis” in Subdiv. (2), and made technical changes, effective June 15, 2012; P.A. 13-247 amended Subsec. (a) by adding Commissioner of Transportation to persons with whom secretary is to consult, adding provision re urbanized areas and urbanized clusters in Subdiv. (6), adding provision re compliance with federal transportation authorizing acts in Subdiv. (10), replacing “necessary regional services” with “sophisticated planning activities and regional services” re analysis of planning region capacity, and adding provisions re analysis to consider designating rural regions in areas of state that do not have urbanized areas and report re status of analysis and amended Subsec. (b) by replacing “regional council of governments or regional council of elected officials” with “planning region”, effective June 19, 2013.



Section 16a-4d - State agency energy efficiency or renewable energy technology test program.

(a) If, in the exercise of the Commissioner of Energy and Environmental Protection’s powers pursuant to this title, the commissioner finds that the use of a certain technology, product or process would promote energy conservation, energy efficiency or renewable energy technology, the commissioner may direct a state agency to test such technology, product or process by using it in the operations of such agency on a trial basis. The purpose of such test program shall be to validate the effectiveness of such technology, product or process in reducing energy usage and costs or reducing dependence on fossil fuels or green house gas emissions. No agency shall undertake such testing of any technology, product or process unless the business manufacturing or marketing the technology, product or process demonstrates that (1) the use of such technology, product or process by the state agency will not adversely affect safety, (2) a certified independent third party or accredited laboratory has found that the technology, product or process reduces energy consumption and cost, and (3) the technology, product or process is presently available for commercial sale and distribution or has potential for commercialization not later than two years following the completion of any test program by a state agency pursuant to this section.

(b) If the commissioner finds that using such technology, product or process would be feasible in the operations of a state agency and would not have any detrimental effect on such operations, the commissioner, notwithstanding the requirements of chapter 58, may direct a state agency to accept delivery of such technology, product or process and to undertake such a test program. Any costs associated with the acquisition and use of such technology, product or process by the testing agency for the test period shall be borne by the manufacturer, the marketer or any investor or participant in such business. The acquisition of any technology, product or process for purposes of the test program established pursuant to this section shall not be deemed to be a purchase under the provisions of state procurement law. The manufacturer, the marketer or any investor or participant in such business shall maintain records related to such test program, as required by the commissioner. All proprietary information derived from such test program shall be exempt from the provisions of subsection (a) of section 1-210.

(c) If the commissioner determines that the test program sufficiently demonstrates that the technology, product or process reduces energy usage and costs or reduces dependence on fossil fuels or green house gas emissions, the testing agency may request that the Commissioner of Administrative Services (1) procure such technology for use by any or all state agencies, and (2) make such procurement pursuant to subsection (b) of section 4a-58.

(Sept. Sp. Sess. P.A. 09-7, S. 63; P.A. 11-80, S. 1.)

History: Sept. Sp. Sess. P.A. 09-7 effective October 5, 2009; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 16a-5 - Secretary’s investigatory and subpoena powers.

(a) The Secretary of the Office of Policy and Management, with the assistance of any other state agency, if needed, shall investigate violations of chapter 296 and, in connection with the performance of his duties under this chapter and chapter 296, shall have the power to hold hearings, issue subpoenas and summon and examine witnesses under oath and issue subpoenas duces tecum for the production of books, records, vouchers, memoranda, documents, letters, tapes or other recordings or other papers or items. If any person refuses to obey a subpoena, the superior court for the judicial district of Hartford, or any judge of the court if it is not in session, shall, upon application of the secretary, have jurisdiction to issue to the person an order requiring him to appear before the secretary or to produce the books, records, vouchers, memoranda, documents, letters, tapes or other recordings or other papers or items requested.

(b) The secretary may, in connection with the performance of his duties under any other statute or act, apply to the superior court for the judicial district of Hartford, or to a judge of the court if the court is not in session, for a subpoena to compel the attendance and testimony under oath of witnesses or the production of books, records, vouchers, memoranda, documents, letters, tapes or other recordings or other papers or items. The court or judge shall, before issuing the subpoena, provide adequate opportunity for the secretary and the party against whom the subpoena is requested to be heard. No such subpoena shall be issued unless the court or judge finds that the attendance and testimony of the witness or the production of the requested material is reasonably necessary to carry out the purposes of such other statute or act and that the secretary has made reasonable efforts to secure the attendance, testimony and requested material without recourse to compulsory process. Such subpoena shall be served by a proper officer or indifferent person.

(P.A. 74-285, S. 6, 20; P.A. 75-537, S. 4, 55; P.A. 77-614, S. 19, 610; P.A. 78-268, S. 2, 5; 78-280, S. 6, 127; 78-303, S. 90, 136; P.A. 81-330, S. 1, 13; 81-457, S. 11; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 75-537 replaced “administrator”, i.e. of energy agency, with “commissioner”, i.e. of planning and energy policy; P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management; P.A. 78-268 deleted reference to repealed Sec. 4-91 and replaced “his” with “said secretary’s” for clarity; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 78-303 deleted reference to repealed Secs. 4-60a, 4-60b and 4-70a; P.A. 81-330 terminated board’s subpoena power, gave secretary subpoena powers in connection with his duties under chapters 295 and 296 and divided section into two subsections; P.A. 81-457 removed the reference to Sec. 5-211, which was repealed by the same public act; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 16a-6 - *(See end of section for amended version and effective date.) Cooperation of other state agencies. License for sale of gasoline.

Each department, office, board, commission, council or other agency of the state and each officer or employee shall cooperate with the Commissioner of Energy and Environmental Protection and shall furnish him such information, personnel and assistance as may be necessary or appropriate in the discharge of the responsibilities of said commissioner and the board under this chapter and sections 4-5, 4-124l, 4-124p, 8-3b, 8-32a, 8-33a, 8-35a and 8-189, subsection (b) of section 8-206 and sections 16a-20, 16a-102, 22a-352 and 22a-353. The Commissioner of Motor Vehicles shall require each person applying for a license under section 14-319 to submit in his application the information which persons registering under section 16a-22d are required to submit. The Commissioner of Motor Vehicles shall furnish the Commissioner of Energy and Environmental Protection with such information.

(P.A. 74-285, S. 7, 20; P.A. 75-537, S. 5, 55; P.A. 77-614, S. 19, 610; P.A. 78-303, S. 91, 136; P.A. 81-330, S. 5, 13; P.A. 88-248, S. 3; P.A. 11-80, S. 1.)

*Note: On and after January 1, 2015, this section, as amended by section 315 of public act 13-247, is to read as follows:

“Sec. 16a-6. Cooperation of other state agencies. License for sale of gasoline. Each department, office, board, commission, council or other agency of the state and each officer or employee shall cooperate with the Commissioner of Energy and Environmental Protection and shall furnish him such information, personnel and assistance as may be necessary or appropriate in the discharge of the responsibilities of said commissioner and the board under this chapter and sections 4-5, 4-124l, 4-124p, 8-3b, 8-35a and 8-189, subsection (b) of section 8-206 and sections 16a-20, 16a-102, 22a-352 and 22a-353. The Commissioner of Motor Vehicles shall require each person applying for a license under section 14-319 to submit in his application the information which persons registering under section 16a-22d are required to submit. The Commissioner of Motor Vehicles shall furnish the Commissioner of Energy and Environmental Protection with such information.”

(P.A. 74-285, S. 7, 20; P.A. 75-537, S. 5, 55; P.A. 77-614, S. 19, 610; P.A. 78-303, S. 91, 136; P.A. 81-330, S. 5, 13; P.A. 88-248, S. 3; P.A. 11-80, S. 1; P.A. 13-247, S. 315.)

History: P.A. 75-537 replaced energy agency administrator with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 78-303 deleted reference to repealed Secs. 4-60a and 4-60b; P.A. 81-330 struck reference to Sec. 16a-19 and added requirement that license applicants under Sec. 14-319 include information required under Sec. 16a-22d and that this information be furnished to secretary; P.A. 88-248 deleted obsolete reference to Sec. 2-73; (Revisor’s note: In 1993 an obsolete reference to repealed Sec. 16-340 was deleted editorially by the Revisors); pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011; P.A. 13-247 deleted references to Secs. 8-32a and 8-33a, effective January 1, 2015.



Section 16a-7 - Annual report and recommendations by board.

Section 16a-7 is repealed, effective July 1, 2003.

(P.A. 74-285, S. 8, 20; P.A. 82-222, S. 3, 7; P.A. 03-140, S. 25.)



Section 16a-7a - Annual comprehensive energy plan.

Section 16a-7a is repealed, effective July 1, 2007.

(P.A. 03-140, S. 17; P.A. 04-236, S. 15; P.A. 07-242, S. 129.)



Section 16a-7b - Infrastructure criteria guidelines.

(a) Not later than December 1, 2004, the Connecticut Energy Advisory Board shall develop infrastructure criteria guidelines for the evaluation process under subsection (f) of section 16a-7c, which guidelines shall be consistent with state environmental policy, state economic development policy, and the state’s policy regarding the restructuring of the electric industry, as set forth in section 16-244, and shall include, but not be limited to, the following: (1) Environmental preference standards; (2) efficiency standards, including, but not limited to, efficiency standards for transmission, generation and demand-side management; (3) generation preference standards; (4) electric capacity, use trends and forecasted resource needs; (5) natural gas capacity, use trends and forecasted resource needs; and (6) national and regional reliability criteria applicable to the regional bulk power grid, as determined in consultation with the regional independent system operator, as defined in section 16-1. In developing environmental preference standards, the board shall consider the recommendations and findings of the task force established pursuant to section 25-157a and Executive Order Number 26 of Governor John G. Rowland.

(b) No municipality other than a municipality operating a plant pursuant to chapter 101 or any special act and acting for purposes thereto may take an action to condemn, in whole or in part, or restrict the operation of any existing and currently operating energy facility, if such facility is first determined by the Public Utilities Regulatory Authority, following a contested case proceeding, held in accordance with the provisions of chapter 54, to comprise a critical, unique and unmovable component of the state’s energy infrastructure, unless the municipality first receives written approval from the Commissioner of Energy and Environmental Protection and the Connecticut Siting Council that such taking would not have a detrimental impact on the state’s or region’s ability to provide a particular energy resource to its citizens.

(P.A. 03-140, S. 18; P.A. 04-191, S. 1; P.A. 07-242, S. 77, 110; P.A. 11-80, S. 1, 42; P.A. 13-298, S. 25.)

History: P.A. 03-140 effective July 1, 2003; P.A. 04-191 added provision re consideration of recommendations and findings of task force in developing environmental preference standards, effective July 1, 2004; P.A. 07-242 designated existing provisions as Subsec. (a) and added Subsec. (b) re limitation on ability of municipality to condemn or restrict operation of existing and operating energy facility, effective June 4, 2007, and deleted reference to the comprehensive energy plan prepared pursuant to Sec. 16a-7a, effective July 1, 2007; P.A. 11-80 amended Subsec. (b) to replace reference to Department of Public Utility Control with reference to Public Utilities Regulatory Authority and delete reference to Office of Policy and Management, effective July 1, 2011; P.A. 13-298 amended Subsec. (b) to delete “Connecticut Energy Advisory Board” and replace “department” with “Commissioner of Energy and Environmental Protection” re written approval to municipality, effective July 8, 2013.



Section 16a-7c - Request for proposal: Solicitation, submission, evaluation, report, net energy analysis.

(a) Not later than fifteen days after receiving information pursuant to subsection (e) of section 16-50l, the Connecticut Energy Advisory Board shall publish such information in one or more newspapers or periodicals, as selected by the Department of Energy and Environmental Protection.

(b) On or after December 1, 2004, not later than fifteen days after the filing of an application pursuant to subdivision (1) of subsection (a) of section 16-50i, except for an application for a facility described in subdivision (5) or (6) of subsection (a) of section 16-50i, the Connecticut Energy Advisory Board shall issue a request for proposal to seek alternative solutions to the need that will be addressed by the proposed facility in such application. Such request for proposal shall, where relevant, solicit proposals that include distributed generation or energy efficiency measures. The board shall publish such request for proposal in one or more newspapers or periodicals, as selected by the board. Any facility generating not more than five megawatts and any electric transmission line, electric generation facility or electric substation otherwise constituting a facility as described in subsection (a) of section 16-50i that, as part of the proceeding conducted pursuant to section 8 of public act 07-242* and in accordance with this subsection, shall be determined by the Connecticut Siting Council and the Public Utilities Regulatory Authority to be required for the reliability of electric supply to critical national defense and homeland security infrastructure shall be exempt from the request for proposal process described in this subsection and exempt from the municipal participation fee requirements of subdivision (1) of subsection (a) of section 16-50l. Such determination shall be made on or before December 31, 2007. Notwithstanding the provisions of this subsection, the board, by a vote of two-thirds of the members present and voting, may determine that a request for proposal is unnecessary for a specific application because the process is not likely to result in a reasonable alternative to the proposed facility. On or before December 1, 2007, after seeking public comment, the board shall approve additional criteria for considering whether a request for proposal process should not be required for a specific application. Any determination that a request for proposal is not required shall include the board’s reasons for such determination.

(c) The board may issue a request for proposal for solutions to a need for new energy resources, new energy transmission facilities in the state, and new energy conservation initiatives in the state identified in regional energy system planning processes conducted by the regional independent system operator, as defined in section 16-1. Such request for proposal shall, where relevant, solicit proposals that include distributed generation or energy efficiency measures. The board shall publish such request for proposal in one or more newspapers or periodicals, as selected by the board.

(d) Not later than sixty days after the first date of publication of a request for proposal, a person or any legal entity may submit a proposal by filing with the board information as such person or entity may consider relevant to such proposal. The board may request further information from the person or entity that it deems necessary to evaluate the proposal pursuant to subsection (f) of this section.

(e) Upon the submission of a proposal pursuant to a request for proposal, the person or entity submitting the proposal shall consult with the municipality in which the facility may be located and with any other municipality that would be required to be served with a copy of an application for such proposal under subdivision (1) of subsection (b) of section 16-50l concerning the proposed and alternative sites of the facility. Such consultation with the municipality shall include, but not be limited to, good faith efforts to meet with the chief elected official of the municipality. At the time of the consultation, the person or entity submitting the proposal shall provide the chief elected official with any technical reports concerning the public need, the site selection process and the environmental effects of the proposed facility. The municipality may conduct public hearings and meetings as it deems necessary for it to advise the person or entity submitting the proposal of its recommendations concerning the proposed facility. Within sixty days of the initial consultation, the municipality shall issue its recommendations to the person or entity submitting the proposal. If a person or entity chooses to file an application pursuant to subdivision (3) of subsection (a) of section 16-50l, then such person or entity shall provide to the Connecticut Siting Council a summary of the consultations with the municipality, including all recommendations issued by the municipality. A person or entity that has complied with this subsection shall be exempt from the provisions of subsection (e) of section 16-50l.

(f) Not later than forty-five days after the deadline for submissions in response to a request for proposal, the board shall issue a report that evaluates each proposal received, including any proposal contained in an application to the council that initiated a request for proposal, based on the materials received pursuant to subsection (d) of this section, or information contained in the application, as required by section 16-50l, for conformance with the infrastructure criteria guidelines created pursuant to section 16a-7b. The board shall forward the results of such evaluation process to the Connecticut Siting Council.

(g) When evaluating submissions pursuant to subsection (f) of this section for a generation facility described in subdivision (3) of subsection (a) of section 16-50i that are in excess of sixty-five megawatts, the board shall perform a net energy analysis for each proposal. Such analysis shall include calculations of all embodied energy requirements used in the materials for initial construction of the facility over its projected useful lifetime. The analysis shall be expressed in a dimensionless unit as an energy profit ratio of energy generated by the facility to the calculated net energy expended in plant construction, maintenance and total fuel cycle energy requirements over the projected useful lifetime of the facility. The boundary for both the net energy calculations of the fuel cycle and materials for the facility construction and maintenance shall both be at the point of primary material extraction and include the energy consumed through the entire supply chain to final, but not be limited to, such subsequent steps as transportation, refinement and energy for delivery to the end consumer. The results of said net energy analysis shall be included in the results forwarded to the Connecticut Siting Council pursuant to subsection (f) of this section. For purposes of this subsection, “facility net energy” means the heat energy delivered by the facility contained in a fuel minus the life cycle energy used to produce the facility. “Fuel net energy” means the heat energy contained in a fuel minus the energy used to extract the fuel from the environment, refine it to a socially useful state and deliver it to consumers, and “embodied energy” means the total energy used to build and maintain a process, expressed in calorie equivalents of one type of energy.

(P.A. 03-140, S. 19; P.A. 07-242, S. 54; June Sp. Sess. P.A. 07-4, S. 117; P.A. 11-80, S. 1, 43.)

*Note: Section 8 of public act 07-242 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 03-140 effective October 1, 2004; P.A. 07-242 amended Subsec. (b) to exempt certain facilities deemed required for reliability of electric supply to critical national defense and homeland security infrastructure from request for proposal process and from municipal participation fee requirements of Sec. 16-50l(a)(1), deleted reference to comprehensive energy report in Subsec. (c) and added Subsec. (g) re performing net energy analysis for facilities in excess of 65 megawatts, effective July 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (g) to specify applicability to “generation” facilities, effective July 1, 2007; P.A. 11-80 amended Subsec. (a) to provide for Department of Energy and Environmental Protection, rather than the board, to select newspapers and periodicals, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011.



Section 16a-8 - Programs to foster cooperative effort.

The board shall encourage programs to foster cooperative efforts by and among Connecticut business, industry, utilities, the academic community and government to develop new sources of energy.

(P.A. 74-285, S. 9, 20; P.A. 03-140, S. 21.)

History: P.A. 03-140 deleted provision re inclusion of recommendations in report pursuant to Sec. 16a-7, effective July 1, 2003.



Section 16a-9 - Energy emergency plan. Amendments.

(a) There shall continue to be an energy emergency plan. Said plan may include, but not be limited to, the following: (1) Establishment of programs, controls, standards, priorities and quotas for the allocation, rationing, conservation, distribution and consumption of available energy resources, (2) suspension and modification of existing statutes, standards and requirements affecting or affected by the use of energy resources, (3) adoption of measures affecting the type and composition and production and distribution of energy resources, (4) imposition of price restrictions on energy resources, (5) adoption of measures affecting the hours and days on which public buildings and commercial and industrial establishments may be or are required to remain open or closed, and (6) establishment and implementation of regional programs and agreements for the purpose of coordinating energy resource programs and actions of the state with those of the federal government and of other states and localities. Said plan shall include such levels of energy emergency as the commissioner shall establish.

(b) The commissioner shall prepare or cause to be prepared such amendments to the energy emergency plan as he may deem necessary. Such amendments shall be submitted to the General Assembly no later than fifteen days after the convening of any regular session of the General Assembly following the preparation of such amendments and shall be referred by the speaker of the House of Representatives and the president pro tempore of the Senate to the joint standing committee having cognizance of matters relating to energy. Said committee shall review such amendments and report its recommendations within fifteen days to the General Assembly. The General Assembly may by joint resolution disapprove or reject any section or sections of such amendments within forty-five days after the submittal of such amendments.

(P.A. 74-285, S. 10, 20; P.A. 75-537, S. 6, 55; P.A. 79-572, S. 1, 10; P.A. 88-220, S. 2, 11; P.A. 91-367, S. 4; P.A. 11-80, S. 1.)

History: P.A. 75-537 continued existence of emergency plan, deleting provision which had called for administrator to prepare one, and deleted Subsec. (b) re submission of plan for general assembly’s approval; P.A. 79-572 required plan to include levels of emergency established by secretary of office of policy and management and added Subsecs. (b) and (c) re amendments to plan; P.A. 88-220 deleted the 1980 reporting requirement formerly in Subsec. (c); P.A. 91-367 amended Subsec. (a) to authorize the plan to include the imposition of price restrictions on energy resources; pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 16a-10 - Joint legislative committee established.

There is established a joint legislative committee consisting of the president pro tempore of the Senate, the speaker of the House of Representatives, the majority and minority leaders of both houses of the General Assembly, and the cochairpersons and the ranking minority members of the committee of the General Assembly having cognizance of matters relating to energy. All records of meetings of said committee shall be a matter of public record.

(P.A. 74-285, S. 11, 20; P.A. 79-572, S. 2, 10.)

History: P.A. 79-572 included as committee members cochairpersons and ranking minority members of energy committee.



Section 16a-11 - Governor’s proclamation of energy emergency. Order implementing plan. Review and disapproval. Termination.

(a) In the event of an energy emergency, the Governor may proclaim that such emergency exists and designate by order all or any part of the energy emergency plan he intends to implement and the effective date thereof, provided during any such energy emergency, the Governor may designate by order additional parts of said energy emergency plan to be implemented and the effective dates thereof. Any such order by the Governor pursuant to this section shall become effective upon filing said proclamation and designation in the office of the Secretary of the State. Such proclamation and any such designation shall be published in full at least once in a newspaper having general circulation in each county, provided failure to publish shall not impair the validity of such proclamation or designation.

(b) Any proclamation may be disapproved by the joint legislative committee established under section 16a-10 at a meeting which shall be held within seventy-two hours after the filing of such proclamation in the office of the Secretary of the State. Such disapproval shall be by a majority vote, provided at least one of the minority leaders shall vote for such disapproval. Notwithstanding such disapproval, such proclamation and any order pursuant to this section shall be valid and effective from the time the Governor files such proclamation until such time as said committee files its disapproval in the office of the Secretary of the State. Any proclamation not disapproved shall remain in effect until the Governor proclaims the end of the energy emergency or until three hundred days after the date of the proclamation of the energy emergency. The joint legislative committee shall meet to review the proclamation of an energy emergency every sixty days until such emergency ends and may disapprove such proclamation by a simple majority vote. Any order or designation shall remain in effect until termination by further order by the Governor, which termination shall become effective upon filing such order in the office of the Secretary of the State. Such order shall be published in full at least once in a newspaper having general circulation in each county, provided failure to publish shall not impair the validity of such order.

(P.A. 74-285, S. 12, 20; P.A. 79-572, S. 3, 10.)

History: P.A. 79-572 provided that proclamation ceases to have effect 300 days after date emergency was proclaimed, required review of proclamation every 60 days and provided for disapproval by majority vote in Subsec. (b).



Section 16a-12 - Energy emergency not covered by state plan. Review and disapproval. Termination.

(a) In the event of an emergency not covered by said plan, the Governor may proclaim an energy emergency and in connection therewith issue orders such as are permitted pursuant to chapter 517 and such orders may include (1) establishment of programs, controls, standards, priorities and quotas for the allocation, rationing, conservation, distribution and consumption of available energy resources, (2) suspension and modification of existing statutes, standards and requirements affecting or affected by the use of energy resources, (3) adoption of measures affecting the type and composition and production and distribution of energy resources, (4) imposition of price restrictions on energy resources, (5) adoption of measures affecting the hours and days on which public buildings and commercial and industrial establishments may be or are required to remain open or closed and (6) establishment and implementation of regional programs and agreements for the purpose of coordinating energy resource programs and actions of the state with those of the federal government and of other states and localities. Prior to the issuance of such an order, the Governor shall make written findings that there is an energy emergency and that the order is necessary to assure the health, safety and welfare of the people of the state. Any such orders shall be promulgated in the same manner as provided in subsection (a) of section 16a-11.

(b) Any proclamation or order issued or promulgated pursuant to subsection (a) of this section may be disapproved by the joint legislative committee established under section 16a-10 within seventy-two hours of the filing of such proclamation or order in the office of the Secretary of the State. Such disapproval shall be by a majority vote, provided at least one of the minority leaders shall vote for such disapproval. Notwithstanding such disapproval, such proclamation or any order shall be valid and effective from the time the Governor files such proclamation or order until such time as said committee files its disapproval in the office of the Secretary of the State. Any proclamation not disapproved shall remain in effect until the Governor proclaims the end of the energy emergency or until three hundred days after the date of the proclamation of the energy emergency. The joint legislative committee shall meet to review the proclamation of an energy emergency every sixty days until such emergency ends and may disapprove such proclamation by a simple majority vote. Such order shall remain in effect until termination by further order by the Governor, which termination shall become effective upon filing such order in the office of the Secretary of the State. Such order shall be published in full at least once in a newspaper having general circulation in each county, provided failure to publish shall not impair the validity of such order.

(P.A. 74-285, S. 13, 20; P.A. 75-537, S. 7, 55; P.A. 79-572, S. 4, 10; P.A. 91-367, S. 5.)

History: P.A. 75-537 removed obsolete reference to emergencies prior to adoption of plan in Subsec. (a); P.A. 79-572 added provisions re expiration of proclamation after 300 days, 60-day reviews and disapproval by majority vote; P.A. 91-367 amended Subsec. (a) to authorize the imposition of price restrictions on energy resources and to require the governor, before issuing an order, to make written findings re the existence of an energy emergency and the necessity of the order.



Section 16a-13 - Aggrieved parties. Petition for exemption. Penalty for false statement. Exemptions. Appeal. Regulations.

(a)(1) Any person aggrieved by any order issued under section 16a-11 or 16a-12 may file a petition with the commissioner requesting an exemption. The petition shall be in such form as the commissioner may prescribe. The person filing the petition shall be subject to the penalty for making a false statement under section 53a-157b.

(2) The commissioner may grant an exemption to any person who due to certain circumstances is unable to comply with such order without suffering inordinate hardship beyond that hardship suffered by persons generally, including, but not limited to, circumstances where in the absence of such exemption the petitioner would: (A) Be prevented from performing activities essential to the pursuit of his regular occupation or profession, (B) suffer adverse medical effects or be unable to obtain necessary medical treatment, or (C) incur permanent and substantial injury to person or property. The commissioner may also grant an exemption to any person who performs an essential public service and who would be prevented from performing such service or would be impaired in his performance in the absence of such exemption.

(3) In making a determination pursuant to this subsection, the commissioner may compare the relevant circumstances of the petitioner with (A) other users of the same fuel, users of other fuels, or both, or (B) other persons in the same economic sector or subsector, persons in other economic sectors or subsectors, or both, as determined by the commissioner to be most appropriate in terms of the specific energy resource availability situation existing or forecast at the time such comparison is made.

(b) The commissioner may investigate any such petition and consider in his decision any relevant factual finding resulting from such investigation. The commissioner may accept submissions from third parties relevant to such petition, provided the petitioner is afforded the opportunity to respond to such third party submissions. The commissioner may also consider any other sources of relevant information in deciding the petition before him. The commissioner may hold an informal hearing, if, in his opinion, such hearing is advisable.

(c) If the commissioner determines that there is insufficient information upon which to base a decision and if upon request the required additional information is not furnished, the petition may be dismissed without prejudice. The commissioner shall grant, deny or dismiss without prejudice such petition not more than thirty days after receipt of such petition. The commissioner may make his decision granting an exemption conditional upon the petitioner’s taking actions specified in such decision. Upon the granting, denying or dismissal of such petition, the commissioner shall notify the petitioner, in writing, the reasons for his decision.

(d) The commissioner may reconsider and alter any decision under this section as he deems necessary to implement such plan, or any provision of such plan or any order adopted pursuant to section 16a-11 or 16a-12. The commissioner may suspend or revoke any exemption for any reason including but not limited to: (1) Changed circumstances where the grounds for granting an exemption to the petitioner have ceased to exist, (2) failure on the part of the petitioner to comply with conditions specified in the commissioner’s decision granting the exemption, or (3) where the exemption was issued by mistake or on the basis of misrepresentation or false pretenses on the part of the petitioner.

(e) The provisions of sections 4-176e to 4-181a, inclusive, shall not apply to any proceeding held pursuant to subsections (a) to (d), inclusive, of this section. Any person aggrieved by the decision of the commissioner may appeal such decision in accordance with the provisions of sections 4-183 and 4-184.

(f) The commissioner shall adopt regulations, in accordance with chapter 54, establishing administrative procedures to implement the provisions of this section with respect to petitions for exemption.

(P.A. 74-285, S. 14, 20; P.A. 75-156; 75-537, S. 8, 55; 75-567, S. 75, 80; P.A. 77-614, S. 19, 610; P.A. 79-572, S. 5, 10; P.A. 80-125, S. 1, 3; 80-483, S. 67, 186; P.A. 81-330, S. 2, 13; P.A. 88-317, S. 65, 107; P.A. 11-80, S. 1.)

History: P.A. 75-156 added provision re exemptions in Subsec. (a); P.A. 75-537 and 75-567 replaced energy agency administrator with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 79-572 replaced energy use sectors with economic sectors or subsectors in Subsec. (a) and clarified procedure for determining whether exemption warranted, replaced Sec. 4-180 with Sec. 4-181 in Subsec. (e) and added Subsec. (f) re adoption of regulations governing exemption petitions; P.A. 80-125 restated and expanded exemption provisions in Subsec. (a), added provision in Subsec. (c) re conditional exemption and added provisions in Subsec. (d) re suspension or revocation of exemption; P.A. 80-483 made technical changes; P.A. 81-330 added provision in Subsec. (a) subjecting person filing petition to penalty for false statement; P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (e) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 16a-13a - Levels of energy consumption considered in grant or denial of exemption. Regulations.

(a) The commissioner, in granting or denying an exemption under section 16a-13, may take into account past levels of energy consumption or changes therein on the part of the person seeking such exemption.

(b) The commissioner may adopt regulations, in accordance with chapter 54, which establish procedures for documenting past levels of energy consumption or changes therein for the purposes of an exemption under said section 16a-13.

(c) The commissioner may grant an exemption if he determines that the person seeking the exemption has fulfilled the conditions contained in such regulations. The regulations shall permit exemption: (1) In cases where the applicant documents an absolute reduction in energy consumption over such periods of time as the regulations may establish, which periods may vary for different categories of persons, and the reduction is the result of physical or behavioral changes or adjustments undertaken for energy conservation purposes and not from changes or modifications undertaken for other purposes, such as alterations in building size, extent or type of production capacity or utilization thereof, or changes in the nature or number of work force employed, which changes were not undertaken for energy conservation purposes; or (2) in cases where the applicant documents that his consumption of energy is substantially less than that of other persons in like circumstances over such period of time as the regulations may establish, which periods may vary for different categories of persons, and the level of consumption is due to physical or behavioral factors, changes or adjustments, undertaken for energy conservation purposes and not from factors, changes or modifications not so related.

(d) The regulations may provide that reductions in or levels of energy consumption which occur subsequent to the proclamation of an energy emergency pursuant to section 16a-11 or section 16a-12 shall not constitute the basis for exemption unless the reductions are due solely to actions undertaken prior to such proclamation.

(P.A. 79-572, S. 6, 10; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 16a-13b - Responsibilities of the Commissioner of Energy and Environmental Protection in energy emergency activities.

(a) The commissioner shall: (1) Be responsible for the conduct and administration of energy emergency planning and preparedness activities generally, including the coordination of such activities under this title with other state emergency planning conducted under any other provisions of the general statutes or special acts and with energy emergency planning or preparedness activities undertaken by the federal government, other states and regional or interstate organizations, and (2) coordinate, under the direction of the office of the Governor, the adoption and implementation of emergency measures by state departments during any energy emergency proclaimed under section 16a-11 or section 16a-12, including the coordination of state, federal, regional and interstate activities.

(b) In exercising the responsibilities under subsection (a) of this section, the commissioner shall consult with the Department of Emergency Services and Public Protection, the Public Utilities Regulatory Authority, the Department of Transportation and such other state agencies as the commissioner deems appropriate. Each state agency shall assist the commissioner in carrying out the responsibilities assigned by sections 16a-9 to 16a-13d, inclusive.

(P.A. 79-572, S. 9, 10; P.A. 80-482, S. 4, 40, 345, 348; P.A. 88-135, S. 3; P.A. 04-219, S. 7; P.A. 11-51, S. 156; 11-80, S. 1.)

History: P.A. 80-482 made division of public utility control an independent department and abolished department of business regulation; P.A. 88-135 substituted office of “emergency management” for office of “civil preparedness” in Subsec. (b); P.A. 04-219 amended Subsec. (b) to substitute Department of Emergency Management and Homeland Security for Office of Emergency Management, effective January 1, 2005; P.A. 11-51 amended Subsec. (b) by replacing “Department of Emergency Management and Homeland Security, the Department of Public Safety” with “Department of Emergency Services and Public Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner” and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16a-13c - Violation of energy emergency plan or order. Interference with energy emergency activities. Penalties.

Any person who during the course of an energy emergency proclaimed under this chapter violates any provision of the energy emergency plan which has been implemented pursuant to section 16a-11 or any order adopted pursuant to section 16a-12, or who obtains an exemption pursuant to section 16a-13 by misrepresentation or false pretenses, or who impedes, interferes with or obstructs any lawful energy emergency activities pursuant to this chapter, or who violates any provision of this chapter, shall be fined not more than one thousand dollars or imprisoned not more than one year, or both, for each offense. Each violation and each day on which the violation occurs or continues shall be a separate offense.

(P.A. 79-572, S. 7, 10; P.A. 80-125, S. 2, 3.)

History: P.A. 80-125 included in penalty provision those who gain exemption by misrepresentation or false pretenses.



Section 16a-13d - Study on establishing a reserve of energy resources.

Section 16a-13d is repealed.

(P.A. 79-572, S. 8, 10; P.A. 86-187, S. 9, 10; P.A. 95-217, S. 9.)



Section 16a-14 - *(See end of section for amended version and effective date.) General powers and duties of the Commissioner of Energy and Environmental Protection re energy matters.

In addition to the duties set forth in any other law, the Commissioner of Energy and Environmental Protection may: (1) Be designated as the state official to implement and execute any federal program, law, order, rule or regulation related to the allocation, rationing, conservation, distribution or consumption of energy resources, (2) investigate any complaint concerning the violation of any federal or state statute, rule, regulation or order pertaining to pricing, allocation, rationing, conservation, distribution or consumption of energy resources and shall transmit any evidence gathered by such investigation to the proper federal or state authorities, (3) coordinate all state and local government programs for the allocation, rationing, conservation, distribution and consumption of energy resources, (4) cooperate with the appropriate authorities of the United States government, or other state or interstate agencies with respect to allocation, rationing, conservation, distribution and consumption of energy resources, (5) conduct programs of public education regarding energy conservation, (6) carry out a program of studies, hearings, inquiries, surveys and analyses necessary to carry out the purposes of this chapter and sections 4-124c, 4-124i, 4-124l, 4-124p, 8-3b, 8-31a, 8-32a, 8-33a, 8-35a, 8-37a and 8-189, subsection (b) of section 8-206 and sections 16a-20, 16a-102, 22a-352 and 22a-353, provided if an individual or business furnishing commercial or financial information concerning such individual or business requests in writing at the time such information is furnished that it be treated as confidential proprietary information, such information, to the extent that it is limited to (A) volume of sales, shipments, receipts and exchanges of energy resources, (B) inventories of energy resources, and (C) local distribution patterns of energy resources, shall be exempt from the provisions of subsection (a) of section 1-210, (7) enter into contracts with any person to do all things necessary or convenient to carry out the functions, powers and duties of the commissioner and the Department of Energy and Environmental Protection under this chapter and sections 4-5, 4-124l, 4-124p, 8-3b, 8-32a, 8-33a, 8-35a and 8-189, subsection (b) of section 8-206 and sections 16a-20, 16a-102, 22a-352 and 22a-353, (8) adopt regulations, in accordance with chapter 54, to establish standards for solar energy systems, including experimental systems, which offer practical alternatives to the use of conventional energy with regard to current technological feasibility and the climate of this state, and (9) undertake such other duties and responsibilities as may be delegated by other state statutes or by the Governor.

(P.A. 74-285, S. 15, 20; P.A. 75-537, S. 9, 55; P.A. 76-364; 76-409, S. 2; P.A. 77-614, S. 19, 610; P.A. 78-268, S. 3, 5; 78-303, S. 92, 136; P.A. 79-576, S. 3, 7; P.A. 81-330, S. 11, 13; P.A. 88-116, S. 9; 88-248, S. 4; P.A. 07-217, S. 64; P.A. 11-80, S. 1.)

*Note: On and after January 1, 2015, this section, as amended by section 316 of public act 13-247, is to read as follows:

“Sec. 16a-14. General powers and duties of the Commissioner of Energy and Environmental Protection re energy matters. In addition to the duties set forth in any other law, the Commissioner of Energy and Environmental Protection may: (1) Be designated as the state official to implement and execute any federal program, law, order, rule or regulation related to the allocation, rationing, conservation, distribution or consumption of energy resources, (2) investigate any complaint concerning the violation of any federal or state statute, rule, regulation or order pertaining to pricing, allocation, rationing, conservation, distribution or consumption of energy resources and shall transmit any evidence gathered by such investigation to the proper federal or state authorities, (3) coordinate all state and local government programs for the allocation, rationing, conservation, distribution and consumption of energy resources, (4) cooperate with the appropriate authorities of the United States government, or other state or interstate agencies with respect to allocation, rationing, conservation, distribution and consumption of energy resources, (5) conduct programs of public education regarding energy conservation, (6) carry out a program of studies, hearings, inquiries, surveys and analyses necessary to carry out the purposes of this chapter and sections 4-124i, 4-124l, 4-124p, 8-3b, 8-35a and 8-189, subsection (b) of section 8-206 and sections 16a-20, 16a-102, 22a-352 and 22a-353, provided if an individual or business furnishing commercial or financial information concerning such individual or business requests in writing at the time such information is furnished that it be treated as confidential proprietary information, such information, to the extent that it is limited to (A) volume of sales, shipments, receipts and exchanges of energy resources, (B) inventories of energy resources, and (C) local distribution patterns of energy resources, shall be exempt from the provisions of subsection (a) of section 1-210, (7) enter into contracts with any person to do all things necessary or convenient to carry out the functions, powers and duties of the commissioner and the Department of Energy and Environmental Protection under this chapter and sections 4-5, 4-124l, 4-124p, 8-3b, 8-35a and 8-189, subsection (b) of section 8-206 and sections 16a-20, 16a-102, 22a-352 and 22a-353, (8) adopt regulations, in accordance with chapter 54, to establish standards for solar energy systems, including experimental systems, which offer practical alternatives to the use of conventional energy with regard to current technological feasibility and the climate of this state, and (9) undertake such other duties and responsibilities as may be delegated by other state statutes or by the Governor.”

(P.A. 74-285, S. 15, 20; P.A. 75-537, S. 9, 55; P.A. 76-364; 76-409, S. 2; P.A. 77-614, S. 19, 610; P.A. 78-268, S. 3, 5; 78-303, S. 92, 136; P.A. 79-576, S. 3, 7; P.A. 81-330, S. 11, 13; P.A. 88-116, S. 9; 88-248, S. 4; P.A. 07-217, S. 64; P.A. 11-80, S. 1; P.A. 13-247, S. 316.)

History: P.A. 75-537 replaced energy agency and its administrator with department and commissioner of planning and energy policy; P.A. 76-364 replaced specific provisions re election of selectmen with statement that Sec. 9-167a applies to election of selectmen; P.A. 76-409 added Subdiv. (8) re standards for solar energy systems; P.A. 77-614 replaced department and commissioner of planning and energy policy with office of policy and management and its secretary; P.A. 78-268 deleted reference to repealed Sec. 4-91; P.A. 78-303 deleted references to repealed Secs. 4-60a, 4-60b and 4-70a; P.A. 79-576 updated section references; P.A. 81-330 deleted references to Sec. 16a-19; P.A. 88-116 deleted obsolete reference to Sec. 4-124g; P.A. 88-248 deleted obsolete references to Sec. 2-73; (Revisor’s note: In 1993 an obsolete reference to repealed Sec. 16-340 was deleted editorially by the Revisors); P.A. 07-217 made technical changes, effective July 12, 2007; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “Office of Policy and Management” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 13-247 deleted references to Secs. 4-124c, 8-31a, 8-32a, 8-33a and 8-37a in Subdiv. (6) and deleted references to Secs. 8-32a and 8-33a in Subdiv. (7), effective January 1, 2015.



Section 16a-14a - Grant program for businesses involved in energy-related products and services.

Section 16a-14a is repealed, effective July 1, 2011.

(P.A. 79-576, S. 4, 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1, 140.)



Section 16a-14b - Testing programs for energy-related products. Regulations. Report.

(a) The commissioner shall develop voluntary testing programs for energy-related products or categories of such products. Such testing shall be designed to protect the interests of consumers by providing reliable information on such products, and may include the evaluation of the energy efficiency, durability, reliability, health and safety aspects, life-cycle cost or other performance qualities of such products.

(b) The commissioner, in consultation with the Commissioner of Consumer Protection, shall adopt regulations in accordance with chapter 54 establishing provisions (1) for standardized procedures for the performance of such testing; (2) for categories of energy-related products to be covered by such testing procedures; (3) to differentiate between the testing of experimental energy-related products and commercial energy-related products, to determine the range of models produced by a specific manufacturer to which testing results will apply and to ensure that products submitted for testing constitute a representative sample of those produced within such range by said manufacturer; (4) for a standardized format for the compilation of information from such tests which shall include all relevant information from each type of test performed on a product; (5) for the designation of qualified state or state-certified facilities to perform such testing; provided, no person or organization which has any pecuniary interest in the manufacture, distribution or sale of energy-related products within or without the state shall be eligible for such designation; and (6) for a schedule of reasonable fees for the performance of such tests or a procedure for establishing such a schedule.

(P.A. 79-576, S. 5, 7; P.A. 88-220, S. 3, 11; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 88-220 deleted former Subsec. (c) which had contained obsolete reporting requirement; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 16a-14c and 16a-14d - Comprehensive energy plan. Technical advisory group; recommendations regarding electric energy efficiency; regulations.

Sections 16a-14c and 16a-14d are repealed.

(P.A. 90-219, S. 4, 7; P.A. 92-138, S. 3; P.A. 96-23.)



Section 16a-14e - Purchasing pool for purchase of electricity.

The Department of Energy and Environmental Protection shall operate a purchasing pool for the purchase of electricity for state operations. Said department shall provide the opportunity to participate in such purchasing pool to each household that includes an individual who receives means-tested assistance administered by the state or federal government. Any such household shall receive through such purchasing pool the same benefits and rate discounts available for state facilities. The Department of Energy and Environmental Protection shall use federal and state energy assistance funds to leverage the lowest practicable electric rates for households participating in such pool, provided such funds shall not be used for administrative purposes. The provisions of section 16-245 shall not apply to the Department of Energy and Environmental Protection for purposes of this section.

(P.A. 98-28, S. 60, 117; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; pursuant to P.A. 11-80, “Office of Policy and Management” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 16a-14f - Grants or rebates to municipalities, academic institutions and other entities for purchase or installation of alternative vehicles, alternative vehicle fueling equipment and energy efficient devices.

The Department of Energy and Environmental Protection may, from resources available not included in state appropriated funds, provide grants or rebates to municipalities, academic institutions and other entities for the purchase or installation of alternative vehicles, alternative vehicle fueling equipment and energy efficient devices.

(P.A. 13-298, S. 53.)

History: P.A. 13-298 effective July 8, 2013.



Section 16a-15 - Display of signs on fuel pumps. Display of signs posting gas price for public and members of retail membership organization. Regulations. Statement of percentage and type of alcohol on certain documentation. Display of minimum cetane number for diesel fuel. Penalty.

(a) Each person shall publicly display and maintain on each pump or other dispensing device from which any gasoline or other product intended as a fuel for aircraft, motor boats or motor vehicles is sold by such person, such signs as the Commissioner of Consumer Protection, by regulation adopted pursuant to chapter 54, may require to inform the public of the octane rating and price of such gasoline or other product. Each person selling such gasoline or other product on both a full-serve and self-serve basis and displaying the price of such gasoline or other product at a location on the premises other than at a pump or other dispensing device shall include in such display both the full-serve and self-serve prices of such gasoline or other product, in such manner as the commissioner, by regulation, may require. All signs as to price shall be the per-gallon price and shall not be the price of less or more than one gallon.

(b) Each person shall publicly display and maintain on each pump or other dispensing device from which any gasoline or other product containing more than one per cent by volume of ethanol, methanol or any other cosolvent, and intended as a fuel for aircraft, motor boats or motor vehicles is sold by such person, such signs as the Commissioner of Consumer Protection, by regulation adopted pursuant to chapter 54, may require to inform the public of the amount of methanol, ethanol or any other cosolvent contained in such gasoline or other product.

(c) Each person shall publicly display and maintain, in a like manner, size and print, on each sign on display to the general public intended to inform the public of the price of gasoline and each pump or other dispensing device from which any gasoline intended as a fuel for motor vehicles is sold by such person, such signs as the Commissioner of Consumer Protection, by regulation adopted pursuant to chapter 54, may require to inform the public of the price for such gasoline for such members of the public as any such sign that informs of the price of such gasoline for members of any club, members of any retail membership organization or persons who qualify for any special discount offer.

(d) Any manufacturer, hauler, blender, agent, jobber, consignment agent, or distributor who distributes gasoline, or other products intended as fuel for aircraft, motor boats, or motor vehicles, which contain one per cent or more alcohol by volume, shall state the percentage of alcohol and the type of alcohol on any invoice, bill of lading, shipping paper, or other documentation used in normal and customary business practices.

(e) Each person shall publicly display and maintain on each pump or other dispensing device from which any diesel fuel intended as a fuel for motor boats or motor vehicles is sold by such person, the minimum cetane number for such diesel fuel.

(f) Any person who, by himself or herself or by his or her agent or employee, violates any provision of this section or such regulations shall be fined not less than fifty dollars or more than two hundred fifty dollars.

(g) A violation of subsection (c) of this section shall constitute an unfair trade practice under subsection (a) of section 42-110b.

(P.A. 74-285, S. 17, 20; P.A. 75-537, S. 10, 55; P.A. 77-614, S. 19, 610; P.A. 80-436, S. 6, 7; P.A. 84-244, S. 1; 84-279, S. 2; P.A. 98-128, S. 6, 10; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-89, S. 1; P.A. 06-29, S. 1; P.A. 07-217, S. 65; P.A. 13-270, S. 1.)

History: P.A. 75-537 replaced energy agency administrator with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 80-436 required that signs display per-gallon price; P.A. 84-244 divided section into Subsecs. and required persons selling gasoline or other product on both a full-serve and self-serve basis and displaying the price of the product in a place other than the pump to include in such display both the full-serve and self-serve price of the product as the commissioner of consumer protection requires; P.A. 84-279 inserted new Subsecs. (b) and (c), requiring invoices and signs to display the amount of methanol, ethanol or other cosolvent in gasoline or other fuel, designating prior provisions as Subsecs. (a) and (d) and substituting “commissioner of consumer protection” for “secretary” in Subsec. (a); P.A. 98-128 made technical changes in Subsecs. (a) and (b), added new Subsec. (c) to establish specific requirements for the period commencing May 27, 1998, and ending on October 1, 1998 re displaying a notice to inform public of requirements of Subsec. (c) of Sec. 14-332a and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), effective May 27, 1998; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-89 amended Subsec. (c) by designating existing provisions as new Subdiv. (1), making technical changes therein, and adding new Subdiv. (2) re posting of gas prices for members of the public and members of any retail membership organization, effective June 7, 2005; P.A. 06-29 deleted former Subsec. (c)(1) re notice display during period from May 27, 1998, to October 1, 1998, redesignated existing Subsec. (c)(2) as new Subsec. (c) and added Subsec. (f) specifying that violation of Subsec. (c) is an unfair trade practice, effective May 8, 2006; P.A. 07-217 made technical changes in Subsec. (e), effective July 12, 2007; P.A. 13-270 added new Subsec. (e) re display of minimum cetane number for diesel fuel on each pump or other dispensing device and redesignated existing Subsecs. (e) and (f) as Subsecs. (f) and (g), effective January 1, 2014.



Section 16a-15a - Notice of full-serve and self-serve fuel pumps. Notice of discounts. Handicapped drivers.

The Commissioner of Consumer Protection shall adopt regulations in accordance with the provisions of chapter 54 specifying the manner in which retail dealers, as defined in section 14-318, shall notify customers of the location of self-service and full-service fuel pumps or any pumps at which discounts are offered for cash payment or credit cards are accepted. The regulations shall include provision for the direction of handicapped drivers to the appropriate self-service pump as provided in section 14-325b.

(P.A. 84-244, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 16a-16 - Enforcement; injunctions, damages. Remedies not exclusive.

(a) This chapter may be enforced by the Secretary of the Office of Policy and Management in the superior court for any judicial district in which any person who violates any provisions of this chapter resides or maintains a place of business by an ex parte temporary injunction issued by said court or a judge thereof; provided, if such injunction is issued, such person may file a motion to dissolve such injunction and a hearing upon such motion shall be held by the superior court not later than three days after service of such motion upon the Governor pursuant to an order of said court or a judge thereof. If a permanent injunction is granted, such person may be assessed damages of not more than ten thousand dollars plus court costs.

(b) The provisions of this section are not exclusive, and the remedies provided for in this section shall be in addition to any other remedy provided for in any other section of the general statutes or available under common law.

(P.A. 74-285, S. 16, 20; P.A. 75-537, S. 11, 55; P.A. 77-614, S. 19, 610; P.A. 78-280, S. 2, 127.)

History: P.A. 75-537 replaced energy agency administrator with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner with secretary of the office of policy and management; P.A. 78-280 replaced “county” with “judicial district”.






Chapter 296 - Operation of Fuel Supply Business

Section 16a-17 - *(See end of section for amended version and effective date.) Definitions.

As used in sections 16a-17 to 16a-20, inclusive:

(1) “Fuel” includes electricity, natural gas, petroleum products, coal and coal products, wood fuels, radioactive materials and any other resource yielding energy;

(2) “Creating a fuel shortage” means the diminution by contrivance or artificial means of the supply of fuel to a point below that needed to meet consumer demands adequately.

(P.A. 74-208, S. 1, 5.)

*Note: On and after July 1, 2013, this section, as amended by section 1 of public act 12-76, is to read as follows:

“Sec. 16a-17. Definitions. (a) As used in sections 16a-17 to 16a-20, inclusive:

(1) “Fuel” includes electricity, natural gas, petroleum products, coal and coal products, wood fuels, radioactive materials and any other resource yielding energy;

(2) “Creating a fuel shortage” means the diminution by contrivance or artificial means of the supply of fuel to a point below that needed to meet consumer demands adequately.

(b) As used in sections 16a-21, 16a-22a and 16a-22k:

(1) “Associated equipment” means a gas regulator, gas line, sacrificial anode, interconnecting hardware and such other equipment necessary for the installation and operation of a propane tank;

(2) “Automatic delivery” means the delivery of heating fuel to a consumer by a dealer pursuant to a system determined by the dealer of calculating the heating fuel needs of the consumer, based on the consumer’s consumption of heating fuel;

(3) “Cash” means legal tender, a certified or cashier’s check, commercial money order or equivalent of such legal tender, check or money order. Cash also includes a guaranteed payment on behalf of a consumer by a government or community action agency, provided no discount is taken for the charge as billed;

(4) “Commissioner” means the Commissioner of Consumer Protection;

(5) “Consumer” means a direct purchaser of heating fuel from a heating fuel dealer, when such fuel is the primary source of heat for residential heating or domestic hot water to one or more dwelling units within a structure having not more than four dwelling units;

(6) “Gallon” means an accepted unit of measure consisting of two hundred thirty-one cubic inches, for all liquid or gaseous heating fuel, subject to modifications allowed under regulations adopted pursuant to section 43-42;

(7) “Heating fuel” means any petroleum-based fuel used as the primary source of residential heating or domestic hot water, including petroleum products regulated pursuant to chapter 250;

(8) “Heating fuel dealer” or “dealer” means any individual or group of individuals, a firm, partnership, corporation, cooperative or limited liability company that offers the retail sale of heating fuel to a consumer;

(9) “Lessee” means a natural person who rents or leases personal property under a consumer rental or lease agreement;

(10) “Lessor” means a heating fuel dealer who regularly provides the use of personal property through consumer rental or lease agreements and to whom rent is paid at a fixed interval for the use of such property; and

(11) “Notice of termination of automatic delivery” means a notice by a consumer to a dealer providing automatic delivery in which the consumer requests the dealer to terminate automatic delivery.”

(P.A. 74-208, S. 1, 5; P.A. 12-76, S. 1.)

History: P.A. 12-76 designated existing provisions as Subsec. (a) and added Subsec. (b) re definitions used in Secs. 16a-21, 16a-22a and 16a-22k, effective July 1, 2013.



Section 16a-18 - Illegal creation of fuel shortage. Penalty. Extradition.

(a) No person, firm, corporation, business or combination thereof shall individually perform any act, or conspire to perform any act, which act creates a shortage of fuel or a probable shortage of fuel in this state with the intent to raise fuel prices or energy prices, adversely affect competition in this state or in any way violate the antitrust laws of the state of Connecticut or other laws of this state regulating illegal business practices.

(b) Any person, firm, corporation, business or combination thereof violating any provision of subsection (a) of this section shall be guilty of a class D felony, except that such person shall be fined not more than two hundred fifty thousand dollars.

(c) If any person violates sections 16a-17 to 16a-20, inclusive, and subsequently leaves the jurisdiction of this state, the Chief State’s Attorney shall seek extradition of such individual. If any individual violates any provision of said sections while physically present in another state, the Chief State’s Attorney or his designee shall seek extradition of said individual under a like provision of section 54-162 of the Uniform Criminal Extradition Act, as it may appear in other jurisdictions or under any other applicable law of such other jurisdictions.

(P.A. 74-208, S. 2, 5; P.A. 07-217, S. 66; P.A. 13-258, S. 63.)

History: P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007; P.A. 13-258 amended Subsec. (b) to substitute provision re class D felony for provision re imprisonment of not more than 5 years and make a technical change.



Section 16a-19 - Powers of investigation.

Section 16a-19 is repealed.

(P.A. 74-208, S. 3, 5; P.A. 75-537, S. 12, 55; P.A. 76-435, S. 53, 82; P.A. 77-614, S. 19, 610; P.A. 81-330, S. 12, 13.)



Section 16a-20 - Enforcement, civil action privileged, damages, reciprocity.

(a) The Department of Energy and Environmental Protection may institute a civil action in the Superior Court, or in the United States District Court, where applicable, against any person, firm, corporation, business or combination thereof it believes, or has reason to believe, has violated sections 16a-17 to 16a-20, inclusive, to enjoin said parties from continuing such conduct within this state and to seek repayment of damages on behalf of those individuals, businesses and industries harmed by said activities. In such actions it shall be represented by the Attorney General.

(b) Upon the institution of such civil action, the Attorney General shall have the right to take the deposition of any witness the Attorney General believes, or has reason to believe, has information relative to the prosecution of such action, upon application made to the Superior Court, notwithstanding the provisions of other statutes limiting depositions. The Attorney General shall also have the right to take such depositions in other states and to utilize the laws of such other states relative to the taking of depositions where allowed by the laws of such states. The state of Connecticut shall allow similar depositions to be taken within this state on behalf of any governmental agency of another state or any territory or possession of the United States seeking to pursue litigation similar to that permitted under sections 16a-17 to 16a-20, inclusive, as long as such other state allows the Attorney General to take depositions within its jurisdiction. In so doing, the Superior Court shall enforce the orders of the courts of such other state relative to the deposition requested and issue subpoenas or subpoenas duces tecum, as necessary, as well as enforcing such subpoenas through citations of contempt or other available remedies.

(c) In any case where damages referred to in subsection (a) of this section shall be proven by a fair preponderance of the evidence, the court shall order repayment by any or all defendants of said damages to the applicable parties or businesses through the Department of Energy and Environmental Protection.

(d) The court shall also have the right, in its discretion, to assess treble damages against said defendants.

(e) Any such civil action shall be privileged in assignment for trial.

(P.A. 74-208, S. 4, 5; P.A. 75-537, S. 13, 55; P.A. 77-614, S. 19, 610; P.A. 06-196, S. 203; P.A. 11-80, S. 1.)

History: P.A. 75-537 replaced Connecticut energy agency with department of planning and energy policy; P.A. 77-614 replaced department with office of policy and management; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; pursuant to P.A. 11-80, “Office of Policy and Management” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsecs. (a) and (c), effective July 1, 2011.



Section 16a-21 - *(See end of section for amended version and effective date.) Sales of home heating oil. Billing.

(a) No person, firm or corporation shall sell at retail fuel oil or propane gas to be used for residential heating without placing the unit price, clearly indicated as such, the total number of units sold and the amount of any delivery surcharge in a conspicuous place on the delivery ticket given to the purchaser or an agent of the purchaser at the time of delivery. No person, firm or corporation may bill or otherwise attempt to collect from any purchaser of fuel oil or propane gas an amount which exceeds the unit price multiplied by the total number of units stated on the delivery ticket, plus the amount of any delivery surcharge stated on the ticket. For the purpose of this section, unit price means the price per gallon computed to the nearest tenth of a whole cent.

(b) Any person, firm or corporation who violates subsection (a) of this section shall be fined not more than one hundred dollars for the first offense nor more than five hundred dollars for each subsequent offense.

(P.A. 74-212, S. 1, 2; P.A. 79-256; P.A. 81-330, S. 3, 13; P.A. 90-304, S. 5; June Sp. Sess. P.A. 01-9, S. 14, 131.)

*Note: On and after July 1, 2013, this section, as amended by section 2 of public act 12-76, is to read as follows:

“Sec. 16a-21. Heating fuel dealers. Sale of heating fuel. Renting or leasing of heating fuel tank. Contract requirements. Surcharge prohibited. Exceptions. Consumer right to cancel. Regulations. Penalties. (a)(1) No heating fuel dealer shall sell heating fuel or rent or lease a heating fuel tank without a written contract that contains all the terms and conditions for delivery of such heating fuel and the amount of fees, charges, surcharges or penalties allowed under this section and assessed to the consumer under such contract. No such contract shall contain any fees, charges, surcharges or penalties, except for those allowed pursuant to subsections (e), (f) and (g) of this section and for tank rental fees or liquidated damages for violation of the contract terms. No contract for the delivery of heating fuel under this subsection shall include a provision for liquidated damages for a consumer breach of such contract where the liquidated damages exceed the actual damages to the heating fuel dealer caused by such breach. No written contract period for heating fuel shall be for a term greater than thirty-six months. Each heating fuel dealer shall offer consumers the option to enter into a bona fide commercially reasonable contract for a term of eighteen months. A consumer and a heating fuel dealer may agree to enter into a bona fide commercially reasonable contract for a term of less than eighteen months. Longer fuel contract term lengths may be permitted for underground tank consumers, provided the fuel term agreements are concurrent with tank lease agreements as specified in subdivision (2) of this subsection.

(2) If a tank is being leased or lent to a consumer, a contract for the tank rental or loan shall indicate in writing a description of the tank, initial installation charges, if any, the amount and timing of rental or loan payments, the manner in which the lessor will credit the lessee for any unused heating fuel and terms by which a lessee may terminate the contract. A lessor may enter into a separate contract with the lessee for additional services including, but not limited to, maintenance, repair and warranty of equipment, provided such contract complies with the provisions of this section. No contract for tanks installed above ground shall be for a term greater than thirty-six months. Each consumer shall be given the option to enter into a bona fide commercially reasonable contract for a term of eighteen months. A lessee and a lessor may agree to enter into a bona fide commercially reasonable contract for a term of less than eighteen months. No contract for a tank installed underground shall exceed five years.

(3) If a tank installed underground is provided to a consumer, a contract for such tank shall contain a clause providing the consumer with the option to purchase the tank and associated equipment at any time during the length of the contract, but not later than five years after the date of commencement of the contract. The purchase price for the tank shall be disclosed in the contract and shall not increase before the contract expires. Any waiver of liability or transfer of warranty shall be stated in the contract. For existing contracts, whether oral or written, where the purchase option or purchase price is silent or unspecified, a contract addendum including the purchase option and a commercially reasonable purchase price shall be mailed or delivered to the consumer not later than September 1, 2013. Such contract addendum shall contain a clause providing the lessee with the option of purchasing the tank and associated equipment at any time prior to September 1, 2018. Upon purchase of the tank and any associated equipment, any contract obligations pursuant to subdivisions (1) and (2) of this subsection shall terminate immediately.

(4) A contract required by this section shall be in writing and shall comply with the plain language requirements of section 42-152, provided any fee, charge, surcharge or penalty disclosed in such contract shall be in twelve-point, boldface type of uniform font. Any fee, charge, surcharge or penalty shall not increase prior to the expiration of the contract.

(5) A written contract for the sale of heating fuel or lease of equipment that calls for an automatic renewal of the contract is not valid unless such contract complies with the provisions of this section, section 42-126b and chapter 296a.

(6) The requirement that contracts be in writing pursuant to this section shall not apply to any heating fuel delivery initiated by a consumer, payable on delivery or billed to the consumer with no future delivery commitment, where no fee, charge, surcharge or penalty is assessed, except for any fee, charge or surcharge authorized under subsection (g) of this section.

(7) The requirement that contracts be in writing pursuant to this section shall not apply to agreements that are solely automatic delivery where: (A) The consumer may terminate automatic delivery at any time and where no fee, charge, surcharge or penalty is assessed for termination, and (B) the dealer providing automatic delivery provides written notice to the consumer the dealer serves under automatic delivery of the method for the termination of automatic delivery, as specified in this subdivision. Such written notice shall be included with each invoice for products subject to automatic delivery. Notice from a consumer to a dealer requesting termination of automatic delivery may be delivered to the dealer by (i) a written request by the consumer delivered by certified mail to the dealer, (ii) electronic mail sent from the consumer to a valid electronic mail address of the dealer, or (iii) electronic facsimile by the consumer to be sent to a valid facsimile number at the dealer’s place of business. The consumer shall give notice at least one day prior to the day upon which the consumer desires to terminate automatic delivery. The consumer shall not be responsible for payment of deliveries made by the dealer after such notice has been given, except for deliveries made within one business day after such notice has been given and which were scheduled for delivery by the dealer prior to such notice being given, provided consideration shall be given for weekend and holiday closings or extenuating circumstances not under the control of the dealer.

(b) If a consumer complaint is being mediated or investigated by the commissioner, the heating fuel dealer, if it owns the tank and has exclusive fill requirements, may not deny the consumer deliveries of heating fuel from October first to March thirty-first, inclusive, because of the existence of the mediation or investigation, provided the heating fuel dealer remains the exclusive supplier of heating fuel and the consumer pays cash for such fuel upon delivery.

(c) The requirement that contracts be in writing as set forth in this section may be satisfied pursuant to the provisions of: (1) The Connecticut Uniform Electronic Transactions Act, sections 1-266 to 1-286, inclusive, (2) sections 42a-7-101 to 42a-7-106, inclusive, or (3) the Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq. Except as provided in subsection (d) of this section, verbal telephonic communications shall not satisfy the writing requirement of this section.

(d) The requirement that contracts be in writing pursuant to this section and section 16a-23n may be satisfied telephonically, only if a heating fuel dealer:

(1) Has provided to the consumer prior to any telephonic communication all terms and conditions of the contract, in writing, except for the contract duration, the unit price and the maximum number of units covered by the contract;

(2) Employs an interactive voice response system or similar technology that provides the consumer with the contract duration, the unit price and the maximum number of units covered by the contract;

(3) Retains for a period of not less than one year from the date of the expiration of the contract, in a readily retrievable format, a recording of the consumer affirmation to each such term and condition;

(4) Sends the consumer a letter confirming the consumer’s agreement to such terms and conditions, with a written copy of the terms and conditions agreed to; and

(5) Retains a copy of each such letter.

(e) No heating fuel dealer shall deliver heating fuel without placing the unit price, clearly indicated as such, the total number of gallons or units sold and the amount of any fee, charge or surcharge allowed pursuant to this section in a conspicuous place on the delivery ticket given to the consumer or an agent of the consumer at the time of delivery. No heating fuel dealer shall bill or otherwise attempt to collect from any consumer of heating fuel an amount that exceeds the unit price multiplied by the total number of gallons or units stated on the delivery ticket, plus the amount of any fee, charge or surcharge allowed pursuant to this section and stated on the delivery ticket.

(f) No heating fuel dealer shall assess a fee, charge or surcharge on any delivery, including, but not limited to, any delivery under an automatic delivery agreement, initiated by the dealer to a consumer.

(g) No heating fuel dealer shall assess a fee, charge or surcharge on the price per gallon or total delivery charge for any heating fuel delivery initiated by a consumer, except when:

(1) The heating fuel delivery is not more than one hundred gallons;

(2) The heating fuel delivery is made outside the normal service area of the dealer;

(3) The heating fuel delivery is made outside the normal business hours of the dealer; or

(4) The dealer incurs extraordinary labor costs for the heating fuel delivery.

(h) Except for the underground tank addendum required pursuant to subdivision (3) of subsection (a) of this section, the provisions of this section shall not apply to existing customers of a heating fuel dealer on July 1, 2013, who have valid written contracts on said date. The provisions of this section shall apply as of the renewal or expiration dates of such contracts.

(i) A consumer shall have the right to cancel his or her relationship with a heating fuel dealer without penalty for an above-ground tank that is lent or leased if such relationship is based upon either an oral agreement or a course of dealing. No tank removal charge or forfeiture of unused heating fuel shall be permitted if a consumer cancels such relationship. The consumer shall be entitled to a refund of all unused heating fuel at the same price at which the consumer purchased such heating fuel.

(j) The Commissioner of Consumer Protection may adopt regulations pursuant to chapter 54 to: (1) Establish a consumer bill of rights regarding home heating dealers, (2) require heating fuel dealers to provide consumers with such consumer bill of rights prior to entering into a contract, and (3) permit home heating dealers to post such consumer bill of rights on their Internet web sites or record and play back such consumer bill of rights when consumers call the offices of such heating fuel dealers.

(k) A violation of the provisions of this section shall be an unfair trade practice under subsection (a) of section 42-110b.

(l) Any heating fuel dealer who violates any provision of this section shall be fined not more than five hundred dollars for the first offense, not more than seven hundred fifty dollars for a second offense occurring not more than three years after a prior offense and not more than one thousand five hundred dollars for a third or subsequent offense occurring not more than three years after a prior offense.”

(P.A. 74-212, S. 1, 2; P.A. 79-256; P.A. 81-330, S. 3, 13; P.A. 90-304, S. 5; June Sp. Sess. P.A. 01-9, S. 14, 131; P.A. 12-76, S. 2.)

History: P.A. 79-256 removed reference to “number two” fuel oil and replaced “bill” with “statement of charges and delivery ticket” in Subsec. (a); P.A. 81-330 required in Subsec. (a) that delivery ticket contain the total number of units sold and amount of delivery surcharge in addition to unit price and added provision for computation of charges; P.A. 90-304 added provision requiring a seller to provide the secretary of the office of policy and management with a notice of any change in price of fuel oil or propane gas; June Sp. Sess. P.A. 01-9 amended Subsec. (a) by deleting provision requiring seller to provide the Secretary of the Office of Policy and Management with notice of any change in price of fuel oil or propane gas and making a technical change for the purpose of gender neutrality, effective July 1, 2001; P.A. 12-76 replaced former Subsec. (a) re heating oil or propane gas sales and billing requirements with new Subsec. (a) re heating fuel and heating fuel tank written contract requirements, added new Subsec. (b) re consumer complaint being mediated or investigated by commissioner, added Subsec. (c) re satisfaction of written contract requirement, added Subsec. (d) re satisfaction telephonically, added Subsec. (e) re delivery ticket requirements, added Subsec. (f) re fee, charge or surcharge prohibition for automatic delivery initiated by dealer, added Subsec. (g) re fee, charge or surcharge prohibition for delivery initiated by consumer, subject to exceptions, added Subsec. (h) re existing customers having valid written contracts on July 1, 2013, added Subsec. (i) re consumer right to cancel relationship re above-ground tank, added Subsec. (j) permitting Commissioner of Consumer Protection to adopt regulations, added Subsec. (k) re unfair trade practice violation and redesignated existing Subsec. (b) as Subsec. (l) and amended same by increasing fine for first offense from $100 to $500, adding second offense fine of $750 and third or subsequent offense fine of $1,500, effective July 1, 2013.



Section 16a-21a - Sulfur content of home heating oil and off-road diesel fuel. Suspension of requirements for emergency.

(a)(1) The amount of sulfur content of the following fuels sold, offered for sale, distributed or used in this state shall not exceed the following percentages by weight: (A) For number two heating oil, three-tenths of one per cent, and (B) for number two off-road diesel fuel, three-tenths of one per cent.

(2) Notwithstanding subdivision (1) of this subsection, the amount of sulfur content of number two heating oil sold, offered for sale, distributed or used in this state shall not exceed the following percentages by weight: (A) For the period beginning July 1, 2014, and ending June 30, 2018, five hundred parts per million, and (B) on and after July 1, 2018, fifteen parts per million.

(b) The Commissioner of Energy and Environmental Protection may suspend the requirements of subsection (a) of this section if the commissioner finds that the physical availability of fuel which complies with such requirements is inadequate to meet the needs of residential, commercial or industrial users in this state and that such inadequate physical availability constitutes an emergency provided the commissioner shall specify in writing the period of time such suspension shall be in effect.

(P.A. 95-68, S. 1, 2; P.A. 06-143, S. 1; P.A. 08-124, S. 6; P.A. 10-74, S. 1; P.A. 11-80, S. 1; P.A. 13-298, S. 46.)

History: P.A. 95-68 effective January 1, 1996; P.A. 06-143 added new Subsecs. (b), (c) and (d) re graduated permissible sulfur contents for number two heating oil, added new Subsec. (e) re permissible sulfur content for number two off-road diesel fuel, redesignated existing Subsec. (b) as Subsec. (f), allowed suspension of requirements of Subsecs. (a) to (e) if commissioner finds inadequate physical fuel availability constitutes an emergency and made technical changes, effective June 6, 2006; P.A. 08-124 made technical changes in Subsecs. (b) to (e), effective June 2, 2008; P.A. 10-74 amended Subsec. (a) by designating existing provisions as Subdiv. (1), making technical changes therein and adding Subdiv. (2) re weight percentage sulfur content limit of number two heating oil and Subdiv. (3) re when provisions of Subdiv. (2) shall take effect, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (f), effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to replace “July 1, 2011,” with “July 1, 2014,” “June 30, 2014,” with “June 30, 2018,” and “fifty parts per million” with “five hundred parts per million” in Subdiv. (2)(A), to replace “July 1, 2014,” with “July 1, 2018,” in Subdiv. (2)(B) and to delete former Subdiv. (3) re date provisions take effect, deleted former Subsecs. (b) to (e) re maximum sulfur content, and designated existing Subsec. (f) as Subsec. (b) and amended same to make a conforming change, effective July 8, 2013.



Section 16a-21b - Biodiesel blend requirement for heating oil. Restriction on effective dates of provisions. Standards. Distillate Advisory Board. Temporary waiver of requirements. Report.

(a) For purposes of this section:

(1) “Heating oil” means heating fuel that meets the American Society of Testing Materials or “ASTM” standard D396 or the “ASTM” standard D6751;

(2) “Biodiesel blend” means a fuel comprised of mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats that meets the most recent version of ASTM International designation D6751;

(3) “Sold” means the wholesale sale made to a retailer or the retail sale made to an end-user consumer;

(4) “Commissioner” means the Commissioner of Consumer Protection, or the commissioner’s designee; and

(5) “Sufficient in-state production of biodiesel” means fifty per cent of the annual mandated volume of biodiesel, as determined by the most recent data available from the Energy Information Administration of the United States Department of Energy, is available from in-state producers based upon the combined nameplate capacity of such producers.

(b) (1) Subject to the provisions of subdivision (2) of this subsection and subsections (d) and (f) of this section, (A) not later than July 1, 2011, all heating oil sold in this state shall be a biodiesel blend containing not less than two per cent biodiesel, (B) not later than July 1, 2012, all heating oil sold in this state shall be a biodiesel blend containing not less than five per cent biodiesel, (C) not later than July 1, 2015, all heating oil sold in this state shall be a biodiesel blend containing not less than ten per cent biodiesel, (D) not later than July 1, 2017, all heating oil sold in this state shall be a biodiesel blend containing not less than fifteen per cent biodiesel, and (E) not later than July 1, 2020, all heating oil sold in this state shall be a biodiesel blend containing not less than twenty per cent biodiesel.

(2) The provisions of subparagraphs (A) to (E), inclusive, of subdivision (1) of this subsection shall not take effect until the states of New York, Massachusetts and Rhode Island each have adopted requirements that are substantially similar to the provisions of subparagraphs (A) to (E), inclusive, of subdivision (1) of this subsection.

(c) Unless the commissioner issues a waiver pursuant to subsection (f) of this section, any biodiesel blended with heating oil shall be produced in accordance with industry-accepted quality control standards. A certificate of analysis that verifies conformity with the critical specifications of designation D6751 of ASTM International, as defined by the National Biodiesel Accreditation Program, shall be provided by the marketers or producers of any such biodiesel prior to the blending of such biodiesel with heating oil. The Department of Consumer Protection, within available appropriations, shall verify that biodiesel offered for sale in this state conforms to the critical specifications of designation D6751 of ASTM International, as defined by the National Biodiesel Accreditation Program, and to the biodiesel fuel quality compliance protocol currently accepted by the Department of Consumer Protection.

(d) On or before April 1, 2011, and on or before April 1, 2012, the Commissioner of Consumer Protection, in consultation with the Distillate Advisory Board established pursuant to subsection (e) of this section, shall, within available appropriations, determine whether there is sufficient in-state production of biodiesel, to comply with the provisions of subparagraphs (A) and (B) of subdivision (1) of subsection (b) of this section, respectively. If the commissioner determines that such production is not sufficient, the commissioner, in consultation with the board, may delay the implementation date contained in said subparagraph until July 1, 2012, or earlier, and July 1, 2013, or earlier, respectively, provided the commissioner: (1) Not later than three business days after such determination, posts a notice specifying the duration of such delay on the department’s Internet web site, and (2) not later than thirty days after such posting, reports, in accordance with the provisions of section 11-4a, the reasons for such delay to the joint standing committees of the General Assembly having cognizance of matters relating to the environment, general law and energy and technology.

(e) (1) There is established a Distillate Advisory Board. Such board shall be located in the Department of Consumer Protection and shall consist of the following members appointed by the Commissioner of Consumer Protection: (A) Two representatives of the producers or suppliers of biodiesel in this state, (B) two representatives of the retail heating oil industry in this state, and (C) two representatives of the wholesale distillate supply industry in this state. Each member of the board shall serve at the pleasure of the commissioner and without compensation. No funds shall be allocated or made available to the board.

(2) The board shall advise the commissioner on industry and market progress in meeting and enabling compliance with the requirements of subsections (b) and (c) of this section.

(f) (1) The Commissioner of Consumer Protection, upon the receipt of a petition submitted by the Distillate Advisory Board in compliance with the provisions of subdivision (2) of this subsection, shall temporarily waive the requirements of subsections (b) and (c) of this section when: (A) The United States Department of Energy authorizes a release from the Northeast Heating Oil Reserve, (B) there is an inadequate supply of low-sulfur distillate products, or (C) there is an inadequate supply of biodiesel blending stocks or an operational problem that affects the supply of biodiesel blending stocks. Any such waiver shall be for a period of not less than thirty days and not more than forty-five days, provided such waiver may be renewed after the expiration of such period of time.

(2) Any petition from the Distillate Advisory Board that requests a waiver of any requirement of subsection (b) or (c) of this section shall include, at a minimum: (A) A statement of the immediate threat to the health and safety of the citizens of this state posed by the inadequate supply of low-sulfur distillate products, biodiesel blending stocks or operational problems that affect the supply of biodiesel blending stocks, as applicable, (B) the cause and nature of such inadequate supply or operational problem, as applicable, (C) the expected duration of such inadequate supply or operational problem, and (D) as applicable, a description of any alternative distillate supply that temporarily is needed to take the place of the applicable distillate supply described in subsection (b) or (c) of this section. Not later than three business days after receipt of any such petition, the commissioner shall issue a waiver of the requirements of subsection (b) or (c) of this section, as applicable.

(g) Not later than February 1, 2012, and each year thereafter, the Commissioner of Consumer Protection, in consultation with the Distillate Advisory Board, shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment on the progress in meeting the requirements of this section and on any effect that such requirements may have on the price or supply of heating oil in this state.

(P.A. 10-74, S. 2; P.A. 11-59, S. 3.)

History: P.A. 11-59 made a technical change in Subsec. (g), effective July 1, 2011.



Section 16a-22 - Notice by wholesaler of impending shortage or termination of supply of petroleum products. Nondiscrimination. Penalty.

(a) Any person engaged in the business of selling petroleum products, as defined in section 16a-22c, on a wholesale basis who has sufficient knowledge of an impending shortage in the availability of petroleum products, as defined in section 16a-22c, or any officer or manager of a firm or corporation engaged in such business who has such knowledge, shall cause to be given immediate written notice of any possible inability as a result of such shortage to deliver petroleum products, as defined in section 16a-22c, to the Commissioner of Energy and Environmental Protection and to each retail oil dealer engaged in the business of supplying petroleum products, as defined in section 16a-22c, for residential heating that such person, firm or corporation customarily supplies with petroleum products, as defined in section 16a-22c, on a wholesale basis. No such person engaged in the business of selling petroleum products, as defined in section 16a-22c, on a wholesale basis and no such officer or manager shall discriminate, in the percentage of supplies delivered, against independent retail oil dealers in favor of dealers affiliated with such supplier.

(b) Any person engaged in the business of distributing or selling petroleum products, as defined in section 16a-22c, on a wholesale basis who intends to terminate the supply of petroleum products, as defined in section 16a-22c, to a retail dealer shall give written notice at least fourteen days in advance of such termination to the retail dealer, the municipality or municipalities in which the retail dealer distributes and the Commissioner of Energy and Environmental Protection concerning such proposed termination of supply.

(c) Any person, firm or corporation who violates the provisions of this section shall be fined one thousand dollars for each violation.

(P.A. 73-638, S. 1, 2; Oct. Sp. Sess. P.A. 79-14, S. 1, 3; P.A. 90-304, S. 6; P.A. 00-223; P.A. 11-80, S. 1.)

History: October, 1979, P.A. 79-14 made former provisions Subsecs. (a) and (c) and inserted new Subsec. (b) re notice to retailer of wholesaler’s intent to terminate supply; P.A. 90-304 expanded section to apply to all persons selling petroleum products, where previously applicable to sellers of fuel oil; P.A. 00-223 amended Subsec. (a) by removing reference to “advance” knowledge, by deleting provision re notice “at least thirty days in advance” and by requiring immediate written notice to the secretary, made technical changes in Subsec. (b) and increased penalty from $500 to $1,000 in Subsec. (c); pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 19a-214 re suspension of delivery of fuel oil and bottled gas to rental residences.



Section 16a-22a - *(See end of section for amended version and effective date.) Retail dealers prohibited from requiring minimum delivery of fuel oil or propane.

No retail dealer of fuel oil or propane shall require that any regular customer of such dealer accept a minimum delivery of fuel oil or propane of over one hundred gallons or seventy-five per cent of primary tank size, whichever is less, as a condition of delivery by such dealer.

(Oct. Sp. Sess. P.A. 79-14, S. 2, 3; P.A. 90-304, S. 7; Aug. Sp. Sess. P.A. 08-1, S. 2.)

*Note: On and after July 1, 2013, this section, as amended by section 3 of public act 12-76, is to read as follows:

“Sec. 16a-22a. Heating fuel dealers prohibited from requiring minimum delivery of fuel. Fines. (a) No heating fuel dealer shall require that any regular consumer of such dealer accept a minimum delivery of heating fuel of not less than one hundred gallons or seventy-five per cent of primary tank size, whichever is less, as a condition of delivery by such dealer.

(b) Any heating fuel dealer who violates the provisions of this section shall be fined not more than five hundred dollars for the first offense, not more than seven hundred fifty dollars for a second offense occurring not more than three years after a prior offense and not more than one thousand five hundred dollars for a third or subsequent offense occurring not more than three years after a prior offense.”

(Oct. Sp. Sess. P.A. 79-14, S. 2, 3; P.A. 90-304, S. 7; Aug. Sp. Sess. P.A. 08-1, S. 2; P.A. 12-76, S. 3.)

History: P.A. 90-304 expanded section to apply to retail dealers of propane as well as retail dealers of fuel oil; Aug. Sp. Sess. P.A. 08-1 changed minimum delivery acceptance prohibition from over 150 gallons to over 100 gallons, effective September 1, 2008; P.A. 12-76 designated existing provisions as Subsec. (a) and amended same to make technical changes, and added Subsec. (b) re fines, effective July 1, 2013.



Section 16a-22c - Registration of petroleum product dealers. Definitions. Regulations.

For the purposes of sections 16a-15 and 16a-22c to 16a-22g, inclusive:

(1) “Company” means any corporation, partnership, proprietorship or any other business, firm or commercial entity;

(2) “Petroleum products” means middle distillate, residual fuel oil, liquefied petroleum gas, motor gasoline, aviation gasoline or aviation turbine fuel, as defined in regulations which the commissioner shall adopt in accordance with the provisions of chapter 54. Notwithstanding any provision of this subdivision to the contrary, “petroleum products” shall not include gasoline other than aviation gasoline, which is sold at retail in accordance with the provisions of chapter 250;

(3) “Commissioner” means the Commissioner of Energy and Environmental Protection, or the commissioner’s designee.

(P.A. 80-436, S. 1, 7; P.A. 81-330, S. 6, 13; P.A. 86-198, S. 2, 3; P.A. 95-217, S. 3; P.A. 11-80, S. 1, 44.)

History: P.A. 81-330 added provisions in Subdiv. (2) including gasoline sold at retail to definition of “petroleum products” and granting secretary authority to adopt regulations; P.A. 86-198 added certain motor gasoline and aviation gasoline and aviation turbine fuel to definition of “petroleum products”, required secretary to adopt regulations defining all terms included in definition of petroleum products and applied federal definitions until such regulations are adopted; P.A. 95-217 deleted provisions in Subdiv. (2) re construction of terms until regulations adopted; P.A. 11-80 amended Subdiv. (2) to replace “secretary” with “commissioner” and amended Subdiv. (3) to change defined term from “secretary” to “commissioner”, effective July 1, 2011.



Section 16a-22d - Registration requirements. Affiliated companies.

(a)(1) Any person that is engaged in the wholesale or retail sale, or both, of petroleum products in this state or in the wholesale sale of petroleum products for consumption in this state and that sells at least one million gallons of such products annually or any person that is engaged in the operation of a petroleum product storage terminal or petroleum product pipeline shall register with the commissioner not later than September thirtieth of each year or not later than thirty days of commencing operations in the state by such person, whichever is later.

(2) Any person that is engaged in the wholesale or retail sale, or both, of petroleum products in this state or in the wholesale sale of petroleum products for consumption in this state and that sells at least five thousand but less than one million gallons of such products annually shall register with the commissioner, if so requested by the commissioner, not more than thirty days after such request. The commissioner shall not require such registration more than once in any twelve-month period.

(3) Such registration shall be on a form prescribed or furnished by the commissioner and shall require the registrant, subject to the penalty for false statement under section 53a-157b, to provide the following information: (A) The name, mailing address and telephone number of the registrant; (B) the name, mailing address and telephone number of any company with which the registrant is affiliated, and whether any such affiliated company is engaged in the wholesale or retail sale, or both, or the delivery into or storage of petroleum products in this state or another state, or both; (C) whether the registrant engages in wholesale operations, retail operations, or both, or the delivery into or storage of petroleum products and whether the registrant engages in sales to residential customers; (D) any other names and places of business used by the registrant to conduct business; and (E) any further information which the commissioner may request pursuant to this title.

(b) For the purposes of this section, “affiliated” means the existence of one or more of the following relationships between the registrant and any other company: (1) The registrant owns or is owned by, in whole or in part, another company; (2) the registrant has one or more common officers or directors with another company; (3) the registrant owns facilities or equipment in common with another company; (4) the registrant engages in common operations or joint ventures with another company; or (5) the registrant controls the activities of another company, or the activities of the registrant are controlled by another company.

(P.A. 80-436, S. 2, 7; P.A. 90-304, S. 9; P.A. 99-16, S. 1, 2; P.A. 00-53, S. 9; P.A. 11-80, S. 1.)

History: P.A. 90-304 expanded section to also apply to persons engaged in the wholesale sale of petroleum products for consumption in this state or in operating petroleum product storage terminals or pipelines, required registration within 30 days of commencing operation and specified that information supplied must include other names and places of business used by the registrant; P.A. 99-16 amended Subsec. (a) by designating existing provisions requiring certain persons to register as Subdiv. (1) and by changing 5,000 to 1,000,000 gallons therein, by adding new Subdiv. (2) requiring certain persons to register if requested by the secretary, by designating provisions re registration form as Subdiv. (3) and by making technical changes, effective July 1, 1999; P.A. 00-53 made technical changes in Subsec. (a); pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner” in Subsec. (a), effective July 1, 2011.

See Sec. 16a-6 for applicability of section to persons applying for license under Sec. 14-319.



Section 16a-22e - Public listing of petroleum product dealers.

The commissioner shall maintain a public listing of persons engaging in the wholesale or retail sale of petroleum products who have registered in accordance with section 16a-22d. Such public listing shall include the information provided in accordance with subdivisions (1) and (3) of subsection (a) of said section.

(P.A. 80-436, S. 3, 7; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “secretary” was changed editorially by the Revisors to “commissioner”, effective July 1, 2011.



Section 16a-22f - Annual report by secretary.

Section 16a-22f is repealed, effective July 1, 1995.

(P.A. 80-436, S. 4, 7; P.A. 95-30, S. 2, 3.)



Section 16a-22g - Penalty for failure to register.

Any person who fails to register by September thirtieth in each year in accordance with section 16a-22d shall be deemed to have committed an infraction and be fined not less than seventy dollars, except that any person who registers within thirty days thereof shall not be deemed to have committed an infraction if a late filing fee of fifty dollars is included with such person’s registration form.

(P.A. 80-436, S. 5, 7; P.A. 89-183.)

History: P.A. 89-183 replaced penalty for a person who fails to register of a fine of not more than $500 with provision that such person shall be deemed to have committed an infraction and be fined not less than $70.



Section 16a-22h - Sellers of propane and number two distillate fuel required to register. Regulations.

(a)(1) Each person, firm or corporation which is required to register pursuant to section 16a-22d, which engages in the wholesale or retail sale, or both, of propane in the state and which sells at least five hundred thousand gallons of such product annually, shall report to the Commissioner of Energy and Environmental Protection upon the request of the commissioner and on such forms as prescribed by the commissioner, not later than the fifteenth day of each month for which the commissioner requests a report. Such report shall state the number of gallons held in storage on the last day of the previous month, the location of each storage facility in which the propane was stored, the number of gallons of propane held for shipment out of state and the estimated number of days’ supply represented by the gallons held in storage.

(2) Any person, firm or corporation who engages in the sale, other than at retail, of propane in the state shall report to the commissioner upon the request of the commissioner and on such forms as prescribed by the commissioner, not later than the fifteenth of each month for which the commissioner requests a report. Such report shall state the number of gallons of propane sold, other than at retail, during the previous calendar month and the estimated number of gallons to be sold during the current month.

(b) (1) Each person, firm or corporation which is required to register pursuant to section 16a-22d, which engages in the wholesale or retail sale, or both, of number two distillate fuel in the state, in excess of five million gallons of such product annually, shall report to the Commissioner of Energy and Environmental Protection upon the request of the commissioner and on such forms as prescribed by the commissioner, not later than the fifteenth day of each month for which the commissioner requests a report. Such report shall state the number of gallons held in storage on the last day of the previous month, the location of each storage facility in which the number two distillate fuel was stored, the number of gallons of number two distillate fuel held for shipment out of state and the estimated number of days’ supply represented by the gallons held in storage. In any such report number two heating oil and diesel fuel shall be reported separately.

(2) Any person, firm or corporation who engages in the sale, other than at retail, of number two distillate fuel in the state shall report to the commissioner upon the request of the commissioner and on such forms as prescribed by the commissioner, not later than the fifteenth of each month for which the commissioner requests a report. Such report shall state the number of gallons of number two distillate fuel sold, other than at retail, during the previous calendar month and the estimated number of gallons to be sold during the current month. In any such report number two heating oil and diesel fuel shall be reported separately.

(c) Any person, firm or corporation who violates subsection (a) or (b) of this section shall be fined not more than one hundred dollars for the first offense nor more than five hundred dollars for each subsequent offense.

(d) The Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, to establish reporting requirements for other petroleum products, as defined in subdivision (2) of section 16a-22c.

(P.A. 90-304, S. 1; P.A. 95-30, S. 1, 3; P.A. 11-80, S. 1.)

History: P.A. 95-30 changed the timing of reports from monthly to each month the secretary requests a report and made technical changes, effective July 1, 1995; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 16a-22i - Commissioner of Energy and Environmental Protection authorized to obtain information concerning petroleum products market.

Notwithstanding any other provision of the general statutes to the contrary, whenever the Commissioner of Energy and Environmental Protection finds that conditions in the petroleum products market require additional sales, inventory or price information for a complete analysis of such market the commissioner may require any person, firm or corporation engaged in the sale or storage of petroleum products in the state to provide such information concerning the petroleum products market as he directs.

(P.A. 90-304, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 16a-22j - Report of sale, acquisition or change in current business practices.

Each person, firm or corporation, registered pursuant to section 16a-22d, shall notify the Commissioner of Energy and Environmental Protection, in writing, within thirty days of the sale or acquisition of another person, firm or corporation registered, pursuant to said section, or of a change in the current business practices of such person, firm or corporation. As used in this section, “current business practices” shall include the sale or acquisition of petroleum storage facilities, the withdrawal from or entry into a petroleum market or any activity which would alter the information provided in the registrants most recent registration.

(P.A. 90-304, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 16a-22k - *(See end of section for amended version and effective date.) Unfair trade practices in the business of selling fuel oil.

(a) No person, firm or corporation or any officers, agents or employees thereof, shall condition the availability of fuel oil burner maintenance or repair service upon the agreement of any purchaser or potential purchaser to purchase fuel oil from such person, firm or corporation, provided, any person, firm or corporation may give priority for service to any person who has an oil delivery contract with such person, firm or corporation.

(b) Any person, firm or corporation who sells at retail fuel oil or propane gas to be used for residential space heating and who has established a schedule of payments plan with a retail customer, shall, upon notice of termination of future oil deliveries, return to such customer, within ten days of receiving any such notice, any moneys collected in excess of the retail price for fuel actually delivered, provided, this subsection shall not apply to a schedule of payment plan in which a specific product unit price is agreed upon for the length of the plan.

(c) Each person, firm or corporation who sells under a trade name at retail fuel oil or propane gas to be used for residential space heating or who provides service for fuel oil or propane burners shall disclose to any customer or potential customer on any communication and invoice and in any advertising, the name of the person or entity which has filed a certificate to use such a trade name, as required by and pursuant to section 35-1.

(d) Any violation of subsections (a) to (c), inclusive, of this section shall be deemed an unfair or deceptive trade practice under section 42-110b.

(P.A. 90-304, S. 3; P.A. 07-217, S. 67.)

*Note: On and after July 1, 2013, this section, as amended by section 4 of public act 12-76, is to read as follows:

“Sec. 16a-22k. Unfair trade practices in the business of selling heating fuel. Fines. (a) No heating fuel dealer shall condition the availability of burner maintenance or repair service upon the agreement of any consumer to purchase heating fuel from such dealer, provided, any dealer may give priority for service to any consumer who has a heating fuel delivery contract with such dealer.

(b) Any dealer who sells heating fuel and who has established a schedule of payments plan with a consumer shall, upon notice of termination of future heating fuel deliveries, return to such consumer, within ten days of receiving such notice, any moneys collected in excess of the retail price for heating fuel actually delivered, provided this subsection shall not apply to a schedule of payment plan in which a specific product unit price is agreed upon for the length of the plan.

(c) Each heating fuel dealer who sells under a trade name heating fuel or who provides service for heating fuel burners shall disclose to any consumer or potential consumer on any communication and invoice and in any advertising, the name of the person or entity which has filed a certificate to use such a trade name, as required by and pursuant to section 35-1.

(d) Any violation of subsections (a) to (c), inclusive, of this section shall be deemed an unfair or deceptive trade practice under section 42-110b.

(e) Any heating fuel dealer who violates the provisions of this section shall be fined not more than five hundred dollars for the first offense, not more than seven hundred fifty dollars for a second offense occurring not more than three years after a prior offense and not more than one thousand five hundred dollars for a third or subsequent offense occurring not more than three years after a prior offense.”

(P.A. 90-304, S. 3; P.A. 07-217, S. 67; P.A. 12-76, S. 4.)

History: P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007; P.A. 12-76 made existing provisions applicable to heating fuel dealers and consumers and added Subsec. (e) re fines, effective July 1, 2013.



Section 16a-22l - Fuel oil conservation and energy efficiency programs. Fuel Oil Conservation Board. Fuel oil conservation plan.

Section 16a-22l is repealed, effective May 4, 2011.

(P.A. 07-242, S. 116; June Sp. Sess. P.A. 07-1, S. 131; June 11 Sp. Sess. P.A. 08-2, S. 7; P.A. 11-6, S. 165.)



Section 16a-22m - Residential propane service termination.

(a) No propane supplier shall terminate service for nonpayment to any eligible residential propane customer living at a location served by ten or more vapor meters for central heating purposes (1) on a Friday, Saturday, Sunday, legal holiday, the day before a legal holiday, or less than one hour before such propane supplier’s offices close for the day, (2) without fourteen days’ written notice of such pending termination, including the date of termination and steps a customer can take to reinstate service, to the resident customer and the owner of record, and (3) for customers who provide documentation that they have applied for energy assistance, between November first and May first. A propane supplier may collect finance charges on past due balances not to exceed one and one-half per cent per month. If a propane supplier determines that a dangerous condition exists, such propane supplier may terminate any service at any time without notice.

(b) As used in this section, (1) “eligible residential propane customer” means a residential propane customer (A) who receives local, state or federal public assistance, (B) whose sole source of financial support is Social Security, Veterans’ Administration or unemployment compensation benefits, (C) who is head of the household and is unemployed, and the household income is less than three hundred per cent of the poverty level determined by the federal government, (D) who is seriously ill or who has a household member who is seriously ill, (E) whose income falls below two hundred per cent of the poverty level determined by the federal government, or (F) whose circumstances threaten a deprivation of food and the necessities of life for himself or dependent children if payment of a delinquent bill is required; and (2) “household income” means the combined income over a twelve-month period of the customer and all adults, except children of the customer, who are and have been members of the household for six months, or more.

(P.A. 09-218, S. 3.)

History: P.A. 09-218 effective July 8, 2009.



Section 16a-22n - Fuel Oil Conservation Board.

(a) There is established a Fuel Oil Conservation Board consisting of the following members:

(1) The Commissioner of Energy and Environmental Protection, or his or her designee, who shall serve as the chairperson of the board and who shall convene its meetings;

(2) A representative of retail oil heat dealers, appointed by the president pro tempore of the Senate;

(3) A representative of the heating, ventilation and air-conditioning trades licensed under chapter 393, with experience in implementing energy efficiency systems, appointed by the speaker of the House of Representatives;

(4) A representative of wholesale heating distributors operating within the state, appointed by the majority leader of the Senate;

(5) An in-state biodiesel distributor, appointed by the minority leader of the Senate;

(6) A representative of a state-wide environmental advocacy group, with expertise in energy efficiency measures, appointed by the majority leader of the House of Representatives;

(7) A retail oil heat dealer with experience in implementing energy conservation services, appointed by the minority leader of the House of Representatives; and

(8) Five members of the public appointed by the Governor, one of whom shall be a representative of an environmental organization knowledgeable in energy efficiency programs, one of whom shall be a representative of a consumer advocacy organization, one of whom shall be a representative of the business community, one of whom shall be a representative of low-income ratepayers and one of whom shall be a representative of state residents, in general.

(9) All appointed members of the board shall serve in accordance with section 4-1a.

(b) The Fuel Oil Conservation Board, established pursuant to this section, shall be a successor entity to the Fuel Oil Conservation Board, established pursuant to section 16a-22l of the general statutes, revision of 1958, revised to January 1, 2011. All appointments to the Fuel Oil Conservation Board shall be made no later than thirty days after October 27, 2011. Each appointing authority shall provide the Commissioner of Energy and Environmental Protection with the name and contact information for each appointed board member.

(c) The Fuel Oil Conservation Board shall be within the Department of Energy and Environmental Protection for administrative purposes only.

(d) The Fuel Oil Conservation Board shall be responsible for the administration of the energy efficiency fuel oil furnace and boiler replacement, upgrade and repair program established pursuant to section 16a-46j.

(P.A. 11-80, S. 49; Oct. Sp. Sess. P.A. 11-1, S. 51.)

History: P.A. 11-80 effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a) to designate Commissioner of Energy and Environmental Protection as chairperson of board, change requirements for certain appointees, reduce the number of Governor’s appointees and make technical changes, added new Subsec. (b) re board as successor entity to Fuel Oil Conservation Board established pursuant to repealed Sec. 16a-22l, redesignated existing Subsec. (b) as Subsec. (c), and added Subsec. (d) re administration of energy efficiency fuel oil furnace and boiler replacement, upgrade and repair program, effective October 27, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 16a-23 - Gasoline supplied to franchised and independent distributors. Equal treatment. Enforcement.

(a) No person engaged in the business of refining petroleum into gasoline and furnishing gasoline to retail distributors of gasoline for sale to the public in this state shall fail to furnish gasoline to independent retail distributors of gasoline in this state, whether or not franchised by such person, at wholesale prices in reasonable quantities as long as he continues to furnish gasoline to retail distributors of gasoline in this state which are wholly owned by him or operated under a franchise granted by him.

(b) It shall constitute, prima facie, a violation of the provisions of subsection (a) of this section for any such person (1) during any calendar month beginning after July 1, 1973, to deliver to independent retail distributors of gasoline in this state a percentage of the total gallons of gasoline delivered by him to all retail distributors of gasoline in this state during that month which is lower than the percentage of the total gallons of gasoline delivered by him to all retail distributors of gasoline in this state during the period from July 1, 1971, to June 30, 1972, which was delivered by him to independent retail distributors of gasoline in this state during that period, or (2) to sell gasoline to independent retail distributors of gasoline in this state at a price during any such month which is greater than (A) the average price at which he sold gasoline to such distributors during the period from July 1, 1971, to June 30, 1972, increased by (B) a percentage equal to the percentage by which the average price for gasoline sold during that month to retail distributors of gasoline which are wholly owned by, or operated under a franchise granted by, that person exceeds the average price for gasoline sold to such distributors during the period from July 1, 1971, to June 30, 1972.

(c) A violation of the provisions of subsection (a) of this section constitutes an unfair trade practice within the provisions of chapter 735a.

(P.A. 73-637, S. 1, 2; 73-678, S. 11, 12.)

History: P.A. 73-678 changed effective date of section from October 1, 1973, to July 1, 1973.



Section 16a-23a - Sale of anthracite. Regulations. Enforcement.

The Commissioner of Consumer Protection shall adopt regulations in accordance with the provisions of chapter 54, (a) defining standard and substandard anthracite, based on specifications as to undersize and ash or slate and bone content, and (b) requiring any person, firm or corporation selling anthracite either (1) from out of state for resale within the state or (2) within the state only, to provide written notification to the purchaser as to whether such anthracite is standard or substandard, as defined in such regulations. Any violation of the regulations shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 82-439, S. 6, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 296a - Heating Fuel Sales

Section 16a-23m - *(See end of section for amended version and effective date.) Home heating oil and propane gas dealers. Registration. Fee. Insurance. Display of registration number. Notification re insurance cancellation.

(a) No person, firm or corporation shall engage in the retail sale of home heating oil or propane gas without a certificate of registration as a home heating oil or propane gas dealer issued pursuant to this section. Only one registration shall be required of a dealer to engage in both the retail sale of heating oil and propane gas.

(b) Each person, firm or corporation seeking registration as a home heating oil or propane gas dealer shall apply annually for a certificate of registration with the Department of Consumer Protection on forms prescribed by the Commissioner of Consumer Protection. Each applicant shall pay a registration fee of two hundred dollars. The commissioner shall require all applicants for registration as a home heating oil or propane gas dealer to provide evidence of general liability insurance coverage and insurance to cover any potential environmental damage due to fuel oil spills or propane gas leaks caused by such applicant as a registered dealer which coverage shall be not less than one million dollars. Each registered dealer shall provide the department with evidence of each renewal of or change to such insurance coverage not later than five days after such renewal or change during the period of registration, which renewal or change shall meet the requirements of this subsection.

(c) Each registered dealer shall display its registration number in all advertisements and other materials prepared or issued by the dealer, which contain information on such dealer.

(d) The insurance company of a home heating oil or propane gas dealer shall notify the Commissioner of Consumer Protection, in writing, upon cancellation of insurance required by subsection (b) of this section by any home heating oil or propane gas dealer. The Commissioner of Consumer Protection shall revoke the registration of any such dealer without the insurance coverage required by subsection (b) of this section.

(P.A. 01-46, S. 1, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; 04-194, S. 1; P.A. 06-65, S. 2; June Sp. Sess. P.A. 09-3, S. 162.)

*Note: On and after July 1, 2013, this section, as amended by section 5 of public act 12-76, is to read as follows:

“Sec. 16a-23m. Definitions. Heating fuel dealer certificate of registration. Display of registration number. Insurance company notification of cancellation. (a) As used in this section and sections 16a-23n to 16a-23r, inclusive:

(1) “Capped price plan” means an agreement where the cost to the consumer of heating fuel shall not increase above a specified price per gallon and the consumer shall pay less than the specified price under circumstances specified in such contract;

(2) “Commissioner” means the Commissioner of Consumer Protection;

(3) “Consumer” means a direct purchaser of heating fuel from a heating fuel dealer, when such fuel is the primary source of heating fuel for residential heating or domestic hot water to one or more dwelling units within a structure having not more than four dwelling units;

(4) “Forwards contract” means an agreement between two parties to buy or sell an asset at a certain future time for a certain price;

(5) “Futures contract” means a standardized, transferable, exchange-traded agreement that requires delivery of heating fuel at a specified price on a specified future date;

(6) “Gallon” means an accepted unit of measure consisting of two hundred thirty-one cubic inches, for all liquid or gaseous heating fuel, subject to modifications allowed under regulations adopted pursuant to section 43-42;

(7) “Guaranteed price plan”, also known as “guaranteed plan”, “fixed price”, “buy ahead”, “prebuy”, “prebought”, “prepaid”, “full price”, “lock in”, “capped”, “price cap”, or other similar terminology, when used to describe a contract, means a type of contract offering heating fuel at a guaranteed future price or at a maximum future price;

(8) “Heating fuel” means any petroleum-based fuel used as a primary source of residential heating or domestic hot water, including petroleum products regulated pursuant to chapter 250;

(9) “Heating fuel dealer” or “dealer” means any individual or group of individuals, a firm, partnership, corporation, cooperative or limited liability company that offers the retail sale of heating fuel to consumers;

(10) “Heating oil” means a predominantly liquefied petroleum product at ambient temperatures, that is sold as a commodity and is a primary source of residential heating or domestic hot water, including products known as #2 oil (heating oil), #1 oil (kerosene), #4 oil, bio fuels, or any bio fuel blended with conventionally refined fossil fuel commodities and that meets the requirements of the American Society for Testing and Materials Standard D396, as amended from time to time;

(11) “Maintain” means retention of the balance, measured in gallons or other accepted units of measure, of heating fuel that remains to be delivered to consumers who are party to a guaranteed price plan contract;

(12) “Physical supply contract” means an agreement for wet barrels or gallons of heating fuel that has been secured by a heating fuel dealer;

(13) “Propane” or “liquefied petroleum gas (LPG)” means a petroleum product that meets ASTM specification D1835, as amended from time to time, and is composed predominantly of any of the following hydrocarbons or mixtures thereof: Propane, propylene, butanes (normal butane or isobutane), and butylenes and is intended for use, among other things, as a fuel for residential heating; and

(14) “Surety bond” means a bond issued by a licensed insurance company or banking institution as surety for a dealer obligating the surety to the commissioner in a sum certain in guaranty of the full and faithful performance by the dealer of prepaid guaranteed price plan contracts entered into pursuant to this chapter.

(b) No heating fuel dealer shall engage in the sale of heating fuel without a certificate of registration as a heating fuel dealer issued pursuant to this section. No federally established heating assistance agency shall be required to register. Only one registration shall be required of a dealer to engage in both the retail sale of heating oil and propane. A separate certificate of registration is required for each name that a heating fuel dealer does business as or advertises.

(c) Each person, firm or corporation seeking registration as a heating fuel dealer shall apply annually for a certificate of registration with the Department of Consumer Protection on forms prescribed by the commissioner. Each heating fuel dealer shall disclose on such forms all affiliated companies registered with the department that are under common ownership or have interlocking boards of directors. Each applicant shall pay a registration fee of two hundred dollars. The commissioner shall require all applicants for registration as a heating fuel dealer to provide evidence of general liability insurance coverage and insurance to cover any potential environmental damage due to heating fuel spills or leaks caused by such applicant as a registered dealer which coverage shall be not less than one million dollars. Each registered dealer shall provide the department with evidence of each renewal of or change to such insurance coverage not later than five days after such renewal or change during the period of registration, which renewal or change shall meet the requirements of this subsection.

(d) Each registered dealer shall display its registration number in all advertisements and other materials prepared or issued by the dealer, which contain information regarding such dealer, including, but not limited to, all contracts, delivery tickets, letters and vehicle advertisements.

(e) The insurance company of a heating fuel dealer shall notify the commissioner, in writing, upon cancellation of insurance required by subsection (c) of this section by any heating fuel dealer. The commissioner shall revoke the registration of any such dealer without the insurance coverage required by subsection (c) of this section.”

(P.A. 01-46, S. 1, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; 04-194, S. 1; P.A. 06-65, S. 2; June Sp. Sess. P.A. 09-3, S. 162; P.A. 12-76, S. 5.)

History: P.A. 01-46 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-194 added Subsec. (c) providing for display of a dealer’s registration number, and Subsec. (d) providing for notification by insurance company of cancellation of insurance, and revocation of registration; P.A. 06-65 added propane gas dealers to requirements of Subsecs. (a), (b) and (d), amended Subsec. (a) to make a technical change and require only one registration for dealer engaged in both retail sale of heating oil and propane gas, and amended Subsec. (b) to require general liability insurance coverage for propane gas leaks caused by dealer; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase registration fee from $100 to $200; P.A. 12-76 replaced former Subsec. (a) re registration with new Subsec. (a) re definitions, added new Subsec. (b) re registration requirements, redesignated existing Subsecs. (b), (c) and (d) as Subsecs. (c), (d) and (e), added affiliated company requirements in redesignated Subsec. (c), added registration number display requirements re contracts, delivery tickets, letters and vehicle advertisements in redesignated Subsec. (d) and made technical changes, effective July 1, 2013.



Section 16a-23n - *(See end of section for amended version and effective date.) Contract for retail sale of home heating oil or propane gas offering guaranteed price plan. Disclosures. Advertisements. Dealer requirements, reporting and notification. Notification re cancellation of contract or other similar commitment.

(a) A contract for the retail sale of home heating oil or propane gas that offers a guaranteed price plan, including fixed price contracts and any other similar terms, shall be in writing and the terms and conditions of such price plan shall be disclosed. Such disclosure shall be in plain language and shall immediately follow the language concerning the price or service that could be affected and shall be printed in no less than twelve-point boldface type of uniform font.

(b) A home heating oil or propane gas dealer that advertises a price shall offer such price for a period of no less than twenty-four hours or until the next advertised price is publicized, whichever occurs first.

(c) No home heating oil or propane gas dealer shall enter into, renew or extend a prepaid home heating oil or propane gas contract or a capped price per gallon home heating oil contract unless such dealer has either: (1) Obtained and maintained heating oil or propane gas futures or forwards contracts or other similar commitments the total amount of which allow such dealer to purchase, at a fixed price, heating oil or propane gas in an amount not less than eighty per cent of the maximum number of gallons or amount that such dealer is committed to deliver pursuant to all prepaid home heating oil or propane gas contracts entered into, renewed or extended by such dealer or that such dealer estimates is committed pursuant to all capped price per gallon home heating oil or capped price per unit propane gas contracts, respectively, or (2) obtained and maintained a surety bond in an amount not less than fifty per cent of the total amount of funds paid to the dealer by consumers pursuant to prepaid home heating oil or propane gas contracts or that the dealer estimates will be paid to the dealer by consumers pursuant to all capped price per gallon home heating oil or capped price per unit propane gas contracts, respectively. Such dealer shall maintain such total amount of futures or forwards contracts or other similar commitments or the amount of the surety bond required by this subsection for the period of time for which such prepaid home heating oil or propane gas contracts or capped price per gallon home heating oil or capped price per unit propane gas contracts are effective, except that the total amount of such futures or forwards contracts or other similar commitments or the amount of the surety bond may be reduced during such period of time to reflect any amount of home heating oil or propane gas already delivered to and paid for by the consumer.

(d) No prepaid home heating oil or propane gas contract shall require any consumer commitment to purchase home heating oil or propane gas pursuant to the terms of such contract for a period of more than eighteen months.

(e) Any prepaid home heating oil or propane gas contract shall indicate: (1) The amount of funds paid by the consumer to the dealer under such contract, (2) the maximum number of gallons of home heating oil or maximum amount of propane gas committed by the dealer for delivery to the consumer pursuant to such contract, and (3) that performance of such prepaid home heating oil or propane gas contract is secured by one of the two options described in subsection (c) of this section. Any such contract shall provide that the contract price of any undelivered home heating oil or propane gas owed to the consumer under the contract, on the end date of such contract, shall be reimbursed to the consumer not later than thirty days after the end date of such contract unless the parties to such contract agree otherwise.

(f) Each home heating oil or propane gas dealer who enters into, renews or extends prepaid home heating oil or propane gas contracts or capped price per gallon home heating oil contracts or capped price per unit propane gas contracts shall inform the Commissioner of Consumer Protection, in writing, that such dealer is entering into, renewing or extending such contracts and shall identify any entity from which the dealer has secured futures or forwards contracts or other similar commitments pursuant to subsection (c) of this section. Each such dealer shall notify the commissioner if at any time the total amount of such secured futures or forwards contracts or other such similar commitments held by the dealer is less than eighty per cent of the maximum number of gallons or amount that such dealer is committed to deliver pursuant to all such prepaid home heating oil or propane gas contracts entered into, renewed or extended by such dealer or that such dealer estimates it is committed to deliver pursuant to all of its capped price per gallon home heating oil or capped price per unit propane gas contracts, respectively. The commissioner shall prescribe the form in which such information shall be reported.

(g) Each person from which a home heating oil or propane gas dealer has secured a futures or forwards contract or other similar commitment pursuant to subsection (c) of this section shall notify the Commissioner of Consumer Protection, in writing, of the cancellation of such contract or other similar commitment not later than three business days after such cancellation.

(P.A. 01-46, S. 2, 7; P.A. 04-194, S. 2; P.A. 05-229, S. 2; Oct. 25 Sp. Sess. P.A. 05-2, S. 13; P.A. 06-65, S. 3; Aug. Sp. Sess. P.A. 08-1, S. 3.)

*Note: On and after July 1, 2013, this section, as amended by section 6 of public act 12-76, is to read as follows:

“Sec. 16a-23n. Retail sale of heating fuel guaranteed price plan contracts. Disclosures. Advertisements. Futures, forwards, physical supply contracts and surety bonds. Notification re cancellation. (a) A contract for the retail sale of heating fuel that offers a guaranteed price plan shall be in writing and the terms and conditions of such guaranteed price plan shall be disclosed. Such disclosure shall be in plain language and shall immediately follow the language concerning the price or service that could be affected and shall be printed in no less than twelve-point boldface type of uniform font.

(b) A heating fuel dealer that advertises a price shall offer such price for a period of no less than twenty-four hours or until the next advertised price is publicized, whichever occurs first.

(c) Each capped price plan and any guaranteed price plan that includes the terms “cap”, “capped”, “maximum”, “not to exceed” or any other similar term or description shall not increase above a specified price per gallon. The contract for such plan shall contain clear and specific language stating how and under what circumstances the price will decrease, if applicable.

(d) A heating fuel dealer shall, not later than five business days after entering into a prepaid guaranteed price plan contract, either: (1) Obtain heating fuel physical inventory to which such dealer holds title, heating fuel futures or forwards contracts, physical supply contracts or other similar commitments the total amount of which allow such dealer to purchase, at a fixed price, heating fuel in an amount not less than eighty per cent of the maximum number of gallons or amount that such dealer is committed to deliver pursuant to all prepaid guaranteed price contracts entered into by such dealer, or (2) obtain a surety bond in an amount not less than fifty per cent of the total amount of funds paid to the dealer by consumers pursuant to prepaid guaranteed price plan contracts. A heating fuel dealer shall, not later than five business days after entering into a guaranteed price plan contract that is not prepaid, obtain heating fuel physical inventory to which such dealer holds title, heating fuel futures or forwards contracts, physical supply contracts or other similar commitments the total amount of which allow such dealer to purchase, at a fixed price, heating fuel in an amount not less than eighty per cent of the maximum number of gallons or amount that such dealer is committed to deliver pursuant to all guaranteed price plan contracts entered into by such dealer. Such dealer shall maintain such total amount of futures or forwards or physical supply contracts or other similar commitments or the amount of the surety bond required by this subsection for the period of time for which such guaranteed price plan contracts are effective, except that the total amount of such futures or forwards or guaranteed price plan contracts or other similar commitments or the amount of the surety bond may be reduced during such period of time to reflect any amount of heating fuel already delivered to and paid for by the consumer.

(e) No guaranteed price plan contract shall require any consumer commitment to purchase heating fuel pursuant to the terms of such contract for a period of more than eighteen months. A guaranteed price plan contract for the purchase of heating fuel may not contain an automatic contract renewal or extension clause.

(f) Any guaranteed price plan contract shall indicate, in clear and specific language: (1) The amount of funds paid by the consumer to the heating fuel dealer under such contract, (2) the maximum number of gallons of heating fuel committed by the dealer for delivery to the consumer pursuant to such contract, (3) that performance of such guaranteed price plan contract is secured by one of the options described in subsection (d) of this section, and (4) if the price of heating fuel is subject to fluctuation, the circumstances under which the price may fluctuate. Any such contract shall provide that the contract price of any undelivered heating fuel owed to the consumer under the contract, on the end date of such contract, shall be reimbursed to the consumer not later than thirty days after the end date of such contract unless the parties to such contract agree otherwise.

(g) Each heating fuel dealer who enters into guaranteed price plan contracts shall inform the Commissioner of Consumer Protection, in writing, that such dealer is entering into such contracts and shall identify any entity from which the dealer has secured futures or forwards contracts, physical supply contracts or other similar commitments or a surety bond pursuant to subsection (d) of this section. Each such dealer shall notify the commissioner if at any time the total amount of such secured futures or forwards contracts, physical supply contracts or other such similar commitments held by the dealer is less than eighty per cent of the maximum number of gallons or amount that such dealer is committed to deliver pursuant to all such contracts entered into by such dealer or, if the total amount of such surety bond is not more than fifty per cent of the remaining balance of funds consumers paid pursuant to prepaid guaranteed price plan contracts. The commissioner shall prescribe the form in which such information shall be reported.

(h) Each person from which a heating fuel dealer has secured a futures, forwards or physical supply contract or other similar commitment or a surety bond pursuant to subsection (d) of this section shall notify the Commissioner of Consumer Protection, in writing, of the cancellation of such contract or other similar commitment or surety bond not later than three business days after such cancellation.”

(P.A. 01-46, S. 2, 7; P.A. 04-194, S. 2; P.A. 05-229, S. 2; Oct. 25 Sp. Sess. P.A. 05-2, S. 13; P.A. 06-65, S. 3; Aug. Sp. Sess. P.A. 08-1, S. 3; P.A. 12-76, S. 6.)

History: P.A. 01-46 effective July 1, 2001; P.A. 04-194 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring dealers who advertise a price to offer the price for not less than 24 hours or until the next advertised price is publicized, whichever occurs first; P.A. 05-229 added Subsecs. (c) to (e) re prepaid home heating oil contracts, effective July 8, 2005; Oct. 25 Sp. Sess. P.A. 05-2 amended Subsec. (c) to add provisions re capped price per gallon home heating oil contracts, effective December 1, 2005; P.A. 06-65 applied provisions to propane gas contracts and dealers; Aug. Sp. Sess. P.A. 08-1 made technical changes in Subsecs. (a) and (b), amended Subsec. (c) to include renewed and extended prepaid contracts and forwards contracts and other similar commitments and to increase futures fixed price purchase requirement in Subdiv. (1) from 75% to 80% of maximum number of gallons or amount dealer is committed to deliver, added Subsec. (f) re dealer contracts and related reporting to Commissioner of Consumer Protection and added Subsec. (g) re notice to Commissioner of Consumer Protection upon cancellation of certain futures or forwards contracts or other similar commitments, effective September 1, 2008; P.A. 12-76 added new Subsec. (c) re capped and guaranteed price plans, redesignated existing Subsecs. (c) to (g) as Subsecs. (d) to (h), added requirements in redesignated Subsecs. (d), (e), (f) and (g) re guaranteed price plan contracts, added provision in redesignated Subsec. (g) re notice of total amount of surety bond, and made technical changes, effective July 1, 2013.



Section 16a-23o - Home heating oil and propane gas dealers offering plumbing or heating work service. Registration requirements. Display of license number.

Any person, firm or corporation required to register as a home heating oil or propane gas dealer pursuant to section 16a-23m that offers plumbing or heating work service shall submit evidence, deemed satisfactory by the Commissioner of Consumer Protection, when registering, that such person, firm or corporation subcontracts with or employs only persons licensed or registered pursuant to chapter 393 to perform such work. Such person, firm or corporation shall attest, when applying for registration as a dealer pursuant to section 16a-23m, that all plumbing or heating work service shall be performed in accordance with the provisions of chapter 393. Anyone registered under this section who offers such plumbing or heating services shall display the state license number of the subcontractor or employee performing such work for the registrant on all commercial vehicles used in their business and shall display such number in a conspicuous manner on all printed advertisements, bid proposals, contracts, invoices and stationery used in the business.

(P.A. 01-46, S. 3, 7; 01-195, S. 178, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 06-65, S. 4.)

History: P.A. 01-46 effective July 1, 2001; P.A. 01-195 substituted “employee” for “employer”, effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-65 applied provisions to propane gas dealers.



Section 16a-23p - *(See end of section for amended version and effective date.) Registration suspension; revocation.

The Department of Consumer Protection may suspend or revoke any registration issued under section 16a-23m if the holder of such registration is grossly incompetent, engages in malpractice or unethical conduct or knowingly makes false, misleading or deceptive representations regarding such holder’s work, violates any provision of section 16a-23n or violates any regulations adopted under section 16a-23q. Before any such registration is suspended or revoked, such holder shall be given notice and opportunity for hearing as provided in regulations adopted by the Commissioner of Consumer Protection in accordance with the provisions of chapter 54.

(P.A. 01-46, S. 4, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-229, S. 3.)

*Note: On and after July 1, 2013, this section, as amended by section 7 of public act 12-76, is to read as follows:

“Sec. 16a-23p. Registration suspension or revocation. Subpoena. The Department of Consumer Protection may suspend or revoke any registration issued under section 16a-23m if the holder of such registration is grossly incompetent, engages in malpractice or unethical conduct or knowingly makes false, misleading or deceptive representations regarding such holder’s work, violates any provision of section 16a-23n, fails to comply with any subpoena issued pursuant to this section or violates any regulations adopted under section 16a-23q. Before any such registration is suspended or revoked, such holder shall be given notice and opportunity for hearing as provided in regulations adopted by said commissioner in accordance with the provisions of chapter 54. Said commissioner may compel by subpoena, at his or her discretion, the production of any documents from any heating fuel dealer or from any provider of futures or forwards contracts, physical supply contracts or other similar commitments or a surety bond, regarding compliance with the provisions of sections 16a-23m to 16a-23r, inclusive.”

(P.A. 01-46, S. 4, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-229, S. 3; P.A. 12-76, S. 7.)

History: P.A. 01-46 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-229 included violation of Sec. 16a-23n as a basis for suspension or revocation of registration, effective July 8, 2005; P.A. 12-76 added provisions re subpoena and made a technical change, effective July 1, 2013.



Section 16a-23q - Regulations.

The Commissioner of Consumer Protection may, in accordance with the provisions of chapter 54, adopt regulations to implement the provisions of sections 16a-23m to 16a-23r, inclusive.

(P.A. 01-46, S. 5, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 01-46 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 16a-23r - *(See end of section for amended version and effective date.) Violations. Penalties.

(a) A violation of the provisions of section 16a-23m, 16a-23n or 16a-23o constitutes an unfair trade practice under subsection (a) of section 42-110b.

(b) In accordance with the provisions of section 53a-11, any home heating oil dealer who knowingly violates the provisions of subsection (c) of section 16a-23n shall have committed a class A misdemeanor.

(P.A. 01-46, S. 6, 7; P.A. 05-229, S. 4.)

*Note: On and after July 1, 2013, this section, as amended by section 8 of public act 12-76, is to read as follows:

“Sec. 16a-23r. Violations. Penalties. (a) A violation of the provisions of section 16a-23m, 16a-23n or 16a-23o constitutes an unfair trade practice under subsection (a) of section 42-110b.

(b) In accordance with the provisions of section 53a-11, any heating fuel dealer who knowingly violates the provisions of subsection (d) of section 16a-23n shall have committed a class A misdemeanor.

(c) Any person, firm or corporation who violates the provisions of section 16a-23m, 16a-23n or 16a-23o shall be fined not more than five hundred dollars for the first offense, not more than seven hundred fifty dollars for a second offense occurring not more than three years after a prior offense and not more than one thousand five hundred dollars for a third or subsequent offense occurring not more than three years after a prior offense.”

(P.A. 01-46, S. 6, 7; P.A. 05-229, S. 4; P.A. 12-76, S. 8.)

History: P.A. 01-46 effective July 1, 2001; P.A. 05-229 designated existing provisions as Subsec. (a) and added Subsec. (b) re violation of Sec. 16a-23n, effective July 8, 2005; P.A. 12-76 added Subsec. (c) re fines and made technical changes, effective July 1, 2013.



Section 16a-23s - List of registered home heating oil and propane gas dealers.

The Department of Consumer Protection shall establish a list of all registered home heating oil and propane gas dealers. The department shall make the list available to all wholesalers of home heating oil or propane gas doing business in the state and such wholesalers shall only sell to the registered home heating oil or propane gas dealers on said list.

(P.A. 04-194, S. 3; P.A. 06-65, S. 5.)

History: (Revisor’s note: In 2005, the Revisors editorially replaced a reference to “Department of Agriculture and Consumer Protection” with “Department of Consumer Protection” to reflect the repeal of Sec. 146 of June Sp. Sess. P.A. 03-6, effective July 1, 2004, which would have merged separate Departments of Agriculture and Consumer Protection into one agency); P.A. 06-65 applied provisions to propane gas dealers.



Section 16a-23t - Information on wholesale and retail prices of home heating oil.

(a) For purposes of this section, “commissioner” means the Commissioner of Energy and Environmental Protection.

(b) The commissioner shall collect, monitor and distribute information concerning home heating oil in a manner that will provide transparency of market prices to the public. Not later than one hundred twenty days after October 31, 2005, the commissioner shall provide an opportunity for public comment to determine the manner in which this policy mission will be implemented.

(c) In implementing the provisions of this section, the commissioner shall consult with other relevant agencies of the state. Any ongoing assistance provided by an agency that may result in a material budgetary impact upon the assisting agency shall be provided pursuant to a memorandum of understanding, which shall be negotiated between the commissioner and the subject agency.

(d) In implementing the provisions of subsection (b) of this section, the commissioner shall collect, or cause to be collected, information on the wholesale and retail prices of home heating oil and shall establish indices of those prices so as to provide transparent market prices to the public. The indices developed pursuant to this subsection shall be transmitted to the public in a manner that provides the greatest possible public access to understandable and current information on a cost-effective basis. On and after December 1, 2005, and not later than April 30, 2006, the indices developed pursuant to this section shall be updated on a weekly basis and posted on the Department of Energy and Environmental Protection’s Internet web site.

(e) (1) The commissioner shall monitor and analyze the information collected pursuant to subsection (d) of this section for evidence of market activities that impair the free and fair operation of the home heating oil market. The commissioner shall refer such evidence, together with any other information or recommendations, to such agencies as the commissioner determines may have jurisdiction to provide remedies, including, but not limited to, state, federal or local administrative, regulatory or law enforcement agencies.

(2) The commissioner, in the performance of the commissioner’s duties, may summon and examine, under oath, such witnesses, and may direct the production of, and examine or cause to be produced and examined, such books, records, vouchers, memoranda, documents, letters, contracts or other papers in relation to the affairs of any home heating oil seller or distributor at the wholesale or retail level operating in the state as the commissioner may find advisable.

(3) Notwithstanding the provisions of the general statutes, any information, analysis or work product developed by the commissioner pursuant to the provisions of subdivision (1) of this subsection shall not be a public record, as defined in section 4d-33, except as provided in this section. Any such information referred by the commissioner pursuant to subdivision (1) of this subsection shall become a public record not more than sixty days after the date of a referral unless such law enforcement agency protects such information from disclosure pursuant to law. Any information that the commissioner determines not to refer pursuant to subdivision (1) of this subsection shall become a public record not more than thirty days after such determination is made.

(4) The commissioner shall notify the joint standing committee of the General Assembly having cognizance of matters relating to energy of every referral of information to other agencies pursuant to subdivision (1) of this subsection, provided the scope of information provided shall be limited pursuant to subdivision (3) of this subsection. The commissioner, in such notification, shall include recommendations for addressing the conditions identified, including, but not limited to, any recommendations for legislation.

(f) The Commissioner of Social Services, or the commissioner’s designee, and the Commissioner of Energy and Environmental Protection, or the commissioner’s designee, shall constitute a Home Heating Oil Planning Council to address issues involving the supply, delivery and costs of home heating oil and state policies regarding the future of the state’s home heating oil supply. The Commissioner of Energy and Environmental Protection shall convene the first meeting of the council.

(g) The Home Heating Oil Planning Council shall, on an ongoing basis, monitor and analyze the information collected pursuant to subsection (d) of this section, and such other information from other sources as it deems appropriate, for evidence of operational or infrastructure conditions that should be addressed to enhance the reliable, free and fair operation of the state’s home heating oil market. Not later than January 1, 2007, and periodically thereafter as it deems appropriate, the council shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to energy a report on the status of the state’s home heating oil market, including, but not limited to, its recommendations for addressing any negative conditions identified and recommendations for legislation.

(Oct. 25 Sp. Sess. P.A. 05-2, S. 12; P.A. 06-196, S. 236; P.A. 11-80, S. 1, 45; P.A. 13-298, S. 26.)

History: Oct. 25 Sp. Sess. P.A. 05-2 effective October 31, 2005; P.A. 06-196 made a technical change in Subsec. (e)(2), effective June 7, 2006; P.A. 11-80 amended Subsec. (f) by removing reference to chairperson of the Public Utilities Control Authority, or the chairperson’s designee, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011; P.A. 13-298 amended Subsec. (f) to delete “the chairperson of the Connecticut Energy Advisory Board”, effective July 8, 2013.



Section 16a-23u - (Note: This section is effective July 1, 2013.) Statutory provisions not to validate certain contract provisions or clauses.

Nothing in sections 16a-17, 16a-21, 16a-22a, 16a-22k, 16a-23m, 16a-23n and 16a-23p shall validate a contract provision or clause that would otherwise be unenforceable pursuant to section 42-150u.

(P.A. 12-76, S. 9.)

History: P.A. 12-76 effective July 1, 2013.






Chapter 297 - Connecticut’s Development and Future

Section 16a-24 - Plan of conservation and development. Legislative finding.

The General Assembly hereby finds that a proposed plan of conservation and development was prepared in response to House Joint Resolution 40 of the 1971 regular session of the General Assembly and that on September 27, 1974, said plan became the official policy for the executive branch of government in matters pertaining to land and water resource conservation and development pursuant to Executive Order No. 28. It is further found that the General Assembly has not yet recognized this plan of conservation and development. Therefore the General Assembly finds and declares that the recognition of a plan of conservation and development can best be achieved through the establishment of a process for adoption and implementation of the state plan of conservation and development.

(P.A. 76-130, S. 1, 11.)



Section 16a-25 - Definitions.

As used in this chapter:

(1) “Process” means the procedure for adopting, amending, revising and implementing a state plan of conservation and development;

(2) “Existing plan” means the plan promulgated by Executive Order No. 28, September 27, 1974;

(3) “Secretary” means the Secretary of the Office of Policy and Management;

(4) “Committee” means the continuing legislative committee on state planning and development established pursuant to section 4-60d;

(5) “Adoption year” means the calendar year which is no later than five years subsequent to the year in which the plan was last adopted in accordance with the process established in this chapter;

(6) “Revision year” means the calendar year immediately preceding the adoption year;

(7) “Prerevision year” means the calendar year immediately preceding the revision year;

(8) “State agency” means any state department, institution, board, commission or official; and

(9) “Plan”, when referring to the state plan for conservation and development, means the text of such plan and any accompanying locational guide map.

(P.A. 76-130, S. 2, 11; P.A. 77-614, S. 44, 610; P.A. 79-402, S. 2; P.A. 83-203, S. 1.)

History: P.A. 77-614 replaced definition of “commissioner” as commissioner of planning and energy policy with definition of “secretary” as secretary of the office of policy and management; P.A. 79-402 defined “plan” in new Subdiv. (9); P.A. 83-203 redefined “adoption year” to provide for revision of the plan every five years rather than every three.



Section 16a-26 - Process for adoption, amendment, revision and implementation of plan.

There is established a process for adoption, amendment, revision and implementation of the state plan of conservation and development. The Office of Policy and Management shall have overall supervision of the process.

(P.A. 76-130, S. 3, 11; P.A. 77-614, S. 19, 610.)

History: P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management.



Section 16a-27 - Revision of existing plan.

(a) The secretary, after consultation with all appropriate state, regional and local agencies and other appropriate persons, shall, prior to March 1, 2012, complete a revision of the existing plan and enlarge it to include, but not be limited to, policies relating to transportation, energy and air. Any revision made after July 1, 1995, shall take into consideration the conservation and development of greenways that have been designated by municipalities and shall recommend that state agencies coordinate their efforts to support the development of a state-wide greenways system. The Commissioner of Energy and Environmental Protection shall identify state-owned land for inclusion in the plan as potential components of a state greenways system.

(b) Any revision made after August 20, 2003, shall take into account (1) economic and community development needs and patterns of commerce, and (2) linkages of affordable housing objectives and land use objectives with transportation systems.

(c) Any revision made after March 1, 2006, shall (1) take into consideration risks associated with natural hazards, including, but not limited to, flooding, high winds and wildfires; (2) identify the potential impacts of natural hazards on infrastructure and property; and (3) make recommendations for the siting of future infrastructure and property development to minimize the use of areas prone to natural hazards, including, but not limited to, flooding, high winds and wildfires.

(d) Any revision made after July 1, 2005, shall describe the progress towards achievement of the goals and objectives established in the previously adopted state plan of conservation and development and shall identify (1) areas where it is prudent and feasible (A) to have compact, transit accessible, pedestrian-oriented mixed-use development patterns and land reuse, and (B) to promote such development patterns and land reuse, (2) priority funding areas designated under section 16a-35c, and (3) corridor management areas on either side of a limited access highway or a rail line. In designating corridor management areas, the secretary shall make recommendations that (A) promote land use and transportation options to reduce the growth of traffic congestion; (B) connect infrastructure and other development decisions; (C) promote development that minimizes the cost of new infrastructure facilities and maximizes the use of existing infrastructure facilities; and (D) increase intermunicipal and regional cooperation.

(e) Any revision made after October 1, 2008, shall (1) for each policy recommended (A) assign a priority; (B) estimate funding for implementation and identify potential funding sources; (C) identify each entity responsible for implementation; and (D) establish a schedule for implementation; and (2) for each growth management principle, determine three benchmarks to measure progress in implementation of the principles, one of which shall be a financial benchmark.

(f) Any revision made after October 1, 2009, shall take into consideration the protection and preservation of Connecticut Heritage Areas.

(g) Any revision made after December 1, 2011, shall take into consideration (1) the state water supply and resource policies established in sections 22a-380 and 25-33c, and (2) the list prepared by the Commissioner of Public Health pursuant to section 25-33q.

(h) Any revision made after October 1, 2013, shall (1) take into consideration risks associated with increased coastal erosion, depending on site topography, as anticipated in sea level change scenarios published by the National Oceanic and Atmospheric Administration in Technical Report OAR CPO-1, (2) identify the impacts of such increased erosion on infrastructure and natural resources, and (3) make recommendations for the siting of future infrastructure and property development to minimize the use of areas prone to such erosion.

(i) Thereafter on or before March first in each revision year the secretary shall complete a revision of the plan of conservation and development.

(P.A. 76-130, S. 4, 11; P.A. 77-614, S. 45, 610; P.A. 83-203, S. 2; P.A. 91-101, S. 1, 2; P.A. 95-307, S. 11, 14; 95-335, S. 8, 26; June Sp. Sess. P.A. 01-9, S. 3, 131; June 30 Sp. Sess. P.A. 03-4, S. 10; P.A. 04-144, S. 2; P.A. 05-205, S. 3, 13; P.A. 08-182, S. 10; P.A. 09-221, S. 3; 09-230, S. 3; P.A. 10-138, S. 2; P.A. 11-80, S. 1; 11-242, S. 58; P.A. 12-101, S. 9; P.A. 13-179, S. 3; 13-277, S. 16.)

History: P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management; P.A. 83-203 provided for the revision of the plan every five years instead of every three, updating obsolete reference to March 1, 1978, as completion date for revision; P.A. 91-101 required revisions to identify major transportation proposals contained in the master transportation plan; P.A. 95-307 amended Subsec. (a) to extend the deadline for revision to 1997, effective July 6, 1995; P.A. 95-335 amended Subsec. (a) to add provisions re greenways, effective July 1, 1995; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to extend the deadline for revision from March 1, 1997, to March 1, 2003, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-4 amended Subsec. (a) to require that revisions to existing plan made after August 20, 2003, take into account matters specified in new Subdivs. (1) and (2), effective August 20, 2003; P.A. 04-144 designated provision in Subsec. (a) re revision made after August 20, 2003, as new Subsec. (b), added new Subsec. (c) requiring revisions made after March 1, 2006, to have provisions re natural hazards and redesignated existing Subsec. (b) as new Subsec. (d); P.A. 05-205 amended Subsec.(a) to make a technical change and extend the deadline for revision from March 1, 2003, to March 1, 2009, effective July 6, 2005, and added new Subsec. (d) re revisions after July 1, 2005, and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2005; P.A. 08-182 made a technical change in Subsec. (d), added new Subsec. (e) re revisions made after October 1, 2008, and redesignated existing Subsec. (e) as Subsec. (f); P.A. 09-221 added new Subsec. (f) re Connecticut Heritage Areas and redesignated existing Subsec. (f) as Subsec. (g), effective July 8, 2009; P.A. 09-230 amended Subsec. (a) by making a technical change and extending deadline for revision from March 1, 2009, to March 1, 2011, effective July 8, 2009; P.A. 10-138 amended Subsec. (a) by extending deadline for revision from March 1, 2011, to March 1, 2012, effective June 8, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 11-242 added new Subsec. (g) re revisions made after December 1, 2011, and redesignated existing Subsec. (g) as Subsec. (h), effective July 13, 2011; P.A. 12-101 added new Subsec. (h) re revisions to the plan after October 1, 2012, and redesignated existing Subsec. (h) as Subsec. (i); P.A. 13-179 amended Subsec. (h) by replacing “October 1, 2012,” with “October 1, 2013,” and, in Subdiv. (1), replacing provision re rise in sea level as defined in Sec. 22a-93 with provision re sea level change scenarios published by the National Oceanic and Atmospheric Administration; P.A. 13-277 amended Subsec. (a) to delete provision re identification of major transportation proposals contained in master transportation plan, effective July 1, 2013.



Section 16a-28 - Draft revisions; preparation; legislative review; public hearings.

(a) The secretary shall present a draft of the revised plan of conservation and development for preliminary review to the continuing legislative committee on state planning and development prior to September first in 2011 and prior to September first in each prerevision year thereafter.

(b) After December first in 2011 and after December first in each prerevision year thereafter the secretary shall proceed with such further revisions of the draft of the revised plan of conservation and development as he deems appropriate. The secretary shall, by whatever means he deems advisable, publish said plan and disseminate it to the public on or before March first in revision years. The secretary shall post the plan on the Internet web site of the state.

(c) Not later than five months after publication of said revised plan the secretary shall hold public hearings, in cooperation with regional planning agencies, to solicit comments on said plan.

(P.A. 76-130, S. 5, 11; P.A. 77-614, S. 46, 610; P.A. 83-203, S. 3; P.A. 95-307, S. 12, 14; June Sp. Sess. P.A. 01-9, S. 4, 131; P.A. 05-205, S. 4, 14; P.A. 09-230, S. 4; P.A. 10-138, S. 3.)

History: P.A. 77-614 substituted “secretary”, i.e. secretary of the office of policy and management, for “commissioner”, i.e. commissioner of planning and energy policy; P.A. 83-203 provided for the revision of the plan every five years instead of every three, updating obsolete reference to 1977; P.A. 95-307 amended Subsec. (a) to extend the time for submittal of a draft of the revised plan to the committee from September 1, 1985, to September 1, 1996, effective July 6, 1995; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to extend the time for submittal of a draft of the revised plan to the committee from September 1, 1996, to September 1, 2002, effective July 1, 2001; P.A. 05-205 amended Subsec. (a) to extend the time for submittal of a draft of the revised plan to the committee from September 1, 2002, to September 1, 2008, effective July 6, 2005, and amended Subsec. (b) to add provisions re posting plan on Internet web site of the state, effective July 1, 2005; P.A. 09-230 amended Subsec. (a) to extend time for submittal of revised plan draft to committee from September 1, 2008, to September 1, 2010, and made technical changes in Subsecs. (b) and (c), effective July 8, 2009; P.A. 10-138 amended Subsec. (a) to extend time for submittal of revised plan draft from September 1, 2010, to September 1, 2011, and made a conforming year change in Subsec. (b), effective June 8, 2010.



Section 16a-29 - Submission of plan to the Secretary of the Office of Policy and Management; submission to legislative committee.

The secretary shall consider the comments received at the public hearings and shall make any necessary or desirable revisions to said plan and within three months of completion of the public hearings submit the plan to the continuing legislative committee on state planning and development for its approval, revision or disapproval, in whole or in part. Notwithstanding the provisions of this section, the secretary shall submit the state Conservation and Development Policies Plan, 2013-2018, to said committee on or before December 1, 2012.

(P.A. 76-130, S. 6, 11; P.A. 77-614, S. 47, 610; P.A. 04-248, S. 2; P.A. 05-288, S. 66; P.A. 09-230, S. 5; P.A. 10-138, S. 4; 10-152, S. 3.)

History: P.A. 77-614 replaced “commissioner”, i.e. commissioner of planning and energy policy, with “secretary”, i.e. secretary of the office of policy and management, and required submission of plan directly to committee on planning and development, rather than to committee via intermediary agency, state planning council; P.A. 04-248 added provision requiring plan for 2004-2009 to be submitted on or before December 1, 2004, effective June 3, 2004; P.A. 05-288 made a technical change, effective July 13, 2005; P.A. 09-230 required plan for 2012-2017 to be submitted on or before December 1, 2011, effective July 8, 2009; P.A. 10-138 required plan for 2013-2018 to be submitted on or before December 1, 2012, effective June 8, 2010; P.A. 10-152 made a technical change.



Section 16a-30 - Adoption of plan by General Assembly.

(a) The continuing legislative committee on state planning and development shall not later than forty-five days after the convening of the next regularly scheduled session of the General Assembly conduct a public hearing on the plan. Not later than forty-five days after completion of such public hearing, the committee shall submit the plan with its recommendation for approval or disapproval to the General Assembly. The plan shall become effective when adopted by the General Assembly as the plan of conservation and development for the state.

(b) In the event that the General Assembly disapproves the plan in whole or in part the plan shall be deemed to be rejected and shall be returned to the committee for appropriate action.

(c) Any project included in the first or second phase of UConn 2000, as defined in subdivision (25) of section 10a-109c, shall constitute part of the state plan of conservation and development approved by the General Assembly.

(P.A. 76-130, S. 7, 11; P.A. 95-230, S. 41, 45; P.A. 97-293, S. 24, 26; May 9 Sp. Sess. P.A. 02-3, S. 10; P.A. 05-205, S. 11.)

History: P.A. 95-230 added new Subsec. (c) re UConn projects, effective June 7, 1995; P.A. 97-293 amended Subsec. (c) to substitute “subdivision (25)” for “subdivision (24)”, effective July 1, 1997; May 9 Sp. Sess. P.A. 02-3 amended Subsec. (c) to provide that projects in the first two phases of UConn 2000 shall constitute part of the plan, effective July 1, 2002; P.A. 05-205 amended Subsec. (a) to extend the time to conduct a public hearing from “within thirty-five days of” to “not later than forty-five days after” convening of the next regularly scheduled session of the General Assembly, required committee to submit the plan not later than 45 days after completion of the hearing and made conforming changes, effective July 6, 2005.



Section 16a-31 - Application of plan.

(a) The following actions when undertaken by any state agency, with state or federal funds, shall be consistent with the plan:

(1) The acquisition of real property when the acquisition costs are in excess of two hundred thousand dollars;

(2) The development or improvement of real property when the development costs are in excess of two hundred thousand dollars;

(3) The acquisition of public transportation equipment or facilities when the acquisition costs are in excess of two hundred thousand dollars; and

(4) The authorization of each state grant, any application for which is not pending on July 1, 1991, for an amount in excess of two hundred thousand dollars, for the acquisition or development or improvement of real property or for the acquisition of public transportation equipment or facilities.

(b) A state agency shall request, and the secretary shall provide, an advisory statement commenting on the extent to which any of the actions specified in subsection (a) of this section conforms to the plan and any agency may request and the secretary shall provide such other advisory reports as the state agency deems advisable.

(c) The secretary shall submit and the State Bond Commission shall consider prior to the allocation of any bond funds for any of the actions specified in subsection (a) an advisory statement commenting on the extent to which such action is in conformity with the plan of conservation and development.

(d) Notwithstanding subsection (b) of this section, The University of Connecticut shall request, and the secretary shall provide, an advisory statement commenting on the extent the projects included in the third phase of UConn 2000, as defined in subdivision (25) of section 10a-109c, conform to the plan and the university may request and the secretary shall provide such other advisory reports as the university deems advisable. Notwithstanding subsection (c) of this section, the secretary shall submit and the State Bond Commission shall consider prior to the approval of the master resolution or indenture for securities for the third phase of UConn 2000, pursuant to subsection (c) of section 10a-109g, the advisory statement prepared under this subsection.

(e) Whenever a state agency is required by state or federal law to prepare a plan, it shall consider the state plan of conservation and development in the preparation of such plan. A draft of such plan shall be submitted to the secretary who shall provide for the preparer of the plan an advisory report commenting on the extent to which the proposed plan conforms to the state plan of conservation and development.

(P.A. 76-130, S. 8, 11; P.A. 77-614, S. 48, 49, 50, 610; P.A. 83-203, S. 4, 5; P.A. 89-331, S. 15, 30; P.A. 90-297, S. 7, 24; P.A. 91-395, S. 6, 11; May 9 Sp. Sess. P.A. 02-3, S. 11; P.A. 07-239, S. 2.)

History: P.A. 77-614 substituted “secretary”, i.e. secretary of the office of policy and management, for “commissioner”, i.e. commissioner of planning and energy policy in Subsecs. (b) to (d); P.A. 83-203 provided, in Subsec. (a), that the plan shall be applicable to the acquisition of real property only when acquisition costs are in excess of $100,000 and provided in Subsec. (d) that each state agency which is preparing a plan shall consider the state plan of conservation and development; P.A. 89-331 amended Subsec. (b) to provide for a statement rather than a report; P.A. 90-297 amended Subsec. (c) to require an advisory statement rather than an advisory report; P.A. 91-395 amended Subsec. (a) to provide that actions by state agencies shall be consistent with the state plan where previously the plan was an advisory document; May 9 Sp. Sess. P.A. 02-3 made a technical change in Subsec. (b), added new Subsec. (d) re the third phase of UConn 2000 and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2002; P.A. 07-239 amended Subsec. (a) to increase threshold for application of plan from $100,000 to $200,000, effective July 1, 2007.



Section 16a-32 - Initiation of plan revision. Interim changes. Annual report.

(a) Each revision of the plan of conservation and development shall be initiated by the secretary and shall be undertaken in accordance with the process outlined in this chapter.

(b) Without initiating a revision of the plan and after receiving written approval from the committee, the secretary may undertake interim changes in the plan upon the secretary’s own initiative or upon application by (1) the chief executive officer of a municipality, with the approval of the legislative body of such municipality, or (2) any owner of real property or any interest therein on which a change is proposed. No application for an interim change from a municipality under subdivision (1) of this subsection may be submitted unless (A) the municipality in which the change is proposed has a plan of conservation and development that has been updated in accordance with section 8-23, and (B) the application includes evidence, in writing, of the opinion of the planning commission of the municipality regarding the interim change. The secretary shall adopt regulations in accordance with chapter 54 to establish procedures for applications for such interim changes by any person, political subdivision of the state or state agency. Such regulations shall include, but need not be limited to, provisions for interviews and consultations with local planning and zoning commissions or, in those municipalities which have adopted the provisions of chapter 124 but which do not have a zoning commission, the persons designated to exercise zoning powers pursuant to section 8-1, review of local plans of development and public hearings. The secretary shall notify the chief executive officer and the persons exercising planning or zoning powers in any municipality which is the subject of an application for change in the locational guide map and shall notify any members of the General Assembly representing any area which is the subject of such an application. A joint public hearing by the secretary and the committee shall be held in any such municipality if requested by any chief executive officer or planning or zoning official notified by the secretary pursuant to this subsection. The committee shall also hold a hearing in addition to any hearing required to be held in any municipality concerning the locational guide map on any other proposed changes. After such public hearing, the committee shall approve or disapprove the application and notify the secretary of its decision not more than ten days thereafter. The secretary shall make interim changes in the plan to reflect the approved changes.

(c) The secretary shall report annually on or before February fifteenth to the committee progress on the implementation of the plan and the extent to which state actions are in conformity with the plan.

(d) Nothing in this section shall be construed to prohibit the committee from initiating a revision of the plan at any time.

(P.A. 76-130, S. 9, 11; P.A. 77-614, S. 51, 610; P.A. 79-402, S. 1; P.A. 81-156, S. 1; P.A. 06-24, S. 2.)

History: P.A. 77-614 substituted “secretary”, i.e. secretary of the office of policy and management, for “commissioner”, i.e. commissioner of planning and energy policy; P.A. 79-402 rewrote Subsec. (b) and added details re procedure for interim changes; P.A. 81-156 provided for notice to municipal officials of proposed map changes and hearings on such changes in the municipality only at the request of such officials; P.A. 06-24 amended Subsec. (b) to limit applications for interim changes to the owner of the affected real property or an interest therein and the chief executive officer with approval of the legislative body, to prohibit applications from municipalities that do not have updated plans of conservation and development and to require application to include evidence of planning commission opinion re the interim change and require the committee to approve or disapprove the application and notify the secretary of its decision not more than ten days after public hearing.



Section 16a-32a - Plan to include goal for reducing carbon dioxide emissions.

The Office of Policy and Management shall amend the state plan of conservation and development adopted pursuant to this chapter to include therein a goal for reducing carbon dioxide emissions within this state consistent with the recommendations of the Connecticut Climate Change Action Plan prepared in accordance with section 22a-200a.

(P.A. 91-395, S. 10, 11; P.A. 95-55, S. 1, 2; P.A. 01-204, S. 3, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 09-230, S. 6.)

History: P.A. 91-395 effective July 1, 1991; P.A. 95-55 changed the report date from “January 1, 1993” to “the thirtieth day following the effective date of this act, on or before May 1, 1996”, effective May 22, 1995; P.A. 01-204 deleted reference to “this act” and substituted reference to “public act 95-55” and added provision that subsequent to the May 1, 2000, submittal, the report shall be submitted every three years with the first such report due May 1, 2003, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised the effective date of P.A. 01-204 but without affecting this section; P.A. 09-230 replaced provisions re carbon dioxide emission report by Office of Policy and Management with provision requiring that plan include goal for emission reduction that is consistent with Connecticut Climate Change Action Plan, effective July 8, 2009.



Section 16a-33 - Regulations.

The secretary may promulgate such regulations as are necessary to carry out the purposes of this chapter.

(P.A. 76-130, S. 10, 11; P.A. 77-614, S. 52, 610.)

History: P.A. 77-614 substituted “secretary”, i.e. secretary of the office of policy and management for “commissioner”, i.e. commissioner of planning and energy policy.



Section 16a-34 to 16a-35a - Commission on Connecticut’s Future. Duties, studies, reports.

Sections 16a-34, 16a-35 and 16a-35a are repealed.

(P.A. 76-215, S. 1–3; P.A. 77-614, S. 57, 58, 610; P.A. 79-610, S. 33; P.A. 81-189; P.A. 84-512, S. 1, 29, 30; P.A. 86-112, S. 1, 2; P.A. 89-362, S. 4, 5.)






Chapter 297a - Priority Funding Areas

Section 16a-35c - Priority funding areas. Definitions. Delineation of boundaries. Review and approval.

(a) As used in this section and sections 16a-35d to 16a-35g, inclusive:

(1) “Funding” includes any form of assurance, guarantee, grant payment, credit, tax credit or other assistance, including a loan, loan guarantee, or reduction in the principal obligation of or rate of interest payable on a loan or a portion of a loan;

(2) “Growth-related project” means any project which includes (A) the acquisition of real property when the acquisition costs are in excess of one hundred thousand dollars, except the acquisition of open space for the purposes of conservation or preservation; (B) the development or improvement of real property when the development costs are in excess of one hundred thousand dollars; (C) the acquisition of public transportation equipment or facilities when the acquisition costs are in excess of one hundred thousand dollars; or (D) the authorization of each state grant, any application for which is not pending on July 1, 2006, for an amount in excess of one hundred thousand dollars, for the acquisition or development or improvement of real property or for the acquisition of public transportation equipment or facilities, except the following: (i) Projects for maintenance, repair, additions or renovations to existing facilities, acquisition of land for telecommunications towers whose primary purpose is public safety, parks, conservation and open space, and acquisition of agricultural, conservation and historic easements; (ii) funding by the Department of Housing for any project financed with federal funds used to purchase or rehabilitate existing single or multi-family housing or projects financed with the proceeds of revenue bonds if the Commissioner of Housing determines that application of this section and sections 16a-35d and 16a-35e (I) conflicts with any provision of federal or state law applicable to the issuance or tax-exempt status of the bonds or any provision of any trust agreement between the Department of Housing and any trustee, or (II) would otherwise prohibit financing of an existing project or financing provided to cure or prevent any default under existing financing; (iii) projects that the Commissioner of Housing determines promote fair housing choice and racial and economic integration as described in section 8-37cc; (iv) projects at an existing facility needed to comply with state environmental or health laws or regulations adopted thereunder; (v) school construction projects funded by the Department of Education under chapter 173; (vi) libraries; (vii) municipally owned property or public buildings used for government purposes; and (viii) any other project, funding or other state assistance not included under subparagraphs (A) to (D), inclusive, of this subdivision.

(3) “Priority funding area” means the area of the state designated under subsection (b) of this section.

(b) The Secretary of the Office of Policy and Management, in consultation with the Commissioners of Economic and Community Development, Housing, Energy and Environmental Protection, Administrative Services, Agriculture and Transportation, the regional planning agencies* in the state and any other persons or entities the secretary deems necessary, shall develop recommendations for delineation of the boundaries of priority funding areas in the state and for revisions thereafter. In making such recommendations, the secretary shall consider areas designated as regional centers, growth areas, neighborhood conservation areas and rural community centers on the state plan of conservation and development, redevelopment areas, distressed municipalities, as defined in section 32-9p, targeted investment communities, as defined in section 32-222, public investment communities, as defined in section 7-545, enterprise zones, designated by the Commissioner of Economic and Community Development under section 32-70 and corridor management areas identified in the state plan of conservation and development. The secretary shall submit the recommendations to the Continuing Legislative Committee on State Planning and Development established pursuant to section 4-60d for review when the state plan of conservation and development is submitted to such committee in accordance with section 16a-29. The committee shall report its recommendations to the General Assembly at the time said state plan is submitted to the General Assembly under section 16a-30. The boundaries shall become effective upon approval of the General Assembly.

*Note: On and after January 1, 2015, the term “regional councils of governments” shall be substituted for the term “regional planning agencies”.

(P.A. 05-205, S. 5; P.A. 11-51, S. 68; 11-61, S. 32; 11-80, S. 1; P.A. 13-234, S. 43; 13-247, S. 312.)

History: P.A. 05-205 effective July 1, 2005; P.A. 11-51 amended Subsec. (b) to replace reference to Commissioner of Public Works with reference to Commissioner of Administrative Services, effective July 1, 2011; P.A. 11-61 amended Subsec. (b) to delete provisions re consultation with chairman of Transportation Strategy Board and re principles of Transportation Strategy Board, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-234 amended Subsec. (a) by replacing references to Commissioner of Economic and Community Development and Department of Economic and Community Development with references to Commissioner of Housing and Department of Housing, respectively, and amended Subsec. (b) by adding Commissioner of Housing to list of commissioners with which secretary must consult, effective July 1, 2013; pursuant to P.A. 13-247, “regional planning agencies” was changed editorially by the Revisors to “regional councils of governments” in Subsec. (b), effective January 1, 2015.



Section 16a-35d - Funding of growth-related projects. Exceptions.

(a) On and after the approval of the General Assembly of the boundaries of priority funding areas under section 16a-35c, no state agency, department or institution shall provide funding for a growth-related project unless such project is located in a priority funding area.

(b) Notwithstanding the provisions of subsection (a) of this section, the head of a state department, agency or institution, with the approval of the Secretary of the Office of Policy and Management, may provide funding for a growth-related project that is not located in a priority funding area upon determination that such project is consistent with the plan of conservation and development, adopted under section 8-23, of the municipality in which such project is located and that such project (1) enhances other activities targeted by state agencies, departments and institutions to a municipality within the priority funding area, (2) is located in a distressed municipality, as defined in section 32-9, targeted investment community, as defined in section 32-222, or public investment community, as defined in section 7-545, (3) supports existing neighborhoods or communities, (4) promotes the use of mass transit, (5) provides for compact, transit accessible, pedestrian-oriented mixed use development patterns and land reuse and promotes such development patterns and land reuse, (6) creates an extreme inequity, hardship or disadvantage that clearly outweighs the benefits of locating the project in a priority funding area if such project were not funded, (7) has no reasonable alternative for the project in a priority funding area in another location, (8) must be located away from other developments due to its operation or physical characteristics, or (9) is for the reuse or redevelopment of an existing site.

(c) Not more than one year after the designation of priority funding areas, and annually thereafter, each department, agency or institution shall prepare a report that describes grants made under subsection (b) of this section and the reasons therefor.

(P.A. 05-205, S. 6.)

History: P.A. 05-205 effective July 1, 2005.



Section 16a-35e - Cooperative effort to sustain village character in rural areas.

On and after the approval of the General Assembly of the boundaries of priority funding areas pursuant to section 16a-35c, each state agency, department or institution shall cooperate with municipalities to ensure that programs and activities in rural areas sustain village character.

(P.A. 05-205, S. 7.)

History: P.A. 05-205 effective July 1, 2005.



Section 16a-35f - Review of regulations to coordinate management of growth-related projects in priority funding areas.

On and after the approval of the General Assembly of the boundaries of priority funding areas under section 16a-35c, each state agency and department shall review regulations adopted in accordance with the provisions of chapter 54 and modify such regulations to carry out the purpose of coordinated management of growth-related projects in priority funding areas.

(P.A. 05-205, S. 8.)

History: P.A. 05-205 effective July 1, 2005.



Section 16a-35g - Review of federal projects in priority funding areas.

The Office of Policy and Management, within available appropriations, shall coordinate review of federal projects in relation to their location in priority funding areas to encourage location in urban areas pursuant to the provisions of Federal Executive Order 12072-Federal Space Management.

(P.A. 05-205, S. 9.)

History: P.A. 05-205 effective July 1, 2005.



Section 16a-35h - Pilot program to identify and evaluate brownfield sites.

The Commissioner of Energy and Environmental Protection and the Commissioner of Economic and Community Development shall, in consultation with the Secretary of the Office of Policy and Management, establish a pilot program to identify and evaluate brownfield sites in priority funding areas designated pursuant to section 16a-35c. Said commissioners will work with state and local agencies as a coordinated team to identify all necessary permits and approvals for development, conduct outreach to solicit development proposals, and coordinate to review all requests for funding and permit approvals.

(P.A. 07-233, S. 8; P.A. 11-80, S. 1.)

History: P.A. 07-233 effective July 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.






Chapter 298 - Energy Utilization and Conservation

Section 16a-35k - Legislative findings and policy.

The General Assembly finds that the state of Connecticut is severely disadvantaged by its lack of primary energy resources; that primarily as a result of past policies and tendencies, the state has become dependent upon petroleum as an energy source; that national energy policies do not preclude the recurrence of serious problems arising from this dependence during petroleum shortages; that the increase in oil prices since the 1973 oil embargo has had a major impact on the state; that the economy has suffered directly because of our dependence on petroleum and constraints upon the rate of conversion to alternatives; that other conventional sources of energy are subject to constraints involving supply, transportation, cost and environmental, health and safety considerations; and that the state must address these problems by conserving energy, increasing the efficiency of energy utilization and developing renewable energy sources. The General Assembly further finds that energy use has a profound impact on the society, economy and environment of the state, particularly in its impact on low and moderate-income households and interrelationship with population growth, high density urbanization, industrial well-being, resource utilization, technological development and social advancement, and that energy is critically important to the overall welfare and development of our society. Therefore, the General Assembly declares that it is the policy of the state of Connecticut to (1) conserve energy resources by avoiding unnecessary and wasteful consumption; (2) consume energy resources in the most efficient manner feasible; (3) develop and utilize renewable energy resources, such as solar and wind energy, to the maximum practicable extent; (4) diversify the state’s energy supply mix; (5) where practicable, replace energy resources vulnerable to interruption due to circumstances beyond the state’s control with those less vulnerable; (6) assist citizens and businesses in implementing measures to reduce energy consumption and costs; (7) ensure that low-income households can meet essential energy needs; (8) maintain planning and preparedness capabilities necessary to deal effectively with future energy supply interruptions; and (9) when available energy alternatives are equivalent, give preference for capacity additions first to conservation and load management. The state shall seek all possible ways to implement this policy through public education and cooperative efforts involving the federal government, regional organizations, municipal governments, other public and private organizations and concerned individuals, using all practical means and measures, including financial and technical assistance, in a manner calculated to promote the general welfare by creating and maintaining conditions under which energy can be utilized effectively and efficiently. The General Assembly further declares that it is the continuing responsibility of the state to use all means consistent with other essential considerations of state policy to improve and coordinate the plans, functions, programs and resources of the state to attain the objectives stated herein without harm to the environment, risk to health or safety or other undesirable or unintended consequences, to preserve wherever possible a society which supports a diversity and variety of individual choice, to achieve a balance between population and resource use which will permit the maintenance of adequate living standards and a sharing of life’s amenities among all citizens, and to enhance the utilization of renewable resources so that the availability of nonrenewable resources can be extended to future generations. The General Assembly declares that the energy policy is essential to the preservation and enhancement of the health, safety and general welfare of the people of the state and that its implementation therefore constitutes a significant and valid public purpose for all state actions.

(P.A. 78-262, S. 1, 2; P.A. 79-449, S. 1, 7; P.A. 82-222, S. 1, 7; P.A. 92-106, S. 1.)

History: P.A. 79-449 amended section to point out constraints on conversion to alternative forms of energy, including conventional sources of energy and to include consideration of development of renewable forms of energy; P.A. 82-222 applied energy policy to diversification, energy costs and supply interruptions and to all state actions; P.A. 92-106 added a new Subdiv. (9) providing preference to conservation over other equivalent energy alternatives.



Section 16a-35l - Review of agency policies and practices for consistency with energy policy. Reports.

Section 16a-35l is repealed.

(P.A. 79-449, S. 2, 7; P.A. 82-222, S. 6, 7.)



Section 16a-35m - Preparation of comprehensive energy plan. Report.

Section 16a-35m is repealed, effective July 1, 2003.

(P.A. 79-449, S. 3, 7; P.A. 80-482, S. 4, 40, 345, 348; P.A. 82-222, S. 2, 7; P.A. 88-21, S. 1, 3; P.A. 91-28; P.A. 92-138, S. 2; P.A. 03-140, S. 25.)



Section 16a-36 and 16a-36a - Air-conditioning in state buildings restricted; variance; regulations; report to General Assembly. Heating in state buildings restricted; variance; regulations; report to General Assembly.

Sections 16a-36 and 16a-36a are repealed, effective October 1, 2003.

(P.A. 77-257, S. 1, 2; 77-614, S. 323, 610; P.A. 81-330, S. 7, 8, 13; P.A. 82-314, S. 34, 35, 63; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-230, S. 5.)



Section 16a-37 - Use of natural gas restricted. Exemptions. Regulations.

Section 16a-37 is repealed.

(P.A. 77-333, S. 1–4; 77-614, S. 162, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 168, 348; P.A. 86-130.)



Section 16a-37a and 16a-37b - Relamping; retrofitting light fixtures and other retrofits in state buildings. Savings achieved through implementation of relamping; retrofitting in state buildings.

Sections 16a-37a and 16a-37b are repealed, effective October 1, 2002.

(P.A. 90-221, S. 11, 12, 15; S.A. 02-12, S. 1.)



Section 16a-37c - Shared energy savings program. Regulations.

(a) The Commissioner of Energy and Environmental Protection shall establish a program to provide incentives to agencies that achieve savings through energy conservation. The program shall allow any state agency to request from the Department of Energy and Environmental Protection a statement of the agency’s energy cost savings achieved through conservation measures during the preceding fiscal year. The Department of Energy and Environmental Protection, in consultation with the Public Utilities Regulatory Authority, shall provide any agency with the requested statement. Based upon said statement the commissioner shall allow a portion of the energy savings accumulated during any fiscal year to be retained by the agency and used for future energy costs or energy conservation related activities. Said portion shall not be less than fifty per cent of the energy savings and shall accrue to the agency annually for a period equal to the useful life of the conservation measures.

(b) The Commissioner of Energy and Environmental Protection, in consultation with the Public Utilities Regulatory Authority, shall adopt regulations, in accordance with chapter 54, to carry out the purposes of this section.

(P.A. 90-130, S. 1, 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “Office of Policy and Management” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16a-37d and 16a-37e - Plans for improving energy performance of state-funded facilities. Savings achieved through implementation of energy performance plans.

Sections 16a-37d and 16a-37e are repealed, effective October 1, 2003.

(June Sp. Sess. P.A. 91-6, S. 1, 2, 4; P.A. 93-417, S. 4, 5; P.A. 03-230, S. 5.)



Section 16a-37f - Light bulbs purchased by budgeted agencies.

A budgeted agency, as defined in section 4-69, shall only purchase replacement light bulbs which (1) are provided under an electric company’s customer lighting efficiency program, (2) are equivalent in energy efficiency to bulbs provided under such electric company lighting efficiency program, as determined by the Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Administrative Services, or (3) meet such other life-cycle cost analysis standards as the Commissioner of Energy and Environmental Protection, with the concurrence of the Commissioner of Administrative Services, may designate.

(P.A. 94-67, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 16a-37t - Benchmarking energy and water consumption in state buildings.

(a) On or before January 1, 2014, the Department of Energy and Environmental Protection may benchmark energy and water consumption of all nonresidential buildings owned or operated by the state or any state agency with a gross floor area of ten thousand square feet or more using the United States Environmental Protection Agency’s Energy Star Portfolio Manager. On or before April 1, 2014, the Department of Energy and Environmental Protection shall make public information from said Portfolio Manager for all such nonresidential buildings.

(b) On or before April 1, 2014, the department may benchmark energy and water consumption of all residential buildings owned or operated by the state or any state agency with a gross floor area of ten thousand square feet or more using the United States Environmental Protection Agency’s Energy Star Portfolio Manager. On or before July 1, 2014, the department shall make public information from said Portfolio Manager for all such residential buildings.

(P.A. 13-298, S. 41.)

History: P.A. 13-298 effective July 8, 2013.



Section 16a-37u - Planning and managing energy use in state-owned and leased buildings. Reduction in energy consumption. Connection of state-owned and leased buildings to district heating and cooling systems.

(a) The Commissioner of Energy and Environmental Protection shall be responsible for planning and managing energy use in state-owned and leased buildings and shall establish a program to maximize the efficiency with which energy is utilized in such buildings. The commissioner shall exercise this authority by (1) preparing and implementing annual and long-range plans, with timetables, establishing goals for reducing state energy consumption and, based on energy audits, specific objectives for state agencies to meet the performance standards adopted under section 16a-38; (2) coordinating federal and state energy conservation resources and activities, including but not limited to, those required to be performed by other state agencies under this chapter; and (3) monitoring energy use and costs by budgeted state agencies on a monthly basis.

(b) On or before July 1, 2012, the commissioner, in consultation with the Department of Administrative Services, shall develop a plan to reduce energy use in buildings owned or leased by the state by January 1, 2013, by at least ten per cent from its current consumption and by January 1, 2018, by an additional ten per cent. Such plan shall include, but not be limited to, (1) assessing current energy consumption for all fuels used in state-owned buildings, (2) identifying not less than one hundred such buildings with the highest aggregate energy costs in the fiscal year ending June 30, 2011, (3) establishing targets for conducting energy audits of such buildings, and (4) determining which energy efficiency measures are most cost-effective for such buildings. Such plan shall provide for the financing of such measures through the use of energy-savings performance contracting, pursuant to subsection (c) of this section, bonding or other means.

(c) Any state agency or municipality may enter into an energy-savings performance contract, as defined in section 16a-37x, with a qualified energy service provider, as defined in said section 16a-37x, to produce utility cost savings, as defined in said section 16a-37x, or operation and maintenance cost savings, as defined in said section 16a-37x. Any energy-savings measure, as defined in said section 16a-37x, implemented under such contracts shall comply with state building code and local building requirements. Any state agency or municipality may implement other capital improvements in conjunction with an energy-savings performance contract as long as the measures that are being implemented to achieve utility and operation and maintenance cost savings and other capital improvements are in the aggregate cost effective over the term of the contract.

(d) On or before January 1, 2013, and annually thereafter, the commissioner shall report, in accordance with the provisions of section 11-4a, on the status of its implementation of the plan and provide recommendations regarding energy use in state buildings to the joint standing committee of the General Assembly having cognizance of matters relating to energy. Any such report may be submitted electronically.

(e) Not later than January fifth, annually, the commissioner shall submit a report to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to energy planning and activities. The report shall (1) indicate the total number of energy audits and technical assistance audits of state-owned and leased buildings, (2) summarize the status of the energy conservation measures recommended by such audits, (3) summarize all energy conservation measures implemented during the preceding twelve months in state-owned and leased buildings which have not had such audits, (4) analyze the availability and allocation of funds to implement the measures recommended under subdivision (2) of this subsection, (5) list each budgeted agency, as defined in section 4-69, which occupies a state-owned or leased building and has not cooperated with the Commissioner of Administrative Services and the Commissioner of Energy and Environmental Protection in conducting energy and technical assistance audits of such building and implementing operational and maintenance improvements recommended by such audits and any other energy conservation measures required for such building by the Commissioner of Energy and Environmental Protection, in consultation with the Secretary of the Office of Policy and Management, (6) summarize all life-cycle cost analyses prepared under section 16a-38 during the preceding twelve months, and summarize agency compliance with the life-cycle cost analyses, and (7) identify any state laws, regulations or procedures that impede innovative energy conservation and load management projects in state buildings. Any such report may be submitted electronically.

(f) The commissioner, in conjunction with the Department of Administrative Services, shall as soon as practicable and where cost-effective connect all state-owned buildings to a district heating and cooling system, where such heating and cooling system currently exists or where one is proposed. The commissioner, in conjunction with the Department of Administrative Services, shall prepare an annual report with the results of the progress in connecting state-owned buildings to such a heating and cooling system, the cost of such connection and any projected energy savings achieved through any such connection. The commissioner shall submit the report to the joint standing committee of the General Assembly having cognizance of matters relating to energy on or before January 1, 1993, and January first annually thereafter.

(g) The commissioner shall require each state agency to maximize its use of public service companies’ energy conservation and load management programs and to provide sites in its facilities for demonstration projects of highly energy efficient equipment, provided no such demonstration project impairs the functioning of the facility.

(h) The commissioner, in consultation with the Department of Administrative Services, shall establish energy efficiency standards for building space leased by the state on or after January 1, 2013.

(P.A. 81-376, S. 1, 11; Nov. Sp. Sess. P.A. 81-13, S. 1, 3; P.A. 83-29, S. 1; 83-48, S. 1; P.A. 86-305, S. 3; P.A. 87-496, S. 74, 110; P.A. 88-220, S. 4, 11; P.A. 91-248, S. 10, 13; P.A. 92-138, S. 1; June Sp. Sess. P.A. 98-1, S. 11, 121; P.A. 03-132, S. 1; P.A. 04-236, S. 16; P.A. 11-51, S. 90; 11-80, S. 118; P.A. 13-298, S. 27.)

History: Nov. Sp. Sess. P.A. 81-13 deleted former Subsec. (a)(4), which required secretary to report energy conservation efforts and results by October first annually to governor and general assembly and added Subsec. (c) containing more detailed provisions re required annual reports; P.A. 83-29 changed deadline for report under Subsec. (c) from October first to January fifth, annually; P.A. 83-48 added Subsec. (c)(6), requiring the secretary to include in the report summaries of life-cycle cost analyses; P.A. 86-305 deleted Subsec. (a)(4) which had provided that the secretary shall determine for each state agency and institution, the amount of and expenditures for energy use during the last-completed fiscal year and estimates of such amounts and expenditures for the current and next fiscal years, and that such information shall be included in the governor’s budget document; P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subsec. (c); P.A. 88-220 deleted former Subsec. (b) which contained obsolete temperature requirements for state-owned buildings, relettering Subsec. (c) as (b); P.A. 91-248 added Subsec. (b)(7) re identification of certain impediments to energy conservation in state buildings, added a new Subsec. (c) re connection of state-owned buildings to a district heating and cooling system and added Subsec. (d) re demonstration sites in state-owned facilities of highly energy efficient equipment; P.A. 92-138 amended Subsec. (c) to require connection of all state-owned buildings to a district heating and cooling system and to require report to be submitted annually; June Sp. Sess. P.A. 98-1 made a technical change to Subsec. (c), effective June 24, 1998; P.A. 03-132 amended Subsec. (b)(6) to require that report summarize agency compliance with the life-cycle cost analyses, and made technical changes for purposes of gender neutrality in Subsecs. (a) and (c); P.A. 04-236 amended Subsec. (d) to make a technical change, effective June 8, 2004; P.A. 11-80 changed “Secretary of the Office of Policy and Management” and “secretary” to “Commissioner of Energy and Environmental Protection” and “commissioner”, changed Commissioner and Department of Public Works to Commissioner and Department of Administrative Services, added new Subsec. (b) re plan to reduce energy use in state-owned or leased buildings, added new Subsec. (c) re energy-savings performance contracts, added new Subsec. (d) re report, redesignated existing Subsecs. (b) to (d) as Subsecs. (e) to (g) and added Subsec. (h) re energy efficiency standards for state-leased building space, effective July 1, 2011; P.A. 13-298 amended Subsec. (c) to replace “state or local building codes” with “state building code and local building requirements”, amended Subsecs. (d) and (e) to add provisions re electronic submission of report, and amended Subsec. (e)(5) to replace “secretary” with “Commissioner of Energy and Environmental Protection, in consultation with the Secretary of the Office of Policy and Management”, effective July 8, 2013.



Section 16a-37v - Pilot program for energy performance contract with a private vendor. Reports.

Section 16a-37v is repealed, effective May 8, 2013.

(P.A. 03-132, S. 4; P.A. 11-51, S. 90; 11-80, S. 1; P.A. 13-5, S. 52; 13-247, S. 200.)



Section 16a-37w - Program to encourage use of biodiesel in state buildings.

The Secretary of the Office of Policy and Management shall, within available appropriations and in consultation with each state department, each constituent unit of the state system of higher education, as defined in section 10-1, the Judicial Branch and the Joint Committee on Legislative Management, establish a program designed to encourage the use of biodiesel blended heating fuel mixed from not more than ninety per cent ultra low sulfur number 2 heating oil and not less than ten per cent of biodiesel in state buildings and facilities under the custody and control of such department, unit, branch or committee. On or before January 1, 2008, the secretary shall prepare a plan for implementation of such program which shall include, but not be limited to, (1) identification of state buildings and facilities suitable for biodiesel blended heating fuel, (2) evaluation of energy efficiency and reliability of biodiesel blended heating fuel in such buildings and facilities, and (3) the availability and feasibility of exclusively using such fuels or fuel products, including agricultural products or waste yellow grease, produced in Connecticut.

(June Sp. Sess. P.A. 07-4, S. 60.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 16a-37x - Energy-savings performance contract process for state agencies and participating municipalities.

(a) As used in this section:

(1) “Energy-savings measure” means any improvement to facilities or other energy-consuming systems designed to reduce energy or water consumption and operating costs and increase the operating efficiency of facilities or systems for their appointed functions. “Energy-savings measure” includes, but is not limited to, one or more of the following:

(A) Replacement or modification of lighting and electrical components, fixtures or systems, including daylighting systems, improvements in street lighting efficiency or computer power management software;

(B) Class I renewable energy or solar thermal systems;

(C) Cogeneration systems that produce steam or forms of energy, such as heat or electricity, for use primarily within a building or complex of buildings;

(D) Automated or computerized energy control systems;

(E) Heating, ventilation or air conditioning system modifications or replacements;

(F) Indoor air quality improvements that conform to applicable building code requirements;

(G) Water-conserving fixtures, appliances and equipment or the substitution of non-water-using fixtures, appliances and equipment, or water-conserving landscape irrigation equipment;

(H) Changes in operation and maintenance practices;

(I) Replacement or modification of windows or doors; and

(J) Installation or addition of insulation.

(2) “Cost effective” means the savings resulting from an energy-savings measure outweigh the costs of such measure, including, but not limited to, any financing costs, provided the payback period for any financing provided pursuant to this section is less than the functional life of the proposed energy-savings measure and the payback period does not exceed fifteen years.

(3) “Operation and maintenance cost savings” means a measurable decrease in operation and maintenance costs and future replacement expenditures that is a direct result of the implementation of one or more utility cost savings measures. Such savings shall be calculated in comparison with an established baseline of operation and maintenance costs.

(4) “Qualified energy service provider” means a corporation approved by the Department of Administrative Services with a record of successful energy performance contract projects experienced in the design, implementation and installation of energy efficiency and facility improvement measures, the technical capabilities to ensure such measures generate energy and operational cost savings, and the ability to secure the financing necessary to support energy savings guarantees.

(5) “Utility cost savings” means any utility expenses eliminated or avoided on a long-term basis as a result of equipment installed or modified, or services performed by a qualified energy service provider; “utility cost savings” does not include merely shifting personnel costs or similar short-term cost savings.

(6) “State agency” has the same meaning as provided in section 1-79.

(7) “Municipality” has the same meaning as provided in section 4-230.

(8) “Participating municipality” means a municipality that voluntarily takes part in the standardized energy-savings performance contract process.

(9) “Standardized energy-savings performance contract process” means standard procedures for entering into an energy-savings performance contract and standard energy-savings performance contract documents established by the Department of Energy and Environmental Protection.

(10) “Investment-grade energy audit” means a study by the qualified energy services provider selected for a particular energy-savings performance contract project which includes detailed descriptions of the improvements recommended for the project, the estimated costs of the improvements, and the utility and operations and maintenance cost savings projected to result from the recommended improvements.

(11) “Energy-savings performance contract” means a contract between the state agency or municipality and a qualified energy service provider for evaluation, recommendation and implementation of one or more energy-savings measures. An energy-savings performance contract shall be a guaranteed energy-savings performance contract, which shall include, but not be limited to, (A) the design and installation of equipment and, if applicable, operation and maintenance of any of the measures implemented; and (B) guaranteed annual savings that meet or exceed the total annual contract payments made by the state agency or municipality for such contract, including financing charges to be incurred by the state agency or municipality over the life of the contract.

(b) On or before July 1, 2012, the Commissioner of Energy and Environmental Protection, in coordination with the Energy Conservation Management Board and in consultation with the Office of Policy and Management and the Department of Administrative Services, shall, within available appropriations, establish a standardized energy-savings performance contract process for state agencies and municipalities. The standardized process shall include standard procedures for entering into an energy-savings performance contract and standard energy-savings performance contract documents, including, but not limited to, requests for qualifications, requests for proposals, investment-grade audit contracts, energy-savings performance contracts, including the form of the project savings guarantee, and project financing agreements. A municipality may use the established state standardized energy-savings performance contract process or establish its own energy-savings performance contract process.

(c) The Commissioner of Energy and Environmental Protection, in consultation with the Office of Policy and Management and the Energy Conservation Management Board, shall manage the established standardized energy-savings performance contract process and apprise state agencies and participating municipalities of opportunities to develop and finance energy-savings performance contract projects and provide technical and analytical support, including, but not limited to, (1) procurement of energy-savings performance contract services; (2) reviewing verification procedures for energy savings; and (3) assisting in the structuring and arranging of financing for energy-savings performance contract projects. The Energy Conservation Management Board, in consultation with the Office of Policy and Management, shall create promotional materials to explain the energy-savings performance contract program.

(d) The Department of Energy and Environmental Protection may fix, charge and collect fees to cover costs incurred for any administrative support and resources or services provided under this section from the state agencies and participating municipalities that use its technical support services. State agencies and participating municipalities may add the costs of these fees to the total cost of the energy-savings performance contract. All such fees shall be disclosed prior to services being rendered. Any participating municipality may opt out of the state energy-savings performance contract process rather than incur such fees. Initial administrative funding to establish and manage the energy-savings performance contracting process for state agencies and participating municipalities shall be recovered from the Energy Conservation Management Board.

(e) The standardized energy-savings performance contract process for state agencies and participating municipalities shall include requests for qualifications or requests for proposals.

(1) The Department of Administrative Services, in consultation with the Department of Energy and Environmental Protection, shall issue a request for qualifications from companies that can offer energy-savings performance contract services to create a list of qualified energy service providers. A state agency shall use the qualified list. A municipality may use the qualified list or establish its own qualification process.

(2) When reviewing requests for qualifications, the department shall consider a company’s experience with (A) design, engineering, installation, maintenance and repairs associated with energy-savings performance contracts; (B) conversions to a different energy or fuel source, associated with a comprehensive energy efficiency retrofit; (C) post-installation project monitoring, data collection and reporting of savings; (D) overall project management and qualifications; (E) accessing long-term financing; (F) financial stability; (G) projects of similar size and scope; (H) in-state projects and Connecticut-based subcontractors; (I) United States Department of Energy programs; (J) professional certifications; and (K) other factors determined by the department to be relevant and appropriate.

(3) Before entering into an energy-savings performance contract pursuant to this section, a state agency or participating municipality shall issue a request for proposals from three or more qualified energy service providers. A state agency or participating municipality may award the energy-savings performance contract to the qualified energy service provider that best meets the needs of the state agency or participating municipality, which need not be the lowest cost provided. A cost-effective feasibility analysis shall be prepared in response to the request for proposals.

(4) The cost-effective feasibility analysis included in the response to the request for proposals shall serve as the selection document for purposes of selecting a qualified energy service provider to engage in final contract negotiations. Factors to be included in selecting among the qualified energy service providers shall include, but not be limited to, (A) contract terms, (B) comprehensiveness of the proposal, (C) financial stability of the provider, (D) comprehensiveness of cost savings measures, (E) experience and quality of technical approach, and (F) overall benefits to the state agency or municipality.

(f) One qualified energy service provider selected as a result of the request for proposals set forth in subsection (e) of this section shall prepare an investment-grade audit, which, upon acceptance, shall be part of the final energy-savings performance contract entered into by the state agency or participating municipality. Such investment-grade energy audit shall include estimates of the amounts by which utility cost savings and operation and maintenance cost savings would increase and estimates of all costs of such utility cost savings measures or energy-savings measures, including, but not limited to, (1) itemized costs of design, (2) engineering, (3) equipment, (4) materials, (5) installation, (6) maintenance, (7) repairs, and (8) debt service. The qualified energy service provider and the state agency or participating municipality shall agree on the cost of the investment-grade audit before it is conducted. If, after preparation of the investment-grade audit, the state agency or participating municipality decides not to execute an energy-savings performance contract and the costs and benefits described in the investment-grade audit are not materially different from those described in the cost-effective feasibility analysis submitted in response to the request for proposals, the state agency or participating municipality shall pay the costs incurred in preparing such investment-grade audit. In all other instances, the costs of the investment-grade audit shall be deemed part of the costs of the energy-savings performance contract.

(g) The guidelines adopted pursuant to this section may require that the cost savings projected by the qualified provider be reviewed by a professional engineer licensed in this state who has a minimum of three years experience in energy calculation and review, is not an officer or employee of a qualified provider for the contract under review, and is not otherwise associated with the contract. In conducting the review, the engineer shall focus primarily on the proposed improvements from an engineering perspective, the methodology and calculations related to cost savings, increases in revenue, and, if applicable, efficiency or accuracy of metering equipment. An engineer who reviews a contract shall maintain the confidentiality of any proprietary information the engineer acquires while reviewing the contract.

(h) A municipality may use funds designated for operating and capital expenditures or utilities for any energy-savings performance contract, including, but not limited to, contracts entered into pursuant to this section.

(i) A guaranteed energy-savings performance contract may provide for financing, including tax exempt financing, by a third party. The contract for third-party financing may be separate from the energy-savings performance contract. A state agency or participating municipality may use designated funds, bonds, lease purchase agreements or master lease for any energy-savings performance contracts, provided its use is consistent with the purpose of the appropriation.

(j) Each energy-savings performance contract shall provide that all payments between parties, except obligations on termination of the contract before its expiration, shall be made over time and the objective of such energy-savings performance contracts is implementation of cost savings measures and energy and operational cost savings.

(k) An energy-savings performance contract, and payments provided thereunder, may extend beyond the fiscal year in which the energy-savings performance contract became effective, subject to appropriation of moneys, if required by law, for costs incurred in future fiscal years. The energy-savings performance contract may extend for a term not to exceed twenty years. The allowable length of the contract may also reflect the useful life of the cost savings measures. An energy-savings performance contract may provide for payments over a period not to exceed deadlines specified in the energy-savings performance contract from the date of the final installation of the cost savings measures.

(l) The energy-savings performance contract may provide that reconciliation of the amounts owed under the energy-savings performance contract shall occur in a period beyond one year with final reconciliation occurring within the term of the energy-savings performance contract. An energy-savings performance contract shall include contingency provisions in the event that actual savings do not meet predicted savings.

(m) The energy-savings performance contract shall require the qualified energy service provider to provide to the state agency or participating municipality an annual reconciliation of the guaranteed energy cost savings. If the reconciliation reveals a shortfall in annual energy cost savings, the qualified energy service provider shall make payment to the state agency or participating municipality in the amount of the shortfall. If the reconciliation reveals an excess in annual energy cost savings, the excess savings shall remain with the state agency or municipality, and shall not be used to cover potential energy cost savings shortages in subsequent years or actual energy cost savings shortages in previous contract years.

(n) During the term of each energy performance contract, the qualified energy service provider shall monitor the reductions in energy consumption and cost savings attributable to the cost savings measures installed pursuant to the energy-savings performance contract and shall, not less than annually, prepare and provide a report to the state agency or participating municipality documenting the performance of the cost savings measures to the state agency or participating municipality. The report shall adhere to the most current version of the International Performance Measurement and Verification Protocol.

(o) The qualified energy service provider and state agency or participating municipality may agree to modify savings calculations based on any of the following:

(1) Subsequent material change to the baseline energy consumption identified at the beginning of the energy-savings performance contract;

(2) Changes in the number of days in the utility billing cycle;

(3) Changes in the total square footage of the building;

(4) Changes in the operational schedule of the facility;

(5) Changes in facility temperature;

(6) Material change in the weather;

(7) Material changes in the amount of equipment or lighting used at the facility; or

(8) Any other change which reasonably would be expected to modify energy use or energy costs.

(p) Any state agency or participating municipality that enters into an energy-savings performance contract pursuant to this section shall report the name of the project, the project host, the investment on the project and the expected energy savings to the Office of Policy and Management and the Department of Energy and Environmental Protection. Such reporting shall be done at the same time that the energy-savings performance contract is executed.

(q) A state agency or participating municipality may direct savings realized under the energy-savings performance contract to contract payment and other required expenses and may, when practicable, reinvest savings beyond that required for contract payment and other required expenses into additional energy-savings measures.

(P.A. 11-80, S. 123.)

History: P.A. 11-80 effective July 1, 2011.



Section 16a-38 - Energy performance standards, life-cycle cost analyses and design proposals for state buildings, equipment and appliances.

(a) As used in this section, subsection (e) of section 4b-23, sections 16a-38a and 16a-38b, unless the context otherwise requires: (1) “Major capital project” means the construction or renovation of a major facility; (2) “major facility” means any building owned by the state or constructed or renovated wholly or partly with state funds, including a state-financed housing project, which is used or intended to be used as a school or which has ten thousand or more gross square feet, or any other building so owned, constructed or renovated which is designated a major facility by the Commissioner of Construction Services; (3) “renovation” means additions, alterations or repairs to a major facility which the Commissioner of Construction Services finds will have a substantial effect upon the energy consumption of the facility; (4) “life-cycle cost” means the cost, as determined by the methodology identified in the National Institute of Standards and Technology’s special publication 544 and interagency report 80-2040, available as set forth in the Code of Federal Regulations, Title 15, Part 230, of a major facility including the initial cost of its construction or renovation, the marginal cost of future energy capacity, the cost of the energy consumed by the facility over its expected useful life or, in the case of a leased facility, over the remaining term of the lease, and the cost of operating and maintaining the facility as such cost affects energy consumption; (5) “energy performance standard” means a rate of energy consumption which is the minimum practically achievable, on a life-cycle cost basis, by adjusting maintenance or operating procedures, modifying a building’s equipment or structure and utilizing renewable sources of energy; (6) “energy audit” means an evaluation of, recommendations for and improvements of the energy consumption characteristics of all passive, active and operational energy systems and components by demand and type of energy used including the internal energy load imposed on a building by its occupants, equipment and components, and the external energy load imposed on a building by the climatic conditions at its location; (7) “renewable sources of energy” means energy from direct solar radiation, wind, water, geothermal sources, wood and other forms of biomass; (8) “cost effective” means that savings exceed cost over a ten-year period; (9) “state agency” means any department, board, commission, institution, or other agency of this state; and (10) “covered products” means the consumer products set forth as covered products in the Energy Policy and Conservation Act, 42 USC 6292.

(b) (1) Except as provided in subsection (f) of this section, the Commissioner of Construction Services and the Commissioner of Energy and Environmental Protection shall jointly establish and publish standards for life-cycle cost analyses required by this section for buildings owned or leased by the state. Such life-cycle cost analyses for buildings shall provide, but shall not be limited to, information on the estimated initial cost of each energy-consuming system being compared and evaluated, annual operating and maintenance costs of all energy-consuming systems over the useful life of the building, cost of energy, salvage value and the estimated replacement cost for each energy-consuming system or component expressed in annual terms for the useful life of the building.

(2) Except as provided in subsection (f) of this section, the Commissioner of Administrative Services and the Commissioner of Energy and Environmental Protection may jointly establish and publish standards for life-cycle cost analyses required by this section for equipment and appliances owned or leased by the state which are not covered products, and for such equipment and appliances which are covered products. In establishing such standards, the commissioners shall consider the criteria set forth in subsection (j) of this section.

(c) No state agency shall obtain preliminary design approval for a major capital project unless the Commissioner of Construction Services makes a written determination that the design is cost effective on a life-cycle cost basis. To make such a determination, the commissioner (1) shall require documentation that the design meets or exceeds the standards set forth in the National Bureau of Standards Handbook 135, or subsequent corresponding handbook of the United States Department of Commerce and the State Building Code, and (2) may require additional documentation, including, but not limited to, a life-cycle cost analysis that complies with the standards established pursuant to subdivision (1) of subsection (b) of this section.

(d) All design proposals for major capital projects shall include at least two differing energy systems for space heating, cooling and hot water to supplement the passive features designed into the building. Such proposals may include computer or other analytical modeling or simulation but shall not be construed to require the development of architectural or mechanical design plans for each such system. All cost evaluations of the competing energy systems shall be based on life-cycle costs. A life-cycle cost analysis for each competing energy system determined by the Commissioner of Construction Services to meet the standards of subsection (b) of this section shall be included as part of the design proposal for all projects. No major capital project shall be approved by the Commissioner of Construction Services or by the State Properties Review Board pursuant to section 4b-23, after June 30, 1980, unless the proposed project achieves to the maximum extent practicable the energy performance standards established in accordance with subsection (b) or (g) of this section.

(e) All applications for state funding of major capital projects shall be accompanied by a life-cycle cost analysis which the Commissioner of Construction Services has determined complies with the standards established pursuant to subsection (b) of this section. The Commissioner of Construction Services or the Commissioner of Energy and Environmental Protection may require such a life-cycle cost analysis for projects other than major capital projects.

(f) The Commissioner of Economic and Community Development and the Commissioner of Energy and Environmental Protection shall jointly establish and publish energy performance standards for buildings constructed as part of state-owned and state-financed housing projects and establish standards for life-cycle cost analyses for such projects. In establishing such standards, the commissioners shall consider (1) the coordination, positioning and solar orientation of the project on its situs, (2) the amount of glazing, degree of sun shading and direction of exposure, (3) the levels of insulation incorporated into the design, (4) the variable occupancy and operating conditions of the facility, (5) all architectural features which affect energy consumption, and (6) the design and location of all heating, cooling, hot water and electrical systems.

(g) Notwithstanding any provision in this section concerning the review of life-cycle cost analyses by the Commissioner of Construction Services, a life-cycle cost analysis of a major capital project prepared for the Department of Housing shall be reviewed by the Commissioner of Economic and Community Development and the Commissioner of Energy and Environmental Protection to determine if such analysis is in compliance with the life-cycle cost analyses standards established for such project under subsection (f) of this section.

(h) Each state agency preparing a life-cycle cost analysis under this section shall submit a summary of the analysis to the Commissioner of Energy and Environmental Protection.

(i) Except as provided in subsection (f) of this section, the Commissioner of Construction Services and the Commissioner of Energy and Environmental Protection shall jointly establish and publish energy performance standards for existing and new buildings owned or leased by the state. Such standards shall require maximum efficiency in energy use in all such buildings and maximum practicable use of renewable sources of energy in all such buildings. In establishing such standards, the commissioners shall consider (1) the coordination, positioning and solar orientation of the project on its situs, (2) the amount of glazing, degree of sun shading and direction of exposure, (3) the levels of insulation incorporated into the design, (4) the variable occupancy and operating conditions of the facility, (5) all architectural features which affect energy consumption, and (6) the design and location of all heating, cooling, hot water and electrical systems.

(j) Except as provided in subsection (f) of this section, the Commissioner of Administrative Services and the Commissioner of Energy and Environmental Protection may jointly establish and publish energy performance standards for equipment and appliances owned or leased by the state which are not covered products, and for such equipment and appliances which are covered products. Any such standards shall require maximum energy efficiency for all such equipment and appliances and, for equipment and appliances owned or leased by the state which are covered products, shall be more stringent than the corresponding federal energy conservation standards set forth in the Energy Policy and Conservation Act, 42 USC 6295, or federal regulations adopted thereunder. In establishing such standards, the commissioners shall consider, without limitation, (1) the initial cost of the equipment or appliance, (2) the projected useful lifetime of the equipment or appliance, (3) the projected cost of the energy that the equipment or appliance will consume over its projected useful lifetime, (4) the estimated operating costs for maintenance and repair, over the projected useful lifetime of the equipment or appliance, and (5) the positive or negative salvage value of the equipment or appliance upon disposal at the conclusion of its projected useful lifetime.

(k) Any life-cycle cost analysis standards established pursuant to subdivision (2) of subsection (b) of this section and any energy performance standards established pursuant to subsection (j) of this section shall be implemented in accordance with the purchasing requirements set forth in chapter 58, and any regulations adopted thereunder, and the provisions of this section and section 16a-38j.

(P.A. 77-597, S. 1; 77-614, S. 19, 73, 587, 610; P.A. 79-205; 79-496, S. 1, 5; P.A. 80-443, S. 2, 3; 80-483, S. 68, 186; P.A. 81-376, S. 2, 11; P.A. 83-48, S. 2; P.A. 87-496, S. 75, 110; P.A. 89-140; P.A. 93-30, S. 7, 14; 93-417, S. 1, 5; P.A. 94-67, S. 1; P.A. 95-250, S. 1; 95-346, S. 3, 4; P.A. 96-211, S. 1, 5, 6; P.A. 99-152, S. 2; P.A. 11-51, S. 90; 11-80, S. 1.)

History: P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management and commissioner of public works with commissioner of administrative services; P.A. 79-205 included state-financed housing projects in definition of “major facility” in Subsec. (a); P.A. 79-496 changed square foot requirement for consideration as major facility from 25,000 to 10,000 square feet and defined “life-cycle cost”, “energy performance goal”, “energy audit” and “renewable sources of energy” in Subsec. (a), included provisions re energy performance goals in Subsec. (b) and rewrote provisions re life-cycle cost analyses, inserted new Subsec. (d) re alternative energy systems in design proposals and relettered former Subsecs. (d) and (e) accordingly; P.A. 80-443 added exception in Subsec. (b), replaced “alternative” energy systems with “differing” systems in Subsec. (d) and added provision re computer or analytical modeling and added Subsecs. (g) and (h); P.A. 80-483 made technical correction in Subsec. (f) for clarity; P.A. 81-376 substituted “energy performance standard” for “energy performance goal”; P.A. 83-48 added Subsec. (i), requiring agencies to submit life-cycle cost analyses summaries to secretary of the office of policy and management; P.A. 87-496 substituted “public works” for “administrative services” commissioner throughout section and deleted obsolete date reference in Subsec. (b); P.A. 89-140 added the marginal cost of future energy capacity in definition of life-cycle cost in Subsec. (a)(4); P.A. 93-30 substituted “commissioner of public works” for “commissioner of administrative services” in Subsec. (a), effective July 1, 1993; P.A. 93-417 amended Subsec. (a) by changing commissioner from administrative services to public works in Subdiv. (3), adding determination method for life-cycle cost, adding new Subdiv. (8) defining “cost effective” and renumbering Subdiv. (8) as (9), amended Subsec. (b) by changing Subsec. reference from (g) to (f), changing application of Subparas. from life-cycle cost analyses to energy performance standards, changing glass to glazing, changing amount to levels regarding insulation, changing energy consumption of all systems to design and location of certain systems, deleting provision requiring debt service cost information, adding cost of energy and salvage value requirements, and deleting provision regarding location and orientation of proposed buildings, amended Subsec. (c) by changing timing from commencing project to obtaining preliminary design approval, adding Subdiv. designations, new Subdiv. (1) regarding project standards and provision regarding office of policy and management in Subdiv. (3), amended Subsec. (d) by deleting requirement that one system be supplied by renewable energy sources and adding reference to passive features, amended Subsec. (e) by deleting reference to Subsec. (b)(2) and adding provision regarding life-cycle cost analyses for other projects, deleted Subsec. (f), relettered Subsecs. (g) to (i) as (f) to (h), amended Subsec. (f) by adding “jointly” and “buildings constructed as part of”, amended Subsec. (g) by adding “and the secretary of the office of policy and management” and changing Subsec. reference from (g) to (f), effective October 1, 1993, and applicable to design proposals for major capital projects commenced after October 1, 1993; P.A. 94-67 amended Subsec. (a) by adding definition of “covered products”, amended Subsec. (b) by moving provision re energy performance standards for buildings to new Subsec. (i), adding requirement of publishing life-cycle cost analyses standards for buildings, adding Subdiv. (2) re life-cycle cost analyses for equipment and appliances, and moving considerations for energy performance standards for buildings to Subsec. (f) and new Subsec. (i), added Subsec. (j) re energy performance standards for equipment and appliances and added Subsec. (k) re implementation of standards for equipment and appliances; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-346 amended Subsec. (j) by adding reference to federal regulations and “without limitation”, effective July 1, 1995; P.A. 99-152 amended Subsec. (c) by revising life-cycle cost requirement for an agency to obtain preliminary design approval for a major capital project; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 16a-38i re reduction of energy use.



Section 16a-38a - Energy audits and retrofitting of state buildings. Energy efficiency maintenance program.

(a) The Commissioner of Construction Services shall conduct an energy audit of all buildings owned by the state to determine the energy conservation and energy consumption characteristics of such buildings. Such energy audits shall be conducted in cooperation with the state department, agency, board or commission occupying such building. Such energy audits shall be conducted in accordance with guidelines established under the “National Energy Conservation Policy Act”, Public Law 95-619, 92 Stat. 3206 (1978), as amended from time to time, and with the following schedule: (1) Preliminary energy audits of all buildings owned or leased by the state shall be completed within one year after July 1, 1979. The results from such preliminary audits shall be used to set priorities for subsequent audits. (2) Subsequent energy audits based on the priorities established in accordance with subdivision (1) of this subsection, shall be initiated at a rate of at least twenty per cent of total building floor space per year. Each audit procedure shall be completed within two years of its initiation.

(b) (1) The Commissioner of Construction Services shall review and evaluate the energy audits completed in accordance with this section and shall, within six months, recommend to the Commissioner of Energy and Environmental Protection buildings for cost effective retrofit measures to enable such buildings to attain the energy performance standards established under subdivision (1) of subsection (b) of section 16a-38. (2) It shall be a goal that beginning not later than July 1, 1982, work to retrofit at least twenty per cent of the total floor area of existing state-owned buildings for energy conservation shall be commenced in each fiscal year. Where technically feasible, renewable sources of energy shall be used for space heating and cooling, domestic hot water and other applications. (3) It shall be a goal that not later than June 30, 1991, all state-owned buildings be the subject of such energy conservation and renewable energy retrofit measures as will enable them to meet the energy performance standards established in accordance with subdivision (1) of subsection (b) of section 16a-38.

(c) The Commissioner of Construction Services and the Commissioner of Energy and Environmental Protection shall jointly develop and publish guidelines applicable to all state agencies for an energy efficiency maintenance program for all state-owned buildings. The program shall include, but not be limited to, annually inspecting, testing and tuning fossil fuel burning equipment utilized for space heating or the production of steam or hot water for process uses. All agencies shall cooperate in implementing such maintenance program.

(P.A. 79-496, S. 2, 5; P.A. 81-376, S. 3, 11; P.A. 87-496, S. 76, 110; P.A. 03-230, S. 1; P.A. 11-51, S. 90; 11-80, S. 1.)

History: P.A. 81-376 substituted “energy performance standards” for “energy performance goals” in Subsecs. (b) and (c), required commissioner to recommend to secretary, rather than select, buildings for retrofit measures in Subsec. (b), required commissioner to jointly develop guidelines with secretary for program under Subsec. (c), rather than in consultation with secretary, and set forth scope of program under Subsec. (c); P.A. 87-496 substituted “public works” for “administrative services” commissioner; P.A. 03-230 deleted former Subsec. (c) re preference for leasing buildings that meet energy performance standards, transferring provisions to Sec. 16a-38h(b), and redesignated existing Subsec. (d) as new Subsec. (c); pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 4b-23 for secretary’s responsibilities concerning recommended retrofit measures.



Section 16a-38b - Achievement of energy performance standards.

The Commissioner of Construction Services and the Commissioner of Energy and Environmental Protection shall take such actions as may be necessary or appropriate to enable all state facilities to meet the energy performance standards established in accordance with subdivision (1) of subsection (b) of section 16a-38.

(P.A. 79-496, S. 4, 5; P.A. 81-376, S. 4, 11; P.A. 87-496, S. 77, 110; P.A. 11-51, S. 90; 11-80, S. 1.)

History: P.A. 81-376 substituted “energy performance standards” for “energy performance goals” and eliminated requirement of annual report by commissioner; P.A. 87-496 substituted “public works” for “administrative services” commissioner; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 16a-38c - Program to maximize efficiency of energy use in state buildings.

Section 16a-38c is repealed.

(P.A. 79-462, S. 2; P.A. 81-376, S. 8, 11.)



Section 16a-38d - Energy conservation projects: Definitions.

As used in this section and sections 16a-38e to 16a-38g, inclusive:

(1) “Agency” means an agency, department, board, institution or commission, other than the State Bond Commission, of the state or any of its political subdivisions or an agency or instrumentality of a special governmental authority created by the state or any of its political subdivisions.

(2) “Agency decision” means any decision required to be made, or any other action required to be taken, by any agency with respect to any energy saving capital project.

(3) “Commissioner” means the Commissioner of Construction Services.

(4) “Energy-saving capital project” means any capital project for the purpose of adopting energy conservation measures in a state building.

(P.A. 80-265, S. 1; P.A. 87-496, S. 78, 110; P.A. 11-51, S. 90.)

History: P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subdiv. (3); pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subdiv. (3), effective July 1, 2011.



Section 16a-38e - Designation of priority energy projects. Regulations. Criteria. Report.

(a) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing standards for use by said commissioner in designating certain energy-saving capital projects as priority energy projects. Any agency of the state may apply to the commissioner for such designation with respect to an energy-saving capital project. The commissioner shall, within ninety days after an application is received by him, either make or refuse to make such designation.

(b) In determining whether to make such designation, the commissioner shall consider among other things the extent to which such project would conserve energy, the time that would normally be required to obtain all necessary agency decisions, the adverse effects of delay in the completion of such project, comments received concerning such project and the extent to which the project has been assessed in terms of cost effectiveness and energy efficiency.

(c) On or before February 1, 1992, each commissioner of a state agency, as defined in section 4-166, shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to energy and public utilities listing the projects initiated pursuant to subsection (a) of this section.

(P.A. 80-265, S. 2; P.A. 91-248, S. 9, 13.)

History: P.A. 91-248 added a new Subsec. (c) re submittal of a report to energy and public utilities committee on energy efficiency projects in state buildings.



Section 16a-38f - Agency decision outlines.

Any agency having authority to make any agency decision with respect to an energy-saving capital project which has been designated as a priority energy project shall provide the commissioner with a decision outline within thirty days after such designation. Such decision outline shall include a statement of necessary actions to be taken by such agency, a schedule for completing such actions and a list of actions required of the agency of the state which requested the designation.

(P.A. 80-265, S. 3.)



Section 16a-38g - Decision schedule.

(a) The commissioner shall issue a decision schedule for each priority energy project within sixty days after his designation. Such decision schedule shall state the order in which agency decisions are to be made and where feasible shall provide for concurrent review of applications and joint agency hearings. Notwithstanding any general statute or special act to the contrary, such decision schedule shall provide, whenever deemed in the best interests of the state by said commissioner, for the completion of all agency decisions within one year or less from the date of its issuance.

(b) Notwithstanding the provisions of any general statutes or special act to the contrary, if the time limit set forth in the decision schedule for an agency decision has elapsed and such decision has not been made, it shall be deemed to have been made in favor of the project unless the commissioner waives or grants an extension of such time limit.

(P.A. 80-265, S. 4.)



Section 16a-38h - Buildings leased to state. Energy requirements.

(a) On and after July 1, 1984, the Department of Administrative Services may not execute a new lease for use by the state of any building having ten thousand or more gross square feet and which is not occupied or possessed by the state at the time of execution of the lease unless (1) the owner or agent of the owner of the building (A) has had an energy audit conducted for the building, (B) has implemented the operational and maintenance improvements recommended by the energy audit, and (C) agrees in the lease to maintain such improvements, (2) energy consumption data are obtained for the two years preceding execution of the lease or the life of the building, whichever is shorter, (3) the building has a certificate of occupancy and no uncorrected violations of the State Building Code adopted under section 29-252 and the applicable municipal housing code, and (4) an efficiency test for the building’s boiler has been conducted.

(b) In selecting buildings to lease for state use, the Commissioner of Administrative Services shall give preference to buildings which meet energy performance standards established in accordance with subdivision (1) of subsection (b) of section 16a-38, including buildings which use solar heating and cooling equipment or other renewable energy sources and which otherwise minimize life-cycle costs.

(P.A. 83-58; P.A. 87-496, S. 79, 110; P.A. 03-230, S. 2; P.A. 11-51, S. 44.)

History: P.A. 87-496 substituted “public works” for “administrative services” department; P.A. 03-230 designated existing provisions as Subsec. (a) and added provisions formerly found in Sec. 16a-38a as Subsec. (b) re leasing of energy efficient buildings; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2011.



Section 16a-38i - Reduction of energy use in state buildings.

(a) The energy performance standards established by the Commissioner of Construction Services and the Commissioner of Energy and Environmental Protection pursuant to section 16a-38 shall require that the Commissioner of Construction Services, in consultation with the Commissioner of Energy and Environmental Protection, establish a process for calculating annually, from currently available data, the average energy use per square foot in state buildings.

(b) In accordance with section 16a-37u, the Commissioner of Energy and Environmental Protection shall (1) implement a system requiring all state agencies to use the process established by the Department of Construction Services to annually calculate energy use, (2) establish one or more thresholds of acceptability for energy use in state buildings, and (3) (A) reduce energy use, on a cost-effective life-cycle basis and within available fiscal resources as determined by the Commissioner of Energy and Environmental Protection, in those buildings under the care and control of the Department of Construction Services which do not meet such thresholds, and (B) assist other agencies in reducing energy use, on a cost-effective life-cycle basis and within available fiscal resources as determined by the Commissioner of Energy and Environmental Protection, in those buildings under their care and control which do not meet the applicable thresholds.

(P.A. 90-219, S. 2; June 18 Sp. Sess. P.A. 97-11, S. 35, 65; P.A. 03-230, S. 3; P.A. 11-51, S. 90; 11-80, S. 1.)

History: June 18 Sp. Sess. P.A. 97-11 deleted mandated reductions in energy use in state buildings, inserted Subdiv. designators, and added requirements that the Commissioner of Public Works, in consultation with Secretary of the Office of Policy and Management, annually calculate energy use in state buildings, establish thresholds of acceptability for energy use in state buildings and reduce or assist agencies in reducing energy use, effective July 1, 1997; P.A. 03-230 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to substitute “establish a process for calculating” for “calculate”, and amended Subsec. (b) to add “In accordance with section 16a-37u”, require the secretary to implement a system re annual calculation of energy use and make technical changes; pursuant to P.A. 11-51, “Commissioner of Public Works” and “Department of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 16a-38j - Equipment for use in state buildings; criteria established by regulations.

The Department of Construction Services, in consultation with the Commissioner of Energy and Environmental Protection, shall adopt regulations, in accordance with the provisions of chapter 54, establishing criteria to be used by each state agency in selecting equipment for use in state buildings. Such criteria shall include a life-cycle cost analysis. Such criteria for equipment for which energy performance standards have been established pursuant to subsection (j) of section 16a-38 shall include such energy performance standards.

(P.A. 91-248, S. 11, 13; P.A. 93-417, S. 2; P.A. 94-67, S. 2; P.A. 99-152, S. 1; P.A. 11-51, S. 90; 11-80, S. 1.)

History: P.A. 93-417 made no changes; P.A. 94-67 added provision re energy performance standards; P.A. 99-152 deleted provisions describing the required life-cycle cost analysis; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 16a-38k - Building construction standards for new construction or renovation of certain state facilities. Regulations.

(a) Notwithstanding any provision of the general statutes, any (1) new construction of a state facility that is projected to cost five million dollars, or more, and for which all budgeted project bond funds are allocated by the State Bond Commission on or after January 1, 2008, (2) renovation of a state facility that is projected to cost two million dollars or more, of which two million dollars or more is state funding, approved and funded on or after January 1, 2008, (3) new construction of a facility that is projected to cost five million dollars, or more, of which two million dollars or more is state funding, and is authorized by the General Assembly pursuant to chapter 173 on or after January 1, 2009, and (4) renovation of a public school facility as defined in subdivision (18) of section 10-282 that is projected to cost two million dollars or more, of which two million dollars or more is state funding, and is authorized by the General Assembly pursuant to chapter 173 on or after January 1, 2009, shall comply with or exceed compliance with the silver building rating of the Leadership in Energy and Environmental Design’s rating system for new commercial construction and major renovation projects, as established by the United States Green Building Council, or an equivalent standard, including, but not limited to, a two-globe rating in the Green Globes USA design program until the regulations described in subsection (b) of this section are adopted. The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Construction Services and the Institute for Sustainable Energy, shall exempt any facility from complying with said regulations if the Commissioner of Energy and Environmental Protection finds, in a written analysis, that the cost of such compliance significantly outweighs the benefits. Nothing in this section shall be construed to require the redesign of any new construction of a state facility that is designed in accordance with the silver building rating of the Leadership in Energy and Environmental Design’s rating system for new commercial construction and major renovation projects, as established by the United States Green Building Council, or an equivalent standard, including, but not limited to, a two-globe rating in the Green Globes USA design program, provided the design for such facility was initiated or completed prior to the adoption of the regulations described in subsection (b) of this section.

(b) Not later than January 1, 2007, the Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Construction Services, shall adopt regulations, in accordance with the provisions of chapter 54, to adopt state building construction standards that are consistent with or exceed the silver building rating of the Leadership in Energy and Environmental Design’s rating system for new commercial construction and major renovation projects, as established by the United States Green Building Council, including energy standards that exceed those set forth in the 2004 edition of the American Society of Heating, Ventilating and Air Conditioning Engineers (ASHRAE) Standard 90.1 by no less than twenty per cent, or an equivalent standard, including, but not limited to, a two-globe rating in the Green Globes USA design program, and thereafter update such regulations as the Commissioner of Energy and Environmental Protection deems necessary.

(P.A. 06-187, S. 70; P.A. 07-213, S. 5; 07-242, S. 10; 07-249, S. 15; P.A. 11-51, S. 112; 11-80, S. 1, 46.)

History: P.A. 07-213 amended Subsec. (a) to replace “is approved and funded” with “for which all budgeted project bond funds are allocated by the State Bond Commissioner”, add provisions re compliance with silver building rating of the Leadership in Energy and Environmental Design’s rating system for new commercial construction and major renovation projects and revise provisions re regulations, and amended Subsec. (b) to replace “building construction standards” with “state building construction standards”, effective July 10, 2007; P.A. 07-242 amended Subsec. (a) to delete exception for salt sheds, parking garages, maintenance facilities or school construction, provide that $2,000,000 or more be state funding and change date of approval and funding from on or after January 1, 2007, to on or after January 1, 2008, in newly designated Subdiv. (1), add Subdivs. (2) to (4), and charge Institute for Sustainable Energy with task of determining whether compliance cost outweighs the benefits, and amended Subsec. (b) to include energy standards that exceed the ASHRAE standard by at least 20%, effective January 1, 2008; P.A. 07-249 amended Subsec. (a) to delete provision in Subdiv. (1) re projects that use $2,000,000 or more in state funding, to require Secretary of the Office of Policy and Management to consult with Institute for Sustainable Energy re exemptions for facilities from regulations and to require that exemption be based on written cost analysis by the secretary, instead of the institute, effective January 1, 2008; P.A. 11-51 changed “Commissioner of Public Works” to “Commissioner of Construction Services” and amended Subsec. (b) to delete requirement to consult with Commissioner of Public Safety re regulations, effective July 1, 2011; P.A. 11-80 amended Subsec. (b) to change references to Secretary of the Office of Policy and Management to “Commissioner of Energy and Environmental Protection” and to delete “Commissioner of Environmental Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 16a-38l - Management of energy use in state buildings. Strategic plan.

(a) Notwithstanding any provisions of the general statutes, the Department of Energy and Environmental Protection, in consultation with the Department of Administrative Services, shall develop a strategic plan to improve the management of energy use in state facilities. Such plan shall include, but not be limited to: (1) A detailed description of the manner in which initiatives that make investments in energy efficiency, demand and load response, distributed generation, renewable energy and combined heat and power will be implemented; (2) options for having state agencies and institutions pursue competitive electric supply options through an integrated energy purchasing program; and (3) an outline of potential near-term budgetary savings targets that can be achieved through the implementation of said plan.

(b) Any savings achieved through the implementation of said plan shall be allocated as follows: (1) Seventy-five per cent shall be retained by electric ratepayers, and (2) twenty-five per cent shall be divided equally between (A) reinvestment into energy efficiency programs in state buildings, and (B) investment into energy efficiency programs and technologies on behalf of participants of energy assistance programs administered by the Department of Social Services. Any reinvestments or investments made in programs pursuant to this section shall be paid through the systems benefits charge.

(c) To carry out the purposes of this section, the Department of Energy and Environmental Protection may perform all acts necessary for the negotiation, execution and administration of any contract that is reasonably incidental to and furthers the needs of the state and the purposes of this section. The Department of Energy and Environmental Protection may also retain the services of a third party entity possessing the requisite managerial, technical and financial capacity, to perform some or all of the duties necessary to implement the provisions of said plan.

(d) Any costs incurred by the state in complying with the provisions of this section shall be paid from annual state appropriations.

(P.A. 07-242, S. 101; P.A. 11-51, S. 90; 11-80, S. 1; P.A. 13-247, S. 200; 13-298, S. 28.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services” in Subsec. (a), effective July 1, 2011; pursuant to P.A. 11-80, “Office of Policy and Management” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (a), effective July 1, 2013; P.A. 13-298 amended Subsec. (b) to delete provision re approval of strategic plan by Connecticut Energy Advisory Board and to make a technical change, effective July 8, 2013.



Section 16a-38m - Bond authorization for energy services projects or renewable energy or combined heat and power projects in state buildings.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate thirteen million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Energy and Environmental Protection for the purpose of funding any energy services project that results in increased efficiency measures in state buildings pursuant to section 16a-38l, or for any renewable energy or combined heat and power project in state buildings.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 07-242, S. 73; P.A. 10-44, S. 31; P.A. 11-51, S. 90; 11-57, S. 68.)

History: P.A. 07-242 effective July 1, 2007; P.A. 10-44 amended Subsec. (a) by decreasing aggregate authorization from $30,000,000 to $13,000,000, effective July 1, 2010; P.A. 11-57 amended Subsec. (b) to change “Department of Public Works” to “Department of Energy and Environmental Protection”, to delete provision re application of public or private incentives and to add as purpose any renewable energy or combined heat and power project in state buildings, effective July 1, 2011.



Section 16a-38n - Clean and distributive generation grant program.

Section 16a-38n is repealed, effective July 1, 2011.

(P.A. 07-242, S. 108; P.A. 11-57, S. 116; 11-80, S. 1, 131.)



Section 16a-38o - Bond authorization for energy services projects or renewable energy or combined heat and power projects in state buildings.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate twenty million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Energy and Environmental Protection for the purpose of funding any energy services project that results in increased efficiency measures in state buildings pursuant to section 16a-38l, or for any renewable energy or combined heat and power project in state buildings.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 07-242, S. 109; P.A. 10-44, S. 32; P.A. 11-57, S. 69; 11-80, S. 1.)

History: P.A. 07-242 effective July 1, 2007; P.A. 10-44 amended Subsec. (a) by decreasing aggregate authorization from $50,000,000 to $20,000,000, effective July 1, 2010; P.A. 11-57 amended Subsec. (b) to change “Department of Public Utility Control” to “Department of Energy and Environmental Protection”, to remove reference to repealed Sec. 16a-38n and to add as purpose the funding of energy services projects or renewable energy or combined heat and power projects in state buildings, effective July 1, 2011.



Section 16a-38p - Bond authorization for energy services projects or renewable energy or combined heat and power projects in state buildings.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate ten million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Energy and Environmental Protection, for the purpose of funding any energy services project that results in increased efficiency measures in state buildings pursuant to section 16a-38l, or for any renewable energy or combined heat and power project in state buildings.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 07-242, S. 121; June Sp. Sess. P.A. 07-4, S. 64; P.A. 10-44, S. 33; P.A. 11-57, S. 70; 11-80, S. 1.)

History: P.A. 07-242 effective July 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (b) to add that eligible state buildings may be “in the process of becoming LEED silver rating certified or receive a two-globe rating in the Green Globes USA design program or in the process of receiving a two-globe rating in the Green Globes USA design program”, effective July 1, 2007; P.A. 10-44 amended Subsec. (a) to decrease aggregate authorization from $30,000,000 to $10,000,000, effective July 1, 2010; P.A. 11-57 amended Subsec. (b) to change “Connecticut Innovations, Incorporated” to “Department of Energy and Environmental Protection”, and to change purpose of funding from projects funded under Sec. 16-245n for LEED-certified buildings or Green Globes USA design program to any energy services project or renewable energy or combined heat and power project in state buildings, effective July 1, 2011.



Section 16a-38q - Eligible photovoltaic contractors under solar photovoltaic rebate program.

(a) The administrator of a solar photovoltaic rebate program funded in whole or in part, pursuant to section 16-245n, shall deem the holder of an E-1 or E-2 electrical license issued pursuant to chapter 393 an eligible photovoltaic contractor under such program if such license holder is qualified by experience or training in photovoltaic system siting, design and electrical services. For purposes of this subsection, a license holder is qualified by experience or training in photovoltaic system siting, design and electrical services if such license holder has (1) completed either (A) a photovoltaic installation training course, or (B) received manufacturer certification regarding the photovoltaic products to be installed by the license holder under such program, and (2) (A) has completed one or more photovoltaic installations as a lead installer or as a subcontractor, which installations may be grid-tied photovoltaic systems installed at such license holder’s residence or business, (B) has been the on-site supervisor for one or more photovoltaic system installations, or (C) has completed not less than seven photovoltaic system installations as an apprentice.

(b) Nothing in this section shall exempt the holder of an E-1 or E-2 license issued pursuant to chapter 393 from insurance or inspection requirements of a solar photovoltaic rebate program that is subject to the provisions of subsection (a) of this section.

(P.A. 10-80, S. 1.)

History: P.A. 10-80 effective June 2, 2010.



Section 16a-39 - Lighting standards for public buildings. Regulations. Inspections. Lighting grants to municipalities.

(a) As used in this section:

(1) “Public building” means any building or portion thereof, other than an “exempted building”, which is open to the public during normal business hours, including (A) any building which provides facilities or shelter for public assembly, (B) any inn, hotel, motel, sports arena, supermarket, transportation terminal, retail store, restaurant, or other commercial establishment which provides services or retails merchandise, and (C) any building owned or leased by the state of Connecticut or any political subdivision thereof, or by another state or political subdivision thereof and located in Connecticut, including libraries, museums, schools, hospitals, auditoriums, sports arenas and university buildings;

(2) “Exempted building” means (A) any building whose peak design rate of energy usage for all purposes is less than one watt per square foot of floor area for all purposes, (B) any building with neither a heating nor cooling system, and (C) any building owned or leased in whole or in part by the United States;

(3) “Commissioner” means the Commissioner of Construction Services or his designee; and

(4) “Eligible building” means a building owned by a municipality, located within the state and not used for public education purposes.

(b) The commissioner, after consultation with the Commissioner of Energy and Environmental Protection and with such advisory board as the Commissioner of Energy and Environmental Protection may appoint, shall adopt, in accordance with chapter 54, regulations establishing lighting standards for all public buildings. The members of any such advisory board shall receive neither compensation nor expenses for the performance of their duties.

(c) The lighting standards adopted pursuant to subsection (b) of this section shall provide for the maximum feasible energy efficiency of lighting equipment commensurate with other factors relevant to lighting levels and equipment, including, but not limited to, the purposes of the lighting, reasonable economic considerations in terms both of initial capital costs and of operating costs including nonenergy operating costs, reasonable budgetary considerations in terms of the feasibility of implementing changes which require a significant capital expenditure in a given time period, any constraints imposed on lighting equipment by the nature of the activities being carried out in the facility involved, considerations involving historic preservation or unusual architectural features, the amount of remaining useful lifetime which a particular structure would be expected to enjoy and the size of the building or portion of the building involved.

(d) The commissioner shall, upon the adoption of the regulations required by subsection (b) of this section, make random inspections of public buildings to monitor compliance with the standards established by such regulations. The commissioner may also inspect any public buildings against which complaints alleging violation of such standards have been received. The operator of a public building or portion thereof shall provide access to such inspectors at any reasonable time, including all times during which the facility is open to the public. If an inspector is denied access to a public building for the purposes of making an inspection in accordance with the provisions of this section, the commissioner may apply to the superior court for the judicial district wherein such building is located for injunctive or other equitable relief. If upon inspection it is determined that the lighting levels in a public building do not conform to such standards, the inspector shall make available to the owner or operator of such building, information regarding such standards and the economic and energy savings expected to result from compliance therewith. The owner or operator of a public building may, after having taken appropriate measures to render such building in compliance with such standards, request a reinspection of such building by the commissioner. The commissioner may, upon such request or at his own discretion, conduct such reinspection and determine whether or not such building has been brought into compliance with such standards.

(e) The commissioner shall maintain a listing of all public buildings found to be in compliance with the lighting standards adopted pursuant to subsection (c) of this section.

(f) The Commissioner of Energy and Environmental Protection may award lighting grants to municipalities for the purpose of improving the energy efficiency of lighting equipment in eligible buildings. All lighting grants shall be awarded based on an application, submitted by a municipality, which sets forth the lighting conservation measures to be implemented. Such measures shall meet the standards established pursuant to subsection (b) of this section and be consistent with the state energy policy, as set forth in section 16a-35k. When evaluating the applications submitted pursuant to this section and determining the amount of a lighting grant, the Commissioner of Energy and Environmental Protection shall consider the energy savings and the payback period for the measures to be implemented and any other information which the Commissioner of Energy and Environmental Protection deems relevant. The funds for lighting grants shall be provided from proceeds of bonds issued for such purpose. The amount of each grant shall be not less than five thousand dollars but not more than fifty thousand dollars, provided the Commissioner of Energy and Environmental Protection may award grants of less than five thousand dollars or more than fifty thousand dollars if the Commissioner of Energy and Environmental Protection finds good cause to do so. All public service company incentive payments contributed to any energy conservation project at an eligible building shall be applied to pay the principal cost of such project.

(P.A. 78-269, S. 1–6; P.A. 87-496, S. 80, 110; P.A. 88-220, S. 5, 11; P.A. 93-378, S. 3, 4; P.A. 11-51, S. 90; 11-80, S. 47.)

History: P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (a); P.A. 88-220 deleted obsolete provisions re 1979 reporting requirement in Subsec. (e); P.A. 93-378 added Subsec. (a)(5) defining “eligible building” and added new Subsec. (f) regarding lighting grants to municipalities, effective July 1, 1993; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a)(3), effective July 1, 2011; P.A. 11-80 amended Subsec. (a) by deleting former Subdiv. (4) defining “secretary” and redesignating existing Subdiv. (5) as Subdiv. (4) and amended Subsecs. (b) and (f) by replacing “secretary” with “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 16a-39a - Pilot energy conservation management program.

Section 16a-39a is repealed, effective October 1, 2002.

(P.A. 84-220, S. 2, 3; P.A. 85-325, S. 2, 5; P.A. 87-496, S. 81, 110; S.A. 02-12, S. 1.)



Section 16a-39b - Periodic meeting re opportunities for energy savings by the state.

The Commissioner of Energy and Environmental Protection shall convene periodic meetings, to be held at least once every twelve months, to discuss opportunities for energy savings by the state. Such meetings shall consist of the commissioner, or the commissioner’s designee, and representatives from each state agency that the commissioner determines to be among the ten agencies that consumed the greatest amount of energy during the previous twelve months.

(P.A. 85-325, S. 1, 5; P.A. 87-496, S. 82, 110; P.A. 96-251, S. 7; P.A. 03-230, S. 4; P.A. 11-80, S. 1.)

History: P.A. 87-496 substituted “public works” for “administrative services” commissioner and department; P.A. 96-251 amended Subsec. (d) by requiring that on and after October 1, 1996, reports be submitted to the legislative committee on energy and upon request to legislators and by adding provisions re submission of summaries; P.A. 03-230 replaced former Subsecs. (a) to (d) re task force on incentives for conserving energy with provisions requiring that the Secretary of the Office of Policy and Management convene periodic meetings to discuss opportunities for energy savings by the state; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 16a-40 - Definitions.

For the purposes of sections 16a-40a to 16a-40c, inclusive, and this section:

(a) “Commissioner” means the Commissioner of Economic and Community Development;

(b) “Alternative energy device” means a wood-burning stove for space heating and any system or mechanism which uses wood, solar radiation, wind, water or geothermal resources as a source for space heating, water heating, cooling or generation of electrical energy. Such alternative energy device may be a new source or system, a replacement of an existing source or system or a supplement to an existing source or system; and

(c) “Residential structure” means any building in which at least two-thirds of the usable square footage is used for dwelling purposes.

(P.A. 79-509, S. 1, 5; Oct. Sp. Sess. P.A. 79-10, S. 1, 4; P.A. 82-369, S. 5, 28; P.A. 83-427, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: Oct. Sp. Sess. P.A. 79-10 replaced commissioner of economic development with commissioner of housing and redefined “alternative energy device” to include devices using wood and to clarify fact that device may be new, replacement or supplemental source or system; P.A. 82-369 eliminated definition of “residential dwelling”, relettered former Subdiv. (c) as Subdiv. (b) and made technical corrections; P.A. 83-427 added Subdiv. (c), defining “residential structure”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 16a-40a - Energy Conservation Loan Fund.

The commissioner shall establish an “Energy Conservation Loan Fund”. Such fund shall be used for the purposes of making and guaranteeing loans or deferred loans authorized under section 16a-40b and may be used for expenses incurred by the commissioner in the implementation of the program of loans, deferred loans and loan guarantees under said section.

(P.A. 79-509, S. 2, 5; P.A. 82-369, S. 6, 28; P.A. 85-601, S. 1, 8; P.A. 92-166, S. 28, 31; P.A. 13-234, S. 62.)

History: P.A. 82-369 required fund to also be used for purpose of guaranteeing loans authorized under Sec. 16a-40b; P.A. 85-601 allowed, instead of required, fund to be used for expenses incurred in implementation of program under Sec. 16a-40b and allowed fund to be used in servicing of loans made under Sec. 16a-40k; P.A. 92-166 authorized deferred loans as a form of financial assistance available under the section; P.A. 13-234 deleted provision re servicing loans under Sec. 16a-40k, effective July 1, 2013.



Section 16a-40b - Revolving loans and deferred loans for energy-conserving installations in residential structures. Revolving loans for secondary heating systems and conversions of primary heating systems in dwellings heated primarily by electricity. Program for multifamily dwellings. Regulations. Electric and gas company participation.

(a) The commissioner, acting on behalf of the state, may, with respect to loans for which funds have been authorized by the State Bond Commission prior to July 1, 1992, in his discretion make low-cost loans or deferred loans to residents of this state for the purchase and installation in residential structures of insulation, alternative energy devices, energy conservation materials and replacement furnaces and boilers, approved in accordance with regulations to be adopted by the Commissioner of Energy and Environmental Protection. In the purchase and installation of insulation in new residential structures, only that insulation which exceeds the requirements of the State Building Code shall be eligible for such loans or deferred loans. The commissioner may also make low-cost loans or deferred loans to persons in the state residing in dwellings constructed not later than December 31, 1995, and for which the primary source of heating since such date has been electric resistance, for (1) the purchase and installation of a high-efficiency secondary heating system using a source of heat other than electric resistance, (2) the conversion of a primary electric heating system to a high-efficiency system using a source of heat other than electric resistance, or (3) the purchase and installation of a high-efficiency combination heating and cooling system. As used in this subsection, “high-efficiency” means having a seasonal energy efficiency ratio of 11.0 or higher, or a heating season performance factor of 7.2 or higher, as designated by the American Refrigeration Institute in the Directory of Certified Unitary Air Conditioners, Air Source Heat Pumps and Outdoor Unitary Equipment, as from time to time amended, or an equivalent ratio for a fossil fuel system.

(b) Any such loan or deferred loan shall be available only for a residential structure containing not more than four dwelling units, shall be not less than four hundred dollars and not more than twenty-five thousand dollars per structure and, with respect to any application received on or after November 29, 1979, shall be made only to an applicant who submits evidence, satisfactory to the commissioner, that the adjusted gross income of the household member or members who contribute to the support of his household was not in excess of one hundred ten per cent of the median area income by household size. In the case of a deferred loan, the contract shall require that payments on interest are due immediately but that payments on principal may be made at a later time. Repayment of loans made under this subsection shall be subject to (1) a rate of interest (A) of zero per cent for loans for natural gas furnaces or boilers that meet or exceed federal Energy Star standards and propane and oil furnaces and boilers that are not less than eighty-four per cent efficient or as may otherwise be provided in subsection (a) of section 16a-46e, or (B) to be determined in accordance with subsection (t) of section 3-20 and this subsection for loans for other purposes, and (2) such terms and conditions as the commissioner may establish. The State Bond Commission shall establish a range of rates of interest payable on loans pursuant to subparagraph (B) of subdivision (1) of this subsection and shall apply the range to applicants in accordance with a formula which reflects their income. Such range shall be not less than zero per cent for any applicant in the lowest income class and not more than one per cent above the rate of interest borne by the general obligation bonds of the state last issued prior to the most recent date such range was established for any applicant for whom the adjusted gross income of the household member or members who contribute to the support of his household does not exceed one hundred ten per cent of the median area income by household size.

(c) The commissioner shall establish a program under which he shall make funds deposited in the Energy Conservation Loan Fund available for low-cost loans or deferred loans under subsection (a) of this section for residential structures containing more than four dwelling units, or for contracts guaranteeing payment of loans or deferred loans provided by private institutions for such structures for the purposes specified under subsection (a) of this section. Any such loan or deferred loan shall be an amount equaling not more than three thousand five hundred dollars multiplied by the number of dwelling units in such structure, provided no such loan or deferred loan shall exceed one hundred thousand dollars. If the applicant seeks a loan or deferred loan for a structure containing more than thirty dwelling units, he shall include in his application a commitment to make comparable energy improvements of benefit to all dwelling units in the structure in addition to the thirty units which are eligible for the loan or deferred loan. Applications for contracts of guarantee shall be limited to structures containing not more than thirty dwelling units and the amount of the guarantee shall be not more than three thousand dollars for each dwelling unit benefiting from the loan or deferred loan. There shall not be an income eligibility limitation for applicants for such loans, deferred loans or guarantees, but the commissioner shall give preference to applications for loans, deferred loans or guarantees for such structures which are occupied by persons of low or moderate income. Repayment of such loans or deferred loans shall be subject to (1) a rate of interest (A) of zero per cent for loans for natural gas furnaces or boilers that meet or exceed federal Energy Star standards and propane and oil furnaces and boilers that are not less than eighty-four per cent efficient or as may otherwise be provided in subsection (a) of section 16a-46e, or (B) to be determined in accordance with subsection (t) of section 3-20 for loans for other purposes, and (2) such terms and conditions as the commissioner shall establish. The state shall have a lien on each property for which a loan, deferred loan or guarantee has been made under this section to ensure compliance with such terms and conditions.

(d) With respect to such loans made on or after July 1, 1981, all repayments of principal shall be deposited into the Energy Conservation Loan Fund established pursuant to section 16a-40a. The interest applicable to any such loans made shall be paid to the State Treasurer for deposit in the General Fund.

(e) The commissioner shall adopt regulations in accordance with chapter 54, (1) concerning qualifications for such loans or deferred loans, requirements and limitations as to adjustments of terms and conditions of repayment and any additional requirements deemed necessary to carry out the provisions of this section and to assure that those tax-exempt bonds and notes used to fund such loans or deferred loans qualify for exemption from federal income taxation, (2) providing for the maximum feasible availability of such loans or deferred loans for dwelling units owned or occupied by persons of low and moderate income, (3) establishing procedures to inform such persons of the availability of such loans or deferred loans and to encourage and assist them to apply for such loans or deferred loans, and (4) providing that (A) the interest payments received from the recipients of loans or deferred loans made on and after July 1, 1982, less the expenses incurred by the commissioner in the implementation of the program of loans, deferred loans and loan guarantees under this section, and (B) the payments received from electric and gas companies under subsection (f) of this section shall be applied to reimburse the General Fund for interest on the outstanding bonds and notes used to fund such loans or deferred loans made on or after July 1, 1982.

(f) Not later than August first, annually, the commissioner shall calculate the difference between (1) the weighted average of the percentage rates of interest payable on all subsidized loans made (A) after July 1, 1982, from the Energy Conservation Loan Fund, and (B) from the Housing Repayment and Revolving Loan Fund pursuant to this section, and (2) the average of the percentage rates of interest on any bonds and notes issued pursuant to section 3-20, which have been dedicated to the energy conservation loan program and used to fund such loans, and multiply such difference by the outstanding amount of all such loans, or such lesser amount as may be required under Section 103(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. The product of such difference and such applicable amount shall not exceed six per cent of the sum of the outstanding principal amount at the end of each fiscal year of all loans or deferred loans made (A) on or after July 1, 1982, from the Energy Conservation Loan Fund, and (B) from the Housing Repayment and Revolving Loan Fund pursuant to this section, and the balance remaining in the Energy Conservation Loan Fund and the balance of energy conservation loan repayments in the Housing Repayment and Revolving Loan Fund. Not later than September first, annually, the Public Utilities Regulatory Authority shall allocate such product among each electric and gas company having at least seventy-five thousand customers, in accordance with a formula taking into account, without limitation, the average number of residential customers of each company. Not later than October first, annually, each such company shall pay its assessed amount to the commissioner. The commissioner shall pay to the State Treasurer for deposit in the General Fund all such payments from electric and gas companies, and shall adopt procedures to assure that such payments are not used for purposes other than those specifically provided in this section. The authority shall include each company’s payment as an operating expense of the company for the purposes of rate-making under section 16-19.

(P.A. 79-509, S. 3, 5; Oct. Sp. Sess. P.A. 79-10, S. 2, 4; P.A. 81-306, S. 1, 4; P.A. 82-369, S. 7, 28; P.A. 83-427, S. 2; P.A. 85-601, S. 2–4, 8; P.A. 86-189, S. 1, 2; P.A. 87-416, S. 12, 24; 87-578, S. 1–4, 6; P.A. 88-220, S. 6, 11; P.A. 89-211, S. 28; 89-312, S. 1, 2; P.A. 90-238, S. 26, 27, 32; P.A. 92-166, S. 29, 31; 92-208, S. 1, 6; May Sp. Sess. P.A. 92-7, S. 31, 36; P.A. 93-435, S. 4, 95; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 05-191, S. 5; P.A. 07-64, S. 1; 07-242, S. 80; Aug. Sp. Sess. P.A. 08-2, S. 6; P.A. 11-80, S. 1; 11-140, S. 20; P.A. 13-234, S. 63; 13-298, S. 29.)

History: Oct. Sp. Sess. P.A. 79-10 placed income ceiling of $30,000 average for loan applicants as of November 29, 1979; P.A. 81-306 divided section into two subsecs. and in Subsec. (a) added provisions making loan fund revolving and in Subsec. (b) raised maximum income eligibility for loans from $30,000 to $33,000 per year; P.A. 82-369 relettered and added subsections, made technical changes in Subsec. (a), increased from $33,000 to $45,000 the eligibility limit for loans for residential structures containing not more than four dwelling units and added provisions re range of interest rates for such loans in Subsec. (b), added Subsec. (c) providing for pilot program for loans and loan guarantees for residential structures containing more than four dwelling units, clarified loan repayment provisions in Subsec. (d), required in Subsec. (e) that regulations be adopted re qualification of bonds and notes used for loans for exemption from federal income taxation, availability of loans for persons of low and moderate income, and reimbursement of general fund for interest on outstanding bonds and notes used to fund loans made on or after July 1, 1982, added Subsec. (f) re payments by electric and gas companies, and added Subsec. (g) re report to general assembly on pilot program; P.A. 83-427 amended Subsec. (b) to vary loan limits in accordance with size of structure and amended Subsec. (c) to require that not less than 10% nor more than 25% of funds deposited in loan fund be made available for pilot program, instead of 10%, and to increase the limit on loans under pilot program from $700 to $1,000 per unit; P.A. 85-601 amended Subsec. (a), authorizing loans to be made for purchase and installation of replacement furnaces and boilers, limiting amount of funds to be allocated for such loans during fiscal year ending June 30, 1986, and authorizing loans to be made to persons residing in certain electrically heated dwellings for purchase of nonelectric secondary systems or conversion to nonelectric systems, amended Subsec. (c), increasing from 10 to 30 the number of dwelling units in a structure eligible for loans and loan guarantees and limiting the amount of funds to be allocated for such loans during fiscal year ending June 30, 1986, amended Subsec. (e) re regulations re application of interest payments to program implementation expenses and to reimbursement of general fund and amended Subsec. (f), clarifying calculation of electric and gas company assessment; P.A. 86-189 amended Subsec. (a) to repeal limit on allocation for loans for replacement furnaces and boilers, amended Subsec. (c) to repeal provision basing loan amount on number of dwelling units benefiting from loan and replacing with $30,000 loan limit and to repeal limit on allocation for loans and contracts guaranteeing loans in amounts greater than $10,000 and amended Subsec. (g) to require new report to general assembly; P.A. 87-416 amended Subsec. (b) to provide that the interest rates on loans would be determined by the state bond commission in accordance with Subsec. (t) of Sec. 3-20; P.A. 87-578 increased the limit for loans for residential structures containing not more than four dwelling units to $6,000 and made technical changes re income requirements in Subsec. (b), eliminated fiscal year 1986-1987 allocation requirement and added lien provision in Subsec. (c), and made technical changes in Subsecs. (c) and (f); P.A. 88-220 deleted provision for repayment, before 1981, of principal and interest on loans in Subsec. (d) and made the reporting requirement in Subsec. (g) annual; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-312 amended Subsec. (f)(2) to refer to bonds dedicated to energy conservation loan program rather than to bonds issued pursuant to Secs. 16a-40c and 16a-40k; P.A. 90-238 revised provisions re administrative expenses, state service fees and allocation of moneys in various housing funds in Subsecs. (d) and (f); P.A. 92-166 amended Subsec. (b) to provide that, in the case of a deferred loan, payments on principal are due immediately but that payments on interest may be made at a later time and to amend Subsecs. (a) and (c) to (g), inclusive, to make technical changes consistent with 1992 public acts; P.A. 92-208 amended Subsec. (a) by adding provision re loans for which funds have been authorized by the state bond commission prior to July 1, 1992, and amended Subsec. (d) to require the annual transfer of any balance in the fund after July 1, 1992, to the energy conservation revolving loan account created pursuant to Sec. 32-317; May Sp. Sess. P.A. 92-7 amended Subsec. (d) to provide that payments shall be prior to the calculations required under Subsec. (f) of this section and Sec. 32-317(f); P.A. 93-435 added references to “deferred loans”, in Subsec. (e), effective June 28, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 05-191 made technical changes in Subsecs. (e) and (f) and deleted former Subsec. (g) re annual report by Commissioner of Economic and Community Development; P.A. 07-64 amended Subsec. (a) by specifying purposes of a loan in new Subdivs. (1) to (3), deleting former provision re primary source of heating and defining “high-efficiency”, amended Subsec. (b) by raising loan amount to $15,000, and applying highest loan interest range to households at 150% of median income, amended Subsec. (c) by increasing multiplier for loan amount for structures with four or more dwelling units to $2,000, with a maximum amount of $60,000, and increasing multiplier for loan amount for structures with more than 30 dwelling units to $3,000, and made technical changes in Subsec. (d); P.A. 07-242 amended Subsec. (b) to delete exception re Subsec. (c) and to increase maximum loan limit from $15,000 to $25,000, effective June 4, 2007; Aug. Sp. Sess. P.A. 08-2 amended Subsec. (b) to increase income eligibility requirements from 150% to 200% of median area income by household size, to add Subdiv. (1)(A) re 0% interest loans for certain furnaces or boilers, regardless of income, to make interest rates in Subdiv. (1)(B) applicable to loans for other purposes and to make conforming changes and amended Subsec. (c) to add Subdiv. (1)(A) re 0% interest loans for certain furnaces or boilers, to make interest rates in Subdiv. (1)(B) applicable to loans for other purposes and to make conforming changes, effective August 26, 2008; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a) and “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (f), effective July 1, 2011; P.A. 11-140 amended Subsec. (d) by replacing requirements for repayments of principal to first be deposited into Housing Repayment and Revolving Loan Fund and then transferred to Energy Conservation Loan Fund with requirement for repayments to be deposited directly into Energy Conservation Loan Fund, effective July 1, 2011; P.A. 13-234 amended Subsec. (f) by deleting former Subdivs. (1)(B) and (2)(B) re loans from the Home Heating System Loan Fund and redesignating existing Subdivs. (1)(C) and (2)(C) as Subdivs. (1)(B) and (1)(C), effective July 1, 2013; P.A. 13-298 amended Subsec. (a) to replace December 31, 1979, with December 31, 1995, re date by which dwellings must be constructed to qualify for low-cost loans or deferred loans, amended Subsec. (b) to decrease from 200% to 110% of median area income the maximum adjusted gross income of household members, and amended Subsec. (c) to increase from $2,000 to $3,500 the amount to be multiplied by the number of dwelling units and to increase from $60,000 to $100,000 the maximum amount for low-cost loans or deferred loans, effective July 8, 2013.



Section 16a-40c - State bonds for purposes of the Energy Conservation Loan Fund.

The State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate twenty-three million seven hundred thousand dollars. The proceeds of the sale of said bonds shall be deposited in the Energy Conservation Loan Fund established under section 16a-40a for the purposes of making and guaranteeing loans and deferred loans as provided in section 16a-40b. All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 16a-40 to 16a-40b, inclusive, and this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections 16a-40 to 16a-40b, inclusive, and this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Said bonds issued pursuant to said sections 16a-40 to 16a-40b, inclusive, and this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 79-509, S. 4, 5; Oct. Sp. Sess. P.A. 79-10, S. 3, 4; P.A. 80-453, S. 1, 2; P.A. 81-306, S. 2, 4; P.A. 82-369, S. 8, 28; P.A. 85-558, S. 11, 17; 85-601, S. 5, 8; P.A. 87-405, S. 15, 26; P.A. 89-331, S. 16, 30; P.A. 92-166, S. 30, 31.)

History: Oct. Sp. Sess. P.A. 79-10 increased bond limit from $3,000,000 to $6,000,000 and imposed three-year deadline on authorization, dating from November 26, 1979; P.A. 80-453 increased bond limit to $8,000,000; P.A. 81-306 increased bond authorization for fund to $13,000,000 and changed authorization deadline from “three years after November 29, 1979” to “June 30, 1986”; P.A. 82-369 increased bond authorization to $17,000,000 and provided that bond proceeds also be used for guaranteeing loans; P.A. 85-558 removed June 30, 1986 deadline for issuance of bonds under this section; P.A. 85-601 increased bond authorization to $7,700,000; P.A. 87-405 increased the bond authorization to $18,700,000; P.A. 89-331 increased the bond authorization to $23,700,000; P.A. 92-166 amended section by adding reference to deferred loans, consistent with 1992 public acts.



Section 16a-40d - Bond authorization for the Energy Conservation Loan Fund and the Green Connecticut Loan Guaranty Fund.

(a) The State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five million dollars per year. Except as provided in subsection (b) of this section, the proceeds of the sale of said bonds shall be deposited in the Energy Conservation Loan Fund established under section 16a-40a for the purposes of making and guaranteeing loans and deferred loans as provided in section 5 of public act 05-2 of the October 25 special session* and section 16a-46e. All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 16a-40 to 16a-40b, inclusive, and this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections 16a-40 to 16a-40b, inclusive, and this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Said bonds issued pursuant to said sections 16a-40 to 16a-40b, inclusive, and this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(b) As of July 1, 2010, proceeds of the sale of said bonds which have been authorized as provided in subsection (a) of this section, but have not been allocated by the State Bond Commission, and the additional amount of five million dollars authorized by this section on July 1, 2010, shall be deposited in the Green Connecticut Loan Guaranty Fund established pursuant to section 16a-40e, and shall be used by the Clean Energy Finance and Investment Authority for purposes of the Green Connecticut Loan Guaranty Fund program established pursuant to section 16a-40f, provided not more than eighteen million dollars shall be deposited in the Green Connecticut Loan Guaranty Fund. Such additional amounts may be deposited in the Green Connecticut Loan Guaranty Fund as the State Bond Commission may, from time to time, authorize.

(Oct. 25 Sp. Sess. P.A. 05-2, S. 6; P.A. 07-242, S. 2; P.A. 10-44, S. 210; 10-179, S. 137; P.A. 11-80, S. 137.)

*Note: Section 5 of public act 05-2 of the October 25 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Oct. 25 Sp. Sess. P.A. 05-2 effective October 31, 2005; P.A. 07-242 made aggregate authorization of $5,000,000 available annually, effective June 4, 2007; P.A. 10-44 decreased aggregate authorization from $5,000,000 to $2,000,000 for 2008 fiscal year, and authorized $5,000,000 for 2011 fiscal year and each fiscal year thereafter, effective July 1, 2010; P.A. 10-179 designated existing provisions as Subsec. (a) and amended same to change aggregate authorization to $5,000,000 per year, and added Subsec. (b) re use of up to $18,000,000 in bond proceeds for Green Connecticut Loan Guaranty Fund, effective July 1, 2010; P.A. 11-80 amended Subsec. (b) by replacing “Connecticut Health and Educational Facilities Authority” with “Clean Energy Finance and Investment Authority”, effective July 1, 2011.



Section 16a-40e - Green Connecticut Loan Guaranty Fund.

The Clean Energy Finance and Investment Authority shall establish a “Green Connecticut Loan Guaranty Fund”. Such fund shall be used for the purposes of guaranteeing loans authorized under section 16a-40f, and may be used for expenses incurred by said authority in the implementation of the program under said section.

(P.A. 10-179, S. 136; P.A. 11-80, S. 138.)

History: P.A. 10-179 effective May 7, 2010; P.A. 11-80 replaced “Connecticut Health and Educational Facilities Authority” with “Clean Energy Finance and Investment Authority”, effective July 1, 2011.



Section 16a-40f - Green Connecticut Loan Guaranty Fund program.

(a) For the purposes of this section:

(1) “Participating qualified nonprofit organizations” means individuals, nonprofit organizations and small businesses;

(2) “Small business” means a business entity employing not more than fifty full-time employees;

(3) “Eligible energy conservation project” means an energy conservation project meeting the criteria identified, as provided in subsection (d) of this section;

(4) “Participating lending institution” means any bank, trust company, savings bank, savings and loan association or credit union, whether chartered by the United States of America or this state, or any insurance company authorized to do business in this state that participates in the Green Connecticut Loan Guaranty Fund program; and

(5) “Authority” means the Clean Energy Finance and Investment Authority.

(b) The authority shall establish the Green Connecticut Loan Guaranty Fund program from the proceeds of the bonds issued pursuant to section 16a-40d for the purpose of guaranteeing loans made by participating lending institutions to a participating qualified nonprofit organization for eligible energy conservation projects, including for two or more joint eligible energy conservation projects. In carrying out the purposes of this section, the authority shall have and may exercise the powers provided in subsection (d) of section 16-245n.

(c) Participating qualified nonprofit organizations may borrow money from a participating lending institution for any energy conservation project for which the authority provides guaranties pursuant to this section. In connection with the provision of such a guaranty by the authority, (1) a participating qualified nonprofit organization shall enter into any loan or other agreement and make such covenants, representations and indemnities as a participating lending institution deems necessary or appropriate; and (2) a participating lending institution shall enter into a guaranty agreement with the authority, pursuant to which the authority has agreed to provide a first loss guaranty of an agreed percentage of the original principal amount of loans for eligible energy conservation projects.

(d) In consultation with the Energy Conservation Management Board and the Connecticut Health and Educational Facilities Authority, the Clean Energy Finance and Investment Authority shall identify types of projects that qualify as eligible energy conservation projects, including, but not limited to, the purchase and installation of insulation, alternative energy devices, energy conservation materials, replacement furnaces and boilers, and technologically advanced energy-conserving equipment. The authority, in consultation with said entities, shall establish priorities for financing eligible energy conservation projects based on need and quality determinants. The authority shall adopt procedures, in accordance with the provisions of section 1-121, to implement the provisions of this section.

(e) The authority shall, in consultation with the Energy Conservation Management Board and the Connecticut Health and Educational Facilities Authority, (1) ensure that the program established pursuant to this section integrates with existing state energy efficiency and renewable energy programs; (2) establish performance targets for the program to ensure that the program in coordination with existing financing programs will enable efficiency improvements for at least fifteen per cent of single family homes in the state by 2020; (3) enter into agreements with participating lending institutions that provide loan origination services; and (4) exercise such other powers as are necessary for the proper administration of the program.

(f) Financial assistance provided by participating lending institutions pursuant to this section shall be subject to the following terms:

(1) Eligible energy conservation projects shall meet cost-effectiveness standards adopted by the authority in consultation with the Energy Conservation Management Board and the Connecticut Health and Educational Facilities Authority.

(2) Loans shall be at interest rates determined by the authority to be no higher than necessary to result in the participation of participating lending institutions in the program.

(3) The amount of a fee paid for an energy audit provided pursuant to this program may be added to the amount of a loan to finance the cost of an eligible project conducted in response to such energy audit. In such cases, the amount of the fee may be reimbursed from the fund to the borrower.

(P.A. 10-179, S. 135; P.A. 11-80, S. 124.)

History: P.A. 10-179 effective May 7, 2010; P.A. 11-80 amended Subsec. (a) by adding Subdiv. (5) defining “authority” as the Clean Energy Finance and Investment Authority, amended Subsecs. (b) and (c) by replacing “Connecticut Health and Educational Facilities Authority” with “authority”, amended Subsec. (d) by requiring Clean Energy Finance and Investment Authority, in consultation with Energy Conservation Management Board and Connecticut Health and Educational Facilities Authority, to identify eligible projects and by eliminating requirement to consult with Office of Policy and Management, and added Subsecs. (e) and (f) re program financing, effective July 1, 2011 (Revisor’s note: In Subsec. (b), a reference to Sec. 10a-180 was changed editorially by the Revisors to Sec. 16-245n(d) for consistency).



Section 16a-40g - Commercial sustainable energy program.

(a) As used in this section:

(1) “Energy improvements” means (A) participation in a district heating and cooling system by qualifying commercial real property, (B) any renovation or retrofitting of qualifying commercial real property to reduce energy consumption, (C) installation of a renewable energy system to service qualifying commercial real property, or (D) installation of a solar thermal or geothermal system to service qualifying commercial real property, provided such renovation, retrofit or installation described in subparagraph (B), (C) or (D) of this subdivision is permanently fixed to such qualifying commercial real property;

(2) “District heating and cooling system” means a local system consisting of a pipeline or network providing hot water, chilled water or steam from one or more sources to multiple buildings;

(3) “Qualifying commercial real property” means any commercial or industrial property, regardless of ownership, that meets the qualifications established for the commercial sustainable energy program;

(4) “Commercial or industrial property” means any real property other than a residential dwelling containing less than five dwelling units;

(5) “Benefited property owner” means an owner of qualifying commercial real property who desires to install energy improvements and provides free and willing consent to the benefit assessment against the qualifying commercial real property;

(6) “Commercial sustainable energy program” means a program that facilitates energy improvements and utilizes the benefit assessments authorized by this section as security for the financing of the energy improvements;

(7) “Municipality” means a municipality, as defined in section 7-369;

(8) “Benefit assessment” means the assessment authorized by this section;

(9) “Participating municipality” means a municipality that has entered into a written agreement, as approved by its legislative body, with the authority pursuant to which the municipality has agreed to assess, collect, remit and assign, benefit assessments to the authority in return for energy improvements for benefited property owners within such municipality and costs reasonably incurred in performing such duties; and

(10) “Authority” means the Clean Energy Finance and Investment Authority.

(b) (1) The authority shall establish a commercial sustainable energy program in the state, and in furtherance thereof, is authorized to make appropriations for and issue bonds, notes or other obligations for the purpose of financing, (A) energy improvements; (B) related energy audits; (C) renewable energy system feasibility studies; and (D) verification reports of the installation and effectiveness of such improvements. The bonds, notes or other obligations shall be issued in accordance with legislation authorizing the authority to issue bonds, notes or other obligations generally. Such bonds, notes or other obligations may be secured as to both principal and interest by a pledge of revenues to be derived from the commercial sustainable energy program, including revenues from benefit assessments on qualifying commercial real property, as authorized in this section.

(2) When the authority has made appropriations for energy improvements for qualifying commercial real property or other costs of the commercial sustainable energy program, including interest costs and other costs related to the issuance of bonds, notes or other obligations to finance the appropriation, the authority may require the participating municipality in which the qualifying commercial real property is located to levy a benefit assessment against the qualifying commercial real property especially benefited thereby.

(3) The authority (A) shall develop program guidelines governing the terms and conditions under which state financing may be made available to the commercial sustainable energy program, including, in consultation with representatives from the banking industry, municipalities and property owners, developing the parameters for consent by existing mortgage holders and may serve as an aggregating entity for the purpose of securing state or private third-party financing for energy improvements pursuant to this section, (B) shall establish the position of commercial sustainable energy program liaison within the authority, (C) shall establish a loan loss reserve or other credit enhancement program for qualifying commercial real property, (D) may use the services of one or more private, public or quasi-public third-party administrators to administer, provide support or obtain financing for the commercial sustainable energy program, and (E) shall adopt standards to ensure that the energy cost savings of the energy improvements over the useful life of such improvements exceed the costs of such improvements.

(c) Before establishing a commercial sustainable energy program under this section, the authority shall provide notice to the electric distribution company, as defined in section 16-1, that services the participating municipality.

(d) If a benefited property owner requests financing from the authority for energy improvements under this section, the authority shall:

(1) Require performance of an energy audit or renewable energy system feasibility analysis on the qualifying commercial real property that assesses the expected energy cost savings of the energy improvements over the useful life of such improvements before approving such financing;

(2) If financing is approved, require the participating municipality to levy a benefit assessment on the qualifying commercial real property with the property owner in a principal amount sufficient to pay the costs of the energy improvements and any associated costs the authority determines will benefit the qualifying commercial real property;

(3) Impose requirements and criteria to ensure that the proposed energy improvements are consistent with the purpose of the commercial sustainable energy program;

(4) Impose requirements and conditions on the financing to ensure timely repayment, including, but not limited to, procedures for placing a lien on a property as security for the repayment of the benefit assessment; and

(5) Require that the property owner provide written notice, not less than thirty days prior to the recording of any lien securing a benefit assessment for energy improvements for such property, to any existing mortgage holder of such property, of the property owner’s intent to finance such energy improvements pursuant to this section.

(e) (1) The authority may enter into a financing agreement with the property owner of qualifying commercial real property. After such agreement is entered into, and upon notice from the authority, the participating municipality shall (A) place a caveat on the land records indicating that a benefit assessment and lien is anticipated upon completion of energy improvements for such property, or (B) at the direction of the authority, levy the benefit assessment and file a lien on the land records based on the estimated costs of the energy improvements prior to the completion or upon the completion of said improvements.

(2) The authority shall disclose to the property owner the costs and risks associated with participating in the commercial sustainable energy program established by this section, including risks related to the failure of the property owner to pay the benefit assessment. The authority shall disclose to the property owner the effective interest rate of the benefit assessment, including fees charged by the authority to administer the program, and the risks associated with variable interest rate financing. The authority shall notify the property owner that such owner may rescind any financing agreement entered into pursuant to this section not later than three business days after such agreement.

(f) The authority shall set a fixed or variable rate of interest for the repayment of the benefit assessment amount at the time the benefit assessment is made. Such interest rate, as may be supplemented with state or federal funding as may become available, shall be sufficient to pay the financing and administrative costs of the commercial sustainable energy program, including delinquencies.

(g) Benefit assessments levied pursuant to this section and the interest, fees and any penalties thereon shall constitute a lien against the qualifying commercial real property on which they are made until they are paid. Such lien, or if the financing agreement provides that the benefit assessments shall be paid in installments then each installment payment, shall be collected in the same manner as the property taxes of the participating municipality on real property, including, in the event of default or delinquency, with respect to any penalties, fees and remedies. Each such lien may be recorded and released in the manner provided for property tax liens and, subject to the consent of existing mortgage holders, shall take precedence over all other liens or encumbrances except a lien for taxes of the municipality on real property, which lien for taxes shall have priority over such benefit assessment lien. To the extent benefit assessments are paid in installments and any such installment is not paid when due, the benefit assessment lien may be foreclosed to the extent of any unpaid installment payments and any penalties, interest and fees related thereto. In the event such benefit assessment lien is foreclosed, such benefit assessment lien shall survive the judgment of foreclosure to the extent of any unpaid installment payments of the benefit assessment secured by such benefit assessment lien that were not the subject of such judgment.

(h) Any participating municipality may assign to the authority any and all liens filed by the tax collector, as provided in the written agreement between the participating municipality and the authority. The authority may sell or assign, for consideration, any and all liens received from the participating municipality. The consideration received by the authority shall be negotiated between the authority and the assignee. The assignee or assignees of such liens shall have and possess the same powers and rights at law or in equity as the authority and the participating municipality and its tax collector would have had if the lien had not been assigned with regard to the precedence and priority of such lien, the accrual of interest and the fees and expenses of collection. The assignee shall have the same rights to enforce such liens as any private party holding a lien on real property, including, but not limited to, foreclosure and a suit on the debt. Costs and reasonable attorneys’ fees incurred by the assignee as a result of any foreclosure action or other legal proceeding brought pursuant to this section and directly related to the proceeding shall be taxed in any such proceeding against each person having title to any property subject to the proceedings. Such costs and fees may be collected by the assignee at any time after demand for payment has been made by the assignee.

(June 12 Sp. Sess. P.A. 12-2, S. 157; P.A. 13-116, S. 1; 13-298, S. 42, 43.)

History: June 12 Sp. Sess. P.A. 12-2 effective June 15, 2012; P.A. 13-116 amended Subsec. (a) to redefine “energy improvements” in Subdiv. (1), to add new Subdiv. (2) defining “district heating and cooling system”, to redesignate existing Subdivs. (2) to (9) as Subdivs. (3) to (10), and to make a technical change in redesignated Subdiv. (5), and amended Subsec. (d) to make a technical change, effective June 6, 2013; P.A. 13-298 amended Subsec. (e)(1) to designate existing provision re placing caveat on land records as Subpara. (A) and to add Subpara. (B) re levy benefit assessment and file lien and amended Subsec. (g) to add provision re financing agreement, to delete reference to “lien priorities”, to delete provision allowing lien to be continued, to add provision re foreclosure of benefit assessment lien and to make a technical change, effective July 8, 2013.



Section 16a-40i - Electric and gas company participation in Solar Energy and Energy Conservation Bank Program.

Section 16a-40i is repealed, effective October 1, 2002.

(P.A. 83-427, S. 3; S.A. 02-12, S. 1.)



Section 16a-40j - Bond authorization.

(a) For the purposes described in subsection (b), the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a), shall be deposited in the Energy Conservation Loan Fund established under section 16a-40a for the purposes of making and guaranteeing loans as provided in section 16a-40b.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section and section 16a-40b are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section and section 16a-40b, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Housing and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section and section 16a-40b shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(d) All proceeds from the repayments of interest and principal on any loan authorized under this section and section 16a-40b, after payment therefrom of any loan correspondent’s service fees properly chargeable thereto, shall be paid to the State Treasurer for deposit in the fund established under section 16a-40a, except as provided in section 16a-40b.

(P.A. 83-549, S. 1, 4; 83-587, S. 89, 96; P.A. 85-601, S. 6, 8; P.A. 90-238, S. 28, 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-234, S. 2, 64.)

History: P.A. 83-587 made a technical correction in Subsec. (d), specifying that proceeds from loan repayments be paid to the home heating system loan fund under Sec. 16a-40k; P.A. 85-601 decreased bond authorization from $2,980,000 to $500,000 and required proceeds to be deposited in energy conservation loan fund for purposes provided in Sec. 16a-40b, instead of for purpose provided under Sec. 16a-40k; P.A. 90-238 amended Subsec. (d) to add exception re Sec. 16a-40b; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 13-234 amended Subsec. (d) by deleting reference to Sec. 16a-40k, effective July 1, 2013; pursuant to P.A. 13-234, reference to Commissioner of Economic and Community Development was changed editorially by the Revisors to reference to Commissioner of Housing in Subsec. (c), effective June 19, 2013.



Section 16a-40k - Revolving loans for secondary heating systems and conversions of primary heating systems in dwellings heated primarily by electricity. Electric and gas company participation. Regulations. Termination of loan authority.

Section 16a-40k is repealed, effective July 1, 2013.

(P.A. 83-549, S. 2, 4; 83-587, S. 90, 96; P.A. 85-601, S. 7, 8; P.A. 89-211, S. 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1; P.A. 13-234, S. 155.)



Section 16a-40l - Residential heating equipment financing program. Definitions. Energy savings infrastructure pilot program. Financial incentives. Loans.

(a) On or before October 1, 2011, the Department of Energy and Environmental Protection shall establish a residential heating equipment financing program. Such program shall allow residential customers to finance, through on-bill financing or other mechanism, the installation of energy efficient natural gas or heating oil burners, boilers and furnaces or ductless heat pumps to replace (1) burners, boilers and furnaces that are not less than seven years old with an efficiency rating of not more than seventy-five per cent, or (2) electric heating systems. Eligible fuel oil furnaces shall have an efficiency rating of not less than eighty-six per cent. An eligible fuel oil burner shall have an efficiency rating of not less than eighty-six per cent with temperature reset controls. An eligible natural gas boiler shall have an annual fuel utilization efficiency rating of not less than ninety per cent and an eligible natural gas furnace shall have an annual fuel utilization efficiency rating of not less than ninety-five per cent. To participate in the program established pursuant to this subsection, a customer shall first have a home energy audit, the cost of which may be financed pursuant to subsection (b) of this section.

(b) Any customer who participates in the financing program established pursuant to this section may repay such financing as part of such customer’s monthly gas or electric distribution company bill. Said program may be funded by the residential financing program offered by the Energy Efficiency Fund or the Clean Energy Fund established pursuant to section 16-245n.

(c) “Eligible entity” means (1) any residential, commercial, institutional or industrial customer of an electric distribution company or natural gas company, as defined in section 16-1, who employs or installs an eligible in-state energy savings technology, (2) an energy service company certified as a Connecticut electric efficiency partner by the Department of Energy and Environmental Protection, or (3) an installer certified by the Clean Energy Finance and Investment Authority.

(d) “Energy savings infrastructure” means tangible equipment, installation, labor, cost of engineering, permits, application fees and other reasonable costs incurred by eligible entities for operating eligible in-state energy savings technologies designed to reduce electricity consumption, natural gas consumption, heating oil consumption or promote combined heat and power systems.

(e) The Department of Energy and Environmental Protection shall establish an energy savings infrastructure pilot program consisting of financial incentives for the installation of combined heat and power systems, energy efficient heating oil burners, boilers and furnaces and natural gas boilers and furnaces by eligible entities. On or before June 30, 2014, the department shall evaluate the efficacy of the program established pursuant to this section.

(f) On or before October 1, 2011, the department shall begin accepting applications for financial incentives for combined heat and power systems of not more than one megawatt of power. To qualify for such financial incentives, such combined heat and power system shall reduce energy costs at an amount equal to or greater than the amount of the installation cost of the system within ten years of the installation. The department shall review the current market conditions for such systems, including any existing federal or state financial incentives, and determine the appropriate financial incentives under this program necessary to encourage installation of such systems. Such financial incentives may include providing private financial institutions with loan loss protection or grants to lower borrowing costs. Financial incentives pursuant to this subdivision shall not exceed two hundred dollars per kilowatt. A project accepted for such incentives shall qualify for a waiver of (1) the backup power rate under section 16-243o, and (2) the requirement to provide baseload electricity under section 16-243i. Any purchase of natural gas for any combined heat and power system installed pursuant to this subdivision shall not include a distribution charge pursuant to section 16-243l.

(g) On or before December 31, 2011, the department shall begin accepting applications for financial incentives for the installation of more efficient fuel oil and natural gas boilers and furnaces that replace existing boilers or furnaces that are not less than seven years old with an efficiency rating of not more than seventy-five per cent. A qualifying fuel oil furnace shall have an efficiency rating of not less than eighty-six per cent. A qualifying fuel oil boiler shall have an efficiency rating of not less than eighty-six per cent with temperature reset controls. A qualifying natural gas boiler shall have an annual fuel utilization efficiency rating of not less than ninety per cent and a qualifying natural gas furnace shall have an annual fuel utilization efficiency rating of not less than ninety-five per cent. The department shall review the current market conditions for such systems and equipment upgrades, including, but not limited to, any existing federal or state financial incentives, and establish the appropriate financial incentives under this program necessary to encourage such upgrades. Financial incentives shall provide private financial institutions with loan loss protection or grants to lower borrowing costs and, if the department deems it necessary, grants to the lending financial institution to lower borrowing costs and allow for a ten-year loan. Such financial incentive package shall ensure that the annual loan payment by the applicant shall be at not more than the projected annual energy savings less one hundred dollars. Any loan provided as a financial incentive pursuant to this subsection shall include the cost of any related incentives, as determined by the department. The department shall arrange with an electric distribution or gas company to provide for payment of any loan made as financial assistance under this subsection through the loan recipient’s monthly electric or gas bill, as applicable.

(h) Eligible entities seeking a loan under the loan program established in this section shall (1) contract with Connecticut-based licensed contractors, installers or tradesmen for the installation of an eligible in-state energy savings technology; (2) provide evidence of the cost of purchase and installation of the eligible in-state energy savings technology; and (3) periodically provide evidence of the operation and functionality of the eligible in-state energy savings technology to ensure that such technology is operating as intended during the term of the loan.

(i) The department shall develop a prescriptive one-page loan application. Such application shall include, but not be limited to: (1) Detailed information, specifications and documentation of the eligible in-state energy technology’s installed costs and projected energy savings, and (2) for requests for loans in excess of one hundred thousand dollars, certification by a licensed professional engineer, licensed contractor, installer or tradesman with a state license held in good standing.

(j) On or before October 1, 2011, the department shall establish a plan that includes procedures and parameters for its energy savings infrastructure pilot program established pursuant to this section.

(k) On or before October 1, 2014, the department shall, in accordance with the provisions of section 11-4a, report to the joint standing committee of the General Assembly having cognizance of matters relating to energy with regard to the projects assisted by the energy savings infrastructure pilot program established pursuant to this section, the amount of public funding, the energy savings from the technologies installed and any recommendations for changes to the program, including, but not limited to, incentives that encourage consumers to install more efficient fuel oil and natural gas boilers and furnaces prior to failure or gross inefficiency of their current heating system.

(P.A. 11-80, S. 116; P.A. 13-298, S. 30.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-298 amended Subsec. (a) to add “or ductless heat pumps”, effective July 8, 2013.



Section 16a-40m - Residential clean energy on-bill repayment program.

(a) For purposes of this section, (1) “clean energy improvements” means improvements from the installation of clean energy, as defined in subsection (a) of section 16-245n, and shall include smart meters, provided such improvements are applicable to a residential dwelling unit of a customer of an electric distribution company or gas company, and (2) “electric distribution company” and “gas company” have the same meanings as provided in section 16-1.

(b) On or before April 1, 2014, the Energy Conservation Management Board and the Clean Energy Finance and Investment Authority, in consultation with the electric distribution companies and gas companies, shall establish a comprehensive residential clean energy on-bill repayment program financed by third-party private capital managed by the Clean Energy Finance and Investment Authority. Such program shall have the following features:

(1) To establish a process for qualifying clean energy improvements;

(2) To prioritize clean energy improvements for cost-effectiveness;

(3) To reduce peak electricity demand;

(4) To assist customers of electric distribution companies or gas companies in accessing incentives, other cost savings and financing for clean energy improvements, including natural gas furnaces or boilers that meet or exceed federal Energy Star standards and propane and oil furnaces and boilers that are not less than eighty-four per cent efficient;

(5) To identify knowledgeable contractors for installation of clean energy improvements and to ensure successful installation of such improvements;

(6) To finance clean energy improvements to the extent the tenor of such financing repayment does not exceed the average expected life of such improvements;

(7) To provide that the repayment amount plus the anticipated periodic customer bill after installation of the clean energy improvements does not exceed the anticipated periodic bill for electric or gas service without installation of such improvements, including no energy savings improvements;

(8) To authorize the disconnection for nonpayment by the customer of any financing repayment amount, except during the pendency of any complaint, investigation, hearing or appeal challenging the on-bill repayment loan, terms, accuracy or related matters, with any on-bill repayment amount treated as part of the customer’s utility account subject to the protections provided in sections 16-262c, 16-262d, 16-262g to 16-262i, inclusive, and 16-262x;

(9) To establish program guidelines to address the ramifications of on-bill repayment and the risks associated with disconnection of service of low-income and hardship customers;

(10) To provide the assignment of repayment obligations to subsequent owners of the dwelling unit upon the development by the Energy Conservation Management Board and the Clean Energy Finance and Investment Authority of timely written notice guidelines to subsequent owners, except on-bill repayment amounts may not be directly charged to a tenant of a dwelling unit by a utility company pursuant to section 16-262e or a receiver pursuant to sections 16-262f, 16-262t, 47a-14h and 47a-56a to 47a-56k, inclusive; and

(11) To provide that the on-bill repayment billing and collection services shall be available without regard to whether the energy or fuel delivered by the utility is the customer’s primary energy source.

(c) The guidelines for the comprehensive residential clean energy on-bill repayment program pursuant to subdivisions (9) to (11), inclusive, of subsection (b) of this section shall be subject to review and approve by the Public Utilities Regulatory Authority, which review shall commence upon filing such guidelines with the authority and the review shall be deemed complete not later than ninety days after such filing. Such review shall be conducted in an uncontested proceeding.

(d) On-bill repayment for any loan that is part of the comprehensive residential clean energy on-bill repayment program established pursuant to this section and utilized to improve efficiency or clean energy improvements for provision of heat to a dwelling unit shall be treated as part of the primary heating expense for the customer for purposes of (1) any energy assistance program funded or administered by the state or under any plan adopted pursuant to section 16a-41a, and (2) any matching payment program plan pursuant to subdivisions (4) to (6), inclusive, of subsection (b) of section 16-262c.

(P.A. 13-298, S. 58.)

History: P.A. 13-298 effective July 8, 2013.



Section 16a-41 - Applications for and written summaries of energy conservation, energy assistance and renewable resources programs. Regulations. Needs of persons residing in rental housing and persons of poverty status.

(a) Any public or private agency or organization administering an energy assistance program which is funded or administered, in whole or in part, by the state shall take simultaneous applications from applicants for all energy assistance programs and energy conservation loan, grant, audit or service programs which that agency or organization administers and for which an applicant may be eligible and shall provide the applicants with written summaries of all such programs administered by other agencies and organizations and for which an applicant may be eligible. Any public or private agency or organization administering an energy conservation loan, grant, audit or service program or renewable resources loan, grant or service program which is funded or administered, in whole or in part, by the state shall provide applicants with written summaries of all other such programs in the state for which an applicant may be eligible. The Department of Social Services, in consultation with the Department of Economic and Community Development and the Public Utilities Regulatory Authority, shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this subsection. Such regulations shall, without limitation, set forth requirements for the form and content of the summaries. The Department of Social Services shall be responsible for collecting and disseminating information on all such programs in the state to agencies and organizations administering the programs.

(b) Any state agency which administers or funds an energy assistance program, an energy conservation loan, grant, audit, or service program or a renewable resources loan, grant or service program shall adopt regulations in accordance with chapter 54 for such program in order to protect the due process rights of the applicants. The regulations shall include, but not be limited to, the following, where applicable: (1) Procedures for applications and their disposition, including record-keeping; (2) procedures for the immediate provision of appropriate assistance to eligible applicants who are without or in imminent danger of being without heat, hot water or utilities; (3) standards of assistance, including eligibility and benefits; (4) procedures for assisting elderly, handicapped, bilingual and other persons who are unable to file such applications without assistance; (5) procedures for assisting applicants in obtaining other forms of assistance; (6) procedures for written notice to applicants of the disposition of their applications and the basis for each full or partial denial of assistance; and (7) administrative appeal procedures, including notice to applicants of the availability of such procedures.

(c) The regulations adopted under subsection (a) or (b) of this section shall not require an applicant for assistance to be without fuel or utility service before an agency may accept his application or as a condition of eligibility.

(d) The Public Utilities Regulatory Authority shall assure: (1) That any energy assistance program, energy conservation loan, grant, audit or service program or renewable resources loan, grant or service program concerning residential dwellings, funded or administered by a public service company or municipal utility, shall include provisions to address the needs of persons residing in rental housing and persons of poverty status; and (2) that the audit report on any audit conducted on a dwelling occupied by persons of poverty status, under a conservation audit program funded or administered by a public service company or municipal utility, include a section which excerpts from the audit report the results of those audit procedures required under weatherization or conservation programs available to such persons.

(e) As used in this section, “applicant” means a natural person or a household seeking assistance under any program referred to in this section.

(Oct. Sp. Sess. P.A. 79-6, S. 1, 2; P.A. 80-482, S. 4, 40, 345, 348; P.A. 81-422, S. 1, 2; Nov. Sp. Sess. P.A. 81-9, S. 3, 4; P.A. 86-142; P.A. 88-21, S. 2, 3; P.A. 93-113, S. 1, 3; 93-262, S. 11, 87; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1.)

History: P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 81-422 replaced Subsec. (a) and inserted new Subsecs. (b) to (e) and (h), providing for coordination of energy assistance programs and application procedure for such programs, relettered former Subsec. (b) as (f), giving office of policy and management primary responsibility for report where responsibility was previously equally shared, and adding department of housing to list of consulting agencies, and relettered former Subsec. (c) as (g), adding department of housing to agencies whose regulations are reviewed by office of policy and management; Nov. Sp. Sess. P.A. 81-9 deleted requirement for submission of preliminary report by February fifteenth each year and changed date for submission of remaining annual report (formerly “final” report) from November fifteenth to fifteenth business day of July in Subsec. (f); P.A. 86-142 replaced provisions in Subsec. (a) re referrals with provisions re written summaries, extended provisions of Subsecs. (a), (b) and (d) to renewable resource programs, repealed existing Subsec. (e), re deadlines for adoption of regulations, relettered remaining Subsecs. accordingly, and added re progress report, to Subsec. (e)(6); P.A. 88-21 amended Subsec. (e) changing the date of the report’s submission from July first to November first and deleting Subdivs. (4) and (5) which recommended actions by other agencies concerning ways to protect persons of poverty status from loss of electricity, deleted Subsec. (f) requiring the office of policy and management to review regulations of other agencies concerning energy and utility assistance and weatherization programs and relettered former Subsec. (g) accordingly; P.A. 93-113 amended Subsec. (a) by making grammatical and punctuation changes, deleted Subsec. (e) re annual report and relettered former Subsec. (f) as (e), effective June 3, 1993; P.A. 93-262 replaced office of policy and management with department of social services and deleted references to advisory role of human services and income maintenance departments in Subsecs. (a) and (e) and made technical changes, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsecs. (a) and (d), effective July 1, 2011.



Section 16a-41a - Implementation of block grant program authorized under the Low-Income Home Energy Assistance Act. Annual plan. Program for purchase of deliverable fuel at a reduced rate for low-income households. Annual reports.

(a) The Commissioner of Social Services shall submit to the joint standing committees of the General Assembly having cognizance of energy planning and activities, appropriations, and human services the following on the implementation of the block grant program authorized under the Low-Income Home Energy Assistance Act of 1981, as amended:

(1) Not later than August first, annually, a Connecticut energy assistance program annual plan which establishes guidelines for the use of funds authorized under the Low-Income Home Energy Assistance Act of 1981, as amended, and includes the following:

(A) Criteria for determining which households are to receive emergency and weatherization assistance;

(B) A description of systems used to ensure referrals to other energy assistance programs and the taking of simultaneous applications, as required under section 16a-41;

(C) A description of outreach efforts;

(D) Estimates of the total number of households eligible for assistance under the program and the number of households in which one or more elderly or physically disabled individuals eligible for assistance reside; and

(E) Design of a basic grant for eligible households that does not discriminate against such households based on the type of energy used for heating;

(2) Not later than January thirtieth, annually, a report covering the preceding months of the program year, including:

(A) In each community action agency geographic area and Department of Social Services region, the number of fuel assistance applications filed, approved and denied, the number of emergency assistance requests made, approved and denied and the number of households provided weatherization assistance;

(B) In each such area and district, the total amount of fuel, emergency and weatherization assistance, itemized by such type of assistance, and total expenditures to date; and

(C) For each state-wide office of each state agency administering the program, each community action agency and each Department of Social Services region, administrative expenses under the program, by line item, and an estimate of outreach expenditures; and

(3) Not later than November first, annually, a report covering the preceding twelve calendar months, including:

(A) In each community action agency geographic area and Department of Social Services region, (i) seasonal totals for the categories of data submitted under subdivision (1) of this subsection, (ii) the number of households receiving fuel assistance in which elderly or physically disabled individuals reside, and (iii) the average combined benefit level of fuel, emergency and renter assistance;

(B) Types of weatherization assistance provided;

(C) Percentage of weatherization assistance provided to tenants;

(D) The number of homeowners and tenants whose heat or total energy costs are not included in their rent receiving fuel and emergency assistance under the program by benefit level;

(E) The number of homeowners and tenants whose heat is included in their rent and who are receiving assistance, by benefit level; and

(F) The number of households receiving assistance, by energy type and total expenditures for each energy type.

(b) The Commissioner of Social Services shall implement a program to purchase deliverable fuel for low-income households participating in the Connecticut energy assistance program and the state-appropriated fuel assistance program. The commissioner shall ensure that no fuel vendor discriminates against fuel assistance program recipients who are under the vendor’s standard payment, delivery, service or other similar plans. The commissioner may take advantage of programs offered by fuel vendors that reduce the cost of the fuel purchased, including, but not limited to, fixed price, capped price, prepurchase or summer-fill programs that reduce program cost and that make the maximum use of program revenues. As funding allows, the commissioner shall ensure that all agencies administering the fuel assistance program shall make payments to program fuel vendors in advance of the delivery of energy where vendor provided price-management strategies require payments in advance.

(c) Each community action agency administering a fuel assistance program shall submit reports, as requested by the Commissioner of Social Services, concerning pricing information from vendors of deliverable fuel participating in the program. Such information shall include, but not be limited to, the state-wide or regional retail price per unit of deliverable fuel, the reduced price per unit paid by the state for the deliverable fuel in utilizing price management strategies offered by program vendors for all consumers, the number of units delivered to the state under the program and the total savings under the program due to the purchase of deliverable fuel utilizing price-management strategies offered by program vendors for all consumers.

(d) If funding allows, the Commissioner of Social Services, in consultation with the Secretary of the Office of Policy and Management, shall require that, each community action agency administering a fuel assistance program begin accepting applications for the program not later than September first of each year.

(e) The Commissioner of Social Services shall submit each plan or report described in subsection (a) of this section to the Low-Income Energy Advisory Board, established pursuant to section 16a-41b, not later than seven days prior to submitting such plan or report to the joint standing committee of the General Assembly having cognizance of matters relating to energy and technology, appropriations and human services.

(Nov. Sp. Sess. P.A. 81-9, S. 1, 4; P.A. 91-234, S. 1, 3; P.A. 93-113, S. 2, 3; P.A. 93-262, S. 12, 87; P.A. 05-123, S. 1; P.A. 07-242, S. 66; June Sp. Sess. P.A. 07-4, S. 102; Sept. Sp. Sess. P.A. 09-5, S. 80.)

History: P.A. 91-234 deleted obsolete language re first report after January 27, 1982, required in Subsec. (a)(1), and added a new Subsec. (e) requiring the secretary to implement a program to purchase number two home heating oil at a reduced rate for the Connecticut energy assistance program and the state-appropriated fuel assistance program; P.A. 93-113 amended Subsec. (a) by adding the appropriations committee, amending Subdiv. (1) by substituting annual plan for two initial reports, deleting Subpara. (B) regarding emergency request system, relettering Subparas. (C) to (E), and relettered Subpara. (D) deleting provision requiring that estimates be made by geographic area and income maintenance district, amending Subdiv. (2) by substituting an annual report for six monthly reports, and in Subpara. (B) adding total expenditures to date, amending Subdiv. (3) by changing September first to November first, in Subpara. (A) changing data submitted under Subdiv. (2) to data submitted under Subdiv. (1), deleting provisions regarding number of appeals, assistance for households receiving weatherization assistance and processing time averages, and adding benefit level of renter assistance, deleting Subparas. (D) and (E) regarding percentage of fuel assistance provided to tenants with heat not included in rent and recipients of 100% of eligible assistance, relettering Subpara. (F) as (D) and changing categories of amount of assistance received to “by benefit level”, adding new Subparas. (E), regarding the number of recipients with heat included in rent, and (F), regarding number of recipient households, deleted Subsecs. (c) and (d) regarding low-income home energy assistance reports and costs of carrying out the provisions of section, and relettered Subsec. (e) as (c), effective June 3, 1993; P.A. 93-262 replaced secretary of the office of policy and management with commissioner of social services, replaced references to income maintenance districts with references to social services regions, deleted Subsec. (b) requiring human resources and income maintenance departments to submit information requested by the secretary for inclusion in his reports, relettering remaining Subsecs. as necessary, effective July 1, 1993; P.A. 05-123 added Subsec. (a)(1)(E) re basic grant that does not discriminate based on the type of energy used; P.A. 07-242 amended Subsec. (b) to change fuel purchased from number two home heating oil to deliverable fuel, move reporting requirements to new Subsec. (c), prohibit discrimination against program participants, require commissioner to take advantage of any price-reduction programs and provide for payments to be made in advance and added new Subsec. (d) re applications to be accepted before September first each year, effective July 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (b) to delete requirement that commissioner ensure that all fuel assistance recipients are treated the same as any other similarly situated customer, change “commissioner shall” to “commissioner may” take advantage of programs offered by vendors, and provide that commissioner shall ensure that all agencies make payments in advance of delivery “as funding allows” and amended Subsec. (d) to provide that Commissioner of Social Services, in consultation with Secretary of the Office of Policy and Management, shall require agencies to begin accepting applications if funding allows, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-5 added Subsec. (e) requiring Commissioner of Social Services to submit plans and reports described in Subsec. (a) to Low-Income Energy Advisory Board prior to submission to energy and technology, appropriations and human services committees, effective October 5, 2009.



Section 16a-41b - Low-Income Energy Advisory Board.

(a) There shall be a Low-Income Energy Advisory Board which shall consist of the following members or their designees: The Commissioner on Aging or the commissioner’s designee; a representative of each electric and gas public service company designated by each such company; the chairperson of the Public Utilities Regulatory Authority; the Consumer Counsel; the executive director of Operation Fuel; the executive director of Infoline; the director of the Connecticut Local Administrators of Social Services; the executive director of Legal Assistance Resource Center of Connecticut; the Connecticut president of AARP; a designee of the Norwich Public Utility; a designee of the Independent Connecticut Petroleum Association; and a representative of the community action agencies administering energy assistance programs under contract with the Department of Social Services, designated by the Connecticut Association for Community Action. The Secretary of the Office of Policy and Management and the Commissioners of Social Services and Energy and Environmental Protection, or their designees, shall serve as nonvoting members of the board.

(b) The Low-Income Energy Advisory Board shall advise and assist the Office of Policy and Management and the Department of Social Services in the planning, development, implementation and coordination of energy-assistance-related programs and policies and low-income weatherization assistance programs and policies, shall advise the Department of Energy and Environmental Protection regarding the impact of utility rates and policies, and shall make recommendations to the General Assembly regarding (1) legislation and plans subject to legislative approval, and (2) administration of the block grant program authorized under the Low-Income Energy Assistance Act, as described in section 16a-41a, to ensure affordable access to residential energy services to low-income state residents.

(c) The board shall elect a chairperson and a vice-chairperson from among its voting members.

(d) The Commissioner of Energy and Environmental Protection, or his or her designee, shall provide notice of meetings to the members of the Low-Income Energy Advisory Board, provide space for such meetings, maintain minutes and publish reports of the board.

(P.A. 05-204, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 81; P.A. 11-80, S. 48; June 12 Sp. Sess. P.A. 12-2, S. 167; P.A. 13-125, S. 24.)

History: P.A. 05-204 effective July 6, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (b) by adding requirement that Low-Income Energy Advisory Board make recommendations concerning administration of block grant program described in Sec. 16a-41a, effective October 5, 2009; P.A. 11-80 amended Subsec. (a) by replacing “chairperson of the Department of Public Utility Control or a commissioner of the Department of Public Utility Control designated by the chairperson” with “chairperson of the Public Utilities Regulatory Authority, or the chairperson’s designee” and amended Subsec. (b) by replacing “Department of Public Utility Control” with “Department of Energy and Environmental Protection”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to make Secretary of the Office of Policy and Management and Commissioner of Social Services nonvoting members of the board, add Commissioner of Energy and Environmental Protection to the board as nonvoting member, change “Connecticut Petroleum Dealers Association” to “Independent Connecticut Petroleum Association” and make technical changes, amended Subsec. (c) to replace provision requiring Secretary of the Office of Policy and Management or secretary’s designee to serve as chairperson of the board with provision requiring board to elect chairperson and vice-chairperson and amended Subsec. (d) to delete provision re deadline for first meeting of the board and replace reference to secretary with reference to Commissioner of Energy and Environmental Protection, effective July 1, 2012; P.A. 13-125 amended Subsec. (a) to replace executive director of Commission on Aging with Commissioner on Aging or commissioner’s designee, effective July 1, 2013.



Section 16a-41c - Weatherization assistance.

Section 16a-41c is repealed, effective April 1, 2009.

(Aug. Sp. Sess. P.A. 08-2, S. 10; P.A. 09-2, S. 27.)



Section 16a-41h - Energy assistance program funded through electric distribution company, gas company and municipal utility customer donations.

(a)(1) Each electric distribution company, gas company and municipal utility furnishing electric or gas service, shall include in its monthly bills a request to each customer to add a donation in an amount designated by the customer to the bill payment. Such company shall provide to all of its customers the opportunity to donate one dollar, two dollars, three dollars or another amount on each bill provided to a customer either through the mail or electronically. Such designation shall be made available and included where customers are either electronically billed or bill payment is handled electronically. The opportunity to donate one dollar, two dollars, three dollars or another amount shall be included on the bill in such a way that facilitates such donations.

(2) Operation Fuel, Incorporated, shall provide fundraising inserts and remittance envelopes to retail dealers of fuel oil that volunteer to include the inserts and envelopes in their customers’ bills for one or more billing cycles each year. Such retail dealers of fuel oil shall inform Operation Fuel, Incorporated, as to the number of inserts and envelopes needed to conduct such a mailing.

(3) Each electric, gas or fuel oil company shall transmit all such donations received each month, as well as their own contributions, if any, to Operation Fuel, Incorporated, a state-wide nonprofit organization designed to respond to people within the state who are in financial crisis and need emergency energy assistance. Operation Fuel, Incorporated shall distribute donations to nonprofit social services agencies and private fuel banks in accordance with guidelines established by the board of directors of Operation Fuel, Incorporated, provided such funds shall be distributed on a priority basis to low-income elderly and working poor households that are not eligible for public assistance or state-administered general assistance but are faced with a financial crisis and are unable to make timely payments on winter fuel, electricity or gas bills. Such companies shall coordinate their promotions of this program, holding promotions during the same month and using similar formats.

(b) If Operation Fuel, Inc. ceases to exist, such electric and gas companies shall jointly establish a nonprofit, tax-exempt corporation for the purpose of holding in trust and distributing such customer donations. The board of directors of such corporation shall consist of eleven members appointed as follows: Four by the companies, each of which shall appoint one member; one by the president pro tempore of the Senate; one by the minority leader of the Senate; one by the speaker of the House of Representatives; one by the minority leader of the House of Representatives; and three by the Governor. The board shall distribute such funds to nonprofit organizations and social service agencies which provide emergency energy or fuel assistance. The board shall target available funding on a priority basis to low-income elderly and working poor households which are not eligible for public assistance or state-administered general assistance but are faced with a financial crisis and are unable to make timely payments on winter fuel, electricity or gas bills.

(c) Not later than the first of September annually, Operation Fuel, Inc. shall submit to the General Assembly a report on the implementation of this section. Such report shall include, (1) a summary of the effectiveness of the program, (2) the total amount of the donations received by electric and gas companies and transmitted to Operation Fuel, Inc. under subsection (b) of this section, and (3) an accounting of the distribution of such funds by Operation Fuel, Inc. indicating the organizations and agencies receiving funds, the amounts received and distributed by each such organization and agency and the number of households each assisted. On and after October 1, 1996, the report shall be submitted to the joint standing committee of the General Assembly having cognizance of matters relating to energy and, upon request, to any member of the General Assembly. A summary of the report shall be submitted to each member of the General Assembly if the summary is two pages or less and a notification of the report shall be submitted to each member if the summary is more than two pages. Submission shall be by mailing the report, summary or notification to the legislative address of each member of the committee or the General Assembly, as applicable.

(P.A. 83-505, S. 2, 3; P.A. 88-220, S. 7, 11; P.A. 89-291, S. 6; P.A. 96-251, S. 8; June 18 Sp. Sess. P.A. 97-2, S. 17, 165; P.A. 04-76, S. 4; P.A. 05-288, S. 67; P.A. 07-242, S. 82.)

History: P.A. 88-220 amended Subsec. (c) to make the reporting requirement annual; P.A. 89-291 in Subsecs. (a) and (d) changed name of corporation and in Subsecs. (a) and (b) made technical changes in definition of those eligible for assistance; P.A. 96-251 amended Subsec. (d) by requiring that on and after October 1, 1996, reports be submitted to the legislative committee on energy and upon request to legislators and by adding provisions re submission of summaries; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 04-76 amended Subsecs. (a) and (b) by replacing references to “general assistance” with references to “state-administered general assistance”; P.A. 05-288 made a technical change in Subsecs. (a) and (b), effective July 13, 2005; P.A. 07-242 divided existing provisions of Subsec. (a) into Subdivs. (1) and (3), amended Subsec. (a)(1) to change electric company to electric distribution company, include municipal utilities, change amount of donation from $1.00 to amount designated by customer, specify that company shall provide the opportunity to donate $1.00, $2.00, $3.00 or another amount, and specify that company shall allow donations to be made with bill payment through the mail or electronically, added Subsec. (a)(2) re fundraising inserts and remittance envelopes and amended Subsec. (a)(3) to specify that companies and municipal utilities may add own contributions to donations transmitted monthly, make technical changes, and require companies to coordinate promotions of program, effective June 4, 2007.



Section 16a-41i - Weatherization assistance program.

Section 16a-41i is repealed, effective July 8, 2013.

(P.A. 11-80, S. 115; P.A. 13-298, S. 67.)



Section 16a-42 to 16a-42h - Heating fuel loan program: Definitions. Bond authorization. Loans for the purchase of fuel; funds allocated to towns. Eligibility requirements for loans. Application requirements for loans. Loan amounts; interest rate; repayment schedule. Payments to fuel dealers; nondiscrimination. Regulations. Termination of loan authority.

Sections 16a-42 to 16a-42h, inclusive, are repealed.

(Oct. Sp. Sess. P.A. 79-13, S. 1–9; P.A. 80-388, S. 1–7; P.A. 81-306, S. 3, 4; P.A. 85-404, S. 1, 2; P.A. 88-220, S. 8, 11.)



Section 16a-43 - Creation of Business Emergency Relief Revolving Loan Fund. Termination of Small Home Heating Oil Dealers’ Revolving Loan Fund.

Section 16a-43 is repealed, effective October 1, 2002.

(Oct. Sp. Sess. P.A. 79-9, S. 1, 3; June Sp. Sess. P.A. 82-1, S. 4, 5, 14; P.A. 86-107, S. 4, 19; P.A. 87-416, S. 13, 24; P.A. 88-265, S. 35, 36; 88-317, S. 66, 107; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; S.A. 02-12, S. 1.)



Section 16a-44 and 16a-44a - Grants to municipalities to assist in addressing problems caused by fuel shortages and increased energy costs. Bond authorization.

Sections 16a-44 and 16a-44a are repealed.

(Oct. Sp. Sess. P.A. 79-11, S. 1–3; P.A. 80-483, S. 69, 186; P.A. 88-220, S. 8, 11.)



Section 16a-44b - Grants to municipalities to assist in addressing problems caused by fuel shortages and increased energy costs.

Section 16a-44b is repealed, effective July 1, 2011.

(P.A. 89-331, S. 26, 30; June 18 Sp. Sess. P.A. 97-2, S. 18, 165; P.A. 04-76, S. 5; P.A. 11-80, S. 1, 140.)



Section 16a-44c - Bond authorization.

The State Bond Commission shall have power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five million dollars. The proceeds of the sale of said bonds shall be used for the grants to towns provided for in section 16a-44b*. All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 16a-44b* to 16a-44d, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to sections 16a-44b* to 16a-44d, inclusive, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for the punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 89-331, S. 27, 30.)

*Note: Section 16a-44b was repealed effective July 1, 2011, by section 140 of public act 11-80.



Section 16a-44d - Validation of certain actions.

All proceedings and actions of the State Bond Commission and the State Treasurer in relation to the authorization, sale, execution and delivery of bonds had and taken in accordance with sections 16a-44 and 16a-44a of the general statutes, revision of 1958, revised to January 1, 1987, and section 3-20, including any authorization of bonds, appropriation, allocation or allotment of moneys, awarding of contracts or incurring of costs and or obligations, establishment of the terms of sale or delegation to the Treasurer of such powers of sale in connection with the issuance of bonds of the state pursuant to said sections 16a-44 and 16a-44a and in accordance with section 3-20 are validated, ratified and confirmed as if said sections 16a-44 and 16a-44a of the general statutes, revision of 1958, revised to January 1, 1987, had not been repealed but were in full force and effect at the time of any such actions.

(P.A. 89-331, S. 28, 30.)



Section 16a-45 - Oil burner inspection and retrofit as condition of receipt of energy or fuel assistance.

Any person who receives any grant for energy or fuel assistance under any program financed with state funds and who owns the dwelling in which he resides where such dwelling is heated by fuel oil shall agree to permit the inspection and retrofit, if necessary, of the dwelling’s fuel oil burner as a condition of receiving such state energy or fuel assistance if such inspection and retrofit is offered by the state and at no charge to such person.

(Oct. Sp. Sess. P.A. 79-5, S. 2, 5.)

See Sec. 8-206c re effective date information.



Section 16a-45a to 16a-46c - Residential and commercial conservation service program; definition. Residential energy conservation service program; energy audits; regulations. Preparation and amendment of residential energy conservation service plan and amendments; approval. Review, evaluation and implementation of plan and amendments; report and amendments. Responsibilities of Department of Public Utility Control re program; regulations.

Sections 16a-45a to 16a-46c, inclusive, are repealed, effective July 1, 2011.

(P.A. 80-178, S. 1, 2, 3; 80-482, S. 4, 40, 345, 348; P.A. 82-231, S. 1, 3–5, 8; P.A. 83-192, S. 1, 2, 4–6; P.A. 90-304, S. 10, 11; P.A. 95-32, S. 1–5, 7; P.A. 97-7, S. 1, 2; P.A. 99-13, S. 1, 2; May 9 Sp. Sess. P.A. 02-7, S. 72; P.A. 05-280, S. 12; P.A. 11-80, S. 1, 140.)



Section 16a-46d - Commercial building energy conservation service program. Services.

Section 16a-46d is repealed, effective July 1, 1995.

(P.A. 83-192, S. 3; P.A. 95-32, S. 6, 7.)



Section 16a-46e - Rebate program for residential furnace or boiler replacement.

(a) From July 1, 2007, to June 30, 2017, inclusive, the Commissioner of Energy and Environmental Protection shall provide a five-hundred-dollar rebate for the purchase and installation in residential structures of replacement natural gas furnaces or boilers that meet or exceed federal Energy Star standards and propane and oil furnaces and boilers that are not less than eighty-four per cent efficient. Persons may apply to the commissioner, on a form prescribed by the commissioner, to receive such rebate for furnaces and boilers purchased and installed from July 1, 2007, to June 30, 2017, inclusive. The rebate shall be available for only a residential structure containing not more than four dwelling units. Eligibility for the rebate program shall be based upon the purchaser’s Connecticut personal income tax return for the tax year prior to the tax year in which the purchase was made and determined as follows:

(1) (A) For the taxable year commencing on or after January 1, 2007, but prior to January 1, 2008, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-five thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(B) For the taxable year commencing on or after January 1, 2008, but prior to January 1, 2009, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-six thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(C) For the taxable year commencing on or after January 1, 2009, but prior to January 1, 2010, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds fifty-eight thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(D) For the taxable year commencing on or after January 1, 2010, but prior to January 1, 2011, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds sixty thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(E) For the taxable year commencing on or after January 1, 2011, but prior to January 1, 2012, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds sixty-two thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(F) For the taxable year commencing on or after January 1, 2012, in the case of any such taxpayer who files under the federal income tax for such taxable year as an unmarried individual whose Connecticut adjusted gross income exceeds sixty-four thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(2) For a taxable year commencing on or after January 1, 2007, but prior to January 1, 2017, in the case of any such taxpayer who files under the federal income tax for such taxable year as a married individual filing separately whose Connecticut adjusted gross income exceeds fifty thousand two hundred fifty dollars, the amount of the rebate shall be reduced by ten per cent for each five thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(3) For a taxable year commencing on or after January 1, 2007, but prior to January 1, 2017, in the case of a taxpayer who files under the federal income tax for such taxable year as a head of household whose Connecticut adjusted gross income exceeds seventy-eight thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(4) For a taxable year commencing on or after January 1, 2007, but prior to January 1, 2017, in the case of a taxpayer who files under federal income tax for such taxable year as married individuals filing jointly whose Connecticut adjusted gross income exceeds one hundred thousand five hundred dollars, the amount of the rebate shall be reduced by ten per cent for each ten thousand dollars, or fraction thereof, by which the taxpayer’s Connecticut adjusted gross income exceeds said amount.

(b) A person who is not required to file a federal income tax return because such person’s income does not meet the filing requirements and who otherwise qualifies for a rebate pursuant to this section shall receive the maximum allowable rebate pursuant to this section, subject to verification of income in a manner prescribed by the commissioner.

(c) No person shall receive a rebate pursuant to this section for a furnace or boiler replacement if such person has received a monetary grant for the same furnace or boiler replacement under any other state or federal grant program that pays the full cost of furnace or boiler replacement. A person using a state or federal low interest loan program to pay for the cost of furnace or boiler replacement may be eligible for a rebate pursuant to this section. In no event shall a rebate exceed the total expenditures for such furnace or boiler replacement.

(d) Rebates received pursuant to this section (1) shall not be considered taxable income for purposes of chapter 229, and (2) shall be excluded from any calculation of income for purposes of determining the eligibility for, or the benefit level of, any individual under any state or local program financed in whole or in part with state funds.

(e) On or before January 1, 2009, the Energy Conservation Management Board shall report to the joint standing committee of the General Assembly having cognizance of matters relating to energy regarding the cost-effectiveness of the rebate programs established pursuant to subsection (a) of this section.

(P.A. 07-242, S. 1; Aug. Sp. Sess. P.A. 08-1, S. 4; P.A. 11-6, S. 124; 11-80, S. 1; P.A. 13-5, S. 27.)

History: P.A. 07-242 effective July 1, 2007; Aug. Sp. Sess. P.A. 08-1 amended Subsec. (a) to delete $5,000,000 aggregate per year limitation on rebates, to provide that eligibility for program be based on purchaser’s Connecticut personal income tax return for tax year prior to tax year in which purchase was made, and to add dates of taxable years commencing on or after January 1, 2007, but prior to January 1, 2017, in Subdivs. (2), (3) and (4), added new Subsecs. (b), (c) and (d) re rebate provisions, redesignated existing Subsec. (b) as new Subsec. (e) and made conforming and technical changes, effective August 26, 2008; P.A. 11-6 amended Subsec. (c) to delete reference to Fuel Oil Conservation Board, effective May 4, 2011; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (c) to delete “any program administered by” re any other state or federal grant program, effective May 8, 2013.



Section 16a-46f - Rebate program for residential furnace or boiler repair or upgrade.

The Commissioner of Energy and Environmental Protection shall establish a program to provide rebates to eligible state residents for repairing or upgrading their existing boilers and furnaces to achieve greater heating efficiency. Eligibility for rebates pursuant to this section shall be determined using eligibility criteria established for rebates pursuant to subsection (a) of section 16a-46e. Persons may apply to the commissioner, on a form prescribed by the commissioner, to receive such rebate for furnace or boiler repairs or upgrades made on or after August 1, 2008. The rebate shall be available only for residential structures containing not more than four dwelling units. No rebate shall exceed five hundred dollars, nor shall a rebate equal more than fifty per cent of the cost of the repair or upgrade.

(Aug. Sp. Sess. P.A. 08-2, S. 3; P.A. 11-80, S. 1.)

History: Aug. Sp. Sess. P.A. 08-1 effective August 26, 2008; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 16a-46g - Residential energy audit subsidy program for homes not heated by electricity or natural gas.

(a) The Department of Energy and Environmental Protection shall establish an energy audit subsidy program for qualified oil companies and other entities that conduct energy audits for people who heat their homes by a means other than electricity or natural gas, including, but not limited to, residential home heating oil customers. The program shall cover the balance of the cost of such audits conducted from September 1, 2008, to June 30, 2009, inclusive, by qualified oil companies and other entities that can show they (1) provided an energy audit to a residential customer, and (2) collected a seventy-five-dollar fee from the customer for such audit.

(b) The sum of seven million dollars is appropriated from the funds credited to the General Fund for the fiscal year ending June 30, 2009, pursuant to subsection (a) of section 1 of public act 08-2 of the August special session* to the Department of Energy and Environmental Protection for the energy audit subsidy program established pursuant to subsection (a) of this section.

(c) Any unexpended funds appropriated for purposes of this section shall not lapse at the end of the fiscal year ending June 30, 2009, but shall be available for expenditure during the next fiscal year.

(Aug. Sp. Sess. P.A. 08-2, S. 9; P.A. 11-80, S. 1.)

*Note: Section 1 of public act 08-2 of the August special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Aug. Sp. Sess. P.A. 08-2 effective August 26, 2008; pursuant to P.A. 11-80, “Office of Policy and Management” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 16a-46h - Home Energy Solutions program audits.

Each electric, gas or heating fuel customer, regardless of heating source, shall be assessed fees, charges, co-pays or other similar terms to access any audits administered by the Home Energy Solutions program that reflect the contributions made to the Energy Efficiency Fund by each such customer’s respective customer type, provided such fees, charges, copays and other similar terms shall not exceed a total amount for any such audit as determined by the Energy Conservation Management Board for each such customer type.

(P.A. 11-80, S. 132; June 12 Sp. Sess. P.A. 12-2, S. 154; P.A. 13-298, S. 31.)

History: P.A. 11-80 effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 designated existing provisions as Subsec. (a) and amended same to delete provision limiting annual subsidy for audits for certain ratepayers to $500,000, add provision re audit costs to reflect contributions made to the Energy Efficiency Fund not to exceed $99 and make a technical change, and added Subsec. (b) limiting annual subsidy, after August 1, 2013, for audits for certain ratepayers to $500,000, effective June 15, 2012; P.A. 13-298 deleted Subsec. (a) designator, replaced provision re maximum total for audit of $99 with provision re maximum total amount determined by Energy Conservation Management Board for each customer type, and deleted former Subsec. (b) re maximum costs of subsidizing audits to ratepayers whose primary source of heat is not electricity or natural gas, effective July 8, 2013.



Section 16a-46i - Natural gas and heating oil conversion program.

On or before October 1, 2011, the Department of Energy and Environmental Protection shall establish a natural gas and heating oil conversion program to allow a gas or heating oil company to finance the conversion to gas heat or home heating oil by potential residential customers who heat their homes with electricity. The department shall adopt regulations in accordance with the provisions of chapter 54 to establish procedures and terms for such program and shall, on or before January 1, 2012, and annually thereafter, report in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment regarding the progress of such program.

(P.A. 11-80, S. 135.)

History: P.A. 11-80 effective July 1, 2011.



Section 16a-46j - Energy efficiency fuel oil furnace and boiler replacement, upgrade and repair program.

(a) On or after October 27, 2011, and upon the allocation of the proceeds of the bonds authorized by section 49 of public act 11-1 of the October special session*, the Department of Energy and Environmental Protection shall establish an energy efficiency fuel oil furnace and boiler replacement, upgrade and repair program to provide replacement furnaces and boilers, and repairs and upgrades to existing furnaces or boilers to meet the standards for replacement units specified in this subsection, to (1) nonprofit organizations that own their own buildings, and (2) housing authorities for use in dwelling units owned by such housing authorities. The Commissioner of Energy and Environmental Protection shall, upon terms acceptable to the commissioner, enter into a written agreement with the Fuel Oil Conservation Board, established pursuant to section 16a-22n, to provide for the purchase and installation of energy efficient oil furnaces and boilers or upgrades or repairs to existing furnaces and boilers, as appropriate. Such replacement energy efficient oil furnaces or boilers shall be equipped with electronically commutated blower motors and have an efficiency rating of not less than eighty-six per cent. Such energy efficient oil furnaces and boilers shall be equipped with thermal purge or temperature reset controls and have an efficiency rating of not less than eighty-six per cent. If upgrades or repairs are possible in a manner that will achieve an efficiency rating of seventy-five per cent or more, units shall be upgraded or repaired rather than replaced.

(b) On or before December 1, 2011, the Connecticut Housing Finance Authority shall provide the Commissioner of Energy and Environmental Protection a list of housing authorities in the state that own dwelling units that are heated with a fuel oil furnace or boiler.

(c) (1) On or before January 1, 2012, the Commissioner of Energy and Environmental Protection, in conjunction with the Fuel Oil Conservation Board, shall (A) develop a process for identifying and notifying each nonprofit organization and housing authority that may be eligible for the program, and (B) implement a method to process applications for a replacement furnace or boiler or repairs or upgrades to existing furnaces or boilers pursuant to this section. The board shall begin to make preliminary determinations on the eligibility of any applicants not later than January 1, 2012.

(2) As a condition of eligibility for the program, each nonprofit organization or housing authority applying for the program pursuant to subdivision (1) of this subsection shall, at the time of submission of its application, verify that it (A) has applied for, and (B) agrees to accept the services of any available conservation program administered pursuant to section 7-233y or 16-245m.

(3) The Fuel Oil Conservation Board shall act on completed applications in the order received, except that the board may act immediately in emergencies where the nonprofit organization has no heat or has a furnace or boiler that is unsafe or inoperable, or the housing authority owns a dwelling unit that has no heat or such dwelling unit’s furnace or boiler is unsafe or inoperable.

(d) The Fuel Oil Conservation Board, in conjunction with the Connecticut Energy Conservation Management Board, shall (1) establish criteria for determining (A) the condition of a nonprofit organization’s oil furnace or boiler and fuel oil tank, or the condition of an oil furnace or boiler and fuel oil tank in a dwelling unit owned by a housing authority, and (B) whether such furnace, boiler or tank is inoperable or unsafe, or whether such furnace or boiler has an efficiency rating of less than sixty-five per cent, and (2) if the unsafe or inoperability circumstances of an oil furnace or boiler involve oil tank replacement, determine on the basis of a five-year payback whether it would be more cost effective for such applicant to connect to a natural gas pipeline, if available. If it is determined that it is not cost effective for such applicant to connect to a natural gas pipeline, or if no pipeline is available, the boards may elect to replace the applicant’s oil tank. When the boards elect to replace an oil furnace or boiler with a gas furnace or boiler, such gas furnace shall have not less than a ninety-five per cent annual fuel utilization efficiency and such gas boiler shall have not less than a ninety per cent annual fuel utilization efficiency.

(e) The Fuel Oil Conservation Board shall issue a request for proposals for the anticipated furnaces, boilers and equipment needed to meet the obligations of the program established under this section.

(Oct. Sp. Sess. P.A. 11-1, S. 50.)

*Note: Section 49 of public act 11-1 of the October special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011.



Section 16a-46k - Weatherization standards and procedures. Energy efficiency audits re rental assistance program.

On or before July 1, 2014, the Department of Energy and Environmental Protection shall, in consultation with the Energy Conservation Management Board and the Department of Housing, develop weatherization standards and procedures for properties participating in the rental assistance program, including, but not limited to, a consideration to expedite scheduling of an energy efficiency audit pursuant to this section. When a tenant secures or renews a lease under the rental assistance program on or after the effective date such weatherization standards and procedures are adopted, the landlord shall (1) schedule an energy efficiency audit administered by the Home Energy Solutions program or a program deemed comparable by the Commissioner of Energy and Environmental Protection for the property, and (2) complete the installation of free weatherization measures pursuant to a program described in subdivision (1) of this section.

(P.A. 13-298, S. 56.)

History: P.A. 13-298 effective July 8, 2013.



Section 16a-46l - Home Energy Solutions audit information for recipients of funds from Operation Fuel, Incorporated and agencies administering state fuel assistance programs.

On and after July 1, 2013, Operation Fuel, Incorporated and agencies administering state fuel assistance programs shall provide a recipient of funds (1) information regarding the Home Energy Solutions audit, and (2) an application form for said audit.

(P.A. 13-298, S. 57.)

History: P.A. 13-298 effective July 8, 2013.



Section 16a-47 - Energy conservation loans by electric and gas companies. Study. Implementation.

Section 16a-47 is repealed.

(P.A. 81-316, S. 1, 2; P.A. 88-220, S. 8, 11.)



Section 16a-47a - State-wide energy efficiency and outreach marketing campaign.

(a) The Public Utilities Regulatory Authority shall, in coordination with the Energy Conservation Management Board, established pursuant to section 16-245m, establish a state-wide energy efficiency and outreach marketing campaign that shall provide targeted information for each of the following sectors: (1) Commercial, including small businesses, (2) industrial, (3) governmental, (4) institutional, including schools, hospitals and nonprofits, (5) agricultural, and (6) residential.

(b) The goals of the campaign established pursuant to subsection (a) of this section shall include, but not be limited to, educating electric consumers regarding (1) the benefits of pursuing strategies that increase energy efficiency, including information on the Connecticut electric efficiency partner program established pursuant to section 16a-46e and combined heat and power technologies, (2) the real-time energy reports developed pursuant to section 16a-47b and the real-time energy electronic mail and cellular phone alert system developed pursuant to section 16a-47d, and (3) the option of choosing a participating electric supplier, as defined in subsection (i) of section 16-244c.

(c) On or before December 1, 2007, the authority shall develop and approve a plan that meets the goals of said campaign pursuant to subsection (b) of this section. Said plan shall include a coordinated range of marketing activities and outreach strategies, including, but not limited to, inserts in customers’ utility bills; television, radio and newspaper advertisements; printed educational materials; events; a comprehensive web site resource serving all sectors; an electronic newsletter; planning forums and meetings throughout the state; and partnerships with businesses, government entities and nonprofit organizations. Said utility bill inserts shall include, but not be limited to, information that can assist consumers in evaluating options regarding energy efficiency. Said web site shall be maintained and updated regularly and shall include, but not be limited to, current rate and contact information for participating electric suppliers. Such current rate information shall be on said web site with date and time of update displayed prominently. The authority shall begin the implementation of said plan on or before March 1, 2008.

(d) The authority may retain the services of third-party entities to assist in the development and implementation of the state-wide energy efficiency and marketing campaign established pursuant to this section.

(P.A. 07-242, S. 87; P.A. 10-32, S. 57; P.A. 11-80, S. 1; P.A. 13-5, S. 48.)

History: P.A. 07-242 effective July 1, 2007; P.A. 10-32 amended Subsec. (b) to substitute reference to Sec. 16a-47b for reference to Sec. 16a-47d, and reference to Sec. 16a-47d for “section 61 of public act 07-242”, add “electronic mail and cellular phone” re alert system, and make technical changes, effective May 10, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011; P.A. 13-5 amended Subsec. (b)(3) to replace reference to Sec. 16-244c(k) with reference to Sec. 16-244c(i), effective May 8, 2013.



Section 16a-47b - Real-time energy reports.

(a) As part of the energy efficiency and outreach marketing campaign established pursuant to section 16a-47a, on or before April 1, 2008, the Public Utilities Regulatory Authority shall, in consultation with the Energy Conservation Management Board, established pursuant to section 16-245m, develop a real-time energy report for daily use by television and other media. The report shall (1) identify the state’s current real-time energy demand, along with how the demand has changed over the course of the day, and in the case of television news broadcasts, the real-time changes in energy demand; (2) emphasize the importance of reducing peak demand and provide estimates of the economic benefits that can be derived by reducing electricity use; (3) provide tips on energy efficiency measures; (4) promote community and business competition to reduce energy consumption; and (5) give visibility to communities and businesses that have implemented energy saving changes or that have installed and are operating renewable energy resources.

(b) The authority may obtain the information needed to develop the real-time energy reports established pursuant to subsection (a) of this section from the regional independent system operator and the state’s electric distribution companies.

(P.A. 07-242, S. 88; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16a-47c - State-wide energy efficiency and outreach account.

(a) There is established an account to be known as the “state-wide energy efficiency and outreach account”, which shall be a separate, nonlapsing account of the General Fund. The account shall contain any moneys required by law to be deposited in the account. Any balance remaining in said account at the end of any fiscal year shall be carried forward in said account for the fiscal year next succeeding.

(b) The moneys in said account shall be expended by the Public Utilities Regulatory Authority for the purpose of carrying out the requirements of sections 16a-47a, 16a-47b and 16a-47d.

(P.A. 07-242, S. 111; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011 (Revisor’s note: In Subsec. (b), a reference to repealed Sec. 61 of P.A. 07-242 was deleted editorially by the Revisors).



Section 16a-47d - Real-time energy alert system.

As part of the energy efficiency and outreach marketing campaign established pursuant to section 16a-47a, on or before April 1, 2008, the Public Utilities Regulatory Authority shall, in consultation with the Energy Conservation Management Board, established pursuant to section 16-245m, develop a real-time energy electronic mail and cellular phone alert system to notify the public of the need to reduce energy consumption during peak power periods.

(P.A. 07-242, S. 100; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective July 1, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16a-47e - Capacity deficiency customer notification procedure.

On or before October 1, 2007, each electric distribution company, municipal utility or municipal electric energy cooperative shall submit a proposed customer notification procedure to notify retail customers of a capacity deficiency situation and the potential for such companies, municipal utilities or energy cooperatives to take emergency actions, which will encourage the customers to reduce electricity use voluntarily to help reduce the capacity deficiency, to the Public Utilities Regulatory Authority for the authority’s consideration. Each company’s, utility’s or cooperative’s costs related to such procedure and notification shall be recoverable as federally mandated congestion charges.

(P.A. 07-242, S. 89; P.A. 11-80, S. 1.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 16a-48 - Energy efficiency standards for products.

(a) As used in this section:

(1) “Department” means the Department of Energy and Environmental Protection;

(2) “Fluorescent lamp ballast” or “ballast” means a device designed to operate fluorescent lamps by providing a starting voltage and current and limiting the current during normal operation, but does not include such devices that have a dimming capability or are intended for use in ambient temperatures of zero degrees Fahrenheit or less or have a power factor of less than sixty-one hundredths for a single F40T12 lamp;

(3) “F40T12 lamp” means a tubular fluorescent lamp that is a nominal forty-watt lamp, with a forty-eight-inch tube length and one and one-half inches in diameter;

(4) “F96T12 lamp” means a tubular fluorescent lamp that is a nominal seventy-five-watt lamp with a ninety-six-inch tube length and one and one-half inches in diameter;

(5) “Luminaire” means a complete lighting unit consisting of a fluorescent lamp, or lamps, together with parts designed to distribute the light, to position and protect such lamps, and to connect such lamps to the power supply;

(6) “New product” means a product that is sold, offered for sale, or installed for the first time and specifically includes floor models and demonstration units;

(7) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(8) “State Building Code” means the building code adopted pursuant to section 29-252;

(9) “Torchiere lighting fixture” means a portable electric lighting fixture with a reflector bowl giving light directed upward so as to give indirect illumination;

(10) “Unit heater” means a self-contained, vented fan-type commercial space heater that uses natural gas or propane and that is designed to be installed without ducts within the heated space. “Unit heater” does not include a product regulated by federal standards pursuant to 42 USC 6291, as amended from time to time, a product that is a direct vent, forced flue heater with a sealed combustion burner, or any oil fired heating system;

(11) “Transformer” means a device consisting of two or more coils of insulated wire that transfers alternating current by electromagnetic induction from one coil to another in order to change the original voltage or current value;

(12) “Low-voltage dry-type transformer” means a transformer that: (A) Has an input voltage of six hundred volts or less; (B) is between fourteen kilovolt-amperes and two thousand five hundred one kilovolt-amperes in size; (C) is air-cooled; and (D) does not use oil as a coolant. “Low-voltage dry-type transformer” does not include such transformers excluded from the low-voltage dry-type distribution transformer definition contained in the California Code of Regulations, Title 20: Division 2, Chapter 4, Article 4: Appliance Efficiency Regulations;

(13) “Pass-through cabinet” means a refrigerator or freezer with hinged or sliding doors on both the front and rear of the refrigerator or freezer;

(14) “Reach-in cabinet” means a refrigerator, freezer, or combination thereof, with hinged or sliding doors or lids;

(15) “Roll-in” or “roll-through cabinet” means a refrigerator or freezer with hinged or sliding doors that allows wheeled racks of product to be rolled into or through the refrigerator or freezer;

(16) “Commercial refrigerators and freezers” means reach-in cabinets, pass-through cabinets, roll-in cabinets and roll-through cabinets that have less than eighty-five feet of capacity, which are designed for the refrigerated or frozen storage of food and food products;

(17) “Traffic signal module” means a standard eight-inch or twelve-inch round traffic signal indicator consisting of a light source, lens and all parts necessary for operation and communication of movement messages to drivers through red, amber and green colors;

(18) “Illuminated exit sign” means an internally illuminated sign that is designed to be permanently fixed in place and used to identify an exit by means of a light source that illuminates the sign or letters from within where the background of the exit sign is not transparent;

(19) “Packaged air-conditioning equipment” means air-conditioning equipment that is built as a package and shipped as a whole to end-user sites;

(20) “Large packaged air-conditioning equipment” means air-cooled packaged air-conditioning equipment having not less than two hundred forty thousand BTUs per hour of capacity;

(21) “Commercial clothes washer” means a soft mount front-loading or soft mount top-loading clothes washer that is designed for use in (A) applications where the occupants of more than one household will be using it, such as in multifamily housing common areas and coin laundries; or (B) other commercial applications, if the clothes container compartment is no greater than three and one-half cubic feet for horizontal-axis clothes washers or no greater than four cubic feet for vertical-axis clothes washers;

(22) “Energy efficiency ratio” means a measure of the relative efficiency of a heating or cooling appliance that is equal to the unit’s output in BTUs per hour divided by its consumption of energy, measured in watts;

(23) “Electricity ratio” means the ratio of furnace electricity use to total furnace energy use;

(24) “Boiler” means a space heater that is a self-contained appliance for supplying steam or hot water primarily intended for space-heating. “Boiler” does not include hot water supply boilers;

(25) “Central furnace” means a self-contained space heater designed to supply heated air through ducts of more than ten inches in length;

(26) “Residential furnace or boiler” means a product that utilizes only single-phase electric current or single-phase electric current or DC current in conjunction with natural gas, propane or home heating oil and that (A) is designed to be the principal heating source for the living space of a residence; (B) is not contained within the same cabinet as a central air conditioner with a rated cooling capacity of not less than sixty-five thousand BTUs per hour; (C) is an electric central furnace, electric boiler, forced-air central furnace, gravity central furnace or low pressure steam or hot water boiler; and (D) has a heat input rate of less than three hundred thousand BTUs per hour for an electric boiler and low pressure steam or hot water boiler and less than two hundred twenty-five thousand BTUs per hour for a forced-air central furnace, gravity central furnace and electric central furnace;

(27) “Furnace air handler” means the section of the furnace that includes the fan, blower and housing, generally upstream of the burners and heat exchanger. The furnace air handler may include a filter and a cooling coil;

(28) “High-intensity discharge lamp” means a lamp in which light is produced by the passage of an electric current through a vapor or gas, the light-producing arc is stabilized by bulb wall temperature and the arc tube has a bulb wall loading in excess of three watts per square centimeter;

(29) “Metal halide lamp” means a high intensity discharge lamp in which the major portion of the light is produced by radiation of metal halides and their products of dissociation, possibly in combination with metallic vapors;

(30) “Metal halide lamp fixture” means a light fixture designed to be operated with a metal halide lamp and a ballast for a metal halide lamp;

(31) “Probe start metal halide ballast” means a ballast used to operate metal halide lamps that does not contain an ignitor and that instead starts lamps by using a third starting electrode probe in the arc tube;

(32) “Single voltage external AC to DC power supply” means a device that (A) is designed to convert line voltage AC input into lower voltage DC output; (B) is able to convert to only one DC output voltage at a time; (C) is sold with, or intended to be used with, a separate end-use product that constitutes the primary power load; (D) is contained within a separate physical enclosure from the end-use product; (E) is connected to the end-use product in a removable or hard-wired male and female electrical connection, cable, cord or other wiring; (F) does not have batteries or battery packs, including those that are removable or that physically attach directly to the power supply unit; (G) does not have a battery chemistry or type selector switch and indicator light or a battery chemistry or type selector switch and a state of charge meter; and (H) has a nameplate output power less than or equal to two hundred fifty watts;

(33) “State regulated incandescent reflector lamp” means a lamp that is not colored or designed for rough or vibration service applications, has an inner reflective coating on the outer bulb to direct the light, has an E26 medium screw base, a rated voltage or voltage range that lies at least partially within one hundred fifteen to one hundred thirty volts, and that falls into one of the following categories: (A) A bulged reflector or elliptical reflector or a blown PAR bulb shape and that has a diameter that equals or exceeds two and one-quarter inches, or (B) a reflector, parabolic aluminized reflector, bulged reflector or similar bulb shape and that has a diameter of two and one-quarter to two and three-quarters inches. “State regulated incandescent reflector lamp” does not include ER30, BR30, BR40 and ER40 lamps of not more than fifty watts, BR30, BR40 and ER40 lamps of sixty-five watts and R20 lamps of not more than forty-five watts;

(34) “Bottle-type water dispenser” means a water dispenser that uses a bottle or reservoir as the source of potable water;

(35) “Commercial hot food holding cabinet” means a heated, fully-enclosed compartment with one or more solid or partial glass doors that is designed to maintain the temperature of hot food that has been cooked in a separate appliance. “Commercial hot food holding cabinet” does not include heated glass merchandizing cabinets, drawer warmers or cook-and-hold appliances;

(36) “Pool heater” means an appliance designed for heating nonpotable water contained at atmospheric pressure for swimming pools, spas, hot tubs and similar applications, including natural gas, heat pump, oil and electric resistance pool heaters;

(37) “Portable electric spa” means a factory-built electric spa or hot tub supplied with equipment for heating and circulating water;

(38) “Residential pool pump” means a pump used to circulate and filter pool water to maintain clarity and sanitation;

(39) “Walk-in refrigerator” means a space refrigerated to temperatures at or above thirty-two degrees Fahrenheit that has a total chilled storage area of less than three thousand square feet, can be walked into and is designed for the refrigerated storage of food and food products. “Walk-in refrigerator” does not include refrigerated warehouses and products designed and marketed exclusively for medical, scientific or research purposes;

(40) “Walk-in freezer” means a space refrigerated to temperatures below thirty-two degrees Fahrenheit that has a total chilled storage area of less than three thousand square feet, can be walked into and is designed for the frozen storage of food and food products. “Walk-in freezer” does not include refrigerated warehouses and products designed and marketed exclusively for medical, scientific or research purposes;

(41) “Central air conditioner” means a central air conditioning model that consists of one or more factory-made assemblies, which normally include an evaporator or cooling coil, compressor and condenser. Central air conditioning models may provide the function of air cooling, air cleaning, dehumidifying or humidifying;

(42) “Combination television” means a system in which a television or television monitor and an additional device or devices, including, but not limited to, a digital versatile disc player or video cassette recorder, are combined into a single unit in which the additional devices are included in the television casing;

(43) “Compact audio player” means an integrated audio system encased in a single housing that includes an amplifier and radio tuner with attached or separable speakers and can reproduce audio from one or more of the following media: Magnetic tape, compact disc, digital versatile disc or flash memory. “Compact audio player” does not mean a product that can be independently powered by internal batteries, has a powered external satellite antenna or can provide a video output signal;

(44) “Component television” means a television composed of two or more separate components, such as a separate display device and tuner, marketed and sold as a television under one model or system designation, which may have more than one power cord;

(45) “Computer monitor” means an analog or digital device designed primarily for the display of computer generated signals and that is not marketed for use as a television;

(46) “Digital versatile disc” means a laser-encoded plastic medium capable of storing a large amount of digital audio, video and computer data;

(47) “Digital versatile disc player” means a commercially available electronic product encased in a single housing that includes an integral power supply and for which the sole purpose is the decoding of digitized video signals;

(48) “Digital versatile disc recorder” means a commercially available electronic product encased in a single housing that includes an integral power supply and for which the sole purpose is the production or recording of digitized audio, video and computer signals on a digital versatile disc. “Digital versatile disc recorder” does not include a model that has an electronic programming guide function;

(49) “Television” means an analog or digital device designed primarily for the display and reception of a terrestrial, satellite, cable, internet protocol television or other broadcast or recorded transmission of analog or digital video and audio signals. “Television” includes combination televisions, television monitors, component televisions and any unit that is marketed to consumers as a television but does not include a computer monitor;

(50) “Television monitor” means a television that does not have an internal tuner/receiver or playback device.

(b) The provisions of this section apply to the testing, certification and enforcement of efficiency standards for the following types of new products sold, offered for sale or installed in the state: (1) Commercial clothes washers; (2) commercial refrigerators and freezers; (3) illuminated exit signs; (4) large packaged air-conditioning equipment; (5) low voltage dry-type distribution transformers; (6) torchiere lighting fixtures; (7) traffic signal modules; (8) unit heaters; (9) residential furnaces and boilers; (10) residential pool pumps; (11) metal halide lamp fixtures; (12) single voltage external AC to DC power supplies; (13) state regulated incandescent reflector lamps; (14) bottle-type water dispensers; (15) commercial hot food holding cabinets; (16) portable electric spas; (17) walk-in refrigerators and walk-in freezers; (18) pool heaters; (19) compact audio players; (20) televisions; (21) digital versatile disc players; (22) digital versatile disc recorders; and (23) any other products as may be designated by the commissioner in accordance with subdivision (3) of subsection (d) of this section.

(c) The provisions of this section do not apply to (1) new products manufactured in the state and sold outside the state, (2) new products manufactured outside the state and sold at wholesale inside the state for final retail sale and installation outside the state, (3) products installed in mobile manufactured homes at the time of construction, or (4) products designed expressly for installation and use in recreational vehicles.

(d) (1) The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section and to establish minimum energy efficiency standards for the types of new products set forth in subsection (b) of this section. The regulations shall provide for the following minimum energy efficiency standards:

(A) Commercial clothes washers shall meet the requirements shown in Table P-3 of section 1605.3 of the California Code of Regulations, Title 20: Division 2, Chapter 4, Article 4;

(B) Commercial refrigerators and freezers shall meet the August 1, 2004, requirements shown in Table A-6 of said California regulation;

(C) Illuminated exit signs shall meet the version 2.0 product specification of the “Energy Star Program Requirements for Exit Signs” developed by the United States Environmental Protection Agency;

(D) Large packaged air-conditioning equipment having not more than seven hundred sixty thousand BTUs per hour of capacity shall meet a minimum energy efficiency ratio of 10.0 for units using both electric heat and air conditioning or units solely using electric air conditioning, and 9.8 for units using both natural gas heat and electric air conditioning;

(E) Large packaged air-conditioning equipment having not less than seven hundred sixty-one thousand BTUs per hour of capacity shall meet a minimum energy efficiency ratio of 9.7 for units using both electric heat and air conditioning or units solely using electric air conditioning, and 9.5 for units using both natural gas heat and electric air conditioning;

(F) Low voltage dry-type distribution transformers shall meet or exceed the energy efficiency values shown in Table 4-2 of the National Electrical Manufacturers Association Standard TP-1-2002;

(G) Torchiere lighting fixtures shall not consume more than one hundred ninety watts and shall not be capable of operating with lamps that total more than one hundred ninety watts;

(H) Traffic signal modules shall meet the product specification of the “Energy Star Program Requirements for Traffic Signals” developed by the United States Environmental Protection Agency that took effect in February, 2001, except where the department, in consultation with the Commissioner of Transportation, determines that such specification would compromise safe signal operation;

(I) Unit heaters shall not have pilot lights and shall have either power venting or an automatic flue damper;

(J) On or after January 1, 2009, residential furnaces and boilers purchased by the state shall meet or exceed the following annual fuel utilization efficiency: (i) For gas and propane furnaces, ninety per cent annual fuel utilization efficiency, (ii) for oil furnaces, eighty-three per cent annual fuel utilization efficiency, (iii) for gas and propane hot water boilers, eighty-four per cent annual fuel utilization efficiency, (iv) for oil-fired hot water boilers, eighty-four per cent annual fuel utilization efficiency, (v) for gas and propane steam boilers, eighty-two per cent annual fuel utilization efficiency, (vi) for oil-fired steam boilers, eighty-two per cent annual fuel utilization efficiency, and (vii) for furnaces with furnace air handlers, an electricity ratio of not more than 2.0, except air handlers for oil furnaces with a capacity of less than ninety-four thousand BTUs per hour shall have an electricity ratio of 2.3 or less;

(K) On or after January 1, 2010, metal halide lamp fixtures designed to be operated with lamps rated greater than or equal to one hundred fifty watts but less than or equal to five hundred watts shall not contain a probe-start metal halide lamp ballast;

(L) Single-voltage external AC to DC power supplies manufactured on or after January 1, 2008, shall meet the energy efficiency standards of table U-1 of section 1605.3 of the January 2006 California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4: Appliance Efficiency Regulations. This standard applies to single voltage AC to DC power supplies that are sold individually and to those that are sold as a component of or in conjunction with another product. This standard shall not apply to single-voltage external AC to DC power supplies sold with products subject to certification by the United States Food and Drug Administration. A single-voltage external AC to DC power supply that is made available by a manufacturer directly to a consumer or to a service or repair facility after and separate from the original sale of the product requiring the power supply as a service part or spare part shall not be required to meet the standards in said table U-1 until five years after the effective dates indicated in the table;

(M) On or after January 1, 2009, state regulated incandescent reflector lamps shall be manufactured to meet the minimum average lamp efficacy requirements for federally regulated incandescent reflector lamps contained in 42 USC 6295(i)(1)(A). Each lamp shall indicate the date of manufacture;

(N) On or after January 1, 2009, bottle-type water dispensers, commercial hot food holding cabinets, portable electric spas, walk-in refrigerators and walk-in freezers shall meet the efficiency requirements of section 1605.3 of the January 2006 California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4: Appliance Efficiency Regulations. On or after January 1, 2010, residential pool pumps shall meet said efficiency requirements;

(O) On or after January 1, 2009, pool heaters shall meet the efficiency requirements of sections 1605.1 and 1605.3 of the January 2006 California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4: Appliance Efficiency Regulations;

(P) By January 1, 2014, compact audio players, digital versatile disc players and digital versatile disc recorders shall meet the requirements shown in Table V-1 of Section 1605.3 of the November 2009 amendments to the California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4, unless the commissioner, in accordance with subparagraph (B) of subdivision (3) of this subsection, determines that such standards are unwarranted and may accept, reject or modify according to subparagraph (A) of subdivision (3) of this subsection;

(Q) On or after January 1, 2014, televisions manufactured on or after July 1, 2011, shall meet the requirements shown in Table V-2 of Section 1605.3 of the November 2009 amendments to the California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4, unless the commissioner, in accordance with subparagraph (B) of subdivision (3) of this subsection, determines that such standards are unwarranted and may accept, reject or modify according to subparagraph (A) of subdivision (3) of this subsection; and

(R) In addition to the requirements of subparagraph (Q) of this subdivision, televisions manufactured on or after January 1, 2014, shall meet the efficiency requirements of Sections 1605.3(v)(3)(A), 1605.3(v)(3)(B) and 1605.3(v)(3)(C) of the November 2009 amendments to the California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4, unless the commissioner, in accordance with subparagraph (B) of subdivision (3) of this subsection, determines that such standards are unwarranted and may accept, reject or modify according to subparagraph (A) of subdivision (3) of this subsection.

(2) Such efficiency standards, where in conflict with the State Building Code, shall take precedence over the standards contained in the Building Code. Not later than July 1, 2007, and biennially thereafter, the Commissioner of Energy and Environmental Protection shall review and increase the level of such efficiency standards by adopting regulations in accordance with the provisions of chapter 54 upon a determination that increased efficiency standards would serve to promote energy conservation in the state and would be cost-effective for consumers who purchase and use such new products, provided no such increased efficiency standards shall become effective within one year following the adoption of any amended regulations providing for such increased efficiency standards.

(3) (A) The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to designate additional products to be subject to the provisions of this section and to establish efficiency standards for such products upon a determination that such efficiency standards (i) would serve to promote energy conservation in the state, (ii) would be cost-effective for consumers who purchase and use such new products, and (iii) would not impose an unreasonable burden on Connecticut businesses.

(B) The Commissioner of Energy and Environmental Protection, in consultation with the Multi-State Appliance Standards Collaborative, shall identify additional appliance and equipment efficiency standards. The commissioner shall review all California standards and may review standards from other states in such collaborative. The commissioner shall issue notice of such review in the Connecticut Law Journal, allow for public comment and may hold a public hearing within six months of adoption of an efficiency standard by a cooperative member state regarding a product for which no equivalent Connecticut or federal standard currently exists. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 adopting such efficiency standard unless the commissioner makes a specific finding that such standard does not meet the criteria in subparagraph (A) of this subdivision.

(e) On or after July 1, 2006, except for commercial clothes washers, for which the date shall be July 1, 2007, commercial refrigerators and freezers, for which the date shall be July 1, 2008, and large packaged air-conditioning equipment, for which the date shall be July 1, 2009, no new product of a type set forth in subsection (b) of this section or designated by the Commissioner of Energy and Environmental Protection may be sold, offered for sale, or installed in the state unless the energy efficiency of the new product meets or exceeds the efficiency standards set forth in such regulations adopted pursuant to subsection (d) of this section.

(f) The Commissioner of Energy and Environmental Protection shall adopt procedures for testing the energy efficiency of the new products set forth in subsection (b) of this section or designated by the commissioner if such procedures are not provided for in the State Building Code. The commissioner shall use United States Department of Energy approved test methods, or in the absence of such test methods, other appropriate nationally recognized test methods. The manufacturers of such products shall cause samples of such products to be tested in accordance with the test procedures adopted pursuant to this subsection or those specified in the State Building Code.

(g) Manufacturers of new products set forth in subsection (b) of this section or designated by the Commissioner of Energy and Environmental Protection shall certify to the commissioner that such products are in compliance with the provisions of this section, except that certification is not required for single voltage external AC to DC power supplies and walk-in refrigerators and walk-in freezers. All single voltage external AC to DC power supplies shall be labeled as described in the January 2006 California Code of Regulations, Title 20, Section 1607 (9). The commissioner shall promulgate regulations governing the certification of such products. The commissioner shall publish an annual list of such products.

(h) The Attorney General may institute proceedings to enforce the provisions of this section. Any person who violates any provision of this section shall be subject to a civil penalty of not more than two hundred fifty dollars. Each violation of this section shall constitute a separate offense, and each day that such violation continues shall constitute a separate offense.

(June Sp. Sess. P.A. 83-3, S. 1; P.A. 87-564, S. 1–6; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-85, S. 1; P.A. 07-242, S. 12; P.A. 10-32, S. 58; P.A. 11-80, S. 1, 102; P.A. 13-298, S. 32.)

History: (Revisor’s note: The reference to “mobile homes” in Subsec. (c) was changed to “mobile manufactured homes” in accordance with June Sp. Sess. P.A. 83-3); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-85 changed jurisdictional authority from Commissioner of Consumer Protection to Department of Public Utility Control, replaced “new appliance” with “new product”, adding new products to be subject to section and definitions for such products and deleting certain fluorescent ballasts and luminaries and showerheads as products subject to section, added definition of “energy efficiency ratio”, required department to establish certain minimum energy efficiency standards for the subject products by 2005, required department to adopt regulations by July 1, 2007, and biennially thereafter to increase the level of efficiency standards, allowed department to designate additional products to be subject to section, amended Subsec. (e) by replacing “1988” with “2006” and by adding exception for commercial clothes washers, commercial refrigerators and freezers and large packaged air-conditioning equipment and deleted provision in Subsec. (h) re periodic inspections, effective July 1, 2004; P.A. 07-242 amended Subsec. (a)(1) to change Department of Public Utility Control to Office of Policy and Management, amended Subsec. (a)(16) to redefine “commercial refrigerators and freezers”, added Subsec. (a)(23) to (41) to define “electricity ratio”, “boiler”, “central furnace”, “residential furnace or boiler”, “furnace air handler”, “high-intensity discharge lamp”, “metal halide lamp”, “metal halide lamp fixture”, “probe start metal halide ballast”, “single voltage external AC to DC power supply”, “state regulated incandescent reflector lamp”, “bottle-type water dispenser”, “commercial hot food holding cabinet”, “pool heater”, “portable electric spa”, “residential pool pump”, “walk-in refrigerator”, “walk-in freezer”, and “central air conditioner”, added Subsec. (b)(9) to (18) and redesignated existing Subsec. (b)(9) as Subsec. (b)(19), added in Subsec. (d)(1) new (J) to (O), amended Subsec. (g) to add exception for single voltage external AC to DC power supplies, walk-in refrigerators and walk-in freezers, and made conforming and technical changes throughout; P.A. 10-32 made a technical change in Subsec. (a)(10), effective May 10, 2010; P.A. 11-80 amended Subsec. (a) by changing defined term from “office” to “department” in Subdiv. (1), by changing defined term from “secretary” to “commissioner” in Subdiv. (7) and by adding Subdivs. (42) to (50) defining “combination television”, “compact audio player”, “component television”, “computer monitor”, “digital versatile disc”, “digital versatile disc player”, “digital versatile disc recorder”, “television” and “television monitor”, amended Subsec. (b) by adding new Subdivs. (19) to (22) and redesignating existing Subdiv. (19) as Subdiv. (23), amended Subsec. (d)(1) by adding Subparas. (P) to (R), amended Subsec. (d)(3) by redesignating existing provisions as Subpara. (A) and amending same by replacing provision re availability of multiple products with provision re unreasonable burden on Connecticut businesses and making conforming changes, and by adding Subpara. (B) re additional efficiency standards, deleted provisions re Department of Public Utility Control and replaced “office” and “secretary” with “department” and “commissioner”, effective July 1, 2011; P.A. 13-298 amended Subsecs. (b) to (g) to replace “department” with “commissioner” or “Commissioner of Energy and Environmental Protection” and further amended Subsec. (d)(1) to make a technical change, effective July 8, 2013.



Section 16a-49 - Conservation and load management program. Return on expenditures in acquiring energy conservation measures from private power provider.

(a) The Public Utilities Regulatory Authority shall require each gas and electric public service company to implement a cost effective conservation and load management program consistent with integrated resource planning principles. As part of each conservation and load management program, the authority shall require specific programs to target the needs of manufacturers. The authority shall allow the gas or electric public service company either: (1) To earn a return on prudently incurred multiyear conservation and load management expenditures on programs and measures approved by the authority included in the company’s rate base and successfully implemented by the company at a rate at least one percentage point but no more than five percentage points higher than such company’s rate of return otherwise found to be reasonable; or (2) authorize a return of at least one percentage point but no more than five percentage points on the company’s prudently incurred conservation and load management expenditures treated as operating costs on programs and measures approved by the authority and successfully implemented by the company. For the purposes of this section, “conservation and load management expenditures” shall include all prudent expenditures, approved by the authority by gas or electric public service companies designed to conserve energy or manage gas or energy load.

(b) The authority may authorize an electric public service company a return on such company’s expenditures in acquiring energy conservation or load management measures, approved by the authority, from private power providers, as defined in section 16-243b.

(P.A. 88-57, S. 1; P.A. 90-65, S. 3, 5; P.A. 91-248, S. 6, 13; June Sp. Sess. P.A. 98-1, S. 47, 121; P.A. 11-80, S. 1.)

History: P.A. 90-65 added provision requiring specific conservation and load management programs for manufacturers; P.A. 91-248 added provisions re rate of return for certain conservation and load management programs and return on certain operating costs of certain conservation and load management programs and added a new Subsec. (b) allowing the department to authorize a return on company expenditures in acquiring certain conservation measures from private power producers; June Sp. Sess. P.A. 98-1 made a technical change to Subsec. (a), effective June 24, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” and “department” were changed editorially by the Revisors to “Public Utilities Regulatory Authority” and “authority”, respectively, effective July 1, 2011.



Section 16a-50 - Cash or energy source credit incentives prohibited from being placed in the rate base or as an operating expense.

Section 16a-50 is repealed.

(P.A. 88-57, S. 2; P.A. 91-248, S. 12, 13.)



Section 16a-51 - Pilot program for large combined heat and power systems re demand charges. System performance and supplemental utility data. Report. Aggregation of electric meters.

(a) As used in this section, (1) “qualifying project” means a combined heat and power system, as described in subdivision (44) of subsection (a) of section 16-1, that (A) provides commercial, industrial or residential facilities with both electrical generation and heat output, (B) has a nameplate capacity of between five hundred and five thousand kilowatts, (C) is placed into service between January 1, 2012, and January 1, 2015, and (D) is not eligible under section 16-245hh or section 103 of public act 11-80*, and (2) “electric distribution company” has the same meaning as provided in section 16-1.

(b) The Commissioner of Energy and Environmental Protection shall establish a pilot program to promote large combined heat and power systems by mitigating the economic disincentives for such systems created by the existing demand charge tariffs of the electric distribution companies.

(c) On or after July 8, 2013, the Commissioner of Energy and Environmental Protection shall solicit applications from qualifying projects and shall select such projects for participation in the pilot program on a first-come, first-served basis. The commissioner shall select as many qualifying projects as is deemed appropriate, in the commissioner’s discretion, up to a maximum of twenty megawatts of nameplate capacity for the entire pilot program. Qualifying projects selected for participation in the pilot program shall become operational within one year of such selection or that capacity shall be offered to at least one other qualifying project that participated in the solicitation. Qualifying projects selected pursuant to this subsection shall be eligible to continue the terms of the pilot program for a period of ten years from the time the project is placed into service.

(d) A qualifying project selected to participate in the pilot program shall not be required to pay the demand charges pursuant to the distribution demand-ratchet provision of firm service due to an outage of service of such project. If a qualifying project that participates in the pilot program has an outage of service, the only demand charge that shall be assessed by an electric distribution company shall be based on daily demand pricing prorated from standard monthly rates, provided, however, that if the outage of service lasts for less than three hours, no demand charge shall be assessed by an electric distribution company.

(e) Any qualifying project that participates in the pilot program shall provide to the Public Utilities Regulatory Authority and the Commissioner of Energy and Environmental Protection all system performance and supplemental utility data that the authority shall, in its reasonable discretion, deem to be appropriate for measuring the performance of the pilot program. Such data shall consist of (1) net electrical production from the qualifying project, measured in kilowatt-hours per fifteen minute interval, (2) net thermal production from the qualifying project, measured in million BTU per fifteen minute interval, (3) fuel consumed by the qualifying facility, measured in million BTU per fifteen minute interval, (4) supplemental electricity received from the electric distribution company, measured in kilowatt-hours and average kilovolt-ampere per fifteen minute interval, (5) each downtime of the qualifying project, including the time of day of the downtime, the duration of the downtime and the reasons therefor, and (6) other such data as the authority deems appropriate. Such data shall be provided on a form approved by the authority.

(f) The authority shall, with the system performance and supplemental utility data received pursuant to subsection (e) of this section, analyze (1) the system performance of the qualifying projects, (2) the as-used daily demand charge versus standard distributed generation rider demand charges, and (3) the viability of conforming all distributed generation combined heat and power systems to an as-used daily time of use demand tariff.

(g) After the authority and commissioner have received the system performance and supplemental utility data pursuant to subsection (e) of this section for a period of three years, the commissioner shall, within ninety days, submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to energy, recommending whether to continue, expand, modify or eliminate the pilot program.

(h) Any electric customer of an electric distribution company, as defined in section 16-1, with a qualifying project that participates in the pilot program shall be allowed to aggregate all electric meters that are (1) on the same premises as such qualifying project, and (2) billable to such customer.

(P.A. 13-298, S. 59.)

*Note: Section 103 of public act 11-80 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 13-298 effective July 8, 2013.






Chapter 298a - Atomic Energy

Section 16a-100 - (Formerly Sec. 19-404). Declaration of policy.

(a) The state of Connecticut endorses the action of the Congress of the United States in enacting the Atomic Energy Act of 1954 to institute a program to encourage the widespread participation in the development and utilization of atomic energy for peaceful purposes to the maximum extent consistent with the common defense and security and with the health and safety of the public; and therefore declares the policy of the state to be (1) to cooperate actively in the program thus instituted; and (2) to the extent that the regulation of special nuclear materials and by-product materials, of production facilities and utilization facilities and of persons operating such facilities may be within the jurisdiction of the state, to provide for the exercise of the state’s regulatory authority so as to conform, as nearly as may be, to the Atomic Energy Act of 1954 and regulations issued thereunder, to the end that there may, in effect, be a single harmonious system of regulation within the state.

(b) The state of Connecticut recognizes that the development of industries producing or utilizing atomic energy may result in new conditions calling for changes in the laws of the state and in regulations issued thereunder with respect to health and safety, working conditions, workers’ compensation, transportation, public utilities, life, health, accident, fire and casualty insurance, the conservation of natural resources, including wildlife, and the protection of streams, rivers and airspace from pollution, and therefore declares the policy of the state to be (1) to adapt its laws and regulations to meet the new conditions in ways that will encourage the healthy development of industries producing or utilizing atomic energy while at the same time protecting the public interest; (2) to initiate continuing studies of the need for changes in the relevant laws and regulations of the state by the respective agencies of the state which are responsible for their administration; and (3) to assure the coordination of the studies thus undertaken, particularly with other atomic industrial development activities of the state and with the development and regulatory activities of other states and of the government of the United States.

(June, 1955, S. 1933d; P.A. 79-376, S. 25.)

History: P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation” in Subsec. (b); Sec. 19-404 transferred to Sec. 16a-100 in 1983.



Section 16a-101 - (Formerly Sec. 19-405). Definitions.

As used in this chapter:

(1) “Atomic energy” means all forms of energy released in the course of nuclear fission or nuclear transformation;

(2) “By-product material” means any radioactive materials, except special nuclear materials, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear materials;

(3) “Production facility” means (A) any equipment or device capable of the production of special nuclear material in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public; or (B) any important component part especially designed for such equipment or device;

(4) “Special nuclear material” means (A) plutonium and uranium enriched in the isotope 233 or in the isotope 235, and any other material which the Governor declares by order to be special nuclear material after the United States Atomic Energy Commission has determined the material to be such; or (B) any material artificially enriched by any of the foregoing;

(5) “Utilization facility” means (A) any equipment or device, except an atomic weapon, capable of making use of special nuclear materials in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public, or peculiarly adapted for making use of atomic energy in such quantity as to be of significance to the common defense and security, or in such manner as to affect the health and safety of the public; or (B) any important component part especially designed for such equipment or device.

(June, 1955, S. 1934d.)

History: Sec. 19-405 transferred to Sec. 16a-101 in 1983.



Section 16a-102 - (Formerly Sec. 19-409). Coordination of atomic development activities by the Commissioner of Energy and Environmental Protection.

(a) The Commissioner of Energy and Environmental Protection shall coordinate all atomic development activities in the state. Said commissioner or his designee shall (1) advise the Governor with respect to atomic industrial development within the state; (2) act as coordinator of the development and regulatory activities of the state relating to the industrial and commercial uses of atomic energy; (3) act as deputy of the Governor in matters relating to atomic energy, including participation in the activities of any committee formed by the New England states to represent their interests in such matters and also cooperation with other states and with the government of the United States; (4) coordinate the studies, recommendations and proposals of the several departments and agencies of the state required by section 16a-103 with each other and also with the programs and activities of the development commission. So far as practicable, he shall coordinate the studies conducted, and the recommendations and proposals made, in this state with like activities in the New England and other states and with the policies and regulations of the Energy Research and Development Administration and the Nuclear Regulatory Commission. In carrying out his duties, he shall proceed in close cooperation with the development commission.

(b) The several agencies of the state which are directed by section 16a-103 to initiate and pursue continuing studies are directed to keep the Commissioner of Energy and Environmental Protection fully and currently informed as to their activities relating to atomic energy. No regulation or amendment to a regulation applying specifically to an atomic energy matter which any such agency may propose to issue shall become effective until thirty days after it has been submitted to the Commissioner of Energy and Environmental Protection, unless, upon a finding of emergency need, the Governor by order waives all or any part of this thirty-day period.

(c) The Commissioner of Energy and Environmental Protection or his designee shall keep the Governor and the several interested agencies informed as to private and public activities affecting atomic industrial development and shall enlist their cooperation in taking action to further such development as is consistent with the health, safety and general welfare of this state.

(d) Within amounts appropriated for the purposes of this section, the Commissioner of Energy and Environmental Protection may retain on a contractual or other basis such assistance as is required to carry out the purposes of this section.

(June, 1955, S. 1938d; 1967, P.A. 134, S. 1; 1969, P.A. 181, S. 1; P.A. 75-537, S. 51, 55; P.A. 77-614, S. 53, 610; P.A. 11-80, S. 1.)

History: 1967 act added Subsec. (f); 1969 act replaced coordinator of atomic development activities with state planning council and commissioner of finance and control, made former Subsec. (b) a Subdiv. of Subsec. (a), deleted Subsec. (e) re per diem and expense reimbursement for abolished coordinator and relettered remaining Subsecs. accordingly; P.A. 75-537 replaced commissioner of finance and control with commissioner of planning and energy policy and United States Atomic Energy Commission with energy research and development administration and nuclear regulatory commission; P.A. 77-614 replaced state planning council and commissioner of planning and energy policy with secretary of the office of policy and management; Sec. 19-409 transferred to Sec. 16a-102 in 1983; pursuant to P.A. 11-80, “Secretary of the Office of Policy and Management” and “secretary” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “commissioner”, respectively, effective July 1, 2011.



Section 16a-103 - (Formerly Sec. 19-408). State agencies to study laws and regulations.

Each of the following-named state agencies is directed to initiate and to pursue continuing studies as to the need, if any, for changes in the laws and regulations administered by it that would arise from the presence within the state of special nuclear materials and by-product materials and from the operation herein of production or utilization facilities, and, on the basis of such studies, to make such recommendations for the enactment of laws or amendments to law administered by it, and such proposals for amendments to the regulations issued by it, as may appear necessary and appropriate: (1) The Department of Public Health, particularly as to hazards, if any, to the public health and safety; (2) the Labor Department, particularly as to hazardous working conditions, if any; (3) the Workers’ Compensation Commission, particularly as to the time and character of proof of claims or injuries and the extent of the compensation allowable therefor; (4) the Department of Motor Vehicles and the Division of State Police within the Department of Emergency Services and Public Protection, particularly as to the transportation of special nuclear materials and by-product materials on highways of the state; (5) the Public Utilities Regulatory Authority, particularly as to the transportation of special nuclear materials and by-product materials by common carriers not in interstate commerce and as to the participation by public utilities subject to its jurisdiction in projects looking to the development of production or utilization facilities for industrial or commercial use; (6) the Insurance Commissioner, particularly as to the insurance of persons and property from hazards to life and property resulting from atomic development; (7) the Commissioner of Energy and Environmental Protection, particularly as to the hazards, if any, to the natural resources of the state, including, without limitation, wildlife, air pollution and the protection, if necessary, of all waterways, including, without limitation, tidal waters, rivers, lakes and streams, from pollution; and (8) such other agencies as the Governor may direct and for the purposes specified by him. No additional employees shall be hired for the purpose of carrying on such studies.

(June, 1955, S. 1937d; 1957, P.A. 4; 364, S. 8; 1971, P.A. 872, S. 153; P.A. 75-486, S. 49, 69; P.A. 77-614, S. 162, 163, 323, 486, 610; P.A. 79-376, S. 26; P.A. 80-482, S. 173, 348; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-51, S. 134; 11-80, S. 1.)

History: 1971 act deleted reference to air pollution as hazard to public health and safety in Subdiv. (a), replaced board of fisheries and game with commissioner of environmental protection in Subdiv. (g), included air pollution and merged Subdiv. (h) into Subdiv. (g), deleting reference to water resources commission, and relettered former Subdiv. (i) as Subdiv. (h); P.A. 75-486 replaced public utilities commission with public utilities control authority in Subdiv. (e); P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, and department of health with department of health services in Subdiv. (a), placed insurance commissioner within the department of business regulation and made insurance department a division within that department in Subdiv. (f) and made state police department a division within the department of public safety in Subdiv. (d), effective January 1, 1979; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation” in Subdiv. (c); P.A. 80-482 made division of public utility control an independent department, restored insurance commissioner as head of independent insurance department and deleted references to abolished department of business regulation; Sec. 19-408 transferred to Sec. 16a-103 in 1983 and alphabetic Subdiv. indicators changed editorially by the Revisors to numeric indicators; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subdiv. (4), effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (5) and “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (7), effective July 1, 2011.



Section 16a-104 - (Formerly Sec. 19-406). License or permit for certain activity.

No person shall manufacture, construct, produce, transfer, acquire or possess any special nuclear material, by-product material, production facility or utilization facility, or act as an operator of a production or utilization facility wholly within this state, unless he has first obtained a license or permit for the activity in which he proposes to engage from the United States Atomic Energy Commission if, pursuant to the Atomic Energy Act of 1954, the commission requires a license or permit to be obtained by persons proposing to engage in activities of the same type over which it has jurisdiction.

(June, 1955, S. 1935d.)

History: Sec. 19-406 transferred to Sec. 16a-104 in 1983.



Section 16a-105 - (Formerly Sec. 19-407). Attorney General to enforce statutes.

Whenever, in the opinion of the Attorney General, any person is violating or is about to violate section 16a-104, the Attorney General may apply to the appropriate court for an order enjoining the person from engaging or continuing to engage in the activity violative of this chapter and, upon a showing that such person has engaged, or is about to engage, in any such activity, a permanent or temporary injunction, restraining order or other order may be granted.

(June, 1955, S. 1936d.)

History: Sec. 19-407 transferred to Sec. 16a-105 in 1983.



Section 16a-106 - (Formerly Sec. 19-409d). Transporting of radioactive materials in the state. Permit required. Regulations. Exemptions. Penalty.

(a) No person shall transport into or through the state any of the following materials: (1) Any quantity of radioactive material specified as a “large quantity” by the Nuclear Regulatory Commission in 10 CFR, Part 71, entitled “Packaging of Radioactive Material for Transport”, (2) any quantity of radioactive waste which has been produced as part of the nuclear fuel cycle and which is being shipped from or through the state to a waste disposal site or facility, or (3) any shipment of radioactive material or waste which is carried by commercial carrier and which is required in 10 CFR or 49 CFR to have a placard unless such person has been granted a permit to transport such materials from the Commissioner of Transportation.

(b) Prior to the transporting of such materials, such person shall apply to the Commissioner of Transportation for a permit and provide said commissioner with the following information: (1) Name of shipper, (2) name of carrier, (3) type and quantity of radioactive material or waste, (4) proposed date and time of shipment, (5) starting point, scheduled route, and destination, and (6) any other information required by the commissioner. Said commissioner shall grant such permit upon a finding that the transporting of such material shall be accomplished in a manner necessary to protect the public health and safety of the citizens of the state. Such permit shall be granted or denied not later than three days, Saturdays and Sundays excluded, after such person has applied for such permit, except that if the commissioner determines that additional time is required to evaluate such application, the commissioner shall notify such person not later than such three-day period that such additional time is required. Said commissioner may require changes in dates, routes or time for the transporting of such material or the use of escorts in the transporting of such material or waste if necessary to protect the public health and safety. The commissioner may consult with the Commissioner of Energy and Environmental Protection and the Commissioner of Emergency Services and Public Protection prior to the granting of such permit and shall immediately notify the Commissioner of Emergency Services and Public Protection of the granting of any permit and of the terms and conditions of such permit. The Commissioner of Emergency Services and Public Protection shall establish an inspection procedure along scheduled routes to ensure compliance with permit conditions and with regulations adopted by the Commissioner of Transportation pursuant to subsection (c) of this section.

(c) The Commissioner of Transportation shall, after consultation with the Commissioner of Energy and Environmental Protection, the Commissioner of Emergency Services and Public Protection, representatives of the federal Nuclear Regulatory Commission and the United States Department of Transportation, adopt regulations, pursuant to chapter 54, to carry out the provisions of this section. The Commissioner of Transportation shall, after consultation with the Commissioner of Emergency Services and Public Protection, establish by regulations adopted pursuant to chapter 54 a permit fee schedule commensurate with the cost of administering the provisions of this section.

(d) This section shall not apply to radioactive materials shipped by or for the United States government for military or national security purposes or which are related to national defense. Nothing herein shall be construed as requiring the disclosure of any defense information or restricted data as defined in the Atomic Energy Act of 1954 and the Energy Reorganization Act of 1974, as amended.

(e) Notwithstanding the provisions of the Freedom of Information Act, as defined in section 1-200, the Commissioner of Transportation shall not disclose to any person other than the Commissioner of Energy and Environmental Protection or the Commissioner of Emergency Services and Public Protection any information provided the Commissioner of Transportation pursuant to subsection (b) of this section prior to the completion of such shipment to which such information relates.

(f) Any person who violates any provision of this section shall be fined not more than ten thousand dollars for each violation.

(P.A. 76-321, S. 1, 2; P.A. 77-162; 77-614, S. 19, 486, 610; P.A. 79-527, S. 1; P.A. 90-230, S. 22, 101; P.A. 97-47, S. 21; P.A. 04-219, S. 8; P.A. 07-217, S. 68; P.A. 11-51, S. 157; 11-80, S. 1.)

History: P.A. 77-162 prohibited transport of radioactive material or waste carried by commercial carrier and required to have a placard without permit in Subsec. (a); P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management and, effective January 1, 1979, replaced commissioner of state police with commissioner of public safety and made state police department a division within department of public safety; P.A. 79-527 required notification of public safety commissioner when permit issued, required public safety commissioner to establish inspection procedure and required transportation commissioner to consult with public safety commissioner concerning regulations; Sec. 19-409d transferred to Sec. 16a-106 in 1983; P.A. 90-230 corrected a reference to the director of emergency management in Subsec. (c); P.A. 97-47 amended Subsec. (e) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections; P.A. 04-219 amended Subsec. (c) to substitute Commissioner of Emergency Management and Homeland Security for director of emergency management, effective January 1, 2005; P.A. 07-217 made technical changes in Subsecs. (a) and (b), effective July 12, 2007; P.A. 11-51 replaced “Commissioner of Public Safety” and “Commissioner of Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection” and made a technical change, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Secretary of the Office of Policy and Management” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 16a-107 - (Formerly Sec. 19-409e). Authority of Commissioner of Transportation concerning transport of radioactive material or waste supersedes any municipal ordinance.

No municipality shall adopt an ordinance which in any way restricts the authority of the Commissioner of Transportation to designate the dates, routes or time for the transporting of such radioactive material or waste and said commissioner’s authority shall supersede the provisions of any existing municipal ordinance to the contrary.

(P.A. 79-527, S. 2.)

History: Sec. 19-409e transferred to Sec. 16a-107 in 1983.






Chapter 298b - Information and Technology (See Chapter 61, Part I)

Section 16a-111 and 16a-112 - Information and technology advisory committees. Secretary to submit reports re office and strategic plan.

Sections 16a-111 and 16a-112 are repealed.

(P.A. 86-292, S. 2, 3, 5; P.A. 89-257, S. 13, 14.)



Section 16a-119b - Reports on implementation of recommendations of Commission to Effect Government Reorganization.

Section 16a-119b is repealed, effective July 1, 1997.

(P.A. 92-135, S. 1; June 18 Sp. Sess. P.A. 97-9, S. 49, 50.)









Title 17 - Public Assistance and Welfare Services (All sections transferred, repealed or obsolete)

Chapter 299–318c - Public Assistance and Welfare Services (All sections transferred, repealed or obsolete)

Section 17-1 to 17-21d - Department of Income Maintenance. Interstate Compact on Welfare Services.

Sections 17-1 to 17-21d, inclusive, have been transferred, repealed or deemed obsolete.

Note: These sections were formerly published as chapter 299.



Section 17-21e to 17-21t - Solicitation of Charitable Funds Act.

Sections 17-21e to 17-21t, inclusive, have been transferred.

Note: These sections were formerly published as chapter 299a.



Section 17-21u and 17-21v - Human Services Reorganization Commission.

Sections 17-21u and 17-21v are repealed.

Note: These sections were formerly published as chapter 299b.



Section 17-22 to 17-31 - Connecticut Humane Society.

Sections 17-22 to 17-31, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 300.



Section 17-31a to 17-31vv - Department of Human Resources.

Sections 17-31a to 17-31vv, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 300a.



Section 17-32 to 17-81i - Child welfare.

Sections 17-32 to 17-81i, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 301.



Section 17-82 to 17-135 - Public assistance.

Sections 17-82 to 17-135, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 302.



Section 17-135a to 17-137f - Department on Aging.

Sections 17-135a to 17-137f, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 303.



Section 17-137g to 17-137r - Deaf and hearing impaired persons.

Sections 17-137g to 17-137r, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 303a.



Section 17-138 to 17-155 - Inebriates and dipsomaniacs.

Sections 17-138 to 17-155, inclusive, are repealed.

Note: These sections were formerly published as chapter 304.



Section 17-155a to 17-155f - Alcohol and Drug Dependence Division.

Sections 17-155a to 17-155f, inclusive, are repealed.

Note: These sections were formerly published as chapter 304a.



Section 17-155g to 17-155j - Commitment of alcoholics.

Sections 17-155g to 17-155j, inclusive, are repealed.

Note: These sections were formerly published as chapter 304b.



Section 17-155k to 17-155qq - Alcohol and drug abuse.

Sections 17-155k to 17-155qq, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 304c.



Section 17-156 to 17-175c - State training schools for mentally retarded persons.

Sections 17-156 to 17-175c, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 305.



Section 17-176 to 17-261a - Mentally ill and drug-dependent persons.

Sections 17-176 to 17-261a, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 306.



Section 17-262 to 17-271 - Settlement.

Sections 17-262 to 17-271, inclusive, are repealed.

Note: These sections were formerly published as chapter 307.



Section 17-272 to 17-355b - Support.

Sections 17-272 to 17-355b, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 308.



Section 17-356 to 17-409 - Reformatory institutions.

Sections 17-356 to 17-409, inclusive, have been transferred or repealed.

Note: These sections were formerly published in chapter 309.



Section 17-410 to 17-459 - Department of Children and Youth Services.

Sections 17-410 to 17-459, inclusive, have been transferred, repealed or deemed obsolete.

Note: These sections were formerly published as chapter 310.



Section 17-460 to 17-475 - Community action agencies.

Sections 17-460 to 17-475, inclusive, have been transferred.

Note: These sections were formerly published as chapter 311.



Section 17-476 to 17-482 - Opportunities industrialization centers.

Sections 17-476 to 17-482, inclusive, have been transferred.

Note: These sections were formerly published as chapter 312.



Section 17-483 to 17-499 - Employment, education and training programs for assistance recipients.

Sections 17-483 to 17-499, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 313.



Section 17-500 to 17-509 - Children’s Trust Fund.

Sections 17-500 to 17-509, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 314.



Section 17-510 to 17-534 - Connecticut Pharmaceutical Assistance Contract to the Elderly and the Disabled Program.

Sections 17-510 to 17-534, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 315.



Section 17-535 to 17-559 - Management of continuing care facilities.

Sections 17-535 to 17-559, inclusive, have been transferred.

Note: These sections were formerly published as chapter 316.



Section 17-560 to 17-569 - Medicare assignment.

Sections 17-560 to 17-569, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 317.



Section 17-570 to 17-634 - Department of Human Resources.

Sections 17-570 to 17-634, inclusive, have been transferred, repealed or deemed obsolete.

Note: These sections were formerly published as chapter 318.



Section 17-635 to 17-654 - Community action agencies.

Sections 17-635 to 17-654, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 318a.



Section 17-655 to 17-659 - Opportunities industrialization centers.

Sections 17-655 to 17-659, inclusive, have been transferred.

Note: These sections were formerly published as chapter 318b.



Section 17-660 to 17-675 - Bureau of Rehabilitation Services.

Sections 17-660 to 17-675, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 318c.









Title 17a - Social and Human Services and Resources

Chapter 319 - Department of Children and Families

Section 17a-1 - (Formerly Sec. 17-410). Definitions.

As used in sections 17a-1 to 17a-26, inclusive, 17a-28 to 17a-49, inclusive, 17a-127 and 46b-120, unless otherwise provided in said sections:

(1) “Commissioner” means the Commissioner of Children and Families;

(2) “Council” means the State Advisory Council on Children and Families;

(3) “Advisory committee” means the Children’s Behavioral Health Advisory Committee;

(4) “Department” means the Department of Children and Families;

(5) “Child” means a child, as defined in section 46b-120;

(6) “Youth” means a youth, as defined in section 46b-120;

(7) “Delinquent child” means a child convicted of a delinquent act, as defined in section 46b-120;

(8) “Child or youth with behavioral health needs” means a child or youth who is suffering from one or more mental disorders as defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”;

(9) “Individual service plan” means a written plan to access specialized, coordinated and integrated care for a child or youth with complex behavioral health service needs that is designed to meet the needs of the child or youth and his or her family and may include, when appropriate (A) an assessment of the individual needs of the child or youth, (B) an identification of service needs, (C) an identification of services that are currently being provided, (D) an identification of opportunities for full participation by parents or emancipated minors, (E) a reintegration plan when an out-of-home placement is made or recommended, (F) an identification of criteria for evaluating the effectiveness and appropriateness of such plan, and (G) coordination of the individual service plan with any educational services provided to the child or youth. The plan shall be subject to review at least every six months or upon reasonable request by the parent based on a changed circumstance, and be approved, in writing, by the parents, guardian of a child or youth and emancipated minors;

(10) “Family” means a child or youth with behavioral health needs and (A) one or more biological or adoptive parents, except for a parent whose parental rights have been terminated, (B) one or more persons to whom legal custody or guardianship has been given, or (C) one or more adults who have a primary responsibility for providing continuous care to such child or youth;

(11) “Parent” means a biological or adoptive parent, except a parent whose parental rights have been terminated;

(12) “Guardian” means a person who has a judicially created relationship between a child or youth and such person that is intended to be permanent and self-sustaining as evidenced by the transfer to such person of the following parental rights with respect to the child or youth: (A) The obligation of care and control; (B) the authority to make major decisions affecting the child’s or youth’s welfare, including, but not limited to, consent determinations regarding marriage, enlistment in the armed forces and major medical, psychiatric or surgical treatment; (C) the obligation of protection of the child or youth; (D) the obligation to provide access to education; and (E) custody of the child or youth;

(13) “Serious emotional disturbance” and “seriously emotionally disturbed” means, with regard to a child or youth, that the child or youth (A) has a range of diagnosable mental, behavioral or emotional disorders of sufficient duration to meet diagnostic criteria specified in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, and (B) exhibits behaviors that substantially interfere with or limit the child’s or youth’s ability to function in the family, school or community and are not a temporary response to a stressful situation;

(14) “Child or youth with complex behavioral health service needs” means a child or youth with behavioral health needs who needs specialized, coordinated behavioral health services;

(15) “Transition services” means services in the areas of education, employment, housing and community living designed to assist a youth with a serious emotional disturbance who is transitioning into adulthood; and

(16) “Community collaborative” means a local consortium of public and private health care providers, parents and guardians of children with behavioral health needs and service and education agencies that have organized to develop coordinated comprehensive community resources for children or youths with complex behavioral health service needs and their families in accordance with principles and goals of Connecticut Community KidCare.

(1969, P.A. 664, S. 3; 1971, P.A. 818, S. 1; 1972, P.A. 127, S. 32; P.A. 75-524, S. 1, 30; P.A. 93-91, S. 1, 2; P.A. 97-272, S. 1; P.A. 98-241, S. 1, 18; June Sp. Sess. P.A. 00-2, S. 6, 53; June Sp. Sess. P.A. 01-2, S. 42, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 02-109, S. 3; P.A. 06-196, S. 100, 101; P.A. 11-157, S. 3; P.A. 12-82, S. 1.)

History: 1971 act redefined “child” and “youth”; 1972 act again redefined “youth” to reflect changed age of majority; P.A. 75-524 specified “council” to be state advisory council; Sec. 17-410 transferred to Sec. 17a-1 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services and council on children and families for council on children and youth services, effective July 1, 1993 (Revisor’s note: Reference in opening sentence to section “17a-51” was deleted editorially by the Revisors to reflect the repeal of that section by P.A. 93-216, S. 8); P.A. 97-272 replaced alphabetic Subdiv. indicators with numeric indicators and added definitions of “child or youth with mental illness”, “child or youth with emotional disturbance”, “individual system of care plan”, “family”, “child or youth at placement risk” and “parent”; P.A. 98-241 added Subdiv. (13) defining “guardian”, effective July 1, 1998; June Sp. Sess. P.A. 00-2 added Subdiv. (14) defining “serious emotional disturbance” and “seriously emotionally disturbed”, and amended Subdivs. (9), (10) and (11) to add “seriously emotionally disturbed” in reference to a child or youth, effective July 1, 2000; June Sp. Sess. P.A. 01-2 made substantial revisions to section, adding definitions of “advisory committee”, “child or youth with complex behavioral health service needs”, “transition services” and “community collaborative”, deleting definitions of “child or youth with emotional disturbance” and “child or youth at placement risk”, redefining “youth”, “individual service plan” and “family”, inserting in definition of “guardian” references to youth, deleting in definition of “parent” word “biological”, substituting in definition of “child or youth with mental illness” “behavioral health needs” for “mental illness”, defining “individual service plan” in lieu of “individual system of care plan”, making technical changes and renumbering Subdivs. accordingly, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 02-109 specified that the definitions apply “unless otherwise provided in said sections” and made technical changes in Subdivs. (9), (10) and (12), effective June 7, 2002; P.A. 06-196 made a technical change in Subdivs. (9)(E) and (16), effective June 7, 2006; P.A. 11-157 redefined “child” and “youth” in Subdivs. (5) and (6) to reference corresponding definitions in Sec. 46b-120, and redefined “delinquent child” in Subdiv. (7) to mean a child convicted of a delinquent act, as defined in Sec. 46b-120; P.A. 12-82 redefined “advisory committee” in Subdiv. (3).

Cited. 158 C. 439.

Annotations to present section:

Cited. 237 C. 272; 238 C. 146; Id., 183. If parental rights terminated, parent can still file habeas petition for child. 255 C. 208.

Cited. 25 CA 586; judgment reversed, see 223 C. 492.



Section 17a-2 - (Formerly Sec. 17-411). Composition of department. Name change.

(a) There shall be a Department of Children and Families which shall be a single budgeted agency consisting of the institutions, facilities and programs existing within the department, any programs and facilities transferred to the department, and such other institutions, facilities and programs as may hereafter be established by or transferred to the department by the General Assembly.

(b) Said department shall constitute a successor department to the Department of Children and Youth Services, for the purposes of sections 4-5, 4-38c, 4-60i, 4-77a, 4-165b, 4a-11b, 4a-12, 4a-16, 5-259, 7-127c, 8-206d, 10-8a, 10-15d, 10-76d, 10-76h, 10-76i, 10-76w, 10-76g, 10-94g, 10-253, 17-86a, 17-294, 17-409, 17-437, 17-572, 17-578, 17-579, 17-585, 17a-1 to 17a-89, inclusive, 17a-90 to 17a-209, inclusive, 17a-218, 17a-277, 17a-450, 17a-458, 17a-474, 17a-560, 17a-511, 17a-634, 17a-646, 17a-659, 18-69, 18-69a, 18-87, 19a-78, 19a-216, 20-14i, 20-14j, 31-23, 31-306a, 38a-514, 45a-591 to 45a-705, inclusive, 45a-706 to 45a-770, inclusive, 46a-28, 46a-126, 46b-15 to 46b-19, inclusive, 46b-120 to 46b-159, inclusive, 54-56d, 54-142k, 54-199, 54-203 and in accordance with the provisions of sections 4-38d and 4-39.

(c) Whenever the words “Commissioner of Children and Youth Services”, “Department of Children and Youth Services”, or “Council on Children and Youth Services” are used in sections 4-5, 4-38c, 4-60i, 4-77a, 4-165b, 4a-11b, 4a-12, 4a-16, 5-259, 7-127c, 8-206d, 10-8a, 10-15d, 10-76d, 10-76h, 10-76i, 10-76w, 10-94g, 10-253, 17-86a, 17-294, 17-409, 17-437, 17-572, 17-578, 17-579, 17-585, 17a-1 to 17a-89, inclusive, 17a-90 to 17a-209, inclusive, 17a-218, 17a-277, 17a-450, 17a-458, 17a-474, 17a-511, 17a-634, 17a-646, 17a-659, 18-69, 18-69a, 18-87, 19a-78, 19a-216, 20-14i, 20-14j, 31-23, 31-306a, 38a-514, 45a-591 to 45a-705, inclusive, 45a-706 to 45a-770, inclusive, 46a-28, 46a-126, 46b-15 to 46b-19, inclusive, 46b-120 to 46b-159, inclusive, 54-56d, 54-142k, 54-199, 54-203, the words “Commissioner of Children and Families”, “Department of Children and Families”, and “Council on Children and Families” shall be substituted respectively in lieu thereof.

(1969, P.A. 664, S. 1; P.A. 75-524, S. 2, 30; P.A. 93-91, S. 1, 2; P.A. 07-148, S. 2; P.A. 11-242, S. 35; P.A. 12-143, S. 5.)

History: P.A. 75-524 replaced provision that department consists of Long Lane School, Connecticut School for Boys and other institutions, facilities, divisions, etc. “as the department shall hereafter establish” with provisions that institutions, etc. existing in, transferred to or established by department are within its jurisdiction; Sec. 17-411 transferred to Sec. 17a-2 in 1991; P.A. 93-91 changed the name of the department of, and council on, children and youth services to the department of, and council on, children and families, effective July 1, 1993; P.A. 07-148 made a technical change in Subsec. (a) and deleted references to repealed Sec. 17a-463 in Subsecs. (b) and (c); P.A. 11-242 deleted reference to repealed Sec. 19a-125 in Subsecs. (b) and (c); P.A. 12-143 amended Subsecs. (b) and (c) to delete references to Sec. 2c-2b, effective July 1, 2012.

Cited. 238 C. 183.



Section 17a-3 - (Formerly Sec. 17-412). Powers and duties of department. Comprehensive strategic plan.

(a) The department shall plan, create, develop, operate or arrange for, administer and evaluate a comprehensive and integrated state-wide program of services, including preventive services, for children and youths whose behavior does not conform to the law or to acceptable community standards, or who are mentally ill, including deaf and hearing impaired children and youths who are mentally ill, emotionally disturbed, substance abusers, delinquent, abused, neglected or uncared for, including all children and youths who are or may be committed to it by any court, and all children and youths voluntarily admitted to, or remaining voluntarily under the supervision of, the commissioner for services of any kind. Services shall not be denied to any such child or youth solely because of other complicating or multiple disabilities. The department shall work in cooperation with other child-serving agencies and organizations to provide or arrange for preventive programs, including, but not limited to, teenage pregnancy and youth suicide prevention, for children and youths and their families. The program shall provide services and placements that are clinically indicated and appropriate to the needs of the child or youth, except that such services and placements shall not commence or continue for a delinquent child who has attained the age of twenty. In furtherance of this purpose, the department shall: (1) Maintain the Connecticut Juvenile Training School and other appropriate facilities exclusively for delinquents; (2) develop a comprehensive program for prevention of problems of children and youths and provide a flexible, innovative and effective program for the placement, care and treatment of children and youths committed by any court to the department, transferred to the department by other departments, or voluntarily admitted to the department; (3) provide appropriate services to families of children and youths as needed to achieve the purposes of sections 17a-1 to 17a-26, inclusive, 17a-28 to 17a-49, inclusive, and 17a-51; (4) establish incentive paid work programs for children and youths under the care of the department and the rates to be paid such children and youths for work done in such programs and may provide allowances to children and youths in the custody of the department; (5) be responsible to collect, interpret and publish statistics relating to children and youths within the department; (6) conduct studies of any program, service or facility developed, operated, contracted for or supported by the department in order to evaluate its effectiveness; (7) establish staff development and other training and educational programs designed to improve the quality of departmental services and programs, which shall include, but not be limited to, training in the prevention, identification and effects of family violence, provided no social worker trainee shall be assigned a case load prior to completing training, and may establish educational or training programs for children, youths, parents or other interested persons on any matter related to the promotion of the well-being of children, or the prevention of mental illness, emotional disturbance, delinquency and other disabilities in children and youths; (8) develop and implement aftercare and follow-up services appropriate to the needs of any child or youth under the care of the department; (9) establish a case audit unit to monitor each regional office’s compliance with regulations and procedures; (10) develop and maintain a database listing available community service programs funded by the department; (11) provide outreach and assistance to persons caring for children whose parents are unable to do so by informing such persons of programs and benefits for which they may be eligible; and (12) collect data sufficient to identify the housing needs of children served by the department and share such data with the Department of Economic and Community Development.

(b) (1) The department, with the assistance of the State Advisory Council on Children and Families, and in consultation with representatives of the children and families served by the department, providers of services to children and families, advocates, and others interested in the well-being of children and families in this state, shall develop and regularly update a single, comprehensive strategic plan for meeting the needs of children and families served by the department. In developing and updating the strategic plan, the department shall identify and define agency goals and indicators of progress, including benchmarks, in achieving such goals. The strategic plan shall include, but not be limited to: (A) The department’s mission statement; (B) the expected results for the department and each of its mandated areas of responsibility; (C) a schedule of action steps and a time frame for achieving such results and fulfilling the department’s mission that includes strategies for working with other state agencies to leverage resources and coordinate service delivery; (D) priorities for services and estimates of the funding and other resources necessary to carry them out; (E) standards for programs and services that are based on research-based best practices, when available; and (F) relevant measures of performance.

(2) The department shall begin the strategic planning process on July 1, 2009. The department shall hold regional meetings on the plan to ensure public input and shall post the plan and the plan’s updates and progress reports on the department’s web site. The department shall submit the strategic plan to the State Advisory Council on Children and Families for review and comment prior to its final submission to the General Assembly and the Governor. On or before July 1, 2010, the department shall submit the strategic plan, in accordance with section 11-4a, to the General Assembly and the Governor.

(3) The commissioner shall track and report on progress in achieving the strategic plan’s goals not later than October 1, 2010, and quarterly thereafter, to said State Advisory Council. The commissioner shall submit a status report on progress in achieving the results in the strategic plan, in accordance with section 11-4a, not later than July 1, 2011, and annually thereafter to the General Assembly and the Governor.

(1969, P.A. 664, S. 2; P.A. 75-524, S. 3, 30; P.A. 79-165; P.A. 86-15; P.A. 89-191, S. 2; P.A. 91-268, S. 1; June Sp. Sess. P.A. 91-8, S. 55; P.A. 94-232, S. 1; P.A. 95-250, S. 1; 95-257, S. 5, 58; P.A. 96-211, S. 1, 5, 6; 96-238, S. 15, 25; P.A. 97-272, S. 6; P.A. 99-26, S. 11, 17, 39; P.A. 05-246, S. 1; P.A. 06-102, S. 3; 06-196, S. 102; P.A. 09-205, S. 1; P.A. 11-105, S. 5; 11-120, S. 2; 11-152, S. 18; 11-156, S. 2; 11-157, S. 4.)

History: P.A. 75-524 essentially rewrote section, clarifying and extending department’s responsibilities; P.A. 79-165 added Subdiv. (i) re master plan; P.A. 86-15 required biennial, rather than annual, submission of master plan; P.A. 89-191 added youth suicide prevention as part of the prevention programs the department is required to provide or arrange for; Sec. 17-412 transferred to Sec. 17a-3 in 1991; P.A. 91-268 added provision in Subdiv. (g) prohibiting a social worker trainee from working on assigned cases until the completion of training, added new Subdivs. (i) establishing a case audit unit, and (j) requiring the development of a list of community service programs, and relettered the remaining Subdiv. accordingly; June Sp. Sess. P.A. 91-8 added new Subdivs. (k) re providing outreach and assistance regarding various programs and benefits to persons caring for the children of others, and (l) re collecting housing data to identify and provide housing assistance to children in need and relettered the previous Subdiv. (Revisor’s note: The reference in Subdiv. (c) to Sec. 17a-51 was deleted editorially by the Revisors to reflect the repeal of that section by P.A. 93-216, S. 8); P.A. 94-232 added teenage pregnancy to requirement for preventive programs and added new Subdiv. (8) to require a comprehensive plan for substance abusers; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-238 added reference to deaf and hearing impaired children and youth who are mentally ill and added children with complicating or multiple disabilities to Subdiv. (7), effective July 1, 1996 (Revisor’s note: In Subdiv. (d) the Revisor’s editorially replaced a comma with the word “and” before the words “the rates” in the phrase “... under the care of the department and the rates to be paid such ...”); P.A. 97-272 added provision requiring that programs provide services and placements that are clinically indicated and appropriate; P.A. 99-26 added Subsec. (n) to require the department to prepare a plan to keep delinquent children placed in the new Connecticut Juvenile Training School in such facility for at least one year, effective May 7, 1999, and amended Subsec. (a) to replace “Long Lane School” with “the Connecticut Juvenile Training School” and amended Subsec. (n) to delete “new” before “Connecticut Juvenile Training School”, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 05-246 divided section into new Subsecs. (a), (b) and (c), made technical changes throughout and changed “region’s compliance” to “area office’s compliance” in Subsec. (a)(9); P.A. 06-102 amended Subsec. (a) to add “or remaining voluntarily under the supervision of” and substituted “commissioner” for “department”, effective June 2, 2006; P.A. 06-196 made technical changes in Subsecs. (a) and (b)(8), effective June 7, 2006; P.A. 09-205 replaced former Subsec. (b) with new Subsec. (b) re development of comprehensive strategic plan for meeting the needs of children and families, regional meetings on plan, submission of plan to State Advisory Council on Children and Families, General Assembly and Governor and submission of annual progress report re achieving plan’s goals to General Assembly and Governor, effective July 1, 2009; P.A. 11-105 amended Subsec. (a)(9) by replacing “area” with “regional”, effective July 1, 2011; P.A. 11-120 deleted former Subsec. (c) re plan for children placed in Connecticut Juvenile Training School, effective July 1, 2011; P.A. 11-152 amended Subsec. (a)(7) to require training in prevention, identification and effects of family violence, effective July 1, 2011; P.A. 11-156 made identical changes as P.A. 11-120; P.A. 11-157 amended Subsec. (a) to provide that services and placements shall not commence or continue for delinquent child who has attained age 20, and deleted former Subsec. (c) re plan for children placed in Connecticut Juvenile Training School.

See Sec. 17a-453c re “Project Safe” interagency collaboration.

Cited. 171 C. 644.

Annotations to present section:

Cited. 41 CA 565.

Cited. 44 CS 551.



Section 17a-3a - Connecticut Juvenile Training School. Department duties.

The Department of Children and Families shall ensure that the Connecticut Juvenile Training School:

(1) Completes health, mental health and educational assessments for each child admitted to the school not later than thirty days from the date of such child’s admission;

(2) Completes a written individualized treatment plan for each child admitted to the school not later than thirty days from the date of such child’s admission;

(3) Complies with the provisions of sections 46a-150 to 46a-154, inclusive, regarding the use of physical restraints, medication and seclusion of children at the school;

(4) Provides training to all staff at the school regarding their mandatory child abuse and neglect reporting obligations under section 17a-101;

(5) Provides the opportunity for each child at the school to engage in at least one hour of physical exercise per day on weekdays and at least two hours of physical exercise per day on the weekends.

(P.A. 03-251, S. 1.)

History: P.A. 03-251 effective July 1, 2003.



Section 17a-4 - (Formerly Sec. 17-413). State Advisory Council on Children and Families. Appointment. Powers and duties.

(a) There shall be a State Advisory Council on Children and Families which shall consist of nineteen members as follows: (1) Thirteen members appointed by the Governor, including two persons who are child care professionals, two persons eighteen to twenty-five years of age, inclusive, served by the Department of Children and Families, one child psychiatrist licensed to practice medicine in this state and one attorney who has expertise in legal issues related to children and youth and seven persons who shall be representative of young persons, parents and others interested in the delivery of services to children and youths, including child protection, behavioral health, juvenile justice and prevention services, at least four of whom shall be parents, foster parents or family members of children who have received, or are receiving, behavioral health services, child welfare services or juvenile services; and (2) six members representing the regional advisory councils established pursuant to section 17a-30, appointed one each by the members of each council. On and after October 1, 2014, no more than half the members of the council shall be persons who receive income from a private practice or any public or private agency that delivers mental health, substance abuse, child abuse prevention and treatment, child welfare services or juvenile services. Members of the council shall serve without compensation, except for necessary expenses incurred in the performance of their duties. The Department of Children and Families shall provide the council with funding to facilitate the participation of those members representing families and youth, as well as for other administrative support services. Members shall serve on the council for terms of two years each and no member shall serve for more than three consecutive terms. The commissioner shall be an ex-officio member of the council without vote and shall attend its meetings. Any member who fails to attend three consecutive meetings or fifty per cent of all meetings during any calendar year shall be deemed to have resigned. The council shall elect a chairperson and vice-chairperson to act in the chairperson’s absence.

(b) The council shall meet quarterly, and more often upon the call of the chair or a majority of the members. The council’s meetings shall be held at locations that facilitate participation by members of the public, and its agenda and minutes shall be posted on the department’s web site. A majority of the members in office, but not less than six members, shall constitute a quorum. The council shall have complete access to all records of the institutions and facilities of the department in furtherance of its duties, while at all times protecting the right of privacy of all individuals involved, as provided in section 17a-28.

(c) The duties of the council shall be to: (1) Recommend to the commissioner programs, legislation or other matters which will improve services for children and youths, including behavioral health services; (2) annually review and advise the commissioner regarding the proposed budget; (3) interpret to the community at large the policies, duties and programs of the department; (4) issue any reports it deems necessary to the Governor and the Commissioner of Children and Families; (5) assist in the development of and review and comment on the strategic plan developed by the department pursuant to subsection (b) of section 17a-3; (6) receive on a quarterly basis from the commissioner a status report on the department’s progress in carrying out the strategic plan; (7) independently monitor the department’s progress in achieving its goals as expressed in the strategic plan; and (8) offer assistance and provide an outside perspective to the department so that it may be able to achieve the goals expressed in the strategic plan.

(1969, P.A. 664, S. 4; 1971, P.A. 818, S. 2; P.A. 74-150, S. 2; P.A. 75-524, S. 4, 30; P.A. 79-45; P.A. 84-256, S. 12, 17; P.A. 93-91, S. 1, 2; P.A. 00-188, S. 1, 5; June Sp. Sess. P.A. 01-2, S. 50, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 29; P.A. 06-196, S. 103; P.A. 09-205, S. 5; P.A. 11-120, S. 1; P.A. 12-82, S. 2; P.A. 13-40, S. 1.)

History: 1971 act established council as advisory body, increased membership from 11 to 14 by adding three youth members as provided in act, required that meeting be called at request of 5, rather than 3 members, and deleted provisions re required appearances and production of documents, re development of department policy and re board of review as no longer conforming with advisory status; P.A. 74-150 deleted requirement that at least one woman member be appointed; P.A. 75-524 increased membership to 15 and required 5 to be child-care professionals, one to be attorney with remainder representative of young people, parents and other interested parties, specified that psychiatrist member be “child” psychiatrist, changed schedule of appointments, removed all agency heads, except commissioner of children and youth services, from ex-officio membership, limited terms, required monthly rather than quarterly meetings, allowed council access to records and expanded council’s duties in new Subsec. (c); P.A. 79-45 changed age of youth members from between 18 and 25 to between 15 and 22; P.A. 84-256 added attendance and quorum requirements for members and eliminated requirement of annual report to governor, required that meetings be held quarterly rather than monthly and deleted obsolete appointment provisions; Sec. 17-413 transferred to Sec. 17a-4 in 1991; P.A. 93-91 substituted commissioner and department of children and families and council on children and families for commissioner and department of children and youth services and council on children and youth services, effective July 1, 1993; P.A. 00-188 amended Subsec. (a) to delete requirement that at least 3 members between 15 and 22 years of age be appointed and to make technical changes, effective July 1, 2000; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to increase, from 15 to 17, the number of members, to require that no less than 50% of the members be parents or family members of children who have received or are receiving behavioral health, child welfare services or juvenile services and that no more than half the members be persons who receive income from a private practice or any public or private agency that delivers mental health, substance abuse, child abuse prevention and treatment, child welfare services or juvenile services, and to require that members serve on the council for terms of 2 years each, and amended Subsec. (c) to make technical changes, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made a technical change in Subsec. (a), effective May 12, 2003; P.A. 06-196 made a technical change in Subsecs. (a) and (c), effective June 7, 2006; P.A. 09-205 amended Subsec. (a) by adding 2 persons served by Department of Children and Families to advisory council, requiring attorney member to have expertise in legal issues related to children and youth, specifying type of services in which the balance of council shall be interested, and requiring department to provide funding to facilitate participation of members representing families and youth and for administrative support services, amended Subsec. (b) by requiring meetings to be held at locations facilitating participation by public and posting of its agenda and minutes on department’s web site, and amended Subsec. (c) by requiring advisory council to recommend improvement of behavioral health services and inserting Subdivs. (5) to (8) re additional duties, effective July 1, 2009; P.A. 11-120 amended Subsec. (a) by increasing number of members from 17 to 19 and adding foster parents to group of members that must make up at least 50% of council’s membership; P.A. 12-82 amended Subsec. (a) by redesignating existing provision re gubernatorial appointments as Subdiv. (1) and amending same by reducing gubernatorial appointments from 19 to 13, reducing number of child care professional members from 5 to 2, substituting 7 persons for “the balance of the advisory council” re number of appointed members interested in delivery of services to children and youth and substituting “at least four of whom” for “no less than fifty per cent” re members being parents, foster parents or family members of children receiving certain services, adding Subdiv. (2) re 6 council appointments to be made by members of regional advisory councils, adding provision re on and after October 1, 2014, no more than half of council membership may be persons receiving income through delivery of certain services and increasing number of permitted consecutive terms from 2 to 3; P.A. 13-40 amended Subsec. (a)(1) by removing “at least” re 2 child care professionals and 1 attorney with expertise in legal issues related to children and youths serving as members of council.



Section 17a-4a - Children’s Behavioral Health Advisory Committee. Membership. Reports.

(a) There is established a Children’s Behavioral Health Advisory Committee which shall promote and enhance the provision of behavioral health services for all children in this state.

(b) The Children’s Behavioral Health Advisory Committee shall be composed of the following ex-officio voting members: (1) The Commissioner of Children and Families or the commissioner’s designee; (2) the Commissioner of Social Services or the commissioner’s designee; (3) the executive director of the Children’s Health Council or said director’s designee; (4) the Chief Court Administrator or said administrator’s designee; (5) the Commissioner of Education or the commissioner’s designee; (6) the Commissioner of Mental Health and Addiction Services or the commissioner’s designee; (7) the Commissioner of Developmental Services or the commissioner’s designee; (8) the executive director of the Office of Protection and Advocacy for Persons with Disabilities or the director’s designee; and the following public members: (A) Two members appointed by the Governor, one of whom shall be a parent of a child who receives behavioral health services and one of whom shall be a provider of behavioral health services; (B) six members, one of whom shall be appointed by the president pro tempore of the Senate, one of whom shall be appointed by the speaker of the House of Representatives, one of whom shall be appointed by the majority leader of the Senate, one of whom shall be appointed by the majority leader of the House of Representatives, one of whom shall be appointed by the minority leader of the Senate and one of whom shall be appointed by the minority leader of the House of Representatives, and all of whom shall be knowledgeable on issues relative to children in need of behavioral health services and family supports; and (C) sixteen members appointed by the Commissioner of Children and Families. The membership of the advisory committee shall fairly and adequately represent parents of children who have a serious emotional disturbance. At least fifty-one per cent of the members of the advisory committee shall be persons who are parents or relatives of a child who has or had a serious emotional disturbance or persons who had a serious emotional disturbance as children and no more than half the members of the committee shall be persons who receive income from a private practice or any public or private agency that delivers behavioral health services.

(c) All appointments to the advisory committee shall be made no later than sixty days after July 1, 2000. Any vacancy shall be filled by the appointing authority. Members shall serve two-year terms and no public member shall serve for more than two consecutive terms.

(d) The advisory committee shall elect two cochairpersons from among its members, one of whom shall be the parent of a child with a serious emotional disturbance. The advisory committee shall meet at least bimonthly. Members of the advisory committee shall serve without compensation, except for necessary expenses incurred in the performance of their duties.

(e) Not later than October first of each year, the advisory committee shall submit a status report on local systems of care and practice standards for state-funded behavioral health programs to the Commissioner of Children and Families and the State Advisory Council on Children and Families.

(f) Not later than October first of each odd-numbered year, the advisory committee shall submit recommendations concerning the provision of behavioral health services for all children in the state to the Commissioner of Children and Families and the State Advisory Council on Children and Families. The recommendations shall address, but shall not be limited to, the following: (1) The target population for children with behavioral health needs, and assessment and benefit options for children with such needs; (2) the appropriateness and quality of care for children with behavioral health needs; (3) the coordination of behavioral health services provided under the HUSKY Plan with services provided by other publicly-funded programs; (4) performance standards for preventive services, family supports and emergency service training programs; (5) assessments of community-based and residential care programs; (6) outcome measurements by reviewing provider practice; and (7) a medication protocol and standards for the monitoring of medication and after-care programs.

(P.A. 00-188, S. 2, 5; P.A. 01-19, S. 1, 2; June Sp. Sess. P.A. 01-2, S. 51, 69; June Sp. Sess. P.A. 01-9, S. 93, 129, 131; P.A. 03-19, S. 30; P.A. 07-73, S. 2(b); P.A. 12-82, S. 3.)

History: P.A. 00-188 effective July 1, 2000; P.A. 01-19, effective May 15, 2001, and June Sp. Sess. P.A. 01-9, effective July 1, 2001, both amended Subsec. (b) to add executive director of the Office of Protection and Advocacy for Persons with Disabilities or designee as a committee member; June Sp. Sess. P.A. 01-2 amended Subsec. (b) to require that the seven state agency heads be ex-officio voting members, to require that all of the appointed members be public members, substituting Subparas. designators (A) to (C) for Subdivs. (8) to (10), to increase, from 50% to 51%, the number of advisory committee members who shall be parents or relatives of a child who has or had a serious emotional disturbance or persons who had a serious emotional disturbance as a child, and to require that no more than half the members be persons who receive income from a private practice or any public or private agency that delivers behavioral health services, amended Subsec. (c) to prohibit public members from serving for more than two consecutive terms, and amended Subsec. (d) to allow advisory committee members to receive necessary expenses incurred in the performance of their duties, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made technical changes in Subsec. (b), effective May 12, 2003; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 12-82 amended Subsec. (a) by deleting “to the State Advisory Council on Children and Families”, amended Subsec. (b)(8)(C) by substituting “Commissioner of Children and Families” for “chairperson of the State Advisory Council on Children and Families” and amended Subsecs. (e) and (f) to add “the Commissioner of Children and Families” as a recipient of required status reports and recommendations.



Section 17a-5 - (Formerly Sec. 17-414). Appointment of commissioner.

In accordance with the provisions of sections 4-5 to 4-8, inclusive, the Governor shall, after consultation with the Council on Children and Families, appoint a Commissioner of Children and Families who shall be the administrative head of the department. He shall devote his full time to the duties of his office.

(1969, P.A. 664, S. 5; P.A. 93-91, S. 1, 2.)

History: Sec. 17-414 transferred to Sec. 17a-5 in 1991; P.A. 93-91 substituted commissioner and department of children and families and council on children and families for commissioner and department of children and youth services and council on children and youth services, effective July 1, 1993.



Section 17a-6 - (Formerly Sec. 17-415). Powers and duties of commissioner.

The commissioner, or the commissioner’s designee, shall:

(a) Establish or contract for the use of a variety of facilities and services for identification, evaluation, discipline, rehabilitation, aftercare, treatment and care of children and youths in need of the department’s services;

(b) Administer in a coordinated and integrated manner all institutions and facilities which are or may come under the jurisdiction of the department and shall appoint advisory groups for any such institution or facility;

(c) Encourage the development of programs and the establishment of facilities for children and youths by public or private agencies and groups;

(d) Enter into cooperative arrangements with public or private agencies outside the state;

(e) Insure that all children under the commissioner’s supervision have adequate food, clothing, shelter and adequate medical, dental, psychiatric, psychological, social, religious and other services;

(f) Provide, in the commissioner’s discretion, needed service to any municipality, agency, or person, whether or not such person is committed to the commissioner;

(g) Adopt and enforce regulations and establish rules for the internal operation and administration of the department in accordance with chapter 54;

(h) Undertake, contract for or otherwise stimulate research concerning children and youths;

(i) Subject to the provisions of chapter 67, appoint such professional, technical and other personnel as may be necessary for the efficient operation of the department;

(j) Coordinate the activities of the department with those of other state departments, municipalities and private agencies concerned with providing services for children and youths and their families;

(k) Act as administrator of the Interstate Compact for Juveniles under section 46b-151h;

(l) Provide or arrange for the provision of suitable education for every child under the commissioner’s supervision, either in public schools, special educational programs, private schools, educational programs within the institutions or facilities under the commissioner’s jurisdiction, or work and training programs otherwise provided by law. The suitability of educational programs provided by the commissioner shall be subject to review by the Department of Education;

(m) Submit to the state advisory council for its comment proposals for new policies or programs and the proposed budget for the department;

(n) Have any and all other powers and duties as are necessary to administer the department and implement the purposes of sections 17a-1 to 17a-26, inclusive, and 17a-28 to 17a-49, inclusive;

(o) Conduct and render a final decision in administrative hearings; and

(p) Provide programs for juvenile offenders that are gender specific in that they comprehensively address the unique needs of a targeted gender group.

(1969, P.A. 664, S. 6; 1971, P.A. 818, S. 3, 4; 1972, P.A. 107, S. 1; P.A. 73-49, S. 1, 3; P.A. 75-524, S. 5, 30; P.A. 93-54; P.A. 01-181, S. 1; P.A. 03-255, S. 2; P.A. 06-196, S. 104; P.A. 09-205, S. 2.)

History: 1971 act deleted references to consultation with council in Subsec. (b) and to policies formulated by council in Subsec. (e), reflecting council’s change to advisory status; 1972 act inserted new Subsec. (q) re vocational parole and redesignated former Subsec. (q) as Subsec. (r); P.A. 73-49 rephrased Subsec. (q) and stated that limitations on employment of those under sixteen do not apply; P.A. 75-524 replaced previous provisions and included commissioner’s designee; Sec. 17-415 transferred to Sec. 17a-6 in 1991; P.A. 93-54 added Subdiv. (o) authorizing commissioner to conduct administrative hearings and render final decisions (Revisor’s note: The reference in Subdiv. (n) to Sec. 17a-51 was deleted editorially by the Revisors to reflect the repeal of that section by P.A. 93-216, S. 8); P.A. 01-181 made technical changes for purposes of gender neutrality in introductory language and Subdivs. (e), (f) and (l) and added Subdiv. (p) re provision of programs for juvenile offenders that are gender specific, addressing needs of targeted gender group; P.A. 03-255 amended Subdiv. (k) to replace “Interstate Compact on Juveniles established by section 46b-151a, when so designated by the Governor in accordance with section 46b-151c” with “Interstate Compact for Juveniles under section 46b-151h”, effective July 1, 2004, or upon enactment of the Interstate Compact for Juveniles by thirty-five jurisdictions, whichever is later; Illinois became the thirty-fifth enacting jurisdiction on August 26, 2008; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 09-205 amended Subdiv. (b) by replacing “may” with “shall” re appointment of advisory groups, effective July 1, 2009.

See Sec. 17a-63 re reports to General Assembly concerning data from administrative case reviews.

See Secs. 20-14h to 20-14j, inclusive, re administration of medication in day and residential programs and facilities.

Cited. 171 C. 644; Id., 652.



Section 17a-6a - Commissioner to require applicants to submit to state and national criminal history records checks. State child abuse registry checks for applicants.

The Commissioner of Children and Families shall (1) require each applicant for a position with the department to state in writing whether such person has ever been convicted of a crime or whether criminal charges are pending against such person at the time such person submits an application, and (2) require each applicant to submit to state and national criminal history records checks, in accordance with section 29-17a. The commissioner shall also check the state child abuse registry established pursuant to section 17a-101k for the name of such applicant.

(P.A. 03-243, S. 6; P.A. 05-207, S. 5.)

History: P.A. 05-207 deleted requirement that commissioner check state child abuse registry for perpetrator information.



Section 17a-6b - Connecticut Juvenile Training School advisory group. Review. Recommendations. Report by commissioner.

(a) The advisory group for the Connecticut Juvenile Training School, established pursuant to subsection (b) of section 17a-6, shall provide an on-going review of the Connecticut Juvenile Training School with recommendations for improvement or enhancement. The review shall include, but not be limited to:

(1) The number, age, ethnicity and race of the residents placed at the training school, including the court locations that sentenced them, the number sentenced from each court location and the offenses for which they were sentenced;

(2) The percentage of residents in need of substance abuse treatment and the programming interventions provided to assist residents;

(3) A review of the program and policies of the facility;

(4) The educational and literacy programs available to the residents, including the educational level of residents, the number of residents requiring special education and related services, including school attendance requirements, the number of residents who are educated in the alternative school and the reasons for such education;

(5) The vocational training programs available to the residents and the actual number of residents enrolled in each training program, including all vocational attendance requirements;

(6) The delinquency recidivism rates of such residents, which shall include the number of children discharged to residential placement, the number of children discharged due to expiration of the period of commitment and the number of children returned to the Connecticut Juvenile Training School;

(7) The diagnosis of each resident after intake assessment;

(8) The costs associated with the operation of the training school, including staffing costs and average cost per resident;

(9) Reintegration strategies and plans to transition the residents to their home communities; and

(10) A review of safety and security issues that affect the host municipality.

(b) The Department of Children and Families shall serve as administrative staff of the advisory group referred to in subsection (a) of this section.

(c) Not later than February 4, 2004, and annually thereafter, the Commissioner of Children and Families shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and human services and to the select committee of the General Assembly having cognizance of matters relating to children with respect to the Connecticut Juvenile Training School.

(d) Each report required pursuant to subsection (c) of this section shall summarize the information and recommendations specified in subsection (a) of this section and shall also include such other information that the Department of Children and Families has identified as requiring immediate legislative action.

(P.A. 03-251, S. 2, 3; P.A. 04-257, S. 98, 99; P.A. 11-105, S. 2.)

History: P.A. 03-251 effective July 9, 2003; P.A. 04-257 made technical changes in Subsecs. (a) and (d), effective June 14, 2004; P.A. 11-105 amended Subsec. (a) by deleting reference to public safety committee and adding new Subdiv. (10) re review of safety and security issues, effective July 1, 2011.



Section 17a-6c - Adjudicated youths in care and custody of department. Reports.

(a) On or before June 1, 2004, and annually thereafter, the Department of Children and Families shall report, in accordance with section 11-4a, to the select committee of the General Assembly having cognizance of matters relating to children and to the joint standing committees of the General Assembly having cognizance of matters relating to criminal law and the Department of Children and Families on: (1) The number of adjudicated youths, by gender and age, in the care and custody of the department, (2) the facilities in which such youths are being housed, (3) the number, age and gender of such youths who have left department custody in an unauthorized manner, (4) the number of police reports filed with respect to such youths, and (5) the status of new construction or preparation of facilities to house adjudicated youths in the care and custody of the department.

(b) The report required by subsection (a) of this section shall be attached to the annual report required to be filed by the Commissioner of Children and Families pursuant to subsections (c) and (d) of section 17a-6b.

(P.A. 04-89, S. 1, 2; P.A. 06-196, S. 105.)

History: P.A. 04-89 effective May 10, 2004; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006.



Section 17a-7 - (Formerly Sec. 17-415a). Parole of delinquent child in commissioner’s custody.

Except as otherwise limited by subsection (i) of section 46b-140 and subsection (a) of section 46b-141, the Commissioner of Children and Families or his designee may, when deemed in the best interests of a child committed to the custody of the commissioner as delinquent by the Superior Court, place such child on parole under such terms or conditions as the commissioner or his designee deem to be in the best interests of such child. When in the opinion of the commissioner or his designee it is no longer in the best interest of such child to remain on parole such child may be returned to any institution, resource or facility administered by or available to the Department of Children and Families.

(P.A. 74-268, S. 1, 3; P.A. 75-524, S. 11, 30; P.A. 78-280, S. 28, 127; P.A. 79-581, S. 8; P.A. 93-91, S. 1, 2; June Sp. Sess. P.A. 98-1, S. 78, 121.)

History: P.A. 75-524 replaced “person” with “child or youth”; P.A. 78-280 deleted references to youths and replaced juvenile court with superior court; P.A. 79-581 placed limitation on provisions re Secs. 51-321 and 51-322(a); Sec. 17-415a transferred to Sec. 17a-7 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998.



Section 17a-7a - Standard leave and release policies for delinquent children committed to department. Regulations.

(a) The Commissioner of Children and Families shall adopt regulations, in accordance with chapter 54, to establish standard leave and release policies for juvenile delinquents committed to the Department of Children and Families and assigned to state facilities and private residential programs. Such regulations shall provide that juvenile delinquents shall not be eligible for:

(1) Any leave without an initial sixty-day evaluation of fitness and security risk, including a trial leave not exceeding one day; or

(2) Any leave or release without (A) an evaluation of fitness and security risk, (B) the assignment of supervision and clear identification of custody of a parent, legal guardian or other responsible adult, (C) confidential notification of local police for a leave or release granted to a serious juvenile offender, and (D) a determination of eligibility immediately prior to granting the leave or release of a delinquent.

(b) The commissioner may waive the requirement for a sixty-day evaluation of fitness and security risk pursuant to subdivision (1) of subsection (a) of this section for a juvenile delinquent who is transferred from one facility to another if the juvenile delinquent has had a satisfactory sixty-day evaluation of fitness and security risk pursuant to said subdivision.

(P.A. 97-130; P.A. 11-156, S. 1.)

History: P.A. 11-156 designated existing provisions as Subsec. (a) and amended same to insert Subdiv. designators and make conforming and technical changes, and added Subsec. (b) re waiver of sixty-day evaluation of fitness and security risk re transfer.



Section 17a-8 - (Formerly Sec. 17-415b). Custody of children and youths committed to commissioner as delinquent. Term, escape, violation of parole, return to custody. Vocational parole.

(a) All children and youths who are or have been committed to the custody of the Commissioner of Children and Families as delinquent shall remain in such custody until the earliest of the following: (1) The date such commitment expires as provided by order of the Superior Court, (2) the date such commitment terminates as provided by order of the Superior Court, or (3) the date the child or youth attains the age of twenty. Any child or youth who while placed in an institution administered by the Department of Children and Families escapes from such institution or any child or youth who violates the terms or conditions of parole may be returned to actual custody. The request of the Commissioner of Children and Families, or the commissioner’s designee, shall be sufficient warrant to authorize any officer of the Department of Children and Families or any officer authorized by law to serve criminal process within this state to return any such child or youth into actual custody; and any such officer, police officer or constable shall arrest and hold any such child or youth when so requested, without written warrant.

(b) If the commissioner finds that a child or youth committed to his custody as delinquent who is fourteen years of age or older cannot benefit from continued school attendance and if the commissioner further finds that such person may benefit from part or full-time employment at some useful occupation, the commissioner may place the child or youth on vocational parole, under the supervision of an employee of the department. For the purposes of this section, the limitations of subsection (a) of section 31-23, on the employment of minors under the age of sixteen years, shall not apply for the duration of such vocational parole.

(P.A. 74-268, S. 2, 3; P.A. 75-524, S. 12, 30; P.A. 76-436, S. 588, 681; P.A. 93-91, S. 1, 2; P.A. 00-99, S. 53, 154; P.A. 06-196, S. 106; P.A. 11-157, S. 5.)

History: P.A. 75-524 replaced “person(s)” with “child(ren) or youth” and added Subsec. (b) re vocational parole; P.A. 76-436 replaced juvenile court with superior court, effective July 1, 1978; Sec. 17-415b transferred to Sec. 17a-8 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 00-99 deleted reference to sheriff in Subsec. (a), effective December 1, 2000; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 11-157 amended Subsec. (a) to designate existing provisions re expiration and termination as Subdivs. (1) and (2), add Subdiv. (3) re age and provide that custody continues until earliest of the date of expiration or termination of commitment or the date the child or youth attains the age of 20, and made technical changes in Subsec. (b).



Section 17a-8a - Authorized leave for delinquent child committed to department.

The Commissioner of Children and Families may authorize leave for a child convicted as delinquent committed to the Department of Children and Families and assigned to a state facility or private residential program, provided there is a reasonable belief, based on the totality of the information in the possession of the commissioner, that such child will honor the commissioner’s trust and is eligible for leave under standards adopted pursuant to 17a-7a. If any such child who is granted leave under this section fails to return to such facility or program, such child shall be guilty of escape from custody pursuant to section 53a-171. The superintendent or director shall disclose any records created or obtained by the facility or program regarding such child and necessary to facilitate the apprehension and the return of the child to the custody of the commissioner.

(P.A. 98-70, S. 4; P.A. 00-209, S. 1.)

History: P.A. 00-209 added provision that a child who fails to return from an authorized leave “shall be guilty of escape from custody pursuant to section 53a-171”, required the disclosure of records “necessary to facilitate the apprehension and return of the child to the custody of the commissioner”, deleted provision that limited the disclosure “to the appropriate law enforcement agency” and made a technical change.



Section 17a-9 - (Formerly Sec. 17-417). Appointment of deputy commissioners, directors and administrative heads.

(a) The commissioner shall appoint, after consultation with the state advisory council, and may remove in a like manner, two deputy commissioners who shall be in the unclassified service. The deputy commissioner for program services shall be a clinically competent professional person experienced in one or more fields of children’s services and in the administration of such services, and shall be responsible for the supervision of all clinical treatment and program services of the department. The deputy commissioner of administrative services shall have experience in business or institutional administration and shall be responsible for the organizational and general administrative services of the department.

(b) The commissioner shall appoint, after consultation with the state advisory council, and may remove in like manner, not more than two program directors who shall be in the unclassified service, provided the title or duties of any director appointed pursuant to this subsection may be changed as the commissioner deems necessary after consultation with the state advisory council. Such directors may oversee community programs and services and the operation of institutions and facilities.

(c) The commissioner shall, in accordance with chapter 67 and after consultation with the state advisory council, appoint the administrative heads of all of the institutions and facilities transferred to the department and such other institutions and facilities as now are or hereafter may be established by or transferred to the department. Such administrative heads shall have skill and experience in the administration of children’s services and shall manage their institutions and facilities in accordance with the regulations and orders of the commissioner.

(d) The commissioner shall, after consultation with the state advisory council, appoint and may remove in a like manner, up to six regional directors who shall be in the unclassified service. Each regional director shall have skill and experience in the field of children’s services and in the administration of such services. Each regional director shall be subject to the direction of the commissioner and shall be responsible for the operation and administration of services provided or funded by the department in the regions created by the commissioner pursuant to subsection (a) of section 17a-30.

(1969, P.A. 664, S. 8; P.A. 75-400, S. 1, 2; 75-524, S. 6, 30; P.A. 79-104; P.A. 87-518, S. 2, 5; P.A. 93-216, S. 1; P.A. 95-339, S. 7, 8; P.A. 05-246, S. 2; P.A. 11-105, S. 6.)

History: P.A. 75-400 included two assistant superintendents; P.A. 75-524 specified council’s advisory status, increased number of deputy commissioners to two and specified their qualifications and duties, and replaced previous provisions re appointments of division and institution heads with new Subsecs. (b) and (c); P.A. 79-104 amended Subsec. (b) to allow change in director’s duties or titles after consultation with council; P.A. 87-518 inserted new Subsec. (b), authorizing appointment of six regional directors, and two assistant directors for each regional director, and relettered remaining subsections accordingly; Sec. 17-417 transferred to Sec. 17a-9 in 1991; P.A. 93-216 amended Subsec. (a) to increase number of deputy commissioners from two to three by separating support services as separate position, amended Subsec. (b) to replace directors with administrators and to delete provisions re assistant regional directors and amended Subsec. (c) to delete provisions requiring appointment of persons to fill specified directorships; P.A. 95-339 amended Subsec. (a) to reduce the number of deputy commissioners from three to two and to delete language describing the experience required for and the responsibilities of the eliminated position of deputy commissioner for support services, effective July 1, 1995; P.A. 05-246 deleted former Subsec. (b) re appointment and qualification of regional administrators, redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c) and made a technical change in redesignated Subsec. (b), effective July 8, 2005; P.A. 11-105 amended Subsec. (b) by deleting provision requiring that directors be appointed in accordance with Ch. 67, adding requirement that not more than 2 program directors be appointed and adding provisions specifying that program directors be in the unclassified service and allowing directors to oversee programs, services and operations and added Subsec. (d) re appointment of regional directors, effective July 1, 2011.



Section 17a-10 - (Formerly Sec. 17-418). Custody of committed children. Support and health services. Extension or termination of commitment.

(a) Any child committed to the department by the Superior Court shall be deemed to be within the custody of the commissioner until such commitment terminates as provided in subsection (a) of section 17a-8.

(b) The commissioner shall pay for the support and maintenance of any delinquent child who is in residence in any of the department’s institutions or facilities or in transit from one institution or facility to another. The commissioner, in the commissioner’s sole discretion, may, if the commissioner has sufficient funds, pay for the support and maintenance of any other child or youth who is in the custody of the commissioner. If a child is in the custody of the commissioner and is also committed to the Commissioner of Social Services, the Commissioner of Social Services shall pay for such child’s support and maintenance when such child is living elsewhere than in an institution or facility of the Department of Children and Families, unless there is other provision for such child’s support. Nothing in this section shall exempt any person from liability of support of children or youths under the supervision of the commissioner, when otherwise provided by law.

(c) When deemed in the best interests of a child in the custody of the commissioner, the commissioner, his designee, a superintendent or assistant superintendent or, when the child is in transit between department facilities, a designee of the commissioner, may authorize, on the advice of a physician licensed to practice in the state, medical treatment, including surgery, to insure the continued good health or life of the child. Any of said persons may, when he deems it in the best interests of the child, authorize, on the advice of a dentist licensed to practice in the state, dentistry, including dental surgery, to insure the continued good health of the child. Upon such authorization, the commissioner shall exercise due diligence to inform the parents or guardian prior to taking such action, and in all cases shall send notice to the parents or guardian by letter to their last-known address informing them of the actions taken, of their necessity and of the outcome, but in a case where the commissioner fails to notify, such failure will not affect the validity of the authorization.

(d) If the Superior Court requests a report on any committed child, the commissioner shall be responsible for preparing and transmitting such report to the requesting court. Not more than sixty days nor less than thirty days prior to the expiration of the original commitment of any child to the department, the commissioner may file a motion for an extension of commitment pursuant to the provisions of section 46b-141. If the commissioner, or the board of review pursuant to the provisions of section 17a-15, at any time during the commitment of any child, determines that termination of commitment of a child is in the best interest of such child, the commissioner or the board may terminate the commitment and such termination shall be effective without further action by the court.

(1969, P.A. 664, S. 11; 1971, P.A. 295, S. 1; P.A. 75-420, S. 4, 6; P.A. 75-524, S. 7, 30; P.A. 76-436, S. 593, 681; P.A. 77-614, S. 521, 610; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; P.A. 01-142, S. 10; P.A. 06-196, S. 107; P.A. 11-157, S. 6.)

History: 1971 act made previous provisions Subsecs. (a) and (d) and inserted new Subsecs. (b) and (c) re payments for support and maintenance and re health supervision; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-524 specified payments in Subsec. (b) to pertain to “delinquent” child, allowed payments if funds sufficient for other children “or youth” in commissioner’s custody and specified that provisions do not exempt liable persons from their responsibility; P.A. 76-436 replaced juvenile court with superior court, effective July 1, 1978; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; Sec. 17-418 transferred to Sec. 17a-10 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 01-142 amended Subsec. (d) by changing “petition the court” to “file a motion”; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006; P.A. 11-157 amended Subsec. (a) to reference termination of commitment as provided in Sec. 17a-8(a).

See Sec. 18-87 re transfer of correctional institution inmate to custody of Department of Children and Families.

Cited. 171 C. 644.

Annotations to present section:

Cited. 40 CA 366.

Subsec. (d):

Time constraints are mandatory. 62 CA 681.



Section 17a-10a - *(See end of section for amended version and effective date.) Visitation with child in care and custody of commissioner. Visitation of child with sibling.

(a) The Commissioner of Children and Families shall ensure that a child placed in the care and custody of the commissioner pursuant to an order of temporary custody or an order of commitment is provided visitation with such child’s parents and siblings, unless otherwise ordered by the court.

(b) The commissioner shall ensure that such child’s visits with his or her parents shall occur as frequently as reasonably possible, based upon consideration of the best interests of the child, including the age and developmental level of the child, and shall be sufficient in number and duration to ensure continuation of the relationship.

(c) If such child has an existing relationship with a sibling and is separated from such sibling as a result of intervention by the commissioner including, but not limited to, placement in a foster home or in the home of a relative, the commissioner shall, based upon consideration of the best interests of the child, ensure that such child has access to and visitation rights with such sibling throughout the duration of such placement. In determining the number, frequency and duration of such visits, the commissioner shall consider the best interests of each sibling, given each child’s age and developmental level and the continuation of the sibling relationship.

(d) The commissioner shall include in each child’s plan of treatment information relating to the factors considered in making visitation determinations pursuant to this section. If the commissioner determines that such visits are not in the best interests of the child or that the number, frequency or duration of the visits requested by the child’s attorney or guardian ad litem is not in the best interests of the child, the commissioner shall include the reasons for such determination in the child’s plan of treatment.

(P.A. 03-243, S. 5.)

*Note: On and after October 1, 2014, this section, as amended by section 1 of public act 12-71, is to read as follows:

“Sec. 17a-10a. Visitation with child in care and custody of commissioner. Visitation of child with sibling. Reports. (a) The Commissioner of Children and Families shall ensure that a child placed in the care and custody of the commissioner pursuant to an order of temporary custody or an order of commitment is provided visitation with such child’s parents and siblings, unless otherwise ordered by the court.

(b) The commissioner shall ensure that such child’s visits with his or her parents shall occur as frequently as reasonably possible, based upon consideration of the best interests of the child, including the age and developmental level of the child, and shall be sufficient in number and duration to ensure continuation of the relationship.

(c) If such child has an existing relationship with a sibling and is separated from such sibling as a result of intervention by the commissioner including, but not limited to, placement in a foster home or in the home of a relative, the commissioner shall, based upon consideration of the best interests of the child, ensure that such child has access to and visitation rights with such sibling throughout the duration of such placement. In determining the number, frequency and duration of sibling visits, the commissioner shall consider the best interests of each sibling, given each child’s age and developmental level and the continuation of the sibling relationship. If the child and his or her sibling both reside within the state and within fifty miles of each other, the commissioner shall, within available appropriations, ensure that such child’s visits with his or her sibling occur, on average, not less than once per week, unless the commissioner finds that the frequency of such visitation is not in the best interests of each sibling.

(d) The commissioner shall include in each child’s plan of treatment information relating to the factors considered in making visitation determinations pursuant to this section. If the commissioner determines that such visits are not in the best interests of the child, that the occurrence of, on average, not less than one visit per week with his or her sibling is not in the best interests of each sibling, or that the number, frequency or duration of the visits requested by the child’s attorney or guardian ad litem is not in the best interests of the child, the commissioner shall include the reasons for such determination in the child’s plan of treatment.

(e) On or before October first of each year, the commissioner shall report, in accordance with the provisions of section 11-4a, to the select committee of the General Assembly having cognizance of matters relating to children, data sufficient to demonstrate compliance with subsections (a), (c) and (d) of this section.”

(P.A. 03-243, S. 5; P.A. 12-71, S. 1.)

History: P.A. 12-71 amended Subsec. (c) to require that commissioner ensure weekly visitation when siblings reside within the state and within 50 miles of each other, amended Subsec. (d) to require that when commissioner determines that weekly sibling visitation is not in the best interests of the child, the reasons for such determination are included in the child’s treatment plan and added Subsec. (e) re reports to General Assembly, effective October 1, 2014.



Section 17a-10b - Commissioner to use best efforts to notify grandparent when child removed from custody of parent.

Notwithstanding the provisions of section 17a-28, if the Commissioner of Children and Families removes a child from the custody of a parent, the commissioner shall use best efforts to identify and notify the grandparents of the child not later than fifteen days after the child is removed from the home. A grandparent may provide contact information to the commissioner for the purposes of such notice if the child is the subject of an investigation by the commissioner or has been, or is under, the care or supervision of the commissioner.

(P.A. 06-37, S. 1.)



Section 17a-10c - Youth Advisory Board. Sibling Bill of Rights.

(a) For purposes of this section, “Youth Advisory Board” means a board established by each Department of Children and Families regional office that is comprised of youth in out-of-home care.

(b) The Commissioner of Children and Families shall meet with the members of each Youth Advisory Board to gather recommendations for and to draft a “Sibling Bill of Rights”, which may include, but not be limited to, ways to protect the relationships of siblings separated as a result of said commissioner’s intervention and an affirmation by the department of its commitment to preserve the relationships between siblings who have been separated from each other while under department care. On or before October 1, 2013, the commissioner and members of the Youth Advisory Boards shall submit the Sibling Bill of Rights to the select committee of the General Assembly having cognizance of matters relating to children for consideration of possible legislative action.

(c) The Commissioner of Children and Families shall incorporate the final version of the Sibling Bill of Rights into department policy and share such policy with each child placed in the care and custody of the commissioner pursuant to an order of temporary custody or an order of commitment.

(P.A. 12-71, S. 2.)

History: P.A. 12-71 effective June 6, 2012.



Section 17a-11 - (Formerly Sec. 17-419). Voluntary admission. Termination of admission. Permanency plan. Review of plan by probate court. Appeals. Regulations. Plan for care and treatment of persons eighteen years of age or older.

(a) The commissioner may, in the commissioner’s discretion, admit to the department on a voluntary basis any child or youth who, in the commissioner’s opinion, could benefit from any of the services offered or administered by, or under contract with, or otherwise available to, the department. Application for voluntary admission shall be made in writing by the parent or guardian of a child under fourteen years of age or by such person himself or herself if he or she is a child fourteen years of age or older or a youth. The fact that a parent has applied for services or received services for his or her child through voluntary admission shall not be used against the parent (1) in any investigation conducted by the department in accordance with section 17a-101g, (2) when making placement decisions for the child, (3) when making foster care licensing determinations in accordance with section 17a-114, or (4) in any court proceeding related to the placement of a minor relative of the parent.

(b) A child or youth voluntarily admitted to the department shall be deemed to be within the care of the commissioner until such admission is terminated. The commissioner shall terminate the admission of any child or youth voluntarily admitted to the department within ten days after receipt of a written request for termination from a parent or guardian of any child under fourteen years of age or from a child if such child is fourteen years of age or older, or youth, unless prior to the expiration of that time the commissioner has sought and received from the Superior Court an order of temporary custody as provided by law. The commissioner may terminate the admission of any child or youth voluntarily admitted to the department after giving reasonable notice in writing to the parent or guardian of any child under fourteen years of age and to a child fourteen years of age or older, and to any youth. Any child or youth admitted voluntarily to the department may be placed in, or transferred to, any resource, facility or institution within the department or available to the commissioner except the Connecticut Juvenile Training School, provided the commissioner shall give written notice to such child or youth and to the parent or guardian of the child of the commissioner’s intention to make a transfer at least ten days prior to any actual transfer, unless written notice is waived by those entitled to receive it, or unless an emergency commitment of such child or youth is made pursuant to section 17a-502.

(c) Not more than one hundred twenty days after admitting a child or youth on a voluntary basis, the department shall petition the probate court for the district in which a parent or guardian of the child or youth resides for a determination as to whether continuation in care is in the child’s or youth’s best interest and, if so, whether there is an appropriate case service or permanency plan. A case service plan shall be required for all children and youths receiving services voluntarily from the department who are not in an out-of-home placement. A permanency plan shall be required for all children and youths voluntarily admitted to the department and placed by the department in a foster home licensed pursuant to section 17a-114 or a facility licensed pursuant to section 17a-145. Upon receipt of such application, the court shall set a time and place for hearing to be held within thirty days of receipt of the application, unless continued by the court for cause shown. The court shall order notice of the hearing to be given by first class mail at least five days prior to the hearing to the Commissioner of Children and Families, and by first class mail at least five days prior to the hearing to the parents or guardian of the child and the minor, if over twelve years of age. If the whereabouts of the parent or guardian are unknown, or if delivery cannot reasonably be effected, then notice shall be ordered to be given by publication. In making its determination, the court shall consider the items specified in subsection (d) of this section. The court shall possess continuing jurisdiction in proceedings under this section.

(d) (1) Ten months after admitting a child or youth on a voluntary basis and annually thereafter if the child or youth remains in the custody of the commissioner and remains placed in a foster home licensed pursuant to section 17a-114 or a facility licensed pursuant to section 17a-145, the commissioner shall file a motion for review of a permanency plan. A hearing on such motion shall be held not later than thirty days after the filing of such motion. The court shall provide notice to the child or youth and such child’s or youth’s parent or guardian of the time and place of the hearing on such motion not less than ten days prior to the date of such hearing.

(2) At a permanency hearing held in accordance with the provisions of subdivision (1) of this subsection, the court shall approve a permanency plan that is in the best interests of the child or youth and takes into consideration the child’s or youth’s need for permanency. The health and safety of the child or youth shall be of paramount concern in formulating such plan. At such hearing, the court shall consider among other things: (A) The appropriateness of the department’s plan for service to the child or youth and his or her family; (B) the treatment and support services that have been offered and provided to the child or youth to strengthen and reunite the family; (C) if return home is not likely for the child or youth, the efforts that have been made or should be made to evaluate and plan for other modes of care; and (D) any further efforts which have been or will be made to promote the best interests of the child or youth.

(3) The permanency plan pursuant to subdivision (2) of this subsection may include the goal of (A) placement of the child or youth with the parent or guardian, (B) transfer of guardianship, (C) long-term foster care with a relative licensed as a foster parent or certified as a relative caregiver, (D) termination of parental rights and adoption, or (E) such other planned permanent living arrangement ordered by the court provided the commissioner has documented a compelling reason why it would not be in the best interest of the child or youth for the permanency plan to include the goals in subparagraphs (A) to (D), inclusive, of this subdivision. Such other planned permanent living arrangement may include, but not be limited to, placement of a child or youth in an independent living program or long-term foster care with an identified foster parent.

(4) At a permanency hearing, the court shall review the status of the child or youth and the progress being made to implement the permanency plan, determine a timetable for attaining the permanency prescribed by the plan and determine whether the commissioner has made reasonable efforts to achieve the permanency plan. At the conclusion of the hearing, the court may: (A) Direct that the services being provided, or the placement of the child or youth and reunification efforts, be continued if the court, after hearing, determines that continuation of the child or youth in services or placement is in the child’s or youth’s best interests, or (B) direct that the child’s or youth’s services or placement be modified to reflect the child’s or youth’s best interest.

(e) The commissioner shall adopt regulations in accordance with chapter 54 describing the documentation required for voluntary admission and for informal administrative case review, upon request, of any denial of an application for voluntary admission.

(f) Any person aggrieved by a decision of the commissioner denying voluntary services may appeal such decision through an administrative hearing held pursuant to chapter 54.

(g) Notwithstanding any provision of sections 17a-1 to 17a-26, inclusive, and 17a-28 to 17a-49, inclusive, any person already under the care and supervision of the Commissioner of Children and Families who has passed such person’s eighteenth birthday but has not yet reached such person’s twenty-first birthday may be permitted to remain voluntarily under the supervision of the commissioner, provided the commissioner, in the commissioner’s discretion, determines that such person would benefit from further care and support from the Department of Children and Families. Any person remaining voluntarily under the supervision of the commissioner pursuant to this subsection shall be entitled to a written plan for care and treatment, and review of such plan, in accordance with section 17a-15.

(h) Upon motion of any interested party in a Probate Court proceeding under this section, the probate court of record may transfer the file for cause shown to a probate court for a district other than the district in which the initial or permanency hearing was held. The file shall be transferred by the probate court of record making copies of all recorded documents in the court file, certifying each of them, and delivering the certified copies to the probate court to which the matter is transferred.

(1969, P.A. 664, S. 12; 1971, P.A. 265; P.A. 73-69, S. 1, 2; P.A. 75-524, S. 8, 30; P.A. 77-604, S. 13, 84; P.A. 78-238; 78-280, S. 29, 127; P.A. 93-91, S. 1, 2; P.A. 97-272, S. 5; P.A. 98-52, S. 9; P.A. 99-26, S. 18, 39; P.A. 00-76, S. 3; May 9 Sp. Sess. P.A. 02-7, S. 37; P.A. 03-278, S. 51, 52; P.A. 05-246, S. 3; P.A. 06-102, S. 2; 06-196, S. 108; P.A. 07-184, S. 6; P.A. 09-185, S. 6; P.A. 13-40, S. 11.)

History: 1971 act specified admission in residential facilities, provided that community services may be offered to those not committed or voluntarily admitted and allowed person 14 or older to apply himself, deleting reference to his “consent in writing”; P.A. 73-69 included admission to facilities “under contract with, or otherwise available to” department; P.A. 75-524 divided section into subsections, deleted provision re community services, clarified who is to make application, deleted provision re two-year limit and extension of admission, clarified termination procedure for those voluntarily admitted, added proviso re notice of intent to transfer voluntarily admitted child or youth and added Subsec. (c); P.A. 77-604 made technical correction; P.A. 78-238 added Subsec. (d); P.A. 78-280 replaced juvenile court with superior court in Subsec. (b); Sec. 17-419 transferred to Sec. 17a-11 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993 (Revisor’s note: The words “the department of” in the phrase “commissioner of the department of children and youth services” were deleted editorially by the Revisors to conform with customary statutory usage and the reference in Subsec. (d) to Sec. 17a-51 was deleted editorially by the Revisors to reflect the repeal of that section by P.A. 93-216, S. 8); P.A. 97-272 inserted new Subsecs. (c) re petition to Probate Court for determination if care is in child’s best interest, (d) re dispositional hearing on status of child and (f) re appeal, made technical changes and relettered the section accordingly; P.A. 98-52 amended Subsec. (c) adding “for the district in which a parent or guardian of the child or youth resides”, and providing that notice to Commissioner of Children and Families be by regular mail and by certified mail, return receipt requested, to parents or guardian, amended Subsec. (d) adding “for the district in which a parent or guardian of child or youth resides” and added Subsec. (h) re transfer of file for cause shown to other probate court; P.A. 99-26 amended Subsec. (b) to replace “Long Lane School” with “the Connecticut Juvenile Training School”, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 00-76 moved provision re continuing jurisdiction of the court and requiring dispositional hearing at least every 12 months from Subsec. (d) to Subsec. (c), and in Subsec. (d) deleted “for the district in which a parent or guardian of the child or youth resides” re where the commissioner files motion requesting dispositional hearing in Probate Court; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to make technical changes for purposes of gender neutrality, amended Subsec. (b) to make technical changes, amended Subsec. (c) to replace “case service plan” with “permanency plan”, delete provision that the court “shall conduct a further dispositional hearing whenever it deems necessary or desirable, but at least every twelve months” and make a technical change, amended Subsec. (d) to replace existing provisions re dispositional hearing and order of disposition with Subdiv. (1) re filing of and hearing on a motion for review of permanency plan, Subdiv. (2) re factors considered by the court at permanency hearing and criteria for permanency plan, Subdiv. (3) re goals of permanency plan and Subdiv. (4) re responsibilities of the court at permanency hearing and options of the court with respect to continuation or modification of the child’s or youth’s services or placement and amended Subsec. (g) to make technical changes for purposes of gender neutrality, effective August 15, 2002; P.A. 03-278 made technical changes in Subsecs. (d)(4) and (h), effective July 9, 2003; P.A. 05-246 required case service plan for children and youth not in an out-of-home placement who voluntarily receive services and a permanency plan for those voluntarily admitted to department and placed in foster home licensed pursuant to Sec. 17a-114 or facility licensed pursuant to Sec. 17a-145 or 17a-154 in Subsec. (c) and added provision in Subsec. (d)(1) re children and youths who remain placed in licensed foster home or facility; P.A. 06-102 amended Subsec. (g) to make technical changes and provide that any person remaining voluntarily under commissioner’s supervision is entitled to a written plan for care and treatment and a review of the plan, effective June 2, 2006; P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006; P.A. 07-184 amended Subsec. (c) to substitute “first class mail” for “regular mail” and “certified mail” and to delete “return receipt requested”; P.A. 09-185 amended Subsec. (a) by adding provision prohibiting use of the fact that a parent has applied for or received voluntary admission services against the parent; P.A. 13-40 amended Subsecs. (c) and (d)(1) by deleting references to Sec. 17a-154.



Section 17a-12 - (Formerly Sec. 17-420). Transfer of child or youth to other program, agency, organization or facility.

(a) When the commissioner, or the commissioner’s designee, determines that a change of program is in the best interest of any child or youth committed or transferred to the department, the commissioner or the commissioner’s designee, may transfer such person to any appropriate resource or program administered by or available to the department, to any other state department or agency, or to any private agency or organization within or without the state under contract with the department; provided no child or youth voluntarily admitted to the department under section 17a-11 shall be placed or subsequently transferred to the Connecticut Juvenile Training School; and further provided no transfer shall be made to any institution, hospital or facility under the jurisdiction of the Department of Correction, except as authorized by section 18-87, unless it is so ordered by the Superior Court after a hearing. When, in the opinion of the commissioner, or the commissioner’s designee, a person fourteen years of age or older is dangerous to himself or herself or others or cannot be safely held at the Connecticut Juvenile Training School, if a male, or at any other facility within the state available to the Commissioner of Children and Families, the commissioner, or the commissioner’s designee, may request an immediate hearing before the Superior Court on the docket for juvenile matters where such person was originally committed to determine whether such person shall be transferred to the John R. Manson Youth Institution, Cheshire, if a male, or the Connecticut Correctional Institution, Niantic, if a female. The court shall, within three days of the hearing, make such determination. If the court orders such transfer, the transfer shall be reviewed by the court every six months thereafter to determine whether it should be continued or terminated, unless the commissioner has already exercised the powers granted to the commissioner under section 17a-13 by removing such person from the John R. Manson Youth Institution, Cheshire or the Connecticut Correctional Institution, Niantic. Such transfer shall terminate upon the expiration of the commitment in such juvenile matter.

(b) Unless ordered by the Superior Court at the time of commitment, no child or youth committed to the commissioner shall be placed in or transferred to a state-operated residential mental health facility under the jurisdiction of the commissioner without a hearing before the commissioner or the commissioner’s designee. Such hearing shall be conducted in accordance with the provisions of chapter 54.

(c) Notwithstanding the provisions of subsection (b) of this section, (1) any delinquent child, if a male, may be placed at any time in the Connecticut Juvenile Training School, and (2) the commissioner may transfer any child or youth committed to the commissioner to any institution, hospital or facility for mentally ill children under the commissioner’s jurisdiction for a period not to exceed fifteen days if the need for such emergency treatment is certified by a psychiatrist licensed to practice medicine by the state.

(1969, P.A. 664, S. 14; 1971, P.A. 13, S. 1; 1972, P.A. 111, S. 1; P.A. 73-552; P.A. 75-228; 75-524, S. 9, 30; 75-567, S. 79, 80; P.A. 76-436, S. 594, 681; P.A. 78-300, S. 1; P.A. 86-186, S. 8; P.A. 93-91, S. 1, 2; 93-216, S. 2; P.A. 99-26, S. 19, 39; P.A. 04-152, S. 3; P.A. 11-157, S. 7.)

History: 1971 act added provisions re transfers from Connecticut School for Boys to Cheshire correctional institution of males 15 or older deemed dangerous to self or others; 1972 act allowed commissioner’s designee to act under section; P.A. 73-552 included transfers of females deemed dangerous to self or others and reduced age minimum for transferees to 14; P.A. 75-228 added reference to facilities other than Connecticut School for Boys and Long Lane School; P.A. 75-524 replaced “person” with “child or youth”, deleted references to transfers to facilities under department of mental health in previous provisions and added Subsec. (b) regulating such transfers; P.A. 75-567 allowed commissioner’s designee to act under section provisions; P.A. 76-436 replaced “court of appropriate jurisdiction” with “superior court” and “juvenile court” with “superior court on the docket for juvenile matters”, effective July 1, 1979; P.A. 78-300 made technical correction; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; Sec. 17-420 transferred to Sec. 17a-12 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993 (Revisor’s note: The words “the department of” in the phrase “commissioner of the department of children and youth services” were deleted editorially by the Revisors to conform with customary statutory usage); P.A. 93-216 deleted references to the Connecticut School for Boys throughout section; P.A. 99-26 replaced references to “Long Lane School” with “the Connecticut Juvenile Training School” where appearing and made technical changes for purposes of gender neutrality, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 04-152 amended Subsecs. (a) and (c) by adding references to “male” children held or placed at the Connecticut Juvenile Training School, effective May 21, 2004; P.A. 11-157 amended Subsec. (a) to add provision re transfer to terminate on expiration of commitment in juvenile matter.

Cited. 171 C. 644. Because defendant was over eighteen and could not be “committed, admitted or transferred” to department’s care and custody, requirement that department explore alternative of transfer to out-of-state institution did not apply to defendant and juvenile court properly declined to explore such alternative. 276 C. 633.

Annotations to present section:

Subsec. (a):

To effectuate any transfer of a juvenile in custody of department, petitioner must first determine that it is in the child’s best interest to do so; when petitioner seeks to transfer a juvenile in department’s custody to Department of Correction, however, there is additional requirement that Superior Court must order the transfer following hearing. 264 C. 747. Section requires that trial court, in determining whether to transfer allegedly dangerous juvenile to Department of Correction custody, must consider both best interest of the juvenile posing a safety concern and danger posed by that juvenile to other juveniles with whom the subject juvenile is or will be situated. Id. Delinquent juvenile who faces transfer proceedings pursuant to section does not have same liberty interest as adult who faces criminal proceedings. Id. Fact that, under due process clause, an adult who is not competent cannot be convicted of a crime does not mean that a juvenile who is not competent cannot be transferred to Department of Correction pursuant to section. Id. Fundamental fairness requires that juvenile be adequately represented at hearing so that court may make an informed and accurate determination of juvenile’s best interest and the danger he or she poses. Id.

Statute as applied resulted in denial of procedural due process where court failed to determine competency prior to ordering transfer of mentally disabled youth from Department of Children and Families facility to a correctional institution; for purposes of future transfer proceedings, court must first consider child’s competency and then determine if transfer is in child’s best interest, including considering evidence of alternatives to incarceration. 68 CA 427.

Subsec. (c):

Subdiv. (1) cited. 43 CA 613.



Section 17a-13 - (Formerly Sec. 17-420a). Jurisdiction over person transferred to correctional facility at Cheshire or Niantic.

Any person committed to the Department of Children and Families who is transferred to the John R. Manson Youth Institution, Cheshire, or the Connecticut Correctional Institution, Niantic, pursuant to section 17a-12, shall be deemed, while so transferred, to be under the jurisdiction of the Department of Correction except that the Commissioner of Children and Families shall retain his powers to remove such person and to place him in another facility or in the community or to terminate the commitment. The jurisdiction of the Department of Correction shall terminate upon the expiration of the commitment as provided in subsection (a) of section 17a-8.

(1971, P.A. 13, S. 2; P.A. 78-300, S. 2; P.A. 86-186, S. 9; P.A. 93-91, S. 1, 2; P.A. 11-157, S. 8.)

History: P.A. 78-300 added reference to transfers to Niantic Correctional Institution; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; Sec. 17-420a transferred to Sec. 17a-13 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; (Revisor’s note: In 1997 the phrase “Commissioner of the Department of Children and Families” was replaced editorially by the Revisors with “Commissioner of Children and Families” for consistency with customary statutory usage); P.A. 11-157 added provision re jurisdiction of Department of Correction to terminate on expiration of commitment under Sec. 17a-8(a).



Section 17a-14 - (Formerly Sec. 17-420b). Completion of special education programs permitted. Payment by Commissioner of Mental Health and Addiction Services.

Each child or youth in the custody of the Commissioner of Children and Families due to behavioral problems, and served by an approved residential treatment facility with special education programs, may continue in such facility beyond eighteen years of age until his program is completed. The Commissioner of Mental Health and Addiction Services shall be responsible for the payment of board and care costs for any child or youth who remains in an approved residential treatment facility with special education programs beyond eighteen years of age pursuant to this section provided such child or youth meets the eligibility requirements established by the commissioner.

(P.A. 85-389; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 58; P.A. 98-250, S. 11, 39.)

History: Sec. 17-420b transferred to Sec. 17a-14 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 98-250 added proviso that each child or youth meet commissioner-established eligibility requirements, effective July 1, 1998.



Section 17a-15 - (Formerly Sec. 17-421). Development of treatment and permanent placement plan. Review of plan. Modifications. Application for review. Hearing. Procedure.

(a) The commissioner shall prepare and maintain a written plan for care, treatment and permanent placement of every child and youth under the commissioner’s supervision, which shall include but not be limited to a diagnosis of the problems of each child or youth, the proposed plan of treatment services and temporary placement and a goal for permanent placement of the child or youth, which may include reunification with the parent, long-term foster care, independent living, transfer of guardianship or adoption. The child’s or youth’s health and safety shall be the paramount concern in formulating the plan.

(b) The commissioner shall at least every six months, review the plan of each child and youth under the commissioner’s supervision for the purpose of determining whether such plan is appropriate and make any appropriate modifications to such plan.

(c) Any child or youth or the parent or guardian of such child or youth aggrieved by any provision of a plan prepared under subsection (a) of this section, or by the commissioner’s decision upon review under subsection (b) of this section, or any child or youth or the parent or guardian of such child or youth aggrieved by a refusal of any other service from the commissioner to which he is entitled, shall be provided a hearing within thirty days following a written request for the same directed to the commissioner.

(d) Upon motion of any sibling of any child committed to the Department of Children and Families pursuant to section 46b-129, in any pending hearing held pursuant to subsection (c) of this section, such sibling shall have the right to be heard concerning visitation with, and placement of, any such child.

(e) Any hearing held pursuant to a request made under subsection (c) or (d) of this section shall be conducted as a contested case in accordance with chapter 54 provided: (1) A final decision shall be rendered within fifteen days following the close of evidence and filing of briefs; and (2) any appeal of a decision pursuant to section 4-183 shall be to the district of the superior court for juvenile matters, where the child is located, as established in section 46b-142.

(1969, P.A. 664, S. 15; 1971, P.A. 818, S. 6; 1972, P.A. 110, S. 1; P.A. 75-524, S. 10, 30; P.A. 79-567, S. 5, 7; P.A. 80-401, S. 4; P.A. 98-241, S. 2, 18; P.A. 01-149, S. 2.)

History: 1971 act replaced “council”, i.e. council on children and youth services, with “commissioner”, i.e. commissioner of children and youth services, reflecting council’s switch to advisory status; 1972 act extended review power in Subsec. (a) to commissioner’s designee; P.A. 75-524 replaced previous provisions concerning review procedure for placements with new provisions re individual plans for care and treatment of each child or youth and review procedure for plans; P.A. 79-567 replaced hearing provisions in Subsec. (d) with restated provisions; P.A. 80-401 changed effective date of 1979 change from July 1, 1980, to July 1, 1981; Sec. 17-421 transferred to Sec. 17a-15 in 1991; P.A. 98-241 amended Subsec. (a) by adding requirement of written plan for permanent placement and adding provision re goal of permanent placement and amended Subsec. (b) re appropriate modifications to plan, effective July 1, 1998; P.A. 01-149 made technical changes for purposes of gender neutrality in Subsecs. (a), (b), and (c), added Subsec. (d) re right of sibling to be heard at any pending hearing concerning visitation with or placement of child committed to commissioner and designated former Subsec. (d) as Subsec. (e), adding “or (d)” therein.

Trial court’s dismissal of plaintiff’s administrative appeal as moot upheld where filing of termination petitions by department eliminated the possibility that plaintiff could obtain the relief sought in an administrative hearing requested under section. 49 CA 706.

Subsec. (a):

Treatment plan is limited to preparation of a written plan for care and treatment of every child and youth under commissioner’s supervision. 49 CA 706.

Subsec. (c):

Hearing must necessarily be limited to the plan required by Subsec. (a) for the care and treatment of children and youth under supervision of department and is heard by an administrative hearing officer in department. 49 CA 706.



Section 17a-15a - Inclusion of information in documents concerning permanent placement plan.

The Department of Children and Families shall include the following information in each document of the department entitled study in support of permanency plan and status report for permanency planning team, except when otherwise directed by the Juvenile Court: (1) A description of any problems or offenses that necessitated the placement of the child with the department; (2) a description of the type and an analysis of the effectiveness of the care, treatment and supervision that the department has provided for the child; (3) for each child in substitute care, the current visitation schedule between the child and his parents and siblings; (4) a description of every effort taken by the department to reunite the child with a parent or to find a permanent placement for the child, including, where applicable, every effort to assist each parent in remedying factors that contributed to the removal of the child from the home; (5) a proposed timetable for reunification of the child and a parent, a permanent placement if continued substitute care is recommended or a justification of why extended substitute care is necessary; and (6) whether the child has been visited no less frequently than every three months by a state or private agency if the child has been placed in foster care outside this state.

(P.A. 09-194, S. 3.)



Section 17a-15b - Department responsibilities re child eligible for benefits from Social Security Administration. Documentation of benefit eligibility in child’s permanency plan.

(a) The permanency plan of a child in the care and custody of the Commissioner of Children and Families shall include documentation whether the child is eligible for benefits from the Social Security Administration, including, but not limited to, supplemental security income, survivor and disabled adult child benefits.

(b) The department shall complete and submit an application for supplemental security income benefits for any eligible child in its care and custody. The department shall maintain and respond to correspondence regarding the application and any benefits.

(c) For any child who has reached the age of seventeen and is receiving Social Security benefits, the department shall: (1) Determine whether the child will require a representative payee to assist in managing the child’s Social Security benefits, (2) if the child requires a representative payee, identify an appropriate representative payee who shall comply with the representative payee responsibilities set forth in 20 CFR 404.2035, as amended from time to time, and (3) if the child does not require a representative payee, provide the following assistance to the child which may include, but is not limited to, educating the child about (A) maintaining their eligibility with the Social Security Administration, and (B) maintaining a bank account for purposes of electronic direct deposit of Social Security payments.

(P.A. 12-53, S. 1.)



Section 17a-15c - Inclusion of educational, vocational and financial information in permanency plan documents and hearings.

Any permanency plan documents submitted by the Department of Children and Families pursuant to section 46b-129 and any hearing held to address a child’s or youth’s permanency plan shall include: (1) For a child five years of age and under, the steps the department has taken to make any necessary referrals of the child for early intervention, preschool or special education services, which are being provided or are scheduled to be provided in accordance with applicable law, (2) for a child sixteen years of age or older, the steps the department has taken to enable the child to learn independent living skills and complete a secondary educational or vocational program, and (3) for a child sixteen years of age or older but under eighteen years of age, (A) the steps the department has taken to develop a transition plan that is personalized for the child, which includes, but is not limited to, specific options for housing, health insurance, and education, local opportunities for mentors and continuing support opportunities, work force support and employment services, (B) a review of the benefits the child is currently receiving including, but not limited to, Social Security, and (C) the steps the department will take to ensure the child is screened for eligible benefits.

(P.A. 12-53, S. 2.)



Section 17a-16 - (Formerly Sec. 17-440). Rights of children and youths under the supervision of the Commissioner of Children and Families.

(a) No child or youth placed or treated under the direction of the Commissioner of Children and Families in any public or private facility shall be deprived of any personal, property or civil rights, except in accordance with due process of law.

(b) Each child or youth placed or treated under the direction of the Commissioner of Children and Families in any public or private facility shall receive humane and dignified treatment at all times, with full respect for his personal dignity and right to privacy, consistent with his treatment plan as determined by the commissioner.

(c) (1) Each child and youth shall be permitted to communicate with any individual, group or agency, consistent with his treatment objectives as determined by the Commissioner of Children and Families.

(2) Each public or private facility under the direction of the Commissioner of Children and Families shall furnish writing materials and postage to any child or youth desiring them.

(3) A child or youth shall be permitted to make or receive telephone calls to or from his attorneys at any reasonable time. Public telephones shall be made available in appropriate locations.

(d) (1) The Commissioner of Children and Families shall adopt regulations, in accordance with chapter 54, with respect to each facility or institution under his jurisdiction, to specify the following: (A) When a child or youth may be placed in restraint or seclusion or when force may be used upon a child or youth; (B) when the head of a facility may limit the use or receipt of mail by any child or youth and a procedure for return of unopened mail; and (C) when the head of a facility may restrict the use of a telephone by any child or youth.

(2) A copy of any order placing a child or youth in restraint or seclusion in accordance with the regulations adopted in subdivision (1) of this subsection shall be made a part of the child’s or youth’s permanent clinical record. Any special restriction on the use or receipt of mail or telephone calls made in accordance with the regulations adopted in subdivision (1) of this subsection, shall be noted in writing, signed by the head of the facility, and made a part of the child’s or youth’s permanent clinical record.

(e) (1) Each child or youth shall be permitted to receive visitors subject to reasonable restrictions consistent with the child’s or youth’s treatment objectives. The head of each facility shall establish visiting hours and inform all children and youths and their families and other visitors of these hours. Any special restriction shall be noted in writing, signed by the head of the facility, and made a part of the child’s or youth’s permanent clinical record.

(2) Each child or youth may receive his clergyman and attorney at any reasonable time.

(f) No person shall be denied employment, housing, civil service rank, any license or permit, including a professional license, or any other civil or legal right, solely because of a present or past placement with the Commissioner of Children and Families except as otherwise provided by statute.

(g) Each child or youth under the supervision of the Commissioner of Children and Families shall have the right to counsel of his own choosing, and the right to receive visits from physicians and mental health professionals as may be arranged by his counsel.

(h) Each child or youth shall have a right to a hearing pursuant to procedures adopted by the commissioner, in accordance with sections 4-176e to 4-181a, inclusive, before he is involuntarily transferred by the Commissioner of Children and Families to any facility outside the state of Connecticut.

(i) Any child or youth aggrieved by a violation of subsections (a) to (h), inclusive, of this section, may petition the superior court for the venue district provided in section 46b-142 within which the child or youth is or resides for appropriate relief, including temporary and permanent injunctive relief. Such petition shall be treated as a juvenile matter.

(P.A. 75-538, S. 1–9; P.A. 78-280, S. 31, 127; P.A. 88-317, S. 76, 107; P.A. 93-91, S. 1, 2; P.A. 06-196, S. 109.)

History: P.A. 78-280 replaced juvenile court with superior court, specified “venue” districts and required that petition be treated as juvenile matter in Subsec. (i); P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (h) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; Sec. 17-440 transferred to Sec. 17a-16 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 06-196 made a technical change in Subsec. (e)(1), effective June 7, 2006.

“Motion for review” of agency’s decision, which was not made under oath, did not invoke a judicial hearing, sought relief not contemplated under statute and did not allow interested parties to participate, was not a “petition” authorized under Subsec.; thus, trial court lacked authority to entertain the motion for review. 77 CA 1.



Section 17a-16a - School placement for children in out-of-home care. Nexus school districts.

(a) For purposes of this section:

(1) “Child” means (A) any school-aged child, (B) any child ages three to five, inclusive, who has been identified as eligible for special education pursuant to sections 10-76a to 10-76d, inclusive, or under the Individuals with Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time, or (C) any child twenty-seven months to five years of age, inclusive, who has been referred to a planning and placement team to determine eligibility for special education and related services pursuant to sections 10-76a to 10-76d, inclusive, or under said Individuals with Disabilities Education Act, who is placed in out-of-home care by the commissioner pursuant to an order of temporary custody or an order of commitment, in accordance with section 46b-129.

(2) “School of origin” means the school that the child is attending at the time the department places the child in out-of-home care or the school the child is attending at the time of any change of out-of-home care, by the commissioner.

(3) “Receiving school” means the school that a child is attending following a school placement decision by the department in cases in which remaining in the school of origin is determined not to be in the child’s best interests.

(4) “School placement decision” means a decision made by the department regarding the school in which the child will attend while the child is in out-of-home care and does not refer to the provision of a free, appropriate public education to children eligible for special education.

(5) “Department” means the Department of Children and Families.

(6) “Commissioner” means the Commissioner of Children and Families.

(7) “Nexus school district” means the school district of a local or regional board of education under whose jurisdiction a child would otherwise be attending school.

(b) (1) Whenever a child is placed in out-of-home care by the department pursuant to an emergency order under subsection (e) of section 17a-101g or an order of temporary custody or an order of commitment under section 46b-129, and at any subsequent change in out-of-home care, any such child may, if it is in the best interests of the child, as determined pursuant to subdivision (3) of this subsection, continue to attend his or her school of origin. Such child shall continue to be a resident of the school district in which such school is located during such attendance for purposes of chapters 168 to 170, inclusive, 172 and 173. The board of education for the school of origin shall continue to provide free school privileges to the child and any services provided by such board shall be in accordance with the provisions of subdivision (2) of subsection (e) of section 10-76d and section 10-253. If the child continues to attend his or her school of origin following placement in out-of-home care by the department, the local or regional board of education of the school of origin shall not be eligible to receive an excess cost grant pursuant to subdivision (2) of subsection (e) of section 10-76d for the cost of such education, including, but not limited to, tuition and transportation costs. For the fiscal year ending June 30, 2013, and each fiscal year thereafter, an excess cost grant pursuant to subdivision (2) of subsection (e) of section 10-76d shall be available to the nexus school district when the nexus school district pays the child’s tuition to the local or regional board of education of the school of origin. If the nexus school district placed the child in a private school or regional educational service center program prior to the child being removed from the home by the department and the child continues to attend such prior placement, the nexus school district, or, if the nexus school district cannot be identified, the town where the child resides, shall be eligible to receive the excess cost grant pursuant to section 10-76g.

(2) Every decision by the department to place a child into out-of-home care under the provisions of subsection (e) of section 17a-101g and section 46b-129, and any subsequent change in out-of-home care, shall take into account the appropriateness of the school setting and the proximity to the school of origin.

(3) (A) Whenever a child is placed in out-of-home care by the department pursuant to an emergency order under subsection (e) of section 17a-101g or an order of temporary custody or an order of commitment under section 46b-129, and at any subsequent change in out-of-home care, the department shall immediately determine whether it is in the best interests of the child to remain in the school of origin. There shall be a presumption that it is in the child’s best interests to remain in the school of origin. The department shall provide written notice of its decision to the parties not later than three business days after the date on which the decision is made. Such notice shall identify the factors that form the basis of the department’s decision. Any party may object to the department’s decision not later than three business days after receipt of such notice. The child shall remain in the school of origin until the time for objection has passed and until any disagreement is resolved, except as provided in subparagraph (C) of this subdivision. The child shall be transported to the school of origin pursuant to subsection (c) of this section during any such disagreement except as provided in subparagraph (C) of this subdivision. Such disagreements shall be expeditiously resolved. The department shall bear the burden of proof that the school placement decision is in the child’s best interests.

(B) The school placement decision may be revisited at any time during the child’s out-of-home care, if circumstances change, in order to ensure that the school placement decision remains in the best interests of the child. Notice of any subsequent decision to change the child’s school placement decision shall be provided in accordance with subparagraph (A) of this subdivision. Any school placement decision made pursuant to this section may be challenged through the dispute resolution process for treatment plans. The child shall remain in the school of origin until any such disagreement is resolved, except as provided in subparagraph (C) of this subdivision and shall be provided with transportation in accordance with subsection (c) of this section.

(C) If at any time the department determines that continued placement in the school of origin will jeopardize the child’s immediate physical safety, the department may immediately remove the child from the school and shall notify the child’s attorney, parents, guardian ad litem and surrogate parent, if any, by phone or by facsimile on the same business day. Any party may object to the decision to change the child’s school placement not later than three business days after receipt of such notice. If any party objects to the change in school placement, the department shall hold an administrative hearing not later than three business days after the objection.

(c) (1) If it is determined that it is in a child’s best interests to remain in his or her school of origin, the department and the board of education for such school of origin shall collaborate on a transportation plan for such child from the town in which the child is placed to such school of origin. The department shall be responsible for any additional or extraordinary cost of such transportation beyond that to which the child would otherwise have access. The department shall maximize federal reimbursements under Title IV-E of the Social Security Act, as amended, for costs of transporting Title IV-E eligible children. The department and the board of education for the school of origin shall consider cost-effective, reliable and safe transportation options.

(2) If it is not in the best interests of the child to attend the school of origin, the department shall work with the board of education for such school of origin and the receiving school to ensure immediate and appropriate enrollment and attendance of the child in the receiving school in accordance with the provisions of subsection (e) of section 10-76d and section 10-253. The educational records of the child shall be provided by the school of origin to the receiving school, in accordance with the federal Fostering Connections to Success and Increasing Adoptions Act of 2008, Public Law 110-351. Upon notification by the department of a decision to change a child’s school placement and notwithstanding section 10-220h, the school of origin shall transmit to the receiving school, not later than one business day after receipt of such notification, all essential educational records for the child, including, but not limited to, the child’s individualized education program and behavioral intervention plan, if any, and all documents necessary for the receiving school to determine appropriate class placement and to provide educational services. The school of origin shall transfer nonessential records to the receiving school in accordance with section 10-220h.

(3) Upon request of the local or regional board of education for a receiving school, the department shall provide the name, date of birth and school of origin for each child in the custody of the department who has been placed in foster care and is attending a receiving school located in the school district under the jurisdiction of such board.

(P.A. 10-160, S. 1; P.A. 11-93, S. 21; P.A. 12-173, S. 6, 9.)

History: P.A. 10-160 effective July 1, 2010; P.A. 11-93 amended Subsec. (c) by adding Subdiv. (3) requiring department to provide information to boards of education identifying foster care children in school district; P.A. 12-173 amended Subsec. (a) by adding Subdiv. (7) re definition of “nexus school district” and amended Subsec. (b)(1) by adding provision requiring board of education for the school of origin to provide free services in accordance with Secs. 10-76d(e)(2) and 10-253 and adding provision re excess cost grant available to nexus school district, effective July 1, 2012, and amended Subsec. (c)(2) by replacing “individualized education plan” with “individualized education program”, effective June 15, 2012.



Section 17a-17 - (Formerly Sec. 17-421a). Direct payment for goods and services. Single cost accounting system for payment of room and board and education expenses. Payment system for child care facilities.

(a) The Commissioner of Children and Families may, after consultation with the Commissioner of Administrative Services, establish by regulation a payment system, which shall be adopted in accordance with chapter 54, for the direct payment of the reasonable expense of goods or services determined by said commissioner to be necessary for the care and maintenance of any child in the commissioner’s custody, or under the commissioner’s guardianship, whether or not the child has income or estate. Ninety per cent of a clean claim for payments shall be made no later than thirty days from receipt of the request for payment and ninety-nine per cent shall be made within ninety days of such receipt. Upon request of the Commissioner of Children and Families, the Comptroller shall draw an order on the Treasurer, from time to time, for such part of the appropriation for care of such children as may be needed in order to enable the commissioner to make such payments. The Department of Administrative Services may bill to and collect from the person in charge of the estate of any child in the custody of the Commissioner of Children and Families or under said commissioner’s guardianship, or the payee of such child’s income, the total amount expended for care of such child or such portion thereof as any such estate or payee is able to reimburse, provided the department shall not collect from such estate or payee any reimbursement for the cost of care or other expenditures made on behalf of such child from (1) the proceeds of any cause of action received by such child; (2) any lottery proceeds due to such child; (3) any inheritance due to such child; (4) any payment due to such child from a trust other than a trust created pursuant to 42 USC 1396p, as amended from time to time; or (5) the decedent estate of such child. For the purposes of this section “clean claim” means a claim which can be processed without obtaining additional substantiation from the applicant for payment or other person entitled to receive payment. A claim submitted by an applicant who is under investigation for fraud or abuse shall not be considered a clean claim.

(b) The Commissioner of Children and Families and the Commissioner of Education shall jointly develop a single cost accounting system, on forms developed jointly by the Department of Children and Families and the Department of Education, which may be the basis for the payment of reasonable expenses for room and board and education by purchase of service agreement to private residential treatment centers that provide on-campus educational services and are licensed pursuant to section 17a-145. The Commissioner of Children and Families, after consultation with the Commissioner of Education, shall adopt regulations in accordance with the provisions of chapter 54 to administer the system, which may provide for the combining of procedures within the Department of Children and Families and the Department of Education for administering the system, including the holding of joint hearings and reviews. Annually, on or before a date established by the Commissioner of Children and Families, each residential treatment center shall submit to the Department of Children and Families, on forms provided by said department and the Department of Education, the audited costs of its approved programs for the preceding year as certified by a certified public accounting firm. On and after July 1, 1983, no additional services shall be included in the calculation of such reasonable expenses unless such services are approved by the Commissioner of Children and Families or the Commissioner of Education.

(c) During the two-year period commencing July 1, 1985, the Commissioner of Children and Families and the Commissioner of Education shall implement the cost accounting system developed pursuant to subsection (b) of this section. On and after July 1, 1987, said system shall be the basis for the payment of reasonable expenses for room and board and education, by purchase of service agreement, to private residential treatment centers, provided said system shall not be applicable to any treatment center which does not submit the audited costs of its approved programs for the preceding year in accordance with the provisions of said subsection (b).

(d) Any cost-of-living adjustment provided in section 4 of public act 98-250* shall be applicable only to the room and board rate and shall not be applicable to the education rate.

(e) The Commissioner of Children and Families may establish a performance-based payment system for child care facilities that serve children in the custody of the commissioner and are licensed pursuant to section 17a-145. Any payments made pursuant to this subsection shall be reinvested in the child care facility to provide program enhancements and salary increases for direct care staff. Such payments shall not be considered income to the child care facility for purposes of establishing payments under the single cost accounting system established pursuant to subsection (b) of this section.

(P.A. 75-246; P.A. 77-614, S. 70, 71, 610; P.A. 79-565, S. 2; P.A. 83-471, S. 1, 3; P.A. 84-409, S. 1, 3; P.A. 90-119, S. 2; P.A. 93-91, S. 1, 2; P.A. 94-245, S. 8, 46; P.A. 98-250, S. 29, 39; P.A. 07-203, S. 2; P.A. 10-179, S. 34; P.A. 11-25, S. 2.)

*Note: Section 4 of public act 98-250 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 77-614 replaced commissioner of finance and control and central collection division of finance and control department with commissioner and department of administrative services; P.A. 79-565 added provisions re “clean claim” payments; P.A. 83-471 added Subsec. (b) re single cost accounting system for room and board and education expenses; P.A. 84-409 added new Subsec. (c) re implementation of the cost accounting system and use of the system as the basis for the payment of reasonable expenses for room, board and education; P.A. 90-119 authorized the department of administrative services to bill to and collect from the estate of any child in the custody of the commissioner of children and youth services; Sec. 17-421a transferred to Sec. 17a-17 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 94-245 amended Subsec. (b) to allow the regulations to provide for the combining of procedures within the department of children and families and the department of education for administering the system including the holding of joint hearings and reviews, effective June 2, 1994; P.A. 98-250 added Subsec. (d) re cost-of-living adjustment applicability, effective July 1, 1998; P.A. 07-203 amended Subsec. (a) by deleting “including his descendants’ estate” and adding proviso re collection of reimbursement from the estate or payee of a child for the cost of care of such child, effective July 10, 2007; P.A. 10-179 amended Subsec. (a) by making technical changes, amended Subsec. (b) by specifying that payments are made to treatment centers that provide on-campus educational services and added Subsec. (e) re establishment of performance-based payment system for child care facilities and reinvestment of payments, effective May 7, 2010; P.A. 11-25 made technical changes in Subsec. (b).



Section 17a-18 - (Formerly Sec. 17-422). Receipt of grants or gifts.

The Commissioner of Children and Families may accept and receive on behalf of the department or any institution or facility thereof, subject to section 4b-22, any bequest, devise or grant made to the department or to any institution or facility thereof and may hold and use such property for the purpose specified in such bequest, devise or gift.

(1969, P.A. 664, S. 16; June Sp. Sess. P.A. 83-20, S. 1, 4; P.A. 85-582, S. 3, 8; P.A. 89-336, S. 1, 6; P.A. 93-91, S. 1, 2; June Sp. Sess. P.A. 01-2, S. 40, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 31; Sept. Sp. Sess. P.A. 09-5, S. 24.)

History: June Sp. Sess. P.A. 83-20 added references to the children’s trust fund; P.A. 85-582 removed authority to accept gifts on behalf of the children’s trust fund; P.A. 89-336 added new language re the children’s trust fund; Sec. 17-422 transferred to Sec. 17a-18 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; June Sp. Sess. P.A. 01-2 added references to the Parent Trust Fund; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made technical changes, effective May 12, 2003; Sept. Sp. Sess. P.A. 09-5 removed references to Children’s Trust Fund and Parent Trust Fund, effective October 5, 2009.



Section 17a-19 - (Formerly Sec. 17-422a). Administration of the parent-child resource system.

The Commissioner of Children and Families or his designee, shall administer the parent-child resource system.

(P.A. 76-285, S. 1, 3; P.A. 93-91, S. 1, 2.)

History: Sec. 17-422a transferred to Sec. 17a-19 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-20 - (Formerly Sec. 17-424). Definition of psychiatric clinic and child guidance clinic. Grant of funds.

(a) For the purposes of this section, “psychiatric clinic” means an organization licensed by the Department of Children and Families and staffed by psychiatrists, psychologists, social workers and such other professional, paraprofessional and clerical personnel as local circumstances may require, working in collaboration with other social service agencies, to provide mental health services that are designed to (1) effectively decrease the prevalence and incidence of mental illness, emotional disturbance and social disfunctioning, and (2) promote mental health in individuals, groups and institutions, and includes a general hospital with such clinic services. The Department of Children and Families shall develop and maintain a program of outpatient psychiatric clinics for children and youths and their families.

(b) For the purposes of this section, “child guidance clinic” means a subset of psychiatric clinics for children designated by the Department of Children and Families pursuant to this section to receive grant funds for the purpose of assisting the department to provide community-based psychiatric services for children, youths and families. In order to meet such mandate, the department shall designate a subset of outpatient psychiatric clinics for children to be known as child guidance clinics. The department shall provide grants to such child guidance clinics in accordance with the provisions of this section. Any town having a population of not less than forty thousand, as most recently determined by the Secretary of the Office of Policy and Management, or any combination of towns with a combined population of not less than forty thousand as similarly determined, or any nonprofit corporation organized or existing for the purpose of establishing or maintaining a psychiatric clinic for children and youths or for children and youths and their families, or any clinic designated by the Department of Children and Families as of January 1, 1995, may apply to the Department of Children and Families for funds to be used to assist in establishing, maintaining or expanding a psychiatric clinic. The applications, and any grant of funds pursuant thereto, shall not be subject to the provisions of section 17a-476, except to the extent required by federal law. The department shall base any grant of funds on the services provided to children and youths under eighteen years of age and on the effectiveness of the services. No grant shall exceed two-thirds of the ordinary recurring operating expenses of the clinic, nor shall any grant be made to pay for any portion of capital expenditures for the clinic. No clinic in existence as of October 1, 1995, shall be eligible for grants of any funds under this section unless it has obtained a license within six months of the adoption of regulations under subsection (c) of this section. No clinic receiving funds under this section shall refuse services to any resident of this state solely because of his or her place of residence.

(c) The Department of Children and Families shall adopt regulations, in accordance with the provisions of chapter 54, defining the minimum requirements for outpatient psychiatric clinics for children to be eligible for licensure under this section in regard to (1) qualification and number of staff members, (2) clinic operation including but not limited to physical plant, governing body and recordkeeping, (3) effectiveness of services, and (4) populations targeted for priority access. The regulations shall also govern the granting of the funds to assist in establishing, maintaining and expanding psychiatric clinics. The department shall, upon payment of a fee of three hundred dollars, issue to any qualifying clinic a license that shall be in force for twenty-four months from the date of issue and shall be renewable for additional twenty-four-month periods, upon payment of a fee of three hundred dollars for each such period, provided the clinic continues to meet conditions satisfactory to the department. The department shall make available to child guidance clinics forms to be used in making application for available funds. Upon receipt of proper application, the department shall grant the funds, provided the plans for financing, the standards of operation and the effectiveness of services of the clinics are approved by the department in accordance with the provisions of this section. The grants shall be made on an annual basis.

(P.A. 75-524, S. 13, 30; P.A. 77-614, S. 323, 610; P.A. 81-85; P.A. 82-472, S. 55, 183; P.A. 86-378; P.A. 90-287, S. 1; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-349, S. 6; P.A. 06-196, S. 110.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 81-85 amended the definition of psychiatric clinic and community mental health facility to include general hospitals with psychiatric clinic services or emergency psychiatric inpatient services; P.A. 82-472 made a technical correction; P.A. 86-378 added Subsec. (b) providing a grant for at least one child guidance clinic in northern and southern Middlesex County; P.A. 90-287 required the department to define minimum grant eligibility requirements re populations targeted for priority access; Sec. 17-424 transferred to Sec. 17a-20 in 1991. P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-349 deleted references to “community mental health facility” and provisions re state assistance to towns for their establishment, amended the definition of “psychiatric clinic” and added Subsecs. (b) and (c) re child guidance clinics, replacing former Subsec. (b); P.A. 06-196 made technical changes in Subsecs. (a) and (b), effective June 7, 2006.



Section 17a-20a - Behavioral health consultation and care coordination program. Plan. Regulations.

(a) Not later than January 1, 2014, the Commissioner of Children and Families shall establish and implement a regional behavioral health consultation and care coordination program for primary care providers who serve children. Such program shall provide to such primary care providers: (1) Timely access to a consultation team that includes a child psychiatrist, social worker and a care coordinator; (2) patient care coordination and transitional services for behavioral health care; and (3) training and education concerning patient access to behavioral health services. Said commissioner may enter into a contract for services to administer such program.

(b) Not later than October 1, 2013, said commissioner shall submit a plan, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health, children, human services and appropriations concerning the program to be established pursuant to subsection (a) of this section.

(c) The Commissioner of Children and Families may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 13-3, S. 69.)

History: P.A. 13-3 effective April 4, 2013.



Section 17a-21 - (Formerly Sec. 17-424a). Statistical reporting on psychiatric care of children and youths.

Section 17a-21 is repealed, effective July 1, 2009.

(P.A. 81-92, S. 1, 2; P.A. 93-91, S. 1, 2; P.A. 06-196, S. 111; P.A. 09-205, S. 12.)



Section 17a-21a - Guidelines for use and management of psychotropic medications. Database established.

The Department of Children and Families shall, within available resources and with the assistance of The University of Connecticut Health Center, (1) establish guidelines for the use and management of psychotropic medications with children and youths in the care of the Department of Children and Families, and (2) establish and maintain a database to track the use of psychotropic medications with children and youths committed to the care of the Department of Children and Families.

(P.A. 04-238, S. 2; P.A. 06-196, S. 112.)

History: P.A. 06-196 made technical changes, effective June 7, 2006.



Section 17a-22 - (Formerly Sec. 17-425). Extended day treatment programs. Grants. Definition of day treatment center.

The Department of Children and Families shall develop and maintain a program of day treatment centers and extended day treatment programs for emotionally disturbed, mentally ill, behaviorally disordered or multiply handicapped children and youths. For the purposes of this section, “day treatment center” means a facility for outpatient therapy, care and training of children and youths who, after appropriate evaluation, are deemed in need of such therapy, care and training. Any nonprofit corporation organized or existing for the purpose of establishing or maintaining a day treatment center or an extended day treatment program, as defined in section 17a-147, for emotionally disturbed, mentally ill, behaviorally disordered or multiply handicapped children and youths, any hospital, any psychiatric clinic or any regional educational service center, as established in accordance with section 10-66a, may apply to the Department of Children and Families for funds to be used to assist in establishing, maintaining or expanding a day treatment center or an extended day treatment program, as defined in section 17a-147, for emotionally disturbed, mentally ill, behaviorally disordered or multiply handicapped children and youths. No grant to assist in establishing, maintaining or expanding a day treatment center or an extended day treatment program under the provisions of this section shall exceed the ordinary and recurring operating expenses of any such day treatment center or extended day treatment program, nor shall any grant be made to pay for all or any part of the capital expenditures for any such center or program. The Department of Children and Families shall (1) establish minimum eligibility requirements for the receipt of such grants in regard to qualification and number of staff members and the operation of day treatment centers and extended day treatment programs, including, but not limited to, physical plant and record keeping; (2) establish procedures to be used in making application for such funds; and (3) prescribe regulations governing the granting of funds to assist in establishing, maintaining and expanding day treatment centers and extended day treatment programs. Upon receipt of proper application and approval by said department of the plans for financing and the standards of operation of a day treatment center or extended day treatment program, said department shall authorize the payment of such grant. Any application for a grant, and any grant of funds pursuant thereto, shall not be subject to the provisions of section 17a-476, except to the extent required by federal law.

(P.A. 75-524, S. 14, 30; P.A. 79-122; P.A. 90-290, S. 2; P.A. 91-268, S. 3, 4; P.A. 93-91, S. 1, 2; P.A. 03-278, S. 53; P.A. 06-196, S. 113.)

History: P.A. 79-122 allowed regional educational service centers to apply for funds for day treatment center; P.A. 90-290 changed “day treatment center” to “extended day treatment program”, deleted “autistic” from definition of the term and added reference to behaviorally disordered or multiply handicapped children and youths; Sec. 17-425 transferred to Sec. 17a-22 in 1991; P.A. 91-268 extended the provisions of the section to day treatment centers and defined day treatment centers; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 03-278 made technical changes, effective July 9, 2003; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 17a-22a - Connecticut Community KidCare. Requirements. Memorandum of understanding for joint administration. Consultation during development. Federal waivers or amendments.

(a) The Commissioner of Social Services and the Commissioner of Children and Families shall, within available appropriations, develop and administer an integrated behavioral health service delivery system to be known as Connecticut Community KidCare. Said system shall provide services to children and youths with behavioral health needs who are in the custody of the Department of Children and Families, who are eligible to receive services from the HUSKY Plan, Part A or the federally subsidized portion of Part B, or receive services under the voluntary services program operated by the Department of Children and Families. All necessary changes to the IV-E, Title XIX and Title XXI state plans shall be made to maximize federal financial participation. The Commissioner of Social Services may amend the state Medicaid plan to facilitate the claiming of federal reimbursement for private nonmedical institutions as defined in the Social Security Act. The Commissioner of Social Services may implement policies and procedures necessary to provide reimbursement for the services provided by private nonmedical institutions, as defined in 42 CFR Part 434, while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intention to adopt the regulations in the Connecticut Law Journal within twenty days of implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the time such regulations are effective.

(b) Connecticut Community KidCare shall, within available appropriations, provide a comprehensive benefit package of behavioral health specialty services. The HUSKY Plan shall continue to provide primary behavioral health services and may provide additional behavioral health services to be determined by the Department of Social Services and shall assure an integration of such services with the behavioral health services provided by Connecticut Community KidCare.

(c) Connecticut Community KidCare shall include: (1) A system of care model in which service planning is based on the needs and preferences of the child or youth and his or her family and that places an emphasis on early identification, prevention and treatment; (2) a comprehensive behavioral health program with a flexible benefit package that shall include clinically necessary and appropriate home and community-based treatment services and comprehensive support services in the least restrictive setting; (3) community-based care planning and service delivery, including services and supports for children from birth through early childhood that link Connecticut Community KidCare to the early childhood community and promote emotional wellness; (4) comprehensive children and youth behavioral health training for agency and system staff and interested parents and guardians; (5) an efficient balance of local participation and state-wide administration; (6) integration of agency funding to support the benefit package; (7) a performance measurement system for monitoring quality and access; (8) accountability for quality, access and cost; (9) elimination of the major gaps in services and barriers to access services; (10) a system of care that is family-focused with respect for the legal rights of the child or youth and his or her parents and provides training, support and family advocacy services; (11) assurances of timely payment of service claims; (12) assurances that no child or youth shall be disenrolled or inappropriately discharged due to behavioral health care needs; and (13) identification of youths in need of transition services to adult systems.

(d) The Commissioner of Social Services and the Commissioner of Children and Families shall enter into a memorandum of understanding for the purpose of the joint administration of Connecticut Community KidCare. Such memorandum of understanding shall establish mechanisms to administer funding for, establish standards for and monitor implementation of Connecticut Community KidCare and specify that (1) the Department of Social Services, which is the agency designated as the single state agency for the administration of the Medicaid program pursuant to Title XIX of the Social Security Act and is the agency responsible for the administration of the HUSKY Plan, Part B under Title XXI of the Social Security Act, manage all Medicaid and HUSKY Plan modifications, waiver amendments, federal reporting and claims processing and provide financial management, and (2) the Department of Children and Families, which is the state agency responsible for administering and evaluating a comprehensive and integrated state-wide program of services for children and youths with behavioral health needs, define the services to be included in the continuum of care and develop state-wide training programs for providers, families and other persons.

(e) Said commissioners shall consult with the Commissioner of Mental Health and Addiction Services, the Commissioner of Developmental Services, the Commissioner of Public Health and the Commissioner of Education during the development of Connecticut Community KidCare in order to (1) ensure coordination of a delivery system of behavioral health services across the life span of children, youths and adults with behavioral health needs, (2) maximize federal reimbursement and revenue, and (3) ensure the coordination of care and funding among agencies.

(f) The Commissioner of Social Services and the Commissioner of Children and Families may apply for any federal waivers or waiver amendments necessary to implement the provisions of this section.

(June Sp. Sess. P.A. 00-2, S. 3, 53; June Sp. Sess. P.A. 01-2, S. 43, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 32, 33; P.A. 06-196, S. 114, 115; P.A. 07-73, S. 2(b).)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000; June Sp. Sess. P.A. 01-2 made substantial revisions to section and amended Subsec. (a) to delete former criteria provisions and require, within available appropriations, the development and administration of an integrated behavioral health service delivery system known as Connecticut Community KidCare, to specify the children and youth who are eligible for services, to authorize Commissioner of Social Services to amend state Medicaid plan to facilitate the claiming of federal reimbursement for private nonmedical institutions and to authorize said commissioner to implement policies and procedures necessary to provide reimbursement for services provided by such institutions while in process of adopting such policies and procedures in regulation form, added new Subsec. (b) re services provided by Connecticut Community KidCare and the HUSKY Plan and the integration of such services, added new Subsec. (c) specifying thirteen elements Connecticut Community KidCare shall include, redesignated existing Subsec. (b) as Subsec. (d), substituting “Connecticut Community KidCare” for “integrated behavioral health service delivery system”, deleting reference to “combined” funding and training programs “on the systems of care approach”, adding in Subdiv. (1) language that Department of Social Services is the agency responsible for the administration of HUSKY Plan and substituting in Subdiv. (2) “with behavioral health needs” for “who are seriously emotionally disturbed”, deleted former Subsecs. (c) and (d), amended Subsec. (e) to require commissioners to also consult with the Commissioners of Public Health and Education, to substitute “Connecticut Community KidCare” for “the integrated behavioral health service delivery system”, to insert three new Subdiv. designators and add new language in Subdiv. (2) to maximize federal reimbursement and revenue and in Subdiv. (3) to ensure the coordination of care and funding among agencies, and amended Subsec. (f) to authorize commissioners to apply for any waiver amendments necessary, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made technical changes in Subsecs. (a) and (d), effective May 12, 2003; P.A. 06-196 made a technical change in Subsecs. (a), (d) and (e), effective June 7, 2006; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 17a-22aa - Availability of flexible emergency funding for children with psychiatric disabilities.

The Commissioner of Children and Families, in consultation with the Commissioner of Mental Health and Addiction Services, shall, within available appropriations, maintain the availability of flexible emergency funding for children with psychiatric disabilities who are not under the supervision of the Department of Children and Families.

(P.A. 05-280, S. 87; P.A. 11-215, S. 7.)

History: P.A. 05-280 effective July 1, 2005; P.A. 11-215 deleted requirement that commissioner consult with Community Mental Health Strategy Board.



Section 17a-22b - Local needs assessment by community collaborative. Lead service agencies to coordinate care of children and youths enrolled in Connecticut Community KidCare. Community collaborative composition and responsibilities.

(a) Each community collaborative shall, within available appropriations, (1) complete a local needs assessment which shall include objectives and performance measures, (2) specify the number of children and youths requiring behavioral health services, and (3) specify the number of children and youths actually receiving community-based and residential services and the type and frequency of such services. Each community collaborative shall submit its local needs assessment to the Commissioner of Children and Families and the Commissioner of Social Services.

(b) The regional offices of the Department of Children and Families shall contract with lead service agencies, within available appropriations, to coordinate the care of all children and youths enrolled in Connecticut Community KidCare residing within their designated catchment areas, including children and youths with complex behavioral health service needs. The lead service agencies shall employ or subcontract for the employment of care coordinators to assist families in establishing and implementing individual service plans for children and youths with complex behavioral health service needs and to improve clinical outcomes and cost effectiveness. Parents shall be afforded a choice of contracted providers for authorized services.

(c) Each community collaborative may establish the number of members and the type of representatives to ensure that the membership of such collaborative is appropriately balanced. The chief elected officers of municipalities served by a community collaborative may designate a member to serve as a representative of the chief elected officials. A community collaborative, at a minimum, shall consist of representatives from the local or regional board of education, special education program, youth services bureau, local departments of social services and public health, representatives from private organizations serving children and youths and a substantial number of parents of children and youths with behavioral health needs. A community collaborative shall participate in the regional advisory councils established under section 17a-30, provide outreach to community resources, coordinate behavioral health services by forming, with the consent of the family, child specific teams for children and youths with complex behavioral health service needs, conduct community need assessments to identify service gaps and service barriers, identify priority investment areas for the state and lead service agencies and provide public education and support. A community collaborative shall establish a governance structure, determine membership and identify or establish a fiscal agent.

(d) The Commissioner of Children and Families and the Commissioner of Social Services shall, within available appropriations, provide or arrange for the administrative services necessary to operate Connecticut Community KidCare.

(June Sp. Sess. P.A. 00-2, S. 4, 53; June Sp. Sess. P.A. 01-2, S. 44, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 05-246, S. 4; P.A. 06-196, S. 116; P.A. 09-205, S. 6; P.A. 11-105, S. 7.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000; June Sp. Sess. P.A. 01-2 made substantial revisions to section, deleting an obsolete reference and designating existing provisions as Subsec. (a), amended Subsec. (a) by substituting “community collaborative” for “local system of care”, substituting in Subdiv. (1) “performance” for “outcome”, adding in Subdivs. (2) and (3) references to “youth”, and deleting the definition of “local system of care”, added Subsec. (b) re regional offices of department and lead service agencies, added Subsec. (c) re composition of a community collaborative and responsibilities of such collaborative, and added Subsec. (d) re Commissioners of Children and Families and Social Services providing or arranging for administrative services necessary to operate Connecticut Community KidCare, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 05-246 changed “regional offices” to “area offices” in Subsec. (b) and “regional advisory councils” to “area advisory councils” in Subsec. (c), effective July 8, 2005; P.A. 06-196 made technical changes in Subsecs. (a), (b) and (c), effective June 7, 2006; P.A. 09-205 amended Subsec. (a) by deleting former Subdiv. (4) re completion of annual self-evaluation process and review of discharge summaries, effective July 1, 2009; P.A. 11-105 amended Subsecs. (b) and (c) by replacing “area” with “regional”, effective July 1, 2011.



Section 17a-22bb - Implementation plan for meeting mental, emotional and behavioral needs of children. Departmental strategies. Reports. Training. Reimbursement.

(a)(1) The Commissioner of Children and Families, in consultation with representatives of the children and families served by the department, providers of mental, emotional or behavioral health services for children and families, advocates, and others interested in the well-being of children and families in this state, shall develop a comprehensive implementation plan, across agency and policy areas, for meeting the mental, emotional and behavioral health needs of all children in the state, and preventing or reducing the long-term negative impact of mental, emotional and behavioral health issues on children. In developing the implementation plan, the department shall include, at a minimum, the following strategies to prevent or reduce the long-term negative impact of mental, emotional and behavioral health issues on children:

(A) Employing prevention-focused techniques, with an emphasis on early identification and intervention;

(B) Ensuring access to developmentally-appropriate services;

(C) Offering comprehensive care within a continuum of services;

(D) Engaging communities, families and youths in the planning, delivery and evaluation of mental, emotional and behavioral health care services;

(E) Being sensitive to diversity by reflecting awareness of race, culture, religion, language and ability;

(F) Establishing results-based accountability measures to track progress towards the goals and objectives outlined in this section, sections 17a-22cc, 17a-22dd and 17a-248h and section 7 of public act 13-178*;

(G) Applying data-informed quality assurance strategies to address mental, emotional and behavioral health issues in children;

(H) Improving the integration of school and community-based mental health services; and

(I) Enhancing early interventions, consumer input and public information and accountability by (i) in collaboration with the Department of Public Health, increasing family and youth engagement in medical homes; (ii) in collaboration with the Department of Social Services, increasing awareness of the 2-1-1 Infoline program; and (iii) in collaboration with each program that addresses the mental, emotional or behavioral health of children within the state, insofar as they receive public funds from the state, increasing the collection of data on the results of each program, including information on issues related to response times for treatment, provider availability and access to treatment options.

(2) Not later than April 15, 2014, the commissioner shall submit and present a status report on the progress of the implementation plan, in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to children and appropriations.

(3) On or before October 1, 2014, the commissioner shall submit and present the implementation plan, in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to children and appropriations.

(4) On or before October 1, 2015, and biennially thereafter through and including 2019, the department shall submit and present progress reports on the status of implementation, and any data-driven recommendations to alter or augment the implementation in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to children and appropriations.

(b) Emergency mobile psychiatric service providers shall collaborate with community-based mental health care agencies, school-based health centers and the contracting authority for each local or regional board of education throughout the state, utilizing a variety of methods, including, but not limited to, memoranda of understanding, policy and protocols regarding referrals and outreach and liaison between the respective entities. These methods shall be designed to (1) improve coordination and communication in order to enable such entities to promptly identify and refer children with mental, emotional or behavioral health issues to the appropriate treatment program, and (2) plan for any appropriate follow-up with the child and family.

(c) Local law enforcement agencies and local and regional boards of education that employ or engage school resource officers shall, provided federal funds are available, train school resource officers in nationally recognized best practices to prevent students with mental health issues from being victimized or disproportionately referred to the juvenile justice system as a result of their mental health issues.

(d) The Department of Children and Families, in collaboration with agencies that provide training for mental health care providers in urban, suburban and rural areas, shall provide phased-in, ongoing training for mental health care providers in evidence-based and trauma-informed interventions and practices.

(e) The state shall seek existing public or private reimbursement for (1) mental, emotional and behavioral health care services delivered in the home and in elementary and secondary schools, and (2) mental, emotional and behavioral health care services offered through the Department of Social Services pursuant to the federal Early and Periodic Screening, Diagnosis and Treatment Program under 42 USC 1396d.

(P.A. 13-178, S. 1, 4.)

*Note: Section 7 of public act 13-178 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 13-178 effective July 1, 2013.



Section 17a-22c - Performance measures for Connecticut Community KidCare. Curricula and training.

(a) The Commissioner of Children and Families and the Commissioner of Social Services shall establish performance measures in the areas of finance, administration, utilization, client satisfaction, quality and access for Connecticut Community KidCare.

(b) The Commissioner of Children and Families shall develop and implement, within available appropriations, culturally appropriate and competency-based curricula including best practices for the care of children and youths with, or at risk of, behavioral health needs and offer training to all willing persons involved in Connecticut Community KidCare, including, but not limited to, employees in education and child care and appropriate employees within the judicial system.

(June Sp. Sess. P.A. 01-2, S. 46, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 06-196, S. 117; P.A. 09-205, S. 9.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 06-196 made technical changes in Subsecs. (b) and (c), effective June 7, 2006; P.A. 09-205 deleted former Subsec. (c) re 5-year independent longitudinal evaluation, effective July 1, 2009.



Section 17a-22cc - Professional development training provided to pediatricians and child care providers.

The Office of Early Childhood, as established in section 1 of substitute house bill 6359 of the January 2013, regular session*, in collaboration with the Department of Children and Families, shall provide, to the extent that private, federal or philanthropic funding is available, professional development training to pediatricians and child care providers to help prevent and identify mental, emotional and behavioral health issues in children by utilizing the Infant and Early Childhood Mental Health Competencies, or a similar model, with a focus on maternal depression and its impact on child development.

(P.A. 13-178, S. 2.)

*Note: Substitute house bill 6359 of the January 2013, regular session did not become law.



Section 17a-22d - Establishment of organization with regional local chapters to provide family-to-family support, family advocates and assistance with individual service plan process and to encourage participation in Connecticut Community KidCare planning.

The Commissioner of Children and Families may, within available appropriations, provide financial assistance for the establishment of an organization, with local chapters in each region served by the Department of Children and Families, that shall provide family-to-family support and family advocates for children, youths and their families, and when requested by the family, assist the family with the individual service plan process and otherwise encourage active family participation in treatment and Connecticut Community KidCare planning. Such organization shall assure that families have input into the development and implementation of their individual service plans, including those established pursuant to section 17a-127, and into policy and planning for, and the implementation and evaluation of, Connecticut Community KidCare.

(June Sp. Sess. P.A. 01-2, S. 47, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 34; P.A. 05-246, S. 5; P.A. 06-196, S. 118; P.A. 11-105, S. 8.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made technical changes, effective May 12, 2003; P.A. 05-246 changed “region” to “area”, effective July 8, 2005; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 11-105 replaced “area” with “region”, effective July 1, 2011.



Section 17a-22dd - Coordination of home visitation programs. Public information and education campaign.

(a) Not later than December 1, 2014, the Office of Early Childhood, through the Early Childhood Education Cabinet, shall provide recommendations for implementing the coordination of home visitation programs within the early childhood system that offer a continuum of services to vulnerable families with young children, including prevention, early intervention and intensive intervention, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, human services, education and children. Vulnerable families with young children may include, but are not limited to, those facing poverty, trauma, violence, special health care needs, mental, emotional or behavioral health care needs, substance abuse challenges and teen parenthood. The recommendations shall address, at a minimum:

(1) A common referral process for families requesting home visitation programs;

(2) A core set of competencies and required training for all home visitation program staff;

(3) A core set of standards and outcomes for all programs, including requirements for a monitoring framework;

(4) Coordinated training for home visitation and early care providers, to the extent that training is currently provided, on cultural competency, mental health awareness and issues such as child trauma, poverty, literacy and language acquisition;

(5) Development of common outcomes;

(6) Shared reporting of outcomes, including information on any existing gaps in services, disaggregated by agency and program, which shall be reported annually, pursuant to section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, human services and children;

(7) Home-based treatment options for parents of young children who are suffering from severe depression; and

(8) Intensive intervention services for children experiencing mental, emotional or behavioral health issues, including, but not limited to, relationship-focused intervention services for young children.

(b) The Office of Early Childhood, as established in section 1 of substitute house bill 6359 of the January 2013, regular session*, in collaboration with the Departments of Children and Families, Education and Public Health, to the extent that private funding is available, shall design and implement a public information and education campaign on children’s mental, emotional and behavioral health issues. Such campaign shall provide:

(1) Information on access to support and intervention programs providing mental, emotional and behavioral health care services to children;

(2) A list of emotional landmarks and the typical ages at which such landmarks are attained;

(3) Information on the importance of a relationship with and connection to an adult in the early years of childhood;

(4) Strategies that parents and families can employ to improve their child’s mental, emotional and behavioral health, including executive functioning and self-regulation;

(5) Information to parents regarding methods to address and cope with mental, emotional and behavioral health stressors at various ages of a child’s development and at various stages of a parent’s work and family life;

(6) Information on existing public and private reimbursement for services rendered; and

(7) Strategies to address the stigma associated with mental illness.

(c) Not later than October 1, 2014, and annually thereafter, to the extent that private funding is available under subsection (b) of this section, the Office of Early Childhood shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to children and public health on the status of the public information and education campaign implemented pursuant to subsection (b) of this section.

(P.A. 13-178, S. 5, 6.)

*Note: Substitute house bill 6359 of the January 2013, regular session did not become law.



Section 17a-22e - Reports re implementation of Connecticut Community KidCare to General Assembly.

Section 17a-22e is repealed, effective July 1, 2005.

(June Sp. Sess. P.A. 01-2, S. 48, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 05-246, S. 6; 05-280, S. 104.)



Section 17a-22ee - Animal-assisted therapy. Volunteer canine crisis response team. Crisis response program.

(a) For purposes of this section, “animal-assisted therapy” means goal-directed intervention in which animals are used as an integral part of the crisis response process to aid individuals who have experienced mental, physical or emotional trauma; “animal-assisted therapy community” means the local or regional entities capable of providing animal-assisted therapy to individuals within the state; and “animal-assisted activity organization” means any entity involved in training, evaluating and registering members of the animal-assisted therapy community.

(b) Not later than January 1, 2014, the Commissioner of Children and Families shall, within available appropriations, develop and implement training for certain employees of the Department of Children and Families and mental health care providers on (1) the healing value of the human-animal bond for children, (2) the value of therapy animals in dealing with traumatic situations, and (3) the benefit of an animal-assisted therapy program.

(c) Not later than January 1, 2014, the Commissioner of Children and Families, in consultation with the Commissioner of Agriculture and within available appropriations, shall identify a coordinated volunteer canine crisis response team. Such team shall consist of various handlers and canines that have been trained, evaluated and registered by an animal-assisted activity organization to provide aid to individuals during and after traumatic events. Such team shall operate on a volunteer basis and shall be available to provide animal-assisted therapy within twenty-four hours of receiving notice to do so.

(d) Not later than July 1, 2014, the Commissioner of Children and Families, in consultation with the Governor’s Prevention Partnership and the animal-assisted therapy community, shall, within available appropriations, develop a crisis response program utilizing the services of the coordinated volunteer canine crisis response team identified pursuant to subsection (c) of this section to provide animal-assisted therapy to children and youths living with trauma and loss.

(P.A. 13-114, S. 1.)



Section 17a-22f - Behavioral health services. Contract with administrative services organizations. Clinical management. Policies, procedures and regulations.

(a) The Commissioner of Social Services may, with regard to the provision of behavioral health services provided pursuant to a state plan under Title XIX or Title XXI of the Social Security Act: (1) Contract with one or more administrative services organizations to provide clinical management, provider network development and other administrative services; (2) delegate responsibility to the Department of Children and Families for the clinical management portion of such administrative contract or contracts that pertain to HUSKY Plan Parts A and B, and other children, adolescents and families served by the Department of Children and Families; and (3) delegate responsibility to the Department of Mental Health and Addiction Services for the clinical management portion of such administrative contract or contracts that pertain to Medicaid recipients who are not enrolled in HUSKY Plan Part A.

(b) For purposes of this section, the term “clinical management” describes the process of evaluating and determining the appropriateness of the utilization of behavioral health services and providing assistance to clinicians or beneficiaries to ensure appropriate use of resources and may include, but is not limited to, authorization, concurrent and retrospective review, discharge review, quality management, provider certification and provider performance enhancement. The Commissioners of Social Services, Children and Families, and Mental Health and Addiction Services shall jointly develop clinical management policies and procedures. The Department of Social Services may implement policies and procedures necessary to carry out the purposes of this section, including any necessary changes to existing behavioral health policies and procedures concerning utilization management, while in the process of adopting such policies and procedures in regulation form, provided the Commissioner of Social Services publishes notice of intention to adopt the regulations in the Connecticut Law Journal within twenty days of implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the time such regulations are adopted.

(May 9 Sp. Sess. P.A. 02-7, S. 58; P.A. 05-280, S. 94; P.A. 06-196, S. 204; P.A. 10-119, S. 3; P.A. 13-234, S. 91.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 05-280 amended Subsec. (a)(1) to add provider network development and Subsec. (a)(2) to eliminate limitation on delegation of clinical management portion of administrative contract to Department of Children and Families to that pertaining to children under 18 years of age or individuals otherwise receiving behavioral health services from department, and amended Subsec. (b) to extend time period during which policies and procedures are valid if not adopted as regulations to December 31, 2006, from December 1, 2003, effective July 13, 2005; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; P.A. 10-119 amended Subsec. (a) by adding “or under the Charter Oak Health Plan”, by changing “an administrative services organization” to “one or more administrative services organizations” in Subdiv. (1), by adding “contracts that pertain to HUSKY Plan Parts A and B, and other children, adolescents and families served by the Department of Children and Families” in Subdiv. (2) and by adding Subdiv. (3) re delegation of duties to Department of Mental Health and Addiction Services, and amended Subsec. (b) by adding “Mental Health and Addiction Services”, by removing December 31, 2006, re regulations adoption date and by making technical changes, effective June 7, 2010; P.A. 13-234 amended Subsec. (a) to delete references to Charter Oak Health Plan, effective January 1, 2014.



Section 17a-22g - Connecticut Community KidCare. Disclosure of case-specific information. Limitations.

(a) The Judicial Branch and each state agency, community-based program, organization or individual that provides behavioral health or substance abuse prevention and treatment programs that are operated, funded or licensed by the Department of Children and Families pursuant to sections 17a-20, 17a-114, 17a-145, 17a-147, 17a-149, 17a-151 and 17a-152 shall provide case specific information to the department for purposes directly connected with the administration of Connecticut Community KidCare in such form and manner as the department requests. The provisions of this section shall be subject to the confidentiality requirements as set forth in applicable federal law.

(b) No person shall solicit, disclose, receive or make use of, or authorize, knowingly permit, participate in or acquiesce in the use of, any list of the names of, or any information concerning, persons applying for or receiving assistance under the Connecticut Community KidCare program, directly or indirectly derived from the records, papers, files or communications of the state or its subdivisions or agencies, or acquired in the course of the performance of official duties. The Commissioner of Children and Families shall disclose case-specific information to any authorized representative of the Commissioner of Social Services for purposes directly connected with the administration of Connecticut Community KidCare. No such representative shall disclose any information obtained pursuant to this section, except as specified in this section.

(May 9 Sp. Sess. P.A. 02-7, S. 59; P.A. 13-40, S. 12.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 13-40 amended Subsec. (a) by deleting reference to Sec. 17a-154.



Section 17a-22h - Behavioral Health Partnership. Development and implementation.

(a) The Commissioners of Social Services, Children and Families, and Mental Health and Addiction Services shall develop and implement an integrated behavioral health service system for Medicaid and HUSKY Plan Part B members and children enrolled in the voluntary services program operated by the Department of Children and Families and may, at the discretion of the commissioners, include other children, adolescents and families served by the Department of Children and Families or the Court Support Services Division of the Judicial Branch. The integrated behavioral health service system shall be known as the Behavioral Health Partnership. The Behavioral Health Partnership shall seek to increase access to quality behavioral health services by: (1) Expanding individualized, family-centered and community-based services; (2) maximizing federal revenue to fund behavioral health services; (3) reducing unnecessary use of institutional and residential services for children and adults; (4) capturing and investing enhanced federal revenue and savings derived from reduced residential services and increased community-based services for HUSKY Plan Parts A and B recipients; (5) improving administrative oversight and efficiencies; and (6) monitoring individual outcomes and provider performance, taking into consideration the acuity of the patients served by each provider, and overall program performance.

(b) The Behavioral Health Partnership shall operate in accordance with the financial requirements specified in this subsection. Prior to the conversion of any grant-funded services to a rate-based, fee-for-service payment system, the Department of Social Services, the Department of Children and Families and the Department of Mental Health and Addiction Services shall submit documentation verifying that the proposed rates seek to cover the reasonable cost of providing services to the Behavioral Health Partnership Oversight Council, established pursuant to section 17a-22j.

(P.A. 05-280, S. 92; P.A. 10-43, S. 10; 10-119, S. 1; P.A. 13-234, S. 105, 118.)

History: P.A. 05-280 effective July 1, 2005; P.A. 10-43 amended Subsec. (a) to authorize inclusion of children, adolescents and families served by Court Support Services Division of Judicial Branch and make a technical change, effective May 18, 2010; P.A. 10-119 amended Subsec. (a) by adding Commissioner of Mental Health and Addiction Services re development and implementation of system, by providing that Medicaid recipients who are not enrolled in HUSKY Plan, Part A and Charter Oak Health Plan members may be included in system at discretion of commissioners and by making conforming and technical changes and amended Subsec. (b) by adding Department of Mental Health and Addiction Services re submission of proposed rate documentation, effective June 7, 2010; P.A. 13-234 amended Subsec. (a) to add provision re Medicaid members and delete provision re HUSKY Plan Part A members, effective July 1, 2013; and further amended Subsec. (a) to delete provision re Charter Oak Health Plan members and make conforming changes, effective January 1, 2014.



Section 17a-22i - Designation of directors for Behavioral Health Partnership. Memoranda of understanding re activities of administrative services organizations.

(a) The Commissioners of Children and Families, Social Services and Mental Health and Addiction Services shall each designate a director for the Behavioral Health Partnership. Each director shall coordinate the responsibilities of his or her department, within the statutory authority of each department, for the planning, development, administration and evaluation of the activities specified under subsection (a) of section 17a-22h to increase access to quality behavioral health services.

(b) The departments shall direct the activities of administrative services organizations retained in accordance with section 17a-22f, under terms established in memoranda of understanding, in the development of a community system of care to:

(1) Alleviate hospital emergency department overcrowding;

(2) Reduce unnecessary admissions and lengths of stay in hospitals and residential treatment settings;

(3) Increase availability of outpatient services; and

(4) Promote a community-based, recovery-oriented system of care.

(P.A. 05-280, S. 93; P.A. 10-119, S. 2.)

History: P.A. 05-280 effective July 1, 2005; P.A. 10-119 amended Subsec. (a) by adding Commissioner of Mental Health and Addiction Services re designation of director and amended Subsec. (b) by changing “organization” to “organizations”, changing “memorandum” to “memoranda”, adding Subdiv. (4) re promotion of community-based, recovery-oriented system of care and making technical changes, effective June 7, 2010.



Section 17a-22j - Behavioral Health Partnership Oversight Council. Members. Duties.

(a) There is established a Behavioral Health Partnership Oversight Council which shall advise the Commissioners of Children and Families, Social Services and Mental Health and Addiction Services on the planning and implementation of the Behavioral Health Partnership.

(b) The council shall consist of the following members:

(1) Four appointed by the speaker of the House of Representatives; two of whom are representatives of general or specialty psychiatric hospitals; one of whom is an adult with a psychiatric disability; and one of whom is an advocate for adults with psychiatric disabilities;

(2) Four appointed by the president pro tempore of the Senate, two of whom are parents of children who have a behavioral health disorder or have received child protection or juvenile justice services from the Department of Children and Families; one of whom has expertise in health policy and evaluation; and one of whom is an advocate for children with behavioral health disorders;

(3) Two appointed by the majority leader of the House of Representatives; one of whom is a primary care provider serving adults or children in the Medicaid program; and one of whom is a child psychiatrist serving children pursuant to the HUSKY Plan;

(4) Two appointed by the majority leader of the Senate; one of whom is an advocate for adults with substance use disorders; and one of whom is a representative of school-based health clinics;

(5) Two appointed by the minority leader of the House of Representatives; one of whom is a provider of community-based psychiatric services for adults; and one of whom is a provider of residential treatment for children;

(6) Two appointed by the minority leader of the Senate one of whom is a provider of community-based services for children with behavioral health problems and one of whom is a member of the Council on Medical Assistance Program Oversight;

(7) Four appointed by the Governor; two of whom are representatives of general or specialty psychiatric hospitals and two of whom are parents of children who have a behavioral health disorder or have received child protection or juvenile justice services from the Department of Children and Families;

(8) The chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations and the budgets of state agencies, or their designees;

(9) Four appointed by the chairpersons of the Behavioral Health Partnership Oversight Council; one of whom is a representative of a home health care agency providing behavioral health services; one of whom is a provider of substance use disorder treatment services; one of whom is an adult in recovery from a psychiatric disability; and one of whom is a parent or family member of an adult with a serious behavioral health disorder;

(10) Eight nonvoting ex-officio members, one each appointed by the Commissioner of Social Services, the Commissioner of Children and Families, the Commissioner of Mental Health and Addiction Services, the Commissioner of Developmental Services and the Commissioner of Education to represent his or her department, one appointed by the Chief Court Administrator of the Judicial Branch to represent the Court Support Services Division and one each appointed by the State Comptroller and the Secretary of the Office of Policy and Management to represent said offices; and

(11) One representative from each administrative services organization under contract with the Department of Social Services to provide such services for recipients of assistance under Medicaid and HUSKY Plan, Part B to be nonvoting ex-officio members.

(c) All appointments to the council shall be made no later than July 1, 2005. Any vacancy shall be filled by the appointing authority.

(d) On or after July 1, 2010, the members of the Behavioral Health Partnership Oversight Council shall select the chairpersons of the council from among the members of the council. Such chairpersons shall convene the first meeting of the council, which shall be held not later than August 1, 2005. The council shall meet not less than six times a year thereafter.

(e) The Joint Committee on Legislative Management shall provide administrative support to the chairpersons and assistance in convening the council’s meetings.

(f) The council shall make specific recommendations on matters related to the planning and implementation of the Behavioral Health Partnership which shall include, but not be limited to: (1) Review of any contracts entered into by the Departments of Children and Families, Social Services and Mental Health and Addiction Services with any administrative services organizations, to assure that the administrative services organization’s decisions are based solely on clinical management criteria developed by the clinical management committee established in section 17a-22k; (2) review of behavioral health services pursuant to Title XIX and Title XXI of the Social Security Act to assure that federal revenue is being maximized; (3) review of behavioral health services under the Charter Oak Health Plan; and (4) review of periodic reports on the program activities, finances and outcomes, including reports from the director of the Behavioral Health Partnership on achievement of service delivery system goals, pursuant to section 17a-22i. The council may conduct or cause to be conducted an external, independent evaluation of the Behavioral Health Partnership.

(P.A. 05-280, S. 95; P.A. 06-188, S. 28, 29; P.A. 08-95, S. 1; P.A. 10-43, S. 11; 10-119, S. 4; 10-179, S. 71; June Sp. Sess. P.A. 10-1, S. 46, 63; P.A. 11-44, S. 168; P.A. 13-234, S. 119.)

History: P.A. 05-280 effective July 13, 2005; P.A. 06-188 amended Subsec. (b) to increase the number of nonvoting ex-officio members from four to seven and provide for appointment of the additional members by the Commissioner of Education, the State Comptroller and the Office of Health Care Access in Subdiv. (5), to add new Subdiv. (6) authorizing chairpersons of council to appoint one or more consumers to the council and to redesignate existing Subdiv. (6) as Subdiv. (7), and amended Subsec. (c) to allow for appointment of additional consumers to council after July 1, 2005; P.A. 08-95 amended Subsec. (b) by adding new Subdivs. (1) to (6) transferring council membership appointment authority from chairpersons of advisory council on Medicaid managed care to legislative leaders of General Assembly, by adding new Subdiv. (7) providing Governor with authority to appoint four members to the council, by renumbering existing Subdivs. (1) to (3) and (5) to (7) as Subdivs. (8) to (13) and by deleting former Subdiv. (4); P.A. 10-43 amended Subsec. (b) to make a technical change in Subdiv. (8) and to increase from 7 to 8 the number of nonvoting ex-officio members, authorize 1 member to be appointed by Chief Court Administrator of Judicial Branch to represent Court Support Services Division and make technical changes in Subdiv. (11), effective May 18, 2010; P.A. 10-119 amended Subsec. (a) by adding “and Mental Health and Addiction Services”, amended Subsec. (b) by substituting “adults or children in the Medicaid program” for “children pursuant to the HUSKY Plan” in Subdiv. (3), deleting “either an adult with a substance use disorder or” in Subdiv. (4), substituting “psychiatric” for “behavioral health” in Subdiv. (5), deleting former Subdivs. (9) and (10), adding new Subdiv. (9) re 4 members appointed by chairpersons of Behavioral Health Partnership Oversight Council, redesignating existing Subdiv. (11) as new Subdiv. (10) and adding Commissioner of Developmental Services therein, deleting former Subdiv. (12) and redesignating existing Subdiv. (13) as new Subdiv. (11), amended Subsec. (c) by deleting provision re chairpersons’ authority to appoint additional consumers to council, amended Subsec. (d) by substituting “not less than six times a year” for “at least monthly” re council meetings, amended Subsec. (f) by adding “Mental Health and Addiction Services”, changing “contract” to “contracts” and changing “administrative services organization” to “administrative services organizations” in Subdiv. (1), adding new Subdiv. (3) re review of behavioral health services under Charter Oak Health Plan and redesignating existing Subdiv. (3) as Subdiv. (4) and deleted former Subsec. (g) re annual report, effective June 7, 2010; P.A. 10-179 amended Subsec. (b) by deleting provision re appointment of member of advisory council on Medicaid managed care in Subdiv. (6), by deleting provision re appointment by Office of Health Care Access of ex-officio member in Subdiv. (11) and by replacing provision re appointment of representatives from Medicaid managed care organizations with provision re appointment of representatives of certain administrative services organizations in Subdiv. (13), amended Subsec. (d) by replacing provision re chairpersons of advisory council on Medicaid managed care to select council’s chairpersons from among members of Behavioral Health Partnership Oversight Council with provision re members of Behavioral Health Partnership Oversight Council to select chairpersons from among members of council, effective July 1, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (b) by replacing “one” with “two” re number of appointments to council by Senate minority leader and requiring 1 of the appointees to be member of advisory council on Medicaid care management oversight in Subdiv. (6) and by making a technical change in Subdiv. (10), effective July 1, 2010; P.A. 11-44 amended Subsec. (b)(6) by replacing “advisory council on Medicaid care management oversight” with “Council on Medical Assistance Program Oversight”, effective July 1, 2011; P.A. 13-234 amended Subsec. (b)(11) to delete provision re HUSKY Plan Part A and Charter Oak Health Plan, effective January 1, 2014.



Section 17a-22k - Behavioral Health Partnership clinical management committee. Established. Members.

There is established a clinical management committee to develop clinical management guidelines to be used for the Behavioral Health Partnership. The committee shall consist of two members selected by the Commissioner of Children and Families, two members selected by the Commissioner of Social Services, two members selected by the Commissioner of Mental Health and Addiction Services and two members selected by the Behavioral Health Partnership Oversight Council, established pursuant to section 17a-22j. Members of the committee shall have requisite expertise or experience in behavioral health services.

(P.A. 05-280, S. 96; P.A. 10-119, S. 5.)

History: P.A. 05-280 effective July 1, 2005; P.A. 10-119 changed “one member” to “two members” re selection by Commissioner of Mental Health and Addiction Services, effective June 7, 2010.



Section 17a-22l - Consumer and provider appeal procedures.

The Departments of Children and Families, Social Services and Mental Health and Addiction Services shall develop consumer and provider appeal procedures and shall submit such procedures to the Behavioral Health Partnership Oversight Council for review and comment. Such procedures shall include, but not be limited to, procedures for a consumer or any provider acting on behalf of a consumer to appeal a denial or determination. The Departments of Children and Families, Social Services and Mental Health and Addiction Services shall establish time frames for appealing decisions made by an administrative services organization, including an expedited review in emergency situations. Any procedure for appeals shall require that an appeal be heard not later than thirty days after such appeal is filed and shall be decided not later than forty-five days after such appeal is filed.

(P.A. 05-280, S. 97; P.A. 06-188, S. 30; P.A. 10-119, S. 6.)

History: P.A. 05-280 effective July 1, 2005; P.A. 06-188 required development of consumer and provider appeal procedures, instead of consumer grievance procedures, that include procedures for a consumer or provider to appeal a denial or determination; P.A. 10-119 added “and Mental Health and Addiction Services” and made technical changes, effective June 7, 2010.



Section 17a-22m - Annual evaluation of Behavioral Health Partnership. Report to General Assembly.

The Commissioners of Children and Families, Social Services and Mental Health and Addiction Services shall conduct an annual evaluation of the Behavioral Health Partnership and shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, public health and human services on the provision of behavioral health services under the Behavioral Health Partnership, including information on the status of any administrative services organization implementation, the status of the collaboration among the Departments of Children and Families, Social Services and Mental Health and Addiction Services, the services provided, the number of persons served, program outcomes and spending by child and adult populations.

(P.A. 05-280, S. 98; P.A. 10-119, S. 7.)

History: P.A. 05-280 effective July 1, 2005; P.A. 10-119 deleted “On or before October 1, 2006, and annually thereafter, the”, added “and Mental Health and Addiction Services” and made technical changes, effective June 7, 2010.



Section 17a-22n - Monitoring implementation of the Behavioral Health Partnership. Annual report to General Assembly.

The Departments of Children and Families and Mental Health and Addiction Services shall monitor the implementation of the Behavioral Health Partnership and shall report annually to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations and the budgets of state agencies as to estimated cost savings, if any, resulting from implementation of the Behavioral Health Partnership.

(P.A. 05-280, S. 99; P.A. 10-119, S. 8.)

History: P.A. 05-280 effective July 1, 2005; P.A. 10-119 changed “Department” to “Departments”, added “and Mental Health and Addiction Services” and made a technical change, effective June 7, 2010.



Section 17a-22o - Behavioral Health Partnership rate setting. Review by Behavioral Health Partnership Oversight Council.

The Departments of Children and Families, Social Services and Mental Health and Addiction Services shall submit all proposals for initial rates, reductions to existing rates and changes in rate methodology within the Behavioral Health Partnership to the Behavioral Health Partnership Oversight Council for review. The departments shall make every effort to incorporate recommendations of the council when setting rates. For the fiscal year beginning July 1, 2014, the Behavioral Health Partnership Oversight Council, in consultation with the Departments of Children and Families, Social Services and Mental Health and Addiction Services shall identify a savings of one million dollars.

(P.A. 05-280, S. 100; P.A. 10-119, S. 9; P.A. 13-247, S. 130.)

History: P.A. 05-280 effective July 1, 2005; P.A. 10-119 deleted former Subsec. (a) re establishment of initial rates, deleted Subsec. designator from existing Subsec. (b) and amended same to provide that Departments of Children and Families, Social Services and Mental Health and Addiction Services shall submit all proposals re rates to Behavioral Health Partnership Oversight Council for review and to make conforming and technical changes, effective June 7, 2010; P.A. 13-247 eliminated provisions re oversight council forwarding recommendations against proposed rates to committees of cognizance for review and added provision re council to identify a savings of $1,000,000 for fiscal year 2014, effective June 19, 2013.



Section 17a-22p - Use of administrative services organizations for Behavioral Health Partnership. Services to be provided. Coordination of benefits.

(a) The Departments of Children and Families, Social Services and Mental Health and Addiction Services shall enter into one or more joint contracts or agreements with an administrative services organization or organizations to perform eligibility verification, utilization management, intensive care management, quality management, coordination of medical and behavioral health services, provider network development and management, recipient and provider services and reporting.

(b) Claims under the Behavioral Health Partnership shall be paid by the Department of Social Services’ Medicaid management information systems vendor, except that the Department of Children and Families and the Department of Mental Health and Addiction Services may, at their discretion, continue to use existing claims payment systems.

(c) An administrative services organization shall authorize services, based solely on medical necessity, as defined in section 17b-259b. Such organization may use guidelines established by the clinical management committee, established pursuant to section 17a-22k, to inform and guide the authorization decision. Decisions regarding the interpretation of such guidelines shall be made by the Departments of Children and Families, Social Services and Mental Health and Addiction Services. No administrative services organization shall have any financial incentive to approve, deny or reduce services. Administrative services organizations shall ensure that service providers and persons seeking services have timely access to program information and timely responses to inquiries, including inquiries concerning the clinical guidelines for services.

(d) An administrative services organization for Medicaid and HUSKY Plan Part B shall provide or arrange for on-site assistance to facilitate the appropriate placement, as soon as practicable, of children with behavioral health diagnoses who the administrative services organization knows to have been in an emergency department for over forty-eight hours. The administrative services organization shall provide or arrange for on-site assistance to arrange for the discharge or appropriate placement, as soon as practicable, for children who the administrative services organization knows to have remained in an inpatient hospital unit for more than five days longer than is medically necessary, as agreed by the administrative services organization and the hospital.

(e) The Departments of Children and Families, Social Services and Mental Health and Addiction Services shall develop, in consultation with the Behavioral Health Partnership, a comprehensive plan for monitoring the performance of administrative services organizations which shall include data on service authorizations, individual outcomes, appeals, outreach and accessibility, comments from program participants compiled from written surveys and face-to-face interviews.

(f) The Behavioral Health Partnership shall establish policies to coordinate benefits received under the partnership with other benefits received under Medicaid. Such policies shall specify a coordinated delivery of both physical and behavioral health care. The policies shall be submitted to the Behavioral Health Partnership Oversight Council for review and comment.

(P.A. 05-280, S. 101; P.A. 10-119, S. 10; 10-179, S. 72; P.A. 13-234, S. 104.)

History: P.A. 05-280 effective July 13, 2005; P.A. 10-119 amended Subsec. (a) by adding “and Mental Health and Addiction Services”, substituting “into one or more joint contracts or agreements” for “a joint contract”, adding “or organizations” and deleting provision re commencing activities, amended Subsec. (b) by adding “and the Department of Mental Health and Addiction Services” and making a technical change, amended Subsecs. (c) and (e) by substituting “administrative services organizations” for “administrative services organization” and adding “and Mental Health and Addiction Services”, amended Subsec. (d) by adding “for HUSKY Plan Parts A and B” and amended Subsec. (f) by adding provision re coordination of benefits with those received through entity that contracts with Department of Social Services for management of medical benefits for persons covered by Medicaid or Charter Oak Health Plan, effective June 7, 2010; P.A. 10-179 amended Subsec. (f) by replacing provisions re benefits received through Medicaid managed care organizations with provision re other benefits received under Medicaid, effective July 1, 2010; P.A. 13-234 amended Subsec. (c) to replace “Administrative services organizations” with “An administrative services organization”, add provision re service authorization based solely on medical necessity, add provisions re organization may use clinical management committee guidelines and delete provision re exceptions to guidelines, and amended Subsec. (d) to delete reference to HUSKY Plan Part A, add reference to Medicaid and make a conforming change, effective July 1, 2013.



Section 17a-22q - Certification of providers of behavioral health Medicaid Early and Periodic Screening, Diagnostic and Treatment Services and rehabilitation services for HUSKY Plan Part A.

The Commissioner of Children and Families shall have the authority to certify providers of behavioral health Medicaid Early and Periodic Screening, Diagnostic and Treatment Services and rehabilitation services for HUSKY Plan Part A for the purpose of coverage of Medicaid Early and Periodic Screening, Diagnostic and Treatment Services or optional rehabilitation services. The Commissioner of Children and Families may adopt regulations, in accordance with the provisions of chapter 54, for purposes of certification of such providers. The commissioner may implement policies and procedures for purposes of such certification while in the process of adopting such policies or procedures in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal not later than twenty days after implementation and any such policies and procedures shall be valid until the time the regulations are effective.

(P.A. 05-280, S. 102; June Sp. Sess. P.A. 05-3, S. 103.)

History: P.A. 05-280 effective July 1, 2005; June Sp. Sess. P.A. 05-3 changed “early periodic screening, detection and treatment” to “Early and Periodic Screening, Diagnostic and Treatment Services”, effective July 1, 2005.



Section 17a-23 - (Formerly Sec. 17-427). High Meadows. Function; age limits.

Section 17a-23 is repealed.

(P.A. 75-524, S. 16, 30; P.A. 76-19, S. 1, 2; P.A. 93-216, S. 8.)



Section 17a-24 - (Formerly Sec. 17-428). Regulation of motor vehicles and roadways by superintendents of institutions.

The superintendent of any institution in the Department of Children and Families, subject to the approval of the Commissioner of Children and Families and the Office of the State Traffic Administration, may: (1) Prohibit, limit, restrict or regulate the parking of vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway upon the grounds of the respective institutions; and (6) erect and maintain signs designating such prohibitions or restrictions. Security officers or institutional patrolmen appointed to act as state policemen on state institution grounds under the provisions of section 29-18, may arrest or issue summons for violation of such regulations, restrictions or prohibitions. Any person who fails to comply with any such prohibition or restriction shall be fined not more than five dollars, and the court or traffic or parking authority having jurisdiction of traffic or parking violations in the town in which the institution is located shall have jurisdiction of violations of this section.

(P.A. 75-524, S. 17, 30; P.A. 93-91, S. 1, 2; P.A. 11-256, S. 4; P.A. 12-132, S. 43.)

History: Sec. 17-428 transferred to Sec. 17a-24 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 11-256 added provision re installation of stop signs, inserted numeric Subdiv. designators and made technical changes; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 17a-25 - (Formerly Sec. 17-429). Superintendents and directors of facilities. Qualifications, responsibilities and duties.

(a) Except as otherwise provided, the Commissioner of Children and Families shall appoint and remove the superintendents and directors of state-operated facilities within the Department of Children and Families. Each superintendent or director shall be a qualified person with experience in health, hospital or children’s services administration.

(b) Each superintendent or director shall be the administrative head of his respective institution or division and shall be responsible for the organization of its work and for the direction and coordination of its various activities. He shall appoint all members of the staff subject to the approval of the commissioner and in accordance with the general statutes.

(c) Each superintendent or director shall cooperate and coordinate with community programs in establishing the facility’s policies and procedures concerning program planning and development, patient admissions, rehabilitation and follow-up services.

(P.A. 75-524, S. 18, 30; P.a. 93-91, S. 1, 2.)

History: Sec. 17-429 transferred to Sec. 17a-25 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-26 - (Formerly Sec. 17-430). Use of federal funds available for services to children.

The Commissioners of Mental Health and Addiction Services and Children and Families shall insure that any federal funds available to this state for services of any kind to children which, pursuant to federal statute or regulation, are required to be administered by or payable to or under control of the Department of Mental Health and Addiction Services, shall, by purchase of service or otherwise, be transferred to and expended by the Department of Children and Families.

(P.A. 75-524, S. 19, 30; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 58.)

History: Sec. 17-430 transferred to Sec. 17a-26 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-27 - (Formerly Sec. 17-372). Investment and use of the Connecticut Juvenile Training School donation fund.

(a) The Commissioner of Children and Families after consultation with the Council on Children and Families is authorized to invest the donation fund of the Connecticut Juvenile Training School held by said institution in accordance with the provisions of the statutes relating to the investment of trust funds and, for such purpose, may accept, execute and deliver transfers and conveyances of real and personal property in the name of the state, for the use and benefit of the Connecticut Juvenile Training School.

(b) The Secretary of the Office of Policy and Management, in consultation with the Commissioner of Children and Families and the Commissioner of Construction Services, shall certify to the State Bond Commission that the resources derived from any sale authorized by public act 99-26* in the donation fund of Long Lane School created by this section are eligible for use for the costs incurred in the relocation of Long Lane School, including environmental site remediation, and the development of the Connecticut Juvenile Training School and related training facilities and are in accordance with any deed restrictions for the construction of the project and are not in violation of any tax or other covenants made in respect of bonds originally issued to finance the Long Lane School and related properties. Upon the approval of the State Bond Commission, the Treasurer is authorized to transfer all or a portion of such resources to the bond fund to which the bond authorization in section 1 of public act 99-26** has been or will be assigned.

(1949 Rev., S. 2754; 1969, P.A. 664, S. 19; P.A. 93-91, S. 1, 2; P.A. 99-26, S. 20, 25, 39; P.A. 11-51, S. 90.)

*Note: Public act 99-26 is entitled “An Act Concerning the Connecticut Juvenile Training School”. (See Reference Table captioned “Public Acts of 1999” in Volume 16 which lists the sections amended, created or repealed by the act.)

**Note: Section 1 of public act 99-26 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1969 act authorized commissioner of children and youth services to invest donation fund rather than the directors of the school; Sec. 17-372 transferred to Sec. 17a-27 in 1991; P.A. 93-91 substituted commissioner and department of children and families and council on children and families for commissioner and department of children and youth services and council on children and youth services, effective July 1, 1993 (Revisor’s note: The words “the department of” in the phrase “commissioner of the department of children and youth services” were deleted editorially by the Revisors to conform with customary statutory usage); P.A. 99-26 designated existing provisions as Subsec. (a) and amended said Subsec. to provide that property transfers and conveyances are for the use and benefit of “Long Lane School or the Connecticut Juvenile Training School” rather than “said school” and added Subsec. (b) re the use and transfer of resources in the donation fund derived from the sale of state land, effective May 7, 1999, and further amended Subsec. (a) to replace “the donation fund of Long Lane School” with “the donation fund of the Connecticut Juvenile Training School” and provide that property transfers and conveyances are for the benefit of “the Connecticut Juvenile Training School” rather than “Long Lane School or the Connecticut Juvenile Training School”, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (b), effective July 1, 2011.



Section 17a-27a - Long Lane School Advisory Board established. Composition. Report.

Section 17a-27a is repealed.

(P.A. 94-212; P.A. 96-194, S. 13.)



Section 17a-27b - Connecticut Juvenile Training School project: Exemption from statutory provisions.

Notwithstanding any provision of the general statutes or regulations adopted thereunder or any public or special act, the Connecticut Juvenile Training School project, as defined in subsection (k) of section 4b-55, shall be exempt from the provisions of subsections (b) to (i), inclusive, of section 4b-21, sections 4b-23, 4b-28, 14-311, 16a-31, 16a-38, 22-6, 22a-6, 22a-12, 22a-14 to 22a-20, inclusive, 22a-39, 25-32 and 29-406 and chapter 54.

(P.A. 99-26, S. 5, 39; P.A. 03-278, S. 54; P.A. 13-263, S. 5.)

History: P.A. 99-26 effective May 7, 1999; P.A. 03-278 made a technical change, effective July 9, 2003 (Revisor’s note: The word “sections” preceding the reference to Sec. 25-32 was deleted editorially by the Revisors for consistency with customary statutory usage); P.A. 13-263 changed reference from Sec. 4b-21(b), (c) and (d) to Sec. 4b-21(b) to (i), effective July 1, 2013.



Section 17a-27c - Connecticut Juvenile Training School project: Transfer of property; entry upon private property; payment of damages.

Section 17a-27c is repealed, effective July 1, 2011.

(P.A. 99-26, S. 8, 39; P.A. 03-278, S. 55; P.A. 11-51, S. 90, 223.)



Section 17a-27d - Connecticut Juvenile Training School project: Architectural services and design contract.

The Commissioner of Construction Services may negotiate a sole source contract for the architectural services and design for the Connecticut Juvenile Training School project, as defined in subsection (k) of section 4b-55.

(P.A. 99-26, S. 10, 39; P.A. 03-278, S. 56; P.A. 11-51, S. 90.)

History: P.A. 99-26 effective May 7, 1999; P.A. 03-278 made a technical change, effective July 9, 2003; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 17a-27e - Connecticut Juvenile Training School. Standards.

The Department of Children and Families in the maintenance, pursuant to section 17a-3, of the new Connecticut Juvenile Training School shall use the Manual of Standards for Juvenile Training Schools published by the American Correctional Association in order to improve safety for staff and residents of the Connecticut Juvenile Training School and to allow the Connecticut Juvenile Training School to be able to be accredited by the American Correctional Association.

(P.A. 99-26, S. 14, 39.)

History: P.A. 99-26 effective May 7, 1999.



Section 17a-27f - Connecticut Juvenile Training School. Public safety committee. Security and alert system.

Section 17a-27f is repealed, effective July 1, 2011.

(P.A. 99-26, S. 26, 39; P.A. 11-105, S. 11.)



Section 17a-28 - (Formerly Sec. 17-431). Definitions. Confidentiality and access to records; exceptions. Procedure for aggrieved persons.

(a) As used in this section:

(1) “Person” means (A) any individual named in a record, maintained by the department, who (i) is presently or at any prior time was a ward of or committed to the commissioner for any reason; (ii) otherwise received services, voluntarily or involuntarily, from the department; or (iii) is presently or was at any prior time the subject of an investigation by the department; (B) a parent whose parental rights have not been terminated or current guardian of an individual described in subparagraph (A) of this subdivision, if such individual is a minor; or (C) the authorized representative of an individual described in subparagraph (A) of this subdivision, if such individual is deceased;

(2) “Attorney” means the licensed attorney authorized to assert the confidentiality of or right of access to records of a person;

(3) “Authorized representative” means a parent, guardian, guardian ad litem, attorney, conservator or other individual authorized to assert the confidentiality of or right of access to records of a person;

(4) “Consent” means permission given in writing by a person, such person’s attorney or authorized representative to disclose specified information, within a limited time period, regarding the person to specifically identified individuals or entities;

(5) “Records” means information created or obtained in connection with the department’s child protection activities or other activities related to a child while in the care or custody of the department, including information in the registry of reports to be maintained by the commissioner pursuant to section 17a-101k;

(6) “Disclose” means (A) to provide an oral summary of records maintained by the department to an individual, agency, corporation or organization, or (B) to allow an individual, agency, corporation or organization to review or obtain copies of such records in whole, part or summary form;

(7) “Near fatality” means an act that places a child in serious or critical condition.

(b) Notwithstanding the provisions of section 1-210, 1-211 or 1-213, records maintained by the department shall be confidential and shall not be disclosed, unless the department receives written consent from the person or as provided in this section, section 17a-101g or section 17a-101k. Any unauthorized disclosure shall be punishable by a fine of not more than one thousand dollars or imprisonment for not more than one year, or both. Any employee of the department who in the ordinary course of such person’s employment has reasonable cause to suspect or believe that another employee has engaged in the unauthorized disclosure of records shall report in writing such unauthorized disclosure of records to the commissioner. The report shall include the name of the person disclosing the information and the nature of the information disclosed and to whom it was disclosed, if known.

(c) Records that (1) contain privileged communications, or (2) are confidential pursuant to any federal law or regulation shall not be disclosed except as authorized by law.

(d) Any information disclosed from a person’s record shall not be further disclosed to another individual or entity without the written consent of the person, except (1) pursuant to section 19a-80 or 19a-80f, provided such disclosure is otherwise permitted pursuant to subsections (b) and (c) of this section, (2) pursuant to the order of a court of competent jurisdiction, or (3) as otherwise provided by law.

(e) The commissioner shall, upon written request, disclose the following information concerning agencies licensed by the Department of Children and Families, except foster care parents, relatives of the child who are licensed to provide foster care or prospective adoptive families: (1) The name of the licensee; (2) the date the original license was issued; (3) the current status of the license; (4) whether an agency investigation or review is pending or has been completed; and (5) any licensing action taken by the department at any time during the period such license was issued and the reason for such action, provided disclosure of such information will not jeopardize a pending investigation.

(f) The name of any individual who reports suspected abuse or neglect of a child or youth or cooperates with an investigation of child abuse or neglect shall be kept confidential upon request or upon determination by the department that disclosure of such information may be detrimental to the safety or interests of the individual, except the name of any such individual shall be disclosed pursuant to subparagraph (B) of subdivision (1) of subsection (g) of this section to (1) an employee of the department for reasons reasonably related to the business of the department; (2) a law enforcement officer for purposes of investigating abuse or neglect of a child or youth; (3) a state’s attorney for purposes of investigating or prosecuting abuse or neglect of a child or youth; (4) an assistant attorney general or other legal counsel representing the department; (5) a judge of the Superior Court and all necessary parties in a court proceeding pursuant to section 17a-112 or 46b-129, or a criminal prosecution involving child abuse or neglect; (6) a state child care licensing agency; or (7) the executive director of any institution, school or facility or superintendent of schools pursuant to section 17a-101i.

(g) The department shall disclose records, subject to subsections (b) and (c) of this section, without the consent of the person who is the subject of the record, to:

(1) The person named in the record or such person’s authorized representative, provided such disclosure shall be limited to information (A) contained in the record about such person or about such person’s biological or adoptive minor child, if such person’s parental rights to such child have not been terminated; and (B) identifying an individual who reported abuse or neglect of the person, including any tape recording of an oral report pursuant to section 17a-103, if a court determines that there is reasonable cause to believe the reporter knowingly made a false report or that the interests of justice require disclosure;

(2) An employee of the department for any purpose reasonably related to the performance of such employee’s duties;

(3) A guardian ad litem or attorney appointed to represent a child or youth in litigation affecting the best interests of the child or youth;

(4) The Attorney General, any assistant attorney general or any other legal counsel retained to represent the department during the course of a legal proceeding involving the department or an employee of the department;

(5) The Child Advocate or the Child Advocate’s designee;

(6) The Chief Public Defender or the Chief Public Defender’s designee for purposes of ensuring competent representation by the attorneys with whom the Chief Public Defender contracts to provide legal and guardian ad litem services to the subjects of such records and for ensuring accurate payments for services rendered by such attorneys;

(7) The Chief State’s Attorney or the Chief State’s Attorney’s designee for purposes of investigating or prosecuting an allegation related to child abuse or neglect, provided such prosecuting authority shall have access to records of a child charged with the commission of a delinquent act, who is not being charged with an offense related to child abuse, only while the case is being prosecuted and after obtaining a release;

(8) A state or federal law enforcement officer for purposes of investigating an allegation related to child abuse or neglect;

(9) Any foster or prospective adoptive parent, if the records pertain to a child or youth currently placed with the foster or prospective adoptive parent, or a child or youth being considered for placement with the foster or prospective adoptive parent, and the records are necessary to address the social, medical, psychological or educational needs of the child or youth, provided no information identifying a biological parent is disclosed without the permission of such biological parent;

(10) The Governor, when requested in writing in the course of the Governor’s official functions, the Legislative Program Review and Investigations Committee, the joint standing committee of the General Assembly having cognizance of matters relating to human services, the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary or the select committee of the General Assembly having cognizance of matters relating to children, when requested in writing in the course of said committee’s official functions, and upon a majority vote of said committee, provided no name or other identifying information is disclosed unless such information is essential to the gubernatorial or legislative purpose;

(11) The Department of Public Health for the purpose of (A) determining the suitability of a person to care for children in a facility licensed pursuant to section 19a-77, 19a-80 or 19a-87b; (B) determining the suitability of such person for licensure; or (C) an investigation conducted pursuant to section 19a-80f;

(12) The Department of Developmental Services, to allow said department to determine eligibility, facilitate enrollment and plan for the provision of services to a child who is a client of said department and who is applying to enroll in or is enrolled in said department’s voluntary services program. At the time that a parent or guardian completes an application for enrollment of a child in the Department of Developmental Services’ voluntary services program, or at the time that said department updates a child’s annual individualized plan of care, said department shall notify such parent or guardian that the Department of Children and Families may provide records to the Department of Developmental Services for the purposes specified in this subdivision without the consent of such parent or guardian;

(13) A state agency that licenses or certifies an individual to educate or care for children or youth;

(14) A judge or employee of a probate court who requires access to such records in order to perform such judge’s or employee’s official duties;

(15) A judge of the Superior Court for purposes of determining the appropriate disposition of a child convicted as delinquent or a child who is a member of a family with service needs;

(16) A judge of the Superior Court in a criminal prosecution for purposes of in camera inspection whenever (A) the court has ordered that the record be provided to the court; or (B) a party to the proceeding has issued a subpoena for the record;

(17) A judge of the Superior Court and all necessary parties in a family violence proceeding when such records concern family violence with respect to the child who is the subject of the proceeding or the parent of such child who is the subject of the proceeding;

(18) The Auditors of Public Accounts, or their representative, provided no information identifying the subject of the record is disclosed unless such information is essential to an audit conducted pursuant to section 2-90;

(19) A local or regional board of education, provided the records are limited to educational records created or obtained by the state or Connecticut Unified School District #2, established pursuant to section 17a-37;

(20) The superintendent of schools for any school district for the purpose of determining the suitability of a person to be employed by the local or regional board of education for such school district pursuant to subsection (a) of section 10-221d;

(21) The Department of Motor Vehicles for the purpose of criminal history records checks pursuant to subsection (e) of section 14-44, provided information disclosed pursuant to this subdivision shall be limited to information included on the Department of Children and Families child abuse and neglect registry established pursuant to section 17a-101k, subject to the provisions of sections 17a-101g and 17a-101k concerning the nondisclosure of findings of responsibility for abuse and neglect;

(22) The Department of Mental Health and Addiction Services for the purpose of treatment planning for young adults who have transitioned from the care of the Department of Children and Families;

(23) The superintendent of a public school district or the executive director or other head of a public or private institution for children providing care for children or a private school pursuant to sections 17a-101b, 17a-101c and 17a-101i; and

(24) The Department of Social Services for the purpose of (A) determining the suitability of a person for payment from the Department of Social Services for providing child care; (B) promoting the health, safety and welfare of the child or youth; or (C) investigating allegations of fraud provided no information identifying the subject of the record is disclosed unless such information is essential to any such investigation.

(h) The department may, subject to subsections (b) and (c) of this section, disclose records without the consent of the person who is the subject of the record, to:

(1) An employee or former employee of the department or such employee or former employee’s authorized representative for purposes of participating in any court, administrative or disciplinary proceeding, provided such disclosure shall be limited to records that are necessary to the proceeding, as determined by the department;

(2) Multidisciplinary teams, as described in section 17a-106a;

(3) A provider of professional services for a child, youth or parent referred to such provider, provided such disclosure is limited to information necessary to provide services to the child, youth or parent;

(4) An individual or agency under contract with the department for the purposes of identifying and assessing a potential foster or adoptive home for a child or youth, provided no information identifying a biological parent of a child or youth is disclosed without the permission of such biological parent;

(5) A physician examining a child with respect to whom abuse or neglect is suspected and who is authorized pursuant to section 17a-101f to keep the child in the custody of a hospital when such physician requires the information in a record of the department to determine whether to keep the child in protective custody;

(6) An individual who reports child abuse or neglect pursuant to sections 17a-101a to 17a-101c, inclusive, or section 17a-103, who made a report of abuse or neglect, provided the information disclosed is limited to (A) the status of the investigation conducted pursuant to section 17a-101g resulting from the individual’s report; and (B) in general terms, the action taken by the department as a result of such investigation;

(7) An individual or organization engaged in the business of medical, psychological or psychiatric diagnosis and treatment and who is treating an individual who has perpetrated abuse or neglect, as determined in an investigation conducted pursuant to section 17a-101g, or who is unwilling or unable to protect a child or youth from abuse or neglect, as determined in an investigation conducted pursuant to section 17a-101g, when the commissioner, or the commissioner’s designee, determines that the disclosure is necessary to accomplish the objectives of diagnosis or treatment;

(8) A court or public agency in another state or a federally recognized Indian tribe, that is responsible for investigating child abuse or neglect, preventing child abuse and neglect or providing services to families at risk for child abuse or neglect, for the purpose of such investigation, prevention or providing services to such families;

(9) An individual conducting bona fide research, provided no information identifying the subject of the record is disclosed unless (A) such information is essential to the purpose of the research; and (B) the department has given written approval for the use of such information;

(10) An individual or agency involved in the collection of fees for services, provided such information is limited to the name and address of the person who received the services and the fees for services, except as provided in section 17b-225. In cases where a dispute arises over such fees or claims or where additional information is needed to substantiate the fee or claim, the Department of Children and Families may disclose the following: (A) That the person was, in fact, provided services by the department; (B) the dates and duration of such services; and (C) a general description of the types of services, including evidence that a service or treatment plan exists and has been carried out and evidence to substantiate the necessity for admission and length of stay in an institution or facility;

(11) A law enforcement officer or state’s attorney if there is reasonable cause to believe that a child or youth is being abused or neglected or at risk of being abused or neglected as a result of any suspected criminal activity by any individual;

(12) Any individual interviewed as part of an investigation conducted pursuant to section 17a-101g, who is not otherwise entitled to such information, provided such disclosure is limited to: (A) The general nature of the allegations contained in the reports; (B) the identity of the child or youth alleged to have been abused or neglected; and (C) information necessary to effectively conduct the investigation;

(13) Any individual, when information concerning an incident of child abuse or neglect has been made public or the commissioner reasonably believes publication of such information is likely, provided such disclosure is limited to: (A) Whether the department has received any report in accordance with sections 17a-101a to 17a-101c, inclusive, or section 17a-103; (B) in general terms, any action taken by the department, provided: (i) Names or other individually identifiable information of the child or other family members is not disclosed, regardless of whether such individually identifiable information is otherwise available, and (ii) the name or other individually identifiable information of the person suspected to be responsible for the abuse or neglect is not disclosed unless such person has been arrested for a crime due to such abuse or neglect; (C) confirmation or denial of the accuracy of information that has been made public; and (D) notwithstanding the provisions of section 46b-124, in general terms, the legal status of the case;

(14) Any individual for the purpose of locating such individual’s missing parent, child or youth, provided such disclosure is limited to information that assists in locating such missing parent, child or youth;

(15) Any individual, when the information concerns an incident of abuse or neglect that resulted in a child or youth fatality or near fatality of a child or youth, provided disclosure of such information is in general terms and does not jeopardize a pending investigation;

(16) A judge of a court of competent jurisdiction whenever an employee of the department is subpoenaed and ordered to testify about such records for purposes of in camera inspection to determine if such records may be disclosed pursuant to this section if (A) the court has ordered that such records be provided to the court; or (B) a party to the proceeding has issued a subpoena for such records;

(17) An individual who is not employed by the department who arranges, performs or assists in performing functions or activities on behalf of the department, including, but not limited to, data analysis, processing or administration, utilization reviews, quality assurance, practice management, consultation, data aggregation and accreditation services.

(i) Notwithstanding the provisions of subsections (e) to (h), inclusive, of this section, the department may refuse to disclose records to any individual, provided the department gives such individual notice (1) that records are being withheld; (2) of the general nature of the records being withheld; (3) of the department’s reason for refusing to disclose the records; and (4) of the individual’s right to judicial relief pursuant to subsection (j) of this section.

(j) (1) Any person or individual aggrieved by a violation of subsection (b) or (d), subsections (f) to (h), inclusive, or subsection (k) of this section, or a person’s authorized representative, may seek judicial relief in the manner prescribed in section 52-146j.

(2) Any person, individual or authorized representative denied access to records by the commissioner under subdivision (i) of this section may petition the superior court for the venue district provided in section 46b-142 in which the person resides for an order requiring the commissioner to permit access to those records, and the court, after a hearing and an in camera review of the records in question, shall issue such an order unless it determines that permitting disclosure of all or any portion of the record (A) would be contrary to the best interests of the person or the person’s authorized representative; (B) could reasonably result in the risk of harm to any individual; or (C) would contravene the public policy of the state.

(k) All written records disclosed to an individual who is not the subject of the record, an agency, an entity or an organization shall bear a stamp requiring confidentiality in accordance with the provisions of this section. Such records shall not be disclosed to another individual, agency, entity or an organization without the written consent of the person who is the subject of the record or as provided by this section. A copy of the consent form, specifying to whom and for what specific use the record is disclosed or a statement setting forth any other statutory authorization for disclosure and the limitations imposed on such disclosure, shall accompany the record. In cases where the disclosure is made orally, the individual disclosing the information shall inform the recipient that such information is governed by the provisions of this section.

(l) Whenever any person, attorney or authorized representative, having obtained access to any record, believes there are factually inaccurate entries or materials contained in such record, such person, attorney or authorized representative may add a statement to the record setting forth what such person, attorney or authorized representative believes to be an accurate statement of those facts and such statement shall become a permanent part of the record.

(P.A. 75-524, S. 20, 30; P.A. 77-246, S. 12; P.A. 78-280, S. 30, 127; P.A. 91-299, S. 1; P.A. 96-246, S. 17; P.A. 97-104; 97-259, S. 25, 41; 97-319, S. 8, 22; P.A. 98-70, S. 2; 98-239, S. 17, 35; P.A. 01-142, S. 1; P.A. 05-207, S. 3, 4; P.A. 06-187, S. 76; P.A. 07-217, S. 69; June Sp. Sess. P.A. 07-5, S. 21; P.A. 09-142, S. 1; 09-185, S. 1; 09-232, S. 101, 102; P.A. 10-93, S. 11; 10-144, S. 16; P.A. 11-51, S. 13; 11-93, S. 2; 11-167, S. 1; P.A. 12-35, S. 1, 2; 12-82, S. 4, 5; P.A. 13-40, S. 2.)

History: P.A. 77-246 added Subsec. (c)(5); P.A. 78-280 replaced juvenile court with superior court and specified “venue” districts in Subsec. (f); Sec. 17-431 transferred to Sec. 17a-28 in 1991; P.A. 91-299 in Subsec. (a) amended definitions of “person”, “attorney”, “authorized representative”, “consent”, and “records” added definition of “disclose”, in Subsec. (b) added provisions re confidentiality and criminal penalty, added a new Subsec. (c) re disclosure of records to state’s attorney and relettered remaining Subsecs. accordingly, amended Subsec. (d) by adding Subdivs. (1) to (10), inclusive, re disclosure of records without consent of a person and making existing Subdiv. (4) a new Subsec. and renumbering the Subparas. as Subdivs., added a new Subsec. (f) re confidentiality of a person reporting child abuse or neglect, added a new Subsec. (g) re confidentiality of name of person cooperating with investigation of child abuse or neglect, added a new Subsec. (h) re disclosure of child abuse or neglect investigation, amended existing Subsec. (d) re disclosure without written consent of a person, except in criminal cases with a court order, added new Subsec. (e)(1) and (2) re disclosure of information concerning person reporting child abuse and neglect, amended existing Subsec. (f) by making technical changes and amended existing Subsec. (g) requiring submittal of regulations re disclosure of records; P.A. 96-246 amended Subsec. (a)(5) by changing reference to Sec. 17a-101(g) to Sec. 17a-101e, amended Subsecs. (b), (c) and (d) by adding provisions re disclosure of records and disclosure of information by commissioner or designee when child abuse incident has been made public or publication likely and disclosure of information re agencies licensed by department, amended Subsec. (e) by adding law enforcement agency and provided disclosure of petitions and affidavits pled in superior court for juvenile matters, amended Subsec. (f)(7) to provide disclosure to reporter of child abuse action taken by the department in general terms, amended Subsec. (f)(8) permitting disclosure to Governor, committee on judiciary and committee having cognizance of matters involving children, added Subsec. (j) permitting commissioner, upon request of employee, to disclose records necessary for employee disciplinary hearing or appeal and amended Subsec. (n) by changing “1991” to “1996”; P.A. 97-104 added Subsec. (e)(3) and (4) re provision of copies of records to an attorney or guardian ad litem appointed to represent a child in litigation affecting the best interests of the child; P.A. 97-259 amended Subsec. (e) to allow copies to be provided to the Department of Public Health for the purpose of determining suitability of a person to care for children in conjunction with the department’s day care licensure function and to the Department of Social Services for the purpose of determining the suitability of a person for any payment from the department for providing child care, effective July 1, 1997; P.A. 97-319 added Subsec. (e)(3) and (4) re provision of copies of records to state agencies and the Governor, amended Subsec. (f) to expand disclosure of records to include all communications and made changes consistent with changes in Subsec. (e), added Subsec. (h)(4) and (5) re disclosure to judges and child placing agencies and schools, amended Subsec. (l) to prohibit the release of information identifying a person upon determination a reporter knowingly made a false report and made technical changes, effective July 1, 1997; P.A. 98-70 added Subsec. (f)(10) and (11), (codified as Subsec. (g)(11) and (12) due to the relettering of Subsecs. and other amendments in P.A. 98-239), providing for disclosure of records to judge of Superior Court for determining appropriate disposition of child and to superintendents or designees of state-operated facilities within Department of Children and Families; P.A. 98-239 added Subsec. (a)(7) defining “near fatality”, added new provision as Subsec. (d) to require commissioner to make available to the public information re an incident of abuse or neglect which resulted in a child fatality or near fatality, relettered former Subsecs. (d) to (n) as (e) to (o), amended Subsec. (f)(6) to require commissioner to provide copies of records, upon request, to any state agency which licenses such person to educate children pursuant to section 10-145b, added new Subsec. (f)(8), requiring commissioner to provide to a local or regional board of education, upon request, copies of educational records created or obtained by the state or Connecticut-Unified School District #2 and to expand disclosure of department or nondepartment records to all persons or entities specified in Subsec. (f), eliminating reference to “such law enforcement agency or attorney”, amended Subsec. (g)(4) to allow commissioner, when he determines it to be in a child’s best interest, to disclose department or nondepartment records that are not privileged or confidential to public or private agencies responsible for a child’s education, added new Subsec. (g)(10), authorizing disclosure of records to the Department of Social Services, provided the information disclosed is necessary to promote the health, safety and welfare of the child, and made technical changes throughout (Revisor’s note: The reference in Subsec. (n)(2) to “... subdivision (2) of subsection (l) of this section ...” was changed editorially by the Revisors to “... subdivision (2) of subsection (m) of this section ...” to reflect the relettering of Subsecs. by P.A. 98-239); P.A. 01-142 added Subsec. (f)(9) re disclosure of records to party in custody proceeding in Superior Court where records concern child or parent, and made technical changes for the purposes of gender neutrality; P.A. 05-207 made technical changes and required name or other individually identifiable information of suspected person not to be disclosed unless person arrested for crime in Subsec. (c) and made disclosure of records to state agencies subject to provisions of Secs. 17a-101g and 17a-101k in Subsec. (f); P.A. 06-187 added Subsec. (f)(10) permitting copies of department records to be provided without consent of a person to the Chief Child Protection Attorney, or designee, for purposes of providing competent representation by contract attorneys and to ensure accurate payment for attorney services; P.A. 07-217 made technical changes in Subsec. (f), effective July 12, 2007; June Sp. Sess. P.A. 07-5 added Subsec. (f)(11) re provision of records to Department of Motor Vehicles for checking child abuse and neglect registry, effective October 6, 2007; P.A. 09-142 added Subsec. (g)(13) re commissioner’s authority to disclose records to Department of Developmental Services to determine eligibility, facilitate enrollment and plan for provision of services to a child through said department’s voluntary services program, effective June 25, 2009; P.A. 09-185 amended Subsec. (b) by adding provision requiring employees of department to report unauthorized disclosure of records and making a technical change; P.A. 09-232 amended Subsec. (f)(5) by redesignating existing provision as Subpara. (A) and adding Subpara. (B) re supplying records to Department of Public Health in connection with investigation pursuant to Sec. 19a-80f, and amended Subsec. (l) by adding Subdiv. (1) re disclosure of information pursuant to Sec. 19a-80f and designating existing exception as Subdiv. (2); P.A. 10-93 amended Subsec. (g)(13) by substituting “and who is applying for participation in said department’s voluntary services program or enrolled in said program” for “but who is not yet participating in said department’s voluntary services program” and by adding “or at the time that a child’s annual individualized plan of care is updated” re notice to parent or guardian; P.A. 10-144 made a technical change in Subsec. (a)(6) and added Subsec. (f)(12) re disclosure of records to a judge of Superior Court and necessary parties in family violence proceeding when records concern family violence with respect to child who is subject of proceeding or parent of such child; P.A. 11-51 amended Subsec. (f)(10) to substitute “Chief Public Defender” for “Chief Child Protection Attorney”, effective July 1, 2011; pursuant to P.A. 11-51, “Chief Child Protection Attorney” was changed editorially by the Revisors to “Chief Public Defender” in Subsec. (g)(6), effective July 1, 2011; P.A. 11-93 amended Subsec. (f) by adding provision requiring disclosure of records concerning inclusion on Department of Children and Families child abuse and neglect registry in Subdiv. (8), adding Subpara. (C) requiring commissioner to provide records to the superintendent of schools for employment purposes, and making a technical change, effective July 1, 2011; P.A. 11-167 amended Subsec. (a) by redefining “person”, “authorized representative”, “consent”, “records” and “near fatality”, amended Subsec. (b) by adding references to Secs. 17a-101g and 17a-101k, deleted former Subsec. (c) re disclosure of information made public, deleted former Subsec. (d) re availability of information concerning incidents resulting in a fatality or near fatality, added new Subsec. (c) re confidentiality of records containing privileged communications and records confidential under federal law, added new Subsec. (d) re further disclosure of information, amended Subsec. (e) by replacing “certified” with “licensed”, deleted former Subsec. (f) re disclosure of records without consent, deleted former Subsec. (g) re records commissioner may disclose, deleted former Subsec. (h) re disclosure of information related to collection of fees for services, deleted former Subsec. (i) re confidentiality of the name of a reporter of child abuse or neglect, deleted former Subsec. (j) re confidentiality of the name of an individual who cooperates in an investigation, deleted former Subsec. (k) re disclosure of records to an employee for a disciplinary hearing, deleted former Subsec. (l) re further disclosure of information, deleted former Subsec. (m) re access to records concerning the person seeking access, deleted former Subsec. (n) re relief for aggrieved persons, deleted former Subsec. (o) re promulgation of regulations, added new Subsec. (f) re confidentiality of the name of a reporter of child abuse or neglect, added new Subsec. (g) requiring disclosure of records without consent, added new Subsec. (h) allowing disclosure of records without consent, added new Subsec. (i) allowing department to refuse to disclose records, added new Subsec. (j) re relief for aggrieved persons, added new Subsec. (k) requiring certain records to bear a confidentiality stamp and requiring a consent form to accompany those records, and added new Subsec. (l) re factually inaccurate records; P.A. 12-35 amended Subsec. (g) to make technical changes in Subdiv. (1), replace “business of the department” with “performance of such employee’s duties” in Subdiv. (2), replace “delinquency defendant” with “child charged with the commission of a delinquent act” in Subdiv. (7), make technical changes in Subdiv. (10), replace “a person” with “an individual” in Subdiv. (13), designate existing provision in Subdiv. (15) re disclosure to judge in criminal prosecution for purposes of in-camera inspection as new Subdiv. (16) and redesignate existing Subdivs. (16) to (20) accordingly, amended Subsec. (h) to replace “description of the service” with “description of the types of services” in Subdiv. (11)(C), replace “person” with “individual” in Subdiv. (12), replace “minor victim” with “child” in Subdiv. (14)(B)(i), delete references to findings in Subdiv. (16) and make technical changes in Subdivs. (6), (9), (11), (13), (14) and (15), and amended Subsec. (k) to replace “records disclosed to another individual or agency” with “records disclosed to an individual who is not the subject of the record, an agency, an entity or an organization”, replace “anyone” with “another individual, agency, entity or an organization” and specify consent required is that of the person who is the subject of the record; P.A. 12-82 amended Subsec. (d) by adding Subdiv. (3) allowing for further disclosure of records as otherwise provided by law and making technical changes, and amended Subsec. (g) by adding provision re purposes of disclosure of records to Chief Public Defender or designee in Subdiv. (6), making technical changes in Subdivs. (7) and (8), adding provision, codified by the Revisors as new Subdiv. (20), re disclosure of records to superintendent of schools, replacing provision re information obtained in investigation with provision re information included on abuse and neglect registry in redesignated Subdiv. (21) re disclosure of records to Department of Motor Vehicles, and adding provision, codified by the Revisors as Subdiv. (23), re disclosure of records to superintendent of a public school district or executive director of a public or private institution for children providing care for children or a private school; P.A. 13-40 amended Subsec. (g) by adding Subdiv. (24) re mandatory disclosure of records to Department of Social Services and amended Subsec. (h) by deleting former Subdiv. (5) re permissive disclosure of records to Department of Social Services, redesignating existing Subdivs. (6) to (18) as Subdivs. (5) to (17), making a technical change in redesignated Subdiv. (15), and replacing “court” with “judge of a court” and adding provision re in camera inspection to determine if records may be disclosed in redesignated Subdiv. (16).



Section 17a-29 - (Formerly Sec. 17-433). Committal or transfer of persons under age of eighteen prohibited; exception.

On and after July 1, 1979, no person under the age of eighteen shall be committed, admitted or transferred to any state hospital for mental illness, as defined in section 17a-495, other than a hospital administered by the Commissioner of Children and Families.

(P.A. 75-524, S. 22, 30; P.A. 77-148, S. 1, 2; P.A. 78-219, S. 6; P.A. 93-91, S. 1, 2.)

History: P.A. 77-148 added “On and after July 1, 1978,”; P.A. 78-219 changed year to 1979 and extended applicability to admissions to hospitals for mental illness; Sec. 17-433 transferred to Sec. 17a-29 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-30 - (Formerly Sec. 17-434). Regional advisory councils. Appointments and terms.

(a) The commissioner shall create distinct service regions and shall create in each such region, a regional advisory council to advise the commissioner and the regional director on the development and delivery of services of the department in that region and to facilitate the coordination of services for children, youths and their families in the region.

(b) Each regional advisory council shall consist of no more than twenty-one persons, a majority of whom shall be persons who earn less than fifty per cent of their salaries from the provision of services to children, youths and their families, and the balance representative of private providers of human services throughout the region. The commissioner, or the commissioner’s designee, shall appoint one-third of the representatives of each group for a term of three years, one-third for a term of two years, and one-third for a term of one year. No person may serve more than two consecutive three-year terms. All subsequent appointments to replace those whose terms have expired shall be for a term of three years. No person may serve on more than one regional advisory council at a time. The regional director shall make a good faith effort to ensure that, to the extent possible, the membership is qualified and closely reflects the gender and racial diversity of the region. All members shall serve without compensation. Each regional advisory council shall elect two cochairpersons. Each regional advisory council shall meet at least quarterly, or more often at the call of the cochairpersons or a majority of the council members. The regional director, or a designee of the regional director, shall be an ex-officio member of the council without the right to vote. Any member who fails to attend three consecutive meetings or fifty per cent of all meetings during any calendar year shall be deemed to have resigned. A majority of the members in office, but not less than six members, shall constitute a quorum.

(P.A. 75-524, S. 23, 30; P.A. 77-511, S. 2; P.A. 84-256, S. 13, 17; P.A 05-246, S. 7; P.A. 06-196, S. 119; P.A. 11-105, S. 9.)

History: P.A. 77-511 specified Sec. 4-60n as it appears in 1975 edition of statutes; P.A. 84-256 specified facilitation of coordination of services as duty of councils, added meeting, attendance and quorum requirements, required that a majority of members of each council be persons who earn less than 50% of their salaries from provision of services to children, youth and their families, and deleted provision authorizing reimbursement of members for expenses incurred in performance of duties; Sec. 17-434 transferred to Sec. 17a-30 in 1991; P.A. 05-246 replaced provisions re regions with provisions re service areas and changed “regional advisory council” to “area advisory council” in Subsecs. (a) and (b), added reference to area director in Subsec. (a) and granted commissioner’s designee appointment authority, restricted service to not more that two consecutive three-year terms, prohibited persons from serving on more than one area advisory council at a time, required area director to make good faith effort to ensure membership reflects gender and racial diversity of area, replaced provisions re chairman and vice-chairman with provisions re cochairpersons and made area director or designee ex-officio member of council in Subsec. (b), effective July 8, 2005; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 11-105 replaced “area” with “region” or “regional” and made conforming changes, effective July 1, 2011.



Section 17a-31 - (Formerly Sec. 17-435). Transfer of administration and control of certain institutions, facilities and personal property to Commissioner of Children and Families. Transfer of certain funds.

(a) The Commissioner of Mental Health and Addiction Services shall contract with the Commissioner of Children and Families for the transfer of administration and control over the following institutions and facilities and personal property from the Commissioner of Mental Health and Addiction Services to the Commissioner of Children and Families (1) the children’s unit at Connecticut Valley Hospital including the Silvermine building and the school activities complex at Connecticut Valley Hospital and the three cottages surrounding the Silvermine building presently known as Cottages A, B, and C, together with certain real property the precise boundaries of which shall be agreed upon by both commissioners; and (2) those buildings and other real property located at Fairfield Hills Hospital which both commissioners agree should constitute an adolescent unit at said hospital.

(b) The Secretary of the Office of Policy and Management shall determine the pro rata annual cost to the Department of Mental Health and Addiction Services for the continued maintenance and services of those facilities shared by the Department of Mental Health and Addiction Services and the Department of Children and Families pursuant to subsection (a) of this section. That sum, representing the pro rata annual cost of such maintenance and services shall be transferred annually from the budget of the Department of Children and Families to the budget of the Department of Mental Health and Addiction Services for the cost of such maintenance and services.

(P.A. 75-524, S. 24, 30; P.A. 77-220, S. 3, 5; 77-614, S. 19, 610; P.A. 93-91, S. 1, 2; 93-216, S. 3; P.A. 95-257, S. 11, 58.)

History: P.A. 77-220 amended Subsec. (a) to remove July 1, 1975, deadline for transfers and to make transfer in Subdiv. (5) of entire Undercliff Mental Health Center rather than of Adolescent Drug Rehabilitation Unit and other buildings; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management in Subsec. (b); Sec. 17-435 transferred to Sec. 17a-31 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-216 amended Subsec. (a) by removing certain institutions from the control of the commissioner of children and families; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-32 - (Formerly Sec. 17-435a). Names of children’s facilities designated.

(a) The name of the Department of Children and Families facility at Connecticut Valley Hospital in the city of Middletown shall be the Albert J. Solnit Children’s Center - South Campus.

(b) The name of the Department of Children and Families facility in the city of Middletown shall be the Connecticut Juvenile Training School.

(c) The name of the Department of Children and Families facility in the town of East Windsor shall be the Albert J. Solnit Children’s Center - North Campus.

(d) The name of the Department of Children and Families facility in the town of Hartland shall be the Wilderness School.

(P.A. 77-43; P.A. 80-28, S. 1; P.A. 92-14, S. 1; P.A. 93-91, S. 1, 2; 93-216, S. 4; P.A. 97-44; P.A. 99-26, S. 21, 39; P.A. 12-82, S. 6.)

History: P.A. 80-28 added Subsecs. (b) to (d); Sec. 17-435a transferred to Sec. 17a-32 in 1991; P.A. 92-14 deleted Subsec. (b) re Greater Bridgeport Children’s Services Center, relettered the remaining Subsecs. and added new Subsecs. (d) to (g), inclusive; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-216 amended Subsec. (a) to change the name of Riverview Hospital for Children to Riverview Hospital for Children and Youth, deleted Subsecs. (b) and (c) which designated Henry D. Altobello Children and Youth Center at Undercliff Mental Health Center and Housatonic Adolescent Hospital at Fairfield Hills Hospital and renumbered the remaining Subsecs. accordingly; P.A. 97-44 amended Subsec. (c) to change the name of the state receiving home to the Connecticut Children’s Place; P.A. 99-26 amended Subsec. (b) to change the name of Long Lane School to the Connecticut Juvenile Training School, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 12-82 amended Subsec. (a) by renaming “Riverview Hospital for Children and Youth” as “the Albert J. Solnit Children’s Center - South Campus” and specifying that the facility is located in Middletown, amended Subsec. (c) by renaming “Connecticut Children’s Place” as “the Albert J. Solnit Children’s Center - North Campus”, deleted former Subsec. (d) re High Meadows facility and redesignated existing Subsec. (e) as Subsec. (d).



Section 17a-32a - Children’s facilities’ annual report to State Advisory Council on Children and Families and advisory groups.

(a) The facilities that come under the jurisdiction of the Department of Children and Families, as enumerated in section 17a-32, shall submit an annual report to the State Advisory Council on Children and Families and to their respective advisory groups, established pursuant to subsection (b) of section 17a-6. The report shall include, but not be limited to: (1) Aggregate profiles of the residents; (2) a description of and update on major initiatives; (3) key outcome indicators and results; (4) costs associated with operating the facility; and (5) a description of educational, vocational and literacy programs, and behavioral, treatment and other services available to the residents and their outcomes. Each report submitted pursuant to this subsection shall be posted on the department’s web site.

(b) Such advisory groups shall respond to their facility’s annual report, submitted pursuant to subsection (a) of this section, and provide any recommendations for improvement or enhancement that they deem necessary.

(c) The Department of Children and Families shall serve as administrative staff of such advisory groups.

(P.A. 09-205, S. 3.)

History: P.A. 09-205 effective July 1, 2009.



Section 17a-33 - (Formerly Sec. 17-435c). Undercliff Mental Health Center buildings and facilities under the control of the Department of Developmental Services.

(a) Those buildings, facilities and other real property at Undercliff Mental Health Center not under the supervision and control of the Department of Mental Health and Addiction Services, and not transferred to the Department of Children and Families under section 17a-31, shall continue to be under the supervision and control of the Department of Developmental Services, including, but not limited to Kimball House, Cold Spring Home, and any replacement of such buildings; and approximately six acres of land situated southwest of the intersection of Route 71 and Undercliff Road in Meriden, the precise boundaries of which shall be mutually agreed upon by the Commissioners of Children and Families and Developmental Services, shall be transferred to said Department of Developmental Services.

(b) If at any time, because of reconstruction or rehabilitation of the facilities under the supervision and control of the Department of Developmental Services, it becomes necessary to transfer the patients therein to another facility, such patients shall be placed in group homes in the immediate region or in suitable, segregated areas of the facilities of the Department of Children and Families at said center which shall be mutually agreed upon by the commissioners of said departments.

(P.A. 77-220, S. 4, 5; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 58; P.A. 07-73, S. 2(a), (b).)

History: Sec. 17-435c transferred to Sec. 17a-33 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007.



Section 17a-34 and 17a-35 - (Formerly Secs. 17-435e and 17-435f). Transfer of Bryan Building at Norwich Hospital to Department of Public Works. Transfer of Ray Building at Norwich Hospital to Department of Mental Health.

Sections 17a-34 and 17a-35 are repealed.

(P.A. 79-232; 79-628; P.A. 93-126, S. 1, 3; P.A. 87-496, S. 84, 110; P.A. 93-216, S. 8.)



Section 17a-36 - (Formerly Sec. 17-439). Financial liability for services.

The Commissioner of Administrative Services shall determine financial liability for services in psychiatric clinics and day treatment programs operated or funded by the Department of Children and Families and the same persons and estates as are legally liable for support of patients in state humane institutions shall be liable for payment of such charges in accordance with subsection (c) of section 4a-12 and subsection (b) of section 17b-223.

(P.A. 75-524, S. 28, 30; P.A. 77-614, S. 70, 610; P.A. 90-119, S. 1; P.A. 93-91, S. 1, 2.)

History: P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 90-119 authorized the commissioner of administrative services to determine financial liability for services in such clinics and programs operated or funded by the department of children and youth services in accordance with sections 4a-12 and 17-295, deleting provision which had required consultation with children and youth services commissioner to establish sliding scale of charges; Sec. 17-439 transferred to Sec. 17a-36 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-37 - (Formerly Sec. 17-441). Establishment of school district in the Department of Children and Families. Unified School District #2.

(a) The Commissioner of Children and Families shall establish a school district within the Department of Children and Families, for the education or assistance of any child or youth who resides in or receives day treatment at any state-operated institution or facility within that department and whose needs require that his education be provided within the institution in which he resides or at which he receives day treatment. The school district shall be known as State of Connecticut-Unified School District #2. The Commissioner of Children and Families shall administer, coordinate and control the operations of the school district and shall be responsible for the overall supervision and direction of all courses and activities of the school district and shall establish such vocational and academic education, research and statistics, training and development services and programs as he considers necessary or advisable in the best interests of the persons benefiting therefrom. The commissioner or his designee shall be the superintendent of said district and shall act in accordance with the applicable provisions of section 10-157.

(b) The superintendent of the school district shall have the power to (1) establish and maintain within the Department of Children and Families such schools of different grades as he may from time to time require and deem necessary; (2) establish and maintain within the department such school libraries as may from time to time be required in connection with the educational courses, services and programs authorized by this section; (3) purchase, receive, hold and convey personal property for school purposes and equip and supply such schools with necessary furniture and other appendages; (4) make agreements and regulations for the establishing and conducting of the district’s schools and employ and dismiss, in accordance with the applicable provisions of section 10-151, such teachers as are necessary to carry out the intent of this section and to pay their salaries; (5) receive any federal funds or aid made available to the state for such programs and shall be eligible for and may receive any other funds or aid whether private, state or otherwise, to be used for the purposes of this section.

(c) The superintendent of the school district may cooperate with the federal government in carrying out the purposes of any federal law pertaining to the education of students within his school district, and may adopt such methods of administration as are found by the federal government to be necessary, and may comply with such conditions as may be necessary to secure the full benefit of all such federal funds available.

(P.A. 75-539, S. 1–3, 4; P.A. 77-614, S. 302, 610; P.A. 80-26, S. 1, 2; P.A. 83-169, S. 1; P.A. 93-91, S. 1, 2; P.A. 09-205, S. 8.)

History: P.A. 77-614 replaced secretary of the state board of education with commissioner of education, effective January 1, 1979; P.A. 80-26 included children or youths receiving day treatment; P.A. 83-169 changed name designation of school district to State of Connecticut-Unified School District #2; Sec. 17-441 transferred to Sec. 17a-37 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 09-205 deleted former Subsec. (d) re annual evaluation and reports, effective July 1, 2009.

See Sec. 10-15d re applicability of education general statutes to special school district.



Section 17a-38 - (Formerly Sec. 17-441a). Home-based treatment programs.

The Department of Children and Families shall develop or contract for home-based treatment programs designed to provide time-limited, home-based services to families where a child is in imminent danger of being removed from the home and placed in foster care, residential treatment or a psychiatric hospital setting. Such programs shall be designed to prevent the unnecessary separation of children by providing intensive in-home services when an acute crisis threatens the ability of the family to remain together. Intervention may include, but shall not be limited to, intensive family, individual and marriage counseling, training in communication and negotiation skills, training in home maintenance skills, behavioral management training, parent training, child development training, job readiness training, client advocacy and arrangement for other services.

(P.A. 87-383, S. 1, 2; P.A. 90-287, S. 2; P.A. 93-91, S. 1, 2.)

History: P.A. 90-287 deleted reference to two demonstration programs and expanded the types of counseling and training intervention to include marriage counseling and communication, negotiation skills training, home maintenance skills training, child development training and job readiness training; Sec. 17-441a transferred to Sec. 17a-38 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-42 - (Formerly Sec. 17-444). Photo-listing service established.

(a) There is established within the Department of Children and Families a photo-listing service which shall include, but need not be limited to, a book and an electronic format containing a photograph and description of each child to be photo-listed. Such book and its electronic format shall be distributed to all child care and child-placing agencies, as such terms are defined in section 45a-707, and to other organizations concerned with adoption. Such photo-listing service shall recruit adoptive families for children who are legally free for adoption under section 45a-725, and have remained in foster care or institutions for a period of thirty days or more, such thirty days to include any period of foster or institutional care immediately preceding the date on which such child was legally free for adoption. Such photo-listing service may recruit prospective adoptive families for children who are not yet legally free for adoption under section 45a-725, provided the court has approved a permanency plan for adoption pursuant to subdivision (4) of subsection (k) of section 46b-129. The Commissioner of Children and Families shall employ under the commissioner’s direction and control such persons as the commissioner deems necessary for the effective performance of such photo-listing service.

(b) Under sections 17a-112 and 45a-717, the court may order that a child be photo-listed not later than thirty days after the termination of parental rights as a condition of granting an order of termination of parental rights if the court determines that it is in the best interests of the child. Under subdivision (4) of subsection (k) of section 46b-129, the court may order that a child be photo-listed not later than thirty days after the approval of a permanency plan for adoption if the court determines that it is in the best interest of the child. The court shall not order that a child twelve years of age or older be photo-listed unless the child consents to such photo-listing.

(c) The commissioner shall adopt regulations, in accordance with chapter 54, to implement and maintain the photo-listing service established in this section. Such regulations shall include, but not be limited to, procedures for registration of children with the photo-listing service and format and media selection for presenting photo-listed children to the public. The commissioner shall, within available appropriations, (1) establish, maintain and distribute a photo-listing service book, and (2) contract with a nonprofit agency to establish and maintain the photo-listing service in its electronic format.

(P.A. 77-379, S. 1; P.A. 93-91, S. 1, 2; P.A. 00-137, S. 6; P.A. 01-142, S. 9; P.A. 06-102, S. 10.)

History: Sec. 17-444 transferred to Sec. 17a-42 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993 (Revisor’s note: The words “the department of” in the phrase “commissioner of the department of children and youth services” were deleted editorially by the Revisors to conform with customary statutory usage); P.A. 00-137 amended Subsec. (a) by adding provisions re electronic format and changing eligibility period from three months to 30 days, added new Subsec. (b) re court-ordered photo-listing of child, redesignated former Subsec. (b) as Subsec. (c) and amended Subsec. (c) by deleting requirement that photo-listing service be within department and adding provisions requiring commissioner, within available appropriations, to establish, maintain and distribute photo-listing service book and to contract for establishment and maintenance of electronic format; P.A. 01-142 amended Subsec. (a) by adding provision permitting photo-listing service to recruit prospective adoptive families for children not free for adoption, provided court has approved permanency plan for adoption, and making technical changes for purposes of gender neutrality and amended Subsec. (b) by adding provision permitting court to order photo-listing of child within 30 days of approval of permanency plan if court determines it is in best interest of child; P.A. 06-102 made technical changes.



Section 17a-43 - (Formerly Sec. 17-444a). Registration with photo-listing service.

(a) Each child legally free for adoption, for whom the photo-listing service may recruit an adoptive family under subsection (a) of section 17a-42, shall, and any other such legally free child may, be registered with the photo-listing service within ten working days of becoming a child for whom such service may recruit an adoptive family. Each such registration shall include a recent photograph and written description of the child. Each such registration shall be reported to the court that ordered termination of parental rights.

(b) All changes in the status of a registered child shall be reported by the child care or child-placing agency to the photo-listing service within five working days after such change has occurred.

(c) Children remaining registered for a period in excess of twelve months shall have their photograph and written description updated within fifteen working days of the expiration of the twelfth month of their registration and every twelve months thereafter.

(d) A child’s registration shall be withdrawn when the photo-listing service has been notified in writing that the child has been adopted, has reached his or her fourteenth birthday and will not consent to an adoption plan or has died.

(P.A. 77-379, S. 2; P.A. 00-137, S. 7.)

History: Sec. 17-444a transferred to Sec. 17a-43 in 1991; P.A. 00-137 amended Subsec. (a) to provide that each registration shall be reported to the court that ordered termination of parental rights.



Section 17a-44 - (Formerly Sec. 17-444b). Status of photo-listed children. Referral to national adoption exchanges.

(a) The photo-listing service shall quarterly check the status of photo-listed children for whom inquiries have been received. Periodic checks shall be made by such service to determine the progress toward adoption of such children and the status of those children registered but never photo-listed because of placement in a preadoptive or adoptive home prior to or at the time of registration.

(b) The commissioner shall refer appropriate children to national adoption exchanges when an adoptive family has not been identified within one hundred eighty days of the termination of the parental rights. The commissioner shall establish criteria by which a determination may be made that a referral to national exchanges is not necessary, and the commissioner shall monitor the status of those children not referred.

(P.A. 77-379, S. 3; P.A. 00-137, S. 8; P.A. 01-159, S. 1.)

History: Sec. 17-444b transferred to Sec. 17a-44 in 1991; P.A. 00-137 designated existing provisions as Subsec. (a) and added Subsec. (b) re referral of appropriate children to national adoption exchanges; P.A. 01-159 amended Subsec. (a) by changing “semiannually” to “quarterly” and adding “a preadoptive or” before “adoptive home”.



Section 17a-45 - (Formerly Sec. 17-444c). Referral to photo-listing service.

Any child care or child-placing agency may voluntarily refer any such child to the photo-listing service or, the photo-listing service may determine that the recruitment of an adoptive family through the photo-listing service is appropriate for a child not registered with that service and require the child to be so registered and the child care or child-placing agency shall register that child with the photo-listing service.

(P.A. 77-379, S. 4.)

History: Sec. 17-444c transferred to Sec. 17a-45 in 1991.



Section 17a-46 - (Formerly Sec. 17-444d). Deferral of photo-listing a child.

(a) Deferral of the photo-listing of a child shall be for one or more of the following reasons: (1) The child is in an adoptive placement but is not legally adopted; (2) the child’s foster parents or other individuals are now considering adoption; (3) diagnostic study or testing is required to clarify the child’s problem and provide an adequate description; (4) the child is currently in a hospital and continuing need for daily professional care will not permit placement in a family setting; or (5) the child is fourteen years of age or older and will not consent to an adoption plan.

(b) Approval of a request to defer photo-listing for any of the reasons specified in subdivision (2) or (3) of subsection (a) of this section shall be valid for a period not to exceed ninety days. There shall be no subsequent deferrals for such reasons.

(P.A. 77-379, S. 5; P.A. 07-217, S. 70.)

History: Sec. 17-444d transferred to Sec. 17a-46 in 1991; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.



Section 17a-47 - (Formerly Sec. 17-445). Legal division re child abuse and neglect.

There shall be a legal division which shall consist of attorneys-at-law assigned to the Department of Children and Families, who shall be on the staff and under the supervision of the Commissioner of Children and Families. There shall also be assistant attorneys general on the staff and under the direct supervision of the Attorney General. Such assistant attorneys general shall diligently prosecute petitions of neglect giving priority to petitions which allege child abuse as the grounds of neglect. Such assistant attorneys general and the department shall cooperate in preparation of such cases as shall be necessary to protect the safety and best interest of the child named in the petition.

(P.A. 77-577, S. 1; P.A. 93-91, S. 1, 2; 93-216, S. 5; P.A. 05-246, S. 8.)

History: Sec. 17-445 transferred to Sec. 17a-47 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-216 removed the legal division from the department of children and youth services, removed the reference to three attorneys-at-law, placed the attorneys under the direct supervision of the attorney general and deleted provision which had stated that legal division not to be considered a replacement for, but an addition to, attorney general’s staff responsible for prosecuting petitions for neglected, uncared for and dependent children; P.A. 05-246 provided that legal division to consist of attorneys assigned to Department of Children and Families and assistant attorneys general, made conforming changes and added reference to safety of child, effective July 8, 2005.

See Sec. 17a-106 re cooperative efforts to prevent, identify and treat child abuse and neglect.

See Sec. 53a-196a re felony offense of employing minor in obscene performance.



Section 17a-48 - (Formerly Sec. 17-445a). Commissioner to take custody of child who is victim of employment in obscene performance.

Section 17a-48 is repealed.

(P.A. 77-577, S. 3; P.A. 93-91, S. 1, 2; P.A. 96-246, S. 38.)



Section 17a-49 - (Formerly Sec. 17-446). Grants for programs to treat and prevent child abuse and neglect and programs for juvenile criminal diversion.

(a) The Commissioner of Children and Families shall, upon application of any public or private organization or agency, make grants, within available appropriations, to develop and maintain programs for the treatment and prevention of child abuse and neglect, including, but not limited to, child protection teams and parent aid programs.

(b) The Commissioner of Children and Families shall, upon application of any public or private organization or agency, make grants, within available appropriations, to develop and maintain programs for juvenile criminal diversion.

(P.A. 79-447, S. 1, 3; P.A. 82-295, S. 1, 2; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 1.)

History: P.A. 82-295 added Subsec. (b) authorizing commissioner, effective July 1, 1982, to make grants to develop and maintain juvenile criminal diversion programs; Sec. 17-446 transferred to Sec. 17a-49 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 amended Subsec. (a) by deleting a provision prohibiting a grant from providing more than 75% of the total cost of any program.

See Sec. 17a-101 re protection of children from abuse.



Section 17a-51 - (Formerly Sec. 17-447). Plan for the reduction of the number of children receiving foster care assistance.

Section 17a-51 is repealed.

(P.A. 82-219; P.A. 93-216, S. 8.)



Section 17a-52 - Youth Suicide Advisory Board established. Composition.

(a) There is established a Youth Suicide Advisory Board, within the Department of Children and Families, which shall be a coordinating source for youth suicide prevention. The board shall consist of twenty members, which shall include one psychiatrist licensed to practice medicine in this state, one psychologist licensed in this state, one representative of a local or regional board of education, one high school teacher, one high school student, one college or university faculty member, one college or university student and one parent, all appointed by the Commissioner of Children and Families, one representative of the Department of Public Health appointed by the Commissioner of Public Health, one representative of the state Department of Education appointed by the Commissioner of Education and one representative of the Board of Regents for Higher Education appointed by the president of the Board of Regents for Higher Education. The balance of the board shall be comprised of persons with expertise in the mental health of children or mental health issues with a focus on suicide prevention and shall be appointed by the Commissioner of Children and Families. Members of the board shall serve for two-year terms, without compensation. Any member who fails to attend three consecutive meetings or fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from the board. The Commissioner of Children and Families shall be a nonvoting, ex-officio member of the board. The board shall elect a chairman, and a vice-chairman to act in the chairman’s absence.

(b) The board shall: (1) Increase public awareness of the existence of youth suicide and means of prevention; (2) make recommendations to the commissioner for the development of state-wide training in the prevention of youth suicide; (3) develop a strategic youth suicide prevention plan; (4) recommend interagency policies and procedures for the coordination of services for youths and families in the area of suicide prevention; (5) make recommendations for the establishment and implementation of suicide prevention procedures in schools and communities; (6) establish a coordinated system for the utilization of data for the prevention of youth suicide; and (7) make recommendations concerning the integration of suicide prevention and intervention strategies into other youth-focused prevention and intervention programs.

(P.A. 89-191, S. 1; P.A. 93-91, S. 1, 2; 93-381, S. 14, 39; P.A. 95-257, S. 12, 21, 58; P.A. 06-196, S. 120; P.A. 11-48, S. 285.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced commissioner and department of health services with commissioner and department of public health and addiction services and made technical changes, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 06-196 made a technical change in Subsec. (b)(4), effective June 7, 2006; pursuant to P.A. 11-48, “Department of Higher Education” and “Commissioner of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” and “president of the Board of Regents for Higher Education”, respectively, in Subsec. (a), effective July 1, 2011.



Section 17a-53 - Training manual for youth suicide prevention programs.

The Department of Children and Families shall develop, within available resources, a training manual for youth suicide prevention programs.

(P.A. 89-191, S. 4; P.A. 93-91, S. 1, 2.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-54 - Parent education and support centers.

The Department of Children and Families shall establish, within available appropriations, community-based, multiservice parent education and support centers. The goal of each center shall be to improve parenting and enhance family functioning in order to provide children and youths increased opportunities for positive development. Each center shall provide: (1) Parent education and training services; (2) parent support services; (3) information about and coordination of other community services; (4) consultation services; and (5) coordination of child care and transportation services to facilitate participation in the center’s programs. Each center shall conduct outreach programs and shall be accessible with respect to schedule and location.

(P.A. 90-287, S. 3; P.A. 93-91, S. 1, 2; P.A. 06-196, S. 121.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 17a-54a - Support for families with children with serious, chronic medical conditions.

Section 17a-54a is repealed, effective July 1, 2013.

(May Sp. Sess. P.A. 04-1, S. 41; P.A. 07-73, S. 2(b); P.A. 13-234, S. 155.)



Section 17a-55 - Awarding of grants to community service programs based upon effectiveness.

The Commissioner of Children and Families shall implement a system of awarding grants to community service programs whereby such programs are funded proportionate to their effectiveness in treating clients of the department. The evaluation of a program shall be based on (1) an analysis of program outcomes; (2) an assessment of regional needs for treatment services; and (3) the availability of the program to clients of the department. The Department of Children and Families shall collect, maintain and analyze the data to be used in the evaluation process on an ongoing basis. The commissioner shall impose a probationary period on a program found to be ineffective and shall propose requirements for the improvement of such a program. The commissioner shall determine the length of the probationary period and shall cease to fund a program which has not met the proposed requirements for improvement within such period.

(P.A. 91-268, S. 2, 4; P.A. 93-91, S. 1, 2; P.A. 05-246, S. 9; P.A. 11-105, S. 10.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 05-246 amended Subdiv. (2) to delete “regional” and add provision re assessment of needs for treatment services in each service delivery area, effective July 8, 2005; P.A. 11-105 amended Subdiv. (2) by deleting reference to “service delivery area” and adding reference to “regional” needs for services, effective July 1, 2011.



Section 17a-57 - Designation of emergency room nursing staff to take physical custody of infant voluntarily surrendered.

Each hospital operating an emergency room shall designate all members of the emergency room nursing staff as employees authorized to take physical custody of an infant pursuant to section 17a-58. There shall be a designated employee on duty at each hospital emergency room during regular business hours. There shall be a designated place inside such hospital emergency room where physical custody may be taken.

(P.A. 00-207, S. 1.)



Section 17a-58 - Physical custody of infant upon voluntary surrender by parent or agent. Mother’s surrender of custody of infant in hospital. Medical history. Identification bracelet.

(a) An employee designated pursuant to section 17a-57 shall take physical custody of any infant thirty days or younger if the parent or lawful agent of the parent voluntarily surrenders physical custody of the infant to such designated employee unless the parent or agent clearly expresses an intent to return for the infant.

(b) If the mother of an infant wishes to voluntarily surrender physical custody of the infant while the mother is in the hospital to give birth to the infant, the mother shall provide notice that she wishes to surrender physical custody of the infant, in writing, on a form prescribed by the Commissioner of Children and Families, and deliver such notice to any health care provider who is licensed by the Department of Public Health and who provides health care services on behalf of the hospital. Upon receipt of such notice, such health care provider shall notify the designated employee pursuant to section 17a-57, who shall immediately take physical custody of the infant. The hospital shall retain the written notice provided by the mother in a file separate from the mother’s medical records. No hospital employee or health care provider shall disclose the contents of the written notice, including the name of the mother, to the Department of Children and Families or any person or organization without the mother’s permission.

(c) The designated employee may request the parent or agent to provide (1) the name of the parent or agent, (2) information on the medical history of the infant and parents, and (3) the infant’s name and date of birth if the infant’s birth has been registered in the state vital records system prior to the surrender of the infant. Notwithstanding such a request from the designated employee, the parent or agent is not required to provide such name or information. The designated employee may provide the parent or agent with a numbered identification bracelet to link the parent or agent to the infant. The bracelet shall be used for identification only and shall not be construed to authorize the person who possesses the bracelet to take custody of the infant on demand. The designated employee shall provide the parent or agent with a pamphlet describing the process established under sections 17a-57 to 17a-61, inclusive, 53-21 and 53-23.

(P.A. 00-207, S. 2; P.A. 10-161, S. 3; June Sp. Sess. P.A. 10-1, S. 64.)

History: P.A. 10-161 added new Subsec. (b) re procedure for mother in hospital to surrender an infant, redesignated existing Subsec. (b) as Subsec. (c) and amended same by adding provision allowing designated employee to request infant’s name and date of birth and specifying that, notwithstanding the request, parent or agent is not required to provide information, effective July 1, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (b) to require health care provider, rather than hospital employee, to notify designated employee upon receipt of notice, prohibit health care provider from disclosing contents of written notice, and make a technical change, effective July 1, 2010.



Section 17a-59 - Notification of custody. Assumption of care and control by commissioner.

(a) Not more than twenty-four hours after taking physical custody of the infant the employee designated pursuant to section 17a-57 shall notify, in accordance with the provisions of sections 17a-101a to 17a-101d, inclusive, the Department of Children and Families of such custody.

(b) The Commissioner of Children and Families shall assume the care and control of the infant immediately upon receipt of notice under subsection (a) of this section. Any infant in the care and control of the commissioner under the provisions of this section shall be considered to be in the custody of the department and the department shall take any action authorized under state law to achieve safety and permanency for the infant, including institution of legal proceedings for guardianship or termination of parental rights. The department shall provide notification of such legal proceedings to any parent of an infant when the identity of the parent is known to the department.

(P.A. 00-207, S. 3; P.A. 10-161, S. 1.)

History: P.A. 10-161 amended Subsec. (a) by replacing “designated employee” with “employee designated pursuant to section 17a-57”, amended Subsec. (b) by adding provisions specifying that department may institute legal proceedings and requiring department to provide notice of such proceedings and by repositioning provision from former Subsec. (c) re infant in care and control of commissioner considered to be in custody of department, and deleted said former Subsec. (c), effective July 1, 2010.



Section 17a-60 - Reunification of parent with infant. Confidentiality of information provided designated employee.

(a) If a person claiming to be a parent or agent of an infant surrendered to a designated employee under section 17a-58 submits a request to the Commissioner of Children and Families for reunification with the infant, the commissioner may identify, contact and investigate such person or agent to determine if such reunification is appropriate or if the parental rights of the parent should be terminated.

(b) Information concerning a parent or agent, or an infant surrendered to a designated employee, shall not be disclosed by the designated employee, if so requested by the parent or agent, except that notwithstanding any provision of the general statutes, such employee shall (1) provide to the Commissioner of Children and Families all medical history information provided by the parent, and (2) provide to the Commissioner of Public Health, the name and date of birth of the infant if the infant’s birth has been registered in the state vital records system prior to the surrender of the infant, for the sole purpose of sealing the infant’s original birth record. The infant’s name and date of birth shall not be disclosed on the report of a foundling child described in section 7-59.

(c) Possession of a bracelet linking the parent or agent to an infant surrendered to a designated employee if parental rights have not been terminated creates a presumption the parent or agent has standing to participate in a custody hearing for the infant under chapter 319a but does not create a presumption of maternity, paternity or custody.

(P.A. 00-207, S. 4; P.A. 10-161, S. 2.)

History: P.A. 10-161 replaced “left with” with “surrendered to” throughout, amended Subsec. (b) by replacing provision re confidential information with provision specifying that information is not to be disclosed to parent or agent of surrendered infant, designating existing exception re information provided to Commissioner of Children and Families as Subdiv. (1), adding Subdiv. (2) requiring information to be provided to Commissioner of Public Health and adding provision prohibiting disclosure of certain information on report of foundling child and amended Subsec. (c) by replacing “person” with “agent” and making a technical change, effective July 1, 2010.



Section 17a-61 - Public information program.

The Department of Children and Families, in consultation with the Attorney General, shall prepare a public information program about the process established under sections 17a-57 to 17a-61, inclusive, 53-21 and 53-23. Such program shall include distribution to mothers and agents of a pamphlet that has the following information: (1) An explanation of the process established by sections 17a-57 to 17a-61, inclusive; (2) the legal ramifications and protections for the mother or agent; (3) what will happen to the infant; (4) how to contact the Department of Children and Families with questions and the procedures for reunification; (5) the timelines involved in termination of parental rights and adoption; and (6) any other relevant information.

(P.A. 00-207, S. 5.)



Section 17a-61a - Accreditation of Department of Children and Families by Council on Accreditation.

The Commissioner of Children and Families shall apply, within a reasonable time, for accreditation of the Department of Children and Families by the Council on Accreditation. The commissioner shall comply with all procedural and administrative requirements of said council and after obtaining accreditation shall apply for renewal when such renewal is due.

(P.A. 05-246, S. 16.)

History: P.A. 05-246 effective July 1, 2005.



Section 17a-62 - Commissioner of Children and Families to monitor certain at-risk children and youth. Annual report to General Assembly.

On or before February 1, 2010, and annually thereafter, the Commissioner of Children and Families shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to human services and the select committee of the General Assembly having cognizance of matters relating to children. The report shall include the following information, for the preceding calendar year, for children and youth in the custody of the Department of Children and Families: (1) The number and age of such children and youth who are living in a psychiatric hospital or out-of-state residential treatment center, the average length of stay for such children and youth, the number of children and youth who have overstayed their estimated placement time in such placements and an analysis of the reasons for the placements out of state and overstays; (2) the number and age of such children and youth who are runaways or homeless, including (A) the number of episodes of unauthorized absence from the department’s care for one full day or more; (B) the total number of children and youth involved in such episodes and, of that number, (i) the number of children and youth having one such episode, (ii) the number of children and youth having two such episodes, (iii) the number of children and youth having three such episodes, and (iv) the number of children and youth having more than three such episodes; (C) the average number of children and youth who, without authorization, are absent from the department’s care each day; (D) the number of children and youth having an episode of unauthorized absence from the department’s care according to age group as follows: Those (i) under six years of age, (ii) six to nine years of age, (iii) ten to twelve years of age, (iv) thirteen to fifteen years of age, and (v) sixteen or seventeen years of age; (E) the number of days of unauthorized absence from the department’s care according to the period of time absent as follows: (i) Less than two days, (ii) three to seven days, (iii) eight to fourteen days, (iv) fifteen to thirty days, (v) thirty-one to sixty days, (vi) sixty-one to one hundred twenty days, (vii) one hundred twenty-one to one hundred eighty days, and (viii) more than one hundred eighty days; (F) an analysis of the trends relating to runaways and homelessness; and (G) a description of the strategies employed and policies implemented by the department to address runaways and homelessness and to reduce the number and duration of episodes of absence from the department’s care; (3) the number and age of children and youth who have a permanency plan of another planned permanency living arrangement and an analysis of the trends relating to permanency plans; and (4) the number and age of children and youth who have refused services offered by the department and an analysis of the trends relating to participation in services. The commissioner shall conduct case and service reviews for each child in the groups described in subdivisions (1) to (4), inclusive, of this section.

(P.A. 09-96, S. 1; P.A. 11-240, S. 4.)

History: P.A. 09-96 effective July 1, 2009; P.A. 11-240 amended Subdiv. (2) by replacing provision re number of days with Subparas. (A) to (E) and (G) re specific information to be included in report re runaway and homeless children and youth, effective July 1, 2011.



Section 17a-62a - Homeless youth program.

(a) As used in this section:

(1) “Homeless youth” means a person under twenty-one years of age who is without shelter where appropriate care and supervision are available and who lacks a fixed, regular and adequate nighttime residence, including a youth under the age of eighteen whose parent or legal guardian is unable or unwilling to provide shelter and appropriate care;

(2) “Fixed, regular and adequate nighttime residence” means a dwelling at which a person resides on a regular basis that adequately provides safe shelter, but does not include (A) a publicly or privately operated institutional shelter designed to provide temporary living accommodations; (B) transitional housing; (C) a temporary placement with a peer, friend or family member who has not offered a permanent residence, residential lease or temporary lodging for more than thirty days; or (D) a public or private place not designed for or ordinarily used as a regular sleeping place by human beings; and

(3) “Aftercare services” means continued counseling, guidance or support for not more than six months following the provision of services.

(b) The Department of Children and Families, within available appropriations, shall establish a program that provides one or more of the following services for homeless youth: Public outreach, respite housing, and transitional living services for homeless youth and youth at risk of homelessness. The department may enter into a contract with nonprofit organizations or municipalities to implement this section. Such program may have the following components:

(1) A public outreach and drop-in component that provides youth drop-in centers with walk-in access to crisis intervention and ongoing supportive services, including one-to-one case management services on a self-referral basis and public outreach that locates, contacts and provides information, referrals and services to homeless youth and youth at risk of homelessness. Such component may include, but need not be limited to, information, referrals and services for (A) family reunification services, conflict resolution or mediation counseling; (B) respite housing, case management aimed at obtaining food, clothing, medical care or mental health counseling, counseling regarding violence, prostitution, substance abuse, sexually transmitted diseases, HIV and pregnancy, and referrals to agencies that provide support services to homeless youth and youth at risk of homelessness; (C) education, employment and independent living skills; (D) aftercare services; and (E) specialized services for highly vulnerable homeless youth, including teen parents, sexually exploited youth and youth with mental illness or developmental disabilities;

(2) A respite housing component that provides homeless youth with referrals and walk-in access to respite care on an emergency basis that includes voluntary housing, with private shower facilities, beds and at least one meal each day, and assistance with reunification with family or a legal guardian when required or appropriate. Services provided at respite housing may include, but need not be limited to, (A) family reunification services or referral to safe housing; (B) individual, family and group counseling; (C) assistance in obtaining clothing; (D) access to medical and dental care and mental health counseling; (E) education and employment services; (F) recreational activities; (G) case management, advocacy and referral services; (H) independent living skills training; and (I) aftercare services and transportation; and

(3) A transitional living component that (A) assists homeless youth in finding and maintaining safe housing, and (B) includes rental assistance and related supportive services. Such component may include, but need not be limited to, (i) educational assessment and referral to educational programs; (ii) career planning, employment, job skills training and independent living skills training; (iii) job placement; (iv) budgeting and money management; (v) assistance in securing housing appropriate to needs and income; (vi) counseling regarding violence, prostitution, substance abuse, sexually transmitted diseases and pregnancy, referral for medical services or chemical dependency treatment; and (vii) parenting skills, self-sufficiency support services or life skills training and aftercare services.

(c) On or before February 1, 2012, and annually thereafter, the Commissioner of Children and Families shall submit a report regarding the program established under subsection (b) of this section, in accordance with section 11-4a, to the select committee of the General Assembly having cognizance of matters relating to children. The report shall include recommendations for any changes to the program to ensure that the best available services are being delivered to homeless youth and youth at risk of homelessness. The report shall include key outcome indicators and measures and shall set benchmarks for evaluating progress in accomplishing the purposes of subsection (b) of this section.

(P.A. 10-179, S. 28, 30; P.A. 11-25, S. 3.)

History: (Revisor’s note: In codifying P.A. 10-179, S. 30, a reference to “section 1 of this act” was deemed by the Revisors to be a reference to “section 28 of this act” and therefore cited as “subsection (b) of this section” in Subsec. (c)); P.A. 11-25 made technical changes in Subsec. (a)(1) and (2) and Subsec. (b).



Section 17a-62b - Services for homeless children and youth.

A public or private agency serving children and youth may provide services to a homeless child or youth, as defined in 42 USC 11434a, unless the parent or guardian does not consent to such services or withdraws such consent. Such agency shall make all reasonable efforts to contact the parent or guardian for consent and shall be immune from liability, civil or criminal, which might otherwise be incurred or imposed, provided the agency provided such services in good faith and not negligently.

(P.A. 10-179, S. 29.)



Section 17a-63 - Internal departmental and administrative case reviews. Results. Department-wide deficiencies. Annual report to General Assembly.

The Commissioner of Children and Families shall submit, in accordance with the provisions of section 11-4a and within available appropriations, an annual report to the select committee of the General Assembly having cognizance of matters relating to children regarding (1) the results of Connecticut comprehensive objective reviews conducted by the Department of Children and Families, including any recommendations contained in such reviews and any steps taken by the department to implement such recommendations; (2) the aggregate data from each administrative case review, including any information regarding the strengths and deficiencies of the department’s case review process; and (3) any steps the department is taking to address department-wide deficiencies.

(P.A. 09-194, S. 1.)

See Sec. 17a-6c re report to General Assembly concerning youths in care and custody of Department of Children and Families.



Section 17a-63a - Private service provider. Contract with Department of Children and Families. Measurable outcomes. Annual report to General Assembly.

The Commissioner of Children and Families shall (1) determine measurable outcomes for each type of service provided by a private provider pursuant to such provider’s contract with the Department of Children and Families; (2) incorporate such outcomes into the department’s contract with each such provider; and (3) include achievement of such outcomes and other quality indicators in annual evaluations of each such provider. The department shall, annually, submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to human services on the department’s progress in implementing such steps, including (A) the number of service types with outcomes, (B) the types of outcomes, (C) the incorporation of such outcomes into contracts, and (D) the application of outcome information into quality improvement.

(P.A. 09-194, S. 2.)



Section 17a-64 - Raise the Grade pilot program.

(a) The Department of Children and Families, in consultation with the Department of Education, shall establish the Raise the Grade pilot program, to be implemented in the cities of Hartford, Bridgeport and New Haven for a two-year period beginning July 1, 2013, to increase the academic achievement of children and youth who live in the custody of the Department of Children and Families or who are being served by the Court Support Services Division in said cities.

(b) The program shall use full-time coordinators to (1) assist with the identification of children or youth who are performing below grade level and are (A) in state custody, or (B) under juvenile justice supervision, and (2) develop plans, in collaboration with the child’s or youth’s legal guardian, educational surrogate or advocate, to improve the child’s academic performance. Coordinators shall help facilitate the prompt transfer and review of educational records and report to the Department of Children and Families and the educational surrogate critical educational information, including, but not limited to, (i) progress monitoring, (ii) absenteeism, and (iii) discipline. Coordinators shall also help to support educational stability for children as described in section 17a-16a.

(c) Upon the conclusion of the pilot program, the Department of Children and Families, in coordination with the Court Support Services Division and the State Department of Education, shall report to the achievement gap task force the number and educational profile of children served by the program and the impact on their educational performance, including on (1) achievement, (2) absenteeism, and (3) adverse disciplinary measures.

(P.A. 13-234, S. 123.)

History: P.A. 13-234 effective July 1, 2013.



Section 17a-65 - Academic progress reports. Case plan requirements. Plan re ability of facilities and school programs to meet academic and related service needs.

(a) The Departments of Education and Children and Families shall be required to annually track the academic progress of each child and youth in state custody, from prekindergartners through those in twelfth grade, and submit a report on such progress to the achievement gap task force established pursuant to section 10-16mm. The Court Support Services Division, in collaboration with the State Department of Education, shall create an annual aggregate report on the academic progress of youth in its custody.

(b) For each child or youth who is in state custody pursuant to sections 17a-101 and 46b-129, the Department of Children and Families shall include a description of the child’s educational status and academic progress in his or her case plan, as defined in section 17a-15. Such description shall include information regarding the child’s current levels of educational performance, including absenteeism and grade level performance, and what supports or services will or are being provided to improve academic performance. For children and youth who are committed to Department of Children and Families’ custody pursuant to section 46b-129, the educational status information shall be included in reports to the Juvenile Court and shall be reviewed by the court when decisions are made regarding the child’s well-being in care.

(c) Each youth who is in a secure facility run or contracted for by the Court Support Services Division shall have a case plan that describes the youth’s educational needs and grade-level performance and identifies what supports or services will or are being provided to support academic performance.

(d) The Department of Children and Families and Court Support Services Division shall develop a plan to ensure that all facilities and school programs run or contracted by the department and the division are able to meet the academic and related service needs of enrolled children and youth. The plan shall ensure the ability to provide for (1) the development of effective practices for acquiring and reviewing students’ educational records, including assessment of enrolled youth’s present levels of academic performance; (2) the youth’s identified educational and related service needs; (3) appropriate and ongoing professional development on providing educational and related services to abused, neglected and juvenile justice-involved youth; (4) research-based instruction and standards-based core curriculum for all enrolled youth; and (5) administrative review of all programs run or contracted for by the department or division. Such plan shall be finalized by July 1, 2014, and submitted to the achievement gap task force established pursuant to section 10-16mm.

(P.A. 13-234, S. 124.)

History: P.A. 13-234 effective July 1, 2013.



Section 17a-75 - (Formerly Sec. 17-205b). Definitions.

For the purposes of sections 17a-75 to 17a-83, inclusive, the following terms shall have the following meanings: “Business day” means Monday through Friday except when a legal holiday falls thereon; “child” means any person less than sixteen years of age; “court” means the Superior Court-Juvenile Matters or the Court of Probate, unless either court is specifically stated; “hospital for mental illness of children” means any hospital, that provides, in whole or in part, diagnostic or treatment services for mental disorders of children, but shall not include any correctional institution of this state; “mental disorder” means a mental or emotional condition that has substantial adverse effects on a child’s ability to function so as to jeopardize his or her health, safety or welfare or that of others, and specifically excludes intellectual disability; “parent” means parent or legal guardian, including any guardian appointed under the provisions of subsection (i) of section 46b-129 or sections 45a-132, 45a-593 to 45a-597, inclusive, 45a-603 to 45a-622, inclusive, 45a-629 to 45a-638, inclusive, 45a-707 to 45a-709, inclusive, 45a-715 to 45a-718, inclusive, 45a-724 to 45a-737, inclusive, or 45a-743 to 45a-756, inclusive.

(P.A. 79-511, S. 1; P.A. 81-247, S. 5, 7; 81-472, S. 32, 159; P.A. 98-241, S. 10; P.A. 13-139, S. 19.)

History: P.A. 81-247 eliminated surrogate parents from the definition of “parent” for purposes of commitment of mentally ill children; P.A. 81-472 deleted reference to defined terms’ applicability to Sec. 17-184; Sec. 17-205b transferred to Sec. 17a-75 in 1991; P.A. 98-241 corrected reference by changing Subsec. (d) to Subsec. (i) of Sec. 46b-129; P.A. 13-139 substituted “intellectual disability” for “mental retardation” and made technical changes.



Section 17a-76 - (Formerly Sec. 17-205c). Application for commitment of mentally ill child. Jurisdiction. Transfer to Superior Court, when. Appointment of counsel. Three-judge court, members, powers.

(a) Application for commitment of a mentally ill child to a hospital for mental illness shall be made to the court of probate in the district in which such child resides, or when his or her place of residence is out of state or unknown, the district in which he or she may be at the time of filing the application, except in cases where it is otherwise expressly provided by law. In any case in which the child is hospitalized under sections 17a-75 to 17a-83, inclusive, and an application for the commitment of such child is filed in accordance with the provisions of sections 17a-75 to 17a-83, inclusive, the jurisdiction shall be vested in the court of probate for the district in which the hospital where such child is a patient is located. In the event that an application has previously been filed in another court of probate with respect to the same confinement, no further action shall be taken on such previous application. Notwithstanding the provisions of section 45a-7, if the child is confined to a hospital outside the district of the court of probate in which the application for the child’s commitment was made, the judge of probate from the district where the application was filed shall have jurisdiction to hold the hearing on such commitment at the hospital where such child is hospitalized. The court shall exercise jurisdiction only upon written application alleging that such child suffers from a mental disorder and is in need of treatment. Such application may be made by any person, and shall include the name and address of the hospital for mental illness to which the child’s commitment is being sought and shall include the name, address and telephone number of any attorney appointed for the child by the Superior Court pursuant to section 46b-129.

(b) Any application for commitment of any child under sections 17a-75 to 17a-83, inclusive, shall be transferred from the court of probate where it has been filed to the superior court of appropriate venue upon motion of any legal party except the petitioner.

(c) The motion for such transfer shall be filed with the court of probate prior to the beginning of any hearing on the merits. The moving party shall send copies of such motion to all parties of record. The court shall grant such motion the next business day after its receipt by the court. Immediately upon granting the motion, the clerk of the court shall transmit by certified mail the original file and papers to the superior court having jurisdiction. All parties to the proceeding shall be notified of the date on which the file and papers were transferred.

(d) The court of probate shall appoint an attorney for such child from the panel of attorneys established by subsection (b) of section 17a-498 on the next business day after receipt of the application, and as soon as reasonably possible shall appoint physicians as required under section 17a-77, which appointments shall remain in full force and effect notwithstanding the fact that the matter has been transferred to the Superior Court.

(e) On any matter not transferred to the Superior Court in accordance with this section, upon the motion of the child for whom application has been made, or his or her counsel, or the judge of probate having jurisdiction over such application, filed not later than three days prior to any hearing scheduled on such application, the Probate Court Administrator shall appoint a three-judge court from among the several judges of probate to hear such application. Such three-judge court shall consist of at least one judge who is an attorney at law admitted to practice in this state. The judge of the court of probate having jurisdiction over such application under the provisions of this section shall be a member, provided such judge may disqualify himself or herself in which case all three members of such court shall be appointed by the Probate Court Administrator. Such three-judge court when convened shall have all the powers and duties set forth under sections 17a-75 to 17a-83, inclusive, and shall be subject to all of the provisions of law as if it were a single-judge court. No such child shall be involuntarily hospitalized without the vote of at least two of the three judges convened under the provisions of this section. The judges of such court shall designate a chief judge from among their members. All records for any case before the three-judge court shall be maintained in the court of probate having jurisdiction over the matter.

(P.A. 79-511, S. 2; P.A. 81-472, S. 33, 34, 159; P.A. 01-142, S. 4.)

History: P.A. 81-472 removed Sec. 17-184 from the scope of Subsecs. (a), (b) and (e) of this section; Sec. 17-205c transferred to Sec. 17a-76 in 1991; P.A. 01-142 amended Subsec. (a) by requiring application to include name, address and telephone number of any attorney appointed for the child by Superior Court pursuant to Sec. 46b-129 and making a technical change for purposes of gender neutrality.



Section 17a-77 - (Formerly Sec. 17-205d). Hearing. Notice to child, parents, guardian. Availability of records. Physicians, appointment; certificate; report. Right of child to be at hearing. Order for commitment. Transfer to other institutions. Recommitment.

(a) Upon receipt of such application, the court shall assign a time for the hearing, not later than ten business days after such receipt, unless such application has been transferred in accordance with section 17a-76, in which event such hearing shall be held by the Superior Court within ten business days of receipt of such application. The court hearing the matter shall further assign a place for hearing such application and shall cause reasonable notice thereof to be given to the child, his or her parents and the hospital for mental illness named in such application and to such relatives and others as it deems advisable. The notice shall inform the child (1) that he or she has a right to be present at the hearing; (2) that he or she has a right to present evidence and to cross-examine witnesses testifying at any hearing upon such application; (3) that the court has appointed an attorney to represent him or her, and the name, address and telephone number of such attorney. Counsel appointed to represent such child shall also be appointed guardian ad litem for such child unless the court deems it appropriate to appoint a separate guardian ad litem. The fees for counsel appointed to represent the child shall be paid by the parents or guardian or the estate of such child. The notice to the child’s parents or legal guardian shall inform them that (A) they have the right to be present at the hearing; (B) they have the right to present evidence and to cross-examine witnesses testifying at the hearing upon such application; and (C) they may be represented by an attorney and if they cannot afford an attorney, that the court shall appoint an attorney to represent them. The notice to the hospital for mental illness of children shall inform such hospital of the time and place of the hearing, and request that if such hospital is unable to admit such child, it shall so inform the court immediately. Prior to such hearing, counsel for the child and counsel for the parents, respectively, in accordance with the provisions of section 52-146e, shall be afforded access to all records including, without limitation, hospital records if such child is hospitalized, and shall be entitled to take notes therefrom. If such child is hospitalized at the time of any hearing held under this section, the hospital shall make available at such hearing for use by the court or his or her counsel and by counsel for the parents all records in its possession relating to the child’s need for hospitalization. The reasonable compensation of counsel appointed under the provisions of this section for persons who are indigent or otherwise unable to pay shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(b) The court hearing the matter shall require a sworn certificate from at least two impartial physicians selected by the court, one of whom shall be a physician specializing in psychiatry. Both physicians shall be licensed to practice medicine in this state and shall have practiced medicine for at least one year. All appointments shall be made in accordance with procedures adopted by the Judicial Department. If such appointments have not already been made for a case transferred from the Probate Court under subsections (b) and (c) of section 17a-76, then such physicians shall be appointed as soon as reasonably possible by the superior court to which such matter has been transferred. Each physician shall make a report on a separate form adopted for such purpose by the Probate Court Administrator or the Superior Court. The certificates shall include a statement from each physician that he has personally examined such child within ten days of the hearing. The charges for such physicians shall be established by the Judicial Department and shall be paid in accordance with section 17a-82.

(c) If the child refuses to be examined by the court appointed physicians as herein provided, the court may issue a warrant for the apprehension of the child and a police officer for the town in which such court is located or if there is no such police officer then the state police shall deliver the child to a general hospital where he shall be examined by two physicians one of whom shall be a psychiatrist, in accordance with subsection (b) of this section. If, as a result of such examination, the child is committed under subsection (e) of this section, transportation of the child to any such hospital shall be in accordance with said subsection (e). If the child is not committed under subsection (e) of this section, he shall be released and the reports of such physicians shall be sent to the Court of Probate to satisfy the requirement of examination of two physicians under subsection (b) of this section.

(d) The child shall be present at any hearing for his or her commitment under the provisions of this section, provided the court may exclude him or her from such portions of the hearing at which testimony is given which the court determines would be seriously detrimental to his or her emotional or mental condition. If the child is medicated at that time, a representative from the hospital shall inform the court of such fact and of the common effects of such medication. At the request of counsel for such child or if in the opinion of at least one physician the child could be a danger to himself or herself or others or it would be detrimental to the child’s health and welfare to travel to the court facility hearing the application, then such hearing shall be held at the hospital in which the child is hospitalized. In that event, such hospital shall provide adequate facilities for such hearing. All interested parties shall have the right to present evidence and cross-examine witnesses who testify at any hearing on the application.

(e) If, after such hearing, the court finds by clear and convincing evidence that the child suffers from a mental disorder, is in need of hospitalization for treatment, and such treatment is available, and such hospitalization is the least restrictive available alternative, it shall make an order for his or her commitment for a definite period not to exceed six months to a hospital for mental illness of children to be named in such order. Unless already hospitalized, such order shall direct some suitable person to convey the child to such hospital together with a copy of such order. In appointing a person to execute such order, the court shall give preference to a near relative or friend of the child, so far as it deems practicable and judicious. All costs for transportation shall be paid in accordance with section 17a-82. Such hospital shall release the child when it concludes that he or she is no longer in need of hospitalization.

(f) Any child who has been committed by any court to a hospital for mental illness of children may be transferred to any other hospital for mental illness of children upon agreement of the superintendents of the respective institutions from and to which it is desired to make such transfer. Such agreement shall be in writing, executed in triplicate and in accordance with a form prescribed by the Attorney General, which form shall be uniform throughout the state. One copy of such agreement shall be filed for record in the court by which such person was committed and one copy retained in the files of each of the institutions participating in such transfer. Any such agreement shall have the same effect as an order of the court committing the person named in such order. No such transfer shall be made until the parent or representative of the child has received written notification. The parent of any child so transferred, or his or her next friend, may make application to the court which made the order of commitment, for a revocation or modification of such agreement, and such court shall order such notice of the time and place of hearing on such application as it finds reasonable and upon such hearing may revoke, modify or affirm such transfer. Such application shall act as a stay of any such order of transfer. Such hospital shall release the child when it concludes that he or she is no longer in need of hospitalization.

(g) No later than ten days prior to the expiration of the period of commitment, or prior to the expiration of any period of recommitment under the provisions of sections 17a-75 to 17a-83, inclusive, an application for recommitment may be brought by any person to the court which heard the original application. Such application shall be brought in conformity with the provisions of this section and section 17a-76 and may result in a further commitment for a definite period not to exceed six months. In the event such an application is filed, the original commitment or recommitment order shall be extended for a sufficient time to hold a hearing under this section and section 17a-76, but in no event for more than twenty days beyond the expiration of the original commitment or recommitment. All fees and expenses incurred upon proceedings required by this section shall be payable as provided in section 17a-82.

(P.A. 79-511, S. 3; P.A. 80-204; 80-269; P.A. 81-472, S. 35, 159; P.A. 83-295, S. 22; P.A. 89-326, S. 5, 7; P.A. 96-170, S. 2, 23; P.A. 97-90, S. 5, 6.)

History: P.A. 80-204 inserted new Subsec. (c) re procedure when child refuses to be examined, redesignating former Subsec. (c) and remaining Subsecs. accordingly; P.A. 80-269 specified that ten-day deadline in Subsec. (a) refers to “business” days, required appointments to be in accordance with judicial department procedures rather than supreme court rules in Subsec. (b) and moved provision re child’s release when no longer in need of hospitalization from Subsec. (e) to Subsec. (d); P.A. 81-472 removed Sec. 17-184 from the scope of Subsec. (g); P.A. 83-295 amended Subsec. (a) to provide that the reasonable compensation of counsel appointed to represent indigent persons shall be established by the judicial department rather than “the court in accordance with rules adopted by the superior court”; P.A. 89-326 amended Subsec. (a) to provide that the compensation of appointed counsel shall be established by the probate court administrator, rather than by the judicial department, and be paid from the probate court administration fund, rather than from funds appropriated to the judicial department; Sec. 17-205d transferred to Sec. 17a-77 in 1991; P.A. 96-170 amended Subsec. (a) by changing funding of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section.



Section 17a-78 - (Formerly Sec. 17-205e). Hospitalization of child for diagnosis or treatment of mental disorder. Examination. Discharge. Rights to be explained. Hearing. Duties of hospital. Order for continued hospitalization. Immediate discharge. Issuance of emergency certificate.

(a) If a physician determines that a child is in need of immediate hospitalization for evaluation or treatment of a mental disorder, the child may be hospitalized under an emergency or diagnostic certificate as provided in this section for not more than fifteen days without order of any court, unless a written application for commitment of such child has been filed in the Court of Probate prior to the expiration of the fifteen days, in which event such hospitalization shall be continued under the emergency certificate for an additional fifteen days or twenty-five days if the matter has been transferred to the Superior Court, or until the completion of court proceedings, whichever occurs first. At the time of delivery of such child to such hospital, there shall be left, with the persons in charge of such hospital, a certificate, signed by a physician licensed to practice medicine or surgery in Connecticut and dated not more than three days prior to its delivery to the person in charge of the hospital. Such certificate shall state the findings of the physician and the date of personal examination of the child to be hospitalized, which shall be not more than three days prior to the date of the signature of the certificate.

(b) Any child hospitalized under this section shall be examined by a physician specializing in psychiatry within twenty-four hours of admission. If such physician is of the opinion that the child does not require hospitalization for emergency evaluation or treatment of a mental disorder, such child shall be immediately discharged. The physician shall record his or her findings in a permanent record.

(c) If any child is hospitalized under this section, the child and the guardian of such child shall be promptly informed by the hospital that such child has the right to consult an attorney and the right to a hearing under subsection (d) of this section, and that if such a hearing is requested or an application for commitment is filed, such child has the right to be represented by counsel, and that counsel will be provided at the state’s expense if the child is unable to pay for such counsel. The reasonable compensation for counsel provided to persons unable to pay shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(d) At any time prior to the initiation of proceedings under section 17a-76, any child hospitalized under this section or his or her representative, may, in writing, request a hearing. Such hearing shall be held within seventy-two hours of receipt of such request, excluding Saturdays, Sundays and holidays. At such hearing, the child shall have the right to be present, to cross-examine all witnesses testifying, and to be represented by counsel as provided in section 17a-76. The hearing shall be held by the court of probate having jurisdiction for commitment as provided in section 17a-76, and the hospital shall immediately notify such court of any request for a hearing by a child hospitalized under this section. At the conclusion of the hearing, if the court finds that there is probable cause to conclude that the child is subject to involuntary hospitalization under this section, considering the condition of the child at the time of the admission and at the time of the hearing, the effects of medication, if any, and the advisability of continued treatment based on testimony from the hospital staff, the court shall order that such child’s hospitalization continue for the remaining time provided for in the emergency certificate or until the completion of probate proceedings under section 17a-76. If the court does not find there is probable cause to conclude that the child is subject to involuntary hospitalization under this section, the child shall be immediately discharged.

(e) The superintendent or director of any hospital for mental illness of children shall immediately discharge any child admitted under this section who is later found not to meet the standards for emergency treatment.

(f) Any clinical social worker licensed under chapter 383b, advanced practice registered nurse licensed under chapter 378 or professional counselor licensed under chapter 383c who has (1) received a minimum of eight hours of specialized training in the conduct of direct evaluations as a member of any emergency mobile psychiatric services team under contract with the Department of Children and Families, and (2) reasonable cause to believe, based on a direct evaluation of a child, that such child (A) has psychiatric disabilities, (B) is dangerous to himself or others or gravely disabled, and (C) is in need of immediate care and treatment may issue an emergency certificate that requires the hospitalization of such child for a psychiatric and medical evaluation. Such child shall be evaluated not later than twenty-four hours after the issuance of the emergency certificate and shall not be held for more than seventy-two hours pursuant to such certificate unless committed pursuant to section 17a-77. The Commissioner of Children and Families shall collect and maintain statistical and demographic information pertaining to emergency certificates issued under this subsection.

(P.A. 79-511, S. 4; P.A. 93-197; P.A. 96-170, S. 3, 23; P.A. 97-90, S. 5, 6; P.A. 10-170, S. 1.)

History: Sec. 17-205e transferred to Sec. 17a-78 in 1991; P.A. 93-197 added Subsecs. (c) and (d) re hearing concerning hospitalization of child under an emergency or diagnostic certificate; P.A. 96-170 amended Subsec. (c) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 10-170 added Subsec. (f) re issuance of emergency certificate for hospitalization of child for psychiatric and medical evaluation.



Section 17a-79 - (Formerly Sec. 17-205f). Hospitalization of child for diagnosis or treatment of mental disorder.

(a) Except as provided in subsection (b) of this section, any hospital may admit any child for diagnosis or treatment of a mental disorder upon the written request of the child’s parent. A child fourteen years of age or over may be admitted under this section without consent of his or her parents if such child consents in writing, provided that the parents of such child, if any, shall be notified not later than twenty-four hours after such admission that such child has been hospitalized under the provisions of this subsection. If the whereabouts of such parents are unknown, then such child’s nearest relative shall be so notified. In the event that a child’s parent or guardian requests in writing release of such child, or in the event a child age fourteen or older who has been admitted with his or her written consent requests in writing his or her release, the hospital shall release such child or commence commitment proceedings in accordance with sections 17a-76 and 17a-77 and the hospital may detain the child for five business days, in order to allow an application to be filed. In the event such an application is filed, such hospitalization shall be continued for an additional period of time to allow such application to be heard, but in no event shall such hospitalization continue for more than fifteen days, or twenty-five days, if the matter has been transferred to the Superior Court, beyond the receipt of such application by the court.

(b) No child in the custody of the Commissioner of Children and Families shall be admitted for diagnosis or treatment except in accordance with sections 17a-76 to 17a-78, inclusive, unless (1) the commissioner requests such admission, (2) legal counsel appointed by the superior court for juvenile matters or court of probate in accordance with section 17a-76 agrees, in writing, to such admission, and (3) the child, if fourteen years of age or over consents to such admission. The parents or guardian of the person of such child, if any, shall be notified not later than twenty-four hours after such admission that such child has been hospitalized under the provisions of this section. If the whereabouts of such parents or guardian of the person is unknown, then the nearest relative of such child shall be notified. In the event either parent or the guardian of the person of the child requests in writing the release of such child, the hospital shall release such child, unless the Commissioner of Children and Families commences commitment proceedings in accordance with sections 17a-76 and 17a-77. The hospital may detain the child for five business days after receipt of the written request in order to allow an application to be filed. If an application is filed, hospitalization shall be continued for an additional period of time to allow the application to be heard, but in no event shall hospitalization continue for more than fifteen days, or twenty-five days, if the matter has been transferred to the Superior Court, beyond the receipt of such application by the court.

(P.A. 79-511, S. 5; P.A. 81-247, S. 6, 7; P.A. 86-311, S. 1; P.A. 93-91, S. 1, 2; P.A. 05-246, S. 11; P.A. 13-130, S. 1.)

History: P.A. 81-247 eliminated the provision that allowed surrogate parents to request admission of a child to a hospital for diagnosis or treatment of a mental disorder; P.A. 86-311 divided the section into Subsecs. (a) and (b), in Subsec. (a) deleting language concerning the admission of a child who is in the custody of the commissioner of children and youth services for diagnosis or treatment, and adding provisions as new Subsec. (b) which provided the standard of when a child in the commissioner’s custody may be admitted for diagnosis and treatment; Sec. 17-205f transferred to Sec. 17a-79 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P. A. 05-246 amended Subsec. (b)(2) to specify that legal counsel be appointed by the superior court for juvenile matters of the court of probate; P.A. 13-130 amended Subsec. (a) by changing maximum time for notification of parent from within 5 days to not later than 24 hours.



Section 17a-80 - (Formerly Sec. 17-205g). Right of review of status as voluntary patient. Hearing. Child’s right to be at hearing. Duties of hospital.

If any child fourteen years of age or over hospitalized upon the written request of his or her parent under section 17a-79, or his or her representative, requests a hearing in writing, to review his or her status as a voluntary patient, such hearing shall be held within three business days. Any child fourteen years of age or over shall be informed in writing of his or her right to have a hearing under this section upon admission to the hospital and any child reaching the age of fourteen who is already hospitalized as a voluntary patient shall be informed within five days of his or her reaching such age. At such hearing, the child shall have the right to be present, to cross-examine all witnesses testifying, and to be represented by counsel as provided in section 17a-77. The hearing may be requested at any time prior to the initiation of proceedings under section 17a-76. The hearing shall be held by the court of probate in the district in which the hospital is located. The hospital shall immediately notify such court of any request for a hearing by a child hospitalized under section 17a-79. At the conclusion of the hearing, unless the court finds that there is clear and convincing evidence to conclude that the child suffers from a mental disorder and is in need of hospitalization for treatment, that such treatment is available and that there is no less restrictive available alternative, the court shall order such child’s release from the hospital, otherwise such hospitalization may continue in accordance with section 17a-79. In no event shall a request for a hearing under this section be granted more than once in each ninety-day period. All fees and expenses incurred upon proceedings required by this section shall be paid as provided in section 17a-82. The hospital shall furnish the court of probate in the district in which such hospital is located, on a monthly basis, a list of all children admitted under the provisions of section 17a-79 who have been hospitalized for a period of one year. Within ten days thereafter, such court shall appoint an impartial physician specializing in psychiatry from the panel of physicians established under subsection (b) of section 17a-77 who shall see and examine each such child within fifteen days after the appointment. If, in the opinion of such physician, such child does not need continued hospitalization, then such child shall be released unless an application is filed for his or her hospitalization under the provisions of sections 17a-76 to 17a-78, inclusive.

(P.A. 79-511, S. 6.)

History: Sec. 17-205g transferred to Sec. 17a-80 in 1991.



Section 17a-81 - (Formerly Sec. 17-205h). Parental consent necessary for treatment. Exceptions.

(a) Parental consent shall be necessary for treatment. In the event such consent is withheld or immediately unavailable and the physician concludes that treatment is necessary to prevent serious harm to the child, such emergency treatment may be administered pending receipt of parental consent.

(b) Involuntary patients may receive medication and treatment without their consent, or the consent of their parents, but no medical or surgical procedures may be performed without the written informed consent of: (1) The child’s parent, if he or she has one; or (2) such child’s next of kin; or (3) a qualified physician appointed by a judge of the Probate Court who signed the order of hospitalization, except in accordance with subsection (c) of this section.

(c) If the head of a hospital, in consultation with a physician, determines that the condition of a child, whether a voluntary or involuntary patient, is of an extremely critical nature, then emergency measures may be taken without the consent otherwise provided for in this section.

(P.A. 79-511, S. 7.)

History: Sec. 17-205h transferred to Sec. 17a-81 in 1991.



Section 17a-82 - (Formerly Sec. 17-205i). Payment of commitment and transportation expenses.

(a) When any child is in need of hospitalization and is hospitalized in a state hospital for children under sections 17a-75 to 17a-83, inclusive, or when an applicant is indigent, all fees and expenses incurred upon the court commitment proceedings, except attorneys fees paid pursuant to the provisions of section 17a-77, shall be paid by the state, from funds appropriated to the Department of Children and Families, and if any child is hospitalized in a private hospital or if any child is found not to be mentally disordered and in need of hospitalization, such fees and expenses shall be paid by the applicant, except attorneys fees paid under the provisions of section 17a-77. Compensation shall be determined by the court hearing the matter in accordance with rules adopted by the Superior Court.

(b) The expenses, if any, of necessary transportation to a state hospital for mental illness for hospitalization of any child shall be paid for by the Department of Children and Families, if such child or legally liable relative is unable to pay for the same.

(c) The expenses of medically necessary transportation from any state facility or hospital to any other state facility or hospital shall be assumed by the state facility or hospital which initiated the transfer of such child.

(P.A. 79-511, S. 8; P.A. 81-472, S. 36, 159; P.A. 93-91, S. 1, 2.)

History: P.A. 81-472 removed Sec. 17-184 from the scope of Subsec. (a); Sec. 17-205i transferred to Sec. 17a-82 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-83 - (Formerly Sec. 17-205j). Fraudulent or malicious application, order, request, certification or report re commitment or mental disorder of child.

Any person who wilfully files or attempts to file or conspires with any person to file a fraudulent or malicious application, order or request for the commitment, hospitalization or treatment of any child pursuant to section 17a-76, 17a-78 or 17a-79, and any person who wilfully certifies falsely to the mental disorder of any child in any certificate provided for in this part, and any person who, under the provisions of sections 17a-75 to 17a-83, inclusive, relating to mentally ill minors, wilfully reports falsely to any court or judge that any child is mentally disordered, shall be guilty of a class D felony.

(P.A. 79-511, S. 9; P.A. 81-472, S. 37, 159; P.A. 13-258, S. 64.)

History: P.A. 81-472 removed Sec. 17-184 from the scope of this section; Sec. 17-205j transferred to Sec. 17a-83 in 1991; P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.






Chapter 319a - Child Welfare

Section 17a-90 - (Formerly Sec. 17-32). Supervision over welfare of children. Portion of cost payable by parent, collection.

(a) The Commissioner of Children and Families shall have general supervision over the welfare of children who require the care and protection of the state.

(b) The Commissioner of Children and Families shall furnish protective services or provide and pay, wholly or in part, for the care and protection of children other than those committed by the Superior Court whom the commissioner finds in need of such care and protection from the state, and such payments shall be made in accordance with the provisions of subsection (l) of section 46b-129, provided the Commissioner of Administrative Services shall be responsible for billing and collecting such sums as are determined to be owing and due from the parent of the noncommitted child in accordance with section 4a-12 and subsection (b) of section 17b-223.

(c) The Commissioner of Children and Families shall adopt such regulations as the commissioner may find necessary and proper to assure the adequate care, health and safety of children under the commissioner’s care and general supervision.

(d) The Commissioner of Children and Families may provide temporary emergency care for any child whom the commissioner deems to be in need thereof.

(e) The Commissioner of Children and Families may provide care for children in the commissioner’s guardianship through the resources of appropriate voluntary agencies.

(f) Whenever requested to do so by the Superior Court, the Commissioner of Children and Families shall provide protective supervision to children.

(g) The Commissioner of Children and Families may make reciprocal agreements with other states and with agencies outside the state in matters relating to the supervision of the welfare of children.

(1949 Rev., S. 2630; 1953, 1955, S. 1462d; February, 1965, P.A. 488, S. 2; 1967, P.A. 707; 1971, P.A. 281; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 483, 681; P.A. 77-614, S. 71, 521, 610; P.A. 79-631, S. 51, 111; P.A. 82-43, S. 3; P.A. 87-421, S. 2, 13; P.A. 93-91, S. 1, 2; P.A. 98-241, S. 11; P.A. 06-196, S. 237.)

History: 1965 act added Subsecs. (d) to (g) and “protective services” to Subsec. (a) and deleted provisions re correcting abuses in institutions; 1967 act made Subsec. (b) mandatory; 1971 act substituted Subsec. (e) for Subsec. (d) of Sec. 17-62, added proviso re determination of portion of cost to be borne by parent and made central collections division responsible for billing and collecting sums owing and due; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 replaced juvenile court with superior court in Subsec. (b), effective July 1, 1978; P.A. 77-614 replaced central collections division of department of finance and control with department of administrative services and, effective January 1, 1979, replaced social services commissioner with commissioner of human resources; P.A. 79-631 replaced commissioner of human resources with commissioner of children and youth services; P.A. 82-43 made children and youth services commissioner rather than human resources commissioner responsible for determining sums owed and due in Subsec. (b); P.A. 87-421 amended Subsec. (b) by substituting determination of sums in accordance with Sec. 4-68a and Sec. 17-295(b) for determination by the commissioner of children and youth services; Sec. 17-32 transferred to Sec. 17a-90 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 98-241 amended Subsec. (b) by changing reference from Subsec. (f) to Subsec. (d) of Sec. 46b-129; P.A. 06-196 made technical changes, effective June 7, 2006.

P.A. 90-188 cited. 25 CA 563.

Cited. 30 CS 316.

Annotations to present section:

Subsec. (a):

Cited. 33 CA 673.

Subsec. (b):

Cited. 45 CA 508.

Subsec. (c):

Cited. 238 C. 146.



Section 17a-91 - (Formerly Sec. 17-32b). Commissioner of Children and Families’ report on children committed to him and establishment of central registry and monitoring system.

Section 17a-91 is repealed, effective July 1, 2011.

(P.A. 73-156, S. 23; P.A. 75-420, S. 4, 6; P.A. 76-435, S. 30, 82; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 52, 111; P.A. 82-314, S. 60, 63; P.A. 93-91, S. 1, 2; P.A. 99-166, S. 3; P.A. 06-102, S. 4; P.A. 11-105, S. 11.)



Section 17a-91a - Monthly report on number of children in custody of department in subacute care who cannot be discharged.

Section 17a-91a is repealed, effective July 1, 2009.

(P.A. 99-279, S. 2, 45; P.A. 09-205, S. 12.)



Section 17a-92 - (Formerly Sec. 17-32c). Transfer of court wards to guardianship of Commissioner of Children and Families: Delegation of powers, duties and functions.

Effective at 12:01 a.m., April 1, 1975, the Commissioner of Children and Families shall assume, and the Commissioner of Social Services shall cease to have guardianship, as defined in subsection (a) of section 17a-90, over all children who on that date, by virtue of any order of the Juvenile Court or Superior Court, are wards of or committed to the state of Connecticut or the Commissioner of Social Services. The Commissioner of Children and Families shall thereupon assume all liability and responsibility for such children, and exercise such powers, duties and functions regarding such children, as the Commissioner of Social Services in his capacity as guardian may now or hereafter have, except to the extent that the federal government may require that any responsibility for children be retained by the Commissioner of Social Services as a prerequisite to federal reimbursement of state expenditures for such children under Title IV-A and B of the Social Security Act. The Commissioner of Children and Families may delegate any power, duty or function regarding such children, except for consent for adoption, marriage and joining of the armed services and except to the extent that the federal government may require that any responsibility for children be retained by said commissioner as a prerequisite to federal reimbursement of state expenditures for such children.

(P.A. 74-251, S. 2; P.A. 75-544; P.A. 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-483, S. 155, 186; P.A. 93-91, S. 1, 2.)

History: P.A. 75-544 allowed commissioner to delegate power, duty or function relative to children in his care within limitations described in provision; P.A. 77-614 and P.A. 78-303 required change of reference from welfare commissioner to commissioner of human resources but change not enacted because of dated provision; P.A. 80-483 added reference to superior court; Sec. 17-32c transferred to Sec. 17a-92 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.

Designated representative as party to proceedings and sequestration as a witness discussed. 22 CA 656.

Annotation to present section:

Cited. 33 CA 673.



Section 17a-93 - (Formerly Sec. 17-32d). Definitions.

As used in sections 17a-90 to 17a-124, inclusive, and sections 17a-145 to 17a-153, inclusive:

(1) “Child” means any person under eighteen years of age, except as otherwise specified, or any person under twenty-one years of age who is in full-time attendance in a secondary school, a technical school, a college or a state-accredited job training program;

(2) “Parent” means natural or adoptive parent;

(3) “Adoption” means the establishment by court order of the legal relationship of parent and child;

(4) “Guardianship” means guardianship, unless otherwise specified, of the person of a minor and refers to the obligation of care and control, the right to custody and the duty and authority to make major decisions affecting such minor’s welfare, including, but not limited to, consent determinations regarding marriage, enlistment in the armed forces and major medical, psychiatric or surgical treatment;

(5) “Termination of parental rights” means the complete severance by court order of the legal relationship, with all its rights and responsibilities, between the child and his parent or parents so that the child is free for adoption except it shall not affect the right of inheritance of such child or the religious affiliation of such child;

(6) “Statutory parent” means the Commissioner of Children and Families or that child-placing agency appointed by the court for the purpose of giving a minor child or minor children in adoption;

(7) “Child-placing agency” means any agency within or without the state of Connecticut licensed or approved by the Commissioner of Children and Families in accordance with sections 17a-149 and 17a-151, and in accordance with such standards which shall be established by regulations of the Department of Children and Families;

(8) “Child care facility” means a congregate residential setting licensed by the Department of Children and Families for the out-of-home placement of children or youths under eighteen years of age, or any person under twenty-one years of age who is in full-time attendance in a secondary school, a technical school, a college or state accredited job training program;

(9) “Protective supervision” means a status created by court order following adjudication of neglect whereby a child’s place of abode is not changed but assistance directed at correcting the neglect is provided at the request of the court through the Department of Children and Families or such other social agency as the court may specify;

(10) “Receiving home” means a facility operated by the Department of Children and Families to receive and temporarily care for children in the guardianship or care of the commissioner;

(11) “Protective services” means public welfare services provided after complaints of abuse, neglect or abandonment, but in the absence of an adjudication or assumption of jurisdiction by a court;

(12) “Person responsible for the health, welfare or care of a child or youth” means a child’s or a youth’s parent, guardian or foster parent; an employee of a public or private residential home, agency or institution or other person legally responsible in a residential setting; or any staff person providing out-of-home care, including center-based child day care, family day care or group day care, as defined in section 19a-77;

(13) “Foster family” means a person or persons, licensed or certified by the Department of Children and Families or approved by a licensed child-placing agency, for the care of a child or children in a private home;

(14) “Prospective adoptive family” means a person or persons, licensed by the Department of Children and Families or approved by a licensed child-placing agency, who is awaiting the placement of, or who has a child or children placed in their home for the purposes of adoption;

(15) “Person entrusted with the care of a child or youth” means a person given access to a child or youth by a person responsible for the health, welfare or care of a child or youth for the purpose of providing education, child care, counseling, spiritual guidance, coaching, training, instruction, tutoring or mentoring of such child or youth.

(P.A. 75-420, S. 4, 6; 75-567, S. 39, 80; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 53, 111; P.A. 90-53; P.A. 92-14, S. 2; P.A. 93-91, S. 1, 2; P.A. 95-349, S. 2; P.A. 02-138, S. 11; P.A. 05-280, S. 43; P.A. 06-196, S. 122; P.A. 12-201, S. 1; P.A. 13-40, S. 3.)

History: P.A. 75-420 allowed substitution of commissioner and department of social services for welfare commissioner and department in section created by P.A. 75-567; P.A. 77-614 replaced commissioner and department of social services with commissioner and department of human resources, effective January 1, 1979; P.A. 79-631 replaced commissioner and department of human resources with commissioner and department of children and youth services; P.A. 90-53 added Subdiv. (l) defining “person responsible for the health, welfare or care of a child or youth”; Sec. 17-32d transferred to Sec. 17a-93 in 1991; P.A. 92-14 amended Subsec. (l) by adding the words “center-based” and “as defined in section 19a-77”; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-349 amended Subsec. (h) by replacing “child care agency” definition with “child care facility” definition and added Subsecs. (m) and (n), defining “foster family” and “prospective adoptive family”; P.A. 02-138 added Subsec. (o) defining “person entrusted with the care of a child or youth”; P.A. 05-280 amended Subsec. (h) by redefining “child care facility” to include certain out-of-home placements providing educational or vocational programs to persons under 21 years of age, effective July 13, 2005; P.A. 06-196 made a technical change in Subdiv. (h), effective June 7, 2006; P.A. 12-201 amended Subdiv. (h) by redefining “child care facility”; P.A. 13-40 replaced reference to Sec. 17a-152 with reference to Secs. 17a-145 to 17a-153 and redesignated existing Subdivs. (a) to (o) as Subdivs. (1) to (15).



Section 17a-94 - (Formerly Sec. 17-34). Establishment of receiving homes.

The Commissioner of Children and Families may establish, maintain and operate, throughout the state, at such locations as he finds suitable, receiving homes for children in his guardianship or care. For such purposes he may purchase, lease, hold, sell or convey real and personal property, subject to the provisions of section 4b-21, and contract for the operation and maintenance of such receiving homes with any nonprofit group or organization. Said contract may include administrative, managerial and custodial services. The expense of obtaining and maintaining the same shall be paid out of the appropriation for the Department of Children and Families. The commissioner may, subject to the provisions of chapter 67, appoint such supervisory and other personnel as he finds necessary for the management of such homes. The maximum charge to be made for care of children in such homes shall be the same as the charge for care of patients in state humane institutions.

(1955, S. 1463d; 1959, P.A. 31; February, 1965, P.A. 488, S. 5; 1971, P.A. 260; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 54, 111; P.A. 93-91, S. 1, 2; P.A. 96-180, S. 45, 166.)

History: 1959 act added provision re maximum charge; 1965 act changed “shall” to “may” and “the care of committed children and other children who require the care and protection of the state” to “children in his guardianship or care”; 1971 act added provisions re contracts with nonprofit groups or organizations for operation of receiving homes; P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 replaced department of social services with department of human resources, effective January 1, 1979; P.A. 79-631 replaced department of human resources with department of children and youth services; Sec. 17-34 transferred to Sec. 17a-94 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-180 made a technical correction, effective June 3, 1996.

See Sec. 17b-223 re support in humane institutions.



Section 17a-95 - (Formerly Sec. 17-35). Religious and moral instruction.

Equal privileges shall be granted to clergymen of all religious denominations to impart religious instruction to the children residing in receiving homes maintained and operated by the Commissioner of Children and Families, and every reasonable opportunity shall be allowed such clergymen to give religious and moral instruction to such children as belong to their respective faiths. The Commissioner of Children and Families shall prescribe reasonable times and places when and where such instruction may be given.

(1949 Rev., S. 2838; 1955, S. 1471d; February, 1965, P.A. 488, S. 4; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 55, 111; P.A. 93-91, S. 1, 2.)

History: 1965 act changed “denominations” to “faiths”; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced commissioner of human resources with commissioner of children and youth services; Sec. 17-35 transferred to Sec. 17a-95 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.

Cited. 110 C. 479.



Section 17a-96 - (Formerly Sec. 17-36). Custodians of children to file reports. Placing of children in foster homes.

The institutions having custody of such children and the agencies and persons licensed by authority of sections 17a-90 to 17a-124, inclusive, 17a-145 to 17a-153, inclusive, 17a-175 to 17a-182, inclusive, and 17a-185 shall make such reports to the Commissioner of Children and Families at such reasonable times and in such form and covering such data as the commissioner directs. The commissioner and his deputy and agents shall supervise the placing of such children in foster homes. The commissioner may place children who have not been properly placed in homes suitable for their care and protection. In placing any child in a foster home, the commissioner shall, if practicable, select a home of like religious faith to that of the parent or parents of such child, if such faith is known or ascertainable by the exercise of reasonable care.

(1949 Rev., S. 2631; 1955, S. 1466d; P.A. 96-180, S. 46, 166; P.A. 03-255, S. 3; P.A. 13-40, S. 6.)

History: Sec. 17-36 transferred to Sec. 17a-96 in 1991; P.A. 96-180 made technical corrections, effective June 3, 1996; P.A. 03-255 deleted reference to Secs. 46b-151 to 46b-151g, inclusive, effective July 1, 2004, or upon enactment of the Interstate Compact for Juveniles by thirty-five jurisdictions, whichever is later; Illinois became the thirty-fifth enacting jurisdiction on August 26, 2008 (Revisor’s note: In 2009, a reference to “and 17a-175 to 17a-182, inclusive, 17a-185” was changed editorially by the Revisors to “17a-175 to 17a-182, inclusive, and 17a-185” for clarity and proper form); P.A. 13-40 replaced “17a-145 to 17a-155, inclusive” with “17a-145 to 17a-153, inclusive”.



Section 17a-97 - (Formerly Sec. 17-36a). Foster parent families.

Section 17a-97 is repealed.

(1971, P.A. 833, S. 1–3; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 56, 111; P.A. 84-546, S. 52, 173; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 13.)



Section 17a-98 - (Formerly Sec. 17-37). Supervision of children under guardianship or care of commissioner.

The Commissioner of Children and Families, or any agent appointed by said commissioner, shall exercise careful supervision of each child under said commissioner’s guardianship or care and shall maintain such contact with the child and the child’s foster family as is necessary to promote the child’s safety and physical, educational, moral and emotional development, including, but not limited to, visiting each foster home at least once every sixty days. The commissioner shall maintain such records and accounts as may be necessary for the proper supervision of all children under said commissioner’s guardianship or care.

(1949 Rev., S. 2632; 1955, S. 1467d; 1961, P.A. 341; February, 1965, P.A. 488, S. 8; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 57, 111; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 2; P.A. 12-58, S. 1.)

History: 1961 act added specifications re supervision of and visitation and consultation with each child and written report requirement detailing status, vital statistics and conclusions from visits and deleted written report requirement re home condition and child care; 1965 act deleted material added in 1961 and added guardianship or care characterization, contact maintenance requirement and requirement that records and accounts necessary for proper supervision of child be kept; P.A. 75-420 replaced welfare commissioner with social services commissioner; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; Sec. 17-37 transferred to Sec. 17a-98 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 changed “foster parents” to “foster family” and made a technical correction; P.A. 12-58 added provision re visit to each foster home at least once every 60 days and made technical changes.

Cited. 215 C. 31.

Annotation to present section:

Cited. 238 C. 146.



Section 17a-98a - Kinship navigator program.

The Department of Children and Families, in consultation with the Departments of Social Services, Mental Health and Addiction Services and Developmental Services, shall establish, within available appropriations, a kinship navigator program. Such program shall ensure that: (1) When the Department of Children and Families determines that it is in the best interest of the child to be placed with a relative for foster care, the department informs the relative regarding procedures to become licensed as a foster parent, and (2) grandparents and other relatives caring for a minor child are provided with information on the array of state services and benefits for which they may be eligible, including the subsidy program established pursuant to section 17a-126. The Commissioner of Children and Families shall, within available appropriations, ensure that information on the array of services available under the kinship navigator program is accessible through the 2-1-1 Infoline program.

(P.A. 03-42, S. 1; P.A. 06-182, S. 2; P.A. 07-73, S. 2(a); 07-174, S. 2; P.A. 11-105, S. 1.)

History: P.A. 06-182 designated existing provisions as Subsec. (a) and amended same to change program name from “kinship foster care program” to “kinship navigator program”, add consultative role for Departments of Social Services, Mental Health and Addiction Services and Mental Retardation in establishment of program, and require that program ensure grandparents and other relatives are provided with information on array of state services for which they may be eligible and that information is accessible through 2-1-1 Infoline program, and added Subsec. (b) requiring Commissioner of Children and Families to report annually on program to the joint standing committee of the General Assembly having cognizance of matters relating to human services; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-174 amended Subsec. (a)(2) to delete “related to such persons” and change “child” to “minor child”; P.A. 11-105 deleted former Subsec. (b) re annual report and made a conforming change, effective July 1, 2011.



Section 17a-98b - Visit to family home of child with behavioral health needs.

Not later than sixty days after a child or youth with behavioral health needs, as defined in section 17a-1, is placed in the care and custody of the Commissioner of Children and Families, said commissioner shall visit the family home or homes of such child or youth. The commissioner shall conduct such visit for the purpose of assessing potential causes of such child’s or youth’s behavioral health needs, including, but not limited to, genetic and familial factors, and determining the resources needed to best treat such child or youth.

(P.A. 12-58, S. 2.)



Section 17a-98c - Written special requests from foster families to the department.

The Department of Children and Families shall prescribe a form for foster families to use when submitting written special requests to the department including, but not limited to, requests to allow a foster child to travel overnight and out-of-state with such child’s foster family. The department shall respond to such written requests not later than five business days after the request is received by the department. If the department fails to respond within such time period, such request shall be deemed approved.

(P.A. 12-58, S. 3.)



Section 17a-99 - (Formerly Sec. 17-37a). Delegation of guardianship authority.

The Commissioner of Children and Families may delegate to his deputy commissioner his authority as guardian of children committed to him by the Superior Court, or whose guardianship is transferred to him by a court of probate, and the signature of either official on any document pertaining to any such guardianship shall be valid.

(P.A. 73-489; P.A. 74-251, S. 19; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 585, 681; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 58, 111; P.A. 93-91, S. 1, 2.)

History: P.A. 74-251 added clause covering transfer of authority from welfare commissioner to commissioner of children and youth services; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 deleted reference implying transfer of authority after April 1, 1975, and replaced juvenile court with superior court, effective July 1, 1978; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 deleted reference to human resources commissioner; Sec. 17-37a transferred to Sec. 17a-99 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-100 - (Formerly Sec. 17-38). Ill treatment of children.

Whenever it is found that any child is not properly treated in any foster family or that any such foster family is not a suitable one and is of such character as to jeopardize the welfare of any child so placed therein, the Commissioner of Children and Families, upon being satisfied of the ill treatment of the child or the unsuitableness of the foster family, shall remove the child from such foster family and take such further action as is necessary to secure the welfare of the child.

(1949 Rev., S. 2633; 1955, S. 1468d; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 59, 111; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 3.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; Sec. 17-38 transferred to Sec. 17a-100 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 changed “foster home” to “foster family”.



Section 17a-100a - Reporting of neglected or cruelly treated animals. Training program.

(a) Any employee of the Department of Children and Families who, in the course of his or her employment, has reasonable cause to suspect that an animal is being or has been harmed, neglected or treated cruelly in violation of section 53-247 shall make an oral report to the Commissioner of Agriculture in accordance with subsection (b) of this section.

(b) A report made pursuant to subsection (a) of this section shall be made as soon as practicable, but not later than forty-eight hours after the employee has reasonable cause to suspect that an animal has been harmed, neglected or treated cruelly, and shall contain the following, if known: (1) The address where the animal was observed and the name and address of the owner or other person responsible for care of the animal; (2) the name and a description of the animal; (3) the nature and extent of the harm, neglect or cruelty to the animal; and (4) the approximate date and time such harm, neglect or cruelty was suspected.

(c) Not later than October 1, 2012, and annually thereafter, the Commissioner of Children and Families, in consultation with the Commissioner of Agriculture and within available appropriations, shall develop and implement training for Department of Children and Families employees concerning the identification of harm to, neglect of and cruelty toward animals and its relationship to child welfare case practice.

(P.A. 11-194, S. 3.)



Section 17a-100b - Training program for animal control officers to identify and report child abuse and neglect.

The Commissioner of Children and Families shall, within available appropriations, make available to all animal control officers training concerning the accurate and prompt identification and reporting of child abuse and neglect.

(P.A. 11-194, S. 4.)



Section 17a-101 - (Formerly Sec. 17-38a). Protection of children from abuse. Mandated reporters. Educational and training programs. Model mandated reporting policy.

(a) The public policy of this state is: To protect children whose health and welfare may be adversely affected through injury and neglect; to strengthen the family and to make the home safe for children by enhancing the parental capacity for good child care; to provide a temporary or permanent nurturing and safe environment for children when necessary; and for these purposes to require the reporting of suspected child abuse or neglect, investigation of such reports by a social agency, and provision of services, where needed, to such child and family.

(b) The following persons shall be mandated reporters: Any physician or surgeon licensed under the provisions of chapter 370, any resident physician or intern in any hospital in this state, whether or not so licensed, any registered nurse, licensed practical nurse, medical examiner, dentist, dental hygienist or psychologist, a school employee, as defined in section 53a-65, social worker, police officer, juvenile or adult probation officer, juvenile or adult parole officer, member of the clergy, pharmacist, physical therapist, optometrist, chiropractor, podiatrist, mental health professional or physician assistant, any person who is a licensed or certified emergency medical services provider, any person who is a licensed or certified alcohol and drug counselor, any person who is a licensed marital and family therapist, any person who is a sexual assault counselor or a domestic violence counselor, as defined in section 52-146k, any person who is a licensed professional counselor, any person who is a licensed foster parent, any person paid to care for a child in any public or private facility, child day care center, group day care home or family day care home licensed by the state, any employee of the Department of Children and Families, any employee of the Department of Public Health who is responsible for the licensing of child day care centers, group day care homes, family day care homes or youth camps, the Child Advocate and any employee of the Office of the Child Advocate and any family relations counselor, family relations counselor trainee or family services supervisor employed by the Judicial Department.

(c) The Commissioner of Children and Families shall develop an educational training program and refresher training program for the accurate and prompt identification and reporting of child abuse and neglect. Such training program and refresher training program shall be made available to all persons mandated to report child abuse and neglect at various times and locations throughout the state as determined by the Commissioner of Children and Families. Such training program shall be provided to all new school employees, as defined in section 53a-65, within available appropriations.

(d) On or before October 1, 2011, the Department of Children and Families, in consultation with the Department of Education, shall develop a model mandated reporting policy for use by local and regional boards of education. Such policy shall state applicable state law regarding mandated reporting and any relevant information that may assist school districts in the performance of mandated reporting. Such policy shall include, but not be limited to, the following information: (1) Those persons employed by the local or regional board of education who are required pursuant to this section to be mandated reporters, (2) the type of information that is to be reported, (3) the time frame for both written and verbal mandated reports, (4) a statement that the school district may conduct its own investigation into an allegation of abuse or neglect by a school employee, provided such investigation does not impede an investigation by the Department of Children and Families, and (5) a statement that retaliation against mandated reporters is prohibited. Such policy shall be updated and revised as necessary.

(February, 1965, P.A. 580, S. 1–3; 1967, P.A. 317; 1969, P.A. 25; 1971, P.A. 216; P.A. 73-205, S. 1; P.A. 74-293, S. 1–3; P.A. 75-270; 75-384, S. 1–6, 9; 75-420, S. 4, 6; P.A. 76-27, S. 1, 2; 76-436, S. 586, 681; P.A. 77-308, S. 1, 4; 77-614, S. 486, 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-631, S. 60, 111; P.A. 80-190, S. 4; P.A. 81-91, S. 2; 81-472, S. 29, 159; P.A. 82-203; P.A. 86-337, S. 6; P.A. 88-218; 88-333; P.A. 89-160, S. 1, 2; 89-168, S. 1; P.A. 92-76, S. 1; P.A. 93-91, S. 1, 2; 93-340, S. 4, 19; P.A. 94-221, S. 21; P.A. 95-103; 95-289, S. 7; P.A. 96-246, S. 1; P.A. 99-102, S. 13; P.A. 00-49, S. 6, 7; P.A. 02-106, S. 3; 02-138, S. 12; P.A. 09-185, S. 8; 09-242, S. 2; P.A. 10-43, S. 12; P.A. 11-93, S. 3; P.A. 12-82, S. 8; 12-119, S. 7; P.A. 13-214, S. 7.)

History: 1967 act added nurses, teachers, principals and social workers; 1969 act included licensed practical nurses in Subsec. (a); 1971 act inserted new Subsec. (a) stating policy of state, relettered former Subsecs. (a) and (b) as (b) and (c), included medical examiners, police officers and clergymen in Subsec. (b), formerly (a), clarified and expanded provisions re circumstances requiring report, clarified to whom oral and written reports to be made in Subsec. (c), added Subsecs. (d) to (g) and designated former Subsec. (c) as Subsec. (h), making minor changes to reach conformity with rest of section as amended; P.A. 73-205 included dentists, psychologists and school guidance counselors in Subsec. (b) and added provision imposing fine for failure to report as required, amended Subsec. (c) to delete reports to health commissioner and impose 72-hour deadline for written report, amended Subsec. (d) to refer to examination rather than treatment of child, to require physician to advise parents, guardians etc. and to extend hospital custody period from 72 to 96 hours, amended Subsec. (f) to describe qualities appointed counsel must possess and to require court rather than welfare commissioner to pay fee and amended Subsec. (g) to make welfare commissioner rather than health commissioner responsible for registry; P.A. 74-293 included coroners, osteopaths, optometrists, chiropractors, podiatrists, day care center employees and mental health professionals in Subsec. (b), substituted “shall” for “may” in Subsec. (f)(2) thereby making representation by counsel mandatory and imposed deadline for adoption of regulations in Subsec. (g); P.A. 75-270 replaced welfare commissioner and department with commissioner and department of children and youth services and added provisions in Subsec. (e) for temporary custody of child; P.A. 75-384 returned duties to welfare department and commissioner, included emotional maltreatment in Subsec. (b), added provision re counsel as guardian ad litem in Subsec. (f), clarified confidentiality provision in Subsec. (g) and added provision re penalty for violation of section; P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 76-27 included action by commissioner of children and youth services in Subsec. (e); P.A. 76-436 replaced juvenile court with superior court in Subsecs. (d) to (f), effective July 1, 1978; P.A. 77-308 amended Subsec. (b) to refer to abuse of child by person responsible for his health, welfare or care or by person given access to child by responsible person and added reference to children neglected as defined in Sec. 17-53; P.A. 77-614 and P.A. 78-303 replaced social services commissioner and department with commissioner and department of human resources and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 79-631 replaced commissioner and department of human resources with commissioner and department of children and youth services; P.A. 80-190 deleted coroners in Subsec. (b); P.A. 81-91 substituted commissioner of children and youth services for commissioner of human resources in Subsec. (c); P.A. 81-472 made technical changes; P.A. 82-203 amended Subsec. (b) by substituting sexual abuse and sexual exploitation for sexual molestation in the list of examples of conditions that are the result of maltreatment; P.A. 86-337 added requirement that commissioner of children and youth services immediately notify appropriate law enforcement agency of reports of child abuse; P.A. 88-218 added physician assistants, Connecticut certified substance abuse counselors and Connecticut certified marital and family therapists to the list of persons required to report child abuse in Subsec. (b) and made a technical change in Subsec. (g); P.A. 88-333 in Subsec. (b) added a school employee as a person who has inflicted injuries, in Subsecs. (b) and (c) added reporting requirements when it is suspected or believed that the injuries were inflicted by a school employee, in Subsec. (e) specified who is to investigate when a report concerns suspected or believed injuries by a school employee and added Subdiv. (3) re reporting and suspension when an investigation produces evidence that a child has been abused by a school employee, in Subsec. (f) specified what happens if a school employee is convicted of a crime involving an act of child abuse and added Subsec. (i) re the assignment of designees by a school superintendent; P.A. 89-160 amended Subsec. (c) to require the commissioner of children and youth services and the local police department or state police to notify each other when either receives an oral report alleging serious physical abuse or sexual abuse of a child, amended Subsec. (d) to allow physicians examining a child with respect to whom abuse is suspected to perform diagnostic tests and procedures necessary for the detection of child abuse, the expenses for such tests and procedures paid for by the parents or if they are unable to pay, by the commissioner, amended Subsec. (d) to allow the commissioner during the period of temporary custody, to provide the child with all necessary care including medical care consisting of an examination, with or without parental consent and diagnostic tests and procedures necessary to detect child abuse and amended Subsec. (g) to require the commissioner to disclose the information in the registry of child abuse reports received to the legislative program review and investigations committee when requested and under certain conditions protecting confidentiality; P.A. 89-168 added a new Subsec. (j) which requires each local and regional board of education to adopt a written policy regarding the reporting, by school employees, of suspected child abuse; Sec. 17-38a transferred to Sec. 17a-101 in 1991; P.A. 92-76 included school paraprofessionals in Subsec. (b), amended Subsec. (c) to require report to commissioner of education in cases involving certified school employees, amended Subsec. (e) to require notification of commissioner of education in investigations involving certified school employees and to add language concerning certification revocation proceedings and made technical changes in Subsec. (f); P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-340 amended Subsec. (b) to add dental hygienists, pharmacists, physical therapists, sexual assault counselors and battered women’s counselors to list of persons required to report suspected child abuse and to make technical changes, effective July 1, 1993; P.A. 94-221 amended Subsec. (f) to add notice by the state’s attorney of persons holding certificates issued by the State Board of Education, expanded the reasons for the notice to include violations of Secs. 53a-71 and 53a-73a, substituted notice to the commissioner of education for notice to the State Board of Education and deleted provision for the commencement of certification revocation proceedings; P.A. 95-103 amended Subsec. (f) by adding provision that separate guardian ad litem not required to be attorney; P.A. 95-289 changed marital and family therapists from “Connecticut certified” to “licensed”; P.A. 96-246 amended Subsec. (b) by listing mandated reporters and deleting rest of subsection and deleted former Subsecs. (c) to (j), inclusive, and added new Subsec. (c) re development of educational training program for prompt identification and reporting of child abuse and neglect; P.A. 99-102 amended Subsec. (b) by deleting obsolete references to chapter 371 and osteopaths and making a technical change; P.A. 00-49 amended Subsec. (a) by making technical changes and adding the Child Advocate and any employee of the Office of Child Advocate as mandated reporters, effective July 1, 2000; P.A. 02-106 amended Subsec. (b) to add a coach of intramural or interscholastic athletics as a mandated reporter; P.A. 02-138 amended Subsec. (b) to replace “clergyman” with “member of the clergy”, replace “licensed substance abuse counselor” with “licensed or certified alcohol and drug counselor”, replace “day care center” with “child day care center” and add as mandated reporters a school coach, juvenile or adult probation officer, juvenile or adult parole officer, any person who is a licensed or certified emergency medical services provider, any person who is a licensed professional counselor, any person paid to care for a child in any group day care home licensed by the state, any employee of the Department of Children and Families and any employee of the Department of Public Health who is responsible for the licensing of child day care centers, group day care homes, family day care homes or youth camps and added new Subsec. (d) re participation of mandated reporters who fail to report in an educational and training program established by the commissioner; P.A. 09-185 amended Subsec. (b) by expanding mandated reporters to include any person licensed as a foster parent, effective July 1, 2009; P.A. 09-242 amended Subsec. (b) to include school superintendent as a mandated reporter and make a technical change; P.A. 10-43 amended Subsec. (a) to add reference to reporting of suspected child neglect and amended Subsec. (b) to include family relations counselor, family relations counselor trainee and family services supervisor employed by Judicial Department as mandated reporters; P.A. 11-93 amended Subsec. (b) by replacing titles of school employees with “school employee, as defined in section 53a-65”, amended Subsec. (c) by adding provisions re development of refresher training program and re training to be provided to all new school employees and added Subsec. (e) re model mandated reporting policy, effective July 1, 2011; P.A. 12-82 deleted former Subsec. (d) re participation in educational and training program by mandated reporters who fail to report suspected abuse or neglect and redesignated existing Subsec. (e) as Subsec. (d); P.A. 12-119 made technical changes in Subsec. (b), effective June 15, 2012; P.A. 13-214 amended Subsec. (b) to substitute “domestic violence counselor” for “battered women’s counselor”.



Section 17a-101a - Report of abuse, neglect or injury of child or imminent risk of serious harm to child. Penalty for failure to report. Notification of Chief State’s Attorney.

(a) Any mandated reporter, as defined in section 17a-101, who in the ordinary course of such person’s employment or profession has reasonable cause to suspect or believe that any child under the age of eighteen years (1) has been abused or neglected, as defined in section 46b-120, (2) has had nonaccidental physical injury, or injury which is at variance with the history given of such injury, inflicted upon such child, or (3) is placed at imminent risk of serious harm, shall report or cause a report to be made in accordance with the provisions of sections 17a-101b to 17a-101d, inclusive.

(b) Any person required to report under the provisions of this section who fails to make such report or fails to make such report within the time period prescribed in sections 17a-101b to 17a-101d, inclusive, and section 17a-103 shall be guilty of a class A misdemeanor and shall be required to participate in an educational and training program. The program may be provided by one or more private organizations approved by the commissioner, provided the entire cost of the program shall be paid from fees charged to the participants, the amount of which shall be subject to the approval of the commissioner.

(c) The Commissioner of Children and Families, or the commissioner’s designee, shall promptly notify the Chief State’s Attorney when there is reason to believe that any such person has failed to make a report in accordance with this section.

(P.A. 96-246, S. 2; P.A. 97-319, S. 9, 22; P.A. 98-241, S. 3, 18; P.A. 02-106, S. 4; 02-138, S. 13; P.A. 11-93, S. 8; P.A. 12-82, S. 9; P.A. 13-297, S. 2.)

History: P.A. 97-319 added provision requiring report for any child that has been abused rather than for any child in danger of being abused, effective July 1, 1997; P.A. 98-241 added “or is placed at imminent risk of serious harm by an act or failure to act on the part of such responsible person”, effective July 1, 1998; P.A. 02-106 increased the penalty for failing to report from not more than $500 to not less than $500 nor more than $2,500 and made technical changes for purposes of gender neutrality; P.A. 02-138 inserted Subdiv. indicators, repositioned language re reporting of neglect, required reporting by a mandated reporter when reasonable suspicion or belief arose “in the ordinary course of such person’s employment or profession” rather than “in his professional capacity”, amended Subdiv. (2) to delete provision that limited reporting to injuries inflicted “by a person responsible for such child’s health, welfare or care or by a person given access to such child by such responsible person”, amended Subdiv. (3) to delete provision that limited reporting to when a child is placed at imminent risk of harm “by an act or failure to act on the part of such responsible person” and added requirement that a mandated reporter who fails to report participate in an educational and training program pursuant to Sec. 17a-101(d); P.A. 11-93 added provision re imposition of fine where person fails to report within required time period and added requirement that commissioner notify Chief State’s Attorney of failure to report, effective July 1, 2011; P.A. 12-82 designated existing provisions as Subsecs. (a), (b) and (c) and, in Subsec. (b), replaced “pursuant to subsection (d) of section 17a-101” with provision re program provided by private organizations approved by commissioner with program fees subject to commissioner’s approval; P.A. 13-297 amended Subsec. (b) by changing penalty for failure to report from “fined not less than five hundred dollars or more than two thousand five hundred dollars” to “guilty of a class A misdemeanor”.



Section 17a-101b - Oral report by mandated reporter. Notification of law enforcement agency when allegation of sexual abuse or serious physical abuse. Notification of person in charge of institution, facility or school when staff member suspected of abuse or neglect.

(a) An oral report shall be made by a mandated reporter as soon as practicable but not later than twelve hours after the mandated reporter has reasonable cause to suspect or believe that a child has been abused or neglected or placed in imminent risk of serious harm, by telephone or in person to the Commissioner of Children and Families or a law enforcement agency. If a law enforcement agency receives an oral report, it shall immediately notify the Commissioner of Children and Families.

(b) If the commissioner or the commissioner’s designee suspects or knows that such person has knowingly made a false report, the identity of such person shall be disclosed to the appropriate law enforcement agency and to the perpetrator of the alleged abuse.

(c) If the Commissioner of Children and Families, or the commissioner’s designee, receives a report alleging sexual abuse or serious physical abuse, including, but not limited to, a report that: (1) A child has died; (2) a child has been sexually assaulted; (3) a child has suffered brain damage or loss or serious impairment of a bodily function or organ; (4) a child has been sexually exploited; or (5) a child has suffered serious nonaccidental physical injury, the commissioner shall, within twelve hours of receipt of such report, notify the appropriate law enforcement agency.

(d) Whenever a mandated reporter, as defined in section 17a-101, has reasonable cause to suspect or believe that any child has been abused or neglected by a member of the staff of a public or private institution or facility that provides care for such child or a public or private school, the mandated reporter shall report as required in subsection (a) of this section. The Commissioner of Children and Families or the commissioner’s designee shall notify the principal, headmaster, executive director or other person in charge of such institution, facility or school, or the person’s designee, unless such person is the alleged perpetrator of the abuse or neglect of such child. In the case of a public school, the commissioner shall also notify the person’s employing superintendent. Such person in charge, or such person’s designee, shall then immediately notify the child’s parent or other person responsible for the child’s care that a report has been made.

(P.A. 96-246, S. 3; P.A. 97-319, S. 10, 22; P.A. 02-138, S. 14; P.A. 11-93, S. 11.)

History: P.A. 97-319 divided existing Subsec. (a) into Subsecs. (a) and (b) by providing in Subsec. (a) that report be made if there is reasonable cause to suspect or believe abuse rather than if there is a suspicion or belief of abuse and inserted new Subsec. (b) re disclosure of the name of a person who knowingly made a false report, relettering prior Subsec. (b) and (d), effective July 1, 1997; P.A. 02-138 amended Subsec. (a) to decrease the time period for making the required oral report from “within twenty-four hours” to “as soon as practicable but not later than twelve hours” after the reporter has reasonable suspicion or belief of child abuse or neglect and require an oral report whenever there is reasonable suspicion or belief that a child has been “placed in imminent risk of serious harm”, amended Subsec. (b) to replace “his representative” with “the commissioner’s designee”, amended Subsec. (c) to decrease from 24 to 12 hours the time period after receipt of the report that the commissioner is required to notify the appropriate law enforcement agency and make technical changes including changes for purposes of gender neutrality, amended Subsec. (d) to provide that the notification of the person in charge of the institution, facility or school be made by the “Commissioner of Children and Families or the commissioner’s designee” rather than by the mandated reporter, add provision that such notice is not required if “such person is the alleged perpetrator of the abuse or neglect of such child” and make technical changes including changes for purposes of gender neutrality; P.A. 11-93 amended Subsec. (d) by specifying that Commissioner of Children and Families notify the principal, headmaster or executive director of an institution, facility or school and adding requirement that commissioner notify the employing superintendent, effective July 1, 2011.



Section 17a-101c - Written report by mandated reporter.

Not later than forty-eight hours after making an oral report, a mandated reporter shall submit a written report to the Commissioner of Children and Families or the commissioner’s designee. When a mandated reporter is a member of the staff of a public or private institution or facility that provides care for such child or public or private school the reporter shall also submit a copy of the written report to the person in charge of such institution, school or facility or the person’s designee. In the case of a report concerning a school employee holding a certificate, authorization or permit issued by the State Board of Education under the provisions of sections 10-144o to 10-146b, inclusive, and 10-149, a copy of the written report shall also be sent by the Commissioner of Children and Families or the commissioner’s designee to the Commissioner of Education or the commissioner’s designee. In the case of an employee of a facility or institution that provides care for a child which is licensed by the state, a copy of the written report shall also be sent by the Commissioner of Children and Families to the executive head of the state licensing agency.

(P.A. 96-246, S. 4; P.A. 97-319, S. 11, 22; P.A. 98-239, S. 18; P.A. 03-168, S. 6; P.A. 11-93, S. 9.)

History: P.A. 97-319 deleted provision re oral information and added the words “copy of the” before each reference to “written report”, effective July 1, 1997; P.A. 98-239 required the mandated reporter to send a copy of the written report to the executive head of the state licensing agency in the case of an employee of a facility or institution providing care for a child; P.A. 03-168 replaced reference to “certified school employee” with provision re school employee holding certificate, authorization or permit, effective July 1, 2003; P.A. 11-93 replaced requirement that person in charge of the institution, school or facility send report to Commissioner of Education with requirement that Commissioner of Children and Families send report, replaced requirement that mandated reporter send report to licensing agency with requirement that Commissioner of Children and Families send report, and made technical changes, effective July 1, 2011.



Section 17a-101d - Contents of oral and written reports.

All oral and written reports required in sections 17a-101a to 17a-101c, inclusive, and section 17a-103, shall contain, if known: (1) The names and addresses of the child and his parents or other person responsible for his care; (2) the age of the child; (3) the gender of the child; (4) the nature and extent of the child’s injury or injuries, maltreatment or neglect; (5) the approximate date and time the injury or injuries, maltreatment or neglect occurred; (6) information concerning any previous injury or injuries to, or maltreatment or neglect of, the child or his siblings; (7) the circumstances in which the injury or injuries, maltreatment or neglect came to be known to the reporter; (8) the name of the person or persons suspected to be responsible for causing such injury or injuries, maltreatment or neglect; (9) the reasons such person or persons are suspected of causing such injury or injuries, maltreatment or neglect; (10) any information concerning any prior cases in which such person or persons have been suspected of causing an injury, maltreatment or neglect of a child; and (11) whatever action, if any, was taken to treat, provide shelter or otherwise assist the child.

(P.A. 96-246, S. 5; P.A. 11-93, S. 15.)

History: P.A. 11-93 added new Subdiv. (9) re reasons for suspicion of causing injury, maltreatment or neglect and new Subdiv. (10) re prior cases, and redesignated existing Subdiv. (9) as Subdiv. (11), effective July 1, 2011.



Section 17a-101e - Employer prohibited from discriminating or retaliating against employee who makes good faith report or testifies re child abuse or neglect. Immunity from civil or criminal liability. False report of child abuse. Referral to office of the Chief State’s Attorney. Penalty.

(a) No employer shall (1) discharge, or in any manner discriminate or retaliate against, any employee who in good faith makes a report pursuant to sections 17a-101a to 17a-101d, inclusive, and 17a-103, testifies or is about to testify in any proceeding involving child abuse or neglect, or (2) hinder or prevent, or attempt to hinder or prevent, any employee from making a report pursuant to sections 17a-101a to 17a-101d, inclusive, and 17a-103, or testifying in any proceeding involving child abuse or neglect. The Attorney General may bring an action in Superior Court against an employer who violates this subsection. The court may assess a civil penalty of not more than two thousand five hundred dollars and may order such other equitable relief as the court deems appropriate.

(b) Any person, institution or agency which, in good faith, makes, or in good faith does not make, the report pursuant to sections 17a-101a to 17a-101d, inclusive, and 17a-103 shall be immune from any liability, civil or criminal, which might otherwise be incurred or imposed and shall have the same immunity with respect to any judicial proceeding which results from such report provided such person did not perpetrate or cause such abuse or neglect.

(c) Any person who is alleged to have knowingly made a false report of child abuse or neglect pursuant to sections 17a-101a to 17a-101d, inclusive, and 17a-103 shall be referred to the office of the Chief State’s Attorney for purposes of a criminal investigation.

(d) Any person who knowingly makes a false report of child abuse or neglect pursuant to sections 17a-101a to 17a-101d, inclusive, and 17a-103 shall be fined not more than two thousand dollars or imprisoned not more than one year or both.

(P.A. 96-246, S. 6; P.A. 97-319, S. 12, 22; P.A. 12-82, S. 10; P.A. 13-53, S. 1.)

History: P.A. 97-319 amended Subsec. (b) by adding provision re immunity for persons who in good faith do not make a report, effective July 1, 1997; P.A. 12-82 added new Subsec. (c) re referral of persons who knowingly make a false report of child abuse or neglect to Office of the Chief State’s Attorney and redesignated existing Subsec. (c) as Subsec. (d); P.A. 13-53 amended Subsec. (a) by designating existing provision re retaliation against employee who makes a report as Subdiv. (1) and adding Subdiv. (2) re hindering or preventing employees from making a report or testifying in a child abuse or neglect proceeding.



Section 17a-101f - Examination by physician. Diagnostic tests and procedures to detect child abuse. Expenses.

Any physician examining a child with respect to whom abuse or neglect is suspected shall have the right to keep such child in the custody of a hospital for no longer than ninety-six hours in order to perform diagnostic tests and procedures necessary to the detection of child abuse or neglect and to provide necessary medical care with or without the consent of such child’s parents or guardian or other person responsible for the child’s care, provided the physician has made reasonable attempts to (1) advise such child’s parents or guardian or other person responsible for the child’s care that he suspects the child has been abused or neglected and (2) obtain consent of such child’s parents or guardian or other person responsible for the child’s care. In addition, such physician may take or cause to be taken photographs of the area of trauma visible on a child who is the subject of such report without the consent of such child’s parents or guardian or other person responsible for the child’s care. All such photographs or copies thereof shall be sent to the local police department and the Department of Children and Families. The expenses for such care and such diagnostic tests and procedures, if not covered by insurance, shall be paid by the Commissioner of Children and Families, provided the state may recover such costs from the parent if the parent has been found by a court to have abused or neglected such child.

(P.A. 96-246, S. 8.)



Section 17a-101g - Classification and evaluation of reports. Determination of abuse or neglect of child. Investigation. Notice, entry of recommended finding. Referral to local law enforcement authority. Home visit. Removal of child in imminent risk of harm. Family assessment response program. Regulations. Disclosure of information to providers.

(a) Upon receiving a report of child abuse or neglect, as provided in sections 17a-101a to 17a-101c, inclusive, or section 17a-103, in which the alleged perpetrator is (1) a person responsible for such child’s health, welfare or care, (2) a person given access to such child by such responsible person, or (3) a person entrusted with the care of a child, the Commissioner of Children and Families, or the commissioner’s designee, shall cause the report to be classified and evaluated immediately. If the report contains sufficient information to warrant an investigation, the commissioner shall make the commissioner’s best efforts to commence an investigation of a report concerning an imminent risk of physical harm to a child or other emergency within two hours of receipt of the report and shall commence an investigation of all other reports within seventy-two hours of receipt of the report. A report classified by the commissioner, or the commissioner’s designee, as lower risk may be referred for family assessment and services pursuant to subsection (g) of this section. Any such report may thereafter be referred for standard child protective services if safety concerns for the child become evident. A report referred for standard child protective services may be referred for family assessment and services at any time if the department determines there is a lower risk to the child. If the alleged perpetrator is a school employee, as defined in section 53a-65, or is employed by an institution or facility licensed or approved by the state to provide care for children, the department shall notify the Department of Education or the state agency that has issued such license or approval to the institution or facility of the report and the commencement of an investigation by the Commissioner of Children and Families. The department shall complete any such investigation not later than forty-five calendar days after the date of receipt of the report. If the report is a report of child abuse or neglect in which the alleged perpetrator is not a person specified in subdivision (1), (2) or (3) of this subsection, the Commissioner of Children and Families shall refer the report to the appropriate local law enforcement authority for the town in which the child resides or in which the alleged abuse or neglect occurred.

(b) The investigation shall include a home visit at which the child and any siblings are observed, if appropriate, a determination of the nature, extent and cause or causes of the reported abuse or neglect, a determination of the person or persons suspected to be responsible for such abuse or neglect, the name, age and condition of other children residing in the same household and an evaluation of the parents and the home. The report of such investigation shall be in writing. The investigation shall also include, but not be limited to, a review of criminal conviction information concerning the person or persons alleged to be responsible for such abuse or neglect and previous allegations of abuse or neglect relating to the child or other children residing in the household or relating to family violence. After an investigation into a report of abuse or neglect has been completed, the commissioner shall determine, based upon a standard of reasonable cause, whether a child has been abused or neglected, as defined in section 46b-120. If the commissioner determines that abuse or neglect has occurred, the commissioner shall also determine whether: (1) There is an identifiable person responsible for such abuse or neglect; and (2) such identifiable person poses a risk to the health, safety or well-being of children and should be recommended by the commissioner for placement on the child abuse and neglect registry established pursuant to section 17a-101k. If the commissioner has made the determinations in subdivisions (1) and (2) of this subsection, the commissioner shall issue notice of a recommended finding to the person suspected to be responsible for such abuse or neglect in accordance with section 17a-101k.

(c) Except as provided in subsection (d) of this section, no entry of the recommended finding shall be made on the child abuse or neglect registry and no information concerning the finding shall be disclosed by the commissioner pursuant to a check of the child abuse or neglect registry or request for information by a public or private entity for employment, licensure, or reimbursement for child care purposes pursuant to programs administered by the Department of Social Services or pursuant to any other general statute that requires a check of the child abuse or neglect registry until the exhaustion or waiver of all administrative appeals available to the person suspected to be responsible for the abuse or neglect, as provided in section 17a-101k.

(d) If the child abuse or neglect resulted in or involves (1) the death of a child; (2) the risk of serious physical injury or emotional harm of a child; (3) the serious physical harm of a child; (4) the arrest of a person due to abuse or neglect of a child; (5) a petition filed by the commissioner pursuant to section 17a-112 or 46b-129; or (6) sexual abuse of a child, entry of the recommended finding may be made on the child abuse or neglect registry and information concerning the finding may be disclosed by the commissioner pursuant to a check of the child abuse or neglect registry or request for information by a public or private entity for employment, licensure, or reimbursement for child care purposes pursuant to programs administered by the Department of Social Services or pursuant to any other general statute that requires a check of the child abuse or neglect registry, prior to the exhaustion or waiver of all administrative appeals available to the person suspected to be responsible for the abuse or neglect as provided in section 17a-101k.

(e) If the Commissioner of Children and Families, or the commissioner’s designee, has probable cause to believe that the child or any other child in the household is in imminent risk of physical harm from the child’s surroundings and that immediate removal from such surroundings is necessary to ensure the child’s safety, the commissioner, or the commissioner’s designee, shall authorize any employee of the department or any law enforcement officer to remove the child and any other child similarly situated from such surroundings without the consent of the child’s parent or guardian. The commissioner shall record in writing the reasons for such removal and include such record with the report of the investigation conducted under subsection (b) of this section.

(f) The removal of a child pursuant to subsection (e) of this section shall not exceed ninety-six hours. During the period of such removal, the commissioner, or the commissioner’s designee, shall provide the child with all necessary care, including medical care, which may include an examination by a physician or mental health professional with or without the consent of the child’s parents, guardian or other person responsible for the child’s care, provided reasonable attempts have been made to obtain consent of the child’s parents or guardian or other person responsible for the care of such child. During the course of a medical examination, a physician may perform diagnostic tests and procedures necessary for the detection of child abuse or neglect. If the child is not returned home within such ninety-six-hour period, with or without protective services, the department shall proceed in accordance with section 46b-129.

(g) (1) Notwithstanding the provisions of subsections (a) to (f), inclusive, of this section, the commissioner may establish a program of family assessment response to reports of child abuse and neglect whereby the report may be referred to appropriate community providers for family assessment and services without an investigation or at any time during an investigation, provided there has been an initial safety assessment of the circumstances of a family and child and criminal background checks have been performed on all adults involved in the report.

(2) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to establish a method for the department to monitor the progress of the child and family referred to a community provider pursuant to subdivision (1) of this subsection and to set standards for reopening an investigation pursuant to this section.

(3) Consistent with the provisions of section 17a-28, the department shall disclose all relevant information in its possession concerning the child and family, including prior child protection activity, to each provider to whom a report has been referred for use by the provider in the assessment, diagnosis and treatment of unique needs of the family and the prevention of future reports. Each provider who has received a report of child abuse or neglect referred pursuant to this subsection shall disclose to the department, consistent with the provisions of section 17a-28, all relevant information gathered during assessment, diagnosis and treatment of the child and family. The department may use such information solely to monitor and ensure the continued safety and well-being of the child or children.

(P.A. 96-246, S. 9; P.A. 97-319, S. 13, 22; P.A. 02-138, S. 15; P.A. 05-35, S. 1; 05-207, S. 2; P.A. 11-93, S. 16; 11-240, S. 1; P.A. 13-54, S. 1.)

History: P.A. 97-319 amended Subsec. (a) by deleting reference to “section 17a-101b” and substituting reference to reports made under Secs. 17a-101a to 17a-101c, inclusive, and Sec. 17a-103 and made technical changes, effective July 1, 1997; P.A. 02-138 amended Subsec. (a) to include receipt of a report of child “neglect”, make provisions re the commissioner’s classification, evaluation and investigation of a report applicable if the report is one “in which the alleged perpetrator is (1) a person responsible for such child’s health, welfare or care, (2) a person given access to such child by such responsible person, or (3) a person entrusted with the care of a child”, add provision requiring the commissioner to refer the report to the local law enforcement authority if the alleged perpetrator is not a person specified in Subdiv. (1), (2) or (3) and make technical changes for purposes of gender neutrality; P.A. 05-35 amended Subsec. (a) to extend the time frame for department to complete an investigation re report of child abuse or neglect from within 30 calendar days to not later than 45 calendar days after the date of receipt of the report; P.A. 05-207 required Commissioner of Children and Families to make determination whether a child has been abused or neglected and specified actions to be taken by commissioner if such determination was made in Subsec. (b), specified confidentiality requirements re findings in new Subsec. (c), specified exceptions to disclosure limitations in new Subsec. (d), redesignated existing Subsecs. (c) and (d) as Subsecs. (e) and (f) and made technical changes, effective December 1, 2005; P.A. 11-93 amended Subsec. (a) by adding provision requiring notice to Department of Education or other licensing agency where alleged perpetrator is employed by a school, institution or facility that provides care for children, effective July 1, 2011; P.A. 11-240 amended Subsec. (a) by adding provision re classification of reports and referral of lower risk reports for services and added Subsec. (g) allowing commissioner to establish program of differential response and to adopt regulations and requiring department to disclose information to service providers, effective July 1, 2011; P.A. 13-54 amended Subsec. (g)(1) by replacing “program of differential response” with “program of family assessment response”.



Section 17a-101h - Coordination of investigatory activities. Interview with child. Reporter to provide information. Consent of parent, guardian or responsible person.

Notwithstanding any provision of the general statutes, any person authorized to conduct an investigation of abuse or neglect shall coordinate investigatory activities in order to minimize the number of interviews of any child and share information with other persons authorized to conduct an investigation of child abuse or neglect, as appropriate. A person reporting child abuse or neglect shall provide any person authorized to conduct an investigation of child abuse or neglect with all information related to the investigation that is in the possession or control of the person reporting child abuse or neglect, except as expressly prohibited by state or federal law. The commissioner shall obtain the consent of parents or guardians or other persons responsible for the care of the child to any interview with a child, except that such consent shall not be required when the department has reason to believe such parent or guardian or other person responsible for the care of the child or member of the child’s household is the perpetrator of the alleged abuse or that seeking such consent would place the child at imminent risk of physical harm. If consent is not required to conduct the interview, such interview shall be conducted in the presence of a disinterested adult unless immediate access to the child is necessary to protect the child from imminent risk of physical harm and a disinterested adult is not available after reasonable search.

(P.A. 96-246, S. 10; P.A. 11-93, S. 17; P.A. 13-52, S. 1.)

History: P.A. 11-93 added provision requiring person reporting abuse or neglect to provide information related to the investigation and made a technical change, effective July 1, 2011; P.A. 13-52 added provision allowing commissioner to interview a child without parental consent if there is reason to believe that seeking consent would place the child at imminent risk of physical harm.



Section 17a-101i - Abuse or neglect by school employee or public or private institution or facility providing care for children. Suspension. Termination or resignation. Notification of state’s attorney re conviction. Written policy re mandated reporting. Training programs.

(a) Notwithstanding any provision of the general statutes, after an investigation has been completed and the Commissioner of Children and Families, based upon the results of the investigation, (1) has reasonable cause to believe that a child has been abused or neglected by a school employee, as defined in section 53a-65, who has been entrusted with the care of a child and who holds a certificate, permit or authorization issued by the State Board of Education, or (2) has recommended that such employee be placed on the Department of Children and Families child abuse and neglect registry established pursuant to section 17a-101k, the commissioner shall, not later than five working days after such finding, notify the employing superintendent and the Commissioner of Education of such finding and shall provide records, whether or not created by the department, concerning such investigation to the superintendent and the Commissioner of Education. The superintendent shall suspend such school employee. The Commissioner of Children and Families shall provide such notice whether or not the child was a student in the employing school or school district. Such suspension shall be with pay and shall not result in the diminution or termination of benefits to such employee. Not later than seventy-two hours after such suspension the superintendent shall notify the local or regional board of education and the Commissioner of Education, or the commissioner’s representative, of the reasons for and conditions of the suspension. The superintendent shall disclose such records to the Commissioner of Education and the local or regional board of education or its attorney for purposes of review of employment status or the status of such employee’s certificate, permit or authorization. The suspension of a school employee employed in a position requiring a certificate shall remain in effect until the board of education acts pursuant to the provisions of section 10-151. If the contract of employment of such certified school employee is terminated, or such certified school employee resigns such employment, the superintendent shall notify the Commissioner of Education, or the commissioner’s representative, within seventy-two hours after such termination or resignation. Upon receipt of such notice from the superintendent, the Commissioner of Education may commence certification revocation proceedings pursuant to the provisions of subsection (i) of section 10-145b. Notwithstanding the provisions of sections 1-210 and 1-211, information received by the Commissioner of Education, or the commissioner’s representative, pursuant to this section shall be confidential subject to regulations adopted by the State Board of Education under section 10-145g.

(b) Not later than five working days after an investigation has been completed, if (1) the Commissioner of Children and Families, based upon the results of the investigation, has reasonable cause to believe that a child has been abused or neglected by a staff member of a public or private institution or facility providing care for children or private school, and (2) the commissioner recommends that such staff member be placed on the child abuse and neglect registry established pursuant to section 17a-101k, such institution, school or facility shall suspend such staff person. Such suspension shall be with pay and shall not result in diminution or termination of benefits to such staff person. Such suspension shall remain in effect until the incident of abuse or neglect has been satisfactorily resolved by the employer of the staff person or until an appeal, conducted in accordance with section 17a-101k, has resulted in a finding that such staff person is not responsible for the abuse or neglect or does not pose a risk to the health, safety or well-being of children. If such staff member has a professional license or certificate issued by the state or a permit or authorization issued by the State Board of Education or if such institution, school or facility has a license or approval issued by the state, the commissioner shall forthwith notify the state agency responsible for issuing such license, certificate, permit, approval or authorization to the staff member and provide records, whether or not created by the department, concerning such investigation.

(c) If a school employee, as defined in section 53a-65, or any person holding a certificate, permit or authorization issued by the State Board of Education under the provisions of sections 10-144o to 10-149, inclusive, is convicted of a crime involving an act of child abuse or neglect as described in section 46b-120 or a violation of section 53-21, 53a-71 or 53a-73a, the state’s attorney for the judicial district in which the conviction occurred shall in writing notify the superintendent of the school district or the supervisory agent of the nonpublic school in which the person is employed and the Commissioner of Education of such conviction.

(d) For the purposes of receiving and making reports, notifying and receiving notification, or investigating, pursuant to the provisions of sections 17a-101a to 17a-101h, inclusive, and 17a-103, a superintendent of a school district or a supervisory agent of a nonpublic school may assign a designee to act on such superintendent’s or agent’s behalf.

(e) On or before February 1, 2012, each local and regional board of education shall adopt a written policy, in accordance with the provisions of subsection (d) of section 17a-101, regarding the reporting by school employees, as defined in section 53a-65, of suspected child abuse in accordance with sections 17a-101a to 17a-101d, inclusive, and 17a-103. Such policy shall be distributed annually to all school employees employed by the local or regional board of education. The local or regional board of education shall document that all such school employees have received such written policy and completed the training and refresher training programs required by subsection (c) of section 17a-101.

(f) (1) All school employees, as defined in section 53a-65, hired by a local or regional board of education on or after July 1, 2011, shall be required to complete the training program developed pursuant to subsection (c) of section 17a-101. All such school employees shall complete the refresher training program, developed pursuant to subsection (c) of section 17a-101, not later than three years after completion of the initial training program, and shall thereafter retake such refresher training course at least once every three years.

(2) On or before July 1, 2012, all school employees, as defined in section 53a-65, hired by a local or regional board of education before July 1, 2011, shall complete the refresher training program developed pursuant to subsection (c) of section 17a-101 and shall thereafter retake such refresher training course at least once every three years.

(P.A. 96-246, S. 11; P.A. 97-319, S. 14, 22; P.A. 00-220, S. 30, 43; P.A. 01-142, S. 5; 01-173, S. 43, 44, 67; P.A. 03-168, S. 7; P.A. 05-246, S. 17; 05-257, S. 2; June 19 Sp. Sess. P.A. 09-1, S. 17; P.A. 11-93, S. 4; P.A. 12-82, S. 11; 12-116, S. 48.)

History: P.A. 97-319 amended Subsecs. (a) and (b) by adding provisions re notification by the commissioner to the superintendent or executive director of finding of abuse by employee and by adding provisions re disclosure of records, effective July 1, 1997; P.A. 00-220 amended Subsecs. (a) and (c) to expand the applicability of section to include school employees who hold permits or authorizations, made conforming and technical changes in Subsec. (a) and added reference re violation of Sec. 53-21 in Subsec. (c), effective July 1, 2000; P.A. 01-142 amended Subsec. (b) by adding provision re notification by commissioner of state agency issuing professional license to any staff member of investigation of such staff member re abuse of child; P.A. 01-173 amended Subsecs. (a) and (d) to make technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 03-168 amended Subsec. (b) to expand references to certification to include permits and authorizations issued by the State Board of Education, effective July 1, 2003; P.A. 05-246 added provision re commissioner’s recommending that school employee be placed on child abuse and neglect registry in Subsec. (a), effective January 1, 2006; P.A. 05-257 amended Subsec. (a) by making a technical change, by limiting time for notification to not later than five working days after finding and by requiring commissioner to provide notice regardless of whether child was a student in employing school or district, effective January 1, 2006; June 19 Sp. Sess. P.A. 09-1 made a technical change in Subsec. (a), effective July 1, 2009; P.A. 11-93 amended Subsec. (a) by adding requirement that Commissioner of Children and Families provide notice when child has been neglected by a school employee, adding definition of school employee, adding requirement that Commissioner of Children and Families notify Commissioner of Education of investigation findings and provide records, adding requirement that superintendent notify Commissioner of Education when school employee resigns, and making technical and conforming changes, amended Subsec. (b) by adding requirement that staff member be suspended within 5 working days of completion of investigation, adding requirement that staff member be suspended when child has been neglected by the staff member, deleting requirement that Commissioner of Children and Families notify staff person’s employing executive director and provide records to the executive director, adding as a condition for suspension Commissioner of Children and Families’ recommendation of placement on the child abuse and neglect registry, adding provision for appeal of suspension, adding requirement that commissioner notify the state licensing agency of staff member’s suspension if the institution, school or facility holds state-issued license and making conforming changes, amended Subsec. (c) by adding definition of school employee, amended Subsec. (e) by replacing “1997” with “2012”, adding requirement that the policy be adopted in accordance with Sec. 17a-101(e) and adding provision re distribution of policy and added Subsec. (f) re training program, effective July 1, 2011 (Revisor’s note: In Subsec. (b)(2), a reference to Sec. 17a-101h was changed editorially by the Revisors to Sec. 17a-101k for accuracy); P.A. 12-82 made a technical change in Subsec. (e); P.A. 12-116 made a technical change in Subsec. (a), effective July 1, 2012.



Section 17a-101j - Notification of law enforcement and prosecutorial authorities when reasonable belief of sexual abuse or serious physical abuse. Notification of agency responsible for licensure of institution or facility where abuse or neglect has occurred. Referral of parent or guardian for substance abuse treatment.

(a) After the investigation has been completed and the Commissioner of Children and Families has reasonable cause to believe that sexual abuse or serious physical abuse of a child has occurred, the commissioner shall notify the appropriate local law enforcement authority and the Chief State’s Attorney or the Chief State’s Attorney’s designee or the state’s attorney for the judicial district in which the child resides or in which the abuse or neglect occurred of such belief and shall provide a copy of the report required in sections 17a-101a to 17a-101c, inclusive, and 17a-103.

(b) Whenever a report has been made pursuant to sections 17a-101a to 17a-101c, inclusive, and 17a-103, alleging that abuse or neglect has occurred at an institution or facility that provides care for children and is subject to licensure by the state for the caring of children, and the Commissioner of Children and Families, after investigation, has reasonable cause to believe abuse or neglect has occurred, the commissioner shall forthwith notify the state agency responsible for such licensure of such institution or facility and provide records, whether or not created by the department, concerning such investigation.

(c) If, after the investigation is completed, the commissioner determines that a parent or guardian inflicting abuse or neglecting a child is in need of treatment for substance abuse, the commissioner shall refer such person to appropriate treatment services.

(P.A. 96-246, S. 12; P.A. 97-319, S. 15, 22; P.A. 02-138, S. 16.)

History: P.A. 97-319 amended Subsecs. (a) and (b) by deleting reference to “section 17a-101a” and substituting reference to reports made under Secs. 17a-101a to 17a-101c, inclusive, and Sec. 17a-103 and made technical changes in Subsecs. (a) and (b), effective July 1, 1997; P.A. 02-138 amended Subsec. (a) to reposition language and make technical changes, amended Subsec. (b) to make a technical change and amended Subsec. (c) to replace “the person” with “a parent or guardian”.



Section 17a-101k - Registry of findings of abuse or neglect of children maintained by Commissioner of Children and Families. Notice of finding of abuse or neglect of child. Appeal of finding. Hearing procedure. Appeal after hearing. Confidentiality. Regulations.

(a) The Commissioner of Children and Families shall maintain a registry of the commissioner’s findings of abuse or neglect of children pursuant to section 17a-101g that conforms to the requirements of this section. The regulations adopted pursuant to subsection (i) of this section shall provide for the use of the registry on a twenty-four-hour daily basis to prevent or discover abuse of children and the establishment of a hearing process for any appeal by a person of the commissioner’s determination that such person is responsible for the abuse or neglect of a child pursuant to subsection (b) of section 17a-101g. The information contained in the registry and any other information relative to child abuse, wherever located, shall be confidential, subject to such statutes and regulations governing their use and access as shall conform to the requirements of federal law or regulations. Any violation of this section or the regulations adopted by the commissioner under this section shall be punishable by a fine of not more than one thousand dollars or imprisonment for not more than one year.

(b) Upon the issuance of a recommended finding that an individual is responsible for abuse or neglect of a child pursuant to subsection (b) of section 17a-101g, the commissioner shall provide notice of the finding, by first class mail, not later than five business days after the issuance of such finding, to the individual who is alleged to be responsible for the abuse or neglect. The notice shall:

(1) Contain a short and plain description of the finding that the individual is responsible for the abuse or neglect of a child;

(2) Inform the individual of the existence of the registry and of the commissioner’s intention to place the individual’s name on the registry unless such individual exercises his or her right to appeal the recommended finding as provided in this section;

(3) Inform the individual of the potential adverse consequences of being listed on the registry, including, but not limited to, the potential effect on the individual obtaining or retaining employment, licensure or engaging in activities involving direct contact with children and inform the individual of the individual’s right to administrative procedures as provided in this section to appeal the finding; and

(4) Include a written form for the individual to sign and return, indicating if the individual will invoke the appeal procedures provided in this section.

(c) (1) Following a request for appeal, the commissioner or the commissioner’s designee shall conduct an internal review of the recommended finding to be completed no later than thirty days after the request for appeal is received by the department. The commissioner or the commissioner’s designee shall review all relevant information relating to the recommended finding, to determine whether the recommended finding is factually or legally deficient and ought to be reversed. Prior to the review, the commissioner shall provide the individual access to all relevant documents in the possession of the commissioner regarding the finding of responsibility for abuse or neglect of a child, as provided in section 17a-28.

(2) The individual or the individual’s representative may submit any documentation that is relevant to a determination of the issue and may, at the discretion of the commissioner or the commissioner’s designee, participate in a telephone conference or face-to-face meeting to be conducted for the purpose of gathering additional information that may be relevant to determining whether the recommended finding is factually or legally deficient.

(3) If the commissioner or the commissioner’s designee, as a result of the prehearing review, determines that the recommended finding of abuse or neglect is factually or legally deficient, the commissioner or the commissioner’s designee shall so indicate, in writing, and shall reverse the recommended finding. The commissioner shall send notice to the individual by certified mail of the commissioner’s decision to reverse or maintain the finding not later than five business days after the decision is made. If the finding is upheld, the notice shall be made in accordance with section 4-177 and shall notify the individual of the right to request a hearing. The individual may request a hearing not later than thirty days after receipt of the notice. The hearing shall be scheduled not later than thirty days after receipt by the commissioner of the request for a hearing, except for good cause shown by either party.

(d) (1) The hearing procedure shall be conducted in accordance with the procedures for contested cases pursuant to sections 4-177 to 4-181a, inclusive.

(2) At the hearing, the individual may be represented by legal counsel. The burden of proof shall be on the commissioner to prove that the finding is supported by a fair preponderance of the evidence submitted at the hearing.

(3) Not later than thirty days after the conclusion of the hearing, the hearing officer shall issue a written decision to either reverse or uphold the finding. The decision shall contain findings of fact and a conclusion of law on each issue raised at the hearing.

(e) Any individual aggrieved by the decision of the hearing officer may appeal the decision in accordance with section 4-183. Such individual may also seek a stay of the adverse decision of the hearing officer in accordance with subsection (f) of section 4-183.

(f) Following the issuance of a decision to uphold the finding and absent any stay of that decision issued by the commissioner or the court, the commissioner shall accurately reflect the information concerning the finding in the child abuse and neglect registry maintained pursuant to subsection (a) of this section and shall, in accordance with section 17a-101g, forward to any agency or official the information required to be disclosed pursuant to any provision of the general statutes.

(g) Any individual against whom a finding of abuse or neglect was substantiated prior to May 1, 2000, and who has not previously appealed such finding, may appeal such finding as provided in this section.

(h) Records containing unsubstantiated findings and records relating to family assessment cases shall remain sealed, except that such records shall be made available to department employees in the proper discharge of their duties and shall be expunged by the commissioner five years from the completion date of the investigation or the closure of the family assessment case, whichever is later, if no further report is made about the individual subject to the investigation or the family subject to the assessment, except that if the department receives more than one report on an individual subject to investigation or a family subject to assessment and each report is unsubstantiated, all reports and information pertaining to the individual or family shall be expunged by the commissioner five years from the completion date of the most recent investigation.

(i) Not later than July 1, 2006, the Commissioner of Children and Families shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 96-246, S. 14; P.A. 97-319, S. 16, 22; June 18 Sp. Sess. P.A. 97-2, S. 142, 165; P.A. 01-142, S. 2; P.A. 05-207, S. 1; P.A. 11-167, S. 2; P.A. 13-54, S. 2.)

History: P.A. 97-319 added reference to reports made under Sec. 17a-101k and made technical change, effective July 1, 1997 (Revisor’s note: Existing provisions were designated editorially by the Revisors as Subsec. (a) and section 142 of June 18 Sp. Sess. P.A. 97-2, effective July 1, 1997, was added editorially as Subsec. (b)); P.A. 01-142 amended Subsec. (a) by adding provision requiring that regulations to implement section include establishment of hearing process for appeal by person of determination of commissioner that such person is responsible for the abuse or neglect of child; P.A. 05-207 required Commissioner of Children and Families to maintain registry of findings of child abuse or neglect, rather than of reports received, and made conforming and technical changes in Subsec. (a), added notice provisions in new Subsec. (b), specified appeal procedures in new Subsec. (c), specified hearing procedures in new Subsec. (d), specified procedure re hearing decision appeals and stays in new Subsec. (e), added provisions re information reflected in registry and required disclosure in new Subsec. (f), granted right to appeal re findings prior to May 1, 2000, in new Subsec. (g), specified confidentiality requirements in new Subsec. (h), required Commissioner of Children and Families to adopt regulations in new Subsec. (i) and deleted former Subsec. (b) re release of information to Commissioner of Social Services for use in evaluating temporary family assistance program; P.A. 11-167 amended Subsec. (c)(1) by replacing reference to Sec. 17a-28(m) with reference to Sec. 17a-28; P.A. 13-54 amended Subsec. (h) to add provisions re records relating to family assessment cases.



Section 17a-101l - Visitation centers.

The Commissioner of Children and Families shall, within available resources, establish visitation centers for the purpose of facilitating visits between children in the custody of the commissioner and those family members who are subject to supervised visitation. Such center shall provide a secure facility for supervised visitation or the transfer of custody of such children for visitation.

(P.A. 96-246, S. 26.)

See Sec. 51-6b re identification of additional secure child visitation centers by Chief Court Administrator.



Section 17a-101m - Identification of relatives when child removed from parent’s or guardian’s custody. Notification of relatives.

Immediately upon the removal of a child from the custody of the child’s parent or guardian pursuant to subsection (e) of section 17a-101g or section 46b-129, the Commissioner of Children and Families shall exercise due diligence to identify all adult grandparents and other adult relatives of the child, including any adult relatives suggested by the parents, subject to exceptions due to family or domestic violence. Not later than thirty days after the removal, the commissioner shall provide such grandparents and other relatives with notice that (1) the child has been or is being removed from the custody of the child’s parent or guardian; (2) explains the options that the relative has under federal, state and local law to participate in the care and placement of the child, including any options that may be lost by failing to respond to the notice; (3) describes the requirements (A) to obtain a foster care license pursuant to section 17a-114, and (B) for additional services and supports that are available for children placed in such a home; and (4) describes the subsidized guardianship program under section 17a-126, including (A) eligibility requirements, (B) the process for applying to the program, and (C) financial assistance available under the program.

(P.A. 09-185, S. 9.)

History: P.A. 09-185 effective July 1, 2009.



Section 17a-101n - Collection and analysis of data re percentage of abuse and neglect cases involving substance abuse. Reduction strategies.

The Department of Children and Families shall collect and analyze data to determine the percentage of the department’s cases of child abuse and neglect that involve a parent or guardian with a substance abuse problem and utilize such data to develop strategies to reduce the number of such cases in the future.

(P.A. 09-205, S. 10.)

History: P.A. 09-205 effective July 1, 2009.



Section 17a-101o - School employee failure or delay in reporting child abuse or neglect. Policy re delayed report by mandated reporters.

(a) If the Commissioner of Children and Families suspects or knows that a mandated reporter, as defined in section 17a-101, employed by a local or regional board of education, has failed to make a report that a child has been abused or neglected or placed in immediate risk of serious harm within the time period prescribed in sections 17a-101a to 17a-101d, inclusive, and section 17a-103, the commissioner shall make a record of such delay and develop and maintain a database of such records. The commissioner shall investigate such delayed reporting. Such investigation shall be conducted in accordance with the policy developed in subsection (b) of this section, and include the actions taken by the employing local or regional board of education or superintendent of schools for the district in response to such employee’s failure to report.

(b) The Department of Children and Families shall develop a policy for the investigation of delayed reports by mandated reporters. Such policy shall include, but not be limited to, when referrals to the appropriate law enforcement agency for delayed reporting are required and when the department shall require mandated reporters who have been found to have delayed making a report to participate in the educational and training program pursuant to subsection (b) of section 17a-101a.

(P.A. 11-93, S. 7; P.A. 12-82, S. 12.)

History: P.A. 11-93 effective July 1, 2011; P.A. 12-82 amended Subsec. (b) by substituting “subsection (b) of section 17a-101a” for “subsection (d) of section 17a-101”.



Section 17a-101p - Reports by persons not designated as mandated reporters. Notice to Commissioner of Education.

When the Commissioner of Children and Families receives a report from a person not designated as a mandated reporter pursuant to section 17a-101 that such person has reasonable cause to suspect or believe that any child under the age of eighteen years (1) has been abused or neglected, as defined in section 46b-120, (2) has had nonaccidental physical injury, or injury which is at variance with the history given of such injury, inflicted upon such child, or (3) is placed at imminent risk of serious harm by a school employee, as defined in section 53a-65, holding a certificate, authorization or permit issued by the State Board of Education under the provisions of sections 10-144o to 10-146b, inclusive, and section 10-149, a copy of such report shall be sent by the Commissioner of Children and Families to the Commissioner of Education.

(P.A. 11-93, S. 10.)

History: P.A. 11-93 effective July 1, 2011.



Section 17a-102 - (Formerly Sec. 17-38b). Report of danger of abuse.

Section 17a-102 is repealed.

(P.A. 73-205, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-308, S. 2, 4; 77-614, S. 521, 610; P.A. 79-631, S. 61, 111; P.A. 93-91, S. 1, 2; P.A. 96-246, S. 38.)



Section 17a-102a - Education and training for nurses and birthing hospital staff caring for high-risk newborns re responsibilities as mandated reporters of child abuse and neglect. Information dissemination. Definitions.

(a) Each birthing hospital shall provide education and training for nurses and other staff who care for high-risk newborns on the roles and responsibilities of such nurses and other staff as mandated reporters of potential child abuse and neglect under section 17a-101.

(b) The Department of Children and Families shall coordinate with the birthing hospitals in the state to disseminate information regarding the procedures for the principal providers of daily direct care of high-risk newborns in birthing hospitals to participate in the discharge planning process and ongoing department functions concerning such newborns.

(c) For purposes of this section, “birthing hospital” means a health care facility, as defined in section 19a-630, operated and maintained in whole or in part for the purpose of caring for women during delivery of a child and for women and their newborns following birth, and “high-risk newborn” means any newborn identified as such under any regulation or policy of the Department of Children and Families.

(P.A. 01-190; P.A. 11-120, S. 3.)

History: P.A. 11-120 amended Subsec. (b) by replacing provision re adoption of regulations with provision requiring department to coordinate with birthing hospitals to disseminate information re discharge planning process and department functions, effective July 1, 2011.



Section 17a-103 - (Formerly Sec. 17-38c). Reports by others. False reports. Notification to law enforcement agency.

(a) Any mandated reporter acting outside his professional capacity and any other person having reasonable cause to suspect or believe that any child under the age of eighteen is in danger of being abused, or has been abused or neglected, as defined in section 46b-120, may cause a written or oral report to be made to the Commissioner of Children and Families or his representative or a law enforcement agency. The Commissioner of Children and Families or his representative shall use his best efforts to obtain the name and address of a person who causes a report to be made pursuant to this section. In the case of an oral report, such report shall be recorded on tape and the commissioner or his representative shall announce to the person making such report that such report is being recorded and shall state the penalty for knowingly making a false report of child abuse or neglect under subsection (d) of section 17a-101e.

(b) Notwithstanding the provisions of section 17a-101k, if the identity of any such person who made a report pursuant to subsection (a) of this section is known, and the commissioner or his representative suspects or knows that such person has knowingly made a false report, such identity shall be disclosed to the appropriate law enforcement agency and to the perpetrator of the alleged abuse.

(c) If the Commissioner of Children and Families, or his designee, receives a report alleging sexual abuse or serious physical abuse, including, but not limited to, a report that: (1) A child has died; (2) a child has been sexually assaulted; (3) a child has suffered brain damage, loss or serious impairment of a bodily function or organ; (4) a child has been sexually exploited; or (5) a child has suffered serious nonaccidental physical injury, he shall, within twenty-four hours of receipt of such report, notify the appropriate law enforcement agency.

(P.A. 73-205, S. 3; P.A. 75-420, S. 4, 6; P.A. 77-308, S. 3, 4; 77-614, S. 521, 610; P.A. 79-631, S. 62, 111; P.A. 93-91, S. 1, 2; P.A. 96-246, S. 7; P.A. 97-319, S. 17, 22; P.A. 12-82, S. 13.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-308 referred to suspicion of abuse or neglect and required report of cases where there is “danger” of abuse or neglect as well as actual abuse or neglect; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; Sec. 17-38c transferred to Sec. 17a-103 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-246 changed “shall immediately” to “as defined in section 46b-120, may”, deleted language re contents of written or oral report, investigation and immunity and added language requiring Commissioner of Children and Families to use best efforts to obtain identity of reporters; P.A. 97-319 designated existing section as Subsec. (a) and applied Subsec. (a) to any mandated reporter acting outside of professional capacity and added new Subsec. (b) re disclosure of name of person who knowingly made a false report and new Subsec. (c) re modification within 24 hours of receipt of report, effective July 1, 1997; P.A. 12-82 made a technical change in Subsec. (a).



Section 17a-103a - Telephone hotline to receive reports of child abuse or neglect.

The Commissioner of Children and Families shall provide a telephone hotline for child abuse that shall be dedicated to receive reports of child abuse. Such hotline shall accept all reports of abuse or neglect regardless of the relationship of the alleged perpetrator to the child who is the alleged victim and regardless of the alleged perpetrator’s affiliation with any organization or other entity in any capacity. The commissioner shall classify and evaluate all reports pursuant to the provisions of section 17a-101g.

(P.A. 97-319, S. 20, 22; P.A. 02-138, S. 17.)

History: P.A. 97-319 effective July 1, 1997; P.A. 02-138 required the hotline to accept all reports regardless of the alleged perpetrator’s relationship to the child and the alleged perpetrator’s affiliation with any organization or other entity and required the commissioner to classify and evaluate all reports pursuant to Sec. 17a-101g.



Section 17a-103b - Notice to parent or guardian of investigation or substantiated complaint of child abuse or neglect.

(a) Upon the opening of an investigation concerning the alleged abuse or neglect of a child, the Department of Children and Families shall give, when deemed to be in the best interests of the child, notice to the noncustodial parent, custodial parent, guardian of the child and parents if the Department of Children and Families has custody of a child, unless there are reasonable grounds to believe such notice may interfere with a criminal investigation or endanger a person. Such notice shall include (1) the allegation in the complaint, (2) the availability of services from the department, including, but not limited to, child care subsidies and emergency shelter, and (3) the programs of the Office of Victim Services and information on obtaining a restraining order. The notice shall also inform the recipient that such child may be removed from the custody of the custodial parent by the department if such removal is authorized under the general statutes. The department shall employ all reasonable efforts to provide such notice in English or the principal language of the recipient, if known, verbally as soon as practicable after the opening of such investigation or in writing not later than five business days after the opening of such investigation.

(b) Upon a substantiated complaint of abuse or neglect of a child having a single custodial parent or a guardian, the Department of Children and Families shall give, when deemed to be in the best interests of the child, to the noncustodial parent, custodial parent, guardian of the child, and parents if the Department of Children and Families has custody of a child, notice of (1) the circumstances of the complaint, including the name of the person who caused the abuse or neglect, (2) the availability of services from the department, including, but not limited to, child care subsidies and emergency shelter, and (3) the programs of the Office of Victim Services and information on obtaining a restraining order. The notice shall also inform the recipient that such child may be removed from the custody of the custodial parent by the department if such removal is authorized under the general statutes. The department shall employ all reasonable efforts to provide the notice not later than ten days after substantiation of a complaint.

(c) The written notice required under subsections (a) and (b) of this section shall be in English or the principal language of the recipient, if known, and be delivered (1) by certified mail, return receipt requested, directed to the last-known address of each recipient, or (2) by an agent of the department. In the case of personal delivery of written or verbal notice by an agent, written acknowledgment of such delivery shall be made by the recipient.

(P.A. 98-173; P.A. 99-85; P.A. 13-77, S. 1.)

History: P.A. 99-85 amended Subsec. (a) to require notice to a parent of a child if the Department of Children and Families has custody of the child and to require provision of notice within ten days if possible and amended Subsec. (b) to require the notice to be in English or the principal language of the recipient; P.A. 13-77 added new Subsec. (a) re notice to parents and guardians upon the opening of a child abuse or neglect investigation, redesignated existing Subsec. (a) as Subsec. (b) and amended same to add provisions re neglect, and redesignated existing Subsec. (b) as Subsec. (c) and amended same to add provisions re written or verbal notice and make a conforming change, effective July 1, 2013.



Section 17a-103c - Report of abuse or neglect re child committed as delinquent. Notification.

Upon the receipt of a report of suspected abuse or neglect of any child committed to the Commissioner of Children and Families as delinquent, the Department of Children and Families shall, no later than ten days after receipt of such report, provide written notification of such report to the child’s legal guardian and the child’s attorney in the delinquency proceeding that resulted in the commitment. If, after investigation, the department substantiates the reported abuse or neglect, the department shall, no later than ten days after substantiation of such abuse or neglect, provide written notification of the substantiated report of abuse or neglect to the child’s legal guardian and the child’s attorney in the delinquency proceeding that resulted in the commitment.

(P.A. 02-127, S. 6; P.A. 04-48, S. 1.)

History: P.A. 04-48 required notification re neglect reports.



Section 17a-103d - Written notice to parent or guardian of rights re abuse or neglect investigation at initial face-to-face contact.

(a) Upon receiving a complaint of abuse or neglect of a child, the Department of Children and Families shall, at the time of any initial face-to-face contact with the child’s parent or guardian on or after October 1, 2011, provide the parent or guardian with written notice, in plain language, that: (1) The parent or guardian is not required to permit the representative of the department to enter the residence of the parent or guardian; (2) the parent or guardian is not required to speak with the representative of the department at that time; (3) the parent or guardian is entitled to seek the representation of an attorney and to have an attorney present when the parent or guardian is questioned by a representative of the department; (4) any statement made by the parent, guardian or other family member may be used against the parent or guardian in an administrative or court proceeding; (5) the representative of the department is not an attorney and cannot provide legal advice to the parent or guardian; (6) the parent or guardian is not required to sign any document presented by the representative of the department, including, but not limited to, a release of claims or a service agreement, and is entitled to have an attorney review such document before agreeing to sign the document; and (7) a failure of the parent or guardian to communicate with a representative of the department may have serious consequences, which may include the department’s filing of a petition for the removal of the child from the home of the parent or guardian, and therefore it is in the parent’s or guardian’s best interest to either speak with the representative of the department or immediately seek the advice of a qualified attorney.

(b) The department shall make reasonable efforts to ensure that the notice provided to a parent or guardian pursuant to this section is written in a manner that will be understood by the parent or guardian, which reasonable efforts shall include, but not be limited to, ensuring that the notice is written in a language understood by the parent or guardian.

(c) The representative of the department shall request the parent or guardian to sign and date the notice described in subsection (a) of this section as evidence of having received the notice. If the parent or guardian refuses to sign and date the notice upon such request, the representative of the department shall specifically indicate on the notice that the parent or guardian was requested to sign and date the notice and refused to do so and the representative of the department shall sign the notice as witness to the parent’s or guardian’s refusal to sign the notice. The department shall provide the parent or guardian with a copy of the signed notice at the time of the department’s initial face-to-face contact with the parent or guardian.

(P.A. 11-112, S. 1.)



Section 17a-103e - Reports of child abuse and neglect by a school employee. Review of records and information.

(a) The Department of Children and Families shall conduct, at least annually, random quality assurance reviews of reports and investigations that a child has been abused or neglected by a school employee, as defined in section 53a-65. If, as a result of such review, the department discovers any issues in any report or investigation, the department shall take any necessary action to correct or satisfy such problem or issue. The department shall use such reviews to assess the quality and conduct of such investigations.

(b) The Department of Children and Families shall review, at least annually, with the Department of Education all records and information relating to reports and investigations that a child has been abused and neglected by a school employee, as defined in section 53a-65, in the Department of Children and Families’ possession to ensure that records and information are being shared properly. The departments shall address and correct any omissions or other problems in the records and information-sharing process of the departments.

(P.A. 11-93, S. 14.)

History: P.A. 11-93 effective July 1, 2011.



Section 17a-104 - (Formerly Sec. 17-38d). Treatment by Christian Science practitioner.

For the purposes of sections 17a-101 to 17a-103, inclusive, and section 46b-129a, the treatment of any child by a Christian Science practitioner in lieu of treatment by a licensed practitioner of the healing arts shall not of itself constitute maltreatment.

(P.A. 73-205, S. 8; P.A. 96-246, S. 27.)

History: Sec. 17-38d transferred to Sec. 17a-104 in 1991; P.A. 96-246 added references to Secs. 17a-101a to 17a-101e, inclusive, 17a-101f to 17a-101k, inclusive, and 46b-129a.



Section 17a-105 - (Formerly Sec. 17-38e). Temporary custody of abused child upon arrest of parent or guardian.

Whenever any person is arrested and charged with an offense under section 53-20 or 53-21 or under part V, VI or VII of chapter 952, the victim of which offense was a minor residing with the defendant, any judge of the Superior Court may, if it appears that the child’s condition or circumstances surrounding the child’s case so require and that continuation in the home is contrary to the child’s welfare, issue an order to the Commissioner of Children and Families to assume immediate custody of such child and, if the circumstances so require, any other children residing with the defendant and to proceed thereon as in cases reported under section 17a-101g. Upon the issuance of such order, or not later than sixty days after the issuance of such order, the court shall make a determination whether the Department of Children and Families made reasonable efforts to keep the child with his or her parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible, taking into consideration the child’s best interests, including the child’s health and safety.

(P.A. 73-205, S. 4; P.A. 74-183, S. 170, 291; 74-251, S. 5; 74-293, S. 4; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 150, 681; P.A. 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-43, S. 5; P.A. 93-91, S. 1, 2; P.A. 96-246, S. 28; May 9 Sp. Sess. P.A. 02-7, S. 33.)

History: P.A. 74-183 deleted reference to 1969 supplement of general statutes and replaced circuit court with court of common pleas; P.A. 74-251 transferred powers of welfare commissioner to commissioner of children and youth services as of April 1, 1975; P.A. 74-293 allowed commissioner to take custody of other children residing with defendant; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 deleted reference to court of common pleas and replaced juvenile court with superior court, effective July 1, 1978; P.A. 77-614 and P.A. 78-303 would have replaced social services commissioner with commissioner of human resources but for applicable date (welfare commissioner should, in fact, have been retained because social services commissioner did not exist on April 1, 1975); P.A. 82-43 deleted obsolete references to social services commissioner’s duties under section; Sec. 17-38e transferred to Sec. 17a-105 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-246 deleted reference to Sec. 17a-101(e) and provision re duration of order and added reference to Sec. 17a-101g; May 9 Sp. Sess. P.A. 02-7 added as a condition of issuing a custody order that it appear “that continuation in the home is contrary to the child’s welfare” and added provision requiring the court upon the issuance of such order, or not later than 60 days thereafter, to make a determination whether the Department of Children and Families made reasonable efforts to keep the child with his or her parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible considering the best interests of the child, effective August 15, 2002.



Section 17a-105a - Child abuse and neglect unit within Division of State Police to assist investigation of child abuse and neglect.

There shall be within the Division of State Police within the Department of Emergency Services and Public Protection a child abuse and neglect unit which, within available resources, shall (1) at the request of the Commissioner of Children and Families or the head of the local law enforcement agency, or such person’s designee, assist a multidisciplinary team established pursuant to section 17a-106a in the investigation of a report of child abuse or neglect, (2) investigate reports of crime involving child abuse or neglect in municipalities in which there is no organized police force, and (3) participate in a mutual support network that shares information and collaborates with local law enforcement agencies.

(P.A. 98-241, S. 17; P.A. 02-138, S. 18; P.A. 11-51, S. 134.)

History: P.A. 02-138 amended Subdiv. (1) to include a request made by the Commissioner of Children and Families, replace “such team” with “a multidisciplinary team established pursuant to section 17a-106a” and make a technical change for purposes of gender neutrality; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 17a-106 - (Formerly Sec. 17-38f). Cooperation in relation to prevention, identification and investigation of child abuse and neglect.

All law enforcement officials, courts of competent jurisdiction, school personnel and all appropriate state agencies providing human services in relation to preventing, identifying, and investigating child abuse and neglect shall cooperate toward the prevention, identification and investigation of child abuse and neglect.

(P.A. 75-384, S. 8, 9; P.A. 83-43; P.A. 96-194, S. 4.)

History: P.A. 83-43 added “school personnel”; Sec. 17-38f transferred to Sec. 17a-106 in 1991; P.A. 96-194 replaced references to treatment with references to investigation.

See Sec. 17a-47 re duties of legal division of Children and Families Department with regard to child abuse and neglect.

See Sec. 53a-196a re penalty for felony of employing minor in obscene performance.



Section 17a-106a - Multidisciplinary teams. Purpose. Composition. Confidentiality. Records of meetings.

(a) The Commissioner of Children and Families, as department head of the lead agency, and the appropriate state’s attorney may establish multidisciplinary teams for the purpose of reviewing particular cases or particular types of cases or to coordinate the prevention, intervention and treatment in each judicial district to review selected cases of child abuse or neglect. The purpose of such multidisciplinary teams is to advance and coordinate the prompt investigation of suspected cases of child abuse or neglect, to reduce the trauma of any child victim and to ensure the protection and treatment of the child. The head of the local law enforcement agency or his designee may request the assistance of the Division of State Police within the Department of Emergency Services and Public Protection for such purposes.

(b) Each multidisciplinary team shall consist of at least one representative of each of the following: (1) The state’s attorney of the judicial district of the team, or his designee; (2) the Commissioner of Children and Families, or his designee; (3) the head of the local or state law enforcement agencies, or his designee; (4) a health care professional with substantial experience in the diagnosis and treatment of abused or neglected children, who shall be designated by the team members; (5) a member, where appropriate, of a youth service bureau; (6) a mental health professional with substantial experience in the treatment of abused or neglected children, who shall be designated by the team members; and (7) any other appropriate individual with expertise in the welfare of children that the members of the team deem necessary. Each team shall select a chairperson. A team may invite experts to participate in the review of any case and may invite any other individual with particular information germane to the case to participate in such review, provided the expert or individual shall have the same protection and obligations under subsections (f) and (g) of this section as members of the team.

(c) The Governor’s task force for justice for abused children, through the subcommittee comprised of individuals with expertise in the investigation of child abuse and neglect, shall: (1) Establish and modify standards to be observed by multidisciplinary teams; (2) review protocols of the multidisciplinary teams; and (3) monitor and evaluate multidisciplinary teams and make recommendations for modifications to the system of multidisciplinary teams.

(d) All criminal investigative work of the multidisciplinary teams shall be undertaken by members of the team who are law enforcement officers and all child protection investigative work of the teams shall be undertaken by members of the team who represent the Department of Children and Families, provided representatives of the department may coordinate all investigative work and rely upon information generated by the team. The protocols, procedures and standards of the multidisciplinary teams shall not supersede the protocols, procedures and standards of the agencies who are on the multidisciplinary team.

(e) Each multidisciplinary team shall have access to and may copy any record, transcript, document, photograph or other data pertaining to an alleged child victim within the possession of the Department of Children and Families, any public or private medical facility or any public or private health professional provided, in the case of confidential information, the coordinator of the team, or his designee, identifies the record in writing and certifies, under oath, that the record sought is necessary to investigate child abuse or neglect and that the team will maintain the record as confidential. No person who provides access to or copies of such record upon delivery of certification under this section shall be liable to any third party for such action. The multidisciplinary team shall not be deemed to be a public agency under the Freedom of Information Act.

(f) No person shall disclose information obtained from a meeting of the multidisciplinary team without the consent of the participant of the meeting who provided such information unless disclosure is ordered by a court of competent jurisdiction or is necessary to comply with the provisions of the Constitution of the state of Connecticut.

(g) Each multidisciplinary team shall maintain records of meetings that include, but are not limited to, the name of the alleged victim and perpetrator, the names of the members of the multidisciplinary team and their positions, the decision or recommendation of the team and support services provided. In any proceeding to gain access to such records or testimony concerning matters discussed at a meeting, the privileges from disclosure applicable to the information provided by each of the participants at the meeting shall apply to all participants.

(P.A. 96-246, S. 22; P.A. 98-241, S. 16; P.A. 99-86, S. 1, 2; P.A. 11-51, S. 134.)

History: P.A. 98-241 amended Subsec. (a) re establishment of multidisciplinary teams by Department of Children and Families as lead agency and appropriate state’s attorney in each judicial district, the purpose of teams and assistance of Division of State Police and added Subsecs. (b) to (g), inclusive, re members of each multidisciplinary team, the Governor’s task force for justice for abused children, investigatory work of team to be done by members who are law enforcement officers and child protection investigative work done by Department of Children and Families, access of team to records of Department of Children and Families and medical records, provided if record confidential, coordinator of team shall identify record and state record sought is necessary to investigation, nondisclosure of members of information obtained from meeting and team to maintain records of meeting; P.A. 99-86 amended Subsec. (g) to delete requirement that records include all information required to render a decision and that such information be provided to all counsel of record, effective July 1, 1999; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 17a-106b - Impact of family violence in child abuse cases.

(a) The state of Connecticut finds that family violence can result in abuse and neglect of the children living in the household where such violence occurs and that the prevention of child abuse and neglect depends on coordination of domestic violence and child protective services.

(b) The Commissioner of Children and Families may consider the existence and the impact of family violence in any child abuse investigation and may assist family members in obtaining protection from family violence.

(P.A. 96-246, S, 24.)



Section 17a-106c - Family Violence Coordinating Council. Members. Responsibilities.

Section 17a-106c is repealed, effective October 1, 2005.

(P.A. 96-246, S. 25; P.A. 05-246, S. 18.)



Section 17a-106d - Report of neglected or cruelly treated animals part of record in child abuse or neglect investigation.

Not later than one week after receiving a report pursuant to subsection (c) of section 22-329b, the Commissioner of Children and Families shall determine if any address provided in said report is an address where the Department of Children and Families has opened an investigation of a child pursuant to a report of abuse or neglect made under this chapter. If the commissioner determines that there is an open investigation of a child at the same address as an address provided in said report, the commissioner shall provide the department’s investigator with all relevant information from said report. The department shall include the information provided to the investigator in the department’s record on the child.

(P.A. 11-194, S. 2.)



Section 17a-106e - Screening of young children who are victims of abuse or neglect for developmental delays. Referral. Report.

(a)(1) On and after October 1, 2013, the Department of Children and Families shall, within available appropriations, ensure that each child thirty-six months of age or younger who has been substantiated as a victim of abuse or neglect is screened for both developmental and social-emotional delays using validated assessment tools such as the Ages and Stages and the Ages and Stages-Social/Emotional Questionnaires, or their equivalents. The department shall ensure that such screenings are administered to any such child twice annually, unless such child has been found to be eligible for the birth-to-three program, established under section 17a-248b.

(2) On and after July 1, 2015, the department shall ensure that each child thirty-six months of age or younger who is being served through the department’s differential response program, established under section 17a-101g, is screened for both developmental and social-emotional delays using validated assessment tools such as the Ages and Stages and the Ages and Stages-Social/Emotional Questionnaires, or their equivalents, unless such child has been found to be eligible for the birth-to-three program.

(b) The department shall refer any child exhibiting developmental or social-emotional delays pursuant to such screenings to the birth-to-three program. The department shall refer any child who is not found eligible for services under the birth-to-three program to the Help Me Grow prevention program of the Children’s Trust Fund or a similar program which the department deems appropriate.

(c) Not later than July 1, 2014, and annually thereafter, the department shall submit, in accordance with the provisions of section 11-4a, a report to the joint standing committee of the General Assembly having cognizance of matters relating to children for inclusion in the annual report card prepared pursuant to section 2-53m on the status of the screening and referral program authorized pursuant to subsection (a) of this section. Such report shall include: (1) The number of children thirty-six months of age or younger within the state who have been substantiated as victims of abuse or neglect within the preceding twelve months; (2) the number of children thirty-six months of age or younger within the state who have been served through the department’s differential response program within the preceding twelve months; (3) the number of children who were screened for developmental and social-emotional delays pursuant to subsection (a) of this section by the department or by a provider contracted by the department within the preceding twelve months; (4) the number of children in subdivisions (1) and (2) of this subsection referred for evaluation under the birth-to-three program within the preceding twelve months, the number of such children actually evaluated under such program, the number of such children found eligible for services under such program and the services for which such children were found eligible under such program; and (5) the number of children described in subdivisions (1) and (2) of this subsection receiving evidence-based developmental support services through the birth-to-three program or through a provider contracted by the department within the preceding twelve months.

(P.A. 13-234, S. 154.)



Section 17a-107 - (Formerly Sec. 17-38g). Regulations on reports of child abuse.

On or before February 1, 1987, the Commissioner of Children and Families shall adopt such regulations, in accordance with the provisions of chapter 54, as are necessary to carry out the provisions of section 17a-101g.

(P.A. 86-337, S. 11; P.A. 12-82, S. 15.)

History: Sec. 17-38g transferred to Sec. 17a-107 in 1991; P.A. 12-82 substituted “Children and Families” for “Youth Services” and substituted “section 17a-101g” for “subsection (e) of section 17a-101”, effective June 6, 2012.



Section 17a-108 - (Formerly Sec. 17-38h). Financial assistance for programs which monitor child abuse and neglect cases.

The Judicial Department may provide financial assistance, within available appropriations, to programs which monitor cases of child abuse and neglect.

(P.A. 87-328, S. 1, 2; 87-589, S. 77, 87.)

History: P.A. 87-589 deleted reference to programs which provide individual and family counseling services and job and housing placement services; Sec. 17-38h transferred to Sec. 17a-108 in 1991.



Section 17a-109 - (Formerly Sec. 17-39). Commitment of children to child-caring facilities.

When, because of the mental or physical condition of any child committed to the Commissioner of Children and Families under the provisions of section 46b-129, or because of a behavior problem, such child cannot be satisfactorily cared for in a foster home, said commissioner may bring a petition to the court which committed such child for the commitment of such child to a suitable child-caring facility, and, upon being satisfied that such commitment is in the best interest of such child, such court shall commit such child to such an institution.

(1949 Rev., S. 2636; P.A. 74-251, S. 7; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 63, 111; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 5.)

History: P.A. 74-251 included commissioner of children and youth services; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 deleted reference to commissioner of human resources; Sec. 17-39 transferred to Sec. 17a-109 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 replaced “institution” with “facility”.

Cited. 33 CS 194.

Annotation to present section:

Cited. 26 CA 58.



Section 17a-110 - (Formerly Sec. 17-39a). Permanency plans for children. Regulations. Central registry. Contracts with private child-placing agencies. Funding.

(a) As used in this section, “child” means a person under the age of eighteen years; “foster child” means a child placed temporarily in a home pending permanent placement; “permanent home” means a home for a child with the child’s genetic or adoptive parents or the child’s legal guardian considered to be such child’s permanent residence; and “permanency placement services” means services that are designed and rendered for the purpose of relocating a foster child with such child’s legal family or finding a permanent home for such child, including, but not limited to, the following: (1) Treatment services for the child and the genetic family; (2) preplacement planning; (3) appropriate court proceedings to effect permanent placement, including, but not limited to, the following: (A) Termination of parental rights; (B) revocation of commitment; (C) removal or reinstatement of guardianship; (D) temporary custody; (4) recruitment and screening of permanent placement homes; (5) home study and evaluation of permanent placement homes; (6) placement of children in permanent homes; (7) postplacement supervision and services to such homes following finalization of such placements in the courts; and (8) other services routinely performed by caseworkers doing similar work in the Department of Children and Families.

(b) Not later than January 1, 2000, the Department of Children and Families shall adopt regulations, in accordance with chapter 54, to establish standards for permanency plans which shall include, but not be limited to: (1) Assessment of kin, foster parents or other potential adoptive parents for adopting a child; (2) preparing children for adoption; (3) collaboration between family foster care services and adoption services; (4) transracial and cross-racial adoption; (5) open adoption; and (6) foster care and adoption subsidies.

(c) Not later than January 1, 2000, the Department of Children and Families shall, within available appropriations, establish and maintain (1) a central registry of all children for whom a permanency plan has been formulated and in which adoption is recommended, and (2) a system to monitor the progress in implementing the permanency plan for such children.

(d) Whenever the Commissioner of Children and Families deems it necessary or advisable in order to carry out the purposes of this section, the commissioner may contract with any private child-placing agency, as defined in section 45a-707, for a term of not less than three years and not more than five years, to provide any one or more permanency placement services on behalf of the Department of Children and Families. Whenever any contract is entered into under this section that requires private agencies to perform casework services, such as the preparation of applications and petitions for termination of parental rights, guardianship or other custodial matters, or that requires court appearances, the Attorney General shall provide legal services for the Commissioner of Children and Families notwithstanding that some of the services have been performed by caseworkers of private agencies, except that no such legal services shall be provided unless the Commissioner of Children and Families is a legal party to any court action under this section.

(e) The Commissioner of Children and Families may accept funds from any source to implement the provisions of this section.

(P.A. 80-319, S. 1–3; P.A. 93-91, S. 1, 2; P.A. 95-238, S. 2; P.A. 96-130, S. 38; P.A. 98-241, S. 12; June Sp. Sess. P.A. 98-1, S. 113, 121; P.A. 99-166, S. 1; P.A. 03-243, S. 13; P.A. 06-102, S. 5.)

History: Sec. 17-39a transferred to Sec. 17a-110 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-238 inserted new Subsec. (b) re procedure upon court’s finding that family reunification is inappropriate, relettering former Subsec. (b) as (c); P.A. 96-130 amended Subsec. (c) by changing reference to “he” to “the Commissioner of Children and Families” and deleted reference to Sec. 45a-707(b); P.A. 98-241 amended Subsec. (b) by deleting reference to Sec. 46b-129(e); June Sp. Sess. P.A. 98-1 made technical changes in Subsec. (b), effective July 1, 1998; P.A. 99-166 amended Subsec. (b) re good faith efforts to place child for adoption or in some other alternative home, added Subsecs. (c) and (d) requiring regulations on or before January 1, 2000, to establish standards for permanency plans and requiring department to establish and maintain central registry, within available appropriations, not later than January 1, 2000, for children for whom adoption is recommended, and amended Subsec. (e) re contract by commissioner with private child-placing agency for term not less than three years nor more than five years; P.A. 03-243 added requirement in Subsec. (b) that department use best efforts to maintain child in initial out-of-home placement until permanent home for child is found and added new Subsec. (f) re commissioner’s authority to accept funds from any source to implement provisions of section; P.A. 06-102 amended Subsec. (a) to redefine “permanent home” to include the home of the child’s legal guardian, deleted former Subsec. (b) re hearing procedure and efforts re child placement, redesignated existing Subsecs. (c) to (f), inclusive, as Subsecs. (b) to (e), inclusive, and made technical changes.

Cited. 44 CS 551.



Section 17a-110a - Concurrent permanency planning program. Duties of commissioner. Guidelines and protocols.

(a) In order to achieve early permanency for children, decrease children’s length of stay in foster care, reduce the number of moves children experience in foster care and reduce the amount of time between termination of parental rights and adoption, the Commissioner of Children and Families shall establish a program for concurrent permanency planning.

(b) Concurrent permanency planning involves a planning process to identify permanent placements and prospective adoptive parents so that when termination of parental rights is granted by the court pursuant to section 17a-112, or section 45a-717, permanent placement or adoption proceedings may commence immediately.

(c) The commissioner shall establish guidelines and protocols for child-placing agencies involved in concurrent permanency planning, including criteria for conducting concurrent permanency planning based on relevant factors such as: (1) The age of the child and duration of out-of-home placement; (2) the prognosis for successful reunification with parents; (3) the availability of relatives and other concerned individuals to provide support or a permanent placement for the child; (4) special needs of the child; and (5) other factors affecting the child’s best interests, goals of concurrent permanency planning, support services that are available for families, permanency options, and the consequences of not complying with case plans.

(d) Within six months of out-of-home placement, the Department of Children and Families shall complete an assessment of the likelihood of the child’s being reunited with either or both birth parents, based on progress made to date. The Department of Children and Families shall develop a concurrent permanency plan for families with poor prognosis for reunification within such time period. Such assessment and concurrent permanency plan shall be filed with the court.

(e) Concurrent permanency planning programs must include involvement of parents and full disclosure of their rights and responsibilities.

(f) The commissioner shall provide ongoing technical assistance, support, and training for local child-placing agencies and other individuals and agencies involved in concurrent permanency planning.

(P.A. 99-166, S. 2; P.A. 00-137, S. 5; P.A. 01-159, S. 2; 01-195, S. 20, 181.)

History: P.A. 00-137 added new Subsecs. (d) and (e) re assessment of likelihood of being reunited, development of concurrent permanency plan, involvement of parents and disclosure of rights and responsibilities, and redesignated former Subsec. (d) as Subsec. (f); P.A. 01-159 amended Subsec. (a) by adding “and reduce the amount of time between termination of parental rights and adoption”; P.A. 01-195 made technical changes in Subsecs. (b) and (c), effective July 11, 2001.



Section 17a-110b - Adoption resource exchange.

The Commissioner of Children and Families shall, within available appropriations, establish an adoption resource exchange in this state within the Department of Children and Families. The primary purpose of the exchange shall be to link children who are awaiting placement with permanent families by providing information and referral services and by the recruitment of potential adoptive families. The department and each child-placing agency shall register any child who is free for adoption with such adoption resource exchange.

(P.A. 99-252, S. 1.)



Section 17a-111 - (Formerly Sec. 17-43). Parents not entitled to earnings of child supported by Commissioner of Children and Families.

Any parents whose child has been supported by the Commissioner of Children and Families for at least three years immediately preceding such child’s eighteenth birthday shall not be entitled to such child’s earnings or services during such child’s minority.

(1949 Rev., S. 2825; 1955, S. 1473d; February, 1965, P.A. 488, S. 10; P.A. 74-251, S. 8; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 64, 111; P.A. 93-91, S. 1, 2.)

History: 1965 act deleted children supported by temporary homes from application of statute; P.A. 74-251 included commissioner of children and youth services; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 deleted reference to commissioner of human resources; Sec. 17-43 transferred to Sec. 17a-111 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.

See Sec. 46b-219 re absence of liability for person to support a deserting parent.

Parent cannot dictate as to religious instruction of child committed to county home; habeas corpus denied. 61 C. 263. Section, together with former adoption statute, constituted board of management of county home legal guardians of children. 110 C. 467.

Annotation to present section:

Cited. 26 CA 58.



Section 17a-111a - Commissioner of Children and Families to file petition to terminate parental rights, when.

(a) The Commissioner of Children and Families shall file a petition to terminate parental rights pursuant to section 17a-112 if (1) the child has been in the custody of the commissioner for at least fifteen consecutive months, or at least fifteen months during the twenty-two months, immediately preceding the filing of such petition; (2) the child has been abandoned as defined in subsection (j) of section 17a-112; or (3) a court of competent jurisdiction has found that (A) the parent has killed, through deliberate, nonaccidental act, a sibling of the child or has requested, commanded, importuned, attempted, conspired or solicited to commit the killing of the child or a sibling of the child; or (B) the parent has assaulted the child or a sibling of a child, through deliberate, nonaccidental act, and such assault resulted in serious bodily injury to such child.

(b) Notwithstanding the provisions of subsection (a) of this section, the commissioner is not required to file a petition to terminate parental rights in such cases if the commissioner determines that: (1) The child has been placed under the care of a relative of such child; (2) there is a compelling reason to believe that filing such petition is not in the best interests of the child; or (3) the parent has not been offered the services contained in the permanency plan to reunify the parent with the child or such services were not available, unless a court has determined that efforts to reunify the parent with the child are not required.

(P.A. 98-241, S. 6, 18; P.A. 00-137, S. 13.)

History: P.A. 98-241 effective July 1, 1998; P.A. 00-137 amended Subsec. (a)(2) to change reference from Sec. 17a-112 (c) to Sec. 17a-112 (j).



Section 17a-111b - Commissioner of Children and Families’ duties re reunification of child with parent. Court determination on motion that reunification efforts are not required. Permanency plans.

(a) The Commissioner of Children and Families shall make reasonable efforts to reunify a parent with a child unless the court (1) determines that such efforts are not required pursuant to subsection (b) of this section or subsection (j) of section 17a-112, or (2) has approved a permanency plan other than reunification pursuant to subsection (k) of section 46b-129.

(b) The Commissioner of Children and Families or any other party may, at any time, file a motion with the court for a determination that reasonable efforts to reunify the parent with the child are not required. The court shall hold an evidentiary hearing on the motion not later than thirty days after the filing of the motion or may consolidate the hearing with a trial on a petition to terminate parental rights pursuant to section 17a-112. The court may determine that such efforts are not required if the court finds upon clear and convincing evidence that: (1) The parent has subjected the child to the following aggravated circumstances: (A) The child has been abandoned, as defined in subsection (j) of section 17a-112; or (B) the parent has inflicted or knowingly permitted another person to inflict sexual molestation or exploitation or severe physical abuse on the child or engaged in a pattern of abuse of the child; (2) the parent has killed, through deliberate, nonaccidental act, another child of the parent or a sibling of the child, or has requested, commanded, importuned, attempted, conspired or solicited to commit or knowingly permitted another person to commit the killing of the child, another child of the parent or sibling of the child, or has committed or knowingly permitted another person to commit an assault, through deliberate, nonaccidental act, that resulted in serious bodily injury of the child, another child of the parent or a sibling of the child; (3) the parental rights of the parent to a sibling have been terminated within three years of the filing of a petition pursuant to this section, provided the commissioner has made reasonable efforts to reunify the parent with the child during a period of at least ninety days; (4) the parent was convicted by a court of competent jurisdiction of sexual assault, except a conviction of a violation of section 53a-71 or 53a-73a resulting in the conception of the child; or (5) the child was placed in the care and control of the commissioner pursuant to the provisions of sections 17a-57 to 17a-61, inclusive.

(c) If the court determines that such efforts are not required, the court shall, at such hearing or at a hearing held not later than thirty days after such determination, approve a permanency plan for such child. The plan may include (1) adoption and a requirement that the commissioner file a petition to terminate parental rights, (2) long-term foster care with a relative licensed as a foster parent or certified as a relative caregiver, (3) transfer of guardianship, or (4) such other planned permanent living arrangement as may be ordered by the court, provided the commissioner has documented a compelling reason why it would not be in the best interests of the child for the permanency plan to include one of the options set forth in subdivisions (1) to (3), inclusive, of this subsection. The child’s health and safety shall be of paramount concern in formulating such plan.

(d) If the court determines that reasonable efforts to reunify the parent with the child are not required, the Department of Children and Families shall use its best efforts to maintain the child in the initial out-of-home placement, provided the department determines that such placement is in the best interests of the child, until such time as a permanent home for the child is found or the child is placed for adoption. If the permanency plan calls for placing the child for adoption or in some other permanent home, good faith efforts shall be made to place the child for adoption or in some other permanent home.

(P.A. 98-241, S. 7, 18; P.A. 00-137, S. 14; P.A. 01-142, S. 3; P.A. 06-102, S. 6.)

History: P.A. 98-241 effective July 1, 1998; P.A. 00-137 amended Subsec. (a)(1)(A) to change reference from Sec. 17a-112 (c) to Sec. 17a-112 (j); P.A. 01-142 amended Subsec. (a) by permitting “any other party” to petition court for determination, requiring court to hold evidentiary hearing on petition within 30 days of filing of petition, requiring standard for court to determine that efforts to reunify parent with child are not appropriate to be upon clear and convincing evidence, adding “another child of the parent or” before “a sibling of the child”, and adding Subdiv. (5) re placement of child in care and control of commissioner pursuant to Secs. 17a-57 to 17a-61, inclusive; P.A. 06-102 inserted new Subsec. (a) re commissioner’s duty to make reasonable efforts to reunify a parent with a child unless a court approves a permanency plan to the contrary or determines efforts are not required, redesignated existing Subsecs. (a) and (b) as Subsecs. (b) and (c), amended Subsec. (b) to substitute the filing of a motion for a petition and insert provisions re consolidated hearings, amended Subsecs. (b)(1)(B) and (b)(2) to insert “or knowingly permitted another person to inflict”, amended Subsec. (b)(3) to delete “involuntarily” re termination of parental rights to a sibling, amended Subsec. (c) to insert Subdiv. designators and rewrite provisions re adoption, amended Subsec. (c)(2) to permit long-term foster care with a licensed or certified relative and delete independent living as a placement option, inserted new Subsec. (c)(4) re other planned living arrangement as may be ordered by the court, added new Subsec. (d) re duties of department if the court determines that reasonable efforts to reunify the parent and child are not required, and made technical changes and substituted “required” for “appropriate” re reunification efforts throughout.



Section 17a-112 - (Formerly Sec. 17-43a). Termination of parental rights of child committed to commissioner. Cooperative postadoption agreements. Placement of child from another state. Interstate Compact on the Placement of Children.

(a) In respect to any child in the custody of the Commissioner of Children and Families in accordance with section 46b-129, either the commissioner, or the attorney who represented such child in a pending or prior proceeding, or an attorney appointed by the Superior Court on its own motion, or an attorney retained by such child after attaining the age of fourteen, may petition the court for the termination of parental rights with reference to such child. The petition shall be in the form and contain the information set forth in subsection (b) of section 45a-715, and be subject to the provisions of subsection (c) of said section. If a petition indicates that either or both parents consent to the termination of their parental rights, or if at any time following the filing of a petition and before the entry of a decree, a parent consents to the termination of the parent’s parental rights, each consenting parent shall acknowledge such consent on a form promulgated by the Office of the Chief Court Administrator evidencing that the parent has voluntarily and knowingly consented to the termination of such parental rights. No consent to termination by a mother shall be executed within forty-eight hours immediately after the birth of such mother’s child. A parent who is a minor shall have the right to consent to termination of parental rights and such consent shall not be voidable by reason of such minority. A guardian ad litem shall be appointed by the court to assure that such minor parent is giving an informed and voluntary consent.

(b) Either or both birth parents and an intended adoptive parent may enter into a cooperative postadoption agreement regarding communication or contact between either or both birth parents and the adopted child. Such an agreement may be entered into if: (1) The child is in the custody of the Department of Children and Families; (2) an order terminating parental rights has not yet been entered; and (3) either or both birth parents agree to a voluntary termination of parental rights, including an agreement in a case which began as an involuntary termination of parental rights. The postadoption agreement shall be applicable only to a birth parent who is a party to the agreement. Such agreement shall be in addition to those under common law. Counsel for the child and any guardian ad litem for the child may be heard on the proposed cooperative postadoption agreement. There shall be no presumption of communication or contact between the birth parents and an intended adoptive parent in the absence of a cooperative postadoption agreement.

(c) If the Superior Court determines that the child’s best interests will be served by postadoption communication or contact with either or both birth parents, the court shall so order, stating the nature and frequency of the communication or contact. A court may grant postadoption communication or contact privileges if: (1) Each intended adoptive parent consents to the granting of communication or contact privileges; (2) the intended adoptive parent and either or both birth parents execute a cooperative agreement and file the agreement with the court; (3) consent to postadoption communication or contact is obtained from the child, if the child is at least twelve years of age; and (4) the cooperative postadoption agreement is approved by the court.

(d) A cooperative postadoption agreement shall contain the following: (1) An acknowledgment by either or both birth parents that the termination of parental rights and the adoption is irrevocable, even if the adoptive parents do not abide by the cooperative postadoption agreement; and (2) an acknowledgment by the adoptive parents that the agreement grants either or both birth parents the right to seek to enforce the cooperative postadoption agreement.

(e) The terms of a cooperative postadoption agreement may include the following: (1) Provision for communication between the child and either or both birth parents; (2) provision for future contact between either or both birth parents and the child or an adoptive parent; and (3) maintenance of medical history of either or both birth parents who are parties to the agreement.

(f) The order approving a cooperative postadoption agreement shall be made part of the final order terminating parental rights. The finality of the termination of parental rights and of the adoption shall not be affected by implementation of the provisions of the postadoption agreement. Such an agreement shall not affect the ability of the adoptive parents and the child to change their residence within or outside this state.

(g) A disagreement between the parties or litigation brought to enforce or modify the agreement shall not affect the validity of the termination of parental rights or the adoption and shall not serve as a basis for orders affecting the custody of the child. The court shall not act on a petition to change or enforce the agreement unless the petitioner had participated, or attempted to participate, in good faith in mediation or other appropriate dispute resolution proceedings to resolve the dispute and allocate any cost for such mediation or dispute resolution proceedings.

(h) An adoptive parent, guardian ad litem for the child or the court, on its own motion, may, at any time, petition for review of any order entered pursuant to subsection (c) of this section, if the petitioner alleges that such action would be in the best interests of the child. The court may modify or terminate such orders as the court deems to be in the best interest of the adopted child.

(i) The Superior Court upon hearing and notice, as provided in sections 45a-716 and 45a-717, may grant a petition for termination of parental rights based on consent filed pursuant to this section if it finds that (1) upon clear and convincing evidence, the termination is in the best interest of the child, and (2) such parent has voluntarily and knowingly consented to termination of the parent’s parental rights with respect to such child. If the court denies a petition for termination of parental rights based on consent, it may refer the matter to an agency to assess the needs of the child, the care the child is receiving and the plan of the parent for the child. Consent for the termination of the parental rights of one parent does not diminish the parental rights of the other parent of the child, nor does it relieve the other parent of the duty to support the child.

(j) The Superior Court, upon notice and hearing as provided in sections 45a-716 and 45a-717, may grant a petition filed pursuant to this section if it finds by clear and convincing evidence that (1) the Department of Children and Families has made reasonable efforts to locate the parent and to reunify the child with the parent in accordance with subsection (a) of section 17a-111b, unless the court finds in this proceeding that the parent is unable or unwilling to benefit from reunification efforts, except that such finding is not required if the court has determined at a hearing pursuant to section 17a-111b, or determines at trial on the petition, that such efforts are not required, (2) termination is in the best interest of the child, and (3) (A) the child has been abandoned by the parent in the sense that the parent has failed to maintain a reasonable degree of interest, concern or responsibility as to the welfare of the child; (B) the child (i) has been found by the Superior Court or the Probate Court to have been neglected or uncared for in a prior proceeding, or (ii) is found to be neglected or uncared for and has been in the custody of the commissioner for at least fifteen months and the parent of such child has been provided specific steps to take to facilitate the return of the child to the parent pursuant to section 46b-129 and has failed to achieve such degree of personal rehabilitation as would encourage the belief that within a reasonable time, considering the age and needs of the child, such parent could assume a responsible position in the life of the child; (C) the child has been denied, by reason of an act or acts of parental commission or omission including, but not limited to, sexual molestation or exploitation, severe physical abuse or a pattern of abuse, the care, guidance or control necessary for the child’s physical, educational, moral or emotional well-being, except that nonaccidental or inadequately explained serious physical injury to a child shall constitute prima facie evidence of acts of parental commission or omission sufficient for the termination of parental rights; (D) there is no ongoing parent-child relationship, which means the relationship that ordinarily develops as a result of a parent having met on a day-to-day basis the physical, emotional, moral and educational needs of the child and to allow further time for the establishment or reestablishment of such parent-child relationship would be detrimental to the best interest of the child; (E) the parent of a child under the age of seven years who is neglected or uncared for, has failed, is unable or is unwilling to achieve such degree of personal rehabilitation as would encourage the belief that within a reasonable period of time, considering the age and needs of the child, such parent could assume a responsible position in the life of the child and such parent’s parental rights of another child were previously terminated pursuant to a petition filed by the Commissioner of Children and Families; (F) the parent has killed through deliberate, nonaccidental act another child of the parent or has requested, commanded, importuned, attempted, conspired or solicited such killing or has committed an assault, through deliberate, nonaccidental act that resulted in serious bodily injury of another child of the parent; or (G) the parent was convicted as an adult or a delinquent by a court of competent jurisdiction of a sexual assault resulting in the conception of the child, except a conviction for a violation of section 53a-71 or 53a-73a, provided the court may terminate such parent’s parental rights to such child at any time after such conviction.

(k) Except in the case where termination is based on consent, in determining whether to terminate parental rights under this section, the court shall consider and shall make written findings regarding: (1) The timeliness, nature and extent of services offered, provided and made available to the parent and the child by an agency to facilitate the reunion of the child with the parent; (2) whether the Department of Children and Families has made reasonable efforts to reunite the family pursuant to the federal Adoption Assistance and Child Welfare Act of 1980, as amended; (3) the terms of any applicable court order entered into and agreed upon by any individual or agency and the parent, and the extent to which all parties have fulfilled their obligations under such order; (4) the feelings and emotional ties of the child with respect to the child’s parents, any guardian of such child’s person and any person who has exercised physical care, custody or control of the child for at least one year and with whom the child has developed significant emotional ties; (5) the age of the child; (6) the efforts the parent has made to adjust such parent’s circumstances, conduct, or conditions to make it in the best interest of the child to return such child home in the foreseeable future, including, but not limited to, (A) the extent to which the parent has maintained contact with the child as part of an effort to reunite the child with the parent, provided the court may give weight to incidental visitations, communications or contributions, and (B) the maintenance of regular contact or communication with the guardian or other custodian of the child; and (7) the extent to which a parent has been prevented from maintaining a meaningful relationship with the child by the unreasonable act or conduct of the other parent of the child, or the unreasonable act of any other person or by the economic circumstances of the parent.

(l) Any petition brought by the Commissioner of Children and Families to the Superior Court, pursuant to subsection (a) of section 46b-129, may be accompanied by or, upon motion by the petitioner, consolidated with a petition for termination of parental rights filed in accordance with this section with respect to such child. Notice of the hearing on such petitions shall be given in accordance with sections 45a-716 and 45a-717. The Superior Court, after hearing, in accordance with the provisions of subsection (i) or (j) of this section, may, in lieu of granting the petition filed pursuant to section 46b-129, grant the petition for termination of parental rights as provided in section 45a-717.

(m) Nothing contained in this section and sections 17a-113, 45a-187, 45a-606, 45a-607, 45a-707 to 45a-709, inclusive, 45a-715 to 45a-718, inclusive, 45a-724, 45a-725, 45a-727, 45a-733, 45a-754 and 52-231a shall negate the right of the Commissioner of Children and Families to subsequently petition the Superior Court for revocation of a commitment of a child as to whom parental rights have been terminated in accordance with the provisions of this section. The Superior Court may appoint a statutory parent at any time after it has terminated parental rights if the petitioner so requests.

(n) If the parental rights of only one parent are terminated, the remaining parent shall be the sole parent and, unless otherwise provided by law, guardian of the person.

(o) In the case where termination of parental rights is granted, the guardian of the person or statutory parent shall report to the court not later than thirty days after the date judgment is entered on a case plan, as defined by the federal Adoption Assistance and Child Welfare Act of 1980, for the child which shall include measurable objectives and time schedules. At least every three months thereafter, such guardian or statutory parent shall make a report to the court on the progress made on implementation of the plan. The court may convene a hearing upon the filing of a report and shall convene and conduct a permanency hearing pursuant to subsection (k) of section 46b-129 for the purpose of reviewing the permanency plan for the child no more than twelve months from the date judgment is entered or from the date of the last permanency hearing held pursuant to subsection (k) of section 46b-129, whichever is earlier, and at least once a year thereafter while the child remains in the custody of the Commissioner of Children and Families. For children where the commissioner has determined that adoption is appropriate, the report on the implementation of the plan shall include a description of the reasonable efforts the department is taking to promote and expedite the adoptive placement and to finalize the adoption of the child, including documentation of child specific recruitment efforts. At such hearing, the court shall determine whether the department has made reasonable efforts to achieve the permanency plan. If the court determines that the department has not made reasonable efforts to place a child in an adoptive placement or that reasonable efforts have not resulted in the placement of the child, the court may order the Department of Children and Families, within available appropriations, to contract with a child-placing agency to arrange for the adoption of the child. The department, as statutory parent, shall continue to provide care and services for the child while a child-placing agency is arranging for the adoption of the child.

(p) The provisions of section 17a-152, regarding placement of a child from another state, and the provisions of section 17a-175, regarding the Interstate Compact on the Placement of Children, shall apply to placements pursuant to this section.

(q) The provisions of this section shall be liberally construed in the best interests of any child for whom a petition under this section has been filed.

(1959, P.A. 184, S. 1; February, 1965, P.A. 488, S. 9; P.A. 73-156, S. 4; P.A. 74-164, S. 3, 20; P.A. 75-420, S. 4, 6; P.A. 76-226; 76-436, S. 589, 681; P.A. 77-452, S. 7, 72; P.A. 82-202, S. 1; P.A. 83-355, S. 2; 83-387, S. 1; 83-478, S. 1; P.A. 84-449, S. 1, 7; P.A. 87-555, S. 1; P.A. 93-91, S. 1, 2; 93-193, S. 1; P.A. 94-81, S. 1; P.A. 95-238, S. 3; P.A. 96-130, S. 39; 96-246, S. 18; P.A. 98-241, S. 8, 18; P.A. 99-166, S. 4; P.A. 00-75, S. 1; 00-137, S. 1; 00-196, S. 15; P.A. 01-159, S. 3; 01-195, S. 21, 22, 181; P.A. 03-243, S. 1; P.A. 06-102, S. 7, 8.)

History: 1965 act changed “no degree of interest” to “reasonable degree of interest” in Subdiv. (a), deleted “totally” from before “failed” in Subdiv. (b) and added Subdiv. (c) and allowed waiver of requirement that one year expire before termination of parental rights; P.A. 73-156 added provisions re transfer of contested case from probate court to juvenile court, deleted detailed provisions re one year waiting period and re affect of termination of parental rights on child’s religious affiliation or inheritance rights; P.A. 74-164 deleted provisions re transfer of case from probate to juvenile court, added provisions re grounds for terminating parental rights and Subsecs. (b) and (c); P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-226 replaced commissioner of social services with commissioner of children and youth services and allowed attorney representing child to bring petition for termination of parental rights; P.A. 76-436 replaced juvenile court with superior court, effective July 1, 1978; P.A. 77-452 reiterated changes of 1976 act; P.A. 82-202 amended Subsec. (a) by adding provision requiring finding upon standard of “clear and convincing evidence”; P.A. 83-355 amended Subsec. (a) by providing that “The petition shall be in the form and contain the information set forth in subsection (b) of section 45-61c and be subject to the provisions of subsections (c) and (d) of said section”; P.A. 83-387 inserted a new Subsec. (b) to require the court to consider and make written findings concerning certain factors in its determination of whether to terminate parental rights, and relettered the remaining subsections accordingly: P.A. 83-478 amended Subsec. (a) by requiring the court prior to granting a petition for termination to find that “the termination is in the best interest of the child”, rephrasing the grounds for termination and inserting in Subdiv. (3) the provision that “nonaccidental or inadequately explained serious physical injury to a child shall constitute prima facie evidence of acts of parental commission or omission sufficient for the termination of parental rights”; P.A. 84-449 amended Subsecs. (a) and (b) by revising procedure for consent termination of parental rights, amended Subsec. (d) by providing that the requirement of written findings by the court does not apply in the case where termination is based on consent, amended Subsec. (e) by authorizing the commissioner of children and youth services in certain circumstances to petition for termination of parental rights with respect to a child who has not been committed to him, added Subsec. (g) re the remaining parent as sole parent and guardian, added Subsec. (h) re the parental rights and duties of the remaining parent and added Subsec. (i) re a case plan for a child where termination of parental rights is granted based on consent; P.A. 87-555 amended Subsec. (i) by deleting “based on consent”, deleting “six” and substituting “twelve”, requiring department of children and youth services to make a report to the court, adding “subsequent to the report the” and deleting “no less than” and substituting “at least”; Sec. 17-43a transferred to Sec. 17a-112 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-193 amended Subsec. (c) by adding provision re abandonment of child under the age of 6 months as evidence that waiver is necessary to promote best interest of child, amended Subsec. (d) by adding requirement of written findings re efforts to reunite family pursuant to federal Child Welfare Act of 1980, and amended Subsec. (e) to permit consolidation of petitions of neglect and termination; P.A. 94-81 amended Subsec. (i) by specifying that 90-day report deadline begins from the date judgment is entered, by making subsequent reports the responsibility of guardian or statutory parent rather than department of children and families and requiring such reports to be made twice a year rather than annually and by adding provision that court shall convene hearing for review of case plan no more than 15 months from date of judgment and at least once a year thereafter; P.A. 95-238 amended Subsec. (b) by requiring the court to find that the Department of Children and Families has made reasonable efforts to reunify the child with the parent prior to granting a petition, except where such reasonable efforts were not possible, added Subsec. (c)(2) re children under age 7 and made technical changes; P.A. 96-130 added Subsec. (j) re liberal construction in best interests of child; P.A. 96-246 revised section, amending Subsec. (b) to include granting petitions based on consent and procedure when denial of petition based on consent, amending Subsec. (c) re grounds for granting petition for termination and amending Subsec. (e) by adding “and made available” after “provided”; P.A. 98-241 added Subsec. (c)(3)(B)(2) re finding that child is neglected or uncared for and that child has been in custody for at least 15 months, added “including, but not limited to, sexual molestation or exploitation, severe physical abuse or a pattern of abuse” to Subsec. (c)(3)(C) and added Subsec. (c)(3)(F) and (G) re death or injury of another child or conviction of parent of sexual assault resulting in conception of a child and deleted former Subsec. (d) re conditions for waiving requirement that one year expire before termination of parental rights, effective July 1, 1998; P.A. 99-166 amended Subsec. (c)(3)(G) by adding “provided the court may terminate such parent’s parental rights to such child at any time after such conviction” and amended Subsec. (h) by changing 90 to 60 days for report from statutory parent or guardian from date judgment is entered, adding requirement that case plan include measurable objectives and time schedules, requiring subsequent report by statutory parent or guardian on progress made on implementation of plan and changed hearing re review of plan from no more than 15 months to no more than 12 months from date judgment is entered; P.A. 00-75 amended former Subsec. (c), redesignated as Subsec. (j), by adding “or the Probate Court” in Subdiv. (3)(B); P.A. 00-137 added new Subsecs. (b) to (h), inclusive, re cooperative postadoption agreements, redesignated former Subsecs. (b) to (i), inclusive, as Subsecs. (i) to (p), inclusive, made technical changes in Subsec. (i), amended Subsec. (j)(3) to make technical changes in Subparas. (B) and (C) and to add “as an adult or a delinquent” in Subpara. (G), made conforming technical changes in Subsec. (l), and amended Subsec. (o) to change reporting time frame from 60 days to 30 days of date of judgment, to add provision re court determination that adoption plan has become finalized, to add provision re report on implementation of adoption plan by department, including reasonable efforts of department to promote and expedite adoption placement and finalization, to add provision authorizing the court to order the department, within available appropriations, to contract with child-placing agency to arrange for adoption of child, and to add provision requiring the department to continue to provide care and services to child while agency is arranging adoption; P.A. 00-196 made technical changes in former Subsec. (c), redesignated as Subsec. (j); P.A. 01-159 amended Subsec. (o) by requiring report re progress made on implementation of plan not less than every 3 months, adding provision that court may convene hearing on filing of report for purpose of reviewing plan not more than 12 months from judgment or date of last permanency hearing, and adding provision that at the hearing, the court shall determine whether department has made reasonable efforts to achieve permanency plan; P.A. 01-195 made technical changes in Subsecs. (e) and (o), effective July 11, 2001; P.A. 03-243 added new Subsec. (p) re application of Secs. 17a-152 and 17a-175 to placements pursuant to this section and redesignated existing Subsec. (p) as Subsec. (q); P.A. 06-102 amended Subsec. (j) to reference Sec. 17a-111b(a), delete reference to Sec. 17a-110(b), substitute “efforts are not required” for “efforts are not appropriate”, and make technical changes and amended Subsec. (o) to require a permanency hearing pursuant to Sec. 46b-129(k), substitute yearly reviews while the child remains in the custody of commissioner for yearly reviews until adoption plan is finalized, and make technical changes.

See Sec. 45a-764 re adoption procedures.

Cited. 165 C. 435, 436; 168 C. 421. Statute requires establishing the complete absence of an ongoing relationship. 177 C. 648. Cited. 179 C. 155; 181 C. 638; 182 C. 545; 183 C. 11; 187 C. 431; 188 C. 259. Due process requires proof of allegations by clear and convincing evidence rather than the preponderance of evidence standard of proof. 189 C. 58. Cited. Id., 66; Id., 276. Principles of res judicata and collateral estoppel as applied to petitions to terminate parental rights discussed. 190 C. 310. Cited. 194 C. 252; 195 C. 344; 196 C. 18; 210 C. 157; 215 C. 31; Id., 277; 217 C. 459.

Cited. 1 CA 298; Id., 463; 2 CA 705; 3 CA 30; 4 CA 653; 6 CA 194; Id., 360; 9 CA 506; Id., 598; Id., 608; 10 CA 36; 11 CA 497; Id., 507; 13 CA 23; Id., 91; Id., 605; Id., 626; 15 CA 367; 16 CA 693; 18 CA 806; 19 CA 20; Id., 371; 20 CA 228; Id., 725; 23 CA 207; 24 CA 135; Id., 338. Where statutory requirements are met, a mother’s prenatal conduct can be basis of a finding of neglect or termination of parental rights. 25 CA 586; judgment reversed, see 223 C. 492. Cited. 26 CA 414; 29 CA 112; Id., 600; 30 CA 839.

Cited. 31 CS 271; 41 CS 23; Id., 145.

Subsec. (a):

Subdiv. (3): Termination of parental rights and relation thereto of adoptability of minor child discussed. 189 C. 66. Failure to rehabilitate cited. 194 C. 252. No ongoing parent-child relationship cited. Id. Cited. 217 C. 459.

Subsec. (b):

Simultaneous hearing under statute not violation of due process rights on its face and as applied. 179 C. 155. Cited. 201 C. 229.

Subdiv. (2): Court dismissed as not proven alternate ground for termination of parental rights where parents have failed to achieve a degree of personal rehabilitation that would allow them to assume a responsible position in their child’s life; the dismissal of this alternate ground was not at issue in case. 2 CA 705, 707. Subdiv. (4): No ongoing parent-child relationship discussed. Id., 705. Cited. 3 CA 194; Id., 507; 9 CA 490; 15 CA 455; 22 CA 656; 24 CA 338; 30 CA 839; 35 CA 490; 38 CA 214.

Annotations to present section:

Cited. 223 C. 492. Court held legislature intended provisions of Sec. 52-212a and this section to coexist so Superior Court has limited jurisdiction to open judgment for termination of parental rights for four months after its rendering but not thereafter in absence of waiver of consent. 224 C. 263. Cited. 229 C. 345; 234 C. 194. Commissioner not required to prove, by clear and convincing evidence, that reasonable efforts were made to reunite parent with children as a predicate to terminating parental rights. 250 C. 674. Provision requiring commissioner to make reasonable efforts to reunite parent and child does not apply retroactively. Id. In order to terminate a parent’s parental rights under section, petitioner required to prove, by clear and convincing evidence, that department has made reasonable efforts to reunify family, termination is in best interest of child, and there exists any of the seven grounds for termination delineated in Subsec. (j)(3). 268 C. 614. A child has standing to appeal from termination of parental rights because the rights of the child are inextricably intertwined with those of the parent. 290 C. 131.

Where statutory requirements are met, a mother’s prenatal conduct can be basis of a finding of neglect or termination of parental rights. 25 CA 586; judgment reversed, see 223 C. 492. Cited. 26 CA 58; Id., 414; 28 CA 247; 29 CA 112; Id., 600; 30 CA 839; 35 CA 276; Id., 490; 40 CA 366; 46 CA 69. Jurisdiction for terminating parental rights lies either in Probate Court or Superior Court pursuant to this section and Sec. 45a-715(a) and (g); administrative hearing officer in department has no authority to hear or determine a petition for termination of parental rights. 49 CA 706. There is no statutory requirement that department file a treatment plan as condition precedent to filing of a termination petition. Id. In a termination proceeding, burden is on department to prove by clear and convincing evidence that sufficient grounds exist for termination and that termination would serve the best interests of the child. Id. Section requires trial court to analyze respondent’s rehabilitative status as it relates to the needs of the particular child, and further, that such rehabilitation must be foreseeable within a reasonable time. Id., 763. Parent failed to achieve personal rehabilitation when, as of date of the petition, parent is unrecovered, active alcoholic and substance abuser, unable to provide for care and custody of the children, and termination of parental rights is in best interest of the children where trial court made specific findings regarding the seven statutory factors. 51 CA 446. Trial court did not err in finding the parent had not rehabilitated herself and could not assume a responsible position in the life of the child within a reasonable time. Id., 829. Res judicata does not bar reliance on provision authorizing termination of parental rights where a child has been found in prior proceeding to have been neglected. 52 CA 576. Burden of proof was not shifted to respondent father as to whether department made reasonable efforts to reunify him with the child because department made reasonable efforts specifically directed to respondent by offering him over the course of three years at least six services to facilitate reunification. 56 CA 776. Seven factors set forth in section serve simply as guidelines to court and are not statutory prerequisites that need to be proven by clear and convincing evidence before termination can be ordered. 60 CA 96. Use of clearly erroneous standard of review on appeal from a termination of parental rights proceeding does not deny respondent adequate procedural safeguards. 85 CA 528. Even when there is a finding of a bond between parent and a child, it still may be in child’s best interest to terminate parental rights. 104 CA 744. Court properly found parents had failed to achieve sufficient rehabilitation. 105 CA 515.

Cited. 43 CS 108; 44 CS 101; Id., 169; Id., 551. Discussed. 45 CS 364.

Subsec. (a):

Authority to draft and sign petitions to terminate parental rights is not limited to attorneys. 247 C. 1.

Cited. 40 CA 366.

Subsec. (i) (former Subsec. (b)):

Cited. 221 C. 903; 226 C. 917; 229 C. 345.

Cited. 24 CA 338; 25 CA 536; Id., 741; 26 CA 58; 30 CA 839; 33 CA 12. Subdiv. (2) cited. 38 CA 214. Cited. 39 CA 353. Subdiv. (2) cited. 42 CA 664. Cited. 44 CA 80. Trial court properly found abandonment, that department did all it could to give respondent custody and did not shift the burden of permanency planning. 47 CA 124. Grounds of failure to achieve personal rehabilitation and nonaccidental or inadequately explained serious physical injury of child discussed. 49 CA 229. Cited. Id., 541. Subdiv. (2): Court properly granted coterminous petitions on basis of failure to achieve personal rehabilitation and a new adjudication of neglect was not required because court’s reliance on prior adjudications of neglect was not improper. 63 CA 339.

Subsec. (j) (former Subsec. (c)):

Cited. 229 C. 345. Not unconstitutional as applied to termination of parental rights of an unfit mother upon proof by clear and convincing evidence that her child has been, among other things, uncared for. 270 C. 382. Even if the evidence had established that additional family therapy might have been beneficial, trial court’s finding that department made reasonable efforts at reunification was not clearly erroneous. 290 C. 131. Under 2003 revision, department must prove either that it has made reasonable efforts to reunify parent and child or, alternatively, that the parent is unwilling or unable to benefit from reunification efforts. 293 C. 539. Where prior neglect adjudication must be opened, there was no longer any basis for trial court’s finding that the children were neglected, regardless of whether parent raised claim on appeal, because court’s finding was based on the prior neglect adjudication. 301 C. 345.

Cited. 30 CA 839; 49 CA 510. Resolution of whether termination petitions are appropriate requires a trial court to determine, inter alia, if termination of parental rights would serve best interests of the child. Id., 706. Trial court’s determination that grounds existed to terminate respondent’s parental rights was not clearly erroneous where trial court concluded that respondent’s failure to believe child when confronted with child’s account of incidents of abuse as well as with abuser’s admission of abuse, and respondent’s failure to protect child from further abuse, to utilize reunification services and to cooperate with police and department to ensure child’s protection, constitute acts violative of Subdiv. (3)(C). Id., 763. Moving out of state relevant circumstance to determination of reasonable effort to reunite family. 50 CA 554. Provisions for granting a petition under Subsec. interpreted. 51 CA 595. “Reasonable efforts” in Subdiv. (1) defined and department required to take into consideration parent’s mental condition when determining what “reasonable efforts” to make at reunification. 54 CA 463. Trial court properly found, with respect to Subdiv. (3)(D), that biological father of the minor child did not maintain an ongoing parent-child relationship and that to allow additional time for establishing such a relationship would be detrimental to the best interests of the minor child who had no positive memories of and negative feelings toward her father. 55 CA 807. Subdiv. (3): Abandonment focuses on parent’s conduct and occurs where a parent fails to visit a child, does not display love or affection for the child, does not personally interact with the child and demonstrates no concern for the child’s welfare; to “maintain” a reasonable degree of interest, concern or responsibility implies a continuing, reasonable degree of concern and not a sporadic showing. 56 CA 12. As used in Subdiv. (3)(B), personal rehabilitation refers to restoration of a parent to his or her former constructive and useful role as a parent. Id., 167. Subdiv. (3)(B) is not void for vagueness; it provides fair warning of the conduct necessary for personal rehabilitation and provides minimum guidelines for enforcement. Id. Failure to achieve rehabilitation must be proven by clear and convincing evidence, which is something more than preponderance of the evidence, required in neglect proceedings and in other civil cases, but something less than proof beyond a reasonable doubt, required in criminal cases. Id., 688. Rehabilitation must be foreseeable within a reasonable time, which is a factual determination that must be made on case-by-case basis. Id. “Personal rehabilitation” under Subdiv. (3)(B), rev. to 1997, defined. 57 CA 441. Discussed re parent’s failure to achieve sufficient personal rehabilitation and lack of an ongoing parent-child relationship; Appellate Court need only find one statutory basis to affirm decision to terminate parental rights. 58 CA 234. Father abandoned child within meaning of statute; claim is not valid that section is unconstitutionally void for vagueness because it fails to put an incarcerated parent on notice re how to prevent termination of parental rights; section does not violate double jeopardy clause of U.S. Constitution as applied to incarcerated parent. Id., 244. Subdiv. (3)(B) requires trial court to analyze respondent’s rehabilitative status as it relates to needs of the child and such rehabilitation must be forseeable within a reasonable time. 61 CA 19. Trial court’s finding that respondent failed to achieve sufficient personal rehabilitation was not clearly erroneous. Id. Adjudication of neglect is not a prerequisite to order terminating parental rights on the basis of abandonment. Id., 185. Court did not abuse its discretion when it declined to apply Matthews v. Eldridge balancing test in denying respondent’s motion to bifurcate termination hearing. Id., 197. Subsec. protects due process rights of respondent by requiring clear and convincing evidence in the adjudicatory phase. Id. Evidence and standards re determination of degree of personal rehabilitation under Subdiv. (3)(B) in adjudicatory phase of termination proceedings discussed. Id., 224. Reasonable efforts, for purposes of Subdiv. (1), means doing everything reasonable, not everything possible. Id., 248. Relative youth of respondent not an excuse in determination of failure to achieve personal rehabilitation under Subdiv. (3)(B). Id. Department’s act of offering mother substance abuse evaluation and treatment, parenting skill classes, domestic violence counseling, a family reunification program, a psychological evaluation and visitation constituted “reasonable efforts to locate the parent and to reunify the child with the parent”; trial court’s determination to terminate parental rights based on failure to achieve sufficient personal rehabilitation affirmed. 62 CA 470. Father’s claim under Subsec. is moot because father did not challenge court’s finding that he was unwilling to benefit from reunification efforts, which finding satisfied the statute’s first prong; case is distinguishable from In re Valerie D. because here it was the father’s own conduct, not conduct of a third party, that prevented development of a relationship with his children. Id., 500. Subdiv. (3)(D): Trial court’s conclusion that there was no ongoing parent-child relationship was factually supported by the record; evidence established that nine-year-old child had no present memories of or feelings for respondent father and had never known his father. Court also found by clear and convincing evidence that it was not in child’s best interest to allow further time to establish a parent-child relationship because child is very emotionally fragile and suffers from several disorders, has bonded with his maternal grandparents who are making progress with him, has a strong need for permanency and respondent father is unable to understand child’s special needs. 63 CA 516. Lack of rehabilitation may be demonstrated by the length of time in which defendant waits to begin the first rehabilitative steps. 65 CA 538. Court properly based its decision on 217 C. 459 where respondent, rather than the state, created circumstances that caused and perpetuated the lack of an ongoing relationship between respondent and the child. 67 CA 417. Trial court’s determination that department had made reasonable efforts to reunify respondent and her child was not clearly erroneous. 68 CA 342. Trial court improperly concluded that department’s efforts to reunify respondent with minor child were reasonable under circumstances of case where department acknowledged that decision not to engage respondent in further reunification efforts was based on prior experiences with respondent; at department’s request, respondent completed substance abuse treatment yet department did not make reasonable efforts at reunification when it should have done so; trial court’s finding that respondent was unable or unwilling to benefit from reunification efforts not supported by clear and convincing evidence. 73 CA 637. In determining whether there was an ongoing parent-child relationship, it is the character of that relationship at the time of the filing of termination petition that is relevant to court’s inquiry. 75 CA 466. Subdiv. (3)(B): Personal rehabilitation refers to restoration of a parent to his or her former constructive and useful role as a parent; statute requires court to find by clear and convincing evidence that the parent’s level of rehabilitation is less than that which would encourage a belief that he or she can assume a responsible position in the child’s life within a reasonable time. 83 CA 17. Consideration of best interest of child comes after a determination that termination is warranted. 85 CA 528. Statutory requirements for termination of parental rights discussed; court properly concluded that commissioner had established, by clear and convincing evidence, that, despite parental skills training provided by department to parents, parents did not have ability to care for their daughters, either at time of termination proceedings or in the immediately foreseeable future. 90 CA 565. Legislature’s choice of “clear and convincing evidence” standard of proof under Subsec. does not violate due process provisions of state constitution; state constitution does not require court or legislature to equate terminations of parental rights with criminal convictions. Id. Judgment terminating father’s parental rights was improper and could not stand where evidence showed department made no efforts to foster a relationship between child and father prior to filing of termination petition because father’s paternity had not been conclusively established. 93 CA 42. Subdiv. (3): Although “serious physical injury” in Subpara. (F) is not defined in statute, the court looked to its commonly approved usage, which is its dictionary definition; when applied to circumstances of case, there is ample evidence that the child’s physical injury, a broken elbow caused by respondent mother who threw her young child across the floor and failed to seek medical attention for her injury for almost five days after the assault, was serious since the assault caused a severe fracture to child’s elbow, required casting and caused distress to the child for at least three weeks after the assault. 97 CA 748. Subdiv. (3)(B)(ii): Neither Appellate Court nor trial court may speculate, or make a finding with respect to a termination of parental rights petition, on the basis of evidence that is not in the record. 104 CA 635. Subdiv. (3)(B)(ii): Issue is not whether parent has improved her ability to manage her life but whether she has gained an ability to care for the specific needs of her children. Id., 744. Subdiv. (3)(B): In making the determination as to whether the parent has achieved a sufficient degree of personal rehabilitation, the proper focus is on the parent’s demonstrable development in relation to the needs of the child; the critical issue in assessing rehabilitation is whether the parent has gained the ability to care for the particular needs of the child at issue. 108 CA 839. In action for the termination of parental rights, the court did not deny respondent her procedural due process rights when conducting a trial on the merits with only her counsel present as the court still required petitioner to prove by clear and convincing evidence not only the grounds for termination, but that it was in the child’s best interest for respondent’s parental rights to be terminated. 111 CA 210. Trial court properly concluded that mother’s denial of drug use and refusal to submit to drug testing supported adjudication that she failed to achieve personal rehabilitation under Subdiv. (3)(B); court properly determined that mother failed to achieve personal rehabilitation under section despite extensive use of support systems. 112 CA 69. Parental rights may be terminated under Subdiv. (3)(B)(i) because a parent must be able to meet the needs of the child, which are paramount, regardless of the needs of the parent, and the critical issue is not whether the parent has improved ability to manage own life but whether the parent has gained ability to care for the needs of the child. Id., 582. Reasonable efforts to reunite respondent and child were no longer appropriate where respondent abandoned child by leaving home and not communicating with child or inquiring as to child’s welfare while respondent was living and incarcerated in another state or when he returned to Connecticut, where he failed to support child and was convicted and incarcerated for sexual assault of a minor. 115 CA 111. Department made reasonable efforts to reunify child with parent where department offered mother substance abuse treatment, group and individual therapy, drug testing, supervised and unsupervised visitation, parenting education, psychological evaluation, in-home reunification services, housing assistance and transportation and mother failed to achieve a sufficient degree of personal rehabilitation and her inability to parent prevented her from assuming a responsible position with respect to her child. 117 CA 710. Subdiv. (3)(B): Trial court must analyze the respondent’s rehabilitative status as it relates to the needs of the particular child and whether prospects for rehabilitation can be realized within a reasonable time given the age and needs of the child. 120 CA 523. Subsec. not unconstitutionally void for vagueness as applied to respondent since referral for sexual offender treatment was sufficient to put respondent on notice that failure to attend could result in termination of his parental rights. 121 CA 376. Court improperly required petitioner to prove a subordinate fact by clear and convincing evidence. 123 CA 103. Subdiv. (3): Unresolved issues of domestic violence and lack of stable, safe housing support conclusion that parent failed to achieve sufficient degree of personal rehabilitation; respondent did not demonstrate that her counsel’s representation resulted in prejudice to her. 126 CA 71. A 3-month time frame for achieving necessary degree of personal rehabilitation was reasonable given the age and needs of the child. 129 CA 449.

Cited. 44 CS 551. Legislature intended that Subdiv. (3)(F) be applied retroactively to facts which took place prior to its enactment; also, the law to be applied in a termination proceeding is the law that exists at time termination proceeding is brought. 45 CS 586.

Subsec. (k) (former Subsec. (d)):

Cited. 229 C. 345.

Cited. 24 CA 338; 30 CA 839; 33 CA 12; 38 CA 214; 39 CA 353; 44 CA 80. Trial court’s findings that department had made the statutorily required “reasonable efforts” to reunify children with their mother were not supported by clear and convincing evidence; judgments reversed. 48 CA 290. Record supported trial court’s factual findings where trial court found that respondent’s decision to protect abuser, to deny or disregard the effects of sexual abuse on the child and to refuse counseling services prevented respondent from having a relationship with the child, and that department offered various counseling services to assist respondent and to facilitate reunification with the child, but respondent failed to utilize them. 49 CA 763. Subdiv. (1): Although respondent mother was offered a number of services by department aimed at reunification, including overnight visitation, visitation at the school and rehabilitation center, a bus pass to facilitate transportation, a psychological evaluation and various other social worker services, she failed to take advantage of them and to become more than minimally involved in her child’s life; court found by clear and convincing evidence that the department made reasonable and appropriate efforts to reunite respondent mother with her child. 56 CA 12. In certain instances, court may be required to make written findings concerning child’s emotional ties to preadoptive family; such finding is required when child has developed significant emotional ties to preadoptive family and that family has exercised physical care, custody or control of the child for at least one year. 107 CA 395. In arriving at decision in dispositional phase of whether it is established by clear and convincing evidence that continuation of respondent’s parental rights is not in best interest of the child, court is mandated to consider and make written findings regarding the seven factors delineated in Subsec. 120 CA 523. Under Subsec., the word “reasonable” is the linchpin on which department’s efforts in a particular set of circumstances are to be adjudged, using the clear and convincing standard of proof; “reasonable efforts” means doing everything reasonable, not everything possible. 124 CA 650.



Section 17a-113 - (Formerly Sec. 17-43b). Custody of child pending application for removal of guardian or termination of parental rights; enforcement by warrant.

When application has been made for the removal of one or both parents as guardians or of any other guardian of the person of such child, or when an application has been made for the termination of the parental rights of any parties who may have parental rights with regard to any minor child, the superior court in which such proceeding is pending may, if it deems it necessary based on the best interests of the child, order the custody of such child to be given to the Commissioner of Children and Families or some proper person or to the board of managers of any child-caring institution or organization, or any children’s home or similar institution licensed or approved by the Commissioner of Children and Families, pending the determination of the matter, and may enforce such order by a warrant directed to a proper officer commanding the officer to take possession of the child and to deliver such child into the custody of the person, board, home or institution designated by such order; and said court may, if either or both parents are removed as guardians or if any other guardian of the person is removed, or if said parental rights are terminated, enforce its decree, awarding the custody of the child to the person or persons entitled thereto, by a warrant directed to the proper officer commanding the officer to take possession of the child and to deliver such child into the care and custody of the person entitled thereto. Such officer shall make returns to such court of such officer’s doings under either warrant. Upon the issuance of such order giving custody of the child to the Commissioner of Children and Families, or not later than sixty days after the issuance of such order, the court shall make a determination whether the Department of Children and Families made reasonable efforts to keep the child with his or her parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible, taking into consideration the child’s best interests, including the child’s health and safety.

(P.A. 74-164, S. 17, 20; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 590, 681; P.A. 77-614, S. 521, 610; P.A. 82-43, S. 1; P.A. 93-91, S. 1, 2; May 9 Sp. Sess. P.A. 02-7, S. 34.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 replaced juvenile court with superior court and gave custody of children to commissioner of children and youth services rather than commissioner of social services, effective July 1, 1978; P.A. 77-614 replaced social services commissioner with commissioner of human resources as licensing authority of institutions, effective January 1, 1979; P.A. 82-43 replaced human resources commissioner with children and youth services commissioner as licensing or approving agency for children’s homes and institutions; Sec. 17-43b transferred to Sec. 17a-113 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; May 9 Sp. Sess. P.A. 02-7 authorized the court to issue the custody order “if it deems it necessary based on the best interests of the child” rather than “if it deems it necessary”, added provision requiring the court upon the issuance of order giving custody of the child to Commissioner of Children and Families, or not later than 60 days thereafter, to make a determination whether the Department of Children and Families made reasonable efforts to keep the child with his or her parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible considering the best interests of the child and made technical changes for purposes of gender neutrality, effective August 15, 2002.



Section 17a-114 - (Formerly Sec. 17-43c). Licensing of persons for child placement required. Criminal history records checks. Placement of children with relatives, nonrelatives and special study foster parents. Regulations.

(a) As used in this section, “licensed” means a person holds a license issued by the Department of Children and Families to provide foster care, including foster care of a specific child, and “special study foster parent” means a person who is twenty-one years of age or older and who does not hold a license issued by the Department of Children and Families to provide foster care.

(b) (1) No child in the custody of the Commissioner of Children and Families shall be placed with any person, unless such person is licensed for that purpose by the department or the Department of Developmental Services pursuant to the provisions of section 17a-227, or such person’s home is approved by a child placing agency licensed by the commissioner pursuant to section 17a-149. Any person licensed by the department may be a prospective adoptive parent. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish the licensing procedures and standards.

(2) The commissioner shall require each applicant for licensure pursuant to this section and any person sixteen years of age or older living in the household of such applicant to submit to state and national criminal history records checks prior to issuing a license to such applicant to accept placement of a child. Such criminal history records checks shall be conducted in accordance with section 29-17a. The commissioner shall also check the state child abuse registry established pursuant to section 17a-101k for the name of such applicant and for the name of any person sixteen years of age or older living in the household of such applicant.

(c) Notwithstanding the requirements of subsection (b) of this section, the commissioner may place a child with a relative who is not licensed, a nonrelative, if such child’s sibling who is related to the caregiver is also placed with such caregiver or with a special study foster parent, when such placement is in the best interests of the child, provided a satisfactory home visit is conducted, a basic assessment of the family is completed and such relative, nonrelative or special study foster parent attests that such relative, nonrelative or special study foster parent and any adult living within the household has not been convicted of a crime or arrested for a felony against a person, for injury or risk of injury to or impairing the morals of a child, or for the possession, use or sale of a controlled substance. Any such relative, nonrelative or special study foster parent who accepts placement of a child shall be subject to licensure by the commissioner, pursuant to regulations adopted by the commissioner in accordance with the provisions of chapter 54 to implement the provisions of this section. The commissioner may grant a waiver from such regulations, including any standard regarding separate bedrooms or room-sharing arrangements, for a child placed with a relative, on a case-by-case basis, if such placement is otherwise in the best interests of such child, provided no procedure or standard that is safety-related may be so waived. The commissioner shall document, in writing, the reason for granting any waiver from such regulations. For purposes of this subsection, “sibling” includes a stepbrother, stepsister, half-brother or half-sister.

(P.A. 88-332, S. 1, 4; P.A. 93-91, S. 1, 2; P.A. 94-216, S. 2, 4; P.A. 99-166, S. 5; P.A. 01-70, S. 1, 2; 01-142, S. 11; 01-159, S. 4; P.A. 03-243, S. 7; P.A. 04-88, S. 1; P.A. 05-207, S. 6; 05-246, S. 12; P.A. 07-8, S. 1; 07-73, S. 2(a); P.A. 11-116, S. 2; 11-166, S. 1; Dec. Sp. Sess. P.A. 12-1, S. 24.)

History: Sec. 17-43c transferred to Sec. 17a-114 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 94-216 required a relative to be licensed by the commissioner of children and families before having a child placed in his custody, required placements beyond such 45-day period to be subject to certification by the commissioner, and required the commissioner to adopt regulations to establish certification procedures for a caretaker who is a relative of such child, effective June 7, 1994; P.A. 99-166 amended Subsec. (a) by adding provision that any person licensed by department to accept placement of child is deemed to be licensed to accept placement as foster family or prospective adoptive family and provision re criminal records check by commissioner to be criminal records check requested from state police and FBI; P.A. 01-70 amended Subsec. (b) to allow commissioner to place a child with an unlicensed relative for a period of up to 90 days, in lieu of 45 days, when such placement is in the best interests of the child, to delete requirement that placements with a relative beyond the 45-day period be subject to certification by commissioner, to require licensure for any such relative who accepts placement of a child in excess of the 90-day period with an exception, and to authorize commissioner to grant a waiver, for a child placed with a relative, from a procedure or standard other than a safety standard based on relative’s home and needs and best interests of the child, requiring that reason for any waiver granted be documented, effective July 1, 2001; P.A. 01-142 reinstated former Subsec. (b) re placements that was deleted by P.A. 01-159, including changes made by P.A. 01-70, and redesignated Subsec. (b) added by P.A. 01-159 as Subsec. (c); P.A. 01-159 amended Subsec. (a) by deleting provision re criminal records check, deleted existing Subsec. (b) re placements and added new Subsec. (b) re criminal history records checks; P.A. 03-243 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re criminal history records checks and child abuse registry checks for applicants and persons 16 or older living in household of applicants and deleted former Subsec. (c) re fingerprinting of applicants and criminal history records and child abuse registry checks; P.A. 04-88 added new Subsec. (a) defining “licensed” and “special study foster parent” for purposes of section, allowed commissioner to place children 14 years of age or older with special study foster parents, required reasons for waivers to be in writing and redesignated existing Subsecs. (a) and (b) as new Subsecs. (b) and (c), respectively; P.A. 05-207 amended Subsec. (b)(2) to delete requirement that commissioner check state child abuse registry for perpetrator information; P.A. 05-246 amended Subsec. (b)(1) to require that persons be licensed by Department of Mental Retardation pursuant to Sec. 17a-227 or that person’s home is approved by child placing agency licensed pursuant to Sec. 17a-149, effective July 8, 2005; P.A. 07-8 amended Subsec. (c) to lower the age of children placed with special study foster parents from 14 to 10 years of age and to permit placement of a child with an unlicensed nonrelative for a period of 90 days if the child’s sibling who is related to the caregiver is also placed with such caregiver; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-116 amended Subsec. (c) by specifying that commissioner may waive a separate bedroom or room-sharing standard but not a safety-related standard; P.A. 11-166 amended Subsec. (c) by deleting “if the child is ten years of age or older” re placement with a special study foster parent, effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (c) to delete provisions re 90-day placement period, replace exception re relative certified prior to July 1, 2001, with provision re licensure pursuant to regulations, replace “procedure or standard” with “regulations” re waiver, and replace provisions re reason for waiver pursuant to section to be documented in writing and re adoption of regulations establishing certification procedures and standards with provision re reason for waiver from regulations to be documented in writing, effective December 21, 2012.



Section 17a-114a - Liability of persons for personal injury to children placed in their care.

A person licensed or certified pursuant to section 17a-114 shall be liable for any act or omission resulting in personal injury to a child placed in his care by the Commissioner of Children and Families to the same extent as a biological parent is liable for any act or omission resulting in personal injury to a biological child in his care.

(P.A. 94-216, S. 1, 4; P.A. 96-194, S. 6.)

History: P.A. 94-216 effective June 7, 1994; P.A. 96-194 added reference to certification.



Section 17a-114b - Credit report review for youth placed in foster care.

The Commissioner of Children and Families, pursuant to the federal Child and Family Services Improvement and Innovation Act, shall request, annually, a free credit report on behalf of each youth sixteen years of age or older who is in the custody of the commissioner and placed in foster care. Upon receipt of each credit report, the commissioner or a designee of the commissioner shall review the report for evidence of identity theft, as defined in section 53a-129a and provide a copy of the report to the youth’s attorney or guardian ad litem, if any. Upon receipt of the credit report, if feasible, such attorney or guardian ad litem shall review the report for evidence of identity theft, as defined in section 53a-129a, and, in conjunction with the commissioner or designee, shall assist the youth in interpreting such report and resolving any inaccuracies contained in such report. If the commissioner or the commissioner’s designee finds evidence of identity theft, not later than five business days after receipt of the credit report, the commissioner shall report such findings to the office of the Chief State’s Attorney.

(P.A. 10-157, S. 1; June Sp. Sess. P.A. 10-1, S. 62; P.A. 13-40, S. 4.)

History: P.A. 10-157 effective July 1, 2010; June Sp. Sess. P.A. 10-1 made technical changes in Subsec. (a), effective July 1, 2010; P.A. 13-40 replaced “Fair and Accurate Credit Transactions Act” with “Child and Family Services Improvement and Innovation Act”, deleted provision re when commissioner to make first request for a credit report, added provision requiring commissioner to provide a copy of credit report to the youth’s attorney or guardian ad litem and assist the youth in interpreting the report, deleted former Subsec. (b) re commissioner to review each credit report and made a conforming change.



Section 17a-114c - Approval of foster or adoptive family application when a child has died.

The Commissioner of Children and Families may approve an applicant as a foster family or prospective adoptive family notwithstanding that a biological, adoptable or adopted child of the applicant has died less than one year before the date of the application.

(P.A. 10-161, S. 4.)

History: P.A. 10-161 effective June 8, 2010.



Section 17a-115 - (Formerly Sec. 17-43d). Arrest records.

Notwithstanding any provision of the general statutes to the contrary, prior to the issuance of a license or certification to any person for the care or board of a child under the provisions of section 17a-145 or for the care of a child under the provisions of section 17a-114, the commissioner may obtain all arrest records of any such person or persons pertaining to any arrest for a felony against a person, for injury or risk of injury to or impairing the morals of a child, or for possession, use or sale of any controlled substance.

(P.A. 88-332, S. 2, 4; P.A. 96-194, S. 7.)

History: Sec. 17-43d transferred to Sec. 17a-115 in 1991; P.A. 96-194 added reference to certification.



Section 17a-115a - Emergency placement of children. Criminal history records checks.

(a) For purposes of this section, “emergency placement” means the placement of a child by the Department of Children and Families in the home of a private individual, including a neighbor, friend or relative of a child, as a result of the sudden unavailability of the child’s primary caretaker.

(b) When the Department of Children and Families makes an emergency placement, the department may request a criminal justice agency to perform a federal name-based criminal history search of any person residing in the home. The results of such name-based search shall be provided to the department.

(c) No later than five calendar days after the date such name-based search is performed pursuant to subsection (b) of this section, the department shall request the State Police Bureau of Identification to perform a state and national criminal history records check in accordance with section 29-17a of any person residing in the home. Such criminal history records checks shall be deemed as required by this section for purposes of section 29-17a and the department may request that such records checks be performed in accordance with subsection (c) of section 29-17a. The results of such criminal history records checks shall be provided to the department. If any person refuses to provide fingerprints or other positive identifying information for purposes of such checks when requested, the department shall immediately remove the child from the home.

(d) If the department denies emergency placement or removes a child from a home based on the results of a federal name-based criminal history search performed pursuant to subsection (b) of this section, the person whose name-based search was the basis for such denial or removal may contest such denial or removal by requesting that a full criminal history records check be performed in accordance with subsection (c) of this section.

(Sept. Sp. Sess. P.A. 09-5, S. 68; P.A. 13-40, S. 5; 13-80, S. 2.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 13-40 amended Subsec. (c) to shorten deadline for department to request criminal history records check from 15 calendar days to 5 calendar days after name-based search, effective May 28, 2013; P.A. 13-80 amended Subsec. (c) to shorten deadline for department to request criminal history records check from 15 calendar days to 5 calendar days after name-based search and make a technical change.



Section 17a-116 - (Formerly Sec. 17-44a). “Special needs” child defined.

For purposes of sections 17a-116 to 17a-119, inclusive, and subsection (b) of section 45a-111, a “special needs” child is a child who is a ward of the Commissioner of Children and Families or is to be placed by a licensed child-placing agency and is difficult to place in adoption because of one or more conditions including, but not limited to, physical or mental disability, serious emotional maladjustment, a recognized high risk of physical or mental disability, age or racial or ethnic factors which present a barrier to adoption or is a member of a sibling group which should be placed together, or because the child has established significant emotional ties with prospective adoptive parents while in their care as a foster child and has been certified as a special needs child by the Commissioner of Children and Families.

(1972, P.A. 86, S. 1; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 65, 111; P.A. 86-330, S. 2, 9; P.A. 93-91, S. 1, 2.)

History: P.A. 75-420 replaced welfare commissioner with social services commissioner; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced commissioner of human resources with commissioner of children and youth services; P.A. 86-330 replaced definition of “hard-to-place” children with expanded definition of “special needs” children, effective April 1, 1987; Sec. 17-44a transferred to Sec. 17a-116 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-116a - Information handbook re adoption of children with special needs.

The Department of Children and Families shall, within available appropriations, prepare an information handbook for any individual interested in adopting a child with special needs. The department and child-placing agencies shall give the handbook to such interested individual no later than the beginning of the home study process. The handbook shall contain information concerning matters relating to adoption and adoption assistance including, but not limited to, nondiscrimination practices set forth in section 45a-726, postplacement and postadoption services, adoption subsidies, deferred subsidy agreements, modification of rates and agreements, health care support, reimbursements, assistance if the family moves out of state and the right to records and information related to the history of the child, including information available under subsection (a) of section 45a-746. The handbook shall be developed and updated by the Commissioner of Children and Families with the advice and assistance of the Connecticut Association of Foster and Adoptive Families and at least two other licensed child-placing agencies in Connecticut designated by the commissioner.

(P.A. 99-252, S. 2; P.A. 00-137, S. 10.)

History: P.A. 00-137 changed time of giving handbook from at the time of home study to no later than the beginning of the home study process, and added provision requiring that handbook contain information concerning nondiscrimination practices set forth in Sec. 45a-726.

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-116b - Advisory committee promoting adoption and provision of services to minority and difficult to place children. Members, appointment, duties, reports.

Section 17a-116b is repealed, effective July 1, 2009.

(P.A. 99-166, S. 15; P.A. 09-205, S. 12.)



Section 17a-116c - Minority recruitment specialist for foster and adoptive families. Duties. Cultural sensitivity training.

(a) The Commissioner of Children and Families shall, within available appropriations, require any employee of the Department of Children and Families whose duties concern minority adoption and foster family recruitment to complete cultural sensitivity training.

(b) The commissioner shall designate a minority recruitment specialist for foster and adoptive families within the department as a permanent position. The minority recruitment specialist, in consultation with the Connecticut Association of Foster and Adoptive Parents, Inc., shall, within available appropriations: (1) Compile education or training materials for use by the child-placing agencies in training their staffs; (2) conduct in-service training for employees of the department; (3) provide consultation, technical assistance and other appropriate services to agencies in order to strengthen and improve delivery of services to diverse minority populations; (4) conduct workshops and training programs for foster care and adoption recruiters to enable such recruiters to evaluate the effectiveness of techniques for recruiting minority foster and adoptive families; and (5) perform other duties as may be required by the commissioner to implement the federal Multiethnic Placement Act of 1994, as amended.

(P.A. 99-166, S. 16; P.A. 00-196, S. 45, 66.)

History: P.A. 00-196 made a technical change in Subsec. (b).

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-116d - Interstate Compact on Adoption and Medical Assistance.

The Interstate Compact on Adoption and Medical Assistance is hereby enacted into law and entered into with all other jurisdictions legally joining therein in a form substantially as follows:

INTERSTATE COMPACT ON ADOPTION AND MEDICAL ASSISTANCE

Article I. Finding.

The states which are parties to this compact find that:

(1) In order to obtain adoptive families for children with special needs, states must assure prospective adoptive parents of substantial assistance, usually on a continuing basis, in meeting the high costs of supporting and providing for the special needs and the services required by such children.

(2) The states have a fundamental interest in promoting adoption for children with special needs because the care, emotional stability, and general support and encouragement required by such children can be best, and often only, obtained in family homes with a normal parent-child relationship.

(3) The states obtain fiscal advantages from providing adoption assistance because the alternative is for the states to bear the higher cost of meeting all the needs of all children while in foster care.

(4) The necessary assurances of adoption assistance for children with special needs, in those instances where children and adoptive parents live in states other than the one undertaking to provide the assistance, include the establishment and maintenance of suitable substantive guarantees and workable procedures for interstate cooperation and payments to assist with the necessary costs of child maintenance, the procurement of services and the provision of medical assistance.

Article II. Purposes.

The purposes of this compact are to:

(1) Strengthen protections for the interests of children with special needs on behalf of whom adoption assistance is committed to be paid, when such children are in or move to states other than the one committed to provide adoption assistance.

(2) Provide substantive assurances and operating procedures which will promote the delivery of medical and other services to children on an interstate basis through programs of adoption assistance established by the laws of the states which are parties to this compact.

Article III. Definitions.

As used in this compact, unless the context clearly requires a different construction:

(1) “Child with special needs” means a minor who has not yet attained the age at which the state normally discontinues children’s services, or a child who has not yet reached the age of twenty-one, where the state determines that the child’s mental or physical disability warrants the continuation of assistance beyond the age of majority, for whom the state has determined the following:

(A) That the child cannot or should not be returned to the home of his or her parents;

(B) That there exists, with respect to the child, a specific factor or condition, such as his or her ethnic background, age or membership in a minority or sibling group, or the presence of factors such as a medical condition or physical, mental or emotional disability, because of which it is reasonable to conclude that such child cannot be placed with adoptive parents without providing adoption assistance; and

(C) That, except where it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents while in their care as a foster child, a reasonable but unsuccessful effort has been made to place the child with appropriate adoptive parents without providing adoption assistance.

(2) “Adoption assistance” means the payment or payments for the maintenance of a child which are made or committed to be made pursuant to the adoption assistance program established by the laws of a party state.

(3) “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands or any territory or possession of the United States.

(4) “Adoption assistance state” means the state that is signatory to the adoption assistance agreement in a particular case.

(5) “Residence state” means the state in which the child is a resident by virtue of the residence of the adoptive parents.

(6) “Parents” means either the singular or plural of the word “parent”.

Article IV. Adoption Assistance.

(a) Each state shall determine the amount of adoption assistance and other aid which it will give to children with special needs and their adoptive parents in accordance with its own laws and programs. The adoption assistance and other aid may be made subject to periodic reevaluation of eligibility by the adoption assistance state in accordance with its laws.

(b) The adoption assistance, medical assistance and other services and benefits to which this compact applies are those provided to children with special needs and their adoptive parents from the effective date of the adoption assistance agreement.

(c) Every case of adoption assistance shall include a written adoption assistance agreement between the adoptive parents and the appropriate agency of the state undertaking to provide the adoption assistance. Every such agreement shall contain provisions for the fixing of actual or potential interstate aspects of the assistance so provided as follows:

(1) An express commitment that the assistance so provided shall be payable without regard for the state of residence of the adoptive parents, both at the outset of the agreement period and at all times during its continuance;

(2) A provision setting forth with particularity the types of care and services toward which the adoption assistance state will make payments;

(3) A commitment to make medical assistance available to the child in accordance with Article V of this compact;

(4) An express declaration that the agreement is for the benefit of the child, the adoptive parents and the state and that it is enforceable by any or all of them; and

(5) The date or dates upon which each payment or other benefit provided thereunder is to commence, but in no event prior to the effective date of the adoption assistance agreement.

(d) Any services or benefits provided for a child by the residence state and the adoption assistance state may be facilitated by the party states on each other’s behalf. To this end, the personnel of the child welfare agencies of the party states shall assist each other, as well as the beneficiaries of adoption assistance agreements, in assuring prompt and full access to all benefits expressly included in such agreements. It is further recognized and agreed that, in general, all children to whom adoption assistance agreements apply shall be eligible for benefits under the child welfare, education, rehabilitation, mental health and other programs of their state of residence on the same basis as other resident children.

(e) Adoption assistance payments on behalf of a child in another state shall be made on the same basis and in the same amounts as they would be made if the child was living in the state making the payments.

Article V. Medical Assistance.

(a) Children for whom a party state is committed, in accordance with the terms of an adoption assistance agreement to provide federally aided medical assistance under Title XIX of the Social Security Act, 42 USC Section 1396 et seq., are eligible for such medical assistance during the entire period for which the agreement is in effect. Upon application therefore, the adoptive parents of a child who is the subject of such an adoption assistance agreement shall receive a medical assistance identification document made out in the child’s name. The identification shall be issued by the medical assistance program of the residence state and shall entitle the child to the same benefits pursuant to the same procedures, as any other child who is covered by the medical assistance program in the state, whether or not the adoptive parents are themselves eligible for medical assistance.

(b) The identification document shall bear no indication that an adoption assistance agreement with another state is the basis for its issuance. However, if the identification is issued pursuant to such an adoption assistance agreement, the records of the issuing state and the adoption assistance state shall show the fact, and shall contain a copy of the adoption assistance agreement and any amendment or replacement thereof, as well as all other pertinent information. The adoption assistance and medical assistance programs of the adoption assistance state shall be notified of the issuance of such identification.

(c) A state which has issued a medical assistance identification document pursuant to this compact, which identification is valid and currently in force, shall accept, process and pay medical assistance claims thereon as it would with any other medical assistance claims by eligible residents.

(d) The federally-aided medical assistance provided by a party state pursuant to this compact shall be in accordance with subsections (a) to (c), inclusive, of this article. In addition, when a child who is covered by an adoption assistance agreement is living in another party state, payment or reimbursement for any medical services and benefits specified under the terms of the adoption assistance agreement, which are not available to the child under Title XIX medical assistance program of the residence state, shall be made by the adoption assistance state as required by its law. Any payments so provided shall be of the same kind and at the same rates as provided for children who are living in the adoption assistance state. However, where the payment rate authorized for a covered service under the medical assistance program of the adoption assistance state exceeds the rate authorized by the residence state for that service, the adoption assistance state shall not be required to pay the additional amounts for the services or benefits covered by the residence state.

(e) A child referred to in subsection (a) of this article, whose residence is changed from one party state to another party state, shall be eligible for federally-aided medical assistance under the medical assistance program of the new state of residence.

Article VI. Compact Administration.

(a) In accordance with its own laws and procedures, each state which is a party to this compact shall designate a compact administrator and such deputy compact administrators as it deems necessary. The compact administrator shall coordinate all activities under this compact within his or her state. The compact administrator shall also be the principal contact for officials and agencies within and without the state for the facilitation of interstate relations involving this compact and the protection of benefits and services provided pursuant thereto. In this capacity, the compact administrator shall be responsible for assisting child welfare agency personnel from other party states and adoptive families receiving adoption and medical assistance on an interstate basis.

(b) Acting jointly, the compact administrators shall develop uniform forms and administrative procedures for the interstate monitoring and delivery of adoption and medical assistance benefits and services pursuant to this compact. The forms and procedures so developed may deal with such matters as:

(1) Documentation of continuing adoption assistance eligibility;

(2) Interstate payments and reimbursements; and

(3) Any and all other matters arising pursuant to this compact.

(c) (1) Some or all of the parties to this compact may enter into supplementary agreements for the provision of or payment for additional medical benefits and services, as provided in subsection (d) of Article V of this compact; for interstate service delivery, pursuant to subsection (d) of Article IV of this compact, or for matters related thereto. Such agreements shall not be inconsistent with this compact, nor shall they relieve the party states of any obligation to provide adoption and medical assistance in accordance with applicable state and federal law and the terms of this compact.

(2) Administrative procedures or forms implementing the supplementary agreements referred to in subdivision (1) of this subsection may be developed by joint action of the compact administrators of those states which are party to such supplementary agreements.

(d) It shall be the responsibility of the compact administrator to ascertain whether and to what extent additional legislation may be necessary in his or her own state to carry out the provisions of this article or Article IV of this compact or any supplementary agreements pursuant to this compact.

Article VII. Joinder and Withdrawal.

(a) This compact shall be open to joinder by any state. It shall enter into force as to a state when its duly constituted and empowered authority has executed it.

(b) In order that the provisions of this compact may be accessible to and known by the general public, and so that they may be implemented as law in each of the party states, the authority which has executed this compact in each party state shall cause the full text of the compact and notice of its execution to be published in his or her state. The executing authority in any party state shall also provide copies of this compact upon request.

(c) Withdrawal from this compact shall be by written notice, sent by the authority which executed it, to the appropriate officials of all other party states, but no such notice shall take effect until one year after it is given, in accordance with the requirements of this subsection.

(d) All adoption assistance agreements outstanding and to which a party state is a signatory at the time when its withdrawal from this compact takes effect shall continue to have the effects given to them pursuant to this compact until they expire or are terminated in accordance with their provisions. Until such expiration or termination, all beneficiaries of the agreements involved shall continue to have all the rights and obligations conferred or imposed by this compact, and the withdrawing state shall continue to administer this compact to the extent necessary to accord and implement fully the rights and protections preserved hereby.

Article VIII. Construction and Severability.

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of the United States or of any party state, or where the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, this compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(P.A. 99-252, S. 3.)

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-116e - Compact administrator.

(a) The Commissioner of Children and Families may designate an officer who shall be the compact administrator and who shall be authorized to carry out all of the powers and duties set forth in the Interstate Compact on Adoption and Medical Assistance.

(b) The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to the Interstate Compact on Adoption and Medical Assistance. In the event that the supplementary agreement shall require or contemplate the provision of any service by this state, the supplementary agreement shall have no force or effect until approved by the head of the department or agency which shall be charged with the rendering of the service.

(c) The compact administrator, subject to the approval of the Secretary of the Office of Policy and Management, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the Interstate Compact on Adoption and Medical Assistance or by any supplementary agreement entered into under said compact.

(P.A. 99-252, S. 4.)

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-117 - (Formerly Sec. 17-44b). Subsidies for adopting parents. Adoption Subsidy Review Board.

(a) The Department of Children and Families may, and is encouraged to contract with child-placing agencies to arrange for the adoption of children who are free for adoption. If (1) a child for whom adoption is indicated, cannot, after all reasonable efforts consistent with the best interests of the child, be placed in adoption through existing sources because the child is a special needs child and (2) the adopting family meets the standards for adoption which any other adopting family meets, the Commissioner of Children and Families shall, before adoption of such child by such family, certify such child as a special needs child and, after adoption, provide one or more of the following subsidies for the adopting parents: (A) A special-need subsidy, which is a lump sum payment paid directly to the person providing the required service, to pay for an anticipated expense resulting from the adoption when no other resource is available for such payment; or (B) a periodic subsidy which is a payment to the adopting family; and (C) in addition to the subsidies granted under this subsection, any medical benefits which are being provided prior to final approval of the adoption by the Court of Probate in accordance with the fee schedule and payment procedures under the state Medicaid program administered by the Department of Social Services shall continue as long as the child qualifies as a dependent of the adoptive parent under the provisions of the Internal Revenue Code. Such medical subsidy may continue only until the child reaches age twenty-one. A special-need subsidy may only be granted until the child reaches age eighteen. A periodic subsidy may continue only until the child reaches age eighteen and is subject to biennial review as provided for in section 17a-118. The amount of a periodic subsidy shall not exceed the current costs of foster maintenance care.

(b) Requests for subsidies after a final approval of the adoption by the Court of Probate may be considered at the discretion of the commissioner for conditions resulting from or directly related to the totality of circumstances surrounding the child prior to placement in adoption. A written certification of the need for a subsidy shall be made by the Commissioner of Children and Families in each case and the type, amount and duration of the subsidy shall be mutually agreed to by the commissioner and the adopting parents prior to the entry of such decree. Any subsidy decision by the Commissioner of Children and Families may be appealed by a licensed child-placing agency or the adopting parent or parents to the Adoption Subsidy Review Board established under subsection (c) of this section. The commissioner shall adopt regulations establishing the procedures for determining the amount and the need for a subsidy.

(c) There is established an Adoption Subsidy Review Board to hear appeals under this section, section 17a-118 and section 17a-120. The board shall consist of the Commissioner of Children and Families, or the commissioner’s designee, and a licensed representative of a child-placing agency and an adoptive parent appointed by the Governor. The Governor shall appoint an alternate licensed representative of a child-placing agency and an alternate adoptive parent. Such alternative members shall, when seated, have all the powers and duties set forth in this section and sections 17a-118 and 17a-120. Whenever an alternate member serves in place of a member of the board, such alternate member shall represent the same interest as the member in whose place such alternative member serves. All decisions of the board shall be based on the best interest of the child. Appeals under this section shall be in accordance with the provisions of chapter 54.

(1972, P.A. 86, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 66, 111; P.A. 86-330, S. 3, 9; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; P.A. 94-46; 94-118, S. 1; P.A. 99-166, S. 6; P.A. 00-4, S. 1.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced commissioner of human resources with commissioner of children and youth services; P.A. 86-330 changed “hard to place” to “special needs” children, required certification of child as a special needs child in order for adopting family to receive subsidies, provided for medical benefits to be paid to a dependent child, up to age 21 and deleted 75% current cost of foster maintenance care limit in Subsec. (a), allowed commissioner to consider requests for subsidies after adoption, required certificate of need for subsidy, allowed commissioner’s decision to be appealed to the adoption subsidy review board in Subsec. (b) and established the adoption subsidy review board in a new Subsec. (c), effective April 1, 1987; Sec. 17-44b transferred to Sec. 17a-117 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 94-46 added provisions concerning the appointment of a licensed alternate representative of a child-placing agency and an alternate adoptive parent; P.A. 94-118 added a provision in Subsec. (a) stating that a special-need subsidy may only be granted until the child reaches age 18; P.A. 99-166 amended Subsec. (a) by encouraging department to contract with child-placing agencies to arrange for adoption of children free for adoption; P.A. 00-4 amended Subsec. (a) to provide that periodic subsidy be subject to biennial rather than annual review.

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-118 - (Formerly Sec. 17-44c). Review and change in subsidy. Adoption Subsidy Review Board. Adoption assistance agreement and subsidy payment.

(a) There shall be a biennial review of the subsidy by the Commissioner of Children and Families in accordance with a schedule established by the commissioner or the commissioner’s designee. The adoptive parents shall, at the time of such review, submit a sworn statement that the condition which caused the child to be certified as a special needs child or a related condition continues to exist or has reoccurred and that the adoptive parent or parents are still legally responsible for the support of the child and that the child is receiving support from the adoptive family. If the subsidy is to be terminated or reduced by the Commissioner of Children and Families, notice of such proposed reduction or termination shall be given, in writing, to the adoptive parents and such adoptive parents shall, at least thirty days prior to the imposition of said reduction or termination, be given a hearing before the Adoption Subsidy Review Board. If such an appeal is taken, the subsidy shall continue without modification until the final decision of the Adoption Subsidy Review Board.

(b) A child who is a resident of the state of Connecticut when eligibility for subsidy is certified, shall remain eligible and continue to receive the subsidy regardless of the domicile or residence of the adoptive parents at the time of application for adoption, placement, legal decree of adoption or thereafter. If the Department of Children and Families is responsible for such child’s placement and care, the department shall be responsible for entering into an adoption assistance agreement and paying any subsidy granted under the provisions of sections 17a-116 to 17a-120, inclusive. If a licensed child placing agency, other than the Department of Children and Families, or any public agency in another state is responsible for such child’s placement and care, the adoption assistance application shall be made in the adoptive parents’ state of residence and such state shall be responsible for determining that such child meets Title IV-E adoption assistance criteria and for providing adoption assistance permitted under federal law.

(1972, P.A. 86, S. 3; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 67, 111; P.A. 80-483, S. 72, 186; P.A. 86-330, S. 4, 9; P.A. 88-94, S. 2, 3; P.A. 93-91, S. 1, 2; P.A. 00-4, S. 2; P.A. 03-243, S. 3.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 and 80-483 replaced human resources commissioner with commissioner of children and youth services; P.A. 86-330 amended Subsec. (a) to require the adoptive parents to submit an annual sworn statement that the child continues to be a dependent and a special needs child, to change, from 10 to 30, the number of days in which the adoptive parents are to be given a hearing, to require that the hearing be before the adoption subsidy review board and to require that the subsidy be continued until the final determination of the board, and added a Subsec. (b) which permits a child who is a resident of this state, when eligibility for the subsidy is certified to remain eligible and continue to receive it regardless of the domicile or residence of the adoptive parents, effective April 1, 1987; P.A. 88-94 deleted criteria relating to Internal Revenue Code and replaced it with whether the adoptive parent or parents are still legally responsible for the support of the child and the child is receiving support from the adoptive family; Sec. 17-44c transferred to Sec. 17a-118 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 00-4 amended Subsec. (a) to require a biennial rather than annual review of the subsidy by the commissioner in accordance with a schedule established by the commissioner or the commissioner’s designee and to require adoptive parents to submit a sworn statement at the time of such review rather than annually; P.A. 03-243 amended Subsec. (b) to make Department of Children and Families responsible for adoption assistance agreement and payment of subsidy granted under Secs. 17a-116 to 17a-120, inclusive, specify that adoption assistance application be made in adoptive parents’ state of residence, and make such state responsible for Title IV-E adoption assistance criteria and for provision of federally permitted adoption assistance.



Section 17a-119 - (Formerly Sec. 17-44d). Moneys for subsidies. Regulations.

The Department of Children and Families shall establish and maintain an ongoing program of subsidized adoption and shall encourage the use of the program and assist in finding families for children. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to administer the program by December 31, 1987. Payment of subsidies under sections 17a-116 to 17a-119, inclusive, and subsection (b) of section 45a-111, shall be made from moneys available from any source to the Department of Children and Families for child welfare purposes.

(1972, P.A. 86, S. 5; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 68, 111; P.A. 86-330, S. 5, 9; P.A. 93-91, S. 1, 2.)

History: P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 replaced social services department with department of human resources; P.A. 79-631 replaced human resources department with department of children and families; P.A. 86-330 required the department of children and families to establish and maintain an ongoing program of subsidized adoption and required the commissioner to adopt regulations to administer the program, effective April 1, 1987; Sec. 17-44d transferred to Sec. 17a-119 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-120 - (Formerly Sec. 17-44e). Medical expense subsidy for blind, physically or mentally disabled, emotionally maladjusted or high risk children.

(a) Any child who is blind or physically disabled as defined by section 1-1f, mentally disabled, seriously emotionally maladjusted or has a recognized high risk of physical or mental disability as defined in the regulations adopted by the Commissioner of Children and Families pursuant to section 17a-118, who is to be given or has been given in adoption by a statutory parent, as defined in section 45a-707, shall be eligible for a one hundred per cent medical expense subsidy in accordance with the fee schedule and payment procedures under the state Medicaid program administered by the Department of Social Services where such condition existed prior to such adoption, provided such expenses are not reimbursed by health insurance, or federal or state payments for health care. Application for such subsidy shall be made to the Commissioner of Children and Families by such child’s adopting or adoptive parent or parents. Said commissioner shall adopt regulations governing the procedures for application and criteria for determination of the existence of such condition. A written determination of eligibility shall be made by said commissioner and may be made prior to or after identification of the adopting parent or parents. Upon a finding of eligibility, an application for such medical expense subsidy by the adopting or adoptive parent or parents on behalf of the child shall be granted, and such adopting or adoptive parent or parents shall be issued a medical identification card for such child by the Department of Children and Families for the purpose of providing for payment for the medical expense subsidy. The subsidy set forth in this section shall not preclude the granting of either subsidy set forth in section 17a-117 except, if the child is eligible for subsidy under this section, his adopting parent or parents shall not be granted a subsidy or subsidies set forth in section 17a-117 that would be granted for the same purposes as the child’s subsidy.

(b) There shall be an annual review of the medical expense subsidy set forth in subsection (a) of this section by the Commissioner of Children and Families. If, upon such annual review, the commissioner determines that the child continues to have a condition for which the subsidy was granted or has medical conditions related to such condition, and that the adoptive parent or parents are still legally responsible for the support of the child and that the child is receiving support from the adoptive family, the commissioner shall not terminate or reduce such subsidy. If the condition is corrected and conditions related to it no longer exist, or if the adoptive parent or parents are no longer legally responsible for the support of the child or if the child is no longer receiving any support from the adoptive family, the commissioner may reduce or terminate eligibility for such subsidy. If, following such reduction or termination, such condition or related conditions reoccur, the adopting or adoptive parent or parents may reapply for such subsidy. Upon receipt of such application and determination that such condition or related conditions have reoccurred, the commissioner shall grant such subsidy provided the adoptive parent or parents are still legally responsible for the support of the child or the child is receiving support from the adoptive family. If the subsidy is to be reduced or terminated by said commissioner, notice of such proposed reduction or termination shall be given, in writing, to the adoptive parent or parents and such adoptive parent or parents shall, at least thirty days prior to the imposition of said reduction or termination, be given a hearing before the Adoption Subsidy Review Board. If such an appeal is taken, the subsidy shall continue without modification or termination until the final decision of the Adoption Subsidy Review Board. Eligibility for such subsidy may continue until the child’s twenty-first birthday if the condition that caused the child to be certified as a special needs child or related conditions continue to exist or have reoccurred and the child continues to qualify as a dependent of the legal adoptive parent under the Internal Revenue Code. In no case shall the eligibility for such subsidy continue beyond the child’s twenty-first birthday.

(P.A. 78-266; P.A. 81-403, S. 1; P.A. 86-330, S. 6, 9; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87.)

History: P.A. 81-403 amended Subsec. (a) to allow determination of the child’s eligibility before identification of the adopting parents and to specify that the medical expenses subsidy does not preclude either subsidy under Sec. 17-44b unless the subsidies would be granted for the same purposes as the medical expense subsidy, specified in Subsec. (b) that the commissioner make adjustments in the subsidy based on whether the child continues to have a handicap or medical conditions related to a handicap and whether the adoptive parents are still legally responsible for the child and are supporting the child and allowed the commissioner to continue the subsidy until the child’s twenty-first birthday under certain circumstances; P.A. 86-330 applied provisions to mentally disabled, emotionally maladjusted and high risk children, added a reference to provisions of Sec. 17-44c, replaced term “handicap” with “condition”, required in Subsec. (b) a hearing before the adoption subsidy review board 30, rather than 10, days prior to the reduction or termination of the subsidy and required the subsidy to continue until the final decision of the board and permitted eligibility for the subsidy to continue until child’s twenty-first, rather than eighteenth, birthday if child is still a special needs child and qualifies as a dependent, effective April 1, 1987; Sec. 17-44e transferred to Sec. 17a-120 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993.

See Sec. 17a-118 re responsibility of Department of Children and Families for adoption assistance agreement and subsidy payment.



Section 17a-121 - (Formerly Sec. 17-44f). Prior subsidies not affected. Increases.

Nothing in sections 17a-116 to 17a-120, inclusive, as amended by public act 86-330, shall affect any subsidy granted under the provisions of sections 17a-116, 17a-117, 17a-118, 17a-119 and 17a-120 prior to April 1, 1987, except that any adopting parent may apply for an increase in such subsidy in accordance with the provisions of this section. All subsidies granted on and after April 1, 1987, under said sections, shall be subject to the review provisions of sections 17a-118 and 17a-120. Any adopting parent who received a subsidy under said sections, prior to April 1, 1987, may apply to have said subsidy increased or modified in accordance with the provisions of said sections as amended by public act 86-330. The Commissioner of Children and Families shall notify such adopting parent of the provisions of sections 17a-116 to 17a-120, inclusive, as amended by said public act and of his right to seek an increase in such subsidy in accordance with said sections.

(P.A. 86-330, S. 7, 9; P.A. 93-91, S. 1, 2.)

History: P.A. 86-330, S. 7 effective April 1, 1987; Sec. 17-44f transferred to Sec. 17a-121 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-121a - Counseling and referral services after adoption to certain adoptees and adoptive families. Postadoption services.

The Department of Children and Families may provide counseling and referral services after adoption to adoptees and adoptive families for whom the department provided such services before the adoption. Postadoption services include assigning a mentor to a family, training after licensing, support groups, behavioral management counseling, therapeutic respite care, referrals to community providers, a telephone help line and training of public and private mental health professionals in postadoption issues.

(P.A. 99-166, S. 12; P.A. 01-159, S. 5.)

History: P.A. 01-159 added provision re specific postadoption services.



Section 17a-122 to 17a-124 - (Formerly Secs. 17-45, 17-46 and 17-47a). Military records of parents of state wards. Detention homes. Records confidential.

Sections 17a-122 to 17a-124, inclusive, are repealed.

(1949 Rev., S. 2845, 2855; 1955, S. 1477d; February, 1965, P.A. 488, S. 3; P.A. 74-251, S. 9; P.A. 75-420, S. 4, 6; P.A. 77-246, S. 10; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-631, S. 69, 70, 111; P.A. 91-299, S. 2; P.A. 93-216, S. 8.)



Section 17a-125 - Out-of-Home Placements Advisory Council.

Section 17a-125 is repealed, effective October 1, 2005.

(P.A. 97-237, S. 2, 3; P.A. 03-278, S. 57, 121; P.A. 05-246, S. 18.)



Section 17a-126 - Subsidized guardianship program.

(a) As used in this section, (1) “relative caregiver” means a person who is caring for a child related to such person because the parent of the child has died or become otherwise unable to care for the child for reasons that make reunification with the parent and adoption not viable options within the foreseeable future, and (2) “commissioner” means the Commissioner of Children and Families.

(b) The commissioner shall establish a program of subsidized guardianship for the benefit of children in foster care who have been living with relative caregivers, who are licensed foster care providers pursuant to section 17a-114, and who have been in foster care for not less than six consecutive months. A relative caregiver may request a guardianship subsidy from the commissioner.

(c) If a relative caregiver who is receiving a guardianship subsidy for a related child is also caring for the child’s sibling who is not related to the caregiver, the commissioner shall provide a guardianship subsidy to such relative caregiver in accordance with regulations adopted by the commissioner pursuant to subsection (e) of this section. For purposes of this subsection, “child’s sibling” includes a stepbrother, stepsister, a half-brother or a half-sister.

(d) The commissioner shall provide the following subsidies under the subsidized guardianship program in accordance with this section and the regulations adopted pursuant to subsection (e) of this section: (1) A special-need subsidy, which shall be a lump sum payment for one-time expenses resulting from the assumption of care of the child and shall not exceed two thousand dollars; and (2) a medical subsidy comparable to the medical subsidy to children in the subsidized adoption program. The subsidized guardianship program shall also provide a monthly subsidy on behalf of the child payable to the relative caregiver that is based on the circumstances of the relative caregiver and the needs of the child and shall not exceed the foster care maintenance payment that would have been paid on behalf of the child if the child had remained in licensed foster care.

(e) The commissioner shall adopt regulations, in accordance with chapter 54, implementing the subsidized guardianship program established under this section. Such regulations shall include all federal requirements necessary to maximize federal reimbursement available to the state, including, but not limited to, (1) eligibility for the program, (2) the maximum age at which a child is no longer eligible for a guardianship subsidy, including the maximum age, for purposes of claiming federal reimbursement under Title IV-E of the Social Security Act, at which a child is no longer eligible for a guardianship subsidy, and (3) a procedure for determining the types and amounts of the subsidies.

(f) At a minimum, the guardianship subsidy provided under this section shall continue until the child reaches the age of eighteen or the age of twenty-one if such child is in full-time attendance at a secondary school, technical school or college or is in a state accredited job training program or otherwise meets the criteria set forth in federal law. Annually, the subsidized guardian shall submit to the commissioner a sworn statement that the child is still living with and receiving support from the guardian. The parent of any child receiving assistance through the subsidized guardianship program shall remain liable for the support of the child as required by the general statutes.

(g) A guardianship subsidy shall not be included in the calculation of household income in determining eligibility for benefits of the relative caregiver of the subsidized child or other persons living within the household of the relative caregiver.

(h) Payments for guardianship subsidies shall be made from moneys available from any source to the commissioner for child welfare purposes. The commissioner shall develop and implement a plan that: (1) Maximizes use of the subsidized guardianship program to decrease the number of children in the legal custody of the commissioner and to reduce the number of children who would otherwise be placed into nonrelative foster care when there is a family member willing to provide care; (2) maximizes federal reimbursement for the costs of the subsidized guardianship program, provided whatever federal maximization method is employed shall not result in the relative caregiver of a child being subject to work requirements as a condition of receipt of benefits for the child or the benefits restricted in time or scope other than as specified in subsection (c) of this section; and (3) ensures necessary transfers of funds between agencies and interagency coordination in program implementation. The commissioner shall seek all federal waivers and reimbursement as are necessary and appropriate to implement this plan.

(i) In the case of the death, severe disability or serious illness of a relative caregiver who is receiving a guardianship subsidy, the commissioner may transfer the guardianship subsidy to a new relative caregiver who meets the Department of Children and Families foster care safety requirements and is appointed as legal guardian by a court of competent jurisdiction.

(j) Nothing in this section shall prohibit the commissioner from continuing to pay guardianship subsidies to those relative caregivers who entered into written subsidy agreements with the Department of Children and Families prior to October 5, 2009.

(P.A. 97-272, S. 7, 9; June Sp. Sess. P.A. 98-1, S. 90, 121; P.A. 99-251, S. 1, 2; P.A. 05-254, S. 1; P.A. 07-174, S. 1; June Sp. Sess. P.A. 07-5, S. 38; P.A. 09-185, S. 7; Sept. Sp. Sess. P.A. 09-5, S. 69; P.A. 10-26, S. 8; P.A. 11-105, S. 3.)

History: P.A. 97-272, S. 7 effective July 1, 1997 (Revisor’s note: In Subsec. (e) the nonexistent word “chid” was replaced editorially by the Revisors with “child” to correct a typographical error); June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective June 24, 1998; P.A. 99-251 amended Subsec. (b) by making children living with relatives who have been in foster or certified relative care for less than 18 months eligible for a subsidy and amended Subsec. (d) by deleting an obsolete reference to the date by which regulations have to be adopted, effective July 1, 1999; P.A. 05-254 lowered threshold from not less than twelve to not less than 6 months for children living with relative caregivers and who have been in foster care or certified relative care in Subsec. (b); P.A. 07-174 amended Subsec. (b) by making subsidized guardianship program mandatory rather than permissive for children who have been in foster care or certified relative care for not less than six but not more than eighteen months, added new Subsec. (c) making siblings of children living with relative caregivers eligible for subsidy, redesignated existing Subsecs. (c) to (g) as Subsecs. (d) to (h), substituted “commissioner” for “subsidized guardianship program” and replaced “for the benefit of any child in the care of a relative caregiver who has been appointed the guardian or coguardian of the child by any court of competent jurisdiction” with “under the subsidized guardianship program in accordance with this section and the regulations adopted pursuant to subsection (e) of this section” in Subsec. (d), and substituted “not later than fifteen days after the date of the request” for “within fifteen days of the request” in Subsec. (e); June Sp. Sess. P.A. 07-5 made technical changes in Subsec. (e); P.A. 09-185 added Subsec. (i) re transfer of guardianship subsidy to new relative caregiver, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by adding reference to adoption in definition of relative caregiver, amended Subsec. (b) by replacing care and custody of commissioner with foster care, inserting reference to licensing under Sec. 17a-114, replacing 18 months with 6 consecutive months and deleting provisions re establishment of subsidized guardianship program and counseling of caregivers, amended Subsec. (c) by replacing provision re commissioner to provide relative caregiver caring for a child and the child’s sibling with guardianship subsidy if the sibling is in foster care between 6 and 18 months with provision re guardianship subsidy being given in accordance with regulations, amended Subsec. (d) by deleting provision re special-need subsidy given when no other resource is available, adding provision re subsidy not to exceed $2000, replacing provision requiring commissioner to establish asset test for eligibility with provision re monthly subsidy based on circumstances and needs of child and not in excess of foster care maintenance payment, amended Subsec. (e) by replacing former regulation requirements with requirements to maximize federal reimbursement, amended Subsec. (f) by specifying that guardianship subsidy is the minimum required, amended Subsec. (h)(1) by inserting reference to nonrelative foster care, amended Subsec. (h)(3) by adding requirement that commissioner seek all necessary and appropriate reimbursement, added Subsec. (i) re transfer of guardianship subsidy to new relative caregiver, added Subsec. (j) re honoring terms of existing subsidy agreements, and made conforming and technical changes, effective October 5, 2009 (Revisor’s note: In Subsec. (c), the Subdiv. (2) designator was deleted editorially by the Revisors to conform with the deletion of the Subdiv. (1) designator by Sept. Sp. Sess. P.A. 09-5); P.A. 10-26 made technical changes in Subsecs. (b) and (d), effective May 10, 2010; P.A. 11-105 amended Subsec. (b) by deleting “or certified relative care”, amended Subsec. (c) by deleting provision requiring sibling to be in foster care for not less than 18 months, amended Subsec. (d)(2) by deleting requirement that child lack private health insurance and amended Subsec. (f) by adding provision allowing subsidy to continue if criteria set forth in federal law is met, effective July 1, 2011.



Section 17a-127 - Development and implementation of individual service plan. Child specific team. Regulations.

(a) The following shall be established for the purposes of developing and implementing an individual service plan: Within available appropriations, a child specific team may be developed by the family of a child or youth with complex behavioral health service needs which shall provide for family participation in all aspects of assessment, planning and implementation of services and may include, but need not be limited to, family members, the child or adolescent if appropriate, clergy, school personnel, representatives of local or regional agencies providing programs and services for children and youths, a family advocate, and other community or family representatives. The team shall designate one member to be the team coordinator. The team coordinator shall, with the consent of the parent, guardian, youth or emancipated minor, compile the results of all assessments and evaluations completed prior to the preparation of an individual service plan that document the service needs of the child or youth, make decisions affecting the implementation of an individual service plan, and make referrals to community agencies and resources in accordance with an individual service plan. The care coordinator shall not make decisions affecting the implementation of the individual service plan without the consent of the parent, guardian, youth or emancipated minor, except as otherwise provided by law.

(b) The provisions of this section shall not be construed to grant an entitlement to any child or youth with behavioral health needs to receive particular services under this section in an individual service plan if such child or youth is not otherwise eligible to receive such services from any state agency or to receive such services pursuant to any other provision of law.

(c) The Commissioner of Children and Families, in consultation with the Commissioner of Social Services, may adopt regulations in accordance with chapter 54 for the purpose of implementing the provisions of this section.

(P.A. 97-272, S. 2; June Sp. Sess. P.A. 00-2, S. 7, 53; June Sp. Sess. P.A. 01-2, S. 45, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 06-196, S. 123.)

History: June Sp. Sess. P.A. 00-2 amended Subsec. (a)(2) to modify composition of case review committees to include parents of children or adolescents with mental illness or emotional disturbance, and amended Subsec. (a)(3) to modify composition of coordinated care committee to include a parent of a child or adolescent with mental illness or emotional disturbance, effective July 1, 2000; June Sp. Sess. P.A. 01-2 amended Subsec. (a) by substituting “individual service plan” for “individual system of care”, providing that child specific team may also be developed by the family of a youth with complex behavioral health service needs, in lieu of adolescent at placement risk, and that such team shall provide for family participation in all aspects of assessment, planning and implementation of services, requiring team coordinator, with consent of the parent, guardian, youth or emancipated minor, to compile results of all assessments and evaluations completed prior to preparation of an individual service plan that document the service needs of the child or youth and to make referrals to community agencies and resources in accordance with an individual service plan, prohibiting care coordinator from making decisions affecting the implementation of the individual service plan without the consent of the parent, guardian, youth or emancipated minor, deleting Subdiv. (2) re case review committees and deleting Subdiv. (3) re development of a coordinated care committee, deleted existing Subsec. (b) re a report to the General Assembly on findings and recommendations of programs for children and youth at placement risk, redesignated existing Subsec. (c) as Subsec. (b), substituting “with behavioral health needs” for “at placement risk” and “individual service plan” for “individual system of care” therein, and redesignated existing Subsec. (d) as Subsec. (c), inserting the phrase “, in consultation with the Commissioner of Social Services,” therein, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.



Section 17a-128 - Liaison to Department of Social Services.

The Department of Children and Families shall establish a liaison to the Department of Social Services to ensure that Medicaid-eligible children and youths receive mental health services in accordance with federal law.

(P.A. 97-272, S. 3; P.A. 06-196, S. 124.)

History: P.A. 06-196 made a technical change, effective June 7, 2006.



Section 17a-129 - Department not required to seek custody of certain children and youths.

There shall be no requirement for the Department of Children and Families to seek custody of any child or youth with mental illness, emotional disturbance, a behavioral disorder or developmental or physical disability if such child is voluntarily placed with the department by a parent or guardian of the child for the purpose of accessing an out-of-home placement or intensive outpatient service, including, but not limited to, residential treatment programs, therapeutic foster care programs and extended day treatment programs, except as permitted pursuant to sections 17a-101g and 46b-129. Commitment to or protective supervision or protection by the department shall not be a condition for receipt of services or benefits delivered or funded by the department.

(P.A. 97-272, S. 4.)



Section 17a-130 - Application to insurance contracts.

The provisions of sections 17a-1, 17a-3, 17a-11 and sections 17a-126 to 17a-130, inclusive, shall not be construed to apply to any nongovernmental insurance policy or health care center contract or alter any contractual or statutory obligation of the insurer or health care center.

(P.A. 97-272, S. 8, 9.)

History: P.A. 97-272, S. 8 effective July 1, 1997.



Section 17a-131 - Cardiopulmonary resuscitation training required for persons who directly supervise children.

Any person who has direct supervision of children placed by the state in a state facility or private institution shall be trained in cardiopulmonary resuscitation.

(P.A. 98-256, S. 13.)



Section 17a-131a - Refusal to administer or consent to the administration of psychotropic drugs to children.

The refusal of a parent or other person having control of a child to administer or consent to the administration of any psychotropic drug to such child shall not, in and of itself, constitute grounds for the Department of Children and Families to take such child into custody or for any court of competent jurisdiction to order that such child be taken into custody by the department, unless such refusal causes such child to be neglected or abused, as defined in section 46b-120.

(P.A. 01-124, S. 2.)



Section 17a-145 - (Formerly Sec. 17-48). Licensing of child care facilities. Exemptions.

No person or entity shall care for or board a child without a license obtained from the Commissioner of Children and Families, except: (1) When a child has been placed by a person or entity holding a license from the commissioner; (2) any residential educational institution exempted by the State Board of Education under the provisions of section 17a-152; (3) residential facilities licensed by the Department of Developmental Services pursuant to section 17a-227; (4) facilities providing child day care services, as defined in section 19a-77; or (5) any home that houses students participating in a program described in subparagraph (B) of subdivision (8) of section 10a-29. The person or entity seeking a child care facility license shall file with the commissioner an application for a license, in such form as the commissioner furnishes, stating the location where it is proposed to care for such child, the number of children to be cared for, in the case of a corporation, the purpose of the corporation and the names of its chief officers and of the actual person responsible for the child. The Commissioner of Children and Families is authorized to fix the maximum number of children to be boarded and cared for in any such home or institution or by any person or entity licensed by the commissioner. If the population served at any facility, institution or home operated by any person or entity licensed under this section changes after such license is issued, such person or entity shall file a new license application with the commissioner, and the commissioner shall notify the chief executive officer of the municipality in which the facility is located of such new license application, except that no confidential client information may be disclosed.

(1949 Rev., S. 2638; 1961, P.A. 601, S. 1; P.A. 73-62, S. 1, 3; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 78-108, S. 1, 4; P.A. 79-631, S. 71, 111; P.A. 82-261, S. 1, 6; P.A. 85-56; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 8; P.A. 05-71, S. 1; 05-246, S. 13; P.A. 07-73, S. 2(a); 07-252, S. 62; P.A. 09-205, S. 7.)

History: 1961 act deleted requirement that annual report be filed; P.A. 73-62 included commissioner of children and youth services in licensing authority, added provisions re annual report and clarified powers of children and youth services commissioner; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 78-108 required license for nonexempt residential educational institutions; P.A. 79-631 deleted reference to commissioner of human resources and obsolete limitation on powers of children and youth services commissioner; P.A. 82-261 provided the exemption for family day care homes; P.A. 85-56 replaced an exception for family day care homes with the exception for facilities providing child day care services; Sec. 17-48 transferred to Sec. 17a-145 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 replaced obsolete language categorizing entities which may care for or board a child with new provisions and made technical corrections; P.A. 05-71 made a technical change and added requirements that new license application be filed with commissioner if population at facility, institution or home changes and that commissioner notify chief executive officer of municipality in which facility located of such application; P.A. 05-246 added new Subdiv. (3) re exception for residential facilities licensed by Department of Mental Retardation pursuant to Sec. 17a-227, redesignated existing Subdiv. (3) as Subdiv. (4) and made a technical change; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-252 added Subdiv. (5) re exemption for homes that house students participating in the “A Better Chance” program or similar programs, effective July 1, 2007; P.A. 09-205 eliminated annual report requirement, effective July 1, 2009.

See Sec. 17a-151 re criminal history records checks.

Cited. 214 C. 560.



Section 17a-146 - (Formerly Sec. 17-48a). Transfer of adoption duties to Commissioner of Children and Families.

No later than April 1, 1975, the Commissioner of Children and Families shall exercise and have all authority, rights, duties and functions granted to or imposed upon the Commissioner of Social Services in the general statutes in the area of adoption of children, including, but not limited to, authority to license or approve agencies under sections 17a-145, 17a-148, 17a-149 and 17a-151, and to act as a statutory parent, as defined in section 45a-707.

(P.A. 74-251, S. 20; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-91, S. 1, 2.)

History: P.A. 75-420 incorrectly replaced welfare commissioner with commissioner of social services, whose position was nonexistent on April 1, 1975; P.A. 77-614 and P.A. 78-303 would further have replaced social services commissioner with human resources commissioner, effective January 1, 1979, but for limiting date within section; Sec. 17-48a transferred to Sec. 17a-146 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-147 - Licensing of extended day treatment programs.

(a) For the purposes of this section and section 17a-22, “extended day treatment” means a supplementary care community-based program providing a comprehensive multidisciplinary approach to treatment and rehabilitation of emotionally disturbed, mentally ill, behaviorally disordered or multiply handicapped children and youths during the hours immediately before and after school while they reside with their parents or surrogate family. Extended day treatment programs, except any such program provided by a regional educational service center established in accordance with section 10-66a, shall be licensed by the Department of Children and Families.

(b) The goal of extended day treatment is to improve the functioning of the child or youth as an individual and the family as a unit with the least possible interruption of beneficial relationships with the family and the community. An extended day treatment program (1) shall offer the broadest range of therapeutic services consistent with the needs of the children and youths it serves, including, but not limited to, (A) a therapeutic setting, (B) the integration of the family into the treatment and the treatment planning process, (C) support and emergency services to families designed to allow continued residence of the children and youths in their homes, (D) professional clinical services, (E) access to educational services, and (F) the coordination of community services in support of the treatment effort, or (2) if provided for children requiring special education by a regional educational service center, shall offer such services as are specified in the prescribed educational program for each such child in accordance with section 10-76d.

(c) The Commissioner of Children and Families shall adopt such regulations, in accordance with chapter 54, as are necessary to establish procedures and requirements for the licensure of extended day treatment programs, except any such program provided by a regional educational service center.

(P.A. 90-290, S. 1; P.A. 93-91, S. 1, 2; P.A. 06-196, S. 125.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 06-196 made technical changes in Subsecs. (a) and (b), effective June 7, 2006.



Section 17a-148 - (Formerly Sec. 17-49). When license not required; agreement for adoption.

The provisions of section 17a-145 shall not apply to any person who is caring for a child without compensation and who has executed a written agreement for the adoption of such child which agreement has been filed with the Probate Court with the application for adoption as provided in section 45a-727.

(1949 Rev., S. 2639; P.A. 73-156, S. 18.)

History: P.A. 73-156 deleted reference to repealed Sec. 45-61 and restated provision for clarity; Sec. 17-49 transferred to Sec. 17a-148 in 1991.



Section 17a-149 - (Formerly Sec. 17-49a). Licensing of child-placing agencies. Limit on commissioner’s ability to inspect.

No person or entity except a parent, an adult relative as specified by section 17b-75 or guardian of any child shall place a child without a license obtained from the Commissioner of Children and Families. Application for a child-placing license shall be in a form furnished by the commissioner, and shall state the location of the principal place of business of the applicant, its organization or corporate name, its purposes and the name, title and degree of professional training of each of its staff members engaged in carrying out its stated purposes. Any such applicant shall consent to such inspection, review and supervision of all acts in relation to child placing as are reasonably necessary to enable the commissioner to perform his duties under section 17a-151. The provisions of this section with regard to the commissioner’s authority to inspect, review and supervise all acts in relation to child placing under section 17a-151 shall be limited to inspection, review and supervision of the applicant under this section and shall not include inspection, review or supervision of the homes in which a child is placed.

(1961, P.A. 601, S. 2; P.A. 75-420, S. 4, 6; 75-580, S. 1; P.A. 77-524, S. 1; 77-614, S. 521, 610; P.A. 79-631, S. 72, 111; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 9.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-580 clarified placement of child as either temporary or permanent, defined “temporary basis” and added provision limiting commissioner’s authority re inspection, review and supervision; P.A. 77-524 added proviso re placement in temporary home not receiving compensation from state; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced commissioner of human resources with commissioner of children and youth services; Sec. 17-49a transferred to Sec. 17a-149 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 deleted obsolete language, deleted definition and references to “temporary basis” child placements and made technical corrections.

See Sec. 17a-151 re criminal history records checks.

Cited. 214 C. 560.



Section 17a-150 - (Formerly Sec. 17-49b). Regulations.

(a) The Commissioner of Children and Families shall adopt regulations in accordance with chapter 54 setting forth standards for licensing of persons or entities which place children. The regulations shall require a person or entity licensed on or after March 9, 1984, to have a minimum of two staff persons who are qualified by a combination of education and work experience, and be a nonprofit organization qualified as a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(b) Said commissioner shall adopt regulations prescribing the minimum standards for homes in which children may be placed.

(P.A. 75-420, S. 4, 6; 75-580, S. 2; P.A. 77-524, S. 2; 77-614, S. 521, 610; P.A. 79-631, S. 73, 111; P.A. 84-131, S. 1, 2; P.A. 89-211, S. 30; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 10.)

History: P.A. 75-420 allowed substitution of social services commissioner for welfare commissioner in P.A. 75-580 which created section; P.A. 77-524 added Subsec. (c); P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; P.A. 84-131 amended Subsec. (a) by adding the requirements on staffing and nonprofit status; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; Sec. 17-49b transferred to Sec. 17a-150 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 deleted obsolete language, deleted references to placement on a “temporary basis” and deleted Subsec. (c) which had exempted host home families from provisions of section.

Cited. 214 C. 560.



Section 17a-151 - (Formerly Sec. 17-50). Investigation. Provisional license. Investigations. Revocation, suspension or limitation of license. Appeal. Regulations.

(a) The Commissioner of Children and Families shall investigate the conditions stated in each application made under the provisions of sections 17a-145 and 17a-149 and shall require any person identified on the application under said sections to submit to state and national criminal history records checks. The commissioner shall investigate the conditions in each application under the provisions of sections 17a-145 and 17a-149 and, if the commissioner finds such conditions suitable for the proper care of children, or for the placing out of children, under such standards for the promotion of the health, safety, morality and well-being of such children as the commissioner prescribes, shall issue such license as is required as promptly as possible, without expense to the licensee. If, after such investigation, the commissioner finds that the applicant, notwithstanding good faith efforts, is not able to fully comply with all the requirements the commissioner prescribes, but compliance can be achieved with minimal efforts, the commissioner may issue a provisional license for a period not to exceed sixty days. The provisional license may be renewed for additional sixty-day periods, but in no event shall the total of such periods be for longer than one year. Before issuing any license, the commissioner shall give to the selectmen of the town wherein such licensee proposes to carry on the licensed activity ten days’ notice in writing that the issuance of such license is proposed, but such notice shall not be required in case of intention to issue such license to any corporation incorporated for the purpose of caring for or placing such children. Each license so issued shall specify whether it is granted for child-caring or child-placing purposes, shall state the number of children who may be cared for, shall be in force twenty-four months from date of issue, and shall be renewed for the ensuing twenty-four months, if conditions continue to be satisfactory to the commissioner. The commissioner shall also provide such periodical inspections and review as shall safeguard the well-being, health and morality of all children cared for or placed under a license issued by the commissioner under this section and shall visit and consult with each such child and with the licensee as often as the commissioner deems necessary but at intervals of not more than ninety days. Each licensee under the provisions of this section shall file annually with the commissioner a report containing such information concerning its functions, services and operation, including financial data, as the commissioner requires. Any license issued under this section may be revoked, suspended or limited by the commissioner for cause, after notice given to the person or entity concerned and after opportunity for a hearing thereon. Any party whose application is denied or whose license is revoked, suspended or limited by the commissioner may appeal from such adverse decision in accordance with the provisions of section 4-183. Appeals under this section shall be privileged in respect to the order of trial assignment.

(b) The criminal history records checks required pursuant to subsection (a) of this section shall be conducted in accordance with section 29-17a.

(c) The commissioner shall adopt regulations, in accordance with chapter 54, to establish a staggered schedule for the renewal of licenses issued pursuant to sections 17a-145 and 17a-149.

(1949 Rev., S. 2640; 1961, P.A. 601, S. 3; 1971, P.A. 179, S. 7; 870, S. 46; P.A. 73-62, S. 2, 3; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 364, 681; P.A. 77-603, S. 44, 125; 77-614, S. 521, 610; P.A. 78-209, S. 1, 3; P.A. 79-631, S. 74, 111; P.A. 81-91, S. 1; P.A. 93-91, S. 1, 2; P.A. 95-349, S. 1; P.A. 96-194, S. 11; P.A. 98-241, S. 4, 18; P.A. 01-175, S. 10, 32; June Sp. Sess. P.A. 01-2, S. 35, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-243, S. 8.)

History: 1961 act added child-placing agencies to scope of section, changed requisite conditions for issuing license from satisfactory to suitable for the proper care of children, etc., required notice to be given in town where licensee proposes to carry on activity rather than where he resides, added provisions re review, visitation and consultation by commissioner and required licensee to file annual report; 1971 acts replaced “next” or “next but one” return day with return day not less than 12 or more than 30 days after decision and replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 73-62 included children and youth services commissioner in provisions except that welfare commissioner alone is to investigate conditions in application under Sec. 17-49a; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with statement that appeals be made in accordance with Sec. 4-183 and deleted provision re assessment of costs; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 78-209 added provisions re provisional license; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; P.A. 81-91 made technical changes; Sec. 17-50 transferred to Sec. 17a-151 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-349 extended the length of each license from 12 months to 24 months, made technical corrections and added Subsec. (b) re regulations; P.A. 96-194 amended Subsec. (a) by providing that the commissioner may suspend or limit a license in addition to revoke and replaced “institution, person or group of persons” with “person or entity”; P.A. 98-241 amended Subsec. (a) by adding request of a criminal records check for persons applying under Sec. 17a-145 and inserted new provisions as Subsec. (b) re criminal records check by State Police Bureau of Identification and to require Commissioner of Children and Families to arrange for fingerprinting of person and forwarding fingerprints to State Police Bureau of Identification and redesignated existing Subsec. (b) as (c), effective July 1, 1998; P.A. 01-175 amended Subsec. (a) by replacing provisions re criminal records checks with provisions re state and national criminal history records checks and making technical changes for purposes of gender neutrality, and amended Subsec. (b) by replacing provisions re criminal records checks and fingerprinting with provisions re criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to require any person “identified on the application”, in lieu of any person “applying”, to submit to criminal history records checks; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-243 amended Subsec. (a) to add references to Secs. 17a-149 and 17a-145 re child placing agencies and child-care facilities.

Cited. 214 C. 560.



Section 17a-151aa - Child placed in residential facility. Written agreement re care and treatment. Out-of-state residential placements by Department of Children and Families. Visits with child.

(a) Any state agency that places a child, as defined in section 17a-93, in a residential facility shall enter into a written agreement with the facility at the time of the placement. Such written agreement shall establish clear standards for the child’s care and treatment, including, but not limited to, requirements for monthly written reports concerning the child’s care and treatment, addressed to the case worker overseeing the child’s placement. The monthly written reports shall set forth child-specific goals and expectations for treatment and progress. The written agreement shall require the facility to report promptly to the placing agency any allegation that the child is abused or neglected, as defined in section 46b-120, or any incident of abuse or neglect of an individual placed in the facility. The placing agency shall ensure that a discharge plan is initiated no later than two weeks after the child’s placement in the facility.

(b) In the case of a child placed by the Department of Children and Families in a residential facility in another state, the Commissioner of Children and Families shall ensure that a representative of the department makes in-person visits with the child no less frequently than every two months in order to assess the well-being of the child.

(June Sp. Sess. P.A. 01-2, S. 25, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 04-258, S. 19.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 changed effective date of June Sp. Sess. P.A. 01-2 from July 1, 2001, to October 1, 2001; P.A. 04-258 designated existing provisions as Subsec. (a) and made technical changes therein, and added Subsec. (b) re out-of-state residential placements by Department of Children and Families and department’s responsibility to assess the well-being of the child through in-person visits with the child, effective July 1, 2004.



Section 17a-152 - (Formerly Sec. 17-51). Placement of child from another state.

Any person or entity, before bringing or sending any child into the state for the purpose of placing or caring for such child in any home or institution, either free or for board, shall make application to the Commissioner of Children and Families, giving the name, the age and a personal description of such child, the name and address of the person, home or institution with which the child is to be placed, and such other information as may be required by the commissioner. Such person or institution shall be licensed by said commissioner under the provisions of section 17a-145 and section 17a-151. When the permission of said commissioner has been received for the placement of such child, the person or entity, before placing the child, shall undertake: (1) That if, prior to becoming eighteen years of age or being adopted, such child becomes a public charge, such person or entity will, within thirty days after notice requesting the child’s removal has been given by the commissioner, remove the child from the state; (2) that such person or entity shall report annually, and more often if requested to do so by the commissioner, as to the location and condition of the child as long as the child remains in the state prior to such child’s becoming eighteen years of age or prior to such child’s legal adoption, and shall, at the discretion of the commissioner, execute and deliver to the commissioner a bond payable to the state, and in the penal sum of one thousand dollars, with surety or security acceptable to the Attorney General, conditioned on the performance of such undertaking. The provisions of this section shall not apply in the case of (A) the bringing of a child to the home of any relative who is a resident of this state, (B) any summer camp operating ninety days or less in any consecutive twelve months, or (C) any educational institution as determined by the State Board of Education.

(1949 Rev., S. 2641; 1957, P.A. 27; February, 1965, P.A. 488, S. 12; 1967, P.A. 840, S. 2; 1972, P.A. 127, S. 23; P.A. 75-420, S. 4, 6; P.A. 77-28, S. 1, 2; P.A. 78-108, S. 2, 4; P.A. 93-91, S. 1, 2; P.A. 96-194, S. 12; P.A. 06-196, S. 205.)

History: 1965 act added Subdivs. (a) and (b); 1967 act changed applicable age in Subdiv. (2) from 18 to 21; 1972 act changed age from 21 to 18, reflecting change in age of majority; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-28 replaced social services commissioner with commissioner of children and youth services; P.A. 78-108 qualified exemption of educational institutions from provisions by adding “as determined by the state board of education”; Sec. 17-51 transferred to Sec. 17a-152 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-194 replaced “public or private agency, corporation or organization” with “entity” and made technical corrections (Revisor’s note: Lowercase alphabetic Subpara. indicators were replaced editorially by the Revisors with uppercase indicators for consistency with customary statutory usage); P.A. 06-196 made technical changes, effective June 7, 2006.

See Sec. 17a-112 re placement of children in cases involving termination of parental rights.

See Sec. 46b-129 re placement of neglected, uncared for or dependent child.

Cited. 214 C. 560.



Section 17a-153 - (Formerly Sec. 17-52). Penalty.

Any person or corporation which violates any provision of section 17a-145, section 17a-149 or section 17a-152 shall be fined not more than one hundred dollars.

(1949 Rev., S. 2642; 1961, P.A. 601, S. 4.)

History: 1961 act extended statute’s application to section 17-49a; Sec. 17-52 transferred to Sec. 17a-153 in 1991.



Section 17a-154 - (Formerly Sec. 17-52a). “Permanent family residence”. Definition. Requirements.

(a) For purposes of this section and section 17a-155, “permanent family residence” means a child care facility which meets the requirements of subsection (b) of this section and subsection (a) of section 17a-155 and which is licensed as a permanent family residence by the Department of Children and Families, hereinafter referred to as the department.

(b) To be licensed as a permanent family residence, a child care facility must meet the following requirements:

(1) The facility must be designed to provide permanent care to handicapped children in a home environment and family setting;

(2) At the time the initial license is issued, the permanent family care must be provided by two adult persons, hereinafter referred to as the parents, or upon the commissioner’s approval, one adult whose principal residence is the permanent family residence, who may, but need not, have children other than foster children living with them;

(3) The parent or parents must occupy, as their principal residence, a building which is designed for residential use by one or two families and which is: (A) Owned or leased by the parent or parents or (B) owned or leased by a nonstock corporation, one of whose purposes is to protect handicapped children by providing a home environment and family setting for handicapped children;

(4) The principal occupation of at least one parent and, in appropriate cases to be determined by the department, both parents, must be to provide direct and regular care to the foster children placed in their residence; and

(5) The parent or parents must have indicated their intent to provide permanent foster care to handicapped children placed in their home by the department or by other child-placing agencies.

(c) Permanent family residences licensed by the department pursuant to the provisions of this section and section 17a-155 shall be deemed private dwellings occupied by one family by the Commissioner of Public Health for purposes of compliance with the State Public Health Code and by the Commissioner of Construction Services for purposes of compliance with the State Building Code and the Fire Safety Code.

(P.A. 80-261, S. 1, 2, 4, 7; P.A. 88-94, S. 1, 3; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-8, S. 29; 11-51, S. 90.)

History: P.A. 88-94 amended Subdiv. (2) to permit one adult to provide permanent family care and made technical revisions in Subdivs. (3) and (5) to reflect such change; Sec. 17-52a transferred to Sec. 17a-154 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-8 made technical changes in Subsec. (c), effective May 24, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (c), effective July 1, 2011.



Section 17a-154 and 17a-155 - and 17a-155. (Formerly Secs. 17-52a and 17-52b). “Permanent family residence”; definition; requirements. Regulations.

Sections 17a-154 and 17a-155 are repealed, effective October 1, 2013.

(P.A. 80-261, S. 1–7; P.A. 88-94, S. 1, 3; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-8, S. 29; 11-51, S. 90; P.A. 13-40, S. 14; 13-247, S. 200.)



Section 17a-155 - (Formerly Sec. 17-52b). Regulations.

(a) Within one year from May 23, 1980, the department shall promulgate any necessary regulations establishing additional requirements for the licensure of permanent family residences. These regulations may limit the number of foster children which may be placed in a permanent family residence. The commissioner may in an appropriate case waive any requirements established in such regulations.

(b) Notwithstanding the provisions of section 29-292, the State Fire Marshal shall, within two years after May 23, 1980, adopt amendments to the Fire Safety Code in accordance with the provisions of chapter 54 concerning permanent family residences designed to care for seven or more handicapped children. In developing the regulations the State Fire Marshal shall consult with the Department of Children and Families and any other interested persons. The amendments to the Fire Safety Code may apply different standards to newly constructed and existing one and two-family dwellings, provided, however, the amendments shall not apply to permanent family residences licensed by the Department of Children and Families before the effective date of the amendments to the Fire Safety Code.

(c) After the effective date of the amendments to the Fire Safety Code as provided in subsection (b) of this section, the Department of Children and Families may not, except on a temporary or emergency basis, license any permanent family residence for seven or more handicapped foster children which it has not previously licensed unless the State Fire Marshal determines that such facility complies with the applicable provisions of the Fire Safety Code.

(P.A. 80-261, S. 3, 5–7; P.A. 93-91, S. 1, 2.)

History: Sec. 17-52b transferred to Sec. 17a-155 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-175 - (Formerly Sec. 17-81a). Compact.

The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

ARTICLE I. Purpose and Policy

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

ARTICLE II. Definitions

As used in this compact:

(a) “Child” means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) “Sending agency” means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) “Receiving state” means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) “Placement” means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III. Conditions for Placement

(a) No sending state shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency’s state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV. Penalty for Illegal Placement

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

ARTICLE V. Retention of Jurisdiction

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency’s state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI. Institutional Care of Delinquent Children

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

1. Equivalent facilities for the child are not available in the sending agency’s jurisdiction; and

2. Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII. Compact Administrator

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII. Limitations

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by his parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX. Enactment and Withdrawal

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X. Construction and Severability

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(1967, P.A. 178, S. 1.)

History: Sec. 17-81a transferred to Sec. 17a-175 in 1991.

See Sec. 17a-112 re placement of children in cases involving termination of parental rights.

See Sec. 46b-129 re placement of neglected, uncared for or dependent child.

Cited. 8 CA 656.

Annotation to present section:

Section does not apply to out-of-state noncustodial parents. 305 C. 723.

Compact does not permit a trial court to order an out-of-state placement to a member of a minor child’s extended family without the approval of the placement by an agency in the receiving state. 121 CA 150. Claim that section does not apply to out-of-state noncustodial parents is moot and beyond review of court because of child’s placement with respondent. 129 CA 727; judgment reversed, see 305 C. 723.



Section 17a-176 - (Formerly Sec. 17-81b). Licensing or bonding not required of sending agency.

Any requirement of the general statutes for a license or permit or the posting of a bond to entitle an agency to place children shall not apply to a public sending agency of or in another state party to said compact.

(1967, P.A. 178, S. 2.)

History: Sec. 17-81b transferred to Sec. 17a-176 in 1991.



Section 17a-177 - (Formerly Sec. 17-81c). Financial responsibility for children. Enforcement.

Financial responsibility for any child placed pursuant to the provisions of the Interstate Compact for the Placement of Children shall be determined in accordance with the provisions of Article V thereof in the first instance. In the event of partial or complete default of performance thereunder, any and all provisions for enforcing responsibility for support of children in this state may also be invoked.

(1967, P.A. 178, S. 3.)

History: Sec. 17-81c transferred to Sec. 17a-177 in 1991.



Section 17a-178 - (Formerly Sec. 17-81d). Duties of Commissioner of Children and Families.

(a) “Appropriate public authorities”, as used in Article III of section 17a-175, shall, with reference to this state, mean the Commissioner of Children and Families or his designee and said commissioner shall receive and act with reference to notices required by said Article III.

(b) As used in Article V(a) of section 17a-175, “appropriate authority in the receiving state”, with reference to this state, shall mean the Commissioner of Children and Families or his designee.

(1967, P.A. 178, S. 4, 5; P.A. 74-251, S. 17; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 75, 111; P.A. 93-91, S. 1, 2.)

History: P.A. 74-251 added references to welfare commissioner’s designee; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced commissioner of human resources with commissioner of children and youth services; Sec. 17-81d transferred to Sec. 17a-178 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 17a-179 - (Formerly Sec. 17-81e). Agreements with other states.

The officers and agencies of this state and its subdivisions having authority to place children are empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to Article V (b) of section 17a-175. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or a subdivision or agency thereof shall not be binding unless it has the approval in writing of the Secretary of the Office of Policy and Management.

(1967, P.A. 178, S. 6; P.A. 77-614, S. 19, 610.)

History: P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; Sec. 17-81e transferred to Sec. 17a-179 in 1991.



Section 17a-180 - (Formerly Sec. 17-81f). Requirements for visitation, inspection, supervision.

Any requirements for visitation, inspection or supervision of children, homes, institutions or other agencies in another party state which may apply under section 17a-175 and any amendments thereto shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or any subdivision thereof as contemplated by Article V (b) of section 17a-175.

(1967, P.A. 178, S. 7.)

History: Sec. 17-81f transferred to Sec. 17a-180 in 1991.



Section 17a-181 - (Formerly Sec. 17-81g). Placement of delinquent children.

Any court having jurisdiction to place delinquent children may place any such child in an institution of or in another state pursuant to Article VI of section 17a-175 and shall retain jurisdiction as provided in Article V thereof.

(1967, P.A. 178, S. 8.)

History: Sec. 17-81g transferred to Sec. 17a-181 in 1991.



Section 17a-182 - (Formerly Sec. 17-81h). Appointment of compact administrator.

The Governor shall appoint a compact administrator in accordance with the terms of Article VII of section 17a-175.

(1967, P.A. 178, S. 9.)

History: Sec. 17-81h transferred to Sec. 17a-182 in 1991.



Section 17a-185 - (Formerly Sec. 17-81i). Police transportation of certain minors to facility for care.

Any officer of the state police or of an organized municipal police department may transport, with the sole written consent of the person transported, any person over sixteen years of age and less than eighteen years of age who appears to be away from home without permission of such person’s parents or guardian or who appears to be suffering from lack of food, shelter or medical care to any public or private facility, provided institutions of the Department of Correction, the Connecticut Juvenile Training School and local police detention facilities shall not be used for such purpose. The person or organization to whom such person is transported shall, if practicable, inform such person’s parent or guardian of such person’s whereabouts within twelve hours. Such procedure shall be civil in nature, shall not constitute an arrest and shall be made solely for the purpose of safeguarding the interests and welfare of such person.

(P.A. 73-92; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-216, S. 6; P.A. 99-26, S. 22, 39.)

History: P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; Sec. 17-81i transferred to Sec. 17a-185 in 1991; P.A. 93-216 removed the reference to the Connecticut School for Boys; P.A. 99-26 replaced “Long Lane School” with “the Connecticut Juvenile Training School” and made technical changes for purposes of gender neutrality, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001).

See Sec. 46b-151h re Interstate Compact for Juveniles.



Section 17a-195 to 17a-201 - Casey Child Welfare Unit.

Sections 17a-195 to 17a-201, inclusive, are repealed.

(P.A. 89-360, S. 1–7, 45; June Sp. Sess. P.A. 91-8, S. 62, 63.)



Section 17a-201a - (Formerly Sec. 17-408). Commitment under sixteen restricted.

No court shall commit any child under sixteen years of age to any community correctional center or almshouse.

(1949 Rev., S. 2844; 1955, S. 1587d; 1961, P.A. 517, S. 55; 1969, P.A. 297.)

History: 1961 act deleted reference to commitment by trial justice, trial justices having been abolished; 1969 act substituted “community correctional center” for “jail”; Sec. 17-408 transferred to Sec. 17a-201a in 2011.

Cited. 115 C. 596.



Section 17a-201b - (Formerly Sec. 17-409). Religious instruction.

Equal privileges shall be granted to clergymen of all religious denominations to impart religious instruction to the inmates of the Connecticut Juvenile Training School, and of each chartered or incorporated institution to which any minor may be committed by any court; and every reasonable opportunity shall be allowed such clergymen to give such inmates, belonging to their respective denominations, religious and moral instruction. The Commissioner of Children and Families shall prescribe reasonable times and places, not inconsistent with proper management, when and where such instruction, which shall be open to all who choose to attend, may be given.

(1949 Rev., S. 2849; 1969, P.A. 664, S. 20; P.A. 93-91, S. 1, 2; P.A. 99-26, S. 16, 39.)

History: 1969 act transferred powers re religious instruction from institution trustees or governing officers to commissioner of children and youth services; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 99-26 deleted obsolete reference to the Connecticut School for Boys and replaced “Long Lane School” with “the Connecticut Juvenile Training School”, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); Sec. 17-409 transferred to Sec. 17a-201b in 2011.






Chapter 319b - Department of Developmental Services

Section 17a-210 - (Formerly Sec. 19a-460). Department and Commissioner of Developmental Services. Duties. Patient transfer, programs and placement. Right to object and hearing.

(a) There shall be a Department of Developmental Services. The Department of Developmental Services, with the advice of a Council on Developmental Services, shall be responsible for the planning, development and administration of complete, comprehensive and integrated state-wide services for persons with intellectual disability and persons medically diagnosed as having Prader-Willi syndrome. The Department of Developmental Services shall be under the supervision of a Commissioner of Developmental Services, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive. The Council on Developmental Services may advise the Governor on the appointment. The commissioner shall be a person who has background, training, education or experience in administering programs for the care, training, education, treatment and custody of persons with intellectual disability. The commissioner shall be responsible, with the advice of the council, for: (1) Planning and developing complete, comprehensive and integrated state-wide services for persons with intellectual disability; (2) the implementation and where appropriate the funding of such services; and (3) the coordination of the efforts of the Department of Developmental Services with those of other state departments and agencies, municipal governments and private agencies concerned with and providing services for persons with intellectual disability. The commissioner shall be responsible for the administration and operation of the state training school, state developmental services regions and all state-operated community-based residential facilities established for the diagnosis, care and training of persons with intellectual disability. The commissioner shall be responsible for establishing standards, providing technical assistance and exercising the requisite supervision of all state-supported residential, day and program support services for persons with intellectual disability and work activity programs operated pursuant to section 17a-226. The commissioner shall stimulate research by public and private agencies, institutions of higher education and hospitals, in the interest of the elimination and amelioration of intellectual disability and care and training of persons with intellectual disability. The commissioner shall conduct or monitor investigations into allegations of abuse and neglect and file reports as requested by state agencies having statutory responsibility for the conduct and oversight of such investigations. In the event of the death of a person with intellectual disability for whom the department has direct or oversight responsibility for medical care, the commissioner shall ensure that a comprehensive and timely review of the events, overall care, quality of life issues and medical care preceding such death is conducted by the department and shall, as requested, provide information and assistance to the Independent Mortality Review Board established by Executive Order No. 25 of Governor John G. Rowland. The commissioner shall report to the board and the board shall review any death: (A) Involving an allegation of abuse or neglect; (B) for which the Office of the Chief Medical Examiner or local medical examiner has accepted jurisdiction; (C) in which an autopsy was performed; (D) which was sudden and unexpected; or (E) in which the commissioner’s review raises questions about the appropriateness of care. The department’s mortality review process and the Independent Mortality Review Board shall operate in accordance with the peer review provisions established under section 19a-17b for medical review teams and confidentiality of records provisions established under section 19a-25 for the Department of Public Health.

(b) The commissioner shall be responsible for the development of criteria as to the eligibility of any person with intellectual disability for residential care in any public or state-supported private institution and, after considering the recommendation of a properly designated diagnostic agency, may assign such person to a public or state-supported private institution. The commissioner may transfer such persons from one such institution to another when necessary and desirable for their welfare, provided such person and such person’s parent, conservator, guardian or other legal representative receive written notice of their right to object to such transfer at least ten days prior to the proposed transfer of such person from any such institution or facility. Such prior notice shall not be required when transfers are made between residential units within the training school or a state developmental services region or when necessary to avoid a serious and immediate threat to the life or physical or mental health of such person or others residing in such institution or facility. The notice required by this subsection shall notify the recipient of his or her right to object to such transfer, except in the case of an emergency transfer as provided in this subsection, and shall include the name, address and telephone number of the Office of Protection and Advocacy for Persons with Disabilities. In the event of an emergency transfer, the notice required by this subsection shall notify the recipient of his or her right to request a hearing in accordance with subsection (c) of this section and shall be given within ten days following the emergency transfer. In the event of an objection to the proposed transfer, the commissioner shall conduct a hearing in accordance with subsection (c) of this section and the transfer shall be stayed pending final disposition of the hearing, provided no such hearing shall be required if the commissioner withdraws such proposed transfer.

(c) Any person with intellectual disability who is eighteen years of age or older and who resides at any institution or facility operated by the Department of Developmental Services, or the parent, guardian, conservator or other legal representative of any person with intellectual disability who resides at any such institution or facility, may object to any transfer of such person from one institution or facility to another for any reason other than a medical reason or an emergency, or may request such a transfer. In the event of any such objection or request, the commissioner shall conduct a hearing on such proposed transfer, provided no such hearing shall be required if the commissioner withdraws such proposed transfer. In any such transfer hearing, the proponent of a transfer shall have the burden of showing, by clear and convincing evidence, that the proposed transfer is in the best interest of the resident being considered for transfer and that the facility and programs to which transfer is proposed (1) are safe and effectively supervised and monitored, and (2) provide a greater opportunity for personal development than the resident’s present setting. Such hearing shall be conducted in accordance with the provisions of chapter 54.

(d) Any person with intellectual disability, or the parent, guardian, conservator or other legal representative of such person, may request a hearing for any final determination by the department that denies such person eligibility for programs and services of the department. A request for a hearing shall be made in writing to the commissioner. Such hearing shall be conducted in accordance with the provisions of chapter 54.

(e) Any person with intellectual disability, or the parent, guardian, conservator or other legal representative of such person, may request a hearing to contest the priority assignment made by the department for persons seeking residential placement, residential services or residential support. A request for hearing shall be made, in writing, to the commissioner. Such hearing shall be conducted in accordance with the provisions of chapter 54.

(f) Any person with intellectual disability or the parent, guardian, conservator or other legal representative of such person, may object to (1) a proposed approval by the department of a program for such person that includes the use of behavior-modifying medications or aversive procedures, or (2) a proposed determination of the department that community placement is inappropriate for such person placed under the direction of the commissioner. The department shall provide written notice of any such proposed approval or determination to the person, or to the parent, guardian, conservator or other legal representative of such person, at least ten days prior to making such approval or determination. In the event of an objection to such proposed approval or determination, the commissioner shall conduct a hearing in accordance with the provisions of chapter 54, provided no such hearing shall be required if the commissioner withdraws such proposed approval or determination.

(1959, P.A. 148, S. 22; 1963, P.A. 377, S. 3; P.A. 75-594; 75-638, S. 2, 23; P.A. 76-153, S. 1; P.A. 81-185; P.A. 83-64, S. 1, 4; P.A. 86-41, S. 9, 11; P.A. 87-109, S. 1, 2; P.A. 88-28, S. 2, 8; 88-317, S. 80, 107; P.A. 89-144, S. 7; 89-325, S. 21, 26; P.A. 90-164, S. 4; P.A. 91-193; 91-406, S. 22, 29; P.A. 94-124, S. 1; 94-222, S. 2; June 18 Sp. Sess. P.A. 97-8, S. 22, 88; P.A. 00-135, S. 1, 21; P.A. 01-140, S. 1; P.A. 03-146, S. 1; P.A. 05-256, S. 9; P.A. 07-73, S. 1, 2(a), (b); P.A. 08-7, S. 1; 08-42, S. 1; P.A. 09-11, S. 2; P.A. 11-16, S. 2.)

History: 1963 act eliminated deputy commissioner’s responsibility for the Mansfield-Southbury social service; P.A. 75-594 added Subsec. (b) re requests for transfers; P.A. 75-638 replaced office of mental retardation in health department with independent department of mental retardation headed by commissioner appointed by the governor; P.A. 76-153 included responsibility for regional centers in commissioner’s duties and again replaced office of mental retardation with independent department of mental retardation; Sec. 19-4c transferred to Sec. 19-570 in 1977; P.A. 81-185 added provisions re required notice of intended transfers of persons from one institution to another in Subsec. (a) and amended Subsec. (b) to include conservators or other legal representatives as persons authorized to request hearing; Sec. 19-570 transferred to Sec. 19a-460 in 1983; P.A. 83-64 amended Subsec. (a) to include vocational training and work activity programs under the commissioner’s responsibility and supervision; P.A. 86-41 substituted references to mental retardation regions for references to regional centers and made other technical changes in Subsec. (a); P.A. 87-109 substituted “services” for “program” and “persons with mental retardation” for “mentally retarded”; P.A. 88-28 divided Subsec. (a) into two subsections, relettering Subsec. (b) as Subsec. (c) and substituted “residential, day and program support services” for “diagnostic facilities, day care centers, habilitation centers, sheltered workshops, boarding homes and other facilities”; P.A. 88-317 amended reference to Secs. 4-177 to 4-184 in Subsec. (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-144 amended Subsec. (b) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 89-325 deleted the references to Secs. 19a-477 to 19a-479, inclusive, in Subsec. (a); P.A. 90-164 made technical changes in Subsec. (a) and deleted a provision requiring the council on mental retardation to recommend the appointment of the commissioner and added authority for the council to advise the governor on the appointment; Sec. 19a-460 transferred to Sec. 17a-210 in 1991; P.A. 91-193 added Subsec. (d) authorizing the parent, guardian, conservator or other legal representative of a person, or the person himself, to request a hearing by the department on certain final decisions of the department; P.A. 91-406 substituted “determination” for “decision” in the phrase “final decision” in Subsec. (d); P.A. 94-124 required that commissioner conduct investigations of allegations of abuse and neglect and made technical changes; P.A. 94-222 amended Subsec. (a) to provide for services to persons with Prader-Willi Syndrome; June 18 Sp. Sess. P.A. 97-8 made technical changes in Subsecs. (a) and (b) and in (c) added the evidentiary requirements for transfer hearings, effective July 1, 1997; P.A. 00-135 amended Subsec. (a) to add provision re power of commissioner to monitor investigations, effective May 26, 2000; P.A. 01-140 amended Subsec. (a) by making technical changes, amended Subsec. (b) by making technical changes and adding provisions re notice of right to object to transfer and withdrawal of proposed transfer, amended Subsec. (c) by making technical changes, deleting provision re request for hearing and adding provisions re objection to or request for transfer and withdrawal of proposed transfer, amended Subsec. (d) by making technical changes and deleting provisions re hearing for use of behavior-modifying medications or aversive procedures and determination of inappropriate community placement, and added new Subsec. (e) re objection to and hearing for proposed approval of use of behavior-modifying medications or aversive procedures and proposed determination of inappropriate community placement; P.A. 03-146 amended Subsec. (a) by adding provisions re duties in the event of death of a person for whom department has direct or oversight responsibility; P.A. 05-256 amended Subsec. (c) to permit person with mental retardation residing at institution or facility who is 18 years of age or older to object to transfer to another institution or facility, made technical changes in Subsec. (d), added new Subsec. (e) to permit person with mental retardation, or parent, guardian, conservator or other legal representative of person, to contest priority assignment made by department re residential placement, services or support, redesignated existing Subsec. (e) as Subsec. (f) and made technical changes therein; P.A. 07-73 amended Subsecs. (a) and (c) by renaming the Department and Commissioner of Mental Retardation as the Department and Commissioner of Developmental Services; P.A. 08-7 amended Subsec. (a) by renaming Council on Mental Retardation as Council on Developmental Services and changing reference from “retardation” to “mental retardation” and amended Subsecs. (a) and (b) by renaming state mental retardation regions as state developmental services regions, effective April 29, 2008; P.A. 08-42 amended Subsec. (a) by renaming Council on Mental Retardation as Council on Developmental Disabilities, renaming state mental retardation regions as state developmental services regions, adding provision re commissioner’s responsibility for stimulating research and adding provision re operation of department’s mortality review process and Independent Mortality Review Board; P.A. 09-11 made technical changes in Subsec. (a); P.A. 11-16 substituted “intellectual disability” for “mental retardation” and, in Subsec. (d), substituted “person with intellectual disability” for “person”, effective May 24, 2011.

See Sec. 1-101aa re provider participation in informal committees, task forces and work groups of department not deemed to be lobbying.

See Sec. 17a-270 et seq. re Council on Developmental Services.

See Sec. 17a-475a re medical services for women in state-operated facilities.

See Sec. 17b-492b re authority of Commissioner of Developmental Services with respect to Medicare Part D program.

See Sec. 19a-24 re liability of commissioner and staff members for damages.

See Secs. 20-14h to 20-14j, inclusive, re administration of medication in day and residential programs and facilities.

Cited. 31 CS 197.

Annotations to former section 19a-460:

Cited. 207 C. 296.

Annotation to present section:

Cited. 30 CA 463.



Section 17a-210a - Ombudsman.

(a) There is established an independent ombudsman office within the Department of Developmental Services that is responsible for receiving and making recommendations to the commissioner for resolving complaints affecting consumers under the care or supervision of the department or of any public or private agency with which the department has contracted for the provision of services.

(b) The director of the ombudsman office shall be appointed by the Governor, with the approval of the General Assembly. Said director shall be an elector of the state with expertise and experience in the fields of developmental services and advocacy for the rights of the consumers specified in subsection (a) of this section and shall be exempt from the classified service.

(c) Upon the vacancy of the director of the ombudsman office by the person serving in such position on July 1, 2004, and whenever thereafter the term of such position expires or there is a vacancy in such position, the Governor shall appoint the director of the ombudsman office from a list of candidates prepared and submitted to the Governor by the Council on Developmental Services, established by section 17a-270. The Governor shall notify the council of the pending expiration of the term of an incumbent ombudsman not less than ninety days prior to the final day of the ombudsman’s term in office. If a vacancy occurs in the position of ombudsman, the Governor shall notify the council immediately of the vacancy. The council shall meet to consider qualified candidates for the position of ombudsman and shall submit a list of not more than five candidates to the Governor ranked in order of preference, not more than sixty days after receiving notice from the Governor of the pending expiration of the ombudsman’s term or the occurrence of a vacancy. The Governor shall designate, not more than sixty days after receipt of the list of candidates from the council, one candidate from the list for the position of ombudsman. If, after the list is submitted to the Governor by the council, any candidate withdraws from consideration, the Governor shall designate a candidate from those remaining on the list. If the Governor fails to designate a candidate within sixty days of receipt of the list from the council, the council shall refer the candidate with the highest ranking on the list to the General Assembly for confirmation. If the General Assembly is not in session at the time of the Governor’s or council’s designation of a candidate, the candidate shall serve as the acting ombudsman until the General Assembly meets and confirms the candidate as ombudsman. A candidate serving as acting ombudsman shall be entitled to compensation and have all the powers, duties and privileges of the ombudsman. An ombudsman shall serve a term of four years, not including any time served as acting ombudsman, and may be reappointed by the Governor or shall remain in the position until a successor is appointed pursuant to this subsection. Although an incumbent ombudsman may be reappointed, the Governor shall also consider additional candidates from a list submitted by the council as provided in this section.

(d) The director of the ombudsman office shall report monthly to the Council on Developmental Services and, in accordance with the provisions of section 11-4a, annually to the joint standing committee of the General Assembly having cognizance of matters relating to public health.

(P.A. 99-271, S. 1, 2; P.A. 02-89, S. 25; P.A. 04-211, S. 3; P.A. 05-256, S. 3; P.A. 07-73, S. 2(a); P.A. 08-7, S. 2.)

History: P.A. 99-271 effective July 1, 1999; P.A. 02-89 deleted as obsolete former Subsec. (c) requiring the commissioner to convene by September 1, 1999, a special selection committee for advice and recommendations in the hiring or appointment of the director; P.A. 04-211 amended Subsec. (a) to require establishment of office, changed name from “ombudsperson” to “ombudsman” throughout, added new Subsec. (b) requiring director of ombudsman office be appointed by Governor and be elector of state with expertise and experience in fields of mental retardation and advocacy for rights of consumers, added new Subsec. (c) establishing procedure for appointment of new director upon vacancy of office by person serving in position on July 1, 2004, and redesignated existing Subsec. (b) as Subsec. (d), making technical changes therein, effective July 1, 2004; P.A. 05-256 amended Subsec. (c) to require ombudsman to remain in position until successor appointed; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 08-7 amended Subsec. (b) by changing “mental retardation” to “developmental services” and amended Subsecs. (c) and (d) by renaming Council on Mental Retardation as Council on Developmental Services, effective April 29, 2008.



Section 17a-210b - Finding of intellectual disability not precluded by absence of diagnosis in school or medical records.

The absence of a diagnosis of, or reference to, mental retardation, intellectual disability or developmental disability within an individual’s school records or medical records shall not preclude the Department of Developmental Services from making a finding of intellectual disability, as defined in section 1-1g.

(P.A. 06-92, S. 2; P.A. 07-73, S. 2(a); P.A. 11-16, S. 3.)

History: Pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 substituted “finding of intellectual disability” for “finding of mental retardation”, effective May 24, 2011.



Section 17a-210c - Terms “Commissioner of Developmental Services” and “Department of Developmental Services” substituted for former terms. Administrative changes related to renaming of department. Eligibility determinations not affected.

Section 17a-210c is repealed, effective July 1, 2013.

(P.A. 07-73, S. 2; P.A. 11-4, S. 4; 11-16, S. 4; P.A. 13-299, S. 95.)



Section 17a-210d - Terms “intellectual disability”, “persons with intellectual disability” and “individuals with intellectual disability” substituted for former terms.

(a)(1) Wherever the words “the mentally retarded” are used in the following general statutes, “persons with intellectual disability” or “individuals with intellectual disability” shall be substituted in lieu thereof; (2) wherever the words “mentally retarded”, “mentally retarded person” or “mentally retarded persons” are used in the following general statutes, the words “intellectual disability”, “person with intellectual disability” or “persons with intellectual disability” shall be substituted in lieu thereof; and (3) wherever the words “mental retardation” are used in the following general statutes, the words “intellectual disability” shall be substituted in lieu thereof: 4a-60, 4b-31, 8-2g, 8-3e, 9-159s, 10-91f, 17a-593, 17a-594, 17a-596, 45a-598, 45a-669, 45a-672, 45a-676, 45a-677, 45a-678, 45a-679, 45a-680, 45a-681, 45a-682, 45a-683, 46a-51, 46a-60, 46a-64, 46a-64b, 46a-66, 46a-70, 46a-71, 46a-72, 46a-73, 46a-75, 46a-76, 46b-84, 52-146o, 53a-46a, 53a-181i and 54-250.

(b) The Legislative Commissioners’ Office shall, in codifying said sections of the general statutes pursuant to subsection (a) of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 11-129, S. 20; P.A. 12-143, S. 6.)

History: (Revisor’s note: In Subsec. (a), a reference to Sec. 46b-76 was changed editorially by the Revisors to Sec. 46a-76 for accuracy); P.A. 12-143 amended Subsec. (a) to delete reference to Sec. 2c-2b, effective July 1, 2012.



Section 17a-211 - Five-year plan. Public hearings. Submission to legislature.

(a) In 1991, and every five years thereafter, the Department of Developmental Services shall develop and review a five-year plan in accordance with this section. The plan shall: (1) Set priorities; (2) identify goals and objectives and the strategies to be employed to achieve them; (3) define the criteria to be used in evaluating whether the department is making progress toward the achievement of such goals and objectives; (4) identify changes in priorities, goals, objectives and strategies from the prior plan; (5) describe and document progress made in achieving the goals and objectives outlined in the prior plan; and (6) estimate the type and quantity of staff and client services that will be needed over the life of the plan.

(b) Every five years, the department shall hold public hearings on a complete draft of the plan and, in January, 1992, and every five years thereafter, the department shall submit the final plan and a transcript of the public hearings to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies.

(P.A. 90-164, S. 1; P.A. 01-195, S. 123, 181; P.A. 04-54, S. 3; P.A. 07-73, S. 2(a).)

History: P.A. 01-195 made a technical change in Subsec. (b), effective July 11, 2001; P.A. 04-54 amended Subsec. (a) to change from every two years to every five years re Department of Mental Retardation to develop and review five-year plan and amended Subsec. (b) to change from every two years to every five years re department to hold public hearings and submit final plan to legislative committees, effective May 4, 2004; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 17a-211a - Annual spending and placement plan.

Section 17a-211a is repealed, effective October 1, 2007.

(June Sp. Sess. P.A. 91-11, S. 7, 25; P.A. 07-73, S. 2(a); 07-238, S. 10.)



Section 17a-211b - Affirmative action plan.

Notwithstanding any provision of the general statutes or regulations adopted thereunder to the contrary, the Department of Developmental Services shall develop a single, comprehensive affirmative action plan which covers each region, school and office of said department.

(June Sp. Sess. P.A. 91-11, S. 6, 25; P.A. 07-73, S. 2(a).)

History: Pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 17a-211c - Pilot programs for client services.

Section 17a-211c is repealed, effective October 1, 2002.

(June Sp. Sess. P.A. 91-11, S. 9, 25; P.A. 92-229, S. 1, 3; S.A. 02-12, S. 1.)



Section 17a-211d - Workers’ Compensation and private providers. Report to General Assembly.

Section 17a-211d is repealed, effective October 1, 2007.

(June 18 Sp. Sess. P.A. 97-8, S. 34, 88; P.A. 07-73, S. 2(a); 07-238, S. 10.)



Section 17a-212 - Regulations. Uniform standards and procedures. Protocol.

(a) On or before September 30, 1991, the Commissioner of Developmental Services shall adopt regulations, in accordance with the provisions of chapter 54, establishing (1) criteria for (A) determining eligibility for services provided by the department, (B) determining which clients shall receive a specific service, and (C) selecting private sector service providers, and (2) uniform procedures to be used by the regional offices in determining which clients shall receive services and in selecting private sector service providers. Such procedures shall specify the decision-making authority of the department’s central office and the regional offices and set parameters within which each shall operate.

(b) Each regional office, following a format developed by the department’s central office and taking into account the regulations developed by the commissioner, shall prepare a written protocol to be used in determining which clients shall receive services and in selecting service providers. The protocol shall be approved by the commissioner.

(P.A. 90-164, S. 2; P.A. 07-73, S. 2(b); 07-238, S. 1.)

History: Pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-238 made technical changes in Subsec. (a) and deleted former Subsec. (c) re requirement that department evaluate each region’s adherence to its approved protocol.



Section 17a-212a - Regulations re placement and care of clients posing a serious threat to others.

The Commissioner of Developmental Services shall adopt regulations, in accordance with chapter 54, to establish and implement the policy of the Department of Developmental Services with respect to the placement and care of department clients who are evaluated by the department as posing a serious threat to others without specific measures for their supervision and security. Such regulations shall include, but not be limited to, provisions concerning the criteria or factors to be considered in: (1) Evaluating and placing such clients; (2) siting of residential facilities for such clients; (3) giving notice, if any, to the community in which such client is to be placed; (4) determining appropriate levels of security and supervision; and (5) providing appropriate programs and quality of life for such clients in the least restrictive environment. Such regulations shall not permit the siting of more than one such facility in any one municipality.

(P.A. 01-154, S. 3, 5; P.A. 07-73, S. 2(a), (b).)

History: P.A. 01-154 effective July 6, 2001; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007.



Section 17a-213 - Comparison of regions. Report to legislature.

Section 17a-213 is repealed, effective May 24, 2011.

(P.A. 90-164, S. 3; P.A. 07-238, S. 2; P.A. 11-16, S. 43.)



Section 17a-214 - (Formerly Sec. 19a-461). Acceptance of gift or devise by Department of Developmental Services.

The Commissioner of Developmental Services may accept and receive, on behalf of the Department of Developmental Services, any bequest or gift of money or personal property and, subject to the consent of the Governor and Attorney General as provided in section 4b-22, any devise or gift of real property to the Department of Developmental Services, and may hold and use such property for the purposes, if any, specified in connection with such bequest, devise or gift.

(P.A. 77-181; P.A. 07-73, S. 2(a), (b).)

History: Sec. 19-570a transferred to Sec. 19a-461 in 1983; Sec. 19a-461 transferred to Sec. 17a-214 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007.



Section 17a-215 - (Formerly Sec. 19a-462). Department designated lead agency for autism spectrum disorder services.

The Department of Developmental Services shall serve as the lead agency to coordinate, where possible, the functions of the several state agencies which have responsibility for providing services to persons diagnosed with autism spectrum disorder.

(P.A. 79-448; P.A. 07-73, S. 2(a); P.A. 11-4, S. 1; 11-16, S. 5.)

History: Sec. 19-570b transferred to Sec. 19a-462 in 1983; Sec. 19a-462 transferred to Sec. 17a-215 in 1991; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-4 substituted “persons diagnosed with autism spectrum disorder” for “autistic persons”, effective May 9, 2011; P.A. 11-16 made identical changes as P.A. 11-4, effective May 24, 2011.



Section 17a-215a - Advisory Commission on Services and Supports for Persons With Developmental Disabilities.

Section 17a-215a is repealed, effective October 1, 2007.

(P.A. 00-135, S. 19; June Sp. Sess. P.A. 01-4, S. 47; P.A. 07-73, S. 2(a), (b); 07-238, S. 10.)



Section 17a-215b - Pilot autism spectrum disorders program. Eligibility. Report.

Section 17a-215b is repealed, effective May 9, 2011.

(P.A. 06-188, S. 37; P.A. 07-73, S. 2(a), (b); P.A. 08-63, S. 1; P.A. 09-11, S. 3; P.A. 11-4, S. 8.)



Section 17a-215c - Division of Autism Spectrum Disorder Services. Services and programs for state residents diagnosed with autism spectrum disorder.

(a) There is established a Division of Autism Spectrum Disorder Services within the Department of Developmental Services.

(b) The Department of Developmental Services shall adopt regulations, in accordance with chapter 54, to define the term “autism spectrum disorder”, establish eligibility standards and criteria for the receipt of services by any resident of the state diagnosed with autism spectrum disorder, regardless of age, and data collection, maintenance and reporting processes. The commissioner may implement policies and procedures necessary to administer the provisions of this section prior to adoption of such regulations, provided the commissioner shall publish notice of intent to adopt such regulations not later than twenty days after implementation of such policies and procedures. Any such policies and procedures shall be valid until such regulations are adopted.

(c) The Division of Autism Spectrum Disorder Services may, within available appropriations, research, design and implement the delivery of appropriate and necessary services and programs for all residents of the state with autism spectrum disorder. Such services and programs may include the creation of: (1) Autism-specific early intervention services for any child under the age of three diagnosed with autism spectrum disorder; (2) education, recreation, habilitation, vocational and transition services for individuals age three to twenty-one, inclusive, diagnosed with autism spectrum disorder; (3) services for adults over the age of twenty-one diagnosed with autism spectrum disorder; and (4) related autism spectrum disorder services deemed necessary by the Commissioner of Developmental Services.

(d) The Department of Developmental Services shall serve as the lead state agency for the purpose of the federal Combating Autism Act, P.L. 109-416 and for applying for and receiving funds and performing any related responsibilities concerning autism spectrum disorder which are authorized pursuant to any state or federal law.

(e) On or before February 1, 2009, and annually thereafter, the Department of Developmental Services may make recommendations to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to public health concerning legislation and funding required to provide necessary services to persons diagnosed with autism spectrum disorder.

(f) The Division of Autism Spectrum Disorder Services shall research and locate possible funding streams for the continued development and implementation of services for persons diagnosed with autism spectrum disorder but not with intellectual disability. The division shall take all necessary action, in coordination with the Department of Social Services, to secure Medicaid reimbursement for home and community-based individualized support services for adults diagnosed with autism spectrum disorder but not with intellectual disability. Such action may include applying for a Medicaid waiver pursuant to Section 1915(c) of the Social Security Act, in order to secure the funding for such services.

(g) The Division of Autism Spectrum Disorder Services shall, within available appropriations: (1) Design and implement a training initiative that shall include training to develop a workforce; and (2) develop a curriculum specific to autism spectrum disorder in coordination with the Board of Regents for Higher Education.

(h) The case records of the Division of Autism Spectrum Disorder Services maintained by the division for any purpose authorized pursuant to subsections (b) to (g), inclusive, of this section shall be subject to the same confidentiality requirements, under state and federal law, that govern all client records maintained by the Department of Developmental Services.

(i) The Commissioner of Social Services, in consultation with the Commissioner of Developmental Services, may seek approval of an amendment to the state Medicaid plan or a waiver from federal law, whichever is sufficient and most expeditious, to establish and implement a Medicaid-financed home and community-based program to provide community-based services and, if necessary, housing assistance, to adults diagnosed with autism spectrum disorder but not with intellectual disability.

(j) On or before January 1, 2008, and annually thereafter, the Commissioner of Social Services, in consultation with the Commissioner of Developmental Services, and in accordance with the provisions of section 11-4a, shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public health, on the status of any amendment to the state Medicaid plan or waiver from federal law as described in subsection (i) of this section and on the establishment and implementation of the program authorized pursuant to subsection (i) of this section.

(k) The Autism Spectrum Disorder Advisory Council, established pursuant to section 17a-215d, shall advise the Commissioner of Developmental Services on all matters relating to autism.

(P.A. 07-73, S. 2(a), (b); June Sp. Sess. P.A. 07-4, S. 109–111, 113, 114; P.A. 11-4, S. 2; 11-48, S. 285; P.A. 13-20, S. 1.)

History: June Sp. Sess. P.A. 07-4 effective June 29, 2007; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-4 substituted “autism spectrum disorder” for “autism” and related terms, substituted “Division of Autism Spectrum Disorder Services” for “Division of Autism Spectrum Services”, amended Subsec. (b) by adding “diagnosed,” amended Subsec. (c) by substituting “Autism-specific early intervention services” for “Autism-Specific Early Intervention Program, (AEI)”, by eliminating requirement that child under three be previously placed in birth-to-three program in order to receive services and by making technical changes, amended Subsec. (e) by substituting “may” for “shall” re recommendations to Governor and General Assembly, amended Subsecs. (f) and (i) by substituting “intellectual disability” for “mentally retarded” and “mental retardation”, amended Subsec. (g) by eliminating requirement that division develop an education and training initiative eligible for receipt of federal funding and amended Subsec. (k) by removing reference to repealed Sec. 17a-215b and making a corresponding technical change, effective May 9, 2011; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (g), effective July 1, 2011; P.A. 13-20 amended Subsec. (k) by substituting reference to Autism Spectrum Disorder Advisory Council for reference to independent council.



Section 17a-215d - Autism Spectrum Disorder Advisory Council.

(a) There is established the Autism Spectrum Disorder Advisory Council. The council shall consist of the following members: (1) The Commissioner of Developmental Services, or the commissioner’s designee; (2) the Commissioner of Children and Families, or the commissioner’s designee; (3) the Commissioner of Education, or the commissioner’s designee; (4) the Commissioner of Mental Health and Addiction Services, or the commissioner’s designee; (5) the Commissioner of Public Health, or the commissioner’s designee; (6) the Commissioner of Rehabilitation Services, or the commissioner’s designee; (7) the Commissioner of Social Services, or the commissioner’s designee; (8) the Secretary of the Office of Policy and Management, or the secretary’s designee; (9) the executive director of the Office of Protection and Advocacy for Persons with Disabilities, or the executive director’s designee; (10) two persons with autism spectrum disorder, one each appointed by the Governor and the speaker of the House of Representatives; (11) two persons who are parents or guardians of a child with autism spectrum disorder, one each appointed by the Governor and the minority leader of the Senate; (12) two persons who are parents or guardians of an adult with autism spectrum disorder, one each appointed by the president pro tempore of the Senate and the majority leader of the House of Representatives; (13) two persons who are advocates for persons with autism spectrum disorder, one each appointed by the Governor and the speaker of the House of Representatives; (14) two persons who are licensed professionals working in the field of autism spectrum disorder, one each appointed by the Governor and the majority leader of the Senate; (15) two persons who provide services for persons with autism spectrum disorder, one each appointed by the Governor and the minority leader of the House of Representatives; and (16) two persons who shall be representatives of an institution of higher education in the state with experience in the field of autism spectrum disorder, one each appointed by the Governor and the president pro tempore of the Senate.

(b) The council shall have two chairpersons, one of whom shall be the Commissioner of Developmental Services, or the commissioner’s designee, and one of whom shall be elected by the members of the council. The council shall make rules for the conduct of its affairs. The council shall meet not less than four times per year and at such other times as requested by the chairpersons. Council members shall serve without compensation.

(c) The council shall advise the Commissioner of Developmental Services concerning: (1) Policies and programs for persons with autism spectrum disorder; (2) services provided by the Department of Developmental Services’ Division of Autism Spectrum Disorder Services; and (3) implementation of the recommendations resulting from the autism feasibility study. The council may make recommendations to the commissioner for policy and program changes to improve support services for persons with autism spectrum disorder.

(d) The Autism Spectrum Disorder Advisory Council shall terminate on June 30, 2018.

(P.A. 13-20, S. 2.)

History: P.A. 13-20 effective July 1, 2013.



Section 17a-216 - (Formerly Sec. 19a-463). Purchase of wheelchairs, placement equipment and clothing.

Section 17a-216 is repealed, effective May 24, 2011.

(P.A. 80-4; P.A. 81-87; P.A. 01-195, S. 124, 181; P.A. 07-73, S. 2(a); P.A. 11-16, S. 43.)



Section 17a-217 - (Formerly Sec. 19a-464). Programs for children and adults with intellectual disability. Funding.

(a) The Department of Developmental Services shall develop day care programs, day camp programs and recreational programs for children and adults with intellectual disability. Any nonprofit organization which establishes or maintains day care programs, day camp programs or recreational programs for children or adults with intellectual disability may apply to the Department of Developmental Services for funds to be used to assist in establishing, maintaining or expanding such programs. For the purposes of this section: (1) A day care program (A) may provide for the care and training of preschool age children to enable them to achieve their maximum social, physical and emotional potential; (B) may provide adolescents and adults with intellectual disability with an activity program which includes training in one or more of the following areas: (i) Self-care, (ii) activities of daily living, (iii) personal and social adjustment, (iv) work habits, and (v) skills, speech and language development; (2) a day camp program may provide children or adults with intellectual disability with a supervised program of outdoor activities which may be conducted during all or part of the months of June, July, August and September; and (3) a recreational program may provide planned and supervised recreational activities for children or adults with intellectual disability, which activities may be of a social, athletic or purely diversionary nature and which programs shall be considered separate and apart from the day camp program described in subdivision (2) of this subsection.

(b) No grant made under this section to assist in establishing, maintaining or expanding any program set forth in subsection (a) of this section shall exceed the ordinary and recurring annual operating expenses of such program, nor shall any grant be made to pay for all or any part of capital expenditures. The Department of Developmental Services shall: (1) Define minimum requirements to be met by each program in order to be eligible to receive funds as provided for by this section in regard to qualification and number of staff members and program operation, including, but not limited to, physical plant and record keeping; (2) establish procedures to be used in making application for such funds; and (3) adopt regulations, in accordance with chapter 54, governing the granting of funds to assist in the establishment of day care programs, day camp programs and recreational programs for persons with intellectual disability. Upon receipt of proper application, the Department of Developmental Services, within available appropriations, may grant such funds, provided the plans for financing and the standards of operation of such programs shall be approved by the department in accordance with the provisions of this section. For the purpose of developing such programs, the department may accept grants from the federal government, a municipality or any other source.

(1959, P.A. 148, S. 33; 1971, P.A. 719, S. 1; P.A. 75-638, S. 12, 23; P.A. 76-340, S. 1; P.A. 79-171, S. 1; June Sp. Sess. P.A. 91-11, S. 1, 25; P.A. 01-195, S. 125, 181; P.A. 07-73, S. 2(a); P.A. 11-16, S. 6.)

History: 1971 act added provision making retired circuit court judges state referees and replaced references to superior court with “court from which case was referred”; P.A. 75-638 replaced office of mental retardation and department of health with department of mental retardation; P.A. 76-340 changed wording re eligible nonprofit organization in Subsec. (a) slightly; Sec. 19-4d transferred to Sec. 19-571 in 1977; P.A. 79-171 deleted reference to children judged inadmissible to special classes and school-excluded children in Subsec. (a)(1)(A) and allowed department to accept federal, municipal or other grants in Subsec. (b); Sec. 19-571 transferred to Sec. 19a-464 in 1983; Sec. 19a-464 transferred to Sec. 17a-217 in 1991; June Sp. Sess. P.A. 91-11 amended Subsec. (b) to make funding by the department subject to available appropriations; P.A. 01-195 made technical changes, effective July 11, 2001; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 substituted “intellectual disability” for “mental retardation” and made a technical change, effective May 24, 2011.



Section 17a-217a - Camp Harkness Advisory Committee.

(a) There shall be a Camp Harkness Advisory Committee to advise the Commissioner of Developmental Services with respect to issues concerning the health and safety of persons who attend and utilize the facilities at Camp Harkness. The advisory committee shall be composed of twelve members as follows: (1) The director of Camp Harkness, who shall serve ex officio, one member representing the Southeastern Connecticut Association for Developmental Disabilities, one member representing the Southbury Training School, one member representing the Arc of New London County, one consumer representing persons who use the camp on a residential basis and one member representing parents or guardians of persons who use the camp, all of whom shall be appointed by the Governor; (2) one member representing parents or guardians of persons who use the camp, who shall be appointed by the president pro tempore of the Senate; (3) one member of the Family Support Council established pursuant to section 17a-219c representing persons who use the camp on a day basis, who shall be appointed by the speaker of the House of Representatives; (4) one member representing the board of selectmen of the town of Waterford, who shall be appointed by the majority leader of the House of Representatives; (5) one member representing a private nonprofit corporation that is: (A) Tax exempt under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent internal revenue code of the United States, as amended from time to time, and (B) established to promote and support Camp Harkness and its camping programs, who shall be appointed by the majority leader of the Senate; (6) one member representing the Connecticut Institute for the Blind and the Oak Hill School, who shall be appointed by the minority leader of the House of Representatives; and (7) one member representing the United Cerebral Palsy Association, who shall be appointed by the minority leader of the Senate.

(b) The advisory committee shall promote communication regarding camp services and develop recommendations for the commissioner regarding the use of Camp Harkness.

(P.A. 01-108, S. 1, 2; P.A. 03-94, S. 1; P.A. 07-73, S. 2(b); P.A. 08-7, S. 8; P.A. 10-93, S. 8; P.A. 11-16, S. 7; P.A. 13-20, S. 3.)

History: P.A. 01-108 effective July 1, 2001; P.A. 03-94 amended Subsec. (a)(1) to add representative of the Association for Retarded Citizens of New London County to membership; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 08-7 amended Subsec. (a)(1) by changing reference to Southeastern Connecticut Association for the Retarded to Southeastern Connecticut Association for Developmental Disabilities and by making a technical change, effective April 29, 2008; P.A. 10-93 amended Subsec. (a) by substituting “Arc” for “Association for Retarded Citizens” in Subdiv. (1) and by replacing reference to Camp Harkness Booster Club with provision re tax exempt private nonprofit corporation in Subdiv. (5); P.A. 11-16 deleted former Subsec. (c) re annual report to the General Assembly, effective May 24, 2011; P.A. 13-20 amended Subsec. (a)(3) by substituting member of Family Support Council for consumer from Family Support Council.



Section 17a-218 - (Formerly Sec. 19a-464a). Programs of community-based residential facilities, respite care and emergency placement for persons with intellectual disability. Requirement re enrollment in federal programs.

(a) For purposes of this section, the following terms have the following meanings: “Commissioner” means the Commissioner of Developmental Services; “department” means the Department of Developmental Services; and “emergency placement” means cases in which there has been a request for a residential accommodation for an individual for whom there is an unforeseen emergency in his current living arrangement, or cases in which the department has had no previous knowledge of a need for placement, or cases in which such a placement is needed because of actions of another state agency or department, including, but not limited to, the Department of Mental Health and Addiction Services, the Department of Children and Families, and any court, or cases prior to any other planned placements, because the health or safety of the individual needing such placement would be adversely affected without such placement.

(b) The commissioner shall plan, develop and administer a comprehensive program of community-based residential facilities including, but not limited to, transitional facilities, group homes, community companion homes, community living arrangements and supervised apartments.

(c) The commissioner may provide, within available appropriations, subsidies to persons with intellectual disability who are placed in supervised apartments, condominiums or homes which do not receive housing payments under section 17b-244, in order to assist such persons to meet housing costs.

(d) The commissioner may provide, within available appropriations, respite care services which may be administered directly by the department, or through contracts for services with providers of such services, or by means of direct subsidy to parents of persons with intellectual disability to enable the parents to purchase such services.

(e) The commissioner may, within available appropriations and in accordance with individualized plans of care, provide a full range of services to support persons with intellectual disability living with their families, caretakers, independently or in community-based residential facilities licensed pursuant to section 17a-227. Such services may include, but are not limited to, education and training programs, social services, counseling services, medical services, physical or occupational therapy, parent training, recreation and transportation. Such services may be provided by the department or be purchased from persons or private agencies through contracts pursuant to subsection (d) of section 4-70b or purchased directly by the service recipient or his family. The department may provide a direct subsidy to persons with intellectual disability or their families to be used for such purchases of such support services. The recipient of such subsidy shall provide a documented accounting of such subsidy to the department.

(f) Notwithstanding the provisions of part III of chapter 59, the commissioner may, within available appropriations, enter into a rental or lease agreement for an apartment, home, or similar private residence if it has been determined by the commissioner that an individual is in need of an emergency placement. Such agreements shall not exceed the fair market price for the area in which the leased premises are located and shall not be for more than twelve months. Upon entering such agreements, the commissioner shall notify the State Properties Review Board and shall begin the leasing procedures outlined in part III of chapter 59.

(g) Any person who is in or is seeking a placement through the Department of Developmental Services or is receiving any support or service that is included within or covered by any federal program being administered and operated by the Department of Social Services and the Department of Developmental Services, and who meets the eligibility criteria for the federal program, shall enroll in such program in order to continue in the existing placement or to remain eligible for a placement or continue to receive such support or service. Any person who is ineligible for such federal program due to excess income or assets may continue in existing placement, or continue to receive existing supports and services through the Department of Developmental Services while spending down available excess income and assets until such person qualifies for enrollment in the applicable federal program. The Commissioner of Developmental Services may make exceptions to the requirements of this provision and provide or continue to provide, within available appropriations, placement, support or services to individuals who are not eligible for enrollment in such federal programs and for whom it is determined there is a legal requirement to serve pursuant to state or federal law or court order.

(P.A. 83-64, S. 2, 4; P.A. 87-152, S. 3, 4; P.A. 88-28, S. 3, 8; P.A. 89-375, S. 1, 5; P.A. 90-230, S. 29, 101; P.A. 93-91, S. 1, 2; P.A. 94-222, S. 1; P.A. 95-257, S. 11, 58; P.A. 96-186, S. 5, 6; P.A. 05-280, S. 31; P.A. 07-73, S. 2(a), (b); P.A. 09-210, S. 7; P.A. 11-16, S. 8.)

History: P.A. 87-152 added provisions designated as Subsecs. (a) and (f) re emergency placement, relettering prior Subsecs. accordingly; P.A. 88-28 added “within available appropriations” in Subsec. (c), (d) and (e) and authorized placements in “condominiums or homes which do not receive payments under section 17-313b” to Subsec. (c); P.A. 89-375 made technical changes in Subsec. (c); P.A. 90-230 corrected internal references in Subsec. (f); Sec. 19a-464a transferred to Sec. 17a-218 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 94-222 amended Subsec. (e) to add provision to permit direct subsidies to persons with mental retardation or their families and made technical corrections; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-186 amended Subsec. (b) by adding lowest-bidder requirements, effective May 31, 1996; P.A. 05-280 added new Subsec. (g) re enrollment in federal programs, effective July 1, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 09-210 amended Subsec. (e) by making a technical change, effective July 8, 2009; P.A. 11-16 amended Subsec. (b) by substituting “community companion homes, community living arrangements” for “community training homes” and by eliminating requirement that commissioner award contracts re community-based residential facilities to lowest responsible and qualified bidder, amended Subsecs. (c) to (e) by substituting “intellectual disability” for “mentally retarded” and “mental retardation” and amended Subsecs. (d) and (f) by making technical changes, effective May 24, 2011.

See Sec. 17a-219 re regulations concerning community-based residential facilities and respite care services for persons with intellectual disability.



Section 17a-218a - Continuing operation of Southbury Training School. Evaluation criteria.

(a) The Commissioner of Developmental Services shall continue the operation of the Southbury Training School and shall establish criteria to evaluate the current population of the training school in regard to community placement and training school placement. The criteria shall include, at a minimum, consideration of the client’s age, physical disabilities, medical fragility, level of intellectual disability, length of residence at the school and availability of an appropriate placement.

(b) The commissioner shall no longer accept new admissions at the Southbury Training School.

(P.A. 95-236; June 18 Sp. Sess. P.A. 97-8, S. 38, 88; P.A. 07-73, S. 2(b); 07-238, S. 3; P.A. 11-16, S. 9.)

History: June 18 Sp. Sess. P.A. 97-8 added Subsecs. (b) re limit on new admissions, (c) re additional immediate care beds and (d) re annual report, effective July 1, 1997; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-238 amended Subsec. (a) and deleted former Subsec. (d) to remove obsolete reporting requirements; P.A. 11-16 amended Subsec. (a) by substituting “intellectual disability” for “mental retardation” and deleted former Subsec. (c) re certification of additional beds for fiscal years ending June 30, 1998, and June 30, 1999, effective May 24, 2011.



Section 17a-219 - (Formerly Sec. 19a-464b). Regulation of community-based residential facilities and respite care services for persons with intellectual disability.

The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of subsections (b) and (c) of section 17a-218.

(P.A. 83-64, S. 3, 4.)

History: Sec. 19a-464b transferred to Sec. 17a-219 in 1991.



Section 17a-219a - Family support services: Definitions.

As used in this section and sections 17a-219b and 17a-219c:

(1) “Children with disabilities” means any child with a physical, emotional or mental impairment under the age of eighteen years who (A) if under the age of five, has a severe disability and substantial developmental delay, or a specific diagnosed condition with a high probability of resulting in a developmental delay, (B) has a moderate, severe or profound educational disability, or (C) otherwise meets the definition of developmental disabilities in the federal Developmental Disabilities Act, Section 102(5), as codified in 42 USC 6001(8).

(2) “Family” means a child with a disability and (A) one or more biological or adoptive parents, (B) one or more persons to whom legal custody has been given and in whose home the child resides, or (C) other adult family members who reside with and have a primary responsibility for providing continuous care to a child with a disability.

(3) “Family support services” means services, cash subsidies, and goods which enhance the ability of all children with disabilities to grow within their families, to reduce the emotional and financial costs to families who care at home for children with disabilities, and to assist families of children with disabilities to find the supports, services and assistance to lead lives in their communities.

(P.A. 94-228, S. 1, 4; P.A. 01-195, S. 79, 126, 181.)

History: P.A. 94-228 effective June 8, 1994; P.A. 01-195 made technical changes, effective July 11, 2001.



Section 17a-219b - Family support services: Department responsible for coordination.

(a) The Department of Developmental Services shall be responsible for the coordination of family support services for children with disabilities. The department shall, within available appropriations, promote state-wide availability of family support services.

(b) The Department of Developmental Services, in coordination with other state, regional and local agencies that operate family support services or administer programs, shall assist families in accessing all other sources of government funds before using existing family support funds appropriated by the General Assembly pursuant to sections 17a-219a to 17a-219c, inclusive, or any other provision of the general statutes or public or special act.

(P.A. 94-228, S. 2, 4; P.A. 96-185, S. 12, 16; 96-238, S. 14, 25; P.A. 07-73, S. 2(a).)

History: P.A. 94-228 effective June 8, 1994 (Revisor’s note: The reference to “this or any other act” was replaced editorially by the Revisors with “sections 17a-219a to 17a-219c, inclusive, or any other provision of the general statutes or public or special act” for consistency with existing statutory custom); P.A. 96-185 deleted references in Subsec. (a) to Secs. 10-91a to 10-91d, 10-94f, 10-94g and section 5 of public act 93-383, effective July 1, 1996; P.A. 96-238 deleted references in Subsec. (a) to repealed Secs. 10-91a to 10-91d, inclusive, and section 5 of public act 93-383, effective July 1, 1996; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 17a-219c - Family Support Council.

(a) There is established a Family Support Council to assist the Department of Developmental Services and other state agencies that administer or fund family support services to act in concert and, within available appropriations, to (1) establish a comprehensive, coordinated system of family support services, (2) use existing state and other resources efficiently and effectively as appropriate for such services, (3) identify and address services that are needed for families of children with disabilities, and (4) promote state-wide availability of such services. The council shall consist of twenty-seven voting members including the Commissioners of Public Health, Developmental Services, Children and Families, Education and Social Services, or their designees, the Child Advocate or the Child Advocate’s designee, the executive director of the Office of Protection and Advocacy for Persons with Disabilities or the executive director’s designee, the chairperson of the State Interagency Birth-to-Three Coordinating Council, established pursuant to section 17a-248b, or the chairperson’s designee, the executive director of the Commission on Children or the executive director’s designee, and family members of, or individuals who advocate for, children with disabilities. The family members or individuals who advocate for children with disabilities shall comprise two-thirds of the council and shall be appointed as follows: Six by the Governor, three by the president pro tempore of the Senate, two by the majority leader of the Senate, one by the minority leader of the Senate, three by the speaker of the House of Representatives, two by the majority leader of the House of Representatives and one by the minority leader of the House of Representatives. All appointed members serving on or after October 5, 2009, including members appointed prior to October 5, 2009, shall serve in accordance with the provisions of section 4-1a. Members serving on or after October 5, 2009, including members appointed prior to October 5, 2009, shall serve no more than eight consecutive years on the council. The council shall meet at least quarterly and shall select its own chairperson. Council members shall serve without compensation but shall be reimbursed for necessary expenses incurred. The costs of administering the council shall be within available appropriations in accordance with this section and sections 17a-219a and 17a-219b.

(b) The council shall: (1) Gather input and develop a vision and guidelines for family support services in Connecticut; (2) review existing program policies, procedures and funding mechanisms for conformity to the guidelines and make appropriate recommendations; (3) monitor the implementation of the guidelines and recommendations; (4) report to the Governor and the General Assembly on an annual basis regarding the status of family support services, including the implementation of the guidelines and recommendations; (5) advocate for family support services in accordance with the guidelines; (6) compile and distribute information on family support services within public and private agencies; and (7) perform such other duties as are related to the advancement of family centered supports, policies and services.

(P.A. 94-228, S. 3, 4; P.A. 95-257, S. 12, 21, 58; P.A. 96-185, S. 13, 16; P.A. 98-100; P.A. 01-195, S. 127, 181; P.A. 07-73, S. 2(a),(b); Sept. Sp. Sess. P.A. 09-7, S. 137; P.A. 10-93, S. 9; June 12 Sp. Sess. P.A. 12-2, S. 123.)

History: P.A. 94-228 effective June 8, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor’s note: The phrase “Commissioners of the Departments of Public Health ...” in Subsec. (a) was changed editorially by the Revisors to “Commissioners of Public Health ...” for consistency with customary statutory usage); P.A. 96-185 made a technical change in Subsec. (a) reflecting transfer of birth-to-three program to Department of Mental Retardation, effective July 1, 1996; P.A. 98-100 amended Subsec. (a) by increasing members from 24 to 27, adding the Child Advocate, individuals who advocate for children with disabilities and increased from 2 to 3 the appointments by the president pro tempore of the Senate and the speaker of the House of Representatives; P.A. 01-195 amended Subsec. (a) by making technical changes, effective July 11, 2001; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to replace provision re 4-year term and limit of 2 consecutive terms with provision re service in accordance with Sec. 4-1a and requirement that members serve no more than 8 consecutive years, and to make a technical change, effective October 5, 2009; P.A. 10-93 amended Subsec. (a) to permit designees of Child Advocate, executive director of Office of Protection and Advocacy for Persons with Disabilities, chairperson of State Interagency Birth-to-Three Coordinating Council and executive director of Commission on Children to be members of council and by making a technical change; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a).



Section 17a-220 - (Formerly Sec. 19a-464c). Definitions.

As used in this section and sections 17a-221 to 17a-225, inclusive:

(1) “Borrower” means an organization which has received a loan pursuant to this section and sections 17a-221 to 17a-225, inclusive;

(2) “Capital loan agreement” means an agreement, in the form of a written contract, between the department and the organization which sets forth the terms and conditions applicable to the awarding of a community residential facility loan;

(3) “Certification” or “certified” means certification by the Department of Public Health as an intermediate care facility for individuals with intellectual disabilities pursuant to standards set forth in the rules and regulations published in Title 42, Part 442, Subpart G of the Code of Federal Regulations;

(4) “Community-based” means those programs or facilities which are not located on the grounds of, or operated by, the department;

(5) “Community residential facility” means a community-based residential facility which houses up to six persons with intellectual disability or autism spectrum disorder and which provides food, shelter, personal guidance and, to the extent necessary, continuing health-related services and care for persons requiring assistance to live in the community, provided any such facilities in operation on July 1, 1985, which house more than six persons with intellectual disability or autism spectrum disorder shall be eligible for loans for rehabilitation under this section and sections 17a-221 to 17a-225, inclusive. Such facility shall be licensed and may be certified;

(6) “Community Residential Facility Revolving Loan Fund” means the loan fund established pursuant to section 17a-221;

(7) “Default” means the failure of the borrower to observe or perform any covenant or condition under the capital loan agreement and includes the failure to meet any of the conditions specified in section 17a-223;

(8) “Department” means the Department of Developmental Services;

(9) “Loan” means a community residential facilities loan which shall bear an interest rate to be determined in accordance with subsection (t) of section 3-20, but in no event in excess of six per cent per annum, and is made pursuant to the provisions of this section and sections 17a-221 to 17a-225, inclusive;

(10) “Licensed” or “licensure” means licensure by the department pursuant to section 17a-227;

(11) “Organization” means a private nonprofit corporation which is (A) tax-exempt under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (B) qualified to do business in this state, and (C) applying for a loan under the community residential facility revolving loan program;

(12) “Rehabilitate” or “rehabilitation” means rehabilitation of a previously existing and operating community residential facility to meet physical plant requirements for licensure, certification or Fire Safety Code compliance or to make energy conservation improvements;

(13) “Renovate” or “renovation” means renovation of a newly acquired residential facility to meet physical plant requirements for licensure, certification or Fire Safety Code compliance or to make energy conservation improvements;

(14) “Total property development cost” means the cost of property acquisition, construction, renovation or rehabilitation and related development costs which may be capitalized under generally accepted accounting principles, including furnishings and equipment, provided in no case may the total property development cost of a residential facility financed pursuant to this section and sections 17a-221 to 17a-225, inclusive, exceed the total residential development amount approved by the Department of Social Services in accordance with sections 17a-228 and 17b-244, and the regulations adopted thereunder; and

(15) “Capital repairs and improvements” means major repairs and improvements to an existing community residential facility to maintain the physical plant and property of such facility, which repairs and improvements are reimbursable under the room and board rates established by the Department of Social Services in accordance with section 17b-244 and may be capitalized in accordance with generally accepted accounting principles.

(P.A. 85-472, S. 1, 7; P.A. 87-402, S. 1, 3; 87-416, S. 14, 24; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-181, S. 105, 121; 96-186, S. 1, 6; P.A. 01-195, S. 128, 181; P.A. 07-73, S. 2(a); P.A. 11-4, S. 3; 11-16, S. 10; P.A. 13-139, S. 1; P.A. 13-234, S. 156; 13-247, S. 93.)

History: P.A. 87-402 redefined “total property development cost” to increase the maximum from $225,000 to $350,000; P.A. 87-416 amended definition of “loan” to provide that the interest rates on loans would be determined in accordance with Sec. 3-20(t), but would not be in excess of 6% per annum; Sec. 19a-464c transferred to Sec. 17a-220 in 1991; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-181 added definition of “capital repairs and improvements”, effective July 1, 1996; P.A. 96-186 substituted “the total residential development amount approved by the department” in lieu of a specific dollar amount in Subsec. (n) and added Subsec. (o) defining “capital repairs and improvements”, effective May 31, 1996 (Revisor’s note: In codifying this section the Revisors editorially merged and harmonized the two newly created Subsecs. “(o)”); P.A. 01-195 made technical changes, effective July 11, 2001; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-4 amended Subdiv. (5) by substituting “intellectual disability” for “mental retardation” and substituting “autism spectrum disorder” for “autism”, effective May 9, 2011; P.A. 11-16 made identical changes as P.A. 11-4, effective May 24, 2011; P.A. 13-139 amended Subdiv. (3) to redefine “certification” or “certified” by substituting “individuals with intellectual disabilities” for “mentally retarded”; P.A. 13-234 repealed section, effective January 1, 2014; P.A. 13-247 amended P.A. 13-234, S. 156, to remove section from list of those to be repealed, effective January 1, 2014.



Section 17a-221 - (Formerly Sec. 19a-464d). Community Residential Facility Revolving Loan Fund.

There is established a Community Residential Facility Revolving Loan Fund. The proceeds of any bonds issued pursuant to section 17a-225 and the payments on any loans made by the department pursuant to section 17a-222 shall be deposited in said fund. The department may draw on said fund for the purpose of making loans pursuant to section 17a-222.

(P.A. 85-472, S. 2, 7; P.A. 86-107, S. 15, 19.)

History: P.A. 86-107 removed reference to the state treasurer as trustee of the fund; Sec. 19a-464d transferred to Sec. 17a-221 in 1991.



Section 17a-222 - (Formerly Sec. 19a-464e). Loans.

(a) The department may make community residential facility loans to organizations for (1) construction or purchase and renovation of community-based residential facilities in principal amounts up to one hundred per cent of the total property development cost of the project or (2) the refinancing of an indebtedness created in December, 1983, which indebtedness is secured by a mortgage on such residential facility in principal amounts up to one hundred per cent of the total indebtedness provided in no case may the total amount of the loan exceed three hundred fifty thousand dollars.

(b) The department may make community residential facility loans to organizations for rehabilitation of community-based residential facilities in principal amounts up to one hundred per cent of the total property development cost of the project provided in no case may the total amount of the loan exceed sixty thousand dollars.

(c) The portion, if any, of the total property development cost which is to be paid by the organization may come from one or both of the following sources: (1) Actual cash under the control of the organization; or (2) a loan secured by a mortgage on the property, which mortgage may include both the land and the building.

(d) The department may make community residential facility loans to organizations which own or have capital leases for existing community-based residential facilities for rehabilitation and capital repairs and improvements in amounts not less than three thousand dollars and not greater than forty thousand dollars. Notwithstanding the provisions of section 17a-225, the department may make loans pursuant to this subsection upon execution of a promissory note equal to the amount of the loan which shall provide for repayment of the loan principal and interest. The term of such loans shall be consistent with the reimbursement through the rates established by the Department of Social Services in accordance with section 17b-224.

(P.A. 85-472, S. 3, 7; P.A. 87-402, S. 2, 3; P.A. 96-181, S. 106, 121; 96-186, S. 4, 6.)

History: P.A. 87-402 amended Subsec. (a) to increase the loan maximum from $150,000 to $350,000 and amended Subsec. (b) to increase the loan maximum from $40,000 to $60,000; Sec. 19a-464e transferred to Sec. 17a-222 in 1991; P.A. 96-181 and 96-186 added identical provisions as new Subsec. (d) re community residential facility loans to organizations for rehabilitation and capital repairs to existing community-based residential facilities, effective July 1, 1996, and May 31, 1996, respectively.



Section 17a-223 - (Formerly Sec. 19a-464f). Requirements of borrowers. Capital loan agreement.

(a) If the organization is seeking to purchase and renovate a new community residential facility or to rehabilitate an existing community residential facility, it shall provide to the department: (1) An independent appraisal by a state certified real estate appraiser; and (2) a structural survey of the home by a state licensed engineer. The department shall not provide community residential facility loan funds for the purchase of a residential facility in principal amounts which are in excess of its appraised value and shall not provide such loan funds for renovation or rehabilitation in principal amounts which are in excess of actual and reasonable cost as defined in department standards.

(b) The borrower shall sign a capital loan agreement in which it agrees to meet all existing department guidelines for use of loan funds and to use such loan funds exclusively for the purchase of property, construction, renovation or rehabilitation of a community residential facility approved by the department.

(c) The borrower shall agree to maintain the facility as a licensed community residential facility for a period equal to the amortization period of the loan. The minimum such obligation shall be five years and the maximum such obligation shall be thirty years.

(d) If the borrower receives a loan equal to one hundred per cent of the total property development cost of a new community residential facility, it shall agree to reserve one hundred per cent of the maximum number of beds in the funded community residential facility for department referrals from state institutions and waiting lists until such time as the department determines this no longer to be necessary. If the borrower receives a loan which provides less than one hundred per cent of the total property development cost of a new community residential facility, it shall agree to reserve not less than two-thirds of the maximum number of beds in the funded community residential facility for department referrals from state institutions and waiting lists until such time as the department determines this no longer to be necessary. The department may establish priorities for the development of new community residential facilities serving persons with specialized needs and may give preference in funding to applications addressing such needs.

(e) The borrower shall provide the department with a promissory note equal to the amount of the loan which shall provide for repayment of the loan principal and interest within a period not to exceed thirty years and a mortgage deed as security for the loan. Such mortgage may be subordinate to a first mortgage interest in the property given by the organization for the purpose of developing such property, provided that the total of both mortgage interests shall not exceed the limit of total property development cost as set forth in section 17a-220. The department shall file a lien against the title of the property for which community residential facility loan funds are expended.

(f) The capital loan agreement shall require the borrower to make periodic payments of principal and interest to the department which payments shall be deposited in the Community Residential Facility Revolving Loan Fund.

(g) In the event of a default or if the capital loan agreement is terminated prior to the borrower’s having satisfied its obligations under said agreement, the department shall require the return to the Community Residential Facility Revolving Loan Fund of the outstanding amount of the loan and may foreclose on its mortgage in accordance with the provisions of chapter 49.

(h) In the event that the borrower’s license to operate the community residential facility is terminated by the department for cause, the department may bring an action to place the facility into receivership pursuant to sections 17a-231 to 17a-237, inclusive, may contract with a private nonprofit corporation to operate the facility or may operate the facility with department staff until such license is restored. If such license is not restored within one year, this shall constitute a default and the department may pursue the remedies provided in this subsection.

(P.A. 85-472, S. 4, 7.)

History: Sec. 19a-464f transferred to Sec. 17a-223 in 1991.



Section 17a-224 - (Formerly Sec. 19a-464g). Administration of program through purchase-of-service contract.

The department may administer the residential facility revolving loan program through a purchase-of-service contract with any state-wide private nonprofit housing development corporation which is organized for the purpose of expanding independent living opportunities for persons with disabilities.

(P.A. 85-472, S. 5, 7; P.A. 11-16, S. 11.)

History: Sec. 19a-464g transferred to Sec. 17a-224 in 1991; P.A. 11-16 substituted “persons with disabilities” for “disabled persons”, effective May 24, 2011.



Section 17a-225 - (Formerly Sec. 19a-464h). Bond authorization.

(a) The State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate six million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used for the purposes of sections 17a-220 to 17a-224, inclusive.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 17a-220 to 17a-224, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Developmental Services and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to sections 17a-220 to 17a-224, inclusive, shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 85-472, S. 6, 7; P.A. 86-396, S. 24, 25; P.A. 87-405, S. 17, 26; May Sp. Sess. P.A. 04-1, S. 16; P.A. 07-73, S. 2(b).)

History: P.A. 86-396 increased bond authorization from $3,000,000 to $5,000,000; P.A. 87-405 decreased the bond authorization to $4,000,000; Sec. 19a-464h transferred to Sec. 17a-225 in 1991; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to increase the authorization to $6,000,000, effective July 1, 2004; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 17a-226 - (Formerly Sec. 19a-466). Employment opportunities and day services for adults with intellectual disability. Funding.

The Commissioner of Developmental Services shall develop, within available appropriations, a program of employment opportunities and day services for adults with intellectual disability. Any nonprofit organization which provides such services may apply to the Department of Developmental Services for funds to be used to assist in establishing, maintaining or expanding its program. No funding to assist in establishing, maintaining or expanding programs of employment opportunities and day services under the provisions of this section shall exceed the ordinary and recurring operating expenses of such employment opportunities and day services. The Commissioner of Developmental Services shall establish the requirements to be met by such organizations in order to be eligible to receive funds as provided by this section and establish procedures to be used in making application for such funds. Upon receipt of proper application, the Department of Developmental Services shall, within available appropriations, provide such funds, provided the organization meets the requirements established by the commissioner in accordance with the provisions of this section. The Department of Developmental Services may receive federal, municipal or private funds available or tendered on a matching or supporting basis for the development, maintenance and promotion of employment opportunities and day services.

(1959, P.A. 148, S. 35; P.A. 75-638, S. 14, 23; P.A. 76-340, S. 2; P.A. 79-171, S. 3; P.A. 88-28, S. 4, 8; P.A. 89-325, S. 22, 26; P.A. 90-138, S. 1, 2; P.A. 07-73, S. 2(a),(b); P.A. 11-16, S. 12.)

History: P.A. 75-638 replaced deputy commissioner of mental retardation with commissioner of mental retardation and department of health with department of mental retardation; P.A. 76-340 removed provision allowing boards of education to apply for funds; Sec. 19-4f transferred to Sec. 19-573 in 1977; P.A. 79-171 added reference to grants for maintenance and expansion of vocational training centers; Sec. 19-573 transferred to Sec. 19a-466 in 1983; P.A. 88-28 substituted references to “day services for adults with mental retardation” for references to vocational training, added definition of “day services”, deleted definition of “vocational training center” and language providing for regulations governing the granting of funds, and added language concerning availability of funding; P.A. 89-325 added term “employment opportunities” and replaced “grant” with “funding”; P.A. 90-138 deleted language prohibiting use of funds for capital expenditures; Sec. 19a-466 transferred to Sec. 17a-226 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 substituted “intellectual disability” for “mental retardation”, deleted definition of “employment opportunities and day services” and made technical changes, effective May 24, 2011.



Section 17a-227 - (Formerly Sec. 19a-467). Licensing and regulation of residential facilities for persons with intellectual disability, Prader-Willi syndrome or autism spectrum disorder.

(a) No person, firm or corporation shall operate within this state a community living arrangement or community companion home which it owns, leases or rents for the lodging, care or treatment of persons with intellectual disability, Prader-Willi syndrome or autism spectrum disorder unless such person, firm or corporation, upon written application, verified by oath, has obtained a license issued by the Department of Developmental Services.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to insure the comfort, safety, adequate medical care and treatment of such persons at the residential facilities described in subsection (a) of this section. Such regulations shall include requirements that: (1) All residential facility staff be certified in cardiopulmonary resuscitation in a manner and time frame prescribed by the commissioner; (2) records of staffing schedules and actual staff hours worked, by residential facility, be available for inspection by the department upon advance notice; (3) each residential facility develop and implement emergency plans and staff training to address emergencies that may pose a threat to the health and safety of the residents of the facility; (4) department staff verify during quality service reviews and licensing inspections, that (A) staff is adequately trained to respond in an emergency, and (B) a summary of information on each resident is available to emergency medical personnel for use in an emergency; and (5) not less than one-half of the quality service reviews, licensing inspections or facility visits conducted by the department after initial licensure are unannounced.

(c) After receiving an application and making such investigation as is deemed necessary and after finding the specified requirements to have been fulfilled, the department shall grant a license to such applicant to operate a facility of the character described in such application, which license shall specify the name of the person to have charge and the location of each facility operated under the license. Any person, firm or corporation aggrieved by any requirement of the regulations or by the refusal to grant any license may request an administrative hearing in accordance with the provisions of chapter 54. If the licensee of any such facility desires to place in charge thereof a person other than the one specified in the license, application shall be made to the Department of Developmental Services, in the same manner as provided for the original application, for permission to make such change. Such application shall be acted upon not later than ten calendar days from the date of the filing of the application. Each such license shall be renewed annually upon such terms as may be established by regulations and may be revoked by the department upon proof that the facility for which such license was issued is being improperly operated, or for the violation of any of the provisions of this section or of the regulations adopted pursuant to this section, provided the licensee shall first be given a reasonable opportunity to be heard in reference to such proposed revocation. Any person, firm or corporation aggrieved by such revocation may request an administrative hearing in accordance with the provisions of chapter 54. Each person, firm or corporation, upon filing an application under the provisions of this section for a license for a community living arrangement, shall pay to the State Treasurer the sum of fifty dollars.

(d) The Department of Developmental Services may contract, within available appropriations, with any qualified provider for the operation of a community-based residential facility, provided the qualified provider is licensed by the department to operate such facilities. The department shall include in all contracts with such licensed qualified providers, provisions requiring the department to (1) conduct periodic reviews of contract performance, and (2) take progressive enforcement actions if the department finds poor performance or noncompliance with the contract, as follows: (A) The licensed qualified provider may be placed on a strict schedule of monitoring and oversight by the department; (B) the licensed qualified provider may be placed on a partial-year contract; and (C) payments due under the contract may be reduced by specific amounts on a monthly basis until the licensed qualified provider complies with the contract. If compliance cannot be achieved, the department shall terminate the contract.

(e) The department may contract with any person, firm or corporation to provide residential support services for persons with intellectual disability, Prader-Willi syndrome or autism spectrum disorder who reside in settings which are not licensed by the department. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to ensure the safety, adequate supervision and support of persons receiving such residential support services.

(f) Any person, firm or corporation who operates any facility contrary to the provisions of this section shall be fined not more than one thousand dollars or imprisoned not more than six months or both. Any person, firm or corporation who operates any facility contrary to the regulations adopted pursuant to subsection (b) of this section shall be fined not more than one thousand dollars.

(1969, P.A. 740, S. 1; P.A. 75-638, S. 15, 23; P.A. 77-603, S. 59, 125; P.A. 78-280, S. 2, 127; P.A. 80-110; P.A. 81-118; P.A. 82-7; P.A. 87-112, S. 1, 2; P.A. 89-375, S. 2, 5; June Sp. Sess. P.A. 91-11, S. 10, 25; P.A. 03-146, S. 2; P.A. 07-73, S. 2(a); P.A. 11-16, S. 13.)

History: P.A. 75-638 replaced office of mental retardation in health department with independent department of mental retardation; Sec. 19-4g transferred to Sec. 19-574 in 1977; P.A. 77-603 replaced previous appeal provisions with statement that appeals be made in accordance with Sec. 4-183 and added reference to judicial districts; P.A. 78-280 deleted reference to counties; P.A. 80-110 inserted new Subsec. (c) re contracts with nonprofit organizations and redesignated former Subsec. (c) as (d); P.A. 81-118 amended Subsecs. (a) and (b) to extend the licensing authority of the department of mental retardation to residential facilities for autistic persons, to exempt from the licensing fee requirement residential facilities for less than five persons and to delete specific expiration date of December thirty-first, referring instead to annual renewal as provided by regulation; P.A. 82-7 amended Subsec. (c) to require that community-based residential facilities for the mentally retarded operated by nonprofit organizations be licensed by the department of mental retardation, where previously Subsec. required that “programs” be “supervised” by mental retardation department; Sec. 19-574 transferred to Sec. 19a-467 in 1983; P.A. 87-112 amended Subsec. (c) to remove restriction limiting contracting authority to contracts with nonprofit organizations only; P.A. 89-375 made technical changes and inserted new Subsec. (d) re contracts for provision of residential support services, relettered existing Subsec. (d) as (e) and amended (e) by adding language re the fine for violation of regulations; Sec. 19a-467 transferred to Sec. 17a-227 in 1991; June Sp. Sess. P.A. 91-11 amended Subsec. (c) to make department’s ability to contract subject to available appropriations; P.A. 03-146 amended Subsec. (b) by adding Subdivs. (1) to (5) re requirements to be included in regulations, redesignated existing provisions of Subsec. (b) re license as new Subsec. (c), redesignated existing Subsecs. (c) to (e) as Subsecs. (d) to (f), and amended Subsec. (d) by making a technical change and adding requirements for enforcing contract provisions with providers, effective July 1, 2004; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsec. (a) by substituting “operate” for “conduct or maintain”, substituting “community living arrangement or community companion home” for “residential facility” and substituting “persons with intellectual disability, Prader-Willi syndrome or autism spectrum disorder” for “persons with mental retardation or autistic persons”, amended Subsec. (b) by adding provisions re quality service reviews and facility visits, amended Subsec. (c) by substituting provisions re aggrieved persons may request administrative hearing in accordance with chapter 54 for provisions re appeal in accordance with Sec. 4-183 and by substituting “community living arrangement” for “facility providing residential services for five or more persons”, amended Subsec. (d) by substituting “qualified provider” for “organization” and by eliminating “notwithstanding any regulation to the contrary, subject to the provisions of this subsection”, amended Subsec. (e) by substituting “persons with intellectual disability, Prader-Willi syndrome or autism spectrum disorder” for “persons with mental retardation”, amended Subsec. (f) by substituting “operates” for “conducts”, and made technical changes, effective May 24, 2011.

See Sec. 8-3e re zoning regulations for community residences for persons with intellectual disability.

See Sec. 9-159s re notice to certain conservators and guardians re voting opportunities provided to certain residents.



Section 17a-227a - State criminal background checks for applicants for employment.

(a) The Commissioner of Developmental Services shall require each applicant for employment in a Department of Developmental Services program that provides direct services to persons with intellectual disability to submit to a check of such applicant’s state criminal background.

(b) The commissioner may require private sector service providers under contract with or licensed by the department to provide residential, day or support services to persons with intellectual disability, to require each applicant for employment who will have direct and ongoing contact with persons and families receiving such services to submit to a check of such applicant’s state criminal background. If the department requires such providers to have such applicants submit to such checks, the administrative costs associated with such checks shall be considered an allowable cost on the annual cost report.

(c) If such checks are conducted, no applicant shall be hired by the department or a private sector service provider until the results of such checks are available.

(P.A. 03-203, S. 1; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 14.)

History: Pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsecs. (a) and (b) by substituting “intellectual disability” for “mental retardation”, effective May 24, 2011.



Section 17a-227b - Employment applicants required to submit to state child abuse and neglect registry check.

The Commissioner of Developmental Services may require each applicant seeking employment with the department or seeking employment with a provider licensed or funded by the department to submit to a check for substantiated complaints in the Department of Children and Families child abuse and neglect registry established pursuant to section 17a-101k.

(P.A. 09-85, S. 1.)



Section 17a-228 - (Formerly Sec. 19a-483). Payments for room and board and other services for persons with intellectual disability in residential facilities. Authorization for admission to residential facilities; annual review.

(a) If a person with intellectual disability residing in a residential facility for persons with intellectual disability licensed pursuant to section 17a-227, but not certified to participate in the Title XIX Medicaid program as an intermediate care facility for individuals with intellectual disabilities, qualifies for the program of state supplementation to the Supplemental Security Income Program, the Commissioner of Social Services shall pay, under such qualifying program, on behalf of such person the rate established pursuant to subsection (b) of section 17b-244 for room and board, after a reasonable deduction, as determined by the commissioner, to reflect such person’s income. The Department of Developmental Services shall pay the rate established pursuant to subsection (b) of section 17b-244 for services other than room and board provided on behalf of any person whose admission to the facility has been authorized by the Department of Developmental Services.

(b) Notwithstanding the provisions of subsection (a) of this section, persons residing in residential facilities for persons with intellectual disability licensed pursuant to section 17a-227 and receiving state payment for the cost of such services on October 1, 1983, shall be deemed to have been authorized for admission by the Department of Developmental Services. In addition, any person who is admitted to a residential facility for persons with intellectual disability after October 1, 1983, and not later than December 31, 1983, which facility is licensed pursuant to said section after October 1, 1983, and who is receiving state payment for the cost of such services, shall be deemed to have been authorized for admission by the Department of Developmental Services if (1) not later than July 15, 1983, the applicant for licensure owns or has an interest in the facility or land upon which the facility shall be located, or concludes a closing transaction on any mortgage loan secured by mortgage on such facility or land, (2) such facility is licensed not later than December 31, 1983, and (3) the applicant for licensure presents evidence to the Commissioner of Developmental Services that commitments had been made by such applicant not later than July 15, 1983, for the placement of individuals in such facility.

(c) The Department of Social Services shall continue to make payments on behalf of persons residing, on or before October 1, 1983, in residential facilities licensed pursuant to section 17a-227 on or before October 1, 1983, but not certified as intermediate care facilities for individuals with intellectual disabilities, and on behalf of persons authorized for admission into such facilities by the Department of Developmental Services after October 1, 1983, who are otherwise eligible for assistance under sections 17b-600 to 17b-604, inclusive. Such payment shall be on the same basis and at the same rate which is in effect on October 1, 1983, and shall continue to pay such rate until the next succeeding annual rate is determined as provided in section 17b-244 and in this section.

(d) Each individual authorized for admission pursuant to subsections (a) or (b) of this section into a residential facility for persons with intellectual disability licensed pursuant to section 17a-227 shall be reviewed annually by the Department of Developmental Services. Upon completion of the annual review, the Department of Developmental Services may (1) renew the authorization of the individual for continued state-assisted care in the residential facility, (2) refuse to renew the authorization of the individual for continued state-assisted care in the residential facility but authorize admission into alternate facilities, or (3) refuse to renew the authorization of the individual for continued state-assisted care in the facility and refuse to authorize continued state-assisted care in alternate facilities. If the Department of Developmental Services refuses to renew the authorization of the individual for continued state-assisted care in the residential facility and either authorizes admission into alternative facilities or refuses to authorize the individual for state-assisted care in any such alternative facility, the Department of Developmental Services shall continue to pay the rate established pursuant to section 17b-244 for such time as may be administratively necessary for the Department of Developmental Services to arrange for an appropriate transfer.

(e) Whenever the Department of Developmental Services refuses to renew the authorization of a person for continued state-assisted care in a licensed residential facility for persons with intellectual disability pursuant to subsection (d) of this section and either authorizes the individual for admission into alternate facilities or refuses to authorize the individual for continued state-assisted care in any alternative facility, the Department of Developmental Services shall give thirty days’ notice of its determination to the previously authorized individual and to such individual’s parent, conservator, guardian or other legal representative. Such notice shall also notify each such individual or his legal representative of the individual’s right to contest the determination by submitting a request for a hearing in writing to the Commissioner of Developmental Services not later than fifteen days after the date of receiving the notice required by this subsection. Such hearing, if requested, shall be conducted in accordance with the provisions of sections 4-176e to 4-184, inclusive. State-assisted care shall continue in the present facility pending final disposition of any such hearing.

(f) Whenever the Department of Social Services is notified that a facility receiving payments from the Department of Developmental Services under the provisions of this section has been certified as an intermediate care facility for persons with mental retardation, as defined in 42 CFR 440.50, the Commissioner of Social Services shall notify the Governor and the Governor, with the approval of the Finance Advisory Committee, may transfer from the appropriation for the Department of Developmental Services to the Department of Social Services, sufficient funds to cover the cost of all services previously paid by the Department of Developmental Services that are reimbursable, at the rate established for services provided by such certified facilities. Subsequent budget requests from both departments shall reflect such transfer of responsibility.

(June Sp. Sess. P.A. 83-39, S. 4; P.A. 84-546, S. 57, 173; P.A. 86-24, S. 1; P.A. 88-156, S. 22; 88-317, S. 82, 107; P.A. 89-375, S. 3, 5; P.A. 93-262, S. 1, 87; P.A. 07-73, S. 2(a),(b); P.A. 11-16, S. 15; P.A. 13-139, S. 2.)

History: P.A. 84-546 made technical changes in Subsecs. (b) and (c); P.A. 86-24 substituted “alternate facilities” for “facilities offering different level of care” in Subsecs. (d) and (e); P.A. 88-156 made technical changes and replaced aid to the disabled, aid to the blind or aid to the elderly programs with program of state supplementation to the supplemental security income program; P.A. 88-317 amended reference to Secs. 4-177 to 4-184 in Subsec. (e) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-375 added Subsec. (f) re transfer of funds from mental retardation department appropriation to income maintenance department; Sec. 19a-483 transferred to Sec. 17a-228 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsecs. (a), (b), (d) and (e) by substituting “intellectual disability” for “mentally retarded” and “mental retardation” and by making technical changes, effective May 24, 2011; P.A. 13-139 amended Subsecs. (a) and (c) by substituting “individuals with intellectual disabilities” for “the mentally retarded”.



Section 17a-229 - (Formerly Sec. 19a-483a). Commissioner of Developmental Services to make payments for operating costs incurred prior to admission of residents.

The Commissioner of Developmental Services may, upon application by a residential facility licensed under section 17a-227, at his discretion and prior to the opening of such facility, make payments for operating costs to be incurred up to forty-five days in advance of the initial admission of residents by such facility. He shall ensure that all payments made pursuant to this section and section 17a-228 have been properly expended and shall recoup payments improperly expended.

(June Sp. Sess. P.A. 83-39, S. 5, 18; P.A. 07-73, S. 2(b).)

History: Sec. 19a-483a transferred to Sec. 17a-229 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 17a-230 - (Formerly Sec. 19a-483b). Regulations. Exemptions.

(a) The Commissioner of Developmental Services shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of section 17a-229 and subsection (a) of section 17a-228 pertaining to the Commissioner of Developmental Services. Such regulations shall include, but not be limited to, standards for client eligibility for programmatic services provided under subsection (a) of section 17a-228 which standards may address client need for such services and departmental priorities for clients to receive services under subsection (a) of section 17a-228, criteria for determining resident ability to pay for all or part of the cost of such services, standards for advance payments to private entities for the provision of such services, standards for the recovery of payments improperly expended and standards for fair hearing or case review for persons denied eligibility or admission.

(b) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to govern the annual reviews mandated by subsection (d) of section 17a-228. Such regulations shall address individual need for continued authorization to receive residential care and the continued appropriateness of the facility. Such regulations shall recognize the characteristics of persons deemed authorized for admission pursuant to subsection (b) of section 17a-228.

(c) The commissioner may grant exemptions from regulations adopted pursuant to subsections (a) and (b) of this section for group homes in operation prior to October 1, 1983, and shall adopt regulations concerning the criteria and procedures for such exemptions.

(d) The commissioner shall allow any authorized client of a private residential facility licensed in accordance with section 17a-227 to be absent from such facility for not more than thirty-six days per year without affecting reimbursement to such facility. In order to be reimbursed for absences in excess of thirty-six days, the facility shall obtain prior approval for the absence from the commissioner. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this subsection.

(June Sp. Sess. P.A. 83-39, S. 6, 18; P.A. 84-517, S. 1; P.A. 85-310, S. 3, 4; P.A. 86-24, S. 2; 86-380, S. 1, 2; P.A. 07-73, S. 2(b).)

History: P.A. 84-517 added Subsec. (c) re exemptions from regulations for group homes in operation prior to October 1, 1983 and adoption of regulations re criteria and procedures; P.A. 85-310 added Subsec. (d) requiring commissioner to allow client of private residential facility to be absent for not more than 36 days per year without affecting reimbursement and to adopt regulations accordingly; P.A. 86-24 substituted appropriateness of the “facility” for the “level of care required”; P.A. 86-380 added provision requiring prior approval for absences of more than 36 days in Subsec. (d); Sec. 19a-483b transferred to Sec. 17a-230 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 17a-231 - (Formerly Sec. 19a-467a). Receivership of residential facilities for persons with intellectual disability: Definitions.

As used in this section and sections 17a-232 to 17a-237, inclusive, unless the context otherwise requires:

(1) “Residential facility for persons with intellectual disability” means a residential facility for persons with intellectual disability that is licensed, or required to be licensed, pursuant to section 17a-227, including staffing and other program resources associated with such facility;

(2) “Emergency” means a situation, physical condition or one or more practices, methods or operations which present imminent danger of death or serious physical or mental harm to residents of a residential facility for persons with intellectual disability;

(3) “Transfer trauma” means the medical and psychological reactions to physical transfer that increase the risk of death, or grave illness, or both, in persons with intellectual disability;

(4) “Substantial violation” means a violation of regulations adopted pursuant to section 17a-227 which presents a reasonable likelihood of serious physical or mental harm to residents of a residential facility for persons with intellectual disability; and

(5) “Habitual violation” means a violation of regulations adopted pursuant to section 17a-227 which, due to its repetition, presents a reasonable likelihood of serious physical or mental harm to residents of a residential facility for persons with intellectual disability.

(June Sp. Sess. P.A. 83-39, S. 7; P.A. 01-18; 01-195, S. 129, 181; P.A. 11-16, S. 16.)

History: Sec. 19a-467a transferred to Sec. 17a-231 in 1991; P.A. 01-18 redesignated Subdivs. (a) to (e) as Subdivs. (1) to (5), amended definition of “residential facility for mentally retarded persons” to include associated staffing and other program resources and made technical changes; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 11-16 substituted “persons with intellectual disability” for “mentally retarded persons” and “persons with mental retardation”, effective May 24, 2011.



Section 17a-232 - (Formerly Sec. 19a-467b). Application for receivership. Hearing. Emergency order.

(a) An application to appoint a receiver for a residential facility for persons with intellectual disability may be filed in the Superior Court by the Commissioner of Developmental Services or the director of the Office of Protection and Advocacy for Persons with Disabilities. A resident of the facility or the resident’s legally liable relative, conservator, or guardian may file a written complaint with the Commissioner of Developmental Services specifying conditions at the facility which warrant an application to appoint a receiver. If the Commissioner of Developmental Services fails to resolve the complaint within forty-five days of its receipt or, in the case of a facility which intends to close, within seven days of its receipt, the person who filed the complaint may file an application in the Superior Court for the appointment of a receiver for the facility. The court shall immediately notify the Attorney General of the application. The court shall hold a hearing not later than ten days after the date the application is filed. Notice of the hearing shall be given to the owner of the facility or the owner’s agent for service of process not less than five days prior to the hearing. The notice shall be posted by the court in a conspicuous place inside the facility for not less than three days prior to the hearing.

(b) Notwithstanding the provisions of subsection (a) of this section the court may appoint a receiver upon an ex parte motion when affidavits, testimony or any other evidence presented indicates that there is a reasonable likelihood an emergency exists in the facility which must be remedied immediately to insure the health, safety and welfare of the residents of the facility. Notice of the application and order shall be served on the owner or his agent for service of process and shall be posted in a conspicuous place inside the facility not later than twenty-four hours after issuance of the order. A hearing on the application shall be held not later than five days after the issuance of the order unless the owner consents to a later date.

(June Sp. Sess. P.A. 83-39, S. 8; P.A. 89-144, S. 8; P.A. 07-73, S. 2(b); P.A. 11-16, S. 17.)

History: P.A. 89-144 amended Subsec. (a) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; Sec. 19a-467b transferred to Sec. 17a-232 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsec. (a) by substituting “persons with intellectual disability” for “mentally retarded persons”, effective May 24, 2011.



Section 17a-233 - (Formerly Sec. 19a-467c). Imposition of receivership: Grounds; defenses.

(a) The court may grant an application for the appointment of a receiver for a residential facility for persons with intellectual disability upon a finding of any of the following: (1) The facility is operating without a license issued pursuant to section 17a-227; (2) the facility intends to close and adequate arrangements for relocation of its residents have not been made not less than thirty days prior to the date of the intended closing; (3) there exists in the facility a condition in substantial violation of regulations established pursuant to section 17a-227; (4) there exists in the facility a practice of habitual violation of regulations established pursuant to section 17a-227.

(b) It shall be a sufficient defense to a receivership application if any owner of a residential facility for persons with intellectual disability establishes that: (1) He did not have knowledge or could not reasonably have known that any conditions in violation of section 17a-227 existed, or (2) he did not have a reasonable time in which to correct such violations, or (3) the violations listed in the application do not, in fact, exist, or (4) in the event the grounds upon which the petition is based are those set forth in subdivision (2) of subsection (a) of this section, the facility does not intend to close.

(June Sp. Sess. P.A. 83-39, S. 9; P.A. 11-16, S. 18.)

History: Sec. 19a-467c transferred to Sec. 17a-233 in 1991; P.A. 11-16 substituted “persons with intellectual disability” for “mentally retarded persons” and made technical changes, effective May 24, 2011.



Section 17a-234 - (Formerly Sec. 19a-467d). Duties of receiver.

A receiver appointed pursuant to the provisions of sections 17a-231 to 17a-237, inclusive, in operating such facility, shall have the same powers as a receiver of a corporation under section 52-507 and shall exercise such powers to remedy the conditions which constituted grounds for the imposition of receivership, assure adequate care for the residents and preserve the assets and property of the owner. If a facility is placed in receivership it shall be the duty of the receiver to notify residents and family, except where medically contraindicated. The receiver may correct or eliminate any deficiency in the structure or furnishings of the facility which endangers the safety or health of the residents while they remain in the facility, provided the total cost of correction does not exceed three thousand dollars. The court may order expenditures for this purpose in excess of three thousand dollars upon the application of the receiver. If any resident is transferred or discharged the receiver shall provide for: (1) Transportation of the resident and the resident’s belongings and records to the place where the resident is being transferred or discharged; (2) aid in locating an alternative placement and discharge planning; (3) preparation for transfer to mitigate transfer trauma, including, but not limited to, participation by the resident or the resident’s guardian in the selection of the resident’s alternative placement, explanation of alternative placements and orientation concerning the placement chosen; and (4) custodial care of all property or assets of residents which are in the possession of the owner of the facility. The receiver shall preserve all property, assets and records of residents which the receiver has custody of and shall provide for the prompt transfer of the property, assets and records to the alternative placement of any transferred resident. In no event may the receiver transfer all residents and close a facility without a court order and without preparing a discharge plan for each resident.

(June Sp. Sess. P.A. 83-39, S. 10.)

History: Sec. 19a-467d transferred to Sec. 17a-234 in 1991.



Section 17a-235 - (Formerly Sec. 19a-467e). Authority of receiver concerning leases, mortgages and secured transactions.

(a) A receiver may not be required to honor any lease, mortgage, secured transaction or other contract entered into by the owner of the facility if, upon application to the Superior Court, the court determines that: (1) The person seeking payment under the agreement was an owner or controlling stockholder of the facility or was an affiliate of such owner or controlling stockholder at the time the agreement was made; or (2) the rental, price or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rental, price or rate of interest at the time the contract was entered into.

(b) If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest which the receiver is permitted to avoid under subsection (a) of this section and, if the real estate or goods are necessary for the continued operation of the facility under this section, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing not later than fifteen days after application is made. Any known owners of the property involved shall receive notice of the application from the receiver at least ten days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease, security interest or mortgage involved by any person who received such notice, except that such payment does not relieve the owner of the facility of any liability for the difference between the amount paid by the receiver and the amount due under such lease, security interest or mortgage involved.

(c) The provisions of this section shall not apply to a lease, mortgage, secured transaction or other contract entered into with any financial institution regulated by a state or federal agency.

(June Sp. Sess. P.A. 83-39, S. 11.)

History: Sec. 19a-467e transferred to Sec. 17a-235 in 1991.



Section 17a-236 - (Formerly Sec. 19a-467f). Appointment of receiver. Accounting by receiver.

(a) The court may name any responsible individual to act as a receiver, including an employee of the Department of Developmental Services. The court may remove such receiver in accordance with section 52-513. A receiver, other than an employee of the Department of Developmental Services, appointed pursuant to this section shall be entitled to a reasonable receiver’s fee as determined by the court. The receiver shall be liable only in his official capacity for injury to person and property by reason of the conditions of the residential facility. He shall not be personally liable, except for acts or omissions constituting gross, wilful or wanton negligence.

(b) The court, in its discretion, may require a bond of such receiver in accordance with section 52-506.

(c) Each receiver shall, during the first week of January, April, July and October in each year, sign, swear to and file with the clerk of the court by which he was appointed a full and detailed account of his doings as such receiver for the three months next preceding, together with a statement of all court orders passed during such three months and the present condition and prospects of the facility in his charge, and cause a motion for a hearing and approval of the same to be placed on the short calendar.

(June Sp. Sess. P.A. 83-39, S. 12; P.A. 07-73, S. 2(a).)

History: Sec. 19a-467f transferred to Sec. 17a-236 in 1991; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 17a-237 - (Formerly Sec. 19a-467g). Termination of receivership.

The Superior Court, upon a motion by the receiver or the owner of such facility, may terminate the receivership if it finds that the facility has been rehabilitated so that the violations complained of no longer exist or, if the receivership was instituted pursuant to subdivision (2) of subsection (a) of section 17a-233, the orderly transfer of the patients has been completed and the facility is ready to be closed. Upon such finding, the court may terminate the receivership and return the facility to its owner. In its termination order the court may include such terms as it deems necessary to prevent the conditions complained of from recurring.

(June Sp. Sess. P.A. 83-39, S. 13.)

History: Sec. 19a-467g transferred to Sec. 17a-237 in 1991.



Section 17a-238 - (Formerly Sec. 19a-469). Rights of persons under supervision of Commissioner of Developmental Services.

(a) No person placed or treated under the direction of the Commissioner of Developmental Services in any public or private facility shall be deprived of any personal, property or civil rights, except in accordance with due process of law.

(b) Each person placed or treated under the direction of the Commissioner of Developmental Services in any public or private facility shall be protected from harm and receive humane and dignified treatment which is adequate for such person’s needs and for the development of such person’s full potential at all times, with full respect for such person’s personal dignity and right to privacy consistent with such person’s treatment plan as determined by the commissioner. No treatment plan or course of treatment for any person placed or treated under the direction of the commissioner shall include the use of an aversive device which has not been tested for safety and efficacy and approved by the federal Food and Drug Administration except for any treatment plan or course of treatment including the use of such devices which was initiated prior to October 1, 1993. No treatment plan or course of treatment prescribed for any person placed or treated under the direction of the commissioner shall include the use of aversive procedures except in accordance with procedures established by the Commissioner of Developmental Services. For purposes of this subsection, “aversive procedure” means the contingent use of an event which may be unpleasant, noxious or otherwise cause discomfort to alter the occurrence of a specific behavior or to protect an individual from injuring himself or herself or others and may include the use of physical isolation and mechanical and physical restraint. Nothing in this subsection shall prohibit persons who are not placed or treated under the direction of the Commissioner of Developmental Services from independently pursuing and obtaining any treatment plan or course of treatment as may otherwise be authorized by law. The commissioner shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this subsection.

(c) The Commissioner of Developmental Services shall adopt regulations, in accordance with the provisions of chapter 54, with respect to each facility or institution under the jurisdiction of the commissioner, with regard to the following: (1) Prohibiting the use of corporal punishment; (2) when and by whom therapies may be used; (3) which therapies may be used; and (4) when a person may be placed in restraint or seclusion or when force may be used upon a person.

(d) A copy of any order prescribing the use of therapy, restraint or seclusion in accordance with the regulations adopted under subsection (c) of this section shall be made a part of the person’s permanent clinical record together with the reasons for each such order and made available in compliance with existing statutes relating to the right to know.

(e) The Commissioner of Developmental Services shall ensure that each person placed or treated under the commissioner’s direction in any public or private facility is afforded the following rights and privileges: (1) The right to prompt, sufficient and appropriate medical and dental treatment; (2) the right to communicate freely and privately with any person, including, but not limited to, an attorney or other legal representative of the person’s choosing; (3) the right to reasonable access to a telephone, both to make and receive calls in private, unless such access is used in violation of any federal or state statute; (4) the right to send and receive unopened mail and to make reasonable requests for assistance in the preparation of correspondence; (5) the safety of each person’s personal effects shall be assured including the provision of reasonably accessible individual storage space; (6) the right to be free from unnecessary or excessive physical restraint; (7) the right to voice grievances without interference; (8) the right to a nourishing and well-balanced diet; (9) the right to be employed outside a facility and to receive assistance in his or her efforts to secure suitable employment. The department shall encourage the employment of such persons and shall promote the training of such persons for gainful employment, and all benefits of such employment shall accrue solely to the person employed; (10) the right to have the complete record maintained by the Department of Developmental Services concerning such person released for review, inspection and copying to such person’s attorney or other legal representative notwithstanding any provisions of subsection (g) of section 4-193 or section 4-194; and (11) the right to receive or purchase his or her own clothing and personal effects, including toilet articles, and the right to wear such clothing and use such personal effects except where determined to be dangerous to the health or safety of the individual or others.

(f) The Commissioner of Developmental Services shall require the attending physician of any person placed or treated under the direction of the commissioner to obtain informed written consent from the following persons prior to authorizing any surgical procedure or any medical treatment, excluding routine medical treatment which is necessary to maintain the general health of a resident or to prevent the spread of any communicable disease: (1) The resident if such resident is eighteen years of age or over or is legally emancipated and competent to give such consent; (2) the parent of a resident under eighteen years of age who is not legally emancipated; or (3) the legal guardian or conservator of a resident of any age who is adjudicated unable to make informed decisions about matters relating to such resident’s medical care. The person whose consent is required shall be informed of the nature and consequences of the particular treatment or surgical procedure, the reasonable risks, benefits and purpose of such treatment or surgical procedure and any alternative treatment or surgical procedures which are available. The consent of any resident or of any parent, guardian or conservator of any resident may be withdrawn at any time prior to the commencement of the treatment or surgical procedure. The regional or training school director having custody and control of a resident of any facility may authorize necessary surgery for such resident where, in the opinion of the resident’s attending physician, the surgery is of an emergency nature and there is insufficient time to obtain the required written consent provided for in this section. The attending physician shall prepare a report describing the nature of the emergency which necessitated such surgery and shall file a copy of such report in the patient’s record.

(g) The commissioner’s oversight and monitoring of the medical care of persons placed or treated under the direction of the commissioner does not include the authority to make treatment decisions, except in limited circumstances in accordance with statutory procedures. In the exercise of such oversight and monitoring responsibilities, the commissioner shall not impede or seek to impede a properly executed medical order to withhold cardiopulmonary resuscitation. For purposes of this subsection, “properly executed medical order to withhold cardiopulmonary resuscitation” means (1) a written order by the attending physician; (2) in consultation and with the consent of the patient or a person authorized by law; (3) when the attending physician is of the opinion that the patient is in a terminal condition, as defined in section 19a-570, which condition will result in death within days or weeks; and (4) when such physician has requested and obtained a second opinion from a Connecticut licensed physician in the appropriate specialty that confirms the patient’s terminal condition; and includes the entry of such an order when the attending physician is of the opinion that the patient is in the final stage of a terminal condition but cannot state that the patient may be expected to expire during the next several days or weeks, or, in consultation with a physician qualified to make a neurological diagnosis, deems the patient to be permanently unconscious, provided the commissioner has reviewed the decision with the department’s director of community medical services, the family and guardian of the patient and others whom the commissioner deems appropriate, and determines that the order is a medically acceptable decision.

(h) Any person applying for services from the Commissioner of Developmental Services or any person placed by a probate court under the direction of the Commissioner of Developmental Services, and such person’s parents or guardian, shall be informed orally and in writing at the time of application or placement of the rights guaranteed by this section and the provisions of subdivision (5) of section 46a-11. A summary of such rights shall be posted conspicuously in the public areas of every public or private facility providing services to persons under the care of the Commissioner of Developmental Services.

(P.A. 76-152, S. 1–3; P.A. 80-311, S. 1, 5; P.A. 81-150; P.A. 82-86; P.A. 86-41, S. 10, 11; P.A. 88-317, S. 81, 107; P.A. 93-253; 93-303; P.A. 01-140, S. 2; 01-195, S. 130, 181; P.A. 06-195, S. 60; P.A. 07-73, S. 2(a),(b); 07-252, S. 3.)

History: P.A. 80-311 required as part of permanent record the reasons for each therapy order under Subsec. (d) and added Subsecs. (e) and (f) re patients’ rights; P.A. 81-150 amended Subsec. (e) to add to the rights of persons under the supervision of the commissioner of mental retardation the right of such persons to receive or purchase their own clothing and personal effects, including toilet articles, and to wear or use them unless deemed dangerous to the health or safety or that of others; P.A. 82-86 inserted new Subsec. (d) requiring physician to obtain written consent before authorizing surgical procedure or medical treatment as specified, relettering as necessary; Sec. 19-575a transferred to Sec. 19a-469 in 1983; P.A. 86-41 substituted “director” for “superintendent” in Subsec. (f); P.A. 88-317 amended reference to Secs. 4-166 to 4-176 in Subsec. (c) to include new section added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; Sec. 19a-469 transferred to Sec. 17a-238 in 1991; P.A. 93-253 amended Subsec. (b) re use of aversive devices and procedures, defined “aversive device” and required adoption of regulations; P.A. 93-303 inserted new Subsec. (g) to describe the commissioner’s oversight and monitoring of medical care of persons under his direction with respect to medical orders to withhold cardiopulmonary resuscitation, relettering former Subsec. (g) as (h); P.A. 01-140 made technical changes in Subsecs. (b) to (h) and amended Subsec. (f) by adding provision re emergency surgery authorization by regional or training school director having custody and control of resident; P.A. 01-195 duplicated technical changes made in P.A. 01-140, effective July 11, 2001; P.A. 06-195 amended Subsec. (g)(3) by referencing “section 19a-570” instead of “subdivision (3) of section 19a-570”; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 07-252 made a technical change in Subsec. (g).

Cited. 221 C. 346.



Section 17a-239 - (Formerly Sec. 19a-470). Definitions.

For the purposes of sections 17a-240 to 17a-244, inclusive, “a person eligible to receive services from State of Connecticut-Unified School District #3” means a child who has not attained the age of eligibility for the provision of special education and related services as specified in subsection (q) of section 10-76a-1 of the regulations of Connecticut state agencies, as amended, and who has a significant developmental delay or a diagnosed physical or mental condition with a high probability of resulting in a significant developmental delay.

(P.A. 77-587, S. 1, 9; P.A. 79-35, S. 2; June Sp. Sess. P.A. 91-11, S. 2, 25.)

History: P.A. 79-35 redefined “child requiring functional education” as one who at maturity is not expected to exceed intellectual functioning equal to that of four-year-old child rather than as one who is “severely or profoundly retarded”; Sec. 19-575b transferred to Sec. 19a-470 in 1983; Sec. 19a-470 transferred to Sec. 17a-239 in 1991; June Sp. Sess. P.A. 91-11 replaced definition of “a child requiring functional education” and with definition for “a person eligible to receive services from the state of Connecticut-Unified School District #3”.



Section 17a-240 - (Formerly Sec. 19a-471). Establishment of Unified School District #3 in the Department of Developmental Services.

The Commissioner of Developmental Services shall, within available appropriations, operate a school district within the Department of Developmental Services, to be known as State of Connecticut-Unified School District #3. The school district shall provide educational services to persons eligible to receive services from State of Connecticut-Unified School District #3. The school district shall operate on a twelve-month calendar to provide uninterrupted educational programming.

(P.A. 77-587, S. 2, 9; P.A. 79-35, S. 3; P.A. 81-282; P.A. 82-302, S. 1, 2; P.A. 83-169, S. 4; P.A. 86-79, S. 1, 2; June Sp. Sess. P.A. 91-11, S. 3, 25; P.A. 01-195, S. 131, 181; P.A. 04-54, S. 4; P.A. 07-73, S. 2(a), (b).)

History: P.A. 79-35 deleted words “severely or profoundly mentally retarded” to describe children requiring functional education in Subsec. (a); P.A. 81-282 amended Subsec. (a) to change membership of the education council adding one person from the board of trustees of the Mansfield Training School and one from the board of Southbury Training School and reducing from three to one the number representing the council on mental retardation and to reduce the number of meetings from six to four per year and substituted “persons” for “children” throughout the section; P.A. 82-302 authorized operation of the special school district on a twelve-month calendar; Sec. 19-575c transferred to Sec. 19a-471 in 1983; P.A. 83-169 amended Subsec. (a), changing name designation of school district to State of Connecticut-Unified School District #3; P.A. 86-79 revised council membership, reducing number from fifteen to seven; Sec. 19a-471 transferred to Sec. 17a-240 in 1991; June Sp. Sess. P.A. 91-11 amended Subsec. (a) to replace “severely or profoundly handicapped persons” with “infants and toddlers with developmental delays”, to make operation of the school district by the department subject to available appropriations, and to make technical language changes; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 04-54 amended existing Subsec. (a) to eliminate provisions re education council for the school district within the Department of Mental Retardation and deleted former Subsec. (b) and Subsec. (a) designator; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007.

See Sec. 10-15d re applicability of education general statutes to special school district.



Section 17a-241 - (Formerly Sec. 19a-472). Appointment and duties of school superintendent.

(a) The Commissioner of Developmental Services shall appoint a superintendent for the school district. Said superintendent shall operate the school district in accordance with the rules and orders of the commissioner. The superintendent shall, subject to the approval of the commissioner, make rules for the administration of the school system, provided all such rules are in accordance with regulations established by the State Board of Education.

(b) The superintendent of the school district under the general supervision of the Commissioner of Developmental Services shall have the power to (1) establish and maintain within the department a state-wide system of programs as required; (2) purchase, receive, hold and convey personal property for school purposes and equip and supply such schools with necessary furniture, equipment and other appendages; (3) make agreements and regulations for establishing and conducting the district’s programs and employ and dismiss, in accordance with the applicable provisions of section 10-151, such teachers and other staff as are necessary to carry out the intent of sections 17a-239 to 17a-244, inclusive, and to pay their salaries; (4) receive any federal funds or aid made available to the state for such programs and shall be eligible for and may receive any other funds or aid whether private, state or otherwise, to be used for the purposes of sections 17a-239 to 17a-244, inclusive. The superintendent of the school district may cooperate with the federal government in carrying out the purposes of any federal law pertaining to the education of students within said district, and may adopt such methods of administration as are found by the federal government to be necessary, and may comply with such conditions as may be necessary to secure the full benefit of all federal funds available.

(P.A. 77-587, S. 3, 9; P.A. 83-169, S. 5; June Sp. Sess. P.A. 91-11, S. 4, 25; P.A. 04-54, S. 5; P.A. 05-256, S. 4; P.A. 07-73, S. 2(b).)

History: Sec. 19-575d transferred to Sec. 19a-472 in 1983; P.A. 83-169 made technical changes; Sec. 19a-472 transferred to Sec. 17a-241 in 1991; June Sp. Sess. P.A. 91-11 amended Subsec. (b) to delete references to Sec. 10-76a(f) and changed reference to district’s “schools” to district’s “programs”; P.A. 04-54 amended Subsecs. (a) and (b) to delete references to education council (Revisor’s note: In 2005, a reference in Subsec. (b) to “Commissioner for Mental Retardation” was changed editorially by the Revisors to “Commissioner of Mental Retardation”, for accuracy); P.A. 05-256 amended Subsec. (a) to delete provisions re education council of school district and make a technical change, effective June 30, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 17a-242 - (Formerly Sec. 19a-473). Annual evaluation reports.

Section 17a-242 is repealed, effective October 1, 2007.

(P.A. 77-587, S. 4, 9; 77-614, S. 302, 610; P.A. 01-195, S. 132, 181; P.A. 04-54, S. 6; P.A. 07-73, S. 2(b); 07-238, S. 10.)



Section 17a-243 - (Formerly Sec. 19a-474). Placement of child. Costs.

Section 17a-243 is repealed.

(P.A. 77-587, S. 5, 9; P.A. 83-169, S. 6; 83-394, S. 1, 2; June Sp. Sess. P.A. 91-11, S. 24.)



Section 17a-244 - (Formerly Sec. 19a-475). Regulations.

The Commissioner of Developmental Services shall, pursuant to chapter 54, adopt such regulations as may be necessary to carry out the provisions of sections 17a-239 to 17a-244, inclusive.

(P.A. 77-587, S. 6, 9; 77-614, S. 302, 610; P.A. 86-333, S. 15, 32; June Sp. Sess. P.A. 91-11, S. 5, 25; P.A. 07-73, S. 2(b).)

History: P.A. 77-614 replaced secretary of the state board of education with commissioner of education, effective January 1, 1979; Sec. 19-575g transferred to Sec. 19a-475 in 1983; P.A. 86-333 substituted commissioner of mental retardation for commissioner of education; Sec. 19a-475 transferred to Sec. 17a-244 in 1991; June Sp. Sess. P.A. 91-11 deleted reference to Subsec. (f) of Sec. 10-76a; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 17a-245 - (Formerly Sec. 19a-483c). Work incentive grant for certain fully employed residents of private community-based residential facilities. Regulations.

Section 17a-245 is repealed.

(P.A. 88-219, S. 1, 3; June Sp. Sess. P.A. 91-11, S. 24.)



Section 17a-246 - Rates of payment to organizations providing employment opportunities and day services. Regulations.

(a) The amount of payments to be paid by the state to any organization which provides employment opportunities and day services for persons referred by any state agency shall be determined annually by the Commissioners of Developmental Services, Social Services, Mental Health and Addiction Services and any other state agency which purchases employment opportunities and day services using a uniform payment system. Nothing contained herein shall authorize a payment by the state in excess of the charges for comparable services to the general public.

(b) The Commissioner of Developmental Services, in consultation with the Commissioners of Mental Health and Addiction Services, Social Services and any other agency which pays for employment opportunities and day services, shall adopt regulations, in accordance with chapter 54, to implement the provisions of subsection (a) of this section.

(P.A. 89-325, S. 20, 26; P.A. 93-262, S. 1, 87; P.A. 95-257, S. 11, 58; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 19.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsec. (a) by deleting definition of “employment opportunities and day services”, deleted former Subsec. (b) re department’s authority to pro rate reductions in funding to certain agencies for fiscal year ending June 30, 1990, and redesignated existing Subsec. (c) as Subsec. (b), effective May 24, 2011.



Section 17a-247 - (Formerly Sec. 19a-484). Conduct of employee of Department of Developmental Services appointed as guardian or limited guardian of a person with intellectual disability.

(a) Any employee of the Department of Developmental Services appointed as a guardian or limited guardian pursuant to subsection (f) of section 45a-676 shall exercise judgment, independent of the department, for the benefit and best interests of the ward.

(b) The Department of Developmental Services shall not take or threaten to take any action against any employee of the department in retaliation for such employee’s conduct as a guardian or limited guardian of a person with intellectual disability.

(P.A. 83-420, S. 5; P.A. 01-195, S. 133, 181; P.A. 07-73, S. 2(a); P.A. 11-16, S. 20.)

History: Sec. 19a-484 transferred to Sec. 17a-247 in 1991; P.A. 01-195 made technical changes, effective July 11, 2001; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsec. (b) by substituting “person with intellectual disability” for “mentally retarded person”, effective May 24, 2011.



Section 17a-247a - Registry of former employees of department or other service providers terminated because of substantiated acts of abuse or neglect. Definitions.

As used in sections 17a-247b to 17a-247e, inclusive:

(1) “Abuse” means the wilful infliction by an employee of physical pain or injury or the wilful deprivation of services necessary to the physical and mental health and safety of a department client.

(2) “Authorized agency” means any agency authorized in accordance with the general statutes to conduct abuse and neglect investigations and responsible for issuing or carrying out protective services for persons with intellectual disability.

(3) “Commissioner” means the Commissioner of Developmental Services.

(4) “Department” means the Department of Developmental Services.

(5) “Department client” means a person who is eligible for, and receives services or funding from, the department.

(6) “Employee” means any individual employed (A) by the department, or (B) by an agency, organization or individual that is licensed or funded by the department.

(7) “Employer” means (A) the department, or (B) an agency, organization or individual that is licensed or funded by the department.

(8) “Neglect” means the failure by an employee, through action or inaction, to provide a department client with the services necessary to maintain such client’s physical and mental health and safety.

(9) “Protective services” has the same meaning as provided in section 46a-11a.

(10) “Registry” means a centralized data base containing information regarding substantiated abuse or neglect.

(11) “Substantiated abuse or neglect” means a determination by an authorized agency, following an investigation conducted or monitored by such agency, that (A) abuse or neglect of a department client has occurred, or (B) there has been a criminal conviction of a felony or misdemeanor involving abuse or neglect.

(June 18 Sp. Sess. P.A. 97-2, S. 156, 165; P.A. 98-133, S. 1; P.A. 00-37, S. 1, 5; P.A. 07-73, S. 2(a), (b); June Sp. Sess. P.A. 10-1, S. 65; P.A. 11-16, S. 21.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 98-133 amended Subdiv. (5) by replacing person “with mental retardation” with person who is eligible for and receives services, amended Subdiv. (5) and Subdiv. (6) by deleting reference to those who provide or hire others to provide services to the department and amended Subdiv. (11) by replacing “final decision” with determination by an authorized agency following an investigation; P.A. 00-37 made technical changes in Subdivs. (8) and (9), effective May 1, 2000; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; June Sp. Sess. P.A. 10-1 deleted reference to Sec. 2c-2b(a)(31); P.A. 11-16 amended Subdiv. (2) by substituting “persons with intellectual disability” for “persons with mental retardation”, effective May 24, 2011.



Section 17a-247b - Establishment and maintenance of registry.

(a) The Department of Developmental Services shall establish and maintain a registry of individuals who have been terminated or separated from employment as a result of substantiated abuse or neglect. The department shall, for the purposes of maintaining the registry, be capable of responding to inquiries in accordance with subsection (c) of this section as to whether an individual has been terminated or separated from employment as a result of substantiated abuse or neglect. Such capability may include response by telephone voice mail or other automated response for initial inquiries.

(b) The registry shall include, but not be limited to, the following: (1) The names, addresses and Social Security numbers of those individuals terminated or separated from employment as a result of substantiated abuse or neglect; (2) the date of termination or separation; (3) the type of abuse or neglect; and (4) the name of any employer or authorized agency requesting information from the registry, the reason for the request and the date of the request.

(c) The department shall make information in the registry available only to: (1) Authorized agencies, for the purpose of protective service determinations; (2) employers who employ individuals to provide services to a department client; (3) the Departments of Children and Families and Mental Health and Addiction Services, for the purpose of determining whether an applicant for employment appears on the registry; or (4) charitable organizations which recruit volunteers to support programs for persons with intellectual disability, upon application to and approval by the commissioner, for purposes of conducting background checks on such volunteers.

(d) The department shall limit responses to requests for identifying information from the registry established under this section to (1) identification of the individual terminated or separated from employment for substantiated abuse or neglect, and (2) the type of abuse or neglect so substantiated.

(e) Not later than five business days following receipt of written notification by an authorized agency of the substantiation of abuse or neglect by an employee who has been terminated or separated from employment for such abuse or neglect, an employer shall submit to the department the name of such employee and such other information as the department may request. Upon receipt of notification of such termination or separation, the department shall conduct a hearing in accordance with sections 4-177 to 4-181a, inclusive, governing contested cases. The department shall not place an individual’s name on the registry until the department has completed the hearing and the hearing has resulted in a decision to place the individual’s name on the registry.

(f) The department shall remove an employee’s name from the registry if an arbitration or a legal proceeding results in a finding that the employee was unfairly terminated from employment.

(g) No employer shall be liable in any civil action for damages brought by an employee or an applicant for employment whose name appears on the registry established by this section arising out of the conduct of the employer in (1) making any report in good faith pursuant to subsection (e) of this section, (2) testifying under oath in any administrative or judicial proceeding arising from such report, (3) refusing to hire or to retain any individual whose name appears on the registry established under this section, or (4) taking any other action to conform to the requirements of this section. The immunity provided in this subsection shall not apply to gross negligence or to wilful or wanton misconduct.

(June 18 Sp. Sess. P.A. 97-2, S. 157, 165; P.A. 98-133, S. 2; P.A. 00-37, S. 2, 5; P.A. 07-73, S. 2(a); 07-238, S. 4; P.A. 11-26, S. 1.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 98-133 amended Subsec. (c) by changing employers “seeking to employ a person” to employers “who employ individuals”, amended Subsec. (e) requiring employers to submit names five business days following “receipt of written notification by an authorized agency of the substantiation of abuse or neglect by an employee who has been terminated or separated from employment for such abuse or neglect” rather than following “an employee’s termination or separation from employment for abuse or neglect”, deleted requirement that the department make a determination of substantiated abuse or neglect before placing a name on the registry and replaced it with a requirement of a hearing in accordance with sections 4-177 to 4-181a and a decision before placing a name on the registry, added new Subsec. (f) re removal of name from registry and relettered remaining section accordingly; P.A. 00-37 amended Subsec. (a) by adding provision re responding to inquiries in accordance with Subsec. (c), by providing that response capability may include response by telephone voice mail or other automated response, and by deleting mandatory automated response requirement, and amended Subsec. (c) by deleting provision re limited information available through an automated response to an initial inquiry, effective May 1, 2000; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-238 added Subsec. (c)(3) to make registry information available to Departments of Children and Families and Mental Health and Addiction Services for the purpose of determining whether applicant for employment appears on the registry; P.A. 11-26 added Subsec. (c)(4) making registry information available to charitable organizations which recruit volunteers to support programs for persons with intellectual disability, for purposes of conducting background checks on such volunteers, effective June 3, 2011.



Section 17a-247c - Prohibition on hiring persons on registry. Notice to employers.

(a) No employer shall hire an individual whose name appears on the registry and no employer shall retain an individual after receiving notice that an individual’s name so appears.

(b) The department shall, on at least a semiannual basis, issue a notice to employers containing the name of each individual placed on the registry and the identifying information pertaining to such individual as provided in subsection (d) of section 17a-247b.

(June 18 Sp. Sess. P.A. 97-2, S. 158, 165; P.A. 98-133, S. 3; P.A. 00-37, S. 3, 5.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 98-133 amended former Subsec. (a) by prohibiting hiring after notice of a name on the registry rather than requiring inquiry before hiring and deleted former Subsec. (b) re unauthorized inquiries about the registry; P.A. 00-37 designated existing provisions as Subsec. (a) and added Subsec. (b) re notice to employers, effective May 1, 2000.



Section 17a-247d - Registry confidentiality.

Except as required for written orders and final decisions pursuant to section 4-180a, the registry shall be confidential and neither the registry nor any supporting documentation shall be subject to disclosure under the provisions of section 1-210.

(June 18 Sp. Sess. P.A. 97-2, S. 159, 165.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997.



Section 17a-247e - Regulations.

The Department of Developmental Services shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of sections 17a-247b to 17a-247e, inclusive.

(June 18 Sp. Sess. P.A. 97-2, S. 160, 165; P.A. 98-133, S. 4; P.A. 00-37, S. 4, 5; P.A. 07-73, S. 2(a).)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 98-133 made adoption of regulations mandatory rather than permissive; P.A. 00-37 made technical changes, effective May 1, 2000; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 17a-248 - Birth-to-three program. Definitions.

As used in this section and sections 17a-248b to 17a-248g, inclusive, 38a-490a and 38a-516a, unless the context otherwise requires:

(1) “Commissioner” means the Commissioner of Developmental Services.

(2) “Council” means the State Interagency Birth-to-Three Coordinating Council established pursuant to section 17a-248b.

(3) “Early intervention services” means early intervention services, as defined in 34 CFR Part 303.13, as from time to time amended.

(4) “Eligible children” means children from birth to thirty-six months of age, who are not eligible for special education and related services pursuant to sections 10-76a to 10-76h, inclusive, and who need early intervention services because such children are:

(A) Experiencing a significant developmental delay as measured by standardized diagnostic instruments and procedures, including informed clinical opinion, in one or more of the following areas: (i) Cognitive development; (ii) physical development, including vision or hearing; (iii) communication development; (iv) social or emotional development; or (v) adaptive skills; or

(B) Diagnosed as having a physical or mental condition that has a high probability of resulting in developmental delay.

(5) “Evaluation” means a multidisciplinary professional, objective assessment conducted by appropriately qualified personnel in order to determine a child’s eligibility for early intervention services.

(6) “Individualized family service plan” means a written plan for providing early intervention services to an eligible child and the child’s family.

(7) “Lead agency” means the Department of Developmental Services, the public agency responsible for the administration of the birth-to-three system in collaboration with the participating agencies.

(8) “Parent” means (A) a biological, adoptive or foster parent of a child; (B) a guardian, except for the Commissioner of Children and Families; (C) an individual acting in the place of a biological or adoptive parent, including, but not limited to, a grandparent, stepparent, or other relative with whom the child lives; (D) an individual who is legally responsible for the child’s welfare; or (E) an individual appointed to be a surrogate parent.

(9) “Participating agencies” includes, but is not limited to, the Departments of Education, Social Services, Public Health, Children and Families and Developmental Services, the Insurance Department, the Department of Rehabilitation Services and the Office of Protection and Advocacy for Persons with Disabilities.

(10) “Qualified personnel” means persons who meet the standards specified in 34 CFR Part 303.31, as from time to time amended, and who are licensed physicians or psychologists or persons holding a state-approved or recognized license, certificate or registration in one or more of the following fields: (A) Special education, including teaching of the blind and the deaf; (B) speech and language pathology and audiology; (C) occupational therapy; (D) physical therapy; (E) social work; (F) nursing; (G) dietary or nutritional counseling; and (H) other fields designated by the commissioner that meet requirements that apply to the area in which the person is providing early intervention services, provided there is no conflict with existing professional licensing, certification and registration requirements.

(11) “Service coordinator” means a person carrying out service coordination services, as defined in 34 CFR Part 303.34, as from time to time amended.

(12) “Primary care provider” means physicians and advanced practice registered nurses, licensed by the Department of Public Health, who are responsible for performing or directly supervising the primary care services for children enrolled in the birth-to-three program.

(P.A. 96-185, S. 1, 16; P.A. 00-27, S. 1, 24; P.A. 04-54, S. 1; P.A. 07-73, S. 2(a), (b); P.A. 10-93, S. 1; P.A. 11-44, S. 28; June 12 Sp. Sess. P.A. 12-1, S. 65; P.A. 13-20, S. 4.)

History: P.A. 96-185 effective July 1, 1996; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 04-54 added Subdiv. (13) defining “primary care provider”, effective May 4, 2004; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 10-93 redefined “parent” in Subdiv. (8), deleted definition of “region” in former Subdiv. (11) and redesignated existing Subdivs. (12) and (13) as Subdivs. (11) and (12); P.A. 11-44 replaced “Board of Education and Services for the Blind” and “Commission on the Deaf and Hearing Impaired” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subdiv. (9) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-20 amended Subdiv. (3) to redefine “early intervention services” by substituting 34 CFR Part 303.13 for 34 CFR Part 303.12, amended Subdiv. (10) to redefine “qualified personnel” by substituting 34 CFR Part 303.31 for 34 CFR Part 303.12(e), and amended Subdiv. (11) to redefine “service coordinator” by substituting 34 CFR Part 303.34 for 34 CFR Part 303.22 and making a technical change.



Section 17a-248a - Birth-to-three program not deemed humane institution.

The birth-to-three program established pursuant to section 17a-248b shall not be considered a humane institution, as defined in section 17b-222.

(P.A. 96-238, S. 13, 25.)

History: P.A. 96-238 effective July 1, 1996.



Section 17a-248b - State Interagency Birth-to-Three Coordinating Council.

(a) The lead agency shall establish a State Interagency Birth-to-Three Coordinating Council and shall provide staff assistance and other resources to the council. The council shall consist of the following members, appointed by the Governor: (1) Parents, including minority parents, of children with disabilities twelve years of age or younger, with knowledge of, or experience with, programs for children with disabilities from birth to thirty-six months of age, the total number of whom shall equal not less than twenty per cent of the total membership of the council, and at least one of whom shall be a parent of a child six years of age or younger, with a disability; (2) two members of the General Assembly at the time of their appointment, one of whom shall be designated by the speaker of the House of Representatives and one of whom shall be designated by the president pro tempore of the Senate; (3) one person involved in the training of personnel who provide early intervention services; (4) one person who is a member of the American Academy of Pediatrics; (5) the state coordinator of education for homeless children and youth, the state coordinator for early childhood special education and one person from each of the participating agencies, except the Department of Education, who shall be designated by the commissioner or executive director of the participating agency and who have authority to engage in policy planning and implementation on behalf of the participating agency; (6) public or private providers of early intervention services, the total number of whom shall equal not less than twenty per cent of the total membership of the council; and (7) a representative of a Head Start program or agency. The Governor shall designate the chairperson of the council who shall not be the designee of the lead agency.

(b) The Governor shall appoint all members of the council for terms of three years. No appointed member of the council may serve more than two consecutive terms, except a member may continue to serve until a successor is appointed.

(c) The council shall meet at least quarterly and shall provide public notice of its meetings, which shall be open and accessible to the general public. Special meetings may be called by the chairperson and shall be called at the request of the commissioner.

(d) Council members who are parents of children with disabilities shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties under this section.

(e) The council shall: (1) Assist the lead agency in the effective performance of the lead agency’s responsibilities under section 17a-248, this section and sections 17a-248c to 17a-248g, inclusive, 38a-490a and 38a-516a, including identifying the sources of fiscal support for early intervention services and programs, assignment of financial responsibility to the appropriate agency, promotion of interagency agreements and preparing applications and amendments required pursuant to federal law; (2) advise and assist the commissioner and other participating agencies in the development of standards and procedures pursuant to said sections; (3) advise and assist the commissioner and the Commissioner of Education regarding the transition of children with disabilities to services provided under sections 10-76a to 10-76h, inclusive; (4) advise and assist the commissioner in identifying barriers that impede timely and effective service delivery, including advice and assistance with regard to interagency disputes; and (5) prepare and submit an annual report in accordance with section 11-4a to the Governor and the General Assembly on the status of the birth-to-three system. At least thirty days prior to the commissioner’s final approval of rules and regulations pursuant to section 17a-248, this section, sections 17a-248c to 17a-248g, inclusive, 38a-490a and 38a-516a, other than emergency rules and regulations, the commissioner shall submit proposed rules and regulations to the council for its review. The council shall review all proposed rules and regulations and report its recommendations thereon to the commissioner within thirty days. The commissioner shall not act in a manner inconsistent with the recommendations of the council without first providing the reasons for such action. The council, upon a majority vote of its members, may require that an alternative approach to the proposed rules and regulations be published with a notice of the proposed rules and regulations pursuant to chapter 54. When an alternative approach is published pursuant to this section, the commissioner shall state the reasons for not selecting such alternative approach.

(P.A. 96-185, S. 8, 16; P.A. 98-250, S. 5, 39; June Sp. Sess. P.A. 99-2, S. 28; P.A. 00-27, S. 2, 24; P.A. 05-256, S. 7; P.A. 06-196, S. 206; P.A. 13-20, S. 5.)

History: P.A. 96-185 effective July 1, 1996 (Revisor’s note: In Subsec. (a) a reference to the “chair” of the council was replaced editorially by the Revisors with “chairperson” for conformity with Subsec. (c) and customary statutory usage); P.A. 98-250 increased number of parents from five to six and added a representative of a Head Start program or agency, effective July 1, 1998; June Sp. Sess. P.A. 99-2 amended Subsec. (b) by replacing staggered appointments with appointed for three years; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 05-256 amended Subsec. (a)(1) to require that the total number of parents on council equal not less than 20% of total membership and Subsec. (a)(6) to require that the total number of public or private providers on council equal not less than 20% of total membership, effective June 30, 2005; P.A. 06-196 made a technical change in Subsec. (a)(1), effective June 7, 2006; P.A. 13-20 amended Subsec. (a)(5) by adding state coordinator of education for homeless children and youth and state coordinator for early childhood special education and adding exception to requirement of one person from each participating agency for Department of Education, and amended Subsec. (b) by adding provision re number of terms council member may serve.



Section 17a-248c - Local interagency birth-to-three coordinating councils.

(a) The commissioner may establish one local interagency coordinating council in each region of the state. Each council shall consist of five or more individuals interested in the welfare of children ages birth to three years with disabilities or developmental delays.

(b) Each local interagency coordinating council established pursuant to subsection (a) of this section shall meet at least four times a year and shall advise and assist the lead agency regarding any matter relating to early intervention policies and procedures within the towns served by that council that is brought to its attention by parents, providers, public agencies or others, including the transition from early intervention services to services and programs under sections 10-76a to 10-76g, inclusive, and other early childhood programs.

(c) Council members who are parents of children with disabilities shall be reimbursed for reasonable and necessary expenses incurred in the performance of their duties.

(P.A. 96-185, S. 9, 16; P.A. 00-27, S. 3, 24; P.A. 05-256, S. 2; P.A. 06-196, S. 207; P.A. 10-93, S. 2.)

History: P.A. 96-185 effective July 1, 1996; P.A. 00-27 made a technical change in Subsec. (a), effective May 1, 2000; P.A. 05-256 amended Subsec. (a) to change membership of local interagency coordinating councils, amended Subsec. (b) to require councils to advise and assist regional birth-to-three managers and to change matters about which councils are to advise and assist, deleted former Subsec. (c) re annual report and redesignated existing Subsec. (d) as new Subsec. (c), effective June 30, 2005; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; P.A. 10-93 amended Subsec. (a) by replacing “commissioner shall establish at least one” council with “commissioner may establish one” council and amended Subsec. (b) by replacing “regional birth-to-three managers” with “lead agency”.



Section 17a-248d - Birth-to-three early intervention services. Data collection. Regulations. Notification to school boards.

(a) The lead agency, in coordination with the participating agencies and in consultation with the council, shall establish and maintain a state-wide birth-to-three system of early intervention services pursuant to Part C of the Individuals with Disabilities Education Act, 20 USC 1431 et seq., for eligible children and families of such children.

(b) The state-wide system shall include a system for compiling data on the number of eligible children in the state in need of appropriate early intervention services, the number of such eligible children and their families served, the types of services provided and other information as deemed necessary by the lead agency.

(c) The state-wide system shall include a comprehensive child-find system and public awareness program to ensure that eligible children are identified, located, referred to the system and evaluated. The following persons and entities, as soon as possible but not later than seven calendar days after identifying a child from birth to three years of age suspected of having a developmental delay or of being at risk of having a developmental delay, shall refer the parent of such child to the early intervention system unless the person knows the child has already been referred: (1) Hospitals; (2) child health care providers; (3) local school districts; (4) public health facilities; (5) early intervention service providers; (6) participating agencies; and (7) such other social service and health care agencies and providers as the commissioner specifies in regulation.

(d) The commissioner, in coordination with the participating agencies and in consultation with the council, shall adopt regulations, pursuant to chapter 54, to carry out the provisions of section 17a-248 and sections 17a-248b to 17a-248g, inclusive, 38a-490a and 38a-516a.

(e) The state-wide system shall include a system for required notification to any local or regional school board of education no later than January first of each year of any child who resides in the local or regional school district, participates in the state-wide program and will attain the age of three during the next fiscal year. Such system of notification shall include provisions for preserving the confidentiality of such child and of the parent or guardian of such child.

(P.A. 96-185, S. 2, 16; P.A. 00-27, S. 4, 24; P.A. 03-174, S. 13; P.A. 04-54, S. 7; P.A. 10-93, S. 3; P.A. 13-20, S. 6.)

History: P.A. 96-185 effective July 1, 1996; P.A. 00-27 made technical changes in Subsecs. (a) and (d), effective May 1, 2000; P.A. 03-174 added Subsec. (e) re notification to school boards; P.A. 04-54 amended Subsec. (e) to add provision requiring that notification to school board preserve confidentiality of child and parent or guardian of child, effective May 4, 2004; P.A. 10-93 amended Subsec. (a) by substituting “Part C” for “Part H” and substituting “20 USC 1431” for “20 USC 1471”; P.A. 13-20 amended Subsec. (c) by changing provision re time for referral to early intervention system from within 2 working days to as soon as possible but not later than 7 calendar days after identification.



Section 17a-248e - Individualized family service plans. Duties of the lead agency.

(a) Each eligible child and his family shall receive (1) a multidisciplinary assessment of the child’s unique needs and the identification of services appropriate to meet such needs, (2) a written individualized family service plan developed by a multidisciplinary team, including the parent, within forty-five days after the referral, and (3) review of the individualized family service plan with the family at least every six months, with evaluation of the individualized family service plan at least annually.

(b) The individualized family service plan shall be in writing and contain: (1) A statement of the child’s present level of physical development, cognitive development, language and speech development and self-help skills, based on acceptable objective criteria; (2) a statement of the family’s priority, resources and concerns relating to enhancing the development of the eligible child; (3) a statement of the major outcomes expected to be achieved for the child and the family and the criteria, procedures and timelines used to determine the degree to which progress toward achieving the outcomes are being made, and whether modifications or revisions of the outcomes are necessary; (4) a statement of specific early intervention services necessary to meet the unique needs of the eligible child and the family, including the frequency, intensity and the method of delivering services; (5) a statement of the natural environments in which the services shall be provided; (6) the projected dates for initiation of services and the anticipated duration of such services; (7) the name of the approved comprehensive service provider that will provide or procure the services specified in the individualized family service plan; (8) the name of the individual service coordinator from the profession most immediately relevant to the eligible child’s or the family’s needs who will be responsible for the implementation of the plan and coordination with the other agencies and providers or an otherwise qualified provider selected by a parent; and (9) the steps to be taken to support the transition of the child who is eligible for participation in preschool programs under Part B of the Individuals with Disabilities Act, 20 USC 1471 et seq., as appropriate.

(c) The individualized family service plan shall be developed in consultation with the child’s pediatrician or primary care physician.

(d) The lead agency may provide early intervention services, arrange for the delivery of early intervention services by participating agencies or contract with providers to deliver early intervention services to eligible children and the families of such children. The lead agency in providing, arranging or contracting for early intervention services shall monitor all birth-to-three service providers for quality and accountability in accordance with Section 616 of the Individuals with Disabilities Education Act, 20 USC 1416 and establish state-wide rates for such services.

(P.A. 96-185, S. 3, 16; P.A. 10-93, S. 4.)

History: P.A. 96-185 effective July 1, 1996; P.A. 10-93 deleted former Subsec. (d) re parent’s ability to retain same service provider, redesignated existing Subsec. (e) as Subsec. (d) and amended same to add provisions re lead agency’s ability to provide or arrange for delivery of early intervention services and lead agency’s responsibilities to monitor providers for quality and accountability and establish state-wide rates for services and delete provisions applicable to services provided in 1996 and 1997.

See Secs. 38a-490a and 38a-516a re mandatory insurance coverage.



Section 17a-248f - Birth-to-three procedural safeguards.

Procedural safeguards shall be the same as required under Part C of the Individuals with Disabilities Education Act, 20 USC 1431 et seq.

(P.A. 96-185, S. 4, 16; P.A. 10-93, S. 5.)

History: P.A. 96-185 effective July 1, 1996; P.A. 10-93 substituted “Part C” for “Part H” and substituted “20 USC 1431” for “20 USC 1471”.



Section 17a-248g - Birth-to-three funding. Fees for services. Insurance coverage. Regulations. Authority of advanced practice registered nurse to order services.

(a) Subject to the provisions of this section, funds appropriated to the lead agency for purposes of section 17a-248, sections 17a-248b to 17a-248f, inclusive, this section and sections 38a-490a and 38a-516a shall not be used to satisfy a financial commitment for services that would have been paid from another public or private source but for the enactment of said sections, except for federal funds available pursuant to Part C of the Individuals with Disabilities Education Act, 20 USC 1431 et seq., except that whenever considered necessary to prevent the delay in the receipt of appropriate early intervention services by the eligible child or family in a timely fashion, funds provided under said sections may be used to pay the service provider pending reimbursement from the public or private source that has ultimate responsibility for the payment.

(b) Nothing in section 17a-248, sections 17a-248b to 17a-248f, inclusive, this section and sections 38a-490a and 38a-516a shall be construed to permit the Department of Social Services or any other state agency to reduce medical assistance pursuant to this chapter or other assistance or services available to eligible children. Notwithstanding any provision of the general statutes, costs incurred for early intervention services that otherwise qualify as medical assistance that are furnished to an eligible child who is also eligible for benefits pursuant to this chapter shall be considered medical assistance for purposes of payments to providers and state reimbursement to the extent that federal financial participation is available for such services.

(c) Providers of early intervention services shall, in the first instance and where applicable, seek payment from all third-party payers prior to claiming payment from the birth-to-three system for services rendered to eligible children, provided, for the purpose of seeking payment from the Medicaid program or from other third-party payers as agreed upon by the provider, the obligation to seek payment shall not apply to a payment from a third-party payer who is not prohibited from applying such payment, and who will apply such payment, to an annual or lifetime limit specified in the third-party payer’s policy or contract.

(d) The commissioner, in consultation with the Office of Policy and Management and the Insurance Commissioner, shall adopt regulations, pursuant to chapter 54, providing public reimbursement for deductibles and copayments imposed under an insurance policy or health benefit plan to the extent that such deductibles and copayments are applicable to early intervention services.

(e) The commissioner shall establish and periodically revise, in accordance with this section, a schedule of fees based on a sliding scale for early intervention services. The schedule of fees shall consider the cost of such services relative to the financial resources of the state and the parents or legal guardians of eligible children, provided that on and after October 6, 2009, the commissioner shall (1) charge fees to such parents or legal guardians that are sixty per cent greater than the amount of the fees charged on the date prior to October 6, 2009; and (2) charge fees for all services provided, including those services provided in the first two months following the enrollment of a child in the program. Fees may be charged to any such parent or guardian, regardless of income, and shall be charged to any such parent or guardian with a gross annual family income of forty-five thousand dollars or more, except that no fee may be charged to the parent or guardian of a child who is eligible for Medicaid. Notwithstanding the provisions of subdivision (8) of section 17a-248, as used in this subsection, “parent” means the biological or adoptive parent or legal guardian of any child receiving early intervention services. The Department of Developmental Services may assign its right to collect fees to a designee or provider participating in the early intervention program and providing services to a recipient in order to assist the provider in obtaining payment for such services. The commissioner may implement procedures for the collection of the schedule of fees while in the process of adopting or amending such criteria in regulation, provided the commissioner prints notice of intention to adopt or amend the regulations in the Connecticut Law Journal within twenty days of implementing the policy. Such collection procedures and schedule of fees shall be valid until the time the final regulations or amendments are effective.

(f) The commissioner shall develop and implement procedures to hold a recipient harmless for the impact of pursuit of payment for early intervention services against lifetime insurance limits.

(g) Notwithstanding any provision of title 38a relating to the permissible exclusion of payments for services under governmental programs, no such exclusion shall apply with respect to payments made pursuant to section 17a-248, sections 17a-248b to 17a-248f, inclusive, this section and sections 38a-490a and 38a-516a. Except as provided in this subsection, nothing in this section shall increase or enhance coverages provided for within an insurance contract subject to the provisions of section 10-94f, subsection (a) of section 10-94g, subsection (a) of section 17a-219b, subsection (a) of section 17a-219c, sections 17a-248, 17a-248b to 17a-248f, inclusive, this section, and sections 38a-490a and 38a-516a.

(h) Notwithstanding any provision of the general statutes or the regulations of Connecticut state agencies, the signature on an individualized family service plan of an advanced practice registered nurse, working within said nurse’s scope of practice in collaboration with a physician licensed to practice medicine in this state, in accordance with section 20-87a, and performing or directly supervising the primary care services for children enrolled in the birth-to-three program, shall be deemed sufficient to order all such services included in the individualized family service plan and shall be deemed sufficient by the Department of Social Services to substantiate a claim for federal financial participation.

(P.A. 96-185, S. 5, 16; P.A. 00-27, S. 5, 24; P.A. 02-89, S. 26; June 30 Sp. Sess. P.A. 03-3, S. 9; P.A. 04-54, S. 2; P.A. 07-73, S. 2(a); Sept. Sp. Sess. P.A. 09-3, S. 44; P.A. 10-93, S. 6.)

History: P.A. 96-185 effective July 1, 1996; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 02-89 amended Subsec. (g) to delete reference to Sec. 19a-1c, reflecting the repeal of said section by the same public act; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (e) by requiring fees to be charged to parents or guardians earning $45,000 or more and by making technical changes, effective August 20, 2003; P.A. 04-54 added Subsec. (h) re signature of advanced practice registered nurse deemed sufficient to order services included in individualized family service plan, effective May 4, 2004; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (e) by authorizing commissioner to periodically revise fee schedule, giving consideration to financial resources of the state and the parents and legal guardians of eligible children, and by providing that on and after October 6, 2009, such fees shall be 60% greater than the fees charged on date prior to October 6, 2009, and fees shall be charged for all services including those provided in the first 2 months that a child is enrolled in the program, effective October 6, 2009; P.A. 10-93 amended Subsec. (a) by substituting “Part C” for “Part H” and substituting “20 USC 1431” for “20 USC 1471” and amended Subsec. (e) by defining “parent”.



Section 17a-248h - Birth-to-three program to provide mental health services.

The birth-to-three program, established under section 17a-248b and administered by the Department of Developmental Services, shall provide mental health services to any child eligible for early intervention services pursuant to Part C of the Individuals with Disabilities Education Act, 20 USC 1431 et seq., as amended from time to time. Any child not eligible for services under said act shall be referred by the program to a licensed mental health care provider for evaluation and treatment, as needed.

(P.A. 13-178, S. 3.)

History: P.A. 13-178 effective July 1, 2013.






Chapter 319c - Council on Developmental Services. General Provisions

Section 17a-270 - (Formerly Sec. 19a-445). Council on Developmental Services.

(a) There is established a Council on Developmental Services which shall consist of thirteen members appointed as follows: Eight shall be appointed by the Governor, one of whom shall be a doctor of medicine, one of whom shall be a person with intellectual disability who is receiving services from the Department of Developmental Services and at least two of whom shall be parents or guardians of persons with intellectual disability, to serve for terms of two years each; four shall be appointed by members of the General Assembly for two-year terms, one of whom shall be a parent or guardian of a person with intellectual disability, appointed by the speaker of the House, one appointed by the minority leader of the House, one appointed by the president pro tempore of the Senate and one of whom shall be a parent or guardian of a person with intellectual disability, appointed by the minority leader of the Senate; and one of whom shall be a member of the board of trustees of the Southbury Training School, appointed by said board for a term of one year. No member of the council may serve more than three consecutive terms, except that a member may continue to serve until a successor is appointed. The members of the council shall serve without compensation except for necessary expenses incurred in performing their duties. The Commissioner of Developmental Services or the commissioner’s designee shall be an ex-officio member of the Council on Developmental Services without vote and shall attend its meetings. No employee of any state agency engaged in the care or training of persons with intellectual disability shall be eligible for appointment to the council. The council shall appoint annually, from among its members, a chairperson, vice chairperson and secretary. The council may make rules for the conduct of its affairs. The council shall meet at least bimonthly and at other times upon the call of the chair or the written request of any two members.

(b) The council shall consider and advise on such matters as its members, the board of trustees of the training school and the Commissioner of Developmental Services may request. The council shall consult with the Commissioner of Developmental Services on the administration of the state program for persons with intellectual disability. The council shall recommend to the Governor and to the General Assembly such legislation as will in its judgment improve the care and training of persons with intellectual disability.

(1959, P.A. 148, S. 23, 24; 1967, P.A. 118, S. 3; 1969, P.A. 43, S. 1; P.A. 75-638, S. 3, 23; P.A. 85-363, S. 1, 2; P.A. 89-99; P.A. 90-59; P.A. 91-278, S. 1; P.A. 07-73, S. 2(a), (b); P.A. 08-7, S. 3; P.A. 10-93, S. 7; P.A. 11-16, S. 22.)

History: 1967 act changed name of Mansfield State Training School and Hospital; 1969 act increased council membership from 7 to 11 and provided for appointment of additional members; P.A. 75-638 replaced deputy commissioner on mental retardation in health department with commissioner of mental retardation, reflecting creation of independent mental retardation agency and deleted reference to council’s consultation with commissioner of health; Sec. 17-172a transferred to Sec. 19-569a in 1977; Sec. 19-569a transferred to Sec. 19a-445 in 1983; P.A. 85-363 reduced the number of appointments made by the governor from 9 to 5, required 2 of such 5 to be parents or guardians of mentally retarded persons, provided for 4 members to be appointed by members of the general assembly and precluded any member from serving more than 6 consecutive years; P.A. 89-99 increased number of council members from 11 to 13, and increased number appointed by governor from 5 to 7; P.A. 90-59 removed requirement that the doctor of medicine be a pediatrician and added a person with mental retardation as a member; Sec. 19a-445 transferred to Sec. 17a-270 in 1991; P.A. 91-278 amended section to change council membership from 14 to 13 eliminating member representing Mansfield Training School and removing all other references to Mansfield Training School; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 08-7 amended Subsec. (a) by renaming Council on Mental Retardation as Council on Developmental Services, adding provision permitting Commissioner of Developmental Services to designate an individual to serve on committee and making technical changes and amended Subsec. (b) by substituting “persons with mental retardation” for “mentally retarded”, effective April 29, 2008; P.A. 10-93 amended Subsec. (a) by replacing “six consecutive years” with “three consecutive terms”, by providing that council member may continue to serve until successor is appointed, by deleting provision that prohibited employee of a state institution from being eligible for appointment to council and by making technical changes; P.A. 11-16 substituted “intellectual disability” for “mental retardation”, effective May 24, 2011.

See Sec. 17a-210 re Department and Commissioner of Developmental Services.

See Sec. 19a-24 re liability of council members for damages.



Section 17a-271 - (Formerly Sec. 19a-446). Trustees.

(a) The board of trustees of the training school shall consist of seven members, who shall serve without compensation except for reimbursement for necessary expenses incurred in performing their duties. On the expiration of the term of each member, the Governor shall appoint a member for a term of four years. The board of trustees shall establish rules of procedure for the conduct of its business.

(b) The board of trustees shall recommend to the council such matters as it deems necessary, shall advise the director of the institution on general policies concerning the operation and administration of the institution and shall inspect such institution annually.

(1959, P.A. 148, S. 25, 26; P.A. 75-638, S. 4, 23; P.A. 86-41, S. 2, 11; P.A. 91-278, S. 2; P.A. 07-238, S. 5; P.A. 08-184, S. 20.)

History: P.A. 75-638 deleted reference to department of health as agency for transmission of report to governor under Subsec. (a); Sec. 17-172b transferred to Sec. 19-569b in 1977; Sec. 19-569b transferred to Sec. 19a-446 in 1983; P.A. 86-41 substituted “director” for “superintendent” where appearing; Sec. 19a-446 transferred to Sec. 17a-271 in 1991; P.A. 91-278 made technical changes to remove references to Mansfield Training School; P.A. 07-238 amended Subsec. (b) to delete reporting requirement re status, operation and administration of training school; P.A. 08-184 made technical changes in Subsec. (b).

See Sec. 19a-24 re liability of members for damages.



Section 17a-272 - (Formerly Sec. 19a-447). Training schools. Developmental services regions. Directors. Assistant directors.

(a) The director of each training school or state developmental services region shall be appointed by the Commissioner of Developmental Services, and shall be removable in the same manner. The director shall be a trained administrator of services and facilities engaged in the care, custody, treatment and training of persons with intellectual disability. Each director shall be subject to the direction of the Commissioner of Developmental Services and shall be responsible for the operation and the administration of the training school or state developmental services region.

(b) Each director may with the approval of the Commissioner of Developmental Services appoint four assistant directors for the efficient conduct of the business of each training school or state developmental services region. Each director shall designate an assistant director who shall in the absence or disqualification of the director or on his death, exercise the powers and duties of the director until he resumes his duties or the vacancy is filled. Assistant directors shall be removable by the director.

(1959, P.A. 148, S. 27; P.A. 75-638, S. 5, 23; P.A. 76-153, S. 2; P.A. 86-246, S. 1, 3; P.A. 07-73, S. 2(b); P.A. 08-7, S. 5; P.A. 11-16, S. 23.)

History: P.A. 75-638 replaced commissioner of health with commissioner of mental retardation and deleted reference to deputy commissioner on mental retardation, reflecting creation of independent mental retardation department; P.A. 76-153 included regional centers and deleted references to advice of council on mental retardation re appointment and supervision of superintendents; Sec. 17-172c transferred to Sec. 19-569c in 1977; Sec. 19-569c transferred to Sec. 19a-447 in 1983; P.A. 86-246 substituted “director” for “superintendent” and “state mental retardation region” for “regional center” where appearing and added Subsec. (b) re assistant directors; Sec. 19a-447 transferred to Sec. 17a-272 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 08-7 amended Subsecs. (a) and (b) by renaming state mental retardation regions as state developmental services regions, effective April 29, 2008; P.A. 11-16 amended Subsec. (a) by substituting “persons with intellectual disability” for “mentally retarded persons”, effective May 24, 2011.

See Sec. 19a-24 re liability of directors for damages.

Exempt from classified service by Sec. 5-198(g). 12 CS 378.



Section 17a-273 - (Formerly Sec. 19a-468). Advisory and planning councils for state developmental services regions.

(a) The Commissioner of Developmental Services shall appoint at least one advisory and planning council for each state developmental services region operated by the Department of Developmental Services, which council shall have the responsibility of consulting with and advising the director of the region on the needs of persons with intellectual disability in the region, the annual plan and budget of the region and other matters deemed appropriate by the council.

(b) Each such council shall consist of at least ten members appointed from the state developmental services region. No employee of any state agency engaged in the care or training of persons with intellectual disability shall be eligible for appointment. At least one member shall be designated by a local chapter of the Arc of Connecticut in the region. At least one member shall be an individual who is eligible for and receives services from the Department of Developmental Services. At least two members shall be parents of persons with intellectual disability. Members shall be appointed for terms of three years. No member may serve more than two consecutive terms. Each council shall appoint annually, from among its members, a chairperson, vice-chairperson and secretary. The council may make rules for the conduct of its affairs. The director of the region shall be an ex-officio member of the council without vote and shall attend its meetings.

(c) The council shall meet at least six times a year and at other times upon the call of the chair or the director of the state developmental services region or on the written request of any two members. A majority of the council members in office shall constitute a quorum. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office.

(P.A. 73-207, S. 1–3; P.A. 75-638, S. 19, 23; P.A. 76-153, S. 11; P.A. 84-256, S. 14, 17; P.A. 85-373; P.A. 86-246, S. 2, 3; P.A. 07-73, S. 2(a), (b); P.A. 08-7, S. 6; P.A. 10-93, S. 10; P.A. 11-16, S. 24.)

History: P.A. 75-638 replaced office of mental retardation in health department with independent department of mental retardation; P.A. 76-153 replaced commissioner of health with commissioner of mental retardation as appointing authority for advisory and planning councils in Subsec. (a), reflecting creation of independent department of mental retardation; Sec. 19-4h transferred to Sec. 19-575 in 1977; Sec. 19-575 transferred to Sec. 19a-468 in 1983; P.A. 84-256 amended section to establish quorum and attendance requirements for members; P.A. 85-373 amended Subsecs. (a) and (b) to give the council responsibility for the annual plan and budget of the regional center, increased the membership from nine to ten members, required at least two members to be parents of mentally retarded persons and precluded any member from serving more than two consecutive terms; P.A. 86-246 substituted “director” for “superintendent” and mental retardation “regions” for “regional centers” and made other technical changes; Sec. 19a-468 transferred to Sec. 17a-273 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 08-7 amended Subsecs. (a) and (b) by substituting persons “with mental retardation” for “mentally retarded” persons, amended Subsecs. (a) to (c) by renaming state mental retardation regions as state developmental services regions, and amended Subsec. (b) by changing “retarded citizens” to “mentally retarded citizens”, effective April 29, 2008; P.A. 10-93 amended Subsec. (b) by deleting provision that prohibited employee of a state institution from being eligible for appointment to council, by substituting “a local chapter of the Arc of Connecticut in the region” for provisions re incorporated local association in region, by deleting provision requiring at least 1 member to be attorney familiar with mental retardation issues and by adding provision requiring at least 1 member to be individual who is eligible for and receiving services from department; P.A. 11-16 amended Subsecs. (a) and (b) by substituting “persons with intellectual disability” for “persons with mental retardation”, effective May 24, 2011.

See Sec. 19a-24 re liability of council members for damages.



Section 17a-274 - (Formerly Sec. 19a-448). Involuntary placements with the Department of Developmental Services. Application. Notice and hearing. Rights of respondent. Examination by psychologist. Temporary placement. Evaluation of needs. Fraudulent or malicious applications.

(a) Any court of probate shall have the power to place any person residing in its district whom it finds to be a person with intellectual disability with the Department of Developmental Services for placement in any appropriate setting which meets the person’s habilitative needs in the least restrictive environment available or which can be created within existing resources of the department, in accordance with the provisions of this section and section 17a-276. No person shall be so placed unless the court has found the person has intellectual disability and (1) is unable to provide for himself or herself at least one of the following: Education, habilitation, care for personal health and mental health needs, meals, clothing, safe shelter or protection from harm; (2) has no family or guardian to care for him or her, or his or her family or guardian can no longer provide adequate care for him or her; (3) is unable to obtain adequate, appropriate services which would enable him or her to receive care, treatment and education or habilitation without placement by a court of probate; and (4) is not willing to be placed under the custody and control of the Department of Developmental Services or its agents or voluntary admission has been sought by the guardian or limited guardian of such person appointed pursuant to chapter 779a or the provisions of sections 45a-711 to 45a-725, inclusive, and such voluntary admission has been opposed by the ward or his or her next of kin.

(b) Application to the Probate Court for placement under this section may be made by any interested party. The application and all records of Probate Court proceedings held as a result of the filing of such application, except for the name of any guardian of the respondent, shall be sealed and shall be made available only to the respondent or the respondent’s counsel or guardian, and to the Commissioner of Developmental Services or the commissioner’s designee, unless the Probate Court, after hearing held with notice to the respondent or the respondent’s counsel or guardian, and to the commissioner or the commissioner’s designee, determines that such application and records should be disclosed for cause shown. The application shall allege that the respondent is a person with intellectual disability and (1) is unable to provide for himself or herself at least one of the following: Education, habilitation, care for personal health and mental health needs, meals, clothing, safe shelter or protection from harm; (2) has no family or guardian to care for the respondent or the respondent’s family or guardian can no longer provide adequate care for the respondent; (3) is unable to obtain adequate, appropriate services which would enable the respondent to receive care, treatment and education or habilitation without placement by a court of probate; and (4) is not willing to be placed under the custody and control of the Department of Developmental Services or its agents or voluntary admission has been sought by the guardian or limited guardian of the respondent appointed pursuant to chapter 779a or the provisions of sections 45a-711 to 45a-725, inclusive, and such voluntary admission has been opposed by the ward or the ward’s next of kin.

(c) Immediately upon the filing of the application, the Probate Court shall assign a time, date and place for a hearing, such hearing to be held not later than thirty business days from the date of receipt of the application. The court shall give notice of the hearing to the respondent, the respondent’s guardian or conservator, the respondent’s spouse or, if none, the respondent’s children or, if none, the respondent’s parents or, if none, the respondent’s siblings, the Commissioner of Developmental Services, the director of the Office of Protection and Advocacy for Persons with Disabilities, and any other person who has shown an interest in the respondent.

(d) Notice to the respondent and Commissioner of Developmental Services shall include: The names of all persons filing the application, the allegations made in the application, the time, date and place of the hearing, and the name, address and telephone number of the attorney who will represent the respondent. The notice shall state the right of the respondent to be present at the hearing, to present evidence, to cross-examine witnesses who testify at the hearing, and to an independent diagnostic and evaluative examination by a licensed psychologist of his own choice, who may testify on his behalf. If the court finds the respondent is indigent, the notice shall further state the respondent may be represented by counsel of his own choosing, and, if the court finds the respondent is indigent, that counsel shall be provided without cost. The reasonable compensation for counsel provided to indigent respondents shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(e) Unless the respondent is represented by counsel, the court shall immediately appoint an attorney to represent the respondent from a list of attorneys admitted to practice in this state provided by the Probate Court Administrator in accordance with regulations adopted by the Probate Court Administrator in accordance with section 45a-77. Such attorney may, unless replaced, attend all examinations preceding the hearing and may copy or inspect any and all reports concerning the respondent.

(f) The court shall appoint a licensed psychologist from a panel of psychologists provided by the office of the Probate Court Administrator to examine the respondent. The psychologist shall prepare a report on a form provided by the Probate Court. Such report shall include a statement as to whether the respondent has intellectual disability and an explanation of how the determination was reached. The explanation shall include the results of a psychological assessment within the past year, an interview or observation of the respondent, and an evaluation of adaptive behavior. Such report shall include a statement of the respondent’s needs. Duplicate copies of the report shall be filed with the Commissioner of Developmental Services and all attorneys of record not less than five days prior to the date of the hearing. The court shall order the psychologist to appear for cross-examination at the request of the respondent if the respondent makes such request not less than three days prior to the date of the hearing.

(g) If the court, after hearing, finds there is clear and convincing evidence that the respondent has intellectual disability and meets the criteria set out in subsection (a) of this section, the court shall order the respondent placed with the Department of Developmental Services for placement in the least restrictive environment available or which can be created within existing resources of the department.

(h) If, after hearing, the court determines that the respondent’s need for placement is so critical as to require immediate placement, the court shall order the respondent to be temporarily placed in the most appropriate available placement. The Department of Developmental Services upon receipt of such order shall place the respondent in such setting and shall proceed according to subsection (i) of this section.

(i) The Department of Developmental Services, upon receipt of an order pursuant to subsection (g) of this section, shall arrange for an interdisciplinary team to evaluate the respondent, determine the respondent’s priority needs for programming and determine the least restrictive environments in which those needs could be met. The Department of Developmental Services shall place the respondent’s name on the waiting list for all facilities which have been identified. If no placement has become available not later than sixty days after the date that the respondent’s name was placed on the waiting list, the Commissioner of Developmental Services shall so advise the court and shall continue to report to the court every thirty days thereafter until an appropriate placement is available.

(j) Upon receipt of a report under subsection (i) of this section, the Court of Probate, if it determines that the respondent’s need is so critical as to require immediate placement, shall order the respondent to be temporarily placed in the most appropriate available placement.

(k) Any person or agency having reasonable cause to believe that a person has intellectual disability and is in need of immediate care and treatment for his or her safety and welfare, which care and treatment is not being provided by his or her family or guardian, shall make a written report to the Commissioner of Developmental Services. The report shall contain the name and address of the person believed to have intellectual disability and be in need of immediate care and treatment, and his or her parent or other person responsible for his or her care, and all evidence forming the basis for such belief and shall be signed and dated by the person making such report. The Commissioner of Developmental Services shall promptly determine whether there is reasonable cause to believe that the person named in the report has intellectual disability and is in need of immediate care and treatment, which care and treatment is not being provided by such person’s family or guardian, and if the commissioner so determines, shall assume the care and custody of such person. The commissioner or his designee shall, within twenty-four hours, excluding Saturdays, Sundays and legal holidays, after assuming the care and custody of such person, (1) notify the Office of Protection and Advocacy for Persons with Disabilities, and (2) file an application pursuant to subsection (b) of this section in the court of probate for the district in which such person resided prior to emergency placement. The court of probate in which such application is filed shall assign a time and place for a hearing pursuant to subsection (c) of this section.

(l) In the event that any person placed under the provisions of this section is recommended for transfer by the Department of Developmental Services, the department shall proceed as required by subsection (c) of section 17a-210 and shall in addition notify the probate court which made the placement.

(m) Any person who wilfully files or attempts to file, or conspires with any person to file a fraudulent or malicious application for the placement of any person pursuant to this section, shall be guilty of a class D felony.

(n) For the purposes of this section, (1) “interdisciplinary team” means a group of persons appointed by the Commissioner of Developmental Services, including a social worker, psychologist, nurse, residential programmer, educational or vocational programmer and such other persons as may be appropriate; (2) “intellectual disability” shall have the same meaning as provided in section 1-1g; (3) “respondent” means a person alleged to be a person with intellectual disability for whom an application for placement has been filed; (4) “placement” means placement in a community companion home, community living arrangement, group home, regional facility, other residential facility or residential program for persons with intellectual disability.

(1961, P.A. 489, S. 2; P.A. 75-5, S. 1; 75-420, S. 4, 6; 75-638, S. 6, 23; P.A. 76-153, S. 3; P.A. 77-614, S. 521, 610; P.A. 79-583, S. 1; P.A. 80-311, S. 2, 5; 80-476, S. 351, 352; 80-483, S. 84, 186; P.A. 82-363, S. 1; P.A. 83-295, S. 23; 83-420, S. 4; P.A. 86-41, S. 3, 11; P.A. 88-28, S. 1, 8; P.A. 89-326, S. 6, 7; P.A. 96-170, S. 4, 23; P.A. 97-90, S. 5, 6; P.A. 00-22, S. 1; P.A. 03-278, S. 122; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 25; P.A. 13-258, S. 65.)

History: P.A. 75-5 removed references to commitment of epileptic persons and deleted two-year residency requirement for commitment eligibility; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-638 replaced mental retardation office and deputy commissioner with department and commissioner of mental retardation; P.A. 76-153 replaced “certified” psychologist with “licensed” psychologist; Sec. 17-172d transferred to Sec. 19-569d in 1977; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 79-583 essentially rewrote provisions in greater detail, dividing section into Subsecs., referring to placement rather than commitment, broadening eligibility for placement, stating application contents, providing for legal counsel, detailing notice contents, and setting forth respondent’s right to relevant information; P.A. 80-311 allowed mental retardation commissioner to make application in Subsec. (a), required commissioner to be notified of application and hearing, placed deadline for holding hearing, required judicial department to compensate counsel of indigent respondent in Subsec. (b) and otherwise merged Subsec. (c) into Subsec. (b), inserted new Subsecs. (c) and (d) re hearing to determine whether person is mentally retarded and in need of care, redesignating former Subsec. (d) as Subsec. (e), deleted former Subsec. (e) re placements and added Subsecs. (f) to (i) re hearing to determine proper placement and other matters regarding placement; P.A. 80-476 repealed amendments enacted in P.A. 80-311; P.A. 80-483 confirmed repeal of amendments enacted in P.A. 80-311; P.A. 82-363 revised criteria and procedures for involuntary placement of mentally retarded persons and provided for placement of such persons with the department of mental retardation; Sec. 19-569d transferred to Sec. 19a-448 in 1983; P.A. 83-295 amended Subsec. (d) to provide that the reasonable compensation for counsel provided to indigent respondents shall be established and paid by the judicial department; P.A. 83-420 amended Subsecs. (a)(4) and (b)(4) by adding language re voluntary admission and opposition to such admission by ward or next of kin, deleting references to placement “being sought or contested”; P.A. 86-41 made technical change in Subsec. (n); P.A. 88-28 made a technical change; P.A. 89-326 amended Subsec. (d) to provide that a psychologist who testifies on behalf of the respondent shall be compensated from the probate court administration fund, rather than by funds appropriated to the judicial department, and that the compensation of counsel provided to indigent respondents shall be established by the probate court administrator, rather than by the judicial department, and be paid from the probate court administration fund, rather than from funds appropriated the judicial department; Sec. 19a-448 transferred to Sec. 17a-274 in 1991; P.A. 96-170 amended Subsec. (d) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds are not included in budget of Judicial Department for such purpose, effective July 1, 1998; (Revisor’s note: In codifying Subsec. (d) the Revisors editorially inserted the word “and” in the phrase “... who testify at the hearing, and to an independent diagnostic ...”); P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 00-22 amended Subsec. (b) by making technical changes and adding provisions re disclosure of the application and records of Probate Court proceedings; P.A. 03-278 made technical changes in Subsec. (c), effective July 9, 2003; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsecs. (a), (b), (f), (g) and (k) by substituting “intellectual disability” for “mentally retarded” and “mental retardation” and by making technical changes, amended Subsec. (i) by making technical changes, amended Subsec. (n)(2) by replacing definition of “mentally retarded person” with definition of “intellectual disability”, amended Subsec. (n)(3) by substituting “person with intellectual disability” for “mentally retarded person” and amended Subsec. (n)(4) by redefining “placement”, effective May 24, 2011; P.A. 13-258 amended Subsec. (m) to change penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.



Section 17a-275 - (Formerly Sec. 19a-449). Proceedings re involuntary placement with the Department of Developmental Services. Payment of fees and expenses.

When any person is involuntarily placed with the Department of Developmental Services pursuant to the provisions of section 17a-274, all fees and expenses incurred upon such proceedings shall be paid by the state; and, if such person is not involuntarily placed with the department, such fees and expenses shall be paid by the petitioner.

(1957, P.A. 134, S. 2; 1961, P.A. 489, S. 3; P.A. 76-153, S. 4; P.A. 80-311, S. 4, 5; 80-476, S. 351, 352; 80-483, S. 180, 186; P.A. 92-118, S. 1; P.A. 11-16, S. 26.)

History: 1961 act substituted “mentally retarded” for “mentally deficient”; P.A. 76-153 excluded epileptic persons from purview of section; Sec. 17-173 transferred to Sec. 19-569e in 1977; P.A. 80-311 added exception; P.A. 80-476 repealed exception added by P.A. 80-311 and P.A. 80-483 confirmed its repeal; Sec. 19-569e transferred to Sec. 19a-449 in 1983; Sec. 19a-449 transferred to Sec. 17a-275 in 1991; P.A. 92-118 changed reference to “17a-273” to “17a-274” and changed “complainant” to “petitioner”; P.A. 11-16 substituted “involuntarily placed with the Department of Developmental Services pursuant to the provisions of section 17a-274” for “found to be mentally retarded upon proceedings had under sections 17a-210 to 17a-247, inclusive, and 17a-274” and substituted “not involuntarily placed with the department” for “found not to be mentally retarded”, effective May 24, 2011.



Section 17a-276 - (Formerly Sec. 19a-450). Director to have custody and control of persons with intellectual disability admitted to facility. Review of placement. Notice of right to annual review hearing.

(a) All persons admitted to a state training school, regional facility or other facility provided for the care and training of persons with intellectual disability shall, until discharged therefrom either by the commissioner or by operation of law, be under the custody and control of the director of such facility. All costs of care and training shall be provided pursuant to section 17b-223. Notice of discharge shall be sent by the Department of Developmental Services to such person, his parent or guardian and the Probate Court.

(b) Any person with intellectual disability placed with the Department of Developmental Services pursuant to section 17a-274 may request a review of his or her placement by the Probate Court at any time after issuance of the original order of placement and once a year thereafter. Such request shall be in writing, shall state the reasons for review and shall be made by the person with intellectual disability or any other person acting on his or her behalf. Such request shall be filed with the Probate Court, one copy shall be served on the Commissioner of Developmental Services and one copy shall be served on the person in charge of the facility in which the person with intellectual disability is placed. The hearing on such request shall be held not later than ten days, excluding Saturdays, Sundays and holidays, after the date of the filing of such request.

(c) At such hearing the person with intellectual disability shall have the same rights as provided under subsections (c), (d), (e) and (f) of section 17a-274. The Department of Developmental Services shall notify each person placed pursuant to section 17a-274 at least annually that such person has the right to a hearing to review the appropriateness and adequacy of his or her placement. At such hearing, if the court finds that the person is no longer in need of placement, the court shall order the placement terminated. If the court finds that the person’s placement does not adequately meet his or her needs in the least restrictive environment available or which can be created within existing resources of the department, the court shall order the department to place such person in such least restrictive environment as the court deems available.

(d) If, within five years from the date of placement, any person placed on or after October 1, 1982, has not requested a hearing to review his or her placement, the Department of Developmental Services shall notify the court of probate which placed such person. The court of probate, upon such notice, shall proceed in accordance with subsections (b) and (c) of this section to schedule a hearing to determine if the placement should be continued and whether such placement adequately meets his or her habilitative needs in the least restrictive environment available or which can be created within existing resources of the department.

(1961, P.A. 489, S. 1; P.A. 76-153, S. 5; P.A. 79-583, S. 2; P.A. 80-311, S. 3, 5; 80-476, S. 351, 352; 80-483, S. 85, 143, 186; P.A. 82-363, S. 2; P.A. 83-567; P.A. 86-41, S. 4, 11; P.A. 87-421, S. 11, 13; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 27.)

History: P.A. 76-153 included admissions to regional centers and removed epileptic persons from purview of section; Sec. 17-173a transferred to Sec. 19-569f in 1977; P.A. 79-583 deleted provision re conditions under which retarded resident committed by court may be discharged and added Subsecs. (b) and (c) re placement review; P.A. 80-311 substituted “community training home” for “foster home” and made minor language changes; P.A. 80-476 repealed amendments enacted by P.A. 80-311 and P.A. 80-483 confirmed the repeal; P.A. 82-363 added provisions re costs of care and training, notice of discharge, review of appropriateness and adequacy of placement and development of plan by department to ensure such review not later than October 1, 1986; Sec. 19-569f transferred to Sec. 19a-450 in 1983; P.A. 83-567 deleted former Subsec. (e) which had required development of plan by department to insure review of placement of persons committed prior to October 1, 1982; P.A. 86-41 substituted references to regional facilities for references to regional centers and “director” for “superintendent” in Subsec. (a); P.A. 87-421 substituted the reference to Sec. 17-295 for a reference to Sec. 17-295a which was repealed by the same act; Sec. 19a-450 transferred to Sec. 17a-276 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsec. (a) by substituting “persons with intellectual disability” for “the mentally retarded”, amended Subsecs. (b) and (c) by substituting “person with intellectual disability” for “patient” and made technical changes, effective May 24, 2011.



Section 17a-277 - (Formerly Sec. 19a-451). Placement of persons with intellectual disability in residential facilities or residential programs.

The director of any state training school, regional facility or other facility for the care and training of persons with intellectual disability may place any resident with intellectual disability committed or admitted to such training school, regional facility or other facility provided for the care and training of persons with intellectual disability, under the provisions of sections 17a-210 to 17a-247, inclusive, and 17a-273, in a community companion home, community living arrangement, private boarding home, group home, other residential facility or residential program to be cared for in accordance with the following conditions:

(1) Such resident shall, despite such transfer, remain subject to the control of the director of such training school, regional facility or other facility provided for the care and training of persons with intellectual disability and the director may, at any time, order and provide for the return of any such resident to such training school, regional facility or other facility provided for the care and training of persons with intellectual disability, subject to any limitations of the term of commitment contained in the order of commitment under which such resident was committed;

(2) When the transfer of any such resident has been authorized or when, having been transferred to a community companion home, community living arrangement, private boarding home, group home, other residential facility or residential program for persons with intellectual disability, such resident has been returned to the training school, regional facility or other facility, the director of such training school, regional facility or other facility shall forthwith so notify the Commissioner of Developmental Services;

(3) Such community companion home, community living arrangement, private boarding home, group home, other residential facility or residential program shall be licensed by the Department of Developmental Services, the Department of Children and Families or the Department of Public Health under such regulations as the departments adopt, in accordance with chapter 54; and

(4) The Commissioner of Developmental Services shall, upon request, be given access to the complete record of any resident placed in a community companion home, community living arrangement, private boarding home, group home, other residential facility or residential program pursuant to this section.

(1949 Rev., S. 2684; 1955, S. 1511d; 1959, P.A. 183; 1961, P.A. 489, S. 4; 517, S. 17; P.A. 76-153, S. 6; P.A. 82-10; P.A. 83-59; P.A. 86-41, S. 5, 11; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 134, 181; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 28.)

History: 1959 act deleted former Subsec. (b) which required notice to welfare commissioner of transfer or return; 1961 acts substituted the mentally retarded or epileptic for mental deficients, added requirement for notice to deputy commissioner on mental retardation and substituted council on mental retardation for joint committee of state training schools in Subdiv. (c); P.A. 76-153 included references to regional centers, group homes and other facilities “provided for the care and training of the mentally retarded”, removed epileptic persons from purview of section, replaced deputy commissioner of mental retardation with commissioner of mental retardation, reflecting creation of independent department and transferred regulation power from public health council and council on mental retardation to department of mental retardation; Sec. 17-174 transferred to Sec. 19-569h in 1977; P.A. 82-10 amended Subdiv. (c) to clarify that residential facilities for the mentally retarded may be licensed by the departments of children and youth services or health services, as well as the department of mental retardation; Sec. 19-569h transferred to Sec. 19a-451 in 1983; P.A. 83-59 replaced alphabetic Subdiv. indicators with numeric indicators and added Subdiv. (4) to give the commissioner access to the records of persons placed in private residential facilities for the mentally retarded; P.A. 86-41 substituted “director” for “superintendent” and regional “facility” for regional “center” where appearing; Sec. 19a-451 transferred to Sec. 17a-277 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 made technical changes, effective July 11, 2001; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 substituted “intellectual disability” for “mental retardation”, added “community companion home”, “community living arrangement” and “residential program” as placement options and made technical changes, effective May 24, 2011.

Cited. 31 CS 197.



Section 17a-278 to 17a-280 - (Formerly Secs. 19a-452 to 19a-454). Recall for examination. Return of placed-out or escaped persons. Recommitment and transfers of committed persons.

Sections 17a-278 to 17a-280, inclusive, are repealed, effective May 24, 2011.

(1949 Rev., S. 2847; 1955, S. 1589d, 1590d; March, 1958, P.A. 27, S. 42; 1961, P.A. 489, S. 5, 6, 8; 1967, P.A. 118, S. 4, 5, 249; P.A. 76-153, S. 7; P.A. 86-41, S. 6, 11; P.A. 91-278, S. 3; P.A. 08-7, S. 7; P.A. 11-16, S. 43.)



Section 17a-281 - (Formerly Sec. 19a-455). Voluntary admission to facility for persons with intellectual disability. Termination of admission.

Any person who is a resident of Connecticut at the time an application is made by such resident or on behalf of such resident under the provisions of this section, and who is, or appears to be, or believes himself or herself to be a person with intellectual disability, may apply, in writing, to the Commissioner of Developmental Services, on a form prescribed by the commissioner, for admission to any facility for persons with intellectual disability. Such application shall be accompanied by a medical history of the applicant, including any medical or physical condition requiring special attention, treatment or precautions, a written psychological report provided by a psychologist either licensed under the provisions of chapter 383 or employed by the Department of Developmental Services, who has personally examined the applicant prior to the filing of application for residential placement or a copy of the determination of eligibility made in accordance with section 17a-212 and the regulations adopted thereunder. The written psychological report shall include (1) a statement that the psychologist has personally examined the applicant not more than ninety days prior to the date of filing of the application, (2) the results of a psychometric assessment conducted not more than one year prior to the date of filing of the application, and (3) an evaluation of the applicant’s current level of adaptive functioning, including self-care, mental health, social, academic and vocational needs. In the event of an emergency, admission to a residential facility may be made and the required medical history and psychologist’s report may be submitted not later than thirty days after the date of such admission. The application for such person, if such person is a minor, may be made by a parent, guardian of the person of, or person having custody of, such minor. If such person is an adult who has had a guardian appointed pursuant to sections 45a-669 to 45a-684, inclusive, such person’s guardian may apply for admission and the commissioner may admit such person, provided the commissioner is satisfied that there is no conflict concerning the admission between the guardian and his or her ward or the ward’s next of kin. If such conflict exists, the applicant may only be admitted under the provisions of section 17a-274. The commissioner may approve any such application for admission if the person on whose behalf application is made is suitable for admission and if space is available and may terminate such admission at any time when the commissioner feels such person will not profit from continued placement. The provisions of this section shall not apply to persons who apply to the commissioner for respite care services for a period not to exceed thirty days.

(1961, P.A. 260, S. 1; 1963, P.A. 377, S. 1; P.A. 75-5, S. 2; 75-638, S. 9, 23; P.A. 76-153, S. 8; P.A. 82-82; P.A. 83-31; 83-420, S. 3; P.A. 86-41, S. 7, 11; P.A. 87-152, S. 1, 4; P.A. 95-109; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 29.)

History: 1963 act included epileptic persons and stipulated psychological diagnostic evaluation be made only when applicant has physical and mental capacity for evaluation; P.A. 75-5 removed two-year residency requirement for eligibility and removed epileptic persons from purview of section; P.A. 75-638 replaced deputy commissioner of mental retardation with commissioner of mental retardation reflecting creation of independent department of mental retardation; P.A. 76-153 specified “facility for the mentally retarded” where previous wording referred generally to schools, centers, institutions, etc. and replaced “certified” psychologists with “licensed” psychologists; Sec. 17-175a transferred to Sec. 19-569l in 1977; P.A. 82-82 eliminated the requirement that the commissioner of mental retardation approve an application for admission to a residential facility for the mentally retarded if the person is suitable for admission, requiring instead that person be free from communicable disease, allowed the commissioner to approve the application if space is available, specified contents of psychological report, added provision re delayed submission of required documents in emergency admissions and required commissioner to adopt regulations in accordance with chapter 54; Sec. 19-569l transferred to Sec. 19a-455 in 1983; P.A. 83-31 excluded applications for respite care services for 30 days or less from provisions re voluntary admission to facilities for the mentally retarded; P.A. 83-420 added language re admission of adult adjudicated incompetent by his guardian, deleting prior provision which had allowed conservator or person having custody of an adult incompetent to make application for admission; P.A. 86-41 substituted “regional facility” for “regional center” where appearing; P.A. 87-152 substituted “person with mental retardation” for “mentally retarded” throughout section and deleted reference to mentally ill; Sec. 19a-455 transferred to Sec. 17a-281 in 1991; P.A. 95-109 replaced the requirement for a certificate on communicable diseases with a requirement that the medical history include any condition requiring special attention, treatment or precautions or that the application be accompanied by a copy of the determination of eligibility under Sec. 17a-212, deleted reference to training schools, replaced “been adjudicated incompetent” with “had a guardian appointed” and eliminated a requirement that the commissioner adopt regulations; (Revisor’s note: In 2005, a reference to Sec. 45a-668 was changed editorially by the Revisors to Sec. 45a-669 to reflect the repeal of Sec. 45a-668 by P.A. 04-54); pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 substituted “intellectual disability” for “mental retardation” and made technical changes, effective May 24, 2011.



Section 17a-282 - (Formerly Sec. 19a-456). Involuntary admission to facility for persons with intellectual disability. Termination of admission.

No person admitted to a facility for persons with intellectual disability under the provisions of section 17a-281, shall be detained in such facility for more than seven days after such person has given notice in writing, or, if such person is a minor or adult incompetent, after such notice has been given on his or her behalf by his or her parent, guardian, conservator or person having custody, to the Commissioner of Developmental Services, of his or her intention or desire to leave such facility. If the commissioner is of the opinion that such person is in need of further treatment or observation, the commissioner may make and file, in the probate court for the district within which such person resides, application for the involuntary placement of such person to such facility and the probate court shall proceed thereon in the same manner as is provided in section 17a-274.

(1961, P.A. 260, S. 2; 1963, P.A. 377, S. 2; P.A. 75-638, S. 10, 23; P.A. 76-153, S. 9; P.A. 87-152, S. 2, 4; P.A. 07-73, S. 2(b); P.A. 11-16, S. 30.)

History: 1963 act deleted obsolete references to Secs. 17-160 and 17-165, substituting Sec. 17-172d; P.A. 75-638 replaced deputy commissioner of mental retardation with commissioner of mental retardation, reflecting creation of independent mental retardation department; P.A. 76-153 replaced references to state schools, diagnostic centers or institutions with references to facilities for the mentally retarded; Sec. 17-175b transferred to Sec. 19-569m in 1977; Sec. 19-569m transferred to Sec. 19a-456 in 1983; P.A. 87-152 substituted “persons with mental retardation” for “the mentally retarded” and substituted “involuntary placement” for “commitment”; Sec. 19a-456 transferred to Sec. 17a-282 in 1991; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 11-16 substituted “persons with intellectual disability” for “persons with mental retardation” and made technical changes, effective May 24, 2011.



Section 17a-283 - (Formerly Sec. 19a-457). Clinics.

Section 17a-283 is repealed, effective May 4, 2004.

(1961, P.A. 489, S. 7; P.A. 76-153, S. 10; P.A. 04-54, S. 8.)



Section 17a-283a - Moratorium on sale, lease or transfer of state property used for residential purposes by persons with mental retardation or psychiatric disabilities.

Section 17a-283a is repealed, effective May 24, 2011.

(P.A. 01-154, S. 1, 5; June Sp. Sess. P.A. 01-4, S. 52, 58; P.A. 05-70, S. 1; P.A. 07-238, S. 9; P.A. 11-16, S. 43.)






Chapter 319d - Department on Aging

Section 17a-300 and 17a-301 - (Formerly Secs. 17-136b and 17a-136d). Department on Aging. Duties of the commissioner.

Sections 17a-300 and 17a-301 are repealed, effective July 1, 1993.

(1969, P.A. 814, S. 6; P.A. 75-474, S. 3, 4, 10; P.A. 93-262, S. 86, 87.)



Section 17a-303 - (Formerly Sec. 17-136f). Recommendations re regulation of home health care.

Section 17a-303 is repealed, effective July 1, 1993.

(P.A. 77-601, S. 1, 11; 77-614, S. 323, 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-631, S. 100, 111; P.A. 93-262, S. 86, 87.)



Section 17a-306a - Promotion of independent living program. Eligibility. Regulations.

Section 17a-306a is repealed, effective July 1, 1993.

(June Sp. Sess. P.A. 91-8, S. 52, 63; P.A. 93-262, S. 86, 87.)



Section 17a-308 and 17a-309 - (Formerly Secs. 17-137 and 17-137a). Duties of the department; personnel; single state agency for programs for elderly persons and the aged. Receipt of grants or gifts.

Sections 17a-308 and 17a-309 are repealed, effective July 1, 1993.

(1957, P.A. 634, S. 2; 1959, P.A. 364, S. 2; 1963, P.A. 280; 408; February, 1965, P.A. 472; 1969, P.A. 814, S. 10, 11; P.A. 74-297; P.A. 75-426, S. 1, 2; 75-474, S. 5, 10; P.A. 77-582, S. 8, 10; P.A. 80-12, S. 1, 2; P.A. 83-89, S. 1; P.A. 93-262, S. 86, 87.)



Section 17a-311 and 17a-312 - (Formerly Secs. 17-137d and 17-137e). Applications for grants. Amount of grant.

Sections 17a-311 and 17a-312 are repealed.

(1967, P.A. 883, S. 2–4; 1969, P.A. 814, S. 14, 15; P.A. 73-144; P.A. 75-134; 75-474, S. 6, 8, 10; P.A. 77-541, S. 1, 2; P.A. 82-327, S. 6; P.A. 90-89, S. 3; P.A. 92-230, S. 3.)



Section 17a-315 and 17a-316 - (Formerly Secs. 17-136 and 17-136a). Advisory Council on Aging; appointment of members. Duties of council.

Sections 17a-315 and 17a-316 are repealed, effective July 1, 1993.

(1957, P.A. 634, S. 1; 1959, P.A. 364, S. 1; 1969, P.A. 814, S. 8, 9; 1971, P.A. 485, S. 1; P.A. 75-474, S. 1, 2, 10; P.A. 76-94, S. 1, 2; P.A. 77-511, S. 1; P.A. 84-256, S. 10, 11, 17; P.A. 93-262, S. 86, 87.)



Section 17a-317 - Department on Aging. Duties of commissioner and department. State Unit on Aging.

(a) Effective January 1, 2013, there shall be established a Department on Aging that shall be under the direction and supervision of the Commissioner on Aging who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties prescribed in said sections. The commissioner shall be knowledgeable and experienced with respect to the conditions and needs of elderly persons and shall serve on a full-time basis.

(b) The Commissioner on Aging shall administer all laws under the jurisdiction of the Department on Aging and shall employ the most efficient and practical means for the provision of care and protection of elderly persons. The commissioner shall have the power and duty to do the following: (1) Administer, coordinate and direct the operation of the department; (2) adopt and enforce regulations, in accordance with chapter 54, as necessary to implement the purposes of the department as established by statute; (3) establish rules for the internal operation and administration of the department; (4) establish and develop programs and administer services to achieve the purposes of the department; (5) contract for facilities, services and programs to implement the purposes of the department; (6) act as advocate for necessary additional comprehensive and coordinated programs for elderly persons; (7) assist and advise all appropriate state, federal, local and area planning agencies for elderly persons in the performance of their functions and duties pursuant to federal law and regulation; (8) plan services and programs for elderly persons; (9) coordinate outreach activities by public and private agencies serving elderly persons; and (10) consult and cooperate with area and private planning agencies.

(c) The Department on Aging is designated as the State Unit on Aging to administer, manage, design and advocate for benefits, programs and services for the elderly and their families pursuant to the Older Americans Act. The department shall study continuously the conditions and needs of elderly persons in this state in relation to nutrition, transportation, home care, housing, income, employment, health, recreation and other matters. The department shall be responsible, in cooperation with federal, state, local and area planning agencies on aging, for the overall planning, development and administration of a comprehensive and integrated social service delivery system for elderly persons. The department shall: (1) Measure the need for services; (2) survey methods of administration of programs for service delivery; (3) provide for periodic evaluations of social services; (4) maintain technical, information, consultation and referral services in cooperation with other state agencies to local and area public and private agencies to the fullest extent possible; (5) develop and coordinate educational outreach programs for the purposes of informing the public and elderly persons of available programs; (6) cooperate in the development of performance standards for licensing of residential and medical facilities with appropriate state agencies; (7) supervise the establishment, in selected areas and local communities of the state, of pilot programs for elderly persons; (8) coordinate with the Department of Transportation to provide adequate transportation services related to the needs of elderly persons; and (9) cooperate with other state agencies to provide adequate and alternate housing for elderly persons, including congregate housing, as defined in section 8-119e.

(d) The functions, powers, duties and personnel of the Division of Aging Services of the Department of Social Services, or any subsequent division or portion of a division with similar functions, powers, personnel and duties, shall be transferred to the Department on Aging pursuant to the provisions of sections 4-38d, 4-38e and 4-39.

(e) The Department of Social Services shall administer programs under the jurisdiction of the Department on Aging until the Commissioner on Aging is appointed and administrative staff are hired.

(f) The Governor may, with the approval of the Finance Advisory Committee, transfer funds between the Department of Social Services and the Department on Aging pursuant to subsection (b) of section 4-87 during the fiscal year ending June 30, 2013.

(g) Any order or regulation of the Department of Social Services or the Commission on Aging that is in force on January 1, 2013, shall continue in force and effect as an order or regulation until amended, repealed or superseded pursuant to law.

(P.A. 05-280, S. 53; P.A. 06-188, S. 54; June Sp. Sess. P.A. 07-2, S. 25; Sept. Sp. Sess. P.A. 09-5, S. 19; P.A. 10-179, S. 24; P.A. 11-44, S. 145; June 12 Sp. Sess. P.A. 12-1, S. 19; P.A. 13-125, S. 4.)

History: P.A. 05-280 effective January 1, 2007; P.A. 06-188 changed effective date of section from January 1, 2007, to July 1, 2007, effective May 26, 2006; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by delaying establishment of Department on Aging until July 1, 2008, and amended Subsec. (d) by replacing “January 1, 2007” with “July 1, 2008”, effective June 26, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) to change effective date for establishment of Department on Aging from July 1, 2008, to July 1, 2010, effective October 5, 2009; P.A. 10-179 amended Subsec. (a) by changing date of establishment from July 1, 2010, to July 1, 2011, amended Subsec. (c) by replacing “Elderly” with “Aging” re division, added new Subsec. (d) re temporary administration of programs by Department of Social Services, added Subsec. (e) re Governor’s ability to transfer funds between Department of Social Services and Department on Aging, redesignated existing Subsec. (d) as Subsec. (f) and amended same by changing effective date for orders and regulations from July 1, 2008, to July 1, 2011, effective July 1, 2010; P.A. 11-44 amended Subsec. (a) by replacing July 1, 2011, with July 1, 2013, and making a technical change, amended Subsec. (e) by replacing June 30, 2012, with June 30, 2014, and amended Subsec. (f) by replacing July 1, 2011, with July 1, 2013, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by substituting January 1, 2013, for July 1, 2013, amended Subsec. (e) by substituting June 30, 2013, for June 30, 2014, and amended Subsec. (f) by substituting January 1, 2013, for July 1, 2013, effective July 1, 2012; P.A. 13-125 added new Subsec. (c) designating Department on Aging as the State Unit on Aging and redesignated existing Subsecs. (c) to (f) as Subsecs. (d) to (g), effective June 18, 2013.






Chapter 319e - Connecticut Pharmaceutical Assistance Contract to the Elderly and the Disabled Program (See Chapter 319ff)

Section 17a-341 - (Formerly Sec. 17-511). Pharmaceutical Assistance Advisory Board.

Section 17a-341 is repealed.

(P.A. 85-573, S. 4, 18; P.A. 87-3, S. 2, 9; P.A. 91-190, S. 8, 9.)






Chapter 319f - Management of Continuing Care Facilities (See Chapter 319hh)



Chapter 319g - Medicare Assignment (See Chapter 319jj)



Chapter 319h - Protection of the Elderly



Chapter 319i - Persons with Psychiatric Disabilities

Section 17a-450 - (Formerly Sec. 17-207b). Department of Mental Health and Addiction Services. Functions and duties.

(a) There shall be a Department of Mental Health and Addiction Services headed by a Commissioner of Mental Health and Addiction Services, appointed by the Governor with the advice of the Board of Mental Health and Addiction Services established pursuant to section 17a-456.

(b) For the purposes of chapter 48, the Department of Mental Health and Addiction Services shall be organized to promote comprehensive, client-based services in the areas of mental health treatment and substance abuse treatment and to ensure the programmatic integrity and clinical identity of services in each area. The department shall perform the functions of: Centralized administration, planning and program development; prevention and treatment programs and facilities, both inpatient and outpatient, for persons with psychiatric disabilities or persons with substance use disorders, or both; community mental health centers and community or regional programs and facilities providing services for persons with psychiatric disabilities or persons with substance use disorders, or both; training and education; and research and evaluation of programs and facilities providing services for persons with psychiatric disabilities or persons with substance use disorders, or both. The department shall include, but not be limited to, the following divisions and facilities or their successor facilities: The office of the Commissioner of Mental Health and Addiction Services; Capitol Region Mental Health Center; Connecticut Valley Hospital, including the Addictions Division, the Whiting Forensic Division and the General Psychiatric Division of Connecticut Valley Hospital; the Connecticut Mental Health Center; Ribicoff Research Center; the Southwest Connecticut Mental Health System, including the Franklin S. DuBois Center and the Greater Bridgeport Community Mental Health Center; the Southeastern Mental Health Authority; River Valley Services; the Western Connecticut Mental Health Network; and any other state-operated facility for the treatment of persons with psychiatric disabilities or persons with substance use disorders, or both, but shall not include those portions of such facilities transferred to the Department of Children and Families for the purpose of consolidation of children’s services.

(c) The Department of Mental Health and Addiction Services may:

(1) Solicit and accept for use any gift of money or property made by will or otherwise, and any grant of money, services or property from the federal government, the state or any political subdivision thereof or any private source, and do all things necessary to cooperate with the federal government or any of its agencies in making an application for any grant;

(2) Keep records and engage in research and the gathering of relevant statistics;

(3) Work with public or private agencies, organizations, facilities or individuals to ensure the operation of the programs set forth in accordance with sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, 17a-580 to 17a-603, inclusive, and 17a-615 to 17a-618, inclusive;

(4) Hold hearings, issue subpoenas, administer oaths, compel testimony and order production of books, papers and records in the performance of its duties;

(5) Operate trustee accounts, in accordance with procedures prescribed by the Comptroller, on behalf of inpatient and outpatient department clients;

(6) Notwithstanding any provisions of sections 4-101 and 17b-239 to the contrary, establish medical reimbursement rates for behavioral health services including, but not limited to, inpatient, outpatient and residential services purchased by the department; and

(7) Perform such other acts and functions as may be necessary or convenient to execute the authority expressly granted to it.

(d) The Department of Mental Health and Addiction Services is designated as the lead state agency for substance abuse prevention and treatment in this state, and as such is designated as the state methadone authority. As the designated state methadone authority, the department is authorized by the federal Center for Substance Abuse Treatment of the Substance Abuse and Mental Health Services Administration within the United States Department of Health and Human Services to exercise responsibility and authority for the treatment of opiate addiction with an opioid medication, and specifically for: (1) Approval of exceptions to federal opioid treatment protocols in accordance with the Center for Substance Abuse Treatment, (2) monitoring all opioid treatment programs in the state, and (3) approval of Center for Substance Abuse Treatment certification of all opioid treatment programs in the state. The Commissioner of Mental Health and Addiction Services may adopt regulations in accordance with chapter 54 to carry out the provisions of this subsection.

(1972, P.A. 145, S. 2; P.A. 73-291, S. 1; P.A. 75-603, S. 2, 15; P.A. 76-339, S. 2, 5; P.A. 77-220, S. 2, 5; P.A. 79-610, S. 29; P.A. 86-371, S. 18, 45; P.A. 87-225, S. 2; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; 93-427, S. 1, 6; P.A. 95-257, S. 10, 58; June 18 Sp. Sess. P.A. 97-8, S. 1, 88; P.A. 99-234, S. 1; P.A. 05-280, S. 78; P.A. 07-148, S. 3; P.A. 08-8, S. 1; P.A. 11-215, S. 1, 2.)

History: P.A. 73-291 abolished alcohol and drug dependence division of department of mental health; P.A. 75-603 deleted programs and facilities for children from purview of mental health department and deleted High Meadows as a department facility (Revisor’s note: A reference to “security treatment center” was changed editorially by the Revisors to “Whiting Forensic Institute” to conform section with P.A. 73-245); P.A. 76-339 included Ribicoff Research Center as department facility; P.A. 77-220 included Cedarcrest Regional Hospital as department facility and removed Undercliff Mental Health Center; P.A. 79-610 removed division for licensing of facilities providing care for mentally disordered adults from department; P.A. 86-371 amended Subsec. (b) to add the reference to facilities transferred to the Connecticut alcohol and drug abuse commission, to delete reference to Blue Hills Hospital and to revise name of Bridgeport Mental Health Center and added Subsec. (c) re discretionary powers of mental health department; P.A. 87-225 amended Subsec. (b) to change the name of the DuBois Day Treatment Center to the Franklin S. DuBois Center; Sec. 17-207b transferred to Sec. 17a-450 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 substituted department of public health and addiction services for Connecticut alcohol and drug abuse commission, effective July 1, 1993; P.A. 93-427 amended Subsec. (b) to add Capitol Region Mental Health Center to the list of facilities under the department, effective July 1, 1993; P.A. 95-257 replaced Department, Commissioner and Board of Mental Health with Department, Commissioner and Board of Mental Health and Addiction Services, specified two divisions and their duties, added reference to Blue Hills Hospital, Berkshire Woods, Eugene Boneski, and Dutcher treatment centers, replaced mental disorder with psychiatric or substance abuse disability, deleted in Subsec. (b) reference to portions of facilities transferred to the former Department of Public Health and Addiction Services, effective July 1, 1995 (Revisor’s note: In Subsec. (b), “persons adults or adults with substance abuse disabilities” was replaced editorially by the Revisors with “persons with substance abuse disabilities” for conformity with references elsewhere in the Subsec.); June 18 Sp. Sess. P.A. 97-8 amended Subsec. (b) to delete reference to Norwich, Fairfield Hills and Blue Hills hospitals and Berkshire Woods, Eugene Boneski, and Dutcher treatment centers and added Subsec. (c)(5) allowing trustee accounts and (c)(6) allowing reimbursement rates, renumbering the remaining Subdiv., effective July 1, 1997; P.A. 99-234 amended Subsec. (b) by adding reference to successor facilities, the Southwest Connecticut Mental Health System, the Southeastern Mental Health Authority, River Valley Services and the Western Connecticut Mental Health Network; P.A. 05-280 amended Subsec. (b) by removing language describing department as a single-budgeted agency consisting of two divisions, adding Acute Care Division of Connecticut Valley Hospital to list of department facilities and removing Cedarcrest Hospital from list of department facilities, effective July 1, 2005; P.A. 07-148 amended Subsec. (b) by replacing “substance abuse disabilities” with “substance use disorders”; P.A. 08-8 added Subsec. (d) designating department as the state methadone authority and setting forth department’s role as said authority, effective April 29, 2008; P.A. 11-215 amended Subsec. (b) by substituting “chapter 48” for “chapter 50”, by substituting “the Addictions Division, the Whiting Forensic Division and the General Psychiatric Division of Connecticut Valley Hospital” for “the Acute Care Division of Connecticut Valley Hospital” and by deleting reference to Whiting Forensic Division, and amended Subsec. (d) by substituting “may” for “shall” re regulations authority.

See Sec. 1-101aa re provider participation in informal committees, task forces and work groups of department not deemed to be lobbying.

See Sec. 17b-492c re authority of commissioner with respect to Medicare Part D program.

Cited. 185 C. 517; 213 C. 548.



Section 17a-450a - Department of Mental Health and Addiction Services. Successor to the Department of Mental Health and to the addiction services component of the former Department of Public Health and Addiction Services.

(a) The Department of Mental Health and Addiction Services shall constitute a successor department to the Department of Mental Health. Whenever the words “Commissioner of Mental Health” are used or referred to in the following general statutes, the words “Commissioner of Mental Health and Addiction Services” shall be substituted in lieu thereof and whenever the words “Department of Mental Health” are used or referred to in the following general statutes, the words “Department of Mental Health and Addiction Services” shall be substituted in lieu thereof: 4-5, 4-38c, 4-60i, 4-77a, 4a-12, 4a-16, 5-142, 8-206d, 10-19, 10-71, 10-76d, 17a-14, 17a-26, 17a-31, 17a-33, 17a-218, 17a-246, 17a-450, 17a-451, 17a-452, 17a-453, 17a-454, 17a-455, 17a-456, 17a-457, 17a-458, 17a-459, 17a-460, 17a-464, 17a-465, 17a-466, 17a-467, 17a-468, 17a-470, 17a-471, 17a-472, 17a-473, 17a-474, 17a-476, 17a-478, 17a-479, 17a-480, 17a-481, 17a-482, 17a-483, 17a-484, 17a-498, 17a-499, 17a-502, 17a-506, 17a-510, 17a-511, 17a-512, 17a-513, 17a-519, 17a-528, 17a-560, 17a-561, 17a-562, 17a-565, 17a-576, 17a-581, 17a-582, 17a-675, 17b-28, 17b-222, 17b-223, 17b-225, 17b-359, 17b-420, 17b-694, 19a-82, 19a-495, 19a-498, 19a-507a, 19a-507c, 19a-576, 19a-583, 20-14i, 20-14j, 21a-240, 21a-301, 27-122a, 31-222, 38a-514, 46a-28, 51-51o, 52-146h and 54-56d.

(b) The Department of Mental Health and Addiction Services shall constitute a successor department to the addiction services component of the Department of Public Health and Addiction Services. Whenever the words “Commissioner of Public Health and Addiction Services” are used or referred to in the following general statutes, the words “Commissioner of Mental Health and Addiction Services” shall be substituted in lieu thereof and whenever the words “Department of Public Health and Addiction Services” are used or referred to in the following general statutes, the words “Department of Mental Health and Addiction Services” shall be substituted in lieu thereof: 4a-12, 17a-670 to 17a-676, inclusive, 17a-678 to 17a-682, inclusive, 17a-684 to 17a-687, inclusive, 17a-691, 17a-694, 17a-710, 17a-712, 17a-713, 19a-89c, 20-74o, 20-74p, 20-74q, 21a-274a, 54-36i and 54-56g.

(c) Any order or regulation of the Department of Mental Health or the addiction services component of the Department of Public Health and Addiction Services that is in force on July 1, 1995, shall continue in force and effect as an order or regulation of the Department of Mental Health and Addiction Services until amended, repealed or superseded pursuant to law. Where any order or regulation of the departments conflict, the Commissioner of Mental Health and Addiction Services may implement policies and procedures consistent with the provisions of public act 95-257* while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal within twenty days of implementation. The policy or procedure shall be valid until the time final regulations are effective.

(P.A. 95-257, S. 5, 11, 58; P.A. 98-247, S. 12; P.A. 99-284, S. 56, 60; P.A. 02-89, S. 27; 02-123, S. 8; P.A. 07-148, S. 4; P.A. 09-145, S. 12; 09-205, S. 11; P.A. 12-143, S. 7.)

*Note: Public act 95-257 is entitled “An Act Concerning the Consolidation of State-Operated Programs at Fairfield Hills, Norwich and Connecticut Valley Hospitals, Transfer of Addiction Services to the Former Department of Mental Health, Medicaid Waiver and the Office of Health Care Access”. (See Reference Table captioned “Public Acts of 1995” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 95-257, S. 5 and 11 effective July 1, 1995; P.A. 98-247 repealed Sec. 20-74r and specifically authorized deletion of reference to Sec. 20-74r in this section; P.A. 99-284 deleted obsolete reference to Sec. 38a-539 and made a technical change in Subsec. (a), effective January 1, 2000; P.A. 02-89 amended Subsec. (a) to delete reference to Sec. 22a-224, reflecting the repeal of said section by the same public act; P.A. 02-123 amended Subsec. (a) to delete reference to repealed Sec. 13b-38n, effective June 7, 2002; P.A. 07-148 amended Subsec. (a) to delete reference to repealed Sec. 17a-463; P.A. 09-145 amended Subsec. (b) by deleting reference to Sec. 17a-465a; P.A. 09-205 amended Subsec. (b) by deleting reference to Sec. 17a-3, effective July 1, 2009; P.A. 12-143 amended Subsec. (a) to delete reference to Sec. 2c-2b, effective July 1, 2012.



Section 17a-450b - Affirmative action plan.

Notwithstanding any provision of title 46 or regulations adopted under said title, the Department of Mental Health and Addiction Services shall develop a single, comprehensive affirmative action plan that covers each facility, division and the central office of said department.

(P.A. 07-148, S. 19.)



Section 17a-450c - Employment applicants and volunteers required to submit to state criminal background check and check of state child abuse and neglect registries.

The Commissioner of Mental Health and Addiction Services shall require that each applicant for an employment or volunteer position in the department submit to a state criminal background check, a check of the Department of Children and Families child abuse and neglect registry established pursuant to section 17a-101k and a check of the Department of Developmental Services abuse or neglect registry established pursuant to section 17a-247b. In addition, the commissioner may require that any applicant for an employment or volunteer position in the department, who has resided outside this state submit to a national criminal background check. No applicant shall be hired or placed in a volunteer position by the department until the results of such checks are available.

(P.A. 08-46, S. 1.)

History: P.A. 08-46 effective May 7, 2008.



Section 17a-451 - (Formerly Sec. 17-210a). Commissioner of Mental Health and Addiction Services. Duties. Regulations re fair hearing process. Memorandum of understanding.

(a) The Commissioner of Mental Health and Addiction Services shall be a qualified person with a master’s degree or higher in a health-related field and at least ten years’ experience in hospital, health, mental health or substance abuse administration.

(b) The commissioner shall be the executive head of the Department of Mental Health and Addiction Services.

(c) The commissioner shall prepare and issue regulations for the administration and operation of the Department of Mental Health and Addiction Services, and all state-operated facilities and community programs providing care for persons with psychiatric disabilities or persons with substance use disorders, or both.

(d) The commissioner shall coordinate the community programs receiving state funds with programs of state-operated facilities for the treatment of persons with psychiatric disabilities or persons with substance use disorders, or both. In the event of the death of a person with psychiatric disabilities, who is receiving inpatient behavioral health care services from a Department of Mental Health and Addiction Services operated facility, the commissioner shall report such death to the director of the Office of Protection and Advocacy for Persons with Disabilities not later than thirty days after the date of the death of such person.

(e) The commissioner shall collaborate and cooperate with other state agencies providing services for children with mental disorders and adults with psychiatric disabilities or persons with substance use disorders, or both, and shall coordinate the activities of the Department of Mental Health and Addiction Services with the activities of said agencies.

(f) (1) The commissioner shall establish and enforce standards and policies for the care and treatment of persons with psychiatric disabilities or persons with substance use disorders, or both, in public and private facilities that are consistent with other health care standards and may make any inquiry, investigation or examination of records of such facilities as may be necessary for the purpose of investigating the occurrence of any serious injury or unexpected death involving any person who has within one year of such occurrence received services for the care and treatment of such disabilities from a state-operated facility or a community program receiving state funds. (2) The findings of any such inquiry, investigation or examination of records conducted pursuant to this subsection shall not be subject to disclosure pursuant to section 1-210, nor shall such findings be subject to discovery or introduction into evidence in any civil action arising out of such serious injury or unexpected death. (3) Except as to the finding provided in subdivision (2) of this subsection, nothing in this subsection shall be construed as restricting disclosure of the confidential communications or records upon which such findings are based, where such disclosure is otherwise provided for by law.

(g) The commissioner shall establish and direct research, training, and evaluation programs.

(h) The commissioner shall develop a state-wide plan for the development of mental health services which identifies needs and outlines procedures for meeting these needs.

(i) The commissioner shall be responsible for the coordination of all activities in the state relating to substance use disorders and treatment, including activities of the Departments of Children and Families, Correction, Public Health, Social Services and Veterans’ Affairs, the Judicial Branch and any other department or entity providing services to persons with substance use disorders.

(j) The commissioner shall be responsible for developing and implementing the Connecticut comprehensive plan for prevention, treatment and reduction of alcohol and drug abuse problems to be known as the state substance abuse plan. Such plan shall include a mission statement, a vision statement and goals for providing treatment and recovery support services to adults with substance use disorders. The plan shall be developed by July 1, 2010, and thereafter shall be triennially updated by July first of the respective year. The commissioner shall develop such plan, mission statement, a vision statement and goals after consultation with: (1) The Connecticut Alcohol and Drug Policy Council established pursuant to section 17a-667; (2) the Criminal Justice Policy Advisory Commission established pursuant to section 18-87j; (3) the subregional planning and action councils established pursuant to section 17a-671; (4) clients and their families, including those involved with the criminal justice system; (5) treatment providers; and (6) other interested stakeholders. The plan shall outline the action steps, time frames and resources needed to meet specified goals and shall, at a minimum, address: (A) Access to services, both prior to and following admission to treatment; (B) the provision of comprehensive assessments to those requesting treatment, including individuals with co-occurring conditions; (C) quality of treatment services and promotion of research-based and evidence-based best practices and models; (D) an appropriate array of prevention, treatment and recovery services along with a sustained continuum of care; (E) outcome measures of specific treatment and recovery services in the overall system of care; (F) department policies and guidelines concerning recovery-oriented care; (G) provisions of the community reentry strategy concerning substance abuse treatment and recovery services needed by the offender population as developed by the Criminal Justice Policy and Planning Division within the Office of Policy and Management; (H) an evaluation of the Connecticut Alcohol and Drug Policy Council’s plan described in section 17a-667 and any recommendations for changes to such plan; and (I) a summary of data maintained in the central repository, described in subsection (o) of this section. The plan shall define measures and set benchmarks for the overall treatment system and for each state-operated program. Measures and benchmarks specified in the plan shall include, but not be limited to, the time required to receive substance abuse assessments and treatment services either from state agencies directly or through the private provider network funded by state agencies, the percentage of clients who should receive a treatment episode of ninety days or greater, treatment provision rates with respect to those requesting treatment, connection to the appropriate level of care rates, treatment completion rates and treatment success rates as measured by improved client outcomes in the areas of substance use, employment, housing and involvement with the criminal justice system.

(k) The commissioner shall prepare a consolidated budget request for the operation of the Department of Mental Health and Addiction Services.

(l) The commissioner shall appoint professional, technical and other personnel necessary for the proper discharge of the commissioner’s duties, subject to the provisions of chapter 67.

(m) The commissioner shall from time to time adjust the geographic territory to be served by the facilities and programs under the commissioner’s jurisdiction.

(n) The commissioner shall specify uniform methods of keeping statistical information by public and private agencies, organizations and individuals, including a client identifier system, and collect and make available relevant statistical information, including the number of persons treated, demographic and clinical information about such persons, frequency of admission and readmission, frequency and duration of treatment, level or levels of care provided and discharge and referral information. The commissioner shall also require all facilities that provide prevention or treatment of alcohol or drug abuse or dependence that are operated or funded by the state or licensed under sections 19a-490 to 19a-503, inclusive, to implement such methods. The commissioner shall report any licensed facility that fails to report to the licensing authority. The client identifier system shall be subject to the confidentiality requirements set forth in section 17a-688 and regulations adopted thereunder.

(o) The commissioner shall establish uniform policies and procedures for collecting, standardizing, managing and evaluating data related to substance use, abuse and addiction programs administered by state agencies, state-funded community-based programs and the Judicial Branch, including, but not limited to: (1) The use of prevention, education, treatment and criminal justice services related to substance use, abuse and addiction; (2) client demographic and substance use, abuse and addiction information, including trends and risk factors associated with substance use, abuse and addiction; and (3) the quality and cost effectiveness of substance use, abuse and addiction services based upon outcome measures. The commissioner shall, in consultation with the Secretary of the Office of Policy and Management, ensure that the Judicial Branch, all state agencies and state-funded community-based programs with substance use, abuse and addiction programs or services comply with such policies and procedures. Notwithstanding any other provision of the general statutes concerning confidentiality, the commissioner, within available appropriations, shall establish and maintain a central repository for such substance use, abuse and addiction program and service data from the Judicial Branch, state agencies and state-funded community-based programs administering substance use, abuse and addiction programs and services. The central repository shall not disclose any data that reveals the personal identification of any individual. The Connecticut Alcohol and Drug Policy Council established pursuant to section 17a-667 shall have access to the central repository for aggregate analysis.

(p) The commissioner may contract for services to be provided for the department or by the department for the prevention of mental illness or substance abuse in persons, as well as other mental health or substance abuse services described in section 17a-478 and shall consult with providers of such services in developing methods of service delivery.

(q) (1) The commissioner may make available to municipalities, nonprofit community organizations or self-help groups any services, premises and property under the control of the Department of Mental Health and Addiction Services but shall be under no obligation to continue to make such property available in the event the department permanently vacates a facility. Such services, premises and property may be utilized by such municipalities, nonprofit community organizations or self-help groups in any manner not inconsistent with the intended purposes for such services, premises and property. The Commissioner of Mental Health and Addiction Services shall submit to the Commissioner of Administrative Services any agreement for provision of services by the Department of Mental Health and Addiction Services to municipalities, nonprofit community organizations or self-help groups for approval of such agreement prior to the provision of services pursuant to this subsection.

(2) The municipality, nonprofit community organization or self-help group using any premises and property of the department shall be liable for any damage or injury which occurs on the premises and property and shall furnish to the Commissioner of Mental Health and Addiction Services proof of financial responsibility to satisfy claims for damages on account of any physical injury or property damage which may be suffered while the municipality, nonprofit community organization or self-help group is using the premises and property of the department in such amount as the commissioner determines to be necessary. The state of Connecticut shall not be liable for any damage or injury sustained on the premises and property of the department while the premises and property are being utilized by any municipality, nonprofit community organization or self-help group.

(3) The Commissioner of Mental Health and Addiction Services may adopt regulations, in accordance with chapter 54, to carry out the provisions of this subsection. As used in this subsection, “self-help group” means a group of volunteers, approved by the commissioner, who offer peer support to each other in recovering from an addiction.

(r) The commissioner shall prepare an annual report for the Governor.

(s) The commissioner shall perform all other duties which are necessary and proper for the operation of the department.

(t) The commissioner may direct clinical staff at Department of Mental Health and Addiction Services facilities or in crisis intervention programs funded by the department who are providing treatment to a patient to request disclosure, to the extent allowed under state and federal law, of the patient’s record of previous treatment in order to accomplish the objectives of diagnosis, treatment or referral of the patient. If the clinical staff in possession of the requested record determines that disclosure would assist the accomplishment of the objectives of diagnosis, treatment or referral, the record may be disclosed, to the extent allowed under state and federal law, to the requesting clinical staff without patient consent. Records disclosed shall be limited to records maintained at department facilities or crisis intervention programs funded by the department. The Commissioner of Mental Health and Addiction Services shall adopt regulations in accordance with chapter 54 to administer the provisions of this subsection and to ensure maximum safeguards of patient confidentiality.

(u) The commissioner shall adopt regulations to establish a fair hearing process which provides the right to appeal final determinations of the Department of Mental Health and Addiction Services or of its grantee agencies as determined by the commissioner regarding: The nature of denial, involuntary reduction or termination of services. Such hearings shall be conducted in accordance with the provisions of chapter 54, after a person has exhausted the department’s established grievance procedure. Any matter which falls within the jurisdiction of the Psychiatric Security Review Board under sections 17a-580 to 17a-603, inclusive, shall not be subject to the provisions of this section. Any person receiving services from a Department of Mental Health and Addiction Services facility or a grantee agency determined by the commissioner to be subject to this subsection and who is aggrieved by a violation of sections 17a-540 to 17a-549, inclusive, may elect to either use the procedure specified in this subsection or file for remedies under section 17a-550.

(v) The commissioner may designate a deputy commissioner to sign any contract, agreement or settlement on behalf of the Department of Mental Health and Addiction Services.

(w) Notwithstanding the provisions of section 17b-90, chapter 899 and to the extent permitted by federal law, in order to monitor and improve the quality of targeted case management services provided by the Department of Mental Health and Addiction Services and funded by the Medicaid program, the Commissioner of Mental Health and Addiction Services may enter into a memorandum of understanding with the Commissioner of Social Services that allows for the sharing of information concerning admissions to short-term acute care general hospitals and receipt of inpatient services by clients of the Department of Mental Health and Addiction Services who reside and receive services in the community and who receive medical benefits under the Medicaid program.

(1972, P.A. 145, S. 3; P.A. 74-165, S. 1, 2; P.A. 75-479, S. 17, 25; 75-603, S. 3–6, 15; P.A. 76-73; 76-285, S. 2, 3; 76-339, S. 3, 5; P.A. 77-614, S. 70, 610; P.A. 88-317, S. 72, 107; P.A. 90-76, S. 1, 2; 90-271, S. 13, 24; May Sp. Sess. P.A. 92-16, S. 40, 89; P.A. 94-204, S. 1; P.A. 95-257, S. 14, 58; P.A. 96-4, S. 1, 2; P.A. 99-178, S. 2; 99-234, S. 2; 99-273; P.A. 01-27; P.A. 02-9, S. 2, 3; P.A. 05-171, S. 1; P.A. 07-148, S. 5–9; P.A. 08-184, S. 21; P.A. 09-67, S. 1; 09-149, S. 1, 2; P.A. 10-18, S. 3; 10-89, S. 1; P.A. 11-215, S. 4; P.A. 13-26, S. 1.)

History: P.A. 74-165 included in Subsec. (l) services for prevention of mental illness; P.A. 75-479 added Subsec. (p) re parent-child resource system; P.A. 75-603 revised Subsecs. (c), (d), (f) and (l) to apply only to adults and added reference to “mental disorders” in Subsec. (l); P.A. 76-73 made services available to municipalities or nonprofit community organizations as well as “premises and property” and required approval of finance and control commissioner before services are provided in Subsec. (m); P.A. 76-285 and 76-339 deleted reference to mental disorders in Subsec. (l) and added “other mental health services described in Sec. 17-226e” and deleted Subsec. (p); P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 88-317 amended reference to Secs. 4-166 to 4-174 in Subsec. (m) to include new section added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-76 added Subsec. (p) re disclosure of patient records; P.A. 90-271 made a technical change; Sec. 17-210a transferred to Sec. 17a-451 in 1991; May Sp. Sess. P.A. 92-16 amended Subsec. (l) by adding “and shall consult with providers of such services in developing methods of service delivery”; P.A. 94-204 added new Subsec. (q) to require commissioner to adopt regulations to establish a fair-hearing process; P.A. 95-257 replaced Commissioner of Mental Health with Commissioner of Mental Health and Addiction Services, added to the minimum qualifications a master’s degree or higher in a health related field, required the experience be for at least 10 years and allowed it to be in substance abuse administration, replaced mental disorder with psychiatric and substance abuse disability, added Subsec. (i) re coordination responsibilities, inserted new Subsec. (j) re state substance abuse plan and new Subsec. (n) re statistical information, relettering prior Subsecs. as necessary, amended Subsec. (o) to include services “to be provided for the department or by the department”, added to Subsec. (p) the provision re no obligation to continue to make property available and limited disclosure under Subsec. (s) “to the extent allowed under state and federal law”, effective July 1, 1995; P.A. 96-4 amended Subsec. (t) by adding reference to the department’s “Mental Health Division”, effective April 22, 1996; P.A. 99-178 amended Subsec. (f) by dividing it into subdivisions, adding provisions re inquiry concerning serious injury or death to Subdiv. (1) and adding Subdivs. (2) re findings and (3) re exception; P.A. 99-234 amended Subsec. (t) by deleting obsolete reference to department’s mental health division and made technical changes; P.A. 99-273 amended Subsec. (n) by adding reference to “demographic and clinical information”, “levels of care provided” and “discharge and referral information”, modifying “facilities” by adding reference to “prevention”, “abuse” and “operated or funded by the state” and by requiring commissioner to report “failure to report to the licensing authority”, added new Subsec. (o) re collection and reporting of data, relettered the remaining Subsecs. and made technical changes; P.A. 01-27 amended Subsec. (q) by adding provisions re self help groups and making technical changes; P.A. 02-9 amended Subsec. (o) by changing requirement for commissioner’s reporting to the General Assembly from annual to biennial and amended Subsec. (t) to allow disclosure of referrals of patients; P.A. 05-171 added new Subsec. (v) re designation of deputy commissioner to sign contract, agreement or settlement on behalf of department; P.A. 07-148 amended Subsecs. (c) to (f) and (i) by replacing “substance abuse disabilities” with “substance use disorders” and made a technical change in Subsec. (f)(1); P.A. 08-184 amended Subsec. (e) by substituting “or both” for “or persons with both disabilities”; P.A. 09-67 amended Subsec. (d) by adding provision requiring commissioner to report death of a person with psychiatric disabilities who is receiving inpatient behavioral health care services to director of Office of Protection and Advocacy for Persons with Disabilities, effective May 27, 2009; P.A. 09-149 amended Subsec. (j) by revising required content and procedures used in development of state substance abuse plan, by specifying entities that shall have consultative role in development of said plan and by requiring that said plan be developed by July 1, 2010, and updated triennially thereafter, effective July 1, 2009, and amended Subsec. (o) by making technical changes and revising required content of commissioner’s biennial report to include progress made in achieving measures, benchmarks and goals established in state substance abuse plan, effective October 1, 2009; P.A. 10-18 made a technical change in Subsec. (o); P.A. 10-89 added Subsec. (w) re memorandum of understanding to allow sharing of information (Revisor’s note: In 2011, a reference to “Department of Mental Health and Addiction” in Subsec. (w) was changed editorially by the Revisors to “Department of Mental Health and Addiction Services” for accuracy); P.A. 11-215 amended Subsec. (q)(3) by substituting “may” for “shall” re regulations authority; P.A. 13-26 amended Subsec. (e) by making a technical change, amended Subsec. (j) by deleting requirement that commissioner submit a final draft of plan to the Connecticut Alcohol and Drug Policy Council, adding reference to prevention in Subpara. (D), adding new Subpara. (H) re evaluation of plan, adding new Subpara. (I) re summary of data and making technical changes, amended Subsec. (o) by adding provision re risk factors in Subdiv. (2), adding provision re outcome measures in Subdiv. (3) and deleting provisions re submission of biennial report, and amended Subsec. (q) by making technical changes, effective July 1, 2013.



Section 17a-451a - Closure of state-operated programs at Fairfield Hills Hospital and at Norwich Hospital and consolidation of programs at Connecticut Valley Hospital. Private provider services.

Section 17a-451a is repealed, effective October 1, 2007.

(P.A. 95-257, S. 1, 58; P.A. 07-148, S. 20.)



Section 17a-451b - Consolidation of inpatient mental health and substance abuse services at Connecticut Valley Hospital: Exemption from certain approval requirements.

(a) As used in this section:

(1) “Consolidation program” means the process of consolidating inpatient mental health and substance abuse services throughout the state at the Connecticut Valley Hospital in Middletown; and

(2) “Priority state hospital facility project” or “project” means each step, part or aspect of the consolidation program. “Project” includes, but is not limited to, repairing, renovating, enlarging or equipping existing buildings, or constructing new buildings, on the grounds of the Connecticut Valley Hospital.

(b) Notwithstanding the provisions of the general statutes or any special act, the consolidation program, each project, each closure and each contract entered into in connection with a project shall be exempt from the provisions of sections 4b-57, 4b-58 and 4b-91 and from the requirements for approval of a request or application provided for in section 19a-638 and in subsection (a) of section 19a-639, provided (1) the project begins no later than June 30, 1999; (2) the project is completed no later than December 31, 2002; (3) the cost of the project does not exceed thirty-six million dollars; and (4) the Commissioner of Mental Health and Addiction Services certifies in writing to the Secretary of the Office of Policy and Management that the project meets the criteria of public act 95-257* and upon such certification the Secretary of the Office of Policy and Management shall authorize the Commissioner of Construction Services to implement such project.

(P.A. 95-257, S. 6, 58; P.A. 97-94, S. 1, 2; P.A. 98-150, S. 10, 17; P.A. 02-23, S. 1; P.A. 11-51, S. 90.)

*Note: Public act 95-257 is entitled “An Act Concerning the Consolidation of State-Operated Programs at Fairfield Hills, Norwich and Connecticut Valley Hospitals, Transfer of Addiction Services to the Former Department of Mental Health, Medicaid Waiver and the Office of Health Care Access”. (See Reference Table captioned “Public Acts of 1995” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 95-257, S. 6 effective June 12, 1995 (Revisor’s note: A reference to “Commission of Public Works” was replaced editorially by the Revisors with “Commissioner of Public Works” to correct a clerical error); P.A. 97-94 added reference to Sec. 4b-57 in Subsec. (b), changed 1998 and 2000 to 1999 and 2002 in Subsec. (b)(1) and (b)(2) and in Subsec. (b)(3) changed limit on cost of project from twenty to thirty-six million, effective July 1, 1997; P.A. 98-150 made a technical change to Subsec. (b), effective June 5, 1998; P.A. 02-23 amended Subsec. (b)(2) to extend completion date of project from no later than June 30, 2002, to no later than December 31, 2002, effective May 6, 2002; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (b), effective July 1, 2011.



Section 17a-451c - Relocation of former Norwich Hospital tenants. Exemption from certain project approval requirements.

Section 17a-451c is repealed, effective October 1, 2002.

(P.A. 96-158, S. 2, 3; P.A. 98-150, S. 11, 17; S.A. 02-12, S. 1.)



Section 17a-451d - Nonlapsing fund for site acquisition, capital development and infrastructure costs to provide services to persons with intellectual disability or psychiatric disabilities.

There is established a nonlapsing fund that shall contain (1) any moneys received by the state from the sale, lease or transfer of all or any part of Norwich Hospital or any regional center that takes place after January 1, 2001, and (2) any other moneys required by law to be deposited in a separate account within the General Fund for purposes of this section, section 17a-212a or section 4 of public act 01-154*. The Treasurer shall credit the fund with its investment earnings. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding. The principal and interest of the fund shall be used solely for the purpose of site acquisition, capital development and infrastructure costs necessary to provide services to persons with intellectual disability or psychiatric disabilities, provided amounts in the fund may be expended only pursuant to appropriation by the General Assembly.

(P.A. 01-154, S. 2, 5; P.A. 04-216, S. 69; P.A. 11-16, S. 31; P.A. 13-139, S. 20.)

*Note: Section 4 of public act 01-154 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 01-154 effective July 6, 2001; P.A. 04-216 deleted provision that earmarked money from the sale, lease or transfer of Fairfield Hills Hospital for the fund established under section, effective May 6, 2004; P.A. 11-16 deleted reference to repealed Sec. 17a-283a, effective May 24, 2011; P.A. 13-139 substituted “intellectual disability” for “mental retardation”.



Section 17a-451e - Sale, lease or transfer of Fairfield Hills Hospital. Use of moneys.

Any moneys received by the state from the sale, lease or transfer of all or any part of Fairfield Hills Hospital shall be allocated to the Department of Mental Health and Addiction Services and shall be divided equally between the General Fund accounts for the Community Mental Health Strategy Board and grants for mental health services.

(P.A. 04-216, S. 70.)

History: P.A. 04-216 effective May 6, 2004.



Section 17a-451f - Nonlapsing mental health services grants accounts.

Notwithstanding the provisions of section 17a-451e, the funds required by said section to be allocated to the Department of Mental Health and Addiction Services, for grants for mental health services, shall be deposited in a separate, nonlapsing mental health services grants account established within the General Fund. The account shall contain any other moneys required by law to be deposited in said account. The moneys in said account shall be expended by the Commissioner of Mental Health and Addiction Services as follows: (1) The sum of four hundred twenty-five thousand dollars for an inpatient behavioral health program serving preschool children aged two to five years; (2) the sum of one hundred eighty-five thousand dollars for behavioral health preventive activities in the community; (3) the sum of five hundred thirty thousand dollars for a study of the behavioral health aftereffects of service in Operation Iraqi Freedom or in other combat theaters on Connecticut soldiers and their families; (4) the sum of eight hundred ten thousand dollars for transitional behavioral health benefits for soldiers and their families; and (5) any remainder as determined by the Commissioner of Mental Health and Addiction Services in accordance with section 17a-451.

(P.A. 04-258, S. 36; P.A. 05-2, S. 2.)

History: P.A. 04-258 effective July 1, 2004; P.A. 05-2 added Subdivs. (1) to (5), inclusive, specifying purposes for which moneys in account shall be expended and made technical changes, effective March 22, 2005.



Section 17a-452 - (Formerly Sec. 17-210b). Deputy commissioners.

(a) There shall be two deputy commissioners of mental health and addiction services appointed by the commissioner with the advice of the Board of Mental Health and Addiction Services. The deputy commissioner for mental health services shall hold a master’s degree or higher, shall have a minimum of ten years’ experience in business, hospital, health or mental health administration and shall be responsible for the supervision of medical and other treatment activities of the Division of Mental Health. The deputy commissioner for addiction services shall hold a master’s degree or higher, shall have a minimum of ten years’ experience in the prevention and treatment of substance abuse and shall be knowledgeable in substance abuse program planning and administration and shall be responsible for the supervision and coordination of all substance abuse activities of the department and with other departments.

(b) There shall be a medical director appointed by the Commissioner of Mental Health and Addiction Services with the advice of the Board of Mental Health and Addiction Services. The medical director shall be a qualified physician licensed to practice medicine in Connecticut and shall have experience in comprehensive health care or human services operations. The medical director shall be responsible for (1) the quality and appropriateness of services by developing policies relating to clinical services regulated by the department and those services delivered in department facilities or under contract to the department; (2) directing a standards and quality assurance program, a utilization review program, a physician recruitment and retention program and a peer review program for physicians and other clinical staff employed by or under contract to the department; and (3) other tasks as directed by the commissioner.

(1972, P.A. 145, S. 4; P.A. 95-257, S. 15, 58.)

History: Sec. 17-210b transferred to Sec. 17a-452 in 1991; P.A. 95-257 replaced mental health with mental health and addiction services, eliminated the requirement that one of the two deputy commissioners be a psychiatrist, requiring instead a master’s degree or higher, required the experience be for a minimum of 10 years and added “business” as one of the areas of administration experience, eliminated the requirement that the other deputy commissioner be for administrative services, requiring instead that he be for addiction services and set forth the qualifications, and added Subsec. (b) re a medical director, effective July 1, 1995.



Section 17a-453 - (Formerly Sec. 17-219). Administration of Mental Health Act authorized by Congress. Funds.

The Department of Mental Health and Addiction Services is designated as the state agency to administer the Mental Health Act as authorized under Public Law 487 of the 79th Congress, as from time to time amended, and shall receive and distribute federal and state funds which become available for mental health services under said act.

(1949 Rev., S. 3828; 1955, S. 1540d; P.A. 95-257, S. 11, 58; P.A. 01-195, S. 135, 181.)

History: Sec. 17-219 transferred to Sec. 17a-453 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 01-195 made technical changes, effective July 11, 2001.



Section 17a-453a and 17a-453b - Operation of behavioral health managed care program for recipients of medical services under the state-administered general assistance program. Waiver from federal law sought for services provided under section 17a-453a.

Sections 17a-453a and 17a-453b are repealed, effective July 1, 2011.

(P.A. 95-194, S. 18, 33; 95-257, S. 11, 58; P.A. 97-143, S. 3, 4; June 18 Sp. Sess. P.A. 97-8, S. 10, 55, 88; June 30 Sp. Sess. P.A. 03-3, S. 47; P.A. 11-44, S. 178; 11-215, S. 12.)



Section 17a-453c - “Project Safe” interagency collaboration.

There shall be an interagency collaboration, to be known as “Project Safe”, between the Department of Mental Health and Addiction Services and the Department of Children and Families, for the evaluation of and service delivery to families identified by the Department of Children and Families as requiring substance abuse and other behavioral health services. Such collaboration shall include, but not be limited to, evaluations, service needs, service delivery, housing, medical coverage, vocation and employment support and other related recovery support services. The Commissioner of Mental Health and Addiction Services and the Commissioner of Children and Families shall enter into a written memorandum of understanding to carry out the interagency collaboration required under this section. The Department of Social Services and the Labor Department may participate in such collaboration as necessary on a case-by-case basis.

(P.A. 00-216, S. 9, 28.)

History: P.A. 00-216 effective July 1, 2000.



Section 17a-453d - Transitional behavioral health services available to certain reservists and their dependents.

The Department of Mental Health and Addiction Services, in collaboration with the Department of Children and Families and the Department of Veterans’ Affairs, shall provide behavioral health services, on a transitional basis, for the dependents and any member of any reserve component of the armed forces of the United States who has been called to active service in the armed forces of the state or the United States for Operation Enduring Freedom or Operation Iraqi Freedom. Such transitional services shall be provided when no Department of Defense coverage for such services is available or such member is not eligible for such services through the Department of Defense, until an approved application is received from the federal Department of Veterans’ Affairs and coverage is available to such member and such member’s dependents.

(P.A. 04-258, S. 34; P.A. 09-10, S. 1; P.A. 10-32, S. 59.)

History: P.A. 04-258 effective July 1, 2004; P.A. 09-10 added Department of Veterans’ Affairs, effective May 4, 2009; P.A. 10-32 made a technical change, effective May 10, 2010.



Section 17a-453e - Web site to provide mental health care information and assistance.

On or before July 1, 2006, the Commissioner of Mental Health and Addiction Services shall initiate the development, implementation, promotion and maintenance of a single resource web site to provide timely access to mental health care information and assistance for children, adolescents and adults. The resource web site shall include, but not be limited to: (1) Directory information on available federal, state, regional and community assistance, programs, services and providers; (2) current mental health diagnoses and treatment options; (3) links to national and state advocacy organizations, including legal assistance; (4) summary information on federal and state mental health law, including private insurance coverage; and (5) an optional, secure personal folder for web site users to manage information concerning their individual mental health care and assistance.

(P.A. 05-280, S. 83.)

History: P.A. 05-280 effective July 1, 2005.



Section 17a-453f - Pilot behavioral health support services program.

The Commissioner of Mental Health and Addiction Services shall implement an assertive community treatment program to provide behavioral health support services in three cities of the state that, on June 30, 2013, do not have a program that offers such services. Such program shall use a person-centered, recovery-based approach to provide to persons, including those released from commitment, who have been diagnosed with a severe and persistent mental illness: (1) Assertive outreach; (2) mental health services; (3) vocational assistance; (4) education concerning family issues; (5) information to develop wellness skills; and (6) peer support services. Such services shall be provided by mobile, multidisciplinary teams in community settings.

(P.A. 13-3, S. 67.)

History: P.A. 13-3 effective July 1, 2013.



Section 17a-453g - Case management and case coordination services for persons with mental illness.

The Commissioner of Mental Health and Addiction Services shall provide case management and case coordination services to not more than one hundred persons with mental illness who are involved in the Probate Court system and who, on June 30, 2013, are not receiving such services.

(P.A. 13-3, S. 68.)

History: P.A. 13-3 effective July 1, 2013.



Section 17a-453h - Mental health first aid training program.

(a) The Commissioner of Mental Health and Addiction Services, in consultation with the Commissioner of Education, shall administer a mental health first aid training program. Said program shall: (1) Help persons attending the training program recognize the signs of mental disorders in children and young adults; and (2) connect children and young adults who show signs of having a mental disorder with a professional who offers the appropriate services.

(b) Said commissioners may seek federal and state funding and may accept private donations for the administration of, and providing for persons to participate in, the mental health first aid training program.

(c) (1) For the school year commencing July 1, 2014, the Commissioner of Mental Health and Addiction Services shall provide mental health first aid training to any person appointed to serve as the district safe school climate coordinator, pursuant to section 10-222k. Each such district safe school climate coordinator shall successfully complete such mental health first aid training.

(2) For the school year commencing July 1, 2015, the Commissioner of Mental Health and Addiction Services shall provide mental health and first aid training to any person appointed to serve as the district safe school climate coordinator for such school year and who did not serve as the district safe school climate coordinator for the prior school year or did not otherwise successfully complete such training. Each such district safe school climate coordinator shall successfully complete such mental health first aid training.

(3) No district safe school climate coordinator shall be required to successfully complete such mental health first aid training more than once.

(d) Each local and regional board of education may require teachers, school nurses, counselors and other school employees to participate in mental health first aid training.

(P.A. 13-3, S. 90.)

History: P.A. 13-3 effective April 4, 2013.



Section 17a-454 - (Formerly Sec. 17-220). Acceptance of gift or devise by Commissioner of Mental Health and Addiction Services.

The Commissioner of Mental Health and Addiction Services may accept and receive, on behalf of the Department of Mental Health and Addiction Services, any bequest or gift of personal property and, subject to the consent of the Governor and Attorney General as provided in section 4b-22, any devise or gift of real property made to the Department of Mental Health and Addiction Services, and may hold and use such property for the purposes, if any, specified in connection with such bequest, devise or gift.

(1955, S. 1529d; P.A. 95-257, S. 11, 58.)

History: Sec. 17-220 transferred to Sec. 17a-454 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-455 - (Formerly Sec. 17-221). Acceptance of gift or devise on behalf of state-operated facility within the Department of Mental Health and Addiction Services.

The Commissioner of Mental Health and Addiction Services may accept and receive, on behalf of any state-operated facility within the Department of Mental Health and Addiction Services, any bequest or gift of personal property and, subject to the consent of the Governor and Attorney General as provided in section 4b-22, any devise or gift of real property made to such facility, and may hold and use such property for the purposes, if any, specified in connection with such bequest, devise or gift.

(1955, S. 1534d; 1957, P.A. 47; P.A. 75-603, S. 7, 15; P.A. 77-31; P.A. 95-257, S. 11, 58.)

History: P.A. 75-603 replaced listing of specific facilities for which provisions are applicable with reference to any institution in department of mental health; P.A. 77-31 revised section so that commissioner has power to accept gifts, etc. rather than individual boards of trustees and replaced “institution” with “state-operated facility”; Sec. 17-221 transferred to Sec. 17a-455 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-455a - Lease of private residence for a person receiving services from the Department of Mental Health and Addiction Services.

Notwithstanding any provision of the general statutes, the Commissioner of Mental Health and Addiction Services may, within available appropriations, enter into a lease or other rental agreement for an apartment, home or similar private residence on behalf of and for occupancy by a person receiving services from the Department of Mental Health and Addiction Services if the commissioner determines that such person is unable to lease or rent such apartment, home or similar private residence on such person’s own behalf. Any such lease or rental agreement shall not exceed the fair market price for the area in which such apartment, home or similar private residence is located.

(P.A. 01-64.)



Section 17a-456 - (Formerly Sec. 17-207). Board of Mental Health and Addiction Services.

There shall be a Board of Mental Health and Addiction Services that shall consist of: (1) Nineteen members appointed by the Governor, subject to the provisions of section 4-9a, five of whom shall have had experience in the field of substance abuse, five of whom shall be from the mental health community, three of whom shall be physicians licensed to practice medicine in this state who have had experience in the field of psychiatry, two of whom shall be psychologists licensed to practice in this state, two of whom shall be persons representing families of individuals with psychiatric disabilities, and two of whom shall be persons representing families of individuals recovering from substance abuse problems; (2) the chairmen of the regional mental health boards established pursuant to section 17a-484; (3) one designee of each such board; (4) two designees from each of the five subregions represented by the substance abuse subregional planning and action councils established pursuant to section 17a-671; (5) one designee from each mental health region established pursuant to section 17a-478, each of whom shall represent individuals with psychiatric disabilities, selected by such regional mental health boards in collaboration with advocacy groups; and (6) one designee from each of the five subregions represented by such substance abuse subregional planning and action councils, each of whom shall represent individuals recovering from substance abuse problems, selected by such substance abuse subregional planning and action councils in collaboration with advocacy groups. The members of the board shall serve without compensation except for necessary expenses incurred in performing their duties. The members of the board may include representatives of nongovernment organizations or groups, and of state agencies, concerned with planning, operation or utilization of facilities providing mental health and substance abuse services, including consumers and providers of such services who are familiar with the need for such services, except that no more than half of the members of the board shall be providers of such services. Appointed members shall serve on the board for terms of four years each and members who are designees shall serve on the board at the pleasure of the designating authority. No appointed member of the board shall be employed by the state or be a member of the staff of any institution for which such member’s compensation is paid wholly by the state. No appointed member may serve more than two successive terms plus the balance of any unexpired term to which such member has been appointed. A majority of the board shall constitute a quorum.

(1953, S. 1524d; 1957, P.A. 73; 650, S. 21; 652, S. 2; 1969, P.A. 212; 1972, P.A. 145, S. 5; P.A. 76-339, S. 4, 5; P.A. 81-473, S. 40, 43; P.A. 95-257, S. 13, 58; P.A. 00-101; P.A. 12-143, S. 8.)

History: 1969 act increased number of members from 7 to 9, added appointment provisions and established 4-year terms; 1972 act limited number of terms members allowed to serve; P.A. 76-339 included as board member the chairmen of the regional mental health boards; P.A. 81-473 increased membership of board from 13 to 20 and conformed board make-up to federal requirements for a mental health advisory body; Sec. 17-207 transferred to Sec. 17a-456 in 1991; P.A. 95-257 increased membership from 10 to 15, specified 5 with substance abuse experience and 5 from mental health community, added Subsec. (a)(4) re additional designees, changed the name of the board by adding “addiction services” and added Subsec. (b) re substitution of the new name, effective July 1, 1995; P.A. 00-101 amended Subsec. (a) by increasing the number of board members, adding provisions in Subdivs. (1) and (4) and new Subdivs. (5) and (6) specifying the additional appointees and designees, changing from mandatory to discretionary a provision re certain representatives included as board members, adding provisions re service of appointed members and members who are designees, and making conforming and technical changes; P.A. 12-143 deleted Subsec. (a) designator and deleted former Subsec. (b) re term “Board of Mental Health”, effective July 1, 2012.



Section 17a-457 - (Formerly Sec. 17-208a). Duties of board.

(a) The Board of Mental Health and Addiction Services shall meet monthly with the Commissioner of Mental Health and Addiction Services to review with the commissioner and advise the commissioner on programs, policies and plans of the Department of Mental Health and Addiction Services.

(b) The board shall advise the Governor concerning candidates for the position of Commissioner of Mental Health and Addiction Services.

(c) The board may issue periodic reports to the Governor and the Commissioner of Mental Health and Addiction Services.

(d) The board shall select a chairperson and other officers from its membership and may establish rules governing its internal procedures.

(e) Members of the board may examine the files and records of the central office of the Department of Mental Health and Addiction Services at any time and, upon reasonable notice, of state-operated facilities for the treatment of persons with psychiatric disabilities or substance use disorders.

(f) The board shall advise and assist the Commissioner of Mental Health and Addiction Services on program development and community mental health or substance abuse center construction planning.

(g) The board is designated and shall serve as the state advisory council to consult with the Department of Mental Health and Addiction Services in administering the state’s mental health and substance abuse programs.

(h) The board may, from time to time, appoint nonmembers to serve on such ad hoc advisory committees as it deems necessary to assist with its functions.

(1972, P.A. 145, S. 6; P.A. 81-473, S. 41, 43; P.A. 95-257, S. 55, 58; P.A. 01-195, S. 136, 181; P.A. 07-148, S. 10.)

History: P.A. 81-473 added Subsecs. (f), (g) and (h) empowering board to advise and assist commissioner on program development and community mental health center construction planning, designating board as state advisory council to consult with department, and permitting board to appoint nonmembers on ad hoc advisory committees; Sec. 17-208a transferred to Sec. 17a-457 in 1991; P.A. 95-257 replaced Board, Commission and Department of Mental Health with Board, Commission and Department of Mental Health and Addiction Services, replaced “mentally disordered” with “persons with psychiatric disabilities or substance abuse disabilities” in Subsec. (e) and added “substance abuse” to Subsecs. (f) and (g), effective July 1, 1995; P.A. 01-195 made technical changes for the purpose of gender neutrality in Subsecs. (a) and (d) and deleted “state” re Department of Mental Health and Addiction Services in Subsec. (g), effective July 11, 2001; P.A. 07-148 amended Subsec. (e) by replacing “substance abuse disabilities” with “substance use disorders”.



Section 17a-458 - (Formerly Sec. 17-207a). Definitions.

When used in this section and sections 17a-450, 17a-451, 17a-455, 17a-457, 17a-465, 17a-470, 17a-472, 17a-473 and 17a-475 unless otherwise expressly stated or unless the context otherwise requires:

(a) “Persons with psychiatric disabilities” means those persons who are suffering from one or more mental disorders as defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”;

(b) “Persons with substance use disorders” means alcohol dependent persons, as that term is defined in subdivision (1) of section 17a-680, or drug dependent persons, as that term is defined in subdivision (7) of section 17a-680;

(c) “State-operated facilities” means those hospitals or other facilities providing treatment for persons with psychiatric disabilities or for persons with substance use disorders, or both, which are operated in whole or in part by the Department of Mental Health and Addiction Services. Such facilities include, but are not limited to, the Capitol Region Mental Health Center, the Connecticut Valley Hospital, including the Addictions Division, the Whiting Forensic Division and the General Psychiatric Division of Connecticut Valley Hospital, the Connecticut Mental Health Center, the Franklin S. DuBois Center, the Greater Bridgeport Community Mental Health Center and River Valley Services.

(1972, P.A. 145, S. 1; P.A. 75-603, S. 1, 15; P.A. 76-339, S. 1, 5; P.A. 77-220, S. 1, 5; P.A. 78-70, S. 2; P.A. 82-154, S. 1, 2; P.A. 86-371, S. 17, 45; P.A. 87-225, S. 1; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; 93-427, S. 2, 6; P.A. 95-257, S. 16, 58; P.A. 05-280, S. 79; P.A. 07-148, S. 11, 12; P.A. 08-184, S. 22; P.A. 11-215, S. 3.)

History: P.A. 75-603 redefined “state-operated facilities” to specifically exclude treatment facilities for children transferred to children and youth services department, to delete High Meadows and to replace the Security Treatment Center with Whiting Forensic Institute; P.A. 76-339 included Ribicoff Research Center as state-operated facility; P.A. 77-220 added reference to Secs. 17-221 and 17-222, deleted Undercliff Mental Health Center as state-operated facility and added Cedarcrest Regional Hospital; P.A. 78-70 added reference to Sec. 17-215c; P.A. 82-154 deleted the Ribicoff Research Center from the list of state operated facilities in Subsec. (b); P.A. 86-371 amended definition of “state-operated facilities” to delete reference to Blue Hills Hospital, to revise name of Bridgeport Mental Health Center and to specifically exclude facilities transferred to alcohol and drug abuse commission; P.A. 87-225 changed the name of the DuBois Day Treatment Center to the Franklin S. DuBois Center; Sec. 17-207a transferred to Sec. 17a-458 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; P.A. 93-427 redefined “state-operated facilities” to add the Capitol Region Mental Health Center, effective July 1, 1993; P.A. 95-257 replaced references to mental disorder with psychiatric disability, added Subsec. (b) re substance abuse disability and relettered the remaining Subsec. accordingly, deleted Whiting Forensic Institute in Subsec. (c) and added Blue Hills Hospital and Berkshire Woods, Eugene Boneski and Dutcher treatment centers, deleted reference to portions of facilities transferred to the former Department of Public Health and Addiction Services and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 05-280 amended Subsec. (c) to redefine “state-operated facilities” to include the Acute Care Division of Connecticut Valley Hospital, to remove Cedarcrest Regional Hospital, Blue Hills Hospital, Berkshire Woods Treatment Center and Eugene Boneski Treatment Center from list of state-operated facilities and to remove provision re portions of facilities transferred to the Department of Children and Families, effective July 1, 2005; P.A. 07-148 amended Subsecs. (b) and (c) by replacing “substance abuse disabilities” with “substance use disorders” and further amended Subsec. (c) by redefining “state-operated facilities”, to delete obsolete references to Norwich and Fairfield Hills Hospitals and Dutcher Treatment Center and to add River Valley Services; P.A. 08-184 made technical changes in Subsec. (c); P.A. 11-215 redefined “state-operated facilities” in Subsec. (c).

Cited. 41 CS 229.



Section 17a-458a - Term “psychiatric disability” substituted for “mental illness”.

(a) Whenever the term “mental illness” is used or referred to in the following sections of the general statutes, the term “psychiatric disabilities” shall be substituted in lieu thereof: 17a-474, 17a-478, 17a-479, 17a-495, to 17a-508, inclusive, 17a-510 to 17a-513, inclusive, 17a-515, 17a-521, 17a-523, 17a-524, 17a-526, 17a-528, 17a-540 to 17a-543, inclusive, 17a-546, 17a-582, 17a-584, 17a-586 to 17a-588, inclusive, 17a-592, 17a-593, 17a-594, 17a-596 and 17a-599.

(b) Whenever the term “mentally ill person” or “mentally ill persons” is used or referred to in the following sections of the general statutes, the term “person with psychiatric disabilities” or “persons with psychiatric disabilities”, as the context requires, shall be substituted in lieu thereof: 17a-497 to 17a-501, inclusive, 17a-504, 17a-509, 17a-514 and 17a-580.

(c) Whenever the term “state hospital for the mentally ill” is used in the following sections of the general statutes, the term “state hospital for persons with psychiatric disabilities” shall be substituted in lieu thereof: 17a-499, 17a-510 and 17a-517.

(d) Whenever the term “mentally ill” is used or referred to in the following sections of the general statutes, the term “a person with psychiatric disabilities” shall be substituted in lieu thereof: 17a-514, 17a-593, 17a-594 and 17a-596.

(e) Whenever the term “the mentally ill” is used or referred to in the following sections of the general statutes, the term “persons with psychiatric disabilities” shall be substituted in lieu thereof: 17a-469, 17a-474, 17a-475, 17a-479, 17a-499, 17a-501, 17a-510, 17a-521, 17a-522 and 17a-523.

(f) Whenever the term “is mentally ill” is used or referred to in the following sections of the general statutes, the term “has psychiatric disabilities” shall be substituted in lieu thereof: 17a-497, 17a-498, 17a-502, 17a-503, 17a-504, 17a-508, 17a-526, 17a-566, 17a-569 and 17a-580.

(g) Whenever the term “is not mentally ill” is used or referred to in the following sections of the general statutes, the term “does not have psychiatric disabilities” shall be substituted in lieu thereof: 17a-504, 17a-510, 17a-514 and 17a-580.

(h) Whenever the term “be mentally ill” is used or referred to in the following sections of the general statutes, the term “have psychiatric disabilities” shall be substituted in lieu thereof: 17a-519, 17a-525, 17a-528 and 17a-567.

(P.A. 95-257, S. 48, 58.)

History: P.A. 95-257, S. 48 effective July 1, 1995.



Section 17a-458b to 17a-458d - “Acute Care Division” defined. Effect of consolidation of operations at Connecticut Valley Hospital and Cedarcrest Hospital. Term “substance use disorders” substituted for “substance abuse disabilities”.

Sections 17a-458b to 17a-458d, inclusive, are repealed, effective October 1, 2011.

(P.A. 05-280, S. 80, 81; P.A. 07-148, S. 18; P.A. 11-215, S. 12.)



Section 17a-459 - (Formerly Sec. 17-209a). Connecticut Mental Health Center.

The Connecticut Mental Health Center shall be a facility of the Department of Mental Health and Addiction Services and shall include the Connecticut Mental Health Center in New Haven and such satellite locations as the department may approve. The department shall operate the center in collaboration with Yale University under mutual agreement of the parties. The department may provide treatment at the center to adults, children or youths with psychiatric disabilities, substance use disorders or both such disabilities. Admissions shall be within the control of the Commissioner of Mental Health and Addiction Services and no court may commit or transfer any person to or place or confine any person in the center without the approval of the commissioner or the commissioner’s designee.

(1963, P.A. 579, S. 1; P.A. 83-79, S. 1, 2; P.A. 95-257, S. 11, 58; June Sp. Sess. P.A. 99-2, S. 16, 72; P.A. 06-196, S. 126; P.A. 07-148, S. 13.)

History: P.A. 83-79 precluded commitment or transfer of patients to the center without the approval of the commissioner or his designee; Sec. 17-209a transferred to Sec. 17a-459 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; June Sp. Sess. P.A. 99-2 added reference to the Connecticut Mental Health Center in New Haven and satellite locations the department approves of, added provision allowing department to provide treatment at the center to adults, children or youth with psychiatric disabilities, substance abuse or both and made technical changes, effective July 1, 1999; P.A. 06-196 made a technical change, effective June 7, 2006; P.A. 07-148 replaced “substance abuse disabilities” with “substance use disorders”.



Section 17a-460 - (Formerly Sec. 17-209b). Center advisory board.

The Connecticut Mental Health Center Advisory Board shall be composed of nine members. On or before July 1, 1973, and quadrennially thereafter, the Commissioner of Mental Health and Addiction Services, with the approval of the Board of Mental Health and Addiction Services, shall appoint five members of the advisory board for four-year terms and until their successors are appointed and have qualified to replace those whose terms expire. On or before July 1, 1975, and quadrennially thereafter, said commissioner, with the approval of the Board of Mental Health and Addiction Services, shall appoint four members of said advisory board for four-year terms and until their successors are appointed and have qualified to replace those whose terms expire. No member shall serve on said advisory board for more than two full consecutive terms. Two members of said board shall be nominated by Yale University, two members by the Yale-New Haven Hospital, Inc., and five members shall be appointed in the sole discretion of said commissioner. The advisory board shall cooperate with and advise and assist the director of the center in carrying out his duties. Upon his request, the advisory board shall advise the director in regard to policies and shall recommend on its own initiative policies and practices, which shall be considered at a duly called meeting of the advisory board.

(1963, P.A. 579, S. 2; 1969, P.A. 44, S. 1; P.A. 95-257, S. 11, 13, 58.)

History: 1969 act revised provisions to allow for staggered appointments, made all terms four years, limited terms which may be served to two full terms and added provisions re duties of board to cooperate with and advise the center director and to recommend policies and practices; Sec. 17-209b transferred to Sec. 17a-460 in 1991; P.A. 95-257 replaced Commissioner, Department and Board of Mental Health with Commissioner, Department and Board of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-460a - Connecticut Mental Health Center: Definitions.

As used in sections 17a-460a to 17a-460f, inclusive:

(1) “Commissioner” means the Commissioner of Mental Health and Addiction Services.

(2) “Center” means the Connecticut Mental Health Center established pursuant to section 17a-459 and the Capital Region Mental Health Center.

(June 18 Sp. Sess. P.A. 97-8, S. 46; P.A. 98-250, S. 37, 39.)

History: P.A. 98-250 included Capitol Region Mental Health Center in definition of “center”, effective July 1, 1998.



Section 17a-460b - Connecticut Mental Health Center: Participation authorized.

(a) The center, when authorized by the commissioner, may participate in local, regional or state-wide provider networks, preferred provider organizations, physician-hospital organizations or other similar organizations.

(b) Participation by the center in provider networks, preferred provider organizations, physician-hospital organizations or other similar organizations, when authorized by the commissioner, may include (1) membership in a network organization; (2) participation in network or organization contracts, cooperative agreements, and joint ventures; (3) participation in the governance of networks and organizations; and (4) payment of reasonable network or organization dues, fees and assessments.

(June 18 Sp. Sess. P.A. 97-8, S. 47.)



Section 17a-460c - Connecticut Mental Health Center: Provider agreements.

(a) The center, when authorized by the commissioner, may enter into provider agreements and other contractual arrangements with Medicaid and Medicare managed care plans, governmental health plans, health maintenance organizations, health insurance plans, employer and union health plans, preferred provider organizations, physician-hospital organizations, managed care plans, networks and other similar arrangements or plans offered by insurers, third-party payers or other entities offering health care plans to their members or employees and their dependents.

(b) The agreements and other contractual arrangements identified in subsection (a) of this section may include plans and arrangements certified by the Department of Social Services, the Department of Mental Health and Addiction Services, or the federal Centers for Medicare and Medicaid Services, to provide services to Medicaid, Medicare, Department of Mental Health and Addiction Services or Centers for Medicare and Medicaid Services beneficiaries, as well as private plans and arrangements satisfactory to the commissioner.

(c) Participation in the agreements and other contractual arrangements identified in this section and approved by the commissioner shall not be subject to the review and approval of other state agencies except as otherwise required by law.

(d) To the extent the commissioner permits, the center may bill and accept as reimbursement for services provided pursuant to the agreements and other contractual arrangements identified in this section negotiated rates, including rates based on charges, discounted charges, per diem or per case rates or other forms of reimbursement. Such reimbursement shall be subject to review or approval by the Secretary of the Office of Policy and Management based on demonstrated impact on federal reimbursement.

(June 18 Sp. Sess. P.A. 97-8, S. 48; P.A. 03-19, S. 36; P.A. 04-76, S. 6; P.A. 11-44, S. 122.)

History: P.A. 03-19 replaced “Health Care Financing Administration” with “Centers for Medicare and Medicaid Services” in Subsec. (b), effective May 12, 2003; P.A. 04-76 amended Subsec. (b) by replacing reference to “general assistance” with reference to “state-administered general assistance”; P.A. 11-44 amended Subsec. (b) by deleting “state-administered general assistance”, effective July 1, 2011.



Section 17a-460d - Connecticut Mental Health Center: Other contracts.

(a) Whenever the commissioner deems it appropriate and grants approval, the center may enter into contracts, agreements, leases, or other arrangements for the following: (1) The acquisition of commodities, goods, services and equipment; (2) office, clinic, laboratory or other needed space whether on or off the center’s main campus; and (3) necessary capital expenditures.

(b) Contracts, agreements, leases or other arrangements approved under this section by the commissioner shall not be subject to the review or approval of other state agencies or any other state-mandated purchasing or acquisition procedures, unless and to the extent the commissioner deems it necessary.

(June 18 Sp. Sess. P.A. 97-8, S. 49.)



Section 17a-460e - Connecticut Mental Health Center: Authorized activities.

The center may do the following, if approved by the commissioner as furthering the purposes of the center as set forth in section 17a-460b:

(1) Employ or retain accountants, attorneys and architectural, engineering, financial and other consultants on a project basis, and fix their compensation;

(2) Procure insurance, or obtain indemnification, against any loss in connection with the activities of the center;

(3) Develop innovative solutions to patient care and service system problems;

(4) Own, manage, and use real property or any interest in such property;

(5) Purchase, receive by gift or otherwise, lease, exchange, or otherwise acquire and construct, reconstruct, improve, maintain, equip and furnish such mental health facilities as are required;

(6) Accept gifts, grants or loans of funds, property or service from any source, public, quasi-public or private, and comply, subject to the provisions of section 17a-460b, with their respective terms and conditions; and

(7) Accept from federal agencies or private sources loans or grants for use in carrying out its purposes and enter into agreements respecting any such loans or grants.

(June 18 Sp. Sess. P.A. 97-8, S. 50.)



Section 17a-460f - Connecticut Mental Health Center: Accounting.

With the approval of the commissioner, the center shall establish rules and criteria for determining whether any of the center’s accounts receivable shall be treated as uncollectible. Such rules and criteria shall be fully consistent with customary hospital accounting practices consistently applied. The center shall determine, in accordance with such rules and criteria, which of the accounts receivable of the center shall be so treated. Upon the commissioner’s approval, a determination by the center made in accordance with such rules and criteria that an account receivable shall be treated as uncollectible shall be conclusive and the center shall not be required to pursue further collection procedures.

(June 18 Sp. Sess. P.A. 97-8, S. 51.)



Section 17a-461 - (Formerly Sec. 17-209c). Charges for care.

The same persons and estates as are legally liable for support of patients in state humane institutions shall be liable for support of patients in said center, in accordance with ability to pay, and the Commissioner of Administrative Services shall make the determination of such ability, in accordance with section 4a-12 and subsection (b) of section 17-295 except that, in the case of any patient who receives inpatient or day-hospital care and treatment in the research facility of the Connecticut Mental Health Center, where the primary purpose of such care and treatment is participation in a research protocol approved through established review mechanisms, as defined in memoranda of agreement and contracts between the state and Yale University, the provisions of said sections 4a-12 and 17b-223 which establish the liability of such persons and estates shall not apply.

(1963, P.A. 579, S. 3; 1967, P.A. 314, S. 4; P.A. 77-614, S. 70, 610; P.A. 78-141, S. 1, 2; P.A. 87-421, S. 4, 13.)

History: 1967 act gave commissioner of finance and control power to determine charges “in consultation with” the commissioner of mental health in lieu of former mere power of subsequent approval; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-141 added exception for cases where care and treatment is part of research protocol; P.A. 87-421 added language on determination of ability to pay in accordance with Sec. 4-68a and Sec. 17-295(b) and deleted provision whereby administrative services commissioner in consultation with mental health commissioner, determines maximum rate charged for patients’ care in center; Sec. 17-209c transferred to Sec. 17a-461 in 1991.

See Sec. 17b-745 re issuance of court order for support of persons supported by state and wage executions.



Section 17a-462 - (Formerly Sec. 17-209g). Capitol Region Mental Health Center.

Section 17a-462 is repealed, effective July 1, 1993.

(P.A. 75-479, S. 20, 25; 75-523, S. 7, 8; P.A. 93-427, S. 5, 6.)



Section 17a-463 - (Formerly Sec. 17-212a). Fairfield Hills Hospital. Greenwich House property transferred.

Section 17a-463 is repealed, effective October 1, 2007.

(P.A. 78-209, S. 2, 3; P.A. 80-134; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 58; P.A. 07-148, S. 20.)



Section 17a-464 - (Formerly Sec. 17-209h). Ribicoff Research Center.

The Ribicoff Research Center is established and shall be operated by the Department of Mental Health and Addiction Services as a facility with state-wide responsibility for research in mental health or substance abuse, or both, to include, but not be limited to, the following areas: Neurochemistry, neurophysiology, clinical behavior and clinical evaluation.

(P.A. 76-147, S. 1–3; P.A. 84-7, S. 2, 3; P.A. 95-257, S. 29, 58.)

History: P.A. 84-7 deleted Subsecs. (b) and (c) concerning the research advisory council to the Ribicoff Research Center; Sec. 17-209h transferred to Sec. 17a-464 in 1991; P.A. 95-257 replaced Department of Mental Health with Department of Mental Health and Addiction Services and authorized research in substance abuse, effective July 1, 1995.



Section 17a-465 - (Formerly Sec. 17-222). Traffic regulation on grounds of Department of Mental Health and Addiction Services facilities.

The superintendent or director of any state-operated facility within the Department of Mental Health and Addiction Services, subject to the approval of the Commissioner of Mental Health and Addiction Services and the Office of the State Traffic Administration, may: (1) Prohibit, limit, restrict or regulate the parking of vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway upon the grounds of the respective facilities; and (6) erect and maintain signs designating such prohibitions or restrictions. Agency police appointed to act as state policemen on the grounds of state-operated facilities under the provisions of section 29-18 may arrest or issue summons for violation of such restrictions or prohibitions. Any person who fails to comply with any such prohibition or restriction shall be fined not more than twenty-five dollars, and the court or traffic or parking authority having jurisdiction of traffic or parking violations in the town in which such facility is located shall have jurisdiction over violations of this section.

(1951, S. 1519d; 1959, P.A. 451; 1963, P.A. 279; P.A. 77-454; P.A. 95-257, S. 11, 58; P.A. 09-145, S. 1; P.A. 11-256, S. 5; P.A. 12-132, S. 44.)

History: 1959 act extended application of statute from Connecticut Valley Hospital to any institution in department of mental health, added requirement for approval by commissioner of mental health, granted authority to regulate parking of vehicles, added provision re arrest or summons for violation, raised maximum fine from $1 to $5 and placed jurisdiction in court in town where institution is located; 1963 act added provision re jurisdiction of traffic or parking authority; P.A. 77-454 replaced “institutions” with “state-operated facilities”, included directors of facilities in provisions and increased fine levied from $5 to $25 maximum; Sec. 17-222 transferred to Sec. 17a-465 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 09-145 substituted “Agency police” for “Security officers or institutional patrolmen” and replaced “state institution grounds” with “the grounds of state-operated facilities”; P.A. 11-256 added provision re installation of stop signs, inserted numeric Subdiv. designators and made technical changes; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 17a-465a - (Formerly Sec. 19a-5c). Traffic restrictions on grounds of facility. Penalty.

Section 17a-465a is repealed, effective October 1, 2009.

(P.A. 86-371, S. 40, 45; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 5, 58; P.A. 09-145, S. 18.)



Section 17a-465b - Filing of missing person report concerning person missing from inpatient facility.

A relative, guardian or conservator of a person who is receiving inpatient services at a facility of the Department of Mental Health and Addiction Services and is missing from such facility may request the Commissioner of Mental Health and Addiction Services to file a missing person report with the Department of Emergency Services and Public Protection for purposes of receiving assistance in locating such person under subsection (a) of section 29-1f. Notwithstanding the provisions of sections 52-146c and 52-146e, the Commissioner of Mental Health and Addiction Services may authorize an employee of the department who is certified under the provisions of sections 7-294a to 7-294e, inclusive, to file a missing person report with the Department of Emergency Services and Public Protection under subsection (a) of section 29-1f with respect to such person. Such report shall disclose only the minimal amount of information concerning such person as is necessary for purposes of the assistance provided under subsection (a) of section 29-1f.

(P.A. 12-48, S. 2.)



Section 17a-466 - (Formerly Sec. 17-211a). Contract for services for patients or former patients of department institutions.

The Commissioner of Mental Health and Addiction Services may contract with any public or private agency, including a general hospital and a public health nursing agency, for services for patients or former patients of institutions of the Department of Mental Health and Addiction Services, including, but not limited to, laboratory tests, outpatient clinic services and examinations of, and public health nursing services to, discharged and paroled patients, and may, with the approval of the Commissioner of Administrative Services, contract for the services, on a full-time basis, of professional specialists whose services the Commissioner of Mental Health and Addiction Services is unable to obtain through procedures under chapter 67.

(1969, P.A. 682; 1971, P.A. 153; P.A. 77-614, S. 124, 610; P.A. 95-257, S. 11, 58.)

History: 1971 act included contracts with public health nursing agencies for services performed by them; P.A. 77-614 required approval of commissioner of administrative services, rather than of personnel commissioner and personnel policy board, for contracts; Sec. 17-211a transferred to Sec. 17a-466 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-467 - (Formerly Sec. 17-211b). Private treatment of patients in Department of Mental Health and Addiction Services facilities. Payment for treatment.

(a) The Commissioner of Mental Health and Addiction Services may allow any physician or psychiatrist licensed to practice in this state to conduct private treatment of any of his patients who have been admitted to any of the facilities of the Department of Mental Health and Addiction Services. Any such private treatment carried out in any of said facilities shall be conducted jointly with the staff of the facility and shall be subject to the approval of the superintendent or director of the facility who shall retain ultimate responsibility for the care and treatment of all patients under his control.

(b) Any patient, or the family or guardian of, or any other person having legal responsibility for, such patient who, while such patient is in a facility of the Department of Mental Health and Addiction Services, engages the private services of a physician or psychiatrist under subsection (a) of this section shall be responsible for and pay all fees and other charges of such physician or psychiatrist for such services. If the superintendent or director of a facility of the Department of Mental Health and Addiction Services gives his consent for a patient, under his care, to obtain and receive any such private treatment while the patient is in the facility, such consent shall not confer any responsibility or otherwise impose any liability on the department or on any other state department or agency for the treatment, fees or other charges of any such physician or psychiatrist.

(1969, P.A. 476, S. 1, 2; P.A. 95-257, S. 11, 13, 58; P.A. 09-145, S. 2.)

History: Sec. 17-211b transferred to Sec. 17a-467 in 1991; P.A. 95-257 replaced Commissioner, Department and Board of Mental Health with Commissioner, Department and Board of Mental Health and Addiction Services, effective July 1, 1995; P.A. 09-145 amended Subsec. (a) by deleting provision that required commissioner, with approval of State Board of Mental Health and Addiction Services, to promulgate regulations re private treatment of patients admitted to department facilities and instead provided that commissioner may allow such treatment.



Section 17a-468 - (Formerly Sec. 17-211c). Contracts with private agencies for halfway house handling of patients.

The Commissioner of Mental Health and Addiction Services may contract with any private, nonprofit agency for the handling of patients within a halfway house setting.

(1972, P.A. 10, S. 1; P.A. 95-57, S. 11, 58.)

History: Sec. 17-211c transferred to Sec. 17a-468 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-468a - Provision of subsidies to persons requiring supervised living arrangements.

The Commissioner of Mental Health and Addiction Services may, within available appropriations, provide subsidies to persons receiving services from the Department of Mental Health and Addiction Services who require supervised living arrangements.

(P.A. 99-202.)



Section 17a-468b - Residences for adults with acquired brain injuries. Administration of medication.

(a) For the purposes of this section, “residence for adult persons with acquired brain injuries” means a community-based residence (1) exclusively serving adult persons with acquired brain injuries, (2) funded or operated by the Department of Mental Health and Addiction Services, and (3) that provides rehabilitation and other support services for persons with acquired brain injuries requiring assistance to live in the community.

(b) Notwithstanding the provisions of chapters 368v and 368z, community-based organizations may operate residences for adult persons with acquired brain injuries. Notwithstanding the provisions of chapter 378, medication may be administered to persons residing in such residences by trained persons pursuant to the written order of a physician licensed under chapter 370, a dentist licensed under chapter 379, an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a, or a physician assistant licensed to prescribe in accordance with section 20-12d. The Commissioner of Public Health, in consultation with the Commissioner of Mental Health and Addiction Services, shall develop standards for the operation of such residences and the training required of persons authorized under this section to administer medications in such residences.

(June 30 Sp. Sess. P.A. 03-3, S. 12; P.A. 05-9, S. 1.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 05-9 amended Subsec. (b) to make permanent the operation of residences for adults with acquired brain injuries which had been previously operated on a pilot basis.



Section 17a-469 - (Formerly Sec. 17-224). Psychiatric clinics and day treatment programs.

Each state-operated facility for persons with psychiatric disabilities may establish psychiatric clinics and day treatment programs for adult persons, including those who are or have been committed pursuant to a Probate Court order. The Commissioner of Administrative Services shall determine financial liability for services in such psychiatric clinics and day treatment programs, and the same persons and estates as are legally liable for support of patients in state humane institutions shall be liable for payment in accordance with section 4a-12 and subsection (b) of section 17b-223.

(1949 Rev., S. 2702; February, 1965, P.A. 211; 1967, P.A. 314, S. 5; P.A. 75-603, S. 8, 15; P.A. 77-614, S. 70, 610; P.A. 79-19; P.A. 87-421, S. 5, 13; P.A. 95-257, S. 48, 58.)

History: 1965 act added minor persons to purview of statute; 1967 act authorized day treatment programs and added provisions re establishment of sliding scale of charges and liability for payment of charges; P.A. 75-603 deleted reference to programs for minors; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 79-19 replaced “state hospital for mental illness” with “state-operated facility for the mentally ill” and “under legal control of mental hospitals” with “committed pursuant to a probate court order” and made provision of clinics and day treatment programs optional rather than mandatory; P.A. 87-421 added reference to payment “in accordance with Sec. 4-68a and Subsec. (b) of Sec. 17-295” and deleted reference to sliding scale of charges established in consultation with mental health commissioner; Sec. 17-224 transferred to Sec. 17a-469 in 1991; P.A. 95-257 replaced “the mentally ill” with “persons with psychiatric disabilities”, effective July 1, 1995.



Section 17a-470 - (Formerly Sec. 17-213a). Advisory boards for state hospitals and facilities.

Each state hospital, state-operated facility or the Whiting Forensic Division of the Connecticut Valley Hospital for the treatment of persons with psychiatric disabilities or persons with substance use disorders, or both, except the Connecticut Mental Health Center, may have an advisory board appointed by the superintendent or director of the facility for terms to be decided by such superintendent or director. In any case where the present number of members of an advisory board is less than the number of members designated by the superintendent or director of the facility, he shall appoint additional members to such board in accordance with this section in such manner that the terms of an approximately equal number of members shall expire in each odd-numbered year. The superintendent or director shall fill any vacancy that may occur for the unexpired portion of any term. No member may serve more than two successive terms plus the balance of any unexpired term to which he had been appointed. The superintendent or director of the facility shall be an ex-officio member of the advisory board. Each member of an advisory board of a state-operated facility within the Department of Mental Health and Addiction Services assigned a geographical territory shall be a resident of the assigned geographical territory. Members of said advisory boards shall receive no compensation for their services but shall be reimbursed for necessary expenses involved in the performance of their duties. At least one-third of such members shall be from a substance abuse subregional planning and action council established pursuant to section 17a-671, and at least one-third shall be members of the catchment area councils, as provided in section 17a-483, for the catchment areas served by such facility, except that members serving as of October 1, 1977, shall serve out their terms.

(1972, P.A. 145, S. 9; P.A. 76-435, S. 56, 82; P.A. 77-83; P.A. 80-2, S. 1, 2; P.A. 81-473, S. 7, 43; P.A. 84-7, S. 1, 3; P.A. 95-257, S. 17, 58; P.A. 07-148, S. 14.)

History: P.A. 76-435 replaced “security treatment center” with “Whiting Forensic Institute”; P.A. 77-83 required that one-third of members of board be members of catchment area councils except that present members to serve out their terms; P.A. 80-2 excepted Dubois Day Treatment Center from requirement for 15-member institution advisory board and revised provisions to reflect completion of transition from boards of trustees to advisory boards and added Subsec. (b) containing special provisions for Dubois Day Treatment Center; P.A. 81-473 eliminated the requirement that each state hospital or facility for the treatment of the mentally disordered have an advisory board of 15 members appointed by the commissioner and provided for optional appointment of such boards by the superintendent or director of the hospital or facility and deleted Subsec. (b) which had established a 7-member advisory board for the Dubois Day Treatment Center; P.A. 84-7 excepted the Connecticut Mental Health Center and the Whiting Forensic Institute from the requirement that each state facility for the mentally disordered have an advisory board; Sec. 17-213a transferred to Sec. 17a-470 in 1991; P.A. 95-257 changed name of Whiting Forensic Institute to Whiting Forensic Division, and included it in facilities authorized to have an advisory board, required at least one-third of board members to be from a substance abuse subregional planning and action council and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 07-148 replaced “substance abuse disabilities” with “substance use disorders”.



Section 17a-471 - (Formerly Sec. 17-214a). Duties of advisory boards.

Any advisory board established pursuant to section 17a-470 shall: Meet with the superintendent or director of the facility periodically to advise him on the programs and policies of the facility; act as a liaison between its facility and the residents of the facility’s assigned geographic territory and the state of Connecticut to inform them of the programs and policies of the facility; and issue reports to the Governor and Commissioner of Mental Health and Addiction Services on conditions at the facility and recommendations for changes or improvements in the facility.

(1972, P.A. 145, S. 10; P.A. 81-473, S. 8, 43; P.A. 95-257, S. 11, 58.)

History: P.A. 81-473 restated provisions, deleting Subsec. indicators previously in existence; Sec. 17-214a transferred to Sec. 17a-471 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-471a - Connecticut Valley Hospital: Development of policies and standards for resident clients; advisory council.

(a) The Commissioner of Mental Health and Addiction Services, in consultation and coordination with the advisory council established under subsection (b) of this section, shall develop policies and set standards related to clients residing on the Connecticut Valley Hospital campus and to the discharge of such clients from the hospital into the adjacent community. Any such policies and standards shall assure that no discharge of any client admitted to Whiting Forensic Division under commitment by the Superior Court or transfer from the Department of Correction shall take place without full compliance with sections 17a-511 to 17a-524, inclusive, 17a-566 to 17a-575, inclusive, 17a-580 to 17a-603, inclusive, and 54-56d.

(b) There is established a Connecticut Valley Hospital Advisory Council that shall advise the Commissioner of Mental Health and Addiction Services on policies concerning, but not limited to, building use, security, clients residing on the campus and the discharge of clients from the campuses into the adjacent community. In addition, the advisory council shall periodically review the implementation of the policies and standards established by the commissioner in consultation with the advisory council. The council shall be composed of six members appointed by the mayor of Middletown, six members appointed by the Commissioner of Mental Health and Addiction Services and one member who shall serve as chairperson appointed by the Governor.

(P.A. 95-257, S. 4, 58; P.A. 10-60, S. 2.)

History: P.A. 95-257, S. 4 effective July 1, 1995; P.A. 10-60 amended Subsecs. (a) and (b) by replacing references to placement of clients discharged with references to discharge of clients and, in Subsec. (b), by making technical changes.



Section 17a-471b and 17a-471c - Fairfield Hills Hospital oversight committee. Norwich Hospital oversight committee.

Sections 17a-471b and 17a-471c are repealed, effective October 1, 2007.

(P.A. 95-250, S. 1; 95-257, S. 2, 3, 58; P.A. 96-211, S. 1, 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 07-148, S. 20.)



Section 17a-472 - (Formerly Sec. 17-215a). Appointment and removal of facility superintendents and directors.

Except as otherwise provided, the Commissioner of Mental Health and Addiction Services shall appoint and remove (1) the superintendents and directors of state-operated facilities and divisions constituting the Department of Mental Health and Addiction Services and (2) the director of the Whiting Forensic Division of Connecticut Valley Hospital, who shall report to the director of forensic services and shall have as his sole responsibility the administration of the Whiting Forensic Division. Each superintendent or director shall be a qualified person with experience in health, hospital or mental health administration.

(1972, P.A. 145, S. 7; P.A. 95-257, S. 54, 58.)

History: Sec. 17-215a transferred to Sec. 17a-472 in 1991; P.A. 95-257 replaced Commissioner of Mental Health with Commissioner of Mental Health and Addiction Services and added Subdiv. (2) re Whiting Forensic Division, effective July 1, 1995.



Section 17a-473 - (Formerly Sec. 17-215b). Duties of superintendents and directors.

(a) Each superintendent or director of a state-operated facility shall cooperate and coordinate with community programs in establishing the facility’s policies and procedures concerning program planning and development, patient admissions, rehabilitation and follow-up services.

(b) Subject to the standards established by the Commissioner of Mental Health and Addiction Services for the operation of state-operated facilities constituting the Department of Mental Health and Addiction Services for the treatment of persons with psychiatric disabilities or persons with substance use disorders, or both, each superintendent or director of such a facility shall be in charge of its day-to-day operations.

(c) Each superintendent or director of such a facility shall meet periodically with the advisory board to the facility, if so established pursuant to section 17a-470, with representatives from community programs receiving state funds and, at least annually, with the commissioner and the Board of Mental Health and Addiction Services.

(1972, P.A. 145, S. 8; P.A. 77-25; P.A. 81-473, S. 9, 43; P.A. 95-257, S. 11, 13, 58; P.A. 99-234, S. 3; P.A. 07-148, S. 15.)

History: P.A. 77-25 deleted reference to “divisions” of mental health department and specified applicability of provisions to superintendents or directors of state-operated facilities; P.A. 81-473 amended Subsec. (c) to reflect the change to optional facility advisory boards; Sec. 17-215b transferred to Sec. 17a-473 in 1991; P.A. 95-257 replaced Commissioner, Department and Board of Mental Health with Commissioner, Department and Board of Mental Health and Addiction Services, effective July 1, 1995; P.A. 99-234 replaced reference to “mentally disordered” persons with “persons with psychiatric disabilities or persons with substance abuse disabilities, or both.”; P.A. 07-148 amended Subsec. (b) by replacing “substance abuse disabilities” with “substance use disorders”.



Section 17a-474 - (Formerly Sec. 17-229a). Commitment to state hospital for persons with psychiatric disabilities or to child care facility. Procedures for revoking or modifying commitment.

Whenever any person has been committed by any court to any state hospital for persons with psychiatric disabilities, or child care facility, the Commissioner of Mental Health and Addiction Services, the Commissioner of Children and Families, as appropriate, or any person interested may, at any time thereafter, make application to the court making the order of commitment for a revocation or modification of such order or of the terms and conditions thereof. Such court shall thereupon order such notice of the time and place of hearing thereon as it deems advisable, shall hear and determine such application and may thereupon revoke, modify or affirm such order, and the action of the court thereon shall be subject to appeal as in other cases. Any individual receiving care in a hospital for persons with psychiatric disabilities may be transferred to any other state hospital for persons with psychiatric disabilities by order of the court making the original commitment of such individual, upon application in writing by the superintendent of the hospital from which such transfer is to be made. Such court shall transmit copies of such order forthwith to the Commissioner of Mental Health and Addiction Services or the Commissioner of Children and Families, as appropriate, and the hospital from which transfer is made shall pay all costs of such order and transfer. Said commissioners may at any time cause an individual receiving care in a state hospital for persons with psychiatric disabilities to be removed to another state hospital for persons with psychiatric disabilities, as the circumstances or necessities of the case may require.

(1949 Rev., S. 2666; 1955, S. 1503d; 1959, P.A. 324; 1967, P.A. 656, S. 14; P.A. 75-603, S. 10, 15; P.A. 77-614, S. 323, 610; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 48, 53, 58; P.A. 09-145, S. 3.)

History: 1959 act substituted mental health commissioner for welfare commissioner; Sec. 17-15 transferred to Sec. 17-229a in 1966; 1967 act added “or commissioner of health”; P.A. 75-603 included commissioner of children and youth services in provisions; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 17-229a transferred to Sec. 17a-474 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 substituted commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced variants of term “mental illness” with “psychiatric disabilities” and replaced Mental Health Commissioner with Mental Health and Addiction Services Commissioner, effective July 1, 1995 (Revisor’s note: References to “Mental Health and Addiction Services Commissioner” were replaced editorially by the Revisors with “Commissioner of Mental Health and Addiction Services” for consistency with customary statutory usage); P.A. 09-145 replaced “other humane institution” with “child care facility”, replaced references to “inmate” and “institution” with “individual” and “hospital” and made technical changes.

See Sec. 17a-451 re duties of Commissioner of Mental Health and Addiction Services.

See Sec. 17a-510 re procedure for release or transfer of patient in a hospital for the mentally ill.

Cited. 173 C. 473.



Section 17a-475 - (Formerly Sec. 17-215c). Written policy re treatment plans.

Each state-operated facility for persons with psychiatric disabilities shall develop a written policy detailing requirements for individual patient treatment plans and methods for patient evaluation. A committee of at least three members of the facility’s medical personnel shall be appointed by the head of such facility for the purpose of reviewing such treatment plans and patient evaluations. Such review shall include, but not be limited to, an evaluation of medication being administered at such facility. The purposes of this section shall be carried out within the budget limits of each such facility.

(P.A. 78-70, S. 1; P.A. 95-257, S. 48, 58.)

History: Sec. 17-215c transferred to Sec. 17a-475 in 1991; P.A. 95-257 substituted “persons with psychiatric disabilities” for “the mentally ill”, effective July 1, 1995.



Section 17a-475a - Medical services for women in state-operated facilities.

The Commissioners of Mental Health and Addiction Services and Developmental Services shall provide mammographic and pelvic examinations, as needed, according to the standards set by the American College of Obstetricians and Gynecology, to patients being cared for in state-operated facilities, as defined in subsection (c) of section 17a-458, or in any institution or facility operated by the Department of Developmental Services.

(P.A. 03-40, S. 2; P.A. 07-73, S. 2(a), (b).)

History: P.A. 03-40 effective May 23, 2003; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007.



Section 17a-476 - (Formerly Sec. 17-226b). Grants to general hospitals, municipalities and nonprofit organizations for mental health services.

(a) Any general hospital, municipality or nonprofit organization in Connecticut may apply to the Department of Mental Health and Addiction Services for funds to establish, expand or maintain psychiatric or mental health services. The application for funds shall be submitted on forms provided by the Department of Mental Health and Addiction Services, and shall be accompanied by (1) a definition of the towns and areas to be served; (2) a plan by means of which the applicant proposes to coordinate its activities with those of other local agencies presently supplying mental health services or contributing in any way to the mental health of the area; (3) a description of the services to be provided, and the methods through which these services will be provided; and (4) indication of the methods that will be employed to effect a balance in the use of state and local resources so as to foster local initiative, responsibility and participation. In accordance with subdivision (4) of section 17a-480 and subdivisions (1) and (2) of subsection (a) of section 17a-484, the regional mental health board shall review each such application with the Department of Mental Health and Addiction Services and make recommendations to the department with respect to each such application.

(b) Upon receipt of the application with the recommendations of the regional mental health board and approval by the Department of Mental Health and Addiction Services, the department shall grant such funds by way of a contract or grant-in-aid within the appropriation for any annual fiscal year. No funds authorized by this section shall be used for the construction or renovation of buildings.

(c) The Commissioner of Mental Health and Addiction Services may adopt regulations, in accordance with the provisions of chapter 54, concerning minimum standards for eligibility to receive said state contracted funds and any grants-in-aid. Any such funds or grants-in-aid made by the Department of Mental Health and Addiction Services for psychiatric or mental health services shall be made directly to the agency submitting the application and providing such service or services.

(February, 1965, P.A. 501, S. 1, 2; 1967, P.A. 716, S. 5; P.A. 74-224, S. 5, 8; P.A. 75-563, S. 7, 14; P.A. 78-166, S. 1, 6; P.A. 88-357, S. 1; P.A. 95-257, S. 11, 58; June 18 Sp. Sess. P.A. 97-8, S. 3, 88; P.A. 03-278, S. 58.)

History: 1967 act related the section to new Sec. 17-226a, requiring the approval of the appropriate regional mental health council, added prohibition of use of funds for the renovation of buildings and added Subsec. (c); P.A. 74-224 replaced regional mental health council with regional mental health board and referred to annual appropriations rather than biennial appropriations; P.A. 75-563 required that applications for funds to mental health department be made through regional mental health director in Subsec. (a); P.A. 78-166 included applications by general hospitals in Subsec. (a) and specified that funds to be for psychiatric or mental health services; P.A. 88-357 authorized municipalities to apply for funds in Subsec. (a); Sec. 17-226b transferred to Sec. 17a-476 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 amended Subsecs. (b) and (c) by adding reference to contracts and grants-in-aid, and made technical changes reflecting the elimination of mental health regions, effective July 1, 1997; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003.

See Sec. 17a-482 for applicable definitions.

See Sec. 17a-484 re regional mental health boards.



Section 17a-478 - (Formerly Sec. 17-226e). Mental health regions established.

The Commissioner of Mental Health and Addiction Services shall designate mental health regions within the state. Such regions and boundaries thereof may be redesignated by said commissioner as he deems necessary. For the purposes of sections 17a-476 and 17a-478 to 17a-480, inclusive, “community mental health services” means comprehensive services, both medical and nonmedical, designed to (1) decrease the prevalence and incidence of psychiatric disabilities, emotional disturbance and social disfunctioning, and (2) promote mental health in individuals, groups and institutions and includes, but is not limited to, the following: Outreach and case finding, inpatient treatment, outpatient treatment, partial hospitalization, diagnosis and screening, aftercare and rehabilitation, education, consultation, emergency services, research, evaluation, training and services to the courts. The Commissioner of Mental Health and Addiction Services may enter into such contracts for services as may be required to carry out the provisions of subsection (a) of section 17a-476, sections 17a-478 to 17a-480, inclusive, and sections 17a-482 to 17a-484, inclusive.

(P.A. 74-224, S. 1, 8; P.A. 75-563, S. 1, 14; P.A. 76-435, S. 57, 82; P.A. 78-166, S. 2, 6; P.A. 82-198, S. 1, 7; P.A. 90-209, S. 20; P.A. 95-257, S. 11, 48, 58; June 18 Sp. Sess. P.A. 97-8, S. 4, 88.)

History: P.A. 75-563 clarified provisions re establishment of mental health service regions and duration of regional directors’ service and gave mental health commissioner power to make contracts for services; P.A. 76-435 clarified contract power by listing sections specifically applicable rather than referring to “this chapter”; P.A. 78-166 deleted reference to repealed Sec. 17-226; P.A. 82-198 changed mental health service region to mental health region, revising region director’s title accordingly; P.A. 90-209 deleted reference to repealed Sec. 17-226d; Sec. 17-226e transferred to Sec. 17a-478 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and “mental illness” with “psychiatric disabilities”, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 deleted provisions re mental health regions, effective July 1, 1997.

See Sec. 17a-482 for applicable definitions.

See Sec. 17a-484 re regional mental health boards.



Section 17a-479 - (Formerly Sec. 17-226f). Purposes of mental health regions.

The purpose of the mental health regions shall be to establish a system of regionalized services for care and treatment of persons with psychiatric disabilities; to provide other community mental health services for the maintenance of mental health and the prevention of psychiatric disabilities in addition to those services already available, to recommend contracts to be made by the Commissioner of Mental Health and Addiction Services for services from providers of mental health services, including private agencies and other state or municipal agencies; and to provide or arrange for grants for demonstration and pilot programs, research, education and training.

(P.A. 74-224, S. 2, 8; P.A. 75-563, S. 2, 14; P.A. 95-257, S. 11, 48, 58.)

History: P.A. 75-563 changed regions’ purpose to “arrange” contracts “through” mental health commissioner to purpose to “recommend” contracts “to be made by” commissioner; Sec. 17-226f transferred to Sec. 17a-479 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and “mental illness” variants with “psychiatric disabilities” variants, effective July 1, 1995.

See Sec. 17a-478 re establishment of mental health regions.

See Sec. 17a-482 for applicable definitions.

See Sec. 17a-484 re regional mental health boards.



Section 17a-480 - (Formerly Sec. 17-226g). Regional mental health directors.

The Department of Mental Health and Addiction Services, in consultation with regional mental health boards as established by subsection (c) of section 17a-483, (1) may purchase services from other public agencies and from municipal and private agencies, (2) shall supervise, plan and coordinate mental health services with the goal of improving and expanding existing services and providing new ones, (3) shall develop joint programs in conformity with Department of Mental Health and Addiction Services standards, (4) shall make recommendations concerning all requests for grants and all contract proposals emanating from the regions, (5) shall evaluate mental health service delivery and monitor such services to insure that they are in conformity with the plans and policies of the Department of Mental Health and Addiction Services, and (6) shall report annually to the Board of Mental Health and Addiction Services on the status of programs and needs of the regions.

(P.A. 74-224, S. 3, 8; P.A. 75-563, S. 3, 14; P.A. 77-614, S. 67, 610; P.A. 95-257, S. 11, 58; June 18 Sp. Sess. P.A. 97-8, S. 5, 88; P.A. 03-278, S. 59.)

History: P.A. 75-563 replaced reference to repealed Sec. 17-226h with reference to Sec. 17-226k, included reference to department regulations and changed duty to “administer” services to duty to “supervise” services in Subsec. (b); P.A. 77-614 replaced personnel policy board with commissioner of administrative services in Subsec. (a); Sec. 17-226g transferred to Sec. 17a-480 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995 (Revisor’s note: A reference to “Mental Health and Addiction Services Department” was replaced editorially by the Revisors with “Department of Mental Health and Addiction Services” for consistency with customary statutory usage); June 18 Sp. Sess. P.A. 97-8 transferred duties of regional mental health directors to Department of Mental Health and Addiction Services, reflecting the elimination of mental health regions, effective July 1, 1997; P.A. 03-278 made technical changes, effective July 9, 2003.

See Sec. 17a-478 re establishment of mental health regions.

See Sec. 17a-482 for applicable definitions.

See Sec. 17a-484 re regional mental health boards.



Section 17a-481 - (Formerly Sec. 17-226i). Per capita formula for funds of mental health regions.

Section 17a-481 is repealed, effective July 1, 1997.

(P.A. 74-224, S. 6, 8; P.A. 82-198, S. 2, 7; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 17a-482 - (Formerly Sec. 17-226j). Definitions.

As used in subsection (a) of section 17a-476, sections 17a-478 to 17a-480, inclusive, and sections 17a-482 to 17a-484, inclusive, unless the context otherwise requires: “Catchment area” means any geographical area within the state established as such by the Commissioner of Mental Health and Addiction Services, the boundaries of which may be redesignated by said commissioner when deemed necessary to equalize the population of each area and in such manner as is consistent with the boundaries of the municipalities therein, provided such boundaries of any catchment area shall be entirely within the boundaries of a mental health region established under section 17a-478; “council” means the catchment area council established under section 17a-483; “regional mental health board” means the board appointed within each mental health region under subsection (c) of section 17a-483; and “provider” means any person who receives income from private practice or any public or private agency which delivers mental health services.

(P.A. 75-563, S. 4, 14; P.A. 76-435, S. 58, 82; P.A. 78-166, S. 3, 6; P.A. 82-198, S. 3, 7; P.A. 90-209, S. 21; P.A. 95-257, S. 11, 58; June 18 Sp. Sess. P.A. 97-8, S. 6, 88.)

History: P.A. 76-435 clarified sections to which definitions apply; P.A. 78-166 deleted reference to repealed Sec. 17-226; P.A. 82-198 changed mental health service region to mental health region and redefined regional mental health board; P.A. 90-209 deleted reference to repealed Sec. 17-226d; Sec. 17-226j transferred to Sec. 17a-482 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 made technical changes reflecting the elimination of mental health regions, effective July 1, 1997.

See Sec. 17a-478 re establishment of mental health regions.

See Sec. 17a-484 re regional mental health boards.



Section 17a-483 - (Formerly Sec. 17-226k). Catchment area council; representatives; duties.

(a) Each catchment area council shall consist of one representative from each town or portion thereof located within the same catchment area, except that if a catchment area consists of (1) only two towns or portions thereof, three representatives shall be appointed from each town or portion thereof or (2) only one town or portion thereof, seven representatives shall be appointed. Such representatives shall be consumers and shall be appointed by the first selectmen, mayor or governing official of such town or portion thereof. The representatives appointed shall elect by majority vote an additional number of representatives, which number shall not exceed the number initially appointed. Not less than fifty-one per cent and not more than sixty per cent of the total catchment area council membership shall be consumers.

(b) Each catchment area council shall study and evaluate the delivery of mental health services in its respective catchment area in accordance with regulations adopted by the Commissioner of Mental Health and Addiction Services. Each council shall make such reports and recommendations to the regional mental health boards as such boards may require or which the catchment area council may deem necessary.

(c) Each catchment area council shall elect four members of its council to serve as members of the regional mental health board of the region in which it is located, not more than two of whom shall be providers of mental health services. The regional mental health boards shall consist of the members elected by the catchment area councils and one representative designated by the Commissioner of Mental Health and Addiction Services from each state-operated facility serving the region.

(d) Members of catchment area councils shall receive no compensation for their services but may be reimbursed by the Department of Mental Health and Addiction Services for necessary expenses incurred in the performance of their duties.

(P.A. 75-563, S. 5, 14; P.A. 79-29; P.A. 80-343; P.A. 81-473, S. 10, 43; P.A. 82-198, S. 4, 7; P.A. 95-257, S. 11, 58; June 18 Sp. Sess. P.A. 97-8, S. 7, 88.)

History: P.A. 79-29 changed representation provision – whereas there were previously three representatives for catchment areas consisting of less than three towns, now there were three representatives from each town for areas of two towns and seven representatives for areas consisting of one town; P.A. 80-343 replaced provisions of former Subsec. (d) re assistance of mental health planning councils in organizing catchment area councils with new provisions re compensation and reimbursement for expenses; P.A. 81-473 changed the membership of the regional mental health boards to include three, rather than four, members of the region’s catchment area council and one representative from each facility serving the region and restricted memberships held by mental health services providers to one rather than two; P.A. 82-198 changed term “directors” to “members”, increased number of members from three to four and provided that not more than two members could be providers of mental health services; Sec. 17-226k transferred to Sec. 17a-483 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 deleted reference to regional mental health directors in Subsec. (b), effective July 1, 1997.

See Sec. 17a-478 re establishment of mental health regions.

See Sec. 17a-482 for applicable definitions.

See Sec. 17a-484 re regional mental health boards.



Section 17a-484 - (Formerly Sec. 17-226l). Regional mental health boards; duties; funds; staff; representation of alcohol and drug programs.

(a) Each mental health region established by the Commissioner of Mental Health and Addiction Services pursuant to section 17a-478 shall be advised by a regional mental health board. Each such board shall carry out its duties in accordance with regulations adopted by the Commissioner of Mental Health and Addiction Services and shall study the needs of the region and develop plans for improved and increased mental health services, and shall: (1) Together with the Department of Mental Health and Addiction Services, plan, endeavor to stimulate and coordinate additional and expanded mental health services, review all applications for funds, make recommendations with respect thereto and transmit such recommendations to the Commissioner of Mental Health and Addiction Services and review and make specific recommendations to the Commissioner of Mental Health and Addiction Services concerning the annual budget of the region and state subsidies for regional mental health programs; (2) report their findings and conclusions annually to the Commissioner of Mental Health and Addiction Services together with recommendations for a comprehensive plan for the establishment or expansion of mental health services within the region; (3) receive and expend federal, state and local funds under the provisions of subsection (a) of section 17a-476 and sections 17a-478, 17a-479, 17a-480 and 17a-482 to 17a-484, inclusive; and (4) cooperate with federal comprehensive health planning agencies or their successors, established pursuant to United States Public Law 93-641, in planning comprehensive mental health services within its region.

(b) Any regional mental health board which is incorporated, or any combination of adjoining mental health boards which are incorporated, may apply to the Commissioner of Mental Health and Addiction Services for funds to carry out the provisions of subsection (a) of section 17a-476, sections 17a-478 and 17a-479, subsection (b) of section 17a-480 and sections 17a-482 to 17a-484, inclusive. Said commissioner shall, by regulation, establish minimum standards for eligibility of the regional mental health boards to receive state funds, which shall be accounted for annually to said commissioner.

(c) Each regional mental health board shall employ necessary staff which shall be funded through the office of the Commissioner of Mental Health and Addiction Services combined with funds from local sources. Such staff shall assist the catchment area councils as directed by such board.

(d) Each regional mental health board shall have a plan to ensure appropriate representation of persons representing alcohol and drug programs and of concerned individuals.

(P.A. 75-563, S. 6, 14; P.A. 76-435, S. 59, 82; P.A. 77-544, S. 12, 16; P.A. 78-166, S. 4, 6; P.A. 82-198, S. 5, 7; P.A. 86-371, S. 19, 45; P.A. 95-257, S. 11, 58; June 18 Sp.Sess. P.A. 97-8, S. 8, 88.)

History: P.A. 76-435 listed sections specifically applicable in Subsecs. (a) and (b); P.A. 77-544 added Subsec. (d) re representation of persons connected with alcohol and drug programs and of concerned individuals; P.A. 78-166 deleted reference to repealed Sec. 17-226; P.A. 82-198 eliminated reference to repealed Sec. 17-226m; P.A. 86-371 removed references to Sec. 17-226d concerning funds for services for drug-dependent and alcoholic persons; Sec. 17-226l transferred to Sec. 17a-484 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 substituted “Department of Mental Health and Addiction Services” for “regional mental health director” in Subsec. (a), effective July 1, 1997.

See Sec. 17a-478 re establishment of mental health regions.

See Secs. 17a-482 and 17a-680 for applicable definitions.



Section 17a-484a - Grants-in-aid for support services to eligible households.

(a) As used in this section:

(1) “Eligible households” means persons or families who are affected by psychiatric disabilities or substance use disorder, or both, and who are homeless or at risk of homelessness;

(2) “Homeless or at risk of homelessness” means (A) living on the streets or in shelters, (B) coming out of homeless programs or transitional housing and having no permanent housing, (C) living in unsafe or abusive environments, (D) paying more than fifty per cent of income for rent, (E) living in overcrowded conditions, or (F) being in need of supportive services in order to maintain permanent housing; and

(3) “Commissioner” means the Commissioner of Mental Health and Addiction Services.

(b) The commissioner shall implement and administer a program to provide grants-in-aid to nonprofit corporations for the purpose of providing support services to eligible households. Such services shall be designed to enable residents of eligible households to (1) obtain and keep permanent housing, (2) increase their job skills and income, and (3) achieve greater self-determination.

(c) The commissioner shall leverage funding from private and federal funding sources in providing grants-in-aid for support services under this section.

(d) The commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(P.A. 00-216, S. 12, 28; P.A. 09-145, S. 4.)

History: P.A. 00-216 effective July 1, 2000; P.A. 09-145 amended Subsec. (a)(1) by replacing “chemical dependency” with “substance use disorder”.



Section 17a-484b - Pilot peer engagement specialist program.

(a) The Commissioner of Mental Health and Addiction Services shall, within available appropriations, establish a pilot peer engagement specialist program, in one mental health region designated pursuant to section 17a-478, to provide intensive community support and case management services for persons who require individualized outreach services due to their persistent rejection of traditional mental health services and potential for violence. An individual shall be offered a peer engagement specialist under the program when the commissioner determines, based on objective documentation, that such individual (1) has inflicted or threatened to inflict serious physical injury upon another person or persons on one or more occasions within the last five years, (2) has demonstrated a persistent rejection of traditional mental health services, and (3) needs the services offered by an engagement specialist and would benefit from such services.

(b) Not later than September 1, 2000, the commissioner may hire or contract with persons who are in recovery from psychiatric disabilities to act as peer engagement specialists under the program established under this section. Such peer engagement specialists, when so hired or contracted with, shall be accountable to the Department of Mental Health and Addiction Services. The peer engagement specialists shall participate in the assessment of individuals being considered for participation in the program established under this section. The responsibilities of the peer engagement specialists shall include, but not be limited to: (1) Assisting in the creation of the individual’s recovery plan; (2) participating in or initiating conferences designed to establish individualized service strategies; (3) providing consultation to the primary care agencies; (4) participating in all treatment meetings concerning the individual; (5) providing outreach, support and follow-up services to program participants; (6) ensuring that a partnership exists among the individual participant, the peer engagement specialist and the assigned care manager; (7) serving as peer and role model for individual participants; (8) teaching life skills and interpersonal skills that will ultimately help individual participants to build their own circles of support; (9) assisting in the development of natural support systems within the community; and (10) assisting assigned care managers with the ongoing process of engagement and linkage.

(c) The peer engagement specialists shall be given access to initial training for their responsibilities, and periodic continuing training thereafter. Such training shall include, but not be limited to, training on advance directives that allow program participants to specify the types of mental health intervention they would accept in the event of a crisis. The peer engagement specialists shall inform all participating individuals concerning such advance directives and shall encourage the use of such advance directives by such individuals. The commissioner shall ensure that technical assistance by an independent entity that is not a provider of mental health services is made available to assist peer engagement specialists with such advance directives. The commissioner shall issue a certificate to each peer engagement specialist who is hired by the department and satisfactorily completes such training.

(d) Not later than July 1, 2000, the Commissioner of Mental Health and Addiction Services shall appoint an advisory committee to advise the commissioner on the design and implementation of the program established under this section. The committee shall be composed of twelve members, six of whom shall be present or former consumers of mental health services, advocates for such consumers or family members of such consumers, and shall be knowledgeable concerning the concept of engaging persons who are resistant to receiving mental health services and knowledgeable concerning principles of recovery, and six of whom shall be representatives of providers of mental health services, the Department of Mental Health and Addiction Services or professional organizations associated with the mental health field.

(e) Not later than January 15, 2002, the Commissioner of Mental Health and Addiction Services shall submit a report containing an evaluation of the operation and effectiveness of the program established under this section to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a. The report shall include, but not be limited to, (1) the findings and recommendations of the commissioner with respect to the program, which shall include the relevant clinical benchmarks for evaluating the participants and the program itself, and (2) the recommendations of the peer engagement specialists and the advisory committee with respect to the need for services.

(P.A. 00-216, S. 13, 28.)

History: P.A. 00-216 effective July 1, 2000 (Revisor’s note: In Subsec. (b), the phrase “... but are not be limited to ...” was changed editorially by the Revisors to “... but not be limited to ...” for consistency and proper form).



Section 17a-484c - Discharge plan. Regulations.

Any licensed residential treatment facility that provides adult mental health or substance abuse treatment services, or both, and receives state funds for the provision of such services shall prepare a discharge plan, including housing referrals, for each client receiving such services prior to such client’s release from such residential treatment facility. The Commissioner of Mental Health and Addiction Services may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(June Sp. Sess. P.A. 01-4, S. 45.)



Section 17a-484d - Pilot program for alcohol-dependent persons discharged from certain hospitals.

The Commissioner of Mental Health and Addiction Services shall establish and implement a pilot program to assist alcohol-dependent persons who are discharged from hospitals in the New Haven region. Such program shall provide to such persons assistance with obtaining outpatient treatment services and community support services, including housing. Said commissioner may enter into a contract for services to administer such program.

(P.A. 13-247, S. 74.)



Section 17a-485 to 17a-485b - Community Mental Health Strategic Investment Fund. Community mental health strategic plan and financial assistance plan; information and expenditure recommendations to the Community Mental Health Strategy Board. Community Mental Health Strategy Board; duties; report; staff.

Sections 17a-485 to 17a-485b, inclusive, are repealed, effective October 1, 2011.

(June Sp. Sess. P.A. 01-8, S. 1–3, 13; P.A. 06-196, S. 127; P.A. 10-30, S. 4; P.A. 11-215, S. 12.)



Section 17a-485c - Permanent supportive housing initiatives. Eligibility. Requests for proposals.

(a) The Commissioner of Mental Health and Addiction Services, in collaboration with the Commissioners of Social Services, Correction, Children and Families and Economic and Community Development, the Connecticut Housing Finance Authority and the Court Support Services Division of the Judicial Branch, shall establish permanent supportive housing initiatives to provide additional units of affordable housing and support services to eligible persons. Individuals and families with special needs and individuals and families at risk for homelessness shall be eligible for such permanent supportive housing initiatives.

(b) Permanent supportive housing initiatives and support services shall be provided to: (1) Eligible households, as defined in section 17a-484a; (2) families who are eligible under the temporary assistance for needy families program; (3) adults who are eighteen to twenty-three years of age, inclusive, and who are homeless, or at risk for becoming homeless because they are transitioning from foster care or other residential programs; and (4) persons with serious mental health needs who are community-supervised offenders supervised by the executive or judicial branch.

(c) The Connecticut Housing Finance Authority shall issue one or more requests for proposals by persons or entities interested in participating in such permanent supportive housing initiatives to applicants that include organizations deemed qualified to provide services by the Departments of Mental Health and Addiction Services, Social Services and Children and Families. The Connecticut Housing Finance Authority shall review and underwrite development projects undertaken pursuant to such permanent supportive housing initiatives.

(d) The Departments of Mental Health and Addiction Services and Social Services shall issue, within available appropriations, one or more requests for proposals in a scattered site model for homeless individuals with psychiatric disabilities and substance use disorders.

(June Sp. Sess. P.A. 01-8, S. 5, 13; P.A. 05-280, S. 32; June Sp. Sess. P.A. 05-3, S. 101; P.A. 08-123, S. 1; P.A. 11-61, S. 133; 11-64, S. 1.)

History: June Sp. Sess. P.A. 01-8 effective July 1, 2001; P.A. 05-280 redesignated existing Subsec. (a) as new Subsecs. (a) and (b), amended Subsec. (a) by adding Commissioner of Children and Families to the collaboration, changing the name of the initiative from the Supportive Housing Pilots Initiative to the Supportive Housing Initiative and providing that the Supportive Housing Initiative would be implemented in two phases, the first phase being the Supportive Housing Pilots Initiative and the second phase being the Next Steps Initiative, amended Subsec. (b) to provide that Supportive Housing Pilots Initiative shall provide up to six hundred fifty units of affordable housing and support services, redesignated existing Subsec. (b) as new Subsec. (c) and deleted reference therein to Supportive Housing Pilots Initiative providing up to six hundred fifty dwelling units, added new Subsec. (d) re Next Steps Initiative providing up to an additional five hundred units of affordable housing and support services and specifying persons who would be eligible for such housing, added new Subsec. (e) re memorandum of understanding concerning the Next Steps Initiative, the content of such memorandum and requests for proposals for entities interested in participating in said initiative, redesignated existing Subsec. (c) as Subsec. (f) and amended same to change due date for interim status report from January 1, 2004, to January 1, 2006, add Commissioners of Children and Families and Social Services to those included in the interim status report, change Supportive Housing Pilots Initiative to Supportive Housing Initiative and change due date for final report from January 1, 2006, to January 1, 2007, effective July 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (e) re content of memorandum of understanding by adding provision re payments to find reasonable repair and replacement reserves, permitting parties to include provisions necessary to assure effectuation of the Supportive Housing Initiative, adding provision permitting the Connecticut Housing Finance Authority to give priority in request for proposal process to applicants that are deemed qualified to provide services by Departments of Mental Health and Addiction Services, Social Services and Children and Families and defining “state assistance”, effective July 1, 2005; P.A. 08-123 deleted former Subsec. (c) and provisions in existing Subsec. (e) re memorandum of understanding and former Subsec. (f) re reports, redesignated existing Subsecs. (d) and (e) as new Subsecs. (c) and (d) and, in new Subsec. (c), increased number of additional units of affordable housing and support services from 500 to 1,000, effective June 2, 2008; P.A. 11-61 amended Subsec. (a) by adding Commissioner of Correction and Court Support Services Division to collaboration, by substituting “permanent supportive housing initiatives” for “a Supportive Housing Initiative”, by deleting provision re implementation of initiative in two phases and by adding provision re families and individuals with special needs who are at risk for homelessness to be eligible for permanent supportive housing initiatives, deleted former Subsec. (b) re Supportive Housing Pilots Initiative, redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), amended Subsec. (b) by substituting provision re permanent housing initiatives and support services for provision re Next Steps Initiative and by making technical changes, amended Subsec. (c) by substituting “permanent supportive housing initiatives” for “initiative with priority given” and provision re Supportive Housing Initiative, by deleting definition of “state assistance” and by making technical changes and added Subsec. (d) re requests for proposals in a scattered site model for homeless individuals with psychiatric disabilities and substance use disorders, effective June 21, 2011; P.A. 11-64 made identical changes as P.A. 11-61 and, in Subsec. (b), inserted “supportive” re housing initiatives, effective July 1, 2011.

See Sec. 17a-485e re state authority to enter into contracts with Connecticut Housing Finance Authority to effectuate permanent supportive housing initiatives.



Section 17a-485d - Availability of optional rehabilitation services or substance abuse services under Medicaid program. Amendments to Medicaid state plan. Report to General Assembly. Certification of providers by Commissioner of Mental Health and Addiction Services. Regulations.

(a) The Department of Mental Health and Addiction Services, in consultation with the Department of Social Services, shall conduct a study concerning the implementation of adult rehabilitation services under Medicaid. Not later than February 1, 2002, the departments shall jointly submit a report of their findings and recommendations to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services and appropriations and the budgets of state agencies, in accordance with the provisions of section 11-4a. The report shall include, but not be limited to, an implementation plan, a cost benefit analysis and a description of the plan’s impact on existing services.

(b) The Department of Mental Health and Addiction Services and the Department of Social Services shall conduct a study concerning the advisability of entering into an interagency agreement pursuant to which the Department of Mental Health and Addiction Services would provide clinical management of mental health services, including, but not limited to, review and authorization of services, implementation of quality assurance and improvement initiatives and provision of case management services, for aged, blind or disabled adults enrolled in the Medicaid program to the extent permitted under federal law. Not later than February 1, 2002, the departments shall jointly submit a report of their findings and recommendations to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services and appropriations and the budgets of state agencies, in accordance with the provisions of section 11-4a.

(c) The Commissioner of Social Services shall take such action as may be necessary to amend the Medicaid state plan to provide for coverage of optional adult rehabilitation services supplied by providers of mental health services or substance abuse rehabilitation services for adults with serious and persistent mental illness or who have alcoholism or other substance abuse conditions, that are certified by the Department of Mental Health and Addiction Services. The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to implement optional rehabilitation services under the Medicaid program. The commissioner shall implement policies and procedures to administer such services while in the process of adopting such policies or procedures in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal within forty-five days of implementation, and any such policies or procedures shall be valid until the time final regulations are effective.

(d) Not later than February 1, 2006, the Commissioner of Mental Health and Addiction Services, in consultation with the Commissioners of Children and Families and Social Services shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services and appropriations and the budgets of state agencies, on any moneys received by the state as federal Medicaid reimbursement for providing coverage of optional rehabilitation services for children and adults.

(e) The Commissioner of Mental Health and Addiction Services shall have the authority to certify providers of mental health or substance abuse rehabilitation services for adults with serious and persistent mental illness or who have alcoholism or other substance abuse conditions for the purpose of coverage of optional rehabilitation services. The Commissioner of Mental Health and Addiction Services shall adopt regulations, in accordance with the provisions of chapter 54, for purposes of certification of such providers. The commissioner shall implement policies and procedures for purposes of such certification while in the process of adopting such policies or procedures in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal no later than twenty days after implementation and any such policies and procedures shall be valid until the time the regulations are effective.

(June Sp. Sess. P.A. 01-8, S. 4, 13; June 30 Sp. Sess. P.A. 03-3, S. 70; May Sp. Sess. P.A. 04-2, S. 84; June Sp. Sess. P.A. 05-3, S. 98; P.A. 11-215, S. 6.)

History: June Sp. Sess. P.A. 01-8 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (c) to delete reference to completion of the study and report re time frame for when Commissioner of Social Services shall amend the Medicaid state plan, to add that for the fiscal years ending June 30, 2004, and June 30, 2005, up to $3,000,000 in each such fiscal year of federal moneys received for optional Medicaid adult rehabilitation services are to be credited to the Community Mental Health Restoration subaccount, and to require Commissioner of Social Services to adopt regulations to implement optional rehabilitation services under the Medicaid program, effective August 20, 2003; May Sp. Sess. P.A. 04-2 amended Subsec. (c) to provide that Commissioner of Social Services shall amend the Medicaid state plan to provide coverage for “substance abuse rehabilitation services for adults with serious and persistent mental illness or who have alcoholism or other substance abuse conditions” certified by the Department of Mental Health and Addiction Services and to make technical changes, and added Subsec. (d) authorizing Commissioner of Mental Health and Addiction Services to certify providers of mental health or substance abuse rehabilitation services for adults with serious and persistent mental illness or who have alcoholism or other substance abuse conditions, requiring adoption of regulations re certification and permitting commissioner to implement policies and procedures re certification while in the process of adopting in regulation form, effective May 12, 2004; June Sp. Sess. P.A. 05-3 added new Subsec. (d) requiring Commissioner of Mental Health and Addiction Services to report to General Assembly on moneys received by the state as federal Medicaid reimbursement for providing coverage for optional rehabilitation services for children and adults and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2005; P.A. 11-215 amended Subsec. (c) to delete provision re crediting of federal moneys to Community Mental Health Restoration subaccount for fiscal years ending June 30, 2004, and June 30, 2005.



Section 17a-485e - State contractual authority re state assistance on bonds issued by the Connecticut Housing Finance Authority for permanent supportive housing initiatives.

(a) For purposes of this section “state assistance” means a payment by the state of actual debt service, comprised of principal, interest, interest rate swap payments, liquidity fees, letter of credit fees, trustee fees, and other similar bond-related expenses.

(b) The State Bond Commission may authorize the State Treasurer and the Secretary of the Office of Policy and Management to enter into a contract or contracts to provide state assistance on bonds issued by the Connecticut Housing Finance Authority as provided in this section. If so authorized by the State Bond Commission, the state, acting by and through the Secretary of the Office of Policy and Management and the State Treasurer, shall enter into a contract or contracts with the Connecticut Housing Finance Authority that provide the state shall pay to said authority state assistance on bonds issued by said authority for purposes of providing funds for mortgage loans made by said authority pursuant to the provisions of section 17a-485c, funds for reasonable repair and replacement reserves and costs of issuance in an aggregate principal amount not to exceed one hundred five million dollars. Any provision of such a contract entered into providing for payments equal to annual debt service shall constitute a full faith and credit obligation of the state and as part of the contract of the state with the holders of any bonds or refunding bonds, as applicable, appropriation of all amounts necessary to meet punctually the terms of such contract is hereby made and the State Treasurer shall pay such amounts as the same become due. The Connecticut Housing Finance Authority may pledge such state assistance as security for the payment of such bonds or refunding bonds issued by said authority. Any bonds so issued for permanent supportive housing initiatives by the Connecticut Housing Finance Authority and at any time outstanding may, at any time or from time to time, be refunded, in whole or in part, by the Connecticut Housing Finance Authority by the issuance of its refunding bonds in such amounts as the authority may deem necessary or appropriate, but not exceeding an amount sufficient to refund the principal amount of the bonds to be so refunded, any unpaid interest thereon, and any premiums, commissions and costs of issuance necessary to be paid in connection therewith. The state, acting by and through the Office of Policy and Management and the State Treasurer and without further authorization, may execute an amendment to any contract providing state assistance as required in connection with such refunding bonds.

(c) Notwithstanding any contract entered into by the state with the Connecticut Housing Finance Authority for state assistance the bonds or refunding bonds to which such state assistance applies shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21.

(P.A. 05-280, S. 33; June Sp. Sess. P.A. 05-3, S. 102; P.A. 08-123, S. 2; P.A. 11-61, S. 135; 11-64, S. 3.)

History: P.A. 05-280 effective July 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (a) to redefine “state assistance”, amended Subsec. (b) to revise state’s contractual authority to provide state assistance on bonds issued by Connecticut Housing Finance Authority for the Supportive Housing Initiative, specifying that aggregate principal amount of bonds is not to exceed $70,000,000 and adding provision re state authority to amend any contract providing state assistance as required in connection with refunding bonds and added Subsec. (c) re bonds to which state assistance applies shall not constitute bonds or notes issued or guaranteed by the state within Sec. 3-21, effective July 1, 2005; P.A. 08-123 amended Subsec. (b) to make a technical change and increase amount of bonds available from $70,000,000 to $105,000,000, effective June 2, 2008; P.A. 11-61 amended Subsec. (b) by substituting “permanent supportive housing initiatives” for “the Supportive Housing Initiative”, effective June 21, 2011; P.A. 11-64 amended Subsec. (b) by substituting “permanent supportive housing initiatives” for “the Supportive Housing Initiative” and by making technical changes, effective July 1, 2011.

See Sec. 17a-485c re permanent supportive housing initiatives.



Section 17a-485f - Supported or supervised housing for adults with severe and persistent psychiatric disabilities.

The Commissioner of Mental Health and Addiction Services shall, within available appropriations, provide additional supported or supervised housing for adults with severe and persistent psychiatric disabilities.

(P.A. 05-280, S. 88.)

History: P.A. 05-280 effective July 1, 2005.



Section 17a-485g - Pilot program for certain health care professionals. Pilot state police peer-counseling program. Report.

(a) On or before October 1, 2007, the Commissioner of Mental Health and Addiction Services, within available appropriations set forth in section 52 of public act 06-188*, shall establish and implement (1) a pilot program for general pediatric, family medicine and geriatric health care professionals to improve their ability to identify, diagnose, refer and treat patients with mental illness, and (2) a pilot program of peer-counseling in the Division of the State Police.

(b) On or before January 1, 2009, the Commissioner of Mental Health and Addiction Services shall evaluate the pilot programs established under subsection (a) of this section and shall submit a report of the commissioner’s findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a.

(P.A. 06-188, S. 31; P.A. 11-215, S. 8.)

*Note: Section 52 of public act 06-188 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 06-188 effective July 1, 2006; P.A. 11-215 amended Subsec. (a) by deleting requirement that commissioner consult with Community Mental Health Strategy Board.



Section 17a-485h - Certification of intermediate duration acute psychiatric care beds in general hospitals. Policies, procedures and regulations.

(a) The Commissioner of Mental Health and Addiction Services shall certify intermediate duration acute psychiatric care beds in general hospitals to provide inpatient mental health services for adults with serious and persistent mental illness.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish requirements for certification of intermediate duration acute psychiatric care beds in general hospitals and the process by which such beds shall be certified. In adopting such regulations, the commissioner shall consider the need for such beds.

(c) The commissioner shall implement policies and procedures to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal not later than twenty days after implementation. Such policies and procedures shall be valid until the time the final regulations are adopted.

(P.A. 10-60, S. 4; P.A. 11-215, S. 5.)

History: P.A. 10-60 effective July 1, 2010; P.A. 11-215 amended Subsecs. (a) and (b) by substituting “intermediate duration acute psychiatric care beds” for “intermediate care beds”.



Section 17a-485i - Behavioral health recovery program for individuals with substance use disorders or psychiatric disabilities. Policies, procedures and regulations.

(a) The Commissioner of Mental Health and Addiction Services shall, within available appropriations, operate a behavioral health recovery program to provide clinical substance abuse treatment, psychiatric treatment and nonclinical recovery support services, which are not covered under the Medicaid program, for individuals with substance abuse disorders or psychiatric disabilities who are eligible for Medicaid pursuant to Sections 1902(a)(10)(A)(i)(VIII) and 1902(k)(2) of the Social Security Act. Services provided under the program may include, but shall not be limited to, residential substance abuse treatment, recovery support services, peer supports, housing assistance, transportation, food, clothing and personal care items. The Department of Mental Health and Addiction Services shall be responsible for all services and payments related to the provision of the behavioral health recovery support services for eligible recipients.

(b) The Commissioner of Mental Health and Addiction Services may adopt regulations, in accordance with the provisions of chapter 54, for purposes of implementing the provisions of this section. The commissioner may implement policies and procedures to implement the provisions of this section while in the process of adopting such policies or procedures in regulation form, provided the commissioner prints notice of the intent to adopt regulations in the Connecticut Law Journal not later than twenty days prior to implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the time final regulations are adopted.

(P.A. 10-60, S. 5.)

History: P.A. 10-60 effective May 18, 2010.



Section 17a-486 - (Formerly Sec. 17a-681a). Clinical assessment of certain persons charged with misdemeanor. Recommended treatment plan for consideration by court.

Prior to the arraignment of a person charged solely with the commission of a misdemeanor, the Department of Mental Health and Addiction Services shall, to the maximum extent possible within the limits of available appropriations, with the consent of the arrested person, cause a clinical assessment to be performed of any person who has previously received mental health services or treatment for substance abuse from the department or who would reasonably benefit from such services to determine whether such person should be referred for community-based mental health services. If the person is determined to be in need of such services and is willing to accept the services offered, the court shall be informed of the result of the assessment and the recommended treatment plan for consideration by the court in the disposition of the criminal case.

(June Sp. Sess. P.A. 00-1, S. 34, 46.)

History: June Sp. Sess. P.A. 00-1 effective July 1, 2000; Sec. 17a-681a transferred to Sec. 17a-486 in 2003.



Section 17a-487 - Serious injury or unexpected death of persons served by Department of Mental Health and Addiction Services and Department of Children and Families.

(a) If a serious injury or unexpected death occurs involving a person being served by the Department of Mental Health and Addiction Services and the Department of Children and Families, each agency may share, in accordance with applicable federal privacy laws, information and records in its custody relating to the care and treatment of said person with the other agency without the consent of said person, provided the information shared is necessary to allow each agency to assist the other in investigating such occurrence and identifying risk factors that might prevent the occurrence of a similar serious injury or unexpected death.

(b) The finding of any investigation of a serious injury or unexpected death conducted by the Department of Mental Health and Addiction Services and the Department of Children and Families shall not be subject to disclosure pursuant to section 1-210, nor shall such findings be subject to discovery or introduction into evidence in any civil action arising out of such serious injury or death. Nothing in this section shall be construed as restricting disclosure of confidential communications or records upon which such finding is based where such disclosure is otherwise required by law. No person who participated in an investigation conducted pursuant to this section shall be permitted or required to testify in any civil action as to the content of such action; except that the provisions of this section shall not preclude (1) in any civil action (A) the use of any writing that was created independently of such action; (B) the testimony of any person concerning the facts that formed the basis for the institution of such action; or (C) disclosure of the fact that staff privileges were terminated or restricted, including the specific restriction imposed, if any, or (2) in any health care provider proceedings concerning the termination or restriction of staff privileges, the use of data discussed or developed during an investigation.

(P.A. 05-92, S. 1.)



Section 17a-495 - (Formerly Sec. 17-176). Definitions.

(a) For the purposes of sections 17a-75 to 17a-83, inclusive, and 17a-615 to 17a-618, inclusive, the following terms shall have the following meanings: “Business day” means Monday to Friday, inclusive, except when a legal holiday falls on any such day; “hospital for psychiatric disabilities” means any public or private hospital, retreat, institution, house or place in which any mentally ill person is received or detained as a patient, but shall not include any correctional institution of this state; “mentally ill person” means any person who has a mental or emotional condition which has substantial adverse effects on his or her ability to function and who requires care and treatment, and specifically excludes a person who is an alcohol-dependent person or a drug-dependent person, as defined in section 17a-680; “patient” means any person detained and taken care of as a mentally ill person; “keeper of a hospital for psychiatric disabilities” means any person, body of persons or corporation which has the immediate superintendence, management and control of a hospital for psychiatric disabilities and the patients therein; “support” includes all necessary food, clothing and medicine and all general expenses of maintaining state hospitals for persons with psychiatric disabilities; “indigent person” means any person who has an estate insufficient, in the judgment of the Court of Probate, to provide for his or her support and has no person or persons legally liable who are able to support him or her; “dangerous to himself or herself or others” means there is a substantial risk that physical harm will be inflicted by an individual upon his or her own person or upon another person, and “gravely disabled” means that a person, as a result of mental or emotional impairment, is in danger of serious harm as a result of an inability or failure to provide for his or her own basic human needs such as essential food, clothing, shelter or safety and that hospital treatment is necessary and available and that such person is mentally incapable of determining whether or not to accept such treatment because his judgment is impaired by his psychiatric disabilities. “Respondent” means a person who is alleged to be mentally ill and for whom an application for commitment to a hospital for persons with psychiatric disabilities has been filed; “voluntary patient” means any patient sixteen years of age or older who applies in writing to and is admitted to a hospital for psychiatric disabilities as a mentally ill person or any patient under sixteen years of age whose parent or legal guardian applies in writing to such hospital for admission of such patient; “involuntary patient” means any patient hospitalized pursuant to an order of a judge of the Probate Court after an appropriate hearing or a patient hospitalized for emergency diagnosis, observation or treatment upon certification of a qualified physician.

(b) For the purposes of sections 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, and 17a-560 to 17a-576, inclusive, the following terms shall have the following meanings: “Business day” means Monday to Friday, inclusive, except when a legal holiday falls on any such day; “hospital for persons with psychiatric disabilities” means any public or private hospital, retreat, institution, house or place in which any person with psychiatric disabilities is received or detained as a patient, but shall not include any correctional institution of this state; “patient” means any person detained and taken care of as a person with psychiatric disabilities; “keeper of a hospital for persons with psychiatric disabilities” means any person, body of persons or corporation which has the immediate superintendence, management and control of a hospital for persons with psychiatric disabilities and the patients therein; “support” includes all necessary food, clothing and medicine and all general expenses of maintaining state hospitals for persons with psychiatric disabilities; “indigent person” means any person who has an estate insufficient, in the judgment of the Court of Probate, to provide for his or her support and has no person or persons legally liable who are able to support him or her; “dangerous to himself or herself or others” means there is a substantial risk that physical harm will be inflicted by an individual upon his or her own person or upon another person; “gravely disabled” means that a person, as a result of mental or emotional impairment, is in danger of serious harm as a result of an inability or failure to provide for his or her own basic human needs such as essential food, clothing, shelter or safety and that hospital treatment is necessary and available and that such person is mentally incapable of determining whether or not to accept such treatment because his judgment is impaired by his psychiatric disabilities; “respondent” means a person who is alleged to have psychiatric disabilities and for whom an application for commitment to a hospital for persons with psychiatric disabilities has been filed; “voluntary patient” means any patient sixteen years of age or older who applies in writing to and is admitted to a hospital for persons with psychiatric disabilities as a person with psychiatric disabilities or any patient under sixteen years of age whose parent or legal guardian applies in writing to such hospital for admission of such patient; and “involuntary patient” means any patient hospitalized pursuant to an order of a judge of the Probate Court after an appropriate hearing or a patient hospitalized for emergency diagnosis, observation or treatment upon certification of a qualified physician.

(c) For the purposes of sections 17a-495 to 17a-528, inclusive, “person with psychiatric disabilities” means any person who has a mental or emotional condition which has substantial adverse effects on his or her ability to function and who requires care and treatment, and specifically excludes a person who is an alcohol-dependent person or a drug-dependent person, as defined in section 17a-680.

(d) For the purposes of sections 17a-452 to 17a-454, inclusive, 17a-456, 17a-458 to 17a-464, inclusive, 17a-466 to 17a-469, inclusive, 17a-471, 17a-474, 17a-476 to 17a-484, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, “person with psychiatric disabilities” means any person who has a mental or emotional condition which has substantial adverse effects on his or her ability to function and who requires care and treatment, and specifically includes a person who is an alcohol-dependent person or a drug-dependent person, as defined in section 17a-680.

(1949 Rev., S. 2643; 1955, S. 1487d; 1957, P.A. 408; 1963, P.A. 642, S. 13; 1967, P.A. 555, S. 66; 656, S. 13; P.A. 76-227, S. 1, 7; P.A. 77-4, S. 1, 2; 77-595, S. 1, 9; P.A. 79-515, S. 1; P.A. 80-483, S. 74, 186; P.A. 82-347, S. 1; P.A. 90-209, S. 15; P.A. 94-27, S. 1, 17; P.A. 95-257, S. 48, 51, 58; P.A. 09-145, S. 5.)

History: 1963 act substituted “state” for “county” jail; 1967 acts removed terms “state jail, prison,” “public reformatory or penal” and substituted word “correctional,” added “drug dependence” to definitions and to state institutions, and excluded drug-dependent persons from the definition of “mentally ill persons”; P.A. 76-227 redefined “mentally ill person” and excluded those whose sole disorder is alcoholism and defined “dangerous to himself or herself or others” and “gravely disabled”; P.A. 77-4 changed effective date of P.A. 76-227 from March 1, 1977, to October 1, 1977; P.A. 77-595 redefined “indigent person”, “dangerous to himself or herself or others” and “gravely disabled” and defined “respondent”; P.A. 79-515 defined “voluntary patient” and “involuntary patient”; P.A. 80-483 made technical changes; P.A. 82-347 added definition of “business day”; P.A. 90-209 deleted the definition of “drug-dependent person”, redefined “hospital for mental illness” to exclude places in which drug-dependent persons are received or detained as patients, redefined “mentally ill person” to exclude alcohol- dependent and drug-dependent persons rather than “persons whose psychiatric disorder is drug dependence ... or alcoholism” and redefined “support” to delete reference to the drug-dependent; Sec. 17-176 transferred to Sec. 17a-495 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 added Subsecs. (b) to (d), inclusive, which repeated provisions of Subsec. (a) while replacing variants of term “mental illness” with “psychiatric disabilities” for the purposes of cited sections and replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; P.A. 09-145 amended Subsec. (a) by replacing references to “institutions for the mentally ill” and “mental institution” with “hospitals for persons with psychiatric disabilities” and amended Subsec. (b) by replacing references to “institution for persons with psychiatric disabilities” with “hospital for persons with psychiatric disabilities” and by making a technical change.

Cited. 142 C. 329. Definition of “mentally ill person” is not limited to person who requires treatment for welfare of others but includes one who requires treatment for his own welfare; hence continued confinement of dementia praecox patient who maimed himself under religious delusions was proper. 157 C. 56. Cited. 158 C. 164; 173 C. 473.

Cited. 31 CS 197.



Section 17a-496 - (Formerly Sec. 17-229). Penalty.

Any keeper of a hospital for psychiatric disabilities who wilfully violates any of the provisions of sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, shall be fined not more than two hundred dollars or imprisoned not more than one year or both.

(1949 Rev., S. 2690; P.A. 94-27, S. 2, 17; P.A. 95-257, S. 48, 58.)

History: Sec. 17-229 transferred to Sec. 17a-496 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 substituted hospital for “psychiatric disabilities” for hospital for “mental illness”, effective July 1, 1995.



Section 17a-497 - (Formerly Sec. 17-177). Commitment jurisdiction. Application. Appointment of three-judge court.

(a) The jurisdiction of the commitment of a person with psychiatric disabilities to a hospital for psychiatric disabilities shall be vested in the court of probate for the district in which such person resides or, when his or her place of residence is out of the state or unknown, in which he or she may be at the time of filing the application, except in cases where it is otherwise expressly provided by law. In any case in which the person is hospitalized in accordance with the provisions of sections 17a-498, 17a-502 or 17a-506, and an application for the commitment of such person is filed in accordance with the provisions of said sections, the jurisdiction shall be vested in the court of probate for the district in which the hospital where such person is a patient is located. In the event that an application has been previously filed in another probate court with respect to the same confinement, no further action shall be taken on such prior application. If the respondent is confined to a hospital, notwithstanding the provisions of section 45a-7, the judge of probate from the district where the application was filed shall hold the hearing on such commitment at the hospital where such person is confined, if in the opinion of at least one of the physicians appointed by the court to examine him it would be detrimental to the health and welfare of the respondent to travel to the court of probate where the application was filed or if it could be dangerous to the respondent or others for him to travel to such court. Courts of probate shall exercise such jurisdiction only upon written application alleging in substance that such person has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled. Such application may be made by any person and, if any person with psychiatric disabilities is at large and dangerous to the community, the first selectman or chief executive officer of the town in which he or she resides or in which he or she is at large shall make such application.

(b) Upon the motion of any respondent or his or her counsel, or the judge of probate having jurisdiction over such application, filed not later than three days prior to any hearing scheduled on such application, the Probate Court Administrator shall appoint a three-judge court from among the several judges of probate to hear such application. Such three-judge court shall consist of at least one judge who is an attorney-at-law admitted to practice in this state. The judge of the court of probate having jurisdiction over such application under the provisions of this section shall be a member, provided such judge may disqualify himself in which case all three members of such court shall be appointed by the Probate Court Administrator. Such three-judge court when convened shall have all the powers and duties set forth under sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, and shall be subject to all of the provisions of law as if it were a single-judge court. No such respondent shall be involuntarily confined without the vote of at least two of the three judges convened hereunder. The judges of such court shall designate a chief judge from among their members. All records for any case before the three-judge court shall be maintained in the court of probate having jurisdiction over the matter as if the three-judge court had not been appointed.

(1949 Rev., S. 2644; P.A. 76-227, S. 2, 7; P.A. 77-4, S. 1, 2; 77-595, S. 2, 9; P.A. 79-515, S. 2; P.A. 94-27, S. 3, 17; P.A. 95-257, S. 48, 58.)

History: P.A. 76-227 included feminine personal pronouns and required complaint to allege that person is dangerous to himself, herself or others rather than “is a fit subject to be confined in a hospital for mental illness”; P.A. 77-4 changed effective date of P.A. 76-227 from March 1, 1977, to October 1, 1977; P.A. 77-595 added provisions re jurisdiction in cases where person to be committed is hospitalized, substituted “application” for “complaint”, made first selectman or chief executive officer responsible for making application when mentally ill person is at large and dangerous rather than “selectmen” and added Subsec. (b) re hearing procedure; P.A. 79-515 added provision giving application filed in district where hospital located precedence over prior application and allowed hearing at hospital if there could be danger to respondent or others in his traveling to court; Sec. 17-177 transferred to Sec. 17a-497 in 1991; P.A. 94-27 amended Subsec. (b) to delete reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 substituted references to variants of “psychiatric disabilities” for references to variants of “mental illness” where appearing, effective July 1, 1995.

See Sec. 27-110 re commitment of mentally ill veterans.

Cited. 224 C. 168.

Cited. 22 CA 199.

Cited. 30 CS 320. Jurisdiction of Probate Court over commitment of mentally ill person construed not to include children or youths; jurisdiction over latter in Superior Court pursuant to Sec. 46b-121. 35 CS 241. Order of Probate Court committing minor null and void since Probate Court lacks jurisdiction to entertain and determine matters involving mental health commitment of children or youths. Id.

Annotations to present section:

Cited. 224 C. 168; 230 C. 400.

Subsec. (a):

Civil commitment generally is an involuntary process, initiated by someone other than committee. 268 C. 508.



Section 17a-498 - (Formerly Sec. 17-178). Hearing on commitment application. Notice. Rights of respondent. Examination by physicians. Order of commitment. Election of voluntary status prior to adjudication. Review of confinement.

(a) Upon such application being filed in the Probate Court, such court shall assign a time, not later than ten business days thereafter, and a place for hearing such application, and shall cause reasonable notice thereof to be given to the respondent and to such relative or relatives and friends as it deems advisable. Said notice shall inform such respondent that he or she has a right to be present at the hearing; that he or she has a right to counsel; that he or she, if indigent, has a right to have counsel appointed to represent him or her; and that he or she has a right to cross-examine witnesses testifying at any hearing upon such application.

(b) If the court finds such respondent is indigent or otherwise unable to pay for counsel, the court shall appoint counsel for such respondent, unless such respondent refuses counsel and the court finds that the respondent understands the nature of his or her refusal. The court shall provide such respondent a reasonable opportunity to select his or her own counsel to be appointed by the court. If the respondent does not select counsel or if counsel selected by the respondent refuses to represent such respondent or is not available for such representation, the court shall appoint counsel for the respondent from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator in accordance with regulations promulgated by the Probate Court Administrator in accordance with section 45a-77. The reasonable compensation of appointed counsel shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund. Prior to such hearing, such respondent or his or her counsel, in accordance with the provisions of sections 52-146d to 52-146i, inclusive, shall be afforded access to all records including, without limitation, hospital records if such respondent is hospitalized, and shall be entitled to take notes therefrom. If such respondent is hospitalized at the time of the hearing, the hospital shall make available at such hearing for use by the patient or his or her counsel all records in its possession relating to the condition of the respondent. Notwithstanding the provisions of sections 52-146d to 52-146i, inclusive, all such hospital records directly relating to the patient shall be admissible at the request of any party or the Court of Probate in any proceeding relating to confinement to or release from a hospital for psychiatric disabilities. Nothing herein shall prevent timely objection to the admissibility of evidence in accordance with the rules of civil procedure.

(c) The court shall require the certificates, signed under penalty of false statement, of at least two impartial physicians selected by the court, one of whom shall be a practicing psychiatrist, both of whom shall be licensed to practice medicine in the state of Connecticut and shall have been practitioners of medicine at least one year and shall not be connected with the hospital for psychiatric disabilities to which the application is being made, or related by blood or marriage to the applicant, or to the respondent. Such certificates shall indicate that they have personally examined such person within ten days of such hearing. The court shall appoint such physicians from a list of physicians and psychiatrists provided by the Commissioner of Mental Health and Addiction Services and such appointments shall be made in accordance with regulations to be promulgated by the Probate Court Administrator in accordance with section 45a-77. Each such physician shall make a report on a separate form provided for that purpose by the Department of Mental Health and Addiction Services and shall answer such questions as may be set forth on such form as fully and completely as reasonably possible. Such form shall include, but not be limited to, questions relating to the specific psychiatric disabilities alleged, whether or not the respondent is dangerous to himself or herself or others, whether or not such illness has resulted or will result in serious disruption of the respondent’s mental and behavioral functioning, whether or not hospital treatment is both necessary and available, whether or not less restrictive placement is recommended and available and whether or not respondent is incapable of understanding the need to accept the recommended treatment on a voluntary basis. Any such physician shall state upon the form the reasons for his or her opinions. Such respondent or his or her counsel shall have the right to present evidence and cross-examine witnesses who testify at any hearing on the application. If such respondent notifies the court not less than three days before the hearing that he or she wishes to cross-examine the examining physicians, the court shall order such physicians to appear. The court shall cause a recording of the testimony of such hearing to be made, to be transcribed only in the event of an appeal from the decree rendered hereunder. A copy of such transcript shall be furnished without charge to any appellant whom the Court of Probate finds unable to pay for the same. The cost of such transcript shall be paid from funds appropriated to the Judicial Department. If, on such hearing, the court finds by clear and convincing evidence that the person complained of has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled, it shall make an order for his or her commitment, considering whether or not a less restrictive placement is available, to a hospital for psychiatric disabilities to be named in such order, there to be confined for the period of the duration of such psychiatric disabilities or until he or she is discharged or converted to voluntary status pursuant to section 17a-506 in due course of law. Such court order shall further command some suitable person to convey such person to such hospital for psychiatric disabilities and deliver him or her, with a copy of such order and of such certificates, to the keeper thereof. In appointing a person to execute such order, the court shall give preference to a near relative or friend of the person with psychiatric disabilities, so far as it deems it practicable and judicious. Notice of any action taken by the court shall be given to the respondent and his or her attorney, if any, in such manner as the court concludes would be appropriate under the circumstances.

(d) If the respondent refuses to be examined by the court-appointed physicians as herein provided, the court may issue a warrant for the apprehension of the respondent and a police officer for the town in which such court is located or if there is no such police officer then the state police shall deliver the respondent to a general hospital where the respondent shall be examined by two physicians one of whom shall be a psychiatrist, in accordance with subsection (c) of this section. If as a result of such examination, the respondent is committed under section 17a-502, transportation of the respondent to any such hospital, if such respondent is a female, shall be in accordance with the provisions of section 17a-505. If the respondent is not committed under section 17a-502, he shall be released and the reports of such physicians shall be sent to the Court of Probate to satisfy the requirement of examination of two physicians under subsection (c) of this section.

(e) The respondent shall be given the opportunity to elect voluntary status under section 17a-506 at any time prior to adjudication of the application, subject to the following provisions: (1) In the event that a patient is in the hospital, the patient shall be informed by a member of the hospital staff within twenty-four hours prior to the time an application is filed with the court, that he or she may continue in the hospital on a voluntary basis under the provisions of section 17a-506, and any application for involuntary commitment by the hospital shall include a statement that such voluntary status has been offered to the respondent and refused, and (2) in the event that a respondent is not hospitalized the notice of hearing shall inform the respondent that he or she has the right to enter the hospital on a voluntary basis under the provisions of section 17a-506, and if the respondent enters the hospital under said section, the application for involuntary commitment shall be withdrawn. When any patient who has elected voluntary status following the filing of an application but prior to adjudication in any proceeding for involuntary commitment thereafter notifies the hospital that he or she wants to be released, a new application for involuntary commitment may be filed. If such application is filed within forty-five days after the patient’s election of voluntary status on a prior application, the application for involuntary commitment may, at the discretion of the judge, be heard on the merits, notwithstanding the patient’s subsequent request to remain a voluntary patient under the provisions of section 17a-506. Notwithstanding the provisions of sections 17a-29, 17a-540, 17a-543, 17a-544, subsection (f) of section 17a-547 and section 17a-548, in the event that a patient under section 17a-506 refuses to accept medication or treatment in accordance with the treatment plan prescribed by the attending physician and such patient is imminently dangerous to himself or others, an application for involuntary commitment may be filed for such patient in accordance with the provisions of this section.

(f) The respondent shall be present at any hearing for his or her commitment under this section. If the respondent is medicated at that time, the court shall be notified by the hospital in writing of such fact and of the common effects of such medication.

(g) The hospital shall notify each patient at least annually that such patient has a right to a further hearing pursuant to this section. In the event that the patient requests such hearing it shall be held by the court of probate which ordered the confinement of such patient. Any such request shall be immediately filed with the appropriate court by the hospital. After such request is filed with the Probate Court, it shall proceed in the manner provided in subsections (a), (b), (c) and (f) of this section. In addition, the hospital shall furnish each court of probate on a monthly basis with a list of all patients confined therein involuntarily by such court who have been confined without release for one year since the last annual review under this section of the patient’s commitment or since the original commitment. The hospital shall include in such notification the type of review which the patient last received. If the patient’s last annual review had a hearing, the probate court notified shall, within fifteen business days thereafter, appoint an impartial physician who is a psychiatrist from the list provided by the Commissioner of Mental Health and Addiction Services as set forth in subsection (c) of this section and not connected with the hospital in which the patient is confined nor related by blood or marriage to the original applicant or to the respondent, which physician shall see and examine each such patient within fifteen business days after his appointment and make a report forthwith to such court of the condition of the patient on forms provided by the Department of Mental Health and Addiction Services. If the Court of Probate concludes that the confinement of any such patient should be reviewed by such court for possible release of the patient, the court, on its own motion, shall proceed in the manner provided in subsections (a), (b), (c) and (f) of this section, except that the examining physician shall be considered one of the physicians required by subsection (c) of this section. If the patient’s last annual review did not result in a hearing, and in any event at least every two years, the probate court notified shall, within fifteen business days, proceed with a hearing in the manner provided in subsections (a), (b), (c) and (f) of this section. All costs and expenses, including Probate Court entry fees provided by statute, in conjunction with the annual psychiatric review and the judicial review under this subsection, except costs for physicians appointed pursuant to this subsection, shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such costs and expenses, such payment shall be made from the Probate Court Administration Fund. Compensation of any physician appointed to conduct the annual psychiatric review, to examine a patient for any hearing held as a result of such annual review or for any other biennial hearing required pursuant to sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, shall be paid by the state from funds appropriated to the Department of Mental Health and Addiction Services in accordance with rates established by the Department of Mental Health and Addiction Services.

(1949 Rev., S. 2645; 1963, P.A. 199; 1971, P.A. 760, S. 1; P.A. 76-227, S. 3, 7; P.A. 77-4, S. 1, 2; 77-595, S. 3, 9; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-515, S. 3; P.A. 80-304, S. 1; 80-483, S. 75, 186; P.A. 81-307, S. 1, 2; P.A. 82-347, S. 2; 82-472, S. 54, 183; P.A. 83-295, S. 19; P.A. 85-523, S. 4, 9; P.A. 89-326, S. 2, 3, 7; P.A. 94-27, S. 4, 17; 94-204, S. 4, 5; P.A. 95-257, S. 11, 48, 58; P.A. 96-170, S. 5, 11, 23; P.A. 97-90, S. 5, 6; P.A. 99-84, S. 10; P.A. 00-196, S. 16; P.A. 09-145, S. 7.)

History: 1963 act required that one of physicians selected by court be a practicing psychiatrist and clarified that physicians not be connected with hospital to which commitment is being made rather than with any hospital for mental illness; 1971 act added provisions re appointment of counsel, access to records cross-examination of committing physicians and transcripts; P.A. 76-227 added provisions re contents of hearing notice, required that person have reasonable opportunity to select counsel to be appointed by court, clarified and expanded provisions re access to records, required physicians making out certificates to have been practitioners for one year rather than three years, required certificate to state that person is dangerous to self or others or gravely disabled rather than “a fit subject for confinement in a hospital for mental illness”, added provisions re persons under medication at time of hearing, replaced “committing” with “examining” physicians, restated provisions re court’s findings and order and added Subsec. (b) re notification of right to further hearing; P.A. 77-4 changed effective date of P.A. 76-227 from March 1 to October 1, 1977; P.A. 77-595 divided former Subsec. (a) into Subsecs. (a) to (c), replaced “complaint” with “application” and “person” with “respondent”, removed provisions in Subsec. (a) re warrants and procedure against person at large and alleged to be dangerous, expanded provisions re appointment of counsel, clarified and expanded provisions re physician’s testimony, deleted specific provisions re medicated respondents, required notice to respondent and his attorney of any court action, inserted new Subsecs. (d) to (f) re refusal to be examined by court-appointed physicians, volunteering to enter hospital and respondent’s presence at court, made former Subsec. (b) Subsec. (g) and expanded provisions re review of cases; P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 79-515 amended Subsec. (b) to release court from duty of appointing counsel if respondent refuses counsel and understands the nature of his refusal and to clarify what evidence is admissible, rewrote Subsec. (e) re election of admission voluntarily and clarified Subsecs. (f) and (g); P.A. 80-304 deleted provision in Subsec. (c) re revocation of commitment order by court; P.A. 80-483 made technical changes; P.A. 81-307 amended Subsec. (g) to include probate court entry fee in costs and expenses paid by the state; P.A. 82-347 added “business” before “days” and “impartial” before “physicians”; P.A. 82-472 made technical correction in Subsec. (g); P.A. 83-295 amended Subsec. (b) to provide that the compensation of appointed counsel shall be established by the judicial department rather than “the court”; P.A. 85-523 revised Subsec. (g) by providing that compensation of physicians appointed pursuant to section shall be paid by judicial department and compensation for physician for annual psychiatric review or any biennial hearing shall be paid by department of mental health; P.A. 89-326 amended Subsec. (b) to provide that the compensation of appointed counsel shall be established by the probate court administrator, rather than the judicial department, and be paid from the probate court administration fund, rather than from funds appropriated to the judicial department, and amended Subsec. (g) to provide that costs for appointed physicians shall be paid from the probate court administration fund, rather than from funds appropriated to the judicial department, and shall be in accordance with rates established by the probate court administrator, rather than by the judicial department; Sec. 17-178 transferred to Sec. 17a-498 in 1991; P.A. 94-27 amended Subsec. (g) to delete reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 94-204 added provision re conversion to voluntary status, effective June 7, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and specified variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 96-170 amended Subsecs. (b) and (g) by changing funding of compensation of counsel and of expenses of annual psychiatric and judicial review from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 99-84 amended Subsec. (c) by deleting “sworn” and inserting “signed under penalty of false statement”; P.A. 00-196 made technical changes in Subsec. (c); P.A. 09-145 amended Subsec. (c) by replacing “panel” with “list” and making a technical change.

See Sec. 17a-507 re admission to general hospital having psychiatric facilities.

Father of insane person liable for expense incurred by town. 23 C. 356. Residence of pauper; what town chargeable with support. 69 C. 1. Pauper defined; history of law. 84 C. 549. Legal presumption of insanity created by commitment removed upon discharge; under insanity commitment, contracts of party committed are voidable only. 113 C. 604. No duty on trustee of beneficiary who was inmate in state institution to use discretionary trust fund for support of inmate. 133 C. 31. Town where pauper has settlement is liable at statutory rate for his care as a patient in a state hospital from time of the initial existence of his pauper status. 139 C. 469.

Former statute construed. 4 CS 286.

Annotations to former section 17-178:

Confinement rightly continued where dementia praecox patient threatened further self-mutilation because of religious delusions. 157 C. 56. Cited. 169 C. 13; 173 C. 473; 174 C. 464; 192 C. 520; Id., 532; 199 C. 609; 211 C. 591; 224 C. 168.

Cited. 43 CA 592.

Cited. 30 CS 320; 33 CS 193; Id., 268. Probate Court lacks jurisdiction over mental health commitment of children or youths; Superior Court has jurisdiction pursuant to Sec. 46b-121. 35 CS 241. Commitment order for minor was null and void since Probate Court lacks jurisdiction to entertain and determine matters involving the mental health commitment of children or youths. Id.

Annotations to present section:

Cited. 224 C. 168; 230 C. 400; 233 C. 44; 236 C. 625.

Cited. 43 CA 592.



Section 17a-499 - (Formerly Sec. 17-179). Court records. Commitment; uniform forms; service of process.

All proceedings of the Court of Probate, upon application made under the provisions of sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, shall be in writing and filed in such court, and, whenever a court passes an order for the admission of any person to any state hospital for psychiatric disabilities, it shall record the same and give a certified copy of such order and of the reports of the physicians to the person by whom such person is to be taken to the hospital, as the warrant for such taking and commitment, and shall also forthwith transmit a like copy to the Commissioner of Mental Health and Addiction Services, and, in the case of a person in the custody of the Commissioner of Correction, to the Commissioner of Correction. Whenever a court passes an order for the commitment of any person to any hospital for psychiatric disabilities, it shall, within three business days, provide a copy of the order of commitment to the Commissioner of Mental Health and Addiction Services who shall maintain identifying information including, but not limited to, name, address, sex, date of birth and date of commitment on all commitments ordered on and after June 1, 1998. All commitment applications, orders of commitment and commitment papers issued by any court in committing persons with psychiatric disabilities to public or private hospitals for psychiatric disabilities shall be in accordance with a form prescribed by the Attorney General, which form shall be uniform throughout the state. For all such commitment applications and orders, the Commissioner of Mental Health and Addiction Services shall cause suitable blanks, in accordance with said form, to be printed and furnished at the expense of the state. State hospitals and other hospitals for persons with psychiatric disabilities shall, so far as they are able, upon reasonable request of any officer of a court having the power of commitment, send one or more trained attendants or nurses to attend any hearing concerning the commitment of any person with psychiatric disabilities and any such attendant or nurse, when present, shall be designated by the court as the authority to serve commitment process issued under the provisions of sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive.

(1949 Rev., S. 2646; March, 1958, P.A. 27, S. 9; 1959, P.A. 256; 1967, P.A. 555, S. 67; P.A. 76-190, S. 5, 12; P.A. 90-209, S. 16; P.A. 94-27, S. 5, 17; P.A. 95-257, S. 11, 48, 58; P.A. 98-129, S. 17.)

History: 1959 act substituted commissioner of mental health for welfare commissioner; 1967 act added “drug-dependent persons” to “mentally ill persons”; P.A. 76-190 required copy of court’s admission order to be sent to commissioner of correction when appropriate; P.A. 90-209 deleted references to orders committing drug-dependent persons; Sec. 17-179 transferred to Sec. 17a-499 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 98-129 required any court that orders the commitment of a person to a hospital for psychiatric disabilities to provide a copy of the order to the Commissioner of Mental Health and Addiction Services within three business days, required said commissioner to maintain certain identifying information on all commitments ordered on and after June 1, 1998, and required that a uniform form be prescribed for commitment applications and that commitment application blanks be printed and furnished at state expense.



Section 17a-500 - (Formerly Sec. 17-180). Maintenance and confidentiality of records of cases of persons with psychiatric disabilities. Exchange of information concerning commitment or admission status of firearm permit or certificate applicants and holders.

(a) Each court of probate shall keep a record of the cases relating to persons with psychiatric disabilities coming before it under sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, and the disposition of them. It shall also keep on file the original application and certificate of physicians required by said sections, or a microfilm duplicate of such records in accordance with regulations issued by the Probate Court Administrator. All records maintained in the courts of probate under the provisions of said sections shall be sealed and available only to the respondent or his or her counsel unless the Court of Probate, after hearing held with notice to the respondent, determines such records should be disclosed for cause shown.

(b) The Commissioner of Mental Health and Addiction Services shall, notwithstanding the provisions of subsection (a) of this section, maintain information, in accordance with section 17a-499, on commitment orders by a probate court, and shall maintain information, in accordance with section 17a-506a, on voluntary admissions, and shall provide such information to the Commissioner of Emergency Services and Public Protection in fulfillment of his obligations under sections 29-28 to 29-38, inclusive, and section 53-202d, in such a manner as to report identifying information on the commitment or voluntary admission status, including, but not limited to, name, address, sex, date of birth and date of commitment or admission, for a person who applies for or holds a permit or certificate under said sections 29-28 to 29-38, inclusive, and section 53-202d. The Commissioner of Emergency Services and Public Protection shall maintain as confidential any such information provided to him and shall use such information only for purposes of fulfilling his obligations under sections 29-28 to 29-38, inclusive, and section 53-202d, except that nothing in this section shall prohibit said commissioner from entering such information into evidence at a hearing held in accordance with section 29-32b.

(c) (1) The Commissioner of Mental Health and Addiction Services shall obtain from the Commissioner of Emergency Services and Public Protection the status of any firearm application, permit or certificate under sections 29-28 to 29-38, inclusive, and section 53-202d, of each person who is the subject of an order of commitment as provided in section 17a-499 or is the subject of a voluntary admission as provided in section 17a-506a, in such a manner so as to only receive a report on the firearm application, permit or certificate status of the person with respect to whom the inquiry is made.

(2) The Commissioner of Mental Health and Addiction Services shall report to the Commissioner of Emergency Services and Public Protection any commitment or voluntary admission status and identifying information for any person who is an applicant for or holder of any permit or certificate under said sections 29-28 to 29-38, inclusive, and section 53-202d.

(3) The Commissioner of Mental Health and Addiction Services shall advise the hospital for psychiatric disabilities to which a person has been committed or voluntarily admitted of the status of a firearm application, permit or certificate of such person under sections 29-28 to 29-38, inclusive, and section 53-202d, as reported by the Commissioner of Emergency Services and Public Protection for consideration by such hospital in any psychiatric treatment procedures.

(4) The Commissioner of Mental Health and Addiction Services and a hospital for psychiatric disabilities shall maintain as confidential any information provided to said commissioner or such hospital concerning the status of a firearm application, permit or certificate under sections 29-28 to 29-38, inclusive, and section 53-202d, of any person.

(1949 Rev., S. 2648; P.A. 77-595, S. 6, 9; P.A. 94-27, S. 6, 17; P.A. 95-257, S. 48, 58; P.A. 98-129, S. 18; P.A. 11-51, S. 134; P.A. 13-3, S. 11.)

History: P.A. 77-595 replaced “complaint” with “application”, allowed use of microfilmed records and required records be sealed and available only to respondent and his counsel unless court orders disclosure after hearing; Sec. 17-180 transferred to Sec. 17a-500 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 substituted “persons with psychiatric disabilities” for “mentally ill persons”, effective July 1, 1995; P.A. 98-129 designated the existing provisions as Subsec. (a), added Subsec. (b) to require the Commissioner of Mental Health and Addiction Services to maintain information on commitment orders and provide such information to the Commissioner of Public Safety with respect to persons who apply for or hold a firearm permit or certificate and require the Commissioner of Public Safety to maintain such information as confidential and use it only for specified purposes and added Subsec. (c) to require in Subdiv. (1) that the Commissioner of Mental Health and Addiction Services obtain from the Commissioner of Public Safety the status of any firearm application, permit or certificate of any person who is the subject of a commitment order, require in Subdiv. (2) that the Commissioner of Mental Health and Addiction Services report to the Commissioner of Public Safety any commitment status and identifying information for a person who is an applicant for or holder of a firearm permit or certificate, require in Subdiv. (3) that the Commissioner of Mental Health and Addiction Services advise a hospital for psychiatric disabilities of the status of a firearm application, permit or certificate of a committed person and require in Subdiv. (4) that the Commissioner of Mental Health and Addiction Services and a hospital for psychiatric disabilities maintain as confidential information concerning the status of a firearm application, permit or certificate; (Revisor’s note: In 2001 references to Sec. 29-38a were replaced editorially by the Revisors with references to Sec. 29-38, since Sec. 29-38a was repealed by P.A. 99-212); pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 13-3 amended Subsec. (b) to require Commissioner of Mental Health and Addiction Services to maintain information in accordance with Sec. 17a-506a on voluntary admissions, include obligations of Commissioner of Emergency Services and Public Protection under Secs. 29-37p to 29-37s, require reporting of identifying information on voluntary admission status of applicants or holders including date of admission and make provisions applicable with respect to certificate under Secs. 29-37p to 29-37s, and amended Subsec. (c) to make provisions applicable with respect to certificate under Secs. 29-37p to 29-37s, make provisions applicable with respect to person who is the subject of a voluntary admission as provided in Sec. 17a-506a and replace “commitment status” with “commitment or voluntary admission status” and “committed” with “committed or voluntarily admitted”, effective July 1, 2013.



Section 17a-501 - (Formerly Sec. 17-182). Hospitals to which person with psychiatric disabilities committed.

Any person with psychiatric disabilities, the expense of whose support is paid by himself or by another person, may be committed to any institution for the care of persons with psychiatric disabilities designated by the person paying for such support; and any indigent person with psychiatric disabilities, not a pauper, committed under the provisions of sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, shall be committed to any state hospital for psychiatric disabilities which is equipped to receive him, at the discretion of the Court of Probate, upon consideration of a request made by the person applying for such commitment.

(1949 Rev., S. 2659; P.A. 94-27, S. 7, 17; P.A. 95-257, S. 48, 58.)

History: Sec. 17-182 transferred to Sec. 17a-501 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 substituted variants of “psychiatric disabilities” for variants of “mental illness” and “mentally ill”, effective July 1, 1995.

Will construed to permit trustees to use funds for patient committed to one institution because other had no room to receive him. 84 C. 554.



Section 17a-502 - (Formerly Sec. 17-183). Commitment under emergency certificate. Examination of patient. Explanation of rights. Hearing. Private hospitals’ notification to commissioner. Immediate discharge of patient. Notification of next of kin. Prohibited commitments to chronic disease hospitals.

(a) Any person who a physician concludes has psychiatric disabilities and is dangerous to himself or others or gravely disabled, and is in need of immediate care and treatment in a hospital for psychiatric disabilities, may be confined in such a hospital, either public or private, under an emergency certificate as hereinafter provided for not more than fifteen days without order of any court, unless a written application for commitment of such person has been filed in a probate court prior to the expiration of the fifteen days, in which event such commitment is continued under the emergency certificate for an additional fifteen days or until the completion of probate proceedings, whichever occurs first. In no event shall such person be admitted to or detained at any hospital, either public or private, for more than fifteen days after the execution of the original emergency certificate, on the basis of a new emergency certificate executed at any time during the person’s confinement pursuant to the original emergency certificate; and in no event shall more than one subsequent emergency certificate be issued within fifteen days of the execution of the original certificate. If at the expiration of the fifteen days a written application for commitment of such person has not been filed, such person shall be discharged from the hospital. At the time of delivery of such person to such hospital, there shall be left, with the person in charge thereof, a certificate, signed by a physician licensed to practice medicine or surgery in Connecticut and dated not more than three days prior to its delivery to the person in charge of the hospital. Such certificate shall state the date of personal examination of the person to be confined, which shall be not more than three days prior to the date of signature of the certificate, shall state the findings of the physician relative to the physical and mental condition of the person and the history of the case, if known, and shall state that it is the opinion of the physician that the person examined has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled and is in need of immediate care and treatment in a hospital for psychiatric disabilities. Such physician shall state on such certificate the reasons for his or her opinion.

(b) Any person admitted and detained under this section shall be examined by a physician specializing in psychiatry not later than forty-eight hours after admission as provided in section 17a-545, except that any person admitted and detained under this section at a chronic disease hospital shall be so examined not later than thirty-six hours after admission. If such physician is of the opinion that the person does not meet the criteria for emergency detention and treatment, such person shall be immediately discharged. The physician shall enter the physician’s findings in the patient’s record.

(c) Any person admitted and detained under this section shall be promptly informed by the admitting facility that such person has the right to consult an attorney, the right to a hearing under subsection (d) of this section, and that if such a hearing is requested or a probate application is filed, such person has the right to be represented by counsel, and that counsel will be provided at the state’s expense if the person is unable to pay for such counsel. The reasonable compensation for counsel provided to persons unable to pay shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(d) If any person detained under this section, or his or her representative, requests a hearing, in writing, such hearing shall be held within seventy-two hours of receipt of such request, excluding Saturdays, Sundays and holidays. At such hearing, the person shall have the right to be present, to cross-examine all witnesses testifying, and to be represented by counsel as provided in section 17a-498. The hearing may be requested at any time prior to the initiation of proceedings under section 17a-498. The hearing shall be held by the court of probate having jurisdiction for commitment as provided in section 17a-497, and the hospital shall immediately notify such court of any request for a hearing by a person detained under this section. At the conclusion of the hearing, if the court finds that there is probable cause to conclude that the person is subject to involuntary confinement under this section, considering the condition of the respondent at the time of the admission and at the time of the hearing, and the effects of medication, if any, and the advisability of continued treatment based on testimony from the hospital staff, the court shall order that such person’s detention continue for the remaining time provided for emergency certificates or until the completion of probate proceedings under section 17a-498.

(e) The person in charge of every private hospital for psychiatric disabilities in the state shall, on a quarterly basis, supply the Commissioner of Mental Health and Addiction Services, in writing with statistics that state for the preceding quarter, the number of admissions of type and the number of discharges for that facility. Said commissioner may adopt regulations to carry out the provisions of this subsection.

(f) The superintendent or director of any hospital for psychiatric disabilities shall immediately discharge any patient admitted and detained under this section who is later found not to meet the standards for emergency detention and treatment.

(g) Any person admitted and detained at any hospital for psychiatric disabilities under this section shall, upon admission to such hospital, furnish the name of his or her next of kin or close friend. The superintendent or director of such hospital shall notify such next of kin or close friend of the admission of such patient and the discharge of such patient, provided such patient consents, in writing, to such notification of his or her discharge.

(h) No person, who a physician concludes has active suicidal or homicidal intent, may be admitted to or detained at a chronic disease hospital under an emergency certificate issued pursuant to this section, unless such chronic disease hospital is certified under Medicare as an acute care hospital with an inpatient prospective payment system excluded psychiatric unit.

(1949 Rev., S. 2649; 1953, 1955, S. 1492d; 1959, P.A. 454; 1967, P.A. 555, S. 68; 1971, P.A. 760, S. 2; June, 1971, P.A. 7, S. 1; P.A. 76-227, S. 4, 7; P.A. 77-4, S. 1, 2; 77-595, S. 4, 9; P.A. 78-126, S. 2; P.A. 79-515, S. 4, 6; P.A. 80-189, S. 1; P.A. 83-295, S. 20; P.A. 90-31, S. 1, 9; P.A. 95-257, S. 11, 48, 58; P.A. 96-170, S. 12, 23; P.A. 97-90, S. 5, 6; P.A. 00-196, S. 51; P.A. 07-49, S. 1; 07-252, S. 38; P.A. 10-117, S. 51.)

History: 1959 act added provision for emergency certificate, clarified language re prior complaint, added 60-day limitation for emergency confinement, and deleted requirements for notifying welfare commissioner of hospital admission and his instituting proceedings for commitment; 1967 act distinguished drug-dependent from mentally ill persons; 1971 acts allowed confinement of persons found by physician, rather than court, to be a danger to self or others for fifteen rather than 30 days under emergency certificate; P.A. 76-227 allowed commitment of “gravely disabled” person under emergency certificate, required that person be informed of right to examination by physician of his own choosing and generally clarified provisions; P.A. 77-4 changed effective date of 1976 act from March 1, 1977, to October 1, 1977; P.A. 77-595 essentially replaced previous provisions; P.A. 78-126 added Subsec. (g) re notification of next-of-kin; P.A. 79-515 replaced specific conditions which court may find person suffering from with finding that person is “subject to involuntary confinement” and finding as to advisability of continued treatment; P.A. 80-189 clarified limits on confinement under emergency certificate in Subsec. (a); P.A. 83-295 amended Subsec. (c) to provide that the reasonable compensation for counsel provided to persons unable to pay shall be established and paid by the judicial department; P.A. 90-31 amended Subsec. (c) by changing compensation of counsel from funds appropriated to the judicial department to the probate administration fund in an amount established by the probate court administrator; Sec. 17-183 transferred to Sec. 17a-502 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 96-170 amended Subsec. (c) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 00-196 made a technical change in Subsec. (b); P.A. 07-49 made technical changes in Subsecs. (b) to (e) and (g), amended Subsec. (b) to require that person admitted to chronic disease hospital under emergency certificate be examined not later than 24 hours after admission, added Subsec. (h) prohibiting admission of suicidal or homicidal person to chronic disease hospital under emergency certificate and added Subsec. (i) defining “hospital”; P.A. 07-252 amended Subsec. (b) to extend deadline for conducting examination of person committed to chronic disease hospital under emergency certificate from 24 to 36 hours after admission; P.A. 10-117 amended Subsec. (h) by permitting persons to be admitted to or detained at chronic disease hospital under an emergency certificate when such hospital is certified under Medicare as acute care hospital with inpatient prospective payment system excluded psychiatric unit and deleted former Subsec. (i) re definition of “hospital”, effective June 8, 2010.

Cited. 123 C. 650; 139 C. 471. Validity of any detention effected under section is circumscribed in time and conditioned upon proper execution of a certificate by a physician licensed to practice in Connecticut. 144 C. 464. Cited. 169 C. 13; 199 C. 609.

Cited. 14 CS 33. Probate Court lacks jurisdiction over mental health commitment of children or youths; Superior Court has jurisdiction pursuant to Sec. 46b-121. 35 CS 241. Commitment order for minor was null and void since Probate Court lacks jurisdiction to entertain and determine matters involving the mental health commitment of children or youths. Id.

Annotation to present section:

Cited. 236 C. 625.



Section 17a-503 - (Formerly Sec. 17-183a). Detention by police officer prior to commitment. Issuance of emergency certificates by psychologist and certain clinical social workers and advanced practice registered nurses.

(a) Any police officer who has reasonable cause to believe that a person has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled, and in need of immediate care and treatment, may take such person into custody and take or cause such person to be taken to a general hospital for emergency examination under this section. The officer shall execute a written request for emergency examination detailing the circumstances under which the person was taken into custody, and such request shall be left with the facility. The person shall be examined within twenty-four hours and shall not be held for more than seventy-two hours unless committed under section 17a-502.

(b) Upon application by any person to the court of probate having jurisdiction in accordance with section 17a-497, alleging that any respondent has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled, and in need of immediate care and treatment in a hospital for psychiatric disabilities, such court may issue a warrant for the apprehension and bringing before it of such respondent and examine such respondent. If the court determines that there is probable cause to believe that such person has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled, the court shall order that such respondent be taken to a general hospital for examination. The person shall be examined within twenty-four hours and shall not be held for more than seventy-two hours unless committed under section 17a-502.

(c) Any psychologist licensed under chapter 383 who has reasonable cause to believe that a person has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled, and in need of immediate care and treatment, may issue an emergency certificate in writing that authorizes and directs that such person be taken to a general hospital for purposes of a medical examination. The person shall be examined within twenty-four hours and shall not be held for more than seventy-two hours unless committed under section 17a-502.

(d) Any clinical social worker licensed under chapter 383b or advanced practice registered nurse licensed under chapter 378 who (1) has received a minimum of eight hours of specialized training in the conduct of direct evaluations as a member of (A) any mobile crisis team, jail diversion program, crisis intervention team, advanced supervision and intervention support team, or assertive case management program operated by or under contract with the Department of Mental Health and Addiction Services, or (B) a community support program certified by the Department of Mental Health and Addiction Services, and (2) based upon the direct evaluation of a person, has reasonable cause to believe that such person has psychiatric disabilities and is dangerous to himself or herself or others or gravely disabled, and in need of immediate care and treatment, may issue an emergency certificate in writing that authorizes and directs that such person be taken to a general hospital for purposes of a medical examination. The person shall be examined within twenty-four hours and shall not be held for more than seventy-two hours unless committed under section 17a-502. The Commissioner of Mental Health and Addiction Services shall collect and maintain statistical and demographic information pertaining to emergency certificates issued under this subsection.

(P.A. 77-595, S. 7; P.A. 93-227; P.A. 95-257, S. 48, 58; P.A. 00-147; P.A. 08-21, S. 1; P.A. 10-60, S. 1.)

History: Sec. 17-183a transferred to Sec. 17a-503 in 1991; P.A. 93-227 amended Subsec. (b) by requiring examination within 24 hours rather than 48 hours and added Subsec. (c) re issuance of emergency certificate by psychologist; P.A. 95-257 replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 00-147 made technical changes in Subsecs. (a) and (b) and added new Subsec. (d) re issuance of emergency certificates by certain clinical social workers and advanced practice registered nurses; P.A. 08-21 amended Subsec. (d)(1) by removing “under this subsection” and adding “crisis intervention team, advanced supervision and intervention support team” re permissible forms of specialized training in conducting direct evaluations, effective April 29, 2008; P.A. 10-60 amended Subsec. (d)(1) by designating existing provision re team or program membership as Subpara. (A) and adding Subpara. (B) re specialized training as member of community support program certified by department.

Cited. 23 CA 447.

Annotations to present section:

Cited. 224 C. 29.

Subsec. (a):

Police officer’s actions pursuant to section are sufficiently connected to a commitment proceeding to warrant absolute immunity; because a statement in police officer’s incident report fell within scope of a judicial proceeding, defendant may be protected by absolute or qualified immunity for that statement, but not for officer’s statement to persons at Department of Correction; it is appropriate to afford only a qualified immunity to persons acting pursuant to section if their conduct falls within the proscriptions against malicious conduct under Sec. 17a-504. 282 C. 821.



Section 17a-504 - (Formerly Sec. 17-184). Penalty for wrongful acts re the commitment or psychiatric disabilities of another person.

Any person who wilfully and maliciously causes, or attempts to cause, or who conspires with any other person to cause, any person who does not have psychiatric disabilities to be committed to any hospital for psychiatric disabilities, and any person who wilfully certifies falsely to the psychiatric disabilities of any person in any certificate provided for in sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, and any person who, under the provisions of said sections relating to persons with psychiatric disabilities, wilfully reports falsely to any court or judge that any person has psychiatric disabilities, shall be guilty of a class D felony.

(1949 Rev., S. 2656; P.A. 76-336, S. 23; P.A. 79-511, S. 10; P.A. 94-27, S. 8, 17; P.A. 95-257, S. 48, 58; P.A. 13-258, S. 66.)

History: P.A. 76-336 deleted “in the state prison” with reference to imprisonment penalty; P.A. 79-511 added words “and maliciously”; Sec. 17-184 transferred to Sec. 17a-504 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.



Section 17a-505 - (Formerly Sec. 17-186). Escort of female patients to hospital.

When any female with psychiatric disabilities is escorted to a state hospital for persons with psychiatric disabilities by a male guard, attendant or other employee of a correctional or reformatory institution, or by a male law enforcement officer, under the provisions of sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, the person so escorting her shall be accompanied by an adult member of her family or at least one woman.

(1949 Rev., S. 2672; 1957, P.A. 377, S. 1; P.A. 94-27, S. 9, 17; P.A. 95-257, S. 48, 49, 58.)

History: Sec. 17-186 transferred to Sec. 17a-505 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 replaced variants of term “mental illness” with “psychiatric disabilities”, effective July 1, 1995.



Section 17a-506 - (Formerly Sec. 17-187). Voluntary admissions. Notification of next of kin. Restriction on right to leave. Commitment proceedings. Continuation of confinement. Probable cause hearing.

(a) Any hospital for psychiatric disabilities may receive for observation and treatment any person who in writing requests to be received; but no such person shall be confined in any such hospital for psychiatric disabilities for more than three business days, after he or she has given notice in writing of his or her desire to leave, unless an application for commitment has been filed in a court of competent jurisdiction. Such person shall be informed at the time of such admission concerning such patient’s ability to leave after three days’ notice pursuant to this subsection and shall also be informed that an application may be filed under subsection (e) of this section in which case such patient’s ability to leave may be delayed in accordance with the provisions of said subsection.

(b) Any person desiring admission to a hospital for psychiatric disabilities for care and treatment of psychiatric disabilities may be admitted as a patient without making formal or written application therefor if the superintendent deems such person clinically suitable for such admission, care and treatment, and any such patient may be free to leave such hospital at any time after admission.

(c) Any person for whom a conservator of the person has been appointed in accordance with sections 45a-644 to 45a-662, inclusive, may request admission to a hospital for psychiatric disabilities and such hospital may admit such person. The hospital shall notify the conservator and the probate court which appointed the conservator of the admission not later than five business days after such admission. The probate court shall, not later than ten business days after such notice, appoint a physician who is a psychiatrist from the list provided by the Commissioner of Mental Health and Addiction Services as set forth in subsection (c) of section 17a-498. The physician shall examine the patient within ten business days of his appointment to determine if the patient has given informed consent to his or her hospitalization. The physician shall make a report forthwith to the court. If the court concludes that the patient did not give informed consent to the hospitalization, the court, on its own motion, may proceed in the manner provided in subsections (a), (b), (c) and (f) of section 17a-498. All costs and expenses, including Probate Court entry fees, shall be paid by the patient or, if he has a conservator of the estate, by such conservator.

(d) Whenever a person is admitted to a hospital for psychiatric disabilities under the provisions of this section, such person, if he or she consents in writing at the time of admission, shall furnish the name of his or her next of kin or a close friend. The person in charge of such hospital shall notify such next of kin or close friend of the admission of such patient and the discharge of such patient, provided such patient consents in writing to any such notification.

(e) Whenever a person is confined to a hospital for psychiatric disabilities under the provisions of this section and gives notice of the desire to leave under subsection (a) hereof, any person, including the person in charge of such hospital, may institute proceedings for his or her commitment in the court of probate having jurisdiction in the town where such hospital is located. In such event, such confinement shall be continued for an additional period of time in order for the respondent to prepare for the hearing to be held upon such application, provided no such confinement shall be continued for more than fifteen days from the date of the filing of the notice in writing of the desire to leave, and provided further such person shall not be confined in any hospital, either public or private, upon an emergency certificate issued prior to discharge and within fifteen days excluding Saturdays, Sundays and holidays, after such person gives notice of his or her desire to leave, as provided in subsection (a) of this section. Such respondent shall have the right to a probable cause hearing under the provisions of section 17a-502.

(1949 Rev., S. 2655; 1963, P.A. 320; P.A. 76-227, S. 5, 7; P.A. 77-4, S. 1, 2; 77-595, S. 5, 9; P.A. 78-126, S. 1; P.A. 80-189, S. 2; P.A. 83-128; P.A. 95-257, S. 11, 48, 58; June 18 Sp. Sess. P.A. 97-11, S. 55, 65; P.A. 09-145, S. 6.)

History: 1963 act added Subsec. (b); P.A. 76-227 required that person be notified when admitted of his ability to leave after ten days’ notice; P.A. 77-4 changed effective date of 1976 act from March 1, 1977, to October 1, 1977; P.A. 77-595 replaced ten-day confinement with five-day confinement, excluding weekends and holidays and added reference to applications under newly added Subsec. (c) re commitment proceedings instituted upon patient giving notice of desire to leave; P.A. 78-126 inserted new Subsec. (c) re next-of-kin and redesignated former Subsec. (c) as Subsec. (d); P.A. 80-189 added proviso in Subsec. (d) re confinement under emergency certificate after patient gives notice of desire to leave; P.A. 83-128 inserted new Subsec. (c) re procedure for voluntary admission of person for whom a conservator of the person has been appointed, relettering former Subsecs. (c) and (d) accordingly; Sec. 17-187 transferred to Sec. 17a-506 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (a) to make technical change and to reduce confinement time, after giving of notice, from five days, excluding Saturdays, Sundays and holidays, to three business days, effective July 1, 1997; P.A. 09-145 amended Subsec. (c) by replacing “panel” with “list” and making technical changes.

Persuading plaintiff by fraud and deceit to sign voluntary commitment held a tort “unaccompanied by force” under former statute of limitation. 123 C. 651. To impose duty on institution to inform inmate of right to obtain release, something more than expression of desire must be shown. 124 C. 170.

When release of sixteen-year-old voluntary patient required. 30 CS 320. Cited. 33 CS 193.



Section 17a-506a - Voluntary admissions. Notification of commissioner. Maintenance of identifying information.

Whenever a person is voluntarily admitted to a hospital for persons with psychiatric disabilities, as defined in section 17a-495, for care and treatment of a psychiatric disability and not solely for being an alcohol-dependent person or a drug-dependent person as those terms are defined in section 17a-680, the hospital shall forthwith notify the Commissioner of Mental Health and Addiction Services of such admission and provide identifying information including, but not limited to, name, address, sex, date of birth and the date of admission. The commissioner shall maintain such identifying information on all such admissions occurring on and after October 1, 2013.

(P.A. 13-3, S. 10.)



Section 17a-507 - (Formerly Sec. 17-187a). Admission to general hospital having psychiatric facilities.

(a) Any general hospital having psychiatric facilities for care of inpatients may admit any person for observation and treatment without formal or written application if such hospital deems such person clinically suitable for such admission, observation and treatment, and any such person shall be free to leave such hospital at any time.

(b) Any such hospital may admit and detain persons under the provisions of sections 17a-498, 17a-502 and 17a-506 in the same manner as hospitals for psychiatric disabilities, including persons admitted under subsection (a) of this section for whom a certificate of emergency detention or a commitment order of a probate court has been made.

(1963, P.A. 277; P.A. 95-257, S. 48, 58; P.A. 07-217, S. 71.)

History: Sec. 17-187a transferred to Sec. 17a-507 in 1991; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.



Section 17a-508 - (Formerly Sec. 17-188). Commitment after expiration of specified period.

If any person who has been confined in any state hospital for psychiatric disabilities for a specified period of time pursuant to the order of any court has psychiatric disabilities at the expiration of such period, the person in charge of such hospital shall cause proceedings for the commitment of such person to be instituted in the probate court having jurisdiction in the town in which such hospital is located.

(1949 Rev., S. 2657; September, 1957, P.A. 11, S. 21; 1959, P.A. 243; P.A. 95-257, S. 48, 58.)

History: 1959 act deleted former requirement that welfare commissioner, upon certificate from superintendent or other person, cause proceedings to be instituted, and provided that person in charge of hospital do so; Sec. 17-188 transferred to Sec. 17a-508 in 1991; P.A. 95-257 replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995.



Section 17a-509 - (Formerly Sec. 17-191). Placement of persons with psychiatric disabilities in residential care homes or chronic and convalescent hospitals.

The superintendent or director of any state-operated facility, as defined in subsection (c) of section 17a-458, may place any person with psychiatric disabilities committed to such state-operated facility, if such person is no longer in need of active psychiatric treatment in such state-operated facility, in a residential care home licensed by the Department of Public Health in accordance with sections 19a-490 to 19a-503, inclusive, or a chronic and convalescent hospital, provided such person shall, despite such transfer, remain subject to the medical supervision of the superintendent or director of such state-operated facility, and such superintendent or director may, if medically indicated, order and provide for the return of any such patient to such state-operated facility, subject to any limitations of the term of commitment contained in the order of commitment under which such patient was committed to such state-operated facility. The provisions of this section shall not apply to any person who is under a term of imprisonment or who has not met the requirements of the condition of release set to provide the reasonable assurance of such person’s appearance in court.

(1955, S. 1512d; 1957, P.A. 79; 1959, P.A. 189; P.A. 75-528, S. 2, 15; P.A. 76-190, S. 6, 12; P.A. 79-610, S. 28; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 48, 58; P.A. 00-196, S. 52; P.A. 09-145, S. 8.)

History: 1959 act deleted former Subsec. (b) which required notifying welfare commissioner of transfer or return; P.A. 75-528 included directors, replaced state hospitals for the mentally ill with state-operated facilities and deleted Subsec. (b) re licensing of private boarding homes and authorization of chronic and convalescent hospitals; P.A. 76-190 excluded from provisions person imprisoned or not meeting release conditions which provide reasonable assurance of their appearance in court; P.A. 79-610 made department of health services rather than department of mental health licensing authority for private boarding homes for mental patients and replaced reference to Sec. 17-227 with references to Secs. 19-576 to 19-586; Sec. 17-191 transferred to Sec. 17a-509 in 1991; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and substituted “person with psychiatric disabilities” for “mentally ill person”, effective July 1, 1995; P.A. 00-196 made a technical change; P.A. 09-145 replaced “private boarding home for mental patients” with “residential care home”.



Section 17a-510 - (Formerly Sec. 17-192). Release or transfer; procedure.

Any person who is a patient in a hospital for psychiatric disabilities upon the order of any court of probate, or his or her representative, may make application to the court of probate for the district in which such hospital is located for his or her release from said hospital. Upon receipt of any such application, such court shall assign a time, not later than ten days thereafter, and a place for hearing such application, and shall cause reasonable notice thereof to be given to the applicant, the superintendent of the hospital where the applicant is confined and to such relative or relatives and friends as it deems advisable. Such notice shall inform the applicant that he or she has a right to be present at the hearing and to present evidence at the hearing; that he or she has a right to counsel; that he or she, if indigent, has a right to have counsel appointed to represent him or her; and that he or she has a right to cross-examine witnesses at any hearing upon such application. Notwithstanding the provisions of chapter 899, hospital records shall be admissible in evidence. Nothing herein shall prevent timely objection to the admissibility of evidence in accordance with the rules of civil procedure. Unless the court finds that further confinement of the applicant is necessary in accordance with the standards set forth in section 17a-498, the court shall order the release of such person. All of the expenses in connection with an application filed under this section shall be paid by the applicant, unless the applicant is indigent or otherwise unable to pay such expenses, in which case such expenses shall be paid by the state from funds appropriated to the Department of Mental Health and Addiction Services, in accordance with rates established by said department, and attorney’s fees shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such attorney’s fees, such fees shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund, provided in no event shall the expenses be paid for any one applicant for more than two hearings in any one year, including the hearing provided for in subsection (g) of section 17a-498. Such court may, for reasonable cause shown, order any person confined in a hospital for psychiatric disabilities to be removed to any other hospital for psychiatric disabilities in this state. If the officers, directors or trustees of a state hospital for psychiatric disabilities are notified by the superintendent of such institution or other person in a managerial capacity that he has reason to believe that any person committed thereto by order of a probate court does not have psychiatric disabilities or is not a suitable subject to be confined in such institution, or is appropriate for voluntary status, such officers, directors or trustees may discharge such person or convert the status of such person to voluntary status pursuant to section 17a-506. The superintendent or other director of such institution shall notify such person’s next of kin or close friend of such person’s discharge, provided such patient consents in writing to such notification.

(1949 Rev., S. 2652; P.A. 78-126, S. 3; P.A. 79-515, S. 5; P.A. 80-304, S. 2; 80-483, S. 76, 186; P.A. 83-295, S. 21; P.A. 85-523, S. 5, 9; P.A. 89-326, S. 4, 7; P.A. 94-204, S. 3, 5; P.A. 95-257, S. 11, 48, 58; P.A. 96-170, S. 13, 23; P.A. 97-90, S. 5, 6; June Sp. Sess. P.A. 98-1, S. 13, 14, 121.)

History: P.A. 78-126 added provision re notification of next-of-kin of patient’s discharge; P.A. 79-515 detailed procedure for release of patient and assessment of costs, replacing previous statement that court may order discharge upon application and satisfactory proof that person in question has been restored to reason; P.A. 80-304 replaced “court of competent jurisdiction” with “court of probate”; P.A. 80-483 made technical changes; P.A. 83-295 provided that fees for attorneys who represent indigent applicants shall be “established by” the judicial department; P.A. 85-523 provided application expenses shall be paid by department of mental health “in accordance with rates established by said department”; P.A. 89-326 provided that attorney’s fees shall be established by the probate court administrator, rather than by the judicial department, and be paid from the probate court administration fund, rather than funds appropriated to the judicial department; Sec. 17-192 transferred to Sec. 17a-510 in 1991; P.A. 94-204 added provisions re persons appropriate for voluntary status pursuant to Sec. 17a-506, effective June 7, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 96-170 changed funding of expenses of application from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998.

See Sec. 17a-474 re release and transfer of inmates of humane institutions.

See Sec. 17a-523 re inquiry into whether person is wrongly confined.

Cited. 173 C. 473; 192 C. 520; Id., 532.



Section 17a-511 - (Formerly Sec. 17-193). Transfer of patients by agreement.

(a) Any person who has been committed by any court to a hospital for psychiatric disabilities may be transferred to any other hospital for psychiatric disabilities upon agreement of the superintendents of the respective institutions from and to which it is desired to make such transfer, subject to the approval of the Commissioner of Mental Health and Addiction Services, or, in the case of a person under eighteen years of age, the approval of the Commissioner of Children and Families. Such agreement shall be in writing, executed in triplicate and in accordance with a form prescribed by the Attorney General, which form shall be uniform throughout the state. One copy of such agreement shall be filed for record in the court by which such person was committed and one copy retained in the files of each of the institutions participating in such transfer. Any such agreement shall have the same effect as an order of the court committing the person named therein. The conservator, overseer or any member of the family of any person so transferred, or his or her next friend, may make application to the court which made the order of commitment, for a revocation or modification of such agreement, and thereupon such court shall order such notice of the time and place of hearing thereon as it finds reasonable and upon such hearing may revoke, modify or affirm such transfer.

(b) Any person who has been voluntarily admitted to a hospital for psychiatric disabilities pursuant to section 17a-506 may, with the informed consent of such person, be transferred to any other hospital for psychiatric disabilities. If that person is subject to the jurisdiction of the Commissioner of Mental Health and Addiction Services, the transfer shall require the agreement of the superintendents of the respective institutions from and to which it is desired to make the transfer and the approval of the Commissioner of Mental Health and Addiction Services. If that person is under eighteen years of age and subject to the jurisdiction of the Commissioner of Children and Families, the transfer shall require the agreement of the superintendents of the respective institutions from and to which it is desired to make the transfer and the approval of the Commissioner of Children and Families. An agreement to transfer under this subsection shall be in writing, executed in triplicate and in accordance with a form prescribed by the Attorney General, which form shall be uniform throughout the state. One copy of the agreement shall be retained in the files of each of the institutions participating in the transfer and one copy shall be provided to the person who has been voluntarily admitted or to that person’s authorized representative. A transfer under this subsection shall not affect the person’s rights under the voluntary admission.

(1949 Rev., S. 2667; 1957, P.A. 40; P.A. 75-603, S. 11, 15; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 48, 58; P.A. 99-84, S. 1.)

History: P.A. 75-603 required approval of commissioner of children and youth services for transfers of patients under eighteen; Sec. 17-193 transferred to Sec. 17a-511 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; P.A. 99-84 divided section into subsections and added Subsec. (b) re transfer of person voluntarily admitted to hospital for psychiatric disabilities.



Section 17a-512 - (Formerly Sec. 17-194b). Definitions.

As used in sections 17a-499, 17a-509, 17a-512 to 17a-517, inclusive, 17a-520 and 17a-521, the term “hospital” shall mean a hospital for psychiatric disabilities or a mental hospital or institution which is administered by the Department of Mental Health and Addiction Services.

(P.A. 76-190, S. 1, 12; P.A. 95-257, S. 11, 48, 58.)

History: Sec. 17-194b transferred to Sec. 17a-512 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995.



Section 17a-513 - (Formerly Sec. 17-194c). Voluntary admission of inmates of correctional institutions in hospital for psychiatric disabilities.

The provisions of subsection (a) of section 17a-506 shall apply to any person who is in the custody of the Commissioner of Correction provided that no such person shall be received in a hospital for observation and treatment unless a physician designated by the Commissioner of Correction notifies in writing both the Commissioner of Correction and the Commissioner of Mental Health and Addiction Services that such person is in need of observation and treatment in a hospital for psychiatric disabilities. No such person shall be confined in any such hospital for more than ten days after he has given written notice of his desire to leave, without commitment, pursuant to the provisions of section 17a-498, by the court of probate for the district wherein such person is hospitalized. In the absence of such commitment, such person, if in the custody of the Commissioner of Correction, shall be returned to any institution administered by the Department of Correction as the Commissioner of Correction shall designate, unless his custody in the Commissioner of Correction has terminated, in which case he shall be discharged.

(P.A. 76-190, S. 2, 12; P.A. 95-257, S. 11, 48, 58.)

History: Sec. 17-194c transferred to Sec. 17a-513 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995.

Cited. 198 C. 397; 205 C. 27; 224 C. 168.

Cited. 21 CA 172.

Annotation to present section:

Cited. 224 C. 168.



Section 17a-514 - (Formerly Sec. 17-194d). Emergency confinement in hospital for psychiatric disabilities of inmates of correctional institutions.

Any person who is in the custody of the Commissioner of Correction who has suddenly become in need of care and treatment in a hospital for a psychiatric disorder, other than drug dependence, whom a physician designated by the Commissioner of Correction finds is a danger to himself or others or to the security or order of the institution wherein he is confined may be confined in a hospital under an emergency certificate as hereinafter provided, for not more than fifteen days without order of any court. If a written complaint for commitment of such person has been filed in the court of probate for the district wherein such person is hospitalized prior to the expiration of such fifteen days such confinement shall be continued under such emergency certificate for an additional thirty days, without further order, not more than forty-five days in all, until the completion of the probate proceedings. At any time such person is found not to be a person with psychiatric disabilities, the superintendent of such hospital shall immediately return him to any institution administered by the Department of Correction as the Commissioner of Correction shall designate, unless his custody in the Commissioner of Correction has terminated, in which case he shall be discharged. The emergency certificate provided for in this section shall be left with the person in charge of such hospital at the time of delivery of the person to such hospital and such certificate shall be dated not more than three days prior to its delivery, signed by a physician licensed to practice medicine and surgery under the provisions of chapter 370, who is designated by the Commissioner of Correction. Such certificate shall state the date of the personal examination of the person to be confined, which shall be not more than three days prior to the date of signature of the certificate, shall state the findings of the physician relative to the physical and mental condition of the person and the history of the case, if known, and shall state that it is the opinion of the physician that the person examined by him is in need of immediate care in a hospital. Prior to hospitalization under the provisions of this section, any person shall have the right to be examined by a physician of his own choosing, and if such physician concludes from his examination that such person does not have psychiatric disabilities, such person shall not be admitted to or detained in a hospital under the provisions of this section. If a person with psychiatric disabilities has been admitted to any hospital under the provisions of this section, the person in charge thereof shall cause proceedings to be instituted for the commitment, pursuant to the provisions of section 17a-498, of such person in the court of probate having jurisdiction in the town where such hospital is located. Any irregularity in the temporary confinement of such person shall be deemed cured by the judge of probate ordering his commitment, and no such commitment shall be invalid because of such irregularity.

(P.A. 76-190, S. 3, 12; P.A. 81-472, S. 31, 159; P.A. 90-209, S. 17; P.A. 95-257, S. 48, 58.)

History: P.A. 81-472 made technical changes; P.A. 90-209 deleted provisions re confinement under emergency certificates for certain drug-dependent persons; Sec. 17-194d transferred to Sec. 17a-514 in 1991; P.A. 95-257 replaced variants of “mentally ill” with “psychiatric disabilities”, effective July 1, 1995.

Cited. 198 C. 397; 205 C. 27; 210 C. 519.

Cited. 21 CA 172.



Section 17a-515 - (Formerly Sec. 17-194e). Commitment proceedings for inmates of correctional institutions to hospitals for psychiatric disabilities.

The provisions of section 17a-498 shall apply to any person regarding whom proceedings for commitment are being instituted under section 17a-513 or 17a-514, and to any other person in the custody of the Commissioner of Correction, except that if the court revokes the order of commitment, the person shall be returned to any institution administered by the Department of Correction as the Commissioner of Correction shall designate, unless his custody in the Commissioner of Correction has terminated, in which case he shall be discharged.

(P.A. 76-190, S. 4, 12.)

History: Sec. 17-194e transferred to Sec. 17a-515 in 1991.

Cited. 198 C. 397; 205 C. 27; 210 C. 519; 224 C. 168.

Cited. 21 CA 172.

Annotations to present section:

Cited. 224 C. 168; 230 C. 400.



Section 17a-516 - (Formerly Sec. 17-194f). Discharge from hospital of inmates of correctional institutions.

The provisions of section 17a-510 shall apply to any person committed to such hospital pursuant to sections 17a-514 and 17a-515, except that upon such discharge (1) the person shall be returned to any such institution administered by the Department of Correction as the Commissioner of Correction shall designate, unless his custody in the Commissioner of Correction has terminated and (2) the Commissioner of Correction shall notify the prosecuting official of any court in which any such person has criminal charges pending against him.

(P.A. 76-190, S. 7, 12.)

History: Sec. 17-194f transferred to Sec. 17a-516 in 1991.

Cited. 205 C. 27; 210 C. 519.



Section 17a-517 - (Formerly Sec. 17-194g). Hospitalization of desperate or dangerous individual in Whiting Forensic Division. Exception. Limitation on placement of inmate requiring maximum security conditions.

If any person in the custody of the Commissioner of Correction who is brought to a hospital pursuant to the provisions of sections 17a-499, 17a-509, 17a-512 to 17a-517, inclusive, 17a-520, 17a-521 and 54-56d is a desperate or dangerous individual, such person shall be hospitalized in the Whiting Forensic Division. If the Whiting Forensic Division is unable to accommodate such transfer, then such person shall remain in the custody of the commissioner at a correctional institution, there confined under appropriate care and supervision. Under no circumstances shall an inmate with psychiatric disabilities requiring maximum security conditions be placed in a state hospital for persons with psychiatric disabilities which does not have the facilities and trained personnel to provide appropriate care and supervision for such individuals.

(P.A. 76-190, S. 8, 12; P.A. 95-257, S. 20, 48, 50, 58; P.A. 05-19, S. 1.)

History: Sec. 17-194g transferred to Sec. 17a-517 in 1991; P.A. 95-257 replaced variants of term “mental illness” with “psychiatric disabilities” and substituted “Whiting Forensic Division” for “Whiting Forensic Institute”, effective July 1, 1995; P.A. 05-19 added reference to Sec. 54-56d.

Cited. 198 C. 397; 205 C. 27.

Cited. 21 CA 172.



Section 17a-518 - (Formerly Sec. 17-195). Transportation expense from community correctional centers to hospital and vice versa.

There shall be allowed and paid by the state for transporting any person from a community correctional center to any state hospital, or returning any person from such a hospital to a community correctional center, twenty-five cents per mile, to be computed from the community correctional center to the hospital and return, and for any necessary assistants in such cases, five dollars, the necessity of such assistance to be proved by the oath of the officer.

(1955, S. 1505d; 1963, P.A. 642, S. 14; 1969, P.A. 297.)

History: 1963 act substituted “state” for “county” jail; 1969 act substituted “community correctional center” for “jail”; Sec. 17-195 transferred to Sec. 17a-518 in 1991.



Section 17a-519 - (Formerly Sec. 17-196). Fees, compensation and costs.

Each officer or indifferent person making legal service of any order, notice, warrant or other paper under the provisions of sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, shall be entitled to the same compensation as is by law provided for like services in civil causes. Physicians, for examining a person alleged to have psychiatric disabilities and making a certificate as provided by said sections, shall be entitled to a reasonable compensation established by the Commissioner of Mental Health and Addiction Services. The fees of the courts of probate shall be such as are provided by law for similar services. The Superior Court, on an appeal, may tax costs at its discretion.

(1949 Rev., S. 2689; P.A. 85-523, S. 6, 9; P.A. 94-27, S. 10, 17; P.A. 95-257, S. 11, 48, 58.)

History: P.A. 85-523 transferred authority to set compensation rate from probate court to mental health commissioner; Sec. 17-196 transferred to Sec. 17a-519 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “have psychiatric disabilities” for “be mentally ill”, effective July 1, 1995.

See Sec. 52-261 re fees and expenses of officers and persons serving process.



Section 17a-520 - (Formerly Sec. 17-197). Commitment at expiration of term of imprisonment.

When any person has been transferred from any correctional institution to a state hospital for persons with psychiatric disabilities and is confined in such hospital at the time of the expiration of the term of imprisonment for which he was committed and then has psychiatric disabilities, the superintendent of such hospital shall cause proceedings for the commitment of such person to be instituted in the court of probate having jurisdiction in the town where such hospital is located, unless such person is already under an order of commitment of a court of probate. The court of probate shall appoint two physicians of recognized standing, and such physicians shall fully investigate the facts of the case and report to the court. If such physicians report that such person has psychiatric disabilities and the court so finds, it may order such person detained in such hospital until he has recovered his sanity. Any person committed under the provisions of this section may be paroled under the provisions of section 17a-521 or placed in a licensed boarding home under the provisions of section 17a-509. During the pendency of any application for commitment under the provisions of this section, any person may be detained at any state hospital for persons with psychiatric disabilities for a period not exceeding thirty days beyond the expiration of his sentence. Any person aggrieved by any order of a probate court under the provisions hereof may within thirty days appeal to the superior court for the judicial district having jurisdiction.

(1949 Rev., S. 2669; 1959, P.A. 223; P.A. 76-190, S. 9, 12; P.A. 78-280, S. 2, 127; P.A. 95-257, S. 52, 58.)

History: 1959 act deleted requirement for certifying facts to welfare commissioner and requiring him to institute commitment proceedings; P.A. 76-190 excluded from provision re institution of commitment proceedings involving prisoners in hospitals whose terms of imprisonment have expired those who are already under commitment order; P.A. 78-280 replaced “county” with “judicial district”; Sec. 17-197 transferred to Sec. 17a-520 in 1991; P.A. 95-257 replaced variants of term “mental illness” with “psychiatric disabilities”, effective July 1, 1995.



Section 17a-521 - (Formerly Sec. 17-198). Temporary leaves from institution. Return or recall of patient. Exception.

Except as otherwise provided in this section, the superintendent or keeper of any institution used wholly or in part for the care of persons with psychiatric disabilities or the director of the Whiting Forensic Division may, under such provisions or agreements as he deems advisable for psychiatric supervision, permit any patient of the institution under his charge temporarily to leave such institution, in charge of his guardian, relatives or friends, or by himself. A person confined to a hospital for psychiatric disabilities under the provisions of section 17a-584 may leave the hospital temporarily as provided under the provisions of section 17a-587. In the case of committed persons, the original order of commitment shall remain in force and effect during absence from the institution either on authorized or unauthorized leave until such patient is officially discharged by the authorities of such institution or such order is superseded by a court of competent jurisdiction. In the case of a patient on authorized leave, if it appears to be for the best interest of the public or for the interest and benefit of such patient, he may return or be returned by his guardian, relatives or friends or he may be recalled by the authorities of such institution, at any time during such temporary absence and prior to his official discharge. With respect both to patients on authorized and unauthorized leave, state or local police shall, on the request of the authorities of any such institution, assist in the rehospitalization of any patient on temporary leave or of any other patient committed to such institution by a court of competent jurisdiction or any person who is a patient under the provisions of section 17a-502, if, in the opinion of such authorities, the patient’s condition warrants such assistance. The expense, if any, of such recall or return shall, in the case of an indigent, be paid by those responsible for his support or, in the case of a pauper, by the state. Leave under this section shall not be available to any person who is under a term of imprisonment or who has not met the requirements of the condition of release set to provide reasonable assurance of such person’s appearance in court.

(1949 Rev., S. 2653; 1959, P.A. 365; 1961, P.A. 237; 1963, P.A. 314; 1967, P.A. 261, S. 1; 555, S. 70; P.A. 73-40; 73-616, S. 13; P.A. 75-476, S. 4, 6; P.A. 76-190, S. 10, 12; 76-435, S. 55, 82; P.A. 83-486, S. 3; P.A. 84-294, S. 11; P.A. 85-506, S. 24, 32; P.A. 90-209, S. 18; P.A. 95-257, S. 20, 48, 58.)

History: 1959 act added provision for police assistance in rehospitalization; 1961 act substituted “provisions” for “restrictions” and “patients” for “inmates”, and deleted the one-year time limit for such leaves; 1963 act provided that original commitment order remains in effect until official discharge “in the case of committed persons”; 1967 acts included directors of institutions for the drug dependent in provisions of section and struck out “the criminally mentally ill” in provision re construction of provisions; P.A. 73-40 made provisions applicable to directors of security treatment center; P.A. 73-616 substituted Sec. 53a-47 for repealed Sec. 54-37; P.A. 75-476 removed provision forbidding application of section to those against whom criminal proceedings are pending; P.A. 76-190 added provision excluding from applicability of section those imprisoned or who have not met release conditions set to reasonably assure their appearance in court; P.A. 76-435 replaced “security treatment center” with “Whiting Forensic Institute”; P.A. 83-486 replaced provision that a patient hospitalized under the provisions of Sec. 53a-47 may be permitted by the superintendent or keeper to temporarily leave the institution with provision that such a patient may leave the institution temporarily as provided under the provisions of Sec. 53a-47(f); P.A. 84-294 added language re patients on authorized or unauthorized leaves and added provision concerning police assistance for rehospitalization of any patient on temporary leave or any other patient committed to such institution by a court of competent jurisdiction or any person who is a patient under section 17-183; P.A. 85-506 added “Except as otherwise provided in this section”, rephrased provision concerning temporary leaves and replaced references to repealed Sec. 53a-47 with references to Secs. 17-257e and 17-257h; P.A. 90-209 deleted reference to institutions for the care of drug-dependent persons; Sec. 17-198 transferred to Sec. 17a-521 in 1991; P.A. 95-257 replaced “mental illness” and “mentally ill” with variant references to “psychiatric disabilities” and “Whiting Forensic Institute” with “Whiting Forensic Division”, effective July 1, 1995.

Legal presumptions created by commitment entirely removed by discharge of patient as cured. 113 C. 604.



Section 17a-522 - (Formerly Sec. 17-199). Recommitment of escaped persons.

The name of any person who has escaped from any institution for persons with psychiatric disabilities and has not been returned to such institution within one year thereafter shall be stricken from the records of such institution and such person shall not thereafter be returned to such institution except (1) upon further commitment by some court of competent jurisdiction, or (2) in the case of an acquittee committed to the jurisdiction of the Psychiatric Security Review Board pursuant to section 17a-582, by order of the Psychiatric Security Review Board. Upon such further commitment, the state or local police department shall, on the request of the authorities of any such institution, assist in the rehospitalization of such patient if, in the opinion of such authorities, the patient’s condition warrants such assistance. The expense, if any, of such return shall be paid by the patient or the patient’s legally liable relatives or, if none, by the state, but the expense provision herein contained shall not be construed to apply against a rehospitalized patient when criminal proceedings are pending against the patient.

(1949 Rev., S. 2658; 1967, P.A. 555, S. 71; P.A. 73-453; P.A. 90-209, S. 19; P.A. 95-257, S. 48, 58; P.A. 06-91, S. 1.)

History: 1967 act added “or drug dependent”; P.A. 73-453 added provisions re police assistance for rehospitalization of escaped patient and assessment of expense of return; P.A. 90-209 deleted reference to institutions for drug-dependent persons; Sec. 17-199 transferred to Sec. 17a-522 in 1991; P.A. 95-257 replaced “the mentally ill” with “persons with psychiatric disabilities”, effective July 1, 1995; P.A. 06-91 designated existing provision re court’s authority to recommit an escaped person with a psychiatric disability as Subdiv. (1), added Subdiv. (2) re Psychiatric Security Review Board’s authority to recommit an acquittee under said board’s jurisdiction and made technical changes.

After a person’s name is stricken from the records, he is no longer subject to legal confinement and future periods cannot be calculated in the five years of incurable mental illness prerequisite to divorce. 16 CS 129.



Section 17a-523 - (Formerly Sec. 17-200). Commission to inquire whether person is wrongly confined.

Any judge of the Superior Court, on information to him that any person is unjustly deprived of his liberty by being detained or confined in any hospital for psychiatric disabilities, or in any place for the detention or confinement of persons with psychiatric disabilities, or in custody and control of any individual under an order of a court of probate, may appoint a commission of not fewer than two persons, who, at a time and place appointed by them, shall hear any evidence offered regarding the case. Such commission need not summon the party claimed to be unjustly confined before it, but shall have one or more private interviews with him and shall also make inquiries of the physicians and other persons having charge of such place of detention or confinement, and within a reasonable time thereafter report to such judge the facts and its opinion thereon. If, in its opinion, such person is not legally detained or confined in such place, or is cured, or his confinement is no longer beneficial or advisable, such judge shall order his discharge; but no commission shall be appointed with reference to the same person more often than once in six months. The judge before whom any of the proceedings provided for in this section are had may tax reasonable costs at his discretion.

(1949 Rev., S. 2682; P.A. 86-371, S. 15, 45; P.A. 90-271, S. 12, 24; P.A. 95-257, S. 48, 58; P.A. 09-145, S. 9.)

History: P.A. 86-371 deleted reference to detention or confinement in “any inebriate hospital in this state”; P.A. 90-271 made a technical change; Sec. 17-200 transferred to Sec. 17a-523 in 1991; P.A. 95-257 replaced variants of “mental illness” and “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 09-145 made a technical change.

See Sec. 17a-510 re procedure for release or transfer of patient in hospital for the mentally ill.

See Sec. 46b-1 re wrongful confinement considered as family relations matter.

Cited. 173 C. 473.

Inquest procedure violates due process. 30 CS 320.



Section 17a-524 - (Formerly Sec. 17-201). Writ of habeas corpus.

Each person confined in a hospital for psychiatric disabilities in this state shall be entitled to the benefit of the writ of habeas corpus, and the question of the legality of such confinement in a hospital for psychiatric disabilities shall be determined by the court or judge issuing such writ. Such writ shall be directed to the superintendent or director of the hospital and, if illegality or invalidity of the commitment is alleged in such writ, a copy shall also be directed to the judge of the committing court as to such claim, and such judge shall be represented by the state’s attorney for the judicial district wherein such committing court is located. If the court or judge before whom such case is brought decides that the confinement is not illegal, such decision shall be no bar to the issuing of such writ a second time, if it is claimed that such person is no longer subject to the condition for which he was confined. Such writ may be applied for by such confined person or on his behalf by any relative, friend or person interested in his welfare. No court fees shall be charged against the superintendent or director of the hospital or the judge.

(1949 Rev., S. 2654; 1959, P.A. 461; 1967, P.A. 555, S. 72; P.A. 78-280, S. 2, 127; P.A. 79-515, S. 7; P.A. 95-257, S. 48, 58.)

History: 1959 act provided for determining question of legality of commitment, stated to whom writs to be directed and prohibited assessment of court fees against hospital superintendent or probate judge; 1967 act added drug dependent as separate category; P.A. 78-280 replaced “county” with “judicial district”; P.A. 79-515 included reference to hospital directors and replaced references to commitment for mental illness or drug dependence and determination of mental illness or drug dependence with references to confinement for mental illness and determination of legality or illegality of confinement; Sec. 17-201 transferred to Sec. 17a-524 in 1991; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995.

Cited. 168 C. 498; 173 C. 473; 174 C. 464; 189 C. 566.

Cited. 30 CS 320.



Section 17a-525 - (Formerly Sec. 17-202). Appeal.

Any person aggrieved by an order, denial or decree of a Probate Court under sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, including any relative or friend, on behalf of any person found to have psychiatric disabilities, shall have the right of appeal in accordance with sections 45a-186 to 45a-193, inclusive. On the trial of an appeal, the Superior Court may require the state’s attorney or, in the state’s attorney’s absence, some other practicing attorney of the court to be present for the protection of the interests of the state and of the public.

(1949 Rev., S. 2673; P.A. 94-27, S. 11, 17; P.A. 95-257, S. 48, 58; P.A. 13-81, S. 3.)

History: Sec. 17-202 transferred to Sec. 17a-525 in 1991; P.A. 94-27 deleted reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 substituted “have psychiatric disabilities” for “be mentally ill”, effective July 1, 1995; P.A. 13-81 replaced provision re right to appeal as in other cases with provision re right to appeal in accordance with Secs. 45a-186 to 45a-193, deleted provisions re appellant giving bond, and made technical changes.



Section 17a-526 - (Formerly Sec. 17-203). Commitment suspended on bond for confinement.

The Court of Probate, before or pending or in the absence of an appeal, and the Superior Court, after finding on an appeal that such person has psychiatric disabilities, may, in its discretion, suspend the commitment of such person to a hospital for psychiatric disabilities and continue such suspension for such time as it deems advisable, if any suitable person gives a bond to the satisfaction of such court, conditioned for the confinement of such person in a suitable place of detention other than a hospital for psychiatric disabilities and for answering all damages which any person suffers in consequence of such suspension; but, in such case, the court may make the order of commitment whenever reasonable cause therefor is shown. After a person has been committed to a hospital for psychiatric disabilities, the court may suspend his confinement in such hospital upon the giving of bond as above set forth, such suspension to continue until terminated by the court.

(1949 Rev., S. 2674; P.A. 95-257, S. 48, 58.)

History: Sec. 17-203 transferred to Sec. 17a-526 in 1991; P.A. 95-257 replaced “mentally ill” and “mental illness “ with variants of “psychiatric disabilities”, effective July 1, 1995.



Section 17a-527 - (Formerly Sec. 17-204). Court may direct as to care of mentally ill pending appeal.

Pending an appeal to the Superior Court, said court or, if said court is not in session, any judge of the Superior Court, may make and enforce such reasonable orders for the care and custody of the person complained of as it or such judge deems reasonable.

(1949 Rev., S. 2675.)

History: Sec. 17-204 transferred to Sec. 17a-527 in 1991.



Section 17a-528 - (Formerly Sec. 17-205a). Payment of commitment and transportation expenses.

(a) When any person is found to have psychiatric disabilities, and is committed to a state hospital for psychiatric disabilities, upon proceedings had under sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, all fees and expenses incurred upon the probate commitment proceedings, payment of which is not otherwise provided for under said sections, shall be paid by the state within available appropriations from funds appropriated to the Department of Mental Health and Addiction Services in accordance with rates established by said department; and, if such person is found not to have psychiatric disabilities, such fees and expenses shall be paid by the applicant.

(b) Within available appropriations, the expenses, if any, of necessary transportation (1) from a state-aided, town-aided or other municipal-aided hospital to a state-operated facility, as defined in section 17a-458, for detention of any person under section 17a-502; (2) for any voluntary patient who wishes to have emergency treatment for conditions defined in section 17a-502 at any such state-operated facility; (3) for any patient who has been released on leave from any such state-operated facility and wishes to return; or (4) for persons authorized by the Department of Mental Health and Addiction Services to receive inpatient psychiatric services in a facility under contract with the department to provide such services, shall be paid by the state, unless, after investigation, the Department of Administrative Services determines such person is able to pay for the same. The presence of an appropriate emergency certificate under section 17a-502 shall be sufficient for payment by the state under subdivision (1) of this subsection, regardless of the eventual commitment or noncommitment of the person to the facility. The Commissioner of Mental Health and Addiction Services may adopt regulations concerning the payment of transportation expenses by the state under this subsection.

(c) The expenses of medically necessary transportation from any facility operated by the state to any other such facility shall be assumed by the facility which initiated the transfer of such person.

(February, 1965, P.A. 435, S. 1; 1967, P.A. 355; P.A. 76-151; P.A. 77-595, S. 8; P.A. 78-372, S. 6, 7; P.A. 85-408, S. 1, 3; 85-523, S. 7, 9; P.A. 86-371, S. 16, 45; P.A. 90-209, S. 25; 90-230, S. 25, 101; P.A. 94-27, S. 12, 17; P.A. 95-257, S. 11, 48, 58; June 18 Sp. Sess. P.A. 97-8, S. 11, 88; June Sp. Sess. P.A. 99-2, S. 22, 72.)

History: 1967 act added “town-aided or other municipal-aided” hospital to Subsec. (b); P.A. 76-151 added Subsec. (c) re assumption of transportation expenses between state facilities; P.A. 77-595 expanded Subsec. (b) provisions and removed limitation to ambulance transportation and rephrased Subsec. (c) making it applicable to “medically” necessary transportation; P.A. 78-372 replaced “complainant” with “applicant” in Subsec. (a) and amended Subsec. (b) to rephrase Subdiv. (4) and replace department of finance and control with department of administrative services pursuant to provisions of P.A. 77-614 and to add provision re adoption of regulations by mental health commissioner; P.A. 85-408 amended Subsec. (b) to provide for payment by the state for the cost of transporting a person to a general hospital for treatment which is certified by the hospital to the department of mental health; P.A. 85-523 required that payment of fees and expenses incurred upon probate commitment proceedings which is not otherwise provided for under chapter shall be paid by department of mental health in accordance with rates set by department; P.A. 86-371 made technical changes and added Subsec. (d) re payment of transportation expenses for alcoholism patients; P.A. 90-209 deleted Subsec. (d) re transportation expenses for certain alcoholism patients; P.A. 90-230 corrected an internal reference in Subsec. (d), but had no effect, that Subsec. having been repealed; Sec. 17-205a transferred to Sec. 17a-528 in 1991; P.A. 94-27 amended Subsec. (a) to delete reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted variants of “psychiatric disabilities” for “mentally ill” and “mental illness”, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 added Subdiv. (b)(4) re inpatient psychiatric services, effective July 1, 1997; June Sp. Sess. P.A. 99-2 amended Subsec. (b) by adding “Within available appropriations”, effective July 1, 1999.

Cited. 192 C. 520.

Does not pertain to one transferred to a state hospital after being committed to jail on binding over process. 14 CS 33.



Section 17a-540 - (Formerly Sec. 17-206a). Definitions.

As used in sections 17a-540 to 17a-550, inclusive, unless otherwise expressly stated or unless the context otherwise requires:

(1) “Facility” means any inpatient or outpatient hospital, clinic or other facility for the diagnosis, observation or treatment of persons with psychiatric disabilities;

(2) “Patient” means any person being treated in a facility;

(3) “Persons with psychiatric disabilities” means those children and adults who are suffering from one or more mental disorders, as defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”;

(4) “Voluntary patient” means any patient sixteen years of age or older who applies in writing for and is admitted to a hospital for observation, diagnosis or treatment of a mental disorder or any patient under sixteen years of age whose parent or legal guardian applies in writing for such observation, diagnosis or treatment;

(5) “Involuntary patient” means any patient hospitalized pursuant to an order of a judge of the Probate Court after an appropriate hearing or a patient hospitalized for emergency diagnosis, observation or treatment upon certification of a qualified physician;

(6) “Family” means spouse or next of kin;

(7) “Head of the hospital” or “head of the facility” means the superintendent or medical director of a hospital or facility, or his designated delegate;

(8) “Informed consent” means permission given competently and voluntarily after a patient has been informed of the reason for treatment, the nature of the proposed treatment, the advantages or disadvantages of the treatment, medically acceptable alternative treatment, the risks associated with receiving the proposed treatment and the risk of no treatment;

(9) “Medically harmful” means capable of inflicting serious mental or physical injury on the patient, or producing in the patient a disturbed mental state or impaired judgment which may be grossly detrimental to his physical or mental well being;

(10) “Psychosurgery” means those operations defined as lobotomy, psychiatric surgery, behavioral surgery and all other forms of brain surgery, if the surgery is performed for the purpose of modification or control of thoughts, feelings, actions or behavior rather than the treatment of a known and diagnosed physical disease of the brain;

(11) “Shock therapy” means a form of psychiatric treatment in which electric current, insulin, carbon dioxide or indoklon, or other similar agent, is administered to the patient and results in a loss of consciousness or a convulsive or comatose reaction;

(12) “Direct threat of harm” means that the patient’s clinical history demonstrates a pattern of serious physical injury or life-threatening injury to self or to others which is caused by the psychiatric disabilities with which the patient has been diagnosed and is documented by objective medical and other factual evidence. Such evidence of past pattern of dangerous behavior shall be manifested in the patient’s medical history and there shall exist a high probability that the patient will inflict substantial harm on himself or others; and

(13) “Special limited conservator” means a licensed health care provider with specialized training in the treatment of persons with psychiatric disabilities appointed by a judge of the Probate Court with specific authority to consent to the administration of medication to a defendant during the pendency of such defendant’s placement in the custody of the Commissioner of Mental Health and Addiction Services pursuant to section 54-56d. Upon the termination of the patient’s placement in the custody of the commissioner pursuant to section 54-56d, the special limited conservatorship shall automatically terminate.

(1971, P.A. 834, S. 1; P.A. 74-8, S. 1, 2; 74-9, S. 1, 2; P.A. 78-219, S. 5; P.A. 93-369, S. 2; P.A. 95-257, S. 48, 58; P.A. 04-160, S. 1.)

History: P.A. 74-8 redefined “voluntary patient” by replacing “over sixteen years of age” with “sixteen years of age or older”; P.A. 74-9 added Subdiv. (i) defining “medically harmful”; P.A. 78-219 defined “psychosurgery” and “shock therapy” in new Subdivs. (j) and (k) and referred to “most recent” edition of Manual of Mental Disorders in Subdiv. (c) rather than the “second” “1968” edition; Sec. 17-206a transferred to Sec. 17a-540 in 1991; P.A. 93-369 changed “the mentally disordered” to “persons with a mental illness”, redefined “informed consent” and added definition of “direct threat of harm”; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; P.A. 04-160 redesignated Subdivs. (a) to (l) as Subdivs. (1) to (12), made technical changes and added Subdiv. (13) defining “special limited conservator”.

Cited. 213 C. 548.

Cited. 17 CA 130.

Sixteen-year-old voluntary patient’s rights same as adult. 30 CS 320. Cited. 33 CS 191.

Annotations to present section:

Cited. 233 C. 44. Conserved person may bring an action on her own behalf pursuant to patients’ bill of rights; action on behalf of a conserved person may be brought by a next friend pursuant to patients’ bill of rights where there are exceptional circumstances. 252 C. 68. Superior Court has subject matter jurisdiction over a complaint brought pursuant to patients’ bill of rights. Id.

Cited. 44 CS 53.

Subdiv. (1) (former Subdiv. (a)):

Term “other facility” does not encompass correctional institutions. 269 C. 802.



Section 17a-541 - (Formerly Sec. 17-206b). Deprivation of rights of patient prohibited. Exception.

No patient hospitalized or treated in any public or private facility for the treatment of persons with psychiatric disabilities shall be deprived of any personal, property or civil rights, including the right to vote, hold or convey property, and enter into contracts, except in accordance with due process of law, and unless such patient has been declared incapable pursuant to sections 45a-644 to 45a-662, inclusive. Any finding of incapability shall specifically state which civil or personal rights the patient is incapable of exercising.

(1971, P.A. 834, S. 2; P.A. 93-369, S. 3; P.A. 95-257, S. 48, 58; P.A. 96-202, S. 1; June Sp. Sess. P.A. 98-1, S. 15, 121.)

History: Sec. 17-206b transferred to Sec. 17a-541 in 1991; P.A. 93-369 changed “the mentally disordered” to “persons with a mental illness”; P.A. 95-257 substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; P.A. 96-202 changed “incompetent” to “incapable”; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998.

See Sec. 9-159s re notice to certain guardians and conservators of voting opportunities presented to patients.

See Sec. 45a-703 re determinations of competency to vote.

Cited. 210 C. 806. Right to treatment and safe environment applies whether confinement voluntary or involuntary. 213 C. 548. Cited. 230 C. 828; 235 C. 426.

Cited. 17 CA 130.

A child 17 years of age may demand, on his own authority, release from a psychiatric institution to which he was voluntarily admitted at 15 years of age upon written request of his parents. 30 CS 886.

Annotations to present section:

Cited. 235 C. 426.

Cited. 44 CS 53.



Section 17a-542 - (Formerly Sec. 17-206c). Humane and dignified treatment required. Formulation of discharge plan.

Every patient treated in any facility for treatment of persons with psychiatric disabilities shall receive humane and dignified treatment at all times, with full respect for his personal dignity and right to privacy. Each patient shall be treated in accordance with a specialized treatment plan suited to his disorder. Such treatment plan shall include a discharge plan which shall include, but not be limited to, (1) reasonable notice to the patient of his impending discharge, (2) active participation by the patient in planning for his discharge and (3) planning for appropriate aftercare to the patient upon his discharge.

(1971, P.A. 834, S. 3; P.A. 82-329, S. 1, 3; P.A. 93-369, S. 4; P.A. 95-257, S. 48, 58.)

History: P.A. 82-329 clarified that specialized treatment plans include a discharge plan; Sec. 17-206c transferred to Sec. 17a-542 in 1991; P.A. 93-369 changed “the mentally disordered” to “persons with a mental illness”; P.A. 95-257 substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995.

Cited. 210 C. 806. Issue is whether good faith efforts made to improve health. 213 C. 548. Cited. 221 C. 346.

Cited. 13 CA 493; 17 CA 130.

Annotations to present section:

Cited. 233 C. 44.

Cited. 44 CS 53.



Section 17a-543 - (Formerly Sec. 17-206d). Procedures governing medication, treatment, psychosurgery and shock therapy.

(a) No patient shall receive medication for the treatment of the psychiatric disabilities of such patient without the informed consent of such patient, except in accordance with procedures set forth in subsections (b), (d), (e) and (f) of this section or in accordance with section 17a-543a, 17a-566 or 54-56d.

(b) No medical or surgical procedures may be performed without the patient’s written informed consent or, if the patient has been declared incapable of caring for himself or herself pursuant to sections 45a-644 to 45a-662, inclusive, and a conservator of the person has been appointed pursuant to section 45a-650, the written consent of such conservator. If the head of the hospital, in consultation with a physician, determines that the condition of an involuntary patient not declared incapable of caring for himself or herself pursuant to said sections is of an extremely critical nature and the patient is incapable of informed consent, medical or surgical procedures may be performed with the written informed consent of: (1) The patient’s health care representative; (2) the patient’s conservator or guardian, if he or she has one; (3) the patient’s next of kin; (4) a person designated by the patient pursuant to section 1-56r; or (5) a qualified physician appointed by a judge of the Probate Court. Notwithstanding the provisions of this section, if obtaining the consent provided for in this section would cause a medically harmful delay to a voluntary or involuntary patient whose condition is of an extremely critical nature, as determined by personal observation by a physician or the senior clinician on duty, emergency treatment may be provided without consent.

(c) No psychosurgery or shock therapy shall be administered to any patient without the patient’s written informed consent, except as provided in this subsection. Such consent shall be for a maximum period of thirty days and may be revoked at any time. If it is determined by the head of the hospital and two qualified physicians that the patient has become incapable of giving informed consent, shock therapy may be administered upon order of the Probate Court if, after hearing, such court finds that the patient is incapable of informed consent and there is no other, less intrusive beneficial treatment. An order of the Probate Court authorizing the administration of shock therapy pursuant to this subsection shall be effective for not more than forty-five days.

(d) A facility may establish an internal procedure governing decisions concerning involuntary medication treatment for inpatients. Such procedure shall provide (1) that any decision concerning involuntary medication treatment shall be made by a person who is not employed by the facility in which the patient is receiving treatment, provided the selection of such person shall not be made until the patient’s advocate has had reasonable opportunity to discuss such selection with the facility, (2) written and oral notification to the patient of available advocacy services, (3) notice to the patient and the patient’s advocate, if one has been chosen, of any proceeding for the determination of the necessity for involuntary treatment not less than forty-eight hours prior to such proceeding, (4) the right of the patient to representation during any such proceeding, (5) questioning of any witness at any such proceeding including, if requested, one or both of the physicians who made the determination pursuant to subsection (e) of this section concerning the patient’s capacity to give informed consent and the necessity of medication for the patient’s treatment, and (6) a written decision. If a decision is made in accordance with the standards set forth in this section that a patient shall receive involuntary medication, and there is substantial probability that without such medication for the treatment of the psychiatric disabilities of the patient the condition of the patient will rapidly deteriorate, such involuntary medication may be provided for a period not to exceed thirty days or until a decision is made by the Probate Court under subsection (e) or (f) of this section, whichever is sooner.

(e) (1) (A) If it is determined by the head of the hospital and two qualified physicians that a patient is incapable of giving informed consent to medication for the treatment of the patient’s psychiatric disabilities and such medication is deemed to be necessary for the patient’s treatment, a facility may utilize the procedures established in subsection (d) of this section and may apply to the Probate Court for appointment of a conservator of the person with specific authority to consent to the administration of medication or, in a case where a conservator of the person has previously been appointed under section 45a-650, the facility or the conservator may petition the Probate Court to grant such specific authority to the conservator. The Probate Court may appoint a conservator with such specific authority pursuant to this subparagraph if the court finds by clear and convincing evidence that the patient is incapable of giving informed consent to medication for the treatment of the patient’s psychiatric disability and such medication is necessary for the patient’s treatment.

(B) The conservator shall meet with the patient and the physician, review the patient’s written record and consider the risks and benefits from the medication, the likelihood and seriousness of adverse side effects, the preferences of the patient, the patient’s religious views, and the prognosis with and without medication. After consideration of such information, the conservator shall either consent to the patient receiving medication for the treatment of the patient’s psychiatric disabilities or refuse to consent to the patient receiving such medication.

(2) The authority of a conservator to consent to the administration of medication under subdivision (1) of this subsection shall be effective for not more than one hundred twenty days. In the case of continuous hospitalization of the patient beyond such one hundred twenty days, if the head of the hospital and two qualified physicians determine that the patient continues to be incapable of giving informed consent to medication for the treatment of the patient’s psychiatric disabilities and such medication is deemed to be necessary for the patient’s treatment, the authority of the conservator to consent to the administration of medication may be extended for a period not to exceed one hundred twenty days by order of the Probate Court without a hearing upon application by the head of the hospital. Prompt notice of the order shall be given to the patient, conservator and facility.

(f) (1) If it is determined by the head of the hospital and two qualified physicians that (A) a patient is capable of giving informed consent but refuses to consent to medication for treatment of the patient’s psychiatric disabilities, (B) there is no less intrusive beneficial treatment, and (C) without medication, the psychiatric disabilities with which the patient has been diagnosed will continue unabated and place the patient or others in direct threat of harm, the facility may utilize the procedures established in subsection (d) of this section and may apply to the Probate Court to authorize the administration to the patient of medication for the treatment of the patient’s psychiatric disabilities, despite the refusal of the patient to consent to such medication. The Probate Court may authorize the administration of medication to the patient pursuant to this subdivision if the court finds by clear and convincing evidence that (i) the patient is capable of giving informed consent but refuses to consent to medication for treatment of the patient’s psychiatric disabilities, (ii) there is no less intrusive beneficial treatment, and (iii) without medication, the psychiatric disabilities with which the patient has been diagnosed will continue unabated and place the patient or others in direct threat of harm.

(2) An order authorizing the administration of medication under subdivision (1) of this subsection shall be effective for not more than one hundred twenty days. In the case of continuous hospitalization of the patient beyond such one hundred twenty days, if the head of the hospital and two qualified physicians determine that (A) the patient continues to be capable of giving informed consent but refuses to consent to medication for treatment of the patient’s psychiatric disabilities, (B) there is no less intrusive beneficial treatment, and (C) without medication, the psychiatric disabilities with which the patient has been diagnosed will continue unabated and place the patient or others in direct threat of harm, the order may be extended for a period not to exceed one hundred twenty days by order of the Probate Court without a hearing. Prompt notice of the order shall be given to the patient and facility.

(g) If a decision has been made to administer involuntary medication to a patient pursuant to subsection (d) of this section, the patient may petition the Probate Court to expedite the hearing on an application filed by the facility pursuant to subsection (e) or (f) of this section or, if no application has been filed, to hold a hearing to decide whether to allow the administration of involuntary medication. Either hearing shall be held within fifteen days after the date of the patient’s petition.

(h) For the purposes of this section, “voluntary patient” means any patient sixteen years of age or older who applies in writing for, and is admitted to, a hospital for observation, diagnosis or treatment of a mental disorder.

(i) Unless there is a serious risk of harm to the patient or others, based upon the patient’s past history or current condition, nothing in this section authorizes any form of involuntary medical, psychological or psychiatric treatment of any patient who in the sincere practice of his or her religious beliefs is being treated by prayer alone in accordance with the principles and practices of a church or religious denomination by a duly accredited practitioner or ordained minister, priest or rabbi thereof. The Department of Mental Health and Addiction Services shall adopt regulations, in accordance with chapter 54, to implement the purposes of this subsection.

(1971, P.A. 834, S. 4; P.A. 74-35, S. 1, 2; P.A. 76-227, S. 6, 7; P.A. 77-4, S. 1, 2; 77-595, S. 9; P.A. 78-219, S. 1; P.A. 80-189, S. 3; P.A. 93-369, S. 1; P.A. 95-257, S. 5, 11, 48, 58; P.A. 96-180, S. 47, 166; 96-202, S. 2; 96-215, S. 1, 4; June 18 Sp. Sess. P.A. 97-8, S. 2, 88; P.A. 02-105, S. 4; P.A. 03-31, S. 1; P.A. 04-160, S. 2; P.A. 06-195, S. 61; P.A. 07-117, S. 1.)

History: P.A. 74-35 set forth conditions under which patient may be treated by procedures without his consent; P.A. 76-227 added feminine personal pronouns and forbade facility to require blanket consent to all procedures as condition of admission or treatment; P.A. 77-4 and 77-595 changed effective date of 1976 act from March 1, 1977, to October 1, 1977; P.A. 78-219 divided section into Subsecs. (a) to (c) and (e), prohibited forcing patients to accept unwanted medication or treatment except as provided, deleted references to electroshock therapy in previous provisions, deleted proviso for performing procedures on voluntary patient without his consent, replaced requirement that patient’s condition would be “immediately fatal” with “extremely critical” condition for emergency procedure with no one’s consent and required one rather than two consulting physicians and inserted new Subsec. (d) re psychosurgery and shock therapy; P.A. 80-189 clarified consent provisions re involuntary patients in Subsec. (b); Sec. 17-206d transferred to Sec. 17a-543 in 1991; P.A. 93-369 revised section by deleting former provisions re treatment of involuntary patients and substituting provisions that no patient shall receive medication or treatment of mental illness without informed consent of patient, except in accordance with section or Sec. 17a-566 or 54-56d, that no medical or surgical procedures may be performed without written informed consent of patient or conservator, unless condition is of critical nature, specifying that emergency treatment may be provided without consent and that facility may establish internal procedures re involuntary medication treatment of inpatients, and added provisions re content of such procedures, duration of order for medication, expedited hearing in probate court re order for involuntary medication and definition of voluntary patient; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; P.A. 96-180 made a technical correction in Subsec. (f), substituting reference to Subsec. (l) for Subsec. (h) of Sec. 17a-540, effective June 3, 1996; P.A. 96-202 made technical change in Subsec. (b)(1) adding reference to conservators; P.A. 96-215 inserted new Subsec. (d)(3) of Subsec. (d) requiring procedures to provide notice to patient or advocate re proceeding to determine necessity of involuntary treatment not less than 48 hours prior to proceedings and (d)(5) re questioning of physicians who made determination of capacity to give informed consent and necessity of medication, renumbering prior Subdivs. as necessary, amended Subsec. (e)(1) re appointment of conservator with specific authority and added Subdiv. (2) re authority of conservator to consent to medication, added Subsec. (f)(2) re duration of order authorizing administration of medication, deleted former Subsec. (g) re duration of medication order and hearing, relettering former Subsecs. (h) and (i) accordingly, amended redesignated Subdiv. (h) by changing age of “voluntary patient” from 18 to 16 years of age and added Subsecs. (i) and (j) re treatment by prayer alone unless serious risk of harm to patient or others and re regulations (Revisor’s note: P.A. 95-257 authorized substitution of “Department of Mental Health and Addiction Services” for “Department of Mental Health” in public and special acts of the 1996 session of the General Assembly); June 18 Sp. Sess. P.A. 97-8 combined the former Subsec. (j) with Subsec. (i) limiting the regulations requirement to (i) re religious beliefs, effective July 1, 1997; P.A. 02-105 added Subsec. (b)(3) allowing informed consent by a person designated by the patient pursuant to Sec. 1-56r and redesignating existing Subdiv. (3) as Subdiv. (4); P.A. 03-31 amended Subsec. (c) by replacing “other reasonable alternative procedure” with “other, less intrusive beneficial treatment” and adding provision re order of Court of Probate authorizing shock therapy to be effective for not more than 45 days; P.A. 04-160 added reference to Sec. 17a-543a in Subsec. (a) and made technical changes in Subsecs. (c), (d), (e), (f), (g) and (i); P.A. 06-195 amended Subsec. (b) by adding new Subdiv. (1) authorizing patient’s health care representative to provide written informed consent for medical or surgical procedures and renumbering existing Subdivs. (1) to (4) as Subdivs. (2) to (5), respectively; P.A. 07-117 inserted Subpara. (A) and (B) designators in Subsec. (e)(1), inserted in Subsecs. (e)(1)(A) and (f)(1) provisions re findings by clear and convincing evidence, and made technical changes throughout.

Cited. 17 CA 130.

Annotations to present section:

Cited. 233 C. 44.

Cited. 44 CS 53.



Section 17a-543a - Administration of medication to criminal defendant placed in custody of Commissioner of Mental Health and Addiction Services. Special limited conservator.

(a)(1)(A) If it is determined by the head of the hospital and two qualified physicians that a patient who is a defendant placed in the custody of the Commissioner of Mental Health and Addiction Services pursuant to section 54-56d is incapable of giving informed consent to medication for the treatment of the patient’s psychiatric disabilities and such medication is deemed to be necessary for the patient’s treatment, the facility in which the patient is placed may petition the probate court for the district in which such facility is located for appointment of a special limited conservator with specific authority to consent to the administration of medication, provided an employee of such facility shall not be appointed or serve as the special limited conservator. The provisions of section 45a-649 concerning issuance of a citation and notice, personal service and representation by, appointment of, and compensation of an attorney shall apply to any petition filed under this subsection as if such patient were a respondent under section 45a-649, except that (i) the court shall only be required to issue such citation and notice to the patient, the patient’s attorney and any conservator appointed for the patient, and (ii) the court, in its discretion, may order notice as it directs to other persons having an interest in the patient and to such persons the patient requests to be notified. The Probate Court may appoint a special limited conservator with such specific authority pursuant to this subparagraph if the court finds by clear and convincing evidence that the patient is incapable of giving informed consent to medication for the treatment of the patient’s psychiatric disabilities and such medication is necessary for the patient’s treatment. The Probate Court may grant the special limited conservator specific authority to consent to the release of the patient’s medical records to such facility if the court finds by clear and convincing evidence that the patient is unwilling or unable to release such records and such records are necessary to make decisions concerning the patient’s treatment.

(B) The special limited conservator shall meet with the patient and the physician, review the patient’s written record and consider the risks and benefits from the medication, the likelihood and seriousness of adverse side effects, the preferences of the patient, the patient’s religious views, and the prognosis with and without medication. After consideration of such information, the special limited conservator shall either consent to the patient receiving medication for the treatment of the patient’s psychiatric disabilities or refuse to consent to the patient receiving such medication.

(2) The authority of a special limited conservator to consent to the administration of medication under subdivision (1) of this subsection shall be effective for not more than one hundred twenty days. In the case of continuous hospitalization of the patient beyond such one hundred twenty days, if the head of the hospital and two qualified physicians determine that the patient continues to be incapable of giving informed consent to medication for the treatment of the patient’s psychiatric disabilities and such medication is deemed to be necessary for the patient’s treatment, the authority of the special limited conservator to consent to the administration of medication may be extended for a period not to exceed one hundred twenty days by order of the Probate Court without a hearing upon application by the head of the hospital. Prompt notice of the order shall be given to the patient, special limited conservator and facility.

(3) The reasonable compensation of a special limited conservator appointed under this subsection shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(b) (1) If it is determined by the head of the hospital and two qualified physicians that (A) a patient who is a defendant placed in the custody of the Commissioner of Mental Health and Addiction Services pursuant to section 54-56d is capable of giving informed consent but refuses to consent to medication for treatment of the patient’s psychiatric disabilities, (B) there is no less intrusive beneficial treatment, and (C) without medication, the psychiatric disabilities with which the patient has been diagnosed will continue unabated and place the patient or others in direct threat of harm, the facility in which the patient is placed may petition the probate court for the district in which such facility is located to authorize the administration to the patient of medication for the treatment of the patient’s psychiatric disabilities, despite the refusal of the patient to consent to such medication. The provisions of section 45a-649 concerning issuance of a citation and notice, personal service and representation by, appointment of, and compensation of an attorney shall apply to any petition filed under this subsection as if such patient were a respondent under section 45a-649, except that (i) the court shall only be required to issue such citation and notice to the patient, the patient’s attorney and any conservator appointed for the patient, and (ii) the court, in its discretion, may order notice as it directs to other persons having an interest in the patient and to such persons the patient requests to be notified. The Probate Court may authorize the administration of medication to the patient if the court finds by clear and convincing evidence that (I) the patient is capable of giving informed consent but refuses to consent to medication for treatment of the patient’s psychiatric disabilities, (II) there is no less intrusive beneficial treatment, and (III) without medication, the psychiatric disabilities with which the patient has been diagnosed will continue unabated and place the patient or others in direct threat of harm.

(2) An order authorizing the administration of medication under subdivision (1) of this subsection shall be effective for not more than one hundred twenty days. In the case of continuous hospitalization of the patient beyond such one hundred twenty days, if the head of the hospital and two qualified physicians determine that (A) the patient continues to be capable of giving informed consent but refuses to consent to medication for treatment of the patient’s psychiatric disabilities, (B) there is no less intrusive beneficial treatment, and (C) without medication, the psychiatric disabilities with which the patient has been diagnosed will continue unabated and place the patient or others in direct threat of harm, the order may be extended for a period not to exceed one hundred twenty days by order of the Probate Court without a hearing. Prompt notice of the order shall be given to the patient and facility.

(c) Unless there is a serious risk of harm to the patient or others, based upon the patient’s past history or current condition, nothing in this section authorizes any form of involuntary medical, psychological or psychiatric treatment of any patient who in the sincere practice of his or her religious beliefs is being treated by prayer alone in accordance with the principles and practices of a church or religious denomination by a duly accredited practitioner or ordained minister, priest or rabbi thereof.

(d) Nothing in this section shall be construed to limit the application of sections 45a-644 to 45a-663, inclusive, except as specifically provided in this section.

(P.A. 04-160, S. 3; P.A. 07-117, S. 2.)

History: P.A. 07-117 inserted Subpara. (A) and (B) designators in Subsec. (a)(1), inserted in Subsecs. (a)(1)(A) and (b)(1) provisions re notice pursuant to Sec. 45a-649, with enumerated exceptions, and findings by clear and convincing evidence, and made technical changes throughout.



Section 17a-544 - (Formerly Sec. 17-206e). Placement of patient in seclusion or mechanical restraint. Medication not to be used as substitute for habilitation.

(a) No patient may be placed involuntarily in seclusion or a mechanical restraint unless necessary because there is imminent physical danger to the patient or others and a physician so orders. A written memorandum of such order, and the reasons therefor, shall be placed in the patient’s permanent clinical record within twenty-four hours.

(b) Medication shall not be used as a substitute for an habilitation program.

(1971, P.A. 834, S. 5; P.A. 78-219, S. 2.)

History: P.A. 78-219 clarified provisions re placement of patient in seclusion, required that memorandum re seclusion of patient be included in clinical record within 24 hours and added Subsec. (b); Sec. 17-206e transferred to Sec. 17a-544 in 1991.

Cited. 17 CA 130.



Section 17a-545 - (Formerly Sec. 17-206f). Physical and psychiatric examinations.

Every patient hospitalized under any of sections 17a-540 to 17a-550, inclusive, shall receive a physical examination within five days of his hospitalization, and at least once each year thereafter. Every patient shall be examined by a psychiatrist within forty-eight hours of his hospitalization, and at least once each six months thereafter. Reports of all physical and psychiatric examinations shall be completed and signed by the examining physicians and made a part of the patient’s permanent clinical record.

(1971, P.A. 834, S. 6.)

History: Sec. 17-206f transferred to Sec. 17a-545 in 1991.

Cited. 17 CA 130.

A child 17 years of age may demand, on his own authority, release from a psychiatric institution to which he was voluntarily admitted at 15 years of age upon written request of his parents. 30 CS 886.



Section 17a-546 - (Formerly Sec. 17-206g). Communication by mail and telephone.

(a) Every patient shall be permitted to communicate by sealed mail with any individual, group or agency, except as provided in this section.

(b) Every hospital for treatment of persons with psychiatric disabilities shall furnish writing materials and postage to any patient desiring them.

(c) If the head of the hospital or his authorized representative receives a complaint from a person demonstrating that such person is receiving obscene, threatening or harassing mail from a patient, the head of the hospital or his authorized representative may, after providing a reasonable opportunity for the patient to respond to the complaint, restrict such patient’s mail to the complainant. The head of the hospital or his authorized representative shall notify the patient of the availability of advocacy services if such patient’s mailing rights are restricted. Any such restriction shall be noted in writing, signed by the head of the hospital, and made a part of the patient’s permanent clinical record.

(d) If the head of the hospital or his authorized representative determines that it is medically harmful to a patient to receive mail, all such correspondence shall be returned unopened to the sender, with an explanation, signed by the head of the hospital, for its return. A copy of this explanation shall be made a part of the patient’s permanent clinical record.

(e) Every patient shall be permitted to make and receive telephone calls, except as provided in this section. Public telephones shall be made available in appropriate locations.

(f) If the head of the hospital or his authorized representative determines that a patient has made obscene, threatening or harassing telephone calls, he may restrict such patient’s right to make telephone calls. Any such restriction shall be noted in writing, signed by the head of the hospital, and made a part of the patient’s permanent clinical record.

(g) If the head of the hospital or his authorized representative determines that it is medically harmful to a patient to make or receive telephone calls, this fact shall be explained, in writing, signed by the head of the hospital, to the patient’s family and any persons who regularly make calls to, or receive calls from, the patient. A copy of the explanation shall be signed by the head of the hospital and placed in the patient’s permanent clinical record.

(1971, P.A. 834, S. 7; P.A. 93-369, S. 5; P.A. 95-257, S. 48, 58; P.A. 96-121, S. 2, 3; P.A. 10-60, S. 3.)

History: Sec. 17-206g transferred to Sec. 17a-546 in 1991; P.A. 93-369 amended Subsec. (b) by changing “the mentally disordered” to “persons with a mental illness”; P.A. 95-257 substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; P.A. 96-121 inserted new Subsec. (c) re complaint of receipt of threatening or harassing mail from a patient and restriction by head of hospital of patient’s mail to complainant, relettering former Subsecs. (c) to (f) accordingly, effective May 24, 1996; P.A. 10-60 amended Subsecs. (a) and (e) by making technical changes and amended Subsecs. (c) and (f) by making conforming changes.

Cited. 213 C. 548.

Cited. 17 CA 130.



Section 17a-547 - (Formerly Sec. 17-206h). Visitors. Restrictions on mail, telephone and visitor privileges, when allowed.

(a) Every patient shall be permitted to receive visitors at regular visiting hours, except as herein provided. The head of the hospital shall: (1) Establish visiting hours, and inform all patients and their families and other visitors of these hours; and (2) designate the areas of the hospital where a patient may receive visitors, and inform all patients and their families and other visitors of these areas.

(b) If, because of extenuating circumstances, a patient’s family cannot visit during the regular visiting hours, the head of the hospital shall designate one two-hour period per week, at a mutually convenient time, during which the patient’s family may visit the patient.

(c) A patient’s clergyman, lawyer or physician may visit the patient at any reasonable time.

(d) If the head of the hospital determines that it is medically harmful for the patient to receive visitors, he shall so inform the patient’s family and other visitors. When the patient has recovered sufficiently to receive visitors, the head of the hospital shall immediately notify the patient’s family and other visitors who have requested notification. A copy of the notification of any restriction of visitors, and the reasons therefor, shall be signed by the head of the hospital and placed in the patient’s permanent clinical record.

(e) The provisions of this section shall not apply to any patient in a program or facility for the treatment of drug-dependent persons.

(f) No restriction of any patient’s rights to send and receive mail, make and receive telephone calls, or receive visitors shall be made in any manner, or for any reasons, other than prescribed in section 17a-546 and this section.

(1971, P.A. 834, S. 8; P.A. 78-219, S. 3; P.A. 82-329, S. 2, 3.)

History: P.A. 78-219 added Subsec. (f) re patient’s communication rights; P.A. 82-329 amended Subsec. (a) to require the head of a facility for the mentally disordered to designate those areas of the hospital where a patient may receive visitors; Sec. 17-206h transferred to Sec. 17a-547 in 1991.

Cited. 213 C. 548.

Cited. 17 CA 130.



Section 17a-548 - (Formerly Sec. 17-206i). Patient’s rights re clothing, possessions, money and access to records. List of rights to be posted.

(a) Any patient shall be permitted to wear his or her own clothes; to keep and use personal possessions including toilet articles; except for patients hospitalized in Whiting Forensic Division; to be present during any search of his personal possessions; to have access to individual storage space for such possessions; and in such manner as determined by the facility to spend a reasonable sum of his or her own money for canteen expenses and small purchases. These rights shall be denied only if the superintendent, director, or his authorized representative determines that it is medically harmful to the patient to exercise such rights. An explanation of such denial shall be placed in the patient’s permanent clinical record.

(b) In connection with any litigation related to hospitalization, or at any time following discharge from the facility, any patient or his or her attorney shall have the right, upon written request, to inspect all of such patient’s hospital records, and to make copies thereof. Unless the request is made in connection with any litigation related to hospitalization, a mental health facility, as defined in subdivision (5) of section 52-146d, may refuse to disclose any portion of a patient’s record which the mental health facility determines: (1) Would create a substantial risk that the patient would inflict life-threatening injury to self or to others or experience a severe deterioration in mental state; (2) would constitute an invasion of privacy of another person; or (3) would violate an assurance of confidentiality furnished to another person, provided only such portion of the record the disclosure of which would not constitute an invasion of privacy of another person or violate an assurance of confidentiality furnished to another person shall be disclosed. Any patient aggrieved by a facility’s refusal to disclose under this subsection may petition the Superior Court for relief in the same manner as a patient proceeding under section 4-105, except that in addition to notice and a hearing, the court may conduct an in camera review of the record. The court shall order disclosure of the record by such facility unless the court determines that the disclosure (A) would create a substantial risk that the patient would inflict life-threatening injury to self or to others or experience a severe deterioration in mental state, or (B) would constitute an invasion of privacy of another person, or (C) would violate an assurance of confidentiality furnished to another person, provided if the court orders disclosure of the record, only such portion of the record the disclosure of which would not constitute an invasion of privacy of another person or violate an assurance of confidentiality furnished to another person shall be disclosed.

(c) A list of all in-hospital rights shall be prominently posted in each ward where mental health services are provided. Such list shall include, but not be limited to, the right to leave, as afforded by subsection (a) of section 17a-506, the right to a hearing, as afforded by subsection (d) of section 17a-502, and the right to file a complaint, as afforded by the hospital’s complaint procedure.

(d) Nothing in subsection (b) of this section shall limit a patient’s right of access to his records under section 4-104.

(1971, P.A. 834, S. 9; P.A. 78-219, S. 4; P.A. 79-389, S. 1, 2; P.A. 93-119; P.A. 95-257, S. 20, 58; June 18 Sp. Sess. P.A. 97-8, S. 80, 88; P.A. 98-18.)

History: P.A. 78-219 wholly replaced previous provisions which had protected patients’ communication rights, now incorporated as Subsec. (f) of Sec. 17-206h; P.A. 79-389 added provisions in Subsec. (b) re valid reasons for nondisclosure of record and court decision on validity of facility’s refusal to disclose record and added Subsec. (d); Sec. 17-206i transferred to Sec. 17a-548 in 1991; P.A. 93-119 amended Subsec. (a) to permit patients to be present during any search of personal possessions except for patients in Whiting Forensic Institute; P.A. 95-257 substituted “Whiting Forensic Division” for “Whiting Forensic Institute”, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 amended Subsec. (b) to specify definition of mental health facility, to replace medically harmful with substantial risk language and to limit disclosure of records, effective July 1, 1997; P.A. 98-18 expanded Subsec. (c) to specifically include rights to leave, to a hearing and to file a complaint.

Cited. 213 C. 548.

Cited. 17 CA 130.

Annotation to present section:

Subsec. (a):

By providing exception for patients hospitalized in Whiting Forensic Division and not providing similar exception for correctional institutions, legislature expressed its understanding that patient’s bill of rights did not apply to correctional institutions operated by Department of Correction. 269 C. 802.



Section 17a-549 - (Formerly Sec. 17-206j). Denial of employment, housing, licenses, because of history of mental disorder restricted.

(a) No person shall be denied employment, housing, civil service rank, any license or permit, including a professional license, or any other civil or legal right, solely because of a present or past history of mental disorder, except as so provided by the general statutes.

(b) The burden shall be on the person or agency denying any such right to prove that the person so denied is not suitable solely because of his present or past history of mental disorder.

(1971, P.A. 834, S. 10.)

History: Sec. 17-206j transferred to Sec. 17a-549 in 1991.

Cited. 17 CA 130.



Section 17a-550 - (Formerly Sec. 17-206k). Remedies of aggrieved persons.

Any person aggrieved by a violation of sections 17a-540 to 17a-549, inclusive, may petition the superior court within whose jurisdiction the person is or resides for appropriate relief, including temporary and permanent injunctions, or may bring a civil action for damages.

(1971, P.A. 834, S. 11; P.A. 76-436, S. 365, 681.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 17-206k transferred to Sec. 17a-550 in 1991.

Cited. 210 C. 806. Abrogates state’s sovereign immunity. 213 C. 548.

Authorizes “direct civil actions” against the state or its commissioners by patients of state mental health facilities aggrieved by violation of Secs. 17-206b and 17-206c. 17 CA 130.

A child 17 years of age may demand, on his own authority, release from a psychiatric institution to which he was voluntarily admitted at 15 years of age upon written request of his parents. 30 CS 886.



Section 17a-560 - (Formerly Sec. 17-238). Definitions.

As used in sections 17a-560 to 17a-576, inclusive, unless specifically provided otherwise, “division”, means the Whiting Forensic Division, including the diagnostic unit established under the provisions of section 17a-562, or any other facility of the Department of Mental Health and Addiction Services which the commissioner may designate as appropriate. The words “institute” or “diagnostic unit”, as used in sections 17a-566, 17a-567, 17a-570 and 17a-576 when applied to children or youths under the age of eighteen, mean any facility of the Department of Children and Families designated by the Commissioner of Children and Families. “Board” means the advisory and review board appointed under the provisions of section 17a-565. “Commissioner” means the Commissioner of Mental Health and Addiction Services or in the case of children, the Commissioner of Children and Families.

(1957, P.A. 650, S. 1; P.A. 73-245, S. 2; P.A. 75-603, S. 13, 15; P.A. 80-470, S. 1, 11; P.A. 81-472, S. 38, 159; P.A. 91-121; P.A. 93-91, S. 1, 2; P.A. 95-257, S. 11, 20, 58; P.A. 06-196, S. 128.)

History: P.A. 73-245 defined “institute” rather than “center” reflecting change of security treatment center to Whiting Forensic Institute; P.A. 75-603 revised provisions to reflect transfer of programs, services, institutions etc. for children to control of department of children and youth services; P.A. 80-470 removed reference to repealed Sec. 17-246, referred to facilities rather than institutions and changed age limit with reference to children “or youth” from 15 to 18; P.A. 81-472 made technical changes; Sec. 17-238 transferred to Sec. 17a-560 in 1991; P.A. 91-121 removed restriction on placing women in Whiting Forensic Institute; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and “Whiting Forensic Institute” with “Whiting Forensic Division”, effective July 1, 1995; P.A. 06-196 made technical changes, effective June 7, 2006.

Cited. 41 CS 229.



Section 17a-560a - Whiting Forensic Division of Connecticut Valley Hospital substituted for Whiting Forensic Institute.

(a) On and after July 1, 1995, wherever the words “Whiting Forensic Institute” are used or referred to in the following general statutes, the words “Whiting Forensic Division” shall be substituted in lieu thereof and wherever the word “institute” is used or referred to in the following general statutes, the word “division” shall be substituted in lieu thereof: 5-145a, 5-173, 5-192f, 17a-517, 17a-521, 17a-548 and 17a-560 to 17a-576, inclusive.

(b) If the term “Whiting Forensic Institute” is used or referred to in any public or special act of 1995 or 1996 or in any section of the general statutes which is amended in 1995 or 1996 it shall be deemed to mean or refer to the Whiting Forensic Division of the Connecticut Valley Hospital.

(P.A. 95-257, S. 20, 58.)

History: P.A. 95-257, S. 20 effective July 1, 1995.



Section 17a-561 - (Formerly Sec. 17-239). Persons to be treated at Whiting Forensic Division.

The Whiting Forensic Division of the Connecticut Valley Hospital shall exist for the care and treatment of (1) patients with psychiatric disabilities, confined in facilities under the control of the Department of Mental Health and Addiction Services, who require care and treatment under maximum security conditions, (2) persons convicted of any offense enumerated in section 17a-566 who, after examination by the staff of the diagnostic unit of the division as herein provided, are determined to have psychiatric disabilities and be dangerous to themselves or others and to require custody, care and treatment at the division and (3) inmates in the custody of the Commissioner of Correction who are transferred in accordance with sections 17a-512 to 17a-517, inclusive, and who require custody, care and treatment at the division.

(1957, P.A. 650, S. 2; 1959, P.A. 426, S. 1; P.A. 73-245, S. 3; P.A. 80-470, S. 2, 11; P.A. 95-257, S. 18, 20, 58.)

History: 1959 act changed wording of Subdiv. (2) and deleted stipulation that persons convicted, etc., be mentally ill, mentally deficient or emotionally unbalanced; P.A. 73-245 replaced “security treatment center” with “Whiting Forensic Institute”; P.A. 80-470 reworded provisions; Sec. 17-239 transferred to Sec. 17a-561 in 1991; P.A. 95-257 replaced Whiting Forensic Institute with Whiting Forensic Division of the Connecticut Valley Hospital, replaced references to mentally ill persons with references to persons with psychiatric disabilities and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995.

Cited. 224 C. 168.

Cited. 20 CA 737.

Cited. 41 CS 229.

Annotation to present section:

Cited. 224 C. 168.



Section 17a-562 - (Formerly Sec. 17-240). Whiting Forensic Division under control and supervision of Department of Mental Health and Addiction Services.

The Whiting Forensic Division of the Connecticut Valley Hospital shall be within the general administrative control and supervision of the Department of Mental Health and Addiction Services. The director, with the approval of the commissioner and the board, shall establish such subdivisions, which may be located geographically separate from the division, as may be deemed proper for the administrative control and the efficient operation thereof, one of which subdivisions shall be the diagnostic unit.

(1957, P.A. 650, S. 3; 1959, P.A. 208; P.A. 73-245, S. 4; P.A. 95-257, S. 19, 58.)

History: 1959 act deleted stipulation that divisions and subdivisions be within the center and added that they may be geographically separate; P.A. 73-245 replaced “center” with “institute” reflecting change of security treatment center to Whiting Forensic Institute; Sec. 17-240 transferred to Sec. 17a-562 in 1991; P.A. 95-257 replaced Whiting Forensic Institute with Whiting Forensic Division of the Connecticut Valley Hospital, replaced “divisions” with “subdivisions” and replaced Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995.



Section 17a-563 - (Formerly Sec. 17-242). Appointment of staff.

The director shall appoint, subject to chapter 67 and with the approval of the advisory and review board, adequate staff including psychiatrists, certified psychologists, social workers, a dentist and such other professional and clerical assistance as is necessary.

(1957, P.A. 650, S. 5.)

History: Sec. 17-242 transferred to Sec. 17a-563 in 1991.

See Sec. 18-101f re nondisclosure of certain employee files to person confined at Whiting Forensic Division facility.



Section 17a-564 - (Formerly Sec. 17-242a). Director to make report to board.

The director of the Whiting Forensic Division shall quarterly make a report to the Board of Mental Health and Addiction Services on the affairs of the division, including reports of reexaminations and recommendations.

(1959, P.A. 607, S. 2; P.A. 73-245, S. 5; P.A. 95-257, S. 13, 20, 29, 58; P.A. 10-32, S. 60.)

History: P.A. 73-245 replaced “security treatment center” with “Whiting Forensic Institute”; Sec. 17-242a transferred to Sec. 17a-564 in 1991; P.A. 95-257 replaced Whiting Forensic Institute with Whiting Forensic Division and Board of Mental Health with Board of Mental Health and Addiction Services, effective July 1, 1995; P.A. 10-32 made a technical change, effective May 10, 2010.



Section 17a-565 - (Formerly Sec. 17-243). Advisory board.

There shall be an advisory board for the division, constituted as follows: The Commissioner of Mental Health and Addiction Services, three physicians licensed to practice in this state, two of whom shall be psychiatrists, two attorneys of this state, at least one of whom shall be in active practice and have at least five years’ experience in the trial of criminal cases, one licensed psychologist with experience in clinical psychology, one licensed clinical social worker, and one person actively engaged in business who shall have at least ten years’ experience in business management. Annually, on October first, the Governor shall appoint a member or members to replace those whose terms expire for terms of five years each. The board shall elect a chairman and a secretary, who shall keep full and accurate minutes of its meetings and preserve the same. The board shall meet at the call of the chairman at least quarterly. Members of the board shall receive no compensation for their duties as such but shall be reimbursed for their actual expenses incurred in the course of their duties. Said board shall confer with the staff of the division and give general consultative and advisory services on problems and matters relating to its work. On any matter relating to the work of the division, the board may also confer with the warden or superintendent of the affected Connecticut correctional institution.

(1957, P.A. 650, S. 6; P.A. 73-245, S. 6; P.A. 86-186, S. 6; P.A. 91-278, S. 4; P.A. 93-216, S. 7; P.A. 94-10, S. 1, 2; P.A. 95-257, S. 11, 20, 58; P.A. 09-145, S. 10.)

History: P.A. 73-245 replaced “center” with “institute”, reflecting change of “security treatment center” to “Whiting Forensic Institute” and replaced State Prison, Connecticut Reformatory and Connecticut State Farm for Women with Connecticut Correctional Institutions at Somers, Cheshire and Niantic; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; Sec. 17-243 transferred to Sec. 17a-565 in 1991; P.A. 91-278 removed references to Mansfield Training School; P.A. 93-216 removed the reference to the Connecticut School for Boys; P.A. 94-10 changed the composition of the board to specify three physicians, two of whom are psychiatrists, deleted requirement that a staff psychiatrist from the Institute of Living be member, removed two professors one in sociology and one in psychology, replacing them with one licensed psychologist and one masters level social worker and raised the required experience in business management from 10 to 15 years for business representative, effective April 25, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “division” for “institute”, effective July 1, 1995; P.A. 09-145 replaced “social worker who is masters level or higher” with “licensed clinical social worker”.



Section 17a-566 - (Formerly Sec. 17-244). Certain convicted persons to be examined. Report and recommendation.

(a) Except as provided in section 17a-574 any court prior to sentencing a person convicted of an offense for which the penalty may be imprisonment in the Connecticut Correctional Institution at Somers, or of a sex offense involving (1) physical force or violence, (2) disparity of age between an adult and a minor or (3) a sexual act of a compulsive or repetitive nature, may if it appears to the court that such person has psychiatric disabilities and is dangerous to himself or others, upon its own motion or upon request of any of the persons enumerated in subsection (b) of this section and a subsequent finding that such request is justified, order the commissioner to conduct an examination of the convicted defendant by qualified personnel of the division. Upon completion of such examination the examiner shall report in writing to the court. Such report shall indicate whether the convicted defendant should be committed to the diagnostic unit of the division for additional examination or should be sentenced in accordance with the conviction. Such examination shall be conducted and the report made to the court not later than fifteen days after the order for the examination. Such examination may be conducted at a correctional facility if the defendant is confined or it may be conducted on an outpatient basis at the division or other appropriate location. If the report recommends additional examination at the diagnostic unit, the court may, after a hearing, order the convicted defendant committed to the diagnostic unit of the division for a period not to exceed sixty days, except as provided in section 17a-567 provided the hearing may be waived by the defendant. Such commitment shall not be effective until the director certifies to the court that space is available at the diagnostic unit. While confined in said diagnostic unit, the defendant shall be given a complete physical and psychiatric examination by the staff of the unit and may receive medication and treatment without his consent. The director shall have authority to procure all court records, institutional records and probation or other reports which provide information about the defendant.

(b) The request for such examination may be made by the state’s attorney or assistant state’s attorney who prosecuted the defendant for an offense specified in this section, or by the defendant or his attorney in his behalf. If the court orders such examination, a copy of the examination order shall be served upon the defendant to be examined.

(c) Upon completion of the physical and psychiatric examination of the defendant, but not later than sixty days after admission to the diagnostic unit, a written report of the results thereof shall be filed in quadruplicate with the clerk of the court before which he was convicted, and such clerk shall cause copies to be delivered to the state’s attorney, to counsel for the defendant and to the Court Support Services Division.

(d) Such report shall include the following: (1) A description of the nature of the examination; (2) a diagnosis of the mental condition of the defendant; (3) an opinion as to whether the diagnosis and prognosis demonstrate clearly that the defendant is actually dangerous to himself or others and requires custody, care and treatment at the division; and (4) a recommendation as to whether the defendant should be sentenced in accordance with the conviction, sentenced in accordance with the conviction and confined in the institute for custody, care and treatment, placed on probation by the court or placed on probation by the court with the requirement, as a condition to probation, that he receive outpatient psychiatric treatment.

(1957, P.A. 650, S. 7; 1959, P.A. 426, S. 2; P.A. 73-245, S. 7; P.A. 80-470, S. 3, 11; P.A. 81-472, S. 39, 159; P.A. 85-350, S. 1; P.A. 95-257, S. 20, 48, 58; P.A. 02-132, S. 2.)

History: 1959 act deleted prerequisite for finding in Subsec. (d)(3) as to whether defendant is mentally ill, mentally deficient or emotionally unbalanced and added requirement for opinion as to whether he is a danger to himself; P.A. 73-245 replaced “center”, i.e. security treatment center, with “institute”, i.e. Whiting Forensic Institute, and replaced “State Prison” with “Connecticut Correctional Institution, Somers”; P.A. 80-470 clarified provisions re psychiatric examinations of convicted offenders and treatment in lieu of or in addition to imprisonment; P.A. 81-472 made technical changes; P.A. 85-350 amended Subsec. (c) by replacing “triplicate” with “quadruplicate” and by requiring copies to be delivered to the office of adult probation; Sec. 17a-244 transferred to Sec. 17a-566 in 1991; P.A. 95-257 substituted “has psychiatric disabilities” for “is mentally ill” and “division” for “institute”, effective July 1, 1995; P.A. 02-132 amended Subsec. (c) by replacing “Office of Adult Probation” with “Court Support Services Division”.

See Sec. 53-22 re court-ordered psychiatric examinations.

Cited. 190 C. 327; 198 C. 397; 200 C. 224; 205 C. 27; 210 C. 304; Id., 519; 216 C. 699; 224 C. 168; 227 C. 448.

Cited. 10 CA 546; 12 CA 32; 20 CA 737; 21 CA 172; 22 CA 601; 24 CA 13; 29 CA 386; 36 CA 641.

Cited. 41 CS 229.

Annotations to present section:

Cited. 224 C. 168; 227 C. 448; Id., 928; 230 C. 591; 236 C. 31; 237 C. 633.

Cited. 29 CA 386; 32 CA 448; 36 CA 641; 37 CA 500; judgment reversed, see 237 C. 633. Statutory psychiatric examination not required where adequate psychiatric documentation of defendant’s mental condition has been presented during trial. 62 CA 256.

Subsec. (a):

Court did not abuse its discretion in denying defendant’s motion for presentence psychiatric examination where there was no expert testimony of any mental disease or defect, no evidence of any prior or subsequent psychiatric disabilities and no evidence in the record that defendant would be dangerous to himself or to others in prison. 63 CA 442. Defendant may waive 15-day period for examination report to be made to the court, and time period may be extended if defendant makes waiver knowingly and voluntarily. 101 CA 770.



Section 17a-567 - (Formerly Sec. 17-245). Disposition of defendant after report.

(a) If the report recommends that the defendant be sentenced in accordance with the conviction, placed on probation by the court or placed on probation by the court with the requirement, as a condition of such probation, that he receive outpatient psychiatric treatment, the defendant shall be returned directly to the court for disposition. If the report recommends sentencing in accordance with the conviction and confinement in the division for custody, care and treatment, then during the period between the submission of the report and the disposition of the defendant by the court such defendant shall remain at the division and may receive such custody, care and treatment as is consistent with his medical needs.

(b) If the report recommends confinement at the division for custody, care and treatment, the court shall set the matter for a hearing not later than fifteen days after receipt of the report. Any evidence, including the report ordered by the court, regarding the defendant’s mental condition may be introduced at the hearing by either party. Any staff member of the diagnostic unit who participated in the examination of the defendant and who signed the report may testify as to the contents of the report. The defendant may waive the court hearing.

(c) If at such hearing the court finds the defendant is not in need of custody, care and treatment at the division, it shall sentence him in accordance with the conviction or place him on probation. If the court finds that such person is in need of outpatient psychiatric treatment, it may place him on probation on condition that he receive such treatment. If the court finds such person to have psychiatric disabilities and to be dangerous to himself or others and to require custody, care and treatment at the division, it shall sentence him in accordance with the conviction and order confinement in the division for custody, care and treatment provided no court may order such confinement if the report does not recommend confinement at the division. The defendant shall not be subject to custody, care and treatment under sections 17a-560 to 17a-576, inclusive, beyond the maximum period specified in the sentence.

(1957, P.A. 650, S. 8; P.A. 73-245, S. 8; P.A. 80-470, S. 4, 11; P.A. 95-257, S. 20, 48, 58.)

History: P.A. 73-245 replaced “center”, i.e. security treatment center, with “institute”, i.e. Whiting Forensic Institute; P.A. 80-470 made previous provisions Subsecs. (a) and (c) with slight changes, adding proviso forbidding confinement at institution unless recommended by report, and inserted new Subsec. (b) re hearing on report; Sec. 17-245 transferred to Sec. 17a-567 in 1991; P.A. 95-257 substituted “have psychiatric disabilities” for “be mentally ill” and “division” for “institute”, effective July 1, 1995.

Cited. 190 C. 327; 200 C. 224. Good conduct statutes do not require different treatment in computation of sentences between those sentenced and confined to Whiting Forensic Institute and those transferred to Whiting from correctional institutions. 205 C. 27. Cited. 210 C. 519; 224 C. 168.

Cited. 12 CA 32; 20 CA 737; 21 CA 172; 22 CA 199; 29 CA 386.

Cited. 41 CS 229.

Subsec. (b):

Statute creates rational classification designed as much to aid defendant as it is to protect rights of the state. 190 C. 327.

Annotations to present section:

Section is constitutional; not in violation of separation of powers doctrine, due process or equal protection rights. 224 C. 168.

Cited. 29 CA 386.



Section 17a-568 - (Formerly Sec. 17-247). Other statutes not affected.

Nothing in sections 17a-560 to 17a-576, inclusive, shall affect proceedings under sections 17a-580 to 17a-602, inclusive, 17b-250 and 54-56d.

(1957, P.A. 650, S. 10; 1967, P.A. 183, S. 2; P.A. 80-470, S. 5, 11; P.A. 85-506, S. 28, 32; P.A. 12-158, S. 1.)

History: 1967 act deleted reference to Sec. 17-181 which was repealed by same act; P.A. 80-470 deleted reference to repealed Secs. 54-37 and 54-38; P.A. 85-506 deleted reference to repealed Sec. 53a-47 and added reference to Secs. 17-257a to 17-257w, inclusive; Sec. 17-247 transferred to Sec. 17a-568 in 1991; P.A. 12-158 deleted reference to Sec. 17b-249, effective June 15, 2012.



Section 17a-569 - (Formerly Sec. 17-250). Periodic examinations of patients.

Not less than once every six months the staff of the institute shall give a complete psychiatric examination to every patient confined in the division. As used in this section and sections 17a-570 to 17a-573, inclusive, the word “patient” means any person confined for custody, care and treatment under section 17a-567. Such examination shall ascertain whether the patient has psychiatric disabilities and is in need of custody, care and treatment at the division and, in making such determination, the staff shall assemble such information and follow such procedures as are used in initial examinations by the diagnostic unit to indicate the need for custody, care and treatment. The record of the examination shall include the information required in subdivisions (1), (2) and (3) of subsection (d) of section 17a-566 and a recommendation for the future treatment of the patient examined. The record of the examination may include a recommendation for transfer of the patient or change in confinement status.

(1957, P.A. 650, S. 13; 1959, P.A. 332, S. 2; P.A. 73-245, S. 11; P.A. 80-470, S. 6, 11; P.A. 95-257, S. 20, 48, 58.)

History: 1959 act specified that center rather than diagnostic unit give reexamination, deleted requirement that report of reexamination and recommendation be submitted to the board, and stated that examination record may include recommendation of transfer or change in confinement status of patient; P.A. 73-245 replaced “center”, i.e. security treatment center, with “institute”, i.e. Whiting Forensic Institute; P.A. 80-470 referred to examinations rather than reexaminations, required examination at least every six months rather than one year and made minor language changes; Sec. 17-250 transferred to Sec. 17a-569 in 1991; P.A. 95-257 substituted “has psychiatric disabilities” for “is mentally ill” and “division” for “institute”, effective July 1, 1995.

Cited. 205 C. 27.

Cited. 12 CA 32.



Section 17a-570 - (Formerly Sec. 17-251). Review and disposition of case after periodic examination. Report of determination to court. Hearing.

(a) As soon as is practicable, the director of the Whiting Forensic Division shall act upon the examination reports of the director’s staff. Upon review of each report and upon consideration of what is for the benefit of the patient and for the benefit of society, the director shall determine whether such patient: (1) Is to remain in the division for further treatment, or (2) has sufficiently improved to warrant discharge from the division, provided if such patient was sentenced and confined in the division under section 17a-567, such patient shall not be released except upon order of the court by which such patient was confined under said section, after notice to said court by the director. The director shall report each determination made under this subsection to the court by which the patient was confined in the division.

(b) If a report submitted by the director to the court under subsection (a) of this section recommends that the patient be returned to the custody of the Commissioner of Correction, the court shall set the matter for a hearing not later than fifteen days after receipt of such report.

(c) The court, upon its own motion or at the request of the patient or the patient’s attorney, may at any time hold a hearing to determine whether such patient should be discharged from the division prior to the expiration of the maximum period of the patient’s sentence. Prior to such hearing, the division shall file a report with the court concerning the patient’s mental condition. The court may appoint a physician specializing in psychiatry to examine the patient and report to the court. Such hearing shall be held at least once every five years. If the court determines that the patient should be discharged from the division, the patient shall be returned to the custody of the Commissioner of Correction.

(1957, P.A. 650, S. 14; 1959, P.A. 332, S. 3; P.A. 73-245, S. 12; P.A. 80-470, S. 7, 11; P.A. 89-89; P.A. 95-257, S. 20, 58; P.A. 04-52, S. 1.)

History: 1959 act deleted requirement that board meet monthly to act on reports, substituting provision for action by director, deleted requirement for board acting as parole board, and provisions requiring compliance with Subdiv. (3) in case of persons sentenced, confined or transferred under Sec. 17-245 or 17-246 and added that, for person sentenced or confined under Sec. 17-245, discharge be only on order of court; P.A. 73-245 replaced “center”, i.e. security treatment center, with “institute”, i.e. Whiting Forensic Institute; P.A. 80-470 substituted “examination” for “reexamination” and “facility” for “institution”, deleted provisions detailing leaves of absence and extended visits in Subdiv. (2) and deleted provisions re return of discharged patient to institute from which transferred to serve out sentence and added Subsec. (b) re hearing to determine whether patient should be discharged; P.A. 89-89 deleted Subsec. (a)(3) re the authority of the director to determine that a patient be granted parole if such patient is under sentence and eligible for parole, redesignating former Subdiv. (4) as Subdiv. (3), and amended Subsec. (b) by replacing provision requiring court after it finds that a patient should be discharged to determine whether the patient should be released, granted parole or returned to the custody of the commissioner of correction with the requirement that such patient be returned to the custody of said commissioner; Sec. 17-251 transferred to Sec. 17a-570 in 1991; P.A. 95-257 replaced “institute” with “division”, effective July 1, 1995; P.A. 04-52 amended Subsec. (a) by deleting provisions re transfer of patient to other facility under control of commissioner and re granting leave of absence or extended visit, adding provision re report of each determination to court by which patient was confined and making technical changes, added new Subsec. (b) re court hearing not later than 15 days after receipt of report and redesignated existing Subsec. (b) as Subsec. (c) and made technical changes therein.

Cited. 205 C. 27. Authorizes trial court to consider release of a sentenced patient upon discharge from Whiting despite apparent conflict with Sec. 53a-39. 210 C. 519.

Cited. 12 CA 32; 22 CA 199.

Annotations to present section:

Cited. 224 C. 168.

Cited. 29 CA 386.



Section 17a-571 - (Formerly Sec. 17-252). Notice of director’s action.

Copies of the patient’s examination report submitted to the director and copies of the director’s determination shall be sent to the court which sentenced him if the patient was sentenced under section 17a-567.

(1957, P.A. 650, S. 15; P.A. 80-470, S. 8, 11; P.A. 81-472, S. 40, 159.)

History: P.A. 80-470 substituted “examination” for “reexamination” and required that copies of report and determination be sent only to sentencing court, deleting requirement that copies be sent to next-of-kin and warden or superintendent of institution from which patient was transferred; P.A. 81-472 made technical changes; Sec. 17-252 transferred to Sec. 17a-571 in 1991.



Section 17a-572 - (Formerly Sec. 17-253). Records to be confidential.

All certificates, applications, records and reports made for the purpose of sections 17a-560 to 17a-576, inclusive, and directly or indirectly identifying a person subject to it shall be kept confidential and shall not be disclosed by any person except so far (1) as the individual identified or his legal guardian, if any, or, if he is a minor, his parent or legal guardian, consents or (2) as disclosure may be necessary to carry out any of the provisions of said sections or (3) as a court may direct upon its determination that disclosure is necessary for the conduct of proceedings before it and that failure to make such disclosure would be contrary to the public interest.

(1957, P.A. 650, S. 16; P.A. 80-470, S. 9, 11.)

History: P.A. 80-470 deleted statement that provisions do not preclude disclosure of medical information to family members or relatives; Sec. 17-253 transferred to Sec. 17a-572 in 1991.



Section 17a-573 - (Formerly Sec. 17-254). When director may institute commitment proceedings.

Within two months prior to the expiration of the maximum term of confinement authorized for any patient under section 17a-567, the director of the division may, upon the recommendation of the board, initiate proceedings under section 17a-497 or 17a-520 for the commitment or further commitment, as the case may be, of the patient.

(1957, P.A. 650, S. 17; 1961, P.A. 249; P.A. 73-245, S. 13; P.A. 82-472, S. 153, 183; P.A. 95-257, S. 20, 58.)

History: 1961 act changed time limit from within six months prior to expiration of term to within two months prior and substituted director of center for welfare commissioner; P.A. 73-245 replaced “center”, i.e. security treatment center, with “institute”, i.e. Whiting Forensic Institute; P.A. 82-472 removed the reference to patients’ confinement under the terms of Sec. 17-246; Sec. 17-254 transferred to Sec. 17a-573 in 1991; P.A. 95-257 substituted “division” for “institute”, effective July 1, 1995.



Section 17a-574 - (Formerly Sec. 17-255). Cases affecting juveniles unaffected.

Nothing in sections 17a-560 to 17a-576, inclusive, shall be construed to extend to or affect any case in the Superior Court involving a juvenile matter, or to any person arrested for an offense which is not punishable by imprisonment for more than one year or by a fine of not more than one thousand dollars or both or except as provided in section 46b-127.

(1957, P.A. 650, S. 18; 1961, P.A. 517, S. 18; P.A. 74-183, S. 214, 291; P.A. 76-436, S. 183, 681; P.A. 95-225, S. 40.)

History: 1961 act substituted circuit court for obsolete municipal and trial justice courts; P.A. 74-183 replaced circuit court with court of common pleas; P.A. 76-436 replaced juvenile court with superior court and specified cases involving juvenile matters, deleted reference to court of common pleas and extended exclusion to persons arrested for offenses where maximum penalty is $1,000 fine and/or one year’s imprisonment and to provisions of Secs. 46b-126 and 46b-127, effective July 1, 1978; Sec. 17-255 transferred to Sec. 17a-574 in 1991; P.A. 95-225 deleted from the exception the reference to Sec. 46b-126.



Section 17a-575 - (Formerly Sec. 17-256). Habeas corpus unaffected.

Nothing in sections 17a-560 to 17a-576, inclusive, shall be construed to limit or suspend the writ of habeas corpus.

(1957, P.A. 650, S. 19.)

History: Sec. 17-256 transferred to Sec. 17a-575 in 1991.



Section 17a-576 - (Formerly Sec. 17-257). Effective date.

Sections 17a-566 to 17a-575, inclusive, shall take effect when the Commissioner of Mental Health and Addiction Services certifies to the Secretary of the State that the division, including the diagnostic unit, is established and is adequate to perform the functions contemplated by sections 17a-560 to 17a-576, inclusive.

(1957, P.A. 650, S. 23; P.A. 73-245, S. 14; P.A. 95-257, S. 11, 20, 58.)

History: P.A. 73-245 replaced “center”, i.e. security treatment center, with “institute”, i.e. Whiting Forensic Institute; Sec. 17-257 transferred to Sec. 17a-576 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “division” for “institute”, effective July 1, 1995.

Cited. 211 C. 591.

Cited. 15 CA 74; judgment reversed, see 211 C. 591.



Section 17a-580 - (Formerly Sec. 17-257a). Definitions.

As used in sections 17a-581 to 17a-602, inclusive, and this section:

(1) “Acquittee” means any person found not guilty by reason of mental disease or defect pursuant to section 53a-13;

(2) “Board” means the Psychiatric Security Review Board established pursuant to section 17a-581;

(3) “Conditional release” means release subject to the jurisdiction of the board for supervision and treatment on an outpatient basis and includes, but is not limited to, the monitoring of mental and physical health treatment;

(4) “Court” means the Superior Court;

(5) “Danger to himself or others” includes danger to the property of others;

(6) “Hospital for mental illness” means any public or private hospital, retreat, institution, house or place in which a person with psychiatric disabilities or drug-dependent person is received or detained as a patient, but does not include any correctional institution of the state;

(7) “Mental illness” includes any mental illness in a state of remission when the illness may, with reasonable medical probability, become active;

(8) “Intellectual disability” has the same meaning as provided in section 1-1g;

(9) “Person who should be conditionally released” means an acquittee who has psychiatric disabilities or has intellectual disability to the extent that his final discharge would constitute a danger to himself or others but who can be adequately controlled with available supervision and treatment on conditional release;

(10) “Person who should be confined” means an acquittee who has psychiatric disabilities or has intellectual disability to the extent that such acquittee’s discharge or conditional release would constitute a danger to the acquittee or others and who cannot be adequately controlled with available supervision and treatment on conditional release;

(11) “Person who should be discharged” means an acquittee who does not have psychiatric disabilities or does not have intellectual disability to the extent that such acquittee’s discharge would constitute a danger to the acquittee or others;

(12) “Psychiatrist” means a physician specializing in psychiatry and licensed under the provisions of sections 20-9 to 20-12, inclusive;

(13) “Psychologist” means a clinical psychologist licensed under the provisions of sections 20-186 to 20-195, inclusive;

(14) “State’s attorney” means the state’s attorney for the judicial district wherein the acquittee was found not guilty by reason of mental disease or defect pursuant to section 53a-13;

(15) “Superintendent” means any person, body of persons or corporation, or the designee of any such person, body of persons or corporation, which has the immediate supervision, management and control of a hospital for mental illness and the patients therein.

(P.A. 85-506, S. 1, 32; P.A. 87-486, S. 1; P.A. 95-257, S. 48, 58; P.A. 11-129, S. 6.)

History: P.A. 87-486 added definition of “mental retardation” and included an acquittee who is mentally retarded within definitions of “person who should be conditionally released”, “person who should be confined” and “person who should be discharged”; Sec. 17-257a transferred to Sec. 17a-580 in 1991; P.A. 95-257 replaced variants of “mentally ill” with variants of “psychiatric disabilities”, effective July 1, 1995; P.A. 11-129 amended Subdivs. (8) to (11) to replace “mental retardation” and “mentally retarded” with “intellectual disability” and make conforming changes.

Cited. 211 C. 591.

Cited. 20 CA 96.

Annotations to present section:

Subdiv. (1):

Cited. 230 C. 400.

Cited. 41 CA 221; 43 CA 592.

Subdiv. (11):

Meaning of “psychiatric disabilities” within definition is not governed by standard in either Sec. 17a-495(c) or 17a-458(a) and trial court applied the correct standard, found in governing regulations, in its interpretation of the term; determination of whether person is a danger to himself or others is a question of fact and is to be reviewed under the clearly erroneous standard. 265 C. 697.

Subdiv. (12):

Cited. 219 C. 314.



Section 17a-581 - (Formerly Sec. 17-257b). Psychiatric Security Review Board. Membership. Meetings. Regulations.

(a) There is hereby established a Psychiatric Security Review Board which shall be an autonomous body within the Department of Mental Health and Addiction Services for administrative purposes only. The board shall consist of six members who shall serve for a term of four years and shall be appointed by the Governor with the advice and consent of either house of the General Assembly, except that of the members first appointed to the board: (1) One shall serve for a term ending June 30, 1987; (2) two shall serve for terms ending June 30, 1988; (3) two shall serve for terms ending June 30, 1989; and (4) one appointed pursuant to subdivision (6) of subsection (b) of this section shall serve for a term ending June 30, 1999.

(b) The membership shall be composed of: (1) A psychiatrist experienced with the criminal justice system and not otherwise employed on a permanent basis by the state, except that a psychiatrist employed by The University of Connecticut Health Center who is not responsible for the administration of or treatment decisions for persons under the jurisdiction of the Psychiatric Security Review Board shall be eligible for membership under this subdivision; (2) a psychologist experienced with the criminal justice system and not otherwise employed on a permanent basis by the state, except that a psychologist employed by The University of Connecticut Health Center who is not responsible for the administration of or treatment decisions for persons under the jurisdiction of the Psychiatric Security Review Board shall be eligible for membership under this subdivision; (3) a person with substantial experience in the process of probation; (4) a member of the general public; (5) an attorney who is a member of the bar of this state; and (6) a member of the general public with substantial experience in victim advocacy.

(c) No employee of the Division of Criminal Justice or the Public Defender Services Commission shall be a member of the board.

(d) The Governor at any time may remove any member for inefficiency, neglect of duty or malfeasance in office.

(e) A member of the board not otherwise employed full-time by the state shall be paid seventy-five dollars for each day during which the member is engaged in the performance of official duties. In addition, subject to sections 4-15 and 5-141c regulating travel and other expenses of state officers and employees, the member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties.

(f) Subject to any applicable provision of sections 5-193 to 5-268, inclusive, the board may hire employees to assist in the performance of its duties under sections 17a-580 to 17a-602, inclusive.

(g) A majority of the members of the board constitutes a quorum for the transaction of business. Hearings shall be held before members of the board.

(h) The board shall meet at least twice every month, unless the chairman determines that there is not sufficient business before the board to warrant a meeting at the scheduled time. The board shall also meet at other times and places specified by the call of the chairman or of a majority of the members of the board.

(i) No member of the board shall be personally liable for damage or injury caused in the discharge of his duties. Any person having a complaint for such damage or injury shall present it as a claim against the state under the provisions of chapter 53.

(j) The board may adopt in accordance with chapter 54 such regulations as may be necessary to carry out the purposes of sections 17a-580 to 17a-602, inclusive.

(P.A. 85-506, S. 2, 32; P.A. 95-257, S. 11, 58; P.A. 96-121, S. 1, 3; P.A. 05-16, S. 1.)

History: Sec. 17-257b transferred to Sec. 17a-581 in 1991; (Revisor’s note: In 1993 an obsolete reference in Subsec. (e) to repealed Sec. 5-141a was deleted editorially by the Revisors); P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-121 added Subsec. (a)(4) re term of member appointed pursuant to Subsec. (b)(6) and added said Subsec. (b)(6) re member of the general public with substantial experience in victim advocacy, effective May 24, 1996; P.A. 05-16 amended Subsec. (b)(1) and (2) to authorize psychiatrist and psychologist employed by The University of Connecticut Health Center who are not responsible for administration of or treatment decisions for persons under board jurisdiction to be eligible for membership.

See Sec. 4-38f for definition of “administrative purposes only”.

Cited. 215 C. 675.



Section 17a-582 - (Formerly Sec. 17-257c). Confinement of acquittee for examination. Court order of commitment to board or discharge.

(a) When any person charged with an offense is found not guilty by reason of mental disease or defect pursuant to section 53a-13, the court shall order such acquittee committed to the custody of the Commissioner of Mental Health and Addiction Services who shall cause such acquittee to be confined, pending an order of the court pursuant to subsection (e) of this section, in any of the state hospitals for psychiatric disabilities or to the custody of the Commissioner of Developmental Services, for an examination to determine his mental condition.

(b) Not later than sixty days after the order of commitment pursuant to subsection (a) of this section, the superintendent of such hospital or the Commissioner of Developmental Services shall cause the acquittee to be examined and file a report of the examination with the court, and shall send a copy thereof to the state’s attorney and counsel for the acquittee, setting forth the superintendent’s or said commissioner’s findings and conclusions as to whether the acquittee is a person who should be discharged. The report shall indicate whether the acquittee submitted or refused to submit to the taking of a blood or other biological sample pursuant to subsection (c) of section 54-102g.

(c) Not later than ten days after receipt of such superintendent’s or said commissioner’s report, either the state’s attorney or counsel for the acquittee may file notice of intent to perform a separate examination of the acquittee. An examination conducted on behalf of the acquittee may be performed by a psychiatrist or psychologist chosen by the acquittee and shall be performed at the acquittee’s expense unless the acquittee is indigent. If the acquittee is indigent, the court shall provide the acquittee with the services of a psychiatrist or psychologist to perform the examination at the expense of the state. The superintendent or said commissioner who conducted the initial examination shall, not later than five days after a request of any party conducting a separate examination pursuant to this subsection, release to such party all records and reports compiled in the initial examination of the acquittee. Any separate examination report shall be filed with the court not later than thirty days after the filing with the court of the initial examination report by the superintendent or said commissioner.

(d) The court shall commence a hearing not later than fifteen days after its receipt of any separate examination report or if no notice of intent to perform a separate examination has been filed under subsection (c) of this section, not later than twenty-five days after the filing of such initial examination report.

(e) At the hearing, the court shall make a finding as to the mental condition of the acquittee and, considering that its primary concern is the protection of society, make one of the following orders:

(1) If the court finds that the acquittee is a person who should be confined or conditionally released, the court shall order the acquittee committed to the jurisdiction of the board and either confined in a hospital for psychiatric disabilities or placed with the Commissioner of Developmental Services, for custody, care and treatment pending a hearing before the board pursuant to section 17a-583; provided (A) the court shall fix a maximum term of commitment, not to exceed the maximum sentence that could have been imposed if the acquittee had been convicted of the offense, and (B) if there is reason to believe that the acquittee is a person who should be conditionally released, the court shall include in the order a recommendation to the board that the acquittee be considered for conditional release pursuant to subdivision (2) of section 17a-584; or

(2) If the court finds that the acquittee is a person who should be discharged, the court shall order the acquittee discharged from custody.

(f) At the hearing before the court, the acquittee shall have the burden of proving by a preponderance of the evidence that the acquittee is a person who should be discharged.

(g) An order of the court pursuant to subsection (e) of this section may be appealed by the acquittee or the state’s attorney to the Appellate Court. The court shall so notify the acquittee.

(h) During any term of commitment to the board, the acquittee shall remain under the jurisdiction of the board until discharged by the court pursuant to section 17a-593. Except as provided in subsection (c) of said section, the acquittee shall be immediately discharged at the expiration of the maximum term of commitment.

(i) On committing an acquittee to the jurisdiction of the board, the court shall advise the acquittee of the right to a hearing before the board in accordance with section 17a-583.

(P.A. 85-506, S. 3, 32; P.A. 87-486, S. 2; P.A. 95-257, S. 11, 48, 58; P.A. 06-91, S. 2; P.A. 07-73, S. 2(b); P.A. 11-144, S. 3.)

History: P.A. 87-486 amended Subsec. (a) to permit the court to commit the acquittee to the custody of the commissioner of mental retardation, amended Subsecs. (b) and (c) to add references to the commissioner of mental retardation, and amended Subsec. (e) to include the situation where the court finds that the acquittee is a person who should be conditionally released and to permit the court to commit the acquittee to the jurisdiction of the board for placement with the commissioner of mental retardation; Sec. 17-257c transferred to Sec. 17a-582 in 1991; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; P.A. 06-91 amended Subsec. (b) by making a technical change and extending, from 45 to 60 days, the time period for examining an acquittee committed to the custody of the Department of Mental Health and Addiction Services following an order of commitment, and amended Subsecs. (c), (d) and (f) by making technical changes; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 11-144 amended Subsec. (b) to require report to indicate whether acquittee submitted or refused to submit to taking of blood or other biological sample pursuant to Sec. 54-102g(c).

Cited. 211 C. 591.

Cited. 12 CA 32; 15 CA 74; judgment reversed, see 211 C. 591; 20 CA 96.

Annotations to present section:

Cited. 230 C. 400.

Subsec. (a):

Finding required of the court by Subsec. (c) is plain and unambiguous. 88 CA 125.

Subsec. (e):

Re predecessor statute, Sec. 53a-47, both concurrent and consecutive sentencing apply to commitments following insanity acquittals. 297 C. 524.

Court must make required findings of fact, which include that acquitee is a danger to himself or others because of psychiatric disability, before ordering commitment to jurisdiction of board, and case must be remanded for articulation of basis for decision. 95 CA 31.



Section 17a-583 - (Formerly Sec. 17-257d). Initial hearing by board after commitment.

(a) The board shall conduct a hearing to review the status of the acquittee within ninety days of an order committing the acquittee to the jurisdiction of the board, provided, if the court has recommended consideration of conditional release, the board shall, absent good cause shown, conduct a hearing to review the status of the acquittee at its next regularly scheduled meeting.

(b) At any hearing held pursuant to this section, the board shall make a finding and act pursuant to section 17a-584.

(P.A. 85-506, S. 4, 32.)

History: Sec. 17-257d transferred to Sec. 17a-583 in 1991.

Cited. 211 C. 591.



Section 17a-584 - (Formerly Sec. 17-257e). Finding and action by board. Recommendation of discharge. Order of conditional release or confinement.

At any hearing before the board considering the discharge, conditional release or confinement of the acquittee, except a hearing pursuant to section 17a-592 or subsection (d) of section 17a-593, the board shall make a finding as to the mental condition of the acquittee and, considering that its primary concern is the protection of society, shall do one of the following:

(1) If the board finds that the acquittee is a person who should be discharged, it shall recommend such discharge to the court pursuant to section 17a-593.

(2) If the board finds that the acquittee is a person who should be conditionally released, the board shall order the acquittee conditionally released subject to such conditions as are necessary to prevent the acquittee from constituting a danger to himself or others.

(3) If the board finds that the acquittee is a person who should be confined, the board shall order the person confined in a hospital for psychiatric disabilities or placed with the Commissioner of Developmental Services for custody, care and treatment.

(P.A. 85-506, S. 5, 32; P.A. 87-486, S. 3; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b).)

History: P.A. 87-486 amended Subdiv. (1) to replace requirement that the board recommend discharge and file an application for discharge with the court with requirement that the board recommend such discharge “to the court” and amended Subdiv. (3) to authorize placement of the person with the commissioner of mental retardation; Sec. 17-257e transferred to Sec. 17a-584 in 1991; P.A. 95-257 substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.

Cited. 211 C. 591; 215 C. 675.

Cited. 15 CA 74; judgment reversed, see 211 C. 591.

Annotation to present section:

Purpose of board is to manage, monitor and review status of each acquittee to ensure protection of general public. 269 C. 508.



Section 17a-585 - (Formerly Sec. 17-257f). Periodic review by board.

The board shall conduct a hearing and review the status of the acquittee not less than once every two years. At such hearing the board shall make a finding and act pursuant to section 17a-584.

(P.A. 85-506, S. 6, 32.)

History: Sec. 17-257f transferred to Sec. 17a-585 in 1991.

Cited. 211 C. 591; 215 C. 675.

Annotations to present section:

Cited. 230 C. 400.

Cited. 41 CA 688.



Section 17a-586 - (Formerly Sec. 17-257g). Periodic report re mental condition of acquittee.

The superintendent of any hospital for psychiatric disabilities in which an acquittee has been confined or the Commissioner of Developmental Services with whom an acquittee has been placed pursuant to order of the board, or the person or agency responsible for the supervision or treatment of a conditionally released acquittee, shall submit to the board at least every six months a written report with respect to the mental condition of the acquittee. The board shall furnish copies of the report to the counsel for the acquittee and the state’s attorney.

(P.A. 85-506, S. 7, 32; P.A. 87-486, S. 4; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b).)

History: P.A. 87-486 required submission of a report by “the commissioner of mental retardation with whom an acquittee has been placed”; Sec. 17-257g transferred to Sec. 17a-586 in 1991; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.

Cited. 211 C. 591; 215 C. 675.



Section 17a-587 - (Formerly Sec. 17-257h). Temporary leave. Supervision of acquittee on temporary leave.

(a) If at any time after the confinement of an acquittee in a hospital for psychiatric disabilities or the placement of an acquittee with the Commissioner of Developmental Services pursuant to order of the board, the superintendent of such hospital or said commissioner is of the opinion that the acquittee’s psychiatric supervision and treatment would be advanced by permitting the acquittee to leave such hospital or the custody of said commissioner temporarily, the superintendent or said commissioner shall apply to the board for an order authorizing temporary leaves. The application shall include a statement of reasons in support thereof. The board shall send a copy of the application to the state’s attorney. The board may order a hearing on the application and shall order such a hearing if the state’s attorney files with the board a request therefor within ten days of his receipt of the application. The board shall grant the application, subject to such conditions and supervision as the board may set in the order for temporary leave, if it concludes that the acquittee’s temporary leave, under the conditions specified, would not constitute a danger to himself or others. If such application is granted, the acquittee may be permitted to leave such hospital or the custody of said commissioner temporarily, under the charge of his guardian, relatives or friends, or by himself, at such times and under such conditions as the superintendent or said commissioner deems appropriate, unless the order of the board provides otherwise. The provisions of section 17a-521 not inconsistent with this section shall be applicable to temporary leaves authorized by this section.

(b) The board may designate any capable person or appropriate public or private agency to supervise the acquittee on temporary leave pursuant to subsection (a) of this section. Prior to any designation, the board shall notify the person or agency that the board contemplates designating to supervise the acquittee’s temporary leave and provide the person or agency with an opportunity to be heard before the board. Any person or agency designated by the board to supervise the acquittee’s temporary leave shall comply with such conditions as the board sets in the order for temporary leave.

(P.A. 85-506, S. 8, 32; P.A. 87-486, S. 5; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b); P.A. 09-162, S. 1.)

History: P.A. 87-486 added provisions re temporary leaves from the custody of the commissioner of mental retardation of acquittees placed with said commissioner; Sec. 17-257h transferred to Sec. 17a-587 in 1991; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 09-162 designated existing provisions as Subsec. (a), added “subject to such conditions and supervision as the board may set in the order for temporary leave” therein, and added Subsec. (b) re designation of person or agency to supervise acquittee on temporary leave, effective June 30, 2009.

Cited. 215 C. 675.



Section 17a-588 - (Formerly Sec. 17-257i). Conditional release.

(a) If at any time after the confinement of an acquittee in a hospital for psychiatric disabilities or the placement of an acquittee with the Commissioner of Developmental Services, the superintendent of such hospital or said commissioner is of the opinion that such acquittee is a person who should be conditionally released, the superintendent or said commissioner shall apply to the board for an order of conditional release. The application shall be accompanied by a report setting forth the facts supporting the opinion of the superintendent or said commissioner, and by a conditional release plan. The board shall hold a hearing on the application within sixty, but not less than thirty, days of its receipt.

(b) At any time after the confinement of an acquittee in a hospital for psychiatric disabilities or the placement of an acquittee with the Commissioner of Developmental Services, the acquittee or another person acting on his behalf may apply to the board for an order of conditional release. On receipt of the application, the board shall request the superintendent of the hospital or said commissioner to report whether he is of the opinion that the acquittee is a person who should be conditionally released. The report shall set forth facts supporting the opinion. An application for conditional release under this subsection shall not be filed more often than once every six months from the date of the initial board hearing held pursuant to section 17a-583. The board is not required to hold a hearing on a first application under this subsection any sooner than ninety days after the initial hearing. Hearings resulting from any subsequent requests shall be held within sixty days of the filing of the application.

(c) Not less than thirty days prior to any such hearing, the board shall send copies of the superintendent’s or said commissioner’s report to the state’s attorney and counsel for the acquittee. At any hearing held pursuant to this section, the board shall make a finding and act pursuant to section 17a-584.

(P.A. 85-506, S. 9, 32; P.A. 87-486, S. 6; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b).)

History: P.A. 87-486 made section applicable to acquittees placed with the commissioner of mental retardation and amended Subsec. (a) to require a hearing on the application not less than 30, rather than 45, days from its receipt and amended Subsec. (c) to require copies of the report to be sent not less than 30, rather than 45, days prior to the hearing; Sec. 17-257i transferred to Sec. 17a-588 in 1991; P.A. 95-257 replaced “mental illness” with “psychiatric disabilities”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.

Cited. 215 C. 675.



Section 17a-589 - (Formerly Sec. 17-257j). Supervision of acquittee on conditional release.

The board may designate any capable person or appropriate public or private agency to supervise the acquittee on conditional release, subject to such conditions as the board sets in the order for conditional release. Prior to the designation, the board shall notify the person or agency to whom conditional release is contemplated and provide the person or agency with an opportunity to be heard before the board. After receiving an order of conditional release, the person or agency so designated shall assume supervision of the acquittee pursuant to the direction of the board.

(P.A. 85-506, S. 10, 32.)

History: Sec. 17-257j transferred to Sec. 17a-589 in 1991.



Section 17a-590 - (Formerly Sec. 17-257k). Examination and treatment of acquittee on conditional release. Status reports to board re treatment.

As one of the conditions of release, the board may require the acquittee to report to any public or private mental health facility for examination. Whenever medical, psychiatric or psychological treatment is recommended, the board may order the acquittee, as a condition of release, to cooperate with and accept treatment from the facility. The facility to which the acquittee has been referred for examination shall perform the examination and submit a written report of its findings to the board. If the facility finds that treatment of the person is appropriate, it shall include its recommendations for treatment in the report to the board. Whenever treatment is provided by the facility, the facility shall furnish reports to the board on a regular basis concerning the status of the acquittee and the degree to which the acquittee is a danger to himself or others. The board shall furnish copies of all such reports to the acquittee, counsel for the acquittee and the state’s attorney. Psychiatric or psychological reports concerning the acquittee that are in the possession of the board shall not be public records, as defined in section 1-200, except that information in such reports relied on by the board or used as evidence concerning the discharge, conditional release, temporary leave or confinement of the acquittee shall not be confidential. The provisions of sections 52-146c to 52-146j, inclusive, shall not apply to such reports for the purposes of this section. The facility shall comply with any other conditions of release prescribed by order of the board.

(P.A. 85-506, S. 11, 32; P.A. 10-29, S. 2.)

History: Sec. 17-257k transferred to Sec. 17a-590 in 1991; P.A. 10-29 made technical changes and replaced requirement that confidentiality of reports be determined pursuant to Secs. 52-146c to 52-146j with provision that psychiatric or psychological reports re aquittee in possession of board shall not be public records, except that information relied on or used as evidence shall not be confidential, and that Secs. 52-146c to 52-146j shall not apply to such reports.

Cited. 215 C. 675.



Section 17a-591 - (Formerly Sec. 17-257l). Modification of conditional release.

(a) Any conditionally released acquittee or any person or agency responsible for the supervision or treatment of a conditionally released acquittee may apply to the board for the modification of the order of the conditional release of the acquittee. Any application for modification filed by a person or agency responsible for the supervision or treatment of a conditionally released acquittee shall be accompanied by a report setting forth the facts supporting the application. The board shall commence a hearing within sixty days of its receipt of the application. Not less than thirty days prior to such hearing, the board shall send copies of such application and report, if any, to the state’s attorney and counsel for the acquittee. At the hearing, the board shall make a finding and act pursuant to section 17a-584.

(b) Unless the conditional release order has been summarily modified by the board or its chairman pursuant to subsection (a) of section 17a-594, an application by an acquittee for modification of a conditional release order shall not be filed more often than once every six months from the date of the filing of the next preceding application for modification.

(P.A. 85-506, S. 12, 32; P.A. 87-486, S. 7.)

History: P.A. 87-486 amended Subsec. (a) to require the board to send copies of the application and report not less than 30, rather than 45, days prior to the hearing; Sec. 17-257l transferred to Sec. 17a-591 in 1991.

Cited. 215 C. 675.



Section 17a-592 - (Formerly Sec. 17-257m). Board recommendation to discharge acquittee from custody.

(a) The superintendent of any hospital for psychiatric disabilities in which an acquittee has been confined or the Commissioner of Developmental Services with whom an acquittee has been placed pursuant to an order of the board or any person or agency responsible for the supervision or treatment of a conditionally released acquittee may request the board to recommend to the court discharge of the acquittee from custody. Any such request shall be accompanied by a report setting forth the facts supporting the request. Within sixty days of receipt of the request, the board shall commence a hearing on the request to recommend discharge. Not less than thirty days prior to such hearing, the board shall send copies of the request and report to the state’s attorney and counsel for the acquittee.

(b) The board may, on its own motion, consider whether to recommend discharge of the acquittee from custody. The board shall immediately give notice to the state’s attorney and counsel for the acquittee of its decision to consider whether to recommend discharge of the acquittee. The board may order a hearing on whether to recommend discharge of the acquittee and shall order such a hearing if the state’s attorney files with the board a request therefor within ten days of his receipt from the board of the notice of its decision to consider whether to make such a recommendation. Any such hearing shall be held within sixty days of the board’s decision to consider whether to recommend discharge of the acquittee.

(c) If the board decides to recommend discharge of the acquittee, the board shall make such recommendation pursuant to section 17a-593.

(P.A. 85-506, S. 13, 32; P.A. 87-486, S. 8; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b).)

History: P.A. 87-486 amended Subsec. (a) to authorize the commissioner of mental retardation with whom an acquittee has been placed to request the board to recommend discharge of the acquittee from custody and to require the board to send copies of the request and report not less than 30, rather than 45, days prior to the hearing, and amended Subsec. (c) to replace provision that if the board recommends discharge it shall “apply for discharge” with provision that it shall “make such recommendation” pursuant to Sec. 17-257n; Sec. 17-257m transferred to Sec. 17a-592 in 1991; P.A. 95-257 substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.

Cited. 211 C. 591; 215 C. 675.

Cited. 15 CA 74; judgment reversed, see 211 C. 591.



Section 17a-593 - (Formerly Sec. 17-257n). Court order to discharge acquittee from custody.

(a) The board, pursuant to section 17a-584 or 17a-592, may recommend to the court the discharge of the acquittee from custody or the acquittee may apply directly to the court for discharge from custody. The court shall send copies of the recommendation or application to the state’s attorney and to counsel for the acquittee. An acquittee may apply for discharge not more than once every six months and no sooner than six months after the initial board hearing held pursuant to section 17a-583.

(b) The recommendation or application shall contain the dates on which any prior recommendations or applications for discharge had been filed with the court, the dates on which decisions thereon were rendered, and a statement of facts, including any change in circumstances since the determination on the most recent recommendation or application, sufficient to qualify the acquittee as a person who should be discharged. A recommendation by the board shall contain findings and conclusions to support the recommendation.

(c) If reasonable cause exists to believe that the acquittee remains a person with psychiatric disabilities or a person with intellectual disability to the extent that his discharge at the expiration of his maximum term of commitment would constitute a danger to himself or others, the state’s attorney, at least one hundred thirty-five days prior to such expiration, may petition the court for an order of continued commitment of the acquittee.

(d) The court shall forward any application for discharge received from the acquittee and any petition for continued commitment of the acquittee to the board. The board shall, within ninety days of its receipt of the application or petition, file a report with the court, and send a copy thereof to the state’s attorney and counsel for the acquittee, setting forth its findings and conclusions as to whether the acquittee is a person who should be discharged. The board may hold a hearing or take other action appropriate to assist it in preparing its report.

(e) Within ten days of receipt of a recommendation for discharge filed by the board under subsection (a) of this section or receipt of the board’s report filed under subsection (d) of this section, either the state’s attorney or counsel for the acquittee may file notice of intent to perform a separate examination of the acquittee. An examination conducted on behalf of the acquittee may be performed by a psychiatrist or psychologist of the acquittee’s own choice and shall be performed at the expense of the acquittee unless he is indigent. If the acquittee is indigent, the court shall provide him with the services of a psychiatrist or psychologist to perform the examination at the expense of the state. Any such separate examination report shall be filed with the court within thirty days of the notice of intent to perform the examination. To facilitate examinations of the acquittee, the court may order him placed in the temporary custody of any hospital for psychiatric disabilities or other suitable facility or placed with the Commissioner of Developmental Services.

(f) After receipt of the board’s report and any separate examination reports, the court shall promptly commence a hearing on the recommendation or application for discharge or petition for continued commitment. At the hearing, the acquittee shall have the burden of proving by a preponderance of the evidence that the acquittee is a person who should be discharged.

(g) The court shall make a finding as to the mental condition of the acquittee and, considering that its primary concern is the protection of society, make one of the following orders: (1) If the court finds that the acquittee is not a person who should be discharged, the court shall order the recommendation or application for discharge be dismissed; or (2) if the court finds that the acquittee is a person who should be discharged, the court shall order the acquittee discharged from custody. The court shall send a copy of such finding and order to the board.

(P.A. 85-506, S. 14, 32; P.A. 86-403, S. 38, 132; P.A. 87-486, S. 9; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b); P.A. 11-129, S. 20.)

History: P.A. 86-403 made technical change in Subsec. (e); P.A. 87-486 replaced provisions authorizing board to “apply to the court for discharge of the acquittee” with provisions authorizing board to “recommend to the court the discharge of the acquittee” and added references to the board’s “recommendation” to reflect this procedural change, amended Subsec. (c) to add reference to an acquittee who is mentally retarded and to authorize the state’s attorney to petition the court for continued commitment at least 135, rather than 90, days prior to the commitment’s expiration, amended Subsec. (d) to require the board to file a report within 90, rather than 45, days of receiving an application or petition, amended Subsec. (e) to authorize the court to place the acquittee with the commissioner of mental retardation, amended Subsec. (f) to delete provision that the board has the burden of proof when it applies for an order of discharge, and amended Subsec. (g) to replace provision that “if the court finds that the acquittee is a person who should be confined, the court shall continue the initial order committing the acquittee to the jurisdiction of the board” with “if the court finds that the acquittee is not a person who should be discharged, the court shall order the recommendation or application for discharge be dismissed”; Sec. 17-257n transferred to Sec. 17a-593 in 1991; P.A. 95-257 replaced “mentally ill” and “mental illness” with varying phrases containing the words “psychiatric disabilities”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-129, “mentally retarded” was changed editorially by the Revisors to “a person with intellectual disability” in Subsec. (c).

Cited. 211 C. 591; 215 C. 675.

Cited. 12 CA 32; 15 CA 74; judgment reversed, see 211 C. 591; 20 CA 96.

Annotations to present section:

Cited. 230 C. 400. Meaning of “psychiatric disabilities” within definition of “person who should be discharged” is not governed by the standard in either Sec. 17a-495(c) or 17a-458(a) and trial court applied the correct standard, found in governing regulations, in its interpretation of the term; the determination of whether person is a danger to himself or others is a question of fact and is to be reviewed under the clearly erroneous standard; trial court’s finding that defendant suffered from a severe personality disorder and should therefore not be discharged did not violate defendant’s substantive due process rights. 265 C. 697. Trial court’s conclusions that Subsec. (c) violated defendant’s due process rights under Connecticut Constitution and state and federal equal protection rights present questions of law over which Supreme Court’s review is plenary. 268 C. 508.

Statute found not to be unconstitutionally vague; court rejected arguments that the lack of definition of “dangerous to himself and others” and burden of predicting future conduct made statute vague. 69 CA 666. Court may properly credit board’s opinions and rely on its findings; such findings are not inadmissible hearsay. 100 CA 407.

Subsec. (c):

Section impliedly imposes same burden on the state at a hearing for continued commitment of an acquittee beyond his current definite period of commitment as is imposed in a civil commitment hearing under Sec. 17a-498(c). 230 C. 400. Subsec. neither affects a suspect group nor implicates a fundamental right for purposes of federal equal protection clause, and therefore must be analyzed under rational basis review. 268 C. 508.

Clearly erroneous standard applies to review of court’s findings as to whether an acquittee is currently mentally ill to the point of posing a danger to himself or community if discharged. 77 CA 564. Does not violate defendant’s constitutional rights to due process and equal protection of the laws. 92 CA 206.

Subsec. (f):

Cited. 43 CA 592.



Section 17a-594 - (Formerly Sec. 17-257o). Summary modification or termination of conditional release upon violation of terms or change in mental health.

(a) If at any time while an acquittee is under the jurisdiction of the board, it appears to the board or its chairman that a conditionally released acquittee has violated the terms of a conditional release or that the mental health of the acquittee has changed, the board or its chairman may order the modification of the conditional release of the acquittee or may order the termination of the conditional release of the acquittee and his return to a hospital for psychiatric disabilities or to the Commissioner of Developmental Services for examination or treatment. The state’s attorney may, at any time, notify the board or its chairman of facts that the state’s attorney believes indicate that the conditionally released acquittee has violated the terms of a conditional release, that the mental health of the acquittee has changed or that the conditions of release should be modified. A written order of the board, or its chairman on behalf of the board, is sufficient warrant for any peace officer to take the acquittee into custody and transport him to a hospital for psychiatric disabilities or to the Commissioner of Developmental Services.

(b) Any peace officer or any person or agency providing treatment or responsible for the supervision of a conditionally released acquittee may take the acquittee into custody or request that the acquittee be taken into custody if there is reasonable cause to believe that the acquittee is a person with psychiatric disabilities or a person with intellectual disability to the extent that his continued release would constitute a danger to himself or others and that the acquittee is in need of immediate care, custody or treatment. The acquittee shall be immediately transported to a hospital for psychiatric disabilities or to the Commissioner of Developmental Services.

(c) Within thirty days of the acquittee being taken into custody pursuant to subsection (a) or (b) of this section, the board shall commence a hearing to determine the mental condition of the acquittee and shall make a finding and act pursuant to section 17a-584.

(P.A. 85-506, S. 15, 32; P.A. 87-486, S. 10; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b); P.A. 11-129, S. 20.)

History: P.A. 87-486 amended Subsec. (a) to authorize the board or its chairman to order an acquittee’s return to the commissioner of mental retardation and a peace officer to transport an acquittee to said commissioner, amended Subsec. (b) to add reference to an acquittee who is mentally retarded and authorize the immediate transportation of an acquittee to the commissioner of mental retardation, and amended Subsec. (c) to increase from 20 to 30 days the period within which a hearing must be commenced; Sec. 17-257o transferred to Sec. 17a-594 in 1991; P.A. 95-257 replaced “mentally ill” and “mental illness” with varying phrases containing the words “psychiatric disabilities”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-129, “mentally retarded” was changed editorially by the Revisors to “a person with intellectual disability” in Subsec. (b).

Cited. 215 C. 675.



Section 17a-595 - (Formerly Sec. 17-257p). Testimony of witnesses before board. Subpoena.

(a) Upon request of any party to a hearing before the board, the board or its designated representative shall issue, or the board on its own motion may issue, subpoenas requiring the attendance and testimony of witnesses.

(b) Upon request of any party to a hearing before the board and upon a proper showing of the general relevance and reasonable scope of the documentary or physical evidence sought, the board or its designated representative shall issue, or the board on its own motion may issue, subpoenas duces tecum.

(c) Witnesses appearing under subpoenas, other than the parties or state officers or employees, shall receive fees and mileage as prescribed by law for witnesses in civil actions. If the board or its designated representative certifies that the testimony of a witness was relevant and material, any person who has paid fees and mileage to such witness shall be reimbursed by the board.

(d) If any person, agency or facility fails to comply with a subpoena issued under subsections (a) or (b) of this section or any party or witness refuses to testify regarding any matter on which he may be lawfully interrogated, any judge of the Superior Court, on the application of the board or its designated representative or of the party requesting the issuance of the subpoena, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued by the court.

(P.A. 85-506, S. 16, 32.)

History: Sec. 17-257p transferred to Sec. 17a-595 in 1991.

Cited. 211 C. 591.



Section 17a-596 - (Formerly Sec. 17-257q). Board hearing procedures.

(a) Prior to any hearing by the board concerning the discharge, conditional release, temporary leave or confinement of the acquittee, the board, acquittee and state’s attorney may each choose a psychiatrist or psychologist to examine the acquittee. The results of the examination shall be in writing and filed with the board, and shall include, but need not be limited to, an opinion as to whether the acquittee is a person with psychiatric disabilities or a person with intellectual disability to the extent that the acquittee’s release would constitute a danger to himself or others and whether the acquittee could be adequately controlled with treatment as a condition of release. To facilitate examination of the acquittee, the board may order the acquittee placed in the temporary custody of any hospital for psychiatric disabilities or other suitable facility or placed with the Commissioner of Developmental Services.

(b) The board shall consider all evidence available to it that is material, relevant and reliable regarding the issues before the board. Such evidence may include, but need not be limited to, the record of trial, the information supplied by the state’s attorney or by any other interested party, including the acquittee, and information concerning the acquittee’s mental condition and the entire psychiatric and criminal history of the acquittee.

(c) Testimony shall be taken upon oath or affirmation of the witness from whom the testimony is received.

(d) Any hearing by the board, including the taking of any testimony at such hearing, shall be open to the public. At any hearing before the board, the acquittee shall have all the rights given a party to a contested case under chapter 54. In addition to the rights enumerated in chapter 54, the acquittee shall have the right to appear at all proceedings before the board, except board deliberations, and to be represented by counsel, to consult with counsel prior to the hearing and, if indigent, to have counsel provided, pursuant to the provisions of chapter 887, without cost. At any hearing before the board, copies of documents and reports considered by the board shall be available for examination by the acquittee, counsel for the acquittee and the state’s attorney. Psychiatric or psychological reports concerning the acquittee that are in the possession of the board shall not be public records, as defined in section 1-200, except that information in such reports relied on by the board or used as evidence concerning the discharge, conditional release, temporary leave or confinement of the acquittee shall not be confidential. The provisions of sections 52-146c to 52-146j, inclusive, shall not apply to such reports for the purposes of this section.

(e) Upon request of any party before the board, or on its own motion, the board may continue a hearing for a reasonable time not to exceed sixty days to obtain additional information or testimony or for other good cause shown.

(f) At any hearing before the board, the acquittee, or any applicant seeking an order less restrictive than the existing order, shall have the burden of proving by a preponderance of the evidence the existence of conditions warranting a less restrictive order.

(g) A record shall be kept of all hearings before the board, except board deliberations.

(h) Within twenty-five days of the conclusion of the hearing, the board shall provide the acquittee, the acquittee’s counsel, the state’s attorney and any victim as defined in section 17a-601 with written notice of the board’s decision. If there is no victim or the victim is unidentified or cannot be located, the board shall be relieved of the requirement of providing notice to the victim.

(P.A. 85-506, S. 17, 32; P.A. 87-486, S. 11; 87-554, S. 18; P.A. 91-406, S. 16, 29; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b); P.A. 10-29, S. 1; P.A. 11-129, S. 20.)

History: P.A. 87-486 amended Subsec. (a) to add reference to an acquittee who is mentally retarded and to authorize the board to order an acquittee placed with the commissioner of mental retardation, amended Subsec. (d) to require any hearing by the board, including the taking of testimony, to be open to the public, and amended Subsec. (h) to increase from 15 to 25 days the period after the hearing during which the board is required to provide written notice of its decision; P.A. 87-554 amended Subsec. (h) by requiring board to notify any victim as defined in Sec. 17-257v of board’s decision, unless there is no victim or victim cannot be located; Sec. 17-257q transferred to Sec. 17a-596 in 1991; P.A. 91-406 confirmed the numbering of this section as Sec. 17a-596, thereby correcting a typographical error; P.A. 95-257 replaced “mentally ill” and “mental illness” with varying phrases containing the words “psychiatric disabilities”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 10-29 inserted “temporary leave” in Subsec. (a), amended Subsec. (d) to replace requirement that confidentiality of reports be determined pursuant to Secs. 52-146c to 52-146j with provision that psychiatric or psychological reports re aquittee in possession of board shall not be public records, except that information relied on or used as evidence shall not be confidential, and that Secs. 52-146c to 52-146j shall not apply to such reports, and made technical changes in Subsecs. (a) to (d) and (h); pursuant to P.A. 11-129, “mentally retarded” was changed editorially by the Revisors to “a person with intellectual disability” in Subsec. (a).

Cited. 211 C. 591; 215 C. 675.

Annotations to present section:

Cited. 230 C. 400.

Cited. 41 CA 688.



Section 17a-597 - (Formerly Sec. 17-257r). Appeal of board orders and decisions.

(a) Any order of the board entered pursuant to subdivision (2) or (3) of section 17a-584 or pursuant to section 17a-587 may be appealed to the Superior Court pursuant to section 4-183. The board shall give notice of the right to judicial review to the acquittee, counsel for the acquittee and the state’s attorney.

(b) A decision by the board that the acquittee is a person who should be discharged made pursuant to subdivision (1) of section 17a-584, section 17a-592 or subsection (d) of section 17a-593 shall not be subject to judicial review pursuant to section 4-183.

(P.A. 85-506, S. 18, 32.)

History: Sec. 17-257r transferred to Sec. 17a-597 in 1991.

Cited. 211 C. 591.

Annotations to present section:

Cited. 46 CA 486. Plaintiff’s appeal does not fall within statutory framework and court has no subject matter jurisdiction even though pure question of law. 100 CA 212; judgment reversed, see 291 C. 307.



Section 17a-598 - (Formerly Sec. 17-257s). Court hearing procedures.

(a) At any hearing before the court under section 17a-582 or 17a-593, the acquittee shall have the right to appear and shall be represented by counsel. If the acquittee fails or refuses to obtain counsel, the court shall appoint counsel to represent him. If the acquittee is indigent, counsel shall be provided, pursuant to the provisions of chapter 887, and the court shall determine and allow, as provided in section 54-147, the cost of briefs, any other necessary expenses, and compensation of the counsel for the acquittee. The costs, expenses and compensation so allowed shall be paid by the state.

(b) At any hearing before the court under section 17a-582 or 17a-593, documents and reports considered by the court shall be available for examination by the acquittee, counsel for the acquittee and the state’s attorney.

(P.A. 85-506, S. 19, 32.)

History: Sec. 17-257s transferred to Sec. 17a-598 in 1991.



Section 17a-599 - (Formerly Sec. 17-257t). Confinement under conditions of maximum security.

At any time the court or the board determines that the acquittee is a person who should be confined, it shall make a further determination of whether the acquittee is so violent as to require confinement under conditions of maximum security. Any acquittee found so violent as to require confinement under conditions of maximum security shall not be confined in any hospital for psychiatric disabilities or placed with the Commissioner of Developmental Services unless such hospital or said commissioner has the trained and equipped staff, facilities or security to accommodate such acquittee.

(P.A. 85-506, S. 20, 32; P.A. 87-486, S. 12; P.A. 95-257, S. 48, 58; P.A. 07-73, S. 2(b).)

History: P.A. 87-486 added reference to an acquittee placed with the commissioner of mental retardation; Sec. 17-257t transferred to Sec. 17a-599 in 1991; P.A. 95-257 substituted “psychiatric disabilities” for “mental illness”, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 17a-600 - (Formerly Sec. 17-257u). Appointment of overseer and conservator for acquittee. Payment of expenses.

(a) The court may appoint a person to act as an overseer for any acquittee who is committed to the jurisdiction of the board. On appointment, the overseer shall make an application to the probate court of competent jurisdiction for the appointment of a conservator of the estate of the acquittee.

(b) The expense of confinement, support and treatment of any acquittee committed to the jurisdiction of the board shall be computed and paid for in accordance with the provisions of sections 17a-528, 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive.

(P.A. 85-506, S. 21, 32; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 44.)

History: Sec. 17-257u transferred to Sec. 17a-600 in 1991; (Revisor’s note: In 1999 the references in Subsec. (b) to “17b-115 to 17b-138,” and “17b-689 to 17b-693,” were changed editorially by the Revisors to “17b-116 to 17b-138,” and “17b-689, 17b-689b,” respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted references to Secs. 17b-118b and 17b-221 that were repealed by the same act.



Section 17a-601 - (Formerly Sec. 17-257v). Notice to victims of court and board hearings.

(a) For the purposes of this section, “victim” means a person who is a victim of a crime, the legal representative of such person or a member of a deceased victim’s immediate family.

(b) Any court rendering a judgment of acquittal pursuant to section 53a-13 shall make a specific finding as to whether there is a victim of the act committed by the acquittee and, if so, whether the victim desires notice pursuant to this section. If the court finds that a victim desires notice, it shall notify the victim of any hearing held by the court pursuant to section 17a-582 or 17a-593. The court shall, on committing an acquittee to the jurisdiction of the board, identify the victim to the board and the board shall thereafter make a reasonable effort to notify the victim of any board hearings or orders or of any escape of the acquittee. The victim may appear at any court or board hearing concerning the acquittee to make a statement.

(P.A. 85-506, S. 22, 32; P.A. 01-211, S. 7.)

History: Sec. 17-257v transferred to Sec. 17a-601 in 1991; P.A. 01-211 amended Subsec. (a) to redefine “victim” as a person who is a victim of “a crime” rather than “a class A, B, or C felony”.



Section 17a-602 - (Formerly Sec. 17-257w). Applicability of sections 17a-580 to 17a-601, inclusive.

(a) Unless otherwise prohibited by law, sections 17a-580 to 17a-601, inclusive, apply (1) to any person who, on or after July 1, 1985, is found not guilty by reason of mental disease or defect pursuant to section 53a-13, and (2) to any person who, prior to July 1, 1985, was found not guilty by reason of mental disease or defect, or guilty but not criminally responsible, pursuant to section 53a-13, and who, on July 1, 1985, is confined, temporarily confined, or otherwise subject to court supervision pursuant to section 53a-47 of the general statutes, revision of 1958, revised to January 1, 1985.

(b) For the purposes of sections 17a-580 to 17a-601, inclusive, and this section, the terms “acquittee” and “person found not guilty by reason of mental disease or defect” include a person found guilty but not criminally responsible pursuant to section 53a-13 of the general statutes, revision of 1958, revised to January 1, 1983.

(c) All persons confined as a danger to themselves or others pursuant to section 53a-47 of the general statutes, revision of 1958, revised to January 1, 1985, shall be deemed committed to the jurisdiction of the board on July 1, 1985, and for the remainder of the term of commitment. Any such person may apply to the board for conditional release or to the court for discharge in the same manner as any person committed to the jurisdiction of the board on or after July 1, 1985.

(d) Any person subject to temporary confinement on July 1, 1985, pursuant to section 53a-47 of the general statutes, revision of 1958, revised to January 1, 1985, shall be confined for examination and a hearing pursuant to section 17a-582.

(P.A. 85-506, S. 23, 32.)

History: Sec. 17-257w transferred to Sec. 17a-602 in 1991.

Cited. 200 C. 208; 211 C. 591; 215 C. 675.



Section 17a-603 - Court enforcement of statutes and orders.

The Superior Court, on application of the Psychiatric Security Review Board or the Attorney General, may enforce by appropriate decree or process any provision of sections 17a-580 to 17a-602, inclusive, or any order of the board rendered in pursuance of any statutory provision.

(P.A. 90-10.)



Section 17a-615 - (Formerly Sec. 17-258). Interstate Compact on Mental Health.

The Interstate Compact on Mental Health is hereby enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON MENTAL HEALTH

The contracting states solemnly agree that:

Article I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

Article II

As used in this compact:

(a) “Sending state” shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) “Receiving state” shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) “Institution” shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) “Patient” shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact.

(e) “Aftercare” shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) “Mental illness” shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) “Mental deficiency” shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) “State” shall mean any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient’s full record with due regard for the location of the patient’s family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such interest of the patient.

Article IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive aftercare or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that aftercare in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such aftercare in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient’s intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive aftercare or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on aftercare pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

Article V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

Article VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

Article VII

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

Article VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient’s guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state, which court in the State of Connecticut shall be the Superior Court, shall have sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term “guardian” as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

Article IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

Article X

(a) Each party state shall appoint a “compact administrator” who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XI

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

Article XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

Article XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII (b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

Article XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(November, 1955, S. N186; P.A. 76-436, S. 367, 681.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 17-258 transferred to Sec. 17a-615 in 1991.

Cited. 31 CS 197.



Section 17a-616 - (Formerly Sec. 17-259). Compact administrators.

Pursuant to said compact, the Governor is authorized to designate a compact administrator for mentally ill adults, a compact administrator for mentally ill children and youths under the age of eighteen and a compact administrator for the mentally deficient who, acting jointly with like officers of other party states, shall have power to promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrators shall serve subject to the pleasure of the Governor. The compact administrators are directed to cooperate with all departments, agencies and officers of the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state thereunder, and the compact administrators are hereby directed to consult with the immediate family of any proposed transferee and, in the case of a person proposed to be transferred without such person’s consent or the consent of such person’s guardian from an institution in this state to an institution in another party state, to take no final action without approval of the Superior Court in the state of Connecticut. On the admission of any such transferee to an institution in this state, the procedure outlined in section 17b-136 shall be followed.

(November, 1955, S. N187; 1957, P.A. 320; P.A. 76-31, S. 1, 2; 76-436, S. 368, 681; P.A. 84-25, S. 1, 2; P.A. 06-196, S. 129.)

History: P.A. 76-31 established separate compact administrators for adults and for children and youths under eighteen, previously there was one administrator for all mentally ill persons; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 84-25 limited requirement of approval of superior court to person proposed to be transferred without his consent or consent of his guardian; Sec. 17-259 transferred to Sec. 17a-616 in 1991; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 17a-617 - (Formerly Sec. 17-260). Supplementary agreements.

The compact administrators are authorized to enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact. If such supplementary agreements require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction such institution or facility is operated or whose department or agency will be charged with the rendering of such service.

(November, 1955, S. N188.)

History: Sec. 17-260 transferred to Sec. 17a-617 in 1991.



Section 17a-618 - (Formerly Sec. 17-261). Payment of obligations.

The compact administrators, subject to the approval of the Secretary of the Office of Policy and Management, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.

(November, 1955, S. N189; P.A. 77-614, S. 19, 610.)

History: P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; Sec. 17-261 transferred to Sec. 17a-618 in 1991.






Chapter 319j - Addiction Services

Section 17a-633 to 17a-639 - (Formerly Secs. 17-155ee to 17-155ii, 17-155kk and 17-155mm). Application of sections 17a-621 to 17a-643, inclusive. State Alcohol and Drug Abuse Commission. Commission designated single state agency for alcohol and drug abuse; duties. Powers and duties of commission; report. Executive director; staff; duties. Transfer of employees. Transfer of authority for alcohol and drug services.

Sections 17a-633 to 17a-639, inclusive, are repealed, effective July 1, 1993.

(P.A. 74-280, S. 21, 25; P.A. 77-544, S. 3–6, 15, 16; 77-614, S. 302, 323, 587, 610; P.A. 78-127, S. 1–3, 6; P.A. 78-303, S. 85, 86; 78-331, S. 29, 58; P.A. 80-11; 80-23; 80-92, S. 2–6; P.A. 81-96, S. 1, 2; 81-473, S. 4, 5, 36, 43; P.A. 82-346, S. 3, 7; 82-472, S. 170, 183; P.A. 83-160, S. 2, 3; P.A. 85-411, S. 1, 2; 85-579, S. 2, 4, 5; P.A. 86-39; 86-371, S. 12–14, 36, 45; P.A. 88-58; P.A. 89-200, S. 1, 2; P.A. 90-209, S. 12, 13; 90-227, S. 5–7; P.A. 91-266; June Sp. Sess. P.A. 91-12, S. 9, 55; P.A. 92-161, S. 1, 2; 92-216, S. 1, 3; May Sp. Sess. 92-16, S. 24, 89; P.A. 93-262, S. 54, 87; 93-381, S. 38, 39.)



Section 17a-641 - (Formerly Sec. 17-155oo). Coordination of transfer activities.

Section 17a-641 is repealed, effective July 1, 1993.

(P.A. 86-371, S. 38, 45; P.A. 93-381, S. 38, 39.)



Section 17a-643 - (Formerly Sec. 17-155qq). Drug and Alcohol Abuse Criminal Justice Commission established.

Section 17a-643 is repealed, effective July 1, 1993.

(P.A. 88-175; P.A. 93-381, S. 38, 39.)



Section 17a-660 - Awareness programs for health care providers re substance abuse during pregnancy.

Section 17a-660 is repealed, effective July 1, 1993.

(P.A. 90-183, S. 4; P.A. 93-381, S. 38, 39.)



Section 17a-663 - Regional planning boards.

Section 17a-663 is repealed, effective July 1, 1993.

(P.A. 90-227, S. 2, 7; P.A. 93-381, S. 38, 39.)



Section 17a-667 - Connecticut Alcohol and Drug Policy Council.

(a) There is established a Connecticut Alcohol and Drug Policy Council which shall be within the Office of Policy and Management for administrative purposes only.

(b) The council shall consist of the following members: (1) The Secretary of the Office of Policy and Management, or the secretary’s designee; (2) the Commissioners of Children and Families, Consumer Protection, Correction, Education, Higher Education, Mental Health and Addiction Services, Motor Vehicles, Public Health, Emergency Services and Public Protection, Social Services and Transportation and the Insurance Commissioner, or their designees; (3) the Chief Court Administrator, or the Chief Court Administrator’s designee; (4) the chairperson of the Board of Pardons and Paroles, or the chairperson’s designee; (5) the Chief State’s Attorney, or the Chief State’s Attorney’s designee; (6) the Chief Public Defender, or the Chief Public Defender’s designee; and (7) the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to public health, criminal justice and appropriations, or their designees. The Commissioner of Mental Health and Addiction Services and the Commissioner of Children and Families shall be cochairpersons of the council. The Office of Policy and Management shall, within available appropriations, provide staff for the council.

(c) The council shall review policies and practices of state agencies and the Judicial Department concerning substance abuse treatment programs, substance abuse prevention services, the referral of persons to such programs and services, and criminal justice sanctions and programs and shall develop and coordinate a state-wide, interagency, integrated plan for such programs and services and criminal sanctions.

(P.A. 97-248, S. 3, 12; P.A. 98-250, S. 35, 39; June Sp. Sess. P.A. 99-2, S. 35, 72; P.A. 00-27, S. 6, 24; 00-104; P.A. 04-234, S. 2; P.A. 13-26, S. 2.)

History: P.A. 97-248 effective July 1, 1997; P.A. 98-250 added Commissioners of Consumer Protection, Motor Vehicles and Transportation to the council, effective July 1, 1998; June Sp. Sess. P.A. 99-2 amended Subsec. (b)(7) by adding “and ranking members” and replacing “the budgets of state agencies” with “appropriations”, effective July 1, 1999; P.A. 00-27 made technical changes in Subsec. (b), effective May 1, 2000; P.A. 00-104 amended Subsec. (b) by designating the Commissioner of Children and Families as a cochairperson of the council, deleting provision re scheduling the first meeting of the council, and making technical changes; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 13-26 amended Subsec. (b) by making a technical change and amended Subsec. (c) by deleting provisions re submission of report and making a technical change, effective July 1, 2013.



Section 17a-670 - (Formerly Sec. 19a-2d). Regional planning for substance abuse prevention and treatment.

(a) The Department of Mental Health and Addiction Services shall designate substance abuse planning regions within the state. Such regions and the boundaries of such regions may be redesignated by said department as it deems necessary.

(b) The department shall designate subregions within each region established pursuant to subsection (a) of this section. The boundaries of such subregions may be redesignated by said department as it deems necessary. Each subregion shall be located entirely within the boundaries of a substance abuse planning region.

(P.A. 90-227, S. 1, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 5, 58.)

History: P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17a-662 transferred to Sec. 19a-2d in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-2d transferred to Sec. 17a-670 in 1997.



Section 17a-671 - (Formerly Sec. 19a-2e). Subregional planning and action councils.

(a) The Department of Mental Health and Addiction Services shall encourage the establishment of subregional planning and action councils. Such councils shall: (1) Determine the extent of the substance abuse problems within their subregions; (2) determine the status of resources to address such problems; (3) identify gaps in the substance abuse service continuum; (4) identify changes to the community environment that will reduce substance abuse; (5) design programs that fill identified service gaps and will reduce substance abuse by changing the community environment; and (6) develop and implement a plan to close such gaps.

(b) Membership of such councils shall include, but need not be limited to, the chief elected official, the chief of police and the superintendent of schools of each municipality within the subregion, one representative designated by the Commissioner of Mental Health and Addiction Services from each treatment facility operated by the department and serving such subregion, business and professional leaders, members of the General Assembly, substance abuse service providers and representatives of minority populations, religious organizations, representatives of private funding organizations and the media. Such membership requirements may be waived subject to the approval of the department. Members of the councils shall not be compensated for their services but may be reimbursed by the council for necessary expenses incurred in the performance of their duties. The members of the council shall elect, by majority vote, a president and such other officers as may be deemed necessary. The councils shall meet at least quarterly.

(c) Each council may employ a director and other necessary staff.

(d) Any council which is incorporated as a nonprofit organization or any nonprofit organization acting as fiduciary for a council may apply to the department for a grant for staffing and administrative costs of the council. The department may adopt regulations pursuant to chapter 54 to establish minimum standards for eligibility of the councils to receive state funds. Any state funds received pursuant to this subsection shall be accounted for annually to the department by the grantee.

(e) Each council shall provide to the department an annual plan in a manner directed by the department. Such plan shall include: (1) Estimates of the extent of substance abuse within the subregion; (2) identifying gaps in the substance abuse service continuum; (3) activities for coordination of prevention, intervention and treatment within the subregion; (4) activities to develop programs that fill identified gaps in service; and (5) activities to develop and implement changes to the community environment that will reduce substance abuse.

(f) Each council may solicit and accept for use local, public and private funds from municipalities, foundations and corporations. Such funds shall be expended to close gaps in the service delivery system identified in the annual plan developed by the council, provided such plan is not in conflict with the department’s plan adopted pursuant to subsection (j) of section 17a-451.

(g) The activities of each council shall be limited to planning for service development and coordination and shall not include the provision of services to clients.

(P.A. 90-227, S. 3, 7; P.A. 93-381, S. 26, 39; P.A. 95-257, S. 5, 58; P.A. 02-9, S. 1.)

History: P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, added Subsec. (a)(4) re identifying changes to community and (5) re designing programs to fill service gaps, amended Subsec. (b) re waiver of membership requirements and made technical changes, amended Subsec. (d) re any nonprofit organization acting as a fiduciary and added Subsec. (e)(2) re identifying gaps, (e)(4) re filling identified gaps and (e)(5) re changes to the community environment to reduce substance abuse and amended Subsec. (f) to make technical changes, effective July 1, 1993; Sec. 17a-664 transferred to Sec. 19a-2e in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-2e transferred to Sec. 17a-671 in 1997; P.A. 02-9 amended Subsec. (f) by replacing reference to Sec. 19a-7 with reference to Sec. 17a-451(j).



Section 17a-672 - (Formerly Sec. 19a-2f). Scope of powers and duties.

Nothing contained in sections 17a-670 to 17a-672, inclusive, shall be construed as removing from the Department of Mental Health and Addiction Services any power or duty regarding overall state-wide planning or the administration and control of treatment facilities operated by the department and other prevention, intervention and treatment programs granted to the department by the general statutes.

(P.A. 90-227, S. 4, 7; P.A. 93-381, S. 27, 39; P.A. 95-257, S. 5, 58.)

History: P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services and made technical changes, effective July 1, 1993 (Revisor’s note: A reference to Sec 17a-635 was deleted editorially by the Revisors to reflect its repeal by section 38 of the act); Sec. 17a-665 transferred to Sec. 19a-2f in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-2f transferred to Sec. 17a-672 in 1997.



Section 17a-673 - (Formerly Sec. 19a-4e). Treatment programs. Annual report of facilities.

(a) The department shall establish comprehensive and coordinated programs for the treatment of alcohol-dependent persons, drug-dependent persons and intoxicated persons.

(b) The programs of the department shall be consistent with its state plan and shall include, but not be limited to: (1) Emergency treatment; (2) inpatient treatment; (3) intermediate treatment; and (4) outpatient and follow-up treatment, including appropriate rehabilitation services.

(c) The department shall provide for adequate and appropriate treatment for alcohol-dependent persons, drug-dependent persons and intoxicated persons admitted under sections 17a-680 to 17a-690, inclusive. Treatment may not be provided at a correctional institution except for inmates.

(d) The administrator of each treatment facility operated by the Department of Mental Health and Addiction Services shall make an annual report of its activities to the department in the form and manner the department specifies.

(e) All appropriate public and private resources shall be coordinated with and utilized in the program if possible.

(P.A. 74-280, S. 7, 25; P.A. 75-528, S. 5, 15; P.A. 77-544, S. 8, 16; P.A. 86-371, S. 2, 45; P.A. 90-209, S. 2; P.A. 93-381, S. 16, 39; 93-435, S. 58, 95; P.A. 95-257, S. 11, 58; P.A. 99-234, S. 6; P.A. 09-145, S. 13.)

History: P.A. 75-528 substituted “licensed” facilities for “approved” facilities in Subsec. (f); P.A. 77-544 included drug-dependent persons and programs and plans relative to drug abuse; P.A. 86-371 substituted references to the commission for references to the commissioner and department of mental health and made technical changes; P.A. 90-209 in Subsec. (a) substituted “alcohol-dependent persons” for “alcoholics”, in Subsec. (b) deleted the provision that emergency treatment be that provided by a medical facility, in Subsec. (c) substituted “alcohol-dependent persons” for “alcoholics”, substituted “sections 17a-621 to 17a-643, inclusive,” for “sections 17-155s to 17-155y, inclusive,” and “sections 19a-370 to 19a-393, inclusive,” as the provisions under which certain persons are admitted, in Subsec. (d) substituted “treatment facility” for “facility” and deleted Subsec. (f) re contracting for use of facilities; Sec. 17-155q transferred to Sec. 17a-622 in 1991; P.A. 93-381 substituted “department” for “commission” and made technical changes, effective July 1, 1993; P.A. 93-435 amended Subsec. (d) by adding the words “of mental health” after the first reference to “department” and made technical changes, effective June 28, 1993; Sec. 17a-622 transferred to Sec. 19a-4e in 1995; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4e transferred to Sec. 17a-673 in 1997; P.A. 99-234 amended Subsec. (c) by deleting obsolete reference to Sec. 17a-677; P.A. 09-145 amended Subsec. (c) by deleting reference to Sec. 17a-465a.

See Sec. 17a-714a re legal protections for licensed health care professionals who prescribe opioid antagonists to drug users.



Section 17a-674 - (Formerly Sec. 19a-4a). Substance Abuse Revolving Loan Fund.

(a) There is established a Substance Abuse Revolving Loan Fund. The fund shall contain any moneys required by law to be deposited in the fund and may contain any other funds as provided in subsection (b) of this section. The fund shall be administered and used by the Department of Mental Health and Addiction Services for loans to private nonprofit agencies for the cost of establishing group homes for four or more persons recovering from substance abuse problems. Payments made on any loans made pursuant to this section shall be deposited in said fund.

(b) Federal block grant funds allocated to the department pursuant to section 4-28b may be deposited in said fund, and the department may accept contributions from any source, public or private, for deposit in said fund.

(c) A loan made pursuant to subsection (a) of this section shall be in an amount up to, but not exceeding ten thousand dollars, provided such amount does not exceed the maximum loan amount then in effect under federal law and for a term up to, but not more than two years. Each such loan shall be repaid in monthly installments and shall bear interest at a rate to be determined by the department, but not to exceed six per cent per year. The department may assess a penalty not to exceed five per cent of any amounts that are delinquent or past due for more than six months. Amounts received in repayment of a loan made under this section shall be applied first to the current monthly installment due, then to any interest due, then to the principal of the oldest outstanding loan. Such loan terms, interest requirements and penalty provisions shall be included in each loan agreement and in any contract for the administration of the program made pursuant to subsection (d) of this section. Each loan agreement shall specify that the recipient shall use such loan in accordance with the guidelines issued by the Secretary of the Department of Health and Human Services of the federal government pursuant to the requirements of Public Law 100-690 for such loans.

(d) The department may administer said fund directly or through a contract with a private nonprofit agency. The department shall adopt such regulations, in accordance with the provisions of chapter 54, as may be necessary to administer the program.

(P.A. 89-290; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 5, 58; P.A. 01-90, S. 1; P.A. 03-162, S. 1.)

History: P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17a-647 transferred to Sec. 19a-4a in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4a transferred to Sec. 17a-674 in 1997; P.A. 01-90 amended Subsec. (c) by replacing former mandatory penalty requirements with provision authorizing the department to assess a penalty not to exceed 5% of any amounts delinquent or past due for more than six months, adding provision re application of loan payments and adding provision re mandatory contract terms; P.A. 03-162 amended Subsec. (c) by providing for maximum loan amount of $10,000, but not to exceed maximum amount under federal law, and loan term up to, but not more than, two years.



Section 17a-675 - (Formerly Sec. 19a-4b). Allocation of federal funds by department. Grants and contracts. Report.

(a) The Department of Mental Health and Addiction Services shall allocate by program and geographic location, in a manner consistent with the annual alcohol and drug plan, funds received by the department from the federal government and the state which are designated in the department’s budget to be used for grants and contracts for alcohol and drug programs and services. The department shall also administer and supervise all federal and state grant and contract funds for alcohol and drug abuse community services including treatment services, except those services designated to be carried out by state agencies other than the Department of Mental Health and Addiction Services.

(b) The department may: (1) Make grants to and contracts and other joint or cooperative agreements with individuals, organizations and state agencies for problems related to alcohol and drug abuse; (2) make grants and contracts from state or federal funds to public or private agencies as may be necessary in the performance of its duties and execution of its powers; (3) require quarterly reports from recipients of grants made or allocated by it and from all departments of the state whose activities are related to alcohol or drug abuse problems for the purpose of evaluating the implementation of the state plans. The department shall report its findings on or before January first of each year to the Governor and the General Assembly, with its recommendations for such executive and legislative action as it finds beneficial to the public interest.

(P.A. 93-381, S. 6, 39; P.A. 95-257, S. 5, 11, 58.)

History: P.A. 93-381 effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4b transferred to Sec. 17a-675 in 1997.



Section 17a-676 - (Formerly Sec. 19a-4c). Applications for funds to the department by nonprofit organizations or municipal departments or units.

Any nonprofit organization in Connecticut or any municipal department or unit which offers or proposes to offer education services, prevention services, public information, community intervention, employees’ assistance, training or job development services to alcohol-dependent or drug-dependent persons in the state or treatment or rehabilitation services to such persons either as part of comprehensive community-based services on alcohol dependence or drug dependence or as part of a narcotic addiction treatment center in an area of high incidence of drug addiction, may apply to the Department of Mental Health and Addiction Services for state and federal funds to establish, expand or maintain such services. The department may accept requests for funds from any nonprofit organization in Connecticut or any municipal department or unit which offers or proposes to offer the above services, and such services may be funded if they meet the requirements of the department and are in conformance with the state plans concerning alcohol and drug abuse. In the case of treatment or rehabilitation services, the department may accept requests for funds from such organizations, departments or units which offer or propose to offer certain selected services on a demonstration or research basis or which propose services contributing to alcohol and drug dependence services, and such services may be funded in whole or in part if they meet such requirements as the department shall specify by regulation. The application for funds shall be made on forms provided by the department and shall be accompanied by (1) a definition of the area to be served; (2) a plan setting forth the means by which the applicant proposes to coordinate its activities with those of other local agencies presently supplying such services; (3) a description of the services to be provided and the methods through which such services will be provided; and (4) an indication of the methods that will be employed to effect a balance in the use of state and local resources so as to foster local initiative, responsibility and participation. Upon approval of any such application, the department shall grant such funds within available appropriations for any fiscal year. No funds authorized by this section shall be used for the construction or renovation of buildings. The department may adopt regulations, in accordance with the provisions of chapter 54, concerning minimum standards for eligibility to receive such state funds.

(P.A. 93-381, S. 7, 39; P.A. 95-257, S. 5, 58.)

History: P.A. 93-381 effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4c transferred to Sec. 17a-676 in 1997.



Section 17a-677 - (Formerly Sec. 19a-5a). Operation or funding of alcohol and drug abuse treatment facility.

Section 17a-677 is repealed, effective October 1, 1999.

(P.A. 86-371, S. 37, 45; P.A. 90-209, S. 14; P.A. 93-381, S. 21, 39; P.A. 95-257, S. 5, 11, 58; P.A. 99-234, S. 13.)



Section 17a-678 - (Formerly Sec. 19a-5b). Programs and facilities exempt from certificate of need requirement.

Section 17a-678 is repealed, effective October 1, 2010.

(P.A. 89-390, S. 14, 15, 37; P.A. 90-261, S. 11, 19; P.A. 93-381, S. 25, 39; P.A. 95-257, S. 5, 39, 58; P.A. 98-150, S. 16, 17; P.A. 06-64, S. 1; P.A. 10-179, S. 161.)



Section 17a-679 - (Formerly Sec. 19a-2g). Expenses for necessary transportation of alcohol-dependent persons for admission to a treatment facility.

(a) The Department of Mental Health and Addiction Services may, within available appropriations, pay the expenses of necessary transportation for any alcohol-dependent person admitted to a treatment facility pursuant to the provisions of section 17a-682 or 17a-684 or to any program funded by the department pursuant to section 17a-675, provided such program has given prior approval to the transportation provider and so certifies to the department, or for any person intoxicated by alcohol transported to a hospital for treatment, which expenses are certified by such hospital to the department, unless the Department of Administrative Services determines after investigation that such person is able to pay. The department may pay such expense pending the investigation provided if the department determines that the person is able to pay, the transportation provider shall reimburse the department. The department shall not pay expenses for the transport of any person who is able to pay, has private insurance, or is receiving Title XIX Medicaid benefits that cover the transportation services provided.

(b) The Office of Emergency Medical Services within the Department of Public Health shall be responsible for developing and implementing dispatch and field triage protocols to provide a mechanism for local response systems to utilize the least costly most appropriate form of transport for alcohol-dependent persons. Such dispatch and field protocols shall be developed on or before January 1, 1995.

(c) The department may adopt regulations, in accordance with provisions of chapter 54, concerning the payment of transportation expenses under this section.

(P.A. 93-381, S. 35, 39; P.A. 94-239, S. 2; May Sp. Sess. P.A. 94-5, S. 15, 30; P.A. 95-257, S. 5, 58; P.A. 99-234, S. 4, 14; June Sp. Sess. P.A. 99-2, S. 23, 72.)

History: P.A. 93-381 effective July 1, 1993; P.A. 94-239 and May Sp. Sess. P.A. 94-5 both divided section in Subsecs., added provisions in Subsec. (a) requiring prior approval to the transportation provider and certification to the department and prohibiting payment by the department of any expenses for persons who are able to pay for the services, have insurance coverage or coverage under assistance programs, and added new Subsec. (b) making Office of Emergency Medical Services responsible for developing and implementing dispatch and field triage protocols to provide a mechanism for local response systems; May Sp. Sess. act further imposed January 1, 1995, deadline for development of protocols, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-2g transferred to Sec. 17a-679 in 1997; P.A. 99-234 amended Subsec. (a) by replacing reference to general assistance with reference to Medicaid benefits and amended Subsec. (b) by adding “within the Department of Mental Health” after “Office of Emergency Medical Services”; June Sp. Sess. P.A. 99-2 amended Subsec. (a) by replacing “shall pay” with “may, within available appropriations, pay”, effective July 1, 1999.



Section 17a-680 - (Formerly Sec. 19a-126). Definitions.

For purposes of sections 17a-673, 17a-680 to 17a-690, inclusive, and subsection (d) of section 17a-484:

(1) “Alcohol-dependent person” means a person who meets the criteria for moderate or severe alcohol use disorder, as described in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”;

(2) “Business day” means Monday to Friday, inclusive, except when a legal holiday falls on any such day;

(3) “Department” means the Department of Mental Health and Addiction Services;

(4) “Dangerous to himself” means there is a substantial risk that physical harm will be inflicted by a person on himself or herself;

(5) “Dangerous to others” means there is a substantial risk that physical harm will be inflicted by a person on another person;

(6) “Drug or drugs” means a controlled drug as defined in section 21a-240;

(7) “Drug-dependent person” means a person who meets the criteria for moderate or severe substance use disorder, as described in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”;

(8) “Commissioner” means the Commissioner of Mental Health and Addiction Services;

(9) “Gravely disabled” means a condition in which a person, as a result of the use of alcohol or drugs on a periodic or continuous basis, is in danger of serious physical harm because (A) he or she is not providing for his or her essential needs such as food, clothing, shelter, vital medical care, or safety, (B) he or she needs, but is not receiving, inpatient treatment for alcohol dependency or drug dependency, and (C) he or she is incapable of determining whether to accept such treatment because his or her judgment is impaired;

(10) “Hospital” means an establishment licensed under the provisions of sections 19a-490 to 19a-503, inclusive, for the lodging, care and treatment of persons suffering from disease or other abnormal physical or mental conditions, and includes inpatient psychiatric services in general hospitals;

(11) “Incapacitated by alcohol” means a condition in which a person as a result of the use of alcohol has his or her judgment so impaired that he or she is incapable of realizing and making a rational decision with respect to his or her need for treatment;

(12) “Incompetent person” means a person who has been adjudged incompetent by a court of competent jurisdiction;

(13) “Intoxicated person” means a person whose mental or physical functioning is substantially impaired as a result of the use of alcohol or drugs;

(14) “Medical officer” means a licensed physician in attendance at a treatment facility or hospital;

(15) “Respondent” means a person who is alleged to be alcohol-dependent or drug-dependent and for whom a petition for commitment or recommitment to an inpatient treatment facility has been filed;

(16) “Treatment” means any emergency, outpatient, intermediate and inpatient services and care, including diagnostic evaluation, medical, psychiatric, psychological and social services, vocational and social rehabilitation and other appropriate services, which may be extended to alcohol-dependent persons, drug-dependent persons and intoxicated persons;

(17) “Treatment facility” means (A) a facility providing treatment and operating under the direction and control of the department, or (B) a private facility providing treatment and licensed under the provisions of sections 19a-490 to 19a-503, inclusive.

(P.A. 74-280, S. 2, 25; P.A. 75-528, S. 4, 15; 75-569, S. 1; P.A. 77-544, S. 1, 16; P.A. 79-610, S. 27; P.A. 80-92, S. 1; P.A. 81-472, S. 30, 159; 81-473, S. 6, 43; P.A. 83-160, S. 4; P.A. 86-371, S. 1, 45; P.A. 90-209, S. 1; P.A. 93-381, S. 15, 39; P.A. 95-257, S. 5, 58; June 18 Sp. Sess. P.A. 97-8, S. 12, 88; P.A. 99-234, S. 7; P.A. 09-145, S. 14; P.A. 13-208, S. 22.)

History: P.A. 75-528 replaced “approved” facilities with “licensed” facilities in Subdivs. (2) and (3) and changed section references; P.A. 75-569 redefined “incapacitation” in Subdiv. (10) and “intoxicated person” in Subdiv. (12), deleted Subdiv. (15) defining “police officer” and renumbered Subdiv. (16) accordingly; P.A. 77-544 included drug advisory council in Subdiv. (6) and changed alcohol council to alcohol and drug abuse council in Subdiv. (9); P.A. 79-610 changed section references in Subdivs. (2) and (3); P.A. 80-92 changed alcohol and drug abuse council to alcohol and drug abuse commission in Subdiv. (5); P.A. 81-472 amended Subdiv. (9) to refer to the state alcohol and drug abuse “commission” rather than “council”; P.A. 81-473 amended Subdiv. (6) to refer to the combined state alcohol and drug advisory council established under Sec. 17-155ll and redefined “director” in Subdiv. (9) as executive director of alcohol and drug abuse commission rather than council; P.A. 83-160 repealed Subdiv. (6) which had defined “advisory council” as Connecticut state alcohol and drug advisory council which agency was abolished by the act; P.A. 86-371 deleted definitions of “commissioner” and “department” of mental health and removed references to those entities, renumbering as necessary, made other technical changes and redefined “medical facility” to delete the office of an intoxicated person’s personal physician; P.A. 90-209 substituted the defined term “alcohol-dependent person” for “alcoholic”, deleted the defined terms “licensed private treatment facility”, “licensed public treatment facility”, “diagnostic facility” and “medical facility”, added “business day”, “dangerous to himself”, “dangerous to others”, “drug or drugs”, “drug-dependent person”, “gravely disabled”, “hospital”, “respondent” and “treatment facility” as defined terms, in the definition of “incapacitated by alcohol” deleted the provisions that the person be unconscious as a result of the use of alcohol, amended the definition of “intoxicated person” to include impairment as a result of the use of drugs, amended the definition of “medical officer” to be a physician at a treatment facility or hospital rather than at a medical facility and in the definition of “treatment” substituted alcohol-dependent and drug-dependent persons for alcoholics as persons to whom certain services may be extended; Sec. 17-155l transferred to Sec. 17a-621 in 1991; P.A. 93-381 replaced executive director and Connecticut alcohol and drug abuse commission with commissioner and department of public health and addiction services and made technical changes, effective July 1, 1993; Sec. 17a-621 transferred to Sec. 19a-126 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-126 transferred to Sec. 17a-680 in 1997; June 18 Sp. Sess. P.A. 97-8 redefined “drug-dependent person” by deleting provision excluding persons dependent on specified drugs, effective July 1, 1997; P.A. 99-234 deleted obsolete reference to Sec. 17a-677; P.A. 09-145 deleted reference to Sec. 17a-465a; P.A. 13-208 amended Subdiv. (1) by redefining “alcohol-dependent person”, amended Subdiv. (7) by redefining “drug-dependent person” and amended Subdivs. (4), (9), (11) and (17) by making technical changes.



Section 17a-681 - (Formerly Sec. 19a-126a). Regulations re treatment programs and facilities. Standards. Cooperation with Commissioner of Correction. Transfer of persons accused or convicted of nonviolent crimes.

(a) The Department of Mental Health and Addiction Services shall adopt and may amend and repeal regulations, pursuant to chapter 54, for acceptance of persons into the treatment programs and facilities operated or funded by the department, considering available treatment resources and facilities, for the purpose of early and effective treatment of alcohol-dependent persons, drug-dependent persons and intoxicated persons. In establishing the regulations the department shall be guided by the following standards:

(1) If possible a patient shall be treated on a voluntary rather than an involuntary basis;

(2) A patient shall be initially assigned or transferred to outpatient or intermediate treatment, unless he is found to require inpatient treatment;

(3) A person shall not be denied treatment solely because he has withdrawn from treatment against medical advice on a prior occasion or because he has relapsed after earlier treatment;

(4) An individualized treatment plan shall be prepared and maintained on a current basis for each patient; and

(5) Provision shall be made for a continuum of coordinated treatment services, so that a person who leaves a facility or a form of treatment will have available and utilize other appropriate treatment.

(b) The Commissioner of Mental Health and Addiction Services and the Commissioner of Correction shall cooperate in establishing treatment and rehabilitation programs for alcohol-dependent and drug-dependent persons confined in correctional institutions. Persons convicted of nonviolent crimes or confined in lieu of bond on nonviolent charges may be transferred by the Commissioner of Correction to the commissioner for treatment and rehabilitation upon agreement of the commissioner.

(P.A. 74-280, S. 9, 25; P.A. 75-569, S. 4; P.A. 77-544, S. 9, 16; P.A. 86-371, S. 3, 45; P.A. 90-209, S. 3; P.A. 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 5, 58.)

History: P.A. 75-569 added Subsec. (b) re cooperation between commissioner of mental health and commissioner of correction; P.A. 77-544 included treatment of drug-dependent persons; P.A. 86-371 substituted references to the executive director and the commission for references to the commissioner and the department of mental health; P.A. 90-209 substituted “alcohol-dependent persons” for “alcoholics” and in Subsec. (a) added that the regulations concern acceptance of persons into facilities operated or funded by the commission; Sec. 17-155s transferred to Sec. 17a-623 in 1991; P.A. 93-381 and 93-435 replaced Connecticut alcohol and drug abuse commission and executive director with department and commissioner of public health and addiction services, respectively, effective July 1, 1993; Sec. 17a-623 transferred to Sec. 19a-126a in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-126a transferred to Sec. 17a-681 in 1997.



Section 17a-682 - (Formerly Sec. 19a-126b). Voluntary admissions to treatment facilities operated by the department. Assistance on leaving.

(a) An alcohol-dependent person or a drug-dependent person may apply for voluntary treatment directly to a treatment facility operated by the Department of Mental Health and Addiction Services. If the proposed patient is a minor or an incompetent person, he, a parent, a legal guardian or other legal representative may make the application.

(b) Subject to regulations adopted by the department, the administrator of a treatment facility operated by the department may determine, on the advice of the medical officer of the facility, who shall be admitted for treatment. If a person is refused admission to a treatment facility operated by the department, the administrator, subject to regulations adopted by the department, shall refer the person to another treatment facility operated by the department or to a private treatment facility for treatment if possible and appropriate.

(c) If a patient receiving inpatient care leaves a treatment facility operated by the department, he shall be encouraged to consent to appropriate outpatient or intermediate treatment. If it appears to the administrator in charge of the treatment facility, on the advice of the medical officer of the facility, that the patient is an alcohol-dependent person or drug-dependent person who requires help, the department shall arrange for assistance in obtaining supportive services and residential facilities.

(d) If a patient leaves a treatment facility operated by the department, with or against the advice of the administrator of the facility, the department shall make reasonable provisions for his transportation to another facility or to his home. If he has no home, he shall be assisted in obtaining shelter. If he is a minor or an incompetent person, the request for discharge from an inpatient facility shall be made by a parent, legal guardian or other legal representative or by the minor or incompetent person if he was the original applicant.

(P.A. 74-280, S. 10, 25; P.A. 75-528, S. 6, 15; 75-569, S. 3, 5; P.A. 86-371, S. 4, 45; P.A. 90-209, S. 4; P.A. 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 5, 58.)

History: P.A. 75-528 and P.A. 75-569 substituted “licensed” facilities for “approved” facilities and deleted word “unemancipated” with reference to minors in Subsecs. (a) and (d); P.A. 86-371 substituted references to the commission for references to the commissioner and department of mental health; P.A. 90-209 substituted “alcohol-dependent person” for “alcoholic”, provided that drug-dependent persons be allowed to apply for voluntary treatment under the section rather than repealed Sec. 19a-378, substituted “treatment facility operated by the commission” for “licensed public treatment facility”, provided that the administrator’s determinations in Subsec. (b) of who shall be admitted and in Subsec. (c) of who is a patient who requires help be on the advice of the medical officer of the facility and made technical changes; Sec. 17-155t transferred to Sec. 17a-624 in 1991; P.A. 93-381 and P.A. 93-435 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17a-624 transferred to Sec. 19a-126b in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-126b transferred to Sec. 17a-682 in 1997.



Section 17a-683 - (Formerly Sec. 19a-126c). Police assistance for intoxicated persons. Protective custody of person incapacitated by alcohol. Medical examination. Detention and release. Notification to family. Assistance for nonadmitted person.

(a) Any police officer finding a person who appears to be intoxicated in a public place and in need of help may, with such person’s consent, assist such person to his home, a treatment facility, or a hospital or other facility able to accept such person.

(b) Any police officer finding a person who appears to be incapacitated by alcohol shall take him into protective custody and have him brought forthwith to a treatment facility which provides medical triage in accordance with regulations adopted pursuant to section 19a-495 or to a hospital. The police, in detaining the person and in having him brought forthwith to such a treatment facility or a hospital, shall be taking him into protective custody and shall make every reasonable effort to protect his health and safety. In taking the person into protective custody, the detaining officer may take reasonable steps to protect himself. A taking into protective custody under this section is not an arrest. No entry or other record shall be made to indicate that the person has been arrested or charged with a crime. For purposes of this section “medical triage” means a service which provides immediate assessment of symptoms of substance abuse, the immediate care and treatment of these symptoms as necessary, a determination of need for treatment, and assistance in attaining appropriate continued treatment.

(c) A person who is brought to a treatment facility which provides medical triage in accordance with regulations adopted pursuant to section 19a-495 or to a hospital shall be examined by a medical officer or his designee as soon as possible. The medical officer shall determine whether the person requires inpatient treatment based upon the medical examination of the person and upon a finding that the person is incapacitated by alcohol.

(d) If the medical officer determines that the person requires inpatient treatment, the person shall be (1) admitted to, referred to or detained at a treatment facility that provides medical treatment for detoxification or a hospital, or (2) committed to a treatment facility operated by the Department of Mental Health and Addiction Services for emergency treatment pursuant to the provisions of section 17a-684. A person treated under subdivision (1) of this subsection shall be admitted as a voluntary patient, or, if necessary, detained for necessary treatment. If such person is referred to another treatment facility or another hospital, the referring facility or hospital shall arrange for his transportation.

(e) Any person admitted or detained as a patient under subdivision (1) of subsection (d) of this section shall be released once he is no longer incapacitated by alcohol or within forty-eight hours, whichever is shorter, unless he consents to further medical evaluation or treatment.

(f) If a patient is admitted to a treatment facility or hospital, his family or next of kin shall, unless prohibited by federal law, be notified as promptly as possible. If a patient who is not incapacitated by alcohol requests that there be no notification, his request shall be respected.

(g) A person who is not admitted to a treatment facility or a hospital, is not referred to another treatment facility or hospital and has no funds may be taken to his home, if any. If he has no home, the facility shall assist him in obtaining shelter.

(P.A. 74-280, S. 12, 23, 25; P.A. 75-479, S. 10, 25; 75-569, S. 7; P.A. 76-300, S. 1, 4; P.A. 86-371, S. 5, 45; P.A. 90-209, S. 5; P.A. 93-381, S. 9, 39; 93-435, S. 59, 95; June 18 Sp. Sess. P.A. 97-8, S. 18, 88; June 18 Sp. Sess. P.A. 97-10, S. 1, 7; P.A. 09-145, S. 11.)

History: P.A. 75-479 replaced reference to Sec. 53a-184 with reference to Sec. 53a-184a in Subsec. (j) and required appropriations and finance committee reports on or before February 15, 1976; P.A. 75-569 made provisions specifically applicable to those incapacitated by alcohol, included references to licensed treatment facilities, replaced detailed listing of diagnostic procedures in Subsec. (b) with statement allowing use of diagnostic or therapeutic procedures, deleted former Subsecs. (f) re waiver of presentment and consent to voluntary treatment and (i) re procedure when apparently intoxicated person charged with violation or offense, redesignating remaining Subsecs. accordingly; P.A. 76-300 changed applicable dates in Subsec. (h) and deleted provisions re report to general assembly; P.A. 86-371 deleted obsolete Subsec. (h); P.A. 90-209 substantially rewrote the provisions of the section, revised the Subsec. indicators, added new Subsec. (a) which reworded Subsec. (b) of repealed Sec. 17-155u, added provisions re medical triage, required rather than allowed a medical officer to take certain actions when a person requires inpatient treatment and in new Subsec. (f) provided that there not be notification if prohibited by federal law; Sec. 17-155v transferred to Sec. 17a-625 in 1991; P.A. 93-381 and 93-435 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17a-625 transferred to Sec. 19a-126c in 1995; Sec. 19a-126c transferred to Sec. 17a-683 in 1997; June 18 Sp. Sess. P.A. 97-8 added Subsec. (h) re payment at any facility, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-10 repealed provision added by June 18 Sp. Sess. P.A. 97-8, effective July 1, 1997; P.A. 09-145 amended Subsec. (d) by replacing “Department of Public Health and Addiction Services” with “Department of Mental Health and Addiction Services” and making a technical change.



Section 17a-684 - (Formerly Sec. 19a-126d). Emergency treatment, grounds, application, procedure, detention and release. Rights after commitment.

(a) A person who is intoxicated at the time of application for commitment pursuant to subsection (b) of this section and who (1) is dangerous to himself or dangerous to others unless committed, (2) needs medical treatment for detoxification for potentially life-threatening symptoms of withdrawal from alcohol or drugs or (3) is incapacitated by alcohol, may be committed for emergency treatment to a treatment facility operated by the Department of Mental Health and Addiction Services or a private treatment facility approved by the department to provide emergency treatment. The requirement that a person be intoxicated at the time of application may be waived if a licensed physician determines that the person is in immediate need of medical treatment for detoxification for potentially life-threatening withdrawal symptoms. A refusal to undergo treatment shall not constitute evidence of lack of judgment as to the need for treatment.

(b) A physician, spouse, guardian or relative of the person to be committed, or any other responsible person, may make a written application for commitment under this section, directed to the administrator of a treatment facility operated by the department or approved by the department to provide emergency treatment. The application shall state facts to support the need for emergency treatment and be accompanied by a physician’s certificate stating that he has examined the person sought to be committed within two days before the certificate’s date and facts supporting the need for emergency treatment.

(c) Upon tentative approval of the application by the administrator of the treatment facility, the person shall be transferred to the facility. The medical officer of the treatment facility shall immediately examine the person sought to be committed and advise the administrator of the treatment facility whether the application sustains the grounds to commit the person for emergency treatment. The administrator shall either accept the application or refuse the application if the application fails to sustain the grounds for commitment. If the administrator accepts the application, the person shall be retained at the facility to which he was admitted, or transferred to another appropriate treatment facility, until discharged under subsection (d) of this section.

(d) When, on the advice of the medical officer, the administrator determines that the grounds for commitment for emergency treatment no longer exist, the administrator shall discharge a person committed under this section. No person committed under this section may be detained in any treatment facility for more than five days. If an application for involuntary commitment under section 17a-685 has been filed within the five-day period and the administrator of the treatment facility, on the advice of the medical officer of the facility, finds that grounds for commitment exist under the provisions of said section, he may detain the person until the application has been heard and determined, but no longer than seven business days after filing the application.

(e) A copy of the written application for commitment and a written explanation of the person’s right to counsel, shall be given by the administrator of the treatment facility to the person within twenty-four hours after commitment under this section. The administrator shall provide a reasonable opportunity for the person to consult counsel.

(P.A. 74-280, S. 14, 25; P.A. 75-528, S. 8, 15; P.A. 86-371, S. 6, 45; P.A. 90-209, S. 6; P.A. 92-32; P.A. 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 5, 58; P.A. 96-29; P.A. 98-219, S. 13; P.A. 99-32.)

History: P.A. 75-528 substituted “licensed” facilities for “approved” facilities; P.A. 86-371 substituted a reference to the commission for a reference to the department of mental health; P.A. 90-209 substantially rewrote the provisions of the section, revised the Subsec. indicators, expanded the emergency commitment procedures to persons whose functioning is impaired as a result of the use of drugs and to persons who are dangerous to themselves or in need of medical treatment for detoxification from alcohol or drugs and increased the number of days which a person may be committed for emergency treatment from three to five days; Sec. 17-155x transferred to Sec. 17a-626 in 1991; P.A. 92-32 amended Subsec. (b) by eliminating provision prohibiting a physician employed by admitting facility or commission from being certifying physician; P.A. 93-381 and P.A. 93-435 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17a-626 transferred to Sec. 19a-126d in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-29 limited Subsec. (a) to persons intoxicated at the time of application; Sec. 19a-126d transferred to Sec. 17a-684 in 1997; P.A. 98-219 amended Subsec. (d) by changing “petition” to “application” and increased maximum detention period from five to seven days; P.A. 99-32 amended Subsec. (a) by adding provision allowing waiver of requirement of intoxication at time of application.



Section 17a-685 - (Formerly Sec. 19a-126e). Application for involuntary commitment. Notice of hearing. Order of commitment. Recommitment. Discharge. Application for termination of commitment or recommitment and discharge.

(a) Who may make application. Any person, including the spouse, a relative or a conservator of a person sought to be committed, a physician issuing a certificate under subsection (b) of this section or the administrator of a treatment facility may make application to the Probate Court to commit a person to an inpatient treatment facility for treatment for alcohol dependency or drug dependency. The application shall be brought to the probate court for the district in which the respondent resides, or, if the respondent’s residence is out of state or unknown, for the district in which he or she is at the time of filing the application. In any case in which the person is being treated in a facility, and an application is filed in accordance with the provisions of this section, jurisdiction shall be vested in the probate court for the district in which the facility where such person is a patient is located. If the respondent is confined to a facility, notwithstanding the provisions of section 45a-7, the judge of probate for the district in which the application was filed shall hold the hearing on the application at the facility where such person is confined.

(b) Contents of application and physician’s certificate. Order for disclosure of medical information. The application shall allege that the person is an alcohol-dependent person or a drug-dependent person who is dangerous to himself or herself or dangerous to others when he or she is an intoxicated person or who is gravely disabled. The application shall contain a statement that the applicant has arranged for treatment in a treatment facility. A statement to that effect from such facility shall be attached to the application. At or before the hearing on the application, there shall be filed with the court a certificate of a licensed physician who has examined the person within two days before submission of the application. The physician’s certificate shall set forth the physician’s findings, including clinical observation or information, or the person’s medical history, in support of the allegations of the application, and a finding of whether the person presently needs and is likely to benefit from treatment, and shall include a recommendation as to the type and length of treatment and inpatient facilities available for such treatment. A physician employed by the private treatment facility to which the person is to be committed is not eligible to be the certifying physician. An application filed by a person other than the certifying physician shall set forth the facts and information upon which the applicant bases his or her allegations and the names and addresses of all physicians. Upon the filing of an application under this section, the court may issue an order for the disclosure of the medical information required pursuant to this subsection.

(c) Hearing date. Notice. Upon receipt of the application, the court shall assign a time for a hearing not later than seven business days after the date the application was filed. A copy of the application and physician’s certificate and the notice of the hearing, shall be served, by a state marshal, constable or indifferent person not later than three business days before the hearing on the respondent, unless the respondent is in a facility, in which case such notice shall be by regular mail. Such notice shall inform such respondent that he or she has a right to be present at the hearing, that he or she has the right to counsel and, if indigent, to have counsel appointed to represent him or her, and that such respondent has a right to cross-examine witnesses testifying at any hearing upon that application. The court shall cause a recording of the testimony of such hearing to be made, to be transcribed only in the event of an appeal from the decree rendered pursuant to this section. A copy of such transcript shall be furnished without charge to any appellant whom the Court of Probate finds is unable to pay for the same. The cost of said transcript shall be paid from funds appropriated to the Judicial Department. The court shall cause notice of said hearing to be given by regular mail to the respondent’s next of kin, a parent or legal guardian if the respondent is a minor, the administrator of the treatment facility if the respondent has been committed for emergency treatment pursuant to section 17a-684, and the administrator of the treatment facility to which the respondent is to be admitted. The court may order such notice as it directs to other persons having an interest in the respondent. If the court finds such respondent is indigent or otherwise unable to pay for counsel, the court shall appoint counsel for such respondent, unless such respondent refuses counsel and the court finds that the respondent understands the nature of such refusal. The court shall appoint counsel for the respondent from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator in accordance with regulations promulgated by the Probate Court Administrator in accordance with section 45a-77. The reasonable compensation of appointed counsel shall be established by, and paid from funds appropriated to, the Judicial Department. If funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund. Prior to such hearing such respondent, or the respondent’s counsel, in accordance with the provisions of sections 52-146d to 52-146i, inclusive, shall be afforded access to all records, including without limitation, hospital records if such respondent is hospitalized, and shall be entitled to take notes therefrom. If such respondent is hospitalized at the time of the hearing, the hospital shall make available at such hearing for use by the respondent or the respondent’s counsel all records in its possession relating to the condition of the respondent. Notwithstanding the provisions of sections 52-146d to 52-146i, inclusive, all such hospital records directly relating to the respondent shall be admissible at the request of any party or the Probate Court in any proceeding relating to the confinement to or release from a hospital or treatment facility. Nothing in this section shall prevent timely objections to the admissibility of evidence in accordance with the rules of civil procedure.

(d) Commitment order. If, after hearing all relevant evidence, including the results of any diagnostic examination, the court finds, by clear and convincing evidence, that the respondent is an alcohol-dependent person or a drug-dependent person who is dangerous to himself or herself or dangerous to others when he or she is an intoxicated person or who is gravely disabled, it shall make an order of commitment to a treatment facility for inpatient treatment for a period of not less than thirty nor more than one hundred eighty days. The court may not order commitment of a respondent unless it determines that the treatment facility is able to provide adequate and appropriate treatment for such respondent and that the treatment is likely to be beneficial. In any proceeding pursuant to this subsection, the provisions of section 17a-686 shall apply.

(e) Expiration of commitment period. A person committed under this section shall remain in the custody of the administrator of the treatment facility for inpatient treatment for the commitment period unless sooner discharged under the provisions of subsection (k) of this section by the administrator of the treatment facility. At the end of the commitment period, a person committed under this section shall be discharged automatically unless the administrator, before expiration of the period, obtains a court order for recommitment pursuant to the provisions of subsection (f) of this section for inpatient treatment. When the person is discharged, the administrator shall, if recommended by the medical officer of the facility, refer the person to an outpatient treatment facility for treatment pursuant to the provisions of subsection (j) of this section.

(f) Application for recommitment. The administrator of an inpatient treatment facility, before expiration of the commitment period ordered in subsection (d) of this section, or the administrator of an outpatient treatment facility, before expiration of the outpatient treatment period set forth in subsection (j) of this section, may, on the advice of the medical officer of the facility, make application to the court for recommitment of the person to a treatment facility for inpatient treatment. An application for recommitment shall allege that the respondent is an alcohol-dependent person or a drug-dependent person who needs further inpatient treatment and is likely to benefit from such treatment, and, if the respondent is in an outpatient facility, that the respondent is not successfully participating in the outpatient program.

(g) Recommitment hearing date. Notice. Upon the receipt of an application for recommitment under subsection (f) of this section, the court shall assign a time for hearing no later than ten business days after the date the application was filed. A copy of the application and of the notice of the hearing, including the date fixed by the court, shall be sent by regular mail at least seven days before the hearing, to the respondent, the respondent’s next of kin, the original applicant under subsection (a) of this section if different from the applicant for recommitment, the respondent’s parents or legal guardian if the respondent is a minor, the administrator of the treatment facility to which the respondent is admitted or to be admitted and any other person the court believes advisable. The applicant shall be notified of the hearing date not later than three business days before the hearing.

(h) Recommitment order. If after hearing all relevant evidence, including the results of any diagnostic examination, the court finds, by clear and convincing evidence, that the respondent is an alcohol-dependent person or a drug-dependent person who needs further inpatient treatment and who is likely to benefit from such treatment, and, if the respondent is in an outpatient treatment facility, that the respondent is not successfully participating in the outpatient program, it shall make an order of recommitment to an inpatient treatment facility for treatment for a period of not less than thirty nor more than one hundred eighty days. The court may not order recommitment of a respondent unless it determines that the treatment facility is able to provide adequate and appropriate treatment for such respondent and that the treatment is likely to be beneficial. The court shall not make more than one recommitment order immediately following an original commitment order under subsection (d) of this section nor more than one recommitment order from an outpatient treatment facility. In any proceeding pursuant to this subsection, the provisions of section 17a-686 shall apply.

(i) Expiration of recommitment period. A person recommitted under subsection (h) of this section who has not been discharged before the end of the recommitment period shall be discharged automatically at the expiration of that period. When the recommitted person is discharged, the administrator of the treatment facility shall, if advised to do so by the medical officer of the facility, refer the person to an outpatient treatment facility for treatment pursuant to the provisions of subsection (j) of this section.

(j) Outpatient treatment after commitment or recommitment period. A person referred to an outpatient treatment facility pursuant to the provisions of subsection (e) or (i) of this section shall remain in outpatient treatment for a period of twelve months unless sooner discharged by the administrator of the treatment facility, on the advice of the medical officer of the facility, or unless, before expiration of the period of outpatient treatment, the administrator obtains a court order of recommitment for inpatient treatment as provided in subsection (h) of this section.

(k) Discharge before expiration of commitment period. The administrator of a treatment facility, on the advice of the medical officer, shall discharge a person committed or recommitted for treatment at any time before the end of the period for which such person has been committed if the person is no longer an alcohol-dependent person or a drug-dependent person in need of further treatment, further treatment will not be likely to bring about significant improvement in the person’s condition or treatment is no longer adequate or appropriate.

(l) Application to terminate commitment. If a committed or recommitted person has not been discharged pursuant to subsection (k) of this section, any responsible person, including the committed or recommitted person, may make application to the Probate Court for termination of commitment or recommitment and discharge from the treatment facility. The application shall allege that the committed or recommitted person is no longer an alcohol-dependent person or a drug-dependent person in need of further treatment, that further treatment will not be likely to bring about significant improvement in the person’s condition or that treatment is no longer adequate or appropriate. Upon receipt of any such application, such court shall assign a time, not later than ten business days thereafter, and a place for hearing such application, and shall cause reasonable notice thereof to be given to the applicant, the administrator of the treatment facility and any other person the court deems advisable. Such notice shall inform the applicant that he or she has the right to be present at the hearing and to present evidence at the hearing, that he or she has a right to counsel, that he or she, if indigent, has a right to have counsel appointed to represent him or her, and that such applicant has a right to cross-examine witnesses at any hearing on such application. The provisions of section 17a-686 shall apply. If, after hearing, the court determines that the grounds alleged in the application exist, it shall order termination of the commitment or recommitment and discharge of the committed or recommitted person, except that the court may not order the discharge of an alcohol-dependent person or drug-dependent person who the court determines is likely to become dangerous to himself or herself or dangerous to others when he is an intoxicated person.

(m) Temporary leave from treatment facility. The administrator of a treatment facility to which a committed or recommitted person has been committed or recommitted may, under such restrictions or agreements as the administrator deems advisable and on the advice of the medical officer of the facility, permit the person to leave the treatment facility temporarily, in the charge of such person’s guardian, conservator, relatives or friends, or by himself or herself.

(n) Expenses. All the expenses in connection with an application filed under sections 17a-684 to 17a-686, inclusive, shall be paid by the applicant, unless the applicant is indigent, in which case such expenses shall be paid by the state from funds appropriated to the Department of Mental Health and Addiction Services in accordance with rates established by said department, and attorney’s fees shall be established by, and paid from funds appropriated to, the Judicial Department. If funds have not been included in the budget of the Judicial Department for such attorney’s fees, such fees shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund, provided in no event shall the expenses under subsection (l) of this section be paid for any one applicant for more than two hearings per year.

(P.A. 74-280, S. 15, 25; P.A. 75-528, S. 9–12, 15; 75-569, S. 8; P.A. 76-435, S. 54, 82; 76-436, S. 482, 681; P.A. 79-585, S. 1, 15; P.A. 86-371, S. 7, 45; P.A. 89-390, S. 12, 37; P.A. 90-209, S. 7; P.A. 91-406, S. 17, 29; P.A. 92-157, S. 1; P.A. 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 5, 58; P.A. 98-219, S. 14; P.A. 99-84, S. 2; P.A. 00-99, S. 54, 154; P.A. 04-142, S. 8.)

History: P.A. 75-528 substituted “licensed” facilities for “approved” facilities and replaced circuit court with court of common pleas and “circuit” with “geographical area” in Subsec. (a); P.A. 75-569 changed hearing deadline in Subsec. (b) from ten to five days after petition filed, limited recommitment orders to two in Subsec. (f), replaced reference to offenses and violations with misdemeanors in Subsec. (i) and changed section referred to in Subsec. (l) from 17-155y to 17-155v; P.A. 76-435 deleted word “unemancipated” with reference to minors in Subsecs. (b) and (g); P.A. 76-436 replaced court of common pleas with superior court in Subsec. (a) and substituted “this section” for reference to Sec. 17-155y and “state’s attorney or assistant state’s attorney” for “prosecutor” in Subsec. (l), effective July 1, 1978; P.A. 79-585 replaced commission on adult probation with office of adult probation in Subsecs. (i) and (j); P.A. 86-371 substituted references to the executive director and the commission for references to the commissioner and the department and made technical changes; P.A. 89-390 deleted former Subsec. (i) which authorized the court to suspend the prosecution of an alcoholic person accused of a misdemeanor, to commit such person to the custody of the office of adult probation for treatment by the executive director and to dismiss the charges against such person, amended Subsec. (i), formerly Subsec. (j), to delete provision re commitment of a person to the custody of the office of adult probation for treatment by the executive director, deleted former Subsec. (l) which required the executive director or medical officer in charge of a treatment facility to give notice prior to the discharge of a patient committed pursuant to former Subsec. (i), and relettered the intervening and remaining Subsecs. accordingly; P.A. 90-209 substantially rewrote the provisions of the section, relettered Subsec. indicators, made involuntary commitment procedures for alcohol-dependent and drug-dependent persons the same (former procedures for drug-dependent persons were in repealed Secs. 19a-379 and 19a-380), deleted provisions re conduct of hearing, changed the length of time persons can be involuntarily committed, gave custody of committed persons to the administrator of the treatment facility rather than to the executive director of the commission on alcohol and drug abuse and added provisions re petitions for termination of commitment or recommitment and discharge (transferred with changes from Sec. 17-155z(e)); Sec. 17-155y transferred to Sec. 17a-627 in 1991; P.A. 91-406 confirmed the numbering of this section as Sec. 17a-627, thereby correcting a typographical error; P.A. 92-157 amended Subsec. (e) by deleting provision requiring administrator to apply for recommitment if he determines likelihood that person will become dangerous to himself or others when intoxicated and amended Subsec. (k) by deleting provision prohibiting administrator from discharging alcohol-dependent or drug-dependent person who is likely to become dangerous to himself or others when intoxicated; P.A. 93-381 and P.A. 93-435 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17a-627 transferred to Sec. 19a-126e in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-126e transferred to Sec. 17a-685 in 1997; P.A. 98-219 revised section, transferring jurisdiction re involuntary commitment for alcohol or drug dependency from Superior Court to Probate Court; P.A. 99-84 amended Subsec. (f) by deleting requirement that an application for recommitment for inpatient treatment allege that alcohol or drug dependent person is likely to become dangerous to himself or herself or others when intoxicated or likely to become gravely disabled, and amended Subsec. (g) by changing notice of hearing to be sent at least seven days before hearing; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (c), effective December 1, 2000; P.A. 04-142 amended Subsec. (b) by replacing provision re physician’s certificate to accompany the application with provision re physician’s certificate to be filed with the court at or before the hearing and by adding provision re court order for disclosure of required medical information.

Cited. 169 C. 13.



Section 17a-686 - (Formerly Sec. 19a-126f). Procedural rules and rights during determinations of commitment, recommitment and termination of commitment and recommitment and discharge.

The person shall be informed of his right to be examined by a licensed physician of his choice. If the person is unable to obtain a licensed physician and requests examination by a physician, the court shall employ a licensed physician.

(a) At any hearing on an application for commitment, recommitment or termination and discharge, the court shall inquire into the facts of the application. The following provisions shall apply to the hearing:

(1) The respondent shall be present unless the court finds by clear and convincing evidence that his presence would be injurious to himself. If the person is not present, the court shall appoint a guardian ad litem to represent him;

(2) The court shall examine the person in open court, or, if the person is not present, examine him in such a private setting as the court may determine;

(3) The respondent or his representative may present evidence and cross-examine witnesses;

(4) The court shall order any examining physician to appear if the person notifies the court not less than two days before the hearing that he wishes to cross-examine such physician. It is the responsibility of the applicant to provide medical testimony;

(5) The Connecticut rules of evidence shall be observed.

(b) If, at the time of the hearing, the person is being treated at a treatment facility and is medicated, the treatment facility shall notify the court of the medication and of the common effects thereof.

(c) The court may not order a commitment or recommitment unless the evidence presented includes the report of at least one licensed physician who has examined the person which supports the allegations of the application for commitment or recommitment.

(d) If a private treatment facility agrees with the request of a patient or his parent, sibling, adult child or legal representative to accept the patient for treatment, the administrator of the treatment facility operated by the Department of Mental Health and Addiction Services shall transfer him to the private treatment facility.

(e) In any contested proceeding for commitment, recommitment, or termination and discharge, the Attorney General shall, upon request, represent the administrator of a treatment facility operated by the department.

(P.A. 74-280, S. 16, 25; P.A. 75-569, S. 9; P.A. 76-436, S. 484, 681; P.A. 86-371, S. 8, 45; P.A. 90-209, S. 8; P.A. 93-381, S. 9, 17, 39; 93-435, S. 59, 95; P.A. 95-257, S. 5, 58; P.A. 98-219, S. 15.)

History: P.A. 75-569 made appointment of counsel mandatory rather than optional in Subsec. (b) if person so requests and is unable to obtain counsel; P.A. 76-436 replaced court of common pleas with superior court in Subsec. (e), effective July 1, 1978; P.A. 86-371 made technical changes; P.A. 90-209 substantially rewrote the provisions of the section, revised the subsection indicators, added the applicability of the procedures to petitions for termination of commitment or recommitment and discharge and provided that if a person cannot pay for counsel, judicial department funds shall be used; Sec. 17-155z transferred to Sec. 17a-628 in 1991; P.A. 93-381 amended Subsec. (a) to make technical changes and with P.A. 93-435 replaced references to Connecticut drug and alcohol commission with references to department of public health and addiction services, effective July 1, 1993; Sec. 17a-628 transferred to Sec. 19a-126f in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-126f transferred to Sec. 17a-686 in 1997; P.A. 98-219 revised section, changing “petition” to “application” and “person” to “respondent”.



Section 17a-686a - Application for writ of habeas corpus for confined individual.

An individual confined in a hospital or inpatient treatment facility for treatment of alcohol or drug dependency in this state may seek a writ of habeas corpus in the Superior Court. The question of the legality of such confinement shall be determined by the court or judge issuing such writ. The writ shall be directed to the superintendent or director of the hospital or treatment facility and, if illegality or invalidity of the commitment is alleged in such writ, a copy shall also be directed to the judge of the committing court as to such claim. Such judge shall be represented by the state’s attorney for the judicial district in which such committing court is located. If the court or judge before whom such case is brought decides that the confinement is not illegal, such decision shall not bar issuance of such writ again, provided it is claimed that such individual is no longer subject to the condition for which the individual was confined. Such writ may be sought by the confined individual or on behalf of the individual by any relative, friend or person interested in the individual’s welfare. Court fees may not be charged against the superintendent or director of the hospital or the judge.

(P.A. 07-116, S. 25.)



Section 17a-687 - (Formerly Sec. 19a-126g). Visitation and communication with patients.

(a) Subject to reasonable rules regarding hours of visitation which the Commissioner of Mental Health and Addiction Services may adopt, patients in any treatment facility or hospital shall be granted opportunities for adequate consultation with counsel, and for continuing contact with family and friends consistent with an effective treatment program.

(b) Neither mail nor other communication to or from a patient in any treatment facility or hospital may be intercepted, read or censored. The commissioner may adopt reasonable rules regarding the use of telephones by patients in such facilities.

(P.A. 74-280, S. 17, 25; P.A. 75-528, S. 13, 15; 75-569, S. 10; P.A. 86-371, S. 9, 45; P.A. 90-209, S. 9; P.A. 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 5, 58.)

History: P.A. 75-528 substituted “licensed” facilities for “approved” facilities and included other medical facilities in Subsecs. (b) and (c); P.A. 75-569 deleted Subsec. (a) re records and information retained in cases where criminal charge not lodged and redesignated remaining Subsecs. accordingly; P.A. 86-371 substituted reference to the executive director for references to the commissioner; P.A. 90-209 substituted “treatment facility or hospital” for “licensed treatment facility or other medical facility”; Sec. 17-155aa transferred to Sec. 17a-629 in 1991; P.A. 93-381 and P.A. 93-435 replaced executive director with commissioner of public health and addiction services, effective July 1, 1993; Sec. 17a-629 transferred to Sec. 19a-126g in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-126g transferred to Sec. 17a-687 in 1997.



Section 17a-688 - (Formerly Sec. 19a-126h). Record keeping and confidentiality. Permitted disclosure. Treatment or rehabilitation of minor.

(a) All records maintained by the court of cases coming before it under the provisions of sections 17a-673 and 17a-680 to 17a-690, inclusive, shall be sealed and available only to the respondent or the respondent’s counsel unless the court, after hearing held with notice to the respondent, determines such record should be disclosed for cause shown.

(b) Medical treatment facilities shall keep and submit such records of all persons examined, admitted or treated pursuant to sections 17a-673 and 17a-680 to 17a-690, inclusive, as may be required by the department.

(c) No person, hospital or treatment facility may disclose or permit the disclosure of, nor may the department disclose or permit the disclosure of, the identity, diagnosis, prognosis or treatment of any such patient that would constitute a violation of federal statutes concerning confidentiality of alcohol or drug patient records and any regulations pursuant thereto, as such federal statutes and regulations may be amended from time to time. The department shall adopt regulations, in accordance with chapter 54, to protect the confidentiality of any such information that is obtained by the department.

(d) If the person seeking treatment or rehabilitation for alcohol dependence or drug dependence is a minor, the fact that the minor sought such treatment or rehabilitation or that the minor is receiving such treatment or rehabilitation, shall not be reported or disclosed to the parents or legal guardian of the minor without the minor’s consent. The minor may give legal consent to receipt of such treatment and rehabilitation. A minor shall be personally liable for all costs and expenses for alcohol and drug dependency treatment afforded to the minor at the minor’s request under section 17a-682.

(e) The commissioner may use or make available to authorized persons information from patients’ records for purposes of conducting scientific research, management audits, financial audits or program evaluation, provided such information shall not be utilized in a manner that discloses a patient’s name or other identifying information.

(P.A. 74-280, S. 18, 25; P.A. 75-569, S. 11; P.A. 77-544, S. 10, 16; P.A. 86-371, S. 10, 45; P.A. 90-209, S. 10; P.A. 93-381, S. 9, 18, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; P.A. 99-234, S. 5; P.A. 00-27, S. 7, 24; P.A. 09-145, S. 15.)

History: P.A. 75-569 rewrote section, deleting former Subsec. (a) re records kept by medical and treatment facilities, replacing former Subsec. (b), now (a), re report to commissioner with statement that records be submitted at department’s request, replacing disclosure provisions in former Subsec. (c), now (b), and replacing former Subsec. (d), now (c) re notification of next-of-kin or police of patient’s admission and condition with provisions for availability of information to authorized persons for purposes stated; P.A. 77-544 replaced reference to specific federal laws in Subsec. (b) with general descriptive phrase; P.A. 86-371 substituted references to commission and executive director for references to department and commissioner of mental health and made technical changes; P.A. 90-209 added new Subsec. (a) re disclosure of records maintained by court, relettered former Subsecs. (a) and (b) as Subsecs. (b) and (c), in new Subsec. (c) substituted “no person, hospital, treatment facility or the commission may disclose or permit the disclosure of” for “the commission shall not permit the disclosure of” and made technical changes, added new Subsec. (d) re minors (provisions re confidentiality and payment liability for a minor seeking drug treatment were incorporated from repealed Secs. 19a-382 and 19a-385) and in new Subsec. (e) made a technical change; Sec. 17-155bb transferred to Sec. 17a-630 in 1991; P.A. 93-381 amended Subsecs. (a) and (b) to make technical changes and, with P.A. 93-435, replaced references to commission on alcohol and drug abuse and its executive director with references to commissioner and department of public health and addiction services, effective July 1, 1993; Sec. 17a-630 transferred to Sec. 19a-126h in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sec. 19a-126h transferred to Sec. 17a-688 in 1997; P.A. 99-234 deleted obsolete reference to Sec. 17a-677; P.A. 00-27 made technical changes in Subsecs. (a), (c), (d) and (e), effective May 1, 2000; P.A. 09-145 amended Subsecs. (a) and (b) by deleting references to Sec. 17a-465a.

Cited. 203 C. 641; 212 C. 50.

Annotations to former section 17a-630:

Cited. 225 C. 450; 230 C. 43.

Cited. 30 CA 839; 33 CA 647.

Annotation to present section:

Subsec. (c):

Impliedly authorizes plaintiff to maintain a private cause of action for injunctive relief. 54 CA 663.



Section 17a-689 - (Formerly Sec. 19a-126i). Liability of medical or police officer. False commitment and fraud, penalties.

(a) No medical officer or staff member of a treatment facility or hospital who submits any report or files any petition required or authorized by sections 17a-673 and 17a-680 to 17a-690, inclusive, shall be held to have violated any otherwise confidential relationship.

(b) Any medical officer or staff member of a treatment facility or hospital acting in compliance with sections 17a-673 and 17a-680 to 17a-690, inclusive, shall be deemed to be acting in the course of his official duty and shall not be criminally or civilly liable therefor.

(c) Any police officer acting in compliance with sections 17a-465, 17a-673 and 17a-680 to 17a-690, inclusive, shall be deemed to be acting in the course of official duty and shall not be criminally or civilly liable therefor.

(d) Any person who is lawfully designated to assist in protective custody and transport under the provisions of section 17a-683 shall be deemed to be acting in the course of official duty and shall not be criminally or civilly liable therefor.

(e) Any person who wilfully and knowingly causes or attempts to cause any person not an alcohol-dependent person or not a drug-dependent person to be committed pursuant to section 17a-684, or section 17a-685, or any person who knowingly makes a false statement of fact or belief in any petition, certificate or report required by sections 17a-673 and 17a-680 to 17a-690, inclusive, or any person who wilfully and knowingly reports falsely to any court, judge, prosecutor or law enforcement officer that any person is an alcohol-dependent person or a drug-dependent person, may be imprisoned not more than one year or fined not more than one thousand dollars or both.

(f) Any person who fraudulently makes application for treatment as a drug-dependent person, or who makes more than one application for such treatment with the intent of obtaining controlled drugs in excess of that provided for a patient in treatment or to conceal or thwart a prior treatment program at another or the same treatment facility, shall be fined not more than five hundred dollars or imprisoned not more than one year, or both.

(P.A. 74-280, S. 19, 25; P.A. 75-569, S. 12; P.A. 86-371, S. 11, 45; P.A. 90-209, S. 11; P.A. 93-381, S. 19, 39; P.A. 99-234, S. 8; P.A. 09-145, S. 16.)

History: P.A. 75-569 added references to licensed facilities, inserted new Subsec. (d) re persons acting in course of official duty and relettered former Subsec. (d) as Subsec. (e); P.A. 86-371 substituted reference to executive director for reference to commissioner of mental health; P.A. 90-209 substituted “treatment facility or hospital” for “medical or licensed treatment facility” in Subsec. (a) and for “licensed treatment or other medical facility” in Subsec. (b), in Subsec. (e) substituted “alcohol-dependent person” for “alcoholic” and added references to drug-dependent persons (transferred from repealed Sec. 19a-392 with changes) and added that the penalties apply to false statements in certificates required by the chapter and added new Subsec. (f) re penalties for fraudulent applications (transferred from repealed Sec. 19a-391 with technical changes); Sec. 17-155cc transferred to Sec. 17a-631 in 1991; P.A. 93-381 made technical changes, effective July 1, 1993; Sec. 17a-631 transferred to Sec. 19a-126i in 1995; Sec. 19a-126i transferred to Sec. 17a-689 in 1997; P.A. 99-234 deleted obsolete reference to Sec. 17a-677; P.A. 09-145 amended Subsecs. (a), (b), (c) and (e) by deleting references to Sec. 17a-465a and amended Subsec. (c) by adding reference to Sec. 17a-465.



Section 17a-690 - (Formerly Sec. 19a-126j). Local ordinance against intoxication not to include criminal or civil penalty. Exceptions.

(a) No town, city or borough or other political subdivision may adopt or enforce a local ordinance that includes drinking intoxicating liquor, being a common drunkard or being found in an intoxicated condition as one of the elements of an offense giving rise to a criminal or civil penalty or sanction.

(b) No town, city or borough may interpret or apply any law of general application to circumvent the provision of subsection (a) of this section.

(c) Nothing in sections 17a-465, 17a-673 and 17a-680 to 17a-690, inclusive, shall affect any law against driving under the influence of alcoholic liquor, or other similar offense involving the operation of a vehicle, aircraft, boat, machinery or other equipment, or regarding the sale, purchase, dispensing, possessing or use of alcoholic beverages at stated times and places or by a particular class of persons.

(P.A. 74-280, S. 20, 25; P.A. 93-381, S. 20, 39; P.A. 99-234, S. 9; P.A. 09-145, S. 17.)

History: Sec. 17-155dd transferred to Sec. 17a-632 in 1991; P.A. 93-381 amended Subsec. (c) to make technical changes, effective July 1, 1993; Sec. 17a-632 transferred to Sec. 19a-126j in 1995; Sec. 19a-126j transferred to Sec. 17a-690 in 1997; P.A. 99-234 deleted obsolete reference to Sec. 17a-677; P.A. 09-145 amended Subsec. (c) by deleting reference to Sec. 17a-465a and adding reference to Sec. 17a-465.



Section 17a-691 - (Formerly Sec. 19a-127). Definitions.

As used in sections 17a-691 to 17a-701, inclusive:

(a) “Alcohol-dependent person” means an alcohol-dependent person as defined in section 17a-680.

(b) “Court” means Superior Court.

(c) “Drug” means a controlled drug as defined in section 17a-680.

(d) “Drug-dependent person” means a drug-dependent person as defined in section 17a-680.

(e) “Treatment program” means a program operated by the Department of Mental Health and Addiction Services or approved by the Commissioner of Mental Health and Addiction Services for treatment of both the physical and psychological effects of alcohol or drug dependency, provided such program is not intended solely to detoxify an alcohol-dependent or drug-dependent person.

(P.A. 89-390, S. 1, 37; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 5, 58; June 18 Sp. Sess. P.A. 97-8, S. 13, 88; P.A. 98-219, S. 16.)

History: (Revisor’s note: In 1991 “alcohol-dependent person” was substituted editorially by the Revisors for “alcoholic” in Subdiv. (a) to conform definition with provisions of P.A. 90-209, S. 1); P.A. 93-381 replaced Connecticut alcohol and drug abuse commission and executive director with department and commissioner of public health and addiction services, respectively, effective July 1, 1993; Sec. 17a-648 transferred to Sec. 19a-127 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-127 transferred to Sec. 17a-691 in 1997; June 18 Sp. Sess. P.A. 97-8 amended Subsecs. (b) and (c) by replacing references to Sec. 21a-240 with Sec. 17a-680 and Subsec. (d) by deleting programs operated by Department of Correction from definition of “treatment program”, effective July 1, 1997; P.A. 98-219 added definition of “court” as Subdiv. (b), redesignating former Subdivs. (b) to (d), inclusive, as (c) to (e).

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-692 - (Formerly Sec. 19a-127a). Responsibilities and authority of Court Support Services Division re persons ordered treated for alcohol or drug dependency.

(a) The Court Support Services Division shall have custody of (1) any person charged with a crime for whom the court, pursuant to the provisions of section 17a-696, has suspended prosecution and ordered treated for alcohol or drug dependency, and (2) any person convicted of a crime whom the court, pursuant to the provisions of section 17a-699, has sentenced to a period of probation and ordered treated for alcohol or drug dependency.

(b) The Court Support Services Division may (1) coordinate, pursuant to the provisions of section 17a-694, the examination of any person in its custody, (2) coordinate the placement of such person for treatment for alcohol or drug dependency, and (3) monitor the progress and behavior of such person in the treatment program.

(c) The Court Support Services Division may transfer any person in a treatment program to another treatment program with the agreement of the director of the program to which the person is proposed to be transferred.

(d) Any person in the custody of the Court Support Services Division under the provisions of section 17a-696 or 17a-699 may, without any notice, be tested for use of alcohol or drugs.

(P.A. 89-390, S. 2, 37; P.A. 02-132, S. 3.)

History: Sec. 17a-649 transferred to Sec. 19a-127a in 1995; Sec. 19a-127a transferred to Sec. 17a-692 in 1997; P.A. 02-132 replaced “Office of Adult Probation” with “Court Support Services Division” throughout and made a technical change in Subsec. (b).

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-693 - (Formerly Sec. 19a-127b). Order for examination for alcohol or drug dependency.

The court, on its own motion or on motion of the state’s attorney or a person charged with a crime or convicted of a crime but not yet sentenced, may order, if the interests of justice will be served, that such person be examined, pursuant to the provisions of section 17a-694, to determine if the person is alcohol-dependent or drug-dependent and eligible for treatment under section 17a-696 or 17a-699. A probation officer may order that such an examination be conducted as part of a presentence investigation conducted pursuant to the provisions of section 54-91a.

(P.A. 89-390, S. 3, 37.)

History: Sec. 17a-650 transferred to Sec. 19a-127b in 1995; Sec. 19a-127b transferred to Sec. 17a-693 in 1997.

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-694 - (Formerly Sec. 19a-127c). Examination for alcohol or drug dependency. Report.

(a) The Commissioner of Mental Health and Addiction Services or his designee shall appoint one or more clinical examiners to conduct examinations for alcohol or drug dependency ordered pursuant to the provisions of section 17a-693. Each examiner shall be authorized by the department to conduct independent evaluations.

(b) The examiner shall determine whether the person being examined was an alcohol-dependent or drug-dependent person at the time of the crime. If such person is determined to have been dependent on alcohol or drugs, the examiner shall further determine (1) the history and pattern of the dependency, and (2) whether the person presently needs and is likely to benefit from treatment for the dependency. If the examiner determines that the person presently needs and is likely to benefit from treatment, he shall recommend treatment and state the date when space will be available in an appropriate treatment program, provided such date shall not be more than forty-five days from the date of the examination report. A recommendation for treatment shall include provisions for appropriate placement and the type and length of treatment and may include provisions for outpatient treatment.

(c) The examiner shall prepare and sign, without notarization, a written examination report and deliver it to the court, the Court Support Services Division, the state’s attorney and defense counsel no later than thirty days after the examination was ordered. An examination report ordered pursuant to this section and section 17a-693 shall otherwise be confidential and not open to public inspection or subject to disclosure.

(d) No statement made by the person in the course of an examination under the provisions of this section may be admitted in evidence on the issue of guilt in a criminal proceeding concerning the person.

(P.A. 89-390, S. 4, 37; P.A. 93-142, S. 1, 8; 93-381, S. 9, 39; P.A. 95-257, S. 5, 58; June 18 Sp. Sess. P.A. 97-8, S. 14, 88; P.A. 02-132, S. 4.)

History: P.A. 93-142 amended Subsec. (c) by making examination report ordered pursuant to this section and Sec. 19a-127b confidential; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission and executive director with department and commissioner of public health and addiction services, respectively, effective July 1, 1993; Sec. 17a-651 transferred to Sec. 19a-127c in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-127c transferred to Sec. 17a-694 in 1997; June 18 Sp. Sess. P.A. 97-8 replaced references to examining committee with clinical examiner, effective July 1, 1997; P.A. 02-132 amended Subsec. (c) by replacing “Office of Adult Probation” with “Court Support Services Division”.

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-695 - (Formerly Sec. 19a-127d). Motion for suspension of prosecution and treatment for alcohol and drug dependency.

After receipt by the court of the examination report, the accused person may make a motion for suspension of prosecution and an order of treatment for alcohol or drug dependency pursuant to the provisions of section 17a-696. Unless the opportunity for a hearing is waived by both the accused person and the state’s attorney, the court shall hear the motion. The clinical examiner shall not be required to be present to testify on the report unless the presence of the clinical examiner is requested by the court, the accused person or the state’s attorney.

(P.A. 89-390, S. 5, 37; June 18 Sp. Sess. P.A. 97-8, S. 15, 88.)

History: Sec. 17a-652 transferred to Sec. 19a-127d in 1995; Sec. 19a-127d transferred to Sec. 17a-695 in 1997; June 18 Sp. Sess. P.A. 97-15 replaced references to examining committee with clinical examiner, effective July 1, 1997.

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.

Annotation to present section:

Defendant does not possess a right that would be irreparably lost without interlocutory review of a denied motion for treatment of alcohol or drug dependency or suspension of prosecution. 53 CA 781.



Section 17a-696 - (Formerly Sec. 19a-127e). Order for suspension of prosecution and treatment for alcohol or drug dependency.

(a) The provisions of this section shall not apply to any person charged with a violation of section 14-227a or 53a-60d or with a class A, B or C felony or to any person who was twice previously ordered treated under this section, subsection (i) of section 17-155y, section 19a-386 or section 21a-284 of the general statutes revised to 1989, or any combination thereof. The court may waive the ineligibility provisions of this subsection for any person.

(b) The court may order suspension of prosecution and order treatment for alcohol or drug dependency as provided in this section and sections 17a-697 and 17a-698 if it, after considering information before it concerning the alcohol or drug dependency of the person, including the examination report made pursuant to the provisions of section 17a-694, finds that (1) the accused person was an alcohol-dependent or drug-dependent person at the time of the crime, (2) the person presently needs and is likely to benefit from treatment for the dependency, and (3) suspension of prosecution will advance the interests of justice. Treatment may begin no earlier than the date the clinical examiner reports under the provisions of section 17a-694 that space is available in a treatment program.

(c) A suspension of prosecution ordered under the provisions of subsection (b) of this section may be for a period not exceeding two years. During the period of suspension, an accused person shall be placed in the custody of the Court Support Services Division for treatment for alcohol or drug dependency. The court or the Court Support Services Division may require that the person (1) comply with any of the conditions specified in subsections (a) and (b) of section 53a-30, and (2) be tested for use of alcohol or drugs during the period of suspension. The accused person shall, unless indigent, pay the cost of treatment ordered under this section.

(d) If prosecution is suspended under the provisions of subsection (b) of this section, (1) the statute of limitations applicable to the crime charged shall be tolled during the period of suspension, and (2) the accused person shall be deemed to have waived such accused person’s right to a speedy trial for the crime charged.

(e) The court shall not suspend prosecution under subsection (b) of this section unless (1) the accused person has acknowledged that he or she understands the consequences of the suspension of prosecution, (2) the accused person has given notice, by registered or certified mail on a form prescribed by the Chief Court Administrator, to the victim, if any, of the crime of which the person is accused and of the pending motion for suspension of prosecution, (3) such victim, if any, has been given an opportunity to be heard on the motion for suspension of prosecution, and (4) the accused person, unless such accused person is indigent, has paid to the clerk of the court an administration fee of twenty-five dollars.

(f) If the prosecution is suspended, the person shall be released on a written promise to appear or on a bond and any other bond posted in any criminal proceeding concerning such person shall be terminated.

(g) If the court denies the motion for suspension of prosecution, the state’s attorney may proceed with prosecution of the crime.

(h) A person shall be deemed to be indigent for the purposes of this section if the court determines the person has an estate insufficient to provide for the person’s support or there is no other person legally liable or able to support the person.

(P.A. 89-390, S. 6, 37; June 18 Sp. Sess. P.A. 97-8, S. 16, 88; P.A. 02-132, S. 5; P.A. 04-234, S. 23.)

History: (Revisor’s note: A reference in Subsec. (a) to “section 17a-627” was changed editorially by the Revisors to “section 17-155y”); Sec. 17a-653 transferred to Sec. 19a-127e in 1995; Sec. 19a-127e transferred to Sec. 17a-696 in 1997; June 18 Sp. Sess. P.A. 97-8 replaced examining committee with clinical examiner in Subsec. (b), effective July 1, 1997; P.A. 02-132 amended Subsec. (c) by replacing “Office of Adult Probation” with “Court Support Services Division” and making a technical change; P.A. 04-234 amended Subsec. (a) to make provisions inapplicable to any person who was “twice” previously ordered treated under section, other specified sections or “any combination thereof” and made technical changes throughout, effective June 8, 2004.

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.

Annotation to present section:

Defendant does not possess a right that would be irreparably lost without interlocutory review of a denied motion for treatment of alcohol or drug dependency or suspension of prosecution. 53 CA 781.



Section 17a-697 - (Formerly Sec. 19a-127f). Completion of treatment program. Dismissal of charges.

(a) The director of the treatment program shall discharge from treatment any person being treated pursuant to the provisions of section 17a-696 who completes the treatment program. The director of the program shall notify the Court Support Services Division of his intent to discharge such person at least seven days before the date the person is to be discharged.

(b) At any time before the end of the period of suspension of prosecution, the Court Support Services Division may recommend to the court that the charge be dismissed if the person has (1) completed the treatment program, (2) complied with all conditions set under subsection (c) of section 17a-696, and (3) abstained from the use of alcohol for one year if such person was alcohol dependent or abstained from the unlawful use of drugs for one year if such person was drug dependent.

(c) Not later than one month before the end of the period of suspension of prosecution, the Court Support Services Division shall notify the court of the impending conclusion of the suspension and submit a report on whether the person has completed the treatment program and has complied with all conditions set under subsection (c) of section 17a-696 and on whether the Court Support Services Division recommends dismissal of the charge.

(d) If the court, on motion by the person discharged from treatment, or on its own motion, finds that the person (1) is responding favorably to treatment at the expiration of the period of suspension of prosecution or has completed the treatment program, and (2) has complied with all other conditions of suspension, it may dismiss the charge for which prosecution had been suspended under the provisions of section 17a-696. If the court denies the motion and terminates the suspension of prosecution, the state’s attorney may proceed with prosecution of the crime.

(P.A. 89-390, S. 7, 37; P.A. 02-132, S. 6.)

History: Sec. 17a-654 transferred to Sec. 19a-127f in 1995; Sec. 19a-127f transferred to Sec. 17a-697 in 1997; P.A. 02-132 replaced “office of adult probation” and “office” with “Court Support Services Division” in Subsecs. (a), (b) and (c) and made technical changes in Subsecs. (b) and (d).

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-698 - (Formerly Sec. 19a-127g). Modification or termination of suspension of prosecution prior to completion of treatment program.

(a) The court shall conduct a hearing to determine whether the conditions of the suspension of prosecution should be modified or the suspension terminated, if the Court Support Services Division, after receipt of a report from the director of the treatment program, notifies the clerk of the court that a person treated pursuant to section 17a-696 (1) has committed a violent act against another person at the treatment program facility or a violent act that damages property at the treatment program facility, (2) has threatened to commit such a violent act, (3) has committed a serious violation of rules of the treatment program, (4) has repeatedly committed violations of program rules that inhibit the person’s ability to function in the program, (5) has continually refused to participate in the program, (6) has asked to be removed from the program, or (7) is unable to participate in the treatment program because of a medical or psychosocial condition which is not appropriately treated by the program operated by the facility. The director of the treatment program shall have the burden of establishing facts to support his report. If the court terminates the suspension, the state’s attorney may proceed with prosecution of the crime.

(b) If a person being treated has not complied with conditions set pursuant to subsection (c) of section 17a-696, the Court Support Services Division shall notify the clerk of the court. The court may terminate the suspension of prosecution and the state’s attorney may proceed with prosecution of the crime if the court, after a hearing, finds the person has not complied with such conditions.

(c) A person who has not completed treatment may not be discharged sooner than four days after the Court Support Services Division is notified of the proposed discharge, except that if immediate discharge from treatment is necessary to protect the health or safety of persons in the program or staff of the program, the person may be discharged less than four days after notification with the agreement of the Court Support Services Division.

(P.A. 89-390, S. 8, 37; P.A. 02-132, S. 7.)

History: Sec. 17a-655 transferred to Sec. 19a-127g in 1995; Sec. 19a-127g transferred to Sec. 17a-698 in 1997; P.A. 02-132 replaced “Office of Adult Probation” with “Court Support Services Division” throughout and made a technical change in Subsec. (a).

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-699 - (Formerly Sec. 19a-127h). Order of treatment for alcohol or drug dependency of convicted person.

(a) The provisions of this section shall not apply to any person convicted of murder, attempt to commit murder, kidnapping, robbery in the first degree or any felony involving serious physical injury or to any person who has been previously ordered to be treated under this section or section 19a-387 or 21a-285 of the general statutes, revised to 1989.

(b) Before sentencing a convicted person, the court may consider any information before it concerning the alcohol or drug dependency of the person, including an examination report made pursuant to section 17a-694. The court may impose a sentence and order treatment as provided in subsection (c) of this section if the court finds that (1) the convicted person was an alcohol-dependent or drug-dependent person at the time of the crime for which he was convicted, (2) there was a relationship between the dependency and the crime, (3) the person presently needs and is likely to benefit from treatment for the dependency, (4) the person is not ineligible under subsection (a) of this section and (5) the person meets the criteria for probation under subsection (c) of section 53a-29.

(c) The court may, after imposing sentence, (1) suspend execution of a sentence of imprisonment, either entirely or after a period set by the court, (2) impose a period of probation as provided in this section and subsections (b) and (c) of section 53a-28, and (3) as a condition of probation, order the Court Support Services Division to place the person in an appropriate treatment program for alcohol or drug dependency. The court may require that a probation officer have at least one contact per week with the treatment program in which the person is participating and at least one contact per week with the person when such person is not participating in an inpatient program. Placement in a treatment program shall be no earlier than the date that space is available in a treatment program as reported by the clinical examiner under section 17a-694.

(d) The court may order that the person be transferred immediately to a treatment program provided space is available as provided in subsection (c) of this section. If the court orders an immediate transfer, it shall issue a mittimus directing the judicial marshal to convey the person to the treatment program.

(e) Time spent in a treatment program by a person pursuant to the provisions of this section shall not be credited against any sentence, the execution of which was suspended because of such treatment.

(f) Any violation of conditions set under this section shall be a violation of probation under section 53a-32.

(g) The provisions of this section shall not be construed to limit the application of any provision of the general statutes requiring mandatory minimum sentences and prohibiting probation for certain offenses.

(P.A. 89-390, S. 9, 37; P.A. 90-230, S. 74, 101; June 18 Sp. Sess. P.A. 97-8, S. 17, 88; P.A. 00-99, S. 55, 154; P.A. 02-132, S. 8.)

History: P.A. 90-230 deleted reference to “assault with intent to commit murder” from Subsec. (a); Sec. 17a-656 transferred to Sec. 19a-127h in 1995; Sec. 19a-127h transferred to Sec. 17a-699 in 1997; June 18 Sp. Sess. P.A. 97-8 replaced examining committee with clinical examiner in Subsec. (c), effective July 1, 1997; P.A. 00-99 replaced reference to sheriff with judicial marshal in Subsec. (d), effective December 1, 2000; P.A. 02-132 amended Subsec. (c) by replacing “Office of Adult Probation” with “Court Support Services Division” and making a technical change.

Cited. 223 C. 907. Requirement of a relationship between defendant’s alcohol dependency and violation of Sec. 14-215(c) is not a requirement for a showing of a contributory or causal link. 226 C. 191.

Cited. 27 CA 225.



Section 17a-700 - (Formerly Sec. 19a-127i). Completion of treatment program by convicted person.

(a) The director of the treatment program shall submit a report to the Court Support Services Division whenever a person treated pursuant to section 17a-699 has completed the treatment program. Such report shall recommend whether the person should receive further treatment for alcohol or drug dependency.

(b) The Court Support Services Division shall notify the clerk of the court when a person (1) has completed the treatment program, (2) has complied with all the conditions set under section 17a-699, and (3) if alcohol dependent, has abstained from the use of alcohol for two consecutive years, or, if drug dependent, has abstained from the unlawful use of drugs for two consecutive years. Upon receipt of such notification, the clerk shall set a hearing. The Court Support Services Division may advise the court of any recommendation it may make, including a recommendation to modify the sentence or terms of probation or to terminate probation and release the person. After a hearing, the court may modify the sentence or terms of probation or terminate the probation and release the person.

(P.A. 89-390, S. 10, 37; P.A. 02-132, S. 9; P.A. 03-278, S. 60.)

History: (Revisor’s note: In 1995 in Subsec. (a) the erroneous reference to “section 17-155iii” was changed editorially by the Revisors to “section 19a-127h”); Sec. 17a-657 transferred to Sec. 19a-127i in 1995; Sec. 19a-127i transferred to Sec. 17a-700 in 1997; P.A. 02-132 replaced “Office of Adult Probation” with “Court Support Services Division” throughout and made a technical change in Subsec. (b); P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003.

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-701 - (Formerly Sec. 19a-127j). Modification of sentence or terms of probation prior to completion of treatment program by convicted person.

(a) The court shall conduct a hearing to determine if the sentence or terms of probation should be modified if the Court Support Services Division, after a report from the director of the treatment program, notifies the clerk of the court that a person being treated pursuant to section 17a-699 (1) has committed a violent act against another person at the treatment program facility or a violent act that damages property at the treatment program facility, (2) has threatened to commit such a violent act, (3) has committed a serious violation of rules of the treatment program, (4) has repeatedly committed violations of program rules that inhibit the person’s ability to function in the program, (5) has continually refused to participate in the program, (6) has asked to be removed from the program, or (7) is unable to participate in the treatment program because of a medical or psychosocial condition that is not appropriately treated by the program operated by the facility. The director of the treatment program has the burden of establishing facts to support his report to the Court Support Services Division.

(b) A person who has not completed treatment may not be discharged sooner than four days after the Court Support Services Division is notified of the proposed discharge, except that if immediate discharge from treatment is necessary to protect the health or safety of persons in the program or staff of the program, the person may be discharged less than four days after notification with the agreement of the Court Support Services Division.

(P.A. 89-390, S. 11, 37; P.A. 02-132, S. 10.)

History: Sec. 17a-658 transferred to Sec. 19a-127j in 1995; Sec. 19a-127j transferred to Sec. 17a-701 in 1997; P.A. 02-132 replaced “Office of Adult Probation” with “Court Support Services Division” throughout.

Cited. 223 C. 907; 226 C. 191.

Cited. 27 CA 225.



Section 17a-710 - (Formerly Sec. 19a-4f). Substance abuse treatment programs for pregnant women and their children. Reports.

(a) It shall be the policy of the Department of Mental Health and Addiction Services to develop and implement treatment programs for substance-abusing pregnant women of any age and their children. The department shall seek private and public funds for such programs. Each program shall, to the extent possible and within available appropriations, offer comprehensive services, including (1) education and prevention programs in high schools and family planning clinics; (2) outreach services to identify pregnant substance abusers early and enroll them in prenatal care and substance abuse treatment programs; (3) case management services; (4) hospital care with substance abuse treatment available in coordination with obstetric services; (5) pediatric care, including therapeutic care for neurologically, behaviorally or developmentally impaired infants; (6) child care for other siblings; (7) classes on parenting skills; (8) home visitation for those who need additional support or who are reluctant to enter a treatment program; (9) access to WIC and other entitlement programs; (10) vocational training for mothers seeking entry to the job market; and (11) a housing component. To the extent possible all services shall be coordinated to be delivered from a centralized location, utilizing medical vans where available and providing transportation assistance when needed.

(b) In addition to establishing new programs pursuant to subsection (a) of this section, the department shall incorporate the comprehensive services set forth in subsection (a) of this section in existing treatment programs when feasible.

(c) The department shall include in the state substance abuse plan, developed in accordance with section 19a-7, goals to overcome barriers to treatment which are specific to pregnant women and women with children and to provide increased treatment services and programs to pregnant women. Such programs shall be developed in collaboration with other state agencies providing child care, family support, health services and early intervention services for parents and young children. Such collaboration shall not be limited to agencies providing substance abuse services.

(d) On or before November thirtieth, annually, the department shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public health regarding the status of treatment program availability for pregnant women, including statistical and demographic data concerning pregnant women and women with children in treatment and on waiting lists for treatment.

(P.A. 89-390, S. 22, 37; P.A. 90-183, S. 1, 5; P.A. 93-381, S. 22, 39; P.A. 95-257, S. 5, 58.)

History: P.A. 90-183 replaced prior provisions with Subsecs. (a) and (b) re substance abuse treatment program for pregnant women and their children; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with the department of public health and addiction services, and added Subsec. (c) re inclusion of goals in the state substance abuse plan and Subsec. (d) re annual report, effective July 1, 1993; Sec. 17a-644 transferred to Sec. 19a-4f in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4f transferred to Sec. 17a-710 in 1997.

Cited. 223 C. 492.



Section 17a-711 - (Formerly Sec. 19a-4g). Task force on substance-abusing women and their children.

Section 17a-711 is repealed, effective October 1, 2007.

(P.A. 90-183, S. 2, 5; P.A. 91-298; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 24, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 23, 58; P.A. 07-148, S. 20.)



Section 17a-712 - (Formerly Sec. 19a-4d). Programs for deaf and hearing impaired persons.

The Department of Mental Health and Addiction Services shall establish a program to provide alcohol and drug abuse services to deaf and hearing impaired persons. Said program shall provide a system of prevention, intervention, teaching and aftercare services in a manner which is most responsive to the needs of deaf and hearing impaired persons.

(P.A. 93-381, S. 8, 39; P.A. 95-257, S. 5, 58.)

History: P.A. 93-381 effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4d transferred to Sec. 17a-712 in 1997.



Section 17a-713 - (Formerly Sec. 19a-4h). Chronic gamblers treatment and rehabilitation program. Account.

(a) The Department of Mental Health and Addiction Services shall establish a program for the treatment and rehabilitation of compulsive gamblers in the state. The program shall provide prevention, treatment and rehabilitation services for chronic gamblers. The department may enter into agreements with subregional planning and action councils and nonprofit organizations to assist in providing these services, provided not less than twenty-five per cent of the amount received pursuant to section 12-818 annually shall be set aside for contracts with subregional planning and action councils established pursuant to section 17a-671 and nonprofit organizations and not less than five per cent of the amount received pursuant to section 12-818 annually shall be set aside for a contract with the Connecticut Council on Problem Gambling. The department may impose a reasonable fee, on a sliding scale, on those participants who can afford to pay for any such services. The department shall implement such program when the account established under subsection (b) of this section is sufficient to meet initial operating expenses. As used in this section, “chronic gambler” means a person who is chronically and progressively preoccupied with gambling and the urge to gamble, and with gambling behavior that compromises, disrupts or damages personal, family or vocational pursuits.

(b) The program established by subsection (a) of this section shall be funded by imposition of: (1) A fee of one hundred thirty-five dollars on each association license, for each performance of jai alai or dog racing conducted under the provisions of chapter 226, provided no such licensee shall contribute more than forty-five thousand dollars in any one year; (2) a fee of twenty-five dollars for each teletheater performance on each operator of a teletheater facility; and (3) the amount received from the Connecticut Lottery Corporation pursuant to section 12-818. The Commissioner of Consumer Protection shall collect the fee from each association licensee or such operator on a monthly basis. The receipts shall be deposited in the General Fund and credited to a separate, nonlapsing chronic gamblers treatment and rehabilitation account which shall be established by the Comptroller. All moneys in the account are deemed to be appropriated and shall be expended for the purposes established in subsection (a) of this section.

(c) The department shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(S.A. 81-68, S. 1, 2; S.A. 83-17; S.A. 84-68; P.A. 86-312, S. 17, 21; P.A. 92-216, S. 2, 3; P.A. 93-381, S. 9, 39; May 25 Sp. Sess. P.A. 94-1, S. 116, 130; P.A. 95-257, S. 5, 58; P.A. 99-173, S. 59, 65; P.A. 11-51, S. 182.)

History: S.A. 83-17 extended expiration date of program from December 31, 1983, to December 31, 1984, and required collection of fee until June 30, 1984; S.A. 84-68 extended expiration date to “no later than December 31, 1986”, and required collection of fee until June 30, 1986; P.A. 86-312 deleted reference to “pilot” program and all references to dates and changed treatment and rehabilitation “fund” to a separate nonlapsing “account” within the general fund; Sec. 17-261a transferred to Sec. 17a-477 in 1991; P.A. 92-216 transferred program from control of mental health commissioner to alcohol and drug abuse commission, deleted detailed list of specific services provided in Subsec. (a), deleted former Subsec. (c) re reimbursement of association licensees and relettered former Subsec. (d) accordingly; Sec. 17a-477 transferred to Sec. 17a-666 in 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (b)(2) to require imposition of $25 fee for each teletheater performance on each operator of a teletheater facility, deleting obsolete references to “tele-track” performances and persons, firms or corporations providing totalizator equipment and services for tele-track facilities, effective July 1, 1994; Sec. 17a-666 transferred to Sec. 19a-4h in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; Sec. 19a-4h transferred to Sec. 17a-713 in 1997; P.A. 99-173 amended Subsec. (a) re contracts and funds for subregional planning and action councils, and added Subsec. (b)(3) re amounts received from the Connecticut Lottery Corporation, effective July 1, 1999; pursuant to P.A. 11-51, “executive director of the Division of Special Revenue” was changed editorially by the Revisors to “Commissioner of Consumer Protection” in Subsec. (b), effective July 1, 2011.

See Sec. 12-563a re informational materials concerning programs for prevention, treatment and rehabilitation of chronic gamblers prepared by Department of Consumer Protection.

See Sec. 12-818 re transfer of funds from Connecticut Lottery Corporation for educational, prevention and treatment programs.



Section 17a-714 - Pilot research program for prescription of methadone or other therapies.

Section 17a-714 is repealed, effective May 9, 2005.

(P.A. 97-248, S. 1, 12; P.A. 05-22, S. 1.)



Section 17a-714a - Treatment or prevention of drug overdose with opioid antagonist. Immunity.

A licensed health care professional who is permitted by law to prescribe an opioid antagonist may, if acting with reasonable care, prescribe, dispense or administer an opioid antagonist to treat or prevent a drug overdose without being liable for damages in a civil action or subject to criminal prosecution for prescribing, dispensing or administering such opioid antagonist or for any subsequent use of such opioid antagonist. For purposes of this section, “opioid antagonist” means naloxone hydrochloride or any other similarly acting and equally safe drug approved by the federal Food and Drug Administration for the treatment of drug overdose.

(P.A. 03-159, S. 2; P.A. 12-159, S. 1.)

History: P.A. 12-159 replaced provision re prescribing, dispensing or administering opioid antagonist to a drug user in need of intervention with provision re prescribing, dispensing or administering opioid antagonist to treat or prevent a drug overdose, added provision re civil liability for subsequent use of opioid antagonist and made technical changes.



Section 17a-715 - Pilot research drug education program for parents or guardians of children in neglect cases.

Section 17a-715 is repealed, effective October 1, 2007.

(P.A. 97-248, S. 8, 12; P.A. 07-148, S. 20.)






Chapter 319k - Regional Human Services Needs and Delivery

Section 17a-750 - Definitions.

As used in sections 17a-750 to 17a-753, inclusive:

(1) “Northeastern region” means the towns of Brooklyn, Canterbury, Eastford, Killingly, Plainfield, Pomfret, Putnam, Sterling, Thompson and Woodstock;

(2) “Human services” means services provided to persons or families experiencing difficulty in meeting their basic human needs for (A) physical survival, including their need for food, shelter, clothing and maintenance of minimum income, (B) preparing for and sustaining employment, (C) job readiness, including employment and training programs and child care programs, (D) social support and interaction, especially in time of personal or family crisis, (E) assistance in addressing specific pathologies, such as health, mental health and substance abuse, and (F) access to available appropriate services, such as education, transportation, information and referral services and includes remedial and preventative services targeted to low and moderate income individuals and families, by age group or by specific need;

(3) “Negotiated investment strategy” means a mediated negotiation process to solve problems, resolve conflicts, develop plans for joint action and to implement those plans by involving all affected interests and which requires (A) an implementation plan to establish coherent, coordinated strategies to guide and target the investment of time and resources by all public and private interests, and (B) a written agreement that sets forth each party’s roles and commitments and provides for subsequent monitoring to assure the commitments are carried out; and

(4) “State agency” means each state board, authority, commissioner, department, office, institution, council or other agency of the state, including, but not limited to, each constituent unit and each public institution of higher education.

(P.A. 97-249, S. 1, 6; P.A. 02-89, S. 28.)

History: P.A. 97-249 effective June 27, 1997; P.A. 02-89 replaced reference to Sec. 17a-754 with reference to Sec. 17a-753, reflecting the repeal of Sec. 17a-754 by the same public act, and made a technical change in Subdiv. (3).



Section 17a-751 - Pilot program to address human service needs in northeastern region. Regional human services negotiating council.

(a) There is established for the northeastern region a pilot program to address the human services needs of such region. The pilot program shall allow local governments in partnership with public and private providers of human services and human service users, educators, business and other appropriate individuals or groups to establish a program to address the human services needs of the northeastern region. The goals of the pilot program shall be to (1) implement a regional partnership strategy that allows the northeastern region to coordinate programs and carry out the complex, sensitive and lengthy process of community-based planning based on a unified vision that results in strengthening the community; (2) nurture human development; (3) achieve opportunities for all persons in the community; and (4) incorporate the principles of caring, prevention and healing.

(b) Decisions in the development and implementation of the five-year strategic plan developed under section 17a-753 shall be made through a negotiated investment strategy as provided in section 17a-752.

(c) The pilot program shall include the establishment of a regional human services negotiating council made up of five sectors: (1) Local, state and federal elected officials servicing the northeastern region; (2) public and private human service providers from the northeastern region; (3) users of human services; (4) persons who shall include, but not be limited to, educators and representatives of labor and of business; and (5) state and federal agencies involved in human services. The negotiating council shall prepare the plan required under section 17a-753.

(d) Each sector identified in subsection (c) of this section shall designate five persons to serve as the negotiating team for such sector. The process for selecting the team shall be determined by each sector. Sectors and teams shall establish a schedule and procedures. Each team shall have one vote in the decisions of the negotiating council. The five-year strategic plan developed under section 17a-753 shall not be effective unless unanimously approved by the negotiating council.

(P.A. 97-249, S. 2, 6.)

History: P.A. 97-249 effective June 27, 1997.



Section 17a-752 - Organization of council. Negotiated investment strategy.

(a) The Institute of Public Service at The University of Connecticut shall organize the negotiating council and call the first meeting of the negotiating council on or before August 1, 1997. The negotiating council shall, with the assistance of such Institute for Public Service, prepare and issue a request for proposals for a qualified mediator to coordinate, organize, facilitate and mediate the negotiated investment strategy process. Prior to securing the services of a mediator, the negotiating council shall acquire the funds necessary to obtain such services including funds to support the operation of the negotiating council and participation by each sector.

(b) Prior to or at the first joint meeting of the negotiating council, the members may request and exchange information about issues related to the formation of the five-year strategic plan. On or before the first meeting or between the first two meetings of the negotiating council, the members shall prepare preliminary positions on issues related to a five-year strategic plan. At the first meeting of the negotiating council, each of the five members shall agree in writing to a set of rules of procedure consistent with the negotiated investment strategy process.

(c) Following the initial exchange of information, the members of the negotiating council shall negotiate their differences. Between meetings, members shall continue to work towards the resolution of differences and may establish subcommittees to facilitate such efforts. Written position papers shall be prepared and exchanged through the mediator. The mediator shall summarize points of agreement and disagreement. Unanimous agreement on issues shall result in a written memorandum of understanding which will then be circulated by the mediator. The members of the negotiating council shall determine when to meet jointly and shall establish formal and informal deadlines for the work of the negotiating council. After each meeting elements of the final agreement shall be incorporated into the final agreement by the mediator. After agreement has been obtained on all outstanding issues, such agreements shall be incorporated into one document and signed by all participants in the process and adopted by all agencies and authorities represented in the negotiations. The council may be called back at the call of any one of the council members to review or discuss issues as they deem necessary.

(d) All meetings of the negotiating council, except caucuses of members initiated during a joint meeting of the council, shall be public meetings and advertised to the general public. Meetings shall be held in facilities that permit the observation by members of the general public. The negotiating council shall hold a public hearing in the northeastern region upon the completion of the five-year strategic plan prepared pursuant to section 17a-753 and prior to the adoption of the plan by the negotiating council.

(P.A. 97-249, S. 3, 6.)

History: P.A. 97-249 effective June 27, 1997.



Section 17a-753 - Five-year strategic plan.

(a) On or before October 1, 1998, the regional negotiating council shall develop a five-year strategic plan that addresses the human services needs of the northeastern region. Such plan shall be submitted to the legislative body of each town constituting the northeastern region, the United States Congress, the Secretary of the Office of Policy and Management and the joint standing committee of the General Assembly having cognizance of matters relating to appropriations.

(b) The five-year strategic plan shall be developed by means of a negotiated investment strategy and shall set forth goals to meet basic human needs for the northeastern region and establish benchmarks to measure progress towards achieving such goals. The plan shall identify regional issues and needs and resources and address efficiency and effectiveness of service delivery. The plan shall be consistent with the planning and policy objectives of the state that are implemented in the state budget and shall comply with state and federal law. The plan shall include a project component relating specific regional and local proposals to state planning goals and a component which describes the administration and fund distribution process. The project component shall be updated annually. The plan shall include a description of the planning process used to identify needs and set priorities for the region, a description of the programs to be funded, a description of any eligibility standards to be used, an implementation schedule and a budget detailing the specific use of funds available under the regional human services pilot program and related funds. The plan shall identify opportunities for state agencies to award grants on a regional basis and shall identify state, local and federal funding sources and make recommendations for legislation to implement the plan for the biennium beginning July 1, 1999. The plan shall include an analysis of the fiscal and administrative impact on the state and municipalities outside of the pilot region. If the plan recommends continuation of the negotiating council, the negotiating council shall continue.

(c) The five-year plan developed under this section shall not impact existing state, local or federal funds received by human service providers or the existing programs of northeastern region human service providers. Any realignment of existing human service programs shall be done by an affirmative action of the governing body of the program and be consistent with the five-year strategic plan.

(P.A. 97-249, S. 4, 6.)

History: P.A. 97-249 effective June 27, 1997.



Section 17a-754 - Consideration of plan in state and local budgeting.

Section 17a-754 is repealed, effective October 1, 2002.

(P.A. 97-249, S. 5, 6; P.A. 02-89, S. 90.)



Section 17a-760 - Regional human services coordinating councils.

(a) On or after January 1, 2015, there shall be established a regional human services coordinating council for each planning region redesignated pursuant to section 16a-4c to encourage collaborations that will foster the development and maintenance of a client-focused structure for the health and human services system in the region.

(b) Membership on the regional human services coordinating councils established under this section shall include the Commissioners of Developmental Services, Social Services, Children and Families, Mental Health and Addiction Services, Correction, Education and Public Health, or said commissioners’ designees, and the executive director of the Court Support Services Division of the Judicial Branch, or the executive director’s designee. Additional membership shall be determined at the discretion of the executive director of each regional council of governments. Such membership may include, but not be limited to: (1) Municipal elected officials, (2) workforce development boards, (3) nonprofit agencies, and (4) family advocacy groups.

(c) Each regional human services coordinating council established under this section shall meet not less than twice annually to (1) ensure that regional plans and activities are coordinated with the human service needs of each region, and (2) develop approaches to improve service delivery and achieve cost savings in the region.

(P.A. 13-247, S. 327.)









Title 17b - Social Services

Chapter 319aa - Office of the Long-Term Care Ombudsman

Section 17b-400 - (Formerly Sec. 17a-405). Office of the Long-Term Care Ombudsman. Regional ombudsmen. Appointments. Inclusion in classified service. Definitions.

(a) As used in this chapter:

(1) “State agency” means the Department on Aging.

(2) “Office” means the Office of the Long-Term Care Ombudsman established in this section.

(3) “State Ombudsman” means the State Ombudsman established in this section.

(4) “Program” means the long-term care ombudsman program established in this section.

(5) “Representative” includes a regional ombudsman, a residents’ advocate or an employee of the Office of the Long-Term Care Ombudsman who is individually designated by the State Ombudsman.

(6) “Resident” means an older individual who resides in or is a patient in a long-term care facility who is sixty years of age or older.

(7) “Long-term care facility” means any skilled nursing facility, as defined in Section 1819(a) of the Social Security Act, (42 USC 1395i-3(a)) any nursing facility, as defined in Section 1919(a) of the Social Security Act, (42 USC 1396r(a)) a board and care facility as defined in Section 102(19) of the federal Older Americans Act, (42 USC 3002(19)) and for purposes of ombudsman program coverage, an institution regulated by the state pursuant to Section 1616(e) of the Social Security Act, (42 USC 1382e(e)) and any other adult care home similar to a facility or nursing facility or board and care home.

(8) “Commissioner” means the Commissioner on Aging.

(9) “Applicant” means an older individual who has applied for admission to a long-term care facility.

(b) There is established an independent Office of the Long-Term Care Ombudsman within the Department on Aging. The Commissioner on Aging shall appoint a State Ombudsman who shall be selected from among individuals with expertise and experience in the fields of long-term care and advocacy to head the office and the State Ombudsman shall appoint assistant regional ombudsmen. In the event the State Ombudsman or an assistant regional ombudsman is unable to fulfill the duties of the office, the commissioner shall appoint an acting State Ombudsman and the State Ombudsman shall appoint an acting assistant regional ombudsman.

(c) Notwithstanding the provisions of subsection (b) of this section, on and after July 1, 1990, the positions of State Ombudsman and regional ombudsmen shall be classified service positions. The State Ombudsman and regional ombudsmen holding said positions on said date shall continue to serve in their positions as if selected through classified service procedures. As vacancies occur in such positions thereafter, such vacancies shall be filled in accordance with classified service procedures.

(P.A. 77-575, S. 1, 23; P.A. 81-167; P.A. 88-206, S. 3; P.A. 90-204, S. 1, 3; P.A. 93-262, S. 1, 87; P.A. 99-176, S. 1, 24; P.A. 13-125, S. 9.)

History: P.A. 81-167 changed the number of assistant regional ombudsmen the commissioner on aging may appoint from a maximum of five to a number to be determined by the commissioner and deleted obsolete provisions re original appointment dates and terms; P.A. 88-206 authorized the commissioner to appoint an acting state ombudsman or an acting assistant regional ombudsman if the state ombudsman or assistant regional ombudsman cannot fulfill the duties of his office; P.A. 90-204 provided for the inclusion of the state ombudsman and assistant regional ombudsmen in the classified service; Sec. 17-135a transferred to Sec. 17a-405 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-405 transferred to Sec. 17b-400 in 1995; P.A. 99-176 inserted new Subsec. (a) consisting of definitions, redesignated former Subsec. (a) as Subsec. (b), changed name of office from “Nursing Home Ombudsmen Office” to “Office of the Long-Term Care Ombudsman”, deleted reference to responsibility for receiving and resolving complaints, added that the ombudsman shall be selected from among individuals with expertise and experience in the fields of long-term care and advocacy and provided that the State Ombudsman shall appoint assistant regional ombudsmen, substituted “the commissioner shall appoint an acting State Ombudsman and the State Ombudsman shall appoint an acting assistant regional ombudsman” for “the commissioner may appoint an acting State Ombudsman or an acting assistant regional ombudsman”, and deleted reference to appointment of local volunteer patients’ advocates, redesignated former Subsec. (b) as (c), deleted “assistant” re regional ombudsmen and made technical changes, effective July 1, 1999; P.A. 13-125 amended Subsec. (a) to redefine “state agency” in Subdiv. (1) and “commissioner” in Subdiv. (8), make a technical change in Subdiv. (5), delete former Subdiv. (9) re definition of “director” and redesignate existing Subdiv. (10) as Subdiv. (9), and amended Subsec. (b) to change “Department of Social Services” to “Department on Aging” and change “Commissioner of Social Services” to “Commissioner on Aging”, effective July 1, 2013.



Section 17b-401 - (Formerly Sec. 17a-406). Residents’ advocates. Appointment, expenses, removal. Use of trained volunteers.

(a) Residents’ advocates shall be appointed by the State Ombudsman, in consultation with the regional ombudsmen, for each region in sufficient number to serve the long-term care facilities within such region. Such residents’ advocates shall, if possible, be residents of the region in which they will serve, and shall have demonstrated an interest in the care of the elderly. Residents’ advocates shall serve without compensation but may be reimbursed for reasonable expenses incurred in the performance of their duties, within available appropriations.

(b) The residents’ advocates shall be appointed after submission of recommendations from at least two former employers or other nonrelated persons.

(c) The residents’ advocates shall serve for a term of years specified by the State Ombudsman provided a residents’ advocate may be removed by the State Ombudsman whenever the State Ombudsman finds such residents’ advocate guilty of misconduct, material neglect of duty or incompetence in the conduct of the office.

(d) Nothing in sections 17b-400 to 17b-412, inclusive, 19a-523, 19a-524, 19a-530, 19a-531, 19a-532 and 19a-554 shall be construed to preclude the use of additional trained volunteers when it is deemed necessary to assist the State Ombudsman, regional ombudsmen or the residents’ advocates.

(e) Until such time as residents’ advocates are appointed in accordance with the provisions of sections 17b-400 to 17b-412, inclusive, 19a-523, 19a-524, 19a-530, 19a-531, 19a-532 and 19a-554, those residents’ advocates previously appointed shall continue to perform their assigned duties and responsibilities.

(P.A. 77-575, S. 2, 23; P.A. 85-97; 85-613, S. 34, 154; P.A. 93-262, S. 1, 87; P.A. 99-176, S. 2, 24.)

History: P.A. 85-97 required that chief administrative officer and committee on aging be consulted about appointment of advocates, where previously they were empowered to submit the nominees, and specified requirements for prospective advocates’ recommendations; P.A. 85-613 made technical changes, substituting references to Sec. 2c-2b(a)(20) for references to Sec. 2c-2a; Sec. 17-135b transferred to Sec. 17a-406 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-406 transferred to Sec. 17b-401 in 1995; P.A. 99-176 amended section to substitute “residents’ advocates” for “patients’ advocates” and to substitute “long-term care facilities” for “nursing home facilities”, amended Subsec. (b) to delete “after consultation with the chief administrative officer and committee on aging for each town, area agency on aging and director of health serving each town” re appointment of residents’ advocates, amended Subsec. (c) to substitute “State Ombudsman” for “Commissioner of Social Services” and “the State Ombudsman” for “he” re finding advocates guilty of misconduct, etc., and amended Subsecs. (d) and (e) to delete reference to Sec. 2c-2b(a)(20), effective July 1, 1999.



Section 17b-402 - (Formerly Sec. 17a-407). Residents’ advocates. Training. Regulations.

No person may perform any functions as a residents’ advocate until the person has successfully completed a course of training required by the State Ombudsman. Any residents’ advocate who fails to complete such a course within a reasonable time after appointment may be removed by the State Ombudsman or the regional ombudsman for the region in which such residents’ advocate serves. The commissioner, after consultation with the State Ombudsman, shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section. Such regulations shall include, but not be limited to, the course of training required by this subsection.

(P.A. 77-575, S. 3, 23; P.A. 93-262, S. 1, 87; P.A. 99-176, S. 3, 24.)

History: Sec. 17-135c transferred to Sec. 17a-407 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-407 transferred to Sec. 17b-402 in 1995; P.A. 99-176 deleted Subsec. designators, substituted “residents’ advocate” for “patients’ advocate”, made the course of training subject to that required by the State Ombudsman rather than by the commissioner through regulation, required the commissioner, after consultation with the State Ombudsman, to adopt regulations to carry out the provisions of the section, including, but not limited to, the course of training, and deleted former Subsec. (b) re the discretion of the commissioner, after consultation with the State Ombudsman, to waive the training requirement upon a showing of adequate training or experience, effective July 1, 1999.



Section 17b-403 - (Formerly Sec. 17a-408). Duties of State Ombudsman.

(a) The State Ombudsman shall establish and operate ombudsman programs in this state pursuant to Sections 711 to 713, inclusive, of the federal Older Americans Act of 1965, as amended from time to time.

(b) The State Ombudsman shall serve on a full-time basis, and shall personally or through representatives of the office:

(1) Identify, investigate and resolve complaints that:

(A) Are made by, or on behalf of, residents or, as to complaints involving the application for admission to a long-term care facility, by or on behalf of applicants; and

(B) Relate to action, inaction or decisions that may adversely affect the health, safety, welfare or rights of the residents, including the welfare and rights of the residents with respect to the appointment and activities of guardians and representative payees, of (i) providers or representatives of providers of long-term care services, (ii) public agencies, or (iii) health and social service agencies;

(2) Provide services to protect the health, safety, welfare and rights of the residents;

(3) Inform the residents about means of obtaining services provided by providers or agencies described in subparagraph (B) of subdivision (1) of this subsection or services described in subdivision (2) of this subsection;

(4) Ensure that the residents and, as to issues involving applications for admission to long-term care facilities, applicants have regular and timely access to the services provided through the office and that the residents and complainants receive timely responses from representatives of the office to complaints;

(5) Represent the interests of the residents, and of applicants in relation to issues concerning applications to long-term care facilities, before governmental agencies and seek administrative, legal and other remedies to protect the health, safety, welfare and rights of the residents;

(6) Provide administrative and technical assistance to representatives to assist the representatives in participating in the program;

(7) (A) Analyze, comment on and monitor the development and implementation of federal, state and local laws, regulations, and other governmental policies and actions that pertain to the health, safety, welfare and rights of the residents with respect to the adequacy of long-term care facilities and services in this state and to the rights of applicants in relation to applications to long-term care facilities;

(B) Recommend any changes in such laws, regulations, policies and actions as the office determines to be appropriate; and

(C) Facilitate public comment on such laws, regulations, policies and actions;

(8) Advocate for:

(A) Any changes in federal, state and local laws, regulations and other governmental policies and actions that pertain to the health, safety, welfare and rights of residents with respect to the adequacy of long-term care facilities and services in this state and to the health, safety, welfare and rights of applicants which the State Ombudsman determines to be appropriate;

(B) Appropriate action by groups or agencies with jurisdictional authority to deal with problems affecting individual residents and the general resident population and applicants in relation to issues concerning applications to long-term care facilities; and

(C) The enactment of legislative recommendations by the General Assembly and of regulatory recommendations by commissioners of Connecticut state agencies;

(9) (A) Provide for training representatives of the office;

(B) Promote the development of citizen organizations to participate in the program; and

(C) Provide technical support for the development of resident and family councils to protect the well-being and rights of residents;

(10) Coordinate ombudsman services with the protection and advocacy systems for individuals with developmental disabilities and mental illnesses established under (A) Part A of the Development Disabilities Assistance and Bill of Rights Act (42 USC 6001, et seq.), and (B) The Protection and Advocacy for Mentally Ill Individuals Act of 1986 (42 USC 10801 et seq.);

(11) Coordinate, to the greatest extent possible, ombudsman services with legal assistance provided under Section 306(a)(2)(C) of the federal Older Americans Act of 1965, (42 USC 3026(a)(2)(C)) as amended from time to time, through the adoption of memoranda of understanding and other means;

(12) Create, and periodically update as needed, a training manual for nursing home facilities identified in section 19a-522c that provides guidance on structuring and implementing the training required by said section;

(13) Provide services described in this subsection, to residents under age sixty living in a long-term care facility, if (A) a majority of the residents of the facility where the younger person resides are over age sixty and (B) such services do not weaken or decrease service to older individuals covered under this chapter;

(14) Implement and administer, on and after July 1, 2014, a pilot program that serves home and community-based care recipients in Hartford County; and

(15) Carry out such other activities and duties as may be required under federal law.

(P.A. 77-575, S. 4, 23; P.A. 99-176, S. 4, 24; P.A. 13-70, S. 1; 13-234, S. 107.)

History: Sec. 17-135d transferred to Sec. 17a-408 in 1991; Sec. 17a-408 transferred to Sec. 17b-403 in 1995; P.A. 99-176 deleted existing provisions and substituted new Subsec. (a) re requirement that the State Ombudsman establish and operate ombudsman programs pursuant to provisions of the federal Older Americans Act, and substituted new Subsec. (b) re list of State Ombudsman’s duties, effective July 1, 1999; P.A. 13-70 amended Subsec. (b) by adding new Subdiv. (12) re creation and update of training manual for certain nursing home facilities, redesignating existing Subdivs. (12) and (13) as Subdivs. (13) and (14) and making technical changes; P.A. 13-234 amended Subsec. (b) by adding provision, codified by the Revisors as new Subdiv. (14), re implementation of pilot program that serves home and community-based care recipients in Hartford County and making conforming changes, effective July 1, 2013.



Section 17b-404 - (Formerly Sec. 17a-409). Investigative authority.

The State Ombudsman is authorized to investigate and make reports and recommendations concerning any act or the failure to act by any agency, official or public employee, with respect to their responsibilities and duties in connection with long-term care facilities, except the courts and their personnel, legislative bodies and their personnel and the chief executive of the state and the chief executive’s personal staff and all elected officials.

(P.A. 77-575, S. 5, 23; P.A. 88-206, S. 4; P.A. 90-204, S. 2, 3; P.A. 99-176, S. 5, 24.)

History: P.A. 88-206 provided that the state ombudsman shall also be accountable to the deputy commissioner on aging; P.A. 90-204 deleted the former Subsec. (a) which provided for the direct supervision of the state ombudsman by the commissioner or deputy commissioner; Sec. 17-135e transferred to Sec. 17a-409 in 1991; Sec. 17a-409 transferred to Sec. 17b-404 in 1995; P.A. 99-176 substituted “long-term care facilities” for “nursing home facilities” and “the chief executive’s” for “his”, effective July 1, 1999.



Section 17b-405 - (Formerly Sec. 17a-410). Duties of regional ombudsmen.

The regional ombudsmen shall, in accordance with the policies and procedures established by the Office of the Long-Term Care Ombudsman:

(1) Provide services to protect the health, safety, welfare and rights of residents;

(2) Ensure that residents in service areas have regular timely access to representatives of the program and timely responses to complaints and requests for assistance;

(3) Identify, investigate and resolve complaints made by or on behalf of residents that relate to action, inaction or decisions that may adversely affect the health, safety, welfare or rights of the residents or by, or on behalf of, applicants in relation to issues concerning applications to long-term care facilities;

(4) Represent the interests of residents and applicants, in relation to their applications to long-term care facilities, before government agencies and seek administrative, legal and other remedies to protect the health, safety, welfare and rights of the residents;

(5) (A) Review and, if necessary, comment on any existing and proposed laws, regulations and other government policies and actions that pertain to the rights and well-being of residents and applicants in relation to their applications to long-term care facilities, and (B) facilitate the ability of the public to comment on the laws, regulations, policies and actions;

(6) Support the development of resident and family councils; and

(7) Carry out other activities that the State Ombudsman determines to be appropriate.

(P.A. 77-575, S. 6, 23; P.A. 83-587, S. 32, 96; P.A. 99-176, S. 6, 24; P.A. 13-125, S. 10.)

History: P.A. 83-587 deleted reference to specific number of ombudsmen; Sec. 17-135f transferred to Sec. 17a-410 in 1991; Sec. 17a-410 transferred to Sec. 17b-405 in 1995; P.A. 99-176 deleted existing provisions and replaced with list of duties (1) to (7), effective July 1, 1999; P.A. 13-125 deleted “and the director”, effective July 1, 2013.



Section 17b-406 - (Formerly Sec. 17a-411). Duties of residents’ advocates. Posting by nursing home facilities. Funding.

(a) Residents’ advocates, under supervision of the regional ombudsmen, shall assist the regional ombudsmen in the performance of all duties and responsibilities of the regional ombudsmen as described in section 17b-405.

(b) All long-term care facilities shall post or cause to be posted in a conspicuous place therein a list of the names of the appropriate residents’ advocates and the names, addresses, and telephone numbers of the appropriate ombudsmen.

(c) The Commissioner on Aging shall have authority to seek funding for the purposes contained in this section from public and private sources, including but not limited to any federal or state funded programs.

(P.A. 75-468, S. 11, 17; P.A. 76-331, S. 14, 16; P.A. 77-575, S. 14, 23; 77-604, S. 18, 84; 77-614, S. 323, 610; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-176, S. 7, 24; P.A. 13-125, S. 11.)

History: P.A. 76-331 rewrote provisions re patients’ advocates in Subsec. (a), required posting of availability of reports rather than reports themselves in Subsec. (b)(2), rephrased Subsec. (b)(3) and added Subdivs. (5) and (6) re financial affairs and well-being of patients and added Subsec. (e) re funding sources; P.A. 77-575 deleted former Subsecs. (a) and (b) re qualifications, appointment and duties of advocates, inserted new Subsec. (a) placing advocates under ombudsmen and listing duties, relettering remaining Subsecs. accordingly, required reports to commissioner of health and required names, addresses and telephone numbers of ombudsmen but names only of advocates; P.A. 77-604 rephrased Subsec. (b)(4); P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-621 transferred to Sec. 17-135g in 1979; Sec. 17-135g transferred to Sec. 17a-411 in 1991; P.A. 93-262 substituted commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; Sec. 17a-411 transferred to Sec. 17b-406 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-176 substituted “residents’ advocates” for “patients’ advocates” and “long-term care facilities” for “nursing home facilities” and amended Subsec. (a) to delete list of duties and to reference responsibilities of the regional ombudsman as described in section 17b-405, deleted Subsec. (b) and redesignated Subsec. (c) and (d) as (b) and (c), respectively, effective July 1, 1999; P.A. 13-125 amended Subsec. (c) to substitute “Commissioner on Aging” for “Commissioner of Social Services”, effective July 1, 2013.



Section 17b-407 - (Formerly Sec. 17a-412). Report of suspected abuse, neglect, exploitation or abandonment. Penalty for failure to report. Confidentiality. Immunity and protection from retaliation. Notice to complainant. Registry.

(a) Any physician or surgeon licensed under the provisions of chapter 370, any resident physician or intern in any hospital in this state, whether or not so licensed, and any registered nurse, licensed practical nurse, medical examiner, dentist, optometrist, chiropractor, podiatrist, social worker, clergyman, police officer, pharmacist, physical therapist, long-term care facility administrator, nurse’s aide or orderly in a long-term care facility, any person paid for caring for a patient in a long-term care facility, any staff person employed by a long-term care facility and any person who is a sexual assault counselor or a domestic violence counselor as defined in section 52-146k who has reasonable cause to suspect or believe that a resident in a long-term care facility has been abused, neglected, exploited or abandoned, or is in a condition that is the result of such abuse, neglect, exploitation or abandonment, shall, not later than seventy-two hours after such suspicion or belief arose, report such information or cause a report to be made in any reasonable manner to the Commissioner of Social Services pursuant to chapter 319dd. Any person required to report under the provision of this section who fails to make such report within the prescribed time period shall be fined not more than five hundred dollars, except that, if such person intentionally fails to make such report within the prescribed time period, such person shall be guilty of a class C misdemeanor for the first offense and a class A misdemeanor for any subsequent offense.

(b) Such report shall contain the name and address of the long-term care facility, the name of the involved resident, information regarding the nature and extent of the abuse, neglect, exploitation or abandonment and any other information which the reporter believes might be helpful in an investigation of the case and for the protection of the resident.

(c) Any other person having reasonable cause to believe that a resident in a long-term care facility is being, or has been, abused, neglected, exploited or abandoned, or any person who wishes to file any other complaint regarding a long-term care facility, shall report such information in accordance with subsection (b) of this section in any reasonable manner to the Commissioner of Social Services who shall inform the resident of the services of the Office of the Long-Term Care Ombudsman.

(d) Such report or complaint shall not be deemed a public record, and shall not be subject to the provisions of section 1-210. Information derived from such reports or complaints for which reasonable grounds are determined to exist after investigation as provided for in section 17b-408, including the identity of the long-term care facility, the number of complaints received, the number of complaints substantiated and the types of complaints, may be disclosed by the Commissioner of Social Services, except that in no case shall the name of the resident or the complainant be revealed, unless such person specifically requests such disclosure or unless a judicial proceeding results from such report or complaint.

(e) Any person who makes a report or complaint pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability on account of such report or complaint or testimony, except for liability for perjury, unless such person acted in bad faith or with malicious purpose.

(f) Any person who is discharged or in any manner discriminated or retaliated against for making, in good faith, a report or complaint pursuant to this section shall be entitled to all remedies available under law including, but not limited to, remedies available under sections 19a-532 and 31-51m, as applicable.

(g) The person filing a report or complaint pursuant to the provisions of this section shall be notified of the findings of any investigation conducted by the Commissioner of Social Services, upon request.

(h) The Commissioner of Social Services shall maintain a registry of the reports received, the investigations made, the findings and the actions recommended and taken.

(P.A. 77-575, S. 7, 23; P.A. 80-190, S. 5; 80-433; P.A. 84-546, S. 156, 173; P.A. 93-340, S. 5, 19; P.A. 99-102, S. 14; 99-176, S. 8, 24; P.A. 03-267, S. 1; P.A. 13-214, S. 9.)

History: P.A. 80-190 deleted reference to coroners in Subsec. (a); P.A. 80-433 expanded disclosure provisions in Subsec. (d); P.A. 84-546 made technical changes in Subsec. (a), substituting “licensed” for “registered” where appearing; Sec. 17-135h transferred to Sec. 17a-412 in 1991; P.A. 93-340 amended Subsec. (a) to add sexual assault counselors and battered women’s counselors to list of persons required to report suspected patient abuse, effective July 1, 1993; Sec. 17a-412 transferred to Sec. 17b-407 in 1995; P.A. 99-102 amended Subsec. (a) by deleting obsolete reference to chapter 371 and osteopaths and made technical changes; P.A. 99-176 substituted “long-term care facility” for “nursing home facility”, amended Subsec. (a) to delete reporting requirement for regional ombudsmen and patients’ advocates, and required reports to be made to the commissioner pursuant to chapter 319dd rather than the Nursing Home Ombudsmen Office, amended Subsec. (c) to require reports to be made to the commissioner rather than the Nursing Home Ombudsmen Office, and to require the commissioner to inform the resident of the services of the Office of the Long-Term Care Ombudsman, amended Subsec. (d) to substitute the commissioner for the State Ombudsman re disclosure, amended Subsec. (f) to substitute the commissioner for Nursing Home Ombudsmen Office re investigations, and amended Subsec. (g) to substitute the commissioner for the State Ombudsman re maintenance of a registry of reports, effective July 1, 1999; P.A. 03-267 amended Subsec. (a) to require the report be made “not later than seventy-two hours after such suspicion or belief arose” rather than “within five calendar days” and to make the penalty for intentionally failing to report within the prescribed time period a class C misdemeanor for the first offense and a class A misdemeanor for any subsequent offense, added new Subsec. (f) re remedies available to person who is discharged or in any manner discriminated or retaliated against for making a good faith report or complaint, redesignated existing Subsecs. (f) and (g) as Subsecs. (g) and (h), and made technical changes; P.A. 13-214 amended Subsec. (a) to substitute “domestic violence counselor” for “battered women’s counselor”.



Section 17b-408 - (Formerly Sec. 17a-413). Review of report or complaint. Investigation. Report of findings. Referral of report, complaint or information for further action.

Upon receipt of a report or complaint as provided in section 17b-407, the commissioner shall determine immediately whether there are reasonable grounds for an investigation. If it is determined that reasonable grounds do not exist for an investigation, the complainant or the person making the report shall be notified of this determination not later than five working days after the receipt of such complaint or report. If such reasonable grounds are found, the commissioner shall investigate such report or complaint not later than ten working days thereafter. The commissioner shall complete an investigation and make a report of the findings not later than fifteen working days after the receipt of the complaint or report. If the investigation indicates that there is a possible violation of section 19a-533, 19a-535 or 19a-537, the commissioner shall refer the report or complaint together with a report of any investigation the commissioner has undertaken to the Department of Public Health for action as appropriate. If the investigation indicates that there is a possible violation of the provisions of the Public Health Code with respect to licensing requirements, the commissioner shall refer the report or complaint, together with a report of the commissioner’s investigation, to the Commissioner of Public Health for appropriate action. If no violation of the Public Health Code is indicated, the commissioner shall take whatever action the commissioner deems necessary, and shall notify the complainant or the person making the report, of the action taken not later than fifteen working days after receipt of the complaint or report. If the investigation indicates that a person has abused, neglected, exploited or abandoned a resident in a long-term care facility, the commissioner shall refer such information in writing to the Chief State’s Attorney or the Chief State’s Attorney’s designee who shall conduct such further investigation, if any, as deemed necessary and shall determine whether criminal proceedings should be initiated against such person in accordance with applicable state law.

(P.A. 77-575, S. 8, 23; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-2, S. 130, 165; P.A. 99-176, S. 9, 24; P.A. 03-267, S. 2.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 17-135i transferred to Sec. 17a-413 in 1991; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; Sec. 17a-413 transferred to Sec. 17b-408 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 added provision requiring the regional ombudsman to refer a report or complaint together with a report of any investigation undertaken to the Department of Social Services or Public Health, as appropriate, if such investigation indicates a possible violation of Secs. 19a-533, 19a-535 or 19a-537, and eliminated obsolete references, effective July 1, 1997; P.A. 99-176 substituted “commissioner” for “ombudsman” or “regional ombudsman” re various stages of investigations, findings and reporting, deleted “Department of Social Services” re who the completed report or complaint is referred to, and made provisions gender neutral, effective July 1, 1999; P.A. 03-267 added provision that if investigation indicates that a long-term facility resident has been abused, neglected, exploited or abandoned, the commissioner shall refer such information to the Chief State’s Attorney for further investigation if necessary and a determination whether criminal proceedings should be initiated, replaced “within” with “not later than” where appearing and made a technical change.



Section 17b-409 - (Formerly Sec. 17a-414). Legal counsel for residents and applicants and to assist the ombudsman and representatives of the office in performance of their official duties. Regional ombudsmen and residents’ advocates considered state employees for purposes of certain civil actions.

(a) The state agency shall ensure that:

(1) Adequate legal counsel is available and is able, without conflict of interest, to: (A) Provide advice and consultation needed to protect the health, safety, welfare and rights of residents and applicants in relation to their applications to long-term care facilities; and (B) assist the ombudsman and representatives of the office in the performance of the official duties of the ombudsman and representatives; and

(2) Administrative, legal and other appropriate remedies are pursued on behalf of residents and applicants in relation to their applications to long-term care facilities.

(b) The regional ombudsmen and residents’ advocates shall be considered state employees under section 4-141 for the purposes of any civil action for damages on account of any act or omission that is not wanton, wilful or malicious and that is within the scope of employment or duties under sections 17b-400 to 17b-412, inclusive, 19a-531 and 19a-532.

(P.A. 77-575, S. 16, 23; P.A. 99-176, S. 10, 24; P.A. 03-278, S. 65.)

History: Sec. 17-135j transferred to Sec. 17a-414 in 1991; Sec. 17a-414 transferred to Sec. 17b-409 in 1995; P.A. 99-176 deleted existing provisions and substituted Subsec. (a) re availability of legal counsel and pursuit of legal and other remedies, and added Subsec. (b) re status of regional ombudsmen and residents’ advocates as state employees for purposes of certain civil actions, effective July 1, 1999; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003.



Section 17b-410 - (Formerly Sec. 17a-415). Powers of ombudsman and representatives. Access to records, facilities and residents. Penalty for wilful interference with representatives of office. Confidentiality. Assistance from outside persons or entities.

(a) The ombudsman and representatives of the office shall have:

(1) Access to long-term care facilities and residents;

(2) Appropriate access to review the medical and social records of a resident, if (A) the representative has the permission of the resident, or the legal representative of the resident, (B) the resident is unable to consent to the review and has no legal representative, or (C) access to the records is necessary to investigate a complaint and a legal guardian of the resident refuses to give permission, a representative of the office has reasonable cause to believe that the guardian is not acting in the best interests of the resident, and the representative obtains the approval of the ombudsman;

(3) Access to the administrative records, policies and documents, to which the residents have, or the general public has access, of long-term care facilities; and

(4) Access to and, on request, copies of all licensing and certification records maintained by the state with respect to long-term care facilities.

(b) Any person or entity who wilfully interferes with representatives of the office in the performance of the official duties of the representatives, or any long-term care facility or other entity which retaliates or exacts reprisals with respect to any resident, employee or other person for filing a complaint with, providing information to, or otherwise cooperating with any representative of the office, or long-term care facility which refuses to permit the State Ombudsman or any regional ombudsman or any residents’ advocate entry into such facility or refuses to cooperate with the State Ombudsman, or any regional ombudsman or any residents’ advocate in the carrying out of their mandated duties and responsibilities enumerated under sections 17b-400 to 17b-412, inclusive, 19a-531 and 19a-532 or refuses to permit residents or staff to communicate freely with the State Ombudsman or any regional ombudsman or any residents’ advocate shall be subject to the penalty prescribed for a class B violation under section 19a-527.

(c) In carrying out the duties enumerated in sections 17b-400 to 17b-412, inclusive, 19a-531 and 19a-532, the State Ombudsman, the regional ombudsmen and the residents’ advocates shall have access to all relevant public records, except that records which are confidential to a resident shall only be divulged with the written consent of the resident.

(d) In the performance of the duties and responsibilities enumerated under sections 17b-400 to 17b-412, inclusive, 19a-531 and 19a-532, the State Ombudsman, the regional ombudsmen and the residents’ advocates may utilize any other state department, agency or commission, or any other public or private agencies, groups or individuals who are appropriate and who may be available.

(P.A. 77-575, S. 17, 23; P.A. 87-166, S. 4; P.A. 99-176, S. 11, 24.)

History: P.A. 87-166 made violations under Subsec. (a) subject to penalty prescribed for class B, rather than class D violations under Sec. 19a-527; Sec. 17-135k transferred to Sec. 17a-415 in 1991; Sec. 17a-415 transferred to Sec. 17b-410 in 1995; P.A. 99-176 substituted “resident” for “patient”, deleted reference to sections 19a-523, 19a-524, 19a-530 and 19a-554, inserted new Subsec. (a) re ombudsman and representatives’ access to records, facilities and residents, redesignated former Subsec. (a) as Subsec. (b) and added provision re any person or entity who wilfully interferes with representatives of the office in the performance of official duties, or retaliations or reprisals by long-term care facilities, and redesignated former Subsecs. (b) and (c) as (c) and (d), respectively, effective July 1, 1999.



Section 17b-411 - (Formerly Sec. 17a-416). Regulations.

The Commissioner on Aging, after consultation with the State Ombudsman, shall adopt regulations in accordance with the provisions of chapter 54, to carry out the provisions of sections 17b-400 to 17b-412, inclusive, 19a-531 and 19a-532.

(P.A. 77-575, S. 19, 23; P.A. 93-262, S. 1, 87; P.A. 99-176, S. 12, 24; P.A. 13-125, S. 12.)

History: Sec. 17-135l transferred to Sec. 17a-416 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-416 transferred to Sec. 17b-411 in 1995; P.A. 99-176 amended section to require the regulations to be adopted after consultation with the State Ombudsman, and to delete reference to sections 19a-523, 19a-524, 19a-530 and 19a-554, effective July 1, 1999; P.A. 13-125 replaced reference to Commissioner of Social Services with reference to Commissioner on Aging, effective July 1, 2013.



Section 17b-412 - (Formerly Sec. 17a-417). State ombudsman to: Prepare annual report; analyze, comment on and monitor law, regulations, policies and actions; provide information.

The Commissioner on Aging shall require the State Ombudsman to:

(1) Prepare an annual report:

(A) Describing the activities carried out by the office in the year for which the report is prepared;

(B) Containing and analyzing the data collected under section 17b-413;

(C) Evaluating the problems experienced by and the complaints made by or on behalf of residents;

(D) Containing recommendations for (i) improving the quality of the care and life of the residents, and (ii) protecting the health, safety, welfare and rights of the residents;

(E) (i) Analyzing the success of the program including success in providing services to residents of long-term care facilities; and (ii) identifying barriers that prevent the optimal operation of the program; and

(F) Providing policy, regulatory and legislative recommendations to solve identified problems, to resolve the complaints, to improve the quality of the care and life of residents, to protect the health, safety, welfare and rights of residents and to remove the barriers that prevent the optimal operation of the program.

(2) Analyze, comment on and monitor the development and implementation of federal, state and local laws, regulations and other government policies and actions that pertain to long-term care facilities and services, and to the health, safety, welfare and rights of residents in the state, and recommend any changes in such laws, regulations and policies as the office determines to be appropriate.

(3) (A) Provide such information as the office determines to be necessary to public and private agencies, legislators and other persons, regarding (i) the problems and concerns of older individuals residing in long-term care facilities; and (ii) recommendations related to the problems and concerns; and (B) make available to the public and submit to the federal assistant secretary for aging, the Governor, the General Assembly, the Department of Public Health and other appropriate governmental entities, each report prepared under subdivision (1) of this section.

(P.A. 77-575, S. 18, 23; P.A. 78-331, S. 31, 58; P.A. 93-262, S. 1, 87; P.A. 99-176, S. 13, 24; P.A. 13-125, S. 13.)

History: P.A. 78-331 required that report state nature of administrative acts investigated in addition to the number of acts investigated; Sec. 17-135m transferred to Sec. 17a-417 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-417 transferred to Sec. 17b-412 in 1995; P.A. 99-176 replaced existing provisions with requirement that director require ombudsman to prepare an annual report containing enumerated information, to analyze, comment on and monitor relevant developments and implementation of laws, regulations and other government policies and actions, and to provide information the office determines necessary and submit the annual report to enumerated entities, effective July 1, 1999; P.A. 13-125 replaced reference to director with reference to Commissioner on Aging, effective July 1, 2013.



Section 17b-413 - State-wide uniform data system.

The state agency shall establish a state-wide uniform system to: (1) Collect and analyze data relating to complaints and conditions in long-term care facilities and to residents for the purpose of identifying and resolving significant problems; and (2) submit the data, on a regular basis to: (A) The Department of Public Health; (B) other state and federal entities that the State Ombudsman determines to be appropriate; and (C) the National Ombudsman Resource Center, established in Section 202(a)(21) of the federal Older Americans Act of 1965, as amended from time to time.

(P.A. 99-176, S. 14, 24.)

History: P.A. 99-176 effective July 1, 1999.



Section 17b-414 - Duties of state agency re disclosure.

The state agency shall:

(1) Provide that the files and records maintained by the program may be disclosed only at the discretion of the State Ombudsman or the person designated by the ombudsman to disclose the files and records; and

(2) Prohibit the disclosure of the identity of any complainant or resident with respect to whom the office maintains such files or records unless (A) the complainant or resident, or the legal representative of the complainant or resident, consents to the disclosure and the consent is given in writing; (B) (i) the complainant or resident gives consent orally; and (ii) the consent is documented contemporaneously in a writing made by a representative of the office in accordance with such requirements as the state agency shall establish; or (iii) the disclosure is required by court order.

(P.A. 99-176, S. 15, 24.)

History: P.A. 99-176 effective July 1, 1999.



Section 17b-415 - Consideration of outside views re planning and operating the program.

In planning and operating the program, the state agency, in consultation with the ombudsman, shall consider the views of area agencies on aging, older individuals and providers of long-term care.

(P.A. 99-176, S. 16, 24.)

History: P.A. 99-176 effective July 1, 1999.



Section 17b-416 - Duties of state agency.

The state agency shall:

(1) Ensure that no individual, or member of the immediate family of an individual, involved in the designation of the State Ombudsman, whether by appointment or otherwise, or the designation of representatives is subject to a conflict of interest;

(2) Ensure that no officer or employee of the office, representative, or member of the immediate family of the officer, employee or representative, is subject to a conflict of interest;

(3) Ensure that the State Ombudsman: (A) Does not have a direct involvement in the licensing or certification of a long-term care facility or of a provider of a long-term care service; (B) does not have an ownership or investment interest, represented by equity, debt or other financial relationship, in a long-term care facility or a long-term care service; (C) is not employed by, or participating in the management of, a long-term care facility; and (D) does not receive, or have the right to receive, directly or indirectly, remuneration, in cash or in kind, under a compensation arrangement with an owner or operator of a long-term care facility; and

(4) Establish and specify, in writing, mechanisms to identify and remove conflicts of interest described in subdivisions (1) and (2) of this section, and to identify and eliminate the relationships described in subdivision (3) of this section, including such mechanisms as: (A) The methods by which the state agency will examine individuals and immediate family members to identify the conflicts; and (B) the actions that the state agency will require the individuals and such family members to take to remove such conflicts.

(P.A. 99-176, S. 17, 24.)

History: P.A. 99-176 effective July 1, 1999.



Section 17b-417 - State ombudsman duties re pilot program in managed residential communities. Report.

(a) The Office of the Long-Term Care Ombudsman shall develop and implement a pilot program, within available appropriations, to provide assistance and education to residents of managed residential communities, as defined in section 19a-693, who receive assisted living services from an assisted living services agency licensed by the Department of Public Health in accordance with chapter 368v. The assistance and education provided under such pilot program shall include, but not be limited to: (1) Assistance and education for residents who are temporarily admitted to a hospital or long-term care facility and return to a managed residential community; (2) assistance and education for residents with issues relating to a residency agreement for a managed residential community; and (3) assistance and education for residents to assure adequate and appropriate services are being provided including, but not limited to, adequate and appropriate services for individuals with cognitive impairments.

(b) The Office of the Long-Term Care Ombudsman shall develop and implement the pilot program in cooperation with managed residential communities and assisted living services agencies. Priority of assistance and education shall be given to residents of managed residential communities who participate in subsidized assisted living programs authorized under sections 8-206e, 17b-347e, 17b-365, 17b-366 and 19a-6c. To the extent allowed by available appropriations, the Long-Term Care Ombudsman shall also provide assistance and education under the pilot program to residents in managed residential communities who do not participate in said subsidized assisted living programs.

(c) Not later than June 30, 2005, the Long-Term Care Ombudsman shall submit a report on the pilot program to the Commissioners of Social Services and Public Health, to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations, and to the select committee of the General Assembly having cognizance of matters relating to aging. The report shall be submitted in accordance with section 11-4a.

(P.A. 04-158, S. 2; P.A. 07-252, S. 82; June Sp. Sess. P.A. 07-2, S. 42.)

History: P.A. 04-158 effective June 1, 2004; P.A. 07-252 amended Subsec. (a)(1) to make assistance and education available to residents who are temporarily admitted, rather than discharged, and amended Subsec. (a)(2) to substitute “residency agreement” for “admissions contract”, effective July 12, 2007; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by replacing “19-13-D105 of the regulations of Connecticut state agencies” with “19a-693”.






Chapter 319bb - Services for the Elderly

Section 17b-420 - Commission on Aging. Membership. Duties. Authority. Personnel. Agreements with state agencies.

(a) There is established a Commission on Aging composed of twenty-one voting members.

(1) With respect to members appointed prior to October 5, 2009, upon the occurrence of a vacancy or the expiration of the term of a member, whichever occurs first, such vacancy shall be filled as follows: (A) If the Governor appointed the member, such vacancy shall be filled by a joint appointment of the president pro tempore of the Senate and the speaker of the House of Representatives; (B) if the president pro tempore of the Senate appointed the member, such vacancy shall be filled by an appointment of the president pro tempore of the Senate; (C) if the majority leader of the Senate appointed the member, such vacancy shall be filled by an appointment of the majority leader of the Senate; (D) if the minority leader of the Senate appointed the member, such vacancy shall be filled by an appointment of the minority leader of the Senate; (E) if the speaker of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the speaker of the House of Representatives; (F) if the majority leader of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the majority leader of the House of Representatives; and (G) if the minority leader of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the minority leader of the House of Representatives.

(2) On or after October 5, 2009, four additional members shall be appointed as follows: (A) The president pro tempore of the Senate shall appoint one member from the southeastern region of the state; (B) the minority leader of the Senate shall appoint one member from the southwestern region of the state; (C) the speaker of the House of Representatives shall appoint one member from the northeastern region of the state; and (D) the minority leader of the House of Representatives shall appoint one member from the northwestern region of the state. In the event of a vacancy for any member appointed pursuant to this subdivision, such vacancy shall be filled by the appointing authority and such appointed member shall be from the respective region of the state.

(3) Any member appointed on or after October 5, 2009, shall have experience in the field of issues affecting elderly persons by virtue of such person’s status as an advocate or an academic, civic or cultural leader.

(4) Any member appointed pursuant to this subsection shall serve for a term of two years from August fifteenth in the year of his or her appointment, except that the term of any member appointed pursuant to this subsection during the period from January 1, 2010, to August 14, 2010, inclusive, shall begin on the date of appointment and shall expire on August 14, 2012. The commission shall elect a chairperson and a vice-chairperson from among its members who shall each serve in such capacity for a period of two years. Any person absent from (A) three consecutive meetings of the commission, or (B) fifty per cent of such meetings during any calendar year shall be deemed to have resigned from the commission, effective immediately.

(5) Vacancies on the commission shall be filled by the appointing authority. Members of the commission shall serve without compensation but shall, within the limits of available funds, be reimbursed for expenses necessarily incurred in the performance of their duties. The commission shall meet as often as deemed necessary by the chairperson or a majority of the commission.

(b) The Commission on Aging shall:

(1) Focus its efforts on the following quality of life desired results for the elderly population of the state: (A) That all members of the elderly population of the state are healthy; (B) that all members of the elderly population are safe; (C) that all members of the elderly population of the state achieve educational fulfillment; (D) that all members of the elderly population of the state are economically self-sufficient; and (E) that all members of the elderly population of the state are free from discrimination. The commission shall meet regularly to review matters pertaining to the achievement of the desired results described in subparagraphs (A) to (E), inclusive, of this subdivision and, not later than January first, annually, shall submit a status report concerning such desired results to the joint standing committee of the General Assembly having cognizance of appropriations. The commission shall develop (i) appropriate population-level indicators of the state’s progress in achieving such desired results and (ii) strategies that are intended to improve progress on such indicators through a process that is inclusive of all relevant partners, including, but not limited to, state and local government agencies, the faith community, the business sector, nonprofit organizations, advocacy groups and philanthropic organizations;

(2) Make recommendations to the General Assembly and the Governor for new or enhanced policies, programs and services that will foster progress in achieving the desired results described in subdivision (1) of this subsection;

(3) Review and comment on any proposed state legislation or recommendations that may affect the elderly population of the state and provide copies of any such comments to members of the General Assembly;

(4) Advise the General Assembly and Governor concerning the coordination and administration of state programs that affect the elderly population of the state;

(5) Gather and maintain current information regarding the elderly population of the state that can be used to better understand the status, condition and contributions of such elderly population. Such information shall be included in the annual report described in subsection (c) of this section and shall be made available to legislators and other interested parties upon request;

(6) Maintain a liaison between the elderly population of the state and government agencies, including the General Assembly; and

(7) Conduct educational and outreach activities intended to raise awareness of critical issues for the elderly population of the state.

(c) Not later than January first, annually, in accordance with section 11-4a, the commission shall submit a report to the General Assembly that: (1) Identifies the quality of life desired results described in subdivision (1) of subsection (b) of this section, (2) displays current trend data for the indicators related to each such desired result area, (3) identifies barriers to progress on such indicators, (4) identifies strategies developed pursuant to subdivision (1) of subsection (b) of this section, and (5) describes performance measures for the commission, including measures of research, education and outreach, and partnership development.

(d) In carrying out its responsibility to make recommendations to the General Assembly and the Governor on the need for legislation, policies, programs or services to improve the quality of life for members of the elderly population of the state, the commission shall have the assistance of staff, as described in subsection (f) of this section. Any such recommendations shall be provided solely with the approval of a majority of the members of the commission. A majority of the members of the commission shall be required to approve any specific advocacy before the General Assembly or any state agency.

(e) The commission may: (1) Request, and shall receive, from any state agency such information and assistance as the commission may require; (2) use such funds as may be available from federal, state or other sources and may enter into contracts to carry out the purposes of this section; (3) utilize voluntary and uncompensated services of individuals, state or federal agencies and organizations as may, from time to time, be offered and needed; (4) recommend policies to federal agencies and political subdivisions of the state relative to the elderly population of the state; (5) accept any gift, donation or bequest for the purpose of performing the duties described in subsection (b) of this section; (6) hold public hearings; (7) establish task forces, as necessary, to perform the duties described in subsection (b) of this section; (8) adopt regulations, in accordance with chapter 54, as it may deem necessary to carry out the duties described in subsection (b) of this section; and (9) inform leaders of business, education, state and local governments and the communications media of the nature and scope of the problems faced by the elderly population of the state, with a view to enlisting such persons’ support in working toward solving such problems.

(f) There shall be an executive director of the Commission on Aging. There may be additional staff within available appropriations. The commission shall be within the Legislative Department. The executive director and any necessary staff shall be employed by the Joint Committee on Legislative Management. The commission shall have no authority over staffing or personnel matters.

(g) The commission shall be part of the Legislative Department.

(h) The commission may enter into any agreement with a state agency for the purpose of maximizing the receipt of federal funds by such state agency, provided such state agency shall utilize any federal funds received as a result of such agreement to perform those statutory duties of such agency that relate to such commission’s duties. The commission may accept that portion of federal funds received by any such state agency as a result of any such agreement which federal law otherwise permits to be received by such commission.

(P.A. 93-262, S. 5, 87; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-250, S. 1; 95-257, S. 11, 12, 21, 58; P.A. 05-77, S. 1; P.A. 07-73, S. 2(b); Sept. Sp. Sess. P.A. 09-7, S. 146; P.A. 10-1, S. 5; P.A. 11-139, S. 1.)

History: P.A. 93-262 effective July 1, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services and executive director of Connecticut alcohol and drug abuse commission, effective July 1, 1993; P.A. 95-250 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995 (Revisor’s note: In Subsec. (a), references to “Commissioner of Insurance” and “Commissioner of Labor” were replaced editorially by the Revisors with “Insurance Commissioner” and “Labor Commissioner” for consistency with customary statutory usage and minor changes in wording were made to accommodate the changes); P.A. 05-77 amended Subsec. (a) by increasing composition of commission from 11 to 17 voting members and increasing total number of appointments to the commission by legislative leaders from 6 to 12, by specifying that chairpersons and ranking members of aging committee and human services committee are ex-officio voting members of commission, by specifying that commission chairperson shall be elected from among commission members, by removing provision re Governor’s selection of chairperson and by removing obsolete language re initial organizational meeting, amended Subsec. (b)(3) by requiring that commission meet regularly with representatives of state agencies and eliminating requirement re meeting with commissioner and head of Division of Elderly Services of Department of Social Services, amended Subsec. (b)(4) by replacing “Division of Elderly Services of” with “State Unit on Aging within”, amended Subsec. (b) by authorizing commission to enter into contracts for purposes of section, and amended Subsec. (c) by substituting “Legislative Department” for “Department of Social Services”, effective July 1, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to delete provisions re purpose and initial appointees of commission, to increase number of members from 17 to 21, and to add Subdiv. (1) re filling of vacancies after expiration of terms of members appointed prior to October 5, 2009, Subdiv. (2) re appointment of 4 additional members after October 5, 2009, Subdiv. (3) re requisite experience for members appointed on or after October 5, 2009, Subdiv. (4) re term for members, selection of chairperson and vice-chairperson, and absence of members, and Subdiv. (5) re vacancies on commission, compensation and frequency of meetings, amended Subsec. (b) to replace former provisions with Subdiv. (1) re duties focusing on quality of life results, meeting regularly concerning achievement of desired results, submitting annual status report concerning desired results, developing appropriate population-level indicators of state’s progress in achieving desired results and strategies to improve progress on such indicators, Subdiv. (2) re making recommendations for new programs to achieve desired results, Subdiv. (3) re reviewing and commenting on proposed legislation, Subdiv. (4) re advising General Assembly and Governor concerning administration of certain programs, Subdiv. (5) re gathering and maintaining certain population specific information, Subdiv. (6) re maintaining a liaison between population served and government agencies, and Subdiv. (7) re conducting educational and outreach activities, added new Subsec. (c) re annual report, added new Subsec. (d) re assistance of staff, making of recommendations to and advocacy before General Assembly, added new Subsec. (e) re commission authority, redesignated existing Subsec. (c) as Subsec. (f) and amended same to delete provision re authority of commission to appoint executive director, delete “for administrative purposes only” and add provisions re staff, added Subsec. (g) re commission to be part of Legislative Department and added Subsec. (h) re authority to enter agreements with state agencies for purpose of maximizing receipt of federal funds by such agency, effective October 5, 2009; P.A. 10-1 amended Subsec. (a) to make a technical change in Subdiv. (2) and add exception to standard 2-year term of members for appointments made January 1, 2010, to August 14, 2010, in Subdiv. (4), effective February 4, 2010; P.A. 11-139 made a technical change in Subsec. (f), effective July 8, 2011.



Section 17b-420a - “Livable Communities” initiative. Internet portal. Report.

(a) For purposes of this section, (1) “livable community” means a community with affordable and appropriate housing, infrastructure, community services and transportation options for residents of all ages, and (2) “age in place” means the ability of residents to stay in their own homes or community settings of their choice regardless of age or disability.

(b) The Commission on Aging shall establish a “Livable Communities” initiative to serve as a forum for best practices and a clearinghouse for resources to help municipal and state leaders to design livable communities to allow residents of this state to age in place.

(c) The Commission on Aging shall establish and facilitate partnerships with (1) municipal leaders, (2) representatives of municipal senior and social services offices, (3) community stakeholders, (4) planning and zoning boards and commissions, (5) representatives of philanthropic organizations, and (6) representatives of social services and health organizations to (A) plan informational forums on livable communities, (B) investigate innovative approaches to livable communities nationwide, and (C) identify various public, private and philanthropic funding sources to design such communities.

(d) Not later than January 1, 2014, the Commission on Aging shall establish a single portal on its Internet web site for information and resources concerning the “Livable Communities” initiative.

(e) Not later than July 1, 2014, and annually thereafter, the Commission on Aging, in accordance with the provisions of section 11-4a, shall submit a report on the initiative to the joint standing committees of the General Assembly having cognizance of matters relating to aging, housing, human services and transportation.

(P.A. 13-109, S. 1.)

History: P.A. 13-109 effective July 1, 2013.



Section 17b-421 - (Formerly Sec. 17a-304). Area agencies on aging.

The state shall be divided into five elderly planning and service areas, in accordance with federal law and regulations, each having an area agency on aging to carry out the mandates of the federal Older Americans Act of 1965, as amended. The area agencies shall (1) represent elderly persons within their geographic areas, (2) develop an area plan for approval by the Department on Aging and upon such approval administer the plan, (3) coordinate and assist local public and nonprofit, private agencies in the development of programs, (4) receive and distribute federal and state funds for such purposes, in accordance with applicable law, (5) carry out any additional duties and functions required by federal law and regulations.

(P.A. 83-89, S. 2; P.A. 86-368, S. 1, 5; P.A. 93-262, S. 1, 87; P.A. 13-125, S. 14.)

History: P.A. 86-368 specified the number of planning and service areas for the elderly to be five; Sec. 17-136g transferred to Sec. 17a-304 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-304 transferred to Sec. 17b-421 in 1995; P.A. 13-125 amended Subdiv. (2) to replace reference to Department of Social Services with reference to Department on Aging, effective July 1, 2013.



Section 17b-422 - (Formerly Sec. 17a-305). Allocation of funds. Review. Voluntary fee for meals.

(a) The Department on Aging shall equitably allocate, in accordance with federal law, federal funds received under Title IIIB and IIIC of the Older Americans Act to the five area agencies on aging established pursuant to section 17b-421. The department, before seeking federal approval to spend any amount above that allotted for administrative expenses under said act, shall inform the joint standing committees of the General Assembly having cognizance of matters relating to aging and human services that it is seeking such approval.

(b) Sixty per cent of the state funds appropriated to the five area agencies on aging for elderly nutrition and social services shall be allocated in the same proportion as allocations made pursuant to subsection (a) of this section. Forty per cent of all state funds appropriated to the five area agencies on aging for elderly nutrition and social services used for purposes other than the required nonfederal matching funds shall be allocated at the discretion of the Commissioner on Aging, in consultation with the five area agencies on aging, based on their need for such funds. Any state funds appropriated to the five area agencies on aging for administrative expenses shall be allocated equally.

(c) The Department on Aging, in consultation with the five area agencies on aging, shall review the method of allocation set forth in subsection (a) of this section and shall report any findings or recommendations to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services.

(d) An area agency may request a person participating in the elderly nutrition program to pay a voluntary fee for meals furnished, except that no eligible person shall be denied a meal due to an inability to pay such fee.

(P.A. 86-368, S. 2, 3, 5; P.A. 88-301, S. 1, 2; P.A. 92-230, S. 1; P.A. 93-262, S. 1, 87; P.A. 03-278, S. 66; P.A. 13-125, S. 15.)

History: P.A. 88-301 changed the formula for the allocation of state funds in Subsec. (b) and added Subsec. (d) allowing an area agency to request a voluntary fee for meals furnished; Sec. 17-136h transferred to Sec. 17a-305 in 1991; P.A. 92-230 amended Subsec. (a) by deleting formula for allocation of federal funds and substituting requirement that funds be allocated equitably between the five area agencies on aging and amended Subsecs. (b) and (c) for consistency; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-305 transferred to Sec. 17b-422 in 1995; P.A. 03-278 made technical changes in Subsecs. (a) to (d), effective July 9, 2003; P.A. 13-125 amended Subsecs. (a), (b) and (c) by changing “Department of Social Services” to “Department on Aging” and “Commissioner of Social Services” to “Commissioner on Aging” and further amended Subsec. (a) by adding reference to joint standing committee on aging, effective July 1, 2013.



Section 17b-423 - (Formerly Sec. 17a-306). *(See end of section for amended version and effective date.) Community services policy manual. Regulations.

(a) The Department of Social Services shall prepare and routinely update a community services policy manual. The pages of such manual shall be consecutively numbered and indexed, containing all departmental policy regulations and substantive procedure. Such manual shall be published by the department, posted on the Internet web site of the department and distributed so that it is available to all district, subdistrict and field offices of the Department of Social Services. The Department of Social Services shall adopt such policy manual in regulation form in accordance with the provisions of chapter 54. The department may operate under any new policy necessary to conform to a requirement of a federal or joint state and federal program. The department may operate under any new policy while it is in the process of adopting the policy in regulation form, provided the Department of Social Services posts such policy on its Internet web site and submits such policy electronically to the Secretary of the State for posting online prior to adopting the policy and prints notice of intent to adopt the regulations in the Connecticut Law Journal not later than twenty days after adopting the policy. Such policy shall be valid until the time final regulations are effective.

(b) The Department of Social Services shall write the community services policy manual using plain language as described in section 42-152. The manual shall include an index for frequent referencing and a separate section or manual which specifies procedures to follow to clarify policy.

(P.A. 86-368, S. 4, 5; P.A. 93-262, S. 1, 87; P.A. 03-278, S. 67; P.A. 12-92, S. 10.)

*Note: On and after October 1, 2014, this section, as amended by section 35 of public act 13-247 and section 10 of public act 13-274, is to read as follows:

“Sec. 17b-423. (Formerly Sec. 17a-306). Regulations re Older Americans Act of 1965. Policies. Posting on eRegulations System. The Department on Aging shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes, programs and services authorized pursuant to the Older Americans Act of 1965, as amended from time to time. The department may operate under any new policy necessary to conform to a requirement of a federal or joint state and federal program while it is in the process of adopting the policy in regulation form, provided the department posts such policy on the eRegulations System not later than twenty days after adopting the policy. Such policy shall be valid until the time final regulations are effective.”

(P.A. 86-368, S. 4, 5; P.A. 93-262, S. 1, 87; P.A. 03-278, S. 67; P.A. 12-92, S. 10; P.A. 13-247, S. 35; 13-274, S. 10.)

History: Sec. 17-136i transferred to Sec. 17a-306 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-306 transferred to Sec. 17b-423 in 1995; P.A. 03-278 made technical changes in Subsecs. (a) and (b), effective July 9, 2003; P.A. 12-92 amended Subsec. (a) to require policy manual and new policies to be posted on department’s web site and require new policies to be submitted to the Secretary for posting online, and make a technical change, effective July 1, 2013; P.A. 13-247 deleted Subsec. (a) designator, replaced provisions re community services policy manual with provision re adoption of regulations by Department on Aging re Older Americans Act of 1965, replaced provision requiring new policy to be posted in Connecticut Law Journal with provision requiring posting on eRegulations System, and deleted former Subsec. (b) re community services policy manual, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective October 1, 2014, and applicable to regulations noticed on and after that date.



Section 17b-424 - Adult foster care program.

Section 17b-424 is repealed, effective July 1, 2011.

(P.A. 93-212, S. 1, 2; 93-262, S. 1, 87; 93-435, S. 59, 95; P.A. 11-44, S. 178.)



Section 17b-425 - (Formerly Sec. 17a-310). State grants for community services and programs for the elderly.

The Department on Aging may make a grant to any city, town or borough or public or private agency, organization or institution for the following purposes: (a) For community planning and coordination of programs carrying out the purposes of the Older Americans Act of 1965, as amended; (b) for demonstration programs or activities particularly valuable in carrying out such purposes; (c) for training of special personnel needed to carry out such programs and activities; (d) for establishment of new or expansion of existing programs to carry out such purposes, including establishment of new or expansion of existing centers of service for elderly persons, providing recreational, cultural and other leisure time activities, and informational, transportation, referral and preretirement and postretirement counseling services for elderly persons and assisting such persons in providing volunteer community or civic services, except that no costs of construction, other than for minor alterations and repairs, shall be included in such establishment or expansion; (e) for programs to develop or demonstrate approaches, methods and techniques for achieving or improving coordination of community services for elderly or aging persons and such other programs and services as may be allowed under Title III of the Older Americans Act of 1965, as amended, or to evaluate these approaches, techniques and methods, as well as others which may assist elderly or aging persons to enjoy wholesome and meaningful living and to continue to contribute to the strength and welfare of the state and nation.

(1967, P.A. 883, S. 1; 1969, P.A. 814, S. 13; P.A. 75-474, S. 7, 10; P.A. 93-262, S. 1, 87; P.A. 13-125, S. 16.)

History: 1969 act replaced commission on services for elderly persons with department on aging; P.A. 75-474 allowed grants to private agencies; Sec. 17-137c transferred to Sec. 17a-310 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-310 transferred to Sec. 17b-425 in 1995; P.A. 13-125 changed “Department of Social Services” to “Department on Aging”, effective July 1, 2013.



Section 17b-426 - (Formerly Sec. 17a-313). Payment of administrative expenses.

The Department on Aging may use moneys appropriated for the purposes of section 17b-425 for the expenses of administering the grant program under said section, provided the total of such moneys so used shall not exceed five per cent of the moneys so appropriated.

(1967, P.A. 883, S. 5; 1969, P.A. 814, S. 16; P.A. 92-230, S. 2; P.A. 93-262, S. 1, 87; P.A. 13-125, S. 17.)

History: 1969 act replaced commission on services for elderly persons with department on aging; Sec. 17-137f transferred to Sec. 17a-313 in 1991; P.A. 92-230 deleted references to repealed sections; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-313 transferred to Sec. 17b-426 in 1995; P.A. 13-125 substituted “Department on Aging” for “Department of Social Services”, effective July 1, 2013.



Section 17b-427 - CHOICES health insurance assistance program. Definitions. Requirements. Reports. Responsibilities of hospitals re Medicare patients. Regulations.

(a) As used in this section:

(1) “CHOICES” means Connecticut’s programs for health insurance assistance, outreach, information and referral, counseling and eligibility screening;

(2) “CHOICES health insurance assistance program” means the federally recognized state health insurance assistance program funded pursuant to P.L. 101-508 and administered by the Department on Aging, in conjunction with the area agencies on aging and the Center for Medicare Advocacy, that provides free information and assistance related to health insurance issues and concerns of older persons and other Medicare beneficiaries in Connecticut; and

(3) “Medicare organization” means any corporate entity or other organization or group that contracts with the federal Centers for Medicare and Medicaid Services to serve as a Medicare health plan organization to provide health care services to Medicare beneficiaries in this state as an alternative to the traditional Medicare fee-for-service plan.

(b) The Department on Aging shall administer the CHOICES health insurance assistance program, which shall be a comprehensive Medicare advocacy program that provides assistance to Connecticut residents who are Medicare beneficiaries.

(c) The program shall provide: (1) Toll-free telephone access for consumers to obtain advice and information on Medicare benefits, including prescription drug benefits available through the Medicare Part D program, the Medicare appeals process, health insurance matters applicable to Medicare beneficiaries and long-term care options available in the state at least five days per week during normal business hours; (2) information, advice and representation, where appropriate, concerning the Medicare appeals process, by a qualified attorney or paralegal at least five days per week during normal business hours; (3) information through appropriate means and format, including written materials, to Medicare beneficiaries, their families, senior citizens and organizations regarding Medicare benefits, including prescription drug benefits available through Medicare Part D and other pharmaceutical drug company programs and long-term care options available in the state; (4) information concerning Medicare plans and services, private insurance policies and federal and state-funded programs that are available to beneficiaries to supplement Medicare coverage; (5) information permitting Medicare beneficiaries to compare and evaluate their options for delivery of Medicare and supplemental insurance services; (6) information concerning the procedure to appeal a denial of care and the procedure to request an expedited appeal of a denial of care; and (7) any other information the program or the Commissioner on Aging deems relevant to Medicare beneficiaries.

(d) The Commissioner on Aging may include any additional functions necessary to conform to federal grant requirements.

(e) The Insurance Commissioner, in cooperation with, or on behalf of, the Commissioner on Aging, may require each Medicare organization to: (1) Annually submit to the Insurance Commissioner any data, reports or information relevant to plan beneficiaries; and (2) at any other times at which changes occur, submit information to the Insurance Commissioner concerning current benefits, services or costs to plan beneficiaries. Such information may include information required under section 38a-478c.

(f) Each Medicare organization that fails to file the annual data, reports or information requested pursuant to subsection (e) of this section shall pay a late fee of one hundred dollars per day for each day from the due date of such data, reports or information to the date of filing. Each Medicare organization that files incomplete annual data, reports or information shall be so informed by the Insurance Commissioner, shall be given a date by which to remedy such incomplete filing and shall pay said late fee commencing from the new due date.

(g) Not later than June 1, 2001, and annually thereafter, the Insurance Commissioner, in conjunction with the Healthcare Advocate, shall submit a list, in accordance with the provisions of section 11-4a, to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to aging, human services and insurance, of those Medicare organizations that have failed to file any data, reports or information requested pursuant to subsection (e) of this section.

(h) All hospitals, as defined in section 19a-490, which treat persons covered by Medicare Part A shall: (1) Notify incoming patients covered by Medicare of the availability of the services established pursuant to subsection (c) of this section, (2) post or cause to be posted in a conspicuous place therein the toll-free number established pursuant to subsection (c) of this section, and (3) provide each Medicare patient with the toll-free number and information on how to access the CHOICES program.

(i) The Commissioner on Aging may adopt regulations, in accordance with chapter 54, as necessary to implement the provisions of this section.

(P.A. 89-135, S. 1, 6; P.A. 93-262, S. 1, 87; P.A. 01-39, S. 1, 3; P.A. 03-19, S. 46; P.A. 05-102, S. 2; P.A. 07-155, S. 1; P.A. 10-32, S. 69; P.A. 13-97, S. 5; 13-125, S. 18.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-314 transferred to Sec. 17b-427 in 1995; P.A. 01-39 added new Subsec. (a) defining “CHOICES”, “CHOICES health insurance assistance program” and “Medicare organization”, redesignated existing Subsec. (a) as Subsec. (b) and amended by adding requirements that department administer the CHOICES health insurance assistance program, that program maintain a toll-free telephone number to provide advice and information on other health insurance matters applicable to Medicare beneficiaries at least five days per week during normal business hours, that program provide information, advice and representation concerning Medicare appeals process by a qualified attorney or paralegal, that program develop and distribute a Connecticut Medicare consumers guide, and that program include any functions department deems necessary to conform to federal grant requirements, added Subsec. (c) allowing Insurance Commissioner to require each Medicare organization to submit information, added Subsec. (d) re payment of late fees, added Subsec. (e) requiring Insurance Commissioner to submit an annual list of Medicare organizations that fail to file information and redesignated existing Subsec. (b) as Subsec. (f) and amended by changing internal references for consistency with section and making technical changes, effective May 31, 2001; P.A. 03-19 replaced “Health Care Financing Administration” with “Centers for Medicare and Medicaid Services” in Subsec. (a)(3), effective May 12, 2003; P.A. 05-102 amended Subsec. (e) by renaming the Managed Care Ombudsman the Healthcare Advocate; P.A. 07-155 amended Subsec. (b) to require CHOICES program to provide information and advice on prescription drug benefits available through Medicare Part D program and long-term care options available in the state, to prepare and distribute written material, and to collaborate with other state agencies and entities in the development of a consumer-oriented website, effective July 1, 2007; P.A. 10-32 made a technical change in Subsec. (b)(5), effective May 10, 2010; P.A. 13-97 amended Subsec. (e) to replace reference to select committee on aging with reference to joint standing committee on aging, effective June 6, 2013; P.A. 13-125 amended Subsecs. (a)(2) and (b) to replace “Department of Social Services” with “Department on Aging”, amended Subsec. (a)(3) to redefine “Medicare organization”, redesignated provisions re program requirements in existing Subsec. (b) as new Subsec. (c) and amended same to replace provision requiring preparation and distribution of written materials with provision re providing information through appropriate means, to add “other pharmaceutical drug company programs”, to delete former Subparas. (A) to (F) and replace provisions re consumers guide with provision re providing information re services, private insurance policies and federal and state-funded programs in Subdiv. (4), to add new Subdiv. (5) re information to compare options for delivery of Medicare and supplemental insurance services, to redesignate provision in former Subdiv. (4)(C) re procedure to appeal as new Subdiv. (6), to redesignate provision re other information in former Subdiv. (4)(F) as Subdiv. (7) and amend same to add references to Commissioner on Aging and Medicare, to delete former Subdiv. (5) re collaboration with other state agencies and to delete former Subdiv. (6) re functions to conform to federal grant requirements, added new Subsec. (d) re functions to conform to federal grant requirements, redesignated existing Subsecs. (c) to (f) as Subsecs. (e) to (h), amended redesignated Subsec. (e) to replace “Commissioner of Social Services” with “Commissioner on Aging” and replace “commissioner” with “Insurance Commissioner” in Subdivs. (1) and (2), amended redesignated Subsec. (g) to add reference to Sec. 11-4a, added new Subsec. (i) re regulations, and made technical and conforming changes, effective June 18, 2013.



Section 17b-427a - Medicare consumers guide.

Section 17b-427a is repealed, effective May 31, 2001.

(P.A. 99-177, S. 1, 2; P.A. 01-39, S. 2, 3.)



Section 17b-428 - Program of All-Inclusive Care for the Elderly (PACE).

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Social Services;

(2) “Eligible individual” means “PACE program eligible individual”, as defined in Subtitle I of Public Law 105-33, as amended from time to time, or in a waiver application approved by the United States Department of Health and Human Services;

(3) “PACE program” means “PACE program”, as defined in Subtitle I of Public Law 105-33, as amended from time to time, and includes a program of all-inclusive care for the elderly;

(4) “PACE program agreement” means “PACE program agreement”, as defined in Subtitle I of Public Law 105-33, as amended from time to time;

(5) “PACE provider” means “PACE provider”, as defined in Subtitle I of Public Law 105-33, as amended from time to time;

(6) “Secretary” means the Secretary of the United States Department of Health and Human Services;

(7) “State administering agency” means “state administering agency”, as defined in Subtitle I of Public Law 105-33, as amended from time to time.

(b) Not later than July 1, 1998, the commissioner shall establish a pilot program in which PACE providers deliver PACE program services to eligible individuals in this state pursuant to a PACE program agreement. Under said program, the commissioner, in consultation with the Insurance Commissioner, may initially enter into contracts with integrated service networks which have successfully completed a feasibility study, in conjunction with a PACE technical assistance center, for the provision of PACE program services.

(c) The Department of Social Services shall be the state administering agency for the state of Connecticut responsible for administering PACE program agreements in this state. The department, upon request, shall assist the secretary in establishing procedures for entering into, extending and terminating PACE program agreements for the operation of PACE programs by PACE providers in this state.

(d) The commissioner shall provide medical assistance under this section for PACE program services to eligible individuals who are eligible for medical assistance in this state and enrolled in a PACE program under a PACE program agreement. The commissioner shall seek any waiver from federal law necessary to permit federal participation for Medicaid expenditures for PACE programs in this state.

(e) The commissioner may adopt regulations in accordance with chapter 54 to implement the provisions of this section.

(P.A. 98-198, S. 1, 4.)

History: P.A. 98-198 effective June 8, 1998.



Section 17b-429 - Information on pharmaceutical drug programs for indigent persons.

Section 17b-429 is repealed, effective July 1, 2013.

(June Sp. Sess. P.A. 01-9, S. 104, 131; P.A. 04-257, S. 34; P.A. 13-125, S. 29.)






Chapter 319dd - Protective Services for the Elderly

Section 17b-450 - (Formerly Sec. 17a-430). Definitions.

For purposes of sections 17b-450 to 17b-461, inclusive:

(1) The term “elderly person” means any resident of Connecticut who is sixty years of age or older.

(2) An elderly person shall be deemed to be “in need of protective services” if such person is unable to perform or obtain services which are necessary to maintain physical and mental health.

(3) The term “services which are necessary to maintain physical and mental health” includes, but is not limited to, the provision of medical care for physical and mental health needs, the relocation of an elderly person to a facility or institution able to offer such care, assistance in personal hygiene, food, clothing, adequately heated and ventilated shelter, protection from health and safety hazards, protection from maltreatment the result of which includes, but is not limited to, malnutrition, deprivation of necessities or physical punishment, and transportation necessary to secure any of the above stated needs, except that this term shall not include taking such person into custody without consent except as provided in sections 17b-450 to 17b-461, inclusive.

(4) The term “protective services” means services provided by the state or other governmental or private organizations or individuals which are necessary to prevent abuse, neglect, exploitation or abandonment. Abuse includes, but is not limited to, the wilful infliction of physical pain, injury or mental anguish, or the wilful deprivation by a caretaker of services which are necessary to maintain physical and mental health. Neglect refers to an elderly person who is either living alone and not able to provide for himself or herself the services which are necessary to maintain physical and mental health or is not receiving such necessary services from the responsible caretaker. Exploitation refers to the act or process of taking advantage of an elderly person by another person or caretaker whether for monetary, personal or other benefit, gain or profit. Abandonment refers to the desertion or wilful forsaking of an elderly person by a caretaker or the foregoing of duties or the withdrawal or neglect of duties and obligations owed an elderly person by a caretaker or other person.

(5) The term “caretaker” means a person who has the responsibility for the care of an elderly person as a result of family relationship or who has assumed the responsibility for the care of the elderly voluntarily, by contract or by order of a court of competent jurisdiction.

(P.A. 77-613, S. 1, 15; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 18, 69; P.A. 96-139, S. 12, 13; P.A. 06-196, S. 240.)

History: Sec. 46a-14 transferred to Sec. 17a-430 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-430 transferred to Sec. 17b-450 in 1995; P.A. 95-160 deleted the definition of “state ombudsman” and “regional ombudsman”, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 06-196 made technical changes in Subdiv. (4), effective June 7, 2006.



Section 17b-451 - (Formerly Sec. 17a-431). Report of suspected abuse, neglect, exploitation, or abandonment or need for protective services. Penalty for failure to report. Immunity and protection from retaliation.

(a) Any physician or surgeon licensed under the provisions of chapter 370, any resident physician or intern in any hospital in this state, whether or not so licensed, any registered nurse, any nursing home administrator, nurse’s aide or orderly in a nursing home facility or residential care home, any person paid for caring for a patient in a nursing home facility or residential care home, any staff person employed by a nursing home facility or residential care home, any patients’ advocate, any licensed practical nurse, medical examiner, dentist, optometrist, chiropractor, podiatrist, social worker, clergyman, police officer, pharmacist, psychologist or physical therapist, and any person paid for caring for an elderly person by any institution, organization, agency or facility. Such persons shall include an employee of a community-based services provider, senior center, home care agency, homemaker and companion agency, adult day care center, village-model community and congregate housing facility, who has reasonable cause to suspect or believe that any elderly person has been abused, neglected, exploited or abandoned, or is in a condition that is the result of such abuse, neglect, exploitation or abandonment, or is in need of protective services, shall, not later than seventy-two hours after such suspicion or belief arose, report such information or cause a report to be made in any reasonable manner to the Commissioner of Social Services or to the person or persons designated by the commissioner to receive such reports. Any person required to report under the provisions of this section who fails to make such report within the prescribed time period shall be fined not more than five hundred dollars, except that, if such person intentionally fails to make such report within the prescribed time period, such person shall be guilty of a class C misdemeanor for the first offense and a class A misdemeanor for any subsequent offense. Any institution, organization, agency or facility employing individuals to care for persons sixty years of age or older shall provide mandatory training on detecting potential abuse and neglect of such persons and inform such employees of their obligations under this section.

(b) Such report shall contain the name and address of the involved elderly person, information regarding the nature and extent of the abuse, neglect, exploitation or abandonment, and any other information which the reporter believes might be helpful in an investigation of the case and the protection of such elderly person.

(c) Any other person having reasonable cause to suspect or believe that an elderly person is being, or has been, abused, neglected, exploited or abandoned, or who is in need of protective services may report such information in any reasonable manner to the commissioner or the commissioner’s designee.

(d) (1) Subject to subdivision (2) of this subsection, any person who makes any report pursuant to sections 17b-450 to 17b-461, inclusive, or who testifies in any administrative or judicial proceeding arising from such report shall be immune from any civil or criminal liability on account of such report or testimony, except for liability for perjury.

(2) Any person who makes any report pursuant to sections 17b-450 to 17b-461, inclusive, is guilty of making a fraudulent or malicious report or providing false testimony when such person (A) wilfully makes a fraudulent or malicious report to the commissioner pursuant to the provisions of this section, (B) conspires with another person to make or cause to be made such report, or (C) wilfully testifies falsely in any administrative or judicial proceeding arising from such report as to the abuse, neglect, exploitation or abandonment of, or need of protective services for, an elderly person. Making a fraudulent or malicious report or providing false testimony is a class A misdemeanor.

(e) Any person who is discharged or in any manner discriminated or retaliated against for making, in good faith, a report pursuant to this section shall be entitled to all remedies available under law including, but not limited to, remedies available under sections 19a-532 and 31-51m, as applicable.

(f) For the purposes of sections 17b-450 to 17b-461, inclusive, the treatment of any elderly person by a Christian Science practitioner, in lieu of treatment by a licensed practitioner of the healing arts, or the refusal of treatment by an elderly person for religious reasons shall not of itself constitute grounds for the implementation of protective services.

(P.A. 77-613, S. 2, 15; P.A. 78-30; P.A. 80-190, S. 11; P.A. 84-546, S. 160, 173; P.A. 93-262, S. 1, 87; P.A. 99-101; 99-102, S. 15; P.A. 01-209, S. 1, 7; P.A. 03-267, S. 3; P.A. 04-257, S. 102; P.A. 11-224, S. 1; P.A. 13-208, S. 26; 13-250, S. 4.)

History: P.A. 78-30 added Subsec. (e) re treatment of elderly person by Christian Science practitioner; P.A. 80-190 removed coroners from list of those required to make report in Subsec. (a); P.A. 84-546 made technical changes, substituting “licensed” for “registered” where appearing; Sec. 46a-15 transferred to Sec. 17a-431 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-431 transferred to Sec. 17b-451 in 1995; P.A. 99-101 amended Subsec. (a) to add psychologists to list of professionals required to report suspected abuse, neglect, exploitation or abandonment of an elderly person; P.A. 99-102 amended Subsec. (a) by deleting obsolete reference to chapter 371 and osteopaths and making a technical change; P.A. 01-209 amended Subsec. (c) to authorize report by any other person having reasonable cause to “suspect” abuse, neglect, exploitation or abandonment and to make a technical change for the purpose of gender neutrality, effective July 1, 2001; P.A. 03-267 amended Subsec. (a) to require the report be made “not later than seventy-two hours after such suspicion or belief arose” rather than “within five calendar days”, make penalty applicable to failing to make the report “within the prescribed time period” and add provision that if the person intentionally fails to make the report within the prescribed time period, the person shall be guilty of a class C misdemeanor for the first offense and a class A misdemeanor for any subsequent offense, added new Subsec. (e) re remedies available to person who is discharged or in any manner discriminated or retaliated against for making a good faith report, redesignated existing Subsec. (e) as Subsec. (f) and amended said Subsec. to include “the refusal of treatment by an elderly person for religious reasons”; P.A. 04-257 made a technical change in Subsec. (a), effective June 14, 2004; P.A. 11-224 amended Subsec. (d) by designating existing provisions as Subdiv. (1) and amending same by adding provision making Subdiv. subject to Subdiv. (2) and deleting provision re person acting in bad faith or with malicious purpose, and by adding Subdiv. (2) re persons making fraudulent or malicious report or providing false testimony; P.A. 13-208 amended Subsec. (a) by adding references to residential care home and making a technical change, effective July 1, 2013; P.A. 13-250 amended Subsec. (a) to add provisions re reporting by any person paid for caring for an elderly person by any institution, organization, agency or facility, and to add provision re mandatory training, effective July 1, 2013.



Section 17b-452 - (Formerly Sec. 17a-432). Investigation of report. Findings and recommendation. Registry. Confidentiality.

(a) The commissioner upon receiving a report that an elderly person allegedly is being, or has been, abused, neglected, exploited or abandoned, or is in need of protective services shall investigate the report to determine the situation relative to the condition of the elderly person and what action and services, if any, are required. The investigation shall include (1) a visit to the named elderly person, (2) consultation with those individuals having knowledge of the facts of the particular case, and (3) an interview with the elderly person alone unless (A) the elderly person refuses to consent to such interview, (B) a physician, having examined the elderly person not more than thirty days prior to or after the date on which the commissioner receives such report, provides a written letter stating that in the opinion of the physician an interview with the elderly person alone is medically contraindicated, or (C) the commissioner determines that such interview is not in the best interests of the elderly person. If the commissioner determines that a caretaker is interfering with the commissioner’s ability to conduct an interview alone with the elderly person, the commissioner may bring an action in the Superior Court or Probate Court seeking an order enjoining such caretaker from interfering with the commissioner’s ability to conduct an interview alone with the elderly person. In investigating a report under this subsection, the commissioner may subpoena witnesses, take testimony under oath and compel the production of any necessary and relevant documents necessary to investigate the allegations of abuse, neglect or abandonment. The commissioner may request the Attorney General to petition the Superior Court for such order as may be appropriate to enforce the provisions of this section. Upon completion of the investigation, written findings shall be prepared which shall include recommended action and a determination of whether protective services are needed. The person filing the report shall be notified of the findings, upon request.

(b) The Department of Social Services shall maintain a state-wide registry of the reports received, the investigation and findings and the actions taken.

(c) The client’s file, the original report and the investigation report shall not be deemed public records nor be subject to the provisions of section 1-210. The name of the person making the original report or any person mentioned in such report shall not be disclosed unless the person making the original report specifically requests such disclosure or unless a judicial proceeding results therefrom or unless disclosure of the name of the elderly person about whom the report was made is required to fully investigate a report.

(P.A. 77-613, S. 3, 15; P.A. 85-72; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 19, 69; P.A. 96-139, S. 12, 13; P.A. 01-209, S. 2, 7; P.A. 11-224, S. 2.)

History: P.A. 85-72 amended Subsec. (c) to allow disclosure of the name of the elderly person about whom a report was made if required to fully evaluate a report; Sec. 46a-16 transferred to Sec. 17a-432 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-432 transferred to Sec. 17b-452 in 1995; P.A. 95-160 replaced references to regional ombudsman with the Department of Social Services and made technical changes, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 01-209 amended Subsec. (a) to require investigation in lieu of evaluation, to provide for an interview with the elderly person alone, to allow commissioner to seek a court order enjoining caretaker from interfering with the interview, to allow commissioner to subpoena witnesses, take testimony under oath and compel production of documents necessary to investigate allegations, and to authorize commissioner to request Attorney General to seek a court order as appropriate to enforce provisions of section, and amended Subsecs. (b) and (c) to provide for investigation in lieu of evaluation, effective July 1, 2001; P.A. 11-224 amended Subsec. (a)(3) by designating existing exception re refusal to consent to interview as Subpara. (A), adding Subpara. (B) re physician letter that interview alone is medically contraindicated, and designating existing exception re determination that interview is not in best interests as Subpara. (C).



Section 17b-452a - Annual report re complaints of abuse or neglect of elderly persons.

Not later than July 1, 2014, and annually thereafter, the Commissioner of Social Services, or the commissioner’s designee, in accordance with the provisions of section 11-4a, shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to aging, human services and public health, detailing: (1) The number of complaints involving abuse or neglect of elderly persons received in the previous calendar year in the categories of (A) physical abuse, (B) mental abuse, (C) self-neglect, (D) neglect by others, and (E) financial exploitation; (2) the disposition of complaints; and (3) whether and by how much complaints per category have increased or decreased from the previous year.

(P.A. 13-250, S. 5.)

History: P.A. 13-250 effective July 1, 2013.



Section 17b-453 - (Formerly Sec. 17a-433). Referral to Department of Social Services. Injunction against interference by caretaker.

(a) If it is determined that an elderly person is in need of protective services, services shall be initiated, provided the elderly person consents. If the elderly person fails to consent and the protective services staff of the Department of Social Services has reason to believe that such elderly person is incapable of managing his personal or financial affairs, the protective services staff shall provide protective services to the extent possible and may apply to Probate Court for the appointment of a conservator of person or estate, as appropriate.

(b) If the caretaker of an elderly person who has consented to the receipt of reasonable and necessary protective services refuses to allow the provision of such services to such elderly person, the Commissioner of Social Services may petition the Superior Court or the Probate Court for an order enjoining the caretaker from interfering with the provision of protective services to the elderly person. The petition shall allege specific facts sufficient to show that the elderly person is in need of protective services and consents to their provision and that the caretaker refuses to allow the provision of such services. If the judge finds that the elderly person is in need of such services and has been prevented by the caretaker from receiving the same, the judge may issue an order enjoining the caretaker from interfering with the provision of protective services to the elderly person.

(P.A. 77-613, S. 4, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 20, 69; P.A. 96-139, S. 12, 13.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner and department of social services with commissioner and department of human resources, effective January 1, 1979; Sec. 46a-17 transferred to Sec. 17a-433 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17a-433 transferred to Sec. 17b-453 in 1995; P.A. 95-160 amended Subsec. (a) by replacing a reference to the regional ombudsman with the protective services staff of the Department of Social Services, by replacing a provision requiring the regional ombudsman to refer an elderly person, whom he believes lacks the capacity to consent, to the Department of Social Services for a determination of whether a petition for the appointment of a conservator should be filed with a provision requiring the protective services staff to provide protective services and to allow such staff to apply to Probate Court for the appointment of a conservator for an elderly person whom they believe is incapable of managing his personal or financial affairs and by making technical changes, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section.

Cited. 199 C. 524.



Section 17b-454 - (Formerly Sec. 17a-434). Access to records. Authority of Department of Social Services.

Any person, department, agency or commission authorized to carry out the duties enumerated in sections 17b-450 to 17b-461, inclusive, shall have access to all relevant records, except that records which are confidential to an elderly person shall only be divulged with the written consent of the elderly person or the representative of such elderly person. If the Commissioner of Social Services has reasonable cause to believe that the elderly person lacks capacity to give consent to release confidential records or if the caretaker of such elderly person is refusing consent and the commissioner has reasonable cause to believe that such caretaker has abused, neglected, exploited or abandoned the elderly person, the commissioner may issue a subpoena to obtain confidential records necessary to investigate the allegations of abuse, neglect, exploitation or abandonment. The commissioner may request the Attorney General to petition the Superior Court for such order as may be appropriate to enforce the provisions of this section. The authority of the Department of Social Services shall include, but not be limited to, the right to initiate or otherwise take those actions necessary to assure the health, safety and welfare of any elderly person, subject to any specific requirement for individual consent, and the right to authorize the transfer of an elderly person from a nursing home.

(P.A. 77-613, S. 5, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 52, 87; P.A. 01-209, S. 3, 7.)

History: P.A. 77-614 and P.A. 78-303 replaced department of social services with department of human resources, effective January 1, 1979; Sec. 46a-18 transferred to Sec. 17a-434 in 1991; P.A. 93-262 changed reference to departments of income maintenance and human resources to department of social services, effective July 1, 1993; Sec. 17a-434 transferred to Sec. 17b-454 in 1995; P.A. 01-209 added provisions re subpoena power of commissioner, allowed commissioner to request Attorney General to seek a court order as appropriate to enforce provisions of section and made a technical change for purposes of gender neutrality, effective July 1, 2001.

See Sec. 19a-534 re emergency transfer of patients to other facilities.

See Sec. 19a-535 re transfer or discharge of patients generally.

Cited. 199 C. 524.



Section 17b-455 - (Formerly Sec. 17a-435). Lack of consent or withdrawal of consent.

If an elderly person does not consent to the receipt of reasonable and necessary protective services, or if such person withdraws the consent, such services shall not be provided or continued, except that if the Commissioner of Social Services has reason to believe that such elderly person lacks capacity to consent, he may seek court authorization to provide necessary services, as provided in section 17b-456.

(P.A. 77-613, S. 6, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-132, S. 1; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 21, 69; P.A. 96-139, S. 12, 13.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner and department of social services with commissioner and department of human resources, effective January 1, 1979; P.A. 87-132 amended Subsec. (b) by changing the time limit for the report from 10 days to 30 days and by requiring initiation of planning within 10 days; Sec. 46a-19 transferred to Sec. 17a-435 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17a-435 transferred to Sec. 17b-455 in 1995; P.A. 95-160 deleted former Subsec. (b) requiring the department to initiate service planning upon receipt of a case for the provision of protective services from the regional ombudsman, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section.



Section 17b-456 - (Formerly Sec. 17a-436). Appointment of conservator for elderly person lacking capacity to consent to protective services.

(a) If the Commissioner of Social Services finds that an elderly person is being abused, neglected, exploited or abandoned and lacks capacity to consent to reasonable and necessary protective services, he may petition the Probate Court for appointment of a conservator of the elderly person pursuant to the provisions of sections 45a-644 to 45a-662, inclusive, in order to obtain such consent.

(b) Such elderly person or the individual, agency or organization designated to be responsible for the personal welfare of the elderly person shall have the right to bring a motion in the cause for review of the Probate Court’s determination regarding the elderly person’s capacity or an order issued pursuant to sections 17b-450 to 17b-461, inclusive.

(c) The Probate Court may appoint, if it deems appropriate, the Commissioner of Social Services to be the conservator of the person of such elderly person.

(d) In any proceeding in Probate Court pursuant to provisions of sections 17b-450 to 17b-461, inclusive, the Probate Court shall appoint an attorney to represent the elderly person if he is without other legal representation.

(P.A. 77-613, S. 7, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 1, 87.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; Sec. 46a-20 transferred to Sec. 17a-436 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17a-436 transferred to Sec. 17b-456 in 1995.



Section 17b-457 - (Formerly Sec. 17a-437). Assistance by public or private agencies.

In performing the duties set forth in sections 17b-450 to 17b-461, inclusive, the Department of Social Services may request the assistance of the staffs and resources of all appropriate state departments, agencies and commissions and local health directors, and may utilize any other public or private agencies, groups or individuals who are appropriate and who may be available.

(P.A. 77-613, S. 8, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 22, 69; P.A. 96-139, S. 12, 13.)

History: P.A. 77-614 and P.A. 78-303 replaced department of social services with department of human resources, effective January 1, 1979; Sec. 46a-21 transferred to Sec. 17a-437 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17a-437 transferred to Sec. 17b-457 in 1995; P.A. 95-160 deleted a reference to the regional ombudsmen, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section.



Section 17b-458 - (Formerly Sec. 17a-438). Periodic review of cases in which protective services are provided. Consent to continuation of services.

Subsequent to the authorization for the provision of reasonable and necessary protective services, the Department of Social Services shall initiate a review of each case within ninety days, to determine whether continuation of, or modification in, the services provided is warranted. A decision to continue the provision of such services should be made in concert with appropriate personnel from other involved state and local groups, agencies and departments, and shall comply with the consent provisions of sections 17b-450 to 17b-461, inclusive. Reevaluations of each such case shall be made every ninety days thereafter.

(P.A. 77-613, S. 9, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-132, S. 2; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 23, 69; P.A. 96-139, S. 12, 13.)

History: P.A. 77-614 and P.A. 78-303 replaced department of social services with department of human resources, effective January 1, 1979; P.A. 87-132 changed the time for the initiation of a review from 45 to 90 days; Sec. 46a-22 transferred to Sec. 17a-438 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17a-438 transferred to Sec. 17b-458 in 1995; P.A. 95-160 deleted a provision requiring the department to advise the regional ombudsman of decisions relating to the continuation of protective services for each elderly person, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section.



Section 17b-459 - (Formerly Sec. 17a-439). Payment for protective services. Procedures when elderly person unable to pay.

Concurrent with the implementation of any protective services, an evaluation shall be undertaken by the Department of Social Services, pursuant to regulations which shall be adopted by the Commissioner of Social Services, in accordance with chapter 54, regarding the elderly person’s financial capability for paying for the protective services. If the person is so able, procedures for the reimbursement for the costs of providing the needed protective services shall be initiated. If it is determined that the person is not financially capable of paying for such needed services, the services shall be provided in accordance with policies and procedures established by the Commissioner of Social Services for the provision of welfare benefits under such circumstances.

(P.A. 77-613, S. 10, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-30, S. 1, 2; P.A. 93-262, S. 1, 87.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner and department of social services with commissioner and department of human resources, effective January 1, 1979; P.A. 80-30 made minor wording changes and made initiation of procedures for reimbursement of costs mandatory if person is able to pay, substituting “shall” for “should”; Sec. 46a-23 transferred to Sec. 17a-439 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17a-439 transferred to Sec. 17b-459 in 1995.



Section 17b-460 - (Formerly Sec. 17a-440). Referral for criminal investigation or proceedings.

If, as a result of any investigation initiated under the provisions of sections 17b-450 to 17b-461, inclusive, a determination is made that a caretaker or other person has abused, neglected, exploited or abandoned an elderly person, such information shall be referred in writing to the Chief State’s Attorney or the Chief State’s Attorney’s designee who shall conduct such further investigation, if any, as deemed necessary and shall determine whether criminal proceedings should be initiated against such caretaker or other person, in accordance with applicable state law.

(P.A. 77-613, S. 11, 15; P.A. 03-267, S. 4; 03-278, S. 68.)

History: Sec. 46a-24 transferred to Sec. 17a-440 in 1991; Sec. 17a-440 transferred to Sec. 17b-460 in 1995; P.A. 03-267 replaced “the appropriate office of the state’s attorney” with “the Chief State’s Attorney or the Chief State’s Attorney’s designee” as the recipient of the referral and the party responsible for conducting any further investigation and determining if criminal proceedings should be initiated and made technical changes; P.A. 03-278 made technical changes, effective July 9, 2003.



Section 17b-461 - (Formerly Sec. 17a-441). Regulations.

Regulations shall be promulgated by the Commissioner of Social Services to carry out the provisions of sections 17b-450 to 17b-461, inclusive.

(P.A. 77-613, S. 12, 15; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 53, 87.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; Sec. 46a-25 transferred to Sec. 17a-441 in 1991; P.A. 93-262 replaced reference to commissioners of human resources and aging with commissioner of social services, effective July 1, 1993; Sec. 17a-441 transferred to Sec. 17b-461 in 1995.






Chapter 319ff - Prescription Drug Assistance

Section 17b-490 - (Formerly Sec. 17a-340). Definitions.

Section 17b-490 is repealed, effective January 1, 2014.

(P.A. 85-573, S. 3, 18; P.A. 87-3, S. 1, 9; 87-12, S. 1, 2; 87-267, S. 3; 87-589, S. 11, 87; P.A. 90-89, S. 1; June Sp. Sess. P.A. 91-8, S. 45, 63; P.A. 92-196, S. 1, 4; P.A. 93-262, S. 1, 87; May Sp. Sess. P.A. 94-5, S. 1, 30; P.A. 05-280, S. 14, 20; P.A. 06-188, S. 11; P.A. 11-44, S. 88; 11-51, S. 134; P.A. 13-234, S. 156.)



Section 17b-491 - (Formerly Sec. 17a-342). Pharmaceutical Assistance Program. Copayments. Reimbursement of prescriptions based on price paid by pharmacy and actual package size. Rebates and utilization review required for participating pharmaceutical manufacturers. Contracts for supplemental rebates.

Section 17b-491 is repealed, effective January 1, 2014.

(P.A. 85-573, S. 6, 18; P.A. 87-3, S. 3, 9; S.A. 90-18, S. 18, 32; June Sp. Sess. P.A. 91-8, S. 46, 63; P.A. 92-196, S. 2, 4; P.A. 93-80, S. 51, 67; 93-262, S. 1, 87; 93-418, S. 36, 41; P.A. 95-351, S. 19, 30; June 18 Sp. Sess. P.A. 97-2, S. 132, 165; June Sp. Sess. P.A. 00-2, S. 40, 44, 53; May 9 Sp. Sess. P.A. 02-7, S. 15; P.A. 03-2, S. 14; P.A. 04-16, S. 17; 04-104, S. 1; P.A. 05-280, S. 21; P.A. 07-217, S. 75; P.A. 08-1, S. 1; P.A. 09-14, S. 1; P.A. 11-44, S. 142; P.A. 13-234, S. 156.)



Section 17b-491a - Prior authorization requirements for prescription drugs. Schedule for dispensing of maximum quantities of oral dosage units. Submission of schedule and revisions thereto to General Assembly.

(a) The Commissioner of Social Services may require prior authorization of any prescription for a drug covered under a medical assistance program administered by the Department of Social Services, including an over-the-counter drug. The authorization for a brand name drug product shall be valid for one year from the date the prescription is first filled. The Commissioner of Social Services shall establish a procedure by which prior authorization under this subsection shall be obtained from an independent pharmacy consultant acting on behalf of the Department of Social Services, under an administrative services only contract.

(b) When prior authorization is required for coverage of a prescription drug under a medical assistance program administered by the Department of Social Services and a pharmacist is unable to obtain the prescribing physician’s authorization at the time the prescription is presented to be filled, the pharmacist shall dispense a one-time fourteen-day supply. The commissioner shall process a prior authorization request from a physician or pharmacist not later than two hours after the commissioner’s receipt of the request. If prior authorization is not granted or denied within two hours of receipt by the commissioner of the request for prior authorization, it shall be deemed granted.

(c) The Commissioner of Social Services, not later than October 1, 2012, shall issue a flier to pharmacies for distribution to Medicaid recipients who receive such one-time prescription supplies in the absence of prior prescription authorization. The flier shall notify recipients that (1) prior authorization is required for the prescription to be fully filled, (2) the fourteen-day supply is a one-time supply, and (3) recipients must contact the prescriber to arrange for prior authorization of a full prescription. The commissioner shall require pharmacists who receive Medicaid reimbursements for prescriptions to provide said flier to such Medicaid recipients.

(d) Notwithstanding the provisions of section 17b-262 and any regulation adopted thereunder, on or after July 1, 2000, the Commissioner of Social Services may establish a schedule of maximum quantities of oral dosage units permitted to be dispensed at one time for prescriptions covered under a medical assistance program administered by the Department of Social Services, including prescriptions for over-the-counter drugs, based on a review of utilization patterns.

(e) A schedule established pursuant to subsection (d) of this section and on and after July 1, 2005, any revisions thereto shall be submitted to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services and appropriations and the budgets of state agencies. Within sixty days of receipt of such a schedule or revisions thereto, said joint standing committees of the General Assembly shall approve or deny the schedule or any revisions thereto and advise the commissioner of their approval or denial of the schedule or any revisions thereto. The schedule or any revisions thereto shall be deemed approved unless all committees vote to reject such schedule or revisions thereto within sixty days of receipt of such schedule or revisions thereto.

(June Sp. Sess. P.A. 00-2, S. 36, 53; P.A. 04-76, S. 21; P.A. 05-280, S. 17; Sept. Sp. Sess. P.A. 09-5, S. 34; P.A. 10-26, S. 3; June 12 Sp. Sess. P.A. 12-1, S. 27.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000; P.A. 04-76 amended Subsecs. (a) to (c), inclusive, by deleting references to “general assistance”; P.A. 05-280 amended Subsec. (a) by replacing “establish a plan for the” with “require” re prior authorization, removing former Subdiv. (1) designator, “initial” and “that costs five hundred dollars or more for a thirty day supply or”, redesignating existing Subdiv. (2) as Subdiv. (1), adding new Subdiv. (2) re prior authorization requirement for brand name drugs when a chemically equivalent generic drug product substitution is available, and providing that authorization for brand name drug shall be valid for one year from the date the initial prescription is first filled, amended Subsec. (b) by deleting provision that required commissioner to establish a plan for designating certain suppliers of prescription drugs to be used by pharmacies when ordering prescription drugs and amended Subsec. (d) by adding “on and after July 1, 2005,” re submission of plan revisions to General Assembly, effective July 13, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by replacing provision re specific medical assistance programs with provision re medical assistance programs administered by department, adding provision allowing commissioner to require prior authorization for over-the-counter drugs, deleting provisions re prior authorization for early refill of prescription drug and for brand name drugs when equivalent generic drug substitution is available, and deleting provision re prior authorization deemed granted if not granted or denied within 2 hours, amended Subsec. (b) by replacing former provisions re designation of specific suppliers with provisions requiring pharmacist to dispense a 14-day drug supply when prior authorization for drug is required and physician’s authorization cannot be obtained and re prior authorization deemed granted if not granted or denied within 2 hours, amended Subsec. (c) by replacing provision re specific medical assistance programs with provision re medical assistance programs administered by department, adding provision allowing commissioner to establish schedule of maximum quantities of oral dosage units for over-the-counter drugs and amended Subsec. (d) by deleting references to plan, effective October 5, 2009; P.A. 10-26 made a technical change in Subsec. (d), effective May 10, 2010; June 12 Sp. Sess. P.A. 12-1 added new Subsec. (c) re flier for Medicaid recipients who receive a one-time supply of a prescription, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e) and substituted “subsection (d)” for “subsection (c)” in redesignated Subsec. (e), effective July 1, 2012.



Section 17b-491b - Reimbursement formula for drugs used to treat hemophilia A.

The maximum allowable cost paid for Factor VIII pharmaceuticals under the Medicaid program shall be the actual acquisition cost plus eight per cent. The Commissioner of Social Services may designate specific suppliers of Factor VIII pharmaceuticals from which a dispensing pharmacy shall order the prescription to be delivered to the pharmacy and billed by the supplier to the Department of Social Services. If the commissioner so designates specific suppliers of Factor VIII pharmaceuticals, the department shall pay the dispensing pharmacy a handling fee equal to eight per cent of the actual acquisition cost for such prescription.

(June Sp. Sess. P.A. 00-2, S. 35, 53; P.A. 04-76, S. 22; P.A. 11-44, S. 131; P.A. 13-234, S. 100.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000; P.A. 04-76 deleted reference to “general assistance”; P.A. 11-44 deleted “state-administered general assistance”, effective July 1, 2011; P.A. 13-234 deleted reference to ConnPACE program, effective January 1, 2014.



Section 17b-491c - Rebates for prescription drugs covered under Connecticut AIDS drug assistance program and state medical assistance programs. Calculation of unit rebate amounts. Contracts for supplemental rebates. Pharmaceutical manufacturers’ participation in program. Rebates for new drugs. Payment for medically necessary drugs.

(a) On and after February 1, 2008, any pharmaceutical manufacturer of a prescription drug covered by the Department of Social Services under the Connecticut AIDS drug assistance program or a state medical assistance program administered by the department that is a federally qualified state pharmacy assistance program shall provide rebates to the department for prescription drugs paid for by the department under such program in unit rebate amounts equal to the unit rebate amounts paid under the Medicaid program.

(b) On and after February 1, 2008, any pharmaceutical manufacturer of a prescription drug covered by the department under a state medical assistance program that is not a federally qualified state pharmacy assistance program shall provide rebates to the department. The unit rebate amount shall be calculated as follows: (1) For noninnovator multiple source drugs, the average manufacturer’s price multiplied by eleven per cent, and (2) for single source or innovator drugs, the greater of the average manufacturer’s price multiplied by fifteen and one-tenth per cent or the average manufacturer’s price minus best price. In the event the calculated rebate would establish a new Medicaid best price, the unit rebate amount will be capped at the average manufacturer’s price minus best price.

(c) The department may enter into contracts for supplemental rebates for drugs that are on a preferred drug list or formulary established by the department.

(d) Pharmaceutical manufacturers shall submit written confirmation of participation on a form prescribed by the Commissioner of Social Services, that states the terms of participation, including, but not limited to, the process by which a manufacturer may discontinue participation. The department shall provide advance notice to participating manufacturers if a new pharmacy assistance program is established and shall provide the manufacturers with the opportunity to discontinue participation. The department shall promptly notify participating manufacturers if a state pharmacy assistance program becomes disqualified. If a program becomes disqualified and a manufacturer has paid rebates at the rate for a qualified program, the department shall reimburse the manufacturer the amount overpaid as a result of disqualification.

(e) A manufacturer shall not be required to provide a rebate for a prescription drug that is new to the marketplace until the quarter in which the manufacturer has established a Medicaid best price for the product.

(f) No payment shall be made by the department for the prescription drugs of a manufacturer that does not provide rebates to the department pursuant to this section unless a specific drug is determined by the department to be medically necessary for an individual client.

(P.A. 08-1, S. 3; P.A. 09-14, S. 3.)

History: P.A. 08-1 effective April 4, 2008; P.A. 09-14 designated existing provisions as Subsec. (a) and amended same to require payment of rebates for drugs covered under Connecticut AIDS drug assistance program or state medical assistance program that is a federally qualified state pharmacy assistance program in amounts equal to unit rebate amounts under Medicaid program, added Subsec. (b) re method for calculating unit rebate amounts under state medical assistance program that is not a federally qualified state pharmacy assistance program, added Subsec. (c) re contracts for supplemental rebates, added Subsec. (d) re pharmaceutical manufacturers’ participation in program and pharmacy assistance program disqualification, added Subsec. (e) re rebates for new drugs and added Subsec. (f) re payment for drugs that are medically necessary, effective April 23, 2009.



Section 17b-492 - (Formerly Sec. 17a-343). Eligibility. Application period. Registration fee. ConnPACE program requirements. Payment for original and replacement prescriptions. Application prior to exhausting coverage. Regulations.

Section 17b-492 is repealed, effective January 1, 2014.

(P.A. 85-573, S. 7, 18; P.A. 87-3, S. 4, 9; June Sp. Sess. P.A. 91-8, S. 47, 63; P.A. 92-196, S. 3, 4; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 1, 69; P.A. 96-139, S. 12, 13; June 18 Sp. Sess. P.A. 97-2, S. 128, 165; P.A. 98-194, S. 1, 2; June Sp. Sess. P.A. 01-2, S. 22, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 16; P.A. 03-2, S. 15; June 30 Sp. Sess. P.A. 03-3, S. 58; P.A. 04-6, S. 1; 04-101, S. 2; 04-104, S. 2; 04-258, S. 12; P.A. 05-280, S. 22; Nov. 2 Sp. Sess. P.A. 05-2, S. 3, 4; Nov. 2 Sp. Sess. P.A. 05-3, S. 2; P.A. 09-2, S. 15; Sept. Sp. Sess. P.A. 09-5, S. 33, 47; P.A. 10-26, S. 4; 10-179, S. 59; P.A. 11-44, S. 89; P.A. 12-208, S. 4; P.A. 13-234, S. 156.)



Section 17b-492a - Participating pharmacy. Requirements.

Section 17b-492a is repealed, effective July 1, 2011.

(P.A. 04-6, S. 2; P.A. 11-44, S. 178.)



Section 17b-492b - Authority of Commissioner of Developmental Services with respect to the Medicare Part D program.

The Commissioner of Developmental Services, or the commissioner’s designee, may be the authorized representative of an applicant or recipient of services provided by the Department of Developmental Services for the purpose of submitting an application to the Social Security Administration to obtain the low income subsidy benefit provided under Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. As the authorized representative for this purpose, the commissioner, or the commissioner’s designee, may also sign required forms and enroll the applicant or recipient in a Medicare Part D plan on the applicant’s or recipient’s behalf. The applicant or recipient shall have the opportunity to select a Medicare Part D plan and shall be notified of such opportunity by the commissioner. In the event that such applicant or recipient does not select a Medicare Part D plan within a reasonable period of time, as determined by the commissioner, the department shall enroll the applicant or recipient in a Medicare Part D plan designated by the commissioner in accordance with said act. The applicant or recipient shall appoint the commissioner, or the commissioner’s designee, as such applicant’s or recipient’s authorized representative for the purpose of appealing any denial of Medicare Part D benefits and for any other purpose allowed under said act and deemed necessary by the commissioner.

(P.A. 05-280, S. 28; P.A. 07-73, S. 2(a), (b).)

History: P.A. 05-280 effective July 1, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007.



Section 17b-492c - Authority of Commissioner of Mental Health and Addiction Services with respect to the Medicare Part D program.

(a) The Commissioner of Mental Health and Addiction Services, or the commissioner’s designee, may be the authorized representative of an applicant or recipient of services provided by the Department of Mental Health and Addiction Services for the purpose of submitting an application to the Social Security Administration to obtain the low income subsidy benefit provided under Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. As the authorized representative for this purpose, the commissioner, or the commissioner’s designee, may also sign required forms and enroll the applicant or recipient in a Medicare Part D plan on the applicant’s or recipient’s behalf. The applicant or recipient shall have the opportunity to select a Medicare Part D plan and shall be notified of such opportunity by the commissioner. In the event that such applicant or recipient does not select a Medicare Part D plan within a reasonable period of time, as determined by the commissioner, the department shall enroll the applicant or recipient in a Medicare Part D plan designated by the commissioner in accordance with said act. The applicant or recipient shall appoint the commissioner, or the commissioner’s designee, as such applicant’s or recipient’s authorized representative for the purpose of appealing any denial of Medicare Part D benefits and for any other purpose allowed under said act and deemed necessary by the commissioner.

(b) Notwithstanding the provisions of section 4a-12, the Commissioner of Mental Health and Addiction Services, after consultation with the Commissioner of Administrative Services, may (1) bill or enter into a contract with a private entity to bill for prescriptions under the Medicare Part D program, and (2) enter into agreements and other contractual arrangements, including negotiated reimbursement rates for Medicare Part D plans, for the support of persons aided, cared for or treated by the Department of Mental Health and Addiction Services.

(P.A. 05-280, S. 29; Sept. Sp. Sess. P.A. 09-3, S. 53.)

History: P.A. 05-280 effective July 1, 2005; Sept. Sp. Sess. P.A. 09-3 designated existing provisions as Subsec. (a) and added Subsec. (b) re authority of Commissioner of Mental Health and Addiction Services to bill for prescriptions under Medicare Part D program and enter into agreements and other contractual arrangements, including negotiated reimbursement rates for Medicare Part D plans, for support of persons assisted by Department of Mental Health and Addiction Services, effective October 6, 2009.



Section 17b-492d - Council to advise on implementation of Medicare Part D program. Duties. Membership. Annual report.

Section 17b-492d is repealed, effective October 5, 2009.

(P.A. 06-170, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 89.)



Section 17b-493 - (Formerly Sec. 17a-344). Generic substitution required.

A pharmacist shall, except as limited by subsections (c), (e) and (i) of section 20-619 and section 17b-274, substitute a therapeutically and chemically equivalent generic drug product for a prescribed drug product when filling a prescription for an eligible person under the program.

(P.A. 85-573, S. 8, 18; June Sp. Sess. P.A. 91-8, S. 48, 63; P.A. 95-264, S. 69; June Sp. Sess. P.A. 00-2, S. 41, 53; P.A. 11-44, S. 151.)

History: Sec. 17-515 transferred to Sec. 17a-344 in 1991; June Sp. Sess. P.A. 91-8 required that a pharmacist provide a generic drug product, eliminating the previous discretionary authority; Sec. 17a-344 transferred to Sec. 17b-493 in 1995; P.A. 95-264 made a technical change; June Sp. Sess. P.A. 00-2 added reference to Sec. 17b-274 as an additional limitation on substitution of generic drug products, effective July 1, 2000; P.A. 11-44 added references to Sec. 20-619(e) and (i).



Section 17b-493 to 17b-498 - to 17b-498. (Formerly Secs. 17a-344 to 17a-349). Generic substitution required. Regulations. Contract with fiscal intermediary; reports. Hearing. Penalties. Educational outreach program.

Sections 17b-493 to 17b-498, inclusive, are repealed, effective January 1, 2014.

(P.A. 85-573, S. 8–12, 14, 18; P.A. 86-403, S. 92, 132; P.A. 87-3, S. 5–7, 9; P.A. 88-364, S. 78, 123; P.A. 90-89, S. 2; P.A. 91-190, S. 2, 9; June Sp. Sess. P.A. 91-8, S. 48–50, 63; P.A. 93-262, S. 1, 87; P.A. 95-264, S. 69; P.A. 96-169, S. 14; June Sp. Sess. P.A. 00-2, S. 41, 53; P.A. 03-268, S. 10; P.A. 04-16, S. 13; 04-104, S. 3; P.A. 07-217, S. 76; P.A. 11-44, S. 151; P.A. 13-234, S. 156.)



Section 17b-494 - (Formerly Sec. 17a-345). Regulations.

The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to establish (1) a system for determining eligibility and disqualification under the program, including provisions for an identification number and a renewable, nontransferable identification card; (2) requirements for the use of the identification number and card by the pharmacy and the eligible person; (3) a system of payments; (4) limitations on the maximum quantity per prescription which shall not exceed a thirty-day supply or one hundred twenty oral dosage units whichever is greater; (5) requirements as to records to be kept by the pharmacy, including patient profiles; (6) products prescribed for cosmetic and other purposes which shall not be covered under the program; and (7) such other provisions as are necessary to implement the provisions of sections 17b-490 to 17b-495, inclusive.

(P.A. 85-573, S. 9, 18; P.A. 87-3, S. 5, 9; P.A. 90-89, S. 2; June Sp. Sess. P.A. 91-8, S. 49, 63; P.A. 93-262, S. 1, 87.)

History: P.A. 87-3 deleted reference to the annual participation fee, restated the quantity limitation to be the greater of a thirty-day supply or one hundred twenty oral dosage units and deleted Subsec. (b) re deposit of the annual participation fee; P.A. 90-89 required the commissioner to adopt regulations establishing products prescribed for cosmetic purposes which shall not be covered under the program; Sec. 17-516 transferred to Sec. 17a-345 in 1991; June Sp. Sess. P.A. 91-8 added reference to Secs. 17a-340 and 17a-342 to 17a-346, inclusive, and made other technical corrections; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-345 transferred to Sec. 17b-494 in 1995.



Section 17b-495 - (Formerly Sec. 17a-346). Contract with fiscal intermediary. Reports.

(a) The commissioner may enter into an agreement with a fiscal intermediary which may be an agency of the state, or a person, firm or public or nonprofit corporation, for the administration of the whole or any part of the program. Any such contract shall be subject to the provisions of sections 4a-57 and 4a-59, except that preference shall be given to persons, firms or corporations doing business in the state.

(b) The contract shall require the fiscal intermediary to submit quarterly reports to the commissioner on the operation of the program, including financial and utilization statistics as to drug use by therapeutic category, actuarial projections, an outline of problems encountered in the administration of the program and suggested solutions to the same and any recommendations to enhance the program.

(c) The commissioner shall verify the propriety and reasonableness of payments to providers, through field audit examinations and other reasonable means, to the extent possible within available appropriations. The commissioner shall submit an annual report, on or before February first of each year, to the Secretary of the Office of Policy and Management and the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies outlining the program for carrying out such verifications and including the results of such verifications.

(d) The commissioner shall submit biannual reports, in accordance with section 11-4a, to the Governor and the chairpersons of the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and public health. Each report shall include a copy of the most recent report of the fiscal intermediary, if any, and (1) the number of consumers eligible for the program, (2) the number of consumers utilizing the program, (3) an outline of and a report on the educational outreach program, (4) the number of appeals, (5) an outline of problems encountered in the administration of the program and suggested solutions and any recommendations to enhance the program.

(P.A. 85-573, S. 10, 18; 86-403, S. 92, 132; P.A. 87-3, S. 6, 9; P.A. 91-190, S. 2, 9; June Sp. Sess. P.A. 91-8, S. 50, 63; P.A. 03-268, S. 10; P.A. 04-16, S. 13.)

History: P.A. 86-403 made technical change in Subsec. (b), substituting “commissioner” for “secretary”; P.A. 87-3 inserted new Subsec. (c) re verification of reasonableness of payments and relettered former subsection as (d), adding provision re reporting to the advisory board; Sec. 17-517 transferred to Sec. 17a-346 in 1991; P.A. 91-190 amended Subsecs. (c) and (d) to eliminate requirement that annual and quarterly reports be submitted to chairpersons of pharmaceutical assistance advisory board established pursuant to Sec. 17a-341 to reflect repeal of said section; June Sp. Sess. P.A. 91-8 deleted references to the generic incentive dispensing fee in Subsec. (c); Sec. 17a-346 transferred to Sec. 17b-495 in 1995; P.A. 03-268 amended Subsec. (d) to require that commissioner submit biannual reports rather than quarterly reports and to add reference to Sec. 11-4a; P.A. 04-16 made a technical change in Subsec. (d).



Section 17b-496 - (Formerly Sec. 17a-347). Hearing.

Any person aggrieved by any action of the commissioner in connection with the administration of the program shall have a right to a hearing before the commissioner in accordance with the provisions of chapter 54.

(P.A. 85-573, S. 11, 18.)

History: Sec. 17-518 transferred to Sec. 17a-347 in 1991; Sec. 17a-347 transferred to Sec. 17b-496 in 1995.



Section 17b-497 - (Formerly Sec. 17a-348). Penalties.

(a) Any person acting for a pharmacy who submits a false or fraudulent claim under sections 17b-490 to 17b-498, inclusive, or the regulations adopted pursuant to section 17b-494, or who aids or abets another in the submission of a false or fraudulent claim, or otherwise violates any provision of sections 17b-490 to 17b-498, inclusive, or said regulations, shall be subject to a fine of not less than one thousand dollars or imprisonment for a term of not more than one year, or both.

(b) Any person who wilfully misrepresents any fact in connection with obtaining a replacement prescription pursuant to section 17b-492 or in connection with obtaining an identification number or card, or who misuses such identification number or card to obtain prescription drugs shall be subject to suspension of eligibility for a period of not more than one year for a first offense and a permanent revocation of eligibility for a second offense.

(c) Any pharmacy found guilty of a violation under subsection (a) of this section shall be immediately terminated from participation in the program, and shall be liable to the state for five times the value of any material gain received.

(d) Any person found guilty of a violation under subsection (b) of this section shall be liable to the state for five times the value of any material gain received.

(P.A. 85-573, S. 12, 18; P.A. 88-364, S. 78, 123; P.A. 96-169, S. 14; P.A. 04-104, S. 3; P.A. 07-217, S. 76.)

History: P.A. 88-364 substituted references to Sec. 17-521 for references to Sec. 17-522; Sec. 17-519 transferred to Sec. 17a-348 in 1991; Sec. 17a-348 transferred to Sec. 17b-497 in 1995; P.A. 96-169 amended Subsec. (a) to increase minimum fine from $500 to $1,000, amended Subsec. (c) to replace “subject to immediate termination of” with “immediately terminated from” and increased amount of liability to state from “three” to “five” times the value of material gain received in both Subsecs. (c) and (d); P.A. 04-104 amended Subsec. (b) to include a wilful misrepresentation in connection with obtaining a replacement prescription and to make a technical change, effective July 1, 2004; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007.



Section 17b-498 - (Formerly Sec. 17a-349). Educational outreach program.

The Commissioner of Social Services shall undertake an educational outreach program to make known the provisions of the program to the public, with emphasis on reaching the elderly and the disabled in the state through the various local and state-wide agencies and organizations concerned with the elderly and the disabled, and to all pharmacies in the state.

(P.A. 85-573, S. 14, 18; P.A. 87-3, S. 7, 9; P.A. 93-262, S. 1, 87.)

History: P.A. 87-3 added references to the disabled; Sec. 17-521 transferred to Sec. 17a-349 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-349 transferred to Sec. 17b-498 in 1995.



Section 17b-499 - Pharmacy outreach program: Definitions.

As used in this section and section 17b-499a:

(1) “Eligible person” means any person who is a resident of Connecticut at the time such person files an application for prescription medications or nonprescription medications with a participating manufacturer;

(2) “Department” means the Department of Social Services;

(3) “Participating manufacturer” means a pharmaceutical manufacturer that offers prescription medications or nonprescription medications at a reduced cost or at no cost to persons pursuant to a voluntary drug assistance program established by such manufacturer;

(4) “Prescription medications” means prescription drugs that have been approved as safe and effective by the federal Food and Drug Administration or that are otherwise legally marketed and manufactured in the United States and manufactured and offered by pharmaceutical companies.

(P.A. 05-269, S. 1.)

History: P.A. 05-269 effective July 13, 2005.



Section 17b-499a - Pharmacy outreach program. Established. Purpose. Duties. Report. Medicaid therapy management services pilot program.

(a) There is established a pharmacy outreach program, administered by participating manufacturers through a toll-free telephone number, for the purpose of assisting residents of this state in obtaining reduced cost or no cost prescription medications or nonprescription medications from participating manufacturers and educating such residents about all available programs in Connecticut relating to such medications. The department, within available appropriations, shall oversee such program.

(b) The pharmacy outreach program shall assist eligible persons in procuring free or low cost prescription medications or nonprescription medications by: (1) Evaluating the likelihood that such eligible person will qualify to receive reduced cost or no cost prescription medications or nonprescription medications from a participating manufacturer based upon such participating manufacturer’s eligibility requirements for participation in such manufacturer’s voluntary drug assistance program; (2) aiding eligible persons who qualify to receive such reduced cost or no cost prescription medications or nonprescription medications in receiving such medications from such participating manufacturers; and (3) assisting any physician licensed in this state with communications to any such participating manufacturer that concern the application of any such eligible person for participation in such participating manufacturer’s voluntary drug assistance program.

(c) The pharmacy outreach program shall: (1) Create and maintain a state-wide toll-free telephone number staffed by individuals who are qualified to advise eligible persons on questions such persons may have about access to reduced cost or no cost prescription drugs or nonprescription drugs; (2) sponsor and organize materials and information, in conjunction with other organizations, concerning issues relating to access to affordable prescription medications; and (3) offer and provide information on prescription medications and nonprescription medications, including, but not limited to, information on drug interactions and drug abuse.

(d) Not later than January 15, 2006, and annually thereafter, upon the request of the joint standing committees of the General Assembly having cognizance of matters relating to human services and general law, the Department of Social Services shall report, in accordance with section 11-4a, on the number of telephone calls received by the pharmacy outreach program, the number of prescriptions requested and issued through the program and any other information relating to the program that the department deems relevant.

(e) The Commissioner of Social Services, in coordination with the Connecticut Pharmacists Association and a community health center in the greater New Haven region, shall provide Medicaid therapy management services in a pilot program to be administered in greater New Haven by the community health center. Said program shall be operated in cooperation with the medication therapy management activities of the administrative services organization and include, but not be limited to, (1) a review of the medical and prescription history of recipients of benefits under the Medicaid program, and (2) the development of patient medication action plans to reduce adverse medication interaction and related health problems.

(P.A. 05-269, S. 2; P.A. 11-44, S. 143; 11-61, S. 127; P.A. 13-234, S. 110.)

History: P.A. 05-269 effective July 13, 2005; P.A. 11-44 added Subsec. (e) re contract for Medicaid therapy management services, effective July 1, 2011; P.A. 11-61 amended Subsec. (e) by adding provision allowing commissioner to contract with a patient-centered medical home or health home, effective July 1, 2011; P.A. 13-234 substantially revised Subsec. (e) to require Commissioner of Social Services in coordination with a community health center and the Connecticut Pharmacists Association to provide Medicaid therapy management services in a pilot program located in the greater New Haven region, effective July 1, 2013.






Chapter 319hh - Management of Continuing Care Facilities

Section 17b-520 - (Formerly Sec. 17a-360). Definitions.

As used in sections 17b-520 to 17b-535, inclusive:

(a) “Continuing-care contract” means an agreement pursuant to which a provider undertakes to furnish to a person not related by consanguinity or affinity to the provider, care and shelter in a facility or care at home with the right to future access to care and shelter in such facility and medical or nursing services or other health-related benefits for the life of a person or for a period in excess of one year, and which requires a present or future transfer of assets or an entrance fee in addition to or instead of periodic charges, and the amount of the assets required to be transferred or the entrance fee is equal to or in excess of the amount set by the commissioner in regulations adopted pursuant to section 17b-533;

(b) “Entrance fee” means the total of any initial or deferred transfer to, or for the benefit of, a provider of a sum of money or other property made or promised to be made as full or partial consideration for acceptance or maintenance of a person as a resident pursuant to a continuing-care contract;

(c) “Facility” means the place in which a provider undertakes to furnish shelter and care to a person pursuant to a continuing-care contract;

(d) “Provider” means any person, corporation, limited liability company, business trust, trust, partnership, unincorporated association or other legal entity, or any combination of such entities, undertaking to furnish care and shelter in a facility or care at home with the right to future access to care and shelter in such facility and medical or nursing services or other health-related benefits pursuant to a continuing-care contract;

(e) “Resident” means any person entitled to receive present or future shelter, care and medical or nursing services or other health-related benefits pursuant to a continuing-care contract, provided nothing in sections 17b-520 to 17b-535, inclusive, shall affect rights otherwise afforded to residents while they are patients in health care facilities as defined in subsections (a), (b) and (c) of section 19a-490;

(f) “Affiliate of a provider” means any person, corporation, limited liability company, business trust, trust, partnership, unincorporated association or other legal entity directly or indirectly controlling, controlled by or in common control with a provider;

(g) “Offer” means an offer through either personal, telephone or mail contact or other communication directed to or received by a person at a location within this state as an inducement, solicitation or attempt to encourage a person to enter into a continuing-care contract and shall include any paid advertisement published or broadcast within this state, except for advertisements in periodicals where more than two-thirds of the circulation is outside this state but shall not include marketing or feasibility studies;

(h) “Shelter” means a room, apartment, cottage or other living area in a facility set aside for the exclusive use of one or more persons pursuant to a continuing-care contract;

(i) “Medical or nursing services or other health-related benefits” means services or benefits which shall include care in a nursing facility, priority admission to a nursing facility, home health care or assistance with activities of daily living, to which a resident becomes contractually entitled;

(j) “Department” means the Department of Social Services;

(k) “Commissioner” means the Commissioner of Social Services.

(P.A. 86-252, S. 1, 17; P.A. 93-262, S. 1, 87; P.A. 94-236, S. 7, 10; P.A. 95-79, S. 55, 56, 189; P.A. 08-36, S. 1.)

History: Sec. 17-535 transferred to Sec. 17a-360 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 94-236 redefined “medical or nursing services or other health-related benefits” to include care in a nursing facility, priority admission to a facility or home health care or assistance with activities of daily living, effective June 7, 1994; Sec. 17a-360 transferred to Sec. 17b-520 in 1995; P.A. 95-79 redefined “provider” and “affiliate of a provider” to include a limited liability company, effective May 31, 1995; P.A. 08-36 redefined “continuing-care contract” and “provider” to include provision of continuing care at home with right to future access, redefined “facility” by substituting “and” for “or” and redefined “resident” by adding “care”.



Section 17b-521 - (Formerly Sec. 17a-361). Registration. Fee.

No provider shall offer or enter into a continuing-care contract in this state or with any resident of this state or regarding any facility in this state and no change in ownership of such a facility shall be completed unless the provider or proposed owner, as the case may be, has registered with the department by filing a current disclosure statement that meets the requirements of section 17b-522, financial information that meets the requirements of section 17b-527, and a sworn statement of the escrow agent to the effect that the escrows required by sections 17b-524 and 17b-525 have been established, has received acknowledgment of such filing and has paid an annual filing fee of twenty-four dollars per residential unit operated by such provider. Acknowledgment of filing shall be furnished to the provider by the commissioner within ten business days of the date of filing. The commissioner may waive the requirements of this section if a change of ownership is proposed pursuant to section 17b-532 or a federal bankruptcy proceeding.

(P.A. 86-252, S. 2, 17; May Sp. Sess. P.A. 92-6, S. 5, 117; P.A. 94-236, S. 8, 10.)

History: Sec. 17-536 transferred to Sec. 17a-361 in 1991; May Sp. Sess. P.A. 92-6 provided for an annual filing fee of $24 per residential unit; P.A. 94-236 added change in ownership to requirement for disclosure registration and authorized commissioner to waive the requirements if the change in ownership is pursuant to Sec. 17a-372 or federal bankruptcy proceedings, effective June 7, 1994; Sec. 17a-361 transferred to Sec. 17b-521 in 1995.



Section 17b-522 - (Formerly Sec. 17a-362). Disclosure statement.

(a) Before the execution of a contract to provide continuing care, or before the transfer of any money or other property to a provider by or on behalf of a prospective resident, whichever shall occur first, the provider shall deliver to the person with whom the contract is to be entered into, or to that person’s legal representative, a conspicuous statement notifying the prospective resident that:

(1) A continuing-care contract is a financial investment and his investment may be at risk;

(2) The provider’s ability to meet its contractual obligations under such contract depends on its financial performance;

(3) He is advised to consult an attorney or other professional experienced in matters relating to investments in continuing-care facilities before he signs a contract for continuing care; and

(4) The department does not guarantee the security of his investment.

(b) Before the execution of a contract to provide continuing care, or before the transfer of any money or other property to a provider by or on behalf of a prospective resident, whichever shall occur first, the provider shall deliver to the person with whom the contract is to be entered into, or to that person’s legal representative, a disclosure statement. The text of the disclosure statement shall contain, to the extent not clearly and completely set forth in the contract for continuing care attached as an exhibit thereto, at least the following information:

(1) The name and business address of the provider and a statement of whether the provider is a partnership, corporation or other legal entity;

(2) The names of the officers, directors, trustees, or managing and general partners of the provider, the names of persons having a five per cent or greater ownership interest in the provider, and a description of each such person’s occupation with the provider;

(3) A description of the business experience of the provider and of the manager of the facility if the facility will be managed on a day-to-day basis by an organization other than the provider, in the administration of continuing-care contracts or in the administration of similar contractual arrangements;

(4) A description of any matter in which the provider, any of the persons described in subdivision (2) of this subsection, or the manager has been convicted of a felony or pleaded nolo contendere to a felony charge, or held liable or enjoined in a civil action by final judgment, if the felony or civil action involved fraud, embezzlement, fraudulent conversion or misappropriation of property; or is subject to a currently effective injunction or restrictive or remedial order of a court of record, within the past five years has had any state or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department, rising out of or relating to business activity or health care, including, but not limited to, actions affecting the operation of a foster care facility, nursing home, retirement home, residential care home, or any facility subject to sections 17b-520 to 17b-535, inclusive, or a similar statute in another state or country;

(5) A statement as to whether or not the provider is, or is affiliated with, a religious, charitable, nonprofit, or for-profit organization; the extent of the affiliation, if any; the extent to which the affiliate organization will be responsible for the financial and contractual obligations of the provider; and the provision of the federal Internal Revenue Code, if any, under which the provider or affiliate is exempt from the payment of income tax;

(6) The location and a description of the physical property or properties of the provider, existing or proposed; and, if proposed, the estimated completion date or dates, whether or not construction has begun, and the contingencies subject to which construction may be deferred;

(7) The goods and services provided or proposed to be provided without additional charge under the contract for continuing care including the extent to which medical or nursing care or other health-related benefits are furnished;

(8) The disposition of interest earned on entrance fees or other deposits held in escrow;

(9) A description of the conditions under which the continuing-care contract may be terminated, whether before or after occupancy, by the provider or by the resident. In the case of termination by the provider, a description of the manner and procedures by which a decision to terminate is reached by the provider, including grounds for termination, the participation of a resident’s council or other group, if any, in reaching such a decision, and any grievance, appeal or other similar procedures available to a resident whose contract has been terminated by the provider;

(10) A statement setting forth the rights of a surviving spouse who is a resident of the facility and the effect of the continuing-care contract on the rights of a surviving spouse who is not a resident of the facility, in the event of the death of a resident, subject to any limitations imposed upon such rights by statute or common law principles;

(11) A statement of the effect of a resident’s marriage or remarriage while in the facility on the terms of such resident’s continuing-care contract;

(12) Subject to the provisions of subsection (g) of this section, a statement of the provider’s policy regarding disposition of a resident’s personal property in the event of death, temporary or permanent transfer to a nursing facility, or termination of the contract by the provider;

(13) A statement that payment of an entrance fee or other transfer of assets pursuant to a continuing-care contract may have significant tax consequences and that any person considering such a payment or transfer may wish to consult a qualified advisor;

(14) The provisions that have been made or will be made by the provider for reserve funding and any other security to enable the provider to perform fully its obligations under continuing-care contracts, including, but not limited to, escrow accounts established in compliance with sections 17b-524 and 17b-525, trusts or reserve funds, together with the manner in which such funds will be invested and the names and experience of the persons making or who will make investment decisions. Disclosure shall include a summary of the information contained in the five-year financial information filed with the commissioner pursuant to section 17b-527; such summary shall set forth by year any anticipated excess of future liabilities over future revenues and shall describe the manner in which the provider plans to meet such liabilities;

(15) Audited and certified financial statements of the provider, including (A) a balance sheet as of the end of the most recent fiscal year, and (B) income statements for the three most recent fiscal years of the provider or such shorter period of time as the provider shall have been in existence;

(16) Subject to the provisions of subsection (g) of this section, if the operation of the facility has not yet commenced, or if the construction of the facility is to be completed in stages, a statement of the anticipated source and application of the funds used or to be used in the purchase or construction of the facility or each stage of the facility, including:

(A) An estimate of such costs as financing expense, legal expense, land costs, marketing costs, and other similar costs which the provider expects to incur or become obligated for prior to the commencement of operations of each stage of the facility;

(B) A description of any mortgage loan or any other financing intended to be used for the financing of the facility or each stage of the facility, including the anticipated terms and costs of such financing;

(C) An estimate of the total entrance fees to be received from or on behalf of residents at or prior to commencement of operation of each stage of the facility; and

(D) An estimate of the funds, if any, which are anticipated to be necessary to fund start-up losses and provide reserve funds to assure full performance of the obligations of the provider under continuing-care contracts;

(17) Pro forma annual income statements for the facility for the next five fiscal years;

(18) A description of all entrance fees and periodic charges, if any, required of residents and a record of past increases in such fees and charges during the previous seven years;

(19) For each facility operated by the provider, the total actuarial present value of prepaid healthcare obligations assumed by the provider under continuing-care contracts as calculated on an actuarially sound basis using reasonable assumptions for mortality and morbidity;

(20) A statement that all materials required to be filed with the department are on file, a brief description of such materials, and the address of the department at which such materials may be reviewed;

(21) The cover page of the disclosure statement shall state, in a prominent location and type face, the date of the disclosure statement and that registration does not constitute approval, recommendation, or endorsement by the department or state, nor does such registration evidence the accuracy or completeness of the information set out in the disclosure statement;

(22) If the construction of the facility is to be completed in stages, a statement as to whether all services will be provided at the completion of each stage and, if not, the services that will not be provided listed in bold print.

(c) (1) Not more than sixty nor less than ten days before the execution of a contract to provide continuing care, the provider shall deliver a current disclosure statement to the person with whom the contract is to be entered into or to that person’s legal representative.

(2) Not more than sixty nor less than ten days before a person occupies a continuing care facility, the provider shall deliver a revised and up-to-date disclosure statement to the prospective resident or to that person’s legal representative, except that if there have been no revisions to the disclosure statement previously delivered pursuant to subdivision (1) of this subsection, the provider shall deliver a statement to the prospective resident or representative that there have been no revisions to the original disclosure statement.

(d) The statement required under subsections (a) and (b) of this section shall be signed and dated by the prospective resident before the execution of a contract to provide continuing care or before the transfer of any money or other property to a provider by or on behalf of the prospective resident. Each such statement shall contain an acknowledgment that such statement and the continuing-care contract have been reviewed by the prospective resident or his legal representative. Such signed statements shall be kept on file by the provider for a period of not less than the term of the contract.

(e) Each statement required under subsections (a) and (b) of this section and the continuing-care contract shall be in language easily readable and understandable in accordance with the provisions of subsections (a) and (b) of section 42-152.

(f) A copy of the standard form or forms of the continuing-care contract used by the provider shall be attached as an exhibit to each disclosure statement.

(g) The provisions of subdivisions (12) and (16) of subsection (b) of this section shall not apply to a continuing-care contract for the provision of care in a person’s home.

(h) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to specify any additional information required in the disclosure statement.

(P.A. 86-252, S. 3, 17; P.A. 90-159, S. 1; P.A. 97-112, S. 2; P.A. 98-250, S. 23, 39; June Sp. Sess. P.A. 98-1, S. 12, 121; P.A. 99-282, S. 1, 4; P.A. 08-36, S. 2; P.A. 10-32, S. 70.)

History: P.A. 90-159 amended Subsec. (a) extending requirements of Subdiv. (16) to facilities to be completed in stages and adding Subdiv. (22) re disclosure by such facilities of services to be provided at completion of each stage; Sec. 17-537 transferred to Sec. 17a-362 in 1991; Sec. 17a-362 transferred to Sec. 17b-522 in 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 98-250 added new Subsec. (a) re disclosure statement, added new Subsecs. (c) and (d) re delivery and content of disclosure statement, added new Subsec. (g) re regulations and relettered remaining Subsecs. accordingly, effective July 1, 1998; June Sp. Sess. P.A. 98-1 amended Subsec. (d) to make a technical change, effective July 1, 1998; P.A. 99-282 amended Subsec. (c) to designate existing language as Subdiv. (1) and add new Subdiv. (2) to require delivery of a revised and up-to-date disclosure statement to a prospective resident not more than sixty or less than ten days before that person occupies a continuing care facility except in cases when the original disclosure statement has not been revised, effective July 1, 1999; P.A. 08-36 amended Subsec. (b)(12) and (16) by adding “Subject to the provisions of subsection (g) of this section”, added new Subsec. (g) to exempt continuing-care contracts for care at home from provisions of Subsec. (b)(12) and (16) and redesignated existing Subsec. (g) as Subsec. (h); P.A. 10-32 made technical changes in Subsec. (b), effective May 10, 2010.



Section 17b-523 - (Formerly Sec. 17a-363). Continuing-care contract requirements.

(a) Each continuing-care contract shall provide:

(1) That the party contracting with the provider may rescind the contract by notifying the provider in writing by registered or certified mail of such rescission within thirty days following the execution of the contract; that in the event of such rescission, any money or property transferred to the provider shall be refunded, less (A) those costs specifically incurred by the provider or facility at the request of the resident and described in the contract or in an addendum thereto signed by the resident; and (B) a reasonable service charge, not to exceed the greater of one thousand dollars or two per cent of the entrance fees; and, if applicable, that the resident to whom the contract pertains shall not be required to move into the facility before the expiration of the thirty-day period;

(2) That if, after the thirty-day period, a resident dies before occupying a contracted-for living unit, or on account of illness, injury or incapacity is precluded from occupying a contracted-for living unit under the terms of the continuing-care contract, or a resident dies before the commencement of care under a continuing-care contract to provide care in such person’s home, upon notice to the provider by registered or certified mail, the contract is automatically cancelled and the resident or the resident’s legal representative shall receive a refund of all money or property transferred to the provider, less (A) those costs specifically incurred by the provider or facility at the request of the resident and described in the contract or in an addendum thereto signed by the resident; (B) a reasonable service charge not to exceed the greater of one thousand dollars, or two per cent of the entrance fee, and (C) if the contract includes occupying a living unit in a facility and the unit was actually available for occupancy, the usual monthly charge for that unit, prorated on a per diem basis, for the period beginning seven days after the execution of the contract and ending on the last day of the month in which the provider receives notice that the resident will not occupy the unit;

(3) That if construction of the facility has not yet begun, construction will not begin until a minimum number of living units, which shall not be less than one-half of the units in the facility or if the construction is to be completed in stages, one-half of the units evidencing financial feasibility in accordance with section 17b-526, have been presold, and a minimum deposit of five per cent of the entrance fee per unit for all presold units or ten thousand dollars per unit for all presold units, whichever is less, has been received by the provider. The requirements of this subdivision shall not apply to any continuing-care contract for the provision of care in a person’s home.

(b) Each continuing-care contract shall also specify:

(1) The circumstances under which the resident will be permitted to continue to receive care and shelter in a facility or care at home with the right to future access to care and shelter in such facility and medical or nursing services or other health-related benefits, and other benefits under the continuing-care contract in the event of possible financial difficulties on the part of the resident;

(2) The terms and conditions under which a contract for continuing care may be cancelled by the provider or by the resident; and the conditions, if any, under which all or any portion of the entrance fee will be refunded in the event of cancellation of the contract by the provider or by the resident or in the event of the death of the resident prior to or following occupancy of a living unit;

(3) The conditions under which a living unit occupied by a resident may be made available by the provider to a different or new resident other than on the death of the original resident;

(4) The manner in which the provider may adjust periodic charges or other recurring fees and the limitations of such adjustments, if any, and, if there is no such limitation, a clear statement that such increases may be made at the discretion of the provider.

(P.A. 86-252, S. 4, 17; P.A. 90-159, S. 2; P.A. 08-36, S. 3.)

History: P.A. 90-159 in Subsec. (a) required a minimum number of living units to be sold prior to construction of a facility to be completed in stages and a minimum deposit to have been received by the provider for all presold units prior to construction of any facility; Sec. 17-538 transferred to Sec. 17a-363 in 1991; Sec. 17a-363 transferred to Sec. 17b-523 in 1995; P.A. 08-36 amended Subsec. (a)(2) by adding provision re automatic cancellation of contract if resident dies before commencement of home care and making conforming changes, amended Subsec. (a)(3) by adding exemption for continuing-care contracts for care at home, and amended Subsec. (b)(1) to require each continuing-care contract to specify circumstances under which resident in financial difficulties who is receiving care at home can continue such care.



Section 17b-524 - (Formerly Sec. 17a-364). Entrance fee escrow account.

(a) Prior to soliciting or entering into any contract for the provision of continuing care, the provider shall establish with a bank or trust company as an escrow agent, an entrance fee escrow pursuant to which the provider shall deposit with the escrow agent, within seventy-two hours of receipt by the provider, each entrance fee or portion of an entrance fee received by the provider from or on behalf of a resident prior to the date the resident is permitted to occupy a living unit in the facility. If the prospective resident, as defined in section 17b-520, is a resident of this state at the time the continuing-care contract is signed, the bank or trust company serving as escrow agent for such fees received from such a resident shall have its principal place of business in this state. The entrance fee escrow shall be subject to release as follows:

(1) If the entrance fee applies to a living unit that has been previously occupied in the facility, the entrance fee shall be released to the provider at the time the living unit becomes available for occupancy by the new resident, or shall be returned to the resident or the resident’s personal representative under the conditions described in section 17b-523, if the escrow agent has received written demand by registered or certified mail for return of the entrance fee prior to the release thereof to the provider;

(2) If the entrance fee applies to a living unit which has not previously been occupied by any resident, the entrance fee shall be returned to the resident or the resident’s legal representative under the conditions described in section 17b-523, if the escrow agent receives written demand by registered or certified mail for return of the entrance fee prior to release thereof to the provider, or the entrance fee shall be released to the provider at the time all of the following conditions have been met:

(A) The sum of the entrance fees received or receivable by the provider pursuant to binding contracts for continuing care, plus the anticipated proceeds of any first mortgage loan or other long-term financing commitment, plus funds from other sources in the actual possession of the provider, equals or exceeds the sum of seventy-five per cent of the aggregate cost of constructing or purchasing, equipping and furnishing the facility plus seventy-five per cent of the funds estimated in the statement of anticipated source and application of funds submitted by the provider as part of its disclosure statement to be necessary to fund start-up losses of the facility plus seventy-five per cent of the amount of the reserve fund escrow required to be maintained by the provider pursuant to section 17b-525;

(B) A commitment has been received by the provider for any permanent mortgage loan or other long-term financing described in the statement of anticipated source and application of funds included in the current disclosure statement on file pursuant to section 17b-522, and any conditions of the commitment prior to disbursement of funds thereunder, other than completion of the construction or closing of the purchase of the facility, have been substantially satisfied; and

(C) If construction of the facility has not been substantially completed, all governmental permits or approvals necessary prior to the commencement of construction have been obtained; and a maximum price contract has been entered into between the provider and a general contractor responsible for construction of the facility; a bond covering the faithful performance of the construction contract by the general contractor and the payment of all obligations arising thereunder has been issued by an insurer authorized to do business in this state with the provider as obligee; a loan agreement has been entered into by the provider for an interim construction loan in an amount, when combined with the amount of entrance fees then held in escrow under the provisions of this section plus the amount of funds from other sources then in the actual possession of the provider, that will equal or exceed the estimated cost of constructing, equipping and furnishing the facility; not less than ten per cent of the amount of the construction loan has been disbursed by the lender for physical construction or site preparation work completed; and orders at firm prices have been placed by the provider for not less than fifty per cent in value, including installation charges if applicable, of items necessary for equipping and furnishing the facility in accordance with the description set forth in the disclosure statement required by section 17b-522; or if construction or purchase of the facility has been substantially completed, an occupancy permit covering the living unit has been issued by the local government having authority to issue these permits.

(b) The aggregate amount of entrance fees which may be released to the provider pursuant to subparagraph (A) of subdivision (2) of subsection (a) of this section prior to the date on which any reserve fund escrow required to be established under section 17b-525 is established shall not exceed the aggregate amount of entrance fees then received or receivable by the provider pursuant to binding contracts for continuing care less the amount of the entrance fees received or receivable which may be required to be initially maintained in the reserve fund escrow.

(c) The provider shall provide each prospective resident who has signed a contract for continuing care with the name, address, and telephone number of the escrow agent and shall file a copy of the escrow agreement with the department.

(d) The provisions of this section shall not apply to any continuing-care contract for the provision of care in a person’s home.

(P.A. 86-252, S. 5, 17; P.A. 08-36, S. 4.)

History: Sec. 17-539 transferred to Sec. 17a-364 in 1991; Sec. 17a-364 transferred to Sec. 17b-524 in 1995; P.A. 08-36 added Subsec. (d) re exemption for continuing-care contracts for care at home.



Section 17b-525 - (Formerly Sec. 17a-365). Reserve fund escrow account.

(a) Except as provided in section 17b-534, on and after the date any facility located in this state is first occupied by any resident, the provider shall establish and maintain on a current basis, in escrow with a bank, trust company, or other escrow agent having its principal place of business in this state, a portion of all entrance fees received by the provider in an aggregate amount sufficient to cover: (1) All principal and interest, rental or lease payments due during the next twelve months on account of any first mortgage loan or any other long-term financing of the facility; and (2) the total cost of operations of the facility for a one-month period, excluding debt service, rental or lease payments as described in subdivision (1) of this subsection and excluding capital expenditures. The escrow agent may release up to one-twelfth of the required principal balance of funds held in escrow pursuant to said subdivision not more than once during any calendar month, if the provider so requests in writing. The commissioner may authorize the escrow agent to release additional funds held in escrow pursuant to subdivisions (1) and (2) of this subsection, upon application by the provider setting forth the reasons for the requested release and a plan for replacing these funds within one year; the commissioner shall respond within fifteen business days. If any escrow funds so released are not replaced within one year the escrow agent shall so notify the commissioner. A provider shall promptly notify the commissioner in the event such provider uses funds held in escrow pursuant to subdivisions (1) and (2) of this subsection. Upon written application by a provider, the commissioner may authorize a facility to maintain a reserve escrow or escrows in an amount less than the amounts set forth in this section, if the commissioner finds that the contractual liabilities of the provider and the best interests of the residents may be adequately protected by a reserve escrow or escrows in a lesser amount.

(b) No entrance fee escrows established or maintained under section 17b-524 shall be subordinated to other loans or commitments of any kind. No reserve fund escrows established or maintained under this section shall be subordinated to other loans or commitments, other than first mortgage loans or other long-term financing obligations of the facility. No entrance fee escrows or reserve fund escrows shall be (1) pledged as collateral, (2) invested in any building or healthcare facility of any kind, (3) used for capital construction or improvements or for the purchase of real estate, or (4) removed from the state if required to be maintained within this state. Interest on the reserve fund required under this section shall be payable to the provider.

(c) Any affiliate of a provider that controls any part of the reserve escrow funds is liable for the debts of the provider up to the amount of the provider’s contribution to the fund plus any prorated interest the fund may earn.

(P.A. 86-252, S. 6, 17; P.A. 90-159, S. 3; P.A. 98-250, S. 24, 39.)

History: P.A. 90-159 in Subsec. (b) prohibited entrance fee escrows from being subordinated to other loans or commitments of any kind; Sec. 17-540 transferred to Sec. 17a-365 in 1991; Sec. 17a-365 transferred to Sec. 17b-525 in 1995; P.A. 98-250 amended Subsec. (a) to require notification of use of escrow funds, effective July 1, 1998.



Section 17b-526 - (Formerly Sec. 17a-366). Preconstruction requirements.

(a) Construction of any facility or, if the construction of the facility is to be completed in stages, construction of any stage of the facility shall not begin until (1) fifty per cent of all the living units within the planned facility, or fifty per cent of any designated part or parts thereof determined by the commissioner as evidencing financial feasibility in accordance with subdivision (2) of subsection (b) of this section, have been presold, (2) a minimum deposit of five per cent of the entrance fee per unit for all presold units or ten thousand dollars per unit for all presold units, whichever is less, has been received by the provider, and (3) the thirty-day rescission period set forth in subdivision (1) of subsection (a) of section 17b-523 has expired.

(b) When the construction of a facility is to be completed in stages, construction of any stage shall not begin until (1) the financial feasibility of the designated part of the project to be constructed, maintained and operated as a facility prior to the construction, maintenance and operation of the remaining planned part or parts has been demonstrated to the commissioner by the filing of proof of committed construction financing or other documentation of financial feasibility deemed sufficient by the commissioner, and (2) the commissioner has issued a written notice stating that proof of committed construction financing or other documentation of financial feasibility deemed sufficient by the commissioner has been filed. The commissioner shall issue a written notice as to whether the proof or other documentation submitted is sufficient within twenty days of the filing of such proof or other documentation.

(c) Upon receipt of a notice of the commissioner stating that proof of committed construction financing or other documentation of financial feasibility filed pursuant to subsection (b) of this section is deemed insufficient, the provider shall have thirty days from the date of the issuance of such notice to file a written request for a hearing in accordance with chapter 54. The final decision of the commissioner after a hearing shall be subject to appeal in accordance with section 4-183. Notwithstanding the provisions of subsection (f) of section 4-183, no stay of the final decision of the commissioner shall be granted pending the outcome of any appeal of such decision.

(P.A. 86-252, S. 7, 17; P.A. 90-159, S. 4.)

History: P.A. 90-159 replaced prior provisions with Subsecs. (a), (b) and (c) re preconstruction requirements incorporating requirements for facilities to be completed in stages; Sec. 17-541 transferred to Sec. 17a-366 in 1991; Sec. 17a-366 transferred to Sec. 17b-526 in 1995.



Section 17b-527 - (Formerly Sec. 17a-367). Information to be filed with department. Information to be made available to residents. Regulations.

(a) A provider operating a facility located in this state shall file with the department annually, in a form and manner prescribed by the commissioner, financial and actuarial information for each facility located in this state and operated by the provider or by a manager under contract to the provider. The commissioner shall prescribe the information to be filed which shall include but is not limited to the following: Financial statements including certified current balance sheets and certified income statements and pro forma statements for the next five years as provided in section 17b-522 and such information as is necessary to assess the actuarial soundness thereof; the basis for amortization assumptions for the provider’s capital costs; the facility’s current rate schedule; a statement of source and application of funds for the five-year period beginning the year of initial filing pursuant to section 17b-521 or subsequent filing pursuant to section 17b-529; current and anticipated residential turnover rates; the average age of the residents for the next five years; healthcare utilization rates, including admission rates and days per one hundred residents by level of care; occupancy rates; the number of healthcare admissions per year; the days of care per year; and the number of permanent transfers. Financial and actuarial projections contained in such studies shall be determined on an actuarially sound basis using reasonable assumptions for mortality, morbidity and interest. Each provider operating a facility in this state shall make the information filed with the department pursuant to this subsection available to each such resident for viewing during regular business hours and, upon request, shall provide such resident with a copy of the most recent filing with the department. Each provider shall notify each resident, at least annually, of the right to view the filings and of the right to a copy of the most recent filing. The commissioner may adopt regulations in accordance with chapter 54 to prescribe financial and actuarial information to be filed pursuant to this subsection.

(b) A provider operating a facility in this state shall notify the commissioner in writing prior to refinancing its existing indebtedness or making any material change in its business or corporate structure.

(c) The commissioner may require a provider operating a facility in this state to submit such information as the commissioner requests if the commissioner has reason to believe that such facility is in financial distress. The commissioner may require a provider constructing a facility in this state to submit such information as the commissioner requests if the commissioner has reason to believe that such facility is at risk of being in financial distress. “Financial distress” means the issuance of a negative going concern opinion, or failure to meet debt service payments, or drawing down on debt service reserve.

(d) The commissioner may adopt regulations in accordance with chapter 54 to prescribe additional conditions that constitute financial distress.

(P.A. 86-252, S. 8, 17; P.A. 98-250, S. 25, 39; P.A. 99-282, S. 2, 4.)

History: Sec. 17-542 transferred to Sec. 17a-367 in 1991; Sec. 17a-367 transferred to Sec. 17b-527 in 1995; P.A. 98-250 added new Subsec. (b) re regulations, effective July 1, 1998; P.A. 99-282 amended Subsec. (a) to require providers to make information filed with the department pursuant to the subsection available to residents during regular business hours, to provide a copy of the most recent filing upon request and to notify residents of the right to view filings and receive such copy, and authorized the commissioner to adopt regulations re financial and actuarial information to be filed, inserted new Subsec. (b) re written notice to the commissioner prior to refinancing existing indebtedness or material change in business or corporate structure, inserted new Subsec. (c) re commissioner’s authority to require additional information if the commissioner finds the facility is in financial distress, or at risk of being in financial distress, and defined “financial distress”, and redesignated former Subsec. (b) as Subsec. (d) and substituted “additional conditions that constitute financial distress” for “financial and actuarial information to be filed by a provider ...” re criteria the commissioner may prescribe by regulation, effective July 1, 1999.



Section 17b-528 - (Formerly Sec. 17a-368). Documents required to be filed after first year of operation.

The registration of a facility pursuant to section 17b-521 shall remain effective unless withdrawn by the provider or unless the provider fails to file the documents specified in this section within one hundred and fifty days following the end of the first fiscal year of the provider in which such registration is filed. The provider shall file a revised disclosure statement including financial statements for its most recently ended fiscal year as required in section 17b-527, and its most recent entrance fees, occupancy charges and other charges as required in said section; and verification of the maintenance of escrow accounts as required pursuant to sections 17b-524 and 17b-525. The provider shall also file a narrative describing any material differences between the pro forma income statements filed pursuant to section 17b-522 and the actual results of operations during the most recently concluded fiscal year and describing any material differences between any estimates or projections made in the financial and actuarial information filed pursuant to section 17b-527 and the actual results of operations during the most recently concluded fiscal year. The fee for filings subsequent to an initial filing shall be prescribed by the commissioner in an amount not to exceed one hundred dollars. A provider, may, upon payment of said filing fee, revise its previously filed disclosure statement at any time if, in the opinion of the provider, revision is necessary to prevent the disclosure statement from containing a material misstatement of fact or from omitting to state a material fact required to be stated therein. Only the most recently filed statements shall be deemed current for purposes of sections 17b-520 to 17b-535, inclusive. The provider shall make any revised disclosure statement, whether filed pursuant to the requirements of this section or at the option of the provider, available at the facility for inspection by current residents of the facility during regular business hours.

(P.A. 86-252, S. 9, 17.)

History: Sec. 17-543 transferred to Sec. 17a-368 in 1991; Sec. 17a-368 transferred to Sec. 17b-528 in 1995.



Section 17b-529 - (Formerly Sec. 17a-369). Liability for violation, misstatement or omission.

(a) Any person who as, or on behalf of, a provider, enters into a contract for continuing care at a facility without having first delivered a disclosure statement meeting the requirements of section 17b-522 to the person contracting for the continuing care, or enters into a contract for continuing care at a facility with a person who has relied on a disclosure statement that omits to state a material fact required to be stated therein or necessary in order to make the statements made therein, in light of the circumstances under which they are made, not misleading, is liable to the person contracting for the continuing care for damages and repayment of all fees paid to the provider, facility or person, less the reasonable value of care and lodging provided to the resident by or on whose behalf the contract for continuing care was entered into prior to discovery of the violation, misstatement or omission or to the time the violation, misstatement or omission should reasonably have been discovered, together with interest thereon at the legal rate for judgments, and court costs and reasonable attorneys fees. An action to enforce liability pursuant to this section shall not be maintained unless brought within six years after the execution of the contract for continuing care giving rise to the liability.

(b) Liability under this section for any violation, misstatement or omission exists only if the provider or person liable knew or should have known of the violation, misstatement or omission.

(c) Nothing contained in sections 17b-520 to 17b-535, inclusive, shall be construed to limit the remedies a person has under any other provision of law.

(P.A. 86-252, S. 10, 17; P.A. 03-19, S. 47.)

History: Sec. 17-544 transferred to Sec. 17a-369 in 1991; Sec. 17a-369 transferred to Sec. 17b-529 in 1995; P.A. 03-19 made a technical change in Subsec. (b), effective May 12, 2003.



Section 17b-530 - (Formerly Sec. 17a-370). Penalty.

Any person who wilfully and knowingly violates any provision of sections 17b-520 to 17b-535, inclusive, shall be fined not more than ten thousand dollars or imprisoned for a period not to exceed one year, or both.

(P.A. 86-252, S. 11, 17.)

History: Sec. 17-545 transferred to Sec. 17a-370 in 1991; Sec. 17a-370 transferred to Sec. 17b-530 in 1995.



Section 17b-531 - (Formerly Sec. 17a-371). Investigations. Hearings. Injunctions. Action by Attorney General.

(a) The commissioner, or any agent authorized by the commissioner, may conduct investigations within or outside of this state as the commissioner deems necessary to determine whether any person has violated any provision regarding the registration, disclosure and escrow provisions relating to continuing-care contracts or any regulation adopted pursuant to section 17b-533 or to aid in the enforcement of sections 17b-520 to 17b-535, inclusive, or in the prescribing of regulations under said sections. The commissioner, or any agent authorized by the commissioner, shall have the power to conduct any inquiry, investigation or hearing pursuant to the provisions of this section relating to continuing-care contracts and shall have the power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or such agent having authority by law to issue such process may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any records and papers pursuant thereto, the commissioner or his agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the provider or the facility is located, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge, and upon appropriate order, to show cause why answer to such question or production of such records should not be made.

(b) If as the result of any investigation relating to continuing-care contracts, the commissioner determines that any provider has violated any provision of sections 17b-520 to 17b-535, inclusive, the commissioner may, notwithstanding the provisions of chapter 54, request the Attorney General to seek a temporary or permanent injunction and such other relief as may be appropriate to enjoin such provider from continuing such violation or violations. If the court determines that such violation or violations exist, it may grant such injunctive relief and such other relief as justice may require and may set a time period within which a provider shall comply with any such order. Any appeal taken from any permanent injunction granted under this section shall not stay the operation of such injunction unless the court is of the opinion that great and irreparable injury will be done by not staying the operation of such injunction. If the commissioner determines that any person has violated the provisions of sections 17b-520 to 17b-535, inclusive, the commissioner may request the Attorney General to seek restitution or damages and such other relief as may be appropriate on behalf of any person injured by such violation.

(P.A. 86-252, S. 12, 17; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-282, S. 3, 4.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 17-546 transferred to Sec. 17a-371 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; Sec. 17a-371 transferred to Sec. 17b-531 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-282 amended Subsec. (b) to allow the Attorney General to seek restitution, damages or other relief on behalf of any person injured by a violation of any provision of sections 17b-520 to 17b-535, inclusive, if the commissioner finds that any person has violated said provisions, effective July 1, 1999, and applicable to violations occurring on or after that date.



Section 17b-532 - (Formerly Sec. 17a-372). Appointment of receiver. Order to liquidate.

(a) If at any time the commissioner determines after notice to the provider and an opportunity for the provider to be heard, that: (1) A provider has failed to maintain the reserves required under sections 17b-524 and 17b-525, or has requested release of reserves held in escrow pursuant to section 17b-525 in an amount in excess of the amount permitted thereunder or authorized by the commissioner, or has failed to replace reserve funds as prescribed in section 17b-525, or (2) a provider has been or will be unable to meet the pro forma income or cash flow projections it previously filed which may endanger its ability to fully perform its obligations pursuant to contracts for continuing care, or (3) a provider is bankrupt or insolvent or in imminent danger of becoming bankrupt or insolvent; the commissioner may apply to the Superior Court for an order appointing a receiver to rehabilitate or liquidate a facility.

(b) An order to rehabilitate a facility shall direct the receiver to take possession of the property of the provider and to conduct the business thereof, including the employment of such managers or agents as the receiver may deem necessary, and to take such steps as the court may direct toward removal of the causes and conditions which made rehabilitation necessary.

(c) If, at any time, the court finds, upon petition of the commissioner or receiver or the provider, or on its own motion, that the objectives of an order to rehabilitate a provider have been accomplished and that the facility can be returned to the provider’s management without further jeopardy to the residents of the facility, creditors, owners of the facility, and to the public, the court may, upon a full report and accounting of the conduct of the facility’s affairs during the rehabilitation and of the facility’s current financial condition, terminate the rehabilitation and by order return the facility and its assets and affairs to the provider’s management.

(d) If, at any time, the receiver determines that further efforts to rehabilitate the provider would be useless, it may apply to the court for an order of liquidation.

(e) An order to liquidate a facility may be issued upon application of the commissioner or of the receiver whether or not there has been issued a prior order to rehabilitate the facility, shall act as a revocation of the registration of the facility under section 17b-521 and shall order the receiver to marshal and liquidate all of the provider’s assets located within this state.

(f) In applying for an order to rehabilitate or liquidate a facility, the commissioner shall give due consideration in the application to the manner in which the welfare of persons who have previously contracted with the provider for continuing care may be best served.

(g) An application for an order for rehabilitation under this section shall be denied or an order for rehabilitation vacated if the provider posts a bond, by a recognized surety authorized to do business in this state and executed in favor of the commissioner on behalf of persons who may be found entitled to a refund of entrance fees from the provider or other damages in the event the provider is unable to fulfill its contracts to provide continuing care at the facility, in an amount determined by the court to be equal to the reserve funding which would otherwise need to be available to fulfill such obligations.

(h) Subject to the approval of the court, the commissioner may assess reasonable costs and expenses incurred in the rehabilitation or liquidation of a facility against the provider.

(P.A. 86-252, S. 13, 17; P.A. 98-250, S. 26, 39.)

History: Sec. 17-547 transferred to Sec. 17a-372 in 1991; Sec. 17a-372 transferred to Sec. 17b-532 in 1995; P.A. 98-250 added Subsec. (h) re assessing costs and expenses, effective July 1, 1998.



Section 17b-533 - (Formerly Sec. 17a-373). Regulations.

The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of sections 17b-520 to 17b-535, inclusive, including the prescribing of the minimum amount of assets to be transferred or entrance fee which shall subject a continuing-care contract to the provisions of said sections.

(P.A. 86-252, S. 14, 17.)

History: Sec. 17-548 transferred to Sec. 17a-373 in 1991; Sec. 17a-373 transferred to Sec. 17b-533 in 1995.



Section 17b-534 - (Formerly Sec. 17a-374). Exemption from reserve escrow provisions for certain providers.

Any provider operating a facility in this state for which construction commenced prior to January 1, 1987, or which was constructed prior to said date shall not be obligated to meet the reserve escrow provisions of section 17b-525, or disclosure thereof, until January 1, 1988. Prior to June 30, 1987, such providers shall file with the commissioner a statement setting forth a plan to meet the provisions of said section by January 1, 1988.

(P.A. 86-252, S. 15, 17.)

History: Sec. 17-549 transferred to Sec. 17a-374 in 1991; Sec. 17a-374 transferred to Sec. 17b-534 in 1995.



Section 17b-535 - (Formerly Sec. 17a-375). Advisory committee.

There shall be an Advisory Committee on Continuing Care appointed by the commissioner. The advisory committee shall be comprised of professionals such as accountants, actuaries, and insurance representatives; representatives of the continuing-care industry; and others knowledgeable in the field of continuing care and familiar with the provisions of sections 17b-520 to 17b-535, inclusive. The advisory committee shall assist the continuing-care staff in its review and registration of functions, shall report to the commissioner on developments in the field, any special problems associated with continuing care, and concerns of providers and residents, and, when appropriate, shall recommend changes in relevant statutes and regulations.

(P.A. 86-252, S. 16, 17.)

History: Sec. 17-550 transferred to Sec. 17a-375 in 1991; Sec. 17a-375 transferred to Sec. 17b-535 in 1995.






Chapter 319jj - Medicare Assignment

Section 17b-550 - (Formerly Sec. 17a-390). Definitions.

As used in sections 17b-550 to 17b-554, inclusive:

(1) “Department” means the Department of Social Services;

(2) “Commissioner” means the Commissioner of Social Services;

(3) “Medicare assignment” means acceptance by a health care provider of the Medicare-determined reasonable charge as payment in full for services rendered to persons enrolled in the Medicare insurance program;

(4) “Income” means adjusted gross income as determined for purposes of the federal income tax plus any other income of such person not subject to federal taxation;

(5) “Program” means the Connecticut Medicare assignment program otherwise known as CONNMAP;

(6) “Resident” means a person legally domiciled within the state for a period of not less than one hundred eighty-three days immediately preceding the date of application for inclusion in the program. Mere seasonal or temporary residences within the state, of whatever duration, shall not constitute domicile;

(7) “Health care provider” means a person who provides care, treatment, service or equipment covered by Medicare Part B under Title XVIII of the Social Security Act, as amended.

(P.A. 87-356, S. 2, 10; P.A. 89-135, S. 2, 6; P.A. 93-262, S. 1, 87.)

History: P.A. 89-135 deleted obsolete definitions of “physician”, “state society”, “participating physician” and “Medicare intermediary”, added the definition of health care provider and substituted reference to health care providers for reference to physicians in definition of “Medicare assignment”; Sec. 17-560 transferred to Sec. 17a-390 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-390 transferred to Sec. 17b-550 in 1995.



Section 17b-551 - (Formerly Sec. 17a-391). Eligibility.

Eligibility for participation in the program shall be limited to a resident who is enrolled in Medicare Part B whose annual income does not exceed forty-three thousand five hundred sixty dollars or if such resident has a spouse, the combined income of such resident and his spouse does not exceed fifty-eight thousand seven hundred forty dollars. On January 1, 2014, and annually thereafter, the commissioner shall increase the income limit established under this subsection over that of the previous fiscal year to reflect the annual inflation adjustment in Social Security income, if any. Each such adjustment shall be determined to the nearest one hundred dollars.

(P.A. 87-356, S. 4, 10; P.A. 90-185; P.A. 13-234, S. 83.)

History: P.A. 90-185 substituted 165% for 150%; Sec. 17-562 transferred to Sec. 17a-391 in 1991; Sec. 17a-391 transferred to Sec. 17b-551 in 1995; P.A. 13-234 replaced provisions re annual income limit of 165 per cent of the income level established in ConnPACE program for resident and for combined income of resident and spouse with provisions re annual income limit of $43,560 for resident and $58,740 for combined income of resident and spouse and added provision re commissioner to annually increase income limit to reflect inflation adjustment, effective January 1, 2014.



Section 17b-552 - (Formerly Sec. 17a-392). Limitation of charges. Civil penalty. Regulations.

(a) A health care provider shall limit charges for care, treatment, service or equipment covered by Medicare Part B under Title XVIII of the Social Security Act, as amended, provided to a Medicare beneficiary who meets the eligibility requirements specified in section 17b-551, to the reasonable charge for the care, treatment, service or equipment provided as determined by the United States Secretary of Health and Human Services. No health care provider shall collect from such qualified beneficiary any amount in excess of the approved reasonable charge. Any violation of this subsection shall constitute grounds for the assessment of a civil penalty in accordance with subdivision (6) of subsection (a) of section 19a-17. Any complaint alleging a violation of this section shall be made to the Department of Public Health or the appropriate professional licensing board or commission.

(b) The Commissioner of Social Services shall adopt regulations in accordance with the provisions of chapter 54, necessary to administer the program and to determine eligibility in accordance with the provisions of section 17b-551.

(P.A. 87-356, S. 5, 10; 87-589, S. 35, 87; P.A. 89-135, S. 3, 6; P.A. 90-230, S. 26, 101; P.A. 91-190, S. 3, 9; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-234, S. 84.)

History: P.A. 87-589 made technical change in Subsec. (g); P.A. 89-135 removed language pertaining to the medical courtesy card program and added requirement for health care providers to limit charges to the amount specified by the Secretary of Health and Human Services and provided for the adoption of regulations; P.A. 90-230 substituted “Medicare assignment card” for “medical courtesy card” in Subsec. (f); Sec. 17-563 transferred to Sec. 17a-392 in 1991; P.A. 91-190 deleted former Subsecs. (c) to (e), inclusive, which had established an advisory committee for the Medicare assignment program and set forth its duties, including the submittal of an annual report to the department with findings and recommendations for modifications to the program, legislation or regulations, and relettered Subsec. (f) as Subsec. (c); P.A. 93-262 substituted commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17a-392 transferred to Sec. 17b-552 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-234 deleted former Subsec. (c) re acceptance of identification card for ConnPACE program, effective January 1, 2014.



Section 17b-553 - (Formerly Sec. 17a-393). Posting of policy relating to Medicare payments and processing.

Each health care provider who is assigned a Medicare provider number shall post in a prominent location a clearly legible sign stating his office policy related to Medicare payments and processing.

(P.A. 87-356, S. 6, 10; P.A. 89-135, S. 4, 6.)

History: P.A. 89-135 substituted “health care provider” for “physician”; Sec. 17-564 transferred to Sec. 17a-393 in 1991; Sec. 17a-393 transferred to Sec. 17b-553 in 1995.



Section 17b-554 - (Formerly Sec. 17a-394). Regulations.

The department may adopt emergency regulations, in accordance with chapter 54, to implement the provisions of sections 17b-550 to 17b-554, inclusive.

(P.A. 87-356, S. 8, 10.)

History: Sec. 17-565 transferred to Sec. 17a-394 in 1991; Sec. 17a-394 transferred to Sec. 17b-554 in 1995.






Chapter 319mm - Assistance to the Disabled

Section 17b-597 - Working persons with disabilities program. Eligibility. Regulations.

(a) The Department of Social Services shall establish and implement a working persons with disabilities program to provide medical assistance as authorized under 42 USC 1396a(a)(10)(A)(ii), as amended from time to time, to persons who are disabled and regularly employed.

(b) The Commissioner of Social Services shall amend the Medicaid state plan to allow persons specified in subsection (a) of this section to qualify for medical assistance. The amendment shall include the following requirements: (1) That the person be engaged in a substantial and reasonable work effort as determined by the commissioner and as permitted by federal law and have an annual adjusted gross income, as defined in Section 62 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, of no more than seventy-five thousand dollars per year; (2) a disregard of all countable income up to two hundred per cent of the federal poverty level; (3) for an unmarried person, an asset limit of ten thousand dollars, and for a married couple, an asset limit of fifteen thousand dollars; (4) a disregard of any retirement and medical savings accounts established pursuant to 26 USC 220 and held by either the person or the person’s spouse; (5) a disregard of any moneys in accounts designated by the person or the person’s spouse for the purpose of purchasing goods or services that will increase the employability of such person, subject to approval by the commissioner; (6) a disregard of spousal income solely for purposes of determination of eligibility; and (7) a contribution of any countable income of the person or the person’s spouse which exceeds two hundred per cent of the federal poverty level, as adjusted for the appropriate family size, equal to ten per cent of the excess minus any premiums paid from income for health insurance by any family member, but which does not exceed the maximum contribution allowable under Section 201(a)(3) of Public Law 106-170, as amended from time to time.

(c) The Commissioner of Social Services shall implement the policies and procedures necessary to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation. The commissioner shall define “countable income” for purposes of subsection (b) of this section which shall take into account impairment-related work expenses as defined in the Social Security Act. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 00-213, S. 1; P.A. 06-188, S. 27.)

History: P.A. 06-188 amended Subsec. (a) to substitute “42 USC 1396a(a)(10)(A)(ii)” for “Section 201(a)(1) of Public Law 106-170” re controlling federal authority, effective July 1, 2006.



Section 17b-598 - Waiver for persons unable to maintain work effort for involuntary reasons.

The Commissioner of Social Services shall seek a waiver from federal law to permit a person participating in the program established under section 17b-597 to remain eligible for medical assistance under the Medicaid program in the event such person is unable to maintain a work effort for involuntary reasons. No such person shall be required to make another application to determine continued eligibility for medical assistance under the Medicaid program. In order to remain eligible for such medical assistance, such person shall (1) request that such assistance be continued for a period not to exceed twelve months from the date of the involuntary loss of employment, and (2) maintain a connection to the workforce as determined by the commissioner during such period. At the end of the twelve-month period, such person shall meet the eligibility criteria for the Medicaid program, except that the commissioner shall disregard any assets specified in subdivisions (4) and (5) of subsection (b) of section 17b-597.

(P.A. 00-213, S. 4.)



Section 17b-599 - Cooperation with Social Security Administration re work incentive demonstration projects.

The Commissioner of Social Services shall cooperate with the Commissioner of the Social Security Administration with regard to any demonstration projects or experiments which the Commissioner of the Social Security Administration is authorized to operate in accordance with Title III of Public Law 106-170, as amended from time to time.

(P.A. 00-213, S. 5.)



Section 17b-600 - (Formerly Sec. 17-109). Optional state supplementation program. Eligibility.

The Commissioner of Social Services shall administer a program of optional state supplementation as provided for by Title XVI of the Social Security Act, as amended, and shall administer the program in accordance with the requirements provided therein. In accordance with the requirements of Title XVI of said Social Security Act, optional state supplementation may be provided to aged, blind and disabled individuals who receive supplemental security income benefits or who would be eligible to receive such benefits except for income, provided that any applicant or recipient of optional state supplementation shall be ineligible for such supplementary assistance if such person has made, within twenty-four months prior to the date of application for such aid, an assignment or transfer or other disposition of property for less than fair market value, for the purpose of establishing eligibility for benefits or assistance under this section, provided ineligibility because of such disposition shall continue only for either (1) twenty-four months after the date of disposition, or (2) that period of time from date of disposition over which the fair market value of such property, less any consideration received in exchange for its disposition, together with all other income and resources, would furnish support on a reasonable standard of health and decency, whichever period is shorter, except that in any case where the uncompensated value of disposed of resources exceeds twelve thousand dollars, the Commissioner of Social Services shall provide for a period of ineligibility based on the uncompensated value which exceeds twenty-four months. Any disposition shall be presumed to have been made for the purpose of establishing eligibility for benefits or assistance unless the individual furnishes convincing evidence to establish that the transaction was exclusively for some other purpose or the disposition was made to a trust that complies with Section 1917(d)(4) of the Social Security Act, 42 USC 1396p(d)(4), as from time to time amended, and (A) the individual resides in a residential care home, as defined in subdivision (17) of subsection (a) of section 19-13-D6 of the regulations of Connecticut state agencies or resides in the facility established by New Horizons, Inc. pursuant to section 19a-507; (B) the individual’s available income, as defined in section 5000.01 of the department’s uniform policy manual (i) exceeds three hundred per cent of the maximum Supplemental Security Income program benefit for an individual, and (ii) is below the private rate for the residential care home in which the individual resides or for the facility established by New Horizons, Inc., as applicable; (C) the trust is funded solely with the excess income described in subparagraph (B) of this subdivision; and (D) the trust provides that the state will receive, after repayment of Medicaid assistance paid to or on behalf of the individual as set forth in Section 1917(d)(4) of the Social Security Act, all amounts remaining in the trust upon the death of such individual up to an amount equal to the total state supplemental assistance paid on behalf of the individual under this section. The commissioner shall disregard all excess income used to fund such a trust in determining eligibility for the program of optional state supplementation. Property which is exempted from consideration in determining the financial eligibility of an individual for benefits or assistance, such as a house in which the individual resides, shall not be subject to the provisions of this section regarding transfers of property if such property is disposed of while an individual is receiving benefits or assistance under this section. The program of optional state supplementation shall be administered in accordance with regulations to be adopted by the Department of Social Services, which regulations shall be consistent with the requirements of Title XVI of the Social Security Act pertaining to programs of optional state supplementation. Until such time as regulations are adopted by the department governing the program of optional state supplementation, the department is authorized to administer said program in accordance with the regulations and departmental policy manual provisions applicable to the aid to the elderly, aid to the blind and aid to the disabled programs, which regulations and policy manual provisions shall be fully applicable to the program of optional state supplementation, except that in no event shall optional state supplementation be given to persons who either are not recipients of federal supplemental security income benefits or are not persons who, except for income, would be eligible for supplemental security income benefits.

(1949 Rev., S. 2866; 1949, 1951, 1953, S. 1601d; 1957, P.A. 198; 1959, P.A. 627; 1961, P.A. 134; 383, S. 2; 1963, P.A. 69, S. 2; 1967, P.A. 302; 1969, P.A. 297; 1972, P.A. 61; June, 1972, P.A. 1, S. 13; P.A. 73-39, S. 2; P.A. 80-469, S. 2; P.A. 81-214, S. 1; P.A. 83-84, S. 1; P.A. 87-390, S. 2, 4; 87-589, S. 60, 87; P.A. 93-262, S. 1, 87; P.A. 09-73, S. 1.)

History: 1959 act added proviso to Subdiv. (e) eliminating former 3-year requirement for assignment or transfer; 1961 acts deleted 1-year residence requirement for eligibility and exception for inmate of almshouse and added provision in Subdiv. (d) that persons whose eligibility is based on having attained age 65 would be eligible for medical institutional care for 42 days; 1963 act added requirement for considering other income and resources in Subdiv. (e); 1967 act removed provision added to Subdiv. (d) in 1961 and added disqualification of being less than 65 in lieu thereof; 1969 act substituted “community correctional center” for “jail”; 1972 acts restated exception in Subdiv. (d) and deleted restriction on eligibility to those 65 or older in excepted institutions; P.A. 73-39 added 7-year limitation relative to property disposition in Subdiv. (e); P.A. 80-469 reduced limitation in Subdiv. (e) to 1 year, referred to disposition of property “for less than fair value” rather than “without reasonable consideration” and clarified duration of ineligibility; P.A. 81-214 increased period of ineligibility in Subdiv. (e) from 1 year to 24 months, revised Subpara. (1) so that ineligibility continues for 24 months after date of “disposition” rather than “application”, added exception re cases where uncompensated value exceeds $12,000, deleted provision allowing commissioner to provide assistance for persons otherwise ineligible under Subdiv. (e) when there is reasonable likelihood of recovering against the transferee pursuant to Sec. 17-83l, added provisions re presumption of transfer to establish eligibility and re circumstances under which exempt property is subject to provisions of Subdiv. (e); P.A. 83-84 specified applicability to assistance awards “under this chapter”; P.A. 87-390 rewrote the section to change the program from old age assistance to optional state supplementation, changed the eligibility criteria and added the provisions on regulations; P.A. 87-589 required that income maintenance commissioner administer optional supplementation program by substituting “shall” for “may”; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-109 transferred to Sec. 17b-600 in 1995; P.A. 09-73 added provisions requiring commissioner to disregard disposition of assets to a trust in certain circumstances when determining eligibility for optional state supplementation and made a technical change, effective July 1, 2009.

Cited. 168 C. 336; 172 C. 292. “Transfer-of-assets” rule violates supremacy clause of the federal constitution by presuming assets are available to welfare recipients which are in fact not available. 176 C. 57. Cited. 211 C. 323.

Cited. 32 CS 523.

Mother who relinquished life interest in property to sons in return for their agreement to support her “until she dies” held ineligible for old age assistance. 4 Conn. Cir. Ct. 338–343. Cited. 6 Conn. Cir. Ct. 354.

Annotation to present section:

Trial court properly determined that special needs trust established by plaintiff for the benefit of her son is an asset that department could take into account in determining the son’s eligibility for state supplemental assistance benefits; since federal law permits an optional state-funded and state-administered benefits program to adopt eligibility criteria that are more stringent than those that govern the parallel federal program, department’s eligibility rules are consistent with federal law. 82 CA 877.



Section 17b-600a - Additional financial assistance for persons with severe physical disabilities who require transfer assistance. Regulations.

(a) The Commissioner of Social Services shall, within available appropriations, establish a pilot program to provide additional financial benefits for persons with severe physical disabilities (1) who are unable to transfer independently in the event of an emergency, (2) who apply for or receive aid under the state supplement program, and (3) who reside with individuals who provide transfer assistance to such persons. Benefits shall be provided under the program only if the individual providing such transfer assistance is not related to the person with a severe physical disability. Under the program, payments shall be made in an amount equal to the amount of the increased benefit the person would receive under the state supplement program if the individual providing such transfer assistance were not living with the person with a severe physical disability. For the purposes of this section, “transfer assistance” means help provided to a person with a severe physical disability by an individual who physically lifts such person or utilizes a hoyer lift, transfer board or other device in order to move such person between surfaces or to or from a bed, chair or wheelchair within such person’s residence.

(b) The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to administer the program established under subsection (a) of this section. Said commissioner may implement the program until January 1, 2002, while in the process of adopting such regulations, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation.

(June Sp. Sess. P.A. 00-2, S. 1, 53.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000.



Section 17b-601 - (Formerly Sec. 17-109a). Program recipients residing in residential care homes. Regulations.

The Commissioner of Social Services shall adopt regulations in accordance with the provisions of chapter 54 establishing the method by which payments are made for recipients of the state supplement program who are residents of licensed residential care homes, as defined in section 19a-490. Such regulations shall provide for the safeguarding of residents’ personal funds with respect to any homes that handle such funds. Regulations concerning payment to residents shall provide for payment to the recipient for the period during which the recipient makes the home his residence, without regard to periods during which the recipient is absent, provided the recipient can reasonably be expected to return to the home before the end of the month following the month in which the recipient leaves the home. Any retroactive adjustment to the rate of such a home by the commissioner that results in money due to such home shall be made to such home directly, and any such adjustment that results in an overpayment to the home shall be paid by the home to the department. The commissioner shall continue to make payments to licensed residential care homes in accordance with reserved bed regulations until the effective date of the regulations adopted pursuant to this section.

(P.A. 87-178, S. 2; P.A. 93-262, S. 1, 87; P.A. 97-112, S. 2.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-109a transferred to Sec. 17b-601 in 1995; P.A. 97-112 replaced “homes for the aged” with “residential care homes”.



Section 17b-602 - (Formerly Sec. 17-116). Eligibility of applicant having life care contract.

Assistance shall be given under the provisions of sections 17b-600 to 17b-604, inclusive, to any otherwise eligible person in any boarding home or institution although he is being cared for under a life contract or agreement authorized by the bylaws of such home or institution, in the same manner as if there were no contract or agreement; provided (a) the contract or agreement was entered into and such care commenced prior to April 3, 1957, and has continued to the time of application by such person for assistance; (b) the contract or agreement is with a charitable institution which operates a home or institution in this state which is tax-exempt; (c) the person is, at the time of application, a resident of such home or institution in this state in accordance with such contract or agreement; (d) the consideration transferred, conveyed or paid over to such home or institution by such person or in his behalf would have been used up prior to the date of application for assistance at a monthly rate of seventy-five dollars and, if such consideration has not been used up at such rate, such person shall not be eligible for assistance until the consideration has been exhausted in accordance with such rate; and (e) the income of such home or institution from endowments or contributions is insufficient to permit continued performance of the contract or agreement. Awards shall be granted to persons eligible hereunder in an amount not exceeding the rate set by the commissioner for care in comparable facilities, less the per capita share of such income of the home or institution, provided the resources of each applicant or beneficiary shall also be taken into consideration.

(1955, S. 1602d; 1957, P.A. 24, S. 1.)

History: Sec. 17-116 transferred to Sec. 17b-602 in 1995.

Beneficiaries of a “life care contract” are entitled to assistance under federal law unless contract is an asset actually available to them (dicta). 176 C. 57.

Beneficiary of life support agreement executed by her children not eligible for medical assistance for the aged. 4 Conn. Cir. Ct. 338, 342, 343.



Section 17b-602a - Waiver for community-based services program for persons with psychiatric disabilities. Report.

(a) The Department of Social Services, in consultation with the Department of Mental Health and Addiction Services, may seek approval of an amendment to the state Medicaid plan or a waiver from federal law, whichever is sufficient and most expeditious, to establish and implement a Medicaid-financed home and community-based program to provide community-based services and, if necessary, housing assistance, to adults with severe and persistent psychiatric disabilities being discharged or diverted from nursing home residential care.

(b) On or before January 1, 2007, and annually thereafter, the Commissioner of Social Services, in consultation with the Commissioner of Mental Health and Addiction Services, shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a, on the status of any amendment to the state Medicaid plan or waiver from federal law pursuant to subsection (a) of this section and on the establishment and implementation of the program authorized under said subsection (a).

(P.A. 06-188, S. 32; P.A. 11-215, S. 10.)

History: P.A. 06-188 effective May 26, 2006; P.A. 11-215 amended Subsec. (a) by deleting requirement that commissioner consult with Community Mental Health Strategy Board.



Section 17b-603 - (Formerly Sec. 17-124). Incapable applicant.

If the commissioner determines that an applicant or beneficiary is incapable of taking care of himself or his money, he may order the payment of the award to a legally appointed conservator of such applicant or beneficiary.

(1949 Rev., S. 2877.)

History: Sec. 17-124 transferred to Sec. 17b-603 in 1995.



Section 17b-604 - (Formerly Sec. 17-134). Reciprocal agreements.

The commissioner is authorized to enter into reciprocal agreements with other states under the provisions of sections 17b-600 to 17b-604, inclusive.

(1949 Rev., S. 2889.)

History: Sec. 17-134 transferred to Sec. 17b-604 in 1995.



Section 17b-605 - (Formerly Sec. 17-581). Personal care assistance program.

Section 17b-605 is repealed, effective August 15, 2002.

(P.A. 79-523, S. 1, 4; P.A. 85-318, S. 1, 2; P.A. 88-156, S. 3; 88-230, S. 1, 12; P.A. 89-7, S. 2, 4; 89-144, S. 4; P.A. 90-192, S. 1, 2; 93-262, S. 1, 87; P.A. 95-266, S. 4; P.A. 00-213, S. 2; May 9 Sp. Sess. P.A. 01-7, S. 110.)



Section 17b-605a - Personal care assistance program for persons eighteen years of age or older with disabilities and persons eligible for medical assistance. Transition upon attaining age of sixty-five.

(a) The Commissioner of Social Services shall seek a waiver from federal law to establish a personal care assistance program for persons eighteen years of age or older with disabilities funded under the Medicaid program. Such a program shall be limited to a specified number of slots available for eligible program recipients and shall be operated by the Department of Social Services within available appropriations. Such a waiver shall be submitted to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services in accordance with section 17b-8 no later than January 1, 1996.

(b) The Commissioner of Social Services shall amend the waiver specified in subsection (a) of this section to enable persons eligible for or receiving medical assistance under section 17b-597 to receive personal care assistance. Such amendment shall not be subject to the provisions of section 17b-8 provided such amendment shall consist only of modifications necessary to extend personal care assistance to such persons.

(c) On and after April 1, 2013, upon attaining sixty-five years of age, any person served under such program shall be transitioned to the Connecticut home-care program for the elderly, established under section 17b-342.

(P.A. 95-292, S. 1, 2; P.A. 00-213, S. 3; P.A. 06-188, S. 8; June 12 Sp. Sess. P.A. 12-1, S. 14.)

History: P.A. 95-292 effective July 6, 1995; P.A. 00-213 designated existing provisions as Subsec. (a), making a technical change therein, and added new Subsec. (b) re amendment of waiver specified in Subsec. (a) to enable persons eligible for or receiving medical assistance under Sec. 17b-597 to receive personal care assistance; P.A. 06-188 amended Subsec. (a) by removing the upper age limit of 64 re eligibility for services under the program, effective July 1, 2006; June 12 Sp. Sess. P.A. 12-1 added Subsec. (c) re transition to the Connecticut home-care program for the elderly, effective July 1, 2012.



Section 17b-605b - Community-based services program for persons with disabilities. Eligibility. Regulations.

(a) The Commissioner of Social Services, within available appropriations, may establish and operate a community-based services program for persons with disabilities (1) who are between the ages of eighteen and sixty-four years, and (2) who meet the eligibility requirements specified in sections 17b-4(a)-1 to 17b-4(a)-6, inclusive, of the regulations of Connecticut state agencies. Such eligibility requirements with respect to income and assets shall not apply to persons eligible for medical assistance under section 17b-597 who were receiving community-based services on October 1, 2000.

(b) The Commissioner of Social Services shall determine whether a person eligible for medical assistance under section 17b-597 who is receiving community-based services on October 1, 2000, is eligible for personal care assistance under section 17b-605a. Such person shall not qualify for community-based services in the event such person may be enrolled in the personal care assistance program at the time such person is disqualified from receiving community-based services.

(c) The Commissioner of Social Services shall implement the policies and procedures necessary to carry out the provisions of subsection (a) of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 00-213, S. 6.)



Section 17b-606 - (Formerly Sec. 17-606). Department as lead agency for services to persons with physical or mental disabilities. Connecticut Council for Persons with Disabilities. Interagency management committee.

(a) The Department of Social Services shall be the lead agency for services to persons with physical or mental disabilities and shall coordinate the delivery of such services by all state agencies servicing persons with disabilities.

(b) Not later than September 30, 1988, the Commissioner of Social Services shall appoint a Connecticut Council for Persons with Disabilities to advise the Department of Social Services in carrying out its duties pursuant to the provisions of subsection (a) of this section. The council shall be composed of seventeen members, a majority of whom shall be persons with disabilities. The council shall establish its own rules and shall meet at least quarterly.

(c) There shall be established an interagency management committee for services to persons with disabilities. The committee shall be composed of the commissioners, or their designees, of each state agency that provides services to persons with disabilities. The committee shall monthly review and evaluate services to persons with disabilities and shall develop a policy under which state agencies may enter into contracts with other state agencies for the delivery of services to persons with disabilities. The first meeting of the committee shall be convened by the Commissioner of Social Services.

(P.A. 88-309, S. 1, 6; P.A. 93-262, S. 1, 87.)

History: Sec. 17-31uu transferred to Sec. 17-606 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-606 transferred to Sec. 17b-606 in 1995.

Cited. 39 CA 216.



Section 17b-607 - (Formerly Sec. 17-606a). Assistive Technology Revolving Fund. Assistive technology evaluation and training services.

(a) The Commissioner of Rehabilitation Services is authorized to establish and administer a fund to be known as the Assistive Technology Revolving Fund. Said fund shall be used by said commissioner to make loans to persons with disabilities, senior citizens or the family members of persons with disabilities or senior citizens for the purchase of assistive technology and adaptive equipment and services. Each such loan shall be made for a term of not more than ten years. Any loans made under this section after July 1, 2013, shall bear interest at a fixed rate not to exceed six per cent. Said commissioner is authorized to expend any funds necessary for the reasonable direct expenses relating to the administration of said fund. Said commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the purposes of this section.

(b) The State Bond Commission shall have power from time to time to authorize the issuance of bonds of the state in one or more series in accordance with section 3-20 and in a principal amount necessary to carry out the purposes of this section, but not in excess of an aggregate amount of one million dollars. All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times, not exceeding five years from their respective dates, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith. The proceeds of the sale of such bonds shall be deposited in the Assistive Technology Revolving Fund created by this section. Such bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due. Accordingly, and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made and the Treasurer shall pay such principal and interest as the same become due. Net earnings on investments or reinvestments of proceeds, accrued interest and premiums on the issuance of such bonds, after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, shall be deposited in the General Fund of the state.

(c) The Connecticut Tech Act Project, within the Department of Rehabilitation Services and as authorized by 29 USC 3001, may provide assistive technology evaluation and training services upon the request of any person or any public or private entity, to the extent persons who provide assistive technology services are available. The project may charge a fee to any person or entity receiving such assistive technology evaluation and training services to reimburse the department for its costs. The Commissioner of Rehabilitation Services shall establish fees at reasonable rates that will cover the department’s direct and indirect costs.

(May Sp. Sess. P.A. 92-7, S. 26, 36; P.A. 93-262, S. 1, 87; June Sp. Sess. P.A. 93-1, S. 26, 45; P.A. 13-7, S. 3; 13-234, S. 108.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsec. (b) to increase bond authorization from $500,000 to $1,000,000, effective July 1, 1994; Sec. 17-606a transferred to Sec. 17b-607 in 1995; P.A. 13-7 amended Subsec. (a) to replace “Commissioner of Social Services” with “Commissioner of Rehabilitation Services”, to add provision requiring fund to be used to make loans to senior citizens or family members of persons with disabilities and senior citizens, to add provision requiring funds to be used for loans for assistive technology and adaptive services, to change maximum loan term from 5 years to 10 years, to replace provision re interest to be determined in accordance with Sec. 3-20(t) with provision re loans made after July 1, 2013, to bear interest at fixed rate not to exceed 6 per cent and to add reference to chapter 54 re adoption of regulations, effective July 1, 2013; P.A. 13-234 made identical changes as P.A. 13-7 in Subsec. (a) and added Subsec. (c) re Connecticut Tech Act Project, effective July 1, 2013.



Section 17b-608 - (Formerly Sec. 17-608). Persons with disabilities. Definition.

For the purposes of sections 17b-609 and 17b-610, “persons with disabilities” shall mean persons having disabilities which (1) are attributable to a mental or physical impairment or a combination of mental and physical impairments; (2) are likely to continue indefinitely; (3) result in functional limitations in one or more of the following areas of major life activity: Self care, receptive and expressive language, learning, mobility, self-direction, capacity for independent living or economic self-sufficiency; and (4) reflect the person’s need for a combination and sequence of special, interdisciplinary or generic care, treatment or other services which are of lifelong or extended duration and individually planned and coordinated.

(P.A. 89-189, S. 1, 4.)

History: Sec. 17-608 transferred to Sec. 17b-608 in 1995.



Section 17b-609 - (Formerly Sec. 17-609). Plan for providing community-based residential facilities and supported employment for persons with disabilities.

The Department of Social Services, as lead agency for services to persons with physical and mental disabilities pursuant to section 17b-606, shall, within available appropriations, develop a plan for providing community-based residential facilities and supported employment for persons with disabilities. The plan shall provide for services including, but not limited to, education and training programs, social services, transportation, housing and recreation programs. The plan shall document the public and private providers of services to persons with disabilities, barriers to the delivery of such services and the population of persons with disabilities for whom access to such services are unavailable or inadequate. The plan shall recommend methods of interagency coordination and outreach that will maximize the services available to persons with disabilities and ensure linkage between the needs of persons with disabilities and the services of state agencies. The plan shall include a projected budget and a schedule for implementation. The plan shall be submitted, on or before January 1, 1990, to the Division of Human Resources Planning of the Office of Policy and Management and the committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services.

(P.A. 89-189, S. 2, 4; 89-354, S. 20, 21; P.A. 93-262, S. 1, 87.)

History: P.A. 89-354 amended original act to add reference to housing programs; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-609 transferred to Sec. 17b-609 in 1995.



Section 17b-610 - (Formerly Sec. 17-610). Assessment of needs of business community by Department of Social Services and Labor Department. Report.

The Department of Social Services, as lead agency for persons with mental and physical disabilities pursuant to section 17b-606, shall, in conjunction with the Labor Department, provide ongoing assessment of the needs of the business community and the ways persons with disabilities could fill such needs and shall assess skills needed by businesses, necessary training, available jobs, specific work sites and the programs offered by technical high schools and comprehensive high schools. The Department of Social Services shall report its progress on or before January 15, 1990, and annually thereafter, to the committee of the General Assembly having cognizance of matters relating to human services.

(P.A. 89-189, S. 3, 4; P.A. 93-262, S. 1, 87; P.A. 12-116, S. 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-610 transferred to Sec. 17b-610 in 1995; (Revisor’s note: In 1997 references to “Department of Labor” were replaced editorially by the Revisors with references to “Labor Department” for consistency with customary statutory usage); pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 17b-611 - (Formerly Sec. 17-616). Subsidized nongroup health insurance product for disabled persons.

(a) The Commissioner of Social Services, after consultation with the Commissioner of Public Health, may contract with an insurer, within available appropriations, to provide a subsidized nongroup health insurance product for disabled persons who would be eligible to receive supplemental security income benefits except for income and who have incomes above the eligibility limit for Medicaid and under two hundred per cent of the federal poverty level. The contract shall include a sliding fee schedule based on income for premiums and shall provide for the setting of premiums at a level to cover twenty per cent of program costs. The contract shall provide for the use of mechanisms to control costs.

(b) The contract shall provide the same benefits as are provided under contracts issued pursuant to sections 38a-505, 38a-546, 38a-551 to 38a-559, inclusive, except mental and nervous disorders shall be covered in accordance with section 38a-514.

(c) The commissioner shall establish an outreach program to ensure that eligible persons are aware of the health insurance available pursuant to this section.

(d) The commissioner may adopt regulations in accordance with the provisions of chapter 54 for purposes of this section.

(P.A. 90-134, S. 8, 28; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-2, S. 77, 165.)

History: P.A. 90-134, S. 8 effective July 1, 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; Sec. 17-616 transferred to Sec. 17b-611 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to make a technical change, effective July 1, 1997.



Section 17b-612 - (Formerly Sec. 17-624). Disabled students transition program.

The Department of Rehabilitation Services shall establish a program to assist disabled public school students in preparing for and obtaining competitive employment and to strengthen the linkage between vocational rehabilitation services and public schools. Under the program, the Department of Rehabilitation Services shall provide, within the limits of available appropriations, vocational evaluations and other appropriate transitional services and shall provide vocational rehabilitation counselors to school districts throughout the state. The counselors shall, if requested, assist those persons planning in-school skill development programs. The counselors shall, with planning and placement team members, develop transition plans and individual education and work rehabilitation plans for disabled students who will no longer be eligible for continued public school services. Students whose termination date for receipt of public school services is most immediate shall be given priority.

(P.A. 86-360, S. 1, 2; P.A. 89-237, S. 2, 5, 11; 89-354, S. 15, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 54; June 12 Sp. Sess. P.A. 12-1, S. 66; P.A. 13-7, S. 4.)

History: P.A. 89-237 changed the program from a three-year pilot to a permanent program, provided that counselors be placed in school districts selected by the division of vocational rehabilitation, deleted obsolete provision re report to general assembly due January 15, 1989, and made a technical change (Revisor’s note: The term “division of vocational rehabilitation” was changed editorially by the Revisors to “bureau of rehabilitation services” when P.A. 89-237 was merged with P.A. 89-354 to reflect the name change in section 5 of P.A. 89-354); P.A. 89-354 changed pilot program to continuing program, changed division of vocational services to bureau of rehabilitation services, changed responsibilities of program from state board of education to department of human resources and added the school district of Norwich to section and deleted obsolete study report, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-99e transferred to Sec. 17-624 in 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-624 transferred to Sec. 17b-612 in 1995; P.A. 11-44 replaced “Department of Social Services” and “Bureau of Rehabilitation Services” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-7 replaced provision re placement of vocational rehabilitation counselors in specified school districts with provision re rehabilitation counselors to be provided to school districts throughout the state, effective July 1, 2013.



Section 17b-613 - (Formerly Sec. 17-625). Definitions.

As used in sections 17b-613 to 17b-615, inclusive:

(1) “Center for independent living” means a consumer-controlled, community-based, nonprofit corporation which provides consumers or their families with independent living services, as identified by community residents with disabilities and service providers. A center shall provide program information to all community residents about the needs of people with disabilities. Personal care attendant services arranged for or provided by independent living centers shall not be required to be licensed or certified;

(2) “Independent living services” shall include, but not be limited to, advocacy, peer counseling, independent living skills assessment, counseling and training information and referral, and other programs and services which would promote the independence, productivity and quality of life for people with disabilities;

(3) “Consumer” means an individual with a severe physical or mental impairment whose ability to function independently in the family or community or whose ability to obtain, maintain or advance in employment is substantially limited and for whom the delivery of independent living services will improve the ability to function, continue functioning, or move toward functioning independently in the family or community or to continue in employment, respectively;

(4) “Consumer-controlled” means that at least fifty-one per cent of the members of the board of directors of a center for independent living are consumers.

(P.A. 87-563, S. 1, 5; P.A. 95-355, S. 7.)

History: Sec. 10-4i transferred to Sec. 17-625 in 1993; Sec. 17-625 transferred to Sec. 17b-613 in 1995; P.A. 95-355 changed “independent living center” to “center for independent living” and redefined “consumer”.



Section 17b-614 - (Formerly Sec. 17-626). State-wide network of independent living centers.

(a) The Department of Rehabilitation Services shall establish and maintain a state-wide network of centers for independent living.

(b) Not more than five per cent of the amount appropriated in any fiscal year for the purposes of this section may be used by the Department of Rehabilitation Services to provide state-wide administration, evaluation and technical assistance relating to the implementation of this section.

(P.A. 87-563, S. 2, 5; P.A. 89-354, S. 2, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 95-355, S. 8; P.A. 11-44, S. 55; June 12 Sp. Sess. P.A. 12-1, S. 67.)

History: P.A. 89-354 changed name of division of rehabilitation services to bureau of rehabilitation services and transferred the bureau from the department of education to the department of human resources, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to sixty days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit; i.e. July 1, 1991; Sec. 10-4j transferred to Sec. 17-626 in 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-626 transferred to Sec. 17b-614 in 1995; P.A. 95-355 amended Subsec. (a) by changing the reference to “independent living centers” to “centers for independent living”; P.A. 11-44 amended Subsec. (a) by replacing “Bureau of Rehabilitation Services within the Department of Social Services” with “Bureau of Rehabilitative Services” and amended Subsec. (b) by replacing “Department of Social Services” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 17b-615 - (Formerly Sec. 17-627). State-wide Independent Living Council.

(a) The Governor shall appoint a state-wide Independent Living Council, in accordance with Title VII of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time.

(b) The council shall meet regularly with the Commissioner of Rehabilitation Services and shall perform the following duties: (1) Issue an annual report by January first, with recommendations regarding independent living services and centers, to the Governor and the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to human services, and (2) consult with, advise and make recommendations to the Department of Rehabilitation Services concerning independent living and related policy, management and budgetary issues.

(c) Council members who are consumers shall be reimbursed for expenses incurred in the performance of their duties as council members.

(P.A. 87-563, S. 3, 5; P.A. 89-144, S. 3; 89-354, S. 3, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 95-355, S. 9; P.A. 11-44, S. 56; June 12 Sp. Sess. P.A. 12-1, S. 68.)

History: P.A. 89-144 amended Subsec. (a) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 89-354 changed responsibility of section from the director of division of rehabilitation services to the commissioner of human resources, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-4k transferred to Sec. 17-627 in 1993 and reference to Sec. 10-4i changed to 17-625 to reflect its transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-627 transferred to Sec. 17b-615 in 1995; P.A. 95-355 replaced the Independent Living Advisory Council with a state-wide Independent Living Council to be appointed by the Governor in accordance with Title VII of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time; P.A. 11-44 amended Subsec. (b) by replacing “Bureau of Rehabilitation Services” and “department” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by replacing “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services” and replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 17b-616 - (Formerly Sec. 17-582). Family support grant program.

(a) As used in this section:

(1) “Child with a disability” means any child who is developmentally disabled as defined in 42 USC 6001(7), except a child with intellectual disability.

(2) “Family applicant” means any parent or other family member who resides in the same household as a child with a disability and who has primary responsibility for providing continuous care to the child.

(3) “Family support” means the monthly payment given to a family applicant pursuant to this section and the regulations adopted by the Commissioner of Social Services for the family support grant program.

(b) There is established within the Department of Social Services a family support grant program for the express purpose of providing family support to a family applicant, as defined in subsection (a) of this section.

(c) The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, necessary to establish and implement the family support grant program and to authorize the payment of family support to the family applicant eligible under the terms of this program. The regulations shall include but not be limited to the following areas: (1) The establishment of eligibility criteria for the qualification of the family applicant for family support under this section; (2) the establishment of eligibility criteria for the qualification of a child with a disability; (3) the establishment of a periodic review of the appropriate use of family support to be conducted semiannually by the department.

(d) A family applicant of a child with a disability found eligible by the Commissioner of Social Services pursuant to this section and the regulations adopted thereunder, shall be eligible to receive family support in an amount to be determined by the commissioner.

(P.A. 81-389, S. 1–4, 7; P.A. 87-268, S. 1, 2; P.A. 88-156, S. 4; P.A. 89-7, S. 3, 4; May Sp. Sess. P.A. 92-2, S. 3, 6; P.A. 93-262, S. 1, 87; P.A. 13-139, S. 26.)

History: P.A. 87-268 made numerous changes to the program including making the program permanent, changing the subsidy from a “monthly” to an “annual” subsidy, removing some requirements for regulations, removing Subsec. (d) on returning the handicapped child to the custody of the state and replacing it with the appeal provision and making technical changes; P.A. 88-156 substituted reference to Sec. 17-31rr and Sec. 17-31ss re appeals for reference to Sec. 4-183; P.A. 89-7 deleted former Subsec. (d) re appeals under Secs. 17-31rr and 17-31ss and relettered Subsec. (e) accordingly; Sec. 17-31n transferred to Sec. 17-582 in 1991; May Sp. Sess. P.A. 92-2 substantially revised provisions eliminating the parent subsidy aid program and establishing the family support grant program; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-582 transferred to Sec. 17b-616 in 1995; P.A. 13-139 amended Subsec. (a)(1) to redefine “child with a disability” by substituting “intellectual disability” for “mental retardation”.



Section 17b-617 - Pilot program to provide home care services to disabled persons.

(a) The Commissioner of Social Services shall, within available appropriations, establish and operate a state-funded pilot program to allow not more than fifty persons with disabilities (1) who are age eighteen to sixty-four, inclusive, (2) who are inappropriately institutionalized or at risk of inappropriate institutionalization, and (3) whose assets do not exceed the asset limits of the state-funded home care program for the elderly, established pursuant to subsection (i) of section 17b-342, to be eligible to receive the same services that are provided under the state-funded home care program for the elderly. At the discretion of the Commissioner of Social Services, such persons may also be eligible to receive services that are necessary to meet needs attributable to disabilities in order to allow such persons to avoid institutionalization.

(b) Any person participating in the pilot program whose income exceeds two hundred per cent of the federal poverty level shall contribute to the cost of care in accordance with the methodology established for recipients of medical assistance pursuant to sections 5035.20 and 5035.25 of the department’s uniform policy manual.

(c) The annualized cost of services provided to an individual under the pilot program shall not exceed fifty per cent of the weighted average cost of care in nursing homes in the state.

(d) If the number of persons eligible for the pilot program established pursuant to this section exceeds fifty persons or if the cost of the program exceeds available appropriations, the commissioner shall establish a waiting list designed to serve applicants by order of application date.

(June Sp. Sess. P.A. 07-2, S. 29; P.A. 08-88, S. 1.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; P.A. 08-88 amended Subsec. (a)(3) to replace former asset limits of program with asset limits of the state-funded home care program for the elderly, effective July 1, 2008.



Section 17b-650 - (Formerly Sec. 17-660). Vocational rehabilitation; definitions.

As used in sections 17b-650 to 17b-663, inclusive, and sections 10-298b and 10-298c:

(1) “Person with a disability” means any individual with a disability, excluding blindness, as such term is applied to Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time;

(2) “Vocational rehabilitation service” means any goods and services necessary to render a person with a disability employable, in accordance with Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time;

(3) “Community rehabilitation program” means a program that provides directly for or facilitates the provision of vocational rehabilitation services to persons with disabilities, as defined in the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time;

(4) “Products are made or manufactured by or services are provided by persons with disabilities” if not less than seventy-five per cent of the hours of direct labor required for such products or services are performed by persons with disabilities.

(1949 Rev., S. 1409; 1957, P.A. 557, S. 1; 1967, P.A. 337, S. 1; 1969, P.A. 449, S. 1; P.A. 77-405, S. 1, 5; P.A. 79-344, S. 1; P.A. 89-354, S. 4, 21; P.A. 90-325, S. 12, 32; P.A. 95-355, S. 1; P.A. 13-7, S. 7.)

History: 1967 act substituted “gainful” for “remunerative” occupation in Subdivs. (a) and (c) and redefined “individual who is under a physical or mental disability” to include persons suffering from behavioral disorders; 1969 act redefined “vocational rehabilitation service” to include services to families of handicapped persons, substituted definition of “rehabilitation facility” for definition of “work shop” in Subdiv. (d) and added Subdivs. (e) and (f) defining “disadvantaged individual” and “evaluation and work adjustment services”; P.A. 77-405 added Subdiv. (g) defining products “made or manufactured by or services provided by handicapped persons”; P.A. 79-344 redefined terms in Subdivs. (a) to (d), deleted definitions of “disadvantaged individual” and “evaluation and work adjustment services”, added definition of “substantial handicap to employment” as Subdiv. (e) and relettered former Subdiv. (g) as Subdiv. (f); P.A. 89-354 changed “handicapped individual” to “person with a disability”, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-100 transferred to Sec. 17-660 in 1993 and reference to Secs. 10-100 to 10-108 revised to reflect their transfer; Sec. 17-660 transferred to Sec. 17b-650 in 1995; P.A. 95-355 amended the definitions of “person with a disability” and “vocational rehabilitation service” and added a definition of “community rehabilitation program” as used in Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time and deleted the definitions of an “individual who has a physical or mental disability” and “substantial handicap to employment”; P.A. 13-7 replaced reference to Sec. 17b-665 with reference to Sec. 17b-663 and redesignated existing Subdivs. (a) to (d) as Subdivs. (1) to (4), effective July 1, 2013.



Section 17b-650a - Department of Rehabilitation Services.

(a) There is created a Department of Rehabilitation Services. The Department of Social Services shall provide administrative support services to the Department of Rehabilitation Services until the Department of Rehabilitation Services requests cessation of such services, or until June 30, 2013, whichever is earlier. The Department of Rehabilitation Services shall be responsible for providing the following: (1) Services to the deaf and hearing impaired; (2) services for the blind and visually impaired; and (3) rehabilitation services in accordance with the provisions of the general statutes concerning the Department of Rehabilitation Services. The Department of Rehabilitation Services shall constitute a successor authority to the Bureau of Rehabilitative Services in accordance with the provisions of sections 4-38d, 4-38e and 4-39.

(b) The department head shall be the Commissioner of Rehabilitation Services, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, and shall have the powers and duties described in said sections. The Commissioner of Rehabilitation Services shall appoint such persons as may be necessary to administer the provisions of public act 11-44* and the Commissioner of Administrative Services shall fix the compensation of such persons in accordance with the provisions of section 4-40. The Commissioner of Rehabilitation Services may create such sections within the Department of Rehabilitation Services as will facilitate such administration, including a disability determinations section for which one hundred per cent federal funds may be accepted for the operation of such section in conformity with applicable state and federal regulations. The Commissioner of Rehabilitation Services may adopt regulations, in accordance with the provisions of chapter 54, to implement the purposes of the department as established by statute.

(c) The Commissioner of Rehabilitation Services shall, annually, in accordance with section 4-60, submit to the Governor a report in electronic format on the activities of the Department of Rehabilitation Services relating to services provided by the department to individuals who (1) are blind or visually impaired, (2) are deaf or hearing impaired, or (3) receive vocational rehabilitation services. The report shall include the data the department provides to the federal government that relates to the evaluation standards and performance indicators for the vocational rehabilitation services program. The commissioner shall submit the report in electronic format, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies.

(P.A. 11-44, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 28; P.A. 13-7, S. 5.)

*Note: Public act 11-44 is entitled “An Act Concerning the Bureau of Rehabilitative Services and Implementation of Provisions of the Budget Concerning Human Services and Public Health”. (See Reference Table captioned “Public Acts of 2011” in Volume 16 of the General Statutes of Connecticut, revised to January 1, 2013, which lists the sections amended, created or repealed by the act.)

History: P.A. 11-44 effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing provision re creation of Bureau of Rehabilitative Services within Department of Social Services for administrative purposes with provisions re creation of Department of Rehabilitation Services and re Department of Social Services providing administrative support services to Department of Rehabilitation Services, and adding provision re successor authority, amended Subsec. (b) by replacing “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services” and made conforming changes, effective July 1, 2012; P.A. 13-7 amended Subsec. (a) to make technical changes, amended Subsec. (b) to add provision allowing Commissioner of Rehabilitation Services to adopt regulations and to make technical changes and added Subsec. (c) re commissioner to submit annual report, effective July 1, 2013.



Section 17b-650e - Department of Rehabilitation Services to provide services to deaf and hearing impaired persons.

The Department of Rehabilitation Services may provide necessary services to deaf and hearing impaired persons, including, but not limited to, nonreimbursable interpreter services and message relay services for persons using telecommunication devices for the deaf.

(P.A. 11-44, S. 33; June 12 Sp. Sess. P.A. 12-1, S. 69.)

History: P.A. 11-44 effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 17b-651 - (Formerly Sec. 17-661). Bureau of Rehabilitation Services. Disbursement of funds.

Section 17b-651 is repealed, effective July 1, 2011.

(1949 Rev., S. 1410; 1957, P.A. 557, S. 2; February, 1965, P.A. 91; P.A. 77-614, S. 540, 610; P.A. 78-354, S. 2, 8; P.A. 89-354, S. 5, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 178.)



Section 17b-651a - Disability determination services unit. Inquiries into criminal history of applicants for employment.

The Commissioner of Rehabilitation Services shall inquire into the criminal history of any applicant, who is not at the time of application employed by the Department of Rehabilitation Services, for a position of employment with the department’s disability determination services unit. Such inquiry shall be conducted in accordance with the provisions of section 31-51i. The commissioner shall require each such applicant to state whether the applicant has ever been convicted of a crime, whether criminal charges are pending against the applicant at the time of application, and, if so, to identify the charges and court in which such charges are pending. Each such applicant offered a position of employment with the department’s disability determination services unit shall be required to submit to fingerprinting and state and national criminal history records checks, as provided in section 29-17a.

(Sept. Sp. Sess. P.A. 09-5, S. 67; P.A. 11-44, S. 57; June 12 Sp. Sess. P.A. 12-1, S. 70.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 11-44 replaced “Commissioner of Social Services” with “director of the Bureau of Rehabilitative Services”, replaced “Department of Social Services” with “Bureau of Rehabilitative Services”, and made conforming changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced references to director of the Bureau of Rehabilitative Services with references to Commissioner of Rehabilitation Services and replaced references to Bureau of Rehabilitative Services with references to Department of Rehabilitation Services, effective July 1, 2012.



Section 17b-652 - Transfer of Bureau of Rehabilitation Services.

Section 17b-652 is repealed, effective July 1, 2011.

(P.A. 93-427, S. 4, 6; P.A. 11-44, S. 178.)



Section 17b-653 - (Formerly Sec. 17-663). Eligibility for services.

(a) Vocational rehabilitation services shall be provided, with or without public cost, directly or through public or private instrumentalities, as part of an individual plan for employment for a person with disabilities determined to be eligible by the Department of Rehabilitation Services, in accordance with Title I of the Rehabilitation Act, 29 USC 701 et seq., as amended from time to time. Nothing in this section shall be construed to mean that an individual’s ability or inability to share in the cost of vocational rehabilitation services may be taken into account during the determination of eligibility for such services.

(b) If vocational rehabilitation services cannot be provided for all eligible persons with disabilities who apply for such services, the Department of Rehabilitation Services shall determine, in accordance with Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., and federal regulations, as amended from time to time, the order to be followed in selecting those to whom such services will be provided.

(c) Nothing in section 17b-650 or subsection (a) of this section shall be construed to preclude provision of vocational rehabilitation services, with or without public cost, to a person with a disability under an extended evaluation for a total period not in excess of eighteen months, in accordance with Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time.

(d) The Commissioner of Rehabilitation Services may adopt regulations in accordance with the provisions of chapter 54 to establish standards and procedures governing the provision of vocational rehabilitation services and, where appropriate, a means test to determine, based upon the financial need of each eligible person with disabilities, the extent to which such services will be provided at public cost. Any funds received by the Department of Rehabilitation Services from individuals or third parties for the provision of vocational rehabilitation services shall be used by the department to provide such services. The regulations may also prescribe the procedures to be used when payment is made by individuals required to contribute to the cost of vocational rehabilitation services. Regulations developed to implement a means test shall include, but not be limited to: (1) An exemption for any individual with an income of less than one hundred per cent of the state median income and assets which are less than five thousand dollars; (2) an exemption for services covered in an individual plan for employment in effect at the time of implementation of the means test; (3) an exclusion from an individual’s income of the costs of necessary and reasonable disability-related expenses including, but not limited to, personal attendant services and medications for which payment is unavailable to the individual through other benefits or resources; (4) an exclusion from the individual’s assets of the value of the individual’s primary residence and motor vehicle; (5) a method by which the Commissioner of Rehabilitation Services may reduce the level of required contributions by an individual in the case of undue hardship; and (6) a requirement that the Department of Rehabilitation Services notify an individual of the results of the means test analysis within thirty days of receipt of necessary financial information from the individual. Such means test shall not apply to services covered under a determination of financial need made by an institution of higher education. The Department of Rehabilitation Services shall develop the regulations in consultation with representatives of providers of vocational rehabilitation services and recipients of such services or their representatives.

(1957, P.A. 557, S. 3; 1967, P.A. 337, S. 2, 3; 1969, P.A. 449, S. 2–4; P.A. 77-614, S. 541, 610; P.A. 78-354, S. 3, 8; P.A. 79-344, S. 2; P.A. 85-551; P.A. 89-354, S. 6, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 14, 87; P.A. 95-355, S. 2; P.A. 98-103; P.A. 11-44, S. 58; June 12 Sp. Sess. P.A. 12-1, S. 71.)

History: 1967 act amended Subsec. (a) to include services to present or potential social security disability beneficiaries regardless of residency and to those requiring service to determine their potential to benefit from rehabilitation service, removed limitations on provision of services at public cost which had excluded payment for diagnostic and related services and limited payments to “the extent that the handicapped individual is found to require financial assistance” and added Subsec. (c); 1969 act amended Subsec. (a) to include services to families of handicapped persons, to delete provision concerning residency and social security disability as eligibility criteria and to add provision concerning evaluation and work adjustment services, amended Subsec. (b) to include evaluation and work adjustment services and amended Subsec. (c) to include persons with arthritis, muscular dystrophy, cystic fibrosis or renal failure; P.A. 77-614 substituted department of human resources for state board of education, effective January 1, 1979; P.A. 78-354 substituted state board of education for department of human resources; P.A. 79-344 deleted provisions concerning evaluation and work adjustment services and revised Subsec. (c) to replace specific and detailed provisions governing extended evaluations with more general provisions; P.A. 85-551 added provisions re regulations to establish standards and procedures for determining when part of the cost of services is to be paid by the recipient; P.A. 89-354 changed responsibilities of vocational rehabilitation services from state board of education to department of human resources and changed “handicapped individual” to “person with a disability”, effective July 1, 1990; P.A. 90-325 changed the effective date to P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-102 transferred to Sec. 17-663 in 1993 and internal reference to Sec. 10-100 revised to reflect its transfer to Sec. 17-660; P.A. 93-262 replaced department of human resources with department of social services and deleted reference to income maintenance department’s advisory role in developing regulations, effective July 1, 1993; Sec. 17-663 transferred to Sec. 17b-653 in 1995; P.A. 95-355 replaced previous criteria for provision of services with requirement that vocational rehabilitation services be provided in accordance with Title I of the Rehabilitation Act of 1973, 29 USC 701 et seq., as amended from time to time; P.A. 98-103 amended Subsec. (a) to require that vocational rehabilitation services be provided “with or without” public cost in lieu of “completely or in part, at” public cost, amended Subsec. (c) to make a technical change consistent with Subsec. (a) and amended Subsec. (d) to authorize adoption of regulations establishing a means test to determine extent to which such services will be provided at public cost, to specify six requirements for the regulations re means test and to make various technical changes; P.A. 11-44 amended Subsec. (a) by replacing “Bureau of Rehabilitation Services” with “Bureau of Rehabilitative Services” and replacing “written rehabilitation program” with “plan for employment”, amended Subsec. (b) by replacing “Department of Social Services” with “Bureau of Rehabilitative Services”, amended Subsec. (d) by replacing “Department of Social Services” with “director of the Bureau of Rehabilitative Services” or “Bureau of Rehabilitative Services”, replacing “Bureau of Rehabilitation Services” with “Bureau of Rehabilitative Services”, replacing “department” with “bureau” and replacing “written rehabilitation program” with “plan for employment”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced references to Bureau of Rehabilitative Services with references to Department of Rehabilitation Services, replaced references to director of the Bureau of Rehabilitative Services with references to Commissioner of Rehabilitation Services and made a technical change, effective July 1, 2012.



Section 17b-654 - (Formerly Sec. 17-664). Administrative review. Appeal.

(a) Any applicant for or recipient of vocational rehabilitation services may request an informal review of any decision made by the Department of Rehabilitation Services pursuant to section 17b-653.

(b) Regardless of whether a person requests an informal review under subsection (a) of this section, any applicant for or recipient of vocational rehabilitation services who is aggrieved by a decision made by the Department of Rehabilitation Services pursuant to section 17b-653 may request an administrative hearing, by making written request to the Commissioner of Rehabilitation Services.

(c) An individual who is aggrieved by a final agency decision made pursuant to subsection (b) of this section may appeal therefrom in accordance with section 4-183. Such appeals shall be privileged cases to be heard by the court as soon after the return day as shall be practicable.

(P.A. 79-344, S. 3; P.A. 89-354, S. 7, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 95-355, S. 3; P.A. 11-44, S. 59; June 12 Sp. Sess. P.A. 12-1, S. 72.)

History: P.A. 89-354 changed responsibilities from state board of education to department of human resources, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-102a transferred to Sec. 17-664 in 1993 and internal reference to Sec. 10-102 revised to reflect its transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-664 transferred to Sec. 17b-654 in 1995; P.A. 95-355 substituted “informal” for “administrative” review in Subsec. (a), added Subsec. (b) which provides for an administrative hearing and added Subsec. (c) which provides for an appeal in accordance with Sec. 4-183; P.A. 11-44 amended Subsec. (b) by replacing “Bureau of Rehabilitation Services” and “bureau” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced references to Bureau of Rehabilitative Services with references to Department of Rehabilitation Services and replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012.

Cited. 44 CA 143.



Section 17b-655 - (Formerly Sec. 17-655). Powers and duties of Department of Rehabilitation Services re vocational rehabilitation.

(a) In carrying out sections 17b-650 to 17b-663, inclusive, the Department of Rehabilitation Services shall cooperate with other departments, agencies and institutions, both public and private, in providing for the vocational rehabilitation of persons with disabilities, in studying the problems involved therein and in establishing, developing and providing such programs, facilities and services as it deems necessary or desirable. Notwithstanding any other provision of the general statutes, the Department of Rehabilitation Services shall not be required to pay that portion of the cost of a program of postsecondary education or training which is properly designated as expected parental or family contribution in accordance with state and federal law regarding eligibility for student financial aid.

(b) Subject to the approval of all real estate acquisitions by the Commissioner of Administrative Services and the State Properties Review Board, in carrying out said sections, the Department of Rehabilitation Services may (1) establish, operate, foster and promote the establishment of rehabilitation facilities and make grants to public and other nonprofit and nonsectarian organizations for such purposes; (2) assist persons with severe disabilities to establish and operate small businesses; and (3) make studies, investigations, demonstrations and reports, and provide training and instruction, including the establishment and maintenance of such research fellowships and traineeships with such stipends and allowances as may be deemed necessary, in matters relating to vocational rehabilitation.

(c) The Commissioner of Rehabilitation Services shall develop and maintain a program of public education and information. The program shall include, but not be limited to, education of the public concerning services available from the Department of Rehabilitation Services, its policies and goals, an outreach effort to discover persons with disabilities, including such persons who are minorities as defined in subsection (a) of section 32-9n, who may benefit from the services it offers and the dissemination of printed materials to persons at their initial meeting with staff of the department, including a statement of such person’s rights. Each state agency providing services to persons with disabilities shall furnish to each person applying for such services, at the time of initial application, a written summary of all state programs for persons with disabilities. Such summary shall be developed by the Department of Social Services as the lead agency for services to persons with disabilities pursuant to section 17b-606. The Department of Social Services shall distribute sufficient copies of the summary to all state agencies providing services to persons with disabilities in order that such copies may be furnished in accordance with this subsection.

(1957, P.A. 557, S. 4; 1969, P.A. 449, S. 5; P.A. 75-425, S. 28, 57; P.A. 77-614, S. 73, 542, 610; P.A. 78-354, S. 4, 8; P.A. 87-496, S. 47, 110; P.A. 89-354, S. 8, 21; P.A. 90-325, S. 12, 32; P.A. 91-303, S. 1, 2, 22; P.A. 93-262, S. 1, 87; P.A. 95-355, S. 4; P.A. 11-44, S. 60; 11-51, S. 44; June 12 Sp. Sess. P.A. 12-1, S. 73; P.A. 13-7, S. 8.)

History: 1969 act deleted provision empowering board to enter into reciprocal agreements with other states, allowed state board itself to establish and operate facilities as well as to foster and promote their establishment and deleted reference to workshops; P.A. 75-425 made real estate acquisitions subject to approval of public works commissioner and state properties review board; P.A. 77-614 transferred powers and duties of state board of education to department of human resources, effective January 1, 1979; P.A. 78-354 returned powers and duties to state board of education; P.A. 87-496 substituted public works for administrative services commissioner in Subsec. (b); P.A. 89-354 changed responsibilities of vocational rehabilitation services from state board of education to department of human resources and changed “handicapped individual” to “person with a disability” and added new Subsec. (c) re program of public education and information, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; P.A. 91-303 in Subsec. (a) added the clause concerning expected parental or family contribution; Sec. 10-103 transferred to Sec. 17-665 in 1993 and internal reference to Secs. 10-100 to 10-108, inclusive, revised to reflect their transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-665 transferred to Sec. 17b-655 in 1995; P.A. 95-355 made a technical change; P.A. 11-44 replaced “Department of Social Services”, “Division of Rehabilitation Services” and “Bureau of Rehabilitation Services” with “Bureau of Rehabilitative Services” and replaced “Commissioner of Social Services” with “director of the Bureau of Rehabilitative Services”, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (b), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services” and made technical changes, effective July 1, 2012; P.A. 13-7 amended Subsec. (a) to replace reference to Sec. 17b-665 with reference to Sec. 17b-663, effective July 1, 2013.



Section 17b-656 - (Formerly Sec. 17-666). Preference to be given to products and services rendered by persons with disabilities. Purchase of products and services.

Whenever any products made or manufactured by or services provided by persons with disabilities through community rehabilitation programs described in subsection (b) of section 17b-655 or in any workshop established, operated or funded by nonprofit and nonsectarian organizations for the purpose of providing persons with disabilities training and employment suited to their abilities meet the requirements of any department, institution or agency supported in whole or in part by the state as to quantity, quality and price such products shall have preference over products or services from other providers, except (1) articles produced or manufactured by Department of Correction industries as provided in section 18-88, (2) emergency purchases made under section 4-98, and (3) janitorial services provided by a qualified partnership, pursuant to the provisions of subsections (b) to (d), inclusive, of section 4a-82. All departments, institutions and agencies supported in whole or in part by the state shall purchase such articles made or manufactured and services provided by persons with disabilities from the Department of Rehabilitation Services. Any political subdivision of the state may purchase such articles and services through the Department of Rehabilitation Services. A list describing styles, designs, sizes and varieties of all such articles made by persons with disabilities and describing all available services provided by such persons shall be prepared by the Connecticut Community Providers Association.

(P.A. 77-405, S. 2, 5; P.A. 89-354, S. 9, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 95-355, S. 5; P.A. 06-129, S. 5; P.A. 11-44, S. 29; June 12 Sp. Sess. P.A. 12-1, S. 74; P.A. 13-227, S. 4.)

History: P.A. 89-354 changed responsibilities of vocational rehabilitation services from state board of education to department of human resources and changed “handicapped individual” to “person with a disability”, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. States Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-103a transferred to Sec. 17-666 in 1993 and internal reference to Sec. 10-103 revised to reflect its transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-666 transferred to Sec. 17b-656 in 1995; P.A. 95-355 changed the reference of “rehabilitation facilities” to “community rehabilitation programs”; P.A. 06-129 added Subdiv. (4) re exception for janitorial services provided by a qualified partnership and changed “Connecticut Association of Rehabilitation Facilities” to “Connecticut Community Providers Association”; P.A. 11-44 replaced “Bureau of Rehabilitation Services of the Department of Social Services” with “Bureau of Rehabilitative Services”, deleted former Subdiv. (1) re exception for articles produced by blind persons, redesignated existing Subdivs. (2) to (4) as Subdivs. (1) to (3), and deleted provision requiring Bureau of Rehabilitation Services to cooperate with State Board of Education and Services for the Blind, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012; P.A. 13-227 replaced reference to Sec. 4a-82(e) with reference to Sec. 4a-82(d) in Subdiv. (3).



Section 17b-657 - (Formerly Sec. 17-667). Additional powers of Department of Rehabilitation Services re provision of medical, diagnostic, physical restoration, training and other rehabilitation services.

The Department of Rehabilitation Services is authorized to provide such medical, diagnostic, physical restoration, training and other rehabilitation services as may be needed to enable persons with disabilities to attain the maximum degree of self care. The powers herein delegated and authorized to the Department of Rehabilitation Services shall be in addition to those authorized by any other law and shall become effective upon authorization of federal grant-in-aid funds for participation in the cost of independent living rehabilitation services for persons with disabilities. The Department of Rehabilitation Services shall be authorized to cooperate with whatever federal agency is directed to administer the federal aspects of such program and to comply with such requirements and conditions as may be established for the receipt and disbursement of federal grant-in-aid funds which may be made available to the state of Connecticut in carrying out such program.

(P.A. 79-344, S. 4; P.A. 89-354, S. 10, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 61; June 12 Sp. Sess. P.A. 12-1, S. 75.)

History: P.A. 89-354 changed responsibilities of vocational rehabilitation services from state board of education to department of human resources and changed “handicapped individual” to “person with a disability”, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-103b transferred to Sec. 17-667 in 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-667 transferred to Sec. 17b-657 in 1995; P.A. 11-44 replaced references to Department of Social Services and its Bureau of Rehabilitation Services with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 17b-658 - (Formerly Sec. 17-668). Cooperation with federal government.

The Department of Rehabilitation Services is authorized to cooperate with the federal government in carrying out the purposes of any federal statutes pertaining to vocational rehabilitation, to adopt such methods of administration as it finds necessary for the proper and efficient operation of agreements or plans for vocational rehabilitation and to comply with such conditions as may be necessary to secure the full benefits of such federal statutes to this state.

(1957, P.A. 557, S. 5; P.A. 77-614, S. 543, 610; P.A. 78-354, S. 5, 8; P.A. 89-354, S. 11, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 62; June 12 Sp. Sess. P.A. 12-1, S. 76.)

History: P.A. 77-614 substituted department of human resources for state board of education, effective January 1, 1979; P.A. 78-354 replaced department of human resources with state board of education; P.A. 89-354 changed responsibilities from state board of education to department of human resources, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-104 transferred to Sec. 17-668 in 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-668 transferred to Sec. 17b-658 in 1995; P.A. 11-44 replaced “Department of Social Services” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 17b-659 - (Formerly Sec. 17-669). Treasurer to receive and disburse federal funds.

The State Treasurer is designated as the custodian of all funds received from the federal government for the purpose of carrying out any federal statutes pertaining to vocational rehabilitation or any agreements authorized by sections 17b-650 to 17b-663, inclusive, and shall make disbursements from such funds and from all state funds available for vocational rehabilitation purposes upon certification by the Commissioner of Rehabilitation Services.

(1957, P.A. 557, S. 6; P.A. 77-614, S. 544, 610; P.A. 78-354, S. 6, 8; P.A. 89-354, S. 12, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 63; June 12 Sp. Sess. P.A. 12-1, S. 77.)

History: P.A. 77-614 substituted department of human resources for state board of education, effective January 1, 1979; P.A. 78-354 replaced department of human resources with state board of education; P.A. 89-354 changed responsibilities from commissioner of education to commission of human resources, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-105 transferred to Sec. 17-669 in 1993 and internal reference to Secs. 10-100 to 10-108, inclusive, revised to reflect their transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-669 transferred to Sec. 17b-659 in 1995; P.A. 11-44 deleted exception for services to the blind and replaced “Commissioner of Social Services” with “director of the Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012.



Section 17b-660 - (Formerly Sec. 17-670). Gifts for vocational rehabilitation.

The Commissioner of Rehabilitation Services is authorized to accept and use gifts made unconditionally by will or otherwise for carrying out the purposes of the general statutes concerning the Department of Rehabilitation Services. Gifts made under such conditions as in the judgment of the Commissioner of Rehabilitation Services are proper and consistent with the provisions of said sections may be so accepted and shall be held, invested, reinvested and used in accordance with the conditions of the gift.

(1949 Rev., S. 1411; 1957, P.A. 557, S. 7; P.A. 77-614, S. 545, 610; P.A. 78-354, S. 7, 8; P.A. 85-377, S. 3, 13; P.A. 89-354, S. 13, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 64; June 12 Sp. Sess. P.A. 12-1, S. 78.)

History: P.A. 77-614 substituted department of human resources for state board of education, effective January 1, 1979; P.A. 78-354 replaced department of human resources with state board of education; P.A. 85-377 substituted “commissioner” for “state board” of education; P.A. 89-354 changed responsibilities from commissioner of education to commissioner of human resources, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-106 transferred to Sec. 17-670 in 1993 and internal reference to Secs. 10-100 to 10-108, inclusive, revised to reflect their transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-670 transferred to Sec. 17b-660 in 1995; P.A. 11-44 replaced “Commissioner of Social Services” with “director of the Bureau of Rehabilitative Services” and replaced reference to Secs. 17b-650 to 17b-663 with reference to “the general statutes concerning the Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services” and replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 17b-661 - (Formerly Sec. 17-671). Purchase of wheelchairs, placement equipment and adaptive equipment.

Notwithstanding any other provision of the general statutes, the Department of Rehabilitation Services may, within the limits of appropriations, purchase (1) wheelchairs and placement equipment directly and without the issuance of a purchase order, provided the cost of such purchases shall not be in excess of twenty thousand dollars per unit, and (2) adaptive equipment, including equipment to modify vehicles for persons with disabilities directly and without the issuance of a purchase order, provided the cost of such purchases of adaptive equipment shall not be in excess of one hundred twenty thousand dollars per unit. All such purchases shall be made in the open market, but shall, when possible, be based on at least three competitive bids. Such bids shall be solicited by sending notice to prospective suppliers and by posting notice on the Internet web site of the Department of Rehabilitation Services. Each bid shall be opened publicly at the time stated in the notice soliciting such bid. Acceptance of a bid by the Department of Rehabilitation Services shall be based on standard specifications as may be adopted by said department.

(P.A. 77-264; P.A. 89-354, S. 14, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 65; June 12 Sp. Sess. P.A. 12-1, S. 79; P.A. 13-7, S. 6.)

History: P.A. 89-354 changed responsibilities of vocational rehabilitation services from state board of education to department of human resources and added new Subdiv. (2) re adaptive equipment and modified vehicles, effective July 1, 1990; P.A. 90-325 changed the effective date of P.A. 89-354 from July 1, 1990, to 60 days after the determination by the Office of Special Education and Rehabilitation Services of the U.S. Department of Education that department of human resources meets all applicable federal statutory and regulatory requirements to be designated as sole state agency to administer the state plan for vocational rehabilitation services and that proposed bureau of rehabilitation services within the department meets all applicable federal statutory and regulatory requirements as a vocational rehabilitation organizational unit, i.e. July 1, 1991; Sec. 10-106a transferred to Sec. 17-671 in 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-671 transferred to Sec. 17b-661 in 1995; P.A. 11-44 replaced “Bureau of Rehabilitation Services of the Department of Social Services” with “Bureau of Rehabilitative Services” and made conforming changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced references to Bureau of Rehabilitative Services with references to Department of Rehabilitation Services and replaced provision re posting notice on a public bulletin board with provision re posting notice on the department’s Internet web site, effective July 1, 2012; P.A. 13-7 amended Subdiv. (1) to replace $3,500 per unit with $20,000 per unit re cost of wheelchairs and placement equipment, amended Subdiv. (2) to replace $10,000 per unit with $120,000 per unit re cost of adaptive equipment and equipment to modify vehicles, deleted provision re purchases of modified vehicles and made technical changes, effective July 1, 2013.



Section 17b-662 - (Formerly Sec. 17-672). Beneficiary’s rights not assignable.

The right of a person with disability to maintenance under sections 17b-650 to 17b-663, inclusive, shall not be transferable or assignable at law or in equity.

(1957, P.A. 557, S. 8; P.A. 95-355, S. 6; P.A 13-7, S. 9.)

History: Sec. 10-107 transferred to Sec. 17-672 in 1993 and internal reference to Secs. 10-100 to 10-108, inclusive, revised to reflect their transfer; Sec. 17-672 transferred to Sec. 17b-662 in 1995; P.A. 95-355 changed “handicapped individual” to “person with disability” and made a technical change; P.A. 13-7 replaced reference to Sec. 17b-665 with reference to Sec. 17b-663, effective July 1, 2013.



Section 17b-663 - (Formerly Sec. 17-673). Information concerning beneficiaries confidential.

Any person who, except for purposes directly connected with the administration of the vocational rehabilitation program, solicits, discloses, receives or makes use of, or authorizes, knowingly permits, participates in or acquiesces in the use of, any name or list of names of, or any information concerning, persons applying for or receiving vocational rehabilitation, directly or indirectly derived from official sources or documents or acquired in the course of the performance of official duties, shall be fined not more than twenty-five dollars.

(1957, P.A. 557, S. 9.)

History: Sec. 10-108 transferred to Sec. 17-673 in 1993; Sec. 17-673 transferred to Sec. 17b-663 in 1995.



Section 17b-664 - (Formerly Sec. 17-674). Bureau of Rehabilitation Services. Toll-free telephone service.

Section 17b-664 is repealed, effective July 1, 2011.

(P.A. 89-354, S. 17, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 178.)



Section 17b-665 - (Formerly Sec. 17-675). Department of Rehabilitation Services to submit data re vocational rehabilitation services program.

Section 17b-665 is repealed, effective July 1, 2013.

(P.A. 89-354, S. 18, 21; P.A. 90-325, S. 12, 32; P.A. 93-262, S. 1, 87; P.A. 11-44, S. 66; June 12 Sp. Sess. P.A. 12-1, S. 80; P.A. 13-7, S. 10.)



Section 17b-666 - Employment opportunities program for underserved persons with significant disabilities. Regulations.

(a) The Department of Rehabilitation Services may receive state and federal funds to administer, within available appropriations, an employment opportunities program to serve individuals with the most significant disabilities who do not meet the eligibility requirements of supported employment programs administered by the Departments of Developmental Services and Mental Health and Addiction Services. For the purposes of this section, “individuals with the most significant disabilities” means those individuals who (1) have serious employment limitations in a total of three or more functional areas including, but not limited to, mobility, communication, self-care, interpersonal skills, work tolerance or work skills, or (2) will require significant ongoing disability-related services on the job in order to maintain employment.

(b) The employment opportunities program shall provide extended services, as defined in 34 CFR 361.5(b)(19), that are necessary for individuals with the most significant disabilities to maintain supported employment. Such services shall include coaching and other related services that allow participants to obtain and maintain employment and maximize economic self-sufficiency.

(c) The Department of Rehabilitation Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 01-61, S. 1, 2; P.A. 07-73, S. 2(a); P.A. 11-44, S. 67; June 12 Sp. Sess. P.A. 12-1, S. 81.)

History: P.A. 01-61 effective July 1, 2001; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-44 replaced “Bureau of Rehabilitation Services of the Department of Social Services” with “Bureau of Rehabilitative Services” in Subsec. (a) and made a conforming change in Subsec. (c), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsecs. (a) and (c) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.






Chapter 319o - Department of Social Services

Section 17b-1 - *(See end of section for amended version and effective date.) Department of Social Services. Commissioner. Successor department to Departments of Income Maintenance, Human Resources and Aging.

(a) There is established a Department of Social Services. The department head shall be the Commissioner of Social Services, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties therein prescribed.

(b) The Department of Social Services shall constitute a successor department to the Department of Income Maintenance, the Department of Human Resources and the Department on Aging in accordance with the provisions of sections 4-38d and 4-39.

(c) Wherever the words “Commissioner of Income Maintenance”, “Commissioner of Human Resources” or “Commissioner on Aging” are used in the general statutes, the words “Commissioner of Social Services” shall be substituted in lieu thereof. Wherever the words “Department of Income Maintenance”, “Department of Human Resources” or “Department on Aging” are used in the general statutes, “Department of Social Services” shall be substituted in lieu thereof.

(d) Any order or regulation of the Department of Income Maintenance, the Department of Human Resources or the Department on Aging which is in force on July 1, 1993, shall continue in force and effect as an order or regulation of the Department of Social Services until amended, repealed or superseded pursuant to law. Where any order or regulation of said departments conflict, the Commissioner of Social Services may implement policies and procedures consistent with the provisions of public act 93-262** while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal within twenty days of implementation. The policy or procedure shall be valid until the time final regulations are effective.

(P.A. 93-262, S. 1, 87.)

*Note: On and after July 1, 2013, this section, as amended by section 146 of public act 11-44, is to read as follows:

“Sec. 17b-1. Department of Social Services. Commissioner. Successor department to Departments of Income Maintenance and Human Resources. (a) There is established a Department of Social Services. The department head shall be the Commissioner of Social Services, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties therein prescribed.

(b) The Department of Social Services shall constitute a successor department to the Department of Income Maintenance and the Department of Human Resources in accordance with the provisions of sections 4-38d and 4-39.

(c) Wherever the words “Commissioner of Income Maintenance” or “Commissioner of Human Resources” are used in the general statutes, the words “Commissioner of Social Services” shall be substituted in lieu thereof. Wherever the words “Department of Income Maintenance” or “Department of Human Resources” are used in the general statutes, “Department of Social Services” shall be substituted in lieu thereof.

(d) Subject to the provisions of section 17a-317, any order or regulation of the Department of Income Maintenance, the Department of Human Resources or the Department on Aging which is in force on July 1, 1993, shall continue in force and effect as an order or regulation of the Department of Social Services until amended, repealed or superseded pursuant to law. Where any order or regulation of said departments conflict, the Commissioner of Social Services may implement policies and procedures consistent with the provisions of public act 93-262** while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal within twenty days of implementation. The policy or procedure shall be valid until the time final regulations are effective.”

(P.A. 93-262, S. 1, 87; P.A. 11-44, S. 146.)

**Note: Public act 93-262 is entitled “An Act Concerning the Establishment of the Department of Social Services”. (See Reference Table captioned “Public Acts of 1993” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 93-262 effective July 1, 1993; P.A. 11-44 amended Subsecs. (b) and (c) by deleting “Department on Aging” and “Commissioner on Aging” and making technical changes and amended Subsec. (d) by making provisions subject to Sec. 17a-317, effective July 1, 2013.



Section 17b-2 - Programs administered by the Department of Social Services.

The Department of Social Services is designated as the state agency for the administration of (1) the child care development block grant pursuant to the Child Care and Development Block Grant Act of 1990; (2) the Connecticut energy assistance program pursuant to the Low Income Home Energy Assistance Act of 1981; (3) the state plan for vocational rehabilitation services for the fiscal year ending June 30, 1994; (4) the refugee assistance program pursuant to the Refugee Act of 1980; (5) the legalization impact assistance grant program pursuant to the Immigration Reform and Control Act of 1986; (6) the temporary assistance for needy families program pursuant to the Personal Responsibility and Work Opportunity Reconciliation Act of 1996; (7) the Medicaid program pursuant to Title XIX of the Social Security Act; (8) the supplemental nutrition assistance program pursuant to the Food and Nutrition Act of 2008; (9) the state supplement to the Supplemental Security Income Program pursuant to the Social Security Act; (10) the state child support enforcement plan pursuant to Title IV-D of the Social Security Act; and (11) the state social services plan for the implementation of the social services block grants and community services block grants pursuant to the Social Security Act.

(P.A. 93-262, S. 2, 87; June 18 Sp. Sess. P.A. 97-2, S. 19, 165; P.A. 09-9, S. 6; P.A. 13-125, S. 5; 13-234, S. 12.)

History: P.A. 93-262 effective July 1, 1993; June 18 Sp. Sess. P.A. 97-2 deleted a reference to the JOBS program, replaced a reference to the aid to families with dependent children program pursuant to Title IV-A of Social Security Act with temporary assistance for needy families program pursuant to the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 and made technical and conforming changes, effective July 1, 1997; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance” and replaced “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008”, effective May 4, 2009; P.A. 13-125 deleted former Subdiv. (3) re programs for the elderly pursuant to the Older Americans Act, redesignated existing Subdivs. (4) to (12) as Subdivs. (3) to (11) and deleted provision re designation of department as public housing agency for administering Section 8 certificate and housing voucher programs, effective July 1, 2013; P.A. 13-234 deleted provision re designation of department as public housing agency for administering Section 8 certificate and housing voucher programs, effective July 1, 2013.



Section 17b-3 - Commissioner of Social Services: Powers and duties.

(a) The Commissioner of Social Services shall administer all law under the jurisdiction of the Department of Social Services. The commissioner shall have the power and duty to do the following: (1) Administer, coordinate and direct the operation of the department; (2) adopt and enforce such regulations, in accordance with chapter 54, as are necessary to implement the purposes of the department as established by statute; (3) establish rules for the internal operation and administration of the department; (4) establish and develop programs and administer services to achieve the purposes of the department as established by statute; (5) contract for facilities, services and programs to implement the purposes of the department as established by statute; (6) process applications and requests for services promptly; (7) with the approval of the Comptroller and in accordance with such procedures as may be specified by the Comptroller, make payments to providers of services for individuals who are eligible for benefits from the department as appropriate; (8) make no duplicate awards for items of assistance once granted, except for replacement of lost or stolen checks on which payment has been stopped; (9) promote economic self-sufficiency where appropriate in the department’s programs, policies, practices and staff interactions with recipients; (10) act as advocate for the need of more comprehensive and coordinated programs for persons served by the department; (11) plan services and programs for persons served by the department; (12) coordinate outreach activities by public and private agencies assisting persons served by the department; (13) consult and cooperate with area and private planning agencies; (14) advise and inform municipal officials and officials of social service agencies about social service programs and collect and disseminate information pertaining thereto, including information about federal, state, municipal and private assistance programs and services; (15) encourage and facilitate effective communication and coordination among federal, state, municipal and private agencies; (16) inquire into the utilization of state and federal government resources which offer solutions to problems of the delivery of social services; (17) conduct, encourage and maintain research and studies relating to social services development; (18) prepare, review and encourage model comprehensive social service programs; (19) maintain an inventory of data and information and act as a clearing house and referral agency for information on state and federal programs and services; and (20) conduct, encourage and maintain research and studies and advise municipal officials and officials of social service agencies about forms of intergovernmental cooperation and coordination between public and private agencies designed to advance social service programs. The commissioner may require notice of the submission of all applications by municipalities, any agency thereof, and social service agencies, for federal and state financial assistance to carry out social services. The commissioner shall establish state-wide and regional advisory councils.

(b) The Commissioner of Social Services is authorized to do all things necessary to apply for, qualify for and accept any federal funds made available or allotted under any federal act for social service development, or any other projects, programs or activities which may be established by federal law, for any of the purposes or activities related thereto, and said commissioner shall administer any such funds allotted to the department in accordance with federal law. The commissioner may enter into contracts with the federal government concerning the use and repayment of such funds under any such federal act, the prosecution of the work under any such contract and the establishment of and disbursement from a separate account in which federal and state funds estimated to be required for plan preparation or other eligible activities under such federal act shall be kept. Said account shall not be a part of the General Fund of the state or any subdivision of the state.

(c) The powers and duties enumerated in this section shall be in addition to and shall not limit any other powers or duties of the commissioner contained in any other law.

(P.A. 93-262, S. 3, 87; P.A. 05-141, S. 1; P.A. 06-196, S. 130.)

History: P.A. 93-262 effective July 1, 1993; P.A. 05-141 added Subsec. (a)(7) re commissioner’s authority to make payments to service providers and redesignating existing Subdivs. (7) to (19), inclusive, as Subdivs. (8) to (20), inclusive, effective June 24, 2005; P.A. 06-196 made a technical change in Subsec. (a)(2) and (7), effective June 7, 2006.

See Sec. 19a-45a re memorandum of understanding between Commissioners of Social Services and Public Health to improve delivery of public health services for low-income populations.



Section 17b-4 - Department of Social Services: Duties and services provided. Reports by nursing homes; regulations.

(a) The Department of Social Services shall plan, develop, administer, operate, evaluate and provide funding for services for individuals and families served by the department who are in need of personal or economic development. In cooperation with other social service agencies and organizations, including community-based agencies, the department shall work to develop and fund prevention, intervention and treatment services for individuals and families. The department shall: (1) Provide appropriate services to individuals and families as needed through direct social work services rendered by the department and contracted services from community-based organizations funded by the department; (2) collect, interpret and publish statistics relating to individuals and families serviced by the department; (3) monitor, evaluate and review any program or service which is developed, operated or funded by the department; (4) supervise the establishment of pilot programs funded by the department in local communities which assist and support individuals and families in personal and economic development; (5) improve the quality of services provided, operated and funded by the department and increase the competency of its staff relative to the provision of effective social services by establishing and supporting ongoing staff development and training; and (6) encourage citizen participation in the development of social service priorities and programs.

(b) The Department of Social Services, in conjunction with the Department of Public Health and the Department on Aging, may adopt regulations in accordance with the provisions of chapter 54 to establish requirements with respect to the submission of reports concerning financial solvency and quality of care by nursing homes for the purpose of determining the financial viability of such homes, identifying homes that appear to be experiencing financial distress and examining the underlying reasons for such distress. Such reports shall be submitted to the Nursing Home Financial Advisory Committee established under section 17b-339.

(P.A. 93-262, S. 4, 87; P.A. 98-239, S. 24, 35; P.A. 03-278, S. 61; P.A. 13-125, S. 3.)

History: P.A. 93-262 effective July 1, 1993 (Revisor’s note: In 1997 a reference in Subsec. (b) to “Transportation Department” was changed editorially by the Revisors to “Department of Transportation” for consistency with customary statutory usage); P.A. 98-239 added Subsec. (c) to allow Department of Social Services, in conjunction with the Department of Public Health, to adopt regulations to establish requirements re submission of reports concerning financial solvency and quality of care by nursing homes and to require that such reports be submitted to the Nursing Home Financial Advisory Committee, effective July 1, 1998; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; P.A. 13-125 deleted former Subsec. (b) re study of conditions and needs of elderly persons and re social services delivery system for elderly persons and the aged, and redesignated existing Subsec. (c) as Subsec. (b) and amended same to add “and the Department on Aging”, effective July 1, 2013.



Section 17b-4a - Department of Social Services: Public information and access to programs. Plan for comprehensive state service approach. Client-friendly application process.

(a) The Department of Social Services, in consultation with the Labor Department and the Departments of Education, Public Health and Children and Families, shall seek, within available appropriations, to promote efficiency, reduce costs and administrative error rates and simplify the application process for families eligible for benefits by streamlining and integrating public information and access to programs.

(b) For the purpose of subsection (a) of this section, the Department of Social Services shall develop, within available appropriations, a plan for a comprehensive state service approach that may include (1) the development and promotion of a single, simplified, on-line application and enrollment process for programs administered by the Department of Social Services that serve children or families; (2) the use of the Internet to develop and increase public access to on-line screening tools, benefit calculators and on-line applications that facilitate prompt access to programs administered by the Department of Social Services and benefit information; and (3) the promotion of access to direct assistance with application and enrollment processes through community-based organizations. Not later than January 31, 2011, the department shall submit the plan to the joint standing committee of the General Assembly having cognizance of matters relating to human services and to the select committee of the General Assembly having cognizance of matters relating to children. The department may consult with and accept donations from philanthropic organizations to accomplish the purposes of this section.

(c) The Department of Social Services shall develop, in accordance with the provisions of federal law, a client-friendly application process which shall not require applications to be resubmitted if a family applied for services and, not more than thirty days after the date the application was submitted, the family experienced a change in circumstances or the program closed to intake applications and then reopened.

(P.A. 10-133, S. 2.)

History: P.A. 10-133 effective June 8, 2010.

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 17b-5 - Implementation plan.

Section 17b-5 is repealed, effective July 1, 1995.

(S.A. 92-20, S. 2; P.A. 93-262, S. 6, 87; P.A. 94-181, S. 6, 7; May Sp. Sess. P.A. 94-3, S. 2, 28; P.A. 95-257, S. 57, 58.)



Section 17b-6 - Department of Social Services: Regional administrators. Agency goals.

(a) There shall be a regional administrator who shall be in unclassified service for each of the regions established pursuant to subsection (b) of this section, to oversee and coordinate programs and services within the region.

(b) The Commissioners of Social Services and Public Health, and the Secretary of the Office of Policy and Management, on behalf of other state agencies, shall ensure that the following intra-agency and interagency goals are addressed and met: (1) The establishment by the Office of Policy and Management pursuant to section 16a-4a of not more than six uniform regional service delivery areas to be developed in consideration of (A) geographical size; (B) general population distribution; (C) agency target population and caseload; (D) location of department facilities; (E) the accessibility of transportation for clients to service delivery offices and for workers to clients and (F) any federal requirements; (2) the coordination by the Office of Policy and Management pursuant to section 16a-4a of the regional service delivery areas of other state agencies which provide services closely linked with health and human services programs with the regional service delivery areas developed pursuant to subdivision (1) of this subsection; (3) the decentralization of the service delivery operations of each agency to provide as much autonomy as possible to each regional office enabling the office to respond effectively to the particular service needs of the region; (4) coordinated control and direction for programs to ensure consistency and uniformity among the regions in the development and provision of services; (5) the development of a strategic planning unit in the office of each commissioner to centralize policy development and planning within the agency and promote interagency coordination of health and human services planning and policy development; (6) development of a common intake process for entry into the health and human services system for information and referral, screening, eligibility determinations and service delivery; (7) the creation of a single application form for client intake and eligibility determinations with a common client identifier; (8) development of a commonly-linked computerized management information system with the capacity to track clients and determine eligibility across programs; (9) the coordination of current advisory boards and councils to provide input and expertise from consumers, advocates and other interested parties to the commissioners; and (10) the encouragement of collaborations that will foster the development and maintain the client-focused structure of the health and human services system, as well as involve partnerships between clients and their service providers.

(c) Notwithstanding any provision of the general statutes, any agency participating in the commonly-linked computerized management information system developed pursuant to subdivision (8) of subsection (b) of this section shall provide the name, address, date of birth and Social Security account numbers of the agency’s clients to any agency using said system. Such information shall only be utilized by agencies participating in the system for accomplishing the goals set forth in subdivisions (6) and (8) of subsection (b) of this section. The information supplied by the agencies under this subsection shall not be subject to disclosure under sections 1-200 and 1-210 to 1-212, inclusive.

(S.A. 92-20, S. 3 (a), (d); P.A. 93-262, S. 7, 87; P.A. 95-257, S. 12, 21, 58; 95-293, S. 1, 2; June 18 Sp. Sess. P.A. 97-11, S. 1, 65.)

History: P.A. 93-262 added a health care financing unit to the list of department of social services units, specified the divisions within each unit, deleting prior provisions naming divisions, provided that the office of policy and management shall establish the six uniform regional service delivery areas and required that there be a regional administrator for each area, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-293 deleted provisions establishing units within the department and added requirement that regional administrators be in unclassified service, effective July 1, 1995 (Revisor’s note: A reference in Subsec. (b) to proposed “Commissioner of Developmental and Rehabilitative Services” was deleted editorially by the Revisors pursuant to Sec. 1 of May Sp. Sess. P.A. 94-3); June 18 Sp. Sess. P.A. 97-11 amended Subsec. (b) to extend duty of addressing goals to Secretary of Office of Policy and Management, on behalf of other state agencies, and added Subsec. (c) re shared information access among agencies participating in linked computerized information system, effective July 1, 1997.



Section 17b-7 - (Formerly Sec. 17-3i). General assistance training programs.

Section 17b-7 is repealed, effective October 1, 2004.

(P.A. 85-564, S. 3, 12; P.A. 93-262, S. 1, 87; P.A. 04-76, S. 59.)



Section 17b-7a - State-wide fraud early detection system. Regulations. Quarterly reports.

The Commissioner of Social Services shall develop a state-wide fraud early detection system. The purpose of such system shall be to identify, investigate and determine if an application for assistance under programs administered by the department, including, but not limited to, (1) the temporary family assistance program, (2) the supplemental nutrition assistance program, (3) the child care subsidy program, or (4) the Medicaid program pursuant to Title XIX of the Social Security Act is fraudulent prior to granting assistance. The commissioner shall adopt regulations, in accordance with chapter 54, for the purpose of developing and implementing said system. The commissioner shall submit quarterly reports concerning savings realized through the implementation of the state-wide fraud early detection system to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies.

(P.A. 95-194, S. 25, 33; June 18 Sp. Sess. P.A. 97-2, S. 20, 165; P.A. 05-280, S. 3; P.A. 09-9, S. 7.)

History: P.A. 95-194, S. 25 effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 05-280 expanded fraud early detection system to “programs administered by the department, including, but not limited to” the programs listed in section, added child care subsidy program as new Subdiv. (3), redesignating existing Subdiv. (3) as Subdiv. (4), and added provision requiring commissioner to report quarterly on savings realized through implementation of fraud early detection system, effective July 1, 2005; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-8 - (Formerly Sec. 17-2k). Commissioner’s submission of application for waiver from federal law and proposed amendment to the Medicaid state plan. Legislative review. Public hearing. Procedural requirements.

(a) The Commissioner of Social Services shall submit an application for a federal waiver of any assistance program requirements, except such application pertaining to routine operational issues, and any proposed amendment to the Medicaid state plan to make a change in program requirements that would have required a waiver were it not for the passage of the Patient Protection and Affordable Care Act, P.L. 111-148, and the Health Care and Education Reconciliation Act of 2010, P.L. 111-152 to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies prior to the submission of such application or proposed amendment to the federal government. Not later than thirty days after the date of their receipt of such application or proposed amendment, the joint standing committees shall: (1) Hold a public hearing on the waiver application, or (2) in the case of a proposed amendment to the Medicaid state plan, notify the Commissioner of Social Services whether or not said joint standing committees intend to hold a public hearing. Any notice to the commissioner indicating that the joint standing committees intend to hold a public hearing on a proposed amendment to the Medicaid state plan shall state the date on which the joint standing committees intend to hold such public hearing, which shall not be later than sixty days after the joint standing committees’ receipt of the proposed amendment. At the conclusion of a public hearing held in accordance with the provisions of this section, the joint standing committees shall advise the commissioner of their approval, denial or modifications, if any, of the commissioner’s waiver application or proposed amendment. If the joint standing committees advise the commissioner of their denial of the commissioner’s waiver application or proposed amendment, the commissioner shall not submit the application for a federal waiver or proposed amendment to the federal government. If such committees do not concur, the committee chairpersons shall appoint a committee of conference which shall be composed of three members from each joint standing committee. At least one member appointed from each joint standing committee shall be a member of the minority party. The report of the committee of conference shall be made to each joint standing committee, which shall vote to accept or reject the report. The report of the committee of conference may not be amended. If a joint standing committee rejects the report of the committee of conference, that joint standing committee shall notify the commissioner of the rejection and the commissioner’s waiver application or proposed amendment shall be deemed approved. If the joint standing committees accept the report, the committee having cognizance of matters relating to appropriations and the budgets of state agencies shall advise the commissioner of their approval, denial or modifications, if any, of the commissioner’s waiver application or proposed amendment. If the joint standing committees do not so advise the commissioner during the thirty-day period, the waiver application or proposed amendment shall be deemed approved. Any application for a federal waiver or proposed amendment submitted to the federal government by the commissioner, pursuant to this section, shall be in accordance with the approval or modifications, if any, of the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies.

(b) If in developing the budget for the department for the next fiscal year, the commissioner contemplates applying for a federal waiver or submitting a proposed amendment to the federal government, the commissioner shall notify the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and the joint standing committee of the General Assembly having cognizance of matters relating to human services of the possibility of such application or proposed amendment.

(c) Prior to submission of an application for a waiver from federal law or proposed amendment to the joint standing committees of the General Assembly under subsection (a) of this section, the Commissioner of Social Services shall publish a notice that the commissioner intends to seek such a waiver or submit a proposed amendment to the federal government in the Connecticut Law Journal, along with a summary of the provisions of the waiver application or the proposed amendment and the manner in which individuals may submit comments. The commissioner shall allow fifteen days for written comments on the waiver application or proposed amendment prior to submission of the application for a waiver or proposed amendment to the General Assembly under subsection (a) of this section and shall include all written comments with the waiver application or proposed amendment in the submission to the General Assembly.

(d) The commissioner shall include with any waiver application or proposed amendment submitted to the federal government pursuant to this section: (1) Any written comments received pursuant to subsection (c) of this section; and (2) a complete transcript of the joint standing committee proceedings held pursuant to subsection (a) of this section, including any additional written comments submitted to the joint standing committees at such proceedings. The joint standing committees shall transmit any such materials to the commissioner for inclusion with any such waiver application or proposed amendment.

(P.A. 85-505, S. 1, 21; P.A. 93-221, S. 2; 93-262, S. 1, 87; 93-435, S. 59, 95; June Sp. Sess. P.A. 00-2, S. 13, 53; P.A. 07-83, S. 1; P.A. 09-8, S. 1; P.A. 11-44, S. 144.)

History: P.A. 93-221 amended Subsec. (a) by reducing the amount of time the appropriations and human services committees have to advise the commissioner from 30 to 15 days and made such advice voluntary, and deleting provisions re decisions by conference committee and added Subsec. (c) requiring the commissioner of income maintenance to publish notice of the waiver along with a summary of its provisions and to seek public written comments prior to its submission to the general assembly; P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-2k transferred to Sec. 17b-8 in 1995; June Sp. Sess. P.A. 00-2 amended Subsec. (a) to increase the amount of time the appropriations and human services committees have to advise the commissioner from 15 to 30 days, effective July 1, 2000; P.A. 07-83 amended Subsec. (a) by making technical changes, requiring joint standing committees having cognizance of matters re human services and appropriations to hold public hearing on commissioner’s waiver application, substituting “shall” for “may” re committees’ responsibility to advise commissioner of their approval, denial or modifications, if any, of the waiver application, establishing committee procedures re advising commissioner, including establishment of committee of conference when joint standing committees do not act in concurrence, and requiring that commissioner’s waiver application be submitted in accordance with approval or modifications, if any, of committees, amended Subsec. (b) by making a technical change, and added Subsec. (d) re items required to be included with waiver application, effective July 1, 2007; P.A. 09-8 made a technical change in Subsec. (a); P.A. 11-44 added provisions re commissioner’s submission of proposed amendment to Medicaid state plan and public hearings on the proposed amendment, and made conforming and technical changes, effective July 1, 2011.



Section 17b-8a - Medicaid Coverage for the Lowest Income Populations program: Eligibility and service plan. Legislative review.

Notwithstanding the provisions of section 17b-8, the Commissioner of Social Services shall submit an eligibility and service plan for the Medicaid Coverage for the Lowest Income Populations program, established pursuant to Section 1902(a)(10)(A)(i)(VIII) of the Social Security Act, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies prior to the submission of such plan to the federal government. Not later than fifteen days after the date of their receipt of such plan, the joint standing committees shall: (1) Hold a public hearing, or (2) notify the Commissioner of Social Services if such joint standing committees do not intend to hold a public hearing. The joint standing committees shall advise the commissioner of their approval or denial of such plan not later than fifteen days after receipt of such plan. If the joint standing committees do not agree or fail to take action within fifteen days, the proposal shall be deemed approved.

(P.A. 13-234, S. 102.)

History: P.A. 13-234 effective July 1, 2013.



Section 17b-9 - (Formerly Sec. 17-2l). Annual report to the General Assembly.

The Commissioner of Social Services shall submit an annual report to the General Assembly no later than January first. The report shall: (1) Outline the department’s goals and objectives; and (2) include information indicating the department’s degree of compliance with all legislative mandates imposed during the previous year, a timetable for implementation and compliance with those legislative mandates which were partially implemented or not implemented in the previous year and information on the status of legislative mandates until the year succeeding that in which they are fully implemented.

(P.A. 85-564, S. 8, 12; P.A. 86-403, S. 35, 132; P.A. 93-262, S. 1, 87; P.A. 03-268, S. 1.)

History: P.A. 86-403 made technical changes; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-2l transferred to Sec. 17b-9 in 1995; P.A. 03-268 deleted former Subdiv. (3) re report on cost allowances, financial penalty disallowances, sanctions and fines paid during previous fiscal year and deleted former Subdiv. (4) re report on all recoveries occurring during fiscal year.



Section 17b-10 - (Formerly Sec. 17-3f). *(See end of section for amended version and effective date.) Department of Social Services policy manuals. Distribution. Regulations.

(a) The Department of Social Services shall prepare and routinely update state medical services and public assistance manuals. The pages of such manuals shall be consecutively numbered and indexed, containing all departmental policy regulations and substantive procedure, written in clear and concise language. Said manuals shall be published by the department, posted on the Internet web site of the department and distributed so that they are available to (1) all regional and subregional offices of the Department of Social Services; (2) each town hall in the state; (3) all legal assistance programs in the state; and (4) any interested member of the public who requests a copy. All policy manuals of the department, as they exist on May 23, 1984, including the supporting bulletins but not including statements concerning only the internal management of the department and not affecting private rights or procedures available to the public, shall be construed to have been adopted as regulations in accordance with the provisions of chapter 54. After May 23, 1984, any policy issued by the department, except a policy necessary to conform to a requirement of a federal or joint federal and state program administered by the department, including, but not limited to, the state supplement program to the Supplemental Security Income Program, shall be adopted as a regulation in accordance with the provisions of chapter 54.

(b) The department shall adopt as a regulation in accordance with the provisions of chapter 54, any new policy necessary to conform to a requirement of an approved federal waiver application initiated in accordance with section 17b-8 and any new policy necessary to conform to a requirement of a federal or joint state and federal program administered by the department, including, but not limited to, the state supplement program to the Supplemental Security Income Program, but the department may operate under such policy while it is in the process of adopting the policy as a regulation, provided the Department of Social Services posts such policy on its Internet web site, submits such policy electronically to the Secretary of the State for posting online prior to adopting the policy and prints notice of intent to adopt the regulation in the Connecticut Law Journal not later than twenty days after adopting the policy. Such policy shall be valid until the time final regulations are effective.

(c) On and after July 1, 2004, the department shall submit proposed regulations that are required by subsection (b) of this section to the standing legislative regulation review committee, as provided in subsection (b) of section 4-170, not later than one hundred eighty days after publication of the notice of its intent to adopt regulations. The department shall include with the proposed regulation a statement identifying (1) the date on which the proposed regulation became effective as a policy as provided in subsection (b) of this section, and (2) any provisions of the proposed regulation that are no longer in effect on the date of the submittal of the proposed regulation, together with a list of all policies that the department has operated under, as provided in subsection (b) of this section, that superseded any provision of the proposed regulation.

(d) In lieu of submitting proposed regulations by the date specified in subsection (c) of this section, the department may submit to the legislative regulation review committee a notice not later than thirty-five days before such date that the department will not be able to submit the proposed regulations on or before such date and shall include in such notice (1) the reasons why the department will not submit the proposed regulations by such date, and (2) the date by which the department will submit the proposed regulations. The legislative regulation review committee may require the department to appear before the committee at a time prescribed by the committee to further explain such reasons and to respond to any questions by the committee about the policy. The legislative regulation review committee may request the joint standing committee of the General Assembly having cognizance of matters relating to human services to review the department’s policy, the department’s reasons for not submitting the proposed regulations by the date specified in subsection (c) of this section and the date by which the department will submit the proposed regulations. Said joint standing committee may review the policy, such reasons and such date, may schedule a hearing thereon and may make a recommendation to the legislative regulation review committee.

(e) If amendments to an existing regulation are necessary solely to conform the regulation to amendments to the general statutes, and if the amendments to the regulation do not entail any discretion by the department, the department may elect to comply with the requirements of subsection (a) of section 4-168 or may proceed without prior notice or hearing, provided the department has posted such amendments on its Internet web site. Any such amendments to a regulation shall be submitted in the form and manner prescribed in subsection (b) of section 4-170, to the Attorney General, as provided in section 4-169, and to the committee, as provided in section 4-170, for approval and upon approval shall be submitted to the office of the Secretary of the State for posting online in accordance with section 4-172.

(P.A. 75-420, S. 4, 6; 75-610, S. 1, 2; P.A. 77-614, S. 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 84-150, S. 1, 2; P.A. 85-564, S. 1, 12; P.A. 86-415, S. 1, 10; P.A. 88-156, S. 9; P.A. 93-262, S. 1, 87; P.A. 04-76, S. 7; 04-166, S. 1; 04-257, S. 112; P.A. 12-92, S. 9.)

*Note: On and after October 1, 2014, this section, as amended by section 34 of public act 13-247 and section 9 of public act 13-274, is to read as follows:

“Sec. 17b-10. (Formerly Sec. 17-3f). Department of Social Services policy manuals. Posting on eRegulations System. Regulations. (a) The Department of Social Services shall prepare and routinely update state medical services and public assistance manuals. The pages of such manuals shall be consecutively numbered and indexed, containing all departmental policy regulations and substantive procedure, written in clear and concise language. Said manuals shall be published by the department and, on or before October 1, 2014, be posted on the eRegulations System. Any updates of said manuals subsequent to October 1, 2014, shall be posted on the eRegulations System. All policy manuals of the department, as they exist on May 23, 1984, including the supporting bulletins but not including statements concerning only the internal management of the department and not affecting private rights or procedures available to the public, shall be construed to have been adopted as regulations in accordance with the provisions of chapter 54. After May 23, 1984, any policy issued by the department, except a policy necessary to conform to a requirement of a federal or joint federal and state program administered by the department, including, but not limited to, the state supplement program to the Supplemental Security Income Program, shall be adopted as a regulation in accordance with the provisions of chapter 54.

(b) The department shall adopt as a regulation in accordance with the provisions of chapter 54, any new policy necessary to conform to a requirement of an approved federal waiver application initiated in accordance with section 17b-8 and any new policy necessary to conform to a requirement of a federal or joint state and federal program administered by the department, including, but not limited to, the state supplement program to the Supplemental Security Income Program, but the department may operate under such policy while it is in the process of adopting the policy as a regulation, provided the department posts such policy on the eRegulations System prior to adopting the policy. Such policy shall be valid until the time final regulations are effective.

(c) On and after July 1, 2004, the department shall submit proposed regulations that are required by subsection (b) of this section to the standing legislative regulation review committee, as provided in subsection (b) of section 4-170, not later than one hundred eighty days after posting of the notice of its intent to adopt regulations on the eRegulations System. The department shall include with the proposed regulation a statement identifying (1) the date on which the proposed regulation became effective as a policy as provided in subsection (b) of this section, and (2) any provisions of the proposed regulation that are no longer in effect on the date of the submittal of the proposed regulation, together with a list of all policies that the department has operated under, as provided in subsection (b) of this section, that superseded any provision of the proposed regulation.

(d) In lieu of submitting proposed regulations by the date specified in subsection (c) of this section, the department may electronically submit to the legislative regulation review committee a notice not later than thirty-five days before such date that the department will not be able to submit the proposed regulations on or before such date and shall include in such notice (1) the reasons why the department will not submit the proposed regulations by such date, and (2) the date by which the department will submit the proposed regulations. The legislative regulation review committee may require the department to appear before the committee at a time prescribed by the committee to further explain such reasons and to respond to any questions by the committee about the policy. The legislative regulation review committee may request the joint standing committee of the General Assembly having cognizance of matters relating to human services to review the department’s policy, the department’s reasons for not submitting the proposed regulations by the date specified in subsection (c) of this section and the date by which the department will submit the proposed regulations. Said joint standing committee may review the policy, such reasons and such date, may schedule a hearing thereon and may make a recommendation to the legislative regulation review committee.

(e) If amendments to an existing regulation are necessary solely to conform the regulation to amendments to the general statutes, and if the amendments to the regulation do not entail any discretion by the department, the department may elect to comply with the requirements of subsection (a) of section 4-168 or may proceed without prior notice or hearing, provided the department has posted such amendments on the eRegulations System. Any such amendments to a regulation shall be submitted in the form and manner prescribed in subsection (b) of section 4-170, to the Attorney General, as provided in section 4-169, and to the committee, as provided in section 4-170, for approval and upon approval shall be submitted to the office of the Secretary of the State for posting on the eRegulations System in accordance with section 4-172.”

(P.A. 75-420, S. 4, 6; 75-610, S. 1, 2; P.A. 77-614, S. 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 84-150, S. 1, 2; P.A. 85-564, S. 1, 12; P.A. 86-415, S. 1, 10; P.A. 88-156, S. 9; P.A. 93-262, S. 1, 87; P.A. 04-76, S. 7; 04-166, S. 1; 04-257, S. 112; P.A. 12-92, S. 9; P.A. 13-247, S. 34; 13-274, S. 9.)

History: P.A. 75-420 allowed substitution of commissioner and department of social services for welfare commissioner and department in P.A. 75-610 which created section; P.A. 77-614 and P.A. 78-303 replaced social services commissioner and department with commissioner and department of income maintenance, effective January 1, 1979; P.A. 84-150 deleted obsolete provision setting deadline for development of policy manual and changed the requirement concerning the adoption of policy manuals in regulation form; P.A. 85-564 made the existing section Subsec. (a) and added Subsecs. (b) and (c) re replacement of general assistance policy manual and state social services policy manual; P.A. 86-415 allowed the department to operate under new policy while manual is in the process of being adopted in regulation form; P.A. 88-156 replaced language re social services policy manual with references to medical services and public assistance manuals in Subsecs. (a), (b) and (c); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-3f transferred to Sec. 17b-10 in 1995; P.A. 04-76 amended Subsec. (a) by deleting reference to “general assistance policy manuals”, deleted former Subsec. (b) re rewriting the general assistance policy manual and redesignated existing Subsec. (c) as new Subsec. (b); P.A. 04-166 divided existing Subsec. (a) into Subsecs. (a) and (b), amended Subsec. (a) to remove reference to the updating of general assistance policy manuals, add requirement that manuals be written in clear and concise language and require distribution of manuals to regional and subregional offices rather than district, subdistrict and field offices, added provision in new Subsec. (b) re adoption of regulation for any new policy necessary to conform to a requirement of an approved federal waiver application, deleted former Subsecs. (b) and (c) and added new Subsec. (c) re submittal of proposed regulations to the standing legislative regulation review committee on and after July 1, 2004, Subsec. (d) re notice in lieu of submission of proposed regulation and Subsec. (e) re amendments to existing regulations to comply with amendments to the general statutes; P.A. 04-257 made a technical change in Subsec. (d); P.A. 12-92 amended Subsec. (a) to require manuals to be posted on department’s web site, amended Subsec. (b) to require department to post policies on its web site and submit them to the Secretary and to make a technical change, and amended Subsec. (e) to require amendments to be posted on department’s web site and submitted to the Secretary for posting online, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to replace provision re posting of manuals online with provision re posting of manuals on eRegulations System on or before October 1, 2014, and to delete former Subdivs. (1) to (4) re distribution of manuals, amended Subsec. (b) to replace provisions re posting policy online, submitting to Secretary of the State and printing in the Connecticut Law Journal with provision re posting on eRegulations System, amended Subsec. (c) to replace reference to publication of notice with reference to posting on eRegulations System, amended Subsec. (d) to add “electronically” re submission to committee and amended Subsec. (e) to replace references to posting amendments online with references to posting on eRegulations System, effective October 1, 2014, and applicable to regulations noticed on and after that date; P.A. 13-274 made identical changes as P.A. 13-247, effective October 1, 2014, and applicable to regulations noticed on and after that date.



Section 17b-10a - Department of Social Services policies and procedures. Implementation.

The Commissioner of Social Services, pursuant to section 17b-10, may implement policies and procedures necessary to administer section 17b-197, subsection (d) of section 17b-266, section 17b-280a and subsection (a) of section 17b-295, while in the process of adopting such policies and procedures as regulation, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 10-3, S. 13; P.A. 11-44, S. 141; P.A. 13-234, S. 86.)

History: P.A. 10-3 effective April 14, 2010 (Revisor’s note: In codifying P.A. 10-3, S. 13, a reference to “section 10 of this act” was deemed by the Revisors to be a reference to “section 12 of this act” and therefore cited as “section 17b-280a”); P.A. 11-44 deleted reference to Sec. 17b-192(b), effective July 1, 2011; P.A. 13-234 deleted reference to Sec. 17b-311(c), effective January 1, 2014.



Section 17b-10b - Department of Social Services policies and procedures. Implementation.

The Commissioner of Social Services, pursuant to section 17b-10, may implement policies and procedures necessary to administer the provisions of sections 3-114r, 17b-321, 17b-340a and 17b-340b, while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Such policies and procedures shall remain valid for three years following the date of publication in the Connecticut Law Journal unless otherwise provided for by the General Assembly. Notwithstanding the time frames established in subsection (c) of section 17b-10, the commissioner shall submit such policies and procedures in proposed regulation form to the legislative regulation review committee not later than three years following the date of publication of its intent to adopt regulations as provided for in this subsection. In the event that the commissioner is unable to submit proposed regulations prior to the expiration of the three-year time period as provided for in this subsection, the commissioner shall submit written notice, not later than thirty-five days prior to the date of expiration of such time period, to the legislative regulation review committee and the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies indicating that the department will not be able to submit the proposed regulations on or before such date and shall include in such notice (1) the reasons why the department will not submit the proposed regulations by such date, and (2) the date by which the department will submit the proposed regulations. The legislative regulation review committee may require the department to appear before the committee at a time prescribed by the committee to further explain such reasons and to respond to any questions by the committee about the policy. The legislative regulation review committee may request the joint standing committee of the General Assembly having cognizance of matters relating to human services to review the department’s policy, the department’s reasons for not submitting the proposed regulations by the date specified in this section and the date by which the department will submit the proposed regulations. Said joint standing committee may review the policy, such reasons and such date, may schedule a hearing thereon and may make a recommendation to the legislative regulation review committee.

(P.A. 11-6, S. 154; 11-44, S. 160.)

History: P.A. 11-6 effective July 1, 2011; P.A. 11-44 replaced reference to “this act” with reference to Secs. 3-114r, 17b-321, 17b-340a and 17b-340b and replaced provision re policies and procedures being valid until final regulations are adopted with provisions re policies and procedures remaining valid for 3 years following date of publication and re submissions to and review by legislative committees, effective July 1, 2011.



Section 17b-10c - Uniform Policy Manual revision to regulation format. Committee review. Posting on eRegulations System.

The Department of Social Services shall make technical and structural changes to the Uniform Policy Manual to conform to the numbering system, organization, form and style of the regulations of Connecticut state agencies. Notwithstanding the provisions of chapter 54, the department may make such changes without complying with the provisions of said chapter concerning regulation-making proceedings. The department shall submit such changes to the standing legislative regulations review committee for review in accordance with this section. Any review of such changes by said committee shall be limited to confirming that such changes are technical and structural in nature in accordance with this section. If the committee does not act in response to the department’s submission not later than forty-five days after such submission, such changes shall be deemed approved. Upon approval, the department shall transmit a certified electronic copy of such changes to the Secretary of the State for the Secretary to post on the eRegulations System. At the time that the Secretary posts such changes on the eRegulations System, the corresponding sections of the Uniform Policy Manual shall be deemed superseded.

(P.A. 13-247, S. 36; 13-274, S. 11.)

History: P.A. 13-247 and P.A. 13-274 effective July 1, 2013.



Section 17b-11 - (Formerly Sec. 17-11). Acceptance of federal funds. Disregard of certain federal increases for recipients of state supplement program. Increase in income disregarded for unrelated recipients who share living arrangements.

(a) The Commissioner of Social Services is authorized and empowered to accept any and all allotments of federal funds, federal funds to match private contributions and commodities, and to manage and dispose of the same in whatever manner is required by federal law, and to take advantage of any amendments and supplements to the federal Social Security Act and of any other federal act relating to public welfare, and to conform to such federal requirements as are conditions precedent to the receipt of federal matching grants and are not prohibited by the general statutes.

(b) The Commissioner of Social Services shall determine that portion of social security increases approved by the federal government or other unearned income which shall be disregarded by the Department of Social Services in the payment of benefits to recipients of, and in the determination of eligibility of applicants for the state supplement program to the Supplemental Security Income Program. The Commissioner of Social Services, upon application, shall increase the amount disregarded for unrelated recipients in the state supplement program to the Supplemental Security Income Program who share living arrangements. The Commissioner of Social Services shall adopt regulations in accordance with the provisions of sections 4-166 to 4-176, inclusive, to establish specific dollar amounts to be disregarded. Such dollar amounts shall be no less than the amount of income from the Supplemental Security Income Program disregarded by the Department of Social Services pursuant to the provisions of this section in effect on June 30, 1976.

(1949 Rev., S. 2628; 1949, 1953, S. 1459d; 1967, P.A. 490; P.A. 75-420, S. 4, 6; 75-522, S. 1, 2; P.A. 76-200, S. 1, 2; P.A. 77-614, S. 608, 610; P.A. 84-337; P.A. 88-317, S. 69, 107; P.A. 93-262, S. 1, 87; 93-418, S. 3, 41; P.A. 03-268, S. 2.)

History: 1967 act added authorization to conform to federal requirements as conditions precedent to receipt of grants; P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 75-522 added Subsec. (b) re disregard of social security increases; P.A. 76-200 rephrased Subsec. (b) to allow commissioner discretion as to how much of increase is to be disregarded within certain limits as set forth, previously increases were disregarded altogether; P.A. 77-614 replaced commissioner and department of social services with commissioner and department of income maintenance, effective January 1, 1979; P.A. 84-337 amended Subsec. (b) by providing, upon application, an increase in the amount disregarded for unrelated recipients who share living arrangements; P.A. 88-317 amended reference to Secs. 4-166 to 4-176 in Subsec. (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 allowed the commissioner to accept federal funds to match private contributions and required commissioner to submit annual report to appropriations committee re amount and use of such funds, effective July 1, 1993; Sec. 17-11 transferred to Sec. 17b-11 in 1995; P.A. 03-268 amended Subsec. (a) by deleting requirement that commissioner submit annual report to appropriations committee re amount, purpose and use of federal funds accepted to match private contributions.



Section 17b-11a - Adult family living classification in rated housing.

The Commissioner of Social Services, within available appropriations, shall include an adult family living classification in the rated housing category under the state supplement to the federal Supplemental Security Income Program. The commissioner shall also adopt regulations, in accordance with chapter 54, defining “adult family living” for the purpose of creating such classification.

(June 18 Sp. Sess. P.A. 97-2, S. 126, 165.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997.



Section 17b-12 - (Formerly Sec. 17-11b). Acceptance of gifts for social services beneficiaries.

The Commissioner of Social Services may accept and receive, on behalf of the Department of Social Services or on behalf of the Children’s Trust Fund established pursuant to section 17b-751, any bequest or gift of personal property for services for a person who is, or members of whose immediate family are, receiving assistance or services from the Department of Social Services, or both, or for services for a former or potential recipient of assistance from the Department of Social Services or for programs or services described in section 17b-751. Any federal funds generated by virtue of any such bequest or gift may be used for the extension of services to such person or family members.

(1972, P.A. 274, S. 1; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87; Sept. Sp. Sess. P.A. 09-5, S. 23; P.A. 10-111, S. 25.)

History: P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 77-614 replaced social services commissioner and department with commissioner and department of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-11b transferred to Sec. 17b-12 in 1995; Sept. Sp. Sess. P.A. 09-5 added provision allowing commissioner to receive funds on behalf of Children’s Trust Fund or Parent Trust Fund and provision permitting department to use such funds for programs or services described in Sec. 17b-751, effective October 5, 2009; P.A. 10-111 deleted provision re Parent Trust Fund, effective May 26, 2010.



Section 17b-13 - (Formerly Sec. 17-12). Federal aid for emergency relief purposes.

Section 17b-13 is repealed, effective June 3, 2011.

(1949 Rev., S. 2629; March, 1958, P.A. 22, S. 1; February, 1965, P.A. 574, S. 24; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 45; P.A. 11-29, S. 1.)



Section 17b-14 - (Formerly Sec. 17-12j). Notification of federal sanctions and fines. Report.

The Commissioner of Social Services shall report in writing within five days to the president pro tempore of the Senate, the speaker of the House of Representatives, the majority leaders of the Senate and House of Representatives and the minority leaders of the Senate and House of Representatives, whenever the federal government notifies the commissioner that sanctions or fines or both are likely to be imposed, or have been imposed, against any program under the jurisdiction of the commissioner. Any such report shall include, but not be limited to, a description of the circumstances which resulted in such sanction or fine or both and shall set forth the course of action the commissioner proposes to mitigate or to eliminate the circumstances which resulted in such sanction or fine or both.

(P.A. 83-354, S. 2, 4; P.A. 84-59, S. 2; P.A. 93-262, S. 1, 87.)

History: P.A. 84-59 substituted “within five days” for “forthwith”, changed provisions re report to committees to report to legislative leaders, and added provisions re report of fines and requirement that report include description of circumstances and course of action of commissioner; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-12j transferred to Sec. 17b-14 in 1995.



Section 17b-15 - (Formerly Sec. 17-12p). Implementation of the Family Support Act of 1988. Day care provisions of the Omnibus Reconciliation Act of 1990.

Section 17b-15 is repealed, effective October 1, 2003.

(P.A. 89-280, S. 1, 9; June Sp. Sess. P.A. 91-8, S. 3, 63; P.A. 93-262, S. 1, 87; P.A. 03-28, S. 4.)



Section 17b-16 - (Formerly Sec. 17-12t). Information and assistance to be provided re federal earned income credit. Promotion of greater utilization of federal earned income credit.

The Labor Department, in cooperation with the Department of Social Services, shall provide information and assistance in obtaining, within available appropriations, the federal earned income credit established pursuant to 26 USC 32, to each applicant for or recipient of assistance from the department. The Labor Department, in cooperation with the Department of Revenue Services, shall promote the earned income credit program to recipients of benefits pursuant to section 17b-112. The Department of Social Services, in consultation with the Child Poverty and Prevention Council established in section 4-67x, shall, within available appropriations, promote greater utilization of the federal earned income credit to municipalities, public and private employers, community-based organizations and other entities that have frequent contact with low-income families and shall enhance financial literacy and self-sufficiency programs. School and business partnership funds, private funds and other available funds may be used for purposes of this section.

(P.A. 90-92, S. 1; P.A. 93-262, S. 1, 87; P.A. 95-194, S. 5, 33; P.A. 99-203, S. 2, 3; P.A. 05-244, S. 2; P.A. 06-179, S. 4.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-12t transferred to Sec. 17b-16 in 1995; P.A. 95-194 added a provision requiring the Department of Social Services, in cooperation with the Department of Revenue Services, to promote the earned income credit program to recipients of time-limited benefits received pursuant to Sec. 17b-112, effective June 29, 1995; P.A. 99-203 required the Labor Department in cooperation with the Department of Social Services to provide information and assistance in obtaining the federal earned income credit, and required the Labor Department instead of the Department of Social Services in cooperation with the Department of Revenue Services to promote the earned income credit program to recipients of benefits pursuant to Sec. 17b-112, effective July 1, 1999, and applicable to income years commencing on or after January 1, 1999; P.A. 05-244 required Department of Social Services to promote greater utilization of federal earned income credit; P.A. 06-179 substituted “Child Poverty and Prevention Council established in section 4-67x” for “Child Poverty Council”.



Section 17b-16a - Disclosure of current address of applicants or recipients of benefits under programs administered by the department.

The Department of Social Services shall disclose the current address of an applicant or recipient of benefits under any program administered by the department, unless prohibited by federal law, upon the request of a federal, state or local law enforcement officer if the following conditions are met:

(1) Such officer provides said department with the name of the recipient;

(2) (A) Such officer notifies said department that the recipient is fleeing to avoid prosecution, or custody or confinement after conviction, under the laws of the place from which the individual flees, for a crime, or an attempt to commit a crime, which is a felony or high misdemeanor under the laws of the place from which the individual flees, or violating a condition of probation or parole imposed under federal or state law as a result of the commission of such a felony or high misdemeanor, or (B) the recipient has information necessary for such officer to conduct official duties in relation to a crime committed or an attempt to commit a crime which is a felony or high misdemeanor in the state in which the crime is committed or attempted; and

(3) The location or apprehension of the recipient is within official duties of such officer.

(June 18 Sp. Sess. P.A. 97-2, S. 125, 165; P.A. 98-239, S. 31, 35.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 98-239 extended requirement to disclose current address of recipients to applicants for “benefits under any program administered by the department, unless prohibited by federal law,” deleting reference to Temporary Assistance For Needy Families and food stamp program, amended Subdiv. (2)(A) to clarify that the officer notifies the department that the individual is violating a condition of probation or parole “as a result of the commission of such a felony or high misdemeanor” and amended Subdiv. (2)(B) to clarify that the officer notifies the department that the individual has information necessary for such officer to conduct official duties “in relation to a crime committed or an attempt to commit a crime which is a felony or high misdemeanor in the state in which the crime is committed or attempted”, effective June 8, 1998.



Section 17b-16b - Ineligibility for benefits under programs administered by department due to outstanding felony arrest warrants.

To the extent permitted by federal law, any person for whom there is an outstanding arrest warrant for any offense that is classified as a felony under state or federal law may be determined ineligible for benefits under any program administered by the Department of Social Services, after due notice and hearing in accordance with hearing procedures adopted by the Commissioner of Social Services.

(P.A. 98-239, S. 13, 35.)

History: P.A. 98-239 effective June 8, 1998.



Section 17b-16c - Treatment of tax refunds made under Economic Stimulus Act of 2008 to applicants or recipients of benefits under programs operated by the department.

Section 17b-16c is repealed, effective January 15, 2009.

(P.A. 08-68, S. 2; P.A. 09-1, S. 35.)



Section 17b-17 and 17b-18 - (Formerly Secs. 17-12aa and 17-12kk). Assistance dependency report. Reports to the appropriations committee.

Sections 17b-17 and 17b-18 are repealed, effective October 1, 2003.

(P.A. 89-296, S. 4, 9; P.A. 90-182, S. 2, 3; May Sp. Sess. P.A. 92-16, S. 73, 89; P.A. 93-221, S. 4; 93-262, S. 1, 87; 93-435, S. 59, 95; P.A. 95-194, S. 4, 33; 95-306, S. 6, 7; 95-351, S. 2, 30; P.A. 03-28, S. 4; 03-268, S. 13.)



Section 17b-19 - (Formerly Sec. 17-291). Annual general assistance report. Records and reports by selectmen. Penalty.

Section 17b-19 is repealed, effective March 1, 2004.

(1949 Rev., S. 2602; 1953, S. 1433d; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 85-564, S. 4, 12; P.A. 89-239, S. 4; P.A. 91-45; P.A. 93-262, S. 1, 87; P.A. 94-192, S. 1; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-20 - (Formerly Sec. 17-574). Grants for pilot projects or demonstrations.

The Commissioner of Social Services may provide grants to public or private agencies for pilot projects or demonstrations, or both, where the commissioner believes such projects or demonstrations may be of value to the Department of Social Services, under criteria established by regulations of said commissioner.

(1971, P.A. 374, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 86-279, S. 1; P.A. 91-401, S. 17, 20; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 77-614 replaced commissioner and department of social services with commissioner and department of human resources, effective January 1, 1979; Sec. 17-3e transferred to Sec. 17-31e in 1979; P.A. 86-279 required commissioner to adopt regulations to insure audits of grants, to conduct inquiry into status and fiscal stability of unaudited grant programs and to order audits and seek court enforcement in cases of noncompliance and divided section into Subsecs.; Sec. 17-31e transferred to Sec. 17-574 in 1991; P.A. 91-401 repealed former Subsec. (a) re regulations to ensure grants by department are audited as required under Sec. 7-396a, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-574 transferred to Sec. 17b-20 in 1995.



Section 17b-21 - (Formerly Sec. 17-583). Civil legal services programs for indigent persons. Funding.

The Commissioner of Social Services shall, upon application of any private, nonprofit organization or agency which provides legal services, make grants, within available appropriations, to such organizations or agencies for the purpose of providing civil legal services to indigent persons in the areas of housing and domestic relations.

(P.A. 82-468, S. 1, 3; P.A. 93-262, S. 1, 87.)

History: Sec. 17-31o transferred to Sec. 17-583 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-583 transferred to Sec. 17b-21 in 1995.



Section 17b-22 - (Formerly Sec. 17-106). Agreements with other states.

The commissioner is authorized to enter into reciprocal agreements with other states relative to provision of social services and aid to residents and nonresidents.

(1949 Rev., S. 2914.)

History: Sec. 17-106 transferred to Sec. 17b-22 in 1995.



Section 17b-23 - (Formerly Sec. 17-572). Commissioner may contract with Commissioner of Children and Families re delivery of services to children.

The Commissioner of Social Services may contract with the Commissioner of Children and Families for the performance and discharge of such duties and functions, including the registration of family day care homes, imposed on the Commissioner of Social Services by this title and titles 4, 10, 12, 14, 17a, 18, 45a and 54, and for the exercise of such power and authority by the Commissioner of Children and Families which the Commissioner of Social Services may have thereunder, as those commissioners may deem necessary to provide the most efficient and effective delivery of services to children.

(1971, P.A. 374, S. 1; P.A. 74-251, S. 1; P.A. 77-614, S. 520, 521, 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 88-156, S. 1; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87.)

History: Subsec. (b) of Sec. 17-3c transferred to Sec. 17-31c in 1979; P.A. 88-156 substituted registration of family day care homes for reference to licensing; Sec. 17-31c transferred to Sec. 17-572 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-572 transferred to Sec. 17b-23 in 1995; (Revisor’s note: In 2005 the reference to “titles 4, 10, 12, 14, 17a, 17b, 18, ...” was changed editorially by the Revisors to “this title and titles 4, 10, 12, 14, 17a, 18, ...”).



Section 17b-24 - (Formerly Sec. 17-573). Contracts for comprehensive health care.

The Commissioner of Social Services may enter into contracts with an organized group which provides comprehensive health care on a prepayment or per capita basis.

(1971, P.A. 421; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; Sec. 17-3d transferred to Sec. 17-31d in 1979; Sec. 17-31d transferred to Sec. 17-573 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-573 transferred to Sec. 17b-24 in 1995.



Section 17b-25 - (Formerly Sec. 17-576). Purchase or lease and management of property.

The Commissioner of Social Services may obtain real and personal property with the approval of the Attorney General, by purchase or lease. The expense of obtaining and maintaining such property shall be paid out of appropriations for the Department of Social Services. Said commissioner may, subject to the provisions of chapter 67, appoint such supervisory and other personnel as may be necessary for the management of such property.

(1971, P.A. 814, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 88-156, S. 2; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 77-614 replaced social services commissioner and department with commissioner and department of human resources, effective January 1, 1979; Sec. 17-2h transferred to Sec. 17-31g in 1979; P.A. 88-156 deleted reference to Sec. 17-2g, repealed by the same act; Sec. 17-31g transferred to Sec. 17-576 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-576 transferred to Sec. 17b-25 in 1995.



Section 17b-25a - Toll-free vendor fraud telephone line.

(a) The Commissioner of Social Services shall provide toll-free telephone access for a person to report vendor fraud in any program operated by the Department of Social Services.

(b) The commissioner shall include a reference to its toll-free vendor fraud telephone line established pursuant to subsection (a) of this section in any advertisement of its programs or services.

(c) The commissioner shall establish a public relations campaign, within available appropriations, to announce the creation of the toll-free telephone line established pursuant to subsection (a) of this section.

(P.A. 96-169, S. 15.)



Section 17b-25b - Program for persons suffering from Huntington’s disease.

The Department of Social Services shall establish and administer a program of services for persons suffering from Huntington’s disease. A clinic for such persons shall be geographically located so as to conveniently serve the population of the state. The clinic shall (1) provide genetic testing for persons who are at risk of acquiring Huntington’s disease, (2) offer counseling to such persons who have tested positive for Huntington’s disease and their families, and (3) offer medical care to such persons who are in the early phases of the disease. The clinic shall provide consulting services and continuing education for any health care provider providing services to persons suffering from Huntington’s disease.

(P.A. 97-264.)



Section 17b-26 - (Formerly Sec. 17-577). Department designated as state agency responsible for implementation of social services block grants and community services block grants. Development of outreach program. Report.

(a) The Department of Social Services shall act as the single state agency to coordinate, plan and publish annually the state social services plan for the implementation of social services block grants and community services block grants as required by federal law and regulation. Said department shall furnish copies of said plan to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services, at least sixty days prior to publication, for their review and recommendations, and shall consult with and furnish to said committees any additional information on such plan which they may request.

(b) The Department of Social Services shall provide for the development of all mandated outreach programs in accordance with any mandate of the federal government as required by federal law and regulation for the implementation of social services block grants and community services block grants.

(c) The Department of Social Services shall, on or before December fifteenth, annually, report to the Governor and said joint standing committees with regard to the activity of the department in the implementation of social services block grants and community services block grants, including but not limited to, fiscal data on expenditures of state and federal funds thereunder, and any recommendations for needed program legislation to insure the receipt of all federal funds available to the state from such grants.

(d) Any organization receiving block grants pursuant to this section shall be subject to the provisions of section 17b-99.

(P.A. 75-420, S. 1–4, 6; P.A. 77-555; 77-614, S. 521, 610; P.A. 78-265, S. 1, 3; P.A. 82-314, S. 37, 63; P.A. 87-216, S. 1; P.A. 93-262, S. 1, 87; P.A. 96-169, S. 16.)

History: P.A. 77-555 required annual publication of plan, added provisions re consultation with human services and appropriations committees, clarified Subsec. (c) and made its provisions generally applicable; P.A. 77-614 replaced department of social services with department of human resources, effective January 1, 1979; P.A. 78-265 added Subsec. (d); Sec. 17-2i transferred to Sec. 17-31h in 1979; P.A. 82-314 changed official names of human services and appropriations committees; P.A. 87-216 changed “Title XX of the Social Security Act” to “social services block grants and community services block grants” and deleted Subsec. (d) re designation of matching sum; Sec. 17-31h transferred to Sec. 17-577 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-577 transferred to Sec. 17b-26 in 1995; P.A. 96-169 added Subsec. (d) making organizations receiving block grants subject to the provisions of Sec. 17b-99.



Section 17b-27 - Voluntary paternity establishment program. Protocols. Regulations. Voluntary acknowledgment of paternity system established by Department of Public Health.

(a) Each hospital or other institution where births occur, and each entity that is approved by the Commissioner of Social Services to participate in the voluntary paternity establishment program, shall, with the assistance of the commissioner, develop a protocol for a voluntary paternity establishment program as provided in regulations adopted pursuant to subsection (b) of this section, which shall be consistent with the provisions of subsection (a) of section 46b-172 and shall encourage the positive involvement of both parents in the life of the child. Each such protocol shall assure that the participants are informed, are competent to understand and agree to an affirmation or acknowledgment of paternity, and that any such affirmation or acknowledgment is voluntary and free from coercion. Each such protocol shall also provide for the training of all staff members involved in the voluntary paternity establishment process so that such staff members will understand their obligations to implement the voluntary paternity establishment program in such a way that the participants are informed, are competent to understand and agree to an affirmation or acknowledgment of paternity, and that any such affirmation or acknowledgment is voluntary and free from coercion. No entity may participate in the program until its protocol has been approved by the commissioner. The commissioner shall make all protocols and proposed protocols available for public inspection. No entity or location at which all or a substantial portion of occupants are present involuntarily, including, but not limited to, a prison or a mental hospital, but excluding any site having a research and demonstration project established under subsection (d) of section 1 of public act 99-193*, may be approved for participation in the voluntary paternity establishment program; nor may the commissioner approve any further site for participation in the program if it maintains a coercive environment or if the failure to acknowledge paternity may result in the loss of benefits or services controlled by the entity, which are unrelated to paternity.

(b) The Commissioner of Social Services shall adopt regulations in accordance with chapter 54 to implement the provisions of subsection (a) of this section. Such regulations shall specify the requirements for participation in the voluntary paternity establishment program and shall include, but not be limited to, provisions (1) to assure that affirmations of paternity by the mother and acknowledgments of paternity by the putative father are voluntary and free from coercion, and (2) to establish the contents of notices which shall be provided to the mother and to the putative father before affirmation or acknowledgment. The notice to the mother shall include, but not be limited to, notice that the affirmation of paternity may result in rights of custody and visitation, as well as a duty of support, in the person named as the father. The notice to the putative father shall include, but not be limited to, notice that: (A) He has the right to: (i) Establish his paternity voluntarily or through court action, or to contest paternity; (ii) appointment of counsel; (iii) a genetic test to determine paternity prior to signing an acknowledgment or in conjunction with a court action; and (iv) a trial by the Superior Court or a family support magistrate, and (B) acknowledgment of paternity will make him liable for the financial support of the child until the child’s eighteenth birthday and may result in rights of custody and visitation being conferred on the father. In no event shall the mother’s failure to sign an affirmation of paternity in the hospital or with any other entity agreeing to participate in the voluntary paternity establishment program be considered failure to cooperate with the establishment of support for the purposes of eligibility for temporary assistance for needy families.

(c) The Department of Public Health shall establish a voluntary acknowledgment of paternity system consistent with the provisions of subsection (a) of section 46b-172.

(May Sp. Sess. P.A. 94-5, S. 3, 30; June 18 Sp. Sess. P.A. 97-2, S. 21, 165; June 18 Sp. Sess. P.A. 97-7, S. 7, 38; P.A. 03-258, S. 1.)

*Note: Section 1 of public act 99-193 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: May Sp. Sess. P.A. 94-5 effective July 1, 1994; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (b) to replace a reference to “noncooperation” with “failure to cooperate” and a reference to “aid to families with dependent children” with “the temporary family assistance program”, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (b) by replacing a reference to “trial by jury” with “a trial by the Superior Court or a family support magistrate” and by replacing “aid to families with dependent children” with “temporary assistance for needy families” and added Subsec. (c) re establishment of acknowledgment of paternity system by Department of Public Health, effective July 1, 1997 (Revisor’s note: The reference in Subsec. (b) to “temporary assistance for needy families” added by this act repealed by implication the conflicting reference to “temporary family assistance program” added earlier by June 18 Sp. Sess. P.A. 97-2, and was codified accordingly by the Revisors); P.A. 03-258 amended Subsec. (a) by expanding voluntary paternity establishment program to an entity approved by the Commissioner of Social Services, adding provisions re participating entities, with the assistance of the commissioner, developing a protocol for voluntary paternity establishment, re protocol to encourage positive involvement of both parents and provide for staff training, and re protocols to be approved by commissioner and available for public inspection, adding provisions excluding entities where “substantial portion of occupants are present involuntarily” from participating in program and making technical changes, and amended Subsec. (b) to require commissioner to adopt regulations that specify requirements for participation in the voluntary paternity establishment program, to restructure Subdiv. (2) by adding Subpara. (A) and (B) designators, to provide in Subpara. (A) that notice to putative father include that he may “establish his paternity voluntarily or through court action” and prior to signing an acknowledgment, to provide in Subpara. (B) that rights of custody and visitation may result from an acknowledgment of paternity, to add provision re mother’s failure to sign affirmation of paternity with an entity participating in the voluntary paternity program not considered failure to cooperate for purposes of establishing eligibility for temporary assistance for needy families, and to make technical changes.



Section 17b-27a - John S. Martinez Fatherhood Initiative. Objectives. Reports. Funding. Grant program.

(a) There is established within the Department of Social Services, within available appropriations, the John S. Martinez Fatherhood Initiative. Said initiative shall promote the positive involvement and interaction of fathers with their children with an emphasis on children eligible or formerly eligible for services funded by the temporary assistance for needy families block grant and shall identify those services that effectively encourage and enhance responsible and skillful parenting and those services that increase the ability of fathers to meet the financial and medical needs of their children through employment services and child support enforcement measures. The objectives of the initiative shall be to: (1) Promote public education concerning the financial and emotional responsibilities of fatherhood; (2) assist men in preparation for the legal, financial and emotional responsibilities of fatherhood; (3) promote the establishment of paternity at childbirth; (4) encourage fathers, regardless of marital status, to foster their emotional connection to and financial support of their children; (5) establish support mechanisms for fathers in their relationship with their children, regardless of their marital and financial status; and (6) integrate state and local services available for families.

(b) Not later than February 1, 2010, the Commissioner of Social Services shall, within available resources, report to the select committee of the General Assembly having cognizance of matters relating to children, in accordance with the provisions of section 11-4a, regarding (1) the effectiveness of any child support arrears management efforts; (2) the effectiveness of any efforts aimed at reducing teen fatherhood; (3) the number of newly employed noncustodial parents; and (4) the number of noncustodial parents with incomes at or below the federal poverty level.

(c) The commissioner shall, within available resources, seek to obtain any available federal and private funds for programs that promote the objectives described in subsection (a) of this section. If such funds are obtained, the commissioner shall award grants to entities for such programs, as provided in subsection (d) of this section.

(d) The Department of Social Services shall award grants to entities under this section for programs and services that provide (1) employment and training opportunities for low-income fathers to increase the earning capacity of such fathers; (2) classes in parenting and financial management; and (3) other support services and programs that promote responsible parenting, financial stability and communication and interaction between fathers and their children.

(e) Applicants for grants provided pursuant to this section shall apply to the Commissioner of Social Services at such time and in such manner as the commissioner prescribes. The commissioner shall establish criteria for eligibility for grants and for the awarding of grants pursuant to this section. The commissioner shall require a grantee to (1) implement accountability measures and results-based outcomes as a condition of being awarded a grant; (2) leverage funds through existing resources and collaboration with community-based and nonprofit organizations; and (3) consult with experts in domestic violence to ensure that, when appropriate, the programs and services described in subsections (c) and (d) of this section address issues concerning domestic violence.

(f) Not later than October 1, 2010, and annually thereafter, the commissioner shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to human services and the select committee of the General Assembly having cognizance of matters relating to children on the grant program’s effectiveness in achieving the objectives specified in subsection (a) of this section.

(P.A. 03-258, S. 6; P.A. 09-175, S. 1.)

History: P.A. 09-175 designated existing provisions as Subsec. (a), added Subsec. (b) re report, added Subsec. (c) re obtaining federal and private funds, and added Subsecs. (d) to (f) re grant program.



Section 17b-28 - Council on Medical Assistance Program Oversight. Duties. Appointments. Funding. Reports.

(a) There is established a Council on Medical Assistance Program Oversight which shall advise the Commissioner of Social Services on the planning and implementation of the health care delivery system for the following health care programs: The HUSKY Plan, Parts A and B and the Medicaid program, including, but not limited to, the portions of the program serving low income adults, the aged, blind and disabled individuals, individuals who are dually eligible for Medicaid and Medicare and individuals with preexisting medical conditions. The council shall monitor planning and implementation of matters related to Medicaid care management initiatives including, but not limited to, (1) eligibility standards, (2) benefits, (3) access, (4) quality assurance, (5) outcome measures, and (6) the issuance of any request for proposal by the Department of Social Services for utilization of an administrative services organization in connection with such initiatives.

(b) On or before June 30, 2011, the council shall be composed of the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations and the budgets of state agencies, or their designees; two members of the General Assembly, one to be appointed by the president pro tempore of the Senate and one to be appointed by the speaker of the House of Representatives; the director of the Commission on Aging, or a designee; the director of the Commission on Children, or a designee; a representative of each organization that has been selected by the state to provide managed care and a representative of a primary care case management provider, to be appointed by the president pro tempore of the Senate; two representatives of the insurance industry, to be appointed by the speaker of the House of Representatives; two advocates for persons receiving Medicaid, one to be appointed by the majority leader of the Senate and one to be appointed by the minority leader of the Senate; one advocate for persons with substance use disorders, to be appointed by the majority leader of the House of Representatives; one advocate for persons with psychiatric disabilities, to be appointed by the minority leader of the House of Representatives; two advocates for the Department of Children and Families foster families, one to be appointed by the president pro tempore of the Senate and one to be appointed by the speaker of the House of Representatives; two members of the public who are currently recipients of Medicaid, one to be appointed by the majority leader of the House of Representatives and one to be appointed by the minority leader of the House of Representatives; two representatives of the Department of Social Services, to be appointed by the Commissioner of Social Services; two representatives of the Department of Public Health, to be appointed by the Commissioner of Public Health; two representatives of the Department of Mental Health and Addiction Services, to be appointed by the Commissioner of Mental Health and Addiction Services; two representatives of the Department of Children and Families, to be appointed by the Commissioner of Children and Families; two representatives of the Office of Policy and Management, to be appointed by the Secretary of the Office of Policy and Management; and one representative of the office of the State Comptroller, to be appointed by the State Comptroller.

(c) On and after July 1, 2011, the council shall be composed of the following members:

(1) The chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to aging, human services, public health and appropriations and the budgets of state agencies, or their designees;

(2) Four appointed by the speaker of the House of Representatives, one of whom shall be a member of the General Assembly, one of whom shall be a community provider of adult Medicaid health services, one of whom shall be a recipient of Medicaid benefits for the aged, blind and disabled or an advocate for such a recipient and one of whom shall be a representative of the state’s federally qualified health clinics;

(3) Four appointed by the president pro tempore of the Senate, one of whom shall be a member of the General Assembly, one of whom shall be a representative of the home health care industry, one of whom shall be a primary care medical home provider and one of whom shall be an advocate for Department of Children and Families foster families;

(4) Two appointed by the majority leader of the House of Representatives, one of whom shall be an advocate for persons with substance abuse disabilities and one of whom shall be a Medicaid dental provider;

(5) Two appointed by the majority leader of the Senate, one of whom shall be a representative of school-based health centers and one of whom shall be a recipient of benefits under the HUSKY program;

(6) Two appointed by the minority leader of the House of Representatives, one of whom shall be an advocate for persons with disabilities and one of whom shall be a dually eligible Medicaid-Medicare beneficiary or an advocate for such a beneficiary;

(7) Two appointed by the minority leader of the Senate, one of whom shall be a low-income adult recipient of Medicaid benefits or an advocate for such a recipient and one of whom shall be a representative of hospitals;

(8) The executive director of the Commission on Aging, or the executive director’s designee;

(9) The executive director of the Commission on Children, or the executive director’s designee;

(10) A representative of the Long-Term Care Advisory Council;

(11) The Commissioners of Social Services, Children and Families, Public Health, Developmental Services and Mental Health and Addiction Services, and the Commissioner on Aging, or their designees, who shall be ex-officio nonvoting members;

(12) The Comptroller, or the Comptroller’s designee, who shall be an ex-officio nonvoting member;

(13) The Secretary of the Office of Policy and Management, or the secretary’s designee, who shall be an ex-officio nonvoting member; and

(14) One representative of an administrative services organization which contracts with the Department of Social Services in the administration of the Medicaid program, who shall be a nonvoting member.

(d) The council shall choose a chairperson from among its members. The Joint Committee on Legislative Management shall provide administrative support to such chairperson.

(e) The council shall monitor and make recommendations concerning: (1) An enrollment process that ensures access for each Department of Social Services administered health care program and effective outreach and client education for such programs; (2) available services comparable to those already in the Medicaid state plan, including those guaranteed under the federal Early and Periodic Screening, Diagnostic and Treatment Services Program under 42 USC 1396d; (3) the sufficiency of accessible adult and child primary care providers, specialty providers and hospitals in Medicaid provider networks; (4) the sufficiency of provider rates to maintain the Medicaid network of providers and service access; (5) funding and agency personnel resources to guarantee timely access to services and effective management of the Medicaid program; (6) participation in care management programs including, but not limited to, medical home and health home models by existing community Medicaid providers; (7) the linguistic and cultural competency of providers and other program facilitators and data on the provision of Medicaid linguistic translation services; (8) program quality, including outcome measures and continuous quality improvement initiatives that may include provider quality performance incentives and performance targets for administrative services organizations; (9) timely, accessible and effective client grievance procedures; (10) coordination of the Medicaid care management programs with state and federal health care reforms; (11) eligibility levels for inclusion in the programs; (12) enrollee cost-sharing provisions; (13) a benefit package for each of the health care programs set forth in subsection (a) of this section; (14) coordination of coverage continuity among Medicaid programs and integration of care, including, but not limited to, behavioral health, dental and pharmacy care provided through programs administered by the Department of Social Services; and (15) the need for program quality studies within the areas identified in this section and the department’s application for available grant funds for such studies. The chairperson of the council shall ensure that sufficient members of the council participate in the review of any contract entered into by the Department of Social Services and an administrative services organization.

(f) The Commissioner of Social Services may, in consultation with an educational institution, apply for any available funding, including federal funding, to support Medicaid care management programs.

(g) The Commissioner of Social Services shall provide monthly reports to the council on the matters described in subsection (e) of this section, including, but not limited to, policy changes and proposed regulations that affect Medicaid health services. The commissioner shall also provide the council with quarterly financial reports for each covered Medicaid population which reports shall include a breakdown of sums expended for each covered population.

(h) The council shall biannually report on its activities and progress to the General Assembly.

(May Sp. Sess. P.A. 94-5, S. 26, 30; P.A. 95-257, S. 56, 58; Oct. 29 Sp. Sess. P.A. 97-1, S. 18, 23; P.A. 99-167; 99-230, S. 5, 10; P.A. 06-188, S. 46; P.A. 07-148, S. 16; 07-217, S. 72; Sept. Sp. Sess. P.A. 09-5, S. 58; P.A. 10-179, S. 46; P.A. 11-44, S. 167; P.A. 13-125, S. 6; 13-234, S. 92.)

History: May Sp. Sess. P.A. 94-5 effective June 16, 1994; P.A. 95-257 amended Subsec. (a) by requiring the council to advise the Waiver Application Development Council on certain matters, increased membership by adding two members of the General Assembly, one advocate for persons with substance abuse disabilities and one for psychiatric disabilities, requiring the council to choose a chair and requiring the public health committee staff to provide administrative support, added Subsec. (b)(10) to (12) and replaced reference to Department of Public Health and Addiction Services with Department of Public Health and reference to Department of Mental Health with Department of Mental Health and Addiction Services, effective July 1, 1995; Oct. 29 Sp. Sess. P.A. 97-1 amended Subsec. (a) by increasing membership by adding two advocates for foster families, two representatives of the Department of Children and Families, two representatives of the Office of Policy and Management and one representative of the Comptroller, added Subsec. (b)(13) re coordination with coverage under the HUSKY Plan and made technical changes, effective October 30, 1997; P.A. 99-167 added new Subsec. (b)(14) re program quality studies, relettered the remaining subdivision and made technical changes; P.A. 99-230 amended Subsec. (b) to make a technical change, effective July 1, 1999; P.A. 06-188 amended Subsec. (a) to expand council by adding the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and added new Subsec. (b)(15) re managed care portion of the state-administered general assistance program and redesignate existing Subdiv. (15) as Subdiv. (16), effective July 1, 2006; P.A. 07-148 amended Subsec. (a) by replacing “substance abuse disabilities” with “substance use disorders”; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by replacing provision re two members who are community providers of health care with provision re members who are representatives of state-selected managed care organization and primary care case management provider, amended Subsec. (b) by adding Subdiv. (17) re recommendations concerning primary care case management pilot program, added new Subsec. (d) allowing commissioner to apply for funding for Medicaid managed care programs and redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f), effective October 5, 2009; P.A. 10-179 amended Subsecs. (a) and (b) and existing Subsecs. (d) and (e) by replacing references to managed care with references to care management, amended Subsec. (a) by renaming council as “Council on Medicaid Care Management Oversight” and deleting provisions requiring council to advise Waiver Application Development Council and appointing members of Health Care Access Board to be ex-officio council members, amended Subsec. (b)(13) by adding reference to HUSKY Plan, Part A and other health care programs administered by department, amended Subsec. (b)(15) by replacing reference to managed care portion of state-administered general assistance program with references to HUSKY Plan, Medicaid care management programs and Charter Oak Health Plan, deleted former Subsec. (c) re federal waiver and implementation and redesignated existing Subsecs. (d) to (f) as Subsecs. (c) to (e), effective May 7, 2010; P.A. 11-44 divided existing Subsec. (a) into Subsecs. (a), (b) and (d), amended Subsec. (a) by changing council name to “Council on Medical Assistance Program Oversight”, replacing provision requiring council to advise on Medicaid care management with provision requiring council to advise on health care delivery system for specified programs, adding provision requiring council to monitor matters related to Medicaid care management initiatives, designating existing provisions re matters to be monitored as Subdivs. (1) to (4), adding Subdiv. (5) re outcome measures and Subdiv. (6) re issuance of request for proposal and making technical changes, amended Subsec. (b) by specifying that existing membership appointments are in effect on or before June 30, 2011, added new Subsec. (c) re membership appointments in effect on and after July 1, 2011, amended Subsec. (d) by deleting provision re first meeting and making technical changes, redesignated existing Subsec. (b) as Subsec. (e) and amended same by adding requirement that council monitor items specified in Subdivs. (1) to (15), replacing “guaranteed access to enrollees” with provision re enrollment process in Subdiv. (1), adding specific types of providers in Subdiv. (3), replacing “capitated rates provider payments, financing and staff resources” with provision re provider rates in Subdiv. (4), adding new Subdiv. (5) re funding and agency personnel management, redesignating existing Subdivs. (5) and (6) as Subdivs. (6) and (7), adding “medical home and health home models” in Subdiv. (6), replacing provision re quality assurance with provision re data on linguistic translation services in Subdiv. (7), adding new Subdiv. (8) re program quality, redesignating existing Subdivs. (8) to (14) as Subdivs. (9) to (15), adding reference to health care programs in Subdiv. (13), replacing reference to the HUSKY Plan and other health care program with reference to continuity among Medicaid programs and integration of care in Subdiv. (14), deleting former Subdivs. (15) to (17), adding provision re participation in review of contract with administrative services organization and making technical changes, redesignated existing Subsecs. (c) and (d) as Subsecs. (f) and (g), amended Subsec. (g) by replacing provision re plans and implementation of the Medicaid care management program with provision re matters described in Subsec. (e), adding requirement that commissioner provide quarterly financial reports and making technical changes, redesignated existing Subsec. (e) as Subsec. (h) and amended same by replacing requirement that council report quarterly with requirement that council report biannually, effective July 1, 2011; P.A. 13-125 amended Subsec. (c)(1) and (11) to add chairpersons and ranking members of joint standing committee of the General Assembly having cognizance of matters relating to aging and Commissioner on Aging to council membership, effective July 1, 2013; P.A. 13-234 amended Subsec. (a) to delete reference to Charter Oak Health Plan, effective January 1, 2014.



Section 17b-28a - Waiver Application Development Council. Medicaid waiver unit.

Section 17b-28a is repealed, effective July 1, 2013.

(P.A. 95-257, S. 7, 58; P.A. 96-268, S. 30, 34; June 18 Sp. Sess. P.A. 97-2, S. 114, 165; June 18 Sp. Sess. P.A. 97-8, S. 29, 88; P.A. 07-73, S. 2(b); P.A. 13-139, S. 21; 13-299, S. 95.)



Section 17b-28b - Competitive bidding for Medicaid managed care plans.

On and after January 1, 1997, the Department of Social Services may award, on the basis of a competitive bidding procedure, contracts for Medicaid managed care health plans.

(P.A. 96-268, S. 29, 34.)

History: P.A. 96-268 effective July 1, 1996.



Section 17b-28c - Application for a federal waiver for pilot program based on principles of national Program of All-Inclusive Care for the Elderly (PACE).

The Commissioner of Social Services may submit an application for a federal waiver for the purpose of conducting a pilot program based on the principles of the national Program of All-Inclusive Care for the Elderly (PACE): (1) To provide comprehensive health care and care management services for elderly and disabled Medicaid recipients who may also be eligible for Medicare; and (2) to simplify eligibility for Medicaid. The program shall be designed to reduce costs and increase efficiency in the operation of the Medicaid program and to improve the coordination of health care benefits with the Medicare program. Under said program, the Commissioner of Social Services, in consultation with the Insurance Commissioner, may initially enter into contracts with integrated service networks which have successfully completed a feasibility study, in conjunction with a PACE technical assistance center, for the provision of comprehensive long-term health care and care management for participating Medicaid recipients on a prepayment or per capita basis. The Commissioner of Social Services may make payments on such basis to designated PACE sites from funds appropriated to the Medicaid account. The Commissioner of Social Services, in such contracts, may establish conditions necessary to operate such pilot program within available appropriations, including, but not limited to, requiring a nursing facility to reduce its number of beds in a certificate of need application, to use space for residential care home beds or assisted living services or to limit growth in such pilot program. Integrated service networks shall emphasize the utilization of primary and community-based services to avoid utilization of institutional care. Eligible Medicaid recipients shall have a choice of enrolling in an integrated service network or receiving Medicaid covered services in a fee-for-service program, and no copays or a lower level of optional Medicaid state plan services than currently covered under fee-for-service Medicaid, shall be used to induce individuals to transfer into the networks.

(June 18 Sp. Sess. P.A. 97-2, S. 113, 165; P.A. 98-198, S. 2, 4.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 98-198 amended Subsec. (a) to allow commissioner to submit an application for a federal waiver for purpose of conducting a pilot program based on the principles of the national Program of All-Inclusive Care for the Elderly (PACE), in lieu of requiring commissioner to submit an application for a federal waiver for an 1115 research and demonstration program, to authorize commissioner to “initially” enter into contracts with integrated service networks which have successfully completed a feasibility study, in conjunction with a PACE technical assistance center, for provision of health care for Medicaid recipients, to authorize commissioner to make payments to designated PACE sites from funds appropriated to Medicaid account, to allow commissioner to establish conditions in such contracts necessary to operate such pilot program within available appropriations; and to delete provisions which specify what the program may include and deleted Subsecs. (b) and (c) in their entirety, effective June 8, 1998 (Revisor’s note: In 2007, the words “need application, to use space for residential care home beds or assisted living services or to limit growth in such pilot program. Integrated service”, as provided in P.A. 98-198, were reinstated editorially by the Revisors to correct a codification error).



Section 17b-28d - Amendment to state Medicaid plan to increase federal matching funds for Medicaid services provided to children requiring special education. Notice to boards of education re changes to policies or procedures.

(a) The Commissioner of Social Services, in consultation with the Commissioner of Education, shall submit to the Centers for Medicare and Medicaid Services an amendment to the state Medicaid plan concerning school-based child health services provided to Medicaid enrolled children requiring special education pursuant to an individualized education program. Such amendment to the Medicaid plan shall maintain and enhance, to the extent permitted, federal financial participation associated with such costs through a service-specific rate method.

(b) The Commissioner of Social Services shall provide written notification to each local or regional board of education in the state of any change in policy or billing procedure not later than thirty days after the effective date of such change.

(P.A. 98-239, S. 8, 35; P.A. 03-19, S. 37; P.A. 11-44, S. 105; P.A. 12-173, S. 10.)

History: P.A. 98-239 effective July 1, 1998; P.A. 03-19 made technical changes, including replacing “Health Care Financing Administration” with “Centers for Medicare and Medicaid Services”, effective May 12, 2003; P.A. 11-44 designated existing provisions as Subsec. (a) and amended same to replace reference to Social Security Act requirement with “school-based child health”, delete provisions re amendment proposals and establishment of fixed fee and add provision re federal financial participation, and added Subsec. (b) re notification to boards of education, effective June 13, 2011; P.A. 12-173 amended Subsec. (a) by replacing “individualized education plan” with “individualized education program”, effective June 15, 2012.



Section 17b-28e - Amendment to Medicaid state plan re hospice services and podiatry services.

(a) The Commissioner of Social Services shall amend the Medicaid state plan to include, on and after January 1, 2009, hospice services as optional services covered under the Medicaid program. Said state plan amendment shall supersede any regulations of Connecticut state agencies concerning such optional services. Hospice services covered under the Medicaid program for individuals who are residents in long-term care facilities shall be paid at a rate that is ninety-five per cent of the facility’s per diem rate.

(b) Not later than October 1, 2011, the Commissioner of Social Services shall amend the Medicaid state plan to include podiatry as an optional service under the Medicaid program.

(May 9 Sp. Sess. P.A. 02-7, S. 104; P.A. 04-257, S. 31; P.A. 07-185, S. 1; P.A. 08-158, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 56; P.A. 10-179, S. 74; P.A. 11-44, S. 85, 169; Dec. Sp. Sess. P.A. 12-1, S. 9; P.A. 13-234, S. 80.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 04-257 made a technical change, effective June 14, 2004; P.A. 07-185 designated existing provisions as Subsec. (a) and added Subsec. (b) re amendment to Medicaid state plan to include foreign language interpreter services provided to a beneficiary with limited English proficiency as a covered service under Medicaid program, effective July 1, 2007; P.A. 08-158 amended Subsec. (a) to delete provision requiring commissioner to implement provisions of May 9 Sp. Sess. P.A. 02-1 re optional services and add requirement that commissioner amend Medicaid state plan to include hospice services as optional services on and after January 1, 2009, effective January 1, 2009; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (b) by requiring the commissioner to amend Medicaid state plan and develop and implement medical billing codes by February 1, 2011, and added Subsec. (c) requiring managed care organizations providing interpreter services to report to department and requiring department to submit a copy of each report to Medicaid Managed Care Council, effective October 5, 2009; P.A. 10-179 amended Subsec. (c) by replacing reference to managed care organization with reference to care management organization and replacing reference to Medicaid Managed Care Council with reference to Council on Medicaid Care Management Oversight, effective July 1, 2010; P.A. 11-44 amended Subsec. (b) by changing dates from February 1, 2011, to July 1, 2013, and deleting provision re billing codes for HUSKY Plan and Medicaid programs, amended Subsec. (c) by deleting provision re department contracting with care management organization, adding date of July 1, 2013, adding provision requiring report in accordance with Sec. 11-4a, replacing provision requiring report to department with provision requiring report to Council on Medical Assistance Program Oversight, deleting “Council on Medicaid Care Management Oversight” and making conforming changes, and added Subsec. (d) re podiatry services, effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a) to add provision re rate for hospice services from January 1, 2013, to June 30, 2013, and added Subsec. (e) re chiropractic services, effective December 21, 2012; P.A. 13-234 amended Subsec. (a) to delete “From January 1, 2013, to June 30, 2013, inclusive”, deleted former Subsecs. (b), (c) and (e) re Medicaid state plan amendments and related requirements for foreign language interpreter services and chiropractic coverage and redesignated existing Subsec. (d) as Subsec. (b), effective July 1, 2013.



Section 17b-28f - Care management subcontractors. Report on costs and profit.

On and after July 1, 2002, each care management subcontractor paying claims for mental health or dental care paid by a Medicaid care management plan shall submit a report on a quarterly basis to the Commissioner of Social Services on the proportion and amount of its monthly payment received from the plan which has been (1) paid directly to providers of health services, and (2) used by the subcontractor for its own administrative costs and profit.

(P.A. 02-3, S. 6; P.A. 10-179, S. 75.)

History: P.A. 02-3 effective April 1, 2002; P.A. 10-179 replaced references to managed care with references to care management, effective July 1, 2010.



Section 17b-28g - Notice of amendment to Medicaid state plan.

The Commissioner of Social Services shall submit notice of any proposed amendment to the Medicaid state plan to the joint standing committees of the General Assembly having cognizance of matters related to human services and appropriations prior to submission of such amendment to the federal government.

(Sept. Sp. Sess. P.A. 09-5, S. 50.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-28h - Amendment to Medicaid state plan re pilot program to provide managed care to persons served by Oak Hill.

The Commissioner of Social Services may, to the extent permitted by federal law, amend the Medicaid state plan to establish a pilot program that serves not more than five hundred persons served by Oak Hill - The Connecticut Institute for the Blind, Inc. who are eligible for Medicare and who voluntarily agree to participate in the program. Such program shall be designed to demonstrate the feasibility and cost effectiveness of delivering comprehensive health insurance coverage in a managed care setting to such persons. The commissioner may include medical assistance services in the program not covered on October 5, 2009, in the state medical assistance program or other modifications to the state medical assistance program to encourage voluntary participation in the pilot program.

(Sept. Sp. Sess. P.A. 09-5, S. 76.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-28i - Income disregard for veterans’ Aid and Attendance pension benefits. Amendment to Medicaid state plan.

(a) To the extent permissible by federal law, the Commissioner of Social Services shall disregard federal Aid and Attendance pension benefits granted to a veteran, as defined in section 27-103, or the surviving spouse of such veteran when determining income eligibility for the state’s Medicare savings, medical assistance and energy assistance programs administered under section 17b-2.

(b) The Commissioner of Social Services may seek approval of an amendment to the state Medicaid plan or a waiver from federal law, if necessary, to exempt such benefits from income eligibility criteria.

(P.A. 12-208, S. 1.)

History: P.A. 12-208 effective July 1, 2012.



Section 17b-29 - Council to monitor implementation of temporary family assistance program and the employment services program. Appointments. Reports.

(a) There is established a council to monitor the implementation of the temporary family assistance program and the employment services program. The council shall be composed of the chairmen and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to human services, or their designees, the chairmen and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to labor, or their designees, one child care provider and one expert on child support enforcement, to be appointed by the president pro tempore of the Senate; one representative of advocacy groups, to be appointed by the majority leader of the Senate; two education and training specialists, one experienced in job training and one experienced in basic adult education, one to be appointed by the minority leader of the Senate and one to be appointed by the minority leader of the House of Representatives; one member of the public who is a current recipient of benefits under the temporary family assistance program, to be appointed by speaker of the House of Representatives; and two members, one experienced in higher education programs and one experienced in teenage pregnancy issues, to be appointed by the majority leader of the House of Representatives. The council shall elect a chairperson from among its members. The council shall convene its first meeting not later than September 1, 1997.

(b) Beginning September 1, 1997, at meetings scheduled by the council, the Commissioner of Social Services and the Labor Commissioner shall update the council on the implementation of the temporary family assistance program and the employment services program. The council shall submit recommendations to the department regarding, but not limited to, the availability of quality child care and the provision of seamless child care services, procedures for informing parents and teenagers about family planning and pregnancy prevention, client education regarding their rights and responsibilities, the effectiveness of child support enforcement, the effect of reduced exemptions, time limits and increased sanctions, the coordination with Medicaid and health care reform measures and the fiscal impact of these program changes.

(c) On January 1, 1998, and quarterly thereafter, the council shall submit a report to the General Assembly on the implementation of the temporary family assistance program and the employment services program.

(May Sp. Sess. P.A. 94-5, S. 23, 30; P.A. 95-194, S. 6, 33; June 18 Sp. Sess. P.A. 97-2, S. 22, 165; P.A. 03-268, S. 3; P.A. 10-179, S. 65.)

History: May Sp. Sess. P.A. 94-5 effective June 16, 1994; P.A. 95-194 amended Subsec. (a) by requiring the council to monitor the federal waiver for the AFDC program in Sec. 17b-112, effective June 29, 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by requiring the council to monitor the TFA program and the employment services program instead of the federal waiver for the aid to families with dependent children program and the operation of the job opportunities and basic skills program, by adding the chairman and ranking members, or their designees, of the Labor Department to the council, replacing a member of the public who is a current recipient of benefits under the aid to families with dependent children program with a member of the public who is a current recipient of benefits under the TFA program, extended the convening date of the council from July 1, 1994, to September 1, 1997, amended Subsec. (b) by requiring the Labor Commissioner, in addition to the Commissioner of Social Services to update the council monthly, beginning on September 1, 1997, on the implementation of the TFA program and the employment services program, eliminated obsolete recommendation requirements, amended Subsec. (c) by changing the date the council shall submit quarterly reports to the General Assembly on the implementation of the TFA program and the employment services program from October 1, 1994, to January 1, 1998, effective July 1, 1997; P.A. 03-268 amended Subsec. (b) by replacing “and monthly thereafter” with “at meetings scheduled by the council” re updates to council on implementation of temporary family assistance program and employment services program; P.A. 10-179 amended Subsec. (b) by deleting reference to managed care, effective July 1, 2010.



Section 17b-30 - Biometric identifier system.

(a) For purposes of this section, “biometric identifier system” means a system which allows for the recognition of an individual through retinal scanning, finger-imaging, hand geometry or facial recognition. The Commissioner of Social Services and the Commissioner of Motor Vehicles shall examine available biometric identifier systems and to the greatest extent possible, select a system which is compatible with the systems of surrounding states. The Commissioner of Social Services may enter into a memorandum of understanding with the Commissioner of Motor Vehicles for the Department of Motor Vehicles to provide the hardware, software, equipment maintenance, technical training and other resources deemed necessary by the commissioner to establish said system.

(b) Said system shall be utilized for office use only in programs to be determined at the discretion of the Commissioner of Social Services.

(c) A recipient of a program utilizing said system pursuant to subsection (b) of this section shall participate in said system or be subject to disqualification from such program. The commissioner shall have the authority to exempt a recipient from participation in said system.

(d) Biometric identifier information obtained pursuant to subsection (c) of this section shall be the proprietary information of the Department of Social Services and shall not be released or made available to any agency or organization and shall not be used for any purpose other than identification or fraud prevention in this or any other state, except that such information may be made available to the office of the Chief State’s Attorney if necessary for the prosecution of fraud discovered pursuant to the biometric identifier system established in subsection (a) of this section or in accordance with section 17b-90. Any person who violates any provision of this subsection shall be guilty of a class D felony and shall be liable for the cost of prosecution.

(P.A. 95-194, S. 28, 33; 95-351, S. 27, 30; P.A. 96-176, S. 4; June 18 Sp. Sess. P.A. 97-2, S. 23, 165; P.A. 03-268, S. 4; P.A. 04-76, S. 8; P.A. 10-179, S. 80; June Sp. Sess. P.A. 10-1, S. 66; P.A. 13-258, S. 67.)

History: P.A. 95-194, S. 28 effective July 1, 1995; P.A. 95-351 amended Subsec. (b) by providing that the biometric identifier system shall be utilized for office use only, effective July 1, 1995; P.A. 96-176 inserted new Subsec. (b) authorizing one-year contract extension and requiring commissioner thereafter to issue request for proposals for maintenance or improvement of biometric identifier system, relettered former Subsecs. (b) to (e), inclusive, as Subsecs. (c) to (f), inclusive, respectively, and added Subsec. (g) re annual report by Commissioner of Social Services; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (c) to replace a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 03-268 amended Subsec. (g) to provide that final report on implementation of biometric identifier system shall be issued not later than January 1, 2004; P.A. 04-76 deleted Subsec. (c)(1) re “general assistance” and redesignated former Subsecs. (c)(2) and (c)(3) as new Subsecs. (c)(1) and (c)(2); P.A. 10-179 deleted former Subsec. (b) re commissioner’s authority to extend contracts, redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), amended redesignated Subsec. (b) by replacing former Subdivs. (1) and (2) with reference to “programs”, deleted former Subsec. (e) re dates for implementation of system, redesignated existing Subsec. (f) as Subsec. (d) and deleted former Subsec. (g) re submission of annual report, effective May 7, 2010; June Sp. Sess. P.A. 10-1 made a technical change in Subsec. (d), effective June 22, 2010; P.A. 13-258 amended Subsec. (d) to change penalty from fine of up to $5,000 or 5 years’ imprisonment to a class D felony and make a conforming change.



Section 17b-31 - Parent’s Fair Share Program.

(a) The Commissioner of Social Services shall seek a waiver from federal law to participate in the federal Parent’s Fair Share Program, Section 482(d)(3) of the Social Security Act. Such program shall assist noncustodial parents in becoming current in delinquent child support payments.

(b) The Commissioner of Social Services may accept private foundation grants and may use such grants to carry out the purposes of this section.

(P.A. 95-266, S. 1.)



Section 17b-32 - Pilot nurse practitioner training program.

(a) The Department of Social Services shall, within available appropriations and in consultation with the Department of Public Health, establish a pilot training program for nurse practitioners seeking to specialize in family practice to receive one year of formal training at a community-based health center located in an area designated by the federal Health Resources and Services Administration as a health professional shortage area, a medically underserved area or an area with medically underserved populations.

(b) The Commissioner of Social Services, in consultation with the Commissioner of Public Health, shall establish eligibility requirements for participation in the program.

(c) The pilot program shall commence on or before October 1, 2008, and shall terminate not later than October 1, 2010.

(d) The Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and public health not later than January 1, 2011, concerning any increase in access to care at community-based health centers as a result of such pilot program.

(P.A. 07-219, S. 1; 07-252, S. 78.)

History: P.A. 07-252 made a technical change in Subsec. (d).



Section 17b-33 - Fall prevention program.

The Department on Aging shall establish, within available appropriations, a fall prevention program. Within such program, the department shall:

(1) Promote and support research to: (A) Improve the identification, diagnosis, treatment and rehabilitation of older adults and others who have a high risk of falling; (B) improve data collection and analysis to identify risk factors for falls and factors that reduce the likelihood of falls; (C) design, implement and evaluate the most effective fall prevention interventions; (D) improve intervention strategies that have been proven effective in reducing falls by tailoring such strategies to specific populations of older adults; (E) maximize the dissemination of proven, effective fall prevention interventions; (F) assess the risk of falls occurring in various settings; (G) identify barriers to the adoption of proven interventions with respect to the prevention of falls among older adults; (H) develop, implement and evaluate the most effective approaches to reducing falls among high-risk older adults living in communities and long-term care and assisted living facilities; and (I) evaluate the effectiveness of community programs designed to prevent falls among older adults;

(2) Establish, in consultation with the Commissioner of Public Health, a professional education program in fall prevention, evaluation and management for physicians, allied health professionals and other health care providers who provide services for the elderly in this state. The Commissioner on Aging may contract for the establishment of such program through (A) a request for proposal process, (B) a competitive grant program, or (C) cooperative agreements with qualified organizations, institutions or consortia of qualified organizations and institutions;

(3) Oversee and support demonstration and research projects to be carried out by organizations, institutions or consortia of organizations and institutions deemed qualified by the Commissioner on Aging. Such demonstration and research projects may be in the following areas:

(A) Targeted fall risk screening and referral programs;

(B) Programs designed for community-dwelling older adults that use fall intervention approaches, including physical activity, medication assessment and reduction of medication when possible, vision enhancement and home-modification strategies;

(C) Programs that target new fall victims who are at a high risk for second falls and that are designed to maximize independence and quality of life for older adults, particularly those older adults with functional limitations;

(D) Private sector and public-private partnerships to develop technologies to prevent falls among older adults and prevent or reduce injuries when falls occur; and

(4) Award grants to, or enter into contracts or cooperative agreements with, organizations, institutions or consortia of organizations and institutions deemed qualified by the Commissioner on Aging to design, implement and evaluate fall prevention programs using proven intervention strategies in residential and institutional settings.

(Sept. Sp. Sess. P.A. 09-5, S. 52; P.A. 13-125, S. 7.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 13-125 replaced references to Department and Commissioner of Social Services with references to Department and Commissioner on Aging, effective July 1, 2013.



Section 17b-34 - Commissioner of Social Services to obtain federal funds for health information technology. Disbursement of funds. Medicaid electronic health record incentive program.

(a) The Commissioner of Social Services, in consultation with the Commissioner of Public Health, shall take such action as necessary to meet the qualification criteria established pursuant to Section 4201 of the American Recovery and Reinvestment Act of 2009, P.L. 111-5, to obtain (1) matching funds for the Department of Social Services’ administrative planning activities related to health information technology; and (2) incentive payments for hospitals and eligible professionals who are meaningful electronic health record users as described in said act. The Commissioner of Social Services shall disburse any federal incentive funds for hospitals and eligible professionals that the commissioner receives pursuant to this section to each hospital and eligible professional.

(b) The Commissioner of Social Services shall, in accordance with Section 4201 of the American Recovery and Reinvestment Act of 2009, P.L. 111-5, develop and implement a Medicaid health information technology plan and shall establish a Medicaid electronic health record incentive program to provide incentives for hospitals and other health care providers which adopt and meaningfully use electronic health records to improve patient health and the quality and efficiency of health care service delivery.

(c) A hospital or other health care provider that receives an adverse decision by the Commissioner of Social Services under the Medicaid electronic health record incentive program concerning the hospital’s or provider’s: (1) Eligibility for incentive payments; (2) incentive payment amounts; (3) demonstration of adopting, implementing or upgrading an electronic health record; or (4) fulfillment of meaningful use criteria may request review of the commissioner’s decision, in accordance with 42 CFR 495.370. Upon receipt of such request, the commissioner shall conduct an initial review and notify the provider of the determination based on such review. The provider may request an administrative hearing, in accordance with chapter 54, to contest the department’s determination.

(d) For purposes of this section, “hospital” shall have the same meaning as provided in section 19a-490 and “other health care provider” means any person, corporation, limited liability company, organization, partnership, firm, association, facility or institution that is licensed or certified by the state to provide health care services and contracts with the Department of Social Services to provide such services to recipients of benefits under the Medicaid program.

(June Sp. Sess. P.A. 10-1, S. 21; P.A. 11-25, S. 4; 11-137, S. 1.)

History: June Sp. Sess. P.A. 10-1 effective June 22, 2010; P.A. 11-25 made a technical change; P.A. 11-137 designated existing provisions as Subsec. (a), added Subsec. (b) re establishment of Medicaid electronic health record incentive program and development of Medicaid health information technology plan, added Subsec. (c) re review of adverse decision and added Subsec. (d) defining “hospital” and “other health care provider”, effective July 8, 2011.



Section 17b-55 - Regulations re welfare reform.

Section 17b-55 is repealed, effective October 1, 2003.

(P.A. 95-194, S. 31, 33; P.A. 03-28, S. 4.)



Section 17b-55a - Service by state marshals.

Commencing October 1, 2009, and monthly thereafter, the Commissioner of Social Services shall forward to state marshals for service not more than one hundred fifty subpoenas, summons, warrants or court orders relating to proceedings initiated by said commissioner that have had no action taken upon them within the past sixty days for the purpose of resolving any backlog. Any such subpoena, summons, warrant or court order remaining with a state marshal for sixty days after the marshal’s receipt shall be returned to the commissioner within two business days.

(June Sp. Sess. P.A. 09-3, S. 93; Sept. Sp. Sess. P.A. 09-5, S. 46.)

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009; Sept. Sp. Sess. P.A. 09-5 deleted former Subsec. (a) and amended remaining provisions to change 30 days to 60 days, add provision requiring marshal to return any document in marshal’s possession for 60 days to Commissioner of Social Services within 2 business days and make a conforming change, effective October 5, 2009.



Section 17b-56 - (Formerly Sec. 17-21a). Compact.

The Interstate Compact on Welfare Services is hereby enacted into law and entered into by this state with any other jurisdiction or jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON WELFARE SERVICES

ARTICLE I

The policy of the states party to this compact is to make welfare services available on a reciprocal basis under this compact and to eliminate barriers caused by restrictive residence or settlement requirements of the several states. However, it is recognized that law and policy relating generally to the provision of welfare services by a particular state should not be determined by interstate compact and will remain a matter for determination by that party state and its subdivisions. This compact shall be open for joinder by any state of the United States and the District of Columbia.

ARTICLE II

As used in this compact, the phrase “welfare service” shall mean and include: (1) Old age assistance; (2) aid to the blind; (3) temporary family assistance; (4) aid to the permanently and totally disabled; (5) general assistance or home relief, by whatever name known, for persons not eligible under other assistance categories; (6) child welfare services; (7) care of unwed mothers; (8) welfare medical services for those in need; provided that no party state shall be obligated to provide a welfare service which is not made available generally by its laws.

ARTICLE III

(a) No person who has removed himself from one party state to another party state shall be ineligible for a welfare service in such other party state because of failure to meet that state’s residence or settlement requirements for eligibility. The cost of providing a welfare service to any person made eligible therefor by reason of this compact shall be charged within the state in accordance with the laws of such state.

(b) The appropriate official, department or agency of the state where application for a welfare service is made pursuant to this compact shall be entitled to request and receive any pertinent information available from any other party state with respect to such applicant.

ARTICLE IV

(a) The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility in the field of social welfare which may be in addition to those denominated as welfare services in this compact whenever the states concerned shall find that such agreements will improve social welfare, its services or facilities. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact; nor shall it authorize or require any party state to assume any obligation not otherwise authorized by law.

(b) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to the reciprocal provision of welfare services nor to invalidate any statutory authority for such agreements.

ARTICLE V

Each party state shall appoint a compact administrator who shall act as general coordinator of activities under the compact in his state, and whose duty it shall be to cooperate with the compact administrators of other party states. The compact administrators of the respective party states shall have power to promulgate reasonable regulations to carry out the terms and provisions of this compact.

ARTICLE VI

(a) This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

(b) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect six months after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not affect the rights of any person who is receiving a welfare service pursuant to the provisions of this compact.

(c) Withdrawal from any supplementary agreement made pursuant to Article IV shall be in accordance with the terms of such agreement.

ARTICLE VII

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(1961, P.A. 372, S. 1; June 18 Sp. Sess. P.A. 97-2, S. 24, 165.)

History: Sec. 17-21a transferred to Sec. 17b-56 in 1995; June 18 Sp. Sess. P.A. 97-2 amended Article II to replace a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997.

Cited. 149 C. 223.



Section 17b-57 - (Formerly Sec. 17-21b). Administrator.

The Governor shall appoint an administrator of the Interstate Compact on Welfare Services in accordance with Article V thereof, and such administrator shall serve subject to the pleasure of the Governor.

(1961, P.A. 372, S. 2.)

History: Sec. 17-21b transferred to Sec. 17b-57 in 1995.

Cited. 149 C. 223.



Section 17b-58 - (Formerly Sec. 17-21c). Administrator to coordinate activities.

Nothing in this part or in the compact enacted thereby shall be construed to transfer operation of or responsibility for performance of any function or service from or to any officer, agency or subdivision of or within this state, but the administrator of the compact shall serve as general coordinator of activities under the compact in this state and shall have all other powers conferred upon him by Article V of the compact to the end that this state may discharge effectively its obligations thereunder.

(1961, P.A. 372, S. 3.)

History: Sec. 17-21c transferred to Sec. 17b-58 in 1995.

Cited. 149 C. 223.



Section 17b-59 - (Formerly Sec. 17-21d). Notice to other states of repeal of part.

In the event that this part is repealed at a subsequent date, the Governor is directed thereupon promptly to communicate withdrawal notices to all other party states in accordance with the provisions of Article VI of the compact.

(1961, P.A. 372, S. 4.)

History: Sec. 17-21d transferred to Sec. 17b-59 in 1995.

Cited. 149 C. 223.

Note: Chapter 319p is reserved for future use.






Chapter 319oo - Employment and Training

Section 17b-680 to 17b-688a - (Formerly Secs. 17-483 to 17-488, 17-490, 17-492a, 17-492b and 17-492d). Definitions. Information on available programs. Assessment; employability plan; referral; monitoring; penalties. Department of Social Services; administration of JOBS program; duties; report. Demonstration work preparation and supportive work employment program. JOBS opportunities coordinator; advisory committee. Job training program for certain recipients of AFDC. Supportive work and grant diversion programs in selected sites. Funds; training for placement in supported work and skilled technical programs. Supported work program; public awareness campaign.

Sections 17b-680 to 17b-688a, inclusive, are repealed, effective July 1, 1997.

(P.A. 84-444, S. 1, 3; 84-473, S. 1–4; P.A. 85-458; P.A. 86-291, S. 1–6; P.A. 87-1, S. 6, 7; 87-411, S. 1–3, 5, 7–9, P.A. 89-260, S. 36, 41; 89-280, S. 2–6, 9; P.A. 91-90; P.A. 92-126, S. 29, 40, 48; 92-211, S. 2; P.A. 93-221, S. 5; 93-262, S. 1, 41–43, 87; 93-418, S. 15, 41; P.A. 96-180, S. 48–50; 96-262, S. 9, 11; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-688b - Interagency information and case management system established.

The Labor Commissioner shall establish a computerized interagency information and case management system within the Labor Department for the purpose of administering contracts for employment services for recipients of temporary family assistance. Such information shall include, but not be limited to, all statistical and relevant data for the administration of such contracts. The Labor Department and the Department of Social Services shall continually revise and update said system with data concerning such recipients for the purpose of (1) assisting in the implementation and operation of the temporary family assistance program and (2) meeting federal work participation requirements of the temporary assistance for needy families program.

(June 18 Sp. Sess. P.A. 97-2, S. 119, 165.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997.



Section 17b-688c - Employment services program for recipients of TANF established. Regulations.

(a) The Department of Social Services shall administer, in accordance with sections 17b-688h and 17b-688i, an employment services program for the purpose of providing employment services to recipients of benefits under the temporary assistance for needy families program pursuant to Title IV-A of the Social Security Act. Said program shall include the provision of employment services to recipients of temporary family assistance that will enable them to become employed and independent of cash assistance within twenty-one months of receipt of temporary family assistance.

(b) In no event shall temporary family assistance be granted to an applicant for such assistance, who is not exempt from participation in the employment services program, prior to the applicant’s attendance at an initial scheduled employment services assessment interview and participation in the development of an employment services plan. The Department of Social Services shall not delay temporary family assistance to an applicant in cases where the department schedules the initial employment services assessment interview more than ten business days after the date on which application for assistance is made, or in cases where the Labor Department does not complete an employment services plan for the benefit of the applicant within ten business days of the date on which the applicant attends an employment services assessment interview. The Commissioner of Social Services shall refer any applicant denied temporary family assistance, who may be in need of emergency benefits, to other services offered by the Department of Social Services or community services that may be available to such applicant. The Department of Social Services shall reduce the benefits awarded to a family under the temporary family assistance program when a member of the family who is required to participate in employment services fails to comply with an employment services requirement without good cause. The first instance of noncompliance with an employment services requirement shall result in a twenty-five per cent reduction of such benefits for three consecutive months. The second instance of noncompliance with such requirement shall result in a thirty-five per cent reduction of such benefits for three consecutive months. A third or subsequent instance of noncompliance with such requirement shall result in the termination of such benefits for three consecutive months. If only one member of a family is eligible for temporary family assistance and such member fails to comply with an employment services requirement, the department shall terminate all benefits of such family for three consecutive months. Notwithstanding the provisions of this subsection, the department shall terminate the benefits awarded to a family under the temporary family assistance program if a member of the family who is not exempt from the twenty-one-month time limit specified in subsection (a) of section 17b-112 fails, without good cause, to: (1) Attend any scheduled assessment appointment or interview relating to the establishment of an employment services plan, except that such individual’s benefits shall be reinstated if the individual attends a subsequently scheduled appointment or interview within thirty days of the date on which the department has issued notification to the individual that benefits have been terminated, or (2) comply with an employment services requirement during a six-month extension of benefits. Any individual who fails to comply with the provisions of subdivision (1) of this subsection may submit a new application for such benefits at any time after termination of benefits.

(c) The Department of Social Services shall not enter into or renew any contractual obligations for the employment services program that extend beyond June 30, 1998. Within fifteen days after execution of such contractual obligations, the Department of Social Services shall send to the Labor Department a copy of such contracts for the information of the Labor Department.

(d) The Commissioner of Social Services shall implement policies and procedures necessary to carry out the purposes of this section while in the process of adopting such policies and procedures in regulation form, provided notice is published in the Connecticut Law Journal within twenty days of implementation of such policies and procedures. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are effective.

(June 18 Sp. Sess. P.A. 97-2, S. 120, 165; June Sp. Sess. P.A. 01-2, S. 14; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 04-258, S. 13; May Sp. Sess. P.A. 04-2, S. 35.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; June Sp. Sess. P.A. 01-2 designated existing provisions re employment services program administration and inclusion as Subsec. (a), adding references to Secs. 17b-688h and 17b-688i therein, added Subsec. (b) re reduction and termination of benefits, designated existing provisions re contractual obligations as Subsec. (c), and designated provisions re policies and procedures as Subsec. (d), making a technical change therein; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 04-258 amended Subsec. (b) to require that a temporary family assistance applicant, not exempt from participation in the employment services program, must attend an initial scheduled employment services assessment interview and participate in the development of an employment services plan prior to such applicant being granted assistance, to provide that assistance is not to be denied in cases where Department of Social Services schedules the initial employment services assessment more than ten business days after the date of application or in cases where the Labor Department does not complete an employment services plan for the benefit of the applicant within ten business days of the date on which the applicant attends an employment services assessment interview, and to provide that Department of Social Services shall refer applicants denied temporary family assistance, who may be in need of emergency benefits, to other services offered by department or community services that may be available, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (b) to substitute that Department of Social Services shall not “delay” temporary family assistance in place of “deny” such assistance in cases where employment services program requirements are not scheduled or completed within specified time periods, effective July 1, 2004.

See Sec. 17b-112 re temporary family assistance program.



Section 17b-688g - Minor parent ineligible for temporary family assistance, when.

A minor parent who is without a high school diploma or its equivalent, is not married and has a child who is at least twelve weeks of age, who is in such parent’s care, shall be ineligible for temporary family assistance unless such parent is participating in educational activities directed toward the attainment of a high school diploma or its equivalent.

(June Sp. Sess. P.A. 01-2, S. 13, 69; June Sp. Sess. P.A. 01-9, S. 124, 129, 131.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 added reference to high school diploma equivalent and changed effective date of June Sp. Sess. P.A. 01-2 from July 1, 2001 to October 1, 2001, effective July 1, 2001.



Section 17b-688h - (Formerly Sec. 17b-688d). Memorandum of understanding re employment services for TANF recipients. Pilot program.

(a) The Labor Department and the Department of Social Services shall enter into a memorandum of understanding, to be effective not later than September 1, 1997, for the purpose of enhancing the effectiveness of the delivery of employment services to recipients of temporary assistance for needy families. The memorandum of understanding shall include, but not be limited to, providing for (1) the identification and reduction of duplicative services; (2) the coordination of contracts for employment services; (3) the maximization of federal funds through the JOB Training Partnership Act which may include seeking any necessary federal waiver; and (4) studying the feasibility of integrating services to provide a one-stop process for recipients seeking services.

(b) Effective July 1, 1998, the Labor Department shall be responsible for the negotiation, establishment, modification, extension, suspension or termination of contracts for employment services. The Labor Department may provide administration and services directly or through the Connecticut Employment and Training Commission or regional workforce development boards.

(c) The Labor Department and the Department of Social Services shall establish a pilot program in each of two regions commencing July 1, 1997, for the purpose of providing employment retention services.

(d) Effective July 1, 1997, the Labor Department shall transfer to the Department of Social Services the sum of nine million dollars. Effective December 1, 1997, the Labor Department shall transfer to the Department of Social Services the sum of eight million five hundred thousand dollars. The five million dollars remaining in the budget of the Labor Department designated for employment services for recipients of temporary family assistance shall be used for the computerized interagency information management system to be developed pursuant to section 17b-688c, and for the pilot programs to be established pursuant to subsection (b) of this section, and for administrative costs associated with such computerized system and such pilot programs.

(June 18 Sp. Sess. P.A. 97-2, S. 121, 165; P.A. 03-268, S. 11.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; Sec. 17b-688d transferred to Sec. 17b-688h in 2003; P.A. 03-268 deleted former Subsec. (d) re report required on or before February 15, 1998, from Labor Department and Department of Social Services on implementation of employment services to recipients of temporary assistance for needy families, and redesignated existing Subsec. (e) as Subsec. (d).



Section 17b-688i - (Formerly Sec. 17b-688e). Administration of employment services program for TANF recipients.

(a) In accordance with section 17b-688c, the Department of Social Services shall administer the employment services program for the purpose of providing services to recipients of benefits under the Temporary Assistance for Needy Families Program pursuant to Title IV-A of the Social Security Act.

(b) To the extent permitted under section 17b-688c, the Labor Department shall be responsible for the administration of employment services to recipients of temporary family assistance under the employment services program administered by the Department of Social Services pursuant to section 17-688c. The employment services provided by the Labor Department shall include appropriate basic education and occupational skills training combined with subsidized or unsubsidized work experience and employment, as deemed appropriate by the Labor Department, and any other programs or services deemed appropriate by the Labor Department, to the extent permitted under state and federal law, including, but not limited to, the following: (1) Employment; (2) work-study, internship or apprenticeship opportunities; (3) adult skills training, including literacy, mathematics and language proficiency with curriculum related to job opportunities and job search skills; (4) occupational skills training; (5) case management and counseling in successful work skills; and (6) access to state-subsidized child care and transportation, where needed. Services may be provided by existing service providers, including, but not limited to, local or regional boards of education or regional educational service centers that offer adult education programs, community-technical colleges and technical high schools.

(c) Not later than January 1, 1999, and annually thereafter, the Labor Department shall submit a report to the Governor, the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, human services and labor and public employees and the Connecticut Employment and Training Commission. Each report shall contain an evaluation of the operation of the employment services administered by the Labor Department pursuant to this section, including the number of persons who receive employment services, their gender and outcomes. Each such report shall also provide specific information regarding the cost-effectiveness of the employment services.

(P.A. 98-169, S. 2, 8; June Sp. Sess. P.A. 98-1, S. 96, 121; P.A. 12-116, S. 87.)

History: P.A. 98-169 effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change in subsection (c) to correct the reference to the Connecticut Employment and Training Commission; Sec. 17b-688e transferred to Sec. 17b-688i in 2003; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b), effective July 1, 2012.



Section 17b-688j - (Formerly Sec. 17b-688f). Reliable transportation pilot program.

Section 17b-688j is repealed, effective July 1, 2012.

(P.A. 98-169, S. 5, 8; June 12 Sp. Sess. P.A. 12-1, S. 294.)



Section 17b-689a - Labor Department grant program.

Section 17b-689a is repealed, effective July 1, 1997.

(P.A. 96-268, S. 27, 34; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-689b - Regulations.

The Commissioner of Social Services may implement the provisions of sections 17b-194 and 17b-195, subsection (a) of section 17b-198 and section 25 of public act 96-268* while in the process of adopting policy and procedures in regulation form, provided notice of intention to adopt the regulations is published in the Connecticut Law Journal within twenty days of implementation.

(P.A. 96-268, S. 26, 34; P.A. 11-44, S. 140.)

*Note: Section 25 of public act 96-268 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 96-268 effective July 1, 1996; P.A. 11-44 deleted reference to Sec. 17b-192, effective July 1, 2011.



Section 17b-689c - Employability plans for TFA recipients.

(a) Each person found eligible for time-limited assistance under the temporary family assistance program after July 1, 1998, shall be assessed for the purpose of developing an employability plan, as follows:

(1) The Department of Social Services shall perform an initial assessment in the following areas: Education, employment and training history, basic educational needs and other social service needs, including transportation, child care, child support, domestic violence, substance abuse and mental health.

(2) Following completion of the initial assessment conducted pursuant to subdivision (1) of this subsection, the Department of Social Services shall refer each such person to the Labor Department which shall, in conjunction with the regional workforce development boards, (A) conduct any further assessment of such person, as deemed necessary by the Labor Department to complete such person’s employability plan, not later than six months after the initial assessment, (B) finalize the employability plan, (C) identify the services such person requires to fulfill his employability plan, and (D) refer such person for appropriate employment services, including the services identified in subsection (b) of section 17b-688i.

(b) The Department of Social Services shall assess each person found eligible for time-limited assistance under the temporary family assistance program on or before July 1, 1998, who is not currently reporting earnings to the Department of Social Services, at the time of redetermination. The Department of Social Services shall conduct such assessment in accordance with subdivision (1) of subsection (a) of this section, unless substantially similar assessment has already been completed for such person. Following the completion of such assessment by the Department of Social Services, the Department of Social Services shall refer such person to the Labor Department for further assessment in accordance with subdivision (2) of subsection (a) of this section.

(P.A. 98-169, S. 3, 8.)

History: P.A. 98-169 effective July 1, 1998.



Section 17b-690 to 17b-693 - (Formerly Secs. 17-281c, 17-281d, 17-281g, 17-281h). Work program plan; regulations. Private employers’ work training programs for employable recipients. Town plans for delivery of employment and employability services to general assistance recipients; funding. Interagency council for coordinated employability and employment services for general assistance recipients.

Sections 17b-690 to 17b-693, inclusive, are repealed, effective July 1, 1997.

(P.A. 80-395, S. 4, 7; P.A. 82-147, S. 1, 4; P.A. 83-83; P.A. 85-564, S. 5, 12; May Sp. Sess. P.A. 92-16, S. 17, 19, 89; P.A. 93-262, S. 1, 87; P.A. 95-265, S. 5, 7; P.A. 96-180, S. 51, 166; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-694 - Community Employment Incentive Program. Employment placement projects.

(a) The Labor Commissioner, in consultation with the Commissioner of Social Services and the Commissioner of Mental Health and Addiction Services, shall administer a grant program, within available appropriations, to fund employment placement projects for recipients of state-administered general assistance or recipients of Medicaid who are eighteen to twenty years of age. A grant may be awarded to (1) a municipality or group of towns which form a region based on a project plan providing education, training or other assistance in securing employment, (2) a private substance abuse or mental health services provider based on a project plan incorporating job placement in the treatment process, or (3) a nonprofit organization providing employment services when no municipality or group of towns elect to apply for such a grant for a given geographic area. A plan may include cash incentives as a supplement to wages for recipients who work.

(b) In order to receive funding, a project plan shall be submitted to the commissioner no later than August first, annually. Funds shall be disbursed by the commissioner no later than September first, annually. Projects shall be funded based on the number of recipients to be served and the level of services to be provided.

(P.A. 93-262, S. 1, 87; 93-418, S. 19, 41; 93-435, S. 59, 95; P.A. 96-268, S. 28, 34; June 18 Sp. Sess. P.A. 97-2, S. 79, 165; P.A. 99-279, S. 25, 45; P.A. 04-76, S. 23; P.A. 11-44, S. 132.)

History: P.A. 93-418 effective July 1, 1993 (Revisor’s note: P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993); P.A. 96-268 amended Subsec. (a) to include recipients of stipends issued pursuant to the grant program established in Sec. 17b-689a, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by replacing reference to the repealed grant program in Sec. 17b-689a with state-administered general assistance, cash assistance or medical assistance, and by allowing grants to be awarded to certain nonprofit organizations providing employment services, effective July 1, 1997; P.A. 99-279 amended Subsec. (a) to expand eligibility for the grant program to Medicaid recipients who are 18 to 20 years of age and made technical changes, effective July 1, 1999 (Revisor’s note: In codifying this section the Revisor’s editorially reinstated a deleted comma after the word “assistance” in the phrase “... or state-administered general assistance, cash assistance or ...”); P.A. 04-76 amended Subsec. (a) by deleting reference to “general assistance”; P.A. 11-44 amended Subsec. (a) by deleting “cash assistance or medical assistance”, effective July 1, 2011.



Section 17b-695 to 17b-697 - (Formerly Secs. 17-655 to 17-657). Definitions. Grants for centers; “comprehensive job training and related services” defined. Criteria for distribution of funds.

Sections 17b-695 to 17b-697, inclusive, are repealed, effective July 1, 2001.

(June Sp. Sess. P.A. 83-13, S. 1–3, 7; P.A. 84-363, S. 1; P.A. 93-262, S. 1, 49, 50, 87; June Sp. Sess. P.A. 01-2, S. 68, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)



Section 17b-698 - Collection of data from job training and placement services.

The Labor Commissioner shall collect data from each job training and placement service funded by the Labor Department and serving recipients of the temporary family assistance program for the purpose of assessing the success of job placement services in assisting a recipient of either such program to attain self-sufficiency. Data collected shall include, but not be limited to: (1) The number of clients served; (2) the number of clients placed in jobs; (3) types of job training received by recipients and if such training led to employment; (4) cost-effectiveness of job training; (5) types of jobs obtained by recipients; (6) salary and benefits of those jobs obtained; and (7) length of those jobs obtained.

(P.A. 95-194, S. 26, 33; June 18 Sp. Sess. P.A. 97-2, S. 80, 165; P.A. 07-160, S. 3.)

History: P.A. 95-194, S. 26 effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 07-160 substituted “Labor Commissioner” for “Commissioner of Social Services” and “Labor Department” for “Department of Social Services” re responsibility for collection of data from, and funding of, each job training and placement service serving recipients of temporary family assistance program, effective July 1, 2007.



Section 17b-698a - Evaluation of job training programs.

Section 17b-698a is repealed, effective July 1, 2001.

(P.A. 95-194, S. 27, 33; 95-351, S. 21, 30; June Sp. Sess. P.A. 01-2, S. 68, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)






Chapter 319pp - Collective Bargaining for Family Child Care Providers and Personal Care Attendants

Section 17b-705 - Collective bargaining for family child care providers. Definitions.

For purposes of this section and sections 17b-705a and 17b-705b:

(1) “Parent” means parent or legal guardian; and

(2) “Family child care providers” means persons who provide child care services under the child care subsidy program established pursuant to section 17b-749 (A) in a family day care home, as defined in section 19a-77; or (B) in a home not requiring a license pursuant to subdivision (4) of subsection (b) of section 19a-77.

(P.A. 12-33, S. 1.)

History: P.A. 12-33 effective July 1, 2012.



Section 17b-705a - Rights of family child care providers. Prohibitions. Procedure for negotiation and binding arbitration. Election and designation of exclusive bargaining agent.

(a) A family child care provider shall not be considered a state employee and shall be exempt from any and all provisions of the general statutes creating rights, obligations, privileges or immunities to state employees as a result of or incident to their state service.

(b) Family child care providers shall have the right to bargain collectively and shall have such other rights and obligations incident thereto as are created by sections 5-270 to 5-279, inclusive, except as set forth in subsections (d) to (g), inclusive, of this section, except:

(1) The following shall be prohibited subjects of bargaining: (A) The application of state employee benefits to family child care providers, including, but not limited to, health benefits and pensions; (B) a parent’s right to (i) recruit, (ii) select, (iii) direct the activities of, and (iv) terminate the services of any family child care provider; and (C) a procedure for grievance arbitration against any parent;

(2) No provision of any agreement or award shall provide for a reduction in the services provided by family child care providers to children under section 17b-749;

(3) Any provision in any agreement or award which would require an additional appropriation in order to maintain the levels of services provided by existing appropriations shall be presented to the General Assembly for approval in accordance with the budgetary process set forth in subdivision (8) of subsection (e) of this section;

(4) The provisions of section 5-280 shall not apply to family child care providers. An agreement or award reached pursuant to this section may include provisions calling for the state or its fiscal intermediary to deduct from reimbursement payments regular dues and initiation fees, and nonmember service fees limited to the lesser of regular dues, fees and assessments that a member is charged or the proportionate share of expenses incident to collective bargaining. Dues or fees may be charged only with respect to earnings from participation in the child care subsidy program established pursuant to section 17b-749. No dues or fees may be charged for the first sixty days of a family child care provider’s participation in a child care subsidy program established pursuant to section 17b-749;

(5) The provisions of sections 5-276a and 5-276b and subsections (b) to (g), inclusive, of section 5-278 shall not apply to collective bargaining involving family child care providers. Any impasse between the parties shall be resolved in accordance with subsection (e) of this section;

(6) In any proceeding which may be filed under section 5-272, the State Board of Labor Relations shall be without jurisdiction to consider any complaint against, or issue any remedy against, any parent; and

(7) Any election required in order to resolve any question concerning representation involving family child care providers shall be conducted by mail ballot. No provision of this section shall grant family child care providers a right to strike and such strikes are prohibited.

(c) On or after July 1, 2012, and monthly thereafter, the Commissioner of Social Services shall compile a list of the names of family child care providers who have participated in the child care subsidy program established pursuant to section 17b-749 within the previous six calendar months. Such list shall be considered a public record, as defined in section 1-200.

(d) For purposes of sections 4-65a and 5-270 and subsection (a) of section 5-278, the Department of Social Services shall be considered an executive branch employer and an organization representing family child care providers that has been designated by the State Board of Labor Relations, pursuant to section 5-275 or subsection (g) of this section, as the exclusive bargaining agent of such providers, shall have the right to bargain with the state concerning the terms and conditions of participation of family child care providers in the program covered by this section, including, but not limited to, (1) state reimbursement rates, (2) benefits, (3) payment procedures, (4) contract grievance arbitration, and (5) training, professional development and other requirements and opportunities appropriate for family child care providers.

(e) (1) If the organization representing family child care providers and the Department of Social Services do not reach an agreement not later than one hundred fifty days after negotiations have begun, the parties shall jointly select an arbitrator. The arbitrator selected shall have experience as an impartial arbitrator of labor-management disputes, and shall not be an individual employed as an advocate or consultant for labor or management in labor-management disputes. If the parties fail to agree on an arbitrator not later than one hundred sixty days after negotiations have begun, the selection of the arbitrator shall be made using the procedures under the voluntary labor arbitration rules of the American Arbitration Association.

(2) Each party shall submit to the arbitrator, and to each other, a proposal setting forth such party’s position on how each of the unresolved issues shall be resolved.

(3) The arbitrator shall convene a hearing to allow the parties to provide evidence and argument to the arbitrator. The parties shall have the right to submit written briefs to the arbitrator. The arbitration record shall be officially closed at the close of the hearing, or the arbitrator’s receipt of briefs, whichever is later.

(4) The arbitrator’s authority is limited to selecting the complete proposal of one party or the other on any unresolved issue. The arbitrator shall issue an award not later than forty-five days after the close of the record.

(5) The factors to be considered by the arbitrator in arriving at a decision are: (A) The nature and needs of the family child care program and the needs and welfare of parents and children served by that program, including interests in better recruitment, retention and quality with respect to the covered family child care provider; (B) the history of negotiations between the parties including those leading to the instant proceeding; (C) the existing conditions of employment of similar groups of workers; (D) changes in the cost of living; and (E) the interests and welfare of the covered family child care providers.

(6) The costs of the arbitrator and any fees associated with the arbitration proceeding shall be shared equally by the parties.

(7) Any agreement or award reached pursuant to this section shall be submitted to the General Assembly for approval by filing the agreement or award with the clerks of the House and Senate. No provision of any agreement or award resulting from the collective bargaining process which would require supercedence of any law or regulation shall take effect without affirmative legislative approval.

(8) Notwithstanding any other provision of this section, any provision in any agreement or award which would require an additional appropriation in order to maintain the levels of services provided by existing appropriations shall be presented to the General Assembly for approval in accordance with the budgetary process applicable to appropriations, including, but not limited to, affirmative legislative approval. Other provisions of the agreement or award shall be deemed approved unless affirmatively rejected by a majority of either house not later than thirty days after the filing with the clerk of that chamber, provided the thirty-day period shall not begin or expire unless the General Assembly is in regular session. Once approved by the General Assembly, any provision of an agreement or award need not be resubmitted by the parties to such agreement or award as part of a future agreement approval process unless changes in the language of such provision are negotiated by the parties.

(f) The only bargaining unit of family child care providers appropriate for the purpose of collective bargaining shall be a state-wide unit of all family child care providers.

(g) Any provider organization certified as the majority representative of family child care providers in any election held prior to July 1, 2012, pursuant to Executive Order Number 9 of Governor Dannel P. Malloy may provide proof of such certification to the State Board of Labor Relations and the State Board of Labor Relations shall certify such majority representative as the exclusive bargaining agent for such providers without the requirement of an additional election unless and until such time as a question concerning representation is appropriately raised under this section and section 17b-705.

(P.A. 12-33, S. 2.)

History: P.A. 12-33 effective July 1, 2012.



Section 17b-705b - State immunity from liability.

The state shall not be liable for any action, including, but not limited to, any civil action, any grievance arbitration or any prohibited practice proceeding, brought by the exclusive bargaining agent of such child care workers based upon any alleged wrongdoing by a parent or child arising pursuant to section 17b-705a.

(P.A. 12-33, S. 3.)

History: P.A. 12-33 effective July 1, 2012.



Section 17b-706 - Collective bargaining for personal care attendants. Definition.

For purposes of this section and sections 17b-706a to 17b-706c, inclusive:

(1) “Consumer” means a person who receives services from a personal care attendant under a state-funded program, including, but not limited to, (A) the program for individuals with acquired brain injuries, established pursuant to section 17b-260a, (B) the personal care assistance program, established pursuant to section 17b-605a, (C) the Connecticut home care program for the elderly, established pursuant to section 17b-342, (D) the pilot program to provide home care services to disabled persons, established pursuant to section 17b-617, (E) the individual and family support waiver program administered by the Department of Developmental Services, (F) the comprehensive waiver program administered by the Department of Developmental Services, and (G) any state-funded program that provides services from a personal care attendant;

(2) “Surrogate” means a consumer’s legal guardian or a person identified in a written agreement as having responsibility for the care of a consumer;

(3) “Personal care attendants” means persons employed by a consumer or surrogate to provide personal care assistance to a consumer; and

(4) “Personal care assistance” means supportive home care, direct support services, personal care or another nonprofessional service provided to a person with a disability or an elderly person who requires assistance to (A) meet such person’s daily living needs, (B) ensure such person may adequately function in such person’s home, or (C) provide such person with safe access to the community.

(P.A. 12-33, S. 4.)

History: P.A. 12-33 effective July 1, 2012.



Section 17b-706a - Personal Care Attendant Workforce Council. Membership. Duties.

(a) There is established the Personal Care Attendant Workforce Council to ensure the quality of long-term personal home care. Said council shall be composed of the following members:

(1) The Commissioner of Social Services, or the commissioner’s designee;

(2) The Commissioner of Developmental Services, or the commissioner’s designee;

(3) The Healthcare Advocate, or the Healthcare Advocate’s designee;

(4) The Secretary of the Office of Policy and Management, or the secretary’s designee;

(5) Three appointed by the Governor one of whom shall be a member of an organization representing the interests of consumers with developmental disabilities, one of whom shall be a member of an organization representing the interests of consumers with physical disabilities, and one of whom shall be a member of an organization representing the interests of elderly consumers;

(6) One appointed by the speaker of the House of Representatives who shall be a member of an organization representing the interests of consumers with developmental disabilities;

(7) One appointed by the president pro tempore of the Senate who shall be a member of an organization representing the interests of consumers with physical disabilities;

(8) One appointed by the majority leader of the House of Representatives who shall be a member of an organization representing the interests of elderly consumers;

(9) One appointed by the majority leader of the Senate who shall be a member of an organization representing the interests of consumers with developmental disabilities;

(10) One appointed by the minority leader of the House of Representatives who shall be a member of an organization representing the interests of consumers with physical disabilities; and

(11) One appointed by the minority leader of the Senate who shall be a member of an organization representing the interests of elderly consumers.

(b) All initial appointments to the council shall be made not later than August 1, 2012. The chairperson of the council shall be appointed by the Governor from among its members. The chairperson shall convene the first meeting of the council not later than September 1, 2012. Members of the council shall serve coterminously and at the pleasure of the appointing authority in accordance with section 4-1a. A majority of the members of the Personal Care Attendant Workforce Council shall constitute a quorum for the transaction of any business. Members of the Personal Care Attendant Workforce Council shall receive no compensation for their service but shall be reimbursed for actual expenses necessarily incurred in performance of their duties. The council shall be within the Department of Social Services for administrative purposes only.

(c) The Personal Care Attendant Workforce Council shall have the following duties and responsibilities relating to personal care attendants: (1) Study issues relating to the recruitment, retention and adequacy of personal care attendants; and (2) develop a plan to improve the quality, stability and availability of personal care attendants by (A) developing a means to identify and recruit personal care attendants, (B) developing training and educational opportunities for personal care attendants and consumers, (C) developing one or more registries to (i) provide routine, emergency and respite referrals of qualified personal care attendants to consumers and surrogates who are authorized to receive long-term, in-home personal care services by a personal care attendant, (ii) enable consumers and surrogates to access information about prospective personal care attendants such as their training, educational background and work experience, and (iii) provide appropriate employment opportunities for personal care attendants, and (D) establishing standards for wages, benefits and conditions of employment for personal care attendants.

(d) On or after July 1, 2013, the commissioners of the departments having cognizance of the covered waiver programs shall review the plans recommended by the Personal Care Attendant Workforce Council pursuant to subsection (c) of this section. The commissioners shall include in budgetary requests submitted to the Office of Policy and Management requests for funding necessary to implement aspects of such plans that meet said commissioners’ approval.

(e) (1) For purposes of sections 4-65a and 5-270 and subsection (a) of section 5-278, the Personal Care Attendant Workforce Council shall be within the executive branch of state government. An organization representing personal care attendants that has been designated by the State Board of Labor Relations, pursuant to section 5-275 or subsection (f) of section 17b-706b, as the exclusive bargaining agent of such personal care attendants, shall have the right to bargain with the state concerning the terms and conditions of participation of personal care attendants in the programs covered by this section and section 17b-706, including, but not limited to, (A) state reimbursement rates, (B) benefits, (C) payment procedures, (D) contract grievance arbitration, and (E) training, professional development and other requirements and opportunities appropriate for such personal care attendants.

(2) (A) No provision of any agreement or award which may be reached pursuant to collective bargaining between the state and any organization representing personal care attendants shall interfere with the right of a consumer or surrogate to hire, refuse to hire, supervise, direct the activities of, or terminate the employment of any personal care attendant.

(B) In those covered programs where budgets provided to consumers receiving direct support services are allocated using the individual budget methodology, budgets shall be increased to account for additional expenses caused by a contract or award negotiated in accordance with this section which includes increases in wages or benefits.

(f) (1) Not later than October 1, 2012, and monthly thereafter, the Personal Care Attendant Workforce Council shall compile and maintain a registry list of the names and addresses of all personal care attendants who have been paid through the state-funded programs identified in subdivision (1) of section 17b-706 within the previous six calendar months. The list shall not include the name of any consumer, or indicate that a personal care attendant is a relative of a consumer or has the same address as a consumer. Any fiscal intermediary that provides administrative services to the state concerning state-funded programs shall assist and cooperate with said council in compiling and maintaining such list. The Personal Care Attendant Workforce Council shall utilize such list for the purposes of this section and sections 17b-706b and 17b-706c. Such list shall be a public record, as defined in section 1-200.

(2) Not later than seven days after receiving a request from an employee organization, as defined in subsection (d) of section 5-270, that is interested in representing an appropriate unit of personal care attendants, the Personal Care Attendant Workforce Council shall provide to the employee organization the most recent list of personal care attendants compiled pursuant to subdivision (1) of this subsection.

(P.A. 12-33, S. 5.)

History: P.A. 12-33 effective July 1, 2012.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 17b-706b - Rights of personal care attendants. Prohibitions. Procedure for negotiation and binding arbitration. Election and designation of exclusive bargaining agent.

(a) Personal care attendants shall not be considered state employees and shall be exempt from any and all provisions of the general statutes creating rights, obligations, privileges or immunities to state employees as a result of or incident to their state service.

(b) Personal care attendants shall have the right to bargain collectively and shall have such other rights and obligations incident thereto as are created by sections 5-270 to 5-279, inclusive, except as set forth in subsections (c), (d) and (f) of this section, except:

(1) The following shall be prohibited subjects of bargaining: (A) A consumer or surrogate’s right to (i) hire or refuse to hire, (ii) supervise, (iii) direct the activities of, or (iv) terminate the employment of any personal care attendant, (B) any proposal that would prevent surrogates from hiring personal care attendants not on the registry list described in section 17b-706a, (C) any proposal that would prevent consumers or surrogates from requiring any additional training, (D) a procedure for grievance arbitration against any consumer or surrogate, and (E) application of state employee benefits to personal care attendants, including, but not limited to, health benefits and pensions;

(2) No provision of any agreement or award shall provide for a reduction in Medicaid funds provided to the state, nor shall any provision of any agreement or award provide for a reduction in the services of personal care attendants to consumers. Any provision in any agreement or award which would require an additional appropriation in order to maintain the levels of services provided by existing appropriations shall be submitted to the General Assembly for approval in accordance with subdivision (8) of subsection (c) of this section;

(3) The provisions of section 5-280 shall not apply to personal care attendants. An agreement or award reached pursuant to this section may include provisions calling for the state or its fiscal intermediary to deduct from reimbursement payments the regular dues, fees and assessments that a member is charged and nonmember service fees limited to the lesser of dues and initiation fees required of members or the proportionate share of expenses incident to collective bargaining. Dues or fees may be charged only with respect to earnings from participation in the waiver programs covered by this section. No dues or fees may be charged for the first sixty days of a personal care attendant’s participation in a program covered by this section;

(4) The provisions of sections 5-276a and 5-276b and subsections (b) to (g), inclusive, of section 5-278 shall not apply to collective bargaining involving personal care attendants. Any impasse between the parties shall be resolved in accordance with subsection (c) of this section;

(5) In any proceeding which may be filed under section 5-272, the State Board of Labor Relations shall be without jurisdiction over, or authority to issue any remedy against, any consumer or surrogate; and

(6) Any election required in order to resolve any question concerning representation involving personal care attendants shall be conducted by mail ballot. No provision of this section shall grant personal care attendants a right to strike and such strikes are prohibited.

(c) (1) If the organization representing personal care attendants and the state do not reach an agreement not later than one hundred fifty days after negotiations have begun, the parties shall jointly select an arbitrator. The arbitrator selected shall have experience as an impartial arbitrator of labor-management disputes and shall not be an individual employed as an advocate or consultant for labor or management in labor-management disputes. If the parties fail to agree on an arbitrator not later than one hundred sixty days after the negotiations have begun, the selection shall be made using the procedures under the voluntary labor arbitration rules of the American Arbitration Association.

(2) Each party shall submit to the arbitrator, and to the other party, a proposal setting forth such party’s position on how each of the unresolved issues shall be resolved.

(3) The arbitrator shall convene a hearing to allow each party to provide evidence and argument to the arbitrator. Each party shall have the right to submit written briefs to the arbitrator. The arbitration record shall be officially closed at the close of the hearing or the arbitrator’s receipt of briefs, whichever is later.

(4) The arbitrator’s authority is limited to selecting the complete proposal of one party or the other’s on any unresolved issue. The arbitrator shall issue an award not later than forty-five days after the close of the record.

(5) The factors to be considered by the arbitrator in arriving at a decision are: (A) The nature and needs of the personal care assistance program and the needs and welfare of consumers, including interests in better recruitment, retention and quality with respect to the covered personal care attendants; (B) the history of negotiations between each party including those leading to the proceeding; (C) the existing conditions of employment of similar groups of workers; (D) changes in the cost of living; and (E) the interests and welfare of the covered personal care attendants.

(6) The costs of the arbitrator and any fees associated with the arbitration proceeding shall be shared equally by each party.

(7) Any agreement or award reached pursuant to this section shall be reduced to writing and submitted to the General Assembly for approval by filing the agreement or award with the clerks of the House of Representatives and Senate. No provision of any agreement or award resulting from the collective bargaining process which would require supercedence of any law or regulation shall take effect without affirmative legislative approval.

(8) Notwithstanding any other provision of sections 17b-706a to 17b-706c, inclusive, any provision of any agreement or award requiring the appropriation of additional funds shall be subject to the state’s regular budgetary approval process, subject to funds being made available and affirmative legislative approval. Other provisions of the agreement or award shall be deemed approved unless affirmatively rejected by a majority of either house not later than thirty days after the filing with the clerk of that chamber, provided the thirty-day period shall not begin or expire unless the General Assembly is in regular session. Once approved by the General Assembly, any provision of an agreement or award need not be resubmitted by the parties to such agreement or award as part of a future agreement approval process unless changes in the language of such provision are negotiated by the parties.

(d) The provisions of this section shall not alter the obligations of the state or the consumer to provide the state’s or the consumer’s share of Social Security, federal and state unemployment contributions, Medicare or workers’ compensation insurance.

(e) The bargaining units of personal care attendants appropriate for the purpose of collective bargaining shall be (1) a state-wide unit of all personal care attendants, (2) a state-wide unit of personal care attendants who provide services under programs administered by the Department of Social Services, or (3) a state-wide unit of personal care attendants who provide services under programs administered by the Department of Developmental Services. Personal care attendants who are members of the consumer’s or surrogate’s family shall not be excluded from the bargaining unit because of such personal care attendant’s familial relationship to a consumer or surrogate.

(f) Any organization certified as the majority representative of personal care attendants in any election held prior to July 1, 2012, pursuant to Executive Order Number 10 of Governor Dannel P. Malloy, may provide proof of such certification to the State Board of Labor Relations and the State Board of Labor Relations shall certify such majority representative as the exclusive bargaining representative for such personal care attendants without the requirement of an additional election unless and until such time as a question concerning representation is appropriately raised under this section and section 17b-705a.

(P.A. 12-33, S. 6.)

History: P.A. 12-33 effective July 1, 2012.



Section 17b-706c - Applications for waiver of federal law.

The Commissioners of Social Services and Developmental Services shall submit any application for a waiver of federal law necessary to effectuate the provisions of sections 17b-706 to 17b-706b, inclusive, in accordance with the provisions of section 17b-8. The Commissioners of Social Services and Developmental Services and any other department or agency of the state shall take all actions reasonably necessary to obtain approval for any such waiver and to ensure the continuation of necessary federal funding.

(P.A. 12-33, S. 7.)

History: P.A. 12-33 effective July 1, 2012.



Section 17b-706d - State immunity from liability.

The state shall not be liable for any action, including, but not limited to, any civil action, any grievance arbitration or any prohibited practice proceeding, brought by the exclusive bargaining agent of such personal care attendants based upon any alleged wrongdoing by a consumer or surrogate arising pursuant to sections 17b-706a to 17b-706c, inclusive.

(P.A. 12-33, S. 8.)

History: P.A. 12-33 effective July 1, 2012.






Chapter 319q - Administrative Hearings

Section 17b-60 - (Formerly Sec. 17-2a). Fair hearings by commissioner. Application.

An aggrieved person authorized by law to request a fair hearing on a decision of the Commissioner of Social Services or the conservator of any such person on his behalf may make application for such hearing in writing over his signature to the commissioner and shall state in such application in simple language the reasons why he claims to be aggrieved. Such application shall be mailed to the commissioner within sixty days after the rendition of such decision. The commissioner shall thereupon hold a fair hearing within thirty days from receipt thereof and shall, at least ten days prior to the date of such hearing, mail a notice, giving the time and place thereof, to such aggrieved person, or if the application concerns a denial of or failure to provide emergency housing, the commissioner shall hold a fair hearing within four business days from receipt thereof, and shall make all reasonable efforts to provide notice of the time and place of the fair hearing to such aggrieved person at least one business day prior to said hearing. A reasonable period of continuance may be granted for good cause. The aggrieved person shall appear personally at the hearing, unless his physical or mental condition precludes appearing in person, and may be represented by an attorney or other authorized representative. A stenographic or mechanical record shall be made of each hearing, but need not be transcribed except (1) in the event of an appeal from the decision of the hearing officer or (2) if a copy is requested by the aggrieved person, in either of which cases it shall be furnished by the Commissioner of Social Services without charge. The Commissioner of Social Services and any person authorized by him to conduct any hearing under the provisions of this section shall have power to administer oaths and take testimony under oath relative to the matter of the hearing and may subpoena witnesses and require the production of records, papers and documents pertinent to such hearing. No witness under subpoena authorized to be issued by the provisions of this section shall be excused from testifying or from producing records, papers or documents on the ground that such testimony or the production of such records or other documentary evidence would tend to incriminate him, but such evidence or the records or papers so produced shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any records and papers pursuant thereto, the commissioner or his agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such records and papers and, upon his refusal to do so, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the commissioner or his agent may proceed with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the commissioner or under his authority and witnesses attending hearings conducted by him hereunder shall receive like fees and compensation as officers and witnesses in the courts of this state to be paid on vouchers of the commissioner on order of the Comptroller.

(1959, P.A. 96, S. 1; 1967, P.A. 759, S. 4; 1969, P.A. 297; 369, S. 1; P.A. 75-420, S. 4, 6; P.A. 77-274; 77-614, S. 608, 610; P.A. 78-280, S. 2, 6, 127; P.A. 87-473, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-133, S. 1; P.A. 93-142, S. 4, 7, 8; 93-262, S. 34, 87; P.A. 95-220, S. 4–6; 95-360, S. 8, 32.)

History: 1967 act authorized appearance by a representative of aggrieved person as well as attorney; 1969 acts added Subdiv. (2) making transcription optional unless copy requested by aggrieved person in which case it is to be furnished without charge and replaced jails with community correctional centers; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-274 required that hearing application be mailed within 60 rather than 30 days of decision; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 87-473 added “or if the application concerns a denial of or failure to provide emergency housing, the commissioner shall hold a fair hearing within 4 business days from receipt thereof, and shall make all reasonable efforts to provide notice of the time and place of the fair hearing to such aggrieved person at least 1 business day prior to said hearing”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-133 removed prohibition against hearings subsequent to the decease of the aggrieved person and authorized hearings without the personal appearance of the aggrieved person if such appearance is precluded by the person’s mental or physical condition; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-262 replaced commissioner of income maintenance with commissioner of social services and allowed any person operating or applying for a license to operate a family day care home to make an application for a hearing, effective July 1, 1993; Sec. 17-2a transferred to Sec. 17b-60 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-360 deleted family day care home operators and license applicants from those authorized to apply for a hearing, effective July 13, 1995.

See Sec. 52-260 re witness fees.

Where objection was made to constitutionality of Sec. 17-90 on the basis of violation of due process of law, held that hearing procedure set forth in this section and Sec. 17-2b satisfies requirements of due process. 152 C. 56. Cited. 165 C. 490; 170 C. 258; 172 C. 292; 177 C. 599; 179 C. 83; 189 C. 29; 191 C. 384; 204 C. 672; 209 C. 390; 214 C. 256; Id., 601; 222 C. 69; 226 C. 818.

Cited. 6 CA 47; 20 CA 470; 38 CA 522; 44 CA 143.

Cited. 30 CS 587; 31 CS 515; 32 CS 561; Id., 599; Id., 607; 34 CS 281; Id., 586; 35 CS 622; 40 CS 554.

Cited. 3 Conn. Cir. Ct. 269; Id., 504; 4 Conn. Cir. Ct. 85; Id., 138; Id., 338, 339; Id., 450, 647. Commissioner may subpoena witness but does not have to do so merely because appellant requests him to. 5 Conn. Cir. Ct. 291. Cited. Id., 506. Record did not furnish evidential support for hearing officer’s determination, hence judgment for commissioner set aside. Id., 603.

Annotations to present section:

Cited. 38 CA 522; 44 CA 143.



Section 17b-61 - (Formerly Sec. 17-2b). Decision. Appeal. Extension of time limit for filing appeal.

(a) Not later than sixty days after such hearing, or three business days if the hearing concerns a denial of or failure to provide emergency housing, the commissioner or his designated hearing officer shall render a final decision based upon all the evidence introduced before him and applying all pertinent provisions of law, regulations and departmental policy, and such final decision shall supersede the decision made without a hearing, provided final definitive administrative action shall be taken by the commissioner or his designee within ninety days after the request of such hearing pursuant to section 17b-60. Notice of such final decision shall be given to the aggrieved person by mailing him a copy thereof within one business day of its rendition. Such decision after hearing shall be final except as provided in subsections (b) and (c) of this section.

(b) The applicant for such hearing, if aggrieved, may appeal therefrom in accordance with section 4-183. Appeals from decisions of said commissioner shall be privileged cases to be heard by the court as soon after the return day as shall be practicable.

(c) The commissioner may, for good cause shown by an aggrieved person, extend the time for filing an appeal to Superior Court beyond the time limitations of section 4-183, as set forth below:

(1) Any aggrieved person who is authorized to appeal a decision of the commissioner, pursuant to subsection (b) of this section, but who fails to serve or file a timely appeal to the Superior Court pursuant to section 4-183, may, as provided in this subsection, petition that the commissioner, for good cause shown, extend the time for filing any such appeal. Such a petition must be filed with the commissioner in writing and contain a complete and detailed explanation of the reasons that precluded the petitioner from serving or filing an appeal within the statutory time period. Such petition must also be accompanied by all available documentary evidence that supports or corroborates the reasons advanced for the extension request. In no event shall a petition for extension be considered or approved if filed later than ninety days after the rendition of the final decision. The decision as to whether to grant an extension shall be made consistent with the provisions of subdivision (2) of this subsection and shall be final and not subject to judicial review.

(2) In determining whether to grant a good cause extension, as provided for in this subsection, the commissioner, or his authorized designee, shall, without the necessity of further hearing, review and, as necessary, verify the reasons advanced by the petition in justification of the extension request. A determination that good cause prevented the filing of a timely appeal shall be issued in writing and shall enable the petitioner to serve and file an appeal within the time provisions of section 4-183, from the date of the decision granting an extension. The circumstances that precluded the petitioner from filing a timely appeal, and which may be deemed good cause for purposes of granting an extension petition, include, but are not limited to: (A) Serious illness or incapacity of the petitioner which has been documented as materially affecting the conduct of personal affairs; (B) a death or serious illness in the petitioner’s immediate family that has been documented as precluding the petitioner from perfecting a timely appeal; (C) incorrect or misleading information given to the petitioner by the agency, relating to the appeal time period, and shown to have been materially relied on by the petitioner as the basis for failure to file a timely appeal; (D) evidence that the petitioner did not receive notice of the agency decision; and (E) other unforeseen and unavoidable circumstances of an exceptional nature which prevented the filing of a timely appeal.

(1959, P.A. 96, S. 2, 3; 1963, P.A. 73, S. 1; P.A. 74-183, S. 209, 291; P.A. 75-420, S. 4, 6; P.A. 76-162; 76-436, S. 179, 681; P.A. 77-452, S. 52, 72; 77-603, S. 67, 125; P.A. 78-280, S. 25, 127; P.A. 87-473, S. 4.)

History: 1963 act changed jurisdiction from common pleas to circuit court; P.A. 74-183 replaced circuit court with court of common pleas and included reference to judicial districts; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-162 required decision within 60 rather than 30 days of hearing and required “final definitive administrative action” within 90 days of hearing request; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-452 repeated change in courts and, with P.A. 77-603, replaced previous detailed appeal provisions in Subsec. (b) with statement that appeals be made in accordance with Sec. 4-183; P.A. 78-280 removed Subsec. indicators and deleted provisions formerly in Subsec. (a) re appeals; P.A. 87-473 amended Subsec. (a) to require a final decision not later than 3 business days after the hearing if the hearing concerns a denial of or failure to provide emergency housing and changed the time limit for notice of the final decision from 72 hours to 1 business day and added Subsec. (c); Sec. 17-2b transferred to Sec. 17b-61 in 1995.

Where objection was made to constitutionality of Sec. 17-90 on the basis of violation of due process of law, held that hearing procedure set forth in this section and Sec. 17-2a satisfies requirement of due process. 152 C. 56, 57. Cited. 165 C. 490; 168 C. 336; 172 C. 292. Plaintiffs, who were denied AFDC benefits while residents of Connecticut and who appealed the denial while still residents, were “aggrieved” parties, and thus could maintain the appeal notwithstanding their subsequent removal from Connecticut. 174 C. 8. Cited. 177 C. 599; 189 C. 29; 191 C. 384; 214 C. 601; 222 C. 69; 229 C. 664; 233 C. 370.

Cited. 44 CA 143.

Cited. 30 CS 587; 31 CS 515. A classification of obligations recognized in regulations concerning disposition of assets by welfare claimants is not a violation of equal protection provisions of U.S. Constitution as to those not recognized. Id., 547. Conclusions drawn from facts proved must not be the result of speculation and conjecture; does not permit reliance on hearsay when better evidence is readily available. 32 CS 560. Substantial and competent evidence requirement means such evidence that has rational probative force. Id., 564. Cited. Id., 603; Id., 605. Failure to make a finding of facts from evidence introduced at hearing constitutes an abuse of discretion. Id., 606. Cited. 33 CS 769; 34 CS 265; Id., 586; 40 CS 554.

In an appeal taken under section, the basic issue before the court is whether commissioner has acted illegally or so arbitrarily and unreasonably as to abuse his discretion. 3 Conn. Cir. Ct. 271. Cited. Id., 504, 505; 4 Conn. Cir. Ct. 67; Id., 85; Id., 138; Id., 338, 339; Id., 450, 647; 5 Conn. Cir. Ct. 294. On appeal from commissioner’s hearing, court cannot substitute its judgment for that of commissioner; it can only decide whether action of agency was illegal, arbitrary or an abuse of discretion. Id., 505. Cited. 6 Conn. Cir. Ct. 353; Id., 687.

Annotation to present section:

Cited. 44 CA 143.



Section 17b-62 and 17b-63 to 17b-65 - (Formerly Secs. 17-292d to 17-292f). Transfer of general assistance application by person temporarily residing in substance abuse clinic or group home for persons with AIDS to town of applicant’s legal domicile. Fair hearings; application. Procedure for fair hearings by commissioner. Decision; appeal.

Sections 17b-62 to 17b-65, inclusive, are repealed, effective March 1, 2004.

(P.A. 79-517, S. 1–3; P.A. 83-85; P.A. 85-61; P.A. 87-473, S. 1, 2; 87-589, S. 76, 87; P.A. 88-230, S. 1, 12; P.A. 89-239, S. 5; P.A. 90-98, S. 1, 2; P.A. 91-133, S. 2; May Sp. Sess. P.A. 92-16, S. 18, 89; P.A. 93-142, S. 4, 7, 8; 93-262, S. 1, 87; 93-395, S. 3; 93-435, S. 59, 95; P.A. 95-220, S. 4–6; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-66 - (Formerly Sec. 17-82f). Request for hearing.

Any applicant or beneficiary aggrieved by a decision of the commissioner made without a fair hearing may request a hearing in accordance with the provisions of section 17b-60.

(1969, P.A. 730, S. 22.)

History: Sec. 17-82f transferred to Sec. 17b-66 in 1995.

Cited. 20 CA 470.

Annotation to present section:

Cited. 44 CA 143.






Chapter 319rr - Child Care and Protection

Section 17b-733 - (Formerly Sec. 17-585(a)). Department designated lead agency for child day care services.

The Department of Social Services shall be the lead agency for child day care services in Connecticut. The department shall: (1) Identify, annually, existing child day care services and maintain an inventory of all available services; (2) provide technical assistance to corporations and private agencies in the development and expansion of child day care services for families at all income levels, including families of their employees and clients; (3) study and identify funding sources available for child day care including federal funds and tax benefits; (4) study the cost and availability of liability insurance for child day care providers; (5) provide, in conjunction with the Departments of Education and Higher Education, ongoing training for child day care providers including preparing videotaped workshops and distributing them to cable stations for broadcast on public access stations, and seek private donations to fund such training; (6) encourage child day care services to obtain accreditation; (7) develop a range of financing options for child care services, including the use of a tax-exempt bond program, a loan guarantee program and establishing a direct revolving loan program; (8) promote the colocation of child day care and school readiness programs pursuant to section 4b-31; (9) establish a performance-based evaluation system; (10) develop for recommendation to the Governor and the General Assembly measures to provide incentives for the private sector to develop and support expanded child day care services; (11) provide, within available funds and in conjunction with the temporary family assistance program as defined in section 17b-680, child day care to public assistance recipients; (12) develop and implement, with the assistance of the Departments of Public Health, Social Services, Education, Higher Education, Children and Families, Economic and Community Development and Consumer Protection, a state-wide coordinated child day care and early childhood education training system (A) for child day care centers, group day care homes and family day care homes that provide child day care services, and (B) that makes available to such providers and their staff, within available appropriations, scholarship assistance, career counseling and training, advancement in career ladders, as defined in section 4-124bb, through seamless articulation of levels of training, program accreditation support and other initiatives recommended by the Departments of Social Services, Education and Higher Education; (13) plan and implement a unit cost reimbursement system for state-funded child day care services such that, on and after January 1, 2008, any increase in reimbursement shall be based on a requirement that such centers meet the staff qualifications, as defined in subsection (b) of section 10-16p; (14) develop, within available funds, initiatives to increase compensation paid to child day care providers for educational opportunities, including, but not limited to, (A) incentives for educational advancement paid to persons employed by child day care centers receiving state or federal funds, and (B) support for the establishment and implementation by the Labor Commissioner of apprenticeship programs for child day care workers pursuant to sections 31-22m to 31-22q, inclusive, which programs shall be jointly administered by labor and management trustees; (15) evaluate the effectiveness of any initiatives developed pursuant to subdivision (14) of this section in improving staff retention rates and the quality of education and care provided to children; and (16) report annually to the Governor and the General Assembly on the status of child day care in Connecticut. Such report shall include (A) an itemization of the allocation of state and federal funds for child care programs; (B) the number of children served under each program so funded; (C) the number and type of such programs, providers and support personnel; (D) state activities to encourage partnership between the public and private sectors; (E) average payments issued by the state for both part-time and full-time child care; (F) range of family income and percentages served within each range by such programs; and (G) age range of children served.

(P.A. 82-261, S. 2, 6; P.A. 85-495, S. 3, 7; P.A. 86-417, S. 6, 15; P.A. 87-77; 87-110; P.A. 88-160, S. 2, 3; P.A. 91-292, S. 2; 91-327, S. 5, 8; 91-371, S. 1; 91-406, S. 25, 29; P.A. 93-20, S. 2; 93-91, S. 1, 2; 93-118; 93-262, S. 44, 87; 93-381, S. 9, 39; P.A. 94-181, S. 1, 7; P.A. 95-250, S. 1; 95-257, S. 12, 21, 58; P.A. 97-259, S. 26, 41; P.A. 01-206; P.A. 04-212, S. 6; June Sp. Sess. P.A. 07-2, S. 15; P.A. 13-299, S. 37.)

History: P.A. 85-495 inserted new provisions designated as Subsec. (a) re human resources department’s duties re child day care services, and designated previously existing provisions as Subsecs. (b) to (d), inclusive; P.A. 86-417 amended Subsec. (a) by requiring the department to provide, in conjunction with the department of education, training for day care providers and requiring department of human resources to provide day care to assistance recipients in the WIN program, amended Subsec. (b) by requiring that family day care homes be registered instead of licensed and adding requirements for registration and inspection and made technical changes in Subsec. (c); P.A. 87-77 amended Subsec. (b) to require inspections to include an inspection for evident sources of lead poisoning and to require the department to provide a chemical analysis of any paint chips found on such premises; P.A. 87-110 amended Subsec. (b) to require that the department investigation include a visit and inspection of the premises and changed the percentage of homes for unannounced visits from “ten” to “thirty-three and one-third”; P.A. 88-160 amended Subsec. (b) to provide that a registered family day care home shall not be subject to any conditions other than those imposed by the department as long as the home complies with applicable local codes and ordinances; Sec. 17-31q transferred to Sec. 17-585 in 1991; P.A. 91-292 in Subsec. (a) inserted new Subdiv. (8) re development and implementation of child day care training system, renumbering the remaining Subdiv. and specifying information to be included in report to general assembly re day care; P.A. 91-327 amended Subsec. (c) to direct the department of human resources to establish regulations to require immunizations according to the schedule established by the department of health services before a child may attend a family day care home, and amended Subsec. (d) to require registrants to certify that children enrolled are immunized; P.A. 91-371 in Subsec. (a) inserted new Subdiv. (9) re cost reimbursement system for state-funded child day care services and renumbered the remaining Subdiv. accordingly; P.A. 91-406 substituted “JOBS” for “WIN incentive” program in Subsec. (a)(7); P.A. 93-20 amended Subsec. (c) to require that the regulations specify standards for the extended care and overnight care provided by family day care homes; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-118 amended Subsec. (c) to require regulations re family day care home providers’ administering certain medicinal preparations; P.A. 93-262 replaced references to commissioners and departments of income maintenance and human resources with commissioner and department of social services and changed the word “registration” to “license” or “licensure”, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-181 transferred the licensure program of family day care homes to the department of public health and addiction services from the department of social services, effective July 1, 1994, as a result of which Subsecs. (b), (c) and (d) were transferred editorially by the Revisors to Sec. 19a-87b in 1995; Sec. 17-585(a) transferred to Sec. 17b-733 in 1995; P.A. 95-250 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-259 amended Subdiv. (5) to add the Department of Higher Education, added new Subdivs. (6) to (9), inclusive, renumbered existing Subdivs., and in Subdiv. (11) substituted temporary family assistance program for JOBS program, effective July 1, 1997; P.A. 01-206 added new Subdivs. (14) and (15) re initiatives to increase compensation paid to child day care providers and evaluation of these initiatives and renumbered existing Subdiv. (14) as Subdiv. (16); P.A. 04-212 amended Subdiv. (12) to require assistance from Department of Higher Education re development and implementation of a state-wide coordinated child day care and early childhood education training system and to specify the types of training initiatives that should be made available to child day care providers and their staff; June Sp. Sess. P.A. 07-2 amended Subdiv. (13) by requiring that on and after January 1, 2008, any increase in reimbursement shall be based on requirement that centers meet staff qualifications, as defined in Sec. 10-16p(b), effective July 1, 2007; P.A. 13-299 deleted reference to Child Day Care Council in Subdiv. (12), effective July 1, 2013.



Section 17b-748 - (Formerly Sec. 19a-78). Child Day Care Council.

Section 17b-748 is repealed, effective July 1, 2013.

(1967, P.A. 696, S. 4; P.A. 73-415; P.A. 74-3; P.A. 75-420, S. 4, 6; 75-527, S. 3, 5; P.A. 76-38, S. 1, 3; P.A. 77-157, S. 2, 11; 77-614, S. 302, 323, 521, 529, 610; P.A. 81-471, S. 68, 71; P.A. 84-361, S. 4, 7; P.A. 85-495, S. 1, 7; 85-613, S. 40, 154; P.A. 87-435, S. 4, 6; P.A. 88-182, S. 1, 3; P.A. 91-292, S. 3, 5; P.A. 93-91, S. 1, 2; 93-262, S. 13, 87; 93-381, S. 9, 39; P.A. 94-181, S. 5, 7; P.A. 95-250, S. 1; 95-257, S. 12, 21, 58; 95-360, S. 19, 32; P.A. 96-211, S. 1, 5, 6; P.A. 13-299, S. 95.)



Section 17b-749 - (Formerly Sec. 8-210b). Child care subsidy program. Eligibility and program standards. Eligibility redetermination. Child care providers. Regulations.

(a) The Commissioner of Social Services shall establish and operate a child care subsidy program to increase the availability, affordability and quality of child care services for families with a parent or caretaker who is working, attending high school or who receives cash assistance under the temporary family assistance program from the Department of Social Services and is participating in an approved education, training, or other job preparation activity. Services available under the child care program shall include the provision of child care subsidies for children under the age of thirteen or children under the age of nineteen with special needs. The department shall open and maintain enrollment for the child care subsidy program and shall administer such program within the existing budgetary resources available. The department shall issue a notice on the department’s Internet web site and shall provide written notice to recipients of program benefits and to service providers any time the department closes the program to new applications, changes eligibility requirements, changes program benefits or makes any other change to the program’s status or terms, provided the department shall not be required to issue such notice when the department expands program eligibility. Any change in the department’s acceptance of new applications, eligibility requirements, program benefits or any other change to the program’s status or terms for which the department is required to give notice pursuant to this subsection, shall not be effective until thirty days after the department issues such notice.

(b) The commissioner shall establish income standards for applicants and recipients at a level to include a family with gross income up to fifty per cent of the state-wide median income, except the commissioner (1) may increase the income level to up to seventy-five per cent of the state-wide median income, (2) upon the request of the Commissioner of Children and Families, may waive the income standards for adoptive families so that children adopted on or after October 1, 1999, from the Department of Children and Families are eligible for the child care subsidy program, and (3) on and after March 1, 2003, shall reduce the income eligibility level to up to fifty-five per cent of the state-wide median income for applicants and recipients who qualify based on their loss of eligibility for temporary family assistance. The commissioner may adopt regulations in accordance with chapter 54 to establish income criteria and durational requirements for such waiver of income standards.

(c) The commissioner shall establish eligibility and program standards including, but not limited to: (1) A priority intake and eligibility system with preference given to serving recipients of temporary family assistance who are employed or engaged in employment activities under the department’s “Jobs First” program, working families whose temporary family assistance was discontinued not more than five years prior to the date of application for the child care subsidy program, teen parents, low-income working families, adoptive families of children who were adopted from the Department of Children and Families and who are granted a waiver of income standards under subdivision (2) of subsection (b), and working families who are at risk of welfare dependency; (2) health and safety standards for child care providers not required to be licensed; (3) a reimbursement system for child care services which account for differences in the age of the child, number of children in the family, the geographic region and type of care provided by licensed and unlicensed caregivers, the cost and type of services provided by licensed and unlicensed caregivers, successful completion of fifteen hours of annual in-service training or credentialing of child care directors and administrators, and program accreditation; (4) supplemental payment for special needs of the child and extended nontraditional hours; (5) an annual rate review process for providers which assures that reimbursement rates are maintained at levels which permit equal access to a variety of child care settings; (6) a sliding reimbursement scale for participating families; (7) an administrative appeals process; (8) an administrative hearing process to adjudicate cases of alleged fraud and abuse and to impose sanctions and recover overpayments; (9) an extended period of program and payment eligibility when a parent who is receiving a child care subsidy experiences a temporary interruption in employment or other approved activity; and (10) a waiting list for the child care subsidy program that reflects the priority and eligibility system set forth in subdivision (1) of this subsection, which is reviewed periodically, with the inclusion of this information in the annual report required to be issued annually by the Department of Social Services to the Governor and the General Assembly in accordance with subdivision (10) of section 17b-733. Such action will include, but not be limited to, family income, age of child, region of state and length of time on such waiting list.

(d) Not later than January 1, 2011, an applicant determined to be eligible for program benefits shall remain eligible for such benefits for a period of not less than eight months from the date that such applicant is determined to be eligible, provided the commissioner has not determined, during such eight-month period, that the applicant’s circumstances have changed so as to render the applicant ineligible for program benefits. The commissioner shall not make an eligibility determination for a recipient of program benefits more than one time per eight-month period, except as provided in subsection (f) of this section.

(e) Within available appropriations, a recipient of program benefits who takes unpaid leave from such recipient’s employment due to the birth or impending birth of a child shall be granted not more than six weeks of payment eligibility during the leave if: (1) The recipient intends to return to work at the end of the unpaid leave; (2) the recipient verifies that eligibility is needed to prevent the loss of a slot in a school-based program or licensed child care setting; and (3) the child receiving child care services under the program continues to attend the program during the recipient’s leave.

(f) Not later than October 15, 2011, the commissioner shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies concerning eligibility redeterminations made on an eight-month basis. Such report shall include an analysis of overpayments of program benefits made by the department and administrative costs incurred by the department as a result of eligibility redeterminations made on an eight-month basis. On and after October 15, 2011, the commissioner may make eligibility redeterminations on a six-month basis if, after January 1, 2011, the department’s overpayments of program benefits have increased in comparison with the period between January 1, 2010, and December 31, 2010, as a result of having an eight-month eligibility redetermination period.

(g) A provider under the child care subsidy program that qualifies for eligibility and subsequently receives payment for child care services for recipients under this section shall be reimbursed for such services until informed by the Department of Social Services of the recipient’s ineligibility.

(h) All licensed child care providers and those providers exempt from licensing shall provide the Department of Social Services with the following information in order to maintain eligibility for reimbursement: (1) The name, address, appropriate identification, Social Security number and telephone number of the provider and all adults who work for or reside at the location where care is provided; (2) the name and address of the child’s doctor, primary care provider and health insurance company; (3) whether the child is immunized and has had health screens pursuant to the federal Early and Periodic Screening, Diagnostic and Treatment Services Program under 42 USC 1396d; and (4) the number of children cared for by the provider.

(i) On or after January 1, 1998, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(j) The commissioner shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies a copy of the Child Care and Development Fund Plan that the commissioner submits to the Administration for Children and Families pursuant to federal law. The copy of the plan shall be submitted to the committees not later than thirty days after submission of the plan to the Administration for Children and Families.

(P.A. 74-206, S. 1, 2; P.A. 77-614, S. 532, 610; P.A. 86-417, S. 2, 15; P.A. 87-412, S. 1, 2; P.A. 88-160, S. 1, 3; P.A. 91-292, S. 1, 5; P.A. 92-223; P.A. 93-262, S. 1, 87; P.A. 97-259, S. 28, 41; P.A. 99-166, S. 7; 99-230, S. 6, 10; 99-252, S. 5; P.A. 00-187, S. 5, 75; P.A. 01-173, S. 45, 67; P.A. 03-2, S. 16; P.A. 04-16, S. 14; 04-258, S. 37; P.A. 08-100, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 51; P.A. 10-61, S. 1; P.A. 11-18, S. 1; P.A. 13-50, S. 1.)

History: P.A. 77-614 substituted commissioner of human resources for commissioner of community affairs, effective January 1, 1979; P.A. 86-417 expanded the list of day care providers from which the commissioner could purchase services to include group day care homes, family day care homes, providers serving in child’s home and relatives, required the commissioner to adopt regulations on eligibility and level of payment and required the commissioner to pay the same amount for each child in the same family; P.A. 87-412 added provision authorizing the purchase of services from a relative of a child giving day care in the relative’s home and redefined the standard of eligibility; P.A. 88-160 authorized the commissioner to provide day care subsidies to parents for day care services and increased the standard of eligibility to 70%; P.A. 91-292 changed eligibility level for day care subsidies from 70% to 50% of the state-wide median income; required regulations re subsidies and specified the factors to determine the level of subsidy; P.A. 92-223 provided that the commissioner may increase the standard of initial eligibility to include children in families with income up to 75% of the state-wide median income and provided that participating families with income less than 75% of the median shall at a minimum be eligible until the child attends school for a full day; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 8-210b transferred to Sec. 17b-749 in 1995; P.A. 97-259 deleted existing language and added new provisions re child care subsidy program, effective July 1, 1997; P.A. 99-166 amended Subsec. (b) by permitting commissioner to waive income standards for adoptive families of children who were in custody of department and amended Subsec. (c) by adding adoptive families of children who were in custody of department to list of services preferences; P.A. 99-230 amended Subsec. (e) to make a technical change, effective July 1, 1999; P.A. 99-252 amended Subsec. (b)(2) to allow commissioner to waive the income standards for adoptive families so that children adopted on or after October 1, 1999, from the Department of Children and Families are eligible for the child care subsidy program, deleting reference to children who were in the custody of the department, and to authorize adoption of regulations to establish income criteria and durational requirements for such waiver of income standards and amended Subsec. (c)(1) to give preference to adoptive families of children who were adopted from the Department of Children and Families and who are granted a waiver of income standards under Subsec. (b)(2), deleting reference to children who were in the custody of the department; P.A. 00-187 amended Subsec. (c)(3) to add requirement for successful completion of 15 hours of annual in-service training or credentialing of child care directors and administrators, effective July 1, 2000; P.A. 01-173 amended Subsec. (c) to make a technical change, effective July 1, 2001; P.A. 03-2 added Subsec. (b)(3) requiring commissioner to reduce income eligibility to up to 55% of the state-wide median income for applicants and recipients qualifying for the program based on loss of eligibility for temporary family assistance, effective February 28, 2003; P.A. 04-16 made a technical change in Subsec. (b); P.A. 04-258 amended Subsec. (a) to require the department to maintain open enrollment and administer the program within existing available budgetary resources and amended Subsec. (c)(1) to give priority intake and eligibility status to recipients of temporary family assistance who are engaged in “Jobs First” employment activities and to working families whose temporary family assistance benefits were discontinued not more than five years prior to the date of application for child care subsidy program benefits, effective July 1, 2004; P.A. 08-100 amended Subsec. (c) by adding new Subdiv. (9) re eligibility extension for participant experiencing temporary interruption in employment and redesignating existing Subdiv. (9) as Subdiv. (10), effective July 1, 2008; Sept. Sp. Sess. P.A. 09-5 added Subsec. (g) requiring Commissioner of Children and Families to submit copy of the Child Care and Development Fund Plan to human services and appropriations committees, effective October 5, 2009; P.A. 10-61 amended Subsec. (a) by requiring that commissioner provide prior notice of changes in program benefits and eligibility requirements and closure of program to new applications, amended Subsec. (c)(5) by specifying that annual rate review process applies to providers, added new Subsec. (d) re eligibility redeterminations, added new Subsec. (e) re commissioner’s report concerning eligibility redeterminations and authorizing 6-month eligibility redetermination if overpayments have increased, redesignated existing Subsec. (d) as Subsec. (f) and amended same to delete “On and after January 1, 1998,” and replace “parent’s” with “recipient’s”, and redesignated existing Subsecs. (e) to (g) as Subsecs. (g) to (i), effective July 1, 2010; P.A. 11-18 amended Subsec. (a) by adding provisions requiring department to provide notice of changes to program status or terms, effective May 24, 2011; P.A. 13-50 added new Subsec. (e) re payment eligibility for recipient of program benefits who takes unpaid employment leave due to birth or impending birth of a child, redesignated existing Subsecs. (e) to (i) as Subsecs. (f) to (j), and made a conforming change.



Section 17b-751 - (Formerly Sec. 17a-50). Children’s Trust Fund. Regulations. Report.

(a) There is established a Children’s Trust Fund, the resources of which shall be used by the Commissioner of Social Services to fund programs aimed at preventing child abuse and neglect and family resource programs. Said fund is intended to be in addition to those resources that would otherwise be appropriated by the state for programs aimed at preventing child abuse and neglect and family resource programs. The commissioner may apply for and accept any federal funds which are available for a Children’s Trust Fund and shall administer such funds in the manner required by federal law. The fund shall receive money from grants and gifts made pursuant to section 17a-18. The commissioner may solicit and accept funds, on behalf of the Children’s Trust Fund, to be used for the prevention of child abuse and neglect and family resource programs. The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to administer the fund and to set eligibility requirements for programs seeking funding. Youth service bureaus may receive funds from the Children’s Trust Fund.

(b) On or before July 1, 2010, and annually thereafter, the commissioner shall report, in accordance with the provisions of section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and education concerning the source and amount of funds received by the Children’s Trust Fund, and the manner in which such funds were administered and disbursed.

(June Sp. Sess. P.A. 83-20, S. 2, 4; P.A. 85-582, S. 1, 8; P.A. 89-336, S. 2, 6; P.A. 93-91, S. 1, 2; P.A. 97-237, S. 1, 3; June Sp. Sess. P.A. 01-2, S. 39, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 35; P.A. 04-258, S. 25; P.A. 05-288, S. 68; Sept. Sp. Sess. P.A. 09-5, S. 21; P.A. 10-111, S. 24; P.A. 13-247, S. 47.)

History: P.A. 85-582 transferred authority of children and youth services department to council, deleted reference to grants and gifts made pursuant to Sec. 17-422, substituting references to grants and gifts received pursuant to Sec. 17-501 and to proceeds of copyrights pursuant to Sec. 17-502 and added authority to expend resources for purposes other than the prevention of child abuse; Sec. 17-446a transferred to Sec. 17-500 in 1987; P.A. 89-336 amended Subsec. (a) to require that the resources of the trust fund be used by the department of children and youth services with the advice of the council and to allow the commissioner of children and youth services to apply for and accept federal funds, added a new Subsec. (b) re the children’s trust fund council and added a new Subsec. (c) re the report to the general assembly; Sec. 17-500 transferred to Sec. 17a-50 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 97-237 amended Subsec. (a) by replacing references to Department and Commission of Children and Families with Children’s Trust Fund Council, authorizing council to also fund family resource programs and programs preventing neglect and making technical changes, amended Subsec. (b) by placing the council within the Department of Children and Families for administrative purposes and by increasing the membership in the council from 9 to 16 and amended Subsec. (c) to require report to be submitted to the legislative committees on public health and education, effective July 1, 1997; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to allow the Parent Trust Fund to receive funds directed to it through the Children’s Trust Fund, amended Subsec. (b) to require council to solicit and accept funds on behalf of the Parent Trust Fund to be used for parent community involvement to improve the health, safety and education of children, added new Subsec. (c) establishing a Parent Trust Fund and redesignated existing Subsec. (c) as Subsec. (d), adding a reference to the Parent Trust Fund therein; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003; P.A. 04-258 amended Subsec. (b) by permitting the council to employ an executive director and any necessary staff within available appropriations, effective July 1, 2004; P.A. 05-288 made a technical change in Subsec. (b)(1), effective July 13, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) to add provisions re responsibility for Children’s Trust Fund to be with Commissioner of Social Services with advice of Children’s Trust Fund Council and add requirements re use of fund, amended Subsec. (b) to replace provision re council exists within Department of Children and Families for administrative purposes with provision re council exists within Department of Social Services and remove provision allowing council to employ executive director and staff, and amended Subsec. (d) to change reporting date from July 1, 1997, to July 1, 2010, add provision requiring commissioner to issue report, add Governor as report recipient and make a technical change, effective October 5, 2009; Sec. 17a-50 transferred to Sec. 17b-751 in 2010; P.A. 10-111 deleted former Subsec. (c) and related provisions re Parent Trust Fund and redesignated existing Subsec. (d) as Subsec. (c), effective May 26, 2010; P.A. 13-247 deleted references to Children’s Trust Fund Council, deleted former Subsec. (b) re establishment of Children’s Trust Fund Council and redesignated existing Subsec. (c) as Subsec. (b), effective July 1, 2013.



Section 17b-751a - (Formerly Sec. 17a-50a). Eligibility for grants under the Kinship Fund and Grandparents and Relatives Respite Fund.

A grandparent or other relative caregiver who is appointed a guardian of a child or children through the Superior Court and who is not a recipient of subsidized guardianship subsidies under section 17a-126 or foster care payments from the Department of Children and Families shall, within available appropriations, be eligible to apply for grants under the Kinship Fund and Grandparents and Relatives Respite Fund administered by the Department of Social Services through the Probate Court.

(P.A. 08-97, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 22; P.A. 13-247, S. 48.)

History: P.A. 08-97 effective July 1, 2008; Sept. Sp. Sess. P.A. 09-5 added Department of Social Services as funds administrator, effective October 5, 2009; Sec. 17a-50a transferred to Sec. 17b-751a in 2010; P.A. 13-247 deleted reference to Children’s Trust Fund Council, effective July 1, 2013.



Section 17b-751b - (Formerly Sec. 17a-56). Nurturing Families Network.

(a) The executive director of the Office of Early Childhood shall establish the structure for a state-wide system for a Nurturing Families Network, which demonstrates the benefits of preventive services by significantly reducing the abuse and neglect of infants and by enhancing parent-child relationships through hospital-based assessment with home outreach follow-up on infants and their families within families identified as high risk.

(b) The executive director of the Office of Early Childhood shall: (1) Develop the comprehensive risk assessment to be used by the Nurturing Families Network’s providers; (2) develop the training program, standards, and protocols for the pilot programs; and (3) develop, issue and evaluate requests for proposals to procure the services required by this section. In evaluating the proposals, the executive director shall take into consideration the most effective and consistent service delivery system allowing for the continuation of current public and private programs.

(c) The executive director of the Office of Early Childhood shall establish a data system to enable the programs to document the following information in a standard manner: (1) The level of screening and assessment; (2) profiles of risk and family demographics; (3) the incidence of child abuse and neglect; (4) rates of child development; and (5) any other information the commissioner deems appropriate.

(d) The executive director shall report to the General Assembly, in accordance with the provisions of section 11-4a, on the establishment, implementation and progress of the Nurturing Families Network, on January first and July first, of each year.

(P.A. 95-238, S. 1; P.A. 97-288, S. 2, 6; P.A. 05-246, S. 10; Sept. Sp. Sess. P.A. 09-5, S. 25; P.A. 13-247, S. 50.)

History: P.A. 97-288 amended Subsec. (b) by adding provision requiring the commissioner to establish three additional pilot sites, effective July 1, 1997; P.A. 05-246 replaced Commissioner of Children and Families with Children’s Trust Fund Council and Healthy Families Connecticut program with Nurturing Families Network and made conforming and technical changes throughout, effective July 8, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) to replace “is intended to demonstrate” with “demonstrates”, deleted former Subsecs. (b) and (c) re pilot programs, redesignated existing Subsecs. (d) to (f) as Subsecs. (b) to (d) and amended redesignated Subsec. (b) to replace “pilot programs” with “Nurturing Families Network’s providers”, effective October 5, 2009; Sec. 17a-56 transferred to Sec. 17b-751b in 2010; P.A. 13-247 replaced references to Children’s Trust Fund Council with references to executive director of the Office of Early Childhood and, in Subsec. (c)(5), replaced reference to Children’s Trust Fund Council with reference to commissioner, effective July 1, 2013.



Section 17b-751c - (Formerly Sec. 17a-56a). Nurturing Families Network Advisory Commission.

Section 17b-751c is repealed, effective July 1, 2013.

(P.A. 97-288, S. 1, 6; P.A. 05-246, S. 15; Sept. Sp. Sess. P.A. 09-5, S. 26; P.A. 13-299, S. 95.)



Section 17b-751d - Department of Social Services designated as state agency responsible for programs and activities to prevent child abuse and neglect. Report.

(a) The Department of Social Services shall be the lead state agency for community-based, prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect. The responsibilities of the department shall include, but not be limited to, collaborating with state agencies, hospitals, clinics, schools and community service organizations, to: (1) Initiate programs to support families at risk for child abuse or neglect; (2) assist organizations to recognize child abuse and neglect; (3) encourage community safety; (4) increase broad-based efforts to prevent child abuse and neglect; (5) create a network of agencies to advance child abuse and neglect prevention; and (6) increase public awareness of child abuse and neglect issues. The department, subject to available state, federal and private funding, shall be responsible for implementing and maintaining programs and services, including, but not limited to: (A) The Nurturing Families Network, established pursuant to subsection (a) of section 17b-751b; (B) Family Empowerment Initiative programs; (C) Help Me Grow; (D) the Kinship Fund and Grandparent’s Respite Fund; (E) Family School Connection; (F) support services for residents of a respite group home for girls; (G) legal services on behalf of indigent children; (H) volunteer services; (I) family development training; (J) shaken baby syndrome prevention; and (K) child sexual abuse prevention.

(b) Not later than sixty days after October 5, 2009, the Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly, having cognizance of matters relating to human services and appropriations and the budgets of state agencies on the integration of the duties described in subsection (a) of this section into the department.

(Sept. Sp. Sess. P.A. 09-5, S. 27; P.A. 13-247, S. 49.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 13-247 amended Subsec. (a) to delete provisions re Children’s Trust Fund Council, effective July 1, 2013.






Chapter 319s - Financial Assistance

Section 17b-75 - (Formerly Sec. 17-82). Definitions.

When used in reference to the state supplement program, medical assistance program, temporary family assistance program or supplemental nutrition assistance program, the following terms have the meanings herein assigned: “Commissioner” means the Commissioner of Social Services; “dependent child” means a needy child under the age of eighteen, or under the age of nineteen and in full-time attendance in a secondary school or in the equivalent level of vocational or technical training if, before he attains age nineteen, he may reasonably be expected to complete the program of such secondary school or such training and who is living with his father, mother, grandfather, grandmother, brother, sister, stepfather, stepmother, stepbrother, stepsister, uncle or aunt, or any other relative approved by the commissioner in a place of residence maintained by one or more of such relatives as his or their own home; “beneficiary” means any adult or minor child receiving assistance under the provisions of said programs; “local officer” means the public official charged with administration of public assistance in any town, city or borough.

(1949 Rev., S. 2893; 1957, P.A. 34, S. 1; 58, S. 1; 1967, P.A. 784, S. 1; 1969, P.A. 730, S. 5; 1971, P.A. 766; 1972, P.A. 127, S. 25; P.A. 73-145, S. 1, 2; 73-625, S. 1, 4; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; June Sp. Sess. P.A. 83-34, S. 2, 8; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 25, 165; P.A. 09-9, S. 8.)

History: 1967 act changed maximum age of children attending school who are dependent from 18 to 21; 1969 act defined “dependent child” as one under 19 or one who becomes 19 while attending secondary school rather than as one under 18 or one under 21 attending secondary or technical school or college; 1971 act defined “dependent child” as it had been before 1969 changes except that attendance at state-accredited job-training program was included; 1972 act redefined “dependent child” with regard to age as one under 18, reflecting lowered age of majority; P.A. 73-145 defined “beneficiary”; P.A. 73-625 redefined “dependent child” restoring clause concerning those under 21 in effect before 1972 changes; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; June Sp. Sess. P.A. 83-34 amended the definition of “dependent child” by changing the age limit for students from under 21 to under 19 and by adding the requirement that the student reasonably be expected to complete the program before he attains age 19; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82 transferred to Sec. 17b-75 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.

The standards enumerated are as clearly defined as the complexity of the subject matter permits. 165 C. 490. Cited. 206 C. 636; 214 C. 256.

Cited. 20 CA 470.



Section 17b-76 - (Formerly Sec. 17-82a). Commissioner to furnish forms and maintain records and accounts.

The Commissioner of Social Services shall furnish forms for the use of applicants under the state supplement program, medical assistance program, temporary family assistance program and supplemental nutrition assistance program, local officials and himself, and shall establish and maintain a system of records and accounts which shall show the number of applications and the disposition of the same, the record of payments made to each recipient of aid and such other information as may be necessary for the proper operation and administration of said sections and as the rules and regulations of the United States government require if the United States government makes contributory allotments of federal funds to the state of Connecticut for aid extended under the provisions of said programs.

(1969, P.A. 730, S. 15; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 26, 165; P.A. 09-9, S. 9.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82a transferred to Sec. 17b-76 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-77 - (Formerly Sec. 17-82b). Application for aid. Notice of liability for repayment.

(a) Application for aid under the state supplement program, medical assistance program, temporary family assistance program, state-administered general assistance program and supplemental nutrition assistance program shall be made to the Commissioner of Social Services. The name and address of each such applicant shall be recorded with the commissioner. Such application, in the case of temporary family assistance, shall be made by the supervising relative, his authorized representative, or, in the case of an individual who is incapacitated, someone acting responsibly for him and shall contain the name and the exact residence of such applicant, the name, place and date of birth of each dependent child, the Social Security number of the supervising relative and of each dependent child, and such other information as is required by the commissioner. If such supervising relative or any such child does not have a Social Security number, the commissioner shall assist in obtaining a Social Security number for each such person seeking public assistance and during the time required to obtain such Social Security numbers the supervising relative and children shall not be precluded from eligibility under this section. By such application, the applicant shall assign to the commissioner the right of support, present, past and future, due all persons seeking assistance and shall assist the commissioner in pursuing support obligations due from the noncustodial parent. On and after October 1, 2008, such assignment under the temporary family assistance program shall apply only to such support rights as accrue during the period of assistance, not to exceed the total amount of assistance provided to the family under said program. Notice of such assignment shall be conspicuously placed on said application and shall be explained to the applicant at the time of application. All information required to be provided to the commissioner as a condition of such eligibility under federal law shall be so provided by the applicant, provided, no person shall be determined to be ineligible if the applicant has good cause for the refusal to provide information concerning the noncustodial parent or if the provision of such information would be against the best interests of the dependent child or children, or any of them. The Commissioner of Social Services shall adopt by regulation, in accordance with chapter 54, standards as to good cause and best interests of the child. Any person aggrieved by a decision of the commissioner as to the determination of good cause or the best interests of such child or children may request a fair hearing in accordance with the provisions of sections 17b-60 and 17b-61. All statements made by the applicant concerning income, resources and any other matters pertaining to eligibility shall be certified to by the applicant as true and correct under penalty of false statement, and for any such certified statement which is untrue or incorrect such applicant shall be subject to the penalties provided for false statement under section 17b-97.

(b) The Commissioner of Social Services shall notify each applicant for aid under the state supplement program, medical assistance program, temporary family assistance program and state-administered general assistance program of the provisions of sections 17b-93 to 17b-97, inclusive, in general terms, at the time of application for such aid. The commissioner shall notify each person who may be liable for repayment of such aid, if known, of the provisions of sections 17b-93 to 17b-97, inclusive, in general terms, not later than thirty days after the applicant is determined to be eligible for such aid or, if not known at the time the applicant is determined to be eligible for such aid, the department shall give such notice not later than thirty days after the date on which the commissioner identifies such person as one who may be liable for repayment of such aid. The notice shall be (1) written in plain language, (2) in an easily readable and understandable format, and (3) whenever possible, in the first language of the applicant or person who may be liable for repayment of such aid.

(1969, P.A. 730, S. 16; 1971, P.A. 871, S. 93; P.A. 75-420, S. 4, 6; P.A. 76-334, S. 3, 12; P.A. 77-614, S. 608, 610; P.A. 80-55; P.A. 87-171, S. 1; 87-589, S. 25, 87; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 27, 165; P.A. 07-247, S. 1; P.A. 09-9, S. 10; P.A. 10-183, S. 1; P.A. 11-25, S. 5; 11-122, S. 1.)

History: 1971 act replaced perjury penalty with false statement penalty and deleted reference to Sec. 53-143; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-334 required application to contain applicable social security numbers, added provisions re assistance until numbers can be obtained, clarified responsibilities of commissioner and supervising relative and added provisions setting forth circumstances under which required information need not be given, giving commissioner power to make regulations and granting persons aggrieved by decision a fair hearing; P.A. 77-614 replaced social services commissioner with commissioner of income maintenance, effective January 1, 1979; P.A. 80-55 required notice of assignment to be conspicuous part of application and required its explanation to supervising relative; P.A. 87-171 removed language providing for application to the local officer of the town the applicant resides in, added provision for application by an authorized representative of the supervising relative and in the case of an incapacitated individual, someone acting responsibly for him and made technical changes; P.A. 87-589 replaced reference to Sec. 4-168(b) with reference to chapter 54; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82b transferred to Sec. 17b-77 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to dependent children with temporary family assistance and made a technical change, effective July 1, 1997; P.A. 07-247 replaced “absent parent” with “noncustodial parent” and provided that on and after October 1, 2008, assignment under temporary family assistance program shall apply only to support rights that accrue during period of assistance, not to exceed the total amount of assistance provided to family under the program, effective October 1, 2008; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 10-183 designated existing provisions as Subsec. (a) and added reference to state-administered general assistance program therein, and added Subsec. (b) re notice of liability for repayment of aid, effective July 1, 2010; P.A. 11-25 made a technical change in Subsec. (a); P.A. 11-122 amended Subsec. (b) by rewording requirement of notice to persons known at the time of application to be liable for repayment of aid and adding provision requiring notice to persons not known at the time of application to be liable for repayment of aid within 30 days of date such person is identified, effective July 1, 2011.

Cited. 196 C. 403; 200 C. 656.

Cited. 11 CA 548; 31 CA 114.

Annotation to present section:

Notice provisions in section are directory; failure to follow them precisely does not invalidate the assignment. 37 CA 105.



Section 17b-79 - (Formerly Sec. 17-82c). Eligibility of person having interest in real property. Lien of state.

No person shall be deemed ineligible to receive an award under the state supplement program, medical assistance program, temporary family assistance program, state-administered general assistance program or supplemental nutrition assistance program for himself or herself or for any person for whose support he or she is liable by reason of having an interest in real property, maintained as his or her home, provided the equity in such property shall not exceed the limits established by the commissioner. The commissioner may place a lien against any property to secure the claim of the state for all amounts which it has paid or may thereafter pay to such person or in such person’s behalf under any such program, or to or on behalf of any person for whose support he or she is liable, except for property maintained as a home in aid to families of dependent children cases, in which case such lien shall secure the state only for that portion of the assistance grant awarded for amortization of a mortgage or other encumbrance beginning with the fifth month after the original grant for principal payment on any such encumbrance is made, and each succeeding month of such grant thereafter. The claim of the state shall be secured by filing a certificate in the land records of the town or towns in which any such real estate is situated, describing such real estate. Any such lien may, at any time during which the amount secured by such lien remains unpaid, be foreclosed in an action brought in a court of competent jurisdiction by the commissioner on behalf of the state. Any real estate to which title has been taken by foreclosure under this section, or which has been conveyed to the state in lieu of foreclosure, may be sold, transferred or conveyed for the state by the commissioner with the approval of the Attorney General, and the commissioner may, in the name of the state, execute deeds for such purpose. Such lien shall be released by the commissioner upon payment of the amount secured by such lien, or an amount equal to the value of the beneficiary’s interest in such property if the value of such interest is less than the amount secured by such lien, at the commissioner’s discretion, and with the advice and consent of the Attorney General, upon a compromise of the amount due to the state. At the discretion of the commissioner, the beneficiary, or, in the case of a husband and wife living together, the survivor of them, as long as he or she lives, or a dependent child or children, may be permitted to occupy such real property.

(1969, P.A. 730, S. 18; June 18 Sp. Sess. P.A. 97-2, S. 29, 165; P.A. 06-196, S. 208; P.A. 09-9, S. 11.)

History: Sec. 17-82c transferred to Sec. 17b-79 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.

Provision for the recording of a lien re an AFDC award is a limit on the security obtainable by the state to ensure repayment of benefits and not a limit on the obligation of the beneficiary to repay. 168 C. 112. Cited. 185 C. 180. Filing of state’s liens pursuant to statute did not create liens that were, in advance of foreclosure proceedings, choate as a matter of federal law. 207 C. 743.

Cited. 34 CS 265.



Section 17b-80 - (Formerly Sec. 17-82d). Investigations. Grant of aid. Income disregard for students. Asset limits.

(a) The commissioner, upon receipt of an application for aid, shall promptly and with due diligence make an investigation, such investigation to be completed within forty-five days after receipt of the application or within sixty days after receipt of the application in the case of an application in which a determination of disability must be made. If an application for an award is not acted on within forty-five days after the filing of an application, or within sixty days in the case of an application in which a determination of disability must be made, the applicant may apply to the commissioner for a hearing in accordance with sections 17b-60 and 17b-61. The commissioner shall grant aid only if he finds the applicant eligible therefor, in which case he shall grant aid in such amount, determined in accordance with levels of payments established by the commissioner, as is needed in order to enable the applicant to support himself, or, in the case of temporary family assistance, to enable the relative to support such dependent child or children and himself, in health and decency, including the costs of such medical care as he deems necessary and reasonable, not in excess of the amounts set forth in the various fee schedules promulgated by the Commissioner of Social Services for medical, dental and allied services and supplies or the charges made for comparable services and supplies to the general public, whichever is less, and the cost of necessary hospitalization as is provided in section 17b-239, over and above hospital insurance or other such benefits, including workers’ compensation and claims for negligent or wilful injury. The commissioner, subject to the provisions of subsection (b) of this section, shall in determining need, take into consideration any available income and resources of the individual claiming assistance. The commissioner shall make periodic investigations to determine eligibility and may, at any time, modify, suspend or discontinue an award previously made when such action is necessary to carry out the provisions of the state supplement program, medical assistance program, temporary family assistance program, state-administered general assistance program or supplemental nutrition assistance program. The parent or parents of any child for whom aid is received under the temporary family assistance program and any beneficiary receiving assistance under the state supplement program shall be conclusively presumed to have accepted the provisions of sections 17b-93, 17b-94 and 17b-95.

(b) The commissioner shall disregard any earned income of a child who is a student in determining the eligibility, standard of need and amount of assistance of a family in the TFA program.

(c) No person shall be eligible for the state supplement program whose assets as defined by the commissioner exceed sixteen hundred dollars or, if living with a spouse, whose combined assets exceed twenty-four hundred dollars.

(1969, P.A. 730, S. 19; June, 1971, S.A. 1, S. 18; P.A. 77-105; 77-614, S. 19, 610; P.A. 79-376, S. 19; P.A. 85-66, S. 2; 85-359; P.A. 86-290, S. 1, 10; 86-315, S. 4, 5; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 30, 165; P.A. 09-9, S. 12.)

History: 1971 act substituted “levels of payment” for “standards”; P.A. 77-105 made 60-day limit previously in effect applicable only to decisions involving determination of disability and set 45-day limit for all other decisions; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 85-66 amended section to refer to fee schedules promulgated by income maintenance commissioner rather than by secretary of the office of policy and management; P.A. 85-359 made the existing Subsec. (a) and added Subsec. (b) concerning an income disregard for full-time students; P.A. 86-290 added new Subsecs. (c) and (d) which placed asset limits on persons eligible for the state supplement program and families eligible for the aid to families with dependent children program; P.A. 86-315 required the commissioner to disregard for six months per calendar year a child’s earned income; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82d transferred to Sec. 17b-80 in 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (c) by requiring the commissioner to disregard any earned income of a child who is a student when determining eligibility standard of need and amount of assistance for a family in the TFA program and by deleting outdated AFDC provision requiring the commissioner to disregard any earned income of a child who is a full-time student for six months per calendar year, deleted Subsec. (d) re outdated aid to families with dependent children program provision, replaced reference to aid to dependent children with temporary family assistance and made technical and conforming changes, effective July 1, 1997; P.A. 09-9 amended Subsec. (a) by replacing “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.

Since disclaimer is invalid, state may reassess eligibility for assistance under Social Security Act, Title XIX, and state guidelines. 179 C. 463. Cited. 214 C. 256; 225 C. 314.

Cited. 20 CA 470.

Child care allowable expense in determining eligibility. 30 CS 587. Plaintiff, denied a claim for medical benefits, disposed of her resources and renewed her claim on basis she now had no available resources; commissioner upheld in denying second claim under department regulations. 31 CS 544. This is a supplementary regulation promulgated within the legitimate sphere of state administration which does not conflict with the Social Security Act and thus does not violate the supremacy clause. 32 CS 514, 519. Cited. Id., 597. Commissioner must consider income and resources of each applicant in determining amount of assistance to be awarded. 34 CS 525. Cited. 40 CS 394.

Only question before fair hearing officer on appeal of an award as inadequate is whether award complied with standard established by commissioner; appellant cannot challenge commissioner’s compliance with his duties. 5 Conn. Cir. Ct. 291. Cited. 6 Conn. Cir. Ct. 688.

Annotations to present section:

Cited. 237 C. 550; 240 C. 141.

Subsec. (c):

Principal of Medicaid qualifying trust determined not to be available to grantor and therefore not included in calculation of eligibility for Medicaid benefits. 248 C. 708.



Section 17b-81 - (Formerly Sec. 17-82e). Investigations of legally liable relatives by commissioner.

(a) The commissioner shall investigate the financial condition of each legally liable relative, as defined in section 4a-12, and shall make a determination as to the financial ability of each such relative in accordance with the uniform contribution scale established by the Commissioner of Administrative Services in accordance with said section 4a-12, and shall notify in writing each such relative of the amount each is found able to contribute toward such support, and each such relative shall be liable in said amount from the date of such notice, retroactive to the date of granting of assistance, unless and until such support responsibility shall be otherwise fixed by a court of competent jurisdiction. When any finding or written agreement to support, or any modification thereof is made with the commissioner by the liable relative and is filed with the clerk of the superior court for the judicial district in which the applicant, recipient, beneficiary or liable relative resides, or the assistant clerk of the Family Support Magistrate Division in the judicial district where the applicant resides, such agreement shall have the same force and effect as an order of support by said court, and shall be enforceable in the same manner as orders of support issued by said court or a family support magistrate, provided any court of competent jurisdiction, or a family support magistrate, called upon to enforce such agreement, including a finding consented to by the relative, after notice to all parties, shall fully review such determination as to financial ability and shall insure that such determination is reasonable in light of the relative’s ability to pay and may modify such finding prospectively, retroactively or both. Such determination shall not be affected by appeal but shall continue in effect, until the appeal is denied, or unless changed by order of the court or family support magistrate. The commissioner shall periodically reinvestigate the financial condition of such relatives and shall give written notice of any change in the determination of ability to contribute.

(b) The Commissioner of Social Services shall continue to independently determine parental support obligations under subsection (b) of section 17b-179, notwithstanding the uniform contribution scale developed pursuant to section 4a-12. The commissioner shall promulgate support guidelines for such cases.

(c) The Commissioner of Social Services shall determine a legally liable relative contribution for the spouse of an institutionalized recipient of Medicaid only when such spouse has income in excess of (1) the minimum monthly needs allowance or (2) the monthly needs allowance for such spouse as determined by the commissioner, through a fair hearing or court proceeding. The amount of such contribution shall not cause the income of such spouse to fall below said minimum monthly needs allowance or said monthly needs allowance for such spouse as determined by the commissioner, through a fair hearing or court proceeding. The spouse of an institutionalized individual, for whom a legally liable relative contribution is determined, may request a fair hearing regarding the amount of the contribution.

(1969, P.A. 541; 730, S. 20; 1971, P.A. 786; 1972, P.A. 127, S. 26; P.A. 73-616, S. 12; P.A. 74-183, S. 212, 291; P.A. 76-334, S. 4, 12; 76-436, S. 182, 681; P.A. 77-452, S. 8, 72; 77-594, S. 2, 7; P.A. 81-62; June Sp. Sess. P.A. 83-34, S. 3, 8; P.A. 84-159, S. 2; P.A. 86-359, S. 26, 44; P.A. 87-421, S. 3, 13; P.A. 93-262, S. 1, 87; P.A. 95-166.)

History: 1971 act clarified circumstances under which complaint for nonsupport to be brought; 1972 act replaced reference to those under 21 with reference to those under 18 reflecting change in age of majority; P.A. 73-616 deleted reference to assistance under part II of chapter; P.A. 74-183 replaced circuit court and “circuit” with court of common pleas and “county or judicial district”; P.A. 76-334 made relatives’ liability retroactive to date assistance was granted, added provisions re agreements to support made between commissioner and liable relative and deleted provisions re fair hearing and criminal complaint; P.A. 76-436 and P.A. 77-452 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-594 clarified geographical area as that in which applicant or beneficiary lives as well as that in which liable relative lives; P.A. 81-62 extended parental financial responsibility to children less than 21 years of age if the child in question is in full-time attendance at school; June Sp. Sess. P.A. 83-34 changed the reference to the age of applicants and recipients who are students from under 21 to under 19 and added the provision that the student reasonably be expected to complete the program before he attains age 19; P.A. 84-159 removed the requirement for children to contribute to the support of their parents who are less than 65 years of age; P.A. 86-359 changed “serving the geographical area” to “for the judicial district”, added “or the assistant clerk of the family support magistrate division in the judicial district where the applicant resides” and added “or a family support magistrate”; P.A. 87-421 made the existing section Subsec. (a), substituted language on legally liable relative and the uniform contribution scale for references to spouse and parents and “reasonable” contribution established by the commissioner of income maintenance, and added Subsec. (b); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-82e transferred to Sec. 17b-81 in 1995; P.A. 95-166 added Subsec. (c) re determination of contribution amount levied on spouse of institutionalized Medicaid recipient.

Section neither requires nor authorizes commissioner to limit his consideration of dependents to strictly legal obligations in permitting exemptions from gross income. 170 C. 258. Cited. 185 C. 180; 206 C. 636; 207 C. 743.

Cited. 33 CS 769; 34 CS 281; Id., 284. Statute is procedural in nature and not subject to prohibition against retrospective application. 35 CS 603. Judgment does not violate rights to equal protection since statute provides for enforcement of retrospective liability for support against any parent and right exists to obtain judgment for full amount against one of several debtors jointly liable. Id., 628. Cited. 37 CS 745; Id., 891; 38 CS 503.

Cited. 6 Conn. Cir. Ct. 697.



Section 17b-83 - (Formerly Sec. 17-82g). Form of aid. Direct payment for certain services. Payment of “clean claims”.

The aid granted under the state supplement program or the temporary family assistance program shall be in the form of money payments and shall be made by the commissioner within available Department of Social Services appropriations, directly to the applicant or other person entitled to receive the same at such regular intervals as the Commissioner of Social Services determines, provided the payments of the costs of medical care and such other charges in connection with the care and maintenance of a beneficiary as the commissioner deems necessary and reasonable may be made to the applicant or to those persons furnishing such services by the commissioner. Ninety per cent of clean claims for payments to persons furnishing such services shall be made no later than thirty days from receipt of the request for payment and ninety-nine per cent shall be made within ninety days of such receipt. For the purposes of this section “clean claim” means a claim which can be processed without obtaining additional substantiation from the person furnishing such services or other person entitled to receive payment. A claim submitted by any such person who is under investigation for fraud or abuse shall not be considered a clean claim.

(1969, P.A. 730, S. 10; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 79-565, S. 1; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 31, 165.)

History: P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 77-614 replaced social services commissioner and department with commissioner and department of income maintenance, effective January 1, 1979; P.A. 79-565 added provisions re payment of “clean claims” and defined the term; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82g transferred to Sec. 17b-83 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997.

Cited. 214 C. 256.



Section 17b-84 - (Formerly Sec. 17-82i). Funeral and burial allowance for state supplement or temporary family assistance program beneficiaries. Reductions.

Upon the death of any beneficiary under the state supplement or the temporary family assistance program, the Commissioner of Social Services shall order the payment of a sum not to exceed one thousand eight hundred dollars as an allowance toward the funeral and burial expenses of such deceased. The payment for funeral and burial expenses shall be reduced by the amount in any revocable or irrevocable funeral fund, prepaid funeral contract or the face value of any life insurance policy owned by the recipient. Contributions may be made by any person for the cost of the funeral and burial expenses of the deceased over and above the sum established under this section without thereby diminishing the state’s obligation.

(1969, P.A. 730, S. 21; 1972, P.A. 154, S. 1; P.A. 77-604, S. 9, 84; P.A. 78-337, S. 3, 11; P.A. 86-290, S. 2, 10; June 18 Sp. Sess. P.A. 97-2, S. 32, 165; P.A. 06-188, S. 17.)

History: 1972 act replaced $150 and $50 limits on funeral and burial expenses, respectively, with limit under Sec. 17-82q and clarified statements re persons to be paid; P.A. 77-604 corrected faulty section reference; P.A. 78-337 restated provisions in simpler form; P.A. 86-290 added a reference to the state supplement or the aid to families with dependent children program, required the commissioner to order an allowance toward funeral and burial expenses and amended the method of establishing the sum of allowance due; Sec. 17-82i transferred to Sec. 17b-84 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 06-188 made technical changes and increased funeral and burial allowance from $1,200 to $1,800, effective July 1, 2006.

Cited. 40 CS 394.



Section 17b-85 - (Formerly Sec. 17-82j). Notice by beneficiary of receipt of property, transfer or encumbrance of property or change in information previously furnished. Exception for participants in supplemental assistance nutrition program.

If any person receiving an award for the care of any dependent child or children, or any person legally liable for the support of such child or children, or any other person being supported wholly or in part under the provisions of the state supplement program, medical assistance program, temporary family assistance program or state-administered general assistance program or any beneficiary under such provisions or any legally liable relative of such beneficiary, receives property, wages, income or resources of any kind, such person or beneficiary, within ten days after obtaining knowledge of or receiving such property, wages, income or resources, shall notify the commissioner thereof, orally or in writing, unless good cause is established for failure to provide such notice, as determined by the commissioner. No such person or beneficiary shall sell, assign, transfer, encumber or otherwise dispose of any property without the consent of the commissioner. The provisions of section 17b-137 shall be applicable with respect to any person applying for or receiving an award under such provisions. Except for the supplemental nutrition assistance program, any change in the information which has been furnished on an application form or a redetermination of eligibility form shall also be reported to the commissioner, orally or in writing, within ten days of the occurrence of such change, unless good cause is established for failure to provide such notice, as determined by the commissioner. For participants in the supplemental nutrition assistance program, the commissioner shall establish reporting requirements regarding such changes in information in accordance with applicable federal law, as may be amended from time to time.

(1969, P.A. 730, S. 24; P.A. 73-107; P.A. 80-65; P.A. 87-171, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 33, 165; P.A. 09-9, S. 13; P.A. 11-44, S. 108.)

History: P.A. 73-107 required report of information change within 15 days; P.A. 80-65 referred to provisions of entire chapter rather than to parts II and III; P.A. 87-171 changed the time limit from 15 to 10 days and added provisions allowing oral notice and “good cause” exception; Sec. 17-82j transferred to Sec. 17b-85 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 11-44 added provision re exception for supplemental nutrition assistance program, added provision requiring commissioner to establish reporting requirements for supplemental nutrition assistance program participants, and made technical and conforming changes, effective June 13, 2011.

Cited. 179 C. 463. Court reaffirmed conclusion that statute is an independent bar to disclaimers. 211 C. 323.

Cited. 40 CS 394.

Annotation to present section:

Discussed. 247 C. 686.



Section 17b-86 - (Formerly Sec. 17-82k). Aid inalienable.

Aid provided under the state supplement program, medical assistance program, temporary family assistance program, state-administered general assistance program or supplemental nutrition assistance program shall be inalienable by assignment, sale, attachment, execution or otherwise, and shall be subject to the provisions of any amending or repealing act that may be passed, and no beneficiary or other person shall have any vested right to any such aid.

(1969, P.A. 730, S. 26; June 18 Sp. Sess. P.A. 97-2, S. 34, 165; P.A. 09-9, S. 14.)

History: Sec. 17-82k transferred to Sec. 17b-86 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.

Cited. 192 C. 460.

Cited. 21 CA 77.

Public aid funds of welfare recipient held by recipient’s attorney in client funds account are not subject to attachment under section. 33 CS 85.



Section 17b-87 - (Formerly Sec. 17-82l). Discontinuance of aid after removal from state.

No award under the temporary family assistance program shall continue after the removal of the beneficiary from this state; and no award under the state supplement program shall continue for more than one year after removal of the beneficiary from this state, and occasional absences for short periods need not be deemed by the commissioner to constitute a removal.

(1969, P.A. 730, S. 27; June 18 Sp. Sess. P.A. 97-2, S. 35, 165.)

History: Sec. 17-82l transferred to Sec. 17b-87 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997.

Statute construed as not to deny AFDC beneficiaries who have moved from Connecticut their entitlement to benefits accrued prior to removal. 174 C. 8.



Section 17b-88 - (Formerly Sec. 17-82m). Overpayments. Recoupment. Administrative disqualification hearings.

If a beneficiary of assistance under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program, state-administered general assistance program, food stamp program or supplemental nutrition assistance program receives any award or grant over the amount to which he is entitled under the laws governing eligibility, the Department of Social Services (1) shall immediately initiate recoupment action and shall consult with the Division of Criminal Justice to determine whether to refer such overpayment, with full supporting information, to the state police, to a prosecuting authority for prosecution or to the Attorney General for civil recovery, or (2) shall take such other action as conforms to federal regulations, including, but not limited to, conducting administrative disqualification hearings for cases involving alleged fraud in the food stamp program, supplemental nutrition assistance program, the aid to families with dependent children program, the temporary family assistance program or the state-administered general assistance program.

(1969, P.A. 730, S. 11; P.A. 74-140, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 123, 486, 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 79-146, S. 1; P.A. 85-564, S. 9, 12; P.A. 86-403, S. 36, 132; June Sp. Sess. P.A. 91-8, S. 57, 63; P.A. 92-90; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 36, 165; P.A. 09-9, S. 15.)

History: P.A. 74-140 made discontinuance of award optional rather than mandatory when recipient convicted of offense involving overpayment and added reference to commissioner’s taking other action in conformity with federal regulations; P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 and P.A. 78-303 replaced central collections division of finance and control department with division of state police within the department of public safety (successor agency to state police department) and social services department with department of income maintenance, effective January 1, 1979; P.A. 79-146 changed applicable overpayments from any amount over the amount awarded to amounts $500 or more over the amount awarded; P.A. 85-564 made the existing section Subsec. (a) and added Subsecs. (b) and (c) re action taken on overpayments and re administrative hearing process; P.A. 86-403 made technical changes to Subsec. (a); June Sp. Sess. P.A. 91-8 changed the overpayment threshold to $2,000 and required immediate initiation of administrative recoupment; P.A. 92-90 entirely replaced prior provisions with modified procedure for recoupment of overpayments; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82m transferred to Sec. 17b-88 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 09-9 inserted references to supplemental nutrition assistance program and made technical changes, effective May 4, 2009.



Section 17b-88a - Recoveries or overpayments under AFDC program, account for payment of.

For the fiscal year ending June 30, 2002, and each fiscal year thereafter, with the approval of the Office of Policy and Management, the Department of Social Services may credit to a nonlapsing account in the General Fund, and expend from such nonlapsing account, the amounts necessary for payment of the federal share of recoveries or overpayments established under the aid to families with dependent children program.

(June Sp. Sess. P.A. 01-2, S. 10, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)

History: June Sp. Sess. P.A. 01-2 effective July 2, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section.



Section 17b-89 - (Formerly Sec. 17-82n). Change in level of assistance payments authorized.

The Commissioner of Social Services, notwithstanding any other provision of law, may selectively increase or decrease the level of certain assistance payments in any of the public assistance programs when necessary to correct an inequity or to comply with state or federal law or regulation. Nothing in this section shall be construed to permit the commissioner to increase or decrease the standards of assistance payments affecting all or most public assistance recipients in any category of public assistance.

(June, 1971, S.A. 1, S. 16; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 85-505, S. 19, 21; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 85-505 detailed when commissioner may increase or decrease payment levels, authorizing such increases or decreases to correct inequities and to effect compliance with state or federal laws or regulations rather than when “necessary to carry out the policy of the state” as was previously the case; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-82n transferred to Sec. 17b-89 in 1995.

Cited. 214 C. 256.



Section 17b-90 - (Formerly Sec. 17-83). Disclosure of information concerning program applicants and participants. Limitations. Regulations.

(a) The commissioner shall adopt regulations, in accordance with chapter 54, necessary to enable him to carry out the programs the Department of Social Services is designated to administer pursuant to section 17b-2, including any regulations necessary for receiving grants from the federal government to this state if the absence of any such regulation would result in the loss of such grants and regulations governing the custody and use of the records, papers, files and communications concerning persons applying for or receiving assistance under said sections. When names and addresses of recipients of such assistance are required by law to be furnished to or held by any other government agency, such agency shall adopt regulations to prevent the publication of lists thereof or their use for purposes not directly connected with the administration of said programs.

(b) No person shall, except for purposes directly connected with the administration of programs of the Department of Social Services and in accordance with the regulations of the commissioner, solicit, disclose, receive or make use of, or authorize, knowingly permit, participate in or acquiesce in the use of, any list of the names of, or any information concerning, persons applying for or receiving assistance from the Department of Social Services or persons participating in a program administered by said department, directly or indirectly derived from the records, papers, files or communications of the state or its subdivisions or agencies, or acquired in the course of the performance of official duties. The Commissioner of Social Services shall disclose (1) to any authorized representative of the Labor Commissioner such information directly related to unemployment compensation, administered pursuant to chapter 567 or information necessary for implementation of sections 17b-688b, 17b-688c and 17b-688h and section 122 of public act 97-2 of the June 18 special session*, (2) to any authorized representative of the Commissioner of Mental Health and Addiction Services any information necessary for the implementation and operation of the basic needs supplement program, (3) to any authorized representative of the Commissioner of Administrative Services or the Commissioner of Emergency Services and Public Protection such information as the Commissioner of Social Services determines is directly related to and necessary for the Department of Administrative Services or the Department of Emergency Services and Public Protection for purposes of performing their functions of collecting social services recoveries and overpayments or amounts due as support in social services cases, investigating social services fraud or locating absent parents of public assistance recipients, (4) to any authorized representative of the Commissioner of Children and Families necessary information concerning a child or the immediate family of a child receiving services from the Department of Social Services, including safety net services, if the Commissioner of Children and Families or the Commissioner of Social Services has determined that imminent danger to such child’s health, safety or welfare exists to target the services of the family services programs administered by the Department of Children and Families, (5) to a town official or other contractor or authorized representative of the Labor Commissioner such information concerning an applicant for or a recipient of assistance under state-administered general assistance deemed necessary by the Commissioner of Social Services and the Labor Commissioner to carry out their respective responsibilities to serve such persons under the programs administered by the Labor Department that are designed to serve applicants for or recipients of state-administered general assistance, (6) to any authorized representative of the Commissioner of Mental Health and Addiction Services for the purposes of the behavioral health managed care program established by section 17a-453, (7) to any authorized representative of the Commissioner of Public Health to carry out his or her respective responsibilities under programs that regulate child day care services or youth camps, (8) to a health insurance provider, in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, information concerning a child and the custodial parent of such child that is necessary to enroll such child in a health insurance plan available through such provider when the noncustodial parent of such child is under court order to provide health insurance coverage but is unable to provide such information, provided the Commissioner of Social Services determines, after providing prior notice of the disclosure to such custodial parent and an opportunity for such parent to object, that such disclosure is in the best interests of the child, (9) to any authorized representative of the Department of Correction, in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, information concerning noncustodial parents that is necessary to identify inmates or parolees with IV-D support cases who may benefit from Department of Correction educational, training, skill building, work or rehabilitation programming that will significantly increase an inmate’s or parolee’s ability to fulfill such inmate’s support obligation, (10) to any authorized representative of the Judicial Branch, in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, information concerning noncustodial parents that is necessary to: (A) Identify noncustodial parents with IV-D support cases who may benefit from educational, training, skill building, work or rehabilitation programming that will significantly increase such parent’s ability to fulfill such parent’s support obligation, (B) assist in the administration of the Title IV-D child support program, or (C) assist in the identification of cases involving family violence, (11) to any authorized representative of the State Treasurer, in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, information that is necessary to identify child support obligors who owe overdue child support prior to the Treasurer’s payment of such obligors’ claim for any property unclaimed or presumed abandoned under part III of chapter 32, or (12) to any authorized representative of the Commissioner of Housing for the purpose of verifying whether an applicant for the renters rebate program established by section 12-170d is a recipient of cash assistance from the Department of Social Services and the amount of such assistance. No such representative shall disclose any information obtained pursuant to this section, except as specified in this section. Any applicant for assistance provided through said department shall be notified that, if and when such applicant receives benefits, the department will be providing law enforcement officials with the address of such applicant upon the request of any such official pursuant to section 17b-16a.

(c) In IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, in addition to the prohibitions of subsection (b) of this section, no information shall be released concerning the whereabouts of one party to another party (1) against whom a protective order, a restraining order or a standing criminal protective order with respect to the former party is in effect, or (2) if the department has reason to believe that the release of the information may result in physical or emotional harm to the former party.

(d) The Commissioner of Social Services shall provide written notice to a person applying for or receiving assistance from the Department of Social Services or a person participating in a program administered by said department that such person’s address and telephone number may be provided to the Department of Children and Families pursuant to subdivision (2) of subsection (b) of this section.

(e) Penalties prescribed by subsection (b) of section 17b-97 shall apply to violations of this section.

(1949 Rev., S. 2888, 2897, 2912; September, 1957, P.A. 11, S. 27, 28; March, 1958, P.A. 27, S. 73; 1969, P.A. 306; 1971, P.A. 642, S. 2; P.A. 73-25, S. 1, 4; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 69, 587, 608, 610; P.A. 78-303, S. 85, 126, 136; P.A. 88-156, S. 13; P.A. 93-262, S. 35, 87; P.A. 96-263, S. 1, 2; June 18 Sp. Sess. P.A. 97-2, S. 37, 124, 165; June 18 Sp. Sess. P.A. 97-7, S. 8, 38; June 18 Sp. Sess. P.A. 97-8, S. 19, 88; P.A. 98-239, S. 19, 35; 98-250, S. 30, 39; P.A. 03-89, S. 1; P.A. 04-76, S. 9; P.A. 05-272, S. 3; P.A. 10-144, S. 9; P.A. 11-44, S. 121; 11-51, S. 134; 11-219, S. 11; P.A. 12-119, S. 8; P.A. 13-234, S. 45, 103.)

*Note: Section 122 of public act 97-2 of the June 18 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: 1969 act added proviso in Subsec. (b) re access to welfare case records by representative of finance and control commissioner; 1971 act rephrased proviso re access to records granted finance and control representative; P.A. 73-25 replaced reference to repealed Secs. 17-102 and 17-132 with reference to Sec. 17-83i(b) in Subsec. (c); P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 77-614 replaced commissioner and department of finance and control with commissioner and department of administrative services and, effective January 1, 1979, replaced commissioner and department of social services with commissioner and department of income maintenance; P.A. 78-303 included in disclosure provision commissioner and department of state police, replaced as of January 1, 1979, with commissioner and department of public safety; P.A. 88-156 replaced social services recipients with public assistance recipients in Subsec. (b); P.A. 93-262 replaced references to “this chapter” with references to programs of department of social services or persons participating in a program administered by said department and replaced references to department and commissioner of income maintenance with references to department and commissioner of social services, effective July 1, 1993; Sec. 17-83 transferred to Sec. 17b-90 in 1995; P.A. 96-263 added Subsec. (b)(2) re disclosure of the address and telephone number of a child receiving services from the Department of Social Services to the Commissioner of Children and Families and added Subsec. (d) re the provision of written notice to a person applying or receiving assistance from the Department of Social Services, effective June 10, 1996 (Revisor’s note: Subsec. (d) was editorially designated by the Revisors as Subsec. (c) and previously existing Subsec. (c) designated as (d) to retain penalty provisions’ placement at end of section); June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to make technical and conforming changes and amended Subsec. (b) by mandating the Commissioner of Social Services to disclose to any authorized representative of the Labor Commissioner such information directly related to unemployment compensation, administered pursuant to chapter 567 or information necessary for the implementation of Secs. 17b-688b to 17b-688d, inclusive and Sec. 122 of June 18 Sp. Sess. P.A. 97-2, to disclose, to any authorized representative of the Commissioner of Mental Health and Addiction Services any information necessary for the implementation and operation of the basic needs supplement program, to disclose to any authorized representative of the Commissioner of Children and Families necessary information concerning the evaluation of the TANF program, expanding the mandate on the Commissioner of Children and Families from providing the address and telephone number to any necessary information of a child or the immediate family of a child receiving services from the Department of Social Services if the Commissioner of Children and Families has determined that imminent danger to such child’s health, safety or welfare exists, adding a provision mandating an applicant for the program be notified that, if and when such applicant receives benefits, the department shall provide law enforcement officials with the name and address of such applicant upon the request of such official pursuant to Sec. 17b-16a, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 inserted new Subsec. (c) re limitations on disclosure of information of whereabouts of one party to another party in IV-D support cases, relettering former Subsecs. (c) and (d) accordingly, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-8 made a technical change in Subsec. (a) and added Subsec. (b)(3) re authorized representatives, effective July 1, 1997; P.A. 98-239 amended Subsec. (b) to require the department to notify applicants for assistance under any department-administered program, rather than just the temporary family assistance program, that it will provide law enforcement officials with their addresses, eliminating reference to their names, effective June 8, 1998; P.A. 98-250 expanded Subsec. (b)(1) re management of and payment for behavioral health services for general assistance and divided Subdiv. (1) into Subdivs. (1), (2) and (3), deleted former Subdiv. (2)(A) re evaluation of temporary assistance for needy families programs, added safety net services, Commissioner of Social Services and targeting of family services programs in former Subdiv. (2) designating it as Subdiv. (4), added Subdiv. (5) re disclosure to town official or Labor Commissioner and designated former Subdiv. (3) as Subdiv. (6), effective July 1, 1998; P.A. 03-89 added Subsec. (b)(7) re permissible disclosures to health insurance providers in IV-D support cases and by making a technical change; P.A. 04-76 amended Subsec. (b) by deleting references to “general assistance”; P.A. 05-272 added Subsec. (b)(7) to authorize disclosures to authorized representatives of the Commissioner of Public Health for purposes of carrying out their responsibilities under programs regulating child day care services or youth camps, redesignating existing Subdiv. (7) as Subdiv. (8); P.A. 10-144 amended Subsec. (c)(1) to substitute “standing criminal protective order” for “standing criminal restraining order”; P.A. 11-44 amended Subsec. (b)(2) by replacing reference to behavioral health services for recipients of state-administered general assistance with reference to Medicaid program for low-income adults and amended Subsec. (b)(5) by deleting “financial or medical” re assistance, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, in Subsec. (b)(3), effective July 1, 2011; P.A. 11-219 amended Subsec. (b) to reference Sec. 46b-231(b)(13) in Subdiv. (8), and to add Subdivs. (9) to (11) re disclosure to authorized representative of Department of Correction, Judicial Branch and State Treasurer; P.A. 12-119 made a technical change in Subsec. (b)(5), effective June 15, 2012; P.A. 13-234 amended Subsec. (b) by adding Subdiv. (12) re disclosure of certain information to Commissioner of Housing, effective July 1, 2013, and amended Subsec. (b)(2) to delete reference to Medicaid program for low-income adults, effective January 1, 2014.



Section 17b-91 - (Formerly Sec. 17-83a). Eligibility exclusions. State supplement program. Temporary family assistance program.

(a) The commissioner shall exclude, in the determination of eligibility for the state supplement program and the temporary family assistance program, burial funds in an amount not to exceed the maximum amount provided in section 17b-84. Such funds may be in the form of funeral service contracts as described in section 42-200, irrevocable funeral service contracts or the face value of life insurance policies if the cash surrender value is excluded through the irrevocable transfer of the ownership of the policy to a trust, or any combination thereof, not to exceed the maximum amount provided in said section 17b-84.

(b) The commissioner shall exclude, in the determination of eligibility for the state supplement program and for the temporary family assistance program, the value of a burial plot not to exceed one exclusion per individual.

(c) The commissioner shall exclude from consideration as an asset, in the determination of eligibility for the state supplement program and for the temporary family assistance program, the value of an irrevocable funeral contract except that the value of such contract shall be considered towards the amount excluded in subsection (a) of this section.

(d) Nothing in this section shall prevent the commissioner from excluding from consideration as an asset in the determination of eligibility for the state supplement program, or the temporary family assistance program other personal or real property as he determines is necessary for the effective administration of such programs.

(e) Where federal law or regulations governing the state supplement program, the temporary family assistance program, or the medical assistance program conflict with the provisions of this section, such law or regulations shall prevail.

(f) The exclusion for the burial fund amount in subsection (a) of this section, the exclusion for the burial plot value in subsection (b) of this section and the exclusion for the irrevocable funeral contract value in subsection (c) of this section shall be applied by the commissioner uniformly throughout the state. For purposes of this section, “burial plot” means a purchase of a grave site, opening and closing of a grave site, cremation urn, casket, outer burial container and a headstone or marker.

(1959, P.A. 395, S. 4; 1963, P.A. 438, S. 1; February, 1965, P.A. 625, S. 1; 1967, P.A. 151, S. 1; 1969, P.A. 730, S. 35; P.A. 86-290, S. 3, 10; June 18 Sp. Sess. P.A. 97-2, S. 38, 165; P.A. 04-233, S. 1; P.A. 12-36, S. 8.)

History: 1963 act reduced amount of contract from $600 to $400; 1965 act increased amount to $450; 1967 act made a further increase to $500; 1969 act increased amount of contract to $600; P.A. 86-290 entirely replaced prior provisions which had limited value of prearranged funeral contracts which would not affect eligibility for assistance to $600; Sec. 17-83a transferred to Sec. 17b-91 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced references to aid to families with dependent children with temporary family assistance and made technical changes, effective July 1, 1997; P.A. 04-233 added Subsec. (f) to require the commissioner to apply the burial fund amount exclusion in Subsec. (a), the burial plot value exclusion in Subsec. (b), and the irrevocable funeral contract value in Subsec. (c) uniformly throughout the state, and defined “burial plot”; P.A. 12-36 amended Subsec. (a) by replacing provision excluding burial funds where cash surrender value is excluded with provision requiring such funds to be excluded through irrevocable transfer of policy to a trust and making technical changes, effective May 14, 2012.



Section 17b-92 - (Formerly Sec. 17-83c). Relocation adjustment payments and reimbursements for moving and relocation expenses not considered income, earnings, assets or rent.

(a) A relocation adjustment payment under Section 114 of the federal Housing Act of 1949, as amended, shall not be considered income, earnings, assets or rent in the determination of eligibility under any public assistance program provided, if a recipient of such assistance receives a relocation adjustment payment in excess of two hundred fifty dollars, the Commissioner of Social Services shall not be required to provide such recipient with similar assistance for moving expenses or other expenses directly related to relocation. In those instances where a recipient has received a relocation adjustment payment in excess of two hundred fifty dollars and has also been provided with similar assistance for moving expenses or other expenses directly related to relocation, under any public assistance program such recipient shall be required to transfer or assign to the Commissioner of Social Services an amount equal to the relocation assistance that had been received from the Commissioner of Social Services.

(b) Any payment made pursuant to section 47-88d to a recipient of public assistance shall not be considered income, earnings, assets or rent in the determination of eligibility for any public assistance program and shall not be deducted from the amount of assistance to which the recipient would otherwise be entitled.

(1967, P.A. 620, S. 1; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 83-117, S. 1, 2; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 39, 165; P.A. 04-76, S. 10.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 83-117 added Subsec. (b) concerning payments made pursuant to Sec. 47-88d and clarified references to applicable assistance programs in prior provisions; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83c transferred to Sec. 17b-92 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 04-76 deleted references to “general assistance” and “general assistance program”.



Section 17b-93 - (Formerly Sec. 17-83e). Claim of state for repayment of aid. Exceptions. Regulations.

(a) If a beneficiary of aid under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program has or acquires property of any kind or interest in any property, estate or claim of any kind, except moneys received for the replacement of real or personal property, the state of Connecticut shall have a claim subject to subsections (b) and (c) of this section, which shall have priority over all other unsecured claims and unrecorded encumbrances, against such beneficiary for the full amount paid, subject to the provisions of section 17b-94, to the beneficiary or on the beneficiary’s behalf under said programs; and, in addition thereto, the parents of an aid to dependent children beneficiary, a state-administered general assistance beneficiary or a temporary family assistance beneficiary shall be liable to repay, subject to the provisions of section 17b-94, to the state the full amount of any such aid paid to or on behalf of either parent, his or her spouse, and his or her dependent child or children, as defined in section 17b-75. The state of Connecticut shall have a lien against property of any kind or interest in any property, estate or claim of any kind of the parents of an aid to dependent children, temporary family assistance or state administered general assistance beneficiary, in addition and not in substitution of its claim, for amounts owing under any order for support of any court or any family support magistrate, including any arrearage under such order, provided household goods and other personal property identified in section 52-352b, real property pursuant to section 17b-79, as long as such property is used as a home for the beneficiary and money received for the replacement of real or personal property, shall be exempt from such lien.

(b) Any person who received cash benefits under the aid to families with dependent children program, the temporary family assistance program or the state-administered general assistance program, when such person was under eighteen years of age, shall not be liable to repay the state for such assistance.

(c) No claim shall be made, or lien applied, against any payment made pursuant to chapter 135, any payment made pursuant to section 47-88d or 47-287, any moneys received as a settlement or award in a housing or employment or public accommodation discrimination case, any court-ordered retroactive rent abatement, including any made pursuant to subsection (e) of section 47a-14h or section 47a-4a, 47a-5 or 47a-57, or any security deposit refund pursuant to subsection (d) of section 47a-21 paid to a beneficiary of assistance under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program or paid to any person who has been supported wholly, or in part, by the state, in accordance with section 17b-223, in a humane institution.

(d) Notwithstanding any provision of the general statutes, whenever funds are collected pursuant to this section or section 17b-94, and the person who otherwise would have been entitled to such funds is subject to a court-ordered current or arrearage child support payment obligation in a IV-D support case, such funds shall first be paid to the state for reimbursement of Medicaid funds granted to such person for medical expenses incurred for injuries related to a legal claim by such person which was the subject of the state’s lien and such funds shall then be paid to the Bureau of Child Support Enforcement for distribution pursuant to the federally mandated child support distribution system implemented pursuant to subsection (j) of section 17b-179. The remainder, if any, shall be paid to the state for payment of previously provided assistance through the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program.

(e) The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, establishing criteria and procedures for adjustment of the claim of the state of Connecticut under subsection (a) of this section. The purpose of any such adjustment shall be to encourage the positive involvement of noncustodial parents in the lives of their children and to encourage noncustodial parents to begin making regular support payments.

(1969, P.A. 730, S. 28; P.A. 76-334, S. 5, 12; P.A. 80-483, S. 73, 186; P.A. 81-18; P.A. 83-581, S. 30, 40; P.A. 85-564, S. 11, 12; P.A. 86-315, S. 1, 5; 86-359, S. 27, 44; P.A. 87-339, S. 1; P.A. 97-312, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 40, 165; P.A. 99-279, S. 5; P.A. 01-207, S. 2, 12; P.A. 05-280, S. 44; June Sp. Sess. P.A. 05-3, S. 80; P.A. 07-44, S. 1; P.A. 08-45, S. 1; P.A. 10-32, S. 61, 62; P.A. 11-44, S. 70; June 12 Sp. Sess. P.A. 12-1, S. 20.)

History: P.A. 76-334 made section applicable to those who have property as well as those who afterwards acquire property and added provisions re liens for amounts owing for court-ordered support; P.A. 80-483 replaced reference to repealed Sec. 52-352 with reference to Secs. 52-352a to 52-352e; P.A. 81-18 deleted a provision that reimbursement for claims made after October 1, 1959, be restricted to medical disbursements actually made for the care of a beneficiary; P.A. 83-581 replaced “other personal property identified in sections 52-352a to 52-352c, inclusive” with “other personal property identified in section 52-352b”; P.A. 85-564 added “subject to the provisions of section 17-83f” in two places; P.A. 86-315 made a technical change in Subsec. (a) and added a new Subsec. (b) which exempted any person under 18 years of age, who received cash benefits under the AFDC program, from repaying the state for the assistance; P.A. 86-359 added reference to support orders issued by family support magistrates; P.A. 87-339 specified instances in which no claims shall be made or liens applied; Sec. 17-83e transferred to Sec. 17b-93 in 1995; P.A. 97-312 amended Subsec. (a) by exempting “moneys received for the replacement of real or personal property” from claim by the state for repayment of aid; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 99-279 added a new Subsec. (d) providing that whenever funds are collected by the state through claims or liens and the person otherwise entitled to such funds is subject to a court-ordered child support payment obligation, such funds shall first be paid to the state for reimbursement of Medicaid funds and then be paid to the Bureau of Child Support Enforcement for distribution and the remainder, if any, shall be paid to the state for payment of previously provided public assistance; P.A. 01-207 added Subsec. (e) requiring commissioner to adopt regulations to establish criteria and procedures for adjustment of the state’s claim under Subsec. (a) re noncustodial parents, effective July 1, 2001; P.A. 05-280 amended Subsec. (c) to add “any moneys received as a settlement or award in a housing or employment discrimination case”; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-280, from October 1, 2005, to July 1, 2005, effective July 1, 2005; P.A. 07-44 amended Subsec. (c) to add “or paid to any person who has been supported wholly, or in part, by the state, in accordance with section 17b-223, in a humane institution”, effective July 1, 2007; P.A. 08-45 amended Subsec. (c) by exempting moneys received as settlement or award in public accommodation discrimination case from claim by the state for repayment of aid; P.A. 10-32 made technical changes in Subsecs. (a) and (c), effective May 10, 2010; P.A. 11-44 amended Subsec. (a) by adding reference to definition in Sec. 17b-75, adding provision giving state a lien against property of the parents of a beneficiary under temporary family assistance or state-administered general assistance programs, and making technical changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by substituting “his or her spouse” for “the beneficiary’s spouse” and by substituting “his or her dependent child” for “the beneficiary’s dependent child”, effective June 15, 2012, and applicable to any claim of the state arising on or after July 1, 2011.

Proceeds from sale of family home by former recipient of aid to dependent children benefits are subject to claim of commissioner beyond amount secured by lien and paid pursuant to Sec. 17-82c. 168 C. 112. State precluded from seeking restitution pursuant to a lien created under section. 179 C. 463. Restriction on claim of state to “medical disbursements actually made for care of any such beneficiary” is construed to mean that recoupment cannot exceed the charges made by hospital for comparable services to the general public. 181 C. 130. Cited. 192 C. 520; 211 C. 323; 239 C. 471; Id., 791.

Cited. 20 CA 470.

Cited. 34 CS 578. Commissioner is not authorized to require assignments of interests other than the proceeds of causes of action as condition of continuing eligibility for benefits. Id., 586. Cited. Id., 628; 35 CS 603; Id., 628; 40 CS 394; 42 CS 548.

Annotations to present section:

Cited. 239 C. 471; Id., 791. Federal Medicaid statutes reasonably cannot be categorized as plain and unambiguous; determination of whether statutes require state to pursue third party tortfeasor directly for reimbursement, or, alternatively, require state to compensate recipient pro rata for attorney’s fees and costs, will encompass text of relevant Medicaid statutes as well as their broader context and purpose. 287 C. 82. State has met federal obligation to seek reimbursement of Medicaid funds when third parties are found to be liable for a recipient’s medical expenses by providing for assignment and subrogation rights and by allowing state to assert lien against funds recovered by Medicaid recipients from third parties. Id. Federal statutes governing Medicaid program do not require state to pursue third party tortfeasors directly for reimbursement of Medicaid funds, or, if state chooses to collect reimbursement indirectly from Medicaid recipient, to reduce amount of reimbursement pro rata to compensate recipient for attorney’s fees and costs incurred in pursuing third party; Connecticut’s reimbursement provisions, this section and Secs. 17b-94 and 17b-265, satisfy Medicaid reimbursement requirements imposed by federal law. Id.

Cited. 37 CA 105; 39 CA 709; 40 CA 829.

Liens under section would be in addition to any lien for past due support obligations under Sec. 52-362d. 47 CS 583.

Subsec. (a):

State has the right to seek TANF benefits paid on behalf of children from their parents. 47 CS 42.



Section 17b-94 - (Formerly Sec. 17-83f). State’s claim against proceeds of cause of action. Assignment of interest in estate to the state.

(a) In the case of causes of action of beneficiaries of aid under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program, subject to subsections (b) and (c) of section 17b-93, or of a parent liable to repay the state under the provisions of section 17b-93, the claim of the state shall be a lien against the proceeds therefrom in the amount of the assistance paid or fifty per cent of the proceeds received by such beneficiary or such parent after payment of all expenses connected with the cause of action, whichever is less, for repayment under section 17b-93, and shall have priority over all other claims except attorney’s fees for said causes, expenses of suit, costs of hospitalization connected with the cause of action by whomever paid over and above hospital insurance or other such benefits, and, for such period of hospitalization as was not paid for by the state, physicians’ fees for services during any such period as are connected with the cause of action over and above medical insurance or other such benefits; and such claim shall consist of the total assistance repayment for which claim may be made under said programs. The proceeds of such causes of action shall be assignable to the state for payment of the amount due under section 17b-93, irrespective of any other provision of law. Upon presentation to the attorney for the beneficiary of an assignment of such proceeds executed by the beneficiary or his conservator or guardian, such assignment shall constitute an irrevocable direction to the attorney to pay the Commissioner of Administrative Services in accordance with its terms, except if, after settlement of the cause of action or judgment thereon, the Commissioner of Administrative Services does not inform the attorney for the beneficiary of the amount of lien which is to be paid to the Commissioner of Administrative Services within forty-five days of receipt of the written request of such attorney for such information, such attorney may distribute such proceeds to such beneficiary and shall not be liable for any loss the state may sustain thereby.

(b) In the case of an inheritance of an estate by a beneficiary of aid under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program, subject to subsections (b) and (c) of section 17b-93, or by a parent liable to repay the state under the provisions of section 17b-93, fifty per cent of the assets of the estate payable to the beneficiary or such parent or the amount of such assets equal to the amount of assistance paid, whichever is less, shall be assignable to the state for payment of the amount due under section 17b-93. The state shall have a lien against such assets in the applicable amount specified in this subsection. The Court of Probate shall accept any such assignment executed by the beneficiary or parent or any such lien notice if such assignment or lien notice is filed by the Commissioner of Administrative Services with the court prior to the distribution of such inheritance, and to the extent of such inheritance not already distributed, the court shall order distribution in accordance with such assignment or lien notice. If the Commissioner of Administrative Services receives any assets of an estate pursuant to any such assignment, the commissioner shall be subject to the same duties and liabilities concerning such assigned assets as the beneficiary or parent.

(1969, P.A. 730, S. 29; 1971, P.A. 114; P.A. 77-263; 77-614, S. 70, 587, 610; P.A. 82-321; P.A. 84-455, S. 1; P.A. 85-564, S. 10, 12; P.A. 86-315, S. 2, 5; P.A. 87-339, S. 2; P.A. 96-62; June 18 Sp. Sess. P.A. 97-2, S. 41, 165; P.A. 04-234, S. 15; P.A. 11-44, S. 71.)

History: 1971 act required assignment of proceeds to state for payment of amount due, regardless of any other provision of law; P.A. 77-263 provided that if attorney not notified of lien amount within 30 days of attorney’s request for information, lien of state held invalid; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 82-321 added Subsec. (b) providing procedure for the assignment of interest in an estate by the beneficiary to the state and requiring acceptance of such assignment by the probate court; P.A. 84-455 amended section to apply to causes of action of parents of AFDC beneficiaries and to specify that state’s lien limited to amount of assistance paid or 50% of proceeds, whichever is less; P.A. 85-564 specified that proceeds which state may impose lien against are those “received by such beneficiary or such parent after payment of all expenses connected with the cause of action” in Subsec. (a) and amended Subsec. (b) to limit amount assignable to state to 50% or amount equalizing the amount of assistance paid, whichever is less, where previously no limits were specified; P.A. 86-315 added references to Sec. 17-83e(b); P.A. 87-339 added the references to Sec. 17-83e(c); Sec. 17-83f transferred to Sec. 17b-94 in 1995; P.A. 96-62 amended Subsec. (a) by changing 30 days to 45 days as time limit for commissioner’s notification of beneficiary’s attorney of lien amount; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 04-234 amended Subsec. (b) to provide that the state shall have a lien against assets in the applicable amount specified and to require the Court of Probate to accept lien notice under the same conditions that it accepts assignment executed by a beneficiary, effective June 8, 2004; P.A. 11-44 amended Subsec. (a) by restating provision re parent’s liability for repayment, amended Subsec. (b) by making existing provisions applicable to parent liable for repayment under Sec. 17b-93, and made technical changes, effective July 1, 2011.

Cited. 168 C. 112; 181 C. 130; 219 C. 384.

Section creates a nonconsensual statutory lien on the proceeds of causes of action of welfare beneficiaries upon their receipt of notice of the lien. 31 CS 552. This is a supplementary regulation promulgated within the legitimate sphere of state administration which does not conflict with the Social Security Act and thus does not violate the supremacy clause. 32 CS 514, 519. Cited. 34 CS 586. Beneficiary has obligation to reimburse, and statutory lien on proceeds of beneficiary’s personal injury action does not offend due process as deprivation of property. 35 CS 622. Cited. 42 CS 548.

Annotations to present section:

Cited. 239 C. 471; Id., 791; 247 C. 686. Federal Medicaid statutes reasonably cannot be categorized as plain and unambiguous; determination of whether statutes require state to pursue third party tortfeasor directly for reimbursement, or, alternatively, require state to compensate recipient pro rata for attorney’s fees and costs, will encompass text of relevant Medicaid statutes as well as their broader context and purpose. 287 C. 82. State has met federal obligation to seek reimbursement of Medicaid funds when third parties are found to be liable for a recipient’s medical expenses by providing for assignment and subrogation rights and by allowing state to assert lien against funds recovered by Medicaid recipients from third parties. Id. Federal statutes governing Medicaid program do not require state to pursue third party tortfeasors directly for reimbursement of Medicaid funds, or, if state chooses to collect reimbursement indirectly from Medicaid recipient, to reduce amount of reimbursement pro rata to compensate recipient for attorney’s fees and costs incurred in pursuing third party; Connecticut’s reimbursement provisions, this section and Secs. 17b-93 and 17b-265, satisfy Medicaid reimbursement requirements imposed by federal law. Id.

Cited. 39 CA 709; 40 CA 829.

Section applies to amount of assistance paid out on the case and does not reflect state’s interest in pursuing the balances on court-ordered arrearages. 47 CS 583.

Subsec. (b):

Applies only to inheritances by living public assistance beneficiaries. 239 C. 471.



Section 17b-95 - (Formerly Sec. 17-83g). State’s claim on death of beneficiary or parent of beneficiary. Sums due pursuant to an annuity contract.

(a) Subject to the provisions of subsection (b) of this section, upon the death of a parent of a child who has, at any time, been a beneficiary under the program of aid to families with dependent children, the temporary family assistance program or the state-administered general assistance program, or upon the death of any person who has at any time been a beneficiary of aid under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program, except as provided in subsection (b) of section 17b-93, the state shall have a claim against such parent’s or person’s estate for all amounts paid on behalf of each such child or for the support of either parent or such child or such person under the state supplement program, medical assistance program, aid to families with dependent children program, temporary family assistance program or state-administered general assistance program for which the state has not been reimbursed, to the extent that the amount which the surviving spouse, parent or dependent children of the decedent would otherwise take from such estate is not needed for their support.

(b) In the case of any person dying after October 1, 1959, the claim for medical payments, even though such payments were made prior thereto, shall be restricted to medical disbursements actually made for care of such deceased beneficiary.

(c) Claims pursuant to this section shall have priority over all unsecured claims against such estate, except (1) expenses of last sickness not to exceed three hundred seventy-five dollars, (2) funeral and burial expenses in accordance with section 17b-84, and (3) administrative expenses, including probate fees and taxes, and including fiduciary fees not exceeding the following commissions on the value of the whole estates accounted for by such fiduciaries: On the first two thousand dollars or portion thereof, five per cent; on the next eight thousand dollars or portion thereof, four per cent; on the excess over ten thousand dollars, three per cent. Upon petition by any fiduciary, the Probate Court, after a hearing thereon, may authorize compensation in excess of the above schedule for extraordinary services. Notice of any such petition and hearing shall be given to the Commissioner of Administrative Services in Hartford at least ten days in advance of such hearing. The allowable funeral and burial payment herein shall be reduced by the amount of any prepaid funeral arrangement. Any amount paid from the estate under this section to any person which exceeds the limits provided herein shall be repaid to the estate by such person, and such amount may be recovered in a civil action with interest at six per cent from the date of demand.

(d) For purposes of this section, all sums due on or after July 1, 2003, to any individual after the death of a public assistance beneficiary pursuant to the terms of an annuity contract purchased at any time with assets of a public assistance beneficiary, shall be deemed to be part of the estate of the deceased beneficiary and shall be payable to the state by the recipient of such annuity payments to the extent necessary to achieve full reimbursement of any public assistance benefits paid to, or on behalf of, the deceased beneficiary irrespective of any provision of law. The recipient of beneficiary payments from any such annuity contract shall be solely liable to the state of Connecticut for reimbursement of public assistance benefits paid to, or on behalf of, the deceased beneficiary to the extent of any payments received by such recipient pursuant to the annuity contract.

(1969, P.A. 730, S. 30; P.A. 77-614, S. 70, 610; P.A. 78-337, S. 6, 11; P.A. 86-315, S. 3, 5; P.A. 88-156, S. 14; 88-364, S. 26, 123; June 18 Sp. Sess. P.A. 97-2, S. 42, 165; June 30 Sp. Sess. P.A. 03-3, S. 59; P.A. 04-258, S. 11.)

History: P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-337 specified applicable program as aid to families with dependent children, rather than as “aid to dependent children” and deleted reference to $600 limit on funeral and burial expenses in Subdiv. (2), referring instead to expenses allowed under Sec. 17-82q; P.A. 86-315 added reference to Sec. 17-83e(b); P.A. 88-156 and P.A. 88-364 made technical changes; Sec. 17-83g transferred to Sec. 17b-95 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-3 designated existing provisions as Subsecs. (a), (b), and (c), in Subsec. (a) adding that effective September 1, 2003, recipients of “Connecticut Pharmaceutical Assistance Contract to the Elderly and Disabled Program” benefits are subject to estate recovery provisions, and in Subsec. (b) adding provision re state’s claim for recovery of ConnPACE program benefits restricted to persons dying after September 1, 2003, for “benefits actually received on or after July 1, 2003”, added Subsec. (d) providing that all sums due to any individual on or after July 1, 2003, pursuant to the terms of an annuity contract purchased by a public assistance beneficiary, shall be payable to the state to the extent needed to achieve full reimbursement of the public assistance benefits received, and made technical changes, effective August 20, 2003; P.A. 04-258 amended Subsec. (a) by deleting provisions that, on or after September 1, 2003, allowed the state to make a claim for reimbursement of benefits paid against the estate of a Connecticut Pharmaceutical Assistance Contract to the Elderly and Disabled Program beneficiary and amended Subsec. (b) by deleting provision that authorized recovery of ConnPACE program benefits for those benefits received on or after July 1, 2003, effective June 1, 2004.

Cited. 239 C. 471.

Cited. 34 CS 518; 42 CS 548.

Annotations to present section:

Cited. 239 C. 471. Statute requires a person’s Medicaid debt be satisfied prior to payment of other personal debts, such as credit card debts, that the person incurs. 248 C. 708.



Section 17b-96 - (Formerly Sec. 17-83h). Collection of state’s claim. Disposition of recoveries.

The Attorney General shall collect any claim which the state may have hereunder against any person, or his estate, and any amount recovered shall be paid to the State Treasurer, to be placed to the credit of the state General Fund. The statute of limitations shall not apply to any action for such collection. In each case in which the state shall have recovered any amount with respect to assistance furnished any beneficiary, the federal portion of the amount so recovered shall be promptly paid to the United States, if required as a condition of federal financial participation.

(1969, P.A. 730, S. 31.)

History: Sec. 17-83h transferred to Sec. 17b-96 in 1995.



Section 17b-97 - (Formerly Sec. 17-83i). Fraud in obtaining aid or food stamp or supplemental nutrition assistance program benefits or in receiving payment. Penalties. Unlawful award of public assistance benefits.

(a) Any food stamps or supplemental nutrition assistance furnished or any sums paid to or on behalf of any person under the state supplement program, medical assistance program, temporary family assistance program, aid to families with dependent children program, state-administered general assistance program, food stamp program or supplemental nutrition assistance program as a result of any false statement, misrepresentation or concealment of or failure to disclose assets by him, or by any person legally liable for his support, may be recovered in an action brought by the state against such person or persons.

(b) Any person who, by means of an intentionally false statement or misrepresentation or by impersonation or other fraudulent act or device, obtains, or attempts to obtain, or aids or abets any person to obtain, any monetary award under the state supplement program, medical assistance program, temporary family assistance program, aid to families with dependent children program, state-administered general assistance program, food stamp program or supplemental nutrition assistance program to which he is not entitled; and any person who, with intent to defraud, buys or aids or abets in buying or in any way disposing of the property of a person receiving an award, and any person who, with intent to defraud, violates the provisions of section 17b-85 or any other provision of said programs shall be subject to the penalties for larceny under sections 53a-122 and 53a-123, depending on the amount involved. When a person receiving assistance is convicted of an offense involving an overpayment of public assistance under said sections, the Commissioner of Social Services may discontinue his award or take such other action as conforms to federal regulations.

(c) Repealed by P.A. 74-140, S. 3.

(d) Any person who, by means of an intentionally false statement or misrepresentation or by impersonation or other fraudulent act or device, obtains, or attempts to obtain, or aids or abets any person to obtain, or who knowingly uses, transfers, acquires, alters, or attempts to use, traffic in, forge or possess, any United States Department of Agriculture food coupon, food stamp coupon authorization to participate card, or Department of Social Services public assistance photographic identification card or electronically coded identification and debit card, shall be subject to the penalties for larceny under sections 53a-122 and 53a-123, depending on the amount involved.

(e) Any person having duties in the administration of a state or federally funded public assistance program who fraudulently misappropriates, attempts to misappropriate, or aids and abets in the misappropriation of any United States Department of Agriculture food coupon, food stamp coupon authorization to participate card, or Department of Social Services public assistance photographic identification card or electronically coded identification and debit card, shall be subject to the penalties for larceny under sections 53a-122 and 53a-123, depending on the amount involved and shall be subject to discipline or discharge by the commissioner.

(f) Any person having duties in the administration of a state or federally funded public assistance program who, directly or indirectly, by himself or by another, solicits, accepts or agrees to accept from another, any benefit for, because of or as consideration for, taking, or promising to take, action which results, or is intended to result, in the unlawful award, transfer or receipt of public assistance benefits or United States Department of Agriculture food stamp or supplemental nutrition assistance benefits shall be subject to the penalty provided for bribe receiving under section 53a-148 and shall be subject to discipline or discharge by the commissioner.

(1969, P.A. 730, S. 25; P.A. 73-48; 73-389; P.A. 74-140, S. 1, 3; 74-338, S. 84, 94; P.A. 75-420, S. 4, 6; 75-558, S. 1; P.A. 77-516; 77-614, S. 608, 610; P.A. 79-146, S. 2; P.A. 84-59, S. 1; P.A. 93-262, S. 1, 87; P.A. 95-356, S. 1; P.A. 96-169, S. 17; June 18 Sp. Sess. P.A. 97-2, S. 43, 165; P.A. 09-9, S. 16.)

History: P.A. 73-48 added Subsec. (c) re judgments against person convicted of violation of law re public assistance; P.A. 73-389 specified laws for which provisions are applicable in Subsec. (b), deleting reference to “laws governing assistance for the aged, the blind and the totally disabled”, replaced penalty of $200 maximum fine and/or six month’s maximum imprisonment with penalties of specific classes and required discontinuance of award for overpayment offenses rather than “offenses under this section”; P.A. 74-140 made discontinuance of award for overpayment offenses optional rather than mandatory, allowed commissioner to take other action conforming to federal regulations and repealed Subsec. (c); P.A. 74-338 replaced provision for penalties of class C or D felony and class B misdemeanor with provision for penalty for larceny under Secs. 53a-122 to 53a-125; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-558 deleted from applicability of provisions vendors of goods and services who receive payments exceeding amount allowed by law and those who pay such vendors more than amount so allowed; P.A. 77-516 made obtaining food stamps fraudulently an offense under Subsec. (b); P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 79-146 included food stamp offenses in Subsec. (a); P.A. 84-59 amended Subsec. (b) by deleting phrases “or any food stamps under section 17-12a” and “without the consent of the commissioner” and added “with intent to defraud” and reference to Sec. 53a-123, and added Subsecs. (d), (e) and (f) re fraudulent use of food coupons or public assistance identification card, fraud by person having duties in administration of state or federally funded public assistance program and soliciting or accepting benefits for unlawful award of public assistance benefits by person having duties in administration of a state or federally funded public assistance program; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83i transferred to Sec. 17b-97 in 1995; P.A. 95-356 amended Subsecs. (d) and (e) by adding an “electronically coded identification and debit card” to the list of items prohibited from being fraudulently used; P.A. 96-169 amended Subsecs. (e) and (f) to subject persons administering program to discipline or discharge by the commissioner for fraudulent acts; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 09-9 amended Subsecs. (a), (b) and (f) by adding references to supplemental nutrition assistance and made technical changes, effective May 4, 2009.

Cited. 176 C. 57; 202 C. 86.

Requires a showing that a false representation or statement of a past or existing fact was made by the accused. 32 CS 591.

Cited. 6 Conn. Cir. Ct. 390.



Section 17b-98 - (Formerly Sec. 17-83j). Cost of aid and administration.

The cost of aid furnished under the state supplement program, medical assistance program, temporary family assistance program, state-administered general assistance program and supplemental nutrition assistance program as well as the cost of its administration, shall be borne entirely by the state of Connecticut, except to such extent as such cost to the state may be reduced by grants from the federal government.

(1969, P.A. 730, S. 17; June 18 Sp. Sess. P.A. 97-2, S. 44, 165; P.A. 09-9, S. 17.)

History: Sec. 17-83j transferred to Sec. 17b-98 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 09-9 replaced “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-99 - (Formerly Sec. 17-83k). Vendor fraud penalties. Distribution of medical assistance program rules. Regulations. Audits of service providers. Appeal.

(a) Any vendor found guilty of vendor fraud under sections 53a-290 to 53a-296, inclusive, shall be subject to forfeiture or suspension of any franchise or license held by such vendor from the state in accordance with this subsection, after hearing in the manner provided for in sections 4-176e to 4-180a, inclusive, and 4-181a. Any vendor convicted of vendor fraud under sections 53a-290 to 53a-296, inclusive, shall have such license or franchise revoked. Nothing in this subsection shall preclude any board or commission established under chapters 369 to 376, inclusive, 378 to 381, inclusive, and 383 to 388, inclusive, and the Department of Public Health with respect to professions under its jurisdiction which have no board or commission from taking any action authorized in section 19a-17. Any vendor who is convicted in any state or federal court of a crime involving fraud in the Medicare program or Medicaid program or aid to families with dependent children program or state-administered general assistance program or temporary family assistance program or state supplement to the federal Supplemental Security Income Program or any federal or state energy assistance program or general assistance program or state-funded child care program or the refugee program shall be terminated from such programs, effective upon conviction, except that the Commissioner of Social Services may delay termination for a period he deems sufficient to protect the health and well-being of beneficiaries receiving services from such vendor. A vendor who is ineligible for federal financial participation shall be ineligible for participation in such programs. No vendor shall be eligible for reimbursement for any goods provided or services performed by a person convicted of a crime involving fraud in such programs. The convicted person may request a hearing concerning such ineligibility for reimbursement pursuant to sections 4-176e to 4-180a, inclusive, and 4-181a provided such request is filed in writing with the Commissioner of Social Services within ten days of the date of written notice by the commissioner to the person of such ineligibility. The commissioner shall give notice of such ineligibility to such vendors by means of publication in the Connecticut Law Journal following the expiration of said ten-day hearing request period, if no timely request has been filed, or following the decision on the hearing. The Commissioner of Social Services may take such steps as necessary to inform the public of the conviction and ineligibility for reimbursement. No vendor or person so terminated or denied reimbursement shall be readmitted to or be eligible for reimbursement in such programs. Any sums paid as a result of vendor fraud under sections 53a-290 to 53a-296, inclusive, may be recovered in an action brought by the state against such person.

(b) For the purpose of determining compliance with subsection (a) of this section, all vendors shall notify the commissioner within thirty days after the date of employment or conviction, whichever is later, of the identity, interest and extent of services performed by any person convicted of a crime involving fraud in the Medicare program or Medicaid program or aid to families with dependent children program or state-administered general assistance program or temporary family assistance program or state supplement to the federal Supplemental Security Income Program or any federal or state energy assistance program or general assistance program or state-funded child care program or the refugee program. Prior to the commissioner’s acceptance of a provider agreement or at any time upon written request by the commissioner, the vendor shall furnish the commissioner with the identity of any person convicted of a crime involving fraud in such programs who has an ownership or control interest in the vendor or who is an agent or managing employee. The commissioner shall terminate, refuse to enter into or renew an agreement with a vendor, except a vendor providing room and board and services pursuant to section 17b-340, if such convicted person has such interest or is such agent or employee. In the case of a vendor providing room and board and services pursuant to said section 17b-340, the commissioner may terminate, refuse to enter into or renew an agreement after consideration of any adverse impact on beneficiaries of such termination or refusal.

(c) The Department of Social Services shall distribute to all vendors who are providers in the medical assistance program a copy of the rules, regulations, standards and laws governing the program. The Commissioner of Social Services shall adopt by regulation in the manner provided for in sections 4-166 to 4-176, inclusive, administrative sanctions against providers in the Medicare program or Medicaid program or aid to families with dependent children program or state-funded child care program or state-administered general assistance program or temporary family assistance program or state supplement to the federal Supplemental Security Income Program including suspension from the program, for any violations of the rules, regulations, standards or law. The commissioner may adopt regulations in accordance with the provisions of chapter 54 to provide for the withholding of payments currently due in order to offset money previously obtained as the result of error or fraud. The department shall notify the proper professional society and licensing agency of any violations of this section.

(d) The Commissioner of Social Services, or any entity with which the commissioner contracts, for the purpose of conducting an audit of a service provider that participates as provider of services in a program operated or administered by the department pursuant to this chapter or chapter 319t, 319v, 319y or 319ff, except a service provider for which rates are established pursuant to section 17b-340, shall conduct any such audit in accordance with the provisions of this subsection. For purposes of this subsection “provider” means a person, public agency, private agency or proprietary agency that is licensed, certified or otherwise approved by the commissioner to supply services authorized by the programs set forth in said chapters.

(1) Not less than thirty days prior to the commencement of any such audit, the commissioner, or any entity with which the commissioner contracts to conduct an audit of a participating provider, shall provide written notification of the audit to such provider, unless the commissioner, or any entity with which the commissioner contracts to conduct an audit of a participating provider makes a good faith determination that (A) the health or safety of a recipient of services is at risk; or (B) the provider is engaging in vendor fraud. A copy of the regulations established pursuant to subdivision (11) of this subsection shall be appended to such notification.

(2) Any clerical error, including, but not limited to, recordkeeping, typographical, scrivener’s or computer error, discovered in a record or document produced for any such audit shall not of itself constitute a wilful violation of program rules unless proof of intent to commit fraud or otherwise violate program rules is established.

(3) A finding of overpayment or underpayment to a provider in a program operated or administered by the department pursuant to this chapter or chapter 319t, 319v, 319y or 319ff, except a provider for which rates are established pursuant to section 17b-340, shall not be based on extrapolated projections unless (A) there is a sustained or high level of payment error involving the provider, (B) documented educational intervention has failed to correct the level of payment error, or (C) the value of the claims in aggregate exceeds one hundred fifty thousand dollars on an annual basis.

(4) A provider, in complying with the requirements of any such audit, shall be allowed not less than thirty days to provide documentation in connection with any discrepancy discovered and brought to the attention of such provider in the course of any such audit.

(5) The commissioner, or any entity with which the commissioner contracts, for the purpose of conducting an audit of a provider of any of the programs operated or administered by the department pursuant to this chapter or chapter 319t, 319v, 319y or 319ff, except a service provider for which rates are established pursuant to section 17b-340, shall produce a preliminary written report concerning any audit conducted pursuant to this subsection, and such preliminary report shall be provided to the provider that was the subject of the audit not later than sixty days after the conclusion of such audit.

(6) The commissioner, or any entity with which the commissioner contracts, for the purpose of conducting an audit of a provider of any of the programs operated or administered by the department pursuant to this chapter or chapter 319t, 319v, 319y or 319ff, except a service provider for which rates are established pursuant to section 17b-340, shall, following the issuance of the preliminary report pursuant to subdivision (5) of this subsection, hold an exit conference with any provider that was the subject of any audit pursuant to this subsection for the purpose of discussing the preliminary report.

(7) The commissioner, or any entity with which the commissioner contracts, for the purpose of conducting an audit of a service provider, shall produce a final written report concerning any audit conducted pursuant to this subsection. Such final written report shall be provided to the provider that was the subject of the audit not later than sixty days after the date of the exit conference conducted pursuant to subdivision (6) of this subsection, unless the commissioner, or any entity with which the commissioner contracts, for the purpose of conducting an audit of a service provider, agrees to a later date or there are other referrals or investigations pending concerning the provider.

(8) Any provider aggrieved by a decision contained in a final written report issued pursuant to subdivision (7) of this subsection may, not later than thirty days after the receipt of the final report, request, in writing, a review on all items of aggrievement. Such request shall contain a detailed written description of each specific item of aggrievement. The designee of the commissioner who presides over the review shall be impartial and shall not be an employee of the Department of Social Services Office of Quality Assurance or an employee of an entity with which the commissioner contracts for the purpose of conducting an audit of a service provider. Following review on all items of aggrievement, the designee of the commissioner who presides over the review shall issue a final decision.

(9) A provider may appeal a final decision issued pursuant to subdivision (8) of this subsection to the Superior Court in accordance with the provisions of chapter 54.

(10) The provisions of this subsection shall not apply to any audit conducted by the Medicaid Fraud Control Unit established within the Office of the Chief State’s Attorney.

(11) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this subsection and to ensure the fairness of the audit process, including, but not limited to, the sampling methodologies associated with the process.

(P.A. 75-420, S. 4, 6; 75-558, S. 2; P.A. 76-242, S. 1, 2; P.A. 77-614, S. 587, 608, 610; P.A. 78-221, S. 1–3; 78-303, S. 85, 136; P.A. 81-41, S. 1, 2; P.A. 82-190, S. 1, 2; P.A. 83-179; P.A. 84-235, S. 1, 2; P.A. 85-324; P.A. 88-176; 88-317, S. 71, 107; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-169, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 45, 165; June Sp. Sess. P.A. 00-2, S. 22, 53; P.A. 05-195, S. 1; P.A. 06-196, S. 131; P.A. 07-217, S. 73; P.A. 10-116, S. 1; P.A. 11-25, S. 6; 11-236, S. 5.)

History: P.A. 75-420 allowed substitution of department of social services for welfare department in P.A. 75-558 which created the section; P.A. 76-242 included vendors providing services to recipients under Title XIX of Social Security Act in prohibitions of Subsec. (a), added reference to hearing in Subsec. (b) and added Subsec. (c) re adoption of regulations and distribution of rules to vendors; P.A. 77-614 and P.A. 78-303 replaced commissioner and department of social services with commissioner and department of income maintenance; P.A. 78-221 prohibited presenting false claim for payment with intent to defraud and added prohibition against accepting payments in excess of amounts due in Subsec. (a) and added Subsec. (d) imposing five-year limitation on prosecution; P.A. 81-41 added the requirement in Subsec. (b) that vendors convicted of medical assistance fraud be terminated from the program and provided the procedure for their readmission, and in Subsec. (c) empowered commissioner to adopt regulations re withholding of payments due to offset money previously obtained through error or fraud; P.A. 82-190 extended applicability of Subsec. (b) to include vendors convicted of a crime involving fraud in the aid to families with dependent children program, the state supplement to the Federal Supplemental Security Income Program or any federal or state energy assistance program or general assistance program; P.A. 83-179 defined the term “vendor,” added the exception from termination upon conviction to protect the health and well-being of beneficiaries, added the provisions re ineligibility for reimbursement for goods or services performed by a person convicted of a crime involving fraud in assistance programs and inserted Subsec. (c) re notice of the identity, interest and services performed by such convicted person, relettering remaining Subsecs. accordingly; P.A. 84-235 added the language in Subsec. (b) concerning the suspension or revocation of a franchise or license based on the number of convictions for larceny and amended Subsec. (d) by listing the programs for which administrative sanctions are required; P.A. 85-324 amended Subsec. (b) to clarify the authority of the boards and commissions and the commissioner of health services to take action under Sec. 19a-17 in vendor fraud actions; P.A. 88-176 added the refugee program to Subsecs. (b) and (c), added a provision re the effect of vendor ineligibility for federal financial participation and reduced to one year the time in which a vendor may apply for readmission to the programs in Subsec. (b); P.A. 88-317 amended references to Secs. 4-177 to 4-180 in Subsec. (b) and amended reference to Secs. 4-166 to 4-176 and Ch. 54 in Subsec. (d), to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-83k transferred to Sec. 17b-99 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-169 deleted Subsec. (a) defining vendor fraud, relettering Subsecs. (b) to (d) as (a) to (c), respectively, amended Subsec. (a) to replace reference to larceny with vendor fraud, to delete suspension penalties for vendors convicted of vendor fraud and make revocation of license or franchise the penalty for the first conviction of vendor fraud and to make termination or denial of reimbursement permanent, replacing a one-year period and deleted Subsec. (c) re limits on prosecution; June 18 Sp. Sess. P.A. 97-2 added the state-administered general assistance program and the temporary family assistance program to the provisions of this section, effective July 1, 1997; June Sp. Sess. P.A. 00-2 added provisions re a vendor who is convicted of a crime involving fraud in a state-funded child care program and made technical changes in Subsec. (a) for the purpose of gender neutrality, effective July 1, 2000; P.A. 05-195 added new Subsec. (d) re audits of service providers by the Department of Social Services, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (d)(7), effective June 7, 2006; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 10-116 amended Subsec. (d) by adding provision in Subdiv. (1) requiring regulations to be appended to audit notification, by making technical changes in Subdivs. (5) and (7), by adding provision in Subdiv. (8) requiring issuance of a final decision, by adding new Subdiv. (9) providing for right to appeal final decision, by redesignating existing Subdiv. (9) as Subdiv. (10) and by adding Subdiv. (11) requiring commissioner to adopt regulations, effective July 1, 2010 (Revisor’s note: In 2011, a reference to “subdivision (12)” in Subsec. (d)(1) was changed editorially by the Revisors to “subdivision (11)” for accuracy); P.A. 11-25 made technical changes in Subsec. (d); P.A. 11-236 amended Subsec. (d) by adding exception to audit provisions for service providers for which rates are established under Sec. 17b-340 and, in Subdiv. (9), by restating provision allowing provider to appeal final decision, specifying that final decision is issued pursuant to Subdiv. (8) and making a technical change, effective July 1, 2011.

Cited. 14 CA 256.

Annotations to present section:

Fact that department had terminated a provider agreement does not protect provider from sanctions; in order to be sanctioned, provider must have been acting as a provider at the time of the alleged violations of Medicaid rules and regulations. 288 C. 790. Department has the authority to sanction individuals because term “provider”, as defined in the regulations adopted pursuant to section, clearly and unambiguously includes both an institutional entity and an individual. Id. Although regulations adopted pursuant to section require a valid and fully completed certification for Medicaid reimbursement, nothing in federal or state law precludes commissioner from examining other relevant evidence to ensure that certifications are valid. Id.



Section 17b-99a - Audits of long-term care facilities.

(a)(1) For purposes of this section, “facility” means any facility described in this subsection and for which rates are established pursuant to section 17b-340.

(2) The Commissioner of Social Services shall conduct any audit of a licensed chronic and convalescent nursing home, chronic disease hospital associated with a chronic and convalescent nursing home, a rest home with nursing supervision, a licensed residential care home, as defined in section 19a-490, and a residential facility for persons with intellectual disability which is licensed pursuant to section 17a-227 and certified to participate in the Title XIX Medicaid program as an intermediate care facility for individuals with intellectual disabilities in accordance with the provisions of this section.

(b) Not less than thirty days prior to the commencement of any such audit, the commissioner shall provide written notification of the audit to such facility, unless the commissioner makes a good-faith determination that (1) the health or safety of a recipient of services is at risk; or (2) the facility is engaging in vendor fraud under sections 53a-290 to 53a-296, inclusive.

(c) Any clerical error, including, but not limited to, recordkeeping, typographical, scrivener’s or computer error, discovered in a record or document produced for any such audit, shall not of itself constitute a wilful violation of the rules of a medical assistance program administered by the Department of Social Services unless proof of intent to commit fraud or otherwise violate program rules is established.

(d) A finding of overpayment or underpayment to such facility shall not be based on extrapolated projections unless (1) there is a sustained or high level of payment error involving the facility, (2) documented educational intervention has failed to correct the level of payment error, or (3) the value of the claims in aggregate exceeds one hundred fifty thousand dollars on an annual basis.

(e) A facility, in complying with the requirements of any such audit, shall be allowed not less than thirty days to provide documentation in connection with any discrepancy discovered and brought to the attention of such facility in the course of any such audit.

(f) The commissioner shall produce a preliminary written report concerning any audit conducted pursuant to this section and such preliminary report shall be provided to the facility that was the subject of the audit not later than sixty days after the conclusion of such audit.

(g) The commissioner shall, following the issuance of the preliminary report pursuant to subsection (f) of this section, hold an exit conference with any facility that was the subject of any audit pursuant to this subsection for the purpose of discussing the preliminary report.

(h) The commissioner shall produce a final written report concerning any audit conducted pursuant to this subsection. Such final written report shall be provided to the facility that was the subject of the audit not later than sixty days after the date of the exit conference conducted pursuant to subsection (g) of this section, unless the commissioner and the facility agree to a later date or there are other referrals or investigations pending concerning the facility.

(i) Any facility aggrieved by a final report issued pursuant to subsection (h) of this section may request a rehearing. A rehearing shall be held by the commissioner or the commissioner’s designee, provided a detailed written description of all items of aggrievement in the final report is filed by the facility not later than ninety days following the date of written notice of the commissioner’s decision. The rehearing shall be held not later than thirty days following the date of filing of the detailed written description of each specific item of aggrievement. The commissioner shall issue a final decision not later than sixty days following the close of evidence or the date on which final briefs are filed, whichever occurs later. Any items not resolved at such rehearing to the satisfaction of the facility or the commissioner shall be submitted to binding arbitration by an arbitration board consisting of one member appointed by the facility, one member appointed by the commissioner and one member appointed by the Chief Court Administrator from among the retired judges of the Superior Court, which retired judge shall be compensated for his services on such board in the same manner as a state referee is compensated for his services under section 52-434. The proceedings of the arbitration board and any decisions rendered by such board shall be conducted in accordance with the provisions of the Social Security Act, 42 USC 1396, as amended from time to time, and chapter 54.

(j) The submission of any false or misleading fiscal information or data to the commissioner shall be grounds for suspension of payments by the state under sections 17b-239 to 17b-246, inclusive, and sections 17b-340 and 17b-343, in accordance with regulations adopted by the commissioner. In addition, any person, including any corporation, who knowingly makes or causes to be made any false or misleading statement or who knowingly submits false or misleading fiscal information or data on the forms approved by the commissioner shall be guilty of a class D felony.

(k) The commissioner, or any agent authorized by the commissioner to conduct any inquiry, investigation or hearing under the provisions of this section, shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or such agent having authority by law to issue such process may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to the person by the commissioner or the commissioner’s authorized agent or to produce any records and papers pursuant thereto, the commissioner or the commissioner’s agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the business has been conducted, or to any judge of such court if the same is not in session, setting forth such disobedience to process or refusal to answer, and such court or judge shall cite such person to appear before such court or judge to answer such question or to produce such records and papers.

(P.A. 11-236, S. 6; P.A. 13-139, S. 3.)

History: P.A. 11-236 effective July 13, 2011; P.A. 13-139 amended Subsec. (a)(2) by substituting “persons with intellectual disability” or “individuals with intellectual disabilities” for “the mentally retarded”.



Section 17b-99b - Joint report re Medicaid fraud prevention and overpayment recovery.

(a) On January 1, 2015, and annually thereafter, the Commissioner of Social Services, in coordination with the Chief State’s Attorney and the Attorney General, shall submit a joint report on the state’s efforts in the previous fiscal year to prevent and control fraud, abuse and errors in the Medicaid payment system and to recover Medicaid overpayments, except as otherwise required. The joint report shall include a final reconciled and unduplicated accounting of identified, ordered, collected and outstanding Medicaid recoveries from all sources. No personally identifying information related to any Medicaid claim or payment shall be included in the joint report. Nothing in this section shall require the Department of Social Services, the office of the Chief State’s Attorney or the office of the Attorney General to report information that is protected from disclosure under state or federal law or by court rule.

(b) The Department of Social Services shall provide information, including, but not limited to:

(1) Data related to Medicaid audits conducted by the department, including: (A) The number of such audits completed by provider type; (B) the amount of overpayments identified due to such audits; (C) the amount of avoided costs identified due to such audits; (D) the amount of overpayments recovered due to such audits; and (E) the number of such audits resulting in referral to the office of the Chief State’s Attorney;

(2) Data related to Medicaid program integrity investigations conducted by the department, including: (A) The number of complaints received by source type and reason; (B) the number of investigations opened by source type and provider type; (C) the number of investigations completed, with outcomes for each investigation by source type and provider type; (D) the amount of overpayments identified due to investigations; (E) the amount of overpayments collected due to investigations; (F) the number of investigations resulting in a referral to the office of the Chief State’s Attorney; (G) for each closed investigation, the length of time elapsed between case opening and closing by time ranges, from between (i) less than one month to six months, (ii) seven months to twelve months, (iii) thirteen months to twenty-four months, or (iv) twenty-five or more months; (H) for each investigation resulting in a referral to another agency, the length of time elapsed between case opening and referral for the time ranges described in subparagraph (G) of this subdivision; (I) the number of investigations resulting in suspension of Medicaid payments by provider type; and (J) the number of investigations resulting in suspension of provider enrollment from the Medicaid program by provider type; and

(3) The amount of overpayments collected by recovery contractors by type of contractor.

(c) The Chief State’s Attorney shall provide Medicaid information including, but not limited to: (1) The number of investigations opened by source type; (2) the general nature of the allegations by provider type; (3) for each closed case, the length of time elapsed between case opening and closing by the time ranges described in subparagraph (G) of subdivision (2) of subsection (b) of this section; (4) the final disposition category of closed cases by provider type; (5) the monetary recovery sought and realized by action, including (A) criminal charges, (B) settlements, and (C) judgments; and (6) the number of referrals declined and reason.

(d) The Attorney General shall provide Medicaid information including, but not limited to: (1) The number of investigations opened by source type; (2) the general nature of the allegations by provider type; (3) for each closed case, the length of time elapsed between case opening and closing by the time ranges described in subparagraph (G) of subdivision (2) of subsection (b) of this section; (4) the final disposition category of closed cases by provider type; (5) the monetary recovery sought and realized by action, including (A) civil monetary penalties, (B) settlements, and (C) judgments; and (6) the number of referrals declined and reason.

(e) The joint report shall include third-party liability recovery information for the previous three-year period by fiscal year, including, but not limited to: (1) The total number of claims selected for billing by commercial health insurance and Medicare; (2) the total amount billed for such claims; (3) the number of claims where recovery occurred; (4) the actual amount collected; (5) an explanation of any claim denials by category; (6) the number of files updated with third-party insurance information; and (7) the estimated cost avoidance in the future related to updated files.

(f) The joint report shall include: (1) Detailed and unit specific performance standards, benchmarks and metrics; (2) projected cost savings for the following fiscal year; and (3) new initiatives taken to prevent and detect overpayments.

(g) The Commissioner of Social Services, in coordination with the Chief State’s Attorney and the Attorney General, shall submit the joint report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies. Each agency shall also post the joint report on the agency’s Internet web site.

(P.A. 13-293, S. 1.)

History: P.A. 13-293 effective July 12, 2013.



Section 17b-100 - (Formerly Sec. 17-83l). Fraudulent conveyance for purpose of obtaining assistance. Civil action by commissioner.

It shall constitute a fraudulent conveyance as against the state for any person to assign, transfer or otherwise dispose of property for less than fair market value, for the purpose of qualifying for public assistance or state-administered general assistance to a transferee either having knowledge of such purpose, or having knowledge that such conveyance leaves the transferor without sufficient means to support himself on a reasonable standard of health and decency. The Commissioner of Social Services, may institute a civil action (1) to set aside any such conveyance and to recover from the proceeds of such property the cost of any assistance provided to the transferor, or (2) to recover from the proceeds of such conveyance the cost of any assistance provided to the transferor. The commissioner may require that any remaining proceeds be applied to such transferor’s future support. The commissioner’s total recovery under this section shall not exceed the amount by which the fair market value of such property exceeds the consideration exchanged therefor by the transferee. Such civil action shall be brought in the superior court for the judicial district of Hartford or in any other venue otherwise appropriate. In any such action brought to set aside a conveyance or to recover the proceeds of a conveyance, made within twenty-four months before the date of such application for assistance directly or indirectly to a transferee who is a parent, grandparent, descendant or spouse of the transferor, the transferee shall bear the burden of proving that the conveyance was not fraudulent.

(P.A. 80-469, S. 3; P.A. 81-214, S. 7; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-262, S. 1, 87; P.A. 95-220, S. 4–6; June 18 Sp. Sess. P.A. 97-2, S. 46, 165.)

History: P.A. 81-214 added the word “market” in the description of the value of property transferred, deleted definition of “fair value” as consideration such as would be given “in an arm’s-length transaction” and decreased the time period effecting the burden of proof in civil actions involving transfers to relatives from 3 years to 24 months; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83l transferred to Sec. 17b-100 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997.

See Sec. 17b-600 re eligibility for assistance for the aged, blind or totally disabled.

Cited. 208 C. 606.



Section 17b-101 - (Formerly Sec. 17-83m). State’s right of subrogation to right of applicant or recipient of assistance re transfer of property. Civil action by commissioner.

In the event that any person applying for or receiving public assistance or state-administered general assistance has any right to rescind, revoke, avoid or otherwise set aside any assignment, transfer or other disposition of property, the state shall be subrogated to such right. The Commissioner of Social Services may bring such civil actions and pursue such other remedies as would have been available to such recipient to enforce such right, for the purposes described in section 17b-100, whether or not such disposition constituted a fraudulent conveyance within the meaning of said section 17b-100.

(P.A. 80-469, S. 4; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 47, 165.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83m transferred to Sec. 17b-101 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997.

Cited. 208 C. 606; 211 C. 323.



Section 17b-102 - (Formerly Sec. 17-83n). Regulations providing a financial incentive for reporting vendor fraud.

The Commissioner of Social Services shall adopt regulations in accordance with the provisions of chapter 54, on or before September 1, 1996, to provide a financial incentive for the reporting of vendor fraud in any program under the jurisdiction of the Department of Social Services by offering a person up to fifteen per cent of any amounts recovered by the state as a result of such person’s report.

(P.A. 83-348, S. 2, 3; P.A. 93-262, S. 1, 87; P.A. 96-169, S. 1.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83n transferred to Sec. 17b-102 in 1995; P.A. 96-169 required the commissioner to adopt regulations “on or before September 1, 1996”, and expanded the provision of a financial incentive for the reporting of vendor fraud from the medical assistance program to any program under the jurisdiction of the Department of Social Services.



Section 17b-103 - (Formerly Sec. 17-83p). Refunds by vendors to persons eligible for medical assistance. Penalty.

(a) Any payment made by or on behalf of an individual who is subsequently found eligible for the Title XIX Medicaid program shall be refunded to the payor (1) to the extent that eligibility under the program overlaps the period for which payment was made, and (2) goods and services for which payment was made are covered by Medicaid. Any vendor who is a provider of goods or services in the medical assistance program shall, upon receiving notice of an individual’s eligibility for the Title XIX Medicaid program, refund any such sums received or accepted. The Department of Social Services shall reimburse the vendor at the state rate of payment.

(b) Any vendor who wilfully refuses to refund payments under the provisions of subsection (a) of this section shall be subject to the penalties for violation of subsection (a) of section 17b-99.

(P.A. 87-379; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83p transferred to Sec. 17b-103 in 1995.



Section 17b-104 - (Formerly Sec. 17-2). State supplementation to the Supplemental Security Income Program. Payment standards.

(a) The Commissioner of Social Services shall administer the program of state supplementation to the Supplemental Security Income Program provided for by the Social Security Act and state law. The commissioner may delegate any powers and authority to any deputy, assistant, investigator or supervisor, who shall have, within the scope of the power and authority so delegated, all of the power and authority of the Commissioner of Social Services. The commissioner shall establish a standard of need based on the cost of living in this state for the temporary family assistance program and the state-administered general assistance program. The commissioner shall make a reinvestigation, at least every twelve months, of all cases receiving aid from the state, except that such reinvestigation may be conducted every twenty-four months for recipients of assistance to the elderly or disabled with stable circumstances, and shall maintain all case records of the several programs administered by the Department of Social Services so that such records show, at all times, full information with respect to eligibility of the applicant or recipient. In the determination of need under any public assistance program, such income or earnings shall be disregarded as federal law requires, and such income or earnings may be disregarded as federal law permits. In determining eligibility, the commissioner shall disregard from income Aid and Attendance pension benefits granted to a veteran, as defined under section 27-103, or the surviving spouse of such veteran. The commissioner shall encourage and promulgate such incentive earning programs as are permitted by federal law and regulations.

(b) On July 1, 2007, and annually thereafter, the commissioner shall increase the payment standards over those of the previous fiscal year under the temporary family assistance program and the state-administered general assistance program by the percentage increase, if any, in the most recent calendar year average in the consumer price index for urban consumers over the average for the previous calendar year, provided the annual increase, if any, shall not exceed five per cent, except that the payment standards for the fiscal years ending June 30, 2010, June 30, 2011, June 30, 2012, and June 30, 2013, shall not be increased.

(c) On and after July 1, 1995, the payment standards for families receiving assistance under the temporary family assistance program and the state-administered general assistance program shall be equal to seventy-three per cent of the AFDC standards of need in effect June 30, 1995.

(d) For a family living in subsidized housing, income shall be attributed to such family which shall be eight per cent of the payment standard for such family.

(1949 Rev., S. 2614; 1953, 1955, S. 1448d; 1961, P.A. 316; February, 1965, P.A. 344, S. 1; 1967, P.A. 314, S. 2; 562; 744, S. 1; 1969, P.A. 730, S. 9; 1971, P.A. 642, S. 1; P.A. 74-244; S.A. 74-31, S. 16, 22; P.A. 75-420, S. 4, 6; 75-547; P.A. 76-269, S. 1, 2; P.A. 77-591, S. 1, 3; 77-614, S. 608, 610; P.A. 78-192, S. 3, 7; P.A. 80-385, S. 1, 3; P.A. 81-449, S. 1, 11; P.A. 82-91, S. 6, 38; June Sp. Sess. P.A. 83-8, S. 1, 3; June Sp. Sess. P.A. 83-34, S. 5, 8; P.A. 84-470, S. 1, 4; P.A. 85-367, S. 2, 5; 85-505, S. 17, 21; P.A. 88-156, S. 7; 88-201, S. 1, 3; 88-317, S. 67, 107; June Sp. Sess. P.A. 91-8, S. 1, 63; May Sp. Sess. P.A. 92-16, S. 1, 89; P.A. 93-262, S. 1, 87; 93-418, S. 1, 41; P.A. 95-194, S. 2, 33; 95-351, S. 11, 30; P.A. 96-128; June 18 Sp. Sess. P.A. 97-2, S. 48, 165; P.A. 99-279, S. 6, 45; June Sp. Sess. P.A. 01-2, S. 55, 58, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 38; June 30 Sp. Sess. P.A. 03-3, S. 60; P.A. 04-76, S. 11; P.A. 05-280, S. 2; June Sp. Sess. P.A. 07-2, S. 2; Sept. Sp. Sess. P.A. 09-5, S. 36; P.A. 11-44, S. 77; P.A. 12-208, S. 9.)

History: 1961 act gave commissioner power to make regulations; 1965 act provided income and earnings be disregarded as federal law requires; 1967 acts allowed disregard of income or earnings “as federal law permits”, required encouragement of incentive earning programs, gave to a cost of living commission the determination of standards of assistance and deleted duty to collect support from relatives; 1969 act rewrote regulation-making power provision and required issuance of regulations on or before January 1, 1970, required semiannual redetermination and revision of assistance standards and added proviso re aid to dependent children; 1971 act replaced semiannual redetermination with periodic redetermination of standards of need rather than assistance, required standards to meet federal requirements rather than to carry out state policy and deleted proviso re aid to dependent children; P.A. 74-244 replaced periodic redetermination with annual redetermination, required standards to reflect changes in living costs using Consumer Price Index and required report to general assembly; S.A. 74-31 added Subsecs. (b) and (c) re aid to dependent children, deleted reference to state paupers in previous provisions, now Subsec. (a), replaced chapter 48 reference with chapter 54, added proviso re aid to dependent children program and required standards to fulfill state as well as federal law; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-547 clarified provision re amount of grant in Subsec. (c); P.A. 76-269 replaced former provisions of Subsec. (c) re shelter component of assistance and deleted proviso in Subsec. (a) which had referred to previous Subsec. (c); P.A. 77-591 deleted exception re shelter component in Subsec. (b) and changed applicable year from 1975 to 1978; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 78-192 rephrased Subsec. (b) making increase applicable to standard of need rather than payment level, including family cases under general assistance program and changing applicable year to 1979; P.A. 80-385 changed rate of increase from 10% to 7% for year 1980 in Subsec. (b) and added proviso re “disregards”; P.A. 81-449 amended Subsec. (b) to increase the standard of need by 5% over the standard for the fiscal year ending June 30, 1981, replacing previous 7% increase; P.A. 82-91 amended Subsec. (b) to increase the standard of need by 3% over the standard for the fiscal year ending June 30, 1982, replacing previous year’s reference to 5% increase in standard of need over the standard for the fiscal year ending June 30, 1981; June Sp. Sess. P.A. 83-8 amended Subsec. (b) to change the date from “June 30, 1982” to “June 30, 1983”; June Sp. Sess. P.A. 83-34 amended Subsec. (b) to add reference to state program established pursuant to Sec. 17-83o; P.A. 84-470 amended Subsec. (b) to provide for an increase in the standard of need on July 1, 1984, based on the increase in the “most recent calendar year average to average consumer price index for urban consumers for the U.S. city average over the standard for the fiscal year ending June 30, 1984”; P.A. 85-367 entirely replaced Subsec. (b) re increase in standard of need for fiscal year 1984-1985 with new provisions applicable to increase for fiscal year 1985-1986; P.A. 85-505 replaced prior provisions of Subsec. (b) re increase in standard of need with new provisions re increases for 1986, 1987 and 1988 and provided for the first time a cap on increases; P.A. 88-156 deleted obsolete language in Subsec. (a), deleted Subsec. (c) re payment of shelter component to recipients of aid to dependent children program, and specified the current programs the commissioner is required to administer; P.A. 88-201 authorized the annual increase of the standard of need in Subsec. (b); P.A. 88-317 amended Subsec. (c) to update reference to Secs. 4-166 to 4-176 to include new section added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date, but failed to take effect, Subsec. (c) having been deleted by P.A. 88-156; June Sp. Sess. P.A. 91-8 amended Subsec. (b) to delete language re increase in standard of need for fiscal year 1985-1986 to remove the needy student provision and to place a cap on the annual increase for the fiscal year ending June 30, 1992; May Sp. Sess. P.A. 92-16 amended Subsec. (b) by eliminating the increase in the standard of need for the fiscal year ending June 30, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 in Subsec. (a) required the commissioner to establish payment standards for the AFDC and general assistance programs, replacing provisions requiring annual computation of standards of need based on federal Regional Consumer Price Index, in Subsec. (b) changed the words “standard of need” to “payment standards”, added provision requiring that payment standards not be increased until after the fiscal year ending June 30, 1995, and required that the payment standards in effect on January 1, 1994, be equal to the standards of need in effect July 1, 1993, effective July 1, 1993; Sec. 17-2 transferred to Sec. 17b-104 in 1995; P.A. 95-194 amended Subsec. (b) by adding the fiscal years ending June 30, 1996, and June 30, 1997, to the list of years in which payment standards shall not be increased, added Subsec. (c) lowering the payment standard on and after July 1, 1995, added Subsec. (d) providing that families in subsidized housing be required to count the value of such housing as income in determining the benefit payment, effective June 29, 1995; P.A. 95-351 amended Subsec. (c) by requiring payment standards apply to recipients of general assistance, amended Subsec. (d) by requiring that effective January 1, 1996, families subject to time limited benefits pursuant to Sec. 17b-112(b) and living in subsidized housing have their benefit payment reduced by 8% of the payment standard, effective July 1, 1995; P.A. 96-128 amended Subsec. (a) to allow for reinvestigations of elderly or disabled recipients of assistance with stable circumstances every 24 months; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (b) by adding the fiscal years ending June 30, 1998, and June 30, 1999, to the list of years in which payment standards shall not be increased, replaced Subsec. (d) with a provision requiring a family living in subsidized housing to have income attributed to it at a rate of 8% of the standard of need if such family is subject to fill the gap budgeting and 8% of the payment standard for families not subject to such budgeting and added a definition of fill the gap budgeting and made technical and conforming changes, effective July 1, 1997; P.A. 99-279 amended Subsec. (a) to make technical changes and Subsec. (b) to require the commissioner to increase payment standards under the aid to families with dependent children program and to provide that the payment standards shall not increase in the fiscal years ending June 30, 2000, and June 30, 2001, effective July 1, 1999; June Sp. Sess. P.A. 01-2 amended Subsec. (b) to provide that the payment standards shall not increase in the fiscal years ending June 30, 2002, and June 30, 2003, and amended Subsec. (d) to provide that for a family living in subsidized housing, income shall be attributed to such family which shall be 8% of the payment standard for such family, deleting provisions re “fill the gap budgeting”, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made technical changes in Subsec. (b), effective May 12, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) to provide that payment standards shall not increase in the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-76 amended Subsecs. (a) to (c), inclusive, by deleting references to “general assistance program” and making conforming changes; P.A. 05-280 amended Subsec. (b) to provide that payment standards shall not increase in the fiscal years ending on June 30, 2006, and June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by deleting “On and after January 1, 1994,” and amended Subsec. (b) by replacing “1988” with “2007”, deleting “aid to families with dependent children program” and deleting specified fiscal years when the payment standard was not increased, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (b) by adding provision re payment standards for fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 11-44 amended Subsec. (b) by adding provision re payment standards for fiscal years ending June 30, 2012, and June 30, 2013, effective July 1, 2011; P.A. 12-208 amended Subsec. (a) to add provision re income disregard for veterans’ Aid and Attendance pension benefits, effective July 1, 2012.

See Sec. 4-67c re establishment of uniform fee schedule applicable to practitioners of the healing arts and allied professions and callings under chapters 370 to 383 and vendors of sickroom supplies, etc.

See Sec. 4a-16 re disposition of estates of public assistance beneficiaries or state institution patients.

See Sec. 17b-198 re standards for granting of general assistance and medical assistance.

See Sec. 47-65 re assistance to Indians living on reservations.

Cited. 170 C. 258; 177 C. 344; 214 C. 256; 222 C. 69.

Cited. 6 CA 47.

Cited. 34 CS 586.

Regulation of commissioner implementing requirements of Sec. 17-109(e), providing eligibility could be found if “fair value or reasonable consideration” was received in disposition of property, did not exceed his authority. 3 Conn. Cir. Ct. 273. Client appealing fair hearing under aid to dependent children program has no right to inquire whether commissioner has fairly complied with his duties hereunder. 5 Conn. Cir. Ct. 291. Gives commissioner authority to make regulations to administer programs and fulfill his responsibilities. 6 Conn. Cir. Ct. 354.



Section 17b-105 - (Formerly Sec. 17-2d). Authority to furnish transportation out of state for recipients of aid.

The Department of Social Services may furnish any person who is cared for at the expense of the state or any town with transportation to any other state or country if such person has in such other state or country legally responsible relatives who are able, or friends who are willing, to aid in his support, or if he has any other private means of support in such other state or country, provided the Commissioner of Social Services determines that the interest of the state and the welfare of such person will be promoted thereby.

(1963, P.A. 501, S. 3; February, 1965, P.A. 564, Subs. (b); P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: 1965 act made no change in this section; P.A. 75-420 replaced welfare department and commissioner with department and commissioner of social services; P.A. 77-614 replaced social services department and commissioner with department and commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-2d transferred to Sec. 17b-105 in 1995.



Section 17b-105a - Supplemental nutrition assistance program. Authority of commissioner to seek waiver and implement federal options.

(a) The Commissioner of Social Services shall seek a waiver from federal law to allow persons who live in an area in which (1) the unemployment rate is greater than ten per cent, or (2) there is an insufficient number of jobs to provide such persons with employment, to be exempt from the three-month participation limit of the supplemental nutrition assistance program implemented pursuant to the Food and Nutrition Act of 2008.

(b) The Commissioner of Social Services shall implement vehicle evaluation provisions in accordance with 7 CFR 273.8(f)(4).

(c) The Commissioner of Social Services, pursuant to 7 USC 2014(e)(6), shall implement the federal option to mandate the use of a standard utility allowance, to be used in place of actual utility costs, for purposes of calculating the excess shelter deduction of applicants for, or recipients of, supplemental nutrition assistance program benefits. Pursuant to 7 USC 2014(e)(6)(C)(iii)(III), the commissioner shall not prorate a standard utility allowance based upon the fact that an assisted household shares the utility with an individual who is not a member of the assisted household.

(P.A. 97-194, S. 1, 2; P.A. 02-37, S. 1; P.A. 03-36, S. 1; P.A. 05-141, S. 2; P.A. 07-63, S. 1; P.A. 09-9, S. 18.)

History: P.A. 97-194 effective June 26, 1997; P.A. 02-37 designated existing provisions as Subsec. (a) and made a technical change therein and added Subsec. (b) requiring commissioner to implement federal option allowing applicants and recipients of food stamps to retain a car valued up to the limit established under the temporary family assistance program, effective July 1, 2002; P.A. 03-36 added new Subsec. (c) re implementation of standard utility allowance by commissioner; P.A. 05-141 amended Subsec. (c) to replace “7 CFR 273.9” with “7 USC 2014(e)(6)” and to prohibit commissioner from prorating standard utility allowance when assisted household shares utility with an individual who is not a member of the assisted household, effective June 24, 2005; P.A. 07-63 amended Subsec. (b) by substituting “vehicle evaluation provisions in accordance with 7 CFR 273.8(f)(4)” for former provision that permitted commissioner to implement federal option to allow food stamp applicants or recipients to retain a car valued up to limit established under temporary family assistance program, effective July 1, 2007; P.A. 09-9 amended Subsec. (a) by replacing “food stamp” with “supplemental nutrition assistance” and replacing “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008” and amended Subsec. (c) by replacing “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.

See Sec. 17b-112 re temporary family assistance program.



Section 17b-105b - Supplemental nutrition assistance benefit extensions.

The Department of Social Services shall be required to pursue the maximum supplemental nutrition assistance benefit extensions permitted by the Code of Federal Regulations Title 7, Part 273, Section 273.12, for those households leaving the temporary assistance for needy families program.

(P.A. 02-37, S. 2; P.A. 05-288, S. 69; P.A. 09-9, S. 19.)

History: P.A. 05-288 made a technical change, effective July 13, 2005; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.

See Sec 17b-112 re temporary family assistance program.



Section 17b-105c - Supplemental nutrition assistance program. Authority of commissioner to implement policy.

The Commissioner of Social Services, in accordance with federal law, may implement policy to simplify program administration and increase payment accuracy in the supplemental nutrition assistance program, while in the process of adopting such policy as regulation, provided notice of such policy is published in the Connecticut Law Journal within twenty days of implementation.

(June 30 Sp. Sess. P.A. 03-3, S. 75; P.A. 09-9, S. 20.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-105d - Supplemental nutrition assistance program. Outreach.

(a) The Department of Social Services, in conjunction with the member agencies of the Child Poverty and Prevention Council, may work with local governments, institutions of higher education, community action agencies and other entities to continue and expand efforts, within available appropriations, to enroll eligible individuals in the supplemental nutrition assistance program and to enroll eligible supplemental nutrition assistance participants in education, employment and training activities.

(b) The Commissioner of Social Services, within available appropriations, shall incorporate into existing efforts coordinated outreach to increase awareness and utilization of the supplemental nutrition assistance program by eligible individuals, including, but not limited to, recipients of home-delivered and congregate meals and recipients of public assistance.

(P.A. 08-161, S. 6; P.A. 09-9, S. 37; P.A. 13-250, S. 1.)

History: P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 13-250 designated existing provisions as Subsec. (a) and added Subsec. (b) re outreach to increase awareness and use of supplemental nutrition assistance program, effective July 1, 2013.



Section 17b-105e - Definitions.

As used in sections 17b-105e to 17b-105i, inclusive:

(1) “Poverty reduction strategies” means a coordinated set of actions which may include, but is not limited to, job search and work experience; education and training, including adult basic education, high school equivalency preparation, adult literacy classes, vocational training and post-secondary education; payment of tuition; case management; related services that improve employability; income safety net services; quality child care during work and job training; family support; and reentry programs, that are based on best practices and aimed at reducing poverty or the risk of poverty for individuals and families (A) who are living in census tracts with high poverty rates, (B) whose incomes are at or below two hundred per cent of the federal poverty level, and (C) who are in one or more of the following target populations: (i) Adolescent parents, (ii) older adolescents and young adults, or (iii) low-income working families; and

(2) “Supplemental nutrition assistance employment and training community collaborative” means a consortium of public and private providers, established pursuant to section 17b-105g, to implement poverty reduction strategies.

(P.A. 08-161, S. 1; P.A. 09-9, S. 32.)

History: P.A. 09-9 amended Subdiv. (2) by replacing “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-105f - Supplemental nutrition assistance employment and training program.

(a) The Department of Social Services shall administer a supplemental nutrition assistance employment and training program, authorized under the federal Food and Nutrition Act of 2008, as amended from time to time, to provide employment and training activities, support services and other programs and services for recipients of the supplemental nutrition assistance program. The program shall provide for the receipt of federal matching funds to the state from the United States Department of Agriculture for funds expended on behalf of supplemental nutrition assistance recipients by state agencies, local governments, nonprofit entities, institutions of higher education and other eligible supplemental nutrition assistance employment and training providers for employment and training activities that qualify for such matching funds under federal law and regulations. The department shall seek to maximize the use of the federal matching funds provision under the program to the fullest extent permitted by federal law.

(b) Federal grants received under the program shall be used in accordance with federal law and regulations to fund supplemental nutrition assistance employment and training activities.

(c) The department shall select providers whose employment and training activities qualify for reimbursement under federal law and regulations to participate in the federal matching funds provision of the supplemental nutrition assistance employment and training program. Providers shall be selected in a form and manner prescribed by the Commissioner of Social Services. In selecting providers, the department shall give priority to providers who are members of a supplemental nutrition assistance employment and training community collaborative and whose strategies are aligned with the recommendations of the Child Poverty and Prevention Council and its plan to reduce child poverty developed pursuant to section 4-67x.

(d) The department shall distribute to providers pursuant to subsection (c) of this section federal matching funds in accordance with section 17b-105h. Such funds shall be used for poverty reduction strategies.

(P.A. 08-161, S. 2; P.A. 09-9, S. 33.)

History: P.A. 09-9 amended Subsec. (a) by replacing “food stamp” with “supplemental nutrition assistance” and replacing “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008”, and amended Subsecs. (b) and (c) by replacing “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-105g - Selection of supplemental nutrition assistance employment and training community collaboratives to receive federal matching funds. Establishment and composition of collaborative. Use of funds.

(a) The Department of Social Services shall select among qualified supplemental nutrition assistance employment and training community collaboratives to receive federal matching funds in accordance with section 17b-105h. To be considered for receipt of such funds, each collaborative shall demonstrate its capacity to implement poverty reduction strategies to the department in such form and in such manner as the Commissioner of Social Services prescribes. Each collaborative shall identify (1) its priorities for reducing child poverty in such municipality or region, (2) how funds that are received by the collaborative will be utilized, (3) community partners and resources utilized to support poverty reduction strategies, and (4) its capacity to collect relevant data and measure outcomes.

(b) Each supplemental nutrition assistance employment and training community collaborative shall establish a governance structure, determine membership and identify or establish a fiscal agent. A collaborative shall consist of at least five member entities representing institutions of higher education, regional workforce development boards, social services nonprofit agencies, business associations, philanthropic organizations, municipalities, community action agencies or other community partners. A majority of the membership of each collaborative shall be supplemental nutrition assistance employment and training providers.

(c) Funds provided to a supplemental nutrition assistance employment and training community collaborative shall be used to implement poverty reduction strategies in a municipality or region. Such strategies shall be aligned with the recommendations of the Child Poverty and Prevention Council and its plan to reduce child poverty developed pursuant to section 4-67x.

(P.A. 08-161, S. 3; P.A. 09-9, S. 34.)

History: P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance” throughout, effective May 4, 2009.



Section 17b-105h - Use and distribution of supplemental nutrition assistance employment and training federal matching funds.

(a) For the fiscal year ending June 30, 2009, the Department of Social Services may use such funds from the federal matching funds received by the state pursuant to section 17b-105f as are needed for operating expenses and to employ one staff position for purposes directly related to the administration of the matching funds provision for the supplemental nutrition assistance employment and training program, and for any fiscal year thereafter may use such funds as are necessary to operate and administer said program.

(b) The remaining federal matching funds received by the state pursuant to section 17b-105f shall be used for poverty reduction strategies and distributed in the following manner: Seventy-five per cent of such remaining funds shall be provided to supplemental nutrition assistance employment and training providers whose expenditures generated the federal matching funds on a pro-rata basis, pursuant to section 17b-105f; and twenty-five per cent of such remaining funds shall be provided to supplemental nutrition assistance employment and training community collaboratives selected pursuant to section 17b-105g for implementation of poverty reduction strategies.

(c) The provisions of this section shall not apply to any regional community-technical college that participated in the food stamp employment and training program pursuant to a memorandum of agreement entered into between the college and the Department of Social Services prior to October 1, 2008, during the term of such agreement. Such colleges shall retain the amount of federal matching funds provided for in the memorandum of agreement for the term of such agreement. Following the expiration of such agreement, the terms of this section shall apply.

(P.A. 08-161, S. 4; P.A. 09-9, S. 35; Sept. Sp. Sess. P.A. 09-5, S. 59; P.A. 10-32, S. 63.)

History: P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance” throughout, effective May 4, 2009; Sept. Sp. Sess. P.A. 09-5 added Subsec. (c) exempting regional community-technical colleges that participated in the program under an agreement with department prior to October 1, 2008, until the expiration of agreement, effective October 5, 2009; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 17b-105i - Report re supplemental nutrition assistance employment and training federal matching funds.

On or before January 15, 2009, and annually thereafter from January 15, 2010, to January 15, 2014, inclusive, the Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations, and to the Child Poverty and Prevention Council on the amount of federal matching funds received by the state pursuant to section 17b-105f, the amount used by the Department of Social Services for operating and administrative expenses, the amounts distributed to providers and supplemental nutrition assistance employment and training community collaboratives pursuant to section 17b-105h, the use of such federal matching funds, including the population served, and the programs’ outcomes using a results-based accountability framework.

(P.A. 08-161, S. 5; P.A. 09-9, S. 36.)

History: P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-106 - (Formerly Sec. 17-12f). State supplement to Supplemental Security Income Program. Unearned income disregard. Adult payment standards. State supplement payments for certain residents in long-term care facilities.

(a) On January 1, 2006, and on each January first thereafter, the Commissioner of Social Services shall increase the unearned income disregard for recipients of the state supplement to the federal Supplemental Security Income Program by an amount equal to the federal cost-of-living adjustment, if any, provided to recipients of federal Supplemental Security Income Program benefits for the corresponding calendar year. On July 1, 1989, and annually thereafter, the commissioner shall increase the adult payment standards over those of the previous fiscal year for the state supplement to the federal Supplemental Security Income Program by the percentage increase, if any, in the most recent calendar year average in the consumer price index for urban consumers over the average for the previous calendar year, provided the annual increase, if any, shall not exceed five per cent, except that the adult payment standards for the fiscal years ending June 30, 1993, June 30, 1994, June 30, 1995, June 30, 1996, June 30, 1997, June 30, 1998, June 30, 1999, June 30, 2000, June 30, 2001, June 30, 2002, June 30, 2003, June 30, 2004, June 30, 2005, June 30, 2006, June 30, 2007, June 30, 2008, June 30, 2009, June 30, 2010, June 30, 2011, June 30, 2012, and June 30, 2013, shall not be increased. Effective October 1, 1991, the coverage of excess utility costs for recipients of the state supplement to the federal Supplemental Security Income Program is eliminated. Notwithstanding the provisions of this section, the commissioner may increase the personal needs allowance component of the adult payment standard as necessary to meet federal maintenance of effort requirements.

(b) Effective July 1, 2011, the commissioner shall provide a state supplement payment for recipients of Medicaid and the federal Supplemental Security Income Program who reside in long-term care facilities sufficient to increase their personal needs allowance to sixty dollars per month. Such state supplement payment shall be made to the long-term care facility to be deposited into the personal fund account of each such recipient. For the purposes of this subsection, “long-term care facility” means a licensed chronic and convalescent nursing home, a chronic disease hospital, a rest home with nursing supervision, an intermediate care facility for individuals with intellectual disabilities or a state humane institution.

(P.A. 78-192, S. 1, 2, 7; P.A. 80-385, S. 2, 3; P.A. 81-449, S. 2, 5, 11; P.A. 82-91, S. 7, 38; June Sp. Sess. P.A. 83-8, S. 2, 3; P.A. 84-470, S. 2, 4; P.A. 85-367, S. 3, 5; 85-505, S. 18, 21; P.A. 89-296, S. 5, 9; June Sp. Sess. P.A. 91-8, S. 2, 63; May Sp. Sess. P.A. 92-16, S. 3, 89; P.A. 93-262, S. 1, 87; 93-418, S. 4, 41; May Sp. Sess. P.A. 94-1, S. 32, 53; July 13 Sp. Sess. P.A. 94-1, S. 3, 9; P.A. 95-351, S. 13, 30; June 18 Sp. Sess. P.A. 97-2, S. 49, 165; P.A. 98-239, S. 4, 35; P.A. 99-279, S. 7, 45; June Sp. Sess. P.A. 01-2, S. 56, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; June 30 Sp. Sess. P.A. 03-3, S. 61; P.A. 05-243, S. 1; 05-280, S. 38; June Sp. Sess. P.A. 07-2, S. 3; Sept. Sp. Sess. P.A. 09-5, S. 37; P.A. 11-44, S. 78; P.A. 13-139, S. 4.)

History: P.A. 80-385 reduced rate of increase from 10% to 7% for fiscal year ending June 30, 1980, and added proviso re disregards; P.A. 81-449 increased the payment standards by 5% over the standards for the fiscal year ending June 30, 1981, replacing previous 7% increase and deleted reference to the Connecticut Assistance and Medical Aid Program for the Disabled; P.A. 82-91 amended section to increase the payment standards by 3% over the standards for the fiscal year ending June 30, 1982, replacing previous year’s reference to 5% increase in payment standards over the standards for the fiscal year ending June 30, 1981; June Sp. Sess. P.A. 83-8 changed the date from “June 30, 1982” to “June 30, 1983”; P.A. 84-470 provided for an increase in the adult payment standards on July 1, 1984, based on the percentage increase in the “most recent calendar year average to average consumer price index for urban consumers for the U.S. city average over the standard for the fiscal year ending June 30, 1984”; P.A. 85-367 replaced previous provisions re increase in adult payment standards for fiscal year 1984-1985 with new provisions applicable to fiscal year 1985-1986; P.A. 85-505 replaced prior provisions re increase in adult payment standards with new provisions for increases in 1986, 1987 and 1988 and for the first time imposed a cap on increases; P.A. 89-296 deleted obsolete date references; June Sp. Sess. P.A. 91-8 required a reduction in the unearned income disregard for recipients of the state supplement to the federal supplemental security income, placed a hold on the adult payment standards for the fiscal year ending June 30, 1992, held the general assistance maximum shelter payment levels to the federal maximums, except that for the payments already being made reductions are to be suspended for six months, eliminated the provision for excess utility costs for recipients of state supplement and redefined “single room occupancy”; May Sp. Sess. P.A. 92-16 changed the amount by which the commissioner shall reduce the unearned income disregard to up to 9.5%, eliminated the increase in the standard of need for the fiscal year ending June 30, 1993, and deleted provisions re maximum payment levels for shelter and consideration of single room occupancies under the general assistance program; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 eliminated the increase in the adult payment standard for the fiscal years ending June 30, 1994, and June 30, 1995, effective July 1, 1993; May Sp. Sess. P.A. 94-1 deleted provision directing commissioner to reduce unearned income disregard by up to 9.5%, effective July 1, 1992, and substituted provision directing commissioner to reduce disregard by 7%, effective July 1, 1994; July 13 Sp. Sess. P.A. 94-1 added provision directing commissioner to increase unearned income disregard to a level not exceeding that in effect on July 30, 1994, if sufficient funds are available within department and are transferred to appropriate accounts, effective July 15, 1994; Sec. 17-12f transferred to Sec. 17b-106 in 1995; P.A. 95-351 provided that the adult payment standards shall not increase in the fiscal years ending June 30, 1996, and June 30, 1997, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 provided the adult payment standards shall not increase in the fiscal years ending June 30, 1998, and June 30, 1999, effective July 1, 1997; P.A. 98-239 divided the Sec. into two Subsecs., inserting new provisions as Subsec. (b), requiring the Commissioner of Social Services to provide a state supplement payment for recipients of Medicaid and the federal supplemental security income program who reside in long-term care facilities sufficient to increase their personal needs allowance to $50 per month, specifying where such payment shall be deposited, providing for an increase in such allowance effective July 1, 1999, and annually thereafter, and defining “long-term care facility”, effective July 1, 1998; P.A. 99-279 amended Subsec. (a) to provide that the adult payment standards shall not increase in the fiscal years ending June 30, 2000, and June 30, 2001, effective July 1, 1999; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to provide that the adult payment standards shall not increase in the fiscal years ending June 30, 2002, and June 30, 2003, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to provide that adult payment standards shall not be increased for the fiscal years ending June 30, 2004, and June 30, 2005, and to add provision authorizing commissioner to increase the personal needs allowance component of the adult payment standard as needed to meet federal maintenance of effort requirements, effective August 20, 2003; P.A. 05-243 amended Subsec. (a) by deleting provision re 1985 payment standards, deleting 1994 provision that required commissioner to reduce the appropriate unearned income disregard for program recipients by 7% and adding provision requiring commissioner to increase the unearned income disregard for program recipients by an amount equal to the federal cost-of-living adjustment, if any, provided to recipients of federal Supplemental Security Income Program benefits for the corresponding calendar year, and made technical changes in Subsecs. (a) and (b), effective July 8, 2005; P.A. 05-280 amended Subsec. (a) to provide that adult payment standards shall not be increased for the fiscal years ending June 30, 2006, and June 30, 2007, effective July 1, 2005; June Sp. Sess. P.A. 07-2 amended Subsec. (a) to provide that adult payment standards shall not be increased for fiscal years ending June 30, 2008, and June 30, 2009, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) to provide that adult payment standards shall not be increased for fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 11-44 amended Subsec. (a) to provide that adult payment standards shall not be increased for fiscal years ending June 30, 2012, and June 30, 2013, and amended Subsec. (b) by changing date from July 1, 1998, to July 1, 2011, increasing personal needs allowance from $50 to $60 per month and deleting provision re annual allowance increase, effective July 1, 2011; P.A. 13-139 amended Subsec. (b) by substituting “individuals with intellectual disabilities” for “the mentally retarded”.



Section 17b-106a - Adult payment standards for state supplement to Supplemental Security Income program. Personal needs allowance. Increase.

Section 17b-106a is repealed, effective February 28, 2003.

(May 9 Sp. Sess. P.A. 02-7, S. 55; P.A. 03-2, S. 57.)



Section 17b-107 - (Formerly Sec. 17-12g). Emergency assistance program: Administration, eligibility, regulations.

Section 17b-107 is repealed, effective April 29, 2008.

(P.A. 78-192, S. 5–7; P.A. 79-524; P.A. 88-127; P.A. 93-262, S. 1, 87; 93-418, S. 5, 41; P.A. 95-348, S. 1, 2; P.A. 08-29, S. 4.)



Section 17b-108 - (Formerly Sec. 17-12k). Cross-matching of recipients’ records.

(a) The Commissioner of Social Services shall conduct annual cross-matches of all or a selected group of the records of recipients of public assistance and state-administered general assistance with the records of other agencies or financial institutions in this state and in bordering states to determine whether such recipients are eligible for and are receiving correct amounts of assistance. The selection of which groups of recipients and which records to cross-match shall be based on criteria established by the commissioner. Financial institutions shall furnish such information as the commissioner determines is necessary to conduct a feasible cross-match pursuant to this section and shall respond to requests for information and cross-matching data within forty-five days of the request by the commissioner.

(b) Financial institutions shall not discriminate against recipients selected for cross-matching pursuant to this section.

(P.A. 83-354, S. 3, 4; P.A. 85-505, S. 8, 21; P.A. 92-13; P.A. 95-194, S. 20, 33; June 18 Sp. Sess. P.A. 97-2, S. 50, 165.)

History: P.A. 85-505 specified that cross-match be conducted at least annually, authorized use of identifying information of depositors other than social security numbers and added provisions re criteria for selection of groups to cross-match and re information furnished by financial institutions and added Subsecs. (b) and (c) prohibiting discrimination by institutions against persons selected for cross-matching and requiring semiannual reports by income maintenance commissioner; P.A. 92-13 amended Subsec. (a) to remove the requirement that regulations be adopted and deleted Subsec. (c) re reporting requirements; Sec. 17-12k transferred to Sec. 17b-108 in 1995; P.A. 95-194 amended Subsec. (a) by requiring the commissioner to conduct cross-matches annually in this state and in bordering states and made a technical change, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997.



Section 17b-109 - (Formerly Sec. 17-12m). Photo identification cards.

The Commissioner of Social Services may provide photo identification cards to recipients of assistance under the temporary family assistance program and to heads of households and their authorized representatives in the supplemental nutrition assistance program. The commissioner may contract with public or private organizations for the provision of such cards.

(P.A. 85-505, S. 10, 21; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 51, 165; P.A. 06-114, S. 1; P.A. 09-9, S. 21.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-12m transferred to Sec. 17b-109 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance and deleted the July 1, 1986 deadline date by which the photo identification cards were to be distributed, thereby extending the program, effective July 1, 1997; P.A. 06-114 made issuance of photo identification cards discretionary rather than mandatory, deleted reference to “assistance checks” and made a technical change, effective July 1, 2006; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-110 - (Formerly Sec. 17-12o). Special need payment program. Eligibility. Regulations.

Section 17b-110 is repealed, effective July 1, 1995.

(P.A. 88-254, S. 1, 2; June Sp. Sess. P.A. 91-8, S. 56; P.A. 93-262, S. 1, 87; P.A. 95-194, S. 32, 33.)



Section 17b-111a - State-wide data bank of general assistance recipients.

Section 17b-111a is repealed, effective March 1, 2004.

(P.A. 95-194, S. 14, 33; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-111b - Regulations re general assistance.

Section 17b-111b is repealed, effective October 1, 2004.

(June 18 Sp. Sess. P.A. 97-2, S. 143, 165; P.A. 04-76, S. 59.)



Section 17b-112 - Temporary family assistance program.

(a) The Department of Social Services shall administer a temporary family assistance program under which cash assistance shall be provided to eligible families in accordance with the temporary assistance for needy families program, established pursuant to the Personal Responsibility and Work Opportunity Reconciliation Act of 1996. The Commissioner of Social Services may operate portions of the temporary family assistance program as a solely state-funded program, separate from the federal temporary assistance for needy families program, if the commissioner determines that doing so will enable the state to avoid fiscal penalties under the temporary assistance for needy families program. Families receiving assistance under the solely state-funded portion of the temporary family assistance program shall be subject to the same conditions of eligibility as those receiving assistance under the federal temporary assistance for needy families program. Under the temporary family assistance program, benefits shall be provided to a family for not longer than twenty-one months, except as provided in subsections (b) and (c) of this section. For the purpose of calculating said twenty-one-month time limit, months of assistance received on and after January 1, 1996, pursuant to time limits under the aid to families with dependent children program, shall be included. For purposes of this section, “family” means one or more individuals who apply for or receive assistance together under the temporary family assistance program. If the commissioner determines that federal law allows individuals not otherwise in an eligible covered group for the temporary family assistance program to become covered, such family may also, at the discretion of the commissioner, be composed of (1) a pregnant woman, or (2) a parent, both parents or other caretaker relative and at least one child who is under the age of eighteen, or who is under the age of nineteen and a full-time student in a secondary school or its equivalent. A caretaker relative shall be related to the child or children by blood, marriage or adoption or shall be the legal guardian of such a child or pursuing legal proceedings necessary to achieve guardianship. If the commissioner elects to allow state eligibility consistent with any change in federal law, the commissioner may administratively transfer any qualifying family cases under the cash assistance portion of the state-administered general assistance program to the temporary family assistance program without regard to usual eligibility and enrollment procedures. If such families become an ineligible coverage group under the federal law, the commissioner shall administratively transfer such families back to the cash assistance portion of the state-administered general assistance program without regard to usual eligibility and enrollment procedures to the degree that such families are eligible for the state program.

(b) The Commissioner of Social Services shall exempt a family from such time-limited benefits for circumstances including, but not limited to: (1) A family with a needy caretaker relative who is incapacitated or of an advanced age, as defined by the commissioner, if there is no other nonexempt caretaker relative in the household; (2) a family with a needy caretaker relative who is needed in the home because of the incapacity of another member of the household, if there is no other nonexempt caretaker relative in the household; (3) a family with a caretaker relative who is not legally responsible for the dependent children in the household if such relative’s needs are not considered in calculating the amount of the benefit and there is no other nonexempt caretaker relative in the household; (4) a family with a caretaker relative caring for a child who is under one year of age and who was born not more than ten months after the family’s enrollment if there is no other nonexempt caretaker relative in the household; (5) a family with a pregnant or postpartum caretaker relative if a physician has indicated that such relative is unable to work and there is no other nonexempt caretaker relative in the household; (6) a family with a caretaker relative determined by the commissioner to be unemployable and there is no other nonexempt caretaker relative in the household; and (7) minor parents attending and satisfactorily completing high school or high school equivalency programs.

(c) A family who is subject to time-limited benefits may petition the Commissioner of Social Services for six-month extensions of such benefits. The commissioner shall grant not more than two extensions to such family who has made a good faith effort to comply with the requirements of the program and despite such effort has a total family income at a level below the payment standard, or has encountered circumstances preventing employment including, but not limited to: (1) Domestic violence or physical harm to such family’s children; or (2) other circumstances beyond such family’s control. The commissioner shall disregard ninety dollars of earned income in determining applicable family income. The commissioner may grant a subsequent six-month extension if each adult in the family meets one or more of the following criteria: (A) The adult is precluded from engaging in employment activities due to domestic violence or another reason beyond the adult’s control; (B) the adult has two or more substantiated barriers to employment including, but not limited to, the lack of available child care, substance abuse or addiction, severe mental or physical health problems, one or more severe learning disabilities, domestic violence or a child who has a serious physical or behavioral health problem; (C) the adult is working thirty-five or more hours per week, is earning at least the minimum wage and continues to earn less than the family’s temporary family assistance payment standard; or (D) the adult is employed and works less than thirty-five hours per week due to (i) a documented medical impairment that limits the adult’s hours of employment, provided the adult works the maximum number of hours that the medical condition permits, or (ii) the need to care for a disabled member of the adult’s household, provided the adult works the maximum number of hours the adult’s caregiving responsibilities permit. Families receiving temporary family assistance shall be notified by the department of the right to petition for such extensions. Notwithstanding the provisions of this section, the commissioner shall not provide benefits under the state’s temporary family assistance program to a family that is subject to the twenty-one month benefit limit and has received benefits beginning on or after October 1, 1996, if such benefits result in that family’s receiving more than sixty months of time-limited benefits unless that family experiences domestic violence, as defined in Section 402(a)(7)(B), P.L. 104-193. For the purpose of calculating said sixty-month limit: (I) A month shall count toward the limit if the family receives assistance for any day of the month, and (II) a month in which a family receives temporary assistance for needy families benefits that are issued from a jurisdiction other than Connecticut shall count toward the limit.

(d) Under said program (1) no family shall be eligible that has total gross earnings exceeding the federal poverty level, however, in the calculation of the benefit amount for eligible families and previously eligible families that become ineligible temporarily because of receipt of workers’ compensation benefits by a family member who subsequently returns to work immediately after the period of receipt of such benefits, earned income shall be disregarded up to the federal poverty level; and (2) the increase in benefits to a family in which an infant is born after the initial ten months of participation in the program shall be limited to an amount equal to fifty per cent of the average incremental difference between the amounts paid per each family size. Except when determining eligibility for a six-month extension of benefits pursuant to subsection (c) of this section, the commissioner shall disregard the first fifty dollars per month of income attributable to current child support that a family receives in determining eligibility and benefit levels for temporary family assistance. Any current child support in excess of fifty dollars per month collected by the department on behalf of an eligible child shall be considered in determining eligibility but shall not be considered when calculating benefits and shall be taken as reimbursement for assistance paid under this section, except that when the current child support collected exceeds the family’s monthly award of temporary family assistance benefits plus fifty dollars, the current child support shall be paid to the family and shall be considered when calculating benefits.

(e) A family receiving assistance under said program shall cooperate with child support enforcement, under title IV-D of the Social Security Act. A family shall be ineligible for benefits for failure to cooperate with child support enforcement.

(f) A family leaving assistance at the end of (1) said twenty-one-month time limit, including a family with income above the payment standard, or (2) the sixty-month limit shall have an interview for the purpose of being informed of services that may continue to be available to such family, including employment services available through the Labor Department. Said interview shall contain a determination of benefits available to said family provided by the Department of Social Services. Said interview shall also include a determination of whether such family is eligible for supplemental nutrition assistance or Medicaid. Information and referrals shall be made to such a family for services and benefits including, but not limited to, the earned income tax credit, rental subsidies emergency housing, employment services and energy assistance.

(g) An applicant or recipient of temporary family assistance who is adversely affected by a decision of the Commissioner of Social Services may request and shall be provided a hearing in accordance with section 17b-60.

(P.A. 93-262, S. 1, 87; 93-418, S. 16, 41; 93-435, S. 59, 95; P.A. 95-194, S. 1, 33; 95-351, S. 1, 30; P.A. 96-262, S. 2, 11; 96-268, S. 1, 34; P.A. 97-295, S. 20, 25; June 18 Sp. Sess. P.A. 97-2, S. 1, 165; P.A. 98-262, S. 14, 22; P.A. 99-279, S. 8; June Sp. Sess. P.A. 01-2, S. 12, 15, 61, 69; June Sp. Sess. P.A. 01-9, S. 125, 129, 131; P.A. 03-2, S. 13; 03-28, S. 1; 03-268, S. 5; June 30 Sp. Sess. P.A. 03-3, S. 80; P.A. 04-16, S. 2; 04-258, S. 27; P.A. 07-160, S. 1; P.A. 09-9, S. 22; P.A. 10-179, S. 79.)

History: P.A. 93-418 effective July 1, 1993 (Revisor’s note: P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993); P.A. 95-194 added Subsec. (b) authorizing the department to seek waivers to modify existing research and demonstration programs, effective June 29, 1995; P.A. 95-351 made a technical change in Subsec. (b)(11), effective June 29, 1995; P.A. 96-262 amended Subsec. (b) to add a provision allowing the commissioner to encourage a recipient to undertake employment in preschool child care programs, child day care centers, group day care homes and family day care homes, effective July 1, 1996, and applicable to income years commencing on or after January 1, 1997; P.A. 96-268 made a technical correction in Subsec. (b)(7), effective July 1, 1996; P.A. 97-295 deleted Subsec. (b)(11) re opportunity certificates, effective July 8, 1997, and applicable to tax returns filed for income years commencing on or after January 1, 1997; June 18 Sp. Sess. P.A. 97-2 deleted obsolete provisions of the research and programs designed to support self-sufficiency and family unity for recipients of aid to families with dependent children, inserted new Subsecs. (a) to (k), inclusive, establishing the temporary family assistance program providing cash assistance to eligible families in accordance with the temporary assistance for needy families program established pursuant to the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, effective July 1, 1997; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 99-279 amended Subsec. (e)(1) to provide that earned income shall be disregarded up to the federal poverty level in the calculation of the benefit amount for “previously eligible families that become ineligible temporarily because of receipt of workers’ compensation benefits by a family member who subsequently returns to work immediately after the period of receipt of such benefits” and to make a technical change; June Sp. Sess. P.A. 01-2 amended Subsec. (c) to limit 6-month benefit extensions to not more than three, and add provisions re conditions under which commissioner may grant a fourth or a subsequent 6-month extension, limiting benefits for certain families to 60 months and calculating 60-month limit and amended Subsec. (e) to add provision re $50 per month disregard, effective October 1, 2001, and amended Subsec. (g) to add two Subdiv. designators and to require family leaving assistance at end of the 60-month limit to have an interview, effective July 1, 2001; June Sp. Sess. P.A. 01-9 made technical changes in Subsec. (c), effective July 1, 2001, and revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-2 amended Subsec. (c) by reducing the number of 6-month benefit extensions that the commissioner may grant from three to two and deleting “a fourth or” re commissioner’s authority to grant subsequent benefit extensions, effective July 1, 2003; P.A. 03-28 amended Subsec. (c)(2)(D)(ii)(II) by replacing “temporary family assistance benefits” with “temporary assistance for needy families benefits”, deleted former Subsec. (d) re transitional Medicaid eligibility, redesignated existing Subsecs. (e) to (h) as Subsecs. (d) to (g), deleted former Subsec. (i) re “Reach for Jobs First” demonstration waiver and utilization of control group, and deleted former Subsec. (k) re regulations to be adopted by November 15, 1997; P.A. 03-268 deleted former Subsec. (j) re annual report of commissioner to human services and appropriations committees on funding required to support programs funded by the temporary assistance to needy families block grant; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to add provisions allowing the commissioner to administratively transfer certain families qualifying for state-administered general assistance cash benefits into a temporary family assistance coverage group should the commissioner determine that changes in federal law permit such families not previously eligible to become covered, effective August 20, 2003; P.A. 04-16 made a technical change in Subsec. (a); P.A. 04-258 amended Subsec. (d) by changing “child support” to “current child support” re income disregard and adding provision re treatment of current child support received in excess of $50 per month as relates to eligibility and calculation of benefits, effective June 1, 2004; P.A. 07-160 amended Subsec. (a) by permitting commissioner to operate portions of temporary family assistance program as a solely state-funded program, separate from federal temporary assistance for needy families program, if commissioner determines that doing so will enable the state to avoid federal fiscal penalties and by providing that families receiving assistance under a solely state-funded program shall be subject to same eligibility conditions as those receiving assistance under federal program, effective July 1, 2007; P.A. 09-9 amended Subsec. (f) to replace “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 10-179 deleted former Subsec. (d)(3) re establishment of disqualification penalty, effective May 7, 2010.



Section 17b-112a - Definitions. Notification of referrals to applicants and recipients of temporary family assistance who are victims of domestic violence. Domestic violence training program. Regulations.

(a) For purposes of this section and section 17b-112b:

(1) “Victim of domestic violence” means a person who has been abused or subjected to extreme cruelty by: (A) Physical acts that resulted in or were threatened to result in physical injury; (B) sexual abuse; (C) sexual activity involving a child in the home; (D) being forced to participate in nonconsensual sexual acts or activities; (E) threats of or attempts at physical or sexual abuse; (F) mental abuse; or (G) neglect or deprivation of medical care; and

(2) “Work activity” means subsidized or unsubsidized employment, job training, education, work placement assistance or community service program.

(b) For purposes of this section, allegations of domestic violence by a victim may be sufficient to establish domestic violence where the Department of Social Services has no independent, reasonable basis to find the applicant or recipient not credible. Upon alleging domestic violence an applicant or recipient may be required to provide a sworn statement or to submit to the department any evidence of such violence available to the applicant or recipient. Evidence of domestic violence may include, but is not limited to: (1) Police, government agency or court records; (2) documentation from a shelter worker, legal, medical, clerical or other professional from whom the applicant or recipient has sought assistance in dealing with domestic violence; or (3) a statement from an individual with knowledge of the circumstances which provide the basis for the claim of domestic violence.

(c) The Commissioner of Social Services shall notify applicants and recipients of temporary family assistance, who are past or present victims of domestic violence or at risk of further domestic violence, of the following:

(1) Referrals available to counseling and supportive services, including, but not limited to, shelter services, medical services, domestic abuse hotlines, legal counseling and advocacy, mental health care and financial assistance; and

(2) Procedures to voluntarily and confidentially identify eligibility for referrals to such counseling and supportive services.

(d) The Commissioner of Social Services shall implement policies and procedures necessary to notify such applicants and recipients of the information specified in subsection (c) of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intention to adopt the regulations in the Connecticut Law Journal within twenty days of implementing such policies and procedures. Final regulations shall be submitted to the legislative regulation review committee no later than November 15, 1997. Policies and procedures implemented pursuant to this subsection shall be valid until the time final regulations are effective.

(e) The Commissioner of Social Services may adopt regulations, in accordance with the provisions of chapter 54, to establish a domestic violence training program for employees of the Department of Social Services and any contractors with said department who work with applicants or recipients of temporary family assistance.

(f) For the purpose of establishing said training program, the commissioner may consult with domestic violence organizations or experts.

(June 18 Sp. Sess. P.A. 97-2, S. 2, 165; P.A. 13-214, S. 8.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 13-214 amended Subsec. (a)(1) to redefine “victim of domestic violence” by substituting “abused” for “battered”.



Section 17b-112b - Exemptions and extensions for applicants and recipients of temporary family assistance who are victims of domestic violence. Standards and procedures. Regulations.

(a) An applicant or recipient who is a past or present victim of domestic violence or at risk of further domestic violence, pursuant to subsection (c) of section 17b-112a, shall, for good cause: (1) Be excused from failing to participate in a work activity; or (2) be exempted from child support enforcement requirements pursuant to subsection (e) of section 17b-112. Such an applicant or recipient may, for good cause, be granted an extension of cash assistance beyond twenty-one months, provided the domestic violence experienced is of sufficient magnitude to reasonably render the individual unable to obtain or maintain employment.

(b) Such standards and procedures for the determination of good cause shall include, but not be limited to, the following provisions:

(1) A finding of good cause for failure to participate in a work activity shall be made if (A) the applicant or recipient has physical injuries caused by abuse or psychological effects of abuse prohibiting such applicant or recipient to work, (B) a work activity is disrupted due to domestic violence, including civil or criminal legal proceedings related to such domestic violence, (C) the abuser actively interferes with the applicant’s or recipient’s work activity, attendance at work activity or child care arrangements, or (D) a work activity location puts the applicant or recipient at risk of further domestic violence;

(2) The commissioner shall find good cause whenever mandatory work activity or child support enforcement requirements would result in the inability or increased difficulty of an applicant or recipient to escape or prevent domestic violence;

(3) The finding of good cause shall not prohibit such applicant or recipient from voluntary participation in any work activity;

(4) A written, confidential procedure for the transmittal of the denial of a request for a finding of good cause to an applicant or recipient; and

(5) Access to a fair hearing procedure if an applicant or recipient is denied a request for a finding of good cause.

(c) An applicant or recipient may be required to seek an order of protection, attend counseling or take other actions to escape or prevent domestic violence, unless such an action would further the risk of continued or renewed violence.

(d) The Commissioner of Social Services shall implement policies and procedures necessary for the determination of good cause for the purpose of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intention to adopt the regulations in the Connecticut Law Journal within twenty days of implementing such policies and procedures. Final regulations shall be submitted to the legislative regulation review committee no later than November 15, 1997. Policies and procedures implemented pursuant to this subsection shall be valid until the time final regulations are effective.

(June 18 Sp. Sess. P.A. 97-2, S. 3, 165; P.A. 03-28, S. 3.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 03-28 amended Subsec. (a) to replace reference to Sec. 17b-112(f) with reference to Sec. 17b-112(e).



Section 17b-112c - Alien eligibility for temporary family assistance or state-administered general assistance.

(a) Qualified aliens, as defined in Section 431 of Public Law 104-193, who do not qualify for federally-funded cash assistance, other lawfully residing immigrant aliens or aliens who formerly held the status of permanently residing under color of law shall be eligible for solely state-funded temporary family assistance or cash assistance under the state-administered general assistance program, provided other conditions of eligibility are met. An individual who is granted assistance under this section must pursue citizenship to the maximum extent allowed by law as a condition of eligibility unless incapable of doing so due to a medical problem, language barrier or other reason as determined by the Commissioner of Social Services. Notwithstanding the provisions of this section, any qualified alien or other lawfully residing immigrant alien or alien who formerly held the status of permanently residing under color of law who is a victim of domestic violence or who has intellectual disability shall be eligible for assistance under this section.

(b) Notwithstanding the provisions of subsection (a) of this section: (1) A qualified alien admitted into the United States on or after August 22, 1996, or other lawfully residing immigrant alien determined eligible for temporary family assistance or cash assistance under the state-administered general assistance program prior to July 1, 1997, or other lawfully residing immigrant alien or alien who formerly held the status of permanently residing under color of law, shall remain eligible, and (2) a qualified alien, other lawfully residing immigrant alien admitted into the United States on or after August 22, 1996, other lawfully residing immigrant alien or an alien who formerly held the status of permanently residing under color of law and not determined eligible prior to July 1, 1997, shall be eligible for such assistance subsequent to six months from establishing residency in this state.

(c) Notwithstanding the provisions of this section, a qualified alien or other lawfully residing immigrant alien or alien who formerly held the status of permanently residing under color of law who is a victim of domestic violence or who has intellectual disability shall be eligible for assistance under this section.

(June 18 Sp. Sess. P.A. 97-2, S. 144, 165; P.A. 99-279, S. 9, 45; P.A. 00-83, S. 1, 5; June Sp. Sess. P.A. 01-2, S. 17, 19, 69; June Sp. Sess. P.A. 01-9, S. 111, 112, 127, 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 24; P.A. 04-258, S. 15; P.A. 13-139, S. 22.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; P.A. 99-279 amended Subsec. (b) to extend from July 1, 1999, to July 1, 2001, the eligibility of certain qualified aliens or other lawfully residing immigrant aliens for temporary family assistance, effective July 1, 1999; P.A. 00-83 amended Subsec. (a) to add provisions re certain aliens eligible for solely state-funded temporary family assistance, assistance under “Reach for Jobs First” or cash assistance under the state-administered general assistance program, to delete reference to qualified aliens “admitted into the United States prior to August 22, 1996”, to delete provisions re qualified aliens admitted into the United States on or after August 22, 1996, and not determined eligible for assistance prior to July 1, 1997, to provide that an alien who formerly held status of permanently residing under color of law who is a domestic violence victim or who has mental retardation shall be eligible for assistance under this section, and to make conforming technical changes, amended Subsec. (b)(1) to add reference to cash assistance under the state-administered general assistance program and to provide that other lawfully residing immigrant aliens who formerly held status of permanently residing under color of law shall remain eligible for assistance until July 1, 2001, and amended Subsec. (b)(2) to add reference to other lawfully residing immigrant alien or alien who formerly held such status and to delete provisions re eligibility of individual qualified under Title IV of Public Law 104-93, effective July 1, 2000; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to eliminate provision re “Reach for Jobs First” program and to prohibit commissioner from accepting new applications for assistance under subsection as of July 2, 2001, and amended Subsec. (b) to delete July 1, 2001, eligibility termination date in Subdivs. (1) and (2) and to delete exception for otherwise qualified individuals in Subdiv. (2), effective July 2, 2001; June Sp. Sess. P.A. 01-9 changed deadline for applications under Subsec. (a) to June 30, 2002, and added Subsec. (c) re eligibility of qualified aliens or other lawfully residing immigrants who are the victims of domestic violence or who have mental retardation, effective July 1, 2001, and also revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to extend the deadline for certain aliens to apply for assistance until June 30, 2003, effective August 15, 2002; P.A. 04-258 amended Subsec. (a) by deleting provision that prohibited commissioner from accepting new applications for assistance after June 30, 2003, effective July 1, 2004; P.A. 13-139 amended Subsecs. (a) and (c) by substituting “intellectual disability” for “mental retardation”.



Section 17b-112d - Eligibility for temporary assistance for needy families or supplemental nutrition assistance program for person convicted of controlled substance felony.

A person convicted of any offense under federal or state law, on or after August 22, 1996, which (1) is classified as a felony, and (2) has as an element the possession, use or distribution of a controlled substance, as defined in Subsection (6) of 21 USC 802, shall be eligible for benefits pursuant to the temporary assistance for needy families program or the supplemental nutrition assistance program pursuant to the Food and Nutrition Act of 2008, if such person has completed a sentence imposed by a court. A person shall also be eligible for said benefits if such person is satisfactorily serving a sentence of a period of probation or is in the process of completing or has completed a sentence imposed by the court of mandatory participation in a substance abuse treatment program or mandatory participation in a substance abuse testing program.

(June 18 Sp. Sess. P.A. 97-2, S. 123, 165; P.A. 09-9, S. 23.)

History: June 18 P.A. 97-2 effective July 1, 1997; P.A. 09-9 replaced “food stamp” with “supplemental nutrition assistance”, replaced “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008” and made a technical change, effective May 4, 2009.



Section 17b-112e - Safety net services. Regulations.

(a) The Department of Social Services shall provide safety net services for certain families identified as having significant barriers to employment and families who are at risk of losing benefits under the temporary family assistance program or no longer receiving program benefits. To be eligible for safety net services, such families shall: (1) Have been identified as having significant barriers to employment during the initial assessment by the department’s eligibility worker or during the first twelve months of employment services by an employment services case manager; (2) have made a good faith effort to seek and maintain employment but have not been able to do so or be at risk of failing to complete the employment services program; (3) have exhausted their eligibility for temporary family assistance program benefits; or (4) not be eligible for six-month extensions of temporary family assistance benefits due to: (A) The receipt of two sanctions from the department during the first twenty months of the twenty-one-month time limit of said temporary family assistance program; or (B) the determination by the department that such a family has not made a good faith effort to seek and maintain employment.

(b) Said safety net shall consist of services provided through the existing community service delivery network with additional resources provided by the Department of Social Services. Services shall be provided in-kind or through vendor or voucher payment. Services may include the following: (1) Food, shelter, clothing and employment assistance; (2) eviction prevention; (3) an in-depth family needs assessment; (4) intensive case management that includes visits to the family’s home; (5) continuous monitoring for child abuse or neglect; and (6) for families at risk of losing benefits under the temporary family assistance program, individual performance contracts administered by the Labor Department that require job training, job searching, volunteer work, participation in parenting programs or counseling or any other requirements deemed necessary by the Labor Commissioner.

(c) Families successfully meeting the program requirements established by the individual performance contracts in subdivision (6) of subsection (b) of this section prior to the end of the twenty-one-month time limit shall be considered to have made a good faith effort to comply with the requirements of the program for the purposes of qualifying for a six-month extension, provided they have made a good faith effort to comply with the individual performance contract or have not incurred a sanction subsequent to completing the individual performance contract.

(d) The Commissioner of Social Services shall implement policies and procedures necessary for the purposes of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intention to adopt the regulations in the Connecticut Law Journal within twenty days of implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the time final regulations are effective.

(June 18 Sp. Sess. P.A. 97-2, S. 6, 165; June Sp. Sess. P.A. 01-2, S. 57, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 39; P.A. 07-160, S. 2; P.A. 09-8, S. 16.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; June Sp. Sess. P.A. 01-2 amended Subsec. (a)(1) to make a technical change, amended Subsec. (b)(5) to require that individual performance contracts be administered by the Labor Department and require job training, job searching, volunteer work, participation in parenting programs or counseling or any other requirements deemed necessary by the Labor Commissioner, in lieu of Commissioner of Social Services, and amended Subsec. (d) to delete requirement that final regulations be submitted to the legislative regulation review committee no later than November 15, 1997, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-19 made a technical change in Subsec. (b), effective May 12, 2003; P.A. 07-160 amended Subsec. (a) by revising categories of families eligible for safety net services to include families identified as having significant barriers to employment, families who have made a good faith effort to seek and maintain employment but who have not been able to do so and families who have exhausted their eligibility for temporary family assistance program benefits and by making technical changes, amended Subsec. (b) by adding “an in-depth family needs assessment” as service provided, by specifying that intensive case management includes visits to the family’s home and by making technical changes, and amended Subsec. (c) by changing internal reference from Subdiv. (5) to Subdiv. (6), effective July 1, 2007; P.A. 09-8 made technical changes in Subsec. (a), effective July 1, 2009.



Section 17b-112f - Safety net services account. Regulations.

(a) There is established a safety net services account which shall be a separate, nonlapsing account within the General Fund. Any moneys collected under the contribution system established under section 12-743 shall be deposited by the Commissioner of Revenue Services into the account. This account may also receive moneys from public and private sources or from the federal government. All moneys deposited in the account shall be used by the Department of Social Services or persons acting under a contract with the department to fund services provided pursuant to section 17b-112e. Expenditures from the account in any fiscal year for the promotion of the contribution system or the account shall not exceed ten per cent of the amount of moneys raised during the previous fiscal year, provided such limitation shall not apply to an expenditure of not more than fifteen thousand dollars from the account on or before July 1, 1997, to reimburse expenditures made on or before said date, with prior written authorization of the Commissioner of Social Services, by private organizations to promote the contribution system and safety net account.

(b) The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to provide for distribution of funds available pursuant to this section and section 12-743.

(June 18 Sp. Sess. P.A. 97-2, S. 5, 165.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997.



Section 17b-112g - Diversion assistance program for families. Eligibility. Notification of benefits and services. Regulations.

(a) The Commissioner of Social Services shall offer immediate diversion assistance designed to prevent certain families who are applying for monthly temporary family assistance from needing such assistance. Diversion assistance shall be offered to families that (1) upon initial assessment are determined eligible for temporary family assistance, (2) demonstrate a short-term need that cannot be met with current or anticipated family resources, and (3) with the provision of a service or short-term benefit, would be prevented from needing monthly temporary family assistance.

(b) The Commissioner of Social Services shall establish (1) a simplified eligibility determination process for diversion assistance, and (2) an expedited procedure to deliver benefits pursuant to this section. Diversion assistance shall be provided not later than fifteen calendar days from the date the applicant signs a request for diversion assistance. An application for temporary family assistance shall be withdrawn if the Commissioner of Social Services and the applicant agree that diversion assistance would prevent the family from needing temporary family assistance and such diversion assistance is provided. In no event shall the amount of diversion assistance be greater than the cash assistance equivalent of three months of temporary family assistance for such family.

(c) Diversion assistance may include, but not be limited to, employment services, child care assistance, transportation assistance, housing assistance, utilities assistance, clothing assistance and assistance with purchasing or maintaining tools necessary for employment.

(d) A family receiving diversion assistance shall be ineligible to receive monthly temporary family assistance payments for a period of three months from the date of application for temporary family assistance, except that such family shall be eligible to receive temporary family assistance payments within such period if the Commissioner of Social Services, or the commissioner’s designee, in the commissioner’s sole discretion, determines that the family has experienced undue hardship. A family that is subject to the twenty-one-month benefit limit under temporary family assistance shall have diversion assistance count as three months toward such limit. Nothing in this section shall prohibit a family receiving diversion assistance that later qualifies for temporary family assistance from qualifying for a six-month extension available to recipients of temporary family assistance who did not receive diversion assistance.

(e) Notwithstanding the provisions of section 17b-77 and to the extent permitted by federal law, families shall not be required to assign their right to receive child support payments to the state while receiving diversion assistance.

(f) The Commissioner of Social Services shall inform each applicant of the specific benefits and services the family will receive through diversion assistance and the benefits available to such family under temporary family assistance. If the applicant consents to diversion assistance, the applicant may rescind the request for such assistance within three business days of the request for diversion assistance.

(g) Nothing in this section shall prohibit a family receiving diversion assistance from being eligible for other social service programs administered by the Department of Social Services including, but not limited to, supplemental nutrition assistance, child care assistance, medical assistance and transitional child care and medical assistance benefits.

(h) The Commissioner of Social Services shall implement the policies and procedures necessary to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 98-239, S. 5; June Sp. Sess. P.A. 01-2, S. 16, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 09-9, S. 24.)

History: June Sp. Sess. P.A. 01-2 amended Subsec. (a) to limit Subdiv. (1) to initial assessment, amended Subsec. (b) to designate simplified eligibility determination process as Subdiv. (1) and to add Subdiv. (2) re expedited procedure and made technical changes for the purposes of gender neutrality in Subsecs. (d) and (f); June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 09-9 amended Subsec. (g) by replacing “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009.



Section 17b-112h - Disbursement of federal funds received from Temporary Assistance for Needy Families Emergency Contingency Fund.

(a) For the fiscal year ending June 30, 2010, and each fiscal year thereafter, the Commissioner of Social Services shall disburse all federal funds received by the Department of Social Services for benefits or services previously provided that qualify for reimbursement under the Temporary Assistance for Needy Families Emergency Contingency Fund provision of Section 403 of the Social Security Act as follows:

(1) The Commissioner of Social Services shall deposit any funds received for reimbursement for expenditures not originally funded from the General Fund in the General Fund. Such funds shall be credited to a nonlapsing account in the Department of Social Services. Eighty per cent of the first two hundred fifty thousand dollars of such funds provided as reimbursement for benefits or services previously provided by a service provider using funding sources other than the General Fund shall be paid to each provider of such benefits or services for the purpose of providing additional benefits or services under the temporary assistance for needy families program, as approved by the department. The remaining twenty per cent of such reimbursed funds shall be deposited into the General Fund as revenue. Any such reimbursement in excess of two hundred fifty thousand dollars per service provider shall be shared equally between the service provider and the state. The service provider’s share shall be used to provide additional benefits or services under the state’s temporary assistance for needy families program, as approved by the department. The state’s share of any such reimbursement shall be deposited into the General Fund as revenue and shall be used for any purpose permitted under the Temporary Assistance for Needy Families Program pursuant to Section 403(c) of the Social Security Act.

(2) The Commissioner of Social Services shall deposit any funds received for reimbursement for expenditures originally funded from the General Fund through a contract with a human service provider in the General Fund. Such funds shall be credited to a nonlapsing account in the Department of Social Services. Thirty per cent of such funds provided as reimbursement for benefits or services previously provided shall be paid to each provider of such benefits or services for the purpose of providing additional benefits or services under the temporary assistance for needy families program, as approved by the department. The remaining seventy per cent of such reimbursement shall be deposited into the General Fund as revenue and shall be used for any purpose permitted under the Temporary Assistance for Needy Families Program pursuant to Section 403(c) of the Social Security Act.

(3) Notwithstanding the provisions of subdivisions (1) and (2) of this subsection, the Commissioner of Social Services shall deposit any funds for reimbursement received by the Department of Social Services for prior expenditures for subsidized employment services provided under the Jobs First program, in the General Fund. Such funds shall be credited to a nonlapsing account in the Department of Social Services. The commissioner shall use such funds to fund additional subsidized employment services under the temporary assistance for needy families program.

(b) For the fiscal year ending June 30, 2010, and each fiscal year thereafter, the Commissioner of Social Services shall deposit all federal funds received by the Department of Social Services as an advance payment of the eighty per cent federal share for benefits and services to be provided under the Temporary Assistance for Needy Families Emergency Contingency Fund provision of Section 403 of the Social Security Act for expenditures not funded from the General Fund in the General Fund. Such funds shall be credited to a nonlapsing account in the Department of Social Services. Such funds shall be used to pay for benefits or services under the temporary assistance for needy families program, for programs operated by service providers that qualify under the provisions of Section 403 of the Social Security Act, as approved by the department, and for which the service provider provides the twenty per cent nonfederal share of such program’s cost. Any advance payment of the eighty per cent federal share for benefits and services to be provided under the Temporary Assistance for Needy Families Emergency Contingency Fund provision of Section 403 of the Social Security Act for expenditures to be funded from the General Fund shall be deposited in the General Fund as revenue and shall be used for any purpose permitted under the Temporary Assistance for Needy Families Program pursuant to Section 403(c) of the Social Security Act.

(c) The Commissioner of Social Services shall designate and contract with a fiscal intermediary to administer the distribution of funds to service providers under this section. The commissioner shall pay the costs associated with such contract from (1) the federal Temporary Assistance for Needy Families Emergency Contingency Fund advance payments and the service provider’s twenty per cent nonfederal share of the program’s cost on a proportionate basis, (2) the federal Temporary Assistance for Needy Families Emergency Contingency Fund reimbursement revenue, notwithstanding the provisions of subdivisions (1) and (2) of subsection (a) of this section, or (3) funding sources available to the Department of Social Services other than the General Fund.

(P.A. 10-185, S. 1.)

History: P.A. 10-185 effective June 8, 2010.



Section 17b-112i - Maximization of federal funds available from the Temporary Assistance for Needy Families Emergency Fund.

(a) The Department of Social Services shall maximize federal fund opportunities from the Temporary Assistance for Needy Families Emergency Fund established pursuant to the American Recovery and Reinvestment Act, P.L. 111-5, in order to assist families facing unemployment, housing crises, increasing debt, homelessness or other hardships. The department shall seek to utilize, in accordance with the provisions of federal law:

(1) The nonrecurrent, short-term benefits category of the Temporary Assistance for Needy Families Emergency Fund for eligible purposes, including, but not limited to, housing, transportation, work expenses, family safety, low birth weight reduction, food and nutrition. The benefits funded pursuant to this subdivision may include, but not be limited to, mortgage assistance, eviction relief, car repair, work clothes, domestic violence services, home visitation and on-the-job training; and

(2) The subsidized employment category of the Temporary Assistance for Needy Families Emergency Fund for eligible purposes, including, but not limited to, youth employment programs and the alleviation of specific labor shortages and state worker shortages where the jobs created help families apply for state services.

(b) The department shall work with the private sector, including philanthropic, business and nonprofit agencies as well as any consortium of such groups, for eligible purposes and as third-party participants to qualify for, access and maximize federal funding from said emergency fund through donation, in-kind spending and training of subsidized workers.

(c) The department shall implement the provisions of this section within available resources.

(P.A. 10-133, S. 7; P.A. 11-25, S. 7.)

History: P.A. 10-133 effective June 8, 2010; P.A. 11-25 made a technical change in Subsec. (a).

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 17b-112j - Jobs First program. Modification of approved work activities.

Not more than sixty days after June 8, 2010, the Department of Social Services, within available appropriations and to the extent permitted by federal law, shall establish and implement a procedure for the following modification in the temporary assistance for needy families program whenever the state unemployment rate, as reported by the Labor Commissioner, is eight per cent or greater for the preceding three months. The Jobs First program shall permit and encourage parents to pursue education and training and shall approve, as work activities, two and four-year degree programs. A recipient shall be eligible for assistance under this modification for at least six months even if the state unemployment rate for subsequent quarters is not eight per cent or greater. The department may seek federal support to pay for such modifications through funds provided from the federal Temporary Assistance for Needy Families Emergency Fund.

(P.A. 10-133, S. 8; P.A. 11-25, S. 8.)

History: P.A. 10-133 effective June 8, 2010; P.A. 11-25 made a technical change.

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 17b-112k - Pilot program to serve persons receiving temporary family assistance program benefits and participating in Jobs First program.

(a) The Commissioner of Social Services and the Labor Commissioner shall, within available appropriations, implement a pilot program that serves not more than one hundred persons who are receiving benefits under the temporary family assistance program and participating in the Jobs First employment services program. The pilot program shall provide to participants: (1) Intensive case management services to identify participants’ (A) employment goals, (B) support service needs, and (C) training, education and work experience needs; (2) assistance in accessing needed support services, training, education and work experience; or (3) funding to facilitate participation in necessary adult basic education, skills training, postsecondary education or subsidized employment.

(b) Notwithstanding the provisions of subsections (a) and (c) of section 17b-112, the Commissioner of Social Services shall, within available appropriations, grant a six-month extension of time-limited cash assistance benefits to any person who (1) has made a good-faith effort to comply with the requirements of the pilot program, (2) has not exceeded the sixty-month limit, described in subsection (c) of section 17b-112, and (3) has not been granted more than two extensions.

(c) The Commissioner of Social Services and the Labor Commissioner shall jointly submit annual reports, in accordance with the provisions of section 11-4a, not later than October 1, 2012, and October 1, 2013, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies concerning the pilot program. Such reports shall include, but shall not be limited to: (1) The number of persons participating in the pilot program for the preceding fiscal year; (2) the education, training and work experience activities of the participants; (3) the support services identified as needed by program participants through the provision of case management services by the Department of Social Services and the Labor Department and the support services actually received by each program participant; (4) the educational degrees and certificates obtained by participants; and (5) descriptions of the employment obtained by participants as a result of the pilot program.

(P.A. 11-44, S. 165; 11-61, S. 155; June 12 Sp. Sess. P.A. 12-1, S. 25.)

History: P.A. 11-44 effective July 1, 2011; P.A. 11-61 amended Subsec. (b) by adding “within available appropriations” and replacing “extensions” with “a six-month extension”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by substituting “or (3)” for “and (3)” and amended Subsec. (c) by adding provisions re annual reports to be submitted not later than October 1, 2012, and October 1, 2013, by adding “for the preceding fiscal year” in Subdiv. (1) and by making technical changes, effective June 15, 2012.



Section 17b-113 - Rate paid to recipients.

Section 17b-113 is repealed, effective July 1, 1997.

(P.A. 93-418, S. 17, 41; P.A. 95-194, S. 3, 33; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-114 - (Formerly Sec. 17-83q). Return of security deposits.

Subject to federal approval, as a condition of receiving a special need benefit to cover the cost of a security deposit, a recipient of assistance under the temporary family assistance program or the state-administered general assistance program or the program of state supplementation to the Supplemental Security Income Program shall sign an agreement with the Commissioner of Social Services stating that the security deposit and accrued interest, less the value of any damages suffered by the landlord due to the recipient’s failure to comply with his obligations as a tenant pursuant to section 47a-21, shall be paid by the landlord to the Department of Social Services when the recipient vacates the housing for which the deposit is paid. The recipient shall notify the commissioner of the date such housing is vacated. If the landlord claims the right to withhold all or part of the security deposit or interest, the landlord shall comply with the applicable provisions of section 47a-21, except any notice required shall be sent to the tenant and to the Commissioner of Social Services. If the landlord fails to return the deposit to the Department of Social Services or to account to the department for any amount withheld within the time limits set forth in section 47a-21, the department may refer the matter to the Department of Administrative Services for payment to the state of the deposit, interest and such other damages as are available to tenants under said section. Notwithstanding the provisions of subsection (d) of section 47a-21, for purposes of taking such action on behalf of the state, the Department of Administrative Services is not required to give notice of a forwarding address. A recipient of a special need benefit to cover the cost of a security deposit who agrees the deposit shall be returned to the department pursuant to this section shall be eligible for a subsequent such special need benefit at any time the recipient meets the eligibility criteria for the special need benefit for emergency housing set forth in subsection (a) of section 17b-808.

(P.A. 92-159; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 53, 165; P.A. 00-68, S. 3.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-83q transferred to Sec. 17b-114 in 1995. June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; P.A. 00-68 substituted “Department of Administrative Services” for “Bureau of Collection Services” and “the landlord” for “he”.



Section 17b-114o - Submission of federal TANF expenditure report to legislative committees.

The expenditure report relative to the temporary assistance for needy families block grant required to be submitted by the Commissioner of Social Services to the federal Department of Health and Human Services shall be transmitted to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies within forty-five days of the date of such submission. Such report for the last quarter of the fiscal year shall include the identification of unliquidated obligations either identified in previous quarterly reports for the same fiscal year and claimed before the prior quarterly report or those not yet claimed by the commissioner for the purposes of receiving federal reimbursement. In the event that such report identifies any unliquidated obligations, the commissioner shall notify said committees of the commissioner’s intention concerning the disposition of such unliquidated obligations, which may include establishing or contributing to a reserve account to meet future needs in the temporary family assistance program.

(June Sp. Sess. P.A. 00-2, S. 34, 53; P.A. 01-195, S. 78, 181.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000; P.A. 01-195 made a technical change, effective July 11, 2001.



Section 17b-115 - (Formerly Sec. 17-272). “Town” and “selectmen” defined.

Section 17b-115 is repealed, effective July 1, 1997.

(1949 Rev., S. 2584; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-116 - Liability of town for support; regulations. Restrictive payment system. Disclosure of information or records pertaining to municipal social services departments. Districts for administration of general assistance.

Sections 17b-116 to 17b-116b, inclusive, and 17b-117 are repealed, effective March 1, 2004.

(1949 Rev., S. 2585; 1961, P.A. 345, S. 1; 425, S. 1; P.A. 75-407; P.A. 82-214, S. 4, 6; 82-236, S. 2, 3; P.A. 83-575, S. 1. 10; P.A. 84-168, S. 2; P.A. 86-415, S. 5; P.A. 89-239, S. 1; June Sp. Sess. P.A. 91-8, S. 36, 63; May Sp. Sess. P.A. 92-16, S. 5, 89; P.A. 93-262, S. 1, 87; 93-418, S. 20, 34, 41; P.A. 95-194, S. 7, 15, 33; June 18 Sp. Sess. P.A. 97-2, S. 54, 165; P.A. 99-279, S. 10, 45; P.A. 00-83, S. 2, 5; June Sp. Sess. P.A. 01-9, S. 108, 131; June Sp. Sess. P.A. 00-2, S. 48, 53; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-118b - Restrictions on eligibility for general assistance of persons aged eighteen to twenty-one living with and as dependents of their parents.

Section 17b-118b is repealed, effective October 1, 2004.

(P.A. 95-194, S. 17, 33; P.A. 04-76, S. 59.)



Section 17b-120 and 17b-121 - (Formerly Secs. 17-273d and 17-274a). Emergency shelter services for general assistance recipients. Regulations on medical treatment.

Sections 17b-120 and 17b-121 are repealed, effective March 1, 2004.

(P.A. 83-532, S. 2, 3; 83-575, S. 3, 10; P.A. 84-159, S. 1; May Sp. Sess. P.A. 92-16, S. 7, 89; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-122 - (Formerly Sec. 17-277). Reimbursement by paupers.

When any person has been supported, in whole or in part, by any town, such person shall be liable to pay for such support the cost of such support or a reasonable amount thereof and, on his failure so to do, his executor, administrator or conservator shall be so liable, if he has sufficient assets in his hands belonging to the estate of such person; and such amount may be recovered in a civil action, and the statute of limitations shall not be pleaded therein.

(1949 Rev., S. 2588; 1953, S. 1426d; 1961, P.A. 425, S. 2.)

History: 1961 act deleted provision for town selectmen being overseers of the poor; Sec. 17-277 transferred to Sec. 17b-122 in 1995.

See Sec. 17b-128 re town’s claim against proceeds of cause of action.

See Sec. 17b-132 re sale of property of deceased person whom town has supported.

Selectmen have power to settle an account for supplies to pauper and such settlement is evidence of pauper’s settlement. 29 C. 113. Powers of selectmen to restrain pauper. 34 C. 132; 71 C. 724. They cannot collect and discharge debts of paupers. 38 C. 191. One selectman has no power to submit question of settlement to arbitration. 54 C. 34.



Section 17b-123 - (Formerly Sec. 17-278). Request for support. Application review process. Notification by applicant of change in circumstances.

Section 17b-123 is repealed, effective March 1, 2004.

(1949 Rev., S. 2589; 1959, P.A. 603; P.A. 76-301, S. 1; P.A. 77-614, S. 608, 610; P.A. 83-575, S. 5, 10; P.A. 84-49; P.A. 85-63; May Sp. Sess. P.A. 92-16, S. 9, 89; P.A. 93-262, S. 1, 87; P.A. 95-194, S. 10, 33; June 18 Sp. Sess. P.A. 97-2, S. 57, 165; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-124 - (Formerly Sec. 17-279). Disclosure by person controlling property.

(a) Each person having in his possession or control any property of any person applying for or receiving such support, or being indebted to him, or having knowledge of any property or income, including wages, belonging to him, and any officer having control of the books and accounts of any corporation which has possession or control of any property or income, including wages, belonging to any person applying for or receiving such support or is indebted to him, shall, upon presentation by such selectmen or any of them or their attorney of a certificate signed by them or him stating that such person has applied for or is receiving support from the town, make full disclosure to such selectmen or attorney as to any such property or income, including wages, or indebtedness. Any person who violates any provision of this section shall be fined not more than one hundred dollars and shall pay just damages to the town injured thereby.

(b) Each person having in his possession or control any property of any person for whom an application has been filed for medical assistance under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, or being indebted to him, or having knowledge of any property or income, including wages, belonging to him, or having knowledge of any other information relevant to such person’s eligibility for such assistance, and any officer having control of the books and accounts of any corporation which has possession or control of any property or income, including wages, belonging to any such person, or is indebted to him, or having knowledge of such information, shall, upon presentation by a medical provider or its attorney of a signed certificate stating that an application signed by such person has been made for medical assistance, make full disclosure to such provider as to any such property or income, including wages or indebtedness or such other information relevant to such person’s eligibility. Any person who violates any provision of this section shall be fined not more than one hundred dollars and shall pay just damages to the provider injured thereby.

(1949 Rev., S. 2590; P.A. 88-156, S. 16; May Sp. Sess. P.A. 92-16, S. 23, 89; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 46.)

History: P.A. 88-156 added income, including wages, to what constitutes property; May Sp. Sess. P.A. 92-16 added Subsec. (b) re disclosure by person controlling property of person who has applied for medical assistance under this chapter; Sec. 17-279 transferred to Sec. 17b-124 in 1995; (Revisor’s note: The references in Subsec. (b) to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 amended Subsec. (b) by deleting references to Secs. 17b-118b and 17b-221 that were repealed by the same act.

See Sec. 36a-42 re requirement that a financial institution disclose financial records in response to a certificate issued by a medical provider or its attorney under Subsec. (b) of this section.



Section 17b-125 - (Formerly Sec. 17-280). Eligibility for town relief of owner of real property.

(a) No resident of a town shall be deemed to be ineligible to receive relief from such town by reason of having an interest in real property, provided such real property (1) is maintained as such resident’s primary home, or (2) would not be counted in determining eligibility for assistance under the state supplement program, medical assistance program, temporary family assistance program or supplemental nutrition assistance program, and provided such resident shall deliver to such town, through its board of selectmen, an agreement executed and acknowledged in the form and manner required for the transfer of an interest in real property to reimburse such town for all amounts so paid to such resident or expended by such town on his behalf for maintenance, care or support, with interest at the rate of four per cent per annum. Such agreement shall describe by metes and bounds, and by street number and lot number, if any, the real property in which such beneficiary has an interest and shall be recorded in the land records of the town or towns in which such real property is located, and shall constitute a lien on such real property which may, at any time during which such amounts remain unpaid, be foreclosed in an action brought by such town in a court of competent jurisdiction, and such lien shall have precedence over all subsequently recorded encumbrances, except tax liens or other municipal liens of such towns. Such lien shall be released by such town by its board of selectmen upon payment of the amount, plus interest, by it secured. The board of selectmen of such town is authorized to adjust, remit or cancel, in whole or in part, any interest accruing under such lien, provided such procedure shall be deemed necessary and beneficial to such town by such selectmen and shall be so voted at a meeting of such selectmen and a record of such vote entered in the minutes of the meetings of such board. Such board of selectmen is also authorized to release such lien without payment of the amount secured thereby, in whole or in part, provided such procedure shall be deemed necessary and beneficial to the town by such selectmen and shall be so voted at a meeting of such selectmen and a record of such vote entered in the minutes of the meetings of such board. Upon the sale, after foreclosure, of such real estate, or any part thereof, and after complete satisfaction to such town of the amount secured by such lien, plus interest, together with all costs and expenses, any balance remaining shall be paid over by such selectmen to such resident or, if he is deceased, to his estate. The board of selectmen of such town is authorized to execute, on behalf of the town, all releases, deeds and other instruments necessary to carry out the provisions of this section. Upon written request therefor, the selectmen shall forthwith issue to the applicant a statement of the amount due to be paid to cancel such lien. No such lien shall be valid and enforceable after the expiration of forty years from the date it was recorded.

(b) Any lien created pursuant to the provisions of subsection (a) of this section after October 1, 1964, shall continue to be valid and enforceable notwithstanding the expiration of fifteen years from the date it was recorded.

(1949 Rev., S. 2591; 1957, P.A. 161; P.A. 79-26; May Sp. Sess. P.A. 92-16, S. 10, 89; P.A. 93-418, S. 10, 41; June 18 Sp. Sess. P.A. 97-2, S. 58, 165; P.A. 09-9, S. 25; P.A. 10-32, S. 64.)

History: P.A. 79-26 raised limitation on lien’s validity from 15 to 40 years and added Subsec. (b); May Sp. Sess. P.A. 92-16 added Subsec. (a)(1) and (2) re limitations on eligibility of person having an interest in real property; P.A. 93-418 made a technical correction, effective July 1, 1993; Sec. 17-280 transferred to Sec. 17b-125 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 09-9 amended Subsec. (a) by replacing “food stamps” with “supplemental nutrition assistance” and making a technical change, effective May 4, 2009; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 17b-126 - (Formerly Sec. 17-281). Lien against real property.

If any person receiving such aid neglects or refuses to sign such agreement, the selectmen are authorized to file a lien against such property, or against the real property of any legally liable relative of any person receiving aid or support under sections 17b-194, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, to secure the disbursements of such town made prior to filing such lien and any disbursements thereafter made, and such lien from the time of filing shall have the same force and effect and may be foreclosed in the same manner as any agreement provided for in section 17b-125.

(1949 Rev., S. 2592; June Sp. Sess. P.A. 91-8, S. 39, 63; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 48.)

History: June Sp. Sess. P.A. 91-8 amended section to authorize a lien against property owned by a legally liable relative of a person receiving aid or support; Sec. 17-281 transferred to Sec. 17b-126 in 1995; (Revisor’s note: The references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted reference to Sec. 17b-221 that was repealed by the same act.



Section 17b-127 - (Formerly Sec. 17-282). General assistance fraud. Penalty. Forfeiture of privileges of participation in program. Termination upon conviction. Readmission.

(a) No vendor of goods or services sold to or performed for any beneficiary of assistance under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-194 to 17b-197, inclusive, 17b-263, and 17b-689b shall, with intent to defraud, present for payment any false claim for goods or services performed, or accept payment for goods or services performed, which exceeds the amounts due for goods or services performed.

(b) Any person or vendor who defrauds or assists in defrauding any town as to the support of its paupers, or deceives the selectmen thereof in obtaining support for any person not entitled to the same, or is found in violation of subsection (a) of this section, shall be subject to (1) the penalties for larceny under sections 53a-122 to 53a-125b, inclusive, depending on the amount involved and (2) repayment to a town for the defrauded amount. In addition, any such person or vendor shall be subject to forfeiture of privileges of participation in the program provided under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-194 to 17b-197, inclusive, 17b-263, and 17b-689b. Any person or vendor who is convicted of violating this section shall be terminated from participation in such program, effective upon conviction. No vendor so terminated shall be readmitted to such program.

(c) Any person who defrauds the town to obtain any monetary award to which such person is not entitled, assists another person in so defrauding the town or with intent to defraud, or violates any other provision of sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, shall be subject to the penalties for larceny under sections 53a-122 and 53a-123, depending on the amount involved. Any person convicted of violating this section shall be terminated from participation in the program for a period of at least one year.

(1949 Rev., S. 2593; P.A. 76-301, S. 2; P.A. 84-464, S. 1; 84-471, S. 1, 3; May Sp. Sess. P.A. 92-16, S. 12, 89; P.A. 95-194, S. 21, 33; 95-351, S. 6, 30; P.A. 96-169, S. 10; P.A. 02-89, S. 30; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 49.)

History: P.A. 76-301 increased maximum fine from $500 to $1,000; P.A. 84-464 added Subsec. (a) on vendor fraud and made the existing section Subsec. (b), specifying that vendors are subject to the penalty and adding the language on forfeiture of privileges of participation, termination effective upon conviction and readmission; P.A. 84-471 replaced fine of not more than $1,000 or imprisonment of not more than one year or both, with reference to penalties for larceny under Secs. 53a-122 to 53a-125b, inclusive, depending on amount involved; May Sp. Sess. P.A. 92-16 amended Subsec. (b) by deleting provision for hearing prior to forfeiture of participation in program and added Subsec. (b) re person who defrauds the town to obtain monetary award to which he is not entitled; Sec. 17-282 transferred to Sec. 17b-127 in 1995; P.A. 95-194 added Subsec. (b)(2) providing for repayment to a town for the defrauded amount, effective July 1, 1995; P.A. 95-351 required that a person found in violation of Subsec. (a) be subject to both Subdivs. (1) and (2), effective July 1, 1995; P.A. 96-169 amended Subsec. (b) to delete a reference to a three-year prohibition for a vendor terminated from participation in such program being readmitted to such program, thereby prohibiting him from being readmitted; (Revisor’s note: The references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive”, were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689 and 17b-689b” or “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); P.A. 02-89 amended Subsecs.(a) and (b) to replace references to Sec. 17b-133 with references to Sec. 17b-132, reflecting the repeal of Sec. 17b-133 by the same public act, and amended Subsec. (c) to make a technical change for purposes of gender neutrality; June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 amended Subsec. (c) by deleting references to Secs. 17b-118b and 17b-221 that were repealed by the same act (Revisor’s note: In 2005, references to repealed Sec. 17b-118b were deleted editorially by the Revisors in Subsecs. (a) and (b)).

Cited. 209 C. 801; 213 C. 233.

Cited. 14 CA 272.



Section 17b-128 - (Formerly Sec. 17-283). Reimbursement of towns or municipalities for relief. Recovery of overpayments.

(a) Any person who receives relief from any town or municipality of this state shall be liable to reimburse such town or municipality for any moneys or relief received. Section 52-576 shall not be a bar to a recovery under this section.

(b) Any town that overpays a person receiving financial assistance under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, shall recover such overpayment from such person’s ongoing assistance. The amount of such recovery shall not exceed ten per cent of such person’s ongoing benefit in any month.

(1949 Rev., S. 642; May Sp. Sess. P.A. 92-16, S. 13, 89; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 50.)

History: May Sp. Sess. P.A. 92-16 added Subsec. (b) re recovery of overpayments; Sec. 17-283 transferred to Sec. 17b-128 in 1995 (Revisor’s note: The references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive”, were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 amended Subsec. (b) by deleting references to Secs. 17b-118b and 17b-221 that were repealed by the same act.

See Sec. 17b-122 re reimbursement of town by pauper.



Section 17b-129 - (Formerly Sec. 17-283a). Town’s claim against proceeds of cause of action. Assignment of interest in estate to the town. Limitation.

(a) If any beneficiary of aid under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, has a cause of action, a town that provided aid to such beneficiary shall have a claim against the proceeds of such cause of action for the amount of such aid or fifty per cent of the proceeds received by such beneficiary after payment of all expenses connected with the cause of action, whichever is less, which shall have priority over all other unsecured claims and unrecorded encumbrances. Such claim shall be a lien, subordinate to any interest the state may possess under section 17b-94, against the proceeds from such cause of action, for the amount established in accordance with this section, and such lien shall have priority over all other claims except attorney’s fees for such causes of action, expenses of suit, costs of hospitalization connected with the cause of action by whomever paid, over and above hospital insurance or other such benefits, and, for such period of hospitalization as was not paid for by the town, physician’s fees for services during any such period as are connected with the cause of action over and above medical insurance or other such benefits. Where the state also has a claim against the proceeds of such cause of action under section 17b-94, the total amount of the claims by the state under said section and the town under this subsection shall not exceed fifty per cent of the proceeds received by the recipient after the allowable expenses and the town’s claim shall be reduced accordingly. The proceeds of such causes of action shall be assignable to the town for payment of such lien irrespective of any other provision of law except section 17b-94. Upon presentation to the attorney for the beneficiary of an assignment of such proceeds executed by the beneficiary or his conservator or guardian, such assignment shall constitute an irrevocable direction to the attorney to pay the town in accordance with its terms.

(b) In the case of an inheritance of an estate by a beneficiary of aid under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, fifty per cent of the assets of the estate payable to the beneficiary or the amount of such assets equal to the amount of assistance paid, whichever is less, shall be assignable to the town. Where the state also has an assignment of such assets under section 17b-94, the total amount of the claims of the state under said section and the town under this subsection shall not exceed fifty per cent of the assets of the estate payable to the beneficiary and the town’s assigned share shall be reduced accordingly. The Court of Probate shall accept any such assignment executed by the beneficiary and filed by the town with the court prior to the distribution of such inheritance, and to the extent of such inheritance not already distributed, the court shall order distribution in accordance therewith. If the town receives any assets of an estate pursuant to any such assignment, the town shall be subject to the same duties and liabilities concerning such assigned assets as the beneficiary.

(c) No claim shall be made, or lien applied, against any payment made pursuant to chapter 135, any payment made pursuant to section 47-88d or 47-287, any moneys received as a settlement or award in a housing or employment or public accommodation discrimination case, any court-ordered retroactive rent abatement, including any made pursuant to subsection (e) of section 47a-14h, or section 47a-4a, 47a-5 or 47a-57, or any security deposit refund pursuant to subsection (d) of section 47a-21 paid to a beneficiary of assistance under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive.

(P.A. 77-378; P.A. 81-69, S. 1, 2; P.A. 85-277; P.A. 88-131; P.A. 91-225; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 51; P.A. 07-44, S. 2; P.A. 08-45, S. 2.)

History: P.A. 81-69 removed the limitation that the town’s claim against the proceeds of a cause of action be for only the “nonreimbursable” amount paid to beneficiary; P.A. 85-277 added option of claim for 50% of proceeds received by beneficiary after payment of expenses if less than the amount of aid and added Subsec. (b) re assignment of estate assets to town; P.A. 88-131 limited the amount a town and the state may claim of the proceeds of a cause of action received by a recipient in Subsec. (a) and limited the amount a town and the state may claim re the assignment of interest of a beneficiary in an estate in Subsec. (b); P.A. 91-225 added Subsec. (c) re prohibition on claims made or liens applied against certain payments to beneficiaries; Sec. 17-283a transferred to Sec. 17b-129 in 1995; (Revisor’s note: The references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 amended Subsecs. (a) to (c), inclusive, by deleting references to Secs. 17b-118b and 17b-221 that were repealed by the same act; P.A. 07-44 amended Subsec. (c) by adding “any moneys received as a settlement or award in a housing or discrimination case”, effective July 1, 2007; P.A. 08-45 amended Subsec. (c) by exempting moneys received as settlement or award in public accommodation discrimination case from town’s claim against proceeds of a cause of action.



Section 17b-130 - (Formerly Sec. 17-284). Claims for supplies or assistance furnished to pauper.

No individual shall have any claim against a town for supplies or assistance furnished to a pauper against the express directions of the selectmen and no individual, except a medical provider, shall have any such claim before he has given notice of the condition of such pauper to one of the selectmen of the town where the pauper resides.

(1949 Rev., S. 2594; 1971, P.A. 232; P.A. 83-575, S. 6, 10.)

History: 1971 act deleted provision placing paupers under control of selectmen; P.A. 83-575 added the exception for a medical provider, effective April 1, 1984; Sec. 17-284 transferred to Sec. 17b-130 in 1995.

No recovery from town for support of person if such person has property. 4 C. 553; 5 C. 244; 34 C. 264; 68 C. 139. Notice to selectmen of the town where the pauper resides is indispensable. 6 C. 72. What constitutes “notice”. 18 C. 189; 43 C. 53; 112 C. 406. Selectmen not necessarily confined in the exercise of their powers to the limits of their own towns. 71 C. 724. Disclaimer by town to hospital fell short of express direction not to furnish aid. 112 C. 407. Cited. 139 C. 472; 146 C. 686; 149 C. 219.

Compliance with notice provisions of section is condition precedent to right of physician or hospital to recover against town for services rendered to resident thereof unable to pay for such services. 33 CS 765.



Section 17b-131 - (Formerly Sec. 17-286). Funeral and burial allowance for indigent persons or beneficiaries under the state-administered general assistance program. Reductions.

When a person in any town, or sent from such town to any licensed institution or state humane institution, dies or is found dead therein and does not leave sufficient estate or has no legally liable relative able to pay the cost of a proper funeral and burial, or upon the death of any beneficiary under the state-administered general assistance program, the Commissioner of Social Services shall give to such person a proper funeral and burial, and shall pay a sum not exceeding one thousand eight hundred dollars as an allowance toward the funeral expenses of such deceased, said sum to be paid, upon submission of a proper bill, to the funeral director, cemetery or crematory, as the case may be. Such payment for funeral and burial expenses shall be reduced by (1) the amount in any revocable or irrevocable funeral fund, (2) any prepaid funeral contract, (3) the face value of any life insurance policy owned by the decedent, and (4) contributions in excess of two thousand eight hundred dollars toward such funeral and burial expenses from all other sources including friends, relatives and all other persons, organizations, veterans’ and other benefit programs and other agencies.

(1949 Rev., S. 2596; 1949, S. 543b; 1953, 1955, S. 1428d; 1963, P.A. 438, S. 8; February, 1965, P.A. 625, S. 7; 1967, P.A. 151, S. 7; 1969, P.A. 730, S. 38; 1971, P.A. 691; 1972, P.A. 154, S. 2; P.A. 77-604, S. 11, 84; P.A. 78-337, S. 9, 11; P.A. 86-290, S. 4, 10; June Sp. Sess. P.A. 91-8, S. 40, 63; P.A. 95-194, S. 11, 33; P.A. 96-209, S. 3; June 30 Sp. Sess. P.A. 03-3, S. 48; P.A. 04-16, S. 4; P.A. 06-188, S. 18.)

History: 1963 act raised funeral expenses from $150 to $200 and total expense from $300 to $400; 1965 act raised total burial expense to $450; 1967 act raised total burial expense to $500, substituted a “proper” for a “decent” burial and deleted casket description; 1969 act increased funeral expense limit to $250 and total expense limit to $600; 1971 act deleted reference to reimbursement from other towns; 1972 act replaced specific dollar limits on funeral and burial lot costs with reference to “the sum established” under Sec. 17-82n; P.A. 77-604 replaced incorrect reference to Sec. 17-82n with reference to Sec. 17-82q; P.A. 78-337 lumped funeral and burial expenses together with reference to Sec. 17-82q; P.A. 86-290 substituted reference to Sec. 17-81i for reference to Sec. 17-82q; June Sp. Sess. P.A. 91-8 amended section to reduce the expenses paid by the town for funeral and burial by the amount of any contributions, entitlements or benefit programs; Sec. 17-286 transferred to Sec. 17b-131 in 1995; P.A. 95-194 changed the maximum allowance towards funeral expenses that a selectman or public official may pay from “the amount established under 17b-84” to $1,200 and amended Subdiv. (4) by lowering the amount of contributions from all other sources from $3,600 to $2,000, effective July 1, 1995; P.A. 96-209 amended Subdiv. (4) by increasing amount of exempted contributions from $2,000 to $2,800; June 30 Sp. Sess. P.A. 03-3 substituted “chief executive officer” for “selectmen, or the public official charged with the administration of general assistance” re person responsible for giving a proper funeral and burial, changed “may” to “shall” re payment of sum not exceeding $1,200 toward funeral expenses, deleted “On and after October 1, 1991”, provided that “The Commissioner of Social Services shall reimburse such town for such burial”, deleted provision treating burial expenses as general assistance expenditure and deleted provision imposing $25 fine on any person burying or causing to be buried any person in violation of section, effective August 20, 2003; P.A. 04-16 replaced reference to “chief executive officer of such town” with reference to “Commissioner of Social Services” re person responsible for giving proper funeral and burial and deleted provision re commissioner reimbursing town for burial expenses; P.A. 06-188 increased maximum funeral and burial allowance from $1,200 to $1,800 and provided that such allowance is payable “upon the death of any beneficiary under the state-administered general assistance program”, effective July 1, 2006.

Cited. 119 C. 151.



Section 17b-132 - (Formerly Sec. 17-288). When property of deceased person whom town has supported may be sold.

When any person supported at the expense of any town dies, leaving personal estate not exceeding fifty dollars in value, the selectmen of such town may sell it for the use of such town, unless some person interested in such estate takes out administration thereon within ninety days after such death.

(1949 Rev., S. 2598.)

History: Sec. 17-288 transferred to Sec. 17b-132 in 1995.



Section 17b-133 - (Formerly Sec. 17-289). Establishment of almshouses; removal of mentally ill persons.

Section 17b-133 is repealed, effective October 1, 2002.

(1949 Rev., S. 2599; 1955, S. 1431d; 1961, P.A. 517, S. 54; P.A. 02-89, S. 90.)



Section 17b-134 and 17b-135 - (Formerly Secs. 17-292 and 17-292i). Reimbursement of towns; liability of pharmaceutical manufacturers for rebates. Reimbursement of municipalities for general assistance.

Sections 17b-134 and 17b-135 are repealed, effective March 1, 2004.

(1949 Rev., 2603; 1953, S. 1434d; 1957, P.A. 202, S. 1; 1959, P.A. 35; 572, S. 3; 1961, P.A. 321; 425, S. 3; 517, S. 122; 1963, P.A. 68; 1967, P.A. 566, S. 1; 1972, P.A. 128, S. 1; P.A. 75-420, S. 4, 6; P.A. 76-301, S. 3; 76-356; 76-435, S. 28, 82; P.A. 77-614, S. 19, 608, 610; P.A. 80-395, S. 3, 7; P.A. 81-214, S. 3; 81-449, S. 8, 11; P.A. 82-147, S. 3, 4; 82-214, S. 5, 6; P.A. 83-575, S. 8, 10; 83-587, S. 33, 96; P.A. 84-223, S. 1; P.A. 85-66, S. 1; 85-564, S. 6, 12; P.A. 86-415, S. 7; P.A. 88-317, S. 73, 107; P.A. 89-187, S. 1, 2; P.A. 91-235; June Sp. Sess. P.A. 91-8, S. 41, 42, 63; May Sp. Sess. P.A. 92-16, S. 14, 68, 89; P.A. 93-262, S. 1, 87; 93-395, S. 2; 93-418, S. 11, 13, 41; P.A. 94-127, S. 1, 2; P.A. 94-213, S. 6; May 25 Sp. Sess. P.A. 94-1, S. 72, 130; P.A. 95-194, S. 12, 23, 29, 33; 95-351, S. 5, 20, 30; June 18 Sp. Sess. P.A. 97-2, S. 59, 60, 165; P.A. 98-239, S. 20, 35; June Sp. Sess. P.A. 00-2, S. 43, 53; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-136 - (Formerly Sec. 17-293). Interstate transportation. Admission to state mental hospital.

(a) The Commissioner of Social Services is authorized to enter into reciprocal agreements with other states regarding the interstate transportation of poor and indigent persons and to arrange with the selectmen and institutional authorities for the acceptance and support of persons receiving public aid in other states in accordance with the terms of such reciprocal agreements.

(b) If such poor or indigent person is mentally ill, the superintendent or director of any state-operated facility as defined in section 17a-458 is authorized to admit and hold such person in accordance with the provisions of section 17a-502, except that the certificate required may be signed by a physician licensed in the sending state or may be signed by a commissioned medical officer of the United States armed forces or Public Health Service acting in the performance of his official duties. The superintendent or director may make application for the commitment of such person in the court of probate having jurisdiction in the town where such hospital is located and the Commissioner of Administrative Services shall collect, from the person or persons liable for his support, the amount expended for the support and benefit of such person in the manner provided in section 17b-223.

(1949 Rev., S. 2604; 1949, S. 1436d; 1949, 1955, S. 1438d; 1949, June, 1955, S. 1439d; 1959, P.A. 215; 1967, P.A. 314, S. 7; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 70, 608, 610; P.A. 81-93, S. 1, 2; P.A. 93-262, S. 1, 87.)

History: 1959 act provided that mental health commissioner rather than welfare commissioner institute commitment proceedings and deleted requirement they be recommended by person in charge of state hospital; 1967 act substituted commissioner of finance and control for welfare commissioner as the collecting agent in Subsec. (b); P.A. 75-420 generally replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, replaced commissioner of social services with commissioner of income maintenance; P.A. 81-93 amended Subsec. (b) to conform the process for the commitment of mentally ill persons transported from another state to the process provided in Sec. 17-183 for the commitment of persons under an emergency certificate, except that the required certificate may be signed by a physician in the sending state, and transferred responsibility for the initiation of commitment proceedings from the commissioner of mental health to the superintendent or director of the facility; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-293 transferred to Sec. 17b-136 in 1995.

Cited. 149 C. 223.



Section 17b-137 - (Formerly Sec. 17-303). Disclosure of property of recipients of state aid, care or child support enforcement services. Disclosure of property of persons liable to support recipients or subject to IV-D support case investigation. Access to records. Automated data match system. High-volume automated administrative enforcement.

(a)(1)(A) Any person who has in his possession or control any property of any person applying for or presently or formerly receiving aid or care or child support enforcement services, as defined in subdivision (2) of subsection (b) of section 46b-231, from the state or who is indebted to such applicant or recipient or has knowledge of any insurance, including health insurance or property currently or formerly belonging to him, or information pertaining to eligibility for such aid or care or services, and any officer who has control of the books and accounts of any corporation which has possession or control of any property belonging to any person applying for or receiving such aid or care or services or who is indebted to him, or has knowledge of any insurance, including health insurance or any person having in his employ any such person, shall, upon presentation by the Commissioner of Social Services, or the Commissioner of Administrative Services, or the Commissioner of Emergency Services and Public Protection, or a support enforcement officer of the Superior Court, or any person deputized by any of them, of a certificate, signed by him, stating that such applicant, recipient or employee has applied for or is receiving or has received such aid or care or services from the state, make full disclosure to such commissioner, such officer or such deputy of any such property, insurance, wages, indebtedness or information. Notwithstanding the provisions of this subparagraph, any health insurer, including a self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, health care center, pharmacy benefit manager, dental benefit manager, third-party administrator or other party that is, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, which may or may not be financially at risk for the cost of a health care item or service, shall, upon request of the Commissioner of Social Services, or the commissioner’s designee, provide any and all information in a manner and format prescribed by the commissioner, or the commissioner’s designee, to identify, determine or establish third-party coverage, including all information necessary to determine during what period a person, his or her spouse or his or her dependents may be, or may have been, covered by a health insurer and the nature of the coverage that is or was provided by the health insurer, including the name, address, date of birth, Social Security number, identifying number of the plan, plan type, types of covered services, effective dates of coverage and termination date for the policy holder. Such information shall be provided by such health insurer to the Commissioner of Social Services or the commissioner’s designee not later than ninety days after the commissioner or the designee’s initial request, and not less frequently than monthly thereafter. Such information shall also be provided by such health insurer to all third-party administrators, pharmacy benefit managers, dental benefit managers or other entities with which the health insurer has an arrangement to adjudicate claims for a health care item or service.

(B) At the request of the Commissioner of Social Services, any health insurer, including a self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, health care center, pharmacy benefit manager, dental benefit manager, third-party administrator or other party that is, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, which may or may not be financially at risk for the cost of a health care item or service, shall be required to allow the commissioner, or the commissioner’s designee, to conduct automated data matches to identify insurance coverage for recipients and the parents of recipients who are minors.

(2) (A) Such disclosure may be obtained in like manner of the property, wages or indebtedness of any person who is either: (i) Liable for the support of any such applicant or recipient, including the parents of any child receiving aid or services through the Department of Children and Families, or one adjudged or acknowledged to be the father of an illegitimate child; or (ii) the subject of an investigation in a IV-D support case, as defined in subdivision (13) of subsection (b) of section 46b-231. Any company or officer who has control of the books and accounts of any corporation shall make full disclosure to the IV-D agency, as defined in subdivision (12) of subsection (b) of section 46b-231, or to the support enforcement officer of the Superior Court of any such property, wages or indebtedness in all support cases, including IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231.

(B) The Commissioner of Social Services, the Commissioner of Administrative Services, the Commissioner of Emergency Services and Public Protection or a support enforcement officer of the Superior Court, or any person deputized by any of them, may compel, by subpoena, the attendance and testimony under oath of any person who refuses to disclose in accordance with the provisions of this section, or of any person who is either: (i) Liable for the support of any such applicant or recipient; or (ii) the subject of an investigation in a IV-D support case, as defined in subdivision (13) of subsection (b) of section 46b-231, who refuses to disclose his own financial circumstances, and may so compel the production of books and papers pertaining to such information.

(C) The Commissioner of Social Services may subpoena the financial records of any financial institution concerning property of any person applying for or presently or formerly receiving aid or care from the state or who is indebted to such applicant or recipient. The Commissioner of Social Services may subpoena such records of any parent or parents of any child applying for or presently or formerly receiving assistance under the aid to families with dependent children program, the temporary family assistance program or the state-administered general assistance program.

(D) The commissioner, or a support enforcement officer of the Superior Court, or the person deputized by the commissioner or officer shall set a time and place for any examination under this subdivision, and any person summoned who, without reasonable excuse, fails to appear and testify or to produce such books and papers shall be fined fifty dollars for each such offense.

(b) (1) Notwithstanding any provision of the general statutes, the IV-D agency shall have access, including automated access in the case of records maintained in automated data bases, to information contained in the following:

(A) Records of other state and local government agencies, including: (i) Vital statistics, including records of marriage, birth, death and dissolution of marriage; (ii) state and local tax and revenue records, including information on residence address, employer, income and assets; (iii) records concerning real and titled personal property; (iv) records of occupational and professional licenses and records concerning the ownership and control of corporations, partnerships and other business entities; (v) employment security records; (vi) records of agencies administering public assistance programs; (vii) records of the Department of Motor Vehicles; and (viii) records of the Department of Correction.

(B) Certain records held by private entities with respect to individuals who owe or are owed support, or against or with respect to whom a support order is sought, consisting of: (i) The names and addresses of such individuals and the names and addresses of the employers of such individuals, as appearing in customer records of public utilities, cable television companies, and cellular mobile telephone and other wireless telecommunications service providers, pursuant to a subpoena issued under subsection (a) of this section; and (ii) information, including information on assets and liabilities, on such individuals held by financial institutions.

(2) (A) The IV-D agency shall safeguard all information secured by or made available to it pursuant to subdivision (1) of this subsection and shall not further disclose any such information except in connection with the administration of the title IV-D program.

(B) Any entity that provides access to or discloses any information in accordance with this subsection shall be relieved of any liability to any person for any such provision or disclosure.

(c) (1) The IV-D agency and financial institutions, as defined in section 469A(d)(1) of the Social Security Act, doing business in this state shall enter into agreements to develop and operate a data match system, using automated data exchanges to the maximum extent feasible, in which each such financial institution is required to provide for each calendar quarter the name, record address, Social Security number or other taxpayer identification number and other identifying information for each noncustodial parent who maintains an account at such institution and who owes past-due support, as identified by the IV-D agency by name and Social Security number or other taxpayer identification number. Upon completion of such matches, the commissioner shall reimburse such financial institutions for the reasonable documented costs of conducting the matches. For the purposes of this section, “account” means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account or money-market mutual fund account.

(2) A financial institution shall not be liable to any person for (A) disclosing information to the IV-D agency pursuant to this subsection, (B) encumbering or surrendering any assets held by such institution in response to a notice issued under subsections (d) and (e) of section 52-362d, or (C) any other action taken in good faith to comply with the requirements of subdivision (1) of this subsection.

(d) (1) For the purposes of this subsection, “high-volume automated administrative enforcement” means the identification of assets, through automated data matches with financial institutions and other entities, as provided in this section and required by federal law, and the seizure of such assets in accordance with subsections (d) and (e) of section 52-362d.

(2) The IV-D agency shall: (A) Use high-volume automated administrative enforcement, as defined in subdivision (1) of this subsection, to the same extent as in intrastate cases; and (B) promptly report the results of such enforcement procedure to the requesting state.

(3) Support Enforcement Services or the IV-D agency may, by electronic or other means, transmit to another state a request for assistance in enforcing support orders administratively, in a manner similar to this subsection, which request shall: (A) Include information that shall enable the state to which the request is transmitted to compare the information about the cases to the information data bases of such state; and (B) constitute a certification by this state (i) of the amount of support under an order the payment of which is in arrears, and (ii) that this state has complied with all procedural due process requirements applicable to each case.

(4) If the IV-D agency provides assistance under this subsection to another state concerning a case, such case shall not be considered transferred to the caseload of the IV-D agency.

(5) The IV-D agency shall maintain records of: (A) The number of requests for assistance received under this subsection; (B) the number of cases for which such agency collected support in response to such requests; and (C) the amount of such collected support.

(1949 Rev., S. 2621; 1951, 1953, S. 1453d; 1961, P.A. 262; 1967, P.A. 314, S. 8; 1971, P.A. 780; P.A. 73-18; P.A. 74-183, S. 215, 291; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 184, 681; P.A. 77-614, S. 70, 587, 608, 610; P.A. 78-303, S. 85, 128, 136; P.A. 79-220; 79-631, S. 16, 111; P.A. 81-61, S. 4; 81-70; P.A. 83-295, S. 12; P.A. 90-213, S. 18, 56; June Sp. Sess. P.A. 91-8, S. 12, 63; P.A. 93-262, S. 37, 87; June 18 Sp. Sess. P.A. 97-2, S. 61, 165; June 18 Sp. Sess. P.A. 97-7, S. 9, 38; P.A. 99-193, S. 4, 16; P.A. 01-91, S. 2; P.A. 06-149, S. 1; June Sp. Sess. P.A. 07-2, S. 18; June Sp. Sess. P.A. 07-4, S. 120; P.A. 11-51, S. 134; P.A. 12-119, S. 4.)

History: 1961 act applied section to include persons receiving “care” from the state, added requirement for disclosure of “insurance or” property “currently or formerly” owned, added fathers of illegitimate children to those liable and deleted minimum of $10 for fine; 1967 act added the commissioner of finance and control as an enforcing agent for the section; 1971 act included reference to circuit court family relations officers and required disclosure of corporation books and accounts relating to property, wages or indebtedness in support cases; P.A. 73-18 made provisions applicable to persons currently or formerly receiving aid and included parents of children receiving aid under chapter 301 in liability; P.A. 74-183 replaced circuit court with court of common pleas and family relations division with family relations office; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, replaced commissioner of social services with commissioner of income maintenance; P.A. 78-303 included commissioner of public safety as enforcing agency and in subpoena power; P.A. 79-220 included commissioner of human resources in enforcement power and clarified subpoenas to be made by income maintenance and human resources commissioners; P.A. 79-631 made technical correction; P.A. 81-61 deleted the provision that the commissioner of income maintenance may subpoena financial records “under the provisions of sections 36-9j, 36-9k and 36-9l”; P.A. 81-70 specified health insurance as property subject to disclosure; P.A. 83-295 replaced “family relations officer” with “family relations caseworker or support enforcement officer”; P.A. 90-213 deleted provisions relating to the responsibilities of the family relations caseworker; June Sp. Sess. P.A. 91-8 required insurance companies to conduct automated data matches to identify insurance coverage for recipients and parents of minor recipients and authorized reimbursement of companies for expenses of conducting the match; P.A. 93-262 replaced references to commissioners of income maintenance and human resources with commissioner of social services and deleted provision re human resources commissioner’s right to obtain disclosures re assistance cases, effective July 1, 1993; Sec. 17-303 transferred to Sec. 17b-137 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) by adding references to child enforcement support services and IV-D agency and IV-D support cases and added Subsec. (b) re access of IV-D agency to vital statistics, tax and revenue records, assets, real and titled personal property records, records re occupational and professional licenses, records re corporations, employment security, public assistance, motor vehicles and Department of Correction, financial report and provisions re disclosure safeguards and liabilities and added Subsec. (c) re agreement re data match system between IV-D agency and financial institution, effective July 1, 1997; P.A. 99-193 added Subsec. (d) re high-volume automated administrative enforcement, effective June 23, 1999; P.A. 01-91 amended Subsec. (d)(3) by changing “The Support Enforcement Division” to “Support Enforcement Services”; P.A. 06-149 amended Subsec. (a) to insert Subdiv. and Subpara. designators and make provisions of Subdivs. (2)(A) and (B) applicable to any person who is the subject of an investigation in a IV-D support case, amended Subsec. (b)(1)(B) to reference records held by cellular mobile telephone and other wireless telecommunications service providers, and made technical changes in Subsecs. (a) and (b); June Sp. Sess. P.A. 07-2 amended Subsec. (a)(1)(A) by adding provisions re obligation of a health insurer who is legally responsible for payment of a health care item or service to provide information necessary to identify, determine or establish third party health insurance coverage, and amended Subsec. (a)(1)(B) by replacing “insurance companies licensed to do business in Connecticut” with “any health insurer” and provision delineating various entities that are deemed a health insurer, by deleting “when compatible data elements are available” re situations when a health insurer is required to conduct automated data matches, and by providing that any health insurer may be required to allow commissioner a designee to conduct automated data matches, effective July 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (a)(1)(A) by making a technical change, effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; P.A. 12-119 amended Subsec. (a)(1) to make a technical change, add references to third-party administrator re any health insurer, require that information provided to commissioner include date of birth, Social Security number, plan type, types of services, dates of coverage and termination date and add provision re time periods for information to be provided to commissioner in Subpara. (A), and to add reference to third-party administrator re any health insurer and delete references to health insurer conducting and being reimbursed for data matches in Subpara. (B), effective June 15, 2012.

See Sec. 17b-745 re admissibility of evidence obtained under this section.

See Secs. 36a-42 and 36a-43 re disclosure of financial records by banks.



Section 17b-137a - Social Security number to be recorded on license applications, certain documents and death certificate. Confidentiality.

(a) The Social Security number of the applicant shall be recorded on each (1) application for a license, certification or permit to engage in a profession or occupation regulated pursuant to the provisions of title 19a, 20 or 21; (2) application for a commercial driver’s license or commercial driver’s instruction permit completed pursuant to subsection (a) of section 14-44c; and (3) application for a marriage license made under section 46b-25.

(b) The Social Security number of any individual who is subject to a dissolution of marriage decree, dissolution of civil union decree, support order or paternity determination or acknowledgment shall be placed in the records relating to the matter.

(c) The Social Security number of the deceased person shall be recorded on each death certificate completed in accordance with subsection (b) of section 7-62b.

(d) Any Social Security number of any individual on any record or document required pursuant to this section shall not be disclosed except as provided under section 17b-137.

(June 18 Sp. Sess. P.A. 97-7, S. 34, 38; P.A. 05-10, S. 17; P.A. 09-13, S. 15.)

History: June 18 Sp. Sess. P.A. 97-7 effective July 1, 1997; P.A. 05-10 amended Subsec. (a)(3) to apply provisions to an application for a civil union license under Sec. 46b-38hh and amended Subsec. (b) to apply provisions to the number of an individual subject to a dissolution of civil union decree; P.A. 09-13 amended Subsec. (a)(3) to delete reference to application for civil union license under Sec. 46b-38hh, effective October 1, 2010.



Section 17b-138 - (Formerly Sec. 17-304). Conveyance of land by Commissioner of Social Services or his designee or Commissioner of Administrative Services.

Any real estate to which title has been taken by foreclosure, or which has been conveyed to the state in lieu of foreclosure, on a claim of the Department of Social Services or the Commissioner of Administrative Services, may be sold, transferred or conveyed for the state by the Commissioner of Social Services or his designee or the Commissioner of Administrative Services, as the case may be, with the approval of the Attorney General, and either commissioner or the designee of the Commissioner of Social Services may, in the name of the state, execute deeds for such purpose.

(1955, S. 1454d; 1967, P.A. 314, S. 9; P.A. 77-604, S. 12, 84; 77-614, S. 70, 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 83-127; P.A. 93-262, S. 1, 87; 93-435, S. 59, 95.)

History: 1967 act added the commissioner of finance and control; P.A. 77-604 replaced welfare department with department of social services in accordance with provisions of P.A. 75-420; P.A. 77-614 and P.A. 78-303 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, added reference to department of income maintenance, successor agency to department of social services, but retained reference to social services because claims under former agency may still exist; P.A. 83-127 authorized income maintenance commissioner’s designee to sell, transfer or convey real estate for the state and to execute deeds for such purposes; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-435 authorized the Revisors to delete the words “or income maintenance” in the phrase “department of social services or income maintenance”, effective June 28, 1993; Sec. 17-304 transferred to Sec. 17b-138 in 1995.



Section 17b-179 - (Formerly Sec. 17-578). Bureau of Child Support Enforcement. Duties. Determination of parents’ financial liability. Use of unemployment compensation for child support obligations. Recovery of costs. Fees. Electronic funds transfer and debit card access for support payments. Regulations. Annual report to General Assembly re child support enforcement program.

(a) There is created within the Department of Social Services the Bureau of Child Support Enforcement. The bureau shall be administered by a director and shall act as the single and separate organizational unit to coordinate, plan and publish the state child support enforcement plan for the implementation of Title IV-D of the Social Security Act, as amended, as required by federal law and regulations. The bureau shall provide for the development and implementation of all child support services, including the administration of withholding of earnings, in accordance with the provisions of Title IV-D of the Social Security Act, as amended.

(b) (1) The Commissioner of Social Services shall investigate the financial condition of the parent or parents of: (A) Any child applying for or receiving assistance under (i) the temporary family assistance program pursuant to section 17b-112, which may be referred to as “TFA” for the purposes of this section, or (ii) the Medicaid program pursuant to section 17b-261, (B) any child seeking IV-D child support enforcement services pursuant to subdivision (1) of subsection (h) of this section, and (C) any child committed to the care of the Commissioner of Children and Families who is receiving payments in the foster care program and for whom a referral to the Bureau of Child Support Enforcement is made under section 46b-130, and shall determine the financial liability of such parent or parents for the child.

(2) The Bureau of Child Support Enforcement may, upon notice to the obligor and obligee, redirect payments for the support of all such children to either the state of Connecticut or the present custodial party, as their interests may appear, provided neither the obligor nor the obligee objects in writing within ten business days from the mailing date of such notice. Any such notice shall be sent by first class mail to the most recent address of such obligor and obligee, as recorded in the state case registry pursuant to section 46b-218, and a copy of such notice shall be filed with the court or family support magistrate if both the obligor and obligee fail to object to the redirected payments within ten business days from the mailing date of such notice. All payments shall be distributed as required by Title IV-D of the Social Security Act.

(3) Notwithstanding subdivision (2) of this subsection or subparagraph (F) of subdivision (1) of subsection (u) of section 46b-231, the Bureau of Child Support Enforcement or a support enforcement agency under cooperative agreement with the Bureau of Child Support Enforcement shall redirect payments for the support of children described in subparagraphs (A)(i) and (C) of subdivision (1) of this subsection to the state of Connecticut effective on the date of the assistance grant. Upon such redirection, the Bureau of Child Support Enforcement or support enforcement agency shall notify the obligor and obligee as described in subdivision (2) of this subsection if assistance is being received by a new custodial party on behalf of such child and, if an objection to redirection is received in accordance with said subdivision (2), shall refund to the obligee of the support order any money retained by the state during the period of redirection that is due such obligee.

(c) The Bureau of Child Support Enforcement shall enter into cooperative agreements with appropriate officials of the Judicial Branch and law enforcement officials to assist in administering the child support enforcement plan and with respect to other matters of common concern in the area of child support enforcement. Officers of the Judicial Branch and law enforcement officials authorized and required to enter into cooperative agreements with the Bureau of Child Support Enforcement include, but are not limited to, officials of the Superior Court and the office of the Attorney General. Such cooperative agreements shall contain performance standards to address the mandatory provisions of both state and federal laws and federal regulations concerning child support.

(d) The Bureau of Child Support Enforcement shall have authority to determine on a periodic basis whether any individuals who owe child support obligations are receiving unemployment compensation. In IV-D cases, the bureau may authorize the collection of any such obligations owed by an individual receiving unemployment compensation through an agreement with the individual or a court order pursuant to section 52-362, under which a portion of the individual’s unemployment compensation is withheld and forwarded to the state acting by and through the IV-D agency. As used in this section, “unemployment compensation” means any compensation payable under chapter 567, including amounts payable by the administrator of the unemployment compensation law pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment.

(e) The Bureau of Child Support Enforcement shall enter into purchase of service agreements with other state officials, departments and agencies which do not have judicial or law enforcement authority, including, but not limited to, the Commissioner of Administrative Services, to assist in administering the child support enforcement plan. The Bureau of Child Support Enforcement shall have authority to enter into such agreements with the Labor Commissioner and to withhold unemployment compensation pursuant to subsection (d) of this section and section 31-227.

(f) The Bureau of Child Support Enforcement shall have the sole responsibility to make referrals to the federal Parent Locator Service established pursuant to 88 Stat. 2353 (1975), 42 USC 653, as amended, for the purpose of locating deserting parents.

(g) The Bureau of Child Support Enforcement shall have the sole responsibility to make recommendations to the Governor and the General Assembly for needed program legislation to ensure implementation of Title IV-D of the Social Security Act, as amended.

(h) (1) The Bureau of Child Support Enforcement shall provide, or arrange to provide through one or more of the state officials, departments and agencies, the same services for obtaining and enforcing child support orders in cases in which children are not beneficiaries of TFA, Medicaid or foster care as in cases where children are the beneficiaries of TFA, Medicaid or foster care. Such services shall also be made available to residents of other states on the same terms as to residents of this state. Support services in cases other than TFA, Medicaid or foster care will be provided upon application to the Bureau of Child Support Enforcement by the person seeking to enforce a child support obligation and the payment of an application fee, pursuant to the provisions of subsection (i) of this section.

(2) In addition to the application fee, the Bureau of Child Support Enforcement may assess costs incurred for the establishment, enforcement or modification of a support order in cases other than TFA, Medicaid or foster care. Such assessment shall be based on a fee schedule adopted by the Department of Social Services pursuant to chapter 54. The fee schedule to be charged in such cases shall be made available to any individual upon request. The Bureau of Child Support Enforcement shall adopt procedures for the notification of Superior Court judges and family support magistrates when a fee has been assessed upon an obligee for support services and a Superior Court judge or a family support magistrate shall order the obligor to pay any such assessment to the Bureau of Child Support Enforcement. In cases where such order is not entered, the obligee shall pay an amount based on a sliding scale not to exceed the obligee’s ability to pay. The Department of Social Services shall adopt such sliding scale pursuant to chapter 54.

(3) The Bureau of Child Support Enforcement shall also, in the case of an individual who never received temporary assistance for needy families and for whom the state has collected at least five hundred dollars of support in a one-year period, impose an annual fee of twenty-five dollars for each case in which services are furnished. The annual fee shall be (A) retained by the state from the support collected on behalf of the individual, but not from the first five hundred dollars collected, (B) paid by the individual applying for the services, (C) recovered from the noncustodial parent, or (D) paid by the state.

(i) In child support cases other than TFA, Medicaid or foster care, the state shall impose an application fee in an amount necessary to comply with federal law and regulations under Title IV-D of the Social Security Act, which fee shall be paid by the state. The amount of such fee shall be established by regulations adopted, in accordance with the provisions of chapter 54, by the Commissioner of Social Services and shall not exceed twenty-five dollars or such higher or lower amount as the Secretary of the Department of Health and Human Services may determine to be appropriate for any fiscal year to reflect increases or decreases in administrative costs. The court in which a child support obligation is sought to be enforced may order the obligor to reimburse the state for such application fee. Recipients of TFA, Medicaid or foster care whose eligibility for aid is terminated shall be entitled to continuation of child support enforcement services without requiring an application or the payment of an application fee.

(j) (1) The Commissioner of Social Services may accept for deposit in the General Fund all allotments of federal funds, and shall conform to federal requirements necessary for the receipt of federal matching grants that are not prohibited by the general statutes, including, but not limited to, distribution of collected support and operation of an automated centralized collection and disbursement unit, which shall be known as the “State Disbursement Unit”.

(2) The commissioner may implement electronic funds transfer for all support payments processed through the State Disbursement Unit. The commissioner may establish a debit account at a financial institution, as defined in section 469A(d)(1) of the Social Security Act, for any recipient of support payments whose support payments are processed through the State Disbursement Unit and who does not establish and designate an account for the receipt of such payments by electronic funds transfer. Deposits to such account shall be limited to such support payments and accessible solely by means of a debit card that may be used to make purchases at participating retail outlets and obtain cash at automated teller machines. Any fees incurred for the use of such debit card, other than fees prohibited by this subsection or by agreement between the commissioner and the financial institution implementing the debit account, shall be the sole responsibility of the recipient of support payments for whom such account was established.

(3) No debit card system authorized under subdivision (2) of this subsection shall be implemented, and no contract to implement such system may be entered into by the commissioner, unless such system or contract provides that the financial institution holding the debit account: (A) Imposes no charges to recipients of support payments for use of the debit card at (i) a point of sale terminal, or (ii) an automated teller machine, including an automated teller machine outside of the financial institution’s network, for withdrawals from the account up to the maximum number of withdrawals specified in such contract; (B) assures the availability of a substantial number of in-network automated teller machines in all regions of the state in accordance with subparagraph (A) of this subdivision; (C) provides the recipient, without fee: (i) An adequate mechanism for promptly determining on and after the date a deposit is made that a deposit has been received and credited to the recipient’s account, and (ii) account balance information by telephone or on the financial institution’s Internet web site; (D) provides the recipient, without fee, regular written monthly account transaction statements which, at the recipient’s option, may be received by mail or on the financial institution’s Internet web site; (E) provides to recipient accounts the full protections of Regulation E of the Federal Reserve Board, 12 CFR Part 205, as from time to time amended; (F) to the extent that fees are permitted, prohibits the assessment of fees against recipients that are not assessed by the financial institution against other users of debit cards; and (G) provides customer service to recipients in languages other than English.

(4) The commissioner, or the financial institution if such contract so requires, shall provide the recipient with a notice at the initial issuance of the debit card and at least annually thereafter that conforms to the requirements specified in this subdivision and is limited to the type of debit card account authorized by subdivision (2) of this subsection. The notice shall be in plain language and in an easily readable and understandable format and shall identify (A) all service and penalty fees and their amounts; (B) the procedure for reporting and replacing a lost or stolen debit card and the allocation of liability for its unauthorized use; (C) the procedure for reporting account errors and the allocation of liability for such errors; (D) the procedure for obtaining funds when a debit card is lost or stolen; (E) the possibility, if any, of overdrafts; and (F) other similar consumer information.

(k) Investigators employed by the Department of Social Services shall, pursuant to authority granted to such investigators by the commissioner, make service of any summons, subpoena or citation in IV-D support cases in the Superior Court or in the Family Support Magistrate Division. Investigators at the time of service shall coordinate with the clerk of the Superior Court and the assistant clerk of the Family Support Magistrate Division in setting a date for appearance before the court. When serving process issued by such court, the date for such appearance before the court shall be not less than twelve days from the date of service.

(l) The Bureau of Child Support Enforcement shall arrange to provide a single centralized automated system for the reporting of collections on all accounts established for the collection of all IV-D support orders. Such reporting shall be made available to the Family Support Magistrate Division and to all state agencies which have a cooperative agreement with the IV-D agency. Such automated system shall include a state case registry which complies with federal law and regulations. The state case registry shall contain information on each support order established or modified in this state.

(m) The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, which shall establish performance standards to address the mandatory provisions of both state and federal laws and federal regulations concerning child support as well as establish additional standards that may be deemed necessary in order to enhance child support enforcement.

(n) Each year, on or before April first, the IV-D agency, in accordance with section 11-4a, shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and human services an assessment report on the administration and performance of the child support enforcement program during the preceding federal fiscal year. Such report may be submitted in electronic form.

(P.A. 76-334, S. 1, 12; P.A. 77-452, S. 53, 72; 77-614, S. 70, 521, 610; P.A. 79-190; 79-374, S. 2; 79-439, S. 1, 2; P.A. 80-70, S. 1; Nov. Sp. Sess. P.A. 81-6, S. 1, 4; P.A. 82-325, S. 4, 6, 7; 82-433, S. 1; P.A. 85-548, S. 2; P.A. 86-359, S. 25, 44; P.A. 88-34; P.A. 89-302, S. 2, 7; P.A. 90-213, S. 17, 56; P.A. 91-391, S. 2; P.A. 92-253, S. 8; May Sp. Sess. P.A. 92-2, S. 2, 6; May Sp. Sess. P.A. 92-6, S. 85, 117; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-329, S. 4, 14; 93-396, S. 2; 93-435, S. 59, 95; June 18 Sp. Sess. P.A. 97-2, S. 62, 165; June 18 Sp. Sess. P.A. 97-7, S. 10, 38; P.A. 99-193, S. 5; P.A. 03-89, S. 2; P.A. 03-268, S. 6; P.A. 06-149, S. 2, 3; P.A. 07-247, S. 2; P.A. 11-214, S. 2–4; 11-219, S. 1.)

History: P.A. 77-452 deleted reference to court of common pleas in Subsec. (b); P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, replaced commissioner and department of social services with commissioner and department of human resources; Sec. 17-2j transferred to Sec. 17-31i in 1979; P.A. 79-190 added new Subsec. re commissioner’s investigation of parents’ financial status and determination of their financial liability; P.A. 79-374 inserted new Subsec. re referrals to federal parent location service and deleted reference to deposit of federal funds in special identification account in Subsec. (a); P.A. 79-439 inserted new Subsec. re service agreements with other agencies, Subsecs. were presumably designated on basis of date of passage; P.A. 80-70 added Subsec. (b)(2) re children in care of children and youth services commissioner; Nov. Sp. Sess. P.A. 81-6 added Subsecs. (g) and (h) re acceptance of federal funds and re collection fee; P.A. 82-325 deleted Subsec. (h) which had authorized the state to impose a collection fee upon the child and support obligation in non-AFDC cases in an amount necessary to comply with federal law and regulations; P.A. 82-433 added provisions re withholding of unemployment compensation to fulfill child support obligations in new Subsec. (d) and in Subsec. (e), formerly (d), relettering remaining Subsecs. accordingly and deleting references to human resources department as parent agency of child support enforcement unit; P.A. 85-548 amended Subsec. (a) by including administration of garnishment of earnings as function of the Connecticut child enforcement unit and inserted new Subsec. (h) re provision of child support enforcement services in non-AFDC cases by Connecticut child support enforcement unit, relettering former Subsec. (h) accordingly; P.A. 86-359 created bureau of child support enforcement within the department of human resources to be administered by a director, amended Subsec. (h) to provide for recovery of costs, in addition to application fee, in non-AFDC cases and added Subsecs. (j) and (k) re powers of investigators and provision of centralized automated system for reporting of collections on all accounts for IV-D support orders; P.A. 88-34 amended Subsec. (j) by changing date of appearance from not less than 14 days to 12 days from date of service; P.A. 89-302 amended Subsec. (a) by changing “garnishment” to “withholding”; P.A. 90-213 added provision in Subsec. (c) requiring cooperative agreements to contain performance standards, in Subsec. (d) provided the child support enforcement bureau with responsibility for IV-D cases and deleted the provision providing them with responsibility for non-aid-to-families-with-dependent-children cases, in Subsecs. (h) and (j) made technical changes, added a new Subsec. (l) allowing the commissioner of human services to adopt regulations establishing performance standards, added a new Subsec. (m) requiring the IV-D agency to submit a report detailing its activities as they relate to performance standards and a new Subsec. (n) requiring the legislative program review and investigations committee to review the components of the IV-D system; Sec. 17-31i transferred to Sec. 17-578 in 1991; P.A. 91-391 added new Subsec. (o) re review of support order in AFDC support case by Connecticut child support enforcement bureau and initiation of modification action before family support magistrate if substantial deviation from guidelines; P.A. 92-253 amended Subsec. (h) by changing “recover” to “assess”, adding provision that assessment shall be based on sliding fee schedule adopted by department of human resources, replacing “may order” with “shall order” and “reimburse the obligee for charges paid” with “pay such assessment”, and adding provision that where order is not entered, obligee shall pay amount based on sliding scale not to exceed obligor’s ability to pay; May Sp. Sess. P.A. 92-2 added Subsec. (p) re late payment fees; May Sp. Sess. P.A. 92-6 amended Subsec. (h) to change reference to Subsec. (c) from (b) of Sec. 52-259; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-329 deleted former Subsec. (p) re late payment fees, effective July 1, 1994; P.A. 93-396 added a Subdiv. in Subsec. (b) requiring the commissioner to investigate the parent or parents of any child seeking IV-D child support enforcement services and added a provision giving the bureau of child support enforcement authority to redirect payments to the state of Connecticut in certain circumstances, inserted new Subsec. (i) requiring the state to impose an application fee in non-AFDC child support cases, relettering former Subsecs. (i) to (l) as (j) to (m), respectively, deleted former Subsecs. (m) and (n) re duties of program review and investigations committee and former Subsec. (o) concerning a request by a parent for the Connecticut child support enforcement bureau to review the support order and initiate an action before a family support magistrate to modify such order and inserted new Subsec. (n) requiring the IV-D agency to submit report to judiciary and human services committees of the general assembly, relettering former Subsec. (p) as (o); Sec. 17-578 transferred to Sec. 17b-179 in 1995; June 18 Sp. Sess. P.A. 97-2 required the commissioner to investigate the parents of any child applying for or receiving assistance under the temporary assistance for needy families program, replaced “AFDC” with “TANF”, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (h) by making services available to residents of other states, amended Subsec. (j) by including distribution of collected support and operation of automated centralized collection and disbursement unit and amended Subsec. (l) by adding provision re state case registry of orders and modification which complies with federal law to be included in automated system on or before October 1, 1998, effective July 1, 1997; P.A. 99-193 amended Subsec. (j) by adding reference to the State Disbursement Unit; P.A. 03-89 amended Subsec. (h) by deleting “by such person” re payment of application fee for support services in non-TANF support cases and amended Subsec. (i) by requiring the state to pay application fee for support services in non-TANF support cases and providing that the court may order child support obligor to reimburse the state for application fee; P.A. 03-268 amended Subsec. (n) to redefine content of annual assessment report submitted by IV-D agency, change due date of report from January first to April first, add reference to Sec. 11-4a and add “federal” re preceding fiscal year; P.A. 06-149 amended Subsec. (b) to make technical changes, insert new Subdiv. designators (1) and (2) and substitute Subpara. designators (A) to (C), inclusive, for existing Subdiv. designators (1) to (3), inclusive, amended Subsec. (b)(2) to reference the present custodial party, objection by the obligor or obligee and notice to the obligor and obligee, and to require that all payments be distributed as required by Title IV-D of the Social Security Act, and amended Subsec. (j) to designate existing provisions as Subdiv. (1) and make technical changes therein and add Subdivs. (2), (3) and (4) re electronic funds transfer, debit card systems and contracts with financial institutions, effective June 6, 2006; P.A. 07-247 amended Subsec. (h) by dividing existing provisions into Subdivs. (1) and (2) and adding Subdiv. (3) re annual fee of $25 for services provided to individual who never received temporary assistance for needy families and for whom the state has collected at least $500 of support in a one-year period; P.A. 11-214 amended Subsec. (b)(1) to delete “for needy families” re temporary family assistance program and substitute “TFA” for “TANF”, amended Subsecs. (c) to (h) and (l) to substitute “Bureau of Child Support Enforcement” for “Connecticut Child Support Enforcement Bureau”, amended Subsecs. (h) and (i) to reference “TFA, Medicaid or foster care”, amended Subsec. (n) to provide that report may be submitted in electronic form, and made technical and conforming changes; P.A. 11-219 amended Subsec. (b)(1) to delete references to Secs. 17b-81, 17b-807 and 17b-808, to substitute “TFA” for “TANF”, delete “for needy families” re temporary family assistance program, add reference to Sec. 17b-112 and add reference to the Medicaid program in Subpara.(A), to add reference to Subsec. (h)(1) in Subpara. (B) and to add provision re referral made under Sec. 46b-130 in Subpara. (C), and added Subsec. (b)(3) re redirection of payments, objections and refunds.



Section 17b-179a - Information sharing between Departments of Social Services and Revenue Services re assets and income of child support obligors.

(a) On a quarterly basis, in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, the Department of Social Services shall compile a list of child support obligors who have no visible earnings and shall transmit such list to the Department of Revenue Services. The Commissioner of Revenue Services shall promptly identify any such individuals who have any reported assets or income and transmit to the Department of Social Services the name, address and Social Security number of such individuals together with information on reported assets or income available for such individuals.

(b) The Commissioner of Social Services and the Commissioner of Revenue Services shall enter into a purchase of service agreement which establishes procedures necessary for the administration of subsection (a) of this section.

(P.A. 96-268, S. 10, 34; P.A. 10-32, S. 160.)

History: P.A. 96-268 effective July 1, 1996; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 17b-179b - Arrearage adjustment program. Factors for consideration.

The Commissioner of Social Services shall establish an arrearage adjustment program in which the past due support owed by any obligor assigned and payable to the state acting by and through the IV-D agency may be adjusted. The commissioner, in deciding whether to adjust any arrearage of an obligor, shall consider among other factors, the likelihood of compliance with support obligations, the noncustodial parent’s involvement in the life of any such child and any other contribution to the emotional well-being of any such child.

(P.A. 01-207, S. 11, 12.)

History: P.A. 01-207 effective July 1, 2001.



Section 17b-180 - (Formerly Sec. 17-85). Eligibility. Consideration of stepparent’s income.

Section 17b-180 is repealed, effective July 1, 1997.

(1949 Rev., S. 2894; 1949, 1951, 1953, S. 1622d; 1957, P.A. 34, S. 2; 58, S. 2; 1959, P.A. 633; 1961, P.A. 383, S. 1; 1963, P.A. 69, S. 1; 1967, P.A. 784, S. 2; 1969, P.A. 730, S. 6; P.A. 73-39, S. 1; P.A. 77-565; P.A. 79-510; P.A. 80-469, S. 1; P.A. 81-214, S. 2; Nov. Sp. Sess. P.A. 81-5, S. 1, 6; June Sp. Sess. P.A. 83-34, S. 6, 8; P.A. 92-211, S. 1; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-180a - Expedited application and eligibility determination.

The Department of Social Services shall implement an expedited application and eligibility determination process for the temporary family assistance program to reduce state-administered general assistance program expenditures for those applicants potentially eligible for temporary family assistance.

(P.A. 95-194, S. 24, 33; June 18 Sp. Sess. P.A. 97-2, S. 63, 165; P.A. 04-76, S. 15.)

History: P.A. 95-194, S. 24 effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced references to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 04-76 replaced reference to “general assistance program” with reference to “state-administered general assistance program”.



Section 17b-181 and 17b-182 - (Formerly Secs. 17-85a and 17-86a). Medical assistance for pregnant women. Temporary aid; “dependent child” and “principal earner” defined; weekly employment search.

Sections 17b-181 and 17b-182 are repealed, effective July 1, 1997.

(1961, P.A. 538, S. 1; 1963, P.A. 536; February, 1965, P.A. 409, S. 1; 1967, P.A. 131, S. 1; 784, S. 3; 1969, P.A. 730, S. 7; P.A. 75-399, S. 1, 2; 75-420, S. 4, 6; P.A. 76-385, S. 1, 2; P.A. 77-614, S. 608, 610; Nov. Sp. Sess. P.A. 81-5, S. 2, 6; P.A. 82-43, S. 4; June Sp. Sess. P.A. 83-34, S. 1, 7, 8; P.A. 85-505, S. 2, 21; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-418, S. 8, 41; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-183 - (Formerly Sec. 17-86f). Minor recipients of temporary family assistance allowed to retain assets for future identifiable education expenses.

The Commissioner of Social Services shall allow a minor who is a recipient of temporary family assistance to retain assets for future identifiable education expenses.

(May Sp. Sess. P.A. 92-16, S. 36, 89; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 64, 165.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-86f transferred to Sec. 17b-183 in 1995; June 18 Sp. Sess. P.A. 97-2 authorized a minor recipient of temporary family assistance to retain assets for education expenses and replaced aid to families with dependent children with temporary family assistance, effective July 1, 1997.



Section 17b-184 - Client advisory board. Report.

The Commissioner of Social Services shall establish a client advisory board for the purpose of furthering the ability of recipients of temporary family assistance to become self-sufficient. The advisory board shall be composed of a recipient of temporary family assistance from each region of the state to be appointed by the commissioner. The advisory board shall be initially convened by the commissioner, on or before January 1, 1998, and shall thereafter meet periodically. The board shall report its findings and recommendations to the commissioner twice each year.

(P.A. 93-262, S. 1, 87; 93-418, S. 18, 41; 93-435, S. 59, 95; June 18 Sp. Sess. P.A. 97-2, S. 65, 165.)

History: P.A. 93-418 effective July 1, 1993 (Revisor’s note: P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993); June 18 Sp. Sess. P.A. 97-2 replaced the aid to families with dependent children program as the focus of the client advisory board with the temporary family assistance program and required the client advisory board to initially convene on or before January 1, 1998, effective July 1, 1997.



Section 17b-185 - Immunizations and health screenings for children; assistance from commissioner.

Upon receipt of an application for benefits under the temporary family assistance program, the Commissioner of Social Services shall assist such applicants in securing age-appropriate and timely immunizations and health screenings for their children. A parent seeking assistance under such program shall be referred to the appropriate health agency where such immunizations and screenings are available.

(P.A. 94-90, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 66, 165.)

History: June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997.






Chapter 319t - State-Administered General Assistance

Section 17b-190 - (Formerly Sec. 17b-111). State-administered general assistance program.

On and after July 1, 1998, the commissioner shall implement a state-administered general assistance program and on or before April 1, 1997, the commissioner shall implement said program in the fourteen towns in which the regional or district offices of the Department of Social Services are located, subject to the restrictions of section 17b-195. The commissioner may contract for the implementation of such program.

(May Sp. Sess. P.A. 92-16, S. 20, 89; P.A. 93-262, S. 1, 87; 93-418, S. 6, 41; P.A. 95-194, S. 22, 33; 95-265, S. 3, 7; 95-351, S. 7, 26, 30; June 18 Sp. Sess. P.A. 97-2, S. 52, 165; P.A. 04-76, S. 12.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 changed deadline for implementing program from July 1, 1994, to July 1, 1996, and made technical change, effective July 1, 1993; Sec. 17-12hh transferred to Sec. 17b-111 in 1995; P.A. 95-194 altered the state general assistance program from a program to be implemented on and after July 1, 1996, for unemployable individuals and families ineligible for certain assistance to a program to be implemented on or before April 1, 1997, for both employable and unemployable persons and families ineligible for certain assistance in the fourteen towns in which a regional office of the department is located and required a town to be responsible for the certification of a medical bill of a recipient of the state general assistance program, effective July 1, 1995; P.A. 95-265 deleted provision requiring the commissioner to establish a schedule for the transfer of employable individuals to the Labor Department for services and assistance, effective July 1, 1995; P.A. 95-351 required that the state-wide general assistance program begin on and after July 1, 1998, and implementation of such program in the fourteen towns where a regional or district office of the department is located begin on or before April 1, 1997, and added a provision allowing towns with a regional or district office of the department to petition the commissioner to continue operation of its general assistance program, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 subjected the state-administered general assistance program to the restrictions of Sec. 17b-118, deleted a provision requiring towns to be responsible for the certification of medical bills for recipients of the state-administered general assistance program and made a conforming change, effective July 1, 1997; P.A. 04-76 deleted provisions that permitted a town, with a regional or district office of the department and a general assistance office, to petition the commissioner to continue the operation of such town’s general assistance program; Sec. 17b-111 transferred to Sec. 17b-190 in 2005.

Cited. 233 C. 557.



Section 17b-191 - Operation of state-administered general assistance program. Cash assistance. Eligibility.

(a) Notwithstanding the provisions of sections 17b-190, 17b-195 and 17b-196, the Commissioner of Social Services shall operate a state-administered general assistance program in accordance with this section and sections 17b-131, 17b-193, 17b-194, 17b-197 and 17b-198. Notwithstanding any provision of the general statutes, on and after October 1, 2003, no town shall be reimbursed by the state for any general assistance medical benefits incurred after September 30, 2003, and on and after March 1, 2004, no town shall be reimbursed by the state for any general assistance cash benefits or general assistance program administrative costs incurred after February 29, 2004.

(b) No earlier than September 1, 2003, but not later than October 1, 2003, the state-administered general assistance program pursuant to this section and any general assistance program operated by a town shall provide cash assistance of (1) two hundred dollars per month to a single unemployable person upon determination of such person’s unemployability; (2) two hundred dollars per month for a single transitional individual who is required to pay for shelter; and (3) fifty dollars per month for a single transitional individual who is not required to pay for shelter. No earlier than September 1, 2003, but not later than October 1, 2003, eligible families shall receive cash assistance in an amount that is fifty dollars less than the standard of assistance such family would receive under the temporary family assistance program. The standard of assistance paid for individuals residing in rated boarding facilities, shall remain at the level in effect on August 31, 2003. No individual shall be eligible for cash assistance under the program if eligible for cash assistance under any other state or federal cash assistance program.

(c) To be eligible for cash assistance under the program, a person shall (1) be (A) eighteen years of age or older; (B) a minor found by a court to be emancipated pursuant to section 46b-150; (C) under eighteen years of age and a member of a family eligible for cash or medical assistance under the program; or (D) under eighteen years of age and the commissioner determines good cause for such person’s eligibility, and (2) not have assets exceeding two hundred fifty dollars. In determining eligibility, the commissioner shall not consider as income Aid and Attendance pension benefits granted to a veteran, as defined in section 27-103, or the surviving spouse of such veteran. No person who is a substance abuser and refuses or fails to enter available, appropriate treatment shall be eligible for cash assistance under the program until such person enters treatment. No person whose benefits from the temporary family assistance program have terminated as a result of time-limited benefits or for compliance with a program requirement shall be eligible for cash assistance under the program.

(d) Prior to or upon discontinuance of assistance, a person previously determined to be a transitional individual may petition the commissioner to review the determination of his or her status. In such review, the commissioner shall consider factors, including, but not limited to: (1) Age; (2) education; (3) vocational training; (4) mental and physical health; and (5) employment history and shall make a determination of such person’s ability to obtain gainful employment.

(June 30 Sp. Sess. P.A. 03-3, S. 42; P.A. 04-76, S. 47; P.A. 08-28, S. 1; P.A. 11-44, S. 139; P.A. 12-208, S. 2.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 04-76 amended Subsec. (a) by deleting references to Secs. 17b-7, 17b-118b and 17b-221 that were repealed by the same act and making a technical change (Revisor’s note: In 2005, a reference to repealed Sec. 17b-111b was deleted editorially by the Revisors in Subsec. (a)); P.A. 08-28 amended Subsec. (d) to remove time limits imposed on certain transitional individuals receiving cash assistance and remove the one-year period of ineligibility imposed on a transitional individual who is determined by commissioner to be employable; P.A. 11-44 amended Subsec. (a) by deleting reference to Sec. 17b-192 and making technical changes, effective July 1, 2011; P.A. 12-208 amended Subsec. (c) to add provision re income disregard for veterans’ Aid and Attendance pension benefits, effective July 1, 2012.



Section 17b-192 - (Formerly Sec. 17b-257). Medical assistance component of state-administered general assistance program. Eligibility. Medical services provided. Enrollment in federally qualified community health centers. Pharmacy services. Reimbursement to providers. Amendment to state Medicaid plan. Regulations.

Section 17b-192 is repealed, effective July 1, 2011.

(May Sp. Sess. P.A. 92-16, S. 21, 89; P.A. 93-262, S. 1, 87; P.A. 93-418, S. 7, 41; P.A. 95-351, S. 8, 30; P.A. 96-268, S. 23, 34; P.A. 97-143, S. 1, 4; June 18 Sp. Sess. P.A. 97-2, S. 68, 165; June Sp. Sess. P.A. 01-2, S. 59, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 19; P.A. 03-2, S. 18; June 30 Sp. Sess. P.A. 03-3, S. 43; P.A. 04-16, S. 5; 04-258, S. 9; May Sp. Sess. P.A. 04-2, S. 87; P.A. 05-280, S. 13; P.A. 07-185, S. 2; June Sp. Sess. P.A. 07-2, S. 14; June Sp. Sess. P.A. 07-4, S. 118; P.A. 09-8, S. 2; Sept. Sp. Sess. P.A. 09-5, S. 55; P.A. 10-3, S. 23; P.A. 11-25, S. 9; 11-44, S. 178; 11-51, S. 134.)



Section 17b-193 - Hearing request re denial, modification or termination of state-administered general assistance cash benefits.

A person whose application for state-administered general assistance cash benefits is denied or whose receipt of such assistance is terminated or modified may request a hearing pursuant to section 17b-60.

(June 30 Sp. Sess. P.A. 03-3, S. 44; P.A. 04-258, S. 38; P.A. 11-44, S. 120.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 04-258 replaced former Subsecs. (a) to (c), inclusive, with provision permitting persons aggrieved by a decision of the department with respect to state-administered general assistance cash or medical benefits to request a hearing pursuant to Sec. 17b-60, provided recipients of medical benefits who seek a review of denial of specific medical service must first exhaust grievance process set forth in Sec. 17b-192, effective July 1, 2004; P.A. 11-44 deleted reference to medical benefits and provision requiring exhaustion of grievance process, effective July 1, 2011.



Section 17b-194 - (Formerly Sec. 17b-689). Definitions. Recommendations of medical review team.

(a) For the purposes of this section and sections 17b-131, 17b-191 to 17b-193, inclusive, 17b-195, 17b-197 and 17b-198, (1) an “employable person” means one (A) who is sixteen years of age or older but less than sixty-five years of age; and (B) who has no documented physical or mental impairment prohibiting such person from working or participating in an education, training or other work readiness program, or who has such an impairment which is expected to last less than two months, as determined by the commissioner; (2) an “unemployable person” means a person who (A) is under sixteen years of age or sixty-five years of age or older or fifty-five years of age or older with a history of chronic unemployment; (B) has a physical or mental impairment prohibiting such person from working or participating in an education, training or other work-readiness program, which is expected to last at least six months, as determined by the commissioner; (C) is pending receipt of supplemental security income, Social Security income or financial assistance through another program administered by the Department of Social Services; (D) is needed to care for a child under two years of age or to care for an incapacitated child or spouse; (E) is a full-time high school student in good standing; or (F) is a VISTA volunteer; and (3) a “transitional individual” means a person (A) who has a documented physical or mental impairment which prevents employment and is expected to last at least two months, but less than six months, as determined by the commissioner, and who has a recent connection to the labor market, unless circumstances precluded participation in the labor force, as determined by the commissioner; or (B) whose determination of unemployability or disability, as defined by the commissioner, is pending and who provides medical documentation of a severe physical or mental impairment which is expected to last at least six months. A person who is a substance abuser shall be required to participate in treatment, including counseling, and shall be eligible for assistance while waiting for treatment.

(b) The Commissioner of Social Services, when making determinations concerning disabilities or impairments which are expected to last a period of six months or longer in accordance with subsection (a) of this section, shall make such determinations based on the recommendations made by a medical review team.

(1961, P.A. 503; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 79-337, S. 2; P.A. 80-395, S. 1, 7; P.A. 81-134, S. 1, 2; P.A. 82-78, S. 1, 2; 82-147, S. 2, 4; 82-214, S. 2, 3, 6; P.A. 83-535, S. 1, 3; P.A. 84-168, S. 1, 4; P.A. 86-415, S. 2, 10; P.A. 87-176; 87-308, S. 1, 2; P.A. 88-156, S. 17; 88-236; P.A. 89-62, S. 1, 2; 89-239, S. 3; 89-293; May Sp. Sess. P.A. 92-16, S. 11, 89; P.A. 93-262, S. 1, 87; P.A. 96-268, S. 24, 34; June 18 Sp. Sess. P.A. 97-2, S. 78, 165; June 30 Sp. Sess. P.A. 03-3, S. 46.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 79-337 allowed towns to require persons receiving support to participate in education or training programs; P.A. 80-395 required towns to establish work programs and required assistance recipients to participate in town program or other approved work, training, education etc. program, amending provisions accordingly and designating former Subsecs. (b) and (c) as (d) and (e), deleting former Subsec. (d) and inserting new Subsecs. (b), (c) and (f); P.A. 81-134 amended Subsec. (e) to allow towns to apply the $35 payment for each recipient toward the cost of workers’ compensation insurance and added Subsec. (g) providing that workfare participants are included in definition of employee for purposes of workers’ compensation insurance, establishing pay rates for participation in work, training or education program, etc.; P.A. 82-78 redefined “employable person” in Subsec. (c) to add the restriction that the person not be in full-time attendance in high school; P.A. 82-147 amended Subsec. (a) to allow placement of employable persons in private employers’ training programs and added exceptions for persons participating in such programs to the hour and payment restrictions; P.A. 82-214 amended Subsec. (a) to require that persons who refuse or wilfully fail to report for work or to participate in the program be ineligible to apply for assistance for 30 days for the first refusal or failure, 60 days for the second and 90 for the third and all subsequent refusals or failures, replacing provision whereby ineligibility continued until person reported for and performed work or participated in education or training program to which he was assigned, to give the person the ability to request placement during ineligibility and payment at his benefit rate at the end of each week’s work, to specify that the period of ineligibility commence on the day immediately following the actual date of termination and to require the commissioner of income maintenance to adopt regulations to administer the ineligibility provisions and added the requirement that payment for work over the budget deficit be within 30 days, and amended Subsec. (f) to require participation by at least two-thirds of the employable recipients within two years of plan approval and to require the commissioner of income maintenance to develop positions in state agencies for up to 12% of the participants from each town with a population in excess of 100,000, specifying that if such positions are not developed and the town has the required number of participants minus 12% the town shall not be denied reimbursement for the 12%; P.A. 83-535 amended Subsec. (f) to change the requirement from all employable recipients participating after four years to 85% after five years, changed the number of positions which the commissioner has to develop for the placement of recipients from up to 12% of the workfare participants from each town whose population exceeds 100,000 to 25% from each town which has over 180 participants and added the provision for positions in public or private nonprofit agencies and the requirement that the commissioners of other state agencies cooperate in the development of positions; P.A. 84-168 amended Subsec. (a) by adding the one-time limitation on a request for placement during each period of ineligibility and by changing the payment date from at the end of the week’s work to the next scheduled date for assistance payments and amended Subsec. (f) by removing the requirement that 85% of the employable recipients become participants within five years of plan approval; P.A. 86-415 amended Subsec. (a) to require that if a one-year period elapses, from a prior to a subsequent refusal, the result shall be a 30-day period of ineligibility; P.A. 87-176 amended Subsec. (a) by removing provisions increasing the time a person is ineligible to apply for assistance based on the number of times he refused or wilfully failed to report or to participate; P.A. 87-308 amended Subsec. (e) to increase the payment for administrative costs from $35 to $50; P.A. 88-156 authorized the continuation of the two-thirds placement ratio and required the commissioner to adopt regulations to establish the criteria for calculating such compliance ration in Subsec. (f); P.A. 88-236 added provision exempting a town liable to support a general assistance recipient from including the recipient in the town’s work, education or training program if the recipient is not a resident of the town providing support in Subsec. (f); P.A. 89-62 deleted the references to the Fair Labor Standards Act of 1938 and added a reference to the minimum hourly wage pursuant to Sec. 31-58 in Subsecs. (a) and (g); P.A. 89-239 amended Subsec. (c) by excluding from the definition of “employable person” one who is without a permanent domicile and is temporarily residing in an emergency shelter for the homeless; P.A. 89-293 amended Subsec. (a) to authorize a work program to include substance abuse counseling; May Sp. Sess. P.A. 92-16 amended Subsec. (a) by deleting provision re retention of $10 per week by person participating in program and provision permitting a person deemed ineligible for assistance due to refusal to participate in program to be reinstated during the period of ineligibility, increasing period of ineligibility for refusal to participate in program to 90 days, adding Subdivs. (1), (2) and (3) establishing grounds for the imposition of a 90-day period of ineligibility, and deleting requirement that the commissioner adopt regulations to administer the ineligibility provisions of this section, amended Subsec. (c) by redefining “employable person” and defining “unemployable person”, amended Subsec. (e) by deleting provision granting a town $50 per month for administrative costs for each employable recipient who participates in the program, amended Subsec. (f) by adding a provision permitting the commissioner to exempt a town from the requirements of the Subsec. and added Subsec. (h) requiring towns to develop an employability plan for each employable recipient; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-281a transferred to Sec. 17b-689 in 1995; P.A. 96-268 amended Subsec. (c) to add definitions of “employable person who is job-ready” and “employable but not job-ready”, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-2 deleted former Subsecs. (a) and (b) re towns required to offer work programs for employable persons, deleted definitions of an “employable person who is job-ready” and a person who is “employable but not job-ready”, added definition of “a transitional individual,” deleted former Subsecs. (d) to (h) re work plans established for employable persons and made technical and conforming changes, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-3 designated existing provisions as Subsec. (a) and amended same by replacing references to Secs. 17b-63 and 17b-134 with references to Secs. 17b-119, 17b-131, 17b-190, 17b-191 and 17b-257, and by redefining “employable person”, “unemployable person”, and “transitional individual”, and added new Subsec. (b) requiring commissioner, when making determinations concerning disabilities or impairments which are expected to last six months or longer, to make determination based on recommendations of a medical review team, effective August 20, 2003; Sec. 17b-689 transferred to Sec. 17b-194 in 2005.

Cited. 232 C. 599; 233 C. 557.



Section 17b-195 - (Formerly Sec. 17b-118). Residential substance abuse treatment. Payment of costs.

Notwithstanding any provision of the general statutes, when a person who is ineligible for financial assistance due to his employability status is currently in or enters a residential substance abuse treatment facility, the town shall pay his room and board while at such facility as an expense reimbursable under the general assistance program by the Department of Social Services or the Department of Mental Health and Addiction Services, provided the person is eligible to receive medical assistance. The town shall be responsible for these costs until the date upon which the administration of the general assistance program is assumed by the state or is officially delegated to a town by the Commissioner of Social Services, at which time the Department of Social Services or the Department of Mental Health and Addiction Services shall assume these costs. Such assistance shall be paid directly to the treatment facility at a rate established by the Department of Social Services or negotiated by the Department of Mental Health and Addiction Services.

(1963, P.A. 543; P.A. 80-395, S. 2, 7; P.A. 82-214, S. 1, 6; May Sp. Sess. P.A. 92-16, S. 6, 89; P.A. 93-262, S. 1, 87; 93-418, S. 9, 41; P.A. 95-194, S. 9, 33; P.A. 96-268, S. 22, 34; June 18 Sp. Sess. P.A. 97-2, S. 55, 165; P.A. 02-89, S. 29; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 13.)

History: P.A. 80-395 denied assistance or care to persons who have refused to participate in work, training or education program; P.A. 82-214 added the provision denying assistance to an employable person who wilfully fails to report for work in a program pursuant to Sec. 17-281a; May Sp. Sess. P.A. 92-16 added provisions re 9-month durational limit on assistance, possible 3-month extension of assistance, date a person determined unemployable who is subsequently determined employable is eligible for assistance provided to an employable person and the adoption of regulations; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 made a technical change, effective July 1, 1993; Sec. 17-273b transferred to Sec. 17b-118 in 1995; P.A. 95-194 amended Subsec. (a) by establishing a 24-month period of eligibility for financial assistance and an opportunity to petition the commissioner every 12 months after such period for a 6-month extension for good cause, added Subsec. (b) providing for a person previously determined to be employable the opportunity to petition the commissioner for a review of employability prior to or upon discontinuance of assistance and made technical changes, effective July 1, 1995; P.A. 96-268 excluded job-ready employable persons from general assistance financial benefits and referred such persons to the grant program administered by the Labor Department pursuant to Sec. 17b-689a and added Subsec. (c) re reimbursement for room and board at a substance abuse treatment facility, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by eliminating assistance or care to employable persons by the state or a town, limiting financial assistance under the general assistance program and the state-administered general assistance program to persons determined to be transitional individuals, as defined in Sec. 17b-689, eliminating obsolete provision concerning the request for extensions of support by employable persons, including transitional individuals who are not classified as such solely due to mental illness or substance abuse in the classification of those not subject to durational limits on assistance, amended Subsec. (b) by establishing a procedure for a transitional individual to petition the commissioner to review the determination of his status, added Subsec. (d) requiring this section to take effect no later than August 31, 1997, and made technical and conforming changes, effective July 1, 1997 (Revisor’s note: The references in Subsec. (a) to “17b-115 to 17b-133, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-133, inclusive,” to reflect the repeal of certain sections by section 164 of June Sp. Sess. P.A. 97-2); P.A. 02-89 amended Subsec. (a) to replace reference to Sec. 17b-133 with reference to Sec. 17b-132, reflecting the repeal of Sec. 17b-133 by the same public act; June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted former Subsecs. (a) and (b) re financial assistance to persons determined to be transitional individuals, deleted Subsec. (c) designator and provision in existing Subsec. (c) which referred to time limits in Subsec. (a) and deleted former Subsec. (d) re effective date of the section; Sec. 17b-118 transferred to Sec. 17b-195 in 2005.

See Sec. 17b-190 re cash assistance for transitional individuals.

See Sec. 17b-688b et seq. re supported work, education and training programs.

Cited. 232 C. 599. Does not violate Art. I, Sec. 10 of Connecticut Constitution. 233 C. 557. Cited. Id., 701.



Section 17b-196 - (Formerly Sec. 17b-118a). Eligibility of persons aged eighteen to twenty-one for state-administered general assistance.

A person (1) at least eighteen years of age and under twenty-one years of age, (2) living with his family which is receiving benefits under the temporary family assistance program, and (3) who would be an eligible dependent in such program if under the age of eighteen shall be eligible for state-administered general assistance in the amount of assistance such person would be eligible for under the temporary family assistance program.

(P.A. 95-194, S. 16, 33; June 18 Sp. Sess. P.A. 97-2, S. 56, 165; P.A. 04-76, S. 14.)

History: P.A. 95-194, S. 16 effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced references to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 04-76 replaced reference to “general assistance” with reference to “state-administered general assistance”; Sec. 17b-118a transferred to Sec. 17b-196 in 2005.



Section 17b-197 - (Formerly Sec. 17b-119). Denial or termination of aid under federal Supplemental Security Income Program. Notice of right to appeal.

If a recipient of state-administered general assistance or person receiving aid under both the Social Security Disability Income Program and the state supplement to the federal Supplemental Security Income Program has been denied aid under the federal Supplemental Security Income Program, or has been notified by the Social Security Administration that his benefits under such program will be terminated, the Commissioner of Social Services shall advise the recipient of the recipient’s right to appeal and the availability of local legal counsel. For legal representation of a recipient that began prior to April 14, 2010, the attorney chosen by the recipient shall be reimbursed by the state for his reasonable fees, on a contingency basis, limited to the amount approved by the Department of Social Services, and limited to the amount approved by the Social Security Administration when such approval is required by federal regulations for such appeals. Such attorney’s fees shall not be recoverable from such recipient or his estate. The full amount of any interim assistance reimbursement received by the state shall be applied to reduce any obligation owed to the town by such recipient.

(P.A. 81-449, S. 7, 11; P.A. 82-236, S. 1, 3; P.A. 86-415, S. 3, 10; P.A. 90-80, S. 1; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 49; P.A. 04-16, S. 3; P.A. 10-3, S. 9.)

History: P.A. 82-236 applied provisions to recipients of general assistance as well as applicants and to persons whose Supplemental Security Income benefits are terminated as well as persons denied such benefits, replaced requirement that the attorney be reimbursed from any retroactive award with reimbursement by the state for reasonable fees for cases accepted after July 1, 1981, limited to the amount approved by the Social Security Administration when such approval is required by federal regulations, prohibiting recovery of attorney’s fees from the applicant or recipient or his estate, and further mandated that any interim assistance reimbursement be applied to reduce any obligation owed to the town; P.A. 86-415 applied Subsec. (a) provisions to persons notified that their benefits would be terminated by the Social Security Administration and limited the amount the state will reimburse for attorney’s fees to one approved by the department of income maintenance and added Subsec. (b) providing for the payment of attorney’s fees when a recipient appeals a termination of benefits decision, limited to the amount approved by the department and the Social Security Administration; P.A. 90-80 added Subsec. (a)(2) limiting the applicability of its provisions to recipients of general assistance; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-273c transferred to Sec. 17b-119 in 1995; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) by deleting former Subdiv. (1) re denial or termination on or before September 30, 1990, deleting “(2) On or after October 1, 1990”, replacing “general assistance” with “state-administered general assistance”, and transferring responsibility for advising clients of right to appeal and availability of local counsel from towns to Commissioner of Social Services, effective August 20, 2003; P.A. 04-12 made technical changes in Subsec. (a); Sec. 17b-119 transferred to Sec. 17b-197 in 2005; P.A. 10-3 applied provisions to recipients of benefits under Social Security Disability Income Program and state supplement to federal Supplemental Security Income Program, limited reimbursement for attorney’s fees to recipients whose legal representation began prior to April 14, 2010, made technical changes and deleted former Subsec. (b) re payment for attorney’s fees, effective April 14, 2010.

See Sec. 17b-10a re implementation of policies and procedures while in the process of adopting as regulation.

Cited. 233 C. 557.

Cited. 38 CA 522.



Section 17b-198 - (Formerly Sec. 17b-78). Adoption of regulations concerning the state-administered general assistance program.

The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to implement policies and procedures necessary to carry out the purposes of sections 17b-131, 17b-191 to 17b-194, inclusive, and 17b-197. The Commissioner of Social Services shall implement such policies and procedures while in the process of adopting such policies and procedures as regulations, or amending existing regulations provided notice of intent to adopt or amend the regulations is published in the Connecticut Law Journal within twenty days of implementation, and such policies and procedures shall be valid until the time final regulations are effective. The commissioner shall also amend any regulations in existence on August 20, 2003, to conform to the provisions of this section and sections 17b-131, 17b-191 to 17b-194, inclusive, and 17b-197.

(1961, P.A. 345, S. 2; February, 1965, P.A. 540, S. 1; 1969, P.A. 730, S. 32; June, 1971, S.A. 1, S. 17; P.A. 73-218, S. 1, 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 83-535, S. 2, 3; 83-575, S. 4, 10; P.A. 84-464, S. 2; 84-546, S. 51, 173; P.A. 85-564, S. 2, 12; P.A. 88-156, S. 8; 88-317, S. 68, 107; P.A. 91-401, S. 16, 20; May Sp. Sess. P.A. 92-16, S. 2, 89; P.A. 93-262, S. 1, 87; 93-418, S. 2, 41; P.A. 95-194, S. 8, 33; 95-351, S. 3, 30; P.A. 96-268, S. 21, 34; June 18 Sp. Sess. P.A. 97-2, S. 28, 165; June Sp. Sess. P.A. 01-2, S. 30, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; June 30 Sp. Sess. P.A. 03-3, S. 45.)

History: 1965 act added words “mandatory minimum” to describe standards and allowed withholding of reimbursement if uniform standards not complied with within grace period; 1969 act added provisions re incentive earnings program; 1971 act deleted word “minimum” to describe standards, deleted “recommended” modifying procedures and deleted provisions re incentive earnings program; P.A. 73-218 deleted word “uniform” to describe standards; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of income maintenance, effective January 1, 1979; P.A. 83-535 added the requirement that the standards be established by regulation; P.A. 83-575 required that the commissioner adopt regulations and that standards be established for the granting of medical assistance as well as general assistance, and added provisions for uniform application and billing forms and time limits for determining eligibility and payment for medical bills; P.A. 84-464 added language allowing an appeal to superior court; P.A. 84-546 made technical grammatical change; P.A. 85-564 made the existing section Subsec. (a), removed language in Subsec. (a) on withholding reimbursement, and added Subsecs. (b), (c) and (d) re audits and adoption of regulations re recovery of reimbursements and withholding of reimbursements; P.A. 88-156 added language re minimum level of assistance provided at the expense of a town subject to Sec. 17-2(b), 17-12f and 17-82n and added words “financial aid” to describe type of aid granted in Subsec. (a); P.A. 88-317 amended references to Ch. 54 and Sec. 4-177 in Subsec. (d) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 91-401 amended Subsec. (b) by adding “Notwithstanding the provisions of sections 4-230 to 4-236, inclusive,”; May Sp. Sess. P.A. 92-16 amended Subsec. (a) by setting standard of financial assistance for single employable person at $314 per month and standard for single unemployable person at $356 per month; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 reduced the general assistance flat grant from $314 to $300 for a single employable person, effective July 1, 1993; Sec. 17-3a transferred to Sec. 17b-78 in 1995; P.A. 95-194 amended Subsec. (a) by reducing the financial assistance to be provided by a town to a maximum of $300 per month for a single employable person and a maximum of $350 per month for a single unemployable person and added Subdivs. (1) to (4), inclusive, requiring regulations to include provisions for an earned monthly gross income disregard, a central distribution location for financial assistance, an identification card for recipients and a prohibition against a town charging a fee for distributing financial assistance and added Subsec. (b) requiring the department to adopt regulations to establish reduced levels of financial assistance based on rental obligations, effective July 1, 1995; P.A. 95-351 amended Subdiv. (1) of Subsec. (a) by requiring the earned monthly gross income disregard be “up to” $150, effective July 1, 1995; P.A. 96-268 amended Subsec. (a) to exclude job-ready employable persons from general assistance financial benefits, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by deleting an obsolete reference to the financial assistance available to an employable person who is not job-ready, adding a provision effective no later than August 31, 1997, requiring the state or town to make available $200 per month for a transitional individual required to pay for shelter and $150 per month for such individual not required to pay for shelter, deleted Subsec. (b) requiring the commissioner to adopt regulations establishing reduce levels of financial assistance to a single employable person with no rental obligation or a shared rental obligation and relettered the remaining Subsecs. accordingly, effective July 1, 1997; June Sp. Sess. P.A. 01-2 amended Subsec. (b) to limit scope of regulations to general assistance programs in towns “where the commissioner has determined an audit shall be conducted”, and made a technical change, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; June 30 Sp. Sess. P.A. 03-3 replaced former Subsecs. (a) to (d) with provisions requiring commissioner to adopt or amend regulations to implement policies and procedures necessary to carry out operation of the state-administered general assistance program, effective August 20, 2003; Sec. 17b-78 transferred to Sec. 17b-198 in 2005.

Cited. 206 C. 1; 229 C. 664.

Cited. 42 CS 323.

Annotations to former section 17b-78:

Cited. 233 C. 370; Id., 557.



Section 17b-199 - Authority of Secretary of the Office of Policy and Management to cancel receivables associated with prior general assistance program.

At the request of the Commissioner of Social Services, the Secretary of the Office of Policy and Management is authorized to cancel any receivable that has resulted from an audit against a town, including any receivables associated with the prior general assistance program operated by towns. The secretary may direct the Commissioner of Social Services to estimate any potential receivables from future audits in the former general assistance programs operated by towns and authorize the commissioner to suspend any future audits. If the secretary authorizes the suspension of future audits in the program, the commissioner shall notify the towns of such suspension.

(May Sp. Sess. P.A. 04-2, S. 38.)

History: May Sp. Sess. P.A. 04-2 effective July 1, 2004.



Section 17b-200 - Memorandum of understanding re Department of Mental Health and Addiction Services management of behavioral health managed care program.

Section 17b-200 is repealed, effective July 1, 2011.

(Sept. Sp. Sess. P.A. 09-3, S. 56; P.A. 11-44, S. 178.)






Chapter 319tt - Nutritional Assistance

Section 17b-790 - (Formerly Sec. 17-12d). Social Services Department required to provide nutrition education program and to inform applicants and participants of their rights and responsibilities.

The department shall provide a program of nutrition education in accordance with the Food and Nutrition Act of 2008, as from time to time amended, and shall provide information to participants and applicants on their rights and responsibilities under the supplemental nutrition assistance program.

(P.A. 75-420, S. 4, 6; 75-554, S. 1, 2; P.A. 77-614, S. 608, 610; Nov. Sp. Sess. P.A. 81-5, S. 3, 6; P.A. 88-156, S. 10; P.A. 09-9, S. 28.)

History: P.A. 75-420 allowed substitution of commissioner and department of social services for welfare commissioner and department in P.A. 75-554 which created the section; P.A. 77-614 replaced social services commissioner and department with commissioner and department of income maintenance, effective January 1, 1979; Nov. Sp. Sess. P.A. 81-5 deleted previous provisions detailing required elements of “full participation” plan to be developed by income maintenance department and requiring commissioner of income maintenance to adopt regulations for implementation of plan after public hearing held and inserted instead generally stated requirement for provision of program of nutrition education and provision of information to participants and applicants of their rights and responsibilities under the food stamp program; P.A. 88-156 deleted provision requiring use of federal food stamp manual as state manual in administering food stamp program; Sec. 17-12d transferred to Sec. 17b-790 in 1995; P.A. 09-9 replaced “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008” and replaced “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009.

Cited. 214 C. 256.



Section 17b-790a - Food assistance program for legal immigrants.

(a) The Commissioner of Social Services, within available appropriations, shall establish a food assistance program for individuals entering the United States prior to April 1, 1998, whose immigrant status meets the eligibility requirements of the federal Food and Nutrition Act of 2008, as amended, but who are no longer eligible for supplemental nutrition assistance solely due to their immigrant status under Public Law 104-193. Individuals who enter the United States after April 1, 1998, must have resided in the state for six months prior to becoming eligible for the state program. The commissioner may administer such program in accordance with the provisions of the federal supplemental nutrition assistance program, except those pertaining to the determination of immigrant status under Public Law 104-193.

(b) The commissioner shall provide assistance to an individual under this section in an amount equal to seventy-five per cent of the amount the individual would be eligible to receive under the federal Food and Nutrition Act of 2008, as amended.

(c) The commissioner shall terminate assistance under this section to any individual whose federal supplemental nutrition assistance benefits have been restored.

(d) The commissioner shall implement the policies and procedures necessary to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 98-11, S. 1, 3; 98-239, S. 12, 35; June Sp. Sess. P.A. 01-2, S. 18, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 25; P.A. 04-258, S. 18; June Sp. Sess. P.A. 07-2, S. 26; P.A. 09-9, S. 29.)

History: P.A. 98-11 effective April 1, 1998; P.A. 98-239 amended Subsec. (a) to require that the commissioner establish the program within available appropriations, effective July 1, 1998; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to prohibit commissioner from accepting new applications for assistance under section after June 30, 2002, effective July 2, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to extend the deadline for certain aliens to apply for assistance until June 30, 2003, effective August 15, 2002; P.A. 04-258 amended Subsec. (a) by deleting provision that prohibited commissioner from accepting new applications for assistance under section after June 30, 2003, effective July 1, 2004; June Sp. Sess. P.A. 07-2 deleted former Subsec. (b) re commissioner’s discretion to determine initial assistance provided, redesignated existing Subsecs. (c) to (e) as Subsecs. (b) to (d), and changed level of assistance from 100% to 75% of amount of assistance provided under the federal Food Stamp Act of 1977 in redesignated Subsec. (b), effective July 1, 2007; P.A. 09-9 replaced “food stamp” and “food stamps” with “supplemental nutrition assistance” and replaced “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008” throughout, effective May 4, 2009.



Section 17b-790b - Access to food assistance programs.

The Departments of Social Services, Public Health and Education shall collaborate to decrease hunger resulting from the recession by coordinating, within available appropriations, state-wide public access, information and outreach, and promoting, within available appropriations, cross-referral and collocation of entry points and application processes for the federal Supplemental Nutrition Assistance Program, child nutrition programs and the federal Special Supplemental Food Program for Women, Infants and Children and increase federal reimbursements.

(P.A. 10-133, S. 5.)

History: P.A. 10-133 effective June 8, 2010.

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 17b-791 - (Formerly Sec. 17-598). Supplemental nutrition commodities assistance program.

The Department of Social Services shall establish a supplemental nutrition commodities assistance program to provide funds for the purchase of high protein or other nutritionally beneficial supplemental foods, or both, for soup kitchens, food pantries and emergency shelters. Such foods shall be purchased in bulk by the Connecticut Food Bank through in-state wholesalers or brokers, or both, and allotted to existing soup kitchens, food pantries and emergency shelters in accordance with the established policies of the Connecticut Food Bank. Such soup kitchens, food pantries and emergency shelters shall pay a handling charge of five cents per pound in order to cover the costs incurred by the Connecticut Food Bank. The food shall be distributed free of charge by the soup kitchens, food pantries and emergency shelters.

(P.A. 87-424, S. 1, 2; P.A. 93-262, S. 1, 87; P.A. 09-9, S. 39; P.A. 10-26, S. 5.)

History: Sec. 17-31ii transferred to Sec. 17-598 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-598 transferred to Sec. 17b-791 in 1995; P.A. 09-9 changed “supplemental nutrition assistance program” to “supplemental nutrition commodities assistance program”, effective May 4, 2009; P.A. 10-26 made a technical change, effective May 10, 2010.



Section 17b-792 - (Formerly Sec. 17a-302). Nutrition programs for elderly persons.

(a) The Department on Aging shall be responsible for the administration of programs which provide nutritionally sound diets to needy elderly persons and for the expansion of such programs when possible. Such programs shall be continued in such a manner as to fully utilize congregate feeding and nutrition education of elderly citizens who qualify for such program.

(b) Each program continued in accordance with subsection (a) of this section shall provide one meal per day, five days per week, to recipients of the program. Each program shall utilize all available municipal, state or local agencies for the purchase of food and equipment and the finding of appropriate locations for such programs.

(P.A. 75-439, S. 1–3, 4; P.A. 82-66, S. 1, 2; P.A. 93-262, S. 51, 87; P.A. 13-125, S. 19.)

History: P.A. 82-66 amended Subsec. (a) to replace the requirement that the department expand nutrition programs with requirement to administer the programs and expand them when possible; Sec. 17-136e transferred to Sec. 17a-302 in 1991; P.A. 93-262 replaced department on aging with department of social services and deleted Subsec. (c) re reports to department on aging to be submitted by state-funded nutrition programs, effective July 1, 1993; Sec. 17a-302 transferred to Sec. 17b-792 in 1995; P.A. 13-125 amended Subsec. (a) to change “Department of Social Services” to “Department on Aging”, effective July 1, 2013.






Chapter 319uu - Housing Assistance

Section 17b-800 - (Formerly Sec. 17-590). Programs for homeless individuals. Standards for shelters.

(a) The Commissioner of Housing may, upon application of any public or private organization or agency, make grants, within available appropriations, to develop and maintain programs for homeless individuals including programs for emergency shelter services, transitional housing services, on-site social services for available permanent housing and for the prevention of homelessness.

(b) Each shelter receiving a grant pursuant to this section (1) shall provide decent, safe and sanitary shelter for residents of the shelter; (2) shall not suspend or expel a resident without good cause; (3) shall, in the case of a resident who is listed on the registry of sexual offenders maintained pursuant to chapter 969, provide verification of such person’s residence at the shelter to a law enforcement officer upon the request of such officer; and (4) shall provide a grievance procedure by which residents can obtain review of grievances, including grievances concerning suspension or expulsion from the shelter. No shelter serving homeless families may admit a person who is listed on the registry of sexual offenders maintained pursuant to chapter 969. The Commissioner of Housing shall adopt regulations, in accordance with the provisions of chapter 54, establishing (A) minimum standards for shelter grievance procedures and rules concerning the suspension and expulsion of shelter residents and (B) standards for the review and approval of the operating policies of shelters receiving a grant under this section. Shelter operating policies shall establish a procedure for the release of information concerning a resident who is listed on the registry of sexual offenders maintained pursuant to chapter 969 to a law enforcement officer in accordance with this subsection.

(P.A. 83-532, S. 1, 3; P.A. 91-14; 91-20; P.A. 92-52, S. 2; P.A. 93-262, S. 1, 87; Sept. Sp. Sess. P.A. 09-7, S. 118; P.A. 13-234, S. 47.)

History: Sec. 17-31v transferred to Sec. 17-590 in 1991; P.A. 91-14 provided grants may be made for transitional housing services and on-site social services for available permanent housing; P.A. 91-20 added Subsec. (b) establishing standards for shelters receiving grants under this section; P.A. 92-52 amended Subsec. (a) to include programs for the prevention of homelessness; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-590 transferred to Sec. 17b-800 in 1995; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to add new Subdiv. (3) re verification of a registered sexual offender’s residence at the shelter to a law enforcement officer, redesignate existing Subdiv. (3) as Subdiv. (4), prohibit a shelter serving homeless families admitting a registered sexual offender and require shelter operating policies to establish a procedure for the release of information re a resident who is a registered sexual offender to a law enforcement officer, effective October 5, 2009; P.A. 13-234 substituted references to Commissioner of Housing for references to Commissioner of Social Services, effective July 1, 2013.



Section 17b-800a - Shelters and services for homeless children and families. Relief from income garnishment orders. Duties of Department of Education.

(a) The Department of Housing, in consultation with appropriate state agencies and within available appropriations, shall (1) allocate existing funding and resources to ensure the availability of homeless shelters that accept intact families or that assist families to find adequate alternative arrangements that allow the family to remain together; and (2) review program eligibility requirements and other policies to ensure that unaccompanied homeless children have access, to the fullest extent practicable, to critical services that such children might otherwise have been prevented from receiving due to age or guardianship requirements.

(b) The Department of Social Services, in consultation with appropriate state agencies and within available appropriations, shall work, in accordance with state and federal law, to seek relief from income garnishment orders through the appropriate judicial authority if it is deemed appropriate to be in the best interests of children and families.

(c) The Department of Education, in consultation with appropriate departments, shall seek full utilization of the federal McKinney-Vento Homeless Assistance Act to protect children falling into homelessness from school failure and dropping out of school and to improve access to higher education.

(P.A. 10-133, S. 4; P.A. 13-234, S. 48.)

History: P.A. 10-133 effective June 8, 2010; P.A. 13-234 amended Subsec. (a) by substituting reference to Department of Housing for reference to Department of Social Services and deleting former Subdiv. (3) re relief from income garnishment orders, added new Subsec. (b) re relief from income garnishment orders and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 2013.



Section 17b-801 - (Formerly Sec. 17-591). Fuel and weatherization assistance programs. Crime prevention and safety program.

(a) The Commissioner of Social Services shall administer a state-appropriated fuel assistance program to provide, within available appropriations, fuel assistance to elderly and disabled persons whose household gross income is above the income eligibility guidelines for the Connecticut energy assistance program but does not exceed two hundred per cent of federal poverty guidelines. The income eligibility guidelines for the state-appropriated fuel assistance program shall be determined, annually, by the Commissioner of Social Services, in conjunction with the Secretary of the Office of Policy and Management. In determining eligibility, the commissioner shall not consider as income Aid and Attendance pension benefits granted to a veteran, as defined under section 27-103, or the surviving spouse of such veteran. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this subsection.

(b) The commissioner shall administer a state-appropriated weatherization assistance program to provide, within available appropriations, weatherization assistance in accordance with the provisions of the state plan implementing the weatherization assistance block grant program authorized by the federal Low-Income Home Energy Assistance Act of 1981, and programs of fuel assistance and weatherization assistance with funds authorized by the federal Low-Income Home Energy Assistance Act of 1981 and by the U.S. Department of Energy in accordance with 10 CFR Part 440 promulgated under Title IV of the Energy Conservation and Production Act, as amended, and oil settlement funds in accordance with subsections (b) and (c) of section 4-28. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, (1) establishing priorities for determining which households shall receive such weatherization assistance, (2) requiring that the only criterion for determining which energy conservation measures shall be implemented pursuant to this subsection in any such dwelling unit shall be the simple payback calculated for each energy conservation measure recommended in the energy audit conducted for such unit, (3) establishing the maximum allowable payback period for such energy conservation measures, and (4) establishing conditions for the waiver of the provisions of subdivisions (1) to (3), inclusive, of this subsection in the event of emergencies. The programs provided for under this subsection shall include a program of fuel and weatherization assistance for emergency shelters for homeless individuals and victims of domestic violence. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement and administer the program of fuel and weatherization assistance for emergency shelters.

(c) The Commissioner of Social Services shall administer, within available appropriations, a crime prevention and safety program for residences occupied by elderly and disabled persons who are eligible for the weatherization assistance block grant program authorized by the federal Low-Income Home Energy Assistance Act of 1981 or the state-appropriated weatherization assistance program. The program shall be operated through the community action agencies and the municipal agency responsible for said low income weatherization program. The program may provide for the purchase and installation, where necessary, of devices which allow a person inside a dwelling unit to view the area outside the door, or doors with windows, locks on windows and doors, and smoke detectors. The installation of devices under this program shall be done at the time weatherization is done.

(P.A. 84-267, S. 1, 2; P.A. 85-406, S. 1, 2; 85-499, S. 1, 3; P.A. 86-177, S. 1, 2; P.A. 87-216, S. 2; P.A. 91-234, S. 2, 3; P.A. 93-262, S. 1, 87; P.A. 11-80, S. 50; P.A. 12-208, S. 10.)

History: P.A. 85-406 added Subsec. (b), requiring commissioner to administer a state-appropriated weatherization assistance program; P.A. 85-499 added Subsec. (c) re crime prevention and safety program; P.A. 86-177 added provisions in Subsec. (b) requiring commissioner to adopt regulations establishing priorities for weatherization assistance; P.A. 87-216 amended Subsec. (b) by requiring commissioner to administer federally funded fuel and weatherization assistance programs and a program of fuel and weatherization assistance for emergency shelters; Sec. 17-31w transferred to Sec. 17-591 in 1991; P.A. 91-234 revised provisions re determination of eligibility for the state-appropriated fuel assistance program in Subsec. (a); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-591 transferred to Sec. 17b-801 in 1995; (Revisor’s note: In 1997 the reference in Subsec. (a) to “Commissioner of the Department of Social Services” was replaced editorially by the Revisors with “Commissioner of Social Services” for consistency with customary statutory usage); P.A. 11-80 amended Subsec. (b) by deleting former Subdiv. (2) re requirement for energy audits and renumbering existing Subdivs. (3) to (5) as Subdivs. (2) to (4), effective July 1, 2011; P.A. 12-208 amended Subsec. (a) to add provision re income disregard for veterans’ Aid and Attendance pension benefits, effective July 1, 2012.



Section 17b-802 - (Formerly Sec. 17-599). Security deposit guarantee program.

(a) The Commissioner of Social Services shall establish, within available appropriations, and administer a security deposit guarantee program for persons who (1) (A) are recipients of temporary family assistance, aid under the state supplement program, or state-administered general assistance, or (B) have a documented showing of financial need, and (2) (A) are residing in emergency shelters or other emergency housing, cannot remain in permanent housing due to any reason specified in subsection (a) of section 17b-808, or are served a writ, summons and complaint in a summary process action instituted pursuant to chapter 832, or (B) have a rental assistance program or federal Section 8 certificate or voucher. Under such program, the Commissioner of Social Services may provide security deposit guarantees for use by such persons in lieu of a security deposit on a rental dwelling unit. Eligible persons may receive a security deposit guarantee in an amount not to exceed the equivalent of two months’ rent on such rental unit. No person may apply for and receive a security deposit guarantee more than once in any eighteen-month period without the express authorization of the Commissioner of Social Services, except as provided in subsection (b) of this section. The Commissioner of Social Services may deny eligibility for the security deposit guarantee program to an applicant for whom the commissioner has paid two claims by landlords. The Commissioner of Social Services may establish priorities for providing security deposit guarantees to eligible persons described in subparagraphs (A) and (B) of subdivision (2) of this subsection in order to administer the program within available appropriations.

(b) In the case of any person who qualifies for a guarantee, the Commissioner of Social Services, or any local or regional nonprofit corporation or social service organization under contract with the Department of Social Services to assist in the administration of the security deposit guarantee program established pursuant to subsection (a) of this section, may execute a written agreement to pay the landlord for any damages suffered by the landlord due to the tenant’s failure to comply with such tenant’s obligations as defined in section 47a-21, provided the amount of any such payment shall not exceed the amount of the requested security deposit. Notwithstanding the provisions of subsection (a) of this section, if a person who has previously received a grant for a security deposit or a security deposit guarantee becomes eligible for a subsequent security deposit guarantee within eighteen months after a claim has been paid on a prior security deposit guarantee, such person may receive a security deposit guarantee. The amount of the subsequent security deposit guarantee for which such person would otherwise have been eligible shall be reduced by (1) any amount of a previous grant which has not been returned to the department pursuant to section 47a-21, or (2) the amount of any payment made to the landlord for damages pursuant to this subsection.

(c) Any payment made pursuant to this section to any person receiving temporary family assistance, aid under the state supplement program or state-administered general assistance shall not be deducted from the amount of assistance to which the recipient would otherwise be entitled.

(d) On and after July 1, 2000, no special need or special benefit payments shall be made by the commissioner for security deposits from the temporary family assistance, state supplement, or state-administered general assistance programs.

(e) The Commissioner of Social Services may, within available appropriations, on a case-by-case basis, provide a security deposit grant to a person eligible for the security deposit guarantee program established under subsection (a) of this section, in an amount not to exceed the equivalent of one month’s rent on such rental unit, provided the commissioner determines that emergency circumstances exist which threaten the health, safety or welfare of a child who resides with such person. Such person shall not be eligible for more than one such grant without the authorization of said commissioner. Nothing in this section shall preclude the approval of such one-month security deposit grant in conjunction with a one-month security deposit guarantee.

(f) The Commissioner of Social Services may provide a security deposit grant to a person receiving such grant through any local or regional nonprofit corporation or social service organization under an existing contract with the Department of Social Services to assist in the administration of the security deposit program, but in no event shall a payment be authorized after October 1, 2000. Nothing in this section shall preclude the commissioner from entering into a contract with one or more local or regional nonprofit corporations or social service organizations for the purpose of issuing security deposit guarantees.

(g) A landlord may submit a claim for damages not later than forty-five days after the date of termination of the tenancy. Payment shall be made only for a claim that includes receipts for repairs made. No claim shall be paid for an apartment from which a tenant vacated because substandard conditions made the apartment uninhabitable, as determined by a local, state or federal regulatory agency.

(h) Any person with income exceeding one hundred fifty per cent of the federal poverty level, who is found eligible to receive a security deposit guarantee under this section and for whom the commissioner has paid a claim by a landlord, shall contribute five per cent of one month’s rent to the payment of the security deposit. The commissioner may waive such payment for good cause.

(i) The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to administer the program established pursuant to this section and to set eligibility criteria for the program, but may implement the program while in the process of adopting such regulations provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation.

(P.A. 86-272; P.A. 87-455, S. 5, 6; P.A. 91-211; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 83, 165; June Sp. Sess. P.A. 00-2, S. 24, 53; June Sp. Sess. P.A. 01-2, S. 32; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 02-79, S. 3; P.A. 04-76, S. 25; P.A. 05-280, S. 39; June Sp. Sess. P.A. 05-3, S. 83; P.A. 11-44, S. 96; June 12 Sp. Sess. P.A. 12-1, S. 23.)

History: P.A. 87-455 amended Subsec. (a) by making persons having documented financial need who reside in emergency shelters or emergency housing eligible for grants and amended Subsec. (b) by authorizing emergency shelters under contract with department of human resources to pay security deposit to landlords; Sec. 17-31jj transferred to Sec. 17-599 in 1991; P.A. 91-211 amended Subsec. (b) to allow the commissioner to enter into a written agreement with a landlord to pay for certain damages if incurred in lieu of paying a security deposit, to require the reduction of any amount owed to the department under the program by a grant recipient from any subsequent grant provided to the recipient and to require that the issuance of grants and agreements for payment of damages in any fiscal year not exceed the amount available for the program in that fiscal year; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-599 transferred to Sec. 17b-802 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes, effective July 1, 1997; June Sp. Sess. P.A. 00-2 amended Subsec. (a) by changing program of grants to persons residing in emergency shelters or housing to security deposit guarantee program for use in lieu of a security deposit, deleting reference to “public assistance”, inserting provision re recipients of temporary family assistance or aid under the state supplement program, adding provision re persons who cannot remain in permanent housing due to any reason specified in Subsec. (a) of Sec. 17b-808, and making conforming changes, amended Subsec. (b) by deleting provisions re payment of security deposit directly to the landlord, deleting provision re annual amounts available in program, and making conforming changes, amended Subsec. (c) by adding provision re persons receiving temporary family assistance or aid under the state supplement program, added new Subsecs. (d) to (f), inclusive, re special need or special benefit payments and security deposit grants, redesignated former Subsec. (d) as Subsec. (g) and amended said Subsec. by adding provision allowing for implementation of the program until January 1, 2002, while in the process of adopting regulations and making conforming and technical changes, effective July 1, 2000; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to expand program to persons served a notice to quit in summary process action, to increase maximum amount from one to two months’ rent, to delete provision re documented showing of financial need and to require authorization for more than one guarantee in any 18-month period, amended Subsec. (b) to authorize eligibility for subsequent guarantee within 18 months after claim has been paid and to make technical changes, amended Subsec. (e) to delete provision re safety net account, to include person served a notice to quit in summary process action and to add provision re approval of grant in conjunction with guarantee and amended Subsec. (f) to add provision re contract for issuing security deposit guarantees; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 02-79 amended Subsec. (a) by inserting Subdiv. numbers and Subpara. letters, adding Subdiv. (2)(B) to extend eligibility under the security deposit guarantee program to persons having a rental assistance program or federal Section 8 certificate or voucher, and adding provision authorizing Commissioner of Social Services to establish priorities for allocating security deposit guarantees, amended Subsec. (e) to revise provisions re eligibility for security deposit grants, and amended Subsec. (g) by changing “January 1, 2002” to “June 30, 2003”, effective July 1, 2002; P.A. 04-76 amended Subsecs. (a), (c) and (d) by deleting references to “general assistance” and making conforming changes; P.A. 05-280 amended Subsec. (a) to provide that commissioner may deny eligibility for security deposit guarantee program to an applicant who has made more than two claims in a five-year period, to add “in order to administer the program within available appropriations” and to make technical changes, effective July 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (a) by replacing “who has made more than two claims in a” with “for whom the commissioner has paid two or more claims by landlords during the immediately preceding” re denial of eligibility, effective July 1, 2005; P.A. 11-44 amended Subsec. (a) by replacing “notice to quit” with “writ, summons and complaint”, deleting reference to “immediately preceding five-year period” re denial of eligibility for security deposit guarantee program and making a technical change, added new Subsec. (g) re landlord’s submission of a claim for damages, added new Subsec. (h) re persons required to contribute to payment of security deposit, redesignated existing Subsec. (g) as Subsec. (i) and amended same by deleting reference to program implementation “until June 30, 2003”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsecs. (b) and (f) by replacing references to emergency shelter with references to local or regional nonprofit corporation or social service organization and made a technical change in Subsec. (e), effective July 1, 2012.



Section 17b-803 - (Formerly Sec. 17-600). Program of housing for persons suffering from AIDS. Regulations. Bond issue.

(a) The state, acting by and in the discretion of the Commissioner of Social Services, may enter into a contract with a nonprofit corporation, as defined in section 8-39, to provide financial assistance in the form of a state grant-in-aid to such corporation for the purpose of providing housing for homeless persons suffering from acquired immune deficiency syndrome or AIDS-related complex. Such financial assistance may be applied toward the cost of: (1) Planning for the development of such housing; (2) acquiring property to be used for such housing; and (3) repairing, rehabilitating or constructing such housing.

(b) The Commissioner of Social Services, in consultation with the Commissioner of Public Health, shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(c) For the purposes described in subdivisions (1), (2) and (3) of subsection (a) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate seven million five hundred eleven thousand two hundred eighty dollars.

(d) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (c) of this section shall be used by the Commissioner of Social Services for the purposes of subdivisions (1), (2) and (3) of subsection (a) of this section.

(e) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds, as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 87-553, S. 1, 2, 4; P.A. 88-343, S. 25, 26, 32; P.A. 89-331, S. 18, 30; P.A. 90-230, S. 23, 101; 90-297, S. 9, 10, 24; June Sp. Sess. P.A. 91-4, S. 15, 25; May Sp. Sess. P.A. 92-7, S. 12, 36; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; June Sp. Sess. P.A. 93-1, S. 25, 45; P.A. 95-257, S. 12, 21, 58; 95-272, S. 9, 29; June 5 Sp. Sess. P.A. 97-1, S. 13, 20; P.A. 10-44, S. 34.)

History: P.A. 88-343 made the program permanent, broadened the powers of the commissioner and increased the bond authorization from $600,000 to $1,600,000; P.A. 89-331 increased the bond authorization to $3,350,000; P.A. 90-230 corrected an internal reference in Subsec. (d); P.A. 90-297 amended Subsec. (c) to increase the bond authorization to $3,850,000 and amended Subsec. (e) to require that requests for authorization be signed by the secretary of the office of policy and management rather than by the commissioner of human resources; Sec. 17-31kk transferred to Sec. 17-600 in 1991; June Sp. Sess. P.A. 91-4 increased the bond authorization from $3,850,000 to $6,350,000; May Sp. Sess. P.A. 92-7 amended Subsec. (c) to increase the bond authorization to $7,100,000; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsec. (c) to increase bond authorization from $7,100,000 to $9,100,000, effective July 1, 1994; Sec. 17-600 transferred to Sec. 17b-803 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-272 amended Subsecs. (c) and (d) to add reference to Subsec. (a)(1), effective July 1, 1995; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (c) to decrease bond authorization from $9,100,000 to $8,100,000, effective July 31, 1997; P.A. 10-44 amended Subsec. (c) to decrease aggregate authorization from $8,100,000 to $7,511,280, effective July 1, 2010.



Section 17b-804 - (Formerly Sec. 17-619). Rent bank program.

(a) The Commissioner of Social Services shall establish and administer a rent bank program of grants to ensure housing for families whose income does not exceed sixty per cent of the median income in the state, including those receiving temporary family assistance, who are either at risk of becoming homeless or in imminent danger of eviction or foreclosure.

(b) To be eligible for assistance under this section, a family shall (1) document, as appropriate, loss of income or increase in expenses including, but not limited to, loss of employment, medical disability or emergency, loss or delay in receipt of other benefits, natural or man-made disaster, substantial and permanent change in household composition and any other condition which the commissioner determines constitutes a severe hardship and is not likely to recur and (2) participate in the assessment and mediation program established under section 17b-805.

(c) No family shall receive financial assistance under this section in excess of one thousand two hundred dollars during any eighteen consecutive months.

(d) The commissioner may adopt regulations in accordance with chapter 54 to determine eligibility standards for grants under this section and to carry out the purposes of this section.

(P.A. 90-257, S. 4, 17; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 84, 165; P.A. 03-25, S. 1.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-619 transferred to Sec. 17b-804 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced references to aid to families with dependent children with temporary family assistance and made technical changes, effective July 1, 1997; P.A. 03-25 eliminated references to “loans” and “repayment”, deleted former Subsec. (c) re repayment terms for financial assistance under program and redesignated existing Subsecs. (d) and (e) as Subsecs. (c) and (d).



Section 17b-805 - (Formerly Sec. 17-620). Assessment and mediation program.

(a) The Commissioner of Social Services shall establish and administer an assessment and mediation program for families at risk of becoming homeless or in imminent danger of eviction or foreclosure whose income does not exceed sixty per cent of the median income in the state.

(b) After evaluation of the causes of the risk of becoming homeless or the imminent danger of eviction or foreclosure and after attempting mediation, the commissioner shall assist eligible participants with application to appropriate resources.

(c) No family shall be eligible for grants under the rent bank program established under section 17b-804 without prior referral to the assessment and mediation program.

(d) The commissioner may enter into regional contracts with local or regional nonprofit corporations or social service organizations having expertise in landlord-tenant mediation to implement the program established under this section.

(e) The Commissioner of Social Services may adopt regulations in accordance with chapter 54 to carry out the purposes of this section.

(P.A. 90-257, S. 3, 17; P.A. 93-262, S. 48, 87; P.A. 03-25, S. 2.)

History: P.A. 93-262 replaced references to commissioners of income maintenance and human resources with commissioner of social services, effective July 1, 1993; Sec. 17-620 transferred to Sec. 17b-805 in 1995; P.A. 03-25 amended Subsec. (c) to eliminate reference to “loans”.



Section 17b-806 - (Formerly Sec. 17-621). Homefinders program.

(a) The Commissioner of Housing, in consultation with the Commissioner of Social Services, shall establish and administer a homefinders program, which includes participation by housing authorities, to assist families including recipients of temporary family assistance who are homeless or in imminent danger of eviction or foreclosure. The commissioner shall administer the program within available appropriations.

(b) The Commissioner of Housing may adopt regulations in accordance with chapter 54 to carry out the purposes of this section.

(P.A. 90-257, S. 5, 17; June Sp. Sess. P.A. 91-8, S. 53, 63; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 85, 165; P.A. 13-234, S. 49.)

History: June Sp. Sess. P.A. 91-8 amended Subsec. (a) to require that program be administered within available appropriations; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-621 transferred to Sec. 17b-806 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997; P.A. 13-234 amended Subsec. (a) by substituting reference to Commissioner of Housing for reference to Commissioner of Social Services and adding “in consultation with the Commissioner of Social Services”, and amended Subsec. (b) by substituting reference to Commissioner of Housing for reference to Commissioner of Social Services, effective July 1, 2013.



Section 17b-807 - (Formerly Sec. 17-86d). Policy re provision of emergency shelter in hotels or motels.

No state funds appropriated for a special needs benefit for emergency housing for recipients of payments under the temporary family assistance program or state-administered general assistance shall be used to pay the costs of emergency shelter in hotels or motels except in cases of natural or man-made disasters or other catastrophic events.

(P.A. 90-257, S. 1, 17; June 18 Sp. Sess. P.A. 97-2, S. 86, 165.)

History: Sec. 17-86d transferred to Sec. 17b-807 in 1995; June Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance and made technical and conforming changes, effective July 1, 1997.



Section 17b-808 - (Formerly Sec. 17-86e). Special needs benefit for emergency housing. Limitation.

(a) The Commissioner of Social Services shall provide a special needs benefit for emergency housing to any recipient of payments under the temporary family assistance program and the optional state supplementation program who cannot remain in permanent housing because (1) a judgment has been entered against the recipient in a summary process action instituted pursuant to chapter 832, provided the action was not based on criminal activity, or a judgment has been entered against the recipient in a foreclosure action pursuant to chapter 846; (2) the recipient has left to escape domestic violence; (3) a catastrophic event, such as a fire or flood, has made the permanent housing uninhabitable or the recipient has been ordered to vacate the housing by a local code enforcement official; (4) the recipient shares an apartment with a primary tenant who is being evicted or is engaged in criminal activity; (5) the recipient was illegally locked out by a landlord and has filed a police complaint concerning such lockout; (6) the recipient has been living with a tenant who received a preliminary notice under section 47a-15 or a notice to quit because of termination of a rental agreement for lapse of time; or (7) the family has relocated because a child in the family has been found to have a level of lead in the blood equal to or greater than twenty micrograms per deciliter of blood or any other abnormal body burden of lead and the local director of health has determined, after an epidemiological investigation pursuant to section 19a-111, that the source of the lead poisoning was the residential unit in which the family resided. A person shall be eligible for the benefit under this section provided application is made to the commissioner within forty-five days of the loss of permanent housing by the recipient. On and after September 4, 1991, the benefit shall be limited to not more than one occurrence per calendar year and not more than sixty days per occurrence, except that any family receiving the benefit under this section pursuant to subdivision (7) with a child undergoing chelation treatment may receive the benefit for more than one occurrence provided the total number of days the benefit is received by the family for all occurrences is not more than eighty days in any calendar year. Any person receiving a benefit under this section shall agree to reside in any housing which was constructed, renovated or rehabilitated with state or federal financial assistance. Notwithstanding the provisions of this section, any family receiving the benefit under this section pursuant to subdivision (7) shall not be required to reside in any housing in which the paint contains a toxic level of lead as defined by the Commissioner of Public Health in regulations adopted pursuant to section 19a-111. Under the temporary family assistance program, any person not eligible for the benefit under this section shall be referred to the Department of Social Services’ program for emergency shelter services.

(b) The Commissioner of Social Services shall provide for the direct vendor payment of the rent of any recipient of payments under the temporary family assistance program and the optional state supplementation program for whom he has made a finding of mismanagement and who resides in housing where the total rent, or the recipient’s share of the total rent, does not exceed thirty per cent of the payment standard, adjusted for region and family size under such program. Any finding of mismanagement by the commissioner shall be in accordance with federal law and regulations concerning mismanagement of funds, except that the commissioner may permit a recipient for whom vendor rent payments would terminate to request an extension of vendor rent payments. Such voluntary vendor rent payments shall be discontinued upon request of the recipient. If there is a rental arrearage at the time vendor rent payments are initiated, the commissioner may deduct from the payment under the temporary family assistance program and the optional state supplementation program an amount not to exceed thirty dollars per month. Such amount shall be used to pay the back rent due, provided recoupment by the department of an overpayment shall be suspended during payment of arrearages to the landlord.

(c) Within ten days of receiving a notice to quit issued pursuant to chapter 832, a recipient of benefits under the temporary family assistance program and the optional state supplementation program shall notify the commissioner of the receipt of such notice. No person shall be denied emergency housing assistance or declared ineligible for any other benefit because of a failure to notify the commissioner.

(P.A. 90-257, S. 6, 17; P.A. 91-237, S. 1, 2; June Sp. Sess. P.A. 91-8, S. 4, 63; P.A. 92-234; May Sp. Sess. P.A. 92-16, S. 4, 89; P.A. 93-262, S. 1, 36, 87; 93-333; 93-381, S. 9, 39; 93-418, S. 29, 41; 93-435, S. 59, 95; P.A. 95-210, S. 1, 2; 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-2, S. 87, 165; P.A. 08-22, S. 1.)

History: P.A. 91-237 amended Subsec. (a) to extend eligibility for the special needs benefit to a recipient who has had a judgment entered against him in a foreclosure action; June Sp. Sess. P.A. 91-8 Subsec. (a) amended the special needs benefit for emergency housing by limiting the benefit to one occurrence per calendar year, not to exceed 80 days per occurrence and deleted provision re reduction in benefits of AFDC recipients by 25% in certain cases; P.A. 92-234 added Subsec. (a)(7) re eligibility for the special needs benefit of families relocated because a child in the family has been found to have lead poisoning; May Sp. Sess. P.A. 92-16 amended Subsec. (a) by reducing the special needs benefit for emergency housing from not more than 80 days per occurrence to not more than 60 days per occurrence; P.A. 93-262 replaced references to commissioner of income maintenance and department of human resources with references to commissioner and department of social services, respectively, effective July 1, 1993; P.A. 93-333 amended Subsec. (a) to prohibit placement of families with children with lead poisoning in housing in which the paint contains a toxic level of lead; P.A. 93-381 and 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 93-418 made provision of direct vendor payments of rent mandatory rather than discretionary and changed the words “standard of need” to “payment standard”, effective July 1, 1993; Sec. 17-86e transferred to Sec. 17b-808 in 1995; P.A. 95-210 amended Subsec. (a) to provide that a family may receive emergency housing for more than one occurrence if a child in the family is undergoing lead chelation treatment, effective June 27, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced references to aid to families with dependent children with temporary family assistance and made technical and conforming changes, effective July 1, 1997; P.A. 08-22 amended Subsec. (a)(1) by deleting provision requiring expiration of redemption period for recipient in foreclosure action to be eligible for special needs benefit.



Section 17b-809 - Plan for informing landlords of rules concerning direct vendor payment of rent.

The Commissioner of Social Services shall prepare and implement a plan for informing landlords of the department’s rules concerning the direct vendor payment of rents for recipients of temporary family assistance and state supplementation and for responding to landlord inquiries about the availability of such payments, including the circumstances under which such payments will be made and the maximum amounts of such payments.

(P.A. 93-262, S. 1, 87; 93-418, S. 28, 41; 93-435, S. 59, 95; June 18 Sp. Sess. P.A. 97-2, S. 88, 165.)

History: P.A. 93-418 effective July 1, 1993 (Revisor’s note: P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993); June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance, effective July 1, 1997.



Section 17b-810 - Direct payment of rent to landlord.

Section 17b-810 is repealed, effective October 1, 2004.

(P.A. 93-418, S. 30, 41; P.A. 04-76, S. 59.)



Section 17b-811 - (Formerly Sec. 17-2f). Direct payments to landlords.

Section 17b-811 is repealed, effective July 1, 1997.

(1969, P.A. 299, S. 1, 2; 1971, P.A. 808; 1972, P.A. 294, S. 17; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 164, 165.)



Section 17b-811a - Transitionary rental assistance for private housing. Regulations. Hearing.

(a) The Commissioner of Social Services shall implement and administer, within available appropriations, a program of transitionary rental assistance for private housing for persons who are employed at the time they leave the temporary family assistance program and who: (1) Have income which exceeds the payment standard under said program, or (2) are employed a minimum of twelve hours per week. The commissioner may establish a durational limit for the receipt of such assistance which shall not exceed a period of twelve months. The commissioner may establish priorities for allocating transitionary rental assistance based on whether a person is eligible pursuant to subdivision (1) or subdivision (2) of this subsection.

(b) The Commissioner of Social Services shall establish a simplified eligibility determination and application process for transitionary rental assistance. The program shall be designed to allow the provision of such assistance to commence with the first month in which the applicant is no longer receiving benefits under the temporary family assistance program.

(c) The Commissioner of Social Services shall implement policies and procedures necessary to carry out the provisions of subsections (a) and (b) of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal not later than twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(d) Any person aggrieved by a decision of the commissioner or the commissioner’s agent pursuant to the program under this section shall have a right to a hearing in accordance with the provisions of chapter 54.

(P.A. 99-279, S. 1, 45; P.A. 04-73, S. 1; P.A. 07-16, S. 1; P.A. 09-118, S. 2.)

History: P.A. 99-279 effective July 1, 1999; P.A. 04-73 amended Subsec. (a) to replace requirement that person be “employed at the time they exhaust time-limited benefits under the temporary family assistance program” with the requirement that person be “employed at the time they leave the temporary family assistance program”, to designate provision re income which exceeds payment standard as Subdiv. (1) and to add Subdiv. (2) requiring employment of “a minimum of twelve hours per week”, and made technical changes in Subsec. (c), effective July 1, 2004; P.A. 07-16 amended Subsec. (a) to permit commissioner to establish priorities in the allocation of transitionary rental assistance, effective May 7, 2007; P.A. 09-118 added Subsec. (d) re right to a hearing.



Section 17b-812 - (Formerly Sec. 8-345). Rental assistance for low-income families living in privately-owned rental housing. Regulations. Hearing.

(a) The Commissioner of Social Services shall implement and administer a program of rental assistance for low-income families living in privately-owned rental housing. For the purposes of this section, a low-income family is one whose income does not exceed fifty per cent of the median family income for the area of the state in which such family lives, as determined by the commissioner.

(b) Housing eligible for participation in the program shall comply with applicable state and local health, housing, building and safety codes.

(c) In addition to an element in which rental assistance certificates are made available to qualified tenants, to be used in eligible housing which such tenants are able to locate, the program may include a housing support element in which rental assistance for tenants is linked to participation by the property owner in other municipal, state or federal housing repair, rehabilitation or financing programs. The commissioner shall use rental assistance under this section so as to encourage the preservation of existing housing and the revitalization of neighborhoods or the creation of additional rental housing.

(d) The commissioner may designate a portion of the rental assistance available under the program for tenant-based and project-based supportive housing units. To the extent practicable rental assistance for supportive housing shall adhere to the requirements of the federal Housing Choice Voucher Program, 42 USC 1437f(o), relative to calculating the tenant’s share of the rent to be paid.

(e) The commissioner shall administer the program under this section to promote housing choice for certificate holders and encourage racial and economic integration. The commissioner shall establish maximum rent levels for each municipality in a manner that promotes the use of the program in all municipalities. Any certificate issued pursuant to this section may be used for housing in any municipality in the state. The commissioner shall inform certificate holders that a certificate may be used in any municipality and, to the extent practicable, the commissioner shall assist certificate holders in finding housing in the municipality of their choice.

(f) Nothing in this section shall give any person a right to continued receipt of rental assistance at any time that the program is not funded.

(g) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section. The regulations shall establish maximum income eligibility guidelines for such rental assistance and criteria for determining the amount of rental assistance which shall be provided to eligible families.

(h) Any person aggrieved by a decision of the commissioner or the commissioner’s agent pursuant to the program under this section shall have the right to a hearing in accordance with the provisions of chapter 54.

(P.A. 85-452, S. 1, 3; P.A. 86-384, S. 1, 2; P.A. 87-517, S. 1, 2; P.A. 91-362, S. 5; P.A. 93-262, S. 8, 87; P.A. 96-268, S. 16, 17, 34; June 18 Sp. Sess. P.A. 97-2, S. 116, 165; P.A. 05-280, S. 34; P.A. 06-7, S. 1; P.A. 09-118, S. 1.)

History: P.A. 86-384 extended program for one year, allowed commissioner to conduct program in more than three towns and replaced term “rent subsidies” with “rental assistance”; P.A. 87-517 amended Subsec. (a) by deleting reference to three-year pilot program, adding provisions making program applicable to elderly persons residing in state-assisted rental housing for the elderly and changing income percentage from 50% to 60%, amended Subsec. (b) by deleting provisions re towns in which pilot program is conducted, amended Subsec. (c) by deleting reference to pilot program, amended Subsec. (d) by deleting reference to pilot period, amended Subsec. (e) by adding provisions requiring regulations establishing maximum income eligibility guidelines and criteria for determining amount of assistance, and amended Subsec. (f) by deleting reference to pilot program; P.A. 91-362 inserted new Subsec. (d) to require the commissioner to administer the program to promote housing choice and encourage racial and economic integration and added new Subsec. (h) to require the commissioner to submit to the legislative committee on housing a report on the program, relettering previously existing Subsecs. as necessary; P.A. 93-262 replaced commissioner of housing with commissioner of social services and deleted Subsecs. (g) and (h) re reports to general assembly, effective July 1, 1993; Sec. 8-345 transferred to Sec. 17b-812 in 1995; P.A. 96-268 amended Subsec. (a) to change the income level threshold for a low-income family from 60% to 50% of the median family income for the area of the state in which such family lives and amended Subsec. (f) to provide that “effective November 1, 1995, the amount of assistance for elderly persons who are certificate holders shall be the difference between thirty per cent of their adjusted gross income, less a utility allowance and the base rent”, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-2 eliminated references to elderly persons in the program of rental assistance, effective July 1, 1997; P.A. 05-280 added new Subsec. (d) re designating a portion of available rental assistance certificates for supportive housing units and requiring that rental assistance certificates issued for such purpose adhere to requirements of federal Housing Choice Voucher program and redesignated existing Subsecs. (d) to (f), inclusive, as new Subsecs. (e) to (g), inclusive, effective July 1, 2005; P.A. 06-7 amended Subsec. (d) by deleting references to “certificates”, effective April 21, 2006; P.A. 09-118 added Subsec. (h) re right to a hearing.

Cited. 214 C. 256.



Section 17b-812a - Modification of the rental assistance program subsidy.

The Commissioner of Social Services shall modify the rental assistance program subsidy for eligible recipients with earned income in order to operate the program within available appropriations. The Commissioner of Social Services shall have the authority to adopt policies or procedures to implement the provisions of this section pending the adoption of the policy or procedure in regulations, provided notice of intent to adopt regulations is published in the Connecticut Law Journal within twenty days of implementation of the policy or procedure.

(P.A. 95-351, S. 17, 30.)

History: P.A. 95-351, S. 17 effective July 1, 1995.



Section 17b-813 - (Formerly Sec. 8-345a). Emergency rental assistance for families eligible to participate in the temporary family assistance program.

The Commissioner of Housing, in consultation with the Commissioner of Social Services, shall provide emergency rental assistance for families eligible for assistance under the temporary family assistance program living in hotels and motels as a component of the program for rental assistance established under section 17b-812.

(P.A. 87-455, S. 1, 6; P.A. 93-262, S. 9, 87; June 18 Sp. Sess. P.A. 97-2, S. 89, 165; P.A. 13-234, S. 50.)

History: P.A. 93-262 replaced commissioner of housing with commissioner of social services, effective July 1, 1993; Sec. 8-345a transferred to Sec. 17b-813 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced a reference to aid to families with dependent children with temporary family assistance and made conforming changes, effective July 1, 1997; P.A. 13-234 substituted reference to Commissioner of Housing for reference to Commissioner of Social Services and added “in consultation with the Commissioner of Social Services”, effective July 1, 2013.



Section 17b-814 - (Formerly Sec. 8-346). Rental assistance for low-income families living in newly created rental housing. Pilot program. Regulations.

(a) The Commissioner of Social Services shall establish and implement a five-year pilot program of rental assistance for low-income families living in newly created privately-owned rental housing. For the purposes of this section, a low-income family is one whose income does not exceed sixty per cent of the area median income adjusted for family size in which such family lives, as determined by the commissioner. The commissioner shall provide such rental assistance in order to encourage the creation of additional rental housing.

(b) The state, acting by and in the discretion of the Commissioner of Social Services, may enter into a contract with the owner or developer of new rental housing to provide rental assistance linked to a specific number of units in such housing which shall be set aside for low-income families. Each contract to provide rental assistance for units set aside for occupancy by low-income families under this section shall be for a period not to exceed fifteen years and may provide that the state shall receive an equity interest in such rental housing. The commissioner shall not provide rental assistance for more than five hundred new rental housing units under the pilot program.

(c) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Such regulations shall establish maximum income eligibility guidelines for such rental assistance and criteria for determining the amount of rental assistance which shall be provided.

(P.A. 88-187; P.A. 93-262, S. 10, 87.)

History: P.A. 93-262 replaced commissioner of housing with commissioner of social services and deleted Subsec. (d) re report to general assembly, effective July 1, 1993; Sec. 8-346 transferred to Sec. 17b-814 in 1995.



Section 17b-815 - Federal Housing Choice Voucher Program. Internet publication requirements when accepting new applications.

At least two weeks before any entity in the state that administers vouchers under the federal Housing Choice Voucher Program, 42 USC 1437f(o), opens its waiting list for the acceptance of new applications for such vouchers, such entity shall notify, in writing or by electronic mail, the operator of an Internet web site designated by the Department of Social Services, of (1) the date of the opening of such waiting list, (2) the manner in which applicants may apply, and (3) the date, if any, on which the waiting list will be closed. The operator of said web site shall make such information available, by electronic means or otherwise, to Infoline of Connecticut, other organizations and the public.

(P.A. 04-258, S. 14.)

History: P.A. 04-258 effective July 1, 2004.






Chapter 319v - Medical Assistance

Section 17b-220 - (Formerly Sec. 17-292g). Reimbursement of medical providers.

Section 17b-220 is repealed, effective March 1, 2004.

(P.A. 86-415, S. 4, 10; May Sp. Sess. P.A. 92-16, S. 16, 89; P.A. 93-262, S. 1, 87; 93-418, S. 12, 41; P.A. 95-351, S. 12, 30; June 18 Sp. Sess. P.A. 97-2, S. 67, 165; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-221 - (Formerly Sec. 17-292h). Regulations. Reimbursement of hospitals.

Section 17b-221 is repealed, effective October 1, 2004.

(P.A. 86-415, S. 9, 10; P.A. 93-262, S. 1, 87; P.A. 04-76, S. 59.)



Section 17b-221a - Revenue from Riverview Hospital to be used to pay Medicaid claims.

Section 17b-221a is repealed, effective June 15, 2012.

(June Sp. Sess. P.A. 01-6, S. 12, 85; P.A. 10-179, S. 76; P.A. 12-82, S. 7; 12-119, S. 9.)



Section 17b-221b - Federal matching funds for special-education-related services. Portion to be used for Medicaid claims.

For the fiscal year ending June 30, 2002, and each fiscal year thereafter, all federal matching funds received by the Department of Social Services for special-education-related services rendered in schools pursuant to section 10-76d shall be deposited in the General Fund and credited to a nonlapsing account in the Department of Social Services. Sixty per cent of such funds shall be expended by the Department of Social Services for payment of grants to towns pursuant to subdivision (3) of subsection (a) of section 10-76d and the remaining funds shall be available for expenditure by the Department of Social Services for the payment of Medicaid claims.

(June Sp. Sess. P.A. 01-6, S. 13, 85.)

History: June Sp. Sess. P.A. 01-6 effective July 1, 2001.



Section 17b-222 - (Formerly Sec. 17-294). “Humane institution” defined. Daily report.

As used in this section and sections 17b-223, 17b-228, 17b-229 and 17b-745, “state humane institution” or “humane institution” means state mental hospitals, community mental health centers, treatment facilities for children and adolescents, or any other facility or program administered by the Departments of Mental Health and Addiction Services, Developmental Services, or Children and Families. The person in charge of each state humane institution shall furnish the Commissioner of Administrative Services with a daily report of changes in the patient roster and the date of formal commitment of each patient.

(1955, S. 1488d; 1957, P.A. 586, S. 7; 1959, P.A. 201; 1967, P.A. 314, S. 16; 839, S. 1; 1971, P.A. 530, S. 1; P.A. 75-603, S. 12, 15; P.A. 77-614, S. 70, 610; P.A. 87-421, S. 6, 13; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 30, 58; P.A. 04-257, S. 32; P.A. 07-73, S. 2(a).)

History: 1959 act required that welfare commissioner be supplied with daily report of changes in patient roster and dates of formal commitment of patients; 1967 acts deleted “tuberculosis facilities in chronic disease hospitals” from the definition and provided that the commissioner of finance and control rather than the welfare commissioner receive the reports of patient rosters; 1971 act included community mental health centers, treatment facilities for children and adolescents and other facilities and programs administered by mental health department in definition of “humane institution”; P.A. 75-603 included reference to programs and facilities administered by children and youth services department; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 87-421 included facilities or programs administered by the Connecticut state alcohol and drug abuse commission and by the department of mental retardation in the definition of state human institution and excluded state training schools for mentally retarded persons from the definition; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; Sec. 17-294 transferred to Sec. 17b-222 in 1995; P.A. 95-257 replaced Department of Mental Health with Department of Mental Health and Addiction Services and deleted reference to the Department of Public Health and Addiction Services, effective July 1, 1995; P.A. 04-257 made technical changes, effective June 14, 2004; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.

Cited. 183 C. 330.

Cited. 30 CS 118.



Section 17b-223 - (Formerly Sec. 17-295). Support in humane institutions.

(a) The Comptroller shall at least annually determine the cost per capita per diem for the support of persons in state humane institutions and furnish such itemized per capita cost to the Commissioner of Administrative Services. Such cost for the care of persons in facilities operated by the Department of Mental Health and Addiction Services shall be determined by the Comptroller, in consultation with the Commissioner of Mental Health and Addiction Services, on a facility-wide, ward-wide or unit-wide basis. The provisions of this section shall not apply to cases eligible for medical assistance or public assistance under Title XVIII or Title XIX of the Social Security Act, and such cases shall be administered as medical or public assistance cases and shall be subject to federal and state law, rules and procedures governing the same.

(b) The maximum rate to be charged for the support of each patient for the ensuing year shall be the per capita cost. The commissioner shall, upon the admission of each patient to a humane institution, and may, upon any subsequent readmission of such patient, cause an investigation to be made of the financial circumstances of each liable person and the estate of each patient and, if any such person or estate is found unable to pay the per capita cost, shall bill such liable person or estate from the date of admission at a rate which he finds such person or estate able to pay, provided the total billing to all persons responsible for the support of any patient, including the patient or patient’s estate, shall be based on actual days of attendance at the facility involved and shall not exceed the per capita cost. A complete disclosure for the amount and terms of such monthly billing and continuing liability for costs associated with services provided by the state shall be provided to such liable person or patient prior to admission or if the immediate need or admission precludes such notification, at the earliest possibility thereafter.

(c) Each patient, the husband or wife of such patient and the father and mother of a patient under the age of eighteen years each shall be legally liable from the date of admission for the support of such patient in such institution in accordance with his ability to pay; except that the maximum liability of legally liable relatives as such for a patient in a state humane institution shall be determined by the commissioner in accordance with section 4a-12 and subsection (b) of this section. The guardian, conservator and payee of Social Security or other benefits on behalf of any such patient shall be similarly responsible for the support of such patient, but shall be liable in such capacity only in accordance with the amount of the patient’s estate or the benefits received, or both, as the case may be. Said commissioner may bill and accept payment from any other person or agency willing to assume any portion of the cost of support of a person in a state humane institution at such rate as such person or agency is willing to pay. The relatives of any such patient who is a veteran shall not be liable as such for any part of the cost of his care in such institution.

(d) Wherever a rate of billing has been established as the result of a fraud of the patient or a liable person, or where assets of the patient or relative have been concealed so as not to be available to civil process, such patient or liable person, as the case may be, shall be liable for the difference between the amounts actually billed and paid and the amount which would have been billed against such patient or liable person except for such fraud or concealment, which difference may be recovered in a civil action in the same manner as is provided in section 17b-228, together with interest at the rate of twelve per cent from the date of such billing, and no statute of limitations shall apply to such right of action.

(1949 Rev., S. 2661; 1953, 1955, S. 1489d; November, 1955, S. N169; 1959, P.A. 470; 671, S. 1; 1961, P.A. 590; February, 1965, P.A. 539, S. 1; 594, S. 1, 2; 1967, P.A. 314, S. 16; 364, S. 1, 3; 746, S. 3; 759, S. 2, 3; 825; 1969, P.A. 730, S. 12; 1972, P.A. 127, S. 27; P.A. 74-243, S. 1–3; P.A. 76-435, S. 19, 82; P.A. 77-614, S. 70, 610; P.A. 78-302, S. 9, 11; 78-343, S. 1, 2; P.A. 79-376, S. 20; 79-443, S. 1, 2; P.A. 80-389, S. 1, 3; P.A. 84-246, S. 1, 2; P.A. 86-169; P.A. 87-421, S. 7, 13; P.A. 88-285, S. 30, 35; P.A. 95-257, S. 11, 58; P.A. 96-135; P.A. 97-312, S. 3.)

History: 1959 acts added, in Subsec. (b), proviso re maximum rate and exception for patients eligible for medical and hospital benefits; added, in Subsec. (c), provision re cessation of liability and limitation on responsibility of guardian, conservator and payee of social security and requirement for investigating each patient’s estate; added Subsec. (d); limited application of Subsec. (e) to liable relatives or the patient and substituted, in Subsec. (f), “liable persons” for “legally liable relatives”; 1961 act placed limitation, in Subsec. (b), on maximum rate, provided for payment by more than one relative in the same period in Subsec. (c) and eliminated, in Subsec. (d), deferral of finding re financial responsibility pending commission’s finding, referring determination directly to commissioner; 1965 acts added a Subsec. (h) establishing maximum rates predicated on taxable income where patient was mentally retarded, and allowed exclusion of $400 from available assets of mentally retarded patients returning from outside training in determination of ability to pay in Subsec. (e); 1967 acts removed items of cost provisions from Subsec. (a) and added sentence re social security act, changed basis of rate in Subsec. (b) to per capita cost, specified the maximum rate “per week” and deleted exceptions, changed relatives liable in Subsec. (c) to parents of children under twenty-one and children of parents under sixty-five, repealed Subsec. (h), substituting Sec. 17-295a, and substituted commissioner of finance and control for welfare commissioner; 1969 act deleted from exception regarding liability statement that children be only equally liable and that liability waived if child’s gross income is $15,000 or less in Subsec. (c); 1972 act changed reference to patients under 21 to refer to those under 18 in Subsec. (c), reflecting changed age of majority; P.A. 74-243 made maximum rate charged relatives applicable after first one 120 days of treatment and added provisions re investigation and adjustments in charge if liable person or estate cannot bear the charge in Subsec. (b), deleted from liability in Subsec. (c) children of patient under sixty-five and deleted provisions re investigation and adjustment to charges now in Subsec. (b) and rephrased use of measurement standard in Subsec. (e) for clarification; P.A. 76-435 deleted Subsec. (g) which had allowed commissioner to recover balance of charges billed despite receipt of lesser rate; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-302 required annual determinations of cost under Subsec. (a); P.A. 78-343 extended exception to allow charge of maximum rate for patients committed to High Meadows from date of admission or commitment under Subsec. (b); P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation” in Subsec. (e); P.A. 79-443 made cost determination on per diem rather than per week basis and added provision re determination of costs in facilities operated by mental health department in Subsec. (a); P.A. 80-389 increased maximum rate for legally liable relatives from $26.95 to $53.90 per week and increased interest rate in Subsec. (f) from 6% to 12%; P.A. 84-246 eliminated mandatory investigation upon readmission of patients, deleted requirement that investigation be made prior to rendering of bill and provided a monetary limit on liability of legally liable relatives; P.A. 86-169 deleted provision setting maximum rate charged to legally liable relatives of patients at High Meadows; P.A. 87-421 amended Subsec. (b) to delete a maximum dollar amount per week which could be charged liable relatives after the first 120 days of care, amended Subsec. (c) to remove a cap on liability based on 16 years of care and to substitute a cap determined in accordance with Sec. 4-68a and Subsec. (b) of this section and deleted Subsec. (e) re considerations for determining ability of liable relatives to contribute to the cost of care and relettered the remaining subsection; P.A. 88-285 amended Subsec. (d) to replace veterans’ home and hospital commission with commissioner of veterans’ affairs; Sec. 17-295 transferred to Sec. 17b-223 in 1995; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-135 repealed provisions of former Subsec. (d) re review by Commissioner of Veterans Affairs of determination of financial responsibility for certain veterans admitted to state humane institutions, consolidated remaining provisions of former Subsec. (d) into Subsec. (c) and relettered former Subsec. (e) as Subsec. (d); P.A. 97-312 amended Subsec. (b) by requiring full disclosure of monthly billing and continuing liability to the liable person, prior to admission or at the earliest possibility thereafter.

See Sec. 17a-461 re charges for care in Connecticut Mental Health Center.

See Sec. 19a-257 re support of patients with chronic illness excluding tuberculosis.

Former statute cited. 139 C. 472; 142 C. 329. Cited. 152 C. 55; 183 C. 330; 192 C. 520. State not precluded by federal supremacy clause from using legal process to compel payment of institutional support charges. 205 C. 104.

Cited. 14 CS 33; 30 CS 118; 34 CS 518.

Social Security payments made to parent as “representative payee” for dependent child are property of child and may be billed against for child’s hospitalization. 4 Conn. Cir. Ct. 63, 66. Estate of veteran with service-connected disability liable for maximum rate under Subsec. (b). Id., 75. Commissioner may make a retroactive change in patient’s billing upon discovery of new circumstances. Id., 81. Burden of proof commissioner acted illegally or so arbitrarily and unreasonably as to abuse his discretion is on plaintiff. Id., 138. Cited. Id., 402. During confinement of Social Security recipient for mental illness under order of criminal court, defendant, representative payee of recipient, must apply such funds for support of beneficiary at institution of commitment. 5 Conn. Cir. Ct. 542.



Section 17b-224 - (Formerly Sec. 17-295b). Liability of patient for per capita cost of care.

A patient who is receiving or has received care in a state humane institution, his estate or both shall be liable to reimburse the state for any unpaid portion of per capita cost to the same extent as the liability of a public assistance beneficiary under sections 17b-93 and 17b-95, subject to the same protection of a surviving spouse or dependent child as is provided in section 17b-95 and subject to the same limitations and the same assignment and lien rights as provided in section 17b-94.

(1969, P.A. 730, S. 13; P.A. 11-44, S. 72.)

History: Sec. 17-295b transferred to Sec. 17b-224 in 1995; P.A. 11-44 added provision making liability of patient subject to rights and limitations provided in Sec. 17b-94 and made a technical change, effective July 1, 2011.

Cited. 192 C. 520.

State’s claim against estate of deceased recipient or patient depends upon amount due at time of death of such recipient or patient; upon date of death, estate’s liability to reimburse state is fixed and cannot be expanded or contracted by subsequent enactments. 34 CS 518.



Section 17b-225 - (Formerly Sec. 17-295c). Availability of patient information to certain agencies.

(a) The Department of Emergency Services and Public Protection, the Department of Social Services and the United States Department of Health and Human Services shall be entitled to receive only such information concerning patients in institutions, hospitals and facilities of the Departments of Public Health, Developmental Services and Mental Health and Addiction Services as is required to obtain support and payments for the care of such patients, including submissions of such information to probate courts, agencies and corporations dispensing benefits, or only such information concerning such patients as is required for the purpose of claiming federal reimbursement, or only such information concerning such patients as is required for the review and audit of federally funded programs. Any such information received by said Department of Emergency Services and Public Protection, Department of Social Services and United States Department of Health and Human Services shall be confidential and shall be used for the purposes of obtaining support and payments for the care of said patients or for the purpose of claiming federal reimbursement or for the review and audit of federally funded programs.

(b) The Department of Administrative Services shall be entitled to receive only such information concerning patients in institutions, hospitals and facilities of the Departments of Public Health, Mental Health and Addiction Services and Developmental Services, and state humane institutions, as defined in section 17b-222, as is required to obtain support and payments for the care of such patients, including submissions of such information to probate courts, agencies and corporations dispensing benefits. Any such information received by said Department of Administrative Services shall be confidential and shall be used only for the purposes specified in this subsection.

(1971, P.A. 263; P.A. 73-248, S. 1, 2; P.A. 74-215, S. 1, 3; P.A. 75-420, S. 4, 6; 75-638, S. 21, 23; P.A. 77-614, S. 71, 323, 587, 608, 610; P.A. 78-303, S. 85, 127, 136; P.A. 79-383; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; P.A. 07-73, S. 2(a); P.A. 11-51, S. 134.)

History: P.A. 73-248 entitled welfare department and U.S. Department of Health, Education and Welfare to receive information and included information relevant to claims for federal reimbursement or to review or audit of federally-funded programs; P.A. 74-215 added word “only” with reference to information re federal reimbursement and federal reviews and audits; P.A. 75-420 replaced welfare department with department of social services; P.A. 75-638 included information on patients in facilities of mental retardation department; P.A. 77-614 replaced central collections division of department of finance and control with department of administrative services and, effective January 1, 1979, replaced department of health with department of health services and department of social services with department of income maintenance; P.A. 78-303 entitled department of public safety to information; P.A. 79-383 added Subsec. (b) containing special provisions re information to which administrative services department entitled and removed references to said department in previous provisions, now Subsec. (a); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-295c transferred to Sec. 17b-225 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 17b-226 - (Formerly Sec. 17-295d). Consideration of the costs mandated by collective bargaining agreements.

The state shall take into consideration the costs mandated by collective bargaining agreements with certified collective bargaining agents or other agreements between employers and employees when making grants to or entering into contracts for services with the following: (1) Nonprofit organizations for mental health services pursuant to section 17a-476; (2) nonprofit organizations concerning services for drug-dependent and alcohol-dependent persons pursuant to section 17a-676; (3) residential and educational services pursuant to subsections (a) and (b) of section 17a-17; (4) psychiatric clinics and community mental health facilities pursuant to section 17a-20; (5) day treatment centers pursuant to section 17a-22; (6) youth service bureaus pursuant to subsection (a) of section 10-19n; (7) programs for the treatment and prevention of child abuse and neglect and for juvenile diversion pursuant to section 17a-49; (8) community-based service programs pursuant to sections 18-101i and 18-101k; (9) programs for children and adults with intellectual disability pursuant to section 17a-217; (10) community-based residential facilities for persons with intellectual disability pursuant to section 17a-218; and (11) vocational training programs for adults with intellectual disability pursuant to section 17a-226.

(P.A. 87-497, S. 2, 3; P.A. 90-209, S. 22; P.A. 91-406, S. 3, 29; P.A. 93-381, S. 13, 39; P.A. 11-129, S. 7.)

History: P.A. 90-209 in Subdiv. (2) substituted “alcohol-dependent” for “alcoholic” and Sec. 17-155gg for repealed Sec. 17-226d and made a technical change; P.A. 91-406 deleted former Subdiv. (11) re diagnostic clinics for mentally retarded persons, renumbering former Subsec. (12) accordingly; P.A. 93-381 made technical changes, effective July 1, 1993; Sec. 17-295d transferred to Sec. 17b-226 in 1995; P.A. 11-129 replaced references to “mentally retarded” with references to “intellectual disability”.



Section 17b-226a - Provider billing rates for goods and services.

A pharmacy provider enrolled in any medical assistance program administered by the Department of Social Services, when billing the department for a good or service, shall bill the department the lowest amount accepted from any member of the general public who participates in the pharmacy provider’s savings or discount program. For purposes of this section, “savings or discount program” means any program, club or buying group offered by a pharmacy provider to any member of the general public for the purpose of obtaining a lower charge for any good or service than the charge made to any member of the general public who does not participate in such program.

(P.A. 10-3, S. 24; 10-179, S. 17.)

History: P.A. 10-3 effective April 14, 2010; P.A. 10-179 changed “provider” to “pharmacy provider”, rephrased provision requiring that department is billed lowest accepted amount and defined “savings or discount program”, effective May 7, 2010.



Section 17b-227 - (Formerly Sec. 17-297). Payment for services in state humane institutions.

All bills for services provided to Medicaid recipients by state humane institutions, as defined in section 17b-222, may be paid by the Commissioner of Social Services to the state agency that provided the services or oversees the operation of the institution that provided the services.

(1949 Rev., S. 2662; 1951, S. 1497d; 1967, P.A. 314, S. 16; P.A. 77-614, S. 70, 610; June Sp. Sess. P.A. 10-1, S. 25.)

History: 1967 act substituted commissioner of finance and control for welfare commissioner; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; Sec. 17-297 transferred to Sec. 17b-227 in 1995; June Sp. Sess. P.A. 10-1 replaced reference to support of inmates in state hospitals with reference to services provided to Medicaid recipients by state humane institutions, and replaced requirement that bills be paid to Commissioner of Administrative Services with requirement that bills be paid by Commissioner of Social Services to state agency that provided or oversees institution that provided services, effective July 1, 2010.



Section 17b-228 - (Formerly Sec. 17-298). Court action by state to recover unpaid portion of charges.

When any person has been supported, wholly or in part, by the state in a humane institution, whether such person was admitted thereto as a pauper or indigent or otherwise, and any portion of the charges for which such person or his liable relatives were liable under the provisions of section 17b-223 remains unpaid, such person or such relatives, as the case may be, or the estate of any such person or such relatives, shall be liable to the state therefor, and the Commissioner of Administrative Services may, in the name of the state, bring a complaint therefor, against any liable person or persons, in any court having jurisdiction thereof in the county in which such liable person or the conservator or guardian of such patient resides, or, if several are liable, in the county in which any of them resides, and any other person who might, under the provisions hereof, have been made a defendant in such action may be cited in as a party defendant on motion of either party thereto. Said court may render judgment against the defendant, or each or any of the several defendants, in favor of the state for the balance of the charges remaining unpaid for which such defendants are liable, and payment of such judgment may be secured by attachment and execution issued thereon. The limitation of action provided in section 52-576 shall apply only to any such claim against a relative as such, and any claim by the state for reimbursement of the balance of the billed charges remaining unpaid from the estate of any deceased person shall be presented to the executor or administrator thereof within the time limited for the presentation of other claims against such estate.

(1949 Rev., S. 2663; 1953, 1955, S. 1498d; 1959, P.A. 404; 1961, P.A. 62; 1967, P.A. 314, S. 16; 653, S. 1; 1969, P.A. 453, S. 4; P.A. 77-614, S. 70, 610.)

History: 1959 act specified Sec. 52-276 apply only to claims against a relative as such, raised amount of personal estate limit from $1,000 to $2,000, and reduced waiting time from 90 to 30 days; 1961 act deleted provision for municipality to take estate proceedings, added expenses for last illness and burial and authorized banks, etc., having control to pay sums to commissioner and deleted alternatives for paying same; 1967 acts substituted commissioner of finance and control for welfare commissioner and raised personal estate limit from $2,000 to $3,500; 1969 act deleted provisions re taking of estates not exceeding $35,000 by state; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; Sec. 17-298 transferred to Sec. 17b-228 in 1995.

See Sec. 17b-222 for definition of “humane institution”.

See Sec. 17b-745 re issuance of court order for support of persons supported by state and wage executions.

Applies to a past expenditure. 93 C. 573. By bringing action, state subjects itself to procedure established for its final disposition. 119 C. 220. Trustee’s agreement to pay for support furnished prior to death of testator held invalid. Id., 508. Cited. 127 C. 58. In action by city against same trustee, held no duty on trustee of discretionary trust to use fund for support of inmate. 133 C. 31. Cited. 137 C. 319; 139 C. 472. Essential for recovery against an estate that decedent was able to reimburse the state during his lifetime. 140 C. 21, 26. Cited. Id., 214; 142 C. 329; 152 C. 55; 189 C. 726.

Finding by Probate Court that person was a pauper not conclusive because fact is a jurisdictional one. 4 CS 286. Statute retrospective in operation because it does not originate a new cause of action but extends one which previously existed in the state to the towns and cities. 11 CS 295. Not applicable to a person, certified insane after having been committed to jail on a binding over process, and then transferred to a state hospital until the time of his trial. 14 CS 33. Cited. 15 CS 177. An action under statute should not be entered on the jury docket. Id., 369. Claim for reimbursement for care of tubercular patient allowed. 16 CS 118. Creates absolute liability on recipient of town aid for support and care in a humane institution. 18 CS 337.

Commissioner may proceed under this section or Sec. 17-324 to obtain support for a patient in a state humane institution. 4 Conn. Cir. Ct. 81. Cited. Id., 548.



Section 17b-229 - (Formerly Sec. 17-299). Liability for prior charges.

(a) No relative of a patient in a state humane institution, nor the estate of such relative, shall be liable for any portion of the cost of support of any such patient in such institution for any period prior to July 1, 1955, except unpaid charges billed by the Welfare Commissioner.

(b) The provisions of sections 17a-502, 17b-222, 17b-223, 17b-228, 17b-232, 17b-745, 46b-215 and 53-304 shall not affect or impair the responsibility of any patient or patient’s estate for his care in a state humane institution prior to July 1, 1955, and the same may be enforced by any action by which such responsibility would have been enforceable prior to July 1, 1955, but only to the extent of that portion of such estate as is not needed for the support of the spouse, parents and dependent children of such patient.

(1955, S. 1499d; 1957, P.A. 330, S. 1, 2; February, 1965, P.A. 574, S. 25; P.A. 76-139, S. 11; P.A. 77-614, S. 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 91-406, S. 4, 29; P.A. 04-257, S. 33; P.A. 11-16, S. 32.)

History: 1965 act deleted references to Secs. 17-159, 17-168 and 17-323 and added reference to Sec. 17-174a; P.A. 76-139 deleted reference to Secs. 19-122, 19-123 and 19-124 repealed by same act; P.A. 77-614 and P.A. 78-303 would have replaced welfare commissioner with commissioner of income maintenance but for qualifying date reference; P.A. 91-406 made technical changes in Subsec. (b), deleting references to Secs. 17-174a, 17-296 and 17-320 and adding references to Secs. 17a-278 and 46b-215; Sec. 17-299 transferred to Sec. 17b-229 in 1995; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004; P.A. 11-16 deleted reference to repealed Sec. 17a-278, effective May 24, 2011.



Section 17b-230 - (Formerly Sec. 17-300). Claim of state on death of institution patient.

Upon the death of a patient or of a person who has, at any time, been a patient in a state humane institution, the state shall have a claim against his estate for reimbursement for institutional support according to the provisions of sections 17b-223, 17b-224 and 17b-229 to the extent that the amount which the surviving spouse, parent or dependent children of the decedent would otherwise take from such estate is not needed for their support. Such claims shall have priority over all unsecured claims against such estate, except (1) expenses of last sickness not to exceed three hundred seventy-five dollars, (2) funeral and burial expenses in accordance with section 17b-84, (3) such unpaid fees and expenses of the conservator of such patient, if any, as are authorized by law and (4) administrative expenses, including probate fees and taxes, and including fiduciary fees not exceeding the following commissions on the value of the whole estates accounted for by such fiduciaries: On the first two thousand dollars or portion thereof, five per cent; on the next eight thousand dollars or portion thereof, four per cent; on the excess over ten thousand dollars, three per cent. Upon petition by any fiduciary, the Probate Court, after hearing thereon, may authorize compensation in excess of the above schedule for extraordinary services. Notice of any such petition and hearing shall be given to the Commissioner of Administrative Services in Hartford at least ten days in advance of such hearing. The allowable funeral and burial payment herein shall be reduced by the amount of any prepaid funeral arrangement. Any amount paid from the estate under this section to any person which exceeds the limits provided herein shall be repaid to the estate by such person, and such amount may be recovered in a civil action with interest at six per cent from the date of demand.

(1957, P.A. 500; 1959, P.A. 395, S. 3; 1961, P.A. 426, S. 3; 1963, P.A. 438, S. 9; February, 1965, P.A. 625, S. 8; 1967, P.A. 151, S. 8; 314, S. 16; 1969, P.A. 730, S. 39; 1972, P.A. 294, S. 16; P.A. 77-614, S. 70, 610; P.A. 78-337, S. 10, 11; P.A. 88-364, S. 27, 123.)

History: 1959 act amended Subdiv. (2) to raise total funeral and burial expenses from $300 to $600 and added Subdiv. (3) and provisions re reductions for prepaid funeral arrangements and recovery or repayment of amounts paid in excess of limits; 1961 act clarified language re restrictions placed on application of Secs. 17-295 and 17-299; 1963 act reduced funeral and burial expense priority amount from $600 to $400; 1965 act increased funeral and burial expense priority amount to $450; 1967 acts raised funeral and burial expense ceiling to $500 and substituted commissioner of finance and control for welfare commissioner; 1969 act increased limit on funeral and burial expenses to $600; 1972 act added reference to Sec. 17-295b; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-337 replaced specific dollar limit on funeral and burial expenses with reference to amounts allowed under Sec. 17-82q; P.A. 88-364 made technical change in section; Sec. 17-300 transferred to Sec. 17b-230 in 1995.

Cited. 34 CS 518.



Section 17b-231 - (Formerly Sec. 17-301). Refund for support of persons in state institutions.

Claim for any sum due from the state as a refund for the support of any person in a state institution may be made by the person entitled thereto to the Commissioner of Administrative Services, in writing, on forms furnished by said commissioner, who shall decide as to the amount due and, if satisfied that the claimant is entitled to any refund, shall certify the amount due to the comptroller, who shall pay the same.

(1949 Rev., S. 2619; 1967, P.A. 314, S. 16; P.A. 77-614, S. 70, 610.)

History: 1967 act substituted commissioner of finance and control for welfare commissioner; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; Sec. 17-301 transferred to Sec. 17b-231 in 1995.

Cited. 30 CS 118.



Section 17b-232 - (Formerly Sec. 17-306). Payment for board and care in boarding home, group home, chronic and convalescent hospital or other residential facility.

The state, through the agency of the state-operated facility, as defined in section 17a-458, authorizing the transfer of a resident to a private boarding home for mental patients, group home, chronic and convalescent hospital or other residential facility as provided by section 17a-509, shall pay the cost of the board and care of such mentally ill person, provided such cost shall not be in excess of the rates established under section 17b-340 for such facilities.

(1949 Rev., S. 2685; 1953, 1955, S. 1513d; 1957, P.A. 19; 1959, P.A. 543; P.A. 80-3; June Sp. Sess. P.A. 83-39, S. 3, 18; P.A. 10-32, S. 65.)

History: 1959 act deleted provision that state pay costs in addition to those paid in accordance with Sec. 17-295, added that payment is not to exceed rates under Sec. 17-314 and substituted term “mentally retarded” for “mentally deficient”; P.A. 80-3 deleted state hospital reference, included state-operated facilities, regional centers or other facilities for care and training of the mentally retarded and group homes or other residential facilities and updated section reference to reflect transfer of Sec. 17-174 to Sec. 19-569h; June Sp. Sess. P.A. 83-39 deleted reference to state training schools, regional centers or other facilities for the care and training of the mentally retarded and reference to Sec. 19a-451; Sec. 17-306 transferred to Sec. 17b-232 in 1995; P.A. 10-32 made a technical change, effective May 10, 2010.



Section 17b-233 - (Formerly Sec. 17-307). Care of handicapped and other children at Newington Children’s Hospital. Children with drug-related conditions not to be admitted.

Newington Children’s Hospital may admit any child who is handicapped or afflicted with any pediatric illness upon application of the selectmen of any town, or the guardian or any relative of such child, or any public health agency or physician, provided, no person shall be admitted primarily for the treatment of any drug-related condition. Said hospital shall admit such child to said hospital if such child is pronounced by the physicians on the staff of said hospital, after examination, to be suitable for admission, and said hospital shall keep and support such child for such length of time as it deems proper. Said hospital shall not be required to admit any such child unless it can conveniently receive and care for such child at the time application is made and said hospital may return to the town in which such child resides any child so taken who is pronounced by the physicians on the staff of said hospital, after examination, to be unsuitable for retention or who, by reason of improvement in his condition or completion of his treatment or training, ought not to be further retained. The hospital may refuse to admit any child pronounced by the physicians on the staff of said hospital, after examination, to be unsuitable for admission and may refuse to admit any such child when the facilities at the hospital will not, in the judgment of said physicians, permit the hospital to care for such child adequately and properly.

(1949 Rev., S. 2609; June, 1949, 1955, S. 1440d; 1959, P.A. 610, S. 1; P.A. 80-293, S. 1, 2.)

History: 1959 act changed name of hospital, substituted affliction with “noncontagious pediatric illness or handicapping physical condition” for “poliomyelitis or cerebral palsy or any uncontagious crippling disease,” deleted statement that child or relatives must be unable to pay and required that child be “suitable” rather than “fit” for admission; P.A. 80-293 changed admission requirement, substituting “handicapped” child for one “of sound mind who is a cripple”, allowing admission for any pediatric illness rather than for “noncontagious” illnesses alone and deleting reference to “handicapping physical condition”, and added proviso prohibiting admission “primarily for the treatment of any drug-related condition”; Sec. 17-307 transferred to Sec. 17b-233 in 1995.

In tort action, no recovery allowed for value of services rendered gratuitously by state-supported or other public charity. 129 C. 207.



Section 17b-234 - (Formerly Sec. 17-308). State payment toward support of patients at Newington Children’s Hospital.

The Department of Social Services shall notify the Newington Children’s Hospital of each referral for whom said department can apply for federal matching grants. Newington Children’s Hospital shall charge the Department of Social Services for said eligible referrals only and shall retain all such payments received from the department. Such payments by the state shall be in lieu of all other payments to said hospital by the state or any town in this state except payments by the Department of Social Services as provided in this section, the State Board of Education or the Department of Public Health. Such payments shall not prevent payments to said hospital from private sources for the care and support of any child in said hospital or for the balance of such operating expense. The Office of Health Care Access division of the Department of Public Health, in establishing rates to be charged by the Newington Children’s Hospital, shall not include the grant made to said hospital pursuant to this section. In order to be eligible for the grant authorized by this section, the Newington Children’s Hospital shall cooperate with The University of Connecticut Health Center in order to provide consolidated and coordinated pediatric services.

(June, 1949, 1951, 1953, S. 1441d; November, 1955, S. N167, N168; 1957, P.A. 550, S. 1; 1959, P.A. 610, S. 2; 1961, P.A. 460, S. 1; P.A. 73-117, S. 20; 73-273, S. 1, 3; P.A. 74-182, S. 2, 3; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 323, 608, 610; P.A. 79-560, S. 24, 39; P.A. 81-430, S. 1, 3; P.A. 82-91, S. 31, 38; June Sp. Sess. P.A. 83-32, S. 5, 8; P.A. 84-442, S. 1, 2; P.A. 88-281, S. 1, 4; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 39, 58; June 18 Sp. Sess. P.A. 97-8, S. 20, 88; P.A. 10-179, S. 96.)

History: 1959 act changed name of hospital, increased per cent of operating expenses paid from 25% to 26% and added provision re per capita operating expense for preceding year; 1961 act increased portion of operating expense paid to 28% and deleted exclusion, when calculating operating expense, for expense of operation of farm; P.A. 73-117 replaced hospital cost commission with committee established under Sec. 17-311; P.A. 73-273 reduced state payment by amount paid by welfare department for services to children for whom said department receives federal matching grants and added provisions re notice to hospital of eligible referrals and charges pertaining in such cases; P.A. 74-182 changed payments’ basis from year ending June thirtieth to year ending September thirtieth as of July 1, 1974, and required determination of payment amount on or before July 1, 1974, adding provisions for making determination and adjustments; P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 replaced department of health with department of health services and replaced department of social services with department of income maintenance, effective January 1, 1979; P.A. 79-560 replaced references to committee established under Sec. 17-311 with references to commissioner of income maintenance; P.A. 81-430 lowered state’s payment for support of children admitted to the hospital from 28% to 42% of the hospital’s operating cost; P.A. 82-91 added Subsec. (a) which provided that, for fiscal years 82-83 and 83-84, the state grant to Newington Children’s Hospital shall be the lesser of $1,000,000 or the amount by which 24% of the hospital’s operating expense exceeds payments to it by the department of income maintenance, that the hospital shall retain all payments from said department, that the state grant shall be in lieu of all other payments by the state or any town, except payments by said department or the state board of education and that commission on hospitals and health care shall not include grant in establishing rates and specified that, in order to be eligible for state grant the hospital shall cooperate with The University of Connecticut health center in order to provide consolidated, coordinated pediatric services; June Sp. Sess. P.A. 83-32 amended Subsec. (a) which reduced the grant to the Newington Children’s Hospital from $1,000,000 to $750,000 and excepted payments by the department of health services from the provision that the state grant shall be in lieu of all other payments; P.A. 84-442 deleted Subsec. (b) which would, effective July 1, 1984, establish the state’s payment to the hospital at 24% of the hospital’s operating expenses, and applied provisions formerly designated as Subsec. (a) to fiscal year commencing July 1, 1984, and each year thereafter; P.A. 88-281 changed the amount of the annual grant, on behalf of the department of health services, to the hospital from the lesser of $750,000 or the amount by which 24% of the operating expense of said hospital exceeds payments to said hospital by the department of income maintenance “for services to children for whom said department receives federal matching grants” to “the amount appropriated to the department for the purposes of such grant” and repealed method for determination of “operating expense”; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-308 transferred to Sec. 17b-234 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 deleted obsolete provision re grants to Newington Children’s Hospital, effective July 1, 1997; P.A. 10-179 replaced “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”.

Cited. 33 CA 673.



Section 17b-235 - (Formerly Sec. 17-308a). Payment of retroactive claims.

Nothing in section 17b-234 shall preclude the state from paying retroactive claims to Newington Children’s Hospital for the purpose of claiming federal reimbursement.

(P.A. 73-273, S. 2, 3.)

History: Sec. 17-308a transferred to Sec. 17b-235 in 1995.



Section 17b-236 - (Formerly Sec. 17-309). Admission of physically disabled children to The Children’s Center.

When there is found in any town in this state any child of sound mind who is physically disabled or who is afflicted with poliomyelitis or rheumatic fever, or any uncontagious disabling disease, and who is unable to pay and whose relatives who are legally liable for his support are unable to pay the full cost of treating such disease, if such child and one of such relatives reside in this state, the selectmen of such town, or the guardian or any relative of such child, or any public health agency or physician in this state, may make application to The Children’s Center, located at Hamden, for the admission of such child to said center. Said center shall admit such child if such child is pronounced by the physicians on the staff of said center, after examination, to be fit for admission, and said center shall keep and support such child for such length of time as it deems proper. Said center shall not be required to admit any such child unless it can conveniently receive and care for him at the time such application is made, and said center may return to the town in which such child resides any child so taken who is pronounced by the physicians on the staff of said center, after examination, to be unfit for retention, or who, by reason of improvement in his condition or completion of his treatment or training, ought not to be further retained. The center may refuse to admit any child who is pronounced by the physicians on the staff of said center, after examination, to be unfit for admission, and may refuse to admit any such child when the facilities at the center will not, in the judgment of said physicians, permit the center to care for such child adequately and properly.

(1955, S. 1442d; 1969, P.A. 571, S. 7, 9.)

History: 1969 act changed name of New Haven Orphan Asylum to the Children’s Center; Sec. 17-309 transferred to Sec. 17b-236 in 1995.



Section 17b-237 - (Formerly Sec. 17-310). State aid toward support of children at center.

The state shall pay annually toward the support of children who have been admitted to the center in accordance with the provisions of section 17b-236 twenty-five per cent of the operating expense of the convalescent hospital for the preceding year ended June thirtieth. Such amount shall be determined annually by the Commissioner of Social Services. Upon the determination by said commissioner of such amount, said commissioner shall notify the Comptroller thereof, and the Comptroller shall pay monthly during the ensuing fiscal year one-twelfth of the amount so determined. Such payments by the state shall not abrogate any responsibility for payments by the state or any town or any person for care in said center, except that for care in said convalescent hospital of any child directly supported by the state the charge for such care to the state shall not exceed seventy-five per cent of the daily average cost rate for the preceding year ended June thirtieth as such rate shall be determined by said commissioner.

(1955, S. 1443d; 1957, P.A. 541, S. 1; P.A. 73-117, S. 21, 31; P.A. 79-560, S. 25, 39; P.A. 93-262, S. 1, 87.)

History: P.A. 73-117 replaced hospital cost commission with “the committee established under ... section 17-311”; P.A. 79-560 replaced references to committee and incorrect references to its predecessor, the commission, with references to commissioner of income maintenance; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-310 transferred to Sec. 17b-237 in 1995.



Section 17b-238 - (Formerly Sec. 17-311). State payments to hospitals.

(a) The Commissioner of Social Services shall establish annually the cost of services for which payment is to be made under the provisions of section 17b-239. All hospitals receiving state aid shall submit their cost data under oath on forms approved by the commissioner. The commissioner may adopt, in accordance with the provisions of chapter 54, regulations concerning the submission of data by institutions and agencies to which payments are to be made under sections 17b-239, 17b-243, 17b-244, 17b-340, 17b-341 and section 17b-343, and the defining of policies utilized by the commissioner in establishing rates under said sections, which data and policies are necessary for the efficient administration of said sections. The commissioner shall provide, upon request, a statement of interpretation of the Medicaid cost-related reimbursement system regulations for long-term care facilities reimbursed under section 17b-340 concerning allowable and unallowable costs or expenditures. Such statement of interpretation shall not be construed to constitute a regulation violative of chapter 54. Failure of such statement of interpretation to address a specific unallowable cost or expenditure fact pattern shall in no way prevent the commissioner from enforcing all applicable laws and regulations.

(b) Any institution or agency to which payments are to be made under sections 17b-239 to 17b-246, inclusive, and sections 17b-340 and 17b-343 which is aggrieved by any decision of said commissioner may, within ten days after written notice thereof from the commissioner, obtain, by written request to the commissioner, a rehearing on all items of aggrievement. On and after July 1, 1996, a rehearing shall be held by the commissioner or his designee, provided a detailed written description of all such items is filed within ninety days of written notice of the commissioner’s decision. The rehearing shall be held within thirty days of the filing of the detailed written description of each specific item of aggrievement. The commissioner shall issue a final decision within sixty days of the close of evidence or the date on which final briefs are filed, whichever occurs later. Any designee of the commissioner who presides over such rehearing shall be impartial and shall not be employed within the Department of Social Services office of certificate of need and rate setting. Any such items not resolved at such rehearing to the satisfaction of either such institution or agency or said commissioner shall be submitted to binding arbitration to an arbitration board consisting of one member appointed by the institution or agency, one member appointed by the commissioner and one member appointed by the Chief Court Administrator from among the retired judges of the Superior Court, which retired judge shall be compensated for his services on such board in the same manner as a state referee is compensated for his services under section 52-434. The proceedings of the arbitration board and any decisions rendered by such board shall be conducted in accordance with the provisions of the Social Security Act, 49 Stat. 620 (1935), 42 USC 1396, as amended from time to time, and chapter 54.

(c) The submission of any false or misleading fiscal information or data to said commissioner shall be grounds for suspension of payments by the state under sections 17b-239 to 17b-246, inclusive, and sections 17b-340 and 17b-343 in accordance with regulations adopted by said commissioner. In addition, any person, including any corporation, who knowingly makes or causes to be made any false or misleading statement or who knowingly submits false or misleading fiscal information or data on the forms approved by the commissioner shall be guilty of a class D felony.

(d) Said commissioner, or any agent authorized by the commissioner to conduct any inquiry, investigation or hearing under the provisions of this section, shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the commissioner, the commissioner or such agent having authority by law to issue such process may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any records and papers pursuant thereto, the commissioner or his agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such records and papers.

(1949, 1953, S. 1585d; 1961, P.A. 474, S. 1; February, 1965, P.A. 146; 1969, P.A. 506; 642, S. 1; 1971, P.A. 300; P.A. 73-117, S. 22, 31; P.A. 75-420, S. 4, 6; 75-562, S. 5, 8; P.A. 76-244; 76-436, S. 10a, 592, 681; P.A. 77-574, S. 3, 6; 77-593, S. 3, 4; 77-614, S. 19, 344, 587, 610; P.A. 78-264, S. 1, 4; 78-280, S. 1, 5, 127; 78-303, S. 85, 136; P.A. 79-182, S. 2, 4; P.A. 80-196, S. 1, 2; P.A. 81-249; P.A. 83-73; P.A. 86-319, S. 2; P.A. 88-156, S. 18; 88-230, S. 1, 12; 88-317, S. 74, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-262, S. 1, 87; P.A. 95-220, S. 4–6; 95-351, S. 24, 30.)

History: 1961 act added commissioners of finance and control and mental health, deleted requirement that commission prescribe and provide uniform forms and provided that commission approve cost data forms; 1965 act added Subsec. (b); 1969 acts replaced hospital cost analyst with executive director of commission in Subsec. (a) and replaced appeal provisions in Subsec. (b) with provisions for rehearing and required aggrieved hospital to file within 10 days after receiving notice rather than within 30 days; 1971 act replaced state budget director with commissioner of finance and control in Subsec. (a) and added commission’s power to make regulations and define policies used in establishing rates; P.A. 73-117 replaced commission with committee, removed commissioner of health as member and added chairman and vice chairman of commission on hospitals and health care and replaced provision concerning executive director with statement that necessary staff will be made available by commission on hospitals and health care; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-562 made department of health responsible for supplying necessary staff; P.A. 76-244 added Subsec. (c) re power to administer oaths, take testimony, issue subpoenas, etc.; P.A. 76-436 replaced chief judge with chief court administrator in Subsec. (b), effective July 1, 1978; P.A. 77-574 replaced “hospital” with “institution or agency ...” in Subsec. (b); P.A. 77-593 inserted new Subsec. (c) re submission of false or misleading fiscal information and relettered former Subsec. (c) as Subsec. (d); P.A. 77-614 and P.A. 78-303 replaced commissioner of finance and control with secretary of the office of policy and management as committee member but later provision replaced committee with commissioner of income maintenance and removed reference to staff supplied by health department, effective January 1, 1979; P.A. 78-264 repealed amendments to Subsec. (a) made by P.A. 77-614; P.A. 78-280 replaced “county” with “judicial district” and “Hartford courts”, with “judicial district of Hartford-New Britain”; P.A. 79-182 added reference to Sec. 17-314a in Subsec. (a); P.A. 80-196 required that proceedings of arbitration board be conducted in accordance with Social Security and Uniform Administrative Procedure Act; P.A. 81-249 amended Subsec. (c) to provide that any person, including any corporation, who knowingly makes or causes to be made any false or misleading statement or who knowingly submits false or misleading fiscal information shall be guilty of a class D felony; P.A. 83-73 amended Subsec. (a) to provide for a statement of interpretation of the medicaid cost related reimbursement system regulations; P.A. 86-319 added references to Sec. 17-314c; P.A. 88-156 made a technical correction in Subsec. (b); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended Subsec. (b) by substituting “chapter 54” for “the Uniform Administrative Procedure Act, sections 4-166 to 4-189”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-311 transferred to Sec. 17b-238 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-351 amended Subsec. (b) by adding provisions for a rehearing, effective July 1, 1995.

See Sec. 19a-630 for applicable definitions.

Cited. 42 CS 348; Id., 558.

Annotation to present section:

Cited. 242 C. 345.



Section 17b-239 - (Formerly Sec. 17-312). Payments to hospitals. Regulations.

(a)(1) Until the time subdivision (2) of this subsection is effective, the rate to be paid by the state to hospitals receiving appropriations granted by the General Assembly and to freestanding chronic disease hospitals providing services to persons aided or cared for by the state for routine services furnished to state patients, shall be based upon reasonable cost to such hospital, or the charge to the general public for ward services or the lowest charge for semiprivate services if the hospital has no ward facilities, imposed by such hospital, whichever is lowest, except to the extent, if any, that the commissioner determines that a greater amount is appropriate in the case of hospitals serving a disproportionate share of indigent patients. Such rate shall be promulgated annually by the Commissioner of Social Services.

(2) On or after July 1, 2013, Medicaid rates paid to acute care and children’s hospitals shall be based on diagnosis–related groups established and periodically rebased by the Commissioner of Social Services, provided the Department of Social Services completes a fiscal analysis of the impact of such rate payment system on each hospital. The Commissioner of Social Services shall, in accordance with the provisions of section 11-4a, file a report on the results of the fiscal analysis not later than six months after implementing the rate payment system with the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies. The Commissioner of Social Services shall annually determine in-patient rates for each hospital by multiplying diagnostic-related group relative weights by a base rate. Within available appropriations, the commissioner may, in his or her discretion, make additional payments to hospitals based on criteria to be determined by the commissioner. Nothing contained in this section shall authorize Medicaid payment by the state to any such hospital in excess of the charges made by such hospital for comparable services to the general public.

(b) Effective October 1, 1991, the rate to be paid by the state for the cost of special services rendered by such hospitals shall be established annually by the commissioner for each such hospital based on the reasonable cost to each hospital of such services furnished to state patients. Nothing contained in this subsection shall authorize a payment by the state for such services to any such hospital in excess of the charges made by such hospital for comparable services to the general public.

(c) The term “reasonable cost” as used in this section means the cost of care furnished such patients by an efficient and economically operated facility, computed in accordance with accepted principles of hospital cost reimbursement. The commissioner may adjust the rate of payment established under the provisions of this section for the year during which services are furnished to reflect fluctuations in hospital costs. Such adjustment may be made prospectively to cover anticipated fluctuations or may be made retroactive to any date subsequent to the date of the initial rate determination for such year or in such other manner as may be determined by the commissioner. In determining “reasonable cost” the commissioner may give due consideration to allowances for fully or partially unpaid bills, reasonable costs mandated by collective bargaining agreements with certified collective bargaining agents or other agreements between the employer and employees, provided “employees” shall not include persons employed as managers or chief administrators, requirements for working capital and cost of development of new services, including additions to and replacement of facilities and equipment. The commissioner shall not give consideration to amounts paid by the facilities to employees as salary, or to attorneys or consultants as fees, where the responsibility of the employees, attorneys or consultants is to persuade or seek to persuade the other employees of the facility to support or oppose unionization. Nothing in this subsection shall prohibit the commissioner from considering amounts paid for legal counsel related to the negotiation of collective bargaining agreements, the settlement of grievances or normal administration of labor relations.

(d) (1) Until such time as subdivision (2) of this subsection is effective, the state shall also pay to such hospitals for each outpatient clinic and emergency room visit a reasonable rate to be established annually by the commissioner for each hospital, such rate to be determined by the reasonable cost of such services.

(2) On or after July 1, 2013, hospitals shall be paid for outpatient and emergency room episodes of care based on prospective rates established by the commissioner in accordance with the Medicare Ambulatory Payment Classification system in conjunction with a state conversion factor, provided the Department of Social Services completes a fiscal analysis of the impact of such rate payment system on each hospital. The Commissioner of Social Services shall, in accordance with the provisions of section 11-4a, file a report on the results of the fiscal analysis not later than six months after implementing the rate payment system with the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies. The Medicare Ambulatory Payment Classification system shall be modified to provide payment for services not generally covered by Medicare, including, but not limited to, pediatric, obstetric, neonatal and perinatal services. Nothing contained in this subsection shall authorize a payment by the state for such episodes of care to any hospital in excess of the charges made by such hospital for comparable services to the general public. Those outpatient hospital services that do not have an established Ambulatory Payment Classification code shall be paid on the basis of a ratio of cost to charges, or the fixed fee in effect as of January 1, 2013. The Commissioner of Social Services shall establish a fee schedule for outpatient hospital services to be effective on and after January 1, 1995, and may annually modify such fee schedule if such modification is needed to ensure that the conversion to an administrative services organization is cost neutral to hospitals in the aggregate and ensures patient access. Utilization may be a factor in determining cost neutrality.

(e) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing criteria for defining emergency and nonemergency visits to hospital emergency rooms. All nonemergency visits to hospital emergency rooms shall be paid at the hospital’s outpatient clinic services rate. Nothing contained in this subsection or the regulations adopted under this section shall authorize a payment by the state for such services to any hospital in excess of the charges made by such hospital for comparable services to the general public. To the extent permitted by federal law, the Commissioner of Social Services shall impose cost-sharing requirements under the medical assistance program for nonemergency use of hospital emergency room services.

(f) On and after July 1, 1995, no payment shall be made by the state to an acute care general hospital for the inpatient care of a patient who no longer requires acute care and is eligible for Medicare unless the hospital does not obtain reimbursement from Medicare for that stay.

(g) The commissioner shall establish rates to be paid to freestanding chronic disease hospitals.

(h) The Commissioner of Social Services may implement policies and procedures as necessary to carry out the provisions of this section while in the process of adopting the policies and procedures as regulations, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal not later than twenty days after the date of implementation.

(1949, 1953, S. 1586d; 1961, P.A. 474, S. 2; 1967, P.A. 726, S. 1; 1969, P.A. 339, S. 1; P.A. 73-117, S. 23, 31; P.A. 77-574, S. 4, 6; P.A. 79-560, S. 26, 39; P.A. 81-472, S. 111, 159; P.A. 84-367, S. 1, 3; P.A. 85-482, S. 1, 2; P.A. 87-27, S. 1; 87-516, S. 1, 5; P.A. 88-156, S. 19; P.A. 89-296, S. 6, 9; June Sp. Sess. P.A. 91-8, S. 13, 43, 63; May Sp. Sess. P.A. 92-16, S. 25, 89; P.A. 93-262, S. 1, 87; May Sp. Sess. P.A. 94-5, S. 2, 30; P.A. 95-160, S. 25, 69; 95-306, S. 1, 7; 95-351, S. 28, 30; P.A. 96-139, S. 12, 13; P.A. 98-131, S. 1, 2; P.A. 99-279, S. 13, 14, 45; June Sp. Sess. P.A. 00-2, S. 15, 53; June Sp. Sess. P.A. 01-2, S. 11, 66, 69; June Sp. Sess. P.A. 01-3, S. 1, 2, 6; June Sp. Sess. P.A. 01-9, S. 119, 120, 121, 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 57; June 30 Sp. Sess. P.A. 03-3, S. 67, 68; P.A. 04-258, S. 1, 3; May Sp. Sess. P.A. 04-2, S. 34; P.A. 05-280, S. 6; P.A. 06-188, S. 21; June Sp. Sess. P.A. 07-2, S. 27; P.A. 11-44, S. 113; 11-61, S. 122; June 12 Sp. Sess. P.A. 12-1, S. 265; Dec. Sp. Sess. P.A. 12-1, S. 4; P.A. 13-234, S. 76; 13-247, S. 91.)

History: 1961 act changed technical language, added standard of comparable charges to Subsec. (a), deleted requirement of Subsec. (b) that special services be professional and added Subsec. (c); 1967 act changed term “welfare” to “state” patients, restricted standard of comparable charges in Subsec. (a), made allowances for unpaid bills, working capital requirements and services development costs in determination of “actual cost” in Subsec. (c) and added Subsec. (d); 1969 act allowed alternative rates in Subsec. (a) based on charges for ward or semiprivate facilities and placed limit on rate for outpatient clinic visit in Subsec. (d); P.A. 73-117 replaced hospital cost commission with committee established in accordance with Sec. 17-311; P.A. 77-574 included allowances for costs associated with collective bargaining agreements in Subsec. (c); P.A. 79-560 replaced committee with commissioner of income maintenance; P.A. 81-472 made technical changes; P.A. 84-367 changed the basis of the rate from “actual” to “reasonable” cost and added Subsec. (e) setting rates for the inpatient care of patients who no longer require acute care; P.A. 85-482 amended Subsec. (d) by substituting 116% for 150% of combined average fee of general practitioner and specialist for office visit as maximum rate for an outpatient clinic visit; P.A. 87-27 amended Subsec. (c) to exclude from “reasonable cost” amounts paid to employees, attorneys or consultants due to unionization disputes; P.A. 87-516 allowed the commissioner to establish a rate cap if he receives approval for a disproportionate share exemption pursuant to federal regulations; P.A. 88-156 added freestanding chronic disease hospitals providing services to persons aided or cared for by the state for routine services furnished to state patients and gave the commissioner the discretion to set a higher rate for hospitals serving a disproportionate share of indigent patients; P.A. 89-296 amended Subsec. (d) to prohibit the state from paying a hospital for services in excess of the charges made by the hospital for comparable services to the public, added a new Subsec. (e) requiring the commissioner to adopt regulations establishing criteria for defining emergency and nonemergency visits to hospital emergency rooms and relettered former Subsec. (e) as Subsec. (f); June Sp. Sess. P.A. 91-8 amended Subsec. (b) to add a provision re payment by the state of charges in excess of charges made when comparable service is rendered to the general public and amended Subsec. (d) re rates paid by the state for outpatient clinic, services, emergency room visits and outpatient hospital services paid on the basis of a ratio of cost to charges; May Sp. Sess. P.A. 92-16 amended Subsec. (d) by providing that emergency room visit rates in effect on June 30, 1991, shall remain in effect through June 30, 1993, except that those which would decrease on July 1, 1992, shall decrease; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; May Sp. Sess. P.A. 94-5 amended Subsec. (d) to add a formula concerning outpatient hospital services paid on the basis of a ratio of cost to charges and required the commissioner to establish a fee schedule for outpatient hospital services, effective July 1, 1994; Sec. 17-312 transferred to Sec. 17b-239 in 1995; P.A. 95-160 amended Subsec. (a) by adding a provision for rates to be paid to freestanding chronic disease hospitals, effective July 1, 1995; P.A. 95-306 amended Subsec. (f) by prohibiting payment to an acute care general hospital for inpatient care of a patient if such patient is no longer in need of such care and is eligible for Medicare, unless Medicare reimbursement is not received for such care, effective July 1, 1995; P.A. 95-351 amended Subsec. (a) by providing that the commissioner use the “actual charge based on utilized service” instead of the “cost of service” when determining rates paid to freestanding chronic disease hospitals, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 98-131 added new Subsec. (g) requiring commissioner to establish hospital inpatient rates, effective July 1, 1998; P.A. 99-279 amended Subsec. (d) to eliminate annual increases in the fee schedule for outpatient hospital services for the rate periods beginning July 1, 1999, and July 1, 2000, and amended Subsec. (g) to provide an exception for the rate period beginning October 1, 1998, from the application of the 3% annual adjustment factor to the target amount per discharge, to prohibit the commissioner from applying an annual adjustment factor for succeeding rate periods, and to make a technical change, effective July 1, 1999; June Sp. Sess. P.A. 00-2 amended Subsec. (a) by deleting provisions re rates paid to freestanding chronic disease hospitals on and after July 1, 1995, and inserting provisions re rates paid to freestanding chronic disease hospitals and freestanding psychiatric hospitals, beginning July 1, 2000, and thereafter, effective July 1, 2000; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to make a technical change for the purpose of gender neutrality, to require commissioner to use the rate of the highest-paid freestanding chronic disease hospital for any freestanding chronic disease hospital having more than an average of 15% of its inpatient days utilized as long-term ventilator patient days beginning for the rate period ending in 2001, in lieu of rate paid for period when determining rates paid on and after July 1, 2001, notwithstanding provisions of subsection, and to define term “long-term ventilator patient”, effective July 1, 2001, and further amended Subsec. (a) to remove discretion of commissioner re determination of appropriate amount in the case of hospitals serving a disproportionate number share of indigent patients and to replace provisions re rates paid to freestanding chronic disease hospitals and freestanding psychiatric hospitals for rate period beginning July 1, 2001, effective July 2, 2001; June Sp. Sess. P.A. 01-3 amended Subsec. (d) by deleting provisions re rate for outpatient clinic visit and rate cap for outpatient clinics upon approval of disproportionate share exemption and adding provision re increase of fee schedule for rate period beginning July 1, 2001, and amended Subsec. (g) by deleting former provisions and adding provisions re establishment of inpatient hospital rates, effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (d) to make 10.5% increase applicable to rate period beginning July 1, 2000, and effective June 1, 2001, and amended Subsec. (g) to make June 1, 2001, the date by which the commissioner is to establish inpatient hospital rates, effective July 1, 2001, and revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) by delaying from July 1, 2002, to January 1, 2003, a 2% rate increase to a free standing chronic disease hospital and a free standing psychiatric hospital and maintaining effectiveness of existing rate until December 31, 2002, effective August 15, 2002; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (d) to provide that outpatient rates in effect as of June 30, 2003, shall remain in effect through June 30, 2005, and amended Subsec. (g) by replacing “and October 1, 2002,” with “through September 30, 2005,” re period of time during which commissioner shall not apply an annual adjustment factor to target amount per discharge, effective August 20, 2003; P.A. 04-258 amended Subsec. (a) by providing that each freestanding chronic disease hospital shall receive a rate that is 2% more than the rate it received in the prior fiscal year and amended Subsec. (g) by substituting September 30, 2004, for September 30, 2005, re time period during which the commissioner shall not apply an annual adjustment factor to the target amount per discharge and adding provisions re revised target amount per discharge for the periods commencing April 1, 2005, April 1, 2006, and April 1, 2007, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (g) by substituting March 31, 2008, for September 30, 2004, effective July 1, 2004; P.A. 05-280 amended Subsec. (g) by changing effective date for the $4,000 revised target amount per discharge from April 1, 2006, to October 1, 2006, and changing effective date for the $4,250 revised target amount per discharge from April 1, 2007, to October 1, 2007, effective July 1, 2005; P.A. 06-188 amended Subsec. (a) to make a technical change, amended Subsec. (d) to allow commissioner, within available appropriations, to increase outpatient service fees for services that include clinic, emergency room, magnetic resonance imaging and computerized axial tomography and thereafter report to the General Assembly on such fee increases and the associated cost increase estimates, and amended Subsec. (g) to substitute “September 30, 2006” for “March 31, 2008” re time period during which commissioner shall not apply annual adjustment factor to target amount per discharge, and to substitute former provisions re target amount per discharge that were to take effect October 1, 2006, and October 1, 2007, with new language re target amount per discharge to take effect on October 1, 2006, and reporting requirement on cost estimates for new target amount per discharge, effective July 1, 2006; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by replacing “July 1, 2004” with “July 1, 2007” and “two” with “four” re percentage increase in the rate provided to freestanding chronic disease hospitals over the rate provided in prior fiscal year and amended Subsec. (g) by replacing provisions re increased target amount per discharge effective October 1, 2006, with provisions requiring commissioner to establish increased target amount per discharge effective October 1, 2007, and to report to the General Assembly on the costs associated with such action, effective July 1, 2007; P.A. 11-44 amended Subsec. (d) by adding provision allowing commissioner to modify fee schedule for outpatient hospital services and deleting provision re submission of report, effective July 1, 2011; P.A. 11-61 amended Subsec. (d) by adding provision excluding utilization as factor in determining cost neutrality, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsecs. (b) and (d) by making technical changes and deleted former Subsec. (g) re establishment of inpatient hospital rates by commissioner, effective June 15, 2012; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (d) to replace “shall not” with “may” and add “for the fiscal year ending June 30, 2013” re utilization as a factor in determining cost neutrality, effective December 21, 2012; P.A. 13-234 amended Subsec. (a) to replace former provisions re rates with provisions re acute care and children’s hospital Medicaid rates to be based on diagnosis-related groups and re determination of in-patient rates and to delete provisions re payments to freestanding chronic disease hospitals and psychiatric hospitals, amended Subsec. (d) to add provisions re outpatient and emergency care payments to be based on prospective rates in accordance with the Medicare Ambulatory Payment Classification system, amended Subsec. (e) to add provision re cost-sharing requirements for nonemergency use of hospital emergency room services, added Subsec. (g) re policies and procedures while adopting regulations, and made conforming and technical changes, effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to add Subdiv. (1) re rates to be based on reasonable cost, charge to general public or lowest charge and to designate existing provisions as Subdiv. (2), amended Subsec. (d) to add Subdiv. (1) re rates to be determined by reasonable cost of services and to designate existing provisions as Subdiv. (2), added new Subsec. (g) re rates for freestanding chronic disease hospitals, and redesignated existing Subsec. (g) as Subsec. (h), effective July 1, 2013.



Section 17b-239a - Payments to short-term general hospitals located in certain distressed municipalities and targeted investment communities with enterprise zones.

The Department of Social Services may, within available funds, make payments to all short-term general hospitals located in distressed municipalities, as defined in section 32-9p, with a population greater than seventy thousand and to all short-term general hospitals located in targeted investment communities with enterprise zones, as defined in section 32-70, with a population greater than one hundred thousand. The payment amount for each hospital shall be determined by the Commissioner of Social Services based upon the ratio that the number of inpatient discharges paid by Medicaid on a fee-for-service basis to the hospital for the most recently filed cost report period bears to the total hospital discharges paid by Medicaid on a fee-for-service basis for all qualifying hospitals. Notwithstanding the provisions of this section, no payment shall be made to a facility licensed as a children’s hospital.

(June Sp. Sess. P.A. 01-3, S. 4, 6; June 30 Sp. Sess. P.A. 03-3, S. 66.)

History: June Sp. Sess. P.A. 01-3 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 removed provision which limited application of section to fiscal years ending June 30, 2002, and June 30, 2003, and added provision re payments to “all short-term general hospitals located in targeted investment communities with enterprise zones, as defined in section 32-70, with a population greater than one hundred thousand”, effective August 20, 2003.



Section 17b-239b - Chronic disease hospitals. Prior authorization procedures. Regulations.

The Commissioner of Social Services shall establish prior authorization procedures under the Medicaid program for admissions and lengths of stay in chronic disease hospitals. The Commissioner of Social Services may contract with an entity for administration of any aspect of such prior authorization or may expand the scope of an existing contract with an entity that performs utilization review services on behalf of the Department of Social Services. The commissioner, pursuant to section 17b-10, may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulations, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 05-209, S. 2; P.A. 06-196, S. 132.)

History: P.A. 05-209 effective July 1, 2005; P.A. 06-196 made a technical change, effective June 7, 2006.



Section 17b-239c - Interim disproportionate share payments to short-term general hospitals.

(a) Notwithstanding any provision of the general statutes, on and after July 1, 2011, the Department of Social Services may, within available appropriations, make interim quarterly medical assistance disproportionate share payments to short-term general hospitals. The total amount of interim payments made to such hospitals individually and in the aggregate shall maximize federal matching payments under the medical assistance program as determined by the Department of Social Services, in consultation with the Office of Policy and Management. No payments shall be made under this section to (1) any hospital which, on July 1, 2011, is within the class of hospitals licensed by the Department of Public Health as a children’s general hospital, or (2) a short-term acute hospital operated exclusively by the state other than a short-term acute hospital operated by the state as a receiver pursuant to chapter 920. The quarterly interim payment amount for each hospital shall be determined by the Commissioner of Social Services based upon the information submitted by the hospital pursuant to Section 1001(d) of Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.

(b) Effective July 1, 2011, interim payments made to hospitals pursuant to this section for the succeeding twenty-seven months shall be based on 2009 federal fiscal year data and may be adjusted at the commissioner’s discretion for accuracy. Effective October 1, 2013, interim payments shall be based on the most recent independent, certified disproportionate share hospital audit of federal fiscal year data. For federal fiscal year 2011 and succeeding federal fiscal years, final disproportionate share payment amounts shall be recalculated and reallocated in accordance with Section 1001(d) of Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. The commissioner shall prescribe uniform annual hospital data reporting forms. Payments made pursuant to this section shall be in addition to inpatient hospital rates determined pursuant to section 17b-239. The commissioner may withhold payment to a hospital to offset money owed by the hospital to the state.

(P.A. 11-44, S. 111; June 12 Sp. Sess. P.A. 12-1, S. 3; P.A. 13-234, S. 116.)

History: P.A. 11-44 effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by substituting 27 months for 15 months, by substituting October 1, 2013, for October 1, 2012, and by adding provision re interim payments based on the most recent independent, certified disproportionate share hospital audit of federal fiscal year data, effective June 15, 2012; P.A. 13-234 amended Subsec. (a) to replace “monthly” with “quarterly” re interim disproportionate share payments, effective July 1, 2013.



Section 17b-239d - Payments for outpatient hospital services.

The Commissioner of Social Services may establish a fee schedule for the payment of any outpatient hospital services under the Medicaid program.

(P.A. 11-44, S. 92.)

History: P.A. 11-44 effective July 1, 2011.



Section 17b-239e - Hospital rate plan. Inpatient hospital case rate. Supplemental inpatient pool.

(a) On or before January 1, 2012, the Commissioner of Social Services, in consultation with the Commissioners of Public Health and Mental Health and Addiction Services and the Secretary of the Office of Policy and Management, shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies a plan concerning the implementation of a cost neutral acuity-based method for establishing rates to be paid to hospitals that is phased in over a period of time.

(b) The commissioner may establish a blended inpatient hospital case rate that includes services provided to all Medicaid recipients and may exclude certain diagnoses, as determined by the commissioner, if the establishment of such rates is needed to ensure that the conversion to an administrative services organization is cost neutral to hospitals in the aggregate and ensures patient access. Utilization may be a factor in determining cost neutrality. The Department of Social Services shall establish, within available appropriations, a supplemental inpatient pool for low-cost hospitals.

(P.A. 11-44, S. 112; 11-61, S. 121; Dec. Sp. Sess. P.A. 12-1, S. 5; P.A. 13-234, S. 77.)

History: P.A. 11-44 effective July 1, 2011; P.A. 11-61 amended Subsec. (b) by adding provision excluding utilization as a factor in determining cost neutrality, effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (b) to replace “shall not” with “may” and add “for the fiscal year ending June 30, 2013” re utilization as a factor in determining cost neutrality, effective December 21, 2012; P.A. 13-234 amended Subsec. (b) to add provision re supplemental inpatient pool for low-cost hospitals, and to delete “for the fiscal year ending June 30, 2013.”, effective July 1, 2013.



Section 17b-240 - (Formerly Sec. 17-312a). State payments to hospitals. Rates established by the Office of Health Care Access division of the Department of Public Health.

Section 17b-240 is repealed, effective July 1, 2011.

(P.A. 78-250, S. 1, 2; P.A. 95-257, S. 39, 58; P.A. 10-179, S. 97; P.A. 11-44, S. 178.)



Section 17b-241 - (Formerly Sec. 17-312b). Payments to mental health and substance abuse residential facilities and free-standing detoxification centers.

(a) Any rates established by the Commissioner of Social Services in effect February 1, 1991, for mental health and substance abuse residential facilities shall remain in effect through June 30, 1992, except those which would have been decreased effective July 1, 1991, shall be decreased. Any rate increases made during the fiscal year ending June 30, 1993, shall not exceed the most recent annual increase in the consumer price index for urban consumers.

(b) Any rates established by the Commissioner of Social Services in effect February 1, 1991, for free-standing detoxification centers shall remain in effect through June 30, 1992, except those which would have been decreased effective July 1, 1991, shall be decreased. Any rate increases made during the fiscal years ending June 30, 1993, June 30, 1994, and June 30, 1995, shall not exceed the most recent annual increase in the consumer price index for urban consumers. Any free-standing detoxification center which has an established rate below the average and, due to a material change in circumstances resulting in financial hardship, is aggrieved by a rate determined pursuant to this subsection may, within ten days of receipt of written notice of such rate from the commissioner, request in writing a hearing on such rate. The commissioner shall, upon the receipt of all documentation necessary to evaluate the request, determine whether there has been such a change in circumstances and shall conduct a hearing if appropriate.

(June Sp. Sess. P.A. 91-8, S. 16, 63; May Sp. Sess. P.A. 92-16, S. 33, 89; P.A. 93-262, S. 1, 87; 93-418, S. 23, 41.)

History: May Sp. Sess. P.A. 92-16 amended Subsecs. (a) and (b) by adding provision to each requiring that any rate increases made during the fiscal year ending June 30, 1993, shall not exceed the most recent annual increase in the consumer price index for urban consumers; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 amended Subsec. (b) to make provisions applicable to the fiscal years ending June 30, 1994, and June 30, 1995 and added provision regarding free-standing detoxification centers’ request for hearing on a rate established by the commissioner, effective July 1, 1993; Sec. 17-312b transferred to Sec. 17b-241 in 1995.



Section 17b-241a - Payments to the Department of Mental Health and Addiction Services for targeted case management services.

Notwithstanding any provision of the general statutes and the regulations of Connecticut state agencies, the Commissioner of Social Services may reimburse the Department of Mental Health and Addiction Services for targeted case management services that it provides to its target population, which, for purposes of this section, shall include individuals with severe and persistent psychiatric illness and individuals with persistent substance dependence.

(June 30 Sp. Sess. P.A. 03-3, S. 88.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 30, 2003.



Section 17b-242 - (Formerly Sec. 17-313). Payments to home health care agencies and homemaker-home health aide agencies. Appeals. Hearings. Regulations.

(a) The Department of Social Services shall determine the rates to be paid to home health care agencies and homemaker-home health aide agencies by the state or any town in the state for persons aided or cared for by the state or any such town. For the period from February 1, 1991, to January 31, 1992, inclusive, payment for each service to the state shall be based upon the rate for such service as determined by the Office of Health Care Access, except that for those providers whose Medicaid rates for the year ending January 31, 1991, exceed the median rate, no increase shall be allowed. For those providers whose rates for the year ending January 31, 1991, are below the median rate, increases shall not exceed the lower of the prior rate increased by the most recent annual increase in the consumer price index for urban consumers or the median rate. In no case shall any such rate exceed the eightieth percentile of rates in effect January 31, 1991, nor shall any rate exceed the charge to the general public for similar services. Rates effective February 1, 1992, shall be based upon rates as determined by the Office of Health Care Access, except that increases shall not exceed the prior year’s rate increased by the most recent annual increase in the consumer price index for urban consumers and rates effective February 1, 1992, shall remain in effect through June 30, 1993. Rates effective July 1, 1993, shall be based upon rates as determined by the Office of Health Care Access except if the Medicaid rates for any service for the period ending June 30, 1993, exceed the median rate for such service, the increase effective July 1, 1993, shall not exceed one per cent. If the Medicaid rate for any service for the period ending June 30, 1993, is below the median rate, the increase effective July 1, 1993, shall not exceed the lower of the prior rate increased by one and one-half times the most recent annual increase in the consumer price index for urban consumers or the median rate plus one per cent. The Commissioner of Social Services shall establish a fee schedule for home health services to be effective on and after July 1, 1994. The commissioner may annually modify such fee schedule if such modification is needed to ensure that the conversion to an administrative services organization is cost neutral to home health care agencies and homemaker-home health aide agencies in the aggregate and ensures patient access. Utilization may be a factor in determining cost neutrality. The commissioner shall increase the fee schedule for home health services provided under the Connecticut home-care program for the elderly established under section 17b-342, effective July 1, 2000, by two per cent over the fee schedule for home health services for the previous year. The commissioner may increase any fee payable to a home health care agency or homemaker-home health aide agency upon the application of such an agency evidencing extraordinary costs related to (1) serving persons with AIDS; (2) high-risk maternal and child health care; (3) escort services; or (4) extended hour services. In no case shall any rate or fee exceed the charge to the general public for similar services. A home health care agency or homemaker-home health aide agency which, due to any material change in circumstances, is aggrieved by a rate determined pursuant to this subsection may, within ten days of receipt of written notice of such rate from the Commissioner of Social Services, request in writing a hearing on all items of aggrievement. The commissioner shall, upon the receipt of all documentation necessary to evaluate the request, determine whether there has been such a change in circumstances and shall conduct a hearing if appropriate. The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection. The commissioner may implement policies and procedures to carry out the provisions of this subsection while in the process of adopting regulations, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal not later than twenty days after the date of implementing the policies and procedures. Such policies and procedures shall be valid for not longer than nine months.

(b) The Department of Social Services shall monitor the rates charged by home health care agencies and homemaker-home health aide agencies. Such agencies shall file annual cost reports and service charge information with the department.

(c) The home health services fee schedule shall include a fee for the administration of medication, which shall apply when the purpose of a nurse’s visit is limited to the administration of medication. Administration of medication may include, but is not limited to, blood pressure checks, glucometer readings, pulse rate checks and similar indicators of health status. The fee for medication administration shall include administration of medications while the nurse is present, the pre-pouring of additional doses that the client will self-administer at a later time and the teaching of self-administration. The department shall not pay for medication administration in addition to any other nursing service at the same visit. The department may establish prior authorization requirements for this service. Before implementing such change, the Commissioner of Social Services shall consult with the chairpersons of the joint standing committees of the General Assembly having cognizance of matters relating to public health and human services.

(d) The home health services fee schedule established pursuant to subsection (c) of this section shall include rates for psychiatric nurse visits.

(e) The Department of Social Services, when processing or auditing claims for reimbursement submitted by home health care agencies and homemaker-home health aide agencies shall, in accordance with the provisions of chapter 15, accept electronic records and records bearing the electronic signature of a licensed physician or licensed practitioner of a healthcare profession that has been submitted to the home health care agency or homemaker home-health aide agency.

(f) If the electronic record or signature that has been transmitted to a home health care agency or homemaker-home health aide agency is illegible or the department is unable to determine the validity of such electronic record or signature, the department shall review additional evidence of the accuracy or validity of the record or signature, including, but not limited to, (1) the original of the record or signature, or (2) a written statement, made under penalty of false statement, from (A) the licensed physician or licensed practitioner of a health care profession who signed such record, or (B) if such licensed physician or licensed practitioner of a health care profession is unavailable, the medical director of the agency verifying the accuracy or validity of such record or signature, and the department shall make a determination whether the electronic record or signature is valid.

(g) The Department of Social Services, when auditing claims submitted by home health care agencies and homemaker-home health aide agencies, shall consider any signature from a licensed physician or licensed practitioner of a health care profession that may be required on a plan of care for home health services, to have been provided in timely fashion if (1) the document bearing such signature was signed prior to the time when such agency seeks reimbursement from the department for services provided, and (2) verbal or telephone orders from the licensed physician or licensed practitioner of a health care profession were received prior to the commencement of services covered by the plan of care and such orders were subsequently documented. Nothing in this subsection shall be construed as limiting the powers of the Commissioner of Public Health to enforce the provisions of sections 19-13-D73 and 19-13-D74 of the regulations of Connecticut state agencies and 42 CFR 484.18(c).

(h) For purposes of this section, “licensed practitioner of a healthcare profession” has the same meaning as “licensed practitioner” in section 21a-244a.

(1957, P.A. 539; P.A. 73-117, S. 24, 31; P.A. 78-264, S. 2, 4; P.A. 91-406, S. 5, 29; June Sp. Sess. P.A. 91-8, S. 20, 63; May Sp. Sess. P.A. 92-16, S. 26, 89; P.A. 93-262, S. 1, 20, 87; 93-418, S. 24, 41; 93-435, S. 59, 95; May Sp. Sess. P.A. 94-5, S. 22, 30; P.A. 95-257, S. 39, 58; 95-351, S. 14, 30; P.A. 96-268, S. 5, 34; P.A. 99-130; June Sp. Sess. P.A. 00-2, S. 16, 53; P.A. 02-101, S. 13; P.A. 03-2, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 197; P.A. 05-118, S. 1; 05-272, S. 44; P.A. 11-44, S. 114; 11-61, S. 123; Dec. Sp. Sess. P.A. 12-1, S. 6; P.A. 13-234, S. 78.)

History: P.A. 73-117 replaced hospital cost commission with committee established under Sec. 17-311; P.A. 78-264 replaced public health nursing agencies with home health care and homemaker-home health aide agencies and replaced previous rate provisions with statement that rate to be determined by commission on hospitals and health care; P.A. 91-406 corrected an internal reference; June Sp. Sess. P.A. 91-8 amended the section by replacing “state” with the specific departments, by specifying the rates paid by the state to home health care agencies and homemaker-home health aide agencies and by adding provisions re the appeal of a rate determination; May Sp. Sess. P.A. 92-16 provided that rates in effect on February 1, 1992, shall remain in effect through June 30, 1993; P.A. 93-262 removed the references to departments of income maintenance, human resources and aging and provided that the department of social services shall determine rates to be charged home health care agencies and homemaker-home health aide agencies, made technical changes and added provisions requiring commissioner to adopt regulations, effective July 1, 1993; P.A. 93-418 added provisions regarding rates effective July 1, 1993, which are determined by the commission on hospitals and health care and authorizing income maintenance commissioner to establish fee schedule on and after July 1, 1994, effective July 1, 1993; P.A. 93-435 authorized the Revisors to substitute social services commissioner for income maintenance commissioner in P.A. 93-418, effective June 28, 1993; May Sp. Sess. P.A. 94-5 allowed the fee schedule to be phased in over a two-year period and allowed the commissioner to increase any fee payable to a home health care agency or homemaker-home health aide agency if there are extraordinary costs, effective July 1, 1994; Sec. 17-313 transferred to Sec. 17b-242 in 1995; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 95-351 added Subdiv. (4) allowing the commissioner to increase any fee payable for extraordinary costs relating to extended hour services, effective July 1, 1995 (Revisor’s note: In the first sentence the phrase “rates to be charged by home health care agencies and the rates to be paid” was changed editorially by the Revisors to read “rates to be charged by home health care agencies and homemaker-home health aide agencies and the rates to be paid” to correct a clerical error in the preparation of the 1995 General Statutes); P.A. 96-268 added reference to homemaker-home health aide agencies, effective July 1, 1996; P.A. 99-130 designated existing language as Subsec. (a), eliminating the responsibility of the department to determine rates to be charged by home health care agencies and homemaker-home health aide agencies and added Subsec. (b) requiring the department to monitor the rates charged by such agencies, requiring such agencies to file annual cost reports and service charge information with the department, and made technical changes; June Sp. Sess. P.A. 00-2 amended Subsec. (a) by deleting provision re phasing in the fee schedule over a two-year period and inserting provision requiring the commissioner to increase by 2% the fee schedule for home health care services provided under the Connecticut home-care program for the elderly, effective July 1, 2000; P.A. 02-101 amended Subsec. (a) to make a technical change, effective July 1, 2002; P.A. 03-2 added Subsec. (c) re establishment of home health services fee schedule applicable when purpose of nurse’s visit is limited to administration of medication, effective February 28, 2003; June 30 Sp. Sess. P.A. 03-6 added Subsec. (d) re rates for psychiatric nurse visits, effective August 20, 2003; P.A. 05-118 added Subsec. (e) allowing for submission of electronic records and records bearing electronic signatures by agencies to department with respect to the processing and auditing of claims for reimbursement and Subsec. (f) re the timely signature of a health care professional on a plan of care for home health services submitted to department; P.A. 05-272 amended Subsec. (e) by requiring department to accept electronic records and signatures of licensed physicians or licensed health care practitioners that have been submitted to an agency, rather than signatures of “an individual duly authorized by any such agency to submit records to the department”, added new Subsec. (f) re process for reviewing and validating illegible electronic records or signatures transmitted to home health care agencies or homemaker-home health aide agencies, redesignated existing Subsec. (f) as Subsec. (g), designating provisions therein re document bearing signature as Subdiv. (1) and replacing “provided to such agency” with “signed”, added Subsec. (g)(2) re timeliness of signatures from licensed physicians or licensed practitioners of a health care profession in cases involving verbal or telephone orders and re Department of Public Health’s powers to enforce specified state and federal regulations concerning patients’ care plans and medication administration are not limited by Subsec. (g), and added Subsec. (h) defining “licensed practitioner of a healthcare profession”; P.A. 11-44 amended Subsec. (a) by replacing provision allowing commissioner to increase any fee in fee schedule with provision allowing commissioner to modify fee schedule, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by adding provision excluding utilization as factor in determining cost neutrality, effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a) to replace “shall not” with “may” and add “for the fiscal year ending June 30, 2013” re utilization as a factor in determining cost neutrality, effective December 21, 2012; P.A. 13-234 amended Subsec. (a) to delete “for the fiscal year ending June 30, 2013.” re utilization as a factor in determining cost neutrality and to make a technical change, effective July 1, 2013.



Section 17b-242a - Prior authorization for Medicaid home health services, physical therapy, occupational therapy and speech therapy. Regulations.

The Commissioner of Social Services shall establish prior authorization procedures under the Medicaid program for home health services, physical therapy, occupational therapy and speech therapy. The Commissioner of Social Services may contract with an entity for administration of any such aspect of prior authorization or may expand the scope of an existing contract with an entity that performs utilization review services on behalf of the department. The commissioner, pursuant to section 17b-10, may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulations, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 05-280, S. 46; P.A. 06-188, S. 15; 06-196, S. 133; June 12 Sp. Sess. P.A. 12-1, S. 13; Dec. Sp. Sess. P.A. 12-1, S. 3.)

History: P.A. 05-280 effective July 1, 2005; P.A. 06-188 added prior authorization requirement for home health aide visits that exceed 14 hours per week, added exception that providers shall not be required to submit a prior authorization request for a home health service for the same client more than once a month and deleted provision re revisions to a prior authorization request previously received during the month, effective July 1, 2006; P.A. 06-196 made a technical change, effective June 7, 2006; June 12 Sp. Sess. P.A. 12-1 deleted provision re prior authorization required for skilled nursing visits that exceed 2 per week and home health aide visits that exceed 14 hours per week, except for home health service provided to same client more than once a month, effective July 1, 2012; Dec. Sp. Sess. P.A. 12-1 added “physical therapy, occupational therapy and speech therapy”, effective December 21, 2012.



Section 17b-242b - Pilot program for ventilator-dependent Medicaid recipients receiving medical care at home.

(a) The Commissioner of Social Services shall, within available appropriations, establish and operate a two-year, state-funded pilot program for not more than ten ventilator-dependent Medicaid recipients who receive medical care at home and reside in Fairfield County. Such pilot program shall permit such recipients to directly hire registered nurses, licensed pursuant to the provisions of chapter 378, and respiratory therapists, licensed pursuant to chapter 381a, to assist with the care of such recipients.

(b) The Department of Social Services shall, at least annually, screen each Medicaid recipient participating in the pilot program to determine his or her ability to manage his or her care. Each participant shall certify, in writing, that he or she, or his or her authorized representative, assumes responsibility for his or her plan of care. The care plan shall be directed by a physician and approved by the department. Each such plan shall include a protocol for ensuring the provision of care when the registered nurse or respiratory therapist hired by the participant is unavailable.

(c) The commissioner shall establish the maximum allowable rate to be paid for such services under the pilot program. The rate for registered nurses shall be set at not less than eighty per cent of the prevailing rate paid by the department to home health care agencies to provide comparable care.

(d) As a condition of providing care to a participant in the pilot program, each registered nurse and respiratory therapist shall (1) submit to a criminal history background check, and (2) certify, in writing, that he or she will not terminate care of the participant without at least two weeks written notice, except in the case of an emergency.

(e) Not later than January 1, 2015, the Commissioner of Social Services shall submit a report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and human services concerning the pilot program, including its cost-effectiveness, and the continuity of care provided to participants.

(P.A. 12-91, S. 1.)



Section 17b-243 - (Formerly Sec. 17-313a). Payments to rehabilitation centers.

(a) The rate to be paid by the state to rehabilitation centers, including but not limited to, centers affiliated with the Easter Seal Society of Connecticut, Inc., for services to patients referred by any state agency, except employment opportunities and day services, shall be determined annually by the Commissioner of Social Services who shall prescribe uniform forms on which such rehabilitation centers shall report their costs, except that rates effective April 30, 1989, shall remain in effect through May 31, 1990, and rates in effect February 1, 1991, shall remain in effect through December 31, 1992, except those which would be decreased effective January 1, 1992, shall be decreased. For the rate years beginning January 1, 1993, through December 31, 1995, any rate increase shall not exceed the most recent annual increase in the consumer price index for urban consumers. Such rates shall be determined on the basis of a reasonable payment for necessary services rendered. Nothing contained herein shall authorize a payment by the state to any such rehabilitation center in excess of the charges made by such center for comparable services to the general public. The Commissioner of Social Services shall establish a fee schedule for rehabilitation services to be effective on and after January 1, 1996. The fee schedule may be adjusted annually beginning July 1, 1997, to reflect necessary increases in the cost of services.

(b) The amount to be paid by the state to rehabilitation centers including but not limited to centers affiliated with the Easter Seal Society of Connecticut, Inc., for employment opportunities and day services to patients referred by any state agency shall be determined annually using a uniform payment system in accordance with the provisions of subsection (a) of section 17a-246.

(1969, P.A. 346, S. 1; P.A. 73-117, S. 25, 31; P.A. 79-560, S. 27, 39; P.A. 80-483, S. 174, 186; P.A. 89-325, S. 13, 26; June Sp. Sess. P.A. 91-8, S. 14, 63; May Sp. Sess. P.A. 92-16, S. 27, 89; P.A. 93-262, S. 1, 87; 93-418, S. 25, 41; P.A. 95-160, S. 66, 69; P.A. 96-139, S. 12, 13; P.A. 11-16, S. 33.)

History: P.A. 73-117 replaced hospital cost commission with committee established under Sec. 17-311; P.A. 79-560 replaced the committee with commissioner of income maintenance; P.A. 80-483 deleted “for Crippled Children and Adults” in Easter Seal Society name; P.A. 89-325 amended Subsec. (a) to exclude centers that provide employment opportunities and day services from the rate setting in this section, it also allows rates effective April 30, 1989, to remain in effect through May 31, 1990, and added a new Subsec. (b) re rates for centers providing employment opportunities and day services; June Sp. Sess. P.A. 91-8 amended Subsec. (a) re rates paid by the state for rehabilitation centers; May Sp. Sess. P.A. 92-16 amended Subsec. (a) by providing that for the rate year beginning January 1, 1993, any rate increase shall not exceed the most recent annual increase in the consumer price index for urban consumers. P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 amended Subsec. (a) concerning rate increases and the consumer price index to specify applicability for any succeeding rate year after January 1, 1993, effective July 1, 1993; Sec. 17-313a transferred to Sec. 17b-243 in 1995; P.A. 95-160 amended Subsec. (a) by replacing “any succeeding year” with “December 31, 1995” for the period of time after January 1, 1993, which shall not have a rate increase exceeding the most recent annual increase in the consumer price index for urban consumers and by adding a provision requiring the commissioner to establish a fee schedule for rehabilitation services to be effective on and after January 1, 1996, effective June 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 11-16 amended Subsec. (a) to delete “as defined in section 17a-246” re employment opportunities and day services, effective May 24, 2011.



Section 17b-244 - (Formerly Sec. 17-313b). Payments to private facilities providing functional or vocational services for severely handicapped persons and payments for residential care. Establishment of rate. Regulations.

(a) The room and board component of the rates to be paid by the state to private facilities and facilities operated by regional education service centers which are licensed to provide residential care pursuant to section 17a-227, but not certified to participate in the Title XIX Medicaid program as intermediate care facilities for persons with mental retardation, shall be determined annually by the Commissioner of Social Services, except that rates effective April 30, 1989, shall remain in effect through October 31, 1989. Any facility with real property other than land placed in service prior to July 1, 1991, shall, for the fiscal year ending June 30, 1995, receive a rate of return on real property equal to the average of the rates of return applied to real property other than land placed in service for the five years preceding July 1, 1993. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, the rate of return on real property for property items shall be revised every five years. The commissioner shall, upon submission of a request by such facility, allow actual debt service, comprised of principal and interest, on the loan or loans in lieu of property costs allowed pursuant to section 17-313b-5 of the regulations of Connecticut state agencies, whether actual debt service is higher or lower than such allowed property costs, provided such debt service terms and amounts are reasonable in relation to the useful life and the base value of the property. In the case of facilities financed through the Connecticut Housing Finance Authority, the commissioner shall allow actual debt service, comprised of principal, interest and a reasonable repair and replacement reserve on the loan or loans in lieu of property costs allowed pursuant to section 17-313b-5 of the regulations of Connecticut state agencies, whether actual debt service is higher or lower than such allowed property costs, provided such debt service terms and amounts are determined by the commissioner at the time the loan is entered into to be reasonable in relation to the useful life and base value of the property. The commissioner may allow fees associated with mortgage refinancing provided such refinancing will result in state reimbursement savings, after comparing costs over the terms of the existing proposed loans. For the fiscal year ending June 30, 1992, the inflation factor used to determine rates shall be one-half of the gross national product percentage increase for the period between the midpoint of the cost year through the midpoint of the rate year. For fiscal year ending June 30, 1993, the inflation factor used to determine rates shall be two-thirds of the gross national product percentage increase from the midpoint of the cost year to the midpoint of the rate year. For the fiscal years ending June 30, 1996, and June 30, 1997, no inflation factor shall be applied in determining rates. The Commissioner of Social Services shall prescribe uniform forms on which such facilities shall report their costs. Such rates shall be determined on the basis of a reasonable payment for necessary services. Any increase in grants, gifts, fund-raising or endowment income used for the payment of operating costs by a private facility in the fiscal year ending June 30, 1992, shall be excluded by the commissioner from the income of the facility in determining the rates to be paid to the facility for the fiscal year ending June 30, 1993, provided any operating costs funded by such increase shall not obligate the state to increase expenditures in subsequent fiscal years. Nothing contained in this section shall authorize a payment by the state to any such facility in excess of the charges made by the facility for comparable services to the general public. The service component of the rates to be paid by the state to private facilities and facilities operated by regional education service centers which are licensed to provide residential care pursuant to section 17a-227, but not certified to participate in the Title XIX Medicaid programs as intermediate care facilities for persons with mental retardation, shall be determined annually by the Commissioner of Developmental Services in accordance with section 17b-244a. For the fiscal year ending June 30, 2008, no facility shall receive a rate that is more than two per cent greater than the rate in effect for the facility on June 30, 2007, except any facility that would have been issued a lower rate effective July 1, 2007, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2007. For the fiscal year ending June 30, 2009, no facility shall receive a rate that is more than two per cent greater than the rate in effect for the facility on June 30, 2008, except any facility that would have been issued a lower rate effective July 1, 2008, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2008. For the fiscal years ending June 30, 2010, and June 30, 2011, rates in effect for the period ending June 30, 2009, shall remain in effect until June 30, 2011, except that (1) the rate paid to a facility may be higher than the rate paid to the facility for the period ending June 30, 2009, if a capital improvement required by the Commissioner of Developmental Services for the health or safety of the residents was made to the facility during the fiscal years ending June 30, 2010, or June 30, 2011, and (2) any facility that would have been issued a lower rate for the fiscal years ending June 30, 2010, or June 30, 2011, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal year ending June 30, 2012, rates in effect for the period ending June 30, 2011, shall remain in effect until June 30, 2012, except that (A) the rate paid to a facility may be higher than the rate paid to the facility for the period ending June 30, 2011, if a capital improvement required by the Commissioner of Developmental Services for the health or safety of the residents was made to the facility during the fiscal year ending June 30, 2012, and (B) any facility that would have been issued a lower rate for the fiscal year ending June 30, 2012, due to interim rate status or agreement with the department, shall be issued such lower rate. Any facility that has a significant decrease in land and building costs shall receive a reduced rate to reflect such decrease in land and building costs. The rate paid to a facility may be increased if a capital improvement approved by the Department of Developmental Services, in consultation with the Department of Social Services, for the health or safety of the residents was made to the facility during the fiscal year ending June 30, 2014, or June 30, 2015, only to the extent such increases are within available appropriations.

(b) The Commissioner of Social Services and the Commissioner of Developmental Services shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(1971, P.A. 560, S. 1; P.A. 73-117, S. 26, 31; P.A. 79-227; 79-560, S. 28, 39; June Sp. Sess. P.A. 83-39, S. 1, 2, 18; P.A. 84-546, S. 54, 173; P.A. 88-71; P.A. 89-325, S. 14, 26; June Sp. Sess. P.A. 91-8, S. 15, 63; June Sp. Sess. P.A. 91-11, S. 11, 25; May Sp. Sess. P.A. 92-16, S. 28, 89; P.A. 93-262, S. 1, 87; May Sp. Sess. P.A. 94-5, S. 11, 30; P.A. 95-160, S. 65, 69; P.A. 96-139, S. 12, 13; 96-188, S. 1, 2; June 30 Sp. Sess. P.A. 03-3, S. 81; P.A. 05-256, S. 11; P.A. 07-73, S. 2(b); June Sp. Sess. P.A. 07-2, S. 13; Sept. Sp. Sess. P.A. 09-5, S. 42; P.A. 10-179, S. 37; P.A. 11-44, S. 82; June 12 Sp. Sess. P.A. 12-1, S. 5; P.A. 13-234, S. 106.)

History: P.A. 73-117 replaced hospital cost commission with committee established under Sec. 17-311; P.A. 79-227 replaced committee with commissioner of income maintenance, included payments to community residences and changed Association for Retarded Children to Association for Retarded Citizens; P.A. 79-560 deleted reference to Sec. 17-311; June Sp. Sess. P.A. 83-39 provided for payment to private nonprofit facilities providing functional and vocational services for severely handicapped persons and to private facilities operated by regional education service centers providing residential care and added Subsec. (b) re establishment of separate rate (Revisor’s note: Subsec. (c) was added editorially by the Revisors); P.A. 84-546 confirmed Revisors’ action in editorially adding Subsec. (c) re adoption of regulations; P.A. 88-71 substantially rewrote section to empower commissioner of mental retardation to establish service component of rates where previously commissioner of income maintenance had set all rates and commissioner of mental retardation had performed a consultative role; P.A. 89-325 allowed rates in effect April 30, 1989, to remain in effect through October 31, 1989, and also deleted language re rates to be paid to private nonprofit facilities in Subsec. (a); June Sp. Sess. P.A. 91-8 amended Subsec. (a) re rates paid by the state to private facilities providing functional or vocational services for severely handicapped persons and clients of residential care facilities; June Sp. Sess. P.A. 91-11 amended Subsec. (a) to prohibit the department of income maintenance from considering any grants, gifts, fund-raising or endowment income used during the preceding year for payment of operating costs by a private facility in determining the facility’s rates for fiscal year 1992-93; May Sp. Sess. P.A. 92-16 amended Subsec. (a) by providing that for the fiscal year ending June 30, 1993, the inflation factor used to determine rates shall be two-thirds of the gross national product percentage increase from the midpoint of the cost year to the midpoint of the rate year (Revisor’s note: In Subsec. (a) in the sentence beginning “For the fiscal year ending June 30, 1992,” the words “period between the” were inserted before the word “midpoint” and the words “cost year through the midpoint of the” were inserted before the words “rate year” editorially by the Revisors to reinstate existing language omitted through clerical error); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; May Sp. Sess. P.A. 94-5 amended Subsec. (a) to establish a formula for rates of return for real property for facilities with real property other than land placed in service prior to July 1, 1991, effective July 1, 1994; Sec. 17-313b transferred to Sec. 17b-244 in 1995; P.A. 95-160 amended Subsec. (a) by adding a provision that for fiscal years ending June 30, 1996, and June 30, 1997, no inflation factor shall be applied in determining rates, effective June 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-188 provided that the commissioner shall allow, upon request of a facility, actual debt service whether higher or lower than allowed property costs, provided that, in the case of facilities financed through the Connecticut Housing Finance Authority, the commissioner shall allow actual debt service whether higher or lower than allowed property costs, provided such debt service terms and amounts are determined by the commissioner at the time the loan is entered into to be reasonable in relation to the useful life and base value of the property and made a technical change, effective May 31, 1996; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to add provision re allowance of fees associated with mortgage refinancing provided such refinancing results in state reimbursement savings, effective August 20, 2003; P.A. 05-256 amended Subsec. (a) to include reference to Sec. 17b-244a, effective July 1, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by providing that for fiscal year ending June 30, 2008, a facility shall receive a rate that is 2% greater than the rate in effect for fiscal year ending June 30, 2007, and that for fiscal year ending June 30, 2009, a facility shall receive a rate that is 2% greater than the rate in effect for fiscal year ending June 30, 2008, except any facility that would have been issued a lower rate due to interim rate status or agreement with the department shall be issued such lower rate, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by adding provision re rates for fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 10-179 amended Subsec. (a) by adding Subdiv. (1) re exception to rate established for fiscal years ending June 30, 2010, and June 30, 2011, when facility makes required capital improvement and by designating existing exception as Subdiv. (2), effective July 1, 2010; P.A. 11-44 amended Subsec. (a) by adding provisions re rates for fiscal years ending June 30, 2012, and June 30, 2013, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by providing that rate setting provisions formerly applicable to fiscal years ending June 30, 2012, and June 30, 2013, are applicable to fiscal year ending June 30, 2012, making technical changes and adding provision re facility having significant decrease in land and building costs to receive a reduced rate to reflect the decrease in such costs for fiscal year ending June 30, 2013, effective July 1, 2012; P.A. 13-234 amended Subsec. (a) to delete reference to fiscal year ending June 30, 2013, re reduced rate to reflect decreased land and building costs and to add provision re increased rates for fiscal years ending June 30, 2014, and June 30, 2015, for approved capital improvements, effective July 1, 2013.



Section 17b-244a - Rates for payment to residential facilities for individuals with intellectual disabilities.

In determining the service component of the rates to be paid by the state under sections 17b-244 and 17b-246 to private facilities and facilities operated by regional education service centers that are licensed to provide residential care pursuant to section 17a-227, but not certified to participate in the Title XIX Medicaid programs as intermediate care facilities for individuals with intellectual disabilities, the Commissioner of Developmental Services shall consider for each facility the actual wage and benefit costs for services and service providers, adjusted for inflation, and said commissioner shall not establish a single fixed amount for wage and benefit costs that is applicable to all such facilities.

(P.A. 05-256, S. 10; P.A. 07-73, S. 2(b); P.A. 13-139, S. 5.)

History: P.A. 05-256 effective July 1, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 13-139 substituted “individuals with intellectual disabilities” for “persons with mental retardation”.



Section 17b-245 - (Formerly Sec. 17-313c). Payments to day care and vocational training programs sponsored by certain associations.

(a) The rates to be paid by the state to the day care and vocational training programs sponsored by the associations affiliated with United Cerebral Palsy of Connecticut, Inc., Epilepsy Foundation of America, Inc., Goodwill Industries of America, Inc. and to any private, nonprofit agency providing such programs for persons with a neurological impairment or autism spectrum disorder, for services to clients referred by any state agency, except employment opportunities and day services, shall be determined annually by the Commissioner of Social Services who shall prescribe uniform forms on which such day care and vocational training programs shall report their costs, except that rates effective April 30, 1989, shall remain in effect through May 31, 1990. Such rates shall be determined on the basis of a reasonable payment for necessary services rendered. Nothing contained herein shall authorize a payment by the state to any such day care or vocational training program in excess of the charges made by such programs for comparable services to the general public.

(b) The amount to be paid by the state to the day care and vocational training programs sponsored by the associations affiliated with United Cerebral Palsy of Connecticut, Inc., Epilepsy Foundation of America, Inc., Goodwill Industries of America, Inc. and to any private, nonprofit agency providing such programs for autistic or neurologically impaired or severely handicapped persons, for employment opportunities and day services to clients referred by any state agency shall be determined annually using a uniform payment system in accordance with the provisions of subsection (a) of section 17a-246.

(P.A. 77-371; P.A. 79-560, S. 29, 39; P.A. 89-325, S. 15, 26; P.A. 93-262, S. 1, 87; P.A. 11-16, S. 34.)

History: P.A. 79-560 replaced committee established under Sec. 17-311 with commissioner of income maintenance; P.A. 89-325 added reference to employment opportunities and day services in Sec. 19a-483d and allowed rates effective April 30, 1989, to remain in effect through May 31, 1990, in Subsec. (a) and added a new Subsec. (b) re rates to day care and vocational training programs; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-313c transferred to Sec. 17b-245 in 1995; P.A. 11-16 amended Subsec. (a) by substituting “persons with a neurological impairment or autism spectrum disorder” for “autistic or neurologically impaired persons” and deleting “as defined in section 17a-246” re employment opportunities and day services, effective May 24, 2011.



Section 17b-245a - Payments to federally qualified health centers.

Section 17b-245a is repealed, effective June 15, 2012.

(P.A. 95-160, S. 67, 69; P.A. 96-139, S. 12, 13; P.A. 12-119, S. 9.)



Section 17b-245b - Federally qualified health centers. Reimbursement methodology in the Medicaid program.

The Commissioner of Social Services shall, consistent with federal law, make changes to the cost-based reimbursement methodology in the Medicaid program for federally qualified health centers. To the extent permitted by federal law, the commissioner may reimburse a federally qualified health center under the Medicaid program for multiple medical, behavioral health or dental services provided to an individual during the course of a calendar day, irrespective of the type of service provided. On or before January 1, 2008, the commissioner shall report to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services on the status of the changes to the cost-based reimbursement methodology.

(June 30 Sp. Sess. P.A. 03-3, S. 85; P.A. 07-101, S. 1.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 07-101 allowed commissioner, to extent permitted by federal law, to reimburse a federally qualified health center for multiple medical, behavioral health or dental services provided under Medicaid program to an individual during the course of a calendar day and changed date re commissioner’s report on cost-based reimbursement methodology from March 1, 2004, to January 1, 2008, effective July 1, 2007.



Section 17b-245c - Demonstration project to provide telemedicine to Medicaid recipients at federally qualified community health centers.

(a)(1) As used in this section, “telemedicine” means the use of interactive audio, interactive video or interactive data communication in the delivery of medical advice, diagnosis, care or treatment, and includes the types of services described in subsection (d) of section 20-9 and 42 CFR 410.78(a)(3). “Telemedicine” does not include the use of facsimile or audio-only telephone.

(2) “Clinically appropriate” means care that is (A) provided in a timely manner and meets professionally recognized standards of acceptable medical care; (B) delivered in the appropriate medical setting; and (C) the least costly of multiple, equally effective alternative treatments or diagnostic modalities.

(b) The Commissioner of Social Services may establish a demonstration project to offer telemedicine as a Medicaid-covered service at federally qualified community health centers. Under the demonstration project, in-person contact between a health care provider and a patient shall not be required for health care services delivered by telemedicine that otherwise would be eligible for reimbursement under the state Medicaid plan program, to the extent permitted by federal law and where deemed clinically appropriate.

(c) The Commissioner of Social Services may establish rates for cost reimbursement for telemedicine services provided to Medicaid recipients under the demonstration project. The commissioner shall consider, to the extent applicable, reductions in travel costs by health care providers and patients to deliver or to access health care services and such other factors as the Commissioner of Social Services deems relevant.

(d) The Commissioner of Social Services may apply, if necessary, to the federal government for an amendment to the state Medicaid plan to establish the demonstration project.

(e) The transmission, storage and dissemination of data and records related to telemedicine services provided under the demonstration project shall be in accordance with federal and state law and regulations concerning the privacy, security, confidentiality and safeguarding of individually identifiable information.

(f) The commissioner shall submit a report, in accordance with section 11-4a, on any demonstration project established pursuant to this section to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and human services. The report shall concern the services offered and the cost-effectiveness of the program.

(P.A. 12-109, S. 1.)

History: P.A. 12-109 effective January 1, 2013.



Section 17b-245d - Information to be provided by federally qualified health centers. Adjustment of encounter rates.

(a) On or before February 1, 2013, and on January first annually thereafter, each federally qualified health center shall file with the Department of Social Services the following documents for the previous state fiscal year: (1) Medicaid cost report; (2) audited financial statements; and (3) any additional information reasonably required by the department.

(b) Each federally qualified health center shall provide to the Department of Social Services a copy of its original scope of project, as approved by the federal Health Resources and Services Administration, and all subsequently approved amendments to its original scope of project. Each federally qualified health center shall notify the department, in writing, of all approvals for additional amendments to its scope of project, and provide to the department a copy of such amended scope of project, not later than thirty days after such approvals.

(c) If there is an increase or a decrease in the scope of services furnished by a federally qualified health center, the federally qualified health center shall notify the Department of Social Services, in writing, of any such increase or decrease not later than thirty days after such increase or decrease and provide any additional information reasonably requested by the department not later than thirty days after the request.

(d) The Commissioner of Social Services may impose a civil penalty of five hundred dollars per day on any federally qualified health center that fails to provide any information required pursuant to this section not later than thirty days after the date such information is due.

(e) The department may adjust a federally qualified health center’s encounter rate based upon an increase or decrease in the scope of services furnished by the federally qualified health center, in accordance with 42 USC 1396a(bb)(3)(B), following receipt of the written notification described in subsection (c) of this section or based upon the department’s review of documents filed in accordance with subsections (a) and (b) of this section.

(f) The Commissioner of Social Services shall implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulations, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(Dec. Sp. Sess. P.A. 12-1, S. 10.)

History: Dec. Sp. Sess. P.A. 12-1 effective December 21, 2012.



Section 17b-246 - (Formerly Sec. 17-313d). Rates to include reimbursement for reasonable costs mandated by collective bargaining agreements.

For purposes of establishing rates to be paid by the state (1) to private facilities which provide functional, vocational services or residential services for severely handicapped persons pursuant to section 17b-244, and (2) to associations which provide day care and vocational training programs pursuant to section 17b-245, the state shall include reimbursement for reasonable costs, within available appropriations, mandated by collective bargaining agreements with certified collective bargaining agents or other agreements between any such facility or association and its employees.

(P.A. 87-497, S. 1, 3.)

History: Sec. 17-313d transferred to Sec. 17b-246 in 1995.



Section 17b-247 - (Formerly Sec. 17-314l). Contracts for stock and standard durable medical equipment. Payment of laboratory services.

The Commissioner of Social Services shall, where feasible and cost effective, enter into contracts with suppliers of stock and standard durable medical equipment, medical surgical supplies, oxygen and laboratory services for such services provided to recipients of medical assistance excluding those services provided by hospitals or routinely provided by nursing homes as part of their rate. In the case of laboratory services billed through a hospital outpatient clinic, payment shall be made at the lower of the provider’s charges to the general public or the contracted rate. Except for hospital based laboratory work and those laboratory tests specifically exempted by the commissioner, no payment shall be made for laboratory services except under contract, where feasible. Except for those facilities specifically exempted by the commissioner, all oxygen services for residents of nursing facilities and chronic disease hospitals shall be supplied through such a contract.

(June Sp. Sess. P.A. 91-8, S. 11, 63; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-314l transferred to Sec. 17b-247 in 1995.



Section 17b-248 - (Formerly Sec. 17-316). Liability of home or institution having life care contract.

No home or institution having a life care contract with any person therein shall be liable for the support of such person in a state humane institution if such home or institution is financially unable to continue performance of the life care contract, as set forth in section 17b-602, provided such home or institution shall be liable to the extent of its ability as determined by the Commissioner of Social Services under the provisions of said section.

(1957, P.A. 184; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-316 transferred to Sec. 17b-248 in 1995.



Section 17b-249 - (Formerly Sec. 17-317). Support of mentally ill persons accused of crime.

Section 17b-249 is repealed, effective June 15, 2012.

(1949 Rev., S. 2664; 1953, S. 1501d; March, 1958, P.A. 27, S. 6; P.A. 85-506, S. 27, 32; P.A. 12-158, S. 2.)



Section 17b-250 - (Formerly Sec. 17-318). Payment of hospital expense of inmate transferred from correctional institution.

When any person has been transferred from the Connecticut Correctional Institution, Somers, the Connecticut Correctional Institution, Niantic, or its maximum security division, the John R. Manson Youth Institution, Cheshire, or a community correctional center to a state hospital, such person’s hospital expense prior to the termination of his sentence shall be charged to the state. If any person, transferred from a correctional institution or community correction center is committed to or otherwise remains in a state hospital after the expiration of his sentence, such person’s hospital expense shall be paid to the state in the manner provided for payment in sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive.

(1949 Rev., S. 2670; 1953, S. 1504d; 1959, P.A. 165; 1969, P.A. 297; P.A. 75-416, S. 1, 3; P.A. 86-186, S. 7; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 52.)

History: 1959 act deleted requirement for payment to state of other necessary costs of commitment when person is committed to state hospital after expiration of his sentence; 1969 act substituted “community correctional center” for “jail”; P.A. 75-416 provided that state bear cost when person transferred to state hospital from community correctional centers, previously person’s estate bore cost if there was an estate; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; Sec. 17-318 transferred to Sec. 17b-250 in 1995; (Revisor’s note: In 1999 the references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted references to Secs. 17b-118b and 17b-221 that were repealed by the same act.

Cited. 192 C. 520; 230 C. 400.

Cited. 30 CS 118.



Section 17b-251 - (Formerly Sec. 17a-307). Connecticut Partnership for Long-Term Care: Outreach program established.

The Department on Aging shall establish an outreach program to educate consumers as to: (1) The need for long-term care; (2) mechanisms for financing such care; (3) the availability of long-term care insurance; and (4) the asset protection provided under sections 17b-252 to 17b-254, inclusive, and 38a-475. The Department on Aging shall provide public information to assist individuals in choosing appropriate insurance coverage.

(P.A. 89-352, S. 4, 6; P.A. 93-262, S. 1, 87; P.A. 13-125, S. 8.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; Sec. 17a-307 transferred to Sec. 17b-251 in 1995; P.A. 13-125 replaced references to Department of Social Services with references to Department on Aging, effective July 1, 2013.



Section 17b-252 - (Formerly Sec. 17-12q). Connecticut Partnership for Long-Term Care.

The Office of Policy and Management shall coordinate a program entitled the Connecticut Partnership for Long-Term Care whereby private insurance and Medicaid, or its successor program, funds shall be combined to finance long-term care. Under such program, an individual may purchase a precertified long-term care insurance policy in an amount commensurate with his assets. Notwithstanding any provision of the general statutes, the resources of such an individual, to the extent such resources are equal to the amount of long-term care insurance benefit payments as provided in section 17b-253, shall not be considered by the Department of Social Services in a determination of his eligibility for Medicaid, or its successor program, or in any subsequent recovery by the state of a payment for medical services.

(P.A. 89-352, S. 1, 6; P.A. 91-187, S. 1, 4; P.A. 93-262, S. 1, 87; P.A. 94-167, S. 1, 4; P.A. 96-131, S. 1, 3.)

History: P.A. 91-187 changed closing date of program from July 1, 1995, to July 1, 1997, and deleted provision providing that resources protected under the program not be considered in determining the amount of any Medicaid payment; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 94-167 deleted dates for program beginning and end and the word pilot before program, effective June 7, 1994; Sec. 17-12q transferred to Sec. 17b-252 in 1995; P.A. 96-131 inserted references to Medicaid’s “successor program”, effective May 29, 1996.

See Sec. 17b-251 re outreach program.

See Sec. 17b-253 re amendments to Medicaid regulations and state plan, and regulations re determining eligibility of applicants for Medicaid and coverage requirements for long-term care benefits.

See Sec. 17b-254 re foundation funds and federal approval and report to General Assembly.

See Sec. 38a-475 re precertification of long-term care insurance policies.



Section 17b-253 - (Formerly Sec. 17-12r). Connecticut Partnership for Long-Term Care: Amendments to Medicaid regulations and state plan. Regulations.

(a) The Department of Social Services shall seek appropriate amendments to its Medicaid regulations and state plan to allow protection of resources and income pursuant to section 17b-252. Such protection shall be provided, to the extent approved by the federal Centers for Medicare and Medicaid Services, for any purchaser of a precertified long-term care policy and shall last for the life of the purchaser. Such protection shall be provided under the Medicaid program or its successor program. Any purchaser of a precertified long-term care policy shall be guaranteed coverage under the Medicaid program or its successor program, to the extent the individual meets all applicable eligibility requirements for the Medicaid program or its successor program. Until such time as eligibility requirements are prescribed for Medicaid’s successor program, for the purposes of this subsection, the applicable eligibility requirements shall be the Medicaid program’s requirements as of the date its successor program was enacted. The Department of Social Services shall count insurance benefit payments toward resource exclusion to the extent such payments (1) are for services paid for by a precertified long-term care policy; (2) are for the lower of the actual charge and the amount paid by the insurance company; (3) are for nursing home care, or formal services delivered to insureds in the community as part of a care plan approved by an access agency approved by the Office of Policy and Management and the Department of Social Services as meeting the requirements for such agency as defined in regulations adopted pursuant to subsection (e) of section 17b-342; and (4) are for services provided after the individual meets the coverage requirements for long-term care benefits established by the Department of Social Services for this program. The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection and sections 17b-252, 17b-254 and 38a-475 relating to determining eligibility of applicants for Medicaid, or its successor program, and the coverage requirements for long-term care benefits.

(b) The Commissioner of Social Services, after consultation with the Secretary of the Office of Policy and Management, may enter into reciprocal agreements with other states to extend the resource exclusions under section 17b-252 and subsection (a) of this section to purchasers of qualified long-term care insurance policies issued in states entering into such reciprocal agreements if such purchasers apply to the Medicaid program or its successor program. Such reciprocal agreements shall also allow purchasers of precertified policies under section 38a-475 to receive a Medicaid resource exclusion in states entering into such reciprocal agreements. The provisions of such reciprocal agreements shall be effective for the life of a purchaser of a precertified policy. For the purposes of this subsection, “qualified long-term care insurance policy” means a long-term care insurance policy approved through a program in another state that provides a Medicaid resource exclusion or asset disregard substantially similar to the Medicaid resource exclusion included in precertified policies and includes benefits substantially similar to those included in a precertified policy.

(P.A. 89-352, S. 2, 6; P.A. 91-187, S. 2, 4; P.A. 93-262, S. 1, 87; P.A. 94-167, S. 2, 4; P.A. 95-160, S. 6, 69; P.A. 96-131, S. 2, 3; 96-139, S. 12, 13; P.A. 98-239, S. 21, 35; P.A. 03-19, S. 40; P.A. 13-125, S. 25.)

History: P.A. 91-187 changed deadline for purchasing policy providing protection under the program from December 31, 1994, to December 31, 1996; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 94-167 removed deadline for purchasing policy, effective June 7, 1994; Sec. 17-12r transferred to Sec. 17b-253 in 1995; P.A. 95-160 replaced a reference to a coordination, assessment and monitoring agency with access agency, effective July 1, 1995; P.A. 96-131 inserted references to Medicaid’s “successor program”, required such successor program to provide protection of resources and income provided by Medicaid, guaranteed coverage under the Medicaid program or its successor program for any purchaser of a precertified long-term care policy, with certain eligibility requirements, amended Subdiv. (1) to replace “Medicaid approves or covers for its recipients” with “paid for by a precertified long-term care policy”, effective May 29, 1996; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 98-239 made technical changes in existing section, designated as Subsec. (a), and added Subsec. (b) allowing commissioner, after consulting with the Secretary of the Office of Policy and Management, to enter into reciprocal agreements with other states to extend the resource exclusions under the program to purchasers of qualified long-term care insurance policies issued in those states if such purchasers apply to the Medicaid program, providing that such reciprocal agreements shall allow purchasers of precertified policies under Sec. 38a-475 to receive a Medicaid resource exclusion in states which enter into such agreements and defining “qualified long-term care insurance policy”, effective June 8, 1998; P.A. 03-19 replaced “Health Care Financing Administration” with “Centers for Medicare and Medicaid Services” in Subsec. (a), effective May 12, 2003; P.A. 13-125 amended Subsec. (a) to delete reference to Sec. 17b-251, effective July 1, 2013.



Section 17b-254 - (Formerly Sec. 17-12s). Connecticut Partnership for Long-Term Care: Foundation funds and federal approval. Report.

The Office of Policy and Management shall seek the foundation funds and federal approvals necessary to carry out the purposes of this section and sections 17b-251 to 17b-253, inclusive, and 38a-475. Each year, on January first, the Secretary of the Office of Policy and Management shall report to the General Assembly on the progress of the program. Such report shall include: (1) The success in implementing the public and private partnership; (2) the number of policies precertified; (3) the number, age and financial circumstances of individuals purchasing precertified policies; (4) the number of individuals seeking consumer information services; (5) the extent and type of benefits paid under precertified policies that could count toward Medicaid resource protection; (6) estimates of impact on present and future Medicaid expenditures; (7) the cost effectiveness of the program; and (8) a determination regarding the appropriateness of continuing the program.

(P.A. 89-352, S. 5, 6.)

History: Sec. 17-12s transferred to Sec. 17b-254 in 1995.

See Sec. 17b-251 re outreach program.

See Sec. 17b-252 re overview of program.

See Sec. 17b-253 re amendments to Medicaid program regulations and state plan, and regulations re determining eligibility of applicants for Medicaid and coverage requirements for long-term care benefits.

See Sec. 38a-475 re precertification of long-term care insurance policies.



Section 17b-255 - (Formerly Sec. 17-12gg). Insurance assistance for people with AIDS. Managed care insurance program for persons with AIDS.

Section 17b-255 is repealed, effective May 26, 2006.

(P.A. 90-318; June Sp. Sess. P.A. 91-8, S. 5, 63; P.A. 93-262, S. 1, 87; P.A. 95-269, S. 1; P.A. 06-188, S. 55.)



Section 17b-256 - (Formerly Sec. 17-314m). Prescription drug and insurance assistance program for persons with acquired immunodeficiency syndrome or human immunodeficiency virus. Annual report. Enrollment in Medicare Part D.

(a) The Commissioner of Social Services may administer, within available appropriations, a program providing payment for the cost of drugs prescribed by a physician for the treatment of acquired immunodeficiency syndrome or human immunodeficiency virus. The commissioner, in consultation with the Commissioner of Public Health, shall determine specific drugs to be covered and may implement a pharmacy lock-in procedure for the program. The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. The Commissioner of Social Services may implement the program while in the process of adopting regulations, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days of implementation. The regulations may include eligibility for all persons with acquired immunodeficiency syndrome or human immunodeficiency virus whose income is below four hundred per cent of the federal poverty level. Subject to federal approval, the Commissioner of Social Services may, within available federal resources, maintain insurance policies for eligible clients, including, but not limited to, coverage of costs associated with such policies, that provide a full range of human immunodeficiency virus treatments and access to comprehensive primary care services as determined by the commissioner and as provided by federal law, and may provide payment, determined by the commissioner, for (1) drugs and nutritional supplements prescribed by a physician that prevent or treat opportunistic diseases and conditions associated with acquired immunodeficiency syndrome or human immunodeficiency virus; (2) ancillary supplies related to the administration of such drugs; and (3) laboratory tests ordered by a physician. On and after May 26, 2006, any person who previously received insurance assistance under the program established pursuant to section 17b-255 of the general statutes, revision of 1958, revised to 2005, shall continue to receive such assistance until the expiration of the insurance coverage, provided such person continues to meet program eligibility requirements established in accordance with this subsection. On or before March 1, 2007, and annually thereafter, the Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations and the budgets of state agencies on the projected availability of funds for the program established pursuant to this section.

(b) Applicants for and recipients of benefits under the program established pursuant to subsection (a) of this section shall, if eligible, enroll in Medicare Part D. The Commissioner of Social Services may be the authorized representative of such an applicant or recipient for purposes of enrolling in a Medicare Part D plan or submitting an application to the Social Security Administration to obtain the low income subsidy benefit provided under Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. The applicant or recipient shall have the opportunity to select a Medicare Part D plan and shall be notified of such opportunity by the commissioner. The applicant or recipient, prior to selecting a Medicare Part D plan, shall have the opportunity to consult with the commissioner, or the commissioner’s designated agent, concerning the selection of a Medicare Part D plan that best meets the prescription drug needs of such applicant or recipient. In the event that such applicant or recipient does not select a Medicare Part D plan within a reasonable period of time, as determined by the commissioner, the commissioner shall enroll the applicant or recipient in a Medicare Part D plan designated by the commissioner in accordance with said act. The applicant or recipient shall appoint the commissioner as such applicant’s or recipient’s representative for the purpose of appealing any denial of Medicare Part D benefits and for any other purpose allowed under said act and deemed necessary by the commissioner. The commissioner may pay the premium and coinsurance costs of Medicare Part D coverage for eligible applicants or recipients.

(June Sp. Sess. P.A. 91-8, S. 44, 63; P.A. 93-262, S. 1, 87; 93-418, S. 14, 41; P.A. 96-238, S. 16, 25; June Sp. Sess. P.A. 99-2, S. 6, 72; June Sp. Sess. P.A. 01-4, S. 9, 58; May 9 Sp. Sess. P.A. 02-7, S. 49; P.A. 06-188, S. 14; P.A. 10-32, S. 66; P.A. 11-242, S. 26.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-418 made the program subject to available appropriations, expanded the program to include prescription drugs for the prevention and treatment of AIDS, ARC or HIV, deleting specific reference to AZT and requiring the commissioner to specify the drugs to be covered, required the commissioner to adopt regulations and allowed the commissioner to implement the program while in the process of adopting regulations, effective July 1, 1993; Sec. 17-314m transferred to Sec. 17b-256 in 1995; P.A. 96-238 authorized payment for drugs, nutritional supplements and ancillary supplies and laboratory tests prescribed or ordered by a physician for the prevention or treatment of opportunistic diseases and conditions associated with AIDS or HIV infection, effective July 1, 1996; June Sp. Sess. P.A. 99-2 added provisions allowing regulations to include eligibility for persons with income below 400% of the federal poverty level and allowing commissioner to purchase and maintain insurance policies with specified coverage, effective July 1, 1999; June Sp. Sess. P.A. 01-4 deleted provision re AIDS-related complex (ARC) and made a technical change, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 changed “commissioner may, within available appropriations, purchase and maintain insurance polices for eligible clients,” to “commissioner shall, within available federal resources, purchase and maintain insurance policies for eligible clients,” effective August 15, 2002; P.A. 06-188 designated existing provisions as Subsec. (a) and amended same to add consultative role for Commissioner of Public Health re determination of drugs covered under the program, provide that persons previously receiving insurance assistance pursuant to Sec. 17b-255 shall continue to receive such assistance provided such persons meet program eligibility requirements, add provision requiring Commissioner of Social Services to annually report on the projected availability of funds for the program, and make conforming and technical changes, and added Subsec. (b) requiring eligible program applicants and beneficiaries to enroll in Medicare Part D, effective May 26, 2006; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010; P.A. 11-242 amended Subsec. (a) by substituting “maintain insurance policies for eligible clients” for “maintain existing insurance policies for eligible clients” and by making technical changes.



Section 17b-256d - State medical assistance program. Use of federally-qualified community health centers.

Section 17b-256d is repealed, effective July 1, 2011.

(June Sp. Sess. P.A. 01-2, S. 20, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 62; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 11-44, S. 178.)



Section 17b-256e - Reports re potential participants in affordable pharmaceutical drug program.

Section 17b-256e is repealed, effective July 1, 2005.

(P.A. 03-166, S. 2; P.A. 05-272, S. 45.)



Section 17b-256f - Eligibility for Medicare savings programs. Regulations.

The Commissioner of Social Services shall increase income disregards used to determine eligibility by the Department of Social Services for the federal Qualified Medicare Beneficiary, the Specified Low-Income Medicare Beneficiary and the Qualifying Individual programs, administered in accordance with the provisions of 42 USC 1396d(p), by such amounts that shall result in persons with income that is (1) less than two hundred eleven per cent of the federal poverty level qualifying for the Qualified Medicare Beneficiary program, (2) at or above two hundred eleven per cent of the federal poverty level but less than two hundred thirty-one per cent of the federal poverty level qualifying for the Specified Low-Income Medicare Beneficiary program, and (3) at or above two hundred thirty-one per cent of the federal poverty level but less than two hundred forty-six per cent of the federal poverty level qualifying for the Qualifying Individual program. The commissioner shall not apply an asset test for eligibility under the Medicare Savings Program. The commissioner shall not consider as income Aid and Attendance pension benefits granted to a veteran, as defined in section 27-103, or the surviving spouse of such veteran. The Commissioner of Social Services, pursuant to section 17b-10, may implement policies and procedures to administer the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of the intent to adopt the regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Such policies and procedures shall be valid until the time final regulations are adopted.

(P.A. 09-2, S. 16; Sept. Sp. Sess. P.A. 09-5, S. 70; Sept. Sp. Sess. P.A. 09-7, S. 182; P.A. 11-44, S. 91; P.A. 12-1, S. 1; 12-208, S. 3; P.A. 13-234, S. 82.)

History: P.A. 09-2 effective April 1, 2009; Sept. Sp. Sess. P.A. 09-5 changed commencement date from June 30, 2009, to October 1, 2009, and added provision re asset test, effective October 5, 2009; Sept. Sp. Sess. P.A. 09-7 deleted references to fiscal year and inserted “annually”, effective October 5, 2009; P.A. 11-44 added provisions requiring commissioner to consider deductions in calculating income disregards used to determine eligibility, effective July 1, 2011; P.A. 12-1 changed commencement date from October 1, 2009, to March 1, 2012, effective March 6, 2012; P.A. 12-208 added provision re income disregard for veterans’ Aid and Attendance pension benefits, effective July 1, 2012; P.A. 13-234 eliminated provision tying eligibility for Medicare Savings programs to income eligibility for the ConnPACE program, added provision establishing separate income standards and made technical changes, effective January 1, 2014.



Section 17b-257 - (Formerly Sec. 17-12ii).

Transferred to Chapter 319t, Sec. 17b-192.



Section 17b-257a - Qualified alien eligibility for Medicaid. Medical assistance for certain qualified alien children and pregnant women.

(a) Qualified aliens, as defined in Section 431 of Public Law 104-193, admitted into the United States prior to August 22, 1996, shall be eligible for Medicaid provided other conditions of eligibility are met. Qualified aliens admitted into the United States on or after August 22, 1996, shall be eligible for Medicaid subsequent to five years from the date admitted, except if the individual is otherwise qualified for the purposes of state receipt of federal financial participation under Title IV of Public Law 104-193, such individual shall be eligible for Medicaid regardless of the date admitted.

(b) Not later than January 1, 2010, the Commissioner of Social Services shall seek federal funds to provide medical assistance to qualified alien children and pregnant women whose date of admission into the United States is less than five years before the date services are provided.

(June 18 Sp. Sess. P.A. 97-2, S. 145, 165; Sept. Sp. Sess. P.A. 09-5, S. 20.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; Sept. Sp. Sess. P.A. 09-5 designated existing provisions as Subsec. (a), made a technical change therein and added Subsec. (b) re medical assistance to certain qualified alien children and pregnant women, effective October 5, 2009.



Section 17b-257b - Alien eligibility for state medical assistance. Regulations.

(a) Qualified aliens, as defined in Section 431 of Public Law 104-193, admitted into the United States on or after August 22, 1996, other lawfully residing immigrant aliens or aliens who formerly held the status of permanently residing under color of law who are (1) receiving home and community-based services that are equivalent to the services provided under the Medicaid waiver portion of the Connecticut home-care program for the elderly, established pursuant to section 17b-342, (2) receiving nursing facility care under the state-funded medical assistance program on June 30, 2011, shall continue to receive coverage for such services or care for as long as the individual meets Medicaid eligibility requirements for such services or care except for alien status, or (3) are receiving nursing facility care and have applied for state-funded medical assistance before June 1, 2011, and would otherwise be eligible for such assistance, shall be provided such assistance for as long as the individual meets Medicaid eligibility requirements for nursing facility care except for alien status, except such aliens who are (A) children and pregnant women, and (B) whose date of admission is less than five years before the date services are provided shall receive coverage until such time as the state plan amendment concerning federal funding for the provision of services to such aliens is approved.

(b) The Commissioner of Social Services may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(June 18 Sp. Sess. P.A. 97-2, S. 146, 165; October 29 Sp. Sess. P.A. 97-1, S. 17, 23; P.A. 99-279, S. 11, 45; P.A. 00-83, S. 3, 5; June Sp. Sess. P.A. 01-9, S. 109, 131; May 9 Sp. Sess. P.A. 02-7, S. 22; P.A. 04-258, S. 16; Sept. Sp. Sess. P.A. 09-5, S. 64; P.A. 11-44, S. 118.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997; Oct. 29 Sp. Sess. P.A. 97-1 made qualified aliens eligible for benefits under the HUSKY Plan, Part B, effective October 30, 1997; P.A. 99-279 extended the eligibility of certain qualified aliens or other lawfully residing immigrant aliens for state-funded medical assistance from July 1, 1999, to July 1, 2001, effective July 1, 1999; P.A. 00-83 extended provisions of section to aliens who formerly held the status of permanently residing under color of law, added references to “state-administered general assistance medical aid”, and provided that alien who formerly held such status who is a domestic violence victim or who has mental retardation shall be eligible for state-funded assistance or the HUSKY Plan, Part B, effective July 1, 2000; June Sp. Sess. P.A. 01-9 extended the deadline for certain aliens to apply for assistance until June 30, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 extended the deadline for certain aliens to apply for assistance until June 30, 2003, effective August 15, 2002; P.A. 04-258 deleted provision that prohibited Commissioner of Social Services from accepting applications for assistance pursuant to section on or after June 30, 2003, effective July 1, 2004; Sept. Sp. Sess. P.A. 09-5 designated existing provisions as Subsec. (a) and amended same by replacing former eligibility criteria with criteria re certain qualified aliens receiving home care services or nursing facility care, and adding provision re coverage for children and pregnant women who were admitted into U.S. less than 5 years prior to date services are provided, and added Subsec. (b) allowing commissioner to implement policies and procedures while in the process of adopting final regulations, effective October 5, 2009; P.A. 11-44 amended Subsec. (a) by replacing provision re home care services with provision re home and community-based services equivalent to services offered under Sec. 17b-342 in Subdiv. (1), by replacing “September 8, 2009” with “June 30, 2011” in Subdiv. (2), and by replacing “September 8, 2009” with “June 1, 2011” in Subdiv. (3), effective June 13, 2011.

See Sec. 17b-257d re notice of terminating alien’s state medical assistance.



Section 17b-257c - Payments to long-term care facilities for care of illegal immigrants admitted to acute care or psychiatric hospitals. Eligibility. Regulations.

(a) The Commissioner of Social Services, after consultation with the Commissioner of Mental Health and Addiction Services and the Secretary of the Office of Policy and Management, may provide, within available appropriations, payments to long-term care facilities for the care of certain illegal immigrants who were admitted to a long-term care facility before July 1, 2011. Payments may be made to cover the costs of care, as well as other incidentals as determined by the Commissioner of Social Services, for illegal immigrants who have been admitted to an acute care or psychiatric hospital and for whom services available in a long-term care facility are an appropriate and cost-effective alternative. Such individuals must be otherwise eligible for Medicaid, have resided in this state for at least five years and be unable to return to their country of origin due to medical illness or regulations barring reentry of persons who are ill or disabled or based upon a decision by the Immigration and Naturalization Service not to proceed with deportation.

(b) The Commissioner of Social Services shall implement the policies and procedures necessary to carry out the provisions of subsection (a) of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 98-239, S. 7, 35; P.A. 99-279, S. 15, 45; P.A. 11-44, S. 119.)

History: P.A. 98-239 effective July 1, 1998; P.A. 99-279 amended Subsec. (a) to provide that payments may cover the costs of other incidentals as determined by the Commissioner of Social Services for illegal immigrants, effective June 29, 1999; P.A. 11-44 amended Subsec. (a) by adding as condition for payment that illegal immigrants were admitted to long-term care facility before July 1, 2011, effective June 13, 2011.



Section 17b-257d - Notice of terminating alien’s state medical assistance.

Not later than ten days prior to terminating state-funded medical assistance services for any person who is a qualified alien, other lawfully residing immigrant alien or alien who formerly held the status of permanently residing under color of law, the commissioner shall provide notice of the proposed termination. Such notice shall include (1) the reason for termination and (2) information concerning the person’s eligibility for other state or federal medical assistance programs, including instructions on how to apply for such programs.

(Sept. Sp. Sess. P.A. 09-5, S. 78.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-258 - (Formerly Sec. 17-12jj). Health insurance assistance for unemployed persons.

(a) The Commissioner of Social Services may establish a two-year pilot program to provide health insurance assistance for unemployed persons. Under the program the state shall pay health insurance premiums or a portion thereof for persons who are unemployed and eligible to continue insurance coverage provided through a former employer. To qualify for assistance, the family income of a person shall be less than two hundred per cent of the federal poverty level and the cash assets of the person shall be less than ten thousand dollars. Insurance premiums and medical expenses for which the applicant has no coverage, which are incurred in the month of application, shall be deducted from gross income for the purpose of determining income eligibility for the program. Eligibility shall be periodically redetermined and any uncovered medical expenses incurred in the month of redetermination shall be deducted from gross income in determining continued eligibility for the program.

(b) The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section, which shall include the establishment of (1) a sliding scale for copayment requirements; (2) an application process for the program, including application forms; and (3) a procedure by which the insurance premiums of participants in the program shall be paid.

(May Sp. Sess. P.A. 92-16, S. 43, 89; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-12jj transferred to Sec. 17b-258 in 1995.



Section 17b-259 - (Formerly Sec. 17-274). Medically necessary services.

Section 17b-259 is repealed, effective March 1, 2004.

(1949 Rev., S. 2586; 1959, P.A. 572, S. 1; February, 1965, P.A. 96; 1971, P.A. 187; P.A. 77-131; P.A. 81-214, S. 4; P.A. 83-575, S. 2, 10; P.A. 84-168, S. 3; P.A. 86-415, S. 6; P.A. 88-156, S. 15; P.A. 89-239, S. 2; P.A. 90-80, S. 2; June Sp. Sess. P.A. 91-8, S. 37, 63; May Sp. Sess. P.A. 92-16, S. 8, 89; P.A. 93-262, S. 1, 87; 93-395, S. 1; P.A. 95-194, S. 13, 33; 95-265, S. 4, 7; P.A. 97-143, S. 2, 4; June 18 Sp. Sess. P.A. 97-2, S. 69, 165; June Sp. Sess. P.A. 01-2, S. 60, 69; June Sp. Sess. P.A. 01-9, S. 107, 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 20; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-259a - Imposition of cost sharing requirements on recipients of medical assistance. Exception.

Section 17b-259a is repealed, effective August 20, 2003.

(P.A. 95-351, S. 15, 30; P.A. 98-239, S. 22, 35; P.A. 03-2, S. 9; June 30 Sp. Sess. P.A. 03-3, S. 96.)



Section 17b-259b - “Medically necessary” and “medical necessity” defined. Notice of denial of services. Regulations.

(a) For purposes of the administration of the medical assistance programs by the Department of Social Services, “medically necessary” and “medical necessity” mean those health services required to prevent, identify, diagnose, treat, rehabilitate or ameliorate an individual’s medical condition, including mental illness, or its effects, in order to attain or maintain the individual’s achievable health and independent functioning provided such services are: (1) Consistent with generally-accepted standards of medical practice that are defined as standards that are based on (A) credible scientific evidence published in peer-reviewed medical literature that is generally recognized by the relevant medical community, (B) recommendations of a physician-specialty society, (C) the views of physicians practicing in relevant clinical areas, and (D) any other relevant factors; (2) clinically appropriate in terms of type, frequency, timing, site, extent and duration and considered effective for the individual’s illness, injury or disease; (3) not primarily for the convenience of the individual, the individual’s health care provider or other health care providers; (4) not more costly than an alternative service or sequence of services at least as likely to produce equivalent therapeutic or diagnostic results as to the diagnosis or treatment of the individual’s illness, injury or disease; and (5) based on an assessment of the individual and his or her medical condition.

(b) Clinical policies, medical policies, clinical criteria or any other generally accepted clinical practice guidelines used to assist in evaluating the medical necessity of a requested health service shall be used solely as guidelines and shall not be the basis for a final determination of medical necessity.

(c) Upon denial of a request for authorization of services based on medical necessity, the individual shall be notified that, upon request, the Department of Social Services shall provide a copy of the specific guideline or criteria, or portion thereof, other than the medical necessity definition provided in subsection (a) of this section, that was considered by the department or an entity acting on behalf of the department in making the determination of medical necessity.

(d) The Department of Social Services shall amend or repeal any definitions in the regulations of Connecticut state agencies that are inconsistent with the definition of medical necessity provided in subsection (a) of this section, including the definitions of medical appropriateness and medically appropriate, that are used in administering the department’s medical assistance program. The commissioner shall implement policies and procedures to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal not later than twenty days after implementation. Such policies and procedures shall be valid until the time the final regulations are adopted.

(P.A. 10-3, S. 22.)

History: P.A. 10-3 effective April 14, 2010.



Section 17b-260 - (Formerly Sec. 17-134a). Acceptance of federal grants for medical assistance.

The Commissioner of Social Services is authorized to take advantage of the medical assistance programs provided in Title XIX, entitled “Grants to States for Medical Assistance Programs”, contained in the Social Security Amendments of 1965 and may administer the same in accordance with the requirements provided therein, including the waiving, with respect to the amount paid for medical care, of provisions concerning recovery from beneficiaries or their estates, charges and recoveries against legally liable relatives, and liens against property of beneficiaries.

(February, 1965, P.A. 357, S. 1; 1967, P.A. 2, S. 1; 759, S. 1(a); P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: 1967 acts deleted exclusion of patients in institutions for tuberculosis and mental diseases; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134a transferred to Sec. 17b-260 in 1995.

Cited. 168 C. 336; 179 C. 83; Id., 463; 191 C. 384; 192 C. 310; 204 C. 17; 209 C. 390; 216 C. 85; 226 C. 818.

Cited. 5 Conn. Cir. Ct. 506.

Annotations to present section:

Cited as “17b-260 et seq. (providing for supplemental medical assistance)”. 233 C. 557. Cited. 237 C. 550; 240 C. 141; 242 C. 345.

Distribution of trust assets upon death of spouse served to disqualify plaintiff from receiving benefits. 49 CA 432.



Section 17b-260a - Medicaid-financed home and community-based program for individuals with acquired brain injury.

The Commissioner of Social Services shall seek a waiver from federal law to establish a Medicaid-financed, home and community-based program for individuals with acquired brain injury. Such waiver shall be submitted no later than October 1, 1995.

(P.A. 95-209.)



Section 17b-260b - Home and community-based service waivers serving persons with acquired brain injury and persons with intellectual disability. Amendments.

The Commissioner of Social Services may amend the federal home and community-based service waivers serving persons with acquired brain injury and persons with intellectual disability to enable such persons eligible for or receiving medical assistance under section 17b-597 to receive the services provided under such federally approved waivers.

(P.A. 05-44, S. 3; P.A. 13-139, S. 23.)

History: P.A. 05-44 effective July 1, 2005; P.A. 13-139 substituted “intellectual disability” for “mental retardation”.



Section 17b-260c - Medicaid waiver to provide coverage for family planning services.

(a) The Commissioner of Social Services shall apply for a Medicaid waiver, pursuant to Section 1115 of the Social Security Act, for the purpose of providing coverage for family planning services to adults in households with income that does not exceed one hundred eighty-five per cent of the federal poverty level and who are not otherwise eligible for Medicaid services.

(b) If the commissioner fails to submit the application for the waiver to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations by February 1, 2010, the commissioner shall submit a written report to said committees not later than February 2, 2010. The report shall include, but not be limited to: (1) An explanation of the reasons for failing to seek the waiver; and (2) an estimate of the fiscal impact that would result from the approval of the waiver in one calendar year.

(P.A. 05-120, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 62; P.A. 10-26, S. 7.)

History: P.A. 05-120 effective July 1, 2005; Sept. Sp. Sess. P.A. 09-5 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring commissioner to submit report to human services and appropriations committees by February 2, 2010, if commissioner fails to submit waiver application to committees by February 1, 2010, effective October 5, 2009; P.A. 10-26 made a technical change in Subsec. (b)(2), effective May 10, 2010.



Section 17b-260d - Home and community-based services waiver serving persons with acquired immune deficiency syndrome or human immunodeficiency virus.

Section 17b-260d is repealed, effective July 1, 2013.

(Sept. Sp. Sess. P.A. 09-5, S. 63; P.A. 11-44, S. 93; P.A. 13-139, S. 6; 13-234, S. 155.)



Section 17b-261 - (Formerly Sec. 17-134b). Medicaid. Eligibility. Assets. Waiver from federal law.

(a) Medical assistance shall be provided for any otherwise eligible person whose income, including any available support from legally liable relatives and the income of the person’s spouse or dependent child, is not more than one hundred forty-three per cent, pending approval of a federal waiver applied for pursuant to subsection (e) of this section, of the benefit amount paid to a person with no income under the temporary family assistance program in the appropriate region of residence and if such person is an institutionalized individual as defined in Section 1917 of the Social Security Act, 42 USC 1396p(h)(3), and has not made an assignment or transfer or other disposition of property for less than fair market value for the purpose of establishing eligibility for benefits or assistance under this section. Any such disposition shall be treated in accordance with Section 1917(c) of the Social Security Act, 42 USC 1396p(c). Any disposition of property made on behalf of an applicant or recipient or the spouse of an applicant or recipient by a guardian, conservator, person authorized to make such disposition pursuant to a power of attorney or other person so authorized by law shall be attributed to such applicant, recipient or spouse. A disposition of property ordered by a court shall be evaluated in accordance with the standards applied to any other such disposition for the purpose of determining eligibility. The commissioner shall establish the standards for eligibility for medical assistance at one hundred forty-three per cent of the benefit amount paid to a family unit of equal size with no income under the temporary family assistance program in the appropriate region of residence. In determining eligibility, the commissioner shall not consider as income Aid and Attendance pension benefits granted to a veteran, as defined in section 27-103, or the surviving spouse of such veteran. Except as provided in section 17b-277, the medical assistance program shall provide coverage to persons under the age of nineteen with family income up to one hundred eighty-five per cent of the federal poverty level without an asset limit and to persons under the age of nineteen and their parents and needy caretaker relatives, who qualify for coverage under Section 1931 of the Social Security Act, with family income up to one hundred eighty-five per cent of the federal poverty level without an asset limit. Such levels shall be based on the regional differences in such benefit amount, if applicable, unless such levels based on regional differences are not in conformance with federal law. Any income in excess of the applicable amounts shall be applied as may be required by said federal law, and assistance shall be granted for the balance of the cost of authorized medical assistance. The Commissioner of Social Services shall provide applicants for assistance under this section, at the time of application, with a written statement advising them of (1) the effect of an assignment or transfer or other disposition of property on eligibility for benefits or assistance, (2) the effect that having income that exceeds the limits prescribed in this subsection will have with respect to program eligibility, and (3) the availability of, and eligibility for, services provided by the Nurturing Families Network established pursuant to section 17b-751b. Persons who are determined ineligible for assistance pursuant to this section shall be provided a written statement notifying such persons of their ineligibility and advising such persons of the availability of HUSKY Plan, Part B health insurance benefits.

(b) For the purposes of the Medicaid program, the Commissioner of Social Services shall consider parental income and resources as available to a child under eighteen years of age who is living with his or her parents and is blind or disabled for purposes of the Medicaid program, or to any other child under twenty-one years of age who is living with his or her parents.

(c) For the purposes of determining eligibility for the Medicaid program, an available asset is one that is actually available to the applicant or one that the applicant has the legal right, authority or power to obtain or to have applied for the applicant’s general or medical support. If the terms of a trust provide for the support of an applicant, the refusal of a trustee to make a distribution from the trust does not render the trust an unavailable asset. Notwithstanding the provisions of this subsection, the availability of funds in a trust or similar instrument funded in whole or in part by the applicant or the applicant’s spouse shall be determined pursuant to the Omnibus Budget Reconciliation Act of 1993, 42 USC 1396p. The provisions of this subsection shall not apply to a special needs trust, as defined in 42 USC 1396p(d)(4)(A). For purposes of determining whether a beneficiary under a special needs trust, who has not received a disability determination from the Social Security Administration, is disabled, as defined in 42 USC 1382c(a)(3), the Commissioner of Social Services, or the commissioner’s designee, shall independently make such determination. The commissioner shall not require such beneficiary to apply for Social Security disability benefits or obtain a disability determination from the Social Security Administration for purposes of determining whether the beneficiary is disabled.

(d) The transfer of an asset in exchange for other valuable consideration shall be allowable to the extent the value of the other valuable consideration is equal to or greater than the value of the asset transferred.

(e) The Commissioner of Social Services shall seek a waiver from federal law to permit federal financial participation for Medicaid expenditures for families with incomes of one hundred forty-three per cent of the temporary family assistance program payment standard.

(f) To the extent permitted by federal law, Medicaid eligibility shall be extended for one year to a family that becomes ineligible for medical assistance under Section 1931 of the Social Security Act due to income from employment by one of its members who is a caretaker relative or due to receipt of child support income. A family receiving extended benefits on July 1, 2005, shall receive the balance of such extended benefits, provided no such family shall receive more than twelve additional months of such benefits.

(g) An institutionalized spouse applying for Medicaid and having a spouse living in the community shall be required, to the maximum extent permitted by law, to divert income to such community spouse in order to raise the community spouse’s income to the level of the minimum monthly needs allowance, as described in Section 1924 of the Social Security Act. Such diversion of income shall occur before the community spouse is allowed to retain assets in excess of the community spouse protected amount described in Section 1924 of the Social Security Act. The Commissioner of Social Services, pursuant to section 17b-10, may implement the provisions of this subsection while in the process of adopting regulations, provided the commissioner prints notice of intent to adopt the regulations in the Connecticut Law Journal within twenty days of adopting such policy. Such policy shall be valid until the time final regulations are effective.

(h) To the extent permissible under federal law, an institutionalized individual, as defined in Section 1917 of the Social Security Act, 42 USC 1396p(h)(3), shall not be determined ineligible for Medicaid solely on the basis of the cash value of a life insurance policy worth less than ten thousand dollars provided (1) the individual is pursuing the surrender of the policy, and (2) upon surrendering such policy all proceeds of the policy are used to pay for the institutionalized individual’s long-term care.

(i) Medical assistance shall be provided, in accordance with the provisions of subsection (e) of section 17a-6, to any child under the supervision of the Commissioner of Children and Families who is not receiving Medicaid benefits, has not yet qualified for Medicaid benefits or is otherwise ineligible for such benefits. Medical assistance shall also be provided to any child in the voluntary services program operated by the Department of Developmental Services who is not receiving Medicaid benefits, has not yet qualified for Medicaid benefits or is otherwise ineligible for benefits. To the extent practicable, the Commissioner of Children and Families and the Commissioner of Developmental Services shall apply for, or assist such child in qualifying for, the Medicaid program.

(j) The Commissioner of Social Services shall provide Early and Periodic Screening, Diagnostic and Treatment program services, as required and defined as of December 31, 2005, by 42 USC 1396a(a)(43), 42 USC 1396d(r) and 42 USC 1396d(a)(4)(B) and applicable federal regulations, to all persons who are under the age of twenty-one and otherwise eligible for medical assistance under this section.

(k) A veteran, as defined in section 27-103, and any member of his or her family, who applies for or receives assistance under the Medicaid program, shall apply for all benefits for which he or she may be eligible through the Veterans’ Administration or the United States Department of Defense.

(1967, P.A. 759, S. 1(b); 1969, P.A. 730, S. 8; P.A. 78-192, S. 4, 7; P.A. 80-50; P.A. 81-214, S. 6; P.A. 85-505, S. 14, 21; 85-527; P.A. 86-363, S. 3; P.A. 87-390, S. 1, 4; P.A. 89-317, S. 1, 2; P.A. 92-233, S. 1; P.A. 93-262, S. 1, 87; 93-289, S. 1–3; 93-435, S. 59, 95; May Sp. Sess. P.A. 94-5, S. 16, 30; P.A. 95-194, S. 30, 33; 95-351, S. 22, 30; P.A. 96-251, S. 9; P.A. 97-288, S. 3, 6; June 18 Sp. Sess. P.A. 97-2, S. 70, 165; October 29 Sp. Sess. P.A. 97-1, S. 19, 23; P.A. 99-279, S. 16, 45; June Sp. Sess. P.A. 00-2, S. 18, 53; June Sp. Sess. P.A. 01-2, S. 3, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-2, S. 10; 03-28, S. 2; 03-268, S. 7; June 30 Sp. Sess. P.A. 03-3, S. 63; P.A. 04-16, S. 6; P.A. 05-1, S. 1; 05-24, S. 1; 05-43, S. 1; 05-280, S. 1; P.A. 06-164, S. 3; 06-188, S. 49; 06-196, S. 134, 238, 289; P.A. 07-185, S. 3; June Sp. Sess. P.A. 07-2, S. 7; P.A. 09-8, S. 3; 09-66, S. 1; P.A. 10-179, S. 66; P.A. 11-176, S. 3; P.A. 12-208, S. 5; June 12 Sp. Sess. P.A. 12-1, S. 8; P.A. 13-234, S. 127.)

History: 1969 act deleted varying income limits and exclusions dependent upon marital status and number of dependents, referring instead to income limits under federal law; P.A. 78-192 added provisions re increases in eligibility standards; P.A. 80-50 added Subsec. (b); P.A. 81-214 added provisions re effect of transfer of property on eligibility for benefits in Subsec. (a); P.A. 85-505 amended Subsec. (a) to allow the extension of benefits for 6 months for former recipients; P.A. 85-527 amended Subsec. (a) by replacing “the minimum income permissible under federal law” with 120% “of the standard of need”; P.A. 86-363 included children under 18 years of age who are living with their parents and are blind or disabled in group for which parental income shall be considered under Subsec. (b); P.A. 87-390 changed the limit from 120% to 133%, added language on division of property and transfer of the interest in a house between spouses, and added requirement for a written statement advising applicants of the effect of an assignment, transfer or other disposition of property on eligibility; P.A. 89-317 amended Subsec. (a) to require that a person be institutionalized, as defined in the Social Security Act, to be eligible for medical assistance, changed the time from which a transfer of assets will be permitted from 24 months to 30 months prior to the date of application and 30 months prior to the date of institutionalization and to require treatment of any disposition of assets in accordance with Section 1917 (c) of the Social Security Act, 42 U.S.C. 1396p (c); P.A. 92-233 amended Subsec. (a) by adding provisions re attribution of property disposed of on behalf of an applicant or his spouse by a guardian, conservator or authorized representative and disposition of property ordered by a court; P.A. 93-262 and 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-289, Sec. 1 required that the medical assistance program provide coverage to persons under the age of 6 and Sec. 2 was added editorially by the Revisors as Subsec. (c) requiring the department of income maintenance to submit a report, effective July 1, 1993; May Sp. Sess. P.A. 94-5 removed the time limit on transfers of assets and extended coverage to children under the age of 19 born after September 30, 1983, rather than children under 6, effective July 1, 1994; Sec. 17-134b transferred to Sec. 17b-261 in 1995; P.A. 95-194 amended Subsec. (a) by changing the eligibility for medical assistance from an income which is not more than 133% of the standard of need established pursuant to Sec. 17b-104 to an income which is not more than 142% of the benefit amount paid to a person with no income under the AFDC program in the appropriate region of residence and by requiring the commissioner to establish the standards for eligibility for medical assistance at 133% of the benefit amount paid to a family unit of equal size with no income under the AFDC program in the appropriate region of residence, added Subdiv. (d) requiring the commissioner to seek a waiver to permit federal financial participation for Medicaid expenditures and made technical changes, effective July 1, 1995; P.A. 95-351 replaced 142% with 143% as the highest allowable percentage of income for the provision of medical assistance and made a technical change, effective July 1, 1995; P.A. 96-251 amended Subsec. (c) by requiring that on and after October 1, 1996, reports be submitted to the legislative committee on human services and to legislators upon request and by adding provisions re submission of report summaries to legislators; P.A. 97-288 amended Subsec. (a) to require that contracts entered into after July 1, 1997, include provisions for collaboration of managed care organizations with the program established under Sec. 17a-56, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by extending Medicaid coverage, on and after July 1, 1998, from persons under the age of 19 born after September 30, 1983, to persons under the age of 19 born after September 30, 1981, or if possible, within available appropriations, born after June 30, 1980, with family income up to 185% of the federal poverty level without an asset limit, replaced references to aid to families with dependent children with temporary family assistance, and made technical and conforming changes, effective July 1, 1997; Oct. 29 Sp. Sess. P.A. 97-1 amended Subsec. (a) to provide that on and after January 1, 1998, the medical assistance program shall provide coverage to persons under the age of 19 and deleted reference to “born after June 30, 1981, or if possible within available appropriations, born after June 30, 1980”, effective October 30, 1997; P.A. 99-279 amended Subsec. (a) to require extension of coverage under the medical assistance program to parents of children enrolled in the HUSKY Plan, Part A and to their needy caretaker relatives who qualify for coverage under Section 1931 of the Social Security Act and made technical changes, effective July 1, 2000; June Sp. Sess. P.A. 00-2 amended Subsec. (a) by deleting “born after September 30, 1981,” changing “July 1, 2000,” to “January 1, 2001,” changing the family income level for eligibility for medical assistance from 185% to 150% of federal poverty level, and adding provision re providing coverage upon the request of a person or upon a redetermination of eligibility, effective July 1, 2000; June Sp. Sess. P.A. 01-2 made technical changes for purposes of gender neutrality in Subsec. (b), added new Subsecs. (c) and (d) re availability and transfer of assets, and redesignated existing Subsecs. (c) and (d) as Subsecs. (e) and (f), effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-2 amended Subsec. (a) by making a technical change and changing family income eligibility limit for parents and needy caretaker relatives who qualify for medical assistance program coverage under Section 1931 of the Social Security Act from 150% of the federal poverty limit to 100% of the federal poverty limit, and added new Subsec. (g), redesignated by the Revisors as new Subsec. (f), re ineligibility on or after April 1, 2003, of all parent and needy caretaker relatives with incomes exceeding 100% of the federal poverty level, effective February 28, 2003; P.A. 03-28 added new Subsec. (g) re extended Medicaid eligibility; P.A. 03-268 deleted former Subsec. (e) re submission of annual report to General Assembly re children receiving Medicaid services and doctors and dentists participating in state or municipally-funded programs and redesignated existing Subsec. (f) as Subsec. (e); June 30 Sp. Sess. P.A. 03-3 added new Subsec. (h) requiring an institutionalized spouse applying for Medicaid, who has a spouse living in the community, to divert income to the community spouse so as to raise the community spouse’s income to the level of the minimum monthly needs allowance described in Section 1924 of the Social Security Act, effective August 20, 2003; P.A. 04-16 amended Subsec. (g) by adding “one of its members who is a caretaker relative is” re extended Medicaid eligibility and making a technical change; P.A. 05-1 added Subsec. (i) which extended transitional Medicaid benefits until June 30, 2005, for certain individuals who were to lose coverage between March 31, 2005, and May 31, 2005, effective March 10, 2005; P.A. 05-24 added new Subsec. (i) re provision of Medicaid coverage to a child under the supervision of the Commissioner of Children and Families, effective July 1, 2005; P.A. 05-43 amended Subsec. (g) by eliminating “or a family with an adult who, within 6 months of becoming ineligible under Section 1931 of the Social Security Act becomes employed”, effective July 1, 2005; P.A. 05-280 amended Subsec. (a) by increasing family income limit re eligibility determinations for medical assistance for parents and needy caretakers of persons under the age of 19 from 100% to 150% of federal poverty level, deleted former Subsec. (f) re ineligibility for medical assistance for parents and needy caretaker relatives with incomes exceeding 100% of federal poverty level, redesignated Subsecs. (g) and (h) as Subsecs. (f) and (g), amended redesignated Subsec. (f) to reduce period of transitional medical assistance from 2 years to 1 year, add provision re extension of assistance to family that becomes ineligible “due to income from employment by” one of its members and provide that family receiving extended benefits “shall receive the balance of such extended benefits, provided no such family shall receive more than 12 additional months of such benefits”, deleted former Subsec. (i) which had extended transitional medical assistance to June 30, 2005, for certain individuals and added new Subsec. (h) re cost sharing requirements under the HUSKY Plan, effective July 1, 2005; P.A. 06-164 amended Subsec. (a) to substitute “Nurturing Families Network” for “Healthy Families Connecticut Program”, insert Subdiv. (1) designator and insert Subdiv. (2) re written statement on services provided by the Nurturing Families Network, effective July 1, 2006; P.A. 06-188 added Subsec. (j) re requirement to provide Early and Periodic Screening, Diagnostic and Treatment program services, as required by federal law, to persons under age 21 who are otherwise eligible for medical assistance, effective July 1, 2006; P.A. 06-196 made a technical change in Subsecs. (a) and (f), effective June 7, 2006, and inserted “and defined as of December 31, 2005,” and made a technical change in Subsec. (j), effective July 1, 2006; P.A. 07-185 amended Subsec. (a) by increasing, except as provided in Sec. 17b-277, family income limits used to determine eligibility for medical assistance for parents and needy caretaker relatives of persons under the age of 19 from 150% of federal poverty level to 185% of federal poverty level, by providing that commissioner shall advise applicants in writing of effect that having income in excess of program limits will have with respect to program eligibility and availability of HUSKY Plan, Part B benefits for persons determined not eligible for medical assistance, and by making conforming changes, effective July 1, 2007; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by requiring that medical assistance coverage be provided to persons under 19 with family income up to 185% of federal poverty level without an asset limit, by deleting provision requiring that commissioner, at the time application for assistance is made, provide a written statement re availability of HUSKY Plan, Part B, health insurance benefits to persons not eligible for assistance, and by adding provision requiring that commissioner provide written statement at the time a person is determined ineligible for assistance, deleted former Subsec. (h) re commissioner’s authority to impose cost sharing requirements on parents and needy caretakers with incomes in excess of 100% of federal poverty level, and redesignated existing Subsecs. (i) and (j) as Subsecs. (h) and (i), effective July 1, 2007; P.A. 09-8 made technical changes in Subsec. (a); P.A. 09-66 amended Subsec. (h) by deleting “because of institutional status” and adding provisions re medical assistance to be provided to children in Department of Developmental Services’ voluntary services program who are not receiving Medicaid benefits, effective July 1, 2009; P.A. 10-179 amended Subsec. (a) by deleting provision requiring contracts to include provisions for collaboration of managed care organizations with the Nurturing Families Network, effective July 1, 2010; P.A. 11-176 amended Subsec. (c) by adding provisions re determining whether a beneficiary under a special needs trust is disabled, effective July 13, 2011; P.A. 12-208 amended Subsec. (a) to add provision re income disregard for veterans’ Aid and Attendance pension benefits, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 added Subsec. (j) re responsibility of veteran to apply for benefits through the Veterans’ Administration or Department of Defense, effective July 1, 2012; P.A. 13-234 amended Subsec. (a) to change federal statutory citations, added new Subsec. (h) re conditions under which Medicaid eligibility will be granted for persons with certain life insurance policies and redesignated existing Subsecs. (h), (i) and (j) as Subsecs. (i), (j) and (k).



Section 17b-261a - Transfer or assignment of assets resulting in the imposition of a penalty period. Return or partial return of asset. Regulations.

(a) Any transfer or assignment of assets resulting in the imposition of a penalty period shall be presumed to be made with the intent, on the part of the transferor or the transferee, to enable the transferor to obtain or maintain eligibility for medical assistance. This presumption may be rebutted only by clear and convincing evidence that the transferor’s eligibility or potential eligibility for medical assistance was not a basis for the transfer or assignment.

(b) Any transfer or assignment of assets resulting in the establishment or imposition of a penalty period shall create a debt, as defined in section 36a-645, that shall be due and owing by the transferor or transferee to the Department of Social Services in an amount equal to the amount of the medical assistance provided to or on behalf of the transferor on or after the date of the transfer of assets, but said amount shall not exceed the fair market value of the assets at the time of transfer. The Commissioner of Social Services, the Commissioner of Administrative Services and the Attorney General shall have the power or authority to seek administrative, legal or equitable relief as provided by other statutes or by common law.

(c) The Commissioner of Social Services may waive the imposition of a penalty period when the transferor (1) in accordance with the provisions of section 3025.25 of the department’s Uniform Policy Manual, suffers from dementia at the time of application for medical assistance and cannot explain transfers that would otherwise result in the imposition of a penalty period; or (2) suffered from dementia at the time of the transfer; or (3) was exploited into making such a transfer due to dementia. Waiver of the imposition of a penalty period does not prohibit the establishment of a debt in accordance with subsection (b) of this section.

(d) (1) For purposes of this subsection, an “institutionalized individual” means an individual who has applied for or is receiving (A) services from a long-term care facility, (B) services from a medical institution that are equivalent to those services provided in a long-term care facility, or (C) home and community-based services under a Medicaid waiver.

(2) An institutionalized individual shall not be penalized for the transfer of an asset if the entire amount of the transferred asset is returned to the institutionalized individual. A transferee may return any portion of a transferred asset to the transferor. If any transferred asset is returned to the transferor, the Department of Social Services shall adjust the penalty period to the extent permitted by federal law, provided the ending date of the penalty period as originally determined by the department shall not change. The department shall consider the entire amount of the returned asset to be available to the transferor only from the date of return of the transferred asset, and shall not determine the transferor to be ineligible in the month the transferred asset is returned, provided the transferor reduced the returned asset in accordance with federal law.

(3) If there are multiple transfers of assets to the same or different transferees, a return of anything less than the total amount of the transferred assets from all of the separate transferees shall not constitute a return of the entire amount of the transferred assets and shall represent a partial return.

(4) The conveyance and subsequent return of an asset for the purpose of shifting costs to the Medicaid program shall be regarded as a trust-like device. Such asset shall be considered available for the purpose of determining Medicaid eligibility. The conveyance and subsequent return of an asset made exclusively for a purpose other than to qualify for the payment of long-term care services under the Medicaid program shall not be regarded as a trust-like device.

(e) The Commissioner of Social Services, pursuant to section 17b-10, shall implement the policies and procedures necessary to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt regulations is published in the Connecticut Law Journal not later than twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(June Sp. Sess. P.A. 01-2, S. 4, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; June 30 Sp. Sess. P.A. 03-3, S. 62; P.A. 04-16, S. 7; P.A. 05-209, S. 4; 05-280, S. 40; P.A. 11-44, S. 104; P.A. 13-218, S. 1.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; June 30 Sp. Sess. P.A. 03-3 designated existing provisions as Subsec. (a), added Subsec. (b) providing that transfer of assets resulting in imposition of a penalty period is presumed to be made with intent of allowing transferor to remain eligible for medical assistance, added Subsec. (c) re transfers resulting in imposition of a penalty period creating a debt due and owing to the department, added Subsec. (d) permitting commissioner to grant financial relief to nursing facility that demonstrates severe financial hardship due to imposition of transfer of assets penalties, added Subsec. (e) permitting commissioner to waive transfer of assets penalty period when transferor suffers from dementia or was exploited into making transfer, added Subsec. (f) providing that department, when determining medical assistance eligibility, shall review transfers of assets involving real property occurring in the 60 months preceding the date the individual applied for medical assistance and that federal law governs transfers of assets not involving real property, added Subsec. (g) permitting commissioner to establish threshold limits re annual asset transfers not subject to penalty and added Subsec. (h) requiring commissioner to implement policies and procedures necessary to carry out purposes of section while in the process of adopting regulations, effective August 20, 2003; P.A. 04-16 made technical changes in Subsec. (h); P.A. 05-209 deleted former Subsec. (a) re authority of commissioner to seek waiver of federal law for establishing penalty period for transfers of assets for less than fair market value, deleted former Subsec. (d) re commissioner’s authority to grant financial relief to nursing homes experiencing severe financial hardship due to imposition of revised transfer of asset penalty period, deleted former Subsec. (e) re commissioner’s authority to waive penalty period when transferor suffers from dementia, deleted former Subsec. (f) re 60-month penalty period for transfers of assets involving real property, deleted former Subsec. (g) re commissioner’s authority to set threshold limits for transfers not subject to imposition of penalty period, and redesignated existing Subsecs. (b), (c) and (h) as new Subsecs. (a), (b) and (c), respectively, effective July 6, 2005; P.A. 05-280 added new Subsec. (c) re commissioner’s authority to waive penalty period when transferor suffers from dementia and redesignated existing Subsec. (c) as new Subsec. (d), effective July 13, 2005; P.A. 11-44 added new Subsec. (d) re return or partial return of an asset and redesignated existing Subsec. (d) as Subsec. (e), effective June 13, 2011; P.A. 13-218 amended Subsec. (d) to add new Subdiv. (1) defining “institutionalized individual”, to designate existing provision re institutionalized individual not to be penalized as Subdiv. (2) and amend same to delete provision re partial asset return not to result in reduced penalty period and add provisions re return of portion of transferred asset, to redesignate existing Subdiv. (1) as Subdiv. (3) and amend same to add “and shall represent a partial return”, to delete former Subdiv. (2) re availability of entire amount of returned asset, to redesignate existing Subdiv. (3) as Subdiv. (4) and amend same to add provision re conveyance and subsequent return of asset for a purpose other than to qualify under Medicaid not to be regarded as a trust-like device, and to delete former Subdiv. (4) re definition of “institutionalized individual”, effective July 1, 2013.



Section 17b-261b - Program eligibility determined by department. Spousal support.

(a) The Department of Social Services shall be the sole agency to determine eligibility for assistance and services under programs operated and administered by said department.

(b) Any person filing an application with a probate court for spousal support, in accordance with section 45a-655, shall certify to that court that a copy of the application and accompanying attachments have been sent by regular mail, postage prepaid, to the Commissioner of Social Services. The probate court shall provide a notice of hearing to the commissioner at least fifteen business days prior to the hearing. The commissioner or a designee shall have the right to appear at such hearing and may present the commissioner’s position as to the application in person or in writing. Any final order by the court on such application for spousal support shall be sent to the commissioner within seven business days of the order.

(c) No probate court shall approve an application for spousal support of a community spouse unless (1) notice is provided in accordance with subsection (b) of this section, and (2) the order is consistent with state and federal law.

(June Sp. Sess. P.A. 01-2, S. 5, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section.



Section 17b-261c - Medical assistance. Changes in circumstances.

In no event shall an individual eligible for medical assistance under section 17b-261 be guaranteed eligibility for such assistance for six consecutive months without regard to changes in certain circumstances that would otherwise cause the individual to become ineligible for assistance.

(P.A. 03-2, S. 12; P.A. 04-16, S. 8.)

History: P.A. 03-2 effective February 28, 2003; P.A. 04-16 made a technical change.



Section 17b-261d - Disease management initiative. Implementation. Annual report.

The Commissioner of Social Services may design and implement a care enhancement and disease management initiative, if such initiative is determined to be cost effective by the commissioner. The initiative shall provide for an integrated and systematic approach for managing the health care needs of high cost Medicaid recipients. Notwithstanding any provision of the general statutes, the commissioner may contract with an entity to effectuate the purposes of this section, provided such entity has an established and demonstrated capability in the design and implementation of a disease management initiative. If implemented, the commissioner shall report annually on the status of the care enhancement and disease management initiative to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and human services.

(June 30 Sp. Sess. P.A. 03-3, S. 51; P.A. 05-209, S. 1.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 05-209 substituted “may” for “shall” re commissioner’s design and implementation of care enhancement and disease management initiative, added “if such initiative is determined to be cost effective by the commissioner” and added “if implemented” with respect to annual reports re the status of initiative, effective July 1, 2005.



Section 17b-261e - Mobile field hospital: HUSKY and Medicaid coverage.

The Commissioner of Social Services shall provide coverage for isolation care and emergency services provided by the state’s mobile field hospital to persons participating in the HUSKY Plan Part A and Part B and fee for services Medicaid programs under this chapter.

(P.A. 05-280, S. 66; P.A. 07-252, S. 63.)

History: P.A. 05-280 effective July 1, 2005; P.A. 07-252 substituted “mobile field hospital” for “critical access hospital”, effective July 12, 2007.



Section 17b-261f - Mobile field hospital account.

There is established a mobile field hospital account which shall be a separate, nonlapsing account within the General Fund. Moneys in the account shall be used by the Department of Social Services to fund the operations of the mobile field hospital in the event of an activation. The account shall contain all moneys required by law to be deposited in the account.

(P.A. 05-280, S. 62; P.A. 07-252, S. 64.)

History: P.A. 05-280 effective July 1, 2005; P.A. 07-252 substituted “mobile field hospital account” for “critical access hospital account” and “mobile field hospital” for “critical access hospital”, effective July 12, 2007.



Section 17b-261g - Reimbursement under Medicaid program for certain therapy services provided to children by home health care agencies.

To the extent permitted by federal law, the Commissioner of Social Services shall provide reimbursement under the Medicaid program to children for physical therapy, occupational therapy and speech therapy services provided by a home health care agency, as defined in section 19a-490, in the child’s home or a substantially equivalent environment. For purposes of such reimbursement, a substantially equivalent environment may include, but not be limited to, facilities that provide child day care services, as defined in subsection (a) of section 19a-77, and after school programs, as defined in section 10-16x.

(P.A. 06-188, S. 50; June Sp. Sess. P.A. 07-5, S. 25.)

History: P.A. 06-188 effective July 1, 2006; June Sp. Sess. P.A. 07-5 inserted “To the extent permitted by federal law”, substituted “Medicaid” for “HUSKY Plan, Part A”, and substituted “physical therapy, occupational therapy and speech therapy services” for “services”, effective October 6, 2007.



Section 17b-261h - Enrollment of HUSKY Plan, Part A recipients in available employer-sponsored private health insurance. Waiver from federal law. Regulations.

(a) The Commissioner of Social Services shall, if required, seek a waiver from federal law for the purpose of enhancing the enrollment of HUSKY Plan, Part A recipients in available employer-sponsored private health insurance. Such a waiver shall include, but shall not be limited to, provisions that: (1) Require the enrollment of HUSKY Plan, Part A parents, needy caretaker relatives and dependents in any available employer-sponsored health insurance to the maximum extent of available coverage as a condition of eligibility when determined to be cost effective by the Department of Social Services; (2) require a subsidy to be paid directly to the HUSKY Plan, Part A caretaker relative in an amount equal to the premium payment requirements of any available employer-sponsored health insurance paid by way of payroll deduction; and (3) assure HUSKY Plan, Part A coverage requirements for medical assistance not covered by any available employer-sponsored health insurance.

(b) Notwithstanding any provision of the general statutes or any provision established in a contract between an employer and a health insurance carrier, no HUSKY Plan, Part A recipient, required to enroll in available employer-sponsored health insurance under this section, shall be prohibited from enrollment in employer-sponsored health insurance due to limitations on enrollment of employees in employer-sponsored health insurance to open enrollment periods.

(c) The Commissioner of Social Services, pursuant to section 17b-10, may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner prints notice of the intent to adopt the regulation in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(June Sp. Sess. P.A. 07-2, S. 8; P.A. 09-8, S. 4.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; P.A. 09-8 made a technical change in Subsec. (a)(3).



Section 17b-261i - Administrative services for Medicaid recipients. Regulations.

(a) The Commissioner of Social Services shall contract with one or more entities, on a risk or non-risk basis, to provide administrative services to elderly and disabled Medicaid recipients, including those who are also eligible for Medicare and those enrolled in a dually eligible special needs plan. Services provided pursuant to such a contract may include, but not be limited to, care coordination, utilization management, disease management, provider network management, quality management, and customer service.

(b) The Commissioner of Social Services may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(c) The commissioner shall submit a report to the Council on Medical Assistance Program Oversight, not later than thirty days after making any policy change pursuant to this section.

(Sept. Sp. Sess. P.A. 09-5, S. 60; P.A. 10-179, S. 77; P.A. 11-44, S. 170.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 10-179 amended Subsec. (c) by replacing reference to Medicaid Managed Care Council with reference to Council on Medicaid Care Management Oversight, effective July 1, 2010; P.A. 11-44 amended Subsec. (c) by replacing “Council on Medicaid Care Management Oversight” with “Council on Medical Assistance Program Oversight”, effective July 1, 2011.



Section 17b-261j - Easy Breathing model in HUSKY program.

The Commissioner of Social Services may require utilization of the Easy Breathing model in the HUSKY program.

(Sept. Sp. Sess. P.A. 09-5, S. 75.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-261k - Protected amount for the community spouse of an institutionalized Medicaid applicant. Regulations.

Section 17b-261k is repealed, effective July 1, 2011.

(P.A. 10-73, S. 1; P.A. 11-44, S. 178.)



Section 17b-261l - Treatment of reverse annuity mortgage loan proceeds under Medicaid. Regulations.

The Commissioner of Social Services shall amend the Medicaid state plan to require that funds derived from equity in home property through a reverse annuity mortgage loan or other home equity conversion loan are not treated as income or assets for the purpose of qualifying for benefits under the Medicaid program, provided (1) such funds are held in an account that does not contain any other funds, and (2) the Medicaid recipient does not transfer such funds to another person for less than fair market value. The commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 10-73, S. 2.)

History: P.A. 10-73 effective May 27, 2010.



Section 17b-261m - Administrative services organization. Contract for services. Establishment of rates.

(a) The Commissioner of Social Services may contract with one or more administrative services organizations to provide care coordination, utilization management, disease management, customer service and review of grievances for recipients of assistance under Medicaid and HUSKY Plan, Parts A and B. Such organization may also provide network management, credentialing of providers, monitoring of copayments and premiums and other services as required by the commissioner. Subject to approval by applicable federal authority, the Department of Social Services shall utilize the contracted organization’s provider network and billing systems in the administration of the program. In order to implement the provisions of this section, the commissioner may establish rates of payment to providers of medical services under this section if the establishment of such rates is required to ensure that any contract entered into with an administrative services organization pursuant to this section is cost neutral to such providers in the aggregate and ensures patient access. Utilization may be a factor in determining cost neutrality.

(b) Any contract entered into with an administrative services organization, pursuant to subsection (a) of this section, shall include a provision to reduce inappropriate use of hospital emergency department services. Such provision may include intensive case management services and a cost-sharing requirement.

(P.A. 10-179, S. 20; P.A. 11-44, S. 115; 11-61, S. 124; Dec. Sp. Sess. P.A. 12-1, S. 7; P.A. 13-234, S. 79, 93.)

History: P.A. 10-179 effective July 1, 2010; P.A. 11-44 designated existing provisions as Subsec. (a) and amended same by adding provision allowing commissioner to establish rates for providers, and added Subsec. (b) re contract provision to reduce inappropriate use of hospital emergency department services, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by adding provision excluding utilization as factor in determining cost neutrality, effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a) to replace “shall not” with “may” and add “for the fiscal year ending June 30, 2013” re utilization as a factor in determining cost neutrality, effective December 21, 2012; P.A. 13-234 amended Subsec. (a) to delete “for the fiscal year ending June 30, 2013.” re utilization as a factor in determining cost neutrality, effective July 1, 2013, and further amended Subsec. (a) to remove reference to Charter Oak Health Plan, effective January 1, 2014.



Section 17b-261n - Coverage for low-income adults under Medicaid program. Amendment to state Medicaid plan to establish alternative benefit package. Waiver application re eligibility and coverage. Regulations.

Section 17b-261n is repealed, effective January 1, 2014.

(June Sp. Sess. P.A. 10-1, S. 24; P.A. 11-44, S. 116; P.A. 12-208, S. 6; June 12 Sp. Sess. P.A. 12-1, S. 26; P.A. 13-234, S. 156.)



Section 17b-261o - Imposition of penalty period when undue hardship exists. Exception.

(a) Except as provided in subsection (c) of this section, the Commissioner of Social Services shall not impose a penalty period pursuant to subsection (a) of section 17b-261 or subsection (a) of section 17b-261a if such imposition would create an undue hardship.

(b) For purposes of this section, “undue hardship” exists when (1) the life or health of the applicant would be endangered by the deprivation of medical care, or the applicant would be deprived of food, clothing, shelter or other necessities of life, (2) the applicant is otherwise eligible for medical assistance under section 17b-261 but for the imposition of the penalty period, (3) if the applicant is receiving long-term care services at the time of the imposition of a penalty period, the provider of long-term care services has notified the applicant that such provider intends to discharge or discontinue providing long-term care services to the applicant due to nonpayment, (4) if the applicant is not receiving long-term care services at the time of the imposition of a penalty period, a provider of long-term care services has refused to provide long-term care services to the applicant due to the imposition of a penalty period, and (5) no other person or organization is willing and able to provide long-term care services to the applicant.

(c) The commissioner shall impose a penalty period pursuant to subsection (a) of section 17b-261 or subsection (a) of section 17b-261a if (1) the applicant made a transfer or assignment of assets to deliberately impoverish such applicant in order to obtain or maintain eligibility for medical assistance, or (2) the transfer or assignment of assets was made by the applicant’s legal representative or the joint owner of the assets. The commissioner may waive the imposition of a penalty period pursuant to this subsection if (A) the applicant suffers from dementia or other cognitive impairment and cannot explain the transfer or assignment of assets, (B) the applicant suffered from dementia or other cognitive impairment at the time the transfer or assignment of assets was made, (C) the applicant was exploited into making the transfer or assignment of assets due to dementia or other cognitive impairment, or (D) the applicant’s legal representative or the record owner of a jointly held asset made the transfer or assignment of assets without the authorization of the applicant.

(P.A. 11-176, S. 1.)

History: P.A. 11-176 effective July 1, 2011.



Section 17b-261p - Notice re determination of penalty period. Filing claim of undue hardship. Nursing home involvement.

(a) As used in this section and section 17b-261o, “applicant” means an applicant for or recipient of medical assistance pursuant to section 17b-261.

(b) If the Commissioner of Social Services, in determining an applicant’s eligibility for medical assistance pursuant to section 17b-261, intends to impose a penalty period as a result of a transfer or assignment of assets pursuant to section 17b-261 or section 17b-261a, the commissioner shall provide a preliminary notice to the applicant. Such notice shall include a statement that the applicant may contest the imposition of a penalty period by (1) filing a claim of undue hardship, as defined in section 17b-261o, or (2) providing evidence to rebut the presumption resulting in the imposition of a penalty period pursuant to subsection (a) of section 17b-261a. The applicant shall have fifteen days after the date on which the preliminary notice is postmarked to contest the imposition of a penalty period indicated in such preliminary notice. The commissioner shall grant one extension of time to file such claim or provide such evidence if requested by the applicant and shall grant additional extensions of time if reasonable. Failure to file a claim of undue hardship under this subsection shall not prohibit an applicant from making a claim of undue hardship at an administrative hearing.

(c) If the applicant contests the imposition of a penalty period pursuant to subsection (b) of this section, the commissioner shall provide an interim decision notice to the applicant not later than ten days after the applicant files a claim or provides evidence pursuant to subsection (b) of this section. The interim decision notice shall denote the commissioner’s decision to either reverse or uphold the imposition of a penalty period indicated in the preliminary notice. If the commissioner decides to uphold the imposition of a penalty period, the interim decision notice shall specify the projected commencement and expiration dates of such penalty period.

(d) When the commissioner determines the eligibility of an applicant for medical assistance under section 17b-261, the commissioner shall provide a final decision notice to the applicant. Such final decision notice shall include (1) a statement confirming any determination the commissioner made with regard to the imposition of a penalty period pursuant to this section, and (2) a description of the applicant’s appeal rights.

(e) If, during the course of a penalty period, an applicant receives notice from a provider of long-term care services that the provider intends to (1) discharge the applicant, (2) discontinue providing long-term care services to the applicant, or (3) refuse to provide long-term care services to the applicant because of the imposition of a penalty period against the applicant pursuant to subsection (a) of section 17b-261 or subsection (a) of section 17b-261a, the applicant shall have not more than sixty days after receiving such notice to file a claim of undue hardship with the commissioner. Not later than ten days after receiving such claim, the commissioner shall provide a final decision notice to the applicant. Such final decision notice shall inform the applicant whether or not (A) the commissioner has determined that undue hardship exists, and (B) the penalty period shall be waived.

(f) (1) A nursing home, on behalf of an applicant, may request an extension of time to claim undue hardship pursuant to subsections (b) and (e) of this section if (A) the applicant is receiving long-term care services in such nursing home, (B) the applicant has no legal representative, and (C) the nursing home provides certification from a physician that the applicant is incapable of caring for himself or herself, as defined in section 45a-644, or incapable of managing his or her affairs, as defined in section 45a-644. The commissioner shall grant such request to allow a legal representative to be appointed to act on behalf of the applicant.

(2) The commissioner shall accept any claim filed pursuant to subsection (b) of this section by a nursing home and allow the nursing home to represent the applicant with regard to such claim if the applicant or the legal representative of the applicant gives permission to the nursing home to file a claim pursuant to subsection (b) of this section.

(P.A. 11-176, S. 2.)

History: P.A. 11-176 effective July 1, 2011.



Section 17b-261q - Action by nursing home facility to collect debt for unpaid care provided during penalty period.

(a) For purposes of this section and sections 17b-261r and 17b-261s, (1) “nursing home facility” means a chronic and convalescent nursing home and a rest home with nursing supervision, and (2) “penalty period” means the period of Medicaid ineligibility imposed pursuant to 42 USC 1396p(c), as amended from time to time, on a person whose assets have been transferred for less than fair market value for the purposes of obtaining or maintaining Medicaid eligibility.

(b) Any transfer or assignment of assets resulting in the establishment or imposition of a penalty period shall create a debt, as defined in section 36a-645, that shall be due and owing to a nursing home facility for the unpaid cost of care provided during the penalty period to a nursing home facility resident who has been subject to the penalty period. The amount of the debt established shall not exceed the fair market value of the transferred assets at the time of transfer that are the subject of the penalty period.

(c) The provisions of this section shall not affect other rights or remedies of the parties. A nursing home facility may bring an action to collect a debt for unpaid care given to a resident who has been subject to a penalty period, provided (1) the debt recovery does not exceed the fair market value of the transferred asset at the time of transfer, and (2) the asset transfer that triggered the penalty period took place not earlier than two years prior to the date of the resident’s Medicaid application. The nursing home facility may bring such action against (A) the transferor, or (B) the transferee.

(d) In actions brought under subsection (c) of this section, a court of competent jurisdiction may award actual damages, court costs and reasonable attorneys’ fees to a nursing home facility if such court determines, based upon clear and convincing evidence, that a defendant incurred a debt to a nursing home facility by (1) wilfully transferring assets that are the subject of a penalty period, (2) receiving such assets with knowledge of such purpose, or (3) making a material misrepresentation or omission concerning such assets. Court costs and reasonable attorneys’ fees shall be awarded as a matter of law to a defendant who successfully defends an action or a counterclaim brought pursuant to this section. Any court, including a probate court acting under subdivision (3) of subsection (a) of section 45a-98 or section 45a-364, may also order that such assets or proceeds from the transfer of such assets be held in constructive trust to satisfy such debt.

(e) The provisions of this section shall not apply to a conservator who transfers income or principal with the approval of the Probate Court under subsection (d) or (e) of section 45a-655.

(P.A. 13-234, S. 128.)



Section 17b-261r - Determination of applied income. Notice. Action by nursing home facility to recover appplied income.

(a) For purposes of this section, “applied income” means the income of a recipient of medical assistance, pursuant to section 17b-261, that is required, after the exhaustion of all appeals and in accordance with state and federal law, to be paid to a nursing home facility for the cost of care and services.

(b) In determining the amount of applied income, the Department of Social Services shall take into consideration any modification to the applied income due to revisions in a medical assistance recipient’s community spouse minimum monthly needs allowance, as described in Section 1924 of the Social Security Act, and any other modification to applied income allowed by state or federal law.

(c) A nursing home facility shall provide written notice to a recipient of medical assistance and any person authorized under law to be in control of such recipient’s applied income (1) of the amount of applied income due pursuant to subsections (a) and (b) of this section, (2) of the recipient’s legal obligation to pay such applied income to the nursing home facility, and (3) that the recipient’s failure to pay applied income due to a nursing home facility not later than ninety days after receiving such notice from the nursing home facility may result in a civil action in accordance with this section.

(d) Pursuant to the notice provisions of subsections (c) and (f) of this section, a nursing home facility that is owed applied income may, in addition to all other remedies authorized under statutory and common law, bring a civil action to recover the applied income, provided the nursing home facility shall not commence such action against a recipient of medical assistance who has asserted that the applied income is needed to increase the minimum monthly needs allowance of the recipient’s community spouse, pursuant to 42 USC 1396r-5(e)(2)(B). In such case, the nursing home facility may not commence such action until the recipient, the recipient’s community spouse or the legal representative of either has exhausted their appeal rights before the Department of Social Services and in court. A nursing home facility may bring such action against (1) a medical assistance recipient who owes the applied income, or (2) a person with legal access to such recipient’s applied income who acted with the intent to (A) deprive such recipient of the applied income, or (B) appropriate the applied income for himself, herself or a third person.

(e) If a court of competent jurisdiction determines, based upon clear and convincing evidence, that a defendant wilfully failed to pay or withheld applied income due and owing to a nursing home facility for more than ninety days after receiving notice pursuant to subsection (c) of this section, the court may award the amount of the debt owed, court costs and reasonable attorneys’ fees to the nursing home facility. Court costs and reasonable attorneys’ fees shall be awarded as a matter of law to a defendant who successfully defends an action or a counterclaim brought pursuant to this section. The provisions of this section shall not apply to a conservator who transfers income or principal with the approval of the Probate Court under subsection (d) or (e) of section 45a-655.

(f) A nursing home facility shall not file any action under this section until (1) thirty days after it has given written notice of such action to any person who received notice pursuant to subsection (c) of this section, or (2) ninety-one days after it has given written notice of such action and the information required by subsection (c) of this section to any person who has not received notice pursuant to subsection (c) of this section.

(P.A. 13-234, S. 129.)



Section 17b-261s - Copy of complaint, judgment or decree to be mailed in action by nursing home facility.

Upon commencement of any action brought under section 17b-261q or 17b-261r, a nursing home facility shall mail a copy of the complaint to the Attorney General and the Commissioner of Social Services and, upon entry of any judgment or decree in the action, shall mail a copy of such judgment or decree to the Attorney General and the Commissioner of Social Services.

(P.A. 13-234, S. 130.)



Section 17b-262 - (Formerly Sec. 17-134d). Regulations. Admissions to nursing home facilities.

The Commissioner of Social Services may make such regulations as are necessary to administer the medical assistance program. Such regulations shall include provisions requiring the Department of Social Services (1) to monitor admissions to nursing home facilities, as defined in section 19a-521, and (2) to prohibit the admission by such facilities of persons with primary psychiatric diagnoses if such admission would jeopardize federal reimbursements.

(1967, P.A. 759, S. 1(d); P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 87-113; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 87-113 added requirements for the regulations in Subdivs. (1) and (2); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134d transferred to Sec. 17b-262 in 1995.

Cited. 168 C. 336. Since disclaimer is invalid, state may reassess eligibility for assistance. 179 C. 463. Cited. 191 C. 384; 204 C. 17; 216 C. 85; 226 C. 818. Provision in Regs., Conn. State Agencies Sec. 17-144d-33(e)(1)(C) that entitles individual to nonemergency medical transportation to and from a medical provider only if services provided are “medical services covered by Medicaid” means services for which Medicaid program will actually pay, not services of a type covered by Medicaid; transportation costs that are eligible for Medicaid payment only if such medical services are provided in “a clinic or hospital setting” are not of same type as transportation costs for services provided by an independent psychologist in a private office setting, which are ineligible for Medicaid payment. 276 C. 618.

Cited. 40 CS 394.

Cited. 5 Conn. Cir. Ct. 567.

Annotation to present section:

Cited as “17b-260 et seq. (providing for supplemental medical assistance)”. 233 C. 557.



Section 17b-263 - (Formerly Sec. 17-274b). Utilization of outpatient mental health services. Contracts for services. Fee schedule and payment for services.

(a) The Commissioner of Social Services shall extend the provisions of section 17-134d-11 of the regulations of Connecticut state agencies to monitor and control Medicaid recipient utilization of outpatient mental health services. The commissioner shall contract, through a competitive bidding process, for recipient surveillance and review services. Such contract shall authorize the imposition of utilization controls, including but not limited to, prior authorization requirements based on medical appropriateness and cost effectiveness.

(b) Notwithstanding the provisions of subsection (d) of section 17b-239, the commissioner shall establish a service-specific fee schedule for hospital outpatient mental health therapy services, except for partial hospitalization and other comprehensive services as defined by the commissioner. Payment for partial hospitalization services shall be considered payment in full for all outpatient mental health services.

(June Sp. Sess. P.A. 91-8, S. 10, 63; P.A. 93-262, S. 1, 87; P.A. 11-233, S. 5.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-274b transferred to Sec. 17b-263 in 1995; P.A. 11-233 amended Subsec. (b) by deleting provision re rate paid to be rate established in Sec. 17b-239(d) and adding provision requiring commissioner to establish service-specific fee schedule, effective July 1, 2011.



Section 17b-263a - Amendment to state Medicaid plan to include assertive community treatment teams and community support services.

(a) On or before December 31, 2006, the Commissioner of Social Services, in consultation with the Commissioner of Mental Health and Addiction Services, shall take such action as is necessary to amend the Medicaid state plan to include assertive community treatment teams and community support services within the definition of optional adult rehabilitation services. Such community treatment teams shall provide intensive, integrated, multidisciplinary services to adults with severe psychiatric disabilities, including, but not limited to, persons who are homeless, persons diverted or discharged from in-patient programs or nursing homes and persons diverted or released from correctional facilities, or who are at risk of incarceration, and such teams shall provide intensive community care management through case managers, nurses and physicians and shall include, but not be limited to, vocational, peer and substance abuse specialists. The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, for purposes of establishing the services specified in this subsection. The Commissioner of Social Services may implement policies and procedures for purposes of establishing such services while in the process of adopting such policies or procedures in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal no later than twenty days after implementation and any such policies and procedures shall be valid until the time the regulations are effective.

(b) For purposes of this section, the Commissioner of Social Services shall enter into a memorandum of understanding with the Department of Mental Health and Addiction Services that delegates responsibility to the Commissioner of Mental Health and Addiction Services for the clinical management of adult rehabilitation services provided to adults eighteen years of age or older who are otherwise receiving mental health services from said department. For purposes of this section, the term “clinical management” describes the process of evaluating and determining the appropriateness of the utilization of behavioral health services, providing assistance to clinicians or beneficiaries to ensure appropriate use of resources and may include, but is not limited to, authorization, concurrent and retrospective review, discharge review, quality management, provider certification and provider performance enhancement. The Commissioner of Social Services and the Commissioner of Mental Health and Addiction Services shall jointly develop clinical management policies and procedures for purposes of this section. The Commissioner of Social Services may implement policies and procedures necessary to carry out the purposes of this section, including any necessary changes to existing behavioral health policies and procedures concerning utilization management, while in the process of adopting such policies and procedures in regulation form, in accordance with the provisions of chapter 54, provided the commissioner publishes notice of intention to adopt the regulations in the Connecticut Law Journal not later than twenty days after implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the earlier of the time such regulations are effective, or December 1, 2006.

(P.A. 05-280, S. 84; P.A. 11-215, S. 9.)

History: P.A. 05-280 effective July 13, 2005; P.A. 11-215 amended Subsec. (a) by deleting requirement that commissioner consult with Community Mental Health Strategy Board.



Section 17b-263b - Pilot program for individuals ages nineteen to twenty-one with a mental disorder and chronic health condition. Eligibility.

Section 17b-263b is repealed, effective July 1, 2011.

(P.A. 05-280, S. 11; P.A. 11-44, S. 178.)



Section 17b-263c - Medical homes. Regulations.

(a) The Commissioner of Social Services may establish medical homes as a model for delivering care to recipients of assistance under medical assistance programs administered by the Department of Social Services.

(b) The commissioner may implement policies and procedures necessary to (1) establish medical homes as provided for in subsection (a) of this section, and (2) pursue optional initiatives or policies authorized pursuant to the Patient Protection and Affordable Care Act, P.L. 111-148, and the Health Care and Education Reconciliation Act of 2010, including, but not limited, to: (A) Coverage of family planning services; (B) the establishment of a temporary high risk pool for individuals with preexisting conditions; (C) the establishment of an incentive program for the prevention of chronic diseases; (D) the provision of health homes to medical assistance beneficiaries with chronic conditions; (E) the establishment of Medicaid payments to institutions for mental disease demonstration project; (F) the establishment of a dual eligible demonstration program; (G) the establishment of a balancing incentive payment program for home and community-based services; (H) the establishment of a “Community First Choice Option”; (I) the establishment of a demonstration project to make bundled payments to hospitals; (J) the establishment of a demonstration project to allow pediatric medical providers to organize as accountable care organizations; (K) implementation of modified adjusted gross income eligibility rules; and (L) coordination of an integrated eligibility system with the Connecticut Health Insurance Exchange while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of the intention to adopt the regulations in the Connecticut Law Journal not later than twenty days after the date of implementation of such policies and procedures. Such policies and procedures shall remain valid for three years following the date of publication in the Connecticut Law Journal unless otherwise provided for by the General Assembly. Notwithstanding the time frames established in subsection (c) of section 17b-10, the commissioner shall submit such policies and procedures in proposed regulation form to the legislative regulation review committee not later than three years following the date of publication of its intent to adopt regulations as provided for in this subsection. In the event that the commissioner is unable to submit proposed regulations prior to the expiration of the three-year time period as provided for in this subsection, the commissioner shall submit written notice, not later than thirty-five days prior to the date of expiration of such time period, to the legislative regulation review committee and the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies indicating that the department will not be able to submit the proposed regulations on or before such date and shall include in such notice (i) the reasons why the department will not submit the proposed regulations by such date, and (ii) the date by which the department will submit the proposed regulations. The legislative regulation review committee may require the department to appear before the committee at a time prescribed by the committee to further explain such reasons and to respond to any questions by the committee about the policy. The legislative regulation review committee may request the joint standing committee of the General Assembly having cognizance of matters relating to human services to review the department’s policy, the department’s reasons for not submitting the proposed regulations by the date specified in this section and the date by which the department will submit the proposed regulations. Said joint standing committee may review the policy, such reasons and such date, may schedule a hearing thereon and may make a recommendation to the legislative regulation review committee.

(P.A. 11-44, S. 110; P.A. 13-234, S. 113.)

History: P.A. 11-44 effective June 13, 2011; P.A. 13-234 amended Subsec. (b) to add provision authorizing commissioner to implement policies authorized pursuant to the Patient Protection and Affordable Care Act, replace “relating” with “including, but not limited,” and add Subparas. (K) and (L) re modified adjusted gross income eligibility rules and coordination with Connecticut Health Insurance Exchange, effective July 1, 2013.



Section 17b-264 - (Formerly Sec. 17-134e). Extension of other public assistance provisions.

All of the provisions of sections 17b-22, 17b-75 to 17b-77, inclusive, 17b-79 to 17b-83, inclusive, 17b-85 to 17b-103, inclusive, and 17b-600 to 17b-604, inclusive, are extended to the medical assistance program except such provisions as are inconsistent with federal law and regulations governing Title XIX of the Social Security Amendments of 1965 and sections 17b-260 to 17b-262, inclusive, 17b-264 to 17b-285, inclusive, and 17b-357 to 17b-361, inclusive.

(1967, P.A. 759, S. 1(e); June 18 Sp. Sess. P.A. 97-2, S. 71, 165; P.A. 05-280, S. 23; P.A. 06-188, S. 19.)

History: Sec. 17-134e transferred to Sec. 17b-264 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 05-280 substituted reference to Sec. 17b-361 for reference to repealed Sec. 17b-362, effective July 1, 2005; P.A. 06-188 replaced reference to “17b-79 to 17b-103, inclusive” with “17b-79 to 17b-83, inclusive, 17b-85 to 17b-103, inclusive” re statutory provisions that are extended to the medical assistance program, effective July 1, 2006.

Cited. 168 C. 336; 172 C. 292. Since disclaimer is invalid, state may reassess eligibility for assistance. 179 C. 463. Cited. 204 C. 17; 209 C. 390; 216 C. 85; 225 C. 314.

Cited. 44 CA 143.

Section extends the provisions of chapter 302 to the medical assistance program except such provisions which are inconsistent with federal law and part IV of chapter 302. 32 CS 523.

Annotations to present section:

Cited as “17b-260 et seq. (providing for supplemental medical assistance)”. 233 C. 557. Cited. 237 C. 550; 240 C. 141.

Cited. 44 CA 143.



Section 17b-265 - (Formerly Sec. 17-134f). Department subrogated to right of recovery of applicant or recipient. Utilization of personal health insurance. Insurance coverage of medical assistance recipients. Limitations.

(a) In accordance with 42 USC 1396k, the Department of Social Services shall be subrogated to any right of recovery or indemnification that an applicant or recipient of medical assistance or any legally liable relative of such applicant or recipient has against an insurer or other legally liable third party including, but not limited to, a self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, health care center, pharmacy benefit manager, dental benefit manager, third-party administrator or other party that is, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, for the cost of all health care items or services furnished to the applicant or recipient, including, but not limited to, hospitalization, pharmaceutical services, physician services, nursing services, behavioral health services, long-term care services and other medical services, not to exceed the amount expended by the department for such care and treatment of the applicant or recipient. In the case of such a recipient who is an enrollee in a care management organization under a Medicaid care management contract with the state or a legally liable relative of such an enrollee, the department shall be subrogated to any right of recovery or indemnification which the enrollee or legally liable relative has against such a private insurer or other third party for the medical costs incurred by the care management organization on behalf of an enrollee.

(b) An applicant or recipient or legally liable relative, by the act of the applicant’s or recipient’s receiving medical assistance, shall be deemed to have made a subrogation assignment and an assignment of claim for benefits to the department. The department shall inform an applicant of such assignments at the time of application. Any entitlements from a contractual agreement with an applicant or recipient, legally liable relative or a state or federal program for such medical services, not to exceed the amount expended by the department, shall be so assigned. Such entitlements shall be directly reimbursable to the department by third party payors. The Department of Social Services may assign its right to subrogation or its entitlement to benefits to a designee or a health care provider participating in the Medicaid program and providing services to an applicant or recipient, in order to assist the provider in obtaining payment for such services. In accordance with subsection (b) of section 38a-472, a provider that has received an assignment from the department shall notify the recipient’s health insurer or other legally liable third party including, but not limited to, a self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, health care center, pharmacy benefit manager, dental benefit manager, third-party administrator or other party that is, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, of the assignment upon rendition of services to the applicant or recipient. Failure to so notify the health insurer or other legally liable third party shall render the provider ineligible for payment from the department. The provider shall notify the department of any request by the applicant or recipient or legally liable relative or representative of such applicant or recipient for billing information. This subsection shall not be construed to affect the right of an applicant or recipient to maintain an independent cause of action against such third party tortfeasor.

(c) Claims for recovery or indemnification submitted by the department, or the department’s designee, shall not be denied solely on the basis of the date of the submission of the claim, the type or format of the claim, the lack of prior authorization or the failure to present proper documentation at the point-of-service that is the basis of the claim, if (1) the claim is submitted by the state within the three-year period beginning on the date on which the item or service was furnished; and (2) any action by the state to enforce its rights with respect to such claim is commenced within six years of the state’s submission of the claim.

(d) When a recipient of medical assistance has personal health insurance in force covering care or other benefits provided under such program, payment or part-payment of the premium for such insurance may be made when deemed appropriate by the Commissioner of Social Services. Effective January 1, 1992, the commissioner shall limit reimbursement to medical assistance providers, except those providers whose rates are established by the Commissioner of Public Health pursuant to chapter 368d, for coinsurance and deductible payments under Title XVIII of the Social Security Act to assure that the combined Medicare and Medicaid payment to the provider shall not exceed the maximum allowable under the Medicaid program fee schedules.

(e) Notwithstanding the provisions of subsection (c) of section 38a-553, no self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care plan, or any plan offered or administered by a health care center, pharmacy benefit manager, dental benefit manager, third-party administrator or other party that is, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, shall contain any provision that has the effect of denying or limiting enrollment benefits or excluding coverage because services are rendered to an insured or beneficiary who is eligible for or who received medical assistance under this chapter. No insurer, as defined in section 38a-497a, shall impose requirements on the state Medicaid agency, which has been assigned the rights of an individual eligible for Medicaid and covered for health benefits from an insurer, that differ from requirements applicable to an agent or assignee of another individual so covered.

(f) The Commissioner of Social Services shall not pay for any services provided under this chapter if the individual eligible for medical assistance has coverage for the services under an accident or health insurance policy.

(1967, P.A. 759, S. 1(f); P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 83-145; P.A. 84-367, S. 2, 3; P.A. 90-283, S. 1; June Sp. Sess. P.A. 91-8, S. 6, 63; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; 93-418, S. 32, 41; May Sp. Sess. P.A. 94-5, S. 6, 30; P.A. 95-257, S. 12, 21, 58; 95-305, S. 3, 6; P.A. 99-279, S. 17, 45; June Sp. Sess. P.A. 07-2, S. 20; P.A. 09-8, S. 5; P.A. 10-179, S. 78; P.A. 11-44, S. 84; 11-61, S. 126; P.A. 12-119, S. 5.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 83-145 made the existing section Subsec. (b) and added Subsec. (a) dealing with subrogation to any right of recovery, assignment of claim for benefits and entitlements and right of action against third party tortfeasors; P.A. 84-367 added Subsec. (c) prohibiting a provision denying or limiting insurance benefits because services are rendered to an insured who is eligible for or received medical assistance and added Subsec. (d) prohibiting the commissioner from paying for services if the individual has coverage under an accident or health insurance policy; P.A. 90-283 in Subsec. (a) subrogated the department to any right of recovery of a legally liable relative of an applicant or recipient of medical assistance and added provisions whereby the department may assign its right of subrogation; June Sp. Sess. P.A. 91-8 amended Subsec. (b) to require a limitation on reimbursement to medical assistance providers for coinsurance and deductible payments to not exceed the maximum allowable under the Medicaid fee schedules, except for those providers licensed by the department of health services; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-418 changed reference to insurer to a private insurer or third party and made other technical changes, effective July 1, 1993; May Sp. Sess. P.A. 94-5 amended Subsec. (c) to prevent insurers from imposing requirements on the department of social services which deny or limit benefits which have been assigned pursuant to this section, effective July 1, 1994; Sec. 17-134f transferred to Sec. 17b-265 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-305 amended Subsec. (c) by deleting a provision that an insurer, health care center or issuer of any service plan contract for hospital or medical expense coverage shall not impose requirements on the Department of Social Services which limit or deny benefits and adding a provision prohibiting an insurer from imposing certain requirements on the state Medicaid agency, effective July 1, 1995; P.A. 99-279 amended Subsec. (a) to provide that the department shall be subrogated to any right of recovery or indemnification which an enrollee in a managed care organization under a Medicaid managed care contract or legally liable relative has against a private insurer or other third party for the medical costs incurred by the managed care organization on behalf of an enrollee and made technical changes, effective July 1, 1999; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by dividing existing provisions into Subsecs. (a) and (b), amended redesignated Subsec. (a) by deleting “private”, adding “legally liable”, delineating entities deemed an insurer or a legally liable third party, adding “legally responsible for payment of a claim for a health care item or service”, re responsibilities of third party, providing that health care items or services include behavioral health services and long-term care services and making technical changes, amended redesignated Subsec. (b) by adding “In accordance with subsection (b) of section 38a-472” re provider’s notice to department of receipt of an assignment, replacing “private insurer” with “health insurer”, adding “legally liable”, and delineating entities deemed a health insurer or a legally liable third party, added new Subsec. (c) re time parameters for submission of claims for recovery or indemnification by department, redesignated existing Subsecs. (b) to (d) as Subsecs. (d) to (f), and amended redesignated Subsec. (e) by redefining types of health insurance plans that shall not contain provisions which have effect of denying or limiting enrollment benefits or excluding coverage because services are rendered to individual who is receiving medical assistance and making a technical change, effective July 1, 2007; P.A. 09-8 made technical changes in Subsec. (b); P.A. 10-179 amended Subsec. (a) by replacing references to managed care with references to care management, effective July 1, 2010; P.A. 11-44 amended Subsec. (d) by adding provision requiring Commissioner of Public Health to limit reimbursement payments to providers whose rates are established under Ch. 368d, effective July 1, 2011; P.A. 11-61 amended Subsec. (d) by deleting provision added by P.A. 11-44, effective July 1, 2011; P.A. 12-119 added references to third-party administrator in Subsecs. (a), (b) and (e) and amended Subsec. (c) to add “the lack of prior authorization”, effective June 15, 2012.

Cited. 168 C. 336; 204 C. 17; 216 C. 85.

Annotations to present section:

Cited as “17b-260 et seq. (providing for supplemental medical assistance)”. 233 C. 557. Federal Medicaid statutes reasonably cannot be categorized as plain and unambiguous; determination of whether statutes require state to pursue third party tortfeasor directly for reimbursement, or, alternatively, require state to compensate recipient pro rata for attorney’s fees and costs, will encompass text of relevant Medicaid statutes as well as their broader context and purpose. 287 C. 82. State has met federal obligation to seek reimbursement of Medicaid funds when third parties are found to be liable for a recipient’s medical expenses by providing for assignment and subrogation rights and by allowing state to assert lien against funds recovered by Medicaid recipients from third parties. Id. Federal statutes governing Medicaid program do not require state to pursue third party tortfeasors directly for reimbursement of Medicaid funds, or, if state chooses to collect reimbursement indirectly from Medicaid recipient, to reduce amount of reimbursement pro rata to compensate recipient for attorney’s fees and costs incurred in pursuing third party; Connecticut’s reimbursement provisions, this section and Secs. 17b-93 and 17b-94, satisfy Medicaid reimbursement requirements imposed by federal law. Id.

Where department through its contract with defendant assigned its statutory right to subrogation under section to defendant, defendant had the right to seek reimbursement from insured for funds received from settlement with tortfeasor third party. 133 CA 202.



Section 17b-265a - Physicians providing services to dually eligible Medicaid and Medicare clients. Rates.

Effective April 1, 2003, the Commissioner of Social Services shall, within available Medicaid appropriations, grant a rate increase to physicians who provide services to clients who are eligible under both Medicaid and Medicare.

(May 9 Sp. Sess. P.A. 02-7, S. 54.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002.

See Sec. 17b-265 re insurance coverage of medical assistance recipients and limitations.



Section 17b-265b - Reimbursement rates for pathologists.

(a) The Commissioner of Social Services shall reimburse pathologists, licensed pursuant to chapter 370, who provide medical services to individuals under programs administered by the department, for the professional component of their service, with no distinction made as to whether such service is provided in a hospital or outpatient setting. In no event shall such rate exceed the prevailing rate paid to physicians for similar physician services.

(b) For the fiscal years ending June 30, 2004, and June 30, 2005, any increase in reimbursement shall not exceed the aggregate sum of one hundred fifty thousand dollars for each fiscal year.

(June 30 Sp. Sess. P.A. 03-3, S. 79.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003.



Section 17b-265c - Medicaid and Medicare dually eligible pilot program.

The Commissioner of Social Services, to the extent permitted by federal law, shall amend the Medicaid state plan to establish a pilot program serving not more than five hundred elderly or disabled state medical assistance recipients who are also eligible for Medicare and who voluntarily opt to participate in the program. Such program shall demonstrate the feasibility and cost effectiveness of delivering comprehensive health insurance coverage in a managed care setting to such recipients. The commissioner may include medical assistance services in the pilot program not presently covered in the state medical assistance program or other modifications to the state medical assistance program to encourage voluntary participation in the pilot program.

(P.A. 04-258, S. 4.)

History: P.A. 04-258 effective June 1, 2004.



Section 17b-265d - Definition of full benefit dually eligible Medicare Part D beneficiary. Prescription drug coverage under Medicare Part D. Copayment coverage. Enrollment in benchmark plan. Commissioner’s enrollment authority.

(a) As used in this section, “full benefit dually eligible Medicare Part D beneficiary” means a person who has coverage for Medicare Part D drugs and is eligible for full medical assistance benefits pursuant to section 17b-261, under any category of eligibility.

(b) On and after the effective date of the Medicare Part D program established pursuant to Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, no Medicaid prescription drug coverage shall be provided to a Medicaid recipient eligible for Medicare Part D for Medicare Part D drugs, as defined in said act. Medicaid coverage shall be provided to a full benefit dually eligible Medicare Part D beneficiary for prescription drugs that are not Medicare Part D drugs, as defined in said act.

(c) A full benefit dually eligible Medicare Part D beneficiary shall be responsible for any Medicare Part D prescription drug copayments imposed pursuant to Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, in amounts not to exceed fifteen dollars per month. The department shall be responsible for payment, on behalf of such beneficiary, of any Medicare Part D prescription drug copayments in any month in which such copayment amounts exceed fifteen dollars in the aggregate.

(d) Each full benefit dually eligible Medicare Part D beneficiary shall enroll in a Medicare Part D benchmark plan. To the extent permitted under federal law, the Commissioner of Social Services may be the authorized representative of a full benefit dually eligible Medicare Part D beneficiary for the purpose of enrolling the beneficiary in a Medicare Part D benchmark plan.

(P.A. 05-280, S. 19; Nov. 2 Sp. Sess. P.A. 05-2, S. 1; Nov. 2 Sp. Sess. P.A. 05-3, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 30, 31.)

History: P.A. 05-280 effective July 1, 2005; Nov. 2 Sp. Sess. P.A. 05-2 added new Subsec. (a) defining “full benefit dually eligible Medicare Part D beneficiary”, redesignated existing provisions as Subsec. (b) and made technical changes therein, and added Subsec. (c) re department’s responsibility for payment of Medicare Part D prescription drug copayments on behalf of a full benefit dually eligible Medicare Part D beneficiary, effective December 1, 2005; Nov. 2 Sp. Sess. P.A. 05-3 added Subsec. (d) re authority of Commissioner of Social Services to act as the authorized representative of a full benefit dually eligible Medicare Part D beneficiary for purposes of enrolling the beneficiary in a Medicare Part D plan, effective December 1, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (c) to require drug copayments not to exceed $15 per month and to specify that Department of Social Services is responsible for copayments exceeding that amount in any month, and amended Subsec. (d) to add provision requiring certain Medicare Part D beneficiaries to enroll in a Medicare Part D benchmark plan, effective October 5, 2009.



Section 17b-265e - Medicare Part D Supplemental Needs Fund. Payment by department for nonformulary prescription drugs. Rebates required for pharmaceutical manufacturers. Contracts for supplemental rebates.

Section 17b-265e is repealed, effective July 1, 2011.

(Nov. 2 Sp. Sess. P.A. 05-2, S. 2; P.A. 06-188, S. 13; June Sp. Sess. P.A. 07-2, S. 4; June Sp. Sess. P.A. 07-5, S. 26; P.A. 08-1, S. 2; P.A. 09-8, S. 6; 09-14, S. 2; P.A. 11-44, S. 178.)



Section 17b-265f - Payment by the department for pharmacy claims. Limitations. Investigation of pharmacy.

No pharmacy shall claim payment from the Department of Social Services under a medical assistance program administered by the department for prescription drugs dispensed to individuals who have other prescription drug insurance coverage unless such coverage has been exhausted and the individual is otherwise eligible for such a medical assistance program. The department shall recoup from the submitting pharmacy any claims submitted to and paid by the department when other insurance coverage is available. The department shall investigate a pharmacy that consistently submits ineligible claims for payment to determine whether the pharmacy is in violation of its medical assistance provider agreement or is committing fraud or abuse in the program and based on the findings of such investigation, may take action against such pharmacy, in accordance with state and federal law.

(June Sp. Sess. P.A. 07-2, S. 21; P.A. 11-44, S. 90.)

History: June Sp. Sess. P.A. 07-2 effective June 26, 2007; P.A. 11-44 deleted reference to Medicare Part D Supplemental Needs Fund, effective July 1, 2011.



Section 17b-265g - Health insurer. Duties owed to the state and Commissioner of Social Services.

Any health insurer, including a self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, health care center, pharmacy benefit manager, dental benefit manager or other party that is, by statute, contract or agreement, legally responsible for payment of a claim for a health care item or service, and which may or may not be financially at risk for the cost of a health care item or service, shall, as a condition of doing business in the state, be required to: (1) Provide, with respect to an individual who is eligible for, or is provided, medical assistance under the Medicaid state plan, to all third-party administrators, pharmacy benefit managers, dental benefit managers or other entities with which the health insurer has a contract or arrangement to adjudicate claims for a health care item or service, and to the Commissioner of Social Services, or the commissioner’s designee, any and all information in a manner and format prescribed by the commissioner, or commissioner’s designee, necessary to determine when the individual, his or her spouse or the individual’s dependents may be or have been covered by a health insurer and the nature of the coverage that is or was provided by such health insurer including the name, address and identifying number of the plan; (2) accept the state’s right of recovery and the assignment to the state of any right of an individual or other entity to payment from the health insurer for an item or service for which payment has been made under the Medicaid state plan; (3) respond to any inquiry by the commissioner, or the commissioner’s designee, regarding a claim for payment for any health care item or service that is submitted not later than three years after the date of the provision of the item or service; and (4) agree not to deny a claim submitted by the state solely on the basis of the date of submission of the claim, the type or format of the claim form or a failure to present proper documentation at the point-of-sale that is the basis of the claim, if (A) the claim is submitted by the state or its agent within the three-year period beginning on the date on which the item or service was furnished; and (B) any legal action by the state to enforce its rights with respect to such claim is commenced within six years of the state’s submission of such claim.

(June Sp. Sess. P.A. 07-2, S. 19.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007.



Section 17b-266 - (Formerly Sec. 17-134g). Purchase of insurance. Contracts for comprehensive health care on a prepayment or per capita basis. Certification of providers by commissioner. Payment of capitation claims. Deposit of funds for expenditures for children’s health programs and services.

(a) The Commissioner of Social Services may, when the commissioner finds it to be in the public interest, fund part or all of the cost of benefits to any recipient under sections 17b-260 to 17b-262, inclusive, 17b-264 to 17b-285, inclusive, 17b-357 to 17b-361, inclusive, 17b-289 to 17b-303, inclusive, and section 16 of public act 97-1 of the October 29 special session*, through the purchase of insurance from any organization authorized to do a health insurance business in this state or from any organization specified in subsection (b) of this section.

(b) The Commissioner of Social Services may require recipients of Medicaid or other public assistance to receive medical care on a prepayment or per capita basis, in accordance with federal law and regulations, if such prepayment is anticipated to result in lower medical assistance costs to the state. The commissioner may enter into contracts for the provision of comprehensive health care on a prepayment or per capita basis in accordance with federal law and regulations, with the following: (1) A health care center subject to the provisions of chapter 698a; (2) a consortium of federally-qualified community health centers and other community-based providers of health services which are funded by the state; (3) other consortia of providers of health care services established for the purposes of this subsection; or (4) an integrated service network providing care management and comprehensive health care on a prepayment or per capita basis to elderly and disabled recipients of Medicaid who may also be eligible for Medicare.

(c) Providers of comprehensive health care services as described in subdivisions (2), (3) and (4) of subsection (b) of this section shall not be subject to the provisions of chapter 698a or, in the case of an integrated service network, sections 17b-239 to 17b-245, inclusive, 17b-281, 17b-340, 17b-342 and 17b-343. Any such provider shall be certified by the Commissioner of Social Services in accordance with criteria established by the commissioner, including, but not limited to, minimum reserve fund requirements.

(d) The commissioner shall pay all capitation claims which would otherwise be reimbursed to the health plans described in subsection (b) of this section in May, 2010, no later than June 30, 2010. Each subsequent payment made by the commissioner to such health plans for capitation claims due shall be made in the second month following the month to which the capitation applies.

(e) On or after May 1, 2000, the payment to the Commissioner of Social Services of (1) any monetary sanction imposed by the commissioner on a managed care organization under the provisions of a contract between the commissioner and such organization entered into pursuant to this section or sections 17b-289 to 17b-304, inclusive, or (2) any sum agreed upon by the commissioner and such an organization as settlement of a claim brought by the commissioner or the state against such an organization for failure to comply with the terms of a contract with the commissioner or fraud affecting the Department of Social Services shall be deposited in an account designated for use by the department for expenditures for children’s health programs and services.

(1967, P.A. 759, S. 1(g); P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 83-51; P.A. 93-262, S. 1, 87; May Sp. Sess. P.A. 94-5, S. 27, 30; P.A. 95-160, S. 26, 69; P.A. 96-139, S. 12, 13; June 18 Sp. Sess. P.A. 97-2, S. 112, 165; P.A. 98-239, S. 23, 35; June Sp. Sess. P.A. 00-2, S. 19, 53; P.A. 02-89, S. 31; P.A 03-278, S. 62; P.A. 05-280, S. 24; Sept. Sp. Sess. P.A. 09-5, S. 65; P.A. 10-3, S. 10.)

*Note: Section 16 of public act 97-1 of the October 29 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 83-51 added Subsec. (b) allowing the commissioner to enter into contracts for comprehensive health care on a prepayment or per capita basis and allowing recipients to receive medical care on such basis; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; May Sp. Sess. P.A. 94-5 specified with whom the commissioner may contract for the provision of comprehensive health care, allowed comprehensive health care providers not to be subject to chapter 698a and required the health care providers to be certified by the commissioner, effective July 1, 1994; Sec. 17-134g transferred to Sec. 17b-266 in 1995; P.A. 95-160 added Subsec. (d) requiring the commissioner to pay all capitation claims to be reimbursed to health plans in June, 1997, no later than July 31, 1997, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June 18 Sp. Sess. P.A. 97-2 authorized the commissioner to enter into comprehensive health care contracts with integrated service networks and exempted such networks from the provisions of chapter 698a or sections 17b-239 to 17b-245, inclusive, 17b-281, 17b-340 or 17b-342 to 17b-344, inclusive, effective July 1, 1997; (Revisor’s note: New Subsec. (e) added by vetoed P.A. 97-240 and reprinted in Sec. 112 of June 18 Sp. Sess. P.A. 97-2 is void and was therefore not codified); P.A. 98-239 amended Subsec. (a) to allow the Commissioner of Social Services to fund part or all of the health care insurance costs for recipients of the HUSKY Plan, Part B through the purchase of insurance from any organization authorized to conduct a health insurance business in this state or from any organization specified in Subsec. (b), effective June 8, 1998; June Sp. Sess. P.A. 00-2 added Subsec. (e) re payments made to the commissioner of certain monetary sanctions or settlements deposited in account designated for use for expenditures for children’s health programs and services, effective June 21, 2000; P.A. 02-89 amended Subsec. (c) to replace reference to Sec. 17b-344 with reference to Sec. 17b-343, reflecting the repeal of Sec. 17b-344 by the same public act; P.A. 03-278 made technical changes in Subsec. (c), effective July 9, 2003; P.A. 05-280 amended Subsec. (a) by making a technical change for purposes of gender neutrality and substituting reference to Sec. 17b-361 for reference to repealed Sec. 17b-362, effective July 1, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (d) by replacing June, 1997, with June, 2011, and replacing July 31, 1997, with July 31, 2011, effective October 5, 2009; P.A. 10-3 amended Subsec. (d) by replacing June, 2011, with May, 2010, replacing July 31, 2011, with June 30, 2010, and adding provision requiring commissioner to make subsequent payments for capitation claims in second month following month to which capitation applies, effective April 14, 2010.

See Sec. 17b-10a re implementation of policies and procedures while in the process of adopting as regulation.

Cited. 168 C. 336; 204 C. 17; 216 C. 85.

Annotation to present section:

Cited as “17b-260 et seq. (providing for supplemental medical assistance)”. 233 C. 557.



Section 17b-266a - Contract with pharmacy benefits management organization.

Section 17b-266a is repealed, effective July 1, 2010.

(P.A. 04-258, S. 7; P.A. 10-179, S. 160.)



Section 17b-267 - (Formerly Sec. 17-134h). Use of fiscal intermediaries in connection with medical assistance.

(a) If any group or association of providers of medical assistance services wishes to have payments as provided for under sections 17b-260 to 17b-262, inclusive, 17b-264 to 17b-285, inclusive, and 17b-357 to 17b-361, inclusive, to such providers made through a national, state or other public or private agency or organization and nominates such agency or organization for this purpose, the Commissioner of Social Services is authorized to enter into an agreement with such agency or organization providing for the determination by such agency or organization, subject to such review by the Commissioner of Social Services as may be provided for by the agreement, of the payments required to be made to such providers at the rates set by the hospital cost commission, and for the making of such payments by such agency or organization to such providers. Such agreement may also include provision for the agency or organization to do all or any part of the following: With respect to the providers of services which are to receive payments through it, (1) to serve as a center for, and to communicate to providers, any information or instructions furnished to it by the Commissioner of Social Services, and to serve as a channel of communication from providers to the Commissioner of Social Services; (2) to make such audits of the records of providers as may be necessary to insure that proper payments are made under this section; and (3) to perform such other functions as are necessary to carry out the provisions of sections 17b-267 to 17b-271, inclusive.

(b) The Commissioner of Social Services shall not enter into an agreement with any agency or organization under subsection (a) of this section unless (1) he finds (A) that to do so is consistent with the effective and efficient administration of the medical assistance program, and (B) that such agency or organization is willing and able to assist the providers to which payments are made through it in the application of safeguards against unnecessary utilization of services furnished by them to individuals entitled to hospital insurance benefits under section 17b-261 and the agreement provides for such assistance, and (2) such agency or organization agrees to furnish to the Commissioner of Social Services such of the information acquired by it in carrying out its agreement under sections 17b-267 to 17b-271, inclusive, as the Commissioner of Social Services may find necessary in performing his functions under said sections.

(c) An agreement with any agency or organization under subsection (a) of this section may contain such terms and conditions as the Commissioner of Social Services finds necessary or appropriate, may provide for advances of funds to the agency or organization for the making of payments by it under said subsection (a), and shall provide for payment by the Commissioner of Social Services of so much of the cost of administration of the agency or organization as is determined by the Commissioner of Social Services to be necessary and proper for carrying out the functions covered by the agreement.

(1971, P.A. 431, S. 1; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87; P.A. 05-280, S. 25; 05-288, S. 70.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134h transferred to Sec. 17b-267 in 1995; P.A. 05-280 amended Subsec. (a) by substituting reference to Sec. 17b-361 for reference to repealed Sec. 17b-362, effective July 1, 2005; P.A. 05-288 made technical changes in Subsecs. (b) and (c), effective July 13, 2005.

Cited. 168 C. 336; 204 C. 17; 216 C. 85.

Annotation to present section:

Cited as “17b-260 et seq. (providing for supplemental medical assistance)”. 233 C. 557.



Section 17b-268 - (Formerly Sec. 17-134i). Withdrawal of member of group providing services.

If the nomination of an agency or organization as provided in section 17b-267 is made by a group or association of providers of services, it shall not be binding on members of the group or association which notify the Commissioner of Social Services of their election not to be included in such nomination. Any provider may, upon such notice as may be specified in the agreement under section 17b-267, withdraw its nomination to receive payments through such agency or organization. Any provider which has withdrawn its nomination, and any group or association of providers which has not made a nomination, may elect to receive payments from any agency or organization which has entered into an agreement with the Commissioner of Social Services under section 17b-267 if the Commissioner of Social Services and such agency or organization agree to it.

(1971, P.A. 431, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134i transferred to Sec. 17b-268 in 1995.

Cited. 168 C. 336; 204 C. 17; 216 C. 85.

Annotation to present section:

Cited as “17b-260 et seq. (providing for supplemental medical assistance)”. 233 C. 557.



Section 17b-269 - (Formerly Sec. 17-134j). Bonding of officers and employees.

An agreement with an agency or organization under section 17b-267 may require any of its officers or employees certifying payments or disbursing funds pursuant to the agreement, or otherwise participating in carrying out the agreement, to give surety bond to the state in such amount as the Commissioner of Social Services may deem appropriate.

(1971, P.A. 431, S. 4; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134j transferred to Sec. 17b-269 in 1995.

Cited. 168 C. 336; 204 C. 17; 216 C. 85.

Annotation to present section:

Cited as “17b-260 et seq. (providing for supplemental medical assistance)”. 233 C. 557.



Section 17b-270 - (Formerly Sec. 17-134k). Liability of agency and its officers.

(a) No individual designated pursuant to an agreement under section 17b-267 as a certifying officer shall, in the absence of gross negligence or intent to defraud the state, be liable with respect to any payments certified by him under section 17b-267.

(b) No disbursing officer shall, in the absence of gross negligence or intent to defraud the state, be liable with respect to any payment by him under section 17b-267 if it was based upon a voucher signed by a certifying officer designated as provided in subsection (a) of this section.

(c) No such agency or organization shall be liable to the state for any payments referred to in subsection (a) or (b) of this section.

(1971, P.A. 431, S. 5.)

History: Sec. 17-134k transferred to Sec. 17b-270 in 1995.

Cited. 168 C. 336; 204 C. 17; 216 C. 85.

Annotation to present section:

Cited as “17b-260 et seq. (providing for supplemental medical assistance)”. 233 C. 557.



Section 17b-271 - (Formerly Sec. 17-134l). Termination of agreement.

An agreement with the Commissioner of Social Services under section 17b-267 may be terminated: (1) By the agency or organization which entered into such agreement at such time and upon such notice to the Commissioner of Social Services, to the public, and to the providers as may be provided in regulations of the Commissioner of Social Services, or (2) by the Commissioner of Social Services at such time and upon such notice to the agency or organization, to the group or association of providers which have nominated it for purposes of section 17b-267, and to the public, as may be provided in said regulations, but only if he finds, after reasonable notice and opportunity for hearing to the agency or organization, that (A) the agency or organization has failed substantially to carry out the agreement, or (B) the continuation of some or all of the functions provided for in the agreement with the agency or organization is disadvantageous or is inconsistent with the efficient administration of the medical assistance program.

(1971, P.A. 431, S. 3; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134l transferred to Sec. 17b-271 in 1995.

Cited. 168 C. 336; 204 C. 17; 216 C. 85.

Annotation to present section:

Cited as “17b-260 et seq. (providing for supplemental medical assistance)”. 233 C. 557.



Section 17b-272 - (Formerly Sec. 17-134m). Personal fund allowance.

Effective July 1, 2011, the Commissioner of Social Services shall permit patients residing in nursing homes, chronic disease hospitals and state humane institutions who are medical assistance recipients under sections 17b-260 to 17b-262, inclusive, 17b-264 to 17b-285, inclusive, and 17b-357 to 17b-361, inclusive, to have a monthly personal fund allowance of sixty dollars.

(P.A. 81-320; P.A. 84-354, S. 1, 2; P.A. 85-367, S. 1; P.A. 87-367, S. 1, 2; June Sp. Sess. P.A. 91-8, S. 7, 63; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 151, 165; P.A. 98-239, S. 3, 35; P.A. 05-280, S. 26; P.A. 11-44, S. 79.)

History: P.A. 84-354 increased the allowance from $28 to $30; P.A. 85-367 increased the allowance to $35; P.A. 87-367 increased the allowance from to $40 and added the language re adjustments beginning July 1, 1988; June Sp. Sess. P.A. 91-8 reduced the allowance to an amount equal to the minimum permitted under Title XIX, beginning October 1, 1991, and deleted the previous $40 allowance and the language re adjustments; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134m transferred to Sec. 17b-272 in 1995; June 18 Sp. Sess. P.A. 97-2 added a provision effective July 1, 1998, requiring the commissioner to increase personal fund allowance annually to reflect any annual inflation adjustment in Social Security income, effective July 1, 1997; P.A. 98-239 substituted “July 1, 1998” for “October 1, 1991” as applicable date and increased the allowance to $50, deleting reference to “a level equal to the minimum permitted under Title XIX of the Social Security Act” and substituted “July 1, 1999” for “July 1, 1998” as applicable date for annual increases, effective July 1, 1998; P.A. 05-280 substituted reference to Sec. 17b-361 for reference to repealed Sec. 17b-362, effective July 1, 2005; P.A. 11-44 changed date from July 1, 1998, to July 1, 2011, increased personal fund allowance from $50 to $60 and deleted provision re annual allowance increase, effective July 1, 2011.



Section 17b-273 - (Formerly Sec. 17-134o). Payment rate for ambulance rides eligible under medical assistance program.

On and after April 1, 1983, the Commissioner of Social Services shall increase the payment rate for ambulance rides eligible under the state medical assistance program.

(P.A. 82-350, S. 1, 4; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134o transferred to Sec. 17b-273 in 1995.



Section 17b-274 - (Formerly Sec. 17-134q). Periodic investigations of pharmacies by Division of Criminal Justice. Brand medically necessary. Procedure for prior approval to dispense brand name drug. Disclosure.

(a) The Division of Criminal Justice shall periodically investigate pharmacies to ensure that the state is not billed for a brand name drug product when a less expensive generic substitute drug product is dispensed to a Medicaid recipient. The Commissioner of Social Services shall cooperate and provide information as requested by such division.

(b) A licensed medical practitioner may specify in writing or by a telephonic or electronic communication that there shall be no substitution for the specified brand name drug product in any prescription for a Medicaid recipient, provided (1) the practitioner specifies the basis on which the brand name drug product and dosage form is medically necessary in comparison to a chemically equivalent generic drug product substitution, and (2) the phrase “brand medically necessary” shall be in the practitioner’s handwriting on the prescription form or, if the prohibition was communicated by telephonic communication, in the pharmacist’s handwriting on such form, and shall not be preprinted or stamped or initialed on such form. If the practitioner specifies by telephonic communication that there shall be no substitution for the specified brand name drug product in any prescription for a Medicaid recipient, written certification in the practitioner’s handwriting bearing the phrase “brand medically necessary” shall be sent to the dispensing pharmacy within ten days. A pharmacist shall dispense a generically equivalent drug product for any drug listed in accordance with the Code of Federal Regulations Title 42 Part 447.332 for a drug prescribed for a Medicaid, or state-administered general assistance recipient unless the phrase “brand medically necessary” is ordered in accordance with this subsection and such pharmacist has received approval to dispense the brand name drug product in accordance with subsection (c) of this section.

(c) The Commissioner of Social Services shall implement a procedure by which a pharmacist shall obtain approval from an independent pharmacy consultant acting on behalf of the Department of Social Services, under an administrative services only contract, whenever the pharmacist dispenses a brand name drug product to a Medicaid recipient and a chemically equivalent generic drug product substitution is available. The length of authorization for brand name drugs shall be in accordance with section 17b-491a. In cases where the brand name drug is less costly than the chemically equivalent generic drug when factoring in manufacturers’ rebates, the pharmacist shall dispense the brand name drug. If such approval is not granted or denied within two hours of receipt by the commissioner of the request for approval, it shall be deemed granted. Notwithstanding any provision of this section, a pharmacist shall not dispense any initial maintenance drug prescription for which there is a chemically equivalent generic substitution that is for less than fifteen days without the department’s granting of prior authorization, provided prior authorization shall not otherwise be required for atypical antipsychotic drugs if the individual is currently taking such drug at the time the pharmacist receives the prescription. The pharmacist may appeal a denial of reimbursement to the department based on the failure of such pharmacist to substitute a generic drug product in accordance with this section.

(d) A licensed medical practitioner shall disclose to the Department of Social Services or such consultant, upon request, the basis on which the brand name drug product and dosage form is medically necessary in comparison to a chemically equivalent generic drug product substitution. The Commissioner of Social Services shall establish a procedure by which such a practitioner may appeal a determination that a chemically equivalent generic drug product substitution is required for a Medicaid recipient.

(P.A. 83-52, S. 1, 2, 4; P.A. 84-217, S. 1, 2; P.A. 89-111, S. 1; P.A. 93-262, S. 1, 87; P.A. 95-264, S. 46; P.A. 96-169, S. 13; June Sp. Sess. P.A. 00-2, S. 38, 53; May 9 Sp. Sess. P.A. 02-7, S. 50; P.A. 03-2, S. 52; June 30 Sp. Sess. P.A. 03-3, S. 84; P.A. 04-76, S. 16; P.A. 05-280, S. 16; P.A. 11-44, S. 128; P.A. 13-234, S. 94.)

History: P.A. 84-217 removed language that limited payment of fee to the period from July 1, 1983, to June 30, 1984, and increased fee from $0.25 to $0.50; P.A. 89-111 added a new Subsec. (c) containing provisions for when there is to be no substitute for the specified brand name drug product; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134q transferred to Sec. 17b-274 in 1995; P.A. 95-264 made technical changes; P.A. 96-169 amended Subsec. (b) to require the Commissioner of Social Services to cooperate and provide information as requested by the Division of Criminal Justice; June Sp. Sess. P.A. 00-2 amended Subsec. (c) to apply provisions to state-administered general assistance, general assistance and ConnPACE recipients, to require specification of the basis of medical necessity and to add provision re approval to dispense, added new Subsec. (d) requiring the Commissioner of Social Services to establish a procedure for approval of dispensing brand name drug products and added new Subsec. (e) re disclosure of the basis of medical necessity, effective July 1, 2000; May 9 Sp. Sess. P.A. 02-7 deleted former Subsec. (a) re $0.50 per prescription dispensing fee, redesignated existing Subsecs. (b) to (e) as Subsecs. (a) to (d) and amended Subsec. (c) by changing “shall establish a procedure” to “shall implement a procedure” and adding requirement that pharmacist not dispense any initial maintenance drug prescription for less than 15 days for which there is a chemically equivalent generic substitution without obtaining prior authorization from the department, such prior authorization not required for atypical antipsychotic drugs currently used by individuals at the time pharmacist receives prescription, effective August 15, 2002; P.A. 03-2 amended Subsec. (c) to add provision that chemically equivalent generic drug product substitution be available “at a lower cost” as condition precedent to requiring prior authorization for dispensing brand name drug product, effective February 28, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (c) to delete “at a lower cost” and add provision re dispensing of brand name drug in cases where the brand name drug is less costly than the generic drug when factoring in manufacturers’ rebates, effective August 20, 2003; P.A. 04-76 amended Subsecs. (b) to (d), inclusive, by deleting references to “general assistance”; P.A. 05-280 amended Subsec. (c) by deleting provision specifying that prior authorization procedure shall not require approval other than initial prescriptions for brand name drug products and adding requirement that length of authorization for brand name drugs shall be in accordance with Sec. 17b-491a, effective July 1, 2005; P.A. 11-44 amended Subsecs. (b), (c) and (d) by deleting references to state-administered general assistance, effective July 1, 2011; P.A. 13-234 deleted references to ConnPACE, effective January 1, 2014.



Section 17b-274a - Maximum allowable costs for generic prescription drugs. Implementation of maximum allowable cost list.

The Commissioner of Social Services may establish maximum allowable costs to be paid under the Medicaid and Connecticut AIDS drug assistance programs for generic prescription drugs based on, but not limited to, actual acquisition costs. The department shall implement and maintain a procedure to review and update the maximum allowable cost list at least annually, and shall report annually to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies on its activities pursuant to this section.

(May 9 Sp. Sess. P.A. 02-1, S. 118; May 9 Sp. Sess. P.A. 02-7, S. 53; P.A. 04-76, S. 17; P.A. 11-44, S. 126; P.A. 13-234, S. 95.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002; May 9 Sp. Sess. P.A. 02-7 required department to implement and maintain a procedure to review and update the maximum allowable cost list at least annually and to report annually to the General Assembly, effective August 15, 2002; P.A. 04-76 deleted reference to “general assistance”; P.A. 11-44 deleted reference to state-administered general assistance, effective July 1, 2011; P.A. 13-234 deleted reference to ConnPACE, effective January 1, 2014.



Section 17b-274b - Pharmaceutical purchasing initiative. Annual report.

Section 17b-274b is repealed, effective July 1, 2005.

(May 9 Sp. Sess. P.A. 02-1, S. 123; May 9 Sp. Sess. P.A. 02-7, S. 56; P.A. 04-76, S. 18; P.A. 05-280, S. 104.)



Section 17b-274c - Voluntary mail order option for maintenance prescription drugs and drugs covered under the Medicare Part D program.

(a) The Commissioner of Social Services may establish a voluntary mail order option for any maintenance prescription drug covered under the Medicaid or Connecticut AIDS drug assistance programs.

(b) Notwithstanding any provision of the general statutes or regulations adopted pursuant thereto, the Commissioner of Social Services may provide a voluntary mail order option, regardless of a mail order pharmacy’s location, for any prescription drug covered under the Medicare Part D program established pursuant to Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.

(May 9 Sp. Sess. P.A. 02-1, S. 120; P.A. 04-76, S. 19; Nov. 2 Sp. Sess. P.A. 05-2, S. 5; P.A. 11-44, S. 127; P.A. 13-234, S. 96.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002; P.A. 04-76 deleted reference to “general assistance”; Nov. 2 Sp. Sess. P.A. 05-2 designated existing provisions as Subsec. (a) and added Subsec. (b) authorizing commissioner to provide a voluntary mail order option for any prescription drug covered under the Medicare Part D program, effective December 1, 2005; P.A. 11-44 amended Subsec. (a) by deleting reference to state-administered general assistance, effective July 1, 2011; P.A. 13-234 amended Subsec. (a) to delete reference to ConnPACE, effective January 1, 2014.



Section 17b-274d - Pharmaceutical and Therapeutics Committee. Membership. Duties. Preferred drug lists. Supplemental rebates. Administrative hearings.

(a) Pursuant to 42 USC 1396r-8, there is established a Pharmaceutical and Therapeutics Committee within the Department of Social Services.

(b) The Pharmaceutical and Therapeutics Committee shall be comprised as specified in 42 USC 1396r-8 and shall consist of sixteen members appointed by the Governor. Seven members shall be physicians licensed pursuant to chapter 370, including one general practitioner, one pediatrician, one geriatrician, one psychiatrist, one child psychiatrist, one specialist in family planning, and one oncologist, four members shall be pharmacists licensed pursuant to chapter 400j, two members shall be visiting nurses, one specializing in adult care and one specializing in psychiatric care, one member shall be a clinician designated by the Commissioner of Mental Health and Addiction Services, one member shall be a representative of pharmaceutical manufacturers and one member shall be a consumer representative. The committee may, on an ad hoc basis, seek the participation of other state agencies or other interested parties in its deliberations. The members shall serve for terms of two years from the date of their appointment. Members may be appointed to more than one term. The Commissioner of Social Services, or the commissioner’s designee, shall convene the committee following the Governor’s designation of appointments. The administrative staff of the Department of Social Services shall serve as staff for said committee and assist with all ministerial duties. The Governor shall ensure that the committee membership includes Medicaid participating physicians and pharmacists, with experience serving recipients of medical assistance.

(c) Committee members shall select a chairperson and vice-chairperson from the committee membership on an annual basis.

(d) The committee shall meet at least biannually, and may meet at other times at the discretion of the chairperson and committee membership. The committee shall ensure that each meeting includes an opportunity for public comment. The committee shall comply with all regulations adopted by the department, including notice of any meeting of the committee, pursuant to the requirements of chapter 54.

(e) The Department of Social Services, in consultation with the Pharmaceutical and Therapeutics Committee, may adopt a preferred drug list for use in the Medicaid program. To the extent feasible, the department shall review all drugs included on the preferred drug list at least every twelve months, and may recommend additions to, and deletions from, the preferred drug list, to ensure that the preferred drug list provides for medically appropriate drug therapies for Medicaid patients. The Department of Social Services, in consultation with the Pharmaceutical and Therapeutics Committee, shall expand such drug list to include other classes of drugs, except as provided in subsection (f) of this section, in order to achieve savings reflected in the amounts appropriated to the department, for the various components of the program, in the state budget act.

(f) Nonpreferred drugs in the classes of drugs included on the preferred drug lists shall be subject to prior authorization. Prior authorization is not required for any mental-health-related drug that has been filled or refilled, in any dosage, at least one time in the one-year period prior to the date the individual presents a prescription for the drug at a pharmacy. If prior authorization is granted for a drug not included on a preferred drug list, the authorization shall be valid for one year from the date the prescription is first filled. Antiretroviral classes of drugs shall not be included on the preferred drug lists.

(g) The Department of Social Services shall publish and disseminate the preferred drug lists to all Medicaid providers in the state.

(h) The department may negotiate supplemental rebate agreements with manufacturers that are in addition to those required under Title XIX of the Social Security Act. The committee shall ensure that the pharmaceutical manufacturers agreeing to provide a supplemental rebate pursuant to 42 USC 1396r-8(c) have an opportunity to present evidence supporting inclusion of a product on the preferred drug lists unless a court of competent jurisdiction, in a final decision, determines that the Secretary of Health and Human Services does not have authority to allow such supplemental rebates, provided the inability to utilize supplemental rebates pursuant to this subsection shall not impair the committee’s authority to maintain preferred drug lists. Upon timely notice, the department shall ensure that any drug that has been approved, or had any of its particular uses approved, by the United States Food and Drug Administration under a priority review classification, will be reviewed by the Pharmaceutical and Therapeutics Committee at the next regularly scheduled meeting. To the extent feasible, upon notice by a pharmaceutical manufacturer, the department shall also schedule a product review for any new product at the next regularly scheduled meeting of the Pharmaceutical and Therapeutics Committee.

(i) Factors considered by the department and the Pharmaceutical and Therapeutics Committee in developing the preferred drug lists shall include, but not be limited to, clinical efficacy, safety and cost effectiveness of a product.

(j) The Pharmaceutical and Therapeutics Committee may also make recommendations to the department regarding the prior authorization of any prescribed drug.

(k) A recipient who is denied a nonpreferred drug may request an administrative hearing in accordance with section 17b-60.

(l) The Commissioner of Social Services may contract with a pharmacy benefits organization or a single entity qualified to negotiate with pharmaceutical manufacturers for supplemental rebates, available pursuant to 42 USC 1396r-8(c), for the purchase of drugs listed on the preferred drug lists established pursuant to subsection (e) of this section.

(May 9 Sp. Sess. P.A. 02-1, S. 121; May 9 Sp. Sess. P.A. 02-7, S. 52; P.A. 03-2, S. 19; 03-278, S. 63; June 30 Sp. Sess. P.A. 03-3, S. 83; P.A. 04-258, S. 8, 43; May Sp. Sess. P.A. 04-2, S. 41; P.A. 05-280, S. 18; 05-288, S. 71; Sept. Sp. Sess. P.A. 09-5, S. 38; P.A. 10-72, S. 1; 10-179, S. 67; P.A. 11-25, S. 10; 11-44, S. 125; P.A. 12-197, S. 45; P.A. 13-234, S. 97.)

History: May 9 Sp. Sess. P.A. 02-1 effective July 1, 2002; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (h) by adding provision re implementation of supplemental rebate program subject to determination by a court of competent jurisdiction re federal authority to allow such rebates, effective August 15, 2002; P.A. 03-2 amended Subsec. (a) to require committee to convene on or before March 31, 2003, amended Subsec. (e) to require Department of Social Services to adopt preferred drug list on or before July 1, 2003, to replace provision re department’s adoption of preferred drug list upon recommendation of committee with provision re adoption of preferred drug list in consultation with committee, and to substitute “department” for “committee” re review of drugs included in the preferred drug list, and amended Subsec. (i) to add “the department and” re development of the preferred drug list, effective February 28, 2003; P.A. 03-278 made technical changes in Subsec. (h), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) to increase size of committee from 11 to 14 members, to further specify the professional qualifications required of the committee membership, and to add provisions re committee may seek participation of other state agencies and interested parties, and re committee to convene after Governor’s designation of appointments, amended Subsec. (e) to add references to the Medicaid and ConnPACE programs re use of preferred drug list, to provide that for fiscal year ending June 30, 2004, preferred drug list is limited to proton pump inhibitors and two other classes of drugs to be determined by commissioner and to add provision re notice to legislative committees, amended Subsec. (j) to add “in accordance with the plan developed and implemented pursuant to section 17b-491a” and added new Subsec. (l) re application of section to state-administered general assistance program, effective August 20, 2003; P.A. 04-258 amended Subsec. (a) by deleting provision re date by which committee was to convene, amended Subsecs. (e) through (i), inclusive, by replacing “preferred drug list” with “preferred drug lists” and making conforming changes, amended Subsec. (e) by providing that use of preferred drug list would be expanded to HUSKY Plan, Part A and Part B upon the Department of Social Services entering into a contract for the provision of prescription drug coverage pursuant to Sec. 17b-266a, adding provision re use of preferred drug lists for the fiscal year ending June 30, 2004, only in the Medicaid and ConnPACE programs, deleting provision re notification by commissioner by January 1, 2004, of classes of drugs on preferred drug list and adding provision re expansion of drug lists by June 30, 2005, to include other classes of drugs, amended Subsec. (f) by adding “medications used to treat diabetes, asthma or cancer” to the types of drugs not subject to prior authorization requirements, moved provision in former Subsec. (l) re application of section to state-administered general assistance program to Subsec. (e), and added new Subsec. (l) re commissioner’s authority to negotiate with pharmaceutical manufacturers for supplemental rebates for drugs on preferred drug lists, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (f) by deleting “medications used to treat diabetes, asthma or cancer” re the types of drugs not subject to prior authorization requirements, effective July 1, 2004; P.A. 05-280 amended Subsecs. (a), (b), (e) and (h) to (j), inclusive, to delete “Medicaid” from the name of the Pharmaceutical and Therapeutics Committee, amended Subsec. (b) to substitute “recipients of medical assistance” for “all segments of the Medicaid population”, amended Subsec. (e) by substituting “may” for “shall” re adoption of preferred drug lists, amended Subsec. (f) by providing that nonpreferred drugs in the classes of drugs included on the preferred drug lists shall be subject to prior authorization, specifying that the length of prior authorization shall be for one year from the date the prescription is first filled and exempting mental-health-related and antiretroviral classes of drugs from inclusion on the preferred drug lists, amended Subsec. (h) by providing that department may negotiate supplemental rebate agreements with manufacturers that supplement those required by Title XIX of the Social Security Act, amended Subsec. (j) by removing provision that limited committee’s recommendation to drugs covered by Medicaid in accordance with the plan developed pursuant to Sec. 17b-491a, and replaced former Subsec. (k) re Medicaid recipients appeal of preferred drug list determinations utilizing Medicaid fair hearing process with new Subsec. (k) providing that a recipient denied a nonpreferred drug may request an administrative hearing in accordance with Sec. 17b-60, effective July 1, 2005; P.A. 05-288 made a technical change in Subsec. (f), effective July 13, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (f) to add provision re exemption of mental-health-related drugs from prior authorization and delete provision re mental-health-related drugs not included on preferred drug lists, effective October 5, 2009; P.A. 10-72 amended Subsec. (d) by adding provision re opportunity for public comment at each meeting, effective July 1, 2010; P.A. 10-179 amended Subsec. (e) by deleting provision requiring department to expand preferred drug list for use in HUSKY Plan in consultation with committee, effective July 1, 2010; P.A. 11-25 made a technical change in Subsec. (e); P.A. 11-44 amended Subsec. (e) by deleting references to state-administered general assistance, effective July 1, 2011; P.A. 12-197 amended Subsec. (b) by increasing total membership from 14 to 16, increasing physician members from 5 to 7 and requiring 1 physician to be a child psychiatrist and 1 physician to be an oncologist and amended Subsec. (d) by replacing provision requiring committee to meet at least quarterly with provision requiring committee to meet at least biannually; P.A. 13-234 amended Subsec. (e) to make technical changes and delete references to ConnPACE, effective January 1, 2014.



Section 17b-274e - Prescription drugs. Utilization of cost-efficient dosages.

A pharmacist, when filling a prescription under the Medicaid or Connecticut AIDS drug assistance programs, shall fill such prescription utilizing the most cost-efficient dosage, consistent with the prescription of a prescribing practitioner as defined in section 20-571, unless such pharmacist receives permission to do otherwise pursuant to the prior authorization requirements set forth in sections 17b-274 and 17b-491a.

(June 30 Sp. Sess. P.A. 03-3, S. 82; P.A. 11-44, S. 129; P.A. 13-234, S. 98.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 11-44 deleted reference to state-administered general assistance and made a technical change, effective July 1, 2011; P.A. 13-234 deleted reference to ConnPACE, effective January 1, 2014.



Section 17b-274f - Step therapy program for Medicaid prescription drugs.

(a) The Commissioner of Social Services may establish a step therapy program for prescription drugs in the Medicaid program. The commissioner may condition payment for such drugs on a requirement that the drug prescribed be from the preferred drug list established pursuant to section 17b-274d prior to any other drug being prescribed, provided any step therapy program shall: (1) Require that the patient try and fail on only one prescribed drug on the preferred drug list before another drug can be prescribed and eligible for payment; (2) not apply to any mental health–related drugs; and (3) require that the prescribing practitioner, when medications for the treatment of any medical condition are restricted due to the step therapy program, has access to a clear and convenient process to expeditiously request an override of such restriction from the Department of Social Services. The department shall expeditiously grant an override of such restriction whenever the prescribing practitioner demonstrates that: (A) The preferred treatment required under step therapy has been ineffective in the treatment of the patient’s medical condition in the past; (B) the drug regimen required under the step therapy program is expected to be ineffective based on the known relevant physical or mental characteristics of the patient and the known characteristics of the drug regimen; (C) the preferred treatment required under the step therapy program will cause or will likely cause an adverse reaction or other physical harm to the patient; or (D) it is in the best interest of the patient to provide the recommended drug regimen based on medical necessity.

(b) The duration of any step therapy program requirement shall not be longer than a period of thirty days, after which time the prescribing practitioner may deem such treatment as clinically ineffective for the patient. When the prescribing practitioner deems the treatment to be clinically ineffective, the drug prescribed and recommended by the practitioner shall be dispensed and covered under the Medicaid program.

(P.A. 13-234, S. 126.)

History: P.A. 13-234 effective July 1, 2013.



Section 17b-275 - (Formerly Sec. 17-134r). Physician and pharmacy lock-in procedure.

The Commissioner of Social Services shall implement, not later than October 1, 1984, a physician and pharmacy lock-in procedure to restrict the use of the health care delivery system by medical assistance recipients who are determined by the commissioner to have utilized medical services or items at a frequency or amount that is not medically necessary. The commissioner shall establish criteria and a case review system in order to make such determination. The commissioner shall require such recipients for a reasonable period of time to obtain medical services or items only from designated providers provided (1) the department gives the recipient notice and an opportunity for a hearing, in accordance with procedures established by the department, before such restrictions are imposed and (2) the department assures that the recipient has reasonable access, taking into account geographic location and reasonable travel time, to medical services of adequate quality.

(P.A. 84-352, S. 1, 4; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134r transferred to Sec. 17b-275 in 1995.



Section 17b-276 - (Formerly Sec. 17-134s). Competitive bidding process for nonemergency transportation services. Disclosure of payment source. Fee schedules.

(a) The Commissioner of Social Services shall identify geographic areas of the state where competitive bidding for nonemergency transportation services provided to medical assistance recipients to access covered medical services would result in cost savings to the state. For the identified areas, the Commissioner of Social Services, in consultation with the Commissioner of Transportation, the Commissioner of Public Health and the Secretary of the Office of Policy and Management, shall purchase such nonemergency transportation services through a competitive bidding process. Any transportation providers awarded a contract or subcontract for the direct provision of such services shall meet state licensure or certification requirements and the nonemergency transportation requirements established by the Department of Social Services, and shall provide the most cost effective transportation service, provided any contractor awarded a contract solely for coordinating such transportation services shall not be required to meet such licensure or certification requirements and provided the first such contracts for the purchase of such services shall not exceed one year. Prior to awarding a contract pursuant to this section, the Commissioner of Social Services shall consider the effect of the contract on the emergency ambulance primary service areas and volunteer ambulance services affected by the contract. The commissioner may limit the geographic areas to be served by a contractor and may limit the amount of services to be performed by a contractor. The commissioner may operate one or more pilot programs prior to state-wide operation of a competitive bidding program for nonemergency transportation services. By enrolling in the Medicaid program or participating in the competitively bid contract for nonemergency transportation services, providers of nonemergency transportation services agree to offer to recipients of medical assistance all types or levels of transportation services for which they are licensed or certified. Effective October 1, 1991, payment for such services shall be made only for services provided to an eligible recipient who is actually transported. A contract entered into pursuant to this section may include services provided by another state agency. Notwithstanding any provision of the general statutes, a contract entered into pursuant to this section shall establish the rates to be paid for the transportation services provided under the contract. A contract entered into pursuant to this section may include services provided by another state agency and shall supersede any conflicting provisions of the regulations of Connecticut state agencies pertaining to medical transportation services. Any contractor awarded a contract for coordinating nonemergency transportation services for medical assistance recipients, who also coordinates transportation services for nonmedical assistance recipients, shall disclose to any transportation provider, with whom it subcontracts to provide nonemergency transportation services under this section, the source of payment at the time the service is requested.

(b) Notwithstanding any other provision of the general statutes, for purposes of administering medical assistance programs, including, but not limited to, programs administered pursuant to Title XIX or Title XXI of the Social Security Act, the Department of Social Services shall be the sole state agency that sets emergency and nonemergency medical transportation fees or fee schedules for any transportation services that are reimbursed by the department for said medical assistance programs. Effective July 1, 2011, the Commissioner of Social Services shall reduce, by not more than ten per cent, the rates in effect on December 31, 2010, for emergency ambulance transportation fees that are directly reimbursed by the Department of Social Services, provided the commissioner may increase such rates at such time when the commissioner determines there are sufficient funds and a reasonable need for such rate increase.

(P.A. 85-505, S. 12, 21; P.A. 86-403, S. 37, 132; June Sp. Sess. P.A. 91-8, S. 8, 63; P.A. 93-262, S. 1, 87; P.A. 96-268, S. 15, 34; May 9 Sp. Sess. P.A. 02-7, S. 61; P.A. 03-278, S. 64; P.A. 09-210, S. 8; P.A. 11-44, S. 130; 11-61, S. 125.)

History: P.A. 86-403 made technical changes; June Sp. Sess. P.A. 91-8 required that medical transportation service providers offer medical assistance recipients all types and levels of service which are provided, and that payment of services shall only be rendered to providers who transport eligible recipients; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134s transferred to Sec. 17b-276 in 1995; P.A. 96-268 replaced “medical transportation services” with “nonemergency transportation services”, required consultation with Commissioners of Transportation and Public Health and the Secretary of the Office of Policy and Management, required transportation providers to meet licensure or certification requirements, required commissioner to consider the effect of a contract on the emergency ambulance primary service areas, required transportation providers to agree to offer Medicaid recipients all types of services provided, allowed contracts to include services provided by other state agencies and required contracts to establish rates to be paid for services, effective July 1, 1996; May 9 Sp. Sess. P.A. 02-7 designated existing provisions as Subsec. (a) and amended same by adding provisions re contract may include services provided by another state agency and supersedes any conflicting provisions of medical transportation services regulations, and added Subsec. (b) re exclusive authority of Department of Social Services in setting emergency and nonemergency medical transportation fees for medical assistance programs, effective August 15, 2002; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003; P.A. 09-210 amended Subsec. (a) by adding provision requiring contractors that coordinate nonemergency transportation services for medical assistance recipients and for persons not receiving medical assistance to disclose the source of payment to transportation provider, effective July 1, 2009; P.A. 11-44 amended Subsec. (b) by deleting reference to state-administered general assistance program, effective July 1, 2011; P.A. 11-61 amended Subsec. (b) by adding provision re reduction of rates in effect on December 31, 2010, for emergency ambulance transportation, effective July 1, 2011.



Section 17b-276a - Amendment to Medicaid state plan to reduce expenditures for Medicaid nonemergency medical transportation. Limitations.

Notwithstanding any provision of the general statutes, on or before June 30, 2003, the Commissioner of Social Services, in consultation with the Secretary of the Office of Policy and Management, may submit an amendment to the Medicaid state plan or implement changes necessary to reduce expenditures for Medicaid nonemergency medical transportation, provided in implementing such efficiencies or reduction of services no category of eligible need shall be eliminated other than the reimbursement for personal vehicle use.

(May 9 Sp. Sess. P.A. 02-7, S. 60.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002.



Section 17b-276b - Nonemergency medical transportation services. Prior authorization.

All brokers of nonemergency medical transportation services that are provided under contract with the Department of Social Services shall provide a decision on a request for prior authorization for hospital discharge nonemergency ambulance trips not later than three business days after the date a hospital or ambulance company submits the request for prior authorization to the broker. If the broker fails to communicate a decision on the request for prior authorization in accordance with this section, the request shall be deemed approved.

(P.A. 09-210, S. 9.)

History: P.A. 09-210 effective July 1, 2009.



Section 17b-276c - Payment for medically necessary mode of transportation service.

The Commissioner of Social Services shall only authorize payment for the mode of transportation service that is medically necessary for a recipient of assistance under a medical assistance program administered by the Department of Social Services.

(Dec. Sp. Sess. P.A. 12-1, S. 25; P.A. 13-234, S. 111.)

History: Dec. Sp. Sess. P.A. 12-1 effective December 21, 2012; P.A. 13-234 deleted Subsec. (a) designator and provisions re nonemergency transportation of Medicaid recipients in stretcher vans and deleted former Subsec. (b) re regulations to establish oversight of stretcher vans, effective July 1, 2013.



Section 17b-277 - (Formerly Sec. 17-134u). Medicaid for pregnant women. Presumptive Medicaid eligibility for pregnant women and newborn children. State plan amendment or waiver under federal law.

(a) The Commissioner of Social Services shall provide, in accordance with federal law and regulations, medical assistance under the Medicaid program to needy pregnant women whose families have an income not exceeding two hundred fifty per cent of the federal poverty level.

(b) The commissioner shall implement presumptive eligibility for appropriate pregnant women applicants for the Medicaid program in accordance with Section 1920 of the Social Security Act. The commissioner shall designate qualified entities to receive and determine presumptive eligibility under this section consistent with the provisions of federal law and regulations.

(c) On or before September 30, 2007, the Commissioner of Social Services shall submit a state plan amendment or, if required by the federal government, seek a waiver under federal law to provide health insurance coverage to pregnant women, who do not otherwise have creditable coverage, as defined in 42 USC 300gg(c), and who have income above one hundred eighty-five per cent of the federal poverty level but not in excess of two hundred fifty per cent of the federal poverty level. Following approval of such state plan amendment or approval of such waiver application, the commissioner, on or before January 1, 2008, shall implement the provisions of subsections (a) and (b) of this section.

(d) Presumptive eligibility for medical assistance shall be implemented for any uninsured newborn child born in a hospital in this state or a border state hospital, provided (1) the parent or caretaker relative of such child resides in this state, and (2) the parent or caretaker relative of such child authorizes enrollment in the program.

(P.A. 88-217, S. 1, 2; P.A. 90-134, S. 4, 28; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 72, 165; P.A. 05-280, S. 8; P.A. 07-185, S. 4; June Sp. Sess. P.A. 07-2, S. 9; P.A. 08-68, S. 1; P.A. 09-8, S. 7; P.A. 10-179, S. 73.)

History: P.A. 90-134 added Subsec. (b) re presumptive eligibility; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134u transferred to Sec. 17b-277 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 05-280 amended Subsec. (b) by replacing provisions re presumptive eligibility for pregnant women with respect to Medicaid program with provisions re expedited eligibility and requiring that emergency applications be processed no later than 24 hours after receipt of all required information and that nonemergency applications be processed no later than five calendar days after the date of receipt of all required information, and added new Subsec. (c) requiring commissioner to submit biannual reports to Medicaid managed care council, effective July 1, 2005; P.A. 07-185 amended Subsec. (a) by deleting “children up to one year of age” and replacing up to 185% with not exceeding 250% re federal poverty level, added new Subsec. (c) re presumptive Medicaid eligibility for an uninsured newborn born at an in-state hospital or border state hospital, and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2007; June Sp. Sess. P.A. 07-2 added new Subsec. (c) re state plan amendment or waiver from federal law to extend health insurance coverage to pregnant women with income that exceeds 185% of federal poverty level but is not in excess of 250% of federal poverty level, and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), effective July 1, 2007; P.A. 08-68 amended Subsec. (b) to replace expedited eligibility process for pregnant women with presumptive eligibility process under Section 1920 of Social Security Act, effective January 1, 2008; P.A. 09-8 made a technical change in Subsec. (c); P.A. 10-179 deleted former Subsec. (e) re biannual reports, effective July 1, 2010.



Section 17b-277a - Program to inform applicants to the Healthy Start program of services provided by the Nurturing Families Network.

The Commissioners of Public Health, Social Services and Mental Health and Addiction Services shall jointly establish a program to inform applicants to the Healthy Start program about the availability of, and eligibility for, services provided by the Nurturing Families Network established pursuant to section 17b-751b.

(P.A. 06-164, S. 2.)

History: P.A. 06-164 effective July 1, 2006.



Section 17b-277b - Healthy Start program. Plan. Review.

(a) For purposes of this section, (1) “Healthy Start” means a service delivery program for pregnant women with incomes up to two hundred fifty per cent of the federal poverty level which promotes and supports positive maternal and neonatal health outcomes; and (2) “core Healthy Start services” are (A) a comprehensive medical and psycho-social risk assessment, (B) the development of a care plan, and (C) the delivery of care coordination, including, but not limited to, health education and case management services.

(b) The Commissioner of Social Services, acting in consultation with the Commissioner of Public Health, shall develop a plan to maximize federal Medicaid reimbursements for Healthy Start in Connecticut to the extent permissible under federal law and expand services within available state appropriations.

(c) On or before October 1, 2013, and October 1, 2014, the Commissioners of Social Services and Public Health, within available appropriations, shall review the effectiveness of the state-funded Healthy Start program. Such evaluation shall determine (1) whether the program should continue to be administered through the Department of Social Services, and (2) whether and how the program should be expanded to other underserved communities in the state. The commissioners shall report the results of such studies to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health, and appropriations and the budgets of state agencies.

(P.A. 13-234, S. 122; 13-247, S. 92.)

History: P.A. 13-234 effective July 1, 2013; P.A. 13-247 amended Subsec. (a) to delete Subdiv. (3) re definition of “venues” and amended Subsec. (b) to delete provisions re plan for nonlicensed staff payment system and funding allocation formula, effective July 1, 2013.



Section 17b-278 - (Formerly Sec. 17-134z). Home leave absences for certain medical assistance recipients.

The Commissioner of Social Services shall amend the state’s Medicaid plan to increase to thirty-six days per year the number of home leave absences allowed for a resident of an intermediate care facility for individuals with intellectual disabilities who is receiving medical assistance.

(P.A. 91-21; P.A. 93-262, S. 1, 87; P.A. 13-139, S. 7.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134z transferred to Sec. 17b-278 in 1995; P.A. 13-139 substituted “individuals with intellectual disabilities” for “the mentally retarded”.



Section 17b-278a - Coverage for treatment for smoking cessation.

The Commissioner of Social Services shall amend the Medicaid state plan to provide coverage for treatment for smoking cessation. Notwithstanding the provisions of section 17b-280a, such treatment may include coverage for prescription drugs, including over-the-counter drugs and counseling.

(P.A. 99-250, S. 1; P.A. 02-4, S. 19; P.A. 08-184, S. 61; P.A. 11-44, S. 106.)

History: P.A. 02-4 mandated provision of coverage for treatment ordered by licensed healthcare professional in accordance with plan approved by General Assembly committees, deleting provisions re treatment ordered by licensed physician to extent permitted by federal law and re coverage limited to maximum of $400 per person per year, effective July 1, 2002; P.A. 08-184 added provision re all prescriptive options for smoking cessation being available to patients whose initial treatment is not successful, effective July 1, 2008; P.A. 11-44 deleted provisions re treatment ordered by a health care professional and commissioner’s plan to provide smoking cessation services, and added provision re coverage for treatment including prescription drugs, over-the-counter drugs and counseling, effective January 1, 2012.



Section 17b-278b - Medical assistance for breast and cervical cancer.

(a) The Commissioner of Social Services shall provide coverage under the Medicaid program in accordance with Public Law 106-354 to women diagnosed with breast or cervical cancer. The commissioner shall seek any federal waivers or amend the state Medicaid plan as necessary in order to secure federal reimbursement for the costs of providing coverage under the Medicaid program to such women. Such coverage shall not be dependent on the available income or assets of an applicant.

(b) To qualify for medical assistance under this section, a woman shall: (1) Have been screened for breast or cervical cancer under the Centers for Disease Control and Prevention’s National Breast and Cervical Cancer Early Detection Program and found to be in need of treatment for breast or cervical cancer, including a precancerous condition of the breast or cervix; (2) not otherwise have creditable coverage, as defined in 42 USC 300gg(c); (3) not have attained the age of sixty-five years; (4) not be eligible under any mandatory Medicaid eligibility group; and (5) be a resident of this state and a United States citizen or a qualified alien, as defined in Section 431 of Public Law 104-193.

(c) The commissioner shall deem an applicant who has been determined eligible for medical assistance under this section as having been eligible for up to three months prior to the month in which an application was filed if the requirements in subsection (b) of this section were met during such three-month period. An individual determined eligible for medical assistance under this section shall remain eligible until the individual’s course of treatment is completed or until eligibility criteria set forth in subsection (b) of this section are no longer met. The commissioner shall establish procedures for the granting of presumptive eligibility in order to ensure prompt access to services for applicants.

(d) The Commissioner of Social Services shall implement policies and procedures necessary to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form in accordance with chapter 54, provided notice of intention to adopt the regulations is published in the Connecticut Law Journal within twenty days of implementation of such policies and procedures. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 00-216, S. 5, 28; June Sp. Sess. P.A. 01-2, S. 7, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)

History: P.A. 00-216 effective July 1, 2000; June Sp. Sess. P.A. 01-2 designated existing provisions as Subsec. (a), replaced provisions therein authorizing commissioner to seek federal reimbursement for costs of providing treatment and other medical services under Sec. 19a-266 to women diagnosed with breast or cervical cancer with provisions directing commissioner to provide coverage under the Medicaid program to such women, and added new Subsecs. (b) to (d) re medical assistance under section, effective July 2, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section.



Section 17b-278c - Amendment to state Medicaid plan to provide mammogram examinations to certain women.

The Commissioner of Social Services, to the extent permitted by federal law, shall amend the Medicaid state plan to provide coverage for mammographic examinations for any woman eligible for Medicaid that is at least equal to the following minimum requirements: (1) A baseline mammogram for any such woman who is thirty-five to thirty-nine years of age, inclusive; and (2) a mammogram every year for any such woman who is forty years of age or older.

(P.A. 01-171, S. 24, 25.)



Section 17b-278d - Amendment to state Medicaid plan and state children’s health insurance plan to provide neuropsychological testing for children diagnosed with cancer.

The Commissioner of Social Services, to the extent permitted by federal law, shall take such action as may be necessary to amend the Medicaid state plan and the state children’s health insurance plan to provide coverage without prior authorization for each child diagnosed with cancer on or after January 1, 2000, who is covered under the HUSKY Plan, Part A or Part B, for neuropsychological testing ordered by a licensed physician, to assess the extent of any cognitive or developmental delays in such child due to chemotherapy or radiation treatment.

(P.A. 06-131, S. 1.)

History: P.A. 06-131 effective June 6, 2006.



Section 17b-278e - Amendment to state Medicaid plan to exclude payment for hospital-acquired conditions.

The Commissioner of Social Services shall amend the Medicaid state plan to indicate that approved inpatient hospital rates are not applicable to hospital-acquired conditions that are identified as nonpayable by Medicare pursuant to Section 5001(c) of the Deficit Reduction Act of 2005 so that hospitals are not paid for such hospital-acquired conditions.

(P.A. 09-2, S. 8.)

History: P.A. 09-2 effective April 1, 2009.



Section 17b-278f - Amendment to state Medicaid plan to provide treatment for tuberculosis.

The Commissioner of Social Services shall amend the Medicaid state plan to provide coverage for the treatment of tuberculosis for any eligible person to the extent permitted under federal law.

(P.A. 10-3, S. 25.)

History: P.A. 10-3 effective April 14, 2010.



Section 17b-278g - Medical assistance for eyeglasses and contact lenses. Regulations.

(a) To the extent permitted by federal law, no payment shall be provided by the Department of Social Services under the Medicaid program for more than one pair of eyeglasses every two years, except payment may be provided under the Medicaid program for an additional pair of eyeglasses during the two-year period when a Medicaid recipient’s health care provider determines that such eyeglasses are necessary because of a change in the recipient’s medical condition. Said department shall administer the payment for eyeglasses and contact lenses as cost effectively as possible.

(b) The Commissioner of Social Services, pursuant to section 17b-10, may implement policies and procedures to administer the provisions of subsection (a) of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation of such policies and procedures. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 10-3, S. 28; 10-179, S. 49; June Sp. Sess. P.A. 10-2, S. 6; P.A. 11-44, S. 94; 11-48, S. 1.)

History: P.A. 10-3 effective May 1, 2010; P.A. 10-179 replaced provision re medical assistance program with provision re Medicaid program and substituted provision requiring department to use its best efforts to reduce costs with provision requiring department to administer payment for eyeglasses and contact lenses as cost effectively as possible, effective May 7, 2010; June Sp. Sess. P.A. 10-2 designated existing provisions as Subsec. (a) and added Subsec. (b) re implementing policies and procedures while adopting regulations, effective June 22, 2010; P.A. 11-44 replaced provision requiring payment for 1 pair of eyeglasses per year to payment for 1 pair every 2 years, effective July 1, 2011; P.A. 11-48 amended Subsec. (a) by adding exception to allow payment for an additional pair of eyeglasses during the 2-year period, effective July 1, 2011.



Section 17b-278h - Medical assistance for chiropractic services. Regulations.

Notwithstanding any provisions of the general statutes, chiropractic services may be covered for recipients of Medicaid, provided the Department of Social Services shall expend no more than two hundred fifty thousand dollars annually for this coverage. Such services may be coordinated with other initiatives under the Medicaid program. The Commissioner of Social Services shall implement policies and procedures to carry out the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal not later than twenty days after implementation. Such policies and procedures shall be valid until the time the final regulations are adopted.

(June 12 Sp. Sess. P.A. 12-1, S. 17.)



Section 17b-278i - Medical assistance for customized wheelchairs. Repairs. Refurbished equipment, parts and components. Regulations.

(a) Customized wheelchairs shall be covered under the Medicaid program only when a standard wheelchair does not meet an individual’s needs as determined by the Department of Social Services. Wheelchair repairs and parts replacements may be subject to review and approval by the department. Refurbished wheelchairs, parts and components shall be utilized whenever practicable. The Department of Social Services may designate categories of durable medical equipment in addition to customized wheelchairs for which reused equipment, parts and components shall be utilized whenever practicable.

(b) The commissioner, pursuant to section 17b-10, may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulations, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(Dec. Sp. Sess. P.A. 12-1, S. 8; P.A. 13-234, S. 85.)

History: Dec. Sp. Sess. P.A. 12-1 effective December 21, 2012; P.A. 13-234 amended Subsec. (a) to delete provision prohibiting assessment of the need for a customized wheelchair unless requested by department, to add provision allowing department to designate categories of durable medical equipment for which reused equipment, parts and components shall be utilized, and to make a technical change, effective June 19, 2013.



Section 17b-279 - (Formerly Sec. 17-134aa). Medicaid prescription drug utilization review. Erectile dysfunction drugs. Prior authorization requirement and coverage limitation. Report.

The Commissioner of Social Services shall verify the propriety and reasonableness of payments to providers for drugs provided to Medicaid recipients through field audit examinations and other reasonable means to the extent possible within available appropriations. To the extent permitted by federal law, the commissioner shall require prior authorization for coverage of drugs for the treatment of erectile dysfunction. To the extent permitted by federal law, the commissioner may limit or exclude coverage for drugs for the treatment of erectile dysfunction for persons who have been convicted of a sexual offense who are required to register with the Commissioner of Emergency Services and Public Protection pursuant to chapter 969. The commissioner shall document financial and utilization statistics as to drugs provided to Medicaid recipients by therapeutic category and shall outline problems encountered in the administration of prescription drug utilization in the Medicaid program, suggested solutions and any recommendations for improvement.

(P.A. 89-296, S. 1, 9; P.A. 91-190, S. 1, 9; P.A. 93-262, S. 1, 87; May 9 Sp. Sess. P.A. 02-7, S. 88; P.A. 03-268, S. 8; P.A. 05-280, S. 15; P.A. 11-51, S. 134.)

History: P.A. 91-190 amended Subsec. (a) to eliminate advisory panel to review prescription drug utilization in the Medicaid program and repealed Subsec. (b) requiring commissioner to study feasibility of implementing a limited formulary of high volume drugs for medical assistance recipients and a rebate to the state from a pharmaceutical manufacturer or direct distributor of a percentage of total sales to the state, and to report results to general assembly committees by February 15, 1990; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134aa transferred to Sec. 17b-279 in 1995; May 9 Sp. Sess. P.A. 02-7 deleted “, including the generic incentive dispensing fee”, effective September 1, 2002; P.A. 03-268 deleted requirement that commissioner submit annual report to human services and appropriations committees; P.A. 05-280 required commissioner to implement prior authorization for coverage of drugs for the treatment of erectile dysfunction under the Medicaid program and permitted commissioner to limit or exclude coverage for such drugs for persons who have been convicted of a sexual offense who are required to register with the Commissioner of Public Safety pursuant to chapter 969, effective July 1, 2005; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 17b-280 - (Formerly Sec. 17-134bb). Reimbursement rate for legend drugs. Dispensing fee. Reimbursement for over-the-counter drugs and products. Enhanced dispensing fee.

(a) The state shall reimburse for all legend drugs provided under medical assistance programs administered by the Department of Social Services at the lower of (1) the rate established by the Centers for Medicare and Medicaid Services as the federal acquisition cost, (2) the average wholesale price minus sixteen per cent, or (3) an equivalent percentage as established under the Medicaid state plan. The state shall pay a professional fee of one dollar and seventy cents to licensed pharmacies for each prescription dispensed to a recipient of benefits under a medical assistance program administered by the Department of Social Services in accordance with federal regulations. On and after September 4, 1991, payment for legend and nonlegend drugs provided to Medicaid recipients shall be based upon the actual package size dispensed. Effective October 1, 1991, reimbursement for over-the-counter drugs for such recipients shall be limited to those over-the-counter drugs and products published in the Connecticut Formulary, or the cross reference list, issued by the commissioner. The cost of all over-the-counter drugs and products provided to residents of nursing facilities, chronic disease hospitals, and intermediate care facilities for individuals with intellectual disabilities shall be included in the facilities’ per diem rate. Notwithstanding the provisions of this subsection, no dispensing fee shall be issued for a prescription drug dispensed to a Medicaid recipient who is a Medicare Part D beneficiary when the prescription drug is a Medicare Part D drug, as defined in Public Law 108-173, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.

(b) The Department of Social Services may provide an enhanced dispensing fee to a pharmacy enrolled in the federal Office of Pharmacy Affairs Section 340B drug discount program established pursuant to 42 USC 256b or a pharmacy under contract to provide services under said program.

(P.A. 89-296, S. 2, 9; June Sp. Sess. P.A. 91-8, S. 9, 63; May 9 Sp. Sess. P.A. 02-1, S. 122; P.A. 03-2, S. 11; June 30 Sp. Sess. P.A. 03-3, S. 52; P.A. 04-76, S. 20; 04-258, S. 10; May Sp. Sess. P.A. 04-2, S. 85; P.A. 05-280, S. 4; Sept. Sp. Sess. P.A. 09-5, S. 71; P.A. 10-179, S. 23; P.A. 11-44, S. 76; June 12 Sp. Sess. P.A. 12-1, S. 18; Dec. Sp. Sess. P.A. 12-1, S. 22; P.A. 13-139, S. 8; 13-234, S. 81, 99.)

History: June Sp. Sess. P.A. 91-8 divided the subsection into Subdivs., substituted “Medicaid” for “medical aid” and June 30 Sp. Sess. P.A. 03-3 relettered existing provision as Subsec. (a), provision amended to provide effective October 1, 2003 professional dispensing fee paid to pharmacies lowered from $3.60 to $3.30, added new Subsec. (b) to allow commissioner to provide an enhanced dispensing fee to a pharmacy enrolled in, or under contract to provide services, under the federal Office of Pharmacy Affairs drug discount program, effective August 20, 2003, added a new Subdiv. (2) re payment for legend and nonlegend drugs and basing the payment on the actual package size dispensed, limitation on the reimbursement of over-the-counter drugs as of October 1, 1991, and the inclusion in the rate of the cost of over-the-counter drugs for nursing facilities, chronic disease hospitals and the intermediate care facilities for the mentally retarded; Sec. 17-134bb transferred to Sec. 17b-280 in 1995; May 9 Sp. Sess. P.A. 02-1 amended Subdiv. (1) to provide that reimbursement for legend drugs applies to the Medicaid, state-administered general assistance, general assistance, ConnPACE and Connecticut AIDS drug assistance programs and that, effective September 1, 2002, the dispensing fee paid to licensed pharmacists is $3.85 per prescription, effective July 1, 2002; P.A. 03-2 deleted “Notwithstanding any provision of the regulations of Connecticut state agencies concerning payment for drugs provide to Medicaid recipients (1) effective July 1, 1989”, provided that effective March 1, 2003, the dispensing fee is $3.60 per prescription and made technical changes, effective February 28, 2003; June 30 Sp. Sess. P.A. 03-3 designated existing provisions as Subsec. (a) and, effective October 1, 2003, lowered professional dispensing fee paid to pharmacies from $3.60 to $3.30 and added new Subsec.(b) re enhanced dispensing fee to pharmacy enrolled in, or under contract to provide services under, the federal Office of Pharmacy Affairs drug discount program, effective August 20, 2003; P.A. 04-76 amended Subsec. (a) by deleting references to “general assistance”; P.A. 04-258 amended Subsec. (a) by deleting “Effective October 1, 2003,” and by lowering the professional dispensing fee paid to pharmacies from $3.30 to $3.15, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (a) to delete “state-administered general assistance” from the list of programs for which commissioner pays a professional fee to licensed pharmacies for dispensing drugs to program recipients, effective July 1, 2004; P.A. 05-280 amended Subsec. (a) by substituting “Centers for Medicare and Medicaid Services” for “Health Care Finance Administration”, providing that reimbursement rate for legend drugs shall be the lower of rate established by said Centers, the average wholesale price minus 14% or an equivalent percentage as established under the Medicaid state plan, deleting language re commissioner’s authority to establish and periodically revise estimated acquisition cost in accordance with federal regulations, and providing that no dispensing fee shall be issued for prescription drugs dispensed to a ConnPACE or Medicaid recipient who is a Medicare Part D beneficiary when the prescription drug is a Medicare Part D drug, effective July 1, 2005; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by changing professional fee from $3.15 to $2.65 and adding provision applying fee to drugs dispensed under state-administered general assistance program, effective October 5, 2009; P.A. 10-179 amended Subsec. (a) by changing professional fee per prescription from $2.65 to $2.90, effective May 7, 2010; P.A. 11-44 amended Subsec. (a) by replacing names of medical assistance programs with “medical assistance programs administered by the Department of Social Services”, restating provision re professional fee to require state to pay fee to licensed pharmacies, decreasing professional fee from $2.90 to $2, decreasing rate to average wholesale price minus sixteen per cent, and making technical changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding provision permitting commissioner to establish reimbursement rate for independent pharmacies, added Subsec. (c) defining “independent pharmacy”, “community pharmacy” and “legend drug” and added Subsec. (d) requiring commissioner to submit an amendment to the Medicaid state plan to establish the independent pharmacy rate; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a) to replace 14% with 15% in Subpara. (B) and to replace $2.00 with $1.75 re professional fee, effective December 21, 2012; P.A. 13-139 amended Subsec. (a) by substituting “individuals with intellectual disabilities” for “the mentally retarded”; P.A. 13-234 amended Subsec. (a) to delete provision re reimbursement rates for independent pharmacies and deleted former Subsecs. (c) and (d) re definition of “independent pharmacy” and state plan amendment to establish independent pharmacy rate, effective July 1, 2013, and further amended Subsec. (a) to delete reference to ConnPACE, effective January 1, 2014.



Section 17b-280a - Payment for over-the-counter drugs under medical assistance program. Exceptions.

Notwithstanding any provision of the general statutes, no payment shall be made under a medical assistance program administered by the Department of Social Services, except for the medical assistance program established pursuant to section 17b-256, for an over-the-counter drug, except for (1) insulin and insulin syringes, (2) nutritional supplements for individuals who are required to be tube fed or who cannot safely ingest nutrition in any other form, and as may be required by federal law, and (3) effective January 1, 2012, smoking cessation drugs as provided in section 17b-278a. On or before August 1, 2011, the Commissioner of Social Services shall provide notice to pharmacists who provide services to beneficiaries of a medical assistance program administered by the department that such pharmacists may bill the department for supplies utilized in the treatment of diabetes using the durable medical equipment, medical surgical supply fee schedule. The commissioner shall provide a copy of such notice to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies.

(P.A. 10-3, S. 12; 10-179, S. 48; June Sp. Sess. P.A. 10-1, S. 50; P.A. 11-44, S. 107.)

History: P.A. 10-3 effective May 1, 2010; P.A. 10-179 changed May 1, 2010, to June 1, 2010, and added exception for medical assistance program established pursuant to Sec. 17b-256, effective May 7, 2010; June Sp. Sess. P.A. 10-1 deleted reference to on and after June 1, 2010, and added exception for nutritional supplements for certain individuals, effective June 22, 2010; P.A. 11-44 inserted Subdiv. (1) and (2) designators, added Subdiv. (3) re smoking cessation drugs, added provisions re notice to pharmacists and General Assembly, and made technical changes, effective July 1, 2011.

See Sec. 17b-10a re implementation of policies and procedures while in the process of adopting as regulation.



Section 17b-281 - (Formerly Sec. 17-134cc). Payment of oxygen products and services under medical assistance program.

Notwithstanding any provision of the regulations of Connecticut state agencies, effective July 1, 1989, the state shall pay for oxygen products and services for Medicaid recipients when such recipients meet the medical criteria for coverage under the Medicare program, except that payment for oxygen products and services via oxygen concentrators in rest homes with nursing supervision and in chronic and convalescent homes shall be included in the per diem reimbursement rate established by the Commissioner of Social Services. Reimbursement for alternative oxygen products and services in such facilities may be made if substantiated by medical necessity.

(P.A. 89-296, S. 3, 9; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134cc transferred to Sec. 17b-281 in 1995.



Section 17b-281a - Procedure for preauthorization of purchase or rental of durable medical equipment.

(a) The Commissioner of Social Services shall extend the procedure in effect on October 1, 1998, for the preauthorization of the purchase or rental of new durable medical equipment and modification or repair of existing equipment to include services provided to Medicaid recipients who are also recipients of Medicare. The commissioner may enter into any necessary agreements with the Centers for Medicare and Medicaid Services to ensure the coordination of authorization and payment for durable medical equipment for such recipients.

(b) Access to such procedure shall not be denied to a recipient on the basis that a Medicare coverage determination has not been made prior to the submission of a request for preauthorization to the commissioner. The commissioner shall not make payment for an item to a supplier of durable medical equipment on behalf of a Medicare recipient until the commissioner has received documentation establishing that a claim has been filed with, and a coverage and reimbursement decision has been rendered under, the Medicare program.

(P.A. 98-239, S. 6; P.A. 03-19, S. 41.)

History: P.A. 03-19 replaced “Health Care Financing Administration” with “Centers for Medicare and Medicaid Services” in Subsec. (a), effective May 12, 2003.



Section 17b-281b - Used durable medical equipment. Payments to vendors or suppliers.

The Commissioner of Social Services may authorize payment for used durable medical equipment to a vendor or supplier of durable medical equipment enrolled as a medical equipment, devices and supplies provider under the Medicaid program.

(June Sp. Sess. P.A. 01-2, S. 8, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 48.)

History: June Sp. Sess. P.A. 01-2 effective July 2, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; May 9 Sp. Sess. P.A. 02-7 amended section to permit commissioner to authorize payment to a vendor or supplier of used durable medical equipment provided under the Medicaid program and eliminated requirement that commissioner seek federal waiver to provide coverage for such equipment, effective August 15, 2002.



Section 17b-281c - Authority of commissioner to modify medical equipment fee schedules.

The Commissioner of Social Services may modify the state medical assistance durable medical equipment, medical surgical supply, oxygen, orthotic and prosthetic devices and hearing aid fee schedules, applicable regulations, policies and procedures or purchase of service contracts to achieve any expenditure reductions adopted under public act 03-1 of the June 30 special session*. In the event that such modifications require revisions to any existing state regulations, the commissioner may make such modifications while in the process of adopting the modifications in regulation form provided the commissioner publishes notice of any modifications of regulations in the Connecticut Law Journal within twenty days of implementation of such modifications. Such modifications may include, but shall not be limited to: (1) A change in the reimbursement to customized manually priced devices to a formula based on a percentage of list or acquisition of costs; (2) a percentage reduction in payments to all other durable medical equipment, medical surgical supply, oxygen, orthotic and prosthetic devices and hearing aid providers; (3) the application of any rental costs for durable medical equipment when the department subsequently purchases the same equipment for a recipient; and (4) the selection of a vendor or vendors to be the providers of durable medical equipment, medical surgical supply, oxygen, orthotic and prosthetic devices and hearing aid services pursuant to a competitive bidding process. In no event shall any modifications to the state medical assistance fee schedules, regulations, policies and procedures or purchase of service contracts implemented by the commissioner pursuant to this section be estimated to achieve expenditure reductions in an amount less than adopted in public act 03-1 of the June 30 special session*.

(June 30 Sp. Sess. P.A. 03-3, S. 53.)

*Note: Public act 03-1 of the June 30 special session is entitled “An Act Concerning Expenditures and Revenue for the Biennium Ending June 30, 2005”. (See Reference Table captioned “Public Acts of June 30, 2003” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003.



Section 17b-282 - (Formerly Sec. 17-134dd). Medical assistance for certain children and elderly and disabled persons.

On and after January 1, 1991, the Commissioner of Social Services may provide, in accordance with federal law and regulations and within available appropriations, medical assistance under the Medicaid program to (1) children over five and under nine years of age whose families have an income below one hundred per cent of the federal poverty level and (2) elderly and disabled persons who would be eligible to receive supplemental security income benefits except for income and who have incomes below one hundred per cent of the federal poverty level.

(P.A. 90-134, S. 3, 28; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 73, 165.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134dd transferred to Sec. 17b-282 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997.



Section 17b-282a - Coverage for in-patient dental services in certain instances involving children and developmentally disabled persons.

The Commissioner of Social Services, to the extent permitted by federal law, shall amend the Medicaid state plan to provide coverage for general anesthesia, nursing and related hospital services provided in conjunction with dental services, provided such anesthesia, nursing and related hospital services are provided in conjunction with in-patient dental services if the following conditions are met:

(1) The anesthesia, nursing and related hospital services are deemed medically necessary by the treating dentist or oral surgeon and the patient’s primary care physician in accordance with the department’s requirements for prior authorization of services, if required; and

(2) The patient is either (A) a child under the age of four who is determined by a licensed dentist, in conjunction with a licensed physician who specializes in primary care, to have a dental condition of significant dental complexity that it requires certain dental procedures to be performed in a hospital, or (B) a person who has a developmental disability, as determined by a licensed physician who specializes in primary care, that places the person at serious risk. The expense of such anesthesia, nursing and related hospital services shall be deemed a medical expense under such health insurance policy and shall not be subject to any limits on dental benefits under such policy.

(P.A. 99-284, S. 42, 60.)

History: P.A. 99-284 effective January 1, 2000.



Section 17b-282b - Implementation of state-wide dental plan. Waiver.

Not later than July 1, 2004, and prior to the implementation of a state-wide dental plan that provides for the administration of the dental services portion of the department’s medical assistance, the Commissioner of Social Services shall amend the federal waiver approved pursuant to Section 1915(b) of the Social Security Act. Such waiver amendment shall be submitted to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies in accordance with the provisions of section 17b-8.

(P.A. 03-155, S. 2; P.A. 04-16, S. 9; Sept. Sp. Sess. P.A. 09-5, S. 49.)

History: P.A. 03-155 effective July 1, 2003; P.A. 04-16 made technical changes in Subsec. (b); Sept. Sp. Sess. P.A. 09-5 deleted former Subsec. (b) re prior authorization requirements and made a conforming change, effective October 5, 2009.



Section 17b-282c - Nonemergency dental services. Regulations.

(a) All nonemergency dental services provided under the Department of Social Services’ dental programs, as described in section 17b-282b, shall be subject to prior authorization. Nonemergency services that are exempt from the prior authorization process shall include diagnostic, prevention, basic restoration procedures and nonsurgical extractions that are consistent with standard and reasonable dental practices. Dental benefit limitations shall apply to each client regardless of the number of providers serving the client. The commissioner may recoup payments for services that are determined not to be for an emergency condition or otherwise in excess of what is medically necessary. The commissioner shall periodically, but not less than quarterly, review payments for emergency dental services and basic restoration procedures for appropriateness of payment. For the purposes of this section, “emergency condition” means a dental condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that a prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate dental attention to result in placing the health of the individual, or with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy, cause serious impairment to body functions or cause serious dysfunction of any body organ or part.

(b) The Commissioner of Social Services may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(Sept. Sp. Sess. P.A. 09-5, S. 48; June 12 Sp. Sess. P.A. 12-1, S. 2.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding provision re application of dental benefit limitations, effective July 1, 2012.



Section 17b-282d - Commissioner to modify nonemergency dental services. Regulations.

(a) The Commissioner of Social Services shall modify the extent of nonemergency adult dental services provided under the Medicaid program. Such modifications shall include, but are not limited to, providing one periodic dental exam, one dental cleaning and one set of bitewing x-rays each year for a healthy adult. For purposes of this section, “healthy adult” means a person twenty-one years of age or older for whom there is no evidence indicating that dental disease is an aggravating factor for the person’s overall health condition.

(b) The commissioner may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Such policies and procedures shall remain valid for three years following the date of publication in the Connecticut Law Journal unless otherwise provided for by the General Assembly. Notwithstanding the time frames established in subsection (c) of section 17b-10, the commissioner shall submit such policies and procedures in proposed regulation form to the legislative regulation review committee not later than three years following the date of publication of its intent to adopt regulations as provided for in this subsection. In the event that the commissioner is unable to submit proposed regulations prior to the expiration of the three-year time period as provided for in this subsection, the commissioner shall submit written notice, not later than thirty-five days prior to the date of expiration of such time period, to the legislative regulation review committee and the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies indicating that the department will not be able to submit the proposed regulations on or before such date and shall include in such notice (1) the reasons why the department will not submit the proposed regulations by such date, and (2) the date by which the department will submit the proposed regulations. The legislative regulation review committee may require the department to appear before the committee at a time prescribed by the committee to further explain such reasons and to respond to any questions by the committee about the policy. The legislative regulation review committee may request the joint standing committee of the General Assembly having cognizance of matters relating to human services to review the department’s policy, the department’s reasons for not submitting the proposed regulations by the date specified in this section and the date by which the department will submit the proposed regulations. Said joint standing committee may review the policy, such reasons and such date, may schedule a hearing thereon and may make a recommendation to the legislative regulation review committee.

(P.A. 11-44, S. 81; 11-61, S. 158.)

History: P.A. 11-44 effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by making a technical change in definition of “healthy adult”, effective July 1, 2011.



Section 17b-283 - (Formerly Sec. 17-134ee). Medicaid home and community-based services waiver program for children and young adults with disabilities.

The Commissioner of Social Services shall, within available appropriations, administer a Medicaid waiver program pursuant to Section 1915(c) of the Social Security Act to provide home and community-based services for persons who are institutionalized or at risk of institutionalization and who (1) are twenty-one years of age or younger; (2) have a physical disability and may also have a co-occurring developmental disability; and (3) meet the financial eligibility criteria established in the waiver.

(P.A. 90-134, S. 5, 28; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 74, 165; June Sp. Sess. P.A. 00-2, S. 50, 53; P.A. 12-119, S. 2.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134ee transferred to Sec. 17b-283 in 1995; June 18 Sp. Sess. P.A. 97-2 made a technical and conforming change in Subsec. (b), effective July 1, 1997; June Sp. Sess. P.A. 00-2 deleted former Subsec. (b) re feasibility study concerning Medicaid coverage for outpatient substance abuse treatment, removed Subsec. (a) designator and added language re amendment of waiver to increase number of eligible persons, effective July 1, 2000; P.A. 12-119 replaced former provisions re model 2176 Medicaid waiver with provisions re Medicaid waiver program for certain children and young adults with disabilities, effective July 1, 2012.



Section 17b-284 - (Formerly Sec. 17-134ff). Medical assistance for certain employed persons.

(a) The Commissioner of Social Services may continue, within available appropriations, to provide Medicaid to employed persons who have conditions which prevent them from obtaining health insurance under an employer’s group health insurance plan and who would otherwise be eligible for such medical assistance.

(b) The commissioner may pay under the Medicaid program, within available appropriations, the employee’s share of health insurance under an employer’s group health insurance plan for employees who would otherwise be eligible for medical assistance.

(c) The commissioner may pay under the Medicaid program, within available appropriations, the premiums for continued health insurance coverage under an employer’s group health insurance plan, pursuant to section 38a-554, for chronically ill and disabled persons who are no longer employed and would otherwise be eligible for Medicaid.

(P.A. 90-134, S. 6, 28; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 75, 165; P.A. 10-13, S. 6.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134ff transferred to Sec. 17b-284 in 1995; June 18 Sp. Sess. P.A. 97-2 made technical changes, effective July 1, 1997; P.A. 10-13 amended Subsec. (c) to change reference re continued health insurance coverage from federal COBRA to Sec. 38a-554, effective May 5, 2010.



Section 17b-285 - (Formerly Sec. 17-134gg). Assignment of spousal support of an institutionalized person or person in need of institutional care.

Notwithstanding any provision of the general statutes, an institutionalized person or person in need of institutional care who applies for Medicaid may assign to the Commissioner of Social Services the right of support derived from the assets of the community spouse of such person but only if (1) the assets of the institutionalized person or person in need of institutional care do not exceed the Medicaid program asset limit; and (2) the institutionalized person or person in need of institutional care cannot locate the community spouse; or the community spouse is unable to provide information regarding his or her own assets. If such assignment is made or if the institutionalized person or person in need of institutional care lacks the ability to execute such an assignment due to physical or mental impairment, the commissioner may seek recovery of any medical assistance paid on behalf of the institutionalized person or person in need of institutional care up to the amount of the community spouse’s assets that are in excess of the community spouse protected amount as of the initial month of Medicaid eligibility.

(P.A. 91-396; P.A. 93-262, S. 1; June Sp. Sess. P.A. 07-2, S. 6.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134gg transferred to Sec. 17b-285 in 1995; June Sp. Sess. P.A. 07-2 inserted “Notwithstanding any provision of the general statutes”, replaced “shall” with “may” re assigning right of support to commissioner, replaced “spouse” with “community Spouse”, revised criteria re when person applying for Medicaid may assign to commissioner the right to support derived from assets of a spouse, specified that assignments may be made only if assets of institutionalized person or person in need of institutional care do not exceed Medicaid program asset limit and such person cannot locate the community spouse, or the community spouse is unable to provide information regarding assets, deleted provision re bringing support proceeding against applicant’s spouse without assignment and added provision re commissioner’s authority to seek recovery of medical assistance paid on behalf of institutionalized person or person in need of institutional care, effective July 1, 2007.



Section 17b-286 - Medicaid management information system. Reports.

Section 17b-286 is repealed, effective October 1, 2003.

(P.A. 93-262, S. 1, 87; 93-418, S. 35, 41; 93-435, S. 59, 95; P.A. 03-268, S. 13.)



Section 17b-287 - (Formerly Sec. 17-292a). Assistance for person who needs hospitalization and is not a resident of any town.

Section 17b-287 is repealed, effective March 1, 2004.

(1959, P.A. 536; P.A. 83-575, S. 7, 10; P.A. 86-415, S. 8; May Sp. Sess. P.A. 92-16, S. 15, 89; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 97.)



Section 17b-288 - Organ transplant account. Regulations.

(a) There is established an organ transplant account which shall be a separate, nonlapsing account within the General Fund. Any moneys collected under the contribution system established under section 12-743 shall be deposited by the Commissioner of Revenue Services into the account. This account may also receive moneys from public and private sources or from the federal government. All moneys deposited in the account shall be used by the Department of Social Services or persons acting under a contract with the department, (1) to assist residents of the state in paying all or part of any costs associated with a medically required organ transplant, (2) to assist individuals who have donated an organ to a resident of the state in paying all or part of any costs associated with the organ donation, including, but not limited to, costs of transportation, accommodation and lost wages, or (3) the promotion of the income tax contribution system and the organ transplant account. Expenditures from the account in any fiscal year for the promotion of the contribution system or the account shall not exceed ten per cent of the amount of moneys raised during the previous fiscal year provided such limitation shall not apply to an expenditure of not more than fifteen thousand dollars from the account on or before July 1, 1994, to reimburse expenditures made on or before said date, with prior written authorization of the Commissioner of Public Health, by private organizations to promote the contribution system and the organ transplant account.

(b) The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to provide for the distribution of funds available pursuant to this section and section 12-743.

(P.A. 93-233, S. 2; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-175, S. 15, 32; 94-210, S. 25, 30; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; 95-257, S. 12, 21, 58; P.A. 08-184, S. 52.)

History: P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 94-175 in Subsec. (a) changed account name from “organ transplant fund account” to “organ transplant account”, effective June 2, 1994; P.A. 94-210 transferred responsibility for the program from the department of public health and addiction services to the department of social services, effective July 1, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 08-184 amended Subsec. (a) by adding new Subdiv. (2) re providing assistance to individuals who have donated organ to a state resident by paying certain costs associated with the donation and redesignating existing Subdiv. (2) as Subdiv. (3), effective July 1, 2008.



Section 17b-289 - Short title: HUSKY and HUSKY Plus Act. HUSKY Plan, Part A and HUSKY Plan, Part B participants.

(a) Sections 17b-289 to 17b-303, inclusive, and section 16 of public act 97-1 of the October 29 special session* shall be known as the “HUSKY and HUSKY Plus Act”.

(b) Children, caretaker relatives and pregnant women receiving assistance under section 17b-261 or 17b-277 shall be participants in the HUSKY Plan, Part A and children receiving assistance under sections 17b-289 to 17b-303, inclusive, and section 16 of public act 97-1 of the October 29 special session* shall be participants in the HUSKY Plan, Part B. For purposes of marketing and outreach and enrollment of persons eligible for assistance, both parts shall be known as the HUSKY Plan.

(October 29 Sp. Sess. P.A. 97-1, S. 1, 23; P.A. 05-44, S. 1; P.A. 07-185, S. 5.)

*Note: Section 16 of public act 97-1 of the October 29 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; P.A. 05-44 amended Subsec. (b) to include caretaker relatives and pregnant women receiving assistance under Sec. 17b-261 or Sec. 17b-277 as participants in HUSKY Plan, Part A, effective July 1, 2005; P.A. 07-185 amended Subsec. (b) by adding “and enrollment of persons eligible for assistance” re purposes for which Part A and Part B shall be known as the HUSKY Plan, effective July 1, 2007.



Section 17b-290 - Definitions.

As used in sections 17b-289 to 17b-303, inclusive, and section 16 of public act 97-1 of the October 29 special session*:

(1) “Applicant” means an individual over the age of eighteen years who is a natural or adoptive parent or a legal guardian; a caretaker relative, foster parent or stepparent with whom the child resides; or a noncustodial parent under order of a court or family support magistrate to provide health insurance, who applies for coverage under the HUSKY Plan, Part B on behalf of a child and shall include a child who is eighteen years of age or emancipated in accordance with the provisions of sections 46b-150 to 46b-150e, inclusive, and who is applying on his own behalf or on behalf of a minor dependent for coverage under such plan;

(2) “Child” means an individual under nineteen years of age;

(3) “Coinsurance” means the sharing of health care expenses by the insured and an insurer in a specified ratio;

(4) “Commissioner” means the Commissioner of Social Services;

(5) “Copayment” means a payment made on behalf of an enrollee for a specified service under the HUSKY Plan, Part B;

(6) “Cost sharing” means arrangements made on behalf of an enrollee whereby an applicant pays a portion of the cost of health services, sharing costs with the state and includes copayments, premiums, deductibles and coinsurance;

(7) “Deductible” means the amount of out-of-pocket expenses that would be paid for health services on behalf of an enrollee before becoming payable by the insurer;

(8) “Department” means the Department of Social Services;

(9) “Durable medical equipment” means durable medical equipment, as defined in Section 1395x(n) of the Social Security Act;

(10) “Eligible beneficiary” means a child who meets the requirements specified in section 17b-292, except a child excluded under the provisions of Subtitle J of Public Law 105-33 or a child of any municipal employee eligible for employer-sponsored insurance on or after October 30, 1997, provided a child of such a municipal employee may be eligible for coverage under the HUSKY Plan, Part B if dependent coverage was terminated due to an extreme economic hardship on the part of the employee, as determined by the commissioner;

(11) “Enrollee” means an eligible beneficiary who receives services under the HUSKY Plan, Part B;

(12) “Family” means any combination of the following: (A) An individual; (B) the individual’s spouse; (C) any child of the individual or such spouse; or (D) the legal guardian of any such child if the guardian resides with the child;

(13) “HUSKY Plan, Part A” means assistance provided to children, caretaker relatives and pregnant women pursuant to section 17b-261 or 17b-277;

(14) “HUSKY Plan, Part B” means the health insurance plan for children established pursuant to the provisions of sections 17b-289 to 17b-303, inclusive, and section 16 of public act 97-1 of the October 29 special session*;

(15) “HUSKY Plus programs” means two supplemental health insurance programs established pursuant to section 17b-294a for medically eligible enrollees of the HUSKY Plan, Part B whose medical needs cannot be accommodated within the basic benefit package offered to enrollees. One program shall supplement coverage for those medically eligible enrollees with intensive physical health needs and the other program shall supplement coverage for those medically eligible enrollees with intensive behavioral health needs;

(16) “Income” means income as calculated in the same manner as under the Medicaid program pursuant to section 17b-261;

(17) “Parent” means a natural parent, stepparent, adoptive parent, guardian or custodian of a child;

(18) “Premium” means any required payment made by an individual to offset or pay in full the cost under the HUSKY Plan, Part B;

(19) “Preventive care and services” means: (A) Child preventive care, including periodic and interperiodic well-child visits, routine immunizations, health screenings and routine laboratory tests; (B) prenatal care, including care of all complications of pregnancy; (C) care of newborn infants, including attendance at high-risk deliveries and normal newborn care; (D) WIC evaluations; (E) child abuse assessment required under sections 17a-106a and 46b-129a; (F) preventive dental care for children; and (G) periodicity schedules and reporting based on the standards specified by the American Academy of Pediatrics;

(20) “Primary and preventive health care services” means the services of licensed physicians, optometrists, nurses, nurse practitioners, midwives and other related health care professionals which are provided on an outpatient basis, including routine well-child visits, diagnosis and treatment of illness and injury, laboratory tests, diagnostic x-rays, prescription drugs, radiation therapy, chemotherapy, hemodialysis, emergency room services, and outpatient alcohol and substance abuse services, as defined by the commissioner;

(21) “Qualified entity” means any entity: (A) Eligible for payments under a state plan approved under Medicaid and which provides medical services under the HUSKY Plan, Part A, or (B) that is a qualified entity, as defined in 42 USC 1396r-1a, as amended by Section 708 of Public Law 106-554, and that is determined by the commissioner to be capable of making the determination of eligibility. The commissioner shall provide qualified entities with such forms as are necessary for an application to be made on behalf of a child under the HUSKY Plan, Part A and information on how to assist parents, guardians and other persons in completing and filing such forms;

(22) “WIC” means the federal Special Supplemental Food Program for Women, Infants and Children administered by the Department of Public Health pursuant to section 19a-59c.

(October 29 Sp. Sess. P.A. 97-1, S. 2, 23; P.A. 99-279, S. 18, 45; P.A. 00-196, S. 53; P.A. 01-137, S. 2, 9; June 30 Sp. Sess. P.A. 03-3, S. 73; P.A. 05-44, S. 2; P.A. 10-179, S. 61; June Sp. Sess. P.A. 10-1, S. 32; P.A. 11-25, S. 11.)

*Note: Section 16 of public act 97-1 of the October 29 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; P.A. 99-279 amended Subdiv. (10) to provide that a child of a municipal employee may be eligible for coverage under the HUSKY Plan, Part B if dependent coverage was terminated due to an extreme economic hardship on the part of the employee, as determined by the commissioner, effective July 1, 1999; P.A. 00-196 made technical changes in Subdivs. (21) and (22); P.A. 01-137 amended Subdiv. (22) to redefine “qualified entity” by deleting language contained in the federal definition of term and adding reference to such federal definition, effective July 1, 2001 (Revisor’s note: In Subdiv. (22), the word “that” was inserted editorially by the Revisors after “(B)” for proper form); June 30 Sp. Sess. P.A. 03-3 amended introductory language to add reference to Sec. 17b-261f, effective August 20, 2003; P.A. 05-44 amended Subdiv. (13) to redefine “HUSKY Plan, Part A” to include assistance provided to caretaker relatives and pregnant women pursuant to Sec. 17b-261 or 17b-277, effective July 1, 2005 (Revisor’s note: An erroneous reference to Sec. 17b-261f was deleted editorially by the Revisors to correct a codification error); P.A. 10-179 amended Subdiv. (11) by deleting reference to managed care plan, deleted former Subdiv. (15) defining “HUSKY Plus programs”, redesignated existing Subdiv. (16) as Subdiv. (15), deleted former Subdiv. (17) defining “managed care plan”, redesignated existing Subdivs. (18) to (23) as Subdivs. (16) to (21) and amended redesignated Subdiv. (17) by replacing “capitation rate” with “cost”, effective July 1, 2010; June Sp. Sess. P.A. 10-1 added new Subdiv. (15) defining “HUSKY Plus programs” and redesignated existing Subdivs. (15) to (21) as Subdivs. (16) to (22), effective July 1, 2010; P.A. 11-25 made a technical change in Subdiv. (21).

See Sec. 17b-261e re HUSKY and Medicaid coverage for isolation care and emergency services provided by the state’s mobile field hospital.



Section 17b-291 - Children’s health insurance plan.

The commissioner shall submit a state children’s health insurance plan to implement the provisions of sections 17b-289 to 17b-303, inclusive, and section 16 of public act 97-1 of the October 29 special session* to the Centers for Medicare and Medicaid Services in accordance with the provisions of Subtitle J of Public Law 105-33. Such plan and any revisions thereto shall be submitted to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health, insurance and appropriations and the budgets of state agencies. Within thirty days of receipt of such plan or revisions thereto, said joint standing committees of the General Assembly may advise the commissioner of their approval, denial or modifications, if any, of the plan or any revisions thereto. If the joint standing committees do not concur, the committee chairmen shall appoint a committee on conference which shall be comprised of three members from each joint standing committee. At least one member appointed from each committee shall be a member of the minority party. The report of the committee on conference shall be made to each committee, which shall vote to accept or reject the report. The report of the committee on conference may not be amended. If a joint standing committee rejects the report of the committee on conference, the plan or revisions thereto shall be deemed approved. If the joint standing committees accept the report, the committee having cognizance of matters relating to appropriations and the budgets of state agencies shall advise the commissioner of their approval or modifications, if any, of the plan or revisions thereto, provided if the committees do not act within thirty days, the plan or revisions thereto shall be deemed approved.

(October 29 Sp. Sess. P.A. 97-1, S. 3, 23; June Sp. Sess. P.A. 00-2, S. 20, 53; P.A. 03-19, S. 42.)

*Note: Section 16 of public act 97-1 of the October 29 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; June Sp. Sess. P.A. 00-2 increased the time period for action by the joint standing legislative committees from 15 to 30 days, effective July 1, 2000; P.A. 03-19 replaced “Health Care Financing Administration” with “Centers for Medicare and Medicaid Services”, effective May 12, 2003.



Section 17b-292 - HUSKY Plan, Part B. Eligibility. Expedited eligibility under HUSKY Plan, Part B. Presumptive eligibility under Medicaid. Single point of entry services. Continued eligibility determinations. Regulations.

(a) A child who resides in a household with a family income which exceeds one hundred eighty-five per cent of the federal poverty level and does not exceed three hundred per cent of the federal poverty level may be eligible for subsidized benefits under the HUSKY Plan, Part B.

(b) A child who resides in a household with a family income over three hundred per cent of the federal poverty level may be eligible for unsubsidized benefits under the HUSKY Plan, Part B.

(c) Whenever a court or family support magistrate orders a noncustodial parent to provide health insurance for a child, such parent may provide for coverage under the HUSKY Plan, Part B.

(d) To the extent allowed under federal law, the commissioner shall not pay for services or durable medical equipment under the HUSKY Plan, Part B if the enrollee has other insurance coverage for the services or such equipment.

(e) A newborn child who otherwise meets the eligibility criteria for the HUSKY Plan, Part B shall be eligible for benefits retroactive to his or her date of birth, provided an application is filed on behalf of the child not later than thirty days after such date. Any uninsured child born in a hospital in this state or in a border state hospital shall be enrolled on an expedited basis in the HUSKY Plan, Part B, provided (1) the parent or caretaker relative of such child resides in this state, and (2) the parent or caretaker relative of such child authorizes enrollment in the program. The commissioner shall pay any premium cost such family would otherwise incur for the first four months of coverage.

(f) The commissioner shall implement presumptive eligibility for children applying for Medicaid and may, if cost effective, implement presumptive eligibility for children in families with income under three hundred per cent of the federal poverty level applying for the HUSKY Plan, Part B. Such presumptive eligibility determinations shall be in accordance with applicable federal law and regulations. The commissioner shall adopt regulations, in accordance with chapter 54, to establish standards and procedures for the designation of organizations as qualified entities to grant presumptive eligibility. Qualified entities shall ensure that, at the time a presumptive eligibility determination is made, a completed application for benefits is submitted to the department for a full eligibility determination. In establishing such standards and procedures, the commissioner shall ensure the representation of state-wide and local organizations that provide services to children of all ages in each region of the state.

(g) The commissioner shall provide for a single point of entry servicer for applicants and enrollees under the HUSKY Plan, Part A and Part B. The commissioner, in consultation with the servicer, shall establish a centralized unit to be responsible for processing all applications for assistance under the HUSKY Plan, Part A and Part B. The department, through its servicer, shall ensure that a child who is determined to be eligible for benefits under the HUSKY Plan, Part A, or the HUSKY Plan, Part B has uninterrupted health insurance coverage for as long as the parent or guardian elects to enroll or re-enroll such child in the HUSKY Plan, Part A or Part B. The commissioner, in consultation with the servicer, and in accordance with the provisions of section 17b-297, shall jointly market both Part A and Part B together as the HUSKY Plan and shall develop and implement public information and outreach activities with community programs. Such servicer shall electronically transmit data with respect to enrollment and disenrollment in the HUSKY Plan, Part A and Part B to the commissioner.

(h) Upon the expiration of any contractual provisions entered into pursuant to subsection (g) of this section, the commissioner shall develop a new contract for single point of entry services. The commissioner may enter into one or more contractual arrangements for such services for a contract period not to exceed seven years. Such contracts shall include performance measures, including, but not limited to, specified time limits for the processing of applications, parameters setting forth the requirements for a completed and reviewable application and the percentage of applications forwarded to the department in a complete and timely fashion. Such contracts shall also include a process for identifying and correcting noncompliance with established performance measures, including sanctions applicable for instances of continued noncompliance with performance measures.

(i) The single point of entry servicer shall send all applications and supporting documents to the commissioner for determination of eligibility. The servicer shall enroll eligible beneficiaries in the applicant’s choice of an administrative services organization. If there is more than one administrative services organization, upon enrollment in an administrative services organization, an eligible HUSKY Plan, Part A or Part B beneficiary shall remain enrolled in such organization for twelve months from the date of such enrollment unless (1) an eligible beneficiary demonstrates good cause to the satisfaction of the commissioner of the need to enroll in a different organization, or (2) the beneficiary no longer meets program eligibility requirements.

(j) Not later than ten months after the determination of eligibility for benefits under the HUSKY Plan, Part A and Part B and annually thereafter, the commissioner or the servicer, as the case may be, shall, within existing budgetary resources, mail or, upon request of a participant, electronically transmit an application form to each participant in the plan for the purposes of obtaining information to make a determination on continued eligibility beyond the twelve months of initial eligibility. To the extent permitted by federal law, in determining eligibility for benefits under the HUSKY Plan, Part A or Part B with respect to family income, the commissioner or the servicer shall rely upon information provided in such form by the participant unless the commissioner or the servicer has reason to believe that such information is inaccurate or incomplete. The Department of Social Services shall annually review a random sample of cases to confirm that, based on the statistical sample, relying on such information is not resulting in ineligible clients receiving benefits under the HUSKY Plan, Part A or Part B. The determination of eligibility shall be coordinated with health plan open enrollment periods.

(k) The commissioner shall implement the HUSKY Plan, Part B while in the process of adopting necessary policies and procedures in regulation form in accordance with the provisions of section 17b-10.

(l) The commissioner shall adopt regulations, in accordance with chapter 54, to establish residency requirements and income eligibility for participation in the HUSKY Plan, Part B and procedures for a simplified mail-in application process. Notwithstanding the provisions of section 17b-257b, such regulations shall provide that any child adopted from another country by an individual who is a citizen of the United States and a resident of this state shall be eligible for benefits under the HUSKY Plan, Part B upon arrival in this state.

(October 29 Sp. Sess. P.A. 97-1, S. 4, 23; P.A. 01-137, S. 1, 3, 4, 9; P.A. 03-2, S. 7; June 30 Sp. Sess. P.A. 03-3, S. 56; P.A. 04-16, S. 10; P.A. 05-280, S. 5, 9; P.A. 06-188, S. 16; P.A. 07-185, S. 6; June Sp. Sess. P.A. 07-2, S. 17; P.A. 09-8, S. 8; P.A. 10-179, S. 62; June Sp. Sess. P.A. 10-1, S. 26; P.A. 11-25, S. 12.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; P.A. 01-137 amended Subsec. (h) to require servicer to electronically transmit enrollment and disenrollment data re HUSKY Plan, Part B to commissioner who may transmit such data to Children’s Health Council and amended Subsec. (k) to require the commissioner or servicer, as the case may be, to determine if a child continues to be eligible for benefits under the HUSKY Plan, Part A or Part B, to mail an application form to each participant in the plan and to rely upon information provided in the application form by the participant in determining eligibility for benefits under the plan with respect to family income unless the commissioner or servicer has reason to believe that such information is inaccurate or incomplete, effective July 1, 2001, and amended Subsec. (m) to require regulations providing that any child adopted from another country by a U.S. citizen and state resident shall be eligible for benefits under the HUSKY Plan, Part B upon arrival in this state, effective June 28, 2001; P.A. 03-2 deleted former Subsec. (d) which provided for 12 months of continuous eligibility under the HUSKY Plan, Part A or Part B, from the date that a child was determined eligible for the program and redesignated existing Subsecs. (e) to (m), inclusive, as Subsecs. (d) to (l), inclusive, effective February 28, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to provide that the services and cost-sharing requirements under HUSKY Plan, Part B shall be substantially similar to those afforded to state residents by the largest commercially available health plan offered by a managed care organization, deleted former Subsecs. (f) and (h) re granting of presumptive eligibility under HUSKY Plan, Part A, redesignated existing Subsec. (g) as Subsec. (f) and deleted reference therein re transmittal of data to Children’s Health Council, and redesignated existing Subsecs. (i) to (l) as Subsecs. (g) to (j), effective August 20, 2003; P.A. 04-16 made a technical change in Subsec. (a); P.A. 05-280 amended Subsec. (a) to delete provision that required HUSKY Plan, Part B services and cost-sharing requirements to be substantially similar to those of the largest commercially available health plan offered by a managed care organization, added new Subsec. (f) re implementation of presumptive eligibility for children applying for Medicaid and requiring commissioner to adopt regulations re standards and procedures for the designation of organizations that shall act as qualified entities to grant presumptive eligibility, redesignated existing Subsec. (f) as new Subsec. (g), added new Subsec. (h) re development of new contract for single point of entry services and managed care enrollment brokerage services, redesignated existing Subsecs. (g) to (j), inclusive, as new Subsecs. (i) to (l), inclusive, amended redesignated Subsec. (i) to require HUSKY Plan, Part A or Part B beneficiaries, enrolled in managed care plan, to remain enrolled in such plan for 12 months unless beneficiary demonstrates good cause to enroll in a different plan or no longer meets program eligibility requirements and amended redesignated Subsec. (j) to eliminate mandate that commissioner rely on family income information provided by participant in determining eligibility for benefits under the HUSKY Plan, Part A and Part B, effective July 1, 2005; P.A. 06-188 amended Subsec. (j) to permit commissioner, to the extent permitted by federal law, to rely on self-declared family income when making program eligibility determinations and to require department to review a random sample of cases to confirm that ineligible clients are not receiving program benefits, effective July 1, 2006; P.A. 07-185 amended Subsecs. (a) and (b) by adjusting family income eligibility limits from 300% to 400% of federal poverty level, amended Subsec. (e) by providing that uninsured child born in a hospital in this state or a border state shall be enrolled in HUSKY Plan, Part B with the commissioner to pay any premium costs for the first two months of coverage, provided the parent or caretaker relative of such child authorizes enrollment and resides in this state, amended Subsec. (g) by requiring commissioner, in consultation with servicer, to establish a centralized unit for processing applications for assistance under HUSKY Plan, Part A and Part B, to ensure that a child determined eligible for benefits has uninterrupted health insurance coverage for as long as the parent or guardian elects to enroll the child for coverage and to electronically transmit both Part A and Part B enrollment and disenrollment data to commissioner, amended Subsec. (i) by requiring servicer to transmit “all applications” to commissioner and deleting language re transmittal of applications where child resides in a home with family income not in excess of 185% of federal poverty level, amended Subsec. (j) by changing from 12 to 10 months the time period for commissioner to make continued eligibility determinations and by requiring that, within existing budgetary resources, commissioner, upon the request of a program participant, electronically transmit application information needed to make continued eligibility determinations beyond the 12 months of initial eligibility, effective July 1, 2007; June Sp. Sess. P.A. 07-2 amended Subsecs. (a) and (b) by adjusting family income eligibility limits from 400% to 300% of federal poverty level, amended Subsec. (e) by replacing “two” with “four” re months that commissioner shall pay premium costs for coverage of uninsured newborn children and made conforming changes in Subsecs. (g) and (j), effective July 1, 2007; P.A. 09-8 made a technical change in Subsec. (j); P.A. 10-179 amended Subsec. (e) by deleting provision re payment of premium costs to managed care organization, amended Subsec. (h) by deleting provision requiring commissioner to develop a contract for managed care enrollment brokerage services, amended Subsec. (i) by replacing provision requiring single point of entry servicer to enroll beneficiaries in managed care plan with provision requiring servicer to enroll beneficiaries in administrative services organization, effective July 1, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (f) by adding provision permitting commissioner to implement presumptive eligibility for children in families with income under 300% of federal poverty level and by replacing reference to completed application for Medicaid with reference to completed application for benefits, effective June 22, 2010; P.A. 11-25 made technical changes in Subsecs. (i) and (j).

See Sec. 17b-261f re assessment of copayments and cost-sharing requirements for certain individuals participating in HUSKY Plan, Part A.



Section 17b-292a - Information for redetermination of eligibility under HUSKY Plan.

The Commissioner of Social Services, in determining if an individual continues to be eligible for the HUSKY Plan, Part A or Part B, shall determine whether such individual is a recipient of a child care subsidy under section 17b-749, supplemental nutrition assistance under the supplemental nutrition assistance program pursuant to the Food and Nutrition Act of 2008 or benefits under any other program administered by the Department of Social Services for the purpose of ascertaining whether the department has information necessary for the redetermination of eligibility under the HUSKY Plan. In the event such information is available, the commissioner shall use such information in such redetermination.

(P.A. 01-137, S. 8, 9; P.A. 09-9, S. 26.)

History: P.A. 01-137 effective July 1, 2001; P.A. 09-9 replaced “food stamp” and “food stamps” with “supplemental nutrition assistance” and replaced “Food Stamp Act of 1977” with “Food and Nutrition Act of 2008”, effective May 4, 2009.



Section 17b-293 - Minimum benefit coverage under HUSKY Plan, Part B.

Section 17b-293 is repealed, effective August 20, 2003.

(October 29 Sp. Sess. P.A. 97-1, S. 5, 23; P.A. 99-284, S. 50, 60; June 30 Sp. Sess. P.A. 03-3, S. 96.)



Section 17b-294 - HUSKY Plus programs.

Section 17b-294 is repealed, effective July 1, 2010.

(October 29 Sp. Sess. P.A. 97-1, S. 6, 23; P.A. 98-8, S. 1, 5; P.A. 10-179, S. 160.)



Section 17b-294a - HUSKY Plus programs.

(a) The commissioner shall, within available appropriations, establish two supplemental health insurance programs, to be known as HUSKY Plus programs, for enrollees of the subsidized portion of the HUSKY Plan, Part B with family incomes which do not exceed three hundred per cent of the federal poverty level, whose medical needs cannot be accommodated within the basic benefit package offered enrollees. One program shall supplement coverage for those medically eligible enrollees with intensive physical health needs and one shall supplement coverage for those medically eligible enrollees with intensive behavioral health needs.

(b) Within available appropriations, the commissioner shall contract with entities to administer and operate the HUSKY Plus program for medically eligible enrollees with intensive physical health needs. Such entities shall be the same entities that the Department of Public Health contracts with to administer and operate the program under Title V of the Social Security Act. The advisory committee established by the Department of Public Health for Title V of the Social Security Act shall be the steering committee for such program, except that such committee shall include representatives of the Departments of Social Services and Children and Families.

(c) Within available appropriations, the commissioner shall contract with one or more entities to operate the HUSKY Plus program for medically eligible enrollees with intensive behavioral health needs. The steering committee for such program shall be established by the commissioner, in consultation with the Commissioner of Children and Families. The steering committee shall include representatives of the Departments of Social Services and Children and Families.

(d) The acuity standards or diagnostic eligibility criteria, or both, the service benefits package and the provider network for the HUSKY Plus program for intensive physical health needs shall be consistent with that of Title V of the Social Security Act. Such service benefit package shall include powered wheelchairs.

(e) The steering committee for intensive behavioral health needs shall submit recommendations to the commissioner for acuity standards or diagnostic eligibility criteria, or both, for admission to the program for intensive behavioral health needs as well as a service benefits package. The criteria shall reflect the severity of psychiatric or substance abuse symptoms, the level of functional impairment secondary to symptoms and the intensity of service needs. The network of community-based providers in the program shall include the services generally provided by child guidance clinics, family service agencies, youth service bureaus and other community-based organizations.

(f) The commissioner shall adopt regulations, in accordance with chapter 54, to establish a procedure for the appeal of a denial of coverage under any of the HUSKY Plus programs. Such regulations shall provide that (1) an appeal of a denial of coverage for a medically eligible enrollee with intensive physical health needs shall be taken to the steering committee for intensive physical health needs, (2) an appeal of a denial of coverage for a medically eligible enrollee with intensive behavioral health needs shall be taken to the steering committee for intensive behavioral health needs, and (3) a medically eligible enrollee with intensive physical or behavioral health needs may appeal the decision of any such steering committee to the commissioner.

(g) The commissioner shall contract for an external quality review of the HUSKY Plus programs. Not later than January 1, 1999, and annually thereafter, the commissioner shall submit a report to the Governor and the General Assembly on the HUSKY Plus programs which shall include an evaluation of the health outcomes and access to care for medically eligible enrollees in the HUSKY Plus programs.

(h) On and after the date on which any medically eligible enrollee begins receiving benefits under the HUSKY Plus programs, such enrollee shall not be eligible for services under Title V of the Social Security Act.

(i) Not later than December 1, 1997, or not less than fifteen days before submission of the state children’s health insurance plan to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health, insurance and appropriations and the budgets of state agencies, whichever is sooner, the commissioner shall submit to said joint standing committees of the General Assembly any part of the state children’s health insurance plan that refers to the HUSKY Plus programs. Such submission shall address acuity standards and diagnostic eligibility criteria, the service benefit package and coordination between the HUSKY Plan, Part B and the HUSKY Plus programs and coordination with other state agencies. Within fifteen days of receipt of such submission, said joint standing committees of the General Assembly may advise the commissioner of their approval, denial or modifications, if any, of the submission. If the joint standing committees do not concur, the committee chairmen shall appoint a committee on conference which shall be comprised of three members from each joint standing committee. At least one member appointed from each committee shall be a member of the minority party. The report of the committee on conference shall be made to each committee, which shall vote to accept or reject the report. The report of the committee on conference may not be amended. If a joint standing committee rejects the report of the committee on conference, the submission shall be deemed approved. If the joint standing committees accept the report, the committee having cognizance of matters relating to appropriations and the budgets of state agencies shall advise the commissioner of their approval or modifications, if any, of the submission, provided if the committees do not act within fifteen days, the submission shall be deemed approved.

(j) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish criteria and specify services for the HUSKY Plus programs. Such regulations shall state that the HUSKY Plus programs shall give priority in such programs to enrollees with family incomes at or below two hundred thirty-five per cent of the federal poverty level.

(k) As used in this section, “medically eligible enrollee” means any enrollee with special needs related to either physical or behavioral health who meets the acuity standards or diagnostic eligibility criteria adopted by the commissioner regarding the acuity, diagnosis, functional impairment and intensive service needs of the enrollee.

(June Sp. Sess. P.A. 10-1, S. 33.)

History: June Sp. Sess. P.A. 10-1 effective July 1, 2010.



Section 17b-295 - Cost-sharing requirements under HUSKY Plan, Part B.

(a) The commissioner shall impose cost-sharing requirements, including the payment of a premium or copayment, in connection with services provided under the HUSKY Plan, Part B, to the extent permitted by federal law. Copayments under the HUSKY Plan, Part B, shall be the same as those in effect for active state employees enrolled in a point-of-enrollment health care plan, provided the family’s annual combined premiums and copayments do not exceed the maximum annual aggregate cost-sharing requirement. The cost-sharing requirements imposed by the commissioner shall be in accordance with the following limitations:

(1) The commissioner may increase the maximum annual aggregate cost-sharing requirements, provided such cost-sharing requirements shall not exceed five per cent of the family’s gross annual income.

(2) In accordance with federal law, the commissioner may impose a premium requirement on families whose income exceeds two hundred thirty-five per cent of the federal poverty level as a component of the family’s cost-sharing responsibility and, for the fiscal years ending June 30, 2012, to June 30, 2016, inclusive, may annually increase the premium requirement based on the percentage increase in the Consumer Price Index for medical care services; and

(3) The commissioner shall monitor copayments and premiums under the provisions of subdivision (1) of this subsection.

(b) (1) Except as provided in subdivision (2) of this subsection, the commissioner may impose limitations on the amount, duration and scope of benefits under the HUSKY Plan, Part B.

(2) The limitations adopted by the commissioner pursuant to subdivision (1) of this subsection shall not preclude coverage of any item of durable medical equipment or service that is medically necessary.

(October 29 Sp. Sess. P.A. 97-1, S. 7, 23; P.A. 98-8, S. 2, 5; June 30 Sp. Sess. P.A. 03-3, S. 55; P.A. 05-280, S. 7; Nov. 2 Sp. Sess. P.A. 05-1, S. 1; P.A. 06-196, S. 135; P.A. 07-185, S. 7; June Sp. Sess. P.A. 07-2, S. 44; P.A. 10-3, S. 8; 10-179, S. 22; P.A. 11-44, S. 109.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; P.A. 98-8 amended Subsec. (a)(3) to require each managed care plan, rather than its health care providers, to monitor copayments and premiums, effective April 7, 1998; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to require commissioner to impose cost-sharing requirements in connection with services provided under the HUSKY Plan, Part B to the extent permitted by federal law, to delete “may require” re payment of premiums and copayments, to delete former Subdivs. (1) and (2) re maximum annual cost-sharing for families and add new Subdiv. (1) providing that on and after October 1, 2003, commissioner may increase maximum annual cost-sharing for families in an amount not to exceed 5% of the family’s gross annual income, and authorizing commissioner to impose a premium on families with income exceeding 185% of the federal poverty level as a component of the family’s cost-sharing responsibility provided family’s combined premiums and copayments do not exceed the maximum annual cost-sharing requirement, and to redesignate former Subdiv. (3) redesignated as Subdiv. (2); P.A. 05-280 amended Subsec. (a)(1) by substituting July 1, 2005, for October 1, 2003, and changing “may” to “shall” re commissioner increasing maximum annual cost-sharing requirements, by requiring the commissioner to impose a premium requirement that does not exceed the maximum annual aggregate cost-sharing requirement on families whose income exceeds 185% of the federal poverty level but does not exceed 235% of the federal poverty level and by increasing the premium requirement on families whose income exceeds 235% of the federal poverty level but does not exceed 300% of the federal poverty level, effective July 1, 2005; Nov. 2 Sp. Sess. P.A. 05-1 amended Subsec. (a)(1) by changing “shall” to “may” re commissioner’s authority to increase maximum annual cost-sharing requirements, by providing that commissioner shall not impose premium requirements on families whose income exceeds 185% but does not exceed 235% of federal poverty level, by removing provision that required commissioner to increase premium requirements on families whose income exceeds 235% but does not exceed 300% of federal poverty level, and by providing that commissioner may impose premium requirements on families whose income exceeds 235% of federal poverty level, not exceeding $30 per month per child, with a maximum of $50 per month per family, effective November 3, 2005; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 07-185 amended Subsec. (a)(1) by deleting “On and after July 1, 2005, the”, by specifying that Subpara. (B) applies to “a family with income that exceeds two hundred thirty-five per cent of the federal poverty level but does not exceed three hundred per cent of the federal poverty level” and by adding new Subpara. (C) specifying that “premium requirements for a family with income that exceeds three hundred per cent of the federal poverty level but does not exceed four hundred per cent of the federal poverty level who does not have any access to employer-sponsored health insurance coverage shall not exceed the sum of fifty dollars per child, with a maximum premium of seventy-five dollars per month”, effective July 1, 2007; June Sp. Sess. P.A. 07-2 deleted new language in Subsec. (a)(1)(B) and new Subsec. (a)(1)(C) added by P.A. 07-185, effective July 1, 2007; P.A. 10-3 amended Subsec. (a) by requiring that copayments be the same as for active state employees enrolled in point-of-enrollment health care plan provided the family’s premiums and copayments do not exceed maximum annual cost-sharing requirement, effective April 14, 2010; P.A. 10-179 amended Subsec. (a) by dividing existing Subdiv. (1) into Subdivs. (1) and (2) and redesignating existing Subdiv. (2) as Subdiv. (3), by changing the maximum premium requirements for families with 1 child from $30 to $38 per month and maximum premium per family from $50 to $60 per month in redesignated Subdiv. (2)(B) and by deleting reference to managed care plan in redesignated Subdiv. (3), effective July 1, 2010; P.A. 11-44 amended Subsec. (a)(2) by adding provision re premium requirement to be in accordance with federal law, deleting premium requirement provisos and exception, and adding provision re increase in premiums for fiscal years ending June 30, 2012, to June 30, 2016, effective June 13, 2011.

See Sec. 17b-10a re implementation of policies and procedures while in the process of adopting as regulation.



Section 17b-296 - Provision for clinicians in managed care plans. Provision by managed care organizations of services under HUSKY Plan.

Section 17b-296 is repealed, effective July 1, 2010.

(October 29 Sp. Sess. P.A. 97-1, S. 8, 23; June Sp. Sess. P.A. 01-2, S. 23; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 10-179, S. 160.)



Section 17b-297 - Outreach programs for HUSKY Plan, Part A and Part B.

(a) The commissioner, in consultation with the Children’s Health Council, the Council on Medical Assistance Program Oversight and the 2-1-1 Infoline program, shall develop mechanisms to increase outreach and maximize enrollment of eligible children and adults in the HUSKY Plan, Part A or Part B, including, but not limited to, development of mail-in applications and appropriate outreach materials through the Department of Revenue Services, the Labor Department, the Department of Social Services, the Department of Public Health, the Department of Children and Families and the Office of Protection and Advocacy for Persons with Disabilities. Such mechanisms shall seek to maximize federal funds where appropriate for such outreach activities.

(b) The commissioner shall include in such outreach efforts information on the Medicaid program for the purpose of maximizing enrollment of eligible children and the use of federal funds.

(c) The commissioner shall, within available appropriations, contract with severe need schools and community-based organizations for purposes of public education, outreach and recruitment of eligible children, including the distribution of applications and information regarding enrollment in the HUSKY Plan, Part A and Part B. In awarding such contracts, the commissioner shall consider the marketing, outreach and recruitment efforts of organizations. For the purposes of this subsection, (1) “community-based organizations” shall include, but not be limited to, day care centers, schools, school-based health clinics, community-based diagnostic and treatment centers and hospitals, and (2) “severe need school” means a school in which forty per cent or more of the lunches served are served to students who are eligible for free or reduced price lunches.

(d) The commissioner, in consultation with the Latino and Puerto Rican Affairs Commission, the African-American Affairs Commission, representatives from minority community-based organizations and any other state and local organizations deemed appropriate by the commissioner, shall develop and implement outreach efforts that target medically underserved children and adults, particularly Latino and other minority children and adults, to increase enrollment of such children and adults in the HUSKY Plan, Part A or Part B. Such efforts shall include, but not be limited to, developing culturally appropriate outreach materials, advertising through Latino media outlets and other minority media outlets, and the public education, outreach and recruitment activities described in subsections (a) to (c), inclusive, of this section.

(e) All outreach materials shall be approved by the commissioner pursuant to Subtitle J of Public Law 105-33, as amended from time to time.

(f) Not later than January 1, 2008, and annually thereafter, the commissioner shall submit a report to the Governor and the General Assembly on the implementation of and the results of the community-based outreach programs specified in subsections (a) to (d), inclusive, of this section.

(October 29 Sp. Sess. P.A. 97-1, S. 9, 23; June 30 Sp. Sess. P.A. 03-3, S. 57; P.A. 07-185, S. 8; P.A. 10-179, S. 68; P.A. 11-44, S. 171.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (c) to delete provision that permitted commissioner to contract with “qualified entities authorized to grant presumptive eligibility”, effective August 20, 2003; P.A. 07-185 amended Subsec. (a) by substituting “the 2-1-1 Infoline program” for “Infoline of Connecticut”, adding that commissioner shall develop mechanisms to increase outreach and maximize enrollment of eligible children and adults in HUSKY Plan, Part A or Part B and specifying that mechanisms shall seek to maximize federal funds where appropriate for outreach activities, added new Subsec. (d) requiring commissioner to develop and implement outreach efforts that target medically underserved children and adults, particularly Latino and other minority children and adults, to increase HUSKY Plan enrollment for such children and adults, redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f), amended Subsec. (e) by adding “as amended from time to time” re Public Law 105-33, and amended Subsec. (f) by substituting “2008” for “1999” re submission of annual reports, substituting “programs” for “program” and making a technical change, effective July 1, 2007; P.A. 10-179 amended Subsec. (a) by changing “Medicaid Managed Care Council” to “Council on Medicaid Care Management Oversight”, effective July 1, 2010; P.A. 11-44 amended Subsec. (a) by replacing “Council on Medicaid Care Management Oversight” with “Council on Medical Assistance Program Oversight”, effective July 1, 2011.



Section 17b-297a - Funds to promote enrollment of children eligible for other income-based assistance programs in HUSKY Plan.

The Commissioner of Social Services may seek a waiver, if required, under Title XXI of the Social Security Act to authorize the use of funds received under said title to promote the enrollment of children in the HUSKY Plan who are eligible for benefits under other income-based assistance programs including, but not limited to, free or reduced school lunch programs.

(P.A. 01-137, S. 6, 9.)

History: P.A. 01-137 effective July 1, 2001.



Section 17b-297b - Procedures for sharing information in applications for school lunch program for purpose of determining eligibility under SustiNet Plan or HUSKY Plan. Procedures for application for HUSKY Plan.

(a) To the extent permitted by federal law, the Commissioners of Social Services and Education, in consultation with the board of directors, shall jointly establish procedures for the sharing of information contained in applications for free and reduced price meals under the National School Lunch Program for the purpose of determining whether children participating in said program are eligible for coverage under the SustiNet Plan or the HUSKY Plan, Part A and Part B. The Commissioner of Social Services shall take all actions necessary to ensure that children identified as eligible for the SustiNet Plan, or the HUSKY Plan, Part A or Part B, are enrolled in the appropriate plan.

(b) The Commissioner of Education shall establish procedures whereby an individual may apply for the SustiNet Plan or the HUSKY Plan, Part A or Part B, at the same time such individual applies for the National School Lunch Program.

(P.A. 01-137, S. 7, 9; P.A. 03-19, S. 43; P.A. 07-185, S. 9; P.A. 09-148, S. 15.)

History: P.A. 01-137 effective July 1, 2001; P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003; P.A. 07-185 amended Subsec. (a) by providing that commissioner shall ensure that children identified as eligible for either HUSKY Plan, Part A or Part B, are enrolled in the appropriate plan, effective July 1, 2007; P.A. 09-148 added provisions re consultation with board of directors and re SustiNet Plan, effective July 1, 2011.



Section 17b-298 - Regulations re quality of care under HUSKY Plan. Outcome criteria. Sanctions. Reports re HUSKY Plans to General Assembly.

Section 17b-298 is repealed, effective July 1, 2010.

(October 29 Sp. Sess. P.A. 97-1, S. 10, 23; P.A. 10-179, S. 160.)



Section 17b-299 - Applications. Approval.

(a) The commissioner or, at the commissioner’s discretion, the single point of entry servicer shall review applications for eligibility to determine whether applicants or employers of applicants have discontinued employer-sponsored dependent coverage for the purpose of participation in the HUSKY Plan, Part B.

(b) An application may be disapproved if it is determined that a child to be covered under the HUSKY Plan, Part B was covered by an employer-sponsored insurance within the last two months. If the commissioner determines that the time period specified in this subsection is insufficient to effectively deter applicants or employers of applicants from discontinuing employer-sponsored dependent coverage for the purpose of participation in the HUSKY Plan, Part B, the commissioner may extend such period for a maximum of an additional two months.

(c) An application may be approved in cases where prior employer-sponsored coverage ended less than two months prior to the determination of eligibility for reasons unrelated to the availability of the HUSKY Plan, Part B, including, but not limited to:

(1) Loss of employment due to factors other than voluntary termination;

(2) Death of a parent;

(3) Change to a new employer that does not provide an option for dependent coverage;

(4) Change of address so that no employer-sponsored coverage is available;

(5) Discontinuation of health benefits to all employees of the applicant’s employer;

(6) Expiration of the continuation of coverage periods set forth in section 38a-554;

(7) Self-employment;

(8) Termination of health benefits due to a long-term disability;

(9) Termination of dependent coverage due to an extreme economic hardship on the part of either the employee or the employer, as determined by the commissioner; or

(10) Substantial reduction in either lifetime medical benefits or benefit category available to an employee and dependents under an employer’s health care plan.

(October 29 Sp. Sess. P.A. 97-1, S. 11, 23; P.A. 01-137, S. 5, 9; P.A. 10-13, S. 7.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 1, 1997; P.A. 01-137 amended Subsecs. (b) and (c) to substitute “two” months for “six” months, effective July 1, 2001; P.A. 10-13 amended Subsec. (c)(6) to change reference re continuation of coverage from federal COBRA to Sec. 38a-554 and to make a technical change, effective May 5, 2010.



Section 17b-300 - Notification of enrollee’s change of circumstance.

The applicant for an enrollee shall notify the Department of Social Services of any change in circumstance that could affect the enrollee’s continued eligibility for coverage under the HUSKY Plan, Part B within thirty days of such change. An enrollee shall be disenrolled if the commissioner determines the enrollee is no longer eligible for participation in such plan for reasons including, but not limited to, those specified in section 17b-301 and the nonpayment of premiums.

(October 29 Sp. Sess. P.A. 97-1, S. 12, 23; P.A. 10-179, S. 63.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; P.A. 10-179 replaced provision requiring applicant to notify managed care plan with provision requiring applicant to notify Department of Social Services, effective July 1, 2010.



Section 17b-301 - Recovery of payment for false statement, misrepresentation or concealment.

Any payment made by the state on behalf of an enrollee as a result of any false statement, misrepresentation or concealment of or failure to disclose income or health insurance coverage by an applicant responsible for maintaining insurance may be recovered by the state.

(October 29 Sp. Sess. P.A. 97-1, S. 13, 23.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997.



Section 17b-301a - Prohibited acts re medical assistance: Definitions.

As used in this section and section 17b-301b:

(1) “Knowing” and “knowingly” means that a person, with respect to information: (A) Has actual knowledge of the information; (B) acts in deliberate ignorance of the truth or falsity of the information; or (C) acts in reckless disregard of the truth or falsity of the information, without regard to whether the person intends to defraud;

(2) “Claim” (A) means any request or demand, whether under a contract or otherwise, for money or property and whether or not the state has title to the money or property that (i) is presented to an officer, employee or agent of the state, or (ii) is made to a contractor, grantee or other recipient, if the money or property is to be spent or used on the state’s behalf or to advance a state program or interest, and if the state provides or has provided any portion of the money or property that is requested or demanded, or if the state will reimburse such contractor, grantee or other recipient for any portion of the money or property that is requested or demanded, (B) does not include a request or demand for money or property that the state has paid to an individual as compensation for state employment or as an income subsidy with no restrictions on that individual’s use of the money or property;

(3) “Person” means any natural person, corporation, limited liability company, firm, association, organization, partnership, business, trust or other legal entity;

(4) “State” means the state of Connecticut, any agency or department of the state or any quasi-public agency, as defined in section 1-120;

(5) “Obligation” means an established duty, whether fixed or not, arising from (A) an express or implied contractual, grantor-grantee or licensor-licensee relationship, (B) a fee-based or similar relationship, (C) statute or regulation, or (D) the retention of an overpayment; and

(6) “Material” means having a natural tendency to influence, or be capable of influencing, the payment or receipt of money or property.

(Sept. Sp. Sess. P.A. 09-5, S. 1; P.A. 11-44, S. 153.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 11-44 amended Subdiv. (2) by redefining “claim”, added Subdiv. (5) defining “obligation” and added Subdiv. (6) defining “material”, effective June 13, 2011.



Section 17b-301b - Prohibited acts re medical assistance. Penalties.

(a) No person shall:

(1) Knowingly present, or cause to be presented, a false or fraudulent claim for payment or approval under a medical assistance program administered by the Department of Social Services;

(2) Knowingly make, use or cause to be made or used, a false record or statement material to a false or fraudulent claim under a medical assistance program administered by the Department of Social Services;

(3) Conspire to commit a violation of this section;

(4) Having possession, custody or control of property or money used, or to be used, by the state relative to a medical assistance program administered by the Department of Social Services, and intending to defraud the state or wilfully to conceal the property, deliver or cause to be delivered less property than the amount for which the person receives a certificate or receipt;

(5) Being authorized to make or deliver a document certifying receipt of property used, or to be used, by the state relative to a medical assistance program administered by the Department of Social Services and intending to defraud the state, make or deliver such document without completely knowing that the information on the document is true;

(6) Knowingly buy, or receive as a pledge of an obligation or debt, public property from an officer or employee of the state relative to a medical assistance program administered by the Department of Social Services, who lawfully may not sell or pledge the property;

(7) Knowingly make, use or cause to be made or used, a false record or statement material to an obligation to pay or transmit money or property to the state under a medical assistance program administered by the Department of Social Services; or

(8) Knowingly conceal or knowingly and improperly avoid or decrease an obligation to pay or transmit money or property to the state under a medical assistance program administered by the Department of Social Services.

(b) Any person who violates the provisions of subsection (a) of this section shall be liable to the state for: (1) A civil penalty of not less than five thousand five hundred dollars or more than eleven thousand dollars, or as adjusted from time to time by the federal Civil Penalties Inflation Adjustment Act of 1990, 28 USC 2461, (2) three times the amount of damages that the state sustains because of the act of that person, and (3) the costs of investigation and prosecution of such violation. Liability under this section shall be joint and several for any violation of this section committed by two or more persons.

(c) Notwithstanding the provisions of subsection (b) of this section concerning treble damages, if the court finds that: (1) A person committing a violation of subsection (a) of this section furnished officials of the state responsible for investigating false claims violations with all information known to such person about the violation not later than thirty days after the date on which the person first obtained the information; (2) such person fully cooperated with an investigation by the state of such violation; and (3) at the time such person furnished the state with the information about the violation, no criminal prosecution, civil action or administrative action had commenced under sections 17b-301c to 17b-301g, inclusive, with respect to such violation, and such person did not have actual knowledge of the existence of an investigation into such violation, the court may assess not less than two times the amount of damages which the state sustains because of the act of such person. Any information furnished pursuant to this subsection shall be exempt from disclosure under section 1-210.

(Sept. Sp. Sess. P.A. 09-5, S. 2; Sept. Sp. Sess. P.A. 09-7, S. 181; P.A. 11-44, S. 154.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; Sept. Sp. Sess. P.A. 09-7 made technical changes in Subsec. (a), effective October 5, 2009; P.A. 11-44 amended Subsec. (a) in Subdiv. (2) by replacing “to secure the payment or approval by the state of” with “material to”, in Subdiv. (3) by replacing provision re defrauding the state with provision re violating section, in Subdiv. (7) by replacing “to conceal, avoid or decrease” with “material to” and by adding Subdiv. (8) re concealing, avoiding or decreasing an obligation to pay or transmit money or property to the state, and amended Subsec. (b)(1) by replacing minimum civil penalty of $5,000 with $5,500, replacing maximum civil penalty of $10,000 with $11,000 and adding provision re adjustment of penalty under federal Civil Penalties Inflation Adjustment Act, effective June 13, 2011.



Section 17b-301c - Attorney General’s investigation of prohibited acts. Civil action.

The Attorney General may investigate any violation of subsection (a) of section 17b-301b. Any information obtained pursuant to this investigation shall be exempt from disclosure under section 1-210. If the Attorney General finds that a person has violated or is violating any provision of subsection (a) of section 17b-301b, the Attorney General may bring a civil action in the superior court for the judicial district of Hartford under this section in the name of the state against such person.

(Sept. Sp. Sess. P.A. 09-5, S. 3.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-301d - Civil action by individual. Consent for withdrawal. Manner of service. Complaint under seal. Intervening in action by Attorney General.

(a) A person may bring a civil action in the superior court for the judicial district of Hartford against any person who violates subsection (a) of section 17b-301b, for the person who brings the action and for the state. Such civil action shall be brought in the name of the state. The action may thereafter be withdrawn only if the court and the Attorney General give written consent to the withdrawing of such action and their reasons for consenting.

(b) A copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the state by serving the Attorney General in the manner prescribed in section 52-64. The complaint shall be filed in camera, shall remain under seal for at least sixty days and shall not be served on the defendant until the court so orders. The court, upon motion of the Attorney General, may, for good cause shown, extend the time during which the complaint remains under seal. Such motion may be supported by affidavits or other submissions in camera. Prior to the expiration of the time during which the complaint remains under seal, the Attorney General shall: (1) Proceed with the action in which case the action shall be conducted by the Attorney General, or (2) notify the court that the Attorney General declines to take over the action in which case the person bringing the action shall have the right to conduct the action.

(c) If the court orders that the complaint be unsealed and served, the Superior Court shall issue an appropriate order of notice requiring the same notice that is ordinarily required to commence a civil action. The defendant shall not be required to respond to any complaint filed under this section until thirty days after the complaint is served upon the defendant.

(d) If a person brings an action under this section, no person other than the state may intervene or bring a related action based on the facts underlying the pending action.

(Sept. Sp. Sess. P.A. 09-5, S. 4; P.A. 11-44, S. 155.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 11-44 amended Subsec. (d) by deleting reference to federal False Claims Act, effective June 13, 2011.



Section 17b-301e - Prosecution by Attorney General. Withdrawal. Settlement. Limits on individual’s participation. Division of proceeds. Attorneys’ fees and costs.

(a) If the Attorney General, pursuant to section 17b-301d, elects to proceed with the action, the Attorney General shall have the primary responsibility for prosecuting the action and shall not be bound by any act of the person bringing the action. Such person shall have the right to continue as a party to the action, subject to the limitations set forth in this section.

(b) The Attorney General may withdraw such action notwithstanding the objections of the person bringing the action if the Attorney General has notified the person of the filing of the motion and the court has provided the person with an opportunity for a hearing on the motion.

(c) The Attorney General may settle the action with the defendant notwithstanding the objections of the person bringing the action if the court determines, after a hearing, that the proposed settlement is fair, adequate and reasonable under all the circumstances. Upon a showing of good cause, such hearing may be held in camera.

(d) Upon a showing by (1) the Attorney General that unrestricted participation during the course of the litigation by the person bringing the action would (A) interfere with or unduly delay the Attorney General’s prosecution of the case, or (B) be repetitious, irrelevant or for purposes of harassment; or (2) the defendant that unrestricted participation during the course of the litigation by the person bringing the action would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may, in its discretion, impose limitations on the person’s participation, including, but not limited to, limiting the number of witnesses that such person may call, limiting the length of the testimony of any such witnesses, limiting the person’s cross-examination of any such witnesses or otherwise limiting the participation by the person in the litigation.

(e) If the court awards civil penalties or damages to the state or if the Attorney General settles with the defendant and receives civil penalties or damages, the person bringing such action shall receive from the proceeds not less than fifteen per cent but not more than twenty-five per cent of such proceeds of the action or settlement of the claim, based upon the extent to which the person substantially contributed to the prosecution of the action. Any such person shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorneys’ fees and costs. All such expenses, fees and costs shall be awarded against the defendant.

(f) Notwithstanding the provisions of subsection (e) of this section, where the action is one that the court finds to be based primarily on disclosures of specific information that was not provided by the person bringing the action relating to allegations or transactions (1) in a criminal, civil or administrative hearing, (2) in a report, hearing, audit or investigation conducted by the General Assembly, a committee of the General Assembly, the Auditors of Public Accounts, a state agency or a quasi-public agency, or (3) from the news media, the court may award from such proceeds to the person bringing the action such sums as it considers appropriate, but in no case more than ten per cent of the proceeds, taking into account the significance of the information and the role of the person bringing the action in advancing the case to litigation. Any such person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys’ fees and costs. All such expenses, fees and costs shall be awarded against the defendant.

(Sept. Sp. Sess. P.A. 09-5, S. 5; P.A. 11-44, S. 156.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 11-44 amended Subsec. (f) by adding “that was not provided by the person bringing the action” re action based on disclosure of specific information, effective June 13, 2011.



Section 17b-301f - Civil action by individual when Attorney General declines to proceed. Procedure. Division of proceeds. Attorneys’ fees and costs.

(a) If the Attorney General declines to proceed with the action, the person who brought the action shall have the right to conduct the action. In the event that the Attorney General declines to proceed with the action, upon the request of the Attorney General, the court shall order that copies of all pleadings filed in the action and copies of any deposition transcripts be provided to the state. When the person who brought the action proceeds with the action, the court, without limiting the status and rights of such person, may permit the Attorney General to intervene at a later date upon a showing of good cause.

(b) A person bringing an action under this section or settling the claim shall receive an amount which the court decides is reasonable for collecting the civil penalty and damages. The amount shall be not less than twenty-five per cent or more than thirty per cent of the proceeds of the action or settlement and shall be paid out of such proceeds. Such person shall also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys’ fees and costs. All such expenses, fees and costs shall be awarded against the defendant.

(c) If a defendant prevails in the action conducted under this section and the court finds that the claim of the person bringing the action was clearly frivolous, clearly vexatious or brought primarily for purposes of harassment, the court may award reasonable attorneys’ fees and expenses to the defendant.

(d) Irrespective of whether the Attorney General proceeds with the action, upon request and showing by the Attorney General that certain motions or requests for discovery by a person bringing the action would interfere with the state’s investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than sixty days from the date of the order of the stay. Such a showing shall be conducted in camera. The court may extend the stay for an additional sixty-day period upon a further showing in camera that the state has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings. For the purposes of this subsection, the Chief State’s Attorney or state’s attorney for the appropriate judicial district may appear to explain to the court the potential impact of such discovery on a pending criminal investigation or prosecution.

(Sept. Sp. Sess. P.A. 09-5, S. 6.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-301g - Attorney General’s pursuit of claim through alternate remedy.

Notwithstanding the provisions of section 17b-301d, the Attorney General may elect to pursue the state’s claim through any alternate remedy available to the state, including any administrative proceeding to determine a civil penalty. If any such alternate remedy is pursued in another proceeding, the person bringing the action shall have the same rights in such proceeding as such person would have had if the action had continued under the provisions of sections 17b-301d to 17b-301f, inclusive. Any finding of fact or conclusion of law made in such other proceeding that has become final shall be conclusive on all parties to an action under sections 17b-301d to 17b-301f, inclusive. A finding or conclusion is final if it has been finally determined on appeal to the appropriate court of the state, if the time for filing such an appeal with respect to the finding or conclusion has expired or if the finding or conclusion is not subject to judicial review.

(Sept. Sp. Sess. P.A. 09-5, S. 7.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-301h - Civil action by individual who committed prohibited act re medical assistance. Reduction of proceeds. Dismissal from action.

Notwithstanding the provisions of sections 17b-301e and 17b-301f, if the court finds that the action was brought by a person who planned and initiated the violation of subsection (a) of section 17b-301b, upon which violation an action was brought, then the court may reduce the share of the proceeds of the action that the person would otherwise receive under section 17b-301e or 17b-301f, taking into account the role of that person in advancing the case to litigation and any relevant circumstances pertaining to the violation. If a person bringing the action is convicted of criminal conduct arising from his or her role in the violation of subsection (a) of section 17b-301b, such person shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. Such dismissal shall not prejudice the right of the Attorney General to continue the action.

(Sept. Sp. Sess. P.A. 09-5, S. 8.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-301i - Court’s jurisdiction over civil actions brought by certain individuals.

(a) No court shall have jurisdiction over an action brought under section 17b-301d (1) against a member of the General Assembly, a member of the judiciary or an elected officer or department head of the state if the action is based on evidence or information known to the state when the action was brought; or (2) that is based upon allegations or transactions that are the subject of a civil suit or an administrative civil penalty proceeding in which the state is already a party.

(b) Unless opposed by the state, the court shall dismiss an action or claim brought under section 17b-301d if allegations or transactions that are substantially the same as those alleged in the action or claim were publicly disclosed (1) in a state criminal, civil or administrative hearing in which the state or its agent is a party, (2) in a report, hearing, audit or investigation conducted by the General Assembly, a committee of the General Assembly, the Auditors of Public Accounts, a state agency or quasi-public agency, or (3) by the news media, except the court shall not dismiss such action or claim if the action or claim is brought by the Attorney General or the person who is an original source of information.

(c) For purposes of this section, “original source” means an individual who (1) voluntarily discloses to the state information on which the allegations or transactions in an action or claim are based, prior to public disclosure of such information as described in subdivisions (1), (2) and (3) of subsection (b) of this section, or (2) has knowledge that is independent of and materially adds to the publicly disclosed allegations or transactions and has voluntarily provided the information to the state before filing an action or claim under this section.

(Sept. Sp. Sess. P.A. 09-5, S. 9; P.A. 11-44, S. 157.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 11-44 amended Subsec. (a) by deleting former Subdiv. (3) re action based on public disclosure of allegations or transactions and deleting definition of “original source”, deleted former Subsec. (b) re court’s jurisdiction over action brought under Sec. 17b-301d, added new Subsec. (b) re court’s dismissal of action or claim brought under Sec. 17b-301d and added Subsec. (c) defining “original source”, effective June 13, 2011.



Section 17b-301j - State not liable for expenses.

The state of Connecticut shall not be liable for expenses which a person incurs in bringing an action under sections 17b-301d to 17b-301g, inclusive.

(Sept. Sp. Sess. P.A. 09-5, S. 10.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-301k - Discrimination in employment because of acts in furtherance of civil action prohibited. Remedies. Attorneys’ fees and costs.

(a) Any employee, contractor or agent who is discharged, demoted, suspended, threatened, harassed or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee, contractor, agent or associated others in furtherance of an action under sections 17b-301c to 17b-301g, inclusive, including investigation for, initiation of, testimony for or assistance in an action filed or to be filed under sections 17b-301c to 17b-301g, inclusive, or efforts to stop a violation of sections 17b-301a to 17b-301p, inclusive, shall be entitled to all relief necessary to make the employee, contractor or agent whole. Such relief shall include reinstatement with the same seniority status such employee would have had but for the discrimination, two times the amount of any back pay, interest on any back pay and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorneys’ fees. An employee may bring an action in the Superior Court for the relief provided in this section.

(b) A civil action or claim under this section may not be brought more than three years after the date on which the retaliation occurred.

(Sept. Sp. Sess. P.A. 09-5, S. 11; P.A. 11-44, S. 158; 11-61, S. 119.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 11-44 designated existing provisions as Subsec. (a) and amended same to add contractors and agents re persons entitled to relief and add provision re efforts to stop a violation of Secs. 17b-301a to 17b-301p, and added Subsec. (b) re time limitation on bringing civil action or claim, effective June 13, 2011; P.A. 11-61 amended Subsec. (a) by adding “associated others” re persons entitled to relief and making technical changes, effective June 21, 2011.



Section 17b-301l - Time for bringing civil action. State’s intervention in action.

A civil action under sections 17b-301c to 17b-301g, inclusive, may not be brought: (1) More than six years after the date on which the violation of subsection (a) of section 17b-301b is committed, or (2) more than three years after the date when facts material to the right of action are known or reasonably should have been known by the official of the state charged with responsibility to act in the circumstances, but in no event more than ten years after the date on which the violation is committed, whichever last occurs. If the state elects to intervene and proceed with an action brought under sections 17b-301c to 17b-301g, inclusive, the state may file its own complaint or amend the complaint of a person who has brought an action under sections 17b-301c to 17b-301g, inclusive, to clarify or add detail to claims in which the state is intervening and to add any additional claim under which the state contends that it is entitled to relief. For statute of limitation purposes, any such state pleading shall relate back to the filing date of the complaint of the person who originally brought the action to the extent that the claim of the state arises out of the conduct, transactions or occurrences set forth or attempted to be set forth in the prior complaint of such person.

(Sept. Sp. Sess. P.A. 09-5, S. 12; P.A. 11-44, S. 159.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 11-44 added provision re state’s election to intervene and proceed with an action, effective June 13, 2011.



Section 17b-301m - Standard of proof in civil action.

In any action brought under sections 17b-301c to 17b-301g, inclusive, the Attorney General or the person initiating such action shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(Sept. Sp. Sess. P.A. 09-5, S. 13.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-301n - Effect of final judgment in criminal proceeding on civil action.

Notwithstanding any other provision of law, a final judgment rendered in favor of the state against a defendant in any criminal proceeding charging fraud or false statements, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, shall estop such defendant from denying the essential elements of the offense in any action which involves the same transaction as in the criminal proceeding and which is brought in accordance with the provisions of sections 17b-301c to 17b-301g, inclusive.

(Sept. Sp. Sess. P.A. 09-5, S. 14.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-301o - Remedies not exclusive.

The provisions of sections 17b-301a to 17b-301o, inclusive, and subsection (a) of section 4-61dd are not exclusive, and the remedies provided for shall be in addition to any other remedies provided for in any other provision of the general statutes or federal law or available under common law.

(Sept. Sp. Sess. P.A. 09-5, S. 15.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009.



Section 17b-301p - Report re medical assistance civil actions.

On the thirtieth day after October 5, 2009, and annually thereafter, the Attorney General shall submit a report to the General Assembly and the Governor, in accordance with section 11-4a, that contains the following information:

(1) The number of civil actions the Attorney General filed during the previous calendar year under sections 17b-301c to 17b-301g, inclusive;

(2) The number of civil actions private individuals filed during the previous calendar year under sections 17b-301c to 17b-301g, inclusive, including the number of civil actions that remain under seal, along with (A) the state or federal courts in which such civil actions were filed and the number of civil actions filed in each such court, (B) the state program or agency involved in each civil action, and (C) the number of civil actions filed by private individuals who previously had filed an action based on the same or similar transactions or allegations under the federal False Claims Act, 31 USC 3729-3733, as amended from time to time, or the false claims act of any other state; and

(3) The amount that was recovered by the state under sections 17b-301c to 17b-301g, inclusive, in settlement, damages and penalties and the litigation cost, if known, along with the (A) case number and parties for each civil action where there was a recovery, (B) separate amount of any funds recovered for damages, penalties and litigation costs, and (C) percentage of the recovery and the amount that the state paid to any private person who brought the civil action.

(Sept. Sp. Sess. P.A. 09-5, S. 18; P.A. 10-26, S. 1.)

History: Sept. Sp. Sess. P.A. 09-5 effective October 5, 2009; P.A. 10-26 made a technical change in Subdiv. (3), effective May 10, 2010.



Section 17b-302 - Public involvement in design and implementation of HUSKY Plan, Part B. Submission of plan for public involvement to General Assembly.

Section 17b-302 is repealed, effective July 1, 2010.

(October 29 Sp. Sess. P.A. 97-1, S. 14, 23; P.A. 10-179, S. 160.)



Section 17b-303 - Income disregard. Application for federal waiver.

(a) For purposes of determining eligibility for the HUSKY Plan, Part B and to the extent permitted by federal law and to the extent federal financial participation is available, the commissioner may disregard family income. Such disregard of family income shall allow subsidized coverage for an eligible beneficiary who resides in a household with a family income of not more than three hundred per cent of the federal poverty level. No such income disregard shall have the effect of granting eligibility for a child under the HUSKY Plan, Part A.

(b) The commissioner may submit an application for a waiver under Section 1115 of the Social Security Act (1) to authorize the use of funds received under Title XXI of the Social Security Act to establish a non-Medicaid health insurance program for eligible beneficiaries who reside in a household with a family income of more than two hundred thirty-five per cent of the federal poverty level but less than three hundred per cent of the federal poverty level, and (2) to allow families under Section 2105(c)(3) of Title XXI of the Social Security Act to purchase health insurance under the HUSKY Plan, Part B with a sliding fee scale for families with an income up to three hundred per cent of the federal poverty level and at full premium for those uninsured families with an income of over three hundred per cent of the federal poverty level. The commissioner may submit an application for a waiver of allowable expenditures in excess of ten per cent under the provisions of Section 2105(c)(2) of Subtitle J of Public Law 105-33.

(c) The commissioner shall submit any application for a federal waiver or proposed modification of any such waiver in connection with the HUSKY Plan, Part A and Part B, except the initial waivers specified under subsection (b) of this section, to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health, insurance and appropriations and the budgets of state agencies prior to the submission of such application or proposed modification to the federal government in accordance with the provisions of section 17b-8.

(d) If the waiver specified in subdivision (1) of subsection (b) of this section is denied and the income disregard under subsection (a) of this section is not available, uninsured children who reside in a household with a family income of more than two hundred thirty-five per cent of the federal poverty level but less than three hundred per cent of the federal poverty level shall be eligible for unsubsidized benefits under the provisions of subsection (b) of section 17b-292.

(October 29 Sp. Sess. P.A. 97-1, S. 15, 23; P.A. 98-8, S. 3, 5.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997; P.A. 98-8 amended Subsec. (a) re family income disregard to eliminate phrase “up to sixty-five per cent of the federal poverty level for the size of the family” and to establish that such income disregard shall not make a child eligible under the HUSKY Plan, Part A (Medicaid), effective April 7, 1998.



Section 17b-304 - Regulations.

The commissioner shall implement the policies and procedures necessary to carry out the provisions of sections 17b-292 to 17b-303, inclusive, 17b-257b, 17b-261 and section 16 of public act 97-1 of the October 29 special session* while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(October 29 Sp. Sess. P.A. 97-1, S. 20, 23.)

*Note: Section 16 of public act 97-1 of the October 29 special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997.



Section 17b-306 - Plan for a system of preventive health services for children under the HUSKY Plan, Part A and Part B.

(a) The Commissioner of Social Services, in consultation with the Commissioner of Public Health, shall develop and within available appropriations implement a plan for a system of preventive health services for children under the HUSKY Plan, Part A and Part B. The goal of the system shall be to improve health outcomes for all children enrolled in the HUSKY Plan and to reduce racial and ethnic health disparities among children. Such system shall ensure that services under the federal Early and Periodic Screening, Diagnosis and Treatment Program are provided to children enrolled in the HUSKY Plan, Part A.

(b) The plan shall:

(1) Establish a coordinated system for preventive health services for HUSKY Plan, Part A and Part B beneficiaries including, but not limited to, services under the federal Early and Periodic Screening, Diagnosis and Treatment Program, ophthalmologic and optometric services, oral health care, care coordination, chronic disease management and periodicity schedules based on standards specified by the American Academy of Pediatrics;

(2) Require the Department of Social Services to track the utilization of services in the system of preventive health services by HUSKY Plan, Part A and Part B beneficiaries to ensure that such beneficiaries receive all the services available under the system and to track the health outcomes of children; and

(3) Include payment methodologies to create financial incentives and rewards for health care providers who participate and provide services in the system, such as case management fees, pay for performance, and payment for technical support and data entry associated with patient registries.

(c) The Commissioner of Social Services shall develop the plan for a system of preventive health services not later than January 1, 2008, and implement the plan not later than July 1, 2008.

(d) Not later than July 1, 2009, the Commissioner of Social Services shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services, insurance and public health on the plan for a system of preventive health services. The report shall include information on health outcomes, quality of care and methodologies utilized in the plan to improve the quality of care and health outcomes for children.

(P.A. 07-185, S. 13; June Sp. Sess. P.A. 07-2, S. 10.)

History: P.A. 07-185 effective July 1, 2007; June Sp. Sess. P.A. 07-2 amended Subsec. (a) by specifying that implementation of plan shall be “within available appropriations”, amended Subsec. (b)(1) by replacing “vision care” with “ophthalmologic and optometric services”, amended Subsec. (b)(2) by deleting “electronically” re tracking utilization of services, and amended Subsec. (d) by deleting commissioner’s responsibility to report on “the implementation of” plan, effective July 1, 2007.



Section 17b-306a - Child health quality improvement program. Purpose and scope. Annual reports.

(a) The Commissioner of Social Services, in collaboration with the Commissioners of Public Health and Children and Families, shall establish a child health quality improvement program for the purpose of promoting the implementation of evidence-based strategies by providers participating in the HUSKY Plan, Part A and Part B to improve the delivery of and access to children’s health services. Such strategies shall focus on physical, dental and mental health services and shall include, but need not be limited to: (1) Methods for early identification of children with special health care needs; (2) integration of care coordination and care planning into children’s health services; (3) implementation of standardized data collection to measure performance improvement; and (4) implementation of family-centered services in patient care, including, but not limited to, the development of parent-provider partnerships. The Commissioner of Social Services shall seek the participation of public and private entities that are dedicated to improving the delivery of health services, including medical, dental and mental health providers, academic professionals with experience in health services research and performance measurement and improvement, and any other entity deemed appropriate by the Commissioner of Social Services, to promote such strategies. The commissioner shall ensure that such strategies reflect new developments and best practices in the field of children’s health services. As used in this section, “evidence-based strategies” means policies, procedures and tools that are informed by research and supported by empirical evidence, including, but not limited to, research developed by organizations such as the American Academy of Pediatrics, the American Academy of Family Physicians, the National Association of Pediatric Nurse Practitioners and the Institute of Medicine.

(b) Not later than July 1, 2008, and annually thereafter, the Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health and appropriations, and to the Council on Medical Assistance Program Oversight on (1) the implementation of any strategies developed pursuant to subsection (a) of this section, and (2) the efficacy of such strategies in improving the delivery of and access to health services for children enrolled in the HUSKY Plan.

(c) The Commissioner of Social Services, in collaboration with the Council on Medical Assistance Program Oversight, shall, subject to available appropriations, prepare, annually, a report concerning health care choices under the HUSKY Plan, Part A. Such report shall include, but not be limited to, a comparison of the performance of each managed care organization, the primary care case management program and other member service delivery choices. The commissioner shall provide a copy of each report to all HUSKY Plan, Part A members.

(P.A. 07-185, S. 14; Sept. Sp. Sess. P.A. 09-5, S. 57; P.A. 10-179, S. 69; P.A. 11-44, S. 172.)

History: P.A. 07-185 effective July 1, 2007; Sept. Sp. Sess. P.A. 09-5 added Subsec. (c) requiring Commissioner of Social Services in collaboration with Medicaid Managed Care Council to issue report re health care choices for HUSKY Plan, Part A members, effective October 5, 2009; P.A. 10-179 amended Subsecs. (b) and (c) by replacing “Medicaid Managed Care Council” with “Council on Medicaid Care Management Oversight”, effective July 1, 2010; P.A. 11-44 amended Subsecs. (b) and (c) by replacing “Council on Medicaid Care Management Oversight” with “Council on Medical Assistance Program Oversight”, effective July 1, 2011.



Section 17b-307 - Primary care case management pilot program.

(a) Notwithstanding any provision of the general statutes, the Department of Social Services shall develop and implement a pilot program for the delivery of health care services through a system of primary care case management to not less than one thousand individuals who are otherwise eligible to receive HUSKY Plan, Part A benefits. Primary care providers participating in the primary care case management pilot program shall provide program beneficiaries with primary care medical services and arrange for specialty care as needed. For purposes of this section, “primary care case management” means a system of care in which the health care services for program beneficiaries are coordinated by a primary care provider chosen by or assigned to the beneficiary. The Commissioner of Social Services shall begin enrollment for the primary care case management system not later than April 1, 2008.

(b) The Department of Social Services shall expand the pilot program for the delivery of health care services through the primary care case management system, as described in subsection (a) of this section, to include primary care providers in the towns of Torrington and Putnam. Not later than July 1, 2010, the department shall expand the pilot program to include the town of Putnam. Not later than October 1, 2010, the department shall expand the pilot program to include the town of Torrington. The Commissioner of Social Services may seek a waiver from federal law for the purpose of expanding the primary care case management system pursuant to this subsection.

(c) Not later than July 1, 2011, the commissioner shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies on the expansion of the pilot program.

(June Sp. Sess. P.A. 07-2, S. 16; P.A. 10-166, S. 1.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; P.A. 10-166 designated existing provisions as Subsec. (a) and amended same to delete provisions requiring development of plan by November 1, 2007, and submission of plan and replace reference to primary care case management system with primary care case management pilot program, added Subsec. (b) re expansion of pilot program to include towns of Torrington and Putnam and added Subsec. (c) re commissioner’s report, effective June 7, 2010.



Section 17b-311 - Charter Oak Health Plan.

Section 17b-311 is repealed, effective January 1, 2014.

(June Sp. Sess. P.A. 07-2, S. 23; P.A. 10-3, S. 11; 10-179, S. 64; P.A. 11-25, S. 13; 11-44, S. 80; P.A. 13-234, S. 156.)






Chapter 319ww - Preventative Services to Families

Section 17b-850 - (Formerly Sec. 17-580). Program for shelter services for victims of household abuse.

(a) The Department of Social Services shall establish a program for shelter services for victims of household abuse and may contract with any nonprofit organization to provide such services in the locality served by such nonprofit organization. The program may include, but not be limited to, the following: (1) Rental and maintenance of a shelter facility; (2) provision for support staff; (3) provision for emergency food and living expenses; and (4) such social services as are deemed necessary by the Commissioner of Social Services.

(b) The Commissioner of Social Services shall adopt regulations in accordance with chapter 54 necessary to implement the purposes of this section.

(P.A. 79-506, S. 1, 3; P.A. 93-262, S. 1, 87.)

History: Sec. 17-31k transferred to Sec. 17-580 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-580 transferred to Sec. 17b-850 in 1995.



Section 17b-851 - (Formerly Sec. 17-618). Families-in-training programs.

The Department of Social Services shall establish, within available appropriations, families-in-training programs to provide parent education and community support services to expectant parents and parents of children under the age of three. Such services shall include, but not be limited to, providing information and advice to parents on their child’s language, cognitive, social and motor development, visiting a participant’s home on a regular basis, organizing group meetings for neighborhood parents of young children and providing referrals for parents who need special assistance or services. Such programs shall provide for the recruitment of participants.

(P.A. 90-128, S. 2; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-618 transferred to Sec. 17b-851 in 1995.



Section 17b-851a - Program for reduction of teenage pregnancies.

The Department of Social Services shall develop, within existing appropriations, a comprehensive plan, in consultation with the Department of Public Health, the Department of Education and the Department of Children and Families, for the reduction in the number of teenage pregnancies.

(P.A. 94-232, S. 2; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 17b-852 - (Formerly Sec. 8-221). Human resource development program.

For the purposes of sections 8-201 to 8-220a, inclusive, 8-222b, 8-226 to 8-239a, inclusive, this section and sections 17b-853 to 17b-855, inclusive:

(1) “Human resource development program” means a program, project or activity which: (a) Mobilizes and utilizes resources, public or private, of any urban or rural, or combined urban and rural, geographical area including, but not limited to, a municipality or group of municipalities in an attack on poverty; services, by providing assistance and other activities consistent with the needs of such municipality, of sufficient scope and size to give promise of progress toward the elimination of poverty or a cause or causes of poverty through developing employment opportunities, improving human performance, motivation, productivity, physical and mental health, and well-being, or by bettering the conditions under which people live, learn and work; (b) is developed, conducted and administered with the maximum feasible participation of residents of the areas and members of the groups served, which groups shall include the elderly; and (c) is conducted, administered or coordinated by a human resource development agency;

(2) “Human resource development agency” means (a) a public or private nonprofit agency designated by and authorized to accept funds from the federal Office of Economic Opportunity or any other department or agency of the United States to which any of the powers of said office may be transferred, for a community action program under the Economic Opportunity Act of 1964, as amended; (b) a public agency or officer designated by the chief executive officer and approved by the governing body of such municipality to carry out and coordinate human resource development programs by, or through contract with, or delegation to, any nonprofit agency or any agency, department, board, or commission of the municipality, and to enter into contracts or receive grants-in-aid from the Commissioner of Social Services for a human resource development program under sections 8-201 to 8-220a, inclusive, 8-222b, 8-226 to 8-239a, inclusive, this section and sections 17b-853 to 17b-855, inclusive; (c) any corporation organized for purposes other than to make a profit or gain for itself and not controlled or directed by persons or firms seeking to derive profit or gain therefrom, and designated by the chief executive officer and approved by the governing body of such municipality to carry out and coordinate human resource development programs and to enter into contracts with or receive grant-in-aid from the Commissioner of Social Services for human resource development programs under said sections; or (d) any corporation organized for purposes other than to make a profit or gain for itself and not controlled or directed by persons or firms seeking to derive profit or gain therefrom, in existence on January 1, 1973, and designated by the Commissioner of Social Services to carry out and coordinate human resource development programs and to enter into contracts with or receive grants-in-aid from the Commissioner of Social Services for human resource development programs under said sections.

(1967, P.A. 522, S. 26; 1969, P.A. 757, S. 2; 1971, P.A. 759, S. 3; P.A. 73-378, S. 3, 4; P.A. 77-614, S. 593(a), 610; P.A. 93-262, S. 1, 87.)

History: 1969 act incorporated Subpara. (b) into Subpara. (a) of definition of human resource development program, relettering remaining Subpara. accordingly, made special reference to the elderly among groups served and rephrased Subpara. (b) of definition of human resource development agency; 1971 act deleted reference to establishment of needs by community development action plan and added Subpara. (c) under definition of human resource development agency re nonprofit corporations; P.A. 73-378 added Subpara. (d) under definition of “human resource development agency”; P.A. 77-614 specified “commissioner” as commissioner of human resources, previously reference was to commissioner of community affairs, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 8-221 transferred to Sec. 17b-852 in 1995.



Section 17b-853 - (Formerly Sec. 8-222). State grants-in-aid for human resource development programs. Submission of application and advisory opinion.

(a) The state, acting by and in the discretion of the Commissioner of Social Services, may enter into a contract with a grantee for state financial assistance for human resource development programs in the form of a state grant-in-aid for the purposes and in the amounts hereinafter stated: (1) To pay the nonfederal share of a federally assisted program, one-half of the amount by which the cost of the program exceeds the federal grant-in-aid thereof; or (2) to continue a program for which such federal grant-in-aid had been received and has thereafter been reduced or discontinued, or to undertake a program for which a federal grant-in-aid is not available, all or any portion of the cost of such program as determined by the commissioner.

(b) With respect to proposed contracts for grants-in-aid made pursuant to subsection (a) of this section, the Commissioner of Social Services shall review the program content of such proposals so as to determine whether they are designed to accomplish the purposes specified in this section and section 17b-852 and shall require audits in accordance with the provisions of sections 4-230 to 4-236, inclusive.

(c) So much of the cost of a human resource development program as is not met by either a federal grant-in-aid or by a state grant-in-aid pursuant to this section may be paid by a municipality, any agency, board, commission or department thereof, or any public authority, or any private organization, in cash or in kind, including, but not limited to, in the discretion of the Commissioner of Social Services, additional plant and equipment, added services and increases in financial assistance furnished thereby, provided only such increments in plant and equipment, services and financial assistance as (1) are used for or in connection with human resource development programs, and (2) are funded otherwise than by federal or state financial assistance may be considered as payment by a municipality under this section.

(d) The Commissioner of Social Services is further authorized to make available technical assistance and financial assistance in accordance with the provisions of section 8-220(b) to any municipality, region, human resource development agency, private nonprofit agency or any group of municipalities, regions or private nonprofit agencies for the purposes of planning a human resource development program consistent with the community development action plan of the municipality or municipalities or any such plan in the process of preparation.

(e) The Commissioner of Social Services shall at least once each fiscal year conduct an inquiry into the operations and administration of each grantee which has received financial assistance under this section or which has an application pending for such assistance. The cooperation of the grantee in such inquiry shall be a prerequisite to the further provision of financial assistance under this section.

(f) Prior to submission of any application to the Commissioner of Social Services for financial assistance for a human resource development program of a grantee designated under section 17b-852(2)(b) or 17b-852(2)(c), such application shall be referred to the grantee designated under section 17b-852(2)(a), if any exists in the municipality. Such agency shall be allowed twenty days to render its advisory opinion concerning such program. After receiving such advisory opinion or if such opinion shall not have been received within the period of time specified, the application may be submitted to the commissioner. All such applications to the commissioner shall include such advisory opinion if received. In urgent or emergency situations, the commissioner, acting in his sole discretion, may specify a shorter period for the rendering of such advisory opinion or may dispense with it altogether.

(1967, P.A. 522, S. 27; 1969, P.A. 377, S. 1, 2; P.A. 73-96, S. 1; 73-378, S. 1, 2, 4; P.A. 74-279, S. 1, 2; P.A. 75-142, S. 1, 2; P.A. 77-614, S. 533, 610; P.A. 84-454, S. 2, 3; P.A. 91-401, S. 10, 20; P.A. 93-262, S. 1, 87; P.A. 96-180, S. 52, 166; P.A. 04-76, S. 26; P.A. 07-217, S. 77.)

History: 1969 act amended Subsec. (d) to allow financial assistance in accordance with Sec. 8-220(b), to include aid to private nonprofit agencies and groups of regions and nonprofit agencies as well as to single municipalities and regions and to specify that development program for which aid is given be consistent with community development action plans and added Subsec. (e) concerning agency operations and administration audits or inquiries; P.A. 73-96 added Subsec. (f) re application process for financial aid; P.A. 73-378 amended Subsec. (a) to delete provisions allowing grants-in-aid to expend federally-assisted programs and to delete proviso setting priorities for state aid and amended Subsec. (b) to delete provision concerning approval of programs content, to remove redundant statement concerning audit requirement and to make provisions applicable to all of Subsec. (a), not just Subdiv. (1) as before; P.A. 74-279 added Subsec. (g) containing provisions for aid if federal funds were to be discontinued, effective from July 1, 1974 to June 30, 1975; P.A. 75-142 changed allowance for aid under Subdiv. (2) of Subsec. (a) from two-thirds to four-fifths of total cost of the program; P.A. 77-614 specified commissioner of human resources, previously “commissioner” had referred to commissioner of community affairs, effective January 1, 1979, and deleted obsolete Subsec. (g); P.A. 84-454 amended Subsec. (a)(2) by substituting “all or any portion” of the cost for “four-fifths of the total” cost of program; P.A. 91-401 substituted “grantee” for “human resource development agency” in Subsecs. (a), (e) and (f), amended Subsec. (b) to require audits in accordance with Secs. 4-230 to 4-236, inclusive, instead of authorizing audit, financial and related controls that commissioner deems necessary, and amended Subsec. (e) to require annual inquiry instead of annual audit or such other inquiry as commissioner deems reasonably appropriate, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 8-222 transferred to Sec. 17b-853 in 1995; P.A. 96-180 deleted provision in Subsec. (e) which had required commissioner to report findings to advisory council on community affairs, effective June 3, 1996; P.A. 04-76 deleted Subsec. (c)(3) re general assistance payments being considered as payment by a municipality under section and making a conforming change; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.

See Sec. 8-222b re municipal powers with respect to programs under this section.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 17b-854 - (Formerly Sec. 8-222a). Limitation on state financial assistance to human resource development agencies.

The Commissioner of Social Services shall not render financial assistance in any one municipality to more than one human resource development agency designated under subdivision (a) of subsection (2) of section 17b-852 and one human resource development agency designated under subdivision (b) of said subsection, for applications received after July 1, 1969.

(1969, P.A. 757, S. 3; P.A. 77-614, S. 534, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 77-614 specified commissioner of human resources, “commissioner” having previously referred to commissioner of community affairs, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 8-222a transferred to Sec. 17b-854 in 1995.



Section 17b-855 - (Formerly Sec. 8-223). Research activity of commissioner.

The Commissioner of Social Services is authorized to undertake and carry out research activities, including, but not limited to, (a) examination of the needs of municipalities, metropolitan areas and the state, with respect to services, facilities and programs such as housing, schools, community recreation and health facilities, transportation systems, refuse disposal and other public services; (b) examination of methods to meet those needs; (c) examination of the means by which the state and the municipalities can effectively analyze and project those needs; and (d) examination of the feasibility of establishing and using information data and systems and data banks in order to provide comprehensive information, to construct indicators of economic, physical and social change, and to project economic, physical and social trends.

(1967, P.A. 522, S. 28; P.A. 77-614, S. 535, 610; P.A. 93-262, S. 1, 87.)

History: P.A. 77-614 specified commissioner of human resources, “commissioner” having previously referred to commissioner of community affairs, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 8-223 transferred to Sec. 17b-855 in 1995.



Section 17b-856 - Grants to hospitals.

The Department of Social Services may provide grants to hospitals to pay for outreach and eligibility determinations for assistance to families. For the fiscal years ending June 30, 1994, and June 30, 1995, the sum of two million dollars appropriated to the department may be used for said grants and for fiscal years ending June 30, 1996, and subsequent fiscal years, such amount shall be adjusted to reflect the aggregate of inflation in authorized hospital gross revenues determined pursuant to section 19a-649.

(P.A. 93-229, S. 1, 21; 93-282, S. 1, 87; 93-435, S. 59, 95; P.A. 06-64, S. 2.)

History: P.A. 93-229 effective July 1, 1993; P.A. 93-262 and P.A. 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993 (Revisor’s note: In 1995 a reference to “sections 19a-167 to 19a-167f, inclusive” was changed editorially by the Revisors to “sections 19a-167e and 19a-167f” to reflect the repeal of Secs. 19a-167 to 19a-167d, inclusive); P.A. 06-64 deleted reference to repealed Sec. 19a-648, effective July 1, 2006.






Chapter 319x - Nursing Home Resident Day User Fee

Section 17b-320 - Nursing home resident day user fee. Definitions. Calculation of fee. Filing of return. Penalties. Delegation of authority by Commissioner of Revenue Services to Commissioner of Social Services.

(a) For purposes of this section and section 17b-321:

(1) “Commissioner” means the Commissioner of Revenue Services;

(2) “Department” means the Department of Revenue Services;

(3) “Nursing home” means any licensed chronic and convalescent nursing home or a rest home with nursing supervision, but does not include, upon approval of the waiver of federal requirements for uniform and broad-based user fees in accordance with 42 CFR 433.68, pursuant to section 17b-323, any nursing home that is owned and operated as of May 1, 2005, by the legal entity that is registered as a continuing care facility with the Department of Social Services in accordance with section 17b-521, regardless of whether such nursing home participates in the Medicaid program and any nursing home licensed after May 1, 2005, that is owned and operated by the legal entity that is registered as a continuing care facility with the Department of Social Services in accordance with section 17b-521;

(4) “Medicare day” means a day of nursing home care service provided to an individual who is eligible for payment, in full or with a coinsurance requirement, under the federal Medicare program, including fee for service and managed care coverage;

(5) “Resident day” means a day of nursing home care service provided to an individual and includes the day a resident is admitted and any day for which the nursing home is eligible for payment for reserving a resident’s bed due to hospitalization or temporary leave and for the date of death. For purposes of this subdivision, a day of nursing home care service shall be the period of time between the census-taking hour in a nursing home on two successive calendar days. “Resident day” does not include a Medicare day or the day a resident is discharged;

(6) “Nursing home net revenue” means amounts billed by a nursing home for all room, board and ancillary services, minus (A) contractual allowances, (B) payer discounts, (C) charity care, and (D) bad debts; and

(7) “Contractual allowances” means the amount of discounts allowed by a nursing home to certain payers from amounts billed for room, board and ancillary services.

(b) (1) (A) For each calendar quarter commencing on or after July 1, 2005, there is hereby imposed a resident day user fee on each nursing home in this state, which fee shall be the product of the nursing home’s total resident days during the calendar quarter multiplied by the user fee, as determined by the Commissioner of Social Services pursuant to subsection (a) of section 17b-321.

(B) Commencing with the calendar quarter in which approval of the waiver of federal requirements for uniform and broad-based user fees in accordance with 42 CFR 433.68 pursuant to section 17b-323 is granted, the resident day user fee shall be the product of the nursing home’s total resident days during the calendar quarter multiplied by the user fee, as redetermined by the Commissioner of Social Services pursuant to subsection (b) of section 17b-321.

(2) Each nursing home shall, on or before the last day of January, April, July, and October of each year, render to the commissioner a return, on forms prescribed or furnished by the commissioner, stating the nursing home’s total resident days during the calendar quarter ending on the last day of the preceding month and stating such other information as the commissioner deems necessary for the proper administration of this section. The resident day user fee imposed under this section shall be due and payable on the due date of such return. Each nursing home shall be required to file such return electronically with the department and to make such payment by electronic funds transfer in the manner provided by chapter 228g, irrespective of whether the nursing home would have otherwise been required to file such return electronically or to make such payment by electronic funds transfer under the provisions of said chapter 228g.

(c) Whenever such resident day user fee is not paid when due, a penalty of ten per cent of the amount due or fifty dollars, whichever is greater, shall be imposed, and interest at the rate of one per cent per month or fraction thereof shall accrue on such user fee from the due date of such user fee until the date of payment.

(d) The commissioner shall notify the Commissioner of Social Services of any amount delinquent under sections 17b-320 to 17b-323, inclusive, and, upon receipt of such notice, the Commissioner of Social Services shall deduct and withhold such amount from amounts otherwise payable by the Department of Social Services to the delinquent nursing home.

(e) The provisions of section 12-548, sections 12-550 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections had been incorporated in full into this section and had expressly referred to the user fee imposed under this section, except to the extent that any provision is inconsistent with a provision in this section. For purposes of section 12-39g, the resident day user fee shall be treated as a tax.

(f) The commissioner may enter into an agreement with the Commissioner of Social Services delegating to the Commissioner of Social Services the authority to examine the records and returns of any nursing home subject to the resident day user fee imposed under this section and to determine whether such user fee has been underpaid or overpaid. If such authority is so delegated, examinations of such records and returns by the Department of Social Services and determinations by said department that such user fee has been underpaid or overpaid, shall have the same effect as similar examinations or determinations made by the Department of Revenue Services.

(g) (1) The commissioner shall not collect the resident day user fee pursuant to this section until the Commissioner of Social Services informs the commissioner that all the necessary federal approvals are in effect to secure federal financial participation matching funds associated with the rate increases as described in subdivision (4) of subsection (f) of section 17b-340.

(2) The commissioner shall cease to collect the resident day user fee pursuant to this section if the Commissioner of Social Services informs the commissioner that the federal approvals described in subdivision (1) of this subsection are withheld or withdrawn.

(P.A. 05-251, S. 78; 05-280, S. 47; P.A. 06-196, S. 136–138.)

History: P.A. 05-251 effective July 1, 2005; P.A. 05-280 amended Subsec. (a)(3) by making technical changes and amended Subsec. (a)(5) to redefine “resident day” to include the resident’s date of death, effective July 1, 2005; P.A. 06-196 made a technical change in Subsecs. (a)(7), (b)(1)(B) and (d), effective June 7, 2006.



Section 17b-321 - Determination of resident day user fee by Commissioner of Social Services. Redetermination of resident day user fee upon approval of waiver of federal requirements. Refunds or credits to nursing homes exempted from resident day user fee.

(a) On or before July 1, 2005, and on or before July first annually or biennially thereafter, the Commissioner of Social Services shall determine the amount of the user fee and promptly notify the commissioner and nursing homes of such amount. The user fee shall be (1) the sum of each nursing home’s anticipated nursing home net revenue, including, but not limited to, its estimated net revenue from any increases in Medicaid payments, during the twelve-month period ending on June thirtieth of the succeeding calendar year, (2) which sum shall be multiplied by a percentage as determined by the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Social Services, provided before January 1, 2008, such percentage shall not exceed six per cent, on and after January 1, 2008, and prior to October 1, 2011, such percentage shall not exceed five and one-half per cent, and on and after October 1, 2011, such percentage shall not exceed the maximum allowed under federal law, and (3) which product shall be divided by the sum of each nursing home’s anticipated resident days during the twelve-month period ending on June thirtieth of the succeeding calendar year. The Commissioner of Social Services, in anticipating nursing home net revenue and resident days, shall use the most recently available nursing home net revenue and resident day information. Notwithstanding the provisions of this section, the Commissioner of Social Services may adjust the user fee as necessary to prevent the state from exceeding the maximum allowed under federal law.

(b) Upon approval of the waiver of federal requirements for uniform and broad-based user fees in accordance with 42 CFR 433.68 pursuant to section 17b-323, the Commissioner of Social Services shall redetermine the amount of the user fee and promptly notify the commissioner and nursing homes of such amount. The user fee shall be (1) the sum of each nursing home’s anticipated nursing home net revenue, including, but not limited to, its estimated net revenue from any increases in Medicaid payments, during the twelve-month period ending on June thirtieth of the succeeding calendar year but not including any such anticipated net revenue of any nursing home exempted from such user fee due to waiver of federal requirements pursuant to section 17b-323, (2) which sum shall be multiplied by a percentage as determined by the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Social Services, provided before January 1, 2008, such percentage shall not exceed six per cent, on and after January 1, 2008, and prior to October 1, 2011, such percentage shall not exceed five and one-half per cent, and on and after October 1, 2011, such percentage shall not exceed the maximum allowed under federal law, and (3) which product shall be divided by the sum of each nursing home’s anticipated resident days, but not including the anticipated resident days of any nursing home exempted from such user fee due to waiver of federal requirements pursuant to section 17b-323. Notwithstanding the provisions of this subsection, the amount of the user fee for each nursing home licensed for more than two hundred thirty beds or owned by a municipality shall be equal to the amount necessary to comply with federal provider tax uniformity waiver requirements as determined by the Commissioner of Social Services. The Commissioner of Social Services may increase retroactively the user fee for nursing homes not licensed for more than two hundred thirty beds and not owned by a municipality to the effective date of waiver of said federal requirements to offset user fee reductions necessary to meet the federal waiver requirements. On or before July 1, 2005, and biennially thereafter, the Commissioner of Social Services shall determine the amount of the user fee in accordance with this subsection. The Commissioner of Social Services, in anticipating nursing home net revenue and resident days, shall use the most recently available nursing home net revenue and resident day information.

(c) (1) Following a redetermination of the resident day user fee by the Commissioner of Social Services pursuant to subsection (b) of this section, the Commissioner of Social Services shall notify the commissioner of the identity of (A) any nursing home subsequently exempted from the resident day user fee due to the waiver of federal requirements pursuant to section 17b-323 and the effective date of such waiver, (B) any nursing home licensed for more than two hundred thirty beds or owned by a municipality and the effective date of any change in its user fee, and (C) any nursing home for which the user fee is retroactively increased pursuant to subsection (b) of this section and the effective date of such increase. The Commissioner of Social Services shall provide notice of any such retroactive user fee increase to each nursing home so affected.

(2) Upon being notified by the Commissioner of Social Services, the commissioner shall refund or credit to any nursing home subsequently exempted from the resident day user fee due to the waiver of federal requirements pursuant to section 17b-323 any resident day user fee collected from such home. No interest shall be payable on the amount of such refund or credit. Any such nursing home shall refund any fees paid by or on behalf of any resident to the party making such payment.

(3) Upon being notified by the Commissioner of Social Services, the commissioner shall refund or credit to any nursing home licensed for more than two hundred thirty beds or owned by a municipality any resident day user fee collected from such home in excess of the resident day user fee that would have been payable had the user fee, as redetermined by the Commissioner of Social Services, been used in calculating the nursing home’s resident day user fee. No interest shall be payable on the amount of such refund or credit.

(4) Upon being notified by the Commissioner of Social Services, the commissioner shall notify any nursing home for which the user fee is retroactively increased pursuant to subsection (b) of this section of the additional amount of resident day user fee due and owing from such nursing home. Such a notice of additional amount due and owing to the commissioner shall not be treated as a notice of deficiency assessment by the commissioner nor shall the nursing home have, based on such notice of additional amount due, any right of protest or appeal to the commissioner as in the case of such a deficiency assessment. No interest shall be payable on such additional amount to the extent such additional amount is paid on or before the last day of the month next succeeding the month during which the Commissioner of Social Services provided notice of such retroactive user fee increase to such nursing home.

(P.A. 05-251, S. 79; 05-280, S. 48; P.A. 06-188, S. 6, 7; 06-196, S. 139; June Sp. Sess. P.A. 07-2, S. 1; P.A. 11-6, S. 150; 11-44, S. 161.)

History: P.A. 05-251 effective July 1, 2005; P.A. 05-280 made technical changes, effective July 1, 2005; P.A. 06-188 amended Subsecs. (a) and (b) by requiring Commissioner of Social Services to determine the user fee “biennially” rather than annually and to report to the General Assembly on the detrimental effects, if any, of such biennial determination, effective July 1, 2006; P.A. 06-196 made technical changes in Subsecs. (a) and (b), effective June 7, 2006; June Sp. Sess. P.A. 07-2 amended Subsecs. (a)(2) and (b)(2) to provide that sum shall be multiplied by percentage determined by Secretary of the Office of Policy and Management, in consultation with Commissioner of Social Services, provided before January 1, 2008, percentage shall not exceed 6% and shall not exceed 5.5% after that date, effective July 1, 2007; P.A. 11-6 amended Subsecs. (a) and (b) to change maximum percentage on and after October 1, 2011, from not in excess of 5.5% to not in excess of the maximum allowed under federal law in Subdiv. (2), and to remove provisions re report required on or before July 1, 2007, effective July 1, 2001; P.A. 11-44 amended Subsec. (a) by allowing commissioner to determine user fee annually or biennially and adding provision allowing commissioner to adjust user fee to prevent fee from exceeding the maximum allowed under federal law, effective July 1, 2011.



Section 17b-323 - Request for waiver of federal requirements re uniform and broad-based user fees.

Not later than fifteen days after approval of the Medicaid state plan amendment required to implement subdivision (4) of subsection (f) of section 17b-340, the Commissioner of Social Services shall seek approval from the Centers for Medicare and Medicaid Services for, and shall file a provider user fee uniformity waiver request regarding, the user fee set forth in sections 17b-320 and 17b-321. The request for approval shall include a request for a waiver of federal requirements for uniform and broad-based user fees in accordance with 42 CFR 433.68, to (1) exempt from the user fee prescribed by section 17b-320 any nursing home that is owned and operated as of May 1, 2005, by the legal entity that is registered as a continuing care facility with the Department of Social Services, in accordance with section 17b-521, regardless of whether such nursing home participates in the Medicaid program and any nursing home licensed after May 1, 2005, that is owned and operated by the legal entity that is registered as a continuing care facility with the Department of Social Services in accordance with section 17b-521; and (2) impose a user fee in an amount less than the fee determined pursuant to section 17b-320 as necessary to meet the requirements of 42 CFR 433.68(e)(2) on (A) nursing homes owned by a municipality, and (B) nursing homes licensed for more than two hundred thirty beds. Notwithstanding any provision of the general statutes, the provisions of section 17b-8 shall not apply to the waiver sought pursuant to this section.

(P.A. 05-251, S. 82; 05-280, S. 50; P.A. 06-196, S. 140.)

History: P.A. 05-251 effective July 1, 2005; P.A. 05-280 amended Subdiv. (1) to replace provision re nursing facility owned by entity that provides continuing care in exchange for transfer of assets or entrance fee with provision re nursing home that is owned and operated, as of May 1, 2005, by legal entity registered as a continuing care facility with the Department of Social Services and any nursing home licensed after May 1, 2005, that is owned and operated by legal entity registered as a continuing care facility with the Department of Social Services, effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 17b-324 - Expenditure of net gain in revenue by nursing home.

For the fiscal year ending June 30, 2006, any nursing home that receives a net gain in revenue shall not apply such net gain in revenue to wage and salary increases provided to the administrator, assistant administrator, owners or related party employees. For the purposes of this section, “net gain in revenue” means the difference between the rate in effect June 30, 2005, and the rate in effect on July 1, 2005, multiplied by the number of resident days eligible for state payment for the period between July 1, 2005, and June 30, 2006, less resident day user fees accrued for the period between July 1, 2005, and June 30, 2006. The Commissioner of Social Services may compare expenditures for wages, and salary increases provided to administrators, assistant administrators, owners or related party employees for the fiscal year ending June 30, 2006, to such expenditures in the year ending June 30, 2005, to verify compliance with this section. In the event that the commissioner determines that a facility did apply its net gain in revenue to wage and salary increases for administrators, assistant administrators, owners or related party employees, the commissioner shall recover such amounts from the facility through rate adjustments or other means. The commissioner may require facilities to file cost reporting forms, in addition to the annual cost report, as may be necessary, to verify the appropriate application of any net gain.

(P.A. 05-251, S. 85; 05-280, S. 52; P.A. 06-196, S. 141.)

History: P.A. 05-251 effective July 1, 2005; P.A. 05-280 deleted requirement that at least 85% of net gain in revenue be applied to increased wages, benefits and staffing, replaced “state revenue taxes” with “resident day user fees”, removed requirement that commissioner compare expenditures for fiscal year 2006 wages, benefits and staffing to 2005 expenditures, allowing commissioner instead to compare fiscal year expenditures on salary increases provided to administrators, assistant administrators, owners or related party employees to verify compliance with the provisions of section, and added provision authorizing commissioner to recover, through facility rate adjustments, any net gains in revenue applied to wage and salary increases for administrators, assistant administrators, owners or related party employees, effective July 1, 2005; P.A. 06-196 made a technical change, effective June 7, 2006.






Chapter 319y - Long-Term Care

Section 17b-337 - Long-Term Care Planning Committee. Long-term care plan.

(a) There shall be established a Long-Term Care Planning Committee for the purpose of exchanging information on long-term care issues, coordinating policy development and establishing a long-term care plan for all persons in need of long-term care. Such policy and plan shall provide that individuals with long-term care needs have the option to choose and receive long-term care and support in the least restrictive, appropriate setting. Such plan shall integrate the three components of a long-term care system including home and community-based services, supportive housing arrangements and nursing facilities. Such plan shall include: (1) A vision and mission statement for a long-term care system; (2) the current number of persons receiving services; (3) demographic data concerning such persons by service type; (4) the current aggregate cost of such system of services; (5) forecasts of future demand for services; (6) the type of services available and the amount of funds necessary to meet the demand; (7) projected costs for programs associated with such system; (8) strategies to promote the partnership for long-term care program; (9) resources necessary to accomplish goals for the future; (10) funding sources available; and (11) the number and types of providers needed to deliver services. The plan shall address how changes in one component of such long-term care system impact other components of such system.

(b) The Long-Term Care Planning Committee shall, within available appropriations, study issues relative to long-term care including, but not limited to, the case-mix system of Medicaid reimbursement, community-based service options, access to long-term care and geriatric psychiatric services. The committee shall evaluate issues relative to long-term care in light of the United States Supreme Court decision, Olmstead v. L.C., 119 S. Ct. 2176 (1999), requiring states to place persons with disabilities in community settings rather than in institutions when such placement is appropriate, the transfer to a less restrictive setting is not opposed by such persons and such placement can be reasonably accommodated.

(c) The Long-Term Care Planning Committee shall consist of: (1) The chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to human services, public health, elderly services and long-term care; (2) the Commissioner of Social Services, or the commissioner’s designee; (3) one member of the Office of Policy and Management appointed by the Secretary of the Office of Policy and Management; (4) one member from the Department on Aging appointed by the Commissioner on Aging; (5) two members from the Department of Public Health appointed by the Commissioner of Public Health, one of whom is from the Office of Health Care Access division of the department; (6) one member from the Department of Housing appointed by the Commissioner of Housing; (7) one member from the Department of Developmental Services appointed by the Commissioner of Developmental Services; (8) one member from the Department of Mental Health and Addiction Services appointed by the Commissioner of Mental Health and Addiction Services; (9) one member from the Department of Transportation appointed by the Commissioner of Transportation; (10) one member from the Department of Children and Families appointed by the Commissioner of Children and Families; and (11) the executive director of the Office of Protection and Advocacy for Persons with Disabilities or the executive director’s designee. The committee shall convene no later than ninety days after June 4, 1998. Any vacancy shall be filled by the appointing authority. The chairperson shall be elected from among the members of the committee. The committee shall seek the advice and participation of any person, organization or state or federal agency it deems necessary to carry out the provisions of this section.

(d) Not later than January 1, 1999, and every three years thereafter, the Long-Term Care Planning Committee shall submit a long-term care plan pursuant to subsection (a) of this section to the joint standing and select committees of the General Assembly having cognizance of matters relating to human services, public health, elderly services and long-term care, in accordance with the provisions of section 11-4a, and such plan shall serve as a guide for the actions of state agencies in developing and modifying programs that serve persons in need of long-term care.

(e) Any state agency, when developing or modifying any program that, in whole or in part, provides assistance or support to persons with long-term care needs, shall, to the maximum extent feasible, include provisions that support care-giving provided by family members and other informal caregivers and promote consumer-directed care.

(P.A. 98-175, S. 1, 2; 98-239, S. 27, 35; P.A. 99-28, S. 1, 2; P.A. 01-119, S. 1, 2; P.A. 03-19, S. 44; P.A. 05-14, S. 1; P.A. 07-73, S. 2(a), (b); Sept. Sp. Sess. P.A. 09-3, S. 25; P.A. 13-125, S. 20; 13-234, S. 2.)

History: P.A. 98-175 effective June 4, 1998; P.A. 98-239 inserted new language in Subsec. (b), requiring committee to study issues relative to long-term care and renumbered remaining Subsecs. accordingly, and amended Subsec. (c) to authorize committee to seek the advice and participation of any person, organization or state or federal agency it deems necessary to carry out the provisions of this section, effective July 1, 1998; P.A. 99-28 amended Subsec. (c) to add Subdivs. (8), (9) and (10) re members appointed by the Commissioners of Mental Retardation, Mental Health and Addiction Services, and Transportation, and substituted “the commissioner’s” for “his”, effective May 27, 1999; P.A. 01-119 amended Subsec. (a) to extend long-term care plan to include all persons in need of long-term care, amended Subsec. (b) to require long-term care committee to evaluate long-term care issues in light of the requirement to place persons with disabilities in community settings, amended Subsec. (c) to expand membership of committee to include one member from the Department of Children and Families and the executive director of the Office of Protection and Advocacy for Persons with Disabilities, amended Subsec. (d) to require committee to submit plan to the General Assembly every three years and require state agencies to use the long-term care plan as a guide and added Subsec. (e) re modifying or developing program providing assistance to person with long-term care needs to include provisions that support care giving by family members, effective July 1, 2001; P.A. 03-19 made a technical change in Subsec. (b), effective May 12, 2003; P.A. 05-14 amended Subsec. (a) to require that state long-term care policy and plan provide that individuals with long-term care needs have the option to choose and receive long-term care and support in the least restrictive, appropriate setting; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (c) by specifying that 2 members of committee be from Department of Public Health with one from Office of Health Care Access division of department in Subdiv. (5), deleting former Subdiv. (7) re authority of Commissioner of Health Care Access to appoint committee member and redesignating existing Subdivs. (8) to (12) as Subdivs. (7) to (11), effective October 6, 2009; P.A. 13-125 amended Subsec. (c) to delete “and select” in Subdiv. (1), to replace references to Department and Commissioner of Social Services with references to Department and Commissioner on Aging in Subdiv. (4) and to replace references to Department and Commissioner of Economic and Community Development with references to Department and Commissioner of Housing in Subdiv. (6), effective July 1, 2013.



Section 17b-338 - Long-Term Care Advisory Council. Membership. Duties.

(a) There is established a Long-Term Care Advisory Council which shall consist of the following: (1) The executive director of the Commission on Aging, or the executive director’s designee; (2) the State Nursing Home Ombudsman, or the ombudsman’s designee; (3) the president of the Coalition of Presidents of Resident Councils, or the president’s designee; (4) the executive director of the Legal Assistance Resource Center of Connecticut, or the executive director’s designee; (5) the state president of AARP, or the president’s designee; (6) one representative of a bargaining unit for health care employees, appointed by the president of the bargaining unit; (7) the president of LeadingAge Connecticut, Inc., or the president’s designee; (8) the president of the Connecticut Association of Health Care Facilities, or the president’s designee; (9) the president of the Connecticut Association of Residential Care Homes, or the president’s designee; (10) the president of the Connecticut Hospital Association or the president’s designee; (11) the executive director of the Connecticut Assisted Living Association or the executive director’s designee; (12) the executive director of the Connecticut Association for Homecare or the executive director’s designee; (13) the president of Connecticut Community Care, Inc. or the president’s designee; (14) one member of the Connecticut Association of Area Agencies on Aging appointed by the agency; (15) the president of the Connecticut chapter of the Connecticut Alzheimer’s Association; (16) one member of the Connecticut Association of Adult Day Centers appointed by the association; (17) the president of the Connecticut Chapter of the American College of Health Care Administrators, or the president’s designee; (18) the president of the Connecticut Council for Persons with Disabilities, or the president’s designee; (19) the president of the Connecticut Association of Community Action Agencies, or the president’s designee; (20) a personal care attendant appointed by the speaker of the House of Representatives; (21) the president of the Family Support Council, or the president’s designee; (22) a person who, in a home setting, cares for a person with a disability and is appointed by the president pro tempore of the Senate; (23) three persons with a disability appointed one each by the majority leader of the House of Representatives, the majority leader of the Senate and the minority leader of the House of Representatives; (24) a legislator who is a member of the Long-Term Care Planning Committee; and (25) one member who is a nonunion home health aide appointed by the minority leader of the Senate.

(b) The council shall advise and make recommendations to the Long-Term Care Planning Committee established under section 17b-337.

(c) The Long-Term Care Advisory Council shall seek recommendations from persons with disabilities or persons receiving long-term care services who reflect the socio-economic diversity of the state.

(P.A. 98-239, S. 29, 35; P.A. 00-135, S. 20, 21; P.A. 02-100, S. 1, 2; P.A. 12-197, S. 11.)

History: P.A. 98-239 effective July 1, 1998; P.A. 00-135 amended Subsec. (a) by making technical changes and adding new Subdivs. (10) to (19) re additional members of the council, effective May 26, 2000; P.A. 02-100 amended Subsec. (a) to reflect proper names of organizations in Subdivs. (5), (9), (12), (15) and (16), changing “president of the chapter” to “state president” and adding “or the president’s designee” in Subdiv. (5) and changing “executive director” to “president” and deleting “or the executive director’s designee” in Subdiv. (15), and to add Subdivs. (20) to (25) re additional members of the council and added new Subsec. (c) re recommendations from persons with disabilities or persons receiving long-term care services; P.A. 12-197 amended Subsec. (a)(7) by replacing reference to Connecticut Association of Not-For-Profit Providers for the Aging with reference to LeadingAge Connecticut, Inc.



Section 17b-339 - Nursing Home Financial Advisory Committee. Duties. Membership. Reports. Annual meeting.

(a) There is established a Nursing Home Financial Advisory Committee to examine the financial solvency of nursing homes on an ongoing basis and to support the Departments of Social Services and Public Health in their mission to provide oversight to the nursing home industry on issues concerning the financial solvency of and quality of care provided by nursing homes. The committee shall consist of the Commissioner of Social Services, or his designee; the Commissioner of Public Health, or his designee; the Secretary of the Office of Policy and Management, or his designee; the executive director of the Connecticut Health and Education Facilities Authority, or his designee; the president of LeadingAge Connecticut, Inc. or the president’s designee; and the executive director of the Connecticut Association of Health Care Facilities, or the executive director’s designee. The Commissioner of Social Services or his designee and the Commissioner of Public Health or his designee shall be the chairpersons of the committee.

(b) The committee, upon receipt of a report relative to the financial solvency of and quality of care provided by nursing homes in the state, shall recommend appropriate action for improving the financial condition of any nursing home that is in financial distress to the Commissioner of Social Services and the Commissioner of Public Health. The Commissioner of Social Services shall submit quarterly reports to the committee concerning pending nursing home requests for interim rate increases. Such reports shall, without identifying any requesting facility by name, list the amount of each increase requested, the reason for the request and the rate that will result if the request is granted.

(c) Not later than January 1, 2010, and annually thereafter, the committee shall submit a report on its activities to the joint standing committees of the General Assembly having cognizance of matters relating to aging, appropriations and the budgets of state agencies, human services and public health, in accordance with the provisions of section 11-4a.

(d) Not later than January 1, 2010, and quarterly thereafter, the committee shall meet with the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, human services and public health, and the Long-Term Care Ombudsman to discuss activities of the committee relating to the financial solvency of and quality of care provided by nursing homes.

(P.A. 98-239, S. 26, 35; Sept. Sp. Sess. P.A. 09-5, S. 86; P.A. 10-26, S. 2; P.A. 12-197, S. 12; P.A. 13-97, S. 2.)

History: P.A. 98-239 effective July 1, 1998; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by replacing “which promotes” with “on issues concerning”, removing reference to 7 members, removing director of Office of Fiscal Analysis or his designee as member, removing representatives of nonprofit and for-profit nursing homes as members, and adding executive directors of Connecticut Association of Not-for-Profit Providers for the Aging and Connecticut Association of Health Care Facilities or their designees as members, deleted former Subsec. (b) and added provision therein re committee chairpersons as provision of Subsec. (a), redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), amended redesignated Subsec. (b) by adding requirement that committee make recommendations to Commissioner of Public Health and provision requiring Commissioner of Social Services to submit quarterly reports to committee, amended redesignated Subsec. (c) by changing reporting date from January 1, 1999, to January 1, 2010, and adding appropriations committee as recipient of report and added new Subsec. (d) requiring committee to meet with chairpersons of human services, appropriations and public health committees on a quarterly basis, effective October 5, 2009; P.A. 10-26 made technical changes in Subsecs. (a), (c) and (d), effective May 10, 2010; P.A. 12-197 amended Subsec. (a) by replacing reference to executive director of the Connecticut Association of Not-For-Profit Providers for the Aging with reference to president of LeadingAge Connecticut, Inc.; P.A. 13-97 amended Subsec. (c) to replace reference to select committee on aging with reference to joint standing committee on aging, effective June 6, 2013.



Section 17b-340 - (Formerly Sec. 17-314). Rates of payment to nursing homes, chronic disease hospitals associated with chronic and convalescent homes, rest homes with nursing supervision, residential care homes and residential facilities for persons with intellectual disability.

(a) The rates to be paid by or for persons aided or cared for by the state or any town in this state to licensed chronic and convalescent nursing homes, to chronic disease hospitals associated with chronic and convalescent nursing homes, to rest homes with nursing supervision, to licensed residential care homes, as defined by section 19a-490, and to residential facilities for persons with intellectual disability which are licensed pursuant to section 17a-227 and certified to participate in the Title XIX Medicaid program as intermediate care facilities for individuals with intellectual disabilities, for room, board and services specified in licensing regulations issued by the licensing agency shall be determined annually, except as otherwise provided in this subsection, after a public hearing, by the Commissioner of Social Services, to be effective July first of each year except as otherwise provided in this subsection. Such rates shall be determined on a basis of a reasonable payment for such necessary services, which basis shall take into account as a factor the costs of such services. Cost of such services shall include reasonable costs mandated by collective bargaining agreements with certified collective bargaining agents or other agreements between the employer and employees, provided “employees” shall not include persons employed as managers or chief administrators or required to be licensed as nursing home administrators, and compensation for services rendered by proprietors at prevailing wage rates, as determined by application of principles of accounting as prescribed by said commissioner. Cost of such services shall not include amounts paid by the facilities to employees as salary, or to attorneys or consultants as fees, where the responsibility of the employees, attorneys, or consultants is to persuade or seek to persuade the other employees of the facility to support or oppose unionization. Nothing in this subsection shall prohibit inclusion of amounts paid for legal counsel related to the negotiation of collective bargaining agreements, the settlement of grievances or normal administration of labor relations. The commissioner may, in his discretion, allow the inclusion of extraordinary and unanticipated costs of providing services which were incurred to avoid an immediate negative impact on the health and safety of patients. The commissioner may, in his discretion, based upon review of a facility’s costs, direct care staff to patient ratio and any other related information, revise a facility’s rate for any increases or decreases to total licensed capacity of more than ten beds or changes to its number of licensed rest home with nursing supervision beds and chronic and convalescent nursing home beds. The commissioner may so revise a facility’s rate established for the fiscal year ending June 30, 1993, and thereafter for any bed increases, decreases or changes in licensure effective after October 1, 1989. Effective July 1, 1991, in facilities which have both a chronic and convalescent nursing home and a rest home with nursing supervision, the rate for the rest home with nursing supervision shall not exceed such facility’s rate for its chronic and convalescent nursing home. All such facilities for which rates are determined under this subsection shall report on a fiscal year basis ending on the thirtieth day of September. Such report shall be submitted to the commissioner by the thirty-first day of December. The commissioner may reduce the rate in effect for a facility which fails to report on or before such date by an amount not to exceed ten per cent of such rate. The commissioner shall annually, on or before the fifteenth day of February, report the data contained in the reports of such facilities to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations. For the cost reporting year commencing October 1, 1985, and for subsequent cost reporting years, facilities shall report the cost of using the services of any nursing pool employee by separating said cost into two categories, the portion of the cost equal to the salary of the employee for whom the nursing pool employee is substituting shall be considered a nursing cost and any cost in excess of such salary shall be further divided so that seventy-five per cent of the excess cost shall be considered an administrative or general cost and twenty-five per cent of the excess cost shall be considered a nursing cost, provided if the total nursing pool costs of a facility for any cost year are equal to or exceed fifteen per cent of the total nursing expenditures of the facility for such cost year, no portion of nursing pool costs in excess of fifteen per cent shall be classified as administrative or general costs. The commissioner, in determining such rates, shall also take into account the classification of patients or boarders according to special care requirements or classification of the facility according to such factors as facilities and services and such other factors as he deems reasonable, including anticipated fluctuations in the cost of providing such services. The commissioner may establish a separate rate for a facility or a portion of a facility for traumatic brain injury patients who require extensive care but not acute general hospital care. Such separate rate shall reflect the special care requirements of such patients. If changes in federal or state laws, regulations or standards adopted subsequent to June 30, 1985, result in increased costs or expenditures in an amount exceeding one-half of one per cent of allowable costs for the most recent cost reporting year, the commissioner shall adjust rates and provide payment for any such increased reasonable costs or expenditures within a reasonable period of time retroactive to the date of enforcement. Nothing in this section shall be construed to require the Department of Social Services to adjust rates and provide payment for any increases in costs resulting from an inspection of a facility by the Department of Public Health. Such assistance as the commissioner requires from other state agencies or departments in determining rates shall be made available to him at his request. Payment of the rates established hereunder shall be conditioned on the establishment by such facilities of admissions procedures which conform with this section, section 19a-533 and all other applicable provisions of the law and the provision of equality of treatment to all persons in such facilities. The established rates shall be the maximum amount chargeable by such facilities for care of such beneficiaries, and the acceptance by or on behalf of any such facility of any additional compensation for care of any such beneficiary from any other person or source shall constitute the offense of aiding a beneficiary to obtain aid to which he is not entitled and shall be punishable in the same manner as is provided in subsection (b) of section 17b-97. For the fiscal year ending June 30, 1992, rates for licensed residential care homes and intermediate care facilities for individuals with intellectual disabilities may receive an increase not to exceed the most recent annual increase in the Regional Data Resources Incorporated McGraw-Hill Health Care Costs: Consumer Price Index (all urban)-All Items. Rates for newly certified intermediate care facilities for individuals with intellectual disabilities shall not exceed one hundred fifty per cent of the median rate of rates in effect on January 31, 1991, for intermediate care facilities for individuals with intellectual disabilities certified prior to February 1, 1991. Notwithstanding any provision of this section, the Commissioner of Social Services may, within available appropriations, provide an interim rate increase for a licensed chronic and convalescent nursing home or a rest home with nursing supervision for rate periods no earlier than April 1, 2004, only if the commissioner determines that the increase is necessary to avoid the filing of a petition for relief under Title 11 of the United States Code; imposition of receivership pursuant to sections 19a-541 to 19a-549, inclusive; or substantial deterioration of the facility’s financial condition that may be expected to adversely affect resident care and the continued operation of the facility, and the commissioner determines that the continued operation of the facility is in the best interest of the state. The commissioner shall consider any requests for interim rate increases on file with the department from March 30, 2004, and those submitted subsequently for rate periods no earlier than April 1, 2004. When reviewing a rate increase request the commissioner shall, at a minimum, consider: (1) Existing chronic and convalescent nursing home or rest home with nursing supervision utilization in the area and projected bed need; (2) physical plant long-term viability and the ability of the owner or purchaser to implement any necessary property improvements; (3) licensure and certification compliance history; (4) reasonableness of actual and projected expenses; and (5) the ability of the facility to meet wage and benefit costs. No rate shall be increased pursuant to this subsection in excess of one hundred fifteen per cent of the median rate for the facility’s peer grouping, established pursuant to subdivision (2) of subsection (f) of this section, unless recommended by the commissioner and approved by the Secretary of the Office of Policy and Management after consultation with the commissioner. Such median rates shall be published by the Department of Social Services not later than April first of each year. In the event that a facility granted an interim rate increase pursuant to this section is sold or otherwise conveyed for value to an unrelated entity less than five years after the effective date of such rate increase, the rate increase shall be deemed rescinded and the department shall recover an amount equal to the difference between payments made for all affected rate periods and payments that would have been made if the interim rate increase was not granted. The commissioner may seek recovery from payments made to any facility with common ownership. With the approval of the Secretary of the Office of Policy and Management, the commissioner may waive recovery and rescission of the interim rate for good cause shown that is not inconsistent with this section, including, but not limited to, transfers to family members that were made for no value. The commissioner shall provide written quarterly reports to the joint standing committees of the General Assembly having cognizance of matters relating to aging, human services and appropriations and the budgets of state agencies, that identify each facility requesting an interim rate increase, the amount of the requested rate increase for each facility, the action taken by the commissioner and the secretary pursuant to this subsection, and estimates of the additional cost to the state for each approved interim rate increase. Nothing in this subsection shall prohibit the commissioner from increasing the rate of a licensed chronic and convalescent nursing home or a rest home with nursing supervision for allowable costs associated with facility capital improvements or increasing the rate in case of a sale of a licensed chronic and convalescent nursing home or a rest home with nursing supervision, pursuant to subdivision (15) of subsection (f) of this section, if receivership has been imposed on such home.

(b) The Commissioner of Social Services shall adopt regulations in accordance with the provisions of chapter 54 to specify other allowable services. For purposes of this section, other allowable services means those services required by any medical assistance beneficiary residing in such home or hospital which are not already covered in the rate set by the commissioner in accordance with the provisions of subsection (a) of this section.

(c) No facility subject to the requirements of this section shall accept payment in excess of the rate set by the commissioner pursuant to subsection (a) of this section for any medical assistance patient from this or any other state. No facility shall accept payment in excess of the reasonable and necessary costs of other allowable services as specified by the commissioner pursuant to the regulations adopted under subsection (b) of this section for any public assistance patient from this or any other state. Notwithstanding the provisions of this subsection, the commissioner may authorize a facility to accept payment in excess of the rate paid for a medical assistance patient in this state for a patient who receives medical assistance from another state.

(d) In any instance where the Commissioner of Social Services finds that a facility subject to the requirements of this section is accepting payment for a medical assistance beneficiary in violation of subsection (c) of this section, the commissioner shall proceed to recover through the rate set for the facility any sum in excess of the stipulated per diem and other allowable costs, as provided for in regulations adopted pursuant to subsections (a) and (b) of this section. The commissioner shall make the recovery prospectively at the time of the next annual rate redetermination.

(e) Except as provided in this subsection, the provisions of subsections (c) and (d) of this section shall not apply to any facility subject to the requirements of this section, which on October 1, 1981, (1) was accepting payments from the commissioner in accordance with the provisions of subsection (a) of this section, (2) was accepting medical assistance payments from another state for at least twenty per cent of its patients, and (3) had not notified the commissioner of any intent to terminate its provider agreement, in accordance with section 17b-271, provided no patient residing in any such facility on May 22, 1984, shall be removed from such facility for purposes of meeting the requirements of this subsection. If the commissioner finds that the number of beds available to medical assistance patients from this state in any such facility is less than fifteen per cent the provisions of subsections (c) and (d) of this section shall apply to that number of beds which is less than said percentage.

(f) For the fiscal year ending June 30, 1992, the rates paid by or for persons aided or cared for by the state or any town in this state to facilities for room, board and services specified in licensing regulations issued by the licensing agency, except intermediate care facilities for individuals with intellectual disabilities and residential care homes, shall be based on the cost year ending September 30, 1989. For the fiscal years ending June 30, 1993, and June 30, 1994, such rates shall be based on the cost year ending September 30, 1990. Such rates shall be determined by the Commissioner of Social Services in accordance with this section and the regulations of Connecticut state agencies promulgated by the commissioner and in effect on April 1, 1991, except that:

(1) Allowable costs shall be divided into the following five cost components: Direct costs, which shall include salaries for nursing personnel, related fringe benefits and nursing pool costs; indirect costs, which shall include professional fees, dietary expenses, housekeeping expenses, laundry expenses, supplies related to patient care, salaries for indirect care personnel and related fringe benefits; fair rent, which shall be defined in accordance with subsection (f) of section 17-311-52 of the regulations of Connecticut state agencies; capital-related costs, which shall include property taxes, insurance expenses, equipment leases and equipment depreciation; and administrative and general costs, which shall include maintenance and operation of plant expenses, salaries for administrative and maintenance personnel and related fringe benefits. The commissioner may provide a rate adjustment for nonemergency transportation services required by nursing facility residents. Such adjustment shall be a fixed amount determined annually by the commissioner based upon a review of costs and other associated information. Allowable costs shall not include costs for ancillary services payable under Part B of the Medicare program.

(2) Two geographic peer groupings of facilities shall be established for each level of care, as defined by the Department of Social Services for the determination of rates, for the purpose of determining allowable direct costs. One peer grouping shall be comprised of those facilities located in Fairfield County. The other peer grouping shall be comprised of facilities located in all other counties.

(3) For the fiscal year ending June 30, 1992, per diem maximum allowable costs for each cost component shall be as follows: For direct costs, the maximum shall be equal to one hundred forty per cent of the median allowable cost of that peer grouping; for indirect costs, the maximum shall be equal to one hundred thirty per cent of the state-wide median allowable cost; for fair rent, the amount shall be calculated utilizing the amount approved by the Office of Health Care Access pursuant to section 19a-638; for capital-related costs, there shall be no maximum; and for administrative and general costs, the maximum shall be equal to one hundred twenty-five per cent of the state-wide median allowable cost. For the fiscal year ending June 30, 1993, per diem maximum allowable costs for each cost component shall be as follows: For direct costs, the maximum shall be equal to one hundred forty per cent of the median allowable cost of that peer grouping; for indirect costs, the maximum shall be equal to one hundred twenty-five per cent of the state-wide median allowable cost; for fair rent, the amount shall be calculated utilizing the amount approved by the Office of Health Care Access pursuant to section 19a-638; for capital-related costs, there shall be no maximum; and for administrative and general costs the maximum shall be equal to one hundred fifteen per cent of the state-wide median allowable cost. For the fiscal year ending June 30, 1994, per diem maximum allowable costs for each cost component shall be as follows: For direct costs, the maximum shall be equal to one hundred thirty-five per cent of the median allowable cost of that peer grouping; for indirect costs, the maximum shall be equal to one hundred twenty per cent of the state-wide median allowable cost; for fair rent, the amount shall be calculated utilizing the amount approved by the Office of Health Care Access pursuant to section 19a-638; for capital-related costs, there shall be no maximum; and for administrative and general costs the maximum shall be equal to one hundred ten per cent of the state-wide median allowable cost. For the fiscal year ending June 30, 1995, per diem maximum allowable costs for each cost component shall be as follows: For direct costs, the maximum shall be equal to one hundred thirty-five per cent of the median allowable cost of that peer grouping; for indirect costs, the maximum shall be equal to one hundred twenty per cent of the state-wide median allowable cost; for fair rent, the amount shall be calculated utilizing the amount approved by the Office of Health Care Access pursuant to section 19a-638; for capital-related costs, there shall be no maximum; and for administrative and general costs the maximum shall be equal to one hundred five per cent of the state-wide median allowable cost. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, except for the fiscal years ending June 30, 2000, and June 30, 2001, for facilities with an interim rate in one or both periods, per diem maximum allowable costs for each cost component shall be as follows: For direct costs, the maximum shall be equal to one hundred thirty-five per cent of the median allowable cost of that peer grouping; for indirect costs, the maximum shall be equal to one hundred fifteen per cent of the state-wide median allowable cost; for fair rent, the amount shall be calculated utilizing the amount approved pursuant to section 19a-638; for capital-related costs, there shall be no maximum; and for administrative and general costs the maximum shall be equal to the state-wide median allowable cost. For the fiscal years ending June 30, 2000, and June 30, 2001, for facilities with an interim rate in one or both periods, per diem maximum allowable costs for each cost component shall be as follows: For direct costs, the maximum shall be equal to one hundred forty-five per cent of the median allowable cost of that peer grouping; for indirect costs, the maximum shall be equal to one hundred twenty-five per cent of the state-wide median allowable cost; for fair rent, the amount shall be calculated utilizing the amount approved pursuant to section 19a-638; for capital-related costs, there shall be no maximum; and for administrative and general costs, the maximum shall be equal to the state-wide median allowable cost and such medians shall be based upon the same cost year used to set rates for facilities with prospective rates. Costs in excess of the maximum amounts established under this subsection shall not be recognized as allowable costs, except that the Commissioner of Social Services (A) may allow costs in excess of maximum amounts for any facility with patient days covered by Medicare, including days requiring coinsurance, in excess of twelve per cent of annual patient days which also has patient days covered by Medicaid in excess of fifty per cent of annual patient days; (B) may establish a pilot program whereby costs in excess of maximum amounts shall be allowed for beds in a nursing home which has a managed care program and is affiliated with a hospital licensed under chapter 368v; and (C) may establish rates whereby allowable costs may exceed such maximum amounts for beds approved on or after July 1, 1991, which are restricted to use by patients with acquired immune deficiency syndrome or traumatic brain injury.

(4) For the fiscal year ending June 30, 1992, (A) no facility shall receive a rate that is less than the rate it received for the rate year ending June 30, 1991; (B) no facility whose rate, if determined pursuant to this subsection, would exceed one hundred twenty per cent of the state-wide median rate, as determined pursuant to this subsection, shall receive a rate which is five and one-half per cent more than the rate it received for the rate year ending June 30, 1991; and (C) no facility whose rate, if determined pursuant to this subsection, would be less than one hundred twenty per cent of the state-wide median rate, as determined pursuant to this subsection, shall receive a rate which is six and one-half per cent more than the rate it received for the rate year ending June 30, 1991. For the fiscal year ending June 30, 1993, no facility shall receive a rate that is less than the rate it received for the rate year ending June 30, 1992, or six per cent more than the rate it received for the rate year ending June 30, 1992. For the fiscal year ending June 30, 1994, no facility shall receive a rate that is less than the rate it received for the rate year ending June 30, 1993, or six per cent more than the rate it received for the rate year ending June 30, 1993. For the fiscal year ending June 30, 1995, no facility shall receive a rate that is more than five per cent less than the rate it received for the rate year ending June 30, 1994, or six per cent more than the rate it received for the rate year ending June 30, 1994. For the fiscal years ending June 30, 1996, and June 30, 1997, no facility shall receive a rate that is more than three per cent more than the rate it received for the prior rate year. For the fiscal year ending June 30, 1998, a facility shall receive a rate increase that is not more than two per cent more than the rate that the facility received in the prior year. For the fiscal year ending June 30, 1999, a facility shall receive a rate increase that is not more than three per cent more than the rate that the facility received in the prior year and that is not less than one per cent more than the rate that the facility received in the prior year, exclusive of rate increases associated with a wage, benefit and staffing enhancement rate adjustment added for the period from April 1, 1999, to June 30, 1999, inclusive. For the fiscal year ending June 30, 2000, each facility, except a facility with an interim rate or replaced interim rate for the fiscal year ending June 30, 1999, and a facility having a certificate of need or other agreement specifying rate adjustments for the fiscal year ending June 30, 2000, shall receive a rate increase equal to one per cent applied to the rate the facility received for the fiscal year ending June 30, 1999, exclusive of the facility’s wage, benefit and staffing enhancement rate adjustment. For the fiscal year ending June 30, 2000, no facility with an interim rate, replaced interim rate or scheduled rate adjustment specified in a certificate of need or other agreement for the fiscal year ending June 30, 2000, shall receive a rate increase that is more than one per cent more than the rate the facility received in the fiscal year ending June 30, 1999. For the fiscal year ending June 30, 2001, each facility, except a facility with an interim rate or replaced interim rate for the fiscal year ending June 30, 2000, and a facility having a certificate of need or other agreement specifying rate adjustments for the fiscal year ending June 30, 2001, shall receive a rate increase equal to two per cent applied to the rate the facility received for the fiscal year ending June 30, 2000, subject to verification of wage enhancement adjustments pursuant to subdivision (14) of this subsection. For the fiscal year ending June 30, 2001, no facility with an interim rate, replaced interim rate or scheduled rate adjustment specified in a certificate of need or other agreement for the fiscal year ending June 30, 2001, shall receive a rate increase that is more than two per cent more than the rate the facility received for the fiscal year ending June 30, 2000. For the fiscal year ending June 30, 2002, each facility shall receive a rate that is two and one-half per cent more than the rate the facility received in the prior fiscal year. For the fiscal year ending June 30, 2003, each facility shall receive a rate that is two per cent more than the rate the facility received in the prior fiscal year, except that such increase shall be effective January 1, 2003, and such facility rate in effect for the fiscal year ending June 30, 2002, shall be paid for services provided until December 31, 2002, except any facility that would have been issued a lower rate effective July 1, 2002, than for the fiscal year ending June 30, 2002, due to interim rate status or agreement with the department shall be issued such lower rate effective July 1, 2002, and have such rate increased two per cent effective June 1, 2003. For the fiscal year ending June 30, 2004, rates in effect for the period ending June 30, 2003, shall remain in effect, except any facility that would have been issued a lower rate effective July 1, 2003, than for the fiscal year ending June 30, 2003, due to interim rate status or agreement with the department shall be issued such lower rate effective July 1, 2003. For the fiscal year ending June 30, 2005, rates in effect for the period ending June 30, 2004, shall remain in effect until December 31, 2004, except any facility that would have been issued a lower rate effective July 1, 2004, than for the fiscal year ending June 30, 2004, due to interim rate status or agreement with the department shall be issued such lower rate effective July 1, 2004. Effective January 1, 2005, each facility shall receive a rate that is one per cent greater than the rate in effect December 31, 2004. Effective upon receipt of all the necessary federal approvals to secure federal financial participation matching funds associated with the rate increase provided in this subdivision, but in no event earlier than July 1, 2005, and provided the user fee imposed under section 17b-320 is required to be collected, for the fiscal year ending June 30, 2006, the department shall compute the rate for each facility based upon its 2003 cost report filing or a subsequent cost year filing for facilities having an interim rate for the period ending June 30, 2005, as provided under section 17-311-55 of the regulations of Connecticut state agencies. For each facility not having an interim rate for the period ending June 30, 2005, the rate for the period ending June 30, 2006, shall be determined beginning with the higher of the computed rate based upon its 2003 cost report filing or the rate in effect for the period ending June 30, 2005. Such rate shall then be increased by eleven dollars and eighty cents per day except that in no event shall the rate for the period ending June 30, 2006, be thirty-two dollars more than the rate in effect for the period ending June 30, 2005, and for any facility with a rate below one hundred ninety-five dollars per day for the period ending June 30, 2005, such rate for the period ending June 30, 2006, shall not be greater than two hundred seventeen dollars and forty-three cents per day and for any facility with a rate equal to or greater than one hundred ninety-five dollars per day for the period ending June 30, 2005, such rate for the period ending June 30, 2006, shall not exceed the rate in effect for the period ending June 30, 2005, increased by eleven and one-half per cent. For each facility with an interim rate for the period ending June 30, 2005, the interim replacement rate for the period ending June 30, 2006, shall not exceed the rate in effect for the period ending June 30, 2005, increased by eleven dollars and eighty cents per day plus the per day cost of the user fee payments made pursuant to section 17b-320 divided by annual resident service days, except for any facility with an interim rate below one hundred ninety-five dollars per day for the period ending June 30, 2005, the interim replacement rate for the period ending June 30, 2006, shall not be greater than two hundred seventeen dollars and forty-three cents per day and for any facility with an interim rate equal to or greater than one hundred ninety-five dollars per day for the period ending June 30, 2005, the interim replacement rate for the period ending June 30, 2006, shall not exceed the rate in effect for the period ending June 30, 2005, increased by eleven and one-half per cent. Such July 1, 2005, rate adjustments shall remain in effect unless (i) the federal financial participation matching funds associated with the rate increase are no longer available; or (ii) the user fee created pursuant to section 17b-320 is not in effect. For the fiscal year ending June 30, 2007, each facility shall receive a rate that is three per cent greater than the rate in effect for the period ending June 30, 2006, except any facility that would have been issued a lower rate effective July 1, 2006, than for the rate period ending June 30, 2006, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2006. For the fiscal year ending June 30, 2008, each facility shall receive a rate that is two and nine-tenths per cent greater than the rate in effect for the period ending June 30, 2007, except any facility that would have been issued a lower rate effective July 1, 2007, than for the rate period ending June 30, 2007, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2007. For the fiscal year ending June 30, 2009, rates in effect for the period ending June 30, 2008, shall remain in effect until June 30, 2009, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2009, due to interim rate status or agreement with the department shall be issued such lower rate. For the fiscal years ending June 30, 2010, and June 30, 2011, rates in effect for the period ending June 30, 2009, shall remain in effect until June 30, 2011, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2010, or the fiscal year ending June 30, 2011, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal years ending June 30, 2012, and June 30, 2013, rates in effect for the period ending June 30, 2011, shall remain in effect until June 30, 2013, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2012, or the fiscal year ending June 30, 2013, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal year ending June 30, 2014, the department shall determine facility rates based upon 2011 cost report filings subject to the provisions of this section and applicable regulations except: (I) A ninety per cent minimum occupancy standard shall be applied; (II) no facility shall receive a rate that is higher than the rate in effect on June 30, 2013; (III) no facility shall receive a rate that is more than four per cent lower than the rate in effect on June 30, 2013; and (IV) any facility that would have been issued a lower rate effective July 1, 2013, than for the rate period ending June 30, 2013, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2013. For the fiscal year ending June 30, 2015, rates in effect for the period ending June 30, 2014, shall remain in effect until June 30, 2015, except any facility that would have been issued a lower rate effective July 1, 2014, than for the rate period ending June 30, 2014, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2014. The Commissioner of Social Services shall add fair rent increases to any other rate increases established pursuant to this subdivision for a facility which has undergone a material change in circumstances related to fair rent, except for the fiscal years ending June 30, 2010, June 30, 2011, and June 30, 2012, such fair rent increases shall only be provided to facilities with an approved certificate of need pursuant to section 17b-352, 17b-353, 17b-354 or 17b-355. For the fiscal year ending June 30, 2013, the commissioner may, within available appropriations, provide pro rata fair rent increases for facilities which have undergone a material change in circumstances related to fair rent additions placed in service in cost report years ending September 30, 2008, to September 30, 2011, inclusive, and not otherwise included in rates issued. For the fiscal years ending June 30, 2014, and June 30, 2015, the commissioner may, within available appropriations, provide pro rata fair rent increases, which may include moveable equipment at the discretion of the commissioner, for facilities which have undergone a material change in circumstances related to fair rent additions or moveable equipment placed in service in cost report years ending September 30, 2012, and September 30, 2013, and not otherwise included in rates issued. The commissioner shall add fair rent increases associated with an approved certificate of need pursuant to section 17b-352, 17b-353, 17b-354 or 17b-355. Interim rates may take into account reasonable costs incurred by a facility, including wages and benefits. Notwithstanding the provisions of this section, the Commissioner of Social Services may, subject to available appropriations, increase or decrease rates issued to licensed chronic and convalescent nursing homes and licensed rest homes with nursing supervision.

(5) For the purpose of determining allowable fair rent, a facility with allowable fair rent less than the twenty-fifth percentile of the state-wide allowable fair rent shall be reimbursed as having allowable fair rent equal to the twenty-fifth percentile of the state-wide allowable fair rent, provided for the fiscal years ending June 30, 1996, and June 30, 1997, the reimbursement may not exceed the twenty-fifth percentile of the state-wide allowable fair rent for the fiscal year ending June 30, 1995. On and after July 1, 1998, the Commissioner of Social Services may allow minimum fair rent as the basis upon which reimbursement associated with improvements to real property is added. Beginning with the fiscal year ending June 30, 1996, any facility with a rate of return on real property other than land in excess of eleven per cent shall have such allowance revised to eleven per cent. Any facility or its related realty affiliate which finances or refinances debt through bonds issued by the State of Connecticut Health and Education Facilities Authority shall report the terms and conditions of such financing or refinancing to the Commissioner of Social Services within thirty days of completing such financing or refinancing. The Commissioner of Social Services may revise the facility’s fair rent component of its rate to reflect any financial benefit the facility or its related realty affiliate received as a result of such financing or refinancing, including but not limited to, reductions in the amount of debt service payments or period of debt repayment. The commissioner shall allow actual debt service costs for bonds issued by the State of Connecticut Health and Educational Facilities Authority if such costs do not exceed property costs allowed pursuant to subsection (f) of section 17-311-52 of the regulations of Connecticut state agencies, provided the commissioner may allow higher debt service costs for such bonds for good cause. For facilities which first open on or after October 1, 1992, the commissioner shall determine allowable fair rent for real property other than land based on the rate of return for the cost year in which such bonds were issued. The financial benefit resulting from a facility financing or refinancing debt through such bonds shall be shared between the state and the facility to an extent determined by the commissioner on a case-by-case basis and shall be reflected in an adjustment to the facility’s allowable fair rent.

(6) A facility shall receive cost efficiency adjustments for indirect costs and for administrative and general costs if such costs are below the state-wide median costs. The cost efficiency adjustments shall equal twenty-five per cent of the difference between allowable reported costs and the applicable median allowable cost established pursuant to this subdivision.

(7) For the fiscal year ending June 30, 1992, allowable operating costs, excluding fair rent, shall be inflated using the Regional Data Resources Incorporated McGraw-Hill Health Care Costs: Consumer Price Index (all urban)-All Items minus one and one-half per cent. For the fiscal year ending June 30, 1993, allowable operating costs, excluding fair rent, shall be inflated using the Regional Data Resources Incorporated McGraw-Hill Health Care Costs: Consumer Price Index (all urban)-All Items minus one and three-quarters per cent. For the fiscal years ending June 30, 1994, and June 30, 1995, allowable operating costs, excluding fair rent, shall be inflated using the Regional Data Resources Incorporated McGraw-Hill Health Care Costs: Consumer Price Index (all urban)-All Items minus two per cent. For the fiscal year ending June 30, 1996, allowable operating costs, excluding fair rent, shall be inflated using the Regional Data Resources Incorporated McGraw-Hill Health Care Costs: Consumer Price Index (all urban)-All Items minus two and one-half per cent. For the fiscal year ending June 30, 1997, allowable operating costs, excluding fair rent, shall be inflated using the Regional Data Resources Incorporated McGraw-Hill Health Care Costs: Consumer Price Index (all urban)-All Items minus three and one-half per cent. For the fiscal year ending June 30, 1992, and any succeeding fiscal year, allowable fair rent shall be those reported in the annual report of long-term care facilities for the cost year ending the immediately preceding September thirtieth. The inflation index to be used pursuant to this subsection shall be computed to reflect inflation between the midpoint of the cost year through the midpoint of the rate year. The Department of Social Services shall study methods of reimbursement for fair rent and shall report its findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to human services on or before January 15, 1993.

(8) On and after July 1, 1994, costs shall be rebased no more frequently than every two years and no less frequently than every four years, as determined by the commissioner. The commissioner shall determine whether and to what extent a change in ownership of a facility shall occasion the rebasing of the facility’s costs.

(9) The method of establishing rates for new facilities shall be determined by the commissioner in accordance with the provisions of this subsection.

(10) Rates determined under this section shall comply with federal laws and regulations.

(11) Notwithstanding the provisions of this subsection, interim rates issued for facilities on and after July 1, 1991, shall be subject to applicable fiscal year cost component limitations established pursuant to subdivision (3) of this subsection.

(12) A chronic and convalescent nursing home having an ownership affiliation with and operated at the same location as a chronic disease hospital may request that the commissioner approve an exception to applicable rate-setting provisions for chronic and convalescent nursing homes and establish a rate for the fiscal years ending June 30, 1992, and June 30, 1993, in accordance with regulations in effect June 30, 1991. Any such rate shall not exceed one hundred sixty-five per cent of the median rate established for chronic and convalescent nursing homes established under this section for the applicable fiscal year.

(13) For the fiscal year ending June 30, 1994, and any succeeding fiscal year, for purposes of computing minimum allowable patient days, utilization of a facility’s certified beds shall be determined at a minimum of ninety-five per cent of capacity, except for new facilities and facilities which are certified for additional beds which may be permitted a lower occupancy rate for the first three months of operation after the effective date of licensure.

(14) The Commissioner of Social Services shall adjust facility rates from April 1, 1999, to June 30, 1999, inclusive, by a per diem amount representing each facility’s allocation of funds appropriated for the purpose of wage, benefit and staffing enhancement. A facility’s per diem allocation of such funding shall be computed as follows: (A) The facility’s direct and indirect component salary, wage, nursing pool and allocated fringe benefit costs as filed for the 1998 cost report period deemed allowable in accordance with this section and applicable regulations without application of cost component maximums specified in subdivision (3) of this subsection shall be totalled; (B) such total shall be multiplied by the facility’s Medicaid utilization based on the 1998 cost report; (C) the resulting amount for the facility shall be divided by the sum of the calculations specified in subparagraphs (A) and (B) of this subdivision for all facilities to determine the facility’s percentage share of appropriated wage, benefit and staffing enhancement funding; (D) the facility’s percentage share shall be multiplied by the amount of appropriated wage, benefit and staffing enhancement funding to determine the facility’s allocated amount; and (E) such allocated amount shall be divided by the number of days of care paid for by Medicaid on an annual basis including days for reserved beds specified in the 1998 cost report to determine the per diem wage and benefit rate adjustment amount. The commissioner may adjust a facility’s reported 1998 cost and utilization data for the purposes of determining a facility’s share of wage, benefit and staffing enhancement funding when reported 1998 information is not substantially representative of estimated cost and utilization data for the fiscal year ending June 30, 2000, due to special circumstances during the 1998 cost report period including change of ownership with a part year cost filing or reductions in facility capacity due to facility renovation projects. Upon completion of the calculation of the allocation of wage, benefit and staffing enhancement funding, the commissioner shall not adjust the allocations due to revisions submitted to previously filed 1998 annual cost reports. In the event that a facility’s rate for the fiscal year ending June 30, 1999, is an interim rate or the rate includes an increase adjustment due to a rate request to the commissioner or other reasons, the commissioner may reduce or withhold the per diem wage, benefit and staffing enhancement allocation computed for the facility. Any enhancement allocations not applied to facility rates shall not be reallocated to other facilities and such unallocated amounts shall be available for the costs associated with interim rates and other Medicaid expenditures. The wage, benefit and staffing enhancement per diem adjustment for the period from April 1, 1999, to June 30, 1999, inclusive, shall also be applied to rates for the fiscal years ending June 30, 2000, and June 30, 2001, except that the commissioner may increase or decrease the adjustment to account for changes in facility capacity or operations. Any facility accepting a rate adjustment for wage, benefit and staffing enhancements shall apply payments made as a result of such rate adjustment for increased allowable employee wage rates and benefits and additional direct and indirect component staffing. Adjustment funding shall not be applied to wage and salary increases provided to the administrator, assistant administrator, owners or related party employees. Enhancement payments may be applied to increases in costs associated with staffing purchased from staffing agencies provided such costs are deemed necessary and reasonable by the commissioner. The commissioner shall compare expenditures for wages, benefits and staffing for the 1998 cost report period to such expenditures in the 1999, 2000 and 2001 cost report periods to verify whether a facility has applied additional payments to specified enhancements. In the event that the commissioner determines that a facility did not apply additional payments to specified enhancements, the commissioner shall recover such amounts from the facility through rate adjustments or other means. The commissioner may require facilities to file cost reporting forms, in addition to the annual cost report, as may be necessary, to verify the appropriate application of wage, benefit and staffing enhancement rate adjustment payments. For the purposes of this subdivision, “Medicaid utilization” means the number of days of care paid for by Medicaid on an annual basis including days for reserved beds as a percentage of total resident days.

(15) The interim rate established to become effective upon sale of any licensed chronic and convalescent home or rest home with nursing supervision for which a receivership has been imposed pursuant to sections 19a-541 to 19a-549, inclusive, shall not exceed the rate in effect for the facility at the time of the imposition of the receivership, subject to any annual increases permitted by this section; provided the Commissioner of Social Services may, in the commissioner’s discretion, and after consultation with the receiver, establish an increased rate for the facility if the commissioner with approval of the Secretary of the Office of Policy and Management determines that such higher rate is needed to keep the facility open and to ensure the health, safety and welfare of the residents at such facility.

(g) For the fiscal year ending June 30, 1993, any intermediate care facility for individuals with intellectual disabilities with an operating cost component of its rate in excess of one hundred forty per cent of the median of operating cost components of rates in effect January 1, 1992, shall not receive an operating cost component increase. For the fiscal year ending June 30, 1993, any intermediate care facility for individuals with intellectual disabilities with an operating cost component of its rate that is less than one hundred forty per cent of the median of operating cost components of rates in effect January 1, 1992, shall have an allowance for real wage growth equal to thirty per cent of the increase determined in accordance with subsection (q) of section 17-311-52 of the regulations of Connecticut state agencies, provided such operating cost component shall not exceed one hundred forty per cent of the median of operating cost components in effect January 1, 1992. Any facility with real property other than land placed in service prior to October 1, 1991, shall, for the fiscal year ending June 30, 1995, receive a rate of return on real property equal to the average of the rates of return applied to real property other than land placed in service for the five years preceding October 1, 1993. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, the rate of return on real property for property items shall be revised every five years. The commissioner shall, upon submission of a request, allow actual debt service, comprised of principal and interest, in excess of property costs allowed pursuant to section 17-311-52 of the regulations of Connecticut state agencies, provided such debt service terms and amounts are reasonable in relation to the useful life and the base value of the property. For the fiscal year ending June 30, 1995, and any succeeding fiscal year, the inflation adjustment made in accordance with subsection (p) of section 17-311-52 of the regulations of Connecticut state agencies shall not be applied to real property costs. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, the allowance for real wage growth, as determined in accordance with subsection (q) of section 17-311-52 of the regulations of Connecticut state agencies, shall not be applied. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, no rate shall exceed three hundred seventy-five dollars per day unless the commissioner, in consultation with the Commissioner of Developmental Services, determines after a review of program and management costs, that a rate in excess of this amount is necessary for care and treatment of facility residents. For the fiscal year ending June 30, 2002, rate period, the Commissioner of Social Services shall increase the inflation adjustment for rates made in accordance with subsection (p) of section 17-311-52 of the regulations of Connecticut state agencies to update allowable fiscal year 2000 costs to include a three and one-half per cent inflation factor. For the fiscal year ending June 30, 2003, rate period, the commissioner shall increase the inflation adjustment for rates made in accordance with subsection (p) of section 17-311-52 of the regulations of Connecticut state agencies to update allowable fiscal year 2001 costs to include a one and one-half per cent inflation factor, except that such increase shall be effective November 1, 2002, and such facility rate in effect for the fiscal year ending June 30, 2002, shall be paid for services provided until October 31, 2002, except any facility that would have been issued a lower rate effective July 1, 2002, than for the fiscal year ending June 30, 2002, due to interim rate status or agreement with the department shall be issued such lower rate effective July 1, 2002, and have such rate updated effective November 1, 2002, in accordance with applicable statutes and regulations. For the fiscal year ending June 30, 2004, rates in effect for the period ending June 30, 2003, shall remain in effect, except any facility that would have been issued a lower rate effective July 1, 2003, than for the fiscal year ending June 30, 2003, due to interim rate status or agreement with the department shall be issued such lower rate effective July 1, 2003. For the fiscal year ending June 30, 2005, rates in effect for the period ending June 30, 2004, shall remain in effect until September 30, 2004. Effective October 1, 2004, each facility shall receive a rate that is five per cent greater than the rate in effect September 30, 2004. Effective upon receipt of all the necessary federal approvals to secure federal financial participation matching funds associated with the rate increase provided in subdivision (4) of subsection (f) of this section, but in no event earlier than October 1, 2005, and provided the user fee imposed under section 17b-320 is required to be collected, each facility shall receive a rate that is four per cent more than the rate the facility received in the prior fiscal year, except any facility that would have been issued a lower rate effective October 1, 2005, than for the fiscal year ending June 30, 2005, due to interim rate status or agreement with the department, shall be issued such lower rate effective October 1, 2005. Such rate increase shall remain in effect unless: (1) The federal financial participation matching funds associated with the rate increase are no longer available; or (2) the user fee created pursuant to section 17b-320 is not in effect. For the fiscal year ending June 30, 2007, rates in effect for the period ending June 30, 2006, shall remain in effect until September 30, 2006, except any facility that would have been issued a lower rate effective July 1, 2006, than for the fiscal year ending June 30, 2006, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2006. Effective October 1, 2006, no facility shall receive a rate that is more than three per cent greater than the rate in effect for the facility on September 30, 2006, except any facility that would have been issued a lower rate effective October 1, 2006, due to interim rate status or agreement with the department, shall be issued such lower rate effective October 1, 2006. For the fiscal year ending June 30, 2008, each facility shall receive a rate that is two and nine-tenths per cent greater than the rate in effect for the period ending June 30, 2007, except any facility that would have been issued a lower rate effective July 1, 2007, than for the rate period ending June 30, 2007, due to interim rate status, or agreement with the department, shall be issued such lower rate effective July 1, 2007. For the fiscal year ending June 30, 2009, rates in effect for the period ending June 30, 2008, shall remain in effect until June 30, 2009, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2009, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal years ending June 30, 2010, and June 30, 2011, rates in effect for the period ending June 30, 2009, shall remain in effect until June 30, 2011, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2010, or the fiscal year ending June 30, 2011, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal year ending June 30, 2012, rates in effect for the period ending June 30, 2011, shall remain in effect until June 30, 2012, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2012, due to interim rate status or agreement with the department, shall be issued such lower rate. For the fiscal years ending June 30, 2014, and June 30, 2015, rates shall not exceed those in effect for the period ending June 30, 2013, except the rate paid to a facility may be higher than the rate paid to the facility for the period ending June 30, 2013, if a capital improvement approved by the Department of Developmental Services, in consultation with the Department of Social Services, for the health or safety of the residents was made to the facility during the fiscal year ending June 30, 2014, or June 30, 2015, only to the extent such rate increases are within available appropriations. Any facility that would have been issued a lower rate for the fiscal year ending June 30, 2014, or the fiscal year ending June 30, 2015, due to interim rate status or agreement with the department, shall be issued such lower rate. Any facility that has a significant decrease in land and building costs shall receive a reduced rate to reflect such decrease in land and building costs. For the fiscal years ending June 30, 2012, June 30, 2013, June 30, 2014, and June 30, 2015, the Commissioner of Social Services may provide fair rent increases to any facility that has undergone a material change in circumstances related to fair rent and has an approved certificate of need pursuant to section 17b-352, 17b-353, 17b-354 or 17b-355. Notwithstanding the provisions of this section, the Commissioner of Social Services may, within available appropriations, increase or decrease rates issued to intermediate care facilities for individuals with intellectual disabilities to reflect a reduction in available appropriations as provided in subsection (a) of this section. For the fiscal years ending June 30, 2014, and June 30, 2015, the commissioner shall not consider rebasing in determining rates.

(h) (1) For the fiscal year ending June 30, 1993, any residential care home with an operating cost component of its rate in excess of one hundred thirty per cent of the median of operating cost components of rates in effect January 1, 1992, shall not receive an operating cost component increase. For the fiscal year ending June 30, 1993, any residential care home with an operating cost component of its rate that is less than one hundred thirty per cent of the median of operating cost components of rates in effect January 1, 1992, shall have an allowance for real wage growth equal to sixty-five per cent of the increase determined in accordance with subsection (q) of section 17-311-52 of the regulations of Connecticut state agencies, provided such operating cost component shall not exceed one hundred thirty per cent of the median of operating cost components in effect January 1, 1992. Beginning with the fiscal year ending June 30, 1993, for the purpose of determining allowable fair rent, a residential care home with allowable fair rent less than the twenty-fifth percentile of the state-wide allowable fair rent shall be reimbursed as having allowable fair rent equal to the twenty-fifth percentile of the state-wide allowable fair rent. Beginning with the fiscal year ending June 30, 1997, a residential care home with allowable fair rent less than three dollars and ten cents per day shall be reimbursed as having allowable fair rent equal to three dollars and ten cents per day. Property additions placed in service during the cost year ending September 30, 1996, or any succeeding cost year shall receive a fair rent allowance for such additions as an addition to three dollars and ten cents per day if the fair rent for the facility for property placed in service prior to September 30, 1995, is less than or equal to three dollars and ten cents per day. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, the allowance for real wage growth, as determined in accordance with subsection (q) of section 17-311-52 of the regulations of Connecticut state agencies, shall not be applied. For the fiscal year ending June 30, 1996, and any succeeding fiscal year, the inflation adjustment made in accordance with subsection (p) of section 17-311-52 of the regulations of Connecticut state agencies shall not be applied to real property costs. Beginning with the fiscal year ending June 30, 1997, minimum allowable patient days for rate computation purposes for a residential care home with twenty-five beds or less shall be eighty-five per cent of licensed capacity. Beginning with the fiscal year ending June 30, 2002, for the purposes of determining the allowable salary of an administrator of a residential care home with sixty beds or less the department shall revise the allowable base salary to thirty-seven thousand dollars to be annually inflated thereafter in accordance with section 17-311-52 of the regulations of Connecticut state agencies. The rates for the fiscal year ending June 30, 2002, shall be based upon the increased allowable salary of an administrator, regardless of whether such amount was expended in the 2000 cost report period upon which the rates are based. Beginning with the fiscal year ending June 30, 2000, and until the fiscal year ending June 30, 2009, inclusive, the inflation adjustment for rates made in accordance with subsection (p) of section 17-311-52 of the regulations of Connecticut state agencies shall be increased by two per cent, and beginning with the fiscal year ending June 30, 2002, the inflation adjustment for rates made in accordance with subsection (c) of said section shall be increased by one per cent. Beginning with the fiscal year ending June 30, 1999, for the purpose of determining the allowable salary of a related party, the department shall revise the maximum salary to twenty-seven thousand eight hundred fifty-six dollars to be annually inflated thereafter in accordance with section 17-311-52 of the regulations of Connecticut state agencies and beginning with the fiscal year ending June 30, 2001, such allowable salary shall be computed on an hourly basis and the maximum number of hours allowed for a related party other than the proprietor shall be increased from forty hours to forty-eight hours per work week. For the fiscal year ending June 30, 2005, each facility shall receive a rate that is two and one-quarter per cent more than the rate the facility received in the prior fiscal year, except any facility that would have been issued a lower rate effective July 1, 2004, than for the fiscal year ending June 30, 2004, due to interim rate status or agreement with the department shall be issued such lower rate effective July 1, 2004. Effective upon receipt of all the necessary federal approvals to secure federal financial participation matching funds associated with the rate increase provided in subdivision (4) of subsection (f) of this section, but in no event earlier than October 1, 2005, and provided the user fee imposed under section 17b-320 is required to be collected, each facility shall receive a rate that is determined in accordance with applicable law and subject to appropriations, except any facility that would have been issued a lower rate effective October 1, 2005, than for the fiscal year ending June 30, 2005, due to interim rate status or agreement with the department, shall be issued such lower rate effective October 1, 2005. Such rate increase shall remain in effect unless: (A) The federal financial participation matching funds associated with the rate increase are no longer available; or (B) the user fee created pursuant to section 17b-320 is not in effect. For the fiscal year ending June 30, 2007, rates in effect for the period ending June 30, 2006, shall remain in effect until September 30, 2006, except any facility that would have been issued a lower rate effective July 1, 2006, than for the fiscal year ending June 30, 2006, due to interim rate status or agreement with the department, shall be issued such lower rate effective July 1, 2006. Effective October 1, 2006, no facility shall receive a rate that is more than four per cent greater than the rate in effect for the facility on September 30, 2006, except for any facility that would have been issued a lower rate effective October 1, 2006, due to interim rate status or agreement with the department, shall be issued such lower rate effective October 1, 2006. For the fiscal years ending June 30, 2010, and June 30, 2011, rates in effect for the period ending June 30, 2009, shall remain in effect until June 30, 2011, except any facility that would have been issued a lower rate for the fiscal year ending June 30, 2010, or the fiscal year ending June 30, 2011, due to interim rate status or agreement with the department, shall be issued such lower rate, except (i) any facility that would have been issued a lower rate for the fiscal year ending June 30, 2010, or the fiscal year ending June 30, 2011, due to interim rate status or agreement with the Commissioner of Social Services shall be issued such lower rate; and (ii) the commissioner may increase a facility’s rate for reasonable costs associated with such facility’s compliance with the provisions of section 19a-495a concerning the administration of medication by unlicensed personnel. For the fiscal year ending June 30, 2012, rates in effect for the period ending June 30, 2011, shall remain in effect until June 30, 2012, except that (I) any facility that would have been issued a lower rate for the fiscal year ending June 30, 2012, due to interim rate status or agreement with the Commissioner of Social Services shall be issued such lower rate; and (II) the commissioner may increase a facility’s rate for reasonable costs associated with such facility’s compliance with the provisions of section 19a-495a concerning the administration of medication by unlicensed personnel. For the fiscal year ending June 30, 2013, the Commissioner of Social Services may, within available appropriations, provide a rate increase to a residential care home. Any facility that would have been issued a lower rate for the fiscal year ending June 30, 2013, due to interim rate status or agreement with the Commissioner of Social Services shall be issued such lower rate. For the fiscal years ending June 30, 2012, and June 30, 2013, the Commissioner of Social Services may provide fair rent increases to any facility that has undergone a material change in circumstances related to fair rent and has an approved certificate of need pursuant to section 17b-352, 17b-353, 17b-354 or 17b-355. For the fiscal years ending June 30, 2014, and June 30, 2015, for those facilities that have a calculated rate greater than the rate in effect for the fiscal year ending June 30, 2013, the commissioner may increase facility rates based upon available appropriations up to a stop gain as determined by the commissioner. No facility shall be issued a rate that is lower than the rate in effect on June 30, 2013. Any facility that would have been issued a lower rate for the fiscal year ending June 30, 2014, or the fiscal year ending June 30, 2015, due to interim rate status or agreement with the commissioner, shall be issued such lower rate.

(2) The commissioner shall, upon determining that a loan to be issued to a residential care home by the Connecticut Housing Finance Authority is reasonable in relation to the useful life and property cost allowance pursuant to section 17-311-52 of the regulations of Connecticut state agencies, allow actual debt service, comprised of principal, interest and a repair and replacement reserve on the loan, in lieu of allowed property costs whether actual debt service is higher or lower than such allowed property costs.

(i) Notwithstanding the provisions of this section, the Commissioner of Social Services shall establish a fee schedule for payments to be made to chronic disease hospitals associated with chronic and convalescent nursing homes to be effective on and after July 1, 1995. The fee schedule may be adjusted annually beginning July 1, 1997, to reflect necessary increases in the cost of services.

(1957, P.A. 336, S. 1; 1959, P.A. 98, S. 1; 1961, P.A. 474, S. 3; February, 1965, P.A. 237; P.A. 73-25, S. 3, 4; 73-117, S. 27, 31; P.A. 77-574, S. 5, 6; 77-614, S. 323, 610; P.A. 79-560, S. 30, 39; P.A. 80-364, S. 4; P.A. 81-122; June Sp. Sess. P.A. 83-39, S. 14; P.A. 84-135, S. 2, 3; 84-360, S. 1; P.A. 85-524; 85-528; P.A. 87-27, S. 2; P.A. 88-156, S. 20; June Sp. Sess. P.A. 91-8, S. 17, 22, 61, 63; May Sp. Sess. P.A. 92-16, S. 29–31, 89; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; 93-406, S. 3, 6; 93-418, S. 22, 33, 41; May Sp. Sess. P.A. 94-5, S. 12, 30; P.A. 95-160, S. 24, 69; 95-257, S. 12, 21, 39, 58; 95-351, S. 4, 30; P.A. 96-137; 96-139, S. 12, 13; 96-268, S. 13, 20, 34; P.A. 97-112, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 127, 165; June 18 Sp. Sess. P.A. 97-11, S. 50, 65; P.A. 98-156, S. 1, 2; 98-239, S. 25, 35; P.A. 99-279, S. 19–21, 45; June Sp. Sess. P.A. 00-2, S. 21, 53; June Sp. Sess. P.A. 01-2, S. 38, 52, 62, 69; June Sp. Sess. P.A. 01-9, S. 95, 129, 131; P.A. 02-89, S. 32; May 9 Sp. Sess. P.A. 02-7, S. 17, 18; P.A. 03-2, S. 17; 03-19, S. 45; June 30 Sp. Sess. P.A. 03-3, S. 50; P.A. 04-5, S. 1; 04-16, S. 11; 04-258, S. 2; May Sp. Sess. P.A. 04-2, S. 86; P.A. 05-251, S. 81, 83, 84; 05-280, S. 49, 51; P.A. 06-188, S. 1–5; 06-196, S. 142; P.A. 07-73, S. 2(b); 07-209, S. 4; June Sp. Sess. P.A. 07-2, S. 11, 12, 22; Sept. Sp. Sess. P.A. 09-5, S. 32, 39–41; P.A. 11-44, S. 73–75; 11-61, S. 156; June 12 Sp. Sess. P.A. 12-1, S. 6, 15, 16; P.A. 13-97, S. 3; 13-139, S. 9; 13-234, S. 73–75; 13-247, S. 89, 90.)

History: 1959 act included references to licensed homes for the aged and to boarders in such homes; 1961 act included rest homes with nursing supervision, replaced committee of various state officers with hospital cost commission, required public hearing before rates determined and required that rates consider costs of services, including compensation for services rendered by proprietors at prevailing wage rates as factor; 1965 act deleted obsolete provision for rates for licensed homes for aged when initially included in provisions, required that accounting principles be those prescribed by commission rather than “generally accepted”, required homes and hospitals to report on fiscal year ending September 30 and included anticipated fluctuations in cost as factor in rate determination; P.A. 73-25 referred to Sec. 17-83i(b) rather than to Sec. 17-132; P.A. 73-117 replaced hospital cost commission with committee established under Sec. 17-311; P.A. 77-574 included costs mandated by collective bargaining agreements as factor in rate determination; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-560 replaced committee with commissioner of income maintenance; P.A. 80-364 conditioned payment on admissions procedures conforming with law rather than on “priorities of accommodations for such beneficiaries as they become available”; P.A. 81-122 defined other allowable services and authorized the commissioner to adopt regulations to specify these services in new Subsec. (b) and added Subsecs. (c) and (d) prohibiting facilities from accepting payments in excess of the amount specified by the commissioner and providing a procedure for the recovery of any excess amounts; June Sp. Sess. P.A. 83-39 amended Subsec. (a) to include residential facilities for the mentally retarded licensed pursuant to Sec. 19a-467; P.A. 84-135 added Subsec. (e) excepting certain facilities from the requirement that no facility accept payment in excess of the rate set by the commissioner; P.A. 84-360 added the authority in Subsec. (a) for a separate rate for the treatment of traumatic brain injury patients; P.A. 85-524 added the provisions on the treatment of the costs incurred in using the services of nursing pools in Subsec. (a); P.A. 85-528 amended Subsec. (a) to provide for the adjustment of rates to reflect increased costs or expenditures due to changes in federal or state laws, regulations or standards and added the provision on costs resulting from inspections by the department of health services; P.A. 87-27 amended Subsec. (a) to exclude from “costs” amounts paid to employees, attorneys or consultants due to unionization disputes; P.A. 88-156 substituted chronic and convalescent nursing homes for chronic and convalescent hospitals and added chronic disease hospitals associated with chronic and convalescent nursing homes to list of establishments for which the commissioner sets the rates in Subsec. (a); June Sp. Sess. P.A. 91-8 amended Subsec. (a) to allow the commissioner the discretion to allow the inclusion of extraordinary and unanticipated costs of providing services to avoid a negative impact on the health and safety of the patients, amended Subsec. (e) to specify required minimum number of beds to be available for medical assistance patients, to place a cap on the number of beds available to medical assistance patients at 15% and added Subsec. (f) re rates paid by or for persons aided or cared for by the state or town for room, board and services of nursing homes, chronic disease hospitals associated with chronic and convalescent nursing homes, chronic and convalescent hospitals, rest homes, homes for the aged and residential facilities for the care of the mentally retarded, allowable costs, geographic peer groupings of facilities, cost components, fair rent exclusions, cost efficiency adjustments and change of ownership and affiliations; May Sp. Sess. P.A. 92-16 amended Subsec. (a) by adding provisions re revision of a facility’s rate, re date by which reports shall be submitted to the commissioner, re reduction of rate for a facility which fails to report by such date, re report by commissioner to appropriations committee and re modification of method for adjusting separate rates for traumatic brain injury patients, amended Subsec. (f) by permitting the commissioner to allow costs in excess of maximum amounts for certain facilities or certain beds in a facility, requiring the exclusion of the cost efficiency adjustment for indirect costs from rate increase maximums for the fiscal year ending June 30, 1993, adding provisions re revision of a facility’s fair rent component of its rate and providing that for the fiscal year ending June 30, 1993, a facility may receive a cost efficiency adjustment for indirect costs if such costs are below 135% of the median, and added Subsec. (g) re rates for intermediate care facilities for the mentally retarded and Subsec. (f) re rates for homes for the aged; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 93-406 amended Subsec. (f)(5) to require commissioner to allow actual debt service costs for bonds, to determine allowable fair rent for real property other than land based on rate of return for cost year in which bonds were issued, to include financing debt service in addition to refinancing and to provide that adjustments to a facilities allowable fair rent be made on a case-by-case basis, effective June 29, 1993; P.A. 93-418 amended Subsec. (c) to provide that for fiscal years ending June 30, 1994, and June 30, 1995, commissioner may authorize facility to accept payment in excess of the rate paid for a medical assistance patient in this state for patient who receives medical assistance from another state and amended Subsec. (f)(3) to make existing provisions re per diem maximum allowable costs effective only for fiscal year ending June 30, 1994, adding new provision regarding such costs for fiscal year ending June 30, 1995, and any succeeding fiscal year, added provision amending Subsec. (f)(4) to prohibit a facility from receiving a rate, for the fiscal year ending June 30, 1995, which is more than 5% less than the rate it received for the fiscal year ending June 30, 1994, or 6% more than it received for the fiscal year ending June 30, 1994, made Subsec. (f)(7) applicable to any succeeding fiscal year and added new Subdiv. (14) concerning computing allowable patient days, effective July 1, 1993; May Sp. Sess. P.A. 94-5 amended Subsec. (g) to establish rates of return for real property for facilities with real property other than land placed in service prior to July 1, 1991, effective July 1, 1994; Sec. 17-314 transferred to Sec. 17b-340 in 1995; P.A. 95-160 amended Subsec. (f)(3) by providing for per diem allowable costs for each cost component for the fiscal year ending July 30, 1996, and any succeeding fiscal year and by deleting Subdivs. (A) and (B) which allowed costs in excess of maximum amounts for any facility with patient days covered by Medicare and provided for the establishment of a pilot program whereby costs in excess of maximum amounts shall be allowed for beds in a nursing home which has a managed care program and is affiliated with a hospital, amended Subsec. (f)(4) by adding a provision that for the fiscal years ending June 30, 1996, and June 30, 1997, no facility shall receive a rate that is more than 3% more than the rate it received for the prior rate year, amended Subsec. (f)(5) by adding a provision that for fiscal years ending June 30, 1996, and June 30, 1997, the reimbursement may not exceed the twenty-fifth percentile of the state-wide allowable fair rent for the fiscal year ending June 30, 1995, by lowering a provision allowing for a rate of return of real property other than land in excess of 16% to have such allowance revised to 16% to a provision allowing such rate of return to be in excess of 11% and to have such allowance revised to 11% and by requiring that such provision begin with the fiscal year ending June 30, 1996, amended Subsec. (f)(6) by replacing a requirement that a facility receive cost efficiency adjustments for indirect costs if such costs are below 110% of the state-wide median costs with a provision allowing for such adjustments if indirect costs are below the state-wide median costs and by changing the provision requiring that the cost efficiency adjustments shall equal 25% of the difference between allowable reported costs and the applicable maximum allowable cost to require that such adjustments be equal to 25% of the difference between allowable reported costs and the applicable median allowable cost, amended Subsec. (f)(7) providing for the inflation of allowable operating costs for the fiscal years ending June 30, 1996, and June 30, 1997, amended Subsecs. (g) and (h) by providing for the allowance for real growth for the fiscal year ending June 30, 1996, and any succeeding year, and added Subsec. (i) providing for a fee schedule for payments to be made to chronic disease hospitals associated with chronic and convalescent homes and made technical changes, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 95-351 amended Subsec. (f)(3) by reenacting former Subdivs. (A) and (B) providing for costs in excess of maximum amounts for any facility with patient days covered by Medicare and a pilot program for costs in excess of maximum amounts allowed for beds in a nursing home, effective July 1, 1995; P.A. 96-137 amended Subsec. (c) to delete a reference to the fiscal year ending June 30, 1995, thereby allowing the commissioner to continue to authorize a facility to accept payment in excess of the rate paid for a medical assistance patient in this state for a patient who receives medical assistance from another state; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-268 amended Subsec. (f)(1) to allow the commissioner to provide a rate adjustment for nonemergency transportation services and amended Subsec. (h) to add provision re minimum allowable patient days for rate computation purposes beginning with the fiscal year ending June 30, 1997, and provision re allowable salary of an administrator beginning with the fiscal year ending June 30, 1998, effective July 1, 1996; P.A. 97-112 replaced “home for the aged” with “residential care home”; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (h) by adding a provision increasing the inflation adjustment for rates made in accordance with Subsec. (p) of section 17-311-52 of the regulations of Connecticut state agencies and by providing that, beginning in the fiscal year ending June 30, 1999, for the purpose of determining the allowable salary of a related party, the department shall revise the maximum salary to $27,856 to be annually inflated in accordance with Sec. 17-311-52 of the regulations of Connecticut state agencies, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (f)(4) to delete provisions re exclusion of fair rent from rate increase maximums for fiscal years ending June 30, 1992, and June 30, 1993, and exclusion of cost efficiency adjustment for indirect costs from rate increase maximums for fiscal year ending June 30, 1993, and to add provisions re rate increases for facilities for fiscal years ending June 30, 1998, and June 30, 1999, effective July 1, 1997; P.A. 98-156 amended Subsec. (f)(4)(C) to increase from two to 3% the maximum rate increase a facility shall receive for the fiscal year ending June 30, 1999, to make technical changes and to prohibit a facility from receiving a rate, for the fiscal year ending June 30, 2000, and any succeeding fiscal year, which is more than the rate it received in the prior year increased by the annual increase in the Consumer Price Index for the most recent calendar year, effective July 1, 1998; P.A. 98-239 amended Subsec. (f)(5) to provide that on and after July 1, 1998, the Commissioner of Social Services may allow minimum fair rent as the basis upon which reimbursement re improvements to real property is added, effective July 1, 1998; P.A. 99-279 amended Subsec. (f)(3) by adding an exception for the fiscal years ending June 30, 2000, and June 30, 2001, for facilities with an interim rate in one or both periods from the per diem maximum allowable costs for each cost component and specifying the per diem maximum allowable costs for direct costs, indirect costs, fair rent, capital-related costs and for administrative and general costs for the fiscal years ending June 30, 2000, and June 30, 2001, for facilities with an interim rate in one or both periods, and amended Subsec. (f)(4) by providing for the fiscal year ending June 30, 1999, that a facility shall receive the specified rate increase “exclusive of rate increases associated with a wage, benefit and staffing enhancement rate adjustment added for the period from April 1, 1999, to June 30, 1999, inclusive”, by specifying rate increases for facilities for the fiscal years ending June 30, 2000, and June 30, 2001, and maximum rate increases for facilities with an interim rate, replaced interim rate or scheduled rate adjustment specified in a certificate of need or other agreement and by extending, from the fiscal year ending June 30, 2000, to June 30, 2002, the prohibition against facilities receiving a rate that is more than the rate it received in the prior year increased by the annual increase in the CPI for the most recent calendar year, added new Subdiv. (f)(15), requiring the Commissioner of Social Services to adjust facility rates from April 1, 1999, to June 30, 1999, inclusive, by a per diem amount representing each facility’s allocation of funds appropriated for the purpose of wage, benefit and staffing enhancement, specifying the manner in which a facility’s per diem allocation of such funding shall be computed, specifying the usage of enhancement payments, and requiring the commissioner to recover from a facility any amounts determined not to have been applied to specified enhancements, and amended Subsec. (h) to increase the inflation adjustment for rates for residential care homes from 1% to 2% beginning with the fiscal year ending June 30, 2000, effective July 1, 1999; June Sp. Sess. P.A. 00-2 amended Subsec. (h) by adding provision re salary computation for a related party, beginning with the fiscal year ending June 30, 2001, effective July 1, 2000; June Sp. Sess. P.A. 01-2 amended Subsec. (f)(4) by requiring, for the fiscal year ending June 30, 2002, that each facility receive a rate increase that is 2.5% more than the rate the facility received in the prior fiscal year, requiring, for the fiscal year ending June 30, 2003, that each facility receive a rate increase that is 2% more than the rate the facility received in the prior fiscal year, deleting provision prohibiting a facility from receiving a rate, for the fiscal year ending June 30, 2002, and any succeeding fiscal year, that is more than the rate it received in the prior year increased by the annual increase in the CPI for the most recent calendar year, and requiring that commissioner add fair rent increases to any other rate increases established for a facility which has undergone a material change in circumstances re fair rent, deleting authority of commissioner to exclude fair rent from any rate increase maximums, amended Subsec. (g) to require commissioner, for fiscal year ending June 30, 2002, rate period, to increase the inflation adjustment for rates made in accordance with regulations to update allowable fiscal year 2000 costs to include a 3.5% inflation factor, and for fiscal year ending June 30, 2003, rate period, to increase the inflation adjustment for rates made in accordance with regulations to update allowable fiscal year 2001 costs to include a 1.5% inflation factor, and amended Subsec. (h) to increase the allowable base salary of an administrator of a residential care home from $30,000 to $37,000, beginning with the fiscal year ending June 30, 2002, require rates for the fiscal year ending June 30, 2002, to be based upon the increased allowable salary of an administrator, regardless of whether such amount was expended in the 2000 cost report period upon which rates are based, and require inflation adjustment for rates made in accordance with Subsec. (c) to be increased by 1%, beginning with the fiscal year ending June 30, 2002, effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (f)(4) to delete reference to a rate “increase” and make a technical change, effective July 1, 2001, and revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 02-89 amended Subsec. (f) to delete “Notwithstanding the provisions of section 17b-344” from the prefatory provision re determination of rates, reflecting the repeal of said section by the same public act; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (f)(4)(C) by delaying from July 1, 2002, to January 1, 2003, a 2% rate increase to Medicaid nursing homes and specifying that facilities whose rate would have been lowered on July 1, 2002, will be issued such lower rate until January 1, 2003, when a 2% rate increase will take effect and amended Subsec. (g) by delaying from July 1, 2002, to November 1, 2002, a 1.5% rate increase to intermediate care facilities for the mentally retarded and specifying that facilities whose rate would have been lowered on July 1, 2002, will be issued such lower rate until November 1, 2002, at which time the rate will be updated, effective August 15, 2002; P.A. 03-2 amended Subsec. (f)(4) by delaying from January 1, 2003, to June 1, 2003, a 2% rate increase for any facility that would have been paid a lower rate effective July 1, 2002, than for the fiscal year ending June 30, 2002, due to interim rate status or agreement with the department, effective February 28, 2003; P.A. 03-19 made technical changes in Subsecs. (g) and (h), effective May 12, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to limit authority of commissioner to adjust rates for licensed chronic and convalescent nursing homes or rest homes with nursing supervision for the fiscal years ending June 30, 2004, and June 30, 2005, made technical changes in Subsec. (e), amended Subsec. (f)(4)(C) to provide that, with the exception of those facilities which would have received a lower rate, rates for the fiscal year ending June 30, 2003, remain in effect for the fiscal year ending June 30, 2004, rates for the fiscal year ending June 30, 2004, remain in effect until December 31, 2004, and effective January 1, 2005, facilities shall receive a rate that is 1% greater than the rate in effect on December 31, 2004, added new Subsec. (f)(16) re interim rates for licensed chronic and convalescent homes or rest homes with nursing supervision for which receivership has been imposed and authority of commissioner to adjust such rates, amended Subsec. (g) to provide that, with the exception of those intermediate care facilities for the mentally retarded which would have received a lower rate, rates for the fiscal year ending June 30, 2003, remain in effect for the fiscal year ending June 30, 2004, and effective July 1, 2004, such facilities shall receive a rate that is three-quarters of 1% greater than the rate in effect on June 30, 2004, amended Subsec. (h) by designating existing provisions as Subdiv. (1), making technical changes therein, and adding new Subdiv. (2) re authority of commissioner to allow actual debt service on certain loans issued to residential care homes by the Connecticut Housing Finance Authority, effective August 20, 2003; P.A. 04-5 amended Subsec. (a) to delete limit on commissioner’s authority to adjust rates for licensed chronic and convalescent nursing homes or rest homes with nursing supervision for the fiscal years ending June 30, 2004, and June 30, 2005, authorize commissioner to provide, within available appropriations, an interim rate increase for rate periods no earlier than April 1, 2004, subject to enumerated conditions, provide for rescission and recovery of certain interim rates and payments, and require quarterly reports to certain committees of the General Assembly, effective March 30, 2004; P.A. 04-16 made technical changes in Subsecs. (a), (c) and (d); P.A. 04-258 amended Subsec. (g) by eliminating provision re three-quarters of 1% increase to intermediate care facilities for the mentally retarded effective July 1, 2004, and adding provisions re rates in effect on June 30, 2004, remaining in effect until September 30, 2004, and on October 1, 2004, each facility shall receive a rate that is 5% greater than the rate in effect on September 30, 2004, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (h)(1) by providing that for fiscal year ending June 30, 2005, each residential care home shall receive a rate that is 2.25% more than the rate the facility received in the prior fiscal year, except that facilities that would have been issued a lower rate effective on July 1, 2004, shall be issued such lower rate, effective July 1, 2004; P.A. 05-251 amended Subsec. (f)(4) by adding provisions re interim rate increases for facilities for the fiscal years ending June 30, 2006, and June 30, 2007, that take effect upon receipt of all necessary federal approvals and the collection of the user fee provided in Sec. 17b-320 and may take into account reasonable costs incurred by a facility including wages and benefits and amended Subsecs. (g) and (h)(1) by adding provisions re 4% rate increase for certain facilities for the fiscal year ending June 30, 2006, that shall take effect not earlier than October 1, 2005, and upon receipt of all necessary federal approvals and the collection of the user fee provided in Sec. 17b-320, effective July 1, 2005; P.A. 05-280 amended Subsec. (f)(4) by making a technical change and providing that the July 1, 2005, interim rate increases for facilities shall remain in effect unless federal financial participation matching funds are no longer available or the user fee established under Sec. 17b-320 is not in effect, and amended Subsec. (h)(1) by replacing “four per cent more than the rate the facility received in the prior fiscal year” with “determined in accordance with applicable law and subject to appropriations”, effective July 1, 2005; P.A. 06-188 amended Subsec. (a) by deleting provision in Subdiv. (4) that prevented commissioner from considering the immediate profitability of a facility, adding Subdiv. (5) permitting commissioner to consider “the ability of the facility to meet wage and benefit costs” and deleting provision that, on and after July 1, 2005, prevented commissioner from providing interim rate increases to licensed chronic and convalescent nursing homes or rest homes with nursing supervision, amended Subsec. (f)(4) by providing that, for fiscal year ending June 30, 2007, certain facilities shall receive a rate that is 3% greater than the rate in effect for period ending June 30, 2006, and making technical changes, amended Subsec. (f)(16) by adding provision re commissioner’s authority to increase interim rates for facilities in receivership that have a rate greater than the median rate for the facility’s peer grouping, amended Subsec. (g) by providing that rates in effect for period ending June 30, 2006, shall remain in effect until September 30, 2006, and adding provision re rates effective October 1, 2006, and amended Subsec. (h)(1) by providing that rates in effect for period ending June 30, 2006, shall remain in effect until September 30, 2006, and adding provision re rates effective October 1, 2006, effective July 1, 2006; P.A. 06-196 made technical changes in Subsec. (f)(4), effective June 7, 2006; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-209 amended Subsec. (f)(16) by replacing provisions that limited interim rate increase for facility for which a receivership has been imposed to an amount not to exceed the median rate for facility’s peer grouping with provisions specifying that commissioner may establish an increased rate for the facility “after consultation with the receiver” and “if the commissioner with approval of the Secretary of the Office of Policy and Management determines that such higher rate is needed to keep the facility open and to ensure the health, safety and welfare of the residents at such facility”, effective July 1, 2007; June Sp. Sess. P.A. 07-2 amended Subsec. (f)(4) by providing that for fiscal year ending June 30, 2008, each facility shall receive a rate that is 2.9% greater than rate in effect for period ending June 30, 2007, and for fiscal year ending June 30, 2009, rates in effect for period ending June 30, 2008, shall remain in effect until June 30, 2009, except for facilities that would have been issued a lower rate due to interim rate status or agreement with department, and by making a technical change, amended Subsec. (f)(11) by replacing “fiscal year ending June 30, 1992, and any succeeding fiscal year” with “fiscal years ending June 30, 1992, through June 30, 2007,” and amended Subsec. (g) by providing that for fiscal year ending June 30, 2008, each facility shall receive a rate that is 2.9% greater than rate in effect for period ending June 30, 2007, and for fiscal year ending June 30, 2009, rates in effect for period ending June 30, 2008, shall remain in effect until June 30, 2009, except for facilities that would have been issued a lower rate due to interim rate status or agreement with department, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (f)(4) by adding provisions re rates and fair rent increases for fiscal years ending June 30, 2010, and June 30, 2011, amended Subsec. (f)(11) by replacing “fiscal years ending June 30, 1992, through June 30, 2007,” with “fiscal year ending June 30, 2011, and any succeeding fiscal year”, amended Subsec. (g) by adding provision re rates for fiscal years ending June 30, 2010, and June 30, 2011, and amended Subsec. (h)(1) by adding provision re rates for fiscal years ending June 30, 2010, and June 30, 2011, effective October 5, 2009; P.A. 11-44 amended Subsec. (f)(4) by adding provisions re rates and fair rent increases for fiscal years ending June 30, 2012, and June 30, 2013, and adding provision allowing commissioner to increase rates for chronic convalescent nursing homes and rest homes with nursing supervision, amended Subsec. (g) by adding provision re rates for fiscal years ending June 30, 2012, and June 30, 2013, and adding provision allowing commissioner to increase rates for intermediate care facilities for the mentally retarded and amended Subsec. (h)(1) by adding provisions re rates and fair rent increases for fiscal years ending June 30, 2012, and June 30, 2013, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) by making a technical change and amended Subsec. (f) by making a technical change in Subdiv. (4), deleting former Subdiv. (11) re payments payable in June beginning in fiscal year ending June 30, 2011, and redesignating existing Subdivs. (12) to (16) as Subdivs. (11) to (15), effective June 21, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (g) by providing that rate setting provisions formerly applicable to fiscal years ending June 30, 2012, and June 30, 2013, are applicable to fiscal year ending June 30, 2012, making technical changes and adding provision re facility having significant decrease in land and building costs to receive a reduced rate to reflect the decrease in such costs for fiscal year ending June 30, 2013, and amended Subsec. (h)(1) by adding “and until the fiscal year ending June 30, 2009, inclusive,” re inflation adjustment for rates beginning with fiscal year ending June 30, 2000, providing that rate setting provisions formerly applicable to fiscal years ending June 30, 2012, and June 30, 2013, are applicable to fiscal year ending June 30, 2012, and adding provisions re rate increase for residential care homes for fiscal year ending June 30, 2013, effective July 1, 2012, and amended Subsec. (f)(4) by adding provisions re fair rent increases for the fiscal year ending June 30, 2013, and making a conforming change, effective January 1, 2013; P.A. 13-97 amended Subsec. (a) to replace reference to select committee on aging with reference to joint standing committee on aging, effective June 6, 2013; P.A. 13-139 amended Subsecs. (a), (f) and (g) by substituting “persons with intellectual disability” or “individuals with intellectual disabilities” for “the mentally retarded”; P.A. 13-234 amended Subsec. (f)(4) to base fiscal year 2014 rates on 2011 cost reports subject to a 90% minimum occupancy standard and a rate ceiling and floor, and to establish a rate freeze for fiscal year 2015, with the exception of lower rates based on interim rate status or agreement with the department, amended Subsec. (g) to revise rate calculations through fiscal year 2015 by instituting a rate freeze except, subject to available appropriations, for facilities with approved capital improvements, extending fair rent increases, prohibiting consideration of rebasing and allowing for lower rates based on interim rate status or agreement, and amended Subsec. (h)(1) to prohibit rebasing consideration in calculation of rates for fiscal years 2014 and 2015, authorize lower rates based on interim rate status or agreement, allow for higher rates based on available appropriations and establish a rate floor tied to fiscal year 2013 rates, effective July 1, 2013; P.A. 13-247 amended Subsec. (f)(4) to add a rate floor for fiscal year 2014 and make technical and conforming changes, and amended Subsec. (h)(1) to delete provision prohibiting consideration of rebasing in calculating rates for fiscal years 2014 and 2015 and to make a technical change, effective July 1, 2013.



Section 17b-340a - Determination of resident day user fee in an intermediate care facility for individuals with intellectual disabilities. Penalty. Delegation of authority to Commissioner of Social Services.

(a) For purposes of this section and section 17b-340b:

(1) “Commissioner” means the Commissioner of Revenue Services;

(2) “Department” means the Department of Revenue Services;

(3) “Intermediate care facility for individuals with intellectual disabilities” or “intermediate care facility” means a residential facility for persons with intellectual disability which is certified to meet the requirements of 42 CFR 442, Subpart C and, in the case of a private facility, licensed pursuant to section 17a-227;

(4) “Resident day” means a day of intermediate care facility residential care provided to an individual and includes the day a resident is admitted and any day for which the intermediate care facility is eligible for payment for reserving a resident’s bed due to hospitalization or temporary leave and for the date of death. For purposes of this subdivision, a day of care shall be the period of time between the census-taking hour in a facility on two successive calendar days. “Resident day” does not include the day a resident is discharged;

(5) “Intermediate care facility for individuals with intellectual disabilities net revenue” means amounts billed by an intermediate care facility for all services provided, including room, board and ancillary services, minus (A) contractual allowances, (B) payer discounts, (C) charity care, and (D) bad debts; and

(6) “Contractual allowances” means the amount of discounts allowed by an intermediate care facility to certain payers from amounts billed for room, board and ancillary services.

(b) (1) For each calendar quarter commencing on or after July 1, 2011, there is hereby imposed a resident day user fee on each intermediate care facility for individuals with intellectual disabilities in this state, which fee shall be the product of the facility’s total resident days during the calendar quarter multiplied by the user fee, as determined by the Commissioner of Social Services pursuant to section 17b-340b.

(2) Each intermediate care facility for individuals with intellectual disabilities shall, on or before the last day of January, April, July and October of each year, render to the commissioner a return, on forms prescribed or furnished by the commissioner, stating the intermediate care facility’s total resident days during the calendar quarter ending on the last day of the preceding month and stating such other information as the commissioner deems necessary for the proper administration of the provisions of this section. The resident day user fee imposed under this section shall be due and payable on the due date of such return. Each intermediate care facility shall be required to file such return electronically with the department and to make such payment by electronic funds transfer in the manner provided by chapter 228g, irrespective of whether such facility would have otherwise been required to file such return electronically or to make such payment by electronic funds transfer under the provisions of chapter 228g.

(c) Whenever such resident day user fee is not paid when due, a penalty of ten per cent of the amount due or fifty dollars, whichever is greater, shall be imposed, and interest at the rate of one per cent per month or a fraction thereof shall accrue on such user fee from the due date of such user fee until the date of payment.

(d) The commissioner shall notify the Commissioner of Social Services of any amount delinquent under section 17b-340b and, upon receipt of such notice, the Commissioner of Social Services shall deduct and withhold such amount from amounts otherwise payable by the Department of Social Services to the delinquent facility.

(e) The provisions of section 12-548, sections 12-550 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections had been incorporated in full into this section and had expressly referred to the user fee imposed under this section, except to the extent that any provision is inconsistent with a provision in this section. For purposes of section 12-39g, the resident day user fee shall be treated as a tax.

(f) The commissioner may enter into an agreement with the Commissioner of Social Services delegating to the Commissioner of Social Services the authority to examine the records and returns of any intermediate care facility for individuals with intellectual disabilities in this state subject to the resident day user fee imposed under this section and to determine whether such user fee has been underpaid or overpaid. If such authority is so delegated, examinations of such records and returns by the Commissioner of Social Services and determinations by the Commissioner of Social Services that such user fee has been underpaid or overpaid shall have the same effect as similar examinations or determinations made by the Commissioner of Revenue Services.

(g) (1) The commissioner shall not collect the resident day user fee pursuant to this section until the Commissioner of Social Services informs the commissioner that all the necessary federal approvals are in effect to secure federal financial participation matching funds associated with any authorized facility rate increases.

(2) The commissioner shall cease to collect the resident day user fee pursuant to this section if the Commissioner of Social Services informs the commissioner that the federal approvals described in subdivision (1) of this subsection are withheld or withdrawn.

(P.A. 11-6, S. 151; P.A. 13-139, S. 10.)

History: P.A. 11-6 effective July 1, 2011; P.A. 13-139 amended Subsecs. (a), (b) and (f) by substituting “individuals with intellectual disabilities” or “persons with intellectual disability” for “the mentally retarded”.



Section 17b-340b - Intermediate care facilities for individuals with intellectual disabilities. User fee.

On or before July 1, 2011, and on or before July first annually or biennially thereafter, the Commissioner of Social Services shall determine the amount of the user fee and promptly notify the commissioner and the intermediate care facilities for individuals with intellectual disabilities of such amount. The user fee shall be (1) the sum of each facility’s anticipated net revenue, including, but not limited to, its estimated net revenue from any increases in Medicaid payments during the twelve-month period ending on June thirtieth of the succeeding calendar year, (2) which sum shall be multiplied by a percentage as determined by the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Social Services, provided, before October 1, 2011, such percentage shall not exceed five and one-half per cent and, on and after October 1, 2011, such percentage shall not exceed the maximum amount allowed under federal law, and (3) which product shall be divided by the sum of each facility’s anticipated resident days during the twelve-month period ending on June thirtieth of the succeeding calendar year. The Commissioner of Social Services, in anticipating facility net revenue and resident days, shall use the most recently available facility net revenue and resident day information. Notwithstanding the provisions of this section, the Commissioner of Social Services may adjust the user fee as necessary to prevent the state from exceeding the maximum amount allowed under federal law.

(P.A. 11-6, S. 152; 11-44, S. 162; P.A. 13-139, S. 11.)

History: P.A. 11-6 effective July 1, 2011; P.A. 11-44 added provisions allowing Commissioner of Social Services to determine amount of user fee annually or biennially and to adjust user fee to prevent fee from exceeding maximum allowed under federal law, effective July 1, 2011; P.A. 13-139 substituted “individuals with intellectual disabilities” for “the mentally retarded”.



Section 17b-340c - Advance payments to nursing facilities. Recovery of payments. Execution of security agreements by commissioner.

(a) The Commissioner of Social Services may, upon the request of a nursing facility providing services eligible for payment under the medical assistance program, make a payment to such nursing facility in advance of normal bill payment processing. Except as provided in subsection (b) of this section, (1) such advance shall not exceed estimated amounts due to such nursing facility for services provided to eligible recipients over the most recent two-month period, and (2) the commissioner shall recover such payment through reductions to payments due to such nursing facility or cash receipt not later than ninety days after issuance of such payment. The commissioner shall take prudent measures to assure that such advance payments are not provided to any nursing facility that is at risk of bankruptcy or insolvency, and may execute agreements appropriate for the security of repayment.

(b) For a nursing facility appointed a receiver under section 19a-543, the commissioner may waive (1) the advance payment limitation, or (2) the ninety-day deadline for recovery of advance payment prescribed in subsection (a) of this section.

(P.A. 11-6, S. 31; P.A. 12-130, S. 1; P.A. 13-234, S. 117.)

History: P.A. 11-6 effective July 1, 2011; P.A. 12-130 designated existing provisions as Subsec. (a) and amended same by adding Subdiv. designators (1) and (2) and reference to Subsec. (b) and added Subsec. (b) re waiver of requirements of Subsec. (a) for nursing facility appointed a receiver, effective June 15, 2012; P.A. 13-234 amended Subsec. (a) to delete provision re consultation with Secretary of the Office of Policy and Management, effective June 19, 2013.



Section 17b-341 - (Formerly Sec. 17-314a). Self-pay rates regulated. Provider agreement. Rate adjustments. Appeals.

(a)(1) As used in this section, “self-pay patient” means a patient who is not receiving state or municipal assistance to pay for the cost of care.

(2) The Commissioner of Social Services shall determine annually, after a public hearing, the rates to be charged to self-pay patients in any of the following licensed facilities if the facility does not have a provider agreement with the state to provide services to recipients of benefits obtained through Title XIX of the Social Security Amendments of 1965, except a facility that did not have a provider agreement in effect as of January 1, 1991, or had entered into a limited provider agreement before January 1, 1991: Chronic and convalescent nursing homes, chronic disease hospitals associated with chronic and convalescent nursing homes and rest homes with nursing supervision. Each such facility that does have such a provider agreement, each such facility that did not have a provider agreement in effect as of January 1, 1991, or had entered into a limited provider agreement before January 1, 1991, and each residential care home shall determine its own self-pay rates. Rates determined pursuant to this section shall be effective July 1, 1991, and on July first of each year thereafter through June 30, 1993, and shall be determined for each facility individually, on the basis of payment for the reasonable costs of providing all services. All self-pay patients shall be given notice of a rate increase at least thirty days prior to the effective date of such rate increase. In determining rates to be charged to self-pay patients the commissioner shall: (A) Consider the quality of care provided by each facility, based on information which the Department of Public Health shall provide to the commissioner, and any testimony or information received from other interested parties; and (B) take into account the relevant cost considerations set forth in section 17b-340 and in the regulations adopted in accordance with subsection (a) of section 17b-238. Such regulations shall include, but not be limited to, the establishment of a formula for allowing profit or an operating surplus, and a fair rate of return on invested capital or equity. Nothing in this section shall authorize the commissioner to set a rate lower than the rate set under section 17b-340 for comparable services. Each facility determining its own self-pay rates shall report such rates to the commissioner upon determination and upon any modification. The commissioner shall document each rate so reported and each rate determined for a facility by the commissioner pursuant to this section. Each facility shall charge any self-pay patient who is insured under a long-term care insurance policy which is precertified pursuant to section 38a-475 a rate which is at least five per cent less than the rate charged other self-pay patients. On and after April 1, 2008, each facility shall charge self-pay patients a per diem rate and not a monthly rate.

(b) Any hospital, home or any self-pay patient or his guardian or conservator aggrieved by said commissioner’s decision regarding the rates to be charged to self-pay patients may obtain, by written request to said commissioner, a hearing on all items of aggrievement in accordance with sections 4-176e to 4-181a, inclusive, if the request is made not later than ten days after written notice of the decision is provided by said commissioner to such home or hospital. Upon receipt of such notice concerning the rate decision, the home or hospital shall immediately give written notice of said commissioner’s decision to any patient affected or his guardian or conservator.

(c) In the event of an unforeseen or material change in circumstances such hospital or home may submit an application for a rate increase at any time in a form and manner prescribed by the commissioner by regulations adopted in accordance with subsection (a) of section 17b-238. All self-pay patients shall be given notice of an application for a rate increase as soon as possible after receipt of such application by the commissioner, but in no case shall such notice be provided less than ten days prior to the effective date of such increase. The commissioner may approve, modify, or deny such rate increase request with or without a public hearing thereon not less than ten nor more than thirty days after receipt of such request. Notice of such decision shall be given immediately to the hospital or home by certified mail and to the public by publication in a newspaper having a circulation in the area affected. If such rate increase request is denied, modified or approved without a public hearing the applicant or any member of the public may request such a hearing not later than thirty days after the date of such decision, in which case the commissioner shall hold a public hearing. Any public hearing provided by this section shall be held not less than ten nor more than thirty days after receipt of the request for a rate increase or the request for a hearing by the applicant or a member of the public. Notice of the hearing shall be given to the hospital or home by certified mail and to the public, by publication in a newspaper having a circulation in the area affected, at least one week prior to such hearing. Such hearing shall be held, at the discretion of the commissioner, in Hartford or in the area served by such hospital or home. The commissioner shall require from such hospital or home such information, data, records, studies and evaluations as he considers necessary to determine the need for such increases in accordance with the regulations adopted pursuant to section 17b-238. Such proposed increases shall take effect thirty days after such hearing or thirty days after the receipt of any data requested by the commissioner, whichever is later, unless within such period the commissioner denies the requested increase or approves such percentage of the increase as he feels is justified. If no hearing is held or requested the commissioner’s decision shall take effect thirty days after the date of such decision. The applicant shall have the burden of proof that an increase is warranted.

(d) Any party aggrieved by said commissioner’s decision after a hearing conducted pursuant to subsection (b) or (c), may appeal therefrom in accordance with the provisions of section 4-183, except venue shall be in the judicial district in which the home or hospital is located. Such appeal shall have precedence in respect to order of trial over all other cases except writs of habeas corpus, actions brought by or on behalf of the state, including informations on the relation of private individuals, and appeals from awards or decisions of workers’ compensation commissioners.

(e) The Superior Court, on application of the Commissioner of Social Services or the Attorney General, may enforce any determination made by the commissioner, pursuant to subsection (a), (b), or (c) of this section, by appropriate decree or process, including but not limited to the following: (1) An order requiring a hospital or home to cease and desist from charging a self-pay patient a rate in excess of the allowable rate set pursuant to this section; and (2) an order that the hospital or home refund to a self-pay patient any amount paid in excess of the allowable rate set pursuant to this section. The decree or process shall issue upon proof of the allowable rate established pursuant to this section and proof that a self-pay patient has paid any amount in excess of the allowable rate established pursuant to this section, as required by the hospital or home.

(P.A. 79-182, S. 1, 4; P.A. 80-141; 80-203; 80-483, S. 77, 186; P.A. 88-156, S. 21; 88-317, S. 75, 107; June Sp. Sess. P.A. 91-8, S. 23, 63; P.A. 92-231, S. 1, 10; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-112, S. 2; P.A. 03-268, S. 9; P.A. 08-30, S. 1; P.A. 10-32, S. 67.)

History: P.A. 80-141 required consideration of quality of care based on health services department information or on other information or testimony in determination of rates; P.A. 80-203 required thirty-day notice of impending increase to self-pay patients in Subsec. (a), required notification of application for increase to self-pay patients in Subsec. (c) and placed burden of proof that increase is necessary on applicant and added Subsec. (e) re enforcement of orders by court; P.A. 80-483 deleted reference to counties in Subsec. (d) and replaced “workmen’s compensation” with “workers’ compensation”; P.A. 88-156 substituted chronic and convalescent nursing homes for chronic and convalescent hospitals and added chronic disease hospitals associated with chronic and convalescent nursing homes to list of establishments for which the commissioner sets the rates to be charged to self-pay patients in Subsec. (a); P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June Sp. Sess. P.A. 91-8 amended Subsec. (a) re rate determination and the rate of payment for nursing homes, chronic disease hospitals associated with chronic and convalescent nursing homes, chronic and convalescent hospitals, rest homes, homes for the aged and residential facilities for the care of the mentally retarded added provisions requiring facilities with provider agreements and homes for aged to determine their own self pay rates and to report rates to the commissioner and required commissioner to report rates to the human service committee on December 31, 1992; P.A. 92-231 amended Subsec. (a) by requiring facilities to charge self-pay patients insured under long-term care policies precertified pursuant to Sec. 38a-475 a rate at least 5% less than the rate charged other self-pay patients; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-314a transferred to Sec. 17b-341 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 03-268 amended Subsec. (a) by deleting provision which required commissioner to report facility self-pay rates to human services committee by December 31, 1992; P.A. 08-30 amended Subsec. (a) by moving existing definition of “self-pay patient” to new Subdiv. (1), designating existing provisions as Subdiv. (2) and adding requirement that on and after April 1, 2008, each facility charge self-pay patients a per diem rate and not a monthly rate, effective April 30, 2008; P.A. 10-32 made technical changes in Subsec. (a)(2), effective May 10, 2010.



Section 17b-342 - (Formerly Sec. 17-314b). Connecticut home-care program for the elderly.

(a) The Commissioner of Social Services shall administer the Connecticut home-care program for the elderly state-wide in order to prevent the institutionalization of elderly persons (1) who are recipients of medical assistance, (2) who are eligible for such assistance, (3) who would be eligible for medical assistance if residing in a nursing facility, or (4) who meet the criteria for the state-funded portion of the program under subsection (i) of this section. For purposes of this section, a long-term care facility is a facility that has been federally certified as a skilled nursing facility or intermediate care facility. The commissioner shall make any revisions in the state Medicaid plan required by Title XIX of the Social Security Act prior to implementing the program. The annualized cost of the community-based services provided to such persons under the program shall not exceed sixty per cent of the weighted average cost of care in skilled nursing facilities and intermediate care facilities. The program shall be structured so that the net cost to the state for long-term facility care in combination with the community-based services under the program shall not exceed the net cost the state would have incurred without the program. The commissioner shall investigate the possibility of receiving federal funds for the program and shall apply for any necessary federal waivers. A recipient of services under the program, and the estate and legally liable relatives of the recipient, shall be responsible for reimbursement to the state for such services to the same extent required of a recipient of assistance under the state supplement program, medical assistance program, temporary family assistance program or supplemental nutrition assistance program. Only a United States citizen or a noncitizen who meets the citizenship requirements for eligibility under the Medicaid program shall be eligible for home-care services under this section, except a qualified alien, as defined in Section 431 of Public Law 104-193, admitted into the United States on or after August 22, 1996, or other lawfully residing immigrant alien determined eligible for services under this section prior to July 1, 1997, shall remain eligible for such services. Qualified aliens or other lawfully residing immigrant aliens not determined eligible prior to July 1, 1997, shall be eligible for services under this section subsequent to six months from establishing residency. Notwithstanding the provisions of this subsection, any qualified alien or other lawfully residing immigrant alien or alien who formerly held the status of permanently residing under color of law who is a victim of domestic violence or who has intellectual disability shall be eligible for assistance pursuant to this section. Qualified aliens, as defined in Section 431 of Public Law 104-193, or other lawfully residing immigrant aliens or aliens who formerly held the status of permanently residing under color of law shall be eligible for services under this section provided other conditions of eligibility are met.

(b) The commissioner shall solicit bids through a competitive process and shall contract with an access agency, approved by the Office of Policy and Management and the Department of Social Services as meeting the requirements for such agency as defined by regulations adopted pursuant to subsection (e) of this section, that submits proposals which meet or exceed the minimum bid requirements. In addition to such contracts, the commissioner may use department staff to provide screening, coordination, assessment and monitoring functions for the program.

(c) The community-based services covered under the program shall include, but not be limited to, the following services to the extent that they are not available under the state Medicaid plan, occupational therapy, homemaker services, companion services, meals on wheels, adult day care, transportation, mental health counseling, care management, elderly foster care, minor home modifications and assisted living services provided in state-funded congregate housing and in other assisted living pilot or demonstration projects established under state law. Personal care assistance services shall be covered under the program to the extent that (1) such services are not available under the Medicaid state plan and are more cost effective on an individual client basis than existing services covered under such plan, and (2) the provision of such services is approved by the federal government. Recipients of state-funded services and persons who are determined to be functionally eligible for community-based services who have an application for medical assistance pending shall have the cost of home health and community-based services covered by the program, provided they comply with all medical assistance application requirements. Access agencies shall not use department funds to purchase community-based services or home health services from themselves or any related parties.

(d) Physicians, hospitals, long-term care facilities and other licensed health care facilities may disclose, and, as a condition of eligibility for the program, elderly persons, their guardians, and relatives shall disclose, upon request from the Department of Social Services, such financial, social and medical information as may be necessary to enable the department or any agency administering the program on behalf of the department to provide services under the program. Long-term care facilities shall supply the Department of Social Services with the names and addresses of all applicants for admission. Any information provided pursuant to this subsection shall be confidential and shall not be disclosed by the department or administering agency.

(e) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to define “access agency”, to implement and administer the program, to establish uniform state-wide standards for the program and a uniform assessment tool for use in the screening process and to specify conditions of eligibility.

(f) The commissioner may require long-term care facilities to inform applicants for admission of the program established under this section and to distribute such forms as the commissioner prescribes for the program. Such forms shall be supplied by and be returnable to the department.

(g) The commissioner shall report annually, by June first, to the joint standing committee of the General Assembly having cognizance of matters relating to human services on the program in such detail, depth and scope as said committee requires to evaluate the effect of the program on the state and program participants. Such report shall include information on (1) the number of persons diverted from placement in a long-term care facility as a result of the program, (2) the number of persons screened, (3) the average cost per person in the program, (4) the administration costs, (5) the estimated savings, and (6) a comparison between costs under the different contracts.

(h) An individual who is otherwise eligible for services pursuant to this section shall, as a condition of participation in the program, apply for medical assistance benefits pursuant to section 17b-260 when requested to do so by the department and shall accept such benefits if determined eligible.

(i) (1) On and after July 1, 1992, the Commissioner of Social Services shall, within available appropriations, administer a state-funded portion of the program for persons (A) who are sixty-five years of age and older; (B) who are inappropriately institutionalized or at risk of inappropriate institutionalization; (C) whose income is less than or equal to the amount allowed under subdivision (3) of subsection (a) of this section; and (D) whose assets, if single, do not exceed the minimum community spouse protected amount pursuant to Section 4022.05 of the department’s uniform policy manual or, if married, the couple’s assets do not exceed one hundred fifty per cent of said community spouse protected amount and on and after April 1, 2007, whose assets, if single, do not exceed one hundred fifty per cent of the minimum community spouse protected amount pursuant to Section 4022.05 of the department’s uniform policy manual or, if married, the couple’s assets do not exceed two hundred per cent of said community spouse protected amount.

(2) Except for persons residing in affordable housing under the assisted living demonstration project established pursuant to section 17b-347e, as provided in subdivision (3) of this subsection, any person whose income is at or below two hundred per cent of the federal poverty level and who is ineligible for Medicaid shall contribute seven per cent of the cost of his or her care. Any person whose income exceeds two hundred per cent of the federal poverty level shall contribute seven per cent of the cost of his or her care in addition to the amount of applied income determined in accordance with the methodology established by the Department of Social Services for recipients of medical assistance. Any person who does not contribute to the cost of care in accordance with this subdivision shall be ineligible to receive services under this subsection. Notwithstanding any provision of the general statutes, the department shall not be required to provide an administrative hearing to a person found ineligible for services under this subsection because of a failure to contribute to the cost of care.

(3) Any person who resides in affordable housing under the assisted living demonstration project established pursuant to section 17b-347e and whose income is at or below two hundred per cent of the federal poverty level, shall not be required to contribute to the cost of care. Any person who resides in affordable housing under the assisted living demonstration project established pursuant to section 17b-347e and whose income exceeds two hundred per cent of the federal poverty level, shall contribute to the applied income amount determined in accordance with the methodology established by the Department of Social Services for recipients of medical assistance. Any person whose income exceeds two hundred per cent of the federal poverty level and who does not contribute to the cost of care in accordance with this subdivision shall be ineligible to receive services under this subsection. Notwithstanding any provision of the general statutes, the department shall not be required to provide an administrative hearing to a person found ineligible for services under this subsection because of a failure to contribute to the cost of care.

(4) The annualized cost of services provided to an individual under the state-funded portion of the program shall not exceed fifty per cent of the weighted average cost of care in nursing homes in the state, except an individual who received services costing in excess of such amount under the Department of Social Services in the fiscal year ending June 30, 1992, may continue to receive such services, provided the annualized cost of such services does not exceed eighty per cent of the weighted average cost of such nursing home care. The commissioner may allow the cost of services provided to an individual to exceed the maximum cost established pursuant to this subdivision in a case of extreme hardship, as determined by the commissioner, provided in no case shall such cost exceed that of the weighted cost of such nursing home care.

(j) The Commissioner of Social Services may implement revised criteria for the operation of the program while in the process of adopting such criteria in regulation form, provided the commissioner prints notice of intention to adopt the regulations in the Connecticut Law Journal within twenty days of implementing the policy. Such criteria shall be valid until the time final regulations are effective.

(k) The commissioner shall notify any access agency or area agency on aging that administers the program when the department sends a redetermination of eligibility form to an individual who is a client of such agency.

(l) In determining eligibility for the program described in this section, the commissioner shall not consider as income Aid and Attendance pension benefits granted to a veteran, as defined in section 27-103, or the surviving spouse of such veteran.

(P.A. 85-556, S. 1, 2; P.A. 86-374, S. 4, 6; P.A. 87-363, S. 1, 2; P.A. 89-296, S. 7, 9; P.A. 90-182, S. 1, 3; P.A. 91-176; May Sp. Sess. P.A. 92-16, S. 37, 89; P.A. 93-262, S. 1, 87; 93-418, S. 27, 41; P.A. 95-160, S. 7, 69; P.A. 96-139, S. 12, 13; June 18 Sp. Sess. P.A. 97-2, S. 76, 165; P.A. 99-279, S. 12, 45; P.A. 00-83, S. 4, 5; June Sp. Sess. P.A. 00-2, S. 10; June Sp. Sess. P.A. 01-9, S. 110, 131; May 9 Sp. Sess. P.A. 02-7, S. 23; P.A. 04-258, S. 17; P.A. 05-280, S. 10; P.A. 09-9, S. 27; 09-64, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 66; P.A. 10-126, S. 1; 10-179, S. 21; P.A. 11-25, S. 14; 11-44, S. 86; P.A. 12-208, S. 7; P.A. 13-139, S. 24.)

History: P.A. 86-374 rephrased provision in Subsec. (b) re solicitation of bids and contracting processes, expanded community-based services in Subsec. (c), and inserted new Subsec. (g) re commencement of preadmission screening and community-based services program, relettering former Subsec. (g) as (h); P.A. 87-363 amended Subsec. (b) to eliminate the requirement that the commissioner contract with “at least three different” coordination, assessment and monitoring agencies and Subsec. (g) to remove language specifying that the program start on January 1, 1987, if the department has approval and added the language providing for implementation when the department has approval and has arranged for the provision of coordination, assessment and monitoring functions state-wide and added language on operation within available appropriations; P.A. 89-296 added Subsec. (i) re application for medical assistance benefits under Sec. 17-134a as condition of participation in program; P.A. 90-182 amended program eligibility criteria in Subsec. (a) to exclude persons who would become eligible for medical assistance within 180 days if they were placed in a long-term care facility, and to delete reference to sliding fee schedule for such persons, and to include persons receiving state-funded program services on June 30, 1990, and persons who apply for such services by June 30, 1990, and are determined eligible; amended Subsec. (c) to exclude persons who are ineligible for medical assistance from eligibility for home health services and to provide that persons determined to be functionally eligible for community-based services who have applied for medical assistance are eligible for home health and community-based services; amended Subsec. (f) to delete provision that long-term care facilities shall not be required to determine if applicants for admission who are not medical assistance recipients would become eligible for such assistance within 180 days following admission, and to delete provision that no long-term care facility shall be subject to penalty or denied reimbursement due to failure of an applicant for admission who is not a medical assistance recipient to apply for program established under section or to comply with program requirements; deleted obsolete provisions of Subsec. (g) re implementation of program and renumbered remaining Subsecs; P.A. 91-176 amended Subsec. (a) to require that the estate and legally liable relatives of a recipient of services under the program be responsible for reimbursement to the state for such services; May Sp. Sess. P.A. 92-16 changed the name of the program to the Connecticut home-care program for the elderly, added Subsec. (i) establishing a state-funded portion of the program and made technical changes for consistency; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance and commissioner and department on aging, effective July 1, 1993; P.A. 93-418 amended Subsec. (i) to include persons whose gross income is less than or equal to the amount allowed under the federally funded portion of the program and changed the provisions of the asset test to reflect whether a person is single or married, effective July 1, 1993; Sec. 17-314b transferred to Sec. 17b-342 in 1995; P.A. 95-160 replaced coordination, assessment and monitoring agency with access agency, amended Subsec. (e) to require the commissioner to adopt regulations defining “access agency”, amended Subsec. (g) to change the reporting date from January first to June first, amended Subsec. (j) to allow the commissioner to implement revised criteria for the operation of the entire program, instead of the state-funded portion of the program, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by allowing only citizens or noncitizens who meet eligibility requirements under Medicaid to qualify for services under this section, by allowing certain qualified aliens to be eligible for services under this section, by allowing any qualified alien or lawfully residing immigrant alien who is a victim of domestic violence or who has mental retardation to be eligible for services under this section and by making technical changes, effective July 1, 1997; P.A. 99-279 amended Subsec. (a) to extend from July 1, 1999, to July 1, 2001, the eligibility of certain qualified aliens or other lawfully residing immigrant aliens for services under this section, effective July 1, 1999; P.A. 00-83 amended Subsec. (a) to provide that alien who formerly held status of permanently residing under color of law who is a domestic violence victim or who has mental retardation shall be eligible for assistance under this section and to provide that qualified aliens or other lawfully residing immigrant aliens who formerly held such status shall be eligible for services under this section if other eligibility conditions are met, effective July 1, 2000; June Sp. Sess. P.A. 00-2 amended Subsec. (a) to add new Subdiv. (3) re eligibility for elderly persons who would be eligible for medical assistance if residing in a nursing facility and to designate former Subdiv. (3) as Subdiv. (4), amended Subsec. (c) to expand community-based services covered under the program to include “care”, in lieu of “case”, management, minor home modifications and assisted living services provided in state-funded congregate housing and other assisted living pilot or demonstration projects, amended Subsec. (f) to make a technical change, amended Subsec. (i)(1)(C) to change income requirements from amount allowed under federally funded portion of program to amount allowed under Subsec. (a)(3), deleted former Subsec. (i)(2) re sliding scale formula for required contributions for program participants, and added new Subsec. (i)(2) requiring that persons whose income exceeds 200% of federal poverty level contribute to cost of care in accordance with methodology established for medical assistance recipients; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to extend deadline for acceptance of applications by certain aliens to June 30, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to extend the deadline for certain aliens to apply for assistance until June 30, 2003, effective August 15, 2002; P.A. 04-258 amended Subsec. (a) by deleting provision that prohibited Commissioner of Social Services from accepting applications for assistance pursuant to section from a qualified alien or other lawfully residing immigrant alien after June 30, 2003, effective July 1, 2004; P.A. 05-280 amended Subsec. (i)(1) to provide that, on and after April 1, 2007, the applicable asset limit used in determining eligibility for the state-funded portion of the program, for a single person, is assets not to exceed 150% of the community spouse protected amount and, for married individuals, is couple’s assets not to exceed 200% of the community spouse protected amount, effective July 1, 2005; P.A. 09-9 amended Subsec. (a) by replacing “food stamps” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 09-64 amended Subsec. (c) by adding provision re coverage for personal care assistance services, effective April 1, 2010; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (i), in Subdiv. (2), by adding exception re persons residing in affordable housing under assisted living demonstration project, replacing “exceeds” with “is at or below”, inserting “and who is ineligible for Medicaid” and “fifteen per cent”, and replacing provision re contributions in accordance with methodology established in uniform policy manual with provisions re contributions to cost of care based on income level, re persons ineligible for services and re hearing not required for such ineligible persons, in Subdiv. (3), by replacing former provisions with provisions re contributions to cost of care based on income level by persons residing in affordable housing under assisted living demonstration project, re persons ineligible for services and re hearing not required for such ineligible persons, by deleting former Subdiv. (4) re increase in certain services and by redesignating existing Subdiv. (5) as Subdiv. (4), effective October 5, 2009; P.A. 10-126 added Subsec. (k) re notification to access agencies and area agencies on aging when department sends redetermination of eligibility forms to clients, effective July 1, 2010; P.A. 10-179 amended Subsec. (i)(2) by changing the Medicaid contribution from 15% of cost of care to 6% of cost of care, effective July 1, 2010; P.A. 11-25 made a technical change in Subsec. (i)(2); P.A. 11-44 amended Subsec. (i)(2) by increasing contribution to cost of care from 6% to 7%, effective July 1, 2011; P.A. 12-208 added Subsec. (l) re income disregard for veterans’ Aid and Attendance pension benefits, effective July 1, 2012; P.A. 13-139 amended Subsec. (a) by substituting “intellectual disability” for “mental retardation” and making a technical change.



Section 17b-342a - Pilot program to provide personal care assistance under the home-care program for the elderly.

Section 17b-342a is repealed, effective June 15, 2012.

(P.A. 04-258, S. 40; P.A. 05-209, S. 3; P.A. 06-188, S. 9; P.A. 07-130, S. 9; P.A. 12-119, S. 9; 12-208, S. 8.)



Section 17b-342b - Waiver application re pilot program to provide personal care assistance under the home-care program for the elderly.

Section 17b-342b is repealed, effective July 6, 2005.

(P.A. 04-258, S. 41; P.A. 05-209, S. 5.)



Section 17b-343 - (Formerly Sec. 17-314c). Rates of payment for home care services, transportation and mental health counseling.

The Commissioner of Social Services shall establish annually the maximum allowable rate to be paid by agencies for homemaker services, chore person services, companion services, respite care, meals on wheels, adult day care services, case management and assessment services, transportation, mental health counseling and elderly foster care, except that the maximum allowable rates in effect July 1, 1990, shall remain in effect during the fiscal years ending June 30, 1992, and June 30, 1993. The Commissioner of Social Services shall prescribe uniform forms on which agencies providing such services shall report their costs for such services. Such rates shall be determined on the basis of a reasonable payment for necessary services rendered. The maximum allowable rates established by the Commissioner of Social Services for the Connecticut home-care program for the elderly established under section 17b-342 shall constitute the rates required under this section until revised in accordance with this section. The Commissioner of Social Services shall establish a fee schedule, to be effective on and after July 1, 1994, for homemaker services, chore person services, companion services, respite care, meals on wheels, adult day care services, case management and assessment services, transportation, mental health counseling and elderly foster care. The commissioner may annually increase any fee in the fee schedule based on an increase in the cost of services. The commissioner shall increase the fee schedule effective July 1, 2000, by not less than five per cent, for adult day care services. The commissioner shall increase the fee schedule effective July 1, 2011, by four dollars per person, per day for adult day care services. Nothing contained in this section shall authorize a payment by the state to any agency for such services in excess of the amount charged by such agency for such services to the general public.

(P.A. 86-319, S. 1; P.A. 87-516, S. 4; 87-589, S. 64, 87; June Sp. Sess. P.A. 91-8, S. 21, 63; May Sp. Sess. P.A. 92-16, S. 32, 89; P.A. 93-262, S. 1, 38, 87; 93-418, S. 26, 41; 93-435, S. 59, 95; P.A. 95-160, S. 8, 69; P.A. 96-139, S. 12, 13; June Sp. Sess. P.A. 00-2, S. 17, 53; P.A. 11-44, S. 166.)

History: P.A. 87-516 provided that the commissioner of income maintenance shall establish the maximum rates in consultation with the commissioner of human resources and the commissioner on aging, added transportation and mental health counseling to the list of services, and specified the maximum allowable rates for the preadmission screening and community-based services program; P.A. 87-589 added “until revised in accordance with this section”; June Sp. Sess. P.A. 91-8 amended the section re rate determination and the rate of payment for home care services, transportation and mental health counseling; May Sp. Sess. P.A. 92-16 provided that the maximum allowable rates in effect on July 1, 1990, shall remain in effect during the fiscal year ending June 30, 1993, and provided that for the fiscal year ending June 30, 1993, any rate established in a subcontract between coordination, assessment and monitoring agencies and direct care providers shall not exceed the rate in effect on June 30, 1992, increased by the most recent annual increase in the consumer price index for urban consumers; P.A. 93-262 replaced references to commissioners of income maintenance, human resources and aging with commissioner of social services and replaced the words “preadmission screening and community-based services program” with the words “Connecticut home-care program for the elderly”, effective July 1, 1993; P.A. 93-418 required the commissioner to establish a fee schedule for home care services on and after July 1, 1994, effective July 1, 1993; P.A. 93-435 authorized substitution of commissioner of social services for commissioner of income maintenance in P.A. 93-418, effective June 28, 1993; Sec. 17-314c transferred to Sec. 17b-343 in 1995; P.A. 95-160 deleted the reference to coordination, assessment and monitoring agencies, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June Sp. Sess. P.A. 00-2 provided that the fee schedule for adult day care services shall increase by not less than 5%, effective July 1, 2000; P.A. 11-44 added provision requiring commissioner to increase fee schedule for adult day care services and made a technical change, effective July 1, 2011.



Section 17b-343a - Payment of claims for home health services provided under Medicare and Medicaid. Liability. Sanctions.

(a) Notwithstanding any provision of the general statutes, for the duration of a demonstration project established pursuant to 42 USC 1395b-1 for the purpose of improving the efficiency of the process for the payment of claims for home health services provided to individuals eligible for both Medicare and Medicaid: (1) No eligible recipient of home health services shall be liable for reimbursement to the state for the cost of those services; and (2) the Commissioner of Social Services may impose upon a provider of home health services a sanction of up to fifty thousand dollars for each failure to file claims or medical records as required under the provisions of the demonstration project. Any sanction imposed pursuant to this section may be recouped from ongoing payments to the provider of the services.

(b) The Commissioner of Social Services may, pursuant to an agreement with the Center for Medicare and Medicaid Services, waive liability for reimbursement to the state for payment for home health services received by an otherwise liable eligible recipient to whom such services were provided during the interim period from October 1, 1997, to September 30, 2000, inclusive.

(May 9 Sp. Sess. P.A. 02-7, S. 98.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002.



Section 17b-344 and 17b-345 - (Formerly Secs. 17-314d and 17b-314e). Rates of payment to facilities for room, board and services. Self-pay rates in licensed chronic and convalescent nursing homes and rest homes with nursing supervision based on certain cost years.

Sections 17b-344 and 17b-345 are repealed, effective October 1, 2002.

(P.A. 89-325, S. 1, 2, 26; P.A. 90-176, S. 1, 2; P.A. 93-262, S. 1, 87; P.A. 97-112, S. 2; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 17b-346 - (Formerly Sec. 17-314f). Chronic and convalescent nursing facility: Title XIX Medicaid program participant. Provider agreement.

(a) Effective October 1, 1991, every chronic and convalescent nursing home, except those restricted to use by patients with acquired immune deficiency syndrome, chronic disease hospital associated with a chronic and convalescent nursing home, and rest home with nursing supervision, that participates in the medical assistance program provided in Title XIX of the Social Security Act shall, as a condition of participation in said program, if eligible, maintain or execute a provider agreement with the Secretary of Health and Human Services to participate in the Medicare program under Title XVIII of the Social Security Act to the same extent that the facility participates in the Title XIX medical assistance program.

(b) The commissioner may issue a rate for any facility which fails to comply with the provisions of this section provided such rate may not be lower than the lowest rate paid to a facility for the same level of care.

(P.A. 89-325, S. 4, 26; June Sp. Sess. P.A. 91-8, S. 24; P.A. 93-262, S. 1, 87; May 9 Sp. Sess. P.A. 02-7, S. 46.)

History: June Sp. Sess. P.A. 91-8 amended Subsec. (a) by making technical corrections and deleted Subsec. (c) which had exempted certain facilities from participating in program; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-314f transferred to Sec. 17b-346 in 1995; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to add exception for chronic and convalescent nursing home restricted to use by patients with acquired immune deficiency syndrome and to delete provision allowing facility to seek approval to have a larger portion of facility certified for Title XIX medical assistance program, effective August 15, 2002.



Section 17b-347 - (Formerly Sec. 17-314g). Termination of Medicaid provider agreements by nursing home facilities. Rates to be charged self-pay patients.

(a) Any nursing home facility, as defined in section 19a-521, which intends to decrease its services to persons who receive medical assistance benefits from the state by terminating its Medicaid provider agreement shall notify the Commissioner of Social Services in writing and shall transfer all patients who receive such benefits to another facility which participates in the Medicaid program within thirty days of the date of such termination. The facility terminating such agreement shall be responsible for any loss of federal financial participation arising from such termination. At least six months prior to a nursing home facility notifying the commissioner of its intention to terminate its Medicaid provider agreement the facility shall provide written notification of such intention to each patient, applicant for admission and, if known, each patient’s and each applicant’s legally liable relative, guardian or conservator. Failure of a nursing home to provide such notice to each patient, applicant and legally liable relative, guardian or conservator shall invalidate any notice provided to the commissioner.

(b) The commissioner may enter into a limited provider agreement to provide Medicaid reimbursement for care rendered to eligible patients for up to ninety days following the date of termination of a facility’s Medicaid provider agreement. Thereafter, the commissioner shall enter into a limited provider agreement only for patients eligible for Medicaid who are determined by the Department of Public Health to be in imminent danger of death if involuntarily transferred or discharged in accordance with section 19a-535. The commissioner shall provide no reimbursement to any facility which has terminated its Medicaid provider agreement other than the reimbursement provided under a limited provider agreement entered into pursuant to this subsection.

(c) Notwithstanding the provisions of subsection (b) of this section, the commissioner shall enter into a limited provider agreement with any facility which provided notice to the commissioner of its intention to terminate its Medicaid provider agreement after July 1, 1989, and before March 1, 1990, to provide Medicaid reimbursement for care rendered to (1) patients residing in such a facility who are eligible for Medicaid on or before March 31, 1990, and (2) patients residing in such a facility on or before March 31, 1990, who become eligible for Medicaid. No such patient in such a facility shall be involuntarily transferred or discharged on the basis of source of payment.

(d) Notwithstanding any provisions of the general statutes, the public or special acts of 1989 or 1990 or the regulations of Connecticut state agencies, the Commissioner of Social Services shall determine the maximum rate to be charged self-pay patients in any nursing home facility which has notified the commissioner of its intention to terminate its Medicaid provider agreement on or after March 1, 1990, by (1) determining the rate to be paid for persons aided or cared for by the state or any town in this state pursuant to regulations in effect March 1, 1990, adopted under section 17b-238; and (2) adding to such rate a percentage of the state-wide median Medicaid rate as determined pursuant to regulations in effect March 1, 1990, adopted under section 17b-238, according to the following schedule:

Percentage

Type of Room

Of State-Wide Median

Medicaid Rate

Private

27%

Semiprivate

14%

Three or more beds per room

10%

If a facility terminates or fails to renew its provider agreement during a rate year, the commissioner shall revise the rate to be charged self-pay patients determined in accordance with this subsection. The revised rate shall take effect (A) on the date of termination or expiration of the provider agreement if the revision results in a decrease in the rate; or (B) upon thirty days notice to the self-pay patients if the revision results in an increase in the rate.

(P.A. 89-325, S. 10, 26; P.A. 90-217, S. 2, 3; P.A. 92-163; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 90-217 added provisions re notification required when a facility intends to terminate its provider agreement, terms of limited provider agreements and rates to be charged self-pay patients in a facility which has terminated its provider agreement and divided sections into Subsecs.; P.A. 92-163 amended Subsec. (b) by deleting provision requiring patient to be eligible for Medicaid on the date of termination of a facility’s provider agreement in order to be covered under a limited provider agreement if in imminent danger of death if involuntarily transferred or discharged; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-314g transferred to Sec. 17b-347 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 17b-347e - Demonstration project for provision of subsidized assisted living services for persons residing in affordable housing. Memorandum of understanding.

(a) The Commissioner of Social Services, in collaboration with the Commissioner of Housing and the Connecticut Housing Finance Authority, shall maintain a demonstration project to provide subsidized assisted living services, as defined in section 19-13-D105 of the regulations of Connecticut state agencies, for persons residing in affordable housing, as defined in section 8-39a. The demonstration project shall be conducted in at least three municipalities to be determined by the Commissioner of Social Services. The demonstration project shall be limited to a maximum of three hundred subsidized dwelling units. An applicant shall be eligible for such subsidized assisted living services if such applicant is (1) eligible for the Connecticut home care program for the elderly pursuant to section 17b-342, or (2) sixty-five years of age or older and eligible for the home and community-based program established pursuant to section 17b-602a for adults with severe and persistent psychiatric disabilities.

(b) There shall be a memorandum of understanding among the Commissioner of Housing, the Commissioner of Social Services and the Connecticut Housing Finance Authority. Such memorandum of understanding shall specify that (1) the Department of Social Services apply for a Medicaid waiver to secure federal financial participation to fund assisted living services, establish a process to select nonprofit and for-profit providers and determine the number of dwelling units in the demonstration project, (2) the Department of Housing provide rental subsidy certificates pursuant to section 8-402 or rental assistance pursuant to section 8-119kk, and (3) the Connecticut Housing Finance Authority provide second mortgage loans for housing projects for which the authority has provided financial assistance in the form of a loan secured by a first mortgage pursuant to section 8-403 for the demonstration project.

(c) Nothing in this section shall be construed to prohibit a combination of unsubsidized dwelling units and subsidized dwelling units under the demonstration project within the same facility. Notwithstanding the provisions of section 8-402, the Department of Housing may set the rental subsidy at any percentage of the annual aggregate family income and define aggregate family income and eligibility for subsidies in a manner consistent with such demonstration project.

(P.A. 98-239, S. 1, 35; P.A. 99-279, S. 22, 45; June Sp. Sess. P.A. 01-2, S. 37, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 13-234, S. 46.)

History: P.A. 98-239 effective June 8, 1998; P.A. 99-279 amended Subsec. (a) to allow the demonstration project to be conducted in more than three municipalities and to specify that the maximum number of dwelling units be subsidized, and added a new Subsec. (c) allowing a combination of subsidized and unsubsidized dwelling units under the demonstration project within the same facility and permitting the Department of Economic and Community Development to set the rental subsidy at any percentage of the annual aggregate family income and to define aggregate family income and eligibility for subsidies, effective July 1, 1999; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to delete provision re deadline for acceptance of applications for the demonstration project, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 13-234 substituted references to Commissioner of Housing and Department of Housing for references to Commissioner of Economic and Community Development and Department of Economic and Community Development, respectively, amended Subsec. (a) by changing “shall establish a demonstration project” to “shall maintain a demonstration project”, replacing “Applicants” with “An applicant shall be eligible”, replacing “shall be subject to the same eligibility requirements as” with “if such applicant is (1) eligible for” and adding Subdiv. (2) re applicant 65 years of age or older eligible for program established pursuant to Sec. 17b-602a, and amended Subsec. (b) by deleting obsolete date and requiring memorandum of understanding among Commissioner of Housing, Commissioner of Social Services and Connecticut Housing Finance Authority, effective July 1, 2013.



Section 17b-348 - (Formerly Sec. 17-314h). Demonstration project: Skilled and intermediate nursing home care for persons with AIDS. Rate. Regulations.

(a) Notwithstanding any provision of the general statutes or the regulations of Connecticut state agencies, the Department of Social Services shall establish rates based on reasonable costs related to patient care for a demonstration project which shall provide skilled and intermediate nursing home care for persons with acquired immune deficiency syndrome or AIDS-related complex in a facility which is located within the Connecticut metropolitan area which has the highest incidence of AIDS and which is specifically established, equipped and staffed for such purpose.

(b) The Commissioner of Social Services may implement the provisions of this section prior to adopting or amending regulations.

(P.A. 89-325, S. 11, 26; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-314h transferred to Sec. 17b-348 in 1995.



Section 17b-349 - (Formerly Sec. 17-314i). Adjustment of rates of payment to community health centers and freestanding medical clinics participating in Medicaid program.

(a) The rates paid by the state to community health centers and freestanding medical clinics participating in the Medicaid program may be adjusted annually on the basis of the cost reports submitted to the Commissioner of Social Services, except that rates effective July 1, 1989, shall remain in effect through June 30, 1990. The Department of Social Services shall distribute funding, within available appropriations, to federally qualified health centers based on cost reports submitted to the Commissioner of Social Services, until an alternative payment methodology is approved by the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies. (1) Beginning with the one-year rate period commencing on October 1, 2012, and annually thereafter, the Commissioner of Social Services may add to a community health center’s rates, if applicable, a capital cost rate adjustment that is equivalent to the center’s actual or projected year-to-year increase in total allowable depreciation and interest expenses associated with major capital projects divided by the projected service visit volume. For the purposes of this subsection, “capital costs” means expenditures for land or building purchases, fixed assets, movable equipment, capitalized financing fees and capitalized construction period interest and “major capital projects” means projects with costs exceeding two million dollars. The commissioner may revise such capital cost rate adjustment retroactively based on actual allowable depreciation and interest expenses or actual service visit volume for the rate period. (2) The commissioner shall establish separate capital cost rate adjustments for each Medicaid service provided by a center. (3) The commissioner shall not grant a capital cost rate adjustment to a community health center for any depreciation or interest expenses associated with capital costs that were disapproved by the federal Department of Health and Human Services or another federal or state government agency with capital expenditure approval authority related to health care services. (4) The commissioner may allow actual debt service in lieu of allowable depreciation and interest expenses associated with capital items funded with a debt obligation, provided debt service amounts are deemed reasonable in consideration of the interest rate and other loan terms. (5) The commissioner shall implement policies and procedures necessary to carry out the provisions of this subsection while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt such regulations is published in the Connecticut Law Journal not later than twenty days after implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(b) For the fiscal year ending June 30, 1998, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be equivalent to base grant awards made in the fiscal year ending June 30, 1997, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(c) For the fiscal year ending June 30, 1999, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be equivalent to base grant awards made in the fiscal year ending June 30, 1997, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(d) For the fiscal year ending June 30, 2000, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be equivalent to base grant awards made in the fiscal year ending June 30, 1999, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(e) For the fiscal year ending June 30, 2001, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be equivalent to base grant awards made in the fiscal year ending June 30, 1999, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(f) For the fiscal year ending June 30, 2002, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be in the same proportion to its grant award made in the fiscal year ending June 30, 2001, as the total appropriation for such grant awards for the fiscal year ending June 30, 2002, is to the total appropriation for such grant awards for the prior fiscal year, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(g) For the fiscal year ending June 30, 2003, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be in the same proportion to its grant award made in the fiscal year ending June 30, 2002, as the total appropriation for such grant awards for the fiscal year ending June 30, 2003, is to the total appropriation for such grant awards for the prior fiscal year, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(h) For the fiscal year ending June 30, 2004, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be in the same proportion to its grant award made in the fiscal year ending June 30, 2003, as the total appropriation for such grant awards for the fiscal year ending June 30, 2004, is to the total appropriation for such grant awards for the prior fiscal year, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(i) For the fiscal year ending June 30, 2005, any grant awards made to a community health center or its successor for the purpose of supporting the community health center infrastructure services to the uninsured or expansion initiative projects shall be in the same proportion to its grant award made in the fiscal year ending June 30, 2004, as the total appropriation for such grant awards for the fiscal year ending June 30, 2005, is to the total appropriation for such grant awards for the prior fiscal year, provided, if any portion of the amount is not required by a given community health center, the differential shall be distributed among all the other health centers according to their share of total funding.

(P.A. 89-325, S. 16, 26; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-8, S. 21, 88; June Sp. Sess. P.A. 99-2, S. 24, 72; June Sp. Sess. P.A. 01-4, S. 10, 58; June 30 Sp. Sess. P.A. 03-3, S. 86; P.A. 04-16, S. 12; P.A. 12-85, S. 1; P.A. 13-234, S. 125.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-314i transferred to Sec. 17b-349 in 1995; June 18 Sp. Sess. P.A. 97-8 added Subsecs. (b) and (c) re grants to community health centers for specified services and projects, for 1998 and 1999, respectively, effective July 1, 1997; June Sp. Sess. P.A. 99-2 added Subsecs. (d) and (e) re grants to community health centers for specified services and projects, for the fiscal years ending June 30, 2000 and June 30, 2001, respectively, effective July 1, 1999; June Sp. Sess. P.A. 01-4 added Subsecs. (f) and (g) re grants to community health centers for the fiscal years ending June 30, 2002, and June 30, 2003, respectively, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 added Subsecs. (h) and (i) re grants to community health centers for the fiscal years ending June 30, 2004, and June 30, 2005, effective August 20, 2003; P.A. 04-16 made a technical change in Subsecs. (h) and (i); P.A. 12-85 amended Subsec. (a) by adding Subdivs. (1) to (5) re capital cost rate adjustments to a community health center’s rates; P.A. 13-234 amended Subsec. (a) to add provision re distribution of funding to federally qualified health centers by Department of Social Services, effective July 1, 2013.



Section 17b-349e - Respite care services for caretakers of Alzheimer’s patients. Definitions. Requirements. Regulations.

(a) As used in this section:

(1) “Respite care services” means support services which provide short-term relief from the demands of ongoing care for an individual with Alzheimer’s disease.

(2) “Caretaker” means a person who has the responsibility for the care of an individual with Alzheimer’s disease or has assumed the responsibility for such individual voluntarily, by contract or by order of a court of competent jurisdiction.

(3) “Copayment” means a payment made by or on behalf of an individual with Alzheimer’s disease for respite care services.

(4) “Individual with Alzheimer’s disease” means an individual with Alzheimer’s disease or related disorders.

(b) The Commissioner on Aging shall operate a program, within available appropriations, to provide respite care services for caretakers of individuals with Alzheimer’s disease, provided such individuals with Alzheimer’s disease meet the requirements set forth in subsection (c) of this section. Such respite care services may include, but need not be limited to (1) homemaker services; (2) adult day care; (3) temporary care in a licensed medical facility; (4) home-health care; (5) companion services; or (6) personal care assistant services. Such respite care services may be administered directly by the Department on Aging, or through contracts for services with providers of such services, or by means of direct subsidy to caretakers of individuals with Alzheimer’s disease to purchase such services.

(c) (1) No individual with Alzheimer’s disease may participate in the program if such individual (A) has an annual income of more than forty-one thousand dollars or liquid assets of more than one hundred nine thousand dollars, or (B) is receiving services under the Connecticut home-care program for the elderly. On July 1, 2009, and annually thereafter, the commissioner shall increase such income and asset eligibility criteria over that of the previous fiscal year to reflect the annual cost of living adjustment in Social Security income, if any.

(2) No individual with Alzheimer’s disease who participates in the program may receive more than three thousand five hundred dollars for services under the program in any fiscal year or receive more than thirty days of out-of-home respite care services other than adult day care services under the program in any fiscal year, except that the commissioner shall adopt regulations pursuant to subsection (d) of this section to provide up to seven thousand five hundred dollars for services to a participant in the program who demonstrates a need for additional services.

(3) The commissioner may require an individual with Alzheimer’s disease who participates in the program to pay a copayment for respite care services under the program, except the commissioner may waive such copayment upon demonstration of financial hardship by such individual.

(d) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section. Such regulations shall include, but need not be limited to (1) standards for eligibility for respite care services; (2) the basis for priority in receiving services; (3) qualifications and requirements of providers, which shall include specialized training in Alzheimer’s disease, dementia and related disorders; (4) a requirement that providers accredited by the Joint Commission on the Accreditation of Healthcare Organizations, when available, receive preference in contracting for services; (5) provider reimbursement levels; (6) limits on services and cost of services; and (7) a fee schedule for copayments.

(e) The Commissioner on Aging may allocate any funds appropriated in excess of five hundred thousand dollars for the program among the five area agencies on aging according to need, as determined by said commissioner.

(P.A. 98-239, S. 14, 35; P.A. 99-162, S. 1, 2; 99-279, S. 23, 45; P.A. 07-86, S. 1; P.A. 09-75, S. 1; P.A. 13-125, S. 21.)

History: P.A. 98-239 effective July 1, 1998; P.A. 99-162 amended Subsec. (c) to increase, from twenty-one to thirty, the maximum number of days of out-of-home respite care services available under the program in any fiscal year, to provide that adult day care services are not subject to such maximum and to make technical changes, and Subsec. (d)(1) to delete requirement that regulations include in standards accreditation by the Joint Commission on the Accreditation of Healthcare Organizations and added in Subsec. (d)(4) a requirement that providers accredited by said commission, when available, receive preference in contracting for services and renumbered remaining Subdivs. accordingly, effective July 1, 1999; P.A. 99-279 added a new Subsec. (e) allowing allocation of funds appropriated in excess of $500,000 for the demonstration program among the five area agencies on aging based on need, as determined by the commissioner, effective July 1, 1999; P.A. 07-86 amended Subsec. (c)(1) by substituting “receiving services under the Connecticut home-care program for the elderly” for “covered by Medicaid” re individuals who may not participate in the program, effective July 1, 2007; P.A. 09-75 amended Subsec. (b) by replacing “establish a demonstration program” with “operate a program”, adding Subdiv. (6) re personal care assistant services and making a technical change, amended Subsec. (c) by increasing eligibility limit from $30,000 to $41,000 in annual income and from $80,000 to $109,000 in liquid assets, and by requiring commissioner to annually increase eligibility criteria to reflect cost-of-living adjustments and to adopt regulations to provide up to $7,500 for additional services, effective July 1, 2009; P.A. 13-125 amended Subsecs. (b) and (e) to change “Commissioner of Social Services” to “Commissioner on Aging” and further amended Subsec. (b) to change “department” to “Department on Aging”, effective July 1, 2013.



Section 17b-350 - (Formerly Sec. 17-314n). Demonstration program for respite care in nursing homes for self-pay patients.

The Commissioner of Social Services, in consultation with the Commissioner of Public Health, shall establish a demonstration program for respite care in nursing homes for self-pay patients. The program shall offer a financial incentive for a nursing home to reserve beds for respite care.

(P.A. 92-231, S. 7, 10; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; Sec. 17-314n transferred to Sec. 17b-350 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 17b-351 - (Formerly Sec. 19a-155a). Nursing homes. Increased bed capacity. Capital construction project.

(a) Notwithstanding the provisions of sections 17b-8 or 17b-9, any nursing home participating in the Title XVIII and Title XIX programs may, on a one-time basis, increase its licensed bed capacity and implement a capital construction project to accomplish such an increase without being required to request or obtain approval of the increase in services, licensed bed capacity or the capital expenditures program from the Department of Social Services provided that the project (1) shall not require licensure by the Department of Public Health of more than ten additional nursing home beds, and (2) the total capital cost of said program shall not exceed thirty thousand dollars per bed, adjusted for inflation annually by said department.

(b) The General Assembly finds evidence of insufficient need for all the nursing home beds permitted pursuant to subsection (a) of this section, but not licensed by the Department of Public Health and finds allowing unnecessary beds to be licensed will result in severely damaging economic consequences to the state and to consumers. An addition of beds initiated pursuant to this section shall be licensed no later than June 9, 1993. A facility which has initiated the addition of beds but has not obtained licensure of such beds, may, no later than July 15, 1993, apply to the Office of Health Care Access for authorization to proceed with completion of the additional beds and application for licensure, provided (A) plans for the additional beds have been approved by the Department of Public Health pursuant to section 19-13-D-8t(v)(4) of the Public Health Code no later than June 1, 1993, and (B) twenty-five per cent of estimated project costs have been expended no later than June 9, 1993, provided project costs may not exceed thirty-one thousand two hundred eleven dollars per bed. The office shall issue a decision on such application within forty-five days of receipt of documentation necessary to determine expended project costs. Evidence of project costs expended shall be submitted in the form of a report prepared by a certified public accountant having no affiliation with the owner of the facility or the developer of the project. The owner of a facility for which completion of additional beds is not so authorized may apply to the Commissioner of Social Services for compensation on or after June 29, 1993, but no later than September 1, 1993, provided plans for the additional beds have been approved by the Department of Public Health no later than June 1, 1993. Such compensation shall be limited to actual verifiable losses which directly result from the failure to gain authorization pursuant to this subsection and which cannot be otherwise recouped through the mitigating efforts of the owner, excluding consequential and incidental losses such as lost profits. In no event may such compensation exceed project costs. An owner aggrieved by the amount of compensation determined by the commissioner may request a hearing in accordance with the provisions of sections 17b-60 and 17b-61.

(P.A. 89-325, S. 3, 26; P.A. 93-262, S. 1, 19, 87; 93-381, S. 9, 39; 93-406, S. 2, 6; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 39, 58; P.A. 98-150, S. 12, 17; P.A. 04-76, S. 53; P.A. 08-14, S. 7.)

History: P.A. 93-262 and P.A. 93-435 replaced commission on hospitals and health care and commissioner of income maintenance with commissioner of social services and made technical changes, effective July 1, 1993; P.A. 93-381 and P.A. 93-435 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 93-406 added Subsec. (b) re deadline for licensure of additional beds, effective June 29, 1993; Sec. 19a-155a transferred to Sec. 17b-351 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 98-150 made a technical correction to Subsec. (b) re reference to Sec. 19a-638, effective June 5, 1998; P.A. 04-76 amended Subsec. (a) by deleting reference to Sec. 17b-7 that was repealed by the same act and by making a technical change; P.A. 08-14 amended Subsec. (b) by deleting provision that exempted construction projects that included additional beds pursuant to Sec. 19a-638(f)(4), effective July 1, 2008.



Section 17b-352 - Certificate of need for nursing home facilities; transfer of ownership or control; introduction of additional function or service; termination or decrease of service. Notice to Office of the Long-Term Care Ombudsman. Notice and public hearing requirements. Regulations.

(a) For the purposes of this section and section 17b-353, “facility” means a residential facility for persons with intellectual disability licensed pursuant to section 17a-277 and certified to participate in the Title XIX Medicaid program as an intermediate care facility for individuals with intellectual disabilities, a nursing home, rest home or residential care home, as defined in section 19a-490.

(b) Any facility which intends to (1) transfer all or part of its ownership or control prior to being initially licensed; (2) introduce any additional function or service into its program of care or expand an existing function or service; or (3) terminate a service or decrease substantially its total bed capacity, shall submit a complete request for permission to implement such transfer, addition, expansion, increase, termination or decrease with such information as the department requires to the Department of Social Services, provided no permission or request for permission to close a facility is required when a facility in receivership is closed by order of the Superior Court pursuant to section 19a-545. The Office of the Long-Term Care Ombudsman pursuant to section 17b-400 shall be notified by the facility of any proposed actions pursuant to this subsection at the same time the request for permission is submitted to the department and when a facility in receivership is closed by order of the Superior Court pursuant to section 19a-545.

(c) An applicant, prior to submitting a certificate of need application, shall request, in writing, application forms and instructions from the department. The request shall include: (1) The name of the applicant or applicants; (2) a statement indicating whether the application is for (A) a new, additional, expanded or replacement facility, service or function, (B) a termination or reduction in a presently authorized service or bed capacity, or (C) any new, additional or terminated beds and their type; (3) the estimated capital cost; (4) the town where the project is or will be located; and (5) a brief description of the proposed project. Such request shall be deemed a letter of intent. No certificate of need application shall be considered submitted to the department unless a current letter of intent, specific to the proposal and in accordance with the provisions of this subsection, has been on file with the department for not less than ten business days. For purposes of this subsection, “a current letter of intent” means a letter of intent on file with the department for not more than one hundred eighty days. A certificate of need application shall be deemed withdrawn by the department, if a department completeness letter is not responded to within one hundred eighty days. The Office of the Long-Term Care Ombudsman shall be notified by the facility at the same time as the letter of intent is submitted to the department.

(d) Any facility acting pursuant to subdivision (3) of subsection (b) of this section shall provide written notice, at the same time it submits its letter of intent, to all patients, guardians or conservators, if any, or legally liable relatives or other responsible parties, if known, and shall post such notice in a conspicuous location at the facility. The notice shall state the following: (A) The projected date the facility will be submitting its certificate of need application, (B) that only the department has the authority to either grant, modify or deny the application, (C) that the department has up to ninety days to grant, modify or deny the certificate of need application, (D) a brief description of the reason or reasons for submitting a request for permission, (E) that no patient shall be involuntarily transferred or discharged within or from a facility pursuant to state and federal law because of the filing of the certificate of need application, (F) that all patients have a right to appeal any proposed transfer or discharge, and (G) the name, mailing address and telephone number of the Office of the Long-Term Care Ombudsman and local legal aid office.

(e) The department shall review a request made pursuant to subsection (b) of this section to the extent it deems necessary, including, but not limited to, in the case of a proposed transfer of ownership or control prior to initial licensure, the financial responsibility and business interests of the transferee and the ability of the facility to continue to provide needed services, or in the case of the addition or expansion of a function or service, ascertaining the availability of the function or service at other facilities within the area to be served, the need for the service or function within the area and any other factors the department deems relevant to a determination of whether the facility is justified in adding or expanding the function or service. The commissioner shall grant, modify or deny the request within ninety days of receipt thereof, except as otherwise provided in this section. Upon the request of the applicant, the review period may be extended for an additional fifteen days if the department has requested additional information subsequent to the commencement of the commissioner’s review period. The director of the office of certificate of need and rate setting may extend the review period for a maximum of thirty days if the applicant has not filed in a timely manner information deemed necessary by the department. The applicant may request and shall receive a hearing in accordance with section 4-177 if aggrieved by a decision of the commissioner.

(f) The Commissioner of Social Services shall not approve any requests for beds in residential facilities for persons with intellectual disability which are licensed pursuant to section 17a-227 and are certified to participate in the Title XIX Medicaid Program as intermediate care facilities for individuals with intellectual disabilities, except those beds necessary to implement the residential placement goals of the Department of Developmental Services which are within available appropriations.

(g) The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section. The commissioner shall implement the standards and procedures of the Office of Health Care Access division of the Department of Public Health concerning certificates of need established pursuant to section 19a-643, as appropriate for the purposes of this section, until the time final regulations are adopted in accordance with said chapter 54.

(P.A. 93-262, S. 21, 87; P.A. 94-236, S. 1, 10; P.A. 95-257, S. 39, 58; P.A. 97-112, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 147, 165; P.A. 02-135, S. 1; June 30 Sp. Sess. P.A. 03-3, S. 78; P.A. 07-73, S. 2(a); P.A. 10-179, S. 98; P.A. 13-139, S. 12.)

History: P.A. 93-262 effective July 1, 1993; P.A. 94-236 amended Subsec. (c) to permit the director of the office of certificate of need and rate setting to extend the review period instead of the commissioner, to provide for a hearing and made technical changes in the section, effective June 7, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home” in Subsec. (a); June 18 Sp. Sess. P.A. 97-2 added a new Subsec. (c) concerning requirements for the application procedure prior to submitting a certificate of need application, and redesignated existing Subsecs. accordingly, effective July 1, 1997; P.A. 02-135 amended Subsecs. (b) and (c) by adding provision re notification to the Office of the Long-Term Care Ombudsman, added new Subsec. (d) re requirements of notification and redesignated existing Subsecs. (d) to (f) as Subsecs. (e) to (g); June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) to provide that permission from Department of Social Services is not required to close a facility in receivership which has been ordered closed by the court, to require notification of Office of Long-Term Care Ombudsmen when a facility in receivership is ordered closed by the court and to make a technical change, effective August 20, 2003; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 10-179 amended Subsec. (g) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”; P.A. 13-139 amended Subsecs. (a) and (f) by substituting “persons with intellectual disability” or “individuals with intellectual disabilities” for “the mentally retarded”.



Section 17b-353 - Certificate of need; capital expenditure or acquisition of major medical equipment. Hearings. Regulations.

(a) Any facility, as defined in subsection (a) of section 17b-352, which proposes (1) a capital expenditure exceeding one million dollars, which increases facility square footage by more than five thousand square feet or five per cent of the existing square footage, whichever is greater, (2) a capital expenditure exceeding two million dollars, or (3) the acquisition of major medical equipment requiring a capital expenditure in excess of four hundred thousand dollars, including the leasing of equipment or space, shall submit a request for approval of such expenditure, with such information as the department requires, to the Department of Social Services. Any such facility which proposes to acquire imaging equipment requiring a capital expenditure in excess of four hundred thousand dollars, including the leasing of such equipment, shall obtain the approval of the Office of Health Care Access division of the Department of Public Health in accordance with the provisions of chapter 368z, subsequent to obtaining the approval of the Commissioner of Social Services. Prior to the facility’s obtaining the imaging equipment, the Commissioner of Public Health, after consultation with the Commissioner of Social Services, may elect to perform a joint or simultaneous review with the Department of Social Services.

(b) An applicant, prior to submitting a certificate of need application, shall request, in writing, application forms and instructions from the department. The request shall include: (1) The name of the applicant or applicants; (2) a statement indicating whether the application is for (A) a new, additional, expanded or replacement facility, service or function, (B) a termination or reduction in a presently authorized service or bed capacity, or (C) any new, additional or terminated beds and their type; (3) the estimated capital cost; (4) the town where the project is or will be located; and (5) a brief description of the proposed project. Such request shall be deemed a letter of intent. No certificate of need application shall be considered submitted to the department unless a current letter of intent, specific to the proposal and in accordance with the provisions of this subsection, has been on file with the department for not less than ten business days. For purposes of this subsection, “a current letter of intent” means a letter of intent on file with the department for not more than one hundred eighty days. A certificate of need application shall be deemed withdrawn by the department if a department completeness letter is not responded to within one hundred eighty days.

(c) In conducting its activities pursuant to this section, section 17b-352 or both, except as provided for in subsection (d) of this section, the Commissioner of Social Services or said commissioner’s designee may hold a public hearing on an application or on more than one application, if such applications are of a similar nature with respect to the request. At least two weeks’ notice of the hearing shall be given to the facility by certified mail and to the public by publication in a newspaper having a substantial circulation in the area served by the facility. Such hearing shall be held at the discretion of the commissioner in Hartford or in the area so served. The commissioner or the commissioner’s designee shall consider such request in relation to the community or regional need for such capital program or purchase of land, the possible effect on the operating costs of the facility and such other relevant factors as the commissioner or the commissioner’s designee deems necessary. In approving or modifying such request, the commissioner or the commissioner’s designee may not prescribe any condition, such as, but not limited to, any condition or limitation on the indebtedness of the facility in connection with a bond issued, the principal amount of any bond issued or any other details or particulars related to the financing of such capital expenditure, not directly related to the scope of such capital program and within the control of the facility. If the hearing is conducted by a designee of the commissioner, the designee shall submit any findings and recommendations to the commissioner. The commissioner shall grant, modify or deny such request within ninety days, except as provided for in this section. Upon the request of the applicant, the review period may be extended for an additional fifteen days if the commissioner or the commissioner’s designee has requested additional information subsequent to the commencement of the review period. The commissioner or the commissioner’s designee may extend the review period for a maximum of thirty days if the applicant has not filed in a timely manner information deemed necessary by the commissioner or the commissioner’s designee.

(d) No facility shall be allowed to close or decrease substantially its total bed capacity until such time as a public hearing has been held in accordance with the provisions of this subsection and the Commissioner of Social Services has approved the facility’s request unless such decrease is associated with a census reduction. The commissioner may impose a civil penalty of not more than five thousand dollars on any facility that fails to comply with the provisions of this subsection. Penalty payments received by the commissioner pursuant to this subsection shall be deposited in the special fund established by the department pursuant to subsection (c) of section 17b-357 and used for the purposes specified in said subsection (c). The commissioner or the commissioner’s designee shall hold a public hearing upon the earliest occurrence of: (1) Receipt of any letter of intent submitted by a facility to the department, or (2) receipt of any certificate of need application. Such hearing shall be held at the facility for which the letter of intent or certificate of need application was submitted not later than thirty days after the date on which such letter or application was received by the commissioner. The commissioner or the commissioner’s designee shall provide both the facility and the public with notice of the date of the hearing not less than fourteen days in advance of such date. Notice to the facility shall be by certified mail and notice to the public shall be by publication in a newspaper having a substantial circulation in the area served by the facility.

(e) The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section. The commissioner shall implement the standards and procedures of the Office of Health Care Access division of the Department of Public Health concerning certificates of need established pursuant to section 19a-643, as appropriate for the purposes of this section, until the time final regulations are adopted in accordance with said chapter 54.

(P.A. 93-262, S. 22, 87; P.A. 94-236, S. 2, 10; P.A. 95-257, S. 39, 58; June 18 Sp. Sess. P.A. 97-2, S. 148, 165; P.A. 98-150, S. 13, 17; P.A. 02-135, S. 3; P.A. 07-209, S. 1; P.A. 09-8, S. 9; Sept. Sp. Sess. P.A. 09-3, S. 26; P.A. 10-179, S. 99, 100.)

History: P.A. 93-262 effective July 1, 1993; P.A. 94-236 made technical changes and amended Subsec. (b) to provide that a hearing shall be in accordance with Sec. 4-177 and to add “or his designee” after commissioner, effective June 7, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) by replacing a capital expenditure exceeding $1,000,000 with a capital expenditure exceeding $1,000,000 which increases facility square footage by more than 5,000 square feet or 5% of the existing square footage, whichever is greater, and by adding a capital expenditure exceeding $2,000,000 to those facilities required to submit a request for approval of such expenditure, added Subsec. (b) outlining an applicant’s required procedure prior to submitting a certificate of need application and redesignated existing Subsecs. accordingly, effective July 1, 1997; (Revisor’s note: A reference in Subsec. (a) to “subsection (b) of” Sec. 19a-639, deleted by vetoed P.A. 97-204 and so reflected in June 18 Sp. Sess. P.A. 97-2, was codified since purported deletion was void); P.A. 98-150 amended Subsec. (a) to allow joint or simultaneous review and made a technical change, effective June 5, 1998 (Revisor’s note: In Subsec. (a) a reference to “Commissioner of the Department of Social Services” was changed editorially by the Revisors to “Commissioner of Social Services” for consistency with customary statutory language); P.A. 02-135 amended Subsec. (c) by adding provision allowing the commissioner or a designee to hold a public hearing on one or more applications, deleting provisions re mandatory hearing pursuant to Sec. 4-177, re waiver of hearing upon showing of emergency nature and re ten business day time periods, and making technical changes for purposes of gender neutrality; P.A. 07-209 amended Subsec. (c) by adding “except as provided for in subsection (d) of this section,” and making technical changes, added new Subsec. (d) re public hearing and notice requirements for facility that seeks to close or decrease substantially its total bed capacity and re civil penalty for failure to comply with such requirements, and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2007; P.A. 09-8 made a technical change in Subsec. (b)(2); Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) by substituting Commissioner of Public Health for Commissioner of Health Care Access re performance of joint or simultaneous review with Department of Social Services, effective October 6, 2009; P.A. 10-179 amended Subsecs. (a) and (e) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health” and, in Subsec. (a), by replacing reference to Sec. 19a-639 with reference to Ch. 368z.



Section 17b-354 - Moratorium on requests for additional nursing home beds. Exceptions. Continuing care facility. Construction. Financing. Regulations.

(a) Except for applications deemed complete as of August 9, 1991, the Department of Social Services shall not accept or approve any requests for additional nursing home beds or modify the capital cost of any prior approval for the period from September 4, 1991, through June 30, 2016, except (1) beds restricted to use by patients with acquired immune deficiency syndrome or traumatic brain injury; (2) beds associated with a continuing care facility which guarantees life care for its residents; (3) Medicaid certified beds to be relocated from one licensed nursing facility to another licensed nursing facility, to a new facility to meet a priority need identified in the strategic plan developed pursuant to subsection (c) of section 17b-369, or to a small house nursing home, as defined in section 17b-372, provided (A) the availability of beds in an area of need will not be adversely affected; (B) no such relocation shall result in an increase in state expenditures; and (C) the relocation results in a reduction in the number of nursing facility beds in the state; (4) a request for no more than twenty beds submitted by a licensed nursing facility that participates in neither the Medicaid program nor the Medicare program, admits residents and provides health care to such residents without regard to their income or assets and demonstrates its financial ability to provide lifetime nursing home services to such residents without participating in the Medicaid program to the satisfaction of the department, provided the department does not accept or approve more than one request pursuant to this subdivision; (5) a request for no more than twenty beds associated with a free standing facility dedicated to providing hospice care services for terminally ill persons operated by an organization previously authorized by the Department of Public Health to provide hospice services in accordance with section 19a-122b; and (6) new or existing Medicaid certified beds to be relocated from a licensed nursing facility in a municipality with a 2004 estimated population of one hundred twenty-five thousand to a location within the same municipality, provided such Medicaid certified beds do not exceed sixty beds. Notwithstanding the provisions of this subsection, any provision of the general statutes or any decision of the Office of Health Care Access, (i) the date by which construction shall begin for each nursing home certificate of need in effect August 1, 1991, shall be December 31, 1992, (ii) the date by which a nursing home shall be licensed under each such certificate of need shall be October 1, 1995, and (iii) the imposition of such dates shall not require action by the Commissioner of Social Services. Except as provided in subsection (c) of this section, a nursing home certificate of need in effect August 1, 1991, shall expire if construction has not begun or licensure has not been obtained in compliance with the dates set forth in subparagraphs (i) and (ii) of this subsection.

(b) For the purposes of subsection (a) of this section, “a continuing care facility which guarantees life care for its residents” means: (1) A facility which does not participate in the Medicaid program; (2) a facility which establishes its financial stability by submitting to the commissioner documentation which (A) demonstrates in financial statements compiled by certified public accountants that the facility and its direct or indirect owners have (i) on the date of the certificate of need application and for five years preceding such date, net assets or reserves equal to or greater than the projected operating revenues for the facility in its first two years of operation or (ii) assets or other indications of financial stability determined by the commissioner to be sufficient to provide for the financial stability of the facility based on its proposed financial structure and operations, (B) demonstrates in financial statements compiled by certified public accountants that the facility, on the date of the certificate of need application, has a projected debt coverage ratio at ninety-five per cent occupancy of at least one and twenty-five one-hundredths, (C) details the financial operation and projected cash flow of the facility on the date of the certificate of need application, to be updated every five years thereafter, and demonstrates that fees payable by residents and the assets, income and insurance coverage of residents, in combination with other sources of facility funding, are sufficient to provide for the expenses of life care services for the life of the residents to be made available within a continuum of care which shall include the provision of health services in the independent living units, and (D) provides that any transfer of ownership of the facility to take place within a five-year period from the date of approval of its certificate of need shall be subject to the approval of the Commissioner of Social Services in accordance with the provisions of section 17b-355; (3) a facility which establishes to the satisfaction of the commissioner that it can provide for the expenses of the continuum of care to be made available to residents by complying with the provisions of chapter 319f and demonstrating sufficient assets, income, financial reserves or long-term care insurance to provide for such expenses and maintain financially viable operation of the facility for a thirty-year period based on generally accepted accounting practices and actuarial principles, which demonstration (A) may include making available to prospective residents long-term care insurance policies which are substantially equivalent in value and coverage to policies precertified pursuant to section 38a-475, (B) shall include establishing eligibility criteria and screening each resident prior to admission and annually thereafter to ensure that his assets, income and insurance coverage are sufficient in combination with other sources of facility funding to cover such expenses, (C) shall include entering into contracts with residents concerning monthly or other periodic fees payable by residents for services provided, and (D) allowing residents whose expenses are not covered by insurance to pledge or transfer income, assets or proceeds from the sale of assets in amounts sufficient to cover such expenses; (4) a facility which demonstrates it will establish a contingency fund, prior to becoming operational, in an initial amount of five hundred thousand dollars which shall be increased in equal annual increments to at least one million dollars by the start of the facility’s sixth year of operation and which shall be replenished within twelve months of any expenditure, provided the amount to be replenished shall not exceed two hundred fifty thousand dollars annually until one million dollars is reached, to provide for the expenses of the continuum of care to be made available to residents which may not be covered by residents’ assets, income or insurance, provided the commissioner may approve the establishment of a contingency fund in a lesser amount upon the application of a facility for which a lesser amount is appropriate based on the size of the facility; and (5) a facility which is operated by management with demonstrated experience and ability in the operation of similar facilities. Notwithstanding the provisions of this subsection, a facility may be deemed a continuing care facility which guarantees life care for its residents if (A) the facility meets the criteria set forth in subdivisions (2) to (5), inclusive, of this subsection, was Medicaid certified prior to October 1, 1993, and has been deemed qualified to enter into a continuing care contract under chapter 319hh for at least two consecutive years prior to filing its certificate of need application under this section, provided (i) no additional bed approved pursuant to this section shall be Medicaid certified; (ii) no patient in such a bed shall be involuntarily transferred to another bed due to his eligibility for Medicaid and (iii) the facility shall pay the cost of care for a patient in such a bed who is Medicaid eligible and does not wish to be transferred to another bed or (B) the facility is operated exclusively by and for a religious order which is committed to the care and well-being of its members for the duration of their lives and whose members are bound thereto by the profession of permanent vows. On and after July 1, 1997, the Department of Social Services shall give priority to a request for modification of a certificate of need from a continuing care facility which guarantees life care for its residents pursuant to the provisions of this subsection.

(c) For the purposes of this section and sections 17b-352 and 17b-353, construction shall be deemed to have begun if the following have occurred and the department has been so notified in writing within the thirty days prior to the date by which construction is to begin: (1) All necessary town, state and federal approvals required to begin construction have been obtained, including all zoning and wetlands approvals; (2) all necessary town and state permits required to begin construction or site work have been obtained; (3) financing approval, as defined in subsection (d) of this section, has been obtained; and (4) construction of a structure approved in the certificate of need has begun. For the purposes of this subsection, commencement of construction of a structure shall include, at a minimum, completion of a foundation. Notwithstanding the provisions of this subsection, upon receipt of an application filed at least thirty days prior to the date by which construction is to begin, the commissioner may deem construction to have begun if: (A) An owner of a certificate of need has fully complied with the provisions of subdivisions (1), (2) and (3) of this subsection; (B) such owner submits clear and convincing evidence that he has complied with the provisions of this subsection sufficiently to demonstrate a high probability that construction shall be completed in time to obtain licensure by the Department of Public Health on or before the date required pursuant to subsection (a) of this section; (C) construction of a structure cannot begin due to unforeseeable circumstances beyond the control of the owner; and (D) at least ten per cent of the approved total capital expenditure or two hundred fifty thousand dollars, whichever is greater, has been expended.

(d) For the purposes of subsection (c) of this section, subject to the provisions of subsection (e) of this section, financing shall be deemed to have been obtained if the owner of the certificate of need receives a commitment letter from a lender indicating an affirmative interest in financing the project subject to reasonable and customary conditions, including a final commitment from the lender’s loan committee or other entity responsible for approving loans. If a lender which has issued a commitment letter subsequently refuses to finance the project, the owner shall notify the department in writing within five business days of the receipt of the refusal. The owner shall, if so requested by the department, provide the commissioner with copies of all communications between the owner and the lender concerning the request for financing. The owner shall have one further opportunity to obtain financing which shall be demonstrated by submitting another commitment letter from a lender to the department within thirty days of the owner’s receipt of the refusal from the first lender.

(e) On and after March 1, 1993, financing shall be deemed to have been obtained for the purposes of this section and sections 17b-352 and 17b-353 if the owner of the certificate of need has (1) received a final commitment for financing in writing from a lender or (2) provided evidence to the department that the owner has sufficient funds available to construct the project without financing.

(f) Any decision of the Office of Health Care Access issued prior to July 1, 1993, as to whether construction has begun or financing has been obtained for nursing home beds approved by the office prior to said date shall be deemed to be a decision of the Commissioner of Social Services for the purposes of this section and sections 17b-352 and 17b-353.

(g) (1) A continuing care facility which guarantees life care for its residents, as defined in subsection (b) of this section, (A) shall arrange for a medical assessment to be conducted by an independent physician or an access agency approved by the Office of Policy and Management and the Department of Social Services as meeting the requirements for such agency as defined by regulations adopted pursuant to subsection (e) of section 17b-342, prior to the admission of any resident to the nursing facility and shall document such assessment in the resident’s medical file and (B) may transfer or discharge a resident who has intentionally transferred assets in a sum which will render the resident unable to pay the cost of nursing facility care in accordance with the contract between the resident and the facility.

(2) A continuing care facility which guarantees life care for its residents, as defined in subsection (b) of this section, may, for the seven-year period immediately subsequent to becoming operational, accept nonresidents directly as nursing facility patients on a contractual basis provided any such contract shall include, but not be limited to, requiring the facility (A) to document that placement of the patient in such facility is medically appropriate; (B) to apply to a potential nonresident patient the financial eligibility criteria applied to a potential resident of the facility pursuant to said subsection (b); and (C) to at least annually screen each nonresident patient to ensure the maintenance of assets, income and insurance sufficient to cover the cost of at least forty-two months of nursing facility care. A facility may transfer or discharge a nonresident patient upon the patient exhausting assets sufficient to pay the costs of his care or upon the facility determining the patient has intentionally transferred assets in a sum which will render the patient unable to pay the costs of a total of forty-two months of nursing facility care from the date of initial admission to the nursing facility. Any such transfer or discharge shall be conducted in accordance with section 19a-535. The commissioner may grant one or more three-year extensions of the period during which a facility may accept nonresident patients, provided the facility is in compliance with the provisions of this section.

(h) Notwithstanding the provisions of subsection (a) of this section, if an owner of an approved certificate of need for additional nursing home beds has notified the Office of Health Care Access or the Department of Social Services on or before September 30, 1993, of his intention to utilize such beds for a continuing care facility which guarantees life care for its residents in accordance with subsection (b) of this section and has filed documentation with the Department of Social Services on or before September 30, 1994, demonstrating the requirements of said subsection (b) have been met, the certificate of need shall not expire.

(i) The Commissioner of Social Services may waive or modify any requirement of this section, except subdivision (1) of subsection (b) which prohibits participation in the Medicaid program, to enable an established continuing care facility registered pursuant to chapter 319hh prior to September 1, 1991, to add nursing home beds provided the continuing care facility agrees to no longer admit nonresidents into any of the facility’s nursing home beds except for spouses of residents of such facility and provided the addition of nursing home beds will not have an adverse impact on the facility’s financial stability, as defined in subsection (b) of this section, and are located within a structure constructed and licensed prior to July 1, 1992.

(j) The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section. The commissioner shall implement the standards and procedures of the Office of Health Care Access division of the Department of Public Health concerning certificates of need established pursuant to section 19a-643, as appropriate for the purposes of this section, until the time final regulations are adopted in accordance with said chapter 54.

(P.A. 93-262, S. 23, 87; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-236, S. 3, 10; P.A. 95-160, S. 9, 15, 16, 69; 95-257, S. 12, 21, 39, 58; 95-351, S. 18, 30; P.A. 96-139, S. 12, 13; P.A. 98-250, S. 27, 39; June Sp. Sess. P.A. 01-2, S. 53, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 02-135, S. 2; P.A. 05-280, S. 41; P.A. 06-196, S. 143; P.A. 07-209, S. 2; P.A. 08-36, S. 5; 08-91, S. 2; P.A. 10-179, S. 101; P.A. 11-242, S. 84; P.A. 12-118, S. 1.)

History: P.A. 93-262 effective July 1, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 94-236 amended Subsec. (a) to extend moratorium from June 30, 1994, to June 30, 1997, Subsec. (b) to prohibit continuing care facilities from participating in Medicaid, require facilities to arrange for medical screening of prospective patients, revise the way the facility demonstrates its ability to cover its expenses, increase the amounts that must be deposited in contingency funds from initially $100,000 to $500,000 and increments from $250,000 to $1,000,000 and allow exceptions from these amounts, clarify the definition of services and benefits that facilities provide, added new Subsec. (g) to allow transfers and discharges of continuing care facility residents in certain circumstances and allow facilities to accept nonresidents into their nursing facilities, added new Subsec. (h) to specify the conditions under which a certificate of need for continuing care facilities beds will not expire, added new Subsec. (i) to permit commissioner to waive or modify the continuing care facility requirements except the Medicaid prohibition to enable development of up to three facilities, and relettered Subsec. (g) as Subsec. (j), effective June 7, 1994; P.A. 95-160 extended the moratorium on requests for additional nursing home beds or requests for modifying the capital cost of any prior approval in Subsec. (a) from June 30, 1997, to June 30, 2002, added Subdiv. (3) providing for Medicaid certified beds to be relocated and made technical changes, added Subsec. (b)(5)(A) outlining criteria by which a facility may be deemed a continuing care facility which guarantees life care for its residents and replaced coordination, assessment and monitoring agency with access agency under Subsec. (g), effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 95-351 amended Subsec. (a)(3) deleting “a proposed nursing facility” and therefore allowing Medicaid certified beds to be relocated only to another licensed nursing facility, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 98-250 amended Subsec. (i) to replace waiver to enable “the development of up to three continuing care facilities which provide life care for their residents” with waiver to enable an established facility registered prior to September 1, 1991, and to add beds under specified conditions, effective July 1, 1998; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to extend the moratorium on requests for additional nursing home beds or to modify the capital cost of any prior approval from June 30, 2002, to June 30, 2007, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 02-135 amended Subsec. (a) by adding Subdiv. (4) re request for no more than twenty beds; P.A. 05-280 added Subsec. (a)(5) allowing Department of Social Services to accept a request of not more than twenty beds from a free standing facility providing hospice care services to terminally ill persons, effective July 1, 2005; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 07-209 amended Subsec. (a) to extend moratorium on requests for additional nursing home beds or to modify capital cost of any prior approval from June 30, 2007, to June 30, 2012, effective July 10, 2007; P.A. 08-36 amended Subsec. (g)(2) by allowing commissioner to grant one or more three-year extensions of period during which facility may accept nonresident patients; P.A. 08-91 amended Subsec. (a) by adding additional exemption in Subdiv. (3) for Medicaid certified beds to be relocated to a small house nursing home and adding Subdiv. (6) re exemption for new or existing Medicaid certified beds to be relocated within a municipality with a 2004 estimated population of 125,000, effective July 1, 2008; P.A. 10-179 amended Subsec. (j) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”; P.A. 11-242 amended Subsec. (a)(3) by adding additional exemption for Medicaid certified beds to be relocated to a new facility to meet a priority need identified in the strategic plan developed pursuant to Sec. 17b-369(c), effective July 1, 2011; P.A. 12-118 amended Subsec. (a) to extend moratorium on acceptance or approval of requests for additional nursing home beds or to modify capital cost of any prior approval from June 30, 2012, to June 30, 2016, effective June 15, 2012.



Section 17b-354a - Judicial enforcement.

The Superior Court on application of the Commissioner of Social Services or the Attorney General, may enforce, by appropriate decree or process any provision of section 17b-352, 17b-353 or 17b-354, respectively, or any act or any order of the commissioner rendered in pursuance of any such provision.

(P.A. 94-236, S. 6, 10.)

History: P.A. 94-236 effective June 7, 1994.



Section 17b-354b - Relocation of Medicaid certified nursing home beds.

The Commissioner of Social Services may approve the relocation of Medicaid certified nursing home beds from a licensed nursing home to a continuing care facility registered with the Department of Social Services in accordance with the provisions of section 17b-520 to 17b-535, inclusive, and may approve Medicaid participation for any such nursing home beds transferred to a continuing care facility as part of the approval of any such relocation, provided the relocation of beds complies with the requirements of subdivision (3) of subsection (a) of section 17b-354 and provided further that: (1) Beds are transferred and eliminated from existing four-bed rooms licensed prior to July 1, 1992; (2) the Medicaid per diem rate does not exceed the rate in place at the facility that is transferring beds, and increases in such rate are limited annually thereafter to any rate increase limits under section 17b-340; and (3) any such nursing home bed transfer is to a continuing care facility under the same ownership or a subsidiary of the nursing home transferring such bed.

(P.A. 98-250, S. 28, 39.)

History: P.A. 98-250 effective July 1, 1998.



Section 17b-354c - Conversion of intermediate care facility beds to nursing home beds. Regulations.

(a) Except for applications filed on or before May 1, 2001, which shall not be subject to the restrictions set forth in this section, for the period from July 1, 2001, to June 30, 2007, rest homes with nursing supervision beds under common ownership with chronic and convalescent nursing home beds in the same or an immediately adjacent building may be converted to chronic and convalescent nursing home beds in accordance with the provisions of section 17b-352, provided that such conversion shall not result in an increase in cost to the state of more than twelve per cent of the amount previously paid to the facility annually for both levels of care. This limitation shall apply only to conversion of rest homes with nursing supervision beds under common ownership with chronic and convalescent nursing home beds or in the same or an immediately adjacent building. Rest homes with nursing supervision beds in freestanding facilities and rest homes with nursing supervision beds transferred to another licensed and Medicaid-certified nursing home may be converted to chronic and convalescent nursing home beds pursuant to section 17b-352 and subsection (a) of section 17b-354 as applicable.

(b) No later than December 31, 2001, the commissioner shall publish proposed regulations pursuant to subsections (a) to (e), inclusive, of section 4-168 implementing this section.

(June Sp. Sess. P.A. 01-2, S. 54, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section.



Section 17b-355 - Certificate of need for capital expenditures; transfer of ownership or control; criteria.

In determining whether a request submitted pursuant to sections 17b-352 to 17b-354, inclusive, will be granted, modified or denied, the Commissioner of Social Services shall consider the following: The relationship of the request to the state health plan, the financial feasibility of the request and its impact on the applicant’s rates and financial condition, the contribution of the request to the quality, accessibility and cost-effectiveness of health care delivery in the region, whether there is clear public need for the request, the relationship of any proposed change to the applicant’s current utilization statistics, the business interests of all owners, partners, associates, incorporators, directors, sponsors, stockholders and operators and the personal background of such persons, and any other factor which the department deems relevant. Whenever the granting, modification or denial of a request is inconsistent with the state health plan, a written explanation of the reasons for the inconsistency shall be included in the decision. In considering whether there is clear public need for any request for additional nursing home beds associated with a continuing care facility submitted pursuant to section 17b-354, the commissioner shall only consider the need for beds for current and prospective residents of the continuing care facility. In considering whether there is clear public need for any request for the relocation of beds, the commissioner shall consider whether there is a demonstrated bed need in the towns within a fifteen-mile radius of the town in which the beds are proposed to be located. Bed need shall be based on the recent occupancy percentage of area nursing facilities and the projected bed need for no more than five years into the future at ninety-seven and one-half per cent occupancy using the latest official population projections by town and age as published by the Office of Policy and Management and the latest available state-wide nursing facility utilization statistics by age cohort from the Department of Public Health. The commissioner may also consider area specific utilization and reductions in utilization rates to account for the increased use of less institutional alternatives.

(P.A. 93-262, S. 24, 87; P.A. 94-236, S. 4, 10; P.A. 95-160, S. 17, 69; 95-257, S. 12, 21, 58; P.A. 96-139, S. 12, 13; June Sp. Sess. P.A. 01-2, S. 63, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)

History: P.A. 93-262 effective July 1, 1993; P.A. 94-262 made technical change to replace commissioner with department, effective June 7, 1994; P.A. 95-160 added a provision prohibiting the commissioner from granting a request for additional nursing facility beds unless there is a demonstrated bed need in the towns within 20 miles of the town in which the beds are proposed, including the town of the proposed location, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June Sp. Sess. P.A. 01-2 made extensive changes throughout section, adding provisions re consideration of need, changing provision re demonstrated bed need from “within twenty miles” to “within a fifteen-mile radius” of town where beds are proposed to be located, requiring bed need to be “based on the recent occupancy percentage of area nursing facilities”, and authorizing commissioner to consider area specific utilization and reductions in utilization rates to account for the increased use of less institutional alternatives, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section.



Section 17b-356 - Health care facility proposing to expand services by adding nursing home beds. Procedures.

Any health care facility or institution, as defined in subsection (a) of section 19a-490, except a nursing home, rest home, residential care home or residential facility for persons with intellectual disability licensed pursuant to section 17a-227 and certified to participate in the Title XIX Medicaid program as an intermediate care facility for individuals with intellectual disabilities, proposing to expand its services by adding nursing home beds shall obtain the approval of the Commissioner of Social Services in accordance with the procedures established pursuant to sections 17b-352, 17b-353 and 17b-354 for a facility, as defined in section 17b-352, prior to obtaining the approval of the Office of Health Care Access division of the Department of Public Health pursuant to section 19a-639.

(P.A. 93-262, S. 15, 87; P.A. 95-257, S. 39, 58; P.A. 97-112, S. 2; P.A. 10-179, S. 102; P.A. 13-139, S. 13.)

History: P.A. 93-262 effective July 1, 1993; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 10-179 replaced “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health” and deleted reference to Sec. 19a-638; P.A. 13-139 substituted “persons with intellectual disability” or “individuals with intellectual disabilities” for “the mentally retarded”.



Section 17b-357 - (Formerly Sec. 17-134v). Nursing facility: Compliance with federal law. Summary order. Temporary manager. Remedies. Regulations. Penalties. Hearing.

(a) For purposes of this section and sections 17b-358 to 17b-360, inclusive, a “nursing facility” means a chronic and convalescent home or a rest home with nursing supervision as defined in section 19a-521, which participates in the Medicaid program through a provider agreement with the Department of Social Services.

(b) If the Department of Public Health finds, through the results of a survey, that a nursing facility is not in compliance with one or more of the requirements of Subsections (b), (c) and (d) of 42 USC 1396r and that such noncompliance poses an immediate and serious threat to patient health or safety, the Department of Public Health shall issue a statement of charges to the facility and shall file a copy of the charges with the Department of Social Services with a request for a summary order from the Department of Social Services. The summary order which the Department of Social Services may issue shall include termination of the facility’s participation in Medicaid or appointment of a temporary manager to oversee the operation of the facility and may include transfer of patients to other participating facilities; denial of payment under Medicaid for new admissions; imposition of a directed plan of correction of the facility’s deficiencies; imposition of civil monetary penalties; or imposition of other remedies authorized by regulations adopted by the Department of Social Services in accordance with chapter 54.

(c) If the Department of Public Health finds, through the results of a survey, that a nursing facility is not in compliance with one or more of the requirements of Subsections (b), (c) and (d) of 42 USC 1396r but that such noncompliance does not pose an immediate and obvious threat to patient health or safety, the Department of Public Health shall issue a statement of charges to the facility and shall file a copy of the charges with the Department of Social Services with a request for an order imposing one or more alternative remedies under this subsection. If the Department of Social Services finds, based on a statement of charges filed by the Department of Public Health, that a nursing facility is not in compliance with one or more of the requirements of Subsections (b), (c) and (d) of 42 USC 1396r, but does not issue a summary order, it may impose one or more of the following alternative remedies: Termination of the facility’s participation in Medicaid; appointment of a temporary manager to oversee the operation of the facility; transfer of patients to other participating facilities; denial of payment under Medicaid for new admissions; imposition of a directed plan of correction of the facility’s deficiencies; imposition of civil monetary penalties; or imposition of other remedies authorized by regulations adopted by the Department of Social Services in accordance with chapter 54. The civil monetary penalties imposed may be in the range of three thousand two hundred fifty dollars to ten thousand dollars per day for each day the facility is found to be out of compliance with one or more requirements of Subsections (b), (c) and (d) of 42 USC 1396r if the failure to comply with such requirements is found to constitute an immediate and serious threat to resident health or safety, or in the range of two hundred dollars to three thousand dollars per day for each day the facility is found to be out of compliance with a requirement of Subsections (b), (c) and (d) of 42 USC 1396r that is found not to constitute an immediate and serious threat to resident health or safety. The exact civil monetary penalty will be set depending on such factors as the existence of repeat deficiencies or uncorrected deficiencies and the overall compliance history of the provider. The remedies available to the Department of Social Services for violations of the requirements of Subsections (b), (c) and (d) of 42 USC 1396r are cumulative and are in addition to the remedies available to the Department of Public Health under chapter 368v for violations of state licensure requirements. Any penalties collected by the Department of Social Services pursuant to this section shall be deposited in a special fund under the control of the Department of Social Services, which fund shall be utilized, in the discretion of the department, for the protection of the health or property of residents of nursing facilities found to be deficient, including payment for the costs of relocating residents, payment for the maintenance of operation of a facility pending correction of deficiencies or closure, and reimbursement of residents for personal funds lost. The deficient nursing facility shall be obligated to reimburse the Department of Social Services for any moneys expended by the department at the facility from the fund established pursuant to this section.

(d) The facility may request a hearing in accordance with the provisions of chapter 54 from the Department of Social Services within ten days of the issuance of the statement of charges or the summary order, as the case may be. If the facility does not request a hearing within ten days and no summary order has been issued, the Department of Social Services shall automatically adopt the Department of Public Health’s findings and shall issue an order incorporating one or more of the remedies authorized by subsection (c) of this section. If the facility timely requests a hearing or the Department of Social Services issues a summary order, the Department of Social Services shall issue a notice of hearing. At such hearing the facility shall be given the opportunity to present evidence and cross-examine witnesses. The Department of Social Services shall issue a decision based on the administrative record and may, if it finds the facility not in compliance with one or more of the requirements of Subsections (b), (c) and (d) of 42 USC 1396r, order any of the remedies specified in this section. The Department of Social Services may impose any of the alternative remedies, except for a civil monetary penalty, during the pendency of any proceedings conducted pursuant to this subsection. In such cases, the Department of Social Services must provide the facility the opportunity to discuss the Department of Public Health’s findings at an informal conference prior to the imposition of any remedy. The requirement of an informal conference does not apply to summary order proceedings.

(P.A. 89-348, S. 6, 10; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-134v transferred to Sec. 17b-357 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 17b-358 - (Formerly Sec. 17-134w). Temporary manager: Powers and duties. Regulations. Certification.

(a) Any temporary manager appointed pursuant to section 17b-357, shall operate under the authority and supervision of the Department of Social Services. A temporary manager shall have the same powers as a receiver of a corporation under section 52-507, and shall exercise such powers to remedy the conditions which constitute grounds for the imposition of the temporary manager, to assure adequate health for the patients, and to preserve the assets and property of the owner. If the temporary manager determines that the condition of the facility requires that arrangements be made for the transfer of residents in order to assure their health and safety, the temporary manager shall direct the facility’s efforts in locating alternative placements and in preparing discharge plans which meet the requirements of section 19a-535 and shall supervise the transportation of residents and such residents’ belongings and medical records to the places where such residents are being transferred or discharged. A temporary manager shall not be liable for injury to person or property that is attributable to the conditions of such facility and shall only be liable for his acts or omissions that constitute gross, wilful or wanton negligence. The Department of Social Services, upon application by the temporary manager or the administrator of such facility, may terminate the temporary manager if it finds that the condition of the facility no longer warrants the appointment of a temporary manager. If the department denies an application for the termination of a temporary manager brought pursuant to this section, the facility or the temporary manager may obtain review of such determination by a hearing conducted pursuant to chapter 54, provided that the hearing is requested within fifteen days of the provision of notice denying the application. Any temporary manager appointed by the Department of Social Services pursuant to section 17b-357 shall be paid a reasonable fee for his services to be determined and to be paid by the department. The facility shall be liable to the department for the cost of services of the temporary manager appointed at such facility and the department may recover the cost thereof by setting off such amount against the funds that would otherwise be paid to such facility for services rendered to recipients of assistance under the Medicaid program. The Department of Social Services shall adopt regulations in accordance with the provisions of chapter 54, as to the qualifications required for a temporary manager and the procedure by which a temporary manager is selected for appointment.

(b) In order to participate in the Medicaid program and to receive payment on behalf of patients assisted under said program, a nursing facility is required to be certified by the Department of Public Health as being qualified to participate in said program by meeting the requirements of Subsections (b), (c) and (d) of 42 USC 1396r and shall execute a provider agreement with the Department of Social Services. In the event of decertification of a nursing facility and the consequent termination or nonrenewal of a Medicaid provider agreement with a facility, the Department of Social Services may continue Medicaid payments on behalf of recipients of medical assistance for a phase-down period of thirty days, provided eligibility for continued Medicaid payments during such thirty-day phase-down period shall be conditioned upon a determination by the Department of Social Services that the facility has engaged in reasonable efforts to transfer assisted patients to alternative facilities during such period. As a further condition of eligibility for continued Medicaid payments during such period, the facility shall cooperate with any temporary manager appointed for such facility by the Department of Social Services. Certification determinations as to whether a facility is qualified to participate in the program shall be made by the Department of Public Health, subject to the right of the Secretary of the United States Department of Health and Human Services under federal law to make independent, binding determinations as to whether the facility is certifiable under federal law.

(P.A. 89-348, S. 7, 10; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; Sec. 17-134w transferred to Sec. 17b-358 in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 17b-359 - (Formerly Sec. 17-134x). Nursing facility: Preadmission screening process in the case of mentally ill persons. Annual resident review. Appeal.

(a) For purposes of this section, the terms “mentally ill” and “specialized services” shall be as defined in Subsections (e)(7)(G)(i) and (iii) of Section 1919 of the Social Security Act and federal regulations.

(b) No nursing facility shall admit any person, irrespective of source of payment, who has not undergone a preadmission screening process by which the Department of Mental Health and Addiction Services determines, based upon an independent physical and mental evaluation performed by or under the auspices of the Department of Social Services, whether the person is mentally ill and, if so, whether such person requires the level of services provided by a nursing facility and, if such person is mentally ill and does require such level of services, whether the person requires specialized services. A person who is determined to be mentally ill and not to require nursing facility level services shall not be admitted to a nursing facility. In order to implement the preadmission review requirements of this section and to identify applicants for admission who may be mentally ill and subject to the requirements of this section, nursing facilities may not admit any person, irrespective of source of payment, unless an identification screen developed, or in the case of out-of-state residents approved, by the Department of Social Services has been completed and filed in accordance with federal law. The Commissioner of Social Services may require a nursing facility to notify, within one business day, the Department of Social Services of the admission of a person who is mentally ill and meets the admission requirements of this subsection.

(c) No payment from any source shall be due to any nursing facility that admits a resident in violation of the preadmission screening requirements of this section.

(d) A nursing facility shall notify the Department of Mental Health and Addiction Services when a resident who is mentally ill undergoes a significant change in condition or when a resident who has not previously been diagnosed as mentally ill undergoes a change in condition which may require specialized services. Upon such notifications, the Department of Mental Health and Addiction Services, under the auspices of the Department of Social Services, shall perform an evaluation to determine whether the resident requires the level of services provided by a nursing facility or requires specialized services for mental illness.

(e) The Department of Mental Health and Addiction Services, in consultation with the Department of Social Services, may no less than annually review, within available appropriations, the status of each resident in a nursing facility who is mentally ill to determine whether the resident requires (1) the level of services provided by a nursing facility, or (2) specialized services for mental illness. Nursing facilities shall grant to the Department of Mental Health and Addiction Services and the Department of Social Services access to nursing facility residents and their medical records for the purposes of this section.

(f) In the case of a mentally ill resident who is determined under subsection (b), (d) or (e) of this section not to require the level of services provided by a nursing facility but to require specialized services for mental illness and who has continuously resided in a nursing facility for at least thirty months before the date of the determination, the resident may elect to remain in the facility or to receive services covered by Medicaid in an alternative appropriate institutional or noninstitutional setting in accordance with the alternative disposition plan submitted by the Department of Social Services to the Secretary of the United States Department of Health and Human Services, and consistent with the Department of Mental Health and Addiction Services requirements for the provision of specialized services.

(g) In the case of a mentally ill resident who is determined under subsection (b), (d) or (e) of this section not to require the level of services provided by a nursing facility but to require specialized services for mental illness and who has not continuously resided in a nursing facility for at least thirty months before the date of the determination, the nursing facility in consultation with the Department of Mental Health and Addiction Services shall arrange for the safe and orderly discharge of the resident from the facility. If the department determines that the provision of specialized services requires an alternate residential placement, the discharge and transfer of the resident shall be made in accordance with the alternative disposition plan submitted by the Department of Social Services and approved by the Secretary of the United States Department of Health and Human Services, except if an alternate residential placement is not available, the resident shall not be transferred.

(h) In the case of a resident who is determined under subsection (b), (d) or (e) of this section not to require the level of services provided by a nursing facility and not to require specialized services, the nursing facility shall arrange for the safe and orderly discharge of the resident from the facility.

(i) Any person seeking admittance to a nursing facility or any resident of a nursing facility who is adversely affected by a determination of the Department of Mental Health and Addiction Services under this section may appeal such determination to the Department of Social Services within fifteen days of the receipt of the notice of a determination by the Department of Mental Health and Addiction Services. If an appeal is taken to the Department of Social Services the determination of the Department of Mental Health and Addiction Services shall be stayed pending determination by the Department of Social Services.

(P.A. 89-348, S. 8, 10; P.A. 93-262, S. 1, 87; P.A. 95-257, S. 11, 58; June 18 Sp. Sess. P.A. 97-2, S. 135, 165; P.A. 07-217, S. 74; June Sp. Sess. P.A. 07-2, S. 63; P.A. 13-234, S. 112.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134x transferred to Sec. 17b-359 in 1995; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced “active treatment” with “specialized services” and amended Subsec. (d) by eliminating an annual requirement that each resident of a nursing facility who is mentally ill be reviewed by the Department of Mental Health and Addiction Services and replacing it with a requirement that a nursing facility shall notify the Department of Mental Health and Addiction Services when a resident who is mentally ill undergoes a significant change in condition or when a resident not previously diagnosed as mentally ill undergoes a change in condition which may require specialized services, effective July 1, 1997; P.A. 07-217 made technical changes in Subsecs. (e) to (g), effective July 12, 2007; June Sp. Sess. P.A. 07-2 added new Subsec. (e) authorizing Department of Mental Health and Addiction Services, in consultation with Department of Social Services, to annually review each resident of a nursing facility who is mentally ill to determine the appropriate level of services for such resident, redesignated existing Subsecs. (e), (f), (g) and (h) as Subsecs. (f), (g), (h) and (i), respectively, and added references to Subsecs. (b) and (e) and made technical changes in redesignated Subsecs. (f), (g) and (h), effective July 1, 2007; P.A. 13-234 amended Subsec. (b) to add provision authorizing commissioner to require notice from a nursing facility of admission of a person who is mentally ill and meets admission requirements, effective June 19, 2013.



Section 17b-360 - (Formerly Sec. 17-134y). Nursing facility: Preadmission screening process in the case of persons with intellectual disability or condition related thereto. Appeal.

(a) For purposes of this section, the terms “intellectual disability”, “a condition related to intellectual disability” and “specialized services” shall be as defined in Subsection (e)(7)(G)(ii) of Section 1919 of the Social Security Act and federal regulations.

(b) No nursing facility may admit any new resident irrespective of source of payment, who has intellectual disability or has a condition related to intellectual disability unless the Department of Developmental Services has determined prior to admission based upon an independent physical and mental evaluation performed by or under the auspices of the Department of Social Services that because of the physical and mental condition of the individual, the individual requires the level of services provided by a nursing facility. If the individual requires such level of services, the Department of Developmental Services shall also determine whether the individual requires specialized services for such condition. An individual who is determined by the Department of Developmental Services to have intellectual disability or to have a related condition and is determined not to require nursing facility level of services shall not be admitted to a nursing facility. In order to implement the preadmission review requirements of this section, and to identify applicants for admission who may have intellectual disability or have conditions related to intellectual disability and subject to the requirements of this section, nursing facilities may not admit any individual irrespective of source of payment, unless an identification screen developed, or in the case of out-of-state residents approved, by the Department of Social Services has been completed for the applicant and filed in accordance with federal law.

(c) No payment from any source shall be due to a nursing facility that admits a resident in violation of the preadmission screening requirements of this section.

(d) A nursing facility shall notify the Department of Developmental Services when a resident who has intellectual disability undergoes a change in condition or when a resident who has not previously been diagnosed as having intellectual disability undergoes a significant change in condition that may require specialized services. Upon such notification, the Department of Developmental Services, under the auspices of the Department of Social Services, shall perform an evaluation to determine whether the resident requires the level of services provided by a nursing facility or requires specialized services for intellectual disability.

(e) In the case of a resident who is determined under subsection (d) of this section not to require the level of services provided by a nursing facility but to require specialized services for intellectual disability or a condition related to intellectual disability and who has continually resided in a nursing facility for at least thirty months before the date of the determination, the resident may elect to remain in the facility or to receive services covered by Medicaid in an alternative appropriate institutional or noninstitutional setting in accordance with the terms of the alternative disposition plan submitted by the Department of Social Services and approved by the Secretary of the United States Department of Health and Human Services.

(f) In the case of a resident with intellectual disability or a related condition who is determined under subsection (d) of this section not to require the level of services provided by a nursing facility but to require specialized services for intellectual disability or a related condition and who has not continuously resided in a nursing facility for at least thirty months before the date of the determination, the nursing facility, in consultation with the Department of Developmental Services, shall arrange for the safe and orderly discharge of the resident from the facility. If the department determines that the provision of specialized services requires an alternative residential placement, the discharge and transfer of the patient shall be in accordance with the alternative disposition plan submitted by the Department of Social Services and approved by the Secretary of the United States Department of Health and Human Services, except if an alternative residential facility is not available, the resident shall not be transferred.

(g) In the case of a resident who is determined under subsection (d) of this section not to require the level of services provided by a nursing facility and not to require specialized services, the nursing facility shall arrange for the safe and orderly discharge of the resident from the facility.

(h) The Department of Developmental Services shall be the agency responsible for making the determinations required by this section on behalf of individuals who have intellectual disability and on behalf of individuals with conditions related to intellectual disability and may provide services to such individuals to the extent required by federal law.

(i) Any person seeking admittance to a nursing facility or any resident of a nursing facility who is adversely affected by a determination of the Department of Developmental Services under this section may appeal such determination to the Department of Social Services within fifteen days of the receipt of the notice of a determination by the Department of Developmental Services. If an appeal is taken to the Department of Social Services, the determination of the Department of Developmental Services shall be stayed pending determination by the Department of Social Services.

(P.A. 89-348, S. 9, 10; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 136, 165; P.A. 05-288, S. 72; P.A. 06-196, S. 239; P.A. 07-73, S. 2(a); P.A. 13-139, S. 25.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134y transferred to Sec. 17b-360 in 1995; June 18 Sp. Sess. P.A. 97-2 replaced “active treatment” with “specialized services” and amended Subsec. (d) by eliminating an annual requirement that the level of services each resident of a nursing home receives be evaluated and replacing it with a requirement that a nursing facility shall notify the Department of Mental Health and Addiction Services when a resident who has mental retardation undergoes a change in condition or a resident who has not previously been diagnosed as having mental retardation undergoes a significant change in condition which may require specialized services, effective July 1, 1997; P.A. 05-288 made a technical change in Subsecs. (e), (f) and (g), effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (f), effective June 7, 2006; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 13-139 substituted “intellectual disability” for “mental retardation” and made a technical change.



Section 17b-361 - (Formerly Sec. 17-134hh). Payment for physicians’ visits to Medicaid patients in nursing homes.

The Commissioner of Social Services shall pay for a physician’s visit to a patient who is a Medicaid recipient in a nursing home in accordance with federal law and regulation.

(P.A. 92-231, S. 6, 10; P.A. 93-262, S. 1, 87.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; Sec. 17-134hh transferred to Sec. 17b-361 in 1995.



Section 17b-362 - (Formerly Sec. 17-134ii). Ten-day limit on first time maintenance drug prescription for Medicaid or ConnPACE recipient. Five-day supply of prescription drug may be requested for Medicaid patient.

Section 17b-362 is repealed, effective July 1, 2005.

(P.A. 92-231, S. 5, 10; P.A. 95-160, S. 27, 69; P.A. 96-139, S. 12, 13; June 18 Sp. Sess. P.A. 97-2, S. 131, 165; P.A. 05-280, S. 104.)



Section 17b-362a - Pharmacy review panel established.

Section 17b-362a is repealed, effective August 20, 2003.

(June 18 Sp. Sess. P.A. 97-2, S. 134, 165; June Sp. Sess. P.A. 00-2, S. 39, 53; P.A. 03-268, S. 12; June 30 Sp. Sess. P.A. 03-3, S. 96.)



Section 17b-363 - Demonstration program for exploring methods of returning and dispensing prescription drugs which have been dispensed in long-term care facilities.

Section 17b-363 is repealed, effective October 1, 2003.

(P.A. 95-160, S. 28, 69; P.A. 96-139, S. 12, 13; June 18 Sp. Sess. P.A. 97-2, S. 133, 165; P.A. 03-268, S. 13.)



Section 17b-363a - Return of unused prescription drugs dispensed in long-term care facilities to vendor pharmacies. Requirements. Regulations. Fines. Annual list of drugs in program.

(a) Each long-term care facility shall return to the vendor pharmacy which shall accept, for repackaging and reimbursement to the Department of Social Services, drug products that were dispensed to a patient and not used if such drug products are (1) prescription drug products that are not controlled substances, (2) sealed in individually packaged units, (3) returned to the vendor pharmacy within the recommended period of shelf life for the purpose of redispensing such drug products, (4) determined to be of acceptable integrity by a licensed pharmacist, and (5) oral and parenteral medication in single-dose sealed containers approved by the federal Food and Drug Administration, topical or inhalant drug products in units of use containers approved by the federal Food and Drug Administration or parenteral medications in multiple-dose sealed containers approved by the federal Food and Drug Administration from which no doses have been withdrawn.

(b) Notwithstanding the provisions of subsection (a) of this section:

(1) If such drug products are packaged in manufacturer’s unit-dose packages, such drug products shall be returned to the vendor pharmacy for redispensing and reimbursement to the Department of Social Services if such drugs may be redispensed for use before the expiration date, if any, indicated on the package.

(2) If such drug products are repackaged in manufacturer’s unit-dose or multiple-dose blister packs, such drug products shall be returned to the vendor pharmacy for redispensing and reimbursement to the Department of Social Services if (A) the date on which such drug product was repackaged, such drug product’s lot number and expiration date are indicated clearly on the package of such repackaged drug; (B) ninety days or fewer have elapsed from the date of repackaging of such drug product; and (C) a repackaging log is maintained by the pharmacy in the case of drug products repackaged in advance of immediate needs.

(3) No drug products dispensed in a bulk dispensing container may be returned to the vendor pharmacy.

(c) Each long-term care facility shall establish procedures for the return of unused drug products to the vendor pharmacy from which such drug products were purchased.

(d) The Department of Social Services (1) shall reimburse to the vendor pharmacy the reasonable cost of services incurred in the operation of this section, as determined by the commissioner, and (2) may establish procedures, if feasible, for reimbursement to non Medicaid payors for drug products returned pursuant to this section.

(e) The Department of Consumer Protection, in consultation with the Department of Social Services, shall adopt regulations, in accordance with the provisions of chapter 54, which shall govern the repackaging and labeling of drug products returned pursuant to subsections (a) and (b) of this section. The Department of Consumer Protection shall implement the policies and procedures necessary to carry out the provisions of this section until January 1, 2002, while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation.

(f) Any long-term care facility that violates or fails to comply with the provisions of this section shall be fined not more than thirty thousand dollars for each incidence of noncompliance. The Commissioner of Social Services may offset payments due a facility to collect the penalty. Prior to imposing any penalty pursuant to this subsection, the commissioner shall notify the long-term care facility of the alleged violation and the accompanying penalty and shall permit such facility to request that the department review its findings. A facility shall request such review not later than fifteen days after receipt of the notice of violation from the department. The department shall stay the imposition of any penalty pending the outcome of the review. The commissioner may impose a penalty upon a facility pursuant to this subsection regardless of whether a change in ownership of the facility has taken place since the time of the violation, provided the department issued notice of the alleged violation and the accompanying penalty prior to the effective date of the change in ownership and record of such notice is readily available in a central registry maintained by the department. Payments of fines received pursuant to this subsection shall be deposited in the General Fund and credited to the Medicaid account.

(g) The Commissioner of Social Services shall update and expand by June 30, 2003, and annually thereafter, the list of drugs that are included in the drug return program. Such list shall include the fifty drugs with the highest average wholesale price that meet the requirements for the program, as established in subsection (a) of this section.

(June Sp. Sess. P.A. 00-2, S. 37, 53; May 9 Sp. Sess. P.A. 02-1, S. 119; P.A. 03-116, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; 04-258, S. 28; P.A. 11-25, S. 16.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000; May 9 Sp. Sess. P.A. 02-1 added new Subsec. (f) re imposition of fine for violation or failure to comply with section, effective July 1, 2002; P.A. 03-116 added Subsec. (g) re annual list of drugs included in program, effective June 18, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-258 amended Subsec. (f) by changing amount of fine from $30,000 to “not more than” $30,000 and making technical changes, effective July 1, 2004; P.A. 11-25 amended Subsec. (g) by deleting provision re consultation with pharmacy review panel.



Section 17b-363b - Reimbursement for pharmacy services for long-term care facilities.

(a) The Commissioner of Social Services may, within available appropriations, provide reimbursement to pharmacies or pharmacists for services provided to residents in long-term care facilities, including (1) residential care homes, nursing homes or rest homes, as defined in section 19a-490, (2) residential facilities for persons with intellectual disability, as defined in section 17a-231, or (3) facilities served by assisted living services agencies, as defined in section 19a-490, in addition to those reimbursements provided in chapter 319v, provided such services improve the quality of care to residents of such facilities and produce cost savings to the state, as determined by the commissioner. Such services may include, but not be limited to, emergency and delivery services provided such services are offered on all medications, including intravenous therapy, twenty-four hours per day and seven days per week.

(b) The Commissioner of Social Services may reimburse for prescription drug costs in unit dose packaging, including blister packs and other special packaging, for clients residing in nursing facilities, chronic disease hospitals and intermediate care facilities for individuals with intellectual disabilities.

(P.A. 03-116, S. 2; P.A. 06-188, S. 12; P.A. 13-139, S. 14.)

History: P.A. 03-116 effective July 1, 2003; P.A. 06-188 designated existing provisions as Subsec. (a) and added Subsec. (b) re reimbursement for prescription drugs costs in unit dose packaging, effective July 1, 2006; P.A. 13-139 amended Subsec. (a)(2) by substituting “persons with intellectual disability” for “mentally retarded persons” and amended Subsec. (b) by substituting “individuals with intellectual disabilities” for “the mentally retarded”.



Section 17b-364 - Demonstration program for providing specialized long-term care. Requests for proposals.

(a) For purposes of this section, “specialized long-term care” means goal-oriented, comprehensive, inpatient care designed for a patient with an acute illness, injury or exacerbation of a disease process. Most patients receiving such care shall not require high-technology monitoring or complex diagnostic procedures. Such care requires a specifically designed program of coordinated services of an interdisciplinary team, including, but not limited to, physicians, nurses and professionals in other relevant disciplines.

(b) Notwithstanding any provision of the general statutes or the regulations of Connecticut state agencies, the Department of Social Services shall establish a demonstration project which shall provide specialized long-term care for chronically disabled and dependent patients with traumatic head, brain or spinal cord injuries, who are ventilator dependent, or suffer severe neurological dysfunction and disorders, including multiple sclerosis, cerebral palsy and such other similar chronic medical conditions as the Commissioner of Social Services deems appropriate.

(c) Said demonstration project shall be conducted in no more than three facilities, involving up to seventy-five existing licensed beds, that are specifically equipped and staffed for such purpose. Said demonstration project shall supplement a facility’s scope of services and, if necessary, modify its physical environment to improve access for patients with specific chronic medical conditions, provide care that meets such patient’s specialized health, social and environmental needs, particularly those of children and young adults, and evaluate the optimum design for such programs.

(d) Said demonstration project shall establish rates based on costs related to patient care. Said demonstration project shall be designed for this specific patient population and shall not necessarily require separate facilities or special units.

(e) Said demonstration project shall address the different needs of (1) a child or young adult with specific chronic medical conditions, and (2) an elderly patient in either a hospital or a skilled nursing home.

(f) Said demonstration project shall restrict direct patient ventilator care to appropriately licensed health care providers.

(g) The commissioner shall issue a request for proposals for acute care hospitals, chronic disease hospitals and skilled nursing homes interested in participating in said demonstration project. Proposals shall identify: (1) The population to be served; (2) the specific services to be provided and budgeted for; (3) the number of existing licensed beds to be designated for said demonstration project; and (4) the evaluation process of said demonstration project. In approving said demonstration project, the commissioner shall consider, to the extent possible, geographic distribution.

(h) The commissioner may increase the number of facilities participating in the demonstration project from three to four on or after January 1, 2000. The commissioner may issue a request for proposals or select from respondents to a request for proposals issued to select the initial three demonstration project facilities.

(P.A. 97-142; June 18 Sp. Sess. P.A. 97-2, S. 150, 165; P.A. 99-279, S. 24, 45.)

History: June 18 Sp. Sess. P.A. 97-2 amended Subsec. (c) by expanding the demonstration project from 2 to 3 facilities, effective July 1, 1997; P.A. 99-279 amended Subsec. (c) to increase the number of licensed beds from 60 to 75 and added a new Subsec. (h) allowing the commissioner to increase the number of facilities participating in the demonstration project from 3 to 4 on or after January 1, 2000, and to issue a request for proposals or select from respondents to a request for proposals to select the initial three facilities, effective July 1, 1999.



Section 17b-365 - Assisted living services pilot program. Medicaid waiver program.

(a) The Commissioner of Social Services may, within available appropriations, establish and operate a pilot program to allow individuals to receive assisted living services, provided by an assisted living services agency licensed by the Department of Public Health in accordance with chapter 368v. In order to be eligible for the program, an individual shall: (1) Reside in a managed residential community, as defined in section 19a-693; (2) be ineligible to receive assisted living services under any other assisted living pilot program established by the General Assembly; and (3) be eligible for services under the Medicaid waiver portion of the Connecticut home-care program for the elderly established under section 17b-342. The total number of individuals enrolled in said pilot program, when combined with the total number of individuals enrolled in the pilot program established pursuant to section 17b-366, shall not exceed one hundred twenty-five individuals. The Commissioner of Social Services shall operate said pilot program in accordance with the Medicaid rules established under 42 USC 1396p(c), as from time to time amended.

(b) The pilot program established pursuant to this section may begin operation on or after January 1, 2003. Not later than January 1, 2005, the Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services, appropriations and the budgets of state agencies on the pilot program.

(May 9 Sp. Sess. P.A. 02-7, S. 27; P.A. 04-258, S. 5; June Sp. Sess. P.A. 07-2, S. 40; June 12 Sp. Sess. P.A. 12-1, S. 9.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 04-258 amended Subsec. (a) to provide that the total number of individuals in pilot program, when combined with the total number of individuals enrolled in pilot program established pursuant to Sec. 17b-366, shall not exceed 75 individuals and to make technical changes, effective July 1, 2004; June Sp. Sess. P.A. 07-2 amended Subsec. (a)(1) by replacing “by the regulations of the Department of Public Health” with “in section 19a-693”; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by increasing total enrollment in pilot program from 75 individuals to 125 individuals and making a technical change, effective July 1, 2012.



Section 17b-366 - Assisted living services pilot program. State-funded program.

(a) The Commissioner of Social Services may, within available appropriations, establish and operate a pilot program to allow individuals to receive assisted living services, provided by an assisted living services agency licensed by the Department of Public Health, in accordance with chapter 368v. In order to be eligible for the pilot program, an individual shall: (1) Reside in a managed residential community, as defined in section 19a-693; (2) be ineligible to receive assisted living services under any other assisted living pilot program established by the General Assembly; and (3) be eligible for services under the state-funded portion of the Connecticut home-care program for the elderly established under section 17b-342. The total number of individuals enrolled in said pilot program, when combined with the total number of individuals enrolled in the pilot program established pursuant to section 17b-365, shall not exceed one hundred twenty-five individuals. The Commissioner of Social Services shall operate said pilot program in accordance with the Medicaid rules established under 42 USC 1396p(c), as from time to time amended.

(b) The pilot program established pursuant to this section may begin operation on or after January 1, 2003. Not later than January 1, 2005, the Commissioner of Social Services shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services, appropriations and the budgets of state agencies on the pilot program.

(May 9 Sp. Sess. P.A. 02-7, S. 28; P.A. 04-258, S. 6; June Sp. Sess. P.A. 07-2, S. 41; June 12 Sp. Sess. P.A. 12-1, S. 10.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 04-258 amended Subsec. (a) to provide that the total number of individuals in pilot program, when combined with the total number of individuals enrolled in pilot program established pursuant to Sec. 17b-365, shall not exceed 75 individuals and to make technical changes, effective July 1, 2004; June Sp. Sess. P.A. 07-2 amended Subsec. (a)(1) by replacing “by the regulations of the Department of Public Health” with “in section 19a-693”; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by increasing total enrollment in pilot program from 75 individuals to 125 individuals and making a technical change, effective July 1, 2012.



Section 17b-367 - Information on long-term care options. Web site.

Section 17b-367 is repealed, effective July 1, 2013.

(May 9 Sp. Sess. P.A. 02-7, S. 51; P.A. 07-155, S. 2; P.A. 10-32, S. 68; P.A. 13-125, S. 29.)



Section 17b-367a - Community Choices program.

(a) The Commissioner on Aging shall develop and administer a Community Choices program to provide a single, coordinated system of information and access for individuals seeking long-term support, including in-home, community-based and institutional services. The Community Choices program shall be the state Aging and Disability Resource Center Program in accordance with the federal Older Americans Act Amendments of 2006, P.L. 109-365. Consumers served by the Community Choices program shall include, but not be limited to, those sixty years of age or older and those eighteen years of age or older with disabilities and caregivers.

(b) The Community Choices program shall, within available resources, provide (1) information, referral and assistance concerning aging and disability issues and long-term care planning; (2) comprehensive assessments to identify possible consumer needs or desires; (3) counseling for purposes of obtaining (A) employment or employment-related services, (B) screening for public benefits and private resources, and (C) information on long-term care planning; (4) follow-up to ensure consumer referrals were appropriate and to offer additional assistance and individual advocacy if needed; (5) support to consumers making decisions about current and future supports and services; (6) coordination of transitions between providers or sites of care; (7) preparation and distribution of written materials regarding the availability of Community Choices program services; (8) maintenance of a toll-free telephone number; (9) assistance in improving and managing the program, monitoring quality and measuring responsiveness of systems of care; (10) assistance as necessary to conform to federal and other grant requirements; and (11) other related services.

(c) The commissioner shall establish program requirements and procedures for entering into agreements to operate the Community Choices program. The commissioner may adopt regulations, in accordance with chapter 54, as necessary to implement the provisions of this section.

(P.A. 12-119, S. 1; P.A. 13-125, S. 22.)

History: P.A. 12-119 effective June 15, 2012; P.A. 13-125 amended Subsec. (a) to change “Commissioner of Social Services” to “Commissioner on Aging”, effective July 1, 2013.



Section 17b-368 - Pilot project for diagnosis, care and treatment of persons with chronic or geriatric mental conditions.

On or before July 1, 2004, the Department of Social Services shall, within the limits of available Medicaid funding, implement a pilot project in Greater Hartford with a chronic disease hospital colocated with a skilled nursing facility and with the facilities, medical staff and all necessary personnel for the diagnosis, care and treatment of chronic or geriatric mental conditions that require prolonged hospital or restorative care. For purposes of this section, “chronic disease hospital” means a long-term hospital with facilities, medical staff and all necessary personnel for the diagnosis, care and treatment of chronic physical and geriatric mental health conditions that require prolonged hospital or restorative care.

(June 30 Sp. Sess. P.A. 03-3, S. 87.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003.



Section 17b-369 - Money Follows the Person demonstration project. Reports. Strategic plan to rebalance Medicaid long-term care supports and services.

(a) The Commissioner of Social Services, pursuant to Section 6071 of the Deficit Reduction Act of 2005, shall submit an application to the Secretary of Health and Human Services to establish a Money Follows the Person demonstration project. Such project shall serve not more than five thousand persons and shall be designed to achieve the objectives set forth in Section 6071(a) of the Deficit Reduction Act of 2005. Services available under the demonstration project shall include, but not be limited to, personal care assistance services. The commissioner may apply for a Medicaid research and demonstration waiver under Section 1115 of the Social Security Act, if such waiver is necessary to implement the demonstration project. The commissioner may, if necessary, modify any existing Medicaid home or community-based waiver if such modification is required to implement the demonstration project.

(b) (1) The Commissioner of Social Services shall submit, in accordance with this subdivision, a copy of any report on the Money Follows the Person demonstration project that the commissioner is required to submit to the Secretary of Health and Human Services and that pertains to (A) the status of the implementation of the Money Follows the Person demonstration project, (B) the anticipated date that the first eligible person or persons will be transitioned into the community, or (C) information concerning when and how the Department of Social Services will transition additional eligible persons into the community. The commissioner shall submit such copy to the joint standing committees of the General Assembly having cognizance of matters relating to aging and human services, in accordance with the provisions of section 11-4a. Copies of reports prepared prior to October 1, 2009, shall be submitted by said date and copies of reports prepared thereafter shall be submitted semiannually.

(2) After October 1, 2009, if the commissioner has not prepared any new reports for submission to the Secretary of Health and Human Services for any six-month submission period under subdivision (1) of this subsection, the commissioner shall prepare and submit a written report in accordance with this subdivision to the joint standing committees of the General Assembly having cognizance of matters relating to aging and human services, in accordance with the provisions of section 11-4a. Such report shall include (A) the status of the implementation of the Money Follows the Person demonstration project, (B) the anticipated date that the first eligible person or persons will be transitioned into the community, and (C) information concerning when and how the Department of Social Services will transition additional eligible persons into the community.

(c) The Commissioner of Social Services shall develop a strategic plan, consistent with the long-term care plan established pursuant to section 17b-337, to rebalance Medicaid long-term care supports and services, including, but not limited to, those supports and services provided in home, community-based settings and institutional settings. The commissioner shall include home, community-based and institutional providers in the development of the strategic plan. In developing the strategic plan the commissioner shall consider topics that include, but are not limited to: (1) Regional trends concerning the state’s aging population; (2) trends in the demand for home, community-based and institutional services; (3) gaps in the provision of home and community-based services which prevent community placements; (4) gaps in the provision of institutional care; (5) the quality of care provided by home, community-based and institutional providers; (6) the condition of institutional buildings; (7) the state’s regional supply of institutional beds; (8) the current rate structure applicable to home, community-based and institutional services; (9) the methods of implementing adjustments to the bed capacity of individual nursing facilities; and (10) a review of the provisions of subsection (a) of section 17b-354.

(d) The Commissioner of Social Services may contract with nursing facilities, as defined in section 17b-357, and home and community-based providers for the purpose of carrying out the strategic plan. In addition, the commissioner may revise a rate paid to a nursing facility pursuant to section 17b-340 in order to effectuate the strategic plan. The commissioner may fund strategic plan initiatives with federal grant-in-aid resources available to the state pursuant to the Money Follows the Person demonstration project pursuant to Section 6071 of the Deficit Reduction Act, P.L. 109-171, and the State Balancing Incentive Payments Program under the Patient Protection and Affordable Care Act, P.L. 111-148.

(e) The Commissioner of Public Health, or the commissioner’s designee, may waive the requirements of sections 19-13-D8t, 19-13-D6 and 19-13-D105 of the regulations of Connecticut state agencies, if a provider requires such a waiver for purposes of effectuating the strategic plan developed pursuant to subsection (c) of this section and the commissioner, or the commissioner’s designee, determines that such waiver will not endanger the health and safety of the provider’s residents or clients. The commissioner, or the commissioner’s designee, may impose conditions on the granting of any waiver which are necessary to ensure the health and safety of the provider’s residents or clients. The commissioner, or the commissioner’s designee, may revoke any waiver granted pursuant to this subsection upon a finding that the health or safety of a resident or client of a provider has been jeopardized.

(P.A. 06-188, S. 44; June Sp. Sess. P.A. 07-2, S. 5; P.A. 08-180, S. 1; P.A. 09-17, S. 1; P.A. 11-242, S. 83; P.A. 13-97, S. 4.)

History: P.A. 06-188 effective July 1, 2006; June Sp. Sess. P.A. 07-2 deleted provision re if the state is selected to participate in demonstration project and then elects to participate in the project, and increased number of participants in demonstration project from 100 to 700, effective July 1, 2007; P.A. 08-180 replaced “may” with “shall” to require commissioner to submit application and increased number of participants in demonstration project from 700 to 5,000, effective June 12, 2008; P.A. 09-17 designated existing provisions as Subsec. (a) and added Subsec. (b) re submission of reports on status of implementation of the project and transitioning eligible persons, effective July 1, 2009; P.A. 11-242 added Subsec. (c) re development of strategic plan to rebalance Medicaid long-term care supports and services, added Subsec. (d) re actions to effectuate strategic plan and added Subsec. (e) re waiver of regulatory requirements to effectuate strategic plan, effective July 1, 2011; P.A. 13-97 amended Subsec. (b) to replace references to select committee on aging with references to joint standing committee on aging, effective June 6, 2013.



Section 17b-370 - Demonstration project to provide home and community-based long-term care services. Development of plan. Implementation.

(a) The Commissioner of Social Services shall develop a plan to establish and administer a demonstration project to provide home and community-based long-term care services for persons who are eighteen years of age or older, who are institutionalized or at risk of institutionalization, and who meet the financial and level of care eligibility criteria established in regulations adopted for the Connecticut home-care program for the elderly pursuant to section 17b-342. Services provided under the demonstration project shall be modeled after services provided under the Money Follows the Person demonstration project pursuant to section 17b-369.

(b) The plan developed pursuant to subsection (a) of this section shall detail the structure of the demonstration project, persons served, services to be provided and how they will be provided. The plan shall include a timetable for implementation of the demonstration project on or after July 1, 2009. The plan shall ensure that the demonstration project includes, but is not limited to, the provision of the following services through a Medicaid state plan amendment, a new Medicaid waiver or modification of an existing home and community-based Medicaid waiver: Personal care assistance services, twenty-four-hour care, occupational therapy, homemaker services, companion services, meals on wheels, adult day care, transportation, mental health counseling, care management, elderly foster care, minor home modifications, assistive technology and assisted living services. The plan shall ensure that a person participating in the demonstration project receives the level of care and services appropriate to maintain such person in such person’s home or community.

(c) The plan shall identify (1) any federal Medicaid waivers or state Medicaid plan amendments necessary to implement the demonstration project, and (2) any costs or savings associated with such project. In developing the plan for the demonstration project, the commissioner shall consider the consolidation of existing waivers, demonstration projects and state-funded programs to promote the efficient administration of such other programs and the demonstration project developed under this section.

(d) Not later than January 1, 2012, the commissioner shall submit, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and appropriations and the budgets of state agencies the plan developed pursuant to subsection (a) of this section along with recommendations for legislation and funding necessary to implement the plan. Not later than sixty days after the date of receipt of such plan, said joint standing committees of the General Assembly shall advise the commissioner of their approval, denial or modifications, if any, of the plan, and if such plan is approved by said committees, such plan shall be implemented on or after July 1, 2012, subject to available appropriations.

(e) The Commissioner of Social Services may implement policies and procedures necessary to carry out the provisions of this section while in the process of adopting such policies and procedures as regulations, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal not later than twenty days after the date of implementation.

(P.A. 08-180, S. 2; Sept. Sp. Sess. P.A. 09-5, S. 87; P.A. 13-234, S. 121.)

History: P.A. 08-180 effective July 1, 2008; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (d) by changing plan submission date from January 1, 2009, to January 1, 2012, and by changing plan implementation date from July 1, 2009, to July 1, 2012, effective October 5, 2009; P.A. 13-234 added Subsec. (e) re implementation of policies and procedures while adopting regulations, effective July 1, 2013.



Section 17b-371 - Long-Term Care Reinvestment account. Report.

Section 17b-371 is repealed, effective July 1, 2011.

(P.A. 08-180, S. 3; P.A. 09-1, S. 1, 2; Sept. Sp. Sess. P.A. 09-5, S. 84, 85; P.A. 11-44, S. 178.)



Section 17b-372 - Small house nursing homes pilot program.

(a) As used in this section, “small house nursing home” means an alternative nursing home facility that (1) consists of one or more units that are designed and modeled as a private home, (2) houses no more than fourteen individuals in each unit, (3) includes private rooms and bathrooms, (4) provides for an increased role for support staff in the care of residents, (5) incorporates a philosophy of individualized care, and (6) is licensed as a nursing home under chapter 368v.

(b) The Commissioner of Social Services may establish, within available appropriations, a pilot program to support the development of one small house nursing home in the state in order to improve the quality of life for nursing home residents and to support a goal of providing nursing home care in a more home-like and less institution-like setting. The total number of beds under such project shall not exceed two hundred eighty beds.

(c) A small house nursing home developed under this section shall comply with the provisions of sections 17b-352 to 17b-354, inclusive.

(P.A. 08-91, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 43; P.A. 11-44, S. 95.)

History: P.A. 08-91 effective July 1, 2008; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (d) by adding provision re commissioner’s approval after consultation with and approval of Secretary of the Office of Policy and Management and by replacing provision requiring commissioner to reserve 2 proposals for small house nursing home in a distressed municipality with provision allowing commissioner to give preference to such proposals, added new Subsec. (e) prohibiting commissioner from approving more than 1 project limited to 280 beds through June 30, 2011, and redesignated existing Subsec. (e) as Subsec. (f), effective October 5, 2009; P.A. 11-44 amended Subsec. (a)(2) by changing number of individuals per unit from 10 to 14, amended Subsec. (b) by replacing provision requiring commissioner to develop program to support up to 10 small house nursing homes with provision allowing commissioner to develop program to support 1 small house nursing home and adding provision limiting number of beds to 280, deleted former Subsecs. (c), (d) and (e) re applications to develop a small house nursing home and redesignated existing Subsec. (f) as Subsec. (c), effective July 1, 2011.



Section 17b-372a - Nursing home for persons transitioning from correctional facility or receiving services from Department of Mental Health and Addiction Services.

Notwithstanding any provision of the general statutes, the Commissioners of Social Services, Correction and Mental Health and Addiction Services may establish or contract for the establishment of a chronic or convalescent nursing home on state-owned or private property to care for individuals who (1) require the level of care provided in a nursing home, and (2) are transitioning from a correctional facility in the state, or (3) receive services from the Department of Mental Health and Addiction Services. A nursing home developed under this section is not required to comply with the provisions of sections 17b-352 to 17b-354, inclusive.

(P.A. 11-44, S. 117.)

History: P.A. 11-44 effective July 1, 2011.






Chapter 319yy - Community Action Agencies

Section 17b-885 - (Formerly Sec. 17-635). Definitions.

When used in sections 17b-885 to 17b-895, inclusive:

(a) “Commissioner” means the Commissioner of Social Services;

(b) “Community action agency” means a public or private nonprofit agency which has previously been designated by and authorized to accept funds from the federal Community Services Administration for community action agencies under the Economic Opportunity Act of 1964 or a successor agency established pursuant to section 17b-892;

(c) “Community action program” means a community based and operated program which: (1) Includes or is designated to include a sufficient number of projects or components to provide a range of services and activities having a measurable and potentially major impact on causes of poverty in the community or those areas of the community where poverty is a particularly acute problem; (2) organizes and combines its component projects and activities in a manner appropriate to carry out the provisions of sections 17b-885 to 17b-895, inclusive; and (3) conforms to any other criteria the commissioner may prescribe consistent with the provisions of said sections;

(d) “Community” means a municipality or a county, or any combination thereof, or a neighborhood or other area, irrespective of boundaries or political subdivisions, which provides a suitable organizational base and possesses the commonality of interest and need for a community action program.

(P.A. 82-84, S. 1, 12; P.A. 83-20, S. 1, 6; P.A. 93-262, S. 1, 87.)

History: P.A. 83-20 redefined “community action agency”, adding “a successor agency established pursuant to section 17-467” and deleting “a similar agency recognized as a community action agency by the commissioner”; Sec. 17-460 transferred to Sec. 17-635 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-635 transferred to Sec. 17b-885 in 1995.



Section 17b-886 - (Formerly Sec. 17-636). Agency board.

(a) Each community action agency shall administer its program through a community action board which shall consist of not more than fifty-one and not less than fifteen members and shall be so constituted that:

(1) One-third of the members of the board are elected public officials currently holding office, or their designees, except that if the number of elected officials reasonably available and willing to serve is less than one-third of the membership of the board, membership on the board of appointive public officials may be counted in meeting such one-third requirement;

(2) At least one-third of the members of the board are persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the area served; and

(3) The remainder of the members of the board are officials or members of business, industry, labor, religious, welfare, education or other major groups and interests in the community.

(b) Each member of the board selected to represent a specific geographic area within a community shall reside in the area he represents.

(P.A. 82-84, S. 2, 12; P.A. 83-20, S. 2, 6; P.A. 00-158, S. 1, 3.)

History: P.A. 83-20 amended Subsec. (a) by changing from 18 to 15 the minimum number of members for the board; Sec. 17-461 transferred to Sec. 17-636 in 1991; Sec. 17-636 transferred to Sec. 17b-886 in 1995; P.A. 00-158 deleted provision in Subsec. (b) that had limited terms for certain board members, effective May 26, 2000.



Section 17b-887 - (Formerly Sec. 17-637). Agency functions.

The functions of a community action agency shall, subject to the provisions of sections 17b-885 to 17b-895, inclusive, and the approval of the Commissioner of Social Services, include, but not be limited to:

(1) Planning systematically for and evaluating the program, including actions to develop information as to the problems and causes of poverty in the community, to determine how much and how effectively assistance is being provided to deal with those problems and causes, and to establish priorities among projects, activities, and areas as needed for the best and most efficient use of resources;

(2) Encouraging agencies engaged in activities related to the community action program to plan for, secure and administer assistance available under sections 17b-885 to 17b-895, inclusive, or from other sources on a common or cooperative basis; providing planning or technical assistance to those agencies; and generally, in cooperation with community agencies and officials, undertaking actions to improve existing efforts to attack poverty, such as improving day to day communications, closing the service gaps, focusing resources on the most needy, and providing additional opportunities to low- income individuals for regular employment or participation in the programs or activities for which those community action agencies and officials are responsible;

(3) Initiating and sponsoring projects responsive to needs of the poor which are not otherwise being met, with particular emphasis on providing central or common services that can be drawn upon by a variety of related programs, developing new approaches or new types of services that can be incorporated into other programs, and filling gaps pending the expansion or modification of those programs; providing technical assistance and other support needed to enable the poor and neighborhood groups to secure on their own behalf available assistance from public and private sources; and

(4) Joining with and encouraging business, labor and other private groups and organizations to undertake, together with public officials and agencies, activities in support of the community action program which will result in the additional use of private resources and capabilities, with a view to such things as developing new employment opportunities, stimulating investment that will have a measurable impact in reducing poverty among residents of areas of concentrated poverty, and providing methods by which residents of those areas can work with private groups, firms and institutions in seeking solutions to problems of common concern.

(P.A. 82-84, S. 3, 12; P.A. 93-262, S. 1, 87.)

History: Sec. 17-462 transferred to Sec. 17-637 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July l, 1993; Sec. 17-637 transferred to Sec. 17b-887 in 1995.



Section 17b-888 - (Formerly Sec. 17-638). Agency funding. Transfer of funds; delegation of powers.

A community action agency shall have authority to enter into contracts with private and public nonprofit agencies, to receive and administer funds received pursuant to sections 17b-885 to 17b-895, inclusive, to receive and administer funds and contributions from private and local public sources which may be used in support of a community action program, and to receive and administer funds under any federal or state assistance program pursuant to which a public or private nonprofit agency, organized in accordance with sections 17b-885 to 17b-895, inclusive, could act as grantee, contractor or sponsor of projects appropriate for inclusion in a community action program. Community action agencies and limited purpose agencies previously funded by the Community Services Administration, subject to federal law or regulation, shall be given first priority in the allocation of federal funds under the Community Services Block Grant Act or of any subsequent federal funds that were previously designated as Community Services Administration funds. Such funds shall be distributed through an agreement between the commissioner and the community action agencies. If such agreement is not reached by four weeks before the block grant plan is to be submitted to the General Assembly pursuant to section 4-28b, the Governor and the commissioner shall make the final decision on distribution. In the event the community services block grant is eliminated, each community action agency shall also be given due consideration, subject to the restrictions of applicable law or regulation, in the distribution of federal, state or municipal funds that are available to support antipoverty programs that have been administered by that agency on or after July 1, 1981. A community action agency, subject to the approval of its governing board, shall have authority to transfer funds received and to delegate powers to other agencies.

(P.A. 82-84, S. 4, 12; P.A. 83-20, S. 3, 6.)

History: P.A. 83-20 changed the process for the distribution of funds from a formula based on population to an agreement between the commissioner and the agencies and applied provisions to agencies previously funded by the Community Services Administration; Sec. 17-463 transferred to Sec. 17-638 in 1991; Sec. 17-638 transferred to Sec. 17b-888 in 1995.



Section 17b-889 - (Formerly Sec. 17-639). Program; community participation; agency priorities.

Each community action agency shall establish procedures to assure maximum feasible participation of neighborhood-based organizations, residents of the community and members of the groups served to assist such agency in prioritizing, planning, conducting and evaluating components of the community action program. Agency priorities established under this section shall not be modified without substantial documentation of changed circumstances and, when practicable, the approval of the parties involved in setting those priorities.

(P.A. 82-84, S. 5, 12.)

History: Sec. 17-464 transferred to Sec. 17-639 in 1991; Sec. 17-639 transferred to Sec. 17b-889 in 1995.



Section 17b-890 - (Formerly Sec. 17-640). Program; participant objectives.

The priorities of a community action program may include, but not be limited to, component projects designed to assist participants including the elderly poor, in attaining the following objectives:

(1) To secure and retain meaningful employment;

(2) To obtain adequate education;

(3) To provide for education and care of young children;

(4) To make better use of available income;

(5) To provide and maintain adequate housing and a suitable living environment;

(6) To provide information and education on, and access to healthful nutrition;

(7) To obtain services for the prevention of and rehabilitation from drug abuse and alcoholism;

(8) To obtain emergency assistance to meet immediate and urgent individual and family needs, including the need for health services, nutritious food, housing, energy and unemployment-related assistance;

(9) To remove obstacles and solve personal and family problems which block the achievement of self-sufficiency;

(10) To achieve greater participation in the affairs of the community;

(11) To make more frequent and effective use of other programs related to the purposes of sections 17b-885 to 17b-895, inclusive;

(12) To stimulate and take full advantage of capabilities for self-advancement; and

(13) To designate violence-free zones in accordance with the federal Community Services Block Grant Program, 42 USC 9908, for the purpose of addressing the needs of youths through programs that support the primary role of the family, give priority to the prevention of youth problems and crime, and promote increased community coordination and collaboration. As used in this subdivision, “violence-free zone” means a geographic area within a targeted investment community, as defined in section 32-222, that has chronically high levels of crime, violence, unemployment, family dissolution and juvenile delinquency and a low rate of home ownership.

(P.A. 82-84, S. 6, 12; P.A. 00-158, S. 2, 3; P.A. 06-196, S. 144.)

History: Sec. 17-465 transferred to Sec. 17-640 in 1991; Sec. 17-640 transferred to Sec. 17b-890 in 1995; P.A. 00-158 added Subdiv. (13) re designation of violence-free zones, effective May 26, 2000; P.A. 06-196 made technical changes in Subdiv. (13), effective June 7, 2006.



Section 17b-891 - (Formerly Sec. 17-641). Delegation of administration of component projects by agencies; area representation.

Where consistent with sound and efficient management and subject to federal law and regulations and the regulations adopted pursuant to section 17b-895, a community action agency may delegate the administration of component projects to other agencies. When a community action agency places responsibility for major policy determinations with respect to the character, funding, extent and administration of and budgeting for programs to be carried on in a particular geographic area within the community in a subsidiary board, council, or similar agency, such board, council or agency shall be broadly representative of such area.

(P.A. 82-84, S. 7, 12.)

History: Sec. 17-466 transferred to Sec. 17-641 in 1991; Sec. 17-641 transferred to Sec. 17b-891 in 1995.



Section 17b-892 - (Formerly Sec. 17-642). Failure to comply with statutes; loss of designation to serve; assistance to establish new agency.

A community action agency shall lose its designation to serve a political subdivision, or a group of political subdivisions, only if the commissioner finds after adequate notice, a written statement of reasons and a fair hearing held in the community served by the agency that such agency has materially failed to comply with sections 17b-885 to 17b-895, inclusive. In such case, the commissioner may provide financial assistance to other public or private nonprofit agencies to aid them in establishing a community action agency in the area no longer served.

(P.A. 82-84, S. 8, 12; P.A. 83-20, S. 4, 6.)

History: P.A. 83-20 authorized financial assistance to establish an agency in the area no longer served; Sec. 17-467 transferred to Sec. 17-642 in 1991; Sec. 17-642 transferred to Sec. 17b-892 in 1995.



Section 17b-893 - (Formerly Sec. 17-643). Financial assistance.

The commissioner may provide financial assistance to community action agencies for planning, conducting, administering and evaluating community action programs and component projects.

(P.A. 82-84, S. 9, 12; P.A. 83-20, S. 5, 6.)

History: P.A. 83-20 deleted former Subsec. (a) re provision of assistance to establish a new agency in an area not previously served; Sec. 17-468 transferred to Sec. 17-643 in 1991; Sec. 17-643 transferred to Sec. 17b-893 in 1995.



Section 17b-894 - (Formerly Sec. 17-644). Representatives of community action agencies recognized as knowledgeable on issues affecting low income, elderly and handicapped persons. Compliance with civil rights laws.

(a) Representatives of community action agencies shall be recognized as knowledgeable on issues affecting low income, elderly and handicapped citizens for the purposes of sharing information with governmental bodies considering such issues.

(b) All community action agencies, other agencies, contractors and boards thereof included in the provisions of sections 17b-885 to 17b-895, inclusive, shall comply with federal, state and local civil rights laws.

(P.A. 82-84, S. 10, 12.)

History: Sec. 17-469 transferred to Sec. 17-644 in 1991; Sec. 17-644 transferred to Sec. 17b-894 in 1995.



Section 17b-895 - (Formerly Sec. 17-645). Regulations.

On or before October 1, 1982, the Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to implement sections 17b-885 to 17b-894, inclusive.

(P.A. 82-84, S. 11, 12; P.A. 93-262, S. 1, 87.)

History: Sec. 17-470 transferred to Sec. 17-645 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; Sec. 17-645 transferred to Sec. 17b-895 in 1995.









Title 18 - Correctional Institutions and Department of Correction

Chapter 320 - Correctional Institutions

Section 18-1 to 18-6 - Directors and officers, generally.

Sections 18-1 to 18-6, inclusive, are repealed.

(1949 Rev., S. 2996–3001; 1955, June, 1955, S. 1682d; 1957, P.A. 135; 265, S. 1, 2; September, 1957, P.A. 11, S. 13; March, 1958, P.A. 27, S. 31; 1963, P.A. 28, S. 1; 339; 1967, P.A. 152, S. 28.)



Section 18-7 - Powers and duties of warden. Punishment and reward of inmates.

The warden shall manage the Connecticut Correctional Institution, Somers, subject to the direction of the Commissioner of Correction, and he shall keep all the prisoners employed in such labor as the commissioner orders, during the term of their imprisonment. He shall also keep a record of any punishment inflicted upon a prisoner, showing its cause, mode and degree, and a like record of the conduct of each prisoner. Any prisoner sentenced to a term of imprisonment prior to October 1, 1976, may, by good conduct and obedience to the rules of said institution, earn a commutation or diminution of his sentence, as follows: Sixty days for each year, and pro rata for a part of a year, of a sentence which is not for more than five years; and ninety days for the sixth and each subsequent year, and pro rata for a part of a year, and, in addition thereto, five days for each month as a meritorious time service award which may be granted in the discretion of the warden and the commissioner for exemplary conduct and meritorious achievement; provided any serious act of misconduct or insubordination or persistent refusal to conform to institution regulations occurring at any time during his confinement in said prison shall subject the prisoner, at the discretion of the warden and the commissioner, to the loss of all or any portion of the time earned. Said commutation of sentence shall apply to any prisoner transferred from the Connecticut Correctional Institution, Somers, to the John R. Manson Youth Institution, Cheshire. When any prisoner is held under more than one conviction, the several terms of imprisonment imposed thereunder shall be construed as one continuous term for the purpose of estimating the amount of commutation which he may earn under the provisions of this section. The commissioner may employ prisoners outside the institution walls, within the state, under the charge of some officer of the institution. He shall provide for the prisoners suitable food and clothing and suitable implements and materials for their work, and shall provide for the relief of any sick or infirm prisoner, and the cost thereof shall be paid by the state from funds appropriated and available for such purpose and, if the prisoner is hospitalized the cost thereof shall be paid as provided in section 18-52a. The warden shall superintend the labor and conduct of the prisoners, and, when requested, shall communicate to the commissioner any information in his knowledge respecting the prison.

(1949 Rev., S. 3002; 1957, P.A. 225, S. 1; 1959, P.A. 107; 1963, P.A. 28, S. 2; 1967, P.A. 152, S. 29; 1969, P.A. 463, S. 1; P.A. 76-358, S. 1; P.A. 86-186, S. 10; P.A. 97-245, S. 2.)

History: 1959 act stipulated serious act of misconduct may cause loss of time earned; 1963 act deleted provision for five-day commutation or diminution of sentence for each month prisoner is employed on farm connected with prison; 1967 act substituted “State Prison” for “prison” and changed references to board of directors to commissioner of correction, gave discretionary powers to warden for commutation or diminution of sentence for exemplary conduct and meritorious achievement and gave the authority of the warden to employ prisoners outside prison walls to the commissioner; 1969 act deleted references to terms of not more than one year; P.A. 76-358 made provisions applicable to terms of sentence made before October 1, 1976; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 97-245 added provision that if the prisoner is hospitalized, the cost thereof shall be paid as provided in Sec. 18-52a.

See Sec. 13a-250 re use of correctional institution inmates as laborers in construction of highways and bridges.

See Sec. 18-89 re contracts for labor or services of inmates.

See Sec. 54-128 re penalty for violation of parole.

Cited. 24 CA 612; 34 CA 503. Statute requires aggregation of petitioner’s multiple sentences for the purpose of calculating good time credits whenever a prisoner is held under more than one conviction and does not require continuous confinement as a prerequisite to aggregation, thus break in confinement due to petitioner’s escape from furlough does not change fact that petitioner was held under more than one conviction once he was sentenced on the felony murder conviction. 94 CA 210.

Character of prisoner’s right to earn good time is that of a privilege and not a vested right. 11 CS 281. Where sentences were not to same institution, an unexpired reformatory sentence did not run concurrently with prison sentence upon transfer to the latter institution. 19 CS 239. Cited. 25 CS 478; Id., 519; 27 CS 441. When life sentence reduced. 30 CS 20. Cited. Id., 54.



Section 18-7a - Good conduct credit for prisoners.

(a) Except as provided in subsections (b) and (c) any person sentenced to a term of imprisonment, on and after October 1, 1976, and while still serving such sentence whether such sentence is for a definite, indefinite or indeterminate term, and regardless of the institution wherein the prisoner is confined may, by good conduct and obedience to the rules which have been established for the service of his sentence, earn a commutation or diminution of his sentence in the amount of ten days for each month, and pro rata for a part of a month, of a sentence which is for not more than five years, and fifteen days for each month, and pro rata for a part of a month, for the sixth and each subsequent year of a sentence of more than five years. In the case of an indeterminate sentence, such credit shall apply to both the minimum and maximum term. In the case of an indefinite sentence, such credit shall apply to the maximum term only. Any act of misconduct or refusal to obey the rules which have been established for the service of his sentence shall subject the prisoner to the loss of all or any portion of such credit by the commissioner or his designee.

(b) Except as provided in subsection (c), any person sentenced to a term of imprisonment for an offense committed on or after July 1, 1981, may, while held in default of bond or while serving such sentence, by good conduct and obedience to the rules which have been established for the service of his sentence, earn a reduction of his sentence in the amount of ten days for each month and pro rata for a part of a month of a sentence up to five years, and twelve days for each month and pro rata for a part of a month for the sixth and each subsequent year of a sentence which is more than five years. Misconduct or refusal to obey the rules which have been established for the service of his sentence shall subject the prisoner to the loss of all or any portion of such reduction by the commissioner or his designee.

(c) Any person sentenced to a term of imprisonment for an offense committed on or after July 1, 1983, may, while held in default of bond or while serving such sentence, by good conduct and obedience to the rules which have been established for the service of his sentence, earn a reduction of his sentence as such sentence is served in the amount of ten days for each month served and pro rata for a part of a month served of a sentence up to five years, and twelve days for each month served and pro rata for a part of a month served for the sixth and each subsequent year of a sentence which is more than five years. Misconduct or refusal to obey the rules which have been established for the service of his sentence shall subject the prisoner to the loss of all or any portion of such reduction by the commissioner or his designee. In the event a prisoner has not yet earned sufficient good time to satisfy the good time loss, such lost good time shall be deducted from any good time earned in the future by such prisoner.

(P.A. 76-358, S. 2; P.A. 80-442, S. 1, 28; P.A. 82-379, S. 1, 2; P.A. 97-169.)

History: P.A. 80-442 added Subsec. (b); P.A. 82-379 added Subsec. (c) re computation of good time for any person sentenced to term of imprisonment for offense committed on or after July 1, 1983; P.A. 97-169 amended Subsec. (c) to add provision requiring lost good time be deducted from good time earned in the future if the prisoner has not yet earned sufficient good time to satisfy the good time loss.

Cited. 24 CA 612; 34 CA 503; 39 CA 455.

Applicable to confinements including commitment pursuant to Sec. 19-498(a). 35 CS 544. Cited. 44 CS 417.

Subsec. (a):

Cited. 217 C. 584.

Cited. 30 CA 190.

Subsec. (b):

Cited. 217 C. 584. Prisoner’s enhanced statutory good time commences at the sixth year of his sentence as imposed by the court, without regard to any presentence confinement time or presentence good time. 245 C. 423.

Subsec. (c):

Prospective forfeiture of unearned good time credit is not permitted. 209 C. 191. Statutory good time calculation and credit discussed. 219 C. 269. Two statements in Seno v. Commissioner of Correction were factually and legally inaccurate, thus trial court decision construing Subsec. (b) based in part on Seno was inaccurate. 245 C. 423. “One continuous term” language of Sec. 18-7 is applicable to Subsec. and good time credits earned on an earlier sentence must be credited towards a controlling, subsequently imposed concurrent sentence. 254 C. 214. Petitioner eligible to be considered for award of good time credit under Subsec. for duration of commitment to mental health facility. 258 C. 394.

Cited. 17 CA 827; 36 CA 695; 39 CA 674; 43 CA 176. Commissioner may promulgate rules that make an inmate ineligible to earn statutory good time. 50 CA 421. Good time credit received under section must be interpreted as credit earned in the year it should have been given and in this case, adjustment of respondent’s time was not a retroactive adjustment, but rather a correction. 86 CA 777. Habeas court found to have improperly determined that petitioner was not eligible for good time credits; court’s interpretation of good time statutes has the potential of burdening defendant in such a manner so as to conclude that the statutes are penal in nature; in resolving a latent ambiguity as to whether defendant was eligible for good time credits, the rule of lenity applied. 101 CA 52. Viewed within context of section, the phrase “term of imprisonment” is susceptible only to one reasonable interpretation, which is that it should be afforded its customary and primary meaning, describing the physical confinement of a person in a correctional facility; there is no basis in law or logic to conclude that it describes or encompasses time spent on probation. 105 CA 210.



Section 18-8 - Duties of chaplain.

Section 18-8 is repealed.

(1949 Rev., S. 3003; 1957, P.A. 148; September, 1957, P.A. 11, S. 37; 1967, P.A. 152, S. 30.)



Section 18-10a - Employment of prisoners under death sentence.

The Commissioner of Correction shall provide for the employment and utilization of prisoners under sentence of death whose convictions are being appealed. Nothing in this section shall be construed so as to diminish security precautions for such prisoners, or to require commingling with other prisoners, or to require daily employment.

(1963, P.A. 463.)



Section 18-10b - Placement of inmate convicted of capital felony or murder with special circumstances. Reclassification. Annual review and report.

(a) The Commissioner of Correction shall place an inmate on special circumstances high security status and house the inmate in administrative segregation until a reclassification process is completed under subsection (b) of this section, if (1) the inmate is convicted of the class A felony of murder with special circumstances committed on or after April 25, 2012, under the provisions of section 53a-54b in effect on or after April 25, 2012, and sentenced to a term of life imprisonment without the possibility of release, or (2) the inmate is in the custody of the Commissioner of Correction for a capital felony committed prior to April 25, 2012, under the provisions of section 53a-54b in effect prior to April 25, 2012, for which a sentence of death is imposed in accordance with section 53a-46a and such inmate’s sentence is (A) reduced to a sentence of life imprisonment without the possibility of release by a court of competent jurisdiction, or (B) commuted to a sentence of life imprisonment without the possibility of release.

(b) The commissioner shall establish a reclassification process for the purposes of this section. The reclassification process shall include an assessment of the risk an inmate described in subsection (a) of this section poses to staff and other inmates, and an assessment of whether such risk requires the inmate’s placement in administrative segregation or protective custody. If the commissioner places such inmate in administrative segregation pursuant to such assessment, the commissioner shall require the inmate to complete the administrative segregation program operated by the commissioner.

(c) (1) The commissioner shall place such inmate in a housing unit for the maximum security population if, after completion of such reclassification process, the commissioner determines such placement is appropriate, provided the commissioner (A) maintains the inmate on special circumstances high security status, (B) houses the inmate separate from inmates who are not on special circumstances high security status, and (C) imposes conditions of confinement on such inmate which shall include, but not be limited to, conditions that require (i) that the inmate’s movements be escorted or monitored, (ii) movement of the inmate to a new cell at least every ninety days, (iii) at least two searches of the inmate’s cell each week, (iv) that no contact be permitted during the inmate’s social visits, (v) that the inmate be assigned to work assignments that are within the assigned housing unit, and (vi) that the inmate be allowed no more than two hours of recreational activity per day.

(2) The commissioner shall conduct an annual review of such inmate’s conditions of confinement within such housing unit and the commissioner may, for compelling correctional management or safety reasons, modify any condition of confinement, subject to the requirements of subparagraphs (A) to (C), inclusive, of subdivision (1) of this subsection.

(d) Not later than January 2, 2013, and annually thereafter, the commissioner shall submit a report to the General Assembly, in accordance with section 11-4a, regarding the number of inmates in such classification as of December first of the year prior to the year in which the report is due, the location of each such inmate, and the specific conditions of confinement imposed on each such inmate pursuant to this section.

(P.A. 12-5, S. 37.)

History: P.A. 12-5 effective April 25, 2012.



Section 18-11 and 18-12 - Prisoners: Transfer to the Connecticut Reformatory; compensation.

Sections 18-11 and 18-12 are repealed.

(1949 Rev., S. 3006, 3007; 1953, June, 1955, S. 1683d; 1961, P.A. 44; 1967, P.A. 152, S. 32.)



Section 18-13 - Additional sentence in lieu of payment of fine.

Section 18-13 is repealed, effective October 1, 2004.

(1949 Rev., S. 3008; P.A. 04-190, S. 1.)



Section 18-14a - Correctional Institution, Enfield-Medium.

The Connecticut Correctional Institution, Enfield-Medium, shall be an institution distinct and separate from the Connecticut Correctional Institution, Somers. It shall be under the supervision of the Commissioner of Correction, who shall appoint a warden thereof. Inmates and employees of said institution shall be subject to the provisions of the general statutes applicable to the Correctional Institution, Somers, and the Department of Correction, except those statutory provisions which require adherence to policies initiated only by the warden of the Correctional Institution, Somers.

(1969, P.A. 273; 1971, P.A. 154, S. 2; P.A. 86-186, S. 11; P.A. 87-282, S. 6.)

History: 1971 act replaced Osborn correctional institution with Enfield correctional institution; P.A. 86-186 replaced “Connecticut Correctional Institution, Enfield” with “Connecticut Correctional Institution, Enfield-Medium”; P.A. 87-282 substituted “warden” for “superintendent”.



Section 18-15 - Raising of pheasants at the Connecticut Correctional Institution, Osborn.

Section 18-15 is repealed.

(1953, S. 2552d; 1959, P.A. 398, S. 1; 1963, P.A. 28, S. 4; P.A. 77-18.)



Section 18-17 - Temporary use of jail. Transfer.

Section 18-17 is repealed.

(1949 Rev., S. 3011; 1961, P.A. 580, S. 8; 1967, P.A. 152, S. 35.)



Section 18-18 - Escaped prisoner.

If any escaped prisoner is retaken and recommitted, the expense of the pursuit and recommitment, as allowed by the Commissioner of Correction, shall be paid by the state and the time between the escape of any prisoner and his recommitment shall not be computed as part of his term of imprisonment.

(1949 Rev., S. 3013; 1967, P.A. 152, S. 36.)

History: 1967 act substituted “commissioner of correction” for “directors”.



Section 18-19 to 18-21 - Conveying certain articles into prisons prohibited. Expiration of sentence on Sunday or holiday. Library appropriation.

Sections 18-19 to 18-21, inclusive, are repealed.

(1949 Rev., S. 3012, 3014, 3015; June, 1949, S. 1686d; 1953, S. 1685d; 1961, P.A. 312, S. 3; 580, S. 9; 1967, P.A. 152, S. 37.)



Section 18-23 - Women prisoners. Certain statutes applicable.

Section 18-23 is repealed, effective October 1, 2002.

(1949 Rev., S. 3018; September, 1957, P.A. 11, S. 38; 1967, P.A. 152, S. 39; P.A. 87-282, S. 7; S.A. 02-12, S. 1.)






Chapter 321 - Board of Pardons (See Chapter 961, Part III)

Section 18-24 - How constituted; disqualification. Appointive members.

Section 18-24 is repealed.

(1949 Rev., S. 3019; 1959, P.A. 410, S. 3.)



Section 18-24a - Board of Pardons. Appointment, term, qualifications, compensation and disqualification of members.

Section 18-24a is repealed, effective July 1, 2004.

(1959, P.A. 410, S. 1; 1963, P.A. 172; P.A. 73-219, S. 1, 2; P.A. 77-614, S. 125, 610; P.A. 79-560, S. 31, 39; P.A. 88-1, S. 4, 13; P.A. 94-169 S. 2, 20; June 30 Sp. Sess. P.A. 03-6, S. 160; P.A. 04-234, S. 35.)



Section 18-25 - Compensation.

Section 18-25 is repealed.

(1949 Rev., S. 3588; 1957, P.A. 265, S. 2; 1959, P.A. 410, S. 3.)



Section 18-27 - Sessions. Secretary.

Section 18-27 is repealed, effective July 1, 2004.

(1949 Rev., S. 3021; 1959, P.A. 410, S. 5; 643; P.A. 04-234, S. 35.)



Section 18-28 and 18-29 - Attendance of witnesses. Prisoners; attendance; expenses.

Sections 18-28 and 18-29 are repealed, effective July 1, 2004.

(1949 Rev., S. 3022, 3023; 1959, P.A. 410, S. 6; 1969, P.A. 297; P.A. 00-99, S. 57, 154; P.A. 04-234, S. 35.)






Chapter 322 - Community Correctional Centers

Section 18-31 - Location. Definitions.

Section 18-31 is repealed.

(1949 Rev., S. 3025; 1953, S. 1687d; 1959, P.A. 152, S. 39; 1961, P.A. 580, S. 11; 1967, P.A. 152, S. 41.)



Section 18-31a - Maintenance of community correctional centers and detention centers.

The Commissioner of Correction shall establish and maintain such community correctional centers or detention centers as are required for the proper administration of the correctional process. The commissioner shall establish rules for the regulation and government of such community correctional centers and detention centers and for the discipline and employment of inmates. Any reference in the general statutes or special acts to sheriffs as jailers, or their powers and duties as such, shall be to the commissioner.

(1967, P.A. 152, S. 40; 1969, P.A. 297.)

History: 1969 act replaced jails with community correctional centers.



Section 18-31b - Gratuitous transfer of abandoned facilities to municipalities or municipal redevelopment agencies. Payment to state upon transfer.

(a) Whenever any community correctional center and the land used in connection therewith is no longer needed as a place for penal or correctional purposes, the Community Correctional Center Administrator shall certify to the State Treasurer, the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management, not later than six months thereafter, that such facility and land are not required for penal or correctional purposes. If at any time thereafter the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management and the State Treasurer jointly certify that such property or any portion thereof is surplus and not needed for any other purpose of the state, the Commissioner of Administrative Services shall forthwith and gratuitously transfer such property to (1) the municipality in which the facility and land are situated, provided the municipality by vote of its legislative body shall first accept such property and a resolution of such action verified by the clerk of the municipality shall be delivered to the Commissioner of Administrative Services, or (2) the redevelopment agency of the municipality if the land is situated or included in a redevelopment area of the municipality, upon request to the Commissioner of Administrative Services by such agency, without restriction as to municipal use; if the transfer has been made, the municipal use restriction shall be removed by appropriate release from the Commissioner of Administrative Services. If such property is not transferred to such municipality or the redevelopment agency thereof, such property shall be sold according to regular procedure. No separate residential dwelling unit or the land on which it is situated owned by the state and used or formerly used by community correctional center administration personnel of any abandoned community correctional center shall be included in the conveyance of community correctional center facilities to the municipality, but such residential property may be sold by the state after certification to the Commissioner of Administrative Services by the Community Correctional Center Administrator that the property is no longer needed for housing of community correctional center administration personnel.

(b) If such land or any interest therein is transferred by the municipality or by the redevelopment agency of such municipality, one-half of the transfer price shall be remitted to the state.

(1967, P.A. 646, S. 1, 2; 1969, P.A. 297; 801; P.A. 77-614, S. 19, 73, 610; P.A. 87-496, S. 85, 110; P.A. 11-51, S. 44; P.A. 13-263, S. 9.)

History: 1969 acts required gratuitous transfer in Subsec. (a), required notice of action to accept property to municipal redevelopment agency, rather than transfer to redevelopment agency and required that property not transferred be auctioned, deleted former Subsec. (b) re use as museum with new provision requiring that state receive half of transfer price if land transferred by municipality or redevelopment agency and replaced jails with community correctional centers; P.A. 77-614 replaced commissioner of public works with commissioner of administrative services and commissioner of finance and control with secretary of the office of policy and management; P.A. 87-496 substituted public works for administrative services commissioner in Subsec. (a); pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2011; P.A. 13-263 amended Subsec. (a) to make a technical change, to substitute “Commissioner of Administrative Services” for “Treasurer” and to replace provisions re auction of property with provisions re sale of property, effective July 11, 2013.



Section 18-32 to 18-45 - Sheriffs and other jailers, generally. Board of prisoners. Sick prisoners. United States prisoners.

Sections 18-32 to 18-45, inclusive, are repealed.

(1949 Rev., S. 461, 463, 464, 3026–3035, 3623; 1953, S. 1688d; 1959, P.A. 152, S. 40, 41, 99; 1963, P.A. 642, S. 15; 1967, P.A. 152, S. 41.)



Section 18-45a - Confiscation of moneys in possession of prisoners.

Moneys in the possession of any prisoner at the time of admission to a facility of the Department of Correction and not turned over to the officials of such facility at such time, or introduced at a later date, and found within any facility of the Department of Correction shall be confiscated and turned over to the Institutional General Welfare Fund.

(1963, P.A. 256; P.A. 78-41.)

History: P.A. 78-41 replaced “community correctional center” with “any facility of the department of correction” and “activity fund for inmates’ welfare” with “institutional general welfare fund”.



Section 18-46 - Employment of prisoners. Duties of commissioners.

Section 18-46 is repealed.

(1949 Rev., S. 3036; 1959, P.A. 152, S. 42; 1961, P.A. 580, S. 12; 1963, P.A. 259; 1967, P.A. 152, S. 41.)



Section 18-46a - Public sale of articles made by inmates.

The Community Correctional Center Administrator may authorize the sale to the public, but not for resale, of articles made by inmates of the community correctional centers. The proceeds of such sales shall be deposited in the inmate activity funds of the respective community correctional centers and such funds may be used for the purchase of raw materials for use by the inmates in making such articles.

(1963, P.A. 239, S. 1; 1969, P.A. 297.)

History: 1969 act replaced jails with community correctional centers.



Section 18-47 to 18-49 - Inspection of accounts by commissioners. Food; clothing; medical aid; tools. Injury to prisoner.

Sections 18-47 to 18-49, inclusive, are repealed.

(1949 Rev., S. 3037–3039; 1959, P.A. 152, S. 99; 1961, P.A. 58, S. 13.)



Section 18-50 - Credit against unpaid fine for time spent in confinement, employed or performing community service. Payment of fines, fees and costs after commitment.

(a)(1) Except as provided in subdivision (2) of this subsection, each person committed to any community correctional center upon conviction of any criminal offense, and held therein only for the payment of a fine, shall be discharged from confinement when the time served by such person at a per diem rate equal to the average daily cost of incarceration as determined by the Commissioner of Correction amounts to such fine or the balance thereof remaining unpaid. Such person shall earn an additional credit of fifty dollars toward such fine or balance thereof remaining unpaid for each day such person is employed at productive or maintenance work and has established a satisfactory work record. In computing the number of days to be served, credit shall be given for Sundays, holidays and the day of admission. Each person so committed shall be released during the day following that which completes the time to be served when computed in accordance with this subdivision, or immediately upon payment of the fine in full.

(2) Each person committed to any community correctional center upon conviction of any criminal offense, and held therein only for the payment of a fine, may be released from confinement by the Commissioner of Correction and, with the agreement of the Court Support Services Division within the Judicial Department, be transferred to said division subject to the requirement that such person perform community service under the supervision of said division until the period of community service performed by such person at the rate of fifty dollars a day amounts to such fine or the balance thereof remaining unpaid. Any person so transferred shall remain under the jurisdiction of the commissioner. Such person shall be discharged from the jurisdiction of the commissioner when such person completes the period of community service required to be performed when computed in accordance with this subdivision or immediately upon payment of the fine in full. If, at any time during such person’s release from confinement pursuant to this subdivision, the commissioner determines that the conduct of such person is unsuitable for continuation in such program of community service, such person may be returned to confinement.

(3) Payments of fines after commitment shall be made to the clerk of the court which imposed the sentence, and such clerk shall thereupon issue a certificate, which shall be delivered to the Community Correctional Center Administrator as evidence of such payment and shall be attached to and retained with the mittimus or other commitment process, except that, if payment is made at any time when the office of such clerk is not open, such payment shall be made to any person designated by the Community Correctional Center Administrator at the community correctional center where such person is confined, and such person so designated shall transmit the payment to the clerk of the court on the first court day thereafter. No person shall be held in confinement for failure to pay a fine after such a certificate showing that such fine has been fully paid has been delivered to the Community Correctional Center Administrator; provided, if a fine is paid to a person designated to accept it when the office of the clerk is not open, the person confined to the community correctional center shall immediately be released without requiring the prior issuance of such certificate.

(b) Payments by persons committed to community correctional centers of fees imposed under the provisions of section 51-56a or costs imposed under the provisions of section 54-143 or 54-143a shall be made to the clerk of the court location which imposed the sentence, except that if payment is made at any time when the office of such clerk is not open, such payment shall be made to any official at the correctional center where such person is confined and such official shall transmit the payment to the clerk of the court on the first court day thereafter.

(1949 Rev., S. 3040; 1955, S. 1689d; 1959, P.A. 152, S. 43; 615, S. 17; 1963, P.A. 38; February, 1965, P.A. 607, S. 1; 1969, P.A. 297; P.A. 75-355, S. 1, 3; P.A. 83-279, S. 1, 4; P.A. 02-18, S. 1; P.A. 04-234, S. 12.)

History: 1959 acts deleted provision re sentence imposed by trial justice and substituted jail administrator for sheriff or jailer; 1963 act changed technical language, raised rate from $2 to $3 per day and added provision for additional credit; 1965 act added exception re payments made at jail and proviso re release of person continued without certificate; 1969 act replaced jails with community correctional centers; P.A. 75-355 changed equivalency of imprisonment to dollars from $3 to $10 per day and increased work credit from $2 to $10 per day worked; P.A. 83-279 added Subsec. (b) re procedure for payment of certain fees and costs by persons committed to correctional centers; P.A. 02-18 amended Subsec. (a) to designate existing provisions re computation of credit for time served or time spent employed as Subdiv. (1), to amend Subdiv. (1) by adding exception re Subdiv. (2), increasing the credit for time served from $10 to $50 a day and the additional credit for time spent employed from $10 to $50 a day and making technical changes, to add new Subdiv. (2) authorizing the release from confinement of a person for purposes of earning a credit against an unpaid fine by performing community service and to designate existing provisions re payment of fines after commitment as Subdiv. (3); P.A. 04-234 amended Subsec. (a)(1) to replace rate of $50 a day with “a per diem rate equal to the average daily cost of incarceration as determined by the Commissioner of Correction”, effective June 8, 2004.

See Sec. 18-85 re compensation of inmates.

See Sec. 18-97 re presentence confinement credit.

Cited. 31 CS 461.

Cited. 5 Conn. Cir. Ct. 229.



Section 18-51 and 18-52 - Expiration of term on Sunday or holiday. Release of sick prisoners.

Sections 18-51 and 18-52 are repealed.

(1949 Rev., S. 3041; 1955, S. 1690d; 1959, P.A. 152, S. 44; 1963, P.A. 642, S. 16; 1967, P.A. 152, S. 41.)



Section 18-52a - Hospitalization of prisoners for medical care. Payment of expenses.

Any person committed to the custody of the Commissioner of Correction who is confined in a correctional facility and requires hospitalization for medical care may be transferred by the department to any hospital having facilities for such care. If such person is covered by a health insurance policy, as defined in section 38a-469, and such policy provides coverage for such hospitalization or medical care, such person shall be liable to the hospital for all covered expenses, and (1) such person shall arrange to have the carrier pay the amount of covered expenses to the hospital, or (2) if such policy indemnifies the covered person for costs incurred, such person shall pay the hospital for covered expenses. Each carrier shall provide benefits for covered expenses without regard to whether a person is committed to the custody of the Commissioner of Correction. If such person is not covered by a health insurance policy, the department shall reimburse the receiving hospital at a rate not to exceed that established under the provisions of section 17b-239. As used in this section, “carrier” means any insurance company, hospital or medical service corporation, health care center, fraternal benefit society or other entity which delivers, issues for delivery or renews a health insurance policy in this state.

(1961, P.A. 344; 1963, P.A. 254; 1969, P.A. 297; P.A. 97-245, S. 1.)

History: 1963 act deleted stipulation that state hospital have security facilities before such person may be transferred to it; 1969 act replaced jails with community correctional centers. P.A. 97-245 made provisions applicable to any person “committed to the custody of the Commissioner of Correction who is confined in a correctional facility” rather than any person “committed to a community correctional center”, provided that the transfer of the person is by “the department” rather than by “the Community Correctional Center Administrator” and that the transfer is to “any hospital” rather than to “any state hospital”, deleted provision that required the superintendent of the hospital to whom the Community Correctional Center Administrator applies to admit the person to such hospital, added provision re liability of the person for hospital expenses, and procedure for payment thereof, if the person is covered by a health insurance policy, added provision re obligation of the carrier to provide benefits without regard to whether a person is committed to the custody of the Commissioner of Correction, added provision requiring the department to reimburse the hospital if the person is not covered by a health insurance policy and specifying the rate of such reimbursement, and added definition of “carrier”.

See Sec. 18-87 re transfers to other state institutions or to custody of Children and Families Commissioner.



Section 18-53 to 18-61 - Commutation for good behavior. Liberties of community correctional centers. Prisoners on civil process. Poor debtor’s oath; proceedings; discharge. Debtor’s second application. Review on application of creditor. Furnishing of support by creditor; exception. Execution for creditor’s expenses. Escape of debtor because of defective community correctional center: Liability.

Sections 18-53 to 18-61, inclusive, are repealed.

(1949 Rev., S. 3042–3049, 3052; 1959, P.A. 152, S. 45–50; 158, S. 1; 1961, P.A. 517, S. 93–95; 1967, P.A. 152, S. 42; 1969, P.A. 463, S. 2; P.A. 74-183, S. 219–221, 291; P.A. 76-358, S. 4; 76-436, S. 188–190, 681; P.A. 78-280, S. 2, 127; P.A. 81-410, S. 14.)



Section 18-62 - Sexes to be separated. Exception for cocorrectional facilities.

Section 18-62 is repealed, effective July 1, 2006.

(1949 Rev., S. 3050; P.A. 91-373; P.A. 06-119, S. 4.)



Section 18-63 - Commitment for failure to pay fine.

Upon any conviction for a crime, if the convict fails to pay any fine lawfully imposed, he shall be committed to a community correctional center until such fine is paid.

(1949 Rev., S. 3051; 1963, P.A. 642, S. 17; 1969, P.A. 297.)

History: 1963 act deleted provision that sentences to jail and workhouse be interchangeable, the term “workhouse” having been abolished; 1969 act replaced jails with community correctional centers.

See Sec. 18-50 re application of credits for time served toward payment of fine.

See Sec. 54-92b re discharge of inmate from community correctional center when held for nonpayment of fine.

Cited. 5 Conn. Cir. Ct. 229.



Section 18-64 - Annual jail returns to Welfare Commissioner.

Section 18-64 is repealed.

(1949 Rev., S. 435; 1959, P.A. 152, S. 99.)






Chapter 323 - Connecticut Correctional Institution, Niantic

Section 18-65 - (Formerly Sec. 17-360). Persons confined in institution.

Persons over sixteen years of age who have been committed by any court of criminal jurisdiction to the Commissioner of Correction may be confined in the Connecticut Correctional Institution, Niantic.

(1949 Rev., S. 2742; 1959, P.A. 28, S. 201; 1961, P.A. 580, S. 4; 1967, P.A. 152, S. 20; 555, S. 74; 1969, P.A. 301; 1972, P.A. 28, S. 1; 127, S. 33; P.A. 75-633, S. 1.)

History: 1959 act deleted requirement for commitment by sheriff or police officer; 1961 act added women sentenced to jails and deleted stipulation that expenses be paid as for commitments to other penal institutions; 1967 acts changed “committed ... to said institution” to “committed ... to the commissioner of correction”; and “drug using” to “illicit traffic or possession of controlled drugs” and omitted requirement that a woman accompany committing officer; Sec. 17-360 transferred to Sec. 18-65 in 1968; 1969 act replaced Connecticut State Farm for Women with Connecticut Correctional Institution, Niantic, replaced duration of “commitment, including the time spent on parole,” with duration of “confinement”, added provision re computation of served sentence and stated that parole violator is subject to Sec. 54-128; 1972 acts removed “unmarried girls between ... sixteen and twenty-one years ... in manifest danger of falling into habits of vice or ... leading vicious lives and who are convicted thereof ...” from confinement provision; P.A. 75-633 replaced “women” with “persons”, made confinement optional rather than mandatory and deleted provisions describing specific offenders to whom provisions are applicable, limiting term of confinement and describing computation of time served.

On habeas corpus petition, sentence of three years under statute for violation of Sec. 53-174 imposed by circuit court modified to term permitted under said section as term imposed exceeded statutory punishment for breach of peace and the jurisdiction of circuit court. 28 CS 9. Commitment of plaintiff by circuit court for possible three year maximum sentence is invalid only as to that portion which exceeded one year limit of court’s jurisdiction. Id., 424. Court may not fix the term of a commitment to Niantic Correctional Institution. 31 CS 350.

Cited. 4 Conn. Cir. Ct. 206.



Section 18-65a - Confinement of young and teenage women.

Any female person between the ages of sixteen and twenty-one years who is convicted in the Superior Court for an offense for which she may be punished by imprisonment for a shorter period than life or any female child transferred to the regular docket of said court under section 46b-127, may, if it appears to the trial court that such person is amenable to reformatory methods, be sentenced to a definite term of imprisonment in the Connecticut Correctional Institution, Niantic or to the Commissioner of Correction for placement in any institution available to said commissioner; provided in no event shall any sentence under this section be for a term longer than the maximum term of imprisonment for the offense committed, nor shall such term be for more than five years. The judge at the time of imposing any sentence to imprisonment in said institution or to the custody of said commissioner for placement in any institution available to him, may order suspension of such sentence after any specified number of months and may place such person on probation for the unexpired portion of the sentence.

(P.A. 75-633, S. 2; P.A. 76-194, S. 1; 76-436, S. 191, 681; P.A. 77-452, S. 10, 72; P.A. 79-631, S. 104, 111; P.A. 80-442, S. 3, 28; P.A. 95-225, S. 41.)

History: P.A. 76-194 made provisions applicable to female children transferred to superior court jurisdiction under Sec. 17-60a or 17-60b; P.A. 76-436 replaced “court of criminal jurisdiction” with “superior court” and specified applicability to female children transferred to the regular docket, effective July 1, 1978; P.A. 77-452 clarified applicability to female children by combining wording found in 1976 acts; prior to 1979 act section references were changed to reflect transfer to title 46b; P.A. 79-631 deleted reference to “subsection (a)” of Sec. 46b-127; P.A. 80-442 required “definite”, rather than “indefinite”, sentences in all cases, effective July 1, 1981; P.A. 95-225 deleted reference to the transfer of a female child to the regular docket under “section 46b-126”, reflecting the elimination of the transfer provisions in Sec. 46b-126 by the same public act.

See Sec. 18-73 re confinement of male children and youths.



Section 18-66 - Penalty for escape.

Section 18-66 is repealed.

(February, 1965, P.A. 556, S. 2; P.A. 73-639, S. 15.)



Section 18-67 - Detention and return of escaped inmate.

Any woman who has escaped from the Connecticut Correctional Institution, Niantic, may, whether the limit of her original sentence has expired or not, be arrested and detained without warrant, by any officer authorized to serve criminal process, for a reasonable time, to enable the warden of said institution, or a person authorized in writing by the warden of said institution and provided with the mittimus by which such woman was committed, or with a certified copy thereof, to take such woman for the purpose of returning her to said institution, but, during such detention, she shall not be committed to a community correctional center, and the officer arresting her shall be paid by the state a reasonable compensation for her arrest and keeping. Any woman lawfully committed to said institution who escapes therefrom or from any keeper or officer having her in charge or from her place of work while engaged in working outside the walls of said institution shall be returned to said institution when arrested and may be disciplined in such manner as the Commissioner of Correction may determine. The provisions of sections 54-126 to 54-129, inclusive, relating to the arrest and return of paroled inmates shall apply to the arrest and return of escaped inmates and the provisions of chapter 963 shall apply to such inmates as have escaped and become fugitives from justice.

(February, 1965, P.A. 556, S. 1; 1967, P.A. 152, S. 21; 1969, P.A. 297; P.A. 87-282, S. 8.)

History: 1967 act substituted references to Secs. 54-126 to 54-129 for reference to Sec. 17-362; 1969 act replaced jails with community correctional centers; P.A. 87-282 substituted “warden” for “superintendent”.



Section 18-68 - Transfers within institution’s limits.

The warden of the Connecticut Correctional Institution, Niantic, may transfer any person committed to said institution to any facility within its limits in accordance with her judgment.

(1967, P.A. 152, S. 18; P.A. 87-282, S. 9.)

History: P.A. 87-282 substituted “warden” for “superintendent”.



Section 18-69 - Placement of children born to inmates of institution.

The warden of the Connecticut Correctional Institution, Niantic, subject to the approval of the commissioner, shall establish regulations in cooperation with the Department of Children and Families for the placing of children born to inmates of the Connecticut Correctional Institution, Niantic, in order that an infant shall not be maintained at said institution beyond the planning period for placement which is not to exceed sixty calendar days. In any instance where the mother of the infant objects in writing to the warden of said institution as to such placement, the Department of Children and Families shall provide for an administrative review of the placement action.

(1967, P.A. 152, S. 19; 1971, P.A. 398, S. 1; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 82-43, S. 6; P.A. 87-282, S. 10; P.A. 93-91, S. 1, 2.)

History: 1971 act replaced Connecticut State Farm for Women with Connecticut Correctional Institution, Niantic, limited planning period for placement to 60 days and added provision re administrative review of placement action; P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 replaced social services department with department of human resources, effective January 1, 1979; P.A. 82-43 transferred duties formerly held by human resources department to department of children and youth services; P.A. 87-282 substituted “warden” for “superintendent”; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 18-69a - Placement of children born to detained women.

The warden of the Connecticut Correctional Institution, Niantic, subject to the same conditions as provided in section 18-69, shall establish regulations in cooperation with the Department of Children and Families for the placing of children born to women who are being detained at the Connecticut Correctional Institution, Niantic, awaiting disposition of pending charges, or have been committed to the Commissioner of Correction for a term of one year or less, in order that an infant may be placed directly from the facility where such infant was delivered.

(1971, P.A. 398, S. 2; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 82-43, S. 7; P.A. 87-282, S. 11; P.A. 93-91, S. 1, 2.)

History: P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 replaced social services department with department of human resources, effective January 1, 1979; P.A. 82-43 replaced “child welfare services” of human resources department with department of children and youth services; P.A. 87-282 substituted “warden” for “superintendent”; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 18-69b - Rehabilitative programs for incarcerated women.

The Department of Correction shall establish rehabilitative programs, including, but not limited to, substance abuse, academic and vocational education services and work-release and job training, for women incarcerated at the Connecticut Correctional Institution, Niantic.

(P.A. 87-407, S. 1, 2.)






Chapter 324 - John R. Manson Youth Institution, Cheshire

Section 18-70 and 18-71 - Industrial Fund. Consolidation of funds.

Sections 18-70 and 18-71 are repealed, effective October 1, 1997.

(1949 Rev., S. 2768; 1953, S. 1570d; 1961, P.A. 120; 1967, P.A. 152, S. 11, 24; P.A. 77-614, S. 19, 610; P.A. 86-186, S. 12; P.A. 97-115.)



Section 18-72 - Officers’ uniforms.

Section 18-72 is repealed.

(1961, P.A. 31; P.A. 78-42.)



Section 18-73 - (Formerly Sec. 17-389). Confinement of male children and youths.

Any male child transferred to the regular criminal docket of the Superior Court under section 46b-127, or any male person between the ages of sixteen and twenty-one years who is convicted of an offense for which he may be punished by imprisonment for a shorter period than life may be committed to the John R. Manson Youth Institution, Cheshire, if he appears to the trial court to be amenable to reformatory methods. The judge imposing a sentence to the John R. Manson Youth Institution, Cheshire, shall impose a sentence to a definite term of imprisonment therein for a specified period of time; provided in no event shall any sentence under this section be for a term longer than the maximum term of imprisonment for the offense committed or for a term of more than five years. The judge, at the time of imposing any sentence to imprisonment in said institution, may order its suspension after any specified number of months and may place the defendant on probation for the unexpired portion of the sentence. Uniform forms of mittimus for commitments to the John R. Manson Youth Institution, Cheshire, shall be used, which forms shall be prepared by the Judicial Department and furnished by said institution.

(1949 Rev., S. 2772; 1959, P.A. 28, S. 58; 37; 615, S. 8; February, 1965, P.A. 503; 1971, P.A. 65; 1972, P.A. 127, S. 34; P.A. 73-71, S. 1, 2; P.A. 75-633, S. 3; P.A. 76-194, S. 2; 76-436, S. 171, 681; P.A. 77-344, S. 1; 77-452, S. 11, 72; P.A. 79-631, S. 105, 111; P.A 80-442, S. 4, 28; P.A. 86-186, S. 13; P.A. 95-225, S. 42.)

History: 1959 acts reduced maximum age for commitment from 25 to 21 years, deleted provision prohibiting trial justice from committing offender to reformatory, trial justice having been abolished, and substituted mittimus for warrant; 1965 act specified conviction in superior court, allowed judge alternative of fixing or not fixing definite term of imprisonment and added provisions re minimum and maximum terms and suspension of sentence; Sec. 17-389 transferred to Sec. 18-73 in 1968; 1971 act replaced “State Prison” with “Connecticut Correctional Institution, Somers”, replaced “jail” with “community correctional center”, replaced “reformatory” with “Connecticut Correctional Institution, Cheshire” and added statement re probation; 1972 act changed maximum age of applicability from 21 to 18, reflecting changed age of majority; P.A. 73-71 restored maximum age to 21; P.A. 75-633 replaced “superior court” with “any court of criminal jurisdiction”, limited sentence to maximum allowed for offense committed or 5 years (previously 5-year limit stood alone), deleted minimum sentence of nine months and deleted six-month time period after which suspension of sentence may be allowed; P.A. 76-194 made provisions applicable to male children transferred to superior court jurisdiction under Sec. 17-60a or 17-60b; P.A. 76-436 deleted reference to court of criminal jurisdiction, removed references qualifying offenses as those punishable by imprisonment at Somers or in community correctional center and made provisions applicable to children transferred to regular docket, effective July 1, 1978; P.A. 77-344 made judicial department responsible for uniform mittimus forms rather than attorney general; P.A. 77-452 clarified applicability to male children by combining wording of 1976 acts; prior to 1979 section references were changed to reflect transfer to title 46b; P.A. 79-631 deleted reference to “subsection (a)” of Sec. 46b-127; P.A. 80-442 required imposition of definite sentence, previously indefinite sentences were allowed; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 95-225 deleted reference to the transfer of a male child to the regular criminal docket under “section 46b-126”, reflecting the elimination of the transfer provisions in Sec. 46b-126 by the same public act.

See Sec. 17b-732 re uniform forms for commitment of minors.

See Sec. 18-65a re confinement of young and teenage women.

Trial court held not obliged to follow recommendation of family relations officer in report concerning sentences to be imposed. 23 CS 214. Defendant resentenced from indefinite term to maximum term penalty for his offense. 28 CS 132. Equal protection clause not violated by statutory classification of juvenile offenders for correctional purposes. Id., 137. Limited to Superior Court. 30 CS 71.



Section 18-74 and 18-75 - Detention for offense punishable by sentence to the Connecticut Correctional Institution, Somers. Common Pleas Court may sentence to Connecticut Correctional Institution, Cheshire.

Sections 18-74 and 18-75 are repealed.

(1949 Rev., S. 2773, 2774; 1959, P.A. 28, S. 59; 1961, P.A. 517, S. 100; 1963, P.A. 524; 1967, P.A. 266, S. 1; P.A. 74-183, S. 222, 291; P.A. 75-633, S. 5.)



Section 18-76 - (Formerly Sec. 17-392). Supplementary penalty not to be imposed.

When a person is sentenced to the John R. Manson Youth Institution, Cheshire, for an offense for which a fine is provided by law as a supplementary penalty, the trial court shall impose no such supplementary penalty.

(1949 Rev., S. 2775; P.A. 86-186, S. 14.)

History: Sec. 17-392 transferred to Sec. 18-76 in 1968; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire.



Section 18-77 and 18-77a - Supplementary penalty not to be imposed. Reduction of sentence for good conduct.

Sections 18-77 and 18-77a are repealed.

(1949 Rev., S. 2777; 1963, P.A. 221; February, 1965, P.A. 12; 1967, P.A. 152, S. 26; 1969, P.A. 664, S. 18; 1972, P.A. 105, S. 1; P.A. 76-358, S. 4.)






Chapter 325 - Department of Correction

Section 18-78 - Composition of department.

There is established a state Department of Correction which shall consist of all correctional institutions under its jurisdiction, the regional community services facilities and the community correctional centers.

(1967, P.A. 152, S. 1; 1969, P.A. 297; P.A. 77-614, S. 269, 587, 610; P.A. 78-303, S. 85, 136; P.A. 86-186, S. 15; P.A. 87-282, S. 12; P.A. 92-108; May Sp. Sess. P.A. 92-11, S. 59, 70; May 25 Sp. Sess. P.A. 94-1, S. 113, 130; P.A. 01-20, S. 2; P.A. 03-106, S. 1.)

History: 1969 act replaced jails with community correctional centers; P.A. 77-614 and P.A. 78-303 deleted reference to department as “single budgeted agency”, removed council of correction as part of department and included Connecticut Correctional Institution, Enfield in department, effective January 1, 1979; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Enfield to the Connecticut Correctional Institution, Enfield-Medium, added the Connecticut Correctional Institution, Enfield-Minimum and the Connecticut Correctional Center, Cheshire and changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 87-282 changed the name of the Connecticut Correctional Institution, Enfield-Minimum to the Carl Robinson Correctional Institution, Enfield; P.A. 92-108 added the Daniel Webster Correctional Institution, Cheshire, the William Willard Correctional Institution, Enfield, the Hartell DWI Correctional Institution, Windsor Locks, the J. Bernard Gates Correctional Institution, Niantic, the Western Substance Abuse Treatment Correctional Institution, Newtown, and the regional community services facilities, as part of the department; May Sp. Sess. P.A. 92-11 added “Noah” before “Daniel Webster”; May 25 Sp. Sess. P.A. 94-1 removed board of parole as agency within the department, effective July 1, 1994; P.A. 01-20 substantially revised the list of correctional institutions, correctional centers, units and offices that comprise the department; P.A. 03-106 replaced provisions specifying name and location of each correctional institution, correctional center and reception and special management unit and providing that department consists of those institutions and the community enforcement offices in Bridgeport, Hartford, New Haven, Norwich and Waterbury with provision that department consists of “all correctional institutions under its jurisdiction, the regional community services facilities and the community correctional centers”.



Section 18-78a - Applicability of Uniform Administrative Procedure Act to department. Exceptions.

(a)(1) The provisions of chapter 54 shall apply to the Department of Correction, except that in adopting regulations in regard to riot control procedures, security and emergency procedures, disciplinary action or classification the Department of Correction shall not be required to follow the procedures in sections 4-168, 4-168a, 4-168b, 4-172, 4-173, 4-174 and 4-176. The Attorney General, the legislative regulation review committee and the General Assembly, in complying with their duties in accordance with sections 4-169, 4-170 and 4-171, shall not make such regulations in regard to riot control procedures and security and emergency procedures public.

(2) Not later than January 1, 1998, the Commissioner of Correction shall submit all regulations, as defined in section 4-166, concerning disciplinary action or classification adopted prior to October 1, 1997, to the legislative regulation review committee at the designated office of the committee, and such regulations shall be available for public inspection at said office.

(3) The Commissioner of Correction shall submit all regulations concerning disciplinary action or classification adopted on or after October 1, 1997, to the legislative regulation review committee at the designated office of the committee not later than seven business days after the adoption thereof, and such regulations shall be available for public inspection at said office.

(4) Any regulation, as defined in section 4-166, concerning riot control, security and emergency procedures, disciplinary action, classification or out-of-state transfers which was adopted by the Department of Correction prior to October 1, 1997, and which is otherwise valid except that such regulation was not adopted in accordance with chapter 54, is validated, and shall be deemed to have been adopted in compliance with chapter 54.

(b) In cases involving disciplinary action, classifications and out-of-state transfers, the Department of Correction shall not be required to follow the procedures of sections 4-176e to 4-182, inclusive, provided all procedural safeguards are afforded at such hearings to insure due process of law.

(c) The Department of Correction may, in granting an opportunity for hearing requested by any prisoner or inmate pursuant to section 4-168, reasonably restrict the time, location and frequency of such hearings.

(P.A. 74-177, S. 1–3; P.A. 88-317, S. 77, 107; P.A. 97-168.)

History: P.A. 88-317 amended references in Subsec. (a) to Ch. 54 and Secs. 4-168, 4-172, 4-173, 4-174 and 4-176 and amended reference in Subsec. (b) to Secs. 4-177 to 4-182, to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 97-168 amended Subsec. (a) by designating existing provisions as Subdiv. (1), amending said Subdiv. (1) to exempt the adoption of regulations in regard to “security and emergency procedures, disciplinary action or classification” from the specified statutory procedures, add the reference to Sec. 4-168b and provide that the prohibition on making the regulations public is applicable to regulations “in regard to riot control procedures and security and emergency procedures”, adding new Subdiv. (2) to require the submission of regulations concerning disciplinary action or classification adopted prior to October 1, 1997, to the legislative regulation review committee, adding new Subdiv. (3) to require the submission of regulations concerning disciplinary action or classification adopted on or after October 1, 1997, to the legislative regulation review committee, and adding new Subdiv. (4) to validate regulations concerning riot control, security and emergency procedures, disciplinary action, classification or out-of-state transfers adopted prior to October 1, 1997.

Subsec. (a):

Cited. 186 C. 153.



Section 18-78b - Victim Services Unit. Duties and responsibilities.

There is established a Victim Services Unit within the Department of Correction. The duties and responsibilities of the unit shall include, but not be limited to: (1) Receiving notices pursuant to section 54-227 from inmates applying for release or sentence reduction or review, persons applying for exemption from the registration requirements of section 54-251 and persons filing a petition for an order restricting the dissemination of registration information or removing such restriction pursuant to section 54-255, (2) receiving requests for notification from victims of crime or members of an inmate’s immediate family pursuant to section 54-228, and receiving notices of changes of address from victims pursuant to said section, (3) receiving requests for notification from prosecuting officials pursuant to section 54-229, and (4) notifying persons pursuant to section 54-230a who have requested to be notified pursuant to section 54-228 or 54-229.

(P.A. 05-146, S. 7.)



Section 18-79 - Council of Correction.

Section 18-79 is repealed.

(1967, P.A. 152, S. 2; P.A. 74-150, S. 3; P.A. 77-614, S. 609, 610.)



Section 18-80 - Commissioner.

In accordance with the provisions of sections 4-5 to 4-8, inclusive, the Governor shall appoint a Commissioner of Correction who shall be the administrative head of the department. Said commissioner shall be an experienced correctional administrator. He shall devote his entire time to the duties of his office.

(1967, P.A. 152, S. 3; P.A. 77-614, S. 270, 610.)

History: P.A. 77-614 deleted reference to consultation with council of correction, effective January 1, 1979.



Section 18-81 - Duties of commissioner.

The Commissioner of Correction shall administer, coordinate and control the operations of the department and shall be responsible for the overall supervision and direction of all institutions, facilities and activities of the department. The commissioner shall establish rules for the administrative practices and custodial and rehabilitative methods of said institutions and facilities in accordance with recognized correctional standards. The commissioner shall establish, develop and maintain noninstitutional, community-based service programs. The commissioner shall be responsible for the supervision of persons released on parole by the Board of Pardons and Paroles. The commissioner shall be responsible for establishing disciplinary, diagnostic, classification, treatment, vocational and academic education, research and statistics, training and development services and programs throughout the department. Subject to the provisions of chapter 67, the commissioner shall appoint such professional, technical and other personnel as may be necessary for the efficient operation of the department. The commissioner shall organize and operate interinstitutional programs for the development and training of institution and facility staffs. The commissioner shall provide for the services of such chaplains as are necessary to minister to the needs of the inmates of department institutions and facilities. The commissioner shall, within available appropriations for such purpose, arrange for provision of legal assistance of a civil nature to indigent inmates of department institutions and facilities and legal representation for such inmates before administrative boards where permitted or constitutionally required.

(1967, P.A. 152, S. 5; P.A. 77-24; 77-526, S. 1, 2; 77-614, S. 271, 610; P.A. 80-200, S. 2, 7; P.A. 93-219, S. 9, 14; P.A. 04-234, S. 2, 33; P.A. 13-164, S. 1.)

History: P.A. 77-24 allowed commissioner to appoint designees to act for him; P.A. 77-526 added commissioner’s duty to arrange for legal assistance for indigent inmates; P.A. 77-614 deleted reference to consultation with council of correction in establishing rules, effective July 1, 1979; P.A. 80-200 required commissioner to establish, develop and maintain noninstitutional, community-based service programs; P.A. 93-219 deleted responsibility of commissioner to supervise parolees and act as administrator of the interstate compact for parole and probation supervision, reflecting transfer of said responsibilities to board of parole, effective July 1, 1994; P.A. 04-234 added provision requiring commissioner to be responsible for the supervision of persons released on parole and to act as administrator of the Interstate Compact for Adult Offender Supervision and made technical changes for purposes of gender neutrality, effective June 8, 2004, and replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 13-164 deleted provision requiring commissioner to act as administrator of the Interstate Compact for Adult Offender Supervision, effective July 1, 2013.



Section 18-81a - Habeas corpus for person in custody of commissioner.

Whenever any writ of habeas corpus ad testificandum or ad prosequendum or ad respondendum has been issued at the request of a prosecuting attorney or state’s attorney for any person in the custody of the Commissioner of Correction, said commissioner shall either arrange to transport, produce and maintain custody of such person, or said commissioner, with the consent of another state or municipal agency, may arrange to place the person in the charge of such other state or municipal agency which will transport, produce and maintain custody of such person, to, from and at the place specified in such writ.

(1971, P.A. 49, S. 2.)



Section 18-81aa - Secure video connections for parole release hearings.

Not later than January 1, 2009, the Department of Correction shall provide in each correctional facility a secure video connection to the Board of Pardons and Paroles for the purpose of permitting the board to conduct parole release hearings of offenders by videoconference.

(Jan. Sp. Sess. P.A. 08-1, S. 15.)

History: Jan. Sp. Sess. P.A. 08-1 effective January 25, 2008.



Section 18-81b - Informational and educational experiences for the public.

The Commissioner of Correction may provide to the public such informational and educational experiences as are consonant with the department’s mission and goals and when such experiences necessitate the expending of funds said commissioner shall require the recipients of said informational and educational experiences to compensate the department.

(P.A. 76-119.)



Section 18-81bb - Advisory committees established in certain municipalities with correctional facilities.

(a) The Department of Correction shall establish an advisory committee in each municipality in which a correctional facility is located and in which a public safety committee has not been established pursuant to section 18-81h. The committee shall be composed of the warden of the correctional facility and five members, appointed jointly by the members of the General Assembly who represent the municipality, one of whom shall represent the business community, one of whom shall represent a social services agency, one of whom shall represent the local law enforcement agency and two of whom shall represent the community at large. No member of the committee shall be a person who is serving a period of probation or parole.

(b) The committee shall meet not less than quarterly and at such other times as deemed necessary to discuss the demographics of the facility’s inmate population, policies and practices of the department, facility programming and reentry initiatives.

(c) On or before January 1, 2012, the committee shall submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to the Department of Correction that outlines issues of concern and makes recommendations to mitigate such concerns.

(P.A. 11-148, S. 1.)

History: P.A. 11-148 effective July 1, 2011.



Section 18-81c - Connecticut Prison Association: Office space and telephone service.

The Commissioner of Correction shall provide office space and telephone service for the Connecticut Prison Association.

(P.A. 81-99.)

See Sec. 54-131 re duties of the Connecticut Prison Association.



Section 18-81cc - Prevention, detection and monitoring of, and response to, sexual abuse in correctional facilities.

(a) Any agency of the state or any political subdivision of the state that incarcerates or detains adult offenders, including persons detained for immigration violations, shall, within available appropriations, adopt and comply with the applicable standards recommended by the National Prison Rape Elimination Commission for the prevention, detection and monitoring of, and response to, sexual abuse in adult prisons and jails, community correction facilities and lockups.

(b) Such standards include, but are not limited to:

(1) Zero tolerance of sexual abuse;

(2) Contracting with other entities for the confinement of inmates or detainees;

(3) Inmate or detainee supervision;

(4) Heightened protection for vulnerable detainees;

(5) Limits to cross-gender viewing and searches;

(6) Accommodating inmates or detainees with special needs;

(7) Hiring and promotion decisions;

(8) Assessment and use of monitoring technology;

(9) Evidence protocol and forensic medical examinations;

(10) Agreements with outside public entities and community service providers;

(11) Agreements with outside law enforcement agencies;

(12) Agreements with the prosecuting authority;

(13) Employee training;

(14) Volunteer and contractor training;

(15) Inmate education;

(16) Detainee, attorney, contractor and inmate worker notification of agency’s zero-tolerance policy;

(17) Specialized training: Investigations;

(18) Specialized training: Medical and mental health care;

(19) Screening for risk of victimization and abusiveness;

(20) Use of screening information;

(21) Inmate or detainee reporting;

(22) Exhaustion of administrative remedies;

(23) Inmate access to outside confidential support services or legal representation;

(24) Third-party reporting;

(25) Staff and facility or agency head reporting duties;

(26) Reporting to other confinement facilities;

(27) Staff first responder duties;

(28) Coordinated response;

(29) Agency protection against retaliation;

(30) Duty to investigate;

(31) Criminal and administrative agency investigations;

(32) Evidence standard for administrative investigations;

(33) Disciplinary sanctions for staff;

(34) Disciplinary sanctions for inmates;

(35) Referrals for prosecution for detainee-on-detainee sexual abuse;

(36) Medical and mental health screenings: History of sexual abuse;

(37) Access to emergency medical and mental health services;

(38) Ongoing medical and mental health care for sexual abuse victims and abusers;

(39) Sexual abuse incident reviews;

(40) Data collection;

(41) Data review for corrective action;

(42) Data storage, publication, and destruction; and

(43) Audits of standards.

(P.A. 11-159, S. 1.)

History: P.A. 11-159 effective October 1, 2012.



Section 18-81d - Medical and dental treatment of inmates under age of eighteen.

(a) When he deems it in the best interest of any inmate under the age of eighteen committed to the custody of the Commissioner of Correction, the commissioner or his designee may authorize medical or dental treatment, including surgery and oral surgery, to insure the continued good health of such inmate. Any such authorization for medical treatment or surgery shall be made on the advice of a physician licensed to practice in the state under the provisions of chapter 370, except that if any such surgery is not of an emergency nature, the advice of two such physicians shall be required. Any such authorization for dental treatment or oral surgery shall be made on the advice of a dentist licensed to practice in the state under the provisions of chapter 379, except that if any such oral surgery is not of an emergency nature the advice of two such dentists shall be required.

(b) Prior to such authorization, the commissioner shall exercise due diligence to obtain the consent of the parents or guardian of such inmate for such treatment or surgery, and in all cases shall send notice to the parents or guardian by letter to their last-known address informing them of the actions taken, of their necessity and of the outcome. In any case where the commissioner fails to notify such parents or guardian, such failure will not affect the validity of the authorization. All costs incurred for any such treatment or surgery shall be paid by the state.

(P.A. 85-295.)



Section 18-81dd - Amendment to contract with municipality in which a correctional facility is located.

The legislative body of any municipality in which a correctional facility is located that is under the supervision of the Commissioner of Correction and is owned or leased by the state may seek an amendment to any contract related to the correctional facility that is in effect between the municipality and a state agency. For the purposes of this section, “municipality” means a town, city or consolidated town and borough.

(P.A. 13-152, S. 1.)

History: P.A. 13-152 effective June 25, 2013.



Section 18-81e - Notification of victim of release of inmate from correctional facility.

(a) For the purposes of this section, “victim” includes the legal representative of the victim or a member of the deceased victim’s immediate family.

(b) Upon the release of any person from a correctional facility, whether at the scheduled termination date of a determinate sentence or prior to such date on account of the transfer of such person to a public or private nonprofit halfway house, group home or mental health facility or approved community residence pursuant to section 18-100, the reduction of such sentence due to good conduct and obedience to rules or receipt of an outstandingly meritorious performance award, or any other early release provision, the Commissioner of Correction or his designee shall notify any victim of the crime for which such person is incarcerated of such person’s release if such victim has requested notification and provided the commissioner with a current address.

(P.A. 85-566, S. 3; P.A. 88-278, S. 2; P.A. 95-152, S. 2.)

History: P.A. 88-278 added provision in Subsec. (b) re release of person prior to scheduled date as result of prison overcrowding emergency, transfer to halfway house, group home, mental health facility or community residence, reduction of sentence due to good conduct or meritorious service award or other early release provision; P.A. 95-152 amended Subsec. (b) to delete the provision re the release of a person on account of “the declaration of a prison overcrowding emergency pursuant to section 18-87f”, reflecting the repeal of said section by the same public act.

See Secs. 54-226 to 54-231, inclusive, re procedure for notification of victim when inmate seeks release or is scheduled to be released from correctional institution.



Section 18-81ee - Pilot program re use of renewable energy at correctional facilities.

(a) The Commissioner of Correction may conduct a pilot program at one or more correctional facilities to provide for the use of renewable sources of energy, including solar, wind, water and biomass sources, for use in space heating and cooling, domestic hot water and other applications. If the commissioner conducts such pilot program, the commissioner shall determine the appropriate correctional facility for such pilot program after considering the nature of the inmate population at each correctional facility, the topography of the area of the correctional facility, the impact on the municipality where the correctional facility is located and the impact on local wildlife. Any energy produced under the pilot program shall be allocated to the correctional facility, and any excess energy shall be allocated for the benefit of the municipality where the correctional facility is located.

(b) The commissioner shall conduct any such pilot program within available resources, and may apply for grants or financial assistance from any person, group of persons or corporation or from any agency of the state or of the United States.

(c) Not later than one year after any pilot program established pursuant to subsection (a) of this section is operational, the Commissioner of Correction shall submit a report on the pilot program to the joint standing committees of the General Assembly having cognizance of matters relating to energy, judiciary and appropriations. The report shall indicate the amount of energy produced under the pilot program, the amount of energy costs savings, an estimate of the energy benefit to the municipality where the correctional facility is located, and a summary of feedback received by the commissioner concerning the pilot program. The report shall be submitted in accordance with section 11-4a.

(P.A. 13-267, S. 1.)

History: P.A. 13-267 effective July 1, 2013.



Section 18-81f - Notification of municipal official concerning status of temporary detention facility.

The Commissioner of Correction or his designee shall provide written notice to the chief executive officer of any municipality not less than sixty days prior to: (1) The effective date of any new agreement or renewal of an existing agreement between the Department of Correction and a public agency concerning a temporary detention facility located in such municipality, and (2) the effective date of any new or additional terms to any existing agreement between the Department of Correction and a public agency concerning a temporary detention facility located in such municipality. The commissioner shall specify in such notice the action taken or planned under subdivision (1) or (2) of this section which necessitated the giving of such notice. For the purposes of this section, “temporary detention facility” means any correctional center, institution or facility operated for a specific period of time by the Department of Correction for the confinement of inmates or prisoners.

(P.A. 87-538, S. 4, 5.)



Section 18-81g - (Formerly Sec. 17a-645). Community-based treatment facility for female offenders.

The Department of Correction shall, within the available appropriations of the Department of Correction, establish a fifteen-bed segregated, community-based alcohol and drug treatment facility targeted solely for female offenders.

(P.A. 89-390, S. 33, 37; P.A. 93-381, S. 23, 39.)

History: P.A. 93-381 deleted reference to Connecticut alcohol and drug abuse commission, and added the words “of correction” in the phrase “within the available appropriations of the department of correction” effective July 1, 1993; Sec. 17a-645 transferred to Sec. 18-81g in 1995.



Section 18-81h - Public safety committees established in municipalities with correctional facilities. Report.

(a) The Department of Correction shall establish a public safety committee in each municipality in which a correctional facility is located. Each committee shall be composed of the warden or superintendent of the correctional facility and representatives appointed by the chief elected official of the municipality. Each committee shall meet not less than quarterly to review correctional safety and security issues which affect the host municipality.

(b) On or before November 1, 1995, and annually thereafter, each public safety committee shall submit a report to the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to public safety which outlines issues of concern in each municipality in which a correctional facility is located and makes recommendations to mitigate such concerns.

(P.A. 93-219, S. 12, 14; P.A. 95-251, S. 1.)

History: P.A. 93-219 effective July 1, 1993; P.A. 95-251 amended Subsec. (b) to change report deadline from July 1, 1994, to November 1, 1995, and to require reports by public safety committees rather than Department of Correction.



Section 18-81i - Storage of weapons.

(a) Any firearm, ammunition or deadly weapon owned by the Department of Correction shall be stored in a secure location on Department of Correction property.

(b) The Commissioner of Correction shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section including, but not limited to, defining “secure location”.

(July Sp. Sess. P.A. 94-1, S. 18; P.A. 01-51.)

History: P.A. 01-51 designated existing provisions as Subsec. (a) and amended it to replace requirement that any firearm, ammunition or deadly weapon “only be stored in a secure location on the grounds of a correctional facility with a security rating of level three or higher” with requirement that any such weapon “be stored in a secure location on Department of Correction property” and added Subsec. (b) re the adoption of regulations to implement section.



Section 18-81j - Annual notification of municipal official in municipalities with correctional facilities concerning capacity and inmate population in facility.

On or before November 1, 1995, and annually thereafter, the Commissioner of Correction shall notify the chief elected official in each municipality in which a correctional facility is located of the actual capacity and inmate population of such facility at that time.

(P.A. 95-251, S. 2.)



Section 18-81k - Maintenance of good relations between department and communities surrounding correctional facilities.

The Commissioner of Correction shall develop a policy to ensure that the maintenance of good relations between the department and the communities surrounding correctional facilities is a high priority of the Department of Correction. The policy shall require the periodic conduct of educational programs and forums in the host communities to address the concerns of the communities.

(P.A. 95-251, S. 5.)



Section 18-81l - Criminal history records checks of correctional personnel.

The Department of Correction shall (1) require each applicant for a position that will involve direct contact with inmates to state whether such person has ever been convicted of a crime or whether criminal charges are pending against such person at the time of such person’s application, and (2) require each applicant to submit to state and national criminal history records checks. The criminal history records checks required pursuant to this section shall be conducted in accordance with section 29-17a.

(P.A. 95-251, S. 4; P.A. 96-180, S. 133, 166; June Sp. Sess. P.A. 98-1, S. 48, 121; P.A. 01-175, S. 13, 32.)

History: P.A. 96-180 made a technical change, effective June 3, 1996; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998; P.A. 01-175 made technical changes for the purposes of gender neutrality, replaced provisions re criminal history records checks conducted by the department, fingerprinting and fee with provision re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001.



Section 18-81m - Notification re existence of standing criminal protective order upon release.

When any person against whom a standing criminal protective order has been issued pursuant to subsection (a) of section 53a-40e is released from confinement in a correctional institution, the Commissioner of Correction shall notify such person of the existence of the standing criminal protective order against him, the terms of the order and the penalty for violation of the order and the commissioner shall provide such person with a copy of the order. If such person is released on parole or probation, the parole or probation officer shall, at the end of such term of parole or probation, remind such person of the existence of the standing criminal protective order against him, the terms of the order and the penalty for violation of the order and the parole or probation officer shall provide such person with a copy of the order.

(P.A. 96-228, S. 3; P.A. 10-144, S. 10.)

History: P.A. 10-144 substituted “standing criminal protective order” for “standing criminal restraining order”.



Section 18-81n - Notification of municipal official concerning agreement for medical care of inmates.

The Commissioner of Correction, or his designee, shall provide written notice to the chief executive officer of a municipality not less than sixty days prior to: (1) The effective date of any new agreement or renewal of an existing agreement between the Department of Correction and a public or private hospital or other health care facility located in such municipality concerning the ongoing provision of inpatient or outpatient nonemergency medical services to inmates or prisoners; and (2) the effective date of any new or additional terms to any such existing agreement. The notice required pursuant to this section shall specify the action taken or planned under subdivision (1) or (2) of this section, including security measures and procedures for cooperation with local police officials. The chief executive officer may hold a public hearing on any notice pursuant to this section, file written comments with the commissioner and designate a representative of the municipality who shall act as liaison to the department for the period of time that any agreement subject to this section remains in effect.

(P.A. 97-245, S. 3.)



Section 18-81o - Notification of municipal official and public safety committee concerning agreement for placement of persons in correctional facility.

The Commissioner of Correction or his designee shall provide written notice to the chief executive officer of a municipality and any public safety committee established pursuant to section 18-81h not less than sixty days prior to: (1) The effective date of any new agreement or renewal of an existing agreement between the Department of Correction and any public agency other than a state agency concerning the placement, custody or care in a correctional facility in such municipality of persons under the jurisdiction of such agency, and (2) the effective date of any new or additional terms to any such existing agreement. The notice required pursuant to this section shall specify the action planned under subdivision (1) or (2) of this section, including security measures and procedures for cooperation with local police officials. The chief executive officer or public safety committee may hold a public hearing on any notice provided pursuant to this section and may file written comments with the commissioner.

(P.A. 97-245, S. 4.)



Section 18-81p - Review of substance abuse detoxification and treatment programs. Reintegration of drug-dependent inmates into community.

The Commissioner of Correction, in consultation with the Department of Mental Health and Addiction Services and the Judicial Department, shall review, evaluate and make recommendations concerning substance abuse detoxification and treatment programs for drug-dependent pretrial and sentenced inmates of correctional facilities and the reintegration of such inmates into the community. The commissioner shall examine various options for the detoxification and treatment of drug-dependent inmates including, but not limited to, methadone maintenance treatment and other therapies or treatments, and the reintegration of drug-dependent inmates into the community upon their release from incarceration, including the transfer of inmates to community-based methadone or other therapy or treatment programs. The commissioner shall report his findings and recommendations and submit a proposal for detoxification, treatment and reintegration programs including, if appropriate, the establishment of one or more pilot programs for methadone maintenance or other therapy or treatment for drug-dependent inmates to the General Assembly not later than February 1, 1998.

(P.A. 97-248, S. 2, 12.)

History: P.A. 97-248 effective July 1, 1997.



Section 18-81q - Return of unused prescription drugs dispensed in correctional facilities to vendor pharmacies. Requirements. Regulations.

(a) Each correctional institution shall return to the vendor pharmacy which shall accept, for repackaging and reimbursement to the Department of Correction, drug products that were dispensed to a patient and not used if such drug products are (1) prescription drug products that are not controlled substances, (2) sealed in individually packaged units, (3) returned to the vendor pharmacy within the recommended period of shelf life for the purpose of redispensing such drug products, (4) determined to be of acceptable integrity by a licensed pharmacist, and (5) oral and parenteral medication in single-dose sealed containers approved by the federal Food and Drug Administration, topical or inhalant drug products in units of use containers approved by the federal Food and Drug Administration or parenteral medications in multiple-dose sealed containers approved by the federal Food and Drug Administration from which no doses have been withdrawn.

(b) Notwithstanding the provisions of subsection (a) of this section:

(1) If such drug products are packaged in manufacturer’s unit-dose packages, such drug products shall be returned to the vendor pharmacy for redispensing and reimbursement to the Department of Correction if such drugs may be redispensed for use before the expiration date, if any, indicated on the package.

(2) If such drug products are repackaged in manufacturer’s unit-dose or multiple-dose blister packs, such drug products shall be returned to the vendor pharmacy for redispensing and reimbursement to the Department of Correction if (A) the date on which such drug product was repackaged, such drug product’s lot number and expiration date are indicated clearly on the package of such repackaged drug; (B) ninety days or fewer have elapsed from the date of repackaging of such drug product; and (C) a repackaging log is maintained by the pharmacy in the case of drug products repackaged in advance of immediate needs.

(3) No drug products dispensed in a bulk dispensing container may be returned to the vendor pharmacy.

(c) The Department of Correction shall establish procedures for the return of unused drug products to the vendor pharmacy from which such drug products were purchased.

(d) The Department of Correction shall reimburse to the vendor pharmacy the reasonable cost of services incurred in the operation of this section, as determined by the Commissioner of Correction.

(e) The Department of Consumer Protection, in consultation with the Department of Correction, shall adopt regulations, in accordance with the provisions of chapter 54, which shall govern the repackaging and labeling of drug products returned pursuant to subsections (a) and (b) of this section. The Department of Consumer Protection shall implement the policies and procedures necessary to carry out the provisions of this section until January 1, 2003, while in the process of adopting such policies and procedures in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation.

(June Sp. Sess. P.A. 01-9, S. 27, 131; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 18-81r - Ombudsman services.

Section 18-81r is repealed, effective May 7, 2010.

(June Sp. Sess. P.A. 01-9, S. 76, 131; May 9 Sp. Sess. P.A. 02-7, S. 105; June Sp. Sess. P.A. 05-3, S. 60; P.A. 06-196, S. 145; P.A. 10-179, S. 158.)



Section 18-81s - Pilot program for debit account telephone system.

The Commissioner of Correction shall establish a pilot program to allow an option, to be made available to inmates of a unit under said commissioner’s control, for payment of telephone service by use of a debit account system or other similar system, in lieu of collect calls, under which funds may be deposited into an inmate’s account in order to pay for station-to-station telephone service for such inmate. Said commissioner shall post notice of such option to the inmates and their families. The commissioner, in consultation with the Chief Information Officer of the state, shall make every effort to have a pilot program for a debit account system, or similar system, in place not later than June 3, 2004.

(P.A. 02-104, S. 1; P.A. 03-106, S. 2.)

History: P.A. 02-104 effective June 3, 2002; P.A. 03-106 extended the date by which the pilot program should be in place from “within one year of June 3, 2002” to “not later than June 3, 2004”, effective June 18, 2003.



Section 18-81t - Quarterly report on disciplinary reports, inmate assaults, workers’ compensation claims and inmate population density for each correctional facility.

(a) Not later than thirty days after September 30, 2009, and not later than thirty days after the close of each calendar quarter of each fiscal year thereafter, the Commissioner of Correction shall submit, to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and labor and public employees, a report containing: (1) The number of inmate disciplinary reports for each correctional facility filed during such calendar quarter; (2) the number of inmate assaults on custodial staff reported for each correctional facility during such calendar quarter; (3) the number of inmate assaults on other inmates reported for each correctional facility during such calendar quarter; (4) the number of workers’ compensation claims filed by custodial staff for each correctional facility during such calendar quarter; (5) the average number of inmates for each correctional facility during such calendar quarter; (6) the average number of permanent beds for each correctional facility during such calendar quarter; and (7) the inmate population density for each correctional facility during such calendar quarter. Said committees may hold a public hearing on any such report.

(b) If, during any calendar quarter, (1) the number of disciplinary reports, assaults or workers’ compensation claims reported in accordance with subsection (a) of this section has increased by more than five per cent from the number of such disciplinary reports, assaults or workers’ compensation claims reported for the preceding calendar quarter or for the same calendar quarter of the preceding fiscal year, or (2) the inmate population density for a correctional facility reported in accordance with subsection (a) of this section has increased by more than ten per cent from the inmate population density reported for the preceding calendar quarter or for the same calendar quarter of the preceding fiscal year, the commissioner shall include in the report submitted in accordance with subsection (a) of this section an explanation for such increase and a general description of the measures to be taken by the Department of Correction to address such increase.

(c) For the purposes of this section, “inmate population density” means the average number of inmates for a correctional facility divided by the average number of permanent beds for such correctional facility.

(P.A. 04-146, S. 1; P.A. 09-39, S. 1; P.A. 10-36, S. 1.)

History: P.A. 04-146 effective May 21, 2004; P.A. 09-39 amended Subsec. (a) to change “June 30, 2005” to “June 30, 2009”, require in Subdivs. (1) to (4) that the numbers reported be “for each correctional facility”, add Subdivs. (5), (6) and (7) re average number of inmates, average number of permanent beds and inmate population density, and make conforming changes, amended Subsec. (b) to designate existing provision re increase in disciplinary reports, assaults or workers’ compensation claims as Subdiv. (1) and add Subdiv. (2) re increase in inmate population density, and added Subsec. (c) to define “inmate population density”, effective July 1, 2009; P.A. 10-36 amended Subsec. (a) to substitute “September 30, 2009” for “the close of the first calendar quarter of the fiscal year ending June 30, 2009” re due date and, in Subdiv. (1), replace “disciplinary reports” with “inmate disciplinary reports”, effective July 1, 2010.



Section 18-81u - Use of computer with Internet access by certain inmates prohibited.

The Commissioner of Correction shall prohibit any person who has been convicted of a crime that requires registration pursuant to chapter 969 from using a computer with Internet access while such person is in the custody of the commissioner and confined in a correctional facility.

(P.A. 04-139, S. 13; 04-257, S. 126.)

History: P.A. 04-139 effective May 21, 2004; P.A. 04-257 replaced prohibition of “having access to a computer” with “using a computer with Internet access”, effective June 14, 2004.



Section 18-81v - Procedures for conducting metal detector searches of visitors.

(a) The Commissioner of Correction shall ensure that the following procedures are implemented at each correctional institution in the state:

(1) Any visitor who activates a walk-through metal detector shall be given the opportunity to submit to a search with a portable or hand-held metal detector in order to gain entrance into the correctional institution. If the visitor consents to a search with a portable or hand-held metal detector, the visitor shall be escorted by a correction officer of the same sex to a separate room, restroom or other private location within the correctional institution, where the visitor shall first remove any object or article of clothing that activated the walk-through metal detector and then submit to a portable or hand-held metal detector search. If the portable or hand-held metal detector is not activated during such search, the visitor shall be allowed to reapply the object or article of clothing that activated the walk-through metal detector before exiting the separate room, restroom or other private location where the portable or hand-held metal detector search is conducted and shall be allowed to enter the correctional institution. If the portable or hand-held metal detector is activated during such search, the visitor shall be escorted out of the correctional institution.

(2) Any visitor who consents to a portable or hand-held metal detector search pursuant to subdivision (1) of this subsection in order to visit an inmate of the correctional institution shall be afforded the entire time allotted for such visit, commencing from the time such search is completed and the visitor is cleared for entrance into the correctional institution, except that (A) this subdivision shall not be construed to require a correctional institution to extend or change its regular visiting hours, and (B) the amount of time afforded to any such visitor shall be reduced by the amount of time the visitor is late in arriving for a scheduled visit at the correctional facility.

(b) For purposes of this section, “correctional institution” means the facilities defined in section 1-1 and any other correctional facility established by the Commissioner of Correction.

(P.A. 04-162, S. 1.)

History: P.A. 04-162 effective June 1, 2004.



Section 18-81w - Development and implementation of reentry strategy.

(a) The Criminal Justice Policy and Planning Division within the Office of Policy and Management shall develop and implement a comprehensive reentry strategy that provides a continuum of custody, care and control for offenders who are being supervised in the community, especially those offenders who have been discharged from the custody of the Department of Correction, and assists in maintaining the prison population at or under the authorized bed capacity. The reentry strategy shall support the rights of victims, protect the public and promote the successful transition of offenders from incarceration to the community by (1) maximizing any available period of community supervision for eligible and suitable offenders, (2) identifying and addressing barriers to the successful transition of offenders from incarceration to the community, (3) ensuring sufficient criminal justice resources to manage offender caseloads, (4) identifying community-based supervision, treatment, educational and other services and programs that are proven to be effective in reducing recidivism among the population served by such services and programs, and (5) establishing employment initiatives for offenders through public and private services and partnerships by reinvesting any savings achieved through a reduction in prison population.

(b) The success of the reentry strategy shall be measured by: (1) The rates of recidivism and community revictimization, (2) the number of inmates eligible for release on parole, transitional supervision, probation or any other release program, (3) the number of inmates who make the transition from incarceration to the community in compliance with a discharge plan, (4) prison bed capacity ratios, (5) the adequacy of the network of community-based treatment, vocational, educational, supervision and other services and programs, and (6) the reinvestment of any savings achieved through a reduction in prison population into reentry and community-based services and programs.

(c) Not later than February 15, 2008, and annually thereafter, the Criminal Justice Policy and Planning Division within the Office of Policy and Management shall submit a report, in accordance with the provisions of section 11-4a, on the success of the reentry strategy based on the measures set forth in subsection (b) of this section to the joint standing committees of the General Assembly having cognizance of matters relating to corrections, public safety and appropriations and the budgets of state agencies.

(P.A. 04-234, S. 2, 29; P.A. 06-193, S. 1; P.A. 07-217, S. 201.)

History: P.A. 04-234 effective June 8, 2004, except that substitution of “Board of Pardons and Paroles” for “Board of Parole” is effective July 1, 2004; P.A. 06-193 amended Subsec. (a) to transfer responsibility for development and implementation of reentry strategy from “Departments of Correction, Mental Health and Addiction Services and Social Services and the Labor Department, the Board of Pardons and Paroles and the judicial branch” to “Criminal Justice Policy and Planning Division within the Office of Policy and Management”, provide that the strategy is for “offenders who are being supervised in the community, especially those offenders who have been discharged from the custody of the Department of Correction” rather than “offenders who are discharged from the custody of the Department of Correction” and add Subdivs. (1) to (5), inclusive, re manner in which goals of reentry strategy shall be achieved and amended Subsec. (c) to transfer responsibility for submitting report from Department of Correction to Criminal Justice Policy and Planning Division within the Office of Policy and Management and change reporting date from not later than January 1, 2005, and annually thereafter, to not later than January 1, 2007, and annually thereafter, effective July 1, 2006; P.A. 07-217 amended Subsec. (c) to change the reporting date from not later than January 1, 2007, and annually thereafter, to not later than February 15, 2008, and annually thereafter, effective July 12, 2007.



Section 18-81x - Funds for inmate educational services and reentry program initiatives.

For the fiscal year ending June 30, 2007, and each fiscal year thereafter, the sum of $350,000 from revenue derived by the Department of Administrative Services from the contract for the provision of pay telephone service to inmates of correctional facilities shall be transferred to the Department of Correction, for Other Current Expenses, for expanding inmate educational services and reentry program initiatives.

(P.A. 06-119, S. 1; P.A. 11-51, S. 76.)

History: P.A. 06-119 effective July 1, 2006; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 18-81y - Lost property board.

The Commissioner of Correction shall establish a lost property board within the Department of Correction to hear and determine any claim by an inmate of a correctional facility who seeks compensation not exceeding three thousand five hundred dollars for lost or damaged personal property. The board shall hear and determine each such claim and may, if it determines the claim is one which in equity and justice the state should pay, award damages. If the board denies a claim in whole or in part, the inmate may, not later than sixty days after such decision, present the claim to the Claims Commissioner in accordance with section 4-147. The filing of a claim with the lost property board shall toll the time limit for presenting a claim to the Claims Commissioner pursuant to section 4-148. The Commissioner of Correction shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 05-170, S. 5.)

History: This section was originally published as Sec. 18-81x in the 2006 Supplement to the General Statutes.



Section 18-81z - Development of risk assessment strategy.

The Department of Correction, the Board of Pardons and Paroles and the Court Support Services Division of the Judicial Branch shall develop a risk assessment strategy for offenders committed to the custody of the Commissioner of Correction that will (1) utilize a risk assessment tool that accurately rates an offender’s likelihood to recidivate upon release from custody, and (2) identify the support programs that will best position the offender for successful reentry into the community. Such strategy shall incorporate use of both static and dynamic factors. In the development of such risk assessment strategy, the department, board and division may partner with an educational institution in this state that has expertise in criminal justice and psychiatry to evaluate risk assessment tools and customize a risk assessment tool to best meet the state’s needs. On or before January 1, 2009, and annually thereafter, the department, board and division shall report to the Governor and the joint standing committee of the General Assembly on judiciary, in accordance with section 11-4a, on the development, implementation and effectiveness of such strategy.

(Jan. Sp. Sess. P.A. 08-1, S. 37.)

History: Jan. Sp. Sess. P.A. 08-1 effective January 25, 2008.



Section 18-82 - Administrators of correctional institutions: Appointment, removal and qualifications.

The Commissioner of Correction shall appoint and may remove the following administrators, all of whom shall serve at the pleasure of the commissioner and shall be exempt from the classified service: All correctional wardens, including any warden with oversight of a district, a correctional institution, parole and community services, population management, programs and treatment, security and academy training or staff development. Such wardens shall possess skill and experience in correctional administration.

(1967, P.A. 152, S. 7; 1969, P.A. 300; 1971, P.A. 154, S. 3; P.A. 75-85; P.A. 77-614, S. 272, 610; P.A. 85-397; P.A. 87-282, S. 13; P.A. 94-193, S. 4; P.A. 03-90, S. 1; P.A. 07-158, S. 7.)

History: 1969 act replaced deputy commissioners for disciplinary and treatment services and for field services with deputy commissioners of institution services and of community services, replaced State Farm and State Prison for Women with Connecticut Correctional Institution, Niantic, replaced State Prison with Connecticut Correctional Institution, Somers, replaced reformatory with Connecticut Correctional Institution, Cheshire and jails with community correctional centers; 1971 act replaced Osborn correctional institution with Enfield correctional institution; P.A. 75-85 replaced provisions re appointment of specific deputy commissioners and re duties of deputy commissioner of women’s services with statement that there shall be three deputy commissioner’s; P.A. 77-614 deleted references to council of correction, removed deputy commissioners entirely and included appointment of community correctional center wardens, effective January 1, 1979; P.A. 85-397 revised language re administrative heads of state correctional institutions; P.A. 87-282 deleted references to “superintendents” of institutions; P.A. 94-193 clarified the meaning of “administrative heads of state institutions” as “administrators, all of whom shall serve at the pleasure of the commissioner and shall be exempt from the classified service” and made other technical corrections for clarity; P.A. 03-90 deleted “all correctional service directors and all regional support services administrators” from list of administrators the commissioner shall appoint and may remove; P.A. 07-158 revised provisions re types of wardens appointed as administrators, effective July 1, 2007.



Section 18-83 - Acceptance of bequests, devises and gifts.

The Commissioner of Correction may accept and receive, on behalf of the department or any institution or facility thereof, any bequest or gift of personal property and, subject to section 4b-22, any devise or gift of real property made to the department or any institution thereof, and may hold and use such property for the purposes specified in such bequest, devise or gift.

(1967, P.A. 152, S. 8.)



Section 18-84 - “Inmate” and “prisoner” defined.

The terms “inmate” and “prisoner”, as used in this title and sections 54-125 to 54-129, inclusive, and 54-131, include any person in the custody of the Commissioner of Correction or confined in any institution or facility of the Department of Correction until released from such custody or control, including any person on parole.

(1967, P.A. 152, S. 12; P.A. 79-194; 79-631, S. 14, 111; P.A. 82-472, S. 154, 183.)

History: P.A. 79-194 deleted reference to Sec. 17-194a and replaced “sentenced or transferred to” with “in the custody of the commissioner ... or confined in” any institution or facility; P.A. 79-631 made technical changes; P.A. 82-472 removed the reference to Sec. 17-246.



Section 18-84a - Discharge savings accounts. Regulations.

(a) The Commissioner of Correction shall require each inmate sentenced to a term of incarceration by a court of this state to accumulate savings to be paid to the inmate on the inmate’s release from incarceration by establishing a discharge savings account on behalf of the inmate. Any inmate sentenced to a term of incarceration by a court of this state but confined in a facility outside this state shall be exempt from such requirement while confined in such facility.

(b) For the purpose of establishing such discharge savings account, the commissioner may impose a deduction of up to ten per cent on all deposits credited to the inmate’s individual account, provided the commissioner (1) credits such deduction to the inmate’s discharge savings account, and (2) ceases imposition of such deduction whenever the amount in the inmate’s discharge savings account equals one thousand dollars.

(c) Whenever the amount in the inmate’s discharge savings account equals one thousand dollars, the commissioner shall impose a deduction of ten per cent on all deposits credited to the inmate’s individual account to the extent necessary to reimburse the state for the costs of the inmate’s incarceration pursuant to section 18-85a and regulations adopted in accordance with said section.

(d) Disbursement to the inmate from the inmate’s discharge savings account upon the inmate’s release from incarceration shall not be reduced by any disbursement required by sections 18-85, 18-85b, 18-85c and 18-101.

(e) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement this section.

(P.A. 07-158, S. 2; P.A. 13-69, S. 1.)

History: P.A. 07-158 effective July 1, 2007; P.A. 13-69 amended Subsec. (a) by adding provision re inmate sentenced to term of incarceration by a court of this state, substituting “release from incarceration” for “discharge” and adding provision re exemption from discharge savings requirement while inmate is confined in facility outside this state, amended Subsecs. (b) and (c) by substituting “credited” for “made” and making conforming and technical changes, and amended Subsec. (d) by adding provision re disbursement upon inmate’s release from incarceration not to be reduced by disbursement under Secs. 18-85, 18-85b, 18-85c and 18-101, effective July 1, 2013.



Section 18-85 - Compensation of inmates. Deposit in account. Disbursement priorities.

(a) The Commissioner of Correction, after consultation with the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management, shall establish a schedule of compensation for services performed on behalf of the state by inmates of any institution or facility of the department. Such schedule shall recognize degrees of merit, diligence and skill in order to encourage inmate incentive and industry.

(b) Compensation so earned shall be deposited, under the direction of the Commissioner of Correction, in an account in a savings bank or state bank and trust company in this state or an account administered by the State Treasurer. Any compensation so earned shall be paid to the inmate on the inmate’s release from incarceration, except that the commissioner may, while the inmate is in custody, disburse any compensation earned by such inmate in accordance with the following priorities: (1) Federal taxes due; (2) restitution or payment of compensation to a crime victim ordered by any court of competent jurisdiction; (3) payment of a civil judgment rendered in favor of a crime victim by any court of competent jurisdiction; (4) victims compensation through the criminal injuries account administered by the Office of Victim Services; (5) state taxes due; (6) support of the inmate’s dependents, if any; (7) the inmate’s necessary travel expense to and from work and other incidental expenses; (8) deposits credited to the inmate’s discharge savings account under section 18-84a; (9) costs of such inmate’s incarceration under section 18-85a and regulations adopted in accordance with said section; and (10) payment to the clerk of the court in which an inmate, confined in a correctional facility only for payment of a fine, was convicted, such portion of such compensation as is necessary to pay such fine. Any interest that accrues shall be credited to any institutional fund established for the welfare of inmates. Compensation under this section shall be in addition to any compensation received or credited under section 18-50.

(1967, P.A. 152, S. 13; 1969, P.A. 297; P.A. 77-614, S. 126, 273, 610; P.A. 87-282, S. 14; P.A. 88-300, S. 1; P.A. 93-310, S. 26, 32; P.A. 04-234, S. 16; P.A. 07-158, S. 1; P.A. 13-69, S. 2.)

History: 1969 act replaced jails with community correctional centers; P.A. 77-614 required consultation with commissioner of administrative services and secretary of the office of policy and management rather than with council of correction and personnel policy board; P.A. 87-282 deleted reference to “superintendent”; P.A. 88-300 amended provision re disbursement of compensation by requiring following priorities as Subdivs. (1) to (9): Federal taxes due, restitution or compensation to crime victim, payment of civil judgment, victims compensation, state taxes due, support of dependents, travel expense to and from work, costs of board and payment of fine; P.A. 93-310 changed commission on victim services to office of victim services, effective July 1, 1993; P.A. 04-234 amended Subdiv. (8) to replace “costs of his board as determined by the commissioner” with “costs of such inmate’s incarceration under section 18-85a and regulations adopted in accordance with said section” and made a technical change, effective June 8, 2004; P.A. 07-158 inserted Subsec. designators (a) and (b), amended Subsec. (b) to substitute “compensation” for “sums”, add “in an inmate’s individual account” and provide that funds from such account may be transferred to the inmate’s discharge savings account, and made technical changes, effective July 1, 2007; P.A. 13-69 amended Subsec. (b) by substituting references to Commissioner of Correction for references to administrative head of institution or facility, and warden or Community Correctional Center Administrator, replacing requirement that compensation be deposited in inmate’s individual account with requirement that deposit be in account in a savings bank or state bank and trust company in this state or in account administered by State Treasurer, adding new Subdiv. (8) re deposits credited to inmate’s discharge savings account under Sec. 18-84a, redesignating existing Subdivs. (8) and (9) as Subdivs. (9) and (10), amending redesignated Subdiv. (10) by substituting reference to correctional facility for reference to community correctional center, and making technical changes, effective July 1, 2013.



Section 18-85a - Assessment for costs of incarceration. State’s claim against inmate’s property for repayment of costs of incarceration. Exempt property. Program fees. Regulations.

(a) The Commissioner of Correction shall adopt regulations, in accordance with the provisions of chapter 54, concerning the assessment of inmates of correctional institutions or facilities for the costs of their incarceration.

(b) The state shall have a claim against each inmate for the costs of such inmate’s incarceration under this section, and regulations adopted in accordance with this section, for which the state has not been reimbursed. Any property owned by such inmate may be used to satisfy such claim, except property that is: (1) Exempt pursuant to section 52-352b or 52-352d, except as provided in subsection (b) of section 52-321a; (2) subject to the provisions of section 54-218; (3) acquired by such inmate after the inmate is released from incarceration, but not including property so acquired that is subject to the provisions of section 18-85b, 18-85c or 52-367c, and except as provided in subsection (b) of section 52-321a; (4) acquired by such inmate for work performed during incarceration as part of a program designated or defined in regulations adopted by the Commissioner of Correction, in accordance with the provisions of chapter 54, as a job training, skill development or career opportunity or enhancement program, other than a pilot program established pursuant to section 18-90b, except that the commissioner may assess a fee for participation in any such program; or (5) credited to a discharge savings account pursuant to section 18-84a, not in excess of one thousand dollars. In addition to other remedies available at law, the Attorney General, on request of the Commissioner of Correction, may bring an action in the superior court for the judicial district of Hartford to enforce such claim, provided no such action shall be brought but within two years from the date the inmate is released from incarceration or, if the inmate dies while in the custody of the commissioner, within two years from the date of the inmate’s death, except that such limitation period shall not apply if such property was fraudulently concealed from the state.

(P.A. 95-235; P.A. 04-234, S. 17; P.A. 07-158, S. 3; P.A. 13-69, S. 3.)

History: P.A. 04-234 designated existing provisions as Subsec. (a) and added Subsec. (b) to grant the state a claim against each inmate for the unreimbursed costs of such inmate’s incarceration, provide that any property owned by such inmate may be used to satisfy the claim, specify the types of property that may not be used to satisfy the claim, authorize the Attorney General to bring an action to enforce a claim and specify the time limitation on bringing such action, effective June 8, 2004, and applicable to actions or proceedings pending or commenced on or after that date; P.A. 07-158 inserted Subsec. (b)(5) re deposits in a discharge savings account, not to exceed $1,000, effective July 1, 2007; P.A. 13-69 amended Subsec. (b) to add provision re property acquired in a pilot program under Sec. 18-90b and assessment of a fee for program participation in Subdiv. (4) and to substitute “credited to” for “deposited in” in Subdiv. (5), effective July 1, 2013.



Section 18-85b - State’s claim against proceeds of person’s cause of action or person’s inheritance for repayment of costs of incarceration.

(a) In the case of causes of action of any person obligated to pay the costs of such person’s incarceration under section 18-85a and regulations adopted in accordance with said section brought by such person within twenty years from the date such person is released from incarceration, the claim of the state shall be a lien against the proceeds therefrom in the amount of the costs of incarceration or fifty per cent of the proceeds received by such person after payment of all expenses connected with the cause of action, whichever is less, for repayment under said section, and shall have priority over all other claims, including any lien of the state for repayment of public assistance, except (1) attorney’s fees for the cause of action, (2) expenses of suit, (3) costs of hospitalization connected with the cause of action by whomever paid over and above hospital insurance or other such benefits, and, for such period of hospitalization as was not paid for by the state, physicians’ fees for services during any such period as are connected with the cause of action over and above medical insurance or other such benefits, (4) child support obligations pursuant to subsection (d) of section 17b-93, (5) restitution or payment of compensation to a crime victim ordered by a court of competent jurisdiction, and (6) payment of a civil judgment rendered in favor of a crime victim by a court of competent jurisdiction; and such claim shall consist of the total amount of the costs of incarceration under section 18-85a and regulations adopted in accordance with said section. The proceeds of such causes of action shall be assignable to the state for payment of the amount due under section 18-85a, and regulations adopted in accordance with said section, irrespective of any other provision of law. The state’s lien shall constitute an irrevocable direction to the attorney for such person to pay the Commissioner of Correction or the commissioner’s designee in accordance with its terms, except if, after written notice from the attorney for such person informing the commissioner or the commissioner’s designee of the settlement of the cause of action or judgment thereon and requesting the amount of the lien to be paid to the commissioner or the commissioner’s designee, the commissioner or the commissioner’s designee does not inform such attorney of the amount of the state’s lien within forty-five days of receipt of the written request of such attorney for such information, such attorney may distribute such proceeds to such person and shall not be liable for any loss the state may sustain thereby.

(b) In the case of an inheritance of an estate by any person who is obligated to pay the costs of such person’s incarceration under section 18-85a and regulations adopted in accordance with said section that is received by such person within twenty years from the date such person is released from incarceration, the claim of the state shall be a lien against such inheritance in the amount of the costs of incarceration or fifty per cent of the assets of the estate payable to such person, whichever is less. The Court of Probate shall accept any such lien notice filed by the commissioner or the commissioner’s designee with the court prior to the distribution of such inheritance, and to the extent of such inheritance not already distributed, the court shall order distribution in accordance therewith.

(P.A. 01-129, S. 1, 3; P.A. 04-234, S. 18.)

History: P.A. 01-129 effective June 28, 2001; P.A. 04-234 amended Subsec. (a) to limit the claim of the state to proceeds of a cause of action brought by such person within 20 years from the date such person is released from incarceration, added “and regulations adopted in accordance with said section” after “section 18-85a” where appearing, amended Subsec. (b) to limit the claim of the state to an inheritance that is received within 20 years from the date person is released from incarceration, replaced “inmate” with “person” where appearing and made technical changes, effective June 8, 2004.



Section 18-85c - State’s claim against person’s estate for repayment of costs of incarceration.

Upon the death of any person obligated to pay the costs of such person’s incarceration under section 18-85a and regulations adopted in accordance with said section that occurs within twenty years from the date such person is released from incarceration, the state shall have a claim against such person’s estate for all costs of incarceration under the provisions of said section and such regulations for which the state has not been reimbursed, to the extent that the amount which the surviving spouse, parent or dependent children of the decedent would otherwise take from such estate is not needed for their support. Such claim shall have priority over all other unsecured claims against such estate, including any lien of the state for repayment of public assistance, except (1) expenses of last sickness not to exceed three hundred seventy-five dollars, (2) funeral and burial expenses in accordance with that allowed under section 17b-84 upon the death of a beneficiary of aid, (3) child support obligations pursuant to subsection (d) of section 17b-93, (4) restitution or payment of compensation to a crime victim ordered by a court of competent jurisdiction, (5) payment of a civil judgment rendered in favor of a crime victim by a court of competent jurisdiction, and (6) administrative expenses, including probate fees and taxes, and including fiduciary fees not exceeding the following commissions on the value of the whole estates accounted for by such fiduciaries: On the first two thousand dollars or portion thereof, five per cent; on the next eight thousand dollars or portion thereof, four per cent; on the excess over ten thousand dollars, three per cent. Upon petition by any fiduciary, the Court of Probate, after a hearing thereon, may authorize compensation in excess of the above schedule for extraordinary services. Notice of any such petition and hearing shall be given to the Commissioner of Correction at least ten days in advance of such hearing. The allowable funeral and burial payment authorized by this section shall be reduced by the amount of any prepaid funeral arrangement. Any amount paid from the estate under this section to any person that exceeds the limits provided in this section shall be repaid to the estate by such person, and such amount may be recovered in a civil action with interest at the legal rate from the date of demand.

(P.A. 01-129, S. 2, 3; P.A. 04-234, S. 19.)

History: P.A. 01-129 effective June 28, 2001; P.A. 04-234 limited the claim of the state to the estate of a person whose death occurs within 20 years from the date such person is released from incarceration, effective June 8, 2004.



Section 18-86 - Transfers between institutions of department.

The commissioner may transfer any inmate of any of the institutions or facilities of the department to any other such institution or facility, irrespective of the institution to which the inmate was originally committed or the length of his sentence, when it appears to the commissioner that the best interests of the inmate or the other inmates will be served by such action.

(1967, P.A. 152, S. 14.)



Section 18-86a - Contracts with other states for confinement of Connecticut inmates.

The Commissioner of Correction may enter into one or more contracts, with the appropriate official or officials of any state which is not a party to the New England Interstate Corrections Compact or the Interstate Corrections Compact, for the confinement of Connecticut inmates in correctional facilities located in such state. Any such contract shall provide for: (1) Its duration; (2) payments to be made by the state of Connecticut to the state to which the inmates are sent, for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance; (3) participation in programs of inmate employment, if any, the disposition or crediting of any payments received by inmates on account thereof, and the crediting of proceeds from or disposal of any products resulting therefrom; (4) delivery and retaking of inmates; and (5) such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the state of Connecticut and the state to which the inmates are sent. The Commissioner of Correction shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section. Such regulations shall include, but not be limited to, limitations on the length of time that inmates may be confined in correctional facilities of other states, the types of inmates eligible to be sent, the types of services, facilities, programs and treatment furnished by other states for which payment will be made, and limitations on the amount of payments to be made to other states to which inmates are sent.

(P.A. 90-250, S. 1, 3.)



Section 18-86b - Contracts with governmental and private vendors for supervision of state inmates outside the state.

(a) Notwithstanding the provisions of sections 18-105 to 18-107, inclusive, the Commissioner of Correction is authorized to improve the operation of the state’s correctional facilities by entering into contracts with any governmental or private vendor for supervision of not more than five hundred inmates outside the state. Any such governmental or private vendor shall agree to be bound by the provisions of the Interstate Corrections Compact, and any governmental or privately-operated facility to which state inmates are transferred pursuant to a contract under this subsection shall be located in a state which has enacted and entered into the Interstate Corrections Compact.

(b) (1) Notwithstanding the provisions of sections 18-105 to 18-107, inclusive, during the fiscal year ending June 30, 2004, the Commissioner of Correction is authorized to improve the operation of the state’s correctional facilities by entering into contracts in accordance with this subsection with any governmental or private vendor for the supervision of not more than an additional two thousand inmates outside the state.

(2) If the governmental vendor with which the commissioner has a contract under subsection (a) of this section on August 20, 2003, for the supervision of inmates outside this state is willing to accept additional inmates for supervision, the Commissioner of Correction may, notwithstanding the provisions of section 4a-57, enter into a contract with such governmental vendor for the supervision of such number of additional inmates as such governmental vendor is willing to accept. If the commissioner does not enter into such a contract with such governmental vendor or if, after contracting for the supervision of additional inmates by such governmental vendor, the number of inmates authorized to be supervised outside this state under subdivision (1) of this subsection has not been attained, the commissioner may enter into contracts with any governmental or private vendor for the supervision of all or part of the remaining number of inmates authorized to be supervised outside this state under said subdivision (1).

(3) Any such governmental or private vendor shall agree to be bound by the provisions of the Interstate Corrections Compact, and any governmental or privately-operated facility to which state inmates are transferred pursuant to a contract under this subsection shall be located in a state which has enacted and entered into the Interstate Corrections Compact.

(4) Prior to entering into any contract under this subsection, the commissioner shall submit such proposed contract to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and to the judiciary for their review and comment.

(c) (1) Notwithstanding the provisions of sections 18-105 to 18-107, inclusive, during the fiscal years ending June 30, 2005, June 30, 2006, and June 30, 2007, the Commissioner of Correction is authorized to improve the operation of the state’s correctional facilities by entering into contracts in accordance with this subsection with any governmental or private vendor for the supervision of not more than an additional one thousand inmates outside the state.

(2) Any such governmental or private vendor shall agree to be bound by the provisions of the Interstate Corrections Compact, and any governmental or privately-operated facility to which state inmates are transferred pursuant to a contract under this subsection shall be located in a state which has enacted and entered into the Interstate Corrections Compact.

(3) Prior to entering into any contract under this subsection, the commissioner shall submit such proposed contract to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies and to the judiciary for their review and comment.

(d) A state inmate confined in any governmental or privately-operated facility pursuant to the terms of any contract with the state shall at all times be subject to the authority of the Commissioner of Correction who may at any time remove the inmate for transfer to a state correctional facility or other institution, for transfer to another governmental or privately-operated facility, for release on probation or parole, for discharge or for any other purpose permitted by the laws of this state.

(P.A. 95-229; June 30 Sp. Sess. P.A. 03-6, S. 156; P.A. 04-234, S. 11; May Sp. Sess. P.A. 04-2, S. 89.)

History: June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to make a technical change, added new Subsec. (b) to authorize the commissioner during the fiscal years ending June 30, 2004, and June 30, 2005, to contract for the supervision of an additional 2,000 inmates out of state and redesignated existing Subsec. (b) as Subsec. (c), effective August 20, 2003; P.A. 04-234 added Subsec. (b)(4) requiring commissioner to submit a proposed contract to the appropriations and judiciary committees for their review and comment, effective June 8, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (b)(1) to authorize commissioner to contract for the supervision of an additional 2,000 inmates outside the state during “the fiscal year ending June 30, 2004,” rather than during “the fiscal years ending June 30, 2004, and June 30, 2005,” added new Subsec. (c) to authorize the commissioner during the fiscal years ending June 30, 2005, June 30, 2006, and June 30, 2007, to contract for the supervision of an additional 1,000 inmates outside the state, and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2004.



Section 18-86c - Contracts re release of inmates.

Any contract entered into between the Commissioner of Correction and a provider operating a halfway house, group home, mental health facility or other community residence to which the commissioner may release inmates, shall specify whether such provider refuses to accept certain inmates and, if so, shall specify the types of inmates such provider refuses to accept.

(June Sp. Sess. P.A. 00-1, S. 35, 46.)

History: June Sp. Sess. P.A. 00-1 effective July 1, 2000.



Section 18-86d - Agreements with institutions of higher education re free courses for inmates.

An institution of higher education that enters into an agreement with the Department of Correction for an employee or agent of such institution to teach one or more for-credit courses to inmates of a correctional facility at no charge to said department or to the participating inmates shall not be considered a state contractor for the purposes of such agreement.

(P.A. 13-68, S. 1.)



Section 18-87 - Transfers to other state institutions and to the Commissioner of Children and Families.

The Commissioner of Correction may transfer any inmate of any of the institutions of the Department of Correction to any other appropriate state institution with the concurrence of the superintendent of such institution or to the Department of Children and Families when the Commissioner of Correction finds that the welfare or health of the inmate requires it. When an inmate, after the expiration of his sentence, is committed to or otherwise remains in the institution to which he was transferred, the expense of his treatment and support shall be paid as provided by sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b, and 17b-743 to 17b-747, inclusive. No transfer of any person who has attained the age of eighteen years shall be made to the Department of Children and Families. No transfer of any person who has not attained the age of eighteen years shall be made to the Department of Children and Families unless the Commissioner of Children and Families finds that such person would benefit from a transfer to the Department of Children and Families and agrees to accept such person and such person has given his written consent to such transfer. Such person transferred to the Department of Children and Families shall be deemed to be committed to the custody of the Commissioner of Children and Families. The Commissioner of Children and Families shall have the power to terminate the commitment and release such person at any time he determines such termination and release would be in such person’s best interest, and shall have the power to return such person to the jurisdiction of the Commissioner of Correction. The transfer of any person under this section to the Department of Children and Families shall not result in the person so transferred being in the custody of the Commissioner of Correction and the Commissioner of Children and Families for a total of less than the minimum or more than the maximum term he would have been in the custody of the Commissioner of Correction had he not been so transferred.

(1967, P.A. 152, S. 15; 1969, P.A. 664, S. 13; 1972, P.A. 127, S. 35; P.A. 93-91, S. 1. 2; P.A. 96-180, S. 53, 166; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 54; P.A. 05-288, S. 73.)

History: 1969 act added provisions re transfers from correctional institution to department of children and youth services, required that superintendent of institution from which transfer to be made concur in decision and placed responsibility of determination of suitability of transfer on commissioner of correction rather than on wardens, superintendents or jail administrators; 1972 act forbade transfer of those reaching 18 rather than 20, reflecting changed age of majority; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-180 made technical grammatical change, effective June 3, 1996 (Revisor’s note: The references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said subsections in this section, effective March 1, 2004; P.A. 04-76 deleted references to Secs. 17b-118b and 17b-221 that were repealed by the same act; P.A. 05-288 made technical changes, effective July 13, 2005.

See Sec. 17a-10 re custody of committed children.

See Sec. 17b-250 re payment of hospital expenses of inmate transferred from correctional institution.

See Sec. 18-52a re hospitalization of prisoners for surgery or other care.

See Sec. 18-94 re retention of diseased inmates in correctional or charitable institutions.



Section 18-87a to 18-87f - Contracts with private agencies for: Halfway house handling of prerelease inmates; reentry services for paroled or discharged offenders. Early release: Pretrial inmates; sentenced inmates. Prison overcrowding emergency: Definitions; construction program, release of prisoners.

Sections 18-87a to 18-87f, inclusive, are repealed.

(1972, P.A. 11, S. 1; P.A. 78-1, S. 1, 2; P.A. 80-200, S. 6, 7; P.A. 80-442, S. 24, 25, 28; P.A. 81-437, S. 6, 7, 12; P.A. 82-472, S. 56, 183; P.A. 84-505, S. 1, 2, 5, 6; P.A. 87-538, S. 2, 3, 5; P.A. 88-244, S. 2; 88-317, S. 78, 107; P.A. 89-353, S. 5, 8; P.A. 95-152, S. 3.)



Section 18-87i - Emergency correctional facility projects and large increases in correctional facility inmate populations: Notices, negotiated agreements between state and municipalities, arbitration.

Section 18-87i is repealed, effective October 1, 1999.

(P.A. 89-353, S. 7, 8; P.A. 99-75, S. 13.)



Section 18-87j - Criminal Justice Policy Advisory Commission.

There is established a Criminal Justice Policy Advisory Commission which shall be within the Office of Policy and Management for administrative purposes only. The commission shall consist of the undersecretary of the Criminal Justice Policy and Planning Division within the Office of Policy and Management, the Chief Court Administrator, the Commissioner of Correction, the Commissioner of Public Safety, the Chief State’s Attorney, the Chief Public Defender, the Commissioner of Mental Health and Addiction Services and the chairperson of the Board of Pardons and Paroles, or their designees, the executive director of the Court Support Services Division or other designee of the Chief Court Administrator and the following members, each of whom shall be appointed by the Governor: Three government officials, a police chief, three persons representing offender and victim services within the private community and two public members. In addition, the Labor Commissioner and the Commissioner of Social Services, or their designees, shall be members of the commission with authority to deliberate and vote on matters concerning employment and entitlement programs available to adult and juvenile offenders who are reentering the community, and the Commissioner of Children and Families and the Commissioner of Education, or their designees, shall be members of the commission with authority to participate and vote on matters concerning juvenile justice. The undersecretary of the Criminal Justice Policy and Planning Division shall serve as chairperson of the commission. The commission shall meet at such times as it deems necessary.

(P.A. 81-437, S. 1, 12; P.A. 82-472, S. 168, 183; P.A. 84-27, S. 2; P.A. 02-132, S. 11; P.A. 04-234, S. 2, 14; P.A. 05-249, S. 5; P.A. 06-193, S. 4; P.A. 13-214, S. 15.)

History: P.A. 82-472 made a technical change by eliminating the director of the justice commission from the commission on prison and jail overcrowding and adding one more government official; P.A. 84-27 deleted the requirement that the commission meet at least once each month; P.A. 02-132 replaced “the Chief Bail Commissioner” with “the executive director of the Court Support Services Division” and made technical changes; P.A. 04-234 added the Commissioner of Mental Health and Addiction Services and the chairperson of the Board of Parole as members of the commission and authorized the designees of those individuals and of the Commissioner of Correction and the Commissioner of Public Safety to serve, effective June 8, 2004, and replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 05-249 added the undersecretary of the Criminal Justice Policy and Planning Division within the Office of Policy and Management as a member of the commission and replaced provision requiring the Governor to appoint a chairperson from among the members of the commission with provision requiring said undersecretary to serve as chairperson, effective July 1, 2006; P.A. 06-193 changed name of Commission on Prison and Jail Overcrowding to Criminal Justice Policy Advisory Commission, added Labor Commissioner and Commissioner of Social Services, or their designees, as members with respect to matters concerning employment and entitlement programs available to adult and juvenile offenders reentering the community and added Commissioner of Children and Families and Commissioner of Education, or their designees, as members with respect to matters concerning juvenile justice, effective July 1, 2006; P.A. 13-214 changed number of members representing offender and victim services within private community from 2 to 3.



Section 18-87k - Powers and duties of commission.

(a) The Criminal Justice Policy Advisory Commission shall: (1) Develop and recommend policies for preventing prison and jail overcrowding; (2) examine the impact of statutory provisions and current administrative policies on prison and jail overcrowding and recommend legislation to the Governor and the General Assembly; (3) research and gather relevant statistical data and other information concerning the impact of efforts to prevent prison and jail overcrowding and make such information available to criminal justice agencies and members of the General Assembly; (4) advise the undersecretary of the Criminal Justice Policy and Planning Division on policies and procedures to promote more effective and cohesive state criminal justice and juvenile justice systems and to develop and implement the offender reentry strategy as provided in section 18-81w; (5) monitor developments throughout the state’s criminal justice system and, not later than February 15, 2009, and annually thereafter, report to the Governor and the General Assembly on the effectiveness of the state’s reentry strategy, outcomes achieved under the reentry strategy and the level of integration and coordination of the information technology systems used by the criminal justice agencies and other system-wide issues identified by the commission; (6) not later than February 15, 2009, and annually thereafter, sponsor for all members of the criminal justice community a full-day review of the criminal justice system in the state including progress that has been made within the past year and challenges to be met, which review shall be facilitated by the undersecretary of the Criminal Justice Policy and Planning Division; (7) identify specific needs for reentry services in geographic areas throughout the state; (8) identify institution-based and community-based programs and services that effectively address offender needs and reduce recidivism including, but not limited to, education and training, employment preparation and job bank, transitional health care, family support, substance abuse, domestic violence and sexual offender programs and services; (9) develop a guide to best practices in the provision of reentry services; (10) develop and annually update a plan to ensure the availability of reentry services, which plan may include establishment of community reentry centers; and (11) assist the undersecretary of the Criminal Justice Policy and Planning Division in developing the recommendations included in the report and presentation made by the division pursuant to section 4-68p.

(b) The commission shall establish a subcommittee on corrections behavioral health composed of the Commissioner of Correction, the Commissioner of Mental Health and Addiction Services and a representative of The University of Connecticut Health Center having responsibility for the administration of the contract with the Department of Correction concerning the provision of health care services to inmates of the department. The subcommittee shall make recommendations to the commission concerning the provision of behavioral health services to inmates of the Department of Correction.

(c) The commission shall establish a subcommittee on correctional staff health and safety composed of the Commissioner of Correction, the Commissioner of Emergency Services and Public Protection and the Commissioner of Mental Health and Addiction Services, or their designees, eight persons appointed one each by the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and public safety, one representative from each of the three local chapters of labor organizations representing correction officers appointed by such local chapter and one representative from each of the labor organizations representing hazardous duty staff of the Department of Correction appointed by such labor organization. The subcommittee shall review the policies and procedures of the Department of Correction with respect to staff health and safety including, but not limited to, the manner in which: (1) Inmate assaults are investigated, classified and assigned points, (2) data on inmate assaults is collected and compiled, and (3) data on inmate assaults is reported to persons and agencies outside the department. The subcommittee shall submit any recommendations it may have to the commission concerning revisions to such policies and procedures.

(P.A. 81-437, S. 2, 12; June 30 Sp. Sess. P.A. 03-6, S. 159; P.A. 04-234, S. 34; P.A. 05-249, S. 6; P.A. 06-193, S. 5; Jan. Sp. Sess. P.A. 08-1, S. 38; P.A. 09-223, S. 1; P.A. 11-51, S. 134.)

History: June 30 Sp. Sess. P.A. 03-6 required the commission to take into account the report of the Alternatives to Incarceration Advisory Committee established under Sec. 18-87m in the development of the plan, effective August 20, 2003; P.A. 04-234 designated existing provisions as Subsec. (a) and added Subsec. (b) re establishment, membership and duties of a subcommittee on corrections behavioral health, effective June 8, 2004; P.A. 05-249 amended Subsec. (a) to delete former Subdiv. (3) re annual preparation and distribution of a comprehensive state criminal justice plan for preventing prison and jail overcrowding and redesignate existing Subdiv. (4) as new Subdiv. (3), effective July 1, 2006; P.A. 06-193 amended Subsec. (a) to replace “commission” with “Criminal Justice Policy Advisory Commission”, add new Subdiv. (4) re advising undersecretary of the Criminal Justice Policy and Planning Division on policies and procedures to promote more effective and cohesive state criminal justice and juvenile justice systems and to develop and implement the offender reentry strategy as provided in Sec. 18-81w and add new Subdiv. (5) re assisting said undersecretary in developing recommendations in the report and presentation made pursuant to Sec. 4-68p, effective July 1, 2006; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (a) to add new Subdiv. (5) re monitoring developments throughout state’s criminal justice system and annually reporting on reentry strategy, outcomes achieved under reentry strategy, level of integration and coordination of information technology systems and other system-wide issues, add new Subdiv. (6) re annually sponsoring a full-day review of the criminal justice system, add new Subdiv. (7) re identifying specific needs for reentry services in geographic areas, add new Subdiv. (8) re identifying institution-based and community-based programs and services that effectively address offender needs and reduce recidivism, add new Subdiv. (9) developing a guide to best practices in provision of reentry services, add new Subdiv. (10) re developing and annually updating a plan to ensure availability of reentry services and redesignate existing Subdiv. (5) as Subdiv. (11), effective January 25, 2008; P.A. 09-223 added Subsec. (c) re establishment, membership and duties of subcommittee on correctional staff health and safety; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011.



Section 18-87l - New Haven Armory not to be used to house prisoners or other detainees.

The New Haven Armory may not be used in any part or at any time for the incarceration or holding of persons charged with, or convicted of, a crime, including, but not limited to, any temporary housing of prisoners or detainees on an emergency basis.

(P.A. 00-192, S. 18, 102.)

History: P.A. 00-192 effective July 1, 2000.



Section 18-87m - Alternatives to Incarceration Advisory Committee: Membership, duties, report. Commissioner to implement alternatives to incarceration initiatives to reduce prison population.

Section 18-87m is repealed, effective July 1, 2006.

(June 30 Sp. Sess. P.A. 03-6, S. 158; P.A. 04-234, S. 2; P.A. 06-119, S. 4.)



Section 18-88 - (Formerly Sec. 18-14). Industrial activities. State agencies required to purchase necessary products from institution industries. Retail hobby stores.

(a) The commissioner shall use the industrial fund for the institutions of the department as a revolving fund for the maintenance and continuance of such productive industries as the commissioner directs and for the purchase of supplies, stock, tools, machinery and other equipment to promote in any way the industrial activities, including agricultural activities, of the institutions. The proceeds from all sales resulting from such activities shall be paid to the Treasurer and credited to said fund.

(b) The commissioner shall approve the establishment and maintenance of any and all such industrial activities, including, but not limited to, an optical shop to produce prescription eyeglasses for inmates of correctional institutions, for persons under state care in other institutions and for other persons receiving or eligible to receive benefits under Title XIX of the federal Social Security Act, as amended, provided such optical shop is under the direct supervision of an optician licensed under chapter 381, and provided further such eyeglasses are prescribed by an optometrist licensed under chapter 380, and are fitted by such licensed optometrist or by an optician licensed under chapter 381, after considering and determining the extent, if any, to which each industry may compete with private industry and, as far as possible, shall encourage a diversified program. If said optical shop is unable to fill the prescription for such eyeglasses for any reason, within the two-week period from its receipt of such prescription, said shop shall notify the person who prescribed such eyeglasses within ten days after receipt of such prescription.

(c) The commissioner may, by regulation, provide, for any injury suffered by any inmate arising out of and in the course of his employment in such industries, a compensation award not covered under section 4-165b. Such payments shall not exceed the sum of one dollar and fifty cents per week and shall be payable solely from profits from such industries.

(d) The commissioner may appoint, in accordance with chapter 67, a superintendent of institution industries and such assistants and employees as he deems necessary to (1) manage the industries, (2) market and deliver the products and (3) investigate complaints. The compensation of such appointees shall be paid from the industrial fund.

(e) The commissioner shall cause such articles, materials and products as are used by state agencies and political subdivisions to be produced by the labor of prisoners and sold at prices comparable with the lowest market prices for such articles and materials sold or offered for sale outside the institutions.

(f) Any political subdivision of the state or federal government or any private nonprofit entity, including one which receives all or part of its revenues from any political subdivision of the state or federal government, may purchase any articles, materials or products required by it which are produced or manufactured by the institution industries, and any person may purchase products and by-products of farming operations in accordance with section 53-329. The commissioner may promulgate and circulate at sufficiently frequent intervals for distribution to the Commissioner of Administrative Services, the Comptroller and such political subdivisions a catalog showing styles, designs, sizes and varieties of all articles, materials and products manufactured and produced at the institutions and periodical price lists for all such articles.

(g) Each state department, agency, commission or board shall purchase its necessary products and services from the institution industries if such products and services are produced or manufactured and made available by such industries, provided such products and services are of comparable price and quality and in sufficient quantity as may be available for sale or offered for sale outside the institutions.

(h) The commissioner shall file an annual report of the industrial operations with the Governor and a balance sheet and statement of operations with the Comptroller at such times as he requests. The commissioner shall determine at the end of each fiscal year the amount of cash working capital necessary to be retained in the industrial fund and the excess of the amount so determined shall be transferred to the General Fund.

(i) The Commissioner of Correction may establish retail hobby stores for the purpose of the sale to the public, but not for resale, of articles made by inmates of any of the institutions of the department. The proceeds of such sales, less a charge to defray the cost of the sales as determined by the commissioner, shall be deposited in the inmate’s institutional account. Such hobby products shall be subject to approval by the Commissioner of Correction.

(j) Any person who sells or offers for sale on the open market, to any person other than as specified in this section, any articles, materials or products manufactured or produced by institution inmates, shall be fined not less than one hundred dollars nor more than five thousand dollars or be imprisoned not more than six months, or be both fined and imprisoned.

(k) The Commissioner of Correction may establish, within the industrial fund, commissaries to be operated for the purpose of sale to inmates of items authorized by the commissioner. The cost of the commissary operation shall be charged to the fund and the proceeds of such sales shall be deposited in the fund. The commissioner is authorized to transfer a portion of the profits from the operation of the commissaries to the Correctional General Welfare Fund established under section 4-57a.

(1949 Rev., S. 3017; 1957, P.A. 657, S. 1–11, 14; 1961, P.A. 45, S. 1; 1963, P.A. 28, S. 3; 1967, P.A. 152, S. 33; 1969; P.A. 470; P.A. 77-614, S. 274, 610; P.A. 78-293, S. 1, 2, 6; P.A. 79-151; P.A. 84-236, S. 2; P.A. 88-1, S. 5, 13; 88-116, S. 10; P.A. 90-74; P.A. 91-406, S. 6, 29; P.A. 98-263, S. 16, 21; P.A. 01-106, S. 1, 6.)

History: 1961 act deleted provision in Subsec. (a) that members be appointed in odd-numbered years for two-year terms and provided for staggered terms of five years each; 1963 act deleted stipulation in Subsec. (b) that industrial fund be used for State Prison and State Prison farm and substituted Osborn Division for State Prison farm in same subsection; 1967 act substituted “The Correction” for “State Prison” in name of Commission (Subsec. (a)), “institution” for “prison,” “State Prison” and “Osborn division” (Subsecs. (b), (d), (f), (g) and (h)), “commissioner of correction” for “directors” (Subsecs. (a), (d), (g) and (i), “commissioner” for “warden of the State Prison” (Subsec. (f)), and “institution inmates” for “prisoners” to conform with new terminology of title 18, further deleted obsolete provision re staggered terms of appointment and substituted provision authorizing governor to appoint member annually for five-year term to replace member whose term expires (Subsec. (a)), added provisions for use of industrial fund for “institutions of the department” (Subsec. (b)), deleted provisions for incentive wages for meritorious service and the grading of inmates according to skill and work habits (Subsec. (d)) and provision that section “shall not apply to State Prison for Women” (Subsec. (d)(1)); Sec. 18-14 transferred to Sec. 18-88 in 1968; 1969 act inserted new Subsec. (j) re retail hobby stores and redesignated former Subsec. (j) as Subsec. (k); P.A. 77-614 deleted Subsec. (a) which had described organization of Correction Industries Advisory Commission, redesignating remaining Subsecs. accordingly, transferred duties of commission to commissioner of correction and replaced commissioner of finance and control with secretary of the office of policy and management, effective January 1, 1979; P.A. 78-293 added provisions re production of eyeglasses in optical shop in Subsecs. (b) and (c); P.A. 79-151 authorized federal government and private nonprofit entities to purchase products in Subsec. (f) and required state agencies to purchase products and services from institution industries as specified in Subsec. (g); P.A. 84-236 amended Subsec. (a) to allow use of funds for agricultural activities; P.A. 88-1 amended Subsec. (h) to eliminate involvement of secretary of the office of policy and management in determination of amount of cash working capital to be retained in fund; P.A. 88-116 substituted “commissioner of administrative services” for “director of purchasing” in Subsec. (f); P.A. 90-74 amended Subsec. (f) by permitting any person to purchase products and by-products of farming operations in accordance with Sec. 53-329; P.A. 91-406 corrected an internal reference in Subsec. (c), substituting Sec. 4-165b for Sec. 18-95; P.A. 98-263 added Subsec. (k) re establishment and operation of commissaries, effective July 1, 1998; P.A. 01-106 amended Subsec. (g) to eliminate provision prohibiting Comptroller’s approval of certain purchases that are not from institution industries, effective July 1, 2001.

See Sec. 53-329 re deposit of proceeds from sale of prison labor products in industrial fund.



Section 18-88a - Correction Industries Revolving Fund, charge for fringe benefits prohibited.

The Comptroller shall not charge the Correction Industries Revolving Fund for the cost of fringe benefits for employees of said fund paid by the Comptroller.

(P.A. 86-312, S. 18, 21.)



Section 18-89 - (Formerly Sec. 18-9). Contracts for labor; public institutions.

No contract or agreement shall be made for the labor or services of inmates of any correctional or other state institution in the manufacture of goods or any portion of such manufacture, or for the product of such labor or services, except after public notice, by advertising in at least three daily papers having a circulation in different sections of the state, calling for sealed proposals or bids for such labor, or the product thereof, and such proposal or bid, received in accordance with such notice, as is by its terms most advantageous to the state shall be accepted by the authorities in charge of the disposal of such labor, or the product thereof, and such contract or agreement shall be made in accordance with the terms of such notice and such proposal or bid. No such contract or agreement shall be made for any period exceeding four years. The provisions of this section shall not apply to section 18-88.

(1949 Rev., S. 3004; 1957, P.A. 657, S. 12; 1961, P.A. 517, S. 56; 1967, P.A. 152, S. 31.)

History: 1961 act deleted obsolete references to county institutions; 1967 act substituted “correctional” for “penal”; Sec. 18-9 transferred to Sec. 18-89 in 1968.

See Sec. 18-7 re powers and duties of warden.



Section 18-90 - (Formerly Sec. 18-10). Prisoners; employment restricted.

Section 18-90 is repealed.

(1949 Rev., S. 3005; P.A. 77-614, S. 323, 610; P.A. 80-14.)



Section 18-90a - Employment of inmates.

The Commissioner of Correction may permit any inmate of a correctional facility under his jurisdiction to be employed by any department or agency of the state, any political subdivision of the state or federal government or any private, nonprofit entity which desires to make use of the services of such inmates, provided participation by such inmates shall be voluntary. The employment of any inmate pursuant to this section shall not result in the displacement of employed workers, and shall not impair existing contracts for services. Any inmate employed under this section shall receive the same compensation he would receive if he worked within the correctional institution to which he is confined.

(P.A. 73-277; P.A. 86-421, S. 1.)

History: P.A. 86-421 authorized employment of an inmate by any political subdivision of the state or federal government or any private, nonprofit entity and provided that the employment of an inmate shall not result in the displacement of employed workers or impair existing contracts for services.



Section 18-90b - Pilot program for inmate labor in private industry.

(a) The Commissioner of Correction may establish a pilot program involving the use of inmate labor in private industry consistent with governing federal guidelines.

(b) The commissioner may enter into such contracts as may be necessary to fully implement the pilot program. Such contractual agreements may include rental or lease agreements for state buildings or portions thereof on the grounds of any institution or facility of the Department of Correction and for any real property needed for reasonable access to and egress from any such building for the purpose of establishing and operating a factory for the manufacturing and processing of goods, wares or merchandise or the provision of service or any other business or commercial enterprise deemed by the commissioner to enhance the general welfare of the inmate population.

(c) An inmate may participate in the pilot program established pursuant to this section only on a voluntary basis and only after he has been informed of the conditions of his employment.

(d) No inmate participating in the pilot program shall be paid less than the prevailing wage for work of similar nature in private industry.

(e) Inmate participation in the pilot program shall not result in the displacement of employed workers and shall not impair existing contracts for services.

(f) Nothing in this section shall be deemed to restore in whole or in part the civil rights of any inmate. No inmate compensated for participation in the program shall be considered to be an employee of the state or exempt from the provisions of (1) section 18-84a, or (2) section 18-85a and regulations adopted in accordance with said section.

(g) The provisions of subsection (j) of section 18-88 shall not apply to any articles, materials or products manufactured or produced by institutional inmates pursuant to this section.

(P.A. 86-349; P.A. 88-300, S. 2; P.A. 13-69, S. 5.)

History: P.A. 88-300 amended Subsec. (f) by deleting “or any person, firm or corporation, and no such compensation shall be considered wages for purposes of chapter 567”; P.A. 13-69 amended Subsec. (a) to provide that pilot program be consistent with governing federal guidelines, amended Subsec. (f) to provide that no inmate compensated for participation in program is exempt from Sec. 18-84a or Sec. 18-85a and regulations adopted thereunder, and made technical changes, effective July 1, 2013.



Section 18-90c - Investigation of certain inmates re child support orders and arrearages.

When any person is committed to the custody of the Commissioner of Correction as a result of a criminal conviction and such person receives compensation under the pilot program established pursuant to section 18-90b, the commissioner shall investigate whether (1) the Superior Court or a family support magistrate has issued an order of support of a minor child or children against such person and (2) such person is delinquent on such support payments.

(P.A. 88-300, S. 4.)



Section 18-91 - (Formerly Sec. 18-16). Use of correctional institutions by United States. Removal of inmates to federal institutions.

(a) Any institution of the department may be used, for confining any person held under the authority of any United States statute including persons detained as aliens. The Commissioner of Correction may contract with the United States for the use of such institution, for confining any person held under such authority; but the expense of supporting and confining such person shall be paid by the United States. The commissioner may enter into and execute a contract or contracts with the United States for the removal of any inmate from any institution of the department to a federal correctional institution or medical center when, in his opinion, the inmate needs particular treatment or special facilities available at such correctional institution or medical center, or it is in the best interest of the state. When required as part of the contract the Commissioner of Correction or any person authorized by him may personally deliver such inmate to the particular federal authorities involved, and the state may, in the manner provided in section 4-165b, compensate such prisoner for personal injury or damages sustained by him while being removed to a federal institution for which no other compensation is available, unless such injury or damage was sustained in an attempt at escape or as the result of other misconduct of the prisoner.

(b) The authority of the Commissioner of Correction to contract with the United States pursuant to this section includes but is not limited to the authority to agree to indemnify and hold harmless the United States against any loss or damage to persons or property incurred because of the confinement of any prisoner so transferred.

(1949 Rev., S. 3010; 1957, P.A. 179, S. 1; 1967, P.A. 152, S. 34; 1971, P.A. 189; P.A. 73-251; P.A. 90-230, S. 27, 101.)

History: 1967 act substituted “any institution of the department” for “prison” and “State Prison,” and “commissioner of correction” for “warden and directors of the prison”, deleted references to federal “penitentiary” and substituted federal “correctional institution or medical center”; Sec. 18-16 transferred to Sec. 18-91 in 1968; 1971 act rephrased provision re confinement of persons under U.S. statutes and included confinement of aliens, deleted provision under which prisoners of war could be confined in state facilities, allowed transfer from state to federal facility when “in the best interest of the state” and added provisions re personal delivery to federal authorities and compensation for damages; P.A. 73-251 added Subsec. (b) re hold harmless clause in contracts between state and federal authorities; P.A. 90-230 corrected an internal reference.



Section 18-91a - International transfer or exchange of prisoners.

(a) If a treaty between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which they are citizens or nationals, the Commissioner of Correction may, on behalf of the state and subject to the terms of the treaty, consent to the transfer or exchange of offenders and take any other action necessary to initiate the participation of the state in the treaty. No offender shall be transferred or exchanged under this section unless he consents to such transfer or exchange.

(b) In the event that a foreign national, incarcerated pursuant to the laws of the state, is barred from transferring pursuant to such a treaty due to the indeterminate nature of his sentence, the Board of Pardons and Paroles may, after full review of the foreign national’s record, set a determined date. This date shall be considered only for purposes of facilitating international transfer of the foreign national and shall not be considered viable or actionable for any other purpose nor shall such date create any expectation or guarantee of release.

(c) The Commissioner of Correction may designate a person to administer the program for the international transfer of prisoners pursuant to this section.

(P.A. 93-85, S. 1, 2; P.A. 04-234, S. 2.)

History: P.A. 93-85 effective June 2, 1993; P.A. 04-234 replaced Board of Pardons with Board of Pardons and Paroles, effective July 1, 2004.

See Sec. 54-130b re deportation of alien inmates.



Section 18-92 - Expiration of term on Saturday, Sunday or legal holiday.

When the term of any inmate of any institution of the Department of Correction expires on a Saturday, a Sunday or a legal holiday, he shall be discharged on the last business day preceding.

(1967, P.A. 152, S. 38.)



Section 18-93 - Rules re clothing, transportation, grants and loans to discharged persons.

The Commissioner of Correction may make rules for the furnishing of clothing, transportation, grants or loans to persons discharged from his custody.

(1967, P.A. 152, S. 47.)



Section 18-94 - (Formerly Sec. 17-16). Retention of diseased inmates in correctional or charitable institutions.

When the medical officer of, or any physician employed in, any correctional or charitable institution reports in writing to the warden, superintendent or other officer in charge of such institution that any inmate thereof committed thereto by any court or supported therein in whole or in part at public expense is afflicted with any venereal disease so that his discharge from such institution would be dangerous to the public health, such inmate shall, with the approval of such warden, superintendent or other officer in charge, be detained in such institution until such medical officer or physician reports in writing to the warden, superintendent or officer in charge of such institution that such inmate may be discharged therefrom without danger to the public health. During detention the person so detained shall be supported in the same manner as before such detention.

(1949 Rev., S. 2850; P.A. 87-282, S. 15.)

History: Sec. 17-16 transferred to Sec. 18-94 in 1968; P.A. 87-282 added reference to the “warden” of an institution.

See Sec. 19a-103 re control of communicable diseases in institutions.



Section 18-95 - (Formerly Sec. 17-18). Compensation for injuries of inmates of state correctional and reformatory institutions.

Section 18-95 is repealed.

(1949 Rev., S. 2853; 1961, P.A. 580, S. 1; 1971, P.A. 110; P.A. 76-136, S. 3, 4.)



Section 18-96 - (Formerly Sec. 18-22). Proceedings on discharge of mentally ill prisoners.

Section 18-96 is repealed, effective October 1, 2007.

(1949 Rev., S. 3016; 1961, P.A. 580, S. 10; 1969, P.A. 297; P.A. 86-186, S. 16; P.A. 87-282, S. 16; P.A. 07-158, S. 8.)



Section 18-96a - Consideration of psychiatrist diagnosis in assessment of and providing mental health services to inmate with a mental illness. Mental health issues training for custodial staff. Agency collaboration re assistance to inmate with a mental illness upon release. Report re mental health services.

(a) When assessing and subsequently providing mental health services to any inmate confined in a correctional facility of the Department of Correction who has been diagnosed with a mental illness by a psychiatrist licensed pursuant to chapter 370, and such psychiatrist has informed the department that such inmate is currently diagnosed by such psychiatrist to be a danger to himself or herself or others, the department shall consider the diagnosis of such psychiatrist in order to appropriately assess such inmate and provide individualized, clinically appropriate and culturally competent mental health services to treat such inmate’s condition.

(b) (1) The Department of Correction shall, within available appropriations, develop a program for custodial staff members to receive not less than four hours and not more than eight hours of training on mental health issues each year. Such training shall consist of classroom instruction and written materials provided by a qualified mental health professional in conjunction with a training academy accredited by the American Correctional Association, and shall include, at a minimum: (A) Prevention of suicide and self-injury; (B) recognition of signs of mental illness; (C) communication skills for interacting with inmates with mental illness; and (D) alternatives to disciplinary action and the use of force when dealing with inmates with mental illness. Such program shall be offered: (i) Commencing on July 1, 2009, to all custodial staff members at one or more correctional facilities designated by the Commissioner of Correction; (ii) on and after July 1, 2010, to all custodial staff members at one or more additional correctional facilities designated by the commissioner; and (iii) on and after July 1, 2011, to all custodial staff members at one or more additional correctional facilities designated by the commissioner. Such program shall terminate on July 1, 2012.

(2) In addition to the requirements of subdivision (1) of this subsection, all custodial staff members at each correctional facility of the Department of Correction in which female inmates are confined may, during the fiscal year ending June 30, 2008, and within available appropriations, receive not less than four hours and not more than eight hours of training on mental health issues, including gender-specific and trauma-related mental health issues faced by female inmates.

(c) Before the planned release of any inmate diagnosed with a mental illness as provided in subsection (a) of this section from a correctional facility, the Department of Correction shall collaborate with the Judicial Department, the Department of Social Services and the Department of Mental Health and Addiction Services, as deemed necessary and within available appropriations, to assist such inmate in obtaining housing, mental health treatment services, any public benefits for which the inmate is eligible and employment counseling upon the inmate’s release.

(d) On February first of each year, the Commissioner of Correction shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary, public health and appropriations and the budgets of state agencies, in accordance with the provisions of section 11-4a. Such report shall set forth (1) the number of inmates who have been determined to require mental health services during the previous calendar year, and (2) a description of program services provided by the Department of Correction and, if applicable, its contracted health services provider.

(P.A. 07-216, S. 1.)



Section 18-97 - Confinement under a mittimus: Presentence confinement credit prior to July 1, 1981.

Any person receiving a fine or a sentence to a correctional institution or a community correctional center for an offense committed prior to July 1, 1981, shall receive credit towards any portion of such fine as is not remitted or any portion of such sentence as to which execution is not suspended for any days spent in custody under a mittimus as a result of any court proceeding for the offense or acts for which such fine or sentence is imposed, provided he shall conform to the rules of the institution. Upon notification from the Commissioner of Correction, the clerk of the court shall enter such credit upon the order in the case of a fine, and upon the mittimus in the case of a sentence and it shall be the duty of the agency or person that held such person under such mittimus to inform the clerk of the court of the proper amount of such credit. In the case of a fine each credit day shall be computed at the rate of ten dollars. In no event shall credit be allowed in excess of the fine or sentence actually imposed.

(1967, P.A. 549, S. 15; 1969, P.A. 735, S. 1; P.A. 75-355, S. 2, 3; P.A. 80-442, S. 5, 28.)

History: 1969 act replaced “prison or jail” with “correctional institution or community correctional center”, allowed credit for days in custody under mittimus if person conforms to institution rules and required commissioner’s notification for entering credit on order; P.A. 75-355 raised equivalency of credit day from $3 to $10; P.A. 80-442 specified that provisions applicable to offenses committed before July 1, 1981.

Cited. 30 CA 190.

Inapplicable to life sentences. 30 CS 20.



Section 18-98 - Confinement where bail unobtainable: Presentence confinement credit prior to July 1, 1981.

Any person who has been denied bail or who has been unable to obtain bail and who is subsequently imprisoned for an offense committed prior to July 1, 1981, is entitled to commutation of his sentence by the number of days which he spent in a community correctional center from the time he was denied or was unable to obtain bail to the time he was so imprisoned. The Commissioner of Correction shall, if such person has conformed to the rules of the institution, credit such person with the number of days to which the supervising officer of the correctional center where such person was confined while awaiting trial certifies such person was confined between the denial of bail to him or his inability to obtain bail and his imprisonment.

(1967, P.A. 869; 1969, P.A. 735, S. 2; P.A. 80-442, S. 6, 28.)

History: 1969 act replaced “jail” and “deputy jailer” with community correctional center and its supervising officer and allowed credit be given if person has conformed to institution rules; P.A. 80-442 made provisions applicable for offenses committed before July 1, 1981.

Cited. 24 CA 612; 30 CA 190.

Cited. 41 CS 229.



Section 18-98a - Deduction of time for periods of employment.

Each person committed to the custody of the Commissioner of Correction who is employed within the institution to which he was sentenced, or outside as provided by section 18-100, for a period of seven consecutive days, except for temporary interruption of such period as excused by the commissioner for valid reasons, may have one day deducted from his sentence for such period, in addition to any other earned time, at the discretion of the Commissioner of Correction.

(1969, P.A. 298, S. 1; P.A. 73-42.)

History: P.A. 73-42 allowed 1-day deduction for 7 consecutive days served rather than 26 days for 180 consecutive days served.

Cited. 17 CA 827; 24 CA 612; 39 CA 455.



Section 18-98b - Outstandingly meritorious performance award.

In addition to any commutation or diminution of sentence or any meritorious time service award which may have been granted under section 18-7 or 18-7a any inmate committed to the custody of the Commissioner of Correction for a definite term, or for a term with a minimum sentence imposed, may have not more than one hundred and twenty days deducted from any one continuous term of imprisonment as an outstandingly meritorious performance award in the discretion of the Commissioner of Correction for exceptional personal achievement, accomplishment and other outstandingly meritorious performance, provided any serious act of misconduct or insubordination or refusal to conform to institution regulations occurring at any time during his confinement shall subject the prisoner, at the discretion of the warden and the commissioner, to the loss of all, or any portion, of any time awarded under this section. When any prisoner is held under more than one conviction the several terms of imprisonment imposed thereunder shall be construed as one continuous term for purposes of determining eligibility for any outstandingly meritorious performance award authorized by this section.

(1971, P.A. 162; P.A. 75-36; P.A. 88-244, S. 1; P.A. 91-406, S. 7, 29.)

History: P.A. 75-36 increased percentage of those awarded from maximum of 5% to maximum of 10%; P.A. 88-244 deleted provision re maximum number of inmates who may receive awards; P.A. 91-406 corrected an internal reference, substituting Sec. 18-7a for Sec. 18-53.

Cited. 24 CA 612; 34 CA 503; 36 CA 440; 39 CA 455.



Section 18-98c - Good conduct credit for presentence confinement prior to July 1, 1981.

In addition to the time credits provided for in sections 18-97 and 18-98, any person who has been denied bail or who has been unable to obtain bail and who subsequently is fined or sentenced to a correctional institution or a community correctional center shall receive a good conduct credit towards any portion of such fine as is not remitted or any portion of such sentence as to which execution is not suspended, such credit to be at the rate of ten days for each month of presentence confinement and such credits to be awarded only for prompt obedience to the rules of the correctional institution or community correctional center wherein the person is confined. The provisions of this section allowing credit at the rate of ten days for each month of presentence confinement shall apply to those periods of time spent in presentence confinement pursuant to sections 18-97 and 18-98, which occur after October 1, 1976, for an offense committed prior to July 1, 1981.

(P.A. 75-222; P.A. 76-358, S. 3; P.A. 80-442, S. 7, 28.)

History: P.A. 76-358 changed credit from 5 to 10 days per month of presentence confinement and added provision specifying applicability of 10-day credit rate; P.A. 80-442 stated that credit rate applies to offenses committed before July 1, 1981.

Cited. 24 CA 612; 30 CA 190.



Section 18-98d - Credit for presentence confinement.

(a)(1) Any person who is confined to a community correctional center or a correctional institution for an offense committed on or after July 1, 1981, under a mittimus or because such person is unable to obtain bail or is denied bail shall, if subsequently imprisoned, earn a reduction of such person’s sentence equal to the number of days which such person spent in such facility from the time such person was placed in presentence confinement to the time such person began serving the term of imprisonment imposed; provided (A) each day of presentence confinement shall be counted only once for the purpose of reducing all sentences imposed after such presentence confinement; and (B) the provisions of this section shall only apply to a person for whom the existence of a mittimus, an inability to obtain bail or the denial of bail is the sole reason for such person’s presentence confinement, except that if a person is serving a term of imprisonment at the same time such person is in presentence confinement on another charge and the conviction for such imprisonment is reversed on appeal, such person shall be entitled, in any sentence subsequently imposed, to a reduction based on such presentence confinement in accordance with the provisions of this section. In the case of a fine, each day spent in such confinement prior to sentencing shall be credited against the sentence at a per diem rate equal to the average daily cost of incarceration as determined by the Commissioner of Correction.

(2) (A) Any person convicted of any offense and sentenced on or after October 1, 2001, to a term of imprisonment who was confined to a police station or courthouse lockup in connection with such offense because such person was unable to obtain bail or was denied bail shall, if subsequently imprisoned, earn a reduction of such person’s sentence in accordance with subdivision (1) of this subsection equal to the number of days which such person spent in such lockup, provided such person at the time of sentencing requests credit for such presentence confinement. Upon such request, the court shall indicate on the judgment mittimus the number of days such person spent in such presentence confinement.

(B) Any person convicted of any offense and sentenced prior to October 1, 2001, to a term of imprisonment, who was confined in a correctional facility for such offense on October 1, 2001, shall be presumed to have been confined to a police station or courthouse lockup in connection with such offense because such person was unable to obtain bail or was denied bail and shall, unless otherwise ordered by a court, earn a reduction of such person’s sentence in accordance with the provisions of subdivision (1) of this subsection of one day.

(C) The provisions of this subdivision shall not be applied so as to negate the requirement that a person convicted of a first violation of subsection (a) of section 14-227a and sentenced pursuant to subparagraph (B)(i) of subdivision (1) of subsection (h) of said section serve a term of imprisonment of at least forty-eight consecutive hours.

(b) In addition to any reduction allowed under subsection (a) of this section, if such person obeys the rules of the facility such person may receive a good conduct reduction of any portion of a fine not remitted or sentence not suspended at the rate of ten times the average daily cost of incarceration as determined by the Commissioner of Correction or ten days, as the case may be, for each thirty days of presentence confinement; provided any day spent in presentence confinement by a person who has more than one information pending against such person may not be counted more than once in computing a good conduct reduction under this subsection.

(c) The Commissioner of Correction shall be responsible for ensuring that each person to whom the provisions of this section apply receives the correct reduction in such person’s sentence; provided in no event shall credit be allowed under subsection (a) of this section in excess of the sentence actually imposed.

(P.A. 80-442, S. 2, 28; P.A. 81-472, S. 41, 159; P.A. 01-78; P.A. 02-18, S. 2; P.A. 04-234, S. 13; P.A. 06-119, S. 3.)

History: P.A. 81-472 made technical changes; P.A. 01-78 amended Subsec. (a) to designate existing provisions as Subdiv. (1), redesignate former Subdivs. (1) and (2) as Subparas. (A) and (B), respectively, and add new Subdiv. (2) re credit for presentence confinement in a police station or courthouse lockup and made technical changes throughout section; P.A. 02-18 amended Subsec. (a)(1) to increase from $10 to $50 the credit against a fine for each day spent in presentence confinement and amended Subsec. (b) to increase from $100 to $500 the good conduct reduction in an unremitted fine for each 30 days of presentence confinement; P.A. 04-234 amended Subsec. (a)(1) to replace the rate of $50 with “a per diem rate equal to the average daily cost of incarceration as determined by the Commissioner of Correction”, effective June 8, 2004; P.A. 06-119 amended Subsec. (b) to replace $500 with “ten times the average daily cost of incarceration as determined by the Commissioner of Correction” as the amount of the good conduct reduction of an unremitted fine that a person may receive for each 30 days of presentence confinement, effective July 1, 2006.

Cited. 30 CA 190; 36 CA 440; 39 CA 455; Id., 473; 45 CA 566. Presentence credit not authorized for persons awaiting or contesting extradition. 54 CA 11. Allocation of credit under section does not implicate fundamental right or burden a suspect class, and is rationally related to legitimate public purpose of ensuring that convicted offenders serve the full term of their sentences. 90 CA 460. Respondent’s allocation of pretrial confinement credit pursuant to section did not violate separation of powers doctrine; because legislature plays substantial role, in conjunction with the judiciary, in sentencing those convicted of criminal offenses, court could not conclude that statute, as applied by respondent, significantly interfered with judiciary’s role in sentencing. Id. Credits under section are only available to an individual committed to the custody of Commissioner of Correction and not to a person committed to any other authority, including a juvenile committed to Commissioner of Children and Families. 136 CA 373.

Subsec. (a):

Cited. 219 C. 269. Municipal police department is neither a community correctional center nor a correctional institution. 258 C. 394. When concurrent sentences are imposed on different dates, presentence confinement days accrued simultaneously on more than one docket are utilized fully on the date they are applied to first sentence; hence, they cannot be counted a second time to accelerate discharge date of any subsequent sentence without violating language of Subdiv. (1)(A). 271 C. 808. Section clearly requires that in order for petitioner to receive jail credit, he must request the credit from the sentencing court at the time of sentencing, and such timely request is thus a condition precedent to the court’s ability to grant the credit. 294 C. 165.

Court reiterated holding that each day of presentence confinement, regardless of the number of informations under which such confinement accrues, should be counted only once and credited to only one day of sentenced confinement. 80 CA 574. Each day of presentence confinement, regardless of the number of informations under which such confinement accrues, should be counted once and credited to only one day of sentenced confinement. Id., 580. Petitioner cannot earn presentence confinement credit while serving sentence. 83 CA 77. Pretrial confinement credit shall be used only once. 94 CA 283. Recalculation of petitioner’s presentence confinement credit in wake of Harris v. Commissioner of Correction did not violate petitioner’s right to equal protection, constitute an ex post facto violation or violate the separation of powers doctrine. 104 CA 793.

Subsec. (b):

Cited. 219 C. 269. “One continuous term” language of Sec. 18-7 is applicable to presentence good time credit earned under Subsec. and presentence good time credits earned on one sentence may be credited toward a subsequent, controlling concurrent sentence. 254 C. 214.



Section 18-98e - Earned risk reduction credit.

(a) Notwithstanding any provision of the general statutes, any person sentenced to a term of imprisonment for a crime committed on or after October 1, 1994, and committed to the custody of the Commissioner of Correction on or after said date, except a person sentenced for a violation of section 53a-54a, 53a-54b, 53a-54c, 53a-54d, 53a-70a or 53a-100aa, may be eligible to earn risk reduction credit toward a reduction of such person’s sentence, in an amount not to exceed five days per month, at the discretion of the Commissioner of Correction for conduct as provided in subsection (b) of this section occurring on or after April 1, 2006.

(b) An inmate may earn risk reduction credit for adherence to the inmate’s offender accountability plan, for participation in eligible programs and activities, and for good conduct and obedience to institutional rules as designated by the commissioner, provided (1) good conduct and obedience to institutional rules alone shall not entitle an inmate to such credit, and (2) the commissioner or the commissioner’s designee may, in his or her discretion, cause the loss of all or any portion of such earned risk reduction credit for any act of misconduct or insubordination or refusal to conform to recommended programs or activities or institutional rules occurring at any time during the service of the sentence or for other good cause. If an inmate has not earned sufficient risk reduction credit at the time the commissioner or the commissioner’s designee orders the loss of all or a portion of earned credit, such loss shall be deducted from any credit earned by such inmate in the future.

(c) The award of risk reduction credit earned for conduct occurring prior to July 1, 2011, shall be phased in consistent with public safety, risk reduction, administrative purposes and sound correctional practice, at the discretion of the commissioner, but shall be completed not later than July 1, 2012.

(d) Any credit earned under this section may only be earned during the period of time that the inmate is sentenced to a term of imprisonment and committed to the custody of the commissioner and may not be transferred or applied to a subsequent term of imprisonment. In no event shall any credit earned under this section be applied by the commissioner so as to reduce a mandatory minimum term of imprisonment such inmate is required to serve by statute.

(e) The commissioner shall adopt policies and procedures to determine the amount of credit an inmate may earn toward a reduction in his or her sentence and to phase in the awarding of retroactive credit authorized by subsection (c) of this section.

(P.A. 11-51, S. 22.)

History: P.A. 11-51 effective July 1, 2011.



Section 18-99 - Camp for community correctional center, Connecticut Correctional Institution, Cheshire, and School for Boys inmates.

Section 18-99 is repealed.

(1967, P.A. 651, S. 1–3; 1971, P.A. 872, S. 410; P.A. 76-324, S. 1, 2.)



Section 18-99a - Creation and administration of school district within the Department of Correction. Unified School District #1.

(a) The Commissioner of Correction may establish a school district within the Department of Correction for the education or assistance of any person confined in any institution of the department. The school district shall be known as State of Connecticut-Unified School District #1.

(b) The Commissioner of Correction shall administer, coordinate and control the operations of the school district and shall be responsible for the overall supervision and direction of all courses and activities of the school district and shall establish such vocational and academic education, research and statistics, training and development services and programs as he considers necessary or advisable in the best interests of the persons benefiting therefrom.

(1969, P.A. 636, S. 1, 2; P.A. 77-614, S. 275, 610; P.A. 83-169, S. 2; P.A. 96-180, S. 54, 166; P.A. 98-263, S. 17, 21.)

History: P.A. 77-614 deleted reference to consultation with council of correction in Subsec. (b), effective January 1, 1979; P.A. 83-169 changed name designation of school district to State of Connecticut-Unified School District #1; P.A. 96-180 made technical change in Subsec. (a), effective June 3, 1996; P.A. 98-263 amended Subsec. (a) to replace reference to persons sentenced or transferred to any institution of the department, including but not limited to any person on parole, with reference to persons confined in any institution of the department, effective July 1, 1998.

See Sec. 10-15d re applicability of education general statutes to special school district.

Cited. 45 CS 57.



Section 18-99b - Powers of district. Cooperation with federal government.

(a) The school district acting by the Commissioner of Correction shall have the power to (1) establish and maintain within the Department of Correction such schools of different grades as the commissioner may from time to time require and deem necessary in the best interests of those persons confined in any institution of the department, (2) establish and maintain within the department such school libraries as may from time to time be required in connection with the educational courses, services and programs authorized by section 18-99a and this section, (3) purchase, receive, hold and convey personal property for school purposes and equip and supply such schools with necessary furniture and other appendages, (4) make agreements and regulations for the establishing and conducting of such schools as are authorized under said sections and employ and dismiss, in accordance with the applicable provisions of section 10-151, such teachers as are necessary to carry out the intent of said sections, and to pay their salaries, (5) receive any federal funds or aid made available to the state for rehabilitative or other programs and shall be eligible for and may receive any other funds or aid whether private, state or otherwise, to be used for the purposes of said sections.

(b) The school district acting by the Commissioner of Correction may, pursuant to agreements, cooperate with the federal government in carrying out the purposes of any federal acts pertaining to vocational rehabilitation, and may adopt such methods of administration as are found by the federal government to be necessary for the proper and efficient operation of such agreements or plans for vocational or other rehabilitation in correctional institutions, and may comply with such conditions as may be necessary to secure the full benefit of all such federal funds available.

(1969, P.A. 636, S. 3, 4; P.A. 77-614, S. 276, 610; P.A. 82-472, S. 57, 183; P.A. 83-169, S. 3; P.A. 98-263, S. 18, 21.)

History: P.A. 77-614 deleted reference to commissioner’s consultation with council of correction in Subsec. (a), effective January 1, 1979; P.A. 82-472 amended Subsec. (b) by deleting the requirement that the commissioner of correction consult with the council of correction; P.A. 83-169 made technical changes; P.A. 98-263 amended Subsec. (a)(1) to replace reference to persons sentenced or transferred to any institution of the department, including but not limited to any person on parole, with reference to persons confined in any institution of the department, effective July 1, 1998.



Section 18-100 - Work-release and education-release programs. Transfer to correctional institution, halfway house, group home, mental health facility or community or private residence.

(a) The Commissioner of Correction, or such person as said commissioner delegates, may, at his discretion arrange for the continuation of the employment of any person committed to the custody of said commissioner in accordance with the provisions of section 54-92a, including persons committed for contempt of court, who is self-employed or who has been regularly employed. If such person has not been so employed the commissioner or his delegate or any suitable person or agency designated by the commissioner shall attempt to secure suitable employment for such person or provide for his attendance at an educational institution if his prior education, aptitude and ability indicate he would profit by such instruction.

(b) Before securing employment for any prisoner under the provisions of this section the commissioner shall determine (1) that such paid employment will not result in the displacement of employed workers, or be applied in skills, crafts or trades in which there is a surplus of available gainful labor in the locality, or impair existing contracts for services; and (2) that the rates of pay and other conditions of employment will not be less than those paid or provided for work of similar nature in the locality in which the work is performed.

(c) Each person accorded the privileges of this section shall be confined in the institution to which he was sentenced during such time as he is not actually at his employment or is not in attendance at an educational institution.

(d) The Commissioner of Correction shall establish such regulations as he deems necessary for the administration of this section and section 18-101 and for the conduct of persons granted the privileges of this section; and he may suspend the privileges of any persons who violate such regulations or whose conduct he believes is unsuitable for the continuation of such privileges.

(e) If the Commissioner of Correction deems that the purposes of this section may thus be more effectively carried out, the commissioner may transfer any person from one correctional institution to another or to any public or private nonprofit halfway house, group home or mental health facility or, after satisfactory participation in a residential program, to any approved community or private residence. Any inmate so transferred shall remain under the jurisdiction of said commissioner.

(1967, P.A. 773, S. 1–4, 6; P.A. 78-92, S. 1; P.A. 82-383, S. 2; P.A. 87-282, S. 17; P.A. 89-383, S. 1, 16; P.A. 90-261, S. 2, 19; P.A. 04-234, S. 30.)

History: P.A. 78-92 added provisions in Subsec. (e) re transfers to public or private nonprofit halfway houses, group homes or mental health facilities; P.A. 82-383 amended Subsec. (e) by authorizing the commissioner to transfer an inmate to an approved community residence and providing that personnel of the department of correction will supervise such inmate; P.A. 87-282 amended Subsec. (e) to add reference to “warden” of an institution; P.A. 89-383 amended Subsec. (d) to make technical changes and authorize the commissioner to implement the provisions of Subsec. (f) notwithstanding the absence of regulations and any other provision of the general statutes and added Subsec. (f) to authorize the commissioner to release persons charged with certain class D felonies and misdemeanors to their place of abode and impose conditions on their release, and to prohibit the receipt of good conduct credit or presentence confinement credit for any period that the person is not confined in a correctional institution or community correctional center, effective July 5, 1989, to July 1, 1994 (Revisor’s note: The amendments to this section contained in P.A. 89-383 were deleted by the Revisors following their expiration on July 1, 1994); P.A. 90-261 amended Subsec. (e) to eliminate the authority of the commissioner to transfer an inmate to an approved community residence and the provision that personnel of the department of correction will supervise such inmate, effective July 1, 1993; P.A. 04-234 amended Subsec. (e) to authorize the commissioner to transfer a person, “after satisfactory participation in a residential program, to any approved community or private residence”, delete requirement that a transfer be “with the concurrence of the warden, superintendent or person in charge of the facility to which said person is being transferred” and make a technical change for purposes of gender neutrality, effective June 8, 2004.

See Sec. 53a-169 re penalty imposed for felony of escape in the first degree.

Cited. 26 CA 48.

Subsec. (d):

Cited. 213 C. 38. Does not authorize prosecution of single failure to report as “escape” under Sec. 53a-169(a)(2). 216 C. 402. Cited. 234 C. 301.

Subsec. (e):

Cited. 185 C. 517; 213 C. 38; 234 C. 301.

Cited. 35 CA 1; 39 CA 407.



Section 18-100a and 18-100b - Petty cash fund for loans for work-release program. Release of prisoners to an approved community residence; eligibility.

Sections 18-100a and 18-100b are repealed.

(1969, P.A. 609, S. 1, 2; P.A. 88-244, S. 3; P.A. 89-39; 89-383, S. 13, 16; P.A. 90-261, S. 3; P.A. 95-152, S. 3.)



Section 18-100c - Release of prisoners with definite sentences of two years or less to halfway house, group home, mental health facility or other approved community correction program.

A person convicted of a crime who is incarcerated on or after July 1, 1993, who received a definite sentence of two years or less, and who has been confined under such sentence for not less than one-half of the sentence imposed by the court, less such time as may have been earned under the provisions of section 18-7, 18-7a, 18-98a, 18-98b or 18-98d or less any risk reduction credit earned under the provisions of section 18-98e, may be released pursuant to subsection (e) of section 18-100 or to any other community correction program approved by the Commissioner of Correction.

(P.A. 90-261, S. 4; P.A. 93-219, S. 1, 14; P.A. 11-51, S. 23.)

History: P.A. 93-219 expanded release eligibility to include prisoners who received a definite sentence of two years or less, rather than one year or less, and added references to Secs. 18-7a, 18-98a, 18-98b and 18-98d, effective July 1, 1993; P.A. 11-51 provided for deduction from sentence of any risk reduction credit earned under Sec. 18-98e, effective July 1, 2011.

See Sec. 54-125a re release on parole of inmates with sentences of more than two years.



Section 18-100d - Supervision of persons convicted of a crime committed on or after October 1, 1994, required until expiration of sentence.

Notwithstanding any other provision of the general statutes, any person convicted of a crime committed on or after October 1, 1994, shall be subject to supervision by personnel of the Department of Correction until the expiration of the maximum term or terms for which such person was sentenced less any risk reduction credit earned under the provisions of section 18-98e.

(P.A. 93-219, S. 10, 14; P.A. 04-257, S. 116; P.A. 11-51, S. 24.)

History: P.A. 93-219 effective July 1, 1993; P.A. 04-257 deleted provision re supervision by personnel of “the Board of Parole” and made a technical change for purposes of gender neutrality, effective June 14, 2004; P.A. 11-51 provided for deduction from sentence of any risk reduction credit earned under Sec. 18-98e, effective July 1, 2011.

Habeas court found to have improperly determined that petitioner was not eligible for good time credits; court’s interpretation of good time statutes has the potential of burdening defendant in such a manner so as to conclude that the statutes are penal in nature; in resolving a latent ambiguity as to whether defendant was eligible for good time credits, the rule of lenity applied. 101 CA 52.



Section 18-100e - Pilot zero-tolerance drug supervision program.

(a) Not later than October 1, 1998, the Commissioner of Correction shall establish a pilot zero-tolerance drug supervision program. Eligibility for participation in the program shall be limited to individuals who are eligible for participation in a community release program pursuant to section 18-100c and shall be based upon criteria, including a limit on the maximum number of eligible participants, established by the Commissioner of Correction.

(b) Any person entering such program shall, as a condition of participating in such program, agree to: (1) Submit to periodic urinalysis drug tests, (2) detention in a halfway house facility for a period of two days each time such test produces a positive result, and (3) comply with all rules established by the halfway house if detained in such facility.

(c) Participants in the zero-tolerance drug supervision program shall submit to periodic urinalysis drug tests. If the test produces a positive result, the participant may be detained in a halfway house facility for a period of two days.

(d) Any person who has submitted to a urinalysis drug test pursuant to subsection (c) of this section that produced a positive result may request that a second urinalysis drug test be administered, at such person’s expense, to confirm the results of the first test, except that if the participant is determined to be indigent, based upon financial affidavits, the Department of Correction shall pay the cost of the test. The second drug test shall be a urinalysis drug test, separate and independent of the initial test. The participant may be detained in a halfway house pending the results of the second test. If such second test does not produce a positive result, the participant, if detained in a halfway house, shall be released from such halfway house and the fee, if paid by the participant, shall be refunded to the participant.

(e) If at any time during participation in the zero-tolerance drug supervision program, the Commissioner of Correction determines that the conduct of the participant is unsuitable for continuation in such program, such participant may be returned to a correctional facility.

(P.A. 98-145, S. 2, 4; June Sp. Sess. P.A. 98-1, S. 93, 121; P.A. 02-89, S. 33.)

History: June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (d), effective June 24, 1998; P.A. 02-89 deleted as obsolete Subsec. (f) re submission of a report on the program by January 1, 2000.

See Sec. 54-125f re pilot zero-tolerance drug supervision program.



Section 18-100f - Release of certain arrested persons being held pretrial.

Unless otherwise ordered by the court, whenever an arrested person charged with the commission of no crime other than a class D or E felony or a misdemeanor, except a violation of section 53a-60a, 53a-60b, 53a-60c, 53a-60d, 53a-72a, 53a-73a or 53a-181c, is committed by the court to the custody of the Commissioner of Correction pursuant to section 54-64a, the commissioner may release such person to a residence approved by the Department of Correction subject to such conditions as the commissioner may impose including, but not limited to, participation in a substance abuse treatment program and being subject to electronic monitoring or any other monitoring technology or services. Any person released pursuant to this section shall remain in the custody of the commissioner and shall be supervised by employees of the department during the period of such release. Upon the violation by such person of any condition of such release, the commissioner may revoke such release and return such person to confinement in a correctional facility.

(P.A. 04-234, S. 10; P.A. 13-258, S. 4.)

History: P.A. 04-234 effective June 8, 2004; P.A. 13-258 made section applicable to arrested person charged with commission of a class E felony.



Section 18-100g - Release of aliens to immigration authorities.

Notwithstanding any provision of the general statutes, any alien convicted of a crime who received a definite sentence of five years or less and has been confined under such sentence for not less than one-half of the sentence imposed may be released by the Commissioner of Correction pursuant to subsection (e) of section 18-100 to United States Immigration and Customs Enforcement.

(Sept. Sp. Sess. P.A. 09-7, S. 94.)

History: Sept. Sp. Sess. P.A. 09-7 effective October 5, 2009.



Section 18-100h - Release of persons convicted of certain motor vehicle and drug offenses to their residences.

(a) Notwithstanding any provision of the general statutes, whenever a person is sentenced to a term of imprisonment pursuant to subsection (g) of section 14-227a or section 14-215 and committed by the court to the custody of the Commissioner of Correction, the commissioner may, after admission and a risk and needs assessment of such person, release such person to such person’s residence subject to the condition that such person not leave such residence unless otherwise authorized. Based upon the assessment of such person, the commissioner may require such person to be subject to electronic monitoring, which may include the use of a global positioning system and continuous monitoring for alcohol consumption, and to any other conditions the commissioner deems appropriate. Any person released pursuant to this subsection shall remain in the custody of the commissioner and shall be supervised by employees of the department during the period of such release. Upon the violation by such person of any condition of such release, the commissioner may revoke such release and return such person to confinement in a correctional facility. The commissioner shall establish an advisory committee for the purpose of developing a protocol for the training of correctional staff assigned to the assessment and supervision of offenders eligible for release pursuant to this subsection, evaluation of outcomes of participation in such release, the establishment of victim impact panels and the provision of treatment to such participants. For purposes of this subsection, “continuous monitoring for alcohol consumption” means automatically testing breath, blood or transdermal alcohol concentration levels and tamper attempts at least once every hour regardless of the location of the person being monitored.

(b) Notwithstanding any provision of the general statutes, whenever a person is sentenced to a term of imprisonment for a violation of section 21a-267 or subsection (c) of section 21a-279 and committed by the court to the custody of the Commissioner of Correction, the commissioner may, after admission and a risk and needs assessment, release such person to such person’s residence subject to the condition that such person not leave such residence unless otherwise authorized. Based upon the assessment of such person, the commissioner may require such person to be subject to electronic monitoring, which may include the use of a global positioning system and continuous monitoring for alcohol consumption, to drug testing on a random basis, and to any other conditions that the commissioner may impose. Any person released pursuant to this subsection shall remain in the custody of the commissioner and shall be supervised by employees of the department during the period of such release. Upon the violation by such person of any condition of such release, the commissioner may revoke such release and return such person to confinement in a correctional facility. For purposes of this subsection, “continuous monitoring for alcohol consumption” means automatically testing breath, blood or transdermal alcohol concentration levels and tamper attempts at least once every hour regardless of the location of the person being monitored.

(P.A. 11-51, S. 26, 27.)

History: P.A. 11-51 effective July 1, 2011.



Section 18-100i - Release of inmate from custody and transfer to community-based nursing home for palliative and end-of-life care.

(a) The Commissioner of Correction, at the commissioner’s discretion, may release an inmate from the commissioner’s custody, except an inmate convicted of a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, or murder with special circumstances under the provisions of section 53a-54b in effect on or after April 25, 2012, for placement in a licensed community-based nursing home under contract with the state for the purpose of providing palliative and end-of-life care to the inmate if the medical director of the Department of Correction determines that the inmate is suffering from a terminal condition, disease or syndrome, or is so debilitated or incapacitated by a terminal condition, disease or syndrome as to (1) require continuous palliative or end-of-life care, or (2) be physically incapable of presenting a danger to society.

(b) The Commissioner of Correction may require as a condition of release under subsection (a) of this section that the medical director conduct periodic medical review and diagnosis of the inmate during such release. An inmate released pursuant to subsection (a) of this section shall be returned to the custody of the Commissioner of Correction if the medical director determines that the inmate no longer meets the criteria for release under subsection (a) of this section.

(c) Any inmate released from the custody of the Commissioner of Correction pursuant to subsection (a) of this section shall be supervised in the community by the Department of Correction.

(June 12 Sp. Sess. P.A. 12-1, S. 104.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 18-100j - Pilot treatment program for methadone maintenance and other drug therapies.

Not later than October 1, 2013, the Department of Correction may initiate, with support from the Departments of Mental Health and Addiction Services and Public Health, a pilot treatment program for methadone maintenance and other drug therapies at facilities including, but not limited to, the New Haven Community Correctional Center. The pilot program shall be for eighteen months and shall serve sixty to eighty inmates per month. The Department of Public Health may waive public health code regulations that are not applicable to the service model of the pilot program. Not later than October 1, 2014, and April 1, 2015, the Department of Correction shall report on the results of the program to the joint standing committee of the General Assembly having cognizance of matters relating to human services, the judiciary, and appropriations and the budgets of state agencies.

(P.A. 13-234, S. 114.)

History: P.A. 13-234 effective July 1, 2013.



Section 18-101 - Disposition of inmate compensation.

(a) Whenever any inmate to whom privileges have been granted under section 18-100 is employed for compensation, the Commissioner of Correction or the commissioner’s designee shall collect such compensation or require such inmate to deliver to the commissioner or the commissioner’s designee the full amount of such compensation when received. The commissioner or the commissioner’s designee shall deposit such funds in an account in a savings bank or state bank and trust company in this state or an account administered by the State Treasurer and shall credit such funds to the inmate’s individual account and shall keep a record showing the status of the account of each inmate.

(b) On granting privileges to any inmate under section 18-100, the commissioner or the commissioner’s designee shall disburse any compensation earned by such inmate in accordance with the following priorities: (1) Federal taxes due; (2) restitution or payment of compensation to a crime victim ordered by any court of competent jurisdiction; (3) payment of a civil judgment rendered in favor of a crime victim by any court of competent jurisdiction; (4) victims compensation through the criminal injuries account administered by the Office of Victim Services; (5) state taxes due; (6) support of such inmate’s dependents, if any; (7) such inmate’s necessary travel expense to and from work and other incidental expenses; (8) deposits credited to the inmate’s discharge savings account under section 18-84a; and (9) costs of such inmate’s incarceration under section 18-85a and regulations adopted in accordance with said section. The commissioner shall pay any balance remaining to such inmate upon the inmate’s release from incarceration including any amount credited to a discharge savings account pursuant to section 18-84a. Each inmate gainfully self-employed shall pay to the commissioner the costs of such inmate’s incarceration under section 18-85a and regulations adopted in accordance with said section, and on default in payment thereof the inmate’s participation under section 18-100 shall be revoked.

(c) The commissioner or the commissioner’s designee shall notify the Commissioner of Social Services and the welfare department of the town where the dependents of any inmate employed under the provisions of section 18-90b or 18-100 reside of the amounts of any payments being made to such dependents.

(1967, P.A. 773, S. 5; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-560, S. 5, 39; P.A. 88-300, S. 3; P.A. 90-230, S. 85, 101; P.A. 93-262, S. 1, 87; 93-310, S. 27, 32; P.A. 04-234, S. 20; P.A. 07-158, S. 4; P.A. 13-69, S. 4.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 79-560 replaced commissioner of human resources with commissioner of income maintenance; P.A. 88-300 amended Subsection (a) by adding reference to Sec. 18-90b and amended Subsec. (b) re disbursement of compensation by requiring disbursement in accordance with the following priorities: Federal taxes due, restitution or compensation to crime victim, payment of civil judgment, victims compensation, state taxes due, support of dependents, necessary travel expenses and costs of board; P.A. 90-230 added reference to Sec. 18-90b in Subsec. (b); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-310 changed commission on victim services to office of victim services, effective July 1, 1993; P.A. 04-234 amended Subsec. (b) to replace “costs of his board as determined by said commissioner” with “costs of such person’s incarceration under section 18-85a and regulations adopted in accordance with said section” where appearing, effective June 8, 2004; P.A. 07-158 amended Subsec. (b) to add provision re amount transferred to a discharge savings account, and made technical changes, effective July 1, 2007; P.A. 13-69 substituted “inmate” for “person”, amended Subsec. (a) to require commissioner to deposit funds in account in a savings bank or state bank and trust company in this state or in account administered by State Treasurer and credit funds to inmate’s individual account, and to delete provision re compensation received by inmate not to be subject to levy or attachment, amended Subsec. (b) to delete reference to privileges granted under Sec. 18-90b, to add new Subdiv. (8) re deposits credited to inmate’s discharge savings account under Sec. 18-84a, and to redesignate existing Subdiv. (8) as Subdiv. (9), and made technical and conforming changes, effective July 1, 2013.



Section 18-101a - Furloughs.

The Commissioner of Correction, at the commissioner’s discretion, may extend the limits of the place of confinement of an inmate as to whom there is reasonable belief he or she will honor his or her trust, by authorizing the inmate under prescribed conditions to visit a specifically designated place or places, within or without the state, for periods not exceeding forty-five days and return to the same or another institution or facility. Such periods may be renewed at the discretion of the commissioner. Such furlough may be granted only to permit a visit to a dying relative, attendance at the funeral of a relative, the obtaining of medical services not otherwise available, the contacting of prospective employers or for any compelling reason consistent with rehabilitation. Any inmate who fails to return from furlough as provided in the furlough agreement shall be guilty of the crime of escape in the first degree.

(1969, P.A. 272; P.A. 73-639, S. 13; P.A. 74-87; P.A. 04-234, S. 31; Jan. Sp. Sess. P.A. 08-1, S. 16; Sept. Sp. Sess. P.A. 09-7, S. 35.)

History: P.A. 73-639 made failure to return from furlough the crime of escape in the first degree; P.A. 74-87 allowed furloughs “within or without the state” and deleted penalty provision, i.e. the furlough violator is subject to penalty provided in Sec. 53a-169; P.A. 04-234 increased the maximum period of a furlough from 15 days to 30 days, replaced “a prisoner” with “an inmate” and made technical changes for purposes of gender neutrality, effective June 8, 2004; Jan. Sp. Sess. P.A. 08-1 deleted authority to grant a furlough “for any compelling reason consistent with rehabilitation” and, with respect to authority to grant a furlough to contact prospective employers, added proviso that “the commissioner has confirmed that an employment opportunity exists or an employment interview is scheduled”, effective January 25, 2008; Sept. Sp. Sess. P.A. 09-7 increased maximum period of furlough from 30 to 45 days, deleted proviso that, with respect to a furlough to contact prospective employers, “the commissioner has confirmed that an employment opportunity exists or an employment interview is scheduled” and restored authority to grant a furlough “for any compelling reason consistent with rehabilitation”, effective October 5, 2009.

Furlough extends limit of confinement; equating failure to return from furlough with escape is not violation of constitutional rights to equal protection and due process. 36 CS 71.



Section 18-101b - Residential stays at correctional facilities. Continuation in programs beyond discharge date.

(a) Any inmate of a correctional facility under the authority of the Department of Correction, involved in a departmental program for drug dependent inmates or in a departmental work or education release program, may request that he be allowed to remain in a correctional facility for up to ninety days beyond his parole release or discharge date.

(b) Any inmate of a correctional facility under the authority of the Department of Correction may request that he be allowed to remain in a correctional facility for up to thirty days beyond his discharge date (1) if such inmate is scheduled to be discharged to a treatment program or health care institution but the program or institution is unable to accept the inmate on the scheduled discharge date, or (2) for any compelling reason deemed consistent with offender rehabilitation or treatment.

(c) Any person under the jurisdiction of the Department of Correction, involved in a program operated by a state department other than the Department of Correction, may request that he be allowed to remain in such program for up to ninety days beyond his parole release or discharge date.

(d) Any inmate requesting permission to remain in a correctional facility, as provided in subsection (a) or (b) of this section, or any person requesting permission to remain in a program, as provided in subsection (c) of this section, shall submit such request, in writing, to the Commissioner of Correction not later than one week prior to the scheduled date for the inmate’s parole release or discharge.

(e) Any inmate receiving permission to remain in a correctional facility or any person receiving permission to remain in a program operated by a state department other than the Department of Correction beyond his scheduled date for parole release or discharge may be charged a reasonable daily fee by the appropriate department while housed in a facility of such department.

(1972, P.A. 58; P.A. 73-243; P.A. 07-217, S. 78; P.A. 10-32, S. 71; P.A. 13-165, S. 1.)

History: P.A. 73-243 inserted new Subsec. (b) re continuance in program outside correction department beyond release or discharge date, redesignated former Subsecs. (b) and (c) as (c) and (d) and amended them to include persons permitted to remain in such outside programs; P.A. 07-217 made technical changes in Subsec. (c), effective July 12, 2007; P.A. 10-32 made a technical change in Subsec. (c), effective May 10, 2010; P.A. 13-165 added new Subsec. (b) re request by inmate to remain in correctional facility for up to 30 days beyond discharge date, redesignated existing Subsecs. (b), (c) and (d) as Subsecs. (c), (d) and (e) and made technical and conforming changes, effective July 1, 2013.



Section 18-101c - Special alternative incarceration unit. Program activities.

Section 18-101c is repealed.

(P.A. 89-390, S. 17, 37; June Sp. Sess. P.A. 91-9, S. 9, 10.)



Section 18-101d - Donald T. Bergin Correctional Institution.

Section 18-101d is repealed, effective October 1, 2001.

(June Sp. Sess. P.A. 00-1, S. 39, 46; P.A. 01-20, S. 3.)



Section 18-101e - Calculation of disability retirement income for correction officers upon designation of extraordinary circumstances.

(a) Whenever a correction officer who is a member of a state employee organization and a member of the state employees retirement system, as a result of a special hazard inherent in the duties of a correction officer, becomes (1) permanently disabled or permanently unable to render service as a correction officer, and (2) permanently unable to engage in other suitable, comparable employment, the state employee organization representing such member may, but is not required to, petition the Secretary of the Office of Policy and Management on behalf of such member for a designation of extraordinary circumstances for the purpose of calculating such member’s disability retirement income.

(b) If such petition is granted by the Secretary of the Office of Policy and Management, or a designee, or as a result of an arbitration conducted pursuant to subsection (c) of this section, the Department of Correction shall (1) elevate such correction officer to the highest pay grade in the member’s bargaining unit, effective not later than the member’s last day of active state service, and (2) prepare an application for disability retirement benefits under the state employees retirement system that reflects the salary of such highest pay grade. The Retirement Commission shall use the salary of such highest pay grade in determining such member’s disability retirement income in accordance with the provisions of chapter 66.

(c) (1) If such petition is denied by the Secretary of the Office of Policy and Management, or a designee, the state employee organization representing such member may initiate arbitration by filing with the State Board of Mediation and Arbitration the sole issue of whether such member is entitled to a designation of extraordinary circumstances for the purpose of calculating such member’s disability retirement income. A copy of the filing shall be served on the Secretary of the Office of Policy and Management. Not later than seven days after such copy has been served, the parties shall jointly select an arbitrator. The person selected shall have substantial, current experience as an impartial arbitrator of labor-management disputes. Persons who serve partisan interests as advocates or consultants for labor or management in labor-management relations or who are associated with or are members of a firm that performs such advocate or consultant work may not be selected. If the parties fail to agree on an arbitrator within the seven-day period, the selection shall be made using the procedures under the voluntary labor arbitration rules of the American Arbitration Association.

(2) In any arbitration proceeding initiated under this section, the sole issue before the arbitrator shall be whether such member is entitled to a designation of extraordinary circumstances for purposes of calculating such member’s disability retirement income. The arbitrator’s decision shall be final and binding on all parties and shall not be subject to appeal under any provision of the general statutes or under any collectively bargained agreement.

(d) Nothing in this section shall be construed to alter the amount of compensation due any member of a correctional institution pursuant to the provisions of subsection (a) of section 5-142 or chapter 568.

(P.A. 05-284, S. 1.)



Section 18-101f - Prohibition against disclosure of certain employee files to inmates under the Freedom of Information Act.

A personnel or medical file or similar file concerning a current or former employee of the Division of Public Defender Services, Department of Correction or the Department of Mental Health and Addiction Services, including, but not limited to, a record of a security investigation of such employee by the department or division or an investigation by the department or division of a discrimination complaint by or against such employee, shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200, to any individual committed to the custody or supervision of the Commissioner of Correction or confined in a facility of the Whiting Forensic Division of the Connecticut Valley Hospital. For the purposes of this section, an “employee of the Department of Correction” includes a member or employee of the Board of Pardons and Paroles within the Department of Correction.

(P.A. 10-58, S. 1; P.A. 11-220, S. 2.)

History: P.A. 10-58 effective May 26, 2010; P.A. 11-220 added references to Division of Public Defender Services.



Section 18-101h - Definitions.

As used in this part:

(a) “Department” means the Department of Correction.

(b) “Commissioner” means the Commissioner of Correction.

(c) “Community-based service programs” means residential or nonresidential programs provided by private, nonprofit community or locally based organizations, state agencies or units of local government including the public-private resource expansion project, which offer housing, transportation, employment and counseling services to incarcerated, paroled or discharged offenders, victims of crime, persons charged with a crime, persons diverted from the criminal process and families of offenders.

(d) “Residential programs” means those offered in “halfway houses,” providing twenty-four hour care, supervision, and supportive services to pretrial, incarcerated, paroled or discharged offenders.

(e) “Nonresidential programs” means those programs providing daytime or episodic community correction services to pretrial, incarcerated, paroled or discharged offenders and their families, or victims of crime and programs involving restitution or community service to pretrial offenders. For the purposes of this subsection, “community service” means the placement of offenders in unpaid positions with nonprofit or tax-supported agencies for the performance of a specified number of hours of work or service within a given period of time, and “restitution” means the restoration by an offender of a victim’s losses through either payment of money or provision of services to the victim or, with the concurrence of the victim, to a third party.

(P.A. 80-200, S. 1, 7; P.A. 82-383, S. 4, 7.)

History: P.A. 82-383 amended Subsec. (c) by adding “state agencies” and amended Subsec. (e) by including programs involving restitution or community service in the definition of “nonresidential programs” and defining “community service” and “restitution”.



Section 18-101i - Community-based service programs established.

(a) To establish and develop noninstitutional, community-based service programs, the commissioner shall award grants or purchase of service contracts in accordance with the plan developed under subsection (b) of this section to private, nonprofit organizations, state agencies or units of local government, provided such grants shall not be subject to the formula funding requirements of section 18-101k. Such grants or contracts shall be the predominant method by which the department develops, implements and operates community correction programs. In addition, the commissioner may administer community-based service programs under the direct control of the department.

(b) To carry out the purposes of subsection (a) of this section, the commissioner shall:

(1) Develop and revise annually a comprehensive state community correction plan for the delivery of services in each of the service areas established by section 18-101j. The department shall adopt regulations in accordance with chapter 54 by January 1, 1981, providing for community input into such plan;

(2) Report annually to the Governor and the General Assembly regarding its community correction activities. At a minimum, such report shall include the number of clients served, services offered and prevailing concerns of the service areas;

(3) Research and gather relevant statistical data concerning the impact of community correction services and make such data available to the service areas and community correction program providers on a monthly and annual basis;

(4) Establish a mechanism to monitor and evaluate on a regular basis all community correction programs and report their findings in writing to each agency in a timely and regular manner; and

(5) Solicit and accept for use any gift of money or property made by will or otherwise, and any grant of money, services or property from the federal government, in accordance with the state community correction plan.

(c) The department shall include in its budget a separate allocation for the provision of community-based service programs as required by this part.

(P.A. 80-200, S. 3, 7; P.A. 82-383, S. 5, 7; P.A. 05-288, S. 74.)

History: P.A. 82-383 amended Subsec. (a) by adding “state agencies”; P.A. 05-288 made technical changes in Subsecs. (a) and (b), effective July 13, 2005.



Section 18-101j - Community correction service areas established.

There shall be five community correction service areas corresponding to the health systems agency regions established pursuant to the National Health Planning and Resources Development Act, Public Law 93-641. These areas shall be used by the department in the data collection concerning community correction programs and the planning, delivery and evaluation of community correction programs and for the purpose of providing funds under purchase of service contracts for community correction programs of the department.

(P.A. 80-200, S. 4, 7.)



Section 18-101k - Funding.

(a) In establishing the level of funds in each service area, and funds available for each service contract, the department shall adopt regulations in accordance with chapter 54 by February 1, 1981, providing a formula and procedures for the application, review and award or denial of requests for funds, and providing for the waiver or amendment of such formula as provided in subsection (c) of this section.

(b) Such formula shall provide for: (1) Private sector match; (2) client population ratio; (3) nonclient criteria; (4) residential facility criteria; and (5) nonresidential facility criteria.

(c) Such formula may be amended or waived by the department when, after due consideration, it finds that services for such area are not needed or that such area fails to have existing private, nonprofit organizations or units of local government to carry out the purposes of this part.

(P.A. 80-200, S. 5, 7; P.A. 05-288, S. 75.)

History: P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005.






Chapter 326 - New England Interstate Corrections Compact

Section 18-102 - New England Interstate Corrections Compact.

The New England Interstate Corrections Compact is hereby enacted into law and entered into by this state with any other of the hereinafter-mentioned states legally joining therein in the form substantially as follows:

NEW ENGLAND
INTERSTATE CORRECTIONS COMPACT

ARTICLE I

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

As used in this compact, unless the context clearly requires otherwise: “State” means a state of the United States, located in New England; to wit, Maine, New Hampshire, Vermont, Massachusetts, Connecticut, Rhode Island; “sending state” means a state party to this compact in which conviction or court commitment was had; “receiving state” means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had; “inmate” means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution; “institution” means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined above may lawfully be confined.

ARTICLE III

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for: (1) Its duration; (2) payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance; (3) participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof, and the crediting of proceeds from or disposal of any products resulting therefrom; (4) delivery and retaking of inmates and (5) such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) Subject to legislative approval by the states concerned and prior to the construction or completion of construction of any institution or addition thereto by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the institution or addition thereto or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the institution to be kept available for use by inmates of the sending state or states so contracting. Any sending state so contracting may, to the extent that moneys are legally available therefor, pay to the receiving state, a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

(c) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact, including a conduct record of each inmate, and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state, if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record, together with any recommendations of the hearing officials, shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and to derive any benefits or to incur or to be relieved of any obligations or to have such obligations modified or to have his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision; provided that, if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

This compact shall enter into force and become effective and binding upon the state so acting when it has been enacted into law by any two states from among the states of New England. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(1961, P.A. 326, S. 1.)



Section 18-103 - Designation of state authorities and officials.

As used in paragraph (a) of Article IV of the New England Interstate Corrections Compact “duly constituted authorities” means the Commissioner of Correction and as used in paragraph (b) of said Article “appropriate officials” and as used in paragraph (d) of said Article “officials designated by the sending state” mean the said commissioner or such persons as he may appoint to act in his behalf.

(1961, P.A. 326, S. 2; 1967, P.A. 656, S. 16a.)

History: 1967 act substituted the commissioner of correction for directors of penal institutions previously named.



Section 18-104 - Administration of compact.

The Commissioner of Correction shall administer the provisions of this compact, and in the performance of such duty he may delegate his authority to an employee of the department.

(1961, P.A. 326, S. 3; 1969, P.A. 471.)

History: 1969 act made commissioner of correction responsible for compact administration rather than State Prison warden and superintendents of State Farm for Women and Connecticut Reformatory and allowed delegation of duty to department employee rather than to deputy wardens or deputy superintendents.






Chapter 327 - Interstate Corrections Compact

Section 18-105 - Short title: Interstate Corrections Compact.

This chapter may be cited as the “Interstate Corrections Compact”.

(P.A. 73-354, S. 1, 4.)



Section 18-106 - Compact.

The Interstate Corrections Compact is hereby enacted into law and entered into by this state with any other states legally joining therein in the form substantially as follows:

INTERSTATE CORRECTIONS COMPACT

ARTICLE I

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

As used in this compact unless the context clearly requires otherwise:

(a) “State” means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) “Sending state” means a state party to this compact in which conviction or court commitment was had.

(c) “Receiving state” means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) “Inmate” means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) “Institution” means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined.

ARTICLE III

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

(1) Its duration.

(2) Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

(3) Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

(4) Delivery and retaking of inmates.

(5) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be constructed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(P.A. 73-354, S. 2, 4.)



Section 18-107 - Duty of Commissioner of Correction.

The Commissioner of Correction is authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and he may in his discretion delegate this authority to other persons.

(P.A. 73-354, S. 3, 4.)









Title 19 - Public Health and Safety (All sections transferred, repealed or obsolete)

Chapter 333–367 - Public Health and Safety (All sections transferred, repealed or obsolete)

Section 19-1 to 19-66g - Department of Health Services.

Sections 19-1 to 19-66g, inclusive, have been transferred, repealed or deemed obsolete.

Note: These sections were formerly published as chapter 333.



Section 19-67 to 19-73 - Public health nursing.

Sections 19-67 to 19-73, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 334.



Section 19-73a to 19-73t - Commission on Hospitals and Health Care.

Sections 19-73a to 19-73t, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 334a.



Section 19-73u to 19-73pp - Emergency medical services.

Sections 19-73u to 19-73pp, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 334b.



Section 19-74 to 19-104 - Municipal health authorities.

Sections 19-74 to 19-104, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 335.



Section 19-105 to 19-111 - District departments of health.

Sections 19-105 to 19-111, inclusive, have been transferred.

Note: These sections were formerly published as chapter 336.



Section 19-112 to 19-138 - Lung disease, tuberculosis and other chronic illness.

Sections 19-112 to 19-138, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 337.



Section 19-138a - Kidney disease.

Section 19-138a has been transferred.

Note: This section was formerly published as chapter 337a.



Section 19-139 to 19-145 - Anatomical donations.

Sections 19-139 to 19-145, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 338.



Section 19-146 to 19-164 - Cemeteries.

Sections 19-146 to 19-164, inclusive, have been transferred.

Note: These sections were formerly published as chapter 339.



Section 19-165 to 19-169o - Crematories.

Sections 19-165 to 19-169o, inclusive, have been transferred.

Note: These sections were formerly published as chapter 340. Chapters 340a, 340b and 340c were reserved for future use.



Section 19-169p to 19-169r - Carcinogenic substances.

Sections 19-169p to 19-169r, inclusive, have been transferred.

Note: These sections were formerly published as chapter 340d.



Section 19-170 to 19-210l - Department of Consumer Protection. General provisions. Pure food and drugs.

Sections 19-170 to 19-210l, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 341.



Section 19-211 to 19-239 - Uniform Food, Drug and Cosmetic Act.

Sections 19-211 to 19-239, inclusive, have been transferred.

Note: These sections were formerly published as chapter 342.



Section 19-240 to 19-243 - Retail Drug Control Act.

Sections 19-240 to 19-243, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 343.



Section 19-244 to 19-268 - Uniform State Narcotic Drug Act.

Sections 19-244 to 19-268, inclusive, are repealed.

Note: These sections were formerly published as chapter 344.



Section 19-269 to 19-282 - Nonalcoholic beverages.

Sections 19-269 to 19-282, inclusive, have been transferred.

Note: These sections were formerly published as chapter 345.



Section 19-283 to 19-291 - Bakeries.

Sections 19-283 to 19-291, inclusive, have been transferred.

Note: These sections were formerly published as chapter 346.



Section 19-292 - Illuminating oils and burning fluids.

Section 19-292 has been transferred.

Note: This section was formerly published as chapter 347.



Section 19-293 to 19-309 - Pesticides.

Sections 19-293 to 19-309, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 348.



Section 19-310 to 19-315 - Nuisances.

Sections 19-310 to 19-315, inclusive, have been transferred.

Note: These sections were formerly published as chapter 349.



Section 19-316 to 19-323j - Houses of assignation.

Sections 19-316 to 19-323j, inclusive, have been transferred.

Note: These sections were formerly published as chapter 350. Chapter 350a was reserved for future use.



Section 19-323k to 19-323z - Solicitation of Charitable Funds Act.

Sections 19-323k to 19-323z, inclusive, have been transferred.

Note: These sections were formerly published as chapter 350b.



Section 19-324 to 19-341 - Boxing and wrestling.

Sections 19-324 to 19-341, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 351.



Section 19-341a to 19-341j - Health clubs.

Sections 19-341a to 19-341j, inclusive, have been transferred.

Note: These sections were formerly published as chapter 351a.



Section 19-342 to 19-375a - Tenement and lodging houses.

Sections 19-342 to 19-375a, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 352.



Section 19-376 to 19-394g - Public and other buildings.

Sections 19-376 to 19-394g, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 353.



Section 19-395 to 19-403 - Department of Public Safety: State Building Code.

Sections 19-395 to 19-403, inclusive, have been transferred, repealed or deemed obsolete.

Note: These sections were formerly published as chapter 354.



Section 19-403a to 19-403p - State Demolition Code.

Sections 19-403a to 19-403p, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 354a.



Section 19-404 to 19-409e - Atomic energy.

Sections 19-404 to 19-409e, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 355.



Section 19-410 to 19-418 - Department of Public Safety: Elevators and escalators.

Sections 19-410 to 19-418, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 356.



Section 19-418a to 19-418n - Department of Public Safety: Passenger tramways.

Sections 19-418a to 19-418n, inclusive, have been transferred.

Note: These sections were formerly published as chapter 356a.



Section 19-419 to 19-425 - Manufacture of bedding and upholstered furniture. Secondhand hats.

Sections 19-419 to 19-425, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 357.



Section 19-426 to 19-442 - Department of Public Safety: Steam boilers.

Sections 19-426 to 19-442, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 358.



Section 19-443 to 19-504j - Dependency-producing drugs.

Sections 19-443 to 19-504j, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 359.



Section 19-504k to 19-504w - Controlled substance registration.

Sections 19-504k to 19-504w, inclusive, have been transferred.

Note: These sections were formerly published as chapter 359a.



Section 19-505 to 19-522 - Air pollution control.

Sections 19-505 to 19-522, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 360.



Section 19-523 and 19-524 - Mid-Atlantic States Air Pollution Control Compact.

Sections 19-523 and 19-524 have been transferred.

Note: These sections were formerly published as chapter 361.



Section 19-524a to 19-524o - Solid waste management.

Sections 19-524a to 19-524o, inclusive, have been transferred.

Note: These sections were formerly published as chapter 361a.



Section 19-524p to 19-524nn - Solid Waste Management Services Act.

Sections 19-524p to 19-524nn, inclusive, have been transferred.

Note: These sections were formerly published as chapter 361b.



Section 19-525 to 19-538 - Medicolegal investigations.

Sections 19-525 to 19-538, inclusive, have been transferred.

Note: These sections were formerly published as chapter 362.



Section 19-539 to 19-548 - Youth camps.

Sections 19-539 to 19-548, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 363.



Section 19-549 to 19-557 - Mass gatherings.

Sections 19-549 to 19-557, inclusive, have been transferred.

Note: These sections were formerly published as chapter 364.



Section 19-558 to 19-569 - State Child Protection Act.

Sections 19-558 to 19-569, inclusive, have been transferred.

Note: These sections were formerly published as chapter 365.



Section 19-569a to 19-569n - Council on Mental Retardation. General provisions.

Sections 19-569a to 19-569n, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 365a.



Section 19-570 to 19-575g - Department of Mental Retardation.

Sections 19-570 to 19-575g, inclusive, have been transferred.

Note: These sections were formerly published as chapter 366.



Section 19-576 to 19-626d - Health care institutions.

Sections 19-576 to 19-626d, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 367.









Title 19a - Public Health and Well-Being

Chapter 368l - Carcinogenic Substances

Section 19a-329 - (Formerly Sec. 19-169p). Definitions.

As used in this chapter, “carcinogenic substance” means: 2-Acetylaminofluorene, 4-Aminodiphenyl, Arsenic, Asbestos, Benzene, Benzidine, 3,3’-Dichlorobenzidine, 4-Dimethylaminoazobenzene, Beta-Napthylamine, 4-Nitrobiphenyl, N-Nitrosodimethylamine, Beta-Propiolactone, Bis (Chloromethyl) Ether, Chloromethyl Methyl ether, 4,4’-Methylene-Bis (2-Chloroaniline), Vinyl Chloride, any substance regulated as a carcinogen by the Secretary of Labor and those substances identified by the Commissioner of Public Health in accordance with section 19a-331.

(P.A. 77-398, S. 1; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-130, S. 1; 80-483, S. 148, 186; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-130 included in definition “any substance regulated as a carcinogen by the Secretary of Labor”; P.A. 80-483 replaced “part” with “chapter”; Sec. 19-169p transferred to Sec. 19a-329 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-330 - (Formerly Sec. 19-169q). Report required; contents.

Any person who uses or produces any carcinogenic substance in the manufacture of any item, product or material shall make an annual report to the Commissioner of Energy and Environmental Protection and the Commissioner of Public Health. Such report shall include: (1) The method of disposal of any waste generated by the manufacture of such item, product or material; (2) the amount of each such carcinogenic substance used or produced during the preceding year; (3) the amount of each such carcinogenic substance currently being held in inventory; and (4) the method used to transport such carcinogenic substances.

(P.A. 77-398, S. 2; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 21, 24; P.A. 11-80, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-169q transferred to Sec. 19a-330 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made technical changes, effective May 1, 2000; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 19a-331 - (Formerly Sec. 19-169r). Identification of carcinogenic substances. Regulations.

The Commissioner of Public Health shall, by means of regulations adopted in accordance with chapter 54, identify substances, including gases, chemicals or metals, which are designated human carcinogens. The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this chapter.

(P.A. 77-398, S. 3; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-130, S. 2; 80-483, S. 149, 186; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 22, 24.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-130 required identification of substances “which are designated human carcinogens” rather than of those “which are carcinogenic” and required that such identification be “by means of regulations adopted in accordance with the provisions of chapter 54”; P.A. 80-483 replaced “part” with “chapter”; Sec. 19-169r transferred to Sec. 19a-331 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made technical changes, effective May 1, 2000.



Section 19a-332 - Definitions: Asbestos.

As used in subsection (c) of section 19a-14 and sections 19a-332 to 19a-332e, inclusive, 20-435 to 20-442, inclusive, and 52-577a:

(1) “Asbestos” means the asbestiform varieties of actinolite, amosite, anthophyllite, chrysotile, crocidolite and tremolite;

(2) “Asbestos abatement” means the removal, encapsulation, enclosure, renovation, repair, demolition or other disturbance of asbestos-containing materials, but does not include activities which are related to (A) the removal or repair of asbestos cement pipe and are performed by employees of a water company as defined in section 25-32a, or (B) the removal of nonfriable asbestos-containing material found exterior to a building or structure other than material defined as regulated asbestos-containing material in 40 CFR 61, the National Emission Standards for Hazardous Air Pollutants, as amended from time to time;

(3) “Asbestos abatement worker” means any employee of a licensed asbestos contractor who engages in asbestos abatement, has completed a training program approved by the department and has been issued a certificate by the department;

(4) “Asbestos abatement site supervisor” means any asbestos abatement worker employed by a licensed asbestos contractor who has been specifically trained as a supervisor in a training program approved by the department and who has been issued a certificate by the department;

(5) “Asbestos-containing material” means material composed of asbestos of any type and in an amount greater than one per cent by weight, either alone or mixed with other fibrous or nonfibrous material;

(6) “Asbestos contractor” means any person or entity engaged in asbestos abatement whose employees actually perform the asbestos abatement work and who has been issued a license by the commissioner;

(7) “Asbestos consultant” means any person who engages in any activity directly involved with asbestos consultation services and who has been issued a certificate by the commissioner and a license by the department;

(8) “Asbestos consultation services” means the inspection or evaluation of a building for asbestos hazards, including, but not limited to, the development of asbestos abatement plans, site inspections, air monitoring and provisions of industrial hygiene services related to asbestos abatement;

(9) “Authorized agent” means an officer or employee duly designated by the commissioner;

(10) “Commissioner” means the Commissioner of Public Health; and

(11) “Department” means the Department of Public Health.

(P.A. 86-399, S. 1, 6; P.A. 87-537, S. 2, 13; P.A. 93-381, S. 9, 39; P.A. 95-196, S. 2; 95-257, S. 12, 21, 58; P.A. 99-96.)

History: P.A. 87-537 added the definitions of “asbestos abatement worker”, “asbestos abatement site supervisor”, “asbestos consultant” and “asbestos consultation services”, renumbering previously existing Subdivs. as necessary; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-196 amended Subdivs. (3), (4), (6) and (7) by adding reference to licenses or certificates issued by the commissioner or department and inserted new Subdiv. (9) re authorized agents, renumbering remaining Subdivs. as necessary; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-96 made a technical change and amended Subdiv. (2) by changing “except” to “but does not include” and by adding Subpara. (B) re removal of nonfriable asbestos-containing material.

See Sec. 52-473a re court order enjoining or restraining enforcement of commissioner’s cease and desist order.



Section 19a-332a - Regulations. Fees.

(a) The commissioner, within available appropriations, and after consultation with the Labor Commissioner, shall adopt regulations in accordance with the provisions of chapter 54 to administer the provisions of sections 19a-332 to 19a-332c, inclusive. Such regulations shall include, but need not be limited to, the following: (1) Standards for the proper performance of asbestos abatement; (2) procedures for enforcement action; (3) procedures for inspection of asbestos abatement by employees of the department; (4) minimum standards for completion of asbestos abatement projects.

(b) On and after the effective date of any regulations adopted pursuant to this section, no person shall engage in asbestos abatement without following the provisions of sections 19a-332 to 19a-332c, inclusive, and such regulations.

(c) Notwithstanding any regulations to the contrary, the Commissioner of Public Health shall charge the following fees for the services of the department in connection with asbestos abatement: (1) Notification of abatement, less than one hundred sixty square feet, one hundred dollars; (2) notification of abatement, one hundred sixty square feet or greater, one hundred dollars plus one per cent of the total abatement cost, up to a maximum of five thousand dollars; (3) reinspections, one hundred dollars; (4) asbestos alternative work practice review, two hundred dollars; and (5) notice of demolition activities, fifty dollars.

(P.A. 86-399, S. 2, 6; May Sp. Sess. P.A. 92-6, S. 11, 117; P.A. 93-381, S. 9, 39; P.A. 95-196, S. 3; 95-257, S. 12, 21, 58; 95-317, S. 2; June Sp. Sess. P.A. 09-3, S. 175.)

History: May Sp. Sess. P.A. 92-6 added new Subsec. (c) providing fees for services of the department in connection with asbestos abatement, including notification of abatement, reinspection and asbestos alternative work practice review; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-196 made a technical change, replacing reference to Sec. 19a-332d with Sec. 19a-332c; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-317 added Subsec. (c)(5) re a $25 demolition notice fee; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase fees.



Section 19a-332b - Notice.

Any contractor who will be conducting asbestos abatement activities or any person who will be conducting demolition activities shall notify the commissioner at least ten days prior to undertaking such activities and shall provide him with any information on such activities that he may require in regulations adopted pursuant to section 19a-332a.

(P.A. 86-399, S. 3, 6; P.A. 95-317, S. 3.)

History: P.A. 95-317 replaced “asbestos contractors” with broader category of persons who must notify the commissioner and changed reference to “projects” to “activities”.



Section 19a-332c - Inspections. Orders issued by commissioner. Court order.

(a) For purposes of enforcing the provisions of sections 19a-332 to 19a-332c, inclusive, and section 19a-333 and any regulations adopted thereunder, the commissioner or an authorized agent may enter at reasonable times any facility where asbestos abatement is planned, is being performed or has been performed and any school building or local education agency to conduct inspections and to review management plans, in order to determine compliance with said sections. Where entry is refused to the commissioner or an authorized agent, the commissioner may request the Attorney General to apply to any court for a warrant to inspect such premises to determine compliance with any statute, regulation, order or permit administered, adopted or enforced by him and the court shall issue such order as is necessary to aid in enforcement.

(b) Whenever the commissioner or an authorized agent has reason to believe on the basis of inspections or tests that there is a violation of sections 19a-332 to 19a-332c, inclusive, or of section 19a-333 or of any regulations adopted thereunder or in the judgment of the commissioner or an authorized agent there is an endangerment of the public’s health, the commissioner or an authorized agent may issue a written or printed cease activity order to any person responsible for the alleged violation or endangerment, and after receipt of such order no person shall act except in accordance with the provisions of the order.

(c) Whenever, in the judgment of the commissioner, or an authorized agent, any person has engaged in, is engaged in, or is about to engage in any acts or practices which constitute, or will constitute, a violation of any provision of sections 19a-332 to 19a-332c, inclusive, or of section 19a-333, or any regulations adopted thereunder or order issued under sections 19a-332 to 19a-332c, inclusive, the commissioner may request the Attorney General to make application to the appropriate court for an order enjoining such acts or practices or for an order directing compliance with such provisions of sections 19a-332 to 19a-332c, inclusive, or of section 19a-333, regulations or orders.

(P.A. 86-399, S. 4, 6; P.A. 93-226, S. 1; P.A. 95-196, S. 4.)

History: P.A. 93-226 amended Subsec. (a) to require school buildings or local education agencies to conduct inspection and review management plans and made technical changes and amended Subsecs. (b) and (c) to make technical changes; P.A. 95-196 provided for authorized agents and warrants to inspect premises and made technical changes.



Section 19a-332d - Criminal penalties.

Any person who knowingly violates any provision of sections 19a-332 to 19a-332c, inclusive, section 19a-333 or sections 20-435 to 20-439, inclusive, shall be fined not more than five thousand dollars, or imprisoned for not more than one year or both. Each day’s failure to comply with such provisions shall constitute a separate violation. Failure to comply with respect to a single facility or school building shall constitute a separate violation. When construing and enforcing the provisions of said sections, the action, omission or failure to act of any officer, agent or other person acting for or employed by any person shall in every case also be deemed to be the action, omission or failure to act of such person as well as that of the person employed.

(P.A. 86-399, S. 5, 6; P.A. 87-537, S. 10, 13; P.A. 93-226, S. 2.)

History: P.A. 87-537 added reference to Secs. 20-435 to 20-439, inclusive; P.A. 93-226 specified that each day’s failure to comply and a single facility or building’s failure to comply is a separate violation.



Section 19a-332e - Civil penalties. Regulations.

(a) If, upon review, investigation or inspection, the Commissioner of Public Health determines that any person has violated any provision of sections 19a-332 to 19a-332c, inclusive, 19a-333 and 20-435 to 20-439, inclusive, or any regulations adopted thereunder, he may impose a civil penalty not to exceed five thousand dollars upon a local education agency and not to exceed twenty-five thousand dollars upon any one person. Governmental immunity shall not be a defense to any civil penalty imposed pursuant to this section. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing a schedule or schedules of the amounts, or the ranges of amounts, of civil penalties which may be imposed under this section. In adopting such regulations the commissioner shall consider the level of assessment necessary to ensure immediate and continued compliance with such provision and the character and degree of injury or impairment to or interference with or threat to the public health, safety or welfare.

(b) In setting a civil penalty in a particular case, the commissioner shall consider all factors he deems relevant, including, but not limited to, the following: (1) The amount of assessment necessary to ensure immediate and continued compliance with such provision; (2) the character and significance of the violation; (3) any history of previous violations under this section; (4) the ability of the person to pay the penalty; (5) the ability of the person to continue to provide services; (6) the underlying circumstances behind the violation; (7) whether the person is taking all feasible steps or procedures necessary or appropriate to comply with such provisions or to correct the violation; (8) the culpability of the person; (9) other factors as justice may require, including voluntary disclosure and attitude of the person. Each day’s failure to comply with such provisions shall constitute a separate violation. Failure to comply with respect to a single facility or school building shall constitute a separate violation. No civil penalty may be imposed until the regulations required by subsection (a) of this section have been adopted.

(c) If the commissioner determines that a violation has occurred, he may impose a penalty and send to the person, by certified mail, return receipt requested, or personal service, a notice of violation which shall include: (1) A reference to the sections of the general statutes or regulations involved; (2) a short and plain statement of the matters asserted or charged; (3) a statement of the amount of civil penalty or penalties to be imposed; (4) the initial date of the imposition of the penalty; and (5) a statement of the person’s right to a hearing.

(d) The person to whom the notice is addressed shall have twenty days from the date of mailing of the notice to make written application to the commissioner for a hearing to contest the notice of violation. If no such application for a hearing is received within such twenty-day period, the notice of violation shall be deemed a final order of the commissioner, effective upon the expiration of said period.

(e) If any person requests a hearing under this section, such hearing shall be conducted pursuant to sections 4-176e to 4-184, inclusive. Any civil penalty may be mitigated by the commissioner upon such terms and conditions as he in his discretion deems proper or necessary upon consideration of the factors set forth in subsection (b) of this section. The commissioner shall, after the hearing, issue a final order affirming, modifying or vacating the notice of violation.

(f) A final order of the commissioner assessing a civil penalty shall be subject to appeal as set forth in section 4-183 after a hearing before the commissioner pursuant to subsection (e) of this section, except that any such appeal shall be taken to the superior court for the judicial district of New Britain and shall have precedence in the order of trial as provided in section 52-191. Such final order shall not be subject to appeal under any other provision of the general statutes. No challenge to any such final order shall be allowed as to any issue which could have been raised by any appeal of an earlier order, notice, permit, denial or other final decision by the commissioner.

(g) If any person fails to pay any civil penalty, the Attorney General, upon request of the Commissioner of Public Health, may bring an action in the superior court for the judicial district of Hartford to obtain enforcement of the penalty by the court. All actions brought by the Attorney General pursuant to the provisions of this section shall have precedence in the order of trial as provided in section 52-191.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-196, S. 5; 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 99-215, S. 24, 29.)

History: (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (f), effective June 29, 1999.



Section 19a-333 - Regulations re asbestos-containing materials in schools.

The Department of Public Health shall adopt regulations in accordance with the provisions of chapter 54 which shall meet or exceed the requirements mandated by the United States Environmental Protection Agency standard for asbestos-containing materials in schools in accordance with federal regulations as from time to time amended.

(P.A. 91-260, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.






Chapter 368ll - Miscellaneous Provisions

Section 19a-900 - Use of cartridge injector by staff member of before or after school program, day camp or day care facility.

(a) For the purposes of this section:

(1) “Before or after school program” means any educational or recreational program for children administered in any building or on the grounds of any school by a local or regional board of education or other municipal agency, before or after regular school hours, or both, but does not include a program that is licensed by the Department of Public Health;

(2) “Cartridge injector” means an automatic prefilled cartridge injector or similar automatic injectable equipment used to deliver epinephrine in a standard dose for emergency first aid response to allergic reactions;

(3) “Day camp” means any recreational camp program operated by a municipal agency; and

(4) “Day care facility” means any child day care center or group day care home, as defined in subdivisions (1) and (2) of subsection (a) of section 19a-77, that is excluded from the licensing requirements of sections 19a-77 to 19a-87, inclusive, by subsection (b) of section 19a-77.

(b) Upon the request and with the written authorization of the parent or guardian of a child attending any before or after school program, day camp or day care facility, and pursuant to the written order of (1) a physician licensed to practice medicine, (2) a physician assistant licensed to prescribe in accordance with section 20-12d, or (3) an advanced practice registered nurse licensed to prescribe in accordance with sections 20-94a and 20-94b, the owner or operator of such before or after school program, day camp or day care facility shall approve and provide general supervision to an identified staff member trained to administer medication with a cartridge injector to such child if the child has a medically diagnosed allergic condition that may require prompt treatment in order to protect the child against serious harm or death. Such staff member shall be trained in the use of a cartridge injector by a licensed physician, physician assistant, advanced practice registered nurse or registered nurse or shall complete a course in first aid offered by the American Red Cross, the American Heart Association, the National Ski Patrol, the Department of Public Health or any director of health.

(P.A. 05-144, S. 2; 05-272, S. 35; P.A. 06-196, S. 151.)

History: P.A. 05-272 amended Subsec. (a)(1) by redefining “Before or after school program” to include programs administered, rather than offered, by a school board or municipality and by removing private providers from the definition, and amended Subsec. (b) by changing “and” to “or” in provision re training and education of staff members; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006.

See Sec. 52-557b(h) re immunity of staff member from civil liability for rendering emergency assistance by using a cartridge injector.



Section 19a-901 - Obstetrical ultrasound procedure.

No person shall perform an obstetrical ultrasound procedure unless such procedure is (1) ordered by a licensed health care provider, acting within the scope of such provider’s authority, and (2) for a medical or diagnostic purpose.

(P.A. 09-125, S. 1.)

History: P.A. 09-125 effective July 1, 2009.



Section 19a-902 - Dual licensure program for providers of mental health services and substance abuse services. Drug testing at facilities licensed by Department of Public Health. Regulations.

On or before January 1, 2011, the Department of Public Health, in consultation with the Department of Mental Health and Addiction Services, shall (1) amend the department’s substance abuse treatment regulations; (2) implement a dual licensure program for behavioral health care providers who provide both mental health services and substance abuse services; and (3) permit the use of saliva-based drug screening or urinalysis when conducting initial and subsequent drug screenings of persons who abuse substances other than alcohol at facilities which are licensed by the Department of Public Health.

(P.A. 09-149, S. 3; P.A. 11-242, S. 43.)

History: P.A. 09-149 effective June 29, 2009; P.A. 11-242 designated existing requirements re regulations and program as Subdivs. (1) and (2), added Subdiv. (3) re use of saliva-based drug screening and urinalysis at facilities licensed by Department of Public Health and made a technical change.



Section 19a-903 - Prohibited billing practices re hospital-acquired conditions.

(a) As used in this section:

(1) “Hospital” means an acute care hospital that is subject to the federal inpatient prospective payment system described in 42 CFR 412; and

(2) “Outpatient surgical facility” has the same meaning as provided in section 19a-493b.

(b) No hospital or outpatient surgical facility shall seek payment for any increased costs that are incurred as the direct result of a hospital-acquired condition, identified as nonpayable by Medicare pursuant to Section 5001(c) of the Deficit Reduction Act of 2005. Except as otherwise provided by federal law or section 17b-278e, the provisions of this section shall apply irrespective of the patient’s insurance status or source of payment, including self-pay status.

(P.A. 09-206, S. 2.)

History: P.A. 09-206 effective January 1, 2010.



Section 19a-903a - Circulating nurses in hospitals and outpatient surgical facilities.

(a) As used in this section:

(1) “Circulating nurse” means a registered nurse licensed under chapter 378 who is educated, trained or experienced in perioperative nursing and who is responsible for coordinating the nursing care and safety needs of a patient in an operating room;

(2) “Outpatient surgical facility” has the same meaning as provided in subsection (a) of section 19a-493b; and

(3) “Perioperative nursing” means nursing services that are provided to patients during the preoperative, intraoperative and immediate postoperative periods of a surgical procedure.

(b) Any hospital or outpatient surgical facility shall ensure that a circulating nurse is assigned to, and present for the duration of, each surgical procedure performed in an operating room of such hospital or outpatient surgical facility. While assigned to a surgical procedure, no hospital or outpatient surgical facility shall assign a circulating nurse to another procedure that is scheduled to occur concurrently or that may overlap in time with the originally assigned surgical procedure. A circulating nurse assigned to a surgical procedure shall be present for the duration of the procedure unless it becomes necessary for the nurse to leave the operating room as part of the procedure or the nurse is relieved by another circulating nurse.

(P.A. 10-117, S. 73.)



Section 19a-903b - Hospital designation of health care providers and technologists to perform oxygen-related patient care activities. Training. Competency testing. Exception.

A hospital, as defined in section 19a-490b, may designate any licensed health care provider and any certified ultrasound or nuclear medicine technologist to perform the following oxygen-related patient care activities in a hospital: (1) Connecting or disconnecting oxygen supply; (2) transporting a portable oxygen source; (3) connecting, disconnecting or adjusting the mask, tubes and other patient oxygen delivery apparatus; and (4) adjusting the rate or flow of oxygen consistent with a medical order. Such provider or technologist may perform such activities only to the extent permitted by hospital policies and procedures, including bylaws, rules and regulations applicable to the medical staff. A hospital shall document that each person designated to perform oxygen-related patient care activities has been properly trained, either through such person’s professional education or through training provided by the hospital. In addition, a hospital shall require that such person satisfy annual competency testing. Nothing in this section shall be construed to prohibit a hospital from designating persons who are authorized to transport a patient with a portable oxygen source. The provisions of this section shall not apply to any type of ventilator, continuous positive airway pressure or bi-level positive airway pressure units or any other noninvasive positive pressure ventilation.

(P.A. 10-117, S. 80; P.A. 11-242, S. 2.)

History: P.A. 11-242 substituted “technologist” for “technician” and provided that nothing in section prohibits hospital from designating persons who are authorized to transport a patient with a portable oxygen source, effective July 1, 2011.



Section 19a-904 - Emergency service members and exposure to infectious diseases. Definitions. Designated officers. Duties of hospital. Request for notification. Immunity from liability.

(a) As used in this section:

(1) “Infectious disease” includes (A) infectious pulmonary tuberculosis, (B) hepatitis A, (C) hepatitis B, (D) hepatitis C, (E) human immunodeficiency virus (HIV), including acquired immunodeficiency syndrome (AIDS), (F) diphtheria, (G) novel influenza A virus infections with pandemic potential, as defined by the National Centers for Disease Control and Prevention, (H) methicillin-resistant staphylococcus aureus (MRSA), (I) hemorrhagic fevers, (J) meningococcal disease, (K) plague, and (L) rabies;

(2) “Exposure” means a percutaneous or mucous membrane exposure of an individual to the blood, semen, vaginal secretions, or spinal, synovial, pleural, peritoneal, pericardial or amniotic fluid of another person;

(3) “Patient” means a person, whether alive or dead, who has been attended, treated, assisted, handled or transported for medical care by an emergency services member as a result of an emergency;

(4) “Emergency services member” means any police officer as defined in section 7-294a, member of a paid or volunteer fire department, emergency medical technician, ambulance driver, or paramedic as defined in section 19a-175, when acting in an official capacity;

(5) “Emergency medical technician” means any class of emergency medical technician certified under regulations adopted pursuant to section 19a-179, including, but not limited to, any advanced emergency medical technician or emergency medical responder;

(6) “Emergency services organization” means the Division of State Police within the Department of Emergency Services and Public Protection, an organized local police department, municipal constabulary, paid or volunteer fire department, ambulance company or any organization whether public, private or voluntary that offers transportation or treatment services to patients under emergency conditions;

(7) “Hospital” has the same meaning as in section 19a-490; and

(8) “Designated officer” means the employee or volunteer of an emergency services organization designated in accordance with subsection (b) of this section.

(b) Each emergency services organization shall designate one employee or volunteer to act as the designated officer to receive notification of cases of possible exposure to infectious disease, investigate cases of possible exposure, maintain hospital contact information, request further information from hospitals and maintain any records required under this section. The designated officer may designate another employee or volunteer to serve as his or her designee in the event that the designated officer is unavailable.

(c) (1) Any hospital that diagnoses a patient as having infectious pulmonary tuberculosis shall verbally notify the designated officer of the emergency services organization that attended, treated, assisted, handled or transported such patient no later than forty-eight hours after making such a diagnosis, and shall make such notification in writing not later than seventy-two hours after such diagnosis. Such notification shall include, but not be limited to, the diagnosis and the date on which the patient was attended, treated, assisted, handled or transported as a result of an emergency to such hospital, provided the identity of the patient shall not be disclosed in any such notification.

(2) Any hospital that determines that a patient, who died at or before reaching such hospital and who was attended, treated, assisted, handled or transported by an emergency services member, had infectious pulmonary tuberculosis shall notify the designated officer of such determination no later than forty-eight hours after making such determination.

(d) (1) Any member of an emergency service organization who believes that he or she may have been exposed to an infectious disease through the member’s contact with a patient who was attended, treated, assisted, handled or transported by the member shall report such possible exposure to the designated officer. The designated officer shall immediately collect the facts surrounding such incident of possible exposure and evaluate such facts to make a determination of whether it would be reasonable to believe that the member may have been exposed to an infectious disease. If the designated officer determines that there may have been exposure to an infectious disease, the designated officer shall submit a written request to the hospital that received the patient requesting to be notified of the results of any test performed on the patient to determine the presence of an infectious disease. The request shall include:

(A) The name, address and telephone number of the designated officer submitting the request;

(B) The name of the designated officer’s employer or, in the case of a volunteer emergency services member, the entity for which the designated officer volunteers, and the name and contact information of the emergency services member who may have been exposed to the infectious disease; and

(C) The date, time, location and manner of the possible exposure.

(2) Such request shall be valid for ten days after it is made. If at the end of such ten-day period no test has been performed to determine the presence of an infectious disease, no diagnosis has been made or the result of the test is negative, the hospital shall so notify the designated officer who made the request. The notification shall not include the name of the patient.

(3) Any hospital that receives a written request for notification shall give an oral notification of the presence of an infectious disease or of a confirmed positive test result, if known, to the designated officer no later than forty-eight hours after receiving such request, and shall send a written notification no later than three days after receiving such request. If an infectious disease is present or the test results are confirmed positive, both the oral and written notification shall include the name of the infectious disease and the date on which the patient was attended, treated, assisted, handled or transported by the emergency services organization. Such notification shall not disclose the name of the patient.

(4) If a designated officer makes a request pursuant to this subsection and the patient has died at, or before reaching, the hospital receiving such request, the hospital shall provide a copy of the request to the medical facility ascertaining the cause of death if such facility is not the hospital that received the original request.

(e) No cause of action for damages shall arise, or any civil penalty be imposed, against any hospital or any designated officer for failure to comply with the duties established by this section.

(P.A. 09-76, S. 1; 09-232, S. 43; P.A. 10-18, S. 18; 10-117, S. 22; P.A. 11-51, S. 134.)

History: P.A. 09-232 redefined “infectious disease” in Subsec. (a)(1); P.A. 10-18 amended Subsec. (a)(5) by replacing “emergency medical technician-intermediate” with “advanced emergency medical technician” and by replacing “medical response technician” with “emergency medical responder”; P.A. 10-117 made technical changes in Subsec. (a)(5), effective June 8, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a)(6), effective July 1, 2011.



Section 19a-905 - Health care providers who provide direct patient care to wear badges.

(a) As used in this section:

(1) “Health care provider” means any person employed by or acting on behalf of a health care facility or institution; and

(2) “Health care facility or institution” means a hospital, nursing home, rest home, home health care agency, homemaker-home health aide agency, emergency medical services organization, assisted living services agency, outpatient surgical facility and an infirmary operated by an educational institution for the care of students enrolled in, and faculty and employees of, such institution.

(b) Any health care provider who provides direct patient care shall wear in plain view during such provider’s working hours a photographic identification badge issued by the health care facility or institution that includes the name of the health care facility or institution, the name of the health care provider, and the type of license, certificate or employment title that the health care provider holds with the health care facility or institution. Health care facilities or institutions, in consultation with the Department of Public Health, shall develop policies and procedures concerning (1) the size, content and format of the photographic identification badge required pursuant to this subsection, and (2) any exemptions to the requirements of this subsection necessary to ensure the safety of patients and health care providers.

(P.A. 11-32, S. 1.)






Chapter 368a - Department of Public Health

Section 19a-1 - (Formerly Sec. 19-1a). Terms “Commissioner of Health”, “Health Commissioner”, “Department of Health”, or “state Department of Health”, deemed to mean Commissioner or Department of Health Services.

Section 19a-1 is repealed, effective July 1, 1993.

(P.A. 77-614, S. 323, 610; P.A. 93-381, S. 38, 39.)



Section 19a-1a - Department of Public Health. Successor department to Department of Public Health and Addiction Services.

(a) There is established a Department of Public Health. The department head shall be the Commissioner of Public Health, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties prescribed therein.

(b) The Department of Public Health shall constitute a successor department to the Department of Public Health and Addiction Services for the purposes of the chapters and sections listed in section 19a-1c, in accordance with sections 4-38d and 4-39.

(c) Any order or regulation of the Department of Public Health and Addiction Services which is in force on July 1, 1995, shall continue in force and effect as an order or regulation of the Department of Public Health until amended, repealed or superseded pursuant to law. Where any order or regulation of said departments conflict, the Commissioner of Public Health may implement policies and procedures consistent with the provisions of public act 95-257* while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt the regulations is printed in the Connecticut Law Journal within twenty days of implementation. The policy or procedure shall be valid until the time final regulations are effective.

(P.A. 93-381, S. 1, 39; P.A. 95-257, S. 12, 58.)

*Note: Public act 95-257 is entitled “An Act Concerning the Consolidation of State-Operated Programs at Fairfield Hills, Norwich and Connecticut Valley Hospitals, Transfer of Addiction Services to the Former Department of Mental Health, Medicaid Waiver and the Office of Health Care Access”. (See Reference Table captioned “Public Acts of 1995” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 93-381 effective July 1, 1993; P.A. 95-257 replaced Department of Public Health and Addiction Services with Department of Public Health, deleted reference to the department as successor to the Connecticut Alcohol and Drug Abuse Commission and transferred addiction services responsibilities to the Department of Mental Health and Addiction Services, effective July 1, 1995.

See Sec. 1-101aa re provider participation in informal committees, task forces and work groups of department not deemed to be lobbying.



Section 19a-1b - Department of Public Health and Addiction Services: Administration, operations and programs units. Agency goals.

Section 19a-1b is repealed, effective July 1, 1995.

(S.A. 92-20, S. 3 (b), (d); P.A. 93-262, S. 7, 87; P.A. 95-257, S. 57, 58.)



Section 19a-1c - Department of Public Health: Successor department to Department of Public Health and Addiction Services. Terms Commissioner or Department of Public Health and Addiction Services deemed to mean Commissioner or Department of Public Health.

Section 19a-1c is repealed, effective October 1, 2002.

(P.A. 93-381, S. 9, 39, 58; P.A. 95-257, S. 21, 58; 95-264, S. 68; 95-360, S. 20, 32; P.A. 96-88, S. 6, 9; 96-185, S. 14, 16; P.A. 97-295, S. 9, 25; P.A. 98-262, S. 14, 22; P.A. 99-102, S. 51; 99-218, S. 15, 16; 99-284, S. 57, 60; P.A. 01-163, S. 29; P.A. 02-89, S. 90; 02-101, S. 14; 02-123, S. 9.)



Section 19a-1d - (Formerly Sec. 19a-3). Commissioner of Public Health: Appointment and qualifications.

(a) In accordance with the provisions of sections 4-5 to 4-8, inclusive, the Governor shall appoint a Commissioner of Public Health, who shall be the administrative head of the department. Said commissioner shall either (1) be a physician, graduated by an acceptable medical college, recognized by one of the medical examining boards of this state, experienced in actual practice of his profession, skilled in sanitary science and experienced in public health administration and shall have had a minimum of one year of university graduate instruction in public health administration as evidenced by a certificate of graduation or a degree in public health or (2) hold a graduate degree in public health. He shall not engage in any other occupation.

(b) Notwithstanding the educational requirements of subsection (a) of this section, a commissioner who has been appointed prior to July 1, 1998, may continue to serve as commissioner and may continue to be reappointed and confirmed for consecutive terms after July 1, 1998.

(1949 Rev., S. 3798; 1959, P.A. 148, S. 2; 1972, P.A. 113, S. 2; P.A. 77-614, S. 341, 610; P.A. 85-337; P.A. 93-381, S. 28, 39; P.A. 95-257, S. 12, 21, 22, 58; P.A. 98-250, S. 38, 39.)

History: 1959 act deleted requirement that commissioner have had at least five years’ experience in practice and added provisions for deputy commissioners; 1972 act reduced number of deputy commissioners from three to two; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, removed reference to appointment of chairman of public health council, made appointment of deputy commissioners optional rather than mandatory, deleted limit of two deputies, referred to “divisions” rather than “offices” of department and deleted provision whereby deputy commissioner for public health is acting commissioner during absence or disability of commissioner, effective January 1, 1979; Sec. 19-2 transferred to Sec. 19a-3 in 1983; P.A. 85-337 permitted the commissioner of health services to hold a graduate degree in public health as alternative qualification for the position; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; Sec. 19a-3 transferred to Sec. 19a-1d in 1995; P.A. 95-257 replaced Commissioner of Public Health and Addiction Services with Commissioner of Public Health and added Subdiv. (3) re degree and experience, effective July 1, 1995; P.A. 98-250 made existing language Subsec. (a), deleted former Subdiv. (3) re requalification option requiring master’s degree in public administration, public policy or public health and at least 10 years’ management experience in public health and added Subsec. (b) re exception for existing and reappointed commissioners, effective July 1, 1998.

See Sec. 19a-6 re commissioner’s duties with respect to control and treatment of lung disease, chronic illness and medical rehabilitation.

Cited. 140 C. 478; 165 C. 516.

Cited. 15 CS 468.



Section 19a-2 - (Formerly Sec. 19-1b). Department of Health Services. Commissioner. Successor department to Department of Health.

Section 19a-2 is repealed, effective July 1, 1993.

(P.A. 77-614, S. 322, 610; P.A. 93-381, S. 38, 39.)



Section 19a-2a - Powers and duties.

The Commissioner of Public Health shall employ the most efficient and practical means for the prevention and suppression of disease and shall administer all laws under the jurisdiction of the Department of Public Health and the Public Health Code. The commissioner shall have responsibility for the overall operation and administration of the Department of Public Health. The commissioner shall have the power and duty to: (1) Administer, coordinate and direct the operation of the department; (2) adopt and enforce regulations, in accordance with chapter 54, as are necessary to carry out the purposes of the department as established by statute; (3) establish rules for the internal operation and administration of the department; (4) establish and develop programs and administer services to achieve the purposes of the department as established by statute; (5) contract for facilities, services and programs to implement the purposes of the department as established by statute; (6) designate a deputy commissioner or other employee of the department to sign any license, certificate or permit issued by said department; (7) conduct a hearing, issue subpoenas, administer oaths, compel testimony and render a final decision in any case when a hearing is required or authorized under the provisions of any statute dealing with the Department of Public Health; (8) with the health authorities of this and other states, secure information and data concerning the prevention and control of epidemics and conditions affecting or endangering the public health, and compile such information and statistics and shall disseminate among health authorities and the people of the state such information as may be of value to them; (9) annually issue a list of reportable diseases, emergency illnesses and health conditions and a list of reportable laboratory findings and amend such lists as the commissioner deems necessary and distribute such lists as well as any necessary forms to each licensed physician and clinical laboratory in this state. The commissioner shall prepare printed forms for reports and returns, with such instructions as may be necessary, for the use of directors of health, boards of health and registrars of vital statistics; (10) specify uniform methods of keeping statistical information by public and private agencies, organizations and individuals, including a client identifier system, and collect and make available relevant statistical information, including the number of persons treated, frequency of admission and readmission, and frequency and duration of treatment. The client identifier system shall be subject to the confidentiality requirements set forth in section 17a-688 and regulations adopted thereunder. The commissioner may designate any person to perform any of the duties listed in subdivision (7) of this section. The commissioner shall have authority over directors of health and may, for cause, remove any such director; but any person claiming to be aggrieved by such removal may appeal to the Superior Court which may affirm or reverse the action of the commissioner as the public interest requires. The commissioner shall assist and advise local directors of health in the performance of their duties, and may require the enforcement of any law, regulation or ordinance relating to public health. When requested by local directors of health, the commissioner shall consult with them and investigate and advise concerning any condition affecting public health within their jurisdiction. The commissioner shall investigate nuisances and conditions affecting, or that he or she has reason to suspect may affect, the security of life and health in any locality and, for that purpose, the commissioner, or any person authorized by the commissioner, may enter and examine any ground, vehicle, apartment, building or place, and any person designated by the commissioner shall have the authority conferred by law upon constables. Whenever the commissioner determines that any provision of the general statutes or regulation of the Public Health Code is not being enforced effectively by a local health department, he or she shall forthwith take such measures, including the performance of any act required of the local health department, to ensure enforcement of such statute or regulation and shall inform the local health department of such measures. In September of each year the commissioner shall certify to the Secretary of the Office of Policy and Management the population of each municipality. The commissioner may solicit and accept for use any gift of money or property made by will or otherwise, and any grant of or contract for money, services or property from the federal government, the state or any political subdivision thereof or any private source, and do all things necessary to cooperate with the federal government or any of its agencies in making an application for any grant or contract. The commissioner may establish state-wide and regional advisory councils.

(P.A. 93-381, S. 2, 39; P.A. 94-174, S. 10, 12; P.A. 95-257, S. 12, 21, 24, 58; P.A. 03-252, S. 1; P.A. 11-242, S. 20.)

History: P.A. 93-381 effective July 1, 1993; P.A. 94-174 required commissioner to certify the population of each municipality to the secretary of the office of policy and management in September of each year, effective June 6, 1994; P.A. 95-257 replaced Commissioner of Public Health and Addiction Services with Commissioner and Department of Public Health, deleted responsibilities for coordination of alcohol and drug abuse problems, replaced “complete” with “compel” in Subdiv. (7), deleted duties re alcohol and drug facilities in Subdiv. (10) and added designation authority in Subdiv. (11), effective July 1, 1995; P.A. 03-252 deleted former Subdiv. (11) re requirement that commissioner make annual inspection of hospitals, asylums, prisons, schools and other institutions; P.A. 11-242 amended Subdiv. (9) by requiring commissioner to annually issue a list of emergency illnesses and health conditions and made technical changes.

See Sec. 4b-31a re commissioner’s role in development of plan for colocation of family resource centers and school-based health clinics.

See Sec. 7-136j re preliminary review of municipal petitions, applications or permit requests.

See Sec. 17b-277a re duty to establish informational program for applicants to Healthy Start Program.

See Sec. 22a-1i re environmental risk assessment duties.



Section 19a-2b - Commissioner may appear as intervenor for purpose of determining compliance with state health plan.

Section 19a-2b is repealed, effective October 1, 2010.

(P.A. 93-381, S. 4, 39; P.A. 95-257, S. 12, 21, 39, 58; Sept. Sp. Sess. P.A. 09-3, S. 27; P.A. 10-179, S. 161.)



Section 19a-2c - Appointment of superintendents of alcohol and drug treatment facilities by the commissioner.

Section 19a-2c is repealed, effective July 1, 1995.

(P.A. 93-381, S. 5, 39; P.A. 95-257, S. 57, 58.)



Section 19a-4 - (Formerly Sec. 19-2a). Commissioner to organize department and adopt regulations.

Section 19a-4 is repealed, effective July 1, 1993.

(P.A. 77-614, S. 324, 325, 610; P.A. 93-381, S. 38, 39.)



Section 19a-4i - Office of Injury Prevention.

There shall be, within the Department of Public Health, an Office of Injury Prevention, whose purpose shall be to coordinate and expand prevention and control activities related to intentional and unintentional injuries. The duties of said office shall include, but are not limited to, the following: (1) To serve as a data coordinator and analysis source of mortality and injury statistics for other state agencies; (2) to integrate an injury and violence prevention focus within the Department of Public Health; (3) to develop collaborative relationships with other state agencies and private and community organizations to establish programs promoting injury prevention, awareness and education to reduce automobile, motorcycle and bicycle injuries and interpersonal violence, including homicide, child abuse, youth violence, domestic violence, sexual assault and elderly abuse; (4) to support the development of comprehensive community-based injury and violence prevention initiatives within cities and towns of the state; and (5) to develop sources of funding to establish and continue programs to promote prevention of intentional and unintentional injuries.

(P.A. 93-269, S. 1, 4; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-269 effective July 1, 1993 (Revisor’s note: Pursuant to P.A. 93-381 and P.A. 93-435 department of health services was changed editorially by the Revisors to department of public health and addiction services); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-4j - Office of Multicultural Health.

(a) There is established, within the Department of Public Health, an Office of Multicultural Health. The responsibility of the office is to improve the health of all Connecticut residents by eliminating differences in disease, disability and death rates among ethnic, racial and cultural populations.

(b) The department may apply for, accept and expend such funds as may be available from federal, state or other sources and may enter into contracts to carry out the responsibilities of the office.

(c) The office shall:

(1) With regard to health status: (A) Monitor the health status of African Americans; Latinos/Hispanics; Native Americans/Alaskan Natives; and Asians, Native Hawaiians and other Pacific Islanders; (B) compare the results of the health status monitoring with the health status of non-Hispanic Caucasians/whites; and (C) assess the effectiveness of state programs in eliminating differences in health status;

(2) Assess the health education and health resource needs of ethnic, racial and cultural populations listed in subdivision (1) of this subsection; and

(3) Maintain a directory of, and assist in development and promotion of, multicultural and multiethnic health resources in Connecticut.

(d) The office may:

(1) Provide grants for culturally appropriate health education demonstration projects and may apply for, accept and expend public and private funding for such projects; and

(2) Recommend policies, procedures, activities and resource allocations to improve health among racial, ethnic and cultural populations in Connecticut.

(P.A. 98-250, S. 8, 39; P.A. 11-242, S. 31.)

History: P.A. 98-250 effective July 1, 1998; P.A. 11-242 deleted former Subsec. (e) re commissioner’s annual report and office’s responsibility to hold community workshops.



Section 19a-4k - Advisory Commission on Multicultural Health.

Section 19a-4k is repealed, effective June 12, 2008.

(P.A. 00-216, S. 11, 28; June Sp. Sess. P.A. 00-1, S. 14, 46; P.A. 08-171, S. 2.)



Section 19a-4l - Office of Oral Public Health.

There is established, within the Department of Public Health, an Office of Oral Public Health. The director of the Office of Oral Public Health shall be a dental health professional with experience in public health and a license to practice under chapter 379 or 379a and shall:

(1) Coordinate and direct state activities with respect to state and national dental public health programs;

(2) Serve as the department’s chief advisor on matters involving oral health; and

(3) Plan, implement and evaluate all oral health programs within the department.

(P.A. 07-252, S. 46; P.A. 10-117, S. 59; P.A. 12-197, S. 5.)

History: P.A. 07-252 effective July 1, 2007; P.A. 10-117 replaced “an experienced public health dentist licensed” with “a dental health professional with a graduate degree in public health and hold a license” and added “or 379a”; P.A. 12-197 replaced requirement for a graduate degree in public health with requirement for experience in public health and made a technical change.



Section 19a-5 - (Formerly Sec. 19-4). Powers and duties of commissioner.

Section 19a-5 is repealed, effective July 1, 1993.

(1949, Rev., S. 3801; 1959, P.A. 148, S. 4; 1971, P.A. 282; 1972, P.A. 108, S. 4; P.A. 73-616, S. 14; P.A. 76-436, S. 374, 681; P.A. 77-614, S. 323, 342, 610; P.A. 85-149; 85-155; P.A. 88-362, S. 16; June Sp. Sess. P.A. 91-11, S. 12, 25; P.A. 93-49, S. 1, 3; 93-381, S. 38, 39.)



Section 19a-6 - (Formerly Sec. 19-4a). Commissioner to plan and administer programs for control and treatment of lung disease and chronic illness and for medical rehabilitation.

(a) The commissioner shall be responsible for planning state-wide programs for the control and treatment of lung diseases; the treatment of persons affected with other chronic illness, and the medical rehabilitation of chronically ill, physically disabled and handicapped persons. The commissioner may provide and maintain facilities and personnel for the diagnosis or detection and treatment of such diseases or enter into contracts for the provision of diagnostic and treatment programs for such diseases with persons or organizations capable in the commissioner’s judgment of providing such services.

(b) The commissioner shall be responsible for the administration of the department’s programs as they relate to lung disease, other chronic illness and medical rehabilitation.

(1959, P.A. 148, S. 11, 12; 1972, P.A. 113, S. 3; P.A. 76-139, S. 2; P.A. 77-614, S. 323, 343, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-80, S. 2.)

History: 1972 act replaced office of tuberculosis control, hospital care and rehabilitation with office of public health and replaced provisions re appointment and qualifications of deputy commissioner of the former office with statement of duties of deputy commissioner for public health; P.A. 76-139 replaced references to tuberculosis with more general phrase “lung disease”, deleted provision specifically applicable to tuberculosis program with general statement of duty to maintain programs for lung diseases and removed provision excluding hospitals for the mentally retarded from consideration as “chronic disease hospitals”; P.A. 77-614 transferred responsibilities of office and deputy commissioner of public health and of council on tuberculosis control, hospital care and rehabilitation to commissioner and replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-4a transferred to Sec. 19a-6 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-80 amended Subsec. (a) to allow, rather than require, commissioner to provide and maintain facilities and personnel and to make a technical change, and amended Subsec. (b) by removing language requiring commissioner to administer and operate chronic disease hospitals and definitions of “chronic illness”, “chronic disease hospital” and “medical rehabilitation”.

See chapter 368g re lung disease, tuberculosis and other chronic illness.

Former statute cited. 138 C. 139.

Annotation to present section:

Cited. 33 CA 673.



Section 19a-6a - Commissioner to implement outreach programs on chronic fatigue and immune dysfunction syndrome.

The Commissioner of Public Health shall implement using existing structures, state-wide informational outreach programs on chronic fatigue and immune dysfunction syndrome. The programs shall include medical and patient education programs and public awareness campaigns.

(P.A. 93-211, S. 1; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-6b - Commissioner to allow assisted living services in congregate housing pilot program.

The Commissioner of Public Health shall allow state-funded congregate facilities to provide assisted living services pursuant to section 8-119n.

(June 18 Sp. Sess. P.A. 97-2, S. 153, 165.)

History: June 18 Sp. Sess. P.A. 97-2 effective July 1, 1997.



Section 19a-6c - Assisted living services in state-funded congregate housing facilities. Regulations.

(a) The Commissioner of Public Health shall allow state-funded congregate housing facilities to provide assisted living services through licensed assisted living services agencies, as defined in section 19a-490.

(b) In order to facilitate the development of assisted living services in state-funded congregate housing facilities, the Commissioner of Public Health may waive any provision of the regulations for assisted living services agencies, as defined in section 19a-490, which provide services in state-funded congregate housing facilities. No waiver of such regulations shall be made if the commissioner determines that the waiver would: (1) Endanger the life, safety or health of any resident receiving assisted living services in a state-funded congregate housing facility; (2) impact the quality or provision of services provided to a resident in a state-funded congregate housing facility; (3) revise or eliminate the requirements for an assisted living services agency’s quality assurance program; (4) revise or eliminate the requirements for an assisted living services agency’s grievance and appeals process; or (5) revise or eliminate the assisted living services agency’s requirements relative to a client’s bill of rights and responsibilities. The commissioner, upon the granting of a waiver of any provision of such regulations, may impose conditions which assure the health, safety and welfare of residents receiving assisted living services in a state-funded congregate housing facility. The commissioner may revoke such a waiver upon a finding (A) that the health, safety or welfare of any such resident is jeopardized, or (B) that such facility has failed to comply with such conditions as the commissioner may impose pursuant to this subsection.

(c) The provisions of sections 19a-693 to 19a-701, inclusive, shall not apply to any state-funded congregate housing facility.

(d) The Commissioner of Public Health may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section. Said commissioner may implement the waiver of provisions as specified in subsection (b) of this section until January 1, 2002, while in the process of adopting criteria for the waiver process in regulation form, provided notice of intent to adopt the regulations is published in the Connecticut Law Journal within twenty days after implementation.

(June Sp. Sess. P.A. 00-2, S. 8; June Sp. Sess. P.A. 07-2, S. 43.)

History: June Sp. Sess. P.A. 07-2 added new Subsec. (c) specifying that provisions of Secs. 19a-693 to 19a-701, inclusive, shall not apply to any state-funded congregate housing facility, and redesignated existing Subsec. (c) as Subsec. (d).



Section 19a-6d - Tobacco abuse reduction and health plan.

The Commissioner of Public Health and the Commissioner of Mental Health and Addiction Services shall, within available appropriations, develop a tobacco abuse reduction and health plan and shall submit such plan to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies, not later than April 1, 2001. The plan shall consider and recommend actions to (1) reduce tobacco and substance abuse, and (2) address the unmet physical and mental health needs of the state, taking into account the most recent version of the state health plan prepared by the Department of Public Health pursuant to section 19a-7.

(P.A. 00-216, S. 16, 28.)

History: P.A. 00-216 effective June 1, 2000.

See Sec. 4-28f re Tobacco and Health Trust Fund.



Section 19a-6e - Traumatic brain injury patient registry.

The Department of Public Health shall establish a registry of data on traumatic brain injury patients. Each hospital, as defined in section 19a-490, shall make available to the registry such data concerning each traumatic brain injury patient admitted to such hospital as the Commissioner of Public Health shall require by regulations adopted in accordance with chapter 54. The data contained in such registry may be used by the department and authorized researchers as specified in such regulations, provided personally identifiable information in such registry concerning any such traumatic brain injury patient shall be held confidential pursuant to section 19a-25. The data contained in the registry shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200. The commissioner may enter into a contract with a nonprofit association in this state concerned with the prevention and treatment of brain injuries to provide for the implementation and administration of the registry established pursuant to this section.

(P.A. 01-90, S. 2; P.A. 05-272, S. 42.)

History: P.A. 05-272 replaced former provisions re disclosure of information with requirement that personally identifiable information in traumatic brain injury registry be held confidential pursuant to Sec. 19a-25, effective July 13, 2005.



Section 19a-6f - Listing of certified medical assistants.

On or before January 1, 2005, and annually thereafter, the Commissioner of Public Health shall obtain from the American Association of Medical Assistants, a listing of all state residents maintained on said organization’s registry of certified medical assistants. The commissioner shall make such listing available for public inspection.

(P.A. 04-82, S. 1.)



Section 19a-6g - HealthFirst Connecticut Authority. Members. Duties. Report. Application for financial assistance.

Section 19a-6g is repealed, effective July 1, 2013.

(P.A. 07-185, S. 30; June Sp. Sess. P.A. 07-2, S. 67; P.A. 08-184, S. 18; P.A. 13-299, S. 95.)



Section 19a-6h - State-wide Primary Care Access Authority. Members. Duties. Consultants and assistants. Report.

(a) There is established a State-wide Primary Care Access Authority. The authority shall consist of the Commissioners of Public Health and Social Services, the Comptroller and the following members: One each appointed by the Connecticut Primary Care Association, the Connecticut State Medical Society, the Connecticut Chapter of the American Academy of Pediatrics, the Connecticut Nurses Association, the Connecticut Association of School-Based Health Centers, the Connecticut State Dental Association, the Connecticut Community Providers Association and the Weitzman Center for Innovation In Community Health and Primary Care and two appointed by the Commissioner of Public Health. Members shall serve for a term of four years commencing on August 1, 2007. All initial appointments to the committee shall be made by July 15, 2007. Any vacancy shall be filled by the appointing authority.

(b) The members of the State-wide Primary Care Access Authority shall elect cochairpersons from among the members of the authority. Members shall serve without compensation but shall, within available appropriations, be reimbursed for expenses necessarily incurred in the performance of their duties.

(c) The chairpersons shall convene the first meeting of the State-wide Primary Care Access Authority not later than October 1, 2007. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from the committee.

(d) All members appointed to the authority shall be familiar with the criteria of the Institute of Medicine of the National Academies Principles for Healthcare Reform and shall be committed to making recommendations about health care reform for the state of Connecticut that are consistent with said criteria.

(e) The State-wide Primary Care Access Authority shall:

(1) Determine what constitutes primary care services for purposes of subdivisions (2) to (4), inclusive, of this section;

(2) Inventory the state’s existing primary care infrastructure, including, but not limited to, (A) the number of primary care providers practicing in the state, (B) the total amount of money expended on public and private primary care services during the last fiscal year, (C) the number of public and private buildings or offices used primarily for the rendering of primary care services, including, but not limited to, hospitals, mental health facilities, dental offices, school-based health clinics, community-based health centers and academic health centers. For the purposes of this subdivision, “primary care provider” means any physician, dentist, nurse, provider of services for persons with psychiatric disabilities or persons with intellectual disability, or other person involved in providing primary medical, nursing, counseling, or other health care, substance abuse or mental health service, including such services associated with, or under contract to, a health maintenance organization or medical services plan.

(3) Not later than December 31, 2008, develop a universal system for providing primary care services, including prescription drugs, to all residents of the state that maximizes federal financial participation in Medicaid and Medicare. The committee shall (A) estimate the cost of fully implementing such universal system, (B) identify any additional infrastructure or personnel that would be necessary in order to fully implement such universal system, (C) determine the state’s role and the role of third party entities in administering such universal system, (D) identify funding sources for such universal system, and (E) determine the role of private health insurance in such universal system.

(4) Develop a plan for implementing by July 1, 2010, the universal primary care system developed pursuant to subdivision (3) of this section. Such plan shall (A) include a timetable for implementation of the universal primary care system, (B) establish benchmarks to assess the state’s progress in implementing the system, and (C) establish mechanisms for assessing the effectiveness of the primary care system, once implemented.

(f) The State-wide Primary Care Access Authority may (1) retain and employ consultants or assistants on a contract or other basis for rendering professional, legal, financial, technical or other assistance or advice as may be required to carry out its duties or responsibilities, and (2) apply for grants or financial assistance from any person, group of persons or corporation or from any agency of the state or of the United States.

(g) On or before February 1, 2008, and annually thereafter on or before January first, the State-wide Primary Care Access Authority shall report to the joint standing committees of the General Assembly having cognizance of matters relating to public health, insurance and human services, in accordance with the provisions of section 11-4a, concerning its progress in developing the universal primary care services system and the implementation plan for such system.

(P.A. 07-185, S. 31; P.A. 08-184, S. 19; P.A. 13-139, S. 27; 13-299, S. 18.)

History: P.A. 07-185 effective July 10, 2007; P.A. 08-184 amended Subsec. (a) by authorizing Connecticut State Dental Society and Connecticut Community Providers Association to each appoint one member to the authority, effective June 12, 2008; P.A. 13-139 amended Subsec. (e)(2) by substituting “persons with psychiatric disabilities or persons with intellectual disability” for “the mentally ill or persons with mental retardation”; P.A. 13-299 amended Subsec. (a) to delete provision re chairpersons of HealthFirst Connecticut Authority as members and add provision re 2 members appointed by Commissioner of Public Health and amended Subsec. (b) to delete provision requiring chairpersons of HealthFirst Connecticut Authority to act as cochairpersons and add provision re cochairpersons to be elected from among members, effective July 1, 2013.



Section 19a-6i - School-based health center advisory committee. Members. Duties. Report.

(a) There is established a school-based health center advisory committee for the purpose of advising the Commissioner of Public Health on matters relating to (1) statutory and regulatory changes to improve health care through access to school-based health centers, and (2) minimum standards for the provision of services in school-based health centers to ensure that high quality health care services are provided in school-based health centers.

(b) The committee shall be composed of the following members:

(1) One appointed by the speaker of the House of Representatives, who shall be a family advocate or a parent whose child utilizes school-based health center services;

(2) One appointed by the president pro tempore of the Senate, who shall be a school nurse;

(3) One appointed by the majority leader of the House of Representatives, who shall be a representative of a school-based health center that is sponsored by a community health center;

(4) One appointed by the majority leader of the Senate, who shall be a representative of a school-based health center that is sponsored by a nonprofit health care agency;

(5) One appointed by the minority leader of the House of Representatives, who shall be a representative of a school-based health center that is sponsored by a school or school system;

(6) One appointed by the minority leader of the Senate, who shall be a representative of a school-based health center that does not receive state funds;

(7) Two appointed by the Governor, one each of whom shall be a representative of the Connecticut Chapter of the American Academy of Pediatrics and a representative of a school-based health center that is sponsored by a hospital;

(8) One appointed by the Commissioner of Public Health, who shall be a representative of a school-based health center that is sponsored by a local health department;

(9) The Commissioner of Public Health, or the commissioner’s designee;

(10) The Commissioner of Social Services, or the commissioner’s designee;

(11) The Commissioner of Mental Health and Addiction Services, or the commissioner’s designee;

(12) The Commissioner of Education, or the commissioner’s designee;

(13) The executive director of the Commission on Children, or the executive director’s designee; and

(14) Three school-based health center providers, one of whom shall be the executive director of the Connecticut Association of School-Based Health Centers and two of whom shall be appointed by the board of directors of the Connecticut Association of School-Based Health Centers.

(c) The committee shall meet not less than quarterly. On or before January 1, 2014, and annually thereafter, the committee shall report, in accordance with the provisions of section 11-4a, on its activities to the joint standing committees of the General Assembly having cognizance of matters relating to public health and education.

(d) Administrative support for the activities of the committee may be provided by the Department of Public Health.

(P.A. 07-185, S. 32; P.A. 11-242, S. 44; P.A. 13-287, S. 1.)

History: P.A. 07-185 effective July 10, 2007; P.A. 11-242 replaced former provisions with Subsecs. (a) to (d) re school-based health center advisory committee, effective July 13, 2011; P.A. 13-287 amended Subsec. (a) by replacing “assisting the Commissioner of Public Health in developing recommendations for” with “advising the Commissioner of Public Health on matters relating to”, designating existing provision re statutory and regulatory changes as Subdiv. (1), and adding Subdiv. (2) re minimum standards, amended Subsec. (b) by adding new Subdiv. (1) re appointment by speaker of the House of Representatives, new Subdiv. (2) re appointment by president pro tempore of the Senate, new Subdiv. (3) re appointment by majority leader of the House of Representatives, new Subdiv. (4) re appointment by majority leader of the Senate, new Subdiv. (5) re appointment by minority leader of the House of Representatives, Subdiv. (6) re appointment by minority leader of the Senate, Subdiv. (7) re appointments by Governor, Subdiv. (8) re appointment by Commissioner of Public Health and Subdiv. (13) re executive director of Commission on Children, redesignating existing Subdivs. (1) to (4) and (5) as Subdivs. (9) to (12) and (14), respectively, and amending redesignated Subdiv. (14) to add provision re executive director of Connecticut Association of School-Based Health Centers and make a technical change, amended Subsec. (c) by substituting “January 1, 2014,” for “January 1, 2012,” and amended Subsec. (d) by substituting “Department of Public Health” for “Connecticut Association of School-Based Health Centers”.



Section 19a-6j - Interagency and Partnership Advisory Panel on Lupus. Membership.

(a) There is established within the Department of Public Health an Interagency and Partnership Advisory Panel on Lupus.

(b) The advisory panel shall consist of the following members:

(1) One appointed by the Governor, as recommended by the Connecticut Advanced Practice Registered Nurse Society, who shall be a nonphysician medical clinician with significant experience in treating persons with lupus;

(2) Five appointed by the Commissioner of Public Health; one of whom shall be a person with lupus recommended by the state chapter of the Lupus Foundation of America; one of whom shall be a scientist from a university based in the state who has experience in lupus and who participates in various fields of scientific endeavor, including, but not limited to, biomedical, social, translational, behavioral or epidemiological research recommended by the Medical and Scientific Advisory Council of the state chapter of the Lupus Foundation of America; one of whom shall be a physician with significant experience in treating persons with lupus recommended by the Connecticut Medical Society; one of whom shall be a representative from the state chapter of the Lupus Foundation of America; and one of whom shall be a state resident representing the Lupus Research Institute;

(3) One appointed by the speaker of the House of Representatives;

(4) One appointed by the president pro tempore of the Senate;

(5) One appointed by the minority leader of the House of Representatives;

(6) One appointed by the minority leader of the Senate;

(7) One appointed by the executive director of the Permanent Commission on the Status of Women;

(8) One appointed by the executive director of the African-American Affairs Commission; and

(9) One appointed by the executive director of the Latino and Puerto Rican Affairs Commission.

(c) All appointments to the advisory panel shall be made not later than thirty days after July 1, 2011. Panel members shall serve two-year terms. Any person appointed to be a panel member shall serve not more than two full terms. Any vacancy shall be filled by the appointing authority.

(d) The Commissioner of Public Health shall select the chairperson of the advisory panel from among the members of the panel. Such chairperson shall schedule the first meeting of the task force, which shall be held not later than sixty days after July 1, 2011. The advisory panel shall meet quarterly and at other times upon the call of the chair or upon the majority request of panel members.

(e) Seven members of the advisory panel shall constitute a quorum. A majority vote of a quorum shall be required for any official action of the advisory panel.

(f) The administrative staff of the joint standing committee of the General Assembly having cognizance of matters relating to public health shall serve as administrative staff of the advisory panel.

(P.A. 11-23, S. 1.)

History: P.A. 11-23 effective July 1, 2011.



Section 19a-6k - Interagency and Partnership Advisory Panel on Lupus. Duties.

(a) The Interagency and Partnership Advisory Panel on Lupus established pursuant to section 19a-6j shall: (1) Analyze the current state of education on lupus in the state, (2) evaluate materials and resources currently available from government agencies, hospitals and lupus advocacy organizations, and (3) identify gaps in the current lupus education modalities in the state through a needs assessment or similar mechanism.

(b) Upon completing the needs assessment described in subsection (a) of this section, the advisory panel shall report, in accordance with the provisions of section 11-4a, on the results of its assessment to the joint standing committee of the General Assembly having cognizance of matters relating to public health and to the Department of Public Health. Utilizing the results of such assessment, and with input from the joint standing committee of the General Assembly having cognizance of matters relating to public health and the Department of Public Health, the advisory panel shall develop and implement a comprehensive lupus education and awareness plan.

(c) The advisory panel shall develop and implement a comprehensive plan to improve education and awareness surrounding lupus for health care practitioners, public health personnel, patients and persons who may have lupus. The plan shall include the recommendations on how to best:

(1) Distribute medically sound health information on lupus that is endorsed by government agencies, that include, but are not limited to, the National Institutes of Health, the Centers for Disease Control and Prevention and the Social Security Administration, through local health departments, schools, agencies on aging, employer wellness programs, physicians and other health professionals, hospitals, health plans and health maintenance organizations, women’s health groups and nonprofit and community-based organizations;

(2) Utilize volunteers in the community to distribute brochures and other materials that promote lupus education and awareness;

(3) Develop educational materials for health professionals that identify the most recent scientific and medical information and clinical applications regarding the treatment of lupus;

(4) Work to increase knowledge among physicians, nurses and health and human services professionals about the importance of lupus diagnosis, treatment, and rehabilitation;

(5) Support continuing medical education programs in the state’s leading academic institutions by ensuring that such institutions are provided the most recent scientific and medical information and clinical applications regarding the treatment of lupus;

(6) Conduct state-wide workshops and seminars for extensive professional development regarding the care and management of patients with lupus in an effort to bring the latest information on clinical advances to health care providers; and

(7) Maintain and develop a directory of lupus-related health care services, that includes a listing of health care providers with specialization in the diagnosis and treatment of lupus and that can be disseminated, within available appropriations, by the Department of Public Health to individuals with lupus, family members of those with lupus, representatives from voluntary organizations, health care professionals, health plans, local health agencies and authorities and to other agencies of the state.

(d) The advisory panel shall present the initial plan to the Department of Public Health and the joint standing committee of the General Assembly having cognizance of matters relating to public health on or before July 1, 2013. The advisory panel may make periodic revisions to the plan that are consistent with the purposes of this section.

(P.A. 11-23, S. 2; P.A. 12-197, S. 17.)

History: P.A. 11-23 effective July 1, 2011; P.A. 12-197 amended Subsec. (d) by changing date to submit plan from October 1, 2012, to July 1, 2013.



Section 19a-6l - Assistance to the Interagency and Partnership Advisory Panel on Lupus from the Department of Public Health.

The Department of Public Health may, within available appropriations, provide assistance to the Interagency and Partnership Advisory Panel on Lupus, established pursuant to section 19a-6j, in carrying out its functions. Such assistance may include, but shall not be limited to, the dissemination of educational materials to state health care providers serving minority populations. The Commissioner of Public Health may accept funds from any source to implement the provisions of this section and sections 19a-6j and 19a-6k. The commissioner shall take such actions as the commissioner deems necessary to maximize federal funding to implement the provisions of this section and sections 19a-6j and 19a-6k.

(P.A. 11-23, S. 3.)

History: P.A. 11-23 effective July 1, 2011.



Section 19a-6m - Advisory council on organ and tissue donation education and awareness. Members. Duties. Report.

(a) There is established an advisory council on organ and tissue donation education and awareness. The advisory council shall consist of the following members: The Commissioner of Motor Vehicles, or the commissioner’s designee; the Commissioner of Public Health, or the commissioner’s designee; the executive director of Donate Life Connecticut, or the executive director’s designee; a representative of each of the organizations in the state that are members of the Association of Organ Procurement Organizations; a health care professional representing each transplant center located in the state that is a member of the federal Organ Procurement and Transplantation Network; the chief executive officer of the Connecticut Hospital Association, or the chief executive officer’s designee; five persons experienced in issues involving organ and tissue donation or transplants, one of whom shall be a recipient of a donated organ or donated tissue, one of whom shall be a living donor, and one of whom shall be a family member of a deceased donor. One each of such persons experienced in issues involving organ and tissue donation or transplants shall be appointed by the Governor, the president pro tempore of the Senate, the speaker of the House of Representatives, jointly by the majority leader of the House of Representatives and the majority leader of the Senate, and jointly by the minority leader of the House of Representatives and the minority leader of the Senate.

(b) Appointed council members shall serve for a term of three years and no such member shall serve more than two consecutive terms. Any vacancy of an appointed council member shall be filled by the appointing authority. The Governor shall appoint the chairperson from among the members of the council. The council shall have its first meeting not later than December 1, 2012, and shall meet not less than four times per year and as requested by the chairperson or upon the request of a majority of the members of the council. Council members shall serve without compensation.

(c) The council shall: (1) Analyze education on organ tissue donation in the state; (2) determine the rate of organ and tissue donation registration in the state and establish periodic goals for increasing such rate; and (3) advise the Commissioners of Public Health and Motor Vehicles on methods to increase organ and tissue donation rates in the state. The Commissioner of Motor Vehicles shall, on a quarterly basis, provide the council with data concerning registered organ donors.

(d) Not later than July 1, 2013, and annually thereafter, the council shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and transportation concerning organ and tissue donation awareness in the state. Such report shall include, but not be limited to, actions taken by the council to increase organ and tissue donations and recommendations to increase organ and tissue donation rates in the state.

(P.A. 12-197, S. 44.)



Section 19a-6n - Advisory council on pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome. Report.

(a) There is established an advisory council on pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome to advise the Commissioner of Public Health on research, diagnosis, treatment and education relating to said disorder and syndrome.

(b) The advisory council shall consist of the following members, who shall be appointed by the Commissioner of Public Health:

(1) An immunologist licensed and practicing in the state who has experience treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome and the use of intravenous immunoglobulin;

(2) A health care provider licensed and practicing in the state who has expertise in treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome and autism;

(3) A representative of the Connecticut branch of the P.A.N.D.A.S. Resource Network;

(4) An osteopathic physician licensed and practicing in the state who has experience treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome;

(5) A health care provider licensed and practicing in the state who has expertise in treating persons with Lyme disease and other tick-borne illnesses;

(6) A medical researcher with experience conducting research concerning pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections, pediatric acute neuropsychiatric syndrome, obsessive-compulsive disorder, tic disorder and other neurological disorders;

(7) A certified dietitian-nutritionist practicing in the state who provides services to children with autism spectrum disorder, attention-deficit hyperactivity disorder and other neuro-developmental conditions;

(8) A representative of a professional organization in the state for school psychologists;

(9) A child psychiatrist who has experience treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome;

(10) A representative of a professional organization in the state for school nurses;

(11) A pediatrician who has experience treating persons with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections and pediatric acute neuropsychiatric syndrome;

(12) A representative of an organization focused on autism;

(13) A parent with a child who has been diagnosed with pediatric autoimmune neuropsychiatric disorder associated with streptococcal infections or pediatric acute neuropsychiatric syndrome and autism; and

(14) A social worker licensed and practicing in the state.

(c) A representative of the Department of Education Bureau of Special Education shall be a member and the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to public health, or the chairpersons’ designees shall be members of the task force.

(d) The Commissioner of Public Health, or the commissioner’s designee, shall be an ex-officio, nonvoting member of the advisory council and shall attend all meetings of the advisory council.

(e) Any member of the advisory council under subsection (c) of this section may be a member of the General Assembly.

(f) All appointments to the advisory council shall be made not later than thirty days after June 24, 2013.

(g) Members shall receive no compensation except for reimbursement for necessary expenses incurred in performing their duties.

(h) The Commissioner of Public Health shall schedule the first meeting of the advisory council, which shall be held not later than September 1, 2013. The members shall elect the chairperson of the advisory council from among the members of the council. A majority of the council members shall constitute a quorum. A majority vote of a quorum shall be required for any official action of the advisory council. The advisory council shall meet upon the call of the chairperson or upon the request of a majority of council members.

(i) Not later than January 1, 2014, and annually thereafter, the advisory council shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to public health. Such report shall include, but need not be limited to, recommendations concerning: (1) Practice guidelines for the diagnosis and treatment of said disorder and said syndrome; (2) mechanisms to increase clinical awareness and education regarding said disorder and said syndrome among physicians, including pediatricians, school-based health centers and providers of mental health services; (3) outreach to educators and parents to increase awareness of said disorder and said syndrome; and (4) development of a network of volunteer experts on the diagnosis and treatment of said disorder and said syndrome to assist in education and outreach.

(P.A. 13-187, S. 2; 13-208, S. 71.)

History: P.A. 13-187 effective June 24, 2013; P.A. 13-208 amended Subsec. (d) by substituting “advisory council” for “task force” and amended Subsec. (e) by substituting “advisory council” for “task force appointed”, effective June 21, 2013.



Section 19a-6o - Palliative Care Advisory Council. Duties. Members. Report.

(a) There is established, within available appropriations, within the Department of Public Health, a Palliative Care Advisory Council. The advisory council shall: (1) Analyze the current state of palliative care in the state; and (2) advise the department on matters relating to the improvement of palliative care and the quality of life for persons with serious or chronic illnesses.

(b) The advisory council shall consist of the following members:

(1) Two appointed by the Governor, one of whom shall be a physician certified by the American Board of Hospice and Palliative Medicine and one of whom shall be a registered nurse or advanced practice registered nurse certified by the National Board for Certification of Hospice and Palliative Nurses;

(2) Seven appointed by the Commissioner of Public Health, each of whom shall be a licensed health care provider, with each appointee having experience or expertise in the provision of one of the following: (A) Inpatient palliative care in a hospital; (B) inpatient palliative care in a nursing home facility; (C) palliative care in the patient’s home or a community setting; (D) pediatric palliative care; (E) palliative care for young adults; (F) palliative care for adults or elderly persons; and (G) inpatient palliative care in a psychiatric facility;

(3) One appointed by the speaker of the House of Representatives, who shall be a licensed social worker experienced in working with persons with serious or chronic illness and their family members;

(4) One appointed by the president pro tempore of the Senate, who shall be a licensed pharmacist experienced in working with persons with serious or chronic illness;

(5) One appointed by the minority leader of the House of Representatives, who shall be a spiritual counselor experienced in working with persons with serious or chronic illness and their family members; and

(6) One appointed by the minority leader of the Senate, who shall be a representative of the American Cancer Society or a person experienced in advocating for persons with serious or chronic illness and their family members.

(c) All appointments to the advisory council shall be made not later than December 31, 2013. Advisory council members shall serve three-year terms. Any vacancy shall be filled by the appointing authority.

(d) Members shall receive no compensation except for reimbursement for necessary expenses incurred in performing their duties.

(e) The members shall elect the chairperson of the advisory council from among the members of the advisory council. A majority of the advisory council members shall constitute a quorum. Any action taken by the advisory council shall require a majority vote of those present. The first meeting of the advisory council shall be held not later than December 31, 2013. The advisory council shall meet biannually and at other times upon the call of the chairperson, upon the request of the Commissioner of Public Health or upon the request of a majority of the advisory council members.

(f) Not later than January 1, 2015, and annually thereafter, the advisory council shall submit a report on its findings and recommendations to the Commissioner of Public Health and the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a.

(P.A. 13-55, S. 1.)



Section 19a-6p - School-based health centers. Hours. Services. Reimbursement for services.

Any school-based health center may (1) extend its hours of operation, (2) provide services to students who do not reside in the school district that such school-based health center is located, (3) provide behavioral health services, (4) expand the health care services provided by such school-based health center, (5) conduct community outreach relating to services provided by such school-based health center, and (6) receive reimbursement for services from private insurance. Any services provided by a school-based health center under this section shall be provided in accordance with the terms of any license issued by the Department of Public Health to such school-based health center.

(P.A. 13-247, S. 193.)

History: P.A. 13-247 effective July 1, 2013.



Section 19a-7 - (Formerly Sec. 19-3a). Public health planning. State health plan. Access to certain health care data. Regulations.

(a) The Department of Public Health shall be the lead agency for public health planning and shall assist communities in the development of collaborative health planning activities which address public health issues on a regional basis or which respond to public health needs having state-wide significance. The department shall prepare a multiyear state health plan which will provide an assessment of the health of Connecticut’s population and the availability of health facilities. The plan shall include: (1) Policy recommendations regarding allocation of resources; (2) public health priorities; (3) quantitative goals and objectives with respect to the appropriate supply, distribution and organization of public health resources; and (4) evaluation of the implications of new technology for the organization, delivery and equitable distribution of services. In the development of the plan the department shall consider the recommendations of any advisory bodies which may be established by the commissioner.

(b) For the purposes of establishing a state health plan as required by subsection (a) of this section and consistent with state and federal law on patient records, the department is entitled to access hospital discharge data, emergency room and ambulatory surgery encounter data, data on home health care agency client encounters and services, data from community health centers on client encounters and services and all data collected or compiled by the Office of Health Care Access division of the Department of Public Health pursuant to section 19a-613.

(c) The Commissioner of Public Health shall adopt regulations in accordance with the provisions of chapter 54 to assure the confidentiality of personal data and patient-identifiable data collected or compiled pursuant to this section.

(P.A. 75-562, S. 7, 8; P.A. 77-614, S. 323, 610; P.A. 78-109, S. 4–6; P.A. 80-66; P.A. 84-163; P.A. 87-420, S. 1, 14; P.A. 93-381, S. 3, 39; P.A. 95-257, S. 12, 21, 25, 58; P.A. 98-87, S. 1; June Sp. Sess. P.A. 98-1, S. 86, 121; June Sp. Sess. P.A. 99-2, S. 33; P.A. 10-179, S. 103.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 78-109 restated Subsec. (d) and added Subsec. (g) re regulations; P.A. 80-66 removed limit on nominations submitted by health systems agencies but provided that the number be at least twice the number of representatives allotted to the agency in Subsec. (a), changed proportion of direct providers of health care from one-third to one-half and added provision re representatives of consumers of health care in Subsec. (c), specified that veterans’ representative be nonvoting member in Subsec. (d), transferred primary responsibility for chairman selection from council to governor in Subsec. (e), added provision re assistance provided council by department in Subsec. (f) and changed reference to federal act; Sec. 19-3a transferred to Sec. 19a-7 in 1983; P.A. 84-163 added Subsec. (h) concerning the council’s duty to annually submit a health status update, submit recommendations for legislation and review the governor’s recommended block grant allocations; P.A. 87-420 deleted Subsecs. (b) through (h), deleted references to the state-wide health coordinating council and restated Subsec. (a) re the designation of the department of health services as the lead agency for public health planning; P.A. 93-381 replaced commissioner and department of health services with commissioner and department of public health and addiction services, amended Subsec. (a) to add provisions re multiyear state health plan and added Subsec. (b) re developing and implementing comprehensive plan for prevention and treatment of alcohol and drug abuse problems, effective July 1, 1993; P.A. 95-257 replaced Department of Public Health and Addiction Services with Department of Public Health and deleted former Subsec. (b) re developing and implementing comprehensive plan for prevention and treatment of alcohol and drug problems, effective July 1, 1995; P.A. 98-87 made existing language Subsec. (a) and added Subsec. (b) granting department access to Office of Health Care Access data and Subsec. (c) requiring regulations on confidentiality; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (b) re the correct name of the Office of Health Care Access; June Sp. Sess. P.A. 99-2 amended Subsec. (b) by deleting reference to Office of Health Care Access regulations; P.A. 10-179 amended Subsec. (b) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”.

See Sec. 19a-73a re state comprehensive cancer plan.

See Sec. 19a-630 for applicable definitions.



Section 19a-7a - State goal to assure the availability of appropriate health care to all state residents.

The General Assembly declares that it shall be the goal of the state to assure the availability of appropriate health care to all Connecticut residents, regardless of their ability to pay. In achieving this goal, the state shall work to create the means to assure access to a single standard of care for all residents of Connecticut, on an equitable financing basis and with effective cost controls. In meeting the objective of such access, the state shall ensure that mechanisms are adopted to assure that care is provided in a cost effective and efficient manner.

(P.A. 90-134, S. 1, 28.)



Section 19a-7b - Health Care Access Commission.

(a) There is established a Health Care Access Commission, within the legislative department, which shall be comprised of: (1) The Commissioner of Public Health; (2) the Commissioner of Social Services; (3) the Insurance Commissioner; (4) three members appointed by the president pro tempore of the Senate, one of whom shall be a member of the joint standing committee of the General Assembly having cognizance of matters relating to public health, one of whom shall represent community health centers and one of whom shall represent mental health services; (5) two members appointed by the majority leader of the Senate, one of whom shall represent commercial insurance companies and one of whom shall represent the disabled; (6) three members appointed by the minority leader of the Senate, one of whom shall be a member of the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, one of whom shall represent Blue Cross and Blue Shield of Connecticut, Inc. and one of whom shall represent small business; (7) three members appointed by the speaker of the House of Representatives, one of whom shall be a member of the joint standing committee of the General Assembly having cognizance of matters relating to human services, one of whom shall represent consumers and one of whom shall represent labor; (8) two members appointed by the majority leader of the House of Representatives, one of whom shall represent large business and one of whom shall represent children; and (9) three members appointed by the minority leader of the House of Representatives, one of whom shall be a member of the joint standing committee of the General Assembly having cognizance of matters relating to insurance, one of whom shall represent hospitals and one of whom shall be a pediatric primary care physician. All members of the commission may be represented by designees.

(b) The commission shall develop the design, administrative, actuarial and financing details of program initiatives necessary to attain the goal described in section 19a-7a. The commission shall study the experience of the state under the programs and policies developed pursuant to sections 12-201, 12-211, 12-212a, 17b-277, 17b-282 to 17b-284, inclusive, 17b-611, 19a-7a to 19a-7d, inclusive, subsection (a) of 19a-59b, subsection (b) of section 38a-552, subsection (d) of section 38a-556 and sections 38a-564 to 38a-573, inclusive, and shall make interim reports to the General Assembly on its findings by January 15, 1991, and by February 1, 1992, and a final report on such findings by February 1, 1993. The commission shall make recommendations to the General Assembly on any legislation necessary to further the attainment of the goal described in section 19a-7a.

(c) The commission may request from all state agencies such information and assistance as it may require.

(d) The commission may accept any gifts, donations or bequests for any of the purposes of this section and for the achievement of the goal described in section 19a-7a.

(P.A. 90-134, S. 2, 28; June Sp. Sess. P.A. 91-11, S. 16, 25; P.A. 93-262, S. 55, 87; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 39, 58; P.A. 96-227, S. 16; June Sp. Sess. P.A. 98-1, S. 16, 121; P.A. 01-195, S. 137, 181; Sept. Sp. Sess. P.A. 09-3, S. 28.)

History: June Sp. Sess. P.A. 91-11 added an interim report due February 1, 1992, and extended the due date of the final report to February 1, 1993; P.A. 93-262 amended Subsec. (a) to replace reference to commissioners of income maintenance and human resources with commissioner of social services, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995 (Revisor’s note: A reference to “Commissioner of Insurance” was changed editorially by the Revisors to “Insurance Commissioner” for consistency with customary statutory usage); P.A. 96-227 amended Subsec. (b) to correct the citation to Sec. 38a-556; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective June 24, 1998; P.A. 01-195 amended Subsec. (a) to insert Subdiv. designators, make technical changes and substitute “the Commissioner of Health Care Access” for “the chairman of the Office of Health Care Access”, effective July 11, 2001; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) to delete former Subdiv. (4) re Commissioner of Health Care Access being member of commission and redesignate existing Subdivs. (5) to (10) as Subdivs. (4) to (9), effective October 6, 2009.

See Sec. 19a-490a for definition of “community health center”.



Section 19a-7c - Subsidized nongroup health insurance product for pregnant women.

(a) The Commissioner of Public Health, in consultation with the Department of Social Services, may contract, within available appropriations, to provide a subsidized nongroup health insurance product for pregnant women who are not eligible for Medicaid and have incomes under two hundred fifty per cent of the federal poverty level. The product shall be available to such pregnant women (1) for whom employer-based insurance is not available or (2) who have employer-based insurance (A) to cover the cost of the premiums, copayments and deductibles of the employer-based plan provided the cost of the employer-based plan is less than the nongroup product and (B) to provide coverage for benefits not covered by the employer-based plan which are covered under the subsidized nongroup product. The Department of Public Health may make such product available to limited populations, as pilot programs, initially to test the impact of program design and administration. The Department of Social Services shall assist in the administration of the programs. The contract may include, but not be limited to, provisions for coinsurance and copayment and a sliding scale based on income for premiums and shall provide for the use of mechanisms to control costs.

(b) The contract for pregnant women shall include coverage for: (1) Physician visits for diagnosis and treatment; (2) prenatal and postnatal care; and (3) outpatient hospital care; and may include coverage for: (A) Labor and delivery; (B) laboratory and diagnostic tests; (C) prescription drugs; (D) physical therapy; (E) mental health and substance abuse visits; and (F) inpatient care, including mental health and substance abuse treatment, subject to eighty per cent coinsurance on the first two thousand five hundred dollars of expenses.

(c) The commissioner shall establish an outreach program to ensure that eligible persons are aware of the health insurance available pursuant to this section.

(d) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, for purposes of this section.

(P.A. 90-134, S. 7, 28; June Sp. Sess. 91-11, S. 17, 25; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-205, S. 1, 2; 95-257, S. 12, 21, 58; P.A. 96-187, S. 1, 2; June 18 Sp. Sess. P.A. 97-2, S. 90, 165; P.A. 98-8, S. 4, 5.)

History: June Sp. Sess. P.A. 91-11 amended Subsec. (a) to require consultation with the department of income maintenance to contract for health insurance and to permit the department to offer products as pilot programs, amended Subsec. (b) and added Subsec. (c) to list separate specifications for a children’s insurance product and a pregnant woman’s product, and made technical changes; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-205 amended Subsec. (a) to require extension of the program to currently enrolled children up to age 17, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-187 amended Subsec. (a) to specify that eligibility applied to children enrolled as of December 31, 1994, effective May 31, 1996; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to make a technical change, effective July 1, 1997; P.A. 98-8 eliminated all references throughout the section to the provision of a subsidized nongroup health insurance product for children under 18 years of age who are not eligible for medical assistance and whose families have incomes under 200% of the federal poverty level and relettered the remaining Subsecs. accordingly, effective April 7, 1998.



Section 19a-7d - Primary care direct services program.

(a) The Commissioner of Public Health may establish, within available appropriations, a program to provide three-year grants to community-based providers of primary care services in order to expand access to health care for the uninsured. The grants may be awarded to community-based providers of primary care for (1) funding for direct services, (2) recruitment and retention of primary care clinicians and registered nurses through subsidizing of salaries or through a loan repayment program, and (3) capital expenditures. The community-based providers of primary care under the direct service program shall provide, or arrange access to, primary and preventive services, referrals to specialty services, including rehabilitative and mental health services, inpatient care, prescription drugs, basic diagnostic laboratory services, health education and outreach to alert people to the availability of services. Primary care clinicians and registered nurses participating in the state loan repayment program or receiving subsidies shall provide services to the uninsured based on a sliding fee schedule, provide free care if necessary, accept Medicare assignment and participate as Medicaid providers, or provide nursing services in school-based health centers. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to establish eligibility criteria, services to be provided by participants, the sliding fee schedule, reporting requirements and the loan repayment program. For the purposes of this section, “primary care clinicians” includes family practice physicians, general practice osteopaths, obstetricians and gynecologists, internal medicine physicians, pediatricians, dentists, certified nurse midwives, advanced practice registered nurses, physician assistants and dental hygienists.

(b) Funds appropriated for the state loan repayment program shall not lapse until fifteen months following the end of the fiscal year for which such funds were appropriated.

(P.A. 90-134, S. 10, 28; P.A. 91-274; P.A. 93-381, S. 9, 39; P.A. 95-203, S. 1, 2; 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 01-4, S. 46; P.A. 06-195, S. 84; P.A. 07-252, S. 4.)

History: P.A. 91-274 clarified that grants may be used for direct services, recruitment and retention of primary care clinicians and capital expenditures, defined “primary care clinician” and imposed specific requirements on participants to provide free care if necessary, accept Medicare assignment and participate as a Medicaid provider; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-203 added Subsec. (b) re nonlapse of funds, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 01-4 amended Subsec. (a) by adding provisions re registered nurses and dental hygienists and changing “nurse practitioners” to “advanced practice registered nurses”; P.A. 06-195 amended Subsec. (a) by adding provision re nursing services in school-based health centers, effective July 1, 2006; P.A. 07-252 made technical changes in Subsec. (a).



Section 19a-7e - Health care for uninsured pregnant women demonstration project.

The Department of Public Health, in consultation with the Department of Social Services, shall establish a three-year demonstration program to improve access to health care for uninsured pregnant women under two hundred fifty per cent of the poverty level. Services to be covered by the program shall include, but not be limited to, the professional services of obstetricians, dental care providers, physician assistants or midwives on the staff of the sponsoring hospital and community-based providers; services of pediatricians for purposes of assistance in delivery and postnatal care; dietary counseling; dental care; substance abuse counseling, and other ancillary services which may include substance abuse treatment and mental health services, as required by the patient’s condition, history or circumstances; necessary pharmaceutical and other durable medical equipment during the prenatal period; and postnatal care, as well as preventative and primary care for children up to age six in families in the eligible income level. The program shall encourage the acquisition, sponsorship and extension of existing outreach activities and the activities of mobile, satellite and other outreach units. The Commissioner of Public Health shall issue a request for proposals to Connecticut hospitals. Such request shall require: (1) An interactive relationship between the hospital, community health centers, community-based providers and the healthy start program; (2) provisions for case management; (3) provisions for financial eligibility screening, referrals and enrollment assistance where appropriate to the medical assistance program, the healthy start program or private insurance; and (4) provisions for a formal liaison function between hospitals, community health centers and other health care providers. Hospitals participating in the program shall report monthly to the Departments of Public Health and Social Services or their designees and annually to the joint standing committees of the General Assembly having cognizance of matters relating to public health and human services such information as the departments and the committees deem necessary.

(June Sp. Sess. P.A. 91-11, S. 18, 25; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 39, 58; P.A. 03-278, S. 71; Sept. Sp. Sess. P.A. 09-3, S. 29; P.A. 12-170, S. 4.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 03-278 made technical changes, effective July 9, 2003; Sept. Sp. Sess. P.A. 09-3 deleted references to Office of Health Care Access and Commissioner of Health Care Access or designee re consultative role in establishment and administration of demonstration program, effective October 6, 2009; P.A. 12-170 deleted provisions re additions to hospital budgets re fiscal years 1992 to 1994.

See Sec. 19a-490a for definition of “community health center”.



Section 19a-7f - Child immunization standard of care and programs. Provision of vaccines by department. Vaccine policy and reporting.

(a) The Commissioner of Public Health shall determine the standard of care for immunization for the children of this state. The standard of care for immunization shall be based on the recommended schedules for active immunization for normal infants and children published by the National Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, the American Academy of Pediatrics and the American Academy of Family Physicians. The commissioner shall establish, within available appropriations, an immunization program which shall: (1) Provide vaccine at no cost to health care providers in Connecticut to administer to children so that cost of vaccine will not be a barrier to age-appropriate vaccination in this state; (2) with the assistance of hospital maternity programs, provide all parents in this state with the recommended immunization schedule for normal infants and children, a booklet to record immunizations at the time of the infant’s discharge from the hospital nursery and a list of sites where immunization may be provided; (3) inform in a timely manner all health care providers of changes in the recommended immunization schedule; (4) assist hospitals, local health providers and local health departments to develop and implement record-keeping and outreach programs to identify and immunize those children who have fallen behind the recommended immunization schedule or who lack access to regular preventative health care and have the authority to gather such data as may be needed to evaluate such efforts; (5) assist in the development of a program to assess the vaccination status of children who are clients of state and federal programs serving the health and welfare of children and make provision for vaccination of those who are behind the recommended immunization schedule; (6) access available state and federal funds including, but not limited to, any funds available through the federal Childhood Immunization Reauthorization or any funds available through the Medicaid program; (7) solicit, receive and expend funds from any public or private source; and (8) develop and make available to parents and health care providers public health educational materials about the benefits of timely immunization.

(b) (1) Commencing October 1, 2011, one group health care provider located in Bridgeport and one group health care provider located in New Haven, as identified by the Commissioner of Public Health, and any health care provider located in Hartford who administers vaccines to children under the federal Vaccines For Children immunization program that is operated by the Department of Public Health under authority of 42 USC 1396s may select under said federal program, and the department shall provide, any vaccine licensed by the federal Food and Drug Administration, including any combination vaccine and dosage form, that is (A) recommended by the National Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, and (B) made available to the department by the National Centers for Disease Control and Prevention.

(2) Not later than June 1, 2012, the Commissioner of Public Health shall provide an evaluation of the vaccine program established in subdivision (1) of this subsection to the joint standing committee of the General Assembly having cognizance of matters relating to public health. Such evaluation shall include, but not be limited to, an assessment of the program’s impact on child immunization rates, an assessment of any health or safety risks posed by the program, and recommendations regarding future expansion of the program.

(3) (A) Provided the evaluation submitted pursuant to subdivision (2) of this subsection does not indicate a significant reduction in child immunization rates or an increased risk to the health and safety of children, commencing October 1, 2012, (i) any health care provider who administers vaccines to children under the federal Vaccines For Children immunization program that is operated by the Department of Public Health under authority of 42 USC 1396s may select, and the department shall provide, any vaccine licensed by the federal Food and Drug Administration, including any combination vaccine and dosage form, that is (I) recommended by the National Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, and (II) made available to the department by the National Centers for Disease Control and Prevention, and (ii) any health care provider who administers vaccines to children may select, and the department shall provide, subject to inclusion in such program due to available appropriations, any vaccine licensed by the federal Food and Drug Administration, including any combination vaccine and dosage form, that is (I) recommended by the National Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, (II) made available to the department by the National Centers for Disease Control and Prevention, and (III) equivalent, as determined by the commissioner, to the cost for vaccine series completion of comparable available licensed vaccines.

(B) Commencing January 1, 2013, (i) any health care provider who administers vaccines to children under the federal Vaccines For Children immunization program that is operated by the Department of Public Health under authority of 42 USC 1396s shall utilize, and the department shall provide, any vaccine licensed by the federal Food and Drug Administration, including any combination vaccine and dosage form, that is (I) recommended by the National Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, and (II) made available to the department by the National Centers for Disease Control and Prevention, and (ii) any health care provider who administers vaccines to children shall utilize, and the department shall provide, subject to inclusion in such program due to available appropriations, any vaccine licensed by the federal Food and Drug Administration, including any combination vaccine and dosage form, that is (I) recommended by the National Centers for Disease Control and Prevention Advisory Committee on Immunization Practices, (II) made available to the department by the National Centers for Disease Control and Prevention, and (III) equivalent, as determined by the commissioner, to the cost for vaccine series completion of comparable available licensed vaccines.

(C) For purposes of subparagraphs (A)(ii) and (B)(ii) of this subdivision, “comparable” means a vaccine (i) protects a recipient against the same infection or infections, (ii) has similar safety and efficacy profiles, (iii) requires the same number of doses, and (iv) is recommended for similar populations by the National Centers for Disease Control and Prevention.

(4) (A) The provisions of this subsection shall not apply in the event of a public health emergency, as defined in section 19a-131, or an attack, major disaster, emergency or disaster emergency, as those terms are defined in section 28-1.

(B) Nothing in this subsection shall require a health care provider to procure a vaccine from the Department of Public Health when such provider is directed by said department to procure such vaccine from another source, including, but not limited to, during a declared national or state vaccine shortage.

(C) Nothing in this subsection shall require a health care provider to utilize or administer a vaccine provided by said department if, based upon such provider’s medical judgment, (i) administration of such vaccine is not medically appropriate, or (ii) the administration of another vaccine that said department is not authorized to supply under subdivision (3) of this subsection is more medically appropriate.

(5) No health care provider shall seek or receive remuneration for or sell any vaccine serum provided by said department under this section. Nothing in this section shall prohibit a health care provider from charging or billing for administering a vaccine.

(6) Not later than January 1, 2014, said department shall submit a report to the General Assembly, in accordance with section 11-4a, evaluating the effectiveness of implementing expanded vaccine choice and universal health care provider participation.

(c) Not later than October 1, 2012, the Department of Public Health shall (1) post on its Internet web site its most current policy regarding vaccine wastage. Such policy shall include a statement of the factors said department used to determine such policy and shall be updated as necessary to reflect the most current policy in effect, and (2) make a form available to health care providers for the purpose of reporting to said department instances when a health care provider does not receive a full order of a requested vaccine. Not later than January 1, 2013, and biannually thereafter, said department shall, within available resources, track, record and investigate all such reported instances and shall post aggregate findings of such instances and the reasons for such findings on said department’s Internet web site.

(P.A. 91-327, S. 1, 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 23, 88; P.A. 10-117, S. 79; P.A. 11-242, S. 81; June 12 Sp. Sess. P.A. 12-1, S. 211, 212.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 added reference to state funds in Subdiv. (6), added new Subdiv. (7) re soliciting funds and redesignated existing Subdiv. (7) as Subdiv. (8), effective July 1, 1997; P.A. 10-117 added provision re determination by commissioner and replaced provision requiring standard of care to be schedule published by committee on infectious diseases of American Academy of Pediatrics or by National Immunization Practices Advisory Committee with provision requiring standard of care for immunization to be based on schedules published by National Centers for Disease Control and Prevention Advisory Committee, American Academy of Pediatrics and American Academy of Family Physicians, effective June 8, 2010; P.A. 11-242 designated existing provisions as Subsec. (a) and amended same by deleting “as determined by the Commissioner of Public Health” and added Subsec. (b) establishing a vaccine program that allows certain health care providers located in Bridgeport, New Haven and Hartford access to any vaccine licensed by federal Food and Drug Administration, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 added Subsec. (c) re vaccine wastage policy and reporting when full order of vaccine is not received, effective June 15, 2012, and amended Subsec. (b) to redesignate Subdiv. (3) as Subdiv. (3)(A) and amend same to change commencement date of voluntary vaccine program from July 1, 2012, to October 1, 2012, add provision re vaccine program for health care providers who administer vaccines to children and make conforming changes, add Subdiv. (3)(B) and (C) re mandatory vaccine program, redesignate Subdiv. (4) as Subdiv. (4)(A), add Subdiv. (4)(B) and (C) re exceptions for mandatory vaccine program, and add Subdivs. (5) and (6) re prohibition on remuneration or selling of vaccine serum and department report to General Assembly, effective October 1, 2012.



Section 19a-7g - Childhood Immunization Advisory Council.

Section 19a-7g is repealed, effective October 1, 2008.

(P.A. 91-327, S. 2, 8; P.A. 93-262, S. 56, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 08-184, S. 63.)



Section 19a-7h - Childhood immunization registry. Regulations.

(a) The Commissioner of Public Health or his designee may, within the limitations of available resources, establish and maintain for the purpose of assuring timely childhood immunization an ongoing registry of all children who have not begun the first grade of school including all newborns. The registry shall include such information as is necessary to accurately identify a child and to assess current immunization status.

(b) For purposes of this section, “health care provider” means a person who has direct or supervisory responsibility for the delivery of immunization including licensed physicians, nurse practitioners, nurse midwives, physician assistants and nurses. Each health care provider who has provided health care to a child listed in the registry shall report to the commissioner or his designee sufficient information to identify the child and the name and date of each vaccine dose given to that child or when appropriate, contraindications or exemptions to administration of each vaccine dose. Reports shall be made by such means determined by the commissioner to result in timely reporting. Each health care provider intending to administer vaccines to any child listed on the registry and each parent or guardian of such child shall be provided current information as contained in the registry on the immunization status of the child for the purposes of determining whether additional doses of recommended routine childhood immunizations are needed, or to officially document immunization status to meet state day care or school immunization entry requirements pursuant to sections 10-204a, 19a-79 and 19a-87b and regulations adopted thereunder. Each director of health of any town, city or health district shall be provided with sufficient information on the children who live in his jurisdiction and who are listed on the registry to enable determination of which children are overdue for scheduled immunizations and to enable provision of outreach to assist in getting each such child vaccinated.

(c) Except as specified in subsections (a) and (b) of this section, all personal information including vaccination status and dates of vaccination of individuals shall be confidential pursuant to section 19a-25 and shall not be further disclosed without the authorization of the child or the child’s legal guardian. The commissioner shall adopt regulations, pursuant to chapter 54, to specify how information on vaccinations or exemptions from vaccination will be reported in a timely manner to the registry, how information on the registry will be made available to health care providers, parents or guardians, and directors of health, how parents or guardians may decline their child’s enrollment in the registry, and to otherwise implement the provisions of this section.

(P.A. 94-90, S. 1; P.A. 95-257, S. 12, 21, 58; P.A. 98-252, S. 35, 80; P.A. 08-184, S. 11.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-252 made a technical change in Subsec. (b), effective July 1, 1998; P.A. 08-184 amended Subsec. (c) by eliminating requirement that commissioner consult with state Childhood Immunization Advisory Council prior to adoption of regulations.



Section 19a-7i - Extension of coverage under the maternal and child health block grant.

Within available appropriations, the Commissioner of Public Health shall extend coverage under Title V of the Social Security Act for families up to three hundred per cent of the federal poverty level to cover underinsured children with family incomes between two hundred per cent and three hundred per cent of the federal poverty level. If allowed by federal regulations, such expansion may be included for reimbursement under Title XXI of the Social Security Act.

(October 29 Sp. Sess. P.A. 97-1, S. 21, 23.)

History: Oct. 29 Sp. Sess. P.A. 97-1 effective October 30, 1997.



Section 19a-7j - Vaccines and antibiotic purchase and childhood immunization registry. Health and welfare fee assessment. Appeal. Penalties.

(a) Not later than September first, annually, the Secretary of the Office of Policy and Management, in consultation with the Commissioner of Public Health, shall (1) determine the amount appropriated for the following purposes: (A) To purchase, store and distribute vaccines for routine immunizations included in the schedule for active immunization required by section 19a-7f; (B) to purchase, store and distribute (i) vaccines to prevent hepatitis A and B in persons of all ages, as recommended by the schedule for immunizations published by the National Advisory Committee for Immunization Practices, (ii) antibiotics necessary for the treatment of tuberculosis and biologics and antibiotics necessary for the detection and treatment of tuberculosis infections, and (iii) antibiotics to support treatment of patients in communicable disease control clinics, as defined in section 19a-216a; (C) to administer the immunization program described in section 19a-7f; and (D) to provide services needed to collect up-to-date information on childhood immunizations for all children enrolled in Medicaid who reach two years of age during the year preceding the current fiscal year, to incorporate such information into the childhood immunization registry, as defined in section 19a-7h, and (2) inform the Insurance Commissioner of such amount.

(b) (1) As used in this subsection, (A) “health insurance” means health insurance of the types specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469, and (B) “exempt insurer” means a domestic insurer that administers self-insured health benefit plans and is exempt from third-party administrator licensure under subparagraph (C) of subdivision (11) of section 38a-720 and section 38a-720a.

(2) (A) Each domestic insurer or health care center doing health insurance business in this state shall annually pay to the Insurance Commissioner, for deposit in the General Fund, a health and welfare fee assessed by the Insurance Commissioner pursuant to this section.

(B) Each third-party administrator licensed pursuant to section 38a-720a that provides administrative services for self-insured health benefit plans and each exempt insurer shall, on behalf of the self-insured health benefit plans for which such third-party administrator or exempt insurer provides administrative services, annually pay to the Insurance Commissioner, for deposit in the General Fund, a health and welfare fee assessed by the Insurance Commissioner pursuant to this section.

(3) Not later than September first, annually, each such insurer, health care center, third-party administrator and exempt insurer shall report to the Insurance Commissioner, on a form designated by said commissioner, the number of insured or enrolled lives in this state as of May first immediately preceding for which such insurer, health care center, third-party administrator or exempt insurer is providing health insurance or administering a self-insured health benefit plan that provides coverage of the types specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469. Such number shall not include lives enrolled in Medicare, any medical assistance program administered by the Department of Social Services, workers’ compensation insurance or Medicare Part C plans.

(4) Not later than November first, annually, the Insurance Commissioner shall determine the fee to be assessed for the current fiscal year against each such insurer, health care center, third-party administrator and exempt insurer. Such fee shall be calculated by multiplying the number of lives reported to said commissioner pursuant to subdivision (3) of this subsection by a factor, determined annually by said commissioner as set forth in this subdivision, to fully fund the amount determined under subsection (a) of this section. The Insurance Commissioner shall determine the factor by dividing such amount by the total number of lives reported to said commissioner pursuant to subdivision (3) of this subsection.

(5) (A) Not later than December first, annually, the Insurance Commissioner shall submit a statement to each such insurer, health care center, third-party administrator and exempt insurer that includes the proposed fee for the insurer, health care center, third-party administrator or exempt insurer calculated in accordance with this subsection. Each such insurer, health care center, third-party administrator and exempt insurer shall pay such fee to the Insurance Commissioner not later than February first, annually.

(B) Any such insurer, health care center, third-party administrator or exempt insurer aggrieved by an assessment levied under this subsection may appeal therefrom in the same manner as provided for appeals under section 38a-52.

(6) Any insurer, health care center, third-party administrator or exempt insurer that fails to file the report required under subdivision (3) of this subsection shall pay a late filing fee of one hundred dollars per day for each day from the date such report was due. The Insurance Commissioner may require an insurer, health care center, third-party administrator or exempt insurer subject to this subsection to produce the records in its possession, and may require any other person to produce the records in such person’s possession, that were used to prepare such report, for said commissioner’s or said commissioner’s designee’s examination. If said commissioner determines there is other than a good faith discrepancy between the actual number of insured or enrolled lives that should have been reported under subdivision (3) of this subsection and the number actually reported, such insurer, health care center, third-party administrator or exempt insurer shall pay a civil penalty of not more than fifteen thousand dollars for each report filed for which said commissioner determines there is such a discrepancy.

(June 30 Sp. Sess. P.A. 03-3, S. 6; P.A. 11-242, S. 82; June 12 Sp. Sess. P.A. 12-1, S. 213; P.A. 13-234, S. 142.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 11-242 amended Subsec. (b) by deleting provision re fee assessed for fiscal year ending June 30, 2004, and deleted former Subsec. (d) re aggregate assessment limits for fiscal years ending June 30, 2004, and June 30, 2005, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 redesignated Subsecs. (b) and (c) as Subsec. (b)(2)(A) and (5)(B), amended Subsec. (b)(2)(A) to delete former assessment methodology and delete life insurance companies from health and welfare fee requirement, added Subsec. (b)(1), (2)(B), (3), (4) and (5)(A) re assessment methodology, added Subsec. (b)(6) re late filing fee and civil penalty for other than good faith discrepancy in number of lives reported, and made technical and conforming changes, effective July 1, 2012; P.A. 13-234 amended Subsec. (a)(1) by adding new Subpara. (C) re immunization program described in Sec. 19a-7f and redesignating existing Subpara. (C) as Subpara. (D), effective July 1, 2013.



Section 19a-7k - Preventive dental care pilot program.

Section 19a-7k is repealed, effective October 1, 1999.

(P.A. 97-239; P.A. 99-197, S. 3.)



Section 19a-7l - Department of Public Health to provide information concerning meningococcal meningitis to local and regional boards of education.

On or before September 1, 2008, the Department of Public Health, in collaboration with the Department of Education, shall contact each local and regional board of education to make such boards aware of information concerning meningococcal meningitis. Such information shall include, but not necessarily be limited to, information related to the causes, symptoms and spread of meningococcal meningitis and vaccination information that reflects the current recommendations from the United States Centers for Disease Control and Prevention. On and after September 1, 2008, the department shall periodically update the information provided to such boards concerning meningococcal meningitis.

(P.A. 08-184, S. 55; P.A. 09-11, S. 4.)

History: P.A. 08-184 effective July 1, 2008; P.A. 09-11 made technical changes.



Section 19a-7m - Provision of charitable health care services by out-of-state health care practioners.

No provision of this title or title 20 shall be construed to prohibit an out-of-state health care practitioner who holds a current unrestricted health care practitioner license or certificate issued in another state, territory of the United States or the District of Columbia from providing uncompensated health care services in this state in association with: (1) A free clinic or other similar charitable medical event that provides health care services to persons at no cost; or (2) the Special Olympics or any other similar athletic competition held in the state that attracts a large number of out-of-state participants, provided the out-of-state health care practitioner: (A) Does not represent himself or herself to be a Connecticut licensed or certified health care practitioner; (B) only provides health care services to patients seeking health care services at a charitable medical event or athletes participating in the Special Olympics or other similar athletic competition; (C) only provides health care services authorized pursuant to state law while under the supervision of a Connecticut licensed or certified health care practitioner within the same professional licensure or certification category; and (D) maintains professional liability insurance or other indemnity against liability for professional malpractice either personally or through the sponsoring organization in an amount that is equal to or greater than that required for similarly licensed or certified Connecticut practitioners. Any organization conducting a free clinic, charitable medical event or athletic competition shall be responsible for ensuring that an out-of-state health care practitioner participating in such event fully complies with the requirements of this section.

(P.A. 10-23, S. 1.)

History: P.A. 10-23 effective July 1, 2010.



Section 19a-7n - Childhood immunization budget account reconciliation and expenditure projection process.

Not later than October 1, 2013, the Department of Public Health, in consultation with the Office of Policy and Management, shall develop and thereafter annually implement a reconciliation and expenditure projection process relative to the state’s childhood immunization budget account which includes, but is not limited to: (1) An accounting of the previous year’s expenditures; (2) the process and factors to be used in determining each future year’s assessment; and (3) the establishment of an appropriate notification process for the entities assessed under the account.

(P.A. 13-234, S. 143.)

History: P.A. 13-234 effective July 1, 2013.



Section 19a-8 - (Formerly Sec. 19-4i). Boards and commissions within the department: Public members.

Not less than one-third of the members of each board and commission identified in subsection (b) of section 19a-14 shall be public members. As used in this section and in the sections listed in said subsection, “public member” means an elector of the state who has no substantial financial interest in, is not employed in or by, and is not professionally affiliated with, any industry, profession, occupation, trade or institution regulated or licensed by the board or commission to which he or she is appointed, and who has had no professional affiliation with any such industry, profession, occupation, trade or institution for three years preceding his appointment to the board or commission.

(P.A. 77-614, S. 346, 610; P.A. 82-472, S. 58, 183.)

History: P.A. 82-472 substituted reference to Sec. 19-4o (19a-14) for obsolete reference to Sec. 19-4b; Sec. 19-4i transferred to Sec. 19a-8 in 1983.

Cited. 22 CA 181.



Section 19a-9 - (Formerly Sec. 19-4j). Boards and commissions within the department: Regulations re hearings, proceedings and subjects within the jurisdiction of such boards and commissioners.

(a) The Commissioner of Public Health shall adopt uniform rules of procedure, consistent with chapter 54, for hearings and other proceedings to be conducted by the boards and commissions identified in subsection (b) of section 19a-14, and for the giving of notice to persons affected by such proceedings.

(b) The Commissioner of Public Health may, where authorized by statute, adopt rules and regulations regarding any subject within the jurisdiction of a board or commission.

(c) Any rules and regulations adopted pursuant to this section shall be adopted as provided in chapter 54. No regulation shall be adopted pursuant to this section until the appropriate board has had reasonable opportunity to review the proposed regulation and to offer comments thereon.

(P.A. 77-614, S. 331, 610; P.A. 81-472, S. 128, 159; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 81-472 substituted reference to Sec. 19-4o for reference to Sec. 19-4b in Subsec. (a); Sec. 19-4j transferred to Sec. 19a-9 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-10 - (Formerly Sec. 19-4k). Boards and commissions within the department: Hearings. Oaths and subpoenas.

The boards and commissions listed in subsection (b) of section 19a-14 may conduct hearings on any matter within their statutory jurisdiction. Such hearings shall be conducted in accordance with chapter 54 and the regulations established by the Commissioner of Public Health. In connection with any such hearing, any member of a board or commission, upon being designated by the board or commission, may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record or document when so ordered, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(P.A. 77-614, S. 328, 610; P.A. 81-472, S. 129, 159; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 81-472 substituted reference to Sec. 19-4o for reference to Sec. 19-4b; Sec. 19-4k transferred to Sec. 19a-10 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Cited. 4 CA 307.



Section 19a-11 - (Formerly Sec. 19-4l). Boards and commissions: Orders for discontinuance; injunctive or other relief.

Any board or commission listed in subsection (b) of section 19a-14 may, in its discretion, issue an appropriate order to any person found to be violating an applicable statute or regulation, providing for the immediate discontinuance of the violation. The board or commission may, through the Attorney General, petition the superior court for the judicial district wherein the violation occurred, or wherein the person committing the violation resides or transacts business, for the enforcement of any order issued by it and for appropriate temporary relief or a restraining order. Such board or commission shall certify and file in such court a transcript of the entire record of the hearing or hearings, including all testimony upon which such order was made and the findings and orders made by such board or commission. The court may grant such relief by injunction or otherwise, including temporary relief, as it deems equitable and may make and enter a decree enforcing, modifying and enforcing as so modified, or setting aside, in whole or in part, any order of the board or commission.

(P.A. 77-614, S. 329, 610; P.A. 78-331, S. 51, 58; P.A. 82-472, S. 59, 183.)

History: P.A. 78-331 replaced “county” with “judicial district”; P.A. 82-472 substituted reference to Sec. 19-4o (19a-14) for obsolete reference to Sec. 19-4b; Sec. 19-4l transferred to Sec. 19a-11 in 1983.



Section 19a-12 - (Formerly Sec. 19-4m). Boards and commissions: Appeals from orders and decisions by aggrieved persons.

Any person aggrieved by any order or decision of a board or commission listed in subsection (b) of section 19a-14 may appeal therefrom as provided in section 4-183.

(P.A. 77-614, S. 330, 610; P.A. 82-472, S. 60, 183.)

History: P.A. 82-472 substituted reference to Sec. 19-4o (19a-14) for obsolete reference to Sec. 19-4b; Sec. 19-4m transferred to Sec. 19a-12 in 1983.



Section 19a-12a - Professional assistance program for regulated professions. Definitions. Program requirements. Referrals to Department of Public Health. Notification of disciplinary action against program participants. Annual reporting requirements. Confidentiality. Annual audit.

(a) As used in this section and section 19a-12b:

(1) “Chemical dependency” means abusive or excessive use of drugs, including alcohol, narcotics or chemicals, that results in physical or psychological dependence;

(2) “Department” means the Department of Public Health;

(3) “Health care professionals” includes any person licensed or who holds a permit pursuant to chapter 370, 372, 373, 375, 375a, 376, 376a, 376b, 376c, 377, 378, 379, 379a, 380, 381, 381a, 383, 383a, 383b, 383c, 384, 384a, 384b, 384c, 384d, 385, 398 or 399;

(4) “Medical review committee” means any committee that reviews and monitors participation by health care professionals in the assistance program, including a medical review committee described in section 19a-17b; and

(5) “Assistance program” means the program established pursuant to subsection (b) of this section to provide education, prevention, intervention, referral assistance, rehabilitation or support services to health care professionals who have a chemical dependency, emotional or behavioral disorder or physical or mental illness.

(b) State or local professional societies or membership organizations of health care professionals or any combination thereof, may establish a single assistance program to serve all health care professionals, provided the assistance program (1) operates in compliance with the provisions of this section, and (2) includes one or more medical review committees that comply with the applicable provisions of subsections (c) to (f), inclusive, of this section. The program shall (A) be an alternative, voluntary and confidential opportunity for the rehabilitation of health care professionals and persons who have applied to become health care professionals, and (B) include mandatory, periodic evaluations of each participant’s ability to practice with skill and safety and without posing a threat to the health and safety of any person or patient in the health care setting.

(c) Prior to admitting a health care professional into the assistance program, a medical review committee shall (1) determine if the health care professional is an appropriate candidate for rehabilitation and participation in the program, and (2) establish the participant’s terms and conditions for participating in the program. No action taken by the medical review committee pursuant to this subsection shall be construed as the practice of medicine or mental health care.

(d) A medical review committee shall not admit into the assistance program any health care professional who has pending disciplinary charges, prior history of disciplinary action or a consent order by any professional licensing or disciplinary body or has been charged with or convicted of a felony under the laws of this state, or of an offense that, if committed within this state, would constitute a felony. A medical review committee shall refer such health care professional to the department and shall submit to the department all records and files maintained by the assistance program concerning such health care professional. Upon such referral, the department shall determine if the health care professional is eligible to participate in the assistance program and whether such participation should be treated as confidential pursuant to subsection (h) of this section. The department may seek the advice of professional health care societies or organizations and the assistance program in determining what intervention, referral assistance, rehabilitation or support services are appropriate for such health care professional. If the department determines that the health care professional is an appropriate candidate for confidential participation in the assistance program, the entire record of the referral and investigation of the health care professional shall be confidential and shall not be disclosed, except at the request of the health care professional, for the duration of the health care professional’s participation in and upon successful completion of the program, provided such participation is in accordance with terms agreed upon by the department, the health care professional and the assistance program.

(e) Any health care professional participating in the assistance program shall immediately notify the assistance program upon (1) being made aware of the filing of any disciplinary charges or the taking of any disciplinary action against such health care professional by a professional licensing or disciplinary body, or (2) being charged with or convicted of a felony under the laws of this state, or of an offense that, if committed within this state, would constitute a felony. The assistance program shall regularly review available sources to determine if disciplinary charges have been filed, or disciplinary action has been taken, or felony charges have been filed or substantiated against any health care professional who has been admitted to the assistance program. Upon such notification, the assistance program shall refer such health care professional to the department and shall submit to the department all records and files maintained by the assistance program concerning such health care professional. Upon such referral, the department shall determine if the health care professional is eligible to continue participating in the assistance program and whether such participation should be treated as confidential in accordance with subsection (h) of this section. The department may seek the advice of professional health care societies or organizations and the assistance program in determining what intervention, referral assistance, rehabilitation or support services are appropriate for such health care professional. If the department determines that the health care professional is an appropriate candidate for confidential participation in the assistance program, the entire record of the referral and investigation of the health care professional shall be confidential and shall not be disclosed, except at the request of the health care professional, for the duration of the health care professional’s participation in and upon successful completion of the program, provided such participation is in accordance with terms agreed upon by the department, the health care professional and the assistance program.

(f) A medical review committee shall not admit into the assistance program any health care professional who is alleged to have harmed a patient. Upon being made aware of such allegation of harm a medical review committee and the assistance program shall refer such health care professional to the department and shall submit to the department all records and files maintained by the assistance program concerning such health care professional. Such referral may include recommendations as to what intervention, referral assistance, rehabilitation or support services are appropriate for such health care professional. Upon such referral, the department shall determine if the health care professional is eligible to participate in the assistance program and whether such participation should be provided in a confidential manner in accordance with the provisions of subsection (h) of this section. The department may seek the advice of professional health care societies or organizations and the assistance program in determining what intervention, referral assistance, rehabilitation or support services are appropriate for such health care professional. If the department determines that the health care professional is an appropriate candidate for confidential participation in the assistance program, the entire record of the referral and investigation of the health care professional shall be confidential and shall not be disclosed, except at the request of the health care professional, for the duration of the health care professional’s participation in and upon successful completion of the program, provided such participation is in accordance with terms agreed upon by the department, the health care professional and the assistance program.

(g) The assistance program shall report annually to the appropriate professional licensing board or commission or, in the absence of such board or commission, to the Department of Public Health on the number of health care professionals participating in the assistance program who are under the jurisdiction of such board or commission or in the absence of such board or commission, the department, the purposes for participating in the assistance program and whether participants are practicing health care with skill and safety and without posing a threat to the health and safety of any person or patient in the health care setting. Annually, on or before December thirty-first, the assistance program shall report such information to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a.

(h) (1) All information given or received in connection with any intervention, rehabilitation, referral assistance or support services provided by the assistance program pursuant to this section, including the identity of any health care professional seeking or receiving such intervention, rehabilitation, referral assistance or support services shall be confidential and shall not be disclosed (A) to any third person or entity, unless disclosure is reasonably necessary for the accomplishment of the purposes of such intervention, rehabilitation, referral assistance or support services or for the accomplishment of an audit in accordance with subsection (l) of this section, or (B) in any civil or criminal case or proceeding or in any legal or administrative proceeding, unless the health care professional seeking or obtaining intervention, rehabilitation, referral assistance or support services waives the confidentiality privilege under this subsection or unless disclosure is otherwise required by law. Unless a health care professional waives the confidentiality privilege under this subsection or disclosure is otherwise required by law, no person in any civil or criminal case or proceeding or in any legal or administrative proceeding may request or require any information given or received in connection with the intervention, rehabilitation, referral assistance or support services provided pursuant to this section.

(2) The proceedings of a medical review committee shall not be subject to discovery or introduced into evidence in any civil action for or against a health care professional arising out of matters that are subject to evaluation and review by such committee, and no person who was in attendance at such proceedings shall be permitted or required to testify in any such civil action as to the content of such proceedings. Nothing in this subdivision shall be construed to preclude (A) in any civil action, the use of any writing recorded independently of such proceedings; (B) in any civil action, the testimony of any person concerning such person’s knowledge, acquired independently of such proceedings, about the facts that form the basis for the instituting of such civil action; (C) in any civil action arising out of allegations of patient harm caused by health care services rendered by a health care professional who, at the time such services were rendered, had been requested to refrain from practicing or whose practice of medicine or health care was restricted, the disclosure of such request to refrain from practicing or such restriction; or (D) in any civil action against a health care professional, disclosure of the fact that a health care professional participated in the assistance program, the dates of participation, the reason for participation and confirmation of successful completion of the program, provided a court of competent jurisdiction has determined that good cause exists for such disclosure after (i) notification to the health care professional of the request for such disclosure, and (ii) a hearing concerning such disclosure at the request of any party, and provided further, the court imposes appropriate safeguards against unauthorized disclosure or publication of such information.

(3) Nothing in this subsection shall be construed to prevent the assistance program from disclosing information in connection with administrative proceedings related to the imposition of disciplinary action against any health care professional referred to the department by the assistance program pursuant to subsection (d), (e), (f) or (i) of this section or by the Professional Assistance Oversight Committee pursuant to subsection (e) of section 19a-12b.

(i) If at any time, (1) the assistance program determines that a health care professional is not able to practice with skill and safety or poses a threat to the health and safety of any person or patient in the health care setting and the health care professional does not refrain from practicing health care or fails to participate in a recommended program of rehabilitation, or (2) a health care professional who has been referred to the assistance program fails to comply with terms or conditions of the program or refuses to participate in the program, the assistance program shall refer the health care professional to the department and shall submit to the department all records and files maintained by the assistance program concerning such health care professional. Upon such referral, the department shall determine if the health care professional is eligible to participate in the assistance program and whether such participation should be provided in a confidential manner in accordance with the provisions of subsection (h) of this section. The department may seek the advice of professional health care societies or organizations and the assistance program in determining what intervention, rehabilitation, referral assistance or support services are appropriate for such health care professional. If the department determines that the health care professional is an appropriate candidate for confidential participation in the assistance program, the entire record of the referral and investigation of the health care professional shall be confidential and shall not be disclosed, except at the request of the health care professional, for the duration of the health care professional’s participation in and upon successful completion of the program, provided such participation is in accordance with terms agreed upon by the department, the health care professional and the assistance program.

(j) (1) Any physician, hospital or state or local professional society or organization of health care professionals that refers a physician for intervention to the assistance program shall be deemed to have satisfied the obligations imposed on the person or organization pursuant to subsection (a) of section 20-13d, with respect to a physician’s inability to practice medicine with reasonable skill or safety due to chemical dependency, emotional or behavioral disorder or physical or mental illness.

(2) Any physician, physician assistant, hospital or state or local professional society or organization of health care professionals that refers a physician assistant for intervention to the assistance program shall be deemed to have satisfied the obligations imposed on the person or organization pursuant to subsection (a) of section 20-12e, with respect to a physician assistant’s inability to practice with reasonable skill or safety due to chemical dependency, emotional or behavioral disorder or physical or mental illness.

(k) The assistance program established pursuant to subsection (b) of this section shall meet with the Professional Assistance Oversight Committee established under section 19a-12b on a regular basis, but not less than four times each year.

(l) On or before November 1, 2007, and annually thereafter, the assistance program shall select a person determined to be qualified by the assistance program and the department to conduct an audit on the premises of the assistance program for the purpose of examining quality control of the program and compliance with all requirements of this section. On or after November 1, 2011, the department, with the agreement of the Professional Assistance Oversight Committee established under section 19a-12b, may waive the audit requirement, in writing. Any audit conducted pursuant to this subsection shall consist of a random sampling of at least twenty per cent of the assistance program’s files or ten files, whichever is greater. Prior to conducting the audit, the auditor shall agree in writing (1) not to copy any program files or records, (2) not to remove any program files or records from the premises, (3) to destroy all personally identifying information about health care professionals participating in the assistance program upon the completion of the audit, (4) not to disclose personally identifying information about health care professionals participating in the program to any person or entity other than a person employed by the assistance program who is authorized by such program to receive such disclosure, and (5) not to disclose in any audit report any personally identifying information about health care professionals participating in the assistance program. Upon completion of the audit, the auditor shall submit a written audit report to the assistance program, the department, the Professional Assistance Oversight Committee established under section 19a-12b and the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a.

(P.A. 07-103, S. 1; P.A. 08-184, S. 23.)

History: P.A. 07-103 effective June 11, 2007; P.A. 08-184 made a technical change in Subsec. (e).



Section 19a-12b - Professional Assistance Oversight Committee. Duties. Access to professional assistance program records. Corrective action plans. Confidentiality of records and proceedings.

(a) The Department of Public Health shall establish a Professional Assistance Oversight Committee for the assistance program. Such committee’s duties shall include, but not be limited to, overseeing quality assurance. The oversight committee shall consist of the following members: (1) Three members selected by the department, who are health care professionals with training and experience in mental health or addiction services, (2) three members selected by the assistance program, who are not employees, board or committee members of the assistance program and who are health care professionals with training and experience in mental health or addiction services, and (3) one member selected by the Department of Mental Health and Addiction Services who is a health care professional.

(b) The assistance program shall provide administrative support to the oversight committee.

(c) Beginning January 1, 2008, the oversight committee shall meet with the assistance program on a regular basis, but not fewer than four times each year.

(d) The oversight committee may request and shall be entitled to receive copies of files or such other assistance program records it deems necessary, provided all information pertaining to the identity of any health care professional shall first be redacted by the assistance program. No member of the oversight committee may copy, retain or maintain any such redacted records. If the oversight committee determines that a health care professional is not able to practice with skill and safety or poses a threat to the health and safety of any person or patient in the health care setting, and the health care professional has not refrained from practicing health care or has failed to comply with terms or conditions of participation in the assistance program, the oversight committee shall notify the assistance program to refer the health care professional to the department. Upon such notification, the assistance program shall refer the health care professional to the department, in accordance with the provisions of subsection (i) of section 19a-12a.

(e) (1) If, at any time, the oversight committee determines that the assistance program (A) has not acted in accordance with the provisions of this section or section 19a-12a, or (B) requires remedial action based upon the audit performed under subsection (l) of section 19a-12a, the oversight committee shall notify the assistance program of such determination, in writing, not later than thirty days after such determination.

(2) The assistance program shall develop and submit to the oversight committee a corrective action plan addressing such determination not later than thirty days after the date of such notification. The assistance program may seek the advice and assistance of the oversight committee in developing the corrective action plan. Upon approval of the corrective action plan by the oversight committee, the oversight committee shall provide a copy of the approved plan to the assistance program and the department.

(3) If the assistance program fails to comply with the corrective action plan, the oversight committee may amend the plan or direct the assistance program to refer some or all of the records of the health care professionals in the assistance program to the department. Upon such referral, the department shall determine if each referred health care professional is eligible for continued intervention, rehabilitation, referral assistance or support services and whether participation in such intervention, rehabilitation, referral assistance or support services should be treated as confidential in accordance with subsection (h) of section 19a-12a. If the department determines that a health care professional is an appropriate candidate for confidential participation in continued intervention, referral assistance, rehabilitation or support services, the entire record of the referral and investigation of the health care professional shall be confidential and shall not be disclosed, except at the request of the health care professional, for the duration of the health care professional’s participation in and upon successful completion of the program, provided such participation is in accordance with terms agreed upon by the department and the health care professional.

(4) Upon written notice to the department by the oversight committee that the assistance program is in compliance with a corrective action plan developed pursuant to subdivision (2) of this subsection, the department may refer health care professionals to the assistance program for continued intervention, rehabilitation, referral assistance or support services and shall submit to the assistance program all records and files concerning such health care professionals.

(f) Records created for, by or on behalf of the oversight committee shall not be deemed public records and shall not be subject to the provisions of section 1-210. Such records shall be treated as confidential in accordance with the provisions of subsection (h) of section 19a-12a.

(g) The proceedings of the oversight committee shall not be subject to discovery or introduced into evidence in any civil action for or against a health care professional arising out of matters that are subject to evaluation and review by such committee, and no person who was in attendance at such proceedings shall be permitted or required to testify in any such civil action as to the content of such proceedings. Nothing in this subdivision shall be construed to preclude (1) in any civil action, the use of any writing recorded independently of such proceedings; (2) in any civil action, the testimony of any person concerning such person’s knowledge, acquired independently of such proceedings, about the facts that form the basis for the instituting of such civil action; (3) in any civil action arising out of allegations of patient harm caused by health care services rendered by a health care professional who, at the time such services were rendered, had been requested to refrain from practicing or whose practice of medicine or health care was restricted, the disclosure of such request to refrain from practicing or such restriction; or (4) in any civil action against a health care professional, disclosure of the fact that a health care professional participated in the assistance program, the dates of participation, the reason for participation and confirmation of successful completion of the program, provided a court of competent jurisdiction has determined that good cause exists for such disclosure after (A) notification to the health care professional of the request for such disclosure, and (B) a hearing concerning such disclosure at the request of any party, and provided further, the court imposes appropriate safeguards against unauthorized disclosure or publication of such information.

(P.A. 07-103, S. 2.)

History: P.A. 07-103 effective June 11, 2007.



Section 19a-13 - (Formerly Sec. 19-4n). Regulated professions; definitions.

As used in this chapter and chapters 368v, 369 to 375, inclusive, 378 to 381, inclusive, 383 to 388, inclusive, 398 and 399 unless the context otherwise requires:

(1) “Certificate” includes the whole or part of any Department of Public Health permit which the department is authorized by the general statutes to issue and which further: (A) Authorizes practice of the profession by certified persons but does not prohibit the practice of the profession by others, not certified; (B) prohibits a person from falsely representing that he is certified to practice the profession unless the person holds a certificate issued by the department; (C) requires as a condition to certification that a person submit specified credentials to the department which attest to qualifications to practice the profession;

(2) “Emerging occupation or profession” means a group of health care providers whose actual or proposed duties, responsibilities and services include functions which are not presently regulated or licensed or which are presently performed within the scope of practice of an existing licensed or otherwise regulated health occupation or profession;

(3) “License” includes the whole or part of any Department of Public Health permit, approval or similar form of permission required by the general statutes and which further requires: (A) Practice of the profession by licensed persons only; (B) that a person demonstrate competence to practice through an examination or other means and meet certain minimum standards; (C) enforcement of standards by the department or regulatory board or commission;

(4) “Public member” means an elector of the state who has no substantial financial interest in, is not employed in or by, and is not professionally affiliated with, any industry, profession, occupation, trade or institution regulated or licensed by the board or commission to which he is appointed, and who has had no professional affiliation with any such industry, profession, occupation, trade or institution for three years preceding his appointment to the board or commission;

(5) “Registration” means the required entry upon a list maintained by the Department of Public Health of the name of a practitioner or the address of a place where a practice or profession subject to the provisions of this chapter and chapters 368v, 369 to 375, inclusive, 378 to 381, inclusive, 383 to 388, inclusive, 398 and 399 may be engaged in;

(6) “Complaint” means a formal statement of charges issued by the Department of Public Health.

(P.A. 80-484, S. 1, 174, 176; P.A. 81-471, S. 1, 71; P.A. 85-613, S. 35, 154; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 12-143, S. 9.)

History: P.A. 81-471 added Subdiv. (6) defining “complaint”; Sec. 19-4n transferred to Sec. 19a-13 in 1983; P.A. 85-613 made technical changes, substituting references to Sec. 2c-2b(a) for references to Sec. 2c-2(f); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 12-143 deleted references to Sec. 2c-2b(a), effective July 1, 2012.

Cited. 207 C. 674.



Section 19a-14 - (Formerly Sec. 19-4o). Powers of department concerning regulated professions.

(a) The Department of Public Health shall have the following powers and duties with regard to the boards and commissions listed in subsection (b) of this section which are within the Department of Public Health. The department shall:

(1) Control the allocation, disbursement and budgeting of funds appropriated to the department for the operation of the boards and commissions;

(2) Employ and assign such personnel as the commissioner deems necessary for the performance of the functions of the boards and commissions;

(3) Perform all management functions including purchasing, bookkeeping, accounting, payroll, secretarial, clerical and routine housekeeping functions;

(4) Adopt, with the advice and assistance of the appropriate board or commission, and in accordance with chapter 54, any regulations which are consistent with protecting the public health and safety and which are necessary to implement the purposes of section 2c-2h, this chapter, and chapters 368v, 369 to 375, inclusive, 378 to 381, inclusive, 383 to 388, inclusive, 398 and 399;

(5) Develop and perform all administrative functions necessary to process applications for licenses and certificates;

(6) Determine the eligibility of all applicants for permits, licensure, certification or registration, based upon compliance with the general statutes and administrative regulations. The department may deny the eligibility of an applicant for a permit or for licensure by examination, endorsement, reciprocity or for reinstatement of a license voided pursuant to subsection (f) of section 19a-88, or may issue a license pursuant to a consent order containing conditions that must be met by the applicant if the department determines that the applicant:

(A) Has failed to comply with the general statutes and administrative regulations governing the applicant’s profession;

(B) Has been found guilty or convicted as a result of an act which constitutes a felony under (i) the laws of this state, (ii) federal law or (iii) the laws of another jurisdiction and which, if committed within this state, would have constituted a felony under the laws of this state;

(C) Is subject to a pending disciplinary action or unresolved complaint before the duly authorized professional disciplinary agency of any state, the District of Columbia, a United States possession or territory, or a foreign jurisdiction;

(D) Has been subject to disciplinary action similar to an action specified in subsection (a) of section 19a-17 by a duly authorized professional disciplinary agency of any state, the District of Columbia, a United States possession or territory, or a foreign jurisdiction;

(E) Has committed an act which, if the applicant were licensed, would not conform to the accepted standards of practice of the profession, including, but not limited to, incompetence, negligence, fraud or deceit; illegal conduct; procuring or attempting to procure a license, certificate or registration by fraud or deceit; or engaging in, aiding or abetting unlicensed practice of a regulated profession, provided the commissioner, or the commissioner’s designee, gives notice and holds a hearing, in accordance with the provisions of chapter 54, prior to denying an application for a permit or a license based on this subparagraph; or

(F) Has a condition which would interfere with the practice of the applicant’s profession, including, but not limited to, physical illness or loss of skill or deterioration due to the aging process, emotional disorder or mental illness, abuse or excessive use of drugs or alcohol, provided the commissioner, or the commissioner’s designee, gives notice and holds a hearing in accordance with the provisions of chapter 54, prior to denying an application for a permit or a license based on this subparagraph;

(7) Administer licensing examinations under the supervision of the appropriate board or commission;

(8) Develop and perform all administrative functions necessary to process complaints against persons licensed by the department;

(9) Consent to the approval or disapproval by the appropriate boards or commissions of schools at which educational requirements shall be met;

(10) Conduct any necessary review, inspection or investigation regarding qualifications of applicants for licenses or certificates, possible violations of statutes or regulations, and disciplinary matters. In connection with any investigation, the Commissioner of Public Health or the commissioner’s authorized agent may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record or document when so ordered, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section;

(11) Conduct any necessary investigation and follow-up in connection with complaints regarding persons subject to regulation or licensing by the department. In connection with any such investigation, the department may restrict, suspend or otherwise limit the license or permit of any person subject to regulation or licensing by the department pursuant to an interim consent order entered during the pendency of such investigation;

(12) With respect to any complaint filed with the department on or after October 1, 2010, alleging incompetence, negligence, fraud or deceit by a person subject to regulation or licensing by any board or commission described in subdivision (1) to (5), inclusive, (7), (8), (12) to (14), inclusive, or (16) of subsection (b) of this section:

(A) Upon request of the person who filed the complaint, provide such person with information on the status of the complaint;

(B) Upon request of the person who filed the complaint, provide such person with an opportunity to review, at the department, records compiled as of the date of the request pursuant to any investigation of the complaint, including, but not limited to, the respondent’s written response to the complaint, except that such person shall not be entitled to copy such records and the department (i) shall not disclose (I) information concerning a health care professional’s referral to, participation in or completion of an assistance program in accordance with sections 19a-12a and 19a-12b, that is confidential pursuant to section 19a-12a, (II) information not related to such person’s specific complaint, including, but not limited to, information concerning patients other than such person, or (III) personnel or medical records and similar files the disclosure of which would constitute an invasion of personal privacy pursuant to section 1-210, except for such records or similar files solely related to such person; (ii) shall not be required to disclose any other information that is otherwise confidential pursuant to federal law or state statute, except for information solely related to such person; and (iii) may require up to ten business days written notice prior to providing such opportunity for review;

(C) Prior to resolving the complaint with a consent order, provide the person who filed the complaint with not less than ten business days to submit a written statement as to whether such person objects to resolving the complaint with a consent order;

(D) If a hearing is held with respect to such complaint after a finding of probable cause, provide the person who filed the complaint with a copy of the notice of hearing issued pursuant to section 4-177, which shall include information concerning the opportunity to present oral or written statements pursuant to subsection (b) of section 4-177c; and

(E) Notify the person who filed the complaint of the final disposition of such complaint not later than seven business days after such final disposition;

(13) Perform any other function necessary to the effective operation of a board or commission and not specifically vested by statute in the board or commission;

(14) Contract with a third party, if the commissioner deems necessary, to administer licensing examinations and perform all attendant administrative functions in connection with such examination; and

(15) With respect to any investigation of a person subject to regulation, licensing or certification by the department and in any disciplinary proceeding regarding such person, except as required by federal law:

(A) Not be denied access to or use of copies of patient medical records on the grounds that privilege or confidentiality applies to such records; and

(B) Not further disclose patient medical records received pursuant to the provisions of this subdivision. Patient records received pursuant to this subdivision shall not be subject to disclosure under section 1-210.

(b) The department shall have the powers and duties indicated in subsection (a) of this section with regard to the following professional boards and commissions:

(1) The Connecticut Medical Examining Board, established under section 20-8a;

(2) The Connecticut State Board of Examiners for Optometrists, established under subsections (a) to (c), inclusive, of section 20-128a;

(3) The Connecticut State Board of Examiners for Nursing, established under section 20-88;

(4) The Dental Commission, established under section 20-103a;

(5) The Board of Examiners of Psychologists, established under section 20-186;

(6) The Connecticut Board of Veterinary Medicine, established under section 20-196;

(7) Repealed by P.A. 13-208, S. 79;

(8) The Connecticut State Board of Examiners for Opticians, established under subsections (a) to (c), inclusive, of section 20-139a;

(9) The Connecticut State Board of Examiners for Barbers and Hairdressers and Cosmeticians, established under section 20-235a;

(10) The Connecticut Board of Examiners of Embalmers and Funeral Directors established under section 20-208;

(11) Repealed by P.A. 99-102, S. 51;

(12) The State Board of Natureopathic Examiners, established under section 20-35;

(13) The State Board of Chiropractic Examiners, established under section 20-25;

(14) The Connecticut Board of Examiners in Podiatry, established under section 20-51;

(15) The Board of Examiners of Electrologists, established under section 20-268; and

(16) The Connecticut State Board of Examiners for Physical Therapists.

(c) No board shall exist for the following professions that are licensed or otherwise regulated by the Department of Public Health:

(1) Speech and language pathologist and audiologist;

(2) Hearing instrument specialist;

(3) Nursing home administrator;

(4) Sanitarian;

(5) Subsurface sewage system installer or cleaner;

(6) Marital and family therapist;

(7) Nurse-midwife;

(8) Licensed clinical social worker;

(9) Respiratory care practitioner;

(10) Asbestos contractor and asbestos consultant;

(11) Massage therapist;

(12) Registered nurse’s aide;

(13) Radiographer;

(14) Dental hygienist;

(15) Dietitian-Nutritionist;

(16) Asbestos abatement worker;

(17) Asbestos abatement site supervisor;

(18) Licensed or certified alcohol and drug counselor;

(19) Professional counselor;

(20) Acupuncturist;

(21) Occupational therapist and occupational therapist assistant;

(22) Lead abatement contractor, lead consultant contractor, lead consultant, lead abatement supervisor, lead abatement worker, inspector and planner-project designer;

(23) Emergency medical technician, advanced emergency medical technician, emergency medical responder and emergency medical services instructor;

(24) Paramedic;

(25) Athletic trainer;

(26) Perfusionist;

(27) Master social worker subject to the provisions of section 20-195v;

(28) Radiologist assistant, subject to the provisions of section 20-74tt;

(29) Homeopathic physician;

(30) Certified water treatment plant operator, certified distribution system operator, certified small water system operator, certified backflow prevention device tester and certified cross connection survey inspector, including certified limited operators, certified conditional operators and certified operators in training; and

(31) Tattoo technician.

The department shall assume all powers and duties normally vested with a board in administering regulatory jurisdiction over such professions. The uniform provisions of this chapter and chapters 368v, 369 to 381a, inclusive, 383 to 388, inclusive, 393a, 395, 398, 399, 400a and 400c, including, but not limited to, standards for entry and renewal; grounds for professional discipline; receiving and processing complaints; and disciplinary sanctions, shall apply, except as otherwise provided by law, to the professions listed in this subsection.

(d) Except as provided in subdivision (15) of subsection (a) of this section and section 20-13e, all records obtained by the department in connection with any investigation of a person or facility over which the department has jurisdiction under this chapter, other than a physician as defined in subdivision (5) of section 20-13a, shall not be subject to disclosure under section 1-210 for a period of one year from the date of the petition or other event initiating such investigation, or until such time as the investigation is terminated pursuant to a withdrawal or other informal disposition or until a hearing is convened pursuant to chapter 54, whichever is earlier. A complaint, as defined in subdivision (6) of section 19a-13, shall be subject to the provisions of section 1-210 from the time that it is served or mailed to the respondent. Records that are otherwise public records shall not be deemed confidential merely because they have been obtained in connection with an investigation under this chapter. Records disclosed to a person who files a complaint pursuant to subdivision (12) of subsection (a) of this section that are otherwise confidential shall not be deemed public records merely because they have been disclosed pursuant to said subdivision (12).

(e) The department shall not issue a license to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint with the professional licensing authority in another jurisdiction.

(P.A. 80-484, S. 2, 174, 176; P.A. 81-473, S. 11, 43; P.A. 82-156, S. 1, 2; P.A. 83-352, S. 3, 5; 83-441, S. 6, 10; P.A. 85-531, S. 6; 85-585, S. 1; 85-613, S. 36, 154; P.A. 86-123, S. 8; 86-365, S. 1, 5; 86-376, S. 5; P.A. 87-537, S. 1, 13; P.A. 88-362, S. 9; P.A. 93-121, S. 1, 8; 93-249, S. 5; 93-381, S. 9, 39; P.A. 94-149, S. 15; 94-210, S. 1, 30; P.A. 95-116, S. 8; 95-196, S. 1; 95-257, S. 12, 21, 58; P.A. 96-47, S. 1; P.A. 97-186, S. 11; 97-311, S. 7; P.A. 98-166, S. 3, 9; 98-247, S. 10; P.A. 99-102, S. 51; 99-249, S. 2, 10; June Sp. Sess. 99-2, S. 60, 72; P.A. 00-226, S. 8, 20; P.A. 01-109, S. 3; June Sp. Sess. P.A. 01-4, S. 2, 3, 58; P.A. 05-66, S. 2, 3; 05-272, S. 14, 15; 05-280, S. 72, 73; P.A. 06-195, S. 2; P.A. 09-232, S. 25, 89; P.A. 10-38, S. 8; 10-117, S. 19, 20; 10-122, S. 3; P.A. 11-242, S. 3; P.A. 12-143, S. 10; P.A. 13-208, S. 17, 79; 13-234, S. 137.)

History: P.A. 81-473 deleted a reference to the now abolished board of registration for sanitarians, added a reference to the board of examiners for physical therapists and provided that the department of health services perform the functions of a board with respect to the professions of sanitarian and subsurface sewage system installer or cleaner; P.A. 82-156 added Subdiv. (13) authorizing department of health services to contract with a third party to administer licensing examinations for the boards and commissions under its jurisdiction; Sec. 19-4o transferred to Sec. 19a-14 in 1983; P.A. 83-352 amended Subsec. (c) to include marital and family therapists; P.A. 83-441 amended Subsec. (c) to include nurse-midwives; P.A. 85-531 amended Subsec. (c) to include reference to certified independent social workers; P.A. 85-585 added Subsec. (d) regarding confidentiality of records obtained by the department in connection with an investigation of a person or facility over which the department has jurisdiction; P.A. 85-613 made technical changes, substituting reference to Sec. 2c-2b(a) for reference to Sec. 2c-2(f); P.A. 86-123 amended Subsec. (b)(6) by changing the name of the board from the state board of veterinary registration and examination to the Connecticut board of veterinary medicine; P.A. 86-365 added Subdivs. (A) to (F), inclusive, in Subsec. (a)(6) detailing grounds for denying applicants’ eligibility for permits; P.A. 86-376 added “respiratory care practitioner” in Subsec. (c) as profession which has no board; P.A. 87-537 added asbestos contractor and asbestos consultant in Subsec. (c) as profession which has no board; P.A. 88-362 applied Subsec. (c) to massage therapists; P.A. 93-121 added Subsec. (c)(12) re registered nurse’s aides, effective June 14, 1993; P.A. 93-249 amended Subsec. (c) to add new Subdiv. re radiographers; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-149 added Subsec. (c)(14) re dental hygienists; P.A. 94-210 added Subsec. (c)(15) re dietitian-nutritionists, effective July 1, 1994; P.A. 95-116 amended Subsec. (c)(8) to change “certified independent” to “licensed clinical” social worker; P.A. 95-196 added Subsec. (c)(16) and (17) re asbestos abatement workers and supervisors; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-47 amended Subsec. (a)(6) to allow issue of a license pursuant to a consent order; P.A. 97-186 amended Subsec. (c) by adding new Subdiv. re alcohol and drug counselors; P.A. 97-311 amended Subsec. (c) by adding new Subdiv. re professional counselors; P.A. 98-166 amended Subsec. (d) to add reference to the Sec. 20-13e exception and change “the provisions of” to “disclosure under” Sec. 1-19 (now 1-210), effective June 4, 1998; P.A. 98-247 amended Subdiv. (18) to change “associate licensed” to “certified”; P.A. 99-102 repealed Subsec. (b)(11) re Connecticut Osteopathic Examining Board; P.A. 99-249 added Subsec. (c)(20) re acupuncturists, effective June 29, 1999; June Sp. Sess. P.A. 99-2 added Subsec. (c)(20) to (23), inclusive, re acupuncturists, occupational therapists, lead abatement contractors and nail technicians and by making technical changes, effective June 29, 1999; P.A. 00-226 added Subsec. (c)(24) re athletic trainers, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 01-109 amended Subsec. (b)(15) by changing “Hypertrichologists” to “Electrologists”; June Sp. Sess. P.A. 01-4 amended Subsec. (c) by changing hearing aid dealer to hearing instrument specialist in Subdiv. (2), adding occupational therapist assistant in Subdiv. (21), adding lead consultant contractor, lead consultant, lead abatement supervisor, lead abatement worker, inspector and planner-project designer in Subdiv. (22), deleting nail technician and adding emergency medical technician, emergency medical technician-intermediate, medical response technician and emergency medical services instructor in Subdiv. (23) and adding paramedic as Subdiv. (24), effective July 1, 2001; P.A. 05-66 added Subsec. (c)(25) re dialysis patient care technicians; P.A. 05-272 amended Subsec. (c)(1) by replacing “speech pathologist” with “speech and language pathologist”; P.A. 05-280 added Subsec. (c)(26) re perfusionists; P.A. 06-195 deleted Subsec. (c)(26) re dialysis patient care technician and redesignating existing Subdiv. (27) as Subdiv. (26); P.A. 09-232 amended Subsec. (c)(23) by substituting “advanced emergency medical technician” for “emergency medical technician-intermediate” and substituting “emergency medical responder” for “medical response technician”, effective January 1, 2010, and added Subsec. (c)(27) re radiologist assistants, effective July 1, 2009; P.A. 10-38 amended Subsec. (c) to add new Subdiv. (27) re master social workers and redesignate existing Subdiv. (27) as Subdiv. (28); P.A. 10-117 amended Subsec. (a) by adding provisions, codified by the Revisors as Subdiv. (15), re department’s access to and disclosure of patient medical records in connection with an investigation or disciplinary action, amended Subsec. (d) by adding reference to Subsec. (a)(15) and added Subsec. (e) re nonissuance of a license to a person against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in another jurisdiction; P.A. 10-122 amended Subsec. (a) by making technical changes, by adding new Subdiv. (12) re complainant’s right to access information and records re complaints filed with department on or after October 1, 2010, and by redesignating existing Subdivs. (12) and (13) as Subdivs. (13) and (14) and amended Subsec. (d) by making a technical change and adding provision specifying that confidential records disclosed to complainant pursuant to Subsec. (a)(12) are not deemed public records; P.A. 11-242 amended Subsec. (a)(11) by allowing department to restrict, suspend or limit a license or permit pursuant to interim consent order entered during pendency of an investigation, effective July 1, 2011; P.A. 12-143 amended Subsec. (a)(4) to replace reference to Sec. 2c-2b(a) with reference to Sec. 2c-2h, effective July 1, 2012; P.A. 13-208 repealed Subsec. (b)(7) and amended Subsec. (c) by adding Subdiv. (29) re homeopathic physician and Subdiv. (30) re water professionals; P.A. 13-234 amended Subsec. (c) by deleting “On and after July 1, 2011, a” in Subdiv. (28) and adding provision, codified by the Revisors as Subdiv. (31), re tattoo technician.



Section 19a-14a - Professional licenses. Investigations and disciplinary action.

Any person who is the subject of an investigation pursuant to subdivision (10) or (11) of subsection (a) of section 19a-14 or disciplinary action pursuant to section 19a-17, while holding a professional license issued by the Department of Public Health or having held such a license within eighteen months of the commencement of such investigation or disciplinary action shall be considered to hold a valid license for purposes of such investigation or disciplinary action.

(P.A. 89-91, S. 2, 3; P.A. 90-211, S. 22; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 90-211 applied provisions to persons investigated pursuant to Sec. 19a-14(11) and to those under disciplinary action pursuant to Sec. 19a-17; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-14b - Radon mitigators, diagnosticians and testing companies. Regulations.

(a) For the purposes of this section and sections 20-420 and 20-432, the following terms shall have the following meanings unless the context clearly denotes otherwise:

(1) “Radon diagnosis” means evaluating buildings found to have levels of radon gas that are higher than the guidelines promulgated by this state or the United States Environmental Protection Agency and recommending appropriate remedies to eliminate radon.

(2) “Radon mitigation” means taking steps including, but not limited to, installing ventilation systems, sealing entry routes for radon gas and installing subslab depressurization systems to reduce radon levels in buildings.

(3) “Analytical measurement service providers” means companies or individuals that have their own analysis capability for radon measurement but may or may not offer measurement services directly to the public.

(4) “Residential measurement service providers” means individuals that offer services that include, but are not limited to, detector placement and home inspection and consultation but do not have their own analysis capability and utilize the services of an analytical measurement service provider for their detector analysis.

(5) “Residential mitigation service providers” means individuals that offer services that include, but are not limited to, radon diagnosis or radon mitigation.

(b) The Department of Public Health shall maintain a list of companies or individuals that are included in current lists of national radon proficiency programs that have been approved by the Commissioner of Public Health.

(c) The Department of Public Health shall adopt regulations, in accordance with chapter 54, concerning radon in drinking water that are consistent with the provisions contained in 40 CFR 141 and 142.

(P.A. 90-321, S. 1, 2, 4; P.A. 92-6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-252, S. 2; P.A. 09-220, S. 4.)

History: P.A. 92-6 amended Subsec. (b) to require supervisors and people or companies doing diagnostic evaluation to be included in the current proficiency report of the U.S. Environmental Protection Agency; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-252 defined “residential mitigation service providers” in new Subdiv. (5), changed “primary testing companies” to “analytical measurement service providers” in Subdiv. (3), adding “or individuals” therein, redefined “secondary testing companies” as “residential measurement service providers” in Subdiv. (4), and replaced former Subsec. (b) with new Subsec. (b) re method of compiling list; P.A. 09-220 amended Subsec. (c) by replacing “establishing safe levels of radon in potable water” with “concerning radon in drinking water that are consistent with the provisions contained in 40 CFR 141 and 142”.



Section 19a-14c - Provision of outpatient mental health treatment to minors without parental consent.

(a) For the purposes of this section, “outpatient mental health treatment” means the treatment of mental disorders, emotional problems or maladjustments with the object of (1) removing, modifying or retarding existing symptoms; (2) improving disturbed patterns of behavior; and (3) promoting positive personality growth and development. Treatment shall not include prescribing or otherwise dispensing any medication which is a legend drug as defined in section 20-571.

(b) A psychiatrist licensed pursuant to chapter 370, a psychologist licensed pursuant to chapter 383, an independent social worker certified pursuant to chapter 383b or a marital and family therapist licensed pursuant to chapter 383a may provide outpatient mental health treatment to a minor without the consent or notification of a parent or guardian at the request of the minor if (1) requiring the consent or notification of a parent or guardian would cause the minor to reject such treatment; (2) the provision of such treatment is clinically indicated; (3) the failure to provide such treatment would be seriously detrimental to the minor’s well-being; (4) the minor has knowingly and voluntarily sought such treatment; and (5) in the opinion of the provider of treatment, the minor is mature enough to participate in treatment productively. The provider of such treatment shall document the reasons for any determination made to treat a minor without the consent or notification of a parent or guardian and shall include such documentation in the minor’s clinical record, along with a written statement signed by the minor stating that (A) he is voluntarily seeking such treatment; (B) he has discussed with the provider the possibility of involving his parent or guardian in the decision to pursue such treatment; (C) he has determined it is not in his best interest to involve his parent or guardian in such decision; and (D) he has been given adequate opportunity to ask the provider questions about the course of his treatment.

(c) After the sixth session of outpatient mental health treatment provided to a minor pursuant to this section, the provider of such treatment shall notify the minor that the consent, notification or involvement of a parent or guardian is required to continue treatment, unless such a requirement would be seriously detrimental to the minor’s well-being. If the provider determines such a requirement would be seriously detrimental to the minor’s well-being, he shall document such determination in the minor’s clinical record, review such determination every sixth session thereafter and document each such review. If the provider determines such a requirement would no longer be seriously detrimental to the minor’s well-being, he shall require the consent, notification or involvement of a parent or guardian as a condition of continuing treatment. No provider shall notify a parent or guardian of treatment provided pursuant to this section or disclose any information concerning such treatment to a parent or guardian without the consent of the minor.

(d) A parent or guardian who is not informed of the provision of outpatient mental health treatment for his minor child pursuant to this section shall not be liable for the costs of the treatment provided.

(P.A. 92-129, S. 1; P.A. 95-289, S. 8.)

History: P.A. 95-289 changed marital and family therapists from “certified” to “licensed”.



Section 19a-15 - (Formerly Sec. 19-4p). Review of certain statutes and regulations; report to General Assembly.

Section 19a-15 is repealed, effective October 1, 2002.

(P.A. 80-484, S. 4, 176; P.A. 85-613, S. 37, 154; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; S.A. 02-12, S. 1.)



Section 19a-16 - (Formerly Sec. 19-4q). Emerging occupations or professions; requests for regulation.

In order to provide a systematic and uniform legislative review process to limit the proliferation of additional regulatory entities and programs, requests for regulation of emerging occupations or professions as defined by section 19a-13, shall be received first by the joint standing committee of the General Assembly having cognizance of matters relating to public health and then referred to the joint standing committee of the General Assembly having cognizance of matters relating to government administration, organization and reorganization. Requests for regulation may be initiated by the department, a board or commission, any group or individual or by said committee.

(P.A. 80-484, S. 5, 176; P.A. 82-314, S. 38, 63.)

History: P.A. 82-314 changed official name of government administration and elections committee; Sec. 19-4q transferred to Sec. 19a-16 in 1983.



Section 19a-16a to 19a-16c - Athletic training. Certification of athletic trainers by the National Athletic Trainers’ Association; restrictions; exemptions. Referrals by athletic trainers.

Sections 19a-16a to 19a-16c, inclusive, are repealed, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.

(P.A. 90-211, S. 18–20; P.A. 00-226, S. 19, 20.)



Section 19a-16d - Submission of scope of practice requests and written impact statements to Department of Public Health. Requests for exemption. Notification and publication of requests.

(a) Any person or entity, acting on behalf of a health care profession that seeks to establish a new scope of practice or change a profession’s scope of practice, may submit a written scope of practice request to the Department of Public Health not later than August fifteenth of the year preceding the commencement of the next regular session of the General Assembly.

(b) (1) Any written scope of practice request submitted to the Department of Public Health pursuant to subsection (a) of this section shall include the following information:

(A) A plain language description of the request;

(B) Public health and safety benefits that the requestor believes will be achieved should the request be implemented and, if applicable, a description of any harm to public health and safety should the request not be implemented;

(C) The impact that the request will have on public access to health care;

(D) A brief summary of state or federal laws that govern the health care profession making the request;

(E) The state’s current regulatory oversight of the health care profession making the request;

(F) All current education, training and examination requirements and any relevant certification requirements applicable to the health care profession making the request;

(G) A summary of known scope of practice changes either requested or enacted concerning the health care profession in the five-year period preceding the date of the request;

(H) The extent to which the request directly impacts existing relationships within the health care delivery system;

(I) The anticipated economic impact of the request on the health care delivery system;

(J) Regional and national trends concerning licensure of the health care profession making the request and a summary of relevant scope of practice provisions enacted in other states;

(K) Identification of any health care professions that can reasonably be anticipated to be directly impacted by the request, the nature of the impact and efforts made by the requestor to discuss the request with such health care professions; and

(L) A description of how the request relates to the health care profession’s ability to practice to the full extent of the profession’s education and training.

(2) In lieu of submitting a scope of practice request as described in subdivision (1) of this subsection, any person or entity acting on behalf of a health care profession may submit a request for an exemption from the processes described in this section and section 19a-16e. A request for exemption shall include a plain language description of the request and the reasons for the request for exemption, including, but not limited to: (A) Exigent circumstances which necessitate an immediate response to the scope of practice request, (B) the lack of any dispute concerning the scope of practice request, or (C) any outstanding issues among health care professions concerning the scope of practice request can easily be resolved. Such request for exemption shall be submitted to the Department of Public Health not later than August fifteenth of the year preceding the commencement of the next regular session of the General Assembly.

(c) In any year in which a scope of practice request is received pursuant to this section, not later than September fifteenth of the year preceding the commencement of the next regular session of the General Assembly, the Department of Public Health, within available appropriations, shall: (1) Provide written notification to the joint standing committee of the General Assembly having cognizance of matters relating to public health of any health care profession that has submitted a scope of practice request, including any request for exemption, to the department pursuant to this section; and (2) post any such request, including any request for exemption, and the name and address of the requestor on the department’s web site.

(d) Any person or entity, acting on behalf of a health care profession that may be directly impacted by a scope of practice request submitted pursuant to this section, may submit to the department a written statement identifying the nature of the impact not later than October first of the year preceding the next regular session of the General Assembly. Any such person or entity directly impacted by a scope of practice request shall indicate the nature of the impact taking into consideration the criteria set forth in subsection (b) of this section and shall provide a copy of the written impact statement to the requestor. Not later than October fifteenth of such year, the requestor shall submit a written response to the department and any person or entity that has provided a written impact statement. The requestor’s written response shall include, but not be limited to, a description of areas of agreement and disagreement between the respective health care professions.

(P.A. 11-209, S. 1.)

History: P.A. 11-209 effective July 1, 2011.



Section 19a-16e - Scope of practice review committees. Membership. Duties.

(a) On or before November first of the year preceding the commencement of the next regular session of the General Assembly, the Commissioner of Public Health shall, within available appropriations allocated to the department, establish and appoint members to a scope of practice review committee for each timely scope of practice request submitted to the department pursuant to section 19a-16d. Committees established pursuant to this section shall consist of the following members: (1) Two members recommended by the requestor to represent the health care profession making the scope of practice request; (2) two members recommended by each person or entity that has submitted a written impact statement pursuant to subsection (d) of section 19a-16d to represent the health care professions directly impacted by the scope of practice request; and (3) the Commissioner of Public Health or the commissioner’s designee, who shall serve as an ex-officio, nonvoting member of the committee. The Commissioner of Public Health or the commissioner’s designee shall serve as the chairperson of any such committee. The Commissioner of Public Health may appoint additional members to any committee established pursuant to this section to include representatives from health care professions having a proximate relationship to the underlying request if the commissioner or the commissioner’s designee determines that such expansion would be beneficial to a resolution of the issues presented. Any member of such committee shall serve without compensation.

(b) Any committee established pursuant to this section shall review and evaluate the scope of practice request, subsequent written responses to the request and any other information the committee deems relevant to the scope of practice request. Such review and evaluation shall include, but not be limited to, an assessment of any public health and safety risks that may be associated with the request, whether the request may enhance access to quality and affordable health care and whether the request enhances the ability of the profession to practice to the full extent of the profession’s education and training. The committee, when carrying out the duties prescribed in this section, may seek input on the scope of practice request from the Department of Public Health and such other entities as the committee determines necessary in order to provide its written findings as described in subsection (c) of this section.

(c) The committee, upon concluding its review and evaluation of the scope of practice request, shall provide its findings to the joint standing committee of the General Assembly having cognizance of matters relating to public health. The committee shall provide the written findings to said joint standing committee not later than the February first following the date of the committee’s establishment. The committee shall include with its written findings all materials that were presented to the committee for review and consideration during the review process. The committee shall terminate on the date that it submits its written findings to said joint standing committee.

(P.A. 11-209, S. 2.)

History: P.A. 11-209 effective July 1, 2011.



Section 19a-16f - Report to General Assembly on scope of practice review processes.

On or before January 1, 2013, the Commissioner of Public Health shall evaluate the processes implemented pursuant to sections 19a-16d and 19a-16e and report to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a, on the effectiveness of such processes in addressing scope of practice requests. Such report may also include recommendations from the committee concerning measures that could be implemented to improve the scope of practice review process.

(P.A. 11-209, S. 3.)

History: P.A. 11-209 effective July 1, 2011.



Section 19a-17 - (Formerly Sec. 19-4s). Disciplinary action by department, boards and commissions.

(a) Each board or commission established under chapters 369 to 376, inclusive, 378 to 381, inclusive, and 383 to 388, inclusive, and the Department of Public Health with respect to professions under its jurisdiction that have no board or commission may take any of the following actions, singly or in combination, based on conduct that occurred prior or subsequent to the issuance of a permit or a license upon finding the existence of good cause:

(1) Revoke a practitioner’s license or permit;

(2) Suspend a practitioner’s license or permit;

(3) Censure a practitioner or permittee;

(4) Issue a letter of reprimand to a practitioner or permittee;

(5) Place a practitioner or permittee on probationary status and require the practitioner or permittee to:

(A) Report regularly to such board, commission or department upon the matters which are the basis of probation;

(B) Limit practice to those areas prescribed by such board, commission or department;

(C) Continue or renew professional education until a satisfactory degree of skill has been attained in those areas which are the basis for the probation;

(6) Assess a civil penalty of up to twenty-five thousand dollars;

(7) In those cases involving persons or entities licensed or certified pursuant to sections 20-341d, 20-435, 20-436, 20-437, 20-438, 20-475 and 20-476, require that restitution be made to an injured property owner; or

(8) Summarily take any action specified in this subsection against a practitioner’s license or permit upon receipt of proof that such practitioner has been:

(A) Found guilty or convicted as a result of an act which constitutes a felony under (i) the laws of this state, (ii) federal law, or (iii) the laws of another jurisdiction and which, if committed within this state, would have constituted a felony under the laws of this state; or

(B) Subject to disciplinary action similar to that specified in this subsection by a duly authorized professional agency of any state, the District of Columbia, a United States possession or territory or a foreign jurisdiction. The applicable board or commission, or the department shall promptly notify the practitioner or permittee that his license or permit has been summarily acted upon pursuant to this subsection and shall institute formal proceedings for revocation within ninety days after such notification.

(b) Such board or commission or the department may withdraw the probation if it finds that the circumstances that required action have been remedied.

(c) Such board or commission or the department where appropriate may summarily suspend a practitioner’s license or permit in advance of a final adjudication or during the appeals process if such board or commission or the department finds that a practitioner or permittee represents a clear and immediate danger to the public health and safety if he is allowed to continue to practice.

(d) In addition to the authority provided to the Department of Public Health in subsection (a) of this section, the department may resolve any disciplinary action with respect to a practitioner’s license or permit in any profession by voluntary surrender or agreement not to renew or reinstate.

(e) Such board or commission or the department may reinstate a license that has been suspended or revoked if, after a hearing, such board or commission or the department is satisfied that the practitioner or permittee is able to practice with reasonable skill and safety to patients, customers or the public in general. As a condition of reinstatement, the board or commission or the department may impose disciplinary or corrective measures authorized under this section.

(f) Such board or commission or the department may take disciplinary action against a practitioner’s license or permit as a result of the practitioner having been subject to disciplinary action similar to an action specified in subsection (a) of this section by a duly authorized professional disciplinary agency of any state, the District of Columbia, a United States possession or territory or a foreign jurisdiction. Such board or commission or the department may rely upon the findings and conclusions made by a duly authorized professional disciplinary agency of any state, the District of Columbia, a United States possession or territory or foreign jurisdiction in taking such disciplinary action.

(g) As used in this section, the term “license” shall be deemed to include the following authorizations relative to the practice of any profession listed in subsection (a) of this section: (1) Licensure by the Department of Public Health; (2) certification by the Department of Public Health; and (3) certification by a national certification body.

(h) As used in this chapter, the term “permit” includes any authorization issued by the department to allow the practice, limited or otherwise, of a profession which would otherwise require a license; and the term “permittee” means any person who practices pursuant to a permit.

(P.A. 80-484, S. 137, 176; P.A. 81-473, S. 12, 43; P.A. 82-179; P.A. 83-261; P.A. 86-365, S. 2, 5; P.A. 93-381, S. 9, 39; P.A. 94-174, S. 1, 12; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 5, 39; P.A. 08-137, S. 3; P.A. 11-242, S. 1.)

History: P.A. 81-473 added a reference to safety of “customers or the public in general”; P.A. 82-179 allowed boards or commissions under the jurisdiction of the department of health services, and the department of health services with respect to professions under its jurisdiction which have no board or commission, to assess civil penalties of up to $1,000; Sec. 19-4s transferred to Sec. 19a-17 in 1983; P.A. 83-261 amended Subsec. (a) to authorize summary revocation of a practitioner’s license for conviction of a felony or of improper professional practice in another state and added Subsec. (e) to include certain certifications in the definition of a license; P.A. 86-365 provided for disciplinary action “based on conduct which occurred prior or subsequent to the issuance of a permit or a license”, added references to “permits” and “permittees”, and changed wording of Subsec. (a)(7) and added Subsec. (f) defining “permit” and “permittee”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-174 amended Subsec. (a)(6) to increase civil penalty from $1,000 to $10,000, effective June 6, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 made technical changes in Subsecs. (a) and (b), added new Subsec. (d) authorizing department to resolve any disciplinary action with respect to a practitioner’s license or permit by voluntary surrender or agreement not to renew or reinstate, redesignated existing Subsecs. (d), (e) and (f) as Subsecs. (e), (f) and (g), respectively, and made a technical change in redesignated Subsec. (e), effective July 12, 2007, and amended Subsec. (a)(6) to increase maximum civil penalty that boards, commissions and department may assess from $10,000 to $25,000; P.A. 08-137 amended Subsec. (a) by adding new Subdiv. (7) requiring restitution to injured property owners from the specified licensed or certified professionals and by redesignating existing Subdiv. (7) as Subdiv. (8); P.A. 11-242 added new Subsec. (f) re authority to rely upon findings and conclusions of out-of-state disciplinary agencies when taking disciplinary action against practitioner’s license or permit and redesignated existing Subsecs. (f) and (g) as Subsecs. (g) and (h), effective July 1, 2011.

Cited. 6 CA 473; 37 CA 694. It is neither arbitrary nor irrational for legislature to permit board to take disciplinary action against practitioners whom it finds to have acted negligently or unskillfully, and such action does not violate substantive due process. 60 CA 775. Physician disciplinary proceedings, unlike attorney discipline proceedings, are governed by the Uniform Administrative Procedure Act in Ch. 54, and the preponderance of the evidence standard is the appropriate standard of proof in Ch. 54 proceedings. 129 CA 575.

Cited. 41 CS 211.

Subsec. (a):

Subdiv. (6) cited. 15 CA 205.

Subsec. (c):

Cited. 223 C. 618.

Cited. 24 CA 662; judgment reversed, see 223 C. 618; 34 CA 343.



Section 19a-17a - Review of medical malpractice awards and certain settlements.

Upon entry of any medical malpractice award or upon entering a settlement of a malpractice claim against an individual licensed pursuant to chapter 370 to 373, inclusive, 379 or 383, the entity making payment on behalf of a party or, if no such entity exists, the party, shall notify the Department of Public Health of the terms of the award or settlement and shall provide to the department a copy of the award or settlement and the underlying complaint and answer, if any. The department shall review all medical malpractice awards and all settlements to determine whether further investigation or disciplinary action against the providers involved is warranted. Any document received pursuant to this section shall not be considered a petition and shall not be subject to the provisions of section 1-210 unless the department determines, following completion of its review, that further investigation or disciplinary action is warranted.

(P.A. 86-365, S. 3, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-133, S. 1.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-133 required the entity or party to notify the department, eliminated notification to state and county medical associations and added the section 1-19 exemption.



Section 19a-17b - (Formerly Sec. 38-19a). Peer review: Definitions; immunity; discovery permissible re proceedings.

(a) For the purposes of this section:

(1) “Health care provider” means any person, corporation, limited liability company, facility or institution operated, owned or licensed by this state to provide health care or professional services, or an officer, employee or agent thereof acting in the course and scope of his employment.

(2) “Peer review” means the procedure for evaluation by health care professionals of the quality and efficiency of services ordered or performed by other health care professionals, including practice analysis, inpatient hospital and extended care facility utilization review, medical audit, ambulatory care review and claims review.

(3) “Professional society” includes medical, psychological, nursing, dental, natureopathic, osteopathic, optometric, pharmaceutical, chiropractic, podiatric, physical therapy and occupational therapy organizations as well as individual practice associations as defined in Section 300e-1(5) of the Public Health Service Act, 42 USC 300e-1(5), as amended, having as members at least a majority of the eligible licentiates in the area or health care facility or agency served by the particular society or, in the case of physical therapy organizations, at least twenty-five per cent of the eligible licentiates in the state.

(4) “Medical review committee” shall include any committee of a state or local professional society or a committee of any health care institution established pursuant to written bylaws, and any utilization review committee established pursuant to Public Law 89-97, and a professional standards review organization or a state-wide professional standards review council, established pursuant to Public Law 92-603, engaging in peer review, to gather and review information relating to the care and treatment of patients for the purposes of (A) evaluating and improving the quality of health care rendered; (B) reducing morbidity or mortality; or (C) establishing and enforcing guidelines designed to keep within reasonable bounds the cost of health care. It shall also mean any hospital board or committee reviewing the professional qualifications or activities of its medical staff or applicants for admission thereto.

(b) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any person who provides testimony, information, records, documents, reports, proceedings, minutes or conclusions to any hospital, hospital medical staff, professional society, medical or dental school, professional licensing board or medical review committee when such communication is intended to aid in the evaluation of the qualifications, fitness or character of a health care provider and does not represent as true any matter not reasonably believed to be true.

(c) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any member of a medical review committee for any act or proceeding undertaken or performed within the scope of any such committee’s functions provided that such member has taken action or made recommendations without malice and in the reasonable belief that the act or recommendation was warranted.

(d) The proceedings of a medical review committee conducting a peer review shall not be subject to discovery or introduction into evidence in any civil action for or against a health care provider arising out of the matters which are subject to evaluation and review by such committee, and no person who was in attendance at a meeting of such committee shall be permitted or required to testify in any such civil action as to the content of such proceedings; provided the provisions of this subsection shall not preclude (1) in any civil action, the use of any writing which was recorded independently of such proceedings; (2) in any civil action, the testimony of any person concerning the facts which formed the basis for the institution of such proceedings of which he had personal knowledge acquired independently of such proceedings; (3) in any health care provider proceedings concerning the termination or restriction of staff privileges, other than peer review, the use of data discussed or developed during peer review proceedings; or (4) in any civil action, disclosure of the fact that staff privileges were terminated or restricted, including the specific restriction imposed, if any.

(P.A. 76-413, S. 1–4; 76-435, S. 80, 82; P.A. 80-446; P.A. 82-40; P.A. 93-112, S. 1, 2; P.A. 95-79, S. 57, 189; 95-299, S. 1; P.A. 96-57, S. 1, 3.)

History: P.A. 76-435 redefined “professional society” to include optometric organizations; Sec. 52-197a transferred to Sec. 38-19a in 1979; P.A. 80-446 rephrased provisions, substituting references to proceedings re conduct of peer review for references to opinions and added proviso re situations where disclosure is allowed; P.A. 82-40 amended the definition of “professional society” in Subsec. (a) to include individual practice associations; Sec. 38-19a transferred to Sec. 19a-17b in 1991; P.A. 93-112 amended Subsec. (a) by redefining “health care provider” to include facilities or institutions operated or owned by the state and by revising Subdiv. and Subpara. indicators to conform with standard general statute style, effective June 3, 1993; P.A. 95-79 amended Subsec. (a) by redefining “health care provider” to include a limited liability company, effective May 31, 1995; P.A. 95-299 redefined “professional society” in Subsec. (a) to include physical therapy organizations having as members at least 25% of eligible licentiates in state; P.A. 96-57 redefined “professional society” to include occupational therapy organizations and substituted “area” for “state”, effective May 7, 1996.

Statute is designed not to disqualify a physician from testifying but to prevent him from disclosing confidential matters. 180 C. 314.

Department investigation not a “civil action” for purposes of privilege under statute. 40 CS 188.

Annotations to present section:

The privilege afforded by section applies to substantive exchanges that transpire during the course of a peer review meeting and confidentiality is provided for such exchanges but not for any knowledge gained by a committee member independent of that meeting. 251 C. 790. Section abrogates the common-law absolute immunity applicable to statements made to medical examining board of department in connection with proceedings of the board. 272 C. 776.

Where statutory immunity provided by Sec. 19a-20 and this section overlaps with common-law provision of absolute immunity to those who make statements in connection with quasi-judicial proceedings, statutes are in derogation of common law and must prevail over common-law grant of absolute immunity, and examination of the plain language and legislative history of statutes clearly and unambiguously demonstrated legislature’s intent to provide only a qualified immunity to defendants. 77 CA 104.

Subsec. (a):

Subdiv. (1) cited. 242 C. 1.

Subsec. (d):

Provision which prohibits disclosure of proceedings of a medical review committee conducting peer review is not applicable to proceedings before Freedom of Information Commission and commission properly ordered disclosure of requested records; the term “discovery” is confined to discovery in a court action in a civil matter and use of the terms “discovery”, “introduction into evidence” and “civil action” signify that the legislature intended that the privilege apply within the context of a court action in a civil matter that does not include proceedings before commission. 293 C. 164.



Section 19a-17c - Peer review materials not subject to disclosure pursuant to Freedom of Information Act. Access to peer review materials by Department of Public Health.

(a) Notwithstanding any provision of the general statutes or any regulation adopted thereunder, peer review materials or information produced in conformance with section 19a-17b, in any format or media, shall not be subject to disclosure pursuant to the Freedom of Information Act.

(b) The provisions of subsection (a) of this section shall not preclude the Department of Public Health from accessing such peer review materials or information in connection with any investigation or review by the department regarding the license of a health care provider, as defined in subsection (a) of section 19a-17b, provided the department does not disclose such materials or information to any person outside of the department, except as may be necessary to take disciplinary action against such health care provider, and any such materials or information shall be exempt from disclosure under the Freedom of Information Act.

(c) The provisions of this section shall not limit the protections afforded pursuant to section 19a-17b.

(Sept. Sp. Sess. P.A. 09-3, S. 58.)

History: Sept. Sp. Sess. P.A. 09-3 effective October 6, 2009.



Section 19a-17m - Malpractice insurance purchase program.

(a) The Department of Public Health shall, within available appropriations, establish a program to purchase and maintain malpractice liability insurance for the following professionals and retired professionals who have been licensed by the state of Connecticut for a minimum of one year, whose licenses are in good standing and who provide primary health care services at community health centers and at other locations authorized by the department: Physicians, dentists, chiropractors, optometrists, podiatrists, natureopaths, psychologists, dental hygienists, physician assistants and nurse practitioners. The following conditions shall apply to the program:

(1) Primary health care services shall only be provided at community health centers or at other locations as determined by the department, located in public investment communities, as defined in subdivision (9) of subsection (a) of section 7-545;

(2) Primary health care services provided shall be offered to low-income patients based on their ability to pay;

(3) Professionals providing health care services shall not receive compensation for their services;

(4) Professionals must provide not less than one hundred fifty hours per year of such primary health care services; and

(5) The department shall contract with a liability insurer authorized to offer malpractice liability insurance in this state or with the Connecticut Primary Care Association or other eligible primary health care providers to purchase insurance for professionals working in primary health care settings. The Connecticut Primary Care Association may subcontract with community health centers to purchase malpractice liability insurance for eligible professionals providing primary care services at the community health centers. Liability insurance shall be purchased only from a provider authorized to offer malpractice liability insurance in this state.

(b) Nothing in this section or section 19a-17n shall be interpreted to require a liability insurer to provide coverage to a professional should the insurer determine that coverage should not be offered to a professional because of past claims experience or for other appropriate reasons.

(c) The department may provide liability insurance under this section only to the extent funds are appropriated for this purpose by the General Assembly.

(May Sp. Sess. P.A. 94-3, S. 22, 28; P.A. 95-257, S. 12, 21, 58; 95-271, S. 35, 40; P.A. 06-196, S. 146.)

History: May Sp. Sess. P.A. 94-3 effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 limited the department’s mandate to provide a program to be within available appropriations, deleted limitation to “retired” professionals and the requirement that the department maintain a portion of malpractice insurance, changed applicability from just physicians to all listed medical professionals and expanded Subdiv. (5) beyond malpractice liability insurers to include the Connecticut Primary Care Association and subcontracting, and deleted former Subsec. (c), which allowed monitoring of claims; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.



Section 19a-17n - Malpractice insurance purchase program. Regulations. Limitations.

(a) The Department of Public Health shall adopt regulations concerning the conditions of participation in the liability insurance program by physicians pursuant to section 19a-17m at clinics utilizing such physicians for the purposes of this section and section 19a-17m. These conditions shall include, but are not limited to, the following:

(1) The participating physician associated with the clinic shall hold a valid license to practice medicine and surgery in this state and otherwise be in conformity with current requirements for licensure as a physician, including any continuing education required by the Medical Examining Board;

(2) The participating physician shall limit the scope of practice in the clinic to primary care. Primary care shall be limited to noninvasive procedures and shall not include obstetrical care or any specialized care or treatment. Noninvasive procedures include injections, suturing of minor lacerations and incisions of boils or superficial abscesses;

(3) The provision of liability insurance coverage shall not extend to acts outside the scope of rendering medical services pursuant to this section and section 19a-17m;

(4) The participating physician shall limit the provision of health care services to low-income persons provided clinics may, but are not required to, provide means tests for eligibility as a condition for obtaining health care services.

(b) The participating physician shall not accept compensation for providing health care services from patients served pursuant to this section and section 19a-17m, nor from clinics serving these patients. As used in this section and section 19a-17m, “compensation” means any remuneration of value to the participating physician for services provided by the physician, but shall not be construed to include any nominal copayments charged by the clinic, nor reimbursement of related expenses of a participating physician authorized by the clinic in advance of being incurred.

(c) The use of mediation or arbitration for resolving questions of potential liability may be used, however any mediation or arbitration agreement format shall be expressed in terms clear enough for a person with a sixth-grade level of education to understand and on a form no longer than one page in length.

(May Sp. Sess. P.A. 94-3, S. 23, 28; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 8, 24.)

History: May Sp. Sess. P.A. 94-3 effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made a technical change in Subsec. (b), effective May 1, 2000.



Section 19a-18 - (Formerly Sec. 19-4t). Meaning of term “licensed” for insurance purposes.

Whenever the term “licensed” is used in any individual or group hospital or medical expense insurance policy or hospital or medical services plan contract delivered, issued for delivery or renewed in this state on or after July 1, 1980, with respect to services performed by any practitioner subject to the provisions of chapter 368v, chapters 369 to 375, inclusive, 376b, 377 to 381, inclusive, 383 to 388, inclusive, 398 and 399, and the provisions of sections 20-195m to 20-195q, inclusive, it shall be deemed to include persons licensed or certified under said provisions.

(P.A. 80-484, S. 138, 176; P.A. 83-352, S. 4, 5; 83-441, S. 7, 10; 83-557, S. 4, 5; P.A. 85-531, S. 7.)

History: Sec. 19-4t transferred to Sec. 19a-18 in 1983; P.A. 83-352 included marital and family therapists; P.A. 83-441 included nurse-midwives; P.A. 83-557 included alcoholism counselors under chapter 376b; P.A. 85-531 added reference to certified independent social workers, i.e. practitioners subject to Secs. 20-195m to 20-195q, inclusive.



Section 19a-19 - (Formerly Sec. 19-4u). Regulation of business practices.

The Department of Public Health shall not adopt any regulation concerning business practices. Regulations directed at the business practices of persons licensed or otherwise regulated under the provisions of sections 19a-511 to 19a-520, inclusive, chapters 369 to 376, inclusive, 378 to 381, inclusive, 383 to 388, inclusive, 393a, 395, 398 and 399, may be adopted by the Department of Consumer Protection in accordance with chapter 54. Notwithstanding any provision of the general statutes to the contrary, all complaints concerning business practices shall be adjudicated by said department. As used in this section, the term “business practices” includes but is not limited to ownership of a regulated practice; number of offices or sites of a regulated practice; practice in an association, partnership, corporation or other lawful entity; practice with other health professionals in an association, partnership, corporation or other lawful entity; practice under the name of “clinic”, “center”, or other descriptive term; advertising related to a regulated practice; number of assistants, auxiliaries or other paraprofessionals employed by a regulated practitioner; and the hours or days a regulated practice is open for business.

(P.A. 80-484, S. 139, 176; P.A. 81-471, S. 2, 71; 81-473, S. 37, 43; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 81-471 inserted provision requiring that complaints concerning business practices be adjudicated by department of consumer protection as of July 1, 1981; P.A. 81-473 transferred authority to adopt regulations concerning business practices of physical therapists, sanitarians and subsurface sewage disposal system installers and cleaners from the department of health services to the department of consumer protection; Sec. 19-4u transferred to Sec. 19a-19 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 19a-20 - (Formerly Sec. 19-4v). Nonliability of complainants and board and commission members. Indemnification and defense.

No member of any board or commission subject to the provisions of chapter 368v, chapters 369 to 375, inclusive, 378 to 381, inclusive, 383 to 388, inclusive, 398 and 399, including a member of a medical hearing panel established pursuant to subsection (g) of section 20-8a, and no person making a complaint or providing information to any of such boards or commissions or the Department of Public Health as part of an investigation pursuant to section 19a-14, or a disciplinary action pursuant to section 19a-17, shall, without a showing of malice, be personally liable for damage or injury to a practitioner arising out of any proceeding of such boards and commissions or department. A person making a complaint or providing information to any of such boards or commissions or to the Department of Public Health as part of an investigation pursuant to section 19a-14 or a disciplinary action pursuant to section 19a-17 shall be entitled to indemnification and defense in the manner set forth in section 5-141d with respect to a state officer or employee.

(P.A. 80-484, S. 144, 176; P.A. 94-174, S. 2, 12; P.A. 95-71, S. 2; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-4v transferred to Sec. 19a-20 in 1983; P.A. 94-174 extended nonliability for complainants to investigations by the department and disciplinary action pursuant to Sec. 19a-17 and provided for indemnification and defense for complainants, effective June 6, 1994; P.A. 95-71 added members of medical hearing panels to those exempt from liability; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Malice required by section is actual malice. 75 CA 819. Where statutory immunity provided by this section and Sec. 19a-17b overlaps with common-law provision of absolute immunity to those who make statements in connection with quasi-judicial proceedings, statutes are in derogation of common law and must prevail over common-law grant of absolute immunity, and examination of the plain language and legislative history of statutes clearly and unambiguously demonstrated legislature’s intent to provide only a qualified immunity to defendants. 77 CA 104.



Section 19a-21 - (Formerly Sec. 19-4w). Disposition of licensing fees.

All moneys collected by the Department of Public Health in connection with the issuance or renewal of any professional license shall be paid into the State Treasury to the credit of the General Fund.

(P.A. 80-484, S. 158, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-4w transferred to Sec. 19a-21 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-22 - (Formerly Sec. 19-4x). Actions by department, boards and commissions; appeals.

Any practitioner aggrieved by any final decision of a board or commission or the department may appeal therefrom in accordance with the provisions of section 4-183.

(P.A. 80-484, S. 172, 176; P.A. 96-47, S. 2.)

History: Sec. 19-4x transferred to Sec. 19a-22 in 1983; P.A. 96-47 changed “decision or order” to “final decision”.



Section 19a-23 - (Formerly Sec. 19-4y). Boards and commissions; records.

Each board or commission subject to the provisions of this chapter and chapters 368v, 369 to 375, inclusive, 378 to 381, inclusive, 383 to 388, inclusive, 398 and 399 shall perform its own record-keeping functions and shall provide the Department of Public Health with a copy of the record of all of its meetings.

(P.A. 80-484, S. 173, 176; P.A. 85-613, S. 38, 154; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-4y transferred to Sec. 19a-23 in 1983; P.A. 85-613 made technical changes, deleting reference to repealed Sec. 2c-2; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-24 - (Formerly Sec. 19-5a). Claims for damages against Commissioners of Public Health and Developmental Services and certain officials, employees, council members and trustees. Immunity. Indemnification.

(a) Any claim for damages in excess of twenty thousand dollars on account of any official act or omission of the Commissioner of Public Health or the Commissioner of Developmental Services or any member of their staffs, any member of the Council on Tuberculosis Control, Hospital Care and Rehabilitation, the Council on Developmental Services or either of the boards of trustees of the state training schools or any member of any regional advisory and planning council or any superintendent, director, employee or staff member of any chronic disease hospital or state training school or state developmental services region shall be brought as a civil action against the commissioners in their official capacities and said commissioners shall be represented therein by the Attorney General in the manner provided in chapter 35. Damages recovered in such action shall be a proper charge against the General Fund of the state and shall be paid in the manner provided in section 3-117. Any such claim for damages not in excess of twenty thousand dollars shall be presented to the Claims Commissioner in accordance with chapter 53 if such claim is otherwise cognizable by the Claims Commissioner.

(b) Neither the Commissioner of Public Health nor the Commissioner of Developmental Services nor any member of their staffs, shall be held personally liable in any civil action for damages on account of any official act or omission of any superintendent, director, employee or staff member of any chronic disease hospital or state training school or state developmental services region nor on account of any official act or omission of such commissioners or member of their staffs or any member of the councils or boards of trustees created by sections 17a-270 and 17a-271.

(c) No employee or staff member of said commissioners or any superintendent, director, employee or staff member of any chronic disease hospital or state training school or state developmental services region shall be held personally liable in any civil action for damages on account of any official act or omission not wanton or wilful of such superintendent, director, employee or staff member.

(d) The state of Connecticut shall indemnify and save harmless each member of the councils or boards of trustees established by sections 17a-270, 17a-271 and 17a-273 from all claims and demands that may accrue or be asserted by reason of any act of such councils or boards of trustees or any failure to act by such councils or boards of trustees where no malice, fraud or conflict of interest is found to exist. The provisions of this section shall be deemed to apply individually to each member of such councils or boards of trustees.

(e) Any person to whom the provisions of subsection (b), (c) or (d) hereof are applicable and against whom any action shall be brought on account of any act alleged to be an official act or omission as aforesaid or any other act as to which protection is afforded by the provisions of this section shall be represented therein by the Attorney General in the manner provided in chapter 35.

(1957, P.A. 244, S. 1; September, 1957, P.A. 11, S. 31; 1959, P.A. 148, S. 18; P.A. 73-643, S. 1; P.A. 75-567, S. 74, 80; 75-638, S. 11, 23; P.A. 76-153, S. 12; 76-371, S. 3, 5; P.A. 77-614, S. 323, 610; P.A. 78-303, S. 59, 93, 136; P.A. 83-587, S. 71, 96; P.A. 86-41, S. 1, 11; P.A. 88-111; P.A. 90-230, S. 28, 101; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-60; P.A. 07-73, S. 2(b); P.A. 08-7, S. 4; P.A. 13-225, S. 8.)

History: 1959 act extended application of statute, adding members of councils and boards of trustees created by Secs. 17-172a, 17-172b, 19-3 and 19-113 and superintendent, etc., of state training school, substituted commissioner of health for directors and chairman of commission, deleted reference to employees or staff member of central office of commission and added provision to Subsec. (a) re damages recovered; Sec. 19-118 transferred to Sec. 19-5a in 1968; P.A. 73-643 deleted reference in Subsec. (b) to members of councils or boards of trustees created by Secs. 17-172a, 17-172b, 19-3 and 19-113 and added Subsecs. (d) and (e) re protection of members of councils and boards and re representation of persons protected under section by attorney general; P.A. 75-567 restored reference to Secs. 17-172a 17-172b, 19-3 and 19-113 in Subsec. (b) for clarity; P.A. 75-638 included commissioner of mental retardation in protection provisions; P.A. 76-153 protected members of regional center advisory and planning councils and persons associated with regional centers and added reference to Sec. 19-4h in Subsec. (d) but Sec. 19-4h was not, in fact, added; P.A. 76-371 required that for protection to be in force in Subsec. (c), act or omission must not be “wanton or wilful” rather than that it must be performed “in good faith, without malice, with reasonable care and upon probable cause”; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-303 deleted reference to public health council in Subsec. (a) and references to Secs. 19-3 and 19-113 in Subsecs. (b) and (d); Sec. 19-5a transferred to Sec. 19a-24 in 1983; P.A. 83-587 made a technical amendment to Subsec. (a); P.A. 86-41 made numerous technical changes; P.A. 88-111 amended Subsec. (a) to apply the requirement that any claim for damages be brought as a civil action against the commissioners to claims in excess of $1,500 and to add the requirement that any claim for damages not in excess of $1,500 be presented to the claims commissioner; P.A. 90-230 corrected internal references in Subsec. (d); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-60 amended Subsec. (a) to increase amount of claim for damages from $1,500 to $7,500; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 08-7 amended Subsec. (a) by renaming Council on Mental Retardation as Council on Developmental Services and amended Subsecs. (a) to (c) by renaming state mental retardation regions as state developmental services regions, effective April 29, 2008; P.A. 13-225 amended Subsec. (a) to increase threshold amount of claim for damages from $7,500 to $20,000, effective July 1, 2013.



Section 19a-25 - (Formerly Sec. 19-6a). Confidentiality of records procured by the Department of Public Health or directors of health of towns, cities or boroughs.

All information, records of interviews, written reports, statements, notes, memoranda or other data, including personal data as defined in subdivision (9) of section 4-190, procured by the Department of Public Health or by staff committees of facilities accredited by the Department of Public Health in connection with studies of morbidity and mortality conducted by the Department of Public Health or such staff committees, or carried on by said department or such staff committees jointly with other persons, agencies or organizations, or procured by the directors of health of towns, cities or boroughs or the Department of Public Health pursuant to section 19a-215, or procured by such other persons, agencies or organizations, for the purpose of reducing the morbidity or mortality from any cause or condition, shall be confidential and shall be used solely for the purposes of medical or scientific research and, for information obtained pursuant to section 19a-215, disease prevention and control by the local director of health and the Department of Public Health. Such information, records, reports, statements, notes, memoranda or other data shall not be admissible as evidence in any action of any kind in any court or before any other tribunal, board, agency or person, nor shall it be exhibited or its contents disclosed in any way, in whole or in part, by any officer or representative of the Department of Public Health or of any such facility, by any person participating in such a research project or by any other person, except as may be necessary for the purpose of furthering the research project to which it relates. Notwithstanding the provisions of chapter 55, the Department of Public Health may exchange personal data for the purpose of medical or scientific research, with any other governmental agency or private research organization; provided such state, governmental agency or private research organization shall not further disclose such personal data. The Commissioner of Public Health shall adopt regulations consistent with the purposes of this section to establish the procedures to ensure the confidentiality of such disclosures. The furnishing of such information to the Department of Public Health or its authorized representative, or to any other agency cooperating in such a research project, shall not subject any person, hospital, sanitarium, rest home, nursing home or other person or agency furnishing such information to any action for damages or other relief because of such disclosure. This section shall not be deemed to affect disclosure of regular hospital and medical records made in the course of the regular notation of the care and treatment of any patient, but only records or notations by such staff committees pursuant to their work.

(1961, P.A. 358; 1971, P.A. 811; P.A. 77-346; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 84-380, S. 3; P.A. 93-291, S. 1; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: 1971 act made provisions applicable to data procured by staff committees of accredited facilities, excluded studies of “maternal and perinatal” morbidity and rewrote provision re effect of provisions on disclosure of regular hospital and medical records; P.A. 77-346 specifically included as confidential records “personal data as defined in subsection (i) of section 4-190” and added provision re exchange of personal data for research purposes between health department and other agencies and organizations; P.A. 77-614 and P.A. 78-303 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-6a transferred to Sec. 19a-25 in 1983; P.A. 84-380 made technical change to reflect numbering of Subdivs. in Sec. 4-190; P.A. 93-291 applied provisions to records and information procured by the department or local health directors concerning communicable diseases; P.A. 93-381 and P.A. 93-435 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Cited. 40 CS 188.



Section 19a-25a - Regulations re electronic signatures for medical records.

The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, if he deems such regulations are necessary to implement the use of electronic signatures for medical records maintained in hospitals as defined in section 19a-490. Until such regulations are promulgated, hospitals shall submit to the Department of Public Health for review and approval, any current or proposed protocol for the use of electronic signatures for medical records including, but not limited to, protections for patient confidentiality and medical record security.

(P.A. 93-317; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-25b - Electronic prescribing systems authorized.

Each health care provider licensed in this state with prescriptive authority may generate prescriptions in this state utilizing an electronic prescribing system. The Department of Consumer Protection may, within available appropriations, advise and assist health care providers in such utilization.

(P.A. 05-168, S. 1.)



Section 19a-25c - Medical records systems: Electronic and paper formats authorized.

A health care institution licensed by the Department of Public Health pursuant to chapter 368v may create, maintain or utilize medical records or a medical records system in electronic format, paper format or both, provided such records or system is designed to store medical records or patient health information in a medium that is reproducible and secure.

(P.A. 05-168, S. 3; P.A. 06-196, S. 241.)

History: P.A. 06-196 made a technical change, effective June 7, 2006.



Section 19a-25d - State-wide health information technology plan. Designation of lead health information exchange organization.

(a) As used in this section:

(1) “Electronic health information system” means an information processing system, involving both computer hardware and software that deals with the storage, retrieval, sharing and use of health care information, data and knowledge for communication and decision making, and includes: (A) An electronic health record that provides access in real-time to a patient’s complete medical record; (B) a personal health record through which an individual, and anyone authorized by such individual, can maintain and manage such individual’s health information; (C) computerized order entry technology that permits a health care provider to order diagnostic and treatment services, including prescription drugs electronically; (D) electronic alerts and reminders to health care providers to improve compliance with best practices, promote regular screenings and other preventive practices, and facilitate diagnoses and treatments; (E) error notification procedures that generate a warning if an order is entered that is likely to lead to a significant adverse outcome for a patient; and (F) tools to allow for the collection, analysis and reporting of data on adverse events, near misses, the quality and efficiency of care, patient satisfaction and other healthcare-related performance measures.

(2) “Interoperability” means the ability of two or more systems or components to exchange information and to use the information that has been exchanged and includes: (A) The capacity to physically connect to a network for the purpose of exchanging data with other users; (B) the ability of a connected user to demonstrate appropriate permissions to participate in the instant transaction over the network; and (C) the capacity of a connected user with such permissions to access, transmit, receive and exchange usable information with other users.

(3) “Standard electronic format” means a format using open electronic standards that: (A) Enable health information technology to be used for the collection of clinically specific data; (B) promote the interoperability of health care information across health care settings, including reporting to local, state and federal agencies; and (C) facilitate clinical decision support.

(b) On or before November 30, 2007, the Department of Public Health, in consultation with the Office of Health Care Access and within available appropriations, shall contract, through a competitive bidding process, for the development of a state-wide health information technology plan. The entity awarded such contract shall be designated the lead health information exchange organization for the state of Connecticut for the period commencing December 1, 2007, and ending June 30, 2009. The state-wide health information technology plan shall include, but not be limited to:

(1) General standards and protocols for health information exchange.

(2) Electronic data standards to facilitate the development of a state-wide, integrated electronic health information system for use by health care providers and institutions that are funded by the state. Such electronic data standards shall (A) include provisions relating to security, privacy, data content, structures and format, vocabulary and transmission protocols, (B) be compatible with any national data standards in order to allow for interstate interoperability, (C) permit the collection of health information in a standard electronic format, and (D) be compatible with the requirements for an electronic health information system.

(3) Pilot programs for health information exchange, and projected costs and sources of funding for such pilot programs.

(June Sp. Sess. P.A. 07-2, S. 68; P.A. 09-232, S. 77.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; P.A. 09-232 deleted former Subsec. (c) re submission of annual report on status of plan, effective July 8, 2009.



Section 19a-25e - Connecticut Health Information Network plan.

(a) The Department of Public Health and The University of Connecticut Health Center may, within available appropriations, develop a Connecticut Health Information Network plan to securely integrate state health and social services data, consistent with state and federal privacy laws, within and across The University of Connecticut Health Center and the Departments of Public Health, Developmental Services and Children and Families. Data from other state agencies may be integrated into the network as funding permits and as permissible under federal law.

(b) The Department of Public Health and The Center for Public Health and Health Policy at The University of Connecticut Health Center shall collaborate with the Departments of Administrative Services, Developmental Services, and Children and Families to develop the Connecticut Health Information Network plan.

(c) The plan shall: (1) Include research in and describe existing health and human services data; (2) inventory the various health and human services data aggregation initiatives currently underway; (3) include a framework and options for the implementation of a Connecticut Health Information Network, including query functionality to obtain aggregate data on key health indicators within the state; (4) identify and comply with confidentiality, security and privacy standards; and (5) include a detailed cost estimate for implementation and potential sources of funding.

(P.A. 07-73, S. 2(a); June Sp. Sess. P.A. 07-2, S. 66; Sept. Sp. Sess. P.A. 09-3, S. 30; P.A. 11-51, S. 89.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) by deleting references to Office of Health Care Access re establishment and development of Connecticut Health Information Network plan, effective October 6, 2009; P.A. 11-51 amended Subsec. (b) to change “Department of Information Technology” to “Department of Administrative Services”, effective July 1, 2011.



Section 19a-25f - Disclosure of personally identifiable information by state agencies to the Connecticut Health Information Network.

Notwithstanding any provision of this chapter or chapter 14, 319, 319b, 319o, 319t, 319v or 368z, or any regulation adopted pursuant to said chapters, the state agencies that participate in the Connecticut Health Information Network, subject to federal restrictions on disclosure or redisclosure of information, may disclose personally identifiable information held in agency databases to the administrator of the Connecticut Health Information Network and its subcontractors for the purposes of (1) network development and verification, and (2) data integration and aggregation to enable response to network queries. No state agency that participates in the Connecticut Health Information Network shall disclose personally identifiable information to the Connecticut Health Information Network if such disclosure would constitute a violation of federal law, including, but not limited to, the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) (HIPAA), as amended from time to time, and the Family Educational Rights and Privacy Act of 1974, 20 USC 1232g, (FERPA), as amended from time to time, and any regulations promulgated thereunder at 34 CFR Part 99. The administrator of the Connecticut Health Information Network and its subcontractors shall not disclose personally identifiable information.

(P.A. 09-95, S. 1.)



Section 19a-26 - (Formerly Sec. 19-7). State laboratories. Services provided. Schedule of fees. Construction of state public health laboratory. Permissible activities.

(a) The Department of Public Health may establish, maintain and control state laboratories to perform examinations of supposed morbid tissues, other laboratory tests for the diagnosis and control of preventable diseases, and laboratory work in the field of sanitation, environmental and occupational testing and research studies for the protection and preservation of the public health. Such laboratory services shall be performed upon the application of licensed physicians, other laboratories, licensed dentists, licensed podiatrists, local directors of health, public utilities or state departments or institutions, subject to regulations prescribed by the Commissioner of Public Health, and upon payment of any applicable fee as provided in this subsection. For such purposes the department may provide necessary buildings and apparatus, employ, subject to the provisions of chapter 67, administrative and scientific personnel and assistants and do all things necessary for the conduct of such laboratories. The Commissioner of Public Health may establish a schedule of fees, provided the commissioner waives the fees for local directors of health and local law enforcement agencies. If the commissioner establishes a schedule of fees, the commissioner may waive (1) the fees, in full or in part, for others if the commissioner determines that the public health requires a waiver, and (2) fees for chlamydia and gonorrhea testing for nonprofit organizations and institutions of higher education if the organization or institution provides combination chlamydia and gonorrhea test kits. The commissioner shall also establish a fair handling fee which a client of a state laboratory may charge a person or third party payer for arranging for the services of the laboratory. Such client shall not charge an amount in excess of such handling fee.

(b) The Department of Public Health shall ensure that the new state public health laboratory, to be constructed in the town of Rocky Hill, and authorized in accordance with the provisions of subsection (e) of section 2 of special act 01-2 of the June special session, subsection (g) of section 2 of special act 04-2 of the May special session and subsection (o) of section 2 of public act 07-7 of the June special session* is constructed and thereafter operates in accordance with all applicable biosafety level criteria as prescribed by the National Centers for Disease Control and Prevention Office of Health and Safety. The construction of such laboratory shall facilitate the operation and administration of a laboratory that conforms with biosafety level 3 criteria as prescribed by the National Centers for Disease Control and Prevention Office of Health and Safety. The design or construction of such laboratory shall not permit biosafety level 4 activities to be conducted at such laboratory. No activity shall be conducted at the new state public health laboratory that exceeds biosafety level 3, nor shall any person, entity or state agency make application or seek permission to convert the public health laboratory into a facility that engages in biosafety level 4 activities.

(1949 Rev., S. 3807; 1949, S. 2037d; P.A. 76-396, S. 1, 3; P.A. 77-496; 77-614, S. 19, 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 84-77; P.A. 90-13, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 24, 88; P.A. 98-250, S. 12, 39; P.A. 99-125, S. 1, 6; P.A. 07-252, S. 6; P.A. 08-184, S. 54; P.A. 10-117, S. 74.)

*Note: Section 2 of public act 07-7 of the June special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 76-396 replaced “examinations” with “laboratory services”, required adherence to regulations of health commissioner and added provision re imposition of schedule of fees, replacing previous requirement that services be performed free of charge; P.A. 77-496 added Subdiv. (3) allowing no charge for services where public health requires that no charge be made; P.A. 77-614 and P.A. 78-303 replaced commissioner of finance and control with secretary of the office of policy and management and, effective January 1, 1979, replaced commissioner and department of health with commissioner and department of health services; Sec. 19-7 transferred to Sec. 19a-26 in 1983; P.A. 84-77 deleted the authority of the secretary of the office of policy and management to establish a schedule of fees for laboratory services performed by state laboratories and deleted obsolete provision which had allowed performance of lab services without charge for state agencies until July 1, 1977; P.A. 90-13 added language on environmental and occupational testing, other laboratories, public utilities, fair market value and the handling fee; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 exempted local law enforcement agencies from charge for laboratory services, effective July 1, 1997; P.A. 98-250 authorized commissioner to waive fees for chlamydia and gonorrhea for nonprofit organizations providing kits, effective July 1, 1998; P.A. 99-125 changed fees from “directly related to operating costs or fair market value” to “based upon nationally recognized standards and performance measures for analytic work effort”, and changed provision allowing services “without charge” to required waiver of charges in Subdiv. (1) and permissive waiver in full or in part in Subdiv. (2), effective July 1, 1999; P.A. 07-252 made establishment of a fee schedule for state laboratory services discretionary rather than mandatory, eliminated requirement that fees be based upon nationally recognized standards and performance measures and made technical changes; P.A. 08-184 amended Subdiv. (2) to expand fee waiver for chlamydia and gonorrhea testing to institutions of higher education, effective July 1, 2008; P.A. 10-117 designated existing provisions as Subsec. (a), made a technical change therein and added Subsec. (b) re construction and subsequent operation of new state public health laboratory, effective June 8, 2010.



Section 19a-27 - (Formerly Sec. 19-7a). Test for rubella immunity. Regulations.

Section 19a-27 is repealed, effective October 1, 2003.

(P.A. 78-165, S. 3–5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-188, S. 6.)



Section 19a-28 - (Formerly Sec. 19-8). Toxicology laboratory.

Section 19a-28 is repealed, effective July 1, 1999.

(November, 1949, S. 2039d; 1959, P.A. 148, S. 7; 1969, P.A. 699, S. 22; 1971, P.A. 412, S. 10; P.A. 77-614, S. 323, 610; P.A. 80-190, S. 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 25, 88; P.A. 99-218, S. 15, 16.)



Section 19a-29 - (Formerly Sec. 19-9). Special laboratories.

The Department of Public Health may establish and maintain district or special laboratories to perform laboratory examinations and studies as specified in section 19a-26. To provide for laboratory services as herein authorized, said department may join with municipalities or institutions in establishing or maintaining laboratories.

(1949 Rev., S. 3808; 1949, S. 2038d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-9 transferred to Sec. 19a-29 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-29a - Environmental laboratories.

(a) As used in this section, “environmental laboratory” means any facility or other area used for biological, chemical, physical or other examination of drinking waters, ground waters, sea waters, rivers, streams and surface waters, recreational waters, fresh water sources, wastewaters, swimming pools, air, soil, solid waste, hazardous waste, food, food utensils, sewage, sewage effluent, or sewage sludge for the purpose of providing information on the sanitary quality or the amount of pollution and any substance prejudicial to health or the environment.

(b) The Department of Public Health shall, in its Public Health Code, adopt regulations and reasonable standards governing environmental laboratory operations and facilities, personnel qualifications and certification, levels of acceptable proficiency in testing programs approved by the department, the collection, acceptance and suitability of samples for analysis and such other pertinent laboratory functions, including the establishment of advisory committees, as may be necessary to insure environmental quality, public health and safety. Each registered environmental laboratory shall comply with all standards for environmental laboratories set forth in the Public Health Code and shall be subject to inspection by said department, including inspection of all records necessary to carry out the purposes of this section.

(c) Each application for registration of an environmental laboratory or application for approval shall be made on forms provided by said department, shall be accompanied by a fee of one thousand two hundred fifty dollars and shall be executed by the owner or owners or by a responsible officer of the firm or corporation owning the laboratory. Upon receipt of any such application, the department shall make such inspections and investigations as are necessary and shall deny registration or approval when operation of the environmental laboratory would be prejudicial to the health of the public. Registration or approval shall not be in force until notice of its effective date and term has been sent to the applicant.

(d) Each registration or certificate of approval shall be issued for a period of not less than twenty-four or more than twenty-seven months from the deadline for applications. Renewal applications shall be made (1) biennially within the twenty-fourth month of the current registration or certificate of approval; (2) before any change in ownership or change in director is made; and (3) prior to any major expansion or alteration in quarters.

(e) This section shall not apply to any environmental laboratory which only provides laboratory services or information for the agency, person, firm or corporation which owns or operates such laboratory and the fee required under subsection (c) of this section shall not be required of laboratories operated by a state agency.

(P.A. 94-47; P.A. 95-257, S. 12, 21, 58; 95-317, S. 1; June 18 Sp. Sess. P.A. 97-8, S. 40, 88; P.A. 05-175, S. 1; P.A. 06-196, S. 147; June Sp. Sess. P.A. 09-3, S. 163.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-317 added a $1,000 fee for application for registration or approval; June 18 Sp. Sess. P.A. 97-8 amended Subsec. (e) by exempting state agency laboratories from fee, effective July 1, 1997; P.A. 05-175 deleted “dairy and dairy products” from definition of “environmental laboratory” in Subsec. (a); P.A. 06-196 made a technical change in Subsec. (d), effective June 7, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase fee from $1,000 to $1,250.



Section 19a-30 - (Formerly Sec. 19-9a). Clinical laboratories. Regulation and licensure. Proficiency standards for tests not performed in laboratories.

(a) As used in this section, “clinical laboratory” means any facility or other area used for microbiological, serological, chemical, hematological, immunohematological, biophysical, cytological, pathological or other examinations of human body fluids, secretions, excretions or excised or exfoliated tissues, for the purpose of providing information for the diagnosis, prevention or treatment of any human disease or impairment, for the assessment of human health or for the presence of drugs, poisons or other toxicological substances.

(b) The Department of Public Health shall, in its Public Health Code, adopt regulations and reasonable standards governing exemptions from the licensing provisions of this section, clinical laboratory operations and facilities, personnel qualifications and certification, levels of acceptable proficiency in testing programs approved by the department, the collection, acceptance and suitability of specimens for analysis and such other pertinent laboratory functions, including the establishment of advisory committees, as may be necessary to insure public health and safety. No person, firm or corporation shall establish, conduct, operate or maintain a clinical laboratory unless such laboratory is licensed or approved by said department in accordance with its regulations. Each clinical laboratory shall comply with all standards for clinical laboratories set forth in the Public Health Code and shall be subject to inspection by said department, including inspection of all records necessary to carry out the purposes of this section.

(c) Each application for licensure of a clinical laboratory, if such laboratory is located within an institution licensed in accordance with sections 19a-490 to 19a-503, inclusive, shall be made on forms provided by said department and shall be executed by the owner or owners or by a responsible officer of the firm or corporation owning the laboratory. Such application shall contain a current itemized rate schedule, full disclosure of any contractual relationship, written or oral, with any practitioner using the services of the laboratory and such other information as said department requires, which may include affirmative evidence of ability to comply with the standards as well as a sworn agreement to abide by them. Upon receipt of any such application, said department shall make such inspections and investigations as are necessary and shall deny licensure when operation of the clinical laboratory would be prejudicial to the health of the public. Licensure shall not be in force until notice of its effective date and term has been sent to the applicant.

(d) A nonrefundable fee of two hundred dollars shall accompany each application for a license or for renewal thereof, except in the case of a laboratory owned and operated by a municipality, the state, the United States or any agency of said municipality, state or United States. Each license shall be issued for a period of not less than twenty-four nor more than twenty-seven months from the deadline for applications. Renewal applications shall be made (1) biennially within the twenty-fourth month of the current license; (2) before any change in ownership or change in director is made; and (3) prior to any major expansion or alteration in quarters.

(e) A license issued under this section may be revoked or suspended in accordance with chapter 54 if such laboratory has engaged in fraudulent practices, fee-splitting inducements or bribes, including but not limited to violations of subsection (f) of this section, or violated any other provision of this section.

(f) No representative or agent of a clinical laboratory shall solicit referral of specimens to his or any other clinical laboratory in a manner which offers or implies an offer of fee-splitting inducements to persons submitting or referring specimens, including inducements through rebates, fee schedules, billing methods, personal solicitation or payment to the practitioner for consultation or assistance or for scientific, clerical or janitorial services.

(g) No clinical laboratory shall terminate the employment of an employee because such employee reported a violation of this section to the Department of Public Health.

(h) Any person, firm or corporation operating a clinical laboratory in violation of this section shall be fined not less than one hundred dollars or more than three hundred dollars for each offense.

(i) The Commissioner of Public Health shall adopt regulations in accordance with the provisions of chapter 54 to establish levels of acceptable proficiency to be demonstrated in testing programs approved by the department for those laboratory tests which are not performed in a licensed clinical laboratory. Such levels of acceptable proficiency shall be determined on the basis of the volume or the complexity of the examinations performed.

(1961, P.A. 514; P.A. 76-272; P.A. 77-275; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-421, S. 1, 2; P.A. 83-200; P.A. 93-381, S. 9, 39; P.A. 94-174, S. 3, 12; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 164.)

History: P.A. 76-272 made previous provisions Subsecs. (a) to (c) and (e), substituted definition of “clinical laboratory” for “private clinical laboratory”, specified areas of operation governed by regulations, replaced registration with licensure, required that facilities be open to inspection by health department, removed provision re commissioner’s right to “enjoin the operation” of facilities in violation of provisions, inserted new Subsec. (d) re license fees, renewals, etc., imposed minimum fine of $100, raised maximum fine from $100 to $300 and removed provisions that each day of continued violation constitutes separate offense; P.A. 77-275 excluded facilities of dentists and podiatrists from consideration as clinical laboratory and made their exemption contingent upon filing affidavit, specifically allowed inspection of records in Subsec. (b), required that license application contain itemized rate schedule and disclosure of contractual relationships with physicians, inserted new Subsecs. (e) to (h) re revocation or suspension of license, solicitation of referrals, protection of employees reporting violations and required affidavits and relettered former Subsec. (e) as Subsec. (i); P.A. 77-614 and P.A. 78-303 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-421 replaced “licensed practitioner of a healing art or a licensed dentist or podiatrist” with reference to practitioners licensed under specific chapters and included exemption for facilities which meet exemption standards in Public Health Code re volume or complexity of examinations in Subsec. (a), included regulations governing “exemptions from licensing provisions” in Subsec. (b), included certificates of approval in provisions and broadened Subsec. (h) to allow for broadened exemptions in Subsec. (a); Sec. 19-9a transferred to Sec. 19a-30 in 1983; P.A. 83-200 added Subsec. (j) to establish proficiency levels for laboratory tests not performed in a licensed clinical laboratory; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-174 added testing for the presence of drugs, poisons and toxicological substances to the list of facility uses and removed the exception for laboratories in practitioners offices in definition of “clinical laboratory”, deleted references to certificates of approval and deleted Subsec. (h) which had required practitioners exempted from licensing requirements to file affidavits as to qualifications of persons performing tests and number and type of tests performed, relettering remaining Subsecs. accordingly, effective June 6, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 amended Subsec. (d) to increase fee from $100 to $200 and made a technical change in Subsec. (h).

See Sec. 20-7a re billing for clinical laboratory services.



Section 19a-30a - Reporting of clinical laboratory errors.

(a) Each clinical laboratory, licensed pursuant to section 19a-30, which discovers a medical error made in the performance or reporting of any test or examination performed by the laboratory shall promptly notify, in writing, the authorized person ordering the test of the existence of such error and shall promptly issue a corrected report or request for a retest, with the exception of HIV testing, in which case, errors shall be reported in person and counseling provided in accordance with chapter 368x.

(b) If the patient has requested the test directly from the laboratory, notice shall be sent to the patient, in writing, stating that a medical error in the reported patient test results has been detected and the patient is requested to contact the laboratory to arrange for a retest or other confirmation of test results. Said laboratory shall verbally or in writing inform the patient that in the event of a medical error the laboratory is required by law to inform him and that he may designate where such notification is to be sent. Such written notification shall be confidential and subject to the provisions of chapter 368x.

(c) Failure to comply with the provisions of this section may be cause for suspension or revocation of the license granted under said section 19a-30.

(d) The Department of Public Health may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 94-100; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-31 - (Formerly Sec. 19-9b). Clinical laboratories to analyze chiropractic specimens.

Any licensed clinical laboratory in this state shall accept or obtain specimens for analysis at the request of any chiropractic physician licensed under the provisions of chapter 372.

(P.A. 76-83, S. 4.)

History: Sec. 19-9b transferred to Sec. 19a-31 in 1983.



Section 19a-31a - Biolevel-three laboratories.

(a) For purposes of this section, (1) a “biolevel-three laboratory” or “laboratory” means a laboratory which is operated by an institution of higher education and is designed and equipped under guidelines issued by the National Institutes of Health and the National Centers for Disease Control as a biolevel-three laboratory, and (2) “biolevel-three agent” means an agent classified as a biolevel-three agent by the National Institutes of Health and the National Centers for Disease Control.

(b) If an institution which operates a biolevel-three laboratory establishes a biosafety committee pursuant to the National Institutes of Health or the National Centers for Disease Control guidelines, such committee shall (1) forward the minutes of its meetings to the Department of Public Health and (2) meet at least annually with a representative of the Department of Public Health to review safety procedures and discuss health issues relating to the operation of the laboratory.

(c) Each such institution shall report to the Department of Public Health any infection or injury relating to work at the laboratory with biolevel-three agents and any incidents relating to such work which result in a recommendation by the institution that employees or members of the public be tested or monitored for potential health problems because of the possibility of infection or injury or incidents which pose a threat to public health.

(d) Each such institution shall report to the Department of Public Health any sanctions imposed on the laboratory or on the institution for incidents occurring at the laboratory by the National Institutes of Health, the National Centers for Disease Control, the United States Department of Defense or any other government agency.

(P.A. 96-149.)



Section 19a-32 - (Formerly Sec. 19-10). Department authorized to receive gifts.

The Department of Public Health is authorized to receive, hold and use real estate and to receive, hold, invest and disburse money, securities, supplies or equipment offered it for the protection and preservation of the public health and welfare by the federal government or by any person, corporation or association, provided such real estate, money, securities, supplies or equipment shall be used only for the purposes designated by the federal government or such person, corporation or association. Said department shall include in its annual report an account of the property so received, the names of its donors, its location, the use made thereof and the amount of unexpended balances on hand.

(1949 Rev., S. 3820; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-10 transferred to Sec. 19a-32 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-32a - AIDS research education account. Regulations.

(a) There is established an AIDS research education account which shall be a separate, nonlapsing account within the General Fund. Any moneys collected under the contribution system established under section 12-743 shall be deposited by the Commissioner of Revenue Services into the account. This account may also receive moneys from public and private sources or from the federal government. All moneys deposited in the account shall be used by the Department of Public Health or persons acting under a contract with the department, (1) to assist AIDS research, education and AIDS-related community service programs or (2) the promotion of the income tax contribution system and the AIDS research education account. Expenditures from the account in any fiscal year for the promotion of the contribution system or the account shall not exceed ten per cent of the amount of moneys raised during the previous fiscal year provided such limitation shall not apply to an expenditure of not more than fifteen thousand dollars from the account on or before July 1, 1994, to reimburse expenditures made on or before said date, with prior written authorization of the Commissioner of Public Health, by private organizations to promote the contribution system and the AIDS research education account.

(b) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to provide for the distribution of funds available pursuant to this section and section 12-743.

(P.A. 93-233, S. 6; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-175, S. 17, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; 95-257, S. 12, 21, 58.)

History: P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 94-175 in Subsec. (a) changed account name from “AIDS research education fund account” to “AIDS research education account”, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor’s note: Erroneous reference to “Commission” of Public Health was changed editorially by the Revisors to “Commissioner” of Public Health).

See chapter 368x (Sec. 19a-581 et seq.) re AIDS testing and medical information.



Section 19a-32b - Breast cancer research and education account. Regulations.

(a) There is established a breast cancer research and education account which shall be a separate, nonlapsing account within the General Fund. Any moneys collected under the contribution system established under section 12-743 shall be deposited by the Commissioner of Revenue Services into the account. This account may also receive moneys from public and private sources or from the federal government. All moneys deposited in the account shall be used by the Department of Public Health or persons acting under a contract with the department, (1) to assist breast cancer research, education and breast cancer related community service programs or (2) the promotion of the income tax contribution system and the breast cancer research and education account. Expenditures from the account in any fiscal year for the promotion of the contribution system or the account shall not exceed ten per cent of the amount of moneys raised during the previous fiscal year provided such limitation shall not apply to an expenditure of not more than fifteen thousand dollars from the account on or before July 1, 1998, to reimburse expenditures made on or before said date, with prior written authorization of the Commissioner of Public Health, by private organizations to promote the contribution system and the breast cancer research and education account.

(b) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to provide for the distribution of funds available pursuant to this section and said section 12-743.

(P.A. 97-286, S. 6, 8.)

History: P.A. 97-286 effective June 26, 1997, and applicable to taxable years commencing on or after January 1, 1997.

See Sec. 19a-266 re breast and cervical cancer screening.



Section 19a-32c - Biomedical Research Trust Fund. Transfers from Tobacco Settlement Fund. Grants-in-aid.

There is created a Biomedical Research Trust Fund which shall be a separate nonlapsing fund. The trust fund may accept transfers from the Tobacco Settlement Fund and may apply for and accept gifts, grants or donations from public or private sources to enable the account to carry out its objectives. The Commissioner of Public Health may make grants-in-aid from the trust fund to eligible institutions for the purpose of funding biomedical research in the fields of heart disease, cancer and other tobacco-related diseases, Alzheimer’s disease, stroke and diabetes. Each fiscal year, the total amount of moneys deposited in the account shall be used by the Commissioner of Public Health for such grants-in-aid, provided such grants-in-aid shall not exceed fifty per cent of the total amount held in the trust fund as of the date such grants-in-aid are approved. Not more than two per cent of the total available amount held in the trust fund shall be made available to the Department of Public Health for administration expenses relating to the trust fund and making the grants-in-aid. The Commissioner of Public Health shall develop an application for grants-in-aid under this section and may receive applications from eligible institutions for such grants-in-aid. For purposes of this section, “eligible institution” means an entity that has its principal place of business located in the state and is (1) a nonprofit, tax-exempt academic institution of higher education, or (2) a hospital that conducts biomedical research.

(P.A. 00-216, S. 17, 28; P.A. 10-136, S. 1; P.A. 13-18, S. 1; 13-208, S. 1.)

History: P.A. 00-216 effective June 1, 2000; P.A. 10-136 permitted grants from trust fund to be used for Alzheimer’s disease and diabetes research, effective July 1, 2010; P.A. 13-18 added reference to stroke re research eligible for grants-in-aid, effective July 1, 2013; P.A. 13-208 deleted provisions re amount of grants-in-aid for fiscal years ending June 30, 2002, and June 30, 2003, and reference to “On and after July 1, 2001,”, added provision re amount available for administration expenses and deleted obsolete date, redefined “eligible institution” to require principal place of business to be located in state, and made technical changes.



Section 19a-32d - Stem cell research: Definitions. Prohibition on human cloning. Disposition of embryos or embryonic stem cells following infertility treatment. Written consent required for donations. Embryonic stem cell research authorized. Limitations. Regulations. Penalties.

(a) As used in sections 19a-32d to 19a-32g, inclusive, and section 4-28e:

(1) “Embryonic stem cell research oversight committee” means a committee established in accordance with the National Academies’ Guidelines for Human Embryonic Stem Cell Research, as amended from time to time.

(2) “Cloning of a human being” means inducing or permitting a replicate of a living human being’s complete set of genetic material to develop after gastrulation commences.

(3) “Gastrulation” means the process immediately following the blastula state when the hollow ball of cells representing the early embryo undergoes a complex and coordinated series of movements that results in the formation of the three primary germ layers, the ectoderm, mesoderm and endoderm.

(4) “Embryonic stem cells” means cells created through the joining of a human egg and sperm or through nuclear transfer that are sufficiently undifferentiated such that they cannot be identified as components of any specialized cell type.

(5) “Nuclear transfer” means the replacement of the nucleus of a human egg with a nucleus from another human cell.

(6) “Eligible institution” means (A) a nonprofit, tax-exempt academic institution of higher education, (B) a hospital that conducts biomedical research, or (C) any entity that conducts biomedical research or embryonic or human adult stem cell research.

(b) No person shall knowingly (1) engage or assist, directly or indirectly, in the cloning of a human being, (2) implant human embryos created by nuclear transfer into a uterus or a device similar to a uterus, or (3) facilitate human reproduction through clinical or other use of human embryos created by nuclear transfer. Any person who violates the provisions of this subsection shall be fined not more than one hundred thousand dollars or imprisoned not more than ten years, or both. Each violation of this subsection shall be a separate and distinct offense.

(c) (1) A physician or other health care provider who is treating a patient for infertility shall provide the patient with timely, relevant and appropriate information sufficient to allow that person to make an informed and voluntary choice regarding the disposition of any embryos or embryonic stem cells remaining following an infertility treatment.

(2) A patient to whom information is provided pursuant to subdivision (1) of this subsection shall be presented with the option of storing, donating to another person, donating for research purposes, or otherwise disposing of any unused embryos or embryonic stem cells.

(3) A person who elects to donate for stem cell research purposes any human embryos or embryonic stem cells remaining after receiving infertility treatment, or unfertilized human eggs or human sperm shall provide written consent for that donation and shall not receive direct or indirect payment for such human embryos, embryonic stem cells, unfertilized human eggs or human sperm. Consent obtained pursuant to this subsection shall, at a minimum, conform to the National Academies’ Guidelines for Human Embryonic Stem Cell Research, as amended from time to time.

(4) Any person who violates the provisions of this subsection shall be guilty of a class D felony, except that such person shall be fined not more than fifty thousand dollars. Each violation of this subsection shall be a separate and distinct offense.

(d) A person may conduct research involving embryonic stem cells, provided (1) the research is conducted with full consideration for the ethical and medical implications of such research, (2) the research is conducted before gastrulation occurs, (3) prior to conducting such research, the person provides documentation to the Commissioner of Public Health in a form and manner prescribed by the commissioner verifying: (A) That any human embryos, embryonic stem cells, unfertilized human eggs or human sperm used in such research have been donated voluntarily in accordance with the provisions of subsection (c) of this section, or (B) if any embryonic stem cells have been derived outside the state of Connecticut, that such stem cells have been acceptably derived as provided in the National Academies’ Guidelines for Human Embryonic Stem Cell Research, as amended from time to time, and (4) all activities involving embryonic stem cells are overseen by an embryonic stem cell research oversight committee.

(e) The Commissioner of Public Health shall enforce the provisions of this section and may adopt regulations, in accordance with the provisions of chapter 54, relating to the administration and enforcement of this section. The commissioner may request the Attorney General to petition the Superior Court for such order as may be appropriate to enforce the provisions of this section.

(f) Any person who conducts research involving embryonic stem cells in violation of the requirements of subdivision (2) of subsection (d) of this section shall be guilty of a class D felony, except that such person shall be fined not more than fifty thousand dollars.

(P.A. 05-149, S. 1; 05-272, S. 36; P.A. 08-80, S. 1; P.A. 13-258, S. 68.)

History: P.A. 05-149 effective June 15, 2005; P.A. 05-272 added Subsec. (f) establishing penalty for conducting research involving embryonic stem cells in violation of Subsec. (d)(2), effective July 13, 2005; P.A. 08-80 amended Subsec. (a)(1) by substituting definition of “embryonic stem cell research oversight committee” for definition of “institutional review committee”, amended Subsec. (c)(3) by specifying that consent obtained conform to the National Academies’ Guidelines for Human Embryonic Stem Cell Research, amended Subsec. (d)(3) by restructuring existing provisions and adding provision re embryonic stem cells derived outside the state shall have been acceptably derived as provided in the National Academies’ Guidelines for Human Embryonic Stem Cell Research, deleted former Subsec. (d)(4) and (5) re general research program and protocol, and added new Subsec. (d)(4) re oversight of all activities involving embryonic stem cells by an embryonic stem cell research oversight committee; P.A. 13-258 amended Subsecs. (c)(4) and (f) to substitute provisions re class D felony for provisions re imprisonment of not more than 5 years.



Section 19a-32e - Stem Cell Research Fund. Grants-in-aid: Application process and funding.

(a) There is established the “Stem Cell Research Fund” which shall be a separate, nonlapsing account within the General Fund. The fund may contain any moneys required or permitted by law to be deposited in the fund and any funds received from any public or private contributions, gifts, grants, donations, bequests or devises to the fund. The Commissioner of Public Health may make grants-in-aid from the fund in accordance with the provisions of subsection (b) of this section.

(b) Not later than June 30, 2006, the Stem Cell Research Advisory Committee established pursuant to section 19a-32f shall develop an application for grants-in-aid under this section for the purpose of conducting embryonic or human adult stem cell research and may receive applications from eligible institutions for such grants-in-aid on and after said date. The Stem Cell Research Advisory Committee shall require any applicant for a grant-in-aid under this section to conduct stem cell research to submit (1) a complete description of the applicant’s organization, (2) the applicant’s plans for stem cell research and proposed funding for such research from sources other than the state of Connecticut, and (3) proposed arrangements concerning financial benefits to the state of Connecticut as a result of any patent, royalty payment or similar rights developing from any stem cell research made possible by the awarding of such grant-in-aid. Said committee shall direct the Commissioner of Public Health with respect to the awarding of such grants-in-aid after considering recommendations from the Stem Cell Research Peer Review Committee established pursuant to section 19a-32g.

(c) Commencing with the fiscal year ending June 30, 2006, and for each of the nine consecutive fiscal years thereafter, until the fiscal year ending June 30, 2015, not less than ten million dollars shall be available from the Stem Cell Research Fund for grants-in-aid to eligible institutions for the purpose of conducting embryonic or human adult stem cell research, as directed by the Stem Cell Research Advisory Committee established pursuant to section 19a-32f. Any balance of such amount not used for such grants-in-aid during a fiscal year shall be carried forward for the fiscal year next succeeding for such grants-in-aid.

(P.A. 05-149, S. 2.)

History: P.A. 05-149 effective June 15, 2005.



Section 19a-32f - Stem Cell Research Advisory Committee established. Members deemed public officials. Duties.

(a)(1) There is established a Stem Cell Research Advisory Committee. The committee shall consist of the Commissioner of Public Health, or the commissioner’s designee, and eight members who shall be appointed as follows: Two by the Governor, one of whom shall be nationally recognized as an active investigator in the field of stem cell research and one of whom shall have background and experience in the field of bioethics; one each by the president pro tempore of the Senate and the speaker of the House of Representatives, who shall have background and experience in private sector stem cell research and development; one each by the majority leaders of the Senate and House of Representatives, who shall be academic researchers specializing in stem cell research; one by the minority leader of the Senate, who shall have background and experience in either private or public sector stem cell research and development or related research fields, including, but not limited to, embryology, genetics or cellular biology; and one by the minority leader of the House of Representatives, who shall have background and experience in business or financial investments. Members shall serve for a term of four years commencing on October first, except that members first appointed by the Governor and the majority leaders of the Senate and House of Representatives shall serve for a term of two years. No member may serve for more than two consecutive four-year terms and no member may serve concurrently on the Stem Cell Research Peer Review Committee established pursuant to section 19a-32g. All initial appointments to the committee shall be made by October 1, 2005. Any vacancy shall be filled by the appointing authority.

(2) On and after July 1, 2006, the advisory committee shall include eight additional members who shall be appointed as follows: Two by the Governor, one of whom shall be nationally recognized as an active investigator in the field of stem cell research and one of whom shall have background and experience in the field of ethics; one each by the president pro tempore of the Senate and the speaker of the House of Representatives, who shall have background and experience in private sector stem cell research and development; one each by the majority leaders of the Senate and House of Representatives, who shall be academic researchers specializing in stem cell research; one by the minority leader of the Senate, who shall have background and experience in either private or public sector stem cell research and development or related research fields, including, but not limited to, embryology, genetics or cellular biology; and one by the minority leader of the House of Representatives, who shall have background and experience in business or financial investments. Members shall serve for a term of four years, except that (A) members first appointed by the Governor and the majority leaders of the Senate and House of Representatives pursuant to this subdivision shall serve for a term of two years and three months, and (B) members first appointed by the remaining appointing authorities shall serve for a term of four years and three months. No member appointed pursuant to this subdivision may serve for more than two consecutive four-year terms and no such member may serve concurrently on the Stem Cell Research Peer Review Committee established pursuant to section 19a-32g. All initial appointments to the committee pursuant to this subdivision shall be made by July 1, 2006. Any vacancy shall be filled by the appointing authority.

(b) The Commissioner of Public Health, or the commissioner’s designee, shall serve as the chairperson of the committee and shall schedule the first meeting of the committee, which shall be held no later than December 1, 2005.

(c) All members appointed to the committee shall work to advance embryonic and human adult stem cell research. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from the committee.

(d) Notwithstanding the provisions of any other law, it shall not constitute a conflict of interest for a trustee, director, partner, officer, stockholder, proprietor, counsel or employee of any eligible institution, or for any other individual with a financial interest in any eligible institution, to serve as a member of the committee. All members shall be deemed public officials and shall adhere to the code of ethics for public officials set forth in chapter 10. Members may participate in the affairs of the committee with respect to the review or consideration of grant-in-aid applications, including the approval or disapproval of such applications, except that no member shall participate in the affairs of the committee with respect to the review or consideration of any grant-in-aid application filed by such member or by any eligible institution in which such member has a financial interest, or with whom such member engages in any business, employment, transaction or professional activity.

(e) The Stem Cell Research Advisory Committee shall (1) develop, in consultation with the Commissioner of Public Health, a donated funds program to encourage the development of funds other than state appropriations for embryonic and human adult stem cell research in this state, (2) examine and identify specific ways to improve and promote for-profit and not-for-profit embryonic and human adult stem cell and related research in the state, including, but not limited to, identifying both public and private funding sources for such research, maintaining existing embryonic and human adult stem-cell-related businesses, recruiting new embryonic and human adult stem-cell-related businesses to the state and recruiting scientists and researchers in such field to the state, (3) establish and administer, in consultation with the Commissioner of Public Health, a stem cell research grant program which shall provide grants-in-aid to eligible institutions for the advancement of embryonic or human adult stem cell research in this state pursuant to section 19a-32e, and (4) monitor the stem cell research conducted by eligible institutions that receive such grants-in-aid.

(f) Connecticut Innovations, Incorporated shall serve as administrative staff of the committee and shall assist the committee in (1) developing the application for the grants-in-aid authorized under subsection (e) of this section, (2) reviewing such applications, (3) preparing and executing any assistance agreements or other agreements in connection with the awarding of such grants-in-aid, and (4) performing such other administrative duties as the committee deems necessary.

(P.A. 05-149, S. 3; P.A. 06-33, S. 1; P.A. 10-117, S. 43; P.A. 11-242, S. 39.)

History: P.A. 05-149 effective June 15, 2005; P.A. 06-33 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) requiring the appointment of eight additional members by July 1, 2006, and amended Subsec. (d) by describing what shall not constitute a conflict of interest and authorizing members to participate in the review or consideration of grant-in-aid applications, effective April 24, 2006; P.A. 10-117 deleted former Subsec. (g) re annual reports from committee to Governor and General Assembly; P.A. 11-242 amended Subsec. (a)(1) by permitting commissioner’s designee to be a member of committee and amended Subsec. (b) by permitting commissioner’s designee to serve as committee chairperson.



Section 19a-32g - Stem Cell Research Peer Review Committee established. Additional members. Members deemed public officials. Duties.

(a)(1) There is established a Stem Cell Research Peer Review Committee. The committee shall consist of five members appointed by the Commissioner of Public Health. All members appointed to the committee shall (A) have demonstrated knowledge and understanding of the ethical and medical implications of embryonic and human adult stem cell research or related research fields, including, but not limited to, embryology, genetics or cellular biology, (B) have practical research experience in human adult or embryonic stem cell research or related research fields, including, but not limited to, embryology, genetics or cellular biology, and (C) work to advance embryonic and human adult stem cell research. Members shall serve for a term of four years commencing on October first, except that three members first appointed by the Commissioner of Public Health shall serve for a term of two years. No member may serve for more than two consecutive four-year terms and no member may serve concurrently on the Stem Cell Research Advisory Committee established pursuant to section 19a-32f. All initial appointments to the committee shall be made by October 1, 2005. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from the committee.

(2) The Commissioner of Public Health may appoint such additional members to the Stem Cell Research Peer Review Committee as the commissioner deems necessary for the review of applications for grants-in-aid, provided the total number of Stem Cell Research Peer Review Committee members does not exceed fifteen. Such additional members shall be appointed as provided in subdivision (1) of this subsection, except that such additional members shall serve for a term of two years from the date of appointment.

(b) All members shall be deemed public officials and shall adhere to the code of ethics for public officials set forth in chapter 10. No member shall participate in the affairs of the committee with respect to the review or consideration of any grant-in-aid application filed by such member or by any eligible institution in which such member has a financial interest, or with which such member engages in any business, employment, transaction or professional activity.

(c) Prior to the awarding of any grants-in-aid for embryonic or human adult stem cell research pursuant to section 19a-32e, the Stem Cell Research Peer Review Committee shall review all applications submitted by eligible institutions for such grants-in-aid and make recommendations to the Commissioner of Public Health and the Stem Cell Research Advisory Committee established pursuant to section 19a-32f with respect to the ethical and scientific merit of each application.

(d) Peer review committee members may receive compensation from the Stem Cell Research Fund, established pursuant to section 19a-32e, for reviewing grant-in-aid applications submitted by eligible institutions pursuant to subsection (c) of this section. The rate of compensation shall be established by the Commissioner of Public Health in consultation with the Department of Administrative Services and the Office of Policy and Management.

(e) The Peer Review Committee shall establish guidelines for the rating and scoring of such applications by the Stem Cell Research Peer Review Committee.

(f) All members of the committee shall become and remain fully cognizant of the National Academies’ Guidelines for Human Embryonic Stem Cell Research, as amended from time to time, and shall utilize said guidelines to evaluate each grant-in-aid application. The committee may make recommendations to the Stem Cell Research Advisory Committee and the Commissioner of Public Health concerning the adoption of said guidelines, in whole or in part, in the form of regulations adopted pursuant to chapter 54.

(P.A. 05-149, S. 4; P.A. 06-196, S. 209; P.A. 07-252, S. 40; P.A. 08-80, S. 2; P.A. 11-242, S. 19.)

History: P.A. 05-149 effective June 15, 2005; P.A. 06-196, made technical changes in Subsec. (b), effective June 7, 2006; P.A. 07-252 amended Subsec. (a) by designating existing provisions as Subdiv. (1), redesignating existing Subdivs. (1), (2) and (3) as Subparas. (A), (B) and (C), respectively, and adding new Subdiv. (2) authorizing Commissioner of Public Health to appoint additional members to Stem Cell Research Peer Review Committee, provided total membership does not exceed 15, effective July 1, 2007; P.A. 08-80 amended Subsec. (e) to require that Academies’ Guidelines for Human Embryonic Stem Cell Research be utilized to evaluate each grant-in-aid application and to make technical changes; P.A. 11-242 amended Subsec. (a)(2) by making a technical change, added new Subsec. (d) re compensation to peer review committee members and redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f).



Section 19a-32m - Information request concerning establishment of public cord blood collection operation.

(a) On or before October 1, 2007, the Commissioner of Public Health shall request information from one or more umbilical cord blood banks concerning the establishment of a public cord blood collection operation within this state to collect, transport, process and store cord blood units from Connecticut residents for therapeutic and research purposes. Any such request for information shall contain provisions inquiring about the ability of the umbilical cord blood bank to: (1) Establish and operate one or more collection sites within the state to collect a targeted number of cord blood units; (2) implement collection procedures designed to collect cord blood units that reflect the state’s racial and ethnic diversity; (3) set up public cord blood collection operations not later than six months after execution of a contract with the state, provided the umbilical cord blood bank is able to negotiate any necessary contracts related to the collection sites within that time frame; (4) participate in the National Cord Blood Coordinating Center or similar national cord blood inventory center by listing cord blood units in a manner that assures maximum opportunity for use; (5) have a program that provides cord blood units for research and agree to provide cord blood units that are unsuitable for therapeutic use to researchers located within the state at no charge; and (6) maintain national accreditation by an accrediting organization recognized by the federal Health Resources and Services Administration.

(b) On or before January 1, 2008, the Commissioner of Public Health shall submit, in accordance with section 11-4a, a summary of the responses to the request for information, along with any recommendations, to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to public health.

(P.A. 07-252, S. 77.)

History: P.A. 07-252 effective July 12, 2007.



Section 19a-32n - Information and education re umbilical cord blood collection programs.

(a) A physician or other health care provider who provides health care services to a pregnant woman during the last trimester of her pregnancy, which health care services are directly related to her pregnancy, shall provide the woman with timely, relevant and appropriate information sufficient to allow her to make an informed and voluntary choice regarding options to bank or donate umbilical cord blood following the delivery of a newborn child.

(b) The Connecticut Umbilical Cord Blood Collection Board, established pursuant to section 19a-32q, shall, within available appropriations, engage in public education and marketing activities that promote and raise awareness among physicians and pregnant women of the umbilical cord blood collection program established pursuant to section 19a-32r.

(P.A. 09-232, S. 21; P.A. 11-160, S. 9.)

History: P.A. 09-232 effective July 1, 2009; P.A. 11-160 designated existing provision as Subsec. (a) and added Subsec. (b) re Connecticut Umbilical Cord Blood Collection Board’s public education and marketing activities, effective July 13, 2011.



Section 19a-32o - Short title: Connecticut Umbilical Cord Blood Collection Program Act.

Sections 19a-32o to 19a-32v, inclusive, shall be known and may be cited as the “Connecticut Umbilical Cord Blood Collection Program Act”.

(P.A. 11-160, S. 1.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32p - Legislative findings and declaration of policy.

The General Assembly finds that umbilical cord blood is rich in stem cells that may be used to treat blood cancers, such as leukemia, myeloma and lymphoma, and inherited immunodeficiencies and blood diseases, including sickle cell anemia, thalassemias, hemoglobinopathies, aplastic anemias and marrow failure disorders. Currently, such cord blood is most often discarded as medical waste. As a result, the current inventory of umbilical cord blood is insufficient to meet the medical demand and especially fails to provide matched units for many ethnic and racial groups, including multiethnic individuals. Therefore, the General Assembly declares that it is in the public interest and shall be the public policy of this state to encourage and facilitate the donation, collection and storage of umbilical cord blood and to make such blood units available for medical research and treatment.

(P.A. 11-160, S. 2.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32q - Connecticut Umbilical Cord Blood Collection Board. Membership. Meetings.

(a) There is established the Connecticut Umbilical Cord Blood Collection Board. The board shall not be construed to be a department, institution, agency or political subdivision of the state.

(b) The powers of the board shall be vested in and exercised by the following members:

(1) One appointed by the Governor, who shall be a medical director or chief scientist with knowledge of umbilical cord blood banking and affiliated with an entity that is recognized by the Department of Public Health;

(2) One appointed by the speaker of the House of Representatives, who shall be a licensed physician with experience in transplanting units of umbilical cord blood or other stem cells;

(3) One appointed by the president pro tempore of the Senate, who shall be a licensed physician who: (A) Has expertise and is currently practicing in obstetrics, (B) practices at a birthing hospital that participates in umbilical cord blood collection, and (C) is affiliated with a private university hospital;

(4) One appointed by the majority leader of the House of Representatives, who shall be a licensed physician who: (A) Has expertise and is currently practicing in obstetrics, (B) practices at a birthing hospital that participates in umbilical cord blood collection, and (C) is affiliated with a public university hospital;

(5) One appointed by the minority leader of the House of Representatives, who shall be a licensed physician who: (A) Has expertise and is currently practicing in obstetrics, and (B) practices at a birthing hospital that participates in umbilical cord blood collection;

(6) One appointed by the majority leader of the Senate, who shall be a member of a nonprofit umbilical cord blood foundation with knowledge of umbilical cord blood banking issues;

(7) One appointed by the minority leader of the Senate, who shall have expertise concerning the regulatory practices of the federal Food and Drug Administration and the federal Health Resources and Services Administration; and

(8) The Commissioner of Public Health, or the commissioner’s designee.

(c) All initial appointments to the board shall be made on or before October 1, 2011. The member appointed by the Governor shall serve at the pleasure of the Governor but not longer than the term of office of the Governor or until the member’s successor is appointed and has qualified, whichever term is longer. Each board member appointed by a member of the General Assembly shall serve in accordance with the provisions of section 4-1a. The Governor shall fill any vacancy for the unexpired term of a member appointed by the Governor. The appropriate legislative appointing authority shall fill any vacancy for the unexpired term of a member appointed by such authority. Any member shall be eligible for reappointment.

(d) The chairperson of the board shall be appointed by the Governor from among the members of the board. The chairperson shall schedule the first meeting of the board, which shall be held not later than November 1, 2011. Thereafter, meetings of the board shall be held quarterly and at such other time or times as the chairperson deems necessary.

(e) Appointed members may not designate a representative to perform in their absence their respective duties under this section. Any appointed member who fails to attend three consecutive meetings of the board or who fails to attend fifty per cent of all meetings of the board held during any calendar year shall be deemed to have resigned from the board. The appointing authority for any member may remove such member for inefficiency, neglect of duty or misconduct in office after giving the member a written copy of the charges against the member and an opportunity to be heard, in person or by counsel, in the member’s defense, upon not less than ten days’ notice. If any member shall be so removed, the appointing authority for such member shall file in the office of the Secretary of the State a complete statement of charges made against such member and the appointing authority’s findings on such statement of charges, together with a complete record of the proceedings.

(f) All members other than the Commissioner of Public Health may engage in private employment, or in a profession or business, subject to any applicable laws, rules and regulations of the state or federal government regarding official ethics or conflict of interest.

(g) Five members of the board shall constitute a quorum for the transaction of any business or the exercise of any power of the board. For the transaction of any business or the exercise of any power of the board, the board may act by a majority of the members present at any meeting at which a quorum is in attendance.

(h) The board may consult with such parties, public or private, as it deems desirable in exercising its duties.

(i) The board may adopt written policies and procedures to carry out its statutory purposes.

(j) Notwithstanding any provision of the general statutes, it shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a member of the board, provided such trustee, director, partner, officer or individual shall abstain from deliberation, action or vote by the board in specific respect to such person, firm or corporation.

(P.A. 11-160, S. 3.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32r - Board to establish and administer umbilical cord blood collection program.

(a) The purpose of the Connecticut Umbilical Cord Blood Collection Board is to establish, on or before July 1, 2012, the umbilical cord blood collection program and thereafter administer the program. The umbilical cord blood collection program shall facilitate and promote the collection of units of umbilical cord blood from genetically diverse donors for public use. As used in this subsection, “public use” means (1) use of umbilical cord blood units by state, national and international cord blood registries and transplant centers in order to increase the likelihood of providing suitably matched donor umbilical cord blood units to patients in need of such units or research participants who are in need of a transplant, (2) biological research and new clinical use of stem cells derived from the blood and tissue of the umbilical cord, and (3) medical research that utilizes umbilical cord blood units that could not otherwise be used for transplantation or clinical use.

(b) In order to carry out its statutory purpose, the board may raise funds, apply for and accept any public or private grant money, accept contributions, enter into contracts and, within available resources, hire any necessary staff, including, but not limited to, an executive director.

(P.A. 11-160, S. 4.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32s - Board’s authority to enter into contracts re collection and transportation of umbilical cord blood units.

(a) In order to achieve the umbilical cord blood collection goals of the program, the board shall, commensurate with available funds appropriated for the administration of the program, contract with one or more entities that have demonstrated the competence to collect and transport umbilical cord blood units in compliance with all applicable federal law and who meet all other requirements prescribed in this section. The board shall contract to establish or designate not less than two umbilical cord blood collection centers at fixed locations in the state. Any such fixed location collection center shall be located at a birthing hospital with three thousand seven hundred fifty or more births per year and where a disproportionate share of such births involve women from minority populations. The board shall, to the extent practicable, encourage the collection of units of umbilical cord blood at other nonfixed locations in the state as is practicable.

(b) Any contract entered into pursuant to subsection (a) of this section shall: (1) Use a competitive process that identifies the best proposals submitted by applicant entities to achieve the collection and research objectives of the program; and (2) provide that (A) the state retains an interest in any umbilical cord blood collected in the state commensurate with its investment in the program, (B) income received by the board as a result of the contract shall be used to ensure that the umbilical cord blood collection program shall be self-sustaining not later than July 1, 2020, (C) any units of umbilical cord blood deemed unsuitable for transplantation shall be returned to the state for use in biological or medical research, and (D) any entity with whom the board contracts shall provide quarterly reports to the board that include, but are not limited to, information concerning: (i) The total number of umbilical cord blood units collected, (ii) the number of collected units deemed suitable for transplant, (iii) the number of collected units deemed suitable for research only, and (iv) the clinical outcomes of any transplanted units. Reports provided to the board pursuant to this subsection shall not include personally identifiable information.

(c) Any entity seeking to enter into a contract with the board shall, at a minimum, be in compliance with the requirements of the federal Food and Drug Administration pertaining to the manufacture of clinical-grade cord blood stem cell units for clinical indications.

(d) Any medical facility or research facility performing services on behalf of the board, pursuant to a contract entered into pursuant to subsection (a) of this section, shall comply with, and be subject to, state and federal law concerning the protection of medical information and personally identifiable information contained in, or obtained through, the umbilical cord blood collection inventory.

(e) For purposes of this section and section 19a-32r, the board shall not be considered a state contracting agency, as defined in subdivision (28) of section 4e-1.

(P.A. 11-160, S. 5.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32t - Umbilical cord blood collection account.

There is established an account to be known as the “umbilical cord blood collection account” which shall be a separate, nonlapsing account within the General Fund. The account may contain any moneys required or permitted by law to be deposited in the account and any moneys received from any public or private contributions, gifts, grants, donations, bequests or devises to the account. The Connecticut Umbilical Cord Blood Collection Board may expend moneys from the account as is necessary to carry out the board’s statutory purpose established by sections 19a-32n to 19a-32v, inclusive.

(P.A. 11-160, S. 6.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32u - Copies of independent audits to be submitted to General Assembly.

The members of the Connecticut Umbilical Cord Blood Collection Board shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies a copy of any audit of the board conducted by an independent auditing firm, not later than seven days after the audit is received by the board.

(P.A. 11-160, S. 7.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-32v - Reports to Governor and General Assembly.

On or before January 1, 2012, and quarterly thereafter, the Connecticut Umbilical Cord Blood Collection Board shall report to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies, in accordance with the provisions of section 11-4a, on the status and effectiveness of the umbilical cord blood collection program.

(P.A. 11-160, S. 8.)

History: P.A. 11-160 effective July 13, 2011.



Section 19a-33 - (Formerly Sec. 19-10a). Regulation of traffic at department facilities.

The superintendent or director of any state-operated facility within the Department of Public Health, subject to the approval of the Commissioner of Public Health and the Office of the State Traffic Administration, may: (1) Prohibit, limit, restrict or regulate the parking of vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway upon the grounds of the respective facilities; and (6) erect and maintain signs designating such prohibitions or restrictions. Security officers or institutional patrolmen appointed to act as state policemen on state institution grounds under the provisions of section 29-18 may arrest or issue summons for violation of such restrictions or prohibitions. Any person who fails to comply with any such prohibition or restriction shall be fined not more than twenty-five dollars, and the court or traffic or parking authority having jurisdiction of traffic or parking violations in the town in which such facility is located shall have jurisdiction over violations of this section.

(P.A. 80-49, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-256, S. 6; P.A. 12-132, S. 45.)

History: Sec. 19-10a transferred to Sec. 19a-33 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-256 added provision re installation of stop signs, inserted numeric Subdiv. designators and made technical changes; P.A. 12-132 replaced “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 19a-34 - (Formerly Sec. 19-11). Administration of federal funds for hospital survey and construction.

The Department of Public Health is designated as the state agency to administer the Hospital Survey and Construction Act authorized under Title VI, Construction of Hospitals, of the Public Health Service Act, as amended, and shall receive and distribute federal, state and other funds which may become available for such services.

(1949 Rev., S. 4198; 1955, S. 2138d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-11 transferred to Sec. 19a-34 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-35 - (Formerly Sec. 19-12). Federal funds for health services to children. Advisory board.

(a) The Department of Public Health is designated as the state agency to receive and administer federal funds which may become available for health services to children.

(b) The Commissioner of Public Health may create an advisory board composed of representatives of public departments and private agencies concerned with welfare and educational interests and individuals to assist him in making plans and allotting funds.

(1949 Rev., S. 3826; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-12 transferred to Sec. 19a-35 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-50 re crippled children and those with cardiac defects.



Section 19a-35a - Alternative on-site sewage treatment systems with capacities of five thousand gallons or less per day. Jurisdiction. Establishment and definition of categories. Minimum requirements. Permits and approvals. Appeals.

(a) Notwithstanding the provisions of chapter 439 and sections 22a-430 and 22a-430b, the Commissioner of Public Health shall, within available appropriations, pursuant to section 19a-36, establish and define categories of discharge that constitute alternative on-site sewage treatment systems with capacities of five thousand gallons or less per day. After the establishment of such categories, said commissioner shall have jurisdiction, within available appropriations, to issue or deny permits and approvals for such systems and for all discharges of domestic sewage to the groundwaters of the state from such systems. Said commissioner shall, pursuant to section 19a-36, and within available appropriations, establish minimum requirements for alternative on-site sewage treatment systems under said commissioner’s jurisdiction, including, but not limited to: (1) Requirements related to activities that may occur on the property; (2) changes that may occur to the property or to buildings on the property that may affect the installation or operation of such systems; and (3) procedures for the issuance of permits or approvals by said commissioner, a local director of health, or a sanitarian licensed pursuant to chapter 395. A permit or approval granted by said commissioner, such local director of health or such sanitarian for an alternative on-site sewage treatment system pursuant to this section shall: (A) Not be inconsistent with the requirements of the federal Water Pollution Control Act, 33 USC 1251 et seq., the federal Safe Drinking Water Act, 42 USC 300f et seq., and the standards of water quality adopted pursuant to section 22a-426, as such laws and standards may be amended from time to time, (B) not be construed or deemed to be an approval for any other purpose, including, but not limited to, any planning and zoning or municipal inland wetlands and watercourses requirement, and (C) be in lieu of a permit issued under section 22a-430 or 22a-430b. For purposes of this section, “alternative on-site sewage treatment system” means a sewage treatment system serving one or more buildings on a single parcel of property that utilizes a method of treatment other than a subsurface sewage disposal system and that involves a discharge of domestic sewage to the groundwaters of the state.

(b) In establishing and defining categories of discharge that constitute alternative on-site sewage treatment systems pursuant to subsection (a) of this section, and in establishing minimum requirements for such systems pursuant to section 19a-36, said commissioner shall consider all relevant factors, including, but not limited to: (1) The impact that such systems or discharges may have individually or cumulatively on public health and the environment, (2) the impact that such systems and discharges may have individually or cumulatively on land use patterns, and (3) recommendations regarding responsible growth made to said commissioner by the Secretary of the Office of Policy and Management through the Office of Responsible Growth established by Executive Order No. 15 of Governor M. Jodi Rell.

(c) The Commissioner of Energy and Environmental Protection shall retain jurisdiction over any alternative on-site sewage treatment system not under the jurisdiction of the Commissioner of Public Health. The provisions of title 22a shall apply to any such system not under the jurisdiction of the Commissioner of Public Health. The provisions of this section shall not affect any permit issued by the Commissioner of Energy and Environmental Protection prior to July 1, 2007, and the provisions of title 22a shall continue to apply to any such permit until such permit expires.

(d) A permit or approval denied by the Commissioner of Public Health, a local director of health or a sanitarian pursuant to subsection (a) of this section shall be subject to an appeal in the manner provided in section 19a-229.

(P.A. 07-231, S. 1; June Sp. Sess. P.A. 07-1, S. 155; P.A. 08-124, S. 7; P.A. 09-220, S. 3; P.A. 11-80, S. 1.)

History: P.A. 07-231 effective July 1, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (a) to add “within available appropriations”, effective July 1, 2007; P.A. 08-124 made technical changes in Subsec. (a), effective June 2, 2008; P.A. 09-220 amended Subsec. (a) by removing December 31, 2008, deadline for commissioner to establish and define categories of discharge that constitute alternative on-site sewage treatment systems, effective July 8, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 19a-35b - Expiration of permit or approval for on-site sewage disposal system with design flows of less than five thousand gallons per day.

For any permit or approval issued prior to July 1, 2011, for any on-site sewage disposal system with design flows of less than five thousand gallons per day, such on-site sewage disposal system permit or approval shall expire nine years after the date of approval, provided such on-site sewage disposal system permit or approval has not expired prior to July 11, 2013, and further provided none of the following changes has occurred since such permit or approval was issued: (1) A change in ownership of the property on which the on-site sewage disposal system is to be installed, (2) a change to an approved site or building plan issued in conjunction with such permit or approval, or (3) a change in the property on which the on-site sewage system is to be installed or adjacent property that is deemed by the municipal health authority or district department of health from which the permit or approval was issued to prevent the effective operation of such on-site sewage disposal system. If the on-site sewage disposal system permit or approval was issued in conjunction with a site plan approved pursuant to section 8-3, a plan of subdivision approved pursuant to section 8-26, or a permit to conduct a regulated activity issued pursuant to section 22a-42a and the applicant has received one or more extensions of time in which to complete all or part of the work in connection with such approved site plan, plan of subdivision or permit to conduct a regulated activity, the on-site sewage disposal system permit or approval shall not expire until the latest date on which such site plan, subdivision or permit to conduct a regulated activity expires.

(P.A. 13-257, S. 1.)

History: P.A. 13-257 effective July 11, 2013.



Section 19a-36 - (Formerly Sec. 19-13). Public Health Code. Fees. Swimming pools. Wells: Use, replacement and mitigation.

(a) The Commissioner of Public Health shall establish a Public Health Code and, from time to time, amend the same. The Public Health Code may provide for the preservation and improvement of the public health.

(1) Said code may include regulations pertaining to retail food establishments, including, but not limited to, food service establishments, catering food service establishments and itinerant food vending establishments and the required permitting from local health departments or districts to operate such establishments.

(2) Drainage and toilet systems to be installed in any house or building arranged or designed for human habitation, or field sanitation provided for agricultural workers or migratory farm laborers, shall conform to minimum requirements prescribed in said code.

(3) Said code may include regulations requiring toilets and handwashing facilities in large stores, as defined in such regulations, in shopping centers and in places dispensing food or drink for consumption on the premises, for the use of patrons of such establishments, except that the provisions of such regulations shall not apply to such establishments constructed or altered pursuant to plans and specifications approved or building permits issued prior to October 1, 1977.

(4) The provisions of such regulations (A) with respect to the requirement of employing a qualified food operator and any reporting requirements relative to such operator, shall not apply to an owner or operator of a soup kitchen who relies exclusively on services provided by volunteers, and (B) shall not prohibit the sale or distribution of food at a noncommercial function such as an educational, religious, political or charitable organization’s bake sale or potluck supper provided the seller or person distributing such food maintains such food under the temperature, pH level and water activity level conditions that will inhibit the rapid and progressive growth of infectious or toxigenic microorganisms. For the purposes of this section, a “noncommercial function” means a function where food is sold or distributed by a person not regularly engaged in the for profit business of selling such food.

(5) The provisions of such regulations with respect to qualified food operators shall require that the contents of the test administered to qualified food operators include elements testing the qualified food operator’s knowledge of food allergies.

(6) Each regulation adopted by the Commissioner of Public Health shall state the date on which it shall take effect, and a copy of the regulation, signed by the Commissioner of Public Health, shall be filed in the office of the Secretary of the State and a copy sent by said commissioner to each director of health, and such regulation shall be published in such manner as the Commissioner of Public Health may determine.

(7) Any person who violates any provision of the Public Health Code shall be guilty of a class C misdemeanor.

(b) Notwithstanding any regulations to the contrary, the Commissioner of Public Health shall charge the following fees for the following services: (1) Review of plans for each public swimming pool, seven hundred fifty dollars; (2) review of each resubmitted plan for each public swimming pool, two hundred fifty dollars; (3) inspection of each public swimming pool, two hundred dollars; (4) reinspection of each public swimming pool, one hundred fifty dollars; (5) review of each small flow plan for subsurface sewage disposal, two hundred dollars; and (6) review of each large flow plan for subsurface sewage disposal, six hundred twenty-five dollars.

(c) Notwithstanding subsection (a) of this section, regulations governing the safety of swimming pools shall not require fences around naturally formed ponds subsequently converted to swimming pool use, provided the converted ponds (1) retain sloping sides common to natural ponds and (2) are on property surrounded by a fence.

(d) The local director of health may authorize the use of an existing private well, consistent with all applicable sections of the regulations of Connecticut state agencies, the installation of a replacement well at a single-family residential premises on property whose boundary is located within two hundred feet of an approved community water supply system, measured along a street, alley or easement, where (1) a premises that is not connected to the public water supply may replace a well used for domestic purposes if water quality testing is performed at the time of the installation, and for at least every ten years thereafter, or for such time as requested by the local director of health, that demonstrates that the replacement well meets the water quality standards for private wells established in the Public Health Code, and provided there is no service to the premises by a public water supply, or (2) a premises served by a public water supply may utilize or replace an existing well or install a new well solely for irrigation purposes or other outdoor water uses provided such well is permanently and physically separated from the internal plumbing system of the premises and a reduced pressure device is installed to protect against a cross connection with the public water supply. Upon a determination by the local director of health that an irrigation well creates an unacceptable risk of injury to the health or safety of persons using the water, to the general public, or to any public water supply, the local director of health may issue an order requiring the immediate implementation of mitigation measures, up to and including permanent abandonment of the well, in accordance with the provisions of the Connecticut Well Drilling Code adopted pursuant to section 25-128. In the event a cross connection with the public water system is found, the owner of the system may terminate service to the premises.

(1949 Rev., S. 3800; 1959, P.A. 628, S. 2; 1961, P.A. 140; P.A. 77-282; 77-614, S. 345, 610; May Sp. Sess. P.A. 92-6, S. 6, 117; P.A. 93-381, S. 9, 39; P.A. 95-44, S. 2; 95-257, S. 12, 21, 58; P.A. 97-278; P.A. 98-75, S. 2; P.A. 02-102, S. 2; P.A. 03-252, S. 3; P.A. 05-122, S. 1; P.A. 07-244, S. 2; P.A. 08-184, S. 5; P.A. 09-11, S. 5; June Sp. Sess. P.A. 09-3, S. 165; Sept. Sp. Sess. P.A. 09-7, S. 177; P.A. 12-80, S. 66.)

History: 1959 act added provision re field sanitation; 1961 act substituted public health code for sanitary code; P.A. 77-282 provided that code may include regulations requiring restroom facilities in large stores, shopping centers etc.; P.A. 77-614 replaced public health council with commissioner of health services, effective January 1, 1979; Sec. 19-13 transferred to Sec. 19a-36 in 1983; May Sp. Sess. P.A. 92-6 added new Subsec. (b) to establish fees for public swimming pool plan review and resubmitted plan review, public swimming pool inspection and reinspection and review of small and large flow plan for subsurface sewage disposal; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-44 amended Subsec. (a) to prohibit the regulations from prohibiting the sale of food at noncommercial functions and to define “noncommercial function”; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-278 added Subsec. (c) re naturally formed ponds converted to swimming pool use; P.A. 98-75 amended Subsec. (a) to provide that provisions of regulations with respect to requirement of employing a qualified food operator and any reporting requirements re such operator shall not apply to soup kitchens that rely exclusively on volunteer services; P.A. 02-102 added Subsec. (d) to permit a local director of health to authorize the use of an existing private well or the installation of a replacement well at a single-family residential premises located within 200 feet of an approved community water supply system, subject to certain safeguards; P.A. 03-252 amended Subsec. (a) by allowing code to regulate retail food establishments; P.A. 05-122 amended Subsec. (a) by adding provision requiring testing of qualified food operator’s knowledge of food allergies, redesignating existing Subdivs. (1) and (2) as Subparas. (A) and (B), adding new Subdiv. designators and making technical changes; P.A. 07-244 amended Subsec. (d) to subject local health directors’ decisions re use of existing private wells to applicable state regulations, to add provisions re mitigation or abandonment of irrigation wells that create an unacceptable risk of injury to health or safety and to make technical changes; P.A. 08-184 amended Subsec. (a)(1) by providing that code may include “the required permitting from local health departments or districts to operate said establishments”; P.A. 09-11 made a technical change in Subsec. (a)(1); June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase fees; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a)(4) to expand exemption to include persons distributing food and to provide that distribution or sale of food at a “noncommercial function” is by a person not normally engaged in the business of selling such food for profit, effective October 5, 2009; P.A. 12-80 amended Subsec. (a)(7) to replace penalty of a fine of not more than $100 or imprisonment of not more than 3 months or both with a class C misdemeanor.

See Sec. 19a-207 re duties of local health officials in enforcing Public Health Code.

See Sec. 19a-495 re regulation of health care institutions.

Cited. 166 C. 337; 172 C. 88.

Cited. 12 CA 57.

Annotation to present section:

Cited. 32 CA 409.



Section 19a-36a - Regulations concerning food operators.

The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to assure that food service establishments employ as food operators persons who have a knowledge of safe food handling techniques and to set requirements for the employment of food operators by such establishments. Such regulations shall include, but not be limited to, responsibilities of food service establishments and their employees, exemptions for certain classes of food establishments and responsibilities of local health departments in monitoring compliance of food establishments.

(P.A. 89-308; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-36b - Persons exempt from examination requirement for qualified food operators. Regulations.

(a) Any person who serves meals to individuals at registered congregate meal sites funded under Title III of the Older Americans Act of 1965, as amended, which were prepared under the supervision of a qualified food operator, shall be exempt from the examination requirement for qualified food operators.

(b) Any volunteer who serves meals for a nonprofit organization shall be exempt from the examination requirement for qualified food operators.

(c) The Commissioner of Public Health, in conjunction with the Commissioner of Social Services, shall adopt regulations in accordance with the provisions of chapter 54 to establish training procedures for persons exempt from the examination requirement for qualified food operators under the provisions of subsections (a) and (b) of this section.

(P.A. 98-75, S. 1.)



Section 19a-36c - Display of sign re signs of choking by food service establishments.

Not later than October 1, 2005, each food service establishment in the state shall acquire a sign that describes how to recognize the signs of choking and that addresses appropriate procedures to be taken if a patron of a food service establishment is choking. Such sign shall be conspicuously displayed in such food service establishment within an area where food operators and any other employee of a food service establishment can readily view such sign and such food operators and employees of such food service establishment shall become familiar with the contents of such sign. Nothing in this section shall be construed to apply to any catering food service establishment or any itinerant food vending establishment.

(P.A. 05-134, S. 1.)

History: P.A. 05-134 effective June 24, 2005.



Section 19a-37 - (Formerly Sec. 19-13a). Regulation of water supply wells and springs. Information and requirements re testing of private residential wells.

(a) The Commissioner of Public Health may adopt regulations in the Public Health Code for the preservation of the public health pertaining to (1) protection and location of new water supply wells or springs for residential construction or for public or semipublic use, and (2) inspection for compliance with the provisions of municipal regulations adopted pursuant to section 22a-354p.

(b) The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, for the testing of water quality in private residential wells. Any laboratory or firm which conducts a water quality test on a private well serving a residential property shall, not later than thirty days after the completion of such test, report the results of such test to (1) the public health authority of the municipality where the property is located, and (2) the Department of Public Health in a format specified by the department, provided such report shall not be required if the party for whom the laboratory or firm conducted such test informs the laboratory or firm that the test was not conducted within six months of the sale of such property. No regulation may require such a test to be conducted as a consequence or a condition of the sale, exchange, transfer, purchase or rental of the real property on which the private residential well is located. For purposes of this section, “laboratory or firm” means an environmental laboratory registered by the Department of Public Health pursuant to section 19a-29a.

(c) Prior to the sale, exchange, purchase, transfer or rental of real property on which a residential well is located, the owner shall provide the buyer or tenant notice that educational material concerning private well testing is available on the Department of Public Health web site. Failure to provide such notice shall not invalidate any sale, exchange, purchase, transfer or rental of real property. If the seller or landlord provides such notice in writing, the seller or landlord and any real estate licensee shall be deemed to have fully satisfied any duty to notify the buyer or tenant that the subject real property is located in an area for which there are reasonable grounds for testing under subsection (f) or (i) of this section.

(d) The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to clarify the criteria under which the commissioner may issue a well permit exception and to describe the terms and conditions that shall be imposed when a well is allowed at a premises (1) that is connected to a public water supply system, or (2) whose boundary is located within two hundred feet of an approved community water supply system, measured along a street, alley or easement. Such regulations shall (A) provide for notification of the permit to the public water supplier, (B) address the quality of the water supplied from the well, the means and extent to which the well shall not be interconnected with the public water supply, the need for a physical separation, and the installation of a reduced pressure device for backflow prevention, the inspection and testing requirements of any such reduced pressure device, and (C) identify the extent and frequency of water quality testing required for the well supply.

(e) No regulation may require that a certificate of occupancy for a dwelling unit on such residential property be withheld or revoked on the basis of a water quality test performed on a private residential well pursuant to this section, unless such test results indicate that any maximum contaminant level applicable to public water supply systems for any contaminant listed in the public health code has been exceeded. No administrative agency, health district or municipal health officer may withhold or cause to be withheld such a certificate of occupancy except as provided in this section.

(f) The local director of health may require a private residential well to be tested for arsenic, radium, uranium, radon or gross alpha emitters, when there are reasonable grounds to suspect that such contaminants are present in the groundwater. For purposes of this subsection, “reasonable grounds” means (1) the existence of a geological area known to have naturally occurring arsenic, radium, uranium, radon or gross alpha emitter deposits in the bedrock; or (2) the well is located in an area in which it is known that arsenic, radium, uranium, radon or gross alpha emitters are present in the groundwater.

(g) Except as provided in subsection (h) of this section, the collection of samples for determining the water quality of private residential wells may be made only by (1) employees of a laboratory or firm certified or approved by the Department of Public Health to test drinking water, if such employees have been trained in sample collection techniques, (2) certified water operators, (3) local health departments and state employees trained in sample collection techniques, or (4) individuals with training and experience that the Department of Public Health deems sufficient.

(h) Any owner of a residential construction, including, but not limited to, a homeowner, on which a private residential well is located or any general contractor of a new residential construction on which a private residential well is located may collect samples of well water for submission to a laboratory or firm for the purposes of testing water quality pursuant to this section, provided (1) such laboratory or firm has provided instructions to said owner or general contractor on how to collect such samples, and (2) such owner or general contractor is identified to the subsequent owner on a form to be prescribed by the Department of Public Health. No regulation may prohibit or impede such collection or analysis.

(i) The local director of health may require private residential wells to be tested for pesticides, herbicides or organic chemicals when there are reasonable grounds to suspect that any such contaminants might be present in the groundwater. For purposes of this subsection, “reasonable grounds” means (1) the presence of nitrate-nitrogen in the groundwater at a concentration greater than ten milligrams per liter, or (2) that the private residential well is located on land, or in proximity to land, associated with the past or present production, storage, use or disposal of organic chemicals as identified in any public record.

(1959, P.A. 30; P.A. 77-614, S. 475, 610; P.A. 89-305, S. 26, 32; P.A. 92-251; P.A. 93-381, S. 9, 39; P.A. 94-85, S. 3; P.A. 95-257, S. 12, 21, 58; P.A. 97-296, S. 1, 4; P.A. 02-102, S. 4; P.A. 07-244, S. 4; P.A. 08-184, S. 24; P.A. 11-242, S. 72; P.A. 12-197, S. 7.)

History: P.A. 77-614 replaced public health council with commissioner of health services, effective January 1, 1979; Sec. 19-13a transferred to Sec. 19a-37 in 1983; P.A. 89-305 added provision concerning inspection for compliance with municipal aquifer protection regulations; P.A. 92-251 added Subsec. (b) re testing of private residential wells; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-85 amended Subsec. (b) to provide that a laboratory or firm which conducts a water quality test of a private well shall report the results of such test to the local health authority if the test was conducted within six months, rather than three months, of a sale of the property served by such well and specified that results be reported within 30 days after test made; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-296 amended Subsec. (b) to prohibit regulations from requiring the testing of well water as a consequence or a condition of the sale, exchange, transfer, purchase or rental of real property, and added new Subsecs. (c) to (g) re regulations, effective July 8, 1997; P.A. 02-102 added new Subsec. (c) requiring the adoption of regulations to clarify the criteria under which a well permit exception may be granted and to describe the terms and conditions to be imposed when a well is allowed at a premises that is connected to a public water supply, and relettered existing Subsecs. (c) to (g) as Subsecs. (d) to (h); P.A. 07-244 amended Subsec. (c) by designating as Subdiv. (1) existing provision re wells at premises connected to a public water supply system, adding Subdiv. (2) re wells located within 200 feet of approved community water supply system and redesignating existing Subdivs. (1), (2) and (3) as Subparas. (A), (B) and (C); P.A. 08-184 made a technical change in Subsec. (c); P.A. 11-242 amended Subsec. (b) by designating existing requirement re water quality test report to public health authority as Subdiv. (1), by adding Subdiv. (2) re water quality test report to Department of Public Health and by defining “laboratory or firm”, added new Subsec. (c) re owner to provide buyer or tenant with notice re availability of educational material concerning private well testing, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), deleted former Subsec. (e) re regulations not requiring testing of private residential wells for herbicides or insecticides, added new Subsec. (f) re local director of health’s authority to require private residential well to be tested for radionuclides, added new Subsec. (g) re persons authorized to collect water samples from private residential wells, redesignated former Subsec. (f) as Subsec. (h) and amended same to designate existing provision re laboratory or firm to provide instruction on collection of well water samples as Subdiv. (1) and add Subdiv. (2) re notice to subsequent owners that general contractor or former owner was responsible for collecting well water samples, deleted former Subsec. (g) re regulations not requiring testing of private residential wells for organic chemicals, deleted former Subsec. (h) re regulation waiver provision applicable to wells not tested between December 30, 1996, and July 8, 1997, added new Subsec (i) re local director of health’s authority to require private residential well to be tested for pesticides, herbicides or organic chemicals, and made technical changes; P.A. 12-197 amended Subsec. (f) by replacing provisions re testing for radionuclides with provisions re testing for arsenic, radium, uranium, radon or gross alpha emitters.



Section 19a-37a - Regulations establishing standards to prevent contamination of public water supplies. Civil penalties.

(a) The Commissioner of Public Health shall adopt regulations in accordance with the provisions of chapter 54 establishing standards to prevent contamination of public water supplies which may result from the installation of automatic fire extinguishing systems, irrigation systems or other physical connections between the distribution system of a public water system and any other water system in any building served by a public water system as defined in subsection (a) of section 25-33d. Regulations concerning automatic fire extinguishing systems shall: (1) Delete the requirement for a reduced pressure principle backflow preventer (RPD) on fire sprinkler systems with siamese connections unless chemicals are added to such systems; (2) require owners to install a double check valve assembly (DCVA) on fire sprinkler systems with siamese connections unless chemicals are added to such systems; (3) allow owners to install an RPD instead of a DCVA on fire sprinkler systems with siamese connections; and (4) provide that any person engaged in the installation of an automatic fire extinguishing system shall notify the water company servicing the building of such installation, and shall be subject to all applicable rules and regulations of such water company.

(b) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 concerning automatic fire extinguishing systems that provide for a civil penalty of not more than two thousand dollars if a required device is not installed on existing systems by July 1, 1999, or if the required device is not installed on new systems after June 23, 1999.

(P.A. 87-193; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-188, S. 5, 6; P.A. 08-137, S. 4.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-188 designated existing provisions as Subsec. (a), adding Subdivs. (1) to (3), inclusive, requiring that the regulations provide for reduced pressure principle backflow preventers and double check valve assemblies and added new Subsec. (b) re civil penalties, effective June 23, 1999; P.A. 08-137 amended Subsec. (a) by adding “irrigation systems or other physical connections between the distribution system of a public water system and any other water system” and making corresponding technical changes and amended Subsec. (b) by specifying that subsection pertains to regulations “concerning automatic fire extinguishing systems”.

See Sec. 19a-37c for effective date of regulations adopted pursuant to this section.



Section 19a-37b - Regulations establishing radon measurement requirements and procedures for evaluating radon in indoor air and reducing radon in public schools.

The Department of Public Health shall adopt regulations pursuant to chapter 54 to establish radon measurement requirements and procedures for evaluating radon in indoor air and reducing elevated radon gas levels when detected in public schools.

(P.A. 90-114, S. 1, 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 09-220, S. 5.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 09-220 deleted requirement that regulations be adopted not later than January 1, 1991, and replaced “acceptable levels of radon in ambient air and drinking water in schools” with “radon measurement requirements and procedures for evaluating radon in indoor air and reducing elevated radon gas levels when detected in public schools”.



Section 19a-37c - Effective date of regulations re installation of backflow preventer or air gap on a line to existing fire sprinkler system.

The provisions of Section 19-13-B38a(c)(2)(I) of the regulations of Connecticut state agencies, adopted pursuant to section 19a-37a, concerning requirements for installation of a reduced pressure principle backflow preventer or an air gap on a line to an existing fire sprinkler system, shall be effective July 1, 1999.

(P.A. 98-188, S. 3, 5.)

History: P.A. 98-188, S. 3 effective June 4, 1998.



Section 19a-37d - Changes to public water supply systems. Required notifications to water company and local building inspector. Authority of local director of public health to implement mitigation measures.

(a) Any person engaged in the installation of an irrigation system or other physical connection between the distribution system of a public water supply system and any other water system shall notify the water company servicing the property or building of such installation and shall be subject to all applicable rules and regulations of such water company. For purposes of this section, “water company” has the same meaning as provided in section 25-32a.

(b) When a permit application is filed with the local building inspector of any municipality concerning any project that includes a change of use or installation of fixtures or facilities in a building that may affect the performance of, or require the installation of, a reduced pressure principle backflow preventer, a double check valve assembly or a pressure vacuum breaker, the local building inspector shall provide written notice of the application to the water company serving the building not later than seven days after the date the application is filed. Upon receipt of such written notice, the water company shall cause to be performed an evaluation of cross-connection protection by a person who has met the requirements prescribed in the regulations of Connecticut state agencies and such water company shall notify the local building inspector regarding its determination. The local building inspector shall not issue a permit or certificate of occupancy until any cross-connection issue has been corrected.

(c) Upon a determination by a local director of health that an automatic fire extinguishing system, irrigation system, change of use, installation of fixtures or facilities in a building or other physical connection between the distribution system of a public water supply system and any other water system creates an unreasonable risk of injury to the health or safety of persons using the water, to the general public, or to any public water supply, the local director of public health may issue an order requiring the immediate implementation of mitigation measures, that include, but are not limited to, the disconnection of the system. In the event that a cross connection with the public water system is found, the owner of such system may terminate services to the premises.

(P.A. 08-137, S. 5.)



Section 19a-38 - (Formerly Sec. 19-13b). Fluoridation of public water supplies.

Wherever the fluoride content of public water supplies serving twenty thousand or more persons supplies less than eight-tenths of a milligram per liter of fluoride, the person, firm, corporation or municipality having jurisdiction over the supply shall add a measured amount of fluoride to the water so as to maintain a fluoride content of between eight-tenths of a milligram per liter and one and two-tenths milligrams per liter.

(February, 1965, P.A. 156.)

History: Sec. 19-13b transferred to Sec. 19a-38 in 1983.



Section 19a-39 - (Formerly Sec. 19-13c). Protection of wells.

The owner of any well which is being constructed or which has been completed shall securely protect or fence the same, and the owner of any well which is no longer used or which has been abandoned shall effectively cover and seal the same so as to prevent danger to any human being or domestic dog, cat or pet or any cattle, horses, asses, mules, sheep, swine or goats. Any person violating any provision of this section shall be fined not less than fifty dollars and not more than one hundred dollars for a first offense, and for each subsequent offense shall be fined not less than one hundred dollars and not more than two hundred dollars. The provisions of this section shall not be construed to repeal any local ordinance, the provisions of which require at least the degree of protection herein required. The local health officer of each municipality is empowered to promulgate and enforce regulations consistent with this section and to carry out its intent.

(1969, P.A. 75.)

History: Sec. 19-13c transferred to Sec. 19a-39 in 1983.

See chapter 482 (Sec. 25-126 et seq.) re regulation of well drilling.



Section 19a-40 - (Formerly Sec. 19-14). Supervision of vital statistics.

The Department of Public Health shall have general supervision of the state system of registration of births, marriages, deaths and fetal deaths, and shall develop the necessary uniform methods and forms for obtaining and preserving such records in order to insure the faithful registration of such records in the several towns and in the department. The department shall recommend such forms, procedures and legislation as are necessary to secure complete and accurate registration of vital statistics throughout the state. The Commissioner of Public Health shall be the superintendent of registration of vital statistics.

(1949 Rev., S. 3812; 1959, P.A. 148, S. 8; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 30.)

History: 1959 act deleted provision re insuring faithful registration in central bureau of vital statistics, substituting reference to department; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-14 transferred to Sec. 19a-40 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 added provisions re fetal deaths, development of uniform methods and forms and recommendation of procedures and made technical changes.

See Sec. 7-36 for applicable definitions.

Admissibility of medical examiner’s report to show cause of death. 102 C. 486.



Section 19a-40a - Criminal history records checks required for applicants for employment in the vital records unit.

The Commissioner of Public Health shall require each applicant for employment in, and each employee applying for transfer to, the vital records unit of the Department of Public Health to (1) state whether such applicant or employee has ever been convicted of a crime or whether criminal charges are pending against such applicant or employee at the time of application for employment or transfer, and (2) submit to state and national criminal history records checks. The criminal history records checks required pursuant to this section shall be conducted in accordance with section 29-17a.

(P.A. 07-79, S. 1.)



Section 19a-41 - (Formerly Sec. 19-15). Compilation of vital records and statistics. Regulations.

The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, specifying the methods of reporting, recording, issuing, maintaining, indexing, correcting and amending vital records and statistics collected under the provisions of sections 19a-42 to 19a-45, inclusive, chapter 93 or chapter 815e. The commissioner shall develop such forms, formats and uniform procedures as the commissioner deems necessary to carry out the provisions of sections 19a-42 to 19a-45, inclusive, chapter 93 and chapter 815e.

(1949 Rev., S. 3818; 1959, P.A. 148, S. 9; P.A. 77-614, S. 323, 610; P.A. 79-434, S. 16; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 45, 88; P.A. 01-163, S. 31.)

History: 1959 act deleted reference to bureau of vital statistics of department carrying out provisions of sections, substituting reference to department; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-434 replaced “department” with “commissioner” and reworded powers re regulations and recording, preserving and indexing of vital statistics; Sec. 19-15 transferred to Sec. 19a-41 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 deleted references to Sec. 46b-68, effective July 1, 1997; P.A. 01-163 deleted provision re specifying methods of preserving vital records and statistics, added provisions re specifying methods of reporting, issuing, maintaining and correcting vital records and statistics, added provisions re development of forms, formats and uniform procedures, deleted provisions re penalty under Sec. 7-41 and made a technical change.

See Sec. 7-36 for applicable definitions.



Section 19a-42 - (Formerly Sec. 19-15a). Amendment of vital records.

(a) To protect the integrity and accuracy of vital records, a certificate registered under chapter 93 may be amended only in accordance with sections 19a-41 to 19a-45, inclusive, chapter 93, regulations adopted by the Commissioner of Public Health pursuant to chapter 54 and uniform procedures prescribed by the commissioner. Only the commissioner may amend birth certificates to reflect changes concerning parentage or gender change. Amendments related to parentage or gender change shall result in the creation of a replacement certificate that supersedes the original, and shall in no way reveal the original language changed by the amendment. Any amendment to a vital record made by the registrar of vital statistics of the town in which the vital event occurred or by the commissioner shall be in accordance with such regulations and uniform procedures.

(b) The commissioner and the registrar of vital statistics shall maintain sufficient documentation, as prescribed by the commissioner, to support amendments and shall ensure the confidentiality of such documentation as required by law. The date of amendment and a summary description of the evidence submitted in support of the amendment shall be endorsed on or made part of the record and the original certificate shall be marked “Amended”, except for amendments due to parentage or gender change. When the registrar of the town in which the vital event occurred amends a certificate, such registrar shall, within ten days of making such amendment, forward an amended certificate to the commissioner and to any registrar having a copy of the certificate. When the commissioner amends a birth certificate, including changes due to parentage or gender, the commissioner shall forward an amended certificate to the registrars of vital statistics affected and their records shall be amended accordingly.

(c) An amended certificate shall supersede the original certificate that has been changed and shall be marked “Amended”, except for amendments due to parentage or gender change. The original certificate in the case of parentage or gender change shall be physically or electronically sealed and kept in a confidential file by the department and the registrar of any town in which the birth was recorded, and may be unsealed for viewing or issuance only upon a written order of a court of competent jurisdiction. The amended certificate shall become the public record.

(d) (1) Upon receipt of (A) an acknowledgment of paternity executed in accordance with the provisions of subsection (a) of section 46b-172 by both parents of a child born out of wedlock, or (B) a certified copy of an order of a court of competent jurisdiction establishing the paternity of a child born out of wedlock, the commissioner shall include on or amend, as appropriate, such child’s birth certificate to show such paternity if paternity is not already shown on such birth certificate and to change the name of the child if so indicated on the acknowledgment of paternity form or within the certified court order as part of the paternity action.

(2) If another father is listed on the birth certificate, the commissioner shall not remove or replace the father’s information unless presented with a certified court order that meets the requirements specified in section 7-50, or upon the proper filing of a rescission, in accordance with the provisions of section 46b-172. The commissioner shall thereafter amend such child’s birth certificate to remove or change the father’s name and to change the name of the child, as requested at the time of the filing of a rescission, in accordance with the provisions of section 46b-172. Birth certificates amended under this subsection shall not be marked “Amended”.

(e) When the parent or parents of a child request the amendment of the child’s birth certificate to reflect a new mother’s name because the name on the original certificate is fictitious, such parent or parents shall obtain an order of a court of competent jurisdiction declaring the putative mother to be the child’s mother. Upon receipt of a certified copy of such order, the department shall amend the child’s birth certificate to reflect the mother’s true name.

(f) Upon receipt of a certified copy of an order of a court of competent jurisdiction changing the name of a person born in this state and upon request of such person or such person’s parents, guardian, or legal representative, the commissioner or the registrar of vital statistics of the town in which the vital event occurred shall amend the birth certificate to show the new name by a method prescribed by the department.

(g) When an applicant submits the documentation required by the regulations to amend a vital record, the commissioner shall hold a hearing, in accordance with chapter 54, if the commissioner has reasonable cause to doubt the validity or adequacy of such documentation.

(h) When an amendment under this section involves the changing of existing language on a death certificate due to an error pertaining to the cause of death, the death certificate shall be amended in such a manner that the original language is still visible. A copy of the death certificate shall be made. The original death certificate shall be sealed and kept in a confidential file at the department and only the commissioner may order it unsealed. The copy shall be amended in such a manner that the language to be changed is no longer visible. The copy shall be a public document.

(P.A. 79-434, S. 11; P.A. 90-168; P.A. 91-252, S. 4; P.A. 93-97, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-7, S. 12, 38; June 18 Sp. Sess. P.A. 97-8, S. 44; June 18 Sp. Sess. P.A. 97-10, S. 3; P.A. 01-163, S. 32; P.A. 03-19, S. 48; P.A. 04-255, S. 14, 15; 04-257, S. 35; June Sp. Sess. P.A. 09-3, S. 166; P.A. 11-219, S. 3.)

History: Sec. 19-15a transferred to Sec. 19a-42 in 1983; P.A. 90-168 added Subsec. (f) on the amendment of death certificates; P.A. 91-252 amended Subsec. (b) by deleting phrase “except as otherwise provided in this section”, adding “on the original” and by adding provisions specifying that original birth, death or marriage certificate shall be sealed and kept in confidential file at department of health services and may be unsealed only upon order of commissioner, that a copy of original shall be made and shall be amended so that changed language is no longer visible and that the copy shall be a public record; P.A. 93-97 amended Subsec. (c) to add a $25 fee for amendment of a birth certificate to show paternity, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (c) by deleting requirement of written request of both parents and adding provision that birth certificate shall include or be amended to include paternity upon receipt of voluntary acknowledgment of paternity or certified court order establishing paternity, removal only upon filing of rescission of paternity or upon court order and by providing for fee of $25 for each amendment to birth certificate, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-8 added new Subsec. (e) re specific authority for department to amend birth certificate to reflect gender of a person born with hermaphroditism and redesignated former Subsecs. (e) and (f) accordingly; June 18 Sp. Sess. P.A. 97-10 deleted changes enacted by June 18 Sp. Sess. P.A. 97-8, except for the addition of a comma following reference to “vital records” in Subsec. (a); P.A. 01-163 amended Subsec. (a) by adding provisions re uniform procedures prescribed by the commissioner, deleting provision re report of amendment to affected registrars and adding provisions re amendments concerning parentage or gender change and amendments made by registrar, deleted former Subsec. (b), added new Subsecs. (b) and (c), redesignated former Subsec. (c) as Subsec. (d) and amended by deleting “voluntary”, changing “surname” to “name”, adding provision re father’s information and making technical changes in Subdiv. (1), revising provision re filing of rescission, deleting provision re court order and adding provision re changing the name of child and reference to Sec. 7-50 in Subdiv. (2) and making a technical change in Subdiv. (3), added new Subsec. (e), redesignated former Subsec. (d) as Subsec. (f) and amended by adding provisions re registrar of the town in which the vital event occurred and method prescribed by the department and making technical changes, and redesignated former Subsecs. (e) and (f) as Subsecs. (g) and (h) and amended by making technical changes; P.A. 03-19 made technical changes in Subsec. (e), effective May 12, 2003; P.A. 04-255 amended Subsec. (a) by requiring commissioner to make amendments in accordance with regulations and uniform procedures and amended Subsec. (d) by replacing provisions in Subdiv. (1) re changing name of child, removal or replacement of father’s information and making of certificate, with provision re changing name of child if indicated on form or within order, and by adding provisions in Subdiv. (2) requiring that no father’s information be removed without a court order or filing of a rescission and that certificates amended under section not be marked “amended”; P.A. 04-257 made a technical change in Subsec. (c), effective June 14, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (d)(3) to increase fee from $25 to $50; P.A. 11-219 deleted former Subsec. (d)(3) re fee for amendment to birth certificate.

See Sec. 7-36 for applicable definitions.

Subsec. (d):

Subdiv. (1) clearly and unambiguously provides that commissioner may only include on or amend a child’s birth certificate to show paternity if paternity is not already shown on the birth certificate. 304 C. 317.

Denial of plaintiff’s application to amend his son’s birth certificate after birth mother changed name to one different than that on acknowledgment of paternity form was proper because paternity was correctly listed on the certificate and there was no new information that needed to be added and section only permits a change of name on the basis of an acknowledgment of paternity form if paternity was not so indicated on the certificate. 122 CA 373.



Section 19a-42a - Record of acknowledgment, rescission or adjudication of paternity to be maintained in paternity registry. Disclosure of information to IV-D agency. Access to copies of acknowledgments of paternity.

(a) All (1) voluntary acknowledgments of paternity and rescissions of such acknowledgments executed in accordance with subsection (a) of section 46b-172, and (2) adjudications of paternity issued by a court or family support magistrate under section 46b-171, section 46b-172a or any other provision of the general statutes shall be filed in the paternity registry maintained by the Department of Public Health. All information in such registry shall be made available to the IV-D agency, as defined in subdivision (12) of subsection (b) of section 46b-231, for comparison with information in the state case registry established under subsection (l) of section 17b-179. The IV-D agency may disclose information in the paternity registry to an agency under cooperative agreement with the IV-D agency for child support enforcement purposes.

(b) Except for the IV-D agency, as provided in subsection (a) of this section, the department shall restrict access to and issuance of certified copies of acknowledgments of paternity to the following parties: (1) Parents named on the acknowledgment of paternity; (2) the person whose birth is acknowledged, if such person is over eighteen years of age; (3) an authorized representative of the Department of Social Services; (4) an attorney representing such person or a parent named on the acknowledgment; or (5) agents of a state or federal agency, as approved by the department.

(June 18 Sp. Sess. P.A. 97-7, S. 6, 38; P.A. 04-255, S. 16; P.A. 11-219, S. 4.)

History: June 18 Sp. Sess. P.A. 97-7 effective July 1, 1997; P.A. 04-255 designated existing provisions as Subsec. (a) and added Subsec. (b) re access to and issuance of copies of acknowledgments of paternity; P.A. 11-219 amended Subsec. (a) to provide that IV-D agency may disclose information in registry to agency under cooperative agreement.

See Sec. 7-36 for applicable definitions.



Section 19a-42b - Amendment of out-of-state or foreign birth certificate to reflect gender change. Probate court jurisdiction. Application process.

(a) In the case of a person who is a resident of this state and was born in another state or in a foreign jurisdiction, if such other state or foreign jurisdiction requires a court decree in order to amend a birth certificate to reflect a change in gender, the probate courts in this state shall have jurisdiction to issue such a decree. When a person has completed treatment for the purpose of altering his or her sexual characteristics to those of the opposite sex, such person may apply to the probate court for the district in which such person resides for a decree that such person’s birth certificate be amended to reflect the change in gender. The application to the probate court shall be accompanied by an affidavit from a physician attesting that the applicant has physically changed gender and an affidavit from a psychologist, psychiatrist or a licensed clinical social worker attesting that the applicant has socially and psychologically changed gender. Upon issuance, such probate court decree shall be transmitted to the registration authority of such person’s place of birth.

(b) Nothing in this section shall be construed to limit the authority of the Commissioner of Public Health to amend birth certificates in accordance with section 19a-42.

(P.A. 03-247, S. 1.)

See Sec. 7-36 for applicable definitions.

See Sec. 19a-42 re amendment of vital records generally.



Section 19a-43 - (Formerly Sec. 19-15b). Reproduction of vital records.

To preserve vital records, the Commissioner of Public Health is authorized to prepare typewritten, photographic, electronic, or other reproductions of certificates or reports in the Department of Public Health. Such reproductions when certified by the commissioner shall be accepted as the original records. The documents from which permanent reproductions have been made and verified may be disposed of as provided by regulation.

(P.A. 79-434, S. 12; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 74, 88.)

History: Sec. 19-15b transferred to Sec. 19a-43 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 97-8 deleted reference to reports received under Sec. 46b-68, effective July 1, 1997.

See Sec. 7-36 for applicable definitions.



Section 19a-44 - (Formerly Sec. 19-15c). Matching of birth and death certificates.

To protect the integrity of vital records and to prevent the fraudulent use of birth certificates of deceased persons, the Commissioner of Public Health and the local registrars of vital records are hereby authorized to match birth and death certificates and to post the facts of death to the appropriate birth certificate. Copies issued from birth certificates marked deceased shall be similarly marked.

(P.A. 79-434, S. 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-255, S. 17.)

History: Sec. 19-15c transferred to Sec. 19a-44 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-255 authorized local registrars of vital records to match birth and death certificates.

See Sec. 7-36 for applicable definitions.



Section 19a-45 - (Formerly Sec. 19-15d). Transmittal of vital records to other states and the United States Department of Health and Human Services.

(a) The Department of Public Health may, by agreement, transmit copies of vital records required by sections 7-42, 7-45, 7-46, 7-47b, 7-48, 7-50, 7-57, 7-60, 7-62b, 7-62c, 7-64, 7-65 and 19a-41 to 19a-45, inclusive, to offices of vital statistics outside this state when such records relate to residents of those jurisdictions or persons born in those jurisdictions. The agreement shall require that the copies be used for statistical and administrative purposes only and the agreement shall further provide for the retention and disposition of such copies. Copies received by the department from offices of vital statistics in other states shall be handled in the same manner as prescribed in this section.

(b) The Department of Public Health shall, by agreement, transmit to the United States Department of Health and Human Services information concerning individuals for whom a death certificate has been issued pursuant to section 7-62b. Such agreement may not include any restrictions on the use of the information, except that the agreement may provide that the information may only be used by a federal agency for purposes of ensuring that federal benefits or other payments are not erroneously paid to deceased individuals.

(P.A. 79-434, S. 15; P.A. 93-381, S. 9, 39; P.A. 94-18, S. 1, 2; P.A. 95-257, S. 12, 21, 58; P.A. 01-163, S. 33; P.A. 09-232, S. 22.)

History: Sec. 19-15d transferred to Sec. 19a-45 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-18 added Subsec. (b) requiring department to transmit death certificate information to United States Department of Health and Human Services, effective May 2, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-163 made technical changes in Subsec. (a); P.A. 09-232 deleted reference to Sec. 7-68.

See Sec. 7-36 for applicable definitions.



Section 19a-45a - Memorandum of understanding between the Commissioners of Public Health and Social Services for improving public health services.

The Commissioners of Social Services and Public Health shall enter into a memorandum of understanding for the purpose of improving public health service delivery and public health outcomes for low income populations through the sharing of available Medicaid, HUSKY Plus, HUSKY Plan Part B, and Title V data, provided the sharing of such data: (1) Is directly related to the administration of the Medicaid state plan or any other applicable state plan administered by the Department of Social Services or the Department of Public Health; (2) is in accordance with federal and state law and regulations concerning the privacy, security, confidentiality and safeguarding of individually identifiable information contained in such data; (3) includes a detailed description of the intended public health service delivery and public health outcome goals that are achieved by the sharing of such data; and (4) the costs of compiling and transmitting any such data can be accomplished within the available resources of the Departments of Social Services and Public Health.

(P.A. 02-65, S. 1.)



Section 19a-45b - Medical home pilot program.

On or after January 1, 2007, and within any available federal or private funds, the Commissioner of Public Health, in consultation with the Commissioner of Social Services, may establish a medical home pilot program in one region of the state to be determined by the Commissioner of Public Health in order to enhance health outcomes for children, including children with special health care needs, by ensuring that each child has a primary care physician who will provide continuous comprehensive health care for such child. The Commissioner of Public Health may solicit and accept private funds to implement such pilot program.

(P.A. 06-188, S. 47; P.A. 10-179, S. 70; P.A. 11-25, S. 15.)

History: P.A. 06-188 effective May 26, 2006; P.A. 10-179 replaced provision requiring Commissioner of Public Health to consult with Medicaid managed care organizations with provision requiring said commissioner to consult with Commissioner of Social Services, effective July 1, 2010; P.A. 11-25 made technical changes.



Section 19a-45c - Evaluation and report required re medical home pilot program.

Not later than one year following the establishment of the medical home pilot program under section 19a-45b, the Commissioner of Public Health, shall evaluate such pilot program to ascertain specific improved health outcomes and any cost efficiencies achieved. Not later than thirty days following such evaluation, the Commissioner of Public Health shall submit a report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies on the evaluation of such pilot program.

(P.A. 06-188, S. 48.)



Section 19a-46 - (Formerly Sec. 19-17). Expert examinations and inspections.

Said department may, from time to time, engage suitable persons to render sanitary service and to make or supervise practical and scientific investigations and examinations requiring expert skill and to prepare plans and reports relative thereto. All officers, persons, corporations or agents, having the control, charge or custody of any public structure, work, ground or erection, or of any plan, description, outlines, drawings or charts thereof, or relating thereto, made, kept or controlled under any public authority, shall permit and facilitate the examination and inspection and the making of copies of the same by any person authorized by said department; and the members of said department and such persons as are authorized by said department may, without fee or hindrance, enter, examine and survey all such grounds, erections, vehicles, structures, apartments, buildings and places.

(1949 Rev., S. 3810.)

History: Sec. 19-17 transferred to Sec. 19a-46 in 1983.



Section 19a-47 - (Formerly Sec. 19-18). Information to local authorities. Reports to department. Notification of spills.

(a) The Department of Public Health shall cause all proper sanitary information in its possession to be forwarded promptly to the local health authorities of any town, city, borough or county in the state which requests the same, adding thereto such useful suggestions as the experience of said department may supply. The local health authorities shall supply like information to said department, together with a copy of their reports and other publications. Said department may require reports and information at such times and of such facts, and generally of such nature and extent, relating to the safety of life and promotion of health, as its rules provide, from all public dispensaries, hospitals, asylums, infirmaries, prisons and schools, from the officers thereof and from all other public institutions, their officers and managers, and from the proprietors, managers, lessees and occupants of all places of public resort in the state; but such reports and information shall only be required relating to matters concerning which said department may in its opinion need information for the discharge of its duties. Said department shall, when requested by public authorities, advise officers of the state or local government in regard to sanitary drainage, and the location, drainage, ventilation and sanitary provisions of any public institution, building or place. Said department shall give all information that may be reasonably requested, concerning any threatened danger to the public health, to local directors of health and to all other sanitary authorities in the state, who shall give like information to said department; and said department and such directors and sanitary authorities shall cooperate to prevent the spread of disease, and for the protection of life and the promotion of health.

(b) The Department of Public Health shall cause all information concerning a discharge, spillage, uncontrolled loss, seepage or filtration of oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous wastes upon any land or into any of the waters of the state or into any offshore or coastal waters which may result in a threatened danger to the public health to be transmitted to the Commissioner of Energy and Environmental Protection, and the chief executive officer and the local director of health of the municipality in which such discharge, spillage, uncontrolled loss, seepage or filtration occurs. Such information shall be provided in a timely manner.

(1949 Rev., S. 3809; P.A. 77-614, S. 323, 610; P.A. 90-276, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-18 transferred to Sec. 19a-47 in 1983; P.A. 90-276 added Subsec. (b) re notification of certain spills; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 19a-48 - (Formerly Sec. 19-19). Care for children with cerebral palsy.

The Department of Public Health shall furnish services for children who have cerebral palsy or who are suffering from conditions which lead to cerebral palsy, such services to include the locating of such children, the providing of medical, surgical, corrective and allied services and care, and the providing of facilities for hospitalization and aftercare. Said department shall also provide for the training of personnel for research in causes, prevention and treatment of cerebral palsy in children.

(November, 1949, S. 2040d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-19 transferred to Sec. 19a-48 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-49 - (Formerly Sec. 19-19a). Services for persons with cystic fibrosis.

The Department of Public Health shall establish and administer a program of services for children and adults suffering from cystic fibrosis, and for such purpose shall have the same powers as are conferred on it by section 19a-50 in the case of crippled children.

(1961, P.A. 552, S. 1; 1967, P.A. 865; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1967 act added services for adults; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-19a transferred to Sec. 19a-49 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-50 - (Formerly Sec. 19-20). Children crippled or with cardiac defects. Payment of “clean claims”.

(a) The Department of Public Health is designated as the state agency to administer a program of services for children who are crippled or suffering from conditions which lead to crippling or suffering from cardiac defect or damage and to receive and administer federal funds which may become available for such services; and the Commissioner of Public Health is authorized to extend and improve, as far as practicable, such services for locating such children and for providing medical, surgical, corrective and other services and care, and facilities for diagnosis, clinical services, hospitalization and aftercare for such children. The Commissioner of Public Health shall have final administrative responsibility for all activities on behalf of such children as are provided for by this section and shall have charge of the disbursement of all funds to be used for such purposes, whether by state or federal grant or appropriation, and said commissioner is authorized, in addition to the powers conferred herein, to cooperate with the federal government or any authority thereunder respecting the exercise of powers herein granted.

(b) Ninety per cent of clean claims for payments to persons furnishing services hereunder shall be made no later than thirty days from receipt of the request for payment and ninety-nine per cent shall be made within ninety days of such receipt. For the purposes of this section “clean claim” means a claim which can be processed without obtaining additional substantiation from the person furnishing such services or other persons entitled to receive payment. A claim submitted by any such person who is under investigation for fraud or abuse shall not be considered a clean claim.

(1949 Rev., S. 3824; 1963, P.A. 64; 572, S. 1; P.A. 77-614, S. 323, 610; P.A. 80-348; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1963 acts added provision for children suffering from cardiac defect or damage, deleted stipulation that commissioner’s authority to extend and improve services be especially in rural areas and in areas suffering economic distress and added clinical services to those provided; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 80-348 added Subsec. (b) re clean claims; Sec. 19-20 transferred to Sec. 19a-50 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Cited. 170 C. 675.

Annotation to present section:

Cited. 33 CA 673.



Section 19a-51 - (Formerly Sec. 19-20a). Pediatric Cardiac Patient Care Fund.

There shall be a Pediatric Cardiac Patient Care Fund to be administered by the Department of Public Health and to be used exclusively for medical, surgical, preoperative and postoperative care and hospitalization of children, residents of this state, who are or may be patients of approved cardiac centers in this state.

(1963, P.A. 572, S. 2; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-20a transferred to Sec. 19a-51 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-52 - (Formerly Sec. 19-20b). Purchase of equipment for handicapped children.

Notwithstanding any other provision of the general statutes, the Department of Public Health, in carrying out its powers and duties under section 19a-50, may, within the limits of appropriations, purchase wheelchairs and placement equipment directly and without the issuance of a purchase order, provided such purchases shall not be in excess of six thousand five hundred dollars per unit purchased. All such purchases shall be made in the open market, but shall, when possible, be based on at least three competitive bids. Such bids shall be solicited by sending notice to prospective suppliers and by posting notice on a public bulletin board within said Department of Public Health. Each bid shall be opened publicly at the time stated in the notice soliciting such bid. Acceptance of a bid by said Department of Public Health shall be based on standard specifications as may be adopted by said department.

(P.A. 78-7, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 94-197, S. 1; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-20b transferred to Sec. 19a-52 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-197 increased maximum for purchase without a purchase order from $3,500 to $6,500 per unit; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-53 - (Formerly Sec. 19-21). Reports of physical defects of children.

Each person licensed to practice medicine, surgery, midwifery, chiropractic, natureopathy, podiatry or nursing or to use any other means or agencies to treat, prescribe for, heal or otherwise alleviate deformity, ailment, disease or any other form of human ills, who has professional knowledge that any child under five years of age has any physical defect shall, within forty-eight hours from the time of acquiring such knowledge, mail to the Department of Public Health a report, stating the name and address of the child, the name and address of the child’s parents or guardians, the nature of the physical defect and such other information as may reasonably be required by the department. The department shall prepare and furnish suitable blanks in duplicate for such reports, shall keep each report on file for at least six years from the receipt thereof and shall furnish a copy thereof to the State Board of Education within ten days.

(1949 Rev., S. 3825; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-102, S. 16.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-21 transferred to Sec. 19a-53 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-102 deleted obsolete reference to osteopathy and made technical changes.



Section 19a-54 - (Formerly Sec. 19-21a). Registration of physically handicapped children.

Each institution supported in whole or in part by the state shall report to the Department of Public Health, on a form prescribed by said department, the name and address of each child under twenty-one years of age who is physically handicapped for whom application is made for admission, whether such child is admitted or rejected.

(1949 Rev., S. 2637; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 17-47 transferred to Sec. 19-21a in 1968; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-21a transferred to Sec. 19a-54 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-54a - Registry of data on infants exposed to AIDS medication.

The Department of Public Health may establish a registry of data on infants who have been exposed to HIV or AIDS medication. The registry may study the potential long-term effects of such medication on such infants.

(June Sp. Sess. P.A. 99-2, S. 32, 72.)

History: June Sp. Sess. P.A. 99-2 effective June 29, 1999.



Section 19a-55 - (Formerly Sec. 19a-21b). Newborn infant health screening. Tests required. Fees. Exemptions. Regulations.

(a) The administrative officer or other person in charge of each institution caring for newborn infants shall cause to have administered to every such infant in its care an HIV-related test, as defined in section 19a-581, a test for phenylketonuria and other metabolic diseases, hypothyroidism, galactosemia, sickle cell disease, maple syrup urine disease, homocystinuria, biotinidase deficiency, congenital adrenal hyperplasia and such other tests for inborn errors of metabolism as shall be prescribed by the Department of Public Health. The tests shall be administered as soon after birth as is medically appropriate. If the mother has had an HIV-related test pursuant to section 19a-90 or 19a-593, the person responsible for testing under this section may omit an HIV-related test. The Commissioner of Public Health shall (1) administer the newborn screening program, (2) direct persons identified through the screening program to appropriate specialty centers for treatments, consistent with any applicable confidentiality requirements, and (3) set the fees to be charged to institutions to cover all expenses of the comprehensive screening program including testing, tracking and treatment. The fees to be charged pursuant to subdivision (3) of this subsection shall be set at a minimum of fifty-six dollars. The Commissioner of Public Health shall publish a list of all the abnormal conditions for which the department screens newborns under the newborn screening program, which shall include screening for amino acid disorders, organic acid disorders and fatty acid oxidation disorders, including, but not limited to, long-chain 3-hydroxyacyl CoA dehydrogenase (L-CHAD) and medium-chain acyl-CoA dehydrogenase (MCAD).

(b) In addition to the testing requirements prescribed in subsection (a) of this section, the administrative officer or other person in charge of each institution caring for newborn infants shall cause to have administered to every such infant in its care (1) a screening test for cystic fibrosis, (2) a screening test for severe combined immunodeficiency disease, and (3) on and after January 1, 2013, a screening test for critical congenital heart disease. Such screening tests shall be administered as soon after birth as is medically appropriate.

(c) On and after the occurrence of the following: (1) The development and validation of a reliable methodology for screening newborns for adrenoleukodystrophy using dried blood spots and quality assurance testing methodology for such test or the approval of a test for adrenoleukodystrophy using dried blood spots by the federal Food and Drug Administration; and (2) the availability of any necessary reagents for such test, the administrative officer or other person in charge of each institution caring for newborn infants shall cause to have administered to every such infant in its care a test for adrenoleukodystrophy.

(d) The provisions of this section shall not apply to any infant whose parents object to the test or treatment as being in conflict with their religious tenets and practice. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(February, 1965, P.A. 108, S. 1, 2; P.A. 77-614, S. 323, 610; P.A. 78-193, S. 1, 2, 4; P.A. 92-227, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 26; June Sp. Sess. P.A. 99-2, S. 30; P.A. 02-113, S. 1; June 30 Sp. Sess. P.A. 03-3, S. 5; P.A. 05-272, S. 43; P.A. 06-196, S. 210; P.A. 09-20, S. 1; June Sp. Sess. P.A. 09-3, S. 167; P.A. 11-48, S. 38; P.A. 12-13, S. 1; P.A. 13-242, S. 1.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 78-193 included tests for hypothyroidism and galactosemia and transferred regulation power from department to commissioner; Sec. 19-21b transferred to Sec. 19a-55 in 1983; P.A. 92-227 amended Subsec. (a) to add sickle cell disease, maple syrup urine disease, homocystinuria and biotinidase deficiency to list of diseases for infant testing and to detail responsibilities of the commissioner in administering the program; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 added congenital adrenal hyperplasia to the list of diseases tested for; June Sp. Sess. P.A. 99-2 amended Subsec. (a) by replacing “infants twenty-eight days or less of age” with “newborn infants”, adding HIV-related test, adding provision that tests be administered as soon after birth as is medically appropriate and that test may be omitted if done under other statutes, and adding “consistent with any applicable confidentiality requirements” in Subdiv. (2); P.A. 02-113 amended Subsec. (a) to add requirement for testing of “other metabolic diseases”, to add a minimum fee requirement of $28, and to add requirement that on or before January 1, 2003, the regulations shall include testing for amino acid disorders, organic acid disorders and fatty acid oxidation disorders; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) by changing date for regulations requiring testing for certain disorders from January 1, 2003, to January 1, 2004, effective August 20, 2003; P.A. 05-272 amended Subsec. (a) by removing requirement that newborn screening regulations specify abnormal conditions to be tested for and manner of recording and reporting results and, instead, requiring Commissioner of Public Health to publish list of all abnormal conditions for which department screens newborns under newborn screening program, effective July 13, 2005; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 09-20 added new Subsec. (b) requiring that newborn infants be administered screening test for cystic fibrosis and redesignated existing Subsec. (b) as Subsec. (c); June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $28 to $56; P.A. 11-48 repositioned provision re adoption of regulations from Subsec. (a) to Subsec. (c) and amended Subsec. (b) by requiring screening test for severe combined immunodeficiency disease and by making a technical change; P.A. 12-13 amended Subsec. (b) by designating existing provisions re screening tests for cystic fibrosis and severe combined immunodeficiency disease as Subdivs. (1) and (2) and adding Subdiv. (3) re screening test for critical congenital heart disease; P.A. 13-242 added new Subsec. (c) re test for adrenoleukodystrophy and redesignated existing Subsec. (c) as Subsec. (d).



Section 19a-55a - Newborn screening account.

(a) There is established a newborn screening account that shall be a separate nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited into the account. Any balance remaining in said account at the end of any fiscal year shall be carried forward in the account for the next fiscal year.

(b) Five hundred thousand dollars of the amount collected pursuant to section 19a-55, in each fiscal year, shall be credited to the newborn screening account, and be available for expenditure by the Department of Public Health for the expenses of the testing required by sections 19a-55 and 19a-59.

(June 30 Sp. Sess. P.A. 03-3, S. 4; P.A. 06-188, S. 20.)

History: June 30 Sp. Sess. P.A. 03-3 effective August 20, 2003; P.A. 06-188 amended Subsec. (b) by increasing moneys available for expenditure by department for expenses of testing required by Secs. 19a-55 and 19a-59 from $345,000 to $500,000, effective July 1, 2006.



Section 19a-56 - (Formerly Sec. 19-21c). Program for prevention of erythroblastosis.

Section 19a-56 is repealed.

(1969, P.A. 734, S. 1; P.A. 77-614, S. 323, 610; P.A. 90-13, S. 12.)



Section 19a-56a - (Formerly Sec. 10a-132b). Birth defects surveillance program. Collection of birth defects data. Advisory committee.

(a) There is established a birth defects surveillance program, within available funds, in the Department of Public Health. The program shall monitor the frequency, distribution and type of birth defects occurring in Connecticut on an annual basis. The Commissioner of Public Health shall establish a system for the collection of information concerning birth defects and other adverse reproductive outcomes. In establishing the system, the commissioner may have access to identifying information in hospital discharge records. Such identifying information shall be used solely for purposes of the program. The commissioner may require general acute care hospitals to make available to the department the medical records of patients diagnosed with birth defects or other adverse reproductive outcomes for the purposes of research and verification of data. Management of personal data shall be in accordance with chapter 55.

(b) The commissioner shall use the information collected pursuant to this section and information available from other sources to conduct routine analyses to determine associations that may be related to preventable causes of birth defects.

(c) The commissioner shall appoint an advisory committee on the implementation of the birth defects surveillance program. Each of the disciplines of epidemiology, hospital administration, biostatistics, maternal and child health, planning and public health shall be represented on the committee.

(P.A. 88-286, S. 1, 4; P.A. 89-340, S. 1, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-250, S. 6, 39.)

History: P.A. 89-340 added the language in Subsec. (a) concerning the contractual agreement and the system for the collection of information and added Subsecs. (b), (c) and (d) re director’s use of information to analyze birth defect causes, re issuance of annual report and re appointment of advisory committee; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-250 transferred program from the Division of Epidemiology of the Department of Community Medicine at the University of Connecticut School of Medicine to the Department of Public Health and made corresponding technical changes, including deleting requirement that School of Medicine program staff report to the department, effective July 1, 1998; Sec. 10a-132b transferred to Sec. 19a-56a in 1999.



Section 19a-56b - (Formerly Sec. 10a-132d). Confidentiality of birth defects information. Access.

(a) All information collected and analyzed pursuant to section 19a-56a shall be confidential insofar as the identity of the individual patient is concerned and shall be used solely for the purposes of the program in accordance with section 19a-25. Access to such information shall be limited to the Department of Public Health and persons with a valid scientific interest and qualifications as determined by the Commissioner of Public Health, provided the department and such persons are engaged in demographic, epidemiologic or other similar studies related to health and agree, in writing, to maintain confidentiality as prescribed in this section.

(b) The commissioner shall prepare detailed policies and procedures for maintaining confidentiality of program information.

(c) The commissioner shall maintain an accurate record of all persons who are given access to the information in the system. The record shall include: The name, title and organizational affiliation of persons given access; dates of access; and the specific purpose for which information is to be used. The record of access shall be open to public inspection during the department’s normal operating hours.

(d) All research proposed to be conducted using identifying information in the system established pursuant to section 19a-56a or requiring contact with affected individuals shall be reviewed and approved in advance by the commissioner.

(e) Nothing in this section shall prohibit the commissioner from publishing statistical compilations relating to birth defects or other adverse reproductive outcomes which do not in any way identify individual cases or individual sources of information.

(f) Any person who, in violation of a written agreement to maintain confidentiality, discloses any information provided pursuant to this section, or who uses information provided pursuant to this section in a manner other than that approved by the department, may be denied further access to any confidential information maintained by the program. This denial of access shall not be construed as restricting any remedy, provisional or otherwise, provided by law for the benefit of the department or person.

(P.A. 89-340, S. 2, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-250, S. 7, 39.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-250 amended Subsec. (c) to delete requirement of name of person authorizing access and made technical changes throughout section to reflect transfer of program from University of Connecticut School of Medicine to Department of Public Health, effective July 1, 1998; Sec. 10a-132d transferred to Sec. 19a-56b in 1999.



Section 19a-57 - (Formerly Sec. 19-21d). Loans for purchase of hemodialysis treatment machines.

The Department of Public Health, with the advice of The Kidney Foundation of Connecticut, Inc., may grant loans to residents of this state for purchase of machines for hemodialysis treatment in their homes. Such loans shall be repaid in not more than ten years from the date thereof and shall bear interest at the rate of one and one-half per cent per annum. Such loans shall be granted subject to regulations and criteria promulgated by the Department of Public Health according to the need and not necessarily the income of the applicant.

(P.A. 73-447, S. 1, 2; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-21d transferred to Sec. 19a-57 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See chapter 368h re kidney disease.



Section 19a-58 - (Formerly Sec. 19-21e). Pamphlet concerning hearing impairments in infants.

Section 19a-58 is repealed, effective October 1, 2002.

(P.A. 79-287; P.A. 80-483, S. 78, 186; P.A. 81-205, S. 1, 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 9, 24; S.A. 02-12, S. 1.)



Section 19a-59 - Program to identify newborn infants at high risk for hearing impairments.

(a) Each institution, as defined in section 19a-490, that provides childbirth service shall, not later than July 1, 2000, include a universal newborn hearing screening program as part of its standard of care and shall establish a mechanism for compliance review. The provisions of this subsection shall not apply to any infant whose parents object to hearing screening as being in conflict with their religious tenets and practice.

(b) The Department of Public Health shall establish a plan to implement and operate a program of early identification of infant hearing impairment. The purpose of such plan shall be to: (1) Identify infants at high risk of having hearing impairments; (2) notify parents of such infants of the risk; (3) inform parents of resources available to them for further testing and treatment, including rehabilitation services for such infants; and (4) inform parents of financial assistance available through the Department of Public Health, including, but not limited to, parental eligibility criteria, which may result in reduced cost or no cost to parents for testing, evaluation or treatment, including rehabilitation of such infants. The department shall develop such plan in consultation with persons including, but not limited to, pediatricians, otolaryngologists, audiologists, educators and parents of deaf and hearing impaired children.

(c) The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to implement the provisions of subsection (a) of this section.

(P.A. 81-205, S. 2, 3; P.A. 82-472, S. 61, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 9, 88; June Sp. Sess. P.A. 99-2, S. 36, 72; P.A. 00-27, S. 10, 24.)

History: P.A. 82-472 made technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 added new Subsecs. (a) and (c) re newborn hearing screening, designating existing Subsecs. (a) and (b) as Subsec. (b); June Sp. Sess. P.A. 99-2 amended Subsec. (a) by replacing “1999” with “2000”, effective July 1, 1999; P.A. 00-27 made a technical change in Subsec. (b), effective May 1, 2000.



Section 19a-59a - Low protein modified food products and amino acid modified preparations for inherited metabolic disease. Prescription required. Purchase by department.

(a) For purposes of this section:

(1) “Inherited metabolic disease” means a disease for which newborn screening is required under section 19a-55.

(2) “Low protein modified food product” means a product formulated to have less than one gram of protein per serving and intended for the dietary treatment of an inherited metabolic disease under the direction of a physician.

(3) “Amino acid modified preparation” means a product intended for the dietary treatment of an inherited metabolic disease under the direction of a physician.

(b) Amino acid modified preparations and low protein modified food products for the treatment of inherited metabolic disease shall be dispensed only upon the prescription of an individual authorized to prescribe drugs within this state.

(c) Notwithstanding any other provision of the general statutes, the Department of Public Health, in carrying out its powers and duties under this section, may, within available appropriations, purchase prescribed special infant formula, amino acid modified preparations and low protein modified food products directly and without the issuance of a purchase order.

(P.A. 82-355, S. 7, 8; P.A. 88-286, S. 3, 4; P.A. 94-174, S. 9, 12; 94-197, S. 2–4; P.A. 95-257, S. 12, 21, 58; P.A. 97-167, S. 3.)

History: P.A. 88-286 replaced “phenyl-free and Lofenolac formulas” with “amino acid preparations for the treatment of inborn errors of metabolism, for use by infants, children or pregnant women”; P.A. 94-174 and 94-197 applied section to protein modified foods and defined the term, effective June 6, 1994; P.A. 94-197 further amended Subsec. (a) to replace physician with any individual authorized to prescribe and added new Subsec. (b) authorizing department’s purchase of special infant formula and medical foods without a purchase order; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-167 added new Subsec. (a) expanding definitions and redesignated and modified former Subsecs. (a) and (b) accordingly.



Section 19a-59b - Maternal and child health protection program.

(a) The Commissioner of Public Health shall establish a maternal and child health protection program. He shall contract, for purposes of the program, annually, within available appropriations, with local providers of health services to provide outpatient maternal health services and labor and delivery services to needy pregnant women and child health services to children under six years of age. Eligibility shall be limited to families who have an income equal to or less than one hundred eighty-five per cent of the poverty level, according to the federal Office of Management and Budget poverty guidelines for nonfarm families, lack private, third party health insurance to cover such services. Such local providers shall determine eligibility for services under the program. The contracts shall include criteria for making such determination in accordance with this section. Outpatient services provided under the program shall include at least the outpatient services provided to Medicaid recipients. The commissioner shall conduct an outreach program designed to educate the public with regard to the program and to encourage providers to participate in the program. The commissioner, in consultation with the Commissioner of Social Services, shall seek any federal matching funds available for the program.

(b) The Commissioner of Public Health shall allocate a percentage of program funds, for contracts with community health centers in Bridgeport, Hartford, Middletown, New Haven, New London, Stamford, Waterbury and Willimantic. The commissioner may use program funds to establish or fund innovative programs designed to improve the delivery of health services to eligible women and children. The commissioner shall continue to perform evaluation using outcome measures developed in consultation with the Office of Policy and Management.

(June Sp. Sess. P.A. 83-17, S. 1, 3; P.A. 86-392, S. 1, 3; P.A. 88-238, S. 1, 2; P.A. 90-13, S. 2; 90-134, S. 9, 28; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-160; June 18 Sp. Sess. P.A. 97-2, S. 91, 165.)

History: P.A. 86-392 added Subsec. (c) re allocation of funds to community health centers; P.A. 88-238 amended Subsec. (a) by adding labor and delivery services, adding language pertaining to children, up to an age, not to exceed age 5, specifying that outpatient services include at least the outpatient services provided to medical assistance recipients and adding language on regulations, the outreach program and federal matching funds, deleted former Subsec. (b) describing services under the program and relettered Subsec. (c), amending it to remove language specifying how the funds allocated to community health centers should be used and adding language on program evaluation and the use of funds for innovative programs; P.A. 90-13 removed the requirement for the commissioner of health services to adopt regulations, deleted language prohibiting participation in the program by medical assistance recipients and specified that the age limit be determined by the commissioner; P.A. 90-134 changed the age limitation from an age determined by the commissioner not to exceed age 5 to 6 years of age; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-160 amended Subsec. (b) deleting 2% reserve fund requirement and adding requirement that the commissioner continue to perform evaluation; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to make a technical and conforming change, effective July 1, 1997.

See Sec. 19a-490a for definition of “community health center”.



Section 19a-59c - Administration of federal Special Supplemental Food Program for Women, Infants and Children in the state. Advisory Council.

(a) The Department of Public Health is authorized to administer the federal Special Supplemental Food Program for Women, Infants and Children in the state, in accordance with federal law and regulations. The Commissioner of Public Health may adopt regulations, in accordance with the provisions of chapter 54, necessary to administer the program.

(b) There is established a Women, Infants and Children Advisory Council consisting of the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to public health; the Commissioner of Public Health or a designee; the executive director of the Commission on Children or a designee; a nutrition educator, appointed by the Governor; two local directors of the Women, Infants and Children program, one each appointed by the president pro tempore of the Senate and the speaker of the House of Representatives; two recipients of assistance under the Women, Infants and Children program, one each appointed by the majority leaders of the Senate and the House of Representatives; and two representatives of an anti-hunger organization, one each appointed by the minority leaders of the Senate and the House of Representatives. Council members shall serve for a term of two years. The chairperson and the vice-chairperson of the council shall be elected by the full membership of the council. Vacancies shall be filled by the appointing authority. The council shall meet at least twice a year. Council members shall serve without compensation. The council shall advise the Department of Public Health on issues pertaining to increased participation and access to services under the federal Special Supplemental Food Program for Women, Infants and Children.

(P.A. 88-172, S. 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 84.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 designated existing provisions as Subsec. (a) and added Subsec. (b) establishing a Women, Infants and Children Advisory Council.



Section 19a-59d - Penalties for violations of regulations for the Special Supplemental Food Program for Women, Infants and Children.

The Commissioner of Public Health may, in accordance with regulations adopted pursuant to section 19a-59c, impose a civil penalty of not more than two thousand five hundred dollars, or disqualify from participation in the Special Supplemental Food Program for Women, Infants and Children, or both, any vendor who engages in conduct in violation of said regulations.

(P.A. 93-110, S. 1, 5; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-110 effective October 1, 1993 (Revisor’s note: Pursuant to P.A. 93-381 and P.A. 93-435 commissioner of health services was changed editorially by the Revisors to commissioner of public health and addiction services); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-59e - Media campaign for the reduction of adolescent pregnancies.

(a) The Department of Public Health, in consultation with the Department of Social Services, shall create a joint program between public and private organizations to design and establish a three-year media campaign entitled “Campaign For Our Children” for the purpose of reducing adolescent pregnancy in the state.

(b) Said media campaign shall have as its central focus the reduction of teen pregnancy and shall include the following strategies: (1) Delaying sexual intercourse among adolescents; (2) promoting pregnancy prevention among adolescents; (3) educating male adolescents about sexual and parenting responsibilities including child support; (4) promoting communication skills to parents of adolescents to assist such parents in educating their children about sexual and parenting responsibilities; (5) promoting community involvement by adolescents for the purpose of building self-esteem and individual skills; and (6) educating the community about the offenses of sexual assault of a minor, pursuant to sections 53a-70, 53a-71 and 53a-73a.

(c) Notwithstanding the provisions of sections 4-212 to 4-219, inclusive, the Department of Public Health, in consultation with the Department of Social Services, shall solicit bids from private organizations for the design and operation of said media campaign. Such bids shall be solicited by sending notice to prospective organizations and by posting notice on public bulletin boards within said departments. Each bid shall be opened publicly at the time stated in the notice soliciting such bid. Acceptance of a bid by said departments shall be based on standard specifications adopted by said departments. The department may accept gifts, donations, bequests, grants or funds from public or private agencies for any or all of the purposes of this section.

(d) On October 1, 1997, and annually thereafter, the Commissioner of Public Health shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and budgets of state agencies and public health. The report shall describe the status of the program established by this section and shall include, but not be limited to, the manner in which funds have been or will be spent in meeting the mandates of subdivisions (1) to (6), inclusive, of subsection (b) of this section.

(P.A. 95-227, S. 1, 2; 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 56, 88.)

History: P.A. 95-227 effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 amended Subsec. (b) to specify central focus as the reduction of teen pregnancy and added Subsec. (d) re report to the General Assembly, effective July 1, 1997.



Section 19a-59f - Federal Special Supplemental Food Program for Women, Infants and Children. Requirements re participating vendors. Federal audits. Revision of state plan.

(a) The Department of Public Health shall permit a vendor, who the department previously authorized to participate in the federal Special Supplemental Food Program for Women, Infants and Children, but who was disqualified from program participation during the period commencing on January 1, 2007, through June 12, 2008, due to the failure of such vendor to: (1) File a complete application for continued participation in the program, or (2) comply with the department’s prescribed minimum inventory requirements, to reapply for reinstatement as an authorized vendor in the program. The Department of Public Health shall, not later than thirty days from June 12, 2008, provide written notification to vendors who are permitted to reapply for program participation pursuant to this section. A vendor receiving such notification from the department shall have not more than thirty days after the date of notification to reapply for continued participation in the program. A vendor who reapplies for program participation pursuant to the provisions of this section shall be notified in writing of the department’s decision on the application for reinstatement not later than sixty days following the date of submission of the completed application.

(b) Any applicant who initially seeks to participate as a vendor in the program and any authorized vendor currently participating in the program who reapplies for continued participation in the program and thereafter receives written notification from the department of a deficiency in such application shall be afforded fifteen days from the date of such notification by the department to cure such deficiency and file a completed application. The provisions of this subsection shall not apply to vendors who reapply for program participation pursuant to subsection (a) of this section.

(c) The department shall not deny an application from a vendor who initially seeks to participate in the program or an authorized vendor, who is reapplying for continued participation in the program, on the basis of minimum distance requirements between vendors in the geographic area for which the application or reapplication is made.

(d) On and after June 12, 2008, if the Food and Nutrition Service of the United States Department of Agriculture conducts a comprehensive programmatic audit of the department’s administration of the federal Special Supplemental Food Program for Women, Infants and Children and thereafter provides written notification to the department that the department’s administration of the program is not in compliance with federal law and that the state may be subjected to financial penalties due to such noncompliance, the department shall take such action as the department deems necessary to ensure compliance with federal law, including suspension of the requirements prescribed in subsections (a), (b) and (c) of this section.

(e) Not later than January 1, 2009, the Department of Public Health shall submit to the Food and Nutrition Service of the United States Department of Agriculture a revised state plan concerning administration of the program that addresses all requirements prescribed in federal law and incorporates the vendor selection, notification and disqualification provisions set forth in this section.

(f) Implementation of the provisions of this section shall be within available appropriations.

(P.A. 08-184, S. 60.)

History: P.A. 08-184 effective June 12, 2008.



Section 19a-59g - Programs and services for pregnant women to reduce incidence of low birth weight among infants.

The Department of Public Health, within available appropriations and in consultation with the Departments of Social Services and Education, shall seek to reduce the incidence of low birth weight among infants and reduce the cost to the state from unnecessary hospitalizations of such infants by (1) maximizing coenrollment in the federal Special Supplemental Food Program for Women, Infants and Children and Medicaid for all eligible women; (2) encouraging tobacco cessation programs targeted to pregnant women; and (3) promoting the use of the centering pregnancy model of prenatal care. The department may recover the costs of implementing the provisions of this section through funds available from the Tobacco and Health Trust Fund established under section 4-28f and the federal Temporary Assistance for Needy Families Emergency Fund.

(P.A. 10-133, S. 9.)

History: P.A. 10-133 effective June 8, 2010.

See Sec. 4-165c re immunity of the state and its officials, employees and agents.



Section 19a-60 - (Formerly Sec. 19-22). Dental services for children.

The Department of Public Health may, on request, furnish dental services for children in areas of the state where adequate dental service is unavailable. Such dental service shall be furnished free of charge to all children where the cost of necessary service would be a financial hardship to their parents. Such dental service may be furnished to children of parents who are financially able to pay part or all of the cost of dental services received by their children. Said department is authorized to charge for dental service in such cases, but in no case more than the actual cost of such service and materials.

(1949 Rev., S. 3827; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-22 transferred to Sec. 19a-60 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-60a - Dental services for children of low-income families.

The Commissioner of Public Health, the Commissioner of Social Services and the chief executive officer of The University of Connecticut Health Center, shall establish a pilot program for the delivery of dental services to children of low-income families in two regions of the state. Such program shall provide for the design and implementation of a model integrated system of children’s dental care in such regions, including dental disease prevention and service intervention components, and shall provide for measurable outcomes.

(June Sp. Sess. P.A. 00-2, S. 2, 53.)

History: June Sp. Sess. P.A. 00-2 effective July 1, 2000.



Section 19a-61 - (Formerly Sec. 19-22b). Services for children suffering from diabetes.

The Department of Public Health shall establish and administer a program of services for children suffering from diabetes. Diabetic centers for children shall be geographically located so as to conveniently serve the population of the state. Such centers shall provide medical evaluations for the children and counseling and education concerning the disease for the children and their families, or other such services as are necessary to accomplish the purposes of this section. The staff of each center may include, but shall not be limited to, a nurse practitioner, dietitian, physician and social case worker.

(P.A. 78-196, S. 1, 2, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-22b transferred to Sec. 19a-61 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-62 - (Formerly Sec. 19-22c). Services for children suffering from cancer.

The health center of The University of Connecticut at Farmington shall establish and administer a program of services for children suffering from cancer. Such center shall provide medical evaluations for such children, counseling and education concerning the disease for the children and their families, and such other services as are necessary to accomplish the purposes of this section. The staff of the center may include, but shall not be limited to, a nurse practitioner, a dietitian, a physician and a social case worker.

(P.A. 79-465, S. 1, 2.)

History: Sec. 19-22c transferred to Sec. 19a-62 in 1983.



Section 19a-62a - Pediatric asthma pilot program. Asthma monitoring system. State-wide asthma plan. Model case definition of asthma. Report.

(a)(1) Within available appropriations, the Commissioner of Public Health, in consultation with the Commissioner of Social Services, shall establish a pilot program for the early identification and treatment of pediatric asthma. The Commissioner of Public Health shall make grants-in-aid under the pilot program for projects to be established in two municipalities to identify, screen and refer children with asthma for treatment. Such projects shall work cooperatively with providers of maternal and child health, including, but not limited to, local health departments, community health centers, Healthy Start and the Nurturing Families Network established pursuant to section 17b-751b, to target children who were born prematurely, premature infants or pregnant women at risk of premature delivery for early identification of asthma. Such projects may utilize private resources through public-private partnerships to establish a public awareness program and innovative outreach initiatives targeting urban areas to encourage early screening of children at risk of asthma.

(2) The Commissioner of Public Health shall evaluate the pilot program established under this subsection and shall submit a report of the commissioner’s findings and recommendations to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services and appropriations and the budgets of state agencies, not later than October 1, 2001, in accordance with the provisions of section 11-4a.

(b) Not later than January 1, 2003, the Commissioner of Public Health shall establish and maintain a system of monitoring asthma. Such system shall include, but not be limited to, annual surveys of asthma in schools and reports of asthma visits and the number of persons having asthma as voluntarily reported by health care providers. The monitoring system may include reports of the number of persons having asthma medication prescriptions filled by pharmacies in this state. Such system shall be used by the commissioner in estimating the annual incidence and distribution of asthma in the state, including, but not limited to, such incidence and distribution based on age and gender and among ethnic, racial and cultural populations and on school enrollment and the education reference group, as determined by the Department of Education, for the town or regional school district in which the student’s school is located.

(c) The Commissioner of Public Health, in consultation with local directors of health, shall establish a comprehensive state-wide asthma plan. Not later than October 1, 2002, the commissioner shall develop a model case definition of asthma for purposes of asthma diagnosis and monitoring.

(d) Not later than October 1, 2003, and annually thereafter, the commissioner shall submit a report of the status and results of the monitoring system established under subsection (b) of this section and the state-wide asthma plan established under subsection (c) of this section to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a.

(P.A. 00-216, S. 8, 28; June Sp. Sess. P.A. 01-4, S. 42; P.A. 06-164, S. 4.)

History: P.A. 00-216 effective July 1, 2000; June Sp. Sess. P.A. 01-4 designated existing Subsec. (a) as Subsec. (a)(1) and existing Subsec. (b) as Subsec. (a)(2), making a technical change therein, added new Subsec. (b) re asthma monitoring system, added Subsec. (c) re state-wide asthma plan and model case definition and added Subsec. (d) re annual report; P.A. 06-164 amended Subsec. (a)(1) to substitute “Nurturing Families Network” for “Healthy Families”, effective July 1, 2006.



Section 19a-63 to 19a-67 - (Formerly Secs. 19-23a to 19-23e). Diagnostic x-ray systems; regulatory authority; definition. Prevention of excess x-ray exposure; regulations. Compliance with regulations. Advisory board. Exemption from regulation.

Sections 19a-63 to 19a-67, inclusive, are repealed.

(P.A. 78-239, S. 1, 3–6, 8; 78-303, S. 85, 136; P.A. 93-249, S. 7.)



Section 19a-68 - (Formerly Sec. 19-26). Detention of persons affected with communicable disease or radioactive material.

Section 19a-68 is repealed.

(1949 Rev., S. 3805; 1955, S. 2036d; P.A. 77-614, S. 323, 610; P.A. 84-336, S. 5.)



Section 19a-69 - (Formerly Sec. 19-27). Distribution of biologic products.

In order to protect the public health of the citizens of the state and to assist in the enforcement of, and compliance with, day care center and school immunization regulations, the Department of Public Health may procure and distribute vaccine or other biologic products to town, city and borough directors of health and to health care providers for administration as determined by the department.

(1949 Rev., S. 3832; 1955, S. 2046d; 1957, P.A. 151, S. 1; P.A. 87-111; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-27 transferred to Sec. 19a-69 in 1983; P.A. 87-111 clarified the department’s authority to distribute biologic products as determined necessary; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-70 - (Formerly Sec. 19-28). Priority of distribution in emergency.

If the Department of Public Health finds that there is an epidemic of any disease within the state and that antitoxin or other biologic product is in short supply, the commissioner shall notify the Governor, who may proclaim that an emergency exists. On such declaration, the Governor shall appoint an advisory committee, consisting of the Commissioner of Public Health and such five other persons as the Governor deems advisable. The committee shall recommend to the Department of Public Health the priority of the supply, distribution and use of such biologic products in the interest of the health, welfare and safety of the people of the state. The Department of Public Health, after receiving the recommendations of the committee, is authorized to make regulations determining the priority of supply, distribution and use of such biologic product. Violation of any such regulation on the part of any physician or pharmacist shall be cause for the revocation, suspension or annulment of a license or certificate of registration or other disciplinary action in accordance with sections 20-13a to 20-13e, inclusive, or section 20-45, 20-576 or 20-579.

(1955, S. 2047d; 1957, P.A. 151, S. 2; P.A. 76-276, S. 17, 22; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-264, S. 47; P.A. 08-184, S. 6.)

History: P.A. 76-276 added reference to Secs. 20-13a to 20-13i; P.A. 77-614 replaced department and commissioner of health with department and commissioner of health services, effective January 1, 1979; Sec. 19-28 transferred to Sec. 19a-70 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-264 provided that discipline for violations of regulations shall be in accordance with Secs. 20-45, 20-576 and 20-579; P.A. 08-184 replaced “20-13i” with “20-13e”.



Section 19a-71 - (Formerly Sec. 19-29). Observation and treatment of certain typhoid germ carriers.

Section 19a-71 is repealed, effective October 1, 2002.

(1949 Rev., S. 3834; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; S.A. 02-12, S. 1.)



Section 19a-72 - (Formerly Sec. 19-29a). Connecticut Tumor Registry. Definitions. Duties of Department of Public Health. Reporting requirements.

(a) As used in this section:

(1) “Clinical laboratory” means any facility or other area used for microbiological, serological, chemical, hematological, immunohematological, biophysical, cytological, pathological or other examinations of human body fluids, secretions, excretions or excised or exfoliated tissues, for the purpose of providing information for the diagnosis, prevention or treatment of any human disease or impairment, for the assessment of human health or for the presence of drugs, poisons or other toxicological substances;

(2) “Hospital” means an establishment for the lodging, care and treatment of persons suffering from disease or other abnormal physical or mental conditions and includes inpatient psychiatric services in general hospitals;

(3) “Health care provider” means any person or organization that furnishes health care services and is licensed or certified to furnish such services pursuant to chapters 370, 372, 373, 375 to 384a, inclusive, 388, 398 and 399 or is licensed or certified pursuant to chapter 368d; and

(4) “Reportable tumor” means tumors and conditions included in the Connecticut Tumor Registry reportable list maintained by the Department of Public Health, as amended from time to time, as deemed necessary by the department.

(b) The Department of Public Health shall maintain and operate the Connecticut Tumor Registry. Said registry shall include a report of every occurrence of a reportable tumor that is diagnosed or treated in the state. Such reports shall be made to the department by any hospital, clinical laboratory and health care provider in the state. Such reports shall include, but not be limited to, pathology reports and information obtained from records of any person licensed as a health care provider and may include a collection of actual tissue samples and such information as the department may prescribe. Follow-up information shall also be contained in the report and shall include, when available: (1) Demographic data; (2) diagnostic, treatment and pathology reports; (3) operative reports, hematology, medical oncology and radiation therapy consults, or abstracts of such reports or consults in a format prescribed by the department; and (4) other medical information as the department may prescribe. Such information shall be reported to the department not later than six months after diagnosis or the first encounter for treatment of a reportable tumor, in the form and manner prescribed by the department. The Commissioner of Public Health shall promulgate a list of required data items, which may be amended from time to time. Such reports shall include every occurrence of a reportable tumor that is diagnosed or treated during a calendar year.

(c) The Department of Public Health shall be provided such access to records of any health care provider, as the department deems necessary, to perform case finding or other quality improvement audits to ensure completeness of reporting and data accuracy consistent with the purposes of this section.

(d) The Department of Public Health may enter into a contract for the storage, holding and maintenance of the tissue samples under its control and management.

(e) The Department of Public Health may enter into reciprocal reporting agreements with the appropriate agencies of other states to exchange tumor reports.

(f) (1) Failure by a hospital, clinical laboratory or health care provider to comply with the reporting requirements prescribed in this section may result in the department electing to perform the registry services for such hospital, clinical laboratory or provider. In such case, the hospital, clinical laboratory or provider shall reimburse the department for actual expenses incurred in performing such services.

(2) Any hospital, clinical laboratory or health care provider that fails to comply with the provisions of this section shall be liable for a civil penalty not to exceed five hundred dollars for each failure to disclose a reportable tumor, as determined by the commissioner.

(3) A hospital, clinical laboratory or health care provider that fails to report cases of cancer as required in regulations adopted pursuant to section 19a-73 by a date that is not later than nine months after the date of first contact with such hospital, clinical laboratory or health care provider for diagnosis or treatment shall be assessed a civil penalty not to exceed two hundred fifty dollars per business day, for each day thereafter that the report is not submitted and ordered to comply with the terms of this subsection by the Commissioner of Public Health.

(4) The reimbursements, expenses and civil penalties set forth in this section shall be assessed only after the Department of Public Health provides a written notice of deficiency and the provider is afforded the opportunity to respond to such notice. A provider shall have not more than fourteen business days after the date of receiving such notice to provide a written response to the department. Such written response shall include any information requested by the department.

(g) The Commissioner of Public Health may request that the Attorney General initiate an action to collect any civil penalties assessed pursuant to this section and obtain such orders as necessary to enforce any provision of this section.

(P.A. 80-143, S. 1, 3; P.A. 81-472, S. 43, 159; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 09-232, S. 7; P.A. 10-18, S. 5; P.A. 12-197, S. 3; P.A. 13-208, S. 23.)

History: P.A. 81-472 made technical changes; Sec. 19-29a transferred to Sec. 19a-72 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 09-232 replaced existing provisions with Subsecs. (a) to (g) re definitions, duties of department, reporting requirements and penalties for noncompliance with such requirements; P.A. 10-18 made a technical change in Subsec. (f)(2); P.A. 12-197 amended Subsec. (b) by adding provision re pathology reports to be included in registry and making a technical change; P.A. 13-208 amended Subsec. (b) by replacing provision re data, demographic, diagnostic and treatment information with provisions re information to be contained in report, adding provision re deadline for information to be reported and deleting provision re annual report, effective June 21, 2013.



Section 19a-73 - (Formerly Sec. 19-29b). Occupational history of cancer patients in hospital medical records. Regulations.

The medical records of each hospital, as defined in section 19a-490, for each patient who has been newly diagnosed as having contracted cancer shall include a complete occupational history of such patient. The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to define occupational history.

(P.A. 80-143, S. 2, 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 138, 181.)

History: Sec. 19-29b transferred to Sec. 19a-73 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 deleted reference to “subsection (b)” re Sec. 19a-490, deleted “not later than October 1, 1980” re regulations, and made technical changes, effective July 11, 2001.



Section 19a-73a - Establishment of comprehensive cancer plan for state.

The Department of Public Health shall, within available appropriations, establish a comprehensive cancer plan for the state of Connecticut. Such plan shall provide for (1) creation of a state-wide smoking cessation program targeting Medicaid recipients, (2) development and implementation of a program to encourage colorectal screenings for state residents, (3) development and implementation of a state-wide clinical trials network, (4) identification of services for, and provision of assistance to, cancer survivors, and (5) identification of, and the provision of services to, organizations that offer educational programs on hospice or palliative care.

(P.A. 06-195, S. 52.)



Section 19a-73b - Funding sources for comprehensive cancer program.

The Department of Public Health may apply for and receive money from public and private sources and from the federal government for the purpose of funding, in whole or in part, a comprehensive cancer program. Any payment to the state as a settlement of a court action of which the proceeds may be used for health shall be deposited in an account designated for use by the department for comprehensive cancer initiatives.

(P.A. 06-195, S. 6.)

History: P.A. 06-195 effective July 1, 2006.



Section 19a-74 - (Formerly Sec. 19-30). Cancer.

The Department of Public Health may make investigations concerning cancer, the prevention and treatment thereof and the mortality therefrom and take such action as it deems will assist in bringing about a reduction in the mortality due thereto.

(1949 Rev., S. 3835; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-30 transferred to Sec. 19a-74 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-74a - Regulations re information on nicotine yield ratings for brands of tobacco products.

The Commissioner of Public Health shall adopt regulations in accordance with chapter 54 that specify the manner in which said commissioner shall obtain information from public sources concerning the nicotine yield ratings for each brand of tobacco product including, but not limited to, cigarettes, sold or offered for sale in this state.

(P.A. 99-250, S. 2.)



Section 19a-75 - (Formerly Sec. 19-30b). State aid for health career educational programs.

Any state-aided hospital or nonprofit institution of higher learning which operates or intends to operate a school of nursing approved by the State Board of Examiners for Nursing or operates or intends to operate other health career educational programs may apply to the Department of Public Health or the Board of Regents for Higher Education, as the case may be, for funds to be used to establish or maintain such school or to support such programs. Said department or board shall, within available appropriations, grant such funds to any such hospital or institution of higher learning, provided the purposes for which such funds are to be used shall be approved by said department or board.

(1967, P.A. 618, S. 2; 1969, P.A. 693, S. 7; P.A. 77-573, S. 24, 30; 77-614, S. 323, 610; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-48, S. 285.)

History: 1969 act included “other health career educational programs” in addition to nursing, which programs would be under commission for higher education re fund applications for program support; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 82-218 reorganized system of higher education, replacing board of higher education with board of governors, effective March 1, 1983; Sec. 19-30b transferred to Sec. 19a-75 in 1983; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.



Section 19a-76 - (Formerly Sec. 19-30d). State aid to municipal and district departments of health. Regulations.

The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, establishing minimum standards for approval of the public health programs and budgets of health districts and municipal health departments, as required under sections 19a-202 and 19a-245.

(P.A. 78-251, S. 5–7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-30d transferred to Sec. 19a-76 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-77 - (Formerly Sec. 19-43b). “Child day care services” defined. Exclusions. Additional license.

(a) As used in sections 19a-77 to 19a-80, inclusive, and sections 19a-82 to 19a-87, inclusive, “child day care services” shall include:

(1) A “child day care center” which offers or provides a program of supplementary care to more than twelve related or unrelated children outside their own homes on a regular basis;

(2) A “group day care home” which offers or provides a program of supplementary care (A) to not less than seven or more than twelve related or unrelated children on a regular basis, or (B) that meets the definition of a family day care home except that it operates in a facility other than a private family home;

(3) A “family day care home” which consists of a private family home caring for not more than six children, including the provider’s own children not in school full time, where the children are cared for not less than three or more than twelve hours during a twenty-four-hour period and where care is given on a regularly recurring basis except that care may be provided in excess of twelve hours but not more than seventy-two consecutive hours to accommodate a need for extended care or intermittent short-term overnight care. During the regular school year, a maximum of three additional children who are in school full time, including the provider’s own children, shall be permitted, except that if the provider has more than three children who are in school full time, all of the provider’s children shall be permitted;

(4) “Night care” means the care provided for one or more hours between the hours of 10:00 p.m. and 5:00 a.m.;

(5) “Year-round” program means a program open at least fifty weeks per year.

(b) For licensing requirement purposes, child day care services shall not include such services which are:

(1) (A) Administered by a public school system, or (B) administered by a municipal agency or department and located in a public school building;

(2) Administered by a private school which is in compliance with section 10-188 and is approved by the State Board of Education or is accredited by an accrediting agency recognized by the State Board of Education;

(3) Classes in music, dance, drama and art that are no longer than two hours in length; classes that teach a single skill that are no longer than two hours in length; library programs that are no longer than two hours in length; scouting; programs that offer exclusively sports activities; rehearsals; academic tutoring programs; or programs exclusively for children thirteen years of age or older;

(4) Informal arrangements among neighbors and formal or informal arrangements among relatives in their own homes, provided the relative is limited to any of the following degrees of kinship by blood or marriage to the child being cared for or to the child’s parent: Child, grandchild, sibling, niece, nephew, aunt, uncle or child of one’s aunt or uncle;

(5) Drop-in supplementary child care operations for educational or recreational purposes and the child receives such care infrequently where the parents are on the premises;

(6) Drop-in supplementary child care operations in retail establishments where the parents remain in the same store as the child for retail shopping, provided the drop-in supplementary child-care operation does not charge a fee and does not refer to itself as a child day care center;

(7) Drop-in programs administered by a nationally chartered boys’ and girls’ club;

(8) Religious educational activities administered by a religious institution exclusively for children whose parents or legal guardians are members of such religious institution;

(9) Administered by Solar Youth, Inc., a New Haven-based nonprofit youth development and environmental education organization, provided Solar Youth, Inc. informs the parents and legal guardians of any children enrolled in its programs that such programs are not licensed by the Department of Public Health to provide child day care services;

(10) Programs administered by organizations under contract with the Department of Social Services pursuant to section 17b-851a that promote the reduction of teenage pregnancy through the provision of services to persons who are ten to nineteen years of age, inclusive; or

(11) Administered by the Cardinal Shehan Center, a Bridgeport-based nonprofit organization that is exclusively for school age children, provided the Cardinal Shehan Center informs the parents and legal guardians of any children enrolled in its programs that such programs are not licensed by the Department of Public Health to provide child day care services.

(c) No registrant or licensee of any child day care services as defined in subsection (a) of this section shall be issued an additional registration or license to provide any such services at the same facility.

(d) When a licensee has vacated premises approved by the department for the provision of child day care services and the landlord of such licensee establishes to the satisfaction of the department that such licensee has no legal right or interest to such approved premises, the department may make a determination with respect to an application for a new license for the provision of child day care services at such premises.

(1967, P.A. 696, S. 1; 1971, P.A. 276, S. 1; P.A. 77-157, S. 1, 11; P.A. 82-35, S. 1, 2; P.A. 83-56; P.A. 85-613, S. 39, 154; P.A. 86-417, S. 10, 15; P.A. 87-131; P.A. 90-298, S. 1; P.A. 93-20, S. 1; 93-175; P.A. 95-360, S. 21, 30, 32; P.A. 97-259, S. 32, 41; P.A. 98-71, S. 1, 3; 98-252, S. 56; P.A. 00-135, S. 2, 21; P.A. 03-252, S. 22; June 30 Sp. Sess. P.A. 03-3, S. 29; P.A. 05-272, S. 40; P.A. 07-129, S. 1; 07-252, S. 87; P.A. 08-184, S. 25; P.A. 09-232, S. 42, 103; P.A. 10-117, S. 75; P.A. 11-193, S. 1; 11-242, S. 14.)

History: 1971 act excluded from consideration as child day care center, facilities which are an integral part of a public or private school in compliance with Sec. 10-188, previously exclusion was for facilities forming an integral part of “the school system”; P.A. 77-157 redefined “child day care center” to remove reference to excluded facilities and to require enrollment of “more than twelve” children rather than of “five or more”, defined “group day care home” and “family day care home” in new Subsecs. (b) and (c) and grouped all definitions as “child day care services” and added Subsec. (d) re services not considered child day care services; P.A. 82-35 amended Subsec. (a) to include “related” children in the description of a child day care center, amended Subsec. (b) to change the number of children cared for in a group day care home from not less than five to not less than seven, amended Subsec. (c) to allow “six children including the provider’s own children not in school full time” to be cared for in a family day care home where previously the limit had been “four children not related to the provider”, and added Subdiv. (4) on drop in supplementary child care operations to Subsec. (d); Sec. 19-43b transferred to Sec. 19a-77 in 1983; P.A. 83-56 added Subsec. (e) prohibiting the issuance of an additional license to provide services at the same facility; P.A. 85-613 made technical changes; P.A. 86-417 added references to registration in Subsecs. (d) and (e); P.A. 87-131 reordered the subsections, combining Subsecs. (a), (b) and (c) as Subsec. (a) and relettering Subsecs. (d) and (e) accordingly and added language in Subsec. (a) on the maximum number of children in school full time allowed during the school year; P.A. 90-298 excluded library programs from registration and licensing requirements in Subsec. (b); P.A. 93-20 amended definition of “family day care home” in Subsec. (a) to allow extended care or intermittent short-term overnight care; P.A. 93-175 amended Subsec. (b) by removing reference to private schools in Subdiv. (1) and inserting as new Subdiv. (2) a provision requiring private schools to be approved or accredited to remain exempt from licensing and registration requirements and renumbered remaining Subdivs. accordingly; P.A. 95-360 substituted Sec. 19a-82 for Sec. 19a-81 in Subsec. (a), effective July 13, 1995, and amended Subsec. (b) by providing the definition of “relative” for purposes of Subdiv. (4); P.A. 97-259 added definitions of “night care” and “year-round” in Subsec. (a), effective July 1, 1997; P.A. 98-71 amended Subsec. (b) by adding Subdiv. (6) re retail establishments and made technical changes by moving definition of “relative” to Subdiv. (4), effective May 19, 1998; P.A. 98-252 amended Subsec. (b) to add creative art studios in Subdiv. (3); P.A. 00-135 amended Subsec. (b)(1) by designating existing provisions as Subpara. (A) and adding Subpara. (B) re services administered by a municipal agency or department and located in a public school building, effective May 26, 2000; P.A. 03-252 amended Subsec. (b) by adding Subdiv. (7) re activities administered by religious institution, effective July 9, 2003; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) by deleting reference to “registration” requirement purposes and deleting requirement in Subdiv. (1) that children be “students enrolled in that school”, effective August 20, 2003; P.A. 05-272 amended Subsec. (b) by making technical changes and removing reference to “boys’ and girls’ clubs” in Subdiv. (3), adding new Subdiv. (7) to exempt drop-in programs administered by a nationally chartered boys’ and girls’ club from day care licensing requirements and redesignating existing Subdiv. (7) as Subdiv. (8), effective July 13, 2005; P.A. 07-129 amended Subsec. (a)(2) by redefining “group day care home” to include programs of supplementary care that meet definition of a family day care home except that they operate in a facility other than a private family home, amended Subsec. (b)(3) by modifying list of services exempted from child day care licensing requirements and made technical changes; P.A. 07-252 amended Subsec. (b)(3) to delete 4-H from list of exempted activities and to revise exemption re sports activities; P.A. 08-184 made technical changes in Subsec. (a)(2) and (3); P.A. 09-232 added Subsec. (b)(9) excluding Solar Youth, Inc. from licensing requirements, effective July 1, 2009, and added Subsec. (d) re application for new license at approved premises when former licensee has vacated such premises, effective July 8, 2009; P.A. 10-117 added Subsec. (b)(10) re excluding for licensing requirement purposes programs administered by organizations under contract with Department of Social Services that promote reduction of teenage pregnancy, effective June 8, 2010; P.A. 11-193 added Subsec. (b)(11) excluding Cardinal Shehan Center from licensing requirements, effective July 1, 2011; P.A. 11-242 amended Subsec. (b)(4) by excluding formal arrangements among relatives from child day care licensing requirements and amended Subsec. (b)(6) by deleting reference to repealed Sec. 19a-77a and by substituting “parents remain in the same store as the child” for “parents are on the premises”.

Subdiv. (3) cited. 237 C. 272.



Section 19a-77a - Child day care services in retail stores.

Section 19a-77a is repealed, effective October 1, 2011.

(P.A. 98-71, S. 2, 3; P.A. 99-67; P.A. 01-175, S. 14, 32; P.A. 03-243, S. 10; P.A. 04-257, S. 36; P.A. 05-207, S. 8; P.A. 11-242, S. 98.)



Section 19a-79 - (Formerly Sec. 19-43d). Regulations. Exemptions.

(a) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87, inclusive, and to assure that child day care centers and group day care homes shall meet the health, educational and social needs of children utilizing such child day care centers and group day care homes. Such regulations shall (1) specify that before being permitted to attend any child day care center or group day care home, each child shall be protected as age-appropriate by adequate immunization against diphtheria, pertussis, tetanus, poliomyelitis, measles, mumps, rubella, hemophilus influenzae type B and any other vaccine required by the schedule of active immunization adopted pursuant to section 19a-7f, including appropriate exemptions for children for whom such immunization is medically contraindicated and for children whose parents object to such immunization on religious grounds, (2) specify conditions under which child day care center directors and teachers and group day care home providers may administer tests to monitor glucose levels in a child with diagnosed diabetes mellitus, and administer medicinal preparations, including controlled drugs specified in the regulations by the commissioner, to a child receiving child day care services at such child day care center or group day care home pursuant to the written order of a physician licensed to practice medicine or a dentist licensed to practice dental medicine in this or another state, or an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a, or a physician assistant licensed to prescribe in accordance with section 20-12d, and the written authorization of a parent or guardian of such child, (3) specify that an operator of a child day care center or group day care home, licensed before January 1, 1986, or an operator who receives a license after January 1, 1986, for a facility licensed prior to January 1, 1986, shall provide a minimum of thirty square feet per child of total indoor usable space, free of furniture except that needed for the children’s purposes, exclusive of toilet rooms, bathrooms, coatrooms, kitchens, halls, isolation room or other rooms used for purposes other than the activities of the children, (4) specify that a child day care center or group day care home licensed after January 1, 1986, shall provide thirty-five square feet per child of total indoor usable space, (5) establish appropriate child day care center staffing requirements for employees certified in cardiopulmonary resuscitation by the American Red Cross, the American Heart Association, the National Safety Council, American Safety and Health Institute or Medic First Aid International, Inc., (6) specify that on and after January 1, 2003, a child day care center or group day care home (A) shall not deny services to a child on the basis of a child’s known or suspected allergy or because a child has a prescription for an automatic prefilled cartridge injector or similar automatic injectable equipment used to treat an allergic reaction, or for injectable equipment used to administer glucagon, (B) shall, not later than three weeks after such child’s enrollment in such a center or home, have staff trained in the use of such equipment on-site during all hours when such a child is on-site, (C) shall require such child’s parent or guardian to provide the injector or injectable equipment and a copy of the prescription for such medication and injector or injectable equipment upon enrollment of such child, and (D) shall require a parent or guardian enrolling such a child to replace such medication and equipment prior to its expiration date, and (7) specify that on and after January 1, 2005, a child day care center or group day care home (A) shall not deny services to a child on the basis of a child’s diagnosis of asthma or because a child has a prescription for an inhalant medication to treat asthma, and (B) shall, not later than three weeks after such child’s enrollment in such a center or home, have staff trained in the administration of such medication on-site during all hours when such a child is on-site, and (8) establish physical plant requirements for licensed child day care centers and licensed group day care homes that exclusively serve school-age children. When establishing such requirements, the department shall give consideration to child day care centers and group day care homes that are located in private or public school buildings. With respect to this subdivision only, the commissioner shall implement policies and procedures necessary to implement the physical plant requirements established pursuant to this subdivision while in the process of adopting such policies and procedures in regulation form. Until replaced by policies and procedures implemented pursuant to this subdivision, any physical plant requirement specified in the department’s regulations that is generally applicable to child day care centers and group day care homes shall continue to be applicable to such centers and group day care homes that exclusively serve school-age children. The commissioner shall print notice of the intent to adopt regulations pursuant to this subdivision in the Connecticut Law Journal not later than twenty days after the date of implementation of such policies and procedures. Policies and procedures implemented pursuant to this subdivision shall be valid until the time final regulations are adopted.

(b) The Commissioner of Public Health may adopt regulations, pursuant to chapter 54, to establish civil penalties of not more than one hundred dollars per day for each day of violation and other disciplinary remedies that may be imposed, following a contested-case hearing, upon the holder of a license issued under section 19a-80 to operate a child day care center or group day care home or upon the holder of a license issued under section 19a-87b to operate a family day care home.

(c) The Commissioner of Public Health shall exempt Montessori schools accredited by the American Montessori Society or the Association Montessori Internationale from any provision in regulations adopted pursuant to subsection (a) of this section which sets requirements on group size or child to staff ratios or the provision of cots.

(1967, P.A. 696, S. 5; P.A. 75-527, S. 4, 5; P.A. 76-38, S. 2, 3; P.A. 77-157, S. 3, 11; P.A. 78-303, S. 60, 136; P.A. 85-59, S. 1, 2; 85-495, S. 2, 7; 85-613, S. 41, 154; P.A. 88-182, S. 2, 3; P.A. 90-97; P.A. 91-327, S. 4, 8; P.A. 93-381, S. 9, 39; P.A. 94-38; 94-213, S. 2; May 25 Sp. Sess. P.A. 94-1, S. 129, 130; P.A. 95-257, S. 12, 21, 58; 95-360, S. 16, 22, 32; P.A. 97-14, S. 1; June Sp. Sess. P.A. 01-4, S. 48, 58; P.A. 02-84, S. 1; P.A. 04-221, S. 24, 32; P.A. 07-252, S. 83; P.A. 10-90, S. 1.)

History: P.A. 75-527 required consultation with office of child day care; P.A. 76-38 changed placement of phrase re consultation with office of child day care; P.A. 77-157 included regulations re group day care homes; P.A. 78-303 replaced public health council with commissioner of health services; Sec. 19-43d transferred to Sec. 19a-79 in 1983; P.A. 85-59 made the existing section Subsec. (a) and added Subsec. (b) re exemptions for certain Montessori schools; P.A. 85-495 removed a reference to the office of child day care as consulting authority re regulatory power; P.A. 85-613 made technical changes; P.A. 88-182 amended Subsec. (a) to delete provisions requiring consultation with the child day care council; P.A. 90-97 added language in Subsec. (a) on the administration of medication; P.A. 91-327 directed the department to establish regulations to require immunization according to the schedule established by the department before attending a child day care center or group day care home; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-38 added Subsec. (a)(3) and (4) re minimum square footage requirements; P.A. 94-213 amended Subsec. (a) to add reference to prescriptions by advanced practice registered nurses and physicians assistants; May 25 Sp. Sess. 94-1 amended Subsec. (a) to add the word “total” before indoor usable space; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 substituted Sec. 19a-82 for Sec. 19a-81 in Subsec. (a) and inserted new Subsec. (b) re adoption of regulations on civil penalties and disciplinary remedies, relettering the former Subsec., effective July 13, 1995; P.A. 97-14 added provision re diabetes monitoring in Subsec. (a)(2); June Sp. Sess. P.A. 01-4 amended Subsec. (a) by making technical changes and adding Subdiv. (5) re staffing requirements for employees certified in cardiopulmonary resuscitation; P.A. 02-84 added Subsec. (a)(6) providing for regulations prohibiting a child day care center or group day care home from denying services to a child based on the child’s known or suspected allergy or because the child has a prescription for certain automatic injectable medication equipment, requiring the training of staff in the use of such equipment, and requiring the child’s parent or guardian to provide the equipment and a copy of the prescription and to replace the medication or equipment prior to its expiration date; P.A. 04-221 amended Subsec. (a)(5) by allowing certification by the National Safety Council, American Safety and Health Institute and Medic First Aid International, Inc., effective June 8, 2004, and amended Subsec. (a)(6) by adding provision re use of injectable equipment to administer glucagon in Subpara. (A) and making technical changes in Subpara. (B), and added Subsec. (a)(7) re services for children with asthma; P.A. 07-252 added Subsec. (d) establishing process for certain child day care centers and group day care homes to obtain a variance to physical plant requirements adopted as regulations pursuant to Subsec. (a), effective July 12, 2007; P.A. 10-90 added Subsec. (a)(8) re commissioner’s responsibility to adopt regulations that establish physical plant requirements for certain child day care centers and group day care homes and deleted former Subsec. (d) re authorization provided to certain child day care centers and group day care homes to seek a variance from physical plant requirements, effective May 26, 2010.



Section 19a-79a - Pesticide applications at day care centers.

(a) As used in this section, “pesticide” means a fungicide used on plants, an insecticide, a herbicide or a rodenticide but does not mean a sanitizer, disinfectant, antimicrobial agent or a pesticide bait; “lawn care pesticide” means a pesticide registered by the United States Environmental Protection Agency and labeled pursuant to the federal Insecticide, Fungicide and Rodenticide Act for use in lawn, garden and ornamental sites or areas; “certified pesticide applicator” means a pesticide applicator with (1) supervisory certification under section 22a-54, or (2) operational certification under section 22a-54, who operates under the direct supervision of a pesticide applicator with said supervisory certification; “licensee” means a person licensed under sections 19a-77 to 19a-87e, inclusive; and “day care center” means a child day care center, group day care home or family day care home that provides “child day care services”, as described in section 19a-77.

(b) No person other than a certified pesticide applicator shall apply pesticide within any day care center, except that a person other than a certified pesticide applicator may make an emergency application to eliminate an immediate threat to human health, including, but not limited to, for the elimination of mosquitoes, ticks and stinging insects, provided (1) the licensee or a designee of the licensee determines such emergency application to be necessary, (2) the licensee or a designee of the licensee deems it impractical to obtain the services of a certified pesticide applicator, and (3) such emergency application does not involve a restricted use pesticide, as defined in section 22a-47.

(c) No person shall apply a lawn care pesticide on the grounds of any day care center, except that an emergency application of pesticide may be made to eliminate an immediate threat to human health, including, but not limited to, the elimination of mosquitoes, ticks and stinging insects, provided (1) the licensee or a designee of the licensee determines such emergency application to be necessary, and (2) such emergency application does not involve a restricted use pesticide, as defined in section 22a-47. The provisions of this subsection shall not apply to a family day care home, as described in section 19a-77, if the grounds of such family day care home are not owned or under the control of the licensee.

(d) No licensee or designee of a licensee shall permit any child enrolled in such licensee’s day care center to enter an area where a pesticide has been applied in accordance with this section until it is safe to do so according to the provisions on the pesticide label.

(e) On and after October 1, 2009, prior to providing for any application of pesticide on the grounds of any day care center, the licensee or a designee of the licensee shall, within the existing budgetary resources of such day care center, notify the parents or guardians of each child enrolled in such licensee’s day care center by any means practicable no later than twenty-four hours prior to such application, except that for an emergency application made in accordance with this section, such notice shall be given as soon as practicable. Notice under this subsection shall include (1) the name of the active ingredient of the pesticide being applied, (2) the target pest, (3) the location of the application on the day care center property, and (4) the date or proposed date of the application. A copy of the record of each pesticide application at a day care center shall be maintained at such center for a period of five years.

(P.A. 99-165, S. 5, 6; P. A. 05-252, S. 1; P.A. 09-56, S. 1.)

History: P.A. 99-165 effective July 1, 1999; P.A. 05-252 added new provisions as Subsec. (a) defining “pesticide” and “lawn care pesticide”, designated existing language as Subsec. (b) and made technical changes therein, and added Subsec. (c) prohibiting the application of lawn care pesticides on the grounds of day care facilities; P.A. 09-56 amended Subsec. (a) to define “certified pesticide applicator”, “licensee” and “day care center”, amended Subsec. (b) to permit only certified pesticide applicators to apply pesticide, with exception for emergency applications, amended Subsec. (c) to add Subdiv. (1) re determination of necessity and Subdiv. (2) designator and to exempt certain family day care homes, added Subsecs. (d) and (e) and made conforming changes.



Section 19a-80 - (Formerly Sec. 19-43e). License required for child day care centers and group day care homes. Fees. Criminal history records checks. Notification of changes in regulations.

(a) No person, group of persons, association, organization, corporation, institution or agency, public or private, shall maintain a child day care center or group day care home without a license issued in accordance with sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87a, inclusive. Applications for such license shall be made to the Commissioner of Public Health on forms provided by the commissioner and shall contain the information required by regulations adopted under said sections. The forms shall contain a notice that false statements made therein are punishable in accordance with section 53a-157b.

(b) (1) Upon receipt of an application for a license, the Commissioner of Public Health shall issue such license if, upon inspection and investigation, said commissioner finds that the applicant, the facilities and the program meet the health, educational and social needs of children likely to attend the child day care center or group day care home and comply with requirements established by regulations adopted under sections 19a-77 to 19a-80, inclusive, and sections 19a-82 to 19a-87a, inclusive. The commissioner shall offer an expedited application review process for an application submitted by a municipal agency or department. The commissioner shall have discretion to determine whether a change of operator, ownership or location request from a currently licensed person or entity, as described in subsection (a) of this section, shall require the filing of a new license application from such person or entity. Each license shall be for a term of four years, shall be nontransferable, and may be renewed upon receipt by the commissioner of a renewal application and accompanying licensure fee. The commissioner may suspend or revoke such license after notice and an opportunity for a hearing as provided in section 19a-84 for violation of the regulations adopted under sections 19a-77 to 19a-80, inclusive, and sections 19a-82 to 19a-87a, inclusive.

(2) The Commissioner of Public Health shall collect from the licensee of a day care center a fee of five hundred dollars prior to issuing or renewing a license for a term of four years. The commissioner shall collect from the licensee of a group day care home a fee of two hundred fifty dollars prior to issuing or renewing a license for a term of four years. The commissioner shall require only one license for a child day care center operated in two or more buildings, provided the same licensee provides child day care services in each building and the buildings are joined together by a contiguous playground that is part of the licensed space.

(c) The Commissioner of Public Health, within available appropriations, shall require each prospective employee of a child day care center or group day care home in a position requiring the provision of care to a child to submit to state and national criminal history records checks. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a. The commissioner shall also request a check of the state child abuse registry established pursuant to section 17a-101k. Pursuant to the interagency agreement provided for in section 10-16s, the Department of Social Services may agree to transfer funds appropriated for criminal history records checks to the Department of Public Health. The commissioner shall notify each licensee of the provisions of this subsection.

(d) The commissioner shall inform each licensee, by way of a plain language summary provided not later than sixty days after the regulation’s effective date, of new or changed regulations adopted under sections 19a-77 to 19a-80, inclusive, or sections 19a-82 to 19a-87a, inclusive, with which a licensee must comply.

(1967, P.A. 696, S. 2, 3; P.A. 77-157, S. 4, 11; 77-614, S. 323, 610; P.A. 82-256, S. 2; P.A. 85-613, S. 42, 154; May Sp. Sess. P.A. 92-6, S. 7, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 9, 32; P.A. 97-259, S. 33, 41; P.A. 98-250, S. 14, 39; June Sp. Sess. P.A. 99-2, S. 69; P.A. 01-175, S. 15, 32; P.A. 03-243, S. 11; P.A. 05-207, S. 9; P.A. 07-22, S. 1; 07-129, S. 2; P.A. 09-232, S. 104; June Sp. Sess. P.A. 09-3, S. 168; P.A. 10-117, S. 30; P.A. 11-97, S. 1; 11-242, S. 16.)

History: P.A. 77-157 added references to group day care homes; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 82-256 required that application forms contain a notice that false statements are punishable in accordance with Sec. 53a-157 and increased the license fee for day care centers from $25 to $100 and the fee for group day care homes from $25 to $50; Sec. 19-43e transferred to Sec. 19a-80 in 1983; P.A. 85-613 made technical changes; May Sp. Sess. P.A. 92-6 amended Subsec. (b) to raise fee for day care center two-year term license or renewal from $100 to $200, six-month license or renewal from $15 to $50, and for group day care home two-year term license or renewal from $50 to $100 and a six-month license or renewal from $15 to $30; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 allowed license revocation or suspension after “an opportunity for” a hearing rather than requiring a hearing and substituted Sec. 19a-82 for Sec. 19a-81, effective July 13, 1995; P.A. 97-259 added Subsec. (c) re criminal records checks and state child abuse registry checks, effective July 1, 1997; P.A. 98-250 added new Subsec. (d) re plain language summary, effective July 1, 1998; June Sp. Sess. P.A. 99-2 amended Subsec. (c) by changing “criminal records check” and “criminal history records check” to “fingerprint criminal records check” and “fingerprint criminal history records check”; P.A. 01-175 amended Subsec. (c) by replacing language re fingerprint criminal records checks as a permissive request with language re mandatory state and national criminal history records checks pursuant to Sec. 29-17a, deleted language re fee and made technical changes, effective July 1, 2001; P.A. 03-243 added “for perpetrator information” in Subsec. (c); P.A. 05-207 amended Subsec. (c) to delete requirement that commissioner check state child abuse registry for perpetrator information; P.A. 07-22 made technical changes in Subsecs. (a) and (b) and added provision in Subsec. (b) specifying licensing requirements for child day care centers operated by the same licensee in 2 or more buildings joined together by a contiguous playground, effective May 9, 2007; P.A. 07-129 amended Subsec. (b) by adding Subdiv. designators (1) to (3), disallowing issuance of temporary licenses, extending license term from 2 to 4 years on and after October 1, 2008, increasing licensing fee from $200 to $400 on and after October 1, 2008, and making technical changes; P.A. 09-232 amended Subsec. (b)(1) by adding provision requiring commissioner to offer expedited review process for application submitted by municipal agency or department, effective July 8, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (b)(3) to increase license fees; P.A. 10-117 amended Subsec. (b)(1) by substituting “nontransferable” for “transferable” re licenses, effective June 8, 2010; P.A. 11-97 amended Subsecs. (a), (b) and (d) by substituting “19a-87a” for “19a-87”, amended Subsec. (b)(1) by adding provision re commissioner’s discretion to determine whether change of operator, ownership or location requires filing of a new license application by license holder and by making technical changes, deleted former Subsec. (b)(2) re license fees prior to October 1, 2008, redesignated existing Subsec. (b)(3) as Subsec. (b)(2) and made technical changes in same; P.A. 11-242 amended Subsec. (b)(1) by adding provision re renewal of license upon receipt of renewal application and accompanying license fee and by making technical changes, deleted former Subsec. (b)(2) re license fees prior to October 1, 2008, redesignated existing Subsec. (b)(3) as Subsec. (b)(2) and amended same by replacing “for each license issued or renewed” with “prior to issuing or renewing a license” and making technical changes.



Section 19a-80e - Parental participation in state-funded child day care centers and group day care homes.

Each child day care center and group day care home, as defined in section 19a-77, that is funded by the state pursuant to section 8-210, 17b-737 or 17b-752 shall: (1) Provide for parents’ participation in setting goals for and evaluating the progress of their children; (2) assist parents with their responsibility of educating their children; (3) assist parents in working with child day care programs, communicating with teachers and other child day care program personnel, and participating in decisions relating to the education of their children; (4) assist staff with their responsibility of working with the child’s parents to promote parent-education partnerships; and (5) take other actions, when appropriate, to support the active involvement of parents with child day care programs, school personnel and with the transition to school-related organizations.

(P.A. 91-292, S. 4; P.A. 97-259, S. 34, 41; 97-295, S. 10, 25; P.A. 98-262, S. 14, 22.)

History: P.A. 97-259 expanded requirements by adding Subdivs. (2) to (5), inclusive, effective July 1, 1997; P.A. 97-295 deleted reference to Secs. 17b-740 and 17b-741, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section.



Section 19a-80f - Investigation of child abuse or neglect involving licensed facilities. Information sharing between agencies. Compilation of listing of substantiated allegations.

(a) As used in this section, “facility” means a child day care center, a group day care home and a family day care home, as defined in section 19a-77, and a youth camp, as defined in section 19a-420.

(b) Notwithstanding any provision of the general statutes, the Commissioner of Children and Families, or the commissioner’s designee, shall provide to the Department of Public Health all records concerning reports and investigations of child abuse or neglect that have been reported to, or are being investigated by, the Department of Children and Families pursuant to section 17a-101g, including records of any administrative hearing held pursuant to section 17a-101k: (1) Occurring at any facility, and (2) by any staff member or licensee of any facility and by any household member of any family day care home, as defined in section 19a-77, irrespective of where the abuse or neglect occurred.

(c) The Department of Children and Families and the Department of Public Health shall jointly investigate reports of abuse or neglect occurring at any facility. All information, records and reports concerning such investigation shall be shared between agencies as part of the investigative process.

(d) The Commissioner of Public Health shall compile a listing of allegations of violations that have been substantiated by the Department of Public Health concerning a facility during the prior three-year period. The Commissioner of Public Health shall disclose information contained in the listing to any person who requests it, provided the information may be disclosed pursuant to sections 17a-101g and 17a-101k and does not identify children or family members of those children.

(e) Notwithstanding any provision of the general statutes, when the Commissioner of Children and Families has made a finding substantiating abuse or neglect: (1) That occurred at a facility, or (2) by any staff member or licensee of any facility, or by any household member of any family day care home and such finding is included on the state child abuse or neglect registry, maintained by the Department of Children and Families pursuant to section 17a-101k, such finding may be included in the listing compiled by the Department of Public Health pursuant to subsection (d) of this section and may be disclosed to the public by the Department of Public Health.

(f) Notwithstanding any provision of the general statutes, when the Commissioner of Children and Families, pursuant to section 17a-101j, has notified the Department of Public Health of a recommended finding of child abuse or neglect at a facility and if such child abuse or neglect resulted in or involves (1) the death of a child; (2) the risk of serious physical injury or emotional harm of a child; (3) the serious physical harm of a child; (4) the arrest of a person due to abuse or neglect of a child; (5) a petition filed by the Commissioner of Children and Families pursuant to section 17a-112 or 46b-129; or (6) sexual abuse of a child, the Commissioner of Public Health may include such finding of child abuse or neglect in the listing under subsection (d) of this section and may disclose such finding to the public. The Commissioner of Children and Families, or the commissioner’s designee, shall immediately notify the Commissioner of Public Health when such child abuse or neglect is not substantiated after an investigation has been completed pursuant to subsection (b) of section 17a-101g or a recommended finding of child abuse or neglect is reversed after a hearing or appeal conducted in accordance with the provisions of section 17a-101k. The Commissioner of Public Health shall immediately remove such information from the listing and shall not further disclose any such information to the public.

(g) Notwithstanding any provision of the general statutes, all records provided by the Commissioner of Children and Families, or the commissioner’s designee, to the Department of Public Health regarding child abuse or neglect occurring at any facility, may be utilized in an administrative proceeding or court proceeding relative to facility licensing. In any such proceeding, such records shall be confidential, except as provided by the provisions of section 4-177c, and such records shall not be subject to disclosure pursuant to section 1-210.

(P.A. 97-259, S. 9, 41; P.A. 09-232, S. 98; P.A. 11-242, S. 57.)

History: P.A. 97-259 effective July 1, 1997; P.A. 09-232 replaced former provisions with Subsecs. (a) to (g) re joint investigations between Departments of Children and Families and Public Health concerning allegations of suspected child abuse or neglect involving child day care facilities and youth camps licensed by Department of Public Health, information and record sharing between said departments and compilation of a listing by Department of Public Health of substantiated allegations of abuse or neglect; P.A. 11-242 amended Subsec. (b) to require Commissioner of Children and Families to provide records re reports or investigations of child abuse “that have been reported to, or are being investigated by, the Department of Children and Families pursuant to section 17a-101g”, amended Subsec. (d) to add provisions re disclosure of information pursuant to Secs. 17a-101g and 17a-101k, and amended Subsec. (f) by substituting “a recommended finding of child abuse or neglect” for “suspected child abuse or neglect” re notification and, in Subdiv. (6), by adding references to Secs. 17a-101g and 17a-101k re findings of abuse or neglect that are not substantiated or reversed after investigation, hearing or appeal.



Section 19a-80g - Child day care center waiting list fees and deposits.

Any child day care center, as described in section 19a-77, that collects a registration fee or deposit from any person for the placement of a child on a waiting list for such child day care center shall, upon written request by the person who has paid such registration fee or deposit, return the full amount of such fee or deposit at any time after such child remains on such waiting list and is not admitted to such child day care center after a period of six months from the date of such placement on such waiting list.

(P.A. 01-23.)



Section 19a-81 - (Formerly Sec. 19-43f). Hearing on denial of license.

Section 19a-81 is repealed, effective July 13, 1995.

(1967, P.A. 696, S. 8; P.A. 77-157, S. 5, 11; 77-603, S. 45, 125; 77-614, S. 323, 610; P.A. 85-613, S. 44, 154; P.A. 93-381, S. 9, 39; P.A. 95-360, S. 31, 32.)



Section 19a-82 - (Formerly Sec. 19-43g). Consultative services of state and municipal departments. Inspections. Assistance to licensees.

The Commissioner of Public Health shall utilize consultative services and assistance from the Departments of Education, Mental Health and Addiction Services and Social Services and from municipal building, fire and health departments. The commissioner shall make periodic inspections of licensed day care centers, group day care homes and family day care homes and shall provide technical assistance to licensees and applicants for licenses to assist them to attain and maintain the standards established in regulations adopted under sections 19a-77 to 19a-80, inclusive, 19a-82 to 19a-87, inclusive, and 19a-87b.

(1967, P.A. 696, S. 6; P.A. 77-157, S. 6, 11; 77-614, S. 323, 521, 610; P.A. 85-613, S. 45, 154; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; 95-360, S. 23, 32; P.A. 02-26, S. 1.)

History: P.A. 77-157 replaced welfare department with department of social services in accordance with provisions of P.A. 75-420 and required inspection of group day care homes; P.A. 77-614 replaced commissioner of health with commissioner of health services and department of social services with department of human resources, effective January 1, 1979; Sec. 19-43g transferred to Sec. 19a-82 in 1983; P.A. 85-613 made technical change; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-360 substituted Sec. 19a-82 for Sec. 19a-81, effective July 13, 1995; P.A. 02-26 required the commissioner to make periodic inspection of family day care homes, and to provide technical assistance, rather than consultative services, to licensees and applicants, and added reference to Sec. 19a-87b.



Section 19a-83 - (Formerly Sec. 19-43h). Reports of licensees.

Each licensee under sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87, inclusive, shall file annually and each temporary licensee shall file semiannually with the Commissioner of Public Health a report containing such information concerning its operation, program and finances as may be required by regulations adopted under said sections.

(1967, P.A. 696, S. 7; P.A. 77-614, S. 323, 610; P.A. 85-613, S. 46, 154; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 24, 32.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-43h transferred to Sec. 19a-83 in 1983; P.A. 85-613 made technical change; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 substituted Sec. 19a-82 for Sec. 19a-81, effective July 13, 1995.



Section 19a-84 - (Formerly Sec. 19-43i). Suspension or revocation of license. Denial of initial license application.

(a) When the Commissioner of Public Health has reason to believe any person licensed under sections 19a-77 to 19a-80, inclusive, and sections 19a-82 to 19a-87, inclusive, has failed substantially to comply with the regulations adopted under said sections, the commissioner may notify the licensee in writing of the commissioner’s intention to suspend or revoke the license or to impose a licensure action. Such notice shall be served by certified mail stating the particular reasons for the proposed action. The licensee may, if aggrieved by such intended action, make application for a hearing in writing over the licensee’s signature to the commissioner. The licensee shall state in the application in plain language the reasons why the licensee claims to be aggrieved. The application shall be delivered to the commissioner within thirty days of the licensee’s receipt of notification of the intended action. The commissioner shall thereupon hold a hearing within sixty days from receipt of such application and shall, at least ten days prior to the date of such hearing, mail a notice, giving the time and place of the hearing, to the licensee. The hearing may be conducted by the commissioner or by a hearing officer appointed by the commissioner in writing. The licensee and the commissioner or hearing officer may issue subpoenas requiring the attendance of witnesses. The licensee shall be entitled to be represented by counsel and a transcript of the hearing shall be made. If the hearing is conducted by a hearing officer, the hearing officer shall state the hearing officer’s findings and make a recommendation to the commissioner on the issue of revocation or suspension or the intended licensure action. The commissioner, based upon the findings and recommendation of the hearing officer, or after a hearing conducted by the commissioner, shall render the commissioner’s decision in writing suspending, revoking or continuing the license or regarding the intended licensure action. A copy of the decision shall be sent by certified mail to the licensee. The decision revoking or suspending the license or a decision imposing a licensure action shall become effective thirty days after it is mailed by registered or certified mail to the licensee. A licensee aggrieved by the decision of the commissioner may appeal as provided in section 19a-85. Any licensee whose license has been revoked pursuant to this subsection shall be ineligible to apply for a license for a period of one year from the effective date of revocation.

(b) The provisions of this section shall not apply to the denial of an initial application for a license under sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87, inclusive, provided the commissioner shall notify the applicant of any such denial and the reasons for such denial by mailing written notice to the applicant at the applicant’s address shown on the license application.

(1967, P.A. 696, S. 9; P.A. 77-157, S. 7, 11; 77-603, S. 46, 125; 77-614, S. 323, 610; P.A. 85-613, S. 47, 154; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 10, 25, 32; P.A. 00-135, S. 3, 21; P.A. 07-129, S. 3.)

History: P.A. 77-157 substituted “certified” for “registered” mail; P.A. 77-603 deleted references to superior court in appeals provisions; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-43i transferred to Sec. 19a-84 in 1983; P.A. 85-613 made technical changes; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 eliminated the requirement that the notice automatically set a date for a hearing, requiring instead that the aggrieved person request a hearing, established procedures for such a request, eliminated a stay of the decision when appealed, expanded reference to licenses to include license applicants and expanded reference to revocation or suspension to include “intended licensure denial or licensure action” and substituted reference to Sec. 19a-82 for reference to repealed Sec. 19a-81, effective July 13, 1995; P.A. 00-135 designated existing provisions as Subsec. (a), deleting language re license applicant and licensure denial and making technical changes therein, and added new Subsec. (b) re denial of initial license application, effective May 26, 2000; P.A. 07-129 amended Subsec. (a) by making a technical change and adding one-year ineligibility provision for any licensee whose license is revoked pursuant to subsection.



Section 19a-85 - (Formerly Sec. 19-43j). Appeal.

Any person aggrieved by a decision of the Commissioner of Public Health rendered under section 19a-82 or 19a-84 may appeal the decision of the commissioner in accordance with section 4-183, except venue for such appeal shall be in the judicial district of New Britain. Such appeal shall have precedence in the order of trial as provided in section 52-192.

(1967, P.A. 696, S. 10; 1971, P.A. 870, S. 50; P.A. 76-436, S. 276, 681; P.A. 77-157, S. 8, 11; 77-603, S. 47, 125; 77-614, S. 323, 610; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; 95-360, S. 26, 32; P.A. 99-215, S. 24, 29.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-157 substituted “certified” for “registered” mail; P.A. 77-603 replaced previous appeal provisions with statement that appeals be in accordance with Sec. 4-183, retained Hartford county as site of appeal and retained provision re precedence in order of trial; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; Sec. 19-43j transferred to Sec. 19a-85 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 substituted Sec. 19a-82 for Sec. 19a-81, effective July 13, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 19a-86 - (Formerly Sec. 19-43k). Injunction against illegal operation.

The commissioner may request the Attorney General to bring an action in the superior court for the judicial district of Hartford to enjoin any person, group of persons, association, organization, corporation, institution, or agency, public or private, from maintaining a child day care center or group day care home without a license or operating a child day care center or group day care home in violation of regulations adopted under sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87, inclusive.

(1967, P.A. 696, S. 11; P.A. 77-157, S. 9, 11; P.A. 78-280, S. 2, 6, 127; P.A. 85-613, S. 48, 154; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-360, S. 27, 32.)

History: P.A. 77-157 included references to group day care homes; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; Sec. 19-43k transferred to Sec. 19a-86 in 1983; P.A. 85-613 made technical changes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-360 substituted Sec. 19a-82 for Sec. 19a-81, effective July 13, 1995.



Section 19a-87 - (Formerly Sec. 19-43l). Penalty for operation without a license. Notice and hearing.

(a) Any person or officer of an association, organization or corporation who shall establish, conduct, maintain or operate a day care center or group day care home without a current and valid license shall be subject to a civil penalty of not more than one hundred dollars a day for each day that such center or home is operated without a license.

(b) If the Commissioner of Public Health has reason to believe that a violation has occurred for which a civil penalty is authorized by subsection (a) of this section, he may send to such person or officer by certified mail, return receipt requested, or personally serve upon such person or officer, a notice which shall include: (1) A reference to the section or sections of the general statutes or regulations involved; (2) a short and plain statement of the matters asserted or charged; (3) a statement of the maximum civil penalty which may be imposed for such violation; and (4) a statement of the party’s right to request a hearing, such request to be submitted in writing to the commissioner not later than thirty days after the notice is mailed or served.

(c) If such person or officer so requests, the commissioner shall hold a hearing on the violation asserted. The hearing shall be held in accordance with the provisions of chapter 54. If such person or officer fails to request a hearing or fails to appear at the hearing or if, after the hearing, the commissioner finds that the person or officer has committed such violation, the commissioner may, in his discretion, order that a civil penalty be imposed that is not greater than the penalty stated in the notice. The commissioner shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested, to the person or officer named in such order.

(1967, P.A. 696, S. 12; P.A. 77-157, S. 10, 11; P.A. 82-256, S. 1; P.A. 85-613, S. 49, 154; P.A. 95-257, S. 12, 21, 58; 95-360, S. 11, 28, 32.)

History: P.A. 77-157 included group day care homes; P.A. 82-256 applied the penalty to operation in violation of regulations and increased penalty from $100 for each offense to $100 a day for each day of operation without a license or in violation of the regulations; Sec. 19-43l transferred to Sec. 19a-87 in 1983; P.A. 85-613 made technical change; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360, Sec. 11 changed reference to being “fined” to “subject to a civil penalty”, deleted reference to violation of specific statutes or regulations and added Subsecs. (b) and (c) re sending notice and a hearing and Sec. 28 substituted Sec. 19a-82 for Sec. 19a-81 in list of specific statutes deleted by Sec. 11, effective July 13, 1995.



Section 19a-87a - Discretion in the issuance of licenses. Suspension. Revocation. Notification of criminal conviction. False statements: Class A misdemeanor. Reporting of violations. Enforcement powers of the department.

(a) The Commissioner of Public Health shall have the discretion to refuse to license under sections 19a-77 to 19a-80, inclusive, and 19a-82 to 19a-87, inclusive, a person to conduct, operate or maintain a day care center or a group day care home, as defined in section 19a-77, or to suspend or revoke the license or take any other action set forth in regulation that may be adopted pursuant to section 19a-79 if, the person who owns, conducts, maintains or operates such center or home or a person employed therein in a position connected with the provision of care to a child receiving child day care services, has been convicted in this state or any other state of a felony as defined in section 53a-25 involving the use, attempted use or threatened use of physical force against another person, of cruelty to persons under section 53-20, injury or risk of injury to or impairing morals of children under section 53-21, abandonment of children under the age of six years under section 53-23, or any felony where the victim of the felony is a child under eighteen years of age, or of a violation of section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a, or has a criminal record in this state or any other state that the commissioner reasonably believes renders the person unsuitable to own, conduct, operate or maintain or be employed by a child day care center or group day care home. However, no refusal of a license shall be rendered except in accordance with the provisions of sections 46a-79 to 46a-81, inclusive.

(b) Any person who is licensed to conduct, operate or maintain a child day care center or group day care home shall notify the commissioner of any criminal conviction of the owner, conductor, operator or maintainer of the center or home or of any person employed therein in a position connected with the provision of care to a child receiving child day care services, immediately upon obtaining knowledge of the conviction. Failure to comply with the notification requirement may result in the suspension or revocation of the license or the imposition of any action set forth in regulation, and shall subject the licensed person to a civil penalty of not more than one hundred dollars per day for each day after the person obtained knowledge of the conviction.

(c) It shall be a class A misdemeanor for any person seeking employment in a position connected with the provision of care to a child receiving child day care services to make a false written statement regarding prior criminal convictions pursuant to a form bearing notice to the effect that such false statements are punishable, which statement he does not believe to be true and is intended to mislead the prospective employer.

(d) Any person having reasonable cause to believe that a child day care center or a group day care home is operating without a current and valid license or in violation of regulations adopted under section 19a-79 or in a manner which may pose a potential danger to the health, welfare and safety of a child receiving child day care services, may report such information to the Department of Public Health. The department shall investigate any report or complaint received pursuant to this subsection. The name of the person making the report or complaint shall not be disclosed unless (1) such person consents to such disclosure, (2) a judicial or administrative proceeding results therefrom or (3) a license action pursuant to subsection (a) of this section results therefrom. All records obtained by the department in connection with any such investigation shall not be subject to the provisions of section 1-210 for a period of thirty days from the date of the petition or other event initiating such investigation, or until such time as the investigation is terminated pursuant to a withdrawal or other informal disposition or until a hearing is convened pursuant to chapter 54, whichever is earlier. A formal statement of charges issued by the department shall be subject to the provisions of section 1-210 from the time that it is served or mailed to the respondent. Records which are otherwise public records shall not be deemed confidential merely because they have been obtained in connection with an investigation under this section.

(e) In addition to any powers the Department of Public Health may have, in any investigation (1) concerning an application, reinstatement or renewal of a license for a child day care center, a group day care home or a family day care home, as such terms are defined in section 19a-77, (2) of a complaint concerning child day care services, as described in section 19a-77, or (3) concerning the possible provision of unlicensed child day care services, the Department of Public Health may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. If any person refuses to appear, testify or produce any book, record or document when so ordered, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(P.A. 82-256, S. 3; P.A. 85-613, S. 50, 154; P.A. 89-206, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 12, 29, 32; P.A. 97-259, S. 35, 41; P.A. 11-242, S. 76.)

History: P.A. 85-613 made technical change; P.A. 89-206 added a new Subsec. (d) re the reporting of child day care centers or group day care homes that are operating without a current and valid license or in violation of regulations or in a manner which may pose a potential danger to the health, welfare and safety of a child; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 amended Subsec. (a) to replace reference to Sec. 19a-81 with “19a-82” and to allow any action set forth in regulation and Subsec. (d) re disclosure of investigation records, effective July 13, 1995; P.A. 97-259 amended Subsec. (a) to cover convictions in other states, to add a felony involving the use, attempted use or threatened use of physical force against another person, to add any felony where the victim of the felony is a child under 18 years of age and to make technical changes, effective July 1, 1997; P.A. 11-242 added Subsec. (e) re department’s authority to administer oaths, issue subpoenas, compel testimony and order production of books, records and documents in connection with its investigations.



Section 19a-87b - (Formerly Sec. 17-585(b)–(d)). License required for family day care homes. Approval required to act as assistant or substitute staff member. Criminal history records checks. Fees. Regulations.

(a) No person, group of persons, association, organization, corporation, institution or agency, public or private, shall maintain a family day care home, as defined in section 19a-77, without a license issued by the Commissioner of Public Health. Licensure forms shall be obtained from the Department of Public Health. Applications for licensure shall be made to the commissioner on forms provided by the department and shall contain the information required by regulations adopted under this section. The licensure and application forms shall contain a notice that false statements made therein are punishable in accordance with section 53a-157b. Applicants shall state, in writing, that they are in compliance with the regulations adopted by the commissioner pursuant to subsection (f) of this section. Before a family day care home license is granted, the department shall make an inquiry and investigation which shall include a visit and inspection of the premises for which the license is requested. Any inspection conducted by the department shall include an inspection for evident sources of lead poisoning. The department shall provide for a chemical analysis of any paint chips found on such premises. Neither the commissioner nor the commissioner’s designee shall require an annual inspection for homes seeking license renewal or for licensed homes, except that the commissioner or the commissioner’s designee shall make unannounced visits, during customary business hours, to at least thirty-three and one-third per cent of the licensed family day care homes each year. A licensed family day care home shall not be subject to any conditions on the operation of such home by local officials, other than those imposed by the department pursuant to this subsection, if the home complies with all local codes and ordinances applicable to single and multifamily dwellings.

(b) No person shall act as an assistant or substitute staff member to a person or entity maintaining a family day care home, as defined in section 19a-77, without an approval issued by the Commissioner of Public Health. Any person seeking to act as an assistant or substitute staff member in a family day care home shall submit an application for such approval to the department. Applications for approval shall: (1) Be made to the commissioner on forms provided by the department, (2) contain the information required by regulations adopted under this section, and (3) be accompanied by a fee of fifteen dollars. The approval application forms shall contain a notice that false statements made in such form are punishable in accordance with section 53a-157b.

(c) The Commissioner of Public Health, within available appropriations, shall require each initial applicant or prospective employee of a family day care home in a position requiring the provision of care to a child, including an assistant or substitute staff member, to submit to state and national criminal history records checks. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a. The commissioner shall also request a check of the state child abuse registry established pursuant to section 17a-101k. The commissioner shall notify each licensee of the provisions of this subsection.

(d) An application for initial licensure pursuant to this section shall be accompanied by a fee of forty dollars and such license shall be issued for a term of four years. An application for renewal of a license issued pursuant to this section shall be accompanied by a fee of forty dollars and a certification from the licensee that any child enrolled in the family day care home has received age-appropriate immunizations in accordance with regulations adopted pursuant to subsection (f) of this section. A license issued pursuant to this section shall be renewed for a term of four years.

(e) An application for initial staff approval or renewal of staff approval shall be accompanied by a fee of fifteen dollars. Such approvals shall be issued or renewed for a term of two years.

(f) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to assure that family day care homes, as defined in section 19a-77, shall meet the health, educational and social needs of children utilizing such homes. Such regulations shall ensure that the family day care home is treated as a residence, and not an institutional facility. Such regulations shall specify that each child be protected as age-appropriate by adequate immunization against diphtheria, pertussis, tetanus, poliomyelitis, measles, mumps, rubella, hemophilus influenzae type B and any other vaccine required by the schedule of active immunization adopted pursuant to section 19a-7f. Such regulations shall provide appropriate exemptions for children for whom such immunization is medically contraindicated and for children whose parents object to such immunization on religious grounds. Such regulations shall also specify conditions under which family day care home providers may administer tests to monitor glucose levels in a child with diagnosed diabetes mellitus, and administer medicinal preparations, including controlled drugs specified in the regulations by the commissioner, to a child receiving day care services at a family day care home pursuant to a written order of a physician licensed to practice medicine in this or another state, an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a or a physician assistant licensed to prescribe in accordance with section 20-12d, and the written authorization of a parent or guardian of such child. Such regulations shall specify appropriate standards for extended care and intermittent short-term overnight care. The commissioner shall inform each licensee, by way of a plain language summary provided not later than sixty days after the regulation’s effective date, of any new or changed regulations adopted under this subsection with which a licensee must comply.

(P.A. 94-181, S. 1, 7; P.A. 95-257, S. 12, 21, 58; 95-360, S. 13, 32; P.A. 96-19, S. 1; 96-180, S. 55, 166; P.A. 97-14, S. 2; 97-259, S. 36, 41; P.A. 98-250, S. 15, 39; June Sp. Sess. P.A. 98-1, S. 79, 121; June Sp. Sess. P.A. 99-2, S. 70; P.A. 00-27, S. 11, 12, 24; P.A. 01-175, S. 16, 32; P.A. 03-243, S. 12; P.A. 05-207, S. 10; P.A. 07-129, S. 4; June Sp. Sess. P.A. 09-3, S. 169; P.A. 11-242, S. 17; P.A. 13-208, S. 6.)

History: P.A. 94-181 transferred responsibility for licensing family day care homes from social services department to public health and addiction services department, as a result of which Subsecs. (b) to (d), inclusive, were transferred editorially by the Revisors to Sec. 19a-87a in 1995; P.A. 94-181 also added provision in Subsec. (c) requiring regulations to ensure family day care homes are treated as residences rather than as institutional facilities, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 deleted department’s authority to purchase services in Subsec. (a) and amended Subsec. (c) to establish increase in fees after 1995, effective July 13, 1995; P.A. 96-19 expanded written orders by physicians in Subsec. (b) to include advanced practice registered nurses and physician assistants; P.A. 96-180 made a technical change in Subsec. (a), substituting reference to Sec. 53a-157b for Sec. 53a-157, effective June 3, 1996; P.A. 97-14 added provision re diabetes monitoring in former Subsec. (b); P.A. 97-259 added new Subsec. (b) re criminal records checks and child abuse registry checks and redesignated for Subsecs. (b) and (c) as Subsecs. (c) and (d), effective July 1, 1997; P.A. 98-250 amended Subsec. (c) to require plain language summary of regulations, effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (b), effective June 24, 1998; June Sp. Sess. P.A. 99-2 amended Subsec. (b) by changing “criminal records check” and “criminal history records checks” to “fingerprint criminal records check” and “fingerprint criminal history records checks”; P.A. 00-27 made technical changes in Subsecs. (a) and (d), effective May 1, 2000; P.A. 01-175 amended Subsec. (b) by replacing language re fingerprint criminal records checks as a permissive request with language re mandatory state and national criminal history records checks pursuant to Sec. 29-17a, deleted language re fee and made technical changes, effective July 1, 2001; P.A. 03-243 added “for perpetrator information” in Subsec. (b); P.A. 05-207 amended Subsec. (b) to delete requirement that commissioner request check of state child abuse registry for perpetrator information; P.A. 07-129 amended Subsec. (a) to prohibit commissioner’s designee from requiring annual inspection and to allow commissioner’s designee to make unannounced visits during customary business hours, amended Subsec. (d) to limit $20 fee for initial licensure and license renewals to applications submitted prior to October 1, 2008, and added Subsec. (e) to extend the license term from 2 to 4 years and increase license fee from $20 to $40 for licenses issued on and after October 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (e) to increase license fee from $40 to $80; P.A. 11-242 added new Subsec. (b) re approval to act as assistant or substitute staff member in a family day care home, redesignated existing Subsec. (b) as Subsec. (c) and amended same to add provision re assistant or substitute staff member, added new Subsec. (d) re $40 license fee, 4-year license term and child immunization requirements, added new Subsec. (e) re initial and renewal applications for staff approval, redesignated existing Subsec. (c) as Subsec. (f) and deleted former Subsecs. (d) and (e) re license applications submitted prior to October 1, 2008, and licenses issued on and after October 1, 2008; P.A. 13-208 amended Subsec. (b)(3) to increase fee from $15 to $20.



Section 19a-87c - (Formerly Sec. 17-586). Family day care home: Penalty for operation without a license. Notice and hearing.

(a) Any person or officer of an association, organization or corporation who shall establish, conduct, maintain or operate a family day care home, as defined in section 19a-77, without a current and valid license shall be subject to a civil penalty of not more than one hundred dollars a day for each day that such home is operated without a license.

(b) If the Commissioner of Public Health has reason to believe that a violation has occurred for which a civil penalty is authorized by subsection (a) of this section, he may send to such person or officer by certified mail, return receipt requested, or personally serve upon such person or officer, a notice which shall include: (1) A reference to the section or sections of the general statutes or regulations involved; (2) a short and plain statement of the matters asserted or charged; (3) a statement of the maximum civil penalty which may be imposed for such violation; and (4) a statement of the party’s right to request a hearing. Such request shall be submitted in writing to the commissioner not later than thirty days after the notice is mailed or served.

(c) If such person or officer so requests the commissioner shall hold a hearing on the violation asserted. The hearing shall be held in accordance with the provisions of chapter 54. If such person or officer fails to request a hearing or fails to appear at the hearing or if, after the hearing, the commissioner finds that the person or officer has committed such violation, the commissioner may, in his discretion, order that a civil penalty be imposed that is not greater than the penalty stated in the notice. The commissioner shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested, to the person or officer named in such order.

(P.A. 82-261, S. 3, 6; P.A. 86-417, S. 7, 15; P.A. 92-52, S. 1; P.A. 93-262, S. 45, 87; P.A. 94-181, S. 2, 7; P.A. 95-257, S. 12, 21, 58; 95-360, S. 14, 32.)

History: P.A. 86-417 substituted references to registration for references to licensure; Sec. 17-31r transferred to Sec. 17-586 in 1991; P.A. 92-52 amended Subsec. (a) by deleting “fined” and substituting “subject to a civil penalty” in lieu thereof and added Subsecs. (b) and (c) re procedure for imposition of penalty; P.A. 93-262 replaced the word “registration” with the word “license” and replaced commissioner of human resources with commissioner of social services, effective July 1, 1993; P.A. 94-181 transferred licensure program of family day care homes from the department of social services to the department of public health and addiction services effective July 1, 1994; Sec. 17-586 transferred to Sec. 19a-87c in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 deleted reference to violation of specific statutes and regulations and replaced automatic hearing with a hearing if requested, effective July 13, 1995.



Section 19a-87d - (Formerly Sec. 17-587). Family day care homes: Injunction against illegal operation.

The Commissioner of Public Health may request the Attorney General to bring an action, in the superior court for the judicial district in which such home is located, to enjoin any person, group of persons, association, organization, corporation, institution or agency, public or private, from maintaining a family day care home, as defined in section 19a-77, without a license or in violation of regulations adopted under section 19a-87b, and satisfactory proof of the lack of a license or the violation of the regulations without more shall entitle the commissioner to injunctive relief.

(P.A. 82-261, S. 4, 6; P.A. 86-417, S. 8, 15; P.A. 93-262, S. 46, 87; P.A. 94-181, S. 3, 7; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 86-417 substituted references to registration for references to licensure; Sec. 17-31s transferred to Sec. 17-587 in 1991; P.A. 93-262 replaced commissioner of human resources with commissioner of social services and replaced the word “registration” with the word “license”, effective July 1, 1993; P.A. 94-181 transferred licensure program of family day care homes from the department of social services to the department of public health and addiction services, effective July 1, 1994; Sec. 17-587 transferred to Sec. 19a-87d in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-87e - (Formerly Sec. 17-588). Family day care homes: Discretion in the issuance of a license or approval of an assistant or substitute staff member. Suspension. Revocation. Denial of initial license or approval application. Notice of criminal conviction. False statements. Reporting of violations.

(a) The Commissioner of Public Health may (1) refuse to license under section 19a-87b, a person to own, conduct, operate or maintain a family day care home, as defined in section 19a-77, (2) refuse to approve under section 19a-87b, a person to act as an assistant or substitute staff member in a family day care home, as defined in section 19a-77, or (3) suspend or revoke the license or approval or take any other action that may be set forth in regulation that may be adopted pursuant to section 19a-79 if the person who owns, conducts, maintains or operates the family day care home, the person who acts as an assistant or substitute staff member in a family day care home or a person employed in such family day care home in a position connected with the provision of care to a child receiving child day care services, has been convicted, in this state or any other state of a felony, as defined in section 53a-25, involving the use, attempted use or threatened use of physical force against another person, or has a criminal record in this state or any other state that the commissioner reasonably believes renders the person unsuitable to own, conduct, operate or maintain or be employed by a family day care home, or act as an assistant or substitute staff member in a family day care home, or if such persons or a person residing in the household has been convicted in this state or any other state of cruelty to persons under section 53-20, injury or risk of injury to or impairing morals of children under section 53-21, abandonment of children under the age of six years under section 53-23, or any felony where the victim of the felony is a child under eighteen years of age, a violation of section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a, illegal manufacture, distribution, sale, prescription, dispensing or administration under section 21a-277 or 21a-278, or illegal possession under section 21a-279, or if such person, a person who acts as assistant or substitute staff member in a family day care home or a person employed in such family day care home in a position connected with the provision of care to a child receiving child day care services, either fails to substantially comply with the regulations adopted pursuant to section 19a-87b or conducts, operates or maintains the home in a manner which endangers the health, safety and welfare of the children receiving child day care services. Any refusal of a license or approval pursuant to this section shall be rendered in accordance with the provisions of sections 46a-79 to 46a-81, inclusive. Any person whose license or approval has been revoked pursuant to this section shall be ineligible to apply for a license or approval for a period of one year from the effective date of revocation.

(b) When the commissioner intends to suspend or revoke a license or approval or take any other action against a license or approval set forth in regulation adopted pursuant to section 19a-79, the commissioner shall notify the licensee or approved staff member in writing of the commissioner’s intended action. The licensee or approved staff member may, if aggrieved by such intended action, make application for a hearing in writing over the licensee’s or approved staff member’s signature to the commissioner. The licensee or approved staff member shall state in the application in plain language the reasons why the licensee or approved staff member claims to be aggrieved. The application shall be delivered to the commissioner within thirty days of the licensee’s or approved staff member’s receipt of notification of the intended action. The commissioner shall thereupon hold a hearing within sixty days from receipt of such application and shall, at least ten days prior to the date of such hearing, mail a notice, giving the time and place of the hearing, to the licensee or approved staff member. The provisions of this subsection shall not apply to the denial of an initial application for a license or approval under section 19a-87b, provided the commissioner shall notify the applicant of any such denial and the reasons for such denial by mailing written notice to the applicant at the applicant’s address shown on the license or approval application.

(c) Any person who is licensed to conduct, operate or maintain a family day care home or approved to act as an assistant or substitute staff member in a family day care home shall notify the commissioner of any conviction of the owner, conductor, operator or maintainer of the family day care home or of any person residing in the household or any person employed in such family day care home in a position connected with the provision of care to a child receiving child day care services, of a crime which affects the commissioner’s discretion under subsection (a) of this section, immediately upon obtaining knowledge of such conviction. Failure to comply with the notification requirement of this subsection may result in the suspension or revocation of the license or approval or the taking of any other action against a license or approval set forth in regulation adopted pursuant to section 19a-79 and shall subject the licensee or approved staff member to a civil penalty of not more than one hundred dollars per day for each day after the person obtained knowledge of the conviction.

(d) It shall be a class A misdemeanor for any person seeking employment in a position connected with the provision of care to a child receiving family day care home services to make a false written statement regarding prior criminal convictions pursuant to a form bearing notice to the effect that such false statements are punishable, which statement such person does not believe to be true and is intended to mislead the prospective employer.

(e) Any person having reasonable cause to believe that a family day care home, as defined in section 19a-77, is operating without a current and valid license or in violation of the regulations adopted under section 19a-87b or in a manner which may pose a potential danger to the health, welfare and safety of a child receiving child day care services, may report such information to any office of the Department of Public Health. The department shall investigate any report or complaint received pursuant to this subsection. The name of the person making the report or complaint shall not be disclosed unless (1) such person consents to such disclosure, (2) a judicial or administrative proceeding results from such report or complaint, or (3) a license action pursuant to subsection (a) of this section results from such report or complaint. All records obtained by the department in connection with any such investigation shall not be subject to the provisions of section 1-210 for a period of thirty days from the date of the petition or other event initiating such investigation, or until such time as the investigation is terminated pursuant to a withdrawal or other informal disposition or until a hearing is convened pursuant to chapter 54, whichever is earlier. A formal statement of charges issued by the department shall be subject to the provisions of section 1-210 from the time that it is served or mailed to the respondent. Records which are otherwise public records shall not be deemed confidential merely because they have been obtained in connection with an investigation under this section.

(P.A. 82-261, S. 5, 6; P.A. 84-290; P.A. 86-417, S. 9, 15; P.A. 87-127; P.A. 89-8, S. 1, 2; 89-206, S. 1; P.A. 93-262, S. 47, 87; P.A. 94-181, S. 4, 7; P.A. 95-257, S. 12, 21, 58; 95-360, S. 15, 32; P.A. 97-259, S. 37, 41; P.A. 00-27, S. 13, 24; 00-135, S. 4, 21; P.A. 11-242, S. 46.)

History: P.A. 84-290 amended Subsecs. (a) and (b) by adding the reference to a person residing in the household and also amended Subsec. (a) by adding sexual assault, illegal manufacture, distribution, sale, prescription, dispensing or administration and illegal possession to the list of crimes and amended Subsec. (b) by deleting the word “criminal” and adding “a crime which affects the commissioner’s discretion under Subsec. (a)”; P.A. 86-417 substituted references to registration for references to licensure; P.A. 87-127 amended Subsec. (a) by adding language allowing the commissioner to suspend or revoke registration for noncompliance with regulations or for operation in a manner which endangers the health, safety and welfare of the children and language on ineligibility for one year from the effective date of revocation; P.A. 89-8 deleted provision in Subsec. (a) which had authorized commissioner to suspend or revoke registration of family day care home owner or operator and substituted reference to Sec. 17-31q for reference to Sec. 17-31a; P.A. 89-206 added a new Subsec. (d) re the reporting of family day care homes operating without a current and valid registration, in violation of regulations or in a manner which may pose a potential danger to the health, welfare and safety of a child; Sec. 17-31t transferred to Sec. 17-588 in 1991; P.A. 93-262 replaced commissioner and department of human resources with commissioner and department of social services and substituted references to licensure for references to registration, effective July 1, 1993; P.A. 94-181 transferred licensure program of family day care homes from the department of social services to the department of public health and addiction services, effective July 1, 1994; Sec. 17-588 transferred to Sec. 19a-87e in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 amended Subsec. (a) and (c) to allow any action set forth in regulation, inserted new Subsec. (b) re sending notice and a hearing, relettering the remaining Subsecs., and added provisions in Subsec. (d) re disclosure of investigation records, effective July 13, 1995; P.A. 97-259 amended Subsec. (a) to cover convictions in other states, to add felonies involving the use, attempted use or threatened use of physical force against another person, to add any felony where the victim of the felony is a child under 18 years of age and to make technical changes, effective July 1, 1997; P.A. 00-27 made technical changes in Subsec. (c), effective May 1, 2000; P.A. 00-135 made technical changes and amended Subsec. (b) by deleting language re license applicant and refusing a license and adding provisions re denial of initial license application, effective May 26, 2000; P.A. 11-242 amended Subsec. (a) by adding Subdiv. (1) to (3) designators, by providing commissioner with authority to refuse to approve a person to act as assistant or substitute staff member in a family day care home in Subdiv. (2) and by authorizing commissioner to revoke approval of assistant or substitute staff member due to criminal history in Subdiv. (3), amended Subsec. (b) by adding provisions re suspension or revocation of approval to act as an assistant or substitute staff member, amended Subsec. (c) by requiring persons approved to act as assistant or substitute staff member to notify commissioner of a criminal conviction, and made conforming changes.

Cited. 42 CA 92.

Cited. 44 CS 223.



Section 19a-88 - (Formerly Sec. 19-45). License renewal by certain health care providers. On-line license renewal system.

(a) Each person holding a license to practice dentistry, optometry, midwifery or dental hygiene shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of the professional services fee for class I, as defined in section 33-182l, plus five dollars, in the case of a dentist, except as provided in sections 19a-88b and 20-113b; the professional services fee for class H, as defined in section 33-182l, in the case of an optometrist, fifteen dollars in the case of a midwife; and one hundred dollars in the case of a dental hygienist. Such registration shall be on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests. Each person holding a license to practice dentistry who has retired from the profession may renew such license, but the fee shall be ten per cent of the professional services fee for class I, as defined in section 33-182l, or ninety-five dollars, whichever is greater. Any license provided by the department at a reduced fee pursuant to this subsection shall indicate that the dentist is retired.

(b) Each person holding a license to practice medicine, surgery, podiatry, chiropractic or natureopathy shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of the professional services fee for class I, as defined in section 33-182l. Each person holding a license to practice medicine or surgery shall pay five dollars in addition to such services fee. Such registration shall be on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests.

(c) (1) Each person holding a license to practice as a registered nurse, shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of one hundred five dollars, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests. Each person holding a license to practice as a registered nurse who has retired from the profession may renew such license, but the fee shall be ten per cent of the professional services fee for class B, as defined in section 33-182l, plus five dollars. Any license provided by the department at a reduced fee shall indicate that the registered nurse is retired.

(2) Each person holding a license as an advanced practice registered nurse shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of one hundred twenty-five dollars, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests. No such license shall be renewed unless the department is satisfied that the person maintains current certification as either a nurse practitioner, a clinical nurse specialist or a nurse anesthetist from one of the following national certifying bodies which certify nurses in advanced practice: The American Nurses’ Association, the Nurses’ Association of the American College of Obstetricians and Gynecologists Certification Corporation, the National Board of Pediatric Nurse Practitioners and Associates or the American Association of Nurse Anesthetists. Each person holding a license to practice as an advanced practice registered nurse who has retired from the profession may renew such license, but the fee shall be ten per cent of the professional services fee for class C, as defined in section 33-182l, plus five dollars. Any license provided by the department at a reduced fee shall indicate that the advanced practice registered nurse is retired.

(3) Each person holding a license as a licensed practical nurse shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of sixty-five dollars, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests. Each person holding a license to practice as a licensed practical nurse who has retired from the profession may renew such license, but the fee shall be ten per cent of the professional services fee for class A, as defined in section 33-182l, plus five dollars. Any license provided by the department at a reduced fee shall indicate that the licensed practical nurse is retired.

(4) Each person holding a license as a nurse-midwife shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of one hundred twenty-five dollars, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests. No such license shall be renewed unless the department is satisfied that the person maintains current certification from the American College of Nurse-Midwives.

(5) (A) Each person holding a license to practice physical therapy shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of the professional services fee for class B, as defined in section 33-182l, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests.

(B) Each person holding a physical therapist assistant license shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of the professional services fee for class A, as defined in section 33-182l, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests.

(6) Each person holding a license as a physician assistant shall, annually, during the month of such person’s birth, register with the Department of Public Health, upon payment of a fee of one hundred fifty dollars, on blanks to be furnished by the department for such purpose, giving such person’s name in full, such person’s residence and business address and such other information as the department requests. No such license shall be renewed unless the department is satisfied that the practitioner has met the mandatory continuing medical education requirements of the National Commission on Certification of Physician Assistants or a successor organization for the certification or recertification of physician assistants that may be approved by the department and has passed any examination or continued competency assessment the passage of which may be required by said commission for maintenance of current certification by said commission.

(d) No provision of this section shall be construed to apply to any person practicing Christian Science.

(e) (1) Each person holding a license or certificate issued under section 19a-514, 20-65k, 20-74s, 20-195cc or 20-206ll and chapters 370 to 373, inclusive, 375, 378 to 381a, inclusive, 383 to 383c, inclusive, 384, 384a, 384b, 384d, 385, 393a, 395, 399 or 400a and section 20-206n or 20-206o shall, annually, during the month of such person’s birth, apply for renewal of such license or certificate to the Department of Public Health, giving such person’s name in full, such person’s residence and business address and such other information as the department requests.

(2) Each person holding a license or certificate issued under section 19a-514, section 20-266o and chapters 384a, 384c, 386, 387, 388 and 398 shall apply for renewal of such license or certificate once every two years, during the month of such person’s birth, giving such person’s name in full, such person’s residence and business address and such other information as the department requests.

(3) Each person holding a license or certificate issued pursuant to section 20-475 or 20-476 shall, annually, during the month of such person’s birth, apply for renewal of such license or certificate to the department.

(4) Each entity holding a license issued pursuant to section 20-475 shall, annually, during the anniversary month of initial licensure, apply for renewal of such license or certificate to the department.

(5) Each person holding a license issued pursuant to section 20-162bb shall, annually, during the month of such person’s birth, apply for renewal of such license to the Department of Public Health, upon payment of a fee of three hundred fifteen dollars, giving such person’s name in full, such person’s residence and business address and such other information as the department requests.

(f) Any person or entity which fails to comply with the provisions of this section shall be notified by the department that such person’s or entity’s license or certificate shall become void ninety days after the time for its renewal under this section unless it is so renewed. Any such license shall become void upon the expiration of such ninety-day period.

(g) The Department of Public Health shall administer a secure on-line license renewal system for persons holding a license to practice medicine or surgery under chapter 370, dentistry under chapter 379, nursing under chapter 378 or nurse-midwifery under chapter 377. The department shall require such persons to renew their licenses using the on-line renewal system and to pay professional service fees on-line by means of a credit card or electronic transfer of funds from a bank or credit union account, except in extenuating circumstances, including, but not limited to, circumstances in which a licensee does not have access to a credit card and submits a notarized affidavit affirming that fact, the department may allow the licensee to renew his or her license using a paper form prescribed by the department and pay professional service fees by check or money order.

(1949 Rev., S. 3821; 1953, S. 2041d; 1959, P.A. 616, S. 1; 1961, P.A. 501; 1963, P.A. 143; 1969, P.A. 410, S. 1; June, 1971, P.A. 8, S. 38, 39; 1972, P.A. 223, S. 1, 2; P.A. 76-276, S. 12, 22; P.A. 77-467; 77-614, S. 323, 610; P.A. 80-484, S. 3, 176; P.A. 81-471, S. 3, 71; 81-472, S. 44, 159; 81-473, S. 13, 43; P.A. 88-357, S. 2; P.A. 89-251, S. 69, 203; 89-389, S. 17, 22; P.A. 90-40, S. 3, 4; 90-211, S. 17, 23; P.A. 92-89, S. 19, 20; May Sp. Sess. P.A. 92-16, S. 46, 89; P.A. 93-381, S. 9, 39; P.A. 94-210, S. 2, 30; 94-220, S. 2, 12; P.A. 95-196, S. 14; 95-257, S. 12, 21, 58; P.A. 97-186, S. 10; 97-311, S. 8, 16; P.A. 98-247, S. 11; June Sp. Sess. P.A. 98-1, S. 17, 121; P.A. 99-102, S. 17; 99-249, S. 4, 10; June Sp. Sess. P.A. 99-2, S. 61; P.A. 00-27, S. 14, 24; 00-226, S. 9, 18, 20; June Sp. Sess. P.A. 01-4, S. 4, 5, 58; P.A. 03-124, S. 2; June 30 Sp. Sess. P.A. 03-3, S. 18, 19; P.A. 05-213, S. 12; 05-280, S. 74, 75; P.A. 07-82, S. 1; 07-185, S. 11; June Sp. Sess. P.A. 07-1, S. 139; P.A. 08- 184, S. 50; June Sp. Sess. P.A. 09-3, S. 170; Sept. Sp. Sess. P.A. 09-8, S. 20; P.A. 13-234, S. 139.)

History: 1959 act required that persons holding license to practice dentistry or optometry be registered, raised fee to $5, provided for $4 fee for certain persons and that no fee be charged for initial registration within one year from license date; 1961 act rearranged times for payment and amounts of fees, adding Subsecs. (b) and (c), deleted exception from payment for initial registration and provision for reporting unregistered practitioners to department and raised ceiling on fine from $5 to $100; 1963 act added provision re obtaining copy of list by other interested persons in Subsec. (d); 1969 act established different registration procedures for registered nurses, licensed practical nurses and physical therapists in Subsec. (c), previously procedure was same for all, i.e. biennial registration in January of even-numbered years; 1971 act increased fees: For dentists from $5 to $150, for optometrists from $5 to $100, for dental hygienists from $4 to $25, for practitioners of medicine, surgery, osteopathy, chiropractic or natureopathy from $10 to $150, for podiatrists from $10 to $100 and for licensed practical or registered nurses and physical therapists from $8 to $10 and deleted provisions in Subsec. (c) re transition period for changed registration dates; 1972 act reduced registration fee for dental hygienists to $5, required annual, rather than biennial, registration in Subsec. (b) reducing fees of podiatrists to $50 and of osteopaths, chiropractors and natureopaths to $75, required annual, rather than biennial, registration of nurses and physical therapists and reduced fees from $10 to $5 for licensed practical nurses and physical therapists; P.A. 76-276 established registration fee for physicians licensed under chapter 370, except homeopathic physicians, at $160; P.A. 77-467 changed registration month in Subsec. (a) from January to April and in Subsec. (c) for physical therapists from January to September, deleted reference to licensed person living outside state in Subsec. (c), imposed $20 fee for registration of nonresidents in Subsec. (b) and in (a) with respect to dentists and optometrists only (previously registration of nonresidents in Subsecs. (a) to (c) had been free), removed specific date for mailing list in Subsec. (d), i.e. June first, requiring that list be mailed annually and replaced $100 maximum fine in Subsec. (f) with late registration fee of $50; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 required registration in month of birth in Subsecs. (a), (b) and (c)(2) as of January 1, 1981, deleted proviso re registration of those retired from active practice in Subsecs. (a), (b) and (c)(1) and (2), deleted provision re fee for nonresidents in Subsecs. (a) and (b), deleted Subsec. (d) re mailing of lists of registered persons in its entirety, relettered Subsec. (e) as Subsec. (d), deleted Subsec. (f) re late registration fee and added new Subsecs. (e) and (f); P.A. 81-471 and 81-473 provided for renewal of licenses and certificates for physical therapists, sanitarians and subsurface sewage system installers and cleaners during the month of the holder’s birth; P.A. 81-472 made technical changes; Sec. 19-45 transferred to Sec. 19a-88 in 1983; P.A. 88-357 removed obsolete provisions in Subsec. (c) and (e); P.A. 89-251 increased the fee for dentists from $150 to $450, increased the fee for optometrists from $100 to $300, increased the fee for midwives from $5 to $6, increased the fee for dental hygienists from $5 to $15, increased the fee for surgeons from $150 to $450, increased the fee for podiatrists from $50 to $150, increased the fee for osteopaths, chiropractors and natureopaths from $75 to $225, increased the fee for physicians licensed under chapter 370, except homeopathic physicians from $160 to $450, increased the fee for registered nurses from $10 to $30, increased the fee for licensed practical nurses from $5 to $15, and increased the fee for physical therapists from $5 to $50; P.A. 89-389 inserted language on advanced practice registered nurses and nurse-midwives, deleting prior provision re midwives, and made technical changes, relettering Subsecs as necessary; P.A. 90-40 added midwifery in Subsec. (a) and imposed $5 registration fee; P.A. 90-211 added Subsec. (c)(6) pertaining to physician assistants; P.A. 92-89 amended Subsec. (a) to require an optometrist license fee of $375 for the fiscal year ending June 30, 1993; May Sp. Sess. P.A. 92-16 amended Subsec. (a) to increase the annual license renewal fee for dental hygienists to $50, and amended Subsecs. (a) to (c) to replace specified dollar amounts of license fees with references to professional service fee classes established under Sec. 33-182l; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-210 amended Subsec. (e) to add name, residence and business address and other requested information to renewal application, effective July 1, 1994; P.A. 94-220 amended Subsec. (e) by adding provisions re renewal of licenses and certificates issued under Secs. 20-475 and 20-476 and amended Subsec. (f) to apply to entities, effective July 1, 1994; P.A. 95-196 added reference to licenses or certificates issued under chapter 400a; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-186 added reference to licensure or certification under Sec. 20-74s in Subsec. (e); P.A. 97-311 added reference to licensure or certification under Secs. 20-195cc and 20-206ll in Subsec. (e); P.A. 98-247 made a technical change re reference to other statutes; June Sp. Sess. P.A. 98-1 amended Subsec. (c)(6) to add department-approved successor certification organizations, effective June 24, 1998; P.A. 99-102 amended Subsec. (b) by deleting obsolete reference to osteopathy and making a technical change; P.A. 99-249 amended Subsec. (c) by adding reduced fee for retired nurses in Subdivs. (1), (2) and (3) and making technical changes, effective January 1, 2000; June Sp. Sess. P.A. 99-2 amended Subsec. (e) by adding reference to Sec. 20-266c and making technical changes; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 00-226 amended Subsec. (c)(5) by designating existing provisions as Subpara. (A), making a technical change therein, and adding new Subpara. (B) re physical therapist assistant licenses and amended Subsec. (e) by making technical changes and adding reference to Sec. 20-65k, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; June Sp. Sess. P.A. 01-4 amended Subsec. (e) by deleting reference to Sec. 20-266c, effective July 1, 2001; P.A. 03-124 amended Subsec. (a) by adding exception to renewal fee for certain dentists as provided in Sec. 20-113b; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (e) by adding new Subdiv. (2) providing for biennial licensure for certain persons, and dividing existing provisions into Subdivs. (1), (3) and (4), effective January 1, 2004; P.A. 05-213 amended Subsec. (a) by adding reference to Sec. 19a-88b; P.A. 05-280 added Subsec. (e)(5) providing for annual licensure of perfusionists; P.A. 07-82 amended Subsec. (a) to allow retired dentists to renew their licenses at a reduced fee; P.A. 07-185 added Subsec. (g) to require department to establish and implement by July 1, 2008, a secure on-line license renewal system for physicians, surgeons, dentists and nurses, effective July 10, 2007; June Sp. Sess. P.A. 07-1 amended Subsec. (c) to increase annual license renewal fees for registered nurses to $100, for advanced practice registered nurses and nurse-midwives to $120 and for licensed practical nurses to class C professional services fee, effective July 1, 2007; P.A. 08-184 amended Subsec. (g) by providing that on or before January 1, 2009, department shall submit report to public health committee on feasibility and implications of implementation of biennial license renewal system for nursing licenses, effective July 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsecs. (a), (c)(6) and (e)(5) to increase fees; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (c)(3) by changing fee for licensed practical nurse from professional services fee for class C to $60, effective October 5, 2009; P.A. 13-234 amended Subsecs. (a) and (b) by increasing registration fee for class I by $5 and making technical changes, amended Subsec. (c) by increasing registration fees by $5 in Subdivs. (1) to (4), amended Subsec. (e) by adding reference to Ch. 384a in Subdiv. (1) and reference to Sec. 20-266o in Subdiv. (2), and amended Subsec. (g) by deleting obsolete date, substituting “administer” for “establish and implement” re on-line license renewal system, applying on-line license renewal system to nurse-midwifery licensees, replacing provision allowing use of on-line license renewal system for license renewals and payment of professional service fees with provision requiring use of same, deleting provision allowing imposition of service fee for on-line payments made by credit card or electronic funds transfer, deleting provision re report, and adding exception to using on-line renewal system, effective June 19, 2013, and applicable to registration periods beginning on and after October 1, 2013.



Section 19a-88a - Regulations concerning retired nurses.

For purposes of subsection (c) of section 19a-88, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, no later than January 1, 2000. Such regulations shall include, but not be limited to, (1) a definition of “retired from the profession” as that term applies to registered nurses, advanced practice registered nurses and licensed practical nurses, (2) procedures for the return to active employment of such nurses who have retired from the profession, (3) appropriate restrictions upon the scope of practice for such nurses who are retired from the profession, including restricting the license of such nurses to the provision of volunteer services without monetary compensation, and (4) the requirement that any registered nurse, advanced practice registered nurse, or licensed practical nurse seeking to renew a license under the provisions of subsection (c) of section 19a-14, subsection (c) of section 19a-88, this section, subdivision (3) of section 20-66, subsections (l) to (n), inclusive, of section 20-74s, section 20-206bb and sections 7 to 9, inclusive, of public act 99-249* shall be a holder in good standing of a current license issued pursuant to chapter 378 as of the date of application for renewal.

(P.A. 99-249, S. 5, 10; P.A. 10-32, S. 72.)

*Note: Sections 7 to 9, inclusive, of public act 99-249 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 99-249 effective January 1, 2000; P.A. 10-32 made a technical change in Subdiv. (4), effective May 10, 2010.



Section 19a-88b - Renewal of license, certificate, permit or registration that becomes void while holder is on active duty with armed forces of the United States or ordered out with the National Guard. Exceptions.

(a)(1) Notwithstanding section 19a-14 or any other provision of the general statutes relating to continuing education or refresher training, the Department of Public Health shall renew a license, certificate, permit or registration issued to an individual pursuant to chapters 368d, 368v, 371 to 378, inclusive, 379a to 388, inclusive, 393a, 395, 398, 399, 400a and 400c that becomes void pursuant to section 19a-88 or 19a-195b while the holder of the license, certificate, permit or registration is on active duty in the armed forces of the United States, or such holder is a member of the National Guard ordered out by the Governor for military service, not later than one year from the date of discharge from active duty or ordered military service, upon completion of any continuing education or refresher training required to renew a license, certificate, registration or permit that has not become void pursuant to section 19a-88 or 19a-195b. A licensee applying for license renewal pursuant to this subdivision shall submit an application on a form prescribed by the department and other such documentation as may be required by the department.

(2) Notwithstanding section 19a-14 or any other provisions of the general statutes relating to continuing education, the Department of Public Health shall renew a license issued to an individual pursuant to chapter 370 that becomes void pursuant to section 19a-88 while the holder of the license is on active duty in the armed forces of the United States, not later than one year from the date of discharge from active duty, upon completion of twenty-five contact hours of continuing education that meet the criteria set forth in subsection (b) of section 20-10b. A licensee applying for license renewal pursuant to this subdivision shall submit an application on a form prescribed by the department and other such documentation as may be required by the department.

(3) Notwithstanding section 19a-14 or any other provision of the general statutes relating to continuing education, the Department of Public Health shall renew a license issued to an individual pursuant to chapter 379 that becomes void pursuant to section 19a-88 while the holder of the license is on active duty in the armed forces of the United States, not later than one year from the date of discharge from active duty, upon completion of twelve contact hours of continuing education that meet the criteria set forth in subsection (b) of section 20-126c. A licensee applying for license renewal pursuant to this subdivision shall submit an application on a form prescribed by the department and other such documentation as may be required by the department.

(4) Notwithstanding section 19a-14 or any other provision of the general statutes relating to continuing education, the Department of Public Health shall renew a license issued to an individual pursuant to chapter 381a that becomes void pursuant to section 19a-88 while the holder of the license is on active duty in the armed forces of the United States, not later than one year from the date of discharge from active duty, upon completion of six contact hours of continuing education that meet the criteria set forth in section 20-162r. A licensee applying for license renewal pursuant to this subdivision shall submit an application on a form prescribed by the department and other such documentation as may be required by the department.

(b) The provisions of this section shall not apply to reservists or National Guard members on active duty for annual training that is a regularly scheduled obligation for reservists or members of the National Guard for training that is not a part of mobilization.

(c) No license shall be issued under this section to any applicant (1) against whom professional disciplinary action is pending, or (2) who is the subject of an unresolved complaint.

(May 9 Sp. Sess. P.A. 02-7, S. 73; P.A. 05-213, S. 1; 05-275, S. 25; P.A. 06-195, S. 3; P.A. 07-157, S. 1.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 05-213 amended Subsec. (a) by designating existing language as Subdiv. (1), making technical changes therein and adding Subdiv. (3) requiring renewal of dental license that becomes void while holder is on active duty in the armed forces, upon the holder’s completion of 12 contact hours of continuing education, and made technical changes in Subsec. (b); P.A. 05-275 amended Subsec. (a) by designating existing language as Subdiv. (1), amending said Subdiv. (1) to remove reference to chapter 370 and making technical changes and adding Subdiv. (2) requiring renewal of physician license that becomes void while holder is on active duty in the armed forces, upon the holder’s completion of 25 contact hours of continuing education, and made technical changes in Subsec. (b); P.A. 06-195 added Subsec. (a)(4) re renewal of voided respiratory care practitioner licenses; P.A. 07-157 amended Subsec. (a)(1) to add member of National Guard ordered out by the Governor for military service, change not later than 6 months to not later than 1 year from date of discharge from active duty or ordered military service and substitute “subdivision” for “section”, and made technical changes in Subsecs. (b) and (c), effective July 1, 2007.



Section 19a-88c - Regulations re retired dentists.

For purposes of subsection (a) of section 19a-88, the Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, not later than January 1, 2008. Such regulations shall include, but not be limited to, (1) a definition of “retired from the profession” as that term applies to dentists, (2) procedures for the return to active employment of such dentists who have retired from the profession, and (3) appropriate restrictions upon the scope of practice for such dentists who are retired from the profession, including restricting the license of such dentists to the provision of volunteer services without monetary compensation.

(P.A. 07-82, S. 2.)



Section 19a-89 - (Formerly Sec. 19-46). Change of office or residence address.

Whenever any person holding a license, certificate or registration issued by the Department of Public Health changes his office or residence address, he shall, within thirty days thereafter, notify said department of his new office or residence address.

(1949 Rev., S. 3822; 1969, P.A. 71, S. 1; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 94-210, S. 3, 30; P.A. 95-257, S. 12, 21, 58.)

History: 1969 act required that notification of new office or residence address be sent to health department and deleted provision re notification of town clerk; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-46 transferred to Sec. 19a-89 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-210 deleted reference to branches of the healing arts and added holding a license, certificate or registration issued by the department, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-89a - Database on nursing personnel.

The Department of Public Health, in consultation with the State Board of Examiners for Nursing, shall establish a database on nursing personnel to assist the department, the board, other state agencies, employers of nurses, educational institutions and professional and health care industry associations and societies in planning for nurse staffing patterns and practices, and in developing and implementing their respective programs and activities.

(P.A. 88-207, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-89b - Fees for pool design guidelines and food compliance guide.

(a) The Department of Public Health shall charge a fee of fifteen dollars for a copy of its pool design guidelines.

(b) The department shall charge a fee of fifteen dollars for a copy of its food compliance guide.

(P.A. 89-251, S. 147, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 171.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) to increase fees from $4 to $15.



Section 19a-89c - Auricular acupuncture pilot program.

Section 19a-89c is repealed, effective June 4, 1996.

(93-295, S. 1, 2; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-210, S. 20, 30; P.A. 95-257, S. 5, 58; 95-321, S. 4, 5; P.A. 96-225, S. 3, 4.)



Section 19a-89d - Nurse staffing and patient care data.

The Department of Public Health shall: (1) Develop a single, uniform method for collecting and analyzing standardized data concerning the linkage between nurse staffing levels and the quality of acute care, long-term care and home care, including patient outcomes; (2) conduct an ongoing study of the relationship between nurse staffing patterns in hospitals and the quality of health care, including patient outcomes; (3) obtain relevant licensure and demographic data that may be available from other state agencies and make the data collected under this subsection available to the public in a standardized format; and (4) collaborate with hospitals and the nursing profession with respect to the collection of standardized data concerning patient care outcomes at such hospitals and make such data available to the public in a report card format.

(P.A. 00-216, S. 20.)



Section 19a-89e - Development of prospective nurse staffing plan by hospitals.

(a) For purposes of this section:

(1) “Department” means the Department of Public Health; and

(2) “Hospital” means an establishment for the lodging, care and treatment of persons suffering from disease or other abnormal physical or mental conditions and includes inpatient psychiatric services in general hospitals.

(b) On and after July 1, 2009, each hospital licensed by the department pursuant to chapter 368v shall, upon request, make available to the department a prospective nurse staffing plan with a written certification that the nurse staffing plan is sufficient to provide adequate and appropriate delivery of health care services to patients in the ensuing period of licensure. Such plan shall promote a collaborative practice in the hospital that enhances patient care and the level of services provided by nurses and other members of the hospital’s patient care team.

(c) Each hospital shall establish a hospital staffing committee to assist in the preparation of the nurse staffing plan required pursuant to subsection (b) of this section. Registered nurses employed by the hospital whose primary responsibility is to provide direct patient care shall account for not less than fifty per cent of the membership of each hospital’s staffing committee. In order to comply with the requirement that a hospital establish a hospital staffing committee, a hospital may utilize an existing committee or committees to assist in the preparation of the nurse staffing plan, provided not less than fifty per cent of the members of such existing committee or committees are registered nurses employed by the hospital whose primary responsibility is to provide direct patient care. Each hospital, in collaboration with its staffing committee, shall develop and implement to the best of its ability the prospective nurse staffing plan. Such plan shall: (1) Include the minimum professional skill mix for each patient care unit in the hospital, including, but not limited to, inpatient services, critical care and the emergency department; (2) identify the hospital’s employment practices concerning the use of temporary and traveling nurses; (3) set forth the level of administrative staffing in each patient care unit of the hospital that ensures direct care staff are not utilized for administrative functions; (4) set forth the hospital’s process for internal review of the nurse staffing plan; and (5) include the hospital’s mechanism of obtaining input from direct care staff, including nurses and other members of the hospital’s patient care team, in the development of the nurse staffing plan.

(P.A. 08-79, S. 1.)



Section 19a-90 - (Formerly Sec. 19-47). Blood testing of pregnant women for syphilis and AIDS.

(a) Each physician giving prenatal care to a pregnant woman in this state during gestation shall take or cause to be taken a blood sample of each such woman within thirty days from the date of the first examination and during the final trimester between the twenty-sixth and twenty-eighth week of gestation or shortly thereafter subject to the provisions of this section, and shall submit such sample to an approved laboratory for a standard serological test for syphilis and an HIV-related test, as defined in section 19a-581, provided consent is given for the HIV-related test consistent with section 19a-582. Each other person permitted by law to attend upon pregnant women in the state, but not permitted by law to take blood tests, shall cause a blood sample of each pregnant woman so attended to be taken by a licensed physician in accordance with the time schedule and requirements of this section and such sample shall be submitted to an approved laboratory for a standard serological test for syphilis and an HIV-related test, provided consent is given for the HIV-related test consistent with section 19a-582. A blood sample taken at the time of delivery shall not meet the requirement for a blood sample during the final trimester. The term “approved laboratory” means a laboratory approved for this purpose by the Department of Public Health. A standard serological test for syphilis is a test recognized as such by the Department of Public Health. The laboratory tests required by this section shall be made on request without charge by the Department of Public Health.

(b) The provisions of this section shall not apply to any woman who objects to a blood test as being in conflict with her religious tenets and practices.

(1949 Rev., S. 3836; P.A. 77-614, S. 323, 610; P.A. 79-39; P.A. 90-13, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 99-2, S. 31.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-39 simplified language and required blood sample taken during final trimester of pregnancy; Sec. 19-47 transferred to Sec. 19a-90 in 1983; P.A. 90-13 amended Subsec. (a) to specify that the test during the final trimester be done between the twenty-sixth and twenty-eighth week of gestation and added Subsec. (b); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A 99-2 added HIV-related test requirement in Subsec. (a).

See Sec. 19a-55 re newborn infant health screening.

See Sec. 19a-215 re required reporting of communicable diseases.

See Sec. 19a-593 re testing of pregnant women and newborns.



Section 19a-91 - (Formerly Sec. 19-49). Preparation, transportation and disposition of deceased persons. Definitions. Requirements. Death resulting from reportable diseases, emergency illnesses and health conditions. Disposition of burial or cremation materials. Regulations.

(a) As used in this section:

(1) “Wash” means to bathe or treat the entire surface of a dead human body with a disinfecting and deodorizing solution or to treat the entire surface of the dead human body with embalming powder.

(2) “Embalm” means to inject the circulatory system of a dead human body with embalming fluid in an amount not less than five per cent of the body weight, or to inject the body cavity of a dead human body with embalming fluid in an amount necessary to properly preserve the body and render it sanitary.

(3) “Wrap” means to place a dead human body in a burial or cremation pouch made of not less than four millimeters of plastic.

(4) “Embalming fluid” means a fluid containing not less than four per cent formaldehyde gas by weight.

(5) “Disinfecting solution” means an aqueous solution or spray containing not less than five per cent phenol by weight, or an equivalent in germicidal action.

(b) (1) No licensed embalmer or funeral director shall remove a dead human body from the place of death to another location for preparation until the body has been temporarily wrapped. If the body is to be transported by common carrier, the licensed embalmer or funeral director having charge of the body shall have the body washed or embalmed unless it is contrary to the religious beliefs or customs of the deceased person, as determined by the person who assumes custody of the body for purposes of burial, and then enclosed in a casket and outside box or, in lieu of such double container, by being wrapped.

(2) Any deceased person who is to be entombed in a crypt or mausoleum shall be in a casket that is placed in a zinc-lined or nationally accepted composite plastic container or, if permitted by the cemetery where the disposition of the body is to be made, a nonoxiding nationally accepted composite plastic tray.

(c) In addition to the requirements set forth in subsection (b) of this section, in the case of death resulting from a disease on the current list of reportable diseases, emergency illnesses and health conditions developed pursuant to section 19a-2, the licensed embalmer or funeral director having charge of the dead human body shall prepare such body for burial or cremation by having the body washed, embalmed or wrapped as soon as practicable after the body arrives at the licensed embalmer’s or licensed funeral director’s place of business. The provisions of this subsection do not apply if death is not the result of a disease on the current list of reportable diseases, emergency illnesses and health conditions developed pursuant to section 19a-2, provided the licensed embalmer or funeral director having charge of the body takes appropriate measures to ensure that the body does not pose a threat to the public health.

(d) A licensed embalmer or funeral director shall dispose of any burial or cremation pouch used to wrap a dead human body after each use or clean and wash such pouch with a disinfecting solution after each use. No licensed embalmer or funeral director may use a solution for disinfecting that does not meet the standard specified in the definition under subdivision (5) of subsection (a) of this section unless such solution is approved, in writing, by the Department of Public Health.

(e) The Department of Public Health may adopt such regulations, in accordance with chapter 54, concerning the preparation and transportation of the bodies of deceased persons to be removed from or into the limits of any town or into any adjoining state, as the public health and welfare may require. Such regulations shall be signed by the Commissioner of Public Health, and a copy thereof shall be mailed to each town clerk, licensed embalmer and funeral director at least fifteen days before such regulations take effect. Any person who violates any regulation of the department adopted pursuant to the provisions of this section shall be fined not more than fifty dollars.

(1949 Rev., S. 3838; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 15, 24; P.A. 07-104, S. 5; 07-252, S. 85; P.A. 09-232, S. 1; P.A. 10-117, S. 48; P.A. 11-242, S. 22.)

History: P.A. 77-614 replaced department and commissioner of health with department and commissioner of health services, effective January 1, 1979; Sec. 19-49 transferred to Sec. 19a-91 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 07-104 redesignated existing provisions as Subsec. (e) and added new Subsecs. (a) to (d) establishing definitions and requirements for preparing and transporting dead human bodies and disinfecting burial and cremation materials, effective June 11, 2007; P.A. 07-252 amended Subsec. (a)(5) to redefine “disinfecting solution” to include an equivalent in germicidal action, effective July 12, 2007; P.A. 09-232 amended Subsec. (b) by designating existing language as Subdiv. (1), adding provision therein re body washed or embalmed unless it is contrary to religious beliefs or customs of deceased person, and adding Subdiv. (2) re container requirements for deceased persons that are to be entombed in a crypt or mausoleum; P.A. 10-117 amended Subsec. (b)(2) by replacing “an acrylonitrile butadiene styrene (ABS) sheet” with “nationally accepted composite” and by replacing “metal or ABS plastic sheeting” with “nationally accepted composite plastic”; P.A. 11-242 amended Subsec. (c) by substituting “list of reportable diseases, emergency illnesses and health conditions” for “list of reportable diseases” and by substituting “19a-2” for “19a-36-A2 of the regulations of Connecticut state agencies”.

See chapter 368i re anatomical donations.

See chapter 368j re cemeteries.

See chapter 368k re crematories.

See chapter 385 re embalmers and funeral directors.

See Secs. 7-64 to 7-71, inclusive, re disposal of bodies, disinterment and removal of bodies and re sexton’s duties, generally.

See Sec. 19a-504 re removal of bodies of deceased persons from presence of patients in hospitals, residential care homes and rest homes.

See Secs. 53-331 to 53-334, inclusive, re penalties for offenses concerning burial practices and unlawful disinterment.



Section 19a-92 - (Formerly Sec. 19-49b). Regulations concerning the licensing of massage parlors, masseurs and masseuses.

Section 19a-92 is repealed.

(P.A. 75-517, S. 1, 2; P.A. 77-604, S. 14, 84; 77-614, S. 323, 610; P.A. 78-303, S. 85, 136; P.A. 83-487, S. 32, 33.)



Section 19a-92g - Body piercing.

(a) No person may perform body piercing on an unemancipated minor under eighteen years of age without the written permission of the minor’s parent. For purposes of this subsection, “body piercing” means piercing or creating a channel through any part of the body other than the ear lobe for the purpose of inserting a decorative object, and “ear lobe” means the lower portion of the auricle having no cartilage.

(b) Any municipal health authority established under chapter 368e and any district department of health established under chapter 368f may, within its available resources, enforce the provisions of this section.

(June Sp. Sess. P.A. 99-2, S. 11.)

History: (Revisor’s note: References in Subsec. (b) to “chapter 368c” and “section 368f” were changed editorially by the Revisors to “chapter 368e” and “chapter 368f”, respectively, for accuracy).



Section 19a-102 - (Formerly Sec. 19-59a). Regulation of sale of turtles.

Section 19a-102 is repealed.

(P.A. 73-75; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 94-29, S. 3.)



Section 19a-102a - Regulation of sale of turtles.

(a) As used in this section, “turtle” means any reptile commonly known as turtles, tortoises or terrapins but shall not include a turtle used solely for agricultural, scientific or educational purposes.

(b) No turtle with a carapace length of less than four inches or with viable turtle eggs may be sold in this state.

(c) No person may sell a live turtle with a carapace length of four inches or greater unless (1) a caution notice is posted by the person selling turtles which warns that the transmission of salmonella disease by turtles is possible; (2) at the time of the sale of the turtle, the seller furnishes the buyer with a copy of the caution notice and information obtained from a veterinarian regarding the proper care and feeding for the species of turtle which is being sold; (3) the buyer signs a form stating that he has read the notice provided if the buyer is less than sixteen years of age, such form shall be signed by a parent or guardian; (4) the turtle is not a species identified by the Commissioner of Energy and Environmental Protection as endangered, threatened or of special concern in regulations adopted under section 26-306; and (5) the seller receives, and retains on file for inspection by the Commissioner of Agriculture, written verification that such turtle was bred at a licensed commercial fish farm or commercial aquaculture facility and was not collected from the wild.

(d) Any person who violates any provision of this section or section 19a-102b shall be fined not more than one hundred dollars. The Commissioner of Agriculture may suspend the pet shop license of any pet shop, as defined in section 22-327, which violates any provision of this section or section 19a-102b.

(e) On or before October 1, 1996, the Commissioner of Public Health shall evaluate the public health effect of the sale of turtles in this state and shall submit a report of his findings to the General Assembly.

(f) The Commissioner of Public Health may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(P.A. 94-29, S. 1; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c)(4), effective July 1, 2011.



Section 19a-102b - Importation of turtles.

No person may import turtles into this state unless such person has obtained a permit under section 26-55.

(P.A. 94-29, S. 2.)



Section 19a-103 - (Formerly Sec. 19-60). Control of communicable diseases in institutions.

Any person confined or imprisoned in the Connecticut Correctional Institution, Somers, or in a community correctional center or in any other institution for a period of ten days or longer may be examined for any communicable disease, and, if found infected with any such disease, he shall be treated during the term of his confinement and, if not cured at the date of his discharge, the local director of health shall be notified. The person in charge of each such institution shall provide for such examination and necessary treatment of all such persons admitted thereto. The Department of Public Health may make such regulations or orders as, in its judgment, are necessary to carry out the provisions of this section.

(1949 Rev., S. 3804; 1969, P.A. 297; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1969 act replaced jails with community correctional centers; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-60 transferred to Sec. 19a-103 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 18-94 re retention of diseased inmates in correctional or charitable institutions.



Section 19a-104 - (Formerly Sec. 19-61). Sale of rags to be used as wiping cloths; cleaning.

Section 19a-104 is repealed, effective October 1, 2002.

(1949 Rev., S. 4178; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 90.)



Section 19a-105 - (Formerly Sec. 19-62). Public toilets.

All persons, firms or corporations which own or have control of any public pay toilets shall cause the same to be equipped with devices, approved by the Commissioner of Public Health, to keep them clean and sterile. Each such person, firm or corporation shall maintain and equip at least one free public toilet in each restroom. At least one-half of any additional toilets in each restroom shall be free. Every public toilet shall be equipped with a door which may be locked by the occupant. Any such person, firm or corporation which fails to comply with the provisions of this section shall be fined not more than five hundred dollars.

(1949 Rev., S. 3811; P.A. 76-76, S. 2; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 76-76 added provisions re required free public toilets, deleted minimum fine of $10 and raised maximum fine from $50 to $500; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-62 transferred to Sec. 19a-105 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-211 re duties of municipal health authorities with respect to toilets in public places.



Section 19a-106 - (Formerly Sec. 19-62a). “Restroom” defined.

For the purposes of section 19a-105, “restroom” shall mean a room containing a toilet.

(P.A. 76-76, S. 1.)

History: Sec. 19-62a transferred to Sec. 19a-106 in 1983.



Section 19a-106a - Customer access to employee restrooms in retail establishments.

(a) As used in this section:

(1) “Customer” means an individual who is lawfully on the premises of a retail establishment;

(2) “Eligible medical condition” means Crohn’s disease, ulcerative colitis, inflammatory bowel disease, irritable bowel syndrome, celiac disease or a medical condition that requires use of an ostomy device;

(3) “Licensed health care provider” means a physician or a physician assistant licensed under chapter 370 or an advanced practice registered nurse licensed under chapter 378;

(4) “Restroom” means a room containing a toilet; and

(5) “Retail establishment” means a place of business open to the general public for the sale of goods or services.

(b) Any retail establishment that has a restroom for employee use, which typically does not permit customer access to such employee restroom, shall permit a customer to use the employee restroom during normal business hours if the restroom is maintained in a reasonably safe manner and all of the following conditions are met:

(1) The customer requesting access to the employee restroom presents written evidence, issued by a licensed health care provider, that documents that the customer suffers from an eligible medical condition;

(2) A public restroom is not immediately accessible to the customer;

(3) At the time that the request for access to the employee restroom is made, three or more employees of the retail establishment are working; and

(4) The employee restroom is located in an area of the retail establishment that does not present an obvious risk to the health or safety of the customer or an obvious security risk to the retail establishment.

(c) A retail establishment or employee of a retail establishment shall not be liable for any acts or omissions in providing a customer access to an employee restroom pursuant to the provisions of this section, if such acts or omissions: (1) Do not constitute gross, wilful or wanton negligence on the part of the retail establishment or employee of the retail establishment; (2) occurred in an area of the retail establishment that is not otherwise accessible to customers; and (3) resulted in injury or death of a customer or individual other than an employee accompanying the customer to the restroom.

(d) No retail establishment shall be required to make a physical change to the employee restroom to effectuate the purposes of this section.

(e) Any violation of subsection (b) of this section shall be an infraction.

(P.A. 09-129, S. 1.)



Section 19a-107 - (Formerly Sec. 19-63). Towels in hotels and public lavatories.

All towels provided by any hotel, for the use of guests therein, or by any public lavatory shall be individual towels, or toweling may be provided so arranged in locked cabinets that each user may pull out a clean portion and the used portion shall be automatically drawn into a separate compartment and mechanically locked to prevent withdrawal for reuse. Any such towel or toweling which has been used and discarded by an individual shall not be used again until thoroughly washed and dried. Each guest occupying a room in any hotel shall be furnished with such towels in such room; and, in the public washroom, if any, in such hotel, there shall be kept at all times, in sight of, and easy of access to, guests a sufficient supply of individual towels or toweling so arranged in locked cabinets that each user may pull out a clean portion and the used portion shall be automatically drawn into a separate compartment and mechanically locked to prevent withdrawal for reuse. The owner, manager, agent or person in charge of any hotel or public lavatory who fails to comply with any of the provisions hereof shall be fined not less than ten dollars nor more than one hundred dollars for each offense.

(1949 Rev., S. 4149.)

History: Sec. 19-63 transferred to Sec. 19a-107 in 1983.



Section 19a-108 - (Formerly Sec. 19-64). Common drinking cups.

Section 19a-108 is repealed, effective October 1, 2002.

(1949 Rev., S. 4151; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 90.)



Section 19a-109 - (Formerly Sec. 19-65). Heating and provision of utilities for buildings. Hot water. Termination of services.

When any building or part thereof is occupied as a home or place of residence or as an office or place of business, either mercantile or otherwise, a temperature of less than sixty-five degrees Fahrenheit in such building or part thereof shall, for the purpose of this section, be deemed injurious to the health of the occupants thereof, except that the Commissioner of Public Health may adopt regulations establishing a temperature higher than sixty-five degrees Fahrenheit when the health, comfort or safety of the occupants of any such building or part thereof so requires. In any such building or part thereof where, because of physical characteristics or the nature of the business being conducted, a temperature of sixty-five degrees Fahrenheit cannot reasonably be maintained in certain areas, the Labor Commissioner may grant a variance for such areas. The owner of any building or the agent of such owner having charge of such property, or any lessor or his agent, manager, superintendent or janitor of any building, or part thereof, the lease or rental agreement whereof by its terms, express or implied, requires the furnishing of heat, cooking gas, electricity, hot water or water to any occupant of such building or part thereof, who, wilfully and intentionally, fails to furnish such heat to the degrees herein provided, cooking gas, electricity, hot water or water and thereby interferes with the cooking gas, electricity, hot water or water and thereby interferes with the comfortable or quiet enjoyment of the premises, at any time when the same are necessary to the proper or customary use of such building or part thereof, shall be guilty of a class D misdemeanor. No public service company or electric supplier, as defined in section 16-1, shall, at the request of any such owner, agent, lessor, manager, superintendent or janitor, cause heat, cooking gas, electricity, hot water or water services to be terminated with respect to any such leased or rented property unless the owner or lessor furnishes a statement signed by the lessee agreeing to such termination or a notarized statement signed by the lessor to the effect that the premises are vacant.

(1949 Rev., S. 4150; 1967, P.A. 442; 1971, P.A. 434; P.A. 73-244; P.A. 77-2, S. 1, 4; P.A. 79-631, S. 101, 111; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-28, S. 65, 117; P.A. 12-80, S. 122; P.A. 13-208, S. 75.)

History: 1967 act added provision for variance and added owner as a responsible person; 1971 act prohibited termination of utility services unless lessee agrees in signed statement or lessor furnishes notarized statement that premises are vacant; P.A. 73-244 included among utilities covered in provisions cooking gas, electricity and water and deleted “light”; P.A. 77-2 changed minimum temperature to be maintained from sixty-eight to sixty-five degrees and added exception re higher minimum temperature when health, comfort or safety requires it; P.A. 79-631 replaced public health council with commissioner of health services; Sec. 19-65 transferred to Sec. 19a-109 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-28 added electric suppliers, effective July 1, 1998; P.A. 12-80 changed penalty from a fine of not more than $100 or imprisonment of not more than 60 days or both to a class D misdemeanor; P.A. 13-208 made a technical change.



Section 19a-109aa - (Formerly Sec. 19a-111f). Environmentally safe housing for children and families program.

(a) For purposes of this section:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Eligible families” means any household which (A) is eligible for the federal Medicaid program, (B) includes a child who is six years of age or younger as of July 1, 2000, and (C) is residing in a building built prior to 1978; and

(3) “The program” or “this program” means the program established by this section.

(b) The Commissioner of Public Health may establish a program to promote environmentally safe housing for children and families through education, medical screening and appropriate and cost-effective repairs. Such program may (A) identify eligible families and, through voluntary home visits, provide education about the problems caused by exposure to lead and how to avoid or lessen the effects of such exposure, (B) provide blood lead screening for children who are six years of age or younger, (C) identify measures to be taken to lessen the effects from the presence of lead, including window repair or replacement, (D) apply to federal programs and to other funding sources which will pay for some of the costs of this program, and (E) continue to evaluate the program’s progress in order to plan for a phase-out in three to five years. The commissioner may contract with a nonprofit entity to operate the program.

(c) Eligible costs by a nonprofit entity operating this program shall include costs and expenses incurred in providing lead-safety education, interim measures and window repair or replacement or other remediation for dwelling units, administrative and management expenses, planning and start-up costs, and any other costs and expenses found by the commissioner to be necessary and reasonable and in accordance with existing state regulations.

(P.A. 00-216, S. 26, 28.)

History: P.A. 00-216 effective July 1, 2000; Sec. 19a-111f transferred to Sec. 19a-109aa in 2009.



Section 19a-110 - (Formerly Sec. 19-65e). Report of lead poisoning. Parental notification. Availability of information regarding lead poisoning.

(a) Not later than forty-eight hours after receiving or completing a report of a person found to have a level of lead in the blood equal to or greater than ten micrograms per deciliter of blood or any other abnormal body burden of lead, each institution licensed under sections 19a-490 to 19a-503, inclusive, and each clinical laboratory licensed under section 19a-30 shall report to (1) the Commissioner of Public Health, and to the director of health of the town, city or borough in which the person resides: (A) The name, full residence address, date of birth, gender, race and ethnicity of each person found to have a level of lead in the blood equal to or greater than ten micrograms per deciliter of blood or any other abnormal body burden of lead; (B) the name, address and telephone number of the health care provider who ordered the test; (C) the sample collection date, analysis date, type and blood lead analysis result; and (D) such other information as the commissioner may require, and (2) the health care provider who ordered the test, the results of the test. With respect to a child under three years of age, not later than seventy-two hours after the provider receives such results, the provider shall make reasonable efforts to notify the parent or guardian of the child of the blood lead analysis results. Any institution or laboratory making an accurate report in good faith shall not be liable for the act of disclosing said report to the Commissioner of Public Health or to the director of health. The commissioner, after consultation with the Commissioner of Administrative Services, shall determine the method and format of transmission of data contained in said report.

(b) Each institution or laboratory that conducts lead testing pursuant to subsection (a) of this section shall, at least monthly, submit to the Commissioner of Public Health a comprehensive report that includes: (1) The name, full residence address, date of birth, gender, race and ethnicity of each person tested pursuant to subsection (a) of this section regardless of the level of lead in the blood; (2) the name, address and telephone number of the health care provider who ordered the test; (3) the sample collection date, analysis date, type and blood lead analysis result; (4) laboratory identifiers; and (5) such other information as the Commissioner of Public Health may require. Any institution or laboratory making an accurate report in good faith shall not be liable for the act of disclosing said report to the Commissioner of Public Health. The Commissioner of Public Health, after consultation with the Commissioner of Administrative Services, shall determine the method and format of transmission of data contained in said report.

(c) Whenever an institutional laboratory or private clinical laboratory conducting blood lead tests pursuant to this section refers a blood lead sample to another laboratory for analysis, the laboratories may agree on which laboratory will report in compliance with subsections (a) and (b) of this section, but both laboratories shall be accountable to insure that reports are made. The referring laboratory shall insure that the requisition slip includes all of the information that is required in subsections (a) and (b) of this section and that this information is transmitted with the blood specimen to the laboratory performing the analysis.

(d) The director of health of the town, city or borough shall provide or cause to be provided, to the parent or guardian of a child reported, pursuant to subsection (a) of this section, with information describing the dangers of lead poisoning, precautions to reduce the risk of lead poisoning, information about potential eligibility for services for children from birth to three years of age pursuant to sections 17a-248 to 17a-248g, inclusive, and laws and regulations concerning lead abatement. Said information shall be developed by the Department of Public Health and provided to each local and district director of health. With respect to the child reported, the director shall conduct an on-site inspection to identify the source of the lead causing a confirmed venous blood lead level equal to or greater than fifteen micrograms per deciliter but less than twenty micrograms per deciliter in two tests taken at least three months apart and order remediation of such sources by the appropriate persons responsible for the conditions at such source. On and after January 1, 2012, if one per cent or more of children in this state under the age of six report blood lead levels equal to or greater than ten micrograms per deciliter, the director shall conduct such on-site inspection and order such remediation for any child having a confirmed venous blood lead level equal to or greater than ten micrograms per deciliter in two tests taken at least three months apart.

(1971, P.A. 22, S. 1; P.A. 77-614, S. 323, 610; P.A. 87-394, S. 1, 7; P.A. 92-192, S. 1, 5; P.A. 93-321, S. 1, 6; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-9, S. 23, 50; P.A. 98-66; June Sp. Sess. P.A. 07-2, S. 49, 50; P.A. 11-51, S. 76.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-65e transferred to Sec. 19a-110 in 1983; P.A. 87-394 substituted “.025” for “.04” milligrams in lead level measurement; P.A. 92-192 deleted requirement that practitioners of the healing arts report increased blood lead levels, deleted requirement of reports for suspected increase in blood lead level, changed reportable lead level from .025 milligrams per one hundred grams to ten micrograms per deciliter and added the requirement that the commissioner shall determine the method of transmission of data after consultation with the executive director of the office of information and technology; P.A. 93-321 added new Subsec. (b) requiring health directors to provide information to parents and guardians of children reported; P.A. 93-381 and P.A. 93-435 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-9 amended Subsec. (a) by substituting “Chief Information Officer” for “executive director of the Office of Information and Technology”, effective July 1, 1997; P.A. 98-66 amended Subsec. (a) by changing “registered” laboratories to “licensed” laboratories, changing “address” to “full residence address”, replacing “such other relevant information as said commissioner may require” with “gender, race and ethnicity”, adding Subdivs. (2), (3) and (4), replacing “such a report” with “an accurate report”, deleting immunity from civil or criminal liability and adding “not liable for the act of disclosing said report to the commissioner or to the director of health”, made a technical change re title of Chief Information Officer and required commissioner to determine “format” as well as method, added new Subsecs. (b) and (c) and relettered Subsec. (b) as (d); June Sp. Sess. P.A. 07-2 amended Subsec. (a) to extend applicability to all clinical laboratories, not just private clinical laboratories, to trigger reporting requirements when blood lead analysis results equal or exceed 10 micrograms per deciliter of blood, to redesignate existing Subdivs. (1) to (4) as Subparas. (A) to (D), to designate as Subdiv. (1) existing provisions re reports to Commissioner of Public Health and local directors of health and to add new Subdiv. (2) re reports to health care providers and notice to parents and guardians, effective October 1, 2007, and amended Subsec. (d) to require local directors of health to provide parents and guardians with information about potential eligibility for birth-to-three services and to add provisions requiring such directors to conduct inspections and order remediation whenever a confirmed venous blood lead level equals or exceeds 15 micrograms per deciliter but is less than 20 micrograms per deciliter or, on and after January 1, 2012, equals or exceeds 10 micrograms per deciliter, effective January 1, 2009; pursuant to P.A. 11-51, “Chief Information Officer of the Department of Information Technology” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsecs. (a) and (b), effective July 1, 2011.



Section 19a-110a - Regional lead poisoning treatment centers.

The Commissioner of Public Health may, within available appropriations, establish two regional lead poisoning treatment centers in different areas of the state by providing grants-in-aid to two hospitals, each with a demonstrated expertise in lead poisoning prevention as determined by the commissioner. Each center shall serve a designated area of the state to provide services including, but not limited to, consultation services for physicians regarding proper treatment of lead poisoning. No grant may be provided pursuant to this section until the task force report required under section 4 of public act 92-192* has been submitted.

(P.A. 92-192, S. 3, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

*Note: Section 4 of public act 92-192 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-111 - (Formerly Sec. 19-65f). Investigation. Preventive measures. Relocation of families. Reports. Regulations.

Upon receipt of each report of confirmed venous blood lead level equal to or greater than twenty micrograms per deciliter of blood, the local director of health shall make or cause to be made an epidemiological investigation of the source of the lead causing the increased lead level or abnormal body burden and shall order action to be taken by the appropriate person or persons responsible for the condition or conditions which brought about such lead poisoning as may be necessary to prevent further exposure of persons to such poisoning. In the case of any residential unit where such action will not result in removal of the hazard within a reasonable time, the local director of health shall utilize such community resources as are available to effect relocation of any family occupying such unit. The local director of health may permit occupancy in said residential unit during abatement if, in his judgment, occupancy would not threaten the health and well-being of the occupants. The local director of health shall, within thirty days of the conclusion of his investigation, report to the Commissioner of Public Health the result of such investigation and the action taken to insure against further lead poisoning from the same source, including any measures taken to effect relocation of families. Such report shall include information relevant to the identification and location of the source of lead poisoning and such other information as the commissioner may require pursuant to regulations adopted in accordance with the provisions of chapter 54. The commissioner shall maintain comprehensive records of all reports submitted pursuant to this section and section 19a-110. Such records shall be geographically indexed in order to determine the location of areas of relatively high incidence of lead poisoning. The commissioner shall prepare a quarterly summary of such records which he shall keep on file and release upon request. The commissioner shall establish, in conjunction with recognized professional medical groups, guidelines consistent with the National Centers for Disease Control for assessment of the risk of lead poisoning, screening for lead poisoning and treatment and follow-up care of individuals including children with lead poisoning, women who are pregnant and women who are planning pregnancy. Nothing in this section shall be construed to prohibit a local building official from requiring abatement of sources of lead.

(1971, P.A. 22, S. 2; P.A. 77-614, S. 323, 610; P.A. 87-394, S. 2, 7; P.A. 92-192, S. 2, 5; P.A. 93-321, S. 2, 6; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-65f transferred to Sec. 19a-111 in 1983; P.A. 87-394 added provisions re contents of reports, regulations, quarterly summaries and guidelines; P.A. 92-192 added provision that a blood lead level greater than twenty micrograms per deciliter of blood will cause an investigation to be conducted and added provisions that the guidelines established by the commissioner be consistent with those of the National Centers for Disease Control for assessment of the risk of lead poisoning, screening for lead poisoning and follow-up care; P.A. 93-321 added provision permitting occupancy during abatement, changed “may” to “shall” re establishment of guidelines, added treatment including children, pregnant women and women planning pregnancy and added provision affirming building officials’ right to require abatement; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 20-474 for applicable definitions.



Section 19a-111a - Lead poisoning prevention program. Lead state agency.

(a) The Department of Public Health shall be the lead state agency for lead poisoning prevention in this state. The Commissioner of Public Health shall (1) identify the state and local agencies in this state with responsibilities related to lead poisoning prevention, and (2) schedule a meeting of such state agencies and representative local agencies at least once annually in order to coordinate lead poisoning prevention efforts in this state.

(b) The commissioner shall establish a lead poisoning prevention program to provide screening, diagnosis, consultation, inspection and treatment services, including, but not limited to, the prevention and elimination of lead poisoning through research, abatement, education and epidemiological and clinical activities. Such program shall include, but need not be limited to, the screening services provided pursuant to section 19a-111g.

(c) Within available appropriations, the commissioner may contract with individuals, groups or agencies for the provision of necessary services and enter into assistance agreements with municipalities, cities, boroughs or district departments of health or special service districts for the development and implementation of comprehensive lead poisoning prevention programs consistent with the provisions of sections 19a-110 to 19a-111c, inclusive.

(P.A. 87-394, S. 3, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-252, S. 18; June Sp. Sess. P.A. 07-2, S. 47.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-252 made a technical change in Subsec. (b); June Sp. Sess. P.A. 07-2 amended Subsec. (a) to designate Department of Public Health as lead state agency for lead poisoning prevention and establish duties as lead state agency, designated existing provisions re lead poisoning prevention program as new Subsec. (b) and expanded program to include lead screening services provided pursuant to Sec. 19a-111g and redesignated existing Subsec. (b) as Subsec. (c).



Section 19a-111b - Educational and publicity program. Early diagnosis program. Program for detection of sources of lead poisoning.

Within the lead poisoning prevention program established pursuant to section 19a-111a:

(1) The commissioner shall institute an educational and publicity program in order to inform the general public, teachers, social workers and other human services personnel; owners of residential property, and in particular, buildings constructed prior to 1950; and health services personnel of the danger, frequency and sources of lead poisoning and methods of preventing such poisoning;

(2) The commissioner shall establish an early diagnosis program to detect cases of lead poisoning. Such program shall include, but not be limited to, the routine examination of children under the age of six in accordance with protocols promulgated by the National Centers for Disease Control. Results equal to or greater than the levels specified in section 19a-110 from any examination pursuant to sections 19a-110 to 19a-111c, inclusive, shall be provided to the child’s parent or legal guardian, the local director of health and the commissioner; and

(3) The commissioner shall establish a program for the detection of sources of lead poisoning. Within available appropriations, such program shall include the identification of dwellings in which paint, plaster or other accessible substances contain toxic levels of lead and the inspection of areas surrounding such dwellings for lead-containing materials. Any person who detects a toxic level of lead, as defined by the commissioner, shall report such findings to the commissioner. The commissioner shall inform all interested parties, including but not limited to, the owner of the building, the occupants of the building, enforcement officials and other necessary parties.

(P.A. 87-394, S. 4, 7; P.A. 03-252, S. 19.)

History: P.A. 03-252 made a technical change in Subdiv. (2).



Section 19a-111c - Abatement of lead in dwellings. List of encapsulant products. Regulations.

(a) The owner of any dwelling in which the paint, plaster or other material is found to contain toxic levels of lead and in which children under the age of six reside, shall abate, remediate or manage such dangerous materials consistent with regulations adopted pursuant to this section. The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to establish requirements and procedures for testing, remediation, abatement and management of materials containing toxic levels of lead. For the purposes of this section, “remediation” means the use of interim controls, including, but not limited to, paint stabilization, spot point repair, dust control, specialized cleaning and covering of soil with mulch.

(b) The commissioner shall authorize the use of any liquid, cementitious or flexible lead encapsulant product which complies with an appropriate standard for such products developed by the American Society for Testing and Materials or similar testing organization acceptable to the commissioner for the abatement and remediation of lead hazards. The commissioner shall maintain a list of all such approved lead encapsulant products that may be used in this state for the abatement and remediation of lead hazards.

(c) (1) The Commissioner of Public Health may adopt regulations, in accordance with chapter 54, to regulate paint removal from the exterior of any building or structure where the paint removal project may present a health hazard to neighboring premises. The regulations may establish: (A) Definitions, (B) applicability and exemption criteria, (C) procedures for submission of notifications, (D) appropriate work practices, and (E) penalties for noncompliance.

(2) The Commissioner of Public Health may adopt regulations, in accordance with chapter 54, to regulate the standards and procedures for testing, remediation, as defined in this section, abatement and management of materials containing toxic levels of lead in any premises.

(P.A. 87-394, S. 5, 7; P.A. 93-321, S. 3, 6; P.A. 95-204, S. 1, 2; 95-257, S. 12, 21, 58; June sp. Sess. P.A. 07-2, S. 54.)

History: P.A. 93-321 replaced requirement that dangerous materials be removed or covered with requirement that building owner “abate or manage” such materials “consistent with regulations adopted pursuant to this section”; P.A. 95-204 required the commissioner to authorize use of and keep a list of lead encapsulant products, effective June 28, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 07-2 designated provisions re owner’s duty to abate and corresponding regulations as Subsec. (a) and expanded owner’s duty to include remediation of dangerous materials, expanded scope of regulations to include requirements and procedures for testing, remediation and management of dangerous materials and defined “remediation”, designated provisions re approved lead encapsulant products as Subsec. (b) and added references to remediation of lead hazards therein and added Subsec. (c) authorizing Commissioner of Public Health to adopt regulations re paint removal from building exteriors and standards and procedures for testing, remediation, abatement and management of materials containing toxic levels of lead in any premises.

See Sec. 19a-229(b) re appeals of lead paint abatement orders.



Section 19a-111d - Regulations.

Section 19a-111d is repealed, effective October 1, 2003.

(P.A. 87-394, S. 6, 7; P.A. 03-252, S. 25.)



Section 19a-111e - Federal funds for lead poisoning prevention programs.

The Department of Public Health shall apply for, qualify for and accept any federal funds made available or allotted under any federal act for state lead poisoning prevention programs including lead abatement certification programs pursuant to the federal Residential Lead-Based Paint Hazard Reduction Act of 1992.

(P.A. 93-321, S. 5, 6; 93-381, S. 9, 39; 93-435, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-321 effective June 29, 1993 (Revisor’s note: Pursuant to P.A. 93-381 and P.A. 93-435 department of health services was changed editorially by the Revisors to department of public health and addiction services); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-111g - Pediatric screening and risk assessment for lead poisoning. Duties of primary care provider. Exemption.

(a) Each primary care provider giving pediatric care in this state, excluding a hospital emergency department and its staff: (1) Shall conduct lead screening at least annually for each child nine to thirty-five months of age, inclusive, in accordance with the Childhood Lead Poisoning Prevention Screening Advisory Committee recommendations for childhood lead screening in Connecticut; (2) shall conduct lead screening for any child thirty-six to seventy-two months of age, inclusive, who has not been previously screened or for any child under seventy-two months of age, if clinically indicated as determined by the primary care provider in accordance with the Childhood Lead Poisoning Prevention Screening Advisory Committee recommendations for childhood lead screening in Connecticut; (3) shall conduct a medical risk assessment at least annually for each child thirty-six to seventy-one months of age, inclusive, in accordance with the Childhood Lead Poisoning Prevention Screening Advisory Committee recommendations for childhood lead screening in Connecticut; (4) may conduct a medical risk assessment at any time for any child thirty-six months of age or younger who is determined by the primary care provider to be in need of such risk assessment in accordance with the Childhood Lead Poisoning Prevention Screening Advisory Committee recommendations for childhood lead screening in Connecticut.

(b) The requirements of this section do not apply to any child whose parents or guardians object to blood testing as being in conflict with their religious tenets and practice.

(June Sp. Sess. P.A. 07-2, S. 48.)

History: June Sp. Sess. P.A. 07-2 effective January 1, 2009.



Section 19a-111h - Review of lead poisoning data. Regulations.

Not later than January 1, 2008, the Commissioner of Public Health shall review the data collected by the Department of Public Health regarding lead poisoning to determine if the data is recorded in a format that is compatible with the information reported by institutions and laboratories pursuant to section 19a-110. If the commissioner finds that such data should be reported in a different manner, the commissioner shall adopt regulations, in accordance with chapter 54, to establish the manner for reporting such data.

(June Sp. Sess. P.A. 07-2, S. 53.)



Section 19a-111i - Report re lead poisoning prevention efforts.

(a) On or before January 1, 2009, and annually thereafter, the Commissioner of Public Health shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and human services on the status of lead poisoning prevention efforts in the state. Such report shall include, but not be limited to, (1) the number of children screened for lead poisoning during the preceding calendar year, (2) the number of children diagnosed with elevated blood levels during the preceding calendar year, and (3) the amount of testing, remediation, abatement and management of materials containing toxic levels of lead in all premises during the preceding calendar year.

(b) On or before January 1, 2011, the Commissioner of Public Health shall (1) evaluate the lead screening and risk assessment conducted pursuant to sections 19a-110 and 19a-111g, and (2) report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and human services on the effectiveness of such screening and assessment, including a recommendation as to whether such screening and assessment should be continued as specified in said sections 19a-110 and 19a-111g.

(June Sp. Sess. P.A. 07-2, S. 58.)



Section 19a-111j - Financial assistance to local health departments for lead poisoning prevention and control.

(a) The Department of Public Health shall, within available appropriations, establish and administer a program of financial assistance to local health departments for expenses incurred in complying with this section and the applicable provisions of sections 19a-110, 19a-111a, 19a-206, 47a-52 and 47a-54f. Local health departments shall use the funds disbursed through the program for lead poisoning prevention and control services as described in subsection (b) of this section and other lead poisoning prevention and control purposes approved by the Department of Public Health.

(b) To be eligible to receive program funding from the Department of Public Health, a local health department shall administer a local lead poisoning prevention and control program approved by the department. Such program shall include, but need not be limited to: (1) Case management services; (2) lead poisoning educational services; (3) environmental health services; (4) health education services, including, but not limited to, education concerning proper nutrition for good health and the prevention of lead poisoning; and (5) participation in the Department of Public Health’s system for the collection, tabulation, analysis and reporting of lead poisoning prevention and control statistics.

(c) A local health department may directly provide lead poisoning prevention and control services within its geographic coverage area or may contract for the provision of such services. A local health department’s case management services shall include medical, behavioral, epidemiological and environmental intervention strategies for each child having one confirmed blood lead level that is equal to, or greater than, twenty micrograms of lead per deciliter of blood or two confirmed blood lead levels, collected from samples taken not less than three months apart, that are equal to, or greater than, fifteen micrograms of lead per deciliter of blood but less than twenty micrograms of lead per deciliter of blood. A local health department shall initiate case management services for such child not later than five business days after the local health department receives the results of a test confirming that the child has a blood lead level as described in this subsection.

(d) A local health department’s educational services shall include the distribution of educational materials concerning lead poisoning prevention to the parent, legal guardian and the appropriate health care provider for each child with a confirmed blood lead level equal to, or greater than, ten micrograms of lead per deciliter of blood.

(e) The Department of Public Health shall disburse program funds to the local health department on an annual basis. After approving a local health department’s application for program funding, the funding period shall begin on July first each year. The amount of such funding shall be determined by the Department of Public Health based on the number of confirmed childhood lead poisoning cases reported in the local health department’s geographic coverage area during the previous calendar year. The director of any local health department that applies for program funding shall submit, not later than September thirtieth, annually, to the Department of Public Health a report concerning the local health department’s lead poisoning and prevention control program. Such report shall contain: (1) A proposed budget for the expenditure of program funds for the new fiscal year; (2) a summary of planned program activities for the new fiscal year; and (3) a summary of program expenditures, services provided and operational activities during the previous fiscal year. The Department of Public Health shall approve a local health department’s proposed budget prior to disbursing program funds to the local health department.

(June Sp. Sess. P.A. 07-2, S. 59; P.A. 12-202, S. 1.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2007; P.A. 12-202 designated existing provisions as Subsec. (a) and amended same to add reference to compliance with “this section” re expenses incurred, delete provision re adoption of regulations and add provision re use of funds by local health departments and added Subsec. (b) re requirements for funding eligibility, Subsec. (c) re prevention and control services and case management services, Subsec. (d) re educational services and Subsec. (e) re disbursement of program funds to and reports by local health departments.



Section 19a-111k - Applicability of OSHA standards to abatement and remediation of lead hazards.

All standards adopted by the federal Occupational Safety and Health Administration, including, but not limited to, standards listed in 29 CFR 1910.1025 and 1926.62, as adopted pursuant to chapter 571 or 29 USC 651 et seq., as from time to time amended, as appropriate, and only as those standards apply to employers and employees, shall apply to the provisions of sections 19a-111c, 19a-206, 47a-52 and 47a-54f.

(June Sp. Sess. P.A. 07-2, S. 60.)



Section 19a-111l - Guidelines on mold abatement protocols.

On or before October 1, 2006, the Department of Public Health shall publish guidelines establishing mold abatement protocols that include acceptable methods for performing mold remediation or abatement work. Such guidelines shall not be deemed to be regulations, as defined in section 4-166.

(P.A. 06-195, S. 40.)

History: P.A. 06-195 effective June 7, 2006.



Section 19a-112 - (Formerly Sec. 19-66b). Sterilization procedures to be performed only by doctors of medicine. Consent required.

Medical and surgical sterilization procedures for the prevention of human procreation shall be performed only by doctors of medicine duly licensed under chapter 370 and only after legal consent to such procedure, in accordance with applicable existing statutes, shall have been obtained.

(1971, P.A. 777.)

History: Sec. 19-66b transferred to Sec. 19a-112 in 1983.



Section 19a-112a - Commission on the Standardization of the Collection of Evidence in Sexual Assault Investigations. Protocol. Sexual assault evidence collection kit. Preservation of evidence. Costs. Training and sexual assault examiner programs.

(a) There is created a Commission on the Standardization of the Collection of Evidence in Sexual Assault Investigations composed of fourteen members as follows: The Chief State’s Attorney or a designee; the executive director of the Permanent Commission on the Status of Women or a designee; the Commissioner of Children and Families or a designee; one member from the Division of State Police and one member from the Division of Scientific Services appointed by the Commissioner of Emergency Services and Public Protection; one member from Connecticut Sexual Assault Crisis Services, Inc. appointed by its board of directors; one member from the Connecticut Hospital Association appointed by the president of the association; one emergency physician appointed by the president of the Connecticut College of Emergency Physicians; one obstetrician-gynecologist and one pediatrician appointed by the president of the Connecticut State Medical Society; one nurse appointed by the president of the Connecticut Nurses’ Association; one emergency nurse appointed by the president of the Emergency Nurses’ Association of Connecticut; one police chief appointed by the president of the Connecticut Police Chiefs Association; and one member of the Office of Victim Services within the Judicial Department. The Chief State’s Attorney or a designee shall be chairman of the commission. The commission shall be within the Division of Criminal Justice for administrative purposes only.

(b) (1) For the purposes of this section, “protocol” means the state of Connecticut Technical Guidelines for Health Care Response to Victims of Sexual Assault, including the Interim Sexual Assault Toxicology Screen Protocol, as revised from time to time and as incorporated in regulations adopted in accordance with subdivision (2) of this subsection, pertaining to the collection of evidence in any sexual assault investigation.

(2) The commission shall recommend the protocol to the Chief State’s Attorney for adoption as regulations in accordance with the provisions of chapter 54. Such protocol shall include nonoccupational post-exposure prophylaxis for human immunodeficiency virus (nPEP), as recommended by the National Centers for Disease Control. The commission shall annually review the protocol and may annually recommend changes to the protocol for adoption as regulations.

(c) The commission shall design a sexual assault evidence collection kit and may annually recommend changes in the kit to the Chief State’s Attorney. Each kit shall include instructions on the proper use of the kit, standardized reporting forms, standardized tests which shall be performed if the victim so consents and standardized receptacles for the collection and preservation of evidence. The commission shall provide the kits to all health care facilities in the state at which evidence collection examinations are performed at no cost to such health care facilities.

(d) Each health care facility in the state which provides for the collection of sexual assault evidence shall follow the protocol as described in subsection (b) of this section and, with the consent of the victim, shall collect sexual assault evidence. The health care facility shall contact a police department which shall transfer evidence collected pursuant to subsection (b) of this section, in a manner that maintains the integrity of the evidence, to the Division of Scientific Services within the Department of Emergency Services and Public Protection or the Federal Bureau of Investigation laboratory. The agency that receives such evidence shall hold that evidence for sixty days after such collection, except that, if the victim reports the sexual assault to the police, the evidence shall be analyzed upon request of the police department that transferred the evidence to such agency and held by the agency or police department until the conclusion of any criminal proceedings.

(e) (1) No costs incurred by a health care facility for the examination of a victim of sexual assault, when such examination is performed for the purpose of gathering evidence as prescribed in the protocol, including the costs of testing for pregnancy and sexually transmitted diseases and the costs of prophylactic treatment as provided in the protocol, and no costs incurred for a medical forensic assessment interview conducted by a health care facility or provider or by an examiner working in conjunction with a multidisciplinary team established pursuant to section 17a-106a or with a child advocacy center, shall be charged directly or indirectly to such victim. Any such costs shall be charged to the Forensic Sex Evidence Exams account in the Judicial Department.

(2) No costs incurred by a health care facility for any toxicology screening of a victim of sexual assault, when such screening is performed as prescribed in the protocol, shall be charged directly or indirectly to such victim. Any such costs shall be charged to the Division of Scientific Services within the Department of Emergency Services and Public Protection.

(f) The commission shall advise the Chief State’s Attorney on the establishment of a mandatory training program for health care facility staff regarding the implementation of the regulations, the use of the evidence collection kit and procedures for handling evidence.

(g) The commission shall advise the Chief State’s Attorney not later than July 1, 1997, on the development of a sexual assault examiner program and annually thereafter on the implementation and effectiveness of such program.

(P.A. 88-210, S. 1, 3; P.A. 92-151, S. 1, 2; P.A. 93-91, S. 1, 2; 93-340, S. 6, 19; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-257, S. 2, 13; P.A. 98-5; 98-24; P.A. 99-218, S. 7, 16; June 30 Sp. Sess. P.A. 03-6, S. 162, 163; P.A. 05-272, S. 16; P.A. 10-102, S. 1; P.A. 11-51, S. 134; June Sp. Sess. P.A. 12-1, S. 141.)

History: P.A. 92-151 added new Subsecs. (d) and (e) concerning the holding of evidence and costs associated with gathering evidence; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-340 amended Subsec. (a) to increase the membership of the commission from 11 to 13 members, add the commissioner of children and youth services or his designee as a member, specify that one member shall be from the division of state police rather than from the state police major crimes division, specify that the member from the state police forensic science laboratory be appointed by the commissioner of public safety rather than the director of said laboratory, replace “emergency room physician” with “emergency physician” and specify that said physician be appointed by the president of the Connecticut College of Emergency Physicians rather than the president of the Connecticut State Medical Society, specify that the president of the Connecticut Nurses’ Association appoint one nurse rather than one emergency room nurse, add one emergency nurse appointed by the president of the Emergency Nurses’ Association as a member, designate the chief state’s attorney or his designee as chairman and specify that the commission be within the division of criminal justice, rather than the department of administrative services, for administrative purposes, amended Subsec. (b) to replace “hospital protocol” with “health care facility protocol”, require the commission to recommend the protocol to the chief state’s attorney rather than to the commissioner of health services, require the regulations to be adopted by January 1, 1994, rather than by May 26, 1989, require the commission to review the protocol annually and authorize the commission to recommend changes to the protocol annually rather than every two years, amended Subsec. (c) to require the commission to design a sexual assault evidence kit “not later than January 1, 1994”, authorize the commission to annually recommend changes in the kit to the chief state’s attorney and replace “institutions in the state with emergency rooms or trauma center facilities” with “health care facilities in the state at which evidence collection examinations are performed”, amended Subsec. (d) to replace “institution in the state with an emergency room or trauma center facility” with “health care facility in the state”, amended Subsec. (e) to replace “hospital or other medical facility” with “health care facility” and added Subsecs. (f) and (g) requiring the commission to advise the chief state’s attorney on the establishment of a training program for health care facility staff and on the development, implementation and effectiveness of a sexual assault examiner program, respectively, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-257 amended Subsecs. (b) and (g) by changing “January 1, 1994” to “July 1, 1997”, amended Subsec. (c) by deleting reference to January 1, 1994, and amended Subsec. (d) by changing “request” to “consent” and amending procedure for the analysis of evidence by the state police forensic science laboratory or the Department of Health toxicology laboratory, effective July 1, 1997; P.A. 98-5 amended Subsec. (a) to increase the membership of the commission from 13 to 14 members by adding one police chief appointed by the president of the Connecticut Police Chiefs Association; P.A. 98-24 amended Subsec. (d) to authorize the transfer of evidence to the Federal Bureau of Investigation laboratory; P.A. 99-218 deleted the Commissioner of Public Health from membership on the commission, replaced state police forensic science laboratory with Division of Scientific Services, deleted reference to the Department of Public Health toxicological laboratory and made technical changes, effective July 1, 1999; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) to insert Subdiv. designators, redefine “protocol” as “the state of Connecticut Technical Guidelines for Health Care Response to Victims of Sexual Assault, including the Interim Sexual Assault Toxicology Screen Protocol, as revised from time to time and as incorporated in regulations adopted in accordance with subdivision (2) of this subsection, pertaining to the collection of evidence in any sexual assault investigation” rather than “the state of Connecticut health care facility protocol for victims of sexual assault which shall consist of regulations adopted in accordance with this subsection pertaining to the collection of evidence in any sex offense crime” and delete obsolete provision requiring the regulations to be adopted not later than July 31, 1997, and amended Subsec. (e) to designate existing provisions as Subdiv. (1) and amend said Subdiv. to include “the costs of testing for pregnancy and sexually transmitted diseases and the costs of prophylactic treatment as provided in the protocol” in the costs incurred by a health care facility that shall not be charged to the victim and make technical changes and to add new Subdiv. (2) prohibiting the charging to the victim of costs incurred for any toxicology screening performed as prescribed in the protocol and requiring the costs be charged to the Division of Scientific Services within the Department of Public Safety, effective August 20, 2003; P.A. 05-272 amended Subsec. (b)(2) by requiring protocol for health care response to victims of sexual assault to include nonoccupational post-exposure prophylaxis for HIV (nPEP), as recommended by the National Centers for Disease Control, effective July 1, 2005; P.A. 10-102 amended Subsec. (e)(1) to require costs to be charged to Office of Victim Services within Judicial Department rather than Division of Criminal Justice, effective June 2, 2010; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to add 1 member of the Office of Victim Services to the commission, and amended Subsec. (e)(1) to prohibit charging the victim costs incurred for a medical forensic assessment interview conducted by a health care facility or a provider or examiner working with a multidisciplinary team or child advocacy center, and require that costs be charged to the Forensic Sex Evidence Exams account in the Judicial Department, rather than to the Office of Victim Services.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 19a-112b - Services to victims of sexual acts.

The Department of Public Health shall provide to victims of a sexual act constituting a violation of section 53-21, 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a, regardless of whether any person is convicted or adjudicated delinquent for such violation, the following services: (1) Counseling regarding human immunodeficiency virus and acquired immune deficiency syndrome; (2) HIV-related testing; and (3) referral service for appropriate health care and support services. Such services shall be provided through counseling and testing sites funded by the Department of Public Health.

(May Sp. Sess. P.A. 94-6, S. 25, 28; P.A. 95-257, S. 12, 21, 58.)

History: May Sp. Sess. P.A. 94-6 effective June 21, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-112c - Educational materials for sexual assault victims.

The Department of Public Health shall work with the Connecticut Sexual Assault Crises Services, Inc. to develop educational materials about human immunodeficiency virus and acquired immune deficiency syndrome, specifically as they relate to sexual assault, for distribution to sexual assault victims through hospitals, rape crisis centers, HIV testing sites, the Division of Criminal Justice and other appropriate agencies. The materials shall include, but not be limited to, the following subjects: (1) The risks associated with HIV and sexual violence; (2) information about available testing options; (3) risk reduction information; and (4) referrals and information regarding rape crisis centers and HIV testing sites.

(May Sp. Sess. P.A. 94-6, S. 26, 28; P.A. 95-257, S. 12, 21, 58.)

History: May Sp. Sess. P.A. 94-6 effective June 21, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-112d - Sexual assault victims account.

There is established a sexual assault victims account which shall be a separate, nonlapsing account within the General Fund. The account shall contain the moneys authorized pursuant to section 54-143c, and any other moneys required by law to be deposited in the account, and shall be held in trust separate and apart from all other moneys, funds and accounts. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. Investment earnings credited to the account shall become part of the account. Amounts in the account shall be expended only pursuant to appropriations by the General Assembly, for the fiscal year ending June 30, 2006, and each fiscal year thereafter, for the purpose of providing funds to the Department of Public Health for sexual assault crisis services furnished to victims of sexual assault in this state, provided such amounts so expended shall not supplant any state or federal funds otherwise available for such services.

(P.A. 04-121, S. 1.)

History: P.A. 04-121 effective July 1, 2004.



Section 19a-112e - Provision of emergency treatment to a victim of sexual assault. Standard of care.

(a) As used in this section:

(1) “Emergency contraception” means one or more prescription drugs used separately or in combination administered to or self-administered by a patient to prevent pregnancy, within a medically recommended amount of time after sexual intercourse and provided for that purpose, in accordance with professional standards of practice, and determined to be safe by the United States Food and Drug Administration.

(2) “Emergency treatment” means any medical examination or treatment provided in a licensed health care facility to a victim of sexual assault following an alleged sexual assault.

(3) “Medically and factually accurate and objective” means verified or supported by the weight of research conducted in compliance with accepted scientific methods and published in peer-reviewed journals, where applicable.

(4) “Victim of sexual assault” means any female person who alleges or is alleged to have suffered an injury as a result of a sexual offense.

(5) “Sexual offense” means a violation of subsection (a) of section 53a-70, section 53a-70a or 53a-70b, subsection (a) of section 53a-71, section 53a-72a or 53a-72b, subdivision (2) of subsection (a) of section 53a-86, subdivision (2) of subsection (a) of section 53a-87 or section 53a-90a, 53a-196a or 53a-196b.

(6) “Independent provider” means a physician licensed under chapter 370, a physician assistant licensed under chapter 370, an advanced practice registered nurse or registered nurse licensed under chapter 378, or a nurse-midwife licensed under chapter 377, all of whom are trained to conduct a forensic exam in accordance with the state of Connecticut Technical Guidelines for Health Care Response to Victims of Sexual Assault, published by the Commission on the Standardization of the Collection of Evidence in Sexual Assault Investigations pursuant to section 19a-112a.

(b) The standard of care for each licensed health care facility that provides emergency treatment to a victim of sexual assault shall include promptly:

(1) Providing each victim of sexual assault with medically and factually accurate and objective information relating to emergency contraception;

(2) Informing such victim of sexual assault of the availability of emergency contraception, its use and efficacy; and

(3) Providing emergency contraception to such victim of sexual assault at the facility upon the request of such victim, except that a licensed health care facility shall not be required to provide emergency contraception to a victim of sexual assault who has been determined to be pregnant through the administration of a pregnancy test approved by the United States Food and Drug Administration.

(c) In order to comply with the standard of care requirements prescribed in subsection (b) of this section, a licensed health care facility may contract with one or more independent providers to: (1) Ensure compliance at the facility with the standard of care requirements prescribed in said subsection (b), and (2) conduct at the facility a forensic exam of the sexual assault victim in accordance with the state of Connecticut Technical Guidelines for Health Care Response to Victims of Sexual Assault, published by the Commission on the Standardization of the Collection of Evidence in Sexual Assault Investigations pursuant to section 19a-112a.

(d) No licensed health care facility that provides emergency treatment to a victim of sexual assault shall determine such facility’s protocol for complying with the standard of care requirements prescribed in subsection (b) of this section on any basis other than a pregnancy test approved by the United States Food and Drug Administration.

(P.A. 07-24, S. 1.)



Section 19a-112f - Sexual Assault Forensic Examiners Advisory Committee. Membership. Duties re establishment and implementation of sexual assault forensic examiners program.

(a) There is established a Sexual Assault Forensic Examiners Advisory Committee consisting of the following: (1) The Chief Court Administrator, or the Chief Court Administrator’s designee; (2) the Chief State’s Attorney, or the Chief State’s Attorney’s designee; (3) the Commissioner of Public Health, or the commissioner’s designee; (4) a representative from the Division of Scientific Services, appointed by the Commissioner of Emergency Services and Public Protection; (5) a representative from the Division of State Police appointed by the Commissioner of Emergency Services and Public Protection; (6) the Victim Advocate, or the Victim Advocate’s designee; (7) the president of the Connecticut Hospital Association, or the president’s designee; (8) the president of the Connecticut College of Emergency Physicians, or the president’s designee; (9) one member from Connecticut Sexual Assault Crisis Services, Inc., appointed by its board of directors; (10) one member from the Connecticut Police Chiefs Association, appointed by the association; (11) one member from the Connecticut Emergency Nurses Association, appointed by the association; and (12) one member from the Connecticut Chapter of the International Association of Forensic Nurses, appointed by the association.

(b) The committee shall advise the Office of Victim Services on the establishment and implementation of the sexual assault forensic examiners program pursuant to subdivision (17) of subsection (b) of section 54-203 and section 19a-112g. The committee shall make specific recommendations concerning: (1) The recruitment of registered nurses, advanced practice registered nurses and physicians to participate in such program; (2) the development of a specialized training course concerning such program for registered nurses, advanced practice registered nurses and physicians who participate in the program; (3) the development of agreements between the Judicial Branch, the Department of Public Health and acute care hospitals relating to the scope of services offered under the program and hospital standards governing the provision of such services; (4) individual case tracking mechanisms; (5) utilization of medically accepted best practices; and (6) the development of quality assurance measures.

(c) The Sexual Assault Forensic Examiners Advisory Committee shall terminate on June 30, 2013.

(Sept. Sp. Sess. P.A. 09-3, S. 47; P.A. 11-51, S. 134; P.A. 12-133, S. 30, 46.)

History: Sept. Sp. Sess. P.A. 09-3 effective October 6, 2009; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; P.A. 12-133 amended Subsec. (c) to substitute “2013” for “2012”, effective June 15, 2012, and amended Subsec. (b) substituting “subdivision (17)” for “subdivision (18)” of Sec. 54-203(b), effective October 1, 2012.



Section 19a-112g - Sexual assault forensic examiners. Responsibilities.

(a) As used in this section, “sexual assault forensic examiner” means a registered nurse or advanced practice registered nurse licensed pursuant to chapter 378 or a physician licensed pursuant to chapter 370.

(b) A sexual assault forensic examiner may provide immediate care and treatment to a victim of sexual assault who is a patient in an acute care hospital and may collect evidence pertaining to the investigation of any sexual assault in accordance with the State of Connecticut Technical Guidelines for Health Care Response to Victims of Sexual Assault, published by the Commission on the Standardization of the Collection of Evidence in Sexual Assault Investigations pursuant to section 19a-112a. Services provided by a sexual assault forensic examiner shall be: (1) In accordance with the hospital’s policies and accreditation standards; and (2) pursuant to a written agreement entered into by the hospital, the Department of Public Health and the Office of Victim Services concerning the hospital’s participation in the sexual assault forensic examiners program. Nothing in this section shall be construed as altering the scope of the practice of nursing as set forth in section 20-87a.

(Sept. Sp. Sess. P.A. 09-3, S. 48.)

History: Sept. Sp. Sess. P.A. 09-3 effective October 6, 2009.



Section 19a-112h - Financial assistance for victims of sexual assault.

The Commissioner of Public Health shall establish and contract for the administration of a program using AIDS Services funding to provide financial assistance to victims of sexual assault for drugs prescribed by a physician for nonoccupational post-exposure prophylaxis for human immunodeficiency virus consistent with recommendations of the National Centers for Disease Control and Prevention and the state of Connecticut Technical Guidelines for Health Care Response to Victims of Sexual Assault. The commissioner shall give priority for benefits under the program established pursuant to this section to sexual assault victims who are uninsured or underinsured and for whom the program is a payer of last resort. The commissioner shall issue a request for proposal totaling twenty-five thousand dollars annually to which a qualified organization may apply to administer the program.

(P.A. 11-44, S. 173.)

History: P.A. 11-44 effective July 1, 2011.



Section 19a-113 - (Formerly Sec. 19-66c). Sale or distribution of compressed air for underwater breathing apparatus.

The Commissioner of Public Health shall adopt, in accordance with chapter 54, and enforce regulations concerning the quality of the compressed air sold for use in self-contained underwater breathing apparatus. No compressed air shall be sold or distributed for such use unless it complies with the standards of quality established by the commissioner. Any person who violates the provisions of this section shall be fined not more than five hundred dollars.

(P.A. 73-60; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 16, 24; P.A. 12-80, S. 11.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-66c transferred to Sec. 19a-113 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made technical changes, effective May 1, 2000; P.A. 12-80 deleted provision authorizing a term of imprisonment of not more than 5 months.



Section 19a-113a - Lifeguards. Certification.

The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, requiring that persons who are employed as lifeguards shall be certified in cardiopulmonary resuscitation by the American Heart Association or the American Red Cross.

(P.A. 87-182; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-114 - (Formerly Sec. 19-66d). Transfer of the staff of the Commission on Hospitals and Health Care to the Department of Public Health and Addiction Services.

Section 19a-114 is repealed, effective July 1, 1995.

(P.A. 75-562, S. 6, 8; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 57, 58.)



Section 19a-115 - (Formerly Sec. 19-66f). Regulation of medical test units.

Section 19a-115 is repealed, effective October 1, 2007.

(P.A. 77-500; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-68; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 90.)



Section 19a-116 - (Formerly Sec. 19-66g). Regulation of facilities which offer abortion services.

The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, establishing standards to control and ensure the quality of medical care provided to any pregnant woman undergoing an induced abortion at any outpatient clinic regulated under the Public Health Code. Such standards shall include, but are not limited to, provisions concerning: (1) The verification of pregnancy and a determination of the duration of such pregnancy; (2) preoperative instruction and counseling; (3) operative permission and informed consent; (4) postoperative counseling including family planning; and (5) minimum qualifications for counselors.

(P.A. 79-140; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-66g transferred to Sec. 19a-116 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See chapter 368y (Sec. 19a-600 et seq.) re abortion.



Section 19a-116a - Reports required re in-vitro fertilization, gamete intra-fallopian transfer or zygote intra-fallopian transfer procedures covered by insurance.

Section 19a-116a is repealed, effective October 1, 2007.

(P.A. 05-196, S. 3; P.A. 07-252, S. 90.)



Section 19a-117 and 19a-117a - Respite care: Definitions; program; report. Regulation of respite care programs.

Sections 19a-117 and 19a-117a are repealed.

(P.A. 81-440, S. 1, 2, 7; June Sp. Sess. P.A. 83-14, S. 1, 3; P.A. 87-432, S. 1, 2; June Sp. Sess. P.A. 91-11, S. 24.)



Section 19a-120 to 19a-120b - Elderly services program; objectives. Selection of hospitals for participation in program; criteria. Evaluation of program; criteria.

Sections 19a-120 to 19a-120b, inclusive, are repealed.

(June Sp. Sess. P.A. 83-32, S. 1–3, 8; P.A. 84-546, S. 55, 173; P.A. 90-237, S. 2, 3.)



Section 19a-121 - HIV and AIDS: Grant program.

(a) The Department of Public Health shall establish a grant program to provide funds to qualifying individuals and organizations, including local health departments, that serve persons infected with and affected by human immunodeficiency virus (“HIV”) or acquired immune deficiency syndrome (“AIDS”), the families of such persons and persons at risk of contracting HIV or AIDS, or both. The grants shall be used for services including, but not limited to, education, counseling and prevention.

(b) Any agency that receives funds from the department to provide tests for HIV shall give priority to persons in high risk categories.

(P.A. 87-389, S. 1, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 7.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 amended Subsec. (a) to expand participation in grant program to qualifying individuals and organizations, including local health departments, that serve persons infected with and affected by HIV and persons at risk of contracting HIV or AIDS, or both, and amended Subsec. (b) to replace reference to AIDS tests with reference to HIV tests and eliminate requirement that agencies establish a fee schedule for tests based on ability to pay.



Section 19a-121a - AIDS: Funding to local health departments.

The Department of Public Health shall provide funds to local health departments for the purpose of providing innovative educational and preventative programs on AIDS.

(P.A. 87-389, S. 2, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-121b - Regulations.

The Commissioner of Public Health shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of sections 19a-121 and 19a-121a.

(P.A. 87-389, S. 5, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-121c - HIV and AIDS: Public information program.

The Department of Public Health shall establish a public information program for the distribution of materials, including but not limited to, pamphlets, films and public service announcements, on HIV and AIDS.

(P.A. 87-389, S. 3, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 8.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 expanded public information program to include HIV.



Section 19a-121d - Grants for mass mailing of report on AIDS.

Section 19a-121d is repealed, effective October 1, 2007.

(P.A. 87-527, S. 2, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 90.)



Section 19a-121e - AIDS: Task force.

There is established a task force to work with the Department of Public Health in the planning of programs for persons suffering from AIDS and their families. The task force shall be comprised of the following members: A local health director and a representative from an AIDS advocacy organization, a person from a list of persons provided by the Commissioner of Public Health, all to be appointed by the Governor, a health care provider to be appointed by the president pro tempore of the Senate, a person who is human immunodeficiency virus sero positive to be appointed by the speaker of the House of Representatives, a licensed nurse to be appointed by the minority leader of the Senate, a physician who treats victims of AIDS to be appointed by the majority leader of the Senate, an educator to be appointed by the majority leader of the House of Representatives, a second local health director to be appointed by the minority leader of the House of Representatives and any other persons deemed appropriate by the Commissioner of Public Health. The task force shall act as an advisory board to the Commissioner of Public Health for the duration of his term or for four years, whichever is later. The task force shall prepare an annual report of its findings and recommendations, in conjunction with the Department of Public Health, and deliver such report to the joint standing committee of the General Assembly having cognizance of matters relating to public health on or before January 1, 1988, and annually thereafter.

(P.A. 87-389, S. 4, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department and commissioner of health services and executive director of the Connecticut alcohol and drug abuse commission with department and commissioner of public health and addiction services, respectively, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-121f - Grants for programs established for the study or treatment of HIV or AIDS.

Any qualifying individual or organization may apply to the Commissioner of Public Health for a grant-in-aid for a program established for the study or treatment of HIV or AIDS, or both. Any request for such grant shall be submitted in writing to the commissioner, in the form and manner prescribed by the commissioner.

(P.A. 87-527, S. 3, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 9.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 amended Subsec. (a) by deleting subsection designator and replacing former provisions with provisions expanding eligibility for grants for programs established for the study or treatment of HIV or AIDS to any qualifying individual or organization and deleted former Subsec. (b) re adoption of regulations establishing guidelines and procedures for administration of grant program.



Section 19a-121g - Program of services for AIDS-affected children and youths.

(a) The Commissioner of Public Health shall establish and administer a program of services for children and youths who experience the illness or death of one or more family members to HIV disease. The commissioner shall, within available appropriations, annually provide funds for pilot projects, for purposes of the program, with local providers of child mental health services and AIDS services in the four areas of greatest AIDS prevalence in the state to establish and provide culturally-appropriate therapeutic support groups and outpatient and in-home mental health services, and to provide transportation to such services for children and youths. Contracts with such providers shall require collaboration between child mental health service providers and local AIDS service providers in the design and delivery of services to AIDS-affected children and their families. Eligibility for such services shall be limited to children who lack private, third-party insurance that covers such services and whose family income is equal to or less than two hundred fifty per cent of the federal poverty level, as well as to children eligible for Medicaid to the extent that Medicaid does not wholly cover the services provided through this program.

(b) The commissioner shall, within available appropriations, conduct a training and outreach program designed to educate professionals in education, health, probate and juvenile law, and juvenile justice with regard to the program, the needs of children affected by AIDS and the importance of family-centered, culturally-appropriate services. Such training shall include information about the psychological impacts of parental illness and death from AIDS on children and youths, the epidemiology and clinical course of the disease, legal options available to families to assure permanency in placement for affected children and the services that are available within the state to children affected by AIDS.

(P.A. 96-238, S. 24, 25; P.A. 06-196, S. 148.)

History: P.A. 96-238 effective June 4, 1996; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 19a-122 - Hospice care for the homeless.

Obsolete.

(P.A. 87-118, S. 1, 3.)



Section 19a-122a - Hospice care for the homeless. Termination of pilot program.

Obsolete.

(P.A. 87-118, S. 2, 3; P.A. 89-339, S. 1, 6.)



Section 19a-122b - Hospice care programs and services. Initial licensing requirements. Prohibited use of terms “hospice” and “hospice care program”.

(a) An organization licensed as a hospice by the Department of Public Health shall be authorized to (1) operate a hospice facility, including a hospice residence, that provides inpatient hospice services, or (2) provide hospice home care services for terminally ill persons. Such services shall be provided to those patients who would otherwise receive such care from family members. The facility or residence shall provide a homelike atmosphere for such patients for a time period deemed appropriate for home health care services under like circumstances. Any hospice that operates a facility or residence pursuant to the provisions of this section shall cooperate with the Commissioner of Public Health to develop standards for the licensure and operation of such facility or residence.

(b) On and after January 1, 2008, any organization seeking initial licensure as a hospice by the Department of Public Health shall (1) agree to provide hospice care services for terminally ill persons on a twenty-four-hour basis in all settings including, but not limited to, a private home, nursing home, residential care home or specialized residence that provides supportive services, and (2) present to the department satisfactory evidence that such organization has the necessary qualified personnel to provide services in such settings.

(c) No organization may use the title “hospice” or “hospice care program” or make use of any title, words, letters or abbreviations indicating or implying that such organization is licensed to provide hospice services unless such organization is licensed to provide such services by the Department of Public Health.

(P.A. 92-33, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 57; 95-297; June 18 Sp. Sess. P.A. 97-2, S. 118, 165; P.A. 00-135, S. 5, 21; May 9 Sp. Sess. P.A. 02-7, S. 96; June 30 Sp. Sess. P.A. 03-6, S. 204; P.A. 07-23, S. 1; P.A. 12-140, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-297 extended the program’s expiration date from 1995 to 1997; June 18 Sp. Sess. P.A. 97-2 extended the pilot program from 1997 to 2000, effective July 1, 1997; P.A. 00-135 extended the pilot program from 2000 to 2001, effective May 26, 2000; May 9 Sp. Sess. P.A. 02-7 extended the pilot program from 2001 to 2006, effective August 15, 2002; June 30 Sp. Sess. P.A. 03-6 deleted references to operation of program “on a pilot basis” and expiration date of October 1, 2006, effective August 20, 2003; P.A. 07-23 designated existing provisions as Subsec. (a) and made technical changes therein, added Subsec. (b) re requirements for organizations seeking initial licensure as a hospice and added Subsec. (c) re use of the title “hospice” and “hospice care program”; P.A. 12-140 amended Subsec. (a) by deleting provision notwithstanding Chs. 368v and 368z, deleting references to public health code and federal statute, revising description of a hospice facility, and making conforming changes and amended Subsec. (c) by deleting provision re certification pursuant to federal statute, effective June 15, 2012.



Section 19a-122c - Sunshine House, Inc.: Freestanding children’s comfort care center pilot program. Services provided. Certificate of need and license requirements.

(a) On or after September 21, 2009, Sunshine House, Inc. shall establish a pilot program creating a freestanding children’s comfort care center that shall provide comfort care for children with limited life expectancy and their families. Such care may include, but need not be limited to: (1) Respite care for children and their families, such respite care being available to families intermittently during the course of their child’s illness; (2) end-of-life care for children that includes whole child care in a child-centered, family-oriented, home-like setting for families who need a home-like option other than the family home; and (3) whole family care consisting of supportive care for the whole family including accommodation for parents, specialized support for siblings and others important to the child and bereavement support.

(b) On or before September 30, 2011, such pilot program shall comply with the provisions of sections 19a-638 and 19a-639a.

(c) On or before September 30, 2014, such pilot program shall comply with the provisions of section 19a-491.

(d) If Sunshine House, Inc. fails to comply with the provisions of subsections (b) and (c) of this section, the pilot program established pursuant to subsection (a) of this section shall terminate.

(P.A. 09-232, S. 70; P.A. 10-179, S. 124.)

History: P.A. 09-232 effective July 8, 2009; P.A. 10-179 replaced reference to Sec. 19a-639 with reference to Sec. 19a-639a.



Section 19a-123 - Nursing pool: Definition.

For purposes of this section and sections 19a-123b to 19a-123d, inclusive: “Nursing pool” means any person, firm, corporation, limited liability company, partnership or association engaged for a fee in the business of employing and providing health care personnel on a temporary basis to one or more health care institutions, as defined in subsection (c) of section 19a-490, and does not include: (1) A licensed health care institution or subsidiary thereof which supplies temporary health care personnel to its own institution only and does not charge a fee to such institution or (2) an individual who offers only his own personal services on a temporary basis.

(P.A. 89-325, S. 5, 26; P.A. 95-79, S. 58, 189.)

History: P.A. 95-79 redefined “nursing pool” to include a limited liability company, effective May 31, 1995 (Revisor’s note: A reference to Sec. 19a-123a, repealed by P.A. 95-271, was replaced editorially by the Revisors with reference to Sec. 19a-123b).



Section 19a-123a - Nursing pool: Registration with Department of Public Health and Addiction Services.

Section 19a-123a is repealed.

(P.A. 89-325, S. 6, 26; P.A. 93-381, S. 9, 39; P.A. 95-271, S. 39.)



Section 19a-123b - Nursing pool: Written agreement with health care institution.

(a) A nursing pool shall enter into a written agreement with a health care institution to which the nursing pool assigns its personnel. The agreement shall contain an assurance that assigned personnel have appropriate credentials. The agreement shall be on file at both the nursing pool and the health care institution not later than fourteen days from the date of assignment.

(b) Any health care institution which fails to have the agreement described in subsection (a) of this section on file may be subject to disciplinary action in accordance with the provisions of chapter 368v and any applicable licensing regulations.

(P.A. 89-325, S. 7, 26.)



Section 19a-123c - Regulation of rates charged by nursing pools.

Section 19a-123c is repealed, effective October 1, 2002.

(P.A. 89-325, S. 8, 26; P.A. 95-257, S. 39, 58; S.A. 02-12, S. 1.)



Section 19a-123d - Aggrievement. Penalties.

(a) Any person aggrieved by any action of a nursing pool may petition the superior court for the judicial district in which the nursing pool personnel service was rendered for relief, including temporary and permanent injunctions, or may bring a civil action for damages.

(b) Any nursing pool which violates any provision of sections 19a-123 to 19a-123d, inclusive, may be assessed a civil penalty by the court not to exceed three hundred dollars for each offense. Each violation shall be a separate and distinct offense and, in the case of a continuing violation, each day of continuance thereof shall be deemed to be a separate and distinct offense. The Commissioner of Public Health may request the Attorney General to bring a civil action in the superior court for the judicial district of Hartford for injunctive relief to restrain any further violation of said sections. The Superior Court shall grant such relief upon notice and hearing.

(P.A. 88-230, S. 1, 12; 89-325, S. 9, 26; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8: 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 39, 58; P.A. 03-278, S. 72; Sept. Sp. Sess. P.A. 09-3, S. 31.)

History: (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford” in public and special acts of 1989, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by deleting reference to Commissioner of Health Care Access re request for civil action, effective October 6, 2009.



Section 19a-124 - Needle and syringe exchange programs.

(a) The Department of Public Health shall establish needle and syringe exchange programs in the three cities having the highest total number of human immunodeficiency virus infections among injection drug users. The department shall establish protocols in accordance with the provisions of subsection (b) of this section. The department may authorize similar programs in other areas of the state, as determined by the commissioner, through local health departments or other local organizations.

(b) The programs shall: (1) Be incorporated into existing human immunodeficiency virus prevention programs in the selected cities; (2) provide for free and confidential exchanges of needles and syringes and (A) provide that program participants receive an equal number of needles and syringes for those returned; and (B) provide that first-time applicants to the program receive an initial packet of thirty needles and syringes, educational material and a list of drug counseling services; and (3) offer education on the transmission of the human immunodeficiency virus and prevention measures and assist program participants in obtaining drug treatment services.

(c) The department shall establish requirements to monitor (1) return rates of needles and syringes distributed, (2) program participation rates, and (3) the number of participants who are motivated to enter treatment as a result of the program and the status of their treatment.

(d) Any organization conducting a needle and syringe exchange program shall submit a report evaluating the effectiveness of the program to the Department of Public Health.

(P.A. 90-214, S. 3, 5; May Sp. Sess. P.A. 92-3, S. 1, 2; May Sp. Sess. P.A. 92-11, S. 52, 70; P.A. 93-381, S. 9, 39; P.A. 94-16; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 99-2, S. 4; P.A. 06-195, S. 4; P.A. 11-242, S. 11.)

History: May Sp. Sess. P.A. 92-3 amended Subsec. (a) to authorize department to establish additional programs, Subsec. (b) to change requirement regarding marking of needles and syringes to apply only to first year of program, Subsec. (c) to require the department to establish evaluation and monitoring requirements and Subsec. (d) to provide for the department to compile information received from the programs; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (b); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-16 removed limit of three additional programs and raised number of needles and syringes permitted per exchange from five to ten; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 99-2 amended Subsec. (b)(2) by replacing “ten syringes” with “thirty needles and syringes”, adding Subpara. (B) re first-time applicants and Subpara. (C) re assurance of one packet per person, and made technical changes; P.A. 06-195 amended Subsec. (b)(2)(A) by deleting cap of thirty needles and syringes per exchange, effective June 7, 2006; P.A. 11-242 amended Subsec. (a) by eliminating provisions specifying that programs be established in and evaluated by health departments and by requiring that programs be established in 3 cities having highest total number of HIV infections among injection drug users, amended Subsec. (b) by substituting HIV prevention programs for AIDS prevention and outreach projects in Subdiv. (1), by substituting “confidential” for “anonymous” re exchanges of needles and syringes in Subdiv. (2), by deleting former Subdiv. (2)(C) re limitation of receipt of initial packages of needles and syringes, and by deleting former Subdiv. (4) re needles and syringes to be marked and checked for return dates, amended Subsec. (c) by requiring department to establish program monitoring requirements, deleting former Subdiv. (2) re monitoring of behavioral changes, redesignating existing Subdiv. (3) as Subdivs. (2) and (3) and deleting former Subdiv. (4) re monitoring of intravenous drug use, and amended Subsec. (d) by requiring organization conducting the program to submit a report on its effectiveness and by eliminating provision re report to General Assembly.



Section 19a-124a - Donation of vans to entities operating needle exchange programs.

Notwithstanding the provisions of section 4a-57a, the Commissioner of Administrative Services shall donate up to five vans to municipalities or organizations that operate needle exchange programs established pursuant to section 19a-124. After the donation takes place, the Department of Administrative Services shall be relieved of any liability regarding the performance or maintenance of the donated vans. The municipality or organization that accepts the donation of the van shall be solely liable for any damage to, or any damage or injury resulting from use of, such van and shall indemnify the state against all claims arising out of the use of such property.

(P.A. 04-221, S. 31.)

History: P.A. 04-221 effective June 8, 2004.



Section 19a-125 - Adolescent Health Council.

Section 19a-125 is repealed, effective October 1, 2011.

(P.A. 92-107; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 29, 39; 93-411, S. 1, 19; P.A. 95-257, S. 12, 21, 58; P.A. 11-242, S. 98.)



Section 19a-127k - Community benefits programs. Penalty.

(a) As used in this section:

(1) “Community benefits program” means any voluntary program to promote preventive care and to improve the health status for working families and populations at risk in the communities within the geographic service areas of a managed care organization or a hospital in accordance with guidelines established pursuant to subsection (c) of this section;

(2) “Managed care organization” has the same meaning as provided in section 38a-478;

(3) “Hospital” has the same meaning as provided in section 19a-490.

(b) On or before January 1, 2005, and biennially thereafter, each managed care organization and each hospital shall submit to the Healthcare Advocate, or the Healthcare Advocate’s designee, a report on whether the managed care organization or hospital has in place a community benefits program. If a managed care organization or hospital elects to develop a community benefits program, the report required by this subsection shall comply with the reporting requirements of subsection (d) of this section.

(c) A managed care organization or hospital may develop community benefit guidelines intended to promote preventive care and to improve the health status for working families and populations at risk, whether or not those individuals are enrollees of the managed care plan or patients of the hospital. The guidelines shall focus on the following principles:

(1) Adoption and publication of a community benefits policy statement setting forth the organization’s or hospital’s commitment to a formal community benefits program;

(2) The responsibility for overseeing the development and implementation of the community benefits program, the resources to be allocated and the administrative mechanisms for the regular evaluation of the program;

(3) Seeking assistance and meaningful participation from the communities within the organization’s or hospital’s geographic service areas in developing and implementing the program and in defining the targeted populations and the specific health care needs it should address. In doing so, the governing body or management of the organization or hospital shall give priority to the public health needs outlined in the most recent version of the state health plan prepared by the Department of Public Health pursuant to section 19a-7; and

(4) Developing its program based upon an assessment of the health care needs and resources of the targeted populations, particularly low and middle-income, medically underserved populations and barriers to accessing health care, including, but not limited to, cultural, linguistic and physical barriers to accessible health care, lack of information on available sources of health care coverage and services, and the benefits of preventive health care. The program shall consider the health care needs of a broad spectrum of age groups and health conditions.

(d) Each managed care organization and each hospital that chooses to participate in developing a community benefits program shall include in the biennial report required by subsection (b) of this section the status of the program, if any, that the organization or hospital established. If the managed care organization or hospital has chosen to participate in a community benefits program, the report shall include the following components: (1) The community benefits policy statement of the managed care organization or hospital; (2) the mechanism by which community participation is solicited and incorporated in the community benefits program; (3) identification of community health needs that were considered in developing and implementing the community benefits program; (4) a narrative description of the community benefits, community services, and preventive health education provided or proposed, which may include measurements related to the number of people served and health status outcomes; (5) measures taken to evaluate the results of the community benefits program and proposed revisions to the program; (6) to the extent feasible, a community benefits budget and a good faith effort to measure expenditures and administrative costs associated with the community benefits program, including both cash and in-kind commitments; and (7) a summary of the extent to which the managed care organization or hospital has developed and met the guidelines listed in subsection (c) of this section. Each managed care organization and each hospital shall make a copy of the report available, upon request, to any member of the public.

(e) The Healthcare Advocate, or the Healthcare Advocate’s designee, shall, within available appropriations, develop a summary and analysis of the community benefits program reports submitted by managed care organizations and hospitals under this section and shall review such reports for adherence to the guidelines set forth in subsection (c) of this section. Not later than October 1, 2005, and biennially thereafter, the Healthcare Advocate, or the Healthcare Advocate’s designee, shall make such summary and analysis available to the public upon request.

(f) The Healthcare Advocate may, after notice and opportunity for a hearing, in accordance with chapter 54, impose a civil penalty on any managed care organization or hospital that fails to submit the report required pursuant to this section by the date specified in subsection (b) of this section. Such penalty shall be not more than fifty dollars a day for each day after the required submittal date that such report is not submitted.

(P.A. 00-57; P.A. 03-80, S. 1; P.A. 08-184, S. 39.)

History: P.A. 03-80 amended Subsecs. (b), (d) and (e) to change frequency of reporting and commissioner’s summary from annually to biennially, and added Subsec. (f) re civil penalty; P.A. 08-184 deleted Subsec. (a)(4) which defined “commissioner”, amended Subsecs. (b), (e) and (f) by substituting “Healthcare Advocate” or designee for “commissioner” or designee and amended Subsec. (e) by adding “within available appropriations”.



Section 19a-127l - Quality of care program. Quality of Care Advisory Committee.

(a) There is established a quality of care program within the Department of Public Health. The department shall develop for the purposes of said program (1) a standardized data set to measure the clinical performance of health care facilities, as defined in section 19a-630, and require such data to be collected and reported periodically to the department, including, but not limited to, data for the measurement of comparable patient satisfaction, and (2) methods to provide public accountability for health care delivery systems by such facilities. The department shall develop such set and methods for hospitals during the fiscal year ending June 30, 2003, and the committee established pursuant to subsection (c) of this section shall consider and may recommend to the joint standing committee of the General Assembly having cognizance of matters relating to public health the inclusion of other health care facilities in each subsequent year.

(b) In carrying out its responsibilities under subsection (a) of this section, the department shall develop the following for the quality of care program:

(1) Comparable performance measures to be reported;

(2) Selection of patient satisfaction survey measures and instruments;

(3) Methods and format of standardized data collection;

(4) Format for a public quality performance measurement report;

(5) Human resources and quality measurements;

(6) Medical error reduction methods;

(7) Systems for sharing and implementing universally accepted best practices;

(8) Systems for reporting outcome data;

(9) Systems for continuum of care;

(10) Recommendations concerning the use of an ISO 9000 quality auditing program;

(11) Recommendations concerning the types of statutory protection needed prior to collecting any data or information under this section and sections 19a-127m and 19a-127n; and

(12) Any other issues that the department deems appropriate.

(c) (1) There is established a Quality of Care Advisory Committee which shall advise the Department of Public Health on the issues set forth in subdivisions (1) to (12), inclusive, of subsection (b) of this section. The advisory committee shall meet at least semiannually.

(2) Said committee shall create a standing subcommittee on best practices. The subcommittee shall (A) advise the department on effective methods for sharing with providers the quality improvement information learned from the department’s review of reports and corrective action plans, including quality improvement practices, patient safety issues and preventative strategies, (B) not later than January 1, 2006, review and make recommendations concerning best practices with respect to when breast cancer screening should be conducted using comprehensive ultrasound screening or mammogram examinations, and (C) not later than January 1, 2008, study and make recommendations to the department concerning best practices with respect to communications between a patient’s primary care provider and other providers involved in a patient’s care, including hospitalists and specialists. The department shall, at least quarterly, disseminate information regarding quality improvement practices, patient safety issues and preventative strategies to the subcommittee and hospitals.

(d) The advisory committee shall consist of (1) four members who represent and shall be appointed by the Connecticut Hospital Association, including three members who represent three separate hospitals that are not affiliated of which one such hospital is an academic medical center; (2) one member who represents and shall be appointed by the Connecticut Nursing Association; (3) two members who represent and shall be appointed by the Connecticut Medical Society, including one member who is an active medical care provider; (4) two members who represent and shall be appointed by the Connecticut Business and Industry Association, including one member who represents a large business and one member who represents a small business; (5) one member who represents and shall be appointed by the Home Health Care Association; (6) one member who represents and shall be appointed by the Connecticut Association of Health Care Facilities; (7) one member who represents and shall be appointed by LeadingAge Connecticut, Inc.; (8) two members who represent and shall be appointed by the AFL-CIO; (9) one member who represents consumers of health care services and who shall be appointed by the Commissioner of Public Health; (10) one member who represents a school of public health and who shall be appointed by the Commissioner of Public Health; (11) the Commissioner of Public Health or said commissioner’s designee; (12) the Commissioner of Social Services or said commissioner’s designee; (13) the Secretary of the Office of Policy and Management or said secretary’s designee; (14) two members who represent licensed health plans and shall be appointed by the Connecticut Association of Health Care Plans; (15) one member who represents and shall be appointed by the federally designated state peer review organization; and (16) one member who represents and shall be appointed by the Connecticut Pharmaceutical Association. The chairperson of the advisory committee shall be the Commissioner of Public Health or said commissioner’s designee. The chairperson of the committee, with a vote of the majority of the members present, may appoint ex-officio nonvoting members in specialties not represented among voting members. Vacancies shall be filled by the person who makes the appointment under this subsection.

(e) The chairperson of the advisory committee may designate one or more working groups to address specific issues and shall appoint the members of each working group. Each working group shall report its findings and recommendations to the full advisory committee.

(f) The Commissioner of Public Health shall report on the quality of care program on or before June 30, 2003, and annually thereafter, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to public health and to the Governor. Each report on said program shall include activities of the program during the prior year and a plan of activities for the following year.

(g) On or before April 1, 2004, the Commissioner of Public Health shall prepare a report, available to the public, that compares all licensed hospitals in the state based on the quality performance measures developed under the quality of care program.

(h) (1) The advisory committee shall examine and evaluate (A) possible approaches that would aid in the utilization of an existing data collection system for cardiac outcomes, and (B) the potential for state-wide use of a data collection system for cardiac outcomes, for the purpose of continuing the delivery of quality cardiac care services in the state.

(2) On or before December 1, 2007, the advisory committee shall submit, in accordance with the provisions of section 11-4a, the results of the examination authorized by this subsection, along with any recommendations, to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to public health.

(i) The advisory committee shall establish methods for informing the public regarding access to the department’s consumer and regulatory services.

(j) The Department of Public Health may seek out funding for the purpose of implementing the provisions of this section. Said provisions shall be implemented upon receipt of such funding.

(P.A. 02-125, S. 1; P.A. 04-164, S. 3; P.A. 05-167, S. 1; 05-272, S. 30; P.A. 06-195, S. 41; P.A. 08-184, S. 56; Sept. Sp. Sess. P.A. 09-3, S. 32; P.A. 10-122, S. 2; P.A. 12-197, S. 13.)

History: P.A. 04-164 amended Subsec. (c) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re best practices subcommittee, effective July 1, 2004; P.A. 05-167 added new Subsec. (h) requiring advisory committee to examine, evaluate and report re data collection system for cardiac outcomes and redesignated existing Subsec. (h) as Subsec. (i), effective July 1, 2005; P.A. 05-272 amended Subsec. (c)(2) by designating existing provision re subcommittee duties as Subpara. (A) and adding Subpara. (B) requiring subcommittee to review and make recommendations concerning best practices re breast cancer screening; P.A. 06-195 amended Subsec. (c)(2) by adding Subpara. (C) re study and recommendations concerning best practices with respect to communications between the primary care provider and other providers involved in a patient’s care; P.A. 08-184 amended Subsec. (c)(1) by substituting “semiannually” for “quarterly” re committee meeting, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (d) by deleting former Subdiv. (11) re committee member appointed by Office of Health Care Access and redesignating existing Subdivs. (12) to (17) as Subdivs. (11) to (16), effective October 6, 2009; P.A. 10-122 added new Subsec. (i) re advisory committee’s responsibility for establishing methods for informing public regarding department’s consumer and regulatory services, redesignated existing Subsec. (i) as Subsec. (j) and made a technical change therein, effective July 1, 2010; P.A. 12-197 amended Subsec. (d)(7) by replacing reference to Connecticut Association of Not-For-Profit Providers for the Aging with reference to LeadingAge Connecticut, Inc.



Section 19a-127m - Implementation of performance improvement plans by hospitals. Submission of plans to department.

All hospitals, licensed pursuant to provisions of the general statutes, shall be required to implement performance improvement plans. Such plans shall be made available upon request to the Department of Public Health.

(P.A. 02-125, S. 2; P.A. 06-195, S. 24.)

History: P.A. 06-195 required hospitals to make plans available to Department of Public Health upon request, rather than annually on a specific date as a condition of licensure.



Section 19a-127n - Adverse events. Reporting requirements. Regulations. Confidentiality of reports. Retaliatory action prohibited.

(a)(1) For purposes of this section, an “adverse event” means any event that is identified on the National Quality Forum’s List of Serious Reportable Events or on a list compiled by the Commissioner of Public Health and adopted as regulations pursuant to subsection (c) of this section; and “corrective action plan” means a plan that (A) implements strategies that are reflective of evidenced-based best practices and that reduce the risk of similar adverse events occurring in the future, and (B) measures the effectiveness of such strategies by addressing the implementation, oversight and time lines of such strategies.

(2) The commissioner shall review the list of adverse events periodically, but not less than annually, to ascertain whether any additions, deletions or modifications to the list are necessary.

(b) On and after October 1, 2002, a hospital or outpatient surgical facility shall report adverse events to the Department of Public Health on a form prescribed by the commissioner as follows: (1) A written report and the status of any corrective steps shall be submitted not later than seven days after the date on which the adverse event occurred; and (2) a corrective action plan shall be filed not later than thirty days after the date on which the adverse event occurred. Emergent reports, as defined in the regulations adopted pursuant to subsection (c) of this section, shall be made to the department immediately. Failure to implement a corrective action plan may result in disciplinary action by the commissioner, pursuant to section 19a-494.

(c) The commissioner shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this section. Such regulations shall include, but shall not be limited to, a list of adverse events that are in addition to those contained in the National Quality Forum’s List of Serious Reportable Events.

(d) On or before October first annually, the commissioner shall report, in accordance with the provisions of section 11-4a, on adverse event reporting, to the joint standing committee of the General Assembly having cognizance of matters relating to public health. For annual reports submitted on or after July 1, 2011, the commissioner shall include hospital and outpatient surgical facility adverse event information for each facility identified (1) by the National Quality Forum’s List of Serious Reportable Events category, and (2) in accordance with any list compiled by the commissioner and adopted as regulations pursuant to subsection (c) of this section. Such reports shall be prepared in a format that uses relevant contextual information. For purposes of this subsection “contextual information” includes, but is not limited to, (A) the relationship between the number of adverse events and a hospital’s total number of patient days or an outpatient surgical facility’s total number of surgical encounters expressed as a fraction in which the numerator is the aggregate number of adverse events reported by each hospital or outpatient surgical facility by category as specified in this subsection and the denominator is the total of the hospital’s patient days or the outpatient surgical facility’s total number of surgical encounters, and (B) information concerning the patient population served by the hospital or outpatient surgical facility, including such hospital’s or outpatient surgical facility’s payor or case mix. In addition, a hospital or outpatient surgical facility may provide informational comments relating to any adverse event reported to the commissioner pursuant to this section. On and after July 1, 2011, any report submitted by the commissioner pursuant to this subsection shall include any informational comments received concerning an adverse event that is included in the report.

(e) Information collected pursuant to this section shall not be disclosed pursuant to subsection (a) of section 1-210 at any time, and information collected pursuant to this section shall not be subject to subpoena or discovery or introduced into evidence in any judicial or administrative proceeding except as otherwise specifically provided by law. Nothing in this section shall be construed to limit access to or disclosure of investigative files, including any adverse event report contained in such files, maintained by the department as otherwise provided in section 19a-499.

(f) If the department determines that it will initiate an investigation of an adverse event that has been reported, such investigation may include review by one or more practitioners with clinical expertise of the type involved in the reported adverse event.

(g) No hospital or outpatient surgical facility shall discharge, refuse to hire, refuse to serve, retaliate in any manner or take any adverse action against any employee, applicant for employment or health care provider because such employee, applicant for employment or health care provider takes or has taken any action in furtherance of the enforcement of the provisions of this section.

(P.A. 02-125, S. 3; P.A. 03-278, S. 123; P.A. 04-164, S. 1; P.A. 06-195, S. 25, 26; P.A. 10-122, S. 1.)

History: P.A. 02-125 effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (c), effective July 9, 2003; P.A. 04-164 amended Subsec. (a) by redefining “adverse event”, defining “corrective action plan” and requiring periodic review of list of adverse events, deleted former Subsec. (b) re classes of adverse events, redesignated existing Subsec. (c) as new Subsec. (b) and changed timing of required reports from 72 hours to 7 days and of corrective plans from 7 days to 30 days, but required immediate submittal of emergent reports, deleted former Subsec. (d) re corrective plans, redesignated existing Subsecs. (e) to (g) and (h) as new Subsecs. (c) to (e) and (g), respectively, changed reporting date in new Subsec. (d) from March first to October first, added provision in new Subsec. (e) re access to or disclosure of investigative files, added new Subsec. (f) re investigation of adverse event, and made technical and conforming changes throughout, effective July 1, 2004; P.A. 06-195 amended Subsec. (b) by requiring adverse event reports to be submitted on form prescribed by Commissioner of Public Health and making a technical change and amended Subsec. (c) by deleting provisions requiring prescribed form for reporting adverse events to be adopted by regulation; P.A. 10-122 amended Subsec. (a)(1) by redefining “corrective action plan” and making technical changes, amended Subsecs. (b) and (c) by making technical changes, amended Subsec. (d) by adding provisions re content and format of reports submitted by commissioner on or after July 1, 2011, and requiring that reports include hospital and outpatient surgical facility adverse event information for each facility and amended Subsec. (g) by replacing former provision re Quality of Care Advisory Committee with provision prohibiting retaliatory actions by hospital or outpatient surgical facility, effective July 1, 2010.



Section 19a-127o - Patient safety organizations.

(a) For purposes of this section:

(1) “Patient safety organization” means any public or private organization, or component of any such organization, whose primary activity is to improve patient safety and the quality of health care delivery for patients receiving care through the collection, aggregation, analysis or processing of medical or health care-related information submitted to it by health care providers;

(2) “Patient safety work product” means any information, documentation or communication, including, but not limited to, reports, records, memoranda, analyses, statements, root cause analyses, protocols or policies that (A) a health care provider prepares exclusively for the purpose of disclosing to a patient safety organization, (B) is created by a patient safety organization, or (C) contains the deliberations or analytical process of a patient safety organization or between a patient safety organization and health care providers participating in the evaluation of patient care; and

(3) “Health care provider” or “provider” means any person, corporation, limited liability company, facility or institution operated, owned or licensed by this state to provide health care or professional services, or an officer, employee or agent thereof acting in the course and scope of his or her employment.

(b) (1) Any private or public organization or a component of any private or public organization may apply to the Department of Public Health to be designated as a patient safety organization.

(2) The department may designate as a patient safety organization each applicant that (A) has a mission statement indicating its primary purpose is to conduct activities to improve patient safety, (B) has qualified staff and professionals capable of reviewing and producing patient safety work product, (C) is not a component of a health insurer or other entity that provides health insurance to individuals or group health plans, and (D) certifies that its mission does not create a conflict of interest with the health care providers who will submit patient safety work product to it. Each hospital or outpatient surgical facility shall seek to work with one or more patient safety organizations as they become available. The department shall assist hospitals and outpatient surgical facilities in developing working relationships with patient safety organizations.

(c) A health care provider shall enter into a written contract with each patient safety organization to which it sends patient safety work product. Each contract shall require the provider to maintain a document log itemizing the types of documents submitted to patient safety organizations without indicating the content of such documents. Such document log shall be accessible to the department for the sole purpose of allowing the department to verify the type of information submitted to patient safety organizations. The department shall not have access to patient safety work product. Notwithstanding the provisions of sections 1-210, 1-211 and 1-213, such document log shall not be subject to disclosure to, or use by, any person or entity, other than the patient safety organization and the provider with which it has contracted, and by the department for the sole purpose provided in this subsection.

(d) A patient safety organization shall, as appropriate, disseminate to health care providers, the department, the Quality of Care Advisory Committee, as established by section 19a-127l, and the public, information or recommendations, including suggested policies, procedures or protocols, on best medical practices or potential system changes designed to improve patient safety and the overall quality of care.

(e) A patient safety organization shall have in place appropriate safeguards and security measures to ensure the technical integrity and physical safety of any patient safety work product. Patient safety work product shall be confidential, and shall not be subject to any discovery, access or use by any person or entity other than the patient safety organization and the provider with which the patient safety organization has contracted. Patient safety work product, if submitted to a public or governmental organization, shall not be subject to the provisions of section 1-210, 1-211 or 1-213. Nothing in this subsection shall prohibit a patient safety organization from choosing to disclose patient safety work product, or portions of patient safety work product, in conformity with its mission and within its contractual obligations to the provider submitting the information. No patient safety organization may release protected health information or patient identifying information without meeting the requirements of state laws and the federal Health Insurance Portability and Accountability Act of 1996, as amended from time to time.

(f) A provider’s disclosure of patient safety work product to a patient safety organization shall not modify, limit or waive any existing privilege or confidentiality protection.

(P.A. 04-164, S. 2.)

History: P.A. 04-164 effective July 1, 2004 (Revisor’s note: In Subsec. (d) the word “section” was added editorially by the Revisors before “19a-127l” for accuracy).



Section 19a-127p - Requirement for hospitals to contract with patient safety organization.

On or before January 1, 2006, each hospital licensed under chapter 368v shall (1) contract with a patient safety organization, as defined in section 19a-127o, to gather medical or health-care-related data from the hospital and make recommendations to the hospital on ways to improve patient care and safety, and (2) provide documentation to the Department of Public Health, in such form and manner as the department prescribes, that the hospital has complied with the provisions of subdivision (1) of this section.

(P.A. 05-275, S. 27.)

History: P.A. 05-275 effective July 13, 2005.



Section 19a-131 - Public health emergency response authority. Definitions.

As used in sections 19a-131 to 19a-131i, inclusive, and section 19a-221:

(1) “Animal” means all vertebrate and invertebrate species;

(2) “Bioterrorism” means the intentional use of any microorganism, virus, infectious substance or biological product that may be engineered as a result of biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance, or biological product, to cause death, disease or other biological malfunction in a human, animal, plant or another living organism in order to influence the conduct of government or to harm, intimidate or coerce a civilian population;

(3) “Commissioner” means Commissioner of Public Health;

(4) “Communicable disease” means a disease or condition, the infectious agent of which may pass or be carried, directly or indirectly, from the body of one person or animal to the body of another person or animal;

(5) “Contaminated” or “contamination” means contaminated or contamination by a biological toxin or a chemical, radioactive or any other substance sufficient to pose a substantial risk of death, disability, injury or harm to other persons;

(6) “Isolation” means the physical separation and confinement of an individual, group of individuals or individuals present within a geographic area who are infected with a communicable disease or are contaminated, or whom the commissioner reasonably believes to be infected with a communicable disease or to be contaminated, in order to prevent or limit the transmission of the disease to the general public;

(7) “Public health authority” means a person or entity authorized to respond to a public health emergency in accordance with the plan for emergency responses to a public health emergency prepared in accordance with section 19a-131g, including, but not limited to, licensed health care providers or local and district health directors;

(8) “Public health emergency” means an occurrence or imminent threat of a communicable disease, except sexually transmitted disease, or contamination caused or believed to be caused by bioterrorism, an epidemic or pandemic disease, a natural disaster, a chemical attack or accidental release or a nuclear attack or accident that poses a substantial risk of a significant number of human fatalities or incidents of permanent or long-term disability;

(9) “Quarantine” means the physical separation and confinement of an individual, group of individuals or individuals present within a geographic area who are exposed to a communicable disease or are contaminated, or whom the commissioner reasonably believes have been exposed to a communicable disease or to be contaminated or have been exposed to others who have been exposed to a communicable disease or contamination, to prevent transmission to the general public;

(10) “Respondent” means an individual ordered isolated or quarantined under section 19a-131b or 19a-221.

(P.A. 03-236, S. 1.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131a - Declaration of public health emergency by Governor.

(a) In the event of a state-wide or regional public health emergency, the Governor shall make a good faith effort to inform the legislative leaders specified in subsection (b) of this section before declaring that the emergency exists and may do any of the following: (1) Order the commissioner to implement all or a portion of the public health emergency response plan developed pursuant to section 19a-131g; (2) authorize the commissioner to isolate or quarantine persons in accordance with section 19a-131b; (3) order the commissioner to vaccinate persons in accordance with section 19a-131e; (4) apply for and receive federal assistance; or (5) order the commissioner to suspend certain license renewal and inspection functions during the period of the emergency and during the six-month period following the date the emergency is declared to be over.

(b) (1) Any declaration issued pursuant to this section shall become effective upon its filing with the Secretary of the State and with the clerks of the House of Representatives and Senate. The declaration shall state the nature of the public health emergency, the political subdivisions or geographic area subject to the declaration, the conditions that have brought about the public health emergency, the duration of the public health emergency and the public health authority responding to the emergency. Any such declaration issued by the Governor may be disapproved and nullified by majority vote of a committee consisting of the president pro tempore of the Senate, the speaker of the House of Representatives, the majority and minority leaders of both houses of the General Assembly and the cochairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to public health. Such disapproval shall not be effective unless filed with the Secretary of the State not later than seventy-two hours after the filing of the Governor’s declaration with the Secretary of the State.

(2) Any declaration issued pursuant to this section may be renewed by the Governor upon its filing with the Secretary of the State and with the clerks of the House of Representatives and Senate. The renewal declaration shall state the nature of the continuing public health emergency, the political subdivisions or geographic area subject to the renewal, the conditions that have brought about the renewal declaration, the duration of the renewal declaration and the public health authority responding to the public health emergency. Any such renewal declaration issued by the Governor may be disapproved and nullified by majority vote of a committee consisting of the legislative leaders specified in subsection (b) of this section. Such disapproval shall not be effective unless filed with the Secretary of the State not later than seventy-two hours after the filing of the Governor’s renewal declaration with the Secretary of the State.

(3) The Governor shall declare a public health emergency to be terminated before the duration stated in the declaration, upon a finding, after informing the legislative leaders specified in subsection (b) of this section, that the circumstances that caused such emergency to be declared no longer pose a substantial risk of a significant number of human fatalities or incidents of permanent or long-term disability.

(c) The Governor shall ensure that any declaration or order issued pursuant to the provisions of this section shall be (1) published in full at least once in a newspaper having general circulation in each county, (2) provided to news media, and (3) posted on the state Internet web site. Failure to take the actions specified in subdivisions (1) to (3), inclusive, of this subsection shall not impair the validity of such declaration or order.

(d) Any individual who, during the course of a public health emergency declared under this section, violates the provisions of any order issued pursuant to sections 19a-131 to 19a-131i, inclusive, or who intentionally obstructs, resists, hinders or endangers any person who is authorized to carry out, and who is engaged in an activity that carries out, any of the provisions of the order shall be fined not more than one thousand dollars or imprisoned not more than one year, or both, for each offense.

(e) The commissioner may request the Attorney General to apply to the Superior Court for an order enforcing the provisions of any order issued by the commissioner pursuant to sections 19a-131 to 19a-131i, inclusive, and such other equitable relief as the court deems appropriate.

(f) The commissioner may delegate to an employee of the Department of Public Health or any local health director, as much of the authority of the commissioner described in this section as the commissioner determines appropriate. Such authorized employee or director shall act as an agent of the commissioner.

(P.A. 03-236, S. 2; P.A. 08-134, S. 3.)

History: P.A. 03-236 effective July 9, 2003; P.A. 08-134 added Subsec. (a)(5) re Governor’s authority to order commissioner to suspend certain license renewal and inspection functions in times of emergency.



Section 19a-131b - Orders of quarantine or isolation. Appeal of order. Hearing.

(a) Notwithstanding the provisions of section 19a-221 or 19a-265, if the Governor has declared a public health emergency, the commissioner, if so authorized by the Governor pursuant to section 19a-131a, may order into quarantine or isolation, as appropriate, any individual, group of individuals or individuals present within a geographic area whom the commissioner has reasonable grounds to believe to be infected with, or exposed to, a communicable disease or to be contaminated or exposed to contamination or at reasonable risk of having a communicable disease or being contaminated or passing such communicable disease or contamination to other persons if the commissioner determines that such individual or individuals pose a significant threat to the public health and that quarantine or isolation is necessary and the least restrictive alternative to protect or preserve the public health. No individual or group of individuals or individuals present in a geographic area shall be quarantined or isolated unless they meet the conditions in this subsection.

(b) The commissioner shall adhere to the following conditions and principles when quarantining or isolating individuals, groups of individuals or individuals present within a geographic area: (1) Quarantine and isolation shall be by the least restrictive means necessary to prevent the spread of a communicable disease or contamination to others and may include, but not be limited to, confinement to private homes or other private or public premises; (2) quarantined individuals shall be confined separately from isolated individuals; (3) the health status of quarantined or isolated individuals shall be monitored frequently to determine if they continue to require quarantine or isolation; (4) if a quarantined individual subsequently becomes infected or contaminated or is reasonably believed to have become infected with a communicable disease or contaminated, such individual shall be promptly moved to isolation; (5) quarantined or isolated individuals shall be immediately released when they are no longer infectious or capable of contaminating others or upon the order of a court of competent jurisdiction; (6) the needs of individuals quarantined or isolated shall be addressed in a systematic and competent fashion, including, but not limited to, providing adequate food, clothing, shelter, means of communication with those in quarantine or isolation and outside those settings, medication and competent medical care; (7) premises used for quarantine and isolation shall be maintained in a safe and hygienic manner and be designed to minimize the likelihood of further transmission of infection or other harms to individuals quarantined or isolated; (8) to the extent possible without jeopardizing the public health, family members and members of a household shall be kept together, and guardians shall stay with their minor wards; and (9) to the extent possible, cultural and religious beliefs shall be considered in addressing the needs of individuals and establishing and maintaining premises used for quarantine and isolation.

(c) An order to quarantine or isolate issued by the commissioner shall be in writing and shall include: (1) The name of any individual, group of individuals or individuals present within a geographic area to be quarantined or isolated, or the geographic area where such communicable disease is present or contamination exists; (2) the basis for the commissioner’s belief regarding the presence of a communicable disease or that contamination exists within the geographical area; (3) the period of time during which the order shall remain effective; (4) the premises subject to quarantine or isolation, that may include, but need not be limited to, private homes or other private or public premises; and (5) other terms and conditions as may be necessary to protect and preserve the public health. In determining the length of such order, the commissioner shall consider, to the extent known, the length of incubation of the communicable disease or contamination, the date of the individual’s exposure and the individual’s medical risk of exposing others to such communicable disease or contamination. The order shall be effective for not more than twenty days, provided further orders of quarantine or isolation meeting the requirements of this section may be issued as to any respondent for successive periods of not more than twenty days if issued before the last business day of the preceding period of quarantine or isolation.

(d) Such order shall also inform the individuals quarantined or isolated that they have the right to consult an attorney, the right to a hearing pursuant to this section, clear instructions on how to request a hearing, and that if such a hearing is requested, such individual has the right to be represented by counsel, that counsel will be provided at the state’s expense if such individual is unable to pay for such counsel, and that if such a hearing is requested, court fees shall be waived. A copy of the order shall be provided to each individual quarantined or isolated or notice of the order shall be provided by a means likely to reach those affected.

(e) Any individual subject to a quarantine or isolation order under this section shall be confined in a place designated by the commissioner until such time as the commissioner determines such individual is no longer infectious or capable of contaminating others, or is released by order of a court of competent jurisdiction for the district in which such individual is isolated or quarantined. Any individual who desires treatment by prayer or spiritual means without the use of any drugs or material remedies, but through the use of the principles, tenets or teachings of any church incorporated under chapter 598 or any other religious or spiritual practice, may be so treated during such individual’s quarantine or isolation.

(f) An individual subject to a quarantine or isolation order under this section may appeal such order to the probate court for the district in which such person is quarantined or isolated and, if such individual or such individual’s representative asks the court, in writing, including, but not limited to, by means of first class mail, facsimile machine or the Internet, for a hearing, notwithstanding the form of such request, the court shall hold a hearing not later than seventy-two hours after receipt of such request, excluding Saturdays, Sundays and legal holidays. The court may extend the time for a hearing based on extraordinary circumstances. Court fees for such hearing shall be paid from funds appropriated to the Judicial Department, but if funds have not been included in the budget of the Judicial Department for such purpose, such fees shall be waived by the court. If such individual cannot appear personally before the court, a hearing shall be conducted only if his or her representative is present. The commissioner shall be a party to the proceedings. Such hearing may be held via any means that allows all parties to fully participate in the event an individual may infect or contaminate others. A request for a hearing shall not stay the order of quarantine or isolation issued by the commissioner under this section. The hearing shall concern, but need not be limited to, a determination of whether (1) the individual ordered confined is infected with a communicable disease or is contaminated or has a reasonable risk of having a communicable disease or having been contaminated or passing a communicable disease or contamination to other individuals, (2) the individual poses a reasonable threat to the public health, and (3) the quarantine or isolation of the individual is necessary and the least restrictive alternative to prevent the spread of a communicable disease or contamination to others in order to protect and preserve the public health.

(g) Notice of the hearing shall be given to the respondent and shall inform the respondent that his or her representative has a right to be present at the hearing; that the respondent has a right to counsel; that the respondent, if indigent or otherwise unable to pay for or obtain counsel, has a right to have counsel appointed to represent the respondent; and that the respondent has a right to cross-examine witnesses testifying at the hearing. If the court finds such respondent is indigent or otherwise unable to pay for or obtain counsel, the court shall appoint counsel for such respondent, unless such respondent refuses counsel and the court finds that the respondent understands the nature of his or her refusal. The court shall provide such respondent a reasonable opportunity to select such respondent’s own counsel to be appointed by the court. If the respondent does not select counsel or if counsel selected by the respondent refuses to represent the respondent or is not available for such representation, the court shall appoint counsel for the respondent from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator. If the order of quarantine or isolation applies to individuals present in a described geographic area, the court may appoint one or more attorneys to represent all the individuals present in the described geographic area where there is a commonality of interests of such individuals, except that an individual may choose to be represented by his or her own attorney on an individual basis. The reasonable compensation of appointed counsel shall be established by, and paid from funds appropriated to, the Judicial Department, but, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(h) Prior to such hearing, the Probate Court, such respondent or such respondent’s counsel and the commissioner shall be afforded access to all records including, but not limited to, hospital records if such respondent is hospitalized, and shall be entitled to take notes therefrom. If such respondent is hospitalized at the time of the hearing, the hospital, upon order of the Probate Court, shall make available at such hearing for use by the respondent or his or her counsel all records in its possession relating to the condition of the respondent. All records relating to the condition of the respondent shall be admissible at the request of any party or the Probate Court at the hearing. Nothing in this subsection shall prevent timely objection to the admissibility of evidence in accordance with the rules of civil procedure.

(i) The court shall cause a recording of the testimony at such hearing to be made, to be transcribed only in the event of an appeal from the order rendered. A copy of such transcript shall be furnished without charge to any appellant whom the Probate Court finds unable to pay for the same. The cost of such transcript shall be paid from the funds appropriated by the Judicial Department, but, if funds have not been included in the budget of the Judicial Department for such purposes, the cost of such transcription shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(j) At such hearing, the commissioner shall have the burden of showing, by a preponderance of the evidence, that the conditions of this subsection are met. If the court, at such hearing, finds that the respondent is infected with a communicable disease or is contaminated, or is reasonably believed to have been exposed to a communicable disease or to contamination, or is at reasonable risk of having a communicable disease or having been contaminated and poses a reasonable threat to the public health and that quarantine or isolation of the respondent is necessary and the least restrictive alternative to protect and preserve the public health, it shall order (1) the continued quarantine or isolation of the respondent under such terms and conditions as the court deems necessary to prevent the exposure of others to a communicable disease or contamination, until such time as it is determined by the commissioner that release of the respondent would not constitute a reasonable threat to the public health, or (2) the release of the respondent under such terms and conditions as it deems appropriate to protect the public health.

(k) If the court, at such hearing, fails to find that the conditions required for an order for quarantine or isolation under subsection (a) of this section have been proven, it shall order the immediate release of the respondent.

(l) A respondent may, not more than every thirty days, move the court to terminate or modify an order made under subsection (j) of this section, in which case a hearing shall be held in accordance with this section. If the court, at a hearing held upon motion of the respondent or its own motion, fails to find that the conditions which required quarantine or isolation still exist, it shall order the immediate release of the respondent. If the court finds that such conditions still exist but that a different remedy is appropriate under this section, the court shall modify its order accordingly.

(m) Any person aggrieved by an order of the Probate Court under this section may appeal to the Superior Court. The appeal shall be confined to the record, which shall consist of the transcript of the hearing and all evidence received or considered by the Probate Court.

(P.A. 03-236, S. 3.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131c - Enforcement of order of quarantine or isolation.

Notwithstanding the provisions of section 19a-220, in the event of a public health emergency declared by the Governor under section 19a-131a, if any individual refuses to obey an order of quarantine or isolation issued by the commissioner pursuant to section 19a-131b, the commissioner may direct any law enforcement officer to immediately take such individual into custody and place him or her into quarantine or isolation, as the case may be. The commissioner shall notify the law enforcement officer or other personnel concerning any necessary infection control procedures required.

(P.A. 03-236, S. 4.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131d - Entry into quarantine or isolation premises.

Entry into quarantine or isolation premises shall be limited to authorized individuals. The authorized individuals shall be determined by the commissioner, and shall include, but need not be limited to, any physician licensed under chapter 370, other licensed, certified or registered health care providers or other individuals, including family or household members, the commissioner deems necessary to meet the needs of quarantined or isolated individuals.

(P.A. 03-236, S. 5.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131e - Orders of vaccination. Appeal of order. Hearing.

(a) In the event of a public health emergency declared by the Governor under section 19a-131a, the commissioner, as authorized by the Governor pursuant to section 19a-131a, may issue an order for the vaccination of such individuals or individuals present within a geographic area as the commissioner deems reasonable and necessary in order to prevent the introduction or arrest the progress of the communicable disease or contamination that caused the declaration of such public health emergency. The commissioner shall inform individuals subject to such vaccination order of the benefits and risks of the vaccine and an individual’s option to refuse to be vaccinated for any reason, including, but not limited to, health, religious or conscientious objections. No individual shall be vaccinated unless such individual or, if such individual is a minor, such individual’s parent or guardian has provided written consent for such vaccination.

(b) The commissioner may issue an order pursuant to section 19a-131b to quarantine or isolate, as the case may be, any individual or group of individuals who is unable or unwilling for any reason, including, but not limited to, health, religion or conscience to undergo vaccination pursuant to this section. A parent or legal guardian may refuse such vaccination on behalf of a minor in the case where an order of vaccination requires a minor to be vaccinated. For purposes of this subsection, a minor is any person under the age of eighteen. Refusal of such vaccination shall not be grounds for quarantine or isolation without a reasonable belief that the individual or group of individuals is infected with a communicable disease or is contaminated, or may be exposed to a communicable disease or contamination, or may have been exposed to a communicable disease or to contamination, or is at reasonable risk of having a communicable disease or having been contaminated, and poses a reasonable threat to the public health.

(c) Any individual subject to vaccination pursuant to this section may appeal to the probate court for the district in which such individual has been ordered vaccinated, and, if such individual or such individual’s representative asks the court, in writing, including, but not limited to, by means of first class mail, facsimile machine or the Internet, for a hearing, notwithstanding the form of such request, the court shall hold a hearing not later than seventy-two hours after receipt of such request, excluding Saturdays, Sundays and legal holidays. Such request shall be received by the Probate Court not later than forty-eight hours after the individual receives the order. The commissioner may make application to the court to extend the time for a hearing based on extraordinary circumstances. Court fees for such hearing shall be paid from funds appropriated to the Judicial Department, but if funds have not been included in the budget of the Judicial Department for such purpose, such fees shall be waived by the court. In considering whether to grant such extension, the court shall give due regard to the rights of affected individuals, the protection of the public’s health, the severity of the need and available witnesses and evidence. If such individual cannot appear personally before the court, a hearing shall be conducted only if his or her representative is present. The commissioner shall be a party to the proceedings. The hearing may be held via any means that allow all parties to fully participate in the event an individual may infect or contaminate others.

(d) Notice of the hearing shall be given to the respondent and shall inform the respondent that such respondent or his or her representative has a right to be present at the hearing; that the respondent has a right to counsel; that the respondent has the right to present testimony from a licensed practitioner of the healing arts, as defined in section 20-1; that court fees shall be waived; that the respondent, if indigent or otherwise unable to pay for or obtain counsel, has a right to have counsel appointed to represent the respondent; and that the respondent has a right to cross-examine witnesses testifying at the hearing. If the court finds such respondent is indigent or otherwise unable to pay for or obtain counsel, the court shall appoint counsel for such respondent, unless such respondent refuses counsel and the court finds that the respondent understands the nature of his or her refusal. The court shall provide such respondent a reasonable opportunity to select such respondent’s own counsel to be appointed by the court. If the respondent does not select counsel or if counsel selected by the respondent refuses to represent such respondent or is not available for such representation, the court shall appoint counsel for the respondent from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator. If the order of vaccination applies to individuals present in a described geographic area, the court may appoint one or more attorneys to represent all the individuals present within the described geographic area where there is a commonality of interests of such individuals, except that an individual may choose to be represented by his or her own attorney on an individual basis. The reasonable compensation of appointed counsel shall be established by, and paid from funds appropriated to, the Judicial Department, but, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(e) Prior to such hearing, the Probate Court, such respondent or such respondent’s counsel or the commissioner shall be afforded access to all records including, but not limited to, hospital records if such respondent is hospitalized, and shall be entitled to take notes therefrom. If such respondent is hospitalized at the time of the hearing, the hospital, upon order of the Probate Court, shall make available at such hearing for use by the respondent or his or her counsel all records in its possession relating to the condition of the respondent. All records relating to the condition of the respondent shall be admissible at the request of any party or the Probate Court at the hearing. Nothing in this subsection shall prevent timely objection to the admissibility of evidence in accordance with the rules of civil procedure.

(f) The court shall cause a recording of the testimony at such hearing to be made, to be transcribed only in the event of an appeal from the order rendered. A copy of such transcript shall be furnished without charge to any appellant whom the Probate Court finds unable to pay for the same. The cost of such transcript shall be paid from the funds appropriated by the Judicial Department, but, if funds have not been included in the budget of the Judicial Department for such purposes, the cost of such transcription shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(g) At such hearing, the commissioner shall have the burden of showing, by a preponderance of the evidence, that the conditions of subsection (a) of this section are met. If the court, at such hearing, finds that vaccination of the respondent is necessary and the least restrictive alternative to protect and preserve the public health, the court shall order the respondent to undergo vaccination, provided the court may order the isolation or quarantine of any respondent who is unable or unwilling for reasons of health, religion or conscience to undergo vaccination, for a period of time sufficient to ensure such respondent is not able to infect or contaminate others.

(h) If the court, at such hearing, fails to find that the conditions required for an order for vaccination under subsection (a) of this section have been proven, it shall vacate the order of vaccination.

(i) Any person aggrieved by an order of the Probate Court under this section may appeal to the Superior Court. The appeal shall be confined to the record, which shall consist of the transcript of the hearing and all evidence received or considered by the Probate Court.

(P.A. 03-236, S. 6.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131f - Authorization to administer vaccinations.

Notwithstanding any provision of the general statutes, if the Governor has declared a public health emergency pursuant to section 19a-131a, the Commissioner of Public Health may authorize any qualified person, including, but not limited to, any person licensed under chapter 379, 384 or 384d, to administer vaccinations, if the commissioner determines that such action is necessary to protect the health, safety and welfare of the public. Such authorization shall be in writing, and shall contain the categories of qualified persons included in the authorization, any additional training required before performance of the vaccination by such persons and the duration of the authorization.

(P.A. 03-236, S. 7.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131g - Public Health Preparedness Advisory Committee. Report.

The Commissioner of Public Health shall establish a Public Health Preparedness Advisory Committee. The advisory committee shall consist of the Commissioner of Public Health, the Commissioner of Emergency Services and Public Protection, the president pro tempore of the Senate, the speaker of the House of Representatives, the majority and minority leaders of both houses of the General Assembly and the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to public health, public safety and the judiciary, and representatives of town, city, borough and district directors of health, as appointed by the commissioner, and any other organization or persons that the commissioner deems relevant to the issues of public health preparedness. The Public Health Preparedness Advisory Committee shall develop the plan for emergency responses to a public health emergency. Such plan may include an emergency notification service. Not later than January 1, 2004, and annually thereafter, the committee shall submit a report, in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to public health and public safety, on the status of a public health emergency plan and the resources needed for implementation of such plan.

(P.A. 03-236, S. 8; P.A. 04-219, S. 25; P.A. 11-51, S. 134.)

History: P.A. 03-236 effective July 9, 2003; P.A. 04-219 substituted the Commissioner of Emergency Management and Homeland Security for the director of the Office of Emergency Management, effective January 1, 2005; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 19a-131h - Registration of deaths.

If the Governor declares a public health emergency, the commissioner, in consultation with the Chief Medical Examiner, may designate authorized personnel to register death certificates as needed and carry out other duties related to the registration of deaths, including, but not limited to, the issuance of burial transit, removal and cremation permits.

(P.A. 03-236, S. 9.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131i - Immunity from personal liability.

The provisions of sections 4-165 and 5-141d shall apply to any person acting on behalf of the state, within the scope of such person’s practice or profession, and pursuant to sections 19a-131 to 19a-131h, inclusive. The provisions of this section shall not apply if a vaccination has been administered without consent.

(P.A. 03-236, S. 10.)

History: P.A. 03-236 effective July 9, 2003.



Section 19a-131j - Temporary suspension of licensure, license renewal and inspection requirements upon declaration of a civil preparedness emergency or public health emergency.

(a) The commissioner may issue an order to temporarily suspend, for a period not to exceed sixty consecutive days, the requirements for licensure, certification or registration, pursuant to chapters 368d, 370, 376, 378, 378a, 381a, 383 to 383c, inclusive, 384d, 385, 395, 400a, 400j and 474, to allow persons who are appropriately licensed, certified or registered in another state or territory of the United States or the District of Columbia, to render temporary assistance within the scope of the profession for which a person is licensed, certified or registered, in managing a public health emergency in this state, declared by the Governor pursuant to section 19a-131a. Nothing in this section shall be construed to permit a person to provide services beyond the scope allowed in the chapter specified in this section that pertains to such person’s profession.

(b) Upon the declaration of a civil preparedness emergency pursuant to section 28-9 or a public health emergency pursuant to section 19a-131a, the Commissioner of Public Health may suspend any of the requirements for renewal of any license, as defined in section 4-166, that would otherwise be required to be renewed by the department pursuant to the general statutes or regulations. Any such suspension of the requirements for renewal of a license may extend for the duration of the declared emergency and for up to six months following the date the emergency is declared to be over. Any license not renewed by the department shall not expire during the period of the emergency and during the six-month period following the date that the emergency is declared to be over. Not later than six months from the date the emergency is declared to be over, the commissioner shall reinstate license renewal requirements that had been suspended. Any license, for which the commissioner had suspended license renewal requirements, that is not renewed in the six-month period following the date of the resumption of the license renewal requirements shall expire, unless the commissioner, for good cause shown, extends this period of time. The commissioner may, for good cause shown, grant no more than two ninety-day extensions.

(c) If, pursuant to subsection (b) of this section, the department renews a license on a date other than the customary renewal date, the period of licensure shall not extend beyond the customary renewal date provided pursuant to the general statutes or regulations. At the time of such renewal, the licensee shall be responsible for payment of all license fees to the department, including payment of fees not collected by the department due to the suspension of license renewal requirements in accordance with the provisions of this section.

(d) Upon the declaration of a civil preparedness emergency pursuant to section 28-9 or public health emergency pursuant to section 19a-131a, the Commissioner of Public Health may suspend the requirements concerning any inspection that is otherwise required to be conducted by the department pursuant to the general statutes or regulations. Any such suspension of the requirements for conducting any inspection may extend for the duration of the declared emergency and for up to six months following the date the emergency is declared to be over. Not later than six months from the date the emergency is declared to be over, the department shall conduct any inspection not conducted during the period of the emergency and the subsequent six-month period. Such resumed inspections shall be completed not later than six months from the date that the inspections resumed, unless the commissioner, for good cause shown, extends this period of time. The commissioner may, for good cause shown, grant no more than two such ninety-day extensions.

(e) Nothing in this section shall be construed to permit the Commissioner of Public Health to effectuate a suspension of the department’s license renewal and inspection responsibilities due to the declaration of a civil preparedness emergency by the Governor, until such time as the Governor, pursuant to section 28-9, issues an order that modifies or suspends, in whole or in part, any statute, regulation or requirement or part thereof relating to license renewals and inspections by the Department of Public Health and sets forth the reasons therefor.

(P.A. 03-236, S. 11; P.A. 08-134, S. 1.)

History: P.A. 03-236 effective July 9, 2003; P.A. 08-134 redesignated existing provisions as Subsec. (a) and inserted reference to Ch. 474 therein, added Subsecs. (b) and (c) re temporary suspension of license renewal provisions, added Subsec. (d) re temporary suspension of inspection requirements and added Subsec. (e) re commissioner’s suspension of license renewal and inspection requirements upon Governor’s declaration of civil preparedness emergency.



Section 19a-131k - Mandatory distribution of potassium iodide.

(a) For purposes of this section:

(1) “Child day care service” means a child day care center, group day care home or family day care home, as defined in section 19a-77, and licensed pursuant to section 19a-80 or 19a-87b;

(2) “Public health emergency” means a public health emergency, as defined in section 19a-131;

(3) “Commissioner” means the Commissioner of Public Health;

(4) “Nursing home facility” means any nursing home, as defined in section 19a-521, but shall not include residential care homes; and

(5) “Youth camp” means any facility licensed pursuant to chapter 368r.

(b) Notwithstanding any provision of the general statutes, each nursing home facility, child day care service or youth camp shall provide potassium iodide to residents, staff members, minors or other persons present in such facility, day care service or camp when directed by the commissioner during a public health emergency. Each nursing home facility, child day care service or youth camp shall (1) upon admitting a resident or minor to, or upon hiring a staff member for, such facility, notify each resident or representative of a resident, staff member or parent or guardian of a minor of the requirement for the provision of potassium iodide under this subsection and obtain prior written permission or written objection for such provision from each such person, and (2) prior to obtaining such written permission or written objection, advise each such person, in writing, (A) that the ingestion of potassium iodide is voluntary only, (B) about the contraindications of taking potassium iodide, and (C) about the potential side effects of taking potassium iodide.

(c) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish criteria and procedures for obtaining the required written permission, and for the storage and distribution of potassium iodide to residents, staff members, minors or other persons present in such facility, day care service or camp.

(P.A. 03-236, S. 15; P.A. 07-129, S. 5.)

History: P.A. 03-236 effective July 9, 2003; P.A. 07-129 amended Subsec. (b) to provide for mandatory distribution of potassium iodide by nursing home facilities, child day care services or youth camps during public health emergencies.






Chapter 368aa - Health Care Accreditation

Section 19a-690 - Magnetic resonance imaging accreditation.

(a) Any licensed health care practitioner or practitioner group operating or replacing any magnetic resonance imaging equipment or providing any magnetic resonance imaging service shall obtain magnetic resonance imaging accreditation by the American College of Radiology, or its successor organization, for all equipment, services and personnel involved with such magnetic resonance imaging activities of such practitioner or practitioner group. Such accreditation shall be obtained not later than eighteen months after July 1, 2001, or eighteen months after the date on which such magnetic resonance imaging activities are first conducted, whichever is later. Upon the expiration of the applicable eighteen-month period, no magnetic resonance imaging equipment may be operated or replaced and no magnetic resonance imaging service may be provided by any such practitioner or practitioner group that does not receive accreditation as required by this section. Evidence of such accreditation shall be maintained at any facility at which magnetic resonance imaging equipment is operated or replaced or at which magnetic resonance imaging service is provided and shall be made available for inspection upon request of the Department of Public Health.

(b) Notwithstanding the provisions of subsection (a) of this section, any licensed health care practitioner or practitioner group that is accredited as provided in subsection (a) of this section shall continue to be subject to the obligations and requirements applicable to services provided and the acquisition of equipment by such practitioner or practitioner group, including, but not limited to, any applicable certificate of need requirements as provided in chapter 368z and any applicable licensure requirements as provided in chapter 368v.

(P.A. 01-50, S. 1, 4.)

History: P.A. 01-50 effective July 1, 2001.



Section 19a-691 - Anesthesia accreditation.

(a) Any office or unlicensed facility operated by a licensed health care practitioner or practitioner group at which moderate sedation/analgesia, deep sedation/analgesia or general anesthesia, as such levels of anesthesia are defined from time to time by the American Society of Anesthesiology, is administered shall be accredited by at least one of the following entities: (1) The Medicare program; (2) the Accreditation Association for Ambulatory Health Care; (3) the American Association for Accreditation of Ambulatory Surgery Facilities, Inc.; or (4) the Joint Commission on Accreditation of Healthcare Organizations. Such accreditation shall be obtained not later than eighteen months after July 1, 2001, or eighteen months after the date on which moderate sedation/analgesia, deep sedation/analgesia or general anesthesia is first administered at such office or facility, whichever is later. Upon the expiration of the applicable eighteen-month period, no moderate sedation/analgesia, deep sedation/analgesia or general anesthesia may be administered at any such office or facility that does not receive accreditation as required by this section. Evidence of such accreditation shall be maintained at any such office or facility at which moderate sedation/analgesia, deep sedation/analgesia or general anesthesia is administered and shall be made available for inspection upon request of the Department of Public Health. The provisions of this section shall not apply to any such office or facility operated by a practitioner holding a permit issued under section 20-123b.

(b) Notwithstanding the provisions of subsection (a) of this section, any office or unlicensed facility that is accredited as provided in subsection (a) of this section shall continue to be subject to the obligations and requirements applicable to such office or facility, including, but not limited to, any applicable certificate of need requirements as provided in chapter 368z and any applicable licensure requirements as provided in chapter 368v.

(P.A. 01-50, S. 2, 4.)

History: P.A. 01-50 effective July 1, 2001.






Chapter 368b - Public Health Nursing (Repealed)

Section 19a-135 to 19a-138 - (Formerly Secs. 19-71a to 19-71c and 19-72a). Eligibility for public health nursing grants; determination of grant allotments. Supervisory and consultative services to public health nursing agencies. Participation in programs of federal health insurance for the aged. Administration of service; qualifications of nurses; forfeiture of aid.

Sections 19a-135 to 19a-138, inclusive, are repealed.

(February, 1965, P.A. 496, S. 1, 2; 1967, P.A. 511; 1969, P.A. 717, S. 1; P.A. 73-204, S. 1–3; P.A. 74-61; P.A. 77-614, S. 323, 587, 610; P.A. 78-303, S. 61, 62, 85, 136; P.A. 80-365, S. 1, 2; P.A. 84-26, S. 2, 4; June Sp. Sess. P.A. 91-11, S. 23, 25; P.A. 92-155, S. 1, 2.)






Chapter 368bb - Managed Residential Communities

Section 19a-693 - Definitions.

As used in this section and sections 19a-694 to 19a-701, inclusive:

(1) “Activities of daily living” means activities or tasks that are essential for a person’s healthful and safe existence, including, but not limited to, bathing, dressing, grooming, eating, meal preparation, shopping, housekeeping, transfers, bowel and bladder care, laundry, communication, self-administration of medication and ambulation.

(2) “Assisted living services” means nursing services and assistance with activities of daily living provided to residents living within a managed residential community having supportive services that encourage persons primarily fifty-five years of age or older to maintain a maximum level of independence.

(3) “Assisted living services agency” means an entity, licensed by the Department of Public Health pursuant to chapter 368v that provides, among other things, nursing services and assistance with activities of daily living to a population that is chronic and stable.

(4) “Managed residential community” means a for-profit or not-for-profit facility consisting of private residential units that provides a managed group living environment consisting of housing and services for persons who are primarily fifty-five years of age or older. “Managed residential community” does not include any state-funded congregate housing facilities.

(5) “Department” means the Department of Public Health.

(6) “Private residential unit” means a private living environment designed for use and occupancy by a resident within a managed residential community that includes a full bathroom and access to facilities and equipment for the preparation and storage of food.

(7) “Resident” means a person residing in a private residential unit of a managed residential community pursuant to the terms of a written agreement for occupancy of such unit.

(June Sp. Sess. P.A. 07-2, S. 30; P.A. 08-184, S. 27.)

History: P.A. 08-184 made a technical change in Subdiv. (1).



Section 19a-694 - Managed residential communities. Operational requirements.

(a) All managed residential communities operating in the state shall:

(1) Provide a written residency agreement to each resident in accordance with section 19a-700;

(2) Afford residents the ability to access services provided by an assisted living services agency. Such services shall be provided in accordance with a service plan developed in accordance with section 19a-699;

(3) Upon the request of a resident, arrange, in conjunction with the assisted living services agency, for the provision of ancillary medical services on behalf of a resident, including physician and dental services, pharmacy services, restorative physical therapies, podiatry services, hospice care and home health agency services, provided the ancillary medical services are not administered by employees of the managed residential community, unless the resident chooses to receive such services;

(4) Provide a formally established security program for the protection and safety of residents that is designed to protect residents from intruders;

(5) Afford residents the rights and privileges guaranteed under title 47a;

(6) Comply with the provisions of subsection (c) of section 19-13-D105 of the regulations of Connecticut state agencies; and

(7) Assist a resident who has a long-term care insurance policy with preparing and submitting claims for benefits to the insurer, provided such resident has executed a written authorization requesting and directing the insurer to (A) disclose information to the managed residential community relevant to such resident’s eligibility for an insurance benefit or payment, and (B) provide a copy of the acceptance or declination of a claim for benefits to the managed residential community at the same time such acceptance or declination is made to such resident.

(b) No managed residential community shall control or manage the financial affairs or personal property of any resident, except as provided for in subdivision (7) of subsection (a) of this section.

(June Sp. Sess. P.A. 07-2, S. 31; Sept. Sp. Sess. P.A. 09-3, S. 42; P.A. 10-127, S. 1.)

History: Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) by deleting former Subdiv. (7) re managed residential communities subject to oversight and regulation by Department of Public Health and making corresponding technical changes, effective October 6, 2009; P.A. 10-127 amended Subsec. (a) by inserting Subdiv. (7) re assisting resident with preparing and submitting claims for benefits under long-term care insurance policy and amended Subsec. (b) by adding exception re Subsec. (a)(7), effective July 1, 2010.



Section 19a-694a - Notification when petition for bankruptcy filed.

If a managed residential community, as defined in section 19a-693, has filed a petition for relief under the United States Bankruptcy Code, the managed residential community shall notify each person seeking residency in the managed residential community and each resident of the managed residential community that the managed residential community has filed such petition.

(P.A. 12-6, S. 2.)



Section 19a-695 - Investigation of complaints.

Section 19a-695 is repealed, effective October 6, 2009.

(June Sp. Sess. P.A. 07-2, S. 32; P.A. 08-184, S. 28; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176.)



Section 19a-696 - Biennial reviews. Written reports. Remedial orders. Enforcement of remedial orders.

Section 19a-696 is repealed, effective October 6, 2009.

(June Sp. Sess. P.A. 07-2, S. 33; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176.)



Section 19a-697 - Resident’s bill of rights.

(a) A managed residential community shall have a written bill of rights that prescribes the rights afforded to each resident. A designated staff person from the managed residential community shall provide and explain the bill of rights to the resident at the time that such resident enters into a residency agreement at the managed residential community. The bill of rights shall include, but not be limited to, that each resident has the right to:

(1) Live in a clean, safe and habitable private residential unit;

(2) Be treated with consideration, respect and due recognition of personal dignity, individuality and the need for privacy;

(3) Privacy within a private residential unit, subject to rules of the managed residential community reasonably designed to promote the health, safety and welfare of the resident;

(4) Retain and use one’s own personal property within a private residential unit so as to maintain individuality and personal dignity provided the use of personal property does not infringe on the rights of other residents or threaten the health, safety and welfare of other residents;

(5) Private communications, including receiving and sending unopened correspondence, telephone access and visiting with persons of one’s choice;

(6) Freedom to participate in and benefit from community services and activities so as to achieve the highest possible level of independence, autonomy and interaction within the community;

(7) Directly engage or contract with licensed health care professionals and providers of one’s choice to obtain necessary health care services in one’s private residential unit, or such other space in the managed residential community as may be made available to residents for such purposes;

(8) Manage one’s own financial affairs;

(9) Exercise civil and religious liberties;

(10) Present grievances and recommend changes in policies, procedures and services to the manager or staff of the managed residential community, government officials or any other person without restraint, interference, coercion, discrimination or reprisal from the managed residential community, including access to representatives of the department or the Office of the Long-Term Care Ombudsman;

(11) Upon request, obtain from the managed residential community the name of the service coordinator or any other persons responsible for resident care or the coordination of resident care;

(12) Confidential treatment of all records and communications to the extent required by state and federal law;

(13) Have all reasonable requests responded to promptly and adequately within the capacity of the managed residential community and with due consideration given to the rights of other residents;

(14) Be fully advised of the relationship that the managed residential community has with any assisted living services agency, health care facility or educational institution to the extent that such relationship relates to resident medical care or treatment and to receive an explanation about the relationship;

(15) Receive a copy of any rules or regulations of the managed residential community;

(16) Privacy when receiving medical treatment or other services within the capacity of the managed residential community;

(17) Refuse care and treatment and participate in the planning for the care and services the resident needs or receives, provided the refusal of care and treatment may preclude the resident from being able to continue to reside in the managed residential community; and

(18) All rights and privileges afforded to tenants under title 47a.

(b) A managed residential community shall post in a prominent place in the managed residential community the resident’s bill of rights, including those rights set forth in subsection (a) of this section. The posting of the resident’s bill of rights shall include contact information for the Department of Public Health and the Office of the State Long-Term Care Ombudsman, including the names, addresses and telephone numbers of persons within such agencies who handle questions, comments or complaints concerning managed residential community.

(June Sp. Sess. P.A. 07-2, S. 34.)



Section 19a-698 - Residency agreements. Twenty-four-hour skilled nursing care.

No managed residential community shall enter into a written residency agreement with any individual who requires twenty-four-hour skilled nursing care, unless such individual establishes to the satisfaction of both the managed residential community and the assisted living services agency that the individual has, or has arranged for, such twenty-four-hour care and maintains such care as a condition of residency if an assisted living services agency determines that such care is necessary.

(June Sp. Sess. P.A. 07-2, S. 35.)



Section 19a-699 - Individualized service plans. Assessment of resident who requires assisted living services.

(a) An assisted living services agency shall develop and maintain an individualized service plan for any resident of a managed residential community that receives assisted living services. Such agency shall develop the individualized service plan after consultation with the resident and following an assessment of the resident by a registered nurse. The individualized service plan shall set forth in lay terms the needs of the resident for assisted living services, the providers or intended providers of needed services, the scope, type and frequency of such services, an itemized cost of such services and any other information that Department of Public Health may require. The individualized service plan and any periodic revisions thereto shall be confidential, in writing, signed by the resident, or the resident’s legal representative, and a representative of the assisted living services agency and available for inspection by the resident and the department.

(b) An assisted living services agency shall maintain written policies and procedures for the initial evaluation and regular, periodic reassessment of the functional and health status and service requirements of each resident who requires assisted living services.

(June Sp. Sess. P.A. 07-2, S. 36.)



Section 19a-700 - Written residency agreements. Required content.

A managed residential community shall enter into a written residency agreement with each resident that clearly sets forth the rights and responsibilities of the resident and the managed residential community, including the duties set forth in section 19a-562. The residency agreement shall be set forth in plain language and printed in not less than fourteen-point type. The residency agreement shall be signed by the managed residential community’s authorized agent and by the resident, or the resident’s legal representative, prior to the resident taking possession of a private residential unit and shall include, at a minimum:

(1) An itemization of assisted living services, transportation services, recreation services and any other services and goods, lodging and meals to be provided on behalf of the resident by the managed residential community;

(2) A full and fair disclosure of all charges, fees, expenses and costs to be borne by the resident;

(3) A schedule of payments and disclosure of all late fees or potential penalties;

(4) The grievance procedure with respect to enforcement of the terms of the residency agreement;

(5) The managed residential community’s covenant to comply with all municipal, state and federal laws and regulations regarding consumer protection and protection from financial exploitation;

(6) The managed residential community’s covenant to afford residents all rights and privileges afforded under title 47a;

(7) The conditions under which the agreement can be terminated by either party;

(8) Full disclosure of the rights and responsibilities of the resident and the managed residential community in situations involving serious deterioration in the health of the resident, hospitalization of the resident or death of the resident, including a provision that specifies that in the event that a resident of the community dies, the estate or family of such resident shall only be responsible for further payment to the community for a period of time not to exceed fifteen days following the date of death of such resident as long as the private residential unit formerly occupied by the resident has been vacated; and

(9) Any adopted rules of the managed residential community reasonably designed to promote the health, safety and welfare of residents.

(June Sp. Sess. P.A. 07-2, S. 37.)



Section 19a-701 - Compliance with applicable laws and regulations.

A managed residential community shall meet the requirements of all applicable federal and state laws and regulations, including, but not limited to, the Public Health Code, State Building Code and the Fire Safety Code, and federal and state laws and regulations governing handicapped accessibility.

(June Sp. Sess. P.A. 07-2, S. 38; P.A. 10-117, S. 44; P.A. 11-8, S. 28.)

History: P.A. 10-117 deleted former Subsec. (b) re adoption of regulations and made a technical change; P.A. 11-8 made a technical change, effective May 24, 2011.






Chapter 368c - Commission on Hospitals and Health Care (See Chapter 368z)

Section 19a-146 and 19a-147 - (Formerly Secs. 19-73c and 19-73e). Commission on Hospitals and Health Care: Establishment. Officers; compensation; meetings.

Sections 19a-146 and 19a-147 are repealed, effective July 1, 1995.

(P.A. 73-117, S. 3, 5, 31; P.A. 75-361, S. 1; 75-562, S. 2, 8; P.A. 77-192, S. 2, 13; 77-614, S. 163, 323, 610; P.A. 79-20; P.A. 80-73, S. 3; 80-482, S. 169, 345, 348; P.A. 81-465, S. 1, 2, 18; P.A. 89-371, S. 10, 11, 31; P.A. 93-229, S. 20, 21; May Sp. Sess. P.A. 94-3, S. 20, 28; P.A. 95-257, S. 57, 58.)



Section 19a-148 - (Formerly Sec. 19-73f). Staff. Commission to be within the Department of Public Health and Addiction Services.

Section 19a-148 is repealed, effective July 1, 1994.

(P.A. 73-117, S. 6, 31; P.A. 75-562, S. 3, 8; P.A. 77-192, S. 4, 13; 77-614, S. 323, 332, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-465, S. 14, 18; P.A. 93-381, S. 9, 39; P.A. 94-3, S. 27, 28.)



Section 19a-157 - Exemptions from budget review procedure. Limitation.

Section 19a-157 is repealed.

(P.A. 81-465, S. 8, 18; P.A. 84-57, S. 1, 4; P.A. 89-371, S. 30.)



Section 19a-163 - Health Care Payer Advisory Board.

Section 19a-163 is repealed, effective July 1, 1995.

(P.A. 81-465, S. 15, 18; P.A. 89-371, S. 21; P.A. 95-257, S. 57, 58.)



Section 19a-164 to 19a-165v - Task force to study the development of a prospective payment system and other health issues. Professional advisory committee. Definitions. Data necessary for the development and implementation of the prospective payment system; submission. Determination of rate orders; contents. Rate orders for the rate year commencing in 1987 and for subsequent rate years; establishing a standard fixed charge per case; inpatients; interim and final compliance; special arrangements. Gross inpatient service revenue for the fiscal year commencing in 1986 and for subsequent fiscal years. Estimates on volume and revenue, submission; adjustments. Establishing per diem charges for exempt cases; adjustments; outliers; billing form; reimbursement by Department of Income Maintenance. Discounts for medical assistance and Medicare payers. Uncompensated care. Gross outpatient service revenue; short hospital stays; transfer system. Alternative delivery systems. Review of hospital admissions; appeals of appropriateness of the diagnostic related group assigned to a discharge; fee. Federal waivers for Medicare and medical assistance payer participation. Adjustment of allowable revenues for the fiscal years commencing in 1985 and 1986. Application alleging financial integrity in jeopardy; hearing, determination, remedy; projects requiring approval by commission; adjustments. Hospitals not previously subject to the prospective payment system; new hospitals. Experiments and demonstration projects. Regulations for the prospective payment system. Issuance of rate orders for the fiscal year commencing in 1987. Conformance with rate order; decision; reconsideration; hearing. Prospective payment system account. Self-pay patients; appeals. Emergency regulations.

Sections 19a-164 to 19a-165v, inclusive, are repealed.

(P.A. 84-315, S. 1–20, 24; P.A. 86-86; 86-91, S. 1–4; P.A. 87-122, S. 1, 2; 87-443, S. 1–17; 87-510, S. 2–6; P.A. 88-8, S. 1; 88-357, S. 3, 4, 22; P.A. 89-371, S. 30, 31.)



Section 19a-166a - Report on the effectiveness of the regulation of hospital charges under the prospective payment system.

Section 19a-166a is repealed.

(P.A. 84-315, S. 23, 24; P.A. 87-510, S. 1; P.A. 88-335, S. 1, 5; P.A. 89-371, S. 30, 31.)



Section 19a-167 to 19a-167d - Definitions. Compensation of net and gross revenue caps for: Fiscal year commencing October 1, 1989; Fiscal year commencing October 1, 1991, and for subsequent fiscal years. Partial and detailed budget review. Adjustment of revenue caps.

Sections 19a-167 to 19a-167d, inclusive, are repealed, effective April 1, 1994.

(P.A. 89-371, S. 1–5, 31; P.A. 90-14, S. 1–3; P.A. 91-80, S. 1, 2; Nov. Sp. Sess. P.A. 91-2, S. 10, 11, 27; P.A. 93-44, S. 6, 24; 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 94-9, S. 39, 41.)



Section 19a-168 and 19a-168a - Uncompensated care pool. Definitions.

Sections 19a-168 and 19a-168a are repealed, effective April 1, 1994.

(Nov. Sp. Sess. P.A. 91-2, S. 1, 2, 27; May Sp. Sess. P.A. 92-16, S. 55, 89; P.A. 93-44, S. 8, 9, 24; 93-229, S. 8, 9, 21; 93-262, S. 1, 87; 93-435, S. 59, 95; P.A. 94-9, S. 39, 41.)



Section 19a-168b - Uncompensated care pool; administration, assessment.

Section 19a-168b is repealed, effective October 1, 1996.

(Nov. Sp. Sess. P.A. 91-2, S. 7, 27; May Sp. Sess. P.A. 92-16, S. 60–62, 89; P.A. 93-44, S. 10, 24; 93-229, S. 10, 11, 21; 93-262, S. 1, 87; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 94-9, S. 40, 41; May 25 Sp. Sess. P.A. 94-1, S. 54, 130; P.A. 95-257, S. 12, 21, 21, 39, 58.)



Section 19a-168c - Oversight board.

Section 19a-168c is repealed, effective April 1, 1994.

(Nov. Sp. Sess. P.A. 91-2, S. 6, 27; P.A. 93-262, S. 1. 87; P.A. 94-9, S. 39, 41.)



Section 19a-168d to 19a-168f - Revenue cap adjustments for fiscal years commencing October 1, 1991, until April 1, 1994: For hospitals exempt from budget review; for partial budget review; for detailed budget review.

Sections 19a-168d to 19a-168f, inclusive, are repealed, effective October 1, 1996.

(Nov. Sp. Sess. P.A. 91-2, S. 3–5, 27; May Sp. Sess. P.A. 92-16, S. 56–59, 89; P.A. 93-44, S. 11–13, 24; P.A. 94-9, S. 40, 41; May 25 Sp. Sess. P.A. 94-1, S. 55–57, 130; P.A. 95-257, S. 39, 58.)



Section 19a-168h - Adjustments in accordance with budget authorizations.

Section 19a-168h is repealed, effective April 1, 1994.

(Nov. Sp. Sess. P.A. 91-2, S. 22, 27; P.A. 94-9, S. 39, 41.)



Section 19a-168k - Research, demonstration and pilot programs. Authorizations.

Section 19a-168k is repealed, effective July 1, 1995.

(Nov. Sp. Sess. P.A. 91-2, S. 14, 27; May Sp. Sess. P.A. 92-16, S. 44, 89; P.A. 93-381, S. 9, 39; P.A. 94-9, S. 11, 41; P.A. 95-257, S. 57, 58.)



Section 19a-168l to 19a-168o - Termination of the uncompensated care pool in the event of: Lack of federal matching funds; exemption of a class of payers. Exemption of payer prior to termination of the uncompensated care pool. Health care initiative recommendations.

Sections 19a-168l to 19a-168o, inclusive, are repealed, effective April 1, 1994.

(Nov. Sp. Sess. P.A. 91-2, S. 15, 16, 18, 26, 27; May Sp. Sess. P.A. 92-16, S. 63, 89; P.A. 93-44, S. 17, 24; 93-262, S. 1, 87; P.A. 94-9, S. 39, 41.)



Section 19a-168q and 19a-168r - Appropriation. Reports to the appropriations committee.

Sections 19a-168q and 19a-168r are repealed, effective April 1, 1994.

(Nov. Sp. Sess. P.A. 91-2, S. 19, 27; May Sp. Sess. P.A. 92-16, S. 45, 74, 89; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 94-9, S. 39, 41.)



Section 19a-169d - Low income-uninsured account.

Section 19a-169d is repealed, effective July 1, 1995.

(P.A. 94-9, S. 12, 41; P.A. 95-257, S. 57, 58.)






Chapter 368cc - Sustinet Health Care Cabinet

Section 19a-710 to 19a-723 - Definitions. SustiNet Health Partnership board of directors; membership; terms; filing of statement of financial interests. Board of directors’ duties re implementation of the SustiNet Plan. Development of procedures and guidelines for the Sustinet Plan; identification of funding sources; adoption of periodic action plans. Establishment of information technology advisory committee; committee recommendations re electronic medical records and electronic health records. Establishment of medical home advisory committee; committee recommendations re administration of patient-centered medical homes. Establishment of health care provider advisory committee; committee recommendations re clinical care and safety guidelines; development of hospital safety standards. Establishment of preventive health care advisory committee; board and committee recommendations re community-based preventive care services. Board recommendations re offering benefits of SustiNet Plan to various individuals in the state. Board recommendations re availability of SustiNet Plan coverage and standard benefits package. Establishment of clearing house; duties. Development of model benefit packages by Office of the Healthcare Advocate; modification of standard benefits package by the board; incentive system for employers. Board recommendations re public education and outreach campaigns. Board recommendations re methods for identifying uninsured individuals.

Sections 19a-710 to 19a-723, inclusive, are repealed, effective September 1, 2011.

(P.A. 09-148, S. 1–14, 19; Sept. Sp. Sess. P.A. 09-3, S. 43, 59; P.A. 10-18, S. 14–17; P.A. 11-44, S. 134; 11-58, S. 90.)



Section 19a-724 - Office of Health Reform and Innovation: Powers and duties.

(a)(1) As used in this section and section 19a-725, “Affordable Care Act” means the Patient Protection and Affordable Care Act, P.L. 111-148, as amended by the Health Care and Education Reconciliation Act, P.L. 111-152, as both may be amended from time to time, and federal regulations adopted thereunder.

(2) As used in this section, section 4 of public act 12-166* and sections 19a-724a and 19a-724b: (A) “All-payer claims database” means a database that receives and stores data from a reporting entity relating to medical insurance claims, dental insurance claims, pharmacy claims and other insurance claims information from enrollment and eligibility files; and (B) “reporting entity” means (i) an insurer, as described in section 38a-1, licensed to do health insurance business in this state, (ii) a health care center, as defined in section 38a-175, (iii) an insurer or health care center that provides coverage under Part C or Part D of Title XVIII of the Social Security Act, as amended from time to time, to residents of this state, (iv) a third-party administrator, as defined in section 38a-720, (v) a pharmacy benefits manager, as defined in section 38a-479aaa, (vi) a hospital service corporation, as defined in section 38a-199, (vii) a nonprofit medical service corporation, as defined in section 38a-214, (viii) a fraternal benefit society, as described in section 38a-595, that transacts health insurance business in this state, (ix) a dental plan organization, as defined in section 38a-577, (x) a preferred provider network, as defined in section 38a-479aa, or (xi) any other person, as defined in section 38a-1, that administers health care claims and payments pursuant to a contract or agreement or is required by statute to administer such claims and payments. “Reporting entity” does not include an employee welfare benefit plan, as defined in the federal Employee Retirement Income Security Act of 1974, as amended from time to time, that is also a trust established pursuant to collective bargaining subject to the federal Labor Management Relations Act.

(b) There is established, in the office of the Lieutenant Governor, the Office of Health Reform and Innovation. The Special Advisor to the Governor on Healthcare Reform shall direct the activities of the Office of Health Reform and Innovation.

(c) The Office of Health Reform and Innovation shall:

(1) Coordinate and implement the state’s responsibilities under state and federal health care reform;

(2) Identify (A) federal grants and other nonstate funding sources to assist with implementing the Affordable Care Act, and (B) other measures which further enhance access to health care, reduce costs and improve the quality of health care in the state;

(3) Recommend and advance executive action and legislation to effectively and efficiently implement the Affordable Care Act, and state health care reform initiatives;

(4) Design processes to maximize stakeholder and public input and ensure transparency in implementing health care reform;

(5) Ensure ongoing information sharing and coordination of efforts with the General Assembly and state agencies concerning public health and health care reform;

(6) Report on or after January 1, 2012, and annually thereafter, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, human services, insurance and public health on the progress of state agencies concerning implementation of the Affordable Care Act;

(7) Ensure coordination of efforts with state agencies concerning prevention and management of chronic illnesses;

(8) Ensure that the structures of state government are working in concert to effectively implement federal and state health care reform;

(9) Ensure, in consultation with the Connecticut Health Insurance Exchange and the Department of Social Services, the necessary coordination between said exchange and Medicaid enrollment planning;

(10) Maximize private philanthropic support to advance health care reform initiatives; and

(11) Oversee the planning, implementation and administration of the all-payer claims database program, established pursuant to section 19a-724b.

(d) The Office of Health Reform and Innovation, in consultation with the SustiNet Health Care Cabinet established pursuant to section 19a-725, shall convene a consumer advisory board that consists of not less than seven members.

(e) The Office of Health Reform and Innovation and the Office of the Healthcare Advocate shall provide staff support to the SustiNet Health Care Cabinet.

(f) The Office of Health Reform and Innovation shall maintain a central comprehensive health reform web site.

(g) State agencies shall, within available appropriations, use their best efforts to provide assistance to the Office of Health Reform and Innovation.

(h) The Office of Health Reform and Innovation, in consultation with the SustiNet Health Care Cabinet, may retain any consultants necessary to carry out the statutory responsibilities of said office. Consultants may be retained by said office for purposes that include, but are not limited to, conducting feasibility and risk assessments required to implement, as may be practicable, private and public mechanisms to provide adequate health insurance products to individuals, small employers, nonstate public employers, municipal-related employers and nonprofit employers, commencing on January 1, 2014. Not later than October 1, 2012, the Office of Health Reform and Innovation and the SustiNet Health Care Cabinet shall make recommendations to the Governor based on the results of the analyses undertaken pursuant to this subsection.

(i) The Office of Health Reform and Innovation may receive grants from the federal government or any other source to carry out its statutory responsibilities.

(P.A. 11-58, S. 13; P.A. 12-166, S. 2.)

*Note: Section 4 of public act 12-166 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 11-58 effective July 2, 2011; P.A. 12-166 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) defining “all-payer claims database” and “reporting entity”, amended Subsec. (c) by adding Subdiv. (11) re oversight of all-payer claims database program, added Subsec. (i) re receipt of grants and made technical changes, effective June 15, 2012.



Section 19a-724 to 19a-724b - to 19a-724b. Office of Health Reform and Innovation: Powers and duties. All-payer Claims Database Advisory Group; state-wide multipayer data initiative. All-payer claims database program.

Sections 19a-724 to 19a-724b, inclusive, are repealed, effective June 19, 2013.

(P.A. 11-58, S. 11, 13; P.A. 12-166, S. 1–3; P.A. 13-247, S. 388.)



Section 19a-724a - All-Payer Claims Database Advisory Group. State-wide multipayer data initiative.

The Special Advisor to the Governor on Healthcare Reform shall convene a working group to be known as the All-Payer Claims Database Advisory Group. Said group shall develop a plan to implement a state-wide multipayer data initiative to enhance the state’s use of health care data from multiple sources to increase efficiency, enhance outcomes and improve the understanding of health care expenditures in the public and private sectors. Said group shall include, but not be limited to, the Secretary of the Office of Policy and Management, the Comptroller, the Commissioners of Public Health, Social Services and Mental Health and Addiction Services, the Insurance Commissioner, the Healthcare Advocate, the Chief Information Officer, a representative of the Connecticut State Medical Society, representatives of health insurance companies, health insurance purchasers, hospitals, consumer advocates and health care providers. The Special Advisor to the Governor on Healthcare Reform may appoint additional members to said group.

(P.A. 11-58, S. 11; P.A. 12-166, S. 3.)

History: P.A. 11-58 effective July 2, 2011; P.A. 12-166 deleted Subsec. (a) designator, replaced provision requiring Office of Health Reform and Innovation to convene a working group with provision requiring Special Advisor to the Governor on Healthcare Reform to convene a working group, added provision naming the working group “the All-Payer Claims Database Advisory Group”, added Commissioner of Mental Health and Addiction Services, Healthcare Advocate, Chief Information Officer and a representative of the Connecticut State Medical Society as members of the working group, added provision allowing special advisor to appoint additional members, deleted former Subsec. (b) re report and made technical changes, effective June 15, 2012.



Section 19a-724b - All-payer claims database program.

(a) Subject to the ability of the Office of Health Reform and Innovation to secure funding in accordance with subsection (b) of this section, there is established an all-payer claims database program. The Office of Health Reform and Innovation shall: (1) Oversee the planning, implementation and administration of the all-payer claims database program for the purpose of collecting, assessing and reporting health care information relating to safety, quality, cost-effectiveness, access and efficiency for all levels of health care; (2) ensure that data received from reporting entities, as defined in section 19a-724, is securely collected, compiled and stored in accordance with state and federal law; and (3) conduct audits of data submitted by reporting entities in order to verify its accuracy.

(b) The Special Advisor to the Governor on Healthcare Reform shall seek funding from the federal government and other private sources to cover costs associated with the planning, implementation and administration of the all-payer claims database program. Not later than June fifteenth, annually, the special advisor shall submit to the Secretary of the Office of Policy and Management, for the secretary’s approval, a proposed budget for said program for the fiscal year beginning the July first of the same calendar year in which the budget is submitted. The special advisor shall not incur costs or contract for services associated with said program for which funding has not been secured in accordance with this subsection.

(c) A reporting entity shall report health care information for inclusion in the all-payer claims database, as defined in section 19a-724, in the form and manner prescribed by the Special Advisor to the Governor on Healthcare Reform and the Secretary of the Office of Policy and Management.

(d) Notwithstanding the provisions of subsection (h) of section 19a-724, the Special Advisor to the Governor on Healthcare Reform may (1) in consultation with the All-Payer Claims Database Advisory Group, established pursuant to section 19a-724a, enter into a contract with a person or entity to plan, implement or administer the all-payer claims database program; (2) enter into a contract or take any action that is necessary to obtain fee-for-service health claims data under the state medical assistance program or Medicare Part A or Part B; and (3) enter into a contract for the collection, management or analysis of data received from reporting entities. Any such contract for the collection, management or analysis of such data shall expressly prohibit the disclosure of such data for purposes other than the purposes described in this subsection.

(e) The Special Advisor to the Governor on Healthcare Reform shall: (1) Utilize data in the all-payer claims database to provide health care consumers in the state with information concerning the cost and quality of health care services that allows such consumers to make economically sound and medically appropriate health care decisions; and (2) make data in the all-payer claims database available to any state agency, insurer, employer, health care provider, consumer of health care services, researcher or the Connecticut Health Insurance Exchange for the purpose of allowing such person or entity to review such data as it relates to health care utilization, costs or quality of health care services. Such disclosure shall be made in a manner to protect the confidentiality of health information, as defined in 45 CFR 160.103, and other information, as required by state and federal law.

(f) The Special Advisor to the Governor on Healthcare Reform may set a fee to be charged to each person or entity requesting access to data stored in the all-payer claims database.

(g) The Secretary of the Office of Policy and Management may, in consultation with the Office of Health Reform and Innovation, adopt regulations, in accordance with the provisions of chapter 54, to implement and administer the all-payer claims database program.

(h) Upon the establishment of the specific reporting requirements prescribed in regulations adopted pursuant to this section, any reporting entity that fails to comply with such reporting requirements may be assessed a civil penalty in an amount not to exceed one thousand dollars per day. A civil penalty assessed under this subsection shall not be allowed as a cost for the purpose of rate determination or reimbursement by a third-party payer.

(P.A. 12-166, S. 1.)

History: P.A. 12-166 effective June 15, 2012.



Section 19a-725 - SustiNet Health Care Cabinet: Membership; terms; duties.

(a) There is established within the office of the Lieutenant Governor, the SustiNet Health Care Cabinet for the purpose of advising the Governor on the matters set forth in subsection (c) of this section.

(b) (1) The SustiNet Health Care Cabinet shall consist of the following members who shall be appointed on or before August 1, 2011: (A) Five appointed by the Governor, two of whom may represent the health care industry and shall serve for terms of four years, one of whom shall represent community health centers and shall serve for a term of three years, one of whom shall represent insurance producers and shall serve for a term of three years and one of whom shall be an at-large appointment and shall serve for a term of three years; (B) one appointed by the president pro tempore of the Senate, who shall be an oral health specialist engaged in active practice and shall serve for a term of four years; (C) one appointed by the majority leader of the Senate, who shall represent labor and shall serve for a term of three years; (D) one appointed by the minority leader of the Senate, who shall be an advanced practice registered nurse engaged in active practice and shall serve for a term of two years; (E) one appointed by the speaker of the House of Representatives, who shall be a consumer advocate and shall serve for a term of four years; (F) one appointed by the majority leader of the House of Representatives, who shall be a primary care physician engaged in active practice and shall serve for a term of four years; (G) one appointed by the minority leader of the House of Representatives, who shall represent the health information technology industry and shall serve for a term of three years; (H) five appointed jointly by the chairpersons of the SustiNet Health Partnership board of directors, one of whom shall represent faith communities, one of whom shall represent small businesses, one of whom shall represent the home health care industry, one of whom shall represent hospitals, and one of whom shall be an at-large appointment, all of whom shall serve for terms of five years; (I) the Lieutenant Governor; (J) the Secretary of the Office of Policy and Management, or the secretary’s designee; the Comptroller, or the Comptroller’s designee; the chief executive officer of the Connecticut Health Insurance Exchange, or said officer’s designee; the Commissioners of Social Services and Public Health, or their designees; and the Healthcare Advocate, or the Healthcare Advocate’s designee, all of whom shall serve as ex-officio voting members; and (K) the Commissioners of Children and Families, Developmental Services and Mental Health and Addiction Services, and the Insurance Commissioner, or their designees, and the nonprofit liaison to the Governor, or the nonprofit liaison’s designee, all of whom shall serve as ex-officio nonvoting members.

(2) Following the expiration of initial cabinet member terms, subsequent cabinet terms shall be for four years, commencing on August first of the year of the appointment. If an appointing authority fails to make an initial appointment to the cabinet or an appointment to fill a cabinet vacancy within ninety days of the date of such vacancy, the appointed cabinet members shall, by majority vote, make such appointment to the cabinet.

(3) Upon the expiration of the initial terms of the five cabinet members appointed by SustiNet Health Partnership board of directors, five successor cabinet members shall be appointed as follows: (A) One appointed by the Governor; (B) one appointed by the president pro tempore of the Senate; (C) one appointed by the speaker of the House of Representatives; and (D) two appointed by majority vote of the appointed board members. Successor board members appointed pursuant to this subdivision shall be at-large appointments.

(4) The Lieutenant Governor shall serve as the chairperson of the SustiNet Health Care Cabinet. The Lieutenant Governor shall schedule the first meeting of the SustiNet Health Care Cabinet, which meeting shall be held not later than September 1, 2011.

(c) The SustiNet Health Care Cabinet shall advise the Governor regarding the development of an integrated health care system for Connecticut and shall:

(1) Evaluate the means of ensuring an adequate health care workforce in the state;

(2) Jointly evaluate, with the chief executive officer of the Connecticut Health Insurance Exchange, the feasibility of implementing a basic health program option as set forth in Section 1331 of the Affordable Care Act;

(3) Identify short and long-range opportunities, issues and gaps created by the enactment of federal health care reform;

(4) Review the effectiveness of delivery system reforms and other efforts to control health care costs, including, but not limited to, reforms and efforts implemented by state agencies; and

(5) Advise the Governor on matters relating to: (A) The design, implementation, actionable objectives and evaluation of state and federal health care policies, priorities and objectives relating to the state’s efforts to improve access to health care, and (B) the quality of such care and the affordability and sustainability of the state’s health care system.

(d) The SustiNet Health Care Cabinet may convene working groups, which include volunteer health care experts, to make recommendations concerning the development and implementation of service delivery and health care provider payment reforms, including multipayer initiatives, medical homes, electronic health records and evidenced-based health care quality improvement.

(e) The office of the Lieutenant Governor and the Office of the Healthcare Advocate shall provide support staff to the SustiNet Health Care Cabinet.

(P.A. 11-58, S. 14; P.A. 13-247, S. 145.)

History: P.A. 11-58 effective July 2, 2011; P.A. 13-247 amended Subsec. (a) by deleting reference to Office of Health Reform and Innovation, amended Subsec. (b)(1)(J) by replacing Special Advisor to the Governor on Healthcare Reform with chief executive officer of the Connecticut Health Insurance Exchange or a designee as member of SustiNet Health Care Cabinet, amended Subsec. (c) by deleting reference to Office of Health Reform and Innovation, deleting former Subdiv. (5) re business plan development by Office of Health Reform and Innovation and redesignating existing Subdiv. (6) as Subdiv. (5), and added Subsec. (e) re support staff for cabinet, effective June 19, 2013.






Chapter 368d - Emergency Medical Services

Section 19a-175 - (Formerly Sec. 19-73u). Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Emergency medical service system” means a system which provides for the arrangement of personnel, facilities and equipment for the efficient, effective and coordinated delivery of health care services under emergency conditions;

(2) “Patient” means an injured, ill, crippled or physically handicapped person requiring assistance and transportation;

(3) “Ambulance” means a motor vehicle specifically designed to carry patients;

(4) “Ambulance service” means an organization which transports patients;

(5) “Emergency medical technician” means an individual who has successfully completed the training requirements established by the commissioner and has been certified by the Department of Public Health;

(6) “Ambulance driver” means a person whose primary function is driving an ambulance;

(7) “Emergency medical services instructor” means a person who is certified by the Department of Public Health to teach courses, the completion of which is required in order to become an emergency medical technician;

(8) “Communications facility” means any facility housing the personnel and equipment for handling the emergency communications needs of a particular geographic area;

(9) “Life saving equipment” means equipment used by emergency medical personnel for the stabilization and treatment of patients;

(10) “Emergency medical service organization” means any organization whether public, private or voluntary which offers transportation or treatment services to patients under emergency conditions;

(11) “Invalid coach” means a vehicle used exclusively for the transportation of nonambulatory patients, who are not confined to stretchers, to or from either a medical facility or the patient’s home in nonemergency situations or utilized in emergency situations as a backup vehicle when insufficient emergency vehicles exist;

(12) “Rescue service” means any organization, whether profit or nonprofit, whose primary purpose is to search for persons who have become lost or to render emergency service to persons who are in dangerous or perilous circumstances;

(13) “Provider” means any person, corporation or organization, whether profit or nonprofit, whose primary purpose is to deliver medical care or services, including such related medical care services as ambulance transportation;

(14) “Commissioner” means the Commissioner of Public Health;

(15) “Paramedic” means a person licensed pursuant to section 20-206ll;

(16) “Commercial ambulance service” means an ambulance service which primarily operates for profit;

(17) “Licensed ambulance service” means a commercial ambulance service or a volunteer or municipal ambulance service issued a license by the commissioner;

(18) “Certified ambulance service” means a municipal or volunteer ambulance service issued a certificate by the commissioner;

(19) “Management service” means an employment organization that does not own or lease ambulances or other emergency medical vehicles and that provides emergency medical technicians or paramedics to an emergency medical service organization;

(20) “Automatic external defibrillator” means a device that: (A) Is used to administer an electric shock through the chest wall to the heart; (B) contains internal decision-making electronics, microcomputers or special software that allows it to interpret physiologic signals, make medical diagnosis and, if necessary, apply therapy; (C) guides the user through the process of using the device by audible or visual prompts; and (D) does not require the user to employ any discretion or judgment in its use;

(21) “Mutual aid call” means a call for emergency medical services that, pursuant to the terms of a written agreement, is responded to by a secondary or alternate emergency medical services provider if the primary or designated emergency medical services provider is unable to respond because such primary or designated provider is responding to another call for emergency medical services or the ambulance or nontransport emergency vehicle operated by such primary or designated provider is out of service. For purposes of this subdivision, “nontransport emergency vehicle” means a vehicle used by emergency medical technicians or paramedics in responding to emergency calls that is not used to carry patients;

(22) “Municipality” means the legislative body of a municipality or the board of selectmen in the case of a municipality in which the legislative body is a town meeting;

(23) “Primary service area” means a specific geographic area to which one designated emergency medical services provider is assigned for each category of emergency medical response services;

(24) “Primary service area responder” means an emergency medical services provider who is designated to respond to a victim of sudden illness or injury in a primary service area;

(25) “Interfacility critical care transport” means the interfacility transport of a patient between licensed hospitals;

(26) “Advanced emergency medical technician” means an individual who is certified as an advanced emergency medical technician by the Department of Public Health;

(27) “Emergency medical responder” means an individual who is certified as an emergency medical responder by the Department of Public Health;

(28) “Medical oversight” means the active surveillance by physicians of mobile intensive care sufficient for the assessment of overall practice levels, as defined by state-wide protocols;

(29) “Mobile intensive care” means prehospital care involving invasive or definitive skills, equipment, procedures and other therapies;

(30) “Office of Emergency Medical Services” means the office established within the Department of Public Health Services pursuant to section 19a-178; and

(31) “Sponsor hospital” means a hospital that has agreed to maintain staff for the provision of medical oversight, supervision and direction to an emergency medical service organization and its personnel and has been approved for such activity by the Office of Emergency Medical Services.

(P.A. 74-305, S. 1, 19; P.A. 75-112, S. 1, 18; P.A. 77-268, S. 1; 77-349, S. 1; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-259, S. 1, 3; P.A. 87-79; 87-420, S. 2, 14; P.A. 90-172, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 56, 166; P.A. 97-311, S. 15; P.A. 98-62, S. 2; 98-195, S. 3; P.A. 00-151, S. 1, 14; P.A. 06-195, S. 34; P.A. 09-16, S. 2; P.A. 10-18, S. 6; 10-117, S. 24.)

History: P.A. 75-112 deleted Subdiv. (f) defining “commission”, relettering remaining Subsecs. accordingly, added Subdiv. (o) defining “commissioner” and substituted commissioner of health for commission on hospitals and health care where necessary; P.A. 77-268 defined “health systems agency” rather than “comprehensive health planning agency” in Subdiv. (b); P.A. 77-349 added Subdiv. (p) defining “paramedic”; P.A. 77-614 and P.A. 78-303 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 81-259 added Subdivs. (q) to (s) defining “commercial ambulance service”, “licensed ambulance service” and “certified ambulance service”; Sec. 19-73u transferred to Sec. 19a-175 in 1983; P.A. 87-79 redefined “invalid coach” to specify applicability re transportation of nonambulatory patients not confined to stretchers; P.A. 87-420 deleted Subdiv. (b) defining “health systems agency”, relettering remaining Subdivs. accordingly; P.A. 90-172 added the definition of “management service”; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 replaced alphabetic Subdiv. indicators with numeric indicators, effective June 3, 1996; P.A. 97-311 redefined “paramedic”; P.A. 98-62 added Subdiv. (20) defining “automatic external defibrillator”; P.A. 98-195 amended Subdiv. (14) by deleting “acting through the Office of Emergency Medical Services” and amended Subdivs. (17) and (18), replacing Office of Emergency Medical Services with “commissioner” (Revisor’s note: In Subdiv. (7) the phrase “... to teach courses, the completion of which are required ...” was changed editorially by the Revisors to “... to teach courses, the completion of which is required ...”); P.A. 00-151 made technical changes and added new Subdivs. (21) to (24) defining “mutual aid call”, “municipality”, “primary service area” and “primary service area responder”, effective July 1, 2000; P.A. 06-195 redefined “management service” in Subdiv. (19), effective June 7, 2006; P.A. 09-16 added Subdiv. (25) defining “interfacility critical care transport”, effective April 30, 2009; P.A. 10-18 amended Subdiv. (7) by replacing “emergency medical technician instructor” with “emergency medical services instructor”; P.A. 10-117 applied definitions to Sec. 19a-179d, amended Subdiv. (7) by replacing “emergency medical technician instructor” with “emergency medical services instructor” and added Subdivs. (26) to (31) defining “advanced emergency medical technician”, “emergency medical responder”, “medical oversight”, “mobile intensive care”, “Office of Emergency Medical Services” and “sponsor hospital”.

Cited. 35 CS 136; 37 CS 124.



Section 19a-176 - (Formerly Sec. 19-73v). Department of Public Health to administer emergency medical services program.

The Department of Public Health shall be the lead agency for the state’s emergency medical services program and shall be responsible for the planning, coordination and administration of a state-wide emergency medical care service system. The commissioner shall set policy and establish state-wide priorities for emergency medical services utilizing the services of the Department of Public Health and the emergency medical services councils, as established by section 19a-183.

(P.A. 74-305, S. 2, 19; P.A. 75-112, S. 2, 18; P.A. 77-268, S. 2; 77-614, S. 323, 610; P.A. 78-303, S. 94, 136; P.A. 87-420, S. 3, 14; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-195, S. 4; P.A. 01-195, S. 139, 181.)

History: P.A. 75-112 replaced commission on hospitals and health care with commissioner and department of health; P.A. 77-268 replaced “b” agencies with “health systems agencies”; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 78-303 removed provision re advice of advisory committee on emergency medical services in establishing policy and priorities; Sec. 19-73v transferred to Sec. 19a-176 in 1983; P.A. 87-420 deleted reference to health systems agencies and their associates and made a technical correction; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-195 added that department shall be the lead agency for the state’s emergency medical services program; P.A. 01-195 deleted “state” re the Department of Public Health and substituted “commissioner” for “Commissioner of Public Health”, effective July 11, 2001.

Cited. 35 CS 136.



Section 19a-177 - (Formerly Sec. 19-73w). Duties of commissioner.

The commissioner shall:

(1) With the advice of the Office of Emergency Medical Services established pursuant to section 19a-178 and of an advisory committee on emergency medical services and with the benefit of meetings held pursuant to subsection (b) of section 19a-184, adopt every five years a state-wide plan for the coordinated delivery of emergency medical services;

(2) License or certify the following: (A) Ambulance operations, ambulance drivers, emergency medical technicians and communications personnel; (B) emergency room facilities and communications facilities; and (C) transportation equipment, including land, sea and air vehicles used for transportation of patients to emergency facilities and periodically inspect life saving equipment, emergency facilities and emergency transportation vehicles to insure that state standards are maintained;

(3) Annually inventory emergency medical services resources within the state, including facilities, equipment, and personnel, for the purposes of determining the need for additional services and the effectiveness of existing services;

(4) Review and evaluate all area-wide plans developed by the emergency medical services councils pursuant to section 19a-182 in order to insure conformity with standards issued by the commissioner;

(5) Within thirty days of their receipt, review all grant and contract applications for federal or state funds concerning emergency medical services or related activities for conformity to policy guidelines and forward such application to the appropriate agency, when required;

(6) Establish such minimum standards and adopt such regulations in accordance with the provisions of chapter 54, as may be necessary to develop the following components of an emergency medical service system: (A) Communications, which shall include, but not be limited to, equipment, radio frequencies and operational procedures; (B) transportation services, which shall include, but not be limited to, vehicle type, design, condition and maintenance, and operational procedure; (C) training, which shall include, but not be limited to, emergency medical technicians, communications personnel, paraprofessionals associated with emergency medical services, firefighters and state and local police; and (D) emergency medical service facilities, which shall include, but not be limited to, categorization of emergency departments as to their treatment capabilities and ancillary services;

(7) Coordinate training of all personnel related to emergency medical services;

(8) (A) Not later than October 1, 2001, develop or cause to be developed a data collection system that will follow a patient from initial entry into the emergency medical service system through arrival at the emergency room and, within available appropriations, may expand the data collection system to include clinical treatment and patient outcome data. The commissioner shall, on a quarterly basis, collect the following information from each licensed ambulance service or certified ambulance service that provides emergency medical services: (i) The total number of calls for emergency medical services received by such licensed ambulance service or certified ambulance service through the 9-1-1 system during the reporting period; (ii) each level of emergency medical services, as defined in regulations adopted pursuant to section 19a-179, required for each such call; (iii) the response time for each licensed ambulance service or certified ambulance service during the reporting period; (iv) the number of passed calls, cancelled calls and mutual aid calls during the reporting period; and (v) for the reporting period, the prehospital data for the nonscheduled transport of patients required by regulations adopted pursuant to subdivision (6) of this section. The information required under this subdivision may be submitted in any written or electronic form selected by such licensed ambulance service or certified ambulance service and approved by the commissioner, provided the commissioner shall take into consideration the needs of such licensed ambulance service or certified ambulance service in approving such written or electronic form. The commissioner may conduct an audit of any such licensed ambulance service or certified ambulance service as the commissioner deems necessary in order to verify the accuracy of such reported information.

(B) The commissioner shall prepare a report to the Emergency Medical Services Advisory Board, established pursuant to section 19a-178a, that shall include, but not be limited to, the following information: (i) The total number of calls for emergency medical services received during the reporting year by each licensed ambulance service or certified ambulance service; (ii) the level of emergency medical services required for each such call; (iii) the name of the provider of each such level of emergency medical services furnished during the reporting year; (iv) the response time, by time ranges or fractile response times, for each licensed ambulance service or certified ambulance service, using a common definition of response time, as provided in regulations adopted pursuant to section 19a-179; and (v) the number of passed calls, cancelled calls and mutual aid calls during the reporting year. The commissioner shall prepare such report in a format that categorizes such information for each municipality in which the emergency medical services were provided, with each such municipality grouped according to urban, suburban and rural classifications.

(C) If any licensed ambulance service or certified ambulance service does not submit the information required under subparagraph (A) of this subdivision for a period of six consecutive months, or if the commissioner believes that such licensed ambulance service or certified ambulance service knowingly or intentionally submitted incomplete or false information, the commissioner shall issue a written order directing such licensed ambulance service or certified ambulance service to comply with the provisions of subparagraph (A) of this subdivision and submit all missing information or such corrected information as the commissioner may require. If such licensed ambulance service or certified ambulance service fails to fully comply with such order not later than three months from the date such order is issued, the commissioner (i) shall conduct a hearing, in accordance with chapter 54, at which such licensed ambulance service or certified ambulance service shall be required to show cause why the primary service area assignment of such licensed ambulance service or certified ambulance service should not be revoked, and (ii) may take such disciplinary action under section 19a-17 as the commissioner deems appropriate.

(D) The commissioner shall collect the information required by subparagraph (A) of this subdivision, in the manner provided in said subparagraph, from each person or emergency medical service organization licensed or certified under section 19a-180 that provides emergency medical services;

(9) (A) Establish rates for the conveyance of patients by licensed ambulance services and invalid coaches and establish emergency service rates for certified ambulance services, provided (i) the present rates established for such services and vehicles shall remain in effect until such time as the commissioner establishes a new rate schedule as provided in this subdivision, and (ii) any rate increase not in excess of the Medical Care Services Consumer Price Index, as published by the Bureau of Labor Statistics of the United States Department of Labor, for the prior year, filed in accordance with subparagraph (B)(iii) of this subdivision shall be deemed approved by the commissioner. For purposes of this subdivision, licensed ambulance service shall not include emergency air transport services.

(B) Adopt regulations, in accordance with the provisions of chapter 54, establishing methods for setting rates and conditions for charging such rates. Such regulations shall include, but not be limited to, provisions requiring that on and after July 1, 2000: (i) Requests for rate increases may be filed no more frequently than once a year, except that, in any case where an agency’s schedule of maximum allowable rates falls below that of the Medicare allowable rates for that agency, the commissioner shall immediately amend such schedule so that the rates are at or above the Medicare allowable rates; (ii) only licensed ambulance services and certified ambulance services that apply for a rate increase in excess of the Medical Care Services Consumer Price Index, as published by the Bureau of Labor Statistics of the United States Department of Labor, for the prior year, and do not accept the maximum allowable rates contained in any voluntary state-wide rate schedule established by the commissioner for the rate application year shall be required to file detailed financial information with the commissioner, provided any hearing that the commissioner may hold concerning such application shall be conducted as a contested case in accordance with chapter 54; (iii) licensed ambulance services and certified ambulance services that do not apply for a rate increase in any year in excess of the Medical Care Services Consumer Price Index, as published by the Bureau of Labor Statistics of the United States Department of Labor, for the prior year, or that accept the maximum allowable rates contained in any voluntary state-wide rate schedule established by the commissioner for the rate application year shall, not later than July fifteenth of such year, file with the commissioner a statement of emergency and nonemergency call volume, and, in the case of a licensed ambulance service or certified ambulance service that is not applying for a rate increase, a written declaration by such licensed ambulance service or certified ambulance service that no change in its currently approved maximum allowable rates will occur for the rate application year; and (iv) detailed financial and operational information filed by licensed ambulance services and certified ambulance services to support a request for a rate increase in excess of the Medical Care Services Consumer Price Index, as published by the Bureau of Labor Statistics of the United States Department of Labor, for the prior year, shall cover the time period pertaining to the most recently completed fiscal year and the rate application year of the licensed ambulance service or certified ambulance service.

(C) Establish rates for licensed ambulance services and certified ambulance services for the following services and conditions: (i) “Advanced life support assessment” and “specialty care transports”, which terms shall have the meaning provided in 42 CFR 414.605; and (ii) intramunicipality mileage, which means mileage for an ambulance transport when the point of origin and final destination for a transport is within the boundaries of the same municipality. The rates established by the commissioner for each such service or condition shall be equal to (I) the ambulance service’s base rate plus its established advanced life support/paramedic surcharge when advanced life support assessment services are performed; (II) two hundred twenty-five per cent of the ambulance service’s established base rate for specialty care transports; and (III) “loaded mileage”, as the term is defined in 42 CFR 414.605, multiplied by the ambulance service’s established rate for intramunicipality mileage. Such rates shall remain in effect until such time as the commissioner establishes a new rate schedule as provided in this subdivision;

(10) Research, develop, track and report on appropriate quantifiable outcome measures for the state’s emergency medical services system and submit to the joint standing committee of the General Assembly having cognizance of matters relating to public health, in accordance with the provisions of section 11-4a, on or before July 1, 2002, and annually thereafter, a report on the progress toward the development of such outcome measures and, after such outcome measures are developed, an analysis of emergency medical services system outcomes;

(11) Establish primary service areas and assign in writing a primary service area responder for each primary service area;

(12) Revoke primary services area assignments upon determination by the commissioner that it is in the best interests of patient care to do so; and

(13) Annually issue a list of minimum equipment requirements for ambulances and rescue vehicles based upon current national standards. The commissioner shall distribute such list to all emergency medical services organizations and sponsor hospital medical directors and make such list available to other interested stakeholders. Emergency medical services organizations shall have one year from the date of issuance of such list to comply with the minimum equipment requirements.

(P.A. 74-305, S. 3, 19; P.A. 75-112, S. 3, 18; P.A. 77-268, S. 3; P.A. 78-331, S. 12, 58; P.A. 80-480, S. 1, 3; P.A. 87-420, S. 4, 14; P.A. 98-195, S. 5; P.A. 00-151, S. 2, 14; June Sp. Sess. P.A. 01-4, S. 51, 58; May 9 Sp. Sess. P.A. 02-7, S. 47; P.A. 03-46, S. 1; P.A. 04-221, S. 39; P.A. 05-272, S. 17; P.A. 09-232, S. 26, 27; P.A. 10-18, S. 7; P.A. 11-242, S. 30.)

History: P.A. 75-112 replaced “commission”, i.e. commission on hospitals and health care, with “commissioner”, i.e. commissioner of health; P.A. 77-268 replaced “b” agencies with “health systems” agencies and added reference to “benefit of meetings held pursuant to subsection (b) of section 19-73ee” in development and update of state-wide plan; P.A. 78-331 replaced reference to Sec. 19-73ee with reference to Sec. 19-73ff; P.A. 80-480 amended Subsec. (i) to replace conveyance “in commercial ambulance vehicles” with more specific reference to conveyance “by licensed ambulance services” and added provisions re establishment of emergency service rate for certified ambulance services and re adoption of regulations concerning rates; Sec. 19-73w transferred to Sec. 19a-177 in 1983; P.A. 87-420 substituted “emergency medical services councils” for “health systems agencies” in Subdivs. (a), (c) and (k); P.A. 98-195 changed Subsec. designations to Subdivs., amended Subdiv. (1) by adding advice of the Office of Emergency Medical Services and changing annually updated plan to one adopted every five years, deleted specified contents of the plan, added new Subdiv. (2) re licensure, certification and inspections, deleted former Subsec. (h) re education programs, deleted former Subsec. (j) re annual reports to the General Assembly and Governor and Subsec. (k) re plans for regions without an emergency medical services council and made technical changes; P.A. 00-151 made technical changes, amended Subdiv. (8) by revising and adding provisions re the collection and reporting of information, amended Subdiv. (9) by adding requirements for regulations re rate increases and schedules applicable on and after July 1, 2000, and added new Subdivs. (10) to (12) re outcome measures and the establishment, assignment and revocation of primary service areas, effective July 1, 2000; June Sp. Sess. P.A. 01-4 amended Subdiv. (9) by adding provision re rate increase not in excess of the National Health Care Inflation Rate Index in Subpara. (A) and provisions re rate increase in excess of the National Health Care Inflation Rate Index and re hearing conducted as contested case in Subpara. (B), effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 amended Subdiv. (9) by replacing references to “National Health Care Inflation Rate Index” with “Medical Care Services Consumer Price Index”, and added new Subpara. (C) re the establishment of rates for licensed ambulance services and certified ambulance services for “advanced life support assessment” and “specialty care transports”, as defined, and intramunicipality mileage, as defined, and set out the factors to be considered by the commissioner in establishing the rates for each such service or condition and specified that the rates shall remain in effect until the commissioner establishes a new rate schedule, effective August 15, 2002; P.A. 03-46 amended Subdiv. (9)(B)(iii) by deleting requirement re submission of audited financial statement or accountant’s review report by certain ambulance services; P.A. 04-221 amended Subdiv. (8)(A) by adding authority to expand data collection system to include clinical treatment and patient outcome data; P.A. 05-272 amended Subdiv. (9) by making technical changes and by amending Subpara. (B)(i) to authorize the commissioner to amend an agency’s schedule of maximum allowable rates whenever such rates fall below that of the Medicare allowable rates for that agency, effective July 13, 2005; P.A. 09-232 amended Subdiv. (6)(B) by deleting “life saving equipment” and added Subdiv. (13) re commissioner’s issuance of annual list of minimum equipment requirements for ambulances and rescue vehicles, effective January 1, 2010; P.A. 10-18 made a technical change in Subdiv. (13); P.A. 11-242 amended Subdiv. (8)(B) by requiring commissioner to provide report to Emergency Medical Services Advisory Board and by eliminating requirements re annual report, amended Subdiv. (8)(D) by eliminating provision re information to be included in annual report and amended Subdiv. (9)(A) by adding provision re licensed ambulance service shall not include emergency air transport services, effective July 13, 2011.

Cited. 35 CS 136.



Section 19a-178 - (Formerly Sec. 19-73z). Office of Emergency Medical Services. State-wide coordinated delivery plan. Model local emergency medical services plans and performance agreements.

(a) There shall be established within the Department of Public Health an Office of Emergency Medical Services. The office shall be responsible for program development activities, including, but not limited to: (1) Public education and information programs; (2) administering the emergency medical services equipment and local system development grant program; (3) planning; (4) regional council oversight; (5) training; and (6) providing staff support to the advisory board.

(b) The Office of Emergency Medical Services shall adopt a five-year planning cycle for the state-wide plan for the coordinated delivery of medical emergency services required by subsection (a) of this section. The plan shall contain: (1) Specific goals for the delivery of such emergency medical services; (2) a time frame for achievement of such goals; (3) cost data and alternative funding sources for the development of such goals; and (4) performance standards for the evaluation of such goals.

(c) Not later than July 1, 2001, the Office of Emergency Medical Services shall, with the advice of the Emergency Medical Services Advisory Board established pursuant to section 19a-178a and the regional emergency medical services councils established pursuant to section 19a-183, develop model local emergency medical services plans and performance agreements to guide municipalities in the development of such plans and agreements. In developing the model plans and agreements, the office shall take into account (1) the differences in the delivery of emergency medical services in urban, suburban and rural settings, (2) the state-wide plan for the coordinated delivery of emergency medical services adopted pursuant to subdivision (1) of section 19a-177, and (3) guidelines or standards and contracts or written agreements in use by municipalities of similar population and characteristics.

(P.A. 74-305, S. 6, 19; P.A. 75-112, S. 5, 18; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-195, S. 6; P.A. 00-151, S. 3, 14.)

History: P.A. 75-112 added Subdiv. (c) re performance of duties assigned by health commissioner and deleted provision requiring office to report findings to commission on hospitals and health care; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73z transferred to Sec. 19a-178 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-195 deleted office responsibilities re licensure, certification and inspectors, added Subdivs. (1) to (6) re program development activities and added new Subsec. (b) re five-year plan; P.A. 00-151 added new Subsec. (c) re model local emergency medical services plans and performance agreements, effective July 1, 2000.



Section 19a-178a - Emergency Medical Services Advisory Board established; appointment; responsibilities.

(a) There is established within the Department of Public Health an Emergency Medical Services Advisory Board.

(b) The advisory board shall consist of members appointed in accordance with the provisions of this subsection and shall include the Commissioner of Public Health and the department’s emergency medical services medical director, or their designees. The Governor shall appoint the following members: One person from each of the regional emergency medical services councils; one person from the Connecticut Association of Directors of Health; three persons from the Connecticut College of Emergency Physicians; one person from the Connecticut Committee on Trauma of the American College of Surgeons; one person from the Connecticut Medical Advisory Committee; one person from the Emergency Department Nurses Association; one person from the Connecticut Association of Emergency Medical Services Instructors; one person from the Connecticut Hospital Association; two persons representing commercial ambulance providers; one person from the Connecticut Firefighters Association; one person from the Connecticut Fire Chiefs Association; one person from the Connecticut Chiefs of Police Association; one person from the Connecticut State Police; and one person from the Connecticut Commission on Fire Prevention and Control. An additional eighteen members shall be appointed as follows: Three by the president pro tempore of the Senate; three by the majority leader of the Senate; four by the minority leader of the Senate; three by the speaker of the House of Representatives; two by the majority leader of the House of Representatives and three by the minority leader of the House of Representatives. The appointees shall include a person with experience in municipal ambulance services; a person with experience in for-profit ambulance services; three persons with experience in volunteer ambulance services; a paramedic; an emergency medical technician; an advanced emergency medical technician; three consumers and four persons from state-wide organizations with interests in emergency medical services as well as any other areas of expertise that may be deemed necessary for the proper functioning of the advisory board.

(c) The Commissioner of Public Health shall appoint a chairperson from among the members of the advisory board who shall serve for a term of one year. The advisory board shall elect a vice-chairperson and secretary. The advisory board shall have committees made up of such members as the chairperson shall appoint and such other interested persons as the committee members shall elect to membership. The advisory board may, from time to time, appoint nonmembers to serve on such ad hoc committees as it deems necessary to assist with its functions. The advisory board shall develop bylaws. The advisory board shall establish a Connecticut Emergency Medical Services Medical Advisory Committee as a standing committee. The standing committee shall provide the commissioner, the advisory board and other ad hoc committees with advice and comment regarding the medical aspects of their projects. The standing committee may submit reports directly to the commissioner regarding medically-related concerns that have not, in the standing committee’s opinion, been satisfactorily addressed by the advisory board.

(d) The term for each appointed member of the advisory board shall be coterminous with the appointing authority. Appointees shall serve without compensation.

(e) The advisory board, in addition to other power conferred and in addition to functioning in a general advisory capacity, shall assist in coordinating the efforts of all persons and agencies in the state concerned with the emergency medical service system, and shall render advice on the development of the emergency medical service system where needed. The advisory board shall make an annual report to the commissioner.

(f) The advisory board shall be provided a reasonable opportunity to review and make recommendations on all regulations, medical guidelines and policies affecting emergency medical services before the department establishes such regulations, medical guidelines or policies. The advisory board shall make recommendations to the Governor and to the General Assembly concerning legislation which, in the advisory board’s judgment, will improve the delivery of emergency medical services.

(P.A. 98-195, S. 1; P.A. 09-232, S. 29; P.A. 10-117, S. 54; P.A. 11-242, S. 34.)

History: P.A. 09-232 amended Subsec. (b) by substituting “department’s emergency medical services medical director” for “state medical director”, “paramedic” for “emergency medical technician paramedic” and “advanced emergency medical technician” for “emergency medical technician intermediate”, effective January 1, 2010; P.A. 10-117 amended Subsec. (b) by deleting “forty-one” re number of board members, inserting provision re appointment in accordance with “this subsection” and adding regional medical service coordinators appointed pursuant to Sec. 19a-186a to advisory board, effective July 1, 2010; P.A. 11-242 amended Subsec. (b) by deleting provision re regional medical service coordinators appointed pursuant to Sec. 19a-186a being members of advisory board.



Section 19a-178b - Grants for enhancing emergency medical services and equipment.

(a) The Commissioner of Public Health shall establish an Emergency Medical Services Equipment and Local System Development grant program. The program shall provide incentive grants for enhancing emergency medical services and equipment. The commissioner shall define the nature, description and systems designed for grant proposals.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to determine the entities eligible to receive grants under the grant program established pursuant to subsection (a) of this section. In determining eligibility, the commissioner shall consider: (1) The demonstrated need within the community; (2) the degree to which the proposal serves the emergency medical services system plan; and (3) the extent to which there is available adequate trained staff to carry out the proposal.

(c) The commissioner shall maintain a priority list of eligible proposals and shall establish a system setting the priority of grant funding. In establishing such a priority list and ranking system, the commissioner shall consider all relevant factors including, but not limited to: (1) The public health and safety; (2) the population affected; (3) the attainment of state emergency medical services goals and standards; and (4) consistency with the state plan for emergency medical services.

(d) The commissioner shall consult with the appropriate regional council by sending such council a copy of any grant proposal. The regional emergency medical services council shall review and comment upon any proposal. Each council shall indicate how the grant proposal addresses the regional emergency medical services plan established priorities. The commissioner shall consider the recommendation of the regional council when making a final grant determination.

(P.A. 98-195, S. 2.)



Section 19a-179 - (Formerly Sec. 19-73aa). Regulations. Issuance of certificate for certain applicants. Application for renewal or reinstatement by certain applicants. Definitions.

(a) The commissioner shall adopt regulations, in accordance with chapter 54, concerning (1) the methods and conditions for the issuance, renewal and reinstatement of licensure and certification or recertification of emergency medical service personnel, (2) the methods and conditions for licensure and certification of the operations, facilities and equipment enumerated in section 19a-177, and (3) complaint procedures for the public and any emergency medical service organization. Such regulations shall be in conformity with the policies and standards established by the commissioner. Such regulations shall require that, as an express condition of the purchase of any business holding a primary service area, the purchaser shall agree to abide by any performance standards to which the purchased business was obligated pursuant to its agreement with the municipality.

(b) The commissioner may issue an emergency medical technician certificate to an applicant who presents evidence satisfactory to the commissioner that the applicant (1) is currently certified as an emergency medical technician in good standing in any New England state, New York or New Jersey, (2) has completed an initial training program consistent with the United States Department of Transportation, National Highway Traffic Safety Administration emergency medical technician curriculum, and (3) has no pending disciplinary action or unresolved complaint against him or her.

(c) The commissioner may issue a temporary emergency medical technician certificate to an applicant who presents evidence satisfactory to the commissioner that (1) the applicant was certified by the department as an emergency medical technician prior to becoming licensed as a paramedic pursuant to section 20-206ll, and (2) the applicant’s certification as an emergency medical technician has expired and the applicant’s license as a paramedic has become void pursuant to section 19a-88. Such temporary certificate shall be valid for a period not to exceed one year and shall not be renewable.

(d) An applicant who is issued a temporary emergency medical technician certificate pursuant to subsection (c) of this section may, prior to the expiration of such temporary certificate, apply to the department for:

(1) Renewal of such person’s paramedic license, giving such person’s name in full, such person’s residence and business address and such other information as the department requests, provided the application for license renewal is accompanied by evidence satisfactory to the commissioner that the applicant was under the medical oversight of a sponsor hospital on the date the applicant’s paramedic license became void for nonrenewal; or

(2) Recertification as an emergency medical technician, provided the application for recertification is accompanied by evidence satisfactory to the commissioner that the applicant completed emergency medical technician refresher training approved by the commissioner not later than one year after issuance of the temporary emergency medical technician certificate. The department shall recertify such person as an emergency medical technician without the examination required for initial certification specified in regulations adopted by the commissioner pursuant to this section.

(e) For purposes of subsection (d) of this section, “medical oversight” means the active surveillance by physicians of mobile intensive care sufficient for the assessment of overall practice levels, as defined by state-wide protocols, and “sponsor hospital” means a hospital that has agreed to maintain staff for the provision of medical oversight, supervision and direction to an emergency medical service organization, as defined in section 19a-175, and its personnel and has been approved for such activity by the Office of Emergency Medical Services.

(P.A. 74-305, S. 7, 8, 19; P.A. 75-112, S. 6, 18; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-195, S. 7; P.A. 00-151, S. 4, 14; P.A. 01-1, S. 1, 3; P.A. 04-221, S. 38; P.A. 05-55, S. 1; 05-272, S. 4; P.A. 09-232, S. 30.)

History: P.A. 75-112 replaced commission on hospitals and health care with commissioner of health, qualified new regulations as ones “which repeal, amend or replace specific regulations” and transferred power to adopt regulations from director of office of emergency medical services to commissioner of health; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73aa transferred to Sec. 19a-179 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-195 amended former Subsec. (a) to eliminate appointment of a director of Office of Emergency Medical Services and obsolete references to Ambulance Commission, deleted former Subsec. (b) re obsolete references to Ambulance Commission and deleted former Subsec. (c) re authority of director eliminated from Subsec. (a); P.A. 00-151 made technical changes and added provisions re condition of purchase of a business holding a primary service area, effective July 1, 2000; P.A. 01-1 added requirement for regulations re methods and conditions for the issuance, renewal and reinstatement of licensure and certification or recertification of emergency medical service personnel and made technical changes, effective February 7, 2001; P.A. 04-221 designated existing provisions as Subsec. (a) and added Subsec. (b) re issuance of certificate to applicants from New England states, New York or New Jersey, effective June 8, 2004; P.A. 05-55 added Subsecs. (c) to (e), inclusive, re temporary emergency medical technician certificate, renewal of lapsed paramedic license, recertification as emergency medical technician and definition of “medical control” and “sponsor hospital”; P.A. 05-272 amended Subsec. (b)(2) by replacing “paramedic curriculum” with “emergency medical technician curriculum”; P.A. 09-232 amended Subsecs. (d)(1) and (e) by substituting “medical oversight” for “medical control”, effective January 1, 2010.



Section 19a-179a - Scope of practice of emergency medical technicians and paramedics.

Notwithstanding any provision of the general statutes or any regulation adopted pursuant to this chapter, the scope of practice of any person certified or licensed as an emergency medical technician, advanced emergency medical technician or a paramedic under regulations adopted pursuant to section 19a-179 may include treatment modalities not specified in the regulations of Connecticut state agencies, provided such treatment modalities are (1) approved by the Connecticut Emergency Medical Services Medical Advisory Committee established pursuant to section 19a-178a and the Commissioner of Public Health, and (2) administered at the medical oversight and direction of a sponsor hospital, as defined in section 28-8b.

(P.A. 05-259, S. 5; P.A. 09-232, S. 31.)

History: P.A. 05-259 effective July 13, 2005; P.A. 09-232 substituted “emergency medical technician” for “emergency medical technician-basic”, “advanced emergency medical technician” for “emergency medical technician-intermediate”, “paramedic” for “emergency medical technician-paramedic” and “medical oversight” for “medical control”, effective January 1, 2010.



Section 19a-179b - Emergency medical technicians and paramedics engaged in civil preparedness duty or training. Chain of command.

Any emergency medical technician or paramedic who is part of The Connecticut Disaster Medical Assistance Team or the Medical Reserve Corps, under the auspices of the Department of Public Health, or the Connecticut Urban Search and Rescue Team, under the auspices of the Department of Emergency Services and Public Protection, shall be under the active surveillance, medical oversight and direction of the chief medical officer of such team or corps while engaged in officially authorized civil preparedness duty or civil preparedness training conducted by such team or corps.

(P.A. 05-259, S. 1; P.A. 09-232, S. 32; P.A. 11-51, S. 134.)

History: P.A. 05-259 effective July 13, 2005; P.A. 09-232 substituted “medical oversight” for “medical control”, effective January 1, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 19a-179c - Requirements re ambulance used for interfacility critical care transport.

Any ambulance used for interfacility critical care transport shall meet the requirements for a basic level ambulance, as prescribed in regulations adopted pursuant to section 19a-179, including requirements concerning medically necessary supplies and services, and may be supplemented by a licensed registered nurse, advanced practice registered nurse, physician assistant or respiratory care practitioner, provided such licensed professionals shall have current training and certification in pediatric or adult advanced life support, or from the Neonatal Resuscitation Program of the American Academy of Pediatrics, as appropriate, based on the patient’s condition.

(P.A. 09-16, S. 3.)

History: P.A. 09-16 effective April 30, 2009.



Section 19a-179d - Implementation of policies and procedures re training, recertification and reinstatement of certification or licensure of emergency medical service personnel.

Notwithstanding the provisions of subdivision (1) of subsection (a) of section 19a-179 and section 19a-195b, the Commissioner of Public Health may implement policies and procedures concerning training, recertification and reinstatement of certification or licensure of emergency medical responders, emergency medical technicians, advanced emergency medical technicians and paramedics, while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of the intent to adopt regulations in the Connecticut Law Journal not later than thirty days after the date of implementation of such policies and procedures. Policies implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 10-117, S. 25.)

History: P.A. 10-117 effective June 8, 2010.



Section 19a-180 - (Formerly Sec. 19-73bb). Licensure and certification of emergency medical service organizations. Suspension or revocation. Records. Penalties. Advertisement. Medical control by sponsor hospital. New or expanded emergency medical services.

(a) No person shall operate any ambulance service, rescue service or management service without either a license or a certificate issued by the commissioner. No person shall operate a commercial ambulance service or commercial rescue service or a management service without a license issued by the commissioner. A certificate shall be issued to any volunteer or municipal ambulance service which shows proof satisfactory to the commissioner that it meets the minimum standards of the commissioner in the areas of training, equipment and personnel. No license or certificate shall be issued to any volunteer, municipal or commercial ambulance service, rescue service or management service, as defined in subdivision (19) of section 19a-175, unless it meets the requirements of subsection (e) of section 14-100a. Applicants for a license shall use the forms prescribed by the commissioner and shall submit such application to the commissioner accompanied by an annual fee of two hundred dollars. In considering requests for approval of permits for new or expanded emergency medical services in any region, the commissioner shall consult with the Office of Emergency Medical Services and the emergency medical services council of such region and shall hold a public hearing to determine the necessity for such services. Written notice of such hearing shall be given to current providers in the geographic region where such new or expanded services would be implemented, provided, any volunteer ambulance service which elects not to levy charges for services rendered under this chapter shall be exempt from the provisions concerning requests for approval of permits for new or expanded emergency medical services set forth in this subsection. A primary service area responder that operates in the service area identified in the application shall, upon request, be granted intervenor status with opportunity for cross-examination. Each applicant for licensure shall furnish proof of financial responsibility which the commissioner deems sufficient to satisfy any claim. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to establish satisfactory kinds of coverage and limits of insurance for each applicant for either licensure or certification. Until such regulations are adopted, the following shall be the required limits for licensure: (1) For damages by reason of personal injury to, or the death of, one person on account of any accident, at least five hundred thousand dollars, and more than one person on account of any accident, at least one million dollars, (2) for damage to property at least fifty thousand dollars, and (3) for malpractice in the care of one passenger at least two hundred fifty thousand dollars, and for more than one passenger at least five hundred thousand dollars. In lieu of the limits set forth in subdivisions (1) to (3), inclusive, of this subsection, a single limit of liability shall be allowed as follows: (A) For damages by reason of personal injury to, or death of, one or more persons and damage to property, at least one million dollars; and (B) for malpractice in the care of one or more passengers, at least five hundred thousand dollars. A certificate of such proof shall be filed with the commissioner. Upon determination by the commissioner that an applicant is financially responsible, properly certified and otherwise qualified to operate a commercial ambulance service, rescue service or management service, the commissioner shall issue the appropriate license effective for one year to such applicant. If the commissioner determines that an applicant for either a certificate or license is not so qualified, the commissioner shall notify such applicant of the denial of the application with a statement of the reasons for such denial. Such applicant shall have thirty days to request a hearing on the denial of the application.

(b) Any person, management service organization or emergency medical service organization which does not maintain standards or violates regulations adopted under any section of this chapter applicable to such person or organization may have such person’s or organization’s license or certification suspended or revoked or may be subject to any other disciplinary action specified in section 19a-17 after notice by certified mail to such person or organization of the facts or conduct which warrant the intended action. Such person or emergency medical service organization shall have an opportunity to show compliance with all requirements for the retention of such certificate or license. In the conduct of any investigation by the commissioner of alleged violations of the standards or regulations adopted under the provisions of this chapter, the commissioner may issue subpoenas requiring the attendance of witnesses and the production by any medical service organization or person of reports, records, tapes or other documents which concern the allegations under investigation. All records obtained by the commissioner in connection with any such investigation shall not be subject to the provisions of section 1-210 for a period of six months from the date of the petition or other event initiating such investigation, or until such time as the investigation is terminated pursuant to a withdrawal or other informal disposition or until a hearing is convened pursuant to chapter 54, whichever is earlier. A complaint, as defined in subdivision (6) of section 19a-13, shall be subject to the provisions of section 1-210 from the time that it is served or mailed to the respondent. Records which are otherwise public records shall not be deemed confidential merely because they have been obtained in connection with an investigation under this chapter.

(c) Any person, management service organization or emergency medical service organization aggrieved by an act or decision of the commissioner regarding certification or licensure may appeal in the manner provided by chapter 54.

(d) Any person who commits any of the following acts shall be guilty of a class C misdemeanor: (1) In any application to the commissioner or in any proceeding before or investigation made by the commissioner, knowingly making any false statement or representation, or, with knowledge of its falsity, filing or causing to be filed any false statement or representation in a required application or statement; (2) issuing, circulating or publishing or causing to be issued, circulated or published any form of advertisement or circular for the purpose of soliciting business which contains any statement that is false or misleading, or otherwise likely to deceive a reader thereof, with knowledge that it contains such false, misleading or deceptive statement; (3) giving or offering to give anything of value to any person for the purpose of promoting or securing ambulance or rescue service business or obtaining favors relating thereto; (4) administering or causing to be administered, while serving in the capacity of an employee of any licensed ambulance or rescue service, any alcoholic liquor to any patient in such employee’s care, except under the supervision and direction of a licensed physician; (5) in any respect wilfully violating or failing to comply with any provision of this chapter or wilfully violating, failing, omitting or neglecting to obey or comply with any regulation, order, decision or license, or any part or provisions thereof; (6) with one or more other persons, conspiring to violate any license or order issued by the commissioner or any provision of this chapter.

(e) No person shall place any advertisement or produce any printed matter that holds that person out to be an ambulance service unless such person is licensed or certified pursuant to this section. Any such advertisement or printed matter shall include the license or certificate number issued by the commissioner.

(f) Each licensed or certified ambulance service shall secure and maintain medical oversight, as defined in section 19a-175, by a sponsor hospital, as defined in section 19a-175, for all its emergency medical personnel, whether such personnel are employed by the ambulance service or a management service.

(g) Each applicant whose request for new or expanded emergency medical services is approved shall, not later than six months after the date of such approval, acquire the necessary resources, equipment and other material necessary to comply with the terms of the approval and operate in the service area identified in the application. If the applicant fails to do so, the approval for new or expanded medical services shall be void and the commissioner shall rescind the approval.

(h) Notwithstanding the provisions of subsection (a) of this section, any volunteer, hospital-based or municipal ambulance service that is licensed or certified and is a primary service area responder may apply to the commissioner to add one emergency vehicle to its existing fleet every three years, on a short form application prescribed by the commissioner. No such volunteer, hospital-based or municipal ambulance service may add more than one emergency vehicle to its existing fleet pursuant to this subsection regardless of the number of municipalities served by such volunteer, hospital-based or municipal ambulance service. Upon making such application, the applicant shall notify in writing all other primary service area responders in any municipality or abutting municipality in which the applicant proposes to add the additional emergency vehicle. Except in the case where a primary service area responder entitled to receive notification of such application objects, in writing, to the commissioner not later than fifteen calendar days after receiving such notice, the application shall be deemed approved thirty calendar days after filing. If any such primary service area responder files an objection with the commissioner within the fifteen-calendar-day time period and requests a hearing, the applicant shall be required to demonstrate need at a public hearing as required under subsection (a) of this section.

(i) The commissioner shall develop a short form application for primary service area responders seeking to add an emergency vehicle to their existing fleets pursuant to subsection (h) of this section. The application shall require an applicant to provide such information as the commissioner deems necessary, including, but not limited to, (1) the applicant’s name and address, (2) the primary service area where the additional vehicle is proposed to be used, (3) an explanation as to why the additional vehicle is necessary and its proposed use, (4) proof of insurance, (5) a list of the providers to whom notice was sent pursuant to subsection (h) of this section and proof of such notification, and (6) total call volume, response time and calls passed within the primary service area for the one-year period preceding the date of the application.

(P.A. 74-305, S. 9, 19; P.A. 75-112, S. 7, 18; 75-140; P.A. 77-614, S. 323, 610; P.A. 80-480, S. 2, 3; P.A. 81-259, S. 2, 3; 81-472, S. 47, 159; P.A. 85-585, S. 2; P.A. 86-59, S. 1, 2; P.A. 88-172, S. 1; P.A. 90-172, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-271, S. 37; P.A. 98-195, S. 8; P.A. 00-151, S. 5, 14; P.A. 06-195, S. 35; P.A. 07-134, S. 6; 07-252, S. 10; P.A. 08-184, S. 40; P.A. 09-16, S. 1; 09-232, S. 33, 71; June Sp. Sess. P.A. 09-3, S. 172; P.A. 10-117, S. 23; P.A. 12-80, S. 67; Dec. Sp. Sess. P.A. 12-1, S. 26.)

History: P.A. 75-112 replaced commission on hospitals and health care with commissioner of health, transferred duty to establish regulations re insurance coverage and limits in Subsec. (a) and subpoena power in Subsec. (b) from office of emergency medical services to commissioner of health, exempted volunteer ambulance or rescue services from requirement of furnishing proof of financial responsibility in licensure application under Subsec. (a) and required issuance of temporary permits on or before December 1, 1975, in Subsec. (d); P.A. 75-140 inserted new Subsec. (e)(3) and (4) re gift or offer of gift of value to promote or secure ambulance or rescue service business and re administering alcoholic liquor to patient except as directed by physician and renumbered former Subdivs. (3) and (4) accordingly; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-480 added provisions in Subsec. (a) re hearing procedure requests for approval of permits for new or expanded emergency medical services; P.A. 81-259 amended Subsec. (a) to conform with the definitions contained in Subsecs. (q), (r) and (s); P.A. 81-472 made technical changes; Sec. 19-73bb transferred to Sec. 19a-180 in 1983; P.A. 85-585 added provisions in Subsec. (b) re the confidentiality of investigations by the commission; P.A. 86-59 amended Subsec. (a) to increase the required insurance limits for licensure of any commercial ambulance or rescue service as follows: (1) Personal injury, from $100,000 to $500,000 for one person, and from $300,000 to $1,000,000 for more than one person; (2) property damage, from $25,000 to $50,000; and (3) malpractice, from $100,000 to $250,000 for one person, and from $300,000 to $500,000 for more than one person and to establish single liability limits of $1,000,000 for personal injury and $500,000 for malpractice; P.A. 88-172 amended Subsec. (b) by adding the reference to “any other disciplinary action specified in Sec. 19a-17” and made technical changes; P.A. 90-172 added the references to a management service and made technical changes; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 added Subsec. (f) re advertisements or printed matter; P.A. 98-195 transferred from the Office of Emergency Medical Services to the Commissioner of Public Health responsibility for authority over ambulance services, made adoption of regulations discretionary rather than mandatory, deleted obsolete former Subsec. (d) relettering remaining sections accordingly and made technical changes (Revisor’s note: In codifying this section, two erroneous references in Subsec. (b) to “section 1-16” were deemed by the Revisors to be “section 1-19”, as they had been prior to a technical error in P.A. 98-195, and therefore codified as “section 1-210” since section 1-19 was transferred to that number in 1999); P.A. 00-151 made technical changes, effective July 1, 2000; P.A. 06-195 amended Subsec. (a) by granting primary service area responder intervenor status with opportunity for cross-examination in hearing re need for new or expanded emergency medical services, adding reference to “rescue service or management service” and replacing “issue a license” with “issue the appropriate license”, amended Subsecs. (b) and (c) by extending their applicability to management service organization, added Subsec. (f) to require licensed or certified ambulance service to secure and maintain medical control by a sponsor hospital for all emergency medical personnel, added Subsec. (g) to establish six-month deadline for acquiring resources, equipment and other material necessary to operate approved new or expanded medical services, added Subsec. (h) to permit certain primary service area responders to add one emergency vehicle every three years under an expedited review and approval process and added Subsec. (i) re development of short form application for primary service area responders seeking to add an emergency vehicle pursuant to Subsec. (h), effective June 7, 2006; P.A. 07-134 amended Subsec. (a) by adding provision re compliance with requirements of Sec. 14-100a(e); P.A. 07-252 made technical changes in Subsec. (i); P.A. 08-184 amended Subsec. (h) by adding hospital-based ambulance service; P.A. 09-16 amended Subsec. (a) by providing that no person shall “otherwise transport in a motor vehicle a patient on a stretcher” without a license or certificate issued by the commissioner; P.A. 09-232 amended Subsec. (a) by substituting “that operates in the service area identified in the application” for “in a municipality in which the applicant operates or proposes to operate”, effective July 8, 2009, and amended Subsec. (f) by substituting “medical oversight” for “medical control”, effective January 1, 2010; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase annual fee from $100 to $200; P.A. 10-117 amended Subsec. (f) by substituting references to Sec. 19a-175 for references to Sec. 19a-179; P.A. 12-80 amended Subsec. (d) to replace “Any person guilty of any of the following acts shall be fined not more than two hundred fifty dollars, or imprisoned not more than three months, or be both fined and imprisoned” with “Any person who commits any of the following acts shall be guilty of a class C misdemeanor”; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (a) to delete “or otherwise transport in a motor vehicle a patient on a stretcher”, effective December 21, 2012.



Section 19a-181 - (Formerly Sec. 19-73cc). Registration of ambulance or rescue vehicles. Suspension or revocation of registration certificates.

(a) Each ambulance or rescue vehicle used by an ambulance or rescue service shall be registered with the Department of Motor Vehicles pursuant to chapter 246. Said Department of Motor Vehicles shall not issue a certificate of registration for any such ambulance or rescue vehicle unless the applicant for such certificate of registration presents to said department a safety certificate from the Commissioner of Public Health certifying that said ambulance or rescue vehicle has been inspected and has met the minimum standards prescribed by the commissioner. Each vehicle so registered with the Department of Motor Vehicles shall be inspected once every two years thereafter by the Commissioner of Public Health on or before the anniversary date of the issuance of the certificate of registration. Each inspector, upon determining that such ambulance or rescue vehicle meets the standards of safety and equipment prescribed by the Commissioner of Public Health, shall affix a safety certificate to such vehicle in such manner and form as the commissioner designates, and such sticker shall be so placed as to be readily visible to any person in the rear compartment of such vehicle.

(b) The Department of Motor Vehicles shall suspend or revoke the certificate of registration of any vehicle inspected under the provisions of this section upon certification from the Commissioner of Public Health that such ambulance or rescue vehicle has failed to meet the minimum standards prescribed by said commissioner.

(P.A. 74-305, S. 10, 19; P.A. 75-112, S. 8, 18; P.A. 98-195, S. 9.)

History: P.A. 75-112 replaced references to standards of office of emergency services and commission on hospitals and health care with references to standards of commissioner; Sec. 19-73cc transferred to Sec. 19a-181 in 1983; (Revisor’s note: In 1995 the word “Medical” was added editorially by the Revisors to correct reference to “Office of Emergency Services” and in 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 98-195 transferred authority over ambulance services from the Office of Emergency Medical Services to the Commissioner of Public Health.



Section 19a-181a - Indemnification of emergency medical services instructors.

The state shall save harmless and indemnify any person certified as an emergency medical services instructor by the Department of Public Health under this chapter from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or other act resulting in personal injury or property damage, which acts are not wanton, reckless or malicious, provided such person at the time of the acts resulting in such injury or damage was acting in the discharge of his duties in providing emergency medical services training and instruction.

(P.A. 89-278, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 10-18, S. 8; 10-117, S. 29.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 10-18 replaced “emergency medical technician instructor” with “emergency medical services instructor”; P.A. 10-117 replaced “emergency medical technician instructor” with “emergency medical services instructor” and replaced “emergency medical technician training” with “emergency medical services training”.



Section 19a-181b - Local emergency medical services plan.

(a) Not later than July 1, 2002, each municipality shall establish a local emergency medical services plan. Such plan shall include the written agreements or contracts developed between the municipality, its emergency medical services providers and the public safety answering point, as defined in section 28-25, that covers the municipality. The plan shall also include, but not be limited to, the following:

(1) The identification of levels of emergency medical services, including, but not limited to: (A) The public safety answering point responsible for receiving emergency calls and notifying and assigning the appropriate provider to a call for emergency medical services; (B) the emergency medical services provider that is notified for initial response; (C) basic ambulance service; (D) advanced life support level; and (E) mutual aid call arrangements;

(2) The name of the person or entity responsible for carrying out each level of emergency medical services that the plan identifies;

(3) The establishment of performance standards for each segment of the municipality’s emergency medical services system; and

(4) Any subcontracts, written agreements or mutual aid call agreements that emergency medical services providers may have with other entities to provide services identified in the plan.

(b) In developing the plan required by subsection (a) of this section, each municipality: (1) May consult with and obtain the assistance of its regional emergency medical services council established pursuant to section 19a-183, its regional emergency medical services coordinator appointed pursuant to section 19a-186a, its regional emergency medical services medical advisory committees and any sponsor hospital, as defined in regulations adopted pursuant to section 19a-179, located in the area identified in the plan; and (2) shall submit the plan to its regional emergency medical services council for the council’s review and comment.

(P.A. 00-151, S. 9, 14; P.A. 10-117, S. 55.)

History: P.A. 00-151 effective July 1, 2000; P.A. 10-117 amended Subsec. (b)(1) by substituting reference to Sec. 19a-186a for reference to Sec. 19a-185, effective July 1, 2010.



Section 19a-181c - Removal of responder.

(a) As used in this section, “responder” means any primary service area responder that (1) is notified for initial response, (2) is responsible for the provision of basic life support service, or (3) is responsible for the provision of service above basic life support that is intensive and complex prehospital care consistent with acceptable emergency medical practices under the control of physician and hospital protocols.

(b) Any municipality may petition the commissioner for the removal of a responder. A petition may be made (1) at any time if based on an allegation that an emergency exists and that the safety, health and welfare of the citizens of the affected primary service area are jeopardized by the responder’s performance, or (2) not more often than once every three years, if based on the unsatisfactory performance of the responder as determined based on the local emergency medical services plan established by the municipality pursuant to section 19a-181b and associated agreements or contracts. A hearing on a petition under this section shall be deemed to be a contested case and held in accordance with the provisions of chapter 54.

(c) If, after a hearing authorized by this section, the commissioner determines that (1) an emergency exists and the safety, health and welfare of the citizens of the affected primary service area are jeopardized by the responder’s performance, (2) the performance of the responder is unsatisfactory based on the local emergency medical services plan established by the municipality pursuant to section 19-181b and associated agreements or contracts, or (3) it is in the best interests of patient care, the commissioner may revoke the primary service area responder’s primary service area assignment and require the chief administrative official of the municipality in which the primary service area is located to submit a plan acceptable to the commissioner for the alternative provision of primary service area responder responsibilities, or may issue an order for the alternative provision of emergency medical services, or both.

(P.A. 00-151, S. 10, 14.)

History: P.A. 00-151 effective July 1, 2000.



Section 19a-181d - Hearing re performance standards.

(a) Any municipality may petition the commissioner to hold a hearing if the municipality cannot reach a written agreement with its primary service area responder concerning performance standards. The commissioner shall conduct such hearing not later than ninety days from the date the commissioner receives the municipality’s petition. A hearing on a petition under this section shall not be deemed to be a contested case for purposes of chapter 54.

(b) In conducting a hearing authorized by this section, the commissioner shall determine if the performance standards adopted in the municipality’s local emergency medical services plan are reasonable based on the state-wide plan for the coordinated delivery of emergency medical services adopted pursuant to subdivision (1) of section 19a-177, model local emergency medical services plans and the standards, contracts and written agreements in use by municipalities of similar population and characteristics.

(c) If, after a hearing authorized by this section, the commissioner determines that the performance standards adopted in the municipality’s local emergency medical services plan are reasonable, the primary service area responder shall have thirty calendar days in which to agree to such performance standards. If the primary service area responder fails or refuses to agree to such performance standards, the commissioner may revoke the primary service area responder’s primary service area assignment and require the chief administrative official of the municipality in which the primary service area is located to submit a plan acceptable to the commissioner for the alternative provision of primary service area responder responsibilities, or may issue an order for the alternative provision of emergency medical services, or both.

(d) If, after a hearing authorized by this section, the commissioner determines that the performance standards adopted in the municipality’s local emergency medical services plan are unreasonable, the commissioner shall provide performance standards considered reasonable based on the state-wide plan for the coordinated delivery of emergency medical services adopted pursuant to subdivision (1) of section 19a-177, model emergency medical services plans and the standards, contracts and written agreements in use by municipalities of similar population and characteristics. If the municipality refuses to agree to such performance standards, the primary service area responder shall meet the minimum performance standards provided in regulations adopted pursuant to section 19a-179.

(P.A. 00-151, S. 11, 14.)

History: P.A. 00-151 effective July 1, 2000.



Section 19a-181e - Pilot program for municipal selection of emergency medical services provider based on issuance of requests for proposals.

Section 19a-181e is repealed, effective October 1, 2008.

(P.A. 00-135, S. 17, 21; 00-151, S. 12, 14; P.A. 08-184, S. 63.)



Section 19a-182 - (Formerly Sec. 19-73dd). Emergency medical services councils. Plans for delivery of services.

(a) The emergency medical services councils shall advise the commissioner on area-wide planning and coordination of agencies for emergency medical services for each region and shall provide continuous evaluation of emergency medical services for their respective geographic areas. A regional emergency medical services coordinator, in consultation with the commissioner, shall assist the emergency medical services council for the respective region in carrying out the duties prescribed in subsection (b) of this section. As directed by the commissioner, the regional emergency medical services coordinator for each region shall facilitate the work of each respective emergency medical services council including, but not limited to, representing the Department of Public Health at any Council of Regional Chairpersons meetings.

(b) Each emergency medical services council shall develop and revise every five years a plan for the delivery of emergency medical services in its area, using a format established by the Office of Emergency Medical Services. Each council shall submit an annual update for each regional plan to the Office of Emergency Medical Services detailing accomplishments made toward plan implementation. Such plan shall include an evaluation of the current effectiveness of emergency medical services and detail the needs for the future, and shall contain specific goals for the delivery of emergency medical services within their respective geographic areas, a time frame for achievement of such goals, cost data for the development of such goals, and performance standards for the evaluation of such goals. Special emphasis in such plan shall be placed upon coordinating the existing services into a comprehensive system. Such plan shall contain provisions for, but shall not be limited to, the following: (1) Clearly defined geographic regions to be serviced by each provider including cooperative arrangements with other providers and backup services; (2) an adequate number of trained personnel for staffing of ambulances, communications facilities and hospital emergency rooms, with emphasis on former military personnel trained in allied health fields; (3) a communications system that includes a central dispatch center, two-way radio communication between the ambulance and the receiving hospital and a universal emergency telephone number; and (4) a public education program that stresses the need for adequate training in basic lifesaving techniques and cardiopulmonary resuscitation. Such plan shall be submitted to the Commissioner of Public Health no later than June thirtieth each year the plan is due.

(P.A. 74-305, S. 11, 19; P.A. 75-112, S. 9, 18; P.A. 77-268, S. 4; 77-614, S. 323, 610; P.A. 87-420, S. 5, 14; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-195, S. 10; P.A. 10-117, S. 56.)

History: P.A. 75-112 required submission of plan to commissioner of health rather than to commission on hospitals and health care in Subsec. (b); P.A. 77-268 replaced “comprehensive health planning “b” agency” with “health systems agency” and required annual revision of plan and submission of revision annually, replacing previous provisions which had set deadlines for initial development of plan and initial report; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73dd transferred to Sec. 19a-182 in 1983; P.A. 87-420 substituted “emergency medical services councils” for “health systems agencies”, deleted provision re performance of health systems agency’s functions, and substituted June thirtieth for December thirty-first re submission of plan; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-195 amended Subsec. (b) to require revision of plan every five years rather than annually, to require format established by the Office of Emergency Medical Services and to require the council to submit annual updates on progress toward plan implementation; P.A. 10-117 amended Subsec. (a) by providing that emergency medical services councils shall advise commissioner on area-wide coordination of agencies for each region and by adding provisions re duties of regional emergency medical services coordinator, effective July 1, 2010.

Cited. 35 CS 136.



Section 19a-183 - (Formerly Sec. 19-73ee). Regional emergency medical services councils.

There shall be established an emergency medical services council in each region. A region shall be composed of the towns so designated by the commissioner. Opportunity for membership shall be available to all appropriate representatives of emergency medical services including, but not limited to, one representative from each of the following: (1) Local governments; (2) fire and law enforcement officials; (3) medical and nursing professions, including mental health, paraprofessional and other allied health professionals; (4) providers of ambulance services, at least one of which shall be a member of a volunteer ambulance association; (5) institutions of higher education; (6) federal agencies involved in the delivery of health care; and (7) consumers. All emergency medical services councils, including those in existence on July 1, 1974, shall submit to the commissioner information concerning the organizational structure and council bylaws for the commissioner’s approval. The commissioner shall foster the development of emergency medical services councils in each region.

(P.A. 74-305, S. 12, 19; P.A. 75-112, S. 10, 18; P.A. 77-268, S. 5; 77-614, S. 323, 610; P.A. 87-420, S. 6, 14; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 17, 24.)

History: P.A. 75-112 replaced commission on hospitals and health care with commissioner of health; P.A. 77-268 replaced “comprehensive health planning agency” with “health system agency”; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73ee transferred to Sec. 19a-183 in 1983; P.A. 87-420 redefined the composition of a region and made technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made technical changes, effective May 1, 2000.

Cited. 35 CS 136; 37 CS 124.



Section 19a-184 - (Formerly Sec. 19-73ff). Functions of regional emergency medical services councils.

(a) Each emergency medical services council shall (1) forward to the Commissioner of Public Health the emergency medical services plan for its region, and (2) review and within sixty days forward to the commissioner, together with its recommendations, all grant and contract applications for federal and state funds pertaining to emergency medical services from the following entities within its region: (A) A unit of local government, (B) a public entity administering a compact or other regional arrangement or consortium, or (C) any other public entity or any nonprofit private agency.

(b) The chairpersons, or their designees, of said councils shall meet as a group, at least bimonthly, with the Office of Emergency Medical Services to discuss the planning, coordination and implementation of the state-wide emergency medical care service system.

(P.A. 74-305, S. 13, 19; P.A. 75-112, S. 11, 18; P.A. 77-268, S. 6; 77-614, S. 323, 610; P.A. 87-420, S. 7, 14; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-195, S. 11.)

History: P.A. 75-112 replaced commission on hospitals and health care with commissioner of health; P.A. 77-268 replaced “b” agencies with “health systems” agencies and added Subsec. (c) re monthly meetings of council chairpersons and director of office of emergency medical services; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73ff transferred to Sec. 19a-184 in 1983; P.A. 87-420 deleted all references to health systems agencies, the thirty-day limit for review and the provision requiring comments from the emergency medical services council; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-195 amended Subsec. (b) by deleting “the director of” before “Office of Emergency Medical Services”.



Section 19a-185 - (Formerly Sec. 19-73gg). Regional emergency medical services coordinators; appointment.

Section 19a-185 is repealed, effective October 1, 2010.

(P.A. 74-305, S. 14, 19; P.A. 75-112, S. 12, 18; P.A. 77-268, S. 7; P.A. 87-420, S. 8, 14; P.A. 10-117, S. 95.)



Section 19a-186 - (Formerly Sec. 19-73hh). Functions of regional emergency medical services coordinators.

The regional emergency medical services coordinator shall be responsible for: (1) Facilitating the work of the emergency medical services council in developing the plan for the coordination of emergency medical services within the region, (2) implementation of the regional plan formulated by the emergency medical services council pursuant to subsection (b) of section 19a-182, (3) continuous monitoring and evaluation of all emergency medical services in that region and (4) making a complete inventory of all personnel, facilities and equipment within the region related to the delivery of emergency medical services pursuant to guidelines established by the Commissioner of Public Health.

(P.A. 74-305, S. 15, 19; P.A. 75-112, S. 13, 18; P.A. 77-268, S. 8; 77-614, S. 323, 610; P.A. 87-420, S. 9, 14; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 75-112 replaced commission on hospitals and health care with commissioner of health; P.A. 77-268 replaced “b” agencies with “health systems” agencies; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73hh transferred to Sec. 19a-186 in 1983; P.A. 87-420 substituted “emergency medical services council” for “health systems agencies”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-186a - Regional emergency medical services coordinators. Employment with Department of Public Health.

Any individual employed on June 30, 2010, as a regional emergency medical services coordinator or as an assistant regional emergency medical services coordinator shall be offered an unclassified durational position within the Department of Public Health for the period from July 1, 2010, to June 30, 2011, inclusive, provided no more than five unclassified durational positions shall be created. Within available appropriations, such unclassified durational positions may be extended beyond June 30, 2011. The Commissioner of Administrative Services shall establish job classifications and salaries for such positions in accordance with the provisions of section 4-40. Any such created positions shall be exempt from collective bargaining requirements and no individual appointed to such position shall have reemployment or any other rights that may have been extended to unclassified employees under a State Employees’ Bargaining Agent Coalition agreement. Individuals employed in such unclassified durational positions shall be located at the offices of the Department of Public Health. In no event shall an individual employed in an unclassified durational position pursuant to this section receive credit for any purpose for services performed prior to July 1, 2010.

(P.A. 10-117, S. 57.)

History: P.A. 10-117 effective July 1, 2010.



Section 19a-187 - (Formerly Sec. 19-73ii). Cooperation of state agencies. Advice and consultation by The University of Connecticut Health Center.

(a) All state agencies which are concerned with the emergency medical service delivery system shall, to the fullest extent consistent with their authorities under state law administered by them, carry out programs under their control in such a manner as to further the policy of establishing a coordinated state-wide emergency medical service system.

(b) All such state agencies shall cooperate with the Office of Emergency Medical Services, and the regional emergency medical service coordinators and emergency medical services councils in developing the state emergency medical services program under this chapter.

(c) All state agencies concerned with the state-wide emergency medical services system shall cooperate with the appropriate agencies of the United States or of other states or interstate agencies with respect to the planning and coordination of emergency medical services.

(d) The Commissioner of Public Health and the trustees of The University of Connecticut may contract for the provision of medical advice and consultation by The University of Connecticut Health Center to the Office of Emergency Medical Services. This subsection shall not affect the responsibilities of said University and health center under subsections (a), (b) and (c) of this section.

(P.A. 74-305, S. 16, 19; P.A. 75-112, S. 14, 18; P.A. 77-268, S. 9; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-420, S. 10, 14; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 75-112 deleted requirement that agencies cooperate with commission on hospitals and health care in Subsec. (b); P.A. 77-268 replaced “b” agencies with “health systems” agencies in Subsec. (b) and added Subsec. (d) re contracts between commissioner of health and University of Connecticut trustees; P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-73ii transferred to Sec. 19a-187 in 1983; P.A. 87-420 deleted reference to health systems agencies in Subsec. (b); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; (Revisor’s note: In 1995 in Subsec. (d) of words “the health center of said University” were changed editorially by the Revisors to “The University of Connecticut Health Center” for consistency with other statutory references); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-188 - (Formerly Sec. 19-73jj). Transfer of staff and funds.

All existing staff, equipment and office supplies and all budgeted funds for the Emergency Medical Services Division of the Commission on Hospitals and Health Care are hereby transferred to and made part of the Office of Emergency Medical Services.

(P.A. 75-112, S. 15, 18; P.A. 95-257, S. 39, 58.)

History: Sec. 19-73jj transferred to Sec. 19a-188 in 1983; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995 (Revisor’s note: This section took effect on May 16, 1975, and since its provisions are obsolete the Revisors did not change the reference to the former Commission on Hospitals and Health Care).



Section 19a-189 to 19a-192 - (Formerly Secs. 19-73kk to 19-73nn). Definitions. Municipal contracts with volunteer ambulance companies; residence requirements. Volunteer ambulance personnel compensated under chapter 568; hypertension or heart disease presumptions. Benefits for volunteers serving another ambulance company.

Sections 19a-189 to 19a-192, inclusive, are repealed, effective July 1, 1997.

(P.A. 75-102, S. 1–4; P.A. 77-502, S. 2; P.A. 79-376, S. 22, 23; P.A. 81-279; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 19a-193a - Liability for emergency medical treatment services or transportation services provided by a licensed or certified ambulance service.

(a) Except as provided in subsection (b) of this section and subject to the provisions of sections 19a-177, 38a-498 and 38a-525, any person who receives emergency medical treatment services or transportation services from a licensed ambulance service or certified ambulance service shall be liable to such ambulance service for the reasonable and necessary costs of providing such services, irrespective of whether such person agreed or consented to such liability.

(b) The provisions of this section shall not apply to any person who receives emergency medical treatment services or transportation services from a licensed ambulance service or certified ambulance service for an injury arising out of and in the course of his employment as defined in section 31-275.

(P.A. 12-142, S. 1.)



Section 19a-194 - (Formerly Sec. 19-73pp). Motorcycle rescue vehicles.

(a) A motorcycle equipped to handle medical emergencies shall be deemed a rescue vehicle for the purposes of section 19a-181. The commissioner shall issue a safety certificate to such motorcycle upon examination of such vehicle and a determination that such motorcycle (1) is in satisfactory mechanical condition, (2) is as safe to operate as the average motorcycle, and (3) is equipped with such emergency medical equipment as may be required by subsection (b) of this section.

(b) The commissioner shall annually issue a list specifying the minimum equipment that a motorcycle must carry to operate as a rescue vehicle pursuant to this section. Such equipment shall include those items that would enable an emergency medical technician, paramedic or other individual similarly trained to render to a person requiring emergency medical assistance the maximum benefit possible from the operation of such motorcycle rescue vehicle.

(P.A. 78-156, S. 1; P.A. 98-195, S. 12; P.A. 09-232, S. 35.)

History: Sec. 19-73pp transferred to Sec. 19a-194 in 1983; P.A. 98-195 transferred authority over motorcycle rescue vehicles from the director of the Office of Emergency Medical Services to the Commissioner of Public Health, and made regulations discretionary rather than mandatory; P.A. 09-232 amended Subsec. (b) by replacing provision re regulations concerning equipment motorcycles must carry to operate as rescue vehicles with provision requiring commissioner to issue annual list concerning minimum equipment requirements for such motorcycles, effective January 1, 2010.



Section 19a-195 - Regulations re staffing of emergency medical response vehicles.

The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to require all emergency medical response services to be staffed by at least one certified emergency medical technician, who shall be in the patient compartment attending the patient during all periods in which a patient is being transported, and one certified medical response technician.

(P.A. 81-260.)



Section 19a-195a - Regulations re recertification and state-wide standardization of certification.

(a) The Commissioner of Public Health shall adopt regulations in accordance with the provisions of chapter 54 to provide that emergency medical technicians shall be recertified every three years. For the purpose of maintaining an acceptable level of proficiency, each emergency medical technician who is recertified for a three-year period shall complete thirty hours of refresher training approved by the commissioner, or meet such other requirements as may be prescribed by the commissioner.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to (1) provide for state-wide standardization of certification for each class of (A) emergency medical technicians, including, but not limited to, paramedics, (B) emergency medical services instructors, and (C) emergency medical responders, (2) allow course work for such certification to be taken state-wide, and (3) allow persons so certified to perform within their scope of certification state-wide.

(P.A. 83-240; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-170; P.A. 00-135, S. 6, 21; P.A. 09-232, S. 36; P.A. 10-18, S. 9; P.A. 13-306, S. 2.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-170 designated existing provisions as Subsec. (a) and added new Subsec. (b) requiring regulations re state-wide standardization of certification for “emergency medical technician-intermediate”; P.A. 00-135 amended Subsec. (b)(1) by deleting reference to emergency medical technician-intermediate and adding provisions re emergency medical technicians, including paramedics, emergency medical services instructors and medical response technicians, effective May 26, 2000; P.A. 09-232 amended Subsec. (a) by requiring regulations to provide that all emergency medical technicians shall be recertified every 3 years, by eliminating provision re recertification every 2 years, by substituting 30 for 25 re hours of refresher training and by permitting commissioner to prescribe other requirements, effective January 1, 2010; P.A. 10-18 amended Subsec. (a) by replacing “emergency medical services technician” with “emergency medical technician”; P.A. 13-306 amended Subsec. (b)(1)(C) by substituting “emergency medical responders” for “medical response technicians”.



Section 19a-195b - Reinstatement of expired certification. Validity of expired certificate.

(a) Any person certified as an emergency medical technician, advanced emergency medical technician, emergency medical responder or emergency medical services instructor pursuant to this chapter and the regulations adopted pursuant to section 19a-179 whose certification has expired may apply to the Department of Public Health for reinstatement of such certification as follows: (1) If such certification expired one year or less from the date of application for reinstatement, such person shall complete the requirements for recertification specified in regulations adopted pursuant to section 19a-179, as such recertification regulations may be from time to time amended; (2) if such certification expired more than one year but less than three years from the date of application for reinstatement, such person shall complete the training required for recertification and the examination required for initial certification specified in regulations adopted pursuant to section 19a-179, as such training and examination regulations may be from time to time amended; or (3) if such certification expired three or more years from the date of application for reinstatement, such person shall complete the requirements for initial certification specified in regulations adopted pursuant to section 19a-179, as such initial certification regulations may be from time to time amended.

(b) Any certificate issued pursuant to this chapter and the regulations adopted pursuant to section 19a-179 which expires on or after January 1, 2001, shall remain valid for ninety days after the expiration date of such certificate. Any such certificate shall become void upon the expiration of such ninety-day period.

(P.A. 01-1, S. 2, 3; P.A. 09-232, S. 37.)

History: P.A. 01-1 effective February 7, 2001; P.A. 09-232 amended Subsec. (a) by substituting “advanced emergency medical technician” for “emergency medical technician-intermediate” and “emergency medical responder” for “medical response technician”, effective January 1, 2010.



Section 19a-196 - Complaints against emergency medical services councils, hearings and appeals.

(a) For purposes of this section and sections 19a-196a and 19a-196b, “municipality” means any town, city or borough, whether consolidated or unconsolidated.

(b) For purposes of this section, the Commissioner of Public Health may appoint hearing officers to investigate complaints filed pursuant to this section.

(c) Any municipality aggrieved by any action of an emergency medical service council may file a written complaint with the commissioner describing such action and shall mail a copy of such complaint to the party that is the subject of the complaint. Any complaint filed pursuant to this section shall be filed not later than one hundred eighty days after the alleged act. Upon receipt of a properly filed complaint, the commissioner shall refer such complaint to a hearing officer appointed to investigate such complaints. The hearing officer shall, after investigation and not later than ninety days after the date of such referral, either (1) make a report to the commissioner recommending dismissal of the complaint or (2) issue an official written complaint charging the emergency medical service council with the appropriate violation. Upon receiving a report from the officer recommending dismissal of the complaint, the commissioner may issue an order dismissing the complaint or may order a further investigation or a hearing thereon. Upon receiving a complaint issued by the officer, the commissioner shall set a time and place for the hearing. The hearing shall be held in accordance with the provisions of chapter 54. If no such report or complaint is issued, the commissioner may, in his discretion, proceed to a hearing upon the party’s original complaint in accordance with the provisions of chapter 54.

(d) A final decision shall be in writing and shall include any findings of fact and conclusions of law necessary to the commissioner’s decision. Findings of fact shall be based exclusively on the evidence in the record. The final decision shall be delivered promptly to each party or his authorized representative, personally or by United States mail, certified or registered, postage prepaid, return receipt requested. The final decision shall be effective when personally delivered or mailed.

(e) A municipality aggrieved by a decision of the commissioner pursuant to this section may appeal therefrom to the Superior Court in accordance with the provisions of section 4-183.

(P.A. 95-198, S. 1; 95-257, S. 12, 21, 58; P.A. 98-195, S. 13.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-195 transferred authority over complaints against council from the director of the Office of Emergency Medical Services to the Commissioner of Public Health, and made technical changes.



Section 19a-196a - Termination of services to municipalities restricted.

No emergency medical service council or emergency communication system shall terminate service to any municipality which participates in such council or system or which is a member of an agency or regional emergency medical service council which participates in such council or system for nonpayment of a disputed bill during the pendency of any complaint, investigation, hearing or appeal involving such dispute, provided the subscriber shall pay the amount of any current and undisputed bills during such pendency.

(P.A. 95-198, S. 2.)



Section 19a-196b - Response to calls from other municipalities. Transporting patients to the state’s mobile field hospital.

(a) Each emergency medical service council and emergency medical service system shall respond to and honor calls from any municipality that participates in another emergency medical service council or emergency communication system or which is a member of an agency that participates in such council or system.

(b) Any licensed or certified ambulance may transport patients to the state’s mobile field hospital when the hospital has been deployed by the Governor or the Governor’s designee for the purposes specified in subsection (a) of section 19a-487.

(P.A. 95-198, S. 3; P.A. 07-252, S. 72; P.A. 10-117, S. 60.)

History: P.A. 07-252 designated existing provisions as Subsec. (a), made technical changes therein and added Subsec. (b) authorizing ambulances to transport patients to state’s mobile field hospital upon deployment by the Governor or the Governor’s designee, effective July 12, 2007; P.A. 10-177 amended Subsec. (b) by replacing reference to Sec. 19a-490(m) with reference to Sec. 19a-487(a).



Section 19a-197 - Automatic external defibrillators. Registry established. Regulations. Simultaneous communication with physician not required.

Section 19a-197 is repealed, effective October 1, 2008.

(P.A. 98-62, S. 3; P.A. 00-47, S. 1; P.A. 08-184, S. 63.)



Section 19a-197a - Administration of epinephrine.

(a) As used in this section, “emergency medical technician” means (1) any class of emergency medical technician certified under regulations adopted pursuant to section 19a-179, including, but not limited to, any advanced emergency medical technician, and (2) any paramedic licensed pursuant to section 20-206ll.

(b) Any emergency medical technician who has been trained, in accordance with national standards recognized by the Commissioner of Public Health, in the administration of epinephrine using automatic prefilled cartridge injectors or similar automatic injectable equipment and who functions in accordance with written protocols and the standing orders of a licensed physician serving as an emergency department director may administer epinephrine using such injectors or equipment. All emergency medical technicians shall receive such training. All licensed or certified ambulances shall be equipped with epinephrine in such injectors or equipment which may be administered in accordance with written protocols and standing orders of a licensed physician serving as an emergency department director.

(P.A. 00-135, S. 16, 21; P.A. 09-232, S. 38.)

History: P.A. 00-135 effective January 1, 2001; P.A. 09-232 redefined “emergency medical technician” in Subsec. (a), effective January 1, 2010.



Section 19a-197b - Training standards for the use of automatic external defibrillators.

A paid or volunteer firefighter or police officer, a member of a ski patrol, a lifeguard, a conservation officer, patrol officer or special police officer of the Department of Energy and Environmental Protection or emergency medical service personnel who has been trained in the use of an automatic external defibrillator in accordance with the standards set forth by the American Red Cross or American Heart Association shall not be subject to additional requirements, except recertification requirements, in order to use an automatic external defibrillator.

(June Sp. Sess. P.A. 01-4, S. 38; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 19a-197c - Automatic external defibrillators required on public golf courses.

Each public golf course, as defined in section 30-33, shall provide and maintain in a central location on the premises of the public golf course, at least one automatic external defibrillator, as defined in section 19a-175.

(P.A. 06-195, S. 54.)






Chapter 368dd - Health Information Technology Exchange of Connecticut

Section 19a-750 - Health Information Technology Exchange of Connecticut. Definitions. Powers of the authority. Board of directors. Chief executive officer. Grants. Advisory committee on patient privacy and security. Reports.

(a) There is hereby created as a body politic and corporate, constituting a public instrumentality and political subdivision of the state created for the performance of an essential public and governmental function, the Health Information Technology Exchange of Connecticut, which is empowered to carry out the purposes of the authority, as defined in subsection (b) of this section, which are hereby determined to be public purposes for which public funds may be expended. The Health Information Technology Exchange of Connecticut shall not be construed to be a department, institution or agency of the state.

(b) For purposes of this section and sections 19a-751 to 19a-754, inclusive, “authority” means the Health Information Technology Exchange of Connecticut and “purposes of the authority” means the purposes of the authority expressed in and pursuant to this section, including the promoting, planning and designing, developing, assisting, acquiring, constructing, maintaining and equipping, reconstructing and improving of health care information technology. The powers enumerated in this section shall be interpreted broadly to effectuate the purposes of the authority and shall not be construed as a limitation of powers. The authority shall have the power to:

(1) Establish an office in the state;

(2) Employ such assistants, agents and other employees as may be necessary or desirable, which employees shall not be considered state employees under the provisions of chapters 66, 67 and 68;

(3) Establish all necessary or appropriate personnel practices and policies, including those relating to hiring, promotion, compensation, retirement and collective bargaining, which need not be in accordance with the provisions of chapter 66, 67 or 68, and the authority shall not be considered an appointing authority, as defined in subdivision (3) of section 5-196, or an employer, as defined in subsection (a) of section 5-270;

(4) Engage consultants, attorneys and other experts as may be necessary or desirable to carry out the purposes of the authority;

(5) Acquire, lease, purchase, own, manage, hold and dispose of personal property, and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to the carrying out of these purposes;

(6) Procure insurance against loss in connection with its property and other assets in such amounts and from such insurers as it deems desirable;

(7) Make and enter into any contract or agreement necessary or incidental to the performance of its duties and execution of its powers. The contracts entered into by the authority shall not be subject to the approval of any other state department, office or agency. However, copies of all contracts of the authority shall be maintained by the authority as public records, subject to the proprietary rights of any party to the contract;

(8) To the extent permitted under its contract with other persons, consent to any termination, modification, forgiveness or other change of any term of any contractual right, payment, royalty, contract or agreement of any kind to which the authority is a party;

(9) Receive and accept, from any source, aid or contributions, including money, property, labor and other things of value;

(10) Invest any funds not needed for immediate use or disbursement in obligations issued or guaranteed by the United States of America or the state and in obligations that are legal investments for savings banks in this state;

(11) Account for and audit funds of the authority and funds of any recipients of funds from the authority;

(12) Sue and be sued, plead and be impleaded, adopt a seal and alter the same at pleasure;

(13) Adopt regular procedures for exercising the power of the authority not in conflict with other provisions of the general statutes; and

(14) Do all acts and things necessary and convenient to carry out the purposes of the authority.

(c) (1) The Health Information Technology Exchange of Connecticut shall be managed by a board of directors. The board shall consist of the following members: The Lieutenant Governor, or his or her designee; the Commissioners of Public Health, Social Services, Consumer Protection and Administrative Services, or their designees; three appointed by the Governor, one of whom shall be a representative of a medical research organization, one of whom shall be an insurer or representative of a health plan and one of whom shall be an attorney with background and experience in the field of privacy, health data security or patient rights; three appointed by the president pro tempore of the Senate, one of whom shall have background and experience with a private sector health information exchange or health information technology entity, one of whom shall have expertise in public health and one of whom shall be a physician licensed under chapter 370 who works in a practice of not more than ten physicians and who is not employed by a hospital, health network, health plan, health system, academic institution or university; three appointed by the speaker of the House of Representatives, one of whom shall be a representative of hospitals, an integrated delivery network or a hospital association, one of whom shall have expertise with federally qualified health centers and one of whom shall be a consumer or consumer advocate; one appointed by the majority leader of the Senate, who shall be a primary care physician whose practice utilizes electronic health records; one appointed by the majority leader of the House of Representatives, who shall be a consumer or consumer advocate; one appointed by the minority leader of the Senate, who shall be a pharmacist or a health care provider utilizing electronic health information exchange; and one appointed by the minority leader of the House of Representatives, who shall be a large employer or a representative of a business group. The Secretary of the Office of Policy and Management and the Healthcare Advocate, or their designees, shall be ex-officio, nonvoting members of the board. The Governor shall appoint a member to serve as the chairperson of the board.

(2) All initial appointments to the board shall be made on or before October 1, 2010. The initial term for the board members appointed by the Governor shall be for four years. The initial term for board members appointed by the speaker of the House of Representatives and the majority leader of the House of Representatives shall be for three years. The initial term for board members appointed by the minority leader of the House of Representatives and the minority leader of the Senate shall be for two years. The initial term for the board members appointed by the president pro tempore of the Senate and the majority leader of the Senate shall be for one year. Terms shall expire on September thirtieth of each year in accordance with the provisions of this subsection. Any vacancy shall be filled by the appointing authority for the balance of the unexpired term. Other than an initial term, a board member shall serve for a term of four years. No board member, including initial board members, may serve for more than two terms. Any member of the board may be removed by the appropriate appointing authority for misfeasance, malfeasance or wilful neglect of duty.

(3) The chairperson shall schedule the first meeting of the board, which shall be held not later than November 1, 2010.

(4) Any member appointed to the board who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from the board.

(5) Notwithstanding any provision of the general statutes, it shall not constitute a conflict of interest for a trustee, director, partner, officer, stockholder, proprietor, counsel or employee of any person, firm or corporation to serve as a board member, provided such trustee, director, partner, officer, stockholder, proprietor, counsel or employee shall abstain from deliberation, action or vote by the board in specific respect to such person, firm or corporation. All members shall be deemed public officials and shall adhere to the code of ethics for public officials set forth in chapter 10.

(6) Board members shall receive no compensation for their services, but shall receive actual and necessary expenses incurred in the performance of their official duties.

(d) The board shall select and appoint a chief executive officer who shall be responsible for administering the authority’s programs and activities in accordance with policies and objectives established by the board. The chief executive officer shall serve at the pleasure of the board and shall receive such compensation as shall be determined by the board. The chief executive officer (1) may employ such other employees as shall be designated by the board of directors; and (2) shall attend all meetings of the board, keep a record of all proceedings and maintain and be custodian of all books, documents and papers filed with the authority and of the minute book of the authority.

(e) The board shall direct the authority regarding: (1) Implementation and periodic revisions of the health information technology plan submitted in accordance with the provisions of section 74 of public act 09-232*, including the implementation of an integrated state-wide electronic health information infrastructure for the sharing of electronic health information among health care facilities, health care professionals, public and private payors, state and federal agencies and patients; (2) appropriate protocols for health information exchange; and (3) electronic data standards to facilitate the development of a state-wide integrated electronic health information system, as defined in subsection (a) of section 19a-25d, for use by health care providers and institutions that receive state funding. Such electronic data standards shall: (A) Include provisions relating to security, privacy, data content, structures and format, vocabulary and transmission protocols; (B) limit the use and dissemination of an individual’s Social Security number and require the encryption of any Social Security number provided by an individual; (C) require privacy standards no less stringent than the “Standards for Privacy of Individually Identifiable Health Information” established under the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended from time to time, and contained in 45 CFR 160, 164; (D) require that individually identifiable health information be secure and that access to such information be traceable by an electronic audit trail; (E) be compatible with any national data standards in order to allow for interstate interoperability, as defined in subsection (a) of section 19a-25d; (F) permit the collection of health information in a standard electronic format, as defined in subsection (a) of section 19a-25d; and (G) be compatible with the requirements for an electronic health information system, as defined in subsection (a) of section 19a-25d.

(f) Applications for grants from the authority shall be made on a form prescribed by the board. The board shall review applications and decide whether to award a grant. The board may consider, as a condition for awarding a grant, the potential grantee’s financial participation and any other factors it deems relevant.

(g) The board may consult with such parties, public or private, as it deems desirable in exercising its duties under this section.

(h) The board shall establish an advisory committee on patient privacy and security. All members of such advisory committee shall be appointed by the chairperson of the board, provided any such appointed member shall have expertise in the field of privacy, health data security or patient rights. Appointed members of the advisory committee shall include, but not be limited to, a representative from a nonprofit research and educational organization dedicated to improving access to health care, a representative from a patient advocacy group, an ethicist, an attorney with expertise in health information technology and the protections set forth in the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191 (HIPAA), the chief information officer of a hospital, an insurer or representative of a health plan and a primary care physician, engaged in active practice, who utilizes electronic health records. The advisory committee shall monitor developments in federal law concerning patient privacy and security relating to health information technology and shall report to the board on national and regional trends and federal policies and guidance set forth in this area. The board shall include information supplied by the advisory committee in the report submitted by the board pursuant to subsection (i) of this section. The chairperson of the advisory committee shall be appointed by the Lieutenant Governor from among the membership.

(i) Not later than February 1, 2011, and annually thereafter until February 1, 2016, the chief executive officer of the authority shall report, in accordance with section 11-4a, to the Governor and the General Assembly on (1) any private or federal funds received during the preceding year and, if applicable, how such funds were expended, (2) the amount and recipients of grants awarded, (3) the current status of health information exchange and health information technology in the state, and (4) the development of privacy practices and procedures to notify patients concerning the collection of patient health information and use of such information in the state-wide health information exchange, as described in section 19a-754.

(P.A. 10-117, S. 82; P.A. 11-51, S. 76; 11-242, S. 74; P.A. 12-197, S. 46; P.A. 13-208, S. 9.)

*Note: Section 74 of public act 09-232 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 10-117 effective June 8, 2010; pursuant to P.A. 11-51, “Chief Information Officer of the Department of Information Technology” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (c)(1), effective July 1, 2011; P.A. 11-242 added new Subsec. (h) re advisory committee on patient privacy and security and redesignated existing Subsec. (h) as Subsec. (i), effective July 1, 2011; P.A. 12-197 amended Subsec. (a)(2) by replacing provision re employees exempt from classified service with provision re employees not considered state employees, amended Subsec. (a)(3) by adding provision re authority not an appointing authority and making technical changes and amended Subsec. (i) by adding Subdiv. (4) re privacy practices and procedures, effective June 15, 2012; P.A. 13-208 amended Subsec. (c)(1) by substituting provision requiring Governor to appoint chairperson of board for provision requiring Commissioner of Public Health or a designee to serve as chairperson.



Section 19a-751 - Establishment of subsidiaries.

(a) The Health Information Technology Exchange of Connecticut may establish or designate one or more subsidiaries for the purpose of creating, developing, coordinating and operating a state-wide health information exchange, or for such other purposes as prescribed by resolution of the authority’s board of directors, which purposes shall be consistent with the purposes of the authority. Each subsidiary shall be deemed a quasi-public agency for purposes of chapter 12. The authority may transfer to any such subsidiary any moneys and real or personal property. Each such subsidiary shall have all the privileges, immunities, tax exemptions and other exemptions of the authority. A resolution of the authority shall prescribe the purposes for which each subsidiary is formed.

(b) Each such subsidiary may sue and shall be subject to suit, provided the liability of each such subsidiary shall be limited solely to the assets, revenues and resources of such subsidiary and without recourse to the general funds, revenues, resources or any other assets of the authority or any other subsidiary. Each such subsidiary shall have the power to do all acts and things necessary or convenient to carry out the purposes for which such subsidiary is established, including, but not limited to: (1) Solicit, receive and accept aid, grants or contributions from any source of money, property or labor or other things of value, subject to the conditions upon which such grants and contributions may be made, including, but not limited to, gifts, grants or loans from any department, agency or quasi-public agency of the United States or the state, or from any organization recognized as a nonprofit organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time; (2) enter into agreements with persons upon such terms and conditions as are consistent with the purposes of such subsidiary; and (3) acquire, take title, lease, purchase, own, manage, hold and dispose of real and personal property and lease, convey or deal in or enter into agreements with respect to such property.

(c) Each such subsidiary shall act through its board of directors, not less than fifty per cent of whom shall be members of the board of directors of the authority or their designees.

(d) The provisions of section 1-125 and this section shall apply to any officer, director, designee or employee appointed as a member, director or officer of any such subsidiary. Neither any such persons so appointed nor the directors, officers or employees of the authority shall be personally liable for the debts, obligations or liabilities of any such subsidiary as provided in said section 1-125. Each subsidiary shall, and the authority may, provide for the indemnification to protect, save harmless and indemnify such officer, director, designee or employee as provided by said section 1-125.

(e) The authority or any such subsidiary may take such actions as are necessary to comply with the provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, to qualify and maintain any such subsidiary as a corporation exempt from taxation under said Internal Revenue Code.

(f) The authority may make loans or grants to, and may guarantee specified obligations of, any such subsidiary, following standard authority procedures, from the authority’s assets and the proceeds of its bonds, notes and other obligations, provided the source and security, if any, for the repayment of any such loans or guarantees is derived from the assets, revenues and resources of such subsidiary.

(P.A. 10-117, S. 83.)

History: P.A. 10-117 effective June 8, 2010.



Section 19a-752 - State pledge to contractors.

The state of Connecticut does hereby pledge to and agree with any person with whom the Health Information Technology Exchange of Connecticut may enter into contracts pursuant to the provisions of sections 19a-750 to 19a-753, inclusive, that the state will not limit or alter the rights hereby vested in the authority until such contracts and the obligations thereunder are fully met and performed on the part of the authority, provided nothing contained in this section shall preclude such limitation or alteration if adequate provision shall be made by law for the protection of such persons entering into contracts with the authority.

(P.A. 10-117, S. 84.)

History: P.A. 10-117 effective June 8, 2010.



Section 19a-753 - Tax exemption.

The Health Information Technology Exchange of Connecticut shall be and is hereby declared exempt from all franchise, corporate business, property and income taxes levied by the state or any municipality, provided nothing in this section shall be construed to exempt from any such taxes, or from any taxes levied in connection with the manufacture or sale of any products which are the subject of any agreement made by the authority, any person entering into any agreement with the authority.

(P.A. 10-117, S. 85.)

History: P.A. 10-117 effective June 8, 2010.



Section 19a-754 - Lead health information exchange organization for the state. Responsibilities.

(a) The Department of Public Health shall be the lead health information exchange organization for the state from July 1, 2009, to December 31, 2010, inclusive. The department shall seek private and federal funds, including funds made available pursuant to the federal American Recovery and Reinvestment Act of 2009, for the initial development of a state-wide health information exchange.

(b) On and after January 1, 2011, the Health Information Technology Exchange of Connecticut, created pursuant to section 19a-750, shall be the lead health information organization for the state. The authority shall continue to seek private and federal funds for the development and operation of a state-wide health information exchange. The Department of Public Health may contract with the authority to transfer unexpended federal funds received by the department pursuant to the federal American Recovery and Reinvestment Act of 2009, P.L. 111-05, if any, for the initial development of a state-wide health information exchange. The authority shall, within available resources, provide grants for the advancement of health information technology and exchange in this state, pursuant to subsection (f) of section 19a-750.

(c) The department shall facilitate the implementation and periodic revisions of the health information technology plan after the plan is initially submitted in accordance with the provisions of section 74 of public act 09-232*, including the implementation of an integrated state-wide electronic health information infrastructure for the sharing of electronic health information among health care facilities, health care professionals, public and private payors, state and federal agencies and patients until December 31, 2010. On and after January 1, 2011, the Health Information Technology Exchange of Connecticut shall be responsible for the implementation and periodic revisions of the health information technology plan.

(P.A. 09-232, S. 75; P.A. 10-117, S. 86.)

*Note: Section 74 of public act 09-232 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 09-232 effective July 8, 2009 (Revisor’s note: In Subsec. (a), a reference to Sec. 19a-25d was changed editorially by the Revisors to Sec. 19a-25h for accuracy); this section was originally published as Sec. 19a-25g in the 2010 Supplement to the General Statutes; P.A. 10-117 amended Subsec. (a) by providing that Department of Public Health shall be lead health information exchange organization from July 1, 2009, to December 31, 2010, and deleting provision re department’s use of private or federal funds for health information technology pilot and grant programs described in Sec. 19a-25h, added new Subsec. (b) designating Health Information Technology Exchange of Connecticut as lead health information organization on and after January 1, 2011, redesignated existing Subsec. (b) as Subsec. (c) and amended same to delete former Subdiv. (2) re development of standards and protocols for privacy in sharing electronic health information and add provision re responsibility of Health Information Technology Exchange of Connecticut for health information technology plan, effective June 8, 2010.






Chapter 368e - Municipal Health Authorities

Section 19a-200 - (Formerly Sec. 19-75). City, borough and town directors of health. Sanitarians. Authorized agents.

(a) The mayor of each city, the warden of each borough, and the chief executive officer of each town shall, unless the charter of such city, town or borough otherwise provides, nominate some person to be director of health for such city, town or borough, which nomination shall be confirmed or rejected by the board of selectmen, if there be such a board, otherwise by the legislative body of such city or town or by the burgesses of such borough within thirty days thereafter. Notwithstanding the charter provisions of any city, town or borough with respect to the qualifications of the director of health, on and after October 1, 2010, any person nominated to be a director of health shall (1) be a licensed physician and hold a degree in public health from an accredited school, college, university or institution, or (2) hold a graduate degree in public health from an accredited school, college or institution. The educational requirements of this section shall not apply to any director of health nominated or otherwise appointed as director of health prior to October 1, 2010. In cities, towns or boroughs with a population of forty thousand or more for five consecutive years, according to the estimated population figures authorized pursuant to subsection (b) of section 8-159a, such director of health shall serve in a full-time capacity, except where a town has designated such director as the chief medical advisor for its public schools under section 10-205, and shall not engage in private practice. Such director of health shall have and exercise within the limits of the city, town or borough for which such director is appointed all powers necessary for enforcing the general statutes, provisions of the Public Health Code relating to the preservation and improvement of the public health and preventing the spread of diseases therein. In case of the absence or inability to act of a city, town or borough director of health or if a vacancy exists in the office of such director, the appointing authority of such city, town or borough may, with the approval of the Commissioner of Public Health, designate in writing a suitable person to serve as acting director of health during the period of such absence or inability or vacancy, provided the commissioner may appoint such acting director if the city, town or borough fails to do so. The person so designated, when sworn, shall have all the powers and be subject to all the duties of such director. In case of vacancy in the office of such director, if such vacancy exists for thirty days, said commissioner may appoint a director of health for such city, town or borough. Said commissioner, may, for cause, remove an officer the commissioner or any predecessor in said office has appointed, and the common council of such city, town or the burgesses of such borough may, respectively, for cause, remove a director whose nomination has been confirmed by them, provided such removal shall be approved by said commissioner; and, within two days thereafter, notice in writing of such action shall be given by the clerk of such city, town or borough, as the case may be, to said commissioner, who shall, within ten days after receipt, file with the clerk from whom the notice was received, approval or disapproval. Each such director of health shall hold office for the term of four years from the date of appointment and until a successor is nominated and confirmed in accordance with this section. Each director of health shall, annually, at the end of the fiscal year of the city, town or borough, file with the Department of Public Health a report of the doings as such director for the year preceding.

(b) On and after July 1, 1988, each municipality shall provide for the services of a sanitarian certified under chapter 395 to work under the direction of the local director of health. Where practical, the local director of health may act as the sanitarian.

(c) As used in this chapter, “authorized agent” means a sanitarian certified under chapter 395 and any individual certified for a specific program of environmental health by the Commissioner of Public Health in accordance with the Public Health Code.

(1949 Rev., S. 3848; 1971, P.A. 325, S. 1; 1972, P.A. 65; 239, S. 2; P.A. 75-352; 75-573, S. 1; P.A. 77-598, S. 1; 77-614, S. 323, 610; P.A. 78-303, S. 63, 136; P.A. 84-26, S. 1; P.A. 87-521, S. 1; June Sp. Sess. P.A. 91-12, S. 12; P.A. 92-8, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-125, S. 2; P.A. 10-117, S. 45.)

History: 1971 act included directors of health for towns nominated by town chief executive officer; 1972 acts deleted general requirement that nominees be “discreet” and “learned in medical and sanitary science”, requiring instead that all nominees be licensed physicians or possessors of “graduate” degree in public health “including at least sixty hours in local public health administration”, required that in places with population of 40,000 or more, director must not engage in private practice, required confirmation or rejection of nominee by “legislative body” rather than by “common council” and modified requirement that health director devote full time to duties by allowing him to serve as chief medical advisor for public schools; P.A. 75-352 made qualifications for health director mandatory “notwithstanding the charter provisions of any city, town or borough” with respect to such qualifications; P.A. 75-573 specified action on nomination to be taken by board of selectmen if there is one; P.A. 77-598 clarified reference to appointment of interim director in cases where vacancy exists in the office; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 78-303 required approval of training and experience of health directors by commissioner rather than public health council and removed provision requiring consent of public health council for removal of officer; Sec. 19-75 transferred to Sec. 19a-200 in 1983; P.A. 84-26 authorized the appointing authority of a city, town or borough to appoint an acting director of health during a period of absence, inability or vacancy in the office provided the commissioner may appoint such director if the local authority fails to do so; P.A. 87-521 redefined powers of the director of health to include those necessary to enforce applicable statutes and provisions of the health code and added Subsecs. (b) and (c) re sanitarians and authorized agents; June Sp. Sess. P.A. 91-12 amended Subsec. (a) to require that department use its own estimated population figures rather than those of the latest federal census; P.A. 92-8 amended Subsec. (a) to require a full-time director of health in towns with a population of 40,000 or more for five consecutive years; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-125 amended Subsec. (a) by requiring directors in cities, towns or boroughs with a population of 40,000 or more to “serve in a full-time capacity” rather than “devote his entire time to the duties of his office” and making technical changes; P.A. 10-117 amended Subsec. (a) by requiring that on and after October 1, 2010, any person nominated to be director of health shall be a licensed physician with a degree in public health or hold a graduate degree in public health, by deleting former training and experience requirements and by exempting persons appointed or nominated to be director of health prior to October 1, 2010, from revised educational requirements.

Requires appointment of single official by method pointed out. 74 C. 695. Origin and effect of exception as to special charters. 86 C. 61. Borough health officer can make lawful quarantine order. Id., 680. A term fixed by statute cannot be changed by the appointing power. 121 C. 300. History of statute. Id. When commencement of term fixed by the appointment first made, each term commences at end of preceding term. Id.

Distinction between de jure and de facto vacancy; respective power of mayor and county health office to appoint city health officer discussed. 3 CS 154.



Section 19a-201 - (Formerly Sec. 19-75a). Appointment of director by municipality or district and hospital jointly.

Section 19a-201 is repealed, effective July 1, 1997.

(1971, P.A. 337; P.A. 78-303, S. 64, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 19a-202 - (Formerly Sec. 19-75b). Payments to municipalities.

Upon application to the Department of Public Health any municipal health department shall annually receive from the state an amount equal to one dollar and eighteen cents per capita, provided such municipality (1) employs a full-time director of health, except that if a vacancy exists in the office of director of health or the office is filled by an acting director for more than three months, such municipality shall not be eligible for funding unless the Commissioner of Public Health waives this requirement; (2) submits a public health program and budget which is approved by the Commissioner of Public Health; (3) appropriates not less than one dollar per capita, from the annual tax receipts, for health department services; and (4) has a population of fifty thousand or more. Such municipal department of health may use additional funds, which the Department of Public Health may secure from federal agencies or any other source and which it may allot to such municipal department of health. The money so received shall be disbursed upon warrants approved by the chief executive officer of such municipality. The Comptroller shall annually in July and upon a voucher of the Commissioner of Public Health, draw the Comptroller’s order on the State Treasurer in favor of such municipal department of health for the amount due in accordance with the provisions of this section and under rules prescribed by the commissioner. Any moneys remaining unexpended at the end of a fiscal year shall be included in the budget of such municipal department of health for the ensuing year. This aid shall be rendered from appropriations made from time to time by the General Assembly to the Department of Public Health for this purpose.

(P.A. 78-251, S. 3, 4, 7; P.A. 85-421, S. 1, 3; P.A. 87-414, S. 1, 3; P.A. 92-30; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 57, 166; P.A. 98-250, S. 16, 39; P.A. 00-216, S. 1, 28; June 30 Sp. Sess. P.A. 03-3, S. 1; June Sp. Sess. P.A. 07-2, S. 61; Sept. Sp. Sess. P.A. 09-3, S. 40.)

History: Sec. 19-75b transferred to Sec. 19a-202 in 1983; P.A. 85-421 increased annual per capita payment to municipal health departments from $0.20 to $0.30; P.A. 87-414 increased the per capita payments to municipal health departments from to $0.52; P.A. 92-30 changed payment by the comptroller from September to July; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 changed “treasurer” to “State Treasurer”, effective June 3, 1996; P.A. 98-250 increased the amount received from the state from $0.52 to $1.02, effective July 1, 1998; P.A. 00-216 made technical changes and increased annual per capita payment to $1.13, effective July 1, 2000; June 30 Sp. Sess. P.A. 03-3 decreased annual per capita payment to $0.94, effective August 20, 2003; June Sp. Sess. P.A. 07-2 increased per capita payment to municipal health departments from $0.94 to $1.18 and made a technical change, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-3 added Subdiv. (4) requiring that municipality have population of 50,000 or more to be eligible for state payments, effective October 6, 2009.



Section 19a-202a - Requirements re municipality designating itself as having a part-time health department. Regulations.

(a) Any municipality may designate itself as having a part-time health department if: (1) The municipality has not had a full-time health department or been in a full-time health district prior to January 1, 1998; (2) the municipality has the equivalent of at least one full-time employee, as determined by the Commissioner of Public Health; (3) the municipality annually submits a public health program plan and budget to the commissioner; and (4) the commissioner approves the program plan and budget.

(b) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, for the development and approval of the program plan and budget required by subdivision (3) of subsection (a) of this section.

(P.A. 98-250, S. 18, 39; P.A. 99-125, S. 3; P.A. 00-216, S. 2, 28; June 30 Sp. Sess. P.A. 03-3, S. 2; Sept. Sp. Sess. P.A. 09-3, S. 39.)

History: P.A. 98-250 effective July 1, 1998; P.A. 99-125 amended Subsec. (b)(3) to require that the municipality “annually submits a public health program plan and budget to the commissioner” rather than “develops a plan and timetable for the provision of health services”, amended Subsec. (c) to change “plan and timetable” to “program plan and budget” and made technical changes; P.A. 00-216 amended Subsec. (a) to increase annual per capita payment from $0.53 to $0.59, effective July 1, 2000; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to decrease annual per capita payment to $0.49, effective August 20, 2003; Sept. Sp. Sess. P.A. 09-3 deleted former Subsec. (a) re state payments to part-time health departments, redesignated existing Subsecs. (b) and (c) as Subsecs. (a) and (b) and made a conforming change in redesignated Subsec. (b), effective October 6, 2009.



Section 19a-202b - Payments to municipalities: Distribution of excess funds.

For the fiscal year ending June 30, 2000, any funds appropriated in excess of the requirements of sections 19a-202, 19a-202a and 19a-245 shall be distributed based on the pro rata share that the funding under each section bears to the total for these sections.

(June Sp. Sess. P.A. 99-2, S. 1, 72.)

History: June Sp. Sess. P.A. 99-2 effective July 1, 1999.



Section 19a-203 - (Formerly Sec. 19-76). “Director of health” substituted for “health officer”.

Section 19a-203 is repealed, effective October 1, 2002.

(1953, S. 2065d; S.A. 02-12, S. 1.)



Section 19a-204 - (Formerly Sec. 19-77). Certificate of appointment to be filed.

The certificate of the appointment of any town, borough or city director of health shall be filed with the Commissioner of Public Health by the person making such appointment, and if such director is also, by reason of any special act, the registrar of vital statistics of such municipality, the person making such appointment shall, within ten days, transmit to the Secretary of the State and to the clerk of the municipality for which such appointment is made a certified notice of such appointment. Such notice shall be in substantially the following form:

I hereby certify that .... was appointed on the .... day of ...., A.D. 20.. Director of Health of the town (borough, city) of .... and, under special act, the registrar of births, marriages and deaths of such town (borough, city) from the .... day of ...., A.D. 20.. until the .... day of ...., A.D. 20...

Certification and Signature

Said secretary and such clerk shall each, in a book kept by him for the purpose, record the names of such registrars and may severally certify that the persons named in such records are the registrars of vital statistics of their respective towns, boroughs and cities for the period for which they were respectively appointed. Each town, borough and city director of health, before entering upon the duties of his office, shall be sworn to the faithful discharge thereof.

(1949 Rev., S. 3849; 1955, S. 2066d; 1967, P.A. 59, S. 1; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1967 act substituted clerk of the municipality for probate court clerk as recorder of appointment; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-77 transferred to Sec. 19a-204 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 19a-205 - (Formerly Sec. 19-78). Salaries of directors of health.

Each town director of health shall be paid by the treasurer of the town in which he has exercised the duties of his office for his actual services and necessary expenses. Bills for actual services and necessary expenses shall be rendered by each town director of health on the first days of April, July, October and January for the preceding three months. Each city and borough director of health shall receive such compensation as is fixed by the common council or burgesses of the city or borough for which he is appointed, but, if such compensation is not so fixed, he shall receive payment for his actual services and necessary expenses.

(1949 Rev., S. 3631; P.A. 77-614, S. 323, 610; P.A. 92-8, S. 1.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-78 transferred to Sec. 19a-205 in 1983; P.A. 92-8 deleted requirement that commissioner of health services approve salaries.

“Expenses” defined. 76 C. 167.



Section 19a-206 - (Formerly Sec. 19-79). Duties of municipal directors of health. Nuisances and sources of filth. Injunctions. Civil penalties. Authority of town director within city or borough. Availability of relocation assistance.

(a) Town, city and borough directors of health or their authorized agents shall, within their respective jurisdictions, examine all nuisances and sources of filth injurious to the public health, cause such nuisances to be abated or remediated and cause to be removed all filth which in their judgment may endanger the health of the inhabitants. Any owner or occupant of any property who maintains such property, whether real or personal, or any part thereof, in a manner which violates the provisions of the Public Health Code enacted pursuant to the authority of sections 19a-36 and 19a-37 shall be deemed to be maintaining a nuisance or source of filth injurious to the public health. Any local director of health or his authorized agent or a sanitarian authorized by such director may enter all places within his jurisdiction where there is just cause to suspect any nuisance or source of filth exists, and abate or remediate or cause to be abated or remediated such nuisance and remove or cause to be removed such filth.

(b) When any such nuisance or source of filth is found on private property, such director of health shall order the owner or occupant of such property, or both, to remove, abate or remediate the same within such time as the director directs. If the owner of such property is a registrant, such director may deliver the order in accordance with section 7-148ii, provided nothing in this section shall preclude a director from providing notice in another manner permitted by applicable law. If such order is not complied with within the time fixed by such director: (1) Such director, or any official of such town, city or borough authorized to institute actions on behalf of such town, city or borough, may institute and maintain a civil action for injunctive relief in any court of competent jurisdiction to require the abatement or remediation of such nuisance, the removal of such filth and the restraining and prohibiting of acts which caused such nuisance or filth, and such court shall have power to grant such injunctive relief upon notice and hearing; (2) (A) the owner or occupant of such property, or both, shall be subject to a civil penalty of two hundred fifty dollars per day for each day such nuisance is maintained or such filth is allowed to remain after the time fixed by the director in his order has expired, except that the owner or occupant of such property or any part thereof on which a public eating place is conducted shall not be subject to the provisions of this subdivision, but shall be subject to the provisions of subdivision (3) of this subsection, and (B) such civil penalty may be collected in a civil proceeding by the director of health or any official of such town, city or borough authorized to institute civil actions and shall be payable to the treasurer of such city, town or borough; and (3) the owner or occupant of such property, or both, shall be subject to the provisions of sections 19a-36, 19a-220 and 19a-230.

(c) If the director institutes an action for injunctive relief seeking the abatement or remediation of a nuisance or the removal of filth, the maintenance of which is of so serious a nature as to constitute an immediate hazard to the health of persons other than the persons maintaining such nuisance or filth, he may, upon a verified complaint stating the facts which show such immediate hazard, apply for an ex parte injunction requiring the abatement or remediation of such nuisance or the removal of such filth and restraining and prohibiting the acts which caused such nuisance or filth to occur, and for a hearing on an order to show cause why such ex parte injunction should not be continued pending final determination on the merits of such action. If the court finds that an immediate hazard to the health of persons other than those persons maintaining such nuisance or source of filth exists, such ex parte injunction shall be issued, provided a hearing on its continuance pending final judgment is ordered held within seven days thereafter and provided further that any persons so enjoined may make a written request to the court or judge issuing such injunction for a hearing to vacate such injunction, in which event such hearing shall be held within three days after such request is filed.

(d) In each town, except in a town having a city or borough within its limits, the town director of health shall have and exercise all the power for preserving the public health and preventing the spread of diseases; and, in any town within which there exists a city or borough, the limits of which are not coterminous with the limits of such town, such town director of health shall exercise the powers and duties of his office only in such part of such town as is outside the limits of such city or borough, except that when such city or borough has not appointed a director of health, the town director of health shall, for the purposes of this section, exercise the powers and duties of his office throughout the town, including such city or borough, until such city or borough appoints a director of health.

(e) When such nuisance is abated or remediated or the source of filth is removed from private property, such abatement, remediation or removal shall be at the expense of the owner or, where applicable, the occupant of such property, or both, and damages and costs for such abatement, remediation or removal may be recovered against the owner or, where applicable, the occupant, or both, by the town, city or borough in a civil action as provided in subsection (b) of this section or in a separate civil action brought by the director of health or any official of such city, town or borough authorized to institute civil actions.

(f) If the order of a district department of health, formed pursuant to section 19a-241, causes the displacement of any occupant of a residential dwelling unit, the municipality in which such dwelling unit is located shall be responsible for any relocation assistance afforded to such occupant pursuant to chapter 135. The district department of health shall provide written notification to the occupant of the occupant’s rights under chapter 135 at the time an order causing displacement is issued. The written notification shall include the name, address and telephone number of the person authorized by the municipality to process applications for relocation assistance afforded pursuant to chapter 135.

(1949 Rev., S. 3850; 1959, P.A. 445; P.A. 77-465; P.A. 87-521, S. 2; June Sp. Sess. P.A. 07-2, S. 55; P.A. 08-137, S. 2; P.A. 09-144, S. 5.)

History: 1959 act added provision for director of health authorizing qualified person to act; P.A. 77-465 placed previous provisions in Subsecs. (a) and (d) and added new provisions in Subsecs. (b), (c) and (e) clarifying general provisions re maintaining nuisance or source of filth injurious to public health stated in Subsec. (a) and added exception in Subsec. (d) re town health director’s jurisdiction in cities or boroughs lacking health directors of their own; Sec. 19-79 transferred to Sec. 19a-206 in 1983; P.A. 87-521 amended Subsec. (a) to provide for the delegation of duties to an authorized agent and a sanitarian and to make technical changes; June Sp. Sess. P.A. 07-2 amended Subsecs. (a) to (c) and (e) to add references to remediation, made technical changes in Subsecs. (b) and (e) and amended Subsec. (e) to subject owners or occupants of private property to liability for remediation, where applicable; P.A. 08-137 added Subsec. (f) re relocation assistance availability when district department of health order causes displacement of occupant of residential dwelling unit, effective June 5, 2008; P.A. 09-144 amended Subsec. (b) by allowing notice to be delivered to registrant in accordance with Sec. 7-148ii.

See Sec. 21a-62 re power of local health authority to order analyses of foods and medicines or other articles for human consumption.

See Sec. 26-192g re duties of local directors of health with regard to unauthorized taking of shellfish in contaminated or posted areas.

Towns not liable for acts of health officers, acting in good faith, and doing no unnecessary damage; health officer is not liable for error of judgment when acting in good faith. 51 C. 93. No distinction between nuisances and filth as to power of health officer. Id., 98, 99. Filth and nuisances may be removed although not endangering health at time of removal. Id., 102. Duty to prevent spread of disease. 86 C. 677. A person cannot be charged with a crime under section until the time allowed in an order for compliance with its terms has expired. 148 C. 439. Cited. 170 C. 387; Id., 675.

First selectmen of towns have never possessed any authority concerning matters affecting the public health. 8 CS 431. History and purpose discussed; the nuisances referred to are confined to those injurious to public health. 24 CS 242.

Annotation to present section:

Cited. 42 CA 631. Under 2005 revision, Subsec. (b) clearly and unambiguously authorizes local health directors to issue orders to landlords for public nuisance violations regardless of the landlords’ involvement in the violations. 133 CA 710.



Section 19a-207 - (Formerly Sec. 19-80). Duties of local officials. Emergencies. Regulations.

The local director of health or his authorized agent or the board of health shall enforce or assist in the enforcement of the Public Health Code and such regulations as may be adopted by the Commissioner of Public Health. Towns, cities and boroughs may retain the power to adopt, by ordinance, sanitary rules and regulations, but no such rule or regulation shall be inconsistent with the Public Health Code as adopted by said commissioner. In any emergency when the health of any locality is menaced or when any local board of health or director of health fails to comply with recommendations of the Department of Public Health, said department may enforce such regulations as may be required for the protection of the public health.

(1949 Rev., S. 3806; 1957, P.A. 13, S. 84; P.A. 77-614, S. 323, 610; P.A. 78-303, S. 65, 136; P.A. 87-521, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 78-303 replaced public health council with commissioner of health services; Sec. 19-80 transferred to Sec. 19a-207 in 1983; P.A. 87-521 provided for the appointment of an authorized agent to perform the duties of the local director of health and deleted reference to “quarantine” regulations re department’s enforcement of regulations to protect the public health; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-36 re Public Health Code.

Cited. 166 C. 337.



Section 19a-208 - (Formerly Sec. 19-81). Health conferences.

Town, city, borough and district directors of health shall attend conferences called by the Department of Public Health to consider matters relating to public health, and the necessary expenses incident to such attendance shall be paid by the town, city, borough or district represented by the director, provided said department shall not call more than two such conferences in any year.

(1949 Rev., S. 3851; P.A. 77-598, S. 4; 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-598 added references to districts and district directors of health; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-81 transferred to Sec. 19a-208 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-209 - (Formerly Sec. 19-83). Jurisdiction of local director of health over streams.

The director of health of a town, city or borough contiguous to any stream or body of water which is not wholly within the limits of such town, city or borough shall, in the enforcement of the laws, rules and regulations relating to public health, have jurisdiction over such stream or body of water and the islands situated therein.

(1949 Rev., S. 3853.)

History: Sec. 19-83 transferred to Sec. 19a-209 in 1983.

First selectmen of towns have never possessed any authority concerning matters affecting the public health. 8 CS 431.



Section 19a-209a - Permit for wells on residential property near approved community water supply systems. Mitigation or abandonment of irrigation wells.

The director of health of a town, city, or borough or of a district health department may issue a permit for the installation or replacement of a water supply well at residential premises on property whose boundary is located within two hundred feet of an approved community water supply system, measured along a street, alley or easement, where (1) the water from the water supply well is only used for irrigation or other outside use and is not used for human consumption, (2) a reduced pressure device is installed to protect against a cross connection with the public water supply, (3) no connection exists between the water supply well and the community water system, and (4) the use of the water supply well will not affect the purity or adequacy of the supply or service to the customers of the community water supply system. Any well installed pursuant to this subsection, except a well used for irrigation, shall be subject to water quality testing that demonstrates the supply meets the water quality standards established in section 19a-37 at the time of installation and at least every ten years thereafter or as requested by the local director of health. Upon a determination by the local director of health that an irrigation well creates an unacceptable risk of injury to the health or safety of persons using the water, to the general public, or to any public water supply, the local director of health may issue an order requiring the immediate implementation of mitigation measures, up to and including permanent abandonment of the well, in accordance with the provisions of the Connecticut Well Drilling Code adopted pursuant to section 25-128. In the event a cross connection with the public water system is found, the owner of the system may terminate service to the premises.

(P.A. 95-149, S. 1, 2; P.A. 02-102, S. 3; P.A. 07-244, S. 3.)

History: P.A. 95-149 effective June 28, 1995; P.A. 02-102 authorized the director of health of a town, city or borough or district health department to issue a permit for the replacement of certain water supply wells on residential premises, amended Subdiv. (1) to provide that the water from the well is used for irrigation or other outside use and not human consumption, provided a pressure device is installed, amended Subdiv. (2) to provide that the well replaces an existing well that was used at the premises for domestic purposes, amended Subdiv. (3) by deleting the Subdiv. (4) designator and adding proviso that no connection exists between the well and the community water system, and added a provision re water quality testing at time of installation and at least every 10 years or as requested by the local director of health; P.A. 07-244 made technical changes, designated provision re installation of reduced pressure devices as Subdiv. (2), deleted former Subdivs. (2) and (3), redesignated existing Subparas. (A) and (B) as Subdivs. (3) and (4), and added provisions re mitigation or abandonment of irrigation wells that create unacceptable risk of injury to health or safety.



Section 19a-209b - Prohibited discontinuance of water service from private residential wells.

No person who owns a private residential well that (1) currently supplies or previously supplied water to another household, and (2) provides or previously provided continuous water service to such household for a period of at least fifty years, may discontinue such water service in the absence of an alternative, available source of water for such household. Each household to whom the private residential well supplies water shall contribute equally to the costs associated with maintaining the well.

(P.A. 07-244, S. 5.)

History: P.A. 07-244 effective July 11, 2007.



Section 19a-209c - Application for exception to separating distance requirements for repair or new construction of subsurface sewage disposal system. Notice requirements. Approval of application not an affirmative defense to claims relating to contamination.

(a) Any person who applies to the Department of Public Health for an exception to the separating distance requirements for the repair or new construction of a subsurface sewage disposal system relative to a water supply well, shall notify all owners of properties with water supply wells affected by the exception request of such application by certified mail, return receipt requested. The notice shall include a copy of the application.

(b) A decision approving such an application shall not be an affirmative defense for the owner of the subsurface sewage disposal system to any claim of liability for damages relating to contamination caused by the proximity of a subsurface sewage disposal system to a water supply well.

(P.A. 07-244, S. 7; P.A. 08-184, S. 4.)

History: P.A. 07-244 effective July 11, 2007; P.A. 08-184 amended Subsec. (a) by substituting “an exception to the separating distance requirements for” in place of “authorization relating to” re applications to department, by replacing provision re waiver of proximity requirement with “relative to a water supply”, by changing notification requirements from “abutting” properties to properties “with water supply wells affected by the exception request”, and by deleting provision re department’s decision constituting a final decision for purposes of Sec. 4-183, and amended Subsec. (b) by substituting “water supply” for “private residential”.



Section 19a-210 - (Formerly Sec. 19-84). Removal of refuse.

Any board of health or borough or town director of health may, upon the written complaint of any person having an interest in any land, cause the removal of refuse and rubbish from such land and shall apportion the expenses of such removal among the co-owners; provided the cost of removal of any refuse and rubbish caused by the alteration or erection of any structure on such land shall be charged to the owner or owners causing such alteration or erection.

(1949 Rev., S. 3854.)

History: Sec. 19-84 transferred to Sec. 19a-210 in 1983.



Section 19a-211 - (Formerly Sec. 19-85). Toilets in public places.

Any owner or person having the care, custody or control of any building, room or premises maintained for or used by the public, who allows any toilet in any such building, room or premises or connected therewith to be in an insanitary condition, shall be fined not more than one hundred dollars for each offense. The director of health of each town, city or borough shall inspect each such toilet and cause the same to be maintained in a sanitary condition and shall make complaint of any failure to maintain any such toilet in such condition to a prosecuting officer having jurisdiction. The failure of any director of health to perform his duty under the provisions of this section shall be cause for his removal.

(1949 Rev., S. 3855.)

History: Sec. 19-85 transferred to Sec. 19a-211 in 1983.

See Sec. 19a-105 re requirements concerning public toilets.



Section 19a-212 - (Formerly Sec. 19-86). Nuisance arising from swampy lands.

When there exist upon any premises swampy or wet places or depressions in which a foul and unhealthy condition, arising from natural causes, permanently exists, the director of health of the town or the health committee, director of health or board of health of any city or borough, in which such places or depressions exist, upon the written complaint of any person and upon finding that such places or depressions are a source of danger to the public health, may cause such places or depressions to be filled with suitable material or drained. When caused to be done in any town outside the limits of a city or borough, it shall be under the direction of the selectmen of such town, and the expenses incurred thereby shall be paid by the treasurer of the town upon the orders of the selectmen, and, when caused to be done within the limits of any city or borough, the expense thereof shall be borne by such city or borough, provided such director of health, health committee or board of health shall not cause to be expended in any year under the provisions of this section a sum in excess of three hundred dollars, unless expressly authorized by such town, city or borough to expend a greater amount. Any resident or taxpayer of such town, city or borough may appeal from such order of any director of health, health committee or board of health in the manner provided in section 19a-229. If the owner of such premises, or his agent in charge thereof, has been notified in writing by such director of health, health committee or board of health to cause such places to be filled in or drained and has failed to do so, the owner of such premises filled in or drained under the provisions of this section shall pay to the community performing such work the benefits accruing to him therefrom, to be determined in the same manner as benefits are assessed in the layout of streets and highways.

(1949 Rev., S. 3856; February, 1965, P.A. 574, S. 26.)

History: 1965 act corrected statutory reference from section 19-102; Sec. 19-86 transferred to Sec. 19a-212 in 1983.

Cited. 170 C. 387.



Section 19a-213 - (Formerly Sec. 19-87). Mosquito-breeding places; treatment.

When it has been brought to the attention of a director of health or board of health that rain water barrels, tin cans, bottles or other receptacles or pools near human habitations are breeding mosquitoes, such director of health or board of health shall investigate and cause any such breeding places to be abolished, screened or treated in such manner as to prevent the breeding of mosquitoes. The director of health, or any inspector or agent employed by him, may enter any premises in the performance of his duties under this section.

(1949 Rev., S. 3857.)

History: Sec. 19-87 transferred to Sec. 19a-213 in 1983.

See Sec. 22a-45b re elimination of mosquito-breeding places.

See Sec. 22a-45c re maintenance of drained land.

Cited. 170 C. 387.



Section 19a-214 - (Formerly Sec. 19-88a). Procedure for suspension of delivery by fuel oil and bottled gas retailers to rental residences.

No person, firm, corporation or partnership supplying fuel oil or bottled gas for the purpose of heating to a residential building which such person, firm, corporation or partnership knows, or reasonably should know, is occupied by any person other than the owner or any other party legally liable to the supplier for such fuel oil or bottled gas shall fail to provide such fuel oil or bottled gas in quantities sufficient to maintain the interior of such building at sixty-five degrees Fahrenheit, unless such supplier notifies, at least three days or, in the situation where such supplier has a contract providing for automatic delivery, at least ten days prior to the time such building is reasonably expected to require an additional supply of fuel oil or bottled gas to continue to maintain the interior of the building at such temperature, the owner or any other party legally liable to the supplier for such fuel oil or bottled gas, the Secretary of the Office of Policy and Management and the chief health officer of the municipality, town, city or borough in which such building is located of his intention to discontinue such supply of fuel oil or bottled gas. Such notice shall include: (1) The address of the residential building affected; (2) the name and if known to the supplier of fuel oil or bottled gas, the address and telephone number of the person, firm, corporation, or partnership or its agent financially responsible for the supply of fuel oil or bottled gas; (3) the date on which the building is reasonably expected to require additional supplies of fuel oil or bottled gas to maintain the interior of the building at sixty-five degrees Fahrenheit; and (4) the reason for the refusal to provide fuel oil or bottled gas to the residential building. Such notice shall be given by telephone or in person during normal business hours of the municipality, town, city, or borough in which such building is located. The person, firm, corporation, or partnership supplying fuel oil or bottled gas shall maintain adequate records at its principal place of business of such notice including the date, time, and person to whom such notice is given. A copy of such record shall be mailed to the health officer, the owner or party legally liable to the supplier for such fuel oil or bottled gas and the Secretary of the Office of Policy and Management on the same day as the notice is given. Within twenty-four hours after such notice is received from the fuel oil or bottled gas supplier, (A) the health officer shall contact the owner, agent, lessor, or manager of such building and advise him of his responsibilities pursuant to section 19a-109, and shall post notices in conspicuous places on the premises that service may be discontinued; and (B) the health officer, or an agent designated by the chief executive officer of the municipality, shall take reasonable steps to notify each tenant that he may have rights and remedies under sections 47a-13 and 47a-14a. A copy of such notice shall also be delivered to each dwelling unit within the premises. The name of the supplier shall not be mentioned in such notice. The supplier of fuel oil or bottled gas shall not be liable to such person, firm, corporation, or partnership financially responsible to such supplier for the supply of fuel oil or bottled gas or its agent for any damages whatsoever caused by the negligence of such supplier in making the notification required by the provisions of this section.

(P.A. 75-315; P.A. 77-2, S. 2, 4; Oct. Sp. Sess. P.A. 79-8, S. 1, 6.)

History: P.A. 77-2 lowered minimum temperature allowed in residential rentals where heat supplied by owner or other legally liable person from sixty-eight to sixty-five degrees; October, 1979, P.A. 79-8 required ten days’ notice of intent to discontinue fuel supply service in cases involving contracts for automatic delivery, required notification of building owner or legally liable person and secretary of office of policy and management, as well as of municipality’s chief health officer, and of tenants and required health officer or his agent to inform tenants of “rights and remedies” under law; Sec. 19-88a transferred to Sec. 19a-214 in 1983.

See Secs. 16a-22 to 16a-22b, inclusive, re regulation of wholesale and retail fuel oil dealers.



Section 19a-215 - (Formerly Sec. 19-89). Commissioner’s lists of reportable diseases, emergency illnesses and health conditions and reportable laboratory findings. Reporting requirements. Confidentiality. Fines.

(a) For the purposes of this section:

(1) “Clinical laboratory” means any facility or other area used for microbiological, serological, chemical, hematological, immunohematological, biophysical, cytological, pathological or other examinations of human body fluids, secretions, excretions or excised or exfoliated tissues, for the purpose of providing information for the diagnosis, prevention or treatment of any human disease or impairment, for the assessment of human health or for the presence of drugs, poisons or other toxicological substances.

(2) “Commissioner’s list of reportable diseases, emergency illnesses and health conditions” and “commissioner’s list of reportable laboratory findings” means the lists developed pursuant to section 19a-2a.

(3) “Confidential” means confidentiality of information pursuant to section 19a-25.

(4) “Health care provider” means a person who has direct or supervisory responsibility for the delivery of health care or medical services, including licensed physicians, nurse practitioners, nurse midwives, physician assistants, nurses, dentists, medical examiners and administrators, superintendents and managers of health care facilities.

(5) “Reportable diseases, emergency illnesses and health conditions” means the diseases, illnesses, conditions or syndromes designated by the Commissioner of Public Health on the list required pursuant to section 19a-2a.

(b) A health care provider shall report each case occurring in such provider’s practice, of any disease on the commissioner’s list of reportable diseases, emergency illnesses and health conditions to the director of health of the town, city or borough in which such case resides and to the Department of Public Health, no later than twelve hours after such provider’s recognition of the disease. Such reports shall be in writing, by telephone or in an electronic format approved by the commissioner. Such reports of disease shall be confidential and not open to public inspection except as provided for in section 19a-25.

(c) A clinical laboratory shall report each finding identified by such laboratory of any disease identified on the commissioner’s list of reportable laboratory findings to the Department of Public Health not later than forty-eight hours after such laboratory’s finding. A clinical laboratory that reports an average of more than thirty findings per month shall make such reports electronically in a format approved by the commissioner. Any clinical laboratory that reports an average of less than thirty findings per month shall submit such reports, in writing, by telephone or in an electronic format approved by the commissioner. All such reports shall be confidential and not open to public inspection except as provided for in section 19a-25. The Department of Public Health shall provide a copy of all such reports to the director of health of the town, city or borough in which the affected person resides or, in the absence of such information, the town where the specimen originated.

(d) When a local director of health, the local director’s authorized agent or the Department of Public Health receives a report of a disease or laboratory finding on the commissioner’s lists of reportable diseases, emergency illnesses and health conditions and laboratory findings, the local director of health, the local director’s authorized agent or the Department of Public Health may contact first the reporting health care provider and then the person with the reportable finding to obtain such information as may be necessary to lead to the effective control of further spread of such disease. In the case of reportable communicable diseases and laboratory findings, this information may include obtaining the identification of persons who may be the source or subsequent contacts of such infection.

(e) All personal information obtained from disease prevention and control investigations as performed in subsections (c) and (d) of this section including the health care provider’s name and the identity of the reported case of disease and suspected source persons and contacts shall not be divulged to anyone and shall be held strictly confidential pursuant to section 19a-25, by the local director of health and the director’s authorized agent and by the Department of Public Health.

(f) Any person who violates any reporting or confidentiality provision of this section shall be fined not more than five hundred dollars. No provision of this section shall be deemed to supersede section 19a-584.

(1949 Rev., S. 3866; P.A. 77-614, S. 323, 610; P.A. 93-291, S. 2; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; P.A. 00-27, S. 18, 24; P.A. 08-184, S. 3; P.A. 11-242, S. 21.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-89 transferred to Sec. 19a-215 in 1983; P.A. 93-291 divided section into Subsecs., inserted new provisions as Subsec. (a) defining “commissioner’s list of reportable diseases and laboratory findings”, “confidential” and “health care provider”, amended Subsec. (b) to remove list of diseases and make technical changes, added Subsec. (c) re procedures for department and local directors after receipt of reports, amended Subsec. (d) to conform confidentiality provisions and remove obsolete language and amended Subsec. (e) to raise fine from $25 to $500 and to specify that section does not supersede Sec. 19a-584; P.A. 93-381 and P.A. 93-435 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-27 made technical changes in Subsec. (a), effective May 1, 2000; P.A. 08-184 amended Subsec. (b) by providing that required reports may be in an electronic format approved by commissioner and by making technical changes; P.A. 11-242 amended Subsec. (a) by adding new Subdiv. (1) defining “clinical laboratory”, redesignating existing Subdivs. (1) to (3) as Subdivs. (2) to (4), substituting “commissioner’s list of reportable diseases, emergency illnesses and health conditions” and “commissioner’s list of reportable laboratory findings” for “commissioner’s list of reportable diseases and laboratory findings” as defined terms in Subdiv. (2), and adding Subdiv. (5) defining “reportable diseases, emergency illnesses and health conditions”, amended Subsec. (b) by substituting “emergency illnesses and health conditions” for “laboratory findings” and substituting “section 19a-25” for “subsection (d) of this section”, added new Subsec. (c) re disease reporting requirements for clinical laboratory, redesignated existing Subsecs. (c) to (e) as Subsecs. (d) to (f), amended Subsec. (d) by adding “emergency illnesses and health conditions”, amended Subsec. (e) by substituting “subsections (c) and (d)” for “subsection (c)”, and made technical changes.

See Sec. 19a-221 re quarantine procedure.



Section 19a-216 - (Formerly Sec. 19-89a). Examination or treatment of minor for venereal disease. Confidentiality. Liability for costs.

(a) Any municipal health department, state institution or facility, licensed physician or public or private hospital or clinic, may examine or provide treatment for venereal disease for a minor, if the physician or facility is qualified to provide such examination or treatment. The consent of the parents or guardian of the minor shall not be a prerequisite to the examination or treatment. The physician in charge or other appropriate authority of the facility or the licensed physician concerned shall prescribe an appropriate course of treatment for the minor. The fact of consultation, examination or treatment of a minor under the provisions of this section shall be confidential and shall not be divulged by the facility or physician, including the sending of a bill for the services to any person other than the minor, except for purposes of reports under section 19a-215, and except that, if the minor is not more than twelve years of age, the facility or physician shall report the name, age and address of that minor to the Commissioner of Children and Families or the commissioner’s designee who shall proceed thereon as in reports under section 17a-101g.

(b) A minor shall be personally liable for all costs and expenses for services afforded such minor at his or her request under this section.

(1967, P.A. 206; 1969, P.A. 24; 1971, P.A. 858, S. 5; 1972, P.A. 257, S. 1; P.A. 73-205, S. 7; P.A. 74-251, S. 6; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 82-43, S. 2; P.A. 90-209, S. 23; P.A. 93-91, S. 1, 2; P.A. 96-246, S. 29; P.A. 11-242, S. 10.)

History: 1969 act allowed treatment for drug addiction or effects of controlled drug; 1971 act removed provision allowing treatments for drug addiction or effects of controlled drug; 1972 act included licensed physicians in provisions, allowed examination as well as treatment and added provisions re confidentiality of consultation, examination and treatment; P.A. 73-205 added exception to confidentiality provision where minor is not more than 12 years old; P.A. 74-251 allowed report of minor’s name, age and address to welfare commissioner’s designee in exception provision; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 82-43 required that physician’s report be made to children and youth services commissioner rather than to human resources commissioner and substituted “the” for “such” where appearing; Sec. 19-89a transferred to Sec. 19a-216 in 1983; P.A. 90-209 added new Subsec. (b) re minor’s liability for costs and expenses, containing provisions formerly found in repealed Sec. 19a-385; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-246 amended Subsec. (a) by replacing reference to Sec. 17a-101 with Sec. 17a-101g; P.A. 11-242 amended Subsec. (a) by substituting “examination or treatment” for “examination and treatment” and made technical changes.



Section 19a-216a - Examination and treatment of persons at communicable disease control clinics. Confidentiality.

(a) For the purposes of this section: (1) “Communicable disease control clinic” means a state or local health department funded clinic established for the purpose of providing readily accessible treatment of persons with possible sexually-transmitted diseases and their sexual contacts or persons with possible tuberculosis and their contacts. (2) “Epidemiologic information” means the names of possible human sources of infection or subsequent transmission from a person with a sexually-transmitted disease or tuberculosis.

(b) The personal medical records of persons examined or treated in a communicable disease control clinic shall be held strictly confidential by the local director of health and his authorized agents and shall not be released or made public or be subject to discovery proceedings, except release may be made of personal medical information, excluding epidemiologic information under the following circumstances:

(1) For statistical purposes in such form that no individual person can be identified;

(2) With the informed consent of all persons identified in the records;

(3) To health care providers in a medical emergency to the extent necessary to protect the health or life of the person who is the subject;

(4) To health care providers and public health officials in the states or localities authorized to receive such information by other state statute or regulation to the extent necessary to protect the public health or safety by permitting the continuation of service or public health efforts directed to disease prevention and control;

(5) To any agency authorized to receive reports of abuse or neglect of minors not more than twelve years of age pursuant to section 19a-216. If any information is required to be disclosed in a court proceeding involving abuse or neglect, the information shall be disclosed in camera and sealed by the court upon conclusion of the proceeding; or

(6) By court order as necessary to enforce any provision of the general statutes or state regulations or local ordinances pertaining to public health and safety provided the order explicitly finds each of the following: (A) The information sought is material, relevant and reasonably calculated to be admissible evidence during the legal proceeding; (B) the probative value of the evidence outweighs the individual’s and the public’s interest in maintaining its confidentiality; (C) the merits of the litigation cannot be fairly resolved without the disclosure; and (D) the evidence is necessary to avoid substantial injustice to the party seeking it and the disclosure will result in no significant harm to the person examined or treated. Before making such findings, the court may examine the information in camera. If the information meets the test of necessary evidence as listed in this subdivision, it shall be disclosed only in camera and shall be sealed by the court on conclusion of the proceeding.

(c) Except as provided in subsection (b) of this section, no local health department official or employee shall be examined in any court proceeding, civil or criminal, or before any other tribunal, board, agency or person as to the existence or contents of pertinent records, reports or information of a person examined or treated for a sexually-transmitted disease by a state or local health department, or as to the existence or contents of such records, reports or information received by such department from a private physician or private health facility, without the written consent of the individual who is the subject of the records, reports or information.

(d) Information released under the provisions of this section shall not be rereleased unless the rerelease is made in accordance with the provisions of this section.

(e) Any person who violates any provision of this section shall be fined not more than one thousand dollars. No provision of this section shall be deemed to supersede section 19a-584.

(P.A. 93-214.)



Section 19a-217 and 19a-218 - (Formerly Secs. 19-90 and 19-91). Prohibiting communication between towns. Notice of communicable disease in hotels and lodging houses.

Sections 19a-217 and 19a-218 are repealed, effective July 1, 1997.

(1949 Rev., S. 3869, 3870; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 19a-219 - (Formerly Sec. 19-92). Prevention of blindness in newborn infants.

(a) Any inflammation, swelling or unusual redness in the eyes of any infant, either apart from or with any unnatural discharge from the eyes of such infant, occurring at any time within two weeks after the birth of such infant, shall, for the purposes of this section, be designated as “inflammation of the eyes of the newborn”. The person in attendance at the birth of any infant shall instill into the eyes of such infant, immediately after birth, a prophylactic preparation approved by the Department of Public Health for the purpose of preventing inflammation of the eyes of newborns. Any person who violates any provision of this section shall be fined not less than ten dollars nor more than fifty dollars.

(b) The prophylactic treatment required by subsection (a) of this section shall not apply to any infant whose parents object to the treatment as being in conflict with their religious tenets and practice. Any person who objects to such treatment shall indemnify attending medical personnel for expenses incurred in connection with any civil action based on lack of such treatment. For purposes of this subsection, “expenses” includes, but is not limited to, judgments, settlements, attorneys’ fees and court costs.

(1949 Rev., S. 3868; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 41.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-92 transferred to Sec. 19a-219 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 designated existing provisions as Subsec. (a), deleted eye-inflammation reporting requirement, reference to number of eye drops required and requirement that the department furnish solution and added new Subsec. (b) re religious exception.



Section 19a-220 - (Formerly Sec. 19-93). Enforcement of orders of health authorities.

When any person refuses to obey a legal order given by a director of health, health committee or board of health, or endeavors to prevent it from being carried into effect, a judge of the Superior Court may issue his warrant to a proper officer or to an indifferent person, therein stating such order and requiring him to carry it into effect, and such officer or indifferent person shall execute the same.

(1949 Rev., S. 3871; March, 1958, P.A. 27, S. 49; 1959, P.A. 28, S. 60; P.A. 74-183, S. 224, 291; P.A. 76-436, S. 193, 681.)

History: 1959 act substituted a judge of the circuit court for trial justice or municipal court judge, both of which were abolished; P.A. 74-183 replaced circuit court with court of common pleas; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 19-93 transferred to Sec. 19a-220 in 1983.

Cited. 170 C. 675.



Section 19a-221 - (Formerly Sec. 19-94). Order of quarantine or isolation of certain persons. Appeal of order. Hearing.

(a) Any town, city, borough or district director of health may order any person isolated or quarantined whom such director has reasonable grounds to believe to be infected with a communicable disease or to be contaminated, if such director determines such person poses a substantial threat to the public health and isolation or quarantine is necessary to protect or preserve the public health, except that in the event the Governor declares a public health emergency, pursuant to section 19a-131a, each town, city, borough and district director of health shall comply with and carry out any order the Commissioner of Public Health issues in furtherance of the Governor’s order pursuant to the declaration of the public health emergency.

(b) (1) The director shall adhere to the following conditions and principles when isolating or quarantining persons: (A) Isolation and quarantine shall be by the least restrictive means necessary to prevent the spread of a communicable disease or contamination to others and may include, but not be limited to, confinement to private homes or other private or public premises; (B) quarantined persons shall be confined separately from isolated persons; (C) the health status of isolated or quarantined persons shall be monitored frequently to determine if they continue to require isolation or quarantine; (D) if a quarantined person subsequently becomes infected or contaminated or is reasonably believed to have become infected with a communicable disease or contaminated, such person shall be promptly moved to isolation; (E) isolated or quarantined persons shall be immediately released when they are no longer infectious or capable of contaminating others or upon the order of a court of competent jurisdiction; (F) the needs of persons isolated or quarantined shall be addressed in a systematic and competent fashion, including, but not limited to, providing adequate food, clothing, shelter, means of communication with those in isolation or quarantine and outside those settings, medication and competent medical care; (G) premises used for isolation and quarantine shall be maintained in a safe and hygienic manner and be designed to minimize the likelihood of further transmission of infection or other harms to individuals isolated or quarantined; (H) to the extent possible without jeopardizing the public health, family members and members of a household shall be kept together, and guardians shall stay with their minor wards; and (I) to the extent possible, cultural and religious beliefs shall be considered in addressing the needs of persons and establishing and maintaining premises used for quarantine and isolation.

(2) The order by the director shall be in writing setting forth: (A) The name of the person to be isolated or quarantined, (B) the basis for the director’s belief that the person has a communicable disease or has been contaminated and poses a substantial threat to the public health and that isolation or quarantine is necessary to protect or preserve the public health, (C) the period of time during which the order shall remain effective, (D) the place of isolation or quarantine that may include, but need not be limited to, private homes or other private or public premises, as designated by the director, and (E) such other terms and conditions as may be necessary to protect and preserve the public health. Such order shall also inform the person isolated or quarantined that such person has the right to consult an attorney, the right to a hearing under this section, and that if such a hearing is requested, he has the right to be represented by counsel, and that counsel will be provided at the state’s expense if he is unable to pay for such counsel. A copy of the order shall be given to such person. In determining the duration of the order, the director shall consider, to the extent known, the length of incubation of the communicable disease or contamination, the date of the person’s exposure and the person’s medical risk of exposing others to such communicable disease or contamination. Within twenty-four hours of the issuance of the order, the director of health shall notify the Commissioner of Public Health that such an order has been issued. The order shall be effective for not more than twenty days, provided further orders of confinement pursuant to this section may be issued as to any respondent for successive periods of not more than twenty days if issued before the last business day of the preceding period of isolation or quarantine.

(c) A person ordered isolated or quarantined under this section shall be isolated or quarantined in a place designated by the director of health until such time as such director determines such person no longer poses a substantial threat to the public health or is released by order of a probate court for the district in which such person is isolated or quarantined. Any person who desires treatment by prayer or spiritual means without the use of any drugs or material remedies, but through the use of the principles, tenets or teachings of any church incorporated under chapter 598, may be so treated during such person’s isolation or quarantine in such place.

(d) A person isolated or quarantined under this section shall have the right to a hearing in Probate Court and, if such person or such person’s representative requests a hearing in writing, such hearing shall be held not later than seventy-two hours after receipt of such request, excluding Saturdays, Sundays and legal holidays. A request for a hearing shall not stay the order of isolation or quarantine issued by the director of health under this section. The hearing shall be held to determine if (1) the person ordered isolated or quarantined is infected with a communicable disease or is contaminated, (2) the person poses a substantial threat to the public health, and (3) isolation or quarantine of the person is necessary and the least restrictive alternative to protect and preserve the public health. The commissioner shall have the right to be made a party to the proceedings.

(e) Jurisdiction shall be vested in the court of probate for the district in which such person resides or is isolated or quarantined. The appeal shall be heard by the judge of probate for such district, except that on motion of the respondent for appointment of a three-judge court, the Probate Court Administrator shall appoint a three-judge court from among the several judges of probate to conduct the hearing. Such three-judge court shall consist of at least one judge who is an attorney-at-law admitted to practice in this state. Such three-judge court when convened shall be subject to all of the provisions of law as if it were a single-judge court. The isolation or quarantine of a person under this section shall not be ordered by the court without the vote of at least two of the three judges convened hereunder. The judges of such court shall designate a chief judge from among their members. All records for any case before the three-judge court shall be maintained in the court of probate having jurisdiction over the matter as if the three-judge court had not been appointed.

(f) Notice of the hearing shall be given the respondent and shall inform the respondent that his or her representative has a right to be present at the hearing; that the respondent has a right to counsel; that the respondent, if indigent or otherwise unable to pay for or obtain counsel, has a right to have counsel appointed to represent the respondent; and that the respondent has a right to cross-examine witnesses testifying at the hearing. If the court finds such respondent is indigent or otherwise unable to pay for counsel, the court shall appoint counsel for such respondent, unless such respondent refuses counsel and the court finds that the respondent understands the nature of his or her refusal. The court shall provide such respondent a reasonable opportunity to select his or her own counsel to be appointed by the court. If the respondent does not select counsel or if counsel selected by the respondent refuses to represent such respondent or is not available for such representation, the court shall appoint counsel for the respondent from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator. The reasonable compensation of appointed counsel shall be established by and paid from funds appropriated to, the Judicial Department, but, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(g) Prior to such hearing, such respondent or respondent’s counsel shall be afforded access to all records including, without limitation, hospital records if such respondent is hospitalized. If such respondent is hospitalized at the time of the hearing, the hospital shall make available at such hearing for use by the respondent or the respondent’s counsel all records in its possession relating to the condition of the respondent. Nothing in this subsection shall prevent timely objection to the admissibility of evidence in accordance with the rules of civil procedure.

(h) At such hearing, the director of health who ordered the isolation or quarantine of the respondent shall have the burden of showing by a preponderance of the evidence that the respondent is infected with a communicable disease or is contaminated and poses a substantial threat to the public health and that isolation or quarantine of the respondent is necessary and the least restrictive alternative to protect and preserve the public health.

(i) If the court, at such hearing, finds by a preponderance of the evidence that the respondent is infected with a communicable disease or is contaminated and poses a substantial threat to the public health and that isolation or quarantine of the respondent is necessary and the least restrictive alternative to protect and preserve the public health, it shall order (1) the continued isolation or quarantine of the respondent under such terms and conditions as it deems appropriate until such time as it is determined that the respondent’s release would not constitute a reasonable threat to the public health, or (2) the release of the respondent under such terms and conditions as it deems appropriate to protect the public health.

(j) If the court, at such hearing, fails to find that the conditions required for an order for isolation or quarantine have been proven, it shall order the immediate release of the respondent.

(k) A respondent may, at any time, move the court to terminate or modify an order made under subsection (i) of this section, in which case a hearing shall be held in accordance with this section. The court shall annually, upon its own motion, hold a hearing to determine if the conditions which required the isolation or quarantine of the respondent still exist. If the court, at a hearing held upon motion of the respondent or its own motion, fails to find that the conditions which required isolation or quarantine still exist, it shall order the immediate release of the respondent. If the court finds that such conditions still exist but that a different remedy is appropriate under this section, the court shall modify its order accordingly.

(l) Any person aggrieved by an order of the Probate Court under this section may appeal to the Superior Court.

(1949 Rev., S. 3873; 1955, S. 2069d; P.A. 84-336, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-236, S. 12.)

History: Sec. 19-94 transferred to Sec. 19a-221 in 1983; P.A. 84-336 substantially revised section including adding definitions of “communicable disease” and “respondent” and adding provisions re the procedure for the confinement of a person by a director of health, hearing procedures by a three-judge probate court, procedural rights of a respondent, standards for the court to order the continued confinement or release of the respondent, the review and termination or modification of a confinement order and the right to appeal to the superior court; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-236 deleted former Subsec. (a) re definitions, redesignated existing Subsec. (b) as new Subsec. (a) and amended said Subsec. by adding provisions re district health director, replacing provision re confinement with provisions re isolation or quarantine, replacing provisions re radiation hazard with provision re contamination and adding provision re public health emergency, added new Subsec. (b) re conditions for isolation or quarantine, redesignated existing Subsec. (c) as Subsec. (b)(2) and amended said Subsec. by replacing provisions re confinement with provisions re isolation or quarantine, replacing provision re radioactive material with provision re contamination, adding provisions re private home as place of isolation or quarantine and basis for duration of order, changing from 15 to 20 days the maximum duration of order and making technical changes, redesignated existing Subsecs. (d) to (m) as Subsecs. (c) to (l), making conforming and technical changes therein, amended Subsec. (f) to provide counsel for indigent respondents, and amended Subsecs. (h) and (i) by changing standard of proof from clear and convincing evidence to a preponderance of the evidence, effective July 9, 2003.

Town liable for expense of quarantine. 76 C. 160. When order of quarantine may be lawfully made; violating it by permitting children to go at large. 86 C. 677.



Section 19a-222 - (Formerly Sec. 19-95). Vaccination.

Directors of health and boards of health may adopt such measures for the general vaccination of the inhabitants of their respective towns, cities or boroughs as they deem reasonable and necessary in order to prevent the introduction or arrest the progress of smallpox, and the expenses in whole or in part of such general vaccination shall, upon their order, be paid out of the town, city or borough treasury, as the case may be. Any person who refuses to be vaccinated, or who prevents a person under his care and control from being vaccinated, on application being made by the director of health or board of health or by a physician employed by the director of health or board of health for that purpose, unless, in the opinion of another physician, it would not be prudent on account of sickness, shall be fined not more than five dollars.

(1949 Rev., S. 3874.)

History: Sec. 19-95 transferred to Sec. 19a-222 in 1983.

Powers of health officer to prevent spread of smallpox. 42 C. 162. Health officers may adopt suitable measures of prevention, although no case of disease has appeared. 65 C. 189.



Section 19a-223 - (Formerly Sec. 19-96). Municipalities may contract for health services.

(a) Any municipal departments of health, pursuant to municipal charter or ordinance, and health districts may contract among themselves for the joint use or benefit of the municipality for services, personnel, facilities, equipment or any other property or resources for matters affecting public health. Any officer or employee of a municipality furnishing such services under such an agreement shall have, in the municipality or district to which the services are furnished, the same authority, responsibilities and duties as to public health as the officer or employee has in the municipality or district employing him.

(b) When necessary to protect and preserve the public health and prevent the spread of disease and injury, any municipal department of health, pursuant to any municipal charter or ordinance and with the approval of the chief executive officer of the municipality, or any health district may request emergency assistance and the use of resources from any other municipal department of health or health district. Any officer or employee of a municipality or health district, while acting in response to such a request, shall have, in the municipality or district to which the services are furnished, the same powers, duties, privileges and immunities as are conferred on public health officers and employees of the municipality or district requesting assistance.

(1957, P.A. 257; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 42, 88.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-96 transferred to Sec. 19a-223 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 designated existing provisions as Subsec. (a) and reworded said provisions, removing requirement of legislative body vote and added new Subsec. (b) re requests for assistance, effective July 1, 1997.



Section 19a-224 - (Formerly Sec. 19-97). Fish scrap and fertilizer.

No fertilizer, fish scrap or similar offensive substance shall be loaded upon or unloaded from any vessel in New London Harbor between June first and October first, or at any other time without a written permit obtained from the director of health of the city of New London. No vessel wholly or partially loaded with fertilizer, fish scrap or similar offensive substance shall, unless stormbound, remain in New London Harbor longer than two days, between June first and October first. No fertilizer, fish scrap or similar offensive substance shall, at any time, be loaded or unloaded from any vessel in any of the Connecticut waters lying south of that portion of the Connecticut shore between New London lighthouse and Cornfield Point. The master of any vessel, at anchor or docked in New London Harbor or in the Connecticut waters defined in this section, which is wholly or partially loaded with fertilizer or fish scrap or similar offensive substance, shall, at all times between the hours of three o’clock in the morning and twelve o’clock midnight, keep the cargo of such vessel so enclosed or covered as to prevent the emission of any offensive odors. The owner, captain or master of any vessel, or any other person responsible for any violation of the provisions of this section, shall be fined not less than two hundred dollars for each violation; and each day’s continuance or repetition of such violation shall constitute a separate offense. State’s attorneys and assistant state’s attorneys or deputy assistant state’s attorneys of the Superior Court and all other informing officers in their respective jurisdictions shall ascertain and prosecute for violations of the provisions of this section. Prosecution for any such violation may be maintained before the superior court in any judicial district whose territorial limits adjoin the waters affected by the provisions hereof.

(1949 Rev., S. 3862; 1961, P.A. 517, S. 57; P.A. 74-183, S. 225, 291; P.A. 76-436, S. 194, 681; P.A. 78-280, S. 1, 2, 127.)

History: 1961 act deleted obsolete references to prosecuting grand jurors, cities’ attorneys and town, city, borough or police court, substituting circuit court; P.A. 74-183 replaced circuit court with court of common pleas and “circuit” with “county or judicial district”; P.A. 76-436 replaced court of common pleas with superior court and “prosecuting attorneys” with “state’s attorneys and assistant state’s attorneys or deputy assistant state’s attorneys”, effective July 1, 1978; P.A. 78-280 deleted reference to counties; Sec. 19-97 transferred to Sec. 19a-224 in 1983.



Section 19a-225 - (Formerly Sec. 19-98). Manufacture and treatment of oil and garbage. Processing of fish for animal consumption in Stonington.

No person or corporation shall, within the town of Waterford, East Lyme, Old Lyme or Stonington, or in any waters adjacent thereto, engage in the business of manufacturing from fish or garbage any oil, guano, fertilizer or phosphate, or in the business of rendering or treating garbage or other filthy or noxious matter, or in the town of Stonington, engage in the business of processing of fish for animal consumption. This section shall not apply to the continuance of any such business of any person or corporation whose plant within any of said towns had been erected prior to May 1, 1909, and was actively employed in the same specific business during the year 1908, while such business continued to be confined to the property owned by such person or corporation on said May 1, 1909, or to the treatment and disposal within any of said towns of garbage or other filthy or noxious matter originating within such town, or to the filleting and freezing of fish into food for human consumption within the town of Stonington.

(1949 Rev., S. 4146; September, 1950, S. 2129d; 1967, P.A. 330, S. 1.)

History: 1967 act modified provisions relating to Stonington; Sec. 19-98 transferred to Sec. 19a-225 in 1983.



Section 19a-226 - (Formerly Sec. 19-99). Unloading and transportation of fertilizers.

Unless otherwise provided, city and borough directors of health shall have power to make orders and regulations controlling the time during which, and the manner in which, manure and other fertilizers may be unloaded from vessels or cars and transported upon the highways in their several jurisdictions.

(1949 Rev., S. 3861.)

History: Sec. 19-99 transferred to Sec. 19a-226 in 1983.



Section 19a-227 - (Formerly Sec. 19-101). Anchorage of houseboats.

The director of health of any town, city or borough may designate limits within the navigable waters of the state, outside the channel and adjacent to any public or private bathing beach or bathing house, within which limits houseboats or other vessels used by the owners or possessors thereof as dwelling places shall not, while so used and occupied as dwelling places, be anchored or moored; and such town, city or borough director of health shall, upon the written application of five or more persons owning property adjoining any bathing beach or bathing house within such navigable waters, designate such limits. After limits have been designated as aforesaid, no person having immediate charge of any such houseboat or other vessel, while used and occupied as a dwelling place, shall anchor or moor the same or keep the same anchored or moored within the limits so designated.

(1949 Rev., S. 3864.)

History: Sec. 19-101 transferred to Sec. 19a-227 in 1983.



Section 19a-228 - (Formerly Sec. 19-102). Penalty for anchoring within designated limits.

Any person having immediate charge of any such houseboat or other vessel, while so used as a dwelling place, who anchors or moors the same or keeps the same anchored or moored within the limits so designated after twenty-four hours have elapsed from the time that notice has been served as hereinafter provided and within a period of two months from the service of such notice, shall be guilty of a class D misdemeanor for each day during any part of which he keeps such houseboat or other vessel so anchored or moored within the limits so designated. Service of notice may be made by any officer or indifferent person by leaving with or reading to the person having immediate charge of any such houseboat or other vessel a copy of this section, together with a description in writing of the limits which have been so designated.

(1949 Rev., S. 3864; P.A. 12-80, S. 68.)

History: Sec. 19-102 transferred to Sec. 19a-228 in 1983; P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 30 days with a class D misdemeanor.



Section 19a-229 - (Formerly Sec. 19-103). Appeal.

Any person aggrieved by an order issued by a town, city or borough director of health may appeal to the Commissioner of Public Health not later than three business days after the date of such person’s receipt of such order, who shall thereupon immediately notify the authority from whose order the appeal was taken, and examine into the merits of such case, and may vacate, modify or affirm such order.

(1949 Rev., S. 3865; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-61; P.A. 03-252, S. 4.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-103 transferred to Sec. 19a-229 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-61 designated existing provisions as Subsec. (a), changing “within” to “not later than”, and added new Subsec. (b) re appeal of orders under Sec. 19a-111c; P.A. 03-252 deleted Subdiv. (a) designator, changed deadline for appeal from 48 hours after the making of the order to three business days after receipt of the order, and deleted former Subsec. (b) re certain appeals having such three business day deadline.

Cited. 174 C. 195.

Cited. 21 CS 347. Section does not apply to appeals under Sec. 7-153. 26 CS 266.

Annotation to present section:

Authority granted to commissioner to examine into merits of appeal of an order, and to vacate, modify or affirm such order would have enabled commissioner to provide plaintiff with appropriate relief; thus, trial court improperly failed to dismiss plaintiff’s appeal for lack of subject matter jurisdiction for failure to exhaust available administrative remedies. 263 C. 558.



Section 19a-230 - (Formerly Sec. 19-104). Penalty.

Any person who violates any provision of this chapter or any legal order of a director of health or board of health, for which no other penalty is provided, shall be guilty of a class C misdemeanor.

(1949 Rev., S. 3875; P.A. 12-80, S. 69.)

History: Sec. 19-104 transferred to Sec. 19a-230 in 1983; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 3 months or both with a class C misdemeanor.

Violation of quarantine order within section. 86 C. 678.



Section 19a-231 - Inspection of salons.

(a) As used in this section:

(1) “Salon” includes any shop, store, day spa or other commercial establishment at which the practice of barbering, as described in section 20-234, hairdressing and cosmetology, as defined in section 20-250, or the services of a nail technician, or any combination thereof, is offered and provided; and

(2) “Nail technician” means a person who, for compensation, cuts, shapes, polishes or enhances the appearance of the nails of the hands or feet, including, but not limited to, the application and removal of sculptured or artificial nails.

(b) The director of health for any town, city, borough or district department of health, or the director’s authorized representative, shall, on an annual basis, inspect all salons within the director’s jurisdiction regarding their sanitary condition. The director of health, or the director’s authorized representative, shall have full power to enter and inspect any such salon during usual business hours. If any salon, upon such inspection, is found to be in an unsanitary condition, the director of health shall make written order that such salon be placed in a sanitary condition. The director of health may collect from the operator of any such salon a reasonable fee, not to exceed one hundred dollars, for the cost of conducting any annual inspection of such salon pursuant to this section. Notwithstanding any municipal charter, home rule ordinance or special act, any fee collected by the director of health pursuant to this section shall be used by the town, city, borough or district department of health for conducting inspections pursuant to this section.

(June Sp. Sess. P.A. 01-4, S. 44.)



Section 19a-232 - Tanning facilities. Use of tanning devices by minors prohibited. Fines and enforcement.

(a) As used in this section:

(1) “Consumer” means any individual who (A) is provided access to a tanning facility in exchange for a fee or other compensation, or (B) in exchange for a fee or other compensation, is afforded use of a tanning device as a condition or benefit of membership or access;

(2) “Operator” means an individual designated by the tanning facility to control operation of the tanning facility and to instruct and assist the consumer in the proper operation of the tanning device;

(3) “Tanning device” means any equipment that emits radiation used for tanning of the skin, such as a sunlamp, tanning booth or tanning bed that emits ultraviolet radiation, and includes any accompanying equipment, such as timers or handrails; and

(4) “Tanning facility” means any place where a tanning device is used for a fee, membership dues or other compensation.

(b) An operator shall not allow any person under seventeen years of age to use a tanning device. Any operator who, knowing that a person is under seventeen years of age or under circumstances where such operator should know that a person is under seventeen years of age, allows such person to use a tanning device shall be fined not more than one hundred dollars. Such fine shall be payable to the municipal health department or health district for the municipality in which the tanning facility is located.

(c) Any municipal health department established under this chapter and any district department of health established under chapter 368f may, within its available resources, enforce the provisions of this section.

(P.A. 06-195, S. 22; P.A. 13-79, S. 1.)

History: P.A. 13-79 amended Subsec. (b) by adding provision prohibiting operator from allowing person under age 17 to use tanning device, deleting provision re written parental or guardian consent for person under age 16 to use tanning device and making conforming changes.






Chapter 368f - District Departments of Health

Section 19a-240 - (Formerly Sec. 19-105). Definition of “board”.

As used in this chapter, unless the context otherwise requires, “board” means a board of a district department of health created as provided in section 19a-241.

(1949 Rev., S. 3876; P.A. 00-27, S. 19, 24.)

History: Sec. 19-105 transferred to Sec. 19a-240 in 1983; P.A. 00-27 made technical changes, effective May 1, 2000.



Section 19a-241 - (Formerly Sec. 19-106). Formation of district departments. Board.

(a) Towns, cities and boroughs, by vote of their respective legislative bodies, after a public hearing, may unite to form district departments of health, which shall be instrumentalities of their constituent municipalities. The affairs of any such district department of health shall be managed by a board, which shall have all the duties exercised or performed immediately prior to the effective date of the creation of such district by directors of health or boards of health of the municipalities and which shall exercise all the authority as to public health required of or conferred upon the constituent municipalities by law and shall have the powers of the district set forth in section 19a-243. Towns, cities and boroughs may, in like manner, join a district department of health previously formed with the approval of the board of such district.

(b) Each town, city and borough, which has so voted to become a part of any such district, shall, by its board of selectmen, city council or board of burgesses, appoint one person to be a member of such board. Any town, city or borough having a population of more than ten thousand inhabitants, as annually estimated by the Department of Public Health by a method comparable or similar to that used by the United States Bureau of the Census, shall be entitled to one additional representative for each additional ten thousand population or part thereof, provided no such municipality shall have more than five representatives on a district board of health. The term of office for members of the district board of health shall be three years, except that: (1) A district board of health containing only one town may elect to have one-year or three-year terms of office, and (2) during the initial formation of a board with three-year appointments, appointments shall be so made that approximately one-third of the board shall be appointed for one year, approximately one-third appointed for two years and approximately one-third appointed for three years. Members of the district board of health shall serve without compensation but shall receive their necessary expenses while in the performance of their official duties.

(1949 Rev., S. 3877; 1959, P.A. 236; 1961, P.A. 391, S. 1; 1969, P.A. 527, S. 1; P.A. 77-598, S. 2; 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-96, S. 1; P.A. 99-234, S. 10, 14.)

History: 1959 act provided for annual estimate of population by state department of health rather than using last-completed U.S. census; 1961 act added description of duties and authority of board, deleted requirement that appointment by municipality be annual, provided for one rather than two appointments per town with additional representation for additional population, limited number of representatives to five and added provisions re length of terms and re reimbursement for expenses; 1969 act made provisions applicable to judges of probate serving at any time during any year after December 1, 1967, rather than to those who were subject to Sec. 45-26 before January 1, 1968, deleted other date references which prevented continued applicability of provisions, required filing of sworn statements by person ceasing to hold office and by personal representative of person who dies while holding office, specified that payments from net income are not deductible from gross income, required successors to incumbents taking office after February first file estimates of annual net income and increased penalty from 9% to 10% of deficiency amount and interest from 6% to 9%; P.A. 77-598 restated provision re admission of towns, cities and boroughs to previously formed districts, making admission contingent upon board approval rather than upon vote of municipality which formed the district originally; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-106 transferred to Sec. 19a-241 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-96 amended Subsec. (b) to allow one- or three-year terms for single-town districts, where previously three-year terms were required; P.A. 99-234 amended Subsec. (a) by adding “which shall be instrumentalities of their constituent municipalities” after provision re formation of district departments of health and by adding “of the district” in the reference to the powers set forth in Sec. 19a-243, effective June 29, 1999.



Section 19a-242 - (Formerly Sec. 19-107). Appointment of director of health. Removal. Sanitarians. Authorized agent.

(a) The board shall, after approval of the Commissioner of Public Health, appoint some discreet person, possessing the qualifications specified in section 19a-244, to be director of health for such district, and if he is not selected within sixty days from the formation of any such district, or if a vacancy in said office continues to exist for sixty days, such director shall then be appointed by said commissioner. The board may appoint a person to serve as the acting director of health during such time as the director of health is absent or a vacancy exists, provided such acting director shall meet the qualifications for directors of health in section 19a-244, or such other qualifications as may be approved by said commissioner. Upon the appointment of a director of health under the provisions of this section, the terms of office of the directors of health of the towns, cities or boroughs forming such district shall terminate.

(b) Such director of health may be removed whenever a majority of the directors of such health district find that such director of health is guilty of misconduct, material neglect of duty or incompetence in the conduct of his office.

(c) On and after July 1, 1988, each district health department shall provide for the services of a sanitarian certified under chapter 395 to work under the direction of the district director of health. Where practical, the district director of health may act as the sanitarian.

(d) As used in this chapter, “authorized agent” means a sanitarian certified under chapter 395 and any individual certified for a specific program of environmental health by the Commissioner of Public Health in accordance with the Public Health Code.

(1949 Rev., S. 3878; P.A. 75-573, S. 2; P.A. 77-598, S. 3; P.A. 78-303, S. 66, 136; P.A. 87-521, S. 4; 87-589, S. 48, 87; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 75-573 added Subsec. (b) re removal of director of health; P.A. 77-598 added provisions re appointment of acting director of health; P.A. 78-303 replaced public health council with commissioner of health services; Sec. 19-107 transferred to Sec. 19a-242 in 1983; P.A. 87-521 added Subsecs. (c) and (d) re sanitarians and authorized agents; P.A. 87-589 moved provision authorizing local director of health to act as sanitarian from Subsec. (d) to Subsec. (c); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-209a re authority to issue permits for well drilling on residential premises near approved community water supply system.



Section 19a-243 - (Formerly Sec. 19-108). District rules and regulations. Powers of district. Meetings. Expenses.

(a) Each board may make and adopt reasonable rules and regulations for the promotion of general health within the district not in conflict with law or with the Public Health Code. The powers of each district shall include but not be limited to the following enumerated powers: (1) To sue and be sued; (2) to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the health district; (3) to make and from time to time amend and repeal bylaws, rules and regulations; (4) to acquire real estate; (5) to provide for the financing of the programs, projects or other functions of the district in the manner described in subsection (b) of this section; and (6) to have such other powers as are necessary to properly carry out its powers as an independent entity of government.

(b) A district may, without limiting its authority under other provisions of law, borrow money for the purpose of carrying out or administering a district project, program or other function authorized under this chapter, or for the purpose of refinancing existing indebtedness, or temporarily in anticipation of receipt of current revenues, and provided the board shall hold a public hearing on any such proposed borrowing which is estimated by the board to increase the annual apportionment of district expenses made pursuant to subsection (c) of this section by more than seven per cent over levels currently established. The board shall give one week’s notice of such hearing in a newspaper having a circulation in each constituent municipality of the district. The district may enter into note, loan or other agreements providing that such borrowings shall be payable from or secured by one or more of the following: (1) A pledge, lien, mortgage or other security interest in any or all of the income, proceeds, revenues and property, real or personal, of its projects, assets, programs or other functions, including the proceeds of payments, grants, loans, advances, guarantees or contributions from the federal government, the state of Connecticut, the constituent municipalities of the district or any other source; or (2) a pledge, lien, mortgage or other security interest in the property, real or personal, of projects to be financed by the borrowing. Such borrowings and obligations shall not constitute an indebtedness within the meaning of any debt limitation or restrictions on, and shall not be obligations of, the state of Connecticut or any municipality. No constituent municipality of a district shall be liable for any such borrowing or obligation of the district upon default. Neither members of the board nor any person executing on behalf of the district any note, mortgage, pledge, loan, security or other agreement in connection with the borrowing of money by a district shall be personally liable on the obligations thereunder or be subject to any personal liability or accountability by reason of the entrance into such agreements. Each pledge, agreement or assignment made for the benefit or security of any such borrowing entered into pursuant to this subsection shall be in effect until the principal and interest on such borrowing for the benefit of which the same were made have been fully paid, or until provision is made for the payment in the manner provided therein. Any pledge or assignment made in respect of such borrowing secured thereby shall be valid and binding from the time when the pledge or assignment is made; any income, proceeds, revenues or property so pledged or assigned and thereafter received by the district shall immediately be subject to the lien of such pledge, without any physical delivery thereof or further act; and the lien of any such pledge or assignment shall be valid and binding as against parties having claims of any kind in tort, contract or otherwise against the district irrespective of whether such parties have notice thereof. Neither the resolution, trust indenture, agreement, assignment or other instrument by which a pledge is created need be recorded or filed, except for the recording of any mortgage or lien on real property or on any interest in real property.

(c) The board shall meet at least quarterly and at other times determined by the chairperson. At its September meeting it shall elect a chairperson and it shall furnish the necessary offices and equipment to enable it to carry out its duties. The board may elect an executive committee, consisting of the chairperson and two other members, and the director of health, who shall serve without a vote, and such executive committee shall have power to act when the board is not in session. The fiscal year of each district department of health shall be from July first to June thirtieth, and, by June thirtieth in each year, the board shall estimate the amount of money required to pay the costs and expenses of the district during the ensuing fiscal year, provided, if any municipality within the district has a fiscal year which begins on July first, such estimate shall be made by April thirtieth of each year. Such board shall hold a public hearing on its proposed budget, two weeks’ notice of which shall be given in a newspaper having a circulation in each constituent municipality of such district. From time to time the board shall draw upon the treasurer of each town, city or borough within the district a proportionate share of the expenses of such district, from such funds as may have been appropriated by each, to pay the cost of operating the district, including debt service on borrowings of the district, such apportionment to be made equitable on a per capita basis as established by the last annual population estimate by the Department of Public Health for each participating town, city or borough.

(1949 Rev., S. 3879; 1961, P.A. 391, S. 2; 1969, P.A. 527, S. 2; 688, S. 1; 1971, P.A. 178; P.A. 77-614, S. 323, 610; P.A. 92-3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-234, S. 11, 14; P.A. 00-27, S. 20, 24.)

History: 1961 act specified chairman’s election be in September, deleted requirement that board determine relative amount of service to be performed in each municipality, added provisions re promulgation of rules and regulations, board meetings and executive committee, provided that board draw proportionate share of expenses of each district, that such apportionment be made on a per capita basis rather than on the basis of average receipts for the preceding three months and deleted provisions authorizing departments to use additional funds secured from federal or official agencies and to disburse money so received; 1969 acts divided section into subsections, moved provision re election of chairman and re offices and equipment into Subsec. (b), enumerated various powers of board, required quarterly meetings rather than annual meetings in September and specified that director of health has no vote; 1971 act required budget estimates be made during April if a municipality in the district has fiscal year beginning on July 1 and added provision re public hearing on budget; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-108 transferred to Sec. 19a-243 in 1983; P.A. 92-3 amended Subsec. (b) to require budget estimates for the health districts by June thirtieth instead of during June and, if any municipality within the district has a fiscal year beginning July first, by April thirtieth instead of during April; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-234 amended Subsec. (a) by changing “powers of the board” to “powers of each district” and adding provision re financing of programs, projects or other district functions to list of powers, added new Subsec. (b) re borrowing money, designated former Subsec. (b) as Subsec. (c) and amended same by adding reference to “debt service on borrowings of the district” and made technical changes, effective June 29, 1999; P.A. 00-27 made technical changes in Subsec. (a), effective May 1, 2000.

See Sec. 7-425 et seq. for duties re retirement of employees.

See Sec. 12-146a re authority to revoke license or permit to do business for an enterprise which has failed to pay personal property taxes.

See Sec. 19a-245 re funds received from state and federal sources.



Section 19a-244 - (Formerly Sec. 19-109). Qualifications, term and duties of director of health. Employees.

On and after October 1, 2010, any person nominated to be the director of health shall (1) be a licensed physician and hold a degree in public health from an accredited school, college, university or institution, or (2) hold a graduate degree in public health from an accredited school, college or institution. The educational requirements of this section shall not apply to any director of health nominated or otherwise appointed as director of health prior to October 1, 2010. The board may specify in a written agreement with such director the term of office, which shall not exceed three years, salary and duties required of and responsibilities assigned to such director in addition to those required by the general statutes or the Public Health Code, if any. He shall be removed during the term of such written agreement only for cause after a public hearing by the board on charges preferred, of which reasonable notice shall have been given. He shall devote his entire time to the performance of such duties as are required of directors of health by the general statutes or the Public Health Code and as the board specifies in its written agreement with him; and shall act as secretary and treasurer of the board, without the right to vote. He shall give to the district a bond with a surety company authorized to transact business in the state, for the faithful performance of his duties as treasurer, in such sum and upon such conditions as the board requires. He shall be the executive officer of the district department of health. Full-time employees of a city, town or borough health department at the time such city, town or borough votes to form or join a district department of health shall become employees of such district department of health. Such employees may retain their rights and benefits in the pension system of the town, city or borough by which they were employed and shall continue to retain their active participating membership therein until retired. Such employees shall pay into such pension system the contributions required of them for their class and membership. Any additional employees to be hired by the district or any vacancies to be filled shall be filled in accordance with the rules and regulations of the merit system of the state of Connecticut and the employees who are employees of cities, towns or boroughs which have adopted a local civil service or merit system shall be included in their comparable grade with fully attained seniority in the state merit system. Such employees shall perform such duties as are prescribed by the director of health. In the event of the withdrawal of a town, city or borough from the district department, or in the event of a dissolution of any district department, the employees thereof, originally employed therein, shall automatically become employees of the appropriate town, city or borough’s board of health.

(1949 Rev., S. 3880; 1969, P.A. 688, S. 2; 1971, P.A. 183; P.A. 78-303, S. 67, 136; P.A. 79-85; P.A. 82-8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 10-117, S. 46.)

History: 1969 act replaced statement that necessary assistants and clerks be appointed subject to approval of board with specific provisions re personnel of city, town or borough health departments as employees of district health department and deleted provision that compensation be fixed by the board; 1971 act permitted health director to be “trained in public health and hold a master’s degree in public health” as alternative qualification; P.A. 78-303 replaced public health council with commissioner of health services; P.A. 79-85 added provision re written agreement with director setting term of office and duties in addition to those required by state law or public health code; P.A. 82-8 specified that district health departments must hire full-time employees of town, city or borough which joins or forms the district department where previously part-time employees were included by implication through use of term “personnel” without reference to type of employment; Sec. 19-109 transferred to Sec. 19a-244 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 10-117 provided that on and after October 1, 2010, any person nominated to be director of health shall be a licensed physician with a degree in public health or hold a graduate degree in public health, deleted former training and experience requirements and exempted persons appointed or nominated to be director of health prior to October 1, 2010, from revised educational requirements.



Section 19a-245 - (Formerly Sec. 19-110). Reimbursement by state.

Upon application to the Department of Public Health, each health district that has a total population of fifty thousand or more, or serves three or more municipalities irrespective of the combined total population of such municipalities, shall annually receive from the state an amount equal to one dollar and eighty-five cents per capita for each town, city and borough of such district, provided (1) the Commissioner of Public Health approves the public health program and budget of such health district, and (2) the towns, cities and boroughs of such district appropriate for the maintenance of the health district not less than one dollar per capita from the annual tax receipts. Such district departments of health are authorized to use additional funds, which the Department of Public Health may secure from federal agencies or any other source and which it may allot to such district departments of health. The district treasurer shall disburse the money so received upon warrants approved by a majority of the board and signed by its chairman and secretary. The Comptroller shall quarterly, in July, October, January and April, upon such application and upon the voucher of the Commissioner of Public Health, draw the Comptroller’s order on the State Treasurer in favor of such district department of health for the amount due in accordance with the provisions of this section and under rules prescribed by the commissioner. Any moneys remaining unexpended at the end of a fiscal year shall be included in the budget of the district for the ensuing year. This aid shall be rendered from appropriations made from time to time by the General Assembly to the Department of Public Health for this purpose.

(1949 Rev., S. 3881; 1963, P.A. 508; P.A. 77-614, S. 323, 610; P.A. 78-251, S. 1, 2, 7; 78-303, S. 68, 136; P.A. 85-421, S. 2, 3; P.A. 87-414, S. 2, 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 58, 166; P.A. 98-250, S. 17, 39; P.A. 00-216, S. 3, 28; June 30 Sp. Sess. P.A. 03-3, S. 3; June Sp. Sess. P.A. 07-2, S. 62; Sept. Sp. Sess. P.A. 09-3, S. 41.)

History: 1963 act provided for reimbursement to health district instead of constituent municipalities, made state’s payment quarterly instead of annually in June, deleted provision that sums received be one-half those actually paid and limits of $4,000 per town and $20,000 in the aggregate, and added provisions that amount received be $0.25 per capita, limited maximum amount received by district annually to $100,000, added provision re additional funds from federal agencies or other sources and provided for disbursement of money upon warrants approved by board majority and signed by chairman and secretary; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 78-251 increased per capita amount received from $0.25 to $0.30 contingent upon approval of public health program and budget by commissioner, increased maximum amount received to $120,000, removed limit on additional funds of amount equal to one-half the total district budget and, in conjunction with P.A. 78-303, referred to rules prescribed by commissioner rather than by public health council; Sec. 19-110 transferred to Sec. 19a-245 in 1983; P.A. 85-421 increased quarterly per capita payments to health districts from $0.30 to $0.425 for each town, city and borough of a district which has a population of 5,000 or less and $0.325 for each town, city or borough of a district which has a population of more than 5,000 and increased maximum annual payment to a district from $120,000 to $145,000; P.A. 87-414 increased the per capita payments to $0.445 per capita and $0.38 per capita on basis previously established and deleted the annual cap on payments to districts; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 changed “treasurer” to “State Treasurer”, effective June 3, 1996; P.A. 98-250 changed the amount received from the state from $0.445 for municipalities under 5,000 and $0.38 for municipalities over 5,000 annually to $2.09 and $1.79, annually, effective July 1, 1998; P.A. 00-216 made technical changes and increased annual per capita payments from $2.09 to $2.32 and from $1.79 to $1.99, effective July 1, 2000; June 30 Sp. Sess. P.A. 03-3 decreased annual per capita payments from $2.32 to $1.94 per populations of 5,000 or less, and from $1.99 to $0.66 for populations of more than 5,000, and made a technical change, effective August 20, 2003; June Sp. Sess. P.A. 07-2 increased annual per capita payment from $1.94 to $2.43 for populations of 5,000 or less, and from $1.66 to $2.08 for populations of 5,000 or more, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-3 added requirement that health district have total population of 50,000 or more, or serve 3 or more municipalities irrespective of total combined population, in order to receive state payments, revised payment rate to $1.85 per capita applicable to all municipalities in the health district and deleted provisions re $2.43 per capita payment made to municipality with population of 5,000 or less and $2.08 per capita payment made to municipality with population of more than 5,000, effective October 6, 2009.



Section 19a-246 - (Formerly Sec. 19-111). Withdrawal from district.

(a) Any constituent town, city or borough may, by vote passed prior to January first in any year, withdraw from the district, such withdrawal to become effective on the first day of July following, provided such city, town or borough shall have been a member of the district for at least twenty-four months prior to such vote of withdrawal. A city, town or borough on withdrawal shall at once resume such status with respect to the appointment of its director of health, employees and board of health as it held prior to becoming a member of the district as provided in section 19a-244. Employees shall not lose any benefits or civil services status as a result of the withdrawal from the district.

(b) Notwithstanding the provisions of subsection (a) of this section, no withdrawal or termination of participation by any constituent municipality shall affect any pledge, agreement, assignment or mortgage of any income, revenue proceeds or property of a district made for the benefit or security of any borrowing of the district entered into pursuant to subsection (b) of section 19a-243.

(c) Notwithstanding any other provision of the general statutes, no district shall cease to exist until such time as payment or provision for payment of the outstanding balance of borrowings of such district entered into pursuant to subsection (b) of section 19a-243 is made.

(1949 Rev., S. 3882; 1961, P.A. 391, S. 3; 1969, P.A. 688, S. 3; P.A. 99-234, S. 12, 14.)

History: 1961 act provided that vote for withdrawal be prior to January first rather than April first, required membership for at least 24 months prior to vote or withdrawal and provided that town, city or borough resume status “with respect to the appointment of its director of health and board of health” as it held prior to district membership; 1969 act included references to status re appointment of employees and added provision protecting benefits and civil service status of employees; Sec. 19-111 transferred to Sec. 19a-246 in 1983; P.A. 99-234 designated existing provisions as Subsec. (a) and added new Subsecs. (b) and (c) re exceptions to statutory provisions upon withdrawal from district, effective June 29, 1999.






Chapter 368g - Lung Disease, Tuberculosis, Chronic Illness and Breast and Cervical Cancer

Section 19a-250 - (Formerly Sec. 19-112a). Definitions.

As used in this chapter, “chronic illness” means conditions which require prolonged definitive hospital or restorative care as distinguished from diseases or conditions which may be properly cared for in convalescent, custodial or domiciliary facilities, and “chronic disease hospital” means a hospital operated by the Department of Public Health.

(P.A. 76-139, S. 3; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-112a transferred to Sec. 19a-250 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-251 - (Formerly Sec. 19-113b). Chronic disease hospital superintendents.

Section 19a-251 is repealed.

(1959, P.A. 148, S. 15; 1972, P.A. 113, S. 5; P.A. 77-614, S. 340, 610; P.A. 78-303, S. 15, 136; P.A. 85-424, S. 2, 3.)



Section 19a-252 - (Formerly Sec. 19-117). Administration of lung disease control funds, including tuberculosis funds.

The Department of Public Health is designated as the state agency to administer and distribute state funds to be used for the control of lung diseases, including tuberculosis, within the state. The director of health of any town or of any district department of health or any nonprofit corporation may apply to said department for funds to be used to assist in establishing, maintaining or expanding services for treatment or control of lung diseases within the state.

(1957, P.A. 538, S. 1; 1959, P.A. 148, S. 17; 1972, P.A. 113, S. 6; P.A. 76-139, S. 4; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 31, 39; P.A. 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: 1959 act substituted for the commission on tuberculosis and other chronic illness, as agency to administer and distribute funds, the state department of health through office of tuberculosis control, hospital care and rehabilitation; 1972 act replaced office of tuberculosis control, hospital care and rehabilitation with office of public health; P.A. 76-139 made expenditures applicable to lung diseases generally and included expenditures for treatment; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-117 transferred to Sec. 19a-252 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 93-435 authorized substitution of “department” for “office”, referring to office of public health, to carry out purpose of P.A. 93-381 which deleted reference to office of public health appearing earlier in text, effective June 28, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-253 - (Formerly Sec. 19-119). Chronic disease hospitals: Admissions.

Except as provided in section 17a-502, on and after October 1, 2005, no patient shall be admitted to a chronic disease hospital, unless the medical director of the hospital determines that the hospital and its medical staff are capable of providing adequate care and treatment to the patient, consistent with the hospital’s by-laws. In making such determination, the medical director shall have access to the patient’s medical records and may examine the patient.

(1957, P.A. 586, S. 21; 1972, P.A. 113, S. 7; P.A. 76-139, S. 5; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 32, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-80, S. 1; P.A. 07-49, S. 2.)

History: 1972 act replaced office of tuberculosis control, hospital care and rehabilitation with office of public health; P.A. 76-139 deleted redundant reference to admission to chronic disease hospitals, removed first preference for tuberculosis patients and third preference for “other chronic cases in the order of application”; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-119 transferred to Sec. 19a-253 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-80 removed preferences for patients with chronic illnesses and patients receiving public assistance, required medical director, rather than department, to determine the appropriateness of admitting a patient to a chronic disease hospital and granted medical director access to patient medical records in order to make such determination; P.A. 07-49 added exception re Sec. 17a-502.



Section 19a-254 - (Formerly Sec. 19-120). Commitment of tuberculous persons.

Section 19a-254 is repealed.

(1949 Rev., S. 4129; 1955, S. 2124d; 1957, P.A. 586, S. 16; P.A. 77-614, S. 323, 610; P.A. 84-336, S. 5.)



Section 19a-255 - (Formerly Sec. 19-121). Treatment of persons with tuberculosis. Payment sources for treatment. Exchange of patient information permitted to facilitate Medicaid eligibility determinations. Agreement for interstate transportation.

(a) Any resident of the state afflicted with tuberculosis in any form, who requires medical care for tuberculosis and who applies for care, shall be received: (1) In a state chronic disease hospital; (2) in a private hospital or clinic; or (3) by a physician or other health care provider without regard to the financial condition of the patient. The cost of care and treatment of such patients shall be computed in accordance with the provisions of sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive, and section 4-67c.

(b) The Commissioner of Public Health may consider the availability of third-party sources for the payment of any treatment rendered in accordance with subsection (a) of this section when determining whether to pay for such services. If such patient is (1) a veteran and the tuberculosis or suspected tuberculosis for which the veteran has been hospitalized or treated is a service-connected disability entitling the veteran to medical benefits, or (2) eligible for medical benefits under any workers’ compensation law or under any other private or public medical insurance or payment plan, such patient or the patient’s obligor shall be liable for the costs of such care to the extent of such available benefits. Such costs shall be determined in the manner prescribed in subsection (a) of section 17b-223.

(c) The Department of Social Services and the Department of Public Health may exchange patient information in the possession of said departments for the purpose of determining eligibility for benefits under Title XIX of the Social Security Act for any patient in need of treatment or who has received treatment.

(d) The Commissioner of Public Health may enter into a reciprocal agreement with another state for the interstate transportation of a person afflicted with tuberculosis and for the medical treatment of such person.

(1949 Rev., S. 4122; 1953, S. 2119d; 1957, P.A. 586, S. 11; P.A. 76-139, S. 6; P.A. 82-46; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 55; Sept. Sp. Sess. P.A. 09-3, S. 51; P.A. 12-197, S. 4.)

History: P.A. 76-139 made provisions applicable to tuberculosis cases in which medical care is required, allowed admission to private hospitals or clinics having contract with the state and deleted reference to the “stage of the disease”; P.A. 82-46 authorized physicians and health care providers other than hospitals to care for tuberculosis patients and authorized the state to pay only for that treatment which the commissioner of health services deemed appropriate; Sec. 19-121 transferred to Sec. 19a-255 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; (Revisor’s note: In 1999 the references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b” to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62, to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 deleted references to Secs. 17b-118b and 17b-221 that were repealed by the same act; Sept. Sp. Sess. P.A. 09-3 designated existing provisions as Subsec. (a), amended same to delete reference to Sec. 17b-256 and delete provision re cost of care and treatment to be paid by the state if cost is deemed appropriate by Commissioner of Public Health, added Subsec. (b) re Commissioner of Public Health considering availability of third-party sources for payment of treatment and added Subsec. (c) re ability of Departments of Public Health and Social Services to exchange patient information for purpose of determining patient eligibility for Medicaid benefits, effective October 6, 2009; P.A. 12-197 added Subsec. (d) re agreement for interstate transportation.

Action under statute should not be entered on the jury docket. 15 CS 369. In action against executrix for recovery of full cost of care, a mere billing and receipt of four dollars per week did not constitute a contract. 16 CS 118.



Section 19a-256 - (Formerly Sec. 19-121a). Liability for cost of care after October 1, 1967.

Section 19a-256 is repealed, effective October 6, 2009.

(1967, P.A. 839, S. 2; P.A. 76-139, S. 7; P.A. 79-376, S. 24; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176.)



Section 19a-257 - (Formerly Sec. 19-125). Support of patients with chronic illness other than tuberculosis.

Notwithstanding the provisions of sections 17b-222 and 17b-223, the maximum rate to be charged for the care of patients with chronic illness other than tuberculosis in the state chronic disease hospitals shall be determined by the Commissioner of Administrative Services, in consultation with the Commissioner of Public Health. The same persons and estates as are legally liable for support of patients in state humane institutions shall be liable for support of patients with chronic illness other than tuberculosis in said chronic disease hospitals in accordance with ability to pay and the commissioner shall make the determination of such ability, shall bill for and shall collect for care of such patients in the same manner and under the same procedures, terms and conditions as are authorized under the laws governing cases of patients in state humane institutions. If town paupers with chronic illnesses other than tuberculosis admitted to said chronic disease hospitals are deemed by the Commissioner of Public Health not to be in need of definitive hospital or restorative care, towns shall be liable for the support of such paupers after two weeks’ notice from said commissioner.

(1957, P.A. 586, S. 20; 1959, P.A. 148, S. 19; 1967, P.A. 314, S. 15; P.A. 77-614, S. 70, 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1959 act substituted commissioner of health for commission on tuberculosis and other chronic illness and clarified provision re town’s liability for support of paupers; 1967 act deleted responsibility of welfare commissioner to investigate financial circumstances of relatives, substituted health commissioner for welfare commissioner as authority determining status of paupers and provided for finance commissioner rather than health commissioner to determine maximum rate chargeable for care; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, replaced commissioner of health with commissioner of health services; Sec. 19-125 transferred to Sec. 19a-257 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Statute does not incorporate the limitation on liability provided for in Sec. 17-295; designated commissioners are authorized to set maximum rates for support of patients in chronic disease hospitals. 183 C. 330.



Section 19a-258 to 19a-261 - (Formerly Secs. 19-126 to 19-129). Discharge of tuberculosis patients. Complaint against tuberculosis patient leaving hospital against advice. Apprehension of person leaving hospital before termination of commitment. Security facilities.

Sections 19a-258 to 19a-261, inclusive, are repealed.

(1949 Rev., S. 4123; 1955, S. 2123d, 2125d, 2126d; 1957, P.A. 586, S. 9, 15, 17, 18; 1967, P.A. 656, S. 17; 1972, P.A. 113, S. 8, 9; P.A. 76-139, S. 8; P.A. 77-614, S. 323, 610; P.A. 84-336, S. 2, 3; 84-546, S. 172.)



Section 19a-262 - (Formerly Sec. 19-133). Report and record of cases.

Each physician shall report in writing the name, age, sex, race, ethnicity, occupation, place where last employed, if known, and address of each person under his care known or suspected by such physician to have tuberculosis, to the Department of Public Health and the director of health of the town, city or borough in which such person resides, within twenty-four hours after the physician knows or suspects the presence of such disease, and the officer in charge of any hospital, dispensary, asylum or other similar institution shall report in like manner concerning each patient having tuberculosis who comes under the care or observation of such officer, within twenty-four hours thereafter. The Commissioner of Public Health and the director of health of each town, city or borough shall keep a record of all such reports received by them, but such records shall not be open to inspection by any person other than the health authorities of the state and of such town, city or borough, and the identity of the person to whom any such report relates shall not be divulged by such health authorities except as may be necessary to carry into effect the provisions of this section, section 19a-263, and section 19a-264. For purposes of this section and said sections a person may be suspected of having tuberculosis if he has (1) an acid fast bacilli identified on a smear of his body fluids or tissue, (2) been prescribed at least two antituberculosis drugs, (3) a preliminary diagnosis which includes ruling out active tuberculosis or (4) signs or symptoms of active tuberculosis.

(1949 Rev., S. 4115; P.A. 76-139, S. 9; P.A. 90-13, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 76-139 removed reference to repealed Secs. 19-134 and 19-135; Sec. 19-133 transferred to Sec. 19a-262 in 1983; P.A. 90-13 replaced reference to “color” with references to race and ethnicity, applied provisions to persons suspected of having tuberculosis and specified grounds for determining whether person is suspected of having tuberculosis and required that physicians report to health services commissioner as well as to local director of health; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-263 - (Formerly Sec. 19-136). Instruction by physicians to individuals.

The physician attending a patient having or suspected of having tuberculosis shall take all necessary precautions and give adequate instructions to provide for the safety of all individuals occupying the same house or apartments, and, if no physician is attending such patient, such duties shall be performed by the local director of health.

(1949 Rev., S. 4118; P.A. 90-13, S. 5.)

History: Sec. 19-136 transferred to Sec. 19a-263 in 1983; P.A. 90-13 applied provisions to persons “suspected of having” tuberculosis.



Section 19a-264 - (Formerly Sec. 19-137). Instructions by director of health to physicians.

The local director of health shall transmit to any physician reporting a case or suspected case of tuberculosis as provided in section 19a-262, a printed statement describing such procedure and precautions as are deemed necessary or advisable to be taken on the premises occupied by a tuberculosis patient, and such precautions shall be communicated to the family of the patient. Any physician or person practicing as a physician who wilfully makes any false statements in the reports provided for in said section, and any person violating any of the provisions of said section, shall be fined not less than five dollars nor more than fifty dollars or imprisoned not more than six months or be both fined and imprisoned.

(1949 Rev., S. 4119; P.A. 76-139, S. 10; P.A. 90-13, S. 6.)

History: P.A. 76-139 dropped references to repealed Secs. 19-134 and 19-135 and to Sec. 19-136; Sec. 19-137 transferred to Sec. 19a-264 in 1983; P.A. 90-13 applied provisions to “suspected cases”.



Section 19a-265 - Tuberculosis control. Emergency commitment.

(a) As used in this section:

(1) “Active tuberculosis” means (A) a specimen has been taken from a pulmonary, laryngeal or other airway source, has tested positive for tuberculosis and the person tested has not subsequently completed a standard recommended course of medication for tuberculosis, (B) a specimen from an extrapulmonary source has tested positive for tuberculosis and there is clinical evidence or clinical suspicion of pulmonary tuberculosis and the person tested has not subsequently completed a standard recommended course of medication for tuberculosis, or (C) where sputum smears or cultures are unobtainable, radiographic evidence, in addition to current clinical or laboratory evidence, is sufficient to establish a medical diagnosis of pulmonary tuberculosis for which treatment is indicated and the person diagnosed has not subsequently completed a standard recommended course of medication for tuberculosis.

(2) “Infectious tuberculosis” means tuberculosis disease in a communicable or infectious stage as determined by chest radiograph, the bacteriologic examination of body tissues or secretions, or other diagnostic procedures. A person is considered infectious to others until such time as sputum smears from a pulmonary, laryngeal or other airway source collected on three consecutive days have tested negative for tuberculosis and the person shows significant clinical improvement, such as the resolution of cough or fever.

(3) “Suspected of having active tuberculosis” means a person has signs or symptoms of tuberculosis but diagnostic studies have not been completed.

(4) “Nonadherent” means not taking tuberculosis medications as prescribed or not following the recommendations of the attending physician or health officer for the management of tuberculosis.

(5) “Enablers” means anything that helps the patient to more readily complete therapy including, but not limited to, assistance with transportation.

(6) “Incentive” means anything that motivates the patient to adhere to treatment including, but not limited to, food or coupons.

(7) “Directly observed therapy” means a course of treatment for tuberculosis in which the prescribed antituberculosis medication is administered to the person or ingested by the person under direct observation, as specified by the local director of health.

(b) The health care provider responsible for the treatment of any person with active tuberculosis shall devise, with the assistance and acknowledgment of that person and the approval of the director of health of the municipality in which the person with tuberculosis resides or, in the case of disagreement between the health care provider and the director of health, the Commissioner of Public Health, an appropriate individualized plan of treatment tailored to the person’s medical and personal needs and identifying the method for effective treatment and prevention of transmission. The director of health shall provide or ensure the provision of such enablers and incentives as are within his means to provide and are reasonably appropriate in the individual situation to help the person to complete his course of treatment. In the event that the person with active tuberculosis is hospitalized or in state custody, the director of health shall be notified as required by section 19a-215, and the individualized plan of treatment shall be approved by the director prior to discharge, provided such discharge shall not be delayed more than twenty-four hours, excluding weekends, solely because of delay in obtaining this approval.

(c) If any town, city or borough director of health determines that the public health is substantially and imminently endangered by a person with or suspected of having active tuberculosis, he may take the following actions as reasonably necessary to protect the public health: (1) Issue a warning stating that the person should have a physician’s examination for tuberculosis to a person who has active tuberculosis or who is suspected of having active tuberculosis when that person is unable or unwilling voluntarily to submit to such examination despite demonstrated efforts to educate and counsel the person about the need for such examination; (2) issue a warning stating that the person should complete an appropriate prescribed course of medication for tuberculosis when that person has active tuberculosis but is unwilling or unable to adhere to an appropriate prescribed course of medication despite a demonstrated effort to educate and counsel the person about the need to complete the prescribed course of treatment and the offering of such enablers and incentives as are reasonably appropriate to facilitate the completion of treatment by that person; (3) issue a warning stating that the person should follow a course of directly observed therapy for tuberculosis that should be given in such a manner as shall minimize the time and financial burden on the person given that person’s individual circumstances, when that person has active tuberculosis, has been nonadherent to treatment for it and is unwilling or unable otherwise to adhere to an appropriate prescribed course of medication for tuberculosis despite a demonstrated effort to educate and counsel the person about the need to complete the course of treatment and the provision of such enablers and incentives to the person as are reasonably appropriate to facilitate the completion of treatment by that person; (4) issue an emergency commitment order which shall extend for no more than ninety-six hours that authorizes the removal to or detention in a hospital or other medically-appropriate setting of a person: (A) Who has active tuberculosis that is infectious or who presents a substantial likelihood of having active tuberculosis that is infectious based upon epidemiologic, clinical, radiographic evidence and laboratory test results; (B) who poses a substantial and imminent likelihood of transmitting tuberculosis to others because of his or her inadequate separation from others, based on a physician’s professional judgment using recognized infection control principles; (C) who is unwilling or unable to behave so as not to expose others to risk of infection from tuberculosis despite a demonstrated effort to educate and counsel the person about the need to avoid exposing others and required contagion precautions; (D) who has expressed or demonstrated an unwillingness to adhere to the prescribed course of treatment that would render the person noninfectious despite being educated and counseled about the need to do so and being offered such enablers and incentives as are reasonably appropriate to facilitate the completion of treatment; and (E) for whom emergency commitment is the least restrictive alternative to protect the public health. When issuing an emergency commitment order, the director of health may direct a police officer or other designated transport personnel to immediately transport the person with tuberculosis as so ordered by the director of health. The police officer shall take into custody and isolate the person in such a manner as required by the director of health. The director of health shall notify the police officer or other personnel concerning any necessary infection control procedures; (5) petition the Probate Court for a judicial commitment order that authorizes the removal to or detention in a hospital or other medically-appropriate setting for the purposes of facilitating completion of a prescribed course of treatment for tuberculosis of a person: (A) Who has active tuberculosis; (B) who is unwilling or unable to adhere to an appropriate prescribed course of treatment for tuberculosis despite a demonstrated effort to educate and counsel the person about the need to complete the course of treatment and to provide such enablers and incentives to the person as are reasonably appropriate to facilitate the completion of treatment by that person; (C) who has demonstrated a pattern of persistent nonadherence to treatment for tuberculosis; (D) for whom commitment for the purposes of completion of the prescribed course of treatment for active tuberculosis is necessary to prevent the development of drug-resistant tuberculosis organisms; and (E) for whom commitment for the purpose of treatment for active tuberculosis is the least restrictive course of action available to protect the public health in that other less restrictive alternatives to encourage that person’s adherence to the prescribed course of treatment for tuberculosis have failed.

(d) Any warning or order issued by the director under subdivisions (1) to (4), inclusive, of subsection (c) of this section, or a petition under subdivision (5) of subsection (c) of this section, shall be in writing setting forth: (1) The name of the person who is the subject of the warning, order or petition; (2) the factual basis for the director’s professional judgment that the person has active tuberculosis or, in the case of a warning concerning examination, is suspected of having active tuberculosis; (3) in the case of a warning concerning examination under subdivision (1) of subsection (c) of this section, the efforts that have been made to educate and counsel the person about the need for examination, the medical and legal consequences of failing to agree to it and the factual basis for the director’s professional judgment that the person is unable or unwilling voluntarily to submit to such examination; (4) in the case of warnings and orders under subdivisions (2) to (4), inclusive, of subsection (c) of this section and a petition under subdivision (5) of subsection (c) of this section, the efforts that have been made to educate and counsel the person about the need to complete the appropriate prescribed course of treatment and the medical and legal consequences of failing to do so, a description of the enablers and incentives that have been offered or provided to the person, and the factual basis for the director’s professional judgment that the person is unable or unwilling voluntarily to adhere to the appropriate prescribed course of treatment; (5) in the case of an emergency commitment order under subsection (c) of this section, the factual basis for the director’s professional judgment that: (A) The person is infectious or presents a substantial likelihood of being infectious; (B) the person poses a substantial and imminent likelihood of transmitting tuberculosis to others; (C) the person is unable or unwilling to behave so as not to expose others to risk of infection; and (D) emergency commitment is the least restrictive alternative available to protect the public health; (6) in the case of a petition for commitment under subsection (c) of this section, the factual basis for the director’s professional judgment that: (A) The person has been persistently nonadherent to treatment for tuberculosis; (B) commitment for the purpose of treatment for active tuberculosis is necessary to prevent the development of drug-resistant tuberculosis organisms; (C) commitment for the purpose of treatment for active tuberculosis is the least restrictive alternative to protect the public health in that other alternatives to encourage that person’s adherence to treatment have failed. Any warnings or orders issued pursuant to subsections (c) and (k) of this section shall specify the period of time that the warning or order is to remain effective, provided: (i) Any order authorizing examination for tuberculosis shall not continue beyond the minimum period of time required, with the exercise of all due diligence, to make a medical determination of whether the person who has active tuberculosis is infectious or whether the person who is suspected of having tuberculosis has active tuberculosis; (ii) any warning concerning treatment or directly observed therapy shall not continue beyond the conclusion of the prescribed course of antituberculosis treatment; and (iii) any order authorizing emergency commitment shall not exceed ninety-six hours. Any order for emergency commitment or petition for commitment shall specify the place of confinement, which shall be in a facility approved by the Commissioner of Public Health and which shall not be a prison, jail or other enclosure where those charged with a crime are incarcerated unless the person who is the subject of the order is being held on a criminal charge. Within twenty-four hours of the issuance of the order or petition, the director of health shall notify the Commissioner of Public Health that such an order or petition has been issued.

(e) The director of health may make application to the probate court for the district in which a person subject to a warning issued under subdivision (1) of subsection (c) of this section resides for an enforcement order. A person concerning whom said application is made shall have the right to a court hearing which shall be held by the probate court within three business days of receipt of such application. The hearing shall be held to determine: (1) If the person has active tuberculosis or is suspected of having active tuberculosis; (2) if the person is unable or unwilling to be examined voluntarily; (3) if efforts have been made to educate the person about the need for examination; (4) whether the order is necessary and is the least restrictive alternative to protect the public health. The Probate Court may issue a warrant for the apprehension of a person who is the subject of an order for examination, and a police officer for the town in which such court is located, or if there is no such police officer then the state police or such other officer as the court may determine, shall deliver the person to a facility for examination as directed by the health director.

(f) Immediately upon issuance of an emergency commitment order under subdivision (4) of subsection (c) of this section, the director of health shall petition the probate court for the district in which the person who is subject to the order resides to determine whether such commitment shall be continued. The petition shall be heard by the judge of probate for such district, except that on motion of the respondent or the judge of probate for appointment of a three-judge court, the Probate Court Administrator shall appoint a three-judge court from among the several judges of probate to conduct the hearing. Such three-judge court shall consist of at least one judge who is an attorney-at-law admitted to practice in this state. The judge of probate having jurisdiction under the provisions of this section shall be a member, provided such judge may disqualify himself or herself, in which case all three members of such court shall be appointed by the Probate Court Administrator. Such three-judge court when convened shall be subject to all of the provisions of law as if it were a single-judge court. The involuntary confinement of a person under this section by a three-judge court shall not be ordered by the court without the vote of at least two of the three judges convened hereunder. The judges of such court shall designate a chief judge from among their members. All records for any case before the three-judge court shall be maintained by the court of probate having jurisdiction over the matter as if the three-judge court had not been appointed. The hearing, whether before a one-judge or three-judge court, shall be held within ninety-six hours, excluding Saturdays, Sundays and legal holidays, of the issuance of such order of emergency commitment and the court shall cause such advanced notice as it directs thereof to be given to the person who is the subject of the order and such other persons as it may direct. The court shall determine: (1) If the person has active tuberculosis that is infectious or presents a substantial likelihood of having active tuberculosis that is infectious based upon epidemiologic, clinical, or radiographic evidence, and laboratory test results; (2) if the person poses a substantial and imminent likelihood of transmitting tuberculosis to others because of inadequate separation from others, based on a physician’s professional judgment using recognized infection control principles; (3) if the person is unwilling or unable to behave so as to not expose others to risk of infection from tuberculosis; (4) if efforts have been made to educate and counsel the person about the need to avoid exposing others and required contagion precautions; (5) if the person has expressed or demonstrated an unwillingness to adhere to the prescribed course of treatment that would render the person noninfectious; (6) if efforts have been made to educate and counsel about the need to complete treatment and if reasonably appropriate enablers and incentives have been offered to facilitate the completion of treatment; and (7) whether the order is necessary and is the least restrictive alternative to protect the public health.

(g) A petition by a director of health for a commitment order pursuant to subdivision (5) of subsection (c) of this section shall be heard by the probate court for the district in which the subject of such petition resides within three business days of receipt of such petition or, if a motion is made for appointment of a three-judge court, within three business days of the filing of such motion. Upon the motion of the respondent or of the judge of probate for appointment of a three-judge court, the Probate Court Administrator shall appoint a three-judge court from among the several judges of probate to conduct the hearing. Such three-judge court shall consist of at least one judge who is an attorney-at-law admitted to practice in this state. The judge of probate having jurisdiction under the provisions of this section shall be a member, provided such judge may disqualify himself, in which case all three members of such court shall be appointed by the Probate Court Administrator. Such three-judge court when convened shall be subject to all of the provisions of law as if it were a single-judge court. The involuntary confinement of a person under this section by a three-judge court shall not be ordered by the court without the vote of at least two of the three judges convened hereunder. The judges of such court shall designate a chief judge from among their members. All records for any case before the three-judge court shall be maintained by the court of probate having jurisdiction over the matter as if the three-judge court had not been appointed. The court shall cause such advanced notice as it directs thereof to be given to the person who is the subject of the order and such other persons as it may direct. The hearing shall be held to determine: (1) If the person has active tuberculosis; (2) if the person is unwilling or unable to adhere to an appropriate prescribed course of treatment for tuberculosis; (3) if efforts have been made to educate and counsel the person about the need to complete the course of treatment; (4) if reasonably appropriate enablers and incentives have been provided to the person to facilitate the completion of treatment by that person; (5) if the person has a demonstrated pattern of persistent nonadherence to treatment for tuberculosis; (6) if commitment for the purposes of completion of the prescribed course of treatment for active tuberculosis is necessary to prevent the development of drug-resistant tuberculosis organisms; and (7) whether the order is necessary and is the least restrictive available to protect the public health in that other less restrictive alternatives to encourage that person’s adherence to the prescribed course of treatment for tuberculosis have failed. The Probate Court may issue a warrant for the apprehension of a person who is the subject of an order for commitment, and a police officer for the town in which such court is located, or if there is no such police officer then the state police or such other officer as the court may determine, shall deliver the person to the place for confinement as determined by the health director and as specified in subsection (d) of this section.

(h) All orders by health directors and all applications or petitions for a hearing under this section shall be hand-delivered to the person subject to the order as quickly as reasonably possible and shall inform him that: (1) He or his representative has a right to be present at the hearing; (2) he has a right to counsel and, if indigent or otherwise unable to pay for or to obtain counsel, he has a right to have counsel appointed to represent him; (3) the court shall have the right to appoint and hear additional expert witnesses at the expense of the petitioner; (4) he has a right to be present and to cross-examine witnesses testifying at the hearing; (5) the proceedings before the Probate Court shall be recorded and shall be transcribed if he appeals or files a writ of habeas corpus; (6) the proceedings before the court shall be confidential and shall not be disclosed unless he or his legal representative requests, or the Probate Court so orders for good cause shown; (7) he has a right to appeal an order of the Probate Court to the Superior Court; and (8) he has a right to apply to the Probate Court to terminate or modify an order it has made under subsection (k) of this section, as provided in subsection (l) of this section. If the court finds that such person is indigent or otherwise unable to pay for or to obtain counsel, the court shall appoint counsel for him, unless such person refuses counsel and the court finds that the person understands the nature of his refusal. If the person does not select his own counsel, or if counsel selected by the person refuses to represent him or is not available for such representation, the court shall appoint counsel for the person from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator in accordance with regulations promulgated by the Probate Court Administrator in accordance with section 45a-77. The reasonable compensation of appointed counsel for a person who is indigent or otherwise unable to pay for counsel shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(i) Prior to any hearing under this section, such person or his counsel shall be afforded access to all the person’s medical records including, without limitation, hospital records if such person is hospitalized. If such person is hospitalized at the time of the hearing the hospital shall provide the person or his counsel access to all records in its possession relating to the condition of the person. Nothing in this subsection shall prevent timely objection to the admissibility of evidence in accordance with the rules of civil procedure.

(j) At any hearing held under this section, the director of health shall have the burden of showing by clear and convincing evidence that: (1) The person has active tuberculosis or, in the case of an examination order, is suspected of having active tuberculosis; (2) in the case of an enforcement order for examination, that efforts have been made to educate and counsel the person about the need for examination and that the person remains unable or unwilling voluntarily to submit to such examination; (3) in the case of an order under subdivision (4) of subsection (c) of this section and a petition under subdivision (5) of said subsection (c), that efforts that have been made to educate and counsel that person about the need to complete the appropriate prescribed course of treatment and that reasonably appropriate enablers and incentives have been offered or provided to the person, and that the person remains unable or unwilling voluntarily to adhere to the appropriate prescribed course of treatment; (4) in the case of continuation of an emergency commitment order under subdivision (4) of subsection (c) of this section that: (A) The person is infectious or presents a substantial likelihood of being infectious, (B) the person poses a substantial and imminent likelihood of transmitting tuberculosis to others, (C) the person is unable or unwilling to behave so as not to expose others to risk of infection and (D) commitment is the least restrictive alternative available to protect the public health; (5) in the case of a petition for commitment under subdivision (5) of subsection (c) of this section, that (A) the person has been persistently nonadherent to treatment for tuberculosis, (B) commitment for the purpose of treatment for active tuberculosis is necessary to prevent the development of drug-resistant tuberculosis organisms, (C) commitment for the purpose of treatment for active tuberculosis is the least restrictive alternative to protect the public health in that other alternatives to encourage said person’s adherence to treatment have failed; and (6) the order sought by the director of health is necessary and is the least restrictive alternative to protect the public health.

(k) If the court, at such hearing, finds by clear and convincing evidence that the director of health has met the burden of proof set forth in subsection (j) of this section, the court shall: (1) In the case of examination orders: (A) Order such person to be examined; or (B) enter an order with such terms and conditions as the court deems appropriate to protect the public health in the manner least restrictive of the individual’s liberty and privacy; (2) in the case of a continuation of an emergency commitment issued pursuant to subdivision (4) of subsection (c) of this section, (A) enter an order, authorizing the continued commitment of such person only for as long as the person remains infectious and poses a risk of transmission to others, or (B) enter an order with such terms and conditions as the court deems appropriate to protect the public health in the manner least restrictive of the individual’s liberty and privacy; and (3) in the case of a petition for a commitment order for treatment issued pursuant to subdivision (5) of subsection (c) of this section, (A) order the continued commitment, but only for as long as is necessary to complete the prescribed course of treatment or to demonstrate adherence to treatment, or (B) enter an order with such terms and conditions as the court deems appropriate to protect the public health in the manner least restrictive of the individual’s liberty and privacy. If the court, at such hearing, finds that the director of health has failed to meet such burden of proof, the court shall enter no orders, provided, if the person has been subject to an emergency commitment, the court shall order a release from such commitment.

(l) Such person may, at any time, move the court to terminate or modify an order made under subsection (k) of this section, in which case a hearing shall be held within five business days in accordance with this subsection. In addition, the court shall, on its own motion, review at least every six months any order of commitment issued under this section to determine if the conditions that required the commitment or restriction of the person still exist. If the court finds at such hearing, held on motion of the person or on its own motion, that the conditions that warranted the issuance of the order no longer exist, it shall dissolve said order. At such hearing, the director of health shall bear the burden of proof as specified in subsection (j) of this section.

(m) Any person aggrieved by an order of the Court of Probate under this section may take an appeal to the Superior Court. The Probate Court shall cause a recording of any hearing held pursuant to this section to be made, to be transcribed only in the event of an application for a writ of habeas corpus or an appeal from the decree rendered hereunder. A copy of such transcript shall be furnished without charge to the appellant or applicant for the writ of habeas corpus whom the Court of Probate finds unable to pay for the same. In such case, the cost of preparing such transcript shall be paid by the original petitioner.

(n) The provisions of this section shall not be construed to permit or require the forcible administration of any medication.

(o) All health directors’ orders, applications or petitions for a hearing, notices of a hearing and proceedings of a hearing under this section shall be kept confidential and shall not be disclosed, except to the parties to the proceeding, or upon the request of the person who is the subject of the order or his legal representative, or upon order of the Probate Court for good cause shown.

(p) All health directors’ emergency commitment orders and warnings shall be in a language that the person who is the subject of the warning or order can comprehend.

(q) The commissioner may adopt, in accordance with chapter 54, such regulations as are necessary to carry out and enforce the provisions of subsection (b) of this section.

(P.A. 95-138; 95-257, S. 12, 21, 58; P.A. 96-170, S. 10, 23; P.A. 97-90, S. 1, 5, 6; P.A. 98-52, S. 1; P.A. 99-84, S. 3; P.A. 06-196, S. 242.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-170 amended Subsec. (h) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 amended Subsec. (f) by adding provision excluding Saturdays, Sundays and legal holidays from hearing required to be held within 96 hours, and revised effective date of P.A. 96-170 but without affecting this section, effective July 1, 1997; P.A. 98-52 amended Subsec. (g) by adding provision re motion for appointment of three-judge panel; P.A. 99-84 amended Subsec. (f) by adding provision that petition shall be heard by judge of probate for district, unless there is motion of respondent or judge of probate for a three-judge panel; P.A. 06-196 made technical changes in Subsec. (k), effective June 7, 2006.



Section 19a-266 - Breast and cervical cancer early detection and treatment referral program.

(a) For purposes of this section:

(1) “Breast cancer screening and referral services” means necessary breast cancer screening services and referral services for a procedure intended to treat cancer of the human breast, including, but not limited to, surgery, radiation therapy, chemotherapy, hormonal therapy and related medical follow-up services.

(2) “Cervical cancer screening and referral services” means necessary cervical cancer screening services and referral services for a procedure intended to treat cancer of the human cervix, including, but not limited to, surgery, radiation therapy, cryotherapy, electrocoagulation and related medical follow-up services.

(3) “Unserved or underserved populations” means women who are: (A) At or below two hundred fifty per cent of the federal poverty level for individuals; (B) without health insurance that covers breast cancer screening mammography or cervical cancer screening services; and (C) twenty-one to sixty-four years of age.

(b) There is established, within existing appropriations, a breast and cervical cancer early detection and treatment referral program, within the Department of Public Health, to (1) promote screening, detection and treatment of breast cancer and cervical cancer among unserved or underserved populations, (2) educate the public regarding breast cancer and cervical cancer and the benefits of early detection, and (3) provide counseling and referral services for treatment.

(c) The program shall include, but not be limited to:

(1) Establishment of a public education and outreach initiative to publicize breast cancer and cervical cancer early detection services and the extent of coverage for such services by health insurance; the benefits of early detection of breast cancer and the recommended frequency of screening services, including clinical breast examinations and mammography; and the medical assistance program and other public and private programs and the benefits of early detection of cervical cancer and the recommended frequency of pap tests;

(2) Development of professional education programs, including the benefits of early detection of breast cancer and the recommended frequency of mammography and the benefits of early detection of cervical cancer and the recommended frequency of pap tests;

(3) Establishment of a system to track and follow up on all women screened for breast cancer and cervical cancer in the program. The system shall include, but not be limited to, follow-up of abnormal screening tests and referral to treatment when needed and tracking women to be screened at recommended screening intervals;

(4) Assurance that all participating providers of breast cancer and cervical cancer screening are in compliance with national and state quality assurance legislative mandates.

(d) The Department of Public Health shall provide unserved or underserved populations, within existing appropriations and through contracts with health care providers: (1) Clinical breast examinations, screening mammograms and pap tests, as recommended in the most current breast and cervical cancer screening guidelines established by the United States Preventive Services Task Force, for the woman’s age and medical history; and (2) a pap test every six months for women who have tested HIV positive.

(P.A. 96-238, S. 4–8, 25; June 18 Sp. Sess. P.A. 97-8, S. 54, 88; P.A. 98-36, S. 2; P.A. 00-216, S. 4, 28; P.A. 06-195, S. 5; P.A. 11-242, S. 29; P.A. 13-208, S. 2.)

History: P.A. 96-238 effective July 1, 1996; June 18 Sp. Sess. P.A. 97-8 changed 40 to 19 years of age in Subsec. (a)(3), changed 2 years to 1 year and changed under age 50 to age 45 to 64 in Subsec. (d)(1), changed over the age of 50 to age 35 to 40 with a first degree relative or other risk factor in Subsec. (d)(2), limited test to those age 19 to 64 who have had a positive finding, otherwise every 3 years or as directed by physician in Subsec. (d)(3) and added Subsecs. (d)(4) re follow up tests and (d)(5) re tests if HIV positive, in Subsec. (f) added appropriations committee and added new Subsec. (g) re names of insurers, effective July 1, 1997; P.A. 98-36 made a technical correction in Subsec. (f), changing “committee” to “committees”; P.A. 00-216 amended Subsec. (e) by adding provisions re use of settlement payments for breast and cervical cancer treatment services, effective July 1, 2000; P.A. 06-195 amended Subsec. (a) by substituting “breast cancer screening and referral services” for “breast cancer treatment services” in Subdiv. (1) and redefining such services, and by substituting “cervical cancer screening and referral services” for “cervical cancer treatment services” in Subdiv. (2) and redefining such services, amended Subsec. (b) by adding Subdiv. designators (1) to (3), inclusive, and making technical changes, amended Subsec. (c) by adding provision in Subdiv. (1) expanding program content to include benefits of early detection and recommended frequency of screening services, including clinical breast exams and mammography, by making technical changes in Subdiv. (3), and by substituting “assurance” for “insurance” in Subdiv. (4), amended Subsec. (d) by deleting former Subdivs. (1) to (4), inclusive, adding new Subdiv. (1) re breast exams, screening mammograms and pap tests for unserved and underserved populations and renumbering existing Subdivs. (4) and (5) as Subdivs. (2) and (3), respectively, deleted former Subsec. (e) re application for and receipt of money from public and private sources for early detection and treatment referral, and redesignated existing Subsecs. (f) and (g) as Subsecs. (e) and (f), respectively, effective June 7, 2006; P.A. 11-242 amended Subsec. (a)(3)(C) by increasing minimum age requirement from 19 to 21 years of age, amended Subsec. (d) by deleting former Subdiv. (2) re 60-day follow-up pap tests for victims of sexual assault and redesignating existing Subdiv. (3) as Subdiv. (2), deleted former Subsec. (e) re annual report to General Assembly and redesignated existing Subsec. (f) as Subsec. (e); P.A. 13-208 redefined “unserved or underserved populations” in Subsec. (a)(3) by changing 200 per cent to 250 per cent and deleted former Subsec. (e) re report to Department of Public Health, effective January 1, 2014.



Section 19a-266a - Gynecologic cancers information pamphlet.

The Department of Public Health shall develop a pamphlet containing summary information concerning gynecologic cancers, including cervical, ovarian and uterine cancer. Such pamphlet shall contain standardized information with respect to such cancers, written in plain language, that includes (1) signs and symptoms, (2) risk factors, (3) the benefits of early detection through appropriate diagnostic testing, (4) treatment options, and (5) such other information as the department deems necessary. The department shall make such pamphlet available to hospitals, physicians and other health care providers for distribution to patients. The department shall also prepare appropriate multilingual versions of such pamphlet for use by Spanish-speaking and other non-English-speaking patients.

(June Sp. Sess. P.A. 01-4, S. 7, 58.)

History: June Sp. Sess. P.A. 01-4 effective July 1, 2001.






Chapter 368h - Kidney Disease

Section 19a-269 - (Formerly Sec. 19-138a). Commissioner to recommend policies for treatment of kidney disease.

(a) The Commissioner of Public Health shall: (1) Recommend minimum criteria for dialysis facilities and transplantation centers; (2) recommend medical criteria for eligibility of kidney disease patients for any available state assistance; (3) recommend programs of detection, prevention and public education concerning kidney disease; (4) recommend research into problems associated with kidney disease; (5) review all existing medical and social programs related to kidney disease to assure that all patients shall receive, with a minimum of duplication of financial and physical resources, the best possible health care.

(b) In the performance of his duties, the Commissioner of Public Health may order the preparation of books, reports and records and may pay for the expert advisors and assistants for making his studies and formulating his recommendations from funds made available by the Department of Public Health from the appropriation to said Department of Public Health.

(P.A. 73-463, S. 1–3; P.A. 77-614, S. 323, 335, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-252, S. 5.)

History: P.A. 77-614 replaced kidney disease advisory commission with commissioner of health services and department of health with department of health services, deleted Subsec. (a) containing provisions re members of commission, their terms etc., relettering remaining subsections accordingly, dropped provision re quarterly meetings in former Subsec. (b), redesignated as (a), and changed deadline for report from November 30, 1974, to November 30, 1978, effective January 1, 1979; Sec. 19-138a transferred to Sec. 19a-269 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-252 deleted former Subsec. (b) re annual reports from Commissioner to Governor and General Assembly and redesignated existing Subsec. (c) as new Subsec. (b).



Section 19a-269a - Administration of dialysis medications by certified dialysis patient care technicians.

Any certified dialysis patient care technician employed in an outpatient or hospital dialysis unit may administer saline, heparin or lidocaine as necessary to initiate or terminate a patient’s dialysis. The ratio of on-duty staff providing direct patient care to dialysis patients shall be at least three to nine, and at least one of the three on-duty direct patient care staff persons shall be a registered nurse licensed to practice in this state. For purposes of this section, “certified dialysis patient care technician” means a person who has obtained certification as a dialysis patient care technician by an organization approved by the Department of Public Health.

(P.A. 05-66, S. 1; P.A. 06-195, S. 7.)

History: P.A. 06-195 provided that dialysis patient care technicians are to be certified, specified that dialysis units must be outpatient or hospital dialysis units, deleted Subdiv. designators (1) and (2) and made technical changes.



Section 19a-269b - Screening for kidney disease. Clinical laboratories.

(a) As used in this section, “clinical laboratory” has the same meaning as provided in section 19a-30.

(b) Beginning September 1, 2006:

(1) Any person, firm or corporation operating a clinical laboratory licensed in this state shall ensure that when the clinical laboratory tests a specimen to determine a patient’s serum creatinine level, as ordered or prescribed by a physician or provider in a hospital, the clinical laboratory shall (A) calculate the patient’s estimated glomerular filtration rate using the patient’s age and gender, which information shall be provided to the clinical laboratory by the physician or the provider in a hospital, and (B) include the patient’s estimated glomerular filtration rate with its report to the physician or the provider in a hospital.

(2) A person, firm or corporation operating a clinical laboratory licensed in this state shall be deemed in compliance with subdivision (1) of this subsection if the clinical laboratory makes available to the ordering physician or provider in a hospital test order codes for serum creatinine that include eGFR.

(P.A. 06-120, S. 1; 06-195, S. 53; P.A. 07-53, S. 1; P.A. 08-184, S. 36.)

History: P.A. 06-120 effective June 2, 2006; P.A. 06-195 amended Subsec. (b)(2) by replacing requirement that hospitals order serum creatinine tests for all admitted patients at least once during patient’s hospital stay with requirement that if such test is performed on a patient admitted as an inpatient, the ordering provider must request, at least once during patient’s stay, that testing lab report an estimated glomerular filtration rate if patient hasn’t submitted to such test within the preceding year, and made conforming changes in Subsec. (b)(3) and (4), effective June 7, 2006; P.A. 07-53 amended Subsec. (a) to define “routine general medical examination” to exclude annual gynecological examinations, and amended Subsec. (b)(1) to replace “annual physical examination” with “routine general medical examination”; P.A. 08-184 amended Subsec. (a) by deleting definitions of “patient” and “routine general medical examination” and amended Subsec. (b) by deleting former Subdivs. (1) and (2), redesignating existing Subdivs. (3) and (4) as new Subdivs. (1) and (2) and making technical changes.






Chapter 368i - Anatomical Donations

Section 19a-270 - (Formerly Sec. 19-139). Bodies for anatomical purposes.

The first selectman of any town, the mayor of any city, the administrative head of any state correctional institution or the superintendent or person in charge of any almshouse, asylum, hospital, morgue or other public institution which is supported, in whole or in part, at public expense, having in his or her possession or control the dead body of any person which, if not claimed as provided in this section, would have to be buried at public expense, or at the expense of any such institution, shall, immediately upon the death of such person, notify such person’s relatives thereof, if known, and, if such relatives are not known, shall notify the person or persons bringing or committing such person to such institution. Such official shall, within twenty-four hours from the time such body came into his or her possession or control, give notice thereof to the Department of Public Health and shall deliver such body to The University of Connecticut, Quinnipiac University, the Yale University School of Medicine or the University of Bridgeport College of Chiropractic or its successor institution, as said department may direct and in accordance with an agreement to be made among said universities in such manner as is directed by said department and at the expense of the university receiving the body, if The University of Connecticut, Quinnipiac University, Yale University, or the University of Bridgeport College of Chiropractic or its successor institution, at any time within one year, has given notice to any of such officials that such bodies would be needed for the purposes specified in section 19a-270b; provided any such body shall not have been claimed by a relative, either by blood or marriage, or a legal representative of such deceased person prior to delivery to any of said universities. The university receiving such body shall not embalm such body for a period of at least forty-eight hours after death, and any relative, either by blood or marriage, or a legal representative of such deceased person may claim such body during said period. If any such body is not disposed of in either manner specified in this section, it may be cremated or buried. When any person has in his or her possession or control the dead body of any person which would have to be buried at public expense or at the expense of any such institution, he or she shall, within forty-eight hours after such body has come into his or her possession or control, file, with the registrar of the town within which such death occurred, a certificate of death as provided in section 7-62b, unless such certificate has been filed by a funeral director. Before any such body is removed to any of said universities, the official or person contemplating such removal shall secure a removal, transit and burial permit which shall be delivered with the body to the official in charge of such university, who shall make return of such removal, transit and burial permit in the manner provided in section 7-66.

(1949 Rev., S. 4214; 1953, 1955, S. 2143d; 1963, P.A. 642, S. 18; 1967, P.A. 53; 1969, P.A. 699, S. 24; P.A. 77-614, S. 323, 610; P.A. 85-613, S. 52, 154; P.A. 92-11; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-255, S. 18; P.A. 07-104, S. 6; P.A. 09-232, S. 23; P.A. 11-242, S. 41.)

History: 1963 act deleted sheriff, jailer and master of workhouse from list of officers required to notify relatives of death of person who may require burial at public expense; 1967 act added exception re bodies removed to universities under provisions of Sec. 7-70; 1969 act deleted county coroners, State Prison warden and state jail administrator from list of officers required to notify relatives of person’s death and added to the list administrative heads of state correctional institutions; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-139 transferred to Sec. 19a-270 in 1983; P.A. 85-613 made technical change, substituting reference to Sec. 7-62b for reference to Sec. 7-62; P.A. 92-11 added the University of Bridgeport College of Chiropractic to list of institutions to which the section applies; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-255 replaced references to “burial or transit permit” with references to “burial transit removal permit” and deleted provision re no requirement to return body to town after removal to a university; P.A. 07-104 made technical changes and renamed burial transit removal permit as removal, transit and burial permit, effective July 1, 2007; P.A. 09-232 replaced reference to Sec. 7-72 with reference to Sec. 7-66; P.A. 11-242 added Quinnipiac University to list of institutions to which section applies.

See Sec. 19a-91 re transportation of bodies of deceased persons.



Section 19a-270a - (Formerly Sec. 19a-283). Disposition of remains of bodies.

The professors and teachers in the institutions designated in section 19a-270 shall dispose of the remains of all bodies, received in accordance with the provisions of this chapter, in a manner consistent with public propriety and as directed by the Department of Public Health, after the same have answered the purposes of study. Said department shall keep a record of the name, sex and last residence, if known, of each person whose body is so received.

(1949 Rev., S. 4216; 1953, S. 2145d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-141 transferred to Sec. 19a-283 in 1983; Sec. 19a-283 transferred to Sec. 19a-270a in 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Cited. 194 C. 635.



Section 19a-270b - (Formerly Sec. 19a-284). Bodies to be used for medical study.

Such bodies shall be used for the purposes of medical and surgical study only, in a manner consistent with public propriety, and in this state only.

(1949 Rev., S. 4217.)

History: Sec. 19-142 transferred to Sec. 19a-284 in 1983; Sec. 19a-284 transferred to Sec. 19a-270b in 1993.

Cited. 194 C. 635.



Section 19a-271 to 19a-279 - Donation of bodies for anatomical purposes: Generally.

Sections 19a-271 to 19a-279, inclusive, are repealed.

(1961, P.A. 268; 1969, P.A. 425, S. 1–9; P.A. 77-143, S. 1, 2; 77-614, S. 323, 610; P.A. 79-47, S. 5; 79-556; 79-631, S. 102, 111; P.A. 80-190, S. 7; P.A. 86-88; P.A. 88-318, S. 14, 15.)



Section 19a-279a to 19a-281 - Anatomical gifts: Definitions. Making, amending, revoking and refusing to make an anatomical gift by an individual. Classes of persons who may make an anatomical gift of all or a part of decedent’s body. Role of Chief Medical Examiner. Discussion and request re anatomical gift, search and notification re document of gift or evidence of refusal. Persons who may become donees, purposes for which anatomical gifts may be made. Delivery of document of gift. Rights and duties at death. Coordination of procurement and use. Examination, autopsy, liability. Transitional provision. Regulations. Sale of blood, tissue and organs. Prohibition against transfer for valuable consideration of any human organ for use in human transplantation; penalty. Removal of corneal or pituitary tissue during autopsy; authorization.

Sections 19a-279a to 19a-281, inclusive, are repealed, effective October 1, 2010.

(1971, P.A. 397; P.A. 79-278; P.A. 82-260; P.A. 88-318, S. 1–13, 15; P.A. 93-381, S. 9, 39; P.A. 95-79, S. 60, 189; P.A. 95-257, S. 12, 21, 58; P.A. 98-172, S. 1, 2, 4; P.A. 99-102, S. 19; P.A. 99-120, S. 1, 2; P.A. 02-105, S. 5; P.A. 04-122, S. 3–6; P.A. 05-288, S. 76; P.A. 06-195, S. 62; P.A. 10-123, S. 31.)



Section 19a-282 - (Formerly Sec. 19-140). When the delivery of bodies is prohibited.

No notice shall be given, and no body delivered, under the provisions of section 19a-270, in the case of a person dying of Asiatic cholera, yellow fever, scarlet fever, typhus fever, smallpox, diphtheria, membranous croup or measles; nor shall the body of any person known to any such officer to have relatives, either by blood or marriage, be delivered without their consent; nor shall the body of any person detained on civil process or for trial for any criminal offense, or of any traveler or stranger other than a tramp or vagrant, or of a person who is known to have expressed a desire that his body should be buried, be so delivered. The body of any person so delivered, if subsequently claimed by any relative or friend for burial, shall be given up to him for that purpose.

(1949 Rev., S. 4215; 1953, S. 2144d.)

History: Sec. 19-140 transferred to Sec. 19a-282 in 1983.



Section 19a-285 - (Formerly Sec. 19-142a). Consent by minor to medical, dental, health or hospital services for child.

(a) Any minor who has been married or who has borne a child may give effective consent to medical, dental, health and hospital services for his or her child.

(b) Any such minor who has given effective consent as provided in subsection (a) of this section shall be legally liable for any fees, costs or expenses incurred as a result of the rendering of any such service.

(1971, P.A. 304, S. 1–3; P.A. 73-616, S. 16.)

History: P.A. 73-616 deleted Subsec. (a) re consent of minors 18 or older for medical, dental, health and hospital services and for organ transplants and relettered remaining Subsecs. accordingly; Sec. 19-142a transferred to Sec. 19a-285 in 1983.



Section 19a-285a - Donation of blood by minors.

Any person who is seventeen years of age or older shall have the legal capacity, without written authorization of his or her parent or guardian, to donate blood or any component thereof and to consent to the withdrawal of blood from his or her body, in conjunction with any voluntary blood donation program.

(P.A. 83-294.)



Section 19a-286 - (Formerly Sec. 19-143). Autopsy consent. Autopsy arrangements, rights and responsibilities. Informed autopsy consent form.

(a) Whenever any person dies and no postmortem examination or autopsy has been ordered pursuant to subsection (b) of section 19a-406, no physician shall conduct or assist in conducting any postmortem examination or autopsy upon the body of such deceased person without first obtaining the consent of whichever one of the following persons, eighteen years of age or older, assumes custody of the body for the purposes of burial: Father, mother, husband, wife, child, guardian, next of kin, friend, a person designated by the deceased person in accordance with section 45a-318 or any person charged by law with the responsibility for burial. If two or more persons assume custody of the body, consent of one of them shall be deemed sufficient. Prior to January 1, 2002, any such consent may be in writing or may be given by telegram, and any telegram purporting to have been sent by a person authorized to give such consent shall be conclusively presumed to have been sent by such person, or may be given by telephone, provided a record of any such consent by telephone shall be kept by such physician for not less than three years. On and after January 1, 2002, such consent shall be made pursuant to subsection (c) of this section, provided such consent may be communicated in person, by telephone, electronically, by mail or by courier. If the physician who is to conduct or assist in conducting any postmortem examination or autopsy, after due inquiry and diligence, is unable to find any person authorized to give consent as provided for in this subsection, such postmortem examination or autopsy may be made by such physician without such consent but only after a reasonable time, which shall not be less than twelve hours nor more than forty-eight hours, has elapsed. Any person violating any provision of this subsection or subsection (b) of this section shall be fined not more than five hundred dollars.

(b) Any person authorized to consent to an autopsy under subsection (a) of this section may make arrangements for an autopsy to be performed at any institution that routinely performs autopsies by any physician who is qualified to perform autopsies at such institution. The person requesting the autopsy shall be responsible for arranging for the autopsy and any necessary associated services and for the payment of any costs incurred. Information concerning the rights and responsibilities under this subsection shall be contained in the institution’s patient bill of rights and shall be included in all written material that describes the institution’s autopsy policy. A copy of the institution’s patient bill of rights containing such information shall be given to the person who assumes custody of the body of the deceased person prior to the signing of an autopsy consent form by the person who assumes such custody. The institution shall provide such information in writing in a language understood by the person who assumes custody of the body of the deceased person.

(c) Not later than January 1, 2002, the Commissioner of Public Health, in consultation with the Chief Medical Examiner, shall develop minimum requirements for an informed autopsy consent form that: (1) Includes clear information naming the institution and department that will perform the autopsy; (2) provides the family member or other person who assumes custody of the body of the deceased person as provided in subsection (a) of this section with an opportunity to place any restrictions or limitations on the autopsy or to express any concerns that such family member or other person may have; and (3) provides for documented and witnessed consent. Such minimum requirements shall include procedures for the oral communication of the information required by subdivisions (1) to (3), inclusive, of this subsection, including communication by telephone, as provided in subsection (a) of this section, and shall include procedures for the written or telephonic acknowledgment of receipt of an institution’s patient bill of rights containing its autopsy policy. Such minimum requirements shall not be deemed to be regulations, as defined in section 4-166.

(1949 Rev., S. 4219; 1953, S. 2147d; 1969, P.A. 699, S. 25; 1971, P.A. 426; P.A. 99-72; P.A. 01-122.)

History: 1969 act replaced reference to deaths “not caused by, or ... the result of, the criminal act, omission or negligence of another” with reference to deaths where “no postmortem examination or autopsy has been ordered ...”; 1971 act replaced “written” consent with consent “in writing” and allowed consent by telephone, provided that record of telephone consent be kept by physician for at least three years; Sec. 19-143 transferred to Sec. 19a-286 in 1983; P.A. 99-72 designated existing provisions as Subsec. (a) and added new Subsec. (b) re autopsy by nonaffiliated physician; P.A. 01-122 amended Subsec. (a) by adding provision re person designated in accordance with Sec. 45a-318, adding provision re consent in accordance with Subsec. (c) and making technical changes, amended Subsec. (b) by replacing provisions re autopsy performance or attendance by a nonaffiliated physician with provisions re autopsy arrangements, rights, responsibilities and information, and added new Subsec. (c) re informed autopsy consent form.



Section 19a-287 - (Formerly Sec. 19-144). Penalty.

Any selectman, or mayor, the Chief Medical Examiner or deputy medical examiner or an assistant medical examiner, or the administrative head of any state correctional institution, or the superintendent or person in charge of any almshouse, asylum, hospital, morgue or other public institution which is supported, in whole or in part, at public expense, who delivers a corpse, for the purposes of medical and surgical study, to any person in violation of any provision of this chapter, or any person who violates any provision of this chapter for which no other penalty is prescribed, or any person knowing that the deceased had relatives, either by blood or marriage, who desired to give the body a decent burial, or to whom the deceased had expressed a desire that his body should be buried, who wilfully neglects or refuses to give information thereof to the persons in charge of such body, having reasonable opportunity for so doing and having knowledge of the fact that such body may be delivered for medical or surgical purposes, shall be fined not more than five hundred dollars.

(1949 Rev., S. 4220; 1963, P.A. 642, S. 19; 1969, P.A. 425, S. 10; 699, S. 26.)

History: 1963 act deleted obsolete references to delivery by sheriff or jailer, substituting state jail administrator; 1969 acts deleted coroners, added chief, deputy and assistant medical examiners and replaced state jail administrator with administrative heads of state correctional institutions and replaced masters of almshouses, asylums, hospitals, etc. with superintendents or persons in charge of such facilities as persons subject to fine; Sec. 19-144 transferred to Sec. 19a-287 in 1983.



Section 19a-288 - (Formerly Sec. 19-145). Delivering or receiving corpse for speculation; penalty.

Any person who delivers or receives a corpse for the purpose of speculation or pecuniary profit shall be fined not more than one thousand dollars and imprisoned not more than one year.

(1949 Rev., S. 4221.)

History: Sec. 19-145 transferred to Sec. 19a-288 in 1983.



Section 19a-289 - Short title: Revised Uniform Anatomical Gift Act.

Sections 19a-289 to 19a-289v, inclusive, may be cited as the “Revised Uniform Anatomical Gift Act.”

(P.A. 10-123, S. 1.)



Section 19a-289a - Definitions.

As used in sections 19a-289a to 19a-289v, inclusive, unless the context otherwise requires:

(1) “Adult” means an individual who is at least eighteen years of age.

(2) “Agent” means an individual:

(A) Authorized to make health care decisions on the principal’s behalf by a power of attorney for health care; or

(B) Expressly authorized to make an anatomical gift on the principal’s behalf by any other record signed by the principal.

(3) “Anatomical gift” means a donation of all or part of a human body to take effect after the donor’s death for the purpose of transplantation, therapy, research or education.

(4) “Decedent” means a deceased individual whose body or part is or may be the source of an anatomical gift, including a stillborn infant and, subject to restrictions imposed by law other than the provisions of sections 19a-289a to 19a-289v, inclusive, a fetus.

(5) “Disinterested witness” (A) means a witness other than the spouse, child, parent, sibling, grandchild, grandparent or guardian of the individual who makes, amends, revokes or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual, and (B) does not include a person to whom an anatomical gift could pass under section 19a-289j.

(6) “Document of gift” means a donor card or other record used to make an anatomical gift, including a statement or symbol on an operator’s license or identification card or inclusion in a donor registry.

(7) “Donor” means an individual whose body or part is the subject of an anatomical gift.

(8) “Donor registry” means the state donor registry maintained pursuant to the provisions of section 14-42a and includes any other database that identifies donors and conforms with the provisions of section 19a-289s.

(9) “Eye bank” means a person that is licensed, accredited or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of human eyes or portions of human eyes.

(10) “Guardian” (A) means a person appointed by a court to make decisions regarding the support, care, education, health or welfare of an individual, and (B) does not include a guardian ad litem.

(11) “Hospital” means a facility licensed as a hospital under chapter 368v or the law of any other state or a facility operated as a hospital by the United States, a state or a subdivision of a state.

(12) “Identification card” means an identification card issued by the Department of Motor Vehicles.

(13) “Knows” or “knowingly” means to have actual knowledge.

(14) “Minor” means an individual who is under eighteen years of age.

(15) “Operator’s license” means a license or permit issued by the Department of Motor Vehicles to operate a vehicle, whether or not conditions are attached to such license or permit.

(16) “Organ procurement organization” means a person designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

(17) “Parent” means a parent whose parental rights have not been terminated.

(18) “Part” (A) means an organ, an eye or tissue of a human being, and (B) does not include the whole body.

(19) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) “Physician” means an individual authorized to practice medicine or osteopathy under chapter 370 or the law of any other state.

(21) “Procurement organization” means a person licensed, accredited or approved under federal laws or the laws of any state, as a nonprofit organ procurement organization, eye or tissue bank.

(22) “Prospective donor” means an individual, except for an individual who has made a refusal, who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research or education.

(23) “Reasonably available” means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(24) “Recipient” means an individual into whose body a decedent’s part has been or is intended to be transplanted.

(25) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) “Refusal” means a record created under section 19a-289f that expressly states an intent to bar other persons from making an anatomical gift of an individual’s body or part.

(27) “Sign” means, with the present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound or process.

(28) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(29) “Technician” means an individual, including an enucleator, determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited or regulated under federal or state law.

(30) “Tissue” means a portion of the human body other than an organ or an eye, and excludes blood unless such blood is donated for the purpose of research or education.

(31) “Tissue bank” means a person that is licensed, accredited or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of tissue.

(32) “Transplant hospital” means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

(P.A. 10-123, S. 2.)



Section 19a-289b - Scope.

The provisions of sections 14-42 and 19a-289 to 19a-289v, inclusive, apply to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.

(P.A. 10-123, S. 3.)



Section 19a-289c - Persons who may make an anatomical gift during the life of the donor.

Subject to the provisions of section 19a-289g, an anatomical gift of a donor’s body or part may be made during the life of the donor for the purpose of transplantation, therapy, research or education in the manner provided in section 19a-289d by: (1) The donor, if the donor is an adult or if the donor is a minor and is: (A) Emancipated; or (B) authorized under state law to apply for an operator’s license or identification card; (2) an agent of the donor, including, but not limited to, a health care representative appointed under section 19a-576, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift; (3) a parent of the donor, if the donor is an unemancipated minor; or (4) the donor’s guardian.

(P.A. 10-123, S. 4.)



Section 19a-289d - Methods of making anatomical gifts.

(a) A donor may make an anatomical gift: (1) By authorizing donor designation in a donor registry; (2) by means of a will; (3) during a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom is a disinterested witness; or (4) through execution of a record pursuant to subsection (b) of this section.

(b) A donor or other person authorized to make an anatomical gift under section 19a-289c may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and shall: (1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and (2) state that it has been signed and witnessed as provided in subdivision (1) of this subsection.

(c) Revocation, suspension, expiration or cancellation of an operator’s license or identification card issued to a donor shall not invalidate an anatomical gift.

(d) An anatomical gift made by will takes effect upon the donor’s death whether or not the will is probated. Invalidation of the will after the donor’s death shall not invalidate the gift.

(P.A. 10-123, S. 5.)



Section 19a-289e - Methods of amending or revoking an anatomical gift.

(a) Subject to the provisions of section 19a-289g, a donor or other person authorized to make an anatomical gift under section 19a-289c may amend or revoke an anatomical gift by: (1) A record signed by (A) the donor; (B) the other person; or (C) subject to subsection (b) of this section, another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or (2) a subsequently executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b) A record signed pursuant to subparagraph (C) of subdivision (1) of subsection (a) of this section shall: (1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and (2) state that such record has been signed and witnessed as provided for in subsection (a) of this section.

(c) Subject to the provisions of section 19a-289g, a donor or other person authorized to make an anatomical gift under section 19a-289c may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(e) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (a) of this section.

(P.A. 10-123, S. 6.)



Section 19a-289f - Methods of refusing to make an anatomical gift.

(a) An individual may refuse to make an anatomical gift of the individual’s body or part by: (1) A record signed by: (A) The individual; or (B) subject to the provisions of subsection (b) of this section, another individual acting at the direction of the individual if the individual is physically unable to sign; (2) the individual’s will, whether or not the will is admitted to probate or invalidated after the individual’s death; or (3) any form of communication made by the individual during the individual’s terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(b) A record signed pursuant to subparagraph (B) of subdivision (1) of subsection (a) of this section shall: (1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and (2) state that such record has been signed and witnessed as provided for in subsection (a) of this section.

(c) An individual who has made a refusal may amend or revoke such refusal: (1) In the manner provided in subsection (a) of this section for making a refusal; (2) by subsequently making an anatomical gift pursuant to section 19a-289d that is inconsistent with the refusal; or (3) by destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d) Except as otherwise provided in subsection (g) of section 19a-289g, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual’s unrevoked refusal to make an anatomical gift of the individual’s body or part bars all other persons from making an anatomical gift of the individual’s body or part.

(P.A. 10-123, S. 7.)



Section 19a-289g - Effect of anatomical gift, amendment, revocation or refusal.

(a) Except as provided in subsection (g) of this section and subject to the provisions of subsection (f) of this section, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending or revoking an anatomical gift of a donor’s body or part if the donor made an anatomical gift of the donor’s body or part under section 19a-289d or an amendment to an anatomical gift of the donor’s body or part under section 19a-289e.

(b) A donor’s revocation of an anatomical gift of the donor’s body or part under section 19a-289e is not a refusal and does not bar another person specified in section 19a-289c or 19a-289h from making an anatomical gift of the donor’s body or part under section 19a-289d or 19a-289i.

(c) If a person other than the donor makes an unrevoked anatomical gift of the donor’s body or part under section 19a-289d or an amendment to an anatomical gift of the donor’s body or part under section 19a-289e, another person may not make, amend or revoke the gift of the donor’s body or part under section 19a-289i.

(d) A revocation of an anatomical gift of a donor’s body or part under section 19a-289e by a person other than the donor shall not preclude another person from making an anatomical gift of the body or part under section 19a-289d or 19a-289i.

(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 19a-289c, (1) an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person; and (2) an anatomical gift of a part for one or more of the purposes set forth in section 19a-289c is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under section 19a-289d or 19a-289i.

(f) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor’s body or part.

(g) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor’s refusal.

(P.A. 10-123, S. 8.)



Section 19a-289h - Priority of persons who may make an anatomical gift of a decedent’s body or part.

(a) Subject to the provisions of subsections (b) and (c) of this section and unless precluded by section 19a-289f or 19a-289g, an anatomical gift of a decedent’s body or part for purpose of transplantation, therapy, research or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) An agent of the decedent who could have made an anatomical gift under subdivision (2) of section 19a-289c immediately before the decedent’s death;

(2) The spouse of the decedent;

(3) A person designated by the decedent pursuant to section 1-56r;

(4) Adult children of the decedent;

(5) Parents of the decedent;

(6) Adult siblings of the decedent;

(7) Adult grandchildren of the decedent;

(8) Grandparents of the decedent;

(9) An adult who exhibited special care and concern for the decedent;

(10) The persons who were acting as the guardians or conservator of the person of the decedent at the time of death; and

(11) Any other person having the authority to dispose of the decedent’s body.

(b) If there is more than one member of a class listed in subdivision (1), (3), (4), (5), (6), (7), (8) or (10) of subsection (a) of this section entitled to make an anatomical gift, an anatomical gift may be made by any member of the class unless that member or a person to which the gift may pass under section 19a-289j knows of an objection by any other member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c) A person may not make an anatomical gift if, at the time of the decedent’s death, a person in a higher priority class under subsection (a) of this section is reasonably available to make or to object to the making of an anatomical gift.

(P.A. 10-123, S. 9.)



Section 19a-289i - Methods of making or revoking an anatomical gift of a decedent.

(a) A person authorized to make an anatomical gift under section 19a-289h may make an anatomical gift by a document of gift signed by the person making the gift or by that person’s oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b) Subject to the provisions of subsection (c) of this section, an anatomical gift by a person authorized under section 19a-289h may be amended or revoked orally or in a record by any member of a higher priority class under subsection (a) of section 19a-289h, who is reasonably available. If more than one member of such higher priority class is reasonably available, the gift made by a person authorized under section 19a-289h may be: (1) Amended, only if a majority of the reasonably available higher priority class members agree to the amending of the gift; or (2) revoked, only if a majority of the reasonably available higher priority class members agree to the revoking of the gift or they are equally divided as to whether to revoke the gift.

(c) A revocation under subsection (b) of this section is effective only if the procurement organization, transplant hospital or physician or technician knows of the revocation before an incision has been made to remove a part from the donor’s body or before invasive procedures have begun to prepare the recipient.

(P.A. 10-123, S. 10.)



Section 19a-289j - Persons who may receive an anatomical gift. Purpose of anatomical gift.

(a) An anatomical gift may be made to the following persons named in the document of gift: (1) A hospital; accredited medical school, dental school, college or university; organ procurement organization; or other appropriate person, for research or education; (2) subject to the provisions of subsection (b) of this section, a named individual designated by the person making the anatomical gift if the individual is the recipient of the part; or (3) an eye bank or tissue bank.

(b) If an anatomical gift to an individual under subdivision (2) of subsection (a) of this section cannot be transplanted into the individual, the part passes in accordance with the provisions of subsection (g) of this section in the absence of an express, contrary indication by the person making the anatomical gift.

(c) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (a) of this section but identifies the purpose for which an anatomical gift may be used, the following provisions shall apply: (1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank; (2) if the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank; (3) if the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ; and (4) if the part is an organ, an eye or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For purposes of subsection (c) of this section, if there is more than one purpose of an anatomical gift set forth in the document of gift but such purposes are not set forth in any priority, the gift shall be used for transplantation or therapy, if suitable for those purposes, if the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection (a) of this section and does not identify the purpose of the gift, the gift passes in accordance with the provisions of subsection (g) of this section and the parts shall be used for transplantation or therapy, if suitable, and if not suitable for those purposes, may be used for research or education.

(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as “donor”, “organ donor” or “body donor”, or by a symbol or statement of similar import, the gift passes in accordance with the provisions of subsection (g) of this section and the parts shall be used for transplantation or therapy, if suitable, and if not suitable for those purposes, may be used for research or education.

(g) In accordance with subsections (b), (e) and (f) of this section, the following provisions shall apply: (1) If the part is an eye, the gift passes to the appropriate eye bank; (2) if the part is tissue, the gift passes to the appropriate tissue bank; and (3) if the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subdivision (2) of subsection (a) of this section, passes to the organ procurement organization as custodian of the organ.

(i) If an anatomical gift does not pass pursuant to the provisions of subsections (a) to (h), inclusive, of this section or the decedent’s body or part is not used for transplantation, therapy, research or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(j) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under section 19a-289d or 19a-289i, or if the person knows that the decedent made a refusal under section 19a-289f that was not revoked. For purposes of this subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k) Except as otherwise provided in subdivision (2) of subsection (a) of this section, nothing in this section shall affect the allocation of organs for transplantation or therapy.

(P.A. 10-123, S. 11.)



Section 19a-289k - Persons responsible for making a reasonable search of donor intent to make an anatomical gift.

(a) The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal: (1) A law enforcement officer, firefighter, paramedic or other emergency rescuer finding the individual; and (2) if no other source of the information is immediately available, a hospital, as soon as practical after the individual’s arrival at the hospital.

(b) If a document of gift or a refusal to make an anatomical gift is located as a result of the search required pursuant to subsection (a) of this section and the individual or deceased individual to whom such search relates is taken to a hospital, the person responsible for conducting such search shall send the document of gift or refusal to the hospital.

(c) A person shall not be subject to criminal or civil liability for failing to discharge the duties imposed by this section, but may be subject to administrative sanctions.

(P.A. 10-123, S. 12.)



Section 19a-289l - Delivery of document of gift.

(a) A document of gift need not be delivered during the donor’s lifetime to be effective.

(b) Upon or after an individual’s death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under section 19a-289j.

(P.A. 10-123, S. 13.)



Section 19a-289m - Rights and responsibilities of a procurement organization. Donee’s rights. Procedures for removing or transplanting donated body parts.

(a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the Department of Motor Vehicles and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b) A procurement organization shall be allowed reasonable access to information contained in records maintained by the Department of Motor Vehicles in accordance with the provisions of subsection (f) of section 14-10 to ascertain whether an individual at or near death is a donor.

(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to assess the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research or education from a donor or a prospective donor. During such examination period, measures necessary to maintain the potential medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(d) Unless otherwise prohibited by law, at any time after a donor’s death, the person to which a part passes under section 19a-289j may conduct any reasonable examination necessary to assess the medical suitability of the body or part for its intended purpose.

(e) Unless otherwise prohibited by law, an examination undertaken pursuant to subsection (c) or (d) of this section may include an examination of all medical and dental records of the donor or prospective donor.

(f) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(g) Upon referral by a hospital pursuant to subsection (a) of this section, a procurement organization shall make a reasonable search for any person listed in section 19a-289h having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended or revoked, the procurement organization shall promptly advise the other person of all relevant information.

(h) Subject to the provisions of subsection (i) of section 19a-289j, the rights of any person to which a part passes under section 19a-289j shall be superior to the rights of all others with respect to the part. Such person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and sections 19a-289 to 19a-289v, inclusive, a person that accepts an anatomical gift of an entire body may allow embalming, burial or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under section 19a-289j, upon the death of the donor and before embalming, burial or cremation, shall cause the part to be removed without unnecessary mutilation.

(i) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent’s death may participate in the procedures for removing or transplanting a part from the decedent.

(j) A licensed physician or technician possessing the requisite skills and qualifications may remove a donated part from the body of a donor.

(P.A. 10-123, S. 14.)



Section 19a-289n - Agreements between hospitals and procurement organizations.

Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.

(P.A. 10-123, S. 15.)



Section 19a-289o - Prohibition against transfer for valuable consideration of any part. Permissible charges.

(a) Except as provided in subsection (b) of this section, a person that for valuable consideration, knowingly purchases or sells a part for transplantation or therapy if removal of a part from an individual is intended to occur after the individual’s death shall be guilty of a class A misdemeanor.

(b) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation or disposal of a part.

(P.A. 10-123, S. 16.)



Section 19a-289p - Prohibited acts re document of gift.

A person that, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal shall be guilty of a class A misdemeanor.

(P.A. 10-123, S. 17.)



Section 19a-289q - Immunity. Implied warranties not applicable. Determining whether an anatomical gift has been made.

(a) A person that acts in accordance with sections 14-42 and 19a-289 to 19a-289v, inclusive, or with the applicable anatomical gift law of another state, or attempts in good faith to do so, shall not be liable for the act in a civil action, criminal prosecution or administrative proceeding. Following a donor’s designation in a donor registry, signed statement by a donor or a donor card shall be prima facie evidence of good faith attempt by a person to conform to the donor’s intent.

(b) Neither the person making an anatomical gift nor the donor’s estate is liable for any injury or damage that results from the making or use of the gift.

(c) Implied warranties of merchantability and fitness shall not be applicable to human organs, tissues, eyes or human blood or blood plasma. Provision of such organs, tissues, eyes, blood, blood plasma and components, derivative or fractions thereof, shall not be considered commodities subject to sale or barter, but shall be considered as medical services.

(d) In determining whether an anatomical gift has been made, amended or revoked under the provisions of sections 14-42 and 19a-289 to 19a-289v, inclusive, a person may rely upon representations of an individual listed in subdivisions (2) to (8), inclusive, of subsection (a) of section 19a-289h, relating to such individual’s relationship to the donor or prospective donor unless the person knows that the individual’s representation is untrue.

(P.A. 10-123, S. 18.)



Section 19a-289r - Choice of law.

(a) A document of gift is valid if executed in accordance with: (1) The provisions of sections 14-42 and 19a-289 to 19a-289v, inclusive; (2) the laws of the state or country where such document was executed; or (3) the laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.

(P.A. 10-123, S. 19.)



Section 19a-289s - Requirements re donor registry.

(a) A donor registry shall be: (1) A database that includes individuals who have made an anatomical gift; (2) accessible to a procurement organization in order to allow such procurement organization the ability to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made an anatomical gift; and (3) accessible for the purposes of this subsection seven days a week, twenty-four hours per day. Nothing in this subsection shall be construed to require the Department of Motor Vehicles to provide access to data maintained by the department under section 14-42a in any manner that is inconsistent with said section 14-42a.

(b) Personally identifiable information on a donor registry concerning a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor or person that made the anatomical gift for any purpose other than to determine whether the donor or prospective donor has made an anatomical gift.

(c) Nothing in this section shall prohibit any person from creating or maintaining a donor registry that is not established by or under contract with the state. Any such established registry shall comply with the requirements of subsections (a) and (b) of this section.

(P.A. 10-123, S. 20.)



Section 19a-289t - Office of the Chief Medical Examiner to cooperate with procurement organizations.

Subject to the provisions of chapter 368q, the Office of the Chief Medical Examiner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research or education.

(P.A. 10-123, S. 21.)



Section 19a-289u - Uniformity of application and construction of act.

In applying and construing the provisions of the Revised Uniform Anatomical Gift Act, consideration shall be given to the need to promote uniformity of the law with respect to the subject matter among states that enact said uniform act.

(P.A. 10-123, S. 22.)



Section 19a-289v - Relation to Electronic Signatures in Global and National Commerce Act.

Sections 19a-289 to 19a-289v, inclusive, modify, limit and supersede the Electronic Signatures in Global and National Commerce Act, 15 USC Section 7001 et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 USC Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of said act, 15 USC Section 7003(b).

(P.A. 10-123, S. 23.)






Chapter 368j - Cemeteries

Section 19a-295 - (Formerly Sec. 19-146). Ownership and management of burial grounds. Town appropriations.

Towns and ecclesiastical societies may procure and hold lands for burial grounds and provide a hearse and pall for the burial of the dead. Cemeteries may be acquired, owned and managed and controlled by such towns and ecclesiastical societies, and by cemetery associations heretofore incorporated or incorporated as provided in section 19a-296, and by no other persons, firms or corporations. Any town may appropriate annually such sum as may be necessary to maintain and properly care for public cemeteries and public burying grounds owned or controlled by such town, and any town may appropriate annually such sums as may be necessary to aid in the maintenance and care of public cemeteries and public burying grounds owned or controlled by ecclesiastical societies or cemetery associations.

(1949 Rev., S. 4703; 1953, S. 2358d.)

History: Sec. 19-146 transferred to Sec. 19a-295 in 1983.

See Sec. 19a-91 re transportation of bodies.

See Sec. 25-41 prohibiting location of cemetery within one-half mile of reservoir.

Section authorizes ancient practice. 77 C. 84.

Cited. 29 CS 292.



Section 19a-296 - (Formerly Sec. 19-147). Cemetery associations.

(a) Cemetery associations shall be organized in accordance with the provisions of sections 33-1025 to 33-1047, inclusive, and shall not be conducted for the purposes of speculation in cemetery lots and property, or for private gain, either directly or indirectly, to any of the members of any such association; and land for the enlargement of a cemetery may be taken in accordance with the provisions of section 48-18.

(b) The board of directors or board of trustees of any cemetery association shall hold an annual meeting of the association. At such annual meeting, the board shall accept an annual financial statement that shall contain an accounting of income and expenses of the cemetery association for the preceding fiscal year and an accounting of assets owned by the association. Such financial statement shall be included in the minutes of the annual meeting at which such financial statement was accepted. The board shall retain the minutes of such annual meeting for a period of not less than twenty years after such meeting.

(c) No officer, director or trustee of a cemetery association may serve as an officer, director or trustee of any company that manages or operates any aspect of the cemetery.

(d) Any interested party may petition the probate court for the district within which the cemetery owned or controlled by a cemetery association is located to require disclosure of the minutes of an annual meeting of the cemetery association including any financial statement required to be included in such minutes. The court may, after hearing, with notice to all interested parties, grant the petition and require disclosure of such minutes for such periods of time as it determines are reasonable and necessary on finding that: (1) The petitioner has an interest in the minutes sufficient to warrant disclosure, and (2) the petition is not for the purpose of harassment.

(1949 Rev., S. 4704; 1959, P.A. 617, S. 109; P.A. 96-256, S. 184, 209; P.A. 05-197, S. 2.)

History: 1959 act deleted reference to section 33-146, substituting sections 33-423 to 33-432; Sec. 19-147 transferred to Sec. 19a-296 in 1983; P.A. 96-256 replaced reference to Secs. 33-423 to 33-432, inclusive, with Secs. 33-1025 to Sec. 33-1047, inclusive, effective January 1, 1997; P.A. 05-197 designated existing provisions as Subsec. (a) and added Subsecs. (b) re annual meeting and financial statement, (c) re officers, directors and trustees and (d) re petition for disclosure of minutes and financial statement.

See Sec. 19a-314 re penalty for violation of this section.

Special law authorizing one cemetery association to take land of another upheld. 77 C. 83. Association may still hold title to land, though all rights of burial are disposed of. 83 C. 204. Condemnation of land. 87 C. 428. Right of eminent domain is specifically given to the owner of any cemetery. 168 C. 447. Cited. 180 C. 680.

Cited. 16 CS 327; 29 CS 292.



Section 19a-297 - (Formerly Sec. 19-148). Bylaws. Sexton.

The selectmen of towns, cemetery associations or ecclesiastical societies, having the care of cemeteries, may (1) enact bylaws providing for the care and management of all burial lots, and the protection of all shrubs, trees, fences and monuments thereon, provided no such bylaws shall (A) require or result in the removal or banishing of any undamaged United States flag or armed forces service marker, including flagholders provided by veterans organizations, from any grave site, or (B) restrict the placement of United States flags on the graves of veterans from the Friday before Memorial Day in each year until the Monday after the fourth of July, and (2) appoint superintendents and sextons for such cemeteries. Such superintendents and sextons shall have the exclusive right to direct the opening of graves, and no grave shall be opened in any cemetery except with the consent of the superintendent or sexton. Any person to whom such bylaws have been made known who violates the same shall be fined not more than ten dollars. The incorporators, organizers or members of any cemetery association or, if no incorporators, organizers or members are living, the owners of burial lots therein, by a majority vote, may, at any meeting called for that purpose, amend its articles of association or its bylaws.

(1949 Rev., S. 4710; 1957, P.A. 13, S. 92; 1967, P.A. 161, S. 1; P.A. 79-105; P.A. 80-483, S. 79, 186; P.A. 96-209, S. 1; P.A. 09-5, S. 1; P.A. 13-44, S. 2.)

History: 1967 act added proviso re flag or service marker; P.A. 79-105 added flagholders provided by veterans organizations in proviso; P.A. 80-483 made technical grammar corrections; Sec. 19-148 transferred to Sec. 19a-297 in 1983; P.A. 96-209 added “or members” after “organizers”; P.A. 09-5 designated existing provisions re bylaws as Subdiv. (1), designated existing bylaw prohibition therein as Subpara. (A), added Subpara. (B) therein re bylaw prohibition against restriction on placement of United States flags on veterans’ graves, designated existing provision re appointment of superintendents and sextons as Subdiv. (2) and made technical changes, effective May 4, 2009; P.A. 13-44 amended Subdiv. (1)(B) by changing dates for placing flags on veterans’ graves from Saturday before Memorial Day to Friday before Memorial Day.



Section 19a-298 - (Formerly Sec. 19-149). Cemetery associations with capital stock organized prior to 1855.

Cemetery associations having capital stock and organized under the general law as to incorporating burial societies prior to 1855 may, when the principal and interest of the subscriptions for capital stock have been repaid and no dividends have been paid for sixty-five years, amend the articles of association by a majority vote of the stock present and voting at a special meeting of such association called for the purpose.

(1949 Rev., S. 4722.)

History: Sec. 19-149 transferred to Sec. 19a-298 in 1983.



Section 19a-299 - (Formerly Sec. 19-150). Trust funds for care of cemeteries.

Towns, ecclesiastical societies and cemetery associations may receive and hold in trust donations, the income of which is to be used wholly or in part for the care or improvement of their cemeteries and burial lots or of private lots within such cemeteries or elsewhere. All such donations shall be invested as by law required for the investment of trust funds, except when otherwise authorized by the donors. The principal of two or more such trust funds may be combined and merged in a single fund for the purpose of the investment of the same.

(1949 Rev., S. 4712; 1957, P.A. 329, S. 1.)

History: Sec. 19-150 transferred to Sec. 19a-299 in 1983.

See Sec. 33-264g authorizing receipt of funds derived by gift or devise.

Cemetery association is not a benevolent society. 73 C. 678. Ecclesiastical society can accept gift, portion of which is to be devoted to a cemetery and the balance to maintaining its church. 82 C. 188. Cited. 151 C. 527.



Section 19a-300 - (Formerly Sec. 19-151). Funds for care of cemetery lots.

Money declared by an instrument in writing to be intended for the perpetual care, maintenance, improvement or embellishment of any cemetery in this state, or of any lot or plot therein, to an amount not less than one hundred dollars, may be deposited with the State Treasurer who shall, in the name of the state, receive and receipt therefor. Each depositor shall, at the time of making such deposit, file with the State Treasurer and with the Secretary of the State a copy of such instrument. The State Treasurer shall invest the money deposited with the State Treasurer under the provisions of this section, in the name of the state, in bonds or other obligations of the state or other securities in which the State Treasurer is authorized to invest money on behalf of the state; and, on the first days of February and August annually, the State Treasurer shall pay over the accrued interest thereof to the treasurer of the town in which the cemetery is located, and the same shall be expended in the same manner as the income of funds donated to towns under the provisions of section 19a-304. At the time of paying such interest the State Treasurer shall inform the person to whom it is paid of the purpose to which it is to be applied, as stated in the copy of such instrument, and such person shall thereupon apply it to such purpose.

(1949 Rev., S. 4713; 1959, P.A. 152, S. 51; P.A. 10-32, S. 73.)

History: 1959 act deleted references to county and county treasurer, county government having been abolished and substituted references to state; Sec. 19-151 transferred to Sec. 19a-300 in 1983; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 19a-301 - (Formerly Sec. 19-152). Establishment and management of perpetual funds. Accounting.

(a) Any cemetery association, organized as provided by law, may, by vote of the directors or members of such association, set aside the surplus funds of such association as a perpetual fund. Such fund shall be invested in accordance with the provisions of the statutes concerning the investment of trust funds. Such fund, together with any donation received by an ecclesiastical society or cemetery association pursuant to section 19a-303, shall be under the control, management and supervision of a committee of not fewer than three persons elected by such association or society. Such ecclesiastical society or cemetery association shall meet at least once annually. The treasurer of such society or association shall be, ex officio, the treasurer of such committee, and shall give bond, with surety, to the satisfaction of such committee, for the faithful discharge of his duties. He shall expend the income from such fund or donation for the management, care and maintenance of any cemetery owned or controlled by such ecclesiastical society or cemetery association, or for the purpose set forth in the instrument or declaration of trust regulating the use of such donation or fund if such instrument or declaration of trust should otherwise provide, at the times and in the manner designated by such society or association. The treasurer shall annually, on or before July first, make a report to such society or association, stating the income received, to whom it has been paid, the amount and condition of the fund and how it is invested. A copy of such report shall be filed with the probate court for the district within which the cemetery owned or controlled by the society or association is located. Any treasurer who fails to file such report with the probate court shall be fined not more than fifty dollars.

(b) Any interested party may petition the probate court having jurisdiction under this section to require an accounting by the treasurer. The court may, after hearing, with notice to all interested parties, grant the petition and require an accounting for such periods of time as it determines are reasonable and necessary on finding that: (1) The petitioner has an interest in the fund sufficient to entitle him to an accounting; (2) cause has been shown that an accounting is necessary; and (3) the petition is not for the purpose of harassment. The court shall cause notice of the hearing on the account be given to such parties and in such manner as it directs.

(c) The action to submit an accounting to the court shall not subject the fund to the continuing jurisdiction of the court.

(d) Upon the allowance of any such account, the court shall determine the rights of the parties, subject to appeal as in other cases.

(1949 Rev., S. 4714; 1953, S. 2359d; P.A. 98-219, S. 12.)

History: Sec. 19-152 transferred to Sec. 19a-301 in 1983; P.A. 98-219 added Subsecs. (b), (c) and (d) re petition of Probate Court to require accounting of perpetual fund by Treasurer.



Section 19a-302 - (Formerly Sec. 19-153). Takeover of fund. Appointment of cemetery committee.

If at any time such association fails to comply with the provisions of section 19a-301, the selectmen of the town in which such cemetery is located shall take over the care of such fund and file an annual report with the Probate Court in accordance with the provisions of section 19a-301. The selectmen may appoint a cemetery committee consisting of not fewer than three or more than seven members who are residents of such town. If three members are appointed, one shall serve for a term of two years, one for a term of four years and one for a term of six years; if four members are appointed, one shall serve for a term of two years, one for a term of four years and two for a term of six years; if five members are appointed, one shall serve for a term of two years, two for a term of four years and two for a term of six years; if six members are appointed, two shall serve for a term of two years, two for a term of four years and two for a term of six years; and if seven members are appointed, two shall serve for a term of two years, two for a term of four years and three for a term of six years. Biennially thereafter, they may appoint one member for a term of six years to replace each member whose term expires. Such committee shall have all of the powers and duties of a committee established as provided in section 19a-301.

(1953, S. 2360d; P.A. 03-252, S. 24; P.A. 04-257, S. 37.)

History: Sec. 19-153 transferred to Sec. 19a-302 in 1983; P.A. 03-252 changed the number of members of cemetery committee from three to not fewer than three or more than seven, and revised provisions re terms for members; P.A. 04-257 made technical changes, effective June 14, 2004.



Section 19a-303 - (Formerly Sec. 19-154). Acceptance of legacy.

Any town or ecclesiastical society, at any meeting warned and held for that purpose, may accept, upon the terms and conditions expressed by a testator in his will, any legacy intended as a provision for the enlargement, improvement or repair of any cemetery or any part thereof, in any town in this state.

(1949 Rev., S. 4715.)

History: Sec. 19-154 transferred to Sec. 19a-303 in 1983.



Section 19a-304 - (Formerly Sec. 19-155). Care of funds by towns.

Such a donation, when received by a town, shall, unless otherwise directed by the donor, be paid to the town treasurer; and the income therefrom shall be paid by such treasurer to such person as the selectmen may annually appoint to receive and expend such income. The person so appointed shall give a bond to the town for such sum as the selectmen may fix, with surety to their satisfaction, conditioned for the faithful performance of his duties; and thereupon such person shall expend such income pursuant to the terms of the instrument or declaration of trust regulating the use thereof, and, when no specific direction has been made by the donor relative to the expenditure of such income, or when the purpose specified is incapable of performance, or when there is a surplus of income after the directions of the trust have been fully complied with and performed, he shall expend the same wholly or in part for the general care or improvement of the cemeteries and burial lots or of private lots within such cemeteries in such town.

(1949 Rev., S. 4716; 1957, P.A. 329, S. 2.)

History: Sec. 19-155 transferred to Sec. 19a-304 in 1983.



Section 19a-305 - (Formerly Sec. 19-156). Probate Court may make allowance for care of lot.

The Court of Probate may allow, out of the estate of a deceased person in settlement before such court, such amount as it deems necessary for the perpetual care, or for care for such time as it determines, of the cemetery lot wherein the deceased is interred.

(1949 Rev., S. 4721.)

History: Sec. 19-156 transferred to Sec. 19a-305 in 1983.



Section 19a-306 - (Formerly Sec. 19-157). Cemeteries in adjoining towns.

When any cemetery association or ecclesiastical society owns or manages a cemetery or cemeteries in two adjoining towns, or in the town next adjoining the town in which such association or society is located, a certificate of the registrar of that one of such towns in which any person dies shall be sufficient to enable such association or society to bury such deceased person in any of the cemeteries owned or managed by it as aforesaid.

(1949 Rev., S. 4718.)

History: Sec. 19-157 transferred to Sec. 19a-306 in 1983.



Section 19a-307 - (Formerly Sec. 19-158). Sale of abandoned or unused lots.

Any town or any mutual nonstock cemetery association or corporation having charges legally assessed against any lot in the cemetery under its control or any holder of any such lot which have been due and unpaid for at least ten years shall be authorized to sell the unused portion of such lot in such manner as its legislative body or governing board, as the case may be, may direct, provided a notice shall be sent by registered or certified mail to any such lotholder and any other person known to be beneficially interested in any such lot, at the last-known address of such lotholder or other person, which notice shall substantially contain the information that, if such legally assessed charges are not paid within a year from the date of the issuance of such notice, such town, cemetery association or corporation may take over any unused portion of such lot for the purpose of sale, provided space shall be reserved for the surviving spouse, if any, of the original lotholder, if the surviving spouse would otherwise be eligible for burial in such cemetery under the rules and regulations governing burials in such cemetery. If such town, association or corporation is unable to determine any person known to be beneficially interested in any such lot, it shall cause to be published, in a newspaper having a circulation in the town in which the cemetery is located, at least once a week for three consecutive weeks, a notice containing the same information as is sent to any known lotholder or person known to be beneficially interested. The proceeds from the sale of such unused portion of such lots shall first be used to reimburse such town, association or corporation for any past due charges and costs of sale. The balance shall be placed in a perpetual care fund, the interest from which shall be expended in the care of such uncared-for lots in such cemetery as are designated by the legislative body of such town or the governing board of such cemetery, as the case may be.

(1949 Rev., S. 4705; 1957, P.A. 97; 1971, P.A. 172.)

History: 1971 act allowed towns, acting through their legislative bodies, to sell abandoned or unused lots in cemeteries under their control; Sec. 19-158 transferred to Sec. 19a-307 in 1983.

See Sec. 19a-314 re penalty for violation of this section.



Section 19a-308 - (Formerly Sec. 19-159). Care of neglected cemeteries.

In any town in which there is a burial ground or cemetery containing more than six places of interment and not under the control or management of any currently functioning cemetery association, which has been neglected and allowed to grow up to weeds, briars and bushes, or about which the fences have become broken, decayed or dilapidated, the selectmen of such town may annually cause such burial ground to be cleared of weeds, briars and bushes, and may cause its fences or walls to be repaired and kept in orderly and decent condition and its memorial stones to be straightened.

(1949 Rev., S. 4719.)

History: Sec. 19-159 transferred to Sec. 19a-308 in 1983.

Cited. 168 C. 447.



Section 19a-308a - Abandoned cemeteries. Acquisition by municipality. Notice requirements. Objections. Vesting of title with municipality.

(a) As used in this section, “abandoned cemetery” means a cemetery (1) in which no burial has occurred during the previous forty years and in which the lots or graves have not been maintained during the previous ten years except for maintenance rendered by the municipality in which such cemetery is located, (2) in which one burial has occurred in the past forty years, for which a permit was issued under section 7-65 after such burial, or (3) in which no lots have been sold in the previous forty years and in which most lots and graves have not been maintained during the previous ten years except for maintenance rendered by the municipality in which such cemetery is located.

(b) Any municipality may acquire an abandoned cemetery, including ownership of any occupied or unoccupied lots or grave sites in such cemetery. Such municipality may cause a survey of such cemetery to be completed in order to ascertain the extent of such cemetery. The municipality shall use due diligence in identifying any owners of the abandoned cemetery or any of the cemetery’s occupied or unoccupied lots or grave sites and shall provide notice to such owners of the municipality’s intention to acquire the abandoned cemetery. In the event that a municipality is unable to locate such an owner, the municipality shall publish notice of its intention to acquire the abandoned cemetery in a newspaper having a general circulation in such municipality. Such notice shall be published for a period of three consecutive weeks.

(c) The notice described in subsection (b) of this section shall give a basic description of the abandoned cemetery, by reference to the municipality’s tax maps, and shall set a date and place where objections to the acquisition of the cemetery by the municipality will be heard.

(d) Any owner who receives notice pursuant to subsection (b) of this section may reassert his or her right of ownership over the abandoned cemetery, occupied or unoccupied lot or grave site, as applicable, by sending written notice of his or her objection to the municipality not later than fourteen days after his or her receipt of notice pursuant to subsection (b) of this section. Any owner who reasserts his or her rights pursuant to this subsection shall promptly comply with all municipal ordinances concerning such abandoned cemetery, occupied or unoccupied lot or grave site.

(e) In the event that no objection is received by the municipality pursuant to subsection (d) of this section not later than fifteen days after the last date of publication of the notice described in subsections (b) and (c) of this section, title to such abandoned cemetery and any occupied or unoccupied lots or graves shall vest in such municipality. Whenever title vests in a municipality pursuant to this subsection, such municipality shall record a confirmation of such vesting, including a basic description of the cemetery, on the land records of the municipality in which such cemetery is located.

(f) If title to an abandoned cemetery vests with a municipality pursuant to subsection (e) of this section, such municipality shall maintain title to such cemetery, shall not transfer title to such cemetery, and shall maintain the characteristics of such cemetery and make no changes in the use of such cemetery land. The municipality may appoint a superintendent or sexton for such cemetery pursuant to section 19a-297, and may appropriate funds as necessary for the care, maintenance and support of such cemetery.

(P.A. 09-232, S. 69; P.A. 10-18, S. 10.)

History: P.A. 09-232 effective July 8, 2009; P.A. 10-18 made a technical change in Subsec. (a)(2).



Section 19a-309 - (Formerly Sec. 19-160). Headstones at soldiers’ graves.

No cemetery association shall make or enforce any bylaw, order or regulation prohibiting the erection of any tombstone or headstone, provided by the state or otherwise, at the grave of any soldier, sailor or marine buried in such cemetery. Each association or officer thereof who violates any provision of this section shall be fined fifty dollars.

(1949 Rev., S. 4720.)

History: Sec. 19-160 transferred to Sec. 19a-309 in 1983.

See Sec. 19a-297 re authority of selectmen, cemetery associations or ecclesiastical societies to enact bylaws for management and care of burial lots.



Section 19a-310 - (Formerly Sec. 19-161). Approval of vaults above ground by Department of Public Health. Fees.

No person shall construct any vault, crypt, columbarium or mausoleum for public use, wholly or partially above the surface of the ground, to be used to contain the body of any dead person (1) unless the same is located within the confines of an established cemetery containing not less than five acres, which cemetery has been in existence and operation for a period of at least five years immediately preceding the time of the erection thereof, or (2) if located within a cemetery containing less than five acres, such location has been approved by the selectmen of any town, the mayor and council or board of aldermen of any city and the warden and burgesses of any borough; except that in any town, city or borough having a zoning commission or combined planning and zoning commission, such commission shall have the authority to grant such approval; nor until plans and specifications for such vault, crypt, columbarium or mausoleum are approved by the Department of Public Health and a fee of one thousand two hundred fifty dollars is paid to the Department of Public Health for its review and approval of such plans and specifications, provided a columbarium which is used solely as a repository for the remains, after cremation, of deceased persons and is located on the premises of any religious society or corporation shall not be subject to the provisions of this section. Such plans and specifications shall set forth the sections, halls, rooms, corridors, elevators or other subdivisions thereof, with their descriptive names and numbers, and shall provide: (a) That such structure be so arranged that the cell, niche or crypt may be readily examined at any time by any person authorized by law to do so; (b) that the materials of which such structure is to be constructed are to be of the best quality and of a character best suited for the purposes intended; and (c) that the structure shall be so constructed as to insure its durability and permanence as well as the safety, convenience, comfort and health of the community in which it is located, as dictated and determined at the time by modern mausoleum construction and engineering science. The person making the application shall file a certificate of such approval, signed by the Commissioner of Public Health, with a copy of such plans and specifications, in the office of the town clerk of the town wherein such structure is to be erected, and such clerk shall retain the same on file.

(1949 Rev., S. 4706; 1969, P.A. 30; 1971, P.A. 34, S. 1; P.A. 77-614, S. 323, 610; P.A. 87-490, S. 4; May Sp. Sess. P.A. 92-6, S. 9, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 173.)

History: 1969 act deleted requirement that crypt or cell be constructed so as to be hermetically and permanently sealed stated in former Subdiv. (b) and redesignated remaining subdivisions accordingly; 1971 act excluded columbarium used solely for cremated remains and located on premises of religious society or corporation from provisions of section; P.A. 77-614 replaced department and commissioner of health with department and commissioner of health services, effective January 1, 1979; Sec. 19-161 transferred to Sec. 19a-310 in 1983; P.A. 87-490 inserted Subdiv. (2) concerning approvals in cemeteries containing less than five acres; May Sp. Sess. P.A. 92-6 established a fee of $1,000 for review and approval of plans; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $1,000 to $1,250.

See Sec. 19a-314 re penalty for violation of this section.



Section 19a-311 - (Formerly Sec. 19-162). Inspection. Burial prohibited until certificate obtained.

Such structure shall be erected under the supervision of an inspector to be appointed by the Department of Public Health, which shall determine the amount of his compensation, such compensation to be paid by the person erecting the same. No vault, crypt, niche, mausoleum, columbarium or structure, and no addition or alteration thereof, shall be used for the purpose of interring therein any body until the person, firm or corporation operating such structure has obtained from said department a certificate, signed by the Commissioner of Public Health, certifying that the plans and specifications filed pursuant to the provisions of section 19a-310 have been complied with, and that the requirements for a maintenance fund provided for in subsection (b) of section 19a-312 have been complied with, which certificate shall be filed in the office of the town clerk of the town wherein the community mausoleum is located, provided a columbarium which is used solely as a repository for the remains, after cremation of deceased persons and is located on the premises of any religious society or corporation shall not be subject to the provisions of this section.

(1949 Rev., S. 4707; 1971, P.A. 34, S. 2; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 59, 166.)

History: 1971 act excluded columbarium used solely for cremated remains and located on premises of religious society or corporation from provisions of section; P.A. 77-614 replaced department and commissioner of health with department and commissioner of health services, effective January 1, 1979; Sec. 19-162 transferred to Sec. 19a-311 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 made a technical change, effective June 3, 1996.

See Sec. 19a-314 re penalty for violation of this section.



Section 19a-312 - (Formerly Sec. 19-163). Sale of crypts. Maintenance.

(a) No crypt or room in any mausoleum not privately owned, or niche in a columbarium not so owned, shall be sold or offered for sale, until such structure is entirely completed.

(b) There shall be established and maintained a fund for the perpetual care and maintenance of each such mausoleum and columbarium, by applying in the case of a mausoleum not less than the sum of one hundred dollars from the proceeds received from the sale of each crypt and ten per cent of the proceeds received from the sale of each room; and in case of niches in a mausoleum or columbarium, used as a repository for the remains of deceased persons after cremation, a sum which shall be equivalent to ten per cent of the sale price of each niche. If sales of crypts or rooms in any such mausoleum, or sales of niches in any such mausoleum or columbarium, are made upon a partial payment plan, there shall be set apart and applied to said maintenance fund from each such payment such proportion thereof as the number of partial payments bears to the total amount of the sum required to be set aside for such fund.

(c) When any mausoleum, vault, crypt or structure containing one or more deceased human bodies, in the opinion of the Department of Public Health, becomes a menace to public health, and the owner or owners thereof fail to remedy or remove the same to the satisfaction of said department, any court of competent jurisdiction may order the person, firm or corporation owning such structure to remove the deceased body or bodies for interment in some suitable cemetery at the expense of the person, firm or corporation owning such mausoleum, vault or crypt. If no such person, firm or corporation can be found in the county where such mausoleum, vault or crypt is located, such removal and interment shall be at the expense of the cemetery, city or town within which such mausoleum, vault or crypt is located, or of the cemetery association in charge of any such cemetery.

(d) Any cemetery or mausoleum maintained or constructed contrary to the provisions of this chapter shall be deemed a public nuisance and may be enjoined in an action brought by any taxpayer of this state.

(1949 Rev., S. 4708; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-163 transferred to Sec. 19a-312 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-314 re penalty for violation of this section.



Section 19a-313 - (Formerly Sec. 19-161a). Burials above ground restricted.

No person shall be buried, interred or entombed in any burying ground, or in any vault, niche, crypt, columbarium, mausoleum or structure wholly or partially above the surface of the ground, unless such burying ground or structure is located within the confines of an established cemetery which is owned, managed or controlled by a municipality, ecclesiastical society, cemetery association or corporation, as provided in this chapter, or a private burying ground or structure approved by the Department of Public Health.

(P.A. 75-138; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-161a transferred to Sec. 19a-313 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-314 - (Formerly Sec. 19-164). Penalty.

Any officer, manager or agent of any corporation or association, or any other person, who violates any provision of section 19a-296, 19a-307, 19a-310, 19a-311 or 19a-312 shall be fined not more than five hundred dollars or imprisoned not more than six months or both; but no provision of said sections shall prohibit or apply to the construction of temporary receiving vaults.

(1949 Rev., S. 4709.)

History: Sec. 19-164 transferred to Sec. 19a-314 in 1983.



Section 19a-314a - Disclosure of dispute resolution procedure relating to the sale of any item or service by a town, ecclesiastical society or cemetery association which owns, manages or controls a cemetery. “Cemetery” defined.

(a) As used in this section, “cemetery” means any place performing interments on or after October 1, 1995.

(b) Each town, ecclesiastical society or cemetery association which owns, manages or controls a cemetery shall disclose to each consumer, in writing at the time of the sale of any item or service, any dispute resolution procedure of such town, ecclesiastical society or cemetery association. The written disclosure shall also indicate that the consumer may contact the Department of Public Health or local public health director if the consumer has any complaints which concern violations of sections 7-64 to 7-71, inclusive, 19a-310 and 19a-311.

(P.A. 95-184, S. 1, 2; 95-257, S. 12, 21, 58; P.A. 01-195, S. 140, 181; P.A. 09-232, S. 24.)

History: P.A. 95-257 authorized substitution of Commissioner and Department of Public Health for Commissioner and Department of Public Health and Addiction Services, effective July 1, 1995; P.A. 01-195 made technical changes in Subsecs. (a) and (b), effective July 11, 2001; P.A. 09-232 amended Subsec. (b) by replacing reference to Sec. 7-72 with reference to Sec. 7-71.



Section 19a-315 - “Ancient burial place”, “burial ground authority” and “grave marker” defined.

For purposes of sections 19a-315 to 19a-315c, inclusive:

(1) “Ancient burial place” means any tract of land within any municipality which has been used or has been in existence as a burial ground for more than one hundred years;

(2) “Burial ground authority” means the town, ecclesiastical society or cemetery association, as the case may be; and

(3) “Grave marker” means any of the following when used to mark graves in an ancient burial place, cemetery or burial ground: Tombs, monuments, gravestones, or fragments thereof and fences or curbing which enclose individual or family burial plots.

(P.A. 84-280, S. 1; P.A. 85-319, S. 1.)

History: P.A. 85-319 included the definition of “grave marker” and applied the definitions to Sec. 19a-315c.



Section 19a-315a - Use of ancient burial place.

No municipality shall alienate or appropriate any ancient burial place to any use other than that of a burial ground. No portion of any ancient burial place shall be taken for public use without the approval of the General Assembly. If any ancient burial place is appropriated for any other use and the bodies buried therein or the grave markers marking the same are removed, the burial ground authority shall preserve a record of such removal indicating the date of such removal and the site or place to which such removal was made.

(P.A. 84-280, S. 2; P.A. 85-319, S. 2.)

History: P.A. 85-319 inserted “grave marker” in place of “monuments, gravestones or other memorials”.

See Sec. 53a-218 re penalty for interference with cemetery or burial ground.

See Sec. 53a-219 re penalty for unlawful possession or sale of gravestones.



Section 19a-315b - Protection of grave markers.

No grave marker within any cemetery or burial place shall be destroyed, injured or removed except in accordance with the provisions of either this section or section 19a-315c. Any such grave marker may be removed for the purpose of reproduction, preservation or display in an accredited museum upon (1) (A) the consent of the owner of the burial rights for the lot in which such grave marker is placed or the consent of a lineal descendant of the deceased, whose qualifications for giving such consent shall be determined by the burial ground authority, or (B) if such owner or qualified lineal descendant is unknown or does not respond within thirty days to a request for consent sent by registered or certified mail to such person’s last known address, with the consent of the burial ground authority, and (2) the order of the probate court for the district in which such burial lot is located. Upon written application of such consenting owner, qualified lineal descendant or burial ground authority, the probate court may, after a hearing, with notice of such hearing having been given to the burial ground authority, the owner, the qualified lineal descendant, the Department of Economic and Community Development and otherwise as the court deems appropriate, order the removal of such grave marker if it finds that such removal is necessary or desirable for the protection and preservation of such grave marker.

(P.A. 84-280, S. 3; P.A. 85-319, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 165.)

History: P.A. 85-319 made numerous changes concerning giving of consent and removed provisions concerning subjects covered by Sec. 19a-315c; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.

See Sec. 53a-218 re penalty for interference with cemetery or burial ground.

See Sec. 53a-219 re penalty for unlawful possession or sale of gravestones.



Section 19a-315c - Maintenance of burial places.

(a) Notwithstanding the provisions of section 19a-315b, a burial ground authority shall have the right to properly maintain an ancient burial place, cemetery or burial place, which right shall include: (1) Repair, rehabilitation, repositioning or resetting of grave markers in accordance with the rules and regulations of the burial ground authority; and (2) the renovation of the ancient burial place, cemetery or burial place as a whole.

(b) For purposes of subsection (a), no renovation of an ancient burial place, cemetery or burial place as a whole may be commenced until after: (1) The burial ground authority has conspicuously posted within the ancient burial place, cemetery or burial place, for a period of not less than ninety days, a notice that such renovation shall take place; and (2) the burial ground authority, at least ninety days before commencing a renovation, has provided written notice to the probate court having jurisdiction over the location of the burial place and to the Department of Economic and Community Development. Such notice to the probate court shall describe the renovation plans and include photographs of any area or grave marker involved.

(c) Following the notice period provided for in subsection (b) of this section, and subject to the provisions of subsection (d) of this section, a burial ground authority may renovate an ancient burial place, cemetery or burial place by: (1) The removal of any or all fencing, railing or curbing, if such removal is determined by the burial ground authority to be necessary or desirable for the proper and efficient maintenance of the ancient burial place, cemetery or burial place as a whole; and (2) the repositioning or resetting of any monument or tombstone.

(d) At any time prior to the expiration of the notice period provided for in subsection (b) of this section, the probate court may assume jurisdiction over such renovation and order a hearing, with notice of such hearing to be given to the burial ground authority, the owner, the qualified lineal descendant, the Department of Economic and Community Development and otherwise as the court deems appropriate, to determine whether such renovation is necessary for the proper and efficient maintenance of the ancient burial place, cemetery or burial place as a whole. Upon notice of such hearing, the burial ground authority shall not proceed with such renovation except in accordance with the order of the probate court.

(P.A. 85-319, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 05-288, S. 77; P.A. 11-48, S. 166.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 05-288 made technical changes in Subsecs. (c) and (d), effective July 13, 2005; P.A. 11-48 amended Subsecs. (b) and (d) to replace “Connecticut Commission on Culture and Tourism” with “Department of Economic and Community Development”, effective July 1, 2011.






Chapter 368k - Crematories

Section 19a-320 - (Formerly Sec. 19-165). Erection and maintenance of crematories. Certificates of inspection. Fees.

(a) Any resident of this state, or any corporation formed under the law of this state, may erect, maintain and conduct a crematory in this state and provide the necessary appliances and facilities for the disposal by incineration of the bodies of the dead, in accordance with the provisions of this section. The location of such crematory shall be within the confines of an established cemetery containing not less than twenty acres, which cemetery shall have been in existence and operation for at least five years immediately preceding the time of the erection of such crematory, or shall be within the confines of a plot of land approved for the location of a crematory by the selectmen of any town, the mayor and council or board of aldermen of any city and the warden and burgesses of any borough; provided, in any town, city or borough having a zoning commission, such commission shall have the authority to grant such approval. This section shall not apply to any resident of this state or any corporation formed under the law of this state that was issued an air quality permit by the Department of Energy and Environmental Protection prior to October 1, 1998.

(b) Application for such approval shall be made in writing to the local authority specified in subsection (a) of this section and a hearing shall be held within the town, city or borough in which such location is situated within sixty-five days from the date of receipt of such application. Notice of such hearing shall be given to such applicant by mail, postage paid, to the address given on the application, and to the Commissioner of Public Health, and by publication twice in a newspaper having a substantial circulation in the town, city or borough at intervals of not less than two days, the first being not more than fifteen days or less than ten days, and the second being not less than two days before such hearing. The local authority shall approve or deny such application within sixty-five days after such hearing, provided an extension of time not to exceed a further period of sixty-five days may be had with the consent of the applicant. The grounds for its action shall be stated in the records of the authority. Each applicant shall pay a fee of ten dollars, together with the costs of the publication of such notice and the reasonable expense of such hearing, to the treasurer of such town, city or borough.

(c) (1) No such crematory shall be erected until the plans therefor have been filed with and approved by the Department of Public Health; and no such crematory shall be used until it has been inspected and received a certificate of inspection by said department and a fee of one thousand two hundred fifty dollars is paid to the Department of Public Health for its inspection and approval.

(2) Each holder of an inspection certificate shall, annually, on or before July first, submit in writing to the Department of Public Health an application for renewal of such certificate together with a fee of three hundred fifteen dollars. If the department issues to such applicant such an inspection certificate, the same shall be valid until July first next following, unless revoked or suspended.

(3) Upon receipt of an application for a renewal of such certificate, the Department of Public Health shall make an inspection of each crematory.

(4) A crematory shall be open at all times for inspection by the Department of Public Health. The department may make inspections whenever it deems advisable.

(5) If, upon inspection by the Department of Public Health, it is found that such crematory is in such condition as to be detrimental to public health, the department shall give to the applicant or operator of the crematory notice and opportunity for hearing as provided in regulations adopted by the Commissioner of Public Health, in accordance with the provisions of chapter 54. The commissioner may, after such hearing, revoke, suspend or refuse to issue or renew any such certificate upon cause found at hearing. Any person aggrieved by the finding of or action taken by the Department of Public Health may appeal therefrom in accordance with the provisions of section 4-183.

(6) Any of the inspections provided for in this section may be made by a person designated by the Department of Public Health or by a representative of the Commissioner of Public Health.

(1949 Rev., S. 4723; 1971, P.A. 862, S. 11; P.A. 77-614, S. 323, 610; May Sp. Sess. P.A. 92-6, S. 10, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-216, S. 1; June Sp. Sess. P.A. 01-4, S. 28, 58; P.A. 02-67, S. 1; P.A. 07-217, S. 79; P.A. 09-232, S. 40; June Sp. Sess. P.A. 09-3, S. 174; P.A. 11-80, S. 1.)

History: 1971 act divided section into subsecs. and added provisions detailing application, hearing and approval procedures, deleting previous general provision stating that hearing after published notice is necessary for approval; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-165 transferred to Sec. 19a-320 in 1983; May Sp. Sess. P.A. 92-6 amended Subsec. (c) to establish a fee of $1,000 for inspection and approval; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-216 amended Subdiv. (a) by adding provision prohibiting location of a crematory within 500 feet of a residential structure or land used for residential purposes not owned by the owner of the crematory; June Sp. Sess. P.A. 01-4 amended Subsec. (a) by adding exception for residents and corporations issued an air quality permit by the Department of Environmental Protection prior to October 1, 1998, effective July 1, 2001; P.A. 02-67 amended Subsec. (c) by designating existing provisions as Subdiv. (1) and substituting “received a certificate of inspection” for “approved”, and by adding Subdivs. (2) to (6), inclusive, re annual renewal of the inspection certificate and providing for a $250 fee, re inspection of crematory by department, re requirement that crematory be open at all times for inspection by department, re finding by department that crematory is detrimental to public health and providing for notice and hearing, and re inspection by a person designated by department or a representative of commissioner; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 09-232 amended Subsec. (a) by removing provision that, on and after October 1, 1998, prohibited location of new crematory within 500 feet of residential structure or land used for residential purposes not owned by the owner of the crematory; June Sp. Sess. P.A. 09-3 made a technical change in Subsec. (b), amended Subsec. (c)(1) to increase fee from $1,000 to $1,250 and amended Subsec. (c)(2) to increase fee from $250 to $315; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

See Sec. 8-2n re zoning regulations re crematories.

See Sec. 19a-91 re transportation of bodies.



Section 19a-321 - (Formerly Sec. 19-166). Crematories at public institutions.

Any public institution in this state may erect and maintain a crematory for the incineration after death of the bodies of those connected with the institution officially or as inmates, and such others as may be deemed advisable by the administrative head of such institution. Such crematories shall be erected, maintained and conducted in accordance with the provisions of this chapter, and all crematories shall be made subject to the restrictions herein provided. No body shall be cremated in any such crematory if the body is claimed and removed, within seven days after receipt of notice, by relatives or interested friends or by the authorities of the town responsible for the burial of such person, but any body may be cremated with the consent of such relatives, friends or town authorities.

(1949 Rev., S. 4724; 1953, S. 2362d.)

History: Sec. 19-166 transferred to Sec. 19a-321 in 1983.

See Sec. 19a-270 re use of bodies for anatomical purposes.

See Sec. 19a-282 re circumstances under which delivery of bodies is prohibited.



Section 19a-322 - (Formerly Sec. 19-167). Records and certificates.

The managers of each crematory shall keep books of record, which shall be open at reasonable times for inspection, in which shall be entered the name, age, sex and residence of each person whose body is cremated, together with the authority for such cremation and the disposition of the ashes. The owner or superintendent shall complete the cremation permit required by section 19a-323, retain a copy for record and immediately forward the original permit to the registrar of the town in which the death occurred. The registrar shall keep the cremation permit on file and record it with other vital statistics. When any body is removed from this state for the purpose of cremation, the person having the legal custody and control of such body shall cause a certificate to be procured from the person in charge of the crematory in which such body is incinerated, stating the facts called for in this section, and cause such certificate to be filed for record with the registrar of the town in which the death occurred. Each crematory shall retain on its premises, for not less than three years after final disposition of cremated remains, books of record, copies of cremation permits, cremation authorization documentation and documentation of receipt of cremated remains.

(1949 Rev., S. 4725; P.A. 04-255, S. 19; P.A. 07-252, S. 11.)

History: Sec. 19-167 transferred to Sec. 19a-322 in 1983; P.A. 04-255 required owner or superintendent to complete cremation permit and forward it to registrar, required registrar to keep such permit on file and changed place of filing cremation certificate from registrar issuing permit to registrar of town in which death occurred; P.A. 07-252 established a three-year record retention requirement for crematories.



Section 19a-323 - (Formerly Sec. 19-168). Cremation authorized. Cremation certificate or permit for final disposition required. Fee payable in certain cases.

(a) The body of any deceased person may be disposed of by incineration or cremation in this state or may be removed from the state for such purpose.

(b) If death occurred in this state, the death certificate required by law shall be filed with the registrar of vital statistics for the town in which such person died, if known, or, if not known, for the town in which the body was found. The Chief Medical Examiner, Deputy Chief Medical Examiner, associate medical examiner, an authorized assistant medical examiner or other authorized designee shall complete the cremation certificate, stating that such medical examiner or other authorized designee has made inquiry into the cause and manner of death and is of the opinion that no further examination or judicial inquiry is necessary. The cremation certificate shall be submitted to the registrar of vital statistics of the town in which such person died, if known, or, if not known, of the town in which the body was found, or with the registrar of vital statistics of the town in which the funeral director having charge of the body is located. Upon receipt of the cremation certificate, the registrar shall authorize such certificate, keep such certificate on permanent record, and issue a cremation permit, except that if the cremation certificate is submitted to the registrar of the town where the funeral director is located, such certificate shall be forwarded to the registrar of the town where the person died to be kept on permanent record. If a cremation permit must be obtained during the hours that the office of the local registrar of the town where death occurred is closed, a subregistrar appointed to serve such town may authorize such cremation permit upon receipt and review of a properly completed cremation permit and cremation certificate. A subregistrar who is licensed as a funeral director or embalmer pursuant to chapter 385, or the employee or agent of such funeral director or embalmer shall not issue a cremation permit to himself or herself. A subregistrar shall forward the cremation certificate to the local registrar of the town where death occurred, not later than seven days after receiving such certificate. The estate of the deceased person, if any, shall pay the sum of one hundred fifty dollars for the issuance of the cremation certificate, provided the Office of the Chief Medical Examiner shall not assess any fees for costs that are associated with the cremation of a stillborn fetus. Upon request of the Chief Medical Examiner, the Secretary of the Office of Policy and Management may waive payment of such cremation certificate fee. No cremation certificate shall be required for a permit to cremate the remains of bodies pursuant to section 19a-270a. When the cremation certificate is submitted to a town other than that where the person died, the registrar of vital statistics for such other town shall ascertain from the original removal, transit and burial permit that the certificates required by the state statutes have been received and recorded, that the body has been prepared in accordance with the Public Health Code and that the entry regarding the place of disposal is correct. Whenever the registrar finds that the place of disposal is incorrect, the registrar shall issue a corrected removal, transit and burial permit and, after inscribing and recording the original permit in the manner prescribed for sextons’ reports under section 7-66, shall then immediately give written notice to the registrar for the town where the death occurred of the change in place of disposal stating the name and place of the crematory and the date of cremation. Such written notice shall be sufficient authorization to correct these items on the original certificate of death. The fee for a cremation permit shall be three dollars and for the written notice one dollar. The Department of Public Health shall provide forms for cremation permits, which shall not be the same as for regular burial permits and shall include space to record information about the intended manner of disposition of the cremated remains, and such blanks and books as may be required by the registrars.

(c) If the body of a deceased person is brought into this state for cremation and is accompanied by a permit for final disposition issued by a legally constituted authority of the state from which the body was brought, indicating cremation for the body, such permit shall be sufficient authority to cremate the body and no additional cremation certificate or permit shall be required.

(d) No body shall be cremated until at least forty-eight hours after death, unless such death was the result of communicable disease, and no body shall be received by any crematory unless accompanied by the permit provided for in this section.

(1949 Rev., S. 4726; 1953, S. 2363d; 1959, P.A. 423; 1961, P.A. 227; 1963, P.A. 470; February, 1965, P.A. 48, S. 1; 1969, P.A. 699, S. 27; P.A. 77-614, S. 323, 610; P.A. 79-47, S. 6; P.A. 83-565, S. 1, 2; P.A. 90-158, S. 1; P.A. 91-89; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-255, S. 20; P.A. 05-81, S. 3; P.A. 07-104, S. 7; 07-252, S. 80; P.A. 08-184, S. 53; P.A. 09-232, S. 12; P.A. 11-6, S. 129; 11-44, S. 152; P.A. 13-234, S. 145.)

History: 1959 act deleted requirements that cremation certificate be under oath, that certificate be from director of health when death resulted from natural causes and for certificate from coroner and added provision re sum payable to medical examiner; 1961 act specified registrar of vital statistics and medical examiner be those for town in which person died or where funeral director having charge of the body is located, added provision for filing of and fee for cremation certificate, requiring registrar of other town to ascertain that the certificates have been received and recorded and the body prepared prior to issuing permit and that forms be provided by state health department rather than vital statistics bureau; 1963 act added reference to bodies cremated pursuant to Sec. 19-141 and changed technical language; 1965 act added provision that registrar of other town ascertain that place of disposal entry is correct, provision for issuance of corrected removal permit and for manner of inscribing and recording original permit, and deleted requirement that notice of registrar of other town be on a form supplied by state health department; 1969 act clarified provisions by streamlining language and adding reference to towns where bodies found but where deceased person did not necessarily die and deleted proviso re cremation upon authority of permit issued by another state; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-47 clarified language, replaced “certificate of death” with “death certificate” and “deputy medical examiner” with “deputy chief medical examiner” and added associate medical examiners as issuers of cremation certificates; Sec. 19-168 transferred to Sec. 19a-323 in 1983; P.A. 83-565 provided with respect to examination of the body and issuance of a cremation certificate, as required in cases of cremation, that estate of deceased, in lieu of previous fee of $10, pay a fee of $40 or an amount equivalent to that paid to assistant medical examiners for such examination and certificate, if greater, except that no fee shall be required for the examination and certificate in cases of violent death, sudden death not caused by recognizable disease, death under suspicious circumstances or death related to disease resulting from employment or accident while employed or which may constitute a threat to public health; P.A. 90-158 removed language concerning external examination of the body by a medical examiner; P.A. 91-89 raised fee for cremation permit from $0.50 to $3.00; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-255 specified that the Chief Medical Examiner, Deputy Chief Medical Examiner, associate medical examiner or authorized assistant medical examiner shall complete the cremation certificate, required registrar to keep cremation certificate and issue cremation permit, and made conforming changes; P.A. 05-81 replaced “issued in” with “submitted to” re town other than where person died, made a technical change and required Department of Public Health to provide space on cremation permits to record information about the intended manner of disposition of the cremated remains, effective July 1, 2005; P.A. 07-104 added provisions requiring permit for final disposition indicating cremation issued by legally constituted authorities of state from which a body is brought prior to cremating such body in this state, added Subdiv. designators (1) and (2) and renamed burial transit removal permit as removal, transit and burial permit, effective July 1, 2007; P.A. 07-252 designated provisions re disposition by incineration or cremation as Subsec. (a), designated provisions re death certificates and cremation certificates as Subsec. (b), transferred provisions re out-of-state permits for final disposition into new Subsec. (c) and transferred provisions re 48-hour waiting period and receipt of bodies by crematories into new Subsec. (d), effective July 1, 2007; P.A. 08-184 amended Subsec. (b) to provide that Office of the Chief Medical Examiner shall not assess any fees for costs that are associated with cremation of stillborn fetus; P.A. 09-232 amended Subsec. (b) by adding provisions re authority of subregistrar to issue cremation permits during hours that office of the local registrar is closed, by replacing reference to Sec. 7-72 with reference to Sec. 7-66 and by making technical changes; P.A. 11-6 amended Subsec. (b) to increase fee for cremation certificate from $40 or amount equivalent to compensation paid to assistant medical examiners, to $150, effective July 1, 2011; P.A. 11-44 amended Subsec. (b) by adding “or other authorized designee” re completion of cremation certificate, effective July 1, 2011; P.A. 13-234 amended Subsec. (b) by adding provision allowing Secretary of the Office of Policy and Management to waive payment of cremation certificate fee, effective July 1, 2013.



Section 19a-324 - (Formerly Sec. 19-169). Penalty.

Any person who makes any false statement in procuring any permit required by chapter 93 or by this chapter, or who removes any body from this state for the purpose of cremation upon an ordinary removal permit, or who violates any provision of this chapter, shall be guilty of a class D felony.

(1949 Rev., S. 4727; P.A. 13-258, S. 69.)

History: Sec. 19-169 transferred to Sec. 19a-324 in 1983; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.






Chapter 368m - Nuisances and Public Places

Section 19a-335 - (Formerly Sec. 19-310). Nuisances on highways.

If any person places anything, or permits anything to remain, in a highway, or digs up the ground therein, by which the passage of travelers is obstructed or endangered or the highway encumbered, the same shall be a common nuisance, and such person shall be fined not more than fifty dollars; and the court, before which the conviction is had, shall order the defendant to remove such nuisance within thirty days, and, on his failure to do so, it shall be removed at his expense by a constable of the town, and such court may tax such expense and issue an execution therefor.

(1949 Rev., S. 4200.)

History: Sec. 19-310 transferred to Sec. 19a-335 in 1983.

See Sec. 7-148 re municipal powers generally.

License by town is no defense against private action for nuisance. 1 R. 129. Obstructing the highway, although a common-law offense, is punishable only under statute. 6 C. 418; 7 C. 431; 11 C. 543; but see 35 C. 317. Whether nuisance or not is a question of fact. 14 C. 319; 35 C. 316; 39 C. 428; 42 C. 305. Unless special injury is sustained no private remedy exists against public nuisance. 1 R. 363; 14 C. 578; 17 C. 375; 19 C. 135; 20 C. 120; 56 C. 81; 106 C. 327. As to continuance of nuisance in distinction from its erection. 15 C. 238; 16 C. 57; 23 C. 227; 27 C. 639. As to acts done on adjoining land endangering travelers on the highway. 31 C. 486. Statute defines rather than mitigates the common law. 35 C. 317. A horse at large on a highway contrary to law is a nuisance. 49 C. 117. Injunction will lie in the name of town against obstructing a highway. 52 C. 183; 54 C. 244; 56 C. 395. Private person not especially damaged cannot maintain mandamus to compel selectmen to remove nuisance from highway. 54 C. 244; 56 C. 81. A nuisance obstructing public travel may be abated by any one injuriously affected by it. 55 C. 99. Remedies of abutting owner for unlawful construction in street. 69 C. 146; 70 C. 616; 85 C. 401. Right of town to injunction against structure in highway; 70 C. 315; 78 C. 117; to destroy building being moved on highway. 73 C. 125. Right of one owning land on intersecting street to injunction against erection of building in highway. 72 C. 420; 79 C. 359. Engine near highway which frightens horse; 72 C. 681; so billboard. 69 C. 95. Reasonable obstructions permitted. 73 C. 199; 75 C. 349; 76 C. 311; 89 C. 343. Selectmen of town cannot abate condition on land abutting highway because it makes it dangerous. 80 C. 291.

Charitable corporation is person within meaning of statute. 7 CS 160. Cited. 18 CS 242; 22 CS 46.

Annotations to present section:

Cited. 235 C. 408.

Cited. 7 CA 561.

Cited. 44 CS 45.



Section 19a-336 - (Formerly Sec. 19-311). Obstruction of watercourse.

If any person unlawfully dams or obstructs a watercourse to the special damage of another, such diversion or obstruction shall be a common nuisance and may be abated as such. Any person who violates any provision of this section shall be fined not more than seven dollars, and each week that such nuisance continues shall be a separate offense. If any person removes or injures a mill dam which is not a nuisance, he shall pay to the party injured double damages and double costs.

(1949 Rev., S. 4201.)

History: Sec. 19-311 transferred to Sec. 19a-336 in 1983.

See Sec. 7-147 re municipalities’ powers to prohibit obstructions in waterways.

Cited. 147 C. 153.



Section 19a-337 - (Formerly Sec. 19-312). Rubbish deposited in streams.

Any person who wilfully deposits material in any watercourse where it will naturally be carried to the land of another to his injury shall pay to the party injured thereby double damages and costs, unless, within a reasonable time after notice of the injury, he removes such material from such land.

(1949 Rev., S. 4202.)

History: Sec. 19-312 transferred to Sec. 19a-337 in 1983.

See Sec. 7-147 re municipalities’ power to prohibit obstructions in waterways.



Section 19a-338 - (Formerly Sec. 19-313). Obstruction of navigable waters.

Any person who places any material which tends to obstruct navigation in navigable waters shall be fined not more than one hundred dollars, and such person shall be ordered by the court before which the conviction is had to remove such material within thirty days, and, on his failure to do so, any person may remove such material at the expense of the person who placed it there; but the provisions of this section shall not apply to oyster beds that have been designated and set out for the purpose of planting and cultivating oysters thereon. Nothing in this section shall prohibit the filling or wharfing out in such waters between the shore and the harbor lines established in any harbor.

(1949 Rev., S. 4203.)

History: Sec. 19-313 transferred to Sec. 19a-338 in 1983.

See Sec. 22a-427 re prohibition against pollution of or discharge of wastes in state waters.



Section 19a-339 - (Formerly Sec. 19-314). Obstructions in Connecticut River.

Any person who unlawfully sinks any material in the Connecticut River for the purpose of obstructing the water or turning it from its natural course, or for making or enlarging any island, shall pay the expense of removing such material and be fined not more than five hundred dollars.

(1949 Rev., S. 4204.)

History: Sec. 19-314 transferred to Sec. 19a-339 in 1983.

See Sec. 22a-359 et seq. re erection of structures and placement of fill in tidal, coastal or navigable waters.



Section 19a-340 - (Formerly Sec. 19-315). Nuisances created by filthy water.

Any person who places, collects or allows to remain upon the surface of land owned or occupied by him, or discharges or allows to be discharged from his premises upon the land of another or upon any public land, any filthy water, garbage or other filthy or noxious matter, whereby the owner or occupant of land in the vicinity thereof is injured or annoyed, or discharges or deposits upon the watershed of any stream or reservoir used to supply water to any community filthy or noxious matter, or any person who, outside of a city or borough, in any town, engages or assists in the business of manufacturing fertilizers or other products from refuse animal matter, at any place within half a mile from a public highway, without license from the director of health of such town, shall be fined not more than fifty dollars. The court before which such conviction is had may order the accused to remove such nuisance within three days, and, upon his failure to do so, it shall be removed by a constable of the town where such nuisance is maintained, and the court may tax the cost of the same against the accused and issue execution therefor.

(1949 Rev., S. 4205; 1951, S. 2142d.)

History: Sec. 19-315 transferred to Sec. 19a-340 in 1983.

See Sec. 22a-427 re prohibition against pollution of or discharge of wastes in state waters.



Section 19a-341 - Agricultural or farming operation not deemed a nuisance; exceptions. Spring or well water collection operation not deemed a nuisance.

(a) Notwithstanding any general statute or municipal ordinance or regulation pertaining to nuisances to the contrary, no agricultural or farming operation, place, establishment or facility, or any of its appurtenances, or the operation thereof, shall be deemed to constitute a nuisance, either public or private, due to alleged objectionable (1) odor from livestock, manure, fertilizer or feed, (2) noise from livestock or farm equipment used in normal, generally acceptable farming procedures, (3) dust created during plowing or cultivation operations, (4) use of chemicals, provided such chemicals and the method of their application conform to practices approved by the Commissioner of Energy and Environmental Protection or, where applicable, the Commissioner of Public Health, or (5) water pollution from livestock or crop production activities, except the pollution of public or private drinking water supplies, provided such activities conform to acceptable management practices for pollution control approved by the Commissioner of Energy and Environmental Protection; provided such agricultural or farming operation, place, establishment or facility has been in operation for one year or more and has not been substantially changed, and such operation follows generally accepted agricultural practices. Inspection and approval of the agricultural or farming operation, place, establishment or facility by the Commissioner of Agriculture or his designee shall be prima facie evidence that such operation follows generally accepted agricultural practices.

(b) Notwithstanding any general statute or municipal ordinance or regulation pertaining to nuisances, no operation to collect spring water or well water, as defined in section 21a-150, shall be deemed to constitute a nuisance, either public or private, due to alleged objectionable noise from equipment used in such operation provided the operation (1) conforms to generally accepted practices for the collection of spring water or well water, (2) has received all approvals or permits required by law, and (3) complies with the local zoning authority’s time, place and manner restrictions on operations to collect spring water or well water.

(c) The provisions of this section shall not apply whenever a nuisance results from negligence or wilful or reckless misconduct in the operation of any such agricultural or farming operation, place, establishment or facility, or any of its appurtenances.

(P.A. 81-226; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-11, S. 53, 65; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-11 added new Subsec. (b) re collection of spring or well water and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 19a-341a - Maintenance of swine gestation and farrowing barn. Permissible location.

Notwithstanding any provision of the general statutes or the regulations of Connecticut state agencies, a swine gestation and farrowing barn maintained on property which has been in continuous use as a farm for not less than fifty years may continue to be maintained provided such barn is no closer than two hundred feet from any inhabited house located upon the property other than that of the proprietor of such barn.

(P.A. 09-232, S. 41.)

History: P.A. 09-232 effective July 8, 2009.



Section 19a-342 - (Formerly Sec. 1-21b). Smoking prohibited. Exceptions. Signs required. Penalties.

(a) As used in this section, “smoke” or “smoking” means the lighting or carrying of a lighted cigarette, cigar, pipe or similar device.

(b) (1) Notwithstanding the provisions of section 31-40q, no person shall smoke: (A) In any building or portion of a building owned and operated or leased and operated by the state or any political subdivision thereof; (B) in any area of a health care institution; (C) in any area of a retail food store; (D) in any restaurant; (E) in any area of an establishment with a permit issued for the sale of alcoholic liquor pursuant to section 30-20a, 30-21, 30-21b, 30-22, 30-22c, 30-28, 30-28a, 30-33a, 30-33b, 30-35a, 30-37a, 30-37e or 30-37f, in any area of an establishment with a permit for the sale of alcoholic liquor pursuant to section 30-23 issued after May 1, 2003, and, on and after April 1, 2004, in any area of an establishment with a permit issued for the sale of alcoholic liquor pursuant to section 30-22a or 30-26 or the bar area of a bowling establishment holding a permit pursuant to subsection (a) of section 30-37c; (F) within a school building while school is in session or student activities are being conducted; (G) in any passenger elevator, provided no person shall be arrested for violating this subsection unless there is posted in such elevator a sign which indicates that smoking is prohibited by state law; (H) in any dormitory in any public or private institution of higher education; or (I) on and after April 1, 2004, in any area of a dog race track or a facility equipped with screens for the simulcasting of off-track betting race programs or jai alai games. For purposes of this subsection, “restaurant” means space, in a suitable and permanent building, kept, used, maintained, advertised and held out to the public to be a place where meals are regularly served to the public.

(2) This section shall not apply to (A) correctional facilities; (B) designated smoking areas in psychiatric facilities; (C) public housing projects, as defined in subsection (b) of section 21a-278a; (D) classrooms where demonstration smoking is taking place as part of a medical or scientific experiment or lesson; (E) smoking rooms provided by employers for employees, pursuant to section 31-40q; (F) notwithstanding the provisions of subparagraph (E) of subdivision (1) of this subsection, the outdoor portion of the premises of any permittee listed in subparagraph (E) of subdivision (1) of this subsection, provided, in the case of any seating area maintained for the service of food, at least seventy-five per cent of the outdoor seating capacity is an area in which smoking is prohibited and which is clearly designated with written signage as a nonsmoking area, except that any temporary seating area established for special events and not used on a regular basis shall not be subject to the smoking prohibition or signage requirements of this subparagraph; or (G) any tobacco bar, provided no tobacco bar shall expand in size or change its location from its size or location as of December 31, 2002. For purposes of this subdivision, “outdoor” means an area which has no roof or other ceiling enclosure, “tobacco bar” means an establishment with a permit for the sale of alcoholic liquor to consumers issued pursuant to chapter 545 that, in the calendar year ending December 31, 2002, generated ten per cent or more of its total annual gross income from the on-site sale of tobacco products and the rental of on-site humidors, and “tobacco product” means any substance that contains tobacco, including, but not limited to, cigarettes, cigars, pipe tobacco or chewing tobacco.

(c) The operator of a hotel, motel or similar lodging may allow guests to smoke in not more than twenty-five per cent of the rooms offered as accommodations to guests.

(d) In each room, elevator, area or building in which smoking is prohibited by this section, the person in control of the premises shall post or cause to be posted in a conspicuous place signs stating that smoking is prohibited by state law. Such signs, except in elevators, restaurants, establishments with permits to sell alcoholic liquor to consumers issued pursuant to chapter 545, hotels, motels or similar lodgings, and health care institutions, shall have letters at least four inches high with the principal strokes of letters not less than one-half inch wide.

(e) Any person found guilty of smoking in violation of this section, failure to post signs as required by this section or the unauthorized removal of such signs shall have committed an infraction.

(f) Nothing in this section shall be construed to require any smoking area in any building.

(g) The provisions of this section shall supersede and preempt the provisions of any municipal law or ordinance relative to smoking effective prior to, on or after October 1, 1993.

(P.A. 74-126, S. 1–3; P.A. 77-284; P.A. 79-410; P.A. 83-27; 83-242; P.A. 84-546, S. 5, 173; P.A. 87-201; 87-589, S. 63; P.A. 93-110, S. 2, 5; 93-304; 93-368, S. 2; 93-435, S. 62, 95; P.A. 02-110, S. 1; P.A. 03-45, S. 1; 03-235, S. 2; June 30 Sp. Sess. P.A. 03-3, S. 33; P.A. 04-9, S. 1.)

History: P.A. 77-284 defined “smoking”, prohibited smoking in health care institutions, elevators, classrooms and government buildings and meetings except where noted and clarified sign posting requirements; P.A. 79-410 amplified previous restrictions, added restrictions for restaurants and food stores and exempted signs in elevators, restaurants and health care institutions from size requirements; P.A. 83-27 amended Subsec. (d) by replacing the penalty provision of a fine of not more than $5 with the provision that violation of the section is an infraction; P.A. 83-242 amended Subsec. (b) to provide nonsmoking rooms to persons in health care institutions and to require restaurants to post signs indicating the availability of nonsmoking areas and added Subsec. (e) to expand the penalty for restaurants in violation of any requirement; P.A. 84-546 made technical changes in Subsecs. (d) and (e); P.A. 87-201 added Subsec. (b)(5) to expand the prohibition against smoking in public schools and renumbering the remaining Subdiv. accordingly; P.A. 87-589 amended new Subdiv. (5) to authorize designation of more than one smoking area; P.A. 93-110 deleted Subsec. (e) re demerit item deductions for restaurants in violation of Subsec. (b)(4); P.A. 93-304 amended Subsec. (a) to define “smoking area”, amended Subsec. (b) to prohibit smoking except in a smoking area, deleting prior detailed provisions re smoking in college classrooms, health care institutions and public school buildings and substituting general exemption for correctional facilities, dormitory rooms, psychiatric facilities and public housing projects and added Subsec. (f) to specify that smoking areas are not required and Subsec. (g) re preemption and supersedence of municipal laws and ordinances; P.A. 93-368 amended Subsec. (g) to include any municipal law or ordinance effective after October 1, 1993, among those superseded and preempted; P.A. 93-435 substituted reference to Sec. 21a-278a for reference to Sec. 21a-278, effective June 28, 1993; Sec. 1-21b transferred to Sec. 19a-342 in 1999; P.A. 02-110 added Subsec. (b)(7) prohibiting smoking in any dormitory in any public institution of higher education and made technical changes; P.A. 03-45 amended Subsec. (a) by deleting provisions re smoking areas, replaced former Subsec. (b) with new Subsec. (b), expanding areas where smoking is prohibited and expanding exceptions to smoking prohibition, added new Subsec. (c) allowing smoking in limited number of hotel or motel guest rooms, redesignated existing Subsecs. (c) to (f) as Subsecs. (d) to (g) and amended redesignated Subsec. (d) by adding provision re establishment with permits to sell alcoholic liquor, hotels, motels or similar lodgings; P.A. 03-235 amended Subsec. (b)(1)(E) to delete reference to Sec. 30-37c and to prohibit smoking in the bar area of a bowling establishment holding a permit issued pursuant to Sec. 30-37c(a) on and after April 1, 2004; June 30 Sp. Sess. P.A. 03-3 added Subsec. (b)(1)(I) prohibiting smoking at dog race tracks and facilities for simulcasting off-track betting race programs or jai alai games on and after April 1, 2004; P.A. 04-9 amended Subdiv. (b)(1) by making a technical change.

Cited. 184 C. 102; 190 C. 235; 206 C. 449; 212 C. 100; 224 C. 666.

Cited. 2 CA 600.

Annotation to present section:

Legislature’s failure to impose smoking ban on casinos and private clubs does not violate equal protection rights of owners of restaurants and cafes subject to the ban and uncertainties of enforcement provide rational basis for exemption. 281 C. 277.



Section 19a-343 - *(See end of section for amended version and effective date.) State action to abate public nuisance. Offenses.

(a) For the purposes of sections 19a-343 to 19a-343h, inclusive, a person creates or maintains a public nuisance if such person erects, establishes, maintains, uses, owns or leases any real property or portion thereof (1) for any of the purposes enumerated in subdivisions (1) to (6), inclusive, of subsection (c) of this section, or (2) on which any of the offenses enumerated in subdivisions (1) to (14), inclusive, of subsection (c) of this section have occurred.

(b) The state has the exclusive right to bring an action to abate a public nuisance under this section and sections 19a-343a to 19a-343h, inclusive, involving any real property or portion thereof, commercial or residential, including single or multifamily dwellings, provided there have been three or more arrests, the issuance of three or more arrest warrants indicating a pattern of criminal activity and not isolated incidents or the issuance of three or more citations for a violation of a municipal ordinance as described in subdivision (14) of subsection (c) of this section, for conduct on the property documented by a law enforcement officer for any of the offenses enumerated in subdivisions (1) to (14), inclusive, of subsection (c) of this section within the three hundred sixty-five days preceding commencement of the action.

(c) Three or more arrests, the issuance of three or more arrest warrants indicating a pattern of criminal activity and not isolated incidents or the issuance of three or more citations for a violation of a municipal ordinance as described in subdivision (14) of this subsection, for the following offenses shall constitute the basis for bringing an action to abate a public nuisance:

(1) Prostitution under section 53a-82, 53a-83, 53a-86, 53a-87, 53a-88 or 53a-89.

(2) Promoting an obscene performance or obscene material under section 53a-196 or 53a-196b, employing a minor in an obscene performance under section 53a-196a, importing child pornography under section 53a-196c, possessing child pornography in the first degree under section 53a-196d, possessing child pornography in the second degree under section 53a-196e or possessing child pornography in the third degree under section 53a-196f.

(3) Transmission of gambling information under section 53-278b or 53-278d or maintaining of a gambling premises under section 53-278e.

(4) Offenses for the sale of controlled substances, possession of controlled substances with intent to sell, or maintaining a drug factory under section 21a-277, 21a-278 or 21a-278a or use of the property by persons possessing controlled substances under section 21a-279. Nothing in this section shall prevent the state from also proceeding against property under section 21a-259 or 54-36h.

(5) Unauthorized sale of alcoholic liquor under section 30-74 or disposing of liquor without a permit under section 30-77.

(6) Maintaining a motor vehicle chop shop under section 14-149a.

(7) Inciting injury to persons or property under section 53a-179a.

(8) Murder or manslaughter under section 53a-54a, 53a-54b, 53a-55, 53a-56 or 53a-56a.

(9) Assault under section 53a-59, 53a-59a, subdivision (1) of subsection (a) of section 53a-60 or section 53a-60a or 53a-61.

(10) Sexual assault under section 53a-70 or 53a-70a.

(11) Fire safety violations under section 29-292, subsection (b) of section 29-310, or section 29-315, 29-317, 29-320, 29-325, 29-329, 29-337, 29-349 or 29-357.

(12) Firearm offenses under section 29-35, 53-202aa, 53-203, 53a-211, 53a-212, 53a-216, 53a-217 or 53a-217c.

(13) Illegal manufacture, sale, possession or dispensing of a drug under subdivision (2) of section 21a-108.

(14) Violation of a municipal ordinance resulting in the issuance of a citation for (A) excessive noise on nonresidential real property that significantly impacts the surrounding area, provided the municipality’s excessive noise ordinance is based on an objective standard, (B) owning or leasing a dwelling unit that provides residence to an excessive number of unrelated persons resulting in dangerous or unsanitary conditions that significantly impact the safety of the surrounding area, or (C) impermissible operation of (i) a business that permits persons who are not licensed pursuant to section 20-206b to engage in the practice of massage therapy, or (ii) a massage parlor, as defined by the applicable municipal ordinance, that significantly impacts the safety of the surrounding area.

(P.A. 98-220, S. 1, 10; June Sp. Sess. P.A. 98-1, S. 99, 121; P.A. 99-115, S. 1, 3; P.A. 03-231, S. 4; P.A. 04-139, S. 11; P.A. 13-174, S. 1.)

*Note: On and after January 1, 2015, this section, as amended by section 20 of public act 09-177, section 6 of public act 10-54, sections 3 and 4 of public act 12-60 and section 2 of public act 13-174, is to read as follows:

“Sec. 19a-343. State action to abate public nuisance. Offenses. (a) For the purposes of sections 19a-343 to 19a-343h, inclusive, a person creates or maintains a public nuisance if such person erects, establishes, maintains, uses, owns or leases any real property or portion thereof for (1) any of the purposes enumerated in subdivisions (1) to (6), inclusive, of subsection (c) of this section, or (2) on which any of the offenses enumerated in subdivisions (1) to (14), inclusive, of subsection (c) of this section have occurred.

(b) The state has the exclusive right to bring an action to abate a public nuisance under this section and sections 19a-343a to 19a-343h, inclusive, involving any real property or portion thereof, commercial or residential, including single or multifamily dwellings, provided there have been three or more arrests, the issuance of three or more arrest warrants indicating a pattern of criminal activity and not isolated incidents or the issuance of three or more citations for a violation of a municipal ordinance as described in subdivision (14) of subsection (c) of this section, for conduct on the property documented by a law enforcement officer for any of the offenses enumerated in subdivisions (1) to (14), inclusive, of subsection (c) of this section within the three hundred sixty-five days preceding commencement of the action.

(c) Three or more arrests, the issuance of three or more arrest warrants indicating a pattern of criminal activity and not isolated incidents or the issuance of three or more citations for a violation of a municipal ordinance as described in subdivision (14) of this subsection, for the following offenses shall constitute the basis for bringing an action to abate a public nuisance:

(1) Prostitution under section 53a-82, 53a-83, 53a-86, 53a-87, 53a-88 or 53a-89.

(2) Promoting an obscene performance or obscene material under section 53a-196 or 53a-196b, employing a minor in an obscene performance under section 53a-196a, importing child pornography under section 53a-196c, possessing child pornography in the first degree under section 53a-196d, possessing child pornography in the second degree under section 53a-196e or possessing child pornography in the third degree under section 53a-196f.

(3) Transmission of gambling information under section 53-278b or 53-278d or maintaining of a gambling premises under section 53-278e.

(4) Offenses for the sale of controlled substances, possession of controlled substances with intent to sell, or maintaining a drug factory under section 21a-277, 21a-278 or 21a-278a or use of the property by persons possessing controlled substances under section 21a-279. Nothing in this section shall prevent the state from also proceeding against property under section 21a-259 or 54-36h.

(5) Unauthorized sale of alcoholic liquor under section 30-74 or disposing of liquor without a permit under section 30-77.

(6) Maintaining a motor vehicle chop shop under section 14-149a.

(7) Inciting injury to persons or property under section 53a-179a.

(8) Murder or manslaughter under section 53a-54a, 53a-54b, 53a-55, 53a-56 or 53a-56a.

(9) Assault under section 53a-59, 53a-59a, subdivision (1) of subsection (a) of section 53a-60 or section 53a-60a or 53a-61.

(10) Sexual assault under section 53a-70 or 53a-70a.

(11) Fire safety violations under section 29-292, subsection (b) of section 29-310, or section 29-315, 29-320, 29-329, 29-337, 29-349 or 29-357.

(12) Firearm offenses under section 29-35, 53-202aa, 53-203, 53a-211, 53a-212, 53a-216, 53a-217 or 53a-217c.

(13) Illegal manufacture, sale, possession or dispensing of a drug under subdivision (2) of section 21a-108.

(14) Violation of a municipal ordinance resulting in the issuance of a citation for (A) excessive noise on nonresidential real property that significantly impacts the surrounding area, provided the municipality’s excessive noise ordinance is based on an objective standard, (B) owning or leasing a dwelling unit that provides residence to an excessive number of unrelated persons resulting in dangerous or unsanitary conditions that significantly impact the safety of the surrounding area, or (C) impermissible operation of (i) a business that permits persons who are not licensed pursuant to section 20-206b to engage in the practice of massage therapy, or (ii) a massage parlor, as defined by the applicable municipal ordinance, that significantly impacts the safety of the surrounding area.”

(P.A. 98-220, S. 1, 10; June Sp. Sess. P.A. 98-1, S. 99, 121; P.A. 99-115, S. 1, 3; P.A. 03-231, S. 4; P.A. 04-139, S. 11; P.A. 09-177, S. 20; P.A. 10-54, S. 6; P.A. 12-60, S. 3, 4; P.A. 13-174, S. 1, 2.)

History: P.A. 98-220 effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (b), effective July 1, 1998; P.A. 99-115 made technical changes in Subsecs. (a) and (b), amended Subsecs. (b) and (c) by adding “or the issuance of three or more arrest warrants indicating a pattern of criminal activity and not isolated incidents”, and amended Subsec. (c) by adding Subdivs. (8), (9) and (10) re murder or manslaughter, assault and sexual assault, respectively, effective July 1, 1999; P.A. 03-231 amended Subsecs. (a) and (b) to make technical changes and amended Subsec. (c) to add Subdiv. (11) re fire safety violations, effective July 9, 2003; P.A. 04-139 amended Subsec. (c)(2) to replace “importing or possessing child pornography under section 53a-196c or 53a-196d” with “importing child pornography under section 53a-196c, possessing child pornography in the first degree under section 53a-196d, possessing child pornography in the second degree under section 53a-196e or possessing child pornography in the third degree under section 53a-196f”; P.A. 09-177 amended Subsec. (c)(11) to delete references to Secs. 29-317 and 29-325, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 20, from January 1, 2011, to January 1, 2013, effective May 18, 2010; P.A. 12-60 changed effective date of P.A. 09-177, S. 20, as amended by P.A. 10-54, S. 6, from January 1, 2013, to January 1, 2015, effective May 31, 2012; P.A. 13-174 amended Subsec. (a) by redesignating existing provision re purposes as Subdiv. (1) and amending same to change “(11)” to “(6)” and by adding Subdiv. (2) re creating or maintaining public nuisance when offenses enumerated in Subsec. (c) have occurred, amended Subsec. (b) by adding provision re state’s right to bring action to abate public nuisance for issuance of 3 or more citations for violation of municipal ordinance as described in Subsec. (c)(14) and by changing “(11)” to “(14)”, and amended Subsec. (c) by adding provision re issuance of 3 or more citations for violation of municipal ordinance as described in Subdiv. (14) to constitute basis for bringing action to abate public nuisance, by deleting former Subdiv. (6) re violations under Sec. 53a-179a and redesignating existing Subdiv. (7) as Subdiv. (6), by adding new Subdiv. (7) re injury to persons or property under Sec. 53a-179a, by adding “or 53a-61” in Subdiv. (9), and by adding Subdiv. (12) re firearm offenses, Subdiv. (13) re illegal manufacture, sale, possession or dispensing of a drug and Subdiv. (14) re violation of municipal ordinance resulting in issuance of citation.



Section 19a-343a - Commencement of action to abate public nuisance. Temporary ex parte order. Hearing. Defendants. Financial institutions. Affirmative defense.

(a) The Chief State’s Attorney or a deputy chief state’s attorney, state’s attorney or assistant or deputy assistant state’s attorney desiring to commence an action to abate a public nuisance shall attach his proposed unsigned writ, summons and complaint to the following documents:

(1) An application directed to the Superior Court to which the action is made returnable, for the remedies requested to abate the public nuisance; and

(2) An affidavit sworn to by the state or any competent affiant setting forth a statement of facts showing by probable cause the existence of a public nuisance upon the real property or any portion thereof.

(b) The court, or if the court is not in session, any judge of the Superior Court, may order that a show cause hearing be held before the court or a judge thereof to determine whether or not the temporary relief requested should be granted and the court shall direct the state to give notice to any defendant of the pendency of the application and of the time when it will be heard by causing a true and attested copy of the application, the proposed unsigned writ, summons, complaint, affidavit and of its order to be served upon the defendant by some proper officer or indifferent person. Such hearing shall be scheduled within ten days after service is effected by the state.

(c) If in the application, the state requests the issuance of a temporary ex parte order for the abatement of a public nuisance, the court, or if the court is not in session, any judge of the Superior Court, may grant a temporary ex parte order to abate the public nuisance. The court or judge shall direct the state to give notice and service of such documents, including a copy of the ex parte order, in accordance with subsection (b) of this section. At such hearing, any defendant may show cause why the abatement order shall be modified or vacated. No such ex parte order may be granted unless it appears from the specific facts shown by affidavit and by complaint that there is probable cause to believe that a public nuisance exists and the temporary relief requested is necessary to protect the public health, welfare or safety. Such show cause hearing shall be scheduled within five business days after service is effected by the state. The affidavit may be ordered sealed by the court or judge upon a finding that the state’s interest in nondisclosure substantially outweighs the defendant’s right to disclosure. A copy of the state’s application and the temporary order to cease and desist shall be posted on any outside door to any building on the real property.

(d) Such a public nuisance proceeding shall be deemed a civil action and venue shall lie in the superior court for the judicial district within which the real property alleged to constitute a public nuisance is located. Service of process shall be made in accordance with chapter 896. In addition, service of process may be made by an inspector of the Division of Criminal Justice or sworn member of a local police department or the Division of State Police.

(e) At the show cause hearing, the court shall determine whether there is probable cause to believe that a public nuisance exists, and that the circumstances demand the temporary relief requested be ordered, or the temporary ex parte order be continued during the pendency of the public nuisance proceeding. The court may, upon motion by the state or any defendant, enter such orders as justice requires. The court shall schedule the evidentiary hearing within ninety days from the show cause hearing.

(f) The record owner of the real property, any person claiming an interest of record pursuant to a bona fide mortgage, assignment of lease or rent, lien or security in the property and any lessee or tenant whose conduct is alleged to have contributed to the public nuisance shall be made a defendant to the action, except that the state shall exempt as a defendant any owner, lienholder, assignee, lessee, tenant or resident who cooperates with the state in making bona fide efforts to abate the nuisance or any tenant or resident who has been factually uninvolved in the conduct contributing to such public nuisance. If the state exempts as a defendant any record owner or any person claiming an interest of record pursuant to a mortgage, assignment of lease or rent, lien or security in the property, notice of the commencement of a nuisance proceeding shall be given by certified mail, return receipt requested, with a copy of such summons and complaint and a notice of exemption and right to be added as a party to any such person at his usual place of abode or business. Any such exempted person may, at his option, enter an appearance and participate in the nuisance proceeding to protect his property rights. Notice of the commencement of such a public nuisance proceeding shall be given by certified mail to the highest elected official of the municipality in which the real property is located.

(g) If the defendant is a financial institution and the record owner of the real property, or if the defendant is a financial institution claiming an interest of record pursuant to a bona fide mortgage, assignment of lease or rent, lien or security in the real property and is not determined to be a principal or an accomplice in the conduct constituting the public nuisance, the court shall not enter any order against such defendant. The state shall have the burden of proving by a preponderance of the evidence that any such defendant claiming an interest of record under this subsection is a principal or an accomplice in the alleged conduct constituting the public nuisance. Any such defendant may offer evidence by way of an affirmative defense that such defendant has taken reasonable steps to abate the public nuisance, but has been unable to abate the nuisance. Any affirmative defense offered by such defendant shall be proven by a preponderance of the evidence. For the purposes of this subsection, “financial institution” means a bank, as defined in section 36a-2, an out-of-state bank, as defined in section 36a-2, an institutional lender or any subsidiary or affiliate of such bank, out-of-state bank or institutional lender that directly or indirectly acquires the real property pursuant to strict foreclosure, foreclosure by sale or deed-in-lieu of foreclosure, and with the intent of ultimately transferring the property, or other lender licensed by the Department of Banking.

(h) For any defendant who fails to appear, the court may enter a default following an evidentiary showing by the state in support of the relief requested, which shall include affidavits or the testimony of witnesses. When the court enters a judgment upon default, the court may enter such orders as appear reasonably necessary to abate the public nuisance.

(i) At the evidentiary hearing upon the public nuisance complaint, the state shall have the burden of proving, by a preponderance of the evidence, the existence of a public nuisance upon the real property as provided in section 19a-343. If the state establishes by a preponderance of the evidence that there have been three or more arrests, the issuance of three or more arrest warrants indicating a pattern of criminal activity and not isolated incidents or the issuance of three or more citations for a violation of a municipal ordinance as described in subdivision (14) of subsection (c) of section 19a-343, for conduct on the real property or any portion thereof documented by a law enforcement officer for any of the offenses enumerated in subdivisions (1) to (14), inclusive, of subsection (c) of section 19a-343, within the three hundred sixty-five days preceding commencement of the action, such evidence shall create a rebuttable presumption of the existence of a public nuisance. Any defendant may offer evidence by way of an affirmative defense that such defendant has taken reasonable steps to abate the public nuisance, but has been unable to abate the nuisance.

(P.A. 98-220, S. 2, 10; P.A. 99-115, S. 2, 3; P.A. 02-73, S. 85; P.A. 03-231, S. 8; 03-278, S. 73; P.A. 04-136, S. 39; 04-257, S. 38; P.A. 08-176, S. 68; P.A. 13-174, S. 3.)

History: P.A. 98-220 effective July 1, 1998; P.A. 99-115 amended Subsec. (c) by deleting “verified” before “complaint” and amended Subsec. (i) by adding “or the issuance of three or more arrest warrants indicating a pattern of criminal activity and not isolated incidents” and adding references to Subdivs. (8), (9) and (10) of Sec. 19a-343(c), effective July 1, 1999; P.A. 02-73 amended Subsec. (g) by changing a reference to an out-of-state bank from Subdiv. (41) to Subdiv. (43) of Sec. 36a-2; P.A. 03-231 made technical changes in Subsec. (i), effective July 9, 2003; P.A. 03-278 made technical changes in Subsec. (g), effective July 9, 2003; P.A. 04-136 amended Subsec. (g) to make a technical change, effective May 12, 2004; P.A. 04-257 made technical changes in Subsec. (i), effective June 14, 2004; P.A. 08-176 made technical changes in Subsec. (g), effective July 1, 2008; P.A. 13-174 amended Subsec. (d) by making a technical change, amended Subsec. (g) by substituting “a preponderance of the evidence” for “clear and convincing evidence” re state’s burden in proving that a financial institution is a principal or accomplice in the alleged conduct constituting the public nuisance and by adding provisions re financial institution may offer affirmative defense that it has taken reasonable steps to abate the public nuisance, to be proven by a preponderance of the evidence, and amended Subsec. (i) by substituting “a preponderance of the evidence” for “clear and convincing evidence” re state’s burden of proof in proving existence of a public nuisance, adding provision re state may prove existence of public nuisance by presenting evidence of issuance of 3 or more citations for violation of municipal ordinance as described in Sec. 19a-343(c)(14) and by making a technical change.



Section 19a-343b - Remedies and relief necessary to abate public nuisance.

In any proceeding to abate a public nuisance, the state may request such remedies or relief as are reasonably necessary to abate the nuisance including, but not limited to, orders for repair or alteration to the real property or any portion thereof, temporary orders to cease and desist, orders to cease and desist or appointment of a receiver of rents. In any such action, the court may enter any orders necessary and proper to abate the nuisance.

(P.A. 98-220, S. 3, 10.)

History: P.A. 98-220 effective July 1, 1998.



Section 19a-343c - Intentional violation of temporary order. Penalty.

Any person who intentionally violates a temporary order issued pursuant to sections 19a-343 to 19a-343h, inclusive, may be fined not more than one hundred dollars or imprisoned not more than six months, or both, in addition to any other remedy provided by law.

(P.A. 98-220, S. 4, 10.)

History: P.A. 98-220 effective July 1, 1998.



Section 19a-343d - Appointment of receiver. Powers and duties. Accounts. Removal by court. Final accounting. Liability of receiver.

(a) The court may, upon application of the state, appoint a receiver to operate and manage the property or any portion thereof in accordance with the provisions of this section during the pendency of the public nuisance proceeding and shall include such powers and duties as the court may direct.

(b) The receiver shall with all reasonable speed, remove the delinquent matters and deficiencies in the property or any portion thereof constituting a serious fire hazard or a serious threat to life, health or safety. During the term of the receivership, the receiver shall repair and maintain the property or any portion thereof in a safe and healthful condition. The receiver shall have the power to let contracts therefor in accordance with the provisions of local laws, ordinances, rules and regulations. Notwithstanding any such laws, ordinances, rules or regulations, the receiver may let contracts or incur expenses for individual items of repairs, improvements or supplies without advertisement or the procurement of competitive bids where the total amount of any such individual item does not exceed five hundred dollars or where there exists a condition which constitutes an imminent and substantial danger to life, health or safety, but in such event the receiver shall endeavor to obtain contracts on the most advantageous terms.

(c) The receiver shall collect the accrued and accruing rents, issues and profits of the property or any portion thereof and apply the same to the cost of removing or remedying such nuisance, to the payment of expenses reasonably necessary to the proper operation and management of the property, including insurance and the fees of the managing agent, if any, and to unpaid taxes, assessments, water rents and sewer rents and penalties and interest thereon.

(d) Any excess of income of the property in the hands of the receiver shall be applied to the necessary expenses in regard to such property of his office as receiver and then to sums due to mortgagees or lienors.

(e) The receiver shall have the power to bring a summary process action pursuant to the provisions of chapter 832 against any tenant or occupant of the property.

(f) Following appointment, the receiver shall keep complete written records, including records of all receivership funds on deposit and records itemizing all receipts and expenditures.

(g) The receiver’s accounts shall be open to inspection by any defendant having an ownership interest in the real property, the state, the court or any defendant with a record interest in the leases or rents.

(h) Upon motion by any defendant having an interest in the real property or the state, or upon its own motion, the court may direct the receiver to render a periodic accounting to the court.

(i) A receiver shall act until removed by the court. Upon the termination of the receivership, the receiver shall render to the court a final accounting of all funds pertaining to the real property on deposit, as well as records of receipts and expenditures. The receiver shall deliver ledgers, records and the receiver’s files and notes pertaining to any litigation or claim arising out of management of the real property to any person designated by the court.

(j) A receiver appointed pursuant to this section shall not be liable in his capacity as receiver to any person except for intentional or wilful misconduct.

(P.A. 98-220, S. 5, 10.)

History: P.A. 98-220 effective July 1, 1998.



Section 19a-343e - Court orders re abatement of public nuisance. Jurisdiction. State shall post copy order and notice re penalty for removal or destruction of order. Modification or vacation of order. Bond. Application to close property. Order.

(a) If the court finds by clear and convincing evidence that a public nuisance exists, the court may enter such orders as justice requires to abate the public nuisance, including but not limited to, an order to close the real property or any portion thereof. The court shall retain jurisdiction over the case until it appears that the nuisance no longer exists. The state shall post a copy of any court order to close the real property or any portion thereof on any outside door of the premises. The order shall include a notice that any person who removes, mutilates or defaces the closing order may be punished, upon conviction, by a fine not to exceed two hundred fifty dollars or by imprisonment of fifteen days, or both.

(b) At any time after entry of an order, any defendant may apply to the court to have any order vacated or modified for good cause. Prior to any decision on a defendant’s application to vacate or modify an order, the state shall be afforded a reasonable opportunity to inspect the real property or any portion thereof to verify that the public nuisance has been abated, and the court shall provide the state with an opportunity to be heard to contest the defendant’s application.

(c) Where the court vacates or modifies any order, it may condition its decision on the posting of a bond in an amount not to exceed the current fair market value of the real property, as stated in an independent appraisal by a certified real estate appraiser, as surety against recurrence of the public nuisance.

(d) Where the court finds that real property or any portion thereof constitutes a public nuisance and enters a final judgment, the state shall record a copy of such judgment and any orders on the land records in the town in which such real property is located. At any time after the entry of judgment, any defendant may apply to the court to modify or vacate any order, including the reduction of the amount of, or release of liability for any bond required pursuant to this section. The court may grant such application for good cause shown, which may include, but not be limited to, a showing by such defendant by clear and convincing evidence that: (1) All court orders have been complied with, that any named persons have ceased any conduct constituting a public nuisance upon the real property or any portion thereof and that the nuisance has abated; (2) the defendant wishes to refinance or sell the real property to an identified bona fide purchaser for value whose proposed use for the real property will not constitute a public nuisance; or (3) the defendant has demolished or razed any buildings, structures or features upon the real property capable of supporting a public nuisance. Prior to any decision on a defendant’s application to vacate or modify a final order or release a lien, the state shall be afforded a reasonable opportunity to inspect the real property or any portion thereof. Any modification to any order shall be recorded on the land records in the town in which such real property is located.

(e) Where the state applies for an order to close the real property or any portion thereof, the court shall take into consideration the rights of all interested parties and shall limit the scope of a closing order to minimize dispossession or dislocation of tenants or residents who have been factually uninvolved in the conduct contributing to the public nuisance, unless closure of the property is necessary to protect public health, safety or welfare.

(P.A. 98-220, S. 6, 10; June Sp. Sess. P.A. 98-1, S. 97, 121.)

History: P.A. 98-220 effective July 1, 1998; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (e), effective July 1, 1998.



Section 19a-343f - Dispossession or dislocation of tenants. Imposition of costs of prosecution and repairs upon defendant. Authorization by state to make repairs and alterations. Judgment lien against defendant. Intentional violation of court order.

(a) In any case where dispossession or dislocation of tenants or residents who have been factually uninvolved with the conduct contributing to such public nuisance is necessary to abate the public nuisance, the court may impose the reasonable costs of relocating such tenants or residents upon any defendant determined by the court to be liable for the public nuisance.

(b) In any public nuisance proceeding, the court may impose the reasonable costs of investigation, prosecution and any extraordinary expenses incurred in abating the public nuisance upon any defendant determined by the court to be liable for the public nuisance. In any public nuisance proceeding, the court may award to the state or any municipality the reasonable costs of investigation, prosecution and any extraordinary expenses incurred in abating the public nuisance. The state or municipality shall submit an affidavit and such other documents as the court directs in support of a request for award of costs.

(c) The court may authorize the state or its agents to make any repairs or alterations to the real property or any portion thereof to bring it into compliance with applicable state and local building, fire, health, housing or similar codes. The court may impose the actual costs of any repairs or alterations upon any defendant determined by the court to be liable for the public nuisance. The court shall award the state the actual costs of any such repairs or alterations.

(d) In any public nuisance proceeding, any monetary penalty imposed by the court on a defendant with an ownership interest in the real property and any award of costs to the state shall constitute a judgment lien on the real property, and shall be recorded as such on the land records in the town where the property is located. In addition, the state may, at its election, pursue any remedy under chapter 906.

(e) If any defendant in a public nuisance proceeding subject to a court order to abate the nuisance intentionally violates any such court order entered in judgment in a public nuisance proceeding under sections 19a-343 to 19a-343h, inclusive, the court may impose a civil penalty of not more than one thousand dollars for each day the public nuisance is found to have existed after such order. Upon recovery, such penalty shall be deposited in the General Fund.

(f) Any person who was not a defendant in a public nuisance action who intentionally violates any court order entered in judgment in a public nuisance proceeding, may be fined not more than one hundred dollars or imprisoned not more than six months or both.

(P.A. 98-220, S. 7, 10.)

History: P.A. 98-220 effective July 1, 1998.



Section 19a-343g - Enforcement of court orders by inspectors of Division of Criminal Justice or state or municipal police officer. Indemnification of municipality for liabilities of municipal police officer deemed employee of state.

(a) The state may use an inspector of the Division of Criminal Justice or a state or municipal police officer to assist in the enforcement of any court order in a public nuisance proceeding. Where a municipal police officer acts at the direction of a prosecutor, the state shall first obtain the permission of the municipal chief of police. Where a municipal police officer acts at the direction of a prosecutor or pursuant to a court order in a public nuisance matter, the officer and the municipality shall be indemnified against any losses, damages or liabilities arising within the scope of such duties, and the police officer shall be deemed an employee of the state for purposes of indemnification.

(b) In any public nuisance proceeding, an order by the court closing the real property or any portion thereof shall not be deemed to pass dominion, title, possession or control over the real property to the state.

(P.A. 98-220, S. 8, 10.)

History: P.A. 98-220 effective July 1, 1998.



Section 19a-343h - Availability of other remedies not bar to action to abate public nuisance.

Availability to the state of other remedies at law or equity shall not prevent the granting of relief under sections 19a-343 to 19a-343h, inclusive.

(P.A. 98-220, S. 9, 10.)

History: P.A. 98-220 effective July 1, 1998.






Chapter 368n - Houses of Assignation

Section 19a-345 - (Formerly Sec. 19-316). Houses of assignation, lewdness and prostitution, nuisances.

Any person who erects, establishes, maintains, uses, owns or leases any building or place used for the purpose of lewdness, assignation or prostitution shall be guilty of maintaining a nuisance, and the building, the place and the ground upon which such lewdness, assignation or prostitution is conducted, permitted or carried on, including the furniture, fixtures, musical instruments and movable property used in conducting or maintaining any such place, are also declared to be nuisances.

(1949 Rev., S. 4206.)

History: Sec. 19-316 transferred to Sec. 19a-345 in 1983.

See Sec. 53a-82 et seq. re penalties for offenses involving prostitution.



Section 19a-346 - (Formerly Sec. 19-317). Injunction.

Whenever a nuisance is kept or maintained, as defined in this chapter, the state’s attorney for the judicial district in which such nuisance is located or any citizen of such judicial district may maintain an action in the Superior Court in the name of the state, upon the relation of such state’s attorney or citizen, to perpetually enjoin any such nuisance and the person or persons conducting or maintaining the same from continuing the same and the owner or agent of the building or ground upon which such nuisance exists from permitting such building or ground or both to be so used. Process shall be served therein as in other actions for the abatement of nuisances and, in such action, the court, or judge in vacation, shall, upon the presentation of a verified complaint therefor, alleging that the nuisance complained of exists, issue a temporary writ of injunction without bond. When a temporary injunction is prayed for, the court, on application, may issue an ex parte restraining order, restraining the defendants and all other persons from removing or in any manner interfering with the furniture, fixtures, musical instruments and personal property used in conducting such alleged nuisance, until the application for such temporary injunction is disposed of and until the further order of the court thereon. Such restraining order may be served by leaving a copy of the same with any person in charge of such property or residing in the premises or apartment complained of or by posting a copy thereof in a conspicuous place at or upon one or more of the principal doors or entrances to such premises or apartment where such nuisance is alleged to be maintained or by both such delivery and posting. The officer serving such restraining order shall forthwith make a return to the court and an inventory of the personal property situated in and used in conducting or maintaining such nuisance. The mutilation or removal of any copy posted as herein provided while the same is in force shall be a contempt of court, provided such posted order shall contain notice to that effect. Three days’ notice in writing shall be given the defendants of the hearing on the application for a temporary injunction, and, if continued at the instance of the defendant, such temporary injunction shall be granted as a matter of course. Each defendant, so notified, shall serve upon the complainant or his attorney a verified answer on or before the date fixed in such notice for such hearing; but the court may allow additional time for answering, provided such extension of time shall not prevent the issuing of such temporary writ as prayed for. The allegations of the answer shall be deemed to be denied without further pleading. Such action shall be returnable to the Superior Court, and in such action evidence of the general reputation of the place shall be admissible for the purpose of proving the existence of such nuisance and shall be prima facie evidence of such nuisance and of knowledge and participation therein on the part of the owners, lessors, lessees, users and all those in possession of, or having charge of as agent or otherwise, or having any interest in, any property used in conducting or maintaining such nuisance. If the complaint is brought by a citizen, it shall not be dismissed except upon a sworn statement made by the complainant and his attorney, setting forth the reasons why the action should be dismissed, and the dismissal shall be approved by the state’s attorney, in writing or in open court. If the court is of the opinion that the action ought not to be dismissed, it may direct the state’s attorney to prosecute such action to judgment, and, if the action is continued more than one term of court, any citizen of the judicial district or the state’s attorney may be substituted for the complaining party and prosecute such action to judgment. If the action is brought by a citizen and the court finds no reasonable ground or cause for such action, the costs shall be taxed against such citizen.

(1949 Rev., S. 4207; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”; Sec. 19-317 transferred to Sec. 19a-346 in 1983.



Section 19a-347 - (Formerly Sec. 19-318). Disobeying injunction; penalty.

In case of the violation of any injunction granted under the provisions of this chapter or of any restraining order or in case of the commission of any contempt of court under any proceedings under the provisions of section 19a-346, the court or, in vacation, a judge thereof may summarily try and punish the offender. Proceedings on account of such violation shall be commenced by filing with the clerk of the court a complaint under oath, alleging facts constituting such violation, upon which the court or judge shall cause a warrant to issue, upon which the accused shall be arrested. The trial may be had upon affidavits, or either party may demand the production and oral examination of witnesses. Any person found guilty of contempt shall be guilty of a class C misdemeanor.

(1949 Rev., S. 4208; P.A. 12-80, S. 112.)

History: Sec. 19-318 transferred to Sec. 19a-347 in 1983; P.A. 12-80 replaced penalty of a fine of not more than $500 or imprisonment of not more than 2 months or both with a class C misdemeanor.



Section 19a-348 - (Formerly Sec. 19-319). Judgment and abatement; fees.

If the existence of the nuisance is admitted or established in an action under this chapter or in a criminal proceeding, an order of abatement shall be entered as a part of the judgment, which order shall direct the removal from the building or place of all fixtures, furniture, musical instruments and personal property used in conducting such nuisance, and shall direct the sale of so much thereof as belongs to any defendant notified or appearing, in the manner provided for the sale of chattels upon execution, and shall order the closing of the building or place and the discontinuance of its use for any purpose, for a period of one year, unless sooner released. Any owner of any unsold personal property so seized shall appear and claim the same within ten days after such order of abatement has been made, and prove innocence, to the satisfaction of the court, of any knowledge of such use. Each defendant in any such action shall be presumed to have had knowledge of the general reputation of such place. If innocence is established, any unsold personal property belonging to any person found innocent shall be delivered to him, otherwise it shall be sold as hereinbefore provided. If any person breaks and enters or uses any building or place so directed to be closed, he shall be punished for contempt as provided in section 19a-347. For removing and selling any such personal property, the officer shall receive the same fees as for levying upon and selling like property on execution, and for closing any such premises and keeping the same closed a reasonable sum shall be allowed by the court.

(1949 Rev., S. 4209.)

History: Sec. 19-319 transferred to Sec. 19a-348 in 1983.

See Sec. 52-261 re fees and expenses of officers and persons serving process.



Section 19a-349 - (Formerly Sec. 19-320). Action by state’s attorney. Fines.

When the existence of any such nuisance has been established, the state’s attorney shall proceed promptly, and all money collected shall be paid to the State Treasurer. The proceeds of the sale of the personal property, as provided in section 19a-348, or so much of such proceeds as may be necessary, shall be applied in payment of costs of the action and the abatement of any nuisance, except as hereinafter provided.

(1949 Rev., S. 4210; 1961, P.A. 517, S. 102.)

History: 1961 act deleted obsolete reference to county treasurer, county government having been abolished, and substituted state treasurer; Sec. 19-320 transferred to Sec. 19a-349 in 1983.



Section 19a-350 - (Formerly Sec. 19-321). Owner may give bond.

If the owner of the premises in which such nuisance has been maintained appears and pays the costs taxed by the court and files a bond with sureties approved by the court to the amount of the value of the property, conditioned that he will immediately abate such nuisance and prevent the same from being established or kept within a period of one year thereafter, the court, or in vacation the judge, if satisfied of his good faith, may order the premises to be delivered to such owner, and the order of abatement cancelled, so far as the same relates to such real property.

(1949 Rev., S. 4211.)

History: Sec. 19-321 transferred to Sec. 19a-350 in 1983.



Section 19a-351 - (Formerly Sec. 19-322). Penalty upon issuance of permanent injunction.

Whenever a permanent injunction is issued against any person for maintaining a nuisance as above provided, or against any owner or agent of any building kept or used for such purpose, there shall be imposed upon such building and the ground upon which the same is located and against the person or persons maintaining such nuisance and the owner or agent of such premises a penalty of not more than three hundred dollars. The clerk of the court shall make a return of the imposition of any penalty forthwith to the tax collector of the city or town in which such nuisance is located, who shall enter the same as a tax upon the property and against the persons upon which or whom the lien was imposed, and the provisions of the statutes relating to tax liens and the continuance thereof shall be applicable thereto. The payment of such penalty shall not relieve any person or property from any other penalties provided by law. The provisions of the statutes relating to the collection of taxes, nonpayment thereof and sale of property for taxes shall govern in the collection of the penalty herein prescribed so far as the same are applicable, and the penalty collected shall be applied in payment of any deficiency in the costs of the action and the abatement of such nuisance to the extent of any deficiency after the application thereto of the proceeds of the sale of personal property as above provided, and the remainder of such penalty, with the unexpended portion of the proceeds of the sale of personal property, shall be disposed of in the same manner as fines collected for the keeping of houses of ill-fame, except that ten per cent of the amount of the penalty collected and of the proceeds of the sale of such personal property shall be paid by the Treasurer to the attorney representing the state in the injunction proceedings, at the time of final judgment.

(1949 Rev., S. 4212.)

History: Sec. 19-322 transferred to Sec. 19a-351 in 1983.



Section 19a-352 - (Formerly Sec. 19-323). Nuisance. Penalty.

When such nuisance has been found to exist, and the owner or agent of the building wherein or ground whereon the nuisance has been found to exist was not a party to such proceeding and did not appear in such proceeding, a penalty of not more than three hundred dollars shall be imposed upon any person found to be responsible for the conduct of such nuisance or upon the property. Before such penalty is enforced against such property, the owner or agent thereof shall have appeared therein or shall have been served with a summons and the provisions of the laws relating to the service of civil process shall apply to the service of process. Any person in whose name any real estate affected by any such action stands on the books of the assessors for purposes of taxation shall be presumed to be an owner thereof and, in case of any unknown persons having or claiming any ownership, right, title or interest in property affected by any such action, such unknown persons may be made parties to the action by designating them in the summons and complaint as “all other persons unknown claiming any ownership, right, title or interest in the property affected by this action”, and service may be made by publishing such summons in the manner prescribed in section 52-68. Any person having or claiming such ownership, right, title or interest, and any owner or agent on behalf of himself and such owner, may make, serve and file an answer therein within twenty days after such service and have a trial of his rights in the premises by the court, and, if such cause has already proceeded to trial or to judgment, the court shall fix a time and place for such further trial and shall modify, add to or confirm any finding or judgment as the case requires.

(1949 Rev., S. 4213; P.A. 10-32, S. 74.)

History: Sec. 19-323 transferred to Sec. 19a-352 in 1983; P.A. 10-32 made technical changes, effective May 10, 2010.






Chapter 368o - Tenement and Lodging Houses

Section 19a-355 - (Formerly Sec. 19-342). Definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) “Tenement house” means any house or building, or portion thereof, which is rented, leased, let or hired out to be occupied, or is arranged or designed to be occupied, or is occupied, as the home or residence of three or more families, living independently of each other, and doing their cooking upon the premises, and having a common right in the halls, stairways or yards;

(2) “Lodging house” or “boarding house” means any house or building or portion thereof, in which six or more persons are harbored, received or lodged for hire, or any building or part thereof, which is used as a sleeping place or lodging for six or more persons not members of the family residing therein;

(3) “Apartment” means a room or suite of rooms occupied or designed to be occupied as a family domicile;

(4) “Yard” means an open, unoccupied space, on the same lot with a tenement, lodging or boarding house, between the rear line of such house and the rear line of the lot;

(5) “Court” means an open, unoccupied space, other than a yard, on the same lot with a tenement house;

(6) “Basement” means a story partly, but not more than one-half, below the level of the grade; and

(7) “Cellar” means a story more than one-half below the level of the grade.

(b) For purposes of this chapter, the word “shall” is mandatory and not directory, and denotes that the house shall be maintained in all respects according to the mandate, as long as it continues to be a tenement house.

(c) In determining the number of stories in a tenement house, a basement or an attic shall be counted as a story if it is occupied or designed to be occupied for living purposes.

(1949 Rev., S. 4049; P.A. 74-345, S. 1; P.A. 01-195, S. 141, 181.)

History: P.A. 74-345 added Subdiv. (11) defining “enforcing agency”; Sec. 19-342 transferred to Sec. 19a-355 in 1983; P.A. 01-195 made technical changes, effective July 11, 2001.

Three-family dwelling house held a “tenement house” and subject to provisions of chapter. 108 C. 404. Hallway on each floor was a “public hall” within section; Id.; also a stairway leading only to plaintiff’s apartment; 117 C. 352. Outside steps were not a “public hall”; 121 C. 261; nor was an open cellar. 111 C. 26. Vacant rooms and testimony warranted finding that building was a “tenement house”. 117 C. 352. If the space falls within definition of a “yard” and is used in common by the tenants, it becomes an element in determining whether the building is a “tenement house”. Id., 353. Definitions indicate a legislative intent to impose obligation to keep building in repair as distinguished from separate apartments in it. Id., 627. Cited. 137 C. 632; 153 C. 91.

Cited. 22 CS 182; 31 CS 197.



Section 19a-356 - (Formerly Sec. 19-348). Application of act.

This part may be cited as the “Tenement House Act”, and its provisions shall apply to all cities, boroughs and towns, except its provisions concerning water closets, which provisions shall apply to all cities, boroughs and towns which have a water supply and a sewer system; and its provisions shall apply, except as herein specially provided, only to buildings to be erected, altered or converted to use as tenement houses.

(1949 Rev., S. 4055.)

History: Sec. 19-348 transferred to Sec. 19a-356 in 1983.



Section 19a-357 - (Formerly Sec. 19-351). Location of building. Elevator.

No tenement house shall be erected upon the rear of a lot when there is a tenement house on the front of such lot, nor upon the front of any such lot upon the rear of which there is such a tenement house unless the distance between the two tenement houses is at least thirty feet. No tenement house, not existing or actually under construction on July 1, 1929, shall be over four stories in height unless it is equipped with a passenger elevator.

(1949 Rev., S. 4067.)

History: Sec. 19-351 transferred to Sec. 19a-357 in 1983.



Section 19a-358 - (Formerly Sec. 19-362). Size of rooms.

In each tenement house, all rooms, except water-closet compartments, bathrooms and kitchenettes, shall be of the following minimum sizes: In each apartment there shall be at least one room containing not less than one hundred and twenty square feet of floor area, and each other room shall contain at least seventy square feet of floor area. Each room shall be in at least seventy-five per cent of its area not less than seven feet eight inches high from the finished floor to the finished ceiling, except attic rooms, which shall be at least seven feet four inches high in one-half of its area. A kitchenette with less than seventy square feet of floor area need not be considered a separate room but shall comply with section 19-359.

(1949 Rev., S. 4069; 1967, P.A. 180, S. 2.)

History: 1967 act added provision re kitchenettes with less than 70 square feet of floor area and deleted provision that alcove rooms be considered separate rooms; Sec. 19-362 transferred to Sec. 19a-358 in 1983.

See Sec. 29-267 re inapplicability of this section to construction or alteration of building pursuant to State Building Code.



Section 19a-359 - (Formerly Sec. 19-363). Bathrooms and water closets.

In each tenement house erected or subdivided after June 30, 1941, there shall be a water closet in each apartment of two or more rooms. In each tenement house erected after August 31, 1930, and prior to July 1, 1941, there shall be a water closet in each apartment of three or more rooms and at least one water closet for each two apartments of less than three rooms each. Each water closet shall be in a separate compartment or bathroom, upon the same floor with the apartment which it accommodates. Each bathroom, toilet room or other room containing one or more water closets or urinals, which is placed in any building, shall be at all times provided with adequate lighting and shall be ventilated in at least one of the following ways: (1) By a window opening directly upon a street or other open public space or upon a court located on the same lot as the building, and having, between stop beads, an area not less than ten per cent of the floor area nor less than three square feet in any case and a width of not less than one foot; (2) by a window of the size specified in subdivision (1) of this section, or a register, opening on a vent shaft which extends to and through the roof or into a court conforming to the requirements of this section for courts and which has a cross-sectional area of not less than one-fifth of a square foot for each foot of height but not less than nine square feet and a width of not less than sixteen inches in any case, and, unless open to the outer air at the top, a net area of louvre openings in the skylight equal to the maximum required shaft area; (3) by an individual vent flue or duct extending independently of any other flue or duct to and above the roof and having a cross-sectional area of not less than one square foot for two or fewer water closets or urinal fixtures and one-third of a square foot additional for each additional water closet or urinal fixture; (4) by a skylight in the ceiling, having a glazed surface of not less than three square feet and arranged so as to provide ventilating openings of not less than three square feet to the outer air above the roof of the building or into a court conforming to the requirements of this section for courts, for two or fewer water closets or urinal fixtures and two square feet additional for each additional water closet or urinal fixture; or (5) by some approved system of mechanical exhaust ventilation of sufficient capacity to provide not less than four changes of air per hour. Each vent shaft in a tenement house erected after August 31, 1930, shall be constructed of fire-proof material. Not more than two water closets or bathrooms shall open upon such a shaft on one floor of a tenement house, and no two water closet or bathroom windows opening upon such shaft on the same floor shall be opposite each other.

(1949 Rev., S. 4072; P.A. 01-195, S. 142, 181.)

History: Sec. 19-363 transferred to Sec. 19a-359 in 1983; P.A. 01-195 substituted alphabetic Subdiv. designators for numeric Subsec. designators, effective July 11, 2001.



Section 19a-360 - (Formerly Sec. 19-364). Arrangement of rooms.

In each apartment of three or more rooms in a tenement house, access to each living room and bedroom and to at least one water-closet compartment shall be had without passing through any bedroom.

(1949 Rev., S. 4073.)

History: Sec. 19-364 transferred to Sec. 19a-360 in 1983.



Section 19a-361 - (Formerly Sec. 19-365). Basement living rooms.

In tenement houses, no room in the cellar or in the basement shall be constructed, altered, converted or occupied for living purposes, unless all of the following conditions are complied with: (1) Such room shall be at least seven feet six inches high, in each part, from the floor to the ceiling; (2) the ceiling of such room shall be at least four feet and six inches above the surface of the street or ground outside of or adjoining the same; (3) all walls surrounding such room shall be damp-proof; (4) the floor of such room shall be damp-proof and waterproof.

(1949 Rev., S. 4074; P.A. 88-70.)

History: Sec. 19-365 transferred to Sec. 19a-361 in 1983; P.A. 88-70 amended Subdiv. (1), reducing the minimum ceiling height from 8 feet 6 inches to 7 feet 6 inches.



Section 19a-362 - (Formerly Sec. 19-371). No recovery of rent during unlawful occupation. Exception.

(a) If any building constructed as, or altered into, a tenement house is occupied in whole or in part for human habitation in violation of the provisions of the state building code, effective at the time of such construction or alteration, during such unlawful occupation no rent shall be recoverable by the owner or lessee of such premises for such period and no action or special proceedings shall be maintained therefor.

(b) The provisions of this section shall not apply to buildings owned by a housing authority organized under the provisions of chapter 128, which have been constructed or altered pursuant to contracts with the federal government or the state providing for annual contributions or other financial assistance.

(1949 Rev., S. 4080; 1969, P.A. 443, S. 14; 1971, P.A. 413, S. 2.)

History: 1969 act referred to violations of state building code rather than of Sec. 19-370; 1971 act added Subsec. (b); Sec. 19-371 transferred to Sec. 19a-362 in 1983.

Disability to recover rent not confined to the person who was owner at time of completion but applied to subsequent purchaser. 121 C. 458. Constitutional aspects considered. Id., 459. Cited. 136 C. 276; 149 C. 740. Statute does not authorize action by tenant for recovery of rent voluntarily paid during period of violation. 150 C. 702.

Statute in barring landlord from collecting rent in effect relieved tenants of obligation to pay; landlord had no cause of action to collect rent or for eviction, nor to rent premises to others in absence of certificate. 4 Conn. Cir. Ct. 360.



Section 19a-363 - (Formerly Sec. 19-372). Powers of local authorities not abrogated.

Nothing in this part shall be construed to abrogate or impair the powers of a local department of health, the fire department or the courts or any other lawful authority to enforce any provision of any city charter or building ordinance or regulation not inconsistent with this part or to prevent or punish for violations thereof.

(1949 Rev., S. 4081.)

History: Sec. 19-372 transferred to Sec. 19a-363 in 1983.

Cited. 111 C. 450.

Cited. 4 Conn. Cir. Ct. 243.

Annotation to present section:

Cited. 13 CA 1.



Section 19a-364 - (Formerly Sec. 19-373). Enforcement.

Each inspector of buildings, fire marshal or other person authorized to issue building permits shall enforce the provisions of this part and report all violations thereof to the proper prosecuting officer. When no other officer is authorized to issue building permits, the director of health of each town shall be charged with the duties assigned by this part to building inspectors.

(1949 Rev., S. 4082.)

History: Sec. 19-373 transferred to Sec. 19a-364 in 1983.



Section 19a-365 - (Formerly Sec. 19-374). Penalties.

Any owner or lessee of any building which was not used as a tenement house prior to April 24, 1913, who allows such building to be occupied or used as a tenement house without making such building conform in all respects with the requirements of this part, and any owner or lessee of land, and any builder or architect who authorizes, makes or approves any construction or alteration of any building or any reduction in court or yard spaces, in violation of the provisions of this part, shall be fined not less than twenty-five dollars nor more than five hundred dollars or imprisoned not more than thirty days, or both and, if any violation of any of said provisions remains uncorrected, the violator shall be subject to a renewal of the foregoing penalty every thirty days until the violation is corrected.

(1949 Rev., S. 4083; P.A. 79-346.)

History: P.A. 79-346 allowed imprisonment for violation or imposition of fine and imprisonment; Sec. 19-374 transferred to Sec. 19a-365 in 1983.

Cited. 4 Conn. Cir. Ct. 359.






Chapter 368p - Treatment of Drug-Dependent Persons (Repealed)

Section 19a-370 to 19a-393 - (Formerly Secs. 19-486 to 19-504). Treatment of drug dependent persons.

Sections 19a-370 to 19a-393, inclusive, are repealed.

(1967, P.A. 555, S. 42–51, 53–60; 1969, P.A. 753, S. 25–32, 35, 37; 1971, P.A. 858, S. 1–4, 6; 871, S. 95, 96; P.A. 73-201, S. 1, 2; 73-616, S. 18; P.A. 74-183, S. 233, 234, 291; P.A. 76-436, S. 202, 203, 681; P.A. 77-614, S. 323, 521, 610; P.A. 78-280, S. 1, 127; 78-303, S. 69, 136; P.A. 79-180; 79-585, S. 4–6, 15; P.A. 83-295, S. 2; 83-587, S. 34, 96; P.A. 84-546, S. 56, 173; P.A. 86-371, S. 20–30, 35, 42, 45; P.A. 87-117, S. 1, 3; P.A. 89-390, S. 36, 37; P.A. 90-209, S. 27.)






Chapter 368q - Medicolegal Investigations

Section 19a-400 - (Formerly Sec. 19-525). Short title: Medicolegal Investigations Act.

This chapter may be cited as the “Medicolegal Investigations Act”.

(1969, P.A. 699, S. 1.)

History: Sec. 19-525 transferred to Sec. 19a-400 in 1983.



Section 19a-401 - (Formerly Sec. 19-526). Commission on Medicolegal Investigations. Regulations.

(a) There is established a Commission on Medicolegal Investigations, as an independent administrative commission, consisting of nine members: Two full professors of pathology, two full professors of law, a member of the Connecticut Medical Society, a member of the Connecticut Bar Association, two members of the public, selected by the Governor, and the Commissioner of Public Health. The Governor shall appoint the two full professors of pathology and the two full professors of law from a panel of not less than four such professors in the field of medicine and four such professors in the field of law recommended by a committee composed of the deans of the recognized schools and colleges of medicine and of law in the state of Connecticut; the member of the Connecticut Medical Society from a panel of not less than three members of that society recommended by the council of that society; and the member of the Connecticut Bar Association from a panel of not less than three members of that association recommended by the board of governors of that association. Initially, one professor of pathology, one professor of law, the member of the Connecticut Medical Society, and one member of the public shall serve for six years and until their successors are appointed, and one professor of pathology, one professor of law, the member of the Connecticut Bar Association and one member of the public shall serve for three years, and until their successors are appointed. All appointments to full terms subsequent to the initial appointments shall be for six years. Vacancies shall be filled for the expiration of the term of the member being replaced in the same manner as original appointments. Members shall be eligible for reappointment under the same conditions as are applicable to initial appointments. The commission shall elect annually one of its members as chairman and one as vice chairman. Members of the commission shall receive no compensation but shall be reimbursed for their actual expenses incurred in service on the commission. The commission shall meet at least once each year and more often as its duties require, upon the request of any two members and shall meet at least once each year with those persons and groups that are affected by commission policies and procedures. The commission shall adopt its own rules for the conduct of its meetings.

(b) The commission shall adopt regulations, in accordance with chapter 54, as necessary or appropriate to carry out effectively the administrative provisions of this chapter.

(1969, P.A. 699, S. 2, 16; P.A. 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 81-473, S. 14, 43; P.A. 90-271, S. 14, 24; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 143, 181.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 81-473 added requirement that commission meet at least once each year with persons and groups affected by commission policies and procedures; Sec. 19-526 transferred to Sec. 19a-401 in 1983; P.A. 90-271 made a technical change; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 amended Subsec. (b) to reference chapter 54, effective July 11, 2001.



Section 19a-402 - (Formerly Sec. 19-526a). Commission and office within The University of Connecticut Health Center for administrative purposes.

The Commission on Medicolegal Investigations established under section 19a-401 and the Office of the Chief Medical Examiner established under section 19a-403 shall be within The University of Connecticut Health Center for administrative purposes only.

(P.A. 77-614, S. 333, 610; P.A. 79-560, S. 33, 39; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 12 Sp. Sess. P.A. 12-1, S. 100.)

History: P.A. 79-560 specified that commission is within health services department “for administrative purposes only”; Sec. 19-526a transferred to Sec. 19a-402 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 12 Sp. Sess. P.A. 12-1 added reference to Office of the Chief Medical Examiner and replaced reference to Department of Public Health with reference to The University of Connecticut Health Center, effective July 1, 2012.

See Sec. 4-38f for definition of “for administrative purposes only”.



Section 19a-403 - (Formerly Sec. 19-527). Office of the Chief Medical Examiner. Fees. Regulations.

(a) The Office of the Chief Medical Examiner is established to be operated under the control and supervision of the commission. The expenses of the commission and of operating said office shall be paid by the state out of funds appropriated for the purpose. The office shall be directed by a Chief Medical Examiner who shall be appointed by the commission. His office shall be located at a medical school in this state. The Chief Medical Examiner or any member of the professional staff of the Office of the Chief Medical Examiner who is summoned to give expert testimony in a civil action in his capacity as the Chief Medical Examiner or a member of the office shall be allowed and paid a witness fee of five hundred dollars for each day or portion thereof the Chief Medical Examiner or such staff member is required to attend court. Such fee shall be taxed as a part of the costs of the action and be paid by the party requesting the appearance, and any such fee received shall be deposited in the General Fund except no fee shall be imposed if the requesting party is the state.

(b) The Commission on Medicolegal Investigations shall prescribe fees to be charged for expert services, including witness and consultation services, provided by the Chief Medical Examiner or any member of the professional staff of the Office of the Chief Medical Examiner. The commission shall adopt regulations in accordance with the provisions of chapter 54 concerning the application and collection of such fees.

(1969, P.A. 699, S. 3; 1971, P.A. 412, S. 1; P.A. 79-47, S. 7; May Sp. Sess. P.A. 92-6, S. 12, 117; P.A. 93-237, S. 1, 2.)

History: 1971 act replaced office of medicolegal investigations with office of the medical examiner; P.A. 79-47 renamed office as office of chief medical examiner and made technical correction for clarity; Sec. 19-527 transferred to Sec. 19a-403 in 1983; May Sp. Sess. P.A. 92-6 added provision establishing fees for the chief medical examiner or staff member to attend court; P.A. 93-237 amended Subsec. (a) to raise witness fee from $300 to $500, to provide the fee be taxed as part of the costs of the action and that the fee not be imposed if requesting party is the state and added new Subsec. (b) permitting the Commission on Medicolegal Investigations to prescribe fees for expert services provided by the office of the chief medical examiner, effective July 1, 1993.



Section 19a-404 - (Formerly Sec. 19-528). Chief Medical Examiner.

The Chief Medical Examiner shall be a citizen of the United States and a doctor of medicine licensed to practice medicine in Connecticut and shall have had a minimum of four years postgraduate training in pathology and such additional subsequent experience in forensic pathology as the commission may determine, provided any person otherwise qualified who is not licensed to so practice may be appointed Chief Medical Examiner, provided he or she obtains such a license within one year of his or her appointment. The Commission on Medicolegal Investigations shall submit recommendations concerning the Chief Medical Examiner’s salary and annual increments to such salary to the Commissioner of Administrative Services for review and approval pursuant to section 4-40. The Chief Medical Examiner’s term of office shall be fixed by the commission and the Chief Medical Examiner may be removed by the commission only for cause. Under the direction of the commission, the Chief Medical Examiner shall prepare for transmission to the Secretary of the Office of Policy and Management as required by law estimates of expenditure requirements. The Chief Medical Examiner shall account to the State Treasurer for all fees and moneys received and expended by him or her by virtue of his or her office. The Chief Medical Examiner may as part of his or her duties teach medical and law school classes, conduct special classes for police investigators and engage in other activities related to the work of the office to such extent and on such terms as may be authorized by the commission.

(1969, P.A. 699, S. 4; P.A. 96-180, S. 60, 166; P.A. 10-81, S. 1.)

History: Sec. 19-528 transferred to Sec. 19a-404 in 1983; P.A. 96-180 changed obsolete reference to “director of the budget” to “Secretary of the Office of Policy and Management”, effective June 3, 1996; P.A. 10-81 made technical changes and replaced provision authorizing Commission on Medicolegal Investigations to fix Chief Medical Examiner’s salary with provision requiring commission to provide salary recommendations to Commissioner of Administrative Services for review and approval, effective May 26, 2010.



Section 19a-405 - (Formerly Sec. 19-529). Deputy Chief Medical Examiner. Staff.

The Chief Medical Examiner, with the approval of the Commission on Medicolegal Investigations, shall appoint a deputy who shall perform all the duties of the Chief Medical Examiner in case of his or her sickness or absence and such associate medical examiners, assistant medical examiners, pathologists, toxicologists, laboratory technicians and other professional staff as the commission may specify. The commission in advance of appointments shall specify the qualifications required for each position in terms of education, experience and other relevant considerations. The commission shall submit recommendations concerning (1) the Deputy Chief Medical Examiner’s salary and annual increments to such salary, and (2) the salaries and compensation of other professional staff to the Commissioner of Administrative Services for review and approval pursuant to section 4-40. The Chief Medical Examiner, the Deputy Chief Medical Examiner, associate medical examiners, and assistant medical examiners shall take the oath provided by law for public officers. Other staff members as determined by the commission shall be appointed by the Chief Medical Examiner, subject to the provisions of chapter 67 and the rules of the commission not inconsistent therewith.

(1969, P.A. 699, S. 5; P.A. 77-614, S. 67, 610; P.A. 79-47, S. 8; P.A. 96-180, S. 61, 166; P.A. 05-280, S. 82; P.A. 10-81, S. 2.)

History: P.A. 77-614 replaced personnel policy board with commissioner of administrative services; P.A. 79-47 allowed appointment of associate medical examiners and designated deputy as deputy “chief” medical examiner; Sec. 19-529 transferred to Sec. 19a-405 in 1983; P.A. 96-180 made a technical change, effective June 3, 1996; P.A. 05-280 authorized commission to fix Deputy Chief Medical Examiner’s annual salary and made a technical change, effective July 1, 2005; P.A. 10-81 made technical changes and replaced provision authorizing Commission on Medicolegal Investigations to fix Deputy Chief Medical Examiner’s salary with provision requiring commission to provide recommendations for deputy’s salary to Commissioner of Administrative Services for review and approval, effective May 26, 2010.



Section 19a-406 - (Formerly Sec. 19-530). Powers and duties of Chief Medical Examiner. Certified pathologists. Autopsies.

(a) The Chief Medical Examiner shall investigate all human deaths in the following categories: (1) Violent deaths, whether apparently homicidal, suicidal or accidental, including but not limited to deaths due to thermal, chemical, electrical or radiational injury and deaths due to criminal abortion, whether apparently self-induced or not; (2) sudden or unexpected deaths not caused by readily recognizable disease; (3) deaths under suspicious circumstances; (4) deaths of persons whose bodies are to be cremated, buried at sea or otherwise disposed of so as to be thereafter unavailable for examination; (5) deaths related to disease resulting from employment or to accident while employed; (6) deaths related to disease which might constitute a threat to public health. The Chief Medical Examiner may require autopsies in connection with deaths in the preceding categories when it appears warranted for proper investigation and, in the opinion of the Chief Medical Examiner, the Deputy Chief Medical Examiner, an associate medical examiner or an authorized assistant medical examiner, an autopsy is necessary. The autopsy shall be performed at the Office of the Chief Medical Examiner or by a designated pathologist at a community hospital. Where indicated, the autopsy shall include toxicologic, histologic, microbiologic and serologic examinations. If a medical examiner has reason to suspect that a homicide has been committed, the autopsy shall be performed at the Office of the Chief Medical Examiner or by a designated pathologist in the presence of at least one other designated pathologist if such other pathologist is immediately available. A detailed description of the findings of all autopsies shall be written or dictated during their progress. The findings of the investigation at the scene of death, the autopsy and any toxicologic, histologic, serologic and microbiologic examinations and the conclusions drawn therefrom shall be filed in the Office of the Chief Medical Examiner.

(b) The Chief Medical Examiner shall designate pathologists who are certified by the Department of Public Health to perform autopsies in connection with the investigation of any deaths in the categories listed in subsection (a) of this section. Any state’s attorney or assistant state’s attorney shall have the right to require an autopsy by a pathologist so designated in any case in which there is a suspicion that death resulted from a criminal act. The official requiring said autopsy shall make a reasonable effort to notify whichever one of the following persons, eighteen years of age or older, assumes custody of the body for purposes of burial: Father, mother, husband, wife, child, guardian, next of kin, friend or any person charged by law with the responsibility for burial, that said autopsy has been required, however performance of said autopsy need not be delayed pending such notice.

(c) If there are no other circumstances which would appear to require an autopsy and if the investigation of the circumstances and examination of the body enable the Chief Medical Examiner, the Deputy Chief Medical Examiner, an associate medical examiner or an authorized assistant medical examiner to conclude with reasonable certainty that death occurred from natural causes or obvious traumatic injury, the medical examiner in charge shall certify the cause of death and file a report of his findings in the Office of the Chief Medical Examiner.

(1969, P.A. 699, S. 6, 7; 1971, P.A. 412, S. 2; 735; P.A. 77-614, S. 323, 610; P.A. 79-47, S. 9; P.A. 80-190, S. 8; P.A. 84-9; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 62, 166.)

History: 1971 acts added Subsec. (c) and required that official requiring autopsy make reasonable effort to notify person assuming custody of body for burial; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-47 added word “chief” in titles of agency and deputy medical examiner, changed provision re performance of autopsies to require performance at office of chief medical examiner or at community hospital by pathologist, previously required that autopsy be performed by chief or deputy chief medical examiner or by pathologist without reference to place where performed; P.A. 80-190 removed coroners and deputy coroners as persons who may request autopsies in Subsec. (b); Sec. 19-530 transferred to Sec. 19a-406 in 1983; P.A. 84-9 restated provisions re autopsy procedure; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 made a technical grammatical change, effective June 3, 1996.

See Sec. 19a-286 re consent to postmortem examination or autopsy.

See Sec. 19a-413 re autopsy of exhumed body.

See Sec. 20-101a re pronouncement of death by a registered nurse.

Cited. 201 C. 448.

Cited. 5 CA 316.

Annotations to present section:

Cited. 201 C. 448.

Cited. 4 CA 468.



Section 19a-407 - (Formerly Sec. 19-531). Reports of deaths. Procedure.

(a) All law enforcement officers, state’s attorneys, prosecuting attorneys, other officials, physicians, funeral directors, embalmers and other persons shall promptly notify the Office of the Chief Medical Examiner of any death coming to their attention which is subject to investigation by the Chief Medical Examiner under this chapter, shall assist in making dead bodies and related evidence available to that office for investigations and postmortem examinations, including autopsies, and shall cooperate fully with said office in making the investigations and examinations herein provided for. In conducting such investigations or examinations, the Chief Medical Examiner may issue subpoenas requiring the production of medical reports, records or other documents concerning the death under investigation and compelling the attendance and testimony of any person having pertinent knowledge of such death.

(b) In cases of apparent homicide or suicide, or of accidental death, the cause of which is obscure, the scene of the event shall not be disturbed until authorized by the Chief Medical Examiner or his authorized representative. Upon receipt of notification of a death as provided herein, the Chief Medical Examiner or his authorized representative shall view and take charge of the body without delay.

(c) In conducting his investigation, the Chief Medical Examiner or his authorized representative shall have access to any objects, writings or other articles of property in the custody of any law enforcement official which in the Chief Medical Examiner’s opinion may be useful in establishing the cause or manner of death. Upon the Chief Medical Examiner’s request, a law enforcement official having custody of such articles shall deliver them to the Chief Medical Examiner, along with copies of any reports of the analysis of such articles by such law enforcement official. The Chief Medical Examiner shall analyze such articles and return them to the official from whom they were obtained. When such articles are no longer required to be kept for the purposes of justice, the law enforcement official who has custody of them shall deliver them to the person or persons entitled to their custody. If such articles are not claimed by such person or persons entitled thereto within one year after the date of death, such articles may be disposed of by the law enforcement official as provided in section 54-36.

(d) Any person who wilfully fails to comply with any provision of this section shall be fined not more than five hundred dollars or imprisoned not more than one year, or both.

(1969, P.A. 699, S. 8; 1971, P.A. 412, S. 3; 1972, P.A. 6, S. 1; P.A. 79-47, S. 10; P.A. 80-190, S. 9; P.A. 90-158, S. 2; P.A. 98-14.)

History: 1971 act replaced office of medicolegal investigations with office of the medical examiner and added references to holding and analyzing property in Subsec. (c); 1972 act gave chief medical examiner power to issue subpoenas and compel attendance and testimony of witnesses in Subsec. (a); P.A. 79-47 added word “chief” to agency name and gave deputy chief and associate medical examiners authority under Subsec. (b); P.A. 80-190 removed coroners and deputy coroners from Subsec. (a); Sec. 19-531 transferred to Sec. 19a-407 in 1983; P.A. 90-158 substituted authorized representative for deputy chief medical examiner, associate medical examiner or an authorized assistant medical examiner in Subsec. (b); P.A. 98-14 amended Subsec. (c) by deleting “except as may be otherwise directed by the state’s attorney or an assistant state’s attorney” and providing that the Chief Medical Examiner will have access to, rather than possession of, objects, writings or other articles of property in custody of law enforcement official, who shall deliver them, upon request, to the Chief Medical Examiner who shall return them to the law enforcement official, and the law enforcement official shall, when such articles are no longer needed, deliver them to person entitled to custody.

Cited. 5 CA 316.



Section 19a-407a - DNA typing.

(a) After performing any death scene investigation when homicide is suspected, the official with custody of the human remains shall ensure that the human remains are delivered to the Office of the Chief Medical Examiner.

(b) The Chief Medical Examiner shall obtain from the human remains (1) samples of tissue suitable for DNA typing, if possible, or (2) samples of whole bone or hair suitable for DNA typing. The Chief Medical Examiner shall immediately submit the samples obtained to the Division of Scientific Services within the Department of Emergency Services and Public Protection.

(P.A. 11-102, S. 2.)

History: (Revisor’s note: In Subsec. (b), “Division of Scientific Services within the Department of Public Safety” was changed editorially by the Revisors to “Division of Scientific Services within the Department of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51).



Section 19a-408 - (Formerly Sec. 19-532). Disposition of body after proceedings.

After the termination of all proceedings for which the body is required by the Chief Medical Examiner, the Deputy Chief Medical Examiner, an associate medical examiner or an authorized assistant medical examiner, the body shall be delivered to a person or persons entitled by law to receive the same; but, if there are no such persons who will take charge of and dispose of the body, then to the proper authorities of the town in which the body is lying, whose duty it shall be to dispose of it. Whenever the deceased person has not left property sufficient to defray the expenses of disposition of the body, the same shall be paid by such town.

(1969, P.A. 699, S. 9; P.A. 79-47, S. 11.)

History: P.A. 79-47 included deputy chief medical examiner and associate medical examiners; Sec. 19-532 transferred to Sec. 19a-408 in 1983.



Section 19a-409 - (Formerly Sec. 19-533). Issuance of death certificate.

The Office of the Chief Medical Examiner shall complete its investigation where reasonably possible within thirty days. Upon completion of the investigation, the Chief Medical Examiner, Deputy Chief Medical Examiner, an associate medical examiner, an authorized assistant medical examiner or a pathologist designated by the Chief Medical Examiner shall file a death certificate, or a certificate supplementing that already filed, with the registrar of vital statistics for the town in which the death occurred, if known, or, if not known, for the town in which the body was found. If the deceased is unidentified, fingerprints of both hands and a photograph of the body, provided mortification has not proceeded so far or the nature of the cause of death was not such as to make identification impossible, shall be sent by said office to such registrar of vital statistics and copies shall be sent to the Department of Public Health and to the Division of State Police within the Department of Emergency Services and Public Protection.

(1969, P.A. 699, S. 10; 1971, P.A. 412, S. 4; P.A. 77-614, S. 323, 486, 610; P.A. 79-47, S. 12; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-51, S. 134.)

History: 1971 act replaced office of medicolegal investigations with office of medical examiner and required completion of investigations “where reasonably possible, within thirty days” rather than “as soon as reasonably possible, but in any event within thirty days”; P.A. 77-614 replaced department of health with department of health services and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 79-47 added word “chief” to agency name and gave deputy chief medical examiner, associate medical examiners and designated pathologists power to file death certificate; Sec. 19-533 transferred to Sec. 19a-409 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 19a-410 - (Formerly Sec. 19-534). Laboratories.

The Office of the Chief Medical Examiner shall maintain a laboratory or laboratories suitably equipped with medical, scientific and other facilities for performance of the duties imposed by this chapter. Laboratories may be maintained in collaboration with The University of Connecticut or any other medical school or hospital and any other agencies in the state which have facilities that can be used in performing the duties of the office. The manner of compliance with this section shall be in the discretion of the commission.

(1969, P.A. 699, S. 11; 1971, P.A. 412, S. 5; P.A. 79-47, S. 13.)

History: 1971 act replaced office of medicolegal investigations with office of medical examiner; P.A. 79-47 added word “chief” to office name and substituted “used” for “utilized”; Sec. 19-534 transferred to Sec. 19a-410 in 1983.



Section 19a-411 - (Formerly Sec. 19-535). Records.

(a) The Office of the Chief Medical Examiner shall keep full and complete records properly indexed, giving the name, if known, of every person whose death is investigated, the place where the body was found, the date, cause and manner of death and containing all other relevant information concerning the death and a copy of the death certificate. The full report and detailed findings of the autopsy and toxicological and other scientific investigation, if any, shall be a part of the record in each case. The office shall promptly notify the state’s attorney having jurisdiction of such death and deliver to the state’s attorney copies of all pertinent records relating to every death in which further investigation may be advisable. Any state’s attorney, chief of police or other law enforcement official may, upon request, secure copies of such records or other information deemed necessary by such official for the performance of his or her official duties.

(b) The report of examinations conducted by the Chief Medical Examiner, Deputy Chief Medical Examiner, an associate medical examiner or an authorized assistant medical examiner, and of the autopsy and other scientific findings may be made available to the public only through the Office of the Chief Medical Examiner and in accordance with this section, section 1-210 and the regulations of the commission. Any person may obtain copies of such records upon such conditions and payment of such fees as may be prescribed by the commission, except that no person with a legitimate interest in the records shall be denied access to such records, and no person may be denied access to records concerning a person in the custody of the state at the time of death. As used in this section, a “person in the custody of the state” is a person committed to the custody of (1) the Commissioner of Correction for confinement in a correctional institution or facility or a community residence, (2) the Commissioner of Children and Families, or (3) the Commissioner of Developmental Services.

(c) Upon application by the Chief Medical Examiner or state’s attorney to the superior court for the judicial district in which the death occurred, or to any judge of the superior court in such judicial district when said court is not then sitting, said court or such judge may limit such disclosure to the extent that there is a showing by the Chief Medical Examiner or state’s attorney of compelling public interest against disclosure of any particular document or documents. Public authorities, professional, medical, legal or scientific bodies or universities or similar research bodies may, in the discretion of the commission, have access to all records upon such conditions and payment of such fees as may be prescribed by the commission. Where such information is made available for scientific or research purposes, such conditions shall include a requirement that the identity of the deceased persons shall remain confidential and shall not be published.

(1969, P.A. 699, S. 12; 1971, P.A. 412, S. 6; P.A. 78-280, S. 2, 127; P.A. 79-47, S. 14; P.A. 80-190, S. 10; P.A. 02-137, S. 4; P.A. 07-73, S. 2(b).)

History: 1971 act replaced office of medicolegal investigations with office of medical examiner and added provision re availability of examination and autopsy findings to public; P.A. 78-280 replaced “county” with “judicial district”; P.A. 79-47 added word “chief” to agency and deputy medical examiner titles and changed wording slightly for clarity; P.A. 80-190 deleted coroners as persons requiring notification and as persons entitled to copies of records; Sec. 19-535 transferred to Sec. 19a-411 in 1983; P.A. 02-137 divided existing section into Subsecs. (a), (b) and (c) and amended newly designated Subsec. (b) to add that records be made available in accordance with this section, provided that no person may be denied access to records concerning a person in the custody of the state at time of death and defined “a person in the custody of the state”, substituted “except that” for “provided” and “in the records” for “therein” and made technical changes throughout the section for the purpose of gender neutrality; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.

Cited. 4 CA 468; 21 CA 138.



Section 19a-412 - (Formerly Sec. 19-536). Records as evidence.

The records of the Office of the Chief Medical Examiner, or transcripts thereof certified by the Chief Medical Examiner or his authorized representative, shall be subject to subpoena and shall be admissible in evidence in any court in the state in the same manner and subject to the same conditions as hospital records as provided in section 4-104, except that the findings or conclusions of the Chief Medical Examiner, his deputy, an associate medical examiner or an assistant medical examiner as to the cause or circumstances of death, other than those set forth in the death certificate or the autopsy report, and statements by witnesses or other persons and conclusions upon extraneous matters shall not be admissible.

(1969, P.A. 699, S. 13; 1971, P.A. 412, S. 7; P.A. 79-47, S. 15.)

History: 1971 act replaced office of medicolegal investigations with office of medical examiner; P.A. 79-47 added word “chief” to office name and included findings by associate medical examiners; Sec. 19-536 transferred to Sec. 19a-412 in 1983.



Section 19a-413 - (Formerly Sec. 19-537). Exhuming of bodies.

If death occurred under circumstances as enumerated in subsection (a) of section 19a-406 and if the body has been buried without proper certification of death, the Chief Medical Examiner or his deputy, upon ascertaining such facts, shall notify the state’s attorney of the judicial district in which the body was buried. The state’s attorney shall thereupon present such facts to the judge of the superior court of such judicial district, and the judge may by written order require the body to be exhumed and an autopsy performed at the Office of the Chief Medical Examiner. A copy of such order shall be filed with the registrar of vital statistics of the town in which the body was buried. A full and complete report of the facts developed by such autopsy and the findings of the person making the same shall be filed without unnecessary delay and a copy given to the state’s attorney of the judicial district within which the death occurred or the body was buried.

(1969, P.A. 699, S. 14; P.A. 78-280, S. 2, 127; P.A. 79-47, S. 16.)

History: P.A. 78-280 replaced “county” with “judicial district”; P.A. 79-47 referred to autopsies performed at office of chief medical examiner rather than performed by chief medical examiner or designated deputy and made minor wording change; Sec. 19-537 transferred to Sec. 19a-413 in 1983.



Section 19a-414 - (Formerly Sec. 19-538). Expenditures.

The Chief Medical Examiner is authorized to make reasonable expenditures for services necessary to the performance of his duties.

(1969, P.A. 699, S. 15.)

History: Sec. 19-538 transferred to Sec. 19a-414 in 1983.



Section 19a-415 - Development and publication of brochure by Office of Chief Medical Examiner.

The Office of the Chief Medical Examiner shall develop and publish a brochure concerning an explanation of the laws, regulations, procedures and practices of the office and the rights of families of persons whose bodies are in custody of the Office of the Chief Medical Examiner.

(P.A. 99-37, S. 2.)



Section 19a-415a - Release of biologic material of a deceased person.

(a) For purposes of this section: (1) “Biologic material” means blood or other tissue suitable for DNA (deoxyribonucleic acid) analysis or testing; and (2) “next of kin” means (A) a spouse; (B) an adult child; (C) a parent; (D) an adult sibling; or (E) a grandparent.

(b) Upon receiving the written consent of a deceased person’s next of kin, the Office of the Chief Medical Examiner shall release biologic material of the deceased person to a clinical laboratory, licensed in accordance with the provisions of section 19a-30, for the purpose of determining paternity or for the purpose of determining a diagnosis of a life-threatening illness in a living individual.

(c) In any case where a deceased person’s next of kin does not provide written consent to the release of biologic material for the purposes described in subsection (b) of this section, an interested person may petition the superior court for the judicial district in which the death occurred for an order for the release of biologic material of the deceased person from the Office of the Chief Medical Examiner for the purpose of determining paternity or for the purpose of determining a diagnosis of a life-threatening illness in a living individual. The court may, after due consideration of the equities involved, enter an order for the release of such biologic material. In any case where such order is entered, such biologic material shall only be released to a clinical laboratory licensed in accordance with the provisions of section 19a-30. Subject to applicable state and federal law, the licensed clinical laboratory may release the results of any analysis or testing of such biologic material to the petitioner. All reasonable costs of such analysis or testing shall be paid by the petitioner.

(P.A. 09-37, S. 1.)






Chapter 368r - Youth Camps

Section 19a-420 - (Formerly Sec. 19-539). Definitions.

As used in this chapter:

(1) “Youth camp” means any regularly scheduled program or organized group activity advertised as a camp or operated only during school vacations or on weekends by a person, partnership, corporation, association, the state or a municipal agency for recreational or educational purposes and accommodating for profit or under philanthropic or charitable auspices five or more children, who are at least three years of age and under sixteen years of age, who are (A) not bona fide personal guests in the private home of an individual, and (B) living apart from their relatives, parents or legal guardian, for a period of three days or more per week or portions of three or more days per week, provided any such relative, parent or guardian who is an employee of such camp shall not be considered to be in the position of loco parentis to such employee’s child for the purposes of this chapter, but does not include (i) classroom-based summer instructional programs operated by any person, provided no activities that may pose a health risk or hazard to participating children are conducted at such programs, (ii) public schools, or private schools in compliance with section 10-188 and approved by the State Board of Education or accredited by an accrediting agency recognized by the State Board of Education, which operate a summer educational program, (iii) licensed day care centers, or (iv) drop-in programs for children who are at least six years of age administered by a nationally chartered boys’ and girls’ club;

(2) “Resident camp” means any youth camp which is established, conducted or maintained on any parcel or parcels of land on which there are located dwelling units or buildings intended to accommodate five or more children who are at least three years of age and under sixteen years of age for at least seventy-two consecutive hours and in which the campers attending such camps eat and sleep;

(3) “Day camp” means any youth camp which is established, conducted or maintained on any parcel or parcels of land on which there are located dwelling units or buildings intended to accommodate five or more children who are at least three years of age and under sixteen years of age during daylight hours for at least three days a week with the campers eating and sleeping at home, except for one meal per day, but does not include programs operated by a municipal agency;

(4) “Person” means the state or any municipal agency, individual, partnership, association, organization, limited liability company or corporation;

(5) “Commissioner” means the Commissioner of Public Health; and

(6) “Department” means the Department of Public Health.

(1969, P.A. 820, S. 1; P.A. 77-614, S. 323, 610; P.A. 79-145, S. 1; P.A. 91-329; P.A. 92-195, S. 2, 3; P.A. 93-381, S. 9, 39; P.A. 95-79, S. 61, 189; 95-257, S. 12, 21, 58; P.A. 01-94, S. 1; 01-195, S. 144, 181; June Sp. Sess. P.A. 01-4, S. 36, 58; P.A. 04-221, S. 17; P.A. 07-129, S. 6; 07-252, S. 88; P.A. 09-232, S. 99.)

History: P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 79-145 redefined “youth camp”, “resident camp” and “day camp”; Sec. 19-539 transferred to Sec. 19a-420 in 1983; P.A. 91-329 clarified that camps owned by the state or a municipal agency are included in definition of “youth camps”; P.A. 92-195 redefined “day camp” to exclude municipal programs; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-94 redesignated Subdivs. (a) to (f) as Subdivs. (1) to (6), made other technical changes and amended the definition of “youth camp” by adding exception for classroom-based summer instructional programs; P.A. 01-195 duplicated technical changes made by P.A. 01-94, effective July 11, 2001; June Sp. Sess. P.A. 01-4 changed effective date of P.A. 01-94 from October 1, 2001, to June 6, 2001, effective July 1, 2001; P.A. 04-221 amended the definitions of “resident camp” in Subdiv. (2) and “day camp” in Subdiv. (3) to add “under sixteen years of age”, effective June 8, 2004; P.A. 07-129 amended Subdiv. (1) to redefine “youth camp” as program or activity that operates only during school vacations or on weekends and serves children who are at least three years of age and under sixteen years of age and to add additional exceptions in new Subparas. (B)(iv) and (B)(v), effective September 1, 2007; P.A. 07-252 amended Subdiv. (1) to redefine “youth camp” as a regularly scheduled program or organized group activity advertised as a camp or operated only during school vacations or on weekends, delete former Subpara. (B)(iv) re programs that accommodate children under 3 years of age or operate at times other than during school vacations or on weekends, and redesignate existing Subpara. (B)(v) as Subpara. (B)(iv), amended Subdivs. (2) and (3) to establish minimum age requirement of 3 years for resident and day camps and amended Subdiv. (4) to redefine “person” to include the state and municipal agencies, effective September 1, 2007; P.A. 09-232 redefined “youth camp” in Subdiv. (1).



Section 19a-421 - (Formerly Sec. 19-540). License required. Qualifications. Duration of validity. Fees.

No person shall establish, conduct or maintain a youth camp without a license issued by the department. Applications for such license shall be made in writing at least thirty days prior to the opening of the youth camp on forms provided and in accordance with procedures established by the commissioner and shall be accompanied by a fee of eight hundred fifteen dollars or, if the applicant is a nonprofit, nonstock corporation or association, a fee of three hundred fifteen dollars or, if the applicant is a day camp affiliated with a nonprofit organization, for no more than five days duration and for which labor and materials are donated, no fee. All such licenses shall be valid for a period of one year from the date of issuance unless surrendered for cancellation or suspended or revoked by the commissioner for violation of this chapter or any regulations adopted under section 19a-428 and shall be renewable upon payment of a eight-hundred-fifteen-dollar license fee or, if the licensee is a nonprofit, nonstock corporation or association, a three-hundred-fifteen-dollar license fee or, if the applicant is a day camp affiliated with a nonprofit organization, for no more than five days duration and for which labor and materials are donated, no fee.

(1969, P.A. 820, S. 2; P.A. 77-614, S. 323, 610; May Sp. Sess. P.A. 92-6, S. 13, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-317, S. 4; P.A. 01-195, S. 145, 181; June Sp. Sess. P.A. 09-3, S. 176.)

History: P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-540 transferred to Sec. 19a-421 in 1983; May Sp. Sess. P.A. 92-6 increased license and renewal fees from $100 to $650 except if applicant is a nonprofit, nonstock corporation or association then from $25 to $250; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-317 added the fee exemption for five-day duration day camps with donated labor and materials; P.A. 01-195 referenced Sec. 19a-428 re regulations and made technical changes, effective July 11, 2001; June Sp. Sess. P.A. 09-3 increased fees from $650 to $815 and from $250 to $315.



Section 19a-422 - (Formerly Sec. 19-541). Requirements for licensing of camps. License to be displayed.

To be eligible for the issuance or renewal of a youth camp license pursuant to this chapter, the camp shall satisfy the following requirements: (1) The location of the camp shall be such as to provide adequate surface drainage and afford facilities for obtaining a good water supply; (2) each dwelling unit, building and structure shall be maintained in good condition, suitable for the use to which it is put, and shall present no health or fire hazard as so certified by the department and the State Fire Marshal or local fire marshal, as indicated by a current fire marshal certificate dated within the past year and available on site when the youth camp is in operation; (3) there shall be an adequate and competent staff, which includes the camp director or assistant director, one of whom shall be on site at all times the camp is in operation, activities specialists, counselors and maintenance personnel, of good character and reputation; (4) prior to assuming responsibility for campers, staff shall be trained, at a minimum, on the camp’s policies and procedures pertaining to behavioral management and supervision, emergency health and safety procedures and recognizing, preventing and reporting child abuse and neglect; (5) all hazardous activities, including, but not limited to, archery, aquatics, horseback riding and firearms instruction, shall be supervised by a qualified activities specialist who has adequate experience and training in such specialist’s area of specialty; (6) the staff of a resident and nonresident camp shall at all times include an adult trained in the administration of first aid as required by the commissioner; (7) records of personal data for each camper shall be kept in any reasonable form the camp director may choose, and shall include (A) the camper’s name, age and address, (B) the name, address and telephone number of the parents or guardian, (C) the dates of admission and discharge, and (D) such other information as the commissioner shall require. Any youth camp licensed under this chapter shall operate only as the type of camp authorized by such license. Such camps shall not advertise any service they are not equipped or licensed to offer. The license shall be posted in a conspicuous place at camp headquarters and failure to so post the license shall result in the presumption that the camp is being operated in violation of this chapter.

(1969, P.A. 820, S. 3; P.A. 77-614, S. 323, 610; P.A. 79-145, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 146, 181; P.A. 06-195, S. 8.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-145 required that camps operate only as authorized by license and that they not advertise services they are not equipped or licensed to offer; Sec. 19-541 transferred to Sec. 19a-422 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 replaced alphabetic Subdiv. designators with numeric designators and made technical changes, including changes for the purpose of gender neutrality, effective July 11, 2001; P.A. 06-195 amended Subdiv. (2) by deleting provision requiring camps to obtain health and fire hazard certification from department or State Fire Marshal within 90 days of application, requiring department and state or local fire marshal to certify each of the camp’s dwelling units, buildings and structures as presenting no health or fire hazard, and requiring fire marshal certificate to be dated within the past year and available on site when youth camp is in operation, amended Subdiv. (3) by requiring director or assistant director to be on site when camp is in operation, added new Subdiv. (4) establishing minimum staff training requirements and renumbered existing Subdivs. (4) to (6) as Subdivs. (5) to (7), respectively.



Section 19a-423 - (Formerly Sec. 19-542). Disciplinary actions. Due process and appeal procedures. No review of denial of initial license applications.

(a) The commissioner may take any of the actions authorized under subsection (b) of this section if the youth camp licensee: (1) Is convicted of any offense involving moral turpitude, the record of conviction being conclusive evidence thereof; (2) is legally adjudicated insane or mentally incompetent, the record of such adjudication being conclusive evidence thereof; (3) uses any narcotic or any controlled drug, as defined in section 21a-240, to an extent or in a manner that such use impairs the licensee’s ability to properly care for children; (4) fails to comply with the statutes and regulations for licensing youth camps; (5) furnishes or makes any misleading or any false statement or report to the department; (6) refuses to submit to the department any reports or refuses to make available to the department any records required by it in investigating the facility for licensing purposes; (7) fails or refuses to submit to an investigation or inspection by the department or to admit authorized representatives of the department at any reasonable time for the purpose of investigation, inspection or licensing; (8) fails to provide, maintain, equip and keep in safe and sanitary condition premises established for or used by the campers pursuant to minimum standards prescribed by the department or by ordinances or regulations applicable to the location of such facility; or (9) wilfully or deliberately violates any of the provisions of this chapter.

(b) The Commissioner of Public Health, after a contested case hearing held in accordance with the provisions of chapter 54, may take any of the following actions, singly or in combination, in any case in which the commissioner finds that there has been a substantial failure to comply with the requirements established under sections 19a-420 to 19a-428, inclusive, the Public Health Code or regulations adopted pursuant to section 19a-428: (1) Revoke a license; (2) suspend a license; (3) impose a civil penalty of not more than one hundred dollars per violation for each day of occurrence; (4) place a licensee on probationary status and require such licensee to report regularly to the department on the matters that are the basis of the probation; (5) restrict the acquisition of other facilities for a period of time set by the commissioner; or (6) impose limitations on a license.

(c) The commissioner shall notify the licensee, in writing, of the commissioner’s intention to suspend or revoke the license or to impose a licensure action. The licensee may, if aggrieved by such intended action, make application for a hearing, in writing, over the licensee’s signature to the commissioner. The licensee shall state in the application in plain language the reasons why the licensee claims to be aggrieved. The application shall be delivered to the commissioner not later than thirty days after the licensee’s receipt of notification of the intended action.

(d) The commissioner shall hold a hearing not later than sixty days after receipt of such application and shall, at least ten days prior to the date of such hearing, mail a notice, giving the time and place of the hearing, to the licensee. The hearing may be conducted by the commissioner or by a hearing officer appointed by the commissioner, in writing. The licensee and the commissioner or hearing officer may issue subpoenas requiring the attendance of witnesses. The licensee shall be entitled to be represented by counsel and a transcript of the hearing shall be made. If the hearing is conducted by a hearing officer, the hearing officer shall state the hearing officer’s findings and make a recommendation to the commissioner on the issue of revocation or suspension or the intended licensure action.

(e) The commissioner, based upon the findings and recommendation of the hearing officer, or after a hearing conducted by the commissioner, shall render the commissioner’s decision, in writing, suspending, revoking or continuing the license or regarding the intended licensure action. A copy of the decision shall be sent by certified mail to the licensee. The decision revoking or suspending the license or a decision imposing a licensure action shall become effective thirty days after it is mailed by registered or certified mail to the licensee. A licensee aggrieved by the decision of the commissioner may appeal in the same manner as provided in section 19a-85.

(f) The provisions of subsections (c) to (e), inclusive, of this section shall not apply to the denial of an initial application for a license under section 19a-421, provided the commissioner notifies the applicant of any such denial and the reasons for such denial by mailing written notice to the applicant at the applicant’s address shown on the license application.

(g) If the department determines that the health, safety or welfare of a child or staff person at a youth camp requires imperative emergency action by the department to halt an activity being provided at the camp, the department may issue a cease and desist order limiting the license and requiring the immediate cessation of the activity. The department shall provide the licensee with an opportunity for a hearing regarding the issuance of a cease and desist order. Such hearing shall be held not later than ten business days after the date of issuance of the order. Upon receipt of such order, the licensee shall cease providing the activity and provide immediate notification to staff and the parents of all children attending the camp that such activity has ceased at the camp until such time as the cease and desist order is dissolved by the department.

(1969, P.A. 820, S. 4; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 01-4, S. 16; P.A. 06-195, S. 9; P.A. 09-232, S. 100.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-542 transferred to Sec. 19a-423 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 01-4 deleted provision re appeal of denial in Subsec. (a) and made technical changes in Subsecs. (a) and (b); P.A. 06-195 deleted former Subsec. (a) re denial of applications for original youth camp license, redesignated existing Subsec. (b) as Subsec. (a) and amended same by replacing provision authorizing department to suspend, revoke or refuse to renew youth camp licenses with provision authorizing department to take any actions authorized under Subsec. (b) and by rewording Subdiv. (4) to authorize department to take disciplinary action against licensees that fail to comply with statutes and regulations for licensing youth camps, added new Subsec. (b) to authorize specific disciplinary actions following contested case hearings, added Subsecs. (c) to (e) re due process and appeal procedures and added Subsec. (f) to exempt denials of initial applications for youth camp licenses from due process and appeal procedures; P.A. 09-232 added Subsec. (b)(6) re imposition of limitations on a license and added Subsec. (g) re issuance of cease and desist orders to halt youth camp activities that imperil health, safety or welfare of children or camp staff.



Section 19a-424 - (Formerly Sec. 19-543). Appeal.

Any licensee aggrieved by the action of the commissioner in suspending or revoking any license under the provisions of this chapter may appeal therefrom in accordance with the provisions of section 4-183.

(1969, P.A. 820, S. 5; 1971, P.A. 179, S. 9; P.A. 76-436, S. 396, 681; P.A. 77-603, S. 57, 125; 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 01-4, S. 17.)

History: 1971 act required bringing of appeal “not less than twelve or more than thirty days after service thereof” rather than on “next return day” or “next but one”; P.A. 76-436 replaced court of common pleas with superior court and included judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with statement that appeals to be made in accordance with Sec. 4-183; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-543 transferred to Sec. 19a-424 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 01-4 deleted provisions re applicant appeal of action denying license and made a technical change.



Section 19a-425 - (Formerly Sec. 19-544). Penalty. Equitable relief.

Any person who establishes, conducts or maintains a youth camp without a license as required by this chapter for a first offense shall be subject to a civil penalty of not more than one thousand dollars, and for a second or subsequent offense shall be subject to a civil penalty of not more than one thousand five hundred dollars, and each day during which a youth camp is conducted or maintained without a license, after notification to such person by the commissioner, shall constitute a separate offense. The Commissioner of Public Health may apply to the superior court for the judicial district of Hartford, or for the judicial district where the defendant named in such application resides, for an injunction to restrain the operation or maintenance of a youth camp by any person other than a licensed operator. The application for such injunction or the issuance of the same shall be in addition to and shall not relieve any such person from the imposition of a civil penalty under this section. In connection with any such application for an injunction, it shall not be necessary to prove that an adequate remedy at law does not exist.

(1969, P.A. 820, S. 6; P.A. 74-338, S. 14, 94; P.A. 76-436, S. 397, 681; P.A. 77-614, S. 323, 610; P.A. 78-280, S. 1, 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 99-125, S. 4; P.A. 11-242, S. 15.)

History: P.A. 74-338 made technical correction, inserting the word “shall”; P.A. 76-436 replaced court of common pleas with superior court and included judicial districts, effective July 1, 1978; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-280 deleted reference to counties and replaced Hartford county with judicial district of Hartford-New Britain; Sec. 19-544 transferred to Sec. 19a-425 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-125 changed penalty from a fine to a civil penalty, deleted reference to criminal prosecution and made technical changes; P.A. 11-242 increased maximum civil penalty for first offense from $500 to $1,000 and increased maximum civil penalty for subsequent offense from $750 to $1,500.



Section 19a-426 - (Formerly Sec. 19-545). Inspection of facilities.

The Department of Public Health shall inspect or cause to be inspected the facilities to be operated by an applicant for an original license before the license shall be granted, and shall annually thereafter inspect or cause to be inspected the facilities of all licensees. No annual inspection shall be required under this section in the case of facilities of a licensee located in any dormitory, classroom or other building or any athletic facility owned and maintained by any college or university, provided a timely safety inspection of such building or facility, satisfactory to the department, is conducted by or on behalf of such college or university.

(1969, P.A. 820, S. 7; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-94, S. 2; June Sp. Sess. P.A. 01-4, S. 36, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-545 transferred to Sec. 19a-426 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-94 added provisions re college or university buildings or facilities; June Sp. Sess. P.A. 01-4 changed effective date of P.A. 01-94 from October 1, 2001, to June 6, 2001, effective July 1, 2001.



Section 19a-427 - (Formerly Sec. 19-546). Authorization to accept financial assistance.

The Commissioner of Public Health is authorized to accept, on behalf of the state, any grants of federal or private funds made available for any purposes consistent with the provisions of this chapter. The commissioner, with the approval of the Secretary of the Office of Policy and Management, may direct the disposition of any such grants so accepted in conformity with the terms and conditions under which given.

(1969, P.A. 820, S. 8; P.A. 77-614, S. 19, 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management and, effective January 1, 1979, replaced commissioner of health with commissioner of health services; Sec. 19-546 transferred to Sec. 19a-427 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-428 - (Formerly Sec. 19-547). Regulations re safe operation, physical examinations and glucose monitoring for diabetes.

(a) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, relating to the safe operation of youth camps, including, but not limited to, personnel qualifications for director and staff; ratio of staff to campers; sanitation and public health; personal health, first aid and medical services; food handling, mass feeding and cleanliness; water supply and waste disposal; water safety, including use of lakes and rivers, swimming and boating equipment and practices, vehicle condition and operation; building and site design; equipment; and condition and density of use, as the commissioner may deem necessary or desirable. Such regulations shall be construed to be minimum standards subject to the imposition and enforcement of higher standards by any town, city or borough.

(b) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, allowing physical examinations or health status certifications required by youth camps prior to the date of arrival at youth camps to be made by a physician, an advanced practice registered nurse or registered nurse licensed pursuant to chapter 378 or a physician assistant licensed pursuant to chapter 370. Such regulations shall permit a physical examination that is required for school purposes to also be used to satisfy any such required youth camp examination or certification, subject to such conditions regarding the timeliness of such examination as the commissioner deems appropriate.

(c) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, that specify conditions under which youth camp directors and staff may administer tests to monitor glucose levels in a child with diagnosed diabetes mellitus, and administer medicinal preparations, including controlled drugs specified in the regulations adopted by the commissioner, to a child enrolled in a youth camp at such camp. The regulations shall require authorization pursuant to: (1) The written order of a physician licensed to practice medicine or a dentist licensed to practice dental medicine in this or another state, an advanced practice registered nurse licensed under chapter 378, a physician assistant licensed under chapter 370, a podiatrist licensed under chapter 375 or an optometrist licensed under chapter 380; and (2) the written authorization of a parent or guardian of such child.

(1969, P.A. 820, S. 9; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-45; 95-257, S. 12, 21, 58; P.A. 99-125, S. 5; P.A. 01-94, S. 3; June Sp. Sess. P.A. 01-4, S. 36, 58.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-547 transferred to Sec. 19a-428 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-45 added Subsec. (b) requiring regulations allowing examinations and certificates by physicians, nurses and physician assistants; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-125 added new Subsec. (c) re glucose monitoring for diabetes and made technical changes; P.A. 01-94 amended Subsec. (b) by authorizing physical examinations required for school purposes to be used to satisfy youth camp examination requirements; June Sp. Sess. P.A. 01-4 changed effective date of P.A. 01-94 from October 1, 2001, to June 6, 2001, effective July 1, 2001.



Section 19a-429 - Complaints against youth camps. Investigation of complaints. Disclosure of information re complaints and investigations.

Any person having reasonable cause to believe that a youth camp, as defined in section 19a-420, is operating without a current and valid license or in violation of regulations adopted under section 19a-428 or in a manner which may pose a potential danger to the health, welfare and safety of a child receiving youth camp services, may report such information to the Department of Public Health. The department shall investigate any report or complaint received pursuant to this section. In connection with any investigation of a youth camp, the Commissioner of Public Health or said commissioner’s authorized agent may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record or document when so ordered, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section. The name of the person making the report or complaint shall not be disclosed unless (1) such person consents to such disclosure, (2) a judicial or administrative proceeding results therefrom, or (3) a license action pursuant to section 19a-423 results from such report or complaint. All records obtained by the department in connection with any such investigation shall not be subject to the provisions of section 1-210 for a period of thirty days from the date of the petition or other event initiating such investigation, or until such time as the investigation is terminated pursuant to a withdrawal or other informal disposition or until a hearing is convened pursuant to chapter 54, whichever is earlier. A formal statement of charges issued by the department shall be subject to the provisions of section 1-210 from the time that it is served or mailed to the respondent. Records which are otherwise public records shall not be deemed confidential merely because they have been obtained in connection with an investigation under this section.

(P.A. 06-195, S. 10.)






Chapter 368s - Mass Gatherings

Section 19a-435 - (Formerly Sec. 19-549). Definitions.

As used in this chapter:

(1) “Person” means any individual, partnership, corporation, limited liability company, firm, company, association, society or group;

(2) “Assembly” means a company of persons gathered together at any location at any single time for any purpose.

(1971, P.A. 696, S. 1; P.A. 95-79, S. 62, 189.)

History: Sec. 19-549 transferred to Sec. 19a-435 in 1983; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 19a-436 - (Formerly Sec. 19-550). License requirements. Waiver of requirements.

(a) Except as provided in subsection (c) of this section, no person shall permit, maintain, promote, conduct, advertise, act as entrepreneur, undertake, organize, manage or sell or give tickets to an assembly (1) that continues or can reasonably be expected to continue for twelve or more consecutive hours, and (2) for which the average number of persons assembled during all hours of the assembly can reasonably be expected to equal or exceed two thousand persons, whether on public or private property, unless a license to hold the assembly has first been issued by the chief elected official of the municipality in which the assembly is to gather or a designee of the chief elected official.

(b) A separate license shall be required for each day and each location in which two thousand or more people assemble or can reasonably be anticipated to assemble. The fee for each license shall be one hundred dollars.

(c) A municipality may waive the licensure process prescribed in this chapter, provided no assembly, as described in subsection (a) of this section, may gather without a license unless the person undertaking the assembly has provided: (1) Prior notification to the chief elected official of the municipality where the assembly is to gather, or a designee of the chief elected official, and (2) a letter to the chief elected official of the municipality, or a designee of the chief elected official, documenting that the requirements of section 19a-437 have been met. The person undertaking the gathering shall provide such notice and letter to the chief elected official of the municipality, or a designee of the chief elected official, not less than twenty days prior to the date when the assembly is to gather.

(1971, P.A. 696, S. 2; P.A. 09-232, S. 5; P.A. 10-92, S. 1.)

History: Sec. 19-550 transferred to Sec. 19a-436 in 1983; P.A. 09-232 amended Subsec. (a) by substituting “two thousand” for “three thousand” re number of persons anticipated at assembly and substituting “twelve” for “eighteen” re consecutive hours of assembly and amended Subsec. (b) by substituting “two thousand” for “three thousand” re number of people assembling; P.A. 10-92 amended Subsec. (a) by transferring responsibility for issuance of license from chief of police to chief elected official or official’s designee, by requiring license for assembly for which the average number of persons during all hours of the assembly can reasonably be expected to equal or exceed 2,000 persons and by deleting provision re activities that may be held in connection with assembly, replaced former Subsec. (c) re maximum permissible number of people with new Subsec. (c) re municipality’s authority to waive licensure process and deleted former Subsec. (d) re unreasonable sound, effective May 26, 2010.



Section 19a-437 - (Formerly Sec. 19-551). Information required of applicant.

Before the issuance of a license in accordance with the provisions of this chapter, the applicant shall first:

(1) Determine the maximum number of people which will be assembled or admitted to the location of the assembly, provided the maximum number shall not exceed the maximum number which can reasonably assemble at the location of the assembly in consideration of the nature of the assembly and provided, where the assembly is to continue overnight, the maximum number shall not be more than is allowed to sleep within the boundaries of the location of the assembly by the zoning or health ordinances of the municipality and that, for an assembly that occurs on an annual basis, the maximum number of people determined may be the average number of persons assembled each day of the assembly during the prior four years of the assembly;

(2) Provide proof that food concessions will be in operation on the grounds with sufficient capacity to accommodate the number of persons expected to be in attendance and that he will furnish before the assembly commences: (A) Potable water, meeting all federal and state requirements for purity, sufficient to provide drinking water for the maximum number of people to be assembled at the rate of at least one gallon per person per day and water for bathing at the rate of at least ten gallons per person per day; (B) separate enclosed toilets for males and females, meeting all state and local specifications, conveniently located throughout the grounds, sufficient to provide facilities for the maximum number of people to be assembled at the rate of at least one toilet for every two hundred females and at least one toilet for every three hundred males, together with an efficient, sanitary means of disposing of waste matter deposited, which is in compliance with all state and local laws and regulations. A lavatory with running water under pressure and a continuous supply of soap and paper towels shall be provided with each toilet; (C) a sanitary method of disposing of solid waste, in compliance with state and local laws and regulations, sufficient to dispose of the solid waste production of the maximum number of people to be assembled at the rate of at least two and one-half pounds of solid waste per person per day, together with a plan for holding and a plan for collecting all such waste at least once each day of the assembly and sufficient trash cans with tight fitting lids and personnel to perform the task; (D) a copy of a written plan for the provision of emergency medical services, prepared by the applicant in consultation and cooperation with the primary service area responder, as defined in section 19a-175, for the location where the assembly is to occur, that is in compliance with state law and any applicable local ordinances; (E) a parking area sufficient to provide parking space for the maximum number of people to be assembled; (F) if the assembly is to continue overnight, camping facilities in compliance with all state and local requirements, sufficient to provide camping accommodations for the maximum number of people to be assembled; (G) a copy of a written plan for on-site security and for traffic control on public roads prepared by the applicant in consultation and cooperation with the local police authority that is in compliance with state law and any applicable local ordinances; and (H) a copy of a written plan for fire protection prepared by the applicant in consultation and cooperation with the local fire department that is in compliance with state law and any applicable local ordinances.

(1971, P.A. 696, S. 3; P.A. 08-184, S. 45; P.A. 10-92, S. 2.)

History: Sec. 19-551 transferred to Sec. 19a-437 in 1983; P.A. 08-184 made technical changes and amended Subdiv. (2)(D) by substituting requirement that applicant submit a written plan reviewed by the primary service area responder re on-site availability of an emergency medical service organization during duration of assembly in lieu of former provision that required on-site availability of physicians, nurses, a medical treatment center and at least one emergency ambulance; P.A. 10-92 amended Subdiv. (1) by adding provision re determining maximum permissible number of persons for assembly that occurs on annual basis and amended Subdiv. (2) by deleting “at his own expense” re applicant’s responsibilities to provide certain goods and services at assembly, replacing former Subpara. (D) with new requirements re provision of emergency medical services, deleting former Subpara. (E) re illumination requirements, redesignating existing Subpara. (F) as Subpara. (E) and eliminating requirements therein that parking be free, inside of assembly grounds and at prescribed parking space rates, deleting former Subpara. (G) re telephone connections, redesignating existing Subpara. (H) as Subpara. (F), deleting former Subparas. (I) to (L) re security guards, fire protection, sound control and bond requirements, adding new Subpara. (G) re on-site security and traffic control and adding new Subpara. (H) re submission of fire protection plan, effective May 26, 2010.



Section 19a-438 - (Formerly Sec. 19-552). Application for license.

(a) Application for a license to hold an actual or anticipated assembly of two thousand or more persons that continues or can reasonably be expected to continue for twelve or more consecutive hours shall be made, in writing, to the chief elected official of the municipality not less than twenty days prior to the date of such assembly and shall be accompanied by the license fee required by subsection (b) of section 19a-436.

(b) The application shall contain a statement made upon oath or affirmation that the statements contained therein are true and correct to the best knowledge of the applicant. The application shall be signed by the individual applicant, or in cases where the applicant is a partnership, corporation, limited liability company, firm, company, association, society or group, by a duly authorized representative of such entity.

(c) The application shall contain and disclose: (1) The name, age, residence and mailing address of the person signing the application in accordance with subsection (b) of this section; (2) the address and legal description of all property upon which the assembly is to be held, together with the name, residence and mailing address of the record owner or owners of all such property; (3) proof of ownership of all property upon which the assembly is to be held or a statement made upon oath or affirmation by the record owner or owners of all such property that the applicant has permission to use such property for an assembly of two thousand or more persons; (4) the nature or purpose of the assembly; (5) the dates and total number of hours and days, as the case may be, during which the assembly is to last; (6) the maximum number of persons which the applicant shall permit to assemble at any time, not to exceed the maximum number which can reasonably assemble at the location of the assembly, in consideration of the nature of the assembly or the maximum number of persons allowed to sleep within the boundaries of the location of the assembly by the zoning ordinances of the municipality if the assembly is to continue overnight; (7) the maximum number of tickets to be sold, if any; (8) a copy of a written plan prepared by the applicant to limit the maximum number of people permitted to assemble; (9) a copy of a written plan prepared by the applicant for the provision and existence of pure and adequate drinking water; (10) a copy of a written plan prepared by the applicant for the provision of toilet and lavatory facilities, including the source, number, location and type, and the means of disposing of waste deposited; (11) a copy of a written plan prepared by the applicant for holding, collecting and disposing of solid waste material; (12) a copy of a written plan for the provision of emergency medical services, prepared by the applicant in consultation and cooperation with the primary services area responder, as defined in section 19a-175, for the location where the assembly is to occur, that is in compliance with state law and any applicable local ordinances; (13) a copy of a written plan prepared by the applicant for parking vehicles, including size and location of lots, points of highway access and interior roads, including routes between highway access and parking lots; (14) a copy of a written plan prepared by the applicant for camping facilities, if any, including facilities available and their location; (15) a copy of a written plan for on-site security and traffic control on public roads, prepared by the applicant in consultation and cooperation with the local police authority, that is in compliance with state law and any applicable local ordinances; (16) a copy of a written plan for fire protection, prepared by the applicant in consultation and cooperation with the local fire department, that is in compliance with state law and any applicable local ordinances; and (17) a copy of a written plan prepared by the applicant that ensures compliance by concessioners with federal, state and municipal food protection laws.

(1971, P.A. 696, S. 4; P.A. 01-195, S. 147, 181; P.A. 09-232, S. 6; P.A. 10-92, S. 3.)

History: Sec. 19-552 transferred to Sec. 19a-438 in 1983; P.A. 01-195 amended Subsec. (a) to make a technical change, effective July 11, 2001; P.A. 09-232 amended Subsec. (a) by substituting “two thousand” for “three thousand” re number of persons anticipated at assembly and substituting “fifteen” for “thirty” days re deadline for application and bond, and amended Subsec. (c)(3) by substituting “two thousand” for “three thousand” re number of persons at assembly; P.A. 10-93 amended Subsec. (a) by requiring a license for assembly that continues or can reasonably be expected to continue for 12 or more consecutive hours, by requiring that license application be made to chief elected official not less than 20 days prior to date of assembly and by eliminating bond requirement, amended Subsec. (b) by replacing former application signature and affirmation provisions with provision re signature of individual or duly authorized representative of entity, and amended Subsec. (c) by conforming signature requirements to Subsec. (b) and eliminating certain submission requirements applicable to corporations in Subdiv. (1), requiring disclosure of dates of assembly in Subdiv. (5), requiring submission of written plans re maximum number of persons, drinking water, toilet and lavatory facilities, solid waste and emergency medical services in Subdivs. (8) to (12), deleting former Subdiv. (13) re plans for illumination, redesignating existing Subdiv. (14) as Subdiv. (13) and requiring submission of written plan re parking therein, deleting former Subdiv. (15) re plans for telephone service, redesignating existing Subdiv. (16) as Subdiv. (14) and requiring submission of written plan re camping facilities therein, deleting former Subdivs. (17) to (20) re plans for security, fire protection, sound control and food concessions and adding new Subdivs. (15) to (17) requiring submission of written plans re on-site security and traffic control, fire protection and compliance with food protection laws, effective May 26, 2010.



Section 19a-439 - (Formerly Sec. 19-553). Issuance of license.

If an applicant has complied with all licensure requirements prescribed in this chapter, the chief elected official of the municipality or a designee of the chief elected official shall issue a license for such assembly not later than fifteen days after the date of receipt of the application.

(1971, P.A. 696, S. 5; P.A. 10-92, S. 4.)

History: Sec. 19-553 transferred to Sec. 19a-439 in 1983; P.A. 10-92 replaced former provision re processing of license applications with requirement that license be issued not later than 15 days after date of receipt of application where applicant has complied with all licensure requirements, effective May 26, 2010.



Section 19a-440 - (Formerly Sec. 19-554). Revocation of license for noncompliance.

The chief elected official of the municipality, or a designee of the chief elected official, may revoke a license issued under the provisions of this chapter at any time if the person holding such license fails to comply with any of the conditions (1) necessary for the issuance of the license, or (2) contained in the license.

(1971, P.A. 696, S. 6; P.A. 10-92, S. 5.)

History: Sec. 19-554 transferred to Sec. 19a-440 in 1983; P.A. 10-92 transferred authority to revoke license from the “governing body of the municipality” to the “chief elected official of the municipality, or a designee of the chief elected official” and made technical changes, effective May 26, 2010.



Section 19a-441 - (Formerly Sec. 19-555). Appeal from denial or revocation of license.

Any person aggrieved by the denial or revocation of a license under this chapter may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district within which the assembly was to gather. Such appeal shall be privileged.

(1971, P.A. 696, S. 7; P.A. 76-436, S. 398, 681; P.A. 77-603, S. 58, 125; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with statement that appeals to be made in accordance with Sec. 4-183, but retained statement that appeals to be privileged; P.A. 78-280 deleted reference to counties; Sec. 19-555 transferred to Sec. 19a-441 in 1983.



Section 19a-442 - (Formerly Sec. 19-556). Injunction. Public nuisance. Fines.

(a) The provisions of this chapter may be enforced by injunction in any court of competent jurisdiction.

(b) The holding of an assembly in violation of any provision or condition contained in this chapter shall be deemed a public nuisance and may be abated as such.

(c) Any person who violates subsection (a) of section 19a-436 or who violates any condition upon which he is granted a license shall be fined not less than one thousand dollars or more than ten thousand dollars. Each day of violation shall be considered a separate offense.

(1971, P.A. 696, S. 8.)

History: Sec. 19-556 transferred to Sec. 19a-442 in 1983.



Section 19a-443 - (Formerly Sec. 19-557). Exceptions.

(a) This chapter shall not apply to any regularly established, permanent place of worship, stadium, athletic field, arena, auditorium, coliseum or other similar permanently established place of assembly for assemblies which do not exceed by more than two hundred fifty people the maximum seating capacity of the structure where the assembly is held.

(b) This chapter shall not apply to government-sponsored fairs held on regularly established fairgrounds or to assemblies required to be licensed by other provisions of the general statutes or local ordinances.

(c) This chapter shall not apply to any annual agricultural fair provided: (1) Such agricultural fair has been held annually for not less than ten consecutive years since 1990 at the same grounds; (2) such agricultural fair is held on grounds owned or leased by the person holding such agricultural fair and such grounds are specially improved and adapted for the holding of fairs; (3) the person holding such agricultural fair is a nonprofit organization organized under the laws of the state; and (4) a detailed description of the agricultural fair is hand-delivered to the chief elected official of the municipality, or a designee of the chief elected official, where the agricultural fair is to be held not less than ninety days prior to the date of commencement of such agricultural fair. The description shall include, but not be limited to: (A) The dates and hours of operation of the agricultural fair; (B) the location where the agricultural fair is to be held; (C) a copy of a written plan for the provision of emergency medical services, prepared by the applicant in consultation and cooperation with the primary services area responder, as defined in section 19a-175, for the location where the assembly is to occur, that is in compliance with state law and any applicable local ordinances; (D) a copy of a written plan for on-site security and traffic control on public roads, prepared by the applicant in consultation and cooperation with the local police authority, that is in compliance with state law and any applicable local ordinances; (E) a copy of a written plan for fire protection, prepared by the applicant in consultation and cooperation with the local fire department, that is in compliance with state law and any applicable local ordinances; (F) a copy of a written plan for traffic and transportation services; and (G) a copy of a written plan prepared by the applicant and reviewed by the local health department or district that ensures (i) the provision and existence of pure and adequate drinking water; (ii) proper sewage and solid waste disposal; and (iii) food protection measures in compliance with federal and state law and any applicable local ordinance. No provision of this subsection shall prohibit a municipality from enacting any ordinance relating to an agricultural fair as otherwise authorized by law.

(1971, P.A. 696, S. 9; P.A. 10-92, S. 6.)

History: Sec. 19-557 transferred to Sec. 19a-443 in 1983; P.A. 10-92 added Subsec. (c) re exemption for annual agricultural fairs, effective May 26, 2010.






Chapter 368t - Council on Mental Retardation. General Provisions (See Chapter 319c)



Chapter 368u - Department of Mental Retardation (See Chapter 319b)

Section 19a-465 - (Formerly Sec. 19-572). Diagnostic clinics for the mentally retarded. Funding.

Section 19a-465 is repealed.

(1959, P.A. 148, S. 34; 1961, P.A. 272; 1971, P.A. 719, S. 2; P.A. 75-638, S. 13, 23; P.A. 79-171, S. 2; P.A. 80-483, S. 86, 186; P.A. 88-28, S. 7, 8.)



Section 19a-476 to 19a-482 - Definitions. Funding and provision of technical assistance and oversight for vocational services for severely disabled individuals. Funding for community work services program. Duties of commissioner re community work services program. Community Work Services Council; membership. Community Work Services Council; duties. Regulations.

Sections 19a-476 to 19a-482, inclusive, are repealed.

(P.A. 82-424, S. 1–8; P.A. 85-160, S. 1–6; 85-520, S. 2, 3; P.A. 86-403, S. 39, 132; P.A. 89-325, S. 25, 26.)






Chapter 368v - Health Care Institutions

Section 19a-485 - Home for the aged deemed to mean residential care home.

(a) Whenever the words “home for the aged” or “homes for the aged” are used or referred to in the following sections of the general statutes, the words “residential care home” or “residential care homes”, respectively, shall be substituted in lieu thereof: 1-19, 9-19c, 9-19d, 9-159q, 10a-178, 12-407, 12-412, 17b-340, 17b-341, 17b-344, 17b-352, 17b-356, 17b-522, 17b-601, 19a-490, 19a-491, 19a-491a, 19a-504, 19a-521, 19a-521b, 19a-550, 19a-576, 20-87a, 32-23d, 38a-493 and 38a-520.

(b) If the words “home for the aged” or “homes for the aged” are used or referred to in any public or special act of 1997 or 1998, the words shall be deemed to refer to “residential care home” or “residential care homes” respectively.

(P.A. 97-112, S. 2; P.A. 10-179, S. 111.)

History: P.A. 10-179 deleted references to Secs. 19a-638 and 19a-639 in Subsec. (a).



Section 19a-486 - Sale of nonprofit hospitals: Definitions.

For purposes of sections 19a-486 to 19a-486h, inclusive:

(1) “Nonprofit hospital” means a nonprofit entity licensed as a hospital pursuant to this chapter and any entity affiliated with such a hospital through governance or membership, including, but not limited to, a holding company or subsidiary.

(2) “Purchaser” means a person acquiring any assets of a nonprofit hospital through a transfer.

(3) “Person” means any individual, firm, partnership, corporation, limited liability company, association or other entity.

(4) “Transfer” means to sell, transfer, lease, exchange, option, convey, give or otherwise dispose of or transfer control over, including, but not limited to, transfer by way of merger or joint venture not in the ordinary course of business.

(5) “Control” has the meaning assigned to it in section 36b-41.

(6) “Commissioner” means the Commissioner of Public Health or the commissioner’s designee.

(P.A. 97-188, S. 1, 10; P.A. 98-36, S. 4; P.A. 03-73, S. 1; Sept. Sp. Sess. P.A. 09-3, S. 33.)

History: P.A. 97-188 effective June 26, 1997; P.A. 98-36 made a technical correction, deleting reference to nonprofit health care center in Subdiv. (2); P.A. 03-73 added Subdiv. (6) defining “commissioner”; Sept. Sp. Sess. P.A. 09-3 redefined “commissioner” in Subdiv. (6), effective October 6, 2009.



Section 19a-486a - Sale of nonprofit hospitals: Certificate of need determination letter. Application for approval.

(a) No nonprofit hospital shall enter into an agreement to transfer a material amount of its assets or operations or a change in control of operations to a person that is organized or operated for profit without first having received approval of the agreement by the commissioner and the Attorney General pursuant to sections 19a-486 to 19a-486h, inclusive, and pursuant to the Attorney General’s authority under section 3-125. Any such agreement without the approval required by sections 19a-486 to 19a-486h, inclusive, shall be void.

(b) Prior to any transaction described in subsection (a) of this section, the nonprofit hospital and the purchaser shall concurrently submit a certificate of need determination letter as described in subsection (c) of section 19a-638 to the commissioner and the Attorney General by serving it on them by certified mail, return receipt requested, or delivering it by hand to each office. The certificate of need determination letter shall contain: (1) The name and address of the nonprofit hospital; (2) the name and address of the purchaser; (3) a brief description of the terms of the proposed agreement; and (4) the estimated capital expenditure, cost or value associated with the proposed agreement. The certificate of need determination letter shall be subject to disclosure pursuant to section 1-210.

(c) The commissioner and the Attorney General shall review the certificate of need determination letter. The Attorney General shall determine whether the agreement requires approval pursuant to this chapter. If such approval is required, the commissioner and the Attorney General shall transmit to the purchaser and the nonprofit hospital an application form for approval pursuant to this chapter, unless the commissioner refuses to accept a filed or submitted certificate of need determination letter. Such application form shall require the following information: (1) The name and address of the nonprofit hospital; (2) the name and address of the purchaser; (3) a description of the terms of the proposed agreement; (4) copies of all contracts, agreements and memoranda of understanding relating to the proposed agreement; (5) a fairness evaluation by an independent person who is an expert in such agreements, that includes an analysis of each of the criteria set forth in section 19a-486c; (6) documentation that the nonprofit hospital exercised the due diligence required by subdivision (2) of subsection (a) of section 19a-486c, including disclosure of the terms of any other offers to transfer assets or operations or change control of operations received by the nonprofit hospital and the reason for rejection of such offers; and (7) such other information as the commissioner or the Attorney General deem necessary to their review pursuant to the provisions of sections 19a-486 to 19a-486f, inclusive, and chapter 368z. The application shall be subject to disclosure pursuant to section 1-210.

(d) No later than sixty days after the date of mailing of the application form, the nonprofit hospital and the purchaser shall concurrently file an application with the commissioner and the Attorney General containing all the required information. The commissioner and the Attorney General shall review the application and determine whether the application is complete. The commissioner and the Attorney General shall, no later than twenty days after the date of their receipt of the application, provide written notice to the nonprofit hospital and the purchaser of any deficiencies in the application. Such application shall not be deemed complete until such deficiencies are corrected.

(e) No later than twenty-five days after the date of their receipt of the completed application under this section, the commissioner and the Attorney General shall jointly publish a summary of such agreement in a newspaper of general circulation where the nonprofit hospital is located.

(f) Any person may seek to intervene in the proceedings under section 19a-486e, in the same manner as provided in section 4-177a.

(P.A. 97-188, S. 2, 10; P.A. 03-73, S. 2; P.A. 10-179, S. 112; June Sp. Sess. P.A. 10-1, S. 67.)

History: P.A. 97-188 effective June 26, 1997; P.A. 03-73 rewrote Subsecs. (a) and (b) and replaced former Subsecs. (c) and (d) with new Subsecs. (c) to (f), making application and approval a joint process between the Attorney General and the commissioner; P.A. 10-179 amended Subsecs. (b) and (c) by replacing provisions re letter of intent with provisions re certificate of need determination letter and, in Subsec. (c), by replacing reference to Secs. 19a-637 to 19a-639 with reference to Ch. 368z; June Sp. Sess. P.A. 10-1 amended Subsec. (b) to substitute “certificate of need determination letter” for “letter of intent” and “letter”.



Section 19a-486b - Sale of nonprofit hospitals: Approval by commissioner and Attorney General.

Not later than one hundred twenty days after the date of receipt of the completed application pursuant to subsection (d) of section 19a-486a, the Attorney General and the commissioner shall approve the application, with or without modification, or deny the application. The commissioner shall also determine, in accordance with the provisions of chapter 368z, whether to approve, with or without modification, or deny the application for a certificate of need that is part of the completed application. Notwithstanding the provisions of section 19a-639a, the commissioner shall complete the decision on the application for a certificate of need within the same time period as the completed application. Such one-hundred-twenty-day period may be extended by agreement of the Attorney General, the commissioner, the nonprofit hospital and the purchaser. If the Attorney General initiates a proceeding to enforce a subpoena pursuant to section 19a-486c or 19a-486d, the one-hundred-twenty-day period shall be tolled until the final court decision on the last pending enforcement proceeding, including any appeal or time for the filing of such appeal. Unless the one-hundred-twenty-day period is extended pursuant to this section, if the commissioner and Attorney General fail to take action on an agreement prior to the one hundred twenty-first day after the date of the filing of the completed application, the application shall be deemed approved.

(P.A. 97-188, S. 3, 10; P.A. 03-73, S. 3; P.A. 10-179, S. 113.)

History: P.A. 97-188 effective June 26, 1997; P.A. 03-73 replaced former Subsecs. (a) and (b) with provisions re approval process including joint actions by commissioner and Attorney General; P.A. 10-179 replaced reference to Secs. 19a-638 and 19a-639 with reference to Sec. 19a-639a.



Section 19a-486c - Sale of nonprofit hospitals: Powers of Attorney General. Grounds for disapproval by Attorney General.

(a) The Attorney General shall deny an application as not in the public interest if the Attorney General determines that one or more of the following conditions exist: (1) The transaction is prohibited by Connecticut statutory or common law governing nonprofit entities, trusts or charities; (2) the nonprofit hospital failed to exercise due diligence in (A) deciding to transfer, (B) selecting the purchaser, (C) obtaining a fairness evaluation from an independent person expert in such agreements, or (D) negotiating the terms and conditions of the transfer; (3) the nonprofit hospital failed to disclose any conflict of interest, including, but not limited to, conflicts of interest pertaining to board members, officers, key employees and experts of the hospital, the purchaser or any other party to the transaction; (4) the nonprofit hospital will not receive fair market value for its assets, which, for purposes of this subsection, means the most likely price that the assets would bring in a sale in a competitive and open market under all conditions requisite to a fair sale, with the buyer and seller each acting prudently, knowledgeably and in their own best interest, and with a reasonable time being allowed for exposure in the open market; (5) the fair market value of the assets has been manipulated by any person in a manner that causes the value of the assets to decrease; (6) the financing of the transaction by the nonprofit hospital will place the nonprofit hospital’s assets at an unreasonable risk; (7) any management contract contemplated under the transaction is not for reasonable fair value; (8) a sum equal to the fair market value of the nonprofit hospital’s assets (A) is not being transferred to one or more persons to be selected by the superior court for the judicial district where the nonprofit hospital is located who are not affiliated through corporate structure, governance or membership with either the nonprofit hospital or the purchaser, unless the nonprofit hospital continues to operate on a nonprofit basis after the transaction and such sum is transferred to the nonprofit hospital to provide health care services, and (B) is not being used for one of the following purposes: (i) For appropriate charitable health care purposes consistent with the nonprofit hospital’s original purpose, (ii) for the support and promotion of health care generally in the affected community, or (iii) with respect to any assets held by the nonprofit hospital that are subject to a use restriction imposed by a donor, for a purpose consistent with the intent of said donor; or (9) the nonprofit hospital or the purchaser has failed to provide the Attorney General with information and data sufficient to evaluate the proposed agreement adequately, provided the Attorney General has notified the nonprofit hospital or the purchaser of the inadequacy of the information or data and has provided a reasonable opportunity to remedy such inadequacy.

(b) The Attorney General may, during the course of a review required by section 19a-486b: (1) Issue in writing and cause to be served upon any person, by subpoena, a demand that such person appear before the Attorney General and give testimony or produce documents as to any matters relevant to the scope of the review; or (2) issue written interrogatories, to be answered under oath, as to any matters relevant to the scope of the review and prescribing a return date that would allow a reasonable time to respond. If any person fails to comply with the provisions of this subsection, the Attorney General may apply to the superior court for the judicial district of Hartford seeking enforcement of the subpoena. The superior court may, upon notice to such person, issue and cause to be served an order requiring compliance. Service of subpoenas ad testificandum, subpoenas duces tecum, notices of deposition and written interrogatories as provided in this subsection may be made by personal service at the usual place of abode or by certified mail, return receipt requested, addressed to the person to be served at such person’s principal place of business within or without this state or such person’s residence.

(c) The Attorney General may contract with experts or consultants to assist in reviewing the proposed agreement, including, but not limited to, assistance in independently determining the fair market value of the nonprofit hospital’s assets. The Attorney General may appoint, or contract with, another person to conduct the review required by this section and make recommendations to the Attorney General. The Attorney General shall submit any bills for such contracts to the purchaser. The purchaser shall pay such bills not later than thirty days after receipt. Such bills shall not exceed five hundred thousand dollars.

(P.A. 88-230, S. 10, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-188, S. 4, 10; P.A. 98-36, S. 5; P.A. 01-186, S. 15; P.A. 03-73, S. 4; P.A. 04-258, S. 23; P.A. 13-14, S. 1.)

History: P.A. 97-188 effective June 26, 1997 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1997, effective September 1, 1998); P.A. 98-36 made technical corrections, deleting reference to nonprofit health care center in Subsec. (a)(8) and changing “in” to “within or without” in Subsec. (b); P.A. 01-186 amended Subsec. (a) by making a technical change for purposes of gender neutrality and, in Subdiv. (8)(A), by adding “for the judicial district where the nonprofit hospital is located”; P.A. 03-73 amended Subsec. (a) by replacing provision re disapproval of proposed agreement with provision re denial of application, made technical changes in Subsec. (b) and amended Subsec. (c) to allow Attorney General to contract for the required review and to increase maximum amount of contract bills from $150,000 to $300,000; P.A. 04-258 amended Subsec. (a)(8)(A) by adding exception to the fair market value in exchange for assets requirement in cases where the nonprofit hospital continues to operate on a nonprofit basis after the transaction and the sum transferred to the hospital is used to provide health care services, effective July 1, 2004; P.A. 13-14 amended Subsec. (c) by increasing maximum amount of contract bills from $300,000 to $500,000 and making a technical change, effective May 17, 2013, and applicable to any application filed pursuant to section 19a-486a(c) on and after January 1, 2013.



Section 19a-486d - Sale of nonprofit hospitals: Disapproval by commissioner. Powers of commissioner.

(a) The commissioner shall deny an application filed pursuant to subsection (d) of section 19a-486a unless the commissioner finds that: (1) The affected community will be assured of continued access to affordable health care; (2) in a situation where the asset or operation to be transferred provides or has provided health care services to the uninsured or underinsured, the purchaser has made a commitment to provide health care to the uninsured and the underinsured; (3) in a situation where health care providers or insurers will be offered the opportunity to invest or own an interest in the purchaser or an entity related to the purchaser safeguard procedures are in place to avoid a conflict of interest in patient referral; and (4) certificate of need authorization is justified in accordance with chapter 368z. The commissioner may contract with any person, including, but not limited to, financial or actuarial experts or consultants, or legal experts with the approval of the Attorney General, to assist in reviewing the completed application. The commissioner shall submit any bills for such contracts to the purchaser. Such bills shall not exceed one hundred fifty thousand dollars. The purchaser shall pay such bills no later than thirty days after the date of receipt of such bills.

(b) The commissioner may, during the course of a review required by this section: (1) Issue in writing and cause to be served upon any person, by subpoena, a demand that such person appear before the commissioner and give testimony or produce documents as to any matters relevant to the scope of the review; and (2) issue written interrogatories, to be answered under oath, as to any matters relevant to the scope of the review and prescribing a return date that would allow a reasonable time to respond. If any person fails to comply with the provisions of this subsection, the commissioner, through the Attorney General, may apply to the superior court for the judicial district of Hartford seeking enforcement of such subpoena. The superior court may, upon notice to such person, issue and cause to be served an order requiring compliance. Service of subpoenas ad testificandum, subpoenas duces tecum, notices of deposition and written interrogatories as provided in this subsection may be made by personal service at the usual place of abode or by certified mail, return receipt requested, addressed to the person to be served at such person’s principal place of business within or without this state or such person’s residence.

(P.A. 88-230, S. 10, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-188, S. 5, 10; P.A. 98-36, S. 6; P.A. 03-73, S. 5; P.A. 04-258, S. 24; P.A. 10-179, S. 114.)

History: P.A. 97-188 effective June 26, 1997 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1997, effective September 1, 1998); P.A. 98-36 made a technical correction, changing “in” to “within or without” in Subsec. (c); P.A. 03-73 replaced former Subsecs. (a) and (b) with new Subsec. (a), no longer requiring decision by Attorney General before commissioner considers agreement, and redesignated existing Subsec. (c) as new Subsec. (b), making technical changes therein; P.A. 04-258 amended Subsec. (a)(2) by adding “in a situation where the asset or operation to be transferred provides or has provided health care services to the uninsured or underinsured”, effective July 1, 2004; P.A. 10-179 amended Subsec. (a)(4) by replacing reference to Secs. 19a-637 to 19a-639 with reference to Ch. 368z.



Section 19a-486e - Sale of nonprofit hospitals: Public hearings.

Prior to making any decision to approve, with or without modification, or deny any application filed pursuant to subsection (d) of section 19a-486a, the Attorney General and the commissioner shall jointly conduct one or more public hearings, one of which shall be in the primary service area of the nonprofit hospital. At least fourteen days before conducting the public hearing, the Attorney General and the commissioner shall provide notice of the time and place of the hearing through publication in one or more newspapers of general circulation in the affected community.

(P.A. 97-188, S. 6, 10; P.A. 03-73, S. 6.)

History: P.A. 97-188 effective June 26, 1997; P.A. 03-73 replaced provision re disapproval of proposed agreement with provision re denial of application, provided for modifications to application, made a technical change and changed notice requirement from 10 days to 14 days before hearing.



Section 19a-486f - Sale of nonprofit hospitals: Appeal.

If the commissioner or the Attorney General denies an application filed pursuant to subsection (d) of section 19a-486a, or approves it with modification, the nonprofit hospital or the purchaser may appeal such decision in the same manner as provided in section 4-183, provided that nothing in sections 19a-486 to 19a-486f, inclusive, shall be construed to apply the provisions of chapter 54 to the proceedings of the Attorney General.

(P.A. 97-188, S. 7, 10; P.A. 03-73, S. 7.)

History: P.A. 97-188 effective June 26, 1997; P.A. 03-73 replaced former provisions with provisions re appeal, specifying that Ch. 54 not applicable to proceedings of Attorney General.



Section 19a-486g - Sale of nonprofit hospitals: Denial of license.

The Commissioner of Public Health shall refuse to issue a license to, or if issued shall suspend or revoke the license of, a hospital if the commissioner finds, after a hearing and opportunity to be heard, that:

(1) There was a transaction described in section 19a-486a that occurred without the approval of the commissioner, if such approval was required by sections 19a-486 to 19a-486h, inclusive;

(2) There was a transaction described in section 19a-486a without the approval of the Attorney General, if such approval was required by sections 19a-486 to 19a-486h, inclusive, and the Attorney General certifies to the Commissioner of Public Health that such transaction involved a material amount of the nonprofit hospital’s assets or operations or a change in control of operations; or

(3) The hospital is not complying with the terms of an agreement approved by the Attorney General and commissioner pursuant to sections 19a-486 to 19a-486h, inclusive.

(P.A. 97-188, S. 8, 10; P.A. 98-36, S. 7; Sept. Sp. Sess. P.A. 09-3, S. 34.)

History: P.A. 97-188 effective June 26, 1997; P.A. 98-36 made a technical correction, deleting “nonprofit” before “hospital”; Sept. Sp. Sess. P.A. 09-3 amended Subdiv. (1) by replacing provisions re duties of Commissioner of Health Care Access with provision re duty of Commissioner of Public Health, effective October 6, 2009.



Section 19a-486h - Sale of nonprofit hospitals: Construction of governing law.

Nothing in sections 19a-486 to 19a-486h, inclusive, shall be construed to limit: (1) The common law or statutory authority of the Attorney General; (2) the statutory authority of the Commissioner of Public Health including, but not limited to, licensing and certificate of need authority; or (3) the application of the doctrine of cy pres or approximation.

(P.A. 97-188, S. 9, 10; Sept. Sp. Sess. P.A. 09-3, S. 35.)

History: P.A. 97-188 effective June 26, 1997; Sept. Sp. Sess. P.A. 09-3 amended Subdiv. (2) by deleting reference to authority of Commissioner of the Office of Health Care Access, effective October 6, 2009.



Section 19a-487 - Mobile field hospital: Defined, board of directors.

(a) “Mobile field hospital” means a modular, transportable facility used intermittently, deployed at the discretion of the Governor, or the Governor’s designee, (1) for the provision of medical services at a mass gathering; (2) for the purpose of training or in the event of a public health or other emergency for isolation care purposes or triage and treatment during a mass-casualty event; or (3) for providing surge capacity for a hospital during a mass-casualty event or infrastructure failure.

(b) There is established a board of directors to advise the Department of Public Health on the operations of the mobile field hospital. The board shall consist of the following members: The Commissioners of Public Health, Emergency Services and Public Protection and Social Services, or their designees, the Secretary of the Office of Policy and Management, or the secretary’s designee, the Adjutant General, or the Adjutant General’s designee, one representative of a hospital in this state with more than five hundred licensed beds and one representative of a hospital in this state with five hundred or fewer licensed beds, both appointed by the Commissioner of Public Health. The Commissioner of Public Health shall be the chairperson of the board. The board shall adopt bylaws and shall meet at such times as specified in such bylaws and at such other times as the Commissioner of Public Health deems necessary.

(c) The board shall advise the department on matters, including, but not limited to: Operating policies and procedures; facility deployment and operation; appropriate utilization of the facility; clinical programs and delivery of patient health care services; hospital staffing patterns and staff-to-patient ratios; human resources policies; standards and accreditation guidelines; credentialing of clinical and support staff; patient admission, transfer and discharge policies and procedures; quality assurance and performance improvement; patient rates and billing and reimbursement mechanisms; staff education and training requirements and alternative facility uses.

(P.A. 05-280, S. 57; P.A. 07-252, S. 65; P.A. 10-117, S. 33; P.A. 11-51, S. 158.)

History: P.A. 05-280 effective July 1, 2005; P.A. 07-252 amended Subsec. (a) by substituting “mobile field hospital” for “critical access hospital”, effective July 12, 2007; P.A. 10-117 added new Subsec. (a) defining “mobile field hospital” and redesignated existing Subsecs. (a) and (b) as Subsecs. (b) and (c); P.A. 11-51 amended Subsec. (b) by replacing reference to Commissioner of Emergency Management and Homeland Security and Commissioner of Public Safety with reference to Commissioner of Emergency Services and Public Protection, effective July 1, 2011.



Section 19a-487a - Mobile field hospital: Certificate of need exemption for hospital beds and related equipment.

Any additional mobile field hospital beds and related equipment obtained for the purpose of enhancing the state’s bed surge capacity or providing isolation care under the state’s public health preparedness planning and response activities shall be exempt from the provisions of subsection (a) of section 19a-638.

(P.A. 05-280, S. 59; P.A. 07-252, S. 66; P.A. 10-179, S. 115.)

History: P.A. 05-280 effective July 1, 2005; P.A. 07-252 substituted “mobile field hospital beds” for “critical access hospital beds”, effective July 12, 2007; P.A. 10-179 deleted “subdivision (2) of” re Sec. 19a-638(a).



Section 19a-487b - Mobile field hospital: Regulations.

The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to implement mobile field hospital policies and procedures for isolation care and emergency services.

(P.A. 05-280, S. 67; P.A. 07-252, S. 67.)

History: P.A. 05-280 effective July 1, 2005; P.A. 07-252 substituted “mobile field hospital” for “critical access hospital”, effective July 12, 2007.



Section 19a-490 - (Formerly Sec. 19-576). Licensing of institutions. Definitions.

As used in this chapter and sections 17b-261e, 38a-498b and 38a-525b:

(a) “Institution” means a hospital, short-term hospital special hospice, hospice inpatient facility, residential care home, health care facility for the handicapped, nursing home, rest home, home health care agency, homemaker-home health aide agency, mental health facility, assisted living services agency, substance abuse treatment facility, outpatient surgical facility, outpatient clinic, an infirmary operated by an educational institution for the care of students enrolled in, and faculty and employees of, such institution; a facility engaged in providing services for the prevention, diagnosis, treatment or care of human health conditions, including facilities operated and maintained by any state agency, except facilities for the care or treatment of mentally ill persons or persons with substance abuse problems; and a residential facility for persons with intellectual disability licensed pursuant to section 17a-227 and certified to participate in the Title XIX Medicaid program as an intermediate care facility for individuals with intellectual disability;

(b) “Hospital” means an establishment for the lodging, care and treatment of persons suffering from disease or other abnormal physical or mental conditions and includes inpatient psychiatric services in general hospitals;

(c) “Residential care home”, “nursing home” or “rest home” means an establishment that furnishes, in single or multiple facilities, food and shelter to two or more persons unrelated to the proprietor and, in addition, provides services that meet a need beyond the basic provisions of food, shelter and laundry;

(d) “Home health care agency” means a public or private organization, or a subdivision thereof, engaged in providing professional nursing services and the following services, available twenty-four hours per day, in the patient’s home or a substantially equivalent environment: Homemaker-home health aide services as defined in this section, physical therapy, speech therapy, occupational therapy or medical social services. The agency shall provide professional nursing services and at least one additional service directly and all others directly or through contract. An agency shall be available to enroll new patients seven days a week, twenty-four hours per day;

(e) “Homemaker-home health aide agency” means a public or private organization, except a home health care agency, which provides in the patient’s home or a substantially equivalent environment supportive services which may include, but are not limited to, assistance with personal hygiene, dressing, feeding and incidental household tasks essential to achieving adequate household and family management. Such supportive services shall be provided under the supervision of a registered nurse and, if such nurse determines appropriate, shall be provided by a social worker, physical therapist, speech therapist or occupational therapist. Such supervision may be provided directly or through contract;

(f) “Homemaker-home health aide services” as defined in this section shall not include services provided to assist individuals with activities of daily living when such individuals have a disease or condition that is chronic and stable as determined by a physician licensed in the state of Connecticut;

(g) “Mental health facility” means any facility for the care or treatment of mentally ill or emotionally disturbed persons, or any mental health outpatient treatment facility that provides treatment to persons sixteen years of age or older who are receiving services from the Department of Mental Health and Addiction Services, but does not include family care homes for the mentally ill;

(h) “Alcohol or drug treatment facility” means any facility for the care or treatment of persons suffering from alcoholism or other drug addiction;

(i) “Person” means any individual, firm, partnership, corporation, limited liability company or association;

(j) “Commissioner” means the Commissioner of Public Health;

(k) “Home health agency” means an agency licensed as a home health care agency or a homemaker-home health aide agency;

(l) “Assisted living services agency” means an agency that provides, among other things, nursing services and assistance with activities of daily living to a population that is chronic and stable; and

(m) “Outpatient clinic” means an organization operated by a municipality or a corporation, other than a hospital, that provides (1) ambulatory medical care, including preventive and health promotion services, (2) dental care, or (3) mental health services in conjunction with medical or dental care for the purpose of diagnosing or treating a health condition that does not require the patient’s overnight care.

(1953, 1955, S. 2051d; 1957, P.A. 217, S. 2; 455, S. 1; 586, S. 6; 1959, P.A. 188; February, 1965, P.A. 161; 1969, P.A. 713; P.A. 74-137, S. 12, 21; P.A. 77-569, S. 4; 77-601, S. 2, 11; P.A. 78-60, S. 1, 2; P.A. 79-46, S. 1, 3; 79-610, S. 22; P.A. 80-186, S. 1, 2; 80-483, S. 87, 186; P.A. 87-107; P.A. 88-357, S. 5; P.A. 89-350, S. 5; P.A. 90-230, S. 30, 101; June Sp. Sess. P.A. 91-8, S. 18, 63; P.A. 92-80, S. 1, 3; May Sp. Sess. P.A. 92-16, S. 38, 89; P.A. 93-381, S. 9, 39; 93-415, S. 1, 2; P.A. 95-79, S. 63, 189; 95-160, S. 10, 69; 95-257, S. 12, 21, 58; 95-271, S. 34, 40; P.A. 96-139, S. 12, 13; 96-268, S. 6, 34; P.A. 97-112, S. 2; P.A. 01-57, S. 1; P.A. 03-274, S. 2; P.A. 05-280, S. 60; P.A. 06-195, S. 42; P.A. 07-252, S. 12, 13, 68; P.A. 10-117, S. 32; P.A. 13-139, S. 15; 13-208, S. 4, 25, 77.)

History: 1959 act made technical changes, included as institutions in Subdiv. (c)(2) hospitals for mentally ill or retarded persons and substituted “any state agency” for “the commission on tuberculosis and other chronic illness” in the same subdivision; 1965 act added reference to “nursing home” and “rest home”; 1969 act redefined “institution” to include infirmaries operated by educational institutions, health facilities operated by commercial or industrial establishments for their employees and facilities operated by corporations or municipalities providing medical services on outpatient basis; P.A. 74-137 deleted health facilities operated by commercial or industrial establishments for their employees from “institution” definition; Sec. 19-32 transferred to Sec. 19-576 in 1977; P.A. 77-569 included health care facilities for the handicapped in “institution” definition; P.A. 77-601 included home health care, homemaker-home health aide and coordination, assessment and monitoring agencies in “institution” definition and included exceptions to definition which had been listed elsewhere in section and defined “home health care agency”, “homemaker-home health aide agency” and “coordination, assessment and monitoring agency”; P.A. 78-60 rephrased definition of “homemaker-home health care agency” and included social workers; P.A. 79-46 deleted exception for institutions otherwise required by law to be licensed by the state in “institution” definition, included subdivisions of organizations in “home health care agency” definition and deleted “primarily” as modifier of “engaged” and rephrased “homemaker-home health aide agency”; P.A. 79-610 included mental health facilities in “institution” definition and defined “mental health facility” and “alcohol or drug treatment facility”; P.A. 80-186 and P.A. 80-483 included alcohol or drug treatment facilities in “institution” definition; Sec. 19-576 transferred to Sec. 19a-490 in 1983; P.A. 87-107 inserted definition of “homemaker-home health aide services” as Subdiv. (f), relettering prior Subdivs. as necessary; P.A. 88-357 redefined “institution”; P.A. 89-350 added Subdiv. (k), defining “commissioner”; P.A. 90-230 made technical change in Subdiv. (a); June Sp. Sess. P.A. 91-8 redefined “institution” to include residential facilities for the mentally retarded which are certified to participate in Title XIX Medicaid program; P.A. 92-80 redefined “mental health facility” to exclude family care homes after October 1, 1993; May Sp. Sess. P.A. 92-16 added Subdiv. (l) defining “home health agency”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-415 amended the definition of “home health care agency” in Subdiv. (d) to specify provision of twenty-four-hour care and round-the-clock, seven-day-a-week enrollment and redefined “coordination, assessment and monitoring agency” in Subdiv. (g) to require targeting of patients with chronic conditions; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-160 replaced “coordination, assessment and monitoring agency” with “access agency” in definitions of “institution” and “home health agency” and deleted former Subdiv. (g), which had defined said term, relettering remaining Subdivs. as necessary, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 added new Subdiv. (l) defining “assisted living services agencies”; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-268 deleted reference to access agencies in definition of “institution”, effective July 1, 1996 (Revisor’s note: The word “in” was inserted editorially by the Revisors in Subdiv. (a) in the phrase “... operated by an educational institution for the care of students in, and faculty and employees of, ...”); P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 01-57 amended Subdiv. (g) by making a technical change and adding provision re mental health outpatient treatment facility that provides treatment to persons 16 years of age or older who are receiving services from the Department of Mental Health and Addiction Services; P.A. 03-274 amended Subdiv. (a) by adding outpatient surgical facility to definition of “institution”, effective July 1, 2003; P.A. 05-280 extended applicability of definitions to Secs. 17b-261e, 19a-487 to 19a-487b, inclusive, 38a-498b and 38a-525b and added Subdiv. (m) defining “critical access hospital”, effective July 1, 2005; P.A. 06-195 redefined “mental health facility” in Subdiv. (g) to include any facility for the care or treatment of mentally ill or emotionally disturbed persons, rather than adults, effective June 7, 2006; P.A. 07-252 amended Subdiv. (a) to redefine “institution” to include assisted living services agencies, amended Subdiv. (l) to redefine “assisted living services agency” to include an “agency”, rather than an “institution”, that provides nursing services and assistance with daily living activities and, effective July 12, 2007, amended Subdiv. (m) to substitute “mobile field hospital” for “critical access hospital” and expand definition to include modular, transportable facilities used for providing medical services at a mass gathering or providing surge capacity for a hospital during a mass casualty event or infrastructure failure; P.A. 10-117 deleted former Subdiv. (m) re definition of “mobile field hospital” and made technical changes; P.A. 13-139 amended Subdiv. (a) to redefine “institution” by substituting “persons with intellectual disability” or “individuals with intellectual disabilities” for “the mentally retarded”; P.A. 13-208 amended Subdiv. (c) by making technical changes, effective July 1, 2013, amended Subdiv. (a) to redefine “institution” by including short-term hospital special hospice and hospice inpatient facility, effective October 1, 2013, and further amended Subdiv. (a) to redefine “institution” by including outpatient clinic and added Subdiv. (m) defining “outpatient clinic”, effective January 1, 2014.



Section 19a-490a - “Community health center” defined.

As used in sections 17b-349, 19a-7b, 19a-7e and 19a-59b, “community health center” means a public or nonprofit private medical care facility which (1) is not part of a hospital and is organized and operated to provide comprehensive primary care services; (2) is located in an area which has a demonstrated need for services based on geographic, demographic and economic factors; (3) serves low income, uninsured, minority and elderly persons; (4) makes its services available to individuals regardless of their ability to pay; (5) employs a charge schedule with a discount based on income; (6) provides, on an ongoing basis, primary health services by physicians and, where appropriate, midlevel practitioners, diagnostic laboratory and x-ray services, preventive health services and patient care case management; (7) provides for needed pharmacy services either on-site or through firm arrangement; (8) has at least one-half of the full-time equivalent primary care providers as full-time members of its staff; (9) maintains an ongoing quality assurance program; (10) is a participating title XIX and Medicare provider; (11) has a governing board of at least nine and no more than twenty-five members with authority and responsibility for policy and conduct of the center, the majority of whom are active users of the center and of the nonuser board members, no more than half may derive more than ten per cent of their annual income from the health care industry; (12) provides primary care services at least thirty-two hours per week; and (13) has arrangements for professional coverage during hours when the center is closed.

(P.A. 92-129, S. 2; P.A. 93-128; 93-262, S. 80, 87.)

History: P.A. 93-128 added new Subdiv. (4) re services available regardless of ability to pay, Subdiv. (5) re charges discounted based on income, Subdiv. (7) re pharmacy services, Subdiv. (8) re one-half of full-time equivalent primary care providers to be full-time staff members, renumbering remaining Subdivs. as necessary and amended Subdiv. (11) to provide governing board of at least 8 and no more than 25 members and Subdiv. (12) to provide primary care services at least 32 hours per week; P.A. 93-262 removed reference to Sec. 17-314k, effective July 1, 1993.



Section 19a-490b - Furnishing of health records and veterans’ information. Access to tissue slides or blocks. Certified document re storage of and access to health records upon cessation of operations.

(a) Upon the written request of a patient or the patient’s attorney or authorized representative, or pursuant to a written authorization, an institution licensed pursuant to this chapter shall furnish to the person making such request a copy of the patient’s health record, including but not limited to, copies of bills, laboratory reports, prescriptions and other technical information used in assessing the patient’s health condition. In addition, an institution shall provide the patient or the patient’s designated health care provider with a reasonable opportunity to examine retained tissue slides and retained pathology tissue blocks. Upon the written request of the patient, the patient’s attorney or the patient’s designated health care provider, an institution shall send the original retained tissue slide or original retained tissue block directly to the patient’s designated licensed institution, laboratory or physician. If the original slide or block is not available or if a new section cut of the original slide or block is a fair representation of the original slide or block, then the institution may send the new section cut, which is clearly labeled as a new section cut, to the patient’s designated health care provider. Any patient or the patient’s attorney or authorized representative who is provided with an original retained slide, tissue block or a new section under the provisions of this subsection shall be solely responsible for safeguarding and returning the slide, block or new section to the institution. Any institution or laboratory that has released an original slide, an original tissue block or new section pursuant to the provisions of this subsection shall not be subject to any liability arising out of releasing or not retaining the slide, block or new section and no cause of action for damages shall arise against any such institution for releasing or not retaining the slide, block or new section. No such institution shall charge more than sixty-five cents per page, including any research fees, clerical fees, handling fees or related costs, and the cost of first class postage, if applicable, for furnishing or providing access to a health record pursuant to this subsection, except such an institution may charge the amount necessary to cover its cost of materials for furnishing a copy of an x-ray or for furnishing an original retained slide, an original tissue block or a new section cut from a retained pathology tissue block. For purposes of this subsection, “health care provider” means an institution or laboratory licensed under this chapter or licensed in the state where located or a physician licensed under chapter 370 or licensed in the state where located.

(b) No institution licensed pursuant to this chapter shall charge for furnishing a health record or part thereof to a patient, his attorney or conservator if the record or part thereof is necessary for the purpose of supporting a claim or appeal under any provision of the Social Security Act and the request for the records is accompanied by documentation of the claim or appeal. An institution shall furnish the requested record within thirty days of the request, unless the request was received in less than thirty days subsequent to the date the patient was discharged, in which case the institution shall furnish the requested record upon its completion.

(c) Each institution licensed pursuant to this chapter shall maintain information regarding each patient’s status as a veteran, as defined in subsection (a) of section 27-103. Said information shall be made available, upon request, to any duly authorized representative of the Department of Veterans’ Affairs.

(d) No institution may deny a person the records available under subsection (a) of this section because of the person’s inability to pay the required fees. An affidavit from such person attesting to an inability to pay such fees shall be presumptive evidence thereof.

(e) Each institution licensed pursuant to this chapter that ceases to operate shall, at the time it relinquishes its license to the department, provide to the department a certified document specifying: (1) The location at which patient health records will be stored; (2) the procedure that has been established for patients, former patients or their authorized representatives to secure access to such health records; (3) provisions for storage, should the storage location cease to operate or change ownership; and (4) that the department is authorized to enforce the certified document should the storage location cease to operate or change ownership. An institution that fails to comply with the terms of a certified document provided to the department in accordance with this subsection shall be assessed a civil penalty not to exceed one hundred dollars per day for each day of noncompliance with the terms of the certified agreement.

(P.A. 92-78, S. 2, 3; P.A. 93-316, S. 1; P.A. 96-36; P.A. 97-216; P.A. 98-144; P.A. 05-272, S. 5; P.A. 10-117, S. 4.)

History: P.A. 93-316 amended Subsec. (a) by requiring institution to furnish copy of patient’s health record to patient’s attorney or authorized representative upon written request or pursuant to written authorization and added “including any research fees, handling fees or related costs” after “sixty-five cents per page” and added “of materials” after “cost”; P.A. 96-36 added Subsec. (c) to require institutions to maintain and make available information re patient’s status as veteran; P.A. 97-216 added clerical fees to Subsec. (a), replaced authorized representative with conservator in Subsec. (b) and added new Subsec. (d) re inability to pay; P.A. 98-144 amended Subsec. (a) by adding provisions re examination and access to tissue slides and retained tissue blocks or new section cut, responsibility for safeguarding and returning slide, block or new section and immunity of laboratory for releasing or not retaining slide, block or new section and charges by institution for furnishing slide, block or new section; P.A. 05-272 added Subsec. (e) to require health care institutions to provide department with certified document specifying location of, and process for former patients to access, patient health records upon relinquishment of license; P.A. 10-117 amended Subsec. (e) by designating existing provisions re contents of certified document as Subdivs. (1) and (2), by adding Subdiv. (3) re storage of records should storage location cease to operate or change ownership and Subdiv. (4) re department’s authority to enforce certified document and by adding provision re assessment of civil penalty against institution that fails to comply with terms of certified agreement.



Section 19a-490c - Moratorium on licensing of family care homes.

Section 19a-490c is repealed, effective July 11, 2001.

(P.A. 92-80, S. 2, 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 180, 181.)



Section 19a-490d - Prevention of accidental needlestick injuries in health care facilities and institutions.

Each health care facility or institution licensed by the Department of Public Health pursuant to this chapter, if advised by the federal Occupational Safety and Health Administration, and each health care facility or institution that employs state employees, except the dental clinics operated by The University of Connecticut Health Center and its divisions, the school of dental medicine of The University of Connecticut and the dental clinics of said school until such time as manufacturers have designed and are making needles that have self-contained secondary precautionary type sheathing devices for dental medicine, shall use only injectable equipment having self-contained secondary precautionary type sheathing devices or alternate devices designed to prevent accidental needlestick injuries. The provisions of this section shall not apply to any drug or biologic product that is prepackaged with an administration system or used in a prefilled syringe and is approved for commercial distribution or investigational use by the federal Food and Drug Administration, provided a sharp object injury protection disposal system is in place.

(P.A. 93-278, S. 1, 2; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; P.A. 00-216, S. 6, 28; June Sp. Sess. P.A. 01-4, S. 29, 58; P.A. 03-252, S. 17.)

History: P.A. 93-278 effective July 1, 1994 (Revisor’s note: Pursuant to P.A. 93-381 and P.A. 93-435 department of health services was changed editorially by the Revisors to department of public health and addiction services); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-216 made technical changes, added provision re health care facilities and institutions that employ state employees, and added exception for drugs and biologic products prepackaged with an administration system or used in a prefilled syringe, effective July 1, 2000; June Sp. Sess. P.A. 01-4 added exception for The University of Connecticut dental school and dental clinics, effective July 1, 2001; P.A. 03-252 made a technical change and exempted dental clinics operated by The University of Connecticut Health Center and its divisions from provisions of section.



Section 19a-490e - Use of E-codes by hospitals, outpatient surgical facilities and outpatient clinics.

Each hospital, licensed by the Department of Public Health as a short-term general hospital, out-patient surgical facility and out-patient clinic shall include in the record of each trauma patient, the international code for external cause of injuries known as an E-code. Each such facility shall include the E-code on records of inpatients. The Office of Injury Prevention established pursuant to section 19a-4i shall work with such facilities to provide training for medical records personnel concerning the proper use of E-codes.

(P.A. 93-269, S. 2, 4; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-269 effective July 1, 1993 (Revisor’s note: Pursuant to P.A. 93-381 and P.A. 93-435 department of health services was changed editorially by the Revisors to department of public health and addiction services); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-490f - Requirements for reports of treatment of wounds from firearms.

Each hospital, outpatient surgical facility and outpatient clinic shall report or cause a report to be made to the local police department or the state police of each person treated for a bullet wound, gunshot wound or any injury arising from the discharge of a firearm. Such report shall be made as soon as practicable after the treatment is rendered and shall contain the name and address of the injured person, if known, the nature and extent of the injury and the circumstances under which the treatment was rendered.

(P.A. 93-269, S. 3, 4.)

History: P.A. 93-269 effective July 1, 1993.



Section 19a-490g - Bilingual consumer guide.

The Department of Public Health shall develop and produce a consumer guide of bilingual information on home health care agencies and homemaker-home health aide agencies.

(P.A. 93-415, S. 8; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-160, S. 11, 69; 95-257, S. 12, 21, 58; P.A. 96-139, S. 12, 13.)

History: P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-160 deleted a reference to coordination, assessment and monitoring agencies and made a technical change, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section.



Section 19a-490h - Emergency room screening of trauma patients for substance abuse. Assistance by Department of Mental Health and Addiction Services.

(a) Each hospital licensed by the Department of Public Health as a short-term general hospital, outpatient surgical facility or outpatient clinic shall include in the record of each trauma patient a notation indicating the extent and outcome of screening for alcohol and substance abuse. For purposes of this section, “trauma patient” means a patient of sufficient age to be at risk of alcohol and substance abuse with a traumatic injury, as defined in the most recent edition of the International Classification of Disease, who is admitted to the hospital on an inpatient basis, is transferred to or from an acute care setting, dies or requires emergent trauma team activation.

(b) Each such hospital shall establish protocols for screening patients for alcohol and substance abuse.

(c) The Department of Mental Health and Addiction Services, after consultation with the Department of Public Health, shall assist each hospital required to conduct alcohol and substance abuse screening pursuant to subsections (a) and (b) of this section with the development and implementation of alcohol and substance abuse screening protocols.

(P.A. 98-201, S. 2, 3; P.A. 99-172, S. 6, 7; P.A. 06-195, S. 27; P.A. 13-26, S. 3.)

History: P.A. 99-172 amended Subsec. (a) to apply to those admitted “on an inpatient basis”, effective June 23, 1999; P.A. 06-195 amended Subsec. (b) by discontinuing submission of hospital alcohol and substance abuse screening protocols to Department of Public Health; P.A. 13-26 amended Subsec. (b) by deleting provision re submission of protocols and report to Department of Mental Health and Addiction Services, effective July 1, 2013.



Section 19a-490i - Interpreter services and linguistic access in acute care hospitals.

Each acute care hospital in this state shall:

(1) Develop and annually review a policy on the provision of interpreter services to non-English-speaking patients;

(2) Ensure, to the extent possible, the availability of interpreter services to patients whose primary language is spoken by a group comprising not less than five per cent of the population residing in the geographic area served by the hospital;

(3) Prepare and maintain a list of qualified interpreters;

(4) Notify hospital staff of the requirement to provide interpreters to non-English-speaking patients;

(5) Post multilingual notices of the availability of interpreters to non-English-speaking patients;

(6) Review standardized forms to determine the need for translation for use by non-English-speaking patients;

(7) Consider providing hospital staff with picture and phrase sheets for communication with non-English-speaking patients; and

(8) Establish liaisons to non-English-speaking communities in the geographic area served by the hospital.

(P.A. 00-119.)



Section 19a-490j - Hospital plans for remediation of medical and surgical errors.

Each hospital licensed under this chapter shall make available to the Commissioner of Public Health upon request a copy of its plan for the remediation of medical and surgical errors required by the Joint Commission on the Accreditation of Healthcare Organizations.

(P.A. 01-145.)



Section 19a-490k - Administration of care and vaccinations to patients by hospital without physician’s order. Permitted activities. Regulations.

(a) A hospital may administer care to patients, after an assessment of contraindications, without a physician’s order, in accordance with a physician-approved hospital policy, if such care is emergent, timely and necessary, or for the purpose of advancing patient care, to the extent such care is permitted by 42 CFR Part 482.

(b) A hospital may administer any prophylactic care or treatment to healthy newborns who are born at the hospital, or who are admitted to the hospital nursery, after an assessment of contraindications, without a physician’s order, in accordance with a physician-approved hospital policy, to the extent such care or treatment is permitted by 42 CFR Part 482.

(c) A hospital may administer influenza and pneumococcal polysaccharide vaccines to patients, after an assessment for contraindications, without a physician’s order, in accordance with a physician-approved hospital policy. The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this subsection.

(P.A. 04-164, S. 4; P.A. 11-2, S. 1; 11-242, S. 78.)

History: P.A. 04-164 effective July 1, 2004; P.A. 11-2 added Subsec. (a) re administration of emergent care to patients without physician’s order, added Subsec. (b) re administration of prophylactic care or treatment to healthy newborns without physician’s order and designated existing provisions as Subsec. (c) and made technical changes to same; P.A. 11-242 changed effective date of P.A. 11-2, S. 1, from October 1, 2011, to July 1, 2011, effective July 13, 2011.



Section 19a-490l - Mandatory limits on overtime for nurses working in hospitals. Exceptions.

(a) As used in this section:

(1) “Nurse” means a registered nurse or a practical nurse licensed pursuant to chapter 378, or a nurse’s aide registered pursuant to chapter 378a; and

(2) “Hospital” shall have the same meaning as set forth in section 19a-490.

(b) No hospital may require a nurse to work in excess of a predetermined scheduled work shift, provided such scheduled work shift is determined and promulgated not less than forty-eight hours prior to the commencement of such scheduled work shift. Any nurse may volunteer or agree to work hours in addition to such scheduled work shift but the refusal by a nurse to accept such additional hours shall not be grounds for discrimination, dismissal, discharge or any other penalty or employment decision adverse to the nurse.

(c) The provisions of this section shall not apply: (1) To any nurse participating in a surgical procedure until such procedure is completed; (2) to any nurse working in a critical care unit until such nurse is relieved by another nurse who is commencing a scheduled work shift; (3) in the case of a public health emergency; (4) in the case of an institutional emergency, including, but not limited to, adverse weather conditions, catastrophe or widespread illness, that in the opinion of the hospital administrator will significantly reduce the number of nurses available for a scheduled work shift, provided the hospital administrator has made a good faith effort to mitigate the impact of such institutional emergency on the availability of nurses; or (5) to any nurse who is covered by a collective bargaining agreement that contains provisions addressing the issue of mandatory overtime.

(P.A. 04-242, S. 1.)

History: P.A. 04-242 effective October 1, 2005.



Section 19a-490m - Development of surgery protocols by hospitals and outpatient surgical facilities.

(a) Each hospital and outpatient surgical facility shall develop protocols for accurate identification procedures that shall be used by such hospital or outpatient surgical facility prior to surgery. Such protocols shall include, but need not be limited to, (1) procedures to be followed to identify the (A) patient, (B) surgical procedure to be performed, and (C) body part on which the surgical procedure is to be performed, and (2) alternative identification procedures in urgent or emergency circumstances or where the patient is nonspeaking, comatose or incompetent or is a child. After January 1, 2006, no hospital or outpatient surgical facility may anesthetize a patient or perform surgery unless the protocols have been followed. Each hospital and outpatient surgical facility shall make a copy of the protocols available to the Commissioner of Public Health upon request.

(b) Not later than October 1, 2006, the Department of Public Health shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to public health describing the protocols developed pursuant to subsection (a) of this section.

(P.A. 05-275, S. 26.)

History: P.A. 05-275 effective July 13, 2005.



Section 19a-490n - Advisory committee on Healthcare Associated Infections. Members. Duties.

(a) As used in this section, “commissioner” means the Commissioner of Public Health; “department” means the Department of Public Health; “healthcare associated infection” means any localized or systemic condition resulting from an adverse reaction to the presence of an infectious agent or its toxin that (1) occurs in a patient in a health care setting, (2) was not found to be present or incubating at the time of admission unless the infection was related to a previous admission to the same health care setting, and (3) if the setting is a hospital, meets the criteria for a specific infection site, as defined by the National Centers for Disease Control; and “hospital” means a hospital licensed under this chapter.

(b) There is established an Advisory Committee on Healthcare Associated Infections, which shall consist of the commissioner or the commissioner’s designee, and the following members appointed by the commissioner: Two members representing the Connecticut Hospital Association; two members from organizations representing health care consumers; two members who are either hospital-based infectious disease specialists or epidemiologists with demonstrated knowledge and competence in infectious disease related issues; one representative of the Connecticut State Medical Society; one representative of a labor organization representing hospital based nurses; and two public members. All appointments to the committee shall be made no later than August 1, 2006, and the committee shall convene its first meeting no later than September 1, 2006.

(c) The Advisory Committee on Healthcare Associated Infections shall:

(1) Advise the department with respect to the development, implementation, operation and monitoring of a mandatory reporting system for healthcare associated infections;

(2) Identify, evaluate and recommend to the department appropriate standardized measures, including aggregate and facility specific reporting measures for healthcare associated infections and processes designed to prevent healthcare associated infections in hospital settings and any other health care settings deemed appropriate by the committee. Each such recommended measure shall, to the extent applicable to the type of measure being considered, be (A) capable of being validated, (B) based upon nationally recognized and recommended standards, to the extent such standards exist, (C) based upon competent and reliable scientific evidence, (D) protective of practitioner information and information concerning individual patients, and (E) capable of being used and easily understood by consumers; and

(3) Identify, evaluate and recommend to the Department of Public Health appropriate methods for increasing public awareness about effective measures to reduce the spread of infections in communities and in hospital settings and any other health care settings deemed appropriate by the committee.

(P.A. 06-142, S. 1; P.A. 10-117, S. 2.)

History: P.A. 06-142 effective June 6, 2006; P.A. 10-117 amended Subsecs. (b) and (c) by substituting “Advisory Committee on Healthcare Associated Infections” for “Committee on Healthcare Associated Infections” and, in Subsec. (c), by removing “On or before April 1, 2007,”.



Section 19a-490o - Establishment of mandatory reporting system for healthcare associated infections. Annual report.

(a) The Department of Public Health shall consider the recommendations of the Advisory Committee on Healthcare Associated Infections established pursuant to section 19a-490n, with respect to the establishment of a mandatory reporting system for healthcare associated infections designed to prevent healthcare associated infections.

(b) The Department of Public Health shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public health concerning the plan for the mandatory reporting system for healthcare associated infections recommended by the Advisory Committee on Healthcare Associated Infections pursuant to section 19a-490n, and the status of such plan implementation, in accordance with the provisions of section 11-4a.

(c) On or before May 1, 2011, and annually thereafter, the department shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public health on the information collected by the department pursuant to the mandatory reporting system for healthcare associated infections established under subsection (a) of this section, in accordance with the provisions of section 11-4a. Such report shall be posted on the department’s Internet web site and made available to the public.

(P.A. 06-142, S. 2, 3; P.A. 10-117, S. 3.)

History: P.A. 06-142 effective June 6, 2006; P.A. 10-117 amended Subsec. (a) by deleting “On or before October 1, 2007”, by substituting “consider” for “within available appropriations, implement” re recommendations of advisory committee, by deleting provision re establishment of standardized measures for data reporting and by providing that mandatory reporting system shall be designed to prevent healthcare associated infections, amended Subsec. (b) by deleting “On or before October 1, 2007” re report submission and “implementing” re plan, by adding “Advisory” re committee and by changing “such implementation” to “such plan implementation” and amended Subsec. (c) by changing report date from October 1, 2008, to May 1, 2011.



Section 19a-490p - Development of plans by hospitals to reduce incidence of methicillin-resistant staphylococcus aureus infections.

On or before January 1, 2009, each hospital shall develop a plan to reduce the incidence of persons contracting the methicillin-resistant staphylococcus aureus infection at such hospital. Such plan shall minimally include the strategies the hospital will implement to reduce the incidence of such infections. Such plan shall be submitted to the Department of Public Health and shall be a public record. As used in this section, “hospital” means a hospital licensed under this chapter; “methicillin-resistant staphylococcus aureus” means the strain of staphylococcus aureus bacteria, also known as MRSA, that is resistant to oxacillin or methicillin and detected and defined according to the Clinical and Laboratory Standards Institute’s Performance Standards for Antimicrobial Susceptibility Testing.

(P.A. 08-12, S. 1.)

History: P.A. 08-12 effective July 1, 2008.



Section 19a-490q - Health care employer: Work place safety committee; risk assessment; workplace violence prevention and response plan; adjustment to patient care assignment. Regulations.

(a) As used in this section and sections 19a-490r, 19a-490s and 53a-167c:

(1) “Health care employer” means any institution, as defined in section 19a-490, with fifty or more full or part-time employees. “Health care employer” includes a facility for the care or treatment of mentally ill persons or persons with substance abuse issues, a residential facility for persons with intellectual disability licensed pursuant to section 17a-227, and a community health center, as defined in section 19a-490a; and

(2) “Health care employee” means any individual directly or indirectly employed by, or serving as a volunteer for, a health care employer, who (A) is involved in direct patient care, or (B) has direct contact with the patient or the patient’s family when (i) collecting or processing information needed for patient forms and record documentation, or (ii) escorting or directing the patient or the patient’s family on the premises of the health care employer.

(b) On or before October 1, 2011, each health care employer shall establish and convene an ongoing workplace safety committee to address issues related to the health and safety of health care employees. A health care employer’s workplace safety committee shall be composed of representatives from the administration; physician, nursing and other direct patient care staff; security personnel; and any other staff deemed appropriate by the health care employer. Not less than fifty per cent of the committee membership shall be composed of nonmanagement employees. The committee shall select a chairperson from among its membership. The committee shall meet not less than quarterly and shall make available meeting minutes and other records from its proceedings to all employees.

(c) On or before October 1, 2011, and annually thereafter, each health care employer shall undertake a risk assessment of the factors that put any health care employee at risk for being a victim of workplace violence. Based on the findings of the risk assessment, on or before January 1, 2012, and on or before each January first thereafter, each health care employer, in collaboration with the workplace safety committee, shall develop and implement a written workplace violence prevention and response plan. A hospital, as defined in section 19a-490, may utilize an existing committee established by such hospital to assist in the preparation of the plan, provided not less than fifty per cent of the membership of such existing committee are nonmanagement employees. In developing the plan, the health care employer may consider any guidance on workplace violence issued by any government agency, including the federal Occupational Safety and Health Administration, the federal Centers for Medicare and Medicaid Services, the Department of Public Health and the Labor Department, and any hospital accrediting organizations.

(d) Notwithstanding the provisions of subsection (c) of this section, a health care employer may satisfy the requirements for the establishment of a written workplace violence prevention and response plan by utilizing existing policies, plans or procedures if, after undertaking the risk assessment, the health care employer, in consultation with the workplace safety committee, determines that such employer’s existing policies, plans or procedures are sufficient.

(e) A health care employer shall, to the extent practicable, adjust patient care assignments so that no health care employee who requests an adjustment to his or her patient care assignment is required to treat or provide services to a patient who the employer knows to have intentionally physically abused or threatened the employee. When adjusting patient care assignments, a health care employer shall give due consideration to the employer’s obligation to meet the needs of all patients. Patient behavior that is a direct manifestation of the patient’s condition or disability, including physical abuse or threatening behavior, shall not be considered intentional physical abuse or threatening of an employee. In situations where a health care employer has determined that an adjustment to a health care employee’s patient care assignment is not practicable, any health care employee who has been physically abused or threatened by a patient may request of the employer that a second health care employee be present when treating such patient.

(f) The Labor Commissioner may adopt regulations in accordance with the provisions of chapter 54 necessary to carry out the purposes of this section.

(P.A. 11-175, S. 1.)

History: P.A. 11-175 effective July 1, 2011.



Section 19a-490r - Health care employer: Records and report re incidents of workplace violence.

A health care employer shall maintain records which detail incidents of workplace violence and include the specific area or department of the employer’s premises where the incident occurred. A health care employer, upon the request of the Department of Public Health, shall report to the department the number of workplace violence incidents occurring on the employer’s premises and the specific area or department where such incidents occurred.

(P.A. 11-175, S. 2.)



Section 19a-490s - Health care employer: Report of assault or related offense to local law enforcement agency.

Except as provided in this section, a health care employer shall report to such employer’s local law enforcement agency any act which may constitute an assault or related offense, as described in part V of chapter 952, against a health care employee acting in the performance of his or her duties. A health care employer shall make such report not later than twenty-four hours after the occurrence of the act. The health care employer shall provide the names and addresses of those involved with such act to the local law enforcement agency. A health care employer shall not be required to report any act which may constitute assault or a related offense if the act was committed by a person with a disability as described in subdivision (13), (15) or (20) of section 46a-51 whose conduct is a clear and direct manifestation of the disability.

(P.A. 11-175, S. 3.)



Section 19a-490t - Community health centers. Program to provide financial assistance. Report.

(a) The Commissioner of Public Health shall, within available appropriations, establish and administer a program to provide financial assistance to community health centers. For purposes of this section, “community health center” means a public or nonprofit private medical care facility that meets the requirements of section 19a-490a and has been designated by the United States Department of Health and Human Services as a federally qualified health center or a federally qualified health center look-alike.

(b) The commissioner shall develop a formula to disburse program funds to community health centers. Such formula shall include, but not be limited to, the following factors: (1) The number of uninsured patients served by the community health center; and (2) the types of services provided by the community health center.

(c) (1) On or before October 1, 2013, the commissioner shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and appropriations and the budgets of state agencies concerning the formula to disburse program funds that is developed in accordance with subsection (b) of this section.

(2) Not later than thirty days after the date of their receipt of such report, the joint standing committees shall hold a public hearing on the proposed formula described in the report. At the conclusion of the public hearing, the joint standing committees shall advise the commissioner of their approval or denial of the proposed formula. If the joint standing committees do not so advise the commissioner during the thirty-day period, the proposed formula described in the report shall be deemed approved. Except as provided in this subdivision, the commissioner shall not implement a formula to disburse program funds to community health centers unless such formula is approved by the joint standing committees in accordance with this subdivision.

(d) The commissioner may establish requirements for participation in the program, provided the commissioner provides reasonable notice of such requirements to all community health centers. Community health centers shall use program funds only for purposes approved by the commissioner.

(P.A. 13-234, S. 141.)

History: P.A. 13-234 effective July 1, 2013.



Section 19a-491 - (Formerly Sec. 19-577). License and certificate required. Application. Assessment of civil penalties or a consent order. Fees. Minimum service quality standards. Regulations. Professional liability insurance. Prohibition.

(a) No person acting individually or jointly with any other person shall establish, conduct, operate or maintain an institution in this state without a license as required by this chapter, except for persons issued a license by the Commissioner of Children and Families pursuant to section 17a-145 for the operation of (1) a substance abuse treatment facility, or (2) a facility for the purpose of caring for women during pregnancies and for women and their infants following such pregnancies. Application for such license shall be made to the Department of Public Health upon forms provided by it and shall contain such information as the department requires, which may include affirmative evidence of ability to comply with reasonable standards and regulations prescribed under the provisions of this chapter. The commissioner may require as a condition of licensure that an applicant sign a consent order providing reasonable assurances of compliance with the Public Health Code. The commissioner may issue more than one chronic disease hospital license to a single institution until such time as the state offers a rehabilitation hospital license.

(b) If any person acting individually or jointly with any other person owns real property or any improvements thereon, upon or within which an institution, as defined in subsection (c) of section 19a-490, is established, conducted, operated or maintained and is not the licensee of the institution, such person shall submit a copy of the lease agreement to the department at the time of any change of ownership and with each license renewal application. The lease agreement shall, at a minimum, identify the person or entity responsible for the maintenance and repair of all buildings and structures within which such an institution is established, conducted or operated. If a violation is found as a result of an inspection or investigation, the commissioner may require the owner to sign a consent order providing assurances that repairs or improvements necessary for compliance with the provisions of the Public Health Code shall be completed within a specified period of time or may assess a civil penalty of not more than one thousand dollars for each day that such owner is in violation of the Public Health Code or a consent order. A consent order may include a provision for the establishment of a temporary manager of such real property who has the authority to complete any repairs or improvements required by such order. Upon request of the Commissioner of Public Health, the Attorney General may petition the Superior Court for such equitable and injunctive relief as such court deems appropriate to ensure compliance with the provisions of a consent order. The provisions of this subsection shall not apply to any property or improvements owned by a person licensed in accordance with the provisions of subsection (a) of this section to establish, conduct, operate or maintain an institution on or within such property or improvements.

(c) Notwithstanding any regulation, the Commissioner of Public Health shall charge the following fees for the biennial licensing and inspection of the following institutions: (1) Chronic and convalescent nursing homes, per site, four hundred forty dollars; (2) chronic and convalescent nursing homes, per bed, five dollars; (3) rest homes with nursing supervision, per site, four hundred forty dollars; (4) rest homes with nursing supervision, per bed, five dollars; (5) outpatient dialysis units and outpatient surgical facilities, six hundred twenty-five dollars; (6) mental health residential facilities, per site, three hundred seventy-five dollars; (7) mental health residential facilities, per bed, five dollars; (8) hospitals, per site, nine hundred forty dollars; (9) hospitals, per bed, seven dollars and fifty cents; (10) nonstate agency educational institutions, per infirmary, one hundred fifty dollars; (11) nonstate agency educational institutions, per infirmary bed, twenty-five dollars; (12) home health care agencies, except certified home health care agencies described in subsection (d) of this section, per agency, three hundred dollars; (13) home health care agencies, except certified home health care agencies described in subsection (d) of this section, per satellite patient service office, one hundred dollars; (14) assisted living services agencies, except such agencies participating in the congregate housing facility pilot program described in section 8-119n, per site, five hundred dollars; (15) short-term hospitals special hospice, per site, nine hundred forty dollars; (16) short-term hospitals special hospice, per bed, seven dollars and fifty cents; (17) hospice inpatient facility, per site, four hundred forty dollars; and (18) hospice inpatient facility, per bed, five dollars.

(d) Notwithstanding any regulation, the commissioner shall charge the following fees for the triennial licensing and inspection of the following institutions: (1) Residential care homes, per site, five hundred sixty-five dollars; (2) residential care homes, per bed, four dollars and fifty cents; (3) home health care agencies that are certified as a provider of services by the United States Department of Health and Human Services under the Medicare or Medicaid program, three hundred dollars; and (4) certified home health care agencies, as described in section 19a-493, per satellite patient service office, one hundred dollars.

(e) The commissioner shall charge one thousand dollars for the licensing and inspection every four years of outpatient clinics that provide either medical or mental health service, and well-child clinics, except those operated by municipal health departments, health districts or licensed nonprofit nursing or community health agencies.

(f) The commissioner shall charge a fee of five hundred sixty-five dollars for the technical assistance provided for the design, review and development of an institution’s construction, renovation, building alteration, sale or change in ownership when the cost of such project is one million dollars or less and shall charge a fee of one-quarter of one per cent of the total project cost when the cost of such project is more than one million dollars. Such fee shall include all department reviews and on-site inspections. For purposes of this subsection, “institution” does not include a facility owned by the state.

(g) The commissioner may require as a condition of the licensure of home health care agencies and homemaker-home health aide agencies that each agency meet minimum service quality standards. In the event the commissioner requires such agencies to meet minimum service quality standards as a condition of their licensure, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to define such minimum service quality standards, which shall (1) allow for training of homemaker-home health aides by adult continuing education, (2) require a registered nurse to visit and assess each patient receiving homemaker-home health aide services as often as necessary based on the patient’s condition, but not less than once every sixty days, and (3) require the assessment prescribed by subdivision (2) of this subsection to be completed while the homemaker-home health aide is providing services in the patient’s home.

(h) No person acting individually or jointly with any other person shall establish, conduct, operate or maintain a home health care agency or homemaker-home health aide agency without maintaining professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which such person shall maintain as insurance or indemnity against claims for injury or death for professional malpractice shall be not less than one million dollars for one person, per occurrence, with an aggregate of not less than three million dollars.

(i) On and after June 15, 2012, until June 30, 2017, the commissioner shall not issue or renew a license under this chapter for any hospital certified to participate in the Medicare program as a long-term care hospital under Section 1886(d)(1)(B)(iv) of the Social Security Act (42 USC 1395ww) unless such hospital was so certified under said federal act on January 1, 2012.

(1953, 1955, S. 2052d; P.A. 77-601, S. 9, 11; 77-614, S. 323, 610; P.A. 79-610, S. 23; P.A. 80-127, S. 1; P.A. 84-546, S. 167, 173; P.A. 85-588, S. 1; P.A. 89-350, S. 6; May Sp. Sess. P.A. 92-6, S. 14, 117; P.A. 93-74, S. 44, 67; 93-201, S. 9, 24; 93-381, S. 9, 39; 93-415, S. 9; P.A. 94-196, S. 1, 2; P.A. 95-160, S. 12, 69; 95-257, S. 12, 21, 58; P.A. 96-139, S. 12, 13; P.A. 97-112, S. 2; 97-297; June 30 Sp. Sess. P.A. 03-3, S. 28; P.A. 05-64, S. 1; P.A. 09-197, S. 1; June Sp. Sess. P.A. 09-3, S. 177; P.A. 10-117, S. 10; P.A. 11-242, S. 28; P.A. 12-118, S. 2; P.A. 13-208, S. 5; 13-234, S. 140; 13-249, S. 2.)

History: Sec. 19-33 transferred to Sec. 19-577 in 1977; P.A. 77-601 added exception re continued operation of certain facilities in operation as of January 1, 1979; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-610 added Subsec. (b) re validity of certain licenses issued before October 1, 1979; P.A. 80-127 added Subsec. (c) re certificate of compliance with public health code; Sec. 19-577 transferred to Sec. 19a-491 in 1983; P.A. 84-546 made technical change to Subsec. (a), deleting obsolete provision re home health care agency, homemaker-home health aide agency or coordination, assessment and monitoring agency in operation on January 1, 1979; P.A. 85-588 added Subsec. (d) to include in the definition of “institution” any person or agency who advertises, arranges or provides homemaker-home health aides or services in a patient’s home; P.A. 89-350 added the language on consent orders, deleted former Subsec. (b) re period of validity for licenses and renewal and relettered the remaining Subsecs. and changed “annually” to “biennially” in Subsec. (b); May Sp. Sess. P.A. 92-6 added new Subsec. (d) to establish fees for biennial licensing and inspection of chronic and convalescent nursing homes, rest homes with nursing supervision, homes for the aged, ambulatory facilities, mental health residential facilities, hospitals, nonstate agency educational facilities and for technical assistance for design, review and development; P.A. 93-74 amended Subsec. (d) by exempting municipal health departments, health districts or licensed nursing or community health and well-child clinics from the biennial licensing and inspection fees, by reducing educational institution infirmary fee from $500 to $75 and by instituting a per-bed charge of $25, effective July 1, 1993; P.A. 93-201 amended Subsec. (d)(13) to add “infirmary”, effective July 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-415 added Subsec. (e) authorizing commissioner to develop minimum service quality standards; P.A. 94-196 amended Subsec. (a) to authorize issuance of more than one chronic disease hospital license to a single institution until the state offers a rehabilitation hospital license, effective June 9, 1994 (Revisor’s note: In 1995 the words “said chapter and sections” were replaced editorially by the Revisors with “this chapter”); P.A. 95-160 amended Subsec. (e) by deleting a reference to coordination, assessment and monitoring agencies and made a technical change, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 97-112 replaced “homes for the aged” with “residential care homes”; P.A. 97-297 amended Subsec. (e) to add provision re training of homemaker-home health care aides by continuing education; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) by requiring submittal of a lease agreement and deleting provisions re biennial issuance of certificate of compliance with Public Health Code, deleted former Subsec. (c) defining “institution”, redesignating existing Subsec. (d) as new Subsec. (c) and adding licensing and inspection requirement for outpatient dialysis units and outpatient surgical facilities, deleting references to residential care homes and ambulatory facilities and deleting provision re technical assistance fee, added new Subsec. (d) to change license renewal for residential care homes from biennially to triennially and to increase fees from $300 per site and $3 per bed to $450 per site and $4.50 per bed, added new Subsec. (e) to require license renewal and inspection with fees every four years for outpatient clinics and maternity homes, added new Subsec. (f) re technical assistance fee, redesignated existing Subsec. (e) as new Subsec. (g) and made technical changes, effective January 1, 2004; P.A. 05-64 amended Subsec. (g) by designating existing language re regulations allowing for training as Subdiv. (1), making technical changes and adding new Subdivs. (1) and (2) re additional requirements for regulations establishing minimum service quality standards, effective June 2, 2005; P.A. 09-197 amended Subsec. (a) by adding exception for certain facilities licensed by the Commissioner of Children and Families, effective July 1, 2009; June Sp. Sess. P.A. 09-3 amended Subsecs. (c), (d) and (f) to increase fees; P.A. 10-117 amended Subsec. (b) to make a technical change and add provisions permitting commissioner to assess civil penalty of not more than $1,000 per day against an owner who is in violation of Public Health Code or consent order and providing that consent order may include establishment of temporary manager and that Attorney General may petition Superior Court to ensure compliance with consent order; P.A. 11-242 amended Subsec. (e) by deleting former Subdivs. (2) and (3) re license fees for maternity homes on a per site and per bed basis and by making technical changes; P.A. 12-118 added Subsec. (h) prohibiting commissioner from issuing or renewing the license of certain long-term care hospitals from June 15, 2012, until June 30, 2017, unless the hospital was certified under federal act on January 1, 2012, effective June 15, 2012; P.A. 13-208 amended Subsec. (c) by adding provisions, codified by the Revisors as Subdivs. (15) to (18), re hospice facility biennial fees and by making a technical change; P.A. 13-234 amended Subsec. (c) by adding Subdivs. (12) and (13) re home health care agency biennial fees and adding Subdiv. (14) re assisted living services agency biennial fees, amended Subsec. (d) by adding Subdiv. (3) re home health care agency triennial fees and adding Subdiv. (4) re certified home health care agency triennial fees, and amended Subsec. (f) by adding provisions re renovation and building alteration, re fees relative to cost of project, re fees to include reviews and inspections and re definition of “institution”, effective July 1, 2013; P.A. 13-249 added new Subsec. (h) re professional liability insurance or other indemnity against liability for professional malpractice and redesignated existing Subsec. (h) as Subsec. (i), effective January 1, 2014.



Section 19a-491a - Information required for nursing home license. Professional liability insurance requirements. Procedure upon failure to provide information.

(a) A person seeking a license to establish, conduct, operate or maintain a nursing home shall provide the Department of Public Health with the following information:

(1) (A) The name and business address of the owner and a statement of whether the owner is an individual, partnership, corporation or other legal entity; (B) the names of the officers, directors, trustees, or managing and general partners of the owner, the names of persons having a ten per cent or greater ownership interest in the owner, and a description of each such person’s occupation with the owner; and (C) if the owner is a corporation which is incorporated in another state, a certificate of good standing from the secretary of state of the state of incorporation;

(2) A description of the relevant business experience of the owner and of the administrator of the nursing home and evidence that the administrator has a license issued pursuant to section 19a-514;

(3) Affidavits signed by the owner, any of the persons described in subdivision (1) of this subsection, the administrator, assistant administrator, the medical director, the director of nursing and assistant director of nursing disclosing any matter in which such person has been convicted of a felony, as defined in section 53a-25, or has pleaded nolo contendere to a felony charge, or has been held liable or enjoined in a civil action by final judgment, if the felony or civil action involved fraud, embezzlement, fraudulent conversion or misappropriation of property; or is subject to an injunction or restrictive or remedial order of a court of record at the time of application, within the past five years has had any state or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department, arising out of or relating to health care business activity, including, but not limited to, actions affecting the operation of a nursing home, retirement home, residential care home or any facility subject to sections 17b-520 to 17b-535, inclusive, or a similar statute in another state or country;

(4) (A) A statement as to whether or not the owner is, or is affiliated with, a religious, charitable or other nonprofit organization; (B) the extent of the affiliation, if any; (C) the extent to which the affiliate organization will be responsible for the financial obligations of the owner; and (D) the provision of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, if any, under which the owner or affiliate is exempt from the payment of income tax;

(5) The location and a description of other health care facilities of the owner, existing or proposed, and, if proposed, the estimated completion date or dates and whether or not construction has begun; and

(6) If the operation of the nursing home has not yet commenced, a statement of the anticipated source and application of the funds used or to be used in the purchase or construction of the home, including:

(A) An estimate of such costs as financing expense, legal expense, land costs, marketing costs and other similar costs which the owner expects to incur or become obligated for prior to the commencement of operations; and

(B) A description of any mortgage loan or any other financing intended to be used for the financing of the nursing home, including the anticipated terms and costs of such financing.

(b) In addition to the information provided pursuant to subsection (a) of this section, the commissioner may reasonably require an applicant for a nursing home license or renewal of a nursing home license to submit additional information. Such information may include audited and certified financial statements of the owner, including, (1) a balance sheet as of the end of the most recent fiscal year, and (2) income statements for the most recent fiscal year of the owner or such shorter period of time as the owner shall have been in existence.

(c) No person acting individually or jointly with any other person shall establish, conduct, operate or maintain a nursing home without maintaining professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which such person shall maintain as insurance or indemnity against claims for injury or death for professional malpractice shall be not less than one million dollars for one person, per occurrence, with an aggregate of not less than three million dollars. The requirements of this subsection shall not apply to any person who establishes, conducts, operates or maintains a residential care home.

(d) A person seeking to renew a nursing home license shall furnish the department with any information required under this section that was not previously submitted and with satisfactory written proof that the owner of the nursing home consents to such renewal, if the owner is different from the person seeking renewal, and shall provide data on any change in the information submitted. The commissioner shall refuse to issue or renew a nursing home license if the person seeking renewal fails to provide the information required under this section. Upon such refusal, the commissioner shall grant such license to the holder of the certificate of need, provided such holder meets all requirements for such licensure. If such holder does not meet such requirements, the commissioner shall proceed in accordance with sections 19a-541 to 19a-549, inclusive. If the commissioner is considering a license renewal application pursuant to an order of the commissioner, the procedures in this subsection shall apply to such consideration.

(P.A. 89-350, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-112, S. 2; June Sp. Sess. P.A. 99-2, S. 39, 72; P.A. 01-195, S. 148, 181; P.A. 04-221, S. 33; P.A. 06-196, S. 149; P.A. 13-249, S. 1.)

History: P.A. 93-381 replaced department of health services with the department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; June Sp. Sess. P.A. 99-2 amended Subsec. (c) by adding requirement of written proof of consent of owner when owner is different from the person seeking renewal, effective June 29, 1999; P.A. 01-195 made technical changes in Subsecs. (a) to (c), effective July 11, 2001; P.A. 04-221 amended Subsec. (c) by changing from allowing to requiring the commissioner to refuse to issue or renew license if required information not provided, by providing that license shall be granted to holder of certificate of need in certain circumstances and by providing for procedure in renewals pursuant to order of the commissioner, effective June 8, 2004; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006; P.A. 13-249 added new Subsec. (c) re professional liability insurance or other indemnity against liability for professional malpractice, redesignated existing Subsec. (c) as Subsec. (d) and made a technical change, effective January 1, 2014.



Section 19a-491b - Notification of criminal conviction or disciplinary action. Civil penalty. False statements. Criminal history records checks.

(a) Any person who is licensed to establish, conduct, operate or maintain a nursing home or residential care home shall notify the Commissioner of Public Health immediately if the owner, conductor, operator or maintainer of such home, any person described in subdivision (3) of subsection (a) of section 19a-491a, or any nurse or nurse’s aide has been convicted of (1) a felony, as defined in section 53a-25, (2) cruelty to persons under section 53-20, or (3) assault of a victim sixty or older under section 53a-61a; or has been subject to any decision imposing disciplinary action by the licensing agency in any state, the District of Columbia, a United States possession or territory or a foreign jurisdiction. Failure to comply with the notification requirement shall subject the licensed person to a civil penalty of not more than one hundred dollars.

(b) Each nursing home and residential care home shall require a person described in subdivision (3) of subsection (a) of section 19a-491a or a nurse or nurse’s aide to complete and sign an application form which contains questions as to whether the person has been convicted of any crime specified in subsection (a) of this section or has been subject to any decision imposing disciplinary action as described in said subsection. Any person seeking employment in a position connected with the provision of care in a nursing home or residential care home who makes a false written statement regarding such prior criminal convictions or disciplinary action shall be guilty of a class A misdemeanor.

(c) The Commissioner of Public Health shall require each initial applicant described in subdivision (1) of subsection (a) of section 19a-491a to submit to state and national criminal history records checks. The criminal history records checks required by this subsection shall be conducted in accordance with section 29-17a.

(P.A. 89-350, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-175, S. 17, 32; P.A. 13-208, S. 27.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-175 amended Subsec. (c) by replacing language re criminal background investigations with language re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 13-208 amended Subsec. (a) by adding reference to residential care home and making a technical change, and amended Subsec. (b) by adding references to residential care home, effective July 1, 2013.



Section 19a-491c - Criminal history and patient abuse background search program. Regulations.

(a) As used in this section:

(1) “Criminal history and patient abuse background search” or “background search” means (A) a review of the registry of nurse’s aides maintained by the Department of Public Health pursuant to section 20-102bb, (B) checks of state and national criminal history records conducted in accordance with section 29-17a, and (C) a review of any other registry specified by the Department of Public Health which the department deems necessary for the administration of a background search program.

(2) “Direct access” means physical access to a patient or resident of a long-term care facility that affords an individual with the opportunity to commit abuse or neglect against or misappropriate the property of a patient or resident.

(3) “Disqualifying offense” means a conviction of any crime described in 42 USC 1320a-7(a)(1), (2), (3) or (4) or a substantiated finding of neglect, abuse or misappropriation of property by a state or federal agency pursuant to an investigation conducted in accordance with 42 USC 1395i-3(g)(1)(C) or 42 USC 1396r(g)(1)(C).

(4) “Long-term care facility” means any facility, agency or provider that is a nursing home, as defined in section 19a-521, a residential care home, as defined in section 19a-521, a home health agency, as defined in section 19a-490, an assisted living services agency, as defined in section 19a-490, an intermediate care facility for individuals with intellectual disabilities, as defined in 42 USC 1396d(d), a chronic disease hospital, as defined in section 19a-550, or an agency providing hospice care which is licensed to provide such care by the Department of Public Health or certified to provide such care pursuant to 42 USC 1395x.

(b) (1) On or before July 1, 2012, the Department of Public Health shall create and implement a criminal history and patient abuse background search program, within available appropriations, in order to facilitate the performance, processing and analysis of the criminal history and patient abuse background search of individuals who have direct access.

(2) The Department of Public Health shall develop a plan to implement the criminal history and patient abuse background search program, in accordance with this section. In developing such plan, the department shall (A) consult with the Commissioners of Emergency Services and Public Protection, Developmental Services, Mental Health and Addiction Services, Social Services and Consumer Protection, or their designees, the State Long-Term Care Ombudsman, or a designee, the chairperson of the Board of Pardons and Paroles, or a designee, a representative of each category of long-term care facility and representatives from any other agency or organization the Commissioner of Public Health deems appropriate, (B) evaluate factors including, but not limited to, the administrative and fiscal impact of components of the program on state agencies and long-term care facilities, background check procedures currently used by long-term care facilities, federal requirements pursuant to Section 6201 of the Patient Protection and Affordable Care Act, P.L. 111-148, as amended from time to time, and the effect of full and provisional pardons on employment, and (C) outline (i) an integrated process with the Department of Emergency Services and Public Protection to cross-check and periodically update criminal information collected in criminal databases, (ii) a process by which individuals with disqualifying offenses can apply for a waiver, and (iii) the structure of an Internet-based portal to streamline the criminal history and patient abuse background search program. The Department of Public Health shall submit such plan, including a recommendation as to whether homemaker-companion agencies should be included in the scope of the background search program, to the joint standing committees of the General Assembly having cognizance of matters relating to aging, appropriations and the budgets of state agencies, and public health, in accordance with the provisions of section 11-4a, not later than February 1, 2012.

(c) (1) Except as provided in subdivision (2) of this subsection, each long-term care facility, prior to extending an offer of employment to, or entering into a contract for, the provision of long-term care services with any individual who will have direct access, or prior to allowing any individual to begin volunteering at such long-term care facility when the long-term care facility reasonably expects such volunteer will regularly perform duties that are substantially similar to those of an employee with direct access, shall require that such individual submit to a background search. The Department of Public Health shall prescribe the manner by which (A) long-term care facilities perform the review of (i) the registry of nurse’s aides maintained by the department pursuant to section 20-102bb, and (ii) any other registry specified by the department, including requiring long-term care facilities to report the results of such review to the department, and (B) individuals submit to state and national criminal history records checks, including requiring the Department of Emergency Services and Public Protection to report the results of such checks to the Department of Public Health.

(2) No long-term care facility shall be required to comply with the provisions of this subsection if the individual provides evidence to the long-term care facility that such individual submitted to a background search conducted pursuant to subdivision (1) of this subsection not more than three years immediately preceding the date such individual applies for employment, seeks to enter into a contract or begins volunteering with the long-term care facility and that the prior background search confirmed that the individual did not have a disqualifying offense.

(d) (1) The Department of Public Health shall review all reports provided to the department pursuant to subsection (c) of this section. If any such report contains evidence indicating that an individual has a disqualifying offense, the department shall provide notice to the individual and the long-term care facility indicating the disqualifying offense and providing the individual with the opportunity to file a request for a waiver pursuant to subdivisions (2) and (3) of this subsection.

(2) An individual may file a written request for a waiver with the department not later than thirty days after the date the department mails notice to the individual pursuant to subdivision (1) of this subsection. The department shall mail a written determination indicating whether the department shall grant a waiver pursuant to subdivision (3) of this subsection not later than fifteen business days after the department receives the written request from the individual, except that said time period shall not apply to any request for a waiver in which an individual challenges the accuracy of the information obtained from the background search.

(3) The department may grant a waiver from the provisions of subsection (e) of this section to an individual who identifies mitigating circumstances surrounding the disqualifying offense, including (A) inaccuracy in the information obtained from the background search, (B) lack of a relationship between the disqualifying offense and the position for which the individual has applied, (C) evidence that the individual has pursued or achieved rehabilitation with regard to the disqualifying offense, or (D) that substantial time has elapsed since committing the disqualifying offense. The department and its employees shall be immune from liability, civil or criminal, that might otherwise be incurred or imposed, for good faith conduct in granting waivers pursuant to this subdivision.

(4) After completing a review pursuant to subdivision (1) of this subsection, the department shall notify in writing the long-term care facility to which the individual has applied for employment or with which the individual seeks to enter into a contract or volunteer (A) of any disqualifying offense and any information the individual provided to the department regarding mitigating circumstances surrounding such offense, or of the lack of a disqualifying offense, and (B) whether the department granted a waiver pursuant to subdivision (3) of this subsection.

(e) Notwithstanding the provisions of section 46a-80, no long-term care facility shall employ an individual required to submit to a background search, contract with any such individual to provide long-term care services or allow such individual to volunteer if the long-term care facility receives notice from the department that the individual has a disqualifying offense in the individual’s background search and the department has not granted a waiver pursuant to subdivision (3) of subsection (d) of this section. A long-term care facility may, but is not obligated to, employ, enter into a contract with or allow to volunteer an individual who was granted a waiver pursuant to said subdivision (3).

(f) (1) Except as provided in subdivision (2) of this subsection, a long-term care facility shall not employ, enter into a contract with or allow to volunteer any individual required to submit to a background search until the long-term care facility receives notice from the Department of Public Health pursuant to subdivision (4) of subsection (d) of this section.

(2) A long-term care facility may employ, enter into a contract with or allow to volunteer an individual required to submit to a background search on a conditional basis before the long-term care facility receives notice from the department that such individual does not have a disqualifying offense, provided: (A) The employment or contractual or volunteer period on a conditional basis shall last not more than sixty days, (B) the long-term care facility has begun the review required under subsection (c) of this section and the individual has submitted to checks pursuant to subsection (c) of this section, (C) the individual is subject to direct, on-site supervision during the course of such conditional employment or contractual or volunteer period, and (D) the individual, in a signed statement (i) affirms that the individual has not committed a disqualifying offense, and (ii) acknowledges that a disqualifying offense reported in the background search required by subsection (c) of this section shall constitute good cause for termination and a long-term care facility may terminate the individual if a disqualifying offense is reported in said background search.

(g) Notwithstanding the provisions of subsection (b) of this section, the department may phase in implementation of the criminal history and patient abuse background search program by category of long-term care facility. No long-term care facility shall be required to comply with the provisions of subsections (c), (e) and (f) of this section until the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the commissioner is implementing the criminal history and patient abuse background search program for the category of such long-term care facility.

(h) The department shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section. The department may implement policies and procedures consistent with the provisions of this section while in the process of adopting such policies and procedures as regulation, provided notice of intention to adopt regulations is printed in the Connecticut Law Journal not later than twenty days after the date of implementation. Such policies and procedures shall be valid until the time final regulations are effective.

(P.A. 11-242, S. 90; P.A. 13-32, S. 14; 13-139, S. 16; 13-208, S. 3, 28; 13-220, S. 23.)

History: P.A. 11-242 effective January 1, 2012 (Revisor’s note: In Subsec. (c)(1)(B), “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51); P.A. 13-32 amended Subsec. (b)(2) to replace “Department of Public Safety” with “Department of Emergency Services and Public Protection” and make a technical change, effective July 1, 2013; P.A. 13-139 amended Subsec. (a)(4) to redefine “long-term care facility” by substituting “individuals with intellectual disabilities” for “the mentally retarded”; P.A. 13-208 amended Subsec. (a)(4) to redefine “long-term care facility” by adding reference to residential care home, effective July 1, 2013, and amended Subsec. (c)(1) by adding provision re background search for certain volunteers and making technical changes, effective October 1, 2013; P.A. 13-220 amended Subsec. (b)(2) to replace “Department of Public Safety” with “Department of Emergency Services and Public Protection”, effective June 18, 2013.



Section 19a-491d - Prospective employees of home health agency to submit to comprehensive background check. Disclosure re prior disciplinary action.

(a) As used in this section, “comprehensive background check” means a background investigation performed by a home health agency, as defined in subsection (k) of section 19a-490, of an applicant for employment that includes, but is not limited to: (1) A review of any application materials prepared or requested by the agency and completed by the applicant; (2) an in-person interview of the applicant; (3) verification of the applicant’s Social Security number; (4) if the position applied for within the agency requires licensure on the part of the applicant, verification that the required license is in good standing; (5) a check of the registry established and maintained pursuant to section 54-257; (6) a review of criminal conviction information obtained through a search of current criminal matters of public record in this state based on the applicant’s name and date of birth; (7) if the applicant has resided in this state less than three years prior to the date of the application for employment, a review of criminal conviction information from the state or states where such applicant resided during such three-year period; and (8) a review of any other information that the agency deems necessary in order to evaluate the suitability of the applicant for the position.

(b) On or after January 1, 2012, each home health agency, prior to extending an offer of employment to an applicant for employment with the agency, shall require such applicant to submit to a comprehensive background check. In addition, each home health agency shall require that any such applicant complete and sign a form disclosing whether the applicant was subject to any decision imposing disciplinary action by a licensing agency in any state, the District of Columbia, a United States possession or territory or a foreign jurisdiction. Any applicant who makes a false statement regarding such prior disciplinary action with intent to mislead the home health agency shall be guilty of a class A misdemeanor.

(c) The provisions of this section shall cease to be effective on the date the Commissioner of Public Health publishes notice in the Connecticut Law Journal of the department’s implementation of the criminal history and patient abuse background search program for home health agencies in accordance with the provisions of section 19a-491c.

(P.A. 11-242, S. 95.)

History: P.A. 11-242 effective January 1, 2012.



Section 19a-492 - Regulations re qualifications of home health care administrators employed as such on January 1, 1981.

Section 19a-492 is repealed, effective October 1, 2002.

(P.A. 81-116; P.A. 82-472, S. 70, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 149, 181; P.A. 02-89, S. 90.)



Section 19a-492a - Disclosures by home health care agencies.

Whenever a home health care agency, licensed pursuant to this chapter, contracts or arranges for services for a patient under the care of the agency or whenever such agency refers a patient, under its care, for home health services as defined in subsection (d) of section 19a-490, the agency shall inform the patient or the patient’s legally liable representative, in writing, at the time of such contract, arrangement or referral of the Medicare and Medicaid certification status of the agency or service provider which will provide the requested services.

(P.A. 91-88.)



Section 19a-492b - Home health care agencies. Discrimination against persons receiving aid. Prohibition. Penalties.

(a) A home health care agency that receives payment for rendering care to persons receiving medical assistance from the state, assistance from the Connecticut home-care program for the elderly pursuant to section 17b-342, or funds obtained through Title XVIII of the Social Security Amendments of 1965 shall be prohibited from discriminating against such persons who apply for enrollment to such home health care agency on the basis of source of payment.

(b) Any home health care agency which violates the provisions of this section shall be subject to suspension or revocation of license.

(P.A. 93-415, S. 6; P.A. 01-195, S. 150, 181; P.A. 04-76, S. 27.)

History: P.A. 01-195 made technical changes in Subsecs. (a) and (b), effective July 11, 2001; P.A. 04-76 amended Subsec. (a) by deleting “general assistance medical benefits from a town”.



Section 19a-492c - Home health care agencies. Waiver for provision of hospice services.

(a) For purposes of this section, “rural town” means towns having either seventy-five per cent or more of their population classified as rural in the 1990 federal decennial census of population, or in the most recent such census used by the State Office of Rural Health to determine rural towns, or towns that are not designated as metropolitan areas on the list maintained by the federal Office of Management and Budget, used by the State Office of Rural Health to determine rural towns and “permanent part-time employee” means an employee who is employed and on duty a minimum of twenty hours per work week on a regular basis.

(b) A home health care agency licensed pursuant to this chapter that provides hospice services in a rural town and is unable to access licensed or Medicare-certified hospice care to consistently provide adequate services to patients in the rural town may apply to the Commissioner of Public Health for a waiver from the regulations licensing such agency adopted pursuant to this chapter. The waiver may authorize one or more of the following: (1) The agency’s supervisor of clinical services may also serve as the supervisor of clinical services assigned to the hospice program; (2) the hospice volunteer coordinator and the hospice program director may be permanent part-time employees; (3) the program director may perform other services at the agency, including, but not limited to, hospice volunteer coordinator. The commissioner shall not grant a waiver unless the commissioner determines that such waiver will not adversely impact the health, safety and welfare of hospice patients and their families. The waiver shall be in effect for two years. An agency may reapply for such a waiver.

(P.A. 04-81, S. 1; 04-258, S. 42; May Sp. Sess. P.A. 04-2, S. 111.)

History: P.A. 04-258, effective June 1, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, changed effective date of P.A. 04-81 from October 1, 2004, to May 10, 2004.



Section 19a-492d - Vaccinations and medication administered by nurses employed by home health care agencies or homemaker-home health aide agencies.

On and after October 1, 2007, a nurse who is employed by an agency licensed by the Department of Public Health as a home health care agency or a homemaker-home health aide agency may administer influenza and pneumococcal polysaccharide vaccines to persons in their homes, after an assessment for contraindications, without a physician’s order in accordance with a physician-approved agency policy that includes an anaphylaxis protocol. In the event of an adverse reaction to the vaccine, such nurse may also administer epinephrine or other anaphylaxis medication without a physician’s order in accordance with the physician-approved agency policy. For purposes of this section, “nurse” means an advanced practice registered nurse, registered nurse or practical nurse licensed under chapter 378.

(P.A. 07-9, S. 1; P.A. 08-184, S. 10.)

History: P.A. 07-9 effective April 26, 2007; P.A. 08-184 substituted “persons” for “patients” and provided that physician-approved agency policy includes anaphylaxis protocol and nurse may administer epinephrine or other anaphylaxis medication in event of adverse reaction to vaccine.



Section 19a-492e - Delegation of medication administration by registered nurse to homemaker-home health aide. Regulations.

(a) For purposes of this section “home health care agency” has the same meaning as provided in section 19a-490. Notwithstanding the provisions of chapter 378, a registered nurse may delegate the administration of medications that are not administered by injection to homemaker-home health aides who have obtained certification for medication administration in accordance with regulations adopted pursuant to subsection (b) of this section, unless the prescribing practitioner specifies that a medication shall only be administered by a licensed nurse.

(b) (1) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section. Such regulations shall require each home health care agency that serves clients requiring assistance with medication administration to (A) adopt practices that increase and encourage client choice, dignity and independence; (B) establish policies and procedures to ensure that a registered nurse may delegate allowed tasks of nursing care, to include medication administration, to homemaker-home health aides when the registered nurse determines that it is in the best interest of the client and the homemaker-home health aide has been deemed competent to perform the task; (C) designate homemaker-home health aides to obtain certification for the administration of medication; and (D) ensure that such homemaker-home health aides receive such certification.

(2) The regulations shall establish certification requirements for medication administration and the criteria to be used by home health care agencies that provide services for clients requiring assistance with medication administration in determining (A) which homemaker-home health aides shall obtain such certification, and (B) education and skill training requirements, including ongoing training requirements for such certification. Education and skill training requirements shall include, but not be limited to, initial orientation, training in client rights and identification of the types of medication that may be administered by unlicensed personnel, behavioral management, personal care, nutrition and food safety, and health and safety in general.

(c) Each home health care agency shall ensure that, on or before January 1, 2013, delegation of nursing care tasks in the home care setting is allowed within such agency and that policies are adopted to employ homemaker-home health aides for the purposes of allowing nurses to delegate such tasks.

(d) A registered nurse licensed pursuant to the provisions of chapter 378 who delegates the task of medication administration to a homemaker-home health aide pursuant to this section shall not be subject to disciplinary action based on the performance of the homemaker-home health aide to whom tasks are delegated, unless the homemaker-home health aide is acting pursuant to specific instructions from the registered nurse or the registered nurse fails to leave instructions when the nurse should have done so, provided the registered nurse: (1) Documented in the patient’s care plan that the medication administration could be properly and safely performed by the homemaker-home health aide to whom it is delegated, (2) provided initial direction to the homemaker-home health aide, and (3) provided ongoing supervision of the homemaker-home health aide, including the periodic assessment and evaluation of the patient’s health and safety related to medication administration.

(e) A registered nurse who delegates the provision of nursing care to another person pursuant to this section shall not be subject to an action for civil damages for the performance of the person to whom nursing care is delegated unless the person is acting pursuant to specific instructions from the nurse or the nurse fails to leave instructions when the nurse should have done so.

(f) No person may coerce a registered nurse into compromising patient safety by requiring the nurse to delegate the administration of medication if the nurse’s assessment of the patient documents a need for a nurse to administer medication and identifies why the need cannot be safely met through utilization of assistive technology or administration of medication by certified homemaker-home health aides. No registered nurse who has made a reasonable determination based on such assessment that delegation may compromise patient safety shall be subject to any employer reprisal or disciplinary action pursuant to chapter 378 for refusing to delegate or refusing to provide the required training for such delegation. The Department of Social Services, in consultation with the Department of Public Health and home health care agencies, shall develop protocols for documentation pursuant to the requirements of this subsection. The Department of Social Services shall notify all licensed home health care agencies of such protocols prior to the implementation of this section.

(g) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulations, provided notice of intent to adopt regulations is published in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(June 12 Sp. Sess. P.A. 12-1, S. 11.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 19a-493 - (Formerly Sec. 19-578). Issuance and renewal of license. Scheduled and unscheduled inspections. Annual report. Change of ownership.

(a) Upon receipt of an application for an initial license, the Department of Public Health, subject to the provisions of section 19a-491a, shall issue such license if, upon conducting a scheduled inspection and investigation, the department finds that the applicant and facilities meet the requirements established under section 19a-495, provided a license shall be issued to or renewed for an institution, as defined in subsection (d), (e) or (f) of section 19a-490, only if such institution is not otherwise required to be licensed by the state. If an institution, as defined in subsections (b), (d), (e) and (f) of section 19a-490, applies for license renewal and has been certified as a provider of services by the United States Department of Health and Human Services under Medicare or Medicaid programs within the immediately preceding twelve-month period, or if an institution, as defined in subsection (b) of section 19a-490, is currently certified, the commissioner or the commissioner’s designee may waive on renewal the inspection and investigation of such facility required by this section and, in such event, any such facility shall be deemed to have satisfied the requirements of section 19a-495 for the purposes of licensure. Such license shall be valid for two years or a fraction thereof and shall terminate on March thirty-first, June thirtieth, September thirtieth or December thirty-first of the appropriate year. A license issued pursuant to this chapter, unless sooner suspended or revoked, shall be renewable biennially (1) after an unscheduled inspection is conducted by the department, and (2) upon the filing by the licensee, and approval by the department, of a report upon such date and containing such information in such form as the department prescribes and satisfactory evidence of continuing compliance with requirements established under section 19a-495. In the case of an institution, as defined in subsection (d) of section 19a-490, that is also certified as a provider under the Medicare program, the license shall be issued for a period not to exceed three years, to run concurrently with the certification period. Each license shall be issued only for the premises and persons named in the application and shall not be transferable or assignable. Licenses shall be posted in a conspicuous place in the licensed premises.

(b) (1) A nursing home license may be renewed biennially after (A) an unscheduled inspection conducted by the department, (B) submission of the information required by section 19a-491a, and (C) submission of evidence satisfactory to the department that the nursing home is in compliance with the provisions of this chapter, the Public Health Code and licensing regulations.

(2) Any change in the ownership of a facility or institution, as defined in subsection (c) of section 19a-490, owned by an individual, partnership or association or the change in ownership or beneficial ownership of ten per cent or more of the stock of a corporation which owns, conducts, operates or maintains such facility or institution, shall be subject to prior approval of the department after a scheduled inspection of such facility or institution is conducted by the department, provided such approval shall be conditioned upon a showing by such facility or institution to the commissioner that it has complied with all requirements of this chapter, the regulations relating to licensure and all applicable requirements of the Public Health Code. Any such change in ownership or beneficial ownership resulting in a transfer to a person related by blood or marriage to such an owner or beneficial owner shall not be subject to prior approval of the department unless: (A) Ownership or beneficial ownership of ten per cent or more of the stock of a corporation, partnership or association which owns, conducts, operates or maintains more than one facility or institution is transferred; (B) ownership or beneficial ownership is transferred in more than one facility or institution; or (C) the facility or institution is the subject of a pending complaint, investigation or licensure action. If the facility or institution is not in compliance, the commissioner may require the new owner to sign a consent order providing reasonable assurances that the violations shall be corrected within a specified period of time. Notice of any such proposed change of ownership shall be given to the department at least ninety days prior to the effective date of such proposed change. For the purposes of this subdivision, “a person related by blood or marriage” means a parent, spouse, child, brother, sister, aunt, uncle, niece or nephew. For the purposes of this subdivision, a change in the legal form of the ownership entity, including, but not limited to, changes from a corporation to a limited liability company, a partnership to a limited liability partnership, a sole proprietorship to a corporation and similar changes, shall not be considered a change of ownership if the beneficial ownership remains unchanged and the owner provides such information regarding the change to the department as may be required by the department in order to properly identify the current status of ownership and beneficial ownership of the facility or institution. For the purposes of this subdivision, a public offering of the stock of any corporation that owns, conducts, operates or maintains any such facility or institution shall not be considered a change in ownership or beneficial ownership of such facility or institution if the licensee and the officers and directors of such corporation remain unchanged, such public offering cannot result in an individual or entity owning ten per cent or more of the stock of such corporation, and the owner provides such information to the department as may be required by the department in order to properly identify the current status of ownership and beneficial ownership of the facility or institution.

(1953, 1955, S. 2053d; P.A. 77-304, S. 4; 77-601, S. 3, 11; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-46, S. 2, 3; P.A. 80-17; 80-199; P.A. 81-135; 81-201, S. 1; P.A. 84-546, S. 168, 173; P.A. 85-146, S. 2, 4; P.A. 89-350, S. 7; P.A. 90-13, S. 7; June Sp. Sess. P.A. 91-8, S. 28, 63; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 99-2, S. 15, 72; P.A. 00-10; P.A. 05-272, S. 6; P.A. 09-232, S. 14; P.A. 10-117, S. 1; P.A. 13-249, S. 3.)

History: Sec. 19-34 transferred to Sec. 19-578 in 1977; P.A. 77-304 added provisions re report of portions of federal income tax information as condition for license renewal and re notice and approval of proposed changes in ownership; P.A. 77-601 added provisions re approval and inspection of institutions required for issuance and renewal, respectively, of licenses; P.A. 77-614 and P.A. 78-303 replaced commissioner and department of health commissioner and department of health services, effective January 1, 1979; P.A. 79-46 rephrased proviso re license issuance or renewal and allowed issuance or renewal only if institution not otherwise required to be licensed by state; P.A. 80-17 allowed waiver of inspection and investigation if currently certified as provider of services by U.S. Department of Health and Human Resources or certified within last 12 months; P.A. 80-199 rephrased provision re prior approval of change in ownership; P.A. 81-135 specified that inspections conducted by the department of health services prior to the initial licensure of a facility or prior to the transfer of ownership of a nursing home shall be “scheduled” inspections and that inspections conducted for purposes of license renewal shall be “unscheduled”; P.A. 81-201 replaced requirement that a nursing home owner submit pertinent portions of his personal Federal Income Tax for purposes of annual license renewal with authorization for the department of health services to require the submission of “information related to the character and financial condition” of the owner; Sec. 19-578 transferred to Sec. 19a-493 in 1983; P.A. 84-546 made technical changes; P.A. 85-146 authorized the issuance of provisional licenses; P.A. 89-350 divided the existing section into Subsecs. (a) and (b), provided for biennial licensure, added the language in Subsec. (b) on requirements for the renewal of a nursing home license and on consent orders and made technical changes; P.A. 90-13 made technical change in Subsec. (a); June Sp. Sess. P.A. 91-8 amended Subsec. (b) to specify when changes re transfer or change of ownership to relatives are not subject to department approval and defined “a person related by blood or marriage”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 99-2 amended Subsec. (b) by expanding definition of “a person related by blood or marriage” to include a “brother, sister, aunt, uncle, niece or nephew” and by adding provision re change in legal form of ownership entity, effective June 29, 1999; P.A. 00-10 made technical changes and added provisions re a public offering of stock that shall not be considered a change in ownership or beneficial ownership; P.A. 05-272 amended Subsec. (a) to remove “without charge” re biennial renewal of certain health care institution licenses; P.A. 09-232 amended Subsec. (a) by substituting United States Department of Health and Human Services for United States Department of Health and Human Resources and by adding exception re frequency of Department of Public Health inspections for Medicare-certified provider institutions, effective July 1, 2009; P.A. 10-117 amended Subsec. (a) by deleting provisions re provisional license, by deleting reference to Sec. 19a-490(c), by adding “on renewal” re inspection and investigation waiver, by changing “requirements” to “requirements established under section 19a-495”, by deleting reference to Sec. 19a-490(e) or (f), by replacing provision re inspection of institution certified as Medicare provider with provision re 3-year period of licensure for institution certified as Medicare provider and by making technical changes; P.A. 13-249 amended Subsec. (b)(1)(B) to delete “subsections (a) and (c) of section 19a-491a and any other information required by the commissioner pursuant to subsection (b) of said” and add “19a-491a”, effective January 1, 2014.



Section 19a-493a - Evaluation of certain new licensees.

If a person who has no record of operating a nursing home in this state acquires one or more nursing homes and is issued a license or licenses pursuant to section 19a-493, the Commissioner of Public Health may prescribe a period of time to evaluate the standard of care rendered by the licensee as prescribed by the Public Health Code, not to exceed five years from the date of issuance of the license or licenses, during which such person or corporation is prohibited from acquiring any other nursing home in this state.

(P.A. 89-350, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-493b - Definition of outpatient surgical facility. Licensure and exceptions. Compliance with certificate of need requirements. Dental clinics not subject to section. Waiver of certain licensure regulation requirements.

(a) As used in this section and subsection (a) of section 19a-490, “outpatient surgical facility” means any entity, individual, firm, partnership, corporation, limited liability company or association, other than a hospital, engaged in providing surgical services or diagnostic procedures for human health conditions that include the use of moderate or deep sedation, moderate or deep analgesia or general anesthesia, as such levels of anesthesia are defined from time to time by the American Society of Anesthesiologists, or by such other professional or accrediting entity recognized by the Department of Public Health. An outpatient surgical facility shall not include a medical office owned and operated exclusively by a person or persons licensed pursuant to section 20-13, provided such medical office: (1) Has no operating room or designated surgical area; (2) bills no facility fees to third party payers; (3) administers no deep sedation or general anesthesia; (4) performs only minor surgical procedures incidental to the work performed in said medical office of the physician or physicians that own and operate such medical office; and (5) uses only light or moderate sedation or analgesia in connection with such incidental minor surgical procedures. Nothing in this subsection shall be construed to affect any obligation to comply with the provisions of section 19a-691.

(b) No entity, individual, firm, partnership, corporation, limited liability company or association, other than a hospital, shall individually or jointly establish or operate an outpatient surgical facility in this state without complying with chapter 368z, except as otherwise provided by this section, and obtaining a license within the time specified in this subsection from the Department of Public Health for such facility pursuant to the provisions of this chapter, unless such entity, individual, firm, partnership, corporation, limited liability company or association: (1) Provides to the Office of Health Care Access division of the Department of Public Health satisfactory evidence that it was in operation on or before July 1, 2003, or (2) obtained, on or before July 1, 2003, from the Office of Health Care Access, a determination that a certificate of need is not required. An entity, individual, firm, partnership, corporation, limited liability company or association otherwise in compliance with this section may operate an outpatient surgical facility without a license through March 30, 2007, and shall have until March 30, 2007, to obtain a license from the Department of Public Health.

(c) Notwithstanding the provisions of this section, no outpatient surgical facility shall be required to comply with section 19a-631, 19a-632, 19a-644, 19a-645, 19a-646, 19a-649, 19a-654 to 19a-660, inclusive, 19a-664 to 19a-666, inclusive, 19a-673 to 19a-676, inclusive, 19a-678, 19a-681 or 19a-683. Each outpatient surgical facility shall continue to be subject to the obligations and requirements applicable to such facility, including, but not limited to, any applicable provision of this chapter and those provisions of chapter 368z not specified in this subsection, except that a request for permission to undertake a transfer or change of ownership or control shall not be required pursuant to subsection (a) of section 19a-638 if the Office of Health Care Access division of the Department of Public Health determines that the following conditions are satisfied: (1) Prior to any such transfer or change of ownership or control, the outpatient surgical facility shall be owned and controlled exclusively by persons licensed pursuant to section 20-13 or chapter 375, either directly or through a limited liability company, formed pursuant to chapter 613, a corporation, formed pursuant to chapters 601 and 602, or a limited liability partnership, formed pursuant to chapter 614, that is exclusively owned by persons licensed pursuant to section 20-13 or chapter 375, or is under the interim control of an estate executor or conservator pending transfer of an ownership interest or control to a person licensed under section 20-13 or chapter 375, and (2) after any such transfer or change of ownership or control, persons licensed pursuant to section 20-13 or chapter 375, a limited liability company, formed pursuant to chapter 613, a corporation, formed pursuant to chapters 601 and 602, or a limited liability partnership, formed pursuant to chapter 614, that is exclusively owned by persons licensed pursuant to section 20-13 or chapter 375, shall own and control no less than a sixty per cent interest in the outpatient surgical facility.

(d) The provisions of this section shall not apply to persons licensed to practice dentistry or dental medicine pursuant to chapter 379 or to outpatient clinics licensed pursuant to this chapter.

(e) Any outpatient surgical facility that is accredited as provided in section 19a-691 shall continue to be subject to the requirements of section 19a-691.

(f) The Commissioner of Public Health may provide a waiver for outpatient surgical facilities from the physical plant and staffing requirements of the licensing regulations adopted pursuant to this chapter, provided no waiver may be granted unless the health, safety and welfare of patients is ensured.

(P.A. 03-274, S. 1; P.A. 04-249, S. 1; P.A. 05-3, S. 1; 05-151, S. 2; P.A. 06-64, S. 3; P.A. 10-179, S. 104; P.A. 11-44, S. 177; 11-242, S. 32.)

History: P.A. 03-274 effective July 1, 2003; P.A. 04-249 amended Subsec. (a) by adding provision of diagnostic procedures to definition and including list of facilities not included in definition, amended Subsec. (b) by deleting provisions re exception for outpatient surgical facilities under development, deleting moratorium on new facilities and making technical and conforming changes, deleted former Subsec. (c) re determination of commencement of development, redesignated existing Subsecs. (d) to (f) and (h) as new Subsecs. (c) to (e) and (f), respectively, amended new Subsec. (c) by listing sections from which facilities are exempt, providing factors under which request for permission to change control or ownership of facility not required and imposing limitations on ownership and control of facilities, and deleted former Subsec. (g) re rights and obligations of such facilities, effective July 1, 2004; P.A. 05-3 amended Subsec. (b) by changing “and” to “or” re conditions to be met in order for a facility to operate without a license until March 30, 2007, effective April 1, 2005; P.A. 05-151 amended Subsec. (c) by removing reference to repealed Sec. 19a-617a; P.A. 06-64 amended Subsec. (c) by deleting references to repealed sections, effective July 1, 2006; P.A. 10-179 amended Subsecs. (b)(1) and (c) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health” and, in Subsec. (c), by deleting reference to Sec. 19a-637a; P.A. 11-44 amended Subsec. (c) by deleting references to Secs. 19a-662, 19a-669 to 19a-670a, 19a-671, 19a-671a and 19a-672, added reference to Sec. 19a-673 and made technical changes, effective July 1, 2011; P.A. 11-242 amended Subsec. (c) by adding references to persons licensed pursuant to Ch. 375.



Section 19a-493c - Outpatient clinics. Licensure. Regulations.

(a) The Commissioner of Public Health shall license outpatient clinics, as defined in section 19a-490.

(b) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section. The commissioner may waive any provision of the regulations for outpatient clinics. The commissioner may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulations, provided notice of intent to adopt regulations is published in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 13-208, S. 78.)

History: P.A. 13-208 effective January 1, 2014.



Section 19a-494 - (Formerly Sec. 19-579). Disciplinary action.

(a) The Commissioner of Public Health, after a hearing held in accordance with the provisions of chapter 54, may take any of the following actions, singly or in combination, in any case in which the commissioner finds that there has been a substantial failure to comply with the requirements established under this chapter, the Public Health Code or licensing regulations:

(1) Revoke a license or certificate;

(2) Suspend a license or certificate;

(3) Censure a licensee or certificate holder;

(4) Issue a letter of reprimand to a licensee or certificate holder;

(5) Place a licensee or certificate holder on probationary status and require him to report regularly to the department on the matters which are the basis of the probation;

(6) Restrict the acquisition of other facilities for a period of time set by the commissioner;

(7) Issue an order compelling compliance with applicable statutes or regulations of the department; or

(8) Impose a directed plan of correction.

(b) Notice of the hearing to the holder of a license or certificate shall be effected by registered or certified mail or by personal service, setting forth the particular reasons for the proposed action and fixing a date, not less than thirty days from the date of such mailing or service, at which the holder of such license or certificate shall be given an opportunity for a prompt and fair hearing, and witnesses may be subpoenaed by either party for such hearing. Such hearing may be conducted by the Commissioner of Public Health, a deputy commissioner, or by a member of the Department of Public Health, designated by said commissioner. On the basis of such hearing, or upon default of the holder of such license or certificate, the person conducting such hearing shall specify his findings and conclusions, and said department may, upon the basis of such findings and conclusions take any action authorized by this section that it deems necessary. A copy of such decision shall be sent by registered or certified mail or served personally upon the holder of such license or certificate.

(1953, 1955, S. 2054d; 1969, P.A. 399; P.A. 77-614, S. 323, 610; P.A. 78-303, S. 70, 136; P.A. 80-127, S. 2; P.A. 83-103, S. 1; P.A. 89-350, S. 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-242, S. 85.)

History: 1969 act replaced department of health with public health council, included deputy commissioner or member of department or public health council as eligible for hearing panel and made slight language changes; Sec. 19-35 transferred to Sec. 19-579 in 1977; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 78-303 replaced public health council with commissioner of health services; P.A. 80-127 included references to certificates and holders of certificates; Sec. 19-579 transferred to Sec. 19a-494 in 1983; P.A. 83-103 deleted requirement making suspension or revocation of a license or certificate final 30 days after it is mailed or served; P.A. 89-350 divided the existing section into Subsecs. (a) and (b), substituted the reference to chapter 54 for language specifying hearing requirements and specified other actions besides suspension and revocation; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-242 amended Subsec. (a) by adding Subdiv. (8) re imposition of directed plan of correction and by making technical changes.

Cited. 26 CS 452.



Section 19a-494a - Emergency summary orders.

If the Commissioner of Public Health finds that the health, safety or welfare of any patient or patients served by an institution, as defined in subsections (d) and (e) of section 19a-490, imperatively requires emergency action and he incorporates a finding to that effect in his order, he may issue a summary order to the holder of a license issued pursuant to section 19a-493 pending completion of any proceedings conducted pursuant to section 19a-494. These proceedings shall be promptly instituted and determined. The orders which the commissioner may issue shall include, but not be limited to: (1) Revoking or suspending the license; (2) prohibiting such institution from contracting with new patients or terminating its relationship with current patients; (3) limiting the license of such institution in any respect, including reducing the patient capacity or services which may be provided by such institution; and (4) compelling compliance with the applicable statutes or regulations of the department.

(P.A. 85-146, S. 3, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-495 - (Formerly Sec. 19-580). Regulations re licensed institutions. Implementation of policies and procedures re medications.

(a) The Department of Public Health shall, after consultation with the appropriate public and voluntary hospital planning agencies, establish classifications of institutions. The department shall, in the Public Health Code, adopt, amend, promulgate and enforce such regulations based upon reasonable standards of health, safety and comfort of patients and demonstrable need for such institutions, with respect to each classification of institutions to be licensed under sections 19a-490 to 19a-503, inclusive, including their special facilities, as will further the accomplishment of the purposes of said sections in promoting safe, humane and adequate care and treatment of individuals in institutions. The department shall adopt such regulations, in accordance with chapter 54, concerning home health care agencies and homemaker-home health aide agencies.

(b) The Department of Public Health, with the advice of the Department of Mental Health and Addiction Services, shall include in the regulations adopted pursuant to subsection (a) of this section, additional standards for community residences, as defined in section 19a-507a, which shall include, but not be limited to, standards for: (1) Safety, maintenance and administration; (2) protection of human rights; (3) staffing requirements; (4) administration of medication; (5) program goals and objectives; (6) services to be offered; and (7) population to be served.

(c) The commissioner may waive any provisions of the regulations affecting the physical plant requirements of residential care homes if the commissioner determines that such waiver would not endanger the health, safety or welfare of any resident. The commissioner may impose conditions, upon granting the waiver, that assure the health, safety and welfare of residents, and may revoke the waiver upon a finding that the health, safety or welfare of any resident has been jeopardized. The commissioner shall not grant a waiver that would result in a violation of the Fire Safety Code or State Building Code. The commissioner may adopt regulations, in accordance with chapter 54, establishing procedures for an application for a waiver pursuant to this subsection.

(d) The Commissioner of Public Health, in consultation with the Commissioner of Mental Health and Addiction Services, may implement policies and procedures, in compliance with federal law, permitting licensed health care providers with prescriptive authority to prescribe medications to treat persons dependent on opiates in free standing substance abuse treatment facilities, licensed under section 19a-490, while in the process of adopting such policies and procedures in regulation form, provided the commissioner prints notice of the intent to adopt regulations in the Connecticut Law Journal not later than thirty days after the date of implementation of such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the time final regulations are adopted.

(1953, 1955, S. 2055d; 1969, P.A. 693, S. 3; P.A. 77-61, S. 1, 3; 77-601, S. 4, 11; 77-614, S. 323, 610; P.A. 79-610, S. 24; P.A. 84-341, S. 7, 8; P.A. 86-371, S. 31, 45; 86-374, S. 3, 6; P.A. 93-262, S. 58, 87; 93-381, S. 33, 39; P.A. 95-160, S. 13, 69; 95-257, S. 11, 12, 21, 58; P.A. 96-139, S. 12, 13; P.A. 97-112, S. 1; P.A. 01-195, S. 151, 181; P.A. 11-8, S. 27; 11-242, S. 27.)

History: 1969 act replaced “advisory committee”, i.e. committee on hospital licensing, with “council”, i.e. council on hospitals, required consultation with public and voluntary hospital planning agencies and included reference to regulations based on standards of “demonstrable need for such institutions”; Sec. 19-36 transferred to Sec. 19-580 in 1977; P.A. 77-61 deleted reference to council on hospitals; P.A. 77-601 added provision re regulations concerning home health care, homemaker-home health aide and coordination, assessment and monitoring agencies; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-610 added Subsec. (b); Sec. 19-580 transferred to Sec. 19a-495 in 1983; P.A. 84-341 added Subsec. (c) concerning additional regulations for community residences for mentally ill adults; P.A. 86-371 amended Subsec. (b) to require the advice of the Connecticut alcohol and drug abuse commission rather than the department of mental health; P.A. 86-374 added provision in Subsec. (a) specifying when a coordination, assessment and monitoring agency may be a service provider; P.A. 93-262 amended Subsec. (a) to delete the reference to the recommendations of the commissioner on aging, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services and deleted Subsec. (b) re licensing regulations prior to October 1, 1979, effective July 1, 1993; P.A. 95-160 amended Subsec. (a) by deleting references to coordination, assessment and monitoring agencies and made a technical change, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 97-112 added new Subsec. (c) re waiver of physical plant regulations; P.A. 01-195 made technical changes in Subsecs. (a) and (c), effective July 11, 2001; P.A. 11-8 made a technical change in Subsec. (c), effective May 24, 2011; P.A. 11-242 added Subsec. (d) re commissioner’s authority to implement policies and procedures while adopting regulations re medications prescribed to treat persons dependent on opiates in free standing substance abuse treatment facilities, effective July 13, 2011.

Cited. 26 CS 452.

Annotation to present section:

Subsec. (a):

Cited. 206 C. 316.



Section 19a-495a - Unlicensed assistive personnel in residential care homes. Certification re administration of medication. Regulations. Nonnursing duties.

(a)(1) The Commissioner of Public Health shall adopt regulations, as provided in subsection (d) of this section, to require each residential care home, as defined in section 19a-490, that admits residents requiring assistance with medication administration, to (A) designate unlicensed personnel to obtain certification for the administration of medication, and (B) to ensure that such unlicensed personnel receive such certification.

(2) The regulations shall establish criteria to be used by such homes in determining (A) the appropriate number of unlicensed personnel who shall obtain such certification, and (B) training requirements, including on-going training requirements for such certification. Training requirements shall include, but shall not be limited to: Initial orientation, resident rights, identification of the types of medication that may be administered by unlicensed personnel, behavioral management, personal care, nutrition and food safety, and health and safety in general.

(b) Each residential care home, as defined in section 19a-490, shall ensure that, on or before January 1, 2010, an appropriate number of unlicensed personnel, as determined by the residential care home, obtain certification for the administration of medication. Certification of such personnel shall be in accordance with regulations adopted pursuant to this section. Unlicensed personnel obtaining such certification may administer medications that are not administered by injection to residents of such homes, unless a resident’s physician specifies that a medication only be administered by licensed personnel.

(c) On and after October 1, 2007, unlicensed assistive personnel employed in residential care homes, as defined in section 19a-490, may (1) obtain and document residents’ blood pressures and temperatures with digital medical instruments that (A) contain internal decision-making electronics, microcomputers or special software that allow the instruments to interpret physiologic signals, and (B) do not require the user to employ any discretion or judgment in their use; (2) obtain and document residents’ weight; and (3) assist residents in the use of glucose monitors to obtain and document their blood glucose levels.

(d) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted.

(P.A. 99-80, S. 1; P.A. 07-76, S. 1; Sept. Sp. Sess. P.A. 09-5, S. 44.)

History: P.A. 07-76 designated existing provisions as Subsec. (a) and added Subsec. (b) to authorize the use of unlicensed assistive personnel for certain duties in residential care homes; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by dividing existing provisions into Subdivs. (1) and (2) and, in Subdiv. (1), by removing reference to July 1, 2000, replacing reference to adoption of regulations in accordance with Ch. 54 with reference to Subsec. (d), adding provision re home that admits residents requiring assistance with medication administration and adding provisions re regulations to designate unlicensed personnel to obtain certification and to ensure receipt of certification and, in Subdiv. (2), by adding provisions re regulations to establish number of unlicensed personnel to obtain certification and training requirements to include identification of types of medication to be administered by unlicensed personnel, added new Subsec. (b) requiring each residential care home to ensure an appropriate number of unlicensed personnel obtain certification and specifying that certified personnel may administer medications not administered by injection and not required by a resident’s physician to be administered by licensed personnel, redesignated existing Subsec. (b) as Subsec. (c) and added Subsec. (d) allowing Commissioner of Public Health to implement policies and procedures while in the process of adopting regulations, effective October 5, 2009.



Section 19a-495b - Residential care homes. Operational requirements. Conforming amendments to the Public Health Code.

(a) A residential care home that is colocated with a chronic and convalescent nursing home or a rest home with nursing supervision may request permission of the Department of Public Health to meet the requirements of section 19-13-D6(j) of the Public Health Code concerning attendants in residence from 10:00 p.m. to 7:00 a.m. through the use of shared personnel.

(b) A residential care home shall maintain temperatures in resident rooms and all other areas used by residents at the minimum temperature of seventy-one degrees Fahrenheit.

(c) A residential care home shall ensure that the maximum time span between a resident’s evening meal and breakfast does not exceed fourteen hours unless a substantial bedtime nourishment is offered by the residential care home.

(d) On and after July 1, 2011, the Department of Public Health shall no longer (1) require that a person seeking a license to operate a residential care home supply to the department a certificate of physical and mental health, signed by a physician, at the time of an initial or subsequent application for licensure; and (2) approve the time scheduling of regular meals and snacks in residential care homes.

(e) In accordance with section 19a-36, the Commissioner of Public Health shall amend the Public Health Code in conformity with the provisions of this section.

(P.A. 11-242, S. 56.)

History: P.A. 11-242 effective July 1, 2011.



Section 19a-496 - (Formerly Sec. 19-581). Compliance with regulations. Inspections. Plan of correction.

(a) An institution which is in operation at the time of the adoption of any regulations under section 19a-495, shall be given a reasonable time within which to comply with such regulations. The provisions of this section shall not be construed to require the issuance of a license, or to prevent the suspension or revocation thereof, to an institution which does not comply with minimum requirements of health, safety and comfort designated by the Department of Public Health through regulation adopted under the provisions of section 19a-495.

(b) The department may inspect an institution to determine compliance with applicable state statutes and regulations. Upon a finding of noncompliance with such statutes or regulations, the department shall issue a written notice of noncompliance to the institution. Not later than ten days after such institution receives a notice of noncompliance, the institution shall submit a plan of correction to the department in response to the items of noncompliance identified in such notice. The plan of correction shall include: (1) The measures that the institution intends to implement or systemic changes that the institution intends to make to prevent a recurrence of each identified issue of noncompliance; (2) the date each such corrective measure or change by the institution is effective; (3) the institution’s plan to monitor its quality assessment and performance improvement functions to ensure that the corrective measure or systemic change is sustained; and (4) the title of the institution’s staff member that is responsible for ensuring the institution’s compliance with its plan of correction. The plan of correction shall be deemed to be the institution’s representation of compliance with the identified state statutes or regulations identified in the department’s notice of noncompliance. Any institution that fails to submit a plan of correction that meets the requirements of this section may be subject to disciplinary action.

(1953, 1955, S. 2056d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 152, 181; P.A. 13-208, S. 7.)

History: Sec. 19-37 transferred to Sec. 19-581 in 1977; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-581 transferred to Sec. 19a-496 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 13-208 designated existing provisions as Subsec. (a) and amended same to delete “, not to exceed one year from the date of such adoption,” and added Subsec. (b) re inspections and plan of correction.



Section 19a-496a - Home health care agency services ordered by physician licensed in a state which borders Connecticut.

All home health care agency services which are required by law to be performed upon the order of a licensed physician may be performed upon the order of a physician licensed in a state which borders Connecticut.

(P.A. 89-107, S. 2.)



Section 19a-497 - Filing of strike contingency plan. Summary order. Civil penalty: Notification and hearing requirement. Regulations. Collective bargaining implications.

(a) Each institution shall, upon receipt of a notice of intention to strike by a labor organization representing the employees of such institution, in accordance with the provisions of the National Labor Relations Act, 29 USC 158, file a strike contingency plan with the commissioner not later than five days before the date indicated for the strike.

(b) The commissioner may issue a summary order to any nursing home facility, as defined in section 19a-521, or any residential care home, as defined in section 19a-521, that fails to file a strike contingency plan that complies with the provisions of this section and the regulations adopted by the commissioner pursuant to this section within the specified time period. Such order shall require the nursing home facility or residential care home to immediately file a strike contingency plan that complies with the provisions of this section and the regulations adopted by the commissioner pursuant to this section.

(c) Any nursing home facility or residential care home that is in noncompliance with this section shall be subject to a civil penalty of not more than ten thousand dollars for each day of noncompliance.

(d) (1) If the commissioner determines that a nursing home facility or residential care home is in noncompliance with this section or the regulations adopted pursuant to this section, for which a civil penalty is authorized by subsection (c) of this section, the commissioner may send to an authorized officer or agent of the nursing home facility or residential care home, by certified mail, return receipt requested, or personally serve upon such officer or agent, a notice that includes: (A) A reference to this section or the section or sections of the regulations involved; (B) a short and plain statement of the matters asserted or charged; (C) a statement of the maximum civil penalty that may be imposed for such noncompliance; and (D) a statement of the party’s right to request a hearing to contest the imposition of the civil penalty.

(2) A nursing home facility or residential care home may make written application for a hearing to contest the imposition of a civil penalty pursuant to this section not later than twenty days after the date such notice is mailed or served. All hearings under this section shall be conducted in accordance with the provisions of chapter 54. If a nursing home facility or residential care home fails to request a hearing or fails to appear at the hearing or if, after the hearing, the commissioner finds that the nursing home facility or residential care home is in noncompliance, the commissioner may, in the commissioner’s discretion, order that a civil penalty be imposed that is not greater than the penalty stated in the notice. The commissioner shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested, to the nursing home facility or residential care home named in such order.

(e) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54: (1) Establishing requirements for a strike contingency plan, which shall include, but not be limited to, a requirement that the plan contain documentation that the institution has arranged for adequate staffing and security, food, pharmaceuticals and other essential supplies and services necessary to meet the needs of the patient population served by the institution in the event of a strike; and (2) for purposes of the imposition of a civil penalty upon a nursing home facility or residential care home pursuant to subsections (c) and (d) of this section.

(f) Such plan shall be deemed a statement of strategy or negotiation with respect to collective bargaining for the purpose of subdivision (9) of subsection (b) of section 1-210.

(P.A. 81-201, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 153, 181; P.A. 05-172, S. 1; P.A. 13-208, S. 29.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 substituted “institution” for “facility” and made other technical changes, effective July 11, 2001; P.A. 05-172 designated existing language re filing of strike contingency plan as Subsec. (a), deleted former provision re regulations and established five-day pre-strike deadline for filing plan, added Subsec. (b) authorizing commissioner to issue summary orders to noncomplying nursing home facilities, added Subsec. (c) subjecting noncomplying nursing home facilities to civil penalty, added Subsec. (d) establishing notification and hearing requirements for imposition of civil penalty, added Subsec. (e) requiring commissioner to adopt regulations establishing requirements for strike contingency plans and for imposition of civil penalty, and designated existing language deeming strike contingency plan a statement of strategy or negotiation with respect to collective bargaining as Subsec. (f); P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013.



Section 19a-498 - (Formerly Sec. 19-582). Inspections, investigations, examinations and audits. Retention of records.

(a) Subject to the provisions of section 19a-493, the Department of Public Health shall make or cause to be made a biennial licensure inspection of all institutions and such other inspections and investigations of institutions and examination of their records as the department deems necessary.

(b) The commissioner, or an agent authorized by the commissioner to conduct any inquiry, investigation or hearing under the provisions of this chapter, shall have power to inspect the premises of an institution, issue subpoenas, order the production of books, records or documents, administer oaths and take testimony under oath relative to the matter of such inquiry, investigation or hearing. At any hearing ordered by the department, the commissioner or such agent may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. If any person disobeys such subpoena or, having appeared in obedience thereto, refuses to answer any pertinent question put to such person by the commissioner or such agent or to produce any records and papers pursuant to the subpoena, the commissioner or such agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the business has been conducted, setting forth such disobedience or refusal, and said court shall cite such person to appear before said court to answer such question or to produce such records and papers.

(c) The Department of Mental Health and Addiction Services, with respect to any mental health facility or alcohol or drug treatment facility, shall be authorized, either upon the request of the Commissioner of Public Health or at such other times as they deem necessary, to enter such facility for the purpose of inspecting programs conducted at such facility. A written report of the findings of any such inspection shall be forwarded to the Commissioner of Public Health and a copy shall be maintained in such facility’s licensure file.

(d) In addition, when the Commissioner of Social Services deems it necessary, said commissioner, or a designated representative of said commissioner, may examine and audit the financial records of any nursing home facility, as defined in section 19a-521, any residential care home, as defined in section 19a-521, or any nursing facility management services certificate holder, as defined in section 19a-561. Each nursing home facility, residential care home and nursing facility management services certificate holder shall retain all financial information, data and records relating to the operation of the nursing home facility or residential care home for a period of not less than ten years, and all financial information, data and records relating to any real estate transactions affecting such operation, for a period of not less than twenty-five years, which financial information, data and records shall be made available, upon request, to the Commissioner of Social Services or such designated representative at all reasonable times. In connection with any inquiry, examination or investigation, the commissioner or the commissioner’s designated representative may issue subpoenas, order the production of books, records and documents, administer oaths and take testimony under oath. The Attorney General, upon request of said commissioner or the commissioner’s designated representative, may apply to the Superior Court to enforce any such subpoena or order.

(1953, 1955, S. 2057d; P.A. 77-593, S. 1, 4; 77-614, S. 323, 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 79-610, S. 25; P.A. 80-92; P.A. 82-210, S. 1, 2; P.A. 88-230, S. 1, 12; P.A. 89-350, S. 9; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-262, S. 1, 87; 93-381, S. 34, 39; P.A. 95-220, S. 4–6; 95-257, S. 11, 12, 21, 26, 39, 58; P.A. 01-57, S. 2; 01-195, S. 154, 181; Sept. Sp. Sess. P.A. 09-3, S. 36; P.A. 10-117, S. 6; P.A. 13-208, S. 30.)

History: Sec. 19-38 transferred to Sec. 19-582 in 1977; P.A. 77-593 added Subsec. (b) re audits; P.A. 77-614 and P.A. 78-303 replaced department of health with department of health services and commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 79-610 added provisions re annual inspections of mental health facilities or alcohol or drug treatment facilities; P.A. 80-92 replaced alcohol and drug abuse council with alcohol and drug abuse commission; P.A. 82-210 replaced previous specific provisions re personnel to conduct annual and interim inspections with new provisions in Subsecs. (a) and (b), relettering former Subsec. (b) as (c); Sec. 19-582 transferred to Sec. 19a-498 in 1983; P.A. 89-350 added a new Subsec. (b) re investigatory powers and relettered the remaining Subsecs., replaced “annual” with “biennial” in Subsec. (a) and made technical changes Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1989 public and special acts, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced commissioner and department of health services with commissioner and department of public health and addiction services, amended Subsec. (a) re notice of biennial inspection or investigation of an alcohol or drug treatment facility and amended Subsec. (c) to remove reference to Connecticut alcohol and drug abuse commission, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, replaced Commission on Hospitals and Health Care with Office of Health Care Access and amended Subsec. (c) to include alcohol or drug treatment facilities, effective July 1, 1995; P.A. 01-57 made technical changes in Subsec. (c); P.A. 01-195 made technical changes in Subsecs. (a) to (d), effective July 11, 2001; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (d) by eliminating provision that permitted Commissioner of Health Care Access to request that Commissioner of Social Services examine and audit financial records of a nursing home and by making conforming changes, effective October 6, 2009; P.A. 10-117 amended Subsec. (b) by adding provisions re subpoenas and production of books, records or documents re inquiries, investigations or hearings and amended Subsec. (d) by adding provisions re nursing facilities management certificate holder and re subpoenas, production of books, records and documents, testimony under oath and Attorney General enforcement in connection with any inquiry, examination or investigation; P.A. 13-208 amended Subsec. (d) by adding references to residential care home, effective July 1, 2013.



Section 19a-498a - Discriminatory practices prohibited.

(a) As used in this section: (1) “Discriminate” and “discriminatory treatment” with regard to an employee of a health care facility includes discharge, demotion, suspension, or any other detrimental changes in terms or conditions of employment, or the threat of any such actions; and (2) “health care facility” has the same meaning as in section 19a-630.

(b) No health care facility shall discriminate or retaliate in any manner against an employee of such facility because the employee submitted a complaint or initiated or cooperated in an investigation by or proceeding before a governmental entity relating to the care or services by, or the conditions in, such facility.

(c) A health care facility that violates subsection (b) of this section shall reinstate the employee and reimburse the employee for lost wages, lost work benefits, and any reasonable legal costs incurred by the employee in pursuing the employee’s rights under this section.

(d) The provisions and remedies under this section are not exclusive and are in addition to any other provisions and remedies in any section of the general statutes or which are available under common law.

(P.A. 03-272, S. 2.)



Section 19a-498b - Nursing homes. Admission of residents who have been administered a level two assessment. Annual survey by Department of Public Health to include comparison between recommended services and actual services. Responsibilities of nursing home administrators and Department of Mental Health and Addiction Services.

(a) The Department of Public Health, when conducting its annual survey of a nursing home that has admitted a resident or residents who have been administered a level two assessment, shall compare the services recommended for any such resident in the level two assessment with the actual services being provided to such resident as reflected in such resident’s plan of care. The department shall include the results of any such comparison, as well as any regulatory violations found by the department during an inspection, in the survey of such nursing home.

(b) A nursing home administrator, or a designee of the nursing home administrator, shall notify the Department of Mental Health and Addiction Services not later than fourteen days after the date of admission of any individual who has been administered a level two assessment which confirms a psychiatric diagnosis. Within available appropriations, the department shall consult with the staff of a nursing home concerning the status and discharge of those individuals who are clients of the department. The department shall, within available appropriations, protect to the fullest extent possible, the existing housing of any client of the department, who is identified in a level two assessment as being in need of a short-term admission to a nursing home of ninety days or less.

(P.A. 08-184, S. 57; P.A. 09-11, S. 6.)

History: P.A. 08-184 effective June 12, 2008; P.A. 09-11 made a technical change in Subsec. (a).



Section 19a-499 - (Formerly Sec. 19-583). Information to be confidential. Exceptions.

(a) Information received by the Department of Public Health through filed reports, inspection or as otherwise authorized under this chapter, shall not be disclosed publicly in such manner as to identify any patient of an institution, except in a proceeding involving the question of licensure.

(b) Notwithstanding the provisions of subsection (a) of this section, all records obtained by the commissioner in connection with any investigation under this chapter shall not be subject to the provisions of section 1-210 for a period of six months from the date of the petition or other event initiating such investigation, or until such time as the investigation is terminated pursuant to a withdrawal or other informal disposition or until a hearing is convened pursuant to chapter 54, whichever is earlier. A complaint, as defined in subdivision (6) of section 19a-13, shall be subject to the provisions of section 1-210 from the time that it is served or mailed to the respondent. Records which are otherwise public records shall not be deemed confidential merely because they have been obtained in connection with an investigation under this chapter.

(1953, 1955, S. 2058d; P.A. 75-242; P.A. 77-614, S. 323, 610; P.A. 85-585, S. 3; P.A. 89-350, S. 10; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 39, 58; P.A. 01-195, S. 155, 181; P.A. 10-179, S. 105.)

History: P.A. 75-242 replaced “individuals or institutions” with “any patient of an institution” and included proceeding before commission on hospitals and health care in exception; Sec. 19-39 transferred to Sec. 19-583 in 1977; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-583 transferred to Sec. 19a-499 in 1983; P.A. 85-585 added Subsec. (b) re confidentiality of investigations by the commission; P.A. 89-350 made a technical change in Subsec. (a), substituting “this chapter” for specific section cites; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 01-195 made technical changes in Subsecs. (a) and (b), effective July 11, 2001; P.A. 10-179 amended Subsec. (a) by deleting provision re Office of Health Care Access proceeding.



Section 19a-500 - Penalty for material false statement.

Any person who makes any material false statement in any document or record which an institution licensed by the Department of Public Health is required to submit to such department or maintain on file shall be guilty of false statement and shall be subject to the penalties provided for false statement.

(P.A. 81-201, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Secs. 53a-157a and 53a-157b for definitions of and penalties for false statement.



Section 19a-501 - (Formerly Sec. 19-584). Appeal.

Any person who is a holder of a license or certificate, or the state, acting through the Attorney General, aggrieved by any decision of the Department of Public Health after a hearing, or any applicant whose license or certificate is denied, may appeal therefrom in accordance with the provisions of section 4-183.

(1953, 1955, S. 2059d; 1971, P.A. 870, S. 49; P.A. 76-436, S. 376, 681; P.A. 77-603, S. 68, 125; 77-614, S. 323, 610; P.A. 80-127, S. 3; P.A. 83-103, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and included reference to judicial districts, effective July 1, 1978; Sec. 19-40 transferred to Sec. 19-584 in 1977; P.A. 77-603 replaced previous detailed appeal provisions with statement that appeals to be made in accordance with Sec. 4-183 but retained provision re preservation of status quo pending final disposition of matter; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-127 included references to certificates and certificate holders; Sec. 19-584 transferred to Sec. 19a-501 in 1983; P.A. 83-103 deleted requirement preserving the status quo of an applicant or license or certificate pending an appeal; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Department did not act illegally, arbitrarily or in abuse of its discretion in refusing a license to plaintiffs for more beds than it had nurses as required by regulations. 26 CS 452.



Section 19a-502 - (Formerly Sec. 19-585). Penalty for operating without license or owning property without certificate. Revocation or suspension of license for failure to yield financial information.

(a) Any person establishing, conducting, managing or operating any institution without the license required under the provisions of sections 19a-490 to 19a-503, inclusive, or owning real property or improvements upon or within which such an institution is established, conducted, managed or operated, without the certificate required under the provisions of section 19a-491, shall be fined not more than one hundred dollars for each offense, and each day of a continuing violation after conviction shall be considered a separate offense. The penalty provisions of this subsection shall not apply to any financial institution regulated by any state or federal agency or body, which financial institution has succeeded to the title of the premises by mortgage foreclosure and the operator, if any, continues to occupy such property.

(b) If any person conducting, managing or operating any nursing home facility, as defined in section 19a-521, or residential care home, as defined in section 19a-521, fails to maintain or make available the financial information, data or records required under subsection (d) of section 19a-498, such person’s license as a nursing home facility or residential care home administrator may be revoked or suspended in accordance with section 19a-517 or the license of such nursing home facility or residential care home may be revoked or suspended in the manner provided in section 19a-494, or both.

(1953, 1955, S. 2060d; P.A. 77-593, S. 2, 4; P.A. 80-127, S. 4; P.A. 89-350, S. 11; P.A. 01-195, S. 156, 181; P.A. 13-208, S. 31.)

History: Sec. 19-41 transferred to Sec. 19-585 in 1977; P.A. 77-593 added Subsec. (b) re suspension or revocation of licenses for failure to maintain or supply financial information; P.A. 80-127 made Subsec. (a) applicable to persons owning real property or improvements upon or within which an institution is established who lack required certificate; Sec. 19-585 transferred to Sec. 19a-502 in 1983; P.A. 89-350 made a technical change in Subsec. (b); P.A. 01-195 made technical changes in Subsecs. (a) and (b), effective July 11, 2001; P.A. 13-208 amended Subsec. (b) by adding references to residential care home and making a technical change, effective July 1, 2013.



Section 19a-503 - (Formerly Sec. 19-586). Authority re establishment, conduct, management or operation of institution without a license or nursing facility management services without a certificate.

Notwithstanding the existence or pursuit of any other remedy, the Department of Public Health may, in the manner provided by law and upon the advice of the Attorney General, conduct an investigation and maintain an action in the name of the state for injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of an institution or nursing facility management services, without a license or certificate under this chapter.

(1953, 1955, S. 2061d; P.A. 77-614, S. 323, 610; P.A. 85-146, S. 1, 4; P.A. 89-350, S. 12; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 10-117, S. 7.)

History: Sec. 19-42 transferred to Sec. 19-586 in 1977; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-586 transferred to Sec. 19a-503 in 1983; P.A. 85-146 authorized the department to conduct an investigation of unlicensed institutions prior to maintaining any action; P.A. 89-350 made a technical change, substituting “this chapter” for specific section cites; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 10-117 added provisions re nursing facility management services without a certificate.



Section 19a-504 - (Formerly Sec. 19-587). Removal of bodies of deceased persons from presence of patients in hospitals, residential care homes and rest homes.

The Department of Public Health shall adopt such regulations, in accordance with chapter 54, pertaining to the prompt removal of bodies of deceased persons from the presence of other patients in hospitals, residential care homes or rest homes as will minimize, as far as possible, disturbance of such other patients.

(1971, P.A. 143; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-112, S. 2; P.A. 01-195, S. 157, 181.)

History: Sec. 19-49a transferred to Sec. 19-587 in 1977; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-587 transferred to Sec. 19a-504 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-112 replaced “homes for the aged” with “residential care homes”; P.A. 01-195 made technical changes, effective July 11, 2001.

See Secs. 7-64 to 7-71, inclusive, re disposal of bodies and disinterment procedures, generally.

See Sec. 19a-91 re transportation of bodies.



Section 19a-504a - Continuation or removal of life support system. Determination of death.

(a) For the purpose of this section, “life support system” means any mechanical or electronic device utilized by any medical facility in order to replace, assist or supplement the function of any human vital organ or combination of organs.

(b) For purposes of making a determination concerning the continuation or removal of any life support system in a general hospital licensed under section 19a-491, an individual who has sustained either (1) irreversible cessation of circulatory and respiratory functions, or (2) irreversible cessation of all functions of the entire brain, including the brain stem, is dead. Determination of death shall be made in accordance with accepted medical standards.

(P.A. 84-261, S. 1, 2.)



Section 19a-504b - Home health care for elderly persons.

Each licensed hospital or outpatient surgical facility where a one-day ambulatory surgical or invasive diagnostic procedure as defined by the Connecticut Peer Review Organization has been performed on a person who is sixty-five years of age or older shall ascertain or attempt to insure the availability of home health care for such person. As used in this section: “Outpatient surgical facility” means a facility operated by a corporation other than a hospital which provides ambulatory surgical care in addition to the provision of medical care for diagnosis and treatment of persons with acute or chronic conditions or to the provision of surgical care to well persons.

(P.A. 87-266.)



Section 19a-504c - Regulations; standards for hospital discharge planning.

The Department of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to set minimum standards for hospital discharge planning services. Such standards shall include, but not necessarily be limited to, requirements for (1) a written discharge plan prepared in consultation with the patient, or the patient’s family or representative, and the patient’s physician, and (2) a procedure for advance notice to the patient of the patient’s discharge and provision of a copy of the discharge plan to the patient prior to discharge. Whenever a hospital refers a patient’s name to a nursing home as part of the hospital’s discharge planning process, or when a hospital patient requests such a referral, the hospital shall make a copy of the patient’s hospital record available to the nursing home and shall allow the nursing home access to the patient for purposes of care planning and consultation.

(P.A. 88-335, S. 2, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-236, S. 4.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-236 added provision requiring hospital referring a patient to a nursing home to make the patient’s hospital record available and to allow the nursing home access to the patient, and made technical changes, effective July 13, 2011.



Section 19a-504d - Hospital discharge plans; options of home health care agencies required.

(a) If a hospital recommends home health care to a patient, the hospital discharge plan shall include two or more available options of home health care agencies.

(b) A hospital which (1) has an ownership or investment interest in a home health care agency, or (2) receives compensation or remuneration for referral of patients to a home health care agency shall disclose such interest to any patient prior to including such agency as an option in a hospital discharge plan. Such information shall be verbally disclosed to each patient or shall be posted in a conspicuous place visible to patients. As used in this subsection, “ownership or investment interest” does not include ownership of investment securities purchased by the practitioner on terms available to the general public and which are publicly traded.

(P.A. 93-415, S. 7.)



Section 19a-505 - (Formerly Sec. 19-588). Maternity hospitals; license; inspection.

(a) No person shall keep a maternity hospital or lying-in place unless such person has previously obtained a license therefor, issued by the Department of Public Health. Each such license shall be valid for a term of two years and may be revoked by the Department of Public Health upon proof that the institution for which such license was issued is being improperly conducted or for the violation of any of the provisions of this section or of the Public Health Code, or on the basis of lack of demonstrable need, provided the licensee shall be given a reasonable opportunity to be heard in reference to such proposed revocation.

(b) Within six hours after the departure, removal or withdrawal of any child born at such maternity hospital or lying-in place, the keeper thereof shall make a record of such departure, removal or withdrawal of such child, the names and residences of the persons who took such child or its body and the place to which it was taken and where it was left, which record shall be produced by the keeper or licensee of such hospital or lying-in place, for inspection by and upon the demand of any person authorized to make such inspection by the Department of Public Health or the council. Each keeper of any such hospital or lying-in place, and his servants and agents, shall permit any person so authorized to enter such hospital or lying-in place and inspect such hospital or lying-in place and all of its appurtenances, for the purpose of detecting any improper treatment of any child or any improper management or conduct in such hospital or lying-in place or its appurtenances. Each person so authorized may remove any article which he may think presents evidence of any crime being committed therein and deliver the same to the appropriate law enforcement official to be disposed of according to law. Any person who violates any provision of this section shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 4687; 1949, S. 2336d; 1969, P.A. 693, S. 4; 699, S. 23; P.A. 77-614, S. 323, 610; P.A. 89-339, S. 2, 6; P.A. 93-381 , S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1969 acts divided section into Subsecs., allowed revocation of license on basis of lack of demonstrable need, added reference to inspectors authorized by council on hospitals and deleted reference to presentation of evidence to coroner, referring instead to “appropriate law enforcement official”; Sec. 19-43 transferred to Sec. 19-588 in 1977; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-588 transferred to Sec. 19a-505 in 1983; P.A. 89-339 amended Subsec. (a) to replace provision that license terminates December thirty-first, annually, with provision that license is valid for two years; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-505a - Hospital to provide forms for birth certificate and affidavit of parentage to parents of child born out of wedlock.

Upon the birth of a child born out of wedlock, the hospital or such other institution where such birth occurs shall provide an opportunity for the mother and putative father to complete a birth certificate and an affidavit of parentage.

(P.A. 93-329, S. 3.)



Section 19a-506 - (Formerly Sec. 19-589). Licensing of maternity homes. Fees.

Section 19a-506 is repealed, effective July 1, 2009.

(1959, P.A. 658; P.A. 76-436, S. 378, 681; P.A. 77-603, S. 69, 125; 77-614, S. 323, 610; P.A. 78-280, S. 1, 127; P.A. 83-121, S. 1, 2; P.A. 89-339, S. 3, 6; May Sp. Sess. P.A. 92-6, S. 15, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 09-197, S. 3.)



Section 19a-507 - (Formerly Sec. 19-589a). New Horizons independent living facility for severely physically disabled adults.

(a) Notwithstanding the provisions of chapter 368z, New Horizons, Inc., a nonprofit, nonsectarian organization, or a subsidiary organization controlled by New Horizons, Inc., is authorized to construct and operate an independent living facility for severely physically disabled adults, in the town of Farmington, provided such facility shall be constructed in accordance with applicable building codes. The Farmington Housing Authority, or any issuer acting on behalf of said authority, subject to the provisions of this section, may issue tax-exempt revenue bonds on a competitive or negotiated basis for the purpose of providing construction and permanent mortgage financing for the facility in accordance with Section 103 of the Internal Revenue Code. Prior to the issuance of such bonds, plans for the construction of the facility shall be submitted to and approved by the Office of Health Care Access. The office shall approve or disapprove such plans within thirty days of receipt thereof. If the plans are disapproved they may be resubmitted. Failure of the office to act on the plans within such thirty-day period shall be deemed approval thereof. The payments to residents of the facility who are eligible for assistance under the state supplement program for room and board and necessary services, shall be determined annually to be effective July first of each year. Such payments shall be determined on a basis of a reasonable payment for necessary services, which basis shall take into account as a factor the costs of providing those services and such other factors as the commissioner deems reasonable, including anticipated fluctuations in the cost of providing services. Such payments shall be calculated in accordance with the manner in which rates are calculated pursuant to subsection (h) of section 17b-340 and the cost-related reimbursement system pursuant to said section except that efficiency incentives shall not be granted. The commissioner may adjust such rates to account for the availability of personal care services for residents under the Medicaid program. The commissioner shall, upon submission of a request, allow actual debt service, comprised of principal and interest, in excess of property costs allowed pursuant to section 17-313b-5 of the regulations of Connecticut state agencies, provided such debt service terms and amounts are reasonable in relation to the useful life and the base value of the property. The cost basis for such payment shall be subject to audit, and a recomputation of the rate shall be made based upon such audit. The facility shall report on a fiscal year ending on the thirtieth day of September on forms provided by the commissioner. The required report shall be received by the commissioner no later than December thirty-first of each year. The Department of Social Services may use its existing utilization review procedures to monitor utilization of the facility. If the facility is aggrieved by any decision of the commissioner, the facility may, within ten days, after written notice thereof from the commissioner, obtain by written request to the commissioner, a hearing on all items of aggrievement. If the facility is aggrieved by the decision of the commissioner after such hearing, the facility may appeal to the Superior Court in accordance with the provisions of section 4-183.

(b) The Commissioner of Social Services may provide for work incentive programs for residents of the facility.

(P.A. 77-569, S. 2, 3; 77-614, S. 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 79-92, S. 1, 2; P.A. 83-482, S. 1, 2; June Sp. Sess. P.A. 91-8, S. 19, 63; P.A. 93-262, S. 1, 87; May Sp. Sess. P.A. 94-5, S. 13, 30; P.A. 95-257, S. 39, 58; 95-338, S. 2, 3; June 18 Sp. Sess. P.A. 97-2, S. 92, 165; P.A. 99-279, S. 26, 45; Sept. Sp. Sess. P.A. 09-5, S. 35.)

History: P.A. 77-614 and 78-303 allowed substitution of commissioner of income maintenance for social services commissioner, effective January 1, 1979; P.A. 79-92 substituted “account” for “fund” and changed purpose for which account to be used from payment of bonds issued by Connecticut Health and Educational Facilities Authority as stated; Sec. 19-589a transferred to Sec. 19a-507 in 1983; P.A. 83-482 authorized construction of “independent living facility for severely physically disabled adults” rather than of “health care facility for the handicapped”, required that construction accord with building codes rather than public health codes, added authority for the issuance of tax-exempt revenue bonds, commission on hospitals and health care’s approval of construction plans, payments to residents who are eligible for assistance under Ch. 302, the method for the determination of such payments and the appeal procedure, and also deleted provisions in Subsec. (b) concerning work incentive positions, reimbursement from the state and federal government and an escrow account for patients’ earnings; June Sp. Sess. P.A. 91-8 amended Subsec. (a) to maintain rates paid by the state as of June 30, 1991, through June 30, 1992, except for scheduled decreases; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; May Sp. Sess. P.A. 94-5 amended Subsec. (a) to require commissioner to allow actual debt service in excess of property costs allowed based upon the useful life and base value of the property and deleted provision limiting fair rental value to no more than the sum of building depreciation and reported mortgage interest, effective July 1, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 95-338 expanded the exemption for New Horizons, Inc. to include a subsidiary organization, effective July 13, 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to make a technical change, effective July 1, 1997; P.A. 99-279 amended Subsec. (a) to allow commissioner to adjust rates to account for the availability of personal care services for residents under the Medicaid program, effective July 1, 1999; Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by deleting provision requiring rate in effect June 30, 1991, to remain in effect through June 30, 1992, and inserting reference to Sec. 17b-340(h), effective October 5, 2009.



Section 19a-507a - (Formerly Sec. 19a-80a). Community residences for mentally ill adults. Definitions.

As used in section 8-3g and sections 19a-507a to 19a-507d, inclusive: (1) “Mentally ill adult” means any adult who has a mental or emotional condition which has substantial adverse effects on his ability to function and who requires care and treatment but shall not mean any adult who is dangerous to himself or herself or others, as defined in section 17a-495, or who is an alcohol-dependent person or a drug-dependent person, as defined in section 17a-680, or who has been placed in any community-based residential home by order of the Superior Court or has been released to any community-based residential home by the Department of Correction or any person found not competent to stand trial for any crime pursuant to section 54-56d or committed pursuant to sections 17a-580 to 17a-602, inclusive; (2) “regional mental health board” means a regional mental health board, as defined in section 17a-482; (3) “community residence” means a facility which houses the staff of such facility and eight or fewer mentally ill adults which is licensed by the Commissioner of Public Health and which provides supervised, structured group living activities and psychosocial rehabilitation and other support services to mentally ill adults discharged from a state-operated or licensed facility or referred by a licensed physician specializing in psychiatry or a licensed psychologist.

(P.A. 84-341, S. 1, 8; P.A. 85-506, S. 29, 32; P.A. 90-209, S. 24; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 35, 88.)

History: P.A. 85-506 replaced reference to repealed Sec. 53a-77 with reference to Secs. 17-257a to 17-257w, inclusive; Sec. 19a-80a transferred to Sec. 19a-507a in 1987; P.A. 90-209 in Subdiv. (1) redefined “mentally ill adult” by substituting “alcohol-dependent person” for “alcoholic” and “drug-dependent person, as defined in section 17-155l” for an adult “whose psychiatric disorder is drug dependence, as defined in subdivision (18) of section 21a-240”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 deleted former Subdiv. (3) defining “regional mental health director” and renumbered remaining Subdiv. accordingly, effective July 1, 1997.

See Sec. 9-159s re notice to certain guardians and conservators re voting opportunities presented to certain residents.



Section 19a-507b - (Formerly Sec. 19a-80b). Establishment of community residence. Limitations. Petitions.

(a) No community residence shall be established on or after July 1, 1984, within one thousand feet of any other community residence. If more than one community residence is proposed to be established in any municipality, the total capacity of all community residences in the municipality in which such residence is proposed to be established shall not exceed one-tenth of one per cent of the population of such municipality.

(b) Any resident of a municipality in which a community residence is or will be located may, through the chief executive officer of the municipality, or the legislative body of such municipality may, petition the Commissioner of Public Health to deny an application for a license to operate a community residence on the grounds that the operation of such a community residence would be in violation of the limits established under subsection (a) of this section.

(c) An applicant for a license to operate a community residence shall mail a copy of the application made to the Department of Public Health to the regional mental health board and the governing body of the municipality in which the community residence is to be located, by certified mail, return receipt requested. All applications shall specify the number of community residences in the municipality, the address of each such residence and the number of residents in each and the address of the proposed community residence, and shall include population and occupancy statistics reflecting compliance with the limits established pursuant to subsection (a) of this section.

(d) The Commissioner of Public Health shall not issue a license for a community residence until the applicant has submitted proof that the mailing required by subsection (c) of this section has been made and until at least thirty days have elapsed since the receipt of such mailing by all required recipients.

(P.A. 84-341, S. 3, 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 36, 88.)

History: Sec. 19a-80b transferred to Sec. 19a-507b in 1987; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 deleted reference in Subsec. (c) to regional mental health directors, effective July 1, 1997.



Section 19a-507c - (Formerly Sec. 19a-80c). Evaluation of community residences.

A community residence shall be evaluated twice a year by the Department of Mental Health and Addiction Services. Evaluations by said department shall include a review of individual client records and shall be sent to the Department of Public Health upon its request.

(P.A. 84-341, S. 4, 8; P.A. 85-613, S. 43, 154; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58.)

History: P.A. 85-613 made technical change; Sec. 19a-80c transferred to Sec. 19a-507c in 1987; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services and replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-507d - (Formerly Sec. 19a-80d). Petition for revocation of license of community residence.

Any resident of a municipality in which a community residence is located may, with the approval of the legislative body of such municipality, petition the Commissioner of Public Health to revoke the license of such community residence on the grounds that such community residence is not in compliance with the provisions of any statute or regulation concerning the operation of such residences.

(P.A. 84-341, S. 5, 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19a-80d transferred to Sec. 19a-507d in 1987; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-507e and 19a-507f - Grants and loans for community residential facilities for mentally ill adults. Bond issue.

Sections 19a-507e and 19a-507f are repealed.

(P.A. 87-405, S. 24–26; P.A. 88-343, S. 24, 32; P.A. 89-331, S. 29, 30.)



Section 19a-507g - Adult day health care facilities. Regulations.

The Department of Social Services shall adopt regulations, in accordance with chapter 54, for the certification of adult day health care facilities. In establishing such regulations, the Department of Social Services shall consult with the Connecticut Association of Adult Day Centers and such other persons or entities it deems appropriate.

(P.A. 93-262, S. 1, 87; 93-415, S. 3, 10; 93-435, S. 59, 95.)

History: P.A. 93-262 and P.A. 93-435 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-415 effective June 30, 1993.



Section 19a-508 - (Formerly Sec. 19-590). Notice of appointment of interns, house officers and resident physicians.

Within ten days of the date an intern, house officer or resident physician is appointed or employed by any hospital or institution in this state, the superintendent thereof shall notify the Department of Public Health of the name of each such intern, house officer or resident physician, the name and location of the medical school of which he is a graduate and the year of graduation and shall give such other information as is required on forms to be supplied by said department.

(1953, S. 2050d; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-44 transferred to Sec. 19-590 in 1977; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-590 transferred to Sec. 19a-508 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-509 - (Formerly Sec. 19-590a). Hospital and nursing home admission forms. Hospital bills. Utility charges for nursing home patients.

(a) All hospitals and all nursing homes shall include on their admission forms a question as to whether a person is a veteran or the spouse of a veteran. All hospitals shall include on their admission forms a conspicuous notice that a self-pay patient may, upon request, receive a copy of the hospital charges related to such patient. Such admission forms shall also include a conspicuous notice specifying the name and contact information of a person whom the patient may contact to request a copy of the hospital charges related to the patient.

(b) All hospitals shall include in their bills to patients, and to third party payors unless previously furnished, an explanation of any items identified by any code or by initials. Upon request by a self-pay patient, a hospital shall provide such patient with an itemized bill not later than thirty days after the date of such request. Such itemized bill shall identify, in plain language pursuant to chapter 742, each individual service, supply or medication provided to the patient by the hospital and the specific charge for such service, supply or medication.

(c) No nursing home may bill a patient or third party payor an amount for telephone service, community antenna television service or other telecommunications service, which amount includes a surcharge or administrative fee or which otherwise exceeds the amount paid by the nursing home to provide such service.

(P.A. 77-48; P.A. 86-14; P.A. 99-87, S. 1, 2; P.A. 02-92, S. 3.)

History: Sec. 19-590a transferred to Sec. 19a-509 in 1983; P.A. 86-14 inserted new provision re inclusion of veteran status question on hospital forms as Subsec. (a) and designated prior provision as Subsec. (b); P.A. 99-87 added new Subsec. (c) re utility charges for nursing home patients, effective July 1, 1999; P.A. 02-92 amended Subsec. (a) to require hospitals to include on admission forms conspicuous notices re self-pay patients, and amended Subsec. (b) to require hospitals to provide self-pay patients with an itemized bill and to specify contents of such bill, effective July 1, 2002.



Section 19a-509a - Audits of hospital bills. Charges.

(a) No hospital shall charge payers which are health insurance plans or insurance arrangements issued to or in accordance with a trust established pursuant to collective bargaining subject to the federal Labor Management Relations Act, a fee for an audit to verify that charges are correct and that services were actually performed, provided the amount of the charges is ten thousand dollars or more and one hundred per cent of the charges, excluding any applicable coinsurance and deductibles, is paid on or before the tenth business day after receipt of the bill by the payer in accordance with the terms of the patient’s health insurance coverage agreement. If the amount of the charges is less than ten thousand dollars and one hundred per cent of the charges, excluding any applicable coinsurance and deductibles, is paid on or before the tenth business day after receipt of the bill by the payer, a fee, not to exceed two per cent of the amount of the total bill, may be charged for the audit.

(b) Upon receipt of a written audit request pursuant to an agreement between the hospital and the payer or the provisions of subsection (a) of this section, a hospital shall, within thirty days of the request or within thirty days of receipt by the hospital of any patient authorization required prior to the release of records or information, whichever is later, provide a detailed itemization of charges to the patient and make available all medical records and supporting documentation at no cost to the party conducting the audit except as provided in subsection (a) of this section and a reasonable fee for photocopying and mailing. Within fifteen days after receipt of the audit report, which shall be in writing and set forth in detail the findings of the auditor, the hospital shall respond to the auditor. If the hospital fails to respond, the audit findings shall be deemed correct and any required adjustments to the charges or payments shall be made by the payer or hospital. Any balance due or refund owed shall be remitted within twenty days.

(c) If a dispute arises which the parties are unable to resolve within thirty days of the receipt of the audit findings, the dispute shall be immediately submitted to arbitration to be conducted by the American Arbitration Association. The cost of arbitration shall be borne equally by the parties to the dispute.

(d) When an audit request is submitted in accordance with an agreement between the hospital and the payer or the provisions of subsection (a) of this section, the hospital shall not issue, in any form, bills to the patient, nor initiate self-pay collection efforts until the audit is complete and the charges are determined to be correct either by mutual agreement of the parties or arbitration. If a balance is due to the hospital and it is not paid within twenty days, collection efforts may be initiated.

(e) As used in this section “hospital” means a hospital included within the definition of health care facilities or institutions under section 19a-630 and licensed as a short-term general hospital by the Department of Public Health, including John Dempsey Hospital of The University of Connecticut Health Center.

(P.A. 91-267; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-288, S. 78, 79.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-288 made technical changes in Subsecs. (b) and (d), effective July 13, 2005.



Section 19a-509b - Hospital bed funds.

(a) As used in this section, (1) “hospital bed fund” means any gift of money, stock, bonds, financial instruments or other property made by any donor for the purpose of establishing a fund to provide medical care, including, but not limited to, inpatient or outpatient care, to patients at a hospital. A hospital bed fund may be established by inter vivos gift, bequest, subscription, solicitation, dedication or any other means; (2) “hospital” means hospital as defined in section 19a-490; (3) “collection agent” means any person, either employed by or under contract to, a hospital, who is engaged in the business of collecting payment from consumers for medical services provided by the hospital, and includes, but is not limited to, attorneys performing debt collection activities.

(b) (1) Each hospital which holds or administers one or more hospital bed funds shall post or cause to be posted in a conspicuous public place in each patient admitting location, including, but not limited to, the admissions office, emergency room, social services department and patient accounts or billing office, information in English and Spanish regarding the availability of its hospital bed funds, in plain language in a forty-eight to seventy-two point type size. Such information shall include: (A) Notification of the existence of hospital bed funds and the hospital’s program to administer them and (B) the person to contact for application information.

(2) Each hospital which has a hospital bed fund shall train staff, including but not limited to, hospital social workers, discharge planners and billing personnel concerning the existence of such fund, the eligibility requirements and the procedures for application.

(c) Each hospital that holds or administers one or more hospital bed funds shall make available in a place and manner allowing individual members of the public to easily obtain it, a one-page summary in English and Spanish describing hospital bed funds and how to apply for them. The summary shall also describe any other policies regarding the provision of charity care and reduced cost services for the indigent as reported by the hospital to the Office of Health Care Access division of the Department of Public Health pursuant to section 19a-649 and shall clearly distinguish hospital bed funds from other sources of financial assistance. The summary shall include notification that the patient is entitled to reapply upon rejection, and that additional funds may become available on an annual basis. The summary shall be available in the patient admissions office, emergency room, social services department and patient accounts or billing office, and from any collection agent. If during the admission process or during its review of the financial resources of the patient, the hospital reasonably believes the patient will have limited funds to pay for any portion of the patient’s hospitalization not covered by insurance, the hospital shall provide the summary to each such patient.

(d) Each hospital which holds or administers one or more hospital bed funds shall require its collection agents to include a summary as provided in subsection (c) of this section in all bills and collection notices sent by such collection agents.

(e) Applicants for assistance from hospital bed funds shall be notified in writing of any award or any rejection and the reason for such rejection. Patients who cannot pay any outstanding medical bill at the hospital shall be allowed to apply or reapply for hospital bed funds.

(f) Each hospital which holds or administers one or more hospital bed funds shall maintain and annually compile, at the end of the fiscal year of the hospital, the following information: (1) The number of applications for hospital bed funds; (2) the number of patients receiving hospital bed fund grants and the actual dollar amounts provided to each patient from such fund; (3) the fair market value of the principal of each individual hospital bed fund, or the principal attributable to each bed fund if held in a pooled investment; (4) the total earnings for each hospital bed fund or the earnings attributable to each hospital bed fund; (5) the dollar amount of earnings reinvested as principal if any; and (6) the dollar amount of earnings available for patient care. The information compiled pursuant to this subsection shall be permanently retained by the hospital and made available to the Office of Health Care Access upon request.

(P.A. 91-348, S. 1–5; P.A. 95-257, S. 39, 58; P.A. 03-266, S. 2; P.A. 07-149, S. 1; P.A. 10-179, S. 106.)

History: P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; (Revisor’s note: In 2001 references to “Department of Social Services” in Subsecs. (b) and (c) were changed editorially by the Revisors to “social services department” in order to reflect the original language contained in P.A. 91-348 and to correct a codification error); P.A. 03-266 amended Subsec. (a) by specifying medical care includes inpatient and outpatient care and adding Subdiv. (3) defining “collection agent”, amended Subsecs. (b) and (c) to require bed fund summary to be in English and Spanish, adding required elements of summary in Subsec. (c), added new Subsec. (d) re summary to be included in bills sent by collection agent, redesignated existing Subsecs. (d) and (e) as new Subsecs. (e) and (f) and made conforming and technical changes; P.A. 07-149 amended Subsec. (c) to substitute provision re charity care for free care re policies for the indigent and make a technical change, effective July 1, 2007; P.A. 10-179 amended Subsec. (c) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”.



Section 19a-509c - Prescription orders in health care facilities.

In a facility licensed pursuant to this chapter, a physician assistant, advanced practice registered nurse, registered nurse or licensed practical nurse may, except with respect to an order for schedule II controlled substances, reduce to writing the oral or written order of a prescribing practitioner, as defined in section 20-571, and transmit the order to a pharmacy licensed under sections 20-570 to 20-625, inclusive. Such transmitted order shall contain the name of the prescribing practitioner and shall be treated as a written prescription for purposes of sections 20-570 to 20-625, inclusive.

(P.A. 91-27, S. 1; P.A. 95-264, S. 48.)

History: P.A. 95-264 made technical changes.



Section 19a-509d - Transcription and execution of verbal medication orders.

When a physician or other authorized prescriber conveys a medication order to a licensed pharmacist by verbal means for a patient in a health care facility licensed pursuant to this chapter, or for a client in a facility operated or licensed by the Department of Developmental Services, such order shall be received and immediately committed to writing in the patient’s or client’s chart by the pharmacist. Any order so written may be acted upon by the facility’s nurses and physician assistants with the same authority as if the order were received directly from the prescriber. Any order conveyed in this manner shall be countersigned by the prescriber within twenty-four hours unless otherwise provided by state or federal law or regulations.

(P.A. 91-75; P.A. 94-124, S. 2; P.A. 07-73, S. 2(a).)

History: P.A. 94-124 made section applicable to facilities of the department of mental retardation; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 19a-509e - (Formerly Sec. 17a-661). Referrals required for certain patients showing symptoms of substance abuse.

Each hospital shall establish and implement, on or before October 1, 1992, a protocol whereby each patient who shows symptoms of substance abuse, shall be provided with informational referrals to (1) entitlement programs for which the patient may be eligible; (2) area substance abuse treatment programs; and (3) appropriate community-based support services.

(P.A. 90-183, S. 3; P.A. 91-197.)

History: P.A. 91-197 amended section to require hospitals to establish and implement a protocol by October 1, 1992, to provide patients with information regarding referrals for substance abuse treatment; Sec. 17a-661 transferred to Sec. 19a-509e in 1995.



Section 19a-509f - Prohibited utility charges to residents of residential care homes, nursing homes and rest homes.

(a) No telephone company, telecommunications company, certified telecommunications provider, community antenna television company, certified competitive video service provider or holder of a certificate of cable franchise authority, all as defined in section 16-1, shall charge an installation fee to a resident of a residential care home, nursing home or rest home, as defined in section 19a-490, when such resident moves from one room in such home to another room in such home. Any violation of this subsection shall not constitute an unfair or deceptive trade practice under section 42-110b.

(b) No owner or operator of a residential care home, nursing home or rest home, as defined in section 19a-490, shall charge any resident of such home a fee for the installation of telecommunication or community antenna television service, as defined in section 12-407, when such resident moves from one room in such home to another room in such home.

(P.A. 08-115, S. 1, 2; P.A. 10-32, S. 75.)

History: P.A. 10-32 made technical changes, effective May 10, 2010.



Section 19a-510 - (Formerly Sec. 19-590b). Reporting of burns.

Section 19a-510 is repealed.

(P.A. 77-197; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 83-38, S. 1, 2.)



Section 19a-510a - Reporting of treatment for burn injuries or injuries resulting from use of fireworks.

(a) The attending physician, the director of a health care institution, his designee, or any health care provider shall report the provision of treatment for (1) a second or third degree burn to five per cent or more of the body, (2) any burn to the upper respiratory tract, (3) laryngeal edema due to the inhalation of superheated air, (4) each case of a burn injury which is likely to or may result in death, and (5) any injury resulting from the use of fireworks, immediately, by telephone, to the local fire marshal of the jurisdiction where the incident which caused the burn occurred, and within forty-eight hours, in writing, to the Office of the State Fire Marshal on forms provided by that office. The office shall compile the information and publish a statistical abstract to be submitted annually to local fire marshals and the General Assembly.

(b) Nothing in this section shall be construed to remove the primary responsibility for fire investigations from the appropriate local jurisdiction.

(c) For purposes of this section “health care provider” means any person, corporation, facility or institution licensed by this state to provide health care or professional services, or an officer, employee or agent thereof acting in the course and scope of his employment.

(P.A. 87-392, S. 1, 2; P.A. 03-231, S. 5; P.A. 13-32, S. 15.)

History: P.A. 03-231 added Subsec. (a)(5) requiring the reporting of treatment for any injury resulting from the use of fireworks, effective July 9, 2003; P.A. 13-32 amended Subsec. (a) to delete provision re report sent to Bureau of State Fire Marshal and Safety Services, require Office of the State Fire Marshal to compile information and publish abstract, and make a technical change, effective July 1, 2013.



Section 19a-511 - (Formerly Sec. 19-591). Nursing home administrators to supervise homes. Definitions.

As used in sections 19a-511 to 19a-520, inclusive, “nursing home” means an institution licensed under this chapter and “nursing home administrator” means the person in general administrative charge of a nursing home. All nursing homes licensed under this chapter shall be under the supervision of a licensed nursing home administrator.

(1969, P.A. 754, S. 1, 2; P.A. 81-472, S. 132, 159.)

History: Sec. 19-42a transferred to Sec. 19-591 in 1977; P.A. 81-472 removed Subdiv. indicators and deleted definition of “board”, i.e. board of licensure of nursing home administrators; Sec. 19-591 transferred to Sec. 19a-511 in 1983.



Section 19a-512 - (Formerly Sec. 19-593). Licensure by examination. Minimum requirements.

(a) In order to be eligible for licensure by examination pursuant to sections 19a-511 to 19a-520, inclusive, a person shall submit an application, together with a fee of two hundred dollars, and proof satisfactory to the Department of Public Health that he (1) is physically and emotionally capable of administering a nursing home; (2) has satisfactorily completed a program of instruction and training, including residency training which meets the requirements of subsection (b) of this section and which is approved by the Commissioner of Public Health; and (3) has passed an examination prescribed and administered by the Department of Public Health designed to test the applicant’s knowledge and competence in the subject matter referred to in subsection (b) of this section. Passing scores shall be established by the department.

(b) Minimum education and training requirements for applicants for licensure are as follows:

(1) Each person other than an applicant for renewal, applying prior to February 1, 1985, shall have completed: (A) A program so designed as to content and so administered as to present sufficient knowledge of the needs to be properly served by nursing homes, laws and regulations governing the operation of nursing homes and the protection of the interest of patients therein and the elements of good nursing home administration, or presented evidence satisfactory to the Department of Public Health of sufficient education and training in the foregoing fields; and (B) a one-year residency period under the joint supervision of a duly licensed nursing home administrator in an authorized nursing home and an accredited institution of higher education, approved by said department, which period may correspond to one academic year in such accredited institution. The supervising administrator shall submit such reports as may be required by the department on the performance and progress of such administrator-in-training, on forms provided by the department. This subdivision shall not apply to any person who has successfully completed a program of study for a master’s degree in nursing home administration or in a related health care field and who has been awarded such degree from an accredited institution of higher learning.

(2) Each such person applying on or after February 1, 1985, in addition to the requirements of subdivision (1) of this subsection, shall either (A) have a baccalaureate degree in any area and have completed a course in long-term care administration approved by the department, or (B) have a master’s degree in long-term care administration or in a related health care field approved by the commissioner.

(c) Notwithstanding the provisions of subsection (b) of this section, the Department of Public Health shall renew the license of any person licensed as a nursing home administrator on July 1, 1983.

(1969, P.A. 754, S. 5; 1972, P.A. 127, S. 36; P.A. 77-287, S. 2; 77-574, S. 1, 6; P.A. 80-484, S. 6, 176; P.A. 83-263, S. 1, 4; P.A. 84-135, S. 1, 3; P.A. 89-251, S. 70, 203; 89-350, S. 19, 21; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-217, S. 80; June Sp. Sess. P.A. 09-3, S. 178.)

History: 1972 act changed applicable age from 21 to 18 reflecting changed age of majority; Sec. 19-42c transferred to Sec. 19-593 in 1977; P.A. 77-287 changed language, added proviso re residency periods, replaced semiannual reports with reports “as may be required by the board” and updated obsolete date reference; P.A. 77-574 increased application fee from $25 to $50; P.A. 80-484 replaced “board”, i.e. board of licensure of nursing home administrators, with department and commissioner of health services and provided that department establish passing scores; Sec. 19-593 transferred to Sec. 19a-512 in 1983; P.A. 83-263 amended Subsec. (a) to add residency training to the required program of instruction and training and deleted existing program requirements and added Subsecs. (b) and (c) to add new license requirements; P.A. 84-135 amended Subsecs. (b) and (c) to change July 1, 1985, to February 1, 1985, in Subdivs. (1) and (2), and to add the requirement for a master’s degree for applicants after February 1, 1985, and excepted from the provisions of Subsec. (b) all applicants for renewal who were licensed on July 1, 1983; P.A. 89-251 increased fee in Subsec. (a) from $50 to $100; P.A. 89-350 amended Subsec. (b)(1) by removing language requiring the administrator-in-training to register with the department and (b)(2) by removing requirement that the person apply prior to July 1, 1987, by changing requirement to “either (A) or (B)” rather than “(A) and (B)” and removing requirement in (B) that the master’s degree be obtained prior to July 1, 1994, and deleted obsolete subdivisions; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-217 made technical changes in Subsec. (b)(2), effective July 12, 2007; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $100 to $200.



Section 19a-513 - (Formerly Sec. 19-594). Licensure by endorsement.

In order to be eligible for licensure by endorsement pursuant to sections 19a-511 to 19a-520, inclusive, a person shall submit an application for endorsement licensure on a form provided by the department, together with a fee of two hundred dollars, and meet the following requirements: (1) Hold a current license in good standing as a nursing home administrator in another state that was issued on the basis of holding, at a minimum, a baccalaureate degree and having passed the examination required for licensure in such state; and (2) have practiced as a licensed nursing home administrator for not less than twelve months within the twenty-four-month period preceding the date of the application. No license shall be issued under this section to any applicant against whom disciplinary action is pending or who is the subject of an unresolved complaint.

(1969, P.A. 754, S. 6; P.A. 80-484, S. 7, 176; P.A. 89-251, S. 71, 203; May Sp. Sess. P.A. 92-6, S. 16, 117; June Sp. Sess. P.A. 09-3, S. 179; P.A. 10-117, S. 17.)

History: Sec. 19-42d transferred to Sec. 19-594 in 1977; P.A. 80-484 replaced “board”, i.e. licensure board for nursing home administrators with “department”, i.e. health services department, added Subdiv. (3) and prohibited issuance of license to person against whom disciplinary action is pending or who is subject of unresolved complaint; Sec. 19-594 transferred to Sec. 19a-513 in 1983; P.A. 89-251 increased the fee from $25 to $50; May Sp. Sess. P.A. 92-6 raised fee to $100; June Sp. Sess. P.A. 09-3 increased fee from $100 to $200; P.A. 10-117 deleted former Subdiv. (1), redesignated existing Subdiv. (2) as Subdiv. (1) and amended same to provide that license shall be current, in good standing and issued on basis of having, at minimum, a baccalaureate degree and having passed an examination required for licensure in other state, deleted former Subdiv. (3) and added new Subdiv. (2) re having practiced as licensed nursing home administrator in other state for not less than 12 months in the 24-month period preceding date of application.



Section 19a-514 - (Formerly Sec. 19-595). Issuance of administrator’s license. Nontransferable.

The Commissioner of Public Health shall issue a license as a nursing home administrator to any applicant meeting the requirements for licensure as specified in sections 19a-511 to 19a-520, inclusive. A nursing home administrator’s license shall be nontransferable.

(1969, P.A. 754, S. 3; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 146, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-42e transferred to Sec. 19-595 in 1977; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-484 deleted reference to board of licensure’s approval of applicant’s qualifications; Sec. 19-595 transferred to Sec. 19a-514 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-515 - (Formerly Sec. 19-596). License renewal. Continuing education requirement.

(a) Each nursing home administrator’s license issued pursuant to the provisions of sections 19a-511 to 19a-520, inclusive, shall be renewed once every two years, in accordance with section 19a-88, except for cause, by the Department of Public Health, upon forms to be furnished by said department and upon the payment to said department, by each applicant for license renewal, of the sum of two hundred dollars. Each such fee shall be remitted to the Department of Public Health on or before the date prescribed under section 19a-88. Such renewals shall be granted unless said department finds the applicant has acted or failed to act in such a manner or under such circumstances as would constitute grounds for suspension or revocation of such license.

(b) Each licensee shall complete a minimum of forty hours of continuing education every two years. Such two-year period shall commence on the first date of renewal of the licensee’s license after January 1, 2004. The continuing education shall be in areas related to the licensee’s practice. Qualifying continuing education activities are courses offered or approved by the Connecticut Association of Healthcare Facilities, LeadingAge Connecticut, Inc., the Connecticut Assisted Living Association, the Connecticut Alliance for Subacute Care, Inc., the Connecticut Chapter of the American College of Health Care Administrators, the Association For Long Term Care Financial Managers or any accredited college or university, or programs presented or approved by the National Continuing Education Review Service of the National Association of Boards of Examiners of Long Term Care Administrators, or by federal or state departments or agencies.

(c) Each licensee shall obtain a certificate of completion from the provider of the continuing education for all continuing education hours that are successfully completed and shall retain such certificate for a minimum of three years. Upon request by the department, the licensee shall submit the certificate to the department. A licensee who fails to comply with the continuing education requirements shall be subject to disciplinary action pursuant to section 19a-517.

(d) The continuing education requirements shall be waived for licensees applying for licensure renewal for the first time. The department may, for a licensee who has a medical disability or illness, grant a waiver of the continuing education requirements for a specific period of time or may grant the licensee an extension of time in which to fulfill the requirements.

(1969, P.A. 754, S. 9; P.A. 77-287, S. 3; 77-574, S. 2, 6; 77-614, S. 323, 610; P.A. 80-484, S. 8, 176; P.A. 89-251, S. 72, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-118, S. 4; June 30 Sp. Sess. P.A. 03-3, S. 20; P.A. 04-221, S. 18; P.A. 05-272, S. 32; P.A. 06-196, S. 211; P.A. 08-184, S. 16; June Sp. Sess. P.A. 09-3, S. 180; P.A. 12-197, S. 14.)

History: Sec. 19-42f transferred to Sec. 19-596 in 1977; P.A. 77-287 required proof of completion of required continuing education courses for license renewal; P.A. 77-574 required annual renewal rather than biennial renewal in odd-numbered years and raised fee from $10 to $25; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 made renewals in accordance with Sec. 14-95 and replaced “board”, i.e. licensure board with “department”, i.e. health services department; Sec. 19-596 transferred to Sec. 19a-515 in 1983; P.A. 89-251 increased the renewal fee from $25 to $50; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-118 designated existing provisions as Subsec. (a) and deleted provisions therein re regulations for continuing education requirements, and added Subsecs. (b) to (d) re continuing education requirements; June 30 Sp. Sess. P.A. 03-3 changed license renewal from annually to biennially, and made conforming changes to renewal fee and continuing education requirements, effective January 1, 2004; P.A. 04-221 amended Subsec. (b) by changing commencement date for two-year period from October 1, 2004 to January 1, 2004, and making a technical change, effective June 8, 2004; P.A. 05-272 amended Subsec. (b) by including courses offered by the Association for Long Term Care Financial Managers in the list of qualifying continuing education activities; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; P.A. 08-184 amended Subsec. (b) by adding the Connecticut Assisted Living Association and Connecticut Alliance for Subacute Care, Inc. to entities that offer or approve continuing education courses; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase renewal fee from $100 to $200; P.A. 12-197 amended Subsec. (b) by replacing reference to Connecticut Association of Not-For-Profit Providers for the Aging with reference to LeadingAge Connecticut, Inc.



Section 19a-516 - (Formerly Sec. 19-597). Temporary license.

Section 19a-516 is repealed.

(1969, P.A. 754, S. 8; P.A. 83-263, S. 3, 4.)



Section 19a-517 - (Formerly Sec. 19-598). Unacceptable conduct. Notice. Hearing. Revocation or suspension of license. Appeal.

(a) The Department of Public Health shall have jurisdiction to hear all charges of unacceptable conduct brought against any person licensed to practice as a nursing home administrator and, after holding a hearing, written notice of which shall be given to such person, said department, if it finds that any grounds for action by the department enumerated in subsection (b) of this section exist, may take any of the actions set forth in section 19a-17. Such notice shall be given, and such hearing conducted, as provided in the regulations adopted by the Commissioner of Public Health. Any person aggrieved by the finding of the department may appeal therefrom in accordance with the provisions of section 4-183, and such appeal shall have precedence over nonprivileged cases in respect to order of trial.

(b) The department may take action under section 19a-17 for any of the following reasons: (1) The license holder has employed or knowingly cooperated in fraud or material deception in order to obtain his license or has engaged in fraud or material deception in the course of professional services or activities; (2) the license holder is suffering from physical or mental illness, emotional disorder or loss of motor skill, including but not limited to, deterioration through the aging process, or is suffering from the abuse or excessive use of drugs, including alcohol, narcotics or chemicals; (3) illegal, incompetent or negligent conduct in his practice; (4) violation of any provision of state or federal law governing the license holder’s practices within a nursing home; or (5) violation of any provision of this chapter or any regulation adopted hereunder. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is being investigated. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(1969, P.A. 754, S. 10; P.A. 76-436, S. 377, 681; P.A. 77-603, S. 70, 125; 77-614, S. 473, 610; P.A. 80-484, S. 9, 176; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 09-232, S. 2; P.A. 10-18, S. 11.)

History: P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; Sec. 19-42h transferred to Sec. 19-598 in 1977; P.A. 77-603 replaced previous appeal provisions with statement that appeals to be made in accordance with Sec. 4-183; P.A. 77-614 allowed revocation or suspension of license, etc. for violations of chapter or regulations, provided that notice be given and hearing conducted pursuant to adopted regulations and substituted department of health for department of health services, effective January 1, 1979; P.A. 80-484 replaced “board”, i.e. licensing board, with department of health services as hearing authority, deleted provision re grounds for action to revoke, etc., now contained in newly added Subsec. (b) in greater detail and deleted provision re notification of department made obsolete by transfer of hearing power; Sec. 19-598 transferred to Sec. 19a-517 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 09-232 amended Subsec. (b) by adding new Subdiv. (4) re disciplinary action based on violation of state or federal law governing license holder’s practices within a nursing home and redesignating existing Subdiv. (4) as Subdiv. (5); P.A. 10-18 made a technical change in Subsec. (b)(3).

Cited. 4 CA 544.



Section 19a-518 - (Formerly Sec. 19-599). Penalty.

No person shall act as a nursing home administrator unless such person has been licensed as a nursing home administrator under the provisions of sections 19a-511 to 19a-520, inclusive. Any person who violates this section or who wilfully makes false representation to the Department of Public Health shall be fined not more than five hundred dollars or imprisoned not more than six months or both. The department shall cause to be presented, to the prosecuting officer having jurisdiction, evidence of any violation of any provision of said sections.

(1969, P.A. 754, S. 11; P.A. 82-472, S. 71, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-42i transferred to Sec. 19-599 in 1977; P.A. 82-472 replaced references to board for licensure of nursing home administrators with references to health services department; Sec. 19-599 transferred to Sec. 19a-518 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-519 - (Formerly Sec. 19-600). Regulations. Programs of instruction and training.

(a) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, with respect to standards for: (1) Approval of institutions of higher education, (2) course or degree requirements, or both, for licensing and renewal of licenses, which requirements shall include, but not be limited to, nursing home administration, management behavior, financial management, business administration, psychosocial behavior and gerontology, (3) the residency training program and (4) reinstatement of individuals who fail to renew their licenses upon expiration, as provided in section 19a-515, to carry out the provisions of sections 19a-511 to 19a-520, inclusive.

(b) The Commissioner of Public Health may make provision for one or more programs of instruction and training sufficient to meet the requirements of sections 19a-511 to 19a-520, inclusive, considering the accessibility of such programs to residents of this state, if he finds there are not a sufficient number of approved courses conducted in this state.

(1969, P.A. 754, S. 7; P.A. 77-287, S. 4; P.A. 82-472, S. 72, 183; P.A. 83-263, S. 2, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-42j transferred to Sec. 19-600 in 1977; P.A. 77-287 made previous provisions Subsec. (b) and added Subsec. (a) re regulation power; P.A. 82-472 replaced references to licensing board with references to health services commissioner; Sec. 19-600 transferred to Sec. 19a-519 in 1983; P.A. 83-263 amended Subsec. (a) to add business administration to course or degree requirements; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-520 - (Formerly Sec. 19-601). Changes in regulations to meet federal requirements.

The Commissioner of Public Health may make such changes in the rules and regulations adopted under this chapter, as will enable them to conform with federal statutes and regulations relating to licensure of nursing home administrators, subject to the provisions of chapter 54.

(1969, P.A. 754, S. 12; P.A. 77-287, S. 5; 77-614, S. 474, 610; P.A. 82-472, S. 73, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 19-42k transferred to Sec. 19-601 in 1977; P.A. 77-287 revised language, dropping reference to rule changes and made regulation changes subject to provisions of chapter 54; P.A. 77-614 transferred power to change rules and regulations to commissioner of health services, relegating board to advisory body and specifying rules and regulations under chapter, effective January 1, 1979; P.A. 82-472 deleted reference to licensing board’s advisory role in changing rules and regulations; Sec. 19-601 transferred to Sec. 19a-520 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-521 - (Formerly Sec. 19-602). Nursing home facilities. Definitions.

As used in this section and sections 19a-522 to 19a-534a, inclusive, 19a-536 to 19a-539, inclusive, 19a-550 to 19a-554, inclusive, and 19a-562a, unless the context otherwise requires:

(1) “Nursing home facility” means any nursing home or any rest home with nursing supervision that provides nursing supervision under a medical director twenty-four hours per day, or any chronic and convalescent nursing home that provides skilled nursing care under medical supervision and direction to carry out nonsurgical treatment and dietary procedures for chronic diseases, convalescent stages, acute diseases or injuries;

(2) “Department” means the Department of Public Health;

(3) “Commissioner” means the Commissioner of Public Health or the commissioner’s designated representative; and

(4) “Residential care home” means an establishment that furnishes, in single or multiple facilities, food and shelter to two or more persons unrelated to the proprietor and, in addition, provides services that meet a need beyond the basic provisions of food, shelter and laundry.

(P.A. 75-468, S. 1, 17; P.A. 77-614, S. 323, 610; P.A. 79-467, S. 1, 8; P.A. 80-437, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-112, S. 2; P.A. 99-176, S. 18, 24; P.A. 06-195, S. 28; P.A. 09-108, S. 1; P.A. 13-208, S. 24.)

History: P.A. 77-614 replaced department and commissioner of health with department and commissioner of health services, effective January 1, 1979; P.A. 79-467 removed Sec. 19-613 as section to which definitions apply; P.A. 80-437 added Secs. 19-623a and 19-623b as sections to which definitions apply; Sec. 19-602 transferred to Sec. 19a-521 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 99-176 deleted reference to Sec. 17b-406 and substituted “the commissioner’s” for “his”, effective July 1, 1999; P.A. 06-195 replaced reference to Sec. 19a-534 with reference to Sec. 19a-534a; P.A. 09-108 added reference to Sec. 19a-562a, effective July 1, 2009; P.A. 13-208 designated existing provision defining “nursing home facility” as Subdiv. (1) and redefined said term, designated existing provision defining “department” as Subdiv. (2), designated existing provision defining “commissioner” as Subdiv. (3), added Subdiv. (4) re definition of “residential care home” and made technical changes, effective July 1, 2013.



Section 19a-521a - Dual inspections of chronic and convalescent nursing homes or rest homes with nursing supervision.

The Department of Public Health shall, whenever possible, conduct dual inspections of chronic and convalescent nursing homes or rest homes with nursing supervision when an inspection of such a facility is necessary for the purpose of the facility’s maintaining state licensure and certification for participation in the Title XIX Medicaid program or the Title XVIII Medicare program, provided such dual inspections shall be conducted in not less than fifty per cent of such facilities. On and after January 1, 1993, the department shall conduct such dual inspections in not less than seventy per cent of such facilities. On and after June 3, 2003, such dual inspections shall not be disclosed to such facility before such inspection and shall be conducted on a random basis, as to date and time of day.

(June Sp. Sess. P.A. 91-8, S. 34, 63; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-92, S. 1.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-92 added requirement that dual inspections be conducted on a random basis, effective June 3, 2003.



Section 19a-521b - Bed clearance of nursing home facilities.

In each licensed chronic and convalescent nursing home, chronic disease hospital associated with a chronic and convalescent nursing home, rest home with nursing supervision and residential care home, at least a three-foot clearance shall be provided at the sides and the foot of each bed.

(June Sp. Sess. P.A. 91-8, S. 35, 63; P.A. 97-112, S. 2.)

History: P.A. 97-112 replaced “home for the aged” with “residential care home”.



Section 19a-521c - Prescription drugs obtained through United States Department of Veterans Affairs prescription drug program or health plan by patients of nursing home facilities and residential care homes.

No nursing home facility, as defined in section 19a-521, or residential care home, as defined in section 19a-521, shall restrict any patient from obtaining prescription drugs through a prescription drug program or health plan offered by the United States Department of Veterans Affairs. If a nursing home facility or residential care home patient obtains prescription drugs through a prescription drug program or health plan offered by the United States Department of Veterans Affairs, the nursing home facility or residential care home may require such prescription drugs to be dispensed and administered according to such facility’s or home’s policies, provided such policies conform to applicable state and federal laws. At the request of a patient, such facility or home shall dispense and administer prescription drugs obtained through a prescription drug program or health plan operated by the United States Department of Veterans Affairs regardless of the form of the drugs’ packaging. Nothing in this section shall prevent such facility or home from dispensing and administering to a patient prescription drugs that are obtained from sources other than a prescription drug program or health plan operated by the United States Department of Veterans Affairs when the patient requires such drugs before the drugs can be obtained from such drug program or health plan.

(P.A. 10-39, S. 1; P.A. 13-208, S. 32.)

History: P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013.



Section 19a-521d - Prescription drug formulary systems in nursing home facilities.

A medical director of a nursing home facility, as defined in section 19a-521, may establish protocols for a prescription drug formulary system in accordance with guidelines established by the American Society of Health-System Pharmacists and any applicable collaborative drug therapy management agreement, as described in section 20-631. The medical director of a nursing home facility that implements a prescription drug formulary system may make a substitution for a drug prescribed to a patient of the facility in accordance with the provisions of this section. Prior to making any substitution for a drug prescribed to a patient of the facility in accordance with the facility’s protocols, the medical director, or the medical director’s designee, shall notify the prescribing practitioner of the medical director’s intention to make such substitution. If the prescribing practitioner does not authorize the medical director or the medical director’s designee to make such substitution or objects to such substitution, the medical director, or the medical director’s designee, shall not make the substitution. Notwithstanding the provisions of this section, a facility, when administering prescription drugs to a patient who receives benefits under a medical assistance program administered by the Department of Social Services, shall consider and administer prescription drugs to such patient in accordance with (1) the department’s preferred drug list, developed in accordance with section 17b-274d, (2) prescription drug formularies under Medicare Part D, or (3) the patient’s health insurance policy, as the medical director of the nursing home facility deems appropriate.

(P.A. 12-30, S. 1; P.A. 13-234, S. 153.)

History: P.A. 13-234 made a technical change in Subdiv. (1), effective July 1, 2013.



Section 19a-522 - (Formerly Sec. 19-603). Regulations concerning nursing home facilities’ health, safety and welfare. Regulations concerning immunization against influenza and pneumococcal disease. Procedures for reimbursement by nursing home facilities and residential care homes.

(a) The commissioner shall adopt regulations, in accordance with chapter 54, concerning the health, safety and welfare of patients in nursing home facilities, classification of violations relating to such facilities, medical staff qualifications, record-keeping, nursing service, dietary service, personnel qualifications and general operational conditions. The regulations shall: (1) Assure that each patient admitted to a nursing home facility is protected by adequate immunization against influenza and pneumococcal disease in accordance with the recommendations of the National Advisory Committee on Immunization Practices, established by the Secretary of Health and Human Services; (2) specify that each patient be protected annually against influenza and be vaccinated against pneumonia in accordance with the recommendations of the National Advisory Committee on Immunization; and (3) provide appropriate exemptions for patients for whom such immunizations are medically contraindicated and for patients who object to such immunization on religious grounds.

(b) Nursing home facilities or residential care homes may not charge the family or estate of a deceased self-pay patient beyond the date on which such patient dies. Nursing home facilities or residential care homes shall reimburse the estate of a deceased self-pay patient, within sixty days after the death of such patient, for any advance payments made by or on behalf of the patient covering any period beyond the date of death. Interest, in accordance with subsection (a) of section 37-1, on such reimbursement shall begin to accrue from the date of such patient’s death.

(P.A. 75-468, S. 7, 17; P.A. 87-81; P.A. 02-10, S. 1; P.A. 03-278, S. 74; P.A. 13-208, S. 33.)

History: Sec. 19-603 transferred to Sec. 19a-522 in 1983; P.A. 87-81 added Subsec. (b) re reimbursement procedures to estates of deceased self-pay patients; P.A. 02-10 amended Subsec. (a) by deleting reference to December 1, 1975, as the date by which the commissioner was to adopt regulations, and added regulation requirements for the immunization or vaccination against influenza and pneumococcal disease of each patient admitted to a nursing home facility and provided an exception where such immunizations are medically contraindicated or where the patient objects on religious grounds; P.A. 03-278 made a technical change in Subsec. (b), effective July 9, 2003; P.A. 13-208 amended Subsec. (b) by adding references to residential care homes, effective July 1, 2013.



Section 19a-522a - Chronic and convalescent nursing homes and rest homes with nursing supervision: Resident room and area temperature levels.

A chronic and convalescent nursing home or a rest home with nursing supervision may maintain temperatures in resident rooms and other areas used by residents at such facilities at levels that are lower than minimum temperature standards prescribed in the Public Health Code provided temperature levels at such facilities comply with the comfortable and safe temperature standards prescribed under federal law pursuant to 42 CFR 483.15(h)(6). In accordance with section 19a-36, the Commissioner of Public Health shall amend the Public Health Code in conformity with the provisions of this section.

(P.A. 03-272, S. 1; P.A. 10-117, S. 63.)

History: P.A. 10-117 replaced former provisions re maximum and minimum temperatures with provisions permitting chronic and convalescent nursing home or rest home with nursing supervision to maintain resident room and area temperatures at level lower than that prescribed in Public Health Code provided temperature level complies with standards prescribed under federal law, effective July 1, 2010.



Section 19a-522b - Chronic and convalescent nursing homes and rest homes with nursing supervision: Maintenance and preservation of patient medical records.

A chronic and convalescent nursing home or a rest home with nursing supervision shall preserve all patient medical records, irrespective of whether such records are in a printed or electronic format, for not less than seven years following the date of the patient’s discharge from such facility or, in the case of a patient who dies at the facility, for not less than seven years following the date of death. A chronic and convalescent nursing home or rest home with nursing supervision may maintain all or any portion of a patient’s medical record in an electronic format that complies with accepted professional standards for such medical records. In accordance with section 19a-36, the Commissioner of Public Health shall amend the Public Health Code in conformity with the provisions of this section.

(P.A. 10-117, S. 65.)

History: P.A. 10-117 effective July 1, 2010.



Section 19a-522c - Chronic and convalescent nursing homes and rest homes with nursing supervision: In-service training.

A nursing home administrator of a chronic and convalescent nursing home or a rest home with nursing supervision shall ensure that all facility staff receive annual in-service training in an area specific to the needs of the patient population at such facilities, including patients’ fear of retaliation from employees or others. A nursing home administrator shall ensure that any person conducting the in-service training is familiar with needs of the patient population at the facility, provided such training need not be conducted by a qualified social worker or qualified social worker consultant. A nursing home administrator shall ensure that the in-service training in patients’ fear of retaliation includes discussion of (1) patients’ rights to file complaints and voice grievances, (2) examples of what might constitute or be perceived as employee retaliation against patients, and (3) methods of preventing employee retaliation and alleviating patients’ fear of such retaliation. In accordance with section 19a-36, the Commissioner of Public Health shall amend the Public Health Code in conformity with the provisions of this section.

(P.A. 10-117, S. 71; P.A. 13-70, S. 2.)

History: P.A. 10-117 effective July 1, 2010; P.A. 13-70 added provisions re in-service training requirement in patients’ fear of retaliation from employees or others.



Section 19a-522d - Chronic and convalescent nursing homes and rest homes with nursing supervision: Maximum time span between meals; bedtime nourishment.

A chronic and convalescent nursing home or a rest home with nursing supervision may extend the maximum time span between the patient’s evening meal and breakfast from fourteen hours to sixteen hours provided such extension of the time span meets the requirements of 42 CFR 483.35(f)(4). A chronic and convalescent nursing home or a rest home with nursing supervision, when providing bedtime nourishment to patients as required by the Public Health Code, shall verbally offer such nourishment to patients and shall not be required to serve such nourishment to patients who decline such nourishment. In accordance with section 19a-36, the Commissioner of Public Health shall amend the Public Health Code in conformity with the provisions of this section.

(P.A. 10-117, S. 77.)

History: P.A. 10-117 effective July 1, 2010.



Section 19a-522e - Chronic and convalescent nursing homes and rest homes with nursing supervision: Stretcher requirement.

A chronic and convalescent nursing home or a rest home with nursing supervision may provide one stretcher per floor irrespective of whether such floor contains multiple nursing units. In accordance with section 19a-36, the Commissioner of Public Health shall amend the Public Health Code in conformity with the provisions of this section.

(P.A. 10-117, S. 78.)

History: P.A. 10-117 effective July 1, 2010.



Section 19a-522f - Chronic and convalescent nursing homes and rest homes with nursing supervision: Administration of peripherally inserted central catheter by IV therapy nurse or physician assistant.

(a) As used in this section:

(1) “Administer” means to initiate the venipuncture and deliver an IV fluid or IV admixture into the blood stream through a vein, and to monitor and care for the venipuncture site, terminate the procedure and record pertinent events and observations;

(2) “IV admixture” means an IV fluid to which one or more additional drug products have been added;

(3) “IV fluid” means sterile solutions of fifty milliliters or more, intended for intravenous infusion, but does not include blood and blood products;

(4) “IV therapy” means the introduction of an IV fluid or IV admixture into the blood stream through a vein for the purpose of correcting water deficit and electrolyte imbalances, providing nutrition, and delivering antibiotics and other therapeutic agents approved by a chronic and convalescent nursing home’s or a rest home with nursing supervision’s medical staff;

(5) “IV therapy program” means the overall plan by which a chronic and convalescent nursing home or a rest home with nursing supervision implements, monitors and safeguards the administration of IV therapy to patients; and

(6) “IV therapy nurse” means a registered nurse who is qualified by education and training and has demonstrated proficiency in the theoretical and clinical aspects of IV therapy to administer an IV fluid or IV admixture.

(b) An IV therapy nurse or a physician assistant licensed pursuant to section 20-12b, who is employed by, or operating under a contract to provide services in, a chronic and convalescent nursing home or a rest home with nursing supervision that operates an IV therapy program may administer a peripherally inserted central catheter as part of such facility’s IV therapy program. The Department of Public Health shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(P.A. 11-40, S. 1; P.A. 13-208, S. 8.)

History: P.A. 13-208 amended Subsec. (b) by adding provision allowing licensed physician assistant to administer peripherally inserted central catheter.



Section 19a-523 - (Formerly Sec. 19-606). Injunction for violation.

(a) If, from the results of an inspection and investigation in accordance with section 19a-498, or upon receipt of a report or complaint from the Commissioner of Social Services, pursuant to section 17b-408, and upon such review and further investigation, as the Commissioner of Public Health deems necessary, the Commissioner of Public Health determines that such nursing home facility or residential care home has violated any provision of the Public Health Code relating to the operation or maintenance of a nursing home facility or residential care home, the Commissioner of Public Health may, notwithstanding the provisions of chapter 54, request the Attorney General to seek a temporary or permanent injunction and such other relief as may be appropriate to enjoin such nursing home facility or residential care home from continuing such violation or violations. If the court determines such violation or violations exist, it may grant such injunctive relief and such other relief as justice may require and may set a time period within which such nursing home facility or residential care home shall comply with any such order.

(b) Any appeal taken from any permanent injunction granted under subsection (a) of this section shall not stay the operation of such injunction unless the court is of the opinion that great and irreparable injury will be done by not staying the operation of such injunction.

(P.A. 75-468, S. 5, 17; P.A. 77-575, S. 9, 23; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-176, S. 19, 24; P.A. 13-208, S. 34.)

History: P.A. 77-575 clarified process after which commissioner of health may seek court ordered relief; P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-606 transferred to Sec. 19a-523 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-176 amended Subsec. (a) to substitute “report or complaint from the Commissioner of Social Services” for “report or complaint from the ombudsmen” and make provisions gender neutral, effective July 1, 1999; P.A. 13-208 amended Subsec. (a) by adding references to residential care home, effective July 1, 2013.



Section 19a-524 - (Formerly Sec. 19-607). Citations issued for certain violations.

If, upon review, investigation or inspection pursuant to section 19a-498, the Commissioner of Public Health determines that a nursing home facility or residential care home has violated any provision of section 17b-406, 19a-491a to 19a-491c, inclusive, 19a-493a, 19a-521 to 19a-529, inclusive, 19a-531 to 19a-551, inclusive, or 19a-553 to 19a-555, inclusive, or any regulation in the Public Health Code or regulation relating to licensure or the Fire Safety Code relating to the operation or maintenance of a nursing home facility or residential care home, which violation has been classified in accordance with section 19a-527, he or she shall immediately issue or cause to be issued a citation to the licensee of such nursing home facility or residential care home. Governmental immunity shall not be a defense to any citation issued or civil penalty imposed pursuant to sections 19a-524 to 19a-528, inclusive. Each such citation shall be in writing, shall provide notice of the nature and scope of the alleged violation or violations and shall be sent by certified mail to the licensee at the address of the nursing home facility or residential care home in issue. A copy of such citation shall also be sent to the licensed administrator at the address of the nursing home facility or residential care home.

(P.A. 76-331, S. 1, 16; P.A. 77-575, S. 10, 23; 77-614, S. 323, 610; P.A. 79-467, S. 2, 8; P.A. 80-437, S. 4; P.A. 82-375, S. 1, 4; P.A. 89-350, S. 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 35, 61.)

History: P.A. 77-575 added reference to review pursuant to Sec. 19-606 and added Secs. 19-603 and 19-606 in provision re violations; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 79-467 added the word “facility” to nursing home references; P.A. 80-437 added reference to violations of Sec. 19-623a; P.A. 82-375 required the commissioner of health services to issue citations to the licensee rather than the owner of a nursing home and that a copy be sent to the administrator; Sec. 19-607 transferred to Sec. 19a-524 in 1983; P.A. 89-350 added references to Secs. 19a-491a, 19a-491b, 19a-493a and 19a-528a; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013, and added reference to Sec. 19a-491c, effective October 1, 2013.



Section 19a-525 - (Formerly Sec. 19-608). Contest of citation. Informal conference. Hearing. Final order.

(a) The administrator of the nursing home facility or residential care home, or his or her designee, shall, within three days, excluding Saturdays, Sundays and holidays, of receipt of the citation by the licensee, notify the commissioner if the licensee contests the citation. If the administrator fails to so notify the commissioner within such three-day period, the citation shall be deemed a final order of the commissioner, effective upon the expiration of said period.

(b) If any administrator of a nursing home facility or residential care home, or his or her designee, notifies the commissioner that the licensee contests the citation, the commissioner shall provide within five days of such notice, excluding Saturdays, Sundays and holidays, an informal conference between the licensee and the commissioner. If the licensee and commissioner fail to reach an agreement at such conference, the commissioner shall set the matter down for a hearing as a contested case in accordance with chapter 54, not more than five nor less than three days after such conference, with notice of the date of such hearing to the administrator not less than two days before such hearing, provided the minimum time requirements may be waived by agreement. The commissioner shall, not later than three days, excluding Saturdays, Sundays and holidays, after the conference if agreement is reached at such conference, or after the hearing, issue a final order, based on findings of fact, affirming, modifying or vacating the citation.

(P.A. 76-331, S. 3, 16; P.A. 77-614, S. 323, 610; P.A. 79-467, S. 3, 8; P.A. 82-375, S. 2, 4; P.A. 87-166, S. 1; P.A. 13-208, S. 36.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 79-467 added “facility” to nursing home references; P.A. 82-375 placed the responsibility of communicating with the commissioner of health services regarding citations with the administrator rather than the owner of the nursing home; Sec. 19-608 transferred to Sec. 19a-525 in 1983; P.A. 87-166 added provision permitting a designee of the administrator to contest citations and added the five-day time period for providing an informal hearing; P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013.



Section 19a-526 - (Formerly Sec. 19-609). Effect of final order. Payment of civil penalties.

(a) When, in the case of a class A or B violation, a final order becomes effective, the citation, the order, if any, affirming or modifying the citation and the finding shall be filed by the Commissioner of Public Health in the office of the clerk of the superior court for the judicial district of Hartford. Said clerk shall cause said citation, order, if any, and finding to be filed in said court. Upon such filing, the civil penalty imposed may be enforced in the same manner as a judgment of the Superior Court, provided if an appeal is taken in accordance with section 19a-529, the court or a judge thereof may, in its or his discretion, stay execution of such order.

(b) Civil penalties imposed pursuant to this section shall be paid not later than fifteen days after the final date by which an appeal may be taken as provided in section 19a-529 or, if an appeal is taken, not later than fifteen days after the final judgment on such appeal. In the event such fines are not paid, the Commissioner of Public Health shall notify the Commissioner of Social Services who is authorized to immediately withhold from the nursing home’s or residential care home’s next medical assistance payment, an amount equal to the amount of the civil penalty.

(P.A. 76-331, S. 5, 16; P.A. 77-452, S. 57, 72; 77-614, S. 323, 610; P.A. 78-280, S. 5, 32, 121, 127; P.A. 82-375, S. 3, 4; P.A. 87-166, S. 2; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 13-208, S. 37.)

History: P.A. 77-452 replaced court of common pleas with superior court, effective July 1, 1979; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 82-375 replaced “owner” with “licensee” or “administrator” as necessary and added Subsec. (c) requiring payment of fines within a specified period of time and authorizing the commissioner of income maintenance to withhold from a nursing home’s medical assistance payments the amount of any unpaid fines; Sec. 19-609 transferred to Sec. 19a-526 in 1983; P.A. 87-166 deleted references to class C or D violations and deleted Subsec. (b) re correction of violations, relettering the remaining Subsec.; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 amended Subsec. (b) by adding reference to residential care home, effective July 1, 2013.



Section 19a-527 - (Formerly Sec. 19-610). Classification of violations.

Citations issued pursuant to section 19a-524 shall be classified according to the nature of the violation and shall state such classification and the amount of the civil penalty to be imposed on the face thereof. The Commissioner of Public Health shall, by regulation in accordance with chapter 54, classify violations as follows:

(a) Class A violations are conditions that the Commissioner of Public Health determines present an immediate danger of death or serious harm to any patient in the nursing home facility or residential care home. For each class A violation, a civil penalty of not more than five thousand dollars may be imposed;

(b) Class B violations are conditions that the Commissioner of Public Health determines present a probability of death or serious harm in the reasonably foreseeable future to any patient in the nursing home facility or residential care home, but that he or she does not find constitute a class A violation. For each such violation, a civil penalty of not more than three thousand dollars may be imposed.

(P.A. 76-331, S. 4, 16; P.A. 77-614, S. 323, 610; P.A. 79-467, S. 4, 8; P.A. 87-166, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 38.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 79-467 added “facility” to nursing home references; Sec. 19-610 transferred to Sec. 19a-527 in 1983; P.A. 87-166 deleted references to per diem penalties, deleted references to minimum fines, deleted Subdivs. (c) and (d) re class C and D violations and made imposition of civil penalties discretionary rather than mandatory; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013.



Section 19a-528 - (Formerly Sec. 19-611). Criteria for imposing civil penalties.

In imposing the civil penalties that shall become due under sections 19a-524 to 19a-528, inclusive, the commissioner may consider all factors that the commissioner deems relevant, including, but not limited to, the following:

(1) The amount of assessment necessary to insure immediate and continued compliance;

(2) The character and degree of impact of the violation on the health, safety and welfare of any patient in the nursing home facility or residential care home;

(3) The conduct of the person against whom the citation is issued in taking all feasible steps or procedures necessary or appropriate to comply or to correct the violation;

(4) Any prior violations by the nursing home facility or residential care home of statutes, regulations or orders administered, adopted or issued by the Commissioner of Public Health.

(P.A. 76-331, S. 2, 16; P.A. 77-614, S. 323, 610; P.A. 79-467, S. 5, 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 39.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 79-467 added “facility” to nursing home references; Sec. 19-611 transferred to Sec. 19a-528 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 added references to residential care home in Subdivs. (2) and (4) and made technical changes, effective July 1, 2013.



Section 19a-528a - Application of licensure for the acquisition of a nursing home. Required disclosures.

For any application of licensure for the acquisition of a nursing home filed after July 1, 2004, any potential nursing home licensee or owner shall submit in writing, a change in ownership application with respect to the facility for which the change in ownership is sought. Such application shall include such information as the Commissioner of Public Health deems necessary and whether such potential nursing home licensee or owner (1) has had three or more civil penalties imposed through final order of the commissioner in accordance with the provisions of sections 19a-524 to 19a-528, inclusive, or civil penalties imposed pursuant to the statutes or regulations of another state, during the two-year period preceding the application, (2) has had in any state sanctions, other than civil penalties of less than twenty thousand dollars, imposed through final adjudication under the Medicare or Medicaid program pursuant to Title XVIII or XIX of the federal Social Security Act, 42 USC 301, as from time to time amended, or (3) has had in any state such potential licensee’s or owner’s Medicare or Medicaid provider agreement terminated or not renewed. In the event that a potential nursing home licensee or owner’s application contains information concerning civil penalties, sanctions, terminations or nonrenewals, as described in this section, the commissioner shall not approve the application to acquire another nursing home in this state for a period of five years from the date of final order on such civil penalties, final adjudication of such sanctions, or termination or nonrenewal, except for good cause shown.

(P.A. 89-350, S. 4; P.A. 01-195, S. 158, 181; P.A. 04-258, S. 39; P.A. 10-117, S. 8.)

History: P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 04-258 required that for any application of licensure for the acquisition of a nursing home filed after July 1, 2004, the potential licensee or owner must submit a written change in ownership application for the facility for which the ownership change is sought, amended Subdiv. (1) to require disclosure of civil penalties imposed by statutes or regulations of any state, amended Subdivs. (2) and (3) to require disclosure of out-of-state sanctions and termination of Medicaid provider agreements and added provision permitting Commissioner of Public Health to make exceptions for good cause shown re acquisition prior to expiration of five-year period, effective July 1, 2004; P.A. 10-117 required that application include such information as commissioner deems necessary, amended Subdiv. (1) by changing civil penalties provision to “three or more” during 2-year period preceding application, amended Subdiv. (2) by changing “state intermediate sanctions” to “state sanctions, other than civil penalties of less than twenty thousand dollars”, amended Subdiv. (3) to provide that if application contains information re civil penalties, sanctions, terminations or nonrenewals, such application shall not be approved except for good cause shown, and deleted provision re commissioner’s authority to grant exceptions prior to expiration of 5-year period.



Section 19a-529 - (Formerly Sec. 19-612). Appeal from final order.

Any person aggrieved by a final order pursuant to sections 19a-524 to 19a-528, inclusive, may appeal such order to the superior court for the judicial district in which the nursing home facility or residential care home is situated in accordance with section 4-183. Such appeal shall have precedence in the order of trial to the same extent as provided in section 52-191. This section shall provide the exclusive procedure for appealing any such order.

(P.A. 76-331, S. 7, 16; P.A. 77-452, S. 58, 72; 77-604, S. 17, 84; P.A. 78-280, S. 1, 127; P.A. 79-467, S. 6, 8; P.A. 13-208, S. 40.)

History: P.A. 77-452 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-604 made technical correction; P.A. 78-280 replaced “county” with “judicial district”; P.A. 79-467 added “facility” to nursing home reference; Sec. 19-612 transferred to Sec. 19a-529 in 1983; P.A. 13-208 added reference to residential care home, effective July 1, 2013.



Section 19a-530 - (Formerly Sec. 19-612a). Report to regional ombudsman.

The Commissioner of Public Health, within ten working days, shall furnish the Commissioner of Social Services a written report of any action taken pursuant to sections 19a-524 to 19a-527, inclusive, on any report or complaint referred to the Commissioner of Public Health in accordance with the provisions of section 17b-408.

(P.A. 77-575, S. 11, 23; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-176, S. 20, 24.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-612a transferred to Sec. 19a-530 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-176 substituted “Commissioner of Social Services” for “appropriate regional ombudsman” and made provisions gender neutral, effective July 1, 1999.

See Sec. 17b-400 et seq. re Office of Long-Term Care Ombudsman and residents’ advocates.



Section 19a-531 - (Formerly Sec. 19-613). Advance disclosure of inspection, investigation or complaint prohibited. Exception. Penalty.

Any employee of the Department of Public Health or the Department of Social Services or any regional ombudsman who gives or causes to be given any advance notice to any nursing home facility or residential care home, directly or indirectly, that an investigation or inspection is under consideration or is impending or gives any information regarding any complaint submitted pursuant to section 17b-408 or 19a-523 prior to an on-the-scene investigation or inspection of such facility, unless specifically mandated by federal or state regulations to give advance notice, shall be guilty of a class B misdemeanor and may be subject to dismissal, suspension or demotion in accordance with chapter 67.

(P.A. 75-468, S. 4, 17; P.A. 76-331, S. 11, 16; P.A. 77-575, S. 12, 23; 77-614, S. 323, 610; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 41.)

History: P.A. 76-331 added exception for advance notice “specifically mandated by federal or state regulations”; P.A. 77-575 replaced Sec. 19-604 with Sec. 19-606 and made provisions applicable to department on aging employees and regional ombudsmen; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-613 transferred to Sec. 19a-531 in 1983; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 added reference to residential care home and made a technical change, effective July 1, 2013.



Section 19a-532 - (Formerly Sec. 19-614). Discrimination against complainants and others prohibited. Penalty.

No nursing home facility or residential care home shall discharge or in any manner discriminate or retaliate against any patient in any nursing home facility or residential care home, or any relative, guardian, conservator or sponsoring agency thereof or against any employee of any nursing home facility or residential care home or against any other person because such patient, relative, guardian, conservator, sponsoring agency, employee or other person has filed any complaint or instituted or caused to be instituted any proceeding under sections 17b-406, 17b-408, 19a-531 to 19a-534, inclusive, 19a-536 to 19a-539, inclusive, 19a-550, 19a-553 and 19a-554, or has testified or is about to testify in any such proceeding or because of the exercise by such patient, relative, guardian, conservator, sponsoring agency, employee or other person on behalf of himself, herself or others of any right afforded by said sections. Notwithstanding any other provision of the general statutes, any nursing home facility or residential care home that violates any provision of this section shall be liable to the injured party for treble damages.

(P.A. 75-468, S. 8, 17; P.A. 77-575, S. 13, 23; P.A. 13-208, S. 42.)

History: P.A. 77-575 deleted reference to Secs. 19-602 to 19-606, added reference to Sec. 17-135i, and substituted Sec. 17-135g for 19-621 reflecting transfer of section; Sec. 19-614 transferred to Sec. 19a-532 in 1983; P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013.



Section 19a-533 - (Formerly Sec. 19-614a). Discrimination against indigent applicants. Definitions. Prohibitions. Record-keeping. Investigation of complaints. Penalties. Waiting lists; not required to accept indigents. Removal from waiting lists.

(a) As used in this section, “nursing home” means any chronic and convalescent facility or any rest home with nursing supervision, as defined in section 19a-521, which has a provider agreement with the state to provide services to recipients of funds obtained through Title XIX of the Social Security Amendments of 1965; and “indigent person” means any person who is eligible for or who is receiving medical assistance benefits from the state.

(b) A nursing home which receives payment from the state for rendering care to indigent persons shall:

(1) Be prohibited from discriminating against indigent persons who apply for admission to such facility on the basis of source of payment. Except as otherwise provided by law, all applicants for admission to such facility shall be admitted in the order in which such applicants apply for admission. Each nursing home shall (A) provide a receipt to each applicant for admission to its facility who requests placement on a waiting list stating the date and time of such request and (B) maintain a dated list of such applications which shall be available at all times to any applicant, his bona fide representative, authorized personnel from the Departments of Public Health and Social Services and such other state agencies or other bodies established by state statute whose statutory duties necessitate access to such lists. If a nursing home desires to remove the name of an applicant who is unresponsive to facility telephone calls and letters from its waiting list, the nursing home may, no sooner than ninety days after initial placement of the person’s name on the waiting list, inquire by letter to such applicant and any one person if designated by such applicant whether the applicant desires continuation of his name on the waiting list. If the applicant does not respond and an additional thirty days pass, the facility may remove such applicant’s name from its waiting list. A nursing home may annually send a waiting list placement continuation letter to all persons on the waiting list for at least ninety days to inquire as to whether such person desires continuation of his name on the waiting list, provided such letter shall also be sent to any one person if designated by such applicant. If such person does not respond and at least thirty days pass, the facility may remove the person’s name from its waiting list. Indigent persons shall be placed on any waiting list for admission to a facility and shall be admitted to the facility as vacancies become available, in the same manner as self-pay applicants, except as provided in subsections (f) and (g) of this section;

(2) Post in a conspicuous place a notice informing applicants for admission that the facility is prohibited by statute from discriminating against indigent applicants for admission on the basis of source of payment. Such notice shall advise applicants for admission of the remedies available under this section and shall list the name, address and telephone number of the ombudsman who serves the region in which the facility is located;

(3) Be prohibited from requiring that an indigent person pay any sum of money or furnish any other consideration, including but not limited to the furnishing of an agreement by the relative, conservator or other responsible party of an indigent person which obligates such party to pay for care rendered to an indigent person as a condition for admission of such indigent person;

(4) Record in the patient roster, maintained pursuant to the Public Health Code, or in a separate roster maintained for this purpose, the number of patients who are Medicare, Medicaid and private pay patients on each day. Such numbers shall be recorded daily and made available, upon request, to the state or regional ombudsman.

(c) Upon the receipt of a complaint concerning a violation of this section, the Department of Social Services shall conduct an investigation into such complaint.

(d) The Department of Social Services is authorized to decrease the daily reimbursement rate to a nursing home for one year for a violation of this section which occurred during the twelve-month period covered by the cost report upon which the per diem rate is calculated. The per diem rate shall be reduced by one-quarter of one per cent for an initial violation of this section and one per cent for each additional violation.

(e) Prior to imposing any sanction, the Department of Social Services shall notify the nursing home of the alleged violation and the accompanying sanction, and shall permit such facility to request an administrative hearing, in accordance with sections 4-176e to 4-181a, inclusive. A facility shall request such hearing within fifteen days of receipt of the notice of violation from the Department of Social Services. The department shall stay the imposition of any sanction pending the outcome of the administrative hearing.

(f) A nursing home with a number of self-pay residents equal to or less than thirty per cent of its total number of residents shall not be required to admit an indigent person on a waiting list for admission when a vacancy becomes available during the subsequent six months, provided no bed may be held open for more than thirty days. Each such nursing home meeting the conditions for such waiver shall on a quarterly basis notify the Commissioner of Social Services and the regional nursing home ombudsman office of the date on which such six-month period of waiver began.

(g) A nursing home shall not be required to admit an indigent person on a waiting list for admission when a vacancy becomes available if the vacancy is in a private room.

(h) Notwithstanding the provisions of this section, a nursing home may, without regard to the order of its waiting list, admit an applicant who (1) seeks to transfer from a nursing home that is closing, or (2) seeks to transfer from a nursing home in which the applicant was placed following the closure of the nursing home where such applicant previously resided or, in the case of a nursing home placed in receivership, the anticipated closure of the nursing home where such applicant previously resided, provided (A) the transfer occurs not later than sixty days following the date that such applicant was transferred from the nursing home where he or she previously resided, and (B) the applicant submitted an application to the nursing home to which he or she seeks admission at the time of the applicant’s transfer from the nursing home where he or she previously resided.

(P.A. 80-364, S. 1–3; P.A. 84-245; P.A. 88-317, S. 83, 107; June Sp. Sess. P.A. 91-8, S. 29, 63; P.A. 92-231, S. 2, 10; P.A. 93-262, S. 59, 87; 93-327, S. 1, 4; 93-364; 93-381, S. 9, 39; 93-435, S. 59, 95; May 25 Sp. Sess. P.A. 94-1, S. 21, 130; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-2, S. 129, 165; P.A. 99-176, S. 21, 24; June 30 Sp. Sess. P.A. 03-3, S. 74; P.A. 04-76, S. 28; P.A. 11-233, S. 1; 11-242, S. 52.)

History: Sec. 19-614a transferred to Sec. 19a-533 in 1983; P.A. 84-245 amended Subsec. (b)(1) to require each nursing home to provide a receipt to each applicant for admission and to maintain a dated list of applicants; P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (e) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June Sp. Sess. P.A. 91-8 made technical corrections in Subsec. (b) and added Subsecs. (f), (g) and (h) governing admission of indigents to nursing homes and concerning a review of documentation requirements; P.A. 92-231 amended Subsec. (f) by substituting 30% for 20%, inserted new Subsec. (h) re priority admission for applicants insured under long-term care policies precertified under Sec. 38a-475 and relettered former Subsec. (h) accordingly; P.A. 93-262 and P.A. 93-435 replaced references to departments of income maintenance and aging with department of social services and deleted Subsec. (i) re review of documentation requirements by income maintenance department and suggestions to reduce administrative requirements made to general assembly, effective July 1, 1993; P.A. 93-327 amended Subsec. (b)(1) to describe process for removal of names from a waiting list and (b)(4) to replace requirements re daily log with requirements re patient roster and amended Subsec. (f) to require notice to commissioner of income maintenance and the ombudsman when waiver period begins; P.A. 93-364 deleted former Subsec. (h) allowing nursing homes to fill vacancies on a priority basis for applicants insured under long-term care insurance policies, and would have relettered former Subsec. (i) as (h), but the latter change failed to take effect, Subsec. (i) having been deleted by P.A. 93-262; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (b)(1) by making technical changes, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (c) by requiring the Department of Social Services to conduct investigations, in addition to the regional ombudsman, effective July 1, 1997; P.A. 99-176 amended Subsec. (c) to delete reference to the regional ombudsman and delete required report of findings, effective July 1, 1999; June 30 Sp. Sess. P.A. 03-3 added new Subsec. (h) re priority given to nursing home applicant seeking to transfer from a nursing home that is closing, effective August 20, 2003; P.A. 04-76 amended Subsec. (a) by deleting reference to “general assistance benefits from a town” in definition of “indigent person”; P.A. 11-233 amended Subsec. (h) by designating existing provision re transfer from a nursing home that is closing as Subdiv. (1) and adding Subdiv. (2) re transfers from nursing homes under other circumstances, effective July 13, 2011; P.A. 11-242 made identical changes as P.A. 11-233.

See Sec. 17b-400 et seq. re Office of Long-Term Care Ombudsman and residents’ advocates.



Section 19a-534 - (Formerly Sec. 19-615). Emergency transfer of patients; notice requirement.

If the commissioner determines that there is imminent danger to the health, safety or welfare of any patient in any nursing home facility or residential care home, said commissioner may transfer or cause to be transferred such patient to another nursing home facility, residential care home or hospital, provided the commissioner promptly notifies the spouse, relative, guardian or conservator or sponsoring agency of such patient of the transfer and indicates the nursing home facility, residential care home or hospital to which such patient has been transferred.

(P.A. 75-468, S. 6, 17; P.A. 83-103, S. 3; P.A. 13-208, S. 43.)

History: Sec. 19-615 transferred to Sec. 19a-534 in 1983; P.A. 83-103 deleted requirement that a patient or his relative, guardian, conservator or sponsoring agency consent to an emergency transfer, requiring rather that notice of transfer and location be given to spouse, relative, guardian or conservator or sponsoring agency of patient; P.A. 13-208 added references to residential care home, effective July 1, 2013.



Section 19a-534a - Emergency actions against nursing home and residential care home licensees.

If the commissioner finds that the health, safety or welfare of any patient or patients in any nursing home facility or residential care home imperatively requires emergency action and incorporates a finding to that effect in the order, the commissioner may issue a summary order to the holder of a license issued pursuant to section 19a-493 pending completion of any proceedings conducted pursuant to section 19a-494. Such proceedings shall be promptly instituted and determined. The orders that the commissioner may issue shall include, but not be limited to: (1) Revoking or suspending the license; (2) prohibiting the nursing home facility or residential care home from admitting new patients or discharging current patients; (3) limiting the license of a nursing home facility or residential care home in any respect, including reducing the licensed patient capacity; and (4) compelling compliance with the applicable statutes or regulations administered or adopted by the department.

(P.A. 83-103, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 159, 181; P.A. 13-208, S. 44.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 13-208 added references to residential care home and made a technical change, effective July 1, 2013.



Section 19a-535 - (Formerly Sec. 19-616). Transfer or discharge of residents. Notice. Plan required. Appeal. Hearing.

(a) For the purposes of this section: (1) “Facility” means an entity certified as a nursing facility under the Medicaid program or an entity certified as a skilled nursing facility under the Medicare program or with respect to facilities that do not participate in the Medicaid or Medicare programs, a chronic and convalescent nursing home or a rest home with nursing supervision as defined in section 19a-521; (2) “continuing care facility which guarantees life care for its residents” has the same meaning as provided in section 17b-354; (3) “transfer” means the movement of a resident from one facility to another facility or institution, including, but not limited to, a hospital emergency department, if the resident is admitted to the facility or institution or is under the care of the facility or institution for more than twenty-four hours; (4) “discharge” means the movement of a resident from a facility to a noninstitutional setting; (5) “self-pay resident” means a resident who is not receiving state or municipal assistance to pay for the cost of care at a facility, but shall not include a resident who has filed an application with the Department of Social Services for Medicaid coverage for facility care but has not received an eligibility determination from the department on such application, provided the resident has timely responded to requests by the department for information that is necessary to make such determination; and (6) “emergency” means a situation in which a failure to effect an immediate transfer or discharge of the resident that would endanger the health, safety or welfare of the resident or other residents.

(b) A facility shall not transfer or discharge a resident from the facility except to meet the welfare of the resident which cannot be met in the facility, or unless the resident no longer needs the services of the facility due to improved health, the facility is required to transfer the resident pursuant to section 17b-359 or section 17b-360, or the health or safety of individuals in the facility is endangered, or in the case of a self-pay resident, for the resident’s nonpayment or arrearage of more than fifteen days of the per diem facility room rate, or the facility ceases to operate. In each case the basis for transfer or discharge shall be documented in the resident’s medical record by a physician. In each case where the welfare, health or safety of the resident is concerned the documentation shall be by the resident’s physician. A facility which is part of a continuing care facility which guarantees life care for its residents may transfer or discharge (1) a self-pay resident who is a member of the continuing care community and who has intentionally transferred assets in a sum which will render the resident unable to pay the costs of facility care in accordance with the contract between the resident and the facility, or (2) a self-pay resident who is not a member of the continuing care community and who has intentionally transferred assets in a sum which will render the resident unable to pay the costs of a total of forty-two months of facility care from the date of initial admission to the facility.

(c) (1) Before effecting any transfer or discharge of a resident from the facility, the facility shall notify, in writing, the resident and the resident’s guardian or conservator, if any, or legally liable relative or other responsible party if known, of the proposed transfer or discharge, the reasons therefor, the effective date of the proposed transfer or discharge, the location to which the resident is to be transferred or discharged, the right to appeal the proposed transfer or discharge and the procedures for initiating such an appeal as determined by the Department of Social Services, the date by which an appeal must be initiated in order to preserve the resident’s right to an appeal hearing and the date by which an appeal must be initiated in order to stay the proposed transfer or discharge and the possibility of an exception to the date by which an appeal must be initiated in order to stay the proposed transfer or discharge for good cause, that the resident may represent himself or herself or be represented by legal counsel, a relative, a friend or other spokesperson, and information as to bed hold and nursing home readmission policy when required in accordance with section 19a-537. The notice shall also include the name, mailing address and telephone number of the State Long-Term Care Ombudsman. If the resident is, or the facility alleges a resident is, mentally ill or developmentally disabled, the notice shall include the name, mailing address and telephone number of the Office of Protection and Advocacy for Persons with Disabilities. The notice shall be given at least thirty days and no more than sixty days prior to the resident’s proposed transfer or discharge, except where the health or safety of individuals in the facility are endangered, or where the resident’s health improves sufficiently to allow a more immediate transfer or discharge, or where immediate transfer or discharge is necessitated by urgent medical needs or where a resident has not resided in the facility for thirty days, in which cases notice shall be given as many days before the transfer or discharge as practicable.

(2) The resident may initiate an appeal pursuant to this section by submitting a written request to the Commissioner of Social Services not later than sixty calendar days after the facility issues the notice of the proposed transfer or discharge, except as provided in subsection (h) of this section. In order to stay a proposed transfer or discharge, the resident must initiate an appeal not later than twenty days after the date the resident receives the notice of the proposed transfer or discharge from the facility unless the resident demonstrates good cause for failing to initiate such appeal within the twenty-day period.

(d) No resident shall be transferred or discharged from any facility as a result of a change in the resident’s status from self-pay or Medicare to Medicaid provided the facility offers services to both categories of residents. Any such resident who wishes to be transferred to another facility which has agreed to accept the resident may do so upon giving at least fifteen days written notice to the administrator of the facility from which the resident is to be transferred and a copy thereof to the appropriate advocate of such resident. The resident’s advocate may help the resident complete all administrative procedures relating to a transfer.

(e) Except in an emergency or in the case of transfer to a hospital, no resident shall be transferred or discharged from a facility unless a discharge plan has been developed by the personal physician of the resident or the medical director in conjunction with the nursing director, social worker or other health care provider. To minimize the disruptive effects of the transfer or discharge on the resident, the person responsible for developing the plan shall consider the feasibility of placement near the resident’s relatives, the acceptability of the placement to the resident and the resident’s guardian or conservator, if any, or the resident’s legally liable relative or other responsible party, if known, and any other relevant factors which affect the resident’s adjustment to the move. The plan shall contain a written evaluation of the effects of the transfer or discharge on the resident and a statement of the action taken to minimize such effects. In addition, the plan shall outline the care and kinds of services which the resident shall receive upon transfer or discharge. Not less than thirty days prior to an involuntary transfer or discharge, a copy of the discharge plan shall be provided to the resident’s personal physician if the discharge plan was prepared by the medical director, to the resident and the resident’s guardian or conservator, if any, or legally liable relative or other responsible party, if known.

(f) No resident shall be involuntarily transferred or discharged from a facility if such transfer or discharge is medically contraindicated.

(g) The facility shall be responsible for assisting the resident in finding appropriate placement.

(h) (1) Except in the case of an emergency, as provided in subdivision (4) of this subsection, upon receipt of a request for a hearing to appeal any proposed transfer or discharge, the Commissioner of Social Services or the commissioner’s designee shall hold a hearing to determine whether the transfer or discharge is being effected in accordance with this section. A hearing shall be convened not less than ten, but not more than thirty days from the date of receipt of such request and a written decision made by the commissioner or the commissioner’s designee not later than thirty days after the date of termination of the hearing or not later than sixty days after the date of the hearing request, whichever occurs sooner. The hearing shall be conducted in accordance with chapter 54. In each case the facility shall prove by a preponderance of the evidence that it has complied with the provisions of this section. Except in the case of an emergency or in circumstances when the resident is not physically present in the facility, whenever the Commissioner of Social Services receives a request for a hearing in response to a notice of proposed transfer or discharge and such notice does not meet the requirements of subsection (c) of this section, the commissioner shall, not later than ten business days after the date of receipt of such notice from the resident or the facility, order the transfer or discharge stayed and return such notice to the facility. Upon receipt of such returned notice, the facility shall issue a revised notice that meets the requirements of subsection (c) of this section.

(2) The resident, the resident’s guardian, conservator, legally liable relative or other responsible party shall have an opportunity to examine, during regular business hours at least three business days prior to a hearing conducted pursuant to this section, the contents of the resident’s file maintained by the facility and all documents and records to be used by the commissioner or the commissioner’s designee or the facility at the hearing. The facility shall have an opportunity to examine during regular business hours at least three business days prior to such a hearing, all documents and records to be used by the resident at the hearing.

(3) If a hearing conducted pursuant to this section involves medical issues, the commissioner or the commissioner’s designee may order an independent medical assessment of the resident at the expense of the Department of Social Services which shall be made part of the hearing record.

(4) In an emergency the notice required pursuant to subsection (c) of this section shall be provided as soon as practicable. A resident who is transferred or discharged on an emergency basis or a resident who receives notice of such a transfer or discharge may contest the action by requesting a hearing in writing not later than twenty days after the date of receipt of notice or not later than twenty days after the date of transfer or discharge, whichever is later, unless the resident demonstrates good cause for failing to request a hearing within the twenty-day period. A hearing shall be held in accordance with the requirements of this subsection not later than fifteen business days after the date of receipt of the request. The commissioner, or the commissioner’s designee, shall issue a decision not later than thirty days after the date on which the hearing record is closed.

(5) Except in the case of a transfer or discharge effected pursuant to subdivision (4) of this subsection, (A) an involuntary transfer or discharge shall be stayed pending a decision by the commissioner or the commissioner’s designee, and (B) if the commissioner or the commissioner’s designee determines the transfer or discharge is being effected in accordance with this section, the facility may not transfer or discharge the resident prior to fifteen days from the date of receipt of the decision by the resident and the resident’s guardian or conservator, if any, or the resident’s legally liable relative or other responsible party if known.

(6) If the commissioner, or the commissioner’s designee, determines after a hearing held in accordance with this section that the facility has transferred or discharged a resident in violation of this section, the commissioner, or the commissioner’s designee, may require the facility to readmit the resident to a bed in a semiprivate room or in a private room, if a private room is medically necessary, regardless of whether or not the resident has accepted placement in another facility pending the issuance of a hearing decision or is awaiting the availability of a bed in the facility from which the resident was transferred or discharged.

(7) A copy of a decision of the commissioner or the commissioner’s designee shall be sent to the facility and to the resident, the resident’s guardian, conservator, if any, legally liable relative or other responsible party, if known. The decision shall be deemed to have been received not later than five days after the date it was mailed, unless the facility, the resident or the resident’s guardian, conservator, legally liable relative or other responsible party proves otherwise by a preponderance of the evidence. The Superior Court shall consider an appeal from a decision of the Department of Social Services pursuant to this section as a privileged case in order to dispose of the case with the least possible delay.

(i) A resident who receives notice from the Department of Social Services or its agent that the resident is no longer in need of the level of care provided by a facility and that, consequently, the resident’s coverage for facility care will end, may request a hearing by the Commissioner of Social Services in accordance with the provisions of section 17b-60. If the resident requests a hearing prior to the date that Medicaid coverage for facility care is to end, Medicaid coverage shall continue pending the outcome of the hearing. If the resident receives a notice of denial of Medicaid coverage from the department or its agent and also receives a notice of discharge from the facility pursuant to subsection (c) of this section and the resident requests a hearing to contest each proposed action, the department may schedule one hearing at which the resident may contest both actions.

(P.A. 76-331, S. 9, 16; P.A. 79-265, S. 1; P.A. 89-348, S. 1, 10; P.A. 93-262, S. 1, 87; 93-327, S. 2; 93-381, S. 9, 39; P.A. 94-236, S. 5, 10; P.A. 95-160, S. 2, 69; P.A. 96-139, S. 12, 13; June 18 Sp. Sess. P.A. 97-2, S. 115, 165; P.A. 99-176, S. 22, 24; P.A. 03-278, S. 124; P.A. 11-236, S. 1.)

History: P.A. 79-265 defined “self-pay” patient in Subsec. (a) and added reference to self-pay status, added provisions re minimizing disruptive effects of transfers or discharges and re provision of copies of discharge plan and added Subsec. (c); Sec. 19-616 transferred to Sec. 19a-535 in 1983; P.A. 89-348 inserted new Subsecs. (a), (b), (c), (g) and (h) re the transfer or discharge of patients, a patient’s right to appeal a transfer or discharge decision and a patient’s right to a hearing, relettering previously existing Subsecs. as necessary; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-327 amended Subsec. (c) to permit notice no more than 60 days prior to transfer or discharge and amended Subsec. (f) to replace standard of imminent danger of death with “medically contraindicated”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-236 amended Subsec. (b) to add requirements re transfer or discharge of a patient in a nursing facility which is part of a continuing care facility, effective June 7, 1994; P.A. 95-160 amended Subsec. (a) by replacing former definition of “nursing facility” with new definitions applicable to section, amended Subsec. (c) by allowing a facility to notify, in writing, or other responsible party, if known, of a patient transfer or discharge and by requiring additional information in the notice of transfer or discharge, deleted in Subsec. (h)(1) a provision allowing a patient notified of a transfer or discharge to request a hearing within 10 days of receipt of such notice and added requirement that commissioner provide notice to a patient within 5 business days of receipt of a notice of proposed transfer or discharge and specified the provisions such notice shall include, amended Subsec. (h)(2) by replacing the Commissioner of Public Health and Addiction Services with the Commissioner of Social Services, by extending the time for a hearing to be held from within 7 “business days” to not less than 10 but not more than 30 days of the date of such request, by requiring the commissioner to issue a written decision of his determination, by extending the time the commissioner has to issue such decision from within 20 days “of the termination of the hearing” to within 60 days “of the determination of the hearing” or within 90 days of the date of the hearing request, whichever occurs sooner and by adding a provision that the facility shall prove by a preponderance of the evidence that it has complied with the provisions of this section, added Subsec. (h)(3)and (4) re requirements for the patient to have the opportunity to examine the contents of such patient’s file and re commissioner’s authority to order an independent medical assessment for a hearing, amended Subsec. (h)(5) by deleting a provision allowing a facility, in an emergency, to request the commissioner to make a determination as to the need for an immediate transfer or discharge of a patient, by adding a provision providing that in an emergency, “notice required pursuant to subsection (c) of this section and subdivision (1) of this subsection shall be provided as soon as practicable”, by adding a definition of emergency and by adding a provision allowing a patient who is transferred or discharged on an emergency basis to contest the action by requesting a hearing, amended Subsec. (h)(6) by providing that an emergency transfer or discharge be excepted from this Subdiv. and by adding Subdiv. (B) prohibiting the transfer or discharge of a patient prior to 15 days from the receipt of the decision and added Subsec. (h)(7) requiring a copy of the decision of the commissioner be sent to the facility and made technical changes, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (c) by eliminating the requirement that the commissioner be notified by a facility of a transfer or discharge and requiring notification to include the procedures for the right to appeal, amended Subsec. (e) by adding transfer to a hospital or transfer into or out of a Medicare distinct part within the same institution to the exceptions in which a patient may be transferred or discharged unless a discharge plan has been developed and eliminating a requirement that the department be notified of an involuntary discharge if the patient receives payments under Title XIX of the federal Social Security Act, as amended, deleted Subsec. (h)(1) which required that the department notify the patient or his representative of any transfer or discharge action a facility plans to make, renumbered the remaining Subdivs. of Subsec. (h) and made technical and conforming changes, effective July 1, 1997; P.A. 99-176 amended Subsec. (c) to substitute “State Long-Term Care Ombudsman” for “state nursing home ombudsman” and to make provisions gender neutral, effective July 1, 1999; P.A. 03-278 made technical changes in Subsec. (c), effective July 9, 2003; P.A. 11-236 replaced “patient” with “resident” throughout, amended Subsec. (a) by deleting definition of “Medicare distinct part” and adding definition of “continuing care facility which guarantees life care for its residents” in Subdiv. (2), by redefining “transfer” in Subdiv. (3), by replacing “discharge” with “movement” and deleting reference to “another institution” in Subdiv. (4) and by adding Subdiv. (5) re definition of “self-pay resident” and Subdiv. (6) re definition of “emergency”, amended Subsec. (b) by adding provision allowing facility to transfer or discharge resident if required by Sec. 17b-359 or 17b-360 and restating Subdivs. (1) and (2), amended Subsec. (c) by designating existing provisions as Subdiv. (1) and amending same by adding provision re notice to specify dates by which appeal must be initiated in order to preserve right to appeal hearing and stay proposed transfer or discharge, deleting provision re 10 days to initiate appeal to stay transfer, adding provision requiring notice of an exception to date to appeal transfer or discharge for good cause and adding provision re notice of readmission policy when required under Sec. 19a-537, and by adding Subdiv. (2) re request for appeal to stay proposed transfer or discharge, amended Subsec. (d) by deleting definition of “self pay”, deleted former Subsec. (e)(3) re transfer into or out of Medicare distinct part, providing amended Subsec. (h)(1) by providing that exceptions apply in the case of emergency, replacing requirement that written decision be made within 60 days of termination of hearing or 90 days after date of hearing request with requirement that such decision be made not later than 30 days after termination of hearing or 60 days after hearing request, and adding provision requiring commissioner to return to facility a request for a hearing that does not comply with requirements of Subsec. (c), amended Subsec. (h)(4) by deleting definition of “emergency”, replacing provision allowing resident to request a hearing within 10 days after receipt of notice or date of transfer or discharge with provision allowing request not later than 20 days after transfer or discharge, adding exception for resident who fails for good cause to request a hearing within 20-day period, replacing requirement that hearing be held within 7 days after receipt of request with requirement that hearing be held not later than 15 days after receipt, and adding provision requiring commissioner to issue decision within 30 days after hearing is closed, added new Subsec. (h)(6) re readmitting resident where transfer or discharge violated provisions of section, redesignated existing Subsec. (h)(6) as Subsec. (h)(7), and amended same by adding requirement that decision be sent to resident and resident’s representatives, added Subsec. (i) re request for hearing by resident whose coverage for facility care will end, and made technical and conforming changes, effective July 13, 2011.

See Sec. 17b-454 re power of Department of Social Services to take actions necessary to assure health, safety and welfare of the elderly and to transfer an elderly person from a nursing home.



Section 19a-535a - Residential care home. Transfer or discharge of patients. Appeal. Hearing.

(a) As used in this section, a “facility” means a residential care home, as defined in section 19a-490.

(b) A facility shall not transfer or discharge a resident from the facility unless (1) the transfer or discharge is necessary to meet the resident’s welfare and the resident’s welfare cannot be met in the facility, (2) the transfer or discharge is appropriate because the resident’s health has improved sufficiently so the resident no longer needs the services provided by the facility, (3) the health or safety of individuals in the facility is endangered, (4) the resident has failed, after reasonable and appropriate notice, to pay for a stay or a requested service, at the facility or (5) the facility ceases to operate. In the case of an involuntary transfer or discharge the resident and, if known, his legally liable relative, guardian or conservator shall be given a thirty-day written notification which includes the reason for the transfer or discharge and notice of the right of the resident to appeal a transfer or discharge by the facility pursuant to subsection (d) of this section. No resident shall be involuntarily transferred or discharged from a facility if such transfer or discharge presents imminent danger of death.

(c) The facility shall be responsible for assisting the resident in finding appropriate placement. A discharge plan, prepared by the facility, which indicates the resident’s individual needs shall accompany the patient.

(d) (1) For transfers or discharges effected on or after October 1, 1989, a resident or his legally liable relative, guardian or conservator who has been notified by a facility, pursuant to subsection (b) of this section, that he will be transferred or discharged from the facility may appeal such transfer or discharge to the Commissioner of Public Health by filing a request for a hearing with the commissioner within ten days of receipt of such notice. Upon receipt of any such request, the commissioner or his designee shall hold a hearing to determine whether the transfer or discharge is being effected in accordance with this section. Such a hearing shall be held within seven business days of receipt of such request and a determination made by the commissioner or his designee within twenty days of the termination of the hearing. The hearing shall be conducted in accordance with chapter 54.

(2) In an emergency the facility may request that the commissioner make a determination as to the need for an immediate transfer or discharge of a resident. Before making such a determination, the commissioner shall notify the resident and, if known, his legally liable relative, guardian or conservator. The commissioner shall issue such a determination no later than seven days after receipt of the request for such determination. If, as a result of such a request, the commissioner or his designee determines that a failure to effect an immediate transfer or discharge would endanger the health, safety or welfare of the resident or other residents, the commissioner or his designee shall order the immediate transfer or discharge of the resident from the facility. A hearing shall be held in accordance with the requirements of subdivision (1) of this subsection within seven business days of the issuance of any determination issued pursuant to this subdivision.

(3) Any involuntary transfer or discharge shall be stayed pending a determination by the commissioner or his designee. Notwithstanding any provision of the general statutes, the determination of the commissioner or his designee after a hearing shall be final and binding upon all parties and not subject to any further appeal.

(P.A. 89-348, S. 2, 10; P.A. 90-230, S. 96, 101; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-112, S. 3.)

History: P.A. 90-230 added “and, if known, his legally liable relative, guardian or conservator” to Subsec. (b)(5); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-112 amended Subsec. (a) to redefine “facility” as a residential care home and replace reference to Sec. 19a-521 with Sec. 19a-490.



Section 19a-535b - Chronic disease hospital. Transfer or discharge of patients. Notice.

(a) As used in this section, a “facility” means a chronic disease hospital which is a long-term hospital having facilities, medical staff and all necessary personnel for the diagnosis, care and treatment of chronic diseases.

(b) A facility shall not transfer or discharge a patient from the facility except for medical reasons, or for the patient’s welfare or the welfare of other patients, as documented in the patient’s medical record; or, in the case of a self pay patient, for nonpayment or arrearage of more than fifteen days of the per diem chronic disease hospital room rates for the patient’s stay, except as prohibited by the Social Security Act. In the case of an involuntary transfer or discharge, the patient and, if known, the patient’s legally liable relative, guardian or conservator and the patient’s personal physician, if the discharge plan is prepared by the medical director of the chronic disease hospital, shall be given at least thirty days’ written notice of the proposed action to ensure orderly transfer or discharge.

(P.A. 89-348, S. 3, 10; P.A. 95-257, S. 39, 58; P.A. 07-149, S. 2; P.A. 08-184, S. 26.)

History: P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 07-149 amended Subsec. (b) by making technical changes and deleting language re approval of hospital room rates by Office of Health Care Access, effective July 1, 2007; P.A. 08-184 made a technical change in Subsec. (b).



Section 19a-536 - (Formerly Sec. 19-617). Inspection reports to be available for inspection. Room to be provided. Notice of availability.

Each nursing home administrator, as defined in section 19a-511 shall permit patients in the nursing home, relatives and legal representatives of, and any other person designated by, such patients and persons interested in placing someone in a nursing home to inspect all inspection reports pertaining to nursing home facilities made by the Department of Public Health, the State Fire Marshal, local fire and health departments or other state and local agencies having jurisdiction over the institution, and all summary copies of current inspection reports of the United States Department of Health and Human Services as provided in the Social Security Act, and shall provide a room adequate for such inspection during normal business hours, provided no such reports or copies thereof shall disclose the name of any patient in any nursing home facility. Such nursing home administrator shall post or cause to be posted in a conspicuous place in the nursing home facility a notice stating that such reports are available for inspection and the location where they may be inspected.

(P.A. 75-468, S. 9, 17; P.A. 76-331, S. 12, 16; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 76-331 revised section so that rather than posting inspection reports themselves, administrators post notice that such reports are available for inspection and provide place for such inspections to occur; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-617 transferred to Sec. 19a-536 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-537 - (Formerly Sec. 19-617a). Definitions. Nursing home responsibilities re reservation of beds. Reimbursement. Readmission.

(a) As used in this section and section 19a-537a:

(1) “Vacancy” means a bed that is available for an admission;

(2) “Nursing home” means any chronic and convalescent facility or any rest home with nursing supervision, as defined in section 19a-521;

(3) “Hospital” means a general short-term hospital licensed by the Department of Public Health or a hospital for mental illness, as defined in section 17a-495, or a chronic disease hospital, as defined in section 19-13-D1(a) of the Public Health Code.

(b) A nursing home shall:

(1) Reserve the bed of a self-pay resident of such facility who is absent from the facility due to hospitalization whenever payment is available to reserve the bed;

(2) Inform the self-pay resident and such resident’s relatives or other responsible persons, upon admission of a person to the facility and upon transfer of a resident to a hospital, that the bed of a resident will be reserved as long as payment is available to the facility to reserve the bed and that if payment is not made, the resident will be admitted to the next available bed in accordance with subsection (e) of this section;

(3) Reserve the bed of a resident who is a recipient of medical assistance when the resident is absent from the facility for home leave days authorized under the Medicaid program;

(4) Inform the resident who is a recipient of medical assistance and such resident’s relatives or other responsible persons, upon admission of a person to the nursing home and upon transfer of a resident to a hospital of the conditions under which the nursing home is required to reserve the bed of a resident and that if the home is not required to reserve the bed, the resident will be admitted to the next available bed in accordance with subsection (e) of this section; and

(5) Not make the bed reserved for a hospitalized resident available for use by any other person unless the nursing home records in such resident’s medical record the medical reasons justifying the change in such resident’s bed, and the necessity of making the change before the resident’s return to the facility, provided no resident’s bed shall be changed if (A) such a change is medically contraindicated as defined in subsection (a) of section 19a-550; or (B) if the resident does not consent to the change, except when the change is made (i) to protect the resident or others from physical harm; (ii) to control the spread of an infectious disease; or (iii) to respond to a physical plant or environmental emergency that threatens the resident’s health or safety. In the case of such an involuntary change of a resident’s bed, disruption of residents shall be minimized, notice shall be provided to the resident or representative not later than twenty-four hours after the change and, if practicable, the resident, if he or she wishes, shall be returned to his or her room when the threat to health or safety which prompted the transfer has been eliminated. When a resident’s bed is changed without his or her consent to protect the resident or others from physical harm, a consultative process shall be established on the first business day following the resident’s return to the facility. The consultative process shall include the participation of the attending physician, a registered nurse with responsibility for the resident, other appropriate staff in disciplines as determined by the resident’s needs and the participation of the resident, such resident’s family or other representative. The consultative process shall determine what caused the change in bed, whether the cause can be removed and, if not, whether the facility has attempted alternatives to the change. The resident shall be informed of the risks and benefits of the change in bed and of any alternatives.

(c) A nursing home shall reserve, for at least fifteen days, the bed of a resident who is a recipient of medical assistance and who is absent from such home due to hospitalization unless the nursing home documents that it has objective information from the hospital confirming that the resident will not return to the nursing home within fifteen days of the hospital admission including the day of hospitalization.

(d) The Department of Social Services shall reimburse a nursing home at the per diem Medicaid rate of the facility for each day that the facility reserves the bed of a resident who is a recipient of medical assistance in accordance with the following conditions:

(1) A facility shall be reimbursed for reserving the bed of a resident who is hospitalized for a maximum of seven days including the admission date of hospitalization, if on such date the nursing home documents that (A) it has a vacancy rate of not more than three beds or three per cent of licensed capacity, whichever is greater, and (B) it contacted the hospital and the hospital failed to provide objective information confirming that the person would be unable to return to the nursing home within fifteen days of the date of hospitalization.

(2) The nursing home shall be reimbursed for a maximum of eight additional days provided:

(A) On the seventh day of the person’s hospital stay, the nursing home has a vacancy rate that is not more than three beds or three per cent of licensed capacity, whichever is greater; and

(B) Not later than seven days after the date of hospitalization of a resident who is a recipient of medical assistance, the nursing home has contacted the hospital for an update on the person’s status and the nursing home documents such contact in the person’s file and that the information obtained through the contact does not indicate that the person will be unable to return to the nursing home not later than fifteen days after the date of hospitalization.

(3) A facility shall be reimbursed for reserving the bed of a resident who is absent for up to twenty-one days of home leave as authorized under the Medicaid program if on the day of such an absence the facility documents that it has a vacancy rate of not more than four beds or four per cent of licensed capacity, whichever is greater. No facility shall require or request a resident who is a recipient of medical assistance to provide payment for such authorized home leave days, whether or not such payment is available from the department.

(e) If a resident’s hospitalization exceeds the period of time that a nursing home is required to reserve the resident’s bed or the nursing home is not required to reserve the resident’s bed under this section, the nursing home:

(1) Shall, upon receipt of notification from the hospital that a resident is medically ready for discharge, provide the resident with the first bed available in a semiprivate room or a private room, if a private room is medically necessary;

(2) Shall grant the resident priority of admission over applicants for first admission to the nursing home;

(3) May charge a fee to reserve the bed, not exceeding the facility’s self-pay rate for the unit in which that resident resided, or not exceeding the per diem Medicaid rate for recipients of medical assistance, whichever charge is applicable, for the number of days which the resident is absent from the facility.

(f) When the Commissioner of Social Services, or the commissioner’s designee, makes a finding that a resident has been refused readmission to a nursing home in violation of this section, the resident shall retain the right to be readmitted to the transferring nursing home pursuant to subsection (e) of this section regardless of whether or not the resident has accepted placement in another nursing home while awaiting the availability of a bed in the facility from which the resident was transferred.

(g) Whenever a nursing home has concerns about the readmission of a resident, as required by subsection (e) of this section, based on whether the nursing home has the ability to meet the resident’s care needs or the resident presents a danger to himself or herself or to other persons, not later than twenty-four hours after receipt of notification from a hospital that a resident is medically ready for discharge, a nursing home shall request a consultation with the hospital and the resident or the resident’s representative. The purpose of the consultation shall be to develop an appropriate care plan to safely meet the resident’s nursing home care needs, including a determination of the date for readmission that best meets such needs. The resident’s wishes and the hospital’s recommendations shall be considered as part of the consultation process. The nursing home shall reserve the resident’s bed until completion of the consultation process. The consultation process shall begin as soon as practicable and shall be completed not later than three business days after the date of the nursing home’s request for a consultation. The hospital shall participate in the consultation, grant the nursing home access to the resident in the hospital and permit the nursing home to review the resident’s hospital records.

(h) A nursing home shall not refuse to readmit a resident unless: (1) The resident’s needs cannot be met in the facility; (2) the resident no longer needs the services of the nursing home due to improved health; or (3) the health and safety of individuals in the nursing home would be endangered by readmission of the resident. If a nursing home decides to refuse to readmit a resident either without requesting a consultation or following a consultation conducted in accordance with subsection (g) of this section, the nursing home shall, not later than twenty-four hours after making such decision, notify the hospital, the resident and the resident’s guardian or conservator, if any, the resident’s legally liable relative or other responsible party, if known, in writing of the following: (A) The determination to refuse to readmit the resident; (B) the reasons for the refusal to readmit the resident; (C) the resident’s right to appeal the decision to refuse to readmit the resident; (D) the procedures for initiating such an appeal, as determined by the Commissioner of Social Services; (E) the resident has twenty days from the date of receipt of the notice from the facility to initiate an appeal; (F) the possibility of an extension of the time frame for initiating an appeal for good cause; (G) the contact information, including the name, mailing address and telephone number, for the Long-Term Care Ombudsman; and (H) the resident’s right to represent himself or herself at the appeal hearing or to be represented by legal counsel, a relative, a friend or other spokesperson. If a resident is, or the nursing home alleges a resident is, mentally ill or developmentally disabled, the nursing home shall include in the notice to the resident the contact information, including the name, mailing address and telephone number of the Office of Protection and Advocacy for Persons with Disabilities. The Commissioner of Social Services, or the commissioner’s designee, shall hold a hearing in accordance with chapter 54 to determine whether the nursing home has violated the provisions of this section. The commissioner, or the commissioner’s designee, shall convene such hearing not later than fifteen days after the date of receipt of the request. The commissioner, or the commissioner’s designee, shall issue a decision not later than thirty days after the date on which the hearing record is closed. The commissioner, or the commissioner’s designee, may require the nursing home to readmit the resident to a semiprivate room or a private room, if a private room is medically necessary. The Superior Court shall consider an appeal from a decision of the commissioner pursuant to this section as a privileged case in order to dispose of the case with the least possible delay.

(i) If, following a consultation convened pursuant to subsection (g) of this section, a nursing home does not readmit a resident, the resident may file a complaint with the Commissioner of Social Services pursuant to section 19a-537a. If the resident has requested a hearing pursuant to subsection (h) of this section, the commissioner shall stay an investigation of such complaint until the issuance of a determination following the hearing. Each day a nursing home fails to readmit a resident in violation of this section may be considered a separate violation for the purpose of determining a penalty pursuant to section 19a-537a, except no penalty shall accrue during the period of time beginning with the date a consultation is requested until the date a hearing decision is issued, if a hearing is requested, provided the commissioner, or the commissioner’s designee, finds the nursing home has acted in good faith in refusing to readmit the resident. If the resident does not request a hearing and the resident files a complaint with the commissioner pursuant to section 19a-537a, no penalty shall accrue during the time an investigation is conducted, provided the commissioner finds the facility acted in good faith in refusing to readmit the resident.

(P.A. 80-170, S. 1, 2; P.A. 83-348, S. 1, 3; P.A. 85-453, S. 1, 3; P.A. 87-178, S. 1; P.A. 88-197, S. 1; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-160, S. 3, 69; 95-257, S. 12, 21, 58; P.A. 96-81, S. 2; 96-139, S. 12, 13; June Sp. Sess. P.A. 01-2, S. 64, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 11-236, S. 2.)

History: Sec. 19-617a transferred to Sec. 19a-537 in 1983; P.A. 83-348 amended Subsec. (b) by adding the requirement that on and after October 1, 1983, a nursing home reserve the bed of a resident who is a recipient of medical assistance and who is absent from such home due to hospitalization for the time it may be reimbursed and by requiring the commissioner to adopt regulations to establish a monetary penalty; P.A. 85-453 amended Subsec. (a) to include “any licensed home for the aged” in the definition of “nursing home” and amended Subsec. (b) to authorize reimbursement at per diem boarding home rate; P.A. 87-178 amended Subsec. (a) to delete “licensed home for the aged” from the definition and amended Subsec. (b) to delete a reference to the “per diem boarding home rate”; P.A. 88-197 added definitions of “vacancy”, “level of care” and “hospital”, distinguished between nursing homes’ obligations to self-pay patients and to patients receiving medical assistance, and substantially revised prior provisions re reservation of beds including provisions re patient information, reimbursement rates and 15-day mandatory bed reservation policy for residents on assistance; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-160 amended Subsec. (b)(2) by adding a provision that if payment is not made, the resident will be admitted to the next available bed, added Subsec. (b)(3) requiring a nursing home to reserve the bed of a resident who is a recipient of medical assistance when the resident is absent for home leave days authorized under the Medicaid program, amended Subsec. (b)(4) by adding a provision that if the home is not required to reserve the bed, the resident will be admitted to the next available bed, added Subsec. (d)(3) providing for a facility to be reimbursed for reserving the bed of a resident who is absent for up to 21 days of home leave as authorized under the Medicaid program and amended Subsec. (e)(3) by changing the amount that a nursing home shall not exceed when charging a fee to reserve a bed from “the maximum allowable charge for the accommodation being reserved as established by the Department of Social Services for persons who are not recipients of medical assistance” to “the facility’s self-pay rate for the unit in which that resident resided”, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-81 amended Subsec. (b)(5) to prohibit making the reserved bed available unless such change is medically contraindicated or if the resident does not consent to the change, with exceptions and required a consultation process to be established if the resident’s bed is changed without his consent; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June Sp. Sess. P.A. 01-2 amended Subsec. (a) to eliminate definition of “level of care”, renumbering existing Subdiv. (4) as Subdiv. (3), and to make technical changes in definition of “hospital”, amended Subsec. (b) to make technical changes for the purposes of gender neutrality, amended Subsec. (c) to delete phrase “at the same level of care”, and amended Subsec. (d) to delete references to “at the same level of care as the hospitalized person”, “at the same level of care” and “at the same level of care as the resident so absent”, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 11-236 amended Subsec. (b)(2) and (4) by adding requirement that resident be admitted to next available bed in accordance with Subsec. (e), amended Subsec. (b)(4) by replacing reference to Department of Social Services requiring nursing home to reserve a bed with “nursing home is required to reserve the bed”, amended Subsec. (c) by replacing “patient” with “resident”, amended Subsec. (e)(1) by adding requirement that nursing home provide a resident with first bed available in a semiprivate or private room, if medically necessary, added Subsecs. (f) to (i) re readmission to a nursing home, and made technical changes, effective July 13, 2011.



Section 19a-537a - Reservation of beds. Penalty. Hearing.

Compliance with section 19a-537 shall be monitored by the department on a postaudit basis or whenever a complaint is received and its provisions shall be enforced as follows:

(1) The Department of Social Services is authorized to impose a penalty not greater than eight thousand five hundred dollars for each violation of said section 19a-537.

(2) The department shall recoup payments made to a nursing home for reserve-bed days when it is determined that: The nursing home made the bed assigned to a hospitalized resident available to another person; or the nursing home was reimbursed for reserve bed days after it had objective information indicating that the hospitalized person would not return to the nursing home; or the nursing home failed to provide a resident with the first available bed or grant a resident priority of admission as required by subsection (e) of said section 19a-537; or the nursing home failed to document the appropriate vacancy rate or hospital contact. If the payments have already been made, the department may set off the amount of the payments against any other payments due to the nursing home.

(3) The department may impose a penalty upon a facility pursuant to subdivision (1) of this section or recoup any payments from a facility pursuant to subdivision (2) of this section, regardless of whether a change in ownership of the facility has taken place since the time of the violation, provided the department has issued notice of the alleged violation and the accompanying penalty or recoupment prior to the effective date of the change in ownership and record of such notice is readily available in a central registry maintained by the department.

(4) Prior to imposing any penalty pursuant to subdivision (1) of this section or recouping any payments pursuant to subdivision (2) of this section, the Department of Social Services shall notify the nursing home of the alleged violation and the accompanying penalty or recoupment, and shall permit such facility to request an administrative hearing, in accordance with sections 4-177 to 4-181, inclusive. A facility shall request such hearing within fifteen days of receipt of the notice of violation from the Department of Social Services. The department shall stay the imposition of any penalty or recoupment pending the outcome of the administrative hearing.

(P.A. 88-197, S. 2; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 4, 69; P.A. 96-139, S. 12, 13; June Sp. Sess. P.A. 01-2, S. 65, 69; June Sp. Sess. P.A. 01-9, S. 129, 131.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 95-160 inserted new Subdiv. (3) outlining provisions for the department to impose a penalty upon a facility pursuant to Subdiv. (1) or recoup payments from a facility pursuant to Subdiv. (2), renumbering former Subdiv. (3) as (4), effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; June Sp. Sess. P.A. 01-2 amended Subdiv. (2) to make a technical change and to delete phrase “at the same level of care”, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section.



Section 19a-538 - (Formerly Sec. 19-618). Annual report by Department of Public Health concerning nursing home facilities and residential care homes.

On or before January 1, 1977, and annually thereafter, the Department of Public Health shall publish a report, available to the public, that shall include, but not be limited to, a list of all nursing home facilities and residential care homes in this state; whether such nursing home facilities and residential care homes are proprietary or nonproprietary; the classification of each such nursing home facility and residential care home; the name of the owner or owners, including the name of any partnership, corporation, trust, individual proprietorship or other legal entity that owns or controls, directly or indirectly, such facility or residential care homes; the total number of beds; the number of private and semiprivate rooms; the religious affiliation, and religious services offered, if any, in the nursing home facility or residential care home; the cost per diem for private patients; the languages spoken by the administrator and staff of such nursing home facility or residential care home; the number of full-time employees and their professions; whether or not such nursing home facility or residential care home accepts Medicare and Medicaid patients; recreational and other programs available and the number and nature of any class A or class B citation issued against such nursing home facility or residential care home in the previous year.

(P.A. 75-468, S. 10, 17; P.A. 76-331, S. 13, 16; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 45.)

History: P.A. 76-331 substituted “1977” for “1976” and required that report include name of partnership, corporation, etc. owning or controlling facility, religious services offered, per diem cost for private patients and number and nature of class A or B citations issued against home in previous year; P.A. 77-614 replaced health department with department of health services, effective January 1, 1979; Sec. 19-618 transferred to Sec. 19a-538 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 added references to residential care home and made technical changes, effective July 1, 2013.



Section 19a-539 - (Formerly Sec. 19-619). Disclosure of additional costs. Enforcement of surety contracts.

(a) Each nursing home facility shall disclose in writing to all prospective patients a complete and accurate list of all additional costs which may be incurred by them and such nursing home facility shall display or cause to be displayed copies of such list in conspicuous places therein.

(b) Nursing home facilities, as defined in section 19a-521, shall be prohibited from enforcing a surety contract on behalf of an applicant required as a condition of admission unless: (1) The guarantor under such contract or his spouse or his children or his grandchildren has received an assignment or transfer or other disposition of property for less than fair market value, pursuant to section 17b-261, from the applicant; or (2) the applicant fails to return a properly completed application for Title XIX benefits to the Department of Social Services in accordance with its regulations; and (3) such contract contains a clause which states the contract is enforceable against the guarantor or his spouse or his children or his grandchildren if such guarantor or his spouse or his children or his grandchildren have received an assignment or transfer or other disposition of property for less than fair market value, pursuant to section 17b-261, from the applicant or if said applicant fails to return a properly completed application for Title XIX benefits to the Department of Social Services in accordance with its regulations.

(c) Nothing in this section shall be interpreted as prohibiting the acceptance of a voluntary surety contract.

(P.A. 75-468, S. 13, 17; P.A. 87-365; P.A. 93-262, S. 1, 87; June 30 Sp. Sess. P.A. 03-3, S. 97.)

History: Sec. 19-619 transferred to Sec. 19a-539 in 1983; P.A. 87-365 added Subsecs. (b) and (c) re enforcement of surety contracts; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; June 30 Sp. Sess. P.A. 03-3, in repealing Sec. 17a-134, authorized deletion of internal references to said section in this section, effective March 1, 2004.



Section 19a-540 - (Formerly Sec. 19-620). Posting of citations. Monthly report by Department of Public Health.

(a) Each class A or class B citation shall be prominently posted in the nursing home cited in the manner prescribed by the Commissioner of Public Health so as to be visible to any patient, including those in wheelchairs, and to any employee or visitor of the nursing home until the violation has been corrected to the satisfaction of the Commissioner of Public Health or the citation has been vacated.

(b) The Department of Public Health shall prepare and keep on file a monthly report listing all class A, B and C citations issued, all civil penalties which have been filed as provided in section 19a-526 or paid before such filing and all violations which have been corrected during the previous month. The listing shall include the following: (1) The name and address of the nursing home; (2) the class of the violation and the civil penalty, if any, imposed; and (3) a description of the violation.

(P.A. 76-331, S. 6, 16; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; Sec. 19-620 transferred to Sec. 19a-540 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Secs. 19a-524 to 19a-529, inclusive, re procedures for issuing and contesting citations.



Section 19a-541 - (Formerly Sec. 19-621a). Receivership of nursing home facilities and residential care homes: Definitions.

As used in this section and sections 19a-542 to 19a-549, inclusive, unless the context otherwise requires:

(1) “Nursing home facility” shall have the same meaning as provided in section 19a-521;

(2) “Emergency” means a situation, physical condition or one or more practices, methods or operations which presents imminent danger of death or serious physical or mental harm to residents of a nursing home facility;

(3) “Transfer trauma” means the medical and psychological reactions to physical transfer that increase the risk of death, or grave illness, or both, in elderly persons;

(4) “Substantial violation” means a violation of law that presents a reasonable likelihood of serious physical or mental harm to residents of a nursing home facility or residential care home; and

(5) “Residential care home” shall have the same meaning as provided in section 19a-521.

(P.A. 78-227, S. 1, 10; P.A. 89-350, S. 14; P.A. 01-195, S. 160, 181; P.A. 13-208, S. 46.)

History: Sec. 19-621a transferred to Sec. 19a-541 in 1983; P.A. 89-350 deleted former Subsec. (e) which defined “habitual violation”; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 13-208 amended Subdiv. (4) by adding reference to residential care home and making a technical change and added Subdiv. (5) defining “residential care home”, effective July 1, 2013.



Section 19a-542 - (Formerly Sec. 19-621b). Application for receivership. Hearing. Parties. Emergency order.

(a) An application to appoint a receiver for a nursing home facility or residential care home may be filed in the Superior Court by the Commissioner of Social Services, the Commissioner of Public Health or the director of the Office of Protection and Advocacy for Persons with Disabilities. A resident of such facility or home, or such resident’s legally liable relative, conservator or guardian may file a written complaint with the Commissioner of Public Health specifying conditions at such facility or home that warrant an application to appoint a receiver. If the Commissioner of Public Health fails to resolve such complaint not later than forty-five days after its receipt or, in the case of a nursing home facility or residential care home that intends to close, not later than seven days after its receipt, the person who filed the complaint may file an application in the Superior Court for the appointment of a receiver for such facility or home. Said court shall immediately notify the Attorney General of such application. The court shall hold a hearing not later than ten days after the date the application is filed. Notice of such hearing shall be given to the owner of such facility or residential care home, or such owner’s agent for service of process, not less than five days prior to such hearing. Such notice shall be posted by the court in a conspicuous place inside such facility for not less than three days prior to such hearing.

(b) A resident of a nursing home facility or residential care home for which an application to appoint a receiver has been filed or such resident’s legally liable relative, conservator or guardian may appear as a party to the proceedings.

(c) Notwithstanding the provisions of subsection (a) of this section the court may appoint a receiver upon an ex parte motion when affidavits, testimony or any other evidence presented indicates that there is a reasonable likelihood an emergency exists in such facility or home which must be remedied immediately to insure the health, safety and welfare of the patients of such facility or home. Notice of the application and order shall be served on the owner or the owner’s agent for service of process and shall be posted in a conspicuous place inside such facility or home not later than twenty-four hours after issuance of such order. A hearing on the application shall be held not later than five days after the issuance of such order unless the owner consents to a later date.

(P.A. 78-227, S. 2, 10; P.A. 80-309, S. 1; P.A. 89-144, S. 9; 89-350, S. 15; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 47.)

History: P.A. 80-309 authorized director of office of protection and advocacy for handicapped and developmentally disabled persons to file application for appointment of receiver and added provisions re complaints filed with health services commissioner or superior court facility resident or his legally liable relative, conservator or guardian under Subsec. (a); Sec. 19-621b transferred to Sec. 19a-542 in 1983; P.A. 89-144 amended Subsec. (a) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 89-350 inserted new Subsec. (b) re residents’ right to be party to proceedings and relettered the existing Subsecs.; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 added references to residential care home and made technical and conforming changes, effective July 1, 2013.



Section 19a-543 - (Formerly Sec. 19-621c). Imposition of receivership: Grounds.

The court shall grant an application for the appointment of a receiver for a nursing home facility or residential care home upon a finding of any of the following: (1) Such facility or home is operating without a license issued pursuant to this chapter or such facility’s or home’s license has been suspended or revoked pursuant to section 19a-494; (2) such facility or home intends to close and adequate arrangements for relocation of its residents have not been made at least thirty days prior to closing; (3) such facility or home has sustained a serious financial loss or failure which jeopardizes the health, safety and welfare of the patients or there is a reasonable likelihood of such loss or failure; or (4) there exists in such facility a condition in substantial violation of the Public Health Code, or any other applicable state statutes, or Title XVIII or XIX of the federal Social Security Act, 42 USC 301, as amended, or any regulation adopted pursuant to such state or federal laws.

(P.A. 78-227, S. 3, 10; P.A. 89-350, S. 16; P.A. 13-208, S. 48.)

History: Sec. 19-621c transferred to Sec. 19a-543 in 1983; P.A. 89-350 made appointment mandatory, inserted new Subdiv. (3) and renumbered the existing Subdiv., deleting former Subdiv. (4) re “habitual violation” as ground for appointment of a receiver; P.A. 13-208 added reference to residential care home and made conforming changes, effective July 1, 2013.



Section 19a-544 - (Formerly Sec. 19-621d). Imposition of receivership: Defenses.

It shall be a sufficient defense to a receivership application if any owner of a nursing home facility or residential care home establishes that, (1) the owner did not have knowledge or could not reasonably have known that any conditions in violation of section 19a-543 existed, or (2) the owner did not have a reasonable time in which to correct such violations, or (3) the violations listed in the application do not, in fact, exist or, in the event the grounds upon which the petition is based are those set forth in subdivision (2) of section 19a-543, such facility or home does not intend to close.

(P.A. 78-227, S. 4, 10; P.A. 80-309, S. 2; P.A. 13-208, S. 49.)

History: P.A. 80-309 added as defense establishment of fact that if grounds are those of Sec. 19-621c, facility does not intend to close; Sec. 19-621d transferred to Sec. 19a-544 in 1983; P.A. 13-208 added reference to residential care home and made technical and conforming changes, effective July 1, 2013.



Section 19a-545 - (Formerly Sec. 19-621e). Duties of receiver.

(a) A receiver appointed pursuant to the provisions of sections 19a-541 to 19a-549, inclusive, in operating a nursing home facility or residential care home, shall have the same powers as a receiver of a corporation under section 52-507, except as provided in subsection (c) of this section and shall exercise such powers to remedy the conditions that constituted grounds for the imposition of receivership, assure adequate health care for the residents and preserve the assets and property of the owner. If such facility or home is placed in receivership it shall be the duty of the receiver to notify each resident and each resident’s guardian or conservator, if any, or legally liable relative or other responsible party, if known. Such receiver may correct or eliminate any deficiency in the structure or furnishings of such facility or home that endangers the safety or health of the residents while they remain in such facility or home, provided the total cost of correction does not exceed three thousand dollars. The court may order expenditures for this purpose in excess of three thousand dollars on application from such receiver. If any resident is transferred or discharged such receiver shall provide for: (1) Transportation of the resident and such resident’s belongings and medical records to the place where such resident is being transferred or discharged; (2) aid in locating an alternative placement and discharge planning in accordance with section 19a-535; (3) preparation for transfer to mitigate transfer trauma, including but not limited to, participation by the resident or the resident’s guardian in the selection of the resident’s alternative placement, explanation of alternative placements and orientation concerning the placement chosen by the resident or the resident’s guardian; and (4) custodial care of all property or assets of residents that are in the possession of an owner of such facility or home. The receiver shall preserve all property, assets and records of residents that the receiver has custody of and shall provide for the prompt transfer of the property, assets and records to the alternative placement of any transferred resident. In no event may the receiver transfer all residents and close such facility or home without a court order and without complying with the notice and discharge plan requirements for each resident in accordance with section 19a-535.

(b) Not later than ninety days after the date of appointment as a receiver, such receiver shall take all necessary steps to stabilize the operation of the facility in order to ensure the health, safety and welfare of the residents of such facility. In addition, within a reasonable time period after the date of appointment, not to exceed six months, the receiver shall: (1) Determine whether the facility can continue to operate and provide adequate care to residents in substantial compliance with applicable federal and state law within the facility’s state payments as established by the Commissioner of Social Services pursuant to subsection (f) of section 17b-340, together with income from self-pay residents, Medicare payments and other current income and shall report such determination to the court; and (2) seek facility purchase proposals. If the receiver determines that the facility will be unable to continue to operate in compliance with said requirements, the receiver shall promptly request an order of the court to close the facility and make arrangements for the orderly transfer of residents pursuant to subsection (a) of this section unless the receiver determines that a transfer of the facility to a qualified purchaser is expected during the six-month period commencing on the date of the receiver’s appointment. If a transfer is not completed within such period and all purchase and sale proposal efforts have been exhausted, the receiver shall request an immediate order of the court to close the facility and make arrangements for the orderly transfer of residents pursuant to subsection (a) of this section.

(c) The court may limit the powers of a receiver appointed pursuant to the provisions of sections 19a-541 to 19a-549, inclusive, to those necessary to solve a specific problem.

(P.A. 78-227, S. 5, 10; P.A. 80-309, S. 3; P.A. 89-350, S. 17; June 30 Sp. Sess. P.A. 03-3, S. 77; P.A. 04-16, S. 15; P.A. 07-209, S. 3; P.A. 11-236, S. 3; P.A. 13-208, S. 50.)

History: P.A. 80-309 prohibited transferring patients and closing facility without court order and without preparing discharge plans for residents; Sec. 19-621e transferred to Sec. 19a-545 in 1983; P.A. 89-350 added Subsec. (b) re limitation of receivers’ powers, designating prior provisions as Subsec. (a) and adding exception re Subsec. (b); June 30 Sp. Sess. P.A. 03-3 added new Subsec. (b) requiring receiver to make determination within 90 days as to whether facility can continue to provide adequate care to residents and to seek facility purchase proposals, authorizing receiver to request an immediate order of the court to close facility if receiver determines facility cannot continue to provide adequate care to residents and making receiver responsible for ensuring an orderly transfer of residents of facilities that are closed, redesignated former Subsec. (b) as Subsec. (c) and made a technical change, effective August 20, 2003; P.A. 04-16 made a technical change in Subsec. (b); P.A. 07-209 amended Subsec. (b) by adding provisions re receiver taking necessary steps to stabilize operation of the facility, and re receiver action within a reasonable time after the date of appointment, not to exceed 6 months, adding “promptly” and deleting “immediate” re receiver’s request of court order to close facility, extending time period relating to transfer of the facility to a qualified purchaser from 90 days to 6 months from date of receiver’s appointment, and substituting “such period and all purchase and sale proposal efforts have been exhausted” for “one hundred eighty days of the appointment of the receiver” re time period for requesting court order to close facility and make arrangements for transfer of residents, effective July 1, 2007; P.A. 11-236 amended Subsec. (a) by replacing “patients” with “residents”, replacing requirement that receiver notify “patients and family, except where medically contraindicated” with requirement that receiver notify the resident and the resident’s guardian, conservator, legally liable relative or other responsible party, adding requirement that receiver comply with notice requirements of Sec. 19a-535 before transferring residents and closing facility, and replacing requirement that facility prepare a discharge plan with requirement that facility comply with discharge plan requirements of Sec. 19a-535, and amended Subsec. (b) by making a technical change, effective July 13, 2011; P.A. 13-208 amended Subsec. (a) by adding reference to residential care home and making technical and conforming changes, effective July 1, 2013.



Section 19a-546 - (Formerly Sec. 19-621f). Authority of receiver concerning leases, mortgages, secured transactions.

(a) A receiver may not be required to honor any lease, mortgage, secured transaction or other contract entered into by the owner of a nursing home facility or residential care home if, upon application to the Superior Court, said court determines that: (1) The person seeking payment under the agreement was an owner or controlling stockholder of such facility or home or was an affiliate of such owner or controlling stockholder at the time the agreement was made; or (2) the rental, price or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rental, price or rate of interest at the time the contract was entered into.

(b) If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest which the receiver is permitted to avoid under subsection (a) of this section and if the real estate or goods are necessary for the continued operation of the facility under this section, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing not later than fifteen days after application is made. Any known owners of the property involved shall receive notice of such application from the receiver at least ten days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease, security interest or mortgage involved by any person who received such notice, but the payment does not relieve the owner of the facility of any liability for the difference between the amount paid by the receiver and the amount due under such lease, security interest or mortgage involved.

(c) The provisions of this section shall not apply to a lease, mortgage, secured transaction or other contract entered into with any financial institution regulated by a state or federal agency.

(P.A. 78-227, S. 6, 10; P.A. 07-217, S. 81; P.A. 13-208, S. 51.)

History: Sec. 19-621f transferred to Sec. 19a-546 in 1983; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 13-208 amended Subsec. (a) by adding reference to residential care home and making conforming changes, effective July 1, 2013.



Section 19a-547 - (Formerly Sec. 19-621g). Appointment of receiver. Qualifications of receiver. Removal. Bond. Fees.

(a) The court may appoint any responsible individual whose name is proposed by the Commissioner of Public Health and the Commissioner of Social Services to act as a receiver. For a nursing home facility, such individual shall be a nursing home facility administrator licensed in the state of Connecticut with substantial experience in operating Connecticut nursing homes. For a residential care home, such individual shall have experience as a residential care home administrator or, if there is no such individual, such individual shall have experience in the state similar to that of a residential care home administrator. The Commissioner of Social Services shall adopt regulations governing qualifications for proposed receivers consistent with this subsection. No state employee or owner, administrator or other person with a financial interest in the nursing home facility or residential care home may serve as a receiver for that nursing home facility or residential care home. No person appointed to act as a receiver shall be permitted to have a current financial interest in the nursing home facility or residential care home; nor shall such person appointed as a receiver be permitted to have a financial interest in the nursing home facility or residential care home for a period of five years from the date the receivership ceases.

(b) The court may remove such receiver in accordance with section 52-513. A nursing home facility or residential care home receiver appointed pursuant to this section shall be entitled to a reasonable receiver’s fee as determined by the court. The receiver shall be liable only in the receiver’s official capacity for injury to person and property by reason of the conditions of the nursing home facility or residential care home. The receiver shall not be personally liable, except for acts or omissions constituting gross, wilful or wanton negligence.

(c) The court, in its discretion, may require a bond of such receiver in accordance with section 52-506.

(d) The court may require the Commissioner of Public Health to provide for the payment of any receiver’s fees authorized in subsection (a) of this section upon a showing by such receiver to the satisfaction of the court that (1) the assets of the nursing home facility or residential care home are not sufficient to make such payment, and (2) no other source of payment is available, including the submission of claims in a bankruptcy proceeding. The state shall have a claim for any court-ordered fees and expenses of the receiver that shall have priority over all other claims of secured and unsecured creditors and other persons whether or not such nursing home facility or residential care home is in bankruptcy, to the extent allowed under state or federal law.

(P.A. 78-227, S. 7, 10; P.A. 84-410, S. 1, 2; P.A. 91-198; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-3, S. 76; P.A. 13-208, S. 52.)

History: Sec. 19-621g transferred to Sec. 19a-547 in 1983; P.A. 84-410 added Subsec. (c) concerning the payment of receiver’s fees by the commissioner of health services under certain circumstances; P.A. 91-198 amended Subsec. (c) to provide a priority claim for the state for the fees and expenses of a receiver paid by the state whether or not the nursing home is in bankruptcy; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to provide that court appointed receiver shall be a responsible individual “whose name is proposed by the Commissioner of Public Health and the Commissioner of Social Services” and who is “a nursing home administrator licensed in the state of Connecticut with substantial experience in operating Connecticut nursing homes”, to specify that person appointed as receiver may not have a current financial interest in the facility nor shall such person have an interest in the facility for a period of five years from the date the receivership ceases, and to require commissioner to adopt regulations re receiver’s qualifications, redesignated portion of Subsec. (a) as new Subsec. (b), redesignated existing Subsecs. (b) and (c) as new Subsecs. (c) and (d) and made technical changes, effective August 20, 2003; P.A. 13-208 amended Subsec. (a) by adding provisions re receiver for residential care home and deleting obsolete date, amended Subsecs. (b) and (d) by adding references to residential care home, and made technical and conforming changes, effective July 1, 2013.



Section 19a-548 - (Formerly Sec. 19-621h). Accounting by receiver.

Each receiver shall, during the first week in January, April, July and October in each year, sign, swear to and file with the clerk of the court by which the receiver was appointed a full and detailed account of his or her doings as such receiver for the three months next preceding, together with a statement of all court orders passed during such three months and the present condition and prospects of the nursing home facility or residential care home in the receiver’s charge, and cause a motion for a hearing and approval of the same to be placed on the short calendar.

(P.A. 78-227, S. 8, 10; P.A. 13-208, S. 53.)

History: Sec. 19-621h transferred to Sec. 19a-548 in 1983; P.A. 13-208 added reference to residential care home and made technical and conforming changes, effective July 1, 2013.



Section 19a-549 - (Formerly Sec. 19-621i). Termination of receivership.

The Superior Court, upon a motion by the receiver or the owner of the nursing home facility or residential care home, may terminate the receivership if it finds that such facility or home has been rehabilitated so that the violations complained of no longer exist or if such receivership was instituted pursuant to subdivision (2) of section 19a-543, the orderly transfer of the patients has been completed and such facility or home is ready to be closed. Upon such finding, the court may terminate the receivership and return such facility or home to its owner. In its termination order the court may include such terms as it deems necessary to prevent the conditions complained of from recurring.

(P.A. 78-227, S. 9, 10; P.A. 80-309, S. 4; P.A. 13-208, S. 54.)

History: P.A. 80-309 substituted “may” for “shall” in second reference to termination of receivership for consistency and allowed court to include terms to prevent recurrence of conditions which originally caused complaint; Sec. 19-621i transferred to Sec. 19a-549 in 1983; P.A. 13-208 added reference to residential care home and made conforming changes, effective July 1, 2013.



Section 19a-549a - Notification by nursing home facilities when placed in receivership or petition for bankruptcy filed.

If a nursing home facility, as defined in section 19a-521, is placed in receivership pursuant to sections 19a-541 to 19a-549, inclusive, or has filed a petition for relief under the United States Bankruptcy Code, the nursing home facility shall notify each person seeking admission as a patient or admitted as a patient to the nursing home facility that the nursing home facility has been placed in receivership or has filed such petition.

(P.A. 12-6, S. 1.)



Section 19a-550 - (Formerly Sec. 19-622). Patients’ bill of rights.

(a)(1) As used in this section, (A) “nursing home facility” shall have the same meaning as provided in section 19a-521, (B) “residential care home” shall have the same meaning as provided in section 19a-521, and (C) “chronic disease hospital” means a long-term hospital having facilities, medical staff and all necessary personnel for the diagnosis, care and treatment of chronic diseases; and (2) for the purposes of subsections (c) and (d) of this section, and subsection (b) of section 19a-537, “medically contraindicated” means a comprehensive evaluation of the impact of a potential room transfer on the patient’s physical, mental and psychosocial well-being, which determines that the transfer would cause new symptoms or exacerbate present symptoms beyond a reasonable adjustment period resulting in a prolonged or significant negative outcome that could not be ameliorated through care plan intervention, as documented by a physician in a patient’s medical record.

(b) There is established a patients’ bill of rights for any person admitted as a patient to any nursing home facility, residential care home or chronic disease hospital. The patients’ bill of rights shall be implemented in accordance with the provisions of Sections 1919(b), 1919(c), 1919(c)(2), 1919(c)(2)(D) and 1919(c)(2)(E) of the Social Security Act. The patients’ bill of rights shall provide that each such patient: (1) Is fully informed, as evidenced by the patient’s written acknowledgment, prior to or at the time of admission and during the patient’s stay, of the rights set forth in this section and of all rules and regulations governing patient conduct and responsibilities; (2) is fully informed, prior to or at the time of admission and during the patient’s stay, of services available in such facility or chronic disease hospital, and of related charges including any charges for services not covered under Titles XVIII or XIX of the Social Security Act, or not covered by basic per diem rate; (3) in such facility or hospital is entitled to choose the patient’s own physician and is fully informed, by a physician, of the patient’s medical condition unless medically contraindicated, as documented by the physician in the patient’s medical record, and is afforded the opportunity to participate in the planning of the patient’s medical treatment and to refuse to participate in experimental research; (4) in a residential care home or a chronic disease hospital is transferred from one room to another within such home or chronic disease hospital only for medical reasons, or for the patient’s welfare or that of other patients, as documented in the patient’s medical record and such record shall include documentation of action taken to minimize any disruptive effects of such transfer, except a patient who is a Medicaid recipient may be transferred from a private room to a nonprivate room, provided no patient may be involuntarily transferred from one room to another within such home or chronic disease hospital if (A) it is medically established that the move will subject the patient to a reasonable likelihood of serious physical injury or harm, or (B) the patient has a prior established medical history of psychiatric problems and there is psychiatric testimony that as a consequence of the proposed move there will be exacerbation of the psychiatric problem that would last over a significant period of time and require psychiatric intervention; and in the case of an involuntary transfer from one room to another within such home or chronic disease hospital, the patient and, if known, the patient’s legally liable relative, guardian or conservator or a person designated by the patient in accordance with section 1-56r, is given not less than thirty days’ and not more than sixty days’ written notice to ensure orderly transfer from one room to another within such home or chronic disease hospital, except where the health, safety or welfare of other patients is endangered or where immediate transfer from one room to another within such home or chronic disease hospital is necessitated by urgent medical need of the patient or where a patient has resided in such home or chronic disease hospital for less than thirty days, in which case notice shall be given as many days before the transfer as practicable; (5) is encouraged and assisted, throughout the patient’s period of stay, to exercise the patient’s rights as a patient and as a citizen, and to this end, has the right to be fully informed about patients’ rights by state or federally funded patient advocacy programs, and may voice grievances and recommend changes in policies and services to nursing home facility, residential care home or chronic disease hospital staff or to outside representatives of the patient’s choice, free from restraint, interference, coercion, discrimination or reprisal; (6) shall have prompt efforts made by such nursing home facility, residential care home or chronic disease hospital to resolve grievances the patient may have, including those with respect to the behavior of other patients; (7) may manage the patient’s personal financial affairs, and is given a quarterly accounting of financial transactions made on the patient’s behalf; (8) is free from mental and physical abuse, corporal punishment, involuntary seclusion and any physical or chemical restraints imposed for purposes of discipline or convenience and not required to treat the patient’s medical symptoms. Physical or chemical restraints may be imposed only to ensure the physical safety of the patient or other patients and only upon the written order of a physician that specifies the type of restraint and the duration and circumstances under which the restraints are to be used, except in emergencies until a specific order can be obtained; (9) is assured confidential treatment of the patient’s personal and medical records, and may approve or refuse their release to any individual outside the facility, except in case of the patient’s transfer to another health care institution or as required by law or third-party payment contract; (10) receives quality care and services with reasonable accommodation of individual needs and preferences, except where the health or safety of the individual would be endangered, and is treated with consideration, respect, and full recognition of the patient’s dignity and individuality, including privacy in treatment and in care for the patient’s personal needs; (11) is not required to perform services for the nursing home facility, residential care home or chronic disease hospital that are not included for therapeutic purposes in the patient’s plan of care; (12) may associate and communicate privately with persons of the patient’s choice, including other patients, send and receive the patient’s personal mail unopened and make and receive telephone calls privately, unless medically contraindicated, as documented by the patient’s physician in the patient’s medical record, and receives adequate notice before the patient’s room or roommate in such facility, home or chronic disease hospital is changed; (13) is entitled to organize and participate in patient groups in such facility, home or chronic disease hospital and to participate in social, religious and community activities that do not interfere with the rights of other patients, unless medically contraindicated, as documented by the patient’s physician in the patient’s medical records; (14) may retain and use the patient’s personal clothing and possessions unless to do so would infringe upon rights of other patients or unless medically contraindicated, as documented by the patient’s physician in the patient’s medical record; (15) is assured privacy for visits by the patient’s spouse or a person designated by the patient in accordance with section 1-56r and, if the patient is married and both the patient and the patient’s spouse are inpatients in the facility, they are permitted to share a room, unless medically contraindicated, as documented by the attending physician in the medical record; (16) is fully informed of the availability of and may examine all current state, local and federal inspection reports and plans of correction; (17) may organize, maintain and participate in a patient-run resident council, as a means of fostering communication among residents and between residents and staff, encouraging resident independence and addressing the basic rights of nursing home facility, residential care home and chronic disease hospital patients and residents, free from administrative interference or reprisal; (18) is entitled to the opinion of two physicians concerning the need for surgery, except in an emergency situation, prior to such surgery being performed; (19) is entitled to have the patient’s family or a person designated by the patient in accordance with section 1-56r meet in such facility, residential care home or chronic disease hospital with the families of other patients in the facility to the extent such facility, residential care home or chronic disease hospital has existing meeting space available that meets applicable building and fire codes; (20) is entitled to file a complaint with the Department of Social Services and the Department of Public Health regarding patient abuse, neglect or misappropriation of patient property; (21) is entitled to have psychopharmacologic drugs administered only on orders of a physician and only as part of a written plan of care developed in accordance with Section 1919(b)(2) of the Social Security Act and designed to eliminate or modify the symptoms for which the drugs are prescribed and only if, at least annually, an independent external consultant reviews the appropriateness of the drug plan; (22) is entitled to be transferred or discharged from the facility only pursuant to section 19a-535, 19a-535a or 19a-535b, as applicable; (23) is entitled to be treated equally with other patients with regard to transfer, discharge and the provision of all services regardless of the source of payment; (24) shall not be required to waive any rights to benefits under Medicare or Medicaid or to give oral or written assurance that the patient is not eligible for, or will not apply for benefits under Medicare or Medicaid; (25) is entitled to be provided information by the nursing home facility or chronic disease hospital as to how to apply for Medicare or Medicaid benefits and how to receive refunds for previous payments covered by such benefits; (26) on or after October 1, 1990, shall not be required to give a third-party guarantee of payment to the facility as a condition of admission to, or continued stay in, such facility; (27) is entitled to have such facility not charge, solicit, accept or receive any gift, money, donation, third-party guarantee or other consideration as a precondition of admission or expediting the admission of the individual to such facility or as a requirement for the individual’s continued stay in such facility; and (28) shall not be required to deposit the patient’s personal funds in such facility, home or chronic disease hospital.

(c) The patients’ bill of rights shall provide that a patient in a rest home with nursing supervision or a chronic and convalescent nursing home may be transferred from one room to another within such home only for the purpose of promoting the patient’s well-being, except as provided pursuant to subparagraph (C) or (D) of this subsection or subsection (d) of this section. Whenever a patient is to be transferred, such home shall effect the transfer with the least disruption to the patient and shall assess, monitor and adjust care as needed subsequent to the transfer in accordance with subdivision (10) of subsection (b) of this section. When a transfer is initiated by such home and the patient does not consent to the transfer, such home shall establish a consultative process that includes the participation of the attending physician, a registered nurse with responsibility for the patient and other appropriate staff in disciplines as determined by the patient’s needs, and the participation of the patient, the patient’s family, a person designated by the patient in accordance with section 1-56r or other representative. The consultative process shall determine: (1) What caused consideration of the transfer; (2) whether the cause can be removed; and (3) if not, whether such home has attempted alternatives to transfer. The patient shall be informed of the risks and benefits of the transfer and of any alternatives. If subsequent to the completion of the consultative process a patient still does not wish to be transferred, the patient may be transferred without the patient’s consent, unless medically contraindicated, only (A) if necessary to accomplish physical plant repairs or renovations that otherwise could not be accomplished; provided, if practicable, the patient, if the patient wishes, shall be returned to the patient’s room when the repairs or renovations are completed; (B) due to irreconcilable incompatibility between or among roommates, which is actually or potentially harmful to the well-being of a patient; (C) if such home has two vacancies available for patients of the same sex in different rooms, there is no applicant of that sex pending admission in accordance with the requirements of section 19a-533 and grouping of patients by the same sex in the same room would allow admission of patients of the opposite sex, that otherwise would not be possible; (D) if necessary to allow access to specialized medical equipment no longer needed by the patient and needed by another patient; or (E) if the patient no longer needs the specialized services or programming that is the focus of the area of such home in which the patient is located. In the case of an involuntary transfer, such home shall, subsequent to completion of the consultative process, provide the patient and the patient’s legally liable relative, guardian or conservator if any or other responsible party if known, with at least fifteen days’ written notice of the transfer, which shall include the reason for the transfer, the location to which the patient is being transferred, and the name, address and telephone number of the regional long-term care ombudsman, except that in the case of a transfer pursuant to subparagraph (A) of this subsection at least thirty days’ notice shall be provided. Notwithstanding the provisions of this subsection, a patient may be involuntarily transferred immediately from one room to another within such home to protect the patient or others from physical harm, to control the spread of an infectious disease, to respond to a physical plant or environmental emergency that threatens the patient’s health or safety or to respond to a situation that presents a patient with an immediate danger of death or serious physical harm. In such a case, disruption of patients shall be minimized; the required notice shall be provided not later than twenty-four hours after the transfer; if practicable, the patient, if the patient wishes, shall be returned to the patient’s room when the threat to health or safety that prompted the transfer has been eliminated; and, in the case of a transfer effected to protect a patient or others from physical harm, the consultative process shall be established on the next business day.

(d) Notwithstanding the provisions of subsection (c) of this section, unless medically contraindicated, a patient who is a Medicaid recipient may be transferred from a private to a nonprivate room. In the case of such a transfer, the nursing home facility shall (1) give not less than thirty days’ written notice to the patient and the patient’s legally liable relative, guardian or conservator, if any, a person designated by the patient in accordance with section 1-56r or other responsible party, if known, which notice shall include the reason for the transfer, the location to which the patient is being transferred and the name, address and telephone number of the regional long-term care ombudsman; and (2) establish a consultative process to effect the transfer with the least disruption to the patient and assess, monitor and adjust care as needed subsequent to the transfer in accordance with subdivision (10) of subsection (b) of this section. The consultative process shall include the participation of the attending physician, a registered nurse with responsibility for the patient and other appropriate staff in disciplines as determined by the patient’s needs, and the participation of the patient, the patient’s family, a person designated by the patient in accordance with section 1-56r or other representative.

(e) Any nursing home facility, residential care home or chronic disease hospital that negligently deprives a patient of any right or benefit created or established for the well-being of the patient by the provisions of this section shall be liable to such patient in a private cause of action for injuries suffered as a result of such deprivation. Upon a finding that a patient has been deprived of such a right or benefit, and that the patient has been injured as a result of such deprivation, damages shall be assessed in the amount sufficient to compensate such patient for such injury. The rights or benefits specified in subsections (b) to (d), inclusive, of this section may not be reduced, rescinded or abrogated by contract. In addition, where the deprivation of any such right or benefit is found to have been wilful or in reckless disregard of the rights of the patient, punitive damages may be assessed. A patient may also maintain an action pursuant to this section for any other type of relief, including injunctive and declaratory relief, permitted by law. Exhaustion of any available administrative remedies shall not be required prior to commencement of suit under this section.

(f) In addition to the rights specified in subsections (b), (c) and (d) of this section, a patient in a nursing home facility is entitled to have the facility manage the patient’s funds as provided in section 19a-551.

(P.A. 75-468, S. 12, 17; P.A. 76-331, S. 15, 16; P.A. 79-265, S. 2; 79-378; P.A. 80-80; 80-120; P.A. 86-11; P.A. 89-348, S. 4, 10; P.A. 92-231, S. 3, 10; P.A. 93-262, S. 1, 87; 93-327, S. 3; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-81, S. 1; P.A. 97-112, S. 2; P.A. 01-195, S. 161, 181; P.A. 02-105, S. 6; P.A. 04-158, S. 1; P.A. 09-168, S. 1, 2; P.A. 13-208, S. 55.)

History: P.A. 76-331 rephrased Subdiv. (d) and added provision re transfer or discharge of private patient and added Subdiv. (o) re availability of inspection reports; P.A. 79-265 specified that 30 days’ notice is applicable to involuntary transfers or discharges and required notification of personal physician if discharge plan prepared by nursing home medical director under Subdiv. (d); P.A. 79-378 changed alphabetic Subdiv. indicators to numeric indicators and added Subsec. (b) re nursing homes liability if patient not notified of rights and benefits; P.A. 80-80 added Subdiv. (16) in Subsec. (a) re patient-run resident council; P.A. 80-120 added Subdiv. (17) re medical opinions concerning surgery; Sec. 19-622 transferred to Sec. 19a-550 in 1983; P.A. 86-11 applied provisions to chronic disease patients and defined “chronic disease hospital”; P.A. 89-348 inserted new Subsec. (a) defining “nursing home facility” and “chronic disease hospital”, relettered the remaining Subsecs., amended Subsec. (b) to expand patients’ rights and added Subdivs. (18) to (28) re patients’ rights and added a new Subsec. (d) re the management of funds; P.A. 92-231 amended Subsec. (b) by requiring implementation of bill of rights in accordance with Sections 1919(c)(2), 1919(c)(2)(D) and 1919(c)(2)(E) of the Social Security Act and providing that a patient who is a Medicaid recipient may be transferred from a private to a nonprivate room unless such transfer would present imminent danger of death; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 93-327 amended Subsec. (b) to replace imminent danger of death standard with new Subdivs. (A) re reasonable likelihood of serious physical harm and (B) re exacerbation of psychiatric problems and to provide notice of transfer no more than 60 days prior to transfer; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-81 amended Subsec. (a) to define “medically contraindicated”, amended Subsec. (b)(4) to specify applicability to patients “in a home for the aged or a chronic disease hospital” and added Subsecs. (c) and (d) re the establishment of a consultative process, conditions for nonconsensual transfers and emergency transfers, relettering Subsecs. (c) and (d) as (e) and (f) (Revisor’s note: The Revisors editorially (1) substituted the word “and” for a comma in Subsec. (c) in the phrase “... a registered nurse with responsibility for the patient and other appropriate staff ...”, (2) deleted the word “such” in Subsec. (c)(E) in the phrase “... at least thirty days’ notice shall ...”, and (3) substituted the word “and” for a comma in Subsec. (d)(2) in the phrase “... a registered nurse with responsibility for the patient and other appropriate staff ...”); P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 01-195 made technical changes in Subsecs. (a) to (d) and (f), effective July 11, 2001; P.A. 02-105 amended Subsec. (b)(4)(B) by adding that notice of involuntary transfer may be given to a person designated by patient in accordance with Sec. 1-56r, amended Subsec. (b)(15) by adding that patient is assured of private visits with such a designated person and that if patient is married and both patient and spouse are inmates they are permitted to share a room unless medically contraindicated, amended Subsec. (b)(19) by adding that such designated person may meet in the facility with the families of other patients, amended Subsec. (c) by adding that if patient does not consent to a transfer initiated by the facility the consultation process may include such a designated person, amended Subsec. (d) by adding that in the case of the transfer of a Medicaid recipient from a private to a nonprivate room, notice may be given to such a designated person, and by adding that the consultative process may include such a designated person; P.A. 04-158 amended Subsec. (b) to reference Sections 1919(b) and 1919(c) of the Social Security Act re implementation of the patients’ bill of rights, amended Subsec. (b)(5) re “right to be fully informed about patients’ rights by state or federally funded patient advocacy programs”, amended Subsec. (b)(10) to substitute “receives quality care and services” for “receives services”, and amended Subsec. (b)(21) to add “developed in accordance with Section 1919(b)(2) of the Social Security Act” re a written plan of care; P.A. 09-168 amended Subsec. (b)(27) by deleting reference to individual entitled to medical assistance, deleting reference to any amount required to be paid under Medicaid and adding “third-party guarantee” and amended Subsec. (e) by adding provision re rights or benefits not subject to reduction, rescission or abrogation by contract; P.A. 13-208 amended Subsec. (a) by adding new Subpara. (B) re definition of “residential care home” and redesignating existing Subpara. (B) as Subpara. (C), amended Subsec. (b) by adding references to residential care home and chronic disease hospital, making technical and conforming changes and, in Subdiv. (22), adding reference to Sec. 19a-535a, amended Subsecs. (c) and (d) by making technical changes, and amended Subsec. (e) by adding reference to residential care home and chronic disease hospital and making a conforming change, effective July 1, 2013.



Section 19a-550a - Patient’s rights pursuant to Medicare conditions of participation.

Each hospital, as defined in section 19a-490, shall notify each patient, or where appropriate and permitted by state and federal privacy laws, the patient’s representative or guardian, upon such patient’s admission to the hospital, of the patient’s rights enumerated in the federal Medicare conditions of participation. Such notification shall (1) be in writing, (2) specifically identify the rights in the federal Medicare conditions of participation, and (3) provide information regarding the means of redress or complaint available to patients, including, but not limited to, contact information for the Department of Public Health.

(P.A. 05-128, S. 1.)



Section 19a-551 - (Formerly Sec. 19-623a). Management of patient’s personal funds.

Each nursing home facility shall: (1) On or before the admission of each patient provide such patient or such patient’s legally liable relative, guardian or conservator with a written statement explaining such patient’s rights regarding the patient’s personal funds and listing the charges that may be deducted from such funds. Such statement shall explain that the nursing home facility shall on and after October 1, 1992, pay interest at a rate not less than four per cent per annum and on and after October 1, 1994, pay interest at a rate not less than five and one-half per cent per annum on any security deposit or other advance payment required of such patient prior to admission to the nursing home facility. In the case of patients receiving benefits under Title XVIII or XIX of the federal Social Security Act the statement shall include a list of charges not covered by said titles and not covered by the basic per diem rate provided by said titles. Upon delivery of such statement the person in charge of the nursing home facility shall obtain a signed receipt acknowledging such delivery; (2) upon written consent or request of the patient or the patient’s legally liable relative, guardian or conservator, manage such patient’s personal funds, provided such consent by a patient shall not be effective unless cosigned by the patient’s legally liable relative or guardian if such patient has been determined by a physician to be mentally incapable of understanding and no conservator has been appointed. As manager of such personal funds the nursing home facility shall: (A) Either maintain separate accounts for each patient or maintain an aggregate trust account for patients’ funds to prevent commingling the personal funds of patients with the funds of such facility. Such facility shall notify in writing each patient receiving Medicaid assistance or such patient’s legally liable relative, guardian or conservator when the amount in the patient’s account reaches two hundred dollars less than the dollar amount determined under the Medicaid program as the maximum for eligibility under the program and advise the patient or such patient’s legally liable relative, guardian or conservator that if the amount in the account plus the value of the patient’s other nonexempt resources reaches the maximum the patient may lose his or her Medicaid eligibility; (B) obtain signed receipts for each expenditure from each patient’s personal funds; (C) maintain an individual itemized record of income and expenditures for each patient, including quarterly accountings; and (D) permit the patient or the patient’s legally liable relative, guardian or conservator, and the regional long-term care ombudsman, and representatives from the Departments of Social Services and Public Health, access to such record; and (3) (A) refund any overpayment or deposit from a former patient or such patient’s legally liable relative, guardian or conservator not later than thirty days after the patient’s discharge and (B) refund any deposit from an individual planning to be admitted to such facility not later than thirty days of receipt of written notification that the individual is no longer planning to be admitted. A refund issued after thirty days shall include interest at a rate of ten per cent per annum. For the purposes of this section “deposit” shall include liquidated damages under any contract for pending admission.

(P.A. 80-437, S. 2; P.A. 82-208; P.A. 89-13, S. 1, 2; 89-348, S. 5, 10; P.A. 90-230, S. 87, 101; P.A. 92-231, S. 4, 10; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-176, S. 23, 24; P.A. 13-208, S. 56.)

History: P.A. 82-208 required nursing homes to pay interest at a rate of not less than 5% per annum on any security deposit or other advance payment required of patients prior to admission; Sec. 19-623a transferred to Sec. 19a-551 in 1983; P.A. 89-13 added Subdiv. (3) requiring nursing homes to refund any overpayment or deposit under certain circumstances; P.A. 89-348 amended Subdiv. (1)(A) re the written notification of a patient, who is a Medicaid recipient, when the patient’s account reaches $200 less than the dollar amount determined as the maximum for eligibility; P.A. 90-230 made technical change to Subdiv. (2)(A); P.A. 92-231 changed the minimum rate of interest to be paid on any security deposit or advance payment required of a patient from 5% per annum to 4% per annum on and after October 1, 1992, and to 5.5% per annum on and after October 1, 1994; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-176 substituted “regional long-term care ombudsman” for “regional nursing home ombudsman” and made provisions gender neutral, effective July 1, 1999; P.A. 13-208 made technical changes, effective July 1, 2013.



Section 19a-552 - (Formerly Sec. 19-623b). Failure to comply with section 19a-551: Penalties.

(a) Any person who violates any provision of section 19a-551 shall be guilty of a class A misdemeanor.

(b) Any patient or his legally liable relative, guardian or conservator may bring an action in the Superior Court for any violation of section 19a-551. Any nursing home facility determined by the court to be in violation of any provision of said section shall be liable to the injured party for treble damages.

(P.A. 80-437, S. 3; P.A. 81-236; P.A. 87-166, S. 5.)

History: P.A. 81-236 amended Subsec. (b) to increase the penalty from a class C to a class A misdemeanor; Sec. 19-623b transferred to Sec. 19a-552 in 1983; P.A. 87-166 deleted Subsec. (a) re nursing home’s penalty for failure to comply with Sec. 19a-551 and relettered the remaining Subsecs. accordingly.



Section 19a-553 - (Formerly Sec. 19-624). Disclosure of crimes required. Penalty.

(a) Each nursing home administrator shall submit or cause to be submitted to the appropriate local law enforcement agency a detailed statement regarding any alleged commission of any crime or criminal action by any patient admitted to or by any person employed or visiting in any nursing home facility which is under the general administrative charge of such administrator.

(b) Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(P.A. 75-468, S. 14, 17; P.A. 12-80, S. 123.)

History: Sec. 19-624 transferred to Sec. 19a-553 in 1983; P.A. 12-80 amended Subsec. (b) to change penalty from a fine of not more than $200 or imprisonment of not more than 60 days to a class D misdemeanor.



Section 19a-554 - (Formerly Sec. 19-625). Attorney General to assign assistant to Commissioner of Public Health.

The Attorney General shall assign an assistant attorney general to advise and assist the commissioner on legal matters relating to the administration of sections 17b-406, 19a-521, 19a-522, 19a-523, 19a-531 to 19a-534, inclusive, 19a-536 to 19a-539, inclusive, 19a-550, 19a-553 and 19a-554, and to perform the duties delegated to the Attorney General under said sections.

(P.A. 75-468, S. 15, 17; P.A. 77-575, S. 15, 23.)

History: P.A. 77-575 rephrased section references to remove repealed Secs. 19-604 and 19-605; Sec. 19-625 transferred to Sec. 19a-554 in 1983.

See Sec. 17b-400 et seq. re Office of Long-Term Care Ombudsman and residents’ advocates.



Section 19a-555 - (Formerly Sec. 19-626). Chronic and convalescent nursing homes. Medical director. Personal physicians.

(a) There shall be a medical director for each chronic and convalescent nursing home. The medical director shall be a person licensed to practice medicine and surgery in the state pursuant to section 20-13. The medical director, in conjunction with the medical staff, shall develop and put into effect medical care procedures and medical practice policies. Such procedures and policies shall specify the duties and responsibilities of any physician utilizing the facilities of the nursing home for the care of patients.

(b) The medical director shall be responsible for the quality of medical and nursing care delivered in the chronic and convalescent nursing home.

(c) Each patient in a chronic and convalescent nursing home shall have a personal physician while residing there. If the patient fails to express a preference for a personal physician, or for any reason the physician so selected fails or refuses to serve, the medical director shall assign, subject to the approval of the patient, a personal physician for such patient, which physician may be himself. The medical director shall call in the patient’s personal physician in those instances when the clinical course of the patient indicates that medical attention is required. The personal physician of the patient shall determine the seriousness of the illness and assume responsibility for the validity of any diagnosis or treatment.

(d) The medical director and personal physician of the patient shall be responsible for making such special provisions as may be necessary for the medical and psychiatric care of patients with mental disorders, to insure the safety and well being of such patients and of persons in contact with them.

(P.A. 76-331, S. 10, 16; P.A. 77-614, S. 323, 610; P.A. 89-350, S. 18.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-626 transferred to Sec. 19a-555 in 1983; P.A. 89-350 removed requirement that the policies and procedures be filed with the department of health services.



Section 19a-556 to 19a-558 - (Formerly Secs. 19-626a to 19-626c). Commission on Long-Term Care; membership. Coordinator; powers and duties. Complaint and investigation procedure.

Sections 19a-556 to 19a-558, inclusive, are repealed.

(P.A. 80-409, S. 1–3, 6; P.A. 83-337, S. 1, 2, 4, 5; P.A. 88-172, S. 2; P.A. 90-237, S. 2, 3.)



Section 19a-559 - (Formerly Sec. 19-626d). Advisory board. Membership. Duties.

Section 19a-559 is repealed, effective June 7, 1994.

(P.A. 80-409, S. 4, 6; P.A. 83-337, S. 3, 5; P.A. 90-237, S. 1, 3; P.A. 94-167, S. 3, 4.)



Section 19a-560 - Disclosure of Medicaid and Medicare participation and advance payment and deposit requirements by nursing homes.

(a) Each nursing home shall post in a prominent location a clearly legible sign stating (1) whether the nursing home has a provider agreement with the state to provide services to Medicaid recipients pursuant to Title XIX of the Social Security Act; (2) whether the nursing home participates in Medicare pursuant to Title XVIII of the Social Security Act; (3) the following limitations on the advance payment and deposit requirements of nursing homes imposed by state and federal law and regulation: (A) No nursing home may request an advance payment or deposit from a Medicare beneficiary for any services or supplies covered by Medicare as a condition of admission; (B) no nursing home may request an advance payment or deposit from a Medicaid recipient as a condition of admission; and (C) a nursing home may request an advance payment or deposit of up to one thousand five hundred dollars from an applicant who has applied for Medicaid, provided such payment or deposit is held in an account for the applicant’s benefit and returned to the applicant when he is determined eligible for Medicaid; and (4) the advance payment or deposit requirement of the nursing home.

(b) Each nursing home shall secure a written statement from each patient prior to admission evidencing the patient’s understanding as to (1) whether the nursing home has a provider agreement with the state to provide services to Medicaid recipients pursuant to Title XIX of the Social Security Act; (2) whether the nursing home participates in Medicare pursuant to Title XVIII of the Social Security Act; (3) the following limitations on the advance payment and deposit requirements of nursing homes imposed by state and federal law and regulation: (A) No nursing home may request an advance payment or deposit from a Medicare beneficiary for any services or supplies covered by Medicare as a condition of admission; (B) no nursing home may request an advance payment or deposit from a Medicaid recipient as a condition of admission; and (C) a nursing home may request an advance payment or deposit of up to one thousand five hundred dollars from an applicant who has applied for Medicaid, provided such payment or deposit is held in an account for the applicant’s benefit and returned to the applicant when he is determined eligible for Medicaid; and (4) the advance payment or deposit requirement of the nursing home.

(P.A. 90-217, S. 1, 3; P.A. 92-243.)

History: P.A. 92-243 amended Subsecs. (a) and (b) by adding Subdivs. (3) and (4) to each re advance payment and deposit requirements.



Section 19a-561 - Nursing facility management services. Certification. Initial applications and biennial renewals. Investigation. Disciplinary action.

(a) As used in this section, “nursing facility management services” means services provided in a nursing facility to manage the operations of such facility, including the provision of care and services and “nursing facility management services certificate holder” means a person or entity certified by the Department of Public Health to provide nursing facility management services.

(b) No person or entity shall provide nursing facility management services in this state without obtaining a certificate from the Department of Public Health.

(c) Any person or entity seeking a certificate to provide nursing facility management services shall apply to the department, in writing, on a form prescribed by the department. Such application shall include the following:

(1) (A) The name and business address of the applicant and whether the applicant is an individual, partnership, corporation or other legal entity; (B) if the applicant is a partnership, corporation or other legal entity, the names of the officers, directors, trustees, managing and general partners of the applicant, the names of the persons who have a ten per cent or greater beneficial ownership interest in the partnership, corporation or other legal entity, and a description of each such person’s relationship to the applicant; (C) if the applicant is a corporation incorporated in another state, a certificate of good standing from the state agency with jurisdiction over corporations in such state; and (D) if the applicant currently provides nursing facility management services in another state, a certificate of good standing from the licensing agency with jurisdiction over public health for each state in which such services are provided;

(2) A description of the applicant’s nursing facility management experience;

(3) An affidavit signed by the applicant and any of the persons described in subparagraph (B) of subdivision (1) of this subsection disclosing any matter in which the applicant or such person (A) has been convicted of an offense classified as a felony under section 53a-25 or pleaded nolo contendere to a felony charge, or (B) has been held liable or enjoined in a civil action by final judgment, if the felony or civil action involved fraud, embezzlement, fraudulent conversion or misappropriation of property, or (C) is subject to a currently effective injunction or restrictive or remedial order of a court of record at the time of application, or (D) within the past five years has had any state or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department, arising out of or relating to business activity or health care, including, but not limited to, actions affecting the operation of a nursing facility, residential care home or any facility subject to sections 17b-520 to 17b-535, inclusive, or a similar statute in another state or country; and

(4) The location and description of any nursing facility in this state or another state in which the applicant currently provides management services or has provided such services within the past five years.

(d) In addition to the information provided pursuant to subsection (c) of this section, the department may reasonably request to review the applicant’s audited and certified financial statements, which shall remain the property of the applicant when used for either initial or renewal certification under this section.

(e) Each application for a certificate to provide nursing facility management services shall be accompanied by an application fee of three hundred dollars. The certificate shall list each location at which nursing facility management services may be provided by the holder of the certificate.

(f) The department shall base its decision on whether to issue or renew a certificate on the information presented to the department and on the compliance status of the managed entities. The department may deny certification to any applicant for the provision of nursing facility management services (1) at any specific facility or facilities where there has been a substantial failure to comply with the Public Health Code, or (2) if the applicant fails to provide the information required under subdivision (1) of subsection (c) of this section.

(g) Renewal applications shall be made biennially after (1) submission of the information required by subsection (c) of this section and any other information required by the department pursuant to subsection (d) of this section, and (2) submission of evidence satisfactory to the department that any nursing facility at which the applicant provides nursing facility management services is in substantial compliance with the provisions of this chapter, the Public Health Code and licensing regulations, and (3) payment of a three-hundred-dollar fee.

(h) In any case in which the Commissioner of Public Health finds that there has been a substantial failure to comply with the requirements established under this section, the commissioner may initiate disciplinary action against a nursing facility management services certificate holder pursuant to section 19a-494.

(i) The department may limit or restrict the provision of management services by any nursing facility management services certificate holder against whom disciplinary action has been initiated under subsection (h) of this section.

(j) The department, in implementing the provisions of this section, may conduct any inquiry or investigation, in accordance with the provisions of section 19a-498, regarding an applicant or certificate holder.

(k) Any person or entity providing nursing facility management services without the certificate required under this section shall be subject to a civil penalty of not more than one thousand dollars for each day that the services are provided without such certificate.

(P.A. 06-195, S. 23; P.A. 07-252, S. 14; P.A. 10-117, S. 9.)

History: P.A. 06-195 effective July 1, 2006; P.A. 07-252 amended Subsec. (c)(3) by making technical changes and organizing existing provisions as Subparas. (A) to (D); P.A. 10-117 amended Subsec. (a) by defining “nursing facility management services certificate holder”, amended Subsec. (b) by deleting “On and after January 1, 2007”, redesignated existing Subsec. (c)(1) as Subsec. (c)(1)(A), added Subsecs. (c)(1)(B) to (c)(1)(D) re additional information required of applicants, amended Subsec. (c)(3) by making conforming changes, amended Subsec. (c)(4) by adding “in this state or another state”, redesignated provision of existing Subsec. (f) re failure to comply with Public Health Code as Subsec. (f)(1), added Subsec. (f)(2) re failure to provide information required under Subsec. (c)(1), added Subsec. (j) re department’s authority to conduct inquiry or investigation and added Subsec. (k) re civil penalty.



Section 19a-562 - Alzheimer’s special care units or programs. Definitions. Disclosure requirements.

(a) As used in this section and section 19a-562a, “Alzheimer’s special care unit or program” means any nursing facility, residential care home, assisted living facility, adult congregate living facility, adult day care center, hospice or adult foster home that locks, secures, segregates or provides a special program or unit for residents with a diagnosis of probable Alzheimer’s disease, dementia or other similar disorder, in order to prevent or limit access by a resident outside the designated or separated area, or that advertises or markets the facility as providing specialized care or services for persons suffering from Alzheimer’s disease or dementia.

(b) On and after January 1, 2007, each Alzheimer’s special care unit or program shall provide written disclosure to any person who will be placed in such a unit or program or to that person’s legal representative or other responsible party. Such disclosure shall be signed by the patient or responsible party and shall explain what additional care and treatment or specialized program will be provided in the Alzheimer’s special care unit or program that is distinct from the care and treatment required by applicable licensing rules and regulations, including, but not limited to:

(1) Philosophy. A written statement of the overall philosophy and mission of the Alzheimer’s special care unit or program that reflects the needs of residents with Alzheimer’s disease, dementia or other similar disorders.

(2) Preadmission, admission and discharge. The process and criteria for placement within or transfer or discharge from the Alzheimer’s special care unit or program.

(3) Assessment, care planning and implementation. The process used for assessing and establishing and implementing the plan of care, including the method by which the plan of care is modified in response to changes in condition.

(4) Staffing patterns and training ratios. The nature and extent of staff coverage, including staff to patient ratios and staff training and continuing education.

(5) Physical environment. The physical environment and design features appropriate to support the functioning of cognitively impaired adult residents.

(6) Residents’ activities. The frequency and types of resident activities and the ratio of residents to recreation staff.

(7) Family role in care. The involvement of families and family support programs.

(8) Program costs. The cost of care and any additional fees.

(c) Each Alzheimer’s special care unit or program shall develop a standard disclosure form for compliance with subsection (b) of this section and shall annually review and verify the accuracy of the information provided by Alzheimer’s special care units or programs. Each Alzheimer’s special care unit or program shall update any significant change to the information reported pursuant to subsection (b) of this section not later than thirty days after such change.

(P.A. 06-195, S. 55; P.A. 07-252, S. 15, 16, 60.)

History: P.A. 07-252 amended Subsec. (a) to extend applicability of definitions to Sec. 19a-562a and to substitute “or” for “and” in definition of “Alzheimer’s special care unit or program” and made a technical change in Subsec. (c).



Section 19a-562a - Pain recognition and management training requirements for nursing home facility staff. Staff training requirements for Alzheimer’s special care units or programs.

(a) Each nursing home facility that is not a residential care home or an Alzheimer’s special care unit or program shall annually provide a minimum of two hours of training in pain recognition and administration of pain management techniques to all licensed and registered direct care staff and nurse’s aides who provide direct patient care to residents.

(b) Each Alzheimer’s special care unit or program shall annually provide Alzheimer’s and dementia specific training to all licensed and registered direct care staff and nurse’s aides who provide direct patient care to residents enrolled in the Alzheimer’s special care unit or program. Such requirements shall include, but not be limited to, (1) not less than eight hours of dementia-specific training, which shall be completed not later than six months after the date of employment and not less than eight hours of such training annually thereafter, and (2) annual training of not less than two hours in pain recognition and administration of pain management techniques for direct care staff.

(c) Each Alzheimer’s special care unit or program shall annually provide a minimum of one hour of Alzheimer’s and dementia specific training to all unlicensed and unregistered staff, except nurse’s aides, who provide services and care to residents enrolled in the Alzheimer’s special care unit or program. For such staff hired on or after October 1, 2007, such training shall be completed not later than six months after the date of employment.

(P.A. 06-195, S. 56; P.A. 07-34, S. 1; 07-252, S. 17, 61; P.A. 08-184, S. 38; P.A. 09-108, S. 2.)

History: P.A. 06-195 effective June 7, 2006; P.A. 07-34 designated existing provisions as Subsec. (a) and added Subsec. (b) re training requirements for unlicensed and unregistered staff working in Alzheimer’s special care unit or program; P.A. 07-252 amended Subsec. (a) to extend Alzheimer’s and dementia specific training requirements to nurse’s aides and make technical changes, and amended Subsec. (b) to exempt nurse’s aides from training requirements imposed on unlicensed and unregistered staff; P.A. 08-184 amended Subsec. (a)(1) by substituting “eight” for “three” re hours of annual dementia-specific training required; P.A. 09-108 added new Subsec. (a) re pain recognition and management training requirements for nursing home facility staff and redesignated existing Subsecs. (a) and (b) as Subsecs. (b) and (c), effective July 1, 2009.






Chapter 368w - Removal of Life Support Systems

Section 19a-570 - Definitions.

For purposes of this section and sections 19a-571 to 19a-580c, inclusive:

(1) “Advance health care directive” or “advance directive” means a writing executed in accordance with the provisions of this chapter, including, but not limited to, a living will, or an appointment of health care representative, or both;

(2) “Appointment of health care representative” means a document executed in accordance with section 19a-575a or 19a-577 that appoints a health care representative to make health care decisions for the declarant in the event the declarant becomes incapacitated;

(3) “Attending physician” means the physician selected by, or assigned to, the patient, who has primary responsibility for the treatment and care of the patient;

(4) “Beneficial medical treatment” includes the use of medically appropriate treatment, including surgery, treatment, medication and the utilization of artificial technology to sustain life;

(5) “Health care representative” means the individual appointed by a declarant pursuant to an appointment of health care representative for the purpose of making health care decisions on behalf of the declarant;

(6) “Incapacitated” means being unable to understand and appreciate the nature and consequences of health care decisions, including the benefits and disadvantages of such treatment, and to reach and communicate an informed decision regarding the treatment;

(7) “Life support system” means any medical procedure or intervention which, when applied to an individual, would serve only to postpone the moment of death or maintain the individual in a state of permanent unconsciousness, including, but not limited to, mechanical or electronic devices, including artificial means of providing nutrition or hydration;

(8) “Living will” means a written statement in compliance with section 19a-575a, containing a declarant’s wishes concerning any aspect of his or her health care, including the withholding or withdrawal of life support systems;

(9) “Next of kin” means any member of the following classes of persons, in the order of priority listed: (A) The spouse of the patient; (B) an adult son or daughter of the patient; (C) either parent of the patient; (D) an adult brother or sister of the patient; and (E) a grandparent of the patient;

(10) “Permanently unconscious” means an irreversible condition in which the individual is at no time aware of himself or herself or the environment and shows no behavioral response to the environment and includes permanent coma and persistent vegetative state;

(11) “Terminal condition” means the final stage of an incurable or irreversible medical condition which, without the administration of a life support system, will result in death within a relatively short time period, in the opinion of the attending physician.

(P.A. 85-606, S. 1; P.A. 91-283, S. 1; P.A. 93-407, S. 3; P.A. 06-195, S. 63; P.A. 07-252, S. 18.)

History: P.A. 91-283 redefined “life support system” and “terminal condition” and added definitions of “permanently unconscious”, “health care agent”, “incapacitated”, “living will”, “next of kin” and “attending physician”; P.A. 93-407 deleted reference to Sec. 19a-575 and added reference to Sec. 19a-580c in introductory language and in Subdiv. (7); P.A. 06-195 alphabetized and renumbered existing definitions, substituted “health care representative” for “health care agent” and redefined the term, and defined “advance health care directive” or “advance directive” and “appointment of health care representative”; P.A. 07-252 made technical changes.



Section 19a-571 - Liability re removal of life support system of incapacitated patient. Consideration of wishes of patient.

(a) Subject to the provisions of subsection (c) of this section, any physician licensed under chapter 370 or any licensed medical facility who or which withholds, removes or causes the removal of a life support system of an incapacitated patient shall not be liable for damages in any civil action or subject to prosecution in any criminal proceeding for such withholding or removal, provided (1) the decision to withhold or remove such life support system is based on the best medical judgment of the attending physician in accordance with the usual and customary standards of medical practice; (2) the attending physician deems the patient to be in a terminal condition or, in consultation with a physician qualified to make a neurological diagnosis who has examined the patient, deems the patient to be permanently unconscious; and (3) the attending physician has considered the patient’s wishes concerning the withholding or withdrawal of life support systems. In the determination of the wishes of the patient, the attending physician shall consider the wishes as expressed by a document executed in accordance with sections 19a-575 and 19a-575a, if any such document is presented to, or in the possession of, the attending physician at the time the decision to withhold or terminate a life support system is made. If the wishes of the patient have not been expressed in a living will the attending physician shall determine the wishes of the patient by consulting any statement made by the patient directly to the attending physician and, if available, the patient’s health care representative, the patient’s next of kin, the patient’s legal guardian or conservator, if any, any person designated by the patient in accordance with section 1-56r and any other person to whom the patient has communicated his wishes, if the attending physician has knowledge of such person. All persons acting on behalf of the patient shall act in good faith. If the attending physician does not deem the incapacitated patient to be in a terminal condition or permanently unconscious, beneficial medical treatment including nutrition and hydration must be provided.

(b) A physician qualified to make a neurological diagnosis who is consulted by the attending physician pursuant to subdivision (2) of subsection (a) of this section shall not be liable for damages or subject to criminal prosecution for any determination made in accordance with the usual and customary standards of medical practice.

(c) In the case of an infant, as defined in 45 CFR 1340.15 (b), the physician or licensed medical facility shall comply with the provisions of 45 CFR 1340.15 (b)(2) in addition to the provisions of subsection (a) of this section.

(P.A. 85-606, S. 2; P.A. 91-283, S. 2; June Sp. Sess. P.A. 91-11, S. 19; P.A. 93-407. S. 5; P.A. 01-195, S. 162, 181; P.A. 02-105, S. 7; P.A. 06-195, S. 64.)

History: P.A. 91-283 changed “incompetent” to “incapacitated”, added “in accordance with the usual and customary standards of medical practice” after “judgment of the attending physician”, deleted requirement of informed consent of next of kin, added requirement that physician qualified to make neurological diagnosis deem patient to be permanently unconscious, added provision re determination of wishes of patient, and added provision re immunity of physician qualified to make a neurological diagnosis for determination made in accordance with usual and customary standards of medical practice as new Subsec. (b); June Sp. Sess. P.A. 91-11 added Subsec. (c) to require compliance with federal regulations regarding an infant; P.A. 93-407 amended Subsec. (a) by adding reference to Sec. 19a-575a; P.A. 01-195 amended Subsec. (c) to make a technical change, effective July 11, 2001; P.A. 02-105 amended Subsec. (a) by adding a person designated by the patient in accordance with Sec. 1-56r to the list of those to be consulted to determine the wishes of the patient; P.A. 06-195 amended Subsec. (a) by substituting “health care representative” for “health care agent”.



Section 19a-572 - Failure to execute document creates no presumption re wishes of patient.

Sections 19a-571 and 19a-573 to 19a-575a, inclusive, create no presumption concerning the wishes of a patient who has not executed a document as described in sections 19a-575 and 19a-575a.

(P.A. 85-606, S. 3; P.A. 93-407, S. 6.)

History: P.A. 93-407 added references to Sec. 19a-575a.



Section 19a-573 - Comfort care and pain alleviation to be provided. Documents executed prior to October 1, 1991.

(a) Notwithstanding the provisions of sections 19a-571, 19a-572, 19a-574, 19a-575, 19a-575a, 19a-577, 19a-580a and 19a-580b, comfort care and pain alleviation shall be provided in all cases.

(b) Any document executed prior to October 1, 1991, in accordance with section 19a-575, revision of 1958, revised to January 1, 1991, and section 19a-575a shall not be invalidated by any provision of public act 91-283*. Any document executed prior to October 1, 1991, shall not be presumed to prohibit withholding or withdrawal of life support systems as defined in section 19a-570, revision of 1958, revised to January 1, 1991, unless such prior document specifically addresses such withholding or withdrawal.

(P.A. 85-606, S. 4; P.A. 91-283, S. 4; P.A. 93-407, S. 7.)

*Note: Public act 91-283 is entitled “An Act Concerning Living Wills”. (See Reference Table captioned “Public Acts of 1991” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 91-283 added provision re validity of document executed prior to October 1, 1991, and presumption re withholding or withdrawal of life support systems; P.A. 93-407 added references to Sec. 19a-575a.



Section 19a-574 - Nonapplicability to pregnant patient.

The provisions of sections 19a-571 to 19a-573, inclusive, 19a-575 and 19a-575a shall not apply to a pregnant patient.

(P.A. 85-606, S. 5; P.A. 93-407, S. 8.)

History: P.A. 93-407 added reference to Sec. 19a-575a.



Section 19a-575 - Form of document re health care instructions and withdrawal or withholding of life support systems.

Any person eighteen years of age or older may execute a document that contains directions as to any aspect of health care, including the withholding or withdrawal of life support systems. Such document shall be signed and dated by the maker with at least two witnesses and may be in substantially the following form:

DOCUMENT CONCERNING HEALTH CARE

AND WITHHOLDING OR WITHDRAWAL OF LIFE SUPPORT SYSTEMS.

If the time comes when I am incapacitated to the point when I can no longer actively take part in decisions for my own life, and am unable to direct my physician as to my own medical care, I wish this statement to stand as a testament of my wishes.

“I, .... (Name), request that, if my condition is deemed terminal or if it is determined that I will be permanently unconscious, I be allowed to die and not be kept alive through life support systems. By terminal condition, I mean that I have an incurable or irreversible medical condition which, without the administration of life support systems, will, in the opinion of my attending physician, result in death within a relatively short time. By permanently unconscious I mean that I am in a permanent coma or persistent vegetative state which is an irreversible condition in which I am at no time aware of myself or the environment and show no behavioral response to the environment. The life support systems which I do not want include, but are not limited to:

Artificial respiration

Cardiopulmonary resuscitation

Artificial means of providing nutrition and hydration

(Cross out and initial life support systems you want administered)

I do not intend any direct taking of my life, but only that my dying not be unreasonably prolonged.”

Other specific requests:

“This request is made, after careful reflection, while I am of sound mind.”

.... (Signature)

.... (Date)

This document was signed in our presence, by the above-named .... (Name) who appeared to be eighteen years of age or older, of sound mind and able to understand the nature and consequences of health care decisions at the time the document was signed.

.... (Witness)

.... (Address)

.... (Witness)

.... (Address)

(P.A. 85-606, S. 6; P.A. 91-283, S. 5; May Sp. Sess. 92-11, S. 2, 70; P.A. 06-195, S. 65.)

History: P.A. 91-283 changed “adult” to person “eighteen years of age or older”, and substantially changed form of document, providing directions as to specific life support systems such person chooses to have administered and requiring such document to be signed and dated with at least two witnesses; May Sp. Sess. P.A. 92-11 made technical change in the statement by replacing “if I am determined to be permanently unconscious” with “if it is determined that I will be permanently unconscious”; P.A. 06-195 expanded form of document to include directions as to any aspect of health care, including withholding or withdrawal of life support, and made a technical change.



Section 19a-575a - Form of document re health care instructions, appointment of health care representative, designation of conservator for future incapacity and anatomical gift. Revocation of appointment. Absence of knowledge of revocation.

(a) Any person eighteen years of age or older may execute a document that contains health care instructions, the appointment of a health care representative, the designation of a conservator of the person for future incapacity and a document of anatomical gift. Any such document shall be signed and dated by the maker with at least two witnesses and may be in the substantially following form:

THESE ARE MY HEALTH CARE INSTRUCTIONS.

MY APPOINTMENT OF A HEALTH CARE REPRESENTATIVE,
THE DESIGNATION OF MY CONSERVATOR OF THE PERSON
FOR MY FUTURE INCAPACITY

AND

MY DOCUMENT OF ANATOMICAL GIFT

To any physician who is treating me: These are my health care instructions including those concerning the withholding or withdrawal of life support systems, together with the appointment of my health care representative, the designation of my conservator of the person for future incapacity and my document of anatomical gift. As my physician, you may rely on these health care instructions and any decision made by my health care representative or conservator of my person, if I am incapacitated to the point when I can no longer actively take part in decisions for my own life, and am unable to direct my physician as to my own medical care.

I, ...., the author of this document, request that, if my condition is deemed terminal or if I am determined to be permanently unconscious, I be allowed to die and not be kept alive through life support systems. By terminal condition, I mean that I have an incurable or irreversible medical condition which, without the administration of life support systems, will, in the opinion of my attending physician, result in death within a relatively short time. By permanently unconscious I mean that I am in a permanent coma or persistent vegetative state which is an irreversible condition in which I am at no time aware of myself or the environment and show no behavioral response to the environment. The life support systems which I do not want include, but are not limited to: Artificial respiration, cardiopulmonary resuscitation and artificial means of providing nutrition and hydration. I do want sufficient pain medication to maintain my physical comfort. I do not intend any direct taking of my life, but only that my dying not be unreasonably prolonged.

I appoint .... to be my health care representative. If my attending physician determines that I am unable to understand and appreciate the nature and consequences of health care decisions and unable to reach and communicate an informed decision regarding treatment, my health care representative is authorized to make any and all health care decisions for me, including (1) the decision to accept or refuse any treatment, service or procedure used to diagnose or treat my physical or mental condition, except as otherwise provided by law such as for psychosurgery or shock therapy, as defined in section 17a-540, and (2) the decision to provide, withhold or withdraw life support systems. I direct my health care representative to make decisions on my behalf in accordance with my wishes, as stated in this document or as otherwise known to my health care representative. In the event my wishes are not clear or a situation arises that I did not anticipate, my health care representative may make a decision in my best interests, based upon what is known of my wishes.

If .... is unwilling or unable to serve as my health care representative, I appoint .... to be my alternative health care representative.

If a conservator of my person should need to be appointed, I designate .... be appointed my conservator. If .... is unwilling or unable to serve as my conservator, I designate ..... No bond shall be required of either of them in any jurisdiction.

I hereby make this anatomical gift, if medically acceptable, to take effect upon my death.

I give: (check one)

.... (1) any needed organs or parts

.... (2) only the following organs or parts ….

to be donated for: (check one)

(1) .... any of the purposes stated in subsection (a) of section 19a-289j

(2) .... these limited purposes ....

These requests, appointments, and designations are made after careful reflection, while I am of sound mind. Any party receiving a duly executed copy or facsimile of this document may rely upon it unless such party has received actual notice of my revocation of it.

Date ...., 20..

.... L.S.

This document was signed in our presence by .... the author of this document, who appeared to be eighteen years of age or older, of sound mind and able to understand the nature and consequences of health care decisions at the time this document was signed. The author appeared to be under no improper influence. We have subscribed this document in the author’s presence and at the author’s request and in the presence of each other.

....

....

(Witness)

(Witness)

....

....

(Number and Street)

(Number and Street)

....

....

(City, State and Zip Code)

(City, State and Zip Code)

STATE OF CONNECTICUT

}

}   ss. ....

COUNTY OF ....

}

We, the subscribing witnesses, being duly sworn, say that we witnessed the execution of these health care instructions, the appointments of a health care representative, the designation of a conservator for future incapacity and a document of anatomical gift by the author of this document; that the author subscribed, published and declared the same to be the author’s instructions, appointments and designation in our presence; that we thereafter subscribed the document as witnesses in the author’s presence, at the author’s request, and in the presence of each other; that at the time of the execution of said document the author appeared to us to be eighteen years of age or older, of sound mind, able to understand the nature and consequences of said document, and under no improper influence, and we make this affidavit at the author’s request this .... day of .... 20...

....

....

(Witness)

(Witness)

Subscribed and sworn to before me this .... day of .... 20..

....

Commissioner of the Superior Court

Notary Public

My commission expires: ....

(Print or type name of all persons signing under all signatures)

(b) Except as provided in section 19a-579b, an appointment of health care representative may only be revoked by the declarant, in writing, and the writing shall be signed by the declarant and two witnesses.

(c) The attending physician or other health care provider shall make the revocation of an appointment of health care representative a part of the declarant’s medical record.

(d) In the absence of knowledge of the revocation of an appointment of health care representative, a person who carries out an advance directive pursuant to the provisions of this chapter shall not be subject to civil or criminal liability or discipline for unprofessional conduct for carrying out such advance directive.

(e) The revocation of an appointment of health care representative does not, of itself, revoke the living will of the declarant.

(P.A. 93-407, S. 1; P.A. 06-195, S. 66; P.A. 07-252, S. 19; P.A. 10-123, S. 28.)

History: (Revisor’s note: In 2001 the references in this section to the date “199..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 06-195 designated existing provisions as Subsec. (a) and amended same by conferring authority previously given to health care agent and attorney-in-fact to health care representative, making conforming changes to form of document, specifying when health care representative’s decision making authority is triggered, and replacing former Subdivs. (1) to (4) re authorized actions with provisions re authority to make “any and all health care decisions”, and added Subsecs. (b) to (e) re revocation of appointment of health care representative; P.A. 07-252 amended Subsec. (a) to add Subdiv. (1) and (2) designators, clarify health care representative’s authority to accept or refuse psychosurgery or shock therapy treatment and incorporate definition of shock therapy in Sec. 17a-540; P.A. 10-123 amended Subsec. (a) by replacing reference to Sec. 19a-279f(a) with reference to Sec. 19a-289j(a).

See Sec. 19a-579a re revocation of living will.

See Sec. 19a-579b re revocation of appointment of spouse as health care representative upon divorce or legal separation.



Section 19a-576 - Appointment of health care representative.

(a) Any person eighteen years of age or older may appoint a health care representative by executing a document in accordance with section 19a-575a or section 19a-577, signed and dated by such person in the presence of two adult witnesses who shall also sign the document. The person appointed as representative shall not act as witness to the execution of such document or sign such document.

(b) For persons who reside in facilities operated or licensed by the Department of Mental Health and Addiction Services, at least one witness shall be an individual who is not affiliated with the facility and at least one witness shall be a physician or licensed clinical psychologist with specialized training in treating mental illness.

(c) For persons who reside in facilities operated or licensed by the Department of Developmental Services, at least one witness shall be an individual who is not affiliated with the facility and at least one witness shall be a physician or licensed clinical psychologist with specialized training in developmental disabilities.

(d) An operator, administrator or employee of a hospital, residential care home, rest home with nursing supervision or chronic and convalescent nursing home may not be appointed as a health care representative by any person who, at the time of the appointment, is a patient or a resident of, or has applied for admission to, one of the foregoing facilities. An administrator or employee of a government agency that is financially responsible for a person’s medical care may not be appointed as a health care representative for such person. This restriction shall not apply if such operator, administrator or employee is related to the principal by blood, marriage or adoption.

(e) A physician shall not act as both health care representative for a principal and attending physician for the principal.

(P.A. 91-283, S. 3; P.A. 93-407, S. 2; May 25 Sp. Sess. P.A. 94-1, S. 22, 130; P.A. 95-257, S. 11, 58; P.A. 97-112, S. 2; P.A. 06-195, S. 67; P.A. 07-73, S. 2(a).)

History: P.A. 93-407 amended Subsec. (a) by deleting reference to Sec. 19a-577 and adding reference to Sec. 19a-575a; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by adding reference to Sec. 19a-577, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 06-195 amended Subsecs. (a), (d) and (e) by substituting “health care representative” for “health care agent” and “agent”, amended Subsecs. (b) and (c) by substituting “licensed clinical psychologist” for “clinical psychologist” and made technical changes throughout section; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007.



Section 19a-577 - Form of document re appointment of health care representative.

Any person eighteen years of age or older may execute a document that may, but need not be, in substantially the following form:

DOCUMENT CONCERNING THE APPOINTMENT
OF HEALTH CARE REPRESENTATIVE

“I understand that, as a competent adult, I have the right to make decisions about my health care. There may come a time when I am unable, due to incapacity, to make my own health care decisions. In these circumstances, those caring for me will need direction and will turn to someone who knows my values and health care wishes. By signing this appointment of health care representative, I appoint a health care representative with legal authority to make health care decisions on my behalf in such case or at such time.

I appoint .... (Name) to be my health care representative. If my attending physician determines that I am unable to understand and appreciate the nature and consequences of health care decisions and to reach and communicate an informed decision regarding treatment, my health care representative is authorized to (1) accept or refuse any treatment, service or procedure used to diagnose or treat my physical or mental condition, except as otherwise provided by law, such as for psychosurgery or shock therapy, as defined in section 17a-540, and (2) make the decision to provide, withhold or withdraw life support systems. I direct my health care representative to make decisions on my behalf in accordance with my wishes as stated in a living will, or as otherwise known to my health care representative. In the event my wishes are not clear or a situation arises that I did not anticipate, my health care representative may make a decision in my best interests, based upon what is known of my wishes.

If this person is unwilling or unable to serve as my health care representative, I appoint .... (Name) to be my alternative health care representative.”

“This request is made, after careful reflection, while I am of sound mind.”

.... (Signature)

.... (Date)

This document was signed in our presence, by the above-named .... (Name) who appeared to be eighteen years of age or older, of sound mind and able to understand the nature and consequences of health care decisions at the time the document was signed.

.... (Witness)

.... (Address)

.... (Witness)

.... (Address)

(P.A. 91-283, S. 6; P.A. 06-195, S. 68; 06-196, S. 212; P.A. 07-252, S. 20.)

History: P.A. 06-195 made a technical change, substituted “health care representative” for “health care agent”, expanded form of document re appointment of health care representative, deleted former Subdivs. (1) and (2) and added language re authority of health care representative to accept or refuse specific medical treatments, to carry out declarant’s wishes in living will and, when wishes are unclear, to make decisions in declarant’s best interests; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 07-252 added Subdiv. (1) and (2) designators, clarified health care representative’s authority to accept or refuse psychosurgery or shock therapy and incorporated definition of shock therapy in Sec. 17a-540.



Section 19a-578 - Proof of living will document or document appointing health care representative. Physician to make documents and oral communications re health care and withdrawal of life support systems part of medical record.

(a) Any or all of the attesting witnesses to any living will document or any document appointing a health care representative may, at the request of the declarant, make and sign an affidavit before any officer authorized to administer oaths in or out of this state, stating such facts as they would be required to testify to in court to prove such living will. The affidavit shall be written on the living will document, or if that is impracticable, on some paper attached thereto. The sworn statement of any such witness so taken shall be accepted by a court of competent jurisdiction as if it had been taken before such court.

(b) A physician or other health care provider who is furnished with a copy of a written living will or appointment of health care representative shall make it a part of the declarant’s medical record. A physician or other health care provider shall also record in the patient’s medical record any oral communication concerning any aspect of the patient’s health care, including the withholding or withdrawal of life support systems, made by the patient directly to the physician or other health care provider or to the patient’s health care representative, legal guardian, conservator, next-of-kin or person designated in accordance with section 1-56r.

(P.A. 91-283, S. 7; P.A. 02-105, S. 8; P.A. 06-195, S. 69.)

History: P.A. 02-105 amended Subsec. (b) by adding a person designated by the patient in accordance with Sec. 1-56r to the list of those whose communications with the patient regarding his wishes must be recorded in the patient’s medical record; P.A. 06-195 substituted “health care representative” for “health care agent” throughout, amended Subsec. (a) to authorize “a court of competent jurisdiction”, rather than “the Court of Probate”, to accept sworn statements of attesting witnesses to living will documents or documents appointing health care representatives and amended Subsec. (b) to make a technical change for the purpose of gender neutrality.



Section 19a-579 - When living will or appointment of health care representative becomes operative. Disclosure of physician’s determination of incapacity.

A living will or appointment of health care representative becomes operative when (1) the document is furnished to the attending physician, and (2) the declarant is determined by the attending physician to be incapacitated. At any time after the appointment of a health care representative, the attending physician shall disclose such determination of incapacity, in writing, upon the request of the person named as the health care representative.

(P.A. 91-283, S. 10; P.A. 06-195, S. 70.)

History: P.A. 06-195 substituted “health care representative” for “health care agent”, made a technical change and added provision requiring attending physician to make written disclosure of determination of declarant’s incapacity at health care representative’s request.



Section 19a-579a - Revocation of living will. Absence of knowledge of revocation.

(a) A living will may be revoked at any time and in any manner by the declarant, without regard to the declarant’s mental or physical condition.

(b) The attending physician or other health care provider shall make the revocation a part of the declarant’s medical record.

(c) In the absence of knowledge of the revocation of a living will, a person is not subject to civil or criminal liability or discipline for unprofessional conduct for carrying out the living will pursuant to the requirements of sections 19a-570, 19a-571, 19a-573 and 19a-575 to 19a-580c, inclusive.

(P.A. 91-283, S. 9; P.A. 93-407, S. 9; P.A. 06-195, S. 71.)

History: P.A. 93-407 amended Subsec. (c) by incorporating reference to Sec. 19a-575a; P.A. 06-195 amended Subsec. (a) by deleting provision re revocation of appointment of health care agent and amended Subsec. (c) by deleting provisions re health care agent’s immunity from liability when acting without knowledge of revocation.

See Sec. 19a-575a re revocation of appointment of health care representative and immunity from liability for actions undertaken without knowledge of such revocation.



Section 19a-579b - Revocation of appointment of spouse as health care representative upon divorce or legal separation.

The appointment of the principal’s spouse as health care representative shall be revoked upon the divorce or legal separation of the principal and spouse or upon the annulment or dissolution of their marriage, unless the principal specifies otherwise.

(P.A. 91-283, S. 14; P.A. 06-195, S. 72.)

History: P.A. 06-195 substituted “health care representative” for “health care agent”.

See Sec. 19a-575a re revocation of appointment of health care representative, generally.



Section 19a-580 - Physician to notify certain persons prior to removal of life support system.

Within a reasonable time prior to withholding or causing the removal of any life support system pursuant to sections 19a-570, 19a-571, 19a-573 and 19a-575 to 19a-580c, inclusive, the attending physician shall make reasonable efforts to notify the individual’s health care representative, next-of-kin, legal guardian, conservator or person designated in accordance with section 1-56r, if available.

(P.A. 91-283, S. 8; P.A. 93-407, S. 10; P.A. 02-105, S. 9; P.A. 06-195, S. 73.)

History: P.A. 93-407 incorporated reference to Sec. 19a-575a; P.A. 02-105 amended section by adding person designated in accordance with Sec. 1-56r to list of those to be notified; P.A. 06-195 substituted “health care representative” for “health care agent”.



Section 19a-580a - Transfer of patient when attending physician or health care provider unwilling to comply with wishes of patient.

An attending physician or health care provider who is unwilling to comply with the wishes of the patient or sections 19a-570, 19a-571, 19a-573 and 19a-575 to 19a-580c, inclusive, shall, as promptly as practicable, take all reasonable steps to transfer care of the patient to a physician or health care provider who is willing to comply with the wishes of the patient and said sections.

(P.A. 91-283, S. 11; P.A. 93-407, S. 11.)

History: P.A. 93-407 incorporated reference to Sec. 19a-575a.



Section 19a-580b - Prohibition re requiring living will or appointment of health care representative as condition of treatment or health benefits.

No physician, health care provider or health care insurer shall require a person to execute a living will or appoint a health care representative as a condition of treatment or receiving health care benefits.

(P.A. 91-283, S. 13; P.A. 06-195, S. 74.)

History: P.A. 06-195 substituted “health care representative” for “health care agent”.



Section 19a-580c - Probate Court jurisdiction over disputes re provisions concerning withholding or withdrawal of life support systems or other medical treatment and capacity of health care representative. Health care representative’s standing to challenge revocation.

(a) The probate court for the district in which the person is domiciled or is located at the time of the dispute shall have jurisdiction over any dispute concerning the meaning or application of any provision of sections 19a-570, 19a-571, 19a-573 and 19a-575 to 19a-580c, inclusive. With respect to any communication of a patient’s wishes other than by means of a document executed in accordance with sections 19a-575 and 19a-575a, the court shall consider whether there is clear and convincing evidence of such communication.

(b) The probate court for the district in which the person is domiciled or is located at the time of the dispute shall have jurisdiction over any dispute concerning the capacity of the health care representative or over any claim that the actions of the person named as health care representative would interfere with the treatment of the declarant or the person named as health care representative.

(c) A person whose appointment as a health care representative has been revoked shall have standing to file a claim challenging the validity of such revocation with the probate court for the district in which the declarant is domiciled or is located at the time of the dispute.

(P.A. 91-283, S. 12; P.A. 93-407, S. 12; P.A. 06-195, S. 75.)

History: P.A. 93-407 added references to Sec. 19a-575a; P.A. 06-195 designated existing provisions as Subsec. (a) and amended same by adding reference to Sec. 19a-575, added Subsec. (b) re disputes over health care representative’s capacity and claims of interference with treatment of declarant or person named as health care representative and added Subsec. (c) re health care representative’s standing to challenge validity of revocation of appointment.



Section 19a-580d - “Do not resuscitate” orders. Regulations.

The Department of Public Health shall adopt regulations, in accordance with chapter 54, to provide for a system governing the recognition and transfer of “do not resuscitate” orders between health care institutions licensed pursuant to chapter 368v and upon intervention by emergency medical services providers certified or licensed pursuant to chapter 368d. The regulations shall include, but not be limited to, procedures concerning the use of “do not resuscitate” bracelets. The regulations shall specify that, upon request of the patient or his authorized representative, the physician who issued the “do not resuscitate” order shall assist the patient or his authorized representative in utilizing the system. The regulations shall not limit the authority of the Commissioner of Developmental Services under subsection (g) of section 17a-238 concerning orders applied to persons receiving services under the direction of the Commissioner of Developmental Services.

(P.A. 95-113; 95-257, S. 12, 21, 58; P.A. 07-73, S. 2(b).)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 19a-580e - Conservator’s duty to comply with conserved person’s health care instructions or other wishes. Precedence of health care representative’s decisions. Exceptions.

(a) Except as authorized by a court of competent jurisdiction, a conservator shall comply with a conserved person’s individual health care instructions and other wishes, if any, expressed while the conserved person had capacity and to the extent known to the conservator, and the conservator may not revoke the conserved person’s advance health care directive unless the appointing court expressly so authorizes.

(b) Absent a court order to the contrary, a health care decision of a health care representative takes precedence over that of a conservator, except under the following circumstances: (1) When the health care decision concerns a person who is subject to the provisions of section 17a-566, 17a-587, 17a-588 or 54-56d; (2) when a conservator has been appointed for a conserved person who is subject to an order authorized under subsection (e) of section 17a-543, for the duration of the conserved person’s hospitalization; or (3) when a conservator has been appointed for a conserved person subject to an order authorized under section 17a-543a.

(P.A. 06-195, S. 79; P.A. 07-116, S. 32.)

History: P.A. 07-116 substituted “conserved person” for “ward”.



Section 19a-580f - Validity of advance directives, appointments of health care agent and powers of attorney for health care decisions executed before October 1, 2006.

(a) An advance directive properly executed prior to October 1, 2006, shall have the same legal force and effect as if it had been executed in accordance with the provisions of this chapter.

(b) An appointment of health care agent properly executed prior to October 1, 2006, shall have the same legal force and effect as if it had been executed in accordance with the provisions of this chapter in effect at the time of its execution.

(c) A power of attorney for health care decisions properly executed prior to October 1, 2006, shall have the same power and effect as provided under section 1-55 in effect at the time of its execution.

(P.A. 06-195, S. 80; P.A. 07-252, S. 21.)

History: P.A. 07-252 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re legal force and effect of appointments of health care agent and powers of attorney for health care decisions executed before October 1, 2006.



Section 19a-580g - Validity of advance directives executed in other states or foreign countries.

Health care instructions or appointment of a health care proxy executed under the laws of another state in compliance with the laws of that state or the state of Connecticut, and which are not contrary to the public policy of this state, are deemed validly executed for purposes of this chapter. Health care instructions or appointment of a health care proxy executed in a foreign country in compliance with the laws of the country or the state of Connecticut, and which are not contrary to the public policy of this state, are deemed validly executed for the purposes of this chapter. A healthcare provider may rely on such health care instructions or recognize such appointment of a health care proxy based upon any of the following: (1) An order or decision by a court of competent jurisdiction; (2) presentation of a notarized statement from the patient or person offering the health care proxy that the proxy (A) is valid under the laws of the state or country in which it was made, and (B) is not contrary to the public policy of this state; or (3) the healthcare provider’s own good faith legal analysis.

(P.A. 06-195, S. 81.)






Chapter 368x - AIDS Testing and Medical Information

Section 19a-581 - Definitions.

As used in this chapter except where the context otherwise requires:

(1) “Department” means the Department of Public Health;

(2) “Commissioner” means the Commissioner of Public Health;

(3) “AIDS” means acquired immune deficiency syndrome, as defined by the Centers for Disease Control of the United States Public Health Service;

(4) “HIV infection” means infection with the human immunodeficiency virus or any other related virus identified as a probable causative agent of AIDS;

(5) “HIV-related illness” means any illness that may result from or may be associated with HIV infection;

(6) “HIV-related test” means any laboratory test or series of tests for any virus, antibody, antigen or etiologic agent whatsoever thought to cause or indicate the presence of HIV infection;

(7) “Protected individual” means a person who has been counseled regarding HIV infection, is the subject of an HIV-related test or who has been diagnosed as having HIV infection, AIDS or HIV-related illness;

(8) “Confidential HIV-related information” means any information pertaining to the protected individual or obtained pursuant to a release of confidential HIV-related information, concerning whether a person has been counseled regarding HIV infection, has been the subject of an HIV-related test, or has HIV infection, HIV-related illness or AIDS, or information which identifies or reasonably could identify a person as having one or more of such conditions, including information pertaining to such individual’s partners;

(9) “Release of confidential HIV-related information” means a written authorization for disclosure of confidential HIV-related information which is signed by the protected individual or a person authorized to consent to health care for the individual and which is dated and specifies to whom disclosure is authorized, the purpose for such disclosure and the time period during which the release is to be effective. A general authorization for the release of medical or other information is not a release of confidential HIV-related information, unless such authorization specifically indicates its dual purpose as a general authorization and an authorization for the release of confidential HIV-related information and complies with the requirements of this subdivision;

(10) “Partner” means an identified spouse or sex partner of the protected individual or a person identified as having shared hypodermic needles or syringes with the protected individual;

(11) “Health facility” means an institution, as defined in section 19a-490, blood bank, blood center, sperm bank, organ or tissue bank, clinical laboratory or facility providing care or treatment to persons with psychiatric disabilities or persons with intellectual disability or a facility for the treatment of substance abuse;

(12) “Health care provider” means any physician, dentist, nurse, provider of services for persons with psychiatric disabilities or persons with intellectual disability or other person involved in providing medical, nursing, counseling, or other health care, substance abuse or mental health service, including such services associated with, or under contract to, a health maintenance organization or medical services plan;

(13) “Significant risk of transmission” means sexual activity that involves the transfer of one person’s semen, vaginal or cervical secretions to another person or sharing of needles during intravenous drug use. The department may further define significant risk of transmission in regulations adopted pursuant to section 19a-589;

(14) “Significant exposure” means a parenteral exposure such as a needlestick or cut, or mucous membrane exposure such as a splash to the eye or mouth, to blood or a cutaneous exposure involving large amounts of blood or prolonged contact with blood, especially when the exposed skin is chapped, abraded, or afflicted with dermatitis. The department may further define significant exposure in regulations adopted pursuant to section 19a-589;

(15) “Exposure evaluation group” means at least three impartial health care providers, at least one of whom shall be a physician, designated by the chief administrator of a health facility, correctional facility or other institution to determine if a health care or other worker has been involved in a significant exposure. No member of the group shall be directly involved in the exposure. The department may further define exposure evaluation group in regulations adopted pursuant to section 19a-589.

(P.A. 89-246, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-139, S. 28.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-139 amended Subdivs. (11) and (12) to redefine “health facility” and “health care provider” by substituting “persons with psychiatric disabilities or persons with intellectual disability” for “the mentally ill or persons with mental retardation”.



Section 19a-582 - General consent required for HIV-related testing. Counseling requirements. Exceptions.

(a) Except as required pursuant to section 19a-586, a person who has provided general consent as described in this section for the performance of medical procedures and tests is not required to also sign or be presented with a specific informed consent form relating to medical procedures or tests to determine human immunodeficiency virus infection or antibodies to human immunodeficiency virus. General consent shall include instruction to the patient that: (1) As part of the medical procedures or tests, the patient may be tested for human immunodeficiency virus, and (2) such testing is voluntary and that the patient can choose not to be tested for human immunodeficiency virus or antibodies to human immunodeficiency virus. General consent that includes HIV-related testing shall be obtained without undue inducement or any element of compulsion, fraud, deceit, duress or other form of constraint or coercion. If a patient declines an HIV-related test, such decision by the patient shall be documented in the medical record. The consent of a parent or guardian shall not be a prerequisite to testing of a minor. The laboratory shall report the test result to the person who orders the performance of the test.

(b) A person ordering the performance of an HIV-related test shall not be held liable for ordering a test without specific informed consent if a good faith effort is made to convey the instruction required pursuant to subsection (a) of this section.

(c) At the time of communicating the test result to the subject of the test, a person ordering the performance of an HIV-related test shall provide the subject of the test or the person authorized to consent to health care for the subject with counseling or referrals for counseling, as needed: (1) For coping with the emotional consequences of learning the result; (2) regarding the discrimination problems that disclosure of the result could cause; (3) for behavior change to prevent transmission or contraction of HIV infection; (4) to inform such person of available medical treatments and medical services; (5) regarding local or community-based HIV/AIDS support services agencies; (6) to work towards the goal of involving a minor’s parents or legal guardian in the decision to seek and in the ongoing provision of medical treatment; and (7) regarding the need of the test subject to notify his partners and, as appropriate, provide assistance or referrals for assistance in notifying partners; except that if the subject of the test is a minor who was tested without the consent of his parents or guardian, such counseling shall be provided to such minor at the time of communicating such test result to such minor. A health care provider or health facility shall not withhold test results from the protected individual. The protected individual may refuse to receive his test result but the person ordering the performance of the test shall encourage him to receive the result and to adopt behavior changes that will allow him to protect himself and others from infection.

(d) The provisions of this section shall not apply to the performance of an HIV-related test:

(1) By licensed medical personnel when the subject is unable to grant or withhold consent and no other person is available who is authorized to consent to health care for the individual and the test results are needed for diagnostic purposes to provide appropriate urgent care, except that in such cases the counseling, referrals and notification of test results described in subsection (c) of this section shall be provided as soon as practical;

(2) By a health care provider or health facility in relation to the procuring, processing, distributing or use of a human body or a human body part, including organs, tissues, eyes, bones, arteries, blood, semen, or other body fluids, for use in medical research or therapy, or for transplantation to individuals, provided if the test results are communicated to the subject, the counseling, referrals and notification of test results described in subsection (c) of this section shall be provided;

(3) For the purpose of research if the testing is performed in a manner by which the identity of the test subject is not known and is unable to be retrieved by the researcher;

(4) On a deceased person when such test is conducted to determine the cause or circumstances of death or for epidemiological purposes;

(5) In cases where a health care provider or other person, including volunteer emergency medical services, fire and public safety personnel, in the course of his occupational duties has had a significant exposure, provided the following criteria are met: (A) The worker is able to document significant exposure during performance of his occupation, (B) the worker completes an incident report within forty-eight hours of exposure identifying the parties to the exposure, witnesses, time, place and nature of the event, (C) the worker submits to a baseline HIV test within seventy-two hours of the exposure and is negative on that test, (D) the patient’s or person’s physician or, if the patient or person does not have a personal physician or if the patient’s or person’s physician is unavailable, another physician or health care provider has approached the patient or person and sought voluntary consent and the patient or person has refused to consent to testing, except in an exposure where the patient or person is deceased, (E) an exposure evaluation group determines that the criteria specified in subparagraphs (A), (B), (C), (D) and (F) of this subdivision are met and that the worker has a significant exposure to the blood of a patient or person and the patient or person, or the patient’s or person’s legal guardian, refuses to grant informed consent for an HIV test. If the patient or person is under the care or custody of the health facility, correctional facility or other institution and a sample of the patient’s blood is available, said blood shall be tested. If no sample of blood is available, and the patient is under the care or custody of a health facility, correctional facility or other institution, the patient shall have a blood sample drawn at the health facility, correctional facility or other institution and tested. No member of the exposure evaluation group who determines that a worker has sustained a significant exposure and authorized the HIV testing of a patient or other person, nor the health facility, correctional facility or other institution, nor any person in a health facility or other institution who relies in good faith on the group’s determination and performs that test shall have any liability as a result of his action carried out pursuant to this section, unless such person acted in bad faith. If the patient or person is not under the care or custody of a health facility, correctional facility or other institution and a physician not directly involved in the exposure certifies in writing that the criteria specified in subparagraphs (A), (B), (C), (D) and (F) of this subdivision are met and that a significant exposure has occurred, the worker may seek a court order for testing pursuant to subdivision (8) of this subsection, (F) the worker would be able to take meaningful immediate action, if results are known, which could not otherwise be taken, as defined in regulations adopted pursuant to section 19a-589, (G) the fact that an HIV test was given as a result of an accidental exposure and the results of that test shall not appear in a patient’s or person’s medical record unless such test result is relevant to the medical care the person is receiving at that time in a health facility or correctional facility or other institution, (H) the counseling described in subsection (c) of this section shall be provided but the patient or person may choose not to be informed about the result of the test, and (I) the cost of the HIV test shall be borne by the employer of the potentially exposed worker;

(6) In facilities operated by the Department of Correction if the facility physician determines that testing is needed for diagnostic purposes, to determine the need for treatment or medical care specific to an HIV-related illness, including prophylactic treatment of HIV infection to prevent further progression of disease, provided no reasonable alternative exists that will achieve the same goal;

(7) In facilities operated by the Department of Correction if the facility physician and chief administrator of the facility determine that the behavior of the inmate poses a significant risk of transmission to another inmate or has resulted in a significant exposure of another inmate of the facility and no reasonable alternative exists that will achieve the same goal. No involuntary testing shall take place pursuant to subdivisions (6) and (7) of this subsection until reasonable effort has been made to secure informed consent. When testing without consent takes place pursuant to subdivisions (6) and (7) of this subsection, the counseling referrals and notification of test results described in subsection (c) of this section shall, nonetheless be provided;

(8) Under a court order which is issued in compliance with the following provisions: (A) No court of this state shall issue such order unless the court finds a clear and imminent danger to the public health or the health of a person and that the person has demonstrated a compelling need for the HIV-related test result which cannot be accommodated by other means. In assessing compelling need, the court shall weigh the need for a test result against the privacy interests of the test subject and the public interest which may be disserved by involuntary testing, (B) pleadings pertaining to the request for an involuntary test shall substitute a pseudonym for the true name of the subject to be tested. The disclosure to the parties of the subject’s true name shall be communicated confidentially, in documents not filed with the court, (C) before granting any such order, the court shall provide the individual on whom a test result is being sought with notice and a reasonable opportunity to participate in the proceeding if he is not already a party, (D) court proceedings as to involuntary testing shall be conducted in camera unless the subject of the test agrees to a hearing in open court or unless the court determines that a public hearing is necessary to the public interest and the proper administration of justice;

(9) When the test is conducted by any life or health insurer or health care center for purposes of assessing a person’s fitness for insurance coverage offered by such insurer or health care center; or

(10) When the test is subsequent to a prior confirmed test and the subsequent test is part of a series of repeated testing for the purposes of medical monitoring and treatment, provided (A) the patient has previously given general consent that includes HIV-related tests, (B) the patient, after consultation with the health care provider, has declined reiteration of the general consent, counseling and education requirements of this section, and (C) a notation to that effect has been entered into the patient’s medical record.

(P.A. 89-246, S. 2; P.A. 92-119, S. 2, 3; P.A. 93-291, S. 3; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-111; P.A. 09-133, S. 1.)

History: P.A. 92-119 amended Subsec. (a) to clarify that consent of a parent is not a prerequisite to testing of a minor, and added Subsec. (d)(5) concerning involving a minor’s parent or guardian in decisions and provision of medical treatment and to require counseling for a minor at the time of communicating test results; P.A. 93-291 amended Subsec. (e)(5) to include volunteer emergency medical services, fire and public safety personnel in occupational exposure provisions, to allow for action by another physician or health care provider in the event a person has no personal physician or if the personal physician is not available and in Subpara. (D) to make technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-111 added Subsec. (e)(10) re exemption for repeat tests; P.A. 09-133 amended Subsec. (a) by replacing provisions re specific informed consent for HIV-related testing with provisions re general consent for such testing and by deleting provisions re obtaining written consent, redesignated provision of Subsec. (a) re liability for ordering HIV-related test as Subsec. (b) and added provision therein re specific informed consent, deleted former Subsecs. (b) and (c) and redesignated existing Subsecs. (d) and (e) as Subsecs. (c) and (d), amended redesignated Subsec. (c) by inserting “as needed” re counseling or referrals for counseling, adding “and medical services” in Subdiv. (4), adding new Subdiv. (5) re local or community-based HIV/AIDS support service agencies and redesignating existing Subdivs. (5) and (6) as Subdivs. (6) and (7), amended redesignated Subsec. (d)(10) by replacing provisions re informed consent with provisions re general consent, deleted former Subsec. (f) and made conforming and technical changes, effective July 1, 2009.



Section 19a-583 - Limitations on disclosure of HIV-related information.

(a) No person who obtains confidential HIV-related information may disclose or be compelled to disclose such information, except to the following:

(1) The protected individual, his legal guardian or a person authorized to consent to health care for such individual;

(2) Any person who secures a release of confidential HIV-related information;

(3) A federal, state or local health officer when such disclosure is mandated or authorized by federal or state law;

(4) A health care provider or health facility when knowledge of the HIV-related information is necessary to provide appropriate care or treatment to the protected individual or a child of the individual or when confidential HIV-related information is already recorded in a medical chart or record and a health care provider has access to such record for the purpose of providing medical care to the protected individual;

(5) A medical examiner to assist in determining the cause or circumstances of death;

(6) Health facility staff committees or accreditation or oversight review organizations which are conducting program monitoring, program evaluation or service reviews;

(7) A health care provider or other person in cases where such provider or person in the course of his occupational duties has had a significant exposure to HIV infection, provided the following criteria are met: (A) The worker is able to document significant exposure during performance of his occupation, (B) the worker completes an incident report within forty-eight hours of exposure, identifying the parties to the exposure, witnesses, time, place and nature of the event, (C) the worker submits to a baseline HIV test within seventy-two hours of the exposure and is negative on that test for the presence of the AIDS virus, (D) the patient’s or person’s physician or, if the patient or person does not have a personal physician or if the patient’s or person’s physician is unavailable, another physician or health care provider has approached the patient or person and sought voluntary consent to disclosure and the patient or person refuses to consent to disclosure, except in an exposure where the patient or person is deceased, (E) the worker would be able to take meaningful immediate action as defined in regulations adopted pursuant to section 19a-589 which could not otherwise be taken, (F) an exposure evaluation group determines that the criteria specified in subparagraphs (A), (B), (C), (D) and (E) of this subdivision are met and that a worker has a significant exposure to the blood of a patient or person and the patient or person or the patient’s or person’s legal guardian refuses to consent to release of the information. No member of the exposure evaluation group who determines that a worker has sustained a significant exposure and authorizes the disclosure of confidential HIV-related information nor the health facility, correctional facility or other institution nor any person in a health facility, correctional facility or other institution who relies in good faith on the group’s determination and discloses the result shall have any liability as a result of his action carried out under this section, unless such persons acted in bad faith. If the information is not held by a health facility, correctional facility or other institution, a physician not directly involved in the exposure has certified in writing that the criteria specified in subparagraphs (A), (B), (C), (D) and (E) of this subdivision are met and that a significant exposure has occurred;

(8) Employees of hospitals for mental illness operated by the Department of Mental Health and Addiction Services if the infection control committee of the hospital determines that the behavior of the patient poses a significant risk of transmission to another patient of the hospital. Disclosure shall only be allowed if it is likely to prevent or reduce the risk of transmission and no reasonable alternatives exist that will achieve the same goal and also preserve the confidentiality of the information. Such “reasonable alternatives” include counseling the patient concerning behaviors that pose a risk of transmission and other efforts to prevent or address the behaviors that pose a significant risk of transmission without disclosing the patient’s HIV status or other confidential HIV-related information. Disclosure shall be limited to as few employees as possible and only to those employees with a direct need to receive the information to achieve the purpose authorized by this subdivision;

(9) Employees of facilities operated by the Department of Correction to provide services related to HIV infection or if the medical director and chief administrator of the facility determine that the behavior of an inmate poses significant risk of transmission to another inmate or has resulted in a significant exposure of another inmate of the facility. Such a disclosure shall only be made if it is specifically required to enable the inmate to receive such services or is likely to prevent or reduce the risk of transmission and no reasonable alternatives exist that will achieve the same goal and also preserve the confidentiality of the information. Such “reasonable alternatives” include counseling the inmate concerning behaviors that pose a risk of transmission or other efforts to prevent or address the behaviors that pose a significant risk of transmission without disclosing the patient’s HIV status or other confidential HIV-related information. Disclosure shall be limited to as few employees as possible and only to those employees with a direct need to receive the information to achieve a purpose authorized by this subdivision;

(10) Any person allowed access to such information by a court order which is issued in compliance with the following provisions: (A) No court of this state shall issue such order unless the court finds a clear and imminent danger to the public health or the health of a person and that the person has demonstrated a compelling need for the test results which cannot be accommodated by other means. In assessing compelling need, the court shall weigh the need for disclosure against the privacy interest of the test subject and the public interest which may be disserved by disclosure which deters future testing or which may lead to discrimination. (B) Pleadings pertaining to disclosure of confidential HIV-related information shall substitute a pseudonym for the true name of the subject of the test. The disclosure to the parties of the subject’s true name shall be communicated confidentially, in documents not filed with the court. (C) Before granting any such order, the court shall provide the individual whose test result is in question with notice and a reasonable opportunity to participate in the proceedings if he is not already a party. (D) Court proceedings as to disclosure of confidential HIV-related information shall be conducted in camera unless the subject of the test agrees to a hearing in open court or unless the court determines that a public hearing is necessary to the public interest and the proper administration of justice. (E) Upon the issuance of an order to disclose test results, the court shall impose appropriate safeguards against unauthorized disclosure, which shall specify the persons who may have access to the information, the purposes for which the information shall be used, and appropriate prohibitions on future disclosure;

(11) Life and health insurers, government payers and health care centers and their affiliates, reinsurers, and contractors, except agents and brokers, in connection with underwriting and claim activity for life, health, and disability benefits;

(12) Any health care provider specifically designated by the protected individual to receive such information received by a life or health insurer or health care center pursuant to an application for life, health or disability insurance; and

(13) A procurement organization, for the purposes of assessing donor suitability pursuant to subsection (c) of section 19a-289m.

(b) No person, except the protected individual, his legal guardian or a person authorized to consent to health care for such individual, to whom confidential HIV-related information is disclosed may further disclose such information, except as provided in this section and sections 19a-584 and 19a-585.

(P.A. 89-246, S. 3; P.A. 93-291, S. 4; P.A. 95-257, S. 11, 58; P.A. 04-122, S. 7; P.A. 10-123, S. 29.)

History: P.A. 93-291 amended Subsec. (a)(1) to permit disclosure of information to a person authorized to consent to health care for an individual and (a)(7) to allow another physician, if the person has no personal physician or if the personal physician is unavailable, to seek voluntary consent to disclosure, and amended Subsec. (b) to add a person authorized to consent to health care to persons who may further disclose and made technical changes; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 04-122 added Subsec. (a)(13) re disclosure to procurement organization; P.A. 10-123 amended Subsec. (a)(13) by replacing reference to Sec. 19a-279j with reference to Sec. 19a-289m(c).

Cited. 38 CA 360. Trial court’s order permitting defendant pharmacy to redact information relating to a person’s physical or medical condition adequately protected statutorily mandated confidentiality of AIDS and HIV positive patients. 53 CA 129.



Section 19a-584 - Informing and warning of known partners of possible exposure to the HIV virus. Disclosure of HIV-related information to public health officers.

(a) A public health officer may inform or warn partners of an individual that they may have been exposed to HIV under the following conditions: (1) The public health officer reasonably believes there is a significant risk of transmission to the partner; (2) the public health officer has counseled the protected individual regarding the need to notify the partner and the public health officer reasonably believes the protected individual will not inform the partner; (3) the public health officer has informed the protected individual of such officer’s intent to make such disclosure. The public health officer may also warn or inform a partner at the request of a protected individual. When making such disclosure to the partner the public health officer shall provide or make referrals for the provision of the appropriate medical advice and counseling for coping with the emotional consequences of learning the information and for changing behavior to prevent transmission or contraction of HIV infection. The public health officer shall not disclose the identity of the protected individual or the identity of any other partner. The public health officer, making a notification, shall make such disclosure in person, except where circumstances reasonably prevent doing so. The public health officer shall make a good faith effort to notify the partner of the risk of HIV infection. The public health officer shall have no obligation to warn or inform, identify or locate any partner.

(b) A physician may warn or inform a known partner of a protected individual if both the partner and the protected individual are under the physician’s care or the physician may disclose confidential HIV-related information to a public health officer for the purpose of informing or warning partners of the protected individual that they may have been exposed to HIV , under the following conditions: (1) The physician reasonably believes there is a significant risk of transmission to the partner; (2) the physician has counseled the protected individual regarding the need to notify the partner and the physician reasonably believes the protected individual will not inform the partner; (3) the physician has informed the protected individual of such physician’s intent to make such disclosure to the partner or public health officer. The physician may also warn or inform a partner at the request of a protected individual. When making such disclosure to the partner the physician shall provide or make referrals for the provision of the appropriate medical advice and counseling for coping with the emotional consequences of learning the information and for changing behavior to prevent transmission or contraction of HIV infection. The physician or public health officer shall not disclose the identity of the protected individual or the identity of any other partner. The public health officer or physician making a notification shall make such disclosure in person, except where circumstances reasonably prevent doing so. Upon receiving such a request for assistance, the public health officer shall make a good faith effort to notify said partner of the risk of HIV infection. The physician or public health officer shall have no obligation to warn or inform, identify or locate any partner. The physician shall have no obligation to disclose information to a public health officer for the purpose of warning or informing a partner.

(c) For purposes of this section, “public health officer” means an employee of the Department of Public Health designated by the commissioner or if authorized by the commissioner, a local health director, or such director’s designee.

(P.A. 89-246, S. 4; P.A. 93-291, S. 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-196, S. 17.)

History: P.A. 93-291 amended Subsec. (b) to provide that a physician may warn or inform a known partner and may disclose confidential HIV-related information to a public health officer; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-196 made technical changes.



Section 19a-585 - Requirements for disclosure of HIV-related information.

(a) Whenever confidential HIV-related information is disclosed it shall be accompanied by a statement in writing, whenever possible, which includes the following or substantially similar language: “This information has been disclosed to you from records whose confidentiality is protected by state law. State law prohibits you from making any further disclosure of it without the specific written consent of the person to whom it pertains, or as otherwise permitted by said law. A general authorization for the release of medical or other information is NOT sufficient for this purpose.” An oral disclosure shall be accompanied or followed by such a notice within ten days.

(b) Except for disclosures made to a federal, state, or local health officer when such disclosure is mandated or authorized by federal or state law or to persons reviewing information or records in the ordinary course of ensuring that a health facility is in compliance with applicable quality of care standards or any other authorized program evaluation, program monitoring or service review, a notation of all such disclosures shall be placed in the medical record or with any record of an HIV-related test result of a protected individual, who shall be informed of such disclosures upon request; provided for disclosures made to governmental agents requiring information necessary for payments to be made on behalf of patients or clients pursuant to contract or law, such notation need only be entered at the time the disclosure is first made.

(c) Nothing in this chapter shall limit a person’s or agency’s responsibility to report, investigate or disclose child protective services information pursuant to sections 17a-101, 17a-101a to 17a-101k, inclusive, 17a-103 and 46b-129a and regulations adopted pursuant to said sections.

(d) The provisions of subsections (a) and (b) of this section shall not be applicable to disclosures made pursuant to subdivision (11) of subsection (a) of section 19a-583.

(e) Except as provided in subparagraph (G) of subdivision (5) of subsection (d) of section 19a-582, nothing in this chapter shall prohibit the recording of HIV and AIDS-related information in the medical chart or medical records of a protected individual or the listing of AIDS, HIV-related illness or HIV infection in a certificate of death or autopsy report. This chapter shall not be construed to modify regulations relating to access to death certificates or autopsy reports. This chapter shall not be construed to modify the provisions of section 19a-25 or 19a-221.

(P.A. 89-246, S. 5; P.A. 93-291, S. 6; P.A. 96-246, S. 30; P.A. 09-133, S. 2.)

History: P.A. 93-291 made technical changes in Subsecs. (c) and (e); P.A. 96-246 amended Subsec. (c) by adding references to Secs. 17a-101a to 17a-101k, inclusive, and 46b-129a; P.A. 09-133 amended Subsec. (e) by making a technical change, effective July 1, 2009.



Section 19a-586 - Testing for insurance purposes.

(a) Any insurer that requests an applicant for insurance coverage to take an HIV-related test shall obtain the applicant’s written informed consent for such test prior to conducting it.

(b) The Insurance Commissioner shall adopt regulations, in consultation with the Commissioner of Public Health and in accordance with the provisions of chapter 54, which establish all necessary requirements for the provision of informed consent pursuant to the provisions of subsection (a) of this section. Such regulations shall include, but not be limited to, requirements regarding (1) sufficient notice at the time of application that the insured will be tested for HIV infection and (2) an explanation of AIDS and HIV infection.

(P.A. 89-246, S. 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 19a-587 - Disclosure by insurers.

Nothing in this chapter shall prohibit the disclosure by a life or health insurer or health care center of a positive HIV-related test result to an organization that assembles or collects information about insurance applicants for the purposes of detecting fraud, misrepresentation, or nondisclosure in connection with insurance underwriting, provided such result is provided as a nonspecific blood test result, within a general code category, which code is not designated solely for HIV-related test results and provided the majority of results included in the general code are not HIV-related and the code does not otherwise allow members of the organization to reasonably identify an applicant’s test result as an HIV-related test.

(P.A. 89-246, S. 7.)



Section 19a-588 - Notification of procedures to certain municipal employees.

Each town shall notify its police, fire and emergency medical services personnel of the procedures under subdivision (5) of subsection (d) of section 19a-582 and subdivision (7) of subsection (a) of section 19a-583 pertaining to workers who have experienced a significant exposure.

(P.A. 89-246, S. 8; P.A. 09-133, S. 3.)

History: P.A. 09-133 made a technical change, effective July 1, 2009.



Section 19a-589 - Regulations.

The commissioner shall adopt such regulations, as he deems necessary, in accordance with the provisions of chapter 54 to implement the provisions of sections 19a-581 to 19a-585, inclusive.

(P.A. 89-246, S. 9.)



Section 19a-590 - Liability for violations.

Any person, except as otherwise provided in this chapter, who wilfully violates any provision of this chapter shall be liable in a private cause of action for injuries suffered as a result of such violation. Upon a finding that an individual has been injured as a result of such violation, damages shall be assessed in the amount sufficient to compensate said individual for such injury.

(P.A. 89-246, S. 10.)

Cited. 38 CA 360.



Section 19a-591 - Definitions.

As used in sections 19a-591 to 19a-591c, inclusive:

(1) “AIDS vaccine” means a vaccine which has been developed by a manufacturer, is being tested and administered at a research institution for purposes of determining whether it provides immunity to acquired immune deficiency syndrome or is of therapeutic benefit to persons or fetuses infected with the acquired immune deficiency syndrome virus, and for which an investigational new drug application is on file with the federal Food and Drug Administration and is in effect.

(2) “Manufacturer” means any person who is domiciled or has his principal place of business in this state and has developed an AIDS vaccine.

(3) “Research institution” means a hospital which is accredited by the Joint Commission on the Accreditation of Healthcare Organizations, or a recognized medical school which operates, or is affiliated with, or is operated by an accredited hospital.

(4) “Research subject” means a person who is administered an AIDS vaccine, or a fetus of a person administered an AIDS vaccine, or a child born to a person administered an AIDS vaccine.

(5) “Researcher” means a person employed by or affiliated with a manufacturer or a research institution, who participates in the development or testing or administration of an AIDS vaccine, or who is involved in the diagnosis and treatment of a research subject.

(P.A. 91-349, S. 4, 8.)



Section 19a-591a - Administration of AIDS vaccine.

A manufacturer, research institution or researcher shall, prior to the administration of an AIDS vaccine to a person, provide a written explanation of the immunity provisions of section 19a-591b to such person and obtain such person’s informed consent. A parent or legal guardian of a child may give informed consent for such child. A copy of the informed consent shall be maintained with such person’s medical records.

(P.A. 91-349, S. 5, 8.)



Section 19a-591b - Immunity from liability for civil damages for personal injury to research subject. Exceptions.

A manufacturer, research institution or researcher shall not be liable to a research subject for civil damages for personal injury resulting from the administration of any AIDS vaccine to such research subject, unless such injury was caused by the gross negligence or reckless, wilful or wanton misconduct of such manufacturer, research institution or researcher or such manufacturer, research institution or researcher has failed to comply with the provisions of section 19a-591a. The immunity provided by this section shall not apply to a manufacturer, research institution or researcher who intentionally provided false information in connection with an investigational new drug application.

(P.A. 91-349, S. 6, 8.)



Section 19a-591c - Research subjects.

No person shall be denied the opportunity to be a research subject because of the inability to pay for medical treatment.

(P.A. 91-349, S. 7, 8.)



Section 19a-592 - Testing and treatment of minor for HIV or AIDS. Confidentiality. Liability for costs.

(a) Any licensed physician may examine and provide treatment for human immunodeficiency virus infection, or acquired immune deficiency syndrome for a minor, only with the consent of the parents or guardian of the minor unless the physician determines that notification of the parents or guardian of the minor will result in treatment being denied or the physician determines the minor will not seek, pursue or continue treatment if the parents or guardian are notified and the minor requests that his parents or guardian not be notified. The physician shall fully document the reasons for the determination to provide treatment without the consent or notification of the parents or guardian of the minor and shall include such documentation, signed by the minor, in the minor’s clinical record. The fact of consultation, examination and treatment of a minor under the provisions of this section shall be confidential and shall not be divulged without the minor’s consent, including the sending of a bill for the services to any person other than the minor until the physician consults with the minor regarding the sending of a bill.

(b) A minor shall be personally liable for all costs and expenses for services afforded him at his request under this section.

(P.A. 92-119, S. 1.)



Section 19a-593 - Testing of pregnant women and newborns. Notification and documentation requirements.

(a) Each health care provider giving prenatal care to pregnant women in this state shall inform her, or ascertain from the woman’s medical record that such information has already been provided to her, that HIV testing is a part of routine prenatal care and shall inform her of the health benefits to herself and her newborn of being tested for HIV infection. Such information shall be conveyed along with the counseling required by section 19a-582. The health care provider shall inform the patient that HIV-related information is confidential pursuant to section 19a-583. If the patient provides informed consent to an HIV-related test consistent with section 19a-582, the health care provider responsible for HIV counseling under this section shall perform or arrange to have performed an HIV-related test and document the test result in the medical record.

(b) If, during the current pregnancy, an HIV-related test has not been documented in the patient’s medical record at admission for delivery of the baby, then the health care provider responsible for the patient’s care shall inform the pregnant woman as required under subsection (a) of this section and shall also inform her of the health benefits to herself and her newborn of being tested for HIV infection either before delivery or within twenty-four hours after delivery and, in the absence of specific written objection, shall cause such test to be administered.

(P.A. 95-269, S. 2; June Sp. Sess. P.A. 99-2, S. 29.)

History: June Sp. Sess. P.A. 99-2 deleted existing provisions requiring obstetrician-gynecologists to notify pregnant women of the availability of AIDS testing, added Subsec. (a) re information on HIV testing, performance of HIV testing and documentation of test results, and added Subsec. (b) re HIV information and testing at admission for delivery.

See Sec. 19a-55 re newborn infant health screening.

See Sec. 19a-90 re blood test of pregnant women.



Section 19a-593a - Limitation on causes of action for HIV-related test.

No cause of action for civil assault, civil battery, invasion of privacy or failure to obtain informed consent shall arise against any acute care general hospital licensed under chapter 368v or any other health care provider or person responsible for administering an HIV-related test, or causing such test to be administered, as required by section 19a-55 or 19a-593, on the basis that such HIV-related test was administered without the consent of the patient or the patient’s parent or guardian. Nothing in this section shall be construed to: (1) Relieve any person or entity from liability for (A) negligence in administering such HIV-related test, (B) negligence in the reporting or distribution of the results of such HIV-related test, (C) negligence related to the provision of any counseling about a patient’s decision whether to obtain treatment as a result of such HIV-related test, or (D) negligence in the treatment of a patient; or (2) eliminate or limit any defense to any cause of action that is or may be alleged against such hospital, health care provider or person responsible for administering such HIV-related test or causing such test to be administered.

(June Sp. Sess. P.A. 01-4, S. 31, 58.)

History: June Sp. Sess. P.A. 01-4 effective July 1, 2001.



Section 19a-594 - Pregnant women and newborn testing public awareness programs and health care provider training.

(a) The Department of Public Health may develop and implement a comprehensive training program designed to reach all health care providers who are required by the provisions of sections 19a-90, 19a-555 and 19a-593 to provide counseling or testing for HIV of pregnant women or newborns. The training program may include instruction on but not be limited to: The requirements of the provisions of sections 19a-90 and 19a-555; the requirements of this chapter; the benefits of such HIV testing for pregnant women; the possible interventions to prevent HIV transmission from a pregnant woman and her fetus or newborn; the side effects of such interventions; appropriate protocols for the counseling, testing and treatment of adolescents and their newborns; the statutory confidentiality provisions that relate to adolescents; resources available for health care, case management, counseling and treatment for people with HIV and AIDS; and, the sanctions for violation of the provisions of sections 19a-90 and 19a-555 and of this chapter.

(b) The Department of Public Health may develop educational materials for women subject to the provisions of sections 19a-90, 19a-555 and 19a-593 and distribute such materials to any health care provider subject to the provisions of sections 19a-90, 19a-555 and 19a-593. These materials shall be in plain language and shall be, whenever possible, in the first language of the recipient of the materials. The materials may include, but not be limited to: An explanation of the provisions of sections 19a-90, 19a-555 and 19a-593; a description of the provisions of this chapter; the appropriate confidentiality provisions of the statute that refer to minors; a list of health care and support services for people with HIV/AIDS; and a toll-free number to report any violations of the statutes by providers. Each health care provider subject to the provisions of sections 19a-90, 19a-555 and 19a-593 shall give each woman who they counsel or test for HIV or whose newborn they test for HIV a copy of such educational materials.

(c) Any health care provider who performs an HIV test on a newborn under the provisions of sections 19a-90, 19a-555 and 19a-593 shall report the results of such test to the mother of such newborn before the mother leaves the hospital or within forty-eight hours of the birth of such newborn whichever is sooner. Such provider shall refer any women whose newborn tests positive for HIV to an HIV case manager and an appropriate health care provider. Such provider shall also give the woman a list of support services for people with HIV and AIDS.

(June Sp. Sess. P.A. 99-2, S. 17.)



Section 19a-594a - Referral of child to state agency based on test result.

No child shall be referred to the Department of Children and Families solely on the basis of a positive HIV test.

(June Sp. Sess. P.A. 99-2, S. 18.)






Chapter 368y - Abortion

Section 19a-600 - Definitions.

For the purposes of sections 19a-601 and 19a-602:

(1) “Counselor” means: (A) A psychiatrist, (B) a psychologist licensed under chapter 383, (C) a clinical social worker licensed under chapter 383b, (D) a marital and family therapist licensed under chapter 383a, (E) an ordained member of the clergy, (F) a physician assistant licensed under section 20-12b, (G) a nurse-midwife licensed under chapter 377, (H) a certified guidance counselor, (I) a registered professional nurse licensed under chapter 378, or (J) a practical nurse licensed under chapter 378.

(2) “Minor” means a person who is less than sixteen years of age.

(P.A. 90-113, S. 1; P.A. 95-116, S. 7; 95-289, S. 9; P.A. 96-180, S. 63, 166; P.A. 06-196, S. 150; P.A. 07-217, S. 82.)

History: P.A. 95-116 changed reference to certified independent social workers to licensed clinical social workers and made a technical correction to refer to physician’s assistants as licensed rather than certified; P.A. 95-289 echoed technical changes in P.A. 95-116, changing “certified” to “licensed” in references to marriage and family therapists and physician assistants; P.A. 96-180 made a technical change in definition of “counselor”, substituting “marital” for “marriage” in “marital and family therapist”, effective June 3, 1996; P.A. 06-196 made a technical change in Subdiv. (1), effective June 7, 2006; P.A. 07-217 made a technical change in Subdiv. (1)(C), effective July 12, 2007.



Section 19a-601 - Information and counseling for minors required. Medical emergency exception.

(a) Prior to the performance of an abortion upon a minor, a physician or counselor shall provide pregnancy information and counseling in accordance with this section in a manner and language that will be understood by the minor. The physician or counselor shall:

(1) Explain that the information being given to the minor is being given objectively and is not intended to coerce, persuade or induce the minor to choose to have an abortion or to carry the pregnancy to term;

(2) Explain that the minor may withdraw a decision to have an abortion at any time before the abortion is performed or may reconsider a decision not to have an abortion at any time within the time period during which an abortion may legally be performed;

(3) Explain to the minor the alternative choices available for managing the pregnancy, including: (A) Carrying the pregnancy to term and keeping the child, (B) carrying the pregnancy to term and placing the child for adoption, placing the child with a relative or obtaining voluntary foster care for the child, and (C) having an abortion, and explain that public and private agencies are available to assist the minor with whichever alternative she chooses and that a list of these agencies and the services available from each will be provided if the minor requests;

(4) Explain that public and private agencies are available to provide birth control information and that a list of these agencies and the services available from each will be provided if the minor requests;

(5) Discuss the possibility of involving the minor’s parents, guardian or other adult family members in the minor’s decision-making concerning the pregnancy and whether the minor believes that involvement would be in the minor’s best interests; and

(6) Provide adequate opportunity for the minor to ask any questions concerning the pregnancy, abortion, child care and adoption, and provide information the minor seeks or, if the person cannot provide the information, indicate where the minor can receive the information.

(b) After the person provides the information and counseling to a minor as required by this section, such person shall have the minor sign and date a form stating that:

(1) The minor has received information on alternatives to abortion and that there are agencies that will provide assistance and that a list of these agencies and the services available from each will be provided if the minor requests;

(2) The minor has received an explanation that the minor may withdraw an abortion decision or reconsider a decision to carry a pregnancy to term;

(3) The alternatives available for managing the pregnancy have been explained to the minor;

(4) The minor has received an explanation about agencies available to provide birth control information and that a list of these agencies and the services available from each will be provided if the minor requests;

(5) The minor has discussed with the person providing the information and counseling the possibility of involving the minor’s parents, guardian or other adult family members in the minor’s decision-making about the pregnancy;

(6) If applicable, the minor has determined that not involving the minor’s parents, guardian or other adult family members is in the minor’s best interests; and

(7) The minor has been given an adequate opportunity to ask questions.

(c) The person providing the information and counseling shall also sign and date the form and shall include such person’s business address and business telephone number. The person shall keep a copy for such minor’s medical record and shall give the form to the minor or, if the minor requests and if such person is not the attending physician, transmit the form to the minor’s attending physician. Such medical record shall be maintained as otherwise provided by law.

(d) The provision of pregnancy information and counseling by a physician or counselor which is evidenced in writing containing the information and statements provided in this section and which is signed by the minor shall be presumed to be evidence of compliance with the requirements of this section.

(e) The requirements of this section shall not apply when, in the best medical judgment of the physician based on the facts of the case before him, a medical emergency exists that so complicates the pregnancy or the health, safety or well-being of the minor as to require an immediate abortion. A physician who does not comply with the requirements of this section by reason of this exception shall state in the medical record of the abortion the medical indications on which his judgment was based.

(P.A. 90-113, S. 2.)



Section 19a-602 - Termination of pregnancy prior to viability. Abortion after viability prohibited; exception.

(a) The decision to terminate a pregnancy prior to the viability of the fetus shall be solely that of the pregnant woman in consultation with her physician.

(b) No abortion may be performed upon a pregnant woman after viability of the fetus except when necessary to preserve the life or health of the pregnant woman.

(P.A. 90-113, S. 3.)






Chapter 368z - Office of Health Care Access

Section 19a-610 - Short title: Office of Health Care Access Act.

Section 19a-610 is repealed, effective October 6, 2009.

(May Sp. Sess. 94-3, S. 5, 28; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176.)



Section 19a-611 - Definitions.

Section 19a-611 is repealed, effective July 1, 2008.

(May Sp. Sess. P.A. 94-3, S. 6, 28; June 18 Sp. Sess. P.A. 97-8, S. 27, 88; P.A. 08-14, S. 8.)



Section 19a-612 - Office of Health Care Access division within Department of Public Health: Established.

(a) There is established, within the Department of Public Health, a division to be known as the Office of Health Care Access. The division, under the direction of the Commissioner of Public Health, shall constitute a successor to the former Office of Health Care Access, in accordance with the provisions of sections 4-38d and 4-39.

(b) Any order, decision, agreed settlement, or regulation of the Office of Health Care Access which is in force on October 6, 2009, shall continue in force and effect as an order or regulation of the Department of Public Health until amended, repealed or superseded pursuant to law.

(c) If the words “Office of Health Care Access” are used or referred to in any public or special act of 2009 or in any section of the general statutes which is amended in 2009, such words shall be deemed to mean or refer to the Office of Health Care Access division within the Department of Public Health.

(May Sp. Sess. P.A. 94-3, S. 7, 28; P.A. 95-257, S. 36, 58; Sept. Sp. Sess. P.A. 09-3, S. 1.)

History: May Sp. Sess. P.A. 94-3 effective July 1, 1994; P.A. 95-257 deleted provisions re governing board and how its members are selected, replacing the board with a commissioner and setting forth his appointment and qualifications, effective July 1, 1995; Sept. Sp. Sess. P.A. 09-3 designated existing provisions as Subsec. (a), amended same to provide that Office of Health Care Access is division within Department of Public Health and successor to former office, added Subsec. (b) re continued effectiveness of any order, decision, agreed settlement or regulation of Office of Health Care Access and added Subsec. (c) providing that references to Office of Health Care Access in 2009 acts are deemed to refer to Office of Health Care Access division within Department of Public Health, effective October 6, 2009.

See Sec. 1-101aa re provider participation in informal committees, task forces and work groups of office not deemed to be lobbying.



Section 19a-612a - Office within Department of Public Health for administrative purposes only.

Section 19a-612a is repealed, effective October 6, 2009.

(P.A. 95-257, S. 34, 58; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176.)



Section 19a-612b - Office of Health Care Access to be successor agency to the Commission on Hospitals and Health Care.

Section 19a-612b is repealed, effective October 6, 2009.

(P.A. 95-257, S. 35, 58; P.A. 98-150, S. 14, 17; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176.)



Section 19a-612c - Term “Commission on Hospitals and Health Care” deemed to mean “Office of Health Care Access”.

Section 19a-612c is repealed, effective October 1, 2002.

(P.A. 95-257, S. 39, 58; P.A. 02-101, S. 15; S.A. 02-12, S. 1.)



Section 19a-612d - Office of Health Care Access division overseen by a Deputy Commissioner of Public Health.

Notwithstanding any provision of the general statutes, there shall be a Deputy Commissioner of Public Health who shall oversee the Office of Health Care Access division of the Department of Public Health and who shall exercise independent decision-making authority over all certificate of need decisions.

(Sept. Sp. Sess. P.A. 09-3, S. 2; P.A. 11-242, S. 24.)

History: Sept. Sp. Sess. P.A. 09-3 effective October 6, 2009; P.A. 11-242 substituted “certificate of need decisions” for “certificate of need related matters” re deputy commissioner’s independent decision-making authority and deleted provisions re former commissioner of office serving as deputy commissioner, designation of executive assistant by deputy commissioner and report to General Assembly.



Section 19a-613 - Powers and duties. Data collection.

(a) The Office of Health Care Access may employ the most effective and practical means necessary to fulfill the purposes of this chapter, which may include, but need not be limited to:

(1) Collecting patient-level outpatient data from health care facilities or institutions, as defined in section 19a-630;

(2) Establishing a cooperative data collection effort, across public and private sectors, to assure that adequate health care personnel demographics are readily available; and

(3) Performing the duties and functions as enumerated in subsection (b) of this section.

(b) The office shall: (1) Authorize and oversee the collection of data required to carry out the provisions of this chapter; (2) oversee and coordinate health system planning for the state; (3) monitor health care costs; and (4) implement and oversee health care reform as enacted by the General Assembly.

(c) The Commissioner of Public Health or any person the commissioner designates may conduct a hearing and render a final decision in any case when a hearing is required or authorized under the provisions of any statute dealing with the Office of Health Care Access.

(May Sp. Sess. P.A. 94-3, S. 8, 28; P.A. 95-257, S. 37, 58; June 18 Sp. Sess. P.A. 97-8, S. 28, 88; P.A. 98-36, S. 3; 98-87, S. 2; P.A. 99-172, S. 1, 7; P.A. 05-151, S. 1; Sept. Sp. Sess. P.A. 09-3, S. 3.)

History: May Sp. Sess. P.A. 94-3 effective July 1, 1994; P.A. 95-257 deleted former Subsec. (b) re responsibility for a state health regulation and financing plan, and former Subsec. (d) re a working group to study a regional health care plan, relettered the remaining Subsecs. accordingly and amended new Subsec. (b) by requiring coordination with the Health Care Data Institute and by adding new Subdiv. (4) re continuing the functions and duties of chapter 368c and renumbering the remaining Subdiv. and added new Subsec. (c) re hearings and decisions by a designee, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 made technical changes in Subsec. (b) reflecting the abolishment of the Connecticut Health Care Data Institute, effective July 1, 1997; P.A. 98-36 made a technical correction, changing reference to sections to “this chapter”; P.A. 98-87 amended Subsec. (a) to add Subdivs. (1) and (2) re collecting data, changed “shall” to “may” and changed section reference to chapter reference; P.A. 99-172 made a technical change in Subsec. (c) and added Subsecs. (d) re graduate medical education and (e) re reports, effective June 23, 1999; P.A. 05-151 deleted Subsecs. (d) and (e) re graduate medical education reporting requirements; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (c) by substituting Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009.



Section 19a-614 - Support staff and consultants. Consumer education unit.

(a) The Commissioner of Public Health may employ and pay professional and support staff subject to the provisions of chapter 67 and contract with and engage consultants and other independent professionals as may be necessary or desirable to carry out the functions of the office.

(b) The commissioner may establish a consumer education unit within the office to provide information to residents of the state concerning the availability of public and private health care coverage.

(May Sp. Sess. P.A. 94-3, S. 9, 28; P.A. 95-257, S. 38, 58; Sept. Sp. Sess. P.A. 09-3, S. 4.)

History: May Sp. Sess. P.A. 94-3 effective July 1, 1994; P.A. 95-257 eliminated the position of executive director and advisory committee, made establishment of the consumer education unit optional, replaced “board” with “Commissioner of Health Care Access” and relettered the Subsecs., effective July 1, 1995; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) by substituting Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009.



Section 19a-615 - Health Care Reform Review Board. Reports.

Section 19a-615 is repealed, effective July 1, 1995.

(May Sp. Sess. P.A. 94-3, S. 11, 28; P.A. 95-257, S. 57, 58.)



Section 19a-616 - Connecticut Health Care Data Institute. Regulations.

Section 19a-616 is repealed, effective July 1, 1997.

(May Sp. Sess. P.A. 94-3, S. 12, 28; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 19a-617 - Advisory board.

Section 19a-617 is repealed, effective July 1, 1995.

(May Sp. Sess. P.A. 94-3, S. 13, 28; P.A. 95-257, S. 57, 58.)



Section 19a-617a - Demonstration project converting acute care hospital to provider of other medical services. Certificate of need waiver, property tax abatement.

Section 19a-617a is repealed, effective July 1, 2005.

(P.A. 96-238, S. 22, 23, 25; P.A. 05-151, S. 13.)



Section 19a-617b - Demonstration project for long-term acute care hospitals or satellite facilities. Waiver of licensure requirements. Certificate of need. Report.

(a) For purposes of this section:

(1) “Chronic disease hospital” means a nonprofit facility licensed as a chronic disease hospital by the Department of Public Health on or before January 1, 2003; and

(2) “Satellite facility” means a long-term acute care facility operated as part of a long-term acute care hospital under the provisions of Title XVIII of the Social Security Act.

(b) The Office of Health Care Access, in consultation with the Departments of Public Health and Social Services, may authorize up to four demonstration projects allowing chronic disease hospitals to establish and operate new long-term acute care hospitals or satellite facilities. The purpose of such demonstration projects is to study the quality of service, patient outcomes and cost-effectiveness resulting from the use of such hospitals or facilities. Such hospitals or facilities operated pursuant to such demonstration projects shall serve patients who require long-term hospitalization in an acute care setting, need twenty-four-hour on-site physician availability and are not suitable for placement in a skilled nursing facility. New long-term acute care hospitals and satellite facilities may be eligible for operation as such projects if they are (1) located within a licensed short-term acute care general or children’s hospital, (2) under the common ownership and control of a chronic disease hospital, and (3) currently are, or become certified for, Medicare participation as a long-term acute care hospital under Title XVIII of the Social Security Act.

(c) In connection with the demonstration projects authorized under this section, the Commissioner of Public Health may, in the commissioner’s discretion, waive licensure and other regulatory requirements otherwise applicable to chronic disease hospitals for new long-term acute care hospitals or satellite facilities. It shall not be necessary for the Department of Public Health to adopt or amend regulations for purposes of the demonstration projects authorized by this section.

(d) Not later than January 1, 2005, a chronic disease hospital may apply to the office for a certificate of need to conduct a demonstration project. Each demonstration project authorized by the office pursuant to this section shall collect and report on data concerning the demonstration project’s impact on the quality of service and patient outcomes and cost-effectiveness. Such data shall be reported in the manner prescribed by said commissioner, and shall include (1) length of stay, (2) number of intensive care days per patient, (3) cost of stay, (4) type of discharge, and (5) any other data requested by the Commissioner of Health Care Access.

(e) Not later than January 1, 2007, the Office of Health Care Access, in consultation with the Departments of Public Health and Social Services, shall report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to public health and human services concerning findings and recommendations regarding the demonstration projects authorized pursuant to this section.

(P.A. 03-275, S. 1.)



Section 19a-617c - Payments for services provided in long-term acute care hospitals or satellite facilities.

Section 19a-617c is repealed, effective July 1, 2012.

(P.A. 03-275, S. 2; Sept. Sp. Sess. P.A. 09-3, S. 61; Sept. Sp. Sess. P.A. 09-7, S. 176; June 12 Sp. Sess. P.A. 12-1, S. 294.)



Section 19a-618 to 19a-622 - Definitions. Collection; methodology; reporting requirements. Fee schedule; reports, analyses and studies. Confidentiality of data. Filing of data with institute.

Sections 19a-618 to 19a-622, inclusive, are repealed, effective July 1, 1997.

(May Sp. Sess. P.A. 94-3, S. 14–18, 28; P.A. 97-47, S. 22; June 18 Sp. Sess. P.A. 97-2, S. 93, 165; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 19a-630 - (Formerly Sec. 19a-145). Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Affiliate” means a person, entity or organization controlling, controlled by or under common control with another person, entity or organization. Affiliate does not include a medical foundation organized under chapter 594b.

(2) “Applicant” means any person or health care facility that applies for a certificate of need pursuant to section 19a-639a.

(3) “Bed capacity” means the total number of inpatient beds in a facility licensed by the Department of Public Health under sections 19a-490 to 19a-503, inclusive.

(4) “Capital expenditure” means an expenditure that under generally accepted accounting principles consistently applied is not properly chargeable as an expense of operation or maintenance and includes acquisition by purchase, transfer, lease or comparable arrangement, or through donation, if the expenditure would have been considered a capital expenditure had the acquisition been by purchase.

(5) “Certificate of need” means a certificate issued by the office.

(6) “Days” means calendar days.

(7) “Deputy commissioner” means the deputy commissioner of Public Health who oversees the Office of Health Care Access division of the Department of Public Health.

(8) “Commissioner” means the Commissioner of Public Health.

(9) “Free clinic” means a private, nonprofit community-based organization that provides medical, dental, pharmaceutical or mental health services at reduced cost or no cost to low-income, uninsured and underinsured individuals.

(10) “Health care facility” means (A) hospitals licensed by the Department of Public Health under chapter 368v; (B) specialty hospitals; (C) freestanding emergency departments; (D) outpatient surgical facilities, as defined in section 19a-493b and licensed under chapter 368v; (E) a hospital or other facility or institution operated by the state that provides services that are eligible for reimbursement under Title XVIII or XIX of the federal Social Security Act, 42 USC 301, as amended; (F) a central service facility; (G) mental health facilities; (H) substance abuse treatment facilities; and (I) any other facility requiring certificate of need review pursuant to subsection (a) of section 19a-638. “Health care facility” includes any parent company, subsidiary, affiliate or joint venture, or any combination thereof, of any such facility.

(11) “Nonhospital based” means located at a site other than the main campus of the hospital.

(12) “Office” means the Office of Health Care Access division within the Department of Public Health.

(13) “Person” means any individual, partnership, corporation, limited liability company, association, governmental subdivision, agency or public or private organization of any character, but does not include the agency conducting the proceeding.

(14) “Transfer of ownership” means a transfer that impacts or changes the governance or controlling body of a health care facility or institution, including, but not limited to, all affiliations, mergers or any sale or transfer of net assets of a health care facility.

(P.A. 73-117, S. 2, 31; 73-616, S. 59; P.A. 75-562, S. 1, 8; P.A. 77-192, S. 1, 13; 77-601, S. 6, 11; 77-614, S. 323, 610; P.A. 78-109, S. 1, 2, 6; P.A. 86-374, S. 1, 6; P.A. 87-420, S. 13, 14; P.A. 89-72, S. 4, 5; P.A. 93-381, S. 9, 39; P.A. 94-174, S. 4, 12; May Sp. Sess. P.A. 94-3, S. 19, 28; P.A. 95-257, S. 12, 21, 39, 41, 58; P.A. 98-150, S. 1, 17; P.A. 99-172, S. 2, 7; P.A. 00-27, S. 23, 24; June 30 Sp. Sess. P.A. 03-3, S. 30; P.A. 04-249, S. 4; P.A. 05-280, S. 61; P.A. 06-196, S. 213; P.A. 07-252, S. 69; Sept. Sp. Sess. P.A. 09-3, S. 5; P.A. 10-179, S. 83.)

History: P.A. 73-616 excluded from consideration as health care facility or institution facilities operated by nonprofit educational institution solely for students, faculty and staff and their dependents; P.A. 75-562 defined “commission” and “commissioner” and extended applicability beyond chapter; P.A. 77-192 defined “state health care facility or institution”; P.A. 77-601 included homemaker-home health aide agencies as health care facilities and institutions; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-109 excluded Christian Science sanatoriums from consideration as health care facilities or institutions and specified that state health care facility or institution is one which provides services reimbursable under Title XVIII or XIX of Social Security Act; Sec. 19-73b transferred to Sec. 19a-145 in 1983; P.A. 86-374 deleted coordination, assessment and monitoring agencies from definition of health care facility or institution; P.A. 87-420 deleted an obsolete reference to Sec. 19a-7; P.A. 89-72 changed “diagnosis and treatment” to “diagnosis or treatment”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-174 made technical changes in Subsec. (a) and added new Subsec. (b) defining “clinical laboratory” for certificate of need purposes, effective June 6, 1994; May Sp. Sess. P.A. 94-3 amended Subsec. (a) to add outpatient clinics, free-standing outpatient surgical facilities and imaging centers to the definition of health care facilities and to specify that such facilities include any parent company, subsidiary affiliate, joint venture or combination of such, effective July 1, 1994; P.A. 95-257 replaced reference to Secs. 17b-238 and 19a-114 with reference to chapter 368z, Commission on Hospitals and Health Care with Office of Health Care Access and Commissioner of Public Health and Addiction Services with Commissioner of Health Care Access, effective July 1, 1995; Sec. 19a-145 transferred to Sec. 19a-630 in 1997; P.A. 98-150 changed Subdiv. designations from letters to numbers, amended Subdiv. (1) to change “home health care agencies” to “home health agencies”, delete “homemaker-home health aide agencies”, change “personal care homes” to “residential care homes” add “rest homes” and delete reference to municipal outpatient clinics, added new Subdiv. (5) defining “affiliate” and deleted former Subsec. (b) defining “clinical laboratory”, effective June 5, 1998; P.A. 99-172 replaced former Subdiv. (5) defining “affiliate” with new Subdiv. (5) defining “person”, effective June 23, 1999; P.A. 00-27 made technical changes in Subdiv. (1), effective May 1, 2000; June 30 Sp. Sess. P.A. 03-3 amended Subdiv. (1) by deleting “residential care homes” from definition of “health care facility or institution”, effective August 20, 2003; P.A. 04-249 amended Subdiv. (1) by changing “free standing outpatient surgical facilities” to “outpatient surgical facilities”, effective July 1, 2004; P.A. 05-280 amended Subdiv. (1) by including critical access hospital in definition of “health care facility or institution”, effective July 1, 2005; P.A. 06-196 made technical changes in Subdiv. (1), effective June 7, 2006; P.A. 07-252 substituted “mobile field hospitals” for “critical access hospitals” in definition of “health care facility or institution”, effective July 12, 2007; Sept. Sp. Sess. P.A. 09-3 amended prefatory language by adding “unless the context otherwise requires”, redefined “office” in Subdiv. (3) by adding “division of the Department of Public Health” and redefined “commissioner” in Subdiv. (4) by substituting Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009; P.A. 10-179 replaced former Subdivs. (1) to (5) with new Subdivs. (1) to (14) re definitions applicable to certificate of need process.

See Sec. 19a-507 re New Horizons independent living facility for severely physically disabled adults.

Cited. 182 C. 314.

Annotation to former section 19a-145:

Cited. 214 C. 321.



Section 19a-630a - Affiliate deemed controlled by another person.

For purposes of this chapter, an affiliate is deemed controlled by another person if the other person, or one of that other person’s affiliates, officers or management employees, acting in such capacity, acts as a general partner of a general or limited partnership or manager of a limited liability company.

(P.A. 99-172, S. 3, 7; P.A. 05-75, S. 1; P.A. 09-212, S. 8; P.A. 10-179, S. 84.)

History: P.A. 99-172 effective June 23, 1999; P.A. 05-75 redefined “affiliate” and extended the new definition to Secs. 19a-639b and 19a-639c, and deleted the definition of “health-care-related person”; P.A. 09-212 excluded medical foundations from definition of “affiliate”, effective July 1, 2009; P.A. 10-179 removed definition of “affiliate”.



Section 19a-631 - (Formerly Sec. 19a-148a). Assessments of hospitals for expenses of the office.

(a) As used in this section, section 19a-632 and section 19a-632a, “hospital” means each hospital subject to the provisions of this chapter and licensed as a short-term acute-care general hospital or a children’s hospital or both by the Department of Public Health.

(b) Each hospital shall annually pay to the Commissioner of Public Health, for deposit in the General Fund, an amount equal to its share of the actual expenditures made by the office during each fiscal year including the cost of fringe benefits for office personnel as estimated by the Comptroller, the amount of expenses for central state services attributable to the office for the fiscal year as estimated by the Comptroller, plus the expenditures made on behalf of the office from the Capital Equipment Purchase Fund pursuant to section 4a-9 for such year. Payments shall be made by assessment of all hospitals of the costs calculated and collected in accordance with the provisions of this section and section 19a-632. If for any reason a hospital ceases operation, any unpaid assessment for the operations of the office shall be reapportioned among the remaining hospitals to be paid in addition to any other assessment.

(P.A. 93-229, S. 18, 21; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 42, 58; P.A. 98-22, S. 1, 3; Sept. Sp. Sess. P.A. 09-3, S. 6; P.A. 11-242, S. 88.)

History: P.A. 93-229 effective June 4, 1993; P.A. 93-381 and 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and “commission” with “office”, qualified expenditures made by the office as those which are accountable to the functions of the office transferred from the Commission on Hospitals and Health Care, and deleted reference to a fiscal year 1993 share, effective July 1, 1995; Sec. 19a-148a transferred to Sec. 19a-631 in 1997; P.A. 98-22 amended Subsec. (b) to require payment to the Commissioner of Health Care Access rather than Commissioner of Public Health, deleted reference to expenditures “which are accountable to the functions of the office transferred from the Commission on Hospitals and Health Care” and added provision re reapportionment of payments when a hospital ceases operation, effective July 1, 1998; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by substituting Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009; P.A. 11-242 amended Subsec. (a) by adding reference to Sec. 19a-632a, effective July 1, 2011.

Cited. 235 C. 128.



Section 19a-632 - (Formerly Sec. 19a-148b). Calculation of assessment and costs.

(a) On or before September first, annually, the Office of Health Care Access shall determine (1) the total net revenue of each hospital for the most recently completed hospital fiscal year beginning October first; and (2) the proposed assessment on the hospital for the state fiscal year. The assessment on each hospital shall be calculated by multiplying the hospital’s percentage share of the total net revenue specified in subdivision (1) of this subsection times the costs of the office, as determined in subsection (b) of this section.

(b) The costs of the office shall be the total of (1) the amount appropriated for expenses for the operation of the office for the fiscal year, as estimated by the Comptroller, (2) the cost of fringe benefits for office personnel for such year, as estimated by the Comptroller, (3) the amount of expenses for central state services attributable to the office for the fiscal year as estimated by the Comptroller, and (4) the estimated expenditures on behalf of the office from the Capital Equipment Purchase Fund pursuant to section 4a-9 for such year, provided for purposes of this calculation the amount of expenses for the operation of the office for the fiscal year as estimated by the Comptroller, plus the cost of fringe benefits for personnel, the amount of expenses for said central state services for the fiscal year as estimated by the Comptroller, and said estimated expenditures from the Capital Equipment Purchase Fund pursuant to section 4a-9 shall be deemed to be the actual expenditures of the office.

(c) On or before December thirty-first, annually, for each fiscal year, each hospital shall pay the office twenty-five per cent of its proposed assessment, adjusted to reflect any credit or amount due under the recalculated assessment for the preceding state fiscal year as determined pursuant to subsection (d) of this section or any reapportioned assessment pursuant to subsection (b) of section 19a-631. The hospital shall pay the remaining seventy-five per cent of its assessment to the office in three equal installments on or before the following March thirty-first, June thirtieth and September thirtieth, annually.

(d) Immediately following the close of each state fiscal year the commissioner shall recalculate the proposed assessment for each hospital based on the costs of the office in accordance with subsection (b) of this section using the actual expenditures made by the office during that fiscal year and the actual expenditures made on behalf of the office from the Capital Equipment Purchase Fund pursuant to section 4a-9. On or before August thirty-first, annually, the office shall render to each hospital a statement showing the difference between the respective recalculated assessment and the amount previously paid. On or before September thirtieth, the commissioner, after receiving any objections to such statements, shall make such adjustments which in said commissioner’s opinion may be indicated and shall render an adjusted assessment, if any, to the affected hospitals. Adjustments to reflect any credit or amount due under the recalculated assessment for the previous state fiscal year shall be made to the proposed assessment due on or before December thirty-first of the following state fiscal year.

(e) If any assessment is not paid when due, the commissioner shall impose a fee equal to (1) two per cent of the assessment if such failure to pay is for not more than five days, (2) five per cent of the assessment if such failure to pay is for more than five days but not more than fifteen days, or (3) ten per cent of the assessment if such failure to pay is for more than fifteen days. If a hospital fails to pay any assessment for more than thirty days after the date when due, the commissioner may, in addition to the fees imposed pursuant to this subsection, impose a civil penalty of up to one thousand dollars per day for each day past the initial thirty days that the assessment is not paid. Any civil penalty authorized by this subsection shall be imposed by the commissioner in accordance with subsections (b) to (e), inclusive, of section 19a-653.

(f) The office shall deposit all payments received pursuant to this section with the State Treasurer. The moneys so deposited shall be credited to the General Fund and shall be accounted for as expenses recovered from hospitals.

(P.A. 93-229, S. 19, 21; P.A. 95-257, S. 39, 43, 58; P.A. 98-22, S. 2, 3; P.A. 03-222, S. 1; P.A. 06-64, S. 4; Sept. Sp. Sess. P.A. 09-3, S. 7; P.A. 11-242, S. 86.)

History: P.A. 93-229 effective June 4, 1993; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, “commission” with “office” and “chairman of the commission” with “commissioner” and amended Subsecs. (a)(1) and Subsec. (b)(4) to qualify expenditures as those accountable or attributable to the functions of the office, effective July 1, 1995; Sec. 19a-148b transferred to Sec. 19a-632 in 1997; P.A. 98-22 deleted, in Subsecs. (a) and (b), reference to expenditures “which are accountable to the functions of the office transferred from the Commission on Hospitals and Health Care,” changed “total of that portion of” to “total of” in Subsec. (b), inserted “or any reapportioned assessment pursuant to subsection (b) of section 19a-631” in Subsec. (c) and required the “office” rather than the “commissioner” to render recalculated assessments in Subsec. (d), effective July 1, 1998; P.A. 03-222 amended Subsec. (d) by changing due date of statement from office to hospital from July thirty-first to August thirty-first, changing due date of adjusted assessment from August thirty-first to September thirtieth and making a technical change, effective July 1, 2003; P.A. 06-64 deleted Subsec. (g) re inclusion of assessments in computation of net and gross revenue caps, effective July 1, 2006; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by adding “for expenses” and “as estimated by the Comptroller,” in Subdiv. (1) and by replacing “so appropriated” with “of expenses for the operation of the office for the fiscal year as estimated by the Comptroller,” in Subdiv. (4), effective October 6, 2009; P.A. 11-242 amended Subsec. (e) by replacing provision re fee and interest charged when assessment is not timely paid with provision re late fee based on number of days that assessment payment is overdue and by adding provisions permitting commissioner to impose a civil penalty not to exceed $1000 per day for each day past initial 30 days that assessment is not paid, effective July 1, 2011.

Cited. 235 C. 128.



Section 19a-632a - Payment of assessment by electronic funds transfer.

(a) For purposes of this section, “electronic funds transfer” has the same meaning as provided in section 12-685.

(b) The Department of Public Health may require a hospital to pay an assessment levied pursuant to section 19a-632 by way of an approved method of electronic funds transfer.

(c) A hospital making an electronic funds transfer pursuant to this section shall initiate such transfer in a timely fashion to ensure that a bank account designated by the department is credited by electronic funds transfer for the amount of the assessment required to be made by such method on or before the date such assessment is due.

(d) Where an assessment is required to be made by electronic funds transfer, any payment made by a method other than electronic funds transfer shall be treated as an assessment not made in a timely manner, and any payment made by electronic funds transfer, where the bank account designated by the department is not credited for the amount of the assessment on or before the date such assessment is due, shall be treated as an assessment not made in a timely manner. Any assessment treated under this subsection as an assessment not made in a timely manner shall be subject to a penalty in accordance with subsection (e) of this section.

(e) Where any assessment is treated under subsection (d) of this section as an assessment not made in a timely manner because it is made by means other than electronic funds transfer, there shall be imposed a penalty equal to ten per cent of the assessment required to be made by electronic funds transfer. Where any assessment made by electronic funds transfer is treated under subsection (d) of this section as an assessment not made in a timely manner because the bank account designated by the department is not credited by electronic funds transfer for the amount of the assessment on or before the date such assessment is due, there shall be imposed a penalty equal to (1) two per cent of the assessment required to be made by electronic funds transfer, if such failure to pay by electronic funds transfer is for not more than five days; (2) five per cent of the assessment required to be made by electronic funds transfer, if such failure to pay by electronic funds transfer is for more than five days but not more than fifteen days; or (3) ten per cent of the assessment required to be made by electronic funds transfer, if such failure to pay by electronic funds transfer is for more than fifteen days.

(f) The department shall deposit all payments received pursuant to this section with the State Treasurer. The moneys so deposited shall be credited to the General Fund and shall be accounted for as expenses recovered from hospitals.

(P.A. 11-242, S. 89.)

History: P.A. 11-242 effective July 1, 2011.



Section 19a-633 - (Formerly Sec. 19a-149). Investigative powers.

The commissioner or any agent authorized by him to conduct any inquiry, investigation or hearing under the provisions of this chapter, shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. At any hearing ordered by the office, the commissioner or such agent having authority by law to issue such process may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the commissioner or his authorized agent or to produce any records and papers pursuant thereto, the commissioner or his agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the business has been conducted, or to any judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge shall cite such person to appear before said court or such judge to answer such question or to produce such records and papers.

(P.A. 73-117, S. 7, 31; P.A. 78-280, S. 2, 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-257, S. 44, 58.)

History: P.A. 78-280 replaced “county” with “judicial district” and “Hartford county” with “judicial district of Hartford-New Britain”; Sec. 19-73g transferred to Sec. 19a-149 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced variants of “commission” with “commissioner” or “office”, effective July 1, 1995; Sec. 19a-149 transferred to Sec. 19a-633 in 1997.

Cited. 226 C. 105; 235 C. 128.

Cited. 42 CS 413.



Section 19a-634 - (Formerly Sec. 19a-150). State-wide health care facility utilization study. State-wide health care facilities and services plan. Inventory of health care facilities, equipment and services.

(a) The Office of Health Care Access shall conduct, on a biennial basis, a state-wide health care facility utilization study. Such study may include an assessment of: (1) Current availability and utilization of acute hospital care, hospital emergency care, specialty hospital care, outpatient surgical care, primary care and clinic care; (2) geographic areas and subpopulations that may be underserved or have reduced access to specific types of health care services; and (3) other factors that the office deems pertinent to health care facility utilization. Not later than June thirtieth of the year in which the biennial study is conducted, the Commissioner of Public Health shall report, in accordance with section 11-4a, to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to public health and human services on the findings of the study. Such report may also include the office’s recommendations for addressing identified gaps in the provision of health care services and recommendations concerning a lack of access to health care services.

(b) The office, in consultation with such other state agencies as the Commissioner of Public Health deems appropriate, shall establish and maintain a state-wide health care facilities and services plan. Such plan may include, but not be limited to: (1) An assessment of the availability of acute hospital care, hospital emergency care, specialty hospital care, outpatient surgical care, primary care and clinic care; (2) an evaluation of the unmet needs of persons at risk and vulnerable populations as determined by the commissioner; (3) a projection of future demand for health care services and the impact that technology may have on the demand, capacity or need for such services; and (4) recommendations for the expansion, reduction or modification of health care facilities or services. In the development of the plan, the office shall consider the recommendations of any advisory bodies which may be established by the commissioner. The commissioner may also incorporate the recommendations of authoritative organizations whose mission is to promote policies based on best practices or evidence-based research. The commissioner, in consultation with hospital representatives, shall develop a process that encourages hospitals to incorporate the state-wide health care facilities and services plan into hospital long-range planning and shall facilitate communication between appropriate state agencies concerning innovations or changes that may affect future health planning. The office shall update the state-wide health care facilities and services plan not less than once every two years.

(c) For purposes of conducting the state-wide health care facility utilization study and preparing the state-wide health care facilities and services plan, the office shall establish and maintain an inventory of all health care facilities, the equipment identified in subdivisions (9) and (10) of subsection (a) of section 19a-638, and services in the state, including health care facilities that are exempt from certificate of need requirements under subsection (b) of section 19a-638. The office shall develop an inventory questionnaire to obtain the following information: (1) The name and location of the facility; (2) the type of facility; (3) the hours of operation; (4) the type of services provided at that location; and (5) the total number of clients, treatments, patient visits, procedures performed or scans performed in a calendar year. The inventory shall be completed biennially by health care facilities and providers and such health care facilities and providers shall not be required to provide patient specific or financial data.

(P.A. 73-117, S. 8, 31; P.A. 75-562, S. 4, 8; P.A. 77-192, S. 5, 13; June Sp. Sess. P.A. 91-11, S. 14, 25; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 45, 58; P.A. 09-77, S. 1; Sept. Sp. Sess. P.A. 09-3, S. 8; P.A. 10-18, S. 12; 10-179, S. 85; P.A. 11-183, S. 3; P.A. 12-170, S. 5.)

History: P.A. 75-562 required that recommendations be made to health commissioner rather than to governor and general assembly; P.A. 77-192 required consultation with state bureau of health planning and development and deleted commission’s duty to formulate state-wide health care program for improving delivery of services; Sec. 19-73h transferred to Sec. 19a-150 in 1983; June Sp. Sess. P.A. 91-11 replaced reference to “state bureau of health planning and development” with department of health services, replaced utilization review with utilization study, and added Subsec. (b) requiring the commission to establish and maintain a state-wide health care facilities plan; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced “commission” with “Office of Health Care Access” and “office” and “Department of Public Health and Addiction Services” with “Department of Public Health”, effective July 1, 1995; Sec. 19a-150 transferred to Sec. 19a-634 in 1997; P.A. 09-77 amended Subsec. (a) by eliminating Department of Public Health’s consultative role in conducting annual state-wide health care facility utilization study and by revising scope of study, and amended Subsec. (b) by expanding commissioner’s authority to incorporate recommendations of other agencies and entities in developing state-wide health care facilities plan, by revising scope of plan and by requiring that plan be updated on or before July 1, 2012, and every five years thereafter, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) by replacing “Commissioner of Health Care Access” with “office”, by replacing “commissioner” with “Commissioner of Public Health” and by replacing “commissioner’s” with “office’s” and amended Subsec. (b) by substituting Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009; P.A. 10-18 made a technical change in Subsec. (b)(1); P.A. 10-179 amended Subsec. (b) by replacing “state-wide health care facilities plan” with “state-wide health care facilities and services plan” and added Subsec. (c) re inventory of health care facilities, equipment and services; P.A. 11-183 amended Subsec. (c) by making a technical change, effective July 13, 2011; P.A. 12-170 amended Subsec. (a) by replacing “annual” with “biennial” re study and “shall” with “may” re assessments to be included and making technical changes and amended Subsec. (b) by replacing provision requiring update to plan every 5 years with provision requiring update once every 2 years.

Cited. 200 C. 489; 208 C. 663; 214 C. 321; 226 C. 105; 235 C. 128.



Section 19a-635 and 19a-636 - (Formerly Secs. 19a-151 and 19a-152). Rate-setting powers. Requests for approval of lesser increases.

Sections 19a-635 and 19a-636 are repealed, effective July 1, 2002.

(P.A. 73-117, S. 9, 10, 11, 31; P.A. 74-78, S. 1, 2; P.A. 75-235; P.A. 78-109, S. 3, 6; 78-264, S. 3, 4; P.A. 79-182, S. 3; P.A. 80-7; P.A. 81-465, S. 3, 18; 81-472, S. 45, 159; P.A. 86-69, S. 1–3; P.A. 87-189, S.1–3; P.A. 88-317, S. 79, 107; P.A. 89-371, S. 14, 15; June Sp. Sess. 91-11, S. 15, 25; P.A. 93-262, S. 16, 87; May 25 Sp. Sess. P.A. 94-1, S. 46, 47, 130; P.A. 95-257, S. 39, 58; P.A. 02-101, S. 20.)



Section 19a-637 - (Formerly Sec. 19a-153). Office to promote effective health planning in the state.

The office shall promote effective health planning in the state. In carrying out its assigned duties, the office shall promote the provision of quality health care in a manner that ensures access for all state residents to cost-effective services so as to avoid duplication of health services and improve the availability and financial stability of health care services throughout the state.

(P.A. 73-117, S. 12, 31; P.A. 77-192, S. 6, 13; 77-304, S. 1; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-13; P.A. 81-465, S. 4, 18; 81-472, S. 46, 130, 159; P.A. 82-472, S. 62, 183; P.A. 84-315, S. 21, 24; P.A. 88-8, S. 2; P.A. 89-371, S. 12; P.A. 93-381, S. 9, 30, 39; May 25 Sp. Sess. P.A. 94-1, S. 48, 130; P.A. 95-257, S. 12, 21, 39, 58; P.A. 02-101, S. 16; P.A. 05-151, S. 3; P.A. 08-14, S. 1; P.A. 09-11, S. 7; P.A. 10-179, S. 86.)

History: P.A. 77-192 required consideration of teaching and research expenses, community service programs, comments from professional standards review organizations re volume, need for preservation of capital and segregation of grants, patient mix, growth of patient load and accounts receivable experience and made consideration of all specified factors mandatory rather than optional; P.A. 77-304 included in other factors relevant to facilities and institutions business interests and personal backgrounds of owners, partners, associates, etc. and added Subsec. (b) re availability of data to health department and nursing home administrators’ licensure board; P.A. 77-614 and P.A. 78-303 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-13 added Subsec. (c) re freedom of hospital resources from commission control; P.A. 81-465 amended Subsec. (a) to establish new criteria that the commission may utilize in its deliberations under Secs. 19-73 to 19-73o, inclusive; P.A. 81-472 deleted requirement in Subsec. (b) that data be made available to board of licensure of nursing home administrators; P.A. 82-472 made a technical correction; Sec. 19-73k transferred to Sec. 19a-153 in 1983; P.A. 84-315 amended Subsec. (c) to add references to Secs. 19a-156 and 19a-165 to 19a-165q, inclusive; P.A. 88-8 made a technical change by removing an obsolete reference to “the health systems plan” from the list of criteria; P.A. 89-371 increased factors to be considered by the commission in its deliberations in Subsec. (a) and added the reference to Secs. 19a-167 to 19a-167g, inclusive, in Subsec. (c), deleting reference to Secs. 19a-165 to 19a-165g, inclusive, repealed by the same act; P.A. 93-381 amended Subsec. (a) re written explanation for inconsistency with state health plan and replaced department of health services with department of public health and addiction services, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 removed obsolete language, effective July 1, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access and replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sec. 19a-153 transferred to Sec. 19a-637 in 1997; P.A. 02-101 made technical changes, effective July 1, 2002; P.A. 05-151 amended Subsecs. (b) and (c) by removing references to repealed Sec. 19a-640 and making technical changes; P.A. 08-14 amended Subsec. (a) by deleting reference to rates, adding Subdiv. (1) designator to existing provision re services provided by health care facility or institution and adding Subdiv. (2) re capital expenditures by a health care facility and Subdiv. (3) re acquisition of equipment by a person, provider, health facility or institution, effective July 1, 2008; P.A. 09-11 made a technical change in Subsec. (a); P.A. 10-179 replaced former Subsecs. (a) to (c) with provisions re office’s promotion of effective health planning in the state.

Cited. 177 C. 356; 182 C. 314.

Cited. 32 CS 300; 34 CS 225.

Annotations to former section 19a-153:

Cited. 200 C. 489; 208 C. 663; 219 C. 581; 226 C. 105; 235 C. 128.

Cited. 42 CS 413.



Section 19a-637a - Short-term acute care general or children’s hospitals to submit budgets for next hospital fiscal year.

Section 19a-637a is repealed, effective October 1, 2010.

(P.A. 02-101, S. 1; P.A. 03-12, S. 1; P.A. 06-64, S. 5; P.A. 10-179, S. 161.)



Section 19a-638 - (Formerly Sec. 19a-154). Certificate of need. When required and not required. Request for office determination. Policies, procedures and regulations.

(a) A certificate of need issued by the office shall be required for:

(1) The establishment of a new health care facility;

(2) A transfer of ownership of a health care facility;

(3) The establishment of a freestanding emergency department;

(4) The termination of inpatient or outpatient services offered by a hospital, including, but not limited to, the termination by a short-term acute care general hospital or children’s hospital of inpatient and outpatient mental health and substance abuse services;

(5) The establishment of an outpatient surgical facility, as defined in section 19a-493b, or as established by a short-term acute care general hospital;

(6) The termination of surgical services by an outpatient surgical facility, as defined in section 19a-493b, or a facility that provides outpatient surgical services as part of the outpatient surgery department of a short-term acute care general hospital, provided termination of outpatient surgical services due to (A) insufficient patient volume, or (B) the termination of any subspecialty surgical service, shall not require certificate of need approval;

(7) The termination of an emergency department by a short-term acute care general hospital;

(8) The establishment of cardiac services, including inpatient and outpatient cardiac catheterization, interventional cardiology and cardiovascular surgery;

(9) The acquisition of computed tomography scanners, magnetic resonance imaging scanners, positron emission tomography scanners or positron emission tomography-computed tomography scanners, by any person, physician, provider, short-term acute care general hospital or children’s hospital, except as provided for in subdivision (22) of subsection (b) of this section;

(10) The acquisition of nonhospital based linear accelerators;

(11) An increase in the licensed bed capacity of a health care facility;

(12) The acquisition of equipment utilizing technology that has not previously been utilized in the state;

(13) An increase of two or more operating rooms within any three-year period, commencing on and after October 1, 2010, by an outpatient surgical facility, as defined in section 19a-493b, or by a short-term acute care general hospital; and

(14) The termination of inpatient or outpatient services offered by a hospital or other facility or institution operated by the state that provides services that are eligible for reimbursement under Title XVIII or XIX of the federal Social Security Act, 42 USC 301, as amended.

(b) A certificate of need shall not be required for:

(1) Health care facilities owned and operated by the federal government;

(2) The establishment of offices by a licensed private practitioner, whether for individual or group practice, except when a certificate of need is required in accordance with the requirements of section 19a-493b or subdivision (9) or (10) of subsection (a) of this section;

(3) A health care facility operated by a religious group that exclusively relies upon spiritual means through prayer for healing;

(4) Residential care homes, nursing homes and rest homes, as defined in subsection (c) of section 19a-490;

(5) An assisted living services agency, as defined in section 19a-490;

(6) Home health agencies, as defined in section 19a-490;

(7) Hospice services, as described in section 19a-122b;

(8) Outpatient rehabilitation facilities;

(9) Outpatient chronic dialysis services;

(10) Transplant services;

(11) Free clinics, as defined in section 19a-630;

(12) School-based health centers, community health centers, as defined in section 19a-490a, not-for-profit outpatient clinics licensed in accordance with the provisions of chapter 368v and federally qualified health centers;

(13) A program licensed or funded by the Department of Children and Families, provided such program is not a psychiatric residential treatment facility;

(14) Any nonprofit facility, institution or provider that has a contract with, or is certified or licensed to provide a service for, a state agency or department for a service that would otherwise require a certificate of need. The provisions of this subdivision shall not apply to a short-term acute care general hospital or children’s hospital, or a hospital or other facility or institution operated by the state that provides services that are eligible for reimbursement under Title XVIII or XIX of the federal Social Security Act, 42 USC 301, as amended;

(15) A health care facility operated by a nonprofit educational institution exclusively for students, faculty and staff of such institution and their dependents;

(16) An outpatient clinic or program operated exclusively by or contracted to be operated exclusively by a municipality, municipal agency, municipal board of education or a health district, as described in section 19a-241;

(17) A residential facility for persons with intellectual disability licensed pursuant to section 17a-227 and certified to participate in the Title XIX Medicaid program as an intermediate care facility for individuals with intellectual disabilities;

(18) Replacement of existing imaging equipment if such equipment was acquired through certificate of need approval or a certificate of need determination, provided a health care facility, provider, physician or person notifies the office of the date on which the equipment is replaced and the disposition of the replaced equipment;

(19) Acquisition of cone-beam dental imaging equipment that is to be used exclusively by a dentist licensed pursuant to chapter 379;

(20) The partial or total elimination of services provided by an outpatient surgical facility, as defined in section 19a-493b, except as provided in subdivision (6) of subsection (a) of this section and section 19a-639e;

(21) The termination of services for which the Department of Public Health has requested the facility to relinquish its license; or

(22) Acquisition of any equipment by any person that is to be used exclusively for scientific research that is not conducted on humans.

(c) (1) Any person, health care facility or institution that is unsure whether a certificate of need is required under this section, or (2) any health care facility that proposes to relocate pursuant to section 19a-639c shall send a letter to the office that describes the project and requests that the office make a determination as to whether a certificate of need is required. In the case of a relocation of a health care facility, the letter shall include information described in section 19a-639c. A person, health care facility or institution making such request shall provide the office with any information the office requests as part of its determination process.

(d) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner holds a public hearing prior to implementing the policies and procedures and prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted. Final regulations shall be adopted by December 31, 2011.

(P.A. 73-117, S. 13, 31; P.A. 77-192, S. 7, 13; 77-304, S. 2; 77-601, S. 7, 11; P.A. 79-98, S. 1, 4; P.A. 80-73, S. 4; P.A. 81-211; 81-441, S. 1; 81-465, S. 5, 9, 18; P.A. 82-415, S. 15, 18; P.A. 83-215, S. 1, 3; P.A. 86-374, S. 2, 6; P.A. 87-192, S. 1, 3; 87-420, S. 11, 14; P.A. 89-72, S. 1, 5; 89-325, S. 12, 26; P.A. 91-48, S. 1, 4; June Sp. Sess. P.A. 91-8, S. 27, 63; June Sp. Sess. P.A. 91-12, S. 10; P.A. 92-220, S. 1, 2; P.A. 93-229, S. 3, 21; 93-262, S. 1, 17, 87; 93-381, S. 9, 39; 93-406, S. 1, 6; 93-435, S. 59, 95; P.A. 94-236, S. 9, 10; P.A. 95-257, S. 12, 21, 39, 46, 58; P.A. 97-112, S. 2; P.A. 98-150, S. 2, 17; P.A. 02-89, S. 34; P.A. 03-17, S. 1; P.A. 05-75, S. 2; 05-93, S. 1; 05-280, S. 58; P.A. 06-28, S. 1; 06-64, S. 6; 06-196, S. 214; P.A. 08-14, S. 3; P.A. 09-232, S. 92; Sept. Sp. Sess. P.A. 09-3, S. 9; P.A. 10-179, S. 87; P.A. 11-10, S. 1; 11-129, S. 8; 11-183, S. 1; 11-242, S. 80; P.A. 13-139, S. 17.)

History: P.A. 77-192 included state health care facilities or institutions in provisions of section; P.A. 77-304 specified applicability to facilities or institutions which intend to “transfer all or any part of its ownership or control prior to being initially licensed” and specified factors to be considered in review if transfer of ownership or control is proposed; P.A. 77-601 added provisions concerning applicability of provisions to home health care, homemaker-home health aide, or coordination assessment and monitoring agencies and added Subsec. (b) re approval of home health care, homemaker-home health aide or coordination, assessment and monitoring agencies; P.A. 79-98 made provisions applicable to inpatient rehabilitation facilities affiliated with Easter Seal Society; P.A. 80-73 allowed commission to modify requests as well as to grant or deny requests in Subsec. (a); P.A. 81-211 mandated commission approval in Subsec. (a) for decreases in services to medical assistance patients by termination of Medicaid provider agreements; P.A. 81-441 amended the commission on hospitals and health care certificate of need review process by exempting from review outpatient, i.e. “ambulatory”, services provided by a health maintenance organization and by extending review to any facility plan to terminate a health service or to substantially decrease bed capacity; P.A. 81-465 amended Subsec. (a) to exempt home health care and homemaker-home health care agencies from commission review relative to transfers of ownership prior to initial licensure or increased staffing or services, and added provisions, codified by the Revisors as Subsec. (c), re coordination of activities between commission and health systems agencies; P.A. 82-415 eliminated exception for ambulatory service programs by health maintenance organizations from provision requiring submission of request for permission to add a function or service or to increase staff in Subsec. (a); Sec. 19-73l transferred to Sec. 19a-154 in 1983; P.A. 83-215 exempted ambulatory services established and conducted by a health maintenance organization from certificate of need review, provided for a 15-day extension of the 90-day review period if additional information is requested by the commissioner or a motion to approve, modify or deny a request results in a tie vote and authorized the adoption of regulations to establish a schedule for the submission of similar requests; P.A. 86-374 deleted references to coordination, assessment and monitoring agencies, including all of Subsec. (b), relettering Subsec. (c) accordingly; P.A. 87-192 deleted references to 90-day review period and added the provision re extension of the review period for 30 days; P.A. 87-420 deleted references to health systems agency and deleted the provision re coordination of activities with health systems agencies; P.A. 89-72 amended Subsec. (b) to change “shall” to “may” with regard to holding of hearings, adopting of regulations and establishing of a schedule which provides for completed applications pertaining to similar types of services; P.A. 89-325 deleted provisions re the decrease in services to recipients of medical assistance benefits in Subsec. (a); P.A. 91-48 restated Subsec. (a) provision re agencies required to request permission to undertake transfer of ownership or control, to institute additional functions or services or to terminate functions and services or to reduce bed capacity; June Sp. Sess. P.A. 91-8 added Subsecs. (d), (e) and (f) re moratorium on certificate of need for additional nursing home beds, on additional requests for beds from residential facilities for the mentally retarded, and any requests to modify the capital cost or expiration date of approval; June Sp. Sess. P.A. 91-12 amended Subsec. (c) requiring the commission to adopt regulations requiring that applications for certificates be submitted in cycles; P.A. 92-220 amended Subsec. (d) by extending moratorium through June 30, 1994, and adding provision re date by which construction shall begin and date by which nursing home shall be licensed under certificates of need in effect August 1, 1991, amended Subsec. (e) by deleting provision re expiration of approval of additional nursing home beds granted on or before July 1, 1991, and substituting definition of “a continuing care facility which guarantees life care for its residents”, added Subsec. (g) re joint request for merger of certificates of need, added Subsec. (h) re when construction shall be deemed to have begun, added Subsec. (i) re when financing shall be deemed to have been obtained, and added Subsec. (j) re when financing shall be deemed to have been obtained on and after March 1, 1993; P.A. 93-229 added Subsec. (a)(4) re submission of letter of intent, amended Subsec. (b) re exception to 90-day review period, adding language explaining that emergency nature to include compliances with fire, building or life safety code and that the letter of intent may be waived and amended Subsec. (c) to change “shall” to “may” re adoption of regulations, effective June 4, 1993; P.A. 93-262 deleted homemaker-home health aide agencies and added nursing homes, homes for the aged, rest homes and certain residential facilities for the mentally retarded as facilities to which section applies, deleted Subsecs. (d) to (g), inclusive, and (i) re requests for additional nursing home beds, continuing care facilities, requests for beds in residential facilities for the mentally retarded, certificates of need and financing methods, relettering remaining Subsecs. as necessary, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 93-406 added Subsecs. (f) and (g) re expiration of certificates of need for nursing home beds, effective June 29, 1993 (Revisor’s note: Pursuant to P.A. 93-262, 93-381 and 93-435 references to commissioners and departments of health services and income maintenance were replaced editorially by the Revisors by references to commissioners and departments of public health and addiction services and social services, respectively); P.A. 94-236 deleted former Subsec. (g) regarding nonexpiration of certificate of need if additional beds are used for a continuing care facility, effective June 7, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care and “commission” with Office of Health Care Access and “office” or “commissioner”, replaced Department of Public Health and Addiction Services with Department of Public Health and deleted reference to a tie vote of the former commission, effective July 1, 1995; Sec. 19a-154 transferred to Sec. 19a-638 in 1997; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 98-150 added reference to exceptions in introductory language of Subsec. (a) and deleted the exceptions throughout section, reworded transfer as Subpara. (A) in Subsec. (a)(1) and added Subparas. (B) and (C), changed “transfer” to “transfer or change” in Subsec. (a)(1), amended Subdiv. (a)(4) by adding “replacement or additional”, adding “or relocation” to “expansion” adding references to change in ownership or control, termination of services or reduction in bed capacity or type, capital expenditure over $1,000,000 and acquisition of specified equipment over $400,000, added “value or expenditure” to Subdiv. (a)(4)(C), changed 90 days to 60 in Subdiv. (a)(4)(E) and added exception re one-time extension, amended Subsec. (b) by adding “new” and “expansion or the termination” to service or function and adding reference to termination or change of ownership throughout Subsec., added “affiliate of such hospital or any combination thereof”, replaced reference to future budget adjustments with Subdivs. (1), (2) and language re exclusion during review period, amended Subsec. (c) by deleting obsolete authority to adopt regulations and made technical changes throughout, effective June 5, 1998; P.A. 02-89 amended Subsec. (a) to replace reference to Sec. 19a-639d with Sec. 19a-639c, reflecting repeal of Sec. 19a-639d by the same public act; P.A. 03-17 amended Subsec. (a)(3) by replacing “decrease” with “reduce” and changed licensed bed capacity to total bed capacity and required notice when letter of intent received in Subsec. (a)(4), made technical changes in Subsec. (b) and added Subsec. (c)(1) to (3) re public hearings on complete certificate of need applications under certain circumstances; P.A. 05-75 added Subsec. (c)(3) by adding Subpara. (A) designator and new Subpara. (B) establishing a 21 calendar day deadline for requesting a public hearing on a completed certificate of need application; P.A. 05-93 amended Subsec. (a)(4) by eliminating, with certain exceptions, the $400,000 capital expenditure threshold for certificate of need review of proposals involving the purchase, lease or donation acceptance of various types of scanning equipment and linear accelerators and by making technical changes, effective July 1, 2005; P.A. 05-280 amended Subsec. (a) by adding reference to Sec. 19a-487a, effective July 1, 2005; P.A. 06-28 amended Subsec. (a)(4) by increasing the capital expenditure threshold and major medical equipment acquisition threshold for certificate of need review to $3,000,000, effective July 1, 2006; P.A. 06-64 amended Subsec. (b) by allowing waiver of letter of intent requirement when a function, service or termination or change of ownership or control is necessary to maintain continued access to health care services provided by a facility or institution, effective July 1, 2006; P.A. 06-196 made technical changes in Subsec. (a)(4), effective June 7, 2006; P.A. 08-14 amended Subsec. (a)(4) by substituting 21 days for 15 business days, substituting 7 days for 5 business days and making technical changes, amended Subsec. (b) by substituting not less than 14 days for at least 10 business days, amended Subsec. (c)(3) by making a technical change, and deleted Subsecs. (d) to (f), effective July 1, 2008; P.A. 09-232 amended Subsec. (a)(1) by deleting “all or part of” in Subpara. (A) and by defining “transfer its ownership or control”, amended Subsec. (a)(4)(B) by substituting “transfer of its ownership or control” for “change in ownership or control” in clause (iii) and by eliminating “cineangiography equipment” in clause (viii) and amended Subsec. (b) by making conforming changes, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by inserting “or the commissioner’s designee”, effective October 6, 2009; P.A. 10-179 replaced former Subsecs. (a) to (c) with new Subsecs. (a) to (d) re when certificate of need is and is not required, letters to office for determination re whether certificate is required and authority of Commissioner of Public Health to implement policies and procedures while in process of adopting regulations; P.A. 11-10 amended Subsec. (a)(8) by adding reference to exception provided in Subsec. (b)(23) and added Subsec. (b)(23) exempting acquisition of equipment used exclusively for scientific research not conducted on humans from certificate of need requirements, effective May 24, 2011; P.A. 11-129 amended Subsec. (b)(17) to substitute “persons with intellectual disability” for “the mentally retarded”; P.A. 11-183 amended Subsec. (a) by requiring certificate of need for termination of inpatient or outpatient services offered by a hospital in Subdiv. (4), adding new Subdiv. (6) requiring certificate of need for termination of surgical services by certain facilities providing such services and redesignating existing Subdivs. (6) to (12) as Subdivs. (7) to (13), amended Subsec. (b) by substituting “persons with intellectual disability” for “the mentally retarded” in Subdiv. (17), deleting former Subdiv. (20) which excluded termination of inpatient or outpatient services offered by a hospital from certificate of need requirements, redesignating existing Subdivs. (21) to (23) as Subdivs. (20) to (22) and adding exception re Subsec. (a)(6) in Subdiv. (20), and made technical changes, effective July 13, 2011; P.A. 11-242 amended Subsec. (a) by adding provision, codified by the Revisors as Subdiv. (14), requiring certificate of need for termination of inpatient or outpatient services offered by certain hospitals, facilities or institutions operated by the state, effective July 13, 2011; P.A. 13-139 amended Subsec. (b)(17) by substituting “individuals with intellectual disabilities” for “the mentally retarded”.



Section 19a-639 - (Formerly Sec. 19a-155). Certificate of need guidelines and principles.

(a) In any deliberations involving a certificate of need application filed pursuant to section 19a-638, the office shall take into consideration and make written findings concerning each of the following guidelines and principles:

(1) Whether the proposed project is consistent with any applicable policies and standards adopted in regulations by the Department of Public Health;

(2) The relationship of the proposed project to the state-wide health care facilities and services plan;

(3) Whether there is a clear public need for the health care facility or services proposed by the applicant;

(4) Whether the applicant has satisfactorily demonstrated how the proposal will impact the financial strength of the health care system in the state or that the proposal is financially feasible for the applicant;

(5) Whether the applicant has satisfactorily demonstrated how the proposal will improve quality, accessibility and cost effectiveness of health care delivery in the region, including, but not limited to, (A) provision of or any change in the access to services for Medicaid recipients and indigent persons, and (B) the impact upon the cost effectiveness of providing access to services provided under the Medicaid program;

(6) The applicant’s past and proposed provision of health care services to relevant patient populations and payer mix, including, but not limited to, access to services by Medicaid recipients and indigent persons;

(7) Whether the applicant has satisfactorily identified the population to be served by the proposed project and satisfactorily demonstrated that the identified population has a need for the proposed services;

(8) The utilization of existing health care facilities and health care services in the service area of the applicant;

(9) Whether the applicant has satisfactorily demonstrated that the proposed project shall not result in an unnecessary duplication of existing or approved health care services or facilities; and

(10) Whether an applicant, who has failed to provide or reduced access to services by Medicaid recipients or indigent persons, has demonstrated good cause for doing so, which shall not be demonstrated solely on the basis of differences in reimbursement rates between Medicaid and other health care payers.

(b) The office, as it deems necessary, may revise or supplement the guidelines and principles through regulation prescribed in subsection (a) of this section.

(P.A. 73-117, S. 14, 31; P.A. 77-192, S. 8, 13; P.A. 79-73; 79-98, S. 2, 4; P.A. 80-19, S. 1; 80-72, S. 1; 80-73, S. 2; 80-74; P.A. 81-159, S. 1, 3; 81-210; 81-441, S. 2; 81-465, S. 6, 9, 18; P.A. 82-415, S. 16, 18; P.A. 83-215, S. 2, 3; P.A. 85-89, S. 1, 2; P.A. 87-192, S. 2, 3; 87-420, S. 12, 14; P.A. 89-72, S. 2, 3, 5; 89-371, S. 16; P.A. 91-48, S. 2, 4; June Sp. Sess. P.A. 91-12, S. 11; P.A. 93-229, S. 4, 21; 93-262, S. 18, 87; 93-381, S. 9, 39; 93-435, S. 59, 95; May 25 Sp. Sess. P.A. 94-1, S. 49, 130; P.A. 95-257, S. 12, 21, 39, 47, 58; 95-338, S. 1, 3; P.A. 97-159; 97-112, S. 2; P.A. 98-150, S. 3, 17; P.A. 02-89, S. 35; P.A. 03-17, S. 2; P.A. 05-75, S. 3; 05-93, S. 2–4; 05-151, S. 4; P.A. 06-28, S. 2; 06-64, S. 7; 06-196, S. 243, 244; P.A. 07-149, S. 3, 4; 07-217, S. 83; P.A. 08-14, S. 4; P.A. 09-232, S. 93; Sept. Sp. Sess. P.A. 09-3, S. 10; P.A. 10-179, S. 88; P.A. 12-170, S. 1; P.A. 13-234, S. 144.)

History: P.A. 77-192 divided section into Subsecs., made provisions applicable to state health care facilities and institutions, replaced Comprehensive Health Planning Agency with Health Systems Agency and added provisions re 30-day extension period; P.A. 79-73 allowed commission to modify requests in Subsec. (b); P.A. 79-98 made provisions applicable to inpatient rehabilitation facilities affiliated with Easter Seal Society; P.A. 80-19 required adoption of regulations re expedited hearing process by January 1, 1981, in Subsec. (a); P.A. 80-72 raised applicable capital expenditure in Subsec. (a) from $100,000 to $150,000 and included requests relative to “purchase of land”; P.A. 80-73 deleted reference to commission’s option to “make a finding of recommendations” based on request and allowed waiver of 90-day advance submission by three-commissioner panel in Subsec. (a) and allowed three-commissioner panel to take action in Subsec. (b); P.A. 80-74 removed Subsec. indicators, deleted redundant provision re action within 90 days, deleted 30-day extension and required that request be submitted to appropriate health systems agency at least 30 days before submission to commission; P.A. 81-159 required commission to adopt regulations re waiver of a hearing for any part of a facility’s request for a capital expenditure, provided the facility and the commission agree to the waiver; P.A. 81-210 limited the conditions and restrictions which the commission on hospitals and health care may impose when approving or modifying a request for a capital expenditure to those that are within the control of the facility; P.A. 81-441 amended the commission on hospitals and health care certificate of need review process by exempting from review outpatient, i.e. “ambulatory” services provided by a health maintenance organization; P.A. 81-465 amended Subsec. (a) to exempt home health care and homemaker-home health care agencies from commission review relative to capital expenditures or the acquisition of major medical equipment and changed the threshold for review from expenditures over $150,000 to expenditures exceeding limits set by the secretary of health and human services, deleted provision allowing three-member panel to act on requests, and Subsec. (b) re coordination of activities between commission and health systems agencies was added editorially by the Revisors; P.A. 82-415 eliminated exception for ambulatory service programs by health maintenance organizations from provision requiring submission of a request for approval of expenditures; Sec. 19-73m transferred to Sec. 19a-155 in 1983; P.A. 83-215 exempted ambulatory services established and conducted by a health maintenance organization from certificate of need review, changed the threshold for review of capital expenditures from limits set by the Secretary of Health and Human Services to $600,000 and to $400,000 for the acquisition of major medical equipment, provided for a 15-day extension of the 90-day review period if additional information is requested by the commissioner or a motion to approve, modify or deny a request results in a tie vote and authorized the adoption of regulations to establish a schedule for the submission of similar requests; P.A. 85-89 amended Subsec. (a) to change the threshold for review of capital expenditures from $600,000 to $714,000; P.A. 87-192 substituted $1,000,000 for $714,000 expenditure cap, added the provision re 30-day extension of the review period upon the vote of the commission and deleted references to 90-day review period; P.A. 87-420 deleted all references to health systems agency; P.A. 89-72 made technical changes in Subsecs. (a) and (b) and amended Subsec. (c) to make commission’s powers under the Subsec. discretionary rather than mandatory; P.A. 89-371 added reference to Secs. 19a-167 to 19a-167g, inclusive, and to revenue caps; P.A. 91-48 amended Subsec. (a) to apply exception to outpatient rehabilitation facilities affiliated with Easter Seal Society and to give the commission 10 business days instead of 10 calendar days to review emergency requests under the certificate of need process and made technical changes; June Sp. Sess. P.A. 91-12 amended Subsec. (c) requiring the commission to adopt regulations providing for the submittal of applications for certificates in cycles; P.A. 93-229 amended Subsec. (a) re submission of letter of intent, waiver of letter if expenditure necessary to comply with fire, building or life safety code and exception to 90-day review period and amended Subsec. (c) to change “shall” to “may” re adoption of regulations, effective June 4, 1993; P.A. 93-262 removed homemaker-home health aide agencies and added nursing homes, homes for the aged, rest homes and certain facilities for mentally retarded persons to the list of facilities which do not have to submit a request for permission to make certain expenditures, effective July 1, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 removed obsolete language, effective July 1, 1994; P.A. 95-257 replaced references to Department of Public Health and Addiction Services with Department of Public Health and to Commission on Hospitals and Health Care with Office of Health Care Access or Commissioner of Health Care Access, deleted reference to a tie vote of the former commission, deleted reference to 1981 deadline for regulations and required the commissioner to notify the Commissioner of Social Services of impact on the medical assistance program, effective July 1, 1995; P.A. 95-338 inserted new Subsec. (c) exempting certain community health centers and relettered former Subsec. accordingly, effective July 13, 1995; Sec. 19a-155 transferred to Sec. 19a-639 in 1997; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 97-159 added new Subsec. (d) re exemption for school-based health care centers and redesignated former Subsec. (b) as Subsec. (e); P.A. 98-150 replaced specified exemptions with reference to sections containing exemptions, divided Subsec. (a) into two Subsecs. and relettered remaining sections accordingly, amended Subsec. (b) by adding “provider” to institution, added exception re one-time exemption, replaced reference to future budget adjustments with Subdivs. (1), (2) and language re exclusion during review process, amended Subsec. (c) by adding “or replace” to acquire, “linear accelerator” to imaging equipment, “donation” to leasing and adding language re determining capital cost or expenditure, added Subsec. (d)(2) re primary care or dental services, adding “proposed” to project and adding process for community health center exemption, amended Subsec. (f) by deleting obsolete authority to adopt regulations and made technical changes throughout, effective June 5, 1998; P.A. 02-89 amended Subsec. (a) to replace reference to Sec. 19a-639d with Sec. 19a-639c, reflecting repeal of Sec. 19a-639d by the same public act; P.A. 03-17 amended Subsec. (b) by dividing existing provisions into Subdivs. (1) and (2), by deleting provisions re mandatory public hearing, two weeks’ notice and place of hearing, by adding Subdiv. (3) providing for public hearings only under certain circumstances and by making conforming changes; P.A. 05-75 amended Subsec. (b) by making technical changes and adding provision in Subdiv. (3) establishing a 21 calendar day deadline for requesting a public hearing on a completed certificate of need application; P.A. 05-93 amended Subsec. (a) by adding Subdiv. designators and eliminating, with certain exceptions, the $400,000 capital expenditure threshold for certificate of need review of proposals involving the purchase, lease or donation acceptance of various types of scanning equipment and linear accelerators, amended Subsec. (b)(3) by extending the public hearing requirement to certificate of need applications involving the purchase, lease or donation acceptance of various types of scanning equipment and linear accelerators, and amended Subsec. (c) by extending the certificate of need approval process to providers, rather than facilities, proposing to purchase, lease or accept donation of various types of scanning equipment and linear accelerators and by making conforming changes, effective July 1, 2005; P.A. 05-151 amended Subsec. (e) by deleting former Subdiv. (2) re school-based health centers, redesignating existing Subdivs. (3) to (5) as new Subdivs. (2) to (4) and replacing “standard model” with “licensing standards” in redesignated Subdiv. (3); P.A. 06-28 amended Subsecs. (a) to (e), inclusive, by increasing the capital expenditure threshold and major medical equipment acquisition threshold for certificate of need review to $3,000,000, effective July 1, 2006; P.A. 06-64 amended Subsec. (b)(2) by allowing waiver of letter of intent requirement when a capital expenditure is necessary to maintain continued access to health care services provided by a facility or institution, effective July 1, 2006; P.A. 06-196 made technical changes in Subsecs. (a) and (c), effective June 7, 2006; P.A. 07-149 made technical changes in Subsecs. (b) and (d); P.A. 07-217 made technical changes in Subsec. (f), effective July 12, 2007; P.A. 08-14 amended Subsec. (b)(2) by substituting 7 days for 5 business days, substituting 14 days for 10 business days and making technical changes and amended Subsec. (b)(3)(D) by making a technical change, effective July 1, 2008; P.A. 09-232 amended Subsecs. (a)(3), (b)(3)(C) and (c)(2) by eliminating “cineangiography equipment”, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by adding “or the commissioner’s designee” in Subdivs. (1) and (2) and by replacing “office” with “Department of Public Health” re regulations in Subdiv. (2), effective October 6, 2009; P.A. 10-179 replaced former Subsecs. (a) to (f) with new Subsecs. (a) and (b) re guidelines and principles considered by office when deliberating on certificate of need application; P.A. 12-170 amended Subsec. (a) by replacing reference to office with reference to Department of Public Health in Subdiv. (1) and adding provision re demonstration that proposal is financially feasible in Subdiv. (4); P.A. 13-234 amended Subsec. (a) by adding Subpara. (A) re change in access to services and Subpara. (B) re impact upon cost effectiveness of providing access to services in Subdiv. (5), adding provision re access to services in Subdiv. (6), and adding Subdiv. (10) re applicant who has failed to provide or reduced access to services.



Section 19a-639a - Certificate of need application process. Issuance of decision. Public hearings. Policies, procedures and regulations.

(a) An application for a certificate of need shall be filed with the office in accordance with the provisions of this section and any regulations adopted by the Department of Public Health. The application shall address the guidelines and principles set forth in (1) subsection (a) of section 19a-639, and (2) regulations adopted by the department. The applicant shall include with the application a nonrefundable application fee of five hundred dollars.

(b) Prior to the filing of a certificate of need application, the applicant shall publish notice that an application is to be submitted to the office in a newspaper having a substantial circulation in the area where the project is to be located. Such notice shall (1) be published (A) not later than twenty days prior to the date of filing of the certificate of need application, and (B) for not less than three consecutive days, and (2) contain a brief description of the nature of the project and the street address where the project is to be located. An applicant shall file the certificate of need application with the office not later than ninety days after publishing notice of the application in accordance with the provisions of this subsection. The office shall not accept the applicant’s certificate of need application for filing unless the application is accompanied by the application fee prescribed in subsection (a) of this section and proof of compliance with the publication requirements prescribed in this subsection.

(c) Not later than five business days after receipt of a properly filed certificate of need application, the office shall publish notice of the application on its web site. Not later than thirty days after the date of filing of the application, the office may request such additional information as the office determines necessary to complete the application. The applicant shall, not later than sixty days after the date of the office’s request, submit the requested information to the office. If an applicant fails to submit the requested information to the office within the sixty-day period, the office shall consider the application to have been withdrawn.

(d) Upon determining that an application is complete, the office shall provide notice of this determination to the applicant and to the public in accordance with regulations adopted by the department. In addition, the office shall post such notice on its web site. The date on which the office posts such notice on its web site shall begin the review period. Except as provided in this subsection, (1) the review period for a completed application shall be ninety days from the date on which the office posts such notice on its web site; and (2) the office shall issue a decision on a completed application prior to the expiration of the ninety-day review period. Upon request or for good cause shown, the office may extend the review period for a period of time not to exceed sixty days. If the review period is extended, the office shall issue a decision on the completed application prior to the expiration of the extended review period. If the office holds a public hearing concerning a completed application in accordance with subsection (e) or (f) of this section, the office shall issue a decision on the completed application not later than sixty days after the date the office closes the public hearing record.

(e) The office shall hold a public hearing on a properly filed and completed certificate of need application if three or more individuals or an individual representing an entity with five or more people submits a request, in writing, that a public hearing be held on the application. Any request for a public hearing shall be made to the office not later than thirty days after the date the office determines the application to be complete.

(f) The office may hold a public hearing with respect to any certificate of need application submitted under this chapter. The office shall provide not less than two weeks’ advance notice to the applicant, in writing, and to the public by publication in a newspaper having a substantial circulation in the area served by the health care facility or provider. In conducting its activities under this chapter, the office may hold hearing on applications of a similar nature at the same time.

(g) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner holds a public hearing prior to implementing the policies and procedures and prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted. Final regulations shall be adopted by December 31, 2011.

(P.A. 98-150, S. 4, 17; June 30 Sp. Sess. P.A. 03-3, S. 90; P.A. 05-93, S. 5; 05-151, S. 5; 05-168, S. 4; P.A. 06-28, S. 3; P.A. 07-217, S. 84; P.A. 08-14, S. 2; P.A. 09-232, S. 94; P.A. 10-179, S. 89; P.A. 11-242, S. 25; P.A. 12-170, S. 2.)

History: P.A. 98-150 effective June 5, 1998 (Revisor’s note: In codifying this section the Revisors editorially changed a reference in Subsec. (b) to “... September thirty.” to “... September thirtieth.”); June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to delete references to residential care home and make a technical change, effective August 20, 2003; P.A. 05-93 amended Subsec. (a) by adding exception re Sec. 19a-639(c) and making a technical change, and added Subsec. (c), exempting health care facilities, institutions and providers that purchase, lease or accept donation of certain scanning equipment or linear accelerators on or before July 1, 2005, or that obtain certificate of need approval or a determination that a certificate of need is not required on or before said date, effective July 1, 2005; P.A. 05-151 amended Subsec. (b) by requiring biennial, rather than annual, registration of exempt institutions; P.A. 05-168 added new Subsec. (d) exempting from certificate of need review, at office’s discretion, proposals involving the purchase or operation of an electronic medical records system on or after October 1, 2005; P.A. 06-28 amended Subsec. (c)(1) by restricting exemption from certificate of need review to proposals involving certain equipment in operation on or before July 1, 2006, effective May 8, 2006; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007; P.A. 08-14 amended Subsec. (b) by substituting 14 days for 10 business days and making a technical change and added Subsec. (e) re additional capital expenditures that are exempt from certificate of need review, effective April 29, 2008; P.A. 09-232 added Subsec. (a)(12) re program licensed or funded by Department of Children and Families, amended Subsec. (c) by eliminating “cineangiography equipment” and added Subsec. (f) re exemption for outpatient services provided at alternative location within primary service area, effective July 1, 2009; P.A. 10-179 replaced former Subsecs. (a) to (f) with new Subsecs. (a) to (g) re certificate of need application process, time frames for review and issuance of decision by office, public hearing process and authority of Commissioner of Public Health to implement policies and procedures while in process of adopting regulations; P.A. 11-242 amended Subsec. (b) by restructuring existing provisions and adding Subdiv. and Subpara. designators, by requiring applicant to file certificate of need application with office not later than 90 days after publishing notice of application and by making technical changes, and amended Subsec. (c) by eliminating requirement that certificate of need application be filed with Office of the Secretary of the State; P.A. 12-170 amended Subsecs. (a) and (d) by replacing references to office with references to Department of Public Health re regulations and amended Subsec. (d) by replacing provision requiring office to issue a decision not later than 60 days after date of public hearing with provision requiring office to issue a decision not later than 60 days after date the office closes the public hearing record.



Section 19a-639b - Certificate of need. Validity, extension, revocation and nontransferability. Policies, procedures and regulations.

(a) A certificate of need shall be valid only for the project described in the application. A certificate of need shall be valid for two years from the date of issuance by the office. During the period of time that such certificate is valid and the thirty-day period following the expiration of the certificate, the holder of the certificate shall provide the office with such information as the office may request on the development of the project covered by the certificate.

(b) Upon request from a certificate holder, the office may extend the duration of a certificate of need for such additional period of time as the office determines is reasonably necessary to expeditiously complete the project. Not later than five business days after receiving a request to extend the duration of a certificate of need, the office shall post such request on its web site. Any person who wishes to comment on extending the duration of the certificate of need shall provide written comments to the office on the requested extension not later than thirty days after the date the office posts notice of the request for an extension of time on its web site. The office shall hold a public hearing on any request to extend the duration of a certificate of need if three or more individuals or an individual representing an entity with five or more people submits a request, in writing, that a public hearing be held on the request to extend the duration of a certificate of need.

(c) In the event that the office determines that: (1) Commencement, construction or other preparation has not been substantially undertaken during a valid certificate of need period; or (2) the certificate holder has not made a good-faith effort to complete the project as approved, the office may withdraw, revoke or rescind the certificate of need.

(d) A certificate of need shall not be transferable or assignable nor shall a project be transferred from a certificate holder to another person.

(e) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner holds a public hearing prior to implementing the policies and procedures and prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted. Final regulations shall be adopted by December 31, 2011.

(P.A. 98-150, S. 5, 17; P.A. 06-28, S. 4; 06-64, S. 8; P.A. 07-149, S. 5; P.A. 09-232, S. 95; Sept. Sp. Sess. P.A. 09-3, S. 11; P.A. 10-18, S. 13; 10-179, S. 90.)

History: P.A. 98-150 effective June 5, 1998; P.A. 06-28 amended Subsec. (a)(1) by increasing the capital expenditure threshold from $1,000,000 to $3,000,000, effective July 1, 2006; P.A. 06-64 amended Subsec. (a) to restrict exemption to nonprofits currently under contract with a state agency or department, to make a conforming change and delete current need determination requirement imposed upon Office of Health Care Access in Subdiv. (2), and to add Subdiv. (4) re needs determination requirement with respect to exemptions involving relocation of services, added new Subsec. (b) re criteria for granting exemptions involving termination of a service or facility and redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), effective July 1, 2006; P.A. 07-149 made technical changes in Subsecs. (a) and (b); P.A. 09-232 amended Subsec. (a)(3)(D) by making a conforming change re definition applicable to facility or institution that seeks to “transfer its ownership or control” and added Subsec. (e) re psychiatric residential treatment facility not eligible for exemption from certificate of need requirements; Sept. Sp. Sess. P.A. 09-3 amended Subsecs. (a), (b) and (d) by substituting Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009; P.A. 10-18 made a technical change in Subsec. (a)(3)(D); P.A. 10-179 replaced former Subsecs. (a) to (e) with new Subsecs. (a) to (e) re validity of certificate of need, extensions to duration, revocation and nontransferability of certificate and authority of Commissioner of Public Health to implement policies and procedures while in process of adopting regulations.



Section 19a-639c - Proposed relocation of a health care facility. Policies, procedures and regulations.

(a) Any health care facility that proposes to relocate a facility shall submit a letter to the office, as described in subsection (c) of section 19a-638. In addition to the requirements prescribed in said subsection (c), in such letter the health care facility shall demonstrate to the satisfaction of the office that the population served by the health care facility and the payer mix will not substantially change as a result of the facility’s proposed relocation. If the facility is unable to demonstrate to the satisfaction of the office that the population served and the payer mix will not substantially change as a result of the proposed relocation, the health care facility shall apply for certificate of need approval pursuant to subdivision (1) of subsection (a) of section 19a-638 in order to effectuate the proposed relocation.

(b) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner holds a public hearing prior to implementing the policies and procedures and prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted. Final regulations shall be adopted by December 31, 2011.

(P.A. 98-150, S. 7, 17; June Sp. Sess. P.A. 98-1, S. 94, 121; P.A. 05-93, S. 6; P.A. 06-28, S. 5; 06-64, S. 9; 06-196, S. 245; P.A. 09-232, S. 96; P.A. 10-179, S. 91.)

History: P.A. 98-150 effective June 5, 1998; June Sp. Sess. P.A. 98-1 made a technical change by adding the first reference to “provider” to “health care facility, institution”; P.A. 05-93 extended waiver provisions to certain scanning equipment, rather than to “imaging equipment”, and made technical and conforming changes, effective July 1, 2005; P.A. 06-28 amended Subdiv. (3) by increasing maximum permissible replacement value of major medical equipment and certain scanners and linear accelerators eligible for waiver from certificate of need review from $2,000,000 to $3,000,000, effective July 1, 2006; P.A. 06-64 deleted former Subdiv. (2) which limited waivers for replacement equipment to equipment or accelerators not exceeding a specific value and redesignated existing Subdiv. (3) as Subdiv. (2), effective July 1, 2006; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 09-232 eliminated “cineangiography equipment”, added new Subdiv. (2) re waiver of certificate of need requirements when replacing equipment that did not require certificate of need for original acquisition and redesignated existing Subdiv. (2) as Subdiv. (3), effective July 1, 2009; P.A. 10-179 replaced former provisions with Subsecs. (a) and (b) re process for relocation of a health care facility and authority of Commissioner of Public Health to implement policies and procedures while in process of adopting regulations.



Section 19a-639d - Certificate of need. Waiver for year 2000 computer capability.

Section 19a-639d is repealed, effective October 1, 2002.

(P.A. 98-150, S. 6, 17; P.A. 02-89, S. 90.)



Section 19a-639e - Proposed termination of service by a health care facility. Policies, procedures and regulations.

(a) Unless otherwise required to file a certificate of need application pursuant to the provisions of subsection (a) of section 19a-638, any health care facility that proposes to terminate a service that was authorized pursuant to a certificate of need issued under this chapter shall file a modification request with the office not later than sixty days prior to the proposed date of the termination of the service. The office may request additional information from the health care facility as necessary to process the modification request. In addition, the office shall hold a public hearing on any request from a health care facility to terminate a service pursuant to this section if three or more individuals or an individual representing an entity with five or more people submits a request, in writing, that a public hearing be held on the health care facility’s proposal to terminate a service.

(b) Any health care facility that proposes to terminate all services offered by such facility, that were authorized pursuant to one or more certificates of need issued under this chapter, shall provide notification to the office not later than sixty days prior to the termination of services and such facility shall surrender its certificate of need not later than thirty days prior to the termination of services.

(c) Any health care facility that proposes to terminate the operation of a facility or service for which a certificate of need was not obtained shall notify the office not later than sixty days prior to terminating the operation of the facility or service.

(d) The Commissioner of Public Health may implement policies and procedures necessary to administer the provisions of this section while in the process of adopting such policies and procedures as regulation, provided the commissioner holds a public hearing prior to implementing the policies and procedures and prints notice of intent to adopt regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Policies and procedures implemented pursuant to this section shall be valid until the time final regulations are adopted. Final regulations shall be adopted by December 31, 2011.

(P.A. 02-6, S. 1; P.A. 03-278, S. 75; P.A. 05-151, S. 6; P.A. 08-14, S. 5; Sept. Sp. Sess. P.A. 09-3, S. 12; P.A. 10-179, S. 92; P.A. 11-183, S. 2.)

History: P.A. 02-6 effective April 17, 2002; P.A. 03-278 made a technical change, effective July 9, 2003; P.A. 05-151 extended applicability of data submission requirements to non-profit hospitals seeking to convert to for-profit status, extended the deadline for submitting data from 10 business days after receiving a notice of defect from office to 15 business days from the date the notice was mailed by office and clarified that provisions apply to health care facilities or institutions; P.A. 08-14 substituted 21 days for 15 business days and added “or information” re submission determination by office, effective July 1, 2008; Sept. Sp. Sess. P.A. 09-3 substituted “office” for “Office of Health Care Access” and Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009; P.A. 10-179 replaced former provisions with Subsecs. (a) to (d) re termination of service by a health care facility and authority of Commissioner of Public Health to implement policies and procedures while adopting regulations; P.A. 11-183 amended Subsec. (a) by adding provision re modification requests permitted unless otherwise required to file certificate of need application pursuant to Sec. 19a-638(a), effective July 13, 2011.



Section 19a-640 - (Formerly Sec. 19a-156). Submission and review of proposed budget. Hearing. Guidelines. Revisions.

Section 19a-640 is repealed, effective July 1, 2005.

(P.A. 73-117, S. 16, 31; P.A. 74-182, S. 1, 3; P.A. 76-44; P.A. 77-61, S. 2, 3; 77-192, S. 10, 13; P.A. 81-465, S. 7, 18; P.A. 89-371, S. 17; May Sp. Sess. P.A. 92-16, S. 65, 89; May 25 Sp. Sess. P.A. 94-1, S. 50, 130; P.A. 95-257, S. 39, 58; P.A. 05-151, S. 13.)



Section 19a-641 - (Formerly Sec. 19a-158). Appeals.

Any health care facility or institution and any state health care facility or institution aggrieved by any final decision of said office under the provisions of sections 19a-630 to 19a-639e, inclusive, may appeal from such decision in accordance with the provisions of section 4-183, except venue shall be in the judicial district in which it is located. Such appeal shall have precedence in respect to order of trial over all other cases except writs of habeas corpus, actions brought by or on behalf of the state, including informations on the relation of private individuals, and appeals from awards or decisions of workers’ compensation commissioners.

(P.A. 73-117, S. 17, 31; P.A. 76-436, S. 261, 681; P.A. 77-192, S. 11, 13; 77-603, S. 49, 125; P.A. 78-280, S. 1, 127; P.A. 79-376, S. 21; P.A. 81-465, S. 11, 18; P.A. 84-315, S. 22, 24; P.A. 87-443, S. 1, 17; P.A. 89-371, S. 13; May 25 Sp. Sess. P.A. 94-1, S. 51, 130; P.A. 95-257, S. 39, 58; P.A. 05-151, S. 7; P.A. 06-64, S. 10.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-192 made provisions applicable to state health care institutions and facilities and replaced provision granting appeals precedence over “nonprivileged cases” with provision granting precedence except as specified; P.A. 77-603 replaced previous appeal provisions with statement that appeals to be in accordance with Sec. 4-183 but retained venue in county or judicial district where facility is located and retained precedence provision; P.A. 78-280 dropped reference to counties; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 81-465 substituted reference to Sec. 19-73b for reference to Sec. 19-73a, repealed by the same act; Sec. 19-73p transferred to Sec. 19a-158 in 1983; P.A. 84-315 added reference to Secs. 19a-165 to 19a-165q, inclusive; P.A. 87-443 added “final” re the decision of the commission; P.A. 89-371 substituted reference to Secs. 19a-167 to 19a-167g, inclusive, for reference to Secs. 19a-165 to 19a-165g, inclusive; May 25 Sp. Sess. P.A. 94-1 removed obsolete language, effective July 1, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-158 transferred to Sec. 19a-641 in 1997; P.A. 05-151 removed reference to repealed Sec. 19a-640 and made a technical change; P.A. 06-64 deleted references to repealed Secs. 19a-648 and 19a-650, effective July 1, 2006.

Cited. 182 C. 314.

Cited. 32 CS 300; 34 CS 225; 35 CS 13.

Annotations to former section 19a-158:

Cited. 196 C. 451; 208 C. 663; 210 C. 697; 214 C. 726; 226 C. 105; 235 C. 128.

Cited. 2 CA 68.



Section 19a-642 - (Formerly Sec. 19a-159). Judicial enforcement.

The Superior Court on application of the office or the Attorney General, may enforce, by appropriate decree or process, any provision of this chapter or any act or any order of the office rendered in pursuance of any statutory provision.

(P.A. 73-117, S. 18, 31; P.A. 76-436, S. 262, 681; P.A. 95-257, S. 39, 58.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 19-73q transferred to Sec. 19a-159 in 1983; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-159 transferred to Sec. 19a-642 in 1997.

Cited. 208 C. 663; 214 C. 321.



Section 19a-643 - (Formerly Sec. 19a-160). Regulations.

(a) The Department of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 19a-630 to 19a-639e, inclusive, and sections 19a-644 and 19a-645 concerning the submission of data by health care facilities and institutions, including data on dealings between health care facilities and institutions and their affiliates, and, with regard to requests or proposals pursuant to sections 19a-638 to 19a-639e, inclusive, by state health care facilities and institutions, the ongoing inspections by the office of operating budgets that have been approved by the health care facilities and institutions, standard reporting forms and standard accounting procedures to be utilized by health care facilities and institutions and the transferability of line items in the approved operating budgets of the health care facilities and institutions, except that any health care facility or institution may transfer any amounts among items in its operating budget. All such transfers shall be reported to the office within thirty days of the transfer or transfers.

(b) The Department of Public Health may adopt such regulations, in accordance with the provisions of chapter 54, as are necessary to implement this chapter.

(P.A. 73-117, S. 19, 31; P.A. 77-192, S. 12, 13; 77-304, S. 3; 77-601, S. 8, 11; P.A. 81-465, S. 10, 18; P.A. 83-3, S. 3, 5; P.A. 84-57, S. 2, 4; P.A. 89-371, S. 18; P.A. 91-48, S. 3, 4; Nov. Sp. Sess. P.A. 91-2, S. 9, 27; May Sp. Sess. P.A. 92-6, S. 8, 117; P.A. 93-262, S. 57, 87; P.A. 95-257, S. 39, 58; P.A. 98-150, S. 9, 17; P.A. 05-151, S. 8; P.A. 06-64, S. 11; Sept. Sp. Sess. P.A. 09-3, S. 13; P.A. 10-179, S. 116.)

History: P.A. 77-192 added reference to regulations re requests and proposals pursuant to Secs. 19-73l to 19-73n; P.A. 77-304 added provisions re regulations concerning disclosure of business interests which may have impact on provision of services; P.A. 77-601 added provision re regulation of home health care, homemaker-home health aide and coordination, assessment and monitoring agencies; P.A. 81-465 made commission’s adoption of regulations to carry out its duties mandatory rather than optional; Sec. 19-73r transferred to Sec. 19a-160 in 1983; P.A. 83-3 substituted reference to Sec. 19a-157 for reference to Sec. 19a-156; P.A. 84-57 added the requirement to adopt regulations to carry out the provisions of “sections 19a-161 and 19a-162”; P.A. 89-371 added reference to Sec. 19a-167e, removed an obsolete reference and added language concerning affiliates; P.A. 91-48 removed language directing the commission to adopt regulations requiring full disclosure of business interests which directly or indirectly relate to nursing home operations; Nov. Sp. Sess. P.A. 91-2 added Subsec. (b) giving commission authority to adopt regulations for the chapter and made technical change in Subsec. (a); May Sp. Sess. P.A. 92-6 added new Subsec. (c) providing authority for the commission to adopt regulations concerning fees imposed on requests or proposals pursuant to Secs. 19a-154 and 19a-155 and to specify requirements for the fee schedule; P.A. 93-262 removed provision requiring the commission to adopt regulations concerning approval of coordination, assessment and monitoring agencies and regulations concerning rate review of home health care agencies and information based upon recommendations of the commissioner on aging, effective July 1, 1993; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-160 transferred to Sec. 19a-643 in 1997; P.A. 98-150 amended Subsec. (c) by adding condition that modification request have $100,000 limit and deleting references to Sec. 19a-638, effective June 5, 1998; P.A. 05-151 amended Subsec. (a) by removing reference to repealed Sec. 19a-640 and providing that authority to approve operating budgets rests with facilities and institutions, not with Office of Health Care Access; P.A. 06-64 deleted reference to repealed Sec. 19a-648 in Subsec. (a), effective July 1, 2006; Sept. Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) by substituting “Department of Public Health” for “office” and amended Subsec. (c) by substituting “Department of Public Health” for “Office of Health Care Access”, effective October 6, 2009; P.A. 10-179 amended Subsec. (a) by replacing “sections 19a-638 and 19a-639” with “sections 19a-638 to 19a-639e, inclusive” and deleted former Subsec. (c) re regulations concerning a fee schedule for certificate of need review.

Cited. 200 C. 489; 208 C. 663.



Section 19a-644 - (Formerly Sec. 19a-161). Annual reports of short-term acute care general or children’s hospitals. Regulations on affiliation or control of health care facilities and institutions. Required reporting of audited financial statements.

(a) On or before February twenty-eighth annually, for the fiscal year ending on September thirtieth of the immediately preceding year, each short-term acute care general or children’s hospital shall report to the office with respect to its operations in such fiscal year, in such form as the office may by regulation require. Such report shall include: (1) Salaries and fringe benefits for the ten highest paid positions; (2) the name of each joint venture, partnership, subsidiary and corporation related to the hospital; and (3) the salaries paid to hospital employees by each such joint venture, partnership, subsidiary and related corporation and by the hospital to the employees of related corporations.

(b) The Department of Public Health shall adopt regulations in accordance with chapter 54 to provide for the collection of data and information in addition to the annual report required in subsection (a) of this section. Such regulations shall provide for the submission of information about the operations of the following entities: Persons or parent corporations that own or control the health care facility, institution or provider; corporations, including limited liability corporations, in which the health care facility, institution, provider, its parent, any type of affiliate or any combination thereof, owns more than an aggregate of fifty per cent of the stock or, in the case of nonstock corporations, is the sole member; and any partnerships in which the person, health care facility, institution, provider, its parent or an affiliate or any combination thereof, or any combination of health care providers or related persons, owns a greater than fifty per cent interest. For purposes of this section, “affiliate” means any person that directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with any health care facility, institution, provider or person that is regulated in any way under this chapter. A person is deemed controlled by another person if the other person, or one of that other person’s affiliates, officers, agents or management employees, acts as a general partner or manager of the person in question.

(c) Each nonprofit short-term acute care general or children’s hospital shall include in the annual report required pursuant to subsection (a) of this section a report of all transfers of assets, transfers of operations or changes of control involving its clinical or nonclinical services or functions from such hospital to a person or entity organized or operated for profit.

(d) The office shall require each hospital licensed by the Department of Public Health, that is not subject to the provisions of subsection (a) of this section, to report to said office on its operations in the preceding fiscal year by filing copies of the hospital’s audited financial statements. Such report shall be due at the office on or before the close of business on the last business day of the fifth month following the month in which a hospital’s fiscal year ends.

(P.A. 73-117, S. 28, 31; P.A. 81-465, S. 16, 18; P.A. 83-3, S. 4, 5; P.A. 84-57, S. 3, 4; P.A. 86-61, S. 1, 2; P.A. 89-371, S. 19; P.A. 91-125; May 25 Sp. Sess. P.A. 94-1, S. 119, 130; P.A. 95-257, S. 39, 58; P.A. 98-150, S. 15, 17; P.A. 99-172, S. 4, 7; P.A. 02-101, S. 2, 3; P.A. 03-278, S. 76; P.A. 04-258, S. 22; P.A. 06-64, S. 12; Sept. Sp. Sess. P.A. 09-3, S. 14; P.A. 10-179, S. 120.)

History: P.A. 81-465 changed deadline for initial report from December 31, 1974, to February 28, 1982; Sec. 19-73s transferred to Sec. 19a-161 in 1983; P.A. 83-3 added reference to Sec. 19a-157; P.A. 84-57 specified that reports must be “in such form as the commission may by regulation require”; P.A. 86-61 required facilities issued rate orders to submit reports and made technical changes; P.A. 89-371 made technical changes, added reference to Secs. 19a-167 to 19a-167g, inclusive, and removed obsolete language; P.A. 91-125 added Subdivs. (1) to (5), inclusive, listing five specific items of information to be included in the report; May 25 Sp. Sess. P.A. 94-1 replaced revenue caps with revenue limits and made technical changes, effective July 1, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-161 transferred to Sec. 19a-644 in 1997; P.A. 98-150 added Subsec. (b) re regulations on affiliation or control, effective June 5, 1998; P.A. 99-172 amended Subsec. (a) to make a technical change and to expand budget reporting and make it in the discretion of the office, and amended Subsec. (b) by changing “parent” to “persons or parent”, changing “an affiliate” to “any type of affiliate”, changing 50% to “an aggregate” of 50%, adding references to “person”, “provider” and “combination of health care providers or related persons”, and adding definition of “affiliate”, effective June 23, 1999; P.A. 02-101 amended Subsec. (a) to make the reporting requirements applicable to short-term acute care general or children’s hospitals by deleting “each health care facility and institution for which a budget was approved or revenue limits were established under the provisions of section 19a-640 or section 19a-674” and added Subsec. (c) re reporting of hospital’s audited financial records, effective July 1, 2002; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003; P.A. 04-258 added new Subsec. (c) requiring nonprofit short-term acute care general or children’s hospital to include in annual report required by Subsec. (a) a report of all transfers of assets or operations and changes in control of clinical and nonclinical services to a for-profit entity and redesignated existing Subsec. (c) as Subsec. (d), effective July 1, 2004; P.A. 06-64 amended Subsec. (a) by deleting former Subdiv. (1) to remove information on average salaries by job classification from reporting requirements, redesignating existing Subdivs. (2) to (4) as Subdivs. (1) to (3) and eliminating office’s discretionary authority to request breakdown of hospital and department budgets, effective July 1, 2006; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by substituting “Department of Public Health” for “office”, effective October 6, 2009; P.A. 10-179 amended Subsec. (d) by replacing “Office of Health Care Access” with “office” and by making a technical change.



Section 19a-645 - (Formerly Sec. 19a-162). Taking of land to enlarge hospitals.

A nonprofit hospital, licensed by the Department of Public Health, which provides lodging, care and treatment to members of the public, and which wishes to enlarge its public facilities by adding contiguous land and buildings thereon, if any, the title to which it cannot otherwise acquire, may prefer a complaint for the right to take such land to the superior court for the judicial district in which such land is located, provided such hospital shall have received the approval of the Office of Health Care Access division of the Department of Public Health in accordance with the provisions of this chapter. Said court shall appoint a committee of three disinterested persons, who, after examining the premises and hearing the parties, shall report to the court as to the necessity and propriety of such enlargement and as to the quantity, boundaries and value of the land and buildings thereon, if any, which they deem proper to be taken for such purpose and the damages resulting from such taking. If such committee reports that such enlargement is necessary and proper and the court accepts such report, the decision of said court thereon shall have the effect of a judgment and execution may be issued thereon accordingly, in favor of the person to whom damages may be assessed, for the amount thereof; and, on payment thereof, the title to the land and buildings thereon, if any, for such purpose shall be vested in the complainant, but such land and buildings thereon, if any, shall not be taken until such damages are paid to such owner or deposited with said court, for such owner’s use, within thirty days after such report is accepted. If such application is denied, the owner of the land shall recover costs of the applicant, to be taxed by said court, which may issue execution therefor. Land so taken shall be held by such hospital and used only for the public purpose stated in its complaint to the superior court. No land dedicated or otherwise reserved as open space or park land or for other recreational purposes and no land belonging to any town, city or borough shall be taken under the provisions of this section.

(P.A. 73-582, S. 1; P.A. 77-614, S. 323, 610; P.A. 81-465, S. 12, 18; P.A. 82-472, S. 63, 183; P.A. 89-371, S. 20; P.A. 93-381, S. 9, 39; May 25 Sp. Sess. P.A. 94-1, S. 52, 130; P.A. 95-257, S. 12, 21, 39, 58; P.A. 05-151, S. 9; P.A. 10-179, S. 108.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 81-465 deleted reference to Sec. 19-73n, repealed by the same act; P.A. 82-472 deleted obsolete reference to counties; Sec. 19-73t transferred to Sec. 19a-162 in 1983; P.A. 89-371 added reference to Secs. 19a-167 to 19a-167g, inclusive; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 removed obsolete language, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-162 transferred to Sec. 19a-645 in 1997; P.A. 05-151 deleted reference to repealed Sec. 19a-640; P.A. 10-179 replaced “Office of Health Care Access under section 19a-639” with “Office of Health Care Access division of the Department of Public Health in accordance with the provisions of this chapter”.



Section 19a-646 - (Formerly Sec. 19a-166). Negotiation of discounts and different rates and methods of payments with hospitals. Filing with the office.

(a) As used in this section:

(1) “Office” means the Office of Health Care Access division of the Department of Public Health;

(2) “Fiscal year” means the hospital fiscal year, as used for purposes of this chapter, consisting of a twelve-month period commencing on October first and ending the following September thirtieth;

(3) “Hospital” means any short-term acute care general or children’s hospital licensed by the Department of Public Health, including the John Dempsey Hospital of The University of Connecticut Health Center;

(4) “Payer” means any person, legal entity, governmental body or eligible organization that meets the definition of an eligible organization under 42 USC Section 1395mm (b) of the Social Security Act, or any combination thereof, except for Medicare and Medicaid which is or may become legally responsible, in whole or in part for the payment of services rendered to or on behalf of a patient by a hospital. Payer also includes any legal entity whose membership includes one or more payers and any third-party payer; and

(5) “Prompt payment” means payment made for services to a hospital by mail or other means on or before the tenth business day after receipt of the bill by the payer.

(b) No hospital shall provide a discount or different rate or method of reimbursement from the filed rates or charges to any payer except as provided in this section.

(c) (1) Any payer may directly negotiate with a hospital for a different rate or method of reimbursement, or both, provided the charges and payments for the payer are on file at the hospital business office in accordance with this subsection. No discount agreement or agreement for a different rate or method of reimbursement, or both, shall be effective until a complete written agreement between the hospital and the payer is on file at the hospital. Each such agreement shall be available to the office for inspection or submission to the office upon request, for at least three years after the close of the applicable fiscal year.

(2) The charges and payments for each payer receiving a discount shall be accumulated by the hospital for each payer and reported as required by the office.

(3) A full written copy of each agreement executed pursuant to this subsection shall be on file in the hospital business office within twenty-four hours of execution.

(d) A payer may negotiate with a hospital to obtain a discount on rates or charges for prompt payment.

(e) A payer may also negotiate for and may receive a discount for the provision of the following administrative services: (1) A system which permits the hospital to bill the payer through either a computer-processed or machine-readable or similar billing procedure; (2) a system which enables the hospital to verify coverage of a patient by the payer at the time the service is provided; and (3) a guarantee of payment within the scope of the agreement between the patient and the third-party payer for service to the patient prior to the provision of that service.

(f) No hospital may require a payer to negotiate for another element or any combination of the above elements of a discount, as established in subsections (d) and (e) of this section, in order to negotiate for or obtain a discount for any single element. No hospital may require a payer to negotiate a discount for all patients covered by such payer in order to negotiate a discount for any patient or group of patients covered by such payer.

(g) Any hospital which agrees to provide a discount to a payer under subsection (d) or (e) of this section shall file a copy of the agreement in the hospital’s business office and shall provide the same discount to any other payer who agrees to make prompt payment or provide administrative services similar to that contained in the agreement. Each agreement filed shall specify on its face that it was executed and filed pursuant to this subsection.

(h) (1) Nothing in this section shall be construed to require payment by any payer or purchaser, under any program or contract for payment or reimbursement of expenses for health care services, for: (A) Services not covered under such program or contract; or (B) that portion of any charge for services furnished by a hospital that exceeds the amount covered by such program or contract.

(2) Nothing in this section shall be construed to supersede or modify any provision of such program or contract that requires payment of a copayment, deductible or enrollment fee or that imposes any similar requirement.

(i) A hospital which has established a program approved by the office with one or more banks for the purpose of reducing the hospital’s bad debt load, may reduce its published charges for that portion of a patient’s bill for services which a payer who is a private individual is or may become legally responsible for, after all other insurers or third-party payers have been assessed their full charges provided (1) prior to the rendering of such services, the hospital and the individual payer or parent or guardian or custodian have agreed in writing that after receipt of any insurer or third-party payment paid in accordance with the full hospital charges the remaining payment due from the private individual for such reduced charges shall be made in whole or in part from the balance on deposit in a bank account which has been established by or on behalf of such individual patient, and (2) such payment is made from such account. Nothing in this section shall relieve a patient or legally liable person from being responsible for the full amount of any underpayment of the hospital’s authorized charges excluding any discount under this section, by a patient’s insurer or any other third-party payer for that insurer’s or third-party payer’s portion of the bill. Any reduction in charges granted to an individual or parent or guardian or custodian under this subsection shall be reported to the office as a contractual allowance. For purposes of this section “private individual” shall include a patient’s parent, legal guardian or legal custodian but shall not include an insurer or third-party payer.

(P.A. 84-323, S. 2, 6; P.A. 85-613, S. 51, 154; P.A. 91-258, S. 3, 4; June Sp. Sess. P.A. 91-11, S. 22, 25; P.A. 93-229, S. 5, 21; P.A. 93-381, S. 9, 39; P.A. 94-9, S. 34, 41; May Sp. Sess. P.A. 94-3, S. 21, 28; P.A. 95-257, S. 12, 21, 39, 58; June 18 Sp. Sess. P.A. 97-2, S. 94, 165; P.A. 02-101, S. 4; P.A. 07-149, S. 6; Sept. Sp. Sess. P.A. 09-3, S. 15; P.A. 12-170, S. 6.)

History: P.A. 85-613 made technical change; P.A. 91-258 amended Subsec. (c) to add a requirement that a copy of each agreement reached under Subsec. (c) be filed with the commission on hospitals and health care, amended Subsecs. (c) and (g) to require that agreements specify that they have been executed and filed pursuant to those Subsecs. and made technical changes; June Sp. Sess. P.A. 91-11 amended Subsec. (c) to clarify that required agreements be filed until July 1, 1992, and to exempt the names of the parties to agreements from freedom of information provisions; P.A. 93-229 amended Subsec. (a) to delete definition of “Blue Cross”, renumbering Subdivs. as necessary, amended Subsec. (c) to insert Subdiv. indicators, to limit Subdiv. (1) to the time period prior to October 1, 1993, and to add new Subdiv. (2) re negotiation commencing October 1, 1993, to amend Subdiv. (3) re commission not including discount in calculation of authorized gross revenue and addition of discount to actual net revenues for fiscal year and to amend Subdiv. (4) to delete provision exempting names of parties from freedom of information provisions, deleted Subsec. (h) an obsolete provision re Blue Cross discount, added new Subsec. (i) re hospital establishing programs with banks to reduce bad debt load and made technical changes, effective June 4, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-9 amended Subsec. (a) to add eligible organizations under 42 USC 1395mm(b) to the definition of payer, Subsec. (c) to add new Subdivs. (3) and (4) re discounts permitted and requirements after April 1, 1994, deleting former Subdiv. (3) re prohibition on cost of discount being borne by patients not covered and relettering former Subdiv. (4) as Subdiv. (5) and added provision re agreements considered trade secrets, and made technical changes, effective April 1, 1994; May Sp. Sess. P.A. 94-3 amended Subsec. (c)(5) to specifically authorize use of names of parties, duration and dates and estimated value, effective July 1, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access and replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sec. 19a-166 transferred to Sec. 19a-646 in 1997; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to make a technical change, effective July 1, 1997; P.A. 02-101 amended Subsec. (a)(3) to redefine “hospital” to include a “children’s” hospital, amended Subsec. (a)(4) to change the cite to federal law from “42 USC Section 1395mm(b)” to “Section 1876 of the Social Security Act”, amended Subsec. (b) to add the prohibition against a different rate or method of reimbursement, amended Subsec. (c) to delete obsolete Subdivs. (1) and (2) to renumber existing Subdiv. (3) as Subdiv. (1) and limit it to the period from April 1, 1994, to June 30, 2002, to add a new Subdiv. (2) re payer negotiation, on and after July 1, 2002, for a different rate or method of reimbursement, renumbered Subdivs. (4) and (5) as Subdivs. (3) and (4), in new Subdiv. (4) applied requirement for a written copy to be filed with the Office of Health Care Access to agreements executed during the period from October 2, 1991, to June 30, 2002, and added requirement for agreements executed on and after July 1, 2002, to be filed in hospital business office within 48 hours of execution, and amended Subsecs. (f) and (g) to make technical changes, effective July 1, 2002; P.A. 07-149 amended Subsec. (a) by redefining “fiscal year”, “hospital” and “payer”, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-3 redefined “office” in Subsec. (a)(1) by adding “division of the Department of Public Health”, amended Subsec. (c)(4) by making a technical change and amended Subsec. (g) by substituting “Department of Public Health” for “office”, effective October 6, 2009; P.A. 12-170 amended Subsec. (c) by deleting former Subdiv. (1) re negotiation of rates between 1994 and 2002, redesignating existing Subdivs. (2) to (4) as Subdivs. (1) to (3), making technical changes in redesignated Subdivs. (1) and (2), deleting provision in redesignated Subdiv. (2) re review by independent auditor and deleting provisions in redesignated Subdiv. (3) re filing copy of agreement, statement on agreement and consideration of agreement as a trade secret and amended Subsec. (g) by deleting provisions re disallowance of certain agreements, petition by aggrieved payers and adoption of regulations.

Cited. 214 C. 321.



Section 19a-647 - (Formerly Sec. 19a-166b). Preferred provider network. Definitions. Filing requirements.

Section 19a-647 is repealed, effective October 1, 2001.

(P.A. 93-358, S. 1; P.A. 94-235; P.A. 95-79, S. 59, 189; 95-257, S. 39, 58; P.A. 97-99, S. 24; June Sp. Sess. P.A. 01-4, S. 57, 58.)



Section 19a-648 - (Formerly Sec. 19a-167e). Performance or billing by affiliates after the base year. Adjustments. Civil penalty.

Section 19a-648 is repealed, effective July 1, 2006.

(P.A. 89-371, S. 6; P.A. 95-257, S. 39, 58; P.A. 06-64, S. 21.)



Section 19a-649 - (Formerly Sec. 19a-167f). Uncompensated care. Annual submission of information.

(a) The office shall review annually the level of uncompensated care provided by each hospital to the indigent. Each hospital shall file annually with the office its policies regarding the provision of charity care and reduced cost services to the indigent, excluding medical assistance recipients, and its debt collection practices. A hospital shall file its audited financial statements not later than February twenty-eighth of each year. Not later than March thirty-first of each year, the hospital shall file a verification of the hospital’s net revenue for the most recently completed fiscal year in a format prescribed by the office.

(b) Each hospital shall annually report, along with data submitted pursuant to subsection (a) of this section, (1) the number of applicants for charity care and reduced cost services, (2) the number of approved applicants, and (3) the total and average charges and costs of the amount of charity care and reduced cost services provided.

(c) Each hospital recognized as a nonprofit organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, shall, along with data submitted annually pursuant to subsection (a) of this section, submit to the office (1) a complete copy of such hospital’s most-recently completed Internal Revenue Service form 990, including all parts and schedules; and (2) in the form and manner prescribed by the office, data compiled to prepare such hospital’s community health needs assessment, as required pursuant to Section 501(r) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, provided such copy and data submitted pursuant to this subsection shall not include: (A) Individual patient information, including, but not limited to, patient-identifiable information; (B) information that is not owned or controlled by such hospital; (C) information that such hospital is contractually required to keep confidential or that is prohibited from disclosure by a data use agreement; or (D) information concerning research on human subjects as described in section 45 CFR 46.101 et seq., as amended from time to time.

(P.A. 89-371, S. 7; Nov. Sp. Sess. P.A. 91-2, S. 12, 27; P.A. 93-44, S. 7, 24; 93-229, S. 7, 21; 93-262, S. 1, 87; P.A. 95-257, S. 39, 58; P.A. 03-266, S. 1; P.A. 06-64, S. 13; P.A. 07-149, S. 7; P.A. 11-44, S. 174; P.A. 12-170, S. 3; P.A. 13-234, S. 147.)

History: Nov. Sp. Sess. P.A. 91-2 authorized commission to perform audits as part of its evaluation; P.A. 93-44 included emergency assistance to families in uncompensated care, required hospitals to obtain an independent audit and file results of audit on February twenty-eighth annually, where previously commission conducted audit or contracted for independent audit, effective April 23, 1993; P.A. 93-229 added provision re audit by primary payer designation, deleted reference re February twenty-eighth audited financial statements on a separate and distinct schedule and added new language re providing required information with an opinion with hospitals financial statements filed on February twenty-eighth and included a definition of “primary payer”, effective June 4, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-167f transferred to Sec. 19a-649 in 1997; P.A. 03-266 designated existing provisions as Subsec. (a) and added new Subsec. (b) re annual report; P.A. 06-64 amended Subsec. (a) by adding reference to “TriCare” and requiring audit results and opinions to be filed separately from audited financial statements by March thirty-first of each year, effective July 1, 2006; P.A. 07-149 amended Subsecs. (a) and (b) by substituting “charity” care for “free” care and further amended Subsec. (a) to delete provision re emergency assistance to families and redefine “primary payer”, effective July 1, 2007; P.A. 11-44 amended Subsec. (a) by deleting requirements that office consult with Commissioner of Social Services and that hospitals obtain an independent audit and adding requirement that hospitals file audited financial statements annually, effective July 1, 2011; P.A. 12-170 amended Subsec. (a) by adding provision requiring annual filing of net revenue by March 31st each year and making technical changes; P.A. 13-234 added Subsec. (c) re submission of Internal Revenue Service form 990 and data compiled to prepare community health needs assessment.



Section 19a-650 - (Formerly Sec. 19a-167g). Regulations.

Section 19a-650 is repealed, effective July 1, 2006.

(P.A. 89-371, S. 8, 31; May 25 Sp. Sess. P.A. 94-1, S. 53, 130; P.A. 95-257, S. 39, 58; P.A. 06-64, S. 21.)



Section 19a-651 - (Formerly Sec. 19a-167h). Data requirement. Rate order compliance. Adjustment.

Section 19a-651 is repealed, effective October 1, 2002.

(P.A. 89-371, S. 24; P.A. 95-257, S. 39, 58; S.A. 02-12, S. 1.)



Section 19a-652 - (Formerly Sec. 19a-167i). Termination of prospective payment system. Savings clause.

Section 19a-652 is repealed, effective July 1, 2006.

(P.A. 89-371, S. 27; P.A. 06-64, S. 21.)



Section 19a-653 - (Formerly Sec. 19a-167j). Failure to file data or information. Civil penalty. Notice. Extension. Hearing. Appeal. Deduction from Medicaid payments.

(a) Any person or health care facility or institution that is required to file a certificate of need for any of the activities described in section 19a-638, and any person or health care facility or institution that is required to file data or information under any public or special act or under this chapter or sections 19a-486 to 19a-486h, inclusive, or any regulation adopted or order issued under this chapter or said sections, which wilfully fails to seek certificate of need approval for any of the activities described in section 19a-638 or to so file within prescribed time periods, shall be subject to a civil penalty of up to one thousand dollars a day for each day such person or health care facility or institution conducts any of the described activities without certificate of need approval as required by section 19a-638 or for each day such information is missing, incomplete or inaccurate. Any civil penalty authorized by this section shall be imposed by the Department of Public Health in accordance with subsections (b) to (e), inclusive, of this section.

(b) If the Department of Public Health has reason to believe that a violation has occurred for which a civil penalty is authorized by subsection (a) of this section or subsection (e) of section 19a-632, it shall notify the person or health care facility or institution by first-class mail or personal service. The notice shall include: (1) A reference to the sections of the statute or regulation involved; (2) a short and plain statement of the matters asserted or charged; (3) a statement of the amount of the civil penalty or penalties to be imposed; (4) the initial date of the imposition of the penalty; and (5) a statement of the party’s right to a hearing.

(c) The person or health care facility or institution to whom the notice is addressed shall have fifteen business days from the date of mailing of the notice to make written application to the office to request (1) a hearing to contest the imposition of the penalty, or (2) an extension of time to file the required data. A failure to make a timely request for a hearing or an extension of time to file the required data or a denial of a request for an extension of time shall result in a final order for the imposition of the penalty. All hearings under this section shall be conducted pursuant to sections 4-176e to 4-184, inclusive. The Department of Public Health may grant an extension of time for filing the required data or mitigate or waive the penalty upon such terms and conditions as, in its discretion, it deems proper or necessary upon consideration of any extenuating factors or circumstances.

(d) A final order of the Department of Public Health assessing a civil penalty shall be subject to appeal as set forth in section 4-183 after a hearing before the office pursuant to subsection (c) of this section, except that any such appeal shall be taken to the superior court for the judicial district of New Britain. Such final order shall not be subject to appeal under any other provision of the general statutes. No challenge to any such final order shall be allowed as to any issue which could have been raised by an appeal of an earlier order, denial or other final decision by the Department of Public Health.

(e) If any person or health care facility or institution fails to pay any civil penalty under this section, after the assessment of such penalty has become final the amount of such penalty may be deducted from payments to such person or health care facility or institution from the Medicaid account.

(P.A. 88-230, S. 1, 12; P.A. 89-371, S. 28, 31; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; May 25 Sp. Sess. P.A. 94-1, S. 120, 130; P.A. 95-160, S. 55, 69; 95-220, S. 4–6; 95-257, S. 39, 58; P.A. 96-139, S. 12, 13; P.A. 98-150, S. 8, 17; P.A. 99-172, S. 5, 7; 99-215, S. 24, 29; P.A. 05-151, S. 10; P.A. 06-28, S. 6; P.A. 09-232, S. 97; Sept. Sp. Sess. P.A. 09-3, S. 16; P.A. 10-179, S. 93; P.A. 11-242, S. 87; P.A. 13-234, S. 148.)

History: May 25 Sp. Sess. P.A. 94-1 removed obsolete language and added reference to Secs. 19a-170 to 19a-170g, inclusive, in Subsec. (a), effective July 1, 1994 (Revisor’s note: The last sentence of Subsec. (a) which reads “Any civil penalty authorized by this section shall be imposed by the Commission on Hospitals and Health Care in accordance with subsection (b) of this section.” was omitted from the amendment to Subsec. (a) but in the absence of any indication that the General Assembly intended to delete this sentence it has been treated as a clerical error and reinstated by the Revisors); P.A. 95-160 amended Subsec. (a) to add health care providers who own, operate, or seek to acquire CAT scan or medical imaging equipment, increase the penalty from $250 to $1,000, made technical changes, broadened application of section to all of chapter 368c and 368z, deleted Subsecs. (b) to (d) and replaced them with new (b) to (e) re procedure for application of penalty, effective June 1, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; Sec. 19a-167j transferred to Sec. 19a-653 in 1997; P.A. 98-150 amended Subsec. (a) by deleting “health care facility or institution” concerning owning, operating or seeking to acquire equipment and adding it concerning filing data, added “or information under any public or special act”, adding linear accelerators and adding Subdiv. (2) re request as to whether certificate of need is required and made technical changes, effective June 5, 1998; P.A. 99-172 added reference to “person” in Subsecs. (a), (c) and (e) and made technical changes in Subsecs. (b), (c) and (e), effective June 23, 1999; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (d), effective June 29, 1999; P.A. 05-151 amended Subsec. (a) by extending the civil penalty for failure to file certificate of need data or information with office to non-profit hospitals seeking to become for-profit hospitals and to “any person or health care facility or institution”, rather than “any health care provider”, and by broadening the type of major medical and scanning equipment that triggers the filing requirement, amended Subsec. (c) by extending the deadline for requesting a public hearing to contest the penalty from 10 calendar days to 15 business days after office mails the notice of violation and penalty to be imposed, and made conforming changes in Subsecs. (b), (c) and (e); P.A. 06-28 amended Subsec. (a)(1) by increasing the major medical equipment acquisition threshold from $400,000 to $3,000,000, effective July 1, 2006; P.A. 09-232 amended Subsec. (a)(1) by eliminating “cineangiography equipment”, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a)(1) by substituting “Department of Public Health” for “Office of Health Care Access” and amended Subsecs. (b), (c) and (d) by substituting “Department of Public Health” for “office”, effective October 6, 2009; P.A. 10-179 amended Subsec. (a) by deleting portion of former Subdiv. (1) re filing requirements for medical equipment costing over $3,000,000 and certain equipment developed or introduced on or after October 1, 2005, by adding provisions re civil penalties for wilful failure to seek certificate of need approval under Sec. 19a-638 and re exception to civil penalties for failure to complete inventory questionnaire required by Sec. 19a-634, and by deleting former Subdiv. (2) re request for office determination; P.A. 11-242 amended Subsec. (b) by adding reference to civil penalty authorized by Sec. 19a-632(e), effective July 1, 2011; P.A. 13-234 amended Subsec. (a) by deleting provision re exemption from civil penalties for failure to complete inventory questionnaire.



Section 19a-654 - (Formerly Sec. 19a-167k). Data submission requirements. Memorandum of understanding. Regulations.

(a) As used in this section:

(1) “Patient-identifiable data” means any information that identifies or may reasonably be used as a basis to identify an individual patient; and

(2) “De-identified patient data” means any information that meets the requirements for de-identification of protected health information as set forth in 45 CFR 164.514.

(b) Each short-term acute care general or children’s hospital shall submit patient-identifiable inpatient discharge data and emergency department data to the Office of Health Care Access division of the Department of Public Health to fulfill the responsibilities of the office. Such data shall include data taken from patient medical record abstracts and bills. The office shall specify the timing and format of such submissions. Data submitted pursuant to this section may be submitted through a contractual arrangement with an intermediary and such contractual arrangement shall (1) comply with the provisions of the Health Insurance Portability and Accountability Act of 1996 P.L. 104-191 (HIPAA), and (2) ensure that such submission of data is timely and accurate. The office may conduct an audit of the data submitted through such intermediary in order to verify its accuracy.

(c) An outpatient surgical facility, as defined in section 19a-493b, a short-term acute care general or children’s hospital, or a facility that provides outpatient surgical services as part of the outpatient surgery department of a short-term acute care hospital shall submit to the office the data identified in subsection (c) of section 19a-634. The office shall convene a working group consisting of representatives of outpatient surgical facilities, hospitals and other individuals necessary to develop recommendations that address current obstacles to, and proposed requirements for, patient-identifiable data reporting in the outpatient setting. On or before February 1, 2012, the working group shall report, in accordance with the provisions of section 11-4a, on its findings and recommendations to the joint standing committees of the General Assembly having cognizance of matters relating to public health and insurance and real estate. Additional reporting of outpatient data as the office deems necessary shall begin not later than July 1, 2015. On or before July 1, 2012, and annually thereafter, the Connecticut Association of Ambulatory Surgery Centers shall provide a progress report to the Department of Public Health, until such time as all ambulatory surgery centers are in full compliance with the implementation of systems that allow for the reporting of outpatient data as required by the commissioner. Until such additional reporting requirements take effect on July 1, 2015, the department may work with the Connecticut Association of Ambulatory Surgery Centers and the Connecticut Hospital Association on specific data reporting initiatives provided that no penalties shall be assessed under this chapter or any other provision of law with respect to the failure to submit such data.

(d) Except as provided in this subsection, patient-identifiable data received by the office shall be kept confidential and shall not be considered public records or files subject to disclosure under the Freedom of Information Act, as defined in section 1-200. The office may release de-identified patient data or aggregate patient data to the public in a manner consistent with the provisions of 45 CFR 164.514. Any de-identified patient data released by the office shall exclude provider, physician and payer organization names or codes and shall be kept confidential by the recipient. The office may release patient-identifiable data (1) as provided for in section 19a-25 and regulations adopted pursuant to section 19a-25, and (2) to (A) a state agency for the purpose of improving health care service delivery, (B) a federal agency or the office of the Attorney General for the purpose of investigating hospital mergers and acquisitions, or (C) another state’s health data collection agency with which the office has entered into a reciprocal data-sharing agreement for the purpose of certificate of need review or evaluation of health care services, upon receipt of a request from such agency, provided, prior to the release of such patient-identifiable data, such agency enters into a written agreement with the office pursuant to which such agency agrees to protect the confidentiality of such patient-identifiable data and not to use such patient-identifiable data as a basis for any decision concerning a patient. No individual or entity receiving patient-identifiable data may release such data in any manner that may result in an individual patient, physician, provider or payer being identified. The office shall impose a reasonable, cost-based fee for any patient data provided to a nongovernmental entity.

(e) Not later than October 1, 2011, the Office of Health Care Access shall enter into a memorandum of understanding with the Comptroller that shall permit the Comptroller to access the data set forth in subsections (b) and (c) of this section, provided the Comptroller agrees, in writing, to keep individual patient and provider data identified by proper name or personal identification code and submitted pursuant to this section confidential.

(f) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(g) The duties assigned to the Department of Public Health under the provisions of this section shall be implemented within available appropriations.

(P.A. 89-371, S. 29, 31; P.A. 95-257, S. 39, 58; P.A. 02-101, S. 5; P.A. 10-179, S. 109; P.A. 11-58, S. 12; 11-61, S. 143; P.A. 12-170, S. 8; June 12 Sp. Sess. P.A. 12-2, S. 92.)

History: P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; Sec. 19a-167k transferred to Sec. 19a-654 in 1997; P.A. 02-101 amended section to make provisions applicable to “short-term acute care general or children’s hospitals” and to require the submission of data necessary “to fulfill the responsibilities of the office”, rather than for “budget review purpose”, effective July 1, 2002; P.A. 10-179 replaced “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health”; P.A. 11-58 added Subsec. (a) re definitions of “patient-identifiable data” and “de-identified patient data”, designated existing provisions as Subsec. (b) and substantially revised same re data to be submitted and facilities required to submit data to Office of Health Care Access, added Subsecs. (c) to (g) re reporting requirements for outpatient surgical facilities, confidentiality provisions, memorandum of understanding between Office of Health Care Access and Comptroller, regulations and implementation within available appropriations, and made conforming and technical changes, effective July 1, 2011; P.A. 11-61 amended Subsec. (b) to permit data to be submitted through a contractual arrangement with an intermediary and made technical changes in Subsecs. (c) and (e), effective July 1, 2011; P.A. 12-170 amended Subsec. (d) by adding provision allowing office to release patient-identifiable data to a state or federal agency or another state’s health data collection agency for specified purposes under certain conditions and by making technical changes; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (b)(1).

Cited. 223 C. 450.



Section 19a-655 - (Formerly Sec. 19a-167l). Hospital budget calculations for the fiscal year commencing October 1, 1993.

Section 19a-655 is repealed, effective July 1, 2002.

(P.A. 93-229, S. 12, 21; P.A. 95-257, S. 39, 58; P.A. 02-89, S. 36; 02-101, S. 20.)



Section 19a-656 to 19a-658 - (Formerly Secs. 19a-167m to 19a-167o). Compliance assessment calculation for fiscal year commencing October 1, 1991, to be applied in fiscal year commencing fiscal year October 1, 1993. Request for adjustment to authorized net and gross revenue and authorized equivalent discharges for fiscal year commencing October 1, 1993; limitations; filings. Pricemaster adjustment; request procedure; limitations; data requirement; report.

Sections 19a-656 to 19a-658, inclusive, are repealed, effective October 1, 2002.

(P.A. 93-229, S. 13, 14, 17, 21; P.A. 95-257, S. 39, 58; P.A. 02-89, S. 90; 02-101, S. 17–19.)



Section 19a-659 - (Formerly Sec. 19a-170). Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Office” means the Office of Health Care Access division of the Department of Public Health;

(2) “Hospital” means any hospital licensed as a short-term acute care general or children’s hospital by the Department of Public Health, including John Dempsey Hospital of The University of Connecticut Health Center;

(3) “Fiscal year” means the hospital fiscal year consisting of a twelve-month period commencing on October first and ending the following September thirtieth;

(4) “Affiliate” means a person, entity or organization controlling, controlled by, or under common control with another person, entity or organization;

(5) “Uncompensated care” means the total amount of charity care and bad debts determined by using the hospital’s published charges and consistent with the hospital’s policies regarding charity care and bad debts which are on file at the office;

(6) “Medical assistance” means (A) the programs for medical assistance provided under the Medicaid program, including the HUSKY Plan, Part A, or (B) any other state-funded medical assistance program, including the HUSKY Plan, Part B;

(7) “CHAMPUS” or “TriCare” means the federal Civilian Health and Medical Program of the Uniformed Services, as defined in 10 USC 1072(4), as from time to time amended;

(8) “Primary payer” means the payer responsible for the highest percentage of the charges for a patient’s inpatient or outpatient hospital services;

(9) “Case mix index” means the arithmetic mean of the Medicare diagnosis related group case weights assigned to each inpatient discharge for a specific hospital during a given fiscal year. The case mix index shall be calculated by dividing the hospital’s total case mix adjusted discharges by the hospital’s actual number of discharges for the fiscal year. The total case mix adjusted discharges shall be calculated by (A) multiplying the number of discharges in each diagnosis-related group by the Medicare weights in effect for that same diagnosis-related group and fiscal year, and (B) then totaling the resulting products for all diagnosis-related groups;

(10) “Contractual allowances” means the difference between hospital published charges and payments generated by negotiated agreements for a different or discounted rate or method of payment;

(11) “Medical assistance underpayment” means the amount calculated by dividing the total net revenue by the total gross revenue, and then multiplying the quotient by the total medical assistance charges, and then subtracting medical assistance payments from the product;

(12) “Other allowances” means the amount of any difference between charges for employee self-insurance and related expenses determined using the hospital’s overall relationship of costs to charges;

(13) “Gross revenue” means the total gross patient charges for all patient services provided by a hospital; and

(14) “Net revenue” means total gross revenue less contractual allowance, less the difference between government charges and government payments, less uncompensated care and other allowances.

(P.A. 94-9, S. 26, 41; P.A. 95-257, S. 12, 21, 39, 58; June 18 Sp. Sess. P.A. 97-2, S. 95, 165; P.A. 02-101, S. 6; P.A. 04-76, S. 29; P.A. 06-64, S. 14; P.A. 07-149, S. 8; P.A. 08-29, S. 1; Sept. Sp. Sess. P.A. 09-3, S. 17; P.A. 10-32, S. 76; P.A. 11-44, S. 175.)

History: P.A. 94-9 effective April 1, 1994; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access and replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor’s note: References to Secs. 19a-168k and 19a-168d were changed editorially by the Revisors to Secs. 19a-168j and 19a-168c, respectively, to reflect the repeal of Secs. 19a-168k and 19a-169d by P.A. 95-257); Sec. 19a-170 transferred to Sec. 19a-659 in 1997; June 18 Sp. Sess. P.A. 97-2 amended Subdiv. (7) to make technical changes, effective July 1, 1997; P.A. 02-101 amended section by deleting obsolete references and amended Subdiv. (8) by adding “TriCare” to the definition of “CHAMPUS”, and amended Subdiv. (14) by adding “and on and after July 1, 2002, any amount of discounts provided to nongovernmental payers pursuant to a written agreement”, effective July 1, 2002; P.A. 04-76 amended Subdiv. (7) by deleting reference to “general assistance program” from definition of “medical assistance”; P.A. 06-64 deleted references to repealed Secs. 19a-661, 19a-677 and 19a-679, deleted definitions of “Medicare shortfall”, “medical assistance shortfall”, “CHAMPUS shortfall”, “Medicare underpayment”, and “CHAMPUS underpayment” in former Subdivs. (9) to (11), inclusive, (15) and (17), respectively, and renumbered remaining Subdivs., effective July 1, 2006; P.A. 07-149 made technical changes and redefined “hospital”, “fiscal year”, “base year”, “uncompensated care”, “medical assistance”, “CHAMPUS”, “primary payer”, “case mix index”, “contractual allowances”, “medical assistance underpayment”, “gross revenue” and “net revenue”, effective July 1, 2007; P.A. 08-29 redefined “emergency assistance to families” in Subdiv. (16) and made a technical change, effective April 29, 2008; Sept. Sp. Sess. P.A. 09-3 amended prefatory language by adding “unless the context otherwise requires” and redefined “office” in Subdiv. (1) by adding “division of the Department of Public Health”, effective October 6, 2009; P.A. 10-32 made a technical change, effective May 10, 2010; P.A. 11-44 amended introductory language by replacing references to statute sections with reference to the chapter, deleted former Subdiv. (4) re definition of “base year”, redesignated existing Subdivs. (5) to (15) as Subdivs. (4) to (14), redefined “uncompensated care”, “medical assistance” and “net revenue”, deleted former Subdiv. (16) re definition of “emergency assistance to families”, and made technical changes, effective July 1, 2011.



Section 19a-660 - (Formerly Sec. 19a-168g). Adjustments to orders.

Section 19a-660 is repealed, effective July 1, 2002.

(Nov. Sp. Sess. P.A. 91-2, S. 21, 27; May Sp. Sess. P.A. 92-16, S. 64, 89; P.A. 93-44, S. 14, 24; P.A. 94-9, S. 8, 41; P.A. 95-257, S. 39, 58; P.A. 02-101, S. 20.)



Section 19a-661 - (Formerly Sec. 19a-168i). Penalty.

Section 19a-661 is repealed, effective July 1, 2006.

(Nov. Sp. Sess. P.A. 91-2, S. 8, 27; P.A. 93-44, S. 15, 24; P.A. 94-9, S. 9, 41; P.A. 95-257, S. 39, 58; P.A. 06-64, S. 21.)



Section 19a-662 - (Formerly Sec. 19a-168j). Cost reduction plan requirement. Regulations.

Section 19a-662 is repealed, effective July 1, 2011.

(Nov. Sp. Sess. P.A. 91-2, S. 13, 27; P.A. 94-9, S. 10, 41; P.A. 95-257, S. 39, 58; Sept. Sp. Sess. P.A. 09-3, S. 18; P.A. 11-44, S. 178.)



Section 19a-663 - (Formerly Sec. 19a-168p). Bond authorization.

Section 19a-663 is repealed, effective July 1, 2006.

(Nov. Sp. Sess. P.A. 91-2, S. 20, 27; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 06-64, S. 21.)



Section 19a-664 and 19a-665 - (Formerly Secs. 19a-168s and 19a-168t). Assessment factor for the uncompensated care pool adjustments for the fiscal year commencing October 1, 1993. Authorized governmental shortfall calculation for the fiscal year commencing October 1, 1993.

Sections 19a-664 and 19a-665 are repealed, effective July 1, 2002.

(P.A. 93-229, S. 15, 16, 21; P.A. 95-257, S. 39, 58; P.A. 02-89, S. 90; 02-101, S. 20.)



Section 19a-666 - (Formerly Sec. 19a-168u). Uncompensated care pool expenditures.

Section 19a-666 is repealed, effective October 1, 2002.

(P.A. 94-9, S. 37, 41; P.A. 02-89, S. 90.)



Section 19a-667 and 19a-668 - (Formerly Secs. 19a-168v and 19a-168w). Uncompensated care pool termination; final settlement. Assistance for termination of uncompensated care pool.

Sections 19a-667 and 19a-668 are repealed, effective July 1, 2006.

(P.A. 94-9, S. 3, 4, 41; P.A. 95-160, S. 56, 69; 95-257, S. 39, 58; P.A. 96-139, S. 12, 13; 96-165, S. 3, 9; P.A. 02-89, S. 37, 38; 02-101, S. 7; 02-103, S. 28; P.A. 06-64, S. 21.)



Section 19a-669 - (Formerly Sec. 19a-169). Determination and information re disproportionate share payments and emergency assistance to families.

Section 19a-669 is repealed, effective July 1, 2011.

(P.A. 93-44, S. 16, 24; P.A. 94-9, S. 13, 41; P.A. 95-257, S. 39, 58; P.A. 96-165, S. 4, 9; P.A. 02-89, S. 39; 02-101, S. 8; 02-103, S. 29; P.A. 06-64, S. 15; P.A. 07-149, S. 9; P.A. 08-29, S. 2; P.A. 10-179, S. 123; P.A. 11-44, S. 178.)



Section 19a-670 - (Formerly Sec. 19a-169a). Office to report on review and financial stability of hospitals.

The office shall, by September first of each year, report the results of the office’s review of the hospitals’ annual and twelve-month filings under sections 19a-644, 19a-649 and 19a-676 for the previous hospital fiscal year to the joint standing committee of the General Assembly having cognizance of matters relating to public health. The report shall include information concerning the financial stability of hospitals in a competitive market.

(P.A. 94-9, S. 5, 41; P.A. 95-160, S. 57, 69; 95-257, S. 39, 58; 95-306, S. 4, 7; P.A. 96-139, S. 12, 13; 96-165, S. 5, 9; P.A. 97-2, S. 4, 8; P.A. 99-279, S. 27, 45; June Sp. Sess. P.A. 01-3, S. 3, 6; P.A. 02-89, S. 40; 02-101, S. 9; 02-103, S. 30; P.A. 06-64, S. 16; P.A. 07-149, S. 10; P.A. 08-29, S. 3; P.A. 11-44, S. 176.)

History: P.A. 94-9 effective April 1, 1994; P.A. 95-160 amended Subsec. (a) to change shall to may re payments to hospitals and added proviso re aggregate to maximize federal match, effective June 1, 1995; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 95-306 amended Subsec. (b)(3) by requiring the subtraction of payments from a court order entered in a civil action pending on April 1, 1994, in the United States District Court for the district of Connecticut, from the total payments made from the medical assistance disproportionate share-emergency assistance account, effective July 6, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-165 amended Subsec. (d) to make a technical change, effective July 1, 1996; Sec. 19a-169a transferred to Sec. 19a-670 in 1997 (Revisor’s note: In 1997 when transferring this section the Revisors editorially omitted a reference to repealed section 19a-169d from Subsec. (d)); P.A. 97-2 amended Subsec. (a) to provide that no payment be made to children’s general hospitals that are exempt from tax under chapter 211a, effective the later of October 1, 1997, or upon the date of federal approval or federal determination that no approval is required pursuant to Sec. 19a-670a; (Revisor’s note: Actual effective date was October 1, 1997); P.A. 99-279 amended Subsec. (a) to exempt John Dempsey Hospital of The University of Connecticut Health Center from the disproportionate share payment system, and amended Subsec. (b)(2) to substitute “determining” for “final settlement of”, and added Subsec. (b). (7) and (8) which provide that no retroactive adjustment of disproportionate share payments to hospitals for purposes of final settlement shall be implemented, effective July 1, 1999; June Sp. Sess. P.A. 01-3 amended Subsec. (a) by adding provision re short-term general hospitals, making a technical change and deleting provision re increase of rates to resolve civil action pending on April 1, 1994, and added Subsec. (b)(9) and (10) re adjustment to disproportionate share payments and settlement of claims arising out of any incorrect payments to Yale-New Haven Hospital, effective July 1, 2001; P.A. 02-89 amended Subsec. (d) to replace reference to Sec. 19a-666 with Sec. 19a-667, reflecting the repeal of Sec. 19a-666 by the same public act; P.A. 02-101 amended Subsec. (d) to make technical changes, effective July 1, 2002; P.A. 02-103 made technical changes in Subsec. (d); P.A. 06-64 amended Subsec. (d) to delete references to repealed Secs. 19a-661, 19a-667, 19a-668, 19a-677 and 19a-679, effective July 1, 2006; P.A. 07-149 made technical changes in Subsec. (d); P.A. 08-29 amended Subsec. (a) by deleting reference to emergency assistance to families program and department’s authority to make payments to hospitals for emergency assistance to needy families with dependent children, effective April 29, 2008; P.A. 11-44 deleted former Subsec. (a) re payments to short-term general hospital, former Subsec. (b)(1) to (5) and (7) to (10) re audits and amount of payments, former Subsec. (c) re exemptions and former Subsec. (d) re pay out of funds, and amended existing Subsec. (b)(6) by deleting Subdiv. (6) designator, replacing reporting date of June first with reporting date of September first, deleting date for initial report, and replacing “such audit” with “the office’s review of the hospitals’ annual and twelve-month filings under sections 19a-644, 19a-649 and 19a-676”, effective July 1, 2011.



Section 19a-670a - Application for federal approval by the Department of Social Services.

Section 19a-670a is repealed, effective July 1, 2011.

(P.A. 97-2, S. 5, 8; P.A. 03-19, S. 49; P.A. 11-44, S. 178.)



Section 19a-670b - Construction with respect to children’s general hospitals.

Section 19a-670b is repealed, effective July 1, 2006.

(P.A. 97-2, S. 6, 8; June Sp. Sess. P.A. 01-2, S. 67, 69; June Sp. Sess. P.A. 01-9, S. 129–131; P.A. 02-89, S. 41; 02-101, S. 10; P.A. 06-64, S. 21.)



Section 19a-671 and 19a-671a - Calculation and determination of payments. Adjustment of overpayments for disproportionate share-medical emergency assistance by reducing Medicaid payments.

Sections 19a-671 and 19a-671a are repealed, effective July 1, 2011.

(P.A. 94-9, S. 6, 41; P.A. 95-160, S. 51, 69; 95-257, S. 39, 58; 95-306, S. 5, 7; P.A. 96-139, S. 12, 13; 96-165, S. 6, 9; June Sp. Sess. P.A. 00-2, S. 26, 53; P.A. 02-89, S. 42; 02-101, S. 11; 02-103, S. 31; P.A. 06-64, S. 17; P.A. 07-149, S. 11; P.A. 11-44, S. 178.)



Section 19a-671b - Provisions for waiver of certain penalties and interest assessed pertaining to liability for taxes owed under chapter 211a or 219.

Section 19a-671b is repealed, effective July 1, 2006.

(P.A. 95-160, S. 54, 69; 95-306, S. 3, 7; P.A. 96-139, S. 12, 13; June Sp. Sess. P.A. 01-2, S. 67, 69; June Sp. Sess. P.A. 01-9, S. 129–131; P.A. 06-64, S. 21.)



Section 19a-672 and 19a-672a - Use of medical assistance disproportionate share-emergency assistance account funds. Payments when short-term general hospital changes ownership during fiscal year.

Sections 19a-672 and 19a-672a are repealed, effective July 1, 2011.

(P.A. 94-9, S. 7, 41; P.A. 96-165, S. 7, 9; P.A. 02-89, S. 43; 02-101, S. 12; 02-103, S. 32; June 30 Sp. Sess. P.A. 03-6, S. 55; P.A. 06-64, S. 18; P.A. 07-149, S. 12; P.A. 11-44, S. 178.)



Section 19a-673 - (Formerly Sec. 19a-169e). Collections by hospitals from uninsured patients.

(a) As used in this section:

(1) “Cost of providing services” means a hospital’s published charges at the time of billing, multiplied by the hospital’s most recent relationship of costs to charges as taken from the hospital’s most recently available annual financial filing with the office.

(2) “Hospital” means an institution licensed by the Department of Public Health as a short-term general hospital.

(3) “Poverty income guidelines” means the poverty income guidelines issued from time to time by the United States Department of Health and Human Services.

(4) “Uninsured patient” means any person who is liable for one or more hospital charges whose income is at or below two hundred fifty per cent of the poverty income guidelines who (A) has applied and been denied eligibility for any medical or health care coverage provided under the Medicaid program due to failure to satisfy income or other eligibility requirements, and (B) is not eligible for coverage for hospital services under the Medicare or CHAMPUS programs, or under any Medicaid or health insurance program of any other nation, state, territory or commonwealth, or under any other governmental or privately sponsored health or accident insurance or benefit program including, but not limited to, workers’ compensation and awards, settlements or judgments arising from claims, suits or proceedings involving motor vehicle accidents or alleged negligence.

(b) No hospital that has provided health care services to an uninsured patient may collect from the uninsured patient more than the cost of providing services.

(c) Each collection agent, as defined in section 19a-509b, engaged in collecting a debt from a patient arising from services provided at a hospital shall provide written notice to such patient as to whether the hospital deems the patient an insured patient or an uninsured patient and the reasons for such determination.

(P.A. 94-9, S. 36, 41; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-2, S. 96, 165; P.A. 03-266, S. 5; P.A. 04-76, S. 30; 04-257, S. 39; P.A. 10-179, S. 122; P.A. 11-44, S. 133.)

History: P.A. 94-9 effective April 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sec. 19a-169e transferred to Sec. 19a-673 in 1997; June 18 Sp. Sess. P.A. 97-2 made technical changes in Subdiv. (4) of Subsec. (a), effective July 1, 1997; P.A. 03-266 amended Subsec. (a)(1) by deleting “of an uninsured patient” and changing “audited financial statements” to “annual financial filing with the Office of Health Care Access”, amended Subsec. (a)(4) by adding “who is liable for one or more hospital charges” and changing income level from 200% to 250%, and added Subsec. (c) re written notice from collection agent; P.A. 04-76 amended Subsec. (a)(4)(A) by replacing reference to “general assistance program” with reference to “state-administered general assistance program”; P.A. 04-257 made a technical change in Subsec. (c), effective June 14, 2004; P.A. 10-179 replaced “Office of Health Care Access” with “office” in Subsec. (a)(1); P.A. 11-44 amended Subsec. (a)(4) to redefine “uninsured patient” by deleting reference to state-administered general assistance program, effective July 1, 2011.



Section 19a-673a - Regulations re uniform debt collection standards for hospitals.

The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to establish uniform debt collection standards for hospitals.

(June Sp. Sess. P.A. 01-4, S. 39, 58; Sept. Sp. Sess. P.A. 09-3, S. 19.)

History: June Sp. Sess. P.A. 01-4 effective July 1, 2001; Sept. Sp. Sess. P.A. 09-3 substituted Commissioner of Public Health for Commissioner of Health Care Access, effective October 6, 2009.



Section 19a-673b - Initiation of debt collection activities.

(a) No hospital shall refer to a collection agent, as defined in section 19a-509b, or initiate an action against an individual patient or such patient’s estate to collect fees arising from care provided at a hospital on or after October 1, 2003, unless the hospital has made a determination whether such individual is (1) an uninsured patient, as defined in section 19a-673, and (2) not eligible for the hospital bed fund.

(b) Nothing in this section shall affect a hospital’s ability to initiate an action against an individual patient or such patient’s estate to collect coinsurance, deductibles or fees arising from care provided at a hospital where such coinsurance, deductibles or fees may be eligible for reimbursement through awards, settlements or judgments arising from claims, suits or proceedings. In addition, nothing in this section shall affect a hospital’s ability to initiate an action against an individual patient or such patient’s estate where payment or reimbursement has been made, or likely is to be made, directly to the patient.

(P.A. 03-266, S. 3; P.A. 04-46, S. 1; 04-257, S. 88.)

History: P.A. 04-46 made technical changes and added Subdiv. (1) and (2) indicators in Subsec. (a), effective July 1, 2004; P.A. 04-257 made technical changes, effective June 14, 2004.



Section 19a-673c - Debt collection report.

On or before March 1, 2004, and annually thereafter, each hospital shall file with the office a debt collection report that includes (1) whether the hospital uses a collection agent, as defined in section 19a-509b, to assist with debt collection, (2) the name of any collection agent used, (3) the hospital’s processes and policies for assigning a debt to a collection agent and for compensating such collection agent for services rendered, and (4) the recovery rate on accounts assigned to collection agents, exclusive of Medicare accounts, in the most recent hospital fiscal year.

(P.A. 03-266, S. 4; P.A. 10-179, S. 121.)

History: P.A. 10-179 replaced “Office of Health Care Access” with “office”.



Section 19a-673d - Cessation of collection efforts upon debtor’s eligibility for bed funds or other services.

If, at any point in the debt collection process, whether before or after the entry of judgment, a hospital, a consumer collection agency acting on behalf of the hospital, an attorney representing the hospital or any employee or agent of the hospital becomes aware that a debtor from whom the hospital is seeking payment for services rendered receives information that the debtor is eligible for hospital bed funds, free or reduced price hospital services, or any other program which would result in the elimination of liability for the debt or reduction in the amount of such liability, the hospital, collection agency, attorney, employee or agent shall promptly discontinue collection efforts and refer the collection file to the hospital for determination of such eligibility. The collection effort shall not resume until such determination is made.

(P.A. 03-266, S. 6.)



Section 19a-674 and 19a-675 - (Formerly Secs. 19a-170a and 19a-170b). Net revenue limit. Filings for partial or detailed budget review; hearings.

Sections 19a-674 and 19a-675 are repealed, effective July 1, 2002.

(P.A. 94-9, S. 27, 28, 41; P.A. 95-160, S. 58, 69; 95-257, S. 39, 58; P.A. 96-139, S. 12, 13; P.A. 02-101, S. 20.)



Section 19a-676 - (Formerly Sec. 19a-170c). Compliance with authorized revenue limits.

On or before March thirty-first of each year, for the preceding fiscal year, each hospital shall submit to the office, in the form and manner prescribed by the office, the data specified in regulations adopted by the commissioner in accordance with chapter 54, the hospital’s verification of net revenue required under section 19a-649 and any other data required by the office, including hospital budget system data for the hospital’s twelve months’ actual filing requirements.

(P.A. 94-9, S. 29, 41; 94-174, S. 11, 12; P.A. 95-160, S. 59, 69; 95-257, S. 39, 58; P.A. 96-139, S. 12, 13; 96-238, S. 1, 2, 25; P.A. 05-151, S. 11; P.A. 06-64, S. 19; P.A. 12-170, S. 7.)

History: P.A. 94-9 effective April 1, 1994; P.A. 94-174 amended Subsecs. (a) and (b) to eliminate hospitals’ compliance payments for hospital fiscal years 1993 and 1994 and for January 1, 1995, to September 1, 1995, and subsequent fiscal years if a hospital exceeds its authorized net revenue limit, the excess shall be deducted from its net revenue limit in the next fiscal year or may be deducted from the hospital’s disproportionate share-emergency assistance payments, effective June 6, 1994; P.A. 95-160 amended Subsecs. (a) and (b) to allow the Department of Social Services, in consultation with the Office of Policy and Management, to determine whether compliance shall be (1) deducted from the subsequent year’s net revenue limit, (2) paid into the general fund or (3) deducted from payments to the hospital’s Medicaid account, (2) and (3) being new Subdivs., effective June 1, 1995; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 96-238 added Subsec. (b) exemption to making payments on an equal quarterly basis commencing fiscal year October 1, 1995, effective July 1, 1996, and further amended section to eliminate all revenue-limit compliance requirements except for data submission, effective October 1, 1997; Sec. 19a-170c transferred to Sec. 19a-676 in 1997; P.A. 05-151 required hospitals to submit, by February twenty-eighth of each year, audit and other data, including the “twelve months’ actual filing requirements” and authorized commissioner to extend the deadline for submission of such audit and other data, effective July 1, 2005; P.A. 06-64 changed submittal date from February twenty-eighth to March thirty-first, changed “audit” to “independent audit” and deleted provision allowing Office of Health Care Access to extend submittal deadline, effective July 1, 2006; P.A. 12-170 replaced provision requiring each hospital to submit an independent audit with provision requiring submission of the hospital’s verification of net revenue.



Section 19a-676a - Termination of net revenue compliance payments.

Section 19a-676a is repealed, effective July 1, 2002.

(P.A. 97-2, S. 1, 8; P.A. 02-89, S. 90; 02-101, S. 20.)



Section 19a-677 - (Formerly Sec. 19a-170d). Computation of relative cost of hospitals.

Section 19a-677 is repealed, effective July 1, 2006.

(P.A. 94-9, S. 30, 41; P.A. 95-257, S. 39, 58; P.A. 06-64, S. 21.)



Section 19a-678 - (Formerly Sec. 19a-170e). Inflation factor.

Section 19a-678 is repealed, effective July 1, 2002.

(P.A. 94-9, S. 31, 41; P.A. 95-257, S. 39, 58; P.A. 02-101, S. 20.)



Section 19a-679 - (Formerly Sec. 19a-170f). Computation of equivalent discharges. Inpatient and outpatient gross revenues and units of service.

Section 19a-679 is repealed, effective July 1, 2006.

(P.A. 94-9, S. 33, 41; P.A. 95-257, S. 39, 58; P.A. 06-64, S. 21.)



Section 19a-680 - (Formerly Sec. 19a-170g). Net revenue limit interim adjustment.

Section 19a-680 is repealed, effective July 1, 2002.

(P.A. 94-9, S. 32, 41; P.A. 02-101, S. 20.)



Section 19a-681 - Definitions. Filing of current pricemaster. Charges to be in accordance with detailed schedule of charges on file. Penalty.

(a) For purposes of this section: (1) “Detailed patient bill” means a patient billing statement that includes, in each line item, the hospital’s current pricemaster code, a description of the charge and the billed amount; and (2) “pricemaster” means a detailed schedule of hospital charges.

(b) Each hospital shall file with the office its current pricemaster which shall include each charge in its detailed schedule of charges.

(c) Upon the request of the Department of Public Health or a patient, a hospital shall provide to the department or the patient a detailed patient bill. If the billing detail by line item on a detailed patient bill does not agree with the detailed schedule of charges on file with the office for the date of service specified on the bill, the hospital shall be subject to a civil penalty of five hundred dollars per occurrence payable to the state not later than fourteen days after the date of notification. The penalty shall be imposed in accordance with section 19a-653. The office may issue an order requiring such hospital, not later than fourteen days after the date of notification of an overcharge to a patient, to adjust the bill to be consistent with the detailed schedule of charges on file with the office for the date of service specified on the detailed patient bill.

(P.A. 95-160, S. 60, 69; 95-257, S. 39, 58; P.A. 96-139, S. 12, 13; P.A. 05-151, S. 12; P.A. 08-14, S. 6; P.A. 10-179, S. 117; P.A. 13-234, S. 149.)

History: P.A. 95-160, S. 60 effective June 1, 1995; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 05-151 amended Subsec. (a) by eliminating requirement that taxes be included in the price of each item listed on the pricemaster and requiring filing of current pricemaster which shall include a detailed schedule of charges and made technical changes in Subsec. (b), effective July 1, 2005; P.A. 08-14 amended Subsec. (b) by substituting 14 days for 10 business days and making technical changes, effective July 1, 2008; P.A. 10-179 amended Subsec. (b) by deleting “subsections (b) to (e), inclusive, of” re Sec. 19a-653; P.A. 13-234 added new Subsec. (a) re definitions of “detailed patient bill” and “pricemaster”, redesignated existing Subsec. (a) as Subsec. (b), and redesignated existing Subsec. (b) as Subsec. (c) and amended same by adding provision requiring hospital to provide detailed patient bill upon request of department or a patient, substituting “detailed patient bill” for “patient bill” and making a technical change.



Section 19a-682 - Additional billing for services rendered from November 1, 1994, through June 1, 1995.

Section 19a-682 is repealed, effective July 1, 2005.

(P.A. 95-160, S. 61, 69; P.A. 96-139, S. 12, 13; 96-238, S. 3, 25; P.A. 05-151, S. 13.)



Section 19a-683 - Reconciliation account.

Section 19a-683 is repealed, effective July 1, 2011.

(P.A. 95-160, S. 62, 69; P.A. 96-139, S. 12, 13; P.A. 02-89, S. 44; P.A. 06-64, S. 20; P.A. 11-44, S. 178.)









Title 20 - Professional and Occupational Licensing, Certification, Title Protection and Registration. Examining Boards

Chapter 369 - Healing Arts

Section 20-1 - Healing arts defined.

The practice of the healing arts means the practice of medicine, chiropractic, podiatry, natureopathy and, except as used in chapters 384a and 388, the practice of optometry.

(1949 Rev., S. 4352; P.A. 80-484, S. 168, 176; P.A. 81-471, S. 4, 71; P.A. 94-202; P.A. 99-102, S. 1; P.A. 00-226, S. 10, 20.)

History: P.A. 80-484 substituted “means” for “shall be understood to be”; P.A. 81-471 added podiatry to professions included within the term “healing arts” as of July 1, 1981; P.A. 94-202 conditionally included optometry as a healing art; P.A. 99-102 deleted obsolete reference to osteopathy; P.A. 00-226 deleted reference to Secs. 19a-16a to 19a-16c, inclusive, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.



Section 20-2 to 20-7 - Examining boards, generally.

Sections 20-2 to 20-7, inclusive, are repealed.

(1949, Rev., S. 4351, 4353–4356; 1949, S. 2186d; 1955, S. 2187d; 1957, P.A. 197; September, 1957, P.A. 11, S. 13; 1971, P.A. 870, S. 54; P.A. 73-616, S. 19; P.A. 75-268, S. 5.)



Section 20-7a - Billing for clinical laboratory services. Cost of diagnostic tests. Financial disclosures to patients. Billing practices re anatomic pathology services.

(a) Any practitioner of the healing arts who agrees with any clinical laboratory, either private or hospital, to make payments to such laboratory for individual tests or test series for patients shall disclose on the bills to patients or third party payors the name of such laboratory, the amount or amounts charged by such laboratory for individual tests or test series and the amount of his procurement or processing charge, if any, for each test or test series. Any person who violates the provisions of this section shall be fined not more than one hundred dollars.

(b) Each practitioner of the healing arts who recommends a test to aid in the diagnosis of a patient’s physical condition shall, to the extent the practitioner is reasonably able, inform the patient of the approximate range of costs of such test.

(c) Each practitioner of the healing arts who (1) has an ownership or investment interest in an entity that provides diagnostic or therapeutic services, or (2) receives compensation or remuneration for referral of patients to an entity that provides diagnostic or therapeutic services shall disclose such interest to any patient prior to referring such patient to such entity for diagnostic or therapeutic services and provide reasonable referral alternatives. Such information shall be verbally disclosed to each patient or shall be posted in a conspicuous place visible to patients in the practitioner’s office. The posted information shall list the therapeutic and diagnostic services in which the practitioner has an ownership or investment interest and therapeutic and diagnostic services from which the practitioner receives compensation or remuneration for referrals and state that alternate referrals will be made upon request. Therapeutic services include physical therapy, radiation therapy, intravenous therapy and rehabilitation services including physical therapy, occupational therapy or speech and language pathology, or any combination of such therapeutic services. This subsection shall not apply to in-office ancillary services. As used in this subsection, “ownership or investment interest” does not include ownership of investment securities that are purchased by the practitioner on terms available to the general public and are publicly traded; and “entity that provides diagnostic or therapeutic services” includes services provided by an entity that is within a hospital but is not owned by the hospital. Violation of this subsection constitutes conduct subject to disciplinary action under subdivision (6) of subsection (a) of section 19a-17.

(d) No person or entity, other than a physician licensed under chapter 370, a clinical laboratory, as defined in section 19a-30, or a referring clinical laboratory, shall directly or indirectly charge, bill or otherwise solicit payment for the provision of anatomic pathology services, unless such services were personally rendered by or under the direct supervision of such physician, clinical laboratory or referring laboratory in accordance with section 353 of the Public Health Service Act, (42 USC 263a). A clinical laboratory or referring laboratory may only solicit payment for anatomic pathology services from the patient, a hospital, the responsible insurer of a third party payor, or a governmental agency or such agency’s public or private agent that is acting on behalf of the recipient of such services. Nothing in this subsection shall be construed to prohibit a clinical laboratory from billing a referring clinical laboratory when specimens are transferred between such laboratories for histologic or cytologic processing or consultation. No patient or other third party payor, as described in this subsection, shall be required to reimburse any provider for charges or claims submitted in violation of this section. For purposes of this subsection, (1) “referring clinical laboratory” means a clinical laboratory that refers a patient specimen for consultation or anatomic pathology services, excluding the laboratory of a physician’s office or group practice that takes a patient specimen and does not perform the professional diagnostic component of the anatomic pathology services involved, and (2) “anatomic pathology services” means the gross and microscopic examination and histologic or cytologic processing of human specimens, including histopathology or surgical pathology, cytopathology, hematology, subcellular pathology or molecular pathology or blood banking service performed by a pathologist.

(P.A. 73-159; P.A. 91-168; P.A. 92-24; P.A. 05-272, S. 18; P.A. 06-196, S. 246; P.A. 09-232, S. 72; P.A. 10-18, S. 19.)

History: P.A. 91-168 added a new Subsec. (b) to require practitioners to inform patients regarding the costs of diagnostic tests ordered, and added a new Subsec. (c) to require practitioners to make disclosures of financial interests in diagnostic imaging equipment to patients; P.A. 92-24 amended Subsec. (c) to change disclosure requirements from diagnostic imaging equipment to diagnostic or therapeutic services or compensation or remuneration for referrals of such services, to explain verbal and posted disclosure requirements, to add definition of entity which provides diagnostic or therapeutic services, and to make violation of Subsec. subject to disciplinary action; P.A. 05-272 amended Subsec. (c) by making technical changes and replacing “speech pathology” with “speech and language pathology”; P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006; P.A. 09-232 added Subsec. (d) re billing practices for anatomic pathology services, effective July 1, 2009; P.A. 10-18 made a technical change in Subsec. (d).



Section 20-7b - Definitions.

For purposes of sections 20-7b to 20-7e, inclusive:

(a) “Patient” means a natural person who has received health care services from a provider for treatment of a medical condition, or a person he designates in writing as his representative; and

(b) “Provider” means any person or organization that furnishes health care services and is licensed or certified to furnish such services pursuant to chapters 370 to 373, inclusive, 375 to 384a, inclusive, 388, 398 and 399 or is licensed or certified pursuant to chapter 368d.

(P.A. 83-413, S. 1; P.A. 86-43, S. 1; P.A. 91-137, S. 1; P.A. 92-78, S. 1, 3; P.A. 93-316, S. 2; P.A. 94-174, S. 5, 12.)

History: P.A. 86-43 included chapter 381 in the chapters cited in Subsec. (b); P.A. 91-137 redefined “provider” to include institutions licensed pursuant to chapter 368v; P.A. 92-78 amended Subsec. (b) to delete changes enacted by public act 91-137; P.A. 93-316 redefined “provider” to include organizations and reference to licensure or certification pursuant to chapter 368d; P.A. 94-174 amended Subsec. (b) to add references to providers who are certified and chapters 383 to 384a, 388, 398 and 399, effective June 6, 1994.



Section 20-7c - Access to medical records. Notification to patient of certain test results. Authority of provider to withhold information.

(a) For purposes of this section, “clinical laboratory” has the same meaning as provided in section 19a-30. “Clinical laboratory” does not include any state laboratory established by the Department of Public Health pursuant to section 19a-26 or 19a-29.

(b) Except as provided for in subsection (e) of this section, a provider shall (1) supply to a patient upon request complete and current information possessed by that provider concerning any diagnosis, treatment and prognosis of the patient, and (2) notify a patient of any test results in the provider’s possession or requested by the provider for the purposes of diagnosis, treatment or prognosis of such patient. In addition, upon the request of a patient or a provider who orders medical tests on behalf of a patient, a clinical laboratory shall provide medical test results relating to the patient to any other provider who is treating the patient for the purposes of diagnosis, treatment or prognosis of such patient.

(c) A provider, who requests that his or her patient submit to repeated medical testing at regular intervals, over a specified period of time, for purposes of ascertaining a diagnosis, prognosis or recommended course of treatment for such patient, may issue a single authorization that allows the entity that conducts such medical testing, including, but not limited to, a clinical laboratory, to directly communicate the results of such testing to the patient for the period of time that such testing is requested by the provider.

(d) Upon a written request of a patient, a patient’s attorney or authorized representative, or pursuant to a written authorization, a provider, except as provided in section 4-194, shall furnish to the person making such request a copy of the patient’s health record, including but not limited to, bills, x-rays and copies of laboratory reports, contact lens specifications based on examinations and final contact lens fittings given within the preceding three months or such longer period of time as determined by the provider but no longer than six months, records of prescriptions and other technical information used in assessing the patient’s health condition. No provider shall refuse to return to a patient original records or copies of records that the patient has brought to the provider from another provider. When returning records to a patient, a provider may retain copies of such records for the provider’s file, provided such provider does not charge the patient for the costs incurred in copying such records. No provider shall charge more than sixty-five cents per page, including any research fees, handling fees or related costs, and the cost of first class postage, if applicable, for furnishing a health record pursuant to this subsection, except such provider may charge a patient the amount necessary to cover the cost of materials for furnishing a copy of an x-ray, provided no such charge shall be made for furnishing a health record or part thereof to a patient, a patient’s attorney or authorized representative if the record or part thereof is necessary for the purpose of supporting a claim or appeal under any provision of the Social Security Act and the request is accompanied by documentation of the claim or appeal. A provider shall furnish a health record requested pursuant to this section within thirty days of the request. No health care provider, who has purchased or assumed the practice of a provider who is retiring or deceased, may refuse to return original records or copied records to a patient who decides not to seek care from the successor provider. When returning records to a patient who has decided not to seek care from a successor provider, such provider may not charge a patient for costs incurred in copying the records of the retired or deceased provider.

(e) If a provider reasonably determines that the information is detrimental to the physical or mental health of the patient, or is likely to cause the patient to harm himself, herself or another, the provider may withhold the information from the patient. The information may be supplied to an appropriate third party or to another provider who may release the information to the patient. If disclosure of information is refused by a provider under this subsection, any person aggrieved thereby may, within thirty days of such refusal, petition the superior court for the judicial district in which such person resides for an order requiring the provider to disclose the information. Such a proceeding shall be privileged with respect to assignment for trial. The court, after hearing and an in camera review of the information in question, shall issue the order requested unless it determines that such disclosure would be detrimental to the physical or mental health of the person or is likely to cause the person to harm himself, herself or another.

(f) The provisions of this section shall not apply to any information relative to any psychiatric or psychological problems or conditions.

(g) In the event that a provider abandons his or her practice, the Commissioner of Public Health may appoint a licensed health care provider to be the keeper of the records, who shall be responsible for disbursing the original records to the provider’s patients, upon the request of any such patient.

(h) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(P.A. 83-413, S. 2; P.A. 86-43, S. 2; P.A. 91-137, S. 2; P.A. 93-316, S. 3; P.A. 94-158, S. 2; P.A. 95-100; June Sp. Sess. P.A. 99-2, S. 44; P.A. 04-165, S. 1; P.A. 08-184, S. 32; P.A. 10-117, S. 5; P.A. 11-76, S. 1; 11-242, S. 79.)

History: P.A. 86-43 amended Subsec. (b) to limit the cost to the patient for a copy of a health record; P.A. 91-137 amended Subsec. (b) to provide that no charge be made for furnishing a health record to a patient for the purpose of supporting a claim under the Social Security Act and to require that a requested record be furnished within 30 days of the request; P.A. 93-316 amended Subsec. (b) by requiring provider to furnish copy of patient’s health record upon written request of patient’s attorney or authorized representative or upon written authorization, added “bills” as part of record and increased maximum charge per page from $0.25 to $0.45 per page, provided provider may charge cost necessary for furnishing copy of x-ray; P.A. 94-158 amended Subsec. (b) to specify that the maximum per page charge allowed for furnishing a health record includes any research fees, handling fees or related costs; P.A. 95-100 amended Subsec. (b) to add the provision on contact lenses and to limit access to prescriptions to “records of” prescriptions; June Sp. Sess. P.A. 99-2 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re notification of certain test results; P.A. 04-165 defined “provider” in new Subsec. (a), redesignated existing Subsecs. (a) to (d) as new Subsecs. (b) to (e), respectively, amended new Subsec. (b) to make a technical change and, in Subdiv. (2), to delete provision re indication of need for further treatment or diagnosis and add requirement of notification to patient of test results requested by provider, deleted reference to Sec. 20-7b in new Subsec. (d) and made technical changes for purposes of gender neutrality; P.A. 08-184 amended Subsec. (c) by substituting “sixty-five” for “forty-five” cents re maximum per page fee that provider may charge for providing health record copies on patient’s behalf; P.A. 10-117 amended Subsec. (c) by prohibiting provider from refusing to return original records or copies of records that patient brought from another provider, by prohibiting provider who purchased or assumed practice from refusing to return original records or copies of records when patient decides not to seek care from such provider and by permitting such providers to retain copies of such records provided patient is not charged for copying costs and added Subsec. (f) re appointment of licensed health care provider to be keeper of records for provider who has abandoned his or her practice; P.A. 11-76 amended Subsec. (a) by replacing definition of “provider” with definition of “clinical laboratory”, amended Subsec. (b) by adding provision re clinical laboratory’s ability to share medical test results with patient’s treating providers and by making technical changes, added new Subsec. (c) re provider’s ability to authorize entity that conducts repeated medical testing of a patient to directly communicate results of such testing to the patient, redesignated existing Subsecs. (c) to (f) as Subsecs. (d) to (g), amended Subsec. (e) by making technical changes and added Subsec. (h) re regulations; P.A. 11-242 made identical changes as P.A. 11-76.

See Sec. 19a-490b re access to health records maintained by health care institution.



Section 20-7d - Release of patient’s medical records to another provider.

A copy of the patient’s health record, including but not limited to, x-rays and copies of laboratory reports, prescriptions and other technical information used in assessing the patient’s condition shall be furnished to another provider upon the written request of the patient. The written request shall specify the name of the provider to whom the health record is to be furnished. The patient shall be responsible for the reasonable costs of furnishing the information.

(P.A. 83-413, S. 3.)



Section 20-7e - Medical records maintained by agencies.

The provisions of sections 20-7b to 20-7d, inclusive, shall not apply to medical records maintained by any agency as defined in section 4-190.

(P.A. 83-413, S. 4.)



Section 20-7f - Unfair billing practices.

(a) For purposes of this section:

(1) “Request payment” includes, but is not limited to, submitting a bill for services not actually owed or submitting for such services an invoice or other communication detailing the cost of the services that is not clearly marked with the phrase “This is not a bill”.

(2) “Health care provider” means a person licensed to provide health care services under chapters 370 to 373, inclusive, chapters 375 to 383b, inclusive, chapters 384a to 384c, inclusive, or chapter 400j.

(3) “Enrollee” means a person who has contracted for or who participates in a managed care plan for himself or his eligible dependents.

(4) “Managed care organization” means an insurer, health care center, hospital or medical service corporation or other organization delivering, issuing for delivery, renewing or amending any individual or group health managed care plan in this state.

(5) “Copayment or deductible” means the portion of a charge for services covered by a managed care plan that, under the plan’s terms, it is the obligation of the enrollee to pay.

(b) It shall be an unfair trade practice in violation of chapter 735a for any health care provider to request payment from an enrollee, other than a copayment or deductible, for medical services covered under a managed care plan.

(c) It shall be an unfair trade practice in violation of chapter 735a for any health care provider to report to a credit reporting agency an enrollee’s failure to pay a bill for medical services when a managed care organization has primary responsibility for payment of such services.

(P.A. 98-163, S. 1.)

History: (Revisor’s note: In 2003, a reference in Subsec. (a)(2) to “chapters 370 to 373, inclusive” was erroneously changed editorially by the Revisors to “this chapter, chapters 371 to 373, inclusive”; in 2013, the Revisors restored the original reference in Subsec. (a)(2) to “chapters 370 to 373, inclusive”, as enacted in P.A. 98-163, S. 1, in order to correct their 2003 editorial error).



Section 20-7g - Billing practices re diagnostic imaging services.

(a) A practitioner of the healing arts, as defined in section 20-1, shall not charge, bill or otherwise solicit payment from any patient, client, customer or responsible third-party payor for performance of the technical component of computerized axial tomography, positron emission tomography or magnetic resonance imaging diagnostic imaging services if such services were not actually rendered by such practitioner of the healing arts or a person under his or her direct supervision. For purposes of this section, “responsible third-party payor” means any person or entity who is responsible for payment of computerized axial tomography, positron emission tomography or magnetic resonance imaging diagnostic imaging services provided to a patient.

(b) Radiological facilities or imaging centers performing the technical component of computerized axial tomography, positron emission tomography or magnetic resonance imaging diagnostic imaging services shall directly bill either the patient or the responsible third-party payor for such services. Radiological facilities or imaging centers shall not bill a practitioner of the healing arts who requests such services.

(P.A. 09-206, S. 3.)



Section 20-7h - Disclosure by physician and physical therapist re services provided based on letter of protection and cost of providing opinion letter.

Any physician licensed under chapter 370 and any physical therapist licensed under chapter 376 shall, during the consultation period with a patient who has suffered a personal injury and prior to any treatment of such patient, disclose to such patient in writing: (1) Whether such physician or physical therapist would provide services to such patient on the basis of a letter of protection issued by an attorney representing the patient in a personal injury action, which letter promises that any bill for services rendered by such physician or physical therapist to such patient will be paid from the proceeds of any recovery the patient receives from a settlement or judgment in such action or, if there is no recovery or the recovery is insufficient to pay such bill, that such bill will be paid by such patient; and (2) the estimated cost of providing to the patient or an attorney representing the patient in a personal injury action an opinion letter concerning the cause of the personal injury and the diagnosis, treatment and prognosis of the patient, including a disability rating.

(P.A. 12-14, S. 1.)






Chapter 370 - Medicine and Surgery

Section 20-8 - Connecticut Homeopathic Medical Examining Board.

Section 20-8 is repealed, effective October 1, 2013.

(1949 Rev., S. 4365; P.A. 76-276, S. 13, 22; P.A. 77-614, S. 347, 610; P.A. 78-303, S. 133, 136; P.A. 80-484, S. 16, 174, 176; P.A. 87-156; June Sp. Sess. P.A. 91-12, S. 13, 55; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-143, S. 2, 24; P.A. 13-208, S. 79.)



Section 20-8a - Connecticut Medical Examining Board. Medical hearing panels.

(a) There shall be within the Department of Public Health a Connecticut Medical Examining Board.

(1) Said board shall consist of fifteen members appointed by the Governor, subject to the provisions of section 4-9a, in the manner prescribed for department heads in section 4-7, as follows: Five physicians practicing in the state; one physician who shall be a full-time member of the faculty of The University of Connecticut School of Medicine; one physician who shall be a full-time chief of staff in a general-care hospital in the state; one physician who shall be a supervising physician for one or more physician assistants; one physician who shall be a graduate of a medical education program accredited by the American Osteopathic Association; one physician assistant licensed pursuant to section 20-12b and practicing in this state; and five public members.

(2) On and after October 1, 2012, said board shall consist of twenty-one members, thirteen of whom are physicians, one of whom is a physician assistant and seven of whom are public members, all of whom are appointed by the Governor, subject to the provisions of section 4-9a, in the manner prescribed for department heads in section 4-7, as follows: Three physicians of any specialty; three physicians who shall be specialists in internal medicine; one physician who shall be a psychiatrist; one physician who shall be a surgeon; one physician who shall be an obstetrician-gynecologist; one physician who shall be a pediatrician; one physician who shall be an emergency medical physician; one physician who shall be a supervising physician for one or more physician assistants; one physician who shall be a graduate of a medical education program accredited by the American Osteopathic Association; one physician assistant licensed pursuant to section 20-12b; and seven public members.

(3) No professional member of said board shall be an elected or appointed officer of a professional society or association relating to such member’s profession at the time of appointment to the board or have been such an officer during the year immediately preceding appointment or serve for more than two consecutive terms. Professional members shall be practitioners in good professional standing and residents of this state.

(b) All vacancies shall be filled by the Governor in the manner prescribed for department heads in section 4-7. On and after October 1, 2012, successors and appointments to fill a vacancy shall fulfill the same qualifications as the member succeeded or replaced. In addition to the requirements in sections 4-9a and 19a-8, no person whose spouse, parent, brother, sister, child or spouse of a child is a physician, as defined in section 20-13a, or a physician assistant, as defined in section 20-12a, shall be appointed as a public member.

(c) The Commissioner of Public Health shall establish a list of persons who may serve as members of medical hearing panels established pursuant to subsection (g) of this section. Persons appointed to the list shall serve as members of the medical hearing panels and provide the same services as members of the Connecticut Medical Examining Board. Members from the list serving on such panels shall not be voting members of the Connecticut Medical Examining Board.

(1) The list shall consist of twenty-four members appointed by the commissioner, at least eight of whom shall be physicians, as defined in section 20-13a, with at least one of such physicians being a graduate of a medical education program accredited by the American Osteopathic Association, at least one of whom shall be a physician assistant licensed pursuant to section 20-12b, and nine of whom shall be members of the public.

(2) On and after October 1, 2012, the list shall consist of thirty-six members appointed by the commissioner, twenty-three of whom shall be physicians, as defined in section 20-13a, with at least two physicians who shall be specialists in internal medicine; one physician who shall be a psychiatrist; one physician who shall be a psychiatrist specializing in addiction medicine; one physician who shall be an obstetrician-gynecologist; one physician who shall be a pediatrician; one physician who shall be an emergency medicine physician; one physician who shall be a surgeon; one physician who shall be an anesthesiologist; and one physician who shall be a graduate of a medical education program accredited by the American Osteopathic Association; one who shall be a physician assistant licensed pursuant to section 20-12b; and twelve who shall be members of the public.

(3) No professional member of the list shall be an elected or appointed officer of a professional society or association relating to such member’s profession at the time of appointment to the list or have been such an officer during the year immediately preceding such appointment to the list. A licensed professional appointed to the list shall be a practitioner in good professional standing and a resident of this state. All vacancies shall be filled by the commissioner. On and after October 1, 2012, successors and professional members appointed to fill a vacancy on the list shall possess the same qualifications as those required of the member succeeded or replaced. No person whose spouse, parent, brother, sister, child or spouse of a child is a physician, as defined in section 20-13a, or a physician assistant, as defined in section 20-12a, shall be appointed to the list as a member of the public. Each person appointed to the list shall serve without compensation at the pleasure of the commissioner. Each medical hearing panel shall consist of three members, one of whom shall be a member of the Connecticut Medical Examining Board, one of whom shall be a physician or physician assistant, as appropriate, and one of whom shall be a public member. The physician and public member may be a member of the board or a member from the list established pursuant to this subsection.

(d) The office of the board shall be in Hartford, in facilities to be provided by the department.

(e) The board shall adopt and may amend a seal.

(f) The Governor shall appoint a chairperson from among the board members. Said board shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. Said board shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints against practitioners, and (3) impose sanctions where appropriate.

(g) The board shall refer all statements of charges filed with the board by the department pursuant to section 20-13e to a medical hearing panel within sixty days of the receipt of charges. The time period may be extended for good cause by the board in a duly recorded vote. The panel shall conduct a hearing in accordance with the provisions of chapter 54 and the regulations adopted by the Commissioner of Public Health concerning contested cases, except that the panel shall file a proposed final decision with the board not later than one hundred twenty days after the receipt of the issuance of the notice of hearing by the board. The time period for filing such proposed final decision with the board may be extended for good cause by the board in a duly recorded vote.

(h) The board shall review the panel’s proposed final decision in accordance with the provisions of section 4-179, and adopt, modify or remand said decision for further review or for the taking of additional evidence. The board shall act on the proposed final decision within ninety days of the filing of said decision by the panel. This time period may be extended by the board for good cause in a duly recorded vote.

(i) Except in a case in which a license has been summarily suspended, pursuant to subsection (c) of section 19a-17 or subsection (c) of section 4-182, all three panel members shall be present to hear any evidence and vote on a proposed final decision. The chairperson of the Medical Examining Board may exempt a member from a meeting of the panel if the chairperson finds that good cause exists for such an exemption. Such an exemption may be granted orally but shall be reduced to writing and included as part of the record of the panel within two business days of the granting of the exemption or the opening of the record and shall state the reason for the exemption. Such exemption shall be granted to a member no more than once during any contested case and shall not be granted for a meeting at which the panel is acting on a proposed final decision on a statement of charges. The board may appoint a member to the panel to replace any member who resigns or otherwise fails to continue to serve on the panel. Such replacement member shall review the record prior to the next hearing.

(j) A determination of good cause shall not be reviewable and shall not constitute a basis for appeal of the decision of the board pursuant to section 4-183.

(P.A. 76-276, S. 10, 22; P.A. 77-614, S. 348, 610; P.A. 80-484, S. 10, 176; P.A. 81-471, S. 5, 71; P.A. 90-211, S. 1, 23; P.A. 91-105, S. 1, 4; June Sp. Sess. P.A. 91-12, S. 14, 55; P.A. 93-381, S. 9, 39; P.A. 95-71, S. 1; 95-257, S. 12, 21, 58; P.A. 98-143, S. 3, 24; P.A. 99-102, S. 4; P.A. 00-205, S. 1; P.A. 05-275, S. 18, 19; P.A. 06-195, S. 33; P.A. 07-119, S. 1; 07-252, S. 22; P.A. 12-62, S. 1.)

History: P.A. 77-614 placed board within the department of health services, reduced physician members from 5 to 4 and increased public members from 2 to 3, deleting requirement that public members not be connected with medicine and that one be an attorney in Subsec. (a), updated Subsecs. (b) and (c) to make provisions generally applicable to revised membership rather than to initial appointments, deleted former Subsec. (d) which required 5-member quorum for conducting business, relettering remaining Subsecs. accordingly, and deleted provision in former Subsec. (e) re appointment of executive director and provision of necessary technical and clerical assistance by department, effective January 1, 1979; P.A. 80-484 made all appointments by governor, deleting Subsec. (b) re appointments by State Medical Society and relettering remaining Subsecs. accordingly, added provisions requiring that appointees not be officers of professional society or association currently or within one year preceding appointment and that they be practitioners in good standing and residents and added Subsec. (e) re chairperson, meetings, compensation, duties, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981; P.A. 90-211 increased the membership by adding a supervising physician, a physician assistant and a fourth public member; P.A. 91-105 amended Subsec. (a) to require the legislature’s approval of medical examining board appointees, amended Subsec. (b) to prohibit relatives of physicians from serving as public members of the board, added a new Subsec. (f) to create a 3-member medical hearing panel from the board’s membership to hear charges filed with the department against physicians and to issue proposed final decisions, added new Subsec. (g) to require the medical examining board to review the panel’s proposed final decision, added a new Subsec. (h) to provide exemptions for panel members concerning their presence at hearings, added a new Subsec. (i) concerning a determination of good cause and made technical changes; June Sp. Sess. P.A. 91-12 in Subsec. (e) eliminated expense reimbursement for board members; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-71 added a new Subsec. (c) establishing a list of hearing panel members, relettered the remaining Subsecs., amended Subsec. (g) to allow extension of the time period and allow the public member to be from the board or the list, and amended Subsec. (i) to allow replacement appointments; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-143 added quorum provision in Subsec. (f), effective July 1, 1998; P.A. 99-102 increased from 12 to 15 the examining board membership in Subsec. (a) by adding a physician practicing in this state, an osteopathic physician and a public member, amended Subsec. (c) to require at least one hearing panel physician to be an osteopathic physician and made technical changes in Subsecs. (a), (b), (c) and (f); P.A. 00-205 amended Subsec. (c) by increasing the list number from 16 to 18, adding one licensed physician assistant and one public member; P.A. 05-275 amended Subsec. (c) by increasing the number of persons who may serve as members of medical hearing panels from 18 to 24, requiring “at least” 8, rather than 8, of such persons to be physicians and “at least” one, rather than one, to be a physician assistant, requiring each medical hearing panel to consist of 3 members, one of whom shall be a physician or physician assistant, as appropriate, and one of whom shall be a member of the Connecticut Medical Examining Board, and adding provision re public member may be member of board or from list, and amended Subsec. (g) by removing language re composition of medical hearing panels and making technical changes, effective July 13, 2005; P.A. 06-195 amended Subsec. (c) by allowing both physician member and public member of medical hearing panel to be selected from membership of Connecticut Medical Examining Board or from list established by Commissioner of Public Health and making conforming changes, effective June 7, 2006; P.A. 07-119 deleted reference to registration as supervising physician, effective July 1, 2007; P.A. 07-252 made a technical change in Subsec. (c); P.A. 12-62 amended Subsec. (a) by designating existing provision re board membership as Subdiv. (1), designating existing provision re requirements for professional members as Subdiv. (3) and adding Subdiv. (2) re board membership on and after October 1, 2012, amended Subsec. (b) by adding “On and after October 1, 2012,” re successors and vacancy appointments and amended Subsec. (c) by designating existing provision re list of persons who may serve as members of medical hearing panels as Subdiv. (1), designating existing provision re requirements for professional members as Subdiv. (3), adding Subdiv. (2) re list on and after October 1, 2012, and making technical changes, effective May 31, 2012.

See Sec. 4-9a for definition of “public member”.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health, generally.

Cited. 40 CS 188.



Section 20-9 - *(See end of section for amended version of subsection (b) and effective date.) Who may practice medicine or surgery.

(a) No person shall, for compensation, gain or reward, received or expected, diagnose, treat, operate for or prescribe for any injury, deformity, ailment or disease, actual or imaginary, of another person, nor practice surgery, until he has obtained such a license as provided in section 20-10, and then only in the kind or branch of practice stated in such license.

*(b) The provisions of this chapter shall not apply to:

(1) Dentists while practicing dentistry only;

(2) Any person in the employ of the United States government while acting in the scope of his employment;

(3) Any person who furnishes medical or surgical assistance in cases of sudden emergency;

(4) Any person residing out of this state who is employed to come into this state to render temporary assistance to or consult with any physician or surgeon who has been licensed in conformity with the provisions of this chapter;

(5) Any physician or surgeon residing out of this state who holds a current license in good standing in another state and who is employed to come into this state to treat, operate or prescribe for any injury, deformity, ailment or disease from which the person who employed such physician, or the person on behalf of whom such physician is employed, is suffering at the time when such nonresident physician or surgeon is so employed, provided such physician or surgeon may practice in this state without a Connecticut license for a period not to exceed thirty consecutive days;

(6) Any person rendering service as (A) an advanced practice registered nurse if such service is rendered in collaboration with a licensed physician, or (B) an advanced practice registered nurse maintaining classification from the American Association of Nurse Anesthetists if such service is under the direction of a licensed physician;

(7) Any nurse-midwife practicing nurse-midwifery in accordance with the provisions of chapter 377;

(8) Any podiatrist licensed in accordance with the provisions of chapter 375;

(9) Any Christian Science practitioner who does not use or prescribe in his practice any drugs, poisons, medicines, chemicals, nostrums or surgery;

(10) Any person licensed to practice any of the healing arts named in section 20-1, who does not use or prescribe in his practice any drugs, medicines, poisons, chemicals, nostrums or surgery;

(11) Any graduate of any school or institution giving instruction in the healing arts who has been issued a permit in accordance with subsection (a) of section 20-11a and who is serving as an intern, resident or medical officer candidate in a hospital;

(12) Any student participating in a clinical clerkship program who has the qualifications specified in subsection (b) of section 20-11a;

(13) Any person, otherwise qualified to practice medicine in this state except that he is a graduate of a medical school located outside of the United States or the Dominion of Canada which school is recognized by the American Medical Association or the World Health Organization, to whom the Connecticut Medical Examining Board, subject to such regulations as the Commissioner of Public Health, with advice and assistance from the board, prescribes, has issued a permit to serve as an intern or resident in a hospital in this state for the purpose of extending his education;

(14) Any person rendering service as a physician assistant licensed pursuant to section 20-12b, a registered nurse, a licensed practical nurse or a paramedic, as defined in subdivision (15) of section 19a-175, acting within the scope of regulations adopted pursuant to section 19a-179, if such service is rendered under the supervision, control and responsibility of a licensed physician;

(15) Any student enrolled in an accredited physician assistant program or paramedic program approved in accordance with regulations adopted pursuant to section 19a-179, who is performing such work as is incidental to his course of study;

(16) Any person who, on June 1, 1993, has worked continuously in this state since 1979 performing diagnostic radiology services and who, as of October 31, 1997, continued to render such services under the supervision, control and responsibility of a licensed physician solely within the setting where such person was employed on June 1, 1993;

(17) Any person practicing athletic training, as defined in section 20-65f;

(18) When deemed by the Connecticut Medical Examining Board to be in the public’s interest, based on such considerations as academic attainments, specialty board certification and years of experience, to a foreign physician or surgeon whose professional activities shall be confined within the confines of a recognized medical school;

(19) Any technician engaging in tattooing in accordance with the provisions of section 19a-92a and any regulations adopted thereunder;

(20) Any person practicing perfusion, as defined in section 20-162aa;

(21) Any foreign physician or surgeon (A) participating in supervised clinical training under the direct supervision and control of a physician or surgeon licensed in accordance with the provisions of this chapter, and (B) whose professional activities are confined to a licensed hospital that has a residency program accredited by the Accreditation Council for Graduate Medical Education or that is a primary affiliated teaching hospital of a medical school accredited by the Liaison Committee on Medical Education. Such hospital shall verify that the foreign physician or surgeon holds a current valid license in another country; or

(22) Any person practicing as a nuclear medicine technologist, as defined in section 20-74uu, while performing under the supervision and direction of a physician licensed in accordance with the provisions of this chapter.

(c) This section shall not authorize anyone to practice optometry, as defined in chapter 380, or to practice dentistry, as defined in chapter 379, or dental hygiene, as defined in chapter 379a.

(d) The provisions of subsection (a) of this section shall apply to any individual whose practice of medicine includes any ongoing, regular or contractual arrangement whereby, regardless of residency in this or any other state, he provides, through electronic communications or interstate commerce, diagnostic or treatment services, including primary diagnosis of pathology specimens, slides or images, to any person located in this state. In the case of electronic transmissions of radiographic images, licensure shall be required for an out-of-state physician who provides, through an ongoing, regular or contractual arrangement, official written reports of diagnostic evaluations of such images to physicians or patients in this state. The provisions of subsection (a) of this section shall not apply to a nonresident physician who, while located outside this state, consults (A) on an irregular basis with a physician licensed by section 20-10 who is located in this state or (B) with a medical school within this state for educational or medical training purposes. Notwithstanding the provisions of this subsection, the provisions of subsection (a) of this section shall not apply to any individual who regularly provides the types of services described in this subsection pursuant to any agreement or arrangement with a short-term acute care general hospital, licensed by the Department of Public Health, provided such agreement or arrangement was entered into prior to February 1, 1996, and is in effect as of October 1, 1996.

(e) On and after October 1, 1999, any person licensed as an osteopathic physician or osteopath pursuant to chapter 371 shall be deemed licensed as a physician and surgeon pursuant to this chapter.

(1949 Rev., S. 4363; 1949, 1951, S. 2191d; 1959, P.A. 393, S. 1; 1971, P.A. 717; 1972, P.A. 80, S. 1; P.A. 75-39, S. 1; P.A. 77-519, S. 4, 6; 77-614, S. 349, 610; P.A. 84-546, S. 157, 173; P.A. 86-20; 86-403, S. 130, 132; P.A. 88-362, S. 1; P.A. 89-389, S. 4, 22; P.A. 90-211, S. 2, 23; P.A. 93-296, S. 7, 10; 93-381, S. 9, 39; P.A. 94-105, S. 2, 4; P.A. 95-98; 95-257, S. 12, 21, 58; P.A. 96-148; P.A. 97-311, S. 17; P.A. 98-43, S. 3; P.A. 98-166, S. 5, 9; June Sp. Sess. P.A. 98-1, S. 18, 121; P.A. 99-102, S. 2; 99-168, S. 5; P.A. 00-47, S. 2; 00-226, S. 11, 20; P.A. 03-252, S. 8; P.A. 05-280, S. 76, 77; P.A. 10-117, S. 61; P.A. 13-208, S. 67.)

*Note: On and after July 1, 2014, subsection (b) of this section, as amended by section 138 of public act 13-234, is to read as follows:

“(b) The provisions of this chapter shall not apply to:

(1) Dentists while practicing dentistry only;

(2) Any person in the employ of the United States government while acting in the scope of his employment;

(3) Any person who furnishes medical or surgical assistance in cases of sudden emergency;

(4) Any person residing out of this state who is employed to come into this state to render temporary assistance to or consult with any physician or surgeon who has been licensed in conformity with the provisions of this chapter;

(5) Any physician or surgeon residing out of this state who holds a current license in good standing in another state and who is employed to come into this state to treat, operate or prescribe for any injury, deformity, ailment or disease from which the person who employed such physician, or the person on behalf of whom such physician is employed, is suffering at the time when such nonresident physician or surgeon is so employed, provided such physician or surgeon may practice in this state without a Connecticut license for a period not to exceed thirty consecutive days;

(6) Any person rendering service as (A) an advanced practice registered nurse if such service is rendered in collaboration with a licensed physician, or (B) an advanced practice registered nurse maintaining classification from the American Association of Nurse Anesthetists if such service is under the direction of a licensed physician;

(7) Any nurse-midwife practicing nurse-midwifery in accordance with the provisions of chapter 377;

(8) Any podiatrist licensed in accordance with the provisions of chapter 375;

(9) Any Christian Science practitioner who does not use or prescribe in his practice any drugs, poisons, medicines, chemicals, nostrums or surgery;

(10) Any person licensed to practice any of the healing arts named in section 20-1, who does not use or prescribe in his practice any drugs, medicines, poisons, chemicals, nostrums or surgery;

(11) Any graduate of any school or institution giving instruction in the healing arts who has been issued a permit in accordance with subsection (a) of section 20-11a and who is serving as an intern, resident or medical officer candidate in a hospital;

(12) Any student participating in a clinical clerkship program who has the qualifications specified in subsection (b) of section 20-11a;

(13) Any person, otherwise qualified to practice medicine in this state except that he is a graduate of a medical school located outside of the United States or the Dominion of Canada which school is recognized by the American Medical Association or the World Health Organization, to whom the Connecticut Medical Examining Board, subject to such regulations as the Commissioner of Public Health, with advice and assistance from the board, prescribes, has issued a permit to serve as an intern or resident in a hospital in this state for the purpose of extending his education;

(14) Any person rendering service as a physician assistant licensed pursuant to section 20-12b, a registered nurse, a licensed practical nurse or a paramedic, as defined in subdivision (15) of section 19a-175, acting within the scope of regulations adopted pursuant to section 19a-179, if such service is rendered under the supervision, control and responsibility of a licensed physician;

(15) Any student enrolled in an accredited physician assistant program or paramedic program approved in accordance with regulations adopted pursuant to section 19a-179, who is performing such work as is incidental to his course of study;

(16) Any person who, on June 1, 1993, has worked continuously in this state since 1979 performing diagnostic radiology services and who, as of October 31, 1997, continued to render such services under the supervision, control and responsibility of a licensed physician solely within the setting where such person was employed on June 1, 1993;

(17) Any person practicing athletic training, as defined in section 20-65f;

(18) When deemed by the Connecticut Medical Examining Board to be in the public’s interest, based on such considerations as academic attainments, specialty board certification and years of experience, to a foreign physician or surgeon whose professional activities shall be confined within the confines of a recognized medical school;

(19) Any technician engaging in tattooing in accordance with the provisions of section 20-266o or 20-266p and any regulations adopted thereunder;

(20) Any person practicing perfusion, as defined in section 20-162aa; or

(21) Any foreign physician or surgeon (A) participating in supervised clinical training under the direct supervision and control of a physician or surgeon licensed in accordance with the provisions of this chapter, and (B) whose professional activities are confined to a licensed hospital that has a residency program accredited by the Accreditation Council for Graduate Medical Education or that is a primary affiliated teaching hospital of a medical school accredited by the Liaison Committee on Medical Education. Such hospital shall verify that the foreign physician or surgeon holds a current valid license in another country.”

(1949 Rev., S. 4363; 1949, 1951, S. 2191d; 1959, P.A. 393, S. 1; 1971, P.A. 717; 1972, P.A. 80, S. 1; P.A. 75-39, S. 1; P.A. 77-519, S. 4, 6; 77-614, S. 349, 610; P.A. 84-546, S. 157, 173; P.A. 86-20; 86-403, S. 130, 132; P.A. 88-362, S. 1; P.A. 89-389, S. 4, 22; P.A. 90-211, S. 2, 23; P.A. 93-296, S. 7, 10; 93-381, S. 9, 39; P.A. 94-105, S. 2, 4; P.A. 95-98; 95-257, S. 12, 21, 58; P.A. 96-148; P.A. 97-311, S. 17; P.A. 98-43, S. 3; P.A. 98-166, S. 5, 9; June Sp. Sess. P.A. 98-1, S. 18, 121; P.A. 99-102, S. 2; 99-168, S. 5; P.A. 00-47, S. 2; 00-226, S. 11, 20; P.A. 03-252, S. 8; P.A. 05-280, S. 76, 77; P.A. 10-117, S. 61; P.A. 13-208, S. 67; 13-234, S. 138.)

History: 1959 act added exceptions from provisions of chapter re interns and hospital residents; 1971 act excepted trained assistants, registered or licensed practical nurses under supervision and control of licensed physician from provisions of chapter and added qualifying provision re optometry and dentistry; 1972 act rephrased exception re graduates of “foreign” medical schools to specify schools “located outside of the United States or the Dominion of Canada” and added exception re foreign physicians; P.A. 75-39 qualified exception re schools attended outside of U.S. or Canada by specifying applicability to schools “recognized by the American Medical Association or the World Health Organization”; P.A. 77-519 deleted proviso whereby exception for foreign physicians is inapplicable if physician declares intention of becoming U.S. citizen and deleted reference to failure to meet residence and citizenship requirements in exception for those attending recognized school outside of U.S. or Canada; P.A. 77-614 transferred regulation power from board to commissioner of health services, granting board an advisory role, effective January 1, 1979; P.A. 84-546 made technical changes to section substituting references to licensure for references to certification; P.A. 86-20 removed a three-year limitation on the exception for a foreign physician practicing in a medical school and added language requiring the Connecticut medical examining board to determine if an exception for a foreign physician is in the public interest; P.A. 86-403 changed effective date of P.A. 86-20 from October 1, 1986, to April 21, 1986; P.A. 88-362 limited the exception for students to persons participating in clinical clerkships and limited the graduate exception to persons who have been issued a permit; P.A. 89-389 added references to advanced practice registered nurses and to nurse-midwives; P.A. 90-211 added exemptions for “licensed” physician assistants and athletic trainers; P.A. 93-296 added provision exempting persons performing diagnostic radiology services from chapter provisions, effective June 29, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-105 designated provisions re prohibition on practicing without a license as Subsec. (a), exceptions to such prohibition as Subsec. (b) and provisions re authorization to practice optometry, dentistry or dental hygiene as Subsec. (c) and amended Subsec. (b) to insert Subdiv. indicators and add Subdiv. (19) re exception for technicians engaged in tattooing, effective May 23, 1994; P.A. 95-98 amended Subsec. (b) to specifically exclude paramedics from provisions of chapter; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-148 added Subsec. (d) concerning telemedicine; P.A. 97-311 amended reference to paramedics to reflect licensure under Sec. 20-206ll; P.A. 98-43 paragraphed the numbered Subdivs. in Subsec. (b), changed “1978” to “1979” and “continues” to “as of October 31, 1997, continued” in Subdiv. (16); P.A. 98-166 amended Subsec. (b)(11) to add medical officer candidates, effective June 4, 1998; June Sp. Sess. P.A. 98-1 made a technical change re a statutory reference in Subsec. (c), effective June 24, 1998; P.A. 99-102 added new Subsec. (e) re osteopathic physicians; P.A. 99-168 amended Subsec. (b)(6) by replacing “under the direction of” with “in collaboration with” and adding Subpara. (B) re advanced practice registered nurses under the direction of a physician if maintaining certain classification; P.A. 00-47 amended Subsec. (b)(14) by changing “licensed paramedic” to “paramedic, as defined in Sec. 19a-175(15), acting within the scope of regulations adopted pursuant to section 19a-179”; P.A. 00-226 amended Subsec. (b)(17) by changing “performing” to “practicing”, deleting reference to Sec. 19a-16a and adding reference to Sec. 20-65f, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 03-252 amended Subsec. (b)(5) to require out-of-state physician to be licensed in good standing and to allow such physician to practice without Connecticut license for period not to exceed 30 consecutive days; P.A. 05-280 added Subsec. (b)(20) re exception for persons practicing perfusion; P.A. 10-117 added Subsec. (b)(21) re exception for foreign physician or surgeon with current valid license in another country who is participating in supervised clinical training in a licensed hospital, effective June 8, 2010; P.A. 13-208 amended Subsec. (b) by adding Subdiv. (22) re nuclear medicine technologist and making technical changes, effective July 1, 2013; P.A. 13-234 amended Subsec. (b)(19) by substituting reference to Secs. 20-266o and 20-266p for reference to Sec. 19a-92a, effective July 1, 2014.



Section 20-10 - Qualification for licensure.

Except as provided in section 20-12, each person applying for a license under section 20-13 shall certify to the Department of Public Health that the applicant: (1) (A) Is a graduate of a medical school located in the United States or Canada accredited by the Liaison Committee on Medical Education or of a medical education program accredited by the American Osteopathic Association, or (B) is a graduate of a medical school located outside the United States or Canada and has received the degree of doctor of medicine, osteopathic medicine or its equivalent and satisfies educational requirements specified in regulations adopted pursuant to this chapter and has either (i) successfully completed all components of a “fifth pathway program” conducted by an American medical school accredited by the American Medical Association or the American Osteopathic Association, or (ii) received certification from the Educational Commission for Foreign Medical Graduates; (2) has successfully completed not less than two years of progressive graduate medical training as a resident physician in a program accredited by the Accreditation Council for Graduate Medical Education, the American Osteopathic Association or an equivalent program approved by the board with the consent of the department; and (3) has passed an examination prescribed by the department with the advice and consent of the appropriate examining board. Examinations required under this section shall be administered by the Department of Public Health under the supervision of the appropriate examining board. Passing scores shall be established by said department with the consent of the appropriate examining board. The department may, under such regulations as the Commissioner of Public Health may adopt, with the advice and assistance of the appropriate board, deny eligibility for licensure to a graduate who has been found to have provided fraudulent or inaccurate documentation regarding either the graduate’s school’s educational program or academic credentials or to have failed to meet educational standards as prescribed in such regulations.

(1949 Rev., S. 4364(a), (e); 1953, 1955, S. 2192d(a), (e); 1961, P.A. 363, S. 1; 1969, P.A. 45, S. 1; 225, S. 1; 1972, P.A. 80, S. 2; 127, S. 37; P.A. 73-673, S. 1, 3; P.A. 75-39, S. 2; 75-268, S. 4; P.A. 76-113, S. 1; 76-276, S. 14, 22; P.A. 77-614, S. 323, 350, 610; P.A. 78-303, S. 25, 136; P.A. 79-161, S. 1; P.A. 80-484, S. 11, 174, 176; P.A. 85-171, S. 1; 85-613, S. 124; P.A. 89-389, S. 19, 22; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-271, S. 1, 40; P.A. 99-102, S. 3.)

History: 1961 act added provision for persons who have received degrees from schools or hospitals not included in the list which are located in the Dominion of Canada; 1969 acts required student to be resident through not less than 128 weeks of “graded courses” rather than through four graded courses of not less than 32 weeks each and deleted requirement that statements be filed “in duplicate”; 1972 acts deleted reference to courses taken in “schools approved as provided in section 20-11”, deleted provision which allowed students to take examination who had less than required hours of courses if student has had postgraduate instruction in schools or hospitals in U.S. or Canada, required filing of examination results within 60 rather than 30 days after examination and required proof that applicant is at least 18 rather than 21, reflecting changed age of majority; P.A. 73-673 required proof that noncitizen has an approved petition for immigration visa and replaced requirement for 128 course hours with requirement that applicant has been a resident student and graduate of a medical school listed in World Health Organization Directory and deleted provisions re requirements for graduates of medical schools after January 1, 1919, and after July 1, 1947, effective June 27, 1973; P.A. 75-39 added provisions re citizens who attended medical school outside of U.S.; P.A. 75-268 deleted obsolete requirement that certificate required by repealed Sec. 20-3 be submitted; P.A. 76-113 deleted requirement that applicant be citizen, have declared intent to become citizen or possess immigration visa and following reference to citizenship; P.A. 76-276 made technical correction; P.A. 77-614 replaced department of health with department of health services, required consent of health services commissioner for examination and changed wording slightly, effective January 1, 1979; P.A. 78-303 replaced reference to Sec. 20-122 with reference to Sec. 20-12; P.A. 79-161 replaced former provision re examination and required contents of statement with wholly new provisions; P.A. 80-484 replaced “certificate of registration” with “license”, deleted proofs of age and moral character and made health services department rather than examining board responsible for examination contents and administration but provided for advice, supervision etc. of examining board; P.A. 85-171 amended (1)(B) to delete requirements re graduation from a medical school located in Mexico, amended (1)(C) to require approval of the medical school at the time of graduation rather than entrance, inserted (1)(i) and (ii) re successful completion of the “fifth pathway program” and certification from the educational commission for foreign medical graduates, deleting specific provisions re graduates of Mexican medical schools, deleted the requirement re annual publication of an approved schools list and added department authority through regulation, to deny eligibility for licensure; P.A. 85-613 made technical changes; P.A. 89-389 removed a requirement in Subdiv. (B) that the medical school at the time the person graduated was approved by the Connecticut medical examining board, added a requirement that the person satisfy educational requirements specified in regulations and made technical changes; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 amended Subdiv. (2) to require the minimum two years training to be of “progressive graduate medical” training in a program “accredited” by the “accreditation council for” graduate medical education, effective July 6, 1995; P.A. 99-102 added references to programs approved by the American Osteopathic Association and made technical changes.

See Sec. 20-13 re issuance of license.

Compared with Sec. 20-37. 14 CS 199.



Section 20-10a - Eligibility standards. Applicability.

The eligibility standards established by section 20-10 for obtaining a license shall not be applied in determining whether to renew any such license.

(P.A. 79-161, S. 2; P.A. 84-546, S. 158, 173.)

History: P.A. 84-546 made technical changes for statutory consistency substituting references to licensure for references to registration.



Section 20-10b - Continuing medical education: Definitions; contact hours; attestation; record-keeping; exemptions, waivers and extensions; reinstatement of void licenses.

(a) As used in this section:

(1) “Active professional practice” includes, but is not limited to, activities of a currently licensed physician who functions as the medical director of a managed care organization or other organization;

(2) “Commissioner” means the Commissioner of Public Health;

(3) “Contact hour” means a minimum of fifty minutes of continuing education activity;

(4) “Department” means the Department of Public Health;

(5) “Licensee” means any person who receives a license from the department pursuant to section 20-13; and

(6) “Registration period” means the one-year period for which a license has been renewed in accordance with section 19a-88 and is current and valid.

(b) Except as otherwise provided in subsections (d), (e) and (f) of this section, a licensee applying for license renewal shall earn a minimum of fifty contact hours of continuing medical education within the preceding twenty-four-month period. Such continuing medical education shall (1) be in an area of the physician’s practice; (2) reflect the professional needs of the licensee in order to meet the health care needs of the public; and (3) during the first renewal period in which continuing medical education is required and not less than once every six years thereafter, include at least one contact hour of training or education in each of the following topics: (A) Infectious diseases, including, but not limited to, acquired immune deficiency syndrome and human immunodeficiency virus, (B) risk management, (C) sexual assault, (D) domestic violence, (E) cultural competency, and (F) behavioral health. For purposes of this section, qualifying continuing medical education activities include, but are not limited to, courses offered or approved by the American Medical Association, American Osteopathic Medical Association, Connecticut Hospital Association, Connecticut State Medical Society, county medical societies or equivalent organizations in another jurisdiction, educational offerings sponsored by a hospital or other health care institution or courses offered by a regionally accredited academic institution or a state or local health department. The commissioner may grant a waiver for not more than ten contact hours of continuing medical education for a physician who: (i) Engages in activities related to the physician’s service as a member of the Connecticut Medical Examining Board, established pursuant to section 20-8a; (ii) engages in activities related to the physician’s service as a member of a medical hearing panel, pursuant to section 20-8a; or (iii) assists the department with its duties to boards and commissions as described in section 19a-14.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that the licensee has satisfied the continuing education requirements of subsection (b) of this section on a form prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements of subsection (b) of this section for a minimum of six years following the year in which the continuing education activities were completed and shall submit such records or certificates to the department for inspection not later than forty-five days after a request by the department for such records or certificates.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing medical education requirements of this section.

(e) (1) A licensee who is not engaged in active professional practice in any form during a registration period shall be exempt from the continuing medical education requirements of this section, provided the licensee submits to the department, prior to the expiration of the registration period, a notarized application for exemption on a form prescribed by the department and such other documentation as may be required by the department. The application for exemption pursuant to this subdivision shall contain a statement that the licensee may not engage in professional practice until the licensee has met the requirements set forth in subdivision (2) or (3) of this subsection, as appropriate.

(2) Any licensee who is exempt from the provisions of subsection (b) of this section for less than two years shall be required to complete twenty-five contact hours of continuing medical education that meets the criteria set forth in said subsection (b) within the twelve-month period immediately preceding the licensee’s return to active professional practice.

(3) Any licensee who is exempt from the requirements of subsection (b) of this section for two or more years shall be required to successfully complete the Special Purpose Examination of the Federation of State Medical Boards prior to returning to active professional practice.

(f) In individual cases involving medical disability or illness, the commissioner may, in the commissioner’s discretion, grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(g) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of twenty-five contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 05-275, S. 24; P.A. 06-195, S. 32; P.A. 09-232, S. 16; P.A. 12-62, S. 2; P.A. 13-208, S. 76; 13-217, S. 1.)

History: P.A. 06-195 amended Subsec. (b)(3) by providing that continuing education must include at least one contact hour of training or education in each topic specified in newly designated Subparas. (A) to (D), inclusive, effective June 7, 2006; P.A. 09-232 amended Subsec. (b) by requiring 1 contact hour of continuing medical education in cultural competency for registration periods beginning on and after October 1, 2010; P.A. 12-62 amended Subsec. (b) by adding provision re waiver of continuing medical education contact hours and making technical changes, effective May 31, 2012; P.A. 13-208 amended Subsec. (b) by making technical changes; P.A. 13-217 amended Subsec. (b) by adding provision re training or education during first renewal period in which continuing medical education is required and once every 6 years thereafter and adding Subpara. (F) re behavioral health in Subdiv. (3) and by making technical changes and amended Subsec. (c) by changing “three years” to “six years” re length of time for retention of records, effective July 1, 2013.



Section 20-10c - Renewal of license by person who practices medicine for no fee.

Any person who practices medicine for no fee, for at least one hundred hours per year at a public health facility, as defined in section 20-126l, or in connection with a mobile health clinic that provides health care services to individuals of this state, and does not otherwise engage in the practice of medicine, shall be eligible to renew a license, as provided in subsection (b) of section 19a-88, without payment of the professional services fee specified in said subsection (b).

(P.A. 07-82, S. 3; P.A. 08-31, S. 1.)

History: P.A. 08-31 expanded license renewal fee waiver to persons who practice medicine for no fee for at least 100 hours in connection with mobile health clinic that provides health care services to individuals of this state.



Section 20-11 - Examination; fee.

The Department of Public Health under the supervision of the Connecticut Medical Examining Board, established pursuant to section 20-8a shall hold examinations not less than twice each year at such places as the department designates. Applicants for licenses to practice medicine or surgery shall be examined in such medical subjects as the department may prescribe, with the advice and consent of the appropriate board, provided each applicant for examination shall be notified concerning the subjects in which he is to be examined. The Commissioner of Public Health, with advice and assistance from each board, shall make such rules and regulations for conducting examinations and for the operation of the board as, from time to time, he deems necessary. Passing scores for examinations shall be established by the department with the consent of the appropriate board. Each applicant for examination shall be examined with respect to the same school of practice in which the applicant was graduated except that an applicant for licensure in homeopathic medicine who is licensed as a physician or meets the requirements in section 20-10 may be examined in other than the school of practice in which such applicant was graduated. Before being admitted to the examination, an applicant shall pay the sum of five hundred sixty-five dollars and an applicant rejected by the department may be reexamined at any subsequent examination, upon payment of the sum of five hundred sixty-five dollars for each appearance.

(1949 Rev., S. 4366; 1953, S. 2193d; 1959, P.A. 616, S. 2; 1967, P.A. 111; 1969, P.A. 26; 225, S. 2; 1971, P.A. 776, S. 1; June, 1971, P.A. 8, S. 40; 1972, P.A. 80, S. 3; P.A. 76-276, S. 15, 22; P.A. 77-614, S. 323, 351, 610; P.A. 80-484, S. 12, 174, 176; P.A. 86-77, S. 1, 2; P.A. 89-251, S. 73, 203; May Sp. Sess. P.A. 92-6, S. 17, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 181; P.A. 13-208, S. 19.)

History: 1959 act raised fees for examination and reexamination from $35 to $50; 1967 act deleted listing of subjects in which applicant shall be examined and substituted such “medical” subjects; 1969 acts replaced provision requiring that examinations be held at least three times a year (March, July and November, second Tuesday) with provision for holding examination at least twice a year, raised fees to $75 and deleted provisions re filing of statements re registration with town clerk; 1971 acts added proviso re conditions for approved medical school or institution, clarified nature of examination and raised fees to $150; 1972 act deleted requirement that examination questions and answers be kept on file for six years by health department, required only homeopathic medical examining board to file list of approved schools or institutions, where previously requirement applied to medical examining board as well and deleted proviso re conditions for approval and clarification of nature of examination which were added in 1971; P.A. 76-276 added reference to board under Sec. 10-8a; P.A. 77-614 replaced department of health with department of health services, transferred examinations from examining boards to department’s jurisdiction, retaining boards in supervisory and advisory roles, required approval of examination subjects by health services commissioner and clarified language, effective January 1, 1979; P.A. 80-484 made provisions applicable only to medical examining board, deleting references to and provisions re homeopathic medical examining board, gave department rather than board power to designate examination sites and subjects covered by examination and stated department’s power to set passing scores; P.A. 86-77 added the provision allowing an applicant for licensure in homeopathic medicine to be examined in other than the school of practice in which such applicant was graduated if he is licensed as a physician or meets requirements of Sec. 20-10; P.A. 89-251 increased the application fee from $150 to $450; May Sp. Sess. P.A. 92-6 raised reexamination fee from $100 to $450; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fees from $450 to $565; P.A. 13-208 replaced “examining boards provided for by sections 20-8 and” with “Connecticut Medical Examining Board, established pursuant to section”.



Section 20-11a - Permit for participation in intern, resident physician or medical officer candidate program. Requirements for participation in clinical clerkship programs.

(a) No person shall participate in an intern or resident physician program or United States medical officer candidate training program until such person has received a permit issued by the Department of Public Health. The permit shall be issued solely for purposes of participation in graduate education as an intern, resident or medical officer candidate in a hospital or hospital-based program. No person shall receive a permit until a statement has been filed with the department on the applicant’s behalf by the hospital administrator certifying that the applicant is to be appointed an intern, resident or medical officer candidate in the hospital or hospital-based program and that the applicant has received the degree of doctor of medicine, osteopathic medicine or its equivalent and, if educated outside the United States or Canada (1) has successfully completed all components of a “fifth pathway program” conducted by an American medical school accredited by the Liaison Committee on Medical Education or the American Osteopathic Association, (2) received certification from the Educational Commission for Foreign Medical Graduates, (3) has successfully completed the examination for licensure prescribed by the department pursuant to section 20-10, or (4) holds a current valid license in another state or territory. Upon termination from an internship or medical residency program, a person’s privileges under this subsection shall cease, such person’s permit shall be automatically revoked and, if such person acts in violation of this chapter, such person shall be subject to disciplinary action pursuant to section 19a-17.

(b) No person shall participate in a clinical clerkship program unless such person is (1) a student in a medical school located in the United States or Canada accredited by the Liaison Committee on Medical Education or the American Osteopathic Association; or (2) is a third or fourth year student in a medical school located outside the United States or Canada, provided the clerkship is conducted within a program that is based in a hospital that has a residency program accredited by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association in the clinical area of the clerkship or within a program that is based in a hospital that is a primary affiliated teaching hospital of a medical school accredited by the Liaison Committee on Medical Education.

(P.A. 88-362, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-166, S. 4, 9; P.A. 99-102, S. 5; P.A. 05-272, S. 7; P.A. 09-232, S. 3.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-166 amended Subsec. (a) to add medical officer candidates, effective June 4, 1998; P.A. 99-102 added references to osteopathic medicine and the American Osteopathic Association and made technical changes; P.A. 05-272 amended Subsec. (a) to permit medical school graduates in internships, residencies, and clinical clerkships to participate in hospital-based programs and amended Subsec. (b) to add references to clerkships within a program based in a hospital; P.A. 09-232 amended Subsec. (a) by adding provision re termination from internship or medical residency program.



Section 20-11b - Professional liability insurance required. Reports from insurance companies. Exception to insurance requirement. Retired physician providing free services.

(a) Except as provided in subsection (c) of this section, each person licensed to practice medicine and surgery under the provisions of section 20-13 who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company which issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8) and (9) of subsection (b) of section 38a-393, shall on and after January 1, 1995, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellation or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(c) A person subject to the provisions of subsection (a) of this section shall be deemed in compliance with such subsection when providing primary health care services at a clinic licensed by the Department of Public Health that is recognized as tax exempt pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986 or any successor internal revenue code, as may be amended from time to time, provided: (1) Such person is not compensated for such services; (2) the clinic does not charge patients for such services; (3) the clinic maintains professional liability insurance coverage in the amounts required by subsection (a) of this section for each aggregated forty hours of service or fraction thereof for such persons; (4) the clinic carries additional appropriate professional liability coverage on behalf of the clinic and its employees in the amounts of five hundred thousand dollars per occurrence, with an aggregate of not less than one million five hundred thousand dollars; and (5) the clinic maintains total professional liability coverage of not less than one million dollars per occurrence with an annual aggregate of not less than three million dollars. Such person shall be subject to the provisions of subsection (a) of this section when providing direct patient care services in any setting other than such clinic. Nothing in this subsection shall be construed to relieve the clinic from any insurance requirements otherwise required by law.

(d) No person insured pursuant to the requirements of subsection (a) of this section with a claims-made medical malpractice insurance policy shall lose the right to unlimited additional extended reporting period coverage upon such person’s permanent retirement from practice if such person solely provides professional services without charge at a clinic recognized as tax exempt under Section 501(c)(3) of said internal revenue code.

(P.A. 94-71, S. 1; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 64, 166; P.A. 04-221, S. 30.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 required addresses to be included with the record of names in Subsec. (b), effective June 3, 1996; P.A. 04-221 added Subsec. (c) re exception from requirement to maintain insurance and Subsec. (d) re extended reporting period coverage for retired physicians providing certain services and made a conforming change in Subsec. (a), effective June 8, 2004.

See Sec. 17a-714a re legal protection for licensed health care professionals who prescribe opioid antagonists to drug users.



Section 20-12 - Licensure without examination. Limited practice based on out-of-state or military license.

(a) Except as hereinafter provided, in lieu of the examination required in section 20-10, the department may, under such regulations as the Commissioner of Public Health, with advice and assistance from the appropriate board, may establish and, upon receipt of five hundred sixty-five dollars, accept a license from the board of medical examiners or any board authorized to issue a license to practice osteopathic medicine, osteopathy or its equivalent of any state or territory of the United States or the District of Columbia or the Medical Council of Canada or of any agency in such jurisdictions authorized to issue licenses to practice medicine, osteopathic medicine or osteopathy, provided the applicant obtained such license after an examination substantially similar to or of higher quality than that required for a license in this state, has met all the requirements of section 20-10 except for examination and is a currently practicing, competent practitioner of good professional standing. The department may issue to an applicant approved without examination as hereinbefore provided a license to practice medicine and surgery.

(b) Except as hereinafter provided, the department may, in its discretion, and on receipt of five hundred sixty-five dollars, likewise accept and approve, in lieu of the examination required in section 20-10, a diploma of the National Board of Medical Examiners or a certificate of the National Board of Osteopathic Medical Examiners, subject to the same conditions as hereinbefore set forth for acceptance, in lieu of examination, of a license from a board of medical examiners or any board authorized to issue a license to practice osteopathic medicine, osteopathy or its equivalent of any state or territory of the United States or the District of Columbia or the Medical Council of Canada, and may issue to such diplomate or certificate holder a statement certifying to the fact that the person named therein has been found qualified to practice medicine and surgery.

(c) In lieu of the examination required in section 20-10, the department may, under such regulations as the Commissioner of Public Health, with advice and assistance from the appropriate board, may establish, and upon the receipt of one hundred fifty dollars, accept and approve the application of any physician for a temporary license to practice solely in any state facility, and issue such license, subject to the same conditions set forth in subsection (a) of this section for the acceptance of a license from another jurisdiction or the application of a person who has been a resident student in and a graduate of a medical school listed in the World Health Organization Directory, and has received the degree of doctor of medicine, osteopathic medicine or other academic distinction that, in the judgment of such board, is equivalent to the degree of doctor of medicine or osteopathic medicine from such a school and has completed an additional year of postgraduate experience subsequent to the receipt of said degree. Such temporary license shall not be issued for a period longer than twelve months. During the period such temporary license is in effect, such physician shall make application for an examination administered or approved by the department under the supervision of the appropriate board.

(d) No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the Connecticut Medical Examining Board, established pursuant to section 20-8a annually of the number of applications it receives for licensure under this section.

(e) Any physician or surgeon who holds a license in good standing in another state may practice as a youth camp physician in this state without a license for a period not to exceed nine weeks.

(f) Any physician licensed or otherwise authorized to practice medicine by the armed forces of the United States may practice as a physician without a license in a free clinic in this state provided (1) the physician does not receive payment for such practice, and (2) the physician carries, either directly or through the clinic, professional liability insurance or indemnity against liability for professional malpractice equal to or greater than that required of state-licensed physicians under section 20-11b.

(1949 Rev., S. 4364(b), (c); 1953, 1955, S. 2192d(b), (c); 1959, P.A. 616, S. 3; 1961, P.A. 363, S. 2; 1969, P.A. 45, S. 2; 1971, P.A. 64; June, 1971, P.A. 8, S. 41; 1972, P.A. 80, S. 4; P.A. 73-673, S. 2, 3; P.A. 76-234, S. 1, 2; 76-276, S. 16, 22; 76-435, S. 72, 82; P.A. 77-519, S. 5, 6; 77-614, S. 352, 610; P.A. 80-484, S. 13, 174, 176; P.A. 81-130, S. 1, 2; P.A. 85-171, S. 2; May Sp. Sess. P.A. 92-6, S. 18, 117; P.A. 93-381, S. 9, 39; 93-435, S. 5, 95; P.A. 95-257, S. 12, 21, 58; P.A. 99-102, S. 6; P.A. 03-252, S. 20; June Sp. Sess. P.A. 09-3, S. 182; P.A. 12-197, S. 10; P.A. 13-208, S. 20.)

History: 1959 act raised fees for accepting license from other state or territory, etc., from $75 and for accepting diploma of National Board of Medical Examiners from $35; 1961 act added provisions re Medical Council of Canada; 1969 act replaced “four graded courses of not less than thirty-two weeks each” with “one hundred and twenty-eight weeks of graded courses” and replaced three-year practice requirement with one-year practice requirement; 1971 acts added Subsec. (c) re youth camp physicians’ licenses and increased fee for accepting license from other state or territory, etc. from $100 to $150 and for accepting diploma of National Board of Medical Examiners from $50 to $150; 1972 act required that examinations be of the same quality for acceptance, deleted reference to schools approved under Sec. 20-11, deleted requirement that year of practice be within five years immediately preceding date of application and deleted provisions forbidding acceptance of license in lieu of examination from person failing to fulfill requirements under Sec. 20-3 in Subsec. (a) and deleted exception in Subsec. (b) allowing diplomates of National Board of Medical Examiners to bypass one-year practice requirement; P.A. 73-673 replaced requirement that applicant be resident student for 128 course weeks with requirement that applicant have been a resident student “in and a graduate of a medical school” listed in the World Health Organization Directory and added requirement that applicant, if noncitizen and has not filed declaration of intent to become citizen, has an approved petition for immigrant visa; P.A. 76-234 added Subsec. (d) re temporary licenses; P.A. 76-276 made provisions applicable to medical examining board as well as homeopathic medical examining board; P.A. 76-435 made technical changes; P.A. 77-519 removed references to citizenship or immigrant status of applicants; P.A. 77-614 gave regulation power to commissioner of health services, rather than boards, but retained boards in advisory capacity, effective January 1, 1979; P.A. 80-484 transferred duties re acceptance and granting of licenses from boards to health services department, replaced certificates of registration with licenses, added residency requirement in Subsec. (a) and required physician to be a “currently practicing competent practitioner of good professional standing” omitting reference to moral character, deleted Subsec. (c) re youth camp physicians’ licenses, relettering Subsec. (d) accordingly and added provisions prohibiting issuance of license to applicant against whom disciplinary action is pending or who is subject of unresolved complaint and requiring that board be informed of number of applicants for licensure on annual basis; P.A. 81-130 added Subsec. (d) setting forth conditions under which physician licensed in another state may practice as a youth camp physician; P.A. 85-171 amended Subsec. (a) to require compliance with Sec. 20-10 and deleted some requirements re eligibility of foreign applicants; May Sp. Sess. P.A. 92-6 raised license fees in Subsecs. (a) and (b) from $150 to $450; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-435 set out part of former Subsec. (c) as new Subsec. (d) and relettered former Subsec. (d) as new Subsec. (e), effective June 28, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-102 added references to boards authorized to issue license to practice osteopathic medicine or osteopathy or equivalent, made technical changes and added new Subsec. (f) re practice based on military license; P.A. 03-252 amended Subsec. (e) by adding requirement that physician be board-certified in pediatrics or family medicine, effective July 9, 2003; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) to increase fees from $450 to $565; P.A. 12-197 amended Subsec. (e) by replacing provision re physician licensed in another state with provision re physician or surgeon holding a license in good standing in another state and deleting provision re board certification and state standards for licensure; P.A. 13-208 amended Subsec. (d) by replacing “boards established under sections 20-8 and” with “Connecticut Medical Examining Board, established pursuant to section”.



Section 20-12a - Physician assistants. Definitions.

As used in sections 20-12a to 20-12g, inclusive:

(1) “Accredited physician assistant program” means a physician assistant program accredited, at the time of the applicant’s graduation, by the Committee on Allied Health Education and Accreditation of the American Medical Association, the Commission on Accreditation of Allied Health Education Programs or such successor organization for the accreditation of physician assistant programs as may be approved by the department.

(2) “Board” means the Connecticut Medical Examining Board, established pursuant to section 20-8a.

(3) “Department” means the Department of Public Health.

(4) “National commission” means the National Commission on Certification of Physician Assistants or a successor organization for the certification or recertification of physician assistants that may be approved by the department.

(5) “Physician assistant” means an individual who: (A) Functions in a dependent relationship with a physician licensed pursuant to this chapter; and (B) is licensed pursuant to section 20-12b to provide patient services under the supervision, control, responsibility and direction of said physician.

(6) “Supervising physician” means a physician licensed pursuant to this chapter who assumes responsibility for the supervision of services rendered by a physician assistant.

(7) (A) “Supervision” in hospital settings means the exercise by the supervising physician of oversight, control and direction of the services of a physician assistant. Supervision includes but is not limited to: (i) Continuous availability of direct communication either in person or by radio, telephone or telecommunications between the physician assistant and the supervising physician; (ii) active and continuing overview of the physician assistant’s activities to ensure that the supervising physician’s directions are being implemented and to support the physician assistant in the performance of his or her services; (iii) personal review by the supervising physician of the physician assistant’s practice on a regular basis as necessary to ensure quality patient care in accordance with a written delegation agreement, as described in subsection (a) of section 20-12d; (iv) review of the charts and records of the physician assistant on a regular basis as necessary to ensure quality patient care; (v) delineation of a predetermined plan for emergency situations; and (vi) designation of an alternate licensed physician in the absence of the supervising physician.

(B) “Supervision” in settings other than hospital settings means the exercise by the supervising physician of oversight, control and direction of the services of a physician assistant. Supervision includes, but is not limited to: (i) Continuous availability of direct communication either in person or by radio, telephone or telecommunications between the physician assistant and the supervising physician; (ii) active and continuing overview of the physician assistant’s activities to ensure that the supervising physician’s directions are being implemented and to support the physician assistant in the performance of his or her services; (iii) personal review by the supervising physician of the physician assistant’s services at a facility or practice location where the physician assistant or supervising physician performs services, in accordance with a written delegation agreement, as described in subsection (a) of section 20-12d, to ensure quality patient care; (iv) review of the charts and records of the physician assistant on a regular basis as necessary to ensure quality patient care and written documentation by the supervising physician of such review at the facility or practice location where the physician assistant or supervising physician performs services; (v) delineation of a predetermined plan for emergency situations; and (vi) designation of an alternate licensed physician in the absence of the supervising physician.

(P.A. 80-362, S. 1, 2; P.A. 87-117, S. 2; P.A. 90-211, S. 3, 23; P.A. 93-381, S. 9, 39; P.A. 95-74, S. 1, 9; 95-257, S. 12, 21, 58; 95-271, S. 2, 40; P.A. 99-102, S. 7; P.A. 06-110, S. 1; P.A. 07-119, S. 2, 3; P.A. 12-37, S. 1.)

History: P.A. 87-117 substituted the requirement that one passed a certifying examination not later than December 31, 1982, for former Subdiv. (2); P.A. 90-211 deleted the entire section and substituted new definitions; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-74 and 95-271 redefined “accredited physician assistant program” to require accreditation at time of graduation and to allow accreditation by the Commission on Accreditation of Allied Health Education Programs or successor and redefined “supervision” to require that directions be by the “supervising” physician, effective July 1, 1995, and July 6, 1995, respectively; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271, in addition to changes identical to those in P.A. 95-74, redefined “physician assistant”, “supervising physician” and “supervision” to include osteopathic physicians and made technical changes, effective July 6, 1995; P.A. 99-102 deleted obsolete references to osteopathic physicians; P.A. 06-110 amended Subdiv. (7) by designating existing provisions as Subpara. (A), limiting existing definition of “supervision” to hospital settings, redesignating existing Subparas. (A) to (F) as clauses (i) to (vi), respectively, specifying in newly designated Subpara. (A)(vi) that alternate licensed physicians must be registered with department pursuant to Sec. 20-12c and adding Subpara. (B) to define “supervision” in nonhospital settings; P.A. 07-119 amended Subdivs. (6) and (7) by removing references to registration pursuant to Sec. 20-12c, effective July 1, 2007; P.A. 12-37 amended Subdiv. (7) to redefine “supervision” in hospital settings and in settings other than hospital settings.



Section 20-12b - Physician assistant license. Temporary permit. Penalties.

(a) The department may, upon receipt of a fee of one hundred ninety dollars, issue a physician assistant license to an applicant who: (1) Holds a baccalaureate or higher degree in any field from a regionally accredited institution of higher education; (2) has graduated from an accredited physician assistant program; (3) has passed the certification examination of the national commission; (4) has satisfied the mandatory continuing medical education requirements of the national commission for current certification by such commission and has passed any examination or continued competency assessment the passage of which may be required by the national commission for maintenance of current certification by such commission; and (5) has completed not less than sixty hours of didactic instruction in pharmacology for physician assistant practice approved by the department.

(b) The department may, upon receipt of a fee of one hundred fifty dollars, issue a temporary permit to an applicant who (1) is a graduate of an accredited physician assistant program; (2) has completed not less than sixty hours of didactic instruction in pharmacology for physician assistant practice approved by the department; and (3) if applying for such permit on and after September 30, 1991, holds a baccalaureate or higher degree in any field from a regionally accredited institution of higher education. Such temporary permit shall authorize the holder to practice as a physician assistant only in those settings where the supervising physician is physically present on the premises and is immediately available to the physician assistant when needed, but shall not authorize the holder to prescribe or dispense drugs. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days after the date of graduation and shall not be renewable. Such permit shall become void and shall not be reissued in the event that the applicant fails to pass a certification examination scheduled by the national commission following the applicant’s graduation from an accredited physician assistant program. Violation of the restrictions on practice set forth in this subsection may constitute a basis for denial of licensure as a physician assistant.

(c) No license or temporary permit shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(d) No person shall practice as a physician assistant or represent himself as a physician assistant unless he holds a license or temporary permit pursuant to this section or training permit issued pursuant to section 20-12h.

(e) Any person, except a licensed physician assistant or a physician licensed to practice medicine under this chapter, who practices or attempts to practice as a physician assistant, or any person who buys, sells or fraudulently obtains any diploma or license to practice as a physician assistant, whether recorded or not, or any person who uses the title “physician assistant” or any word or title to induce the belief that he or she is practicing as a physician assistant, without complying with the provisions of this section, shall be fined not more than five hundred dollars or imprisoned not more than five years, or both. For the purposes of this section, each instance of patient contact or consultation that is in violation of any provision of this chapter shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(P.A. 90-211, S. 4, 23; P.A. 91-112, S. 1, 2; P.A. 93-296, S. 1, 10; P.A. 95-74, S. 3, 9; P.A. 04-221, S. 1; P.A. 07-252, S. 41; June Sp. Sess. P.A. 09-3, S. 183.)

History: P.A. 91-112 amended Subsec. (b) to extend until March 1, 1992, the deadline for physician assistants licensed pursuant to Subsec. (b) to meet continuing education requirements; P.A. 93-296 added Subsec. (b)(3) re licensure of a person with eighteen-year employment history and amended Subsec. (c)(6) to extend application date from June 30, 1992, to October 1, 1993, effective June 29, 1993 (Revisor’s note: In 1995 references to “such commission” were changed editorially by the Revisors to “said commission”); P.A. 95-74 deleted former Subsecs. (b) and (c) containing obsolete provisions on temporary licenses and relettered remaining Subsecs. accordingly, amending relettered Subsec. (d) to include training permits, effective July 1, 1995; P.A. 04-221 amended Subsec. (b) by replacing former provision re period of validity of temporary permit with provision limiting duration of temporary permit to 120 days, providing that temporary permit shall not be renewable and making a conforming change; P.A. 07-252 added Subsec. (e) re penalties for unlawfully practicing or attempting to practice as a physician assistant and for fraudulent use of title “physician assistant”, effective July 1, 2007; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $150 to $190 and Subsec. (b) to increase fee from $75 to $150.



Section 20-12c - Physician assistant to have supervising physician. Exceptions.

(a) Each physician assistant practicing in this state or participating in a resident physician assistant program shall have a clearly identified supervising physician who maintains the final responsibility for the care of patients and the performance of the physician assistant.

(b) A physician may function as a supervising physician for as many physician assistants as is medically appropriate under the circumstances, provided (1) the supervision is active and direct, and (2) the physician is supervising not more than six full-time physician assistants concurrently, or the part-time equivalent thereof.

(c) Nothing in this chapter shall be construed to prohibit the employment of physician assistants in a hospital or other health care facility where such physician assistants function under the direction of a supervising physician.

(d) Nothing in this chapter shall be construed to prohibit a licensed physician assistant who is (1) part of the Connecticut Disaster Medical Assistance Team or the Medical Reserve Corps, under the auspices of the Department of Public Health, or the Connecticut Urban Search and Rescue Team, under the auspices of the Department of Emergency Services and Public Protection, and is engaged in officially authorized civil preparedness duty or civil preparedness training conducted by such team or corps, or (2) licensed in another state as a physician assistant or its equivalent and is an active member of the Connecticut Army or Air National Guard, from providing patient services under the supervision, control, responsibility and direction of a licensed physician.

(P.A. 90-211, S. 5, 23; P.A. 94-210, S. 22, 30; P.A. 95-74, S. 4, 9; 95-271, S. 3, 40; P.A. 96-12, S. 2; P.A. 97-213, S. 12; P.A. 99-102, S. 8; P.A. 05-259, S. 2; P.A. 06-110, S. 2; P.A. 07-119, S. 4; P.A. 11-51, S. 134; P.A. 13-208, S. 11.)

History: P.A. 94-210 amended Subsec. (a) to add reference to chapter 371, effective June 9, 1994; P.A. 95-74 and P.A. 95-271 amended Subsec. (a) to add physician assistants in a resident physician program to those needing a supervising physician and to prohibit the department from registering applicants against whom a disciplinary action or unresolved complaint is pending, effective July 1, 1995, and July 6, 1995, respectively; P.A. 95-271 also added references to resident physician assistant programs and to osteopathic physicians, effective July 6, 1995; P.A. 96-12 amended Subsec. (b) to allow part-time equivalent supervision; P.A. 97-213 amended Subsec. (b) re supervision requirements; P.A. 99-102 deleted obsolete references to osteopathy, osteopathic physicians and osteopathic physician assistants and made technical changes; P.A. 05-259 added Subsec. (e) allowing physician assistant to work under the supervision of a physician not registered as a supervising physician while engaged in civil preparedness duty or training if the physician assistant is part of the Connecticut Disaster Medical Assistance Team, Medical Reserve Corps, or Connecticut Urban Search and Rescue Team, effective July 13, 2005; P.A. 06-110 amended Subsec. (b)(1) by deleting requirement that supervising physician be at specific location where the physician assistant is practicing; P.A. 07-119 amended Subsec. (a) by removing provisions re registration of supervising physician, deleted former Subsec. (d) re written notification to department of the termination of physician-physician assistant supervisory relationship, redesignated existing Subsec. (e) as Subsec. (d) and amended same by removing provisions re registration of supervising physician and making conforming changes, effective July 1, 2007; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (d), effective July 1, 2011; P.A. 13-208 amended Subsec. (d) by designating provision re exception for civil preparedness duty or training as Subdiv. (1) and adding Subdiv. (2) re active member of Connecticut Army or Air National Guard.



Section 20-12d - Medical functions performed by physician assistants. Prescriptive authority.

(a) A physician assistant who has complied with the provisions of sections 20-12b and 20-12c may perform medical functions delegated by a supervising physician when: (1) The supervising physician is satisfied as to the ability and demonstrated competency of the physician assistant; (2) such delegation is consistent with the health and welfare of the patient and in keeping with sound medical practice; and (3) such functions are performed under the oversight, control and direction of the supervising physician. The functions that may be performed under such delegation are those that are within the scope of the supervising physician’s license, within the scope of such physician’s competence as evidenced by such physician’s postgraduate education, training and experience and within the normal scope of such physician’s actual practice. Delegated functions shall be implemented in accordance with a written delegation agreement between the supervising physician and the physician assistant. A supervising physician shall establish the terms of a written delegation agreement that shall include, but not be limited to: (A) A description of the professional relationship between the supervising physician and the physician assistant; (B) identification of the medical services that the physician assistant may perform; (C) a description of the manner in which the physician assistant’s prescribing of controlled substances shall be documented in the patient’s medical record; and (D) a description of the process for the supervising physician to evaluate the physician assistant’s performance, including, but not limited to (i) the frequency with which the supervising physician intends to personally review the physician assistant’s practice and performance of delegated medical services, and (ii) a description of the manner in which, and the frequency with which, the supervising physician intends to review the physician assistant’s prescription and administration of controlled substances in schedule II or III. A supervising physician in a hospital setting shall reference or include applicable hospital policies, protocols and procedures in the written delegation agreement. The supervising physician shall review the written delegation agreement not less than annually and shall revise such written delegation agreement as the supervising physician deems necessary to reflect any change in the professional relationship between the supervising physician and the physician assistant, the medical services that the physician assistant is authorized to perform or the process for the supervising physician to evaluate the physician assistant’s performance. All orders written by a physician assistant shall be followed by the signature of the physician assistant and the printed name of the supervising physician. A physician assistant may, as delegated by the supervising physician within the scope of such physician’s license, (I) prescribe and administer drugs, including controlled substances in schedule IV or V in all settings, (II) renew prescriptions for controlled substances in schedule II, III, IV or V in all settings, (III) prescribe and administer controlled substances in schedule II or III in all settings, provided in all cases where the physician assistant prescribes a controlled substance in schedule II or III, the physician under whose supervision the physician assistant is prescribing shall document such physician’s approval of the order in the patient’s medical record in the manner prescribed in the written delegation agreement, and (IV) prescribe and approve the use of durable medical equipment. The physician assistant may, as delegated by the supervising physician within the scope of such physician’s license, request, sign for, receive and dispense drugs to patients, in the form of professional samples, as defined in section 20-14c, or when dispensing in an outpatient clinic as defined in the regulations of Connecticut state agencies and licensed pursuant to subsection (a) of section 19a-491 that operates on a not-for-profit basis, or when dispensing in a clinic operated by a state agency or municipality. Nothing in this subsection shall be construed to allow the physician assistant to request, sign for, receive or dispense any drug the physician assistant is not authorized under this subsection to prescribe.

(b) All prescription forms used by physician assistants shall contain the printed name, license number, address and telephone number of the physician under whose supervision the physician assistant is prescribing, in addition to the signature, name, address and license number of the physician assistant.

(c) No physician assistant may: (1) Engage in the independent practice of medicine; (2) claim to be or allow being represented as a physician licensed pursuant to this chapter; (3) use the title of doctor; or (4) associate by name or allow association by name with any term that would suggest qualification to engage in the independent practice of medicine. The physician assistant shall be clearly identified by appropriate identification as a physician assistant to ensure that the physician assistant is not mistaken for a physician licensed pursuant to this chapter.

(d) A physician assistant licensed under this chapter may make the actual determination and pronouncement of death of a patient, provided: (1) The death is an anticipated death; (2) the physician assistant attests to such pronouncement on the certificate of death; and (3) the physician assistant or a physician licensed by the state of Connecticut certifies the death and signs the certificate of death no later than twenty-four hours after the pronouncement.

(P.A. 90-211, S. 6, 23; P.A. 95-271, S. 4, 40; P.A. 96-12, S. 1; P.A. 99-102, S. 9; P.A. 00-205, S. 2; P.A. 04-221, S. 21; 04-255, S. 21; P.A. 05-219, S. 1; P.A. 06-196, S. 247; P.A. 08-184, S. 13; P.A. 12-37, S. 2.)

History: P.A. 95-271 added references to osteopathic physicians, effective July 6, 1995; P.A. 96-12 added Subsec. (d) re pronouncement of death by physician assistants; P.A. 99-102 deleted obsolete references to osteopathy and osteopathic physicians and made technical changes; P.A. 00-205 amended Subsec. (a) by revising prescriptive authority of physician assistants; P.A. 04-221 amended Subsec. (a) by authorizing physician assistant to request, sign for and receive drugs for dispensing to patients; P.A. 04-255 amended Subsec. (d)(3) by allowing physician assistant to sign certificate of death and by making technical changes; P.A. 05-219 amended Subsec. (a) by expanding physician assistants’ authority to renew prescriptions for controlled substances to schedules II to V, inclusive, in all settings and expanding their authority to prescribe and administer controlled substances in schedules II or III in all settings, provided for the latter, physician approval is documented in the patient’s medical record not later than the next calendar day; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 08-184 added Subsec. (a)(3)(D) authorizing physician assistant to prescribe and approve use of durable medical equipment; P.A. 12-37 amended Subsec. (a) by inserting “demonstrated” re competency in Subdiv. (1), replacing provision re delegated functions implemented in accordance with written protocols with provision re delegated functions implemented in accordance with written delegation agreement, adding provisions re terms of such agreement and supervising physician requirements re such agreement, replacing provision re documentation of approval of order for controlled substance not later than one calendar day after such order with provision re documentation of such approval as prescribed in written delegation agreement, and making technical changes.

See Sec. 53-341 re penalty.



Section 20-12e - Petition concerning ability to practice of physician assistant. Notification to department of termination or restriction of privileges of physician assistant.

(a) The state or county medical or osteopathic medical society or any state professional organization of physician assistants or any physician, physician assistant or holder of a permit issued pursuant to section 20-12h or subsection (d) of section 20-12b or any hospital shall within thirty days, and the board or any individual may, file a petition when such society, organization, practitioner, hospital, board or individual has any information that appears to show that a physician assistant is or may be unable to practice as a physician assistant with reasonable skill or safety for any of the reasons listed in section 20-12f. Petitions shall be filed with the department.

(b) Any health care facility licensed pursuant to subsection (a) of section 19a-491 which terminates or restricts the staff membership or privileges of any physician assistant or holder of a permit issued pursuant to section 20-12h or subsection (b) of section 20-12b shall, not later than fifteen days after the effective date of such action, notify the department of such action.

(P.A. 90-211, S. 7, 23; P.A. 95-74, S. 5, 9; 95-271, S. 5, 40; P.A. 99-102, S. 10.)

History: P.A. 95-74 and P.A. 95-271 amended Subsec. (b) to expand physician assistant notice requirements to holders of temporary and training permits, effective July 1, 1995, and July 6, 1995, respectively; P.A. 95-271 also amended Subsec. (a) to add osteopathic physicians and holders of training and temporary physician assistant permits as persons required to file petitions, effective July 6, 1995; P.A. 99-102 deleted obsolete reference to osteopathic physicians from Subsec. (a).



Section 20-12f - Disciplinary action concerning physician assistants.

The board shall have jurisdiction to hear all charges of conduct which fails to conform to the accepted standards of the physician assistant profession brought against persons licensed to practice as a physician assistant or holding any permit issued pursuant to section 20-12h or subsection (b) of section 20-12b. The board may take any action set forth in section 19a-17 if it finds that a person licensed as a physician assistant or holding a permit issued pursuant to section 20-12h or subsection (b) of section 20-12b fails to conform to the accepted standards of the physician assistant profession. Conduct which fails to conform to the accepted standards of the physician assistant profession includes, but is not limited to, the following: Conviction of a felony; fraud or deceit in professional practice; illegal conduct; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries into any patient record; possession, use, prescription for use, or distribution of controlled substances or legend drugs, except for therapeutic or other medically proper purposes; misrepresentation or concealment of a material fact in the obtaining or reinstatement of a physician assistant license or permit; or violation of any provisions of this chapter and section 21a-252. The commissioner may order a license or permit holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under said section, the cause of the action and the date of a hearing on the action shall be given and an opportunity for hearing afforded in accordance with the provisions of chapter 54.

(P.A. 88-230, S. 1, 12; 90-98, S. 1, 2; 90-211, S. 8, 23; P.A. 93-142, S. 4, 7, 8; P.A. 95-74, S. 6, 9; 95-220, S. 4–6; 95-271, S. 7, 40.)

History: (Revisor’s note: P.A. 88-230 and P.A. 90-98 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1990 session, effective September 1, 1993); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-74 and P.A. 95-271 extended board jurisdiction to temporary and training permits, effective July 1, 1995, and July 6, 1995, respectively; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 20-12g - Regulations concerning physician assistants.

The department may, with the advice and assistance of the board, promulgate such regulations as may be necessary for the implementation of sections 20-12a to 20-12f, inclusive.

(P.A. 90-211, S. 9, 23.)



Section 20-12h - Resident physician assistant program. License, temporary or training permit requirements.

No person shall participate in a resident physician assistant program until he has received a license or temporary permit issued pursuant to section 20-12b or a training permit issued by the department. The training permit shall be issued solely for purposes of participation in postgraduate education as a resident physician assistant in a short-term hospital, as defined in the regulations of Connecticut state agencies and licensed pursuant to subsection (a) of section 19a-491, that provides a postgraduate medical education program accredited by the Accreditation Council for Graduate Medical Education. No person shall receive a training permit until a statement has been filed with the department on his behalf by the hospital administrator certifying that such person is to be appointed a resident physician assistant in such hospital and that he has satisfied the requirements of subdivisions (1), (2) and (5) of subsection (a) of section 20-12b. Such training permit shall authorize the holder to participate in clinical educational activities only when the supervising physician is physically present on the premises and is immediately available to the physician assistant when needed, but shall not authorize the holder to prescribe or dispense drugs.

(P.A. 95-74, S. 2, 9; 95-271, S. 6, 40.)

History: P.A. 95-74 and P.A. 95-271, S. 6 effective July 1, 1995 (Revisor’s note: Since P.A. 95-74, S. 2 included all the substantive provisions of P.A. 95-271, S. 6, the Revisors codified both sections as a single statute section).



Section 20-12i - Use of fluoroscopy by physician assistants. Qualifications and examination. Certain activities not prohibited.

(a) On and after October 1, 2011, prior to engaging in the use of fluoroscopy for guidance of diagnostic and therapeutic procedures, a physician assistant shall: (1) Successfully complete a course that includes forty hours of didactic instruction relevant to fluoroscopy which includes, but is not limited to, radiation biology and physics, exposure reduction, equipment operation, image evaluation, quality control and patient considerations; (2) successfully complete a minimum of forty hours of supervised clinical experience that includes a demonstration of patient dose reduction, occupational dose reduction, image recording and quality control of fluoroscopy equipment; and (3) pass an examination prescribed by the Commissioner of Public Health. Documentation that the physician assistant has met the requirements prescribed in this subsection shall be maintained at the employment site of the physician assistant and made available to the Department of Public Health upon request.

(b) Notwithstanding the provisions of this section or sections 20-74bb and 20-74ee, nothing shall prohibit a physician assistant who is engaging in the use of fluoroscopy for guidance of diagnostic and therapeutic procedures or positioning and utilizing a mini C-arm in conjunction with fluoroscopic procedures prior to October 1, 2011, from continuing to engage in such procedures, or require the physician assistant to complete the course or supervised clinical experience described in subsection (a) of this section, provided such physician assistant shall pass the examination prescribed by the commissioner on or before September 1, 2012. If a physician assistant does not pass the required examination on or before September 1, 2012, such physician assistant shall not engage in the use of fluoroscopy for guidance of diagnostic and therapeutic procedures or position and utilize a mini C-arm in conjunction with fluoroscopic procedures until such time as such physician assistant meets the requirements of subsection (a) of this section.

(P.A. 09-232, S. 51; P.A. 11-242, S. 45; P.A. 12-197, S. 47.)

History: P.A. 09-232 effective July 8, 2009; P.A. 11-242 amended Subsec. (a) by substituting provision re didactic instruction relevant to fluoroscopy for provision re training and replacing former instructional topics with new instructional topics in Subdiv. (1), adding new Subdiv. (2) re completion of minimum of 40 hours of supervised clinical experience and redesignating existing Subdiv. (2) as Subdiv. (3) and amended Subsec. (b) by adding “this section” re notwithstanding provision, permitting physician assistant to continue to engage in described activities provided required examination is passed before July 1, 2012, and making technical changes; P.A. 12-197 amended Subsec. (b) by replacing “July 1, 2012” with “September 1, 2012” re passage of examination, effective June 15, 2012.

See Sec. 20-74ee re physician assistants engaged in the use of fluoroscopy.



Section 20-12n - Homeopathic physicians.

(a) As used in this section, “homeopathic physician” means a physician who prescribes the single remedy in the minimum dose in potentized form, selected from the law of similars.

(b) Subject to the provisions of this section, no person shall practice as a homeopathic physician until such person has obtained a license to practice medicine and surgery from the Department of Public Health in accordance with this chapter. No license as a homeopathic physician shall be required of a graduate of any school or institution giving instruction in the healing arts who is completing a post-graduate medical training in homeopathy pursuant to subsection (c) of this section.

(c) Applicants for licensure as a homeopathic physician shall, in addition to holding a license as a physician or surgeon issued in accordance with section 20-10, have successfully completed not less than one hundred twenty hours of post-graduate medical training in homeopathy offered by an institution approved by the American Institute of Homeopathy or one hundred twenty hours of post-graduate medical training in homeopathy under the direct supervision of a licensed homeopathic physician, which shall consist of thirty hours of theory and ninety hours of clinical practice. The Department of Public Health shall approve any training completed under the direction of a licensed homeopathic physician.

(P.A. 03-252, S. 6; P.A. 13-208, S. 16.)

History: P.A. 13-208 amended Subsec. (c) by replacing “meeting the requirements of section 20-10” with “holding a license as a physician or surgeon issued in accordance with section 20-10”, deleting reference to Connecticut Homeopathic Medical Examining Board, substituting provision requiring Department of Public Health to approve training for provision requiring Connecticut Homeopathic Medical Examining Board to approve training, and making a technical change.



Section 20-13 - Issuance of license.

Any person who has complied with the provisions of section 20-10 or section 20-12, and who files the proof thereof with the Department of Public Health, shall receive from the department a license, which shall include a statement that the person named therein is qualified to practice medicine and surgery.

(1949 Rev., S. 4364(e); 1953, 1955, S. 2192d(e); 1959, P.A. 616, S. 4; P.A. 77-614, S. 323, 610; P.A. 81-471, S. 6, 71; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1959 act deleted requirement for paying $2 for certificate; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 81-471 changed “certificate of registration” to “license” as of July 1, 1981; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-88 re annual renewal of licenses.



Section 20-13a - Definitions.

As used in sections 20-13a to 20-13e, inclusive, unless the context otherwise requires:

(1) “Board” means the Connecticut Medical Examining Board, as provided for in section 20-8a;

(2) “Commissioner” means the Commissioner of Public Health;

(3) “County society” means a county medical association affiliated with the Connecticut State Medical Society;

(4) “Department” means the Department of Public Health;

(5) “License” means any license or permit issued pursuant to section 20-10, 20-11a or 20-12;

(6) “Physician” means a person holding a license issued pursuant to this chapter, except a homeopathic physician; and

(7) “State society” means the Connecticut State Medical Society or the Connecticut Osteopathic Medical Society.

(P.A. 76-276, S. 1, 22; P.A. 77-614, S. 323, 610; P.A. 82-472, S. 74, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-271, S. 8, 40; P.A. 99-102, S. 11; P.A. 08-184, S. 7.)

History: P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 82-472 replaced alphabetic Subdiv. indicators with numeric indicators; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 added reference to the Connecticut Osteopathic Medical Society in definition of “county society”, added Subdiv. (5) defining “license”, renumbering the remaining Subdivs., and changed “licensed” to “holding a license issued” in definition of “physician”, effective July 6, 1995; P.A. 99-102 moved reference to the Connecticut Osteopathic Medical Society from the definition of “county society” in Subdiv. (3) to the definition of “state society” in Subdiv. (7); P.A. 08-184 replaced “20-13i” with “20-13e”.



Section 20-13b - Guidelines for reviewing complaints against physicians.

The Commissioner of Public Health, with advice and assistance from the board, shall establish guidelines as may be necessary to carry out the provisions of sections 20-13a to 20-13e, inclusive. Not later than January 1, 2006, such guidelines shall include, but need not be limited to: (1) Guidelines for screening complaints received to determine which complaints will be investigated; (2) guidelines to provide a basis for prioritizing the order in which complaints will be investigated; (3) a system for conducting investigations to ensure prompt action when it appears necessary; (4) guidelines to determine when an investigation should be broadened beyond the scope of the initial complaint to include, but not be limited to, sampling patient records to identify patterns of care, reviewing office practices and procedures, and reviewing performance and discharge data from hospitals; and (5) guidelines to protect and ensure the confidentiality of patient and provider identifiable information when an investigation is broadened beyond the scope of the initial complaint. Such guidelines shall not be considered regulations, as defined in section 4-166.

(P.A. 76-276, S. 2, 22; P.A. 77-614, S. 353, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-275, S. 20; P.A. 08-184, S. 8.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-275 required Commissioner of Public Health to establish guidelines, rather than regulations, to carry out provisions of Secs. 20-13a to 20-13i, added Subdivs. (1) to (5) specifying elements to be included within such guidelines, required that guidelines include such elements not later than January 1, 2006, and provided that guidelines shall not be considered regulations, effective July 13, 2005; P.A. 08-184 replaced “20-13i” with “20-13e”.



Section 20-13c - Restriction, suspension or revocation of physician’s right to practice. Grounds.

The board is authorized to restrict, suspend or revoke the license or limit the right to practice of a physician or take any other action in accordance with section 19a-17, for any of the following reasons: (1) Physical illness or loss of motor skill, including, but not limited to, deterioration through the aging process; (2) emotional disorder or mental illness; (3) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; (4) illegal, incompetent or negligent conduct in the practice of medicine; (5) possession, use, prescription for use, or distribution of controlled substances or legend drugs, except for therapeutic or other medically proper purposes; (6) misrepresentation or concealment of a material fact in the obtaining or reinstatement of a license to practice medicine; (7) failure to adequately supervise a physician assistant; (8) failure to fulfill any obligation resulting from participation in the National Health Service Corps; (9) failure to maintain professional liability insurance or other indemnity against liability for professional malpractice as provided in subsection (a) of section 20-11b; (10) failure to provide information requested by the department for purposes of completing a health care provider profile, as required by section 20-13j; (11) engaging in any activity for which accreditation is required under section 19a-690 or 19a-691 without the appropriate accreditation required by section 19a-690 or 19a-691; (12) failure to provide evidence of accreditation required under section 19a-690 or 19a-691 as requested by the department pursuant to section 19a-690 or 19a-691; (13) failure to comply with the continuing medical education requirements set forth in section 20-10b; or (14) violation of any provision of this chapter or any regulation established hereunder. In each case, the board shall consider whether the physician poses a threat, in the practice of medicine, to the health and safety of any person. If the board finds that the physician poses such a threat, the board shall include such finding in its final decision and act to suspend or revoke the license of said physician.

(P.A. 76-276, S. 3, 22; P.A. 77-614, S. 354, 610; P.A. 80-484, S. 15, 176; P.A. 81-471, S. 7, 71; P.A. 90-211, S. 10, 23; P.A. 91-105, S. 3, 4; P.A. 92-40; P.A. 94-71, S. 7; P.A. 99-284, S. 34; P.A. 01-50, S. 3, 4; P.A. 05-275, S. 21.)

History: P.A. 77-614 added Subdiv. (8) allowing restriction, suspension or revocation of license etc. for violations of chapter or related regulations, effective January 1, 1979; P.A. 80-484 replaced “certificate of registration” with “license” and deleted Subdiv. (7) prohibiting advertising which may deceive the public, renumbering Subdiv. (8) accordingly; P.A. 81-471 deleted reference to “certificate” in Subdiv. (6); P.A. 90-211 added failure to adequately supervise a physician assistant as ground for disciplinary action; P.A. 91-105 amended section to require the board to make determination concerning any threat presented by a physician to the health and safety of patients; P.A. 92-40 inserted new Subdiv. (8) concerning failure to fulfill obligations resulting from participation in the National Health Service Corps, renumbering former Subdiv. (8) as (9); P.A. 94-71 inserted new Subdiv. (9) concerning failure to maintain professional liability insurance or other indemnity against liability for professional malpractice and renumbered former Subdiv. (9) as (10); P.A. 99-284 inserted new Subdiv. (10) re failure to provide profile information, renumbering former Subdiv. (10) as (11), and made technical changes; P.A. 01-50 added new Subdivs. (11) and (12) re accreditation requirements and redesignated former Subdiv. (11) as Subdiv. (13), effective July 1, 2001; P.A. 05-275 added new Subdiv. (13) including failure to comply with continuing medical education requirements of Sec. 20-10b as ground for disciplinary action and redesignated existing Subdiv. (13) as Subdiv. (14).

Cited. 24 CA 662; judgment reversed, see 223 C. 618; 37 CA 694. Physician disciplinary proceedings, unlike attorney discipline proceedings, are governed by the Uniform Administrative Procedure Act in Ch. 54, and the preponderance of the evidence standard is the appropriate standard of proof in Ch. 54 proceedings. 129 CA 575.

Cited. 40 CS 188.



Section 20-13d - Complaints required and permitted. Department to be notified of termination or restriction of physician’s privileges. Facilities to be notified of suspension, revocation or restriction of physician’s license. Notice of disciplinary action taken in other state.

(a) The state society or any county society or any physician or hospital shall within thirty days, and the board or any individual may, file a petition when such society, physician or hospital or said board or individual has any information which appears to show that a physician is or may be unable to practice medicine with reasonable skill or safety for any of the reasons listed in section 20-13c. Petitions shall be filed with the Department of Public Health on forms supplied by the department, shall be signed and sworn and shall set forth in detail the matters complained of.

(b) Any health care facility licensed under section 19a-493 which terminates or restricts the staff membership or privileges of any physician shall, not later than fifteen days after the effective date of such action, notify the department of such action.

(c) The department shall notify any health care facility licensed under section 19a-493 if the board suspends, revokes or otherwise restricts the license of any physician. The commissioner shall adopt regulations in accordance with chapter 54 to implement a system of notification in accordance with the provisions of this subsection.

(d) A physician shall report to the department any disciplinary action similar to an action specified in subsection (a) of section 19a-17 taken against him by a duly authorized professional disciplinary agency of any other state, the District of Columbia, a United States possession or territory, or a foreign jurisdiction, within thirty days of such action. Failure to so report may constitute a ground for disciplinary action under section 20-13c.

(P.A. 76-276, S. 4, 22; P.A. 77-614, S. 355, 610; P.A. 84-148, S. 1, 4; P.A. 90-13, S. 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 required that complaints be filed with department of health services rather than with board and that department rather than board be notified of termination, restriction, etc. of physician by health care facility and deleted Subsecs. (c) and (d) re procedure for investigation of complaints, effective January 1, 1979; P.A. 84-148 changed “complaint” to “petition”, imposed thirty-day time limit for filing of petition and added Subsec. (c) requiring the department to notify health care facilities if the board suspends, revokes or otherwise restricts a physician’s license; P.A. 90-13 added Subsec. (d) re disciplinary action taken in any other state; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Cited. 17 CA 532.

Cited. 40 CS 188.



Section 20-13e - Investigation of petition. Examination of physician. Hearing. Enforcement.

(a) The department shall investigate each petition filed pursuant to section 20-13d, in accordance with the provisions of subdivisions (10) and (11) of subsection (a) of section 19a-14, to determine if probable cause exists to issue a statement of charges and to institute proceedings against the physician under subsection (d) of this section. Such investigation shall be concluded not later than eighteen months from the date the petition is filed with the department and, unless otherwise specified by this subsection, the record of such investigation shall be deemed a public record, in accordance with section 1-210, at the conclusion of such eighteen-month period. Any such investigation shall be confidential and no person shall disclose his knowledge of such investigation to a third party unless the physician requests that such investigation and disclosure be open, except that the department shall provide information to the person who filed the complaint pursuant to subdivision (12) of subsection (a) of section 19a-14. If the department determines that probable cause exists to issue a statement of charges, the entire record of such proceeding shall be public unless the department determines that the physician is an appropriate candidate for participation in an assistance program in accordance with the provisions of sections 19a-12a and 19a-12b. The petition and all records of any physician determined to be eligible for participation in an assistance program prior to June 11, 2007, shall remain confidential during the physician’s participation and upon successful completion of the assistance program, in accordance with the terms and conditions agreed upon by the physician and the department. If at any time subsequent to the filing of a petition and during the eighteen-month period, the department makes a finding of no probable cause, the petition and the entire record of such investigation shall remain confidential, except as provided in subdivision (12) of subsection (a) of section 19a-14, unless the physician requests that such petition and record be open.

(b) As part of an investigation of a petition filed pursuant to subsection (a) of section 20-13d, the Department of Public Health may order the physician to submit to a physical or mental examination, to be performed by a physician chosen from a list approved by the department. The department may seek the advice of established medical organizations or licensed health professionals in determining the nature and scope of any diagnostic examinations to be used as part of any such physical or mental examination. The examining physician shall make a written statement of his or her findings.

(c) If the physician fails to obey a department order to submit to examination or attend a hearing, the department may petition the superior court for the judicial district of Hartford to order such examination or attendance, and said court or any judge assigned to said court shall have jurisdiction to issue such order.

(d) Subject to the provisions of section 4-182, no license shall be restricted, suspended or revoked by the board, and no physician’s right to practice shall be limited by the board, until the physician has been given notice and opportunity for hearing in accordance with the regulations established by the commissioner.

(P.A. 76-276, S. 5, 22; P.A. 77-614, S. 356, 610; P.A. 80-483, S. 160, 186; P.A. 81-471, S. 8, 71; P.A. 84-148, S. 2, 4; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-105, S. 2, 4; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 05-288, S. 80; P.A. 07-103, S. 3; P.A. 10-122, S. 4.)

History: P.A. 77-614 deleted Subsecs. (a) and (b) re procedure for investigation of complaints after board’s staff report or county society report and Subsecs. (d) and (e) re hearings, rights of physicians during hearings, etc., designated former Subsec. (c) as (a), substituting department of health services for board and deleting clause re consideration of examining physician’s statement as part of investigation and staff report, designated former Subsec. (f) as (b), similarly substituting department for board, and added new Subsec. (c) prohibiting restriction, suspension or revocation of certificate, etc. unless notice and opportunity for hearing has been given, effective January 1, 1979; P.A. 80-483 replaced Hartford county with judicial district of Hartford-New Britain in Subsec. (b); P.A. 81-471 changed “certificate of registration” to “license” in Subsec. (c) as of July 1, 1981; P.A. 84-148 inserted new Subsecs. (a) and (b) concerning investigations of petitions and appropriate rehabilitation programs for physicians, relettered former Subsec. (a) and authorized the department to seek medical advice re examinations of a physician and relettered former Subsecs. (b) and (c); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-105 amended Subsec. (b) to require the department to make determination concerning any threat presented by a physician to the health and safety of patients; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-288 made technical changes in Subsecs. (a) and (b), effective July 13, 2005; P.A. 07-103 amended Subsec. (a) to add provisions re physician participation in professional assistance program established under Sec. 19a-12a and the confidentiality of such participation and to make conforming and technical changes, deleted former Subsec. (b) re rehabilitation program and redesignated existing Subsecs. (c) to (e) as Subsecs. (b) to (d), effective June 11, 2007; P.A. 10-122 amended Subsec. (a) by changing “subdivision (10)” to “subdivisions (10) and (11)” re Sec. 19a-14(a), by adding provisions re exception to investigation confidentiality requirements for information re investigation of physician provided to person filing the complaint against such physician and by changing “rehabilitation program” to “assistance program”.

Cited. 14 CA 552.

Cited. 40 CS 188.



Section 20-13f to 20-13h - Decision and order; notice; surrender of certificate; appeal. Rescission or modification of disciplinary action. Immunity from civil liability; admissibility of evidence.

Sections 20-13f to 20-13h, inclusive, are repealed.

(P.A. 76-276, S. 6–8, 22; P.A. 77-614, S. 357, 587, 609, 610; P.A. 78-303, S. 85, 136; P.A. 80-484, S. 175, 176.)



Section 20-13i - Annual report by department.

Section 20-13i is repealed, effective October 1, 2008.

(P.A. 76-276, S. 9, 22; P.A. 80-484, S. 147, 176; P.A. 84-148, S. 3, 4; P.A. 08-184, S. 63.)



Section 20-13j - Health care provider profiles. Establishment. Public availability.

(a) For the purposes of this section:

(1) “Department” means the Department of Public Health; and

(2) “Health care provider” means: (A) A physician licensed under this chapter; (B) a dentist licensed under chapter 379; (C) a chiropractor licensed under chapter 372; (D) an optometrist licensed under chapter 380; (E) a podiatrist licensed under chapter 375; (F) a natureopath licensed under chapter 373; (G) a dental hygienist licensed under chapter 379a; (H) an advanced practice registered nurse licensed under chapter 378; or (I) a physical therapist licensed under chapter 376.

(b) The department, after consultation with the Connecticut Medical Examining Board, the Connecticut State Medical Society, or any other appropriate state board, shall, within available appropriations, collect the following information to create an individual profile on each health care provider for dissemination to the public:

(1) The name of the medical or dental school, chiropractic college, school or college of optometry, school or college of chiropody or podiatry, school or college of natureopathy, school of dental hygiene, school of physical therapy or other school or institution giving instruction in the healing arts attended by the health care provider and the date of graduation;

(2) The site, training, discipline and inclusive dates of any completed postgraduate education or other professional education required pursuant to the applicable licensure section of the general statutes;

(3) The area of the health care provider’s practice specialty;

(4) The address of the health care provider’s primary practice location or primary practice locations, if more than one;

(5) A list of languages, other than English, spoken at the health care provider’s primary practice locations;

(6) An indication of any disciplinary action taken against the health care provider by the department, the appropriate state board or any professional licensing or disciplinary body in another jurisdiction;

(7) Any current certifications issued to the health care provider by a specialty board of the profession;

(8) The hospitals and nursing homes at which the health care provider has been granted privileges;

(9) Any appointments of the health care provider to a Connecticut medical school faculty and an indication as to whether the health care provider has current responsibility for graduate medical education;

(10) A listing of the health care provider’s publications in peer reviewed literature;

(11) A listing of the health care provider’s professional services, activities and awards;

(12) Any hospital disciplinary actions against the health care provider that resulted, within the past ten years, in the termination or revocation of the health care provider’s hospital privileges for a professional disciplinary cause or reason, or the resignation from, or nonrenewal of, professional staff membership or the restriction of privileges at a hospital taken in lieu of or in settlement of a pending disciplinary case related to professional competence in such hospital;

(13) A description of any criminal conviction of the health care provider for a felony within the last ten years. For the purposes of this subdivision, a health care provider shall be deemed to be convicted of a felony if the health care provider pleaded guilty or was found or adjudged guilty by a court of competent jurisdiction or has been convicted of a felony by the entry of a plea of nolo contendere;

(14) To the extent available, and consistent with the provisions of subsection (c) of this section, all professional malpractice court judgments and all professional malpractice arbitration awards against the health care provider in which a payment was awarded to a complaining party during the last ten years, and all settlements of professional malpractice claims against the health care provider in which a payment was made to a complaining party within the last ten years;

(15) An indication as to whether the health care provider is actively involved in patient care; and

(16) The name of the health care provider’s professional liability insurance carrier.

(c) Any report of a professional malpractice judgment or award against a health care provider made under subdivision (14) of subsection (b) of this section shall comply with the following: (1) Dispositions of paid claims shall be reported in a minimum of three graduated categories indicating the level of significance of the award or settlement; (2) information concerning paid professional malpractice claims shall be placed in context by comparing an individual health care provider’s professional malpractice judgments, awards and settlements to the experience of other health care providers licensed in Connecticut who perform procedures and treat patients with a similar degree of risk; (3) all judgment award and settlement information reported shall be limited to amounts actually paid by or on behalf of the health care provider; and (4) comparisons of professional malpractice payment data shall be accompanied by (A) an explanation of the fact that health care providers treating certain patients and performing certain procedures are more likely to be the subject of litigation than others and that the comparison given is for health care providers who perform procedures and treat patients with a similar degree of risk; (B) a statement that the report reflects data for the last ten years and the recipient should take into account the number of years the health care provider has been in practice when considering the data; (C) an explanation that an incident giving rise to a professional malpractice claim may have occurred years before any payment was made due to the time lawsuits take to move through the legal system; (D) an explanation of the effect of treating high-risk patients on a health care provider’s professional malpractice history; and (E) an explanation that professional malpractice cases may be settled for reasons other than liability and that settlements are sometimes made by the insurer without the health care provider’s consent. Information concerning all settlements shall be accompanied by the following statement: “Settlement of a claim may occur for a variety of reasons that do not necessarily reflect negatively on the professional competence or conduct of the health care provider. A payment in settlement of a professional malpractice action or claim should not be construed as creating a presumption that professional malpractice has occurred.”

(d) Pending professional malpractice claims against a health care provider and actual amounts paid by or on behalf of a health care provider in connection with a professional malpractice judgment, award or settlement shall not be disclosed by the department to the public. This subsection shall not be construed to prevent the department from investigating and disciplining a health care provider on the basis of professional malpractice claims that are pending.

(e) Prior to the initial release of a health care provider’s profile to the public, the department shall provide the health care provider with a copy of the health care provider’s profile. Additionally, any amendments or modifications to the profile that were not supplied by the health care provider or not generated by the department itself shall be provided to the health care provider for review prior to release to the public. A health care provider shall have sixty days from the date the department mails or delivers the prepublication copy to dispute the accuracy of any information that the department proposes to include in such profile and to submit a written statement setting forth the basis for such dispute. If a health care provider does not notify the department that the health care provider disputes the accuracy of such information within such sixty-day period, the department shall make the profile available to the public and the health care provider shall be deemed to have approved the profile and all information contained in the profile. If a health care provider notifies the department that the health care provider disputes the accuracy of such information in accordance with this subsection, the health care provider’s profile shall be released to the public without the disputed information, but with a statement to the effect that information in the identified category is currently the subject of a dispute and is therefore not currently available. Not later than thirty days after the department’s receipt of notice of a dispute, the department shall review any information submitted by the health care provider in support of such dispute and determine whether to amend the information contained in the profile. In the event that the department determines not to amend the disputed information, the disputed information shall be included in the profile with a statement that such information is disputed by the health care provider.

(f) A health care provider may elect to have the health care provider’s profile omit information provided pursuant to subdivisions (9) to (11), inclusive, of subsection (b) of this section. In collecting information for such profiles and in the dissemination of such profiles, the department shall inform health care providers that they may choose not to provide the information described in said subdivisions (9) to (11), inclusive.

(g) Each profile created pursuant to this section shall include the following statement: “This profile contains information that may be used as a starting point in evaluating a health care provider. This profile should not, however, be your sole basis for selecting a health care provider.”

(h) The department shall maintain a web site on the Internet for use by the public in obtaining profiles of health care providers.

(i) No state law that would otherwise prohibit, limit or penalize disclosure of information about a health care provider shall apply to disclosure of information required by this section.

(j) All information provided by a health care provider pursuant to this section shall be subject to the penalty for false statement under section 53a-157b.

(k) Except for the information in subdivisions (1), (2), (10) and (11) of subsection (b) of this section, a health care provider shall notify the department of any changes to the information required in subsection (b) of this section not later than sixty days after such change.

(P.A. 99-284, S. 33; P.A. 05-275, S. 22, 23; P.A. 08-109, S. 1.)

History: P.A. 05-275 amended Subsec. (b) by making a technical change, expanding Subdiv. (6) to require disclosure of disciplinary actions taken against physicians by any professional licensing or disciplinary body in another jurisdiction, adding Subdiv. (15) to require indication as to whether physician is actively involved in patient care, and adding Subdiv. (16) to require profile to include name of physician’s professional liability insurance carrier, and amended Subsec. (k) by requiring physicians to report any changes or updates in mandatory reporting information, except for information specified in Subdivs. (1), (2), (10) and (11) of Subsec. (b); P.A. 08-109 amended Subsec. (a) by designating existing provision as Subdiv. (1), deleting definition of “physician” and adding Subdiv. (2) defining “health care provider” and substantially revised Subsecs. (b) to (k) to include additional health care providers, make conforming changes to information required to be collected by Department of Public Health and make technical changes, effective January 1, 2010.



Section 20-13k - Guidelines for disciplinary action.

Not later than January 1, 2006, the Department of Public Health, with the advice and assistance of the Connecticut Medical Examining Board and relevant medical professional associations, shall establish guidelines for use in the disciplinary process. Such guidelines shall include, but need not be limited to: (1) Identification of each type of violation; (2) a range of penalties for each type of violation; (3) additional optional conditions that may be imposed by the board for each violation; (4) identification of factors the board shall consider in determining what penalty should apply; (5) conditions, such as mitigating factors or other facts, that may be considered in allowing deviations from the guidelines; and (6) a provision that when a deviation from the guidelines occurs, the reason for the deviation shall be identified. Such guidelines shall not be considered regulations, as defined in section 4-166.

(P.A. 05-275, S. 17.)



Section 20-13l - Notification of criminal charges against physicians. Investigation.

The Office of the Chief State’s Attorney shall notify the Department of Public Health immediately, in writing, when criminal charges are brought against a physician licensed by the department for (1) reckless endangerment within the scope of the physician’s medical practice, (2) manslaughter, or (3) murder. Upon such notification, the department may initiate an investigation of the physician to determine whether any disciplinary action should be taken against the physician, including possible suspension of his or her license, while such criminal charges are pending against the physician.

(P.A. 05-67, S. 1.)



Section 20-14 - Exceptions. Prescription in English. Penalties.

No provision of this section, sections 20-9 to 20-13, inclusive, or 20-14a shall be construed to repeal or affect any of the provisions of any private charter, or to apply to licensed pharmacists. All physicians or surgeons and all physician assistants practicing under the provisions of this chapter shall, when requested, write a duplicate of their prescriptions in the English language. Any person who violates any provision of this section regarding prescriptions shall be fined ten dollars for each offense. Any person who violates any provision of section 20-9 shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of section 20-9 shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section. Any person who swears to any falsehood in any statement required by section 20-10, 20-12, 20-12b or 20-12c to be filed with the Department of Public Health shall be guilty of false statement.

(1949 Rev., S. 4368; 1969, P.A. 117; 1971, P.A. 871, S. 97; P.A. 77-614, S. 323, 610; P.A. 84-526, S. 1; P.A. 90-211, S. 11, 23; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-208, S. 21; 13-258, S. 70.)

History: 1969 act increased penalties: for first offense from fine of $100 to $300 and/or maximum imprisonment of one year to fine of $200 to $1,000 and/or maximum imprisonment of two years and for subsequent offenses from fine of $200 to $500 and/or thirty-day minimum and one-year maximum imprisonment to fine of $500 to $2,000 and/or one-year minimum and five-year maximum imprisonment; 1971 act referred to “false statement” rather than “perjury”; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 84-526 amended section by changing penalty for violation of any provision of Sec. 20-9 to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 90-211 applied provisions to physician assistants and added reference to Secs. 20-12b and 20-12c; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-208 deleted reference to Sec. 20-8; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.



Section 20-14a - Prescription of drugs by generic name. Disclosure to patient. Labeling.

(a) For the purposes of this section, “brand name” means the name the manufacturer places upon a drug or pharmaceutical or on its container, label, or wrapping at the time of packaging; and “generic name” means the chemical name or formula or the established name designated in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them.

(b) Any physician, surgeon or other person authorized to prescribe drugs within this state, who prescribes a drug, shall in each such prescription, oral or written, include the generic name thereof, if any, unless such physician, surgeon or other person authorized to prescribe drugs, in the exercise of his professional judgment, prescribes a specific brand name drug. The physician, surgeon or other person so authorized shall state to the patient for whom a drug is being prescribed, or to his parent or guardian, the name of the drug or medicine being prescribed, either orally or in writing, and all licensed pharmacists dispensing prescriptions and all health care institutions or facility pharmacies shall label the container containing said medication or prescription with the name as provided by the physician, surgeon or other person so authorized, the strength of each dose prescribed and the date of refill if said prescription is a refill, except if the physician, surgeon or other person so authorized expressly forbids the placing of said drug or medicine name on the prescription label or package. On all prescriptions, whether or not a generic name is stated, the physician, surgeon or other person so authorized shall, if the patient is over the age of sixty-five, include a notation to that effect.

(c) It is declared to be the public policy of this state that generic name of drugs be used in prescriptions wherever feasible.

(1972, P.A. 15, S. 1–3; June, 1972, P.A. 1, S. 1; P.A. 73-242.)

History: June, 1972 act rephrased Subsec. (c) for clarity; P.A. 73-242 required physician to inform patient or his parent or guardian of the name of the drug or medicine prescribed and required prescription label to contain drug name, strength of dose and refill date, unless physician forbids placing name on label.

See Sec. 17a-714a re legal protections for licensed health care professionals who prescribe opioid antagonists to drug users.



Section 20-14b - Renewal of licenses.

Licenses issued under this chapter shall be renewed annually, on and after January 1, 1981, in accordance with the provisions of section 19a-88.

(P.A. 80-484, S. 14, 176.)



Section 20-14c - Dispensing and labeling of drugs. Definitions.

As used in this section and sections 20-14d to 20-14g, inclusive, and section 20-12d:

(1) “Dispense” has the same meaning as provided in section 20-571.

(2) “Drug” means a legend drug, as defined in section 20-571, or a controlled drug, as defined in section 21a-240.

(3) “Prescribing practitioner” means a physician, dentist, podiatrist, optometrist, physician assistant, advanced practice registered nurse, nurse-midwife or veterinarian licensed by the state of Connecticut and authorized to prescribe medication within the scope of such person’s practice.

(4) “Professional samples” means complimentary starter dose drugs packaged in accordance with federal and state statutes and regulations that are provided to a prescribing practitioner free of charge by a manufacturer or distributor and distributed free of charge by the prescribing practitioner to such prescribing practitioner’s patients.

(P.A. 85-545, S. 1, 6; P.A. 89-389, S. 13, 22; P.A. 90-211, S. 12, 23; P.A. 92-88, S. 2; P.A. 95-264, S. 49; P.A. 99-102, S. 20; 99-175, S. 1.)

History: P.A. 89-389 redefined “licensed practitioner” to include advanced practice registered nurses and nurse-midwives; P.A. 90-211 added the reference to Sec. 20-12d in introductory language and redefined “licensed practitioner” to include physician assistants; P.A. 92-88 redefined “licensed practitioner” to include optometrists; P.A. 95-264 substituted definition of “prescribing practitioner” for “licensed practitioner” and included veterinarians and made technical changes; (Revisor’s note: In 1999 the Revisors editorially corrected the statutory reference in Subdiv. (1), changing “subdivision (8)” to “subdivision (9)”); P.A. 99-102 deleted obsolete reference to osteopathy and made technical changes; P.A. 99-175 made technical and gender neutral changes.



Section 20-14d - Dispensing of drugs by licensed practitioners to be in accordance with sections 20-14c, 20-14f and 20-14g.

Notwithstanding any provision of the general statutes, no drug may be dispensed by a prescribing practitioner except in accordance with the provisions of this section and sections 20-14c, 20-14f and 20-14g.

(P.A. 85-545, S. 2, 6; P.A. 95-264, S. 65; P.A. 99-175, S. 2.)

History: P.A. 95-264 changed “licensed” practitioner to “prescribing” practitioner and made technical changes; P.A. 99-175 made technical changes.

See Sec. 20-631 re collaborative drug therapy management agreements between pharmacists and physicians.



Section 20-14e - Dispensing of drugs. Prescribing and dispensing of oral antibiotic drugs for chlamydia or gonorrhea. Dispensing of contact lenses containing a drug or ocular agents-T.

(a) A drug dispensed by a prescribing practitioner shall be personally dispensed by the prescribing practitioner and the dispensing of such drug shall not be delegated except that, in emergency departments of acute care hospitals licensed under chapter 368v, the tasks related to dispensing such drug may be carried out by a nurse licensed pursuant to chapter 378 under the supervision of the prescribing practitioner.

(b) A patient’s medical record shall include a complete record of any drug dispensed by the prescribing practitioner.

(c) A prescribing practitioner dispensing a drug shall package the drug in containers approved by the federal Consumer Product Safety Commission, unless requested otherwise by the patient, and shall label the container with the following information: (1) The full name of the patient; (2) the prescribing practitioner’s full name and address; (3) the date of dispensing; (4) instructions for use; and (5) any cautionary statements as may be required by law.

(d) Professional samples dispensed by a prescribing practitioner shall be exempt from the requirements of subsection (c) of this section.

(e) Notwithstanding the provisions of this section or chapter 400j, a prescribing practitioner who diagnoses a chlamydia or gonorrhea infection in a patient may prescribe and dispense oral antibiotic drugs to such patient and the patient’s partner or partners in order to prevent further infection without a physical examination of such partner or partners. A prescribing practitioner who prescribes or dispenses oral antibiotic drugs to the partner or partners of a patient diagnosed with a chlamydia or gonorrhea infection shall, in accordance with the provisions of this subsection, not be deemed to have violated the prescribing practitioner’s standard of care for such prescribing or dispensing drugs. The Commissioner of Public Health, in consultation with the Commissioner of Consumer Protection, may adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection.

(f) A prescribing physician or surgeon may dispense and sell contact lenses that contain a drug, as defined in section 20-571, and such physician or surgeon shall be exempt from the requirements of subsection (c) of this section when dispensing or selling contact lenses. As used in this subsection, “physician” means a person holding a license issued pursuant to this chapter, except a homeopathic physician.

(g) A licensed optometrist, authorized to practice advanced optometric care pursuant to section 20-127, who dispenses contact lenses that contain ocular agents-T, as defined in subdivision (5) of subsection (a) of section 20-127, shall be exempt from the requirements of subsection (c) of this section when dispensing or selling contact lenses.

(P.A. 85-545, S. 3, 6; P.A. 95-264, S. 50; P.A. 99-80, S. 2; 99-175, S. 3; P.A. 09-58, S. 2; P.A. 11-242, S. 9.)

History: P.A. 95-264 changed “licensed” practitioner to “prescribing” practitioner throughout section and deleted Subsec. (e) which had required compliance with Sec. 20-175a consumer information requirements when dispensing drugs other than professional samples; P.A. 99-80 amended Subsec. (a) by adding exception for nurses in emergency departments; P.A. 99-175 amended Subsec. (c) to make technical changes and add numerical Subdiv. indicators; P.A. 09-58 added Subsecs. (e) and (f) exempting physicians, surgeons and optometrists, who dispense and sell contact lenses that contain a drug or ocular agents-T, from requirements of Subsec. (c); P.A. 11-242 added new Subsec. (e) re prescribing practitioner’s authority to prescribe and dispense oral antibiotic drugs for treatment of chlamydia or gonorrhea to a patient and the patient’s partners without a physical examination of such partners and redesignated existing Subsecs. (e) and (f) as Subsecs. (f) and (g).



Section 20-14f - Report to commissioner of intent to continue to dispense drugs other than professional samples.

A prescribing practitioner who, as part of his practice, dispenses any drug other than professional samples shall notify the Commissioner of Consumer Protection that he is engaged in the dispensing of drugs and shall, biennially, upon the date of renewal of the controlled substance registration required by section 21a-317, inform the commissioner of his intent to continue to dispense drugs to his patients.

(P.A. 85-545, S. 4; P.A. 95-264, S. 66; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 95-264 changed “licensed” practitioner to “prescribing” practitioner; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-14g - Regulations.

The Commissioner of Consumer Protection, with the advice and assistance of the Commission of Pharmacy, may adopt regulations, in accordance with chapter 54, to carry out the provisions of sections 20-14c to 20-14f, inclusive.

(P.A. 85-545, S. 5, 6; P.A. 99-175, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 99-175 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-14h - Definitions.

As used in sections 20-14h to 20-14j, inclusive:

(1) “Administration” means the direct application of a medication by means other than injection to the body of a person.

(2) “Day programs”, “residential facilities” and “individual and family support” include only those programs, facilities and support services designated in the regulations adopted pursuant to section 20-14j.

(3) “Juvenile detention centers” include only those centers operated under the jurisdiction of the Judicial Department.

(4) “Medication” means any medicinal preparation, and includes any controlled substances specifically designated in the regulations or policies adopted pursuant to section 20-14j.

(5) “Trained person” means a person who has successfully completed training prescribed by the regulations or policies adopted pursuant to section 20-14j.

(P.A. 87-433, S. 1, 4; P.A. 90-70, S. 1, 4; P.A. 05-150, S. 1.)

History: P.A. 90-70 added definition of “juvenile detention centers” as Subdiv. (3), renumbering as necessary; P.A. 05-150 amended Subdiv. (2) to include reference to individual and family support.



Section 20-14i - Administration of medication by trained persons.

Any provisions to the contrary notwithstanding, chapter 378 shall not prohibit the administration of medication to persons (1) attending day programs, residing in residential facilities or receiving individual and family support, under the jurisdiction of the Departments of Children and Families, Correction, Developmental Services and Mental Health and Addiction Services, (2) being detained in juvenile detention centers or residing in residential facilities dually licensed by the Department of Children and Families and the Department of Public Health, or (3) residing in substance abuse treatment facilities licensed by the Department of Children and Families pursuant to section 17a-145 when such medication is administered by trained persons, pursuant to the written order of a physician licensed under this chapter, a dentist licensed under chapter 379, an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a or a physician assistant licensed to prescribe in accordance with section 20-12d, authorized to prescribe such medication. The provisions of this section shall not apply to institutions, facilities or programs licensed pursuant to chapter 368v.

(P.A. 87-433, S. 2, 4; P.A. 90-70, S. 2, 4; P.A. 93-91, S. 1, 2; P.A. 96-19, S. 2; P.A. 04-257, S. 103; P.A. 05-150, S. 2; 05-246, S. 14; P.A. 07-73, S. 2(a); P.A. 09-197, S. 2.)

History: P.A. 90-70 added phrase “or being detained in juvenile detention centers”; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-19 expanded written orders by physicians to include written orders by advanced practice registered nurses and physician assistants; P.A. 04-257 made a technical change, effective June 14, 2004; P.A. 05-150 added reference to persons receiving individual and family support; P.A. 05-246 added exception for persons residing in residential facilities dually licensed by the Departments of Children and Families and Public Health; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 09-197 designated existing provisions re persons to whom administration of medication is not prohibited by Ch. 378 as Subdivs. (1) and (2) and added Subdiv. (3) re persons residing in substance abuse treatment facilities licensed by Department of Children and Families, effective July 1, 2009.



Section 20-14j - Regulations. Advisory task force. Training programs and policies re administration of medication at juvenile detention centers.

(a) The commissioners of the departments which license the residential facilities, day programs or individual and family support services in which the administration of medication in accordance with section 20-14i is appropriate shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 20-14h and 20-14i. If licensing is not required, the regulations shall be adopted by the commissioners of the departments having authority over the persons served in such facilities or programs, or receiving individual and family support. Such regulations shall be adopted by each affected department in consultation with an advisory task force which shall include the Commissioner of Public Health, the Commissioner of Mental Health and Addiction Services, the Commissioner of Developmental Services, the Commissioner of Correction and the Commissioner of Children and Families, or their designees. The task force shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public health by November 1, 1988.

(b) The Chief Court Administrator shall (1) establish ongoing training programs for personnel who are to administer medications to detainees in juvenile detention centers, and (2) adopt policies to carry out the provisions of sections 20-14h and 20-14i concerning the administration of medication to detainees in juvenile detention centers.

(P.A. 87-433, S. 3, 4; P.A. 90-70, S. 3, 4; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; P.A. 05-150, S. 3; P.A. 07-73, S. 2(b).)

History: P.A. 90-70 added Subsec. (b) re establishment of training programs and adoption of policies by the chief court administrator for administration of medication at juvenile detention centers; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 05-150 amended Subsec. (a) to include references to individual and family support; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 20-14k - Requirement for the posting of policy regarding Medicare assignment. Regulations.

Any physician licensed under this chapter shall post, in a conspicuous place, the policy regarding Medicare assignment and shall inform all eligible persons of such policy prior to the delivery of care and services. The Commissioner of Social Services shall adopt regulations in accordance with the provisions of chapter 54 for purposes of this section.

(P.A. 87-356, S. 1; P.A. 93-262, S. 1, 87; P.A. 99-102, S. 21.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 99-102 deleted obsolete reference to chapter 371 and made a technical change.



Section 20-14l - Delegation of ophthalmological services.

A physician licensed pursuant to this chapter, who specializes in ophthalmology, may delegate to an appropriately trained medical assistant the use or application of any ocular agent, provided such delegated service is performed only under the supervision, control and responsibility of the licensed physician. For purposes of this section, “appropriately trained medical assistant” means a medical assistant who has completed on-the-job training in the use and application of ocular agents under the supervision, control and responsibility of an employing, licensed physician, an affidavit in support of which shall be kept by the employing physician on the premises.

(P.A. 05-36, S. 3.)

See Secs. 20-127(g) and 20-138 authorizing optometrists to delegate certain duties re ocular agents.



Section 20-14m - Use of long-term antibiotic therapy in the treatment of Lyme disease.

(a) As used in this section, (1) “long-term antibiotic therapy” means the administration of oral, intramuscular or intravenous antibiotics, singly or in combination, for periods of time in excess of four weeks; and (2) “Lyme disease” means the clinical diagnosis by a physician, licensed in accordance with chapter 370, of the presence in a patient of signs or symptoms compatible with acute infection with borrelia burgdorferi; or with late stage or persistent or chronic infection with borrelia burgdorferi, or with complications related to such an infection; or such other strains of borrelia that, on and after July 1, 2009, are recognized by the National Centers for Disease Control and Prevention as a cause of Lyme disease. Lyme disease includes an infection that meets the surveillance criteria set forth by the National Centers for Disease Control and Prevention, and other acute and chronic manifestations of such an infection as determined by a physician, licensed in accordance with the provisions of chapter 370, pursuant to a clinical diagnosis that is based on knowledge obtained through medical history and physical examination alone, or in conjunction with testing that provides supportive data for such clinical diagnosis.

(b) On and after July 1, 2009, a licensed physician may prescribe, administer or dispense long-term antibiotic therapy to a patient for a therapeutic purpose that eliminates such infection or controls a patient’s symptoms upon making a clinical diagnosis that such patient has Lyme disease or displays symptoms consistent with a clinical diagnosis of Lyme disease, provided such clinical diagnosis and treatment are documented in the patient’s medical record by such licensed physician. Notwithstanding the provisions of sections 20-8a and 20-13e, on and after said date, the Department of Public Health shall not initiate a disciplinary action against a licensed physician and such physician shall not be subject to disciplinary action by the Connecticut Medical Examining Board solely for prescribing, administering or dispensing long-term antibiotic therapy to a patient clinically diagnosed with Lyme disease, provided such clinical diagnosis and treatment has been documented in the patient’s medical record by such licensed physician.

(c) Nothing in this section shall prevent the Connecticut Medical Examining Board from taking disciplinary action for other reasons against a licensed physician, pursuant to section 19a-17, or from entering into a consent order with such physician pursuant to subsection (c) of section 4-177. Subject to the limitation set forth in subsection (b) of this section, for purposes of this section, the Connecticut Medical Examining Board may take disciplinary action against a licensed physician if there is any violation of the provisions of section 20-13c.

(P.A. 09-128, S. 1.)

History: P.A. 09-128 effective July 1, 2009.






Chapter 371 - Osteopathy (Repealed)

Section 20-15 - Connecticut Osteopathic Examining Board.

Section 20-15 is repealed, effective October 1, 1999.

(1949 Rev., S. 4369; P.A. 77-614, S. 358, 610; P.A. 78-303, S. 26, 136; P.A. 80-484, S. 169, 174, 176; P.A. 81-471, S. 9, 71; June Sp. Sess. P.A. 91-12, S. 15, 55; P.A. 98-143, S. 4, 24; P.A. 99-102, S. 51.)



Section 20-16 - Meetings. Record of proceedings. Quorum.

Section 20-16 is repealed.

(1949 Rev., S. 4370; 1959, P.A. 616, S. 5; P.A. 77-614, S. 359, 610; P.A. 80-484, S. 175, 176.)



Section 20-17 to 20-23 - Licensure; qualifications for examination. Examination; qualifications to practice without examination. Permit for participation in intern or resident osteopathic physician program. Professional liability insurance required, when; amount of insurance; reporting requirements. List of approved colleges, schools and institutions. Grounds for disciplinary action. Osteopathy defined; osteopath authorized to practice medicine and surgery. Reports and certificates pertaining to public health. Penalty.

Sections 20-17 to 20-23, inclusive, are repealed, effective October 1, 1999.

(1949 Rev., S. 4371–4377; 1955, S. 2194d; 1959, P.A. 616, S. 6, 7; 1961, P.A. 151; 1969, P.A. 125, S. 1, 2; June, 1971, P.A. 8, S. 42; 1972, P.A. 127, S. 38; 294, S. 23; P.A. 73-148; P.A. 75-268, S. 2; P.A. 76-113, S. 2, 3; P.A. 77-614, S. 360, 361, 610; P.A. 80-484, S. 18–20, 174, 176; P.A. 84-526, S. 2; P.A. 88-230, S. 1, 12; 88-362, S. 3–5; P.A. 89-251, S. 74, 203; P.A. 90-98, S. 1, 2; May Sp. Sess. P.A. 92-6, S. 19, 117; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 94-71, S. 2, 8; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; 95-271, S. 9–12, 40; P.A. 96-180, S. 65, 66, 166; P.A. 99-102, S. 51.)






Chapter 372 - Chiropractic

Section 20-24 - Definitions.

As used in this chapter:

(1) The practice of chiropractic means the practice of that branch of the healing arts consisting of the science of adjustment, manipulation and treatment of the human body in which vertebral subluxations and other malpositioned articulations and structures that may interfere with the normal generation, transmission and expression of nerve impulse between the brain, organs and tissue cells of the body, which may be a cause of disease, are adjusted, manipulated or treated.

(2) The terms “chiropractic”, “doctor of chiropractic”, “chiropractor” and “chiropractic physician” are synonymous, and mean a practitioner of chiropractic as defined in subdivision (1) of this section.

(3) The term “accredited chiropractic college or colleges” means only those institutions which are at the time of the applicant’s graduation, either (A) accredited by the Council on Chiropractic Education or other specialized accrediting agency recognized by the United States Department of Education or (B) if located outside the United States, deemed by said council to meet its educational standards.

(1949 Rev., S. 4386; P.A. 76-83, S. 1; P.A. 80-358, S. 1; P.A. 84-100; P.A. 94-174, S. 6, 12.)

History: P.A. 76-83 restated definition of chiropractic practice and added Subsec. (b) defining practitioners; P.A. 80-358 added Subsec. (c) defining chiropractic colleges; P.A. 84-100 amended Subsec. (c) to require an accrediting agency of a chiropractic college to be a “specialized” accrediting agency; P.A. 94-174 made technical changes and added Subdiv. (3)(B) re standards for institutions located outside the United States, effective June 6, 1994.



Section 20-25 - Examining board.

The State Board of Chiropractic Examiners shall consist of seven members, four of whom shall be practicing chiropractors and residents of this state and shall have practiced chiropractic continuously in this state for at least three years, and three of whom shall be public members. The Governor shall appoint a chairman from among the members of the board. Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. No professional member shall be an elected or appointed officer of a professional society of chiropractors or have been such an officer during the year immediately preceding his appointment. No member shall serve more than two full consecutive terms which commence after July 1, 1980. Said board shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints against practitioners and (3) impose sanctions where appropriate.

(1949 Rev., S. 4378; 1955, S. 2195d; P.A. 77-481; 77-614, S. 362, 610; P.A. 80-484, S. 167, 176; P.A. 81-471, S. 10, 71; P.A. 88-248, S. 6; June Sp. Sess. P.A. 91-12, S. 16, 55; P.A. 98-143, S. 5, 24.)

History: P.A. 77-481 deleted provision allowing payment of $15 per diem and reimbursement of expenses; P.A. 77-614 changed composition of board from three chiropractors to two chiropractors and one public member and revised appointment provisions so that two names, rather than six, are submitted to the governor and simplified statement of procedure for governor’s appointments, effective January 1, 1979; P.A. 80-484 deleted provision whereby Chiropractic Association submitted names for consideration as appointees and added provisions re meetings, expense reimbursement, members’ attendance, duties, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981, and added prohibition against members serving more than two consecutive terms; P.A. 88-248 increased number of members on board from three to seven, required four, instead of two, members to be practicing chiropractors and state residents and to have practiced chiropractic continuously in this state for at least three years and increased number of public members from one to three; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 98-143 added quorum provision, effective July 1, 1998.

See Sec. 4-9a for definition of “public member”.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.



Section 20-26 - Meetings of board. Powers and duties.

Section 20-26 is repealed.

(1949 Rev., S. 4379; June, 1955, S. 2196d; P.A. 77-614, S. 363, 610; P.A. 80-484, S. 175, 176.)



Section 20-27 - License.

(a) Required. No person shall engage in the practice of chiropractic in this state until he has obtained a license.

(b) Examination. Qualifications. No person shall receive a license until he has passed an examination prescribed by the Department of Public Health, with the advice and consent of the Board of Chiropractic Examiners, except as hereinafter provided. Any person desiring to practice chiropractic shall make application to the department upon such form as the department adopts. Applications shall be in writing, signed by the applicant and shall contain a statement of the educational advantages of the applicant, his experience in matters pertaining to a knowledge of the care of the sick, the length of time applied and the school in which he studied chiropractic, any collateral branch of study and the length of time engaged in clinical practice and any diploma, certificate or degree which has been conferred upon such applicant. Each applicant shall present to the department satisfactory evidence that he graduated from an approved high school or possessed educational qualifications equivalent to those required for graduation from such school before beginning the study of chiropractic and that he graduated with the degree of doctor of chiropractic from an accredited college of chiropractic approved by said board with the consent of the Commissioner of Public Health, as provided herein, that, if he graduated prior to July 1, 1932, he has been a resident student in such an approved chiropractic college or colleges during three graded courses of six months each, each of which courses shall have included not less than nine hundred class hours, that, if he graduated after July 1, 1932, he has been a resident student in such an approved chiropractic college or colleges during four graded courses of eight months each, totaling not less than three thousand six hundred hours, and that, if he graduated after July 1, 1955, he has been a resident student in such an approved chiropractic college or colleges during four graded courses of eight months each, totaling not less than four thousand hours. On and after July 1, 1960, each applicant shall present to said department satisfactory evidence that before beginning the study of chiropractic he has completed at least two academic years or sixty semester hours of study leading to a baccalaureate degree in a college or university approved by said board with the consent of the Commissioner of Public Health. Said department shall issue a license to each applicant who passes the examination and who has met all other requirements of this chapter and any regulations adopted hereunder. There shall be paid to the department by each applicant a fee of five hundred sixty-five dollars. The examination shall be administered by the Department of Public Health under the supervision of the board. Passing scores shall be established by the department with the consent of the board.

(c) Licensure without written examination. The Department of Public Health may grant a license without written examination to any currently practicing, competent licensee from any other state having licensure requirements substantially similar to, or higher than, those of this state, who (1) is a graduate of an accredited school of chiropractic approved by said board with the consent of the Commissioner of Public Health, (2) presents evidence satisfactory to the department that he has completed a course of two academic years or sixty semester hours of study in a college or scientific school approved by the board with the consent of the Commissioner of Public Health, and (3) successfully passes the practical examination provided for in subsection (a) of section 20-28. In addition, the department may issue a license without written or practical examination to a chiropractor who holds a current valid license in good standing issued after examination by another state or territory that maintains licensing standards that, except for examination, are commensurate with this state’s standards and who has worked continuously as a licensed chiropractor in an academic or clinical setting for a period of not less than five years immediately preceding the date of application for licensure without examination. There shall be paid to the department by each such applicant a fee of five hundred sixty-five dollars. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the board of the applications it receives for licenses under this section.

(d) Issuance of license. List of approved schools. Any person who has passed the prescribed examination shall receive from said department a license, which license shall include a statement that the person named therein is qualified to practice chiropractic. Any person practicing chiropractic in this state under a license granted by the Board of Chiropractic Examiners previous to July 1, 1927, shall, upon filing such license, together with the statement provided for, with the Department of Public Health, receive from said department a license. Said board shall file, annually, with the Department of Public Health, a list of accredited chiropractic colleges or institutions approved by said board with the consent of the Commissioner of Public Health.

(1949 Rev., S. 4380; 1949, 1955, S. 2197d; 1959, P.A. 616, S. 8; 1969, P.A. 126, S. 1, 2; June, 1971, P.A. 8, S. 43, 44; 1972, P.A. 294, S. 24; P.A. 75-268, S. 3; P.A. 77-614, S. 364, 365, 610; P.A. 78-303, S. 30, 136; P.A. 80-358, S. 2; 80-484, S. 21, 174, 176; P.A. 81-471, S. 11, 71; P.A. 83-17, S. 1, 3; P.A. 89-251, S. 75, 203; P.A. 93-381, S. 9, 39; P.A. 94-174, S. 7, 12; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 184; P.A. 10-117, S. 13.)

History: 1959 act doubled fees for certificates of approval, deleted requirement that deposit of $15 accompany application for the same and eliminated $2 fee for certificate of registration; 1969 act deleted references to duplicate certificates and statements in Subsecs. (b) and (d) and deleted provisions re disposition of duplicates with town clerks in physicians’ towns of residence or towns where physicians intend to reside; 1971 act increased certificate fee in Subsec. (b) from $50 to $150 and in Subsec. (c) from $100 to $150; 1972 act made technical change, deleting reference to duplicate statements in Subsec. (d); P.A. 75-268 deleted provisions in Subsec. (c) which forbade granting of certificate to person failing to meet conditions set forth in repealed Sec. 20-3; P.A. 77-614 replaced department of health with department of health services, required commissioner’s consent for examination and deleted references to secretary-general of board of examiners, effective January 1, 1979; P.A. 78-303 made technical changes; P.A. 80-358 specified that chiropractic colleges must be “accredited” rather than “reputable” and must be “approved” rather than “recognized” by the board; P.A. 80-484 essentially transferred powers of board re applications, examination and licensure to department, retaining board in advisory role and revising provisions as necessary, deleted requirement that applications be sworn, that applicant be of good moral character and that he be a resident or intends to be one, replaced certificates with licenses and added provisions in Subsec. (b) re establishment of passing scores by department and in Subsec. (c) re applicants against whom disciplinary action pending or who are subject of unresolved complaint and re informing board of number of applications received; P.A. 81-471 changed “certificates” to “licenses” in Subsec. (c) as of July 1, 1981; P.A. 83-17 amended Subsec. (c) to authorize the granting of a license to a licensee from another state without a “written” examination, deleted the requirement that a certificate of proficiency in basic sciences be submitted and added requirement that such licensee pass a practical examination; P.A. 89-251 increased the fee from $150 to $450; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-174 deleted language which provided that the accredited college of chiropractic be accredited at the time of application, effective June 6, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 amended Subsecs. (b) and (c) to increase fees from $450 to $565; P.A. 10-117 amended Subsec. (c) to permit licensure without written or practical examination to chiropractor holding a valid license in another state or territory, issued after examination, who has worked continuously in academic or clinical setting for not less than 5 years prior to date of application.

See Sec. 19a-88 re annual renewal of licenses.

See Sec. 19a-89 re notification of change in office or residence address.

Compared with Sec. 20-37. 14 CS 199. The court may refuse to compel commissioner to issue a certificate of registration if certificate issued by the board was falsely obtained. 19 CS 462.



Section 20-28 - Examination. Scope of practice.

(a) The examination provided for in section 20-27 shall consist of both a written and practical examination. The subjects of the written examination shall be as follows: Anatomy, physiology, symptomatology, histology, vertebral palpation, principles of chiropractic and adjusting, chemistry, hygiene, pathology, dietetics and diagnosis. The national board tests of the National Board of Chiropractic Examiners may be accepted as the written examination provided it includes physiotherapy. The practical examination shall require the candidate to demonstrate clinical competency in basic chiropractic principles and procedures, including orthopedics, neurology, diagnosis, x-ray, vertebral palpation and adjustment.

(b) Any chiropractor who has complied with the provisions of this chapter may:

(1) Practice chiropractic as defined in section 20-24, but shall not prescribe for or administer to any person any medicine or drug included in materia medica, except vitamins, or perform any surgery or practice obstetrics or osteopathy;

(2) Examine, analyze and diagnose the human living body and its diseases, and use for diagnostic purposes the x-ray or any other general method of examination for diagnosis and analysis taught in any school or college of chiropractic which has been recognized and approved by the State Board of Chiropractic Examiners;

(3) Treat the human body by manual, mechanical, electrical or natural methods, including acupuncture, or by use of physical means, including light, heat, water or exercise in preparation for chiropractic adjustment or manipulation, and by the oral administration of foods, food concentrates, food extracts or vitamins;

(4) Administer first aid and, incidental to the care of the sick, advise and instruct patients in all matters pertaining to hygiene and sanitary measures as taught and approved by recognized chiropractic schools and colleges.

(1949 Rev., S. 4381; P.A. 76-83, S. 2; P.A. 77-614, S. 323, 610; P.A. 81-471, S. 12, 71; P.A. 83-17, S. 2, 3; P.A. 96-225, S. 2, 4.)

History: P.A. 76-83 divided section into Subsecs., restated actions chiropractors may perform as power to practice chiropractic, allowed them to prescribe vitamins and added Subsec. (b)(2) to (4) re permitted diagnoses, treatments, etc.; P.A. 77-614 replaced department of health with department of health services in Subsec. (a), effective January 1, 1979; P.A. 81-471 deleted requirement that examination questions and answers be retained for six years by department of health services; P.A. 83-17 amended Subsec. (a) to specify requirements of the practical examination and to authorize acceptance of national board tests in lieu of written examination as specified; P.A. 96-225 added acupuncture to the scope of practice in Subsec. (b)(3), effective June 4, 1996.

See Sec. 19a-31 re analysis of chiropractic specimens by licensed clinical laboratories.

Cited. 220 C. 86.



Section 20-28a - Exempt activities.

No provision of this chapter shall be construed to prohibit a student of chiropractic enrolled in an educational program of chiropractic in a regionally accredited chiropractic college or institution approved solely for the purposes of this section by the Board of Chiropractic Examiners with the consent of the Commissioner of Public Health, from performing, under the direct supervision of a licensed chiropractor, such work as is incidental to his course of study at such institution.

(P.A. 93-296, S. 4, 10; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-296 effective June 29, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-28b - Professional liability insurance required, when. Amount of insurance. Reporting requirements.

(a) Each person licensed to practice chiropractic under the provisions of section 20-27 who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company which issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8) and (9) of subsection (b) of section 38a-393, shall on and after January 1, 1995, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellation or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 94-71, S. 3; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 67, 166.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 required addresses to be included with the record of names in Subsec. (b), effective June 3, 1996.



Section 20-29 - Disciplinary action. Grounds.

The Board of Chiropractic Examiners may take any of the actions set forth in section 19a-17 for any of the following reasons: The employment of fraud or deception in obtaining a license, habitual intemperance in the use of ardent spirits, narcotics or stimulants to such an extent as to incapacitate the user for the performance of professional duties, violation of any provisions of this chapter or regulations adopted hereunder, engaging in fraud or material deception in the course of professional services or activities, physical or mental illness, emotional disorder or loss of motor skill, including, but not limited to, deterioration through the aging process, illegal, incompetent or negligent conduct in the practice of chiropractic, failure to maintain professional liability insurance or other indemnity against liability for professional malpractice as provided in subsection (a) of section 20-28b, failure to comply with the continuing education requirements as set forth in section 20-32, or failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j. Any practitioner against whom any of the foregoing grounds for action under said section 19a-17 are presented to said board shall be furnished with a copy of the complaint and shall have a hearing before said board. The hearing shall be conducted in accordance with the regulations established by the Commissioner of Public Health. Said board may, at any time within two years of such action, by a majority vote, rescind such action. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(1949 Rev., S. 4382; P.A. 77-614, S. 366, 610; P.A. 80-484, S. 22, 176; P.A. 81-471, S. 13, 71; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 94-71, S. 9; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 08-109, S. 2; P.A. 10-117, S. 12.)

History: P.A. 77-614 permitted refusal to grant certificate if applicant has violated provisions of chapter or related regulations and replaced language detailing hearing procedure with provision for conduct of hearing in accordance with regulations established by health services commissioner, effective January 1, 1979; P.A. 80-484 revised section to apply with regard to disciplinary actions rather than with regard to refusal to grant certificate and added provisions re fraud or deception, physical or mental illness, emotional disorder, loss of motor skill or illegal, incompetent or negligent conduct of practitioner, re orders to submit to physical or mental examination and re petitions to court for enforcement of orders or actions; P.A. 81-471 made no substantive changes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-71 inserted new language concerning failure to maintain professional liability insurance or other indemnity against liability for professional malpractice; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of grounds for disciplinary action, effective January 1, 2010; P.A. 10-117 added failure to comply with continuing education requirements set forth in Sec. 20-32 as additional reason for taking disciplinary action.



Section 20-29a to 20-31a - Reinstatement of lapsed registration. Renewal certificates; fee. Board to account to State Treasurer. Fees to be credited to General Fund.

Sections 20-29a to 20-31a, inclusive, are repealed.

(1949 Rev., S. 4383, 4384; 1959, P.A. 616, S. 9–11; 1961, P.A. 467, S. 3; February, 1965, P.A. 85, S. 1; P.A. 80-484, S. 175, 176.)



Section 20-32 - Use of names and titles. Continuing education. Regulations.

(a) No licensee under the provisions of this chapter shall use the title “Doctor” or any abbreviation or synonym thereof unless he or she holds the degree of doctor of chiropractic from a chartered chiropractic school or college, in which event the title shall be such as will designate the licensee as a practitioner of chiropractic. Each licensed chiropractor shall exhibit his or her name at the entrance of his or her place of business or on his or her office door. The Department of Public Health shall not initiate a disciplinary action against a licensed chiropractor who, prior to July 1, 2011, is alleged to have been practicing as a chiropractor under any name other than the name of the chiropractor actually owning the practice or a corporate name containing the name of such chiropractor.

(b) All licensed chiropractors applying for license renewal shall be required to participate in continuing education programs. The Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to (1) define basic requirements for continuing education programs, (2) delineate qualifying programs, (3) establish a system of control and reporting, and (4) provide for waiver of the continuing education requirement for good cause. For registration periods beginning on and after October 1, 2012, the Commissioner of Public Health, in consultation with the Board of Chiropractic Examiners, shall, on or before October 1, 2011, and biennially thereafter, issue a list that includes not more than five mandatory topics for continuing education activities that shall be required for the two subsequent registration periods following the date of issuance of such list.

(1949 Rev., S. 4385; P.A. 95-31; 95-257, S. 12, 21, 58; P.A. 11-242, S. 12, 96.)

History: P.A. 95-31 added Subsec. (b) requiring participation in continuing education programs and the adoption of related regulations; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-242 amended Subsec. (a) by removing provision that prohibited a person from practicing as a chiropractor under any name other than the name of the chiropractor owning the practice or a corporate name containing the name of such chiropractor, adding provision prohibiting Department of Public Health from initiating disciplinary action against a chiropractor alleged to have been practicing under a name other than the name of the chiropractor owning the practice or a corporate name containing the name of such chiropractor and making technical changes, effective July 1, 2011, and amended Subsec. (b) by requiring commissioner, in consultation with Board of Chiropractic Examiners, to issue a list of not more than 5 mandatory continuing education topics effective for 2 registration periods beginning on and after October 1, 2012, effective October 1, 2011.



Section 20-33 - Penalties.

Any person, except a physician or surgeon licensed under the provisions of chapter 370, who practices or attempts to practice chiropractic, or any person, including such physician or surgeon, who buys, sells or fraudulently obtains any diploma or license to practice chiropractic, whether recorded or not, or who uses the title “Chiropractor”, “D.C.”, or any word or title to induce the belief that he is engaged in the practice of chiropractic, without complying with the provisions of this chapter, or any person who violates any provision of this chapter, shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this chapter shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(1949 Rev., S. 4387; P.A. 76-83, S. 3; P.A. 84-526, S. 3; P.A. 96-123, S. 3; P.A. 13-258, S. 71.)

History: P.A. 76-83 deleted reference to the title “Ph. C.”; P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 96-123 added physicians and surgeons to those prohibited from fraudulent use of term “chiropractor”; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.






Chapter 373 - Natureopathy

Section 20-34 - Practice defined.

(a) The practice of natureopathy means the science, art and practice of healing by natural methods as recognized by the Council of Natureopathic Medical Education and approved by the State Board of Natureopathic Examiners, with the consent of the commissioner, and shall include (1) counseling and (2) the practice of the mechanical and material sciences of healing as follows: The mechanical sciences such as mechanotherapy, articular manipulation, corrective and orthopedic gymnastics, physiotherapy, hydrotherapy, electrotherapy and phototherapy; and the material sciences such as nutrition, dietetics, phytotherapy, treatment by natural substances and external applications.

(b) For purposes of subsection (a) of this section, “natural substances” means substances which are not narcotic substances, as defined in subdivision (30) of section 21a-240, do not require the written or oral prescription of a licensed practitioner to be dispensed and are only administered orally.

(1949 Rev., S. 4394; P.A. 84-111, S. 1, 2; P.A. 85-613, S. 53, 154; P.A. 05-288, S. 81.)

History: P.A. 84-111 redefined the practice of natureopathy and added auxiliary definition of “natural substances”; P.A. 85-613 made technical change; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005.

Cited. 3 CA 707.



Section 20-35 - Examining board.

The State Board of Natureopathic Examiners shall continue to consist of three members, two of whom shall be practicing natureopathic physicians of this state and one of whom shall be a public member. The Governor shall appoint the members of said board subject to the provisions of section 4-9a. Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. No professional member shall be an elected or appointed officer of a professional society of natureopathic physicians or have been such an officer during the year immediately preceding his appointment. Said board shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints against practitioners and (3) impose sanctions where appropriate.

(1949 Rev., S. 4388; P.A. 77-614, S. 367, 610; P.A. 80-484, S. 170, 174, 176; P.A. 81-471, S. 14, 71; June Sp. Sess. P.A. 91-12, S. 17, 55; P.A. 98-143, S. 6, 24.)

History: P.A. 77-614 changed composition of board from three natureopathic physicians to two physicians and one public member and simplified statement of governor’s appointment powers, deleting reference to specific date of appointment and length of term; P.A. 80-484 deleted requirement that physician members have practiced continuously in state for three years, made appointments subject to Sec. 4-9a and added provisions re meetings, expense reimbursement, members’ attendance, duties, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 98-143 added quorum provision, effective July 1, 1998.

See Sec. 4-9a for definition of “public member”.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.



Section 20-36 - Meetings. Powers and duties of examining board.

Section 20-36 is repealed.

(1949 Rev., S. 4389, 4395; 1955, S. 2199d; 1959, P.A. 616, S. 12; P.A. 77-614, S. 73, 368, 610; P.A. 80-484, S. 175, 176.)



Section 20-37 - Licensure. Examination. Fees.

No person shall engage in the practice of natureopathy in this state until he has obtained a license. No person shall receive a license until he has passed an examination prescribed by the department with the advice and consent of the board. The examination shall be administered by the Department of Public Health under the supervision of the board. Passing scores shall be established by the department with the consent of the board. Any person desiring to practice natureopathy shall make application to the department, upon such form as it adopts. Applications shall be in writing upon blanks furnished by said department, setting forth such facts concerning the applicant as said department requires and shall be signed by the applicant. Each applicant shall present to said department satisfactory evidence that he graduated from an approved high school, that he has completed a course of study of an academic year consisting of not less than thirty-two weeks’ duration, or, if he begins the study of natureopathy after September 1, 1963, not less than sixty-four weeks’ duration, in a college or scientific school approved by the board with the consent of the Commissioner of Public Health or possessed educational qualifications equivalent to those required for graduation from such school before beginning the study of natureopathy and that he is a graduate of a legally chartered, reputable school or college of natureopathy, approved by said board with the consent of the Commissioner of Public Health. Said department shall issue a license to each applicant who passes the examination and who has met all other requirements of this chapter and any regulations adopted hereunder. There shall be paid to the department by such applicant a fee of five hundred sixty-five dollars. Any person who has passed the prescribed examination shall receive from said department a license, which license shall include a statement that the person named therein is qualified to practice natureopathy. The secretary of said board shall file annually with the Department of Public Health a list of natureopathic colleges or institutions recognized by said board as legal and reputable.

(1949 Rev., S. 4390; 1949, S. 2198d; 1959, P.A. 616, S. 13; 1963, P.A. 241; 1969, P.A. 123, S. 1; June, 1971, P.A. 8, S. 45; P.A. 77-614, S. 369, 610; P.A. 80-484, S. 23, 174, 176; P.A. 89-251, S. 76, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-18; June Sp. Sess. P.A. 09-3, S. 185.)

History: 1959 act doubled fee for certificate of operation, deleted requirement that $10 fee accompany application for same, and deleted $2 fee for certificate of registration as well as requirement that department pay recording fee out of this amount; 1963 act added requirement that study begun after September 1, 1963, be of not less than 64 weeks’ duration; 1969 act deleted references to duplicate certificates and statements and to disposition of duplicate to town clerk where physician resides or intends to reside; 1971 act increased certificate fee from $50 to $150; P.A. 77-614 replaced department of health with department of health services, required health services commissioner’s consent for examinations and required that chapter and related regulations, rather than board, determine whether applicant receives certificate, effective January 1, 1979; P.A. 80-484 replaced certificate of registration with license and essentially transferred powers re applications, examinations and licensure from board to department, retaining board in an advisory role and revising provisions as necessary, deleted requirement that application be sworn and that applicant be, or intends to become, a resident and added provision re department’s administration of examination and setting of passing scores; P.A. 89-251 increased the application fee from $150 to $450; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-18 eliminated requirements of four years’ residence and 36 weeks per year attendance at approved schools; June Sp. Sess. P.A. 09-3 increased fee from $450 to $565.

See Sec. 19a-88 re annual renewal of licenses.

See Sec. 19a-89 re notification of change in office or residence address.

Commissioner has no discretion in issuing certificate of registration. 14 CS 199. The courts cannot aid one who was certified through fraud. 15 CS 303. Authority to approve a school or college of natureopathy rests with the board itself. Id., 468.



Section 20-37a - Students and faculty, licensure exemption. Curriculum training and procedures.

(a) For purposes of this section:

(1) “Council on Natureopathic Medical Education” or “council” means the Council on Natureopathic Medical Education or its successor organization; and

(2) “Licensed faculty members” means faculty members or instructors licensed in this or another jurisdiction in the area of practice in which they are providing clinical instruction.

(b) Notwithstanding the requirements of section 20-37, no license to practice natureopathic medicine is required of:

(1) Students enrolled in a college or program of natureopathic medicine if (A) the college or program is recognized by the Council on Natureopathic Medical Education or licensed or accredited by the Board of Regents for Higher Education or Office of Higher Education, and (B) the practice that would otherwise require a license is pursuant to a course of instruction or assignments from an instructor and under the supervision of the instructor; or

(2) Licensed faculty members providing the didactic and clinical training necessary to meet the accreditation standards of the Council on Natureopathic Medical Education at a college or program recognized by the council or licensed or accredited by the Board of Regents for Higher Education or Office of Higher Education.

(c) A college or program of natureopathic medicine approved pursuant to section 20-37 may include within its curriculum such didactic and clinical training as is necessary for such college or program to qualify for accreditation by the Council on Natureopathic Medical Education, including such training that is outside the scope of the practice of natureopathy, as defined in section 20-34. Students and licensed faculty members of such college or program may perform all procedures that are part of the curriculum of such college or program, provided such procedures are incidental to the course of study at such college or program and the student conducting such procedures is under the direct supervision of a faculty member who is licensed to perform such procedures in this state.

(P.A. 98-83, S. 1, 2; P.A. 00-52; P.A. 07-166, S. 2; P.A. 08-116, S. 4; P.A. 11-48, S. 285; P.A. 12-156, S. 53; P.A. 13-118, S. 20.)

History: P.A. 00-52 added new Subsec. (c) re curriculum training and procedures; P.A. 07-166 amended Subsec. (b)(1) and (2) to substitute “Board of Governors of Higher Education” for “Board of Governors for Higher Education”, effective June 19, 2007; P.A. 08-116 made a technical change in Subsec. (c), effective May 27, 2008; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; P.A. 12-156 amended Subsec. (b) by adding references to State Board of Education re accreditation, effective June 15, 2012; P.A. 13-118 amended Subsec. (b) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 20-37b - License by endorsement.

Notwithstanding the provisions of section 20-37, the Department of Public Health may grant a license by endorsement to a natureopathic physician who presents evidence satisfactory to the Commissioner of Public Health that the applicant is licensed or certified as a natureopathic physician, or as a person entitled to perform similar services under a different designation, in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to or higher than those of this state. The department may require such applicant to provide evidence satisfactory to the commissioner that the applicant understands Connecticut laws and regulations relating to the practice of natureopathy. The fee for such license shall be four hundred fifty dollars. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(P.A. 03-252, S. 7.)



Section 20-38 - Receipts to be credited to General Fund.

Section 20-38 is repealed.

(1949 Rev., S. 4395; 1955, S. 2199d; 1959, P.A. 616, S. 14; P.A. 80-484, S. 175, 176.)



Section 20-39 - Subjects of examination.

Each applicant for the certificate of registration provided for in section 20-37 shall take a written examination on the following subjects: Anatomy, physiology, histology, psychology, chemistry, hygiene, public health, dietetics, jurisprudence, natureopathic pathology, diagnosis and theory and practice of natureopathic therapeutics.

(1949 Rev., S. 4391; P.A. 77-614, S. 323, 610; P.A. 81-471, S. 15, 71.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 81-471 eliminated requirement that examination questions and answers be retained for six years by the department of health services.



Section 20-39a - Professional liability insurance required, when. Amount of insurance. Reporting requirements.

(a) Each person licensed to practice natureopathy under the provisions of section 20-37 who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company which issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8) and (9) of subsection (b) of section 38a-393, shall on and after January 1, 1995, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellation or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 94-71, S. 4; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 68, 166.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 required addresses to be included with the record of names in Subsec. (b), effective June 3, 1996.



Section 20-40 - Refusal of license. Disciplinary grounds.

Said department may refuse to grant a license to practice natureopathy or may take any of the actions set forth in section 19a-17 for any of the following reasons: The employment of fraud or material deception in obtaining a license, habitual intemperance in the use of ardent spirits, narcotics or stimulants to such an extent as to incapacitate the user for the performance of professional duties, violations of the provisions of this chapter or regulations adopted hereunder, engaging in fraud or material deception in the course of professional services or activities, physical or mental illness, emotional disorder or loss of motor skill, including, but not limited to, deterioration through the aging process, illegal, incompetent or negligent conduct in his practice, failure to maintain professional liability insurance or other indemnity against liability for professional malpractice as provided in subsection (a) of section 20-39a, failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j or failure to comply with the provisions of section 20-42a. Any applicant for a license to practice natureopathy or any practitioner against whom any of the foregoing grounds for refusing a license or action under said section 19a-17 are presented to said board shall be furnished with a copy of the complaint and shall have a hearing before said board in accordance with the regulations adopted by the Commissioner of Public Health. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(1949 Rev., S. 4392; P.A. 77-614, S. 370, 610; P.A. 80-484, S. 24, 176; P.A. 81-471, S. 16, 71; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 94-71, S. 10; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 08-109, S. 3; P.A. 13-305, S. 3.)

History: P.A. 77-614 allowed board to refuse license for violations of chapter and related regulations and replaced details of hearing procedure with statement that hearings be in accordance with regulations adopted by commissioner, effective January 1, 1979; P.A. 80-484 transferred powers of board to department and extended applicability to actions of disciplinary nature, deleted actions for conviction of crime involving moral turpitude, added actions re fraud or deception in course of professional services or activities, physical or mental illness, emotional disorders, loss of motor skill or illegal, incompetent or negligent conduct of practitioner and added provisions re required physical or mental examinations and re petitions to court for enforcement of orders or actions; P.A. 81-471 made no substantive changes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-71 inserted new language concerning failure to maintain professional liability insurance or other indemnity liability for professional malpractice; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of grounds for refusal of license or disciplinary action, effective January 1, 2010; P.A. 13-305 added provision allowing department to refuse to grant license or take action specified in Sec. 19a-17 for failure to comply with Sec. 20-42a.



Section 20-41 - Renewal of licenses. Fee.

Section 20-41 is repealed.

(1949 Rev., S. 4393; 1959, P.A. 616, S. 15.)



Section 20-41a - Continuing education: Definitions; contact hours; attestation; record-keeping; exemptions, waivers and extensions; reinstatement of void licenses.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Contact hour” means a minimum of fifty minutes of continuing education activity;

(3) “Department” means the Department of Public Health;

(4) “Licensee” means any person who receives a license from the department pursuant to chapter 373; and

(5) “Registration period” means the one-year period for which a license renewed in accordance with section 19a-88 is current and valid.

(b) Except as otherwise provided in this section, for registration periods beginning on and after October 1, 2009, a licensee applying for license renewal shall earn a minimum of fifteen contact hours of continuing education within the preceding registration period. Such continuing education shall (1) be directly related to the practice of natureopathy; and (2) reflect the professional needs of the licensee in order to meet the health care needs of the public. Qualifying continuing education activities include, but are not limited to, courses, including on-line courses, offered or approved by the Association of Accredited Naturopathic Medical Colleges, regionally accredited institutions of higher education or a state or local health department.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that he or she has satisfied the continuing education requirements of subsection (b) of this section on a form prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements of said subsection (b) for a minimum of five years following the year in which the continuing education activities were completed and shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing education requirements of this section.

(e) In individual cases involving medical disability or illness, the commissioner may, in the commissioner’s discretion, grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(f) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of fifteen contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 08-184, S. 12.)



Section 20-42 - Penalties.

Any person, except a licensed natureopath or a physician or surgeon licensed under the provisions of chapter 370, who practices or attempts to practice natureopathy, or any person who buys, sells or fraudulently obtains any diploma or license to practice natureopathy whether recorded or not, or any person who uses the title “natureopath” or any word or title to induce the belief that he is engaged in the practice of natureopathy, without complying with the provisions of this chapter, or any person who violates any of the provisions of this chapter, shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this chapter shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(1949 Rev., S. 4397; P.A. 84-526, S. 4; P.A. 13-258, S. 72.)

History: P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and made technical changes.



Section 20-42a - Delegation of colon hydrotherapy services. Penalty.

(a) For purposes of this section “colon hydrotherapist” means a person who holds and maintains certification in good standing as a colon hydrotherapist from the International Association for Colon Hydrotherapy, the National Board for Colon Hydrotherapy or the Global Professional Association for Colon Therapy.

(b) Notwithstanding the provisions of this chapter, a person licensed to practice natureopathy may delegate the provision of colon hydrotherapy services to a colon hydrotherapist, provided: (1) The natureopathic physician has evaluated the patient to whom such services are to be provided by the colon hydrotherapist and determined that such services are appropriate for the patient to receive; (2) the natureopathic physician is satisfied as to the ability of the colon hydrotherapist to provide such services to the patient; and (3) such delegation is consistent with the health and welfare of the patient and in keeping with sound medical practice; and (4) the colon hydrotherapist provides such services under the supervision and control of the natureopathic physician. No natureopathic physician shall delegate the provision of colon hydrotherapy services to any person unless the natureopathic physician first determines that such person is a colon hydrotherapist, as defined in subsection (a) of this section. Any natureopathic physician who delegates the provision of services to a colon hydrotherapist in accordance with this section shall maintain documentation of such colon hydrotherapist’s certification and make such documentation available to the Department of Public Health, upon the department’s request.

(c) Any person in violation of this section shall be fined not more than five hundred dollars or imprisoned not more than five years, or both, for each offense. For purposes of this section, each instance of patient contact or consultation that is in violation of any provision of this section shall constitute a separate offense.

(P.A. 13-305, S. 2.)






Chapter 374 - Medical Examining Boards

Section 20-43 and 20-44 - Appointment and removal of members of examining boards. Obtaining certificate by fraud; fraudulent acts; penalty.

Sections 20-43 and 20-44 are repealed.

(1949 Rev., S. 4357, 4362; 1953, S. 2188d; 1959, P.A. 393, S. 2; P.A. 77-614, S. 371, 610; P.A. 80-484, S. 175, 176.)



Section 20-45 - Suspension, revocation or annulment of license. Disciplinary proceedings.

The license of any licensed practitioner of the healing arts in this state, except a physician as defined in section 20-13a, may be revoked, suspended or annulled, or such practitioner may be reprimanded or otherwise disciplined, after notice and hearing, on the recommendation of the examining board representing the branch of the healing arts practiced by such practitioner for any cause named below. Proceedings relative to the revocation, suspension or annulment of a license or toward disciplinary action may be begun by the filing of written charges, verified by affidavit, by the Commissioner of Public Health with the examining board representing the branch of the healing arts practiced by the practitioner. The causes for which a license may be revoked, suspended or annulled or for which a practitioner may be reprimanded or otherwise disciplined are as follows: Conviction in a court of competent jurisdiction, either within or without this state, of any crime in the practice of his profession; fraudulent or deceptive conduct in the course of professional services or activities; illegal, incompetent or negligent conduct in the practice of the healing arts; habitual intemperance in the use of spirituous stimulants or addiction to the use of morphine, cocaine or other habit-forming drugs; aiding or abetting the unlawful practice of any branch of the healing arts; failure to record a license as required by law; physical or mental illness, emotional disorder or loss of motor skill, including but not limited to deterioration through the aging process of the practitioner; fraud or material deception in obtaining a license; or violation of any applicable statute or regulation. The clerk of any court in this state in which a person practicing any profession under the jurisdiction of any of the examining boards for the healing arts has been convicted of any crime as described in this section shall, immediately after such conviction, transmit a certified copy, in duplicate, of the information and judgment, without charge, to the Department of Public Health, containing the name and address of the practitioner, the crime of which he was convicted and the date of conviction. The Commissioner of Public Health may order a practitioner to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(1949 Rev., S. 4358; 1957, P.A. 196; February, 1965, P.A. 542, S. 1; P.A. 76-276, S. 11, 22; P.A. 77-614, S. 372, 610; P.A. 80-484, S. 17, 176; P.A. 81-471, S. 17, 71; P.A. 83-587, S. 35, 96; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58.)

History: 1965 act authorized health commissioner rather than state health department to initiate license or disciplinary proceedings; P.A. 76-276 added exception for physicians as defined in Sec. 20-13a; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services and allowed disciplinary action for violation of applicable statutes or regulations, effective January 1, 1979; P.A. 80-484 deleted references to certificates of registration and “registered” practitioners, revised grounds for disciplinary action to delete crimes of moral turpitude or “infamous” crimes, immoral, dishonorable or unprofessional conduct, insanity, advertising which is deceptive, etc., aiding or abetting unlawful practice and failure to record license and to add deceptive conduct, physical or mental illness, emotional disorder and loss of motor skill and added provisions re required physical or mental examination and re petitions to court for enforcement of order or action; P.A. 81-471 deleted references to certificates of registration as of July 1, 1981; P.A. 83-587 made a technical amendment; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 7-49 re failure of healing arts practitioner to file birth certificate as cause for suspension of license.

See Sec. 19a-70 re violation of regulations concerning distribution of biologic products during an emergency as cause for revocation, suspension or annulment of license.

See Sec. 53-341 re prohibition of use of title “doctor” by healing arts practitioner.

License must be revoked or suspended under statute for conviction under Secs. 53-243 and 53-227. 13 CS 144. Three or four isolated instances not enough for “habitually negligent conduct.” 15 CS 419. Procedure of section explained. Id., 468. “Habitually negligent”, “dishonorable” and “unprofessional conduct” defined; requirements of proof. 16 CS 281. Statute fixing acts upon which revocation of license is based is both penal and remedial and its construction is a matter of law. Id. On an appeal from administrative board, the sole function of the court is to determine whether or not the board acted illegally. 25 CS 349.



Section 20-46 to 20-49 - Hearing of charges; revocation; return of certificate or license. Appeal. Restoration of license. Rescission or modification of revocation or suspension of certificate of registration by Medical Examining Board. Registration of retired practitioners.

Sections 20-46 to 20-49, inclusive, are repealed.

(1949 Rev., S. 4359–4361, 4367; 1949, S. 2189d; 1953, S. 2190d; 1961, P.A. 291; 1963, P.A. 321; February, 1965, P.A. 542, S. 2; 1971, P.A. 870, S. 55; 1972, P.A. 294, S. 37; P.A. 76-276, S. 20, 22; 76-436, S. 417, 681; P.A. 77-603, S. 60, 125; 77-614, S. 323, 373, 374, 587, 610; P.A. 78-280, S. 33, 127; 78-303, S. 85, 88, 136; P.A. 80-484, S. 175, 176.)






Chapter 375 - Podiatry

Section 20-50 - Podiatric medicine defined.

“Podiatric medicine” means the diagnosis and treatment, including medical and surgical treatment, of ailments of the foot and the anatomical structures of the foot and the administration and prescription of drugs incidental thereto. It shall include treatment of local manifestations of systemic diseases as they appear on the foot. A doctor of podiatric medicine, licensed pursuant to this chapter may prescribe, administer and dispense drugs and controlled substances in schedule II, III, IV or V, in accordance with section 21a-252, in connection with the practice of podiatric medicine.

(1949 Rev., S. 4552; 1955, S. 2273d; 1963, P.A. 354, S. 1; 1969, P.A. 578, S. 3; 1971, P.A. 859; P.A. 73-681, S. 23, 29; P.A. 74-338, S. 21, 94; P.A. 75-567, S. 35, 80; P.A. 76-99; P.A. 91-113, S. 1; P.A. 99-102, S. 22.)

History: 1963 act updated statute, deleting reference to term “chiropody”; 1969 act redefined podiatry to include prescription, administering and dispensing of drugs other than Class A drugs and to clarify surgery allowed as that involving use of local anesthetic only; 1971 act substituted “forefoot forward of the tarsal bones but excluding operations on the bones of the tarsus” for “phalanges but limited to those structures of foot superficial to the inner layer of the fascia of the foot”; P.A. 73-681 replaced “Class A” drugs under federal narcotic laws with “Schedule II” drugs under Sec. 19-450(b); P.A. 74-338 specified drugs which may be prescribed, etc. as “controlled substances under schedules II, III, IV or V” rather than as drugs “except those drugs designated as schedule II” under Sec. 19-450(b); P.A. 75-567 added reference to drugs, in addition to controlled substances; P.A. 76-99 redefined surgery which may be performed, deleting reference to structures of forefoot forward of tarsal bones and allowing surgery under general anesthetic if performed as required in statute; P.A. 91-113 entirely replaced previous provisions, deleting the definition of podiatry and replacing it with a new definition of podiatric medicine and deleting the requirements for surgery; P.A. 99-102 deleted obsolete reference to Subsec. (d) of Sec. 21a-252.

See Secs. 20-14c to 20-14g, inclusive, re dispensing and labeling of drugs by licensed practitioners.

Cited. 46 CA 391.



Section 20-50a - Requirements for surgery.

Podiatric surgery requiring an anesthetic other than a local anesthetic shall be performed in a facility accredited by the Joint Commission on Accreditation of Healthcare Organizations or a free standing surgery center accredited by the Accreditation Association for Ambulatory Health Care, by a licensed podiatrist who is accredited by the credentials committee of the medical staff of such facility to perform podiatric surgery in conformance with rules promulgated by the chief of the surgical department of said facility taking into account the training, experience, demonstrated competence and judgment of each such licensed podiatrist, and such podiatrist shall comply with such rules. Podiatric surgery shall not include amputation of the leg or foot other than from the transmetatarsal level to the toes.

(P.A. 91-113, S. 2; P.A. 97-213, S. 7.)

History: P.A. 97-213 added reference to transmetatarsal level re amputation.



Section 20-51 - Examining board: Appointment and qualifications.

The Connecticut Board of Examiners in Podiatry shall consist of five members. The Governor shall appoint three members of said board who shall be resident practicing podiatrists of good standing in their profession and graduates of approved colleges or schools of chiropody or podiatry and two public members. The Governor shall appoint a chairman from among such members. Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. No professional member shall be an elected or appointed officer of a professional society of podiatrists or have been such an officer during the year immediately preceding his appointment. No member shall serve more than two full consecutive terms which commence after July 1, 1980.

(1949 Rev., S. 4553; 1957, P.A. 369; 1961, P.A. 142; 1971, P.A. 617, S. 1; P.A. 77-614, S. 375, 610; P.A. 80-484, S. 166, 176; P.A. 81-471, S. 18, 71; June Sp. Sess. P.A. 91-12, S. 18, 55; P.A. 98-143, S. 7, 24.)

History: 1961 act updated statute, substituting Connecticut Podiatry Association, Incorporated, for Connecticut Chiropody Society, Incorporated; 1971 act increased board membership from three to five, revised appointment provisions, increasing terms from three to five years after initial staggered terms, and removed health commissioner as ex-officio member; P.A. 77-614 reduced podiatrist members from five to three and added two public members, deleted October first as appointment date, provisions re terms and reference to nominations by Podiatry Association for filling vacancy, effective January 1, 1979; P.A. 80-484 required that podiatrist members be currently practicing but not that they have practiced continuously for three years as was previously required, deleted provision re appointments from nominees of Podiatry Association and re filling of vacancies and added provisions re meetings, expense reimbursements, members’ attendance, duties, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981, and inserted provision prohibiting members serving for more than two consecutive terms; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 98-143 added quorum provision, effective July 1, 1998.

See Sec. 4-9a for definition of “public member”.

See Sec. 4-10 re appointment of board and commission members from lists presented to Governor.

See Sec. 4-40a re compensation and expense of licensing boards and commissions.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.

Cited. 22 CA 181.



Section 20-52 and 20-53 - Removals from examining board. Organization and rules.

Sections 20-52 and 20-53 are repealed.

(1949 Rev., S. 4554, 4555; 1959, P.A. 616, S. 16; P.A. 77-510; 77-614, S. 376, 609, 610; P.A 80-484, S. 175, 176.)



Section 20-54 - Qualifications for general practice, medical and nonsurgical treatment of the ankle and surgical treatment of the ankle. Permits. Exception for surgery under the direct supervision of a physician or surgeon. Regulations. Effect of permit on hospital privileges.

(a) No person other than those described in section 20-57 and those to whom a license has been reissued as provided by section 20-59 shall engage in the practice of podiatry in this state until such person has presented to the department satisfactory evidence that such person has received a diploma or other certificate of graduation from an accredited school or college of chiropody or podiatry approved by the Board of Examiners in Podiatry with the consent of the Commissioner of Public Health, nor shall any person so practice until such person has obtained a license from the Department of Public Health after meeting the requirements of this chapter. A graduate of an approved school of chiropody or podiatry subsequent to July 1, 1947, shall present satisfactory evidence that he or she has been a resident student through not less than four graded courses of not less than thirty-two weeks each in such approved school and has received the degree of D.S.C., Doctor of Surgical Chiropody, or Pod. D., Doctor of Podiatry, or other equivalent degree; and, if a graduate of an approved chiropody or podiatry school subsequent to July 1, 1951, that he or she has completed, before beginning the study of podiatry, a course of study of an academic year of not less than thirty-two weeks’ duration in a college or scientific school approved by said board with the consent of the Commissioner of Public Health, which course included the study of chemistry and physics or biology; and if a graduate of an approved college of podiatry or podiatric medicine subsequent to July 1, 1971, that he or she has completed a course of study of two such prepodiatry college years, including the study of chemistry, physics or mathematics and biology, and that he or she received the degree of D.P.M., Doctor of Podiatric Medicine. No provision of this section shall be construed to prevent graduates of a podiatric college, approved by the Board of Examiners in Podiatry with the consent of the Commissioner of Public Health, from receiving practical training in podiatry in a residency program in an accredited hospital facility which program is accredited by the Council on Podiatric Education.

(b) A licensed podiatrist who is board qualified or certified by the American Board of Podiatric Surgery or the American Board of Podiatric Orthopedics and Primary Podiatric Medicine may engage in the medical and nonsurgical treatment of the ankle and the anatomical structures of the ankle, as well as the administration and prescription of drugs incidental thereto, and the nonsurgical treatment of manifestations of systemic diseases as they appear on the ankle. Such licensed podiatrist shall restrict treatment of displaced ankle fractures to the initial diagnosis and the initial attempt at closed reduction at the time of presentation and shall not treat tibial pilon fractures. For purposes of this section, “ankle” means the distal metaphysis and epiphysis of the tibia and fibula, the articular cartilage of the distal tibia and distal fibula, the ligaments that connect the distal metaphysis and epiphysis of the tibia and fibula and the talus, and the portions of skin, subcutaneous tissue, fascia, muscles, tendons and nerves at or below the level of the myotendinous junction of the triceps surae.

(c) No licensed podiatrist may independently engage in the surgical treatment of the ankle, including the surgical treatment of the anatomical structures of the ankle, as well as the administration and prescription of drugs incidental thereto, and the surgical treatment of manifestations of systemic diseases as they appear on the ankle, until such licensed podiatrist has obtained a permit from the Department of Public Health after meeting the requirements set forth in subsection (d) or (e) of this section, as appropriate. No licensed podiatrist who applies for a permit to independently engage in the surgical treatment of the ankle shall be issued such permit unless (1) the commissioner is satisfied that the applicant is in compliance with all requirements set forth in subsection (d) or (e) of this section, as appropriate, and (2) the application includes payment of a fee in the amount of one hundred dollars. For purposes of this section, “surgical treatment of the ankle” does not include the performance of total ankle replacements or the treatment of tibial pilon fractures.

(d) The Department of Public Health may issue a permit to independently engage in standard ankle surgery procedures to any licensed podiatrist who: (1) (A) Graduated on or after June 1, 2006, from a three-year residency program in podiatric medicine and surgery that was accredited by the Council on Podiatric Medical Education, or its successor organization, at the time of graduation, and (B) holds and maintains current board certification in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization; (2) (A) graduated on or after June 1, 2006, from a three-year residency program in podiatric medicine and surgery that was accredited by the Council on Podiatric Medical Education, or its successor organization, at the time of graduation, (B) is board qualified, but not board certified, in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization, and (C) provides documentation satisfactory to the department that such licensed podiatrist has completed acceptable training and experience in standard or advanced midfoot, rearfoot and ankle procedures; or (3) (A) graduated before June 1, 2006, from a residency program in podiatric medicine and surgery that was at least two years in length and was accredited by the Council on Podiatric Medical Education at the time of graduation, (B) holds and maintains current board certification in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization, and (C) provides documentation satisfactory to the department that such licensed podiatrist has completed acceptable training and experience in standard or advanced midfoot, rearfoot and ankle procedures. For purposes of this subsection, “standard ankle surgery procedures” includes soft tissue and osseous procedures.

(e) The Department of Public Health may issue a permit to independently engage in advanced ankle surgery procedures to any licensed podiatrist who has obtained a permit under subsection (d) of this section, or who meets the qualifications necessary to obtain a permit under said subsection (d), provided such licensed podiatrist: (1) (A) Graduated on or after June 1, 2006, from a three-year residency program in podiatric medicine and surgery that was accredited by the Council on Podiatric Medical Education, or its successor organization, at the time of graduation, (B) holds and maintains current board qualification in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization, and (C) provides documentation satisfactory to the department that such licensed podiatrist has completed acceptable training and experience in advanced midfoot, rearfoot and ankle procedures; or (2) (A) graduated before June 1, 2006, from a residency program in podiatric medicine and surgery that was at least two years in duration and was accredited by the Council on Podiatric Medical Education at the time of graduation, (B) holds and maintains current board certification in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization, and (C) provides documentation satisfactory to the department that such licensed podiatrist has completed acceptable training and experience in advanced midfoot, rearfoot and ankle procedures. For purposes of this subsection, “advanced ankle surgery procedures” includes ankle fracture fixation, ankle fusion, ankle arthroscopy, insertion or removal of external fixation pins into or from the tibial diaphysis at or below the level of the myotendinous junction of the triceps surae, and insertion and removal of retrograde tibiotalocalcaneal intramedullary rods and locking screws up to the level of the myotendinous junction of the triceps surae, but does not include the surgical treatment of complications within the tibial diaphysis related to the use of such external fixation pins.

(f) A licensed podiatrist who (1) graduated from a residency program in podiatric medicine and surgery that was at least two years in duration and was accredited by the Council on Podiatric Medical Education, or its successor organization, at the time of graduation, and (2) (A) holds and maintains current board certification in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization, (B) is board qualified in reconstructive rearfoot ankle surgery by the American Board of Podiatric Surgery, or its successor organization, or (C) is board certified in foot and ankle surgery by the American Board of Podiatric Surgery, or its successor organization, may engage in the surgical treatment of the ankle, including standard and advanced ankle surgery procedures, without a permit issued by the department in accordance with subsection (d) or (e) of this section, provided such licensed podiatrist is performing such procedures under the direct supervision of a physician or surgeon licensed under chapter 370 who maintains hospital privileges to perform such procedures or under the direct supervision of a licensed podiatrist who has been issued a permit under the provisions of subsection (d) or (e) of this section, as appropriate, to independently engage in standard or advanced ankle surgery procedures.

(g) The Commissioner of Public Health shall appoint an advisory committee to assist and advise the commissioner in evaluating applicants’ training and experience in midfoot, rearfoot and ankle procedures for purposes of determining whether such applicants should be permitted to independently engage in standard or advanced ankle surgery procedures pursuant to subsection (d) or (e) of this section. The advisory committee shall consist of four members, two of whom shall be podiatrists recommended by the Connecticut Podiatric Medical Association and two of whom shall be orthopedic surgeons recommended by the Connecticut Orthopedic Society.

(h) Not later than July 1, 2015, the Commissioner of Public Health shall adopt regulations, in accordance with chapter 54, to implement the provisions of subsections (c) to (f), inclusive, of this section. Such regulations shall include, but not be limited to, the number and types of procedures required for an applicant’s training or experience to be deemed acceptable for purposes of issuing a permit under subsection (d) or (e) of this section. In identifying the required number and types of procedures, the commissioner shall seek the advice and assistance of the advisory committee appointed under subsection (g) of this section and shall consider nationally recognized standards for accredited residency programs in podiatric medicine and surgery for midfoot, rearfoot and ankle procedures. The commissioner may issue permits pursuant to subsections (c) to (e), inclusive, of this section prior to the effective date of any regulations adopted pursuant to this section.

(i) The Department of Public Health’s issuance of a permit to a licensed podiatrist to independently engage in the surgical treatment of the ankle shall not be construed to obligate a hospital or outpatient surgical facility to grant such licensed podiatrist privileges to perform such procedures at the hospital or outpatient surgical facility.

(1949 Rev., S. 4552, 4556; 1949, S. 2274d; 1955, S. 2273d; 1963, P.A. 247; 1971, P.A. 124; 1972, P.A. 232; P.A. 76-113, S. 4; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 25, 176; P.A. 81-472, S. 133, 159; P.A. 91-113, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 06-160, S. 1; P.A. 07-252, S. 25, 34; P.A. 13-305, S. 4.)

History: 1963 act added provision re one who has received a degree equivalent to a D.S.C. or Pod. D; 1971 act added requirements applicable to persons graduating from approved podiatry colleges after July 1, 1971; 1972 act allowed mathematics study as alternative to physics study for graduates after July 1, 1971; P.A. 76-113 deleted citizenship requirement for applicants; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 substituted “license” for “certificate”, required presentation of credentials to health services department rather than to board of examiners, required consent of health services commissioner for approval of schools or colleges and deleted requirements that applicant be or intends to become a resident, that he be of good moral character and that he have received from board of examiners a certificate of qualification; P.A. 81-472 made technical changes; P.A. 91-113 amended section to clarify residency programs for graduates of podiatric colleges and to specify that diploma or certificate must be from an accredited school or college; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 06-160 designated existing language as Subsec. (a) and made technical changes therein for the purpose of gender neutrality, and added Subsec. (b) defining “ankle” and authorizing certain qualified or certified licensed podiatrists to engage in medical and nonsurgical treatment of the ankle; P.A. 07-252 amended Subsec. (a) by eliminating requirement that applicants present evidence of a high school education or its equivalent, made a technical change in Subsec. (b) and added Subsecs. (c) to (i) establishing qualifications for obtaining a permit to engage in surgical treatment of the ankle, standard ankle surgery procedures and advanced ankle surgery procedures and establishing qualifications for engaging in standard and advanced ankle surgery procedures without a permit, establishing an advisory committee to assist and advise commissioner in evaluating applicants’ credentials, requiring adoption of regulations specifying credentials necessary to obtain a permit for engaging in standard or advanced ankle surgery procedures and preserving rights of hospitals and outpatient surgical facilities re granting privileges to perform procedures; P.A. 13-305 amended Subsec. (d) by deleting provision re exception for performance of tibial and fibular osteotomies, amended Subsec. (e) by substituting “qualification” for “certification” in Subdiv. (1)(B), and amended Subsec. (h) by adding provision requiring commissioner to adopt regulations not later than July 1, 2015.



Section 20-55 - Examinations. Fees.

The Department of Public Health shall hold examinations under the supervision of the board at least once each year and on such other days and at such time and place as the department may designate. Candidates shall be examined in the following subjects: Anatomy and histology, physiology, dermatology and syphilology, bacteriology and pathology, chemistry, pharmacy and materia medica, theory and practice of podiatry, including diagnosis, podiatric orthopedics and therapeutics in all branches as taught and practiced in the approved schools and colleges of podiatry. The fee for such examination shall be five hundred sixty-five dollars. The examination shall be prescribed by the department with the advice and consent of the board. Passing scores shall be established by the department with the consent of the board.

(1949 Rev., S. 4557; 1957, P.A. 174, S. 1; 1959, P.A. 616, S. 17; June, 1971, P.A. 8, S. 46; P.A. 77-614, S. 377, 610; P.A. 80-484, S. 26, 176; P.A. 81-471, S. 19, 71; P.A. 89-251, S. 77, 203; P.A. 91-113, S. 4; May Sp. Sess. P.A. 92-6, S. 20, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 186.)

History: 1959 act increased examination fee from $35 to $50; 1971 act raised examination fees to $100; P.A. 77-614 placed examinations within jurisdiction of department of health services rather than board of examiners except that board establishes content of examination and time and place examination given, effective January 1, 1979; P.A. 80-484 essentially transferred all examination duties to department, retaining board in supervisory and advisory capacity and added provision re establishment of passing scores; P.A. 81-471 deleted requirement that examination be held on second Tuesday of July and provided that examination is to be held at least once each year; P.A. 89-251 increased the examination fee from $100 to $300; P.A. 91-113 replaced reference to chiropodical orthopedics to podiatric orthopedics; May Sp. Sess. P.A. 92-6 raised examination fee from $300 to $450; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $450 to $565.



Section 20-56 - List of practitioners to be filed.

The board shall file with the department a list of the practitioners of podiatry, which list said department shall keep on file until replaced by a new list established by the board.

(1949 Rev., S. 4564; P.A. 77-614, S. 378, 610; P.A. 81-471, S. 20, 71.)

History: P.A. 77-614 rephrased provision to reflect department’s assumption of responsibility for examinations; P.A. 81-471 deleted requirement that examination questions and answers be retained by the department of health services for at least 90 days.



Section 20-57 - Licensure without examination.

The Department of Public Health may accept a certificate issued by the National Board of Podiatry Examiners or the license of any state board of podiatry examiners or duly authorized licensing agency of any state in the United States or in the District of Columbia, in lieu of the written examination provided for in this chapter, if the department finds that such applicant has been graduated from a chiropody or podiatry school or college recognized by the Connecticut Board of Examiners in Podiatry at the time of his graduation from such school or college and that such state board or licensing agency maintains standards for licensure determined by the department to be equal to or higher than those of this state, and that he has presented to said department evidence showing him to be of good professional standing, provided the application shall be accompanied by a fee of five hundred sixty-five dollars. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the board annually of the number of applications it receives for licensure under this section.

(1949 Rev., S. 4558; 1955, S. 2275d; 1957, P.A. 174, S. 2; 1959, P.A. 616, S. 18; 1963, P.A. 334; February, 1965, P.A. 568, S. 1; June, 1971, P.A. 8, S. 47; P.A. 73-634; P.A. 76-113, S. 5; P.A. 80-484, S. 27, 176; P.A. 89-251, S. 78, 203; P.A. 93-381, S. 9, 39; P.A. 94-210, S. 23, 30; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 187.)

History: 1959 act increased application fee from $75; 1963 act added provision re acceptance by board of certificate issued by National Board of Podiatry Examiners; 1965 act added certification by National Board of Podiatry Examiners as exception to 5-year practice requirement; 1971 act increased application fee from $100 to $150; P.A. 73-634 permitted board to require that applicant pass an oral and practical examination; P.A. 76-113 deleted citizenship requirement for applicants; P.A. 80-484 transferred powers to waive written examination, etc. from board of examiners to health services department, deleted provision re oral and practical examinations and requirements that applicant be or intends to become a resident, that he have practiced continuously for 5 years that he be of good moral character, replaced “certificate of qualification” with “license” and prohibited issuance of license to applicants against whom disciplinary action is pending or who are subject of an unresolved complaint and required that board be informed of number of applications annually; P.A. 89-251 increased the application fee from $150 to $450; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-210 added reference to duly authorized licensing agency of any state, replaced requirement that examination be substantially similar to or of higher quality than Connecticut examination with requirement that exam be equal to or higher than Connecticut exam in quality, removed reciprocity requirement and requirement of 10 years of practice outside of state if in state examination is not passed, effective June 9, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased application fee from $450 to $565.



Section 20-58 - Transmittal of certificate to Department of Health Services. License.

Section 20-58 is repealed.

(1949 Rev., S. 4563; 1959, P.A. 616, S. 19; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 175, 176.)



Section 20-58a - Professional liability insurance required, when. Amount of insurance. Reporting requirements.

(a) Each person licensed to practice podiatric medicine under the provisions of section 20-54 or 20-57 who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company which issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8) and (9) of subsection (b) of section 38a-393, shall on and after January 1, 1995, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellation or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 94-71, S. 5; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 69, 166.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 required addresses to be included with the record of names in Subsec. (b), effective June 3, 1996.



Section 20-59 - Disciplinary action by board; grounds.

The board may take any of the actions set forth in section 19a-17 for any of the following reasons: (1) Procurement of a license by fraud or material deception; (2) conviction in a court of competent jurisdiction, either within or without this state, of any crime in the practice of podiatry; (3) fraudulent or deceptive conduct in the course of professional services or activities; (4) illegal or incompetent or negligent conduct in the practice of podiatry; (5) habitual intemperance in the use of spirituous stimulants or addiction to the use of morphine, cocaine or other drugs having a similar effect; (6) aiding and abetting the practice of podiatry by an unlicensed person or a person whose license has been suspended or revoked; (7) mental illness or deficiency of the practitioner; (8) physical illness or loss of motor skill, including, but not limited to, deterioration through the aging process, of the practitioner; (9) undertaking or engaging in any medical practice beyond the privileges and rights accorded to the practitioner of podiatry by the provisions of this chapter; (10) failure to maintain professional liability insurance or other indemnity against liability for professional malpractice as provided in subsection (a) of section 20-58a; (11) independently engaging in the performance of ankle surgery procedures without a permit, in violation of section 20-54; (12) violation of any provision of this chapter or any regulation adopted hereunder; or (13) failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. The clerk of any court in this state in which a person practicing podiatry has been convicted of any crime shall, upon such conviction, make written report, in duplicate, to the Department of Public Health of the name and residence of such person, the crime of which such person was convicted and the date of conviction; and said department shall forward one of such duplicate reports to the board.

(1949 Rev., S. 4559; P.A. 77-614, S. 379, 610; P.A. 80-484, S. 28, 176; P.A. 81-471, S. 21, 71; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 94-71, S. 11; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 07-252, S. 35; P.A. 08-109, S. 4.)

History: P.A. 77-614 replaced department of health with department of health services and allowed disciplinary action for violations of chapter or related regulations, effective January 1, 1979; P.A. 80-484 rephrased reference to actions of disciplinary nature, substituted “license” for “certificate of qualification”, deleted grounds re crimes of moral turpitude, felony or misdemeanor, immoral, dishonorable or unprofessional conduct and misleading, etc. advertising, added grounds re deception, physical illness and loss of motor skill, added provisions re required physical or mental examinations and re petitions to court for enforcement of orders or actions and deleted provision re revocation etc. of correlated licenses issued by health services department and reissuance of certificates; P.A. 81-471 made minor changes in wording; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-71 inserted new Subdiv. (10) concerning failure to maintain professional liability insurance or other indemnity against liability for professional malpractice and renumbered former Subdiv. (10) as (11); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 added new Subdiv. (11) allowing board to take disciplinary action for independently engaging in the performance of ankle surgery procedures without a permit, in violation of Sec. 20-54, and redesignated existing Subdiv. (11) as Subdiv. (12); P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of grounds for disciplinary action, effective January 1, 2010.

Does not unlawfully delegate legislative power to a nonelective body. 22 CA 193.

Subdiv. (4):

Cited. 22 CA 181.



Section 20-60 to 20-62 - Jurisdiction of charges against practitioner; hearing; revocation or suspension of license. Appeal. Restoration of right to practice upon reversal of conviction.

Sections 20-60 to 20-62, inclusive, are repealed.

(1949 Rev., S. 4560–4562; 1971, P.A. 101; 870, S. 56; P.A. 76-436, S. 418, 681; P.A. 77-603, S. 61, 125; 77-614, S. 323, 380, 381, 610; P.A. 80-484, S. 175, 176.)



Section 20-63 - Title “Doctor” not to be used.

No person granted a certificate under this chapter shall display or use the title “Doctor” or its synonym without the designation “Podiatrist” or “Podiatric Medicine” and shall not mislead the public as to the limited professional scope of practice to treat human ailments.

(1949 Rev., S. 4565; P.A. 91-113, S. 5.)

History: P.A. 91-113 amended section to include “Podiatric Medicine” as designation to be used with “Doctor” and to change reference to professional qualifications to professional scope of practice.



Section 20-64 - Ownership or operation of office.

Section 20-64 is repealed.

(1949, Rev., S. 4566; P.A. 80-484, S. 175, 176.)



Section 20-65 - Penalty.

Any person, except a licensed podiatrist, a licensed natureopathic physician or a physician or surgeon licensed under the provisions of chapter 370, who practices or attempts to practice podiatry, or any person who buys, sells or fraudulently obtains any diploma or license to practice podiatry, or any person who uses the title “podiatrist” or any word or title to induce the belief that such person is engaged in the practice of podiatry, without complying with the provisions of this chapter, shall be guilty of a class D felony. Nothing in this section shall be construed to prohibit or restrict the sale or fitting of corrective, orthopedic or arch-supporting shoes or commercial foot appliances by retail merchants and no such retail merchant shall be permitted to practice podiatry without being licensed for such practice. For the purposes of this section, each instance of patient contact or consultation that is in violation of any provision of this chapter shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(1949 Rev., S. 4567; P.A. 84-526, S. 5; P.A. 99-102, S. 23; P.A. 13-258, S. 73.)

History: P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 99-102 deleted obsolete reference to osteopathic physician and made technical changes; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years for first conviction to a class D felony for each violation and made technical changes.






Chapter 375a - Athletic Training

Section 20-65f - Definitions.

As used in this chapter:

(1) “Athletic training” means the application or provision, with the consent and under the direction of a health care provider, of (A) principles, methods and procedures of evaluation, prevention, treatment and rehabilitation of athletic injuries sustained by athletes, (B) appropriate preventative and supportive devices, temporary splinting and bracing, physical modalities of heat, cold, light massage, water, electric stimulation, sound, exercise and exercise equipment, (C) the organization and administration of athletic training programs, and (D) education and counseling to athletes, coaches, medical personnel and athletic communities in the area of the prevention and care of athletic injuries. For purposes of this subdivision, “health care provider” means a person licensed to practice medicine or surgery under chapter 370, chiropractic under chapter 372, podiatry under chapter 375 or natureopathy under chapter 373;

(2) “Athletic injury” means any injury sustained by an athlete as a result of such athlete’s participation in exercises, sports, games or recreation requiring strength, agility, flexibility, range of motion, speed or stamina, or any comparable injury that prevents such athlete from participating in any such activities;

(3) “Athlete” means any person who is a member of any professional, amateur, school or other sports team, or is a regular participant in sports or recreational activities, including, but not limited to, training and practice activities, that require strength, agility, flexibility, range of motion, speed or stamina. For purposes of this subdivision, “regular” means not less than three times per week;

(4) “Standing orders” means written protocols, recommendations and guidelines for treatment and care, furnished and signed by a health care provider specified under subdivision (1) of this section, to be followed in the practice of athletic training that may include, but not be limited to, (A) appropriate treatments for specific athletic injuries, (B) athletic injuries or other conditions requiring immediate referral to a licensed health care provider, and (C) appropriate conditions for the immediate referral to a licensed health care provider of injured athletes of a specified age or age group;

(5) “Commissioner” means the Commissioner of Public Health.

(P.A. 00-226, S. 1, 20.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.



Section 20-65g - License required for practice and use of title.

(a) Except as provided in section 20-65i, no person may practice athletic training unless such person is licensed pursuant to section 20-65k.

(b) No person may use the title “licensed athletic trainer” or make use of any title, words, letters or abbreviations indicating or implying that such person is licensed to practice athletic training unless such person is licensed pursuant to section 20-65k.

(P.A. 00-226, S. 2, 20.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.



Section 20-65h - Referral to licensed health care provider.

(a) Each person who practices athletic training under standing orders shall make a written or oral referral to a licensed health care provider of any athlete who has an athletic injury whose symptoms have not improved for a period of four days from the day of onset, or who has any physical or medical condition that would constitute a medical contraindication for athletic training or that may require evaluation or treatment beyond the scope of athletic training. The injuries or conditions requiring a referral under this subsection shall include, but not be limited to, suspected medical emergencies or illnesses, physical or mental illness and significant tissue or neurological pathologies.

(b) Each person who practices athletic training, but not under standing orders, may perform initial evaluation and temporary splinting and bracing of any athlete with an athletic injury and shall, without delay, make a written or oral referral of such athlete to a licensed health care provider. The limitations on the practice of athletic training set forth in this subsection shall not apply in the case of any athlete that is referred to such person by a licensed health care provider, provided such practice shall be limited to the scope of such referral.

(P.A. 00-226, S. 3, 20.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.



Section 20-65i - Exceptions to licensing requirement.

A license to practice athletic training shall not be required of: (1) A practitioner who is licensed or certified by a state agency and is performing services within the scope of practice for which such person is licensed or certified; (2) a student intern or trainee pursuing a course of study in athletic training, provided the activities of such student intern or trainee are performed under the supervision of a person licensed to practice athletic training and the student intern or trainee is given the title of “athletic trainer intern”, or similar designation; (3) a person employed or volunteering as a coach of amateur sports who provides first aid for athletic injuries to athletes being coached by such person; (4) a person who furnishes assistance in an emergency; or (5) a person who acts as an athletic trainer in this state for less than thirty days per calendar year and who is licensed as an athletic trainer by another state or is certified by the Board of Certification, Inc., or its successor organization.

(P.A. 00-226, S. 4, 20; P.A. 06-195, S. 43.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 06-195 changed “National Athletic Trainers’ Association Board of Certification, Inc.” to “Board of Certification, Inc.” in Subdiv. (5), effective June 7, 2006.



Section 20-65j - Qualifications for licensure. Licensure by endorsement.

(a) Except as provided in subsections (b) and (c) of this section, an applicant for a license to practice athletic training shall have: (1) A baccalaureate degree from a regionally accredited institution of higher education, or from an institution of higher learning located outside of the United States that is legally chartered to grant postsecondary degrees in the country in which such institution is located; and (2) current certification as an athletic trainer by the Board of Certification, Inc., or its successor organization.

(b) An applicant for licensure to practice athletic training by endorsement shall present evidence satisfactory to the commissioner (1) of licensure or certification as an athletic trainer, or as a person entitled to perform similar services under a different designation, in another state having requirements for practicing in such capacity that are substantially similar to or higher than the requirements in force in this state, and (2) that there is no disciplinary action or unresolved complaint pending against such applicant.

(c) Prior to April 30, 2007, the commissioner shall grant a license as an athletic trainer to any applicant who presents evidence satisfactory to the commissioner of (1) the continuous providing of services as an athletic trainer since October 1, 1979, or (2) certification as an athletic trainer by the Board of Certification, Inc., or its successor organization.

(P.A. 00-226, S. 5, 20; P.A. 04-221, S. 22; P.A. 06-195, S. 44.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 04-221 deleted former Subsec. (a)(3) re passage of national examination and changed Subsec. (a)(2) from a description of the required course of study to a requirement of certification, and amended Subsec. (c) by changing the beginning date for licensure from January 1, 2001, to “the effective date of this section” and by making a conforming change, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 06-195 amended Subsecs. (a) and (c) by changing “National Athletic Trainers’ Association Board of Certification, Inc.” to “Board of Certification, Inc.” and amended Subsec. (c) by replacing former provision re ending date for granting athletic trainer licenses to persons who meet less stringent qualifications with “Prior to April 30, 2007”.



Section 20-65k - License to practice athletic training. Temporary permit. Fees.

(a) The commissioner shall grant a license to practice athletic training to an applicant who presents evidence satisfactory to the commissioner of having met the requirements of section 20-65j. An application for such license shall be made on a form required by the commissioner. The fee for an initial license under this section shall be one hundred ninety dollars.

(b) A license to practice athletic training may be renewed in accordance with the provisions of section 19a-88, provided any licensee applying for license renewal shall maintain certification as an athletic trainer by the Board of Certification, Inc., or its successor organization. The fee for such renewal shall be two hundred dollars.

(c) The department may, upon receipt of an application for athletic training licensure, accompanied by the licensure application fee of one hundred ninety dollars, issue a temporary permit to a person who has met the requirements of subsection (a) of section 20-65j, except that the applicant has not yet sat for or received the results of the athletic training certification examination administered by the Board of Certification, Inc., or its successor organization. Such temporary permit shall authorize the permittee to practice athletic training under the supervision of a person licensed pursuant to subsection (a) of this section. Such practice shall be limited to those settings where the licensed supervisor is physically present on the premises and is immediately available to render assistance and supervision, as needed, to the permittee. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days after the date of completion of the required course of study in athletic training and shall not be renewable. Such permit shall become void and shall not be reissued in the event that the permittee fails to pass the athletic training certification examination. No permit shall be issued to any person who has previously failed the athletic training certification examination or who is the subject of an unresolved complaint or pending professional disciplinary action. Violation of the restrictions on practice set forth in this section may constitute a basis for denial of licensure as an athletic trainer.

(P.A. 00-226, S. 6, 20; P.A. 04-221, S. 23; P.A. 06-195, S. 45; P.A. 07-252, S. 57; June Sp. Sess. P.A. 09-3, S. 188.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 04-221 amended Subsec. (b) by adding requirement that licensee maintain national certification, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006 (Revisor’s note: In 2005, a reference to “providing” in Subsec. (b) was changed editorially by the Revisors to “provided” for proper form); P.A. 06-195 changed “National Athletic Trainers’ Association Board of Certification, Inc.” to “Board of Certification, Inc.” in Subsec. (b), effective June 7, 2006; P.A. 07-252 added Subsec. (c) re temporary permit to practice athletic training; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (c) to increase fees from $150 to $190 and amended Subsec. (b) to increase fee from $100 to $200.



Section 20-65l - Regulations. Administration within available appropriations.

The commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of this chapter. The commissioner shall administer the provisions of this chapter within available appropriations.

(P.A. 00-226, S. 7, 20.)

History: P.A. 00-226 effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.



Section 20-65m - Disciplinary action. Grounds.

The Department of Public Health may take any action set forth in section 19a-17 if a person issued a license pursuant to section 20-65k fails to conform to the accepted standards of the athletic trainer profession, including, but not limited to, the following: Conviction of a felony; fraud or deceit in the practice of athletic training; illegal, negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries into any patient record pertaining to athletic training; misrepresentation or concealment of a material fact in the obtaining or reinstatement of an athletic trainer license; or violation of any provisions of this chapter or any regulation adopted under this chapter. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if the license holder’s physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under section 19a-17, the cause of the action and the date of a hearing on the action shall be given and an opportunity for hearing afforded in accordance with the provisions of chapter 54.

(P.A. 06-195, S. 46.)

History: P.A. 06-195 effective June 7, 2006.






Chapter 376 - Physical Therapists

Section 20-66 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Physical therapist” means a person licensed to practice physical therapy in this state;

(2) “Physical therapy” means the evaluation and treatment of any person by the employment of the effective properties of physical measures, the performance of tests and measurements as an aid to evaluation of function and the use of therapeutic exercises and rehabilitative procedures, with or without assistive devices, for the purpose of preventing, correcting or alleviating a physical or mental disability. “Physical therapy” includes the establishment and modification of physical therapy programs, treatment planning, instruction, wellness care, peer review, consultative services and the use of low-level light laser therapy for the purpose of accelerating tissue repair, decreasing edema or minimizing or eliminating pain, but does not include surgery, the prescribing of drugs, the development of a medical diagnosis of disease, injury or illness, the use of cauterization or the use of Roentgen rays or radium for diagnostic or therapeutic purposes. As used in this section, “low-level light laser therapy” means low-level light therapy having wave lengths that range from six hundred to one thousand nanometers;

(3) “Physical therapist assistant” means a person licensed to assist in the practice of physical therapy in this state under the supervision of a physical therapist. For purposes of this subdivision and subdivision (2) of subsection (a) of section 20-73, “supervision” means the overseeing of or the participation in the work of a physical therapist assistant by a licensed physical therapist, including, but not limited to: (A) Continuous availability of direct communication between the physical therapist assistant and a licensed physical therapist; (B) availability of a licensed physical therapist on a regularly scheduled basis to (i) review the practice of the physical therapist assistant, and (ii) support the physical therapist assistant in the performance of the physical therapist assistant’s services; and (C) a predetermined plan for emergency situations, including the designation of an alternate licensed physical therapist in the absence of the regular licensed physical therapist;

(4) “Assist in the practice of physical therapy” means the treatment of any person by the employment of the effective properties of physical measures and the use of therapeutic exercises and rehabilitative procedures, with or without assistive devices, for the purpose of preventing, correcting or alleviating a physical or mental disability, but does not include the interpretation of referrals, initial or discharge evaluation or assessment, or determination or modification of treatment or discharge plans; and

(5) “Wellness care” means services related to conditioning, strength training, fitness, workplace ergonomics or injury prevention.

(1949 Rev., S. 4398; 1953, S. 2201d; P.A. 73-579, S. 1; P.A. 80-336, S. 1; P.A. 82-472, S. 75, 183; P.A. 89-307, S. 1; P.A. 93-110, S. 4, 5; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-299, S. 2; P.A. 96-174, S. 1, 3; P.A. 99-249, S. 6, 10; P.A. 00-226, S. 12, 20; P.A. 03-209, S. 1, 2; P.A. 06-125, S. 1; P.A. 09-232, S. 17.)

History: P.A. 73-579 redefined “physical therapist” and “physical therapy”, clarifying terms and removed use of electricity for surgical purposes from exclusion; P.A. 80-336 deleted requirement that physical therapist practice under direction of person licensed to practice medicine and surgery or osteopathy in “physical therapist” definition and included tests and measurements as an aid to evaluation of function in “physical therapy” definition; P.A. 82-472 replaced alphabetic Subdiv. indicators with numeric indicators, revising internal references as necessary; P.A. 89-307 added Subdiv. (3) defining “physical therapist assistant”; P.A. 93-110 redefined “physical therapist assistant” to include persons with 20 years’ employment experience prior to October 1, 1989, effective June 3, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-299 amended Subdiv. (2) by redefining “physical therapy” to include peer review services; P.A. 96-174 amended Subdiv. (3), defining “physical therapist assistant”, to change the requirements for the physical therapist assistant programs, effective May 31, 1996; P.A. 99-249 divided Subdiv. (3) into Subparas. and added Subpara. (B) re approved school, effective June 29, 1999; P.A. 00-226 made technical changes, redefined “physical therapist assistant” in Subdiv. (3) and added new Subdiv. (4) defining “assist in the practice of physical therapy”, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 03-209 added definition of “wellness care” and redefined “physical therapy” to include wellness care; P.A. 06-125 amended Subdiv. (2) by excluding surgery, the prescribing of drugs and the development of a medical diagnosis of disease, injury or illness from definition of “physical therapy”; P.A. 09-232 redefined “physical therapy” and defined “low-level light laser therapy” in Subdiv. (2).



Section 20-67 - Board of Examiners for Physical Therapists.

The Connecticut State Board of Examiners for Physical Therapists shall consist of one physician, two physical therapists and two public members, appointed by the Governor, subject to the provisions of section 4-9a. The Governor may appoint the physical therapist members of said board from a list of two names submitted by the Connecticut chapter of the American Physical Therapy Association and may appoint the physician member from a name submitted by the Connecticut State Medical Society. Vacancies in said board shall be filled by the Governor for the unexpired portion of the term. All appointments shall be subject to the provisions of section 4-10. No member shall serve more than two consecutive full terms, commencing on and after July 1, 1981.

(1949 Rev., S. 4399; 1953, S. 2203d; 1959, P.A. 575, S. 1; P.A. 77-614, S. 382, 610; P.A. 81-473, S. 38, 43; P.A. 82-472, S. 76, 183.)

History: 1959 act changed membership of board from three physicians and two physical therapists to two physicians and three physical therapists and increased term from three to five years; P.A. 77-614 changed composition of board from two physicians and three therapists to one physician, two therapists and two public members, revised appointment procedure for general applicability rather than applicability to first appointments, limited number of names on lists submitted by the professional associations involved and deleted references to five-year terms, effective January 1, 1979; P.A. 81-473 prohibited board members from serving more than two consecutive full terms commencing on and after July 1, 1981; P.A. 82-472 made a technical change.

See Sec. 4-9a for definition of “public member”.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.



Section 20-68 - Meetings. Powers and duties of board, its members and Department of Public Health.

The Board of Examiners for Physical Therapists shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary at a time and place to be designated by the board. The Department of Public Health shall administer the provisions of this chapter. The Commissioner of Public Health, with advice and assistance from the board, may adopt bylaws and regulations for the transaction of the business of the board and the management of its affairs and for the conduct of examinations. Three members of said board shall constitute a quorum and special meetings shall be called upon the request of any three members. The board shall keep a record of its proceedings under this chapter and of all persons licensed under the provisions of section 20-70 or 20-71. On request of said board, the Commissioner of Administrative Services shall provide a suitable room for its meetings. The place and time of examination shall be at the discretion of the department and held annually or more often as, in the discretion of the department, the need requires. Said board shall keep a list of all physical therapy schools which are approved by it, with the consent of the Commissioner of Public Health, as maintaining the standard for education in physical therapy as established by said board, with the consent of the Commissioner of Public Health. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. No professional member shall be an elected or appointed officer of a professional society of physical therapists or have been such an officer during the year immediately preceding his appointment. Said board shall (1) hear and decide matters concerning revocation or suspension of licensure, (2) adjudicate complaints against practitioners, and (3) impose sanctions where appropriate.

(1949 Rev., S. 4400; 1953, S. 2204d; P.A. 77-614, S. 73, 383, 610; P.A. 81-472, S. 134, 159; 81-473, S. 15, 43; P.A. 87-496, S. 86, 110; June Sp. Sess. P.A. 91-12, S. 19, 55; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 70, 166; P.A. 11-51, S. 44.)

History: P.A. 77-614 replaced public works commissioner with commissioner of administrative services and, effective January 1, 1979, deleted provision for election of president and secretary/treasurer of board, transferred power to make bylaws and regulations from board to commissioner of health services, retaining board as advisor and required commissioner’s consent for approval of schools; P.A. 81-472 made technical changes; P.A. 81-473 amended section to conform with restructuring of boards and commissions within department of health services under the sunset review process begun in 1980; P.A. 87-496 substituted “public works” for “administrative services” commissioner; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 made technical changes, effective June 3, 1996; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 20-69 - Salaries and expenses.

Section 20-69 is repealed.

(1949 Rev., S. 4401; 1953, S. 2205d; 1959, P.A. 616, S. 20.)



Section 20-70 - Qualifications for examination for licensure. Practice pending examination results. Reexamination.

(a)(1) Any person who is a graduate of a school of physical therapy approved by the Board of Examiners for Physical Therapists, with the consent of the Commissioner of Public Health, or has successfully completed requirements for graduation from such school, shall be eligible for examination for licensure as a physical therapist upon the payment of a fee of two hundred eighty-five dollars. The Department of Public Health, with the consent of the board, shall determine the subject matter of such examination, which shall be designed to show proficiency in physical therapy and related subjects, and shall determine whether such examination shall be written, oral or practical, or a combination thereof. Passing scores shall be established by the department with the consent of the board. Warning of such examination shall be given by the department not less than two weeks in advance of the date set for the examination. If the applicant passes such examination, the department shall issue to such applicant a license to practice physical therapy.

(2) Any person who is a graduate of a physical therapy or physical therapy assistant program accredited by the Commission on Accreditation in Physical Therapy shall be eligible for examination for licensure as a physical therapist assistant upon the payment of a fee of one hundred ninety dollars. The department, with the consent of the board, shall determine the subject matter of such examination, which shall be designed to show proficiency in physical therapy and related subjects, and shall determine whether such examination shall be written, oral or practical, or a combination thereof. Passing scores shall be established by the department with the consent of the board. Warning of such examination shall be given by the department not less than two weeks in advance of the date set for the examination. If the applicant passes such examination, the department shall issue to such applicant a physical therapist assistant license. Any applicant for examination for licensure as a physical therapy assistant whose application is based on a diploma issued to such applicant by a foreign physical therapy school shall furnish documentary evidence, satisfactory to the department, that the requirements for graduation are similar to or higher than those required of graduates of approved United States schools of physical therapy.

(b) (1) Any person who is a graduate of an approved United States physical therapy school and who has filed an application with the department may practice as a physical therapist under the direct and immediate supervision of a licensed physical therapist in this state for a period not to exceed one hundred twenty calendar days after the date of application. If the person practicing pursuant to this subdivision fails to pass the licensure examination, all privileges under this subdivision shall automatically cease.

(2) Any person who is a graduate of an approved United States physical therapist assistant school or an approved physical therapy school and who has filed an application with the department may practice as a physical therapist assistant under the direct and immediate supervision of a licensed physical therapist in this state for a period not to exceed one hundred twenty calendar days after the date of application. If the person practicing pursuant to this subdivision fails to pass the licensure examination, all privileges under this subdivision shall automatically cease.

(c) Any applicant under this section who fails to pass the examination prescribed by the department with the consent of the board may take a subsequent examination on payment of an additional application fee.

(1949 Rev., S. 4402; 1953, S. 2206d; 1959, P.A. 575, S. 2; 616, S. 21; June, 1971, P.A. 8, S. 48; P.A. 73-579, S. 2; P.A. 77-614, S. 323, 384, 610; P.A. 81-473, S. 16, 43; P.A. 89-251, S. 79, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 00-226, S. 13, 20; P.A. 04-221, S. 2, 3; June Sp. Sess. P.A. 09-3, S. 189.)

History: 1959 acts made one who has completed requirements for graduation eligible for examination and increased fee from $20 to $25; 1971 act increased examination fee to $30; P.A. 73-579 allowed practice of therapy under direction of person licensed to practice osteopathy and added Subsecs. (b) and (c) re practice before taking examination and reexamination of those who fail on first examination; P.A. 77-614 replaced department of health with department of health services and required consent of health services commissioner for contents of examination, effective January 1, 1979; P.A. 81-473 changed criteria for licensure and powers of board and department to conform with changes made with respect to other health professions under the sunset review process begun in 1980 and deleted reference to practice as a physical therapist under the supervision of a licensed physician; P.A. 89-251 set the examination fee at $225, where previously fee was determined by department with board’s consent; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-226 made technical changes and added provisions re physical therapy assistant examination, licensure and practice, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 04-221 amended Subsec. (b) by limiting the time allowed for practice pending examination results to 120 days and making conforming changes; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $225 to $285 in Subdiv. (1) and to increase fee from $150 to $190 in Subdiv. (2).

See Sec. 19a-88 re annual renewal of licenses.



Section 20-70a - Practice pending examination results for graduates of foreign physical therapy schools.

Any applicant for examination for licensure as a physical therapist whose application is based on a diploma issued to the applicant by a foreign physical therapy school shall furnish documentary evidence, satisfactory to the department that the requirements for graduation are similar to or higher than those required of graduates of approved United States schools of therapy. Any applicant under this section whose application has been filed and approved by said department may practice as a physical therapist under the continuous direction and immediate supervision of a physical therapist licensed to practice in this state, in a licensed health care facility, for a period not to exceed one hundred twenty calendar days after the date of application, provided this privilege shall automatically cease on failure of an applicant to pass the examination.

(P.A. 73-579, S. 6; P.A. 80-336, S. 2; P.A. 81-473, S. 17, 43; P.A. 82-472, S. 77, 183; P.A. 97-15, S. 1; P.A. 04-221, S. 4.)

History: P.A. 80-336 replaced requirements that evidence be produced that school attended is recognized by member organization of world confederation for physical therapy and that courses taken comply with those required by council on medical education of American Medical Association with statement that “requirements for graduation are equal to those required of graduates of approved United States schools of therapy”; P.A. 81-473 substituted term “licensure” for “registration” and modified application procedure and requirements for licensure to conform with changes made in other health professions under process of sunset review begun in 1980; P.A. 82-472 made a technical change; P.A. 97-15 deleted the requirement of continuous supervision for first year after passing examination; P.A. 04-221 limited period of practice pending examination results to 120 days and made a technical change for purposes of gender neutrality.



Section 20-71 - Licensure without examination. Physical therapists and physical therapy assistants.

(a) The Department of Public Health may issue a license to practice physical therapy without examination, on payment of a fee of two hundred twenty-five dollars, to an applicant who is a physical therapist registered or licensed under the laws of any other state or territory of the United States, any province of Canada or any other country, if the requirements for registration or licensure of physical therapists in such state, territory, province or country are deemed by the department to be equivalent to, or higher than those prescribed in this chapter.

(b) The department may issue a physical therapist assistant license without examination, on payment of a fee of one hundred fifty dollars, to an applicant who is a physical therapist assistant registered or licensed under the laws of any other state or territory of the United States, any province of Canada or any other country, if the requirements for registration or licensure of physical therapist assistants in such state, territory, province or country are deemed by the department to be equivalent to, or higher than those prescribed in this chapter.

(c) Notwithstanding the provisions of section 20-70, prior to April 30, 2007, the commissioner may issue a physical therapist assistant license to any applicant who presents evidence satisfactory to the commissioner of having completed twenty years of employment as a physical therapist assistant prior to October 1, 1989, on payment of a fee of one hundred fifty dollars.

(d) Notwithstanding the provisions of section 20-70, the commissioner may issue a physical therapist assistant license to any applicant who presents evidence satisfactory to the commissioner of having registered as a physical therapist assistant with the Department of Public Health on or before April 1, 2006, on payment of a fee of one hundred fifty dollars.

(1949 Rev., S. 4404; 1953, S. 2207d; 1959, P.A. 575, S. 3; 616, S. 22; P.A. 77-614, S. 323, 385, 610; P.A. 81-473, S. 18, 43; P.A. 89-251, S. 80, 203; May Sp. Sess. P.A. 92-6, S. 21, 117; P.A. 93-381, S. 9, 39; P.A. 95-271, S. 27, 40; P.A. 00-226, S. 14, 20; P.A. 06-195, S. 47; P.A. 07-252, S. 26, 27.)

History: 1959 acts increased fee in Subsec. (a) from $10 and added Subsec. (b); P.A. 77-614 replaced department of health with department of health services and required that qualifying examination be acceptable to commissioner of health services as well as to board of examiners in Subsec. (b), effective January 1, 1979; P.A. 81-473 amended section to permit the department, with the consent of the board, to set fees for licensure by endorsement and to conform licensing procedures with those of other health professions under sunset review process begun in 1980; P.A. 89-251 set the application fee at $150, where previously fee was set by department with board’s consent; May Sp. Sess. P.A. 92-6 raised license fee from $150 to $225; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-271 deleted the requirement that the foreign state, etc., grant reciprocity, deleted former Subsec. (b) re licensure without examination based on certain schooling and made a technical change; P.A. 00-226 designated existing provisions as Subsec. (a), making technical changes therein, and added new Subsec. (b) re issuance of physical therapist assistant license without examination, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 06-195 deleted former Subsec. (b)(2) and (3) re conditions for granting physical therapist assistant licenses without examination and added Subsecs. (c) and (d) re physical therapist assistant licensure without examination for applicants who have either completed 20 years of employment as a physical therapist assistant before October 1, 1989, or registered as a physical therapist assistant with Department of Public Health on or before April 1, 2006, effective June 7, 2006; P.A. 07-252 amended Subsecs. (a) and (b) to give department complete discretion in determining whether the qualifications of applicants for licensure without examination who are licensed or registered in another jurisdiction are equivalent to, or higher than, those prescribed in chapter.



Section 20-72 - List of registrants.

Section 20-72 is repealed.

(1953, S. 2211d; 1963, P.A. 143, S. 2.)



Section 20-73 - Licensure required for practice and use of title. Practice regulated. Fraud in obtaining licensure. Revocation of license.

(a)(1) No person may practice as a physical therapist unless licensed pursuant to this chapter. No person may use the term “Registered Physical Therapist”, “Licensed Physical Therapist” or “Physical Therapist” or the letters “R.P.T.”, “L.P.T.” or any other letters, words or insignia indicating or implying licensure as a physical therapist in this state unless the person is so licensed.

(2) No person may practice as a physical therapist assistant unless such person is licensed pursuant to this chapter and is under the supervision of a physical therapist licensed pursuant to this chapter. No person may use the term “Registered Physical Therapist Assistant”, “Licensed Physical Therapist Assistant” or “Physical Therapist Assistant”, or the letters “P.T.A.” to represent or imply the term “Physical Therapist Assistant”, or any other letters, words or insignia indicating or implying licensure as a physical therapist assistant in this state unless the person is so licensed.

(b) (1) The treatment of human ailments by physical therapy shall only be performed by a person licensed under the provisions of this chapter as a physical therapist or physical therapist assistant. Except as otherwise provided in subdivisions (2) and (3) of this subsection, such treatment may be performed by a licensed physical therapist without an oral or written referral by a person licensed in this state to practice medicine and surgery, podiatry, natureopathy, chiropractic or dentistry, or an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a or a physician assistant licensed to prescribe in accordance with section 20-12d, provided the licensed physical therapist (A) was admitted to a bachelor’s degree program prior to January 1, 1998, and has practiced physical therapy for at least four out of the most recent six years of his or her clinical practice, or earned a master’s degree or higher in physical therapy from an accredited institution of higher education, (B) requires any person receiving such treatment to disclose or affirmatively confirm the identity of such person’s primary care provider or health care provider of record upon each initial visit for treatment without an oral or written referral, (C) provides information to any person seeking such treatment regarding the need to consult with such person’s primary care provider or health care provider of record regarding such person’s underlying medical condition if the condition is prolonged, does not improve within a thirty-day period, or continues to require ongoing continuous treatment, and (D) refers any person receiving such treatment to an appropriate licensed practitioner of the healing arts if, upon examination or reexamination, the same condition for which the person sought physical therapy does not demonstrate objective, measurable, functional improvement in a period of thirty consecutive days or at the end of six visits, whichever is earlier.

(2) In any case in which a person seeking such treatment requires a Grade V spinal manipulation, such treatment shall only be performed (A) upon the oral or written referral of a person licensed in this state, or in a state having licensing requirements meeting the approval of the appropriate examining board in this state, to practice medicine and surgery, podiatry, natureopathy, chiropractic or dentistry, or an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a or a physician assistant licensed to prescribe in accordance with section 20-12d, and (B) by a licensed physical therapist who (i) was admitted to a bachelor’s degree program prior to January 1, 1998, and has practiced physical therapy for at least four out of the most recent six years of his or her clinical practice, or earned a master’s degree or higher in physical therapy from an accredited institution of higher education, and (ii) holds a specialist certification in orthopedic physical therapy from the American Physical Therapy Association, or proof of completion of forty hours of course work in manual therapy, including Grade V spinal manipulation. Nothing in this section shall prevent a physical therapist from providing wellness care within the scope of physical therapy practice to asymptomatic persons without a referral. Nothing in this section shall require an employer or insurer to pay for such wellness care.

(3) In any case involving an injury, as described in section 31-275, such treatment shall only be performed upon the oral or written referral of a person licensed in this state or in a state having licensing requirements meeting the standards set by the Department of Public Health and the appropriate examining board in this state to practice medicine and surgery, podiatry, natureopathy, chiropractic or dentistry, or an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a or a physician assistant licensed to prescribe in accordance with section 20-12d.

(c) Any person who violates the provisions of this section or who obtains or attempts to obtain licensure as a physical therapist or physical therapist assistant by any wilful misrepresentation or any fraudulent representation shall be guilty of a class D felony. A physical therapist, physical therapist assistant or dentist who violates the provisions of this section shall be subject to licensure revocation in the same manner as is provided under section 19a-17, or in the case of a healing arts practitioner, section 20-45. For purposes of this section each instance of patient contact or consultation in violation of any provision of this section shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(d) Nothing in this section shall prohibit or limit the ability of a person licensed or certified in a field other than physical therapy from providing wellness care that is within the scope of such person’s practice.

(1949 Rev., S. 4407, 4409; 1953, S. 2209d, 2210d; 1959, P.A. 575, S. 5; P.A. 73-579, S. 3; P.A. 76-276, S. 18, 22; P.A. 77-614, S. 323, 610; P.A. 80-336, S. 3; P.A. 81-473, S. 19, 43; P.A. 84-526, S. 6; P.A. 93-55, S. 2; 93-381, S. 9, 39; P.A. 94-213, S. 3; P.A. 95-257, S. 12, 21, 58; 95-299, S. 3; P.A. 99-102, S. 24; P.A. 00-226, S. 15, 20; P.A. 03-209, S. 3, 4; P.A. 06-125, S. 2; 06-195, S. 82; P.A. 13-258, S. 74.)

History: 1959 act changed technical language, added provision which refers to Sec. 20-66 and reference to “Physical Therapist” and deleted stipulation that persons who are registered may so hold themselves out; P.A. 73-579 allowed therapist to practice under direction of person licensed to practice osteopathy; P.A. 76-276 substituted reference to Sec. 20-48 for repealed Sec. 20-48a and added reference to sections specifically applicable to revocation of physician’s license; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-336 rephrased provision setting forth conditions for practice of physical therapy and allowed practice under order or referral of practitioners in bordering states if licensure requirements of such state are approved and included podiatry, natureopathy, chiropractic and dentistry practitioners among those who may supervise therapists; P.A. 81-473 amended section to reflect change from registration to licensure; P.A. 84-526 amended section by changing penalty for violation of any provision of section to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 93-55 made technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-213 added reference to prescriptions by advanced practice registered nurses and physician assistants; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-299 divided section into Subdivs. and added provisions to allow the registration of physical therapy assistants; P.A. 99-102 amended Subsec. (a) by deleting obsolete reference to osteopathy and making technical changes; P.A. 00-226 divided existing Subsec. (a) into Subsecs. (a)(1), (b) and (c), added Subsec. (a)(2) and made conforming changes in Subsecs. (b) and (c) re physical therapist assistants and deleted former Subsec. (b), effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 03-209 added provisions re providing wellness care without a referral and payment for such wellness care, added new Subsec. re provision of wellness care by persons licensed or certified in field other than physical therapy if within their scope of practice and made technical changes; P.A. 06-125 amended Subsec. (b) by designating existing provisions re permissible physical therapy treatment as Subdiv. (1), adding exception allowing for physical therapy treatment without an oral or written referral when specific conditions outlined in new Subparas. (A) to (D) are met, adding Subdiv. (2) re Grade V spinal manipulations and when they may be performed and adding Subdiv. (3) re treatment of injuries that fall under purview of Workers’ Compensation Act; P.A. 06-195 amended Subsec. (b)(1)(A) and (2)(B) by modifying requirement that physical therapists seeking to treat without an oral or written referral or perform a Grade V spinal manipulation must have earned a bachelor’s degree by January 1, 1998, to requirement that such physical therapists must have been admitted to a bachelor’s degree program prior to said date; P.A. 13-258 amended Subsec. (c) to change penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.



Section 20-73a - Charges against licensee, verification, hearing. Grounds for disciplinary action. Appeal.

(a) The Board of Examiners for Physical Therapists shall have jurisdiction to hear all charges of conduct that fails to conform to the accepted standards of the practice of physical therapy brought against any person licensed as a physical therapist or physical therapist assistant and, after holding a hearing, written notice of which shall be given to the person complained of, the board, if it finds such person to be guilty, may revoke or suspend such person’s license or take any of the actions set forth in section 19a-17. Any proceedings relative to such action may be begun by the filing of written charges with the Commissioner of Public Health. The causes for which such action may be taken are as follows: (1) Conviction in a court of competent jurisdiction, either within or without this state, of any crime in the practice of such person’s profession; (2) illegal, incompetent or negligent conduct in the practice of physical therapy or in the supervision of a physical therapist assistant; (3) aiding or abetting the unlawful practice of physical therapy; (4) treating human ailments by physical therapy without the oral or written referral by a person licensed in this state or in a state having licensing requirements meeting the approval of the appropriate examining board in this state to practice medicine and surgery, podiatry, natureopathy, chiropractic or dentistry if such referral is required pursuant to section 20-73; (5) failure to register with the Department of Public Health as required by law; (6) fraud or deception in obtaining a license; (7) engaging in fraud or material deception in the course of professional services or activities; (8) failure to comply with the continuing education requirements of section 20-73b; (9) violation of any provision of this chapter, or any regulation adopted under this chapter; or (10) failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j.

(b) The clerk of any court in this state in which a person practicing physical therapy has been convicted of any crime as described in this section shall, immediately after such conviction, transmit a certified copy, in duplicate, of the information and judgment, without charge, to the Department of Public Health, containing the name and address of the physical therapist or physical therapist assistant, the crime of which the physical therapist or physical therapist assistant has been convicted and the date of conviction. The hearing on such charges shall be conducted in accordance with the regulations adopted by the Commissioner of Public Health in accordance with chapter 54. Any person aggrieved by a final decision of the board may appeal from the decision as provided in section 4-183. Such appeal shall have precedence over nonprivileged cases in respect to order of trial. The Attorney General shall act as attorney in the public interest in defending against such an appeal. The board may petition the superior court for the judicial district of Hartford to enforce any action taken pursuant to section 19a-17.

(1959, P.A. 575, S. 7; 1971, P.A. 870, S. 57; P.A. 73-579, S. 4; P.A. 76-436, S. 419, 681; P.A. 77-603, S. 62, 125; 77-614, S. 386, 610; P.A. 78-280, S. 34, 127; P.A. 80-336, S. 4; P.A. 81-473, S. 20, 43; P.A. 88-230, S. 1, 12; P.A. 89-307, S. 2; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 96-47, S. 3; P.A. 99-102, S. 25; P.A. 00-226, S. 16, 20; P.A. 06-125, S. 3; P.A. 08-109, S. 5.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 73-579 added provisions re filing of charges, grounds for revocation or suspension of license, information to be transmitted to health department after therapist’s conviction of crime and attorney general’s acting as attorney in the public interest; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with statement that appeals be in accordance with Sec. 4-183 and deleted provision which had prohibited appeal from acting as supersedeas of finding or order; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, stated that violation of chapter or related regulations is ground for suspension or revocation of license, stated that hearings to be conducted according to regulations adopted by commissioner rather than as provided in Sec. 20-45 and deleted provision re appeals’ precedence in order of trial, effective January 1, 1979; P.A. 78-280 restored provision re precedence in order of trial; P.A. 80-336 rephrased grounds for revocation or suspension of license to allow treating ailments, (formerly “practicing”) under direction of practitioners in bordering states and to include as acceptable practitioners, those who are osteopathic or natureopathic physicians, podiatrists and chiropractors; P.A. 81-473 amended section to conform grounds for disciplinary action and remedies with those provided for other health professions during process of sunset review begun in 1980; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-307 added reference to the supervision of a physical therapist assistant; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-47 required any decision appealed from to be a “final” decision; P.A. 99-102 deleted obsolete reference to osteopathy and made technical changes; P.A. 00-226 made technical changes and added references to physical therapist assistants, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006; P.A. 06-125 added Subsec. designators (a) and (b), amended newly designated Subsec. (a) by providing in Subdiv. (4) that a cause of action for providing physical therapy treatment without an oral or written referral exists if such referral is required pursuant to Sec. 20-73, added new Subdiv. (8) establishing a cause of action for failure to comply with continuing education requirements, redesignated existing Subdiv. (8) as Subdiv. (9) and made a technical change in newly designated Subsec. (b); P.A. 08-109 added failure to provide information for health care provider profile to list of grounds for revocation or suspension of license or disciplinary action in Subsec. (a), effective January 1, 2010.



Section 20-73b - Continuing education requirements. Waivers and extensions.

(a) Except as otherwise provided in this section, each physical therapist licensed pursuant to this chapter shall complete a minimum of twenty hours of continuing education during each registration period. For purposes of this section, registration period means the twelve-month period for which a license has been renewed in accordance with section 19a-88 and is current and valid. The continuing education shall be in areas related to the individual’s practice. Qualifying continuing education activities include, but are not limited to, courses offered or approved by the American Physical Therapy Association or any component of the American Physical Therapy Association, a hospital or other licensed health care institution or a regionally accredited institution of higher education.

(b) Each licensee shall obtain a certificate of completion from the provider of continuing education activities for all continuing education hours successfully completed. Each licensee shall maintain such written documentation for a minimum of three years following the license renewal date for which the activity satisfies continuing education requirements. Certificates of completion shall be submitted by the licensee to the Department of Public Health not later than forty-five days after a request by said department for such certificates. A licensee who fails to comply with the continuing education requirements may be subject to disciplinary action pursuant to section 20-73a.

(c) The continuing education requirements shall be waived for licensees applying for licensure renewal for the first time. The department may, for a licensee who has a medical disability or illness, grant a waiver of the continuing education requirements or may grant the licensee an extension of time in which to fulfill the requirements, provided the licensee submits to the Department of Public Health an application for waiver or extension of time on a form prescribed by said department, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by said department. The Department of Public Health may grant a waiver or extension for a period not to exceed one registration period, except that said department may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies to said department for an additional waiver or extension.

(P.A. 03-209, S. 5; P.A. 06-125, S. 4; P.A. 07-252, S. 42.)

History: P.A. 06-125 made a conforming change in Subsec. (a), amended Subsec. (b) by establishing deadline for submission of certificates of completion to Department of Public Health of not later than 45 days after a department request, and amended Subsec. (c) by requiring department to develop form application for waivers and extensions based on medical disability or illness, requiring applications to be supported by medical certification, limiting length of extensions to one registration period and allowing for the granting of additional waivers or extensions; P.A. 07-252 amended Subsec. (a) to specify activities that qualify as continuing education activities, effective July 1, 2007.



Section 20-73c - Prohibited use of chiropractic terms.

No physical therapist or physical therapist assistant licensed to practice under the provisions of this chapter may use the term “chiropractic adjustment” or “chiropractic manipulations” to indicate or imply the application of these techniques as part of the practice of physical therapy.

(P.A. 06-125, S. 5.)



Section 20-73d - Professional liability insurance required. Reports from insurance companies.

(a) Each person licensed to practice physical therapy under the provisions of this chapter who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company that issues professional liability insurance, as defined in subdivision (10) of subsection (b) of section 38a-393, shall on and after January 1, 2007, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellations or refusals to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 06-195, S. 83; P.A. 07-252, S. 28.)

History: P.A. 07-252 made technical changes in Subsec. (b).



Section 20-74 - Construction. Administration by commissioner.

(a) No provision of this chapter shall confer any authority to practice medicine or surgery, nor shall this chapter prohibit the incidental care of the sick by domestic servants or by persons principally employed as housekeepers or as athletic trainers, nor prohibit any person from the domestic administration of family remedies or the furnishing of assistance in the case of emergency. It shall not prohibit persons registered under the provisions of chapter 372, 373, 375 or 378 from administering care to patients, nor shall it prohibit the care of the sick with or without compensation or personal profit in connection with the practice of the religious tenets of any church by adherents thereof, provided such persons shall not otherwise engage in the practice of physical therapy or assist in the practice of physical therapy within the meaning of this chapter. It shall not prohibit students who are enrolled in schools or courses of physical therapy or physical therapist assistant programs approved by the Board of Examiners for Physical Therapists with the consent of the Commissioner of Public Health from performing such work as is incidental to their respective courses of study; nor shall it prohibit any physical therapist from another state from doing such therapist’s work or other physical therapy activities as is incidental to the person’s course of study when taking or giving a postgraduate course or other courses of study in this state approved by said board. Any physical therapist who is a graduate from a school approved by the board with the consent of the Department of Public Health but not licensed in this state may, with the approval of the department and upon obtaining a temporary certificate from the department, practice physical therapy in this state on a temporary basis for a period of six months, which period may be extended upon request at the discretion of the department, provided (1) such physical therapist does not claim to be licensed to practice in this state, and (2) application for licensure by examination, reciprocity or endorsement is filed with the department within six months after starting such practice. Persons in the service of the federal government are excluded from the provisions of this chapter.

(b) The Commissioner of Public Health shall administer the provisions of this chapter with respect to the licensing of physical therapist assistants within available appropriations.

(1949 Rev., S. 4408; 1953, S. 2212d; 1959, P.A. 575, S. 6; P.A. 73-579, S. 5; P.A. 80-336, S. 5; P.A. 81-473, S. 21, 43; P.A. 88-362, S. 10; P.A. 89-307, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-174, S. 2, 3; P.A. 99-102, S. 26; P.A. 00-226, S. 17, 20.)

History: 1959 act added provisions re athletic trainers and the use of physical therapy under a physician’s supervision, added requirement for temporary certificate, extending period from three to six months, added Subdivs. (b) and (c) and changed technical language; P.A. 73-579 removed provision that chapter does not prohibit graduates from practicing “pending the results of the first examination for certification schedule by the board following their graduation” and deleted Subdiv. (c) re temporary certificates for graduates of approved foreign schools; P.A. 80-336 stated that chapter does not prohibit therapist from another state from performing “other physical therapy activities” and from practicing etc., when “giving” as well as taking postgraduate “or other courses” thus broadening scope of provision; P.A. 81-473 amended section to require consent of commissioner to board approval of schools or courses, to eliminate requirement of supervision by physician, to refer to licensure instead of registration, to provide for application to department instead of board and to provide for issuance of temporary certificates by department instead of board commencing July 1, 1981; P.A. 88-362 added the exception for students enrolled in physical therapist assistant programs licensed by the Connecticut board of governors for higher education; P.A. 89-307 added the language on physical therapist assistants and the definition of supervision; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-174 deleted reference to physical therapist assistant programs licensed by Board of Governors of Higher Education, effective May 31, 1996; P.A. 99-102 deleted obsolete reference to Ch. 371 and made technical changes; P.A. 00-226 designated existing provisions as Subsec. (a), added “or assist in the practice of physical therapy”, deleted provisions re assistance in practice by physical therapist assistant and definition of supervision, made technical changes and added new Subsec. (b) re administration by the commissioner, effective the later of October 1, 2000, or the date notice is published by the Commissioner of Public Health in the Connecticut Law Journal indicating that the licensing of athletic trainers and physical therapist assistants is being implemented by the commissioner, i.e. April 11, 2006.






Chapter 376a - Occupational Therapists

Section 20-74a - Definitions.

As used in this chapter:

(1) “Occupational therapy” means the evaluation, planning and implementation of a program of purposeful activities to develop or maintain adaptive skills necessary to achieve the maximal physical and mental functioning of the individual in his daily pursuits. The practice of “occupational therapy” includes, but is not limited to, evaluation and treatment of individuals whose abilities to cope with the tasks of living are threatened or impaired by developmental deficits, the aging process, learning disabilities, poverty and cultural differences, physical injury or disease, psychological and social disabilities, or anticipated disfunction, using (A) such treatment techniques as task-oriented activities to prevent or correct physical or emotional deficits or to minimize the disabling effect of these deficits in the life of the individual, (B) such evaluation techniques as assessment of sensory motor abilities, assessment of the development of self-care activities and capacity for independence, assessment of the physical capacity for prevocational and work tasks, assessment of play and leisure performance, and appraisal of living areas for the handicapped, (C) specific occupational therapy techniques such as activities of daily living skills, the fabrication and application of splinting devices, sensory motor activities, the use of specifically designed manual and creative activities, guidance in the selection and use of adaptive equipment, specific exercises to enhance functional performance and treatment techniques for physical capabilities for work activities. Such techniques are applied in the treatment of individual patients or clients, in groups or through social systems. Occupational therapy also includes the establishment and modification of peer review.

(2) “Occupational therapist” means a person licensed to practice occupational therapy as defined in this chapter and whose license is in good standing.

(3) “Occupational therapy assistant” means a person licensed to assist in the practice of occupational therapy, under the supervision of or with the consultation of a licensed occupational therapist, and whose license is in good standing.

(4) “Commissioner” means the Commissioner of Public Health.

(5) “Department” means the Department of Public Health.

(P.A. 78-253, S. 1, 11; P.A. 82-472, S. 78, 183; P.A. 89-115, S. 3, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-57, S. 2, 3.)

History: P.A. 82-472 replaced alphabetic Subdiv. indicators with numeric indicators revising Subpara. indicators accordingly; P.A. 89-115 removed the definition of “association”, renumbering Subdivs. as necessary; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-57 added the establishment and modification of peer review to the definition of “occupational therapy”, effective May 7, 1996.



Section 20-74b - Licensing examination.

Any person who (1) if an applicant for licensure as an occupational therapist, has attained a bachelor’s degree and has graduated from an educational program accredited by the American Occupational Therapy Association, or has completed educational preparation deemed equivalent by the commissioner, or if an applicant for licensure as an occupational therapy assistant, has attained an associate’s degree or its equivalent and has graduated from an educational program approved by the American Occupational Therapy Association, or has completed educational preparation deemed equivalent by the commissioner, and (2) has successfully completed not less than twenty-four weeks of supervised field work experience in the case of an occupational therapy applicant or eight weeks of such field work in the case of an occupational therapy assistant applicant at a recognized educational institution or a training program approved by the educational institution where he met the academic requirements, and (3) has successfully completed an examination prescribed by the commissioner shall be eligible for licensure as an occupational therapist or assistant. An applicant who has practiced as an occupational therapy assistant for four years with a minimum of twenty-four weeks of supervised field experience and has earned a bachelor’s degree shall be eligible for licensure as an occupational therapist, provided such applicant has successfully completed the examination for licensure not later than January 1, 1988. The department shall prescribe examinations for licensure and their passing scores.

(P.A. 78-253, S. 2, 11; P.A. 88-357, S. 6; P.A. 89-115, S. 4, 7; P.A. 90-230, S. 88, 101.)

History: P.A. 88-357 required completion of examination prescribed by commissioner, deleted provision imposing fifteen-dollar examination fee and deleted former Subsec. (b) re applicants’ rights to obtain examination scores, review results, and retake examination upon failure to pass; P.A. 89-115 made technical changes, removed language describing the content of the examination and the application process, substituting statement that the department prescribe the examinations and their passing scores, and amended Subdiv. (4) to add requirement that the examination be completed by January 1, 1988; P.A. 90-230 made technical changes to the internal numbering system.



Section 20-74c - License by endorsement.

Notwithstanding the provisions of section 20-74b, the commissioner may grant a license by endorsement to an occupational therapist or occupational therapy assistant who presents evidence satisfactory to the commissioner that the applicant is licensed or certified as an occupational therapist or occupational therapy assistant, or as a person entitled to perform similar services under a different designation, in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to those of this state. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(P.A. 78-253, S. 3, 11; P.A. 88-357, S. 7; P.A. 89-115, S. 5, 7; P.A. 03-252, S. 9.)

History: P.A. 88-357 deleted obsolete provisions re commissioner’s power to waive examination requirements; P.A. 89-115 removed some obsolete language, specified the type of certification required and added the prohibition against issuing a license to an application against whom disciplinary action is pending or who is the subject of an unresolved complaint; P.A. 03-252 deleted provisions re waiver of examination and added provisions re license by endorsement.



Section 20-74d - Temporary permit; practice pending examination results.

The department may issue a temporary permit to an applicant who is a graduate of an educational program in occupational therapy who meets the educational and field experience requirements of section 20-74b and has not yet taken the licensure examination. Such temporary permit shall authorize the holder to practice occupational therapy only under the direct supervision of a licensed occupational therapist and in a public, voluntary or proprietary facility. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days after the date of application and shall not be renewable. Such permit shall become void and shall not be reissued in the event that the applicant fails to pass such examination. The fee for a limited permit shall be fifty dollars.

(P.A. 78-253, S. 4, 11; P.A. 89-115, S. 6, 7; P.A. 04-221, S. 5; June Sp. Sess. P.A. 09-3, S. 190.)

History: P.A. 89-115 removed language pertaining to limited permits for foreign occupational therapists; P.A. 04-221 limited temporary permit to 120 days, made conforming changes and provided that such permit is not renewable and shall be void if the applicant fails the examination; June Sp. Sess. P.A. 09-3 increased fee from $25 to $50.



Section 20-74e - Exempt activities.

(a) Nothing in this chapter shall be construed as preventing or restricting the practice, services or activities of: (1) Any person licensed in this state by any other law from engaging in the profession or occupation for which he is licensed; (2) any person employed as an occupational therapist or occupational therapy assistant by the government of the United States, if such person provides occupational therapy solely under the direction or control of the organization by which he is employed and limits the use of such title to such employment; (3) any person pursuing a course of study leading to a degree or certificate in occupational therapy at an accredited or approved educational program if such activities and services constitute part of a supervised course of study and if such person is designated by a title which clearly indicates his or her status as a student or trainee; or (4) any person fulfilling the supervised field work experience requirements of section 20-74b if such activities and services constitute a part of the experience necessary to meet the requirements of that section.

(b) Any occupational therapist who is licensed or authorized to practice in another state, United States possession or country who is either in this state for the purposes of consultation, provided such practice is limited to such consultation for less than thirty days in a three-hundred-and-sixty-five-day year, or for conducting a teaching or clinical demonstration in Connecticut with a program of basic clinical education, graduate education or postgraduate education in an approved school of occupational therapy or its affiliated clinical facility or health care agency or before a group of licensed occupational therapists, provided such teaching demonstration is for less than thirty days in a three-hundred-and-sixty-five-day year, shall not be prohibited from such consultation or teaching by this chapter.

(c) No provision of this chapter shall be construed to prohibit physicians or qualified members of other licensed or legally recognized professions from using occupational therapy as part of or incidental to their profession, under the statutes applicable to their profession, except that such persons may not hold themselves out under the title occupational therapist or as performing occupational therapy.

(P.A. 78-253, S. 5, 11.)



Section 20-74f - Licensing fee. Use of title or designation.

(a) The department shall issue a license to any person who meets the requirements of this chapter upon payment of a two-hundred-dollar license fee. Any person who is issued a license as an occupational therapist under the terms of this chapter may use the words “occupational therapist”, “licensed occupational therapist”, or “occupational therapist registered” or he may use the letters “O.T.”, “L.O.T.”, or “O.T.R.” in connection with his name or place of business to denote his registration hereunder. Any person who is issued a license as an occupational therapy assistant under the terms of this chapter may use the words “occupational therapy assistant”, or he may use the letters “O.T.A.”, “L.O.T.A.”, or “C.O.T.A.” in connection with his name or place of business to denote his registration thereunder. No person shall practice occupational therapy or hold himself out as an occupational therapist or an occupational therapy assistant, or as being able to practice occupational therapy or to render occupational therapy services in this state unless he is licensed in accordance with the provisions of this chapter.

(b) No person, unless registered under this chapter as an occupational therapist or an occupational therapy assistant or whose registration has been suspended or revoked, shall use, in connection with his name or place of business the words “occupational therapist”, “licensed occupational therapist”, “occupational therapist registered”, “occupational therapy assistant”, or the letters, “O.T.”, “L.O.T.”, “O.T.R.”, “O.T.A.”, “L.O.T.A.”, or “C.O.T.A.”, or any words, letters, abbreviations or insignia indicating or implying that he is an occupational therapist or an occupational therapy assistant or in any way, orally, in writing, in print or by sign, directly or by implication, represent himself as an occupational therapist or an occupational therapy assistant. Any person who violates the provisions of this section shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this chapter shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(P.A. 78-253, S. 6, 11; P.A. 84-526, S. 7; P.A. 89-251, S. 81, 203; May Sp. Sess. P.A. 92-6, S. 22, 117; June Sp. Sess. P.A. 09-3, S. 191; P.A. 13-258, S. 75.)

History: P.A. 84-526 amended section by changing penalty for violation of any provision of section to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 89-251 increased the fee for licenses from $25 to $50 and changed the fee for licenses for persons eligible on the basis of foreign licensure from $50 to $100; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to increase license fee from $50 to $100 and made technical changes; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase license fee from $100 to $200 and made a technical change in Subsec. (b); P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.



Section 20-74g - Disciplinary action against a licensee. Grounds.

The commissioner may refuse to renew, suspend or revoke a license, or may impose probationary conditions, where the licensee or applicant for a license has been guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare or safety of the public. Such unprofessional conduct shall include: Obtaining a license by means of fraud, misrepresentation or concealment of material facts; being guilty of unprofessional conduct as defined by the rules established by the commissioner, or violating the code of ethics adopted and published by the commissioner; being convicted of a crime other than minor offenses defined as “infractions”, “violations”, or “offenses” in any court if, in accordance with the provisions of section 46a-80, the acts for which the applicant or licensee was convicted are found by the commissioner to have a direct bearing on whether he should be entrusted to serve the public in the capacity of an occupational therapist or occupational therapy assistant. The clerk of any court in this state in which a person practicing occupational therapy has been convicted of any crime as described in this section shall, immediately after such conviction, transmit a certified copy, in duplicate, of the information and judgment, without charge, to the department containing the name and address of the occupational therapist, the crime of which he has been convicted and the date of conviction. The hearing on such charges shall be conducted in accordance with regulations adopted by the commissioner pursuant to section 20-74i. If any registration is revoked or suspended, notification of such action shall be sent to the department. Any person aggrieved by a final decision of the commissioner may appeal therefrom in accordance with the provisions of section 4-183. Such appeal shall have precedence over nonprivileged cases in respect to order of trial. The Attorney General shall act as attorney in the public interest in defending against such an appeal. One year from the date of the revocation of a license, application for reinstatement may be made to the commissioner. The commissioner may accept or reject an application for reinstatement and may, but shall not be required to, hold a hearing to consider such reinstatement.

(P.A. 78-253, S. 7, 11; P.A. 96-47, S. 4.)

History: P.A. 96-47 required any decision appealed from to be a “final” decision.



Section 20-74h - License renewed.

Licenses issued under this chapter shall be subject to renewal once every two years and shall expire unless renewed in the manner prescribed by regulation upon the payment of two times the professional services fee payable to the State Treasurer for class B as defined in section 33-182l. The department shall notify any person or entity that fails to comply with the provisions of this section that his license shall become void ninety days after the time for its renewal unless it is so renewed. Any such license shall become void upon the expiration of such ninety-day period. The commissioner shall establish additional requirements for licensure renewal which provide evidence of continued competency. The holder of an expired license may apply for and obtain a valid license only upon compliance with all relevant requirements for issuance of a new license. A suspended license is subject to expiration and may be renewed as provided in this section, but such renewal shall not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other conduct or activity in violation of the order or judgment by which the license was suspended. If a license revoked on disciplinary grounds is reinstated, the licensee, as a condition of reinstatement, shall pay the renewal fee.

(P.A. 78-253, S. 8, 11; P.A. 89-251, S. 82, 203; May Sp. Sess. P.A. 92-16, S. 66, 89; P.A. 97-15, S. 2.)

History: P.A. 89-251 increased the renewal fee from $25 to $50; May Sp. Sess. P.A. 92-16 replaced $50 biennial license renewal fee with renewal fee equaling two times the professional service fee class established pursuant to Sec. 33-182l; P.A. 97-15 added requirement that department notify persons or entities who fail to comply with section that their licenses shall become void 90 days after time for renewal unless renewed, and deleted late renewal provisions and fees, and five-year limitation thereon.



Section 20-74i - Regulations.

The Commissioner of Public Health shall adopt rules and regulations, pursuant to chapter 54, establishing application and examination procedures, standards for acceptable examination performance, waiver of the examination requirement, continued competency and any other procedures or standards necessary for the administration of this chapter.

(P.A. 78-253, S. 9, 11; 78-303, S. 85, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 78-303 allowed substitution of commissioner of health services for commissioner of health pursuant to provisions of P.A. 77-614; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.






Chapter 376b - Alcohol and Drug Counselors

Section 20-74o to 20-74r - Substance abuse counselors, generally.

Sections 20-74o to 20-74r, inclusive, are repealed, effective October 1, 1998.

(P.A. 83-557, S. 1–3, 5; P.A. 84-256, S. 15, 17; P.A. 87-136, S. 1–3; P.A. 89-285, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 5, 58; P.A. 96-180, S. 71, 72, 166; P.A. 98-247, S. 12.)



Section 20-74s - Licensure and certification of alcohol and drug counselors.

(a) Definitions. For purposes of this section and subdivision (18) of subsection (c) of section 19a-14:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Licensed alcohol and drug counselor” means a person licensed under the provisions of this section;

(3) “Certified alcohol and drug counselor” means a person certified under the provisions of this section;

(4) “Practice of alcohol and drug counseling” means the professional application of methods that assist an individual or group to develop an understanding of alcohol and drug dependency problems, define goals, and plan action reflecting the individual’s or group’s interest, abilities and needs as affected by alcohol and drug dependency problems;

(5) “Private practice of alcohol and drug counseling” means the independent practice of alcohol and drug counseling by a licensed or certified alcohol and drug counselor who is self-employed on a full-time or part-time basis and who is responsible for that independent practice;

(6) “Self-help group” means a voluntary group of persons who offer peer support to each other in recovering from an addiction; and

(7) “Supervision” means the regular on-site observation of the functions and activities of an alcohol and drug counselor in the performance of his or her duties and responsibilities to include a review of the records, reports, treatment plans or recommendations with respect to an individual or group.

(b) Eligibility for licensure and certification. Except as provided in subsections (s) to (x), inclusive, of this section, no person shall engage in the practice of alcohol and drug counseling unless licensed as a licensed alcohol and drug counselor pursuant to subsection (d) of this section or certified as a certified alcohol and drug counselor pursuant to subsection (e) of this section.

(c) Private practice restricted. Except as provided in subsections (s) to (x), inclusive, of this section, no person shall engage in the private practice of alcohol and drug counseling unless (1) licensed as a licensed alcohol and drug counselor pursuant to subsection (d) of this section, or (2) certified as a certified alcohol and drug counselor pursuant to subsection (e) of this section and practicing under the supervision of a licensed alcohol and drug counselor.

(d) Licensure eligibility requirements. To be eligible for licensure as a licensed alcohol and drug counselor, an applicant shall (1) have attained a master’s degree from an accredited institution of higher education in social work, marriage and family therapy, counseling, psychology or a related field approved by the commissioner that included a minimum of eighteen graduate semester hours in counseling or counseling-related subjects, except applicants holding certified clinical supervisor status by the Connecticut Certification Board, Inc. as of October 1, 1998, may substitute such certification in lieu of the master’s degree requirement, and (2) have completed the certification eligibility requirements described in subsection (e) of this section.

(e) Certification eligibility requirements. To be eligible for certification by the Department of Public Health as a certified alcohol and drug counselor, an applicant shall have (1) completed three hundred hours of supervised practical training in alcohol and drug counseling that the commissioner deems acceptable; (2) completed three years of supervised paid work experience or unpaid internship that the commissioner deems acceptable that entailed working directly with alcohol and drug clients, except that a master’s degree may be substituted for one year of such experience; (3) completed three hundred sixty hours of commissioner-approved education, at least two hundred forty hours of which relates to the knowledge and skill base associated with the practice of alcohol and drug counseling; and (4) successfully completed a department prescribed examination.

(f) Alternative certification eligibility requirements prior to October 1, 1998. For individuals applying for certification as an alcohol and drug counselor by the Department of Public Health prior to October 1, 1998, current certification by the Department of Mental Health and Addiction Services may be substituted for the certification requirements of subsection (e) of this section.

(g) Application for licensure. Fee. The commissioner shall grant a license as an alcohol and drug counselor to any applicant who furnishes satisfactory evidence that he has met the requirements of subsection (d) or (o) of this section. The commissioner shall develop and provide application forms. The application fee shall be one hundred ninety dollars.

(h) Renewal of license. Fee. A license as an alcohol and drug counselor shall be renewed in accordance with the provisions of section 19a-88 for a fee of one hundred ninety dollars.

(i) Application for certification. Fee. The commissioner shall grant certification as a certified alcohol and drug counselor to any applicant who furnishes satisfactory evidence that he has met the requirements of subsection (e) or (o) of this section. The commissioner shall develop and provide application forms. The application fee shall be one hundred ninety dollars.

(j) Renewal of certification. Fee. A certificate as an alcohol and drug counselor may be renewed in accordance with the provisions of section 19a-88 for a fee of one hundred ninety dollars.

(k) Commissioner may contract out credential certification. The commissioner may contract with a qualified private organization for services that include (1) providing verification that applicants for licensure or certification have met the education, training and work experience requirements under this section; and (2) any other services that the commissioner may deem necessary.

(l) Grandfathering of licensed alcohol and drug counselors based on master’s degree and former substance abuse certification; license renewal. Fee. Any person who has attained a master’s level degree and is certified by the Connecticut Certification Board as a substance abuse counselor on or before July 1, 2000, shall be deemed a licensed alcohol and drug counselor. Any person so deemed shall renew his license pursuant to section 19a-88 for a fee of one hundred ninety dollars.

(m) Grandfathering of certified alcohol and drug counselors based on former substance abuse certification without a master’s degree; certification renewal. Fee. Any person who has not attained a master’s level degree and is certified by the Connecticut Certification Board as a substance abuse counselor on or before July 1, 2000, shall be deemed a certified alcohol and drug counselor. Any person so deemed shall renew his certification pursuant to section 19a-88 for a fee of one hundred ninety dollars.

(n) Grandfathering of certified alcohol and drug counselors based on work experience and examination; certification renewal. Fee. Any person who is not certified by the Connecticut Certification Board as a substance abuse counselor on or before July 1, 2000, who (1) documents to the department that he has a minimum of five years full-time or eight years part-time paid work experience, under supervision, as an alcohol and drug counselor, and (2) successfully passes a commissioner-approved examination no later than July 1, 2000, shall be deemed a certified alcohol and drug counselor. Any person so deemed shall renew his certification pursuant to section 19a-88 for a fee of one hundred ninety dollars.

(o) Licensure and certification by endorsement. The commissioner may license or certify without examination any applicant who, at the time of application, is licensed or certified by a governmental agency or private organization located in another state, territory or jurisdiction whose standards, in the opinion of the commissioner, are substantially similar to, or higher than, those of this state.

(p) Title protection. No person shall assume, represent himself as, or use the title or designation “alcoholism counselor”, “alcohol counselor”, “alcohol and drug counselor”, “alcoholism and drug counselor”, “licensed clinical alcohol and drug counselor”, “licensed alcohol and drug counselor”, “licensed associate alcohol and drug counselor”, “certified alcohol and drug counselor”, “chemical dependency counselor”, “chemical dependency supervisor” or any of the abbreviations for such titles, unless licensed or certified under subsections (g) to (n), inclusive, of this section and unless the title or designation corresponds to the license or certification held.

(q) Regulations. The commissioner shall adopt regulations, in accordance with chapter 54, to implement provisions of this section.

(r) Disciplinary action: Grounds and penalties. The commissioner may suspend, revoke or refuse to issue a license in circumstances that have endangered or are likely to endanger the health, welfare or safety of the public.

(s) Exceptions to licensure and certification. Religion. Nothing in this section shall be construed to apply to the activities and services of a rabbi, priest, minister, Christian Science practitioner or clergyman of any religious denomination or sect, when engaging in activities that are within the scope of the performance of the person’s regular or specialized ministerial duties and for which no separate charge is made, or when these activities are performed, with or without charge, for or under the auspices or sponsorship, individually or in conjunction with others, of an established and legally cognizable church, denomination or sect, and when the person rendering services remains accountable to the established authority thereof.

(t) Exception to licensure and certification. Other health care providers. Nothing in this section shall be construed to apply to the activities and services of a person licensed in this state to practice medicine and surgery, psychology, marital and family therapy, clinical social work, professional counseling, advanced practice registered nursing or registered nursing, when such person is acting within the scope of the person’s license and doing work of a nature consistent with that person’s license, provided the person does not hold himself or herself out to the public as possessing a license or certification issued pursuant to this section.

(u) Exceptions to licensure and certification. Students. Nothing in this section shall be construed to apply to the activities and services of a student intern or trainee in alcohol and drug counseling who is pursuing a course of study in an accredited institution of higher education or training course, provided these activities are performed under supervision and constitute a part of an accredited course of study, and provided further the person is designated as an intern or trainee or other such title indicating the training status appropriate to his level of training.

(v) Exception to licensure and certification. State-employed rehabilitation counselors. Nothing in this section shall apply to individuals who are on October 1, 2010, employed by a state agency as a rehabilitation counselor who is acting in the capacity of an alcohol and drug counselor.

(w) Exception to licensure and certification. Supervised employees and self-help groups. Nothing in this section shall be construed to apply to the activities and services of paid alcohol and drug counselors who are working under supervision or uncompensated alcohol and drug abuse self-help groups, including, but not limited to, Alcoholics Anonymous and Narcotics Anonymous.

(x) Applicability to employees of Department of Correction. The provisions of this section shall apply to employees of the Department of Correction, other than trainees or student interns covered under subsection (u) of this section and persons completing supervised paid work experience in order to satisfy mandated clinical supervision requirements for certification under subsection (e) of this section, as follows: (1) Any person hired by the Department of Correction on or after October 1, 2002, for a position as a substance abuse counselor or supervisor of substance abuse counselors shall be a licensed or certified alcohol and drug counselor; (2) any person employed by the Department of Correction prior to October 1, 2002, as a substance abuse counselor or supervisor of substance abuse counselors shall become licensed or certified as an alcohol and drug counselor by October 1, 2007; and (3) any person employed by the Department of Correction on or after October 1, 2007, as a substance abuse counselor or supervisor of substance abuse counselors shall be a licensed or certified alcohol and drug counselor.

(y) Issuance of initial license on and after July 12, 2013. On and after July 12, 2013, no initial license to engage in the practice of alcohol and drug counseling shall be issued unless the applicant meets the requirements of this section to practice alcohol and drug counseling. The foregoing provision shall not apply to alcohol and drug counselors licensed in this state on or after June 15, 2012, and prior to July 12, 2013.

(P.A. 97-186, S. 1–9; P.A. 98-247, S. 1–9; P.A. 99-249, S. 3, 10; P.A. 02-75, S. 1–4; P.A. 03-195, S. 1; P.A. 07-252, S. 23, 24; June Sp. Sess. P.A. 09-3, S. 192; P.A. 10-117, S. 49; P.A. 12-197, S. 19; P.A. 13-283, S. 1.)

History: P.A. 98-247 replaced category of “licensed associate alcohol and drug counselor” with “certified associate alcohol and drug counselor” and amended educational and other requirements for licensure and for certification, reduced fee from $250 to $150, eliminated continuing educational requirements, deleted from licensure and certification exemptions licensure in speech pathology and audiology and added to exemptions those employed by the state as alcohol and drug or substance abuse counselors, eliminated a requirement that the commissioner publish list of names of licensed and certified alcohol and drug counselors and made technical changes; P.A. 99-249 amended Subsecs. (l) to (m), inclusive, to change certification by “Department of Mental Health and Addiction Services” to certification by “Connecticut Certification Board” and to extend renewal date in Subsecs. (l) and (m) from “on October 1, 1998,” to “on or before July 1, 2000,”, amended Subsec. (n) from applying to counselors not certified “on July 1, 1998,” to counselors not certified “on or before July 1, 2000,” and extended date to pass examination in Subdiv. (2) of Subsec. (n) from 1999 to 2000, effective June 29, 1999; P.A. 02-75 made technical changes in Subsecs. (b) and (c), and amended Subsec. (v) to make section applicable to alcohol and drug counselors employed by the Department of Correction and added Subsec. (x) to make section applicable to employees of the Department of Correction, other than trainees or student interns, requiring that any person hired on or after October 1, 2002, as a substance abuse counselor or supervisor of substance abuse counselors be a licensed or certified alcohol or drug abuse counselor, that any person employed by the department prior to October 1, 2002, as a substance abuse counselor or supervisor of substance abuse counselors become licensed or certified as an alcohol and drug counselor by October 1, 2007, and that any person employed by the department on or after October 1, 2007, as a substance abuse counselor or supervisor of substance abuse counselors be a licensed or certified alcohol and drug counselor; P.A. 03-195 amended Subsec. (x) to exclude “persons completing supervised paid work experience in order to satisfy mandated clinical supervision requirements for certification under subsection (e) of this section” from purview of section; P.A. 07-252 amended Subsec. (a)(7) by making a technical change and expanding definition of “supervision” as it relates to alcohol and drug counselors re review of records, reports, treatment plans or recommendations and amended Subsec. (t) to delete “or certified”, to replace exemption for chiropractors, acupuncturists, physical therapists, occupational therapists and nurses with exemption for professional counselors, advanced practice registered nurses and registered nurses when acting within scope of professional license and to make technical changes, effective July 12, 2007; June Sp. Sess. P.A. 09-3 amended Subsecs. (g) to (j) and (l) to (n) to increase fees from $150 to $190; P.A. 10-117 made technical changes in Subsecs. (g) and (i) and amended Subsec. (v) by replacing exception re counselors employed by the state with exception re individuals who are on October 1, 2010, employed by a state agency as a rehabilitation counselor acting in capacity of an alcohol and drug counselor; P.A. 12-197 amended Subsec. (d) by substituting “and have completed” for “with”, requiring graduate semester hours “at an accredited institution of higher education” and adding provision allowing certain applicants to substitute certification for graduate coursework requirement in Subdiv. (1) and by replacing provision re certification requirements with provision referencing requirements in Subsec. (e)(1), (2) and (4) in Subdiv. (2), effective June 15, 2012; P.A. 13-283 amended Subsec. (d) by changing educational qualifications for licensure and making a technical change in Subdiv. (1) and deleting reference to Subsec. (e)(1), (2) and (4) in Subdiv. (2), and added Subsec. (y) re issuance of initial license on and after July 12, 2013, effective July 12, 2013.



Section 20-74t - Continuing education requirements.

(a) On and after October 1, 2004, each alcohol and drug counselor licensed or certified pursuant to this chapter shall complete a minimum of twenty hours of continuing education each registration period. For purposes of this section, registration period means the twelve-month period for which a license or certificate has been renewed in accordance with section 19a-88 and is current and valid. The continuing education shall be in areas related to the individual’s practice and shall include not less than one contact hour of training or education each registration period on the topic of cultural competency. Qualifying continuing education activities are educational offerings sponsored by a hospital or other licensed health care institutions, courses offered by a regionally accredited institution of higher education or courses offered by individuals or organizations on the list maintained by the Connecticut Certification Board, Inc. as approved providers of such continuing education activities.

(b) Each licensee or certificate holder shall obtain a certificate of completion from the provider of continuing education activities for all continuing education hours successfully completed. Each licensee or certificate holder shall maintain such written documentation for a minimum of three years following the license or certificate renewal date for which the activity satisfies continuing education requirements. Certificates of completion shall be submitted by the licensee or certificate holder to the Department of Public Health upon the department’s request. A licensee or certificate holder who fails to comply with the continuing education requirements shall be subject to disciplinary action pursuant to subsection (r) of section 20-74s or section 19a-17.

(c) The continuing education requirements shall be waived for licensees and certificate holders applying for licensure or certification renewal for the first time. The department may, for a licensee or certificate holder who has a medical disability or illness, grant a waiver of the continuing education requirements for a specific period of time or may grant the licensee or certificate holder an extension of time in which to fulfill the requirements.

(P.A. 03-118, S. 2; P.A. 13-76, S. 3.)

History: P.A. 13-76 amended Subsec. (a) by adding provision re continuing education to include training or education in cultural competency, effective October 1, 2013, and applicable to registration periods beginning on and after October 1, 2014.






Chapter 376c - Radiographers, Radiologic Technologists, Radiologist Assistants and Nuclear Medicine Technologists

Section 20-74aa - Definitions.

As used in subsection (c) of section 19a-14 and sections 20-74aa to 20-74cc, inclusive, and 20-74ee:

(1) “Commissioner” means the Commissioner of Public Health.

(2) “Department” means the Department of Public Health.

(3) “Medical x-ray system” means an x-ray system designed for the irradiation of any part of the human body for diagnostic or therapeutic purposes.

(P.A. 93-249, S. 1; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-74bb - Qualifications for licensure. Scope of practice. License renewal. Practice pending examination.

(a) No person shall operate a medical x-ray system unless such person has obtained a license as a radiographer from the department pursuant to this section. Operation of a medical x-ray system shall include energizing the beam, positioning the patient, and positioning or moving any equipment in relation to the patient. Each person seeking licensure as a radiographer shall make application on forms prescribed by the department, pay an application fee of two hundred dollars and present to the department satisfactory evidence that such person (1) has completed a course of study in radiologic technology in a program accredited by the Committee on Allied Health Education and Accreditation of the American Medical Association or its successor organization, or a course of study deemed equivalent to such accredited program by the American Registry of Radiologic Technologists, and (2) has passed an examination prescribed by the department and administered by the American Registry of Radiologic Technologists.

(b) A radiographer licensed pursuant to this chapter may operate a medical x-ray system under the supervision and upon the written or verbal order of a physician licensed pursuant to chapter 370, a chiropractor licensed pursuant to chapter 372, a natureopath licensed pursuant to chapter 373, a podiatrist licensed pursuant to chapter 375, a dentist licensed pursuant to chapter 379 or a veterinarian licensed pursuant to chapter 384.

(c) Licenses shall be renewed annually in accordance with the provisions of section 19a-88. The fee for renewal shall be one hundred dollars.

(d) No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in this or any other state or territory.

(e) No person shall use the title “radiographer” unless such person holds a license issued in accordance with this section.

(f) Notwithstanding the provisions of subsection (a) of this section, a graduate of a course of study approved pursuant to subdivision (1) of said subsection may operate a medical x-ray system for a period not to exceed one hundred twenty calendar days after the date of graduation, provided such graduate is working in a hospital or similar organization where adequate supervision is provided. If the person practicing pursuant to this subsection fails to pass the licensure examination, all privileges under this subsection shall cease.

(g) Notwithstanding the requirements of this section, the commissioner shall grant a license to any person who submits satisfactory evidence that such person has a degree in radiography or identical field of study under a different designation from an institution of higher education authorized to grant degrees by the state or country where located, has a minimum of ten years’ experience in the field of radiography, has a temporary license from the Department of Public Health and applies for licensure prior to January 1, 1998.

(h) Notwithstanding the requirements of subsection (a) of this section, during the period from October 1, 2003, to October 31, 2003, inclusive, the commissioner shall grant a license to any person who (1) has practiced as a radiographer for at least ten years, one of which years was no earlier than two years from the date of application pursuant to this section, (2) holds a current registration as a radiation therapy technologist that was originally issued by the American Registry of Radiological Technologists on or before January 1, 1984, and (3) holds current licensure as a radiographer in another state, that was originally issued on or before January 1, 1984. No license shall be issued pursuant to this subsection to any applicant regarding whom disciplinary action was taken, is pending or who is the subject of an unresolved complaint.

(P.A. 93-249, S. 2; P.A. 94-210, S. 21, 30; P.A. 96-152, S. 1, 2; P.A. 97-213, S. 5, 13; P.A. 99-102, S. 27; P.A. 02-89, S. 45; P.A. 03-240, S. 1; P.A. 04-221, S. 6; P.A. 07-252, S. 43; P.A. 09-232, S. 49; June Sp. Sess. P.A. 09-3, S. 193.)

History: P.A. 94-210 amended Subsec. (b) to extend dates from 1988 to 1989 and from 1993 to 1994, effective June 9, 1994; P.A. 96-152 added Subsec. (b) alternative qualifications for licensure and added Subsec. (g) allowing operation pending examination results, effective May 31, 1996; P.A. 97-213 added Subsec. (h) re granting of licenses to persons with a degree in radiography or identical field of study, effective June 26, 1997; P.A. 99-102 amended Subsec. (c) by deleting obsolete reference to an osteopathic physician licensed pursuant to chapter 371 and changing “shall” to “may” re operation of a medical x-ray system; P.A. 02-89 deleted Subsec. (b) authorizing a person seeking licensure to present satisfactory evidence to the department prior to January 1, 1995, that he has practiced as a radiographer for at least 36 months between October 1, 1989, and October 1, 1994, and providing that certain persons engaged in radiography for not less than 20 years shall be deemed to have met the requirements of Subsec. (a)(1) and (2), redesignated Subsecs. (c) to (h) as Subsecs. (b) to (g) and made technical changes throughout section for purposes of gender neutrality; P.A. 03-240 added Subsec. (h) re certain licensure requirements applicable from October 1, 2003, to October 31, 2003; P.A. 04-221 amended Subsec. (f) to limit period of practice pending examination results to 120 days and disallow practice upon failure of examination; P.A. 07-252 amended Subsec. (b) to replace reference to Secs. 19a-14(c), 20-74aa to 20-74cc and 20-74ee with “this chapter” and to authorize radiographers to operate medical x-ray systems upon verbal order of supervising licensed health care provider, effective July 12, 2007; P.A. 09-232 amended Subsec. (a) by adding provision re operation of medical x-ray system includes energizing beam, positioning patient and positioning or moving any equipment in relation to patient, effective July 8, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $100 to $200 and amended Subsec. (c) to increase fee from $50 to $100.



Section 20-74cc - Disciplinary action.

The department may take any action set forth in section 19a-17 if a person issued a license pursuant to section 20-74bb fails to conform to the accepted standards of the radiographer profession, including, but not limited to, the following: Conviction of a felony; fraud or deceit in the practice of radiography; illegal conduct; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries into any patient record pertaining to radiography; misrepresentation or concealment of a material fact in the obtaining or reinstatement of a radiographer license; or violation of any provisions of subsection (c) of section 19a-14 and sections 20-74aa and 20-74bb, this section and section 20-74ee. The commissioner may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under said section, the cause of the action and the date of a hearing on the action shall be given and an opportunity for hearing afforded in accordance with the provisions of chapter 54.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-249, S. 3; P.A. 95-220, S. 4–6.)

History: (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public acts of the 1993 session of the general assembly, effective September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 20-74dd - Performance of venipuncture and administration of medication.

A radiologic technologist licensed by the Department of Public Health may perform venipuncture and administer medication for diagnostic procedures.

(P.A. 93-296, S. 9, 10; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 44.)

History: P.A. 93-296 effective June 29, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 deleted reference to hospital as defined in Sec. 19a-490 and provisions specifying acceptable courses of study and qualifications for radiologic technologists and expanded scope of authority to administer medication for diagnostic procedures to apply to all medication, rather than intravenous medication, effective July 12, 2007.



Section 20-74ee - Construction of chapter.

(a)(1) Nothing in subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to require licensure as a radiographer or to limit the activities of a physician licensed pursuant to chapter 370, a chiropractor licensed pursuant to chapter 372, a natureopath licensed pursuant to chapter 373, a podiatrist licensed pursuant to chapter 375, a dentist licensed pursuant to chapter 379 or a veterinarian licensed pursuant to chapter 384.

(2) Nothing in subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to require licensure as a radiographer or to limit the activities of a dental hygienist licensed pursuant to chapter 379a, provided such dental hygienist is engaged in the taking of dental x-rays under the general supervision of a dentist licensed pursuant to chapter 379.

(3) Nothing in subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to require licensure as a radiographer or to limit the activities of: (A) A dental assistant as defined in section 20-112a, provided such dental assistant is engaged in the taking of dental x-rays under the supervision and control of a dentist licensed pursuant to chapter 379 and can demonstrate successful completion of the dental radiography portion of an examination prescribed by the Dental Assisting National Board, or (B) a dental assistant student, intern or trainee pursuing practical training in the taking of dental x-rays provided such activities constitute part of a supervised course or training program and such person is designated by a title which clearly indicates such person’s status as a student, intern or trainee.

(4) Nothing in subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to prohibit a nuclear medicine technologist, as defined in section 20-74uu, who (A) has successfully completed the individual certification exam for computed tomography or magnetic resonance imaging administered by the American Registry of Radiologic Technologists, and (B) holds and maintains in good standing, computed tomography or magnetic resonance imaging certification by the American Registry of Radiologic Technologists, from fully operating a computed tomography or magnetic resonance imaging portion of a hybrid-fusion imaging system, including diagnostic imaging, in conjunction with a positron emission tomography or single-photon emission computed tomography imaging system.

(5) Nothing in subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to require licensure as a radiographer or to limit the activities of a podiatric medical assistant, provided such podiatric assistant is engaged in taking of podiatric x-rays under the supervision and control of a podiatrist licensed pursuant to chapter 375 and can demonstrate successful completion of the podiatric radiography exam as prescribed by the Connecticut Board of Podiatry Examiners.

(6) Nothing in subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to require licensure as a radiographer or to limit the activities of a physician assistant, licensed and supervised pursuant to chapter 370, who is engaged in the use of fluoroscopy for guidance of diagnostic and therapeutic procedures or from positioning and utilizing a mini C-arm in conjunction with fluoroscopic procedures.

(b) No provision of subsection (c) of section 19a-14, sections 20-74aa to 20-74cc, inclusive, and this section shall be construed to prohibit students enrolled in a course of study in radiologic technology in a program accredited by the Committee on Allied Health Education and Accreditation of the American Medical Association or its successor organization from performing such work as is incidental to their course of study.

(P.A. 93-249, S. 4; P.A. 95-271, S. 29, 40; P.A. 99-102, S. 28; June Sp. Sess. P.A. 99-2, S. 25, 72; P.A. 05-213, S. 4; P.A. 08-184, S. 37; P.A. 09-232, S. 50; P.A. 11-242, S. 40; P.A. 13-208, S. 68.)

History: P.A. 95-271 extended from 1995 to 1996 the time within which a dental assistant must demonstrate successful completion of the dental radiography examination and added the exemption for certain technologists engaged in the operation of a bone densitometry system, effective July 6, 1995; P.A. 99-102 amended Subsec. (a) by deleting obsolete references to osteopathic physicians licensed pursuant to chapter 371; June Sp. Sess. P.A. 99-2 amended Subsec. (a) by adding provision prohibiting construction of specified statutes as requiring licensure or limiting activities of podiatric medical assistants, effective July 1, 1999; P.A. 05-213 amended Subsec. (a) by dividing provisions into Subdivs. (1) to (5), removing “by January 1, 1996,” re dental assistants who take dental x-rays to demonstrate successful completion of the dental radiography portion of a qualifying exam and making technical changes; P.A. 08-184 amended Subsec. (a)(3) by designating existing provision re dental assistant as Subpara. (A) and adding Subpara. (B) re licensure requirements for radiographer not being applicable to dental assistant student, intern or trainee pursuing practical training in taking of dental x-rays, effective June 12, 2008; P.A. 09-232 added Subsec. (a)(6) prohibiting construction of specified statutes as requiring licensure as a radiographer or limiting the activities of a physician assistant who is engaged in use of fluoroscopy, effective July 8, 2009; P.A. 11-242 amended Subsec. (a)(4) to substitute “technologist certified by the International Society for Clinical Densitometry” for “Nuclear Medicine Technologist certified by the Nuclear Medicine Technology Certification Board”; P.A. 13-208 amended Subsec. (a)(4) by substituting provision re nuclear medicine technologist operating imaging system for provision re radiographer operating bone densitometry system, effective July 1, 2013.



Section 20-74ff - Continuing education: Definitions; contact hours; attestation; record-keeping; exemptions, waivers and extensions; reinstatement of void licenses.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Contact hour” means a minimum of fifty minutes of continuing education activity;

(3) “Department” means the Department of Public Health;

(4) “Licensee” means any person who receives a license from the department pursuant to this chapter; and

(5) “Registration period” means the one-year period for which a license renewed in accordance with section 19a-88 is current and valid.

(b) Except as otherwise provided in this section, for registration periods beginning on and after October 1, 2008, a licensee applying for license renewal shall either maintain registration as a radiographer or radiation therapy technologist issued by the American Registry of Radiologic Technologists, or its successor organization, or earn a minimum of twenty-four contact hours of continuing education within the preceding twenty-four-month period. Such continuing education shall (1) be in an area of the licensee’s practice; and (2) reflect the professional needs of the licensee in order to meet the health care needs of the public. Qualifying continuing education activities include, but are not limited to, courses, including on-line courses, offered or approved by the American College of Radiology, American Healthcare Radiology Administrators, American Institute of Ultrasound in Medicine, American Society of Radiologic Technologists, Canadian Association of Medical Radiation Technologists, Radiological Society of North America, Society of Diagnostic Medical Sonography, Society of Nuclear Medicine Technologist Section, Society for Vascular Ultrasound, Section for Magnetic Resonance Technologists, a hospital or other health care institution, regionally accredited schools of higher education or a state or local health department.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that he or she has maintained registration as a radiographer or radiation therapy technologist issued by the American Registry of Radiologic Technologists, or has satisfied the continuing education requirements of subsection (b) of this section on a form prescribed by the department. A licensee who fails to comply with the requirements of this section may be subject to disciplinary action pursuant to section 20-74cc or 19a-17. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements of subsection (b) of this section for a minimum of three years following the year in which the continuing education activities were completed and shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing education requirements of this section.

(e) A licensee who is not engaged in active professional practice in any form during a registration period shall be exempt from the continuing education requirements of this section, provided the licensee submits to the department, prior to the expiration of the registration period, a notarized application for exemption on a form prescribed by the department and such other documentation as may be required by the department. The application for exemption pursuant to this subsection shall contain a statement that the licensee may not engage in professional practice until the licensee has met the continuing education requirements of this section.

(f) In individual cases involving medical disability or illness, the commissioner may, in the commissioner’s discretion, grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(g) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of twelve contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 06-195, S. 29.)



Section 20-74mm - Radiologist assistants. Definitions. Permitted and prohibited activities. Supervisory requirements.

(a) As used in this section:

(1) “Direct supervision” means a radiologist must be present in the office suite and immediately available to furnish assistance and direction throughout the performance of the procedure;

(2) “Personal supervision” means a radiologist must be in attendance in the room during the performance of the procedure;

(3) “Radiologist assistant” means a radiologic technologist who is licensed pursuant to this chapter and who: (A) Has graduated from a radiologist assistant education program recognized by the American Registry of Radiologic Technologists; (B) has passed the radiologist assistant examination offered by the American Registry of Radiologic Technologists; (C) maintains a current license in good standing as a radiologic technologist in Connecticut; (D) holds current certification in advanced cardiac life support; (E) maintains current certification with the American Registry of Radiologic Technologists as a radiographer; (F) maintains current certification with the American Registry of Radiologic Technologists as a radiologist assistant; and (G) maintains professional liability insurance or other indemnity against liability for professional malpractice in an amount that shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars;

(4) “Supervising radiologist” means a physician who is licensed pursuant to chapter 370 and who is board certified in radiology, who assumes responsibility for the supervision of services rendered by a radiologist assistant; and

(5) “Supervision” means the exercise by the supervising radiologist of oversight, control and direction of the services of a radiologist assistant. Supervision includes, but is not limited to: (A) Continuous availability of direct communication between the supervising radiologist and the radiologist assistant; (B) active and continuing overview of the radiologist assistant’s activities to ensure that the supervising radiologist’s directions are being implemented and to support the radiologist assistant in the performance of his or her services; (C) personal review by the supervising radiologist of the radiologist assistant’s practice at least weekly or more frequently as necessary to ensure quality patient care; (D) review of the charts and records of the radiologist assistant on a regular basis, as necessary, to ensure quality patient care; and (E) delineation of a predetermined plan for emergency situations.

(b) Nothing in chapter 370 shall be construed to prohibit a radiologist assistant from performing radiologic procedures under the direct supervision and direction of a physician who is licensed pursuant to chapter 370 and who is board certified in radiology. A radiologist assistant may perform radiologic procedures delegated by a supervising radiologist provided: (1) The supervising radiologist is satisfied as to the ability and competency of the radiologist assistant; (2) such delegation is consistent with the health and welfare of the patient and in keeping with sound medical practice; (3) the supervising radiologist shall assume full control and responsibility for all procedures performed by the radiologist assistant; and (4) such procedures shall be performed under the oversight, control and direction of the supervising radiologist. Delegated procedures shall be implemented in accordance with written protocols established by the supervising radiologist. In addition to those procedures that the supervising radiologist deems appropriate to be performed under personal supervision, the following procedures shall be performed under personal supervision: (A) Lumbar puncture under fluoroscopic guidance, (B) lumbar myelogram, (C) thoracic or cervical myelogram, (D) nontunneled venous central line placement, (E) venous catheter placement for dialysis, (F) breast needle localization, and (G) ductogram.

(c) A radiologist assistant shall not: (1) Interpret images, (2) make diagnoses, (3) prescribe medications or therapies, or (4) administer anesthesia.

(d) Each radiologist assistant practicing in this state shall have a clearly identified supervising radiologist who maintains the final responsibility for the care of patients and the performance of the radiologist assistant. A licensed radiologist may function as a supervising radiologist for no more than two full-time radiologist assistants concurrently, or the part-time equivalent thereof. Any services provided by the radiologist assistant must be performed at either the physical location of the supervising radiologist’s primary medical practice or within any health care facility where the supervising radiologist holds staff privileges.

(e) Nothing in this section shall be construed to apply to the activities and services of a person who is enrolled in a radiologist assistant education program recognized by the American Registry of Radiologic Technologists provided such activities and services are incidental to the course of study.

(P.A. 09-232, S. 68; P.A. 10-18, S. 20; 10-117, S. 26.)

History: P.A. 10-18 amended Subsec. (b) by redesignating existing Subpara. (D) as Subparas. (D) to (F) and by redesignating existing Subpara. (E) as Subpara. (G); P.A. 10-117 amended Subsec. (b) by deleting “including contrast media administration and needle or catheter placement,” and by changing “must” to “shall” re procedures performed under personal supervision, effective June 8, 2010.



Section 20-74nn - Radiologist assistants: Definitions.

As used in this section, sections 20-74oo to 20-74tt, inclusive, and subsection (c) of section 19a-14:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Department” means the Department of Public Health;

(3) “Direct supervision” means the radiologist must be present in the office suite and immediately available to furnish assistance and direction throughout the performance of the procedure;

(4) “Personal supervision” means the radiologist must be in attendance in the room during the performance of the procedure;

(5) “Radiologist assistant” means a person who is licensed to practice as a radiologist assistant pursuant to this section, sections 20-74oo to 20-74tt, inclusive, and subsection (c) of section 19a-14;

(6) “Supervising radiologist” means a physician who is licensed pursuant to chapter 370, who is board certified in radiology, and who assumes responsibility for the supervision of services rendered by a radiologist assistant; and

(7) “Supervision” means the exercise by the supervising radiologist of oversight, control and direction of the services of a radiologist assistant. Supervision includes, but is not limited to: (A) Continuous availability of direct communication between the supervising radiologist and the radiologist assistant; (B) active and continuing overview of the radiologist assistant’s activities to ensure that the supervising radiologist’s directions are being implemented and to support the radiologist assistant in the performance of his or her services; (C) personal review by the supervising radiologist of the radiologist assistant’s practice at least weekly or more frequently as necessary to ensure quality patient care; (D) review of the charts and records of the radiologist assistant on a regular basis as necessary to ensure quality patient care; and (E) delineation of a predetermined plan for emergency situations.

(P.A. 09-232, S. 83.)

History: P.A. 09-232 effective July 1, 2011.



Section 20-74oo - Radiologist assistants: Qualifications for licensure; use of title; construction; license renewal.

(a) No person shall practice as a radiologist assistant in this state unless such person has obtained a license pursuant to this section. No person shall use the title “radiologist assistant” or make use of any title, words, letters or abbreviations that may reasonably be confused with licensure as a radiologist assistant unless such person holds a valid license from the department to practice as a radiologist assistant.

(b) Each person seeking licensure to practice as a radiologist assistant in this state shall make application on forms prescribed by the department, pay an application fee of one hundred fifty dollars and present to the department satisfactory evidence that such person: (1) Has graduated from a radiologist assistant education program recognized by the American Registry of Radiologic Technologists; (2) has passed the radiologist assistant examination offered by the American Registry of Radiologic Technologists; (3) holds and maintains a current license in good standing as a radiologic technologist in the state; (4) holds and maintains current certification in advanced cardiac life support; (5) holds and maintains current certification with the American Registry of Radiologic Technologists as a radiographer; and (6) holds and maintains current certification with the American Registry of Radiologic Technologists as a radiologist assistant.

(c) Nothing in this section shall be construed to apply to the activities and services of a person who is enrolled in a radiologist assistant education program recognized by the American Registry of Radiologic Technologists, provided such activities and services are incidental to the course of study.

(d) The provisions of this section shall not apply to any practicing physician or surgeon licensed under chapter 370.

(e) No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in this or any other state or territory.

(f) Licenses shall be renewed annually in accordance with the provisions of section 19a-88 for a fee of one hundred fifty dollars.

(P.A. 09-232, S. 84; P.A. 10-18, S. 21.)

History: P.A. 09-232 effective July 1, 2011; P.A. 10-18 made a technical change in Subsec. (e).



Section 20-74pp - Requirements re supervising radiologists.

(a) Each radiologist assistant practicing in this state shall have a clearly identified supervising radiologist who maintains the final responsibility for the care of patients and the performance of the radiologist assistant.

(b) A licensed radiologist may function as a supervising radiologist for no more than two full-time radiologist assistants concurrently, or the part-time equivalent thereof.

(c) Any services provided by the radiologist assistant shall be performed at either the physical location of the supervising radiologist’s primary medical practice or within any health care facility where the supervising radiologist holds staff privileges.

(P.A. 09-232, S. 85.)

History: P.A. 09-232 effective July 1, 2011.



Section 20-74qq - Radiologist assistants: Permitted and prohibited activities.

(a) A radiologist assistant may perform radiologic procedures delegated by a supervising radiologist provided: (1) The supervising radiologist is satisfied as to the ability and competency of the radiologist assistant; (2) such delegation is consistent with the health and welfare of the patient and in keeping with sound medical practice; (3) the supervising radiologist assumes full control and responsibility for all procedures performed by the radiologist assistant; and (4) such procedures are performed under the oversight, control and direction of the supervising radiologist. A supervising radiologist shall establish written protocols concerning any procedures delegated by such radiologist and implemented by a radiologist assistant. In addition to those procedures that the supervising radiologist deems appropriate to be performed under personal supervision, the following procedures shall be performed under personal supervision: (A) Lumbar puncture under fluoroscopic guidance, (B) lumbar myelogram, (C) thoracic or cervical myelogram, (D) nontunneled venous central line placement, (E) venous catheter placement for dialysis, (F) breast needle localization, and (G) ductogram.

(b) A radiologist assistant shall not: (1) Interpret images, (2) make diagnoses, (3) prescribe medications or therapies, or (4) administer anesthesia.

(P.A. 09-232, S. 86; P.A. 10-117, S. 27.)

History: P.A. 09-232 effective July 1, 2011; P.A. 10-117 amended Subsec. (a) by deleting “, including contrast media administration and needle or catheter placement,” re procedures performed under personal supervision, effective July 1, 2011.



Section 20-74rr - Professional liability insurance requirements.

Each person licensed to practice as a radiologist assistant who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice in an amount that shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(P.A. 09-232, S. 87.)

History: P.A. 09-232 effective July 1, 2011.



Section 20-74ss - Disciplinary action against radiologist assistants.

The Commissioner of Public Health may take any disciplinary action set forth in section 19a-17 against a radiologist assistant for any of the following reasons: (1) Failure to conform to the accepted standards of the profession; (2) conviction of a felony; (3) fraud or deceit in obtaining or seeking reinstatement of a license to practice as a radiologist assistant; (4) fraud or deceit in the practice of the profession; (5) negligent, incompetent or wrongful conduct in professional activities; (6) physical, mental or emotional illness or disorder resulting in an inability to conform to the accepted standards of the profession; (7) alcohol or substance abuse; (8) wilful falsification of entries in any hospital, patient or other record pertaining to the profession; or (9) violation of any provision of sections 20-74nn to 20-74tt, inclusive, and subsection (c) of section 19a-14. The commissioner may order a license holder to submit to a reasonable physical or mental examination if the physical or mental capacity of the license holder to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to said section 19a-17. The commissioner shall give notice and an opportunity to be heard on any contemplated action under said section 19a-17.

(P.A. 09-232, S. 88.)

History: P.A. 09-232 effective July 1, 2011.



Section 20-74tt - Implementation of licensure requirements by the Department of Public Health.

The Department of Public Health shall only be required to implement the provisions of sections 20-74nn to 20-74ss, inclusive, and subsection (c) of section 19a-14 as relate to the licensure of radiologist assistants, if appropriations are available.

(P.A. 09-232, S. 90.)

History: P.A. 09-232 effective July 1, 2011.



Section 20-74uu - Nuclear medicine technologists. Definition. Permitted and prohibited activities.

(a) As used in this section, “nuclear medicine technologist” means a person who holds and maintains current certification in good standing as a nuclear medicine technologist with the Nuclear Medicine Technology Certification Board or the American Registry of Radiologic Technologists.

(b) The practice of nuclear medicine technology includes the use of sealed and unsealed radioactive materials, as well as pharmaceuticals, adjunctive medications and imaging modalities with or without contrast as part of diagnostic evaluation and therapy. The responsibilities of a nuclear medicine technologist include, but are not limited to, patient care, quality control, diagnostic procedures and testing, administration of radiopharmaceutical and adjunctive medications, in vitro diagnostic testing, radionuclide therapy and radiation safety.

(c) A nuclear medicine technologist may perform nuclear medicine procedures under the supervision and direction of a physician licensed pursuant to chapter 370 provided: (1) The physician is satisfied as to the ability and competency of the nuclear medicine technologist; (2) such delegation is consistent with the health and welfare of the patient and in keeping with sound medical practice; and (3) such procedures are performed under the oversight, control and direction of the physician.

(d) Nothing in this section shall be construed to apply to the activities and services of a person who is enrolled in a nuclear medicine technology educational program acceptable to the Nuclear Medicine Technology Certification Board or the American Registry of Radiologic Technologists, provided such activities and services are incidental to the course of study.

(e) A nuclear medicine technologist shall not: (1) Operate a stand-alone computed tomography imaging system, except as provided in section 20-74ee; or (2) independently perform a nuclear cardiology stress test, except the nuclear medicine technologist may administer adjunct medications and radio pharmaceuticals during the nuclear cardiology stress test and perform the imaging portion of the nuclear cardiology stress test.

(P.A. 13-208, S. 66.)

History: P.A. 13-208 effective July 1, 2013.






Chapter 377 - Midwifery

Section 20-75 to 20-86 - Practice defined. Examination, registration and regulation of midwives.

Sections 20-75 to 20-86, inclusive, are repealed.

(1949 Rev., S. 4410–4422; 1959, P.A. 616, S. 23, 24; 1967, P.A. 656, S. 19; 1969, P.A. 119, S. 1, 2; 1971, P.A. 410, S. 2–8; P.A. 74-97, S. 1–5; 74-338, S. 46, 94; P.A. 77-614, S. 323, 610; P.A. 83-441, S. 9, 10.)



Section 20-86a - Definitions.

For the purposes of sections 20-86a to 20-86e, inclusive:

(1) “Nurse-midwifery” means the management of women’s health care needs, focusing particularly on family planning and gynecological needs of women, pregnancy, childbirth, the postpartum period and the care of newborns, occurring within a health care team and in collaboration with qualified obstetrician-gynecologists.

(2) “Nurse-midwife” means a person who has demonstrated competence to practice nurse-midwifery through successful completion of an educational program accredited by the American College of Nurse-Midwives and who is certified by the American College of Nurse-Midwives, and is licensed under the provisions of this chapter.

(P.A. 83-441, S. 1, 10; P.A. 89-389, S. 7, 22; P.A. 06-195, S. 36.)

History: P.A. 89-389 redefined “nurse-midwife” in Subdiv. (1) to add the reference to license under this chapter; P.A. 06-195 redefined and expanded “nurse-midwifery” in Subdiv. (1) to include management of all women’s health care needs in collaboration with, rather than directed by, qualified obstetrician-gynecologists.



Section 20-86b - Scope of practice.

Nurse-midwives shall practice within a health care system and have clinical relationships with obstetrician-gynecologists that provide for consultation, collaborative management or referral, as indicated by the health status of the patient. Nurse-midwifery care shall be consistent with the standards of care established by the American College of Nurse-Midwives. Each nurse-midwife shall provide each patient with information regarding, or referral to, other providers and services upon request of the patient or when the care required by the patient is not within the midwife’s scope of practice. Each nurse-midwife shall sign the birth certificate of each infant delivered by the nurse-midwife. If an infant is born alive and then dies within the twenty-four-hour period after birth, the nurse-midwife may make the actual determination and pronouncement of death provided: (1) The death is an anticipated death; (2) the nurse-midwife attests to such pronouncement on the certificate of death; and (3) the nurse-midwife or a physician licensed pursuant to chapter 370 certifies the certificate of death not later than twenty-four hours after such pronouncement. In a case of fetal death, as described in section 7-60, the nurse-midwife who delivered the fetus may make the actual determination of fetal death and certify the date of delivery and that the fetus was born dead.

(P.A. 83-441, S. 2, 10; P.A. 89-389, S. 8, 22; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-221, S. 28; P.A. 05-272, S. 19; P.A. 06-195, S. 37; P.A. 07-79, S. 4.)

History: P.A. 89-389 added the description of the protocols and required that they be filed with the department of health services; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-221 authorized nurse-midwife to make determination and pronouncement of death under certain conditions; P.A. 05-272 made a technical change and required protocols to be in writing and provided to Department of Public Health upon request, rather than filed with department, effective July 13, 2005; P.A. 06-195 revised scope of practice by eliminating requirement that clinical practice relationship between nurse-midwives and obstetrician-gynecologists be based on mutually agreed upon medical guidelines and protocols and requiring nurse-midwives to practice standards of care established by American College of Nurse-Midwives and provide information and referrals to other providers and services upon patient request or when patient care needs exceed midwives’ scope of practice; P.A. 07-79 clarified when a nurse-midwife may make actual determination of death in cases when an infant is born alive and dies within 24 hours after birth and authorized a nurse-midwife who delivered the fetus to make the actual determination of fetal death and certify date of delivery and that the fetus was born dead.



Section 20-86c - Requirements for licensure. Fee.

The Department of Public Health may issue a license to practice nurse-midwifery upon receipt of a fee of one hundred dollars, to an applicant who (1) is eligible for registered nurse licensure in this state, under sections 20-93 or 20-94; (2) holds and maintains current certification from the American College of Nurse-Midwives; and (3) has completed thirty hours of education in pharmacology for nurse-midwifery. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(P.A. 83-441, S. 3, 10; P.A. 89-389, S. 9, 22; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 89-389 deleted the existing section on certification and substituted licensure requirements; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-86d - Advisory panel.

The Commissioner of Public Health shall appoint a committee of three nurse-midwives, each of whom shall be licensed under this chapter and actively engaged in the practice of nurse-midwifery for not less than five years, and shall seek their advice and assistance in the administration of the program of regulation of nurse-midwives. No person who holds an office in the Connecticut Chapter of the American College of Nurse-Midwives may be appointed to the committee.

(P.A. 83-441, S. 4, 10; P.A. 89-389, S. 10, 22; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 06-195, S. 38.)

History: P.A. 89-389 removed the word “certified” in two places since nurse-midwives are no longer certified; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 06-195 required appointees to be licensed nurse-midwives actively engaged in the practice of nurse-midwifery for not less than five years and disqualified persons holding office in the Connecticut Chapter of the American College of Nurse-Midwives from appointment.



Section 20-86e - Use of title.

A nurse-midwife licensed under this chapter shall be known as a “licensed nurse-midwife” and no other person shall assume such title or use the abbreviation L.N.M. or C.N.M. or any other words, letters or figures which indicate that the person using the same is a licensed nurse-midwife. No person shall practice nurse-midwifery as defined in section 20-86a unless he is licensed under this chapter.

(P.A. 83-441, S. 5, 10; P.A. 89-389, S. 11, 22.)

History: P.A. 89-389 substituted language on licensure for language on certification.



Section 20-86f - Disciplinary action.

The Department of Public Health may take any action set forth in section 19a-17 if a person issued a license pursuant to this chapter fails to conform to the accepted standards of the nurse-midwifery profession including, but not limited to, the following: Conviction of a felony; fraud or deceit in the practice of nurse-midwifery; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries into any client record pertaining to nurse-midwifery. The commissioner may order a licensee to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under said section, the cause of the action and the date of a hearing on the action shall be given and an opportunity for hearing afforded in accordance with the provisions of chapter 54.

(P.A. 88-230, S. 1, 12; P.A. 89-389, S. 12, 22; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58.)

History: (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1989 public and special acts, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-86g - Midwifery license.

Any person who held a current valid license as a midwife on June 30, 1983, shall be entitled to renew such license annually, upon payment of a fee of fifteen dollars, in accordance with the provisions of section 19a-88.

(P.A. 90-40, S. 1, 4; June Sp. Sess. P.A. 09-3, S. 194.)

History: June Sp. Sess. P.A. 09-3 increased fee from $5 to $15.



Section 20-86h - Disciplinary action against licensed midwives.

The Department of Public Health may take any action set forth in section 19a-17 if a person licensed as a midwife fails to conform to the accepted standards of the midwife profession. Conduct which fails to conform to the accepted standards of the midwife profession includes, but is not limited to, the following: Conviction of a felony; fraud or deceit in professional practice; illegal conduct; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; or wilful falsification of entries into any patient record.

(P.A. 90-40, S. 2, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-86i - Temporary practice of graduates of nurse-midwifery programs.

Nothing in this chapter shall be construed to prohibit graduates of nurse-midwifery programs approved by the American College of Nurse-Midwives from practicing midwifery for a period not to exceed (1) ninety calendar days after the date of graduation, or (2) the date upon which the graduate is notified that he or she has failed the licensure examination, whichever is shorter, provided (A) such graduate nurses are working in a hospital or organization where adequate supervision, as determined by the Commissioner of Public Health, is provided, and (B) such hospital or other organization has verified that the graduate nurse has successfully completed a midwifery program approved by the American College of Nurse-Midwives.

(P.A. 06-195, S. 39.)






Chapter 378 - Nursing

Section 20-87 - Definitions.

Section 20-87 is repealed.

(1949 Rev., S. 4423; 1969, P.A. 146; P.A. 75-166, S. 5, 6.)



Section 20-87a - Definitions. Scope of practice.

(a) The practice of nursing by a registered nurse is defined as the process of diagnosing human responses to actual or potential health problems, providing supportive and restorative care, health counseling and teaching, case finding and referral, collaborating in the implementation of the total health care regimen, and executing the medical regimen under the direction of a licensed physician, dentist or advanced practice registered nurse. A registered nurse may also execute orders issued by licensed physician assistants, podiatrists and optometrists, provided such orders do not exceed the nurse’s or the ordering practitioner’s scope of practice.

(b) Advanced nursing practice is defined as the performance of advanced level nursing practice activities that, by virtue of postbasic specialized education and experience, are appropriate to and may be performed by an advanced practice registered nurse. The advanced practice registered nurse performs acts of diagnosis and treatment of alterations in health status, as described in subsection (a) of this section, and shall collaborate with a physician licensed to practice medicine in this state. In all settings, the advanced practice registered nurse may, in collaboration with a physician licensed to practice medicine in this state, prescribe, dispense and administer medical therapeutics and corrective measures and may request, sign for, receive and dispense drugs in the form of professional samples in accordance with sections 20-14c to 20-14e, inclusive, except that an advanced practice registered nurse licensed pursuant to section 20-94a and maintaining current certification from the American Association of Nurse Anesthetists who is prescribing and administrating medical therapeutics during surgery may only do so if the physician who is medically directing the prescriptive activity is physically present in the institution, clinic or other setting where the surgery is being performed. For purposes of this subsection, “collaboration” means a mutually agreed upon relationship between an advanced practice registered nurse and a physician who is educated, trained or has relevant experience that is related to the work of such advanced practice registered nurse. The collaboration shall address a reasonable and appropriate level of consultation and referral, coverage for the patient in the absence of the advanced practice registered nurse, a method to review patient outcomes and a method of disclosure of the relationship to the patient. Relative to the exercise of prescriptive authority, the collaboration between an advanced practice registered nurse and a physician shall be in writing and shall address the level of schedule II and III controlled substances that the advanced practice registered nurse may prescribe and provide a method to review patient outcomes, including, but not limited to, the review of medical therapeutics, corrective measures, laboratory tests and other diagnostic procedures that the advanced practice registered nurse may prescribe, dispense and administer. An advanced practice registered nurse licensed under the provisions of this chapter may make the determination and pronouncement of death of a patient, provided the advanced practice registered nurse attests to such pronouncement on the certificate of death and signs the certificate of death no later than twenty-four hours after the pronouncement.

(c) The practice of nursing by a licensed practical nurse is defined as the performing of selected tasks and sharing of responsibility under the direction of a registered nurse or an advanced practice registered nurse and within the framework of supportive and restorative care, health counseling and teaching, case finding and referral, collaborating in the implementation of the total health care regimen and executing the medical regimen under the direction of a licensed physician, physician assistant, podiatrist, optometrist or dentist.

(d) In the case of a registered or licensed practical nurse employed by a home health care agency, the practice of nursing includes, but is not limited to, executing the medical regimen under the direction of a physician licensed in a state that borders Connecticut.

(P.A. 75-166, S. 1, 6; P.A. 89-107, S. 1; 89-389, S. 1, 22; P.A. 94-213, S. 4; P.A. 97-112, S. 2; P.A. 99-168, S. 1; P.A. 03-8, S. 1; P.A. 04-221, S. 34; 04-255, S. 22; May Sp. Sess. P.A. 04-2, S. 108; P.A. 06-169, S. 1; P.A. 10-117, S. 18; P.A. 11-242, S. 33.)

History: P.A. 89-107 added Subsec. (c) re nurses’ powers of administration of medical regimen under direction of physician in bordering state; P.A. 89-389 inserted new Subsec. (b) re duties of advanced practice registered nurses, relettered the existing Subsec. (b) as Subsec. (c) and added the reference in Subsec. (c) to an advanced practice registered nurse; P.A. 94-213 deleted Subsec. (b)(5) re other settings as prescribed in regulations and added conditions for prescribing and administering medical therapeutics and corrective measures and dispensing professional samples; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 99-168 redefined “advanced nursing practice” in Subsec. (b) to include collaboration with a physician, defined “collaboration” for purposes of Subsec. (b), modified prescriptive authority of advanced practice registered nurses and made technical changes in Subsecs. (b) and (d); P.A. 03-8 amended Subsec. (a) by adding “advanced practice registered nurse”; P.A. 04-221 amended Subsec. (b) to allow advanced practice registered nurses to request, sign for and receive drug samples; P.A. 04-255 amended Subsec. (b) by adding provision allowing advanced practice registered nurse to make determination and pronouncement of death; May Sp. Sess. P.A. 04-2 changed effective date of P.A. 04-221 from October 1, 2004, to June 8, 2004, effective May 12, 2004; P.A. 06-169 deleted former Subsec. (b)(1) to (4), inclusive, and authorized advanced practice registered nurses to prescribe, dispense and administer medical therapeutics and corrective measures and to request, sign for, receive and dispense professional drug samples in all settings; P.A. 10-117 amended Subsec. (a) by adding provision that permits registered nurse to execute orders issued by licensed physician assistants, podiatrists and optometrists provided such orders do not exceed the nurse’s or ordering practitioner’s scope of practice; P.A. 11-242 amended Subsec. (c) by adding provision that permits licensed practical nurse to execute medical regimen under direction of a licensed physician assistant, podiatrist or optometrist, effective July 13, 2011.



Section 20-88 - State Board of Examiners for Nursing.

(a) The Connecticut State Board of Examiners for Nursing shall consist of twelve members who are residents of the state to be appointed by the Governor subject to the provisions of section 4-9a. The Governor shall appoint two members who shall be graduates of an approved school for licensed practical nursing; five members who shall be registered nurses, one of whom shall, at the time of appointment, be connected with an institution affording opportunities for the education of nurses, two of whom shall hold master’s degrees in nursing from a recognized college or university and one of whom shall hold a degree of a doctor of nursing practice or doctor of nursing science from a recognized college or university; one member who shall be an advanced practice registered nurse; and four members who shall be public members. Members of said board shall be residents of this state and professional members shall maintain good professional standing. No member of said board shall be an elected or appointed officer of any professional association of nurses or have been such an officer during the year immediately preceding his appointment. No member shall serve more than two full consecutive terms which commence after July 1, 1980. Any vacancy shall be filled by the Governor for the unexpired portion of the term.

(b) The Governor shall appoint a chairperson from among such members. Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member.

(1949 Rev., S. 4424; 1953, S. 2214d; P.A. 75-166, S. 2, 6; P.A. 77-614, S. 387, 610; P.A. 78-303, S. 27, 136; P.A. 80-484, S. 29, 174, 176; P.A. 81-471, S. 22, 71; P.A. 89-389, S. 2, 22; June Sp. Sess. P.A. 91-12, S. 20, 55; P.A. 98-143, S. 8, 24; P.A. 12-62, S. 3.)

History: P.A. 75-166 increased board membership from 5 to 7, adding 2 graduates of licensed practical nursing school, added detailed qualifications for membership re experience and level of education and limited terms of service to two; P.A. 77-614 increased number of members to 11, adding 4 public members, condensed provisions re qualifications and added provision re filling of vacancies, effective January 1, 1979; P.A. 78-303 made technical changes; P.A. 80-484 made appointments subject to Sec. 4-9a, replaced experience requirement with new provisions requiring all members to be residents of state and requiring professional members to maintain good professional standing and prohibiting their holding office in professional association within a year of their appointment, clarified terms which may be served and added Subsec. (b) re meetings, expense reimbursement, members’ attendance and duties, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” in Subsec. (a) as of July 1, 1981; P.A. 89-389 amended Subsec. (a) to increase the membership from 11 to 12, adding an advance practice registered nurse; June Sp. Sess. P.A. 91-12 in Subsec. (b) eliminated expense reimbursement for board members; P.A. 98-143 added quorum provision in Subsec. (b), effective July 1, 1998; P.A. 12-62 amended Subsec. (a) by replacing provision requiring 3 registered nurses who are connected with an institution affording nursing education opportunities to be members with provision requiring 1 registered nurse with such qualifications to be a member, replacing provision requiring 1 registered nurse to be an instructor in approved school for licensed practical nurses with provision requiring 1 registered nurse to hold a doctorate degree in nursing practice or nursing science and making a technical change, effective May 31, 2012.

See Sec. 4-9a for definition of “public member”.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.



Section 20-89 - Salaries and expenses.

Section 20-89 is repealed.

(1949 Rev., S. 4425; 1959, P.A. 616, S. 25.)



Section 20-90 - Duties of board.

(a) Said board may adopt a seal. The Commissioner of Public Health, with advice and assistance from the board, and in consultation with the State Board of Education, shall adopt regulations, in accordance with the provisions of chapter 54, permitting and setting standards for courses for the training of practical nurses to be offered in high schools and technical high schools for students who have not yet acquired a high school diploma. Students who satisfactorily complete courses approved by said Board of Examiners for Nursing, with the consent of the Commissioner of Public Health, as meeting such standards shall be given credit for each such course toward the requirements for a practical nurse’s license. All schools of nursing in this state, except such schools accredited by the National League for Nursing or other professional accrediting association approved by the United States Department of Education and recognized by the Commissioner of Public Health, and all schools for training licensed practical nurses and all hospitals connected to such schools that prepare persons for examination under the provisions of this chapter, shall be visited periodically by a representative of the Department of Public Health who shall be a registered nurse or a person experienced in the field of nursing education. The board shall keep a list of all nursing programs and all programs for training licensed practical nurses that are approved by it, with the consent of the Commissioner of Public Health, as maintaining the standard for the education of nurses and the training of licensed practical nurses as established by the commissioner. The board shall consult, where possible, with nationally recognized accrediting agencies when approving schools.

(b) Said board shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints filed against practitioners licensed under this chapter and impose sanctions where appropriate.

(1949 Rev., S. 4426; 1953, S. 2215d; 1971, P.A. 472; P.A. 73-115, S. 1; P.A. 75-166, S. 3, 6; P.A. 77-614, S. 73, 388, 610; P.A. 80-484, S. 30, 176; P.A. 81-471, S. 23, 71; P.A. 90-13, S. 9; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-252, S. 10; P.A. 12-116, S. 87.)

History: 1971 act added provisions re practical nurses’ training in high schools and vocational schools; P.A. 73-115 required that list of approved nursing programs rather than of nursing schools be kept by board of examiners; P.A. 75-166 changed quorum from four to three members and number of members requesting special meetings from two to three and added provision limiting voting privilege of licensed practical nurse members to matters pertaining to licensed practical nurses; P.A. 77-614 replaced public works commissioner with commissioner of administrative services and, effective January 1, 1979, deleted provisions re election of president and secretary/treasurer, re board’s power to adopt bylaws and regulations for its operation and re limitation on voting privileges of licensed practical nurse members, changed number of members required for quorum and for calling special meeting to six and five, respectively, transferred power to make regulations re nursing programs standards from board to health services commissioner, retaining board in advisory capacity and required that nursing schools be visited yearly by health services department representative rather than by educational director of board or registered nurse appointed by the board; P.A. 80-484 deleted provisions re number of members required for quorum or calling of special meeting and re provision of meeting room by administrative services commissioner, required commissioner’s consent for approval of courses and programs by board, required board to consult with recognized accrediting agencies and added Subsec. (b) re board’s power to hear disciplinary matters and adjudicate complaints; P.A. 81-471 changed time for department of health services visits to nursing schools from once per year to “periodically”; P.A. 90-13 amended Subsec. (a) to except schools accredited by the National League for Nursing from requirement that health services department representative visit nursing schools periodically; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-252 made technical changes in Subsec. (a); pursuant to P.A. 12-116, “vocational schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (a), effective July 1, 2012.



Section 20-91 - Awards in aid of nursing education.

Section 20-91 is repealed.

(1951, 1953, S. 2228d; 1959, P.A. 563, S. 1; P.A. 77-614, S. 389, 610; P.A. 88-207, S. 6.)



Section 20-91a - Federal funds.

The State Board of Examiners for Nursing is designated as the state agency to receive and administer federal funds which may become available for nursing education.

(1959, P.A. 563, S. 2.)



Section 20-92 - Examinations.

The Department of Public Health, with the advice and consent of the board shall prescribe examinations for applicants for licensure as registered nurses and licensed practical nurses under the provisions of this chapter, to determine their qualifications for the practice of nursing. Such examinations shall, at least annually, be administered to applicants by the Department of Public Health under the supervision of the board. Passing scores shall be established by the department with the consent of the board. The department shall decide upon the qualifications of each applicant and give notice of such decision within a reasonable time after such examination.

(1949 Rev., S. 4427; 1953, S. 2216d; P.A. 76-315, S. 1, 6; P.A. 77-614, S. 390, 610; P.A. 78-303, S. 28, 136; P.A. 80-484, S. 31, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 76-315 replaced provisions requiring examination of applicants at annual meeting or special meetings and setting forth notice requirements with statement that such examinations take place “at least annually” and required notice of decision on applications within “a reasonable time” rather than within two months of the examination; P.A. 77-614 required consent of health services commissioner for prescribed examination and transferred actual administration of tests from board to health services department, retaining board’s power to decide on applicant’s qualification, effective January 1, 1979; P.A. 78-303 made technical changes; P.A. 80-484 essentially transferred all powers re examination and licensure to department, relegating board to advisory and supervisory role, substituted “licensure” for references to registration or certification and added provision re establishment of passing scores; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-93 - Qualifications for examination. Licensure. Fee.

Any person who shows to the satisfaction of the department that he or she holds a degree, diploma or certificate from an accredited institution evidencing satisfactory completion of a nursing program approved by said board with the consent of the Commissioner of Public Health shall be eligible for examination for licensure as a registered nurse upon payment of a fee of one hundred eighty dollars, the subjects of which examination shall be determined by said department with the advice and consent of the board. If such applicant passes such examination said department shall issue to such applicant a license to practice nursing in this state.

(1949 Rev., S. 4428; 1949, 1955, S. 2217d; 1957, P.A. 200, S. 1; 1959, P.A. 616, S. 26; 1961, P.A. 241; June, 1971, P.A. 8, S. 49; P.A. 73-115, S. 2; P.A. 76-315, S. 2, 6; P.A. 77-614, S. 391, 610; P.A. 80-484, S. 32, 176; P.A. 88-362, S. 20; P.A. 89-251, S. 83, 203; P.A. 90-13, S. 11; P.A. 93-381, S. 9, 39; P.A. 94-174, S. 8, 12; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 195.)

History: 1959 act increased fee from $20 to $25; 1961 act deleted requirement that applicant be 20 years of age or over and specification that school give a 28-month course in a hospital; 1971 act raised examination fee to $30; P.A. 73-115 substituted “nursing program” for “school of nursing”; P.A. 76-315 substituted “holds a degree, diploma or certificate ...” for “is a graduate of”; P.A. 77-614 required consent of commissioner of health services for determination of examination subjects, effective January 1, 1979; P.A. 80-484 deleted requirement that applicant be “of good moral character”, replaced references to certificates of registration with references to licenses and essentially transferred all powers and duties of board to health services department, retaining board’s power to approve nursing programs and granting board an advisory role in determination of subjects to be covered by examinations; P.A. 88-362 added Subsec. (b) re issuance of temporary permits; P.A. 89-251 increased fee from $30 to $90; P.A. 90-13 changed the date in Subsec. (b) from September 30, 1990, to September 30, 1992; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-174 deleted Subsec. (b) which had provided temporary permits for applicants licensed as registered nurses in Ireland and the United Kingdom, effective June 6, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $90 to $180.

See Sec. 19a-88 re annual renewal of licenses.



Section 20-94 - Licensure without examination. Limited period for licensure without examination for advanced practice registered nurses. Temporary permit.

(a)(1) Any registered nurse who is licensed at the time of application in another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States, which has licensure requirements that are substantially similar to or higher than those of this state shall be eligible for licensure in this state and entitled to a license without examination upon payment of a fee of one hundred eighty dollars. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the board annually of the number of applications it receives for licenses under this section.

(2) For the period from October 1, 2004, to one year after said date, any advanced practice registered nurse licensed pursuant to section 20-94a whose license as a registered nurse pursuant to section 20-93 has become void pursuant to section 19a-88, shall be eligible for licensure and entitled to a license without examination upon receipt of a completed application form and payment of a fee of one hundred eighty dollars.

(b) The Department of Public Health may issue a temporary permit to an applicant for licensure without examination or to an applicant previously licensed in Connecticut whose license has become void pursuant to section 19a-88, upon receipt of a completed application form, accompanied by the fee for licensure without examination, a copy of a current license from another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States, and a notarized affidavit attesting that said license is valid and belongs to the person requesting notarization. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days and shall not be renewable. No temporary permit shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(1949 Rev., S. 4429; 1949, 1955, S. 2218d; 1957, P.A. 200, S. 2; 1959, P.A. 616, S. 27; June, 1971, P.A. 8, S. 50; P.A. 73-115, S. 3; P.A. 80-484, S. 33, 176; P.A. 81-471, S. 24, 71; P.A. 88-207, S. 1; P.A. 89-251, S. 84, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-221, S. 7; June Sp. Sess. P.A. 09-3, S. 196.)

History: 1959 act increased fee from $20 to $25; 1971 act increased fee to $30; P.A. 73-115 replaced “school of nursing” with “nursing program”; P.A. 80-484 replaced board of examiners for nursing with department of health services as licensing authority, replaced references to certification and certificates with references to licensure and licensing, added prohibition against issuing license to applicant against whom disciplinary action is pending or who is subject of unresolved complaint and required that board receive notification of number of applications annually; P.A. 81-471 changed basis for licensure of nurses by endorsement from educational program in other state to level of licensure requirements in other state; P.A. 88-207 added Subsec. (b) re temporary permits; P.A. 89-251 increased fee from $30 to $90; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-221 amended Subsec. (a) by designating existing provisions as Subdiv. (1), amending Subdiv. (1) by replacing “licensed nurse registered in another state or territory” with “registered nurse who is licensed at the time of application in another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States”, and adding Subdiv. (2) re limited period for licensure without examination for advanced practice registered nurses, and amended Subsec. (b) by allowing temporary permit for applicant whose license was not renewed, making conforming change re eligible jurisdictions, deleting provision re licensure requirements of another state or territory that are similar to or higher than those of this state and adding prohibition re issuance of temporary permit in cases of pending disciplinary action or unresolved complaint; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees from $90 to $180.



Section 20-94a - Licensure as advanced practice registered nurse.

(a) The Department of Public Health may issue an advanced practice registered nurse license to a person seeking to perform the activities described in subsection (b) of section 20-87a, upon receipt of a fee of two hundred dollars, to an applicant who: (1) Maintains a license as a registered nurse in this state, as provided by section 20-93 or 20-94; (2) holds and maintains current certification as a nurse practitioner, a clinical nurse specialist or a nurse anesthetist from one of the following national certifying bodies that certify nurses in advanced practice: The American Nurses’ Association, the Nurses’ Association of the American College of Obstetricians and Gynecologists Certification Corporation, the National Board of Pediatric Nurse Practitioners and Associates or the American Association of Nurse Anesthetists, their successors or other appropriate national certifying bodies approved by the Board of Examiners for Nursing; (3) has completed thirty hours of education in pharmacology for advanced nursing practice; and (4) (A) holds a graduate degree in nursing or in a related field recognized for certification as either a nurse practitioner, a clinical nurse specialist, or a nurse anesthetist by one of the foregoing certifying bodies, or (B) (i) on or before December 31, 2004, completed an advanced nurse practitioner program that a national certifying body identified in subdivision (2) of subsection (a) of this section recognized for certification of a nurse practitioner, clinical nurse specialist, or nurse anesthetist, and (ii) at the time of application, holds a current license as an advanced practice registered nurse in another state that requires a master’s degree in nursing or a related field for such licensure. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(b) During the period commencing January 1, 1990, and ending January 1, 1992, the Department of Public Health may in its discretion allow a registered nurse, who has been practicing as an advanced practice registered nurse in a nurse practitioner role and who is unable to obtain certification as a nurse practitioner by one of the national certifying bodies specified in subsection (a) of this section, to be licensed as an advanced practice registered nurse provided the individual:

(1) Holds a current Connecticut license as a registered nurse pursuant to this chapter;

(2) Presents the department with documentation of the reasons one of such national certifying bodies will not certify him as a nurse practitioner;

(3) Has been in active practice as a nurse practitioner for at least five years in a facility licensed pursuant to section 19a-491;

(4) Provides the department with documentation of his preparation as a nurse practitioner;

(5) Provides the department with evidence of at least seventy-five contact hours, or its equivalent, of continuing education related to his nurse practitioner specialty in the preceding five calendar years;

(6) Has completed thirty hours of education in pharmacology for advanced nursing practice;

(7) Has his employer provide the department with a description of his practice setting, job description, and a plan for supervision by a licensed physician;

(8) Notifies the department of each change of employment to a new setting where he will function as an advanced practice registered nurse and will be exercising prescriptive and dispensing privileges.

(c) Any person who obtains a license pursuant to subsection (b) of this section shall be eligible to renew such license annually provided he presents the department with evidence that he received at least fifteen contact hours, or its equivalent, eight hours of which shall be in pharmacology, of continuing education related to his nurse practitioner specialty in the preceding licensure year. If an individual licensed pursuant to subsection (b) of this subsection becomes eligible at any time for certification as a nurse practitioner by one of the national certifying bodies specified in subsection (a) of this section, the individual shall apply for certification, and upon certification so notify the department, and apply to be licensed as an advanced practice registered nurse in accordance with subsection (a) of this section.

(d) A person who has received a license pursuant to this section shall be known as an “Advanced Practice Registered Nurse” and no other person shall assume such title or use the letters or figures which indicate that the person using the same is a licensed advanced practice registered nurse.

(P.A. 89-389, S. 3, 22; P.A. 91-106, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-168, S. 2; P.A. 00-135, S. 7, 21; P.A. 04-221, S. 8; June Sp. Sess. P.A. 09-3, S. 197; P.A. 11-242, S. 77; P.A. 12-197, S. 48.)

History: P.A. 91-106 amended Subsec. (b) to extend until January 1, 1992, the department’s discretion to license under Subsec. (b) and to change the continuing education requirements of Subdiv. (5) to be 75 contact hours in the preceding five years and amended Subsec. (c) to increase from 8 to 15 hours the continuing education requirements; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-168 amended Subsec. (a)(1) by requiring maintenance of a registered nurse license rather than eligibility for licensure and amended Subsec. (a)(2) to include successor organizations or other appropriate national certifying bodies and to make a technical change; P.A. 00-135 amended Subsec. (a) by making a technical change and changing “maintains a license” to “is eligible for a license” in Subdiv. (1), effective May 26, 2000; P.A. 04-221 amended Subsec. (a)(1) by changing requirement from eligibility for a license to maintenance of a license; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $100 to $200; P.A. 11-242 amended Subsec. (a)(4) by substituting “graduate degree” for “master’s degree”; P.A. 12-197 amended Subsec. (a)(4) by deleting provision re certification after December 31, 1994, designating existing provision re qualifications as Subpara. (A) and adding Subpara. (B) re alternative qualifications.



Section 20-94b - Nurse anesthetists. Prescriptive authority.

An advanced practice registered nurse licensed pursuant to section 20-94a and maintaining current certification from the American Association of Nurse Anesthetists may prescribe, dispense and administer drugs, including controlled substances in schedule II, III, IV, or V. An advanced practice registered nurse licensed pursuant to section 20-94a who does not maintain current certification from the American Association of Nurse Anesthetists may prescribe, dispense, and administer drugs, including controlled substances in schedule IV or V, except that such an advanced practice registered nurse may also prescribe controlled substances in schedule II or III that are expressly specified in written collaborative agreements pursuant to subsection (b) of section 20-87a.

(P.A. 90-211, S. 21; P.A. 94-213, S. 5; P.A. 99-168, S. 4.)

History: P.A. 94-213 deleted reference to settings prescribed in Sec. 20-87a and regulations under Sec. 20-99a; (Revisor’s note: In 1999 a reference to Sec. 10a-491 was changed editorially by the Revisors to Sec. 19a-491 to correct a clerical error); P.A. 99-168 deleted prescription exception re inpatients in short-term hospitals and replaced language requiring prescription order to be cosigned by a physician with reference to prescription of controlled substances specified in written collaborative agreements.



Section 20-94c - Advanced practice registered nurses. Professional liability insurance required.

(a) Each person licensed as an advanced practice registered nurse under the provisions of section 20-94a who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance that each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars. The provisions of this subsection shall not apply to any advanced practice registered nurse licensed pursuant to section 20-94a and maintaining current certification from the American Association of Nurse Anesthetists who provides such services under the direction of a licensed physician.

(b) Each insurance company that issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8), (9) or (10) of subsection (b) of section 38a-393, shall on and after January 1, 2000, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellation or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 99-168, S. 6; P.A. 00-135, S. 12, 21.)

History: P.A. 00-135 amended Subsec. (a) by adding exception re certification from the American Association of Nurse Anesthetists, effective May 26, 2000.



Section 20-95 - Use of title “registered nurse”.

A graduate nurse who has received such certificate of registration shall be known as a “registered nurse” and no other person shall assume such title or use the abbreviation “R.N.” or any other words, letters or figures which indicate that the person using the same is a trained, certified, graduate or registered nurse.

(1949 Rev., S. 4430.)



Section 20-96 - Licensure as practical nurse. Examinations.

Any person who holds a certificate from a nursing program approved by said board with the consent of the Commissioner of Public Health, which program consists of not less than twelve months’ instruction in the care of the sick as prescribed by said board, or its equivalent as determined by said board, shall be eligible for examination for licensure as a licensed practical nurse upon payment of a fee of one hundred fifty dollars. Such examination shall include such subjects as the department, with the advice and consent of the board, determines. If such applicant passes such examination said department shall issue to such applicant a license to practice as a licensed practical nurse in this state.

(1949 Rev., S. 4431; 1949, 1953, 1955, S. 2219d; 1957, P.A. 200, S. 3; 1959, P.A. 616, S. 28; 1969, P.A. 140; June, 1971, P.A. 8, S. 51; 1972, P.A. 223, S. 3; P.A. 73-115, S. 4; P.A. 77-614, S. 392, 610; P.A. 80-484, S. 34, 176; P.A. 89-251, S. 85, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 198.)

History: 1959 act increased fee from $20 to $25; 1969 act deleted requirement that applicant be at least nineteen for eligibility to take examination; 1971 act raised examination fee from $25 to $30; 1972 act reduced fee to $25; P.A. 73-115 replaced references to approved institutions and courses with references to nursing programs; P.A. 77-614 required consent of health services commissioner for subjects included in examination, effective January 1, 1979; P.A. 80-484 deleted requirement that applicant be “of good moral character” and required applicant to be “a currently practicing, competent practitioner”, replaced references to certificates and registration with references to licenses and licensure, transferred licensure powers from board of examiners to department of health services and added provisions prohibiting issuance of license to persons involved in disciplinary action or unresolved complaint and requiring annual notification of board of number of applications; P.A. 89-251 increased fee from $25 to $75; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $75 to $150.



Section 20-97 - Licensure without examination. Temporary permit.

(a) Any person who is licensed at the time of application as a licensed practical nurse, or as a person entitled to perform similar services under a different designation, in another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States whose requirements for licensure in such capacity are equivalent to or higher than those of this state, shall be eligible for licensure in this state and entitled to a license without examination upon payment of a fee of one hundred fifty dollars. If such other state, district, commonwealth or territory issues licenses based on completion of a practical nursing education program that is shorter in length than the minimum length for this state’s practical nursing education programs or based on partial completion of a registered nursing education program, an applicant for licensure under this section may substitute licensed clinical work experience that: (1) Is performed under the supervision of a licensed registered nurse; (2) occurs following the completion of a nursing education program; and (3) when combined with the applicant’s educational program, equals or exceeds the minimum program length for licensed practical nursing education programs approved in this state. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the board annually of the number of applications it receives for licenses under this section.

(b) The Department of Public Health may issue a temporary permit to an applicant for licensure without examination or to an applicant previously licensed in Connecticut whose license has become void pursuant to section 19a-88, upon receipt of a completed application form, accompanied by the appropriate fee for licensure without examination, a copy of a current license from another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States and a notarized affidavit attesting that the license is valid and belongs to the person requesting notarization. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days and shall not be renewable. No temporary permit shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(1949 Rev., S. 4432; 1949, 1953, 1955, S. 2221d; 1957, P.A. 200, S. 4; 1959, P.A. 616, S. 29; June, 1971, P.A. 8, S. 52; 1972, P.A. 223, S. 4; P.A. 80-484, S. 35, 176; P.A. 88-362, S. 17; P.A. 89-251, S. 86, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-15, S. 3; P.A. 04-221, S. 9; June Sp. Sess. P.A. 09-3, S. 199; P.A. 10-117, S. 68.)

History: 1959 act increased fee from $20 to $25; 1971 act raised fee to $30; 1972 act reduced fee to $25; P.A. 80-484 required that certification requirements from other state be “substantially similar to or higher than” those of this state rather than “equivalent to” them, required applicant to be currently practicing competent practitioner, replaced “certification” and “certificate” with “licensure” and “license” and added provisions prohibiting issuance of license to person involved in disciplinary action or unresolved complaint and requiring annual notification of board of number of applications; P.A. 88-362 added Subsec. (b) re issuance of temporary permits; P.A. 89-251 increased fee from $25 to $75; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-15 deleted requirement in Subsec. (a) that applicant be currently practicing; P.A. 04-221 amended Subsec. (a) by expanding eligible jurisdictions for licensure without examination and replacing provisions re certification with provisions re licensure, and amended Subsec. (b) by allowing temporary permits for applicants who do not renew licenses, making a conforming change re eligible jurisdictions and prohibiting issuance of temporary permits to applicants with pending disciplinary actions or unresolved complaints; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $75 to $150; P.A. 10-117 amended Subsec. (a) by replacing “substantially similar” with “equivalent” and by adding provision permitting applicants who have completed practical nursing education program that is shorter in length than minimum standards of this state to substitute prescribed licensed clinical work experience in order to satisfy educational program requirements of this state.



Section 20-98 - Use of title “practical nurse”.

A person who has received such a certificate shall be known as a “licensed practical nurse” and no other person shall assume such title, the title “practical nurse” or the title “trained attendant” or use the abbreviations “L.P.N.”, “P.N.”, “T.A.” or any other words, letters or figures which indicate that the person using the same is a licensed practical nurse.

(1949 Rev., S. 4433; 1953, 1955, S. 2222d.)



Section 20-99 - Improper professional conduct. Hearing. Appeal. Prohibited conduct.

(a) The Board of Examiners for Nursing shall have jurisdiction to hear all charges of conduct which fails to conform to the accepted standards of the nursing profession brought against persons licensed to practice nursing. After holding a hearing in accordance with chapter 54 and the regulations adopted by the Commissioner of Public Health, said board, if it finds such person to be guilty, may revoke or suspend his or her license or take any of the actions set forth in section 19a-17. Witnesses and records may be summoned before such hearings by the issuance of subpoenas under the board’s seal. The chairperson or presiding member may administer oaths. When any license is revoked or suspended, notification of such action shall be sent to the Department of Public Health. Any person aggrieved by a final decision of the board may appeal as provided in chapter 54. Such appeal shall have precedence over nonprivileged cases in respect to order of trial.

(b) Conduct which fails to conform to the accepted standards of the nursing profession includes, but is not limited to, the following: (1) Fraud or material deception in procuring or attempting to procure a license to practice nursing; (2) illegal conduct, incompetence or negligence in carrying out usual nursing functions; (3) physical illness or loss of motor skill, including, but not limited to deterioration through the aging process; (4) emotional disorder or mental illness; (5) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; (6) fraud or material deception in the course of professional services or activities; (7) wilful falsification of entries in any hospital, patient or other record pertaining to drugs, the results of which are detrimental to the health of a patient; (8) conviction of the violation of any of the provisions of this chapter by any court of criminal jurisdiction; and (9) failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(1949 Rev., S. 4434; 1955, S. 2223d; 1971, P.A. 870, S. 58; P.A. 76-315, S. 3, 6; 76-436, S. 420, 681; P.A. 77-614, S. 323, 393, 610; P.A. 78-280, S. 35, 127; 78-303, S. 88, 136; P.A. 80-484, S. 36, 174, 176; P.A. 81-471, S. 25, 71; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 96-47, S. 5; P.A. 08-109, S. 6.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-315 deleted hearing notice requirement, required that hearings be held in accordance with Ch. 54, added provisions re subpoena power and oaths, replaced previous detailed appeal provisions with statement that appeals be taken as provided in Ch. 54 and added Subsec. (c) defining unacceptable conduct; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, required that hearings be held in accordance with regulations adopted by health services commissioner, deleted requirement that subpoenas be signed by chief nursing examiner and deleted provision granting appeals precedence in order of trial in Subsec. (a) and deleted proviso preventing license revocation or suspension during appeal to higher court, effective January 1, 1979; P.A. 78-280 and 78-303 restored provision re precedence in order of trial in Subsec. (a); P.A. 80-484 replaced “censure or otherwise discipline ...” with “take any of the actions set forth in section 19-4s” and “president” with “chairperson” in Subsec. (a) and revised grounds for disciplinary action in Subsec. (b) to replace “deceit” with “material deception” in Subdiv. (1), to add illegal conduct in Subdiv. (2) and delete “habitual” with reference to negligence and to replace conviction of crimes involving moral turpitude with fraud or material deception and added provisions re physical and mental examinations and re petitions to court for enforcement of order or action; P.A. 81-471 deleted reference to “certificate” in Subsec. (b); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-47 allowed appeal from “a final decision” rather than from “a finding”; P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of conduct which fails to conform to accepted standards in Subsec. (b), effective January 1, 2010.

Cited. 42 CS 376.

Subsec. (b):

“Unprofessional conduct” determined by standards accepted by those practicing same profession in same territory. 177 C. 78.



Section 20-99a - Regulations.

The Department of Public Health shall, with the advice and assistance of the board, adopt regulations necessary for the implementation of this chapter.

(P.A. 89-389, S. 6, 22; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-100 - Notice to Department of Health Services.

Section 20-100 is repealed.

(1949 Rev., S. 4436; 1953, S. 2225d; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 175, 176.)



Section 20-101 - Construction of chapter. Permitted practices. Temporary practice.

No provision of this chapter shall confer any authority to practice medicine or surgery nor shall this chapter prohibit any person from the domestic administration of family remedies or the furnishing of assistance in the case of an emergency; nor shall it be construed as prohibiting persons employed in state hospitals and state sanatoriums and subsidiary workers in general hospitals from assisting in the nursing care of patients if adequate medical and nursing supervision is provided; nor shall it be construed to prohibit the administration of medications by dialysis patient care technicians in accordance with section 19a-269a; nor shall it be construed to prohibit a personal care assistant employed by a homemaker-companion agency registered pursuant to section 20-671 from administering medications to a competent adult who directs his or her own care and makes his or her own decisions pertaining to assessment, planning and evaluation; nor shall it be construed as prohibiting students who are enrolled in schools of nursing approved pursuant to section 20-90, and students who are enrolled in schools for licensed practical nurses approved pursuant to section 20-90, from performing such work as is incidental to their respective courses of study; nor shall it prohibit a registered nurse who holds a master’s degree in nursing or in a related field recognized for certification as either a nurse practitioner, a clinical nurse specialist, or a nurse anesthetist by one of the certifying bodies identified in section 20-94a from practicing for a period not to exceed one hundred twenty days after the date of graduation, provided such graduate advanced practice registered nurse is working in a hospital or other organization under the supervision of a licensed physician or a licensed advanced practice registered nurse, such hospital or other organization has verified that the graduate advanced practice registered nurse has applied to sit for the national certification examination and the graduate advanced practice registered nurse is not authorized to prescribe or dispense drugs; nor shall it prohibit graduates of schools of nursing or schools for licensed practical nurses approved pursuant to section 20-90, from nursing the sick for a period not to exceed ninety calendar days after the date of graduation, provided such graduate nurses are working in hospitals or organizations where adequate supervision is provided, and such hospital or other organization has verified that the graduate nurse has successfully completed a nursing program. Upon notification that the graduate nurse has failed the licensure examination or that the graduate advanced practice registered nurse has failed the certification examination, all privileges under this section shall automatically cease. No provision of this chapter shall prohibit any registered nurse who has been issued a temporary permit by the department, pursuant to subsection (b) of section 20-94, from caring for the sick pending the issuance of a license without examination; nor shall it prohibit any licensed practical nurse who has been issued a temporary permit by the department, pursuant to subsection (b) of section 20-97, from caring for the sick pending the issuance of a license without examination; nor shall it prohibit any qualified registered nurse or any qualified licensed practical nurse of another state from caring for a patient temporarily in this state, provided such nurse has been granted a temporary permit from said department and provided such nurse shall not represent or hold himself or herself out as a nurse licensed to practice in this state; nor shall it prohibit registered nurses or licensed practical nurses from other states from doing such nursing as is incident to their course of study when taking postgraduate courses in this state; nor shall it prohibit nursing or care of the sick, with or without compensation or personal profit, in connection with the practice of the religious tenets of any church by adherents thereof, provided such persons shall not otherwise engage in the practice of nursing within the meaning of this chapter. This chapter shall not prohibit the care of persons in their homes by domestic servants, housekeepers, nursemaids, companions, attendants or household aides of any type, whether employed regularly or because of an emergency of illness, if such persons are not initially employed in a nursing capacity. This chapter shall not prohibit unlicensed assistive personnel from administering jejunostomy and gastrojejunal tube feedings to persons who (1) attend day programs or respite centers under the jurisdiction of the Department of Developmental Services, (2) reside in residential facilities under the jurisdiction of the Department of Developmental Services, or (3) receive support under the jurisdiction of the Department of Developmental Services, when such feedings are performed by trained, unlicensed assistive personnel pursuant to the written order of a physician licensed under chapter 370, an advanced practice registered nurse licensed to prescribe in accordance with section 20-94a or a physician assistant licensed to prescribe in accordance with section 20-12d.

(1949 Rev., S. 4437; 1953, S. 2226d; 1957, P.A. 280, S. 1; P.A. 76-315, S. 4, 6; P.A. 80-484, S. 37, 176; P.A. 81-471, S. 26, 71; P.A. 85-46, S. 1, 2; P.A. 88-207, S. 2; 88-362, S. 18, 22; P.A. 89-350, S. 20, 21; P.A. 90-13, S. 10; P.A. 04-221, S. 10; P.A. 05-66, S. 4; P.A. 06-195, S. 30; P.A. 10-117, S. 42; June 12 Sp. Sess. P.A. 12-1, S. 12.)

History: P.A. 76-315 stated that chapter shall not prevent nursing graduates from performance of duties pending examination results from other states; P.A. 80-484 required consent of health services commissioner for approval of postgraduate courses; P.A. 81-471 changed “certification” to “licensure” and provided that temporary permits are obtained from department instead of board; P.A. 85-46 deleted the requirement that postgraduate courses be approved by the nursing board with the consent of the commissioner of health services; P.A. 88-207 stated that chapter shall not prohibit any licensed nurse registered in another state or territory who has been issued a temporary permit from caring for the sick pending the issuance of a license without examination and made technical changes by removing references to examinations scheduled by the board in two places; P.A. 88-362 added the exceptions for licensed practical nurses who have been issued temporary permits; P.A. 89-350 added “nursing homes” as a place graduates of licensed practical nursing programs may work pending the results of the first examination scheduled following their graduation; P.A. 90-13 substituted references to nursing schools “approved pursuant to section 20-90” for references to “accredited” nursing schools; P.A. 04-221 included graduates of schools for licensed practical nurses, limited practice of nursing school graduates to 90 days after graduation and required hospital verification of such graduation, and provided that no nursing practice be allowed if examination is failed; P.A. 05-66 added provision re administration of medications by dialysis patient care technicians in accordance with Sec. 19a-269a; P.A. 06-195 added provisions allowing graduate advanced practice registered nurses to practice on a limited basis for up to 120 days after graduation, provided certain conditions are met, and terminating such temporary practice upon notification that the graduate advanced practice registered nurse has failed the certification examination, effective June 7, 2006; P.A. 10-117 added provision re chapter not prohibiting unlicensed assistive personnel from administering jejunostomy and gastrojejunal tube feedings to certain persons when performed pursuant to written order of a licensed physician, advanced practice registered nurse or physician assistant; June 12 Sp. Sess. P.A. 12-1 added provision re chapter not prohibiting personal care assistant employed by registered homemaker-companion agency from administering medications to a competent adult who directs his or her own care, effective July 1, 2012.



Section 20-101a - Determination and pronouncement of death by registered nurse. Regulations.

(a) A registered nurse, licensed under this chapter, in charge in a hospice, nursing home facility, as defined in section 19a-521, residential care home, as defined in section 19a-521, or a registered nurse, licensed under this chapter or a registered nurse employed by a home health care agency licensed by the state of Connecticut, in a home or residence may make the actual determination and pronouncement of death of a patient provided that the following conditions are satisfied: (1) The death is an anticipated death; (2) the registered nurse attests to such pronouncement on the certificate of death; and (3) the registered nurse, an advanced practice registered nurse licensed under this chapter, or a physician licensed under chapter 370 certifies the death and signs the certificate of death not later than twenty-four hours after the pronouncement.

(b) The Department of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to establish the procedures for the implementation of this section.

(P.A. 87-354, S. 1; P.A. 93-3, S. 1, 2; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-255, S. 23; P.A. 13-208, S. 57.)

History: P.A. 93-3 deleted requirement that presence of contagious disease be listed on birth certificate, effective March 24, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-255 amended Subsec. (a) by allowing a registered nurse or advanced practice registered nurse to certify death and sign certificate and by making technical changes, and amended Subsec. (b) by deleting provision re department notification of persons affected by implementation of regulations; P.A. 13-208 added reference to residential care home and made technical changes, effective July 1, 2013.



Section 20-101b - Construction.

Nothing in this chapter shall be construed as limiting or prohibiting a registered nurse or an advanced practice registered nurse from engaging in those activities which constitute the practice of nursing.

(P.A. 89-389, S. 18, 22.)



Section 20-101c - Prescription forms used by advanced practice registered nurses and nurse-midwives.

All prescription forms used by advanced practice registered nurses and nurse-midwives shall contain the name, address and telephone number of the advanced practice registered nurse or the nurse-midwife. The form may also contain the name of the collaborating physician.

(P.A. 89-389, S. 21, 22; P.A. 99-168, S. 3.)

History: P.A. 99-168 deleted reference to prescribing under the “direction” of a physician, deleted reference to clinical practice relationship of the nurse-midwife and added provision allowing form to contain the name of the collaborating physician.



Section 20-102 - Penalty.

No person shall, for remuneration, (1) practice nursing, as defined in subsection (a) of section 20-87a, in this state unless such person has received a certificate as a registered nurse or a license as an advanced practice registered nurse; or (2) practice advanced nursing practice, as defined in subsection (b) of said section, unless such person has received a license as an advanced practice registered nurse; or (3) practice nursing, as defined in subsection (c) of said section, unless such person has been certified as a licensed practical nurse or a registered nurse or licensed as an advanced practice registered nurse. Any person who violates any provision of this chapter or who wilfully makes false representation to the Board of Examiners for Nursing shall be guilty of a class D felony. Said board shall cause to be presented to the prosecuting officer having jurisdiction evidence of any violation of any such provision. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this section shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(1949 Rev., S. 4438; 1949, S. 2227d; 1957, P.A. 280, S. 2; P.A. 75-166, S. 4, 6; P.A. 77-614, S. 394, 610; P.A. 84-526, S. 8; P.A. 89-389, S. 5, 22; P.A. 13-258, S. 76.)

History: P.A. 75-166 replaced reference to Sec. 20-87(b) with Sec. 20-87a(a); P.A. 77-614 deleted clause allowing board to incur any necessary expenses, payable from receipts, in performing duty re evidence of violations, effective January 1, 1979; P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 89-389 added the language on advanced practice registered nurses; P.A. 13-258 inserted Subdiv. (1), (2) and (3) designators, made “for remuneration” provision applicable to prohibited advanced nursing practice, changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and made technical changes.



Section 20-102a - Appearance before board concerning application.

Any applicant for licensure under this chapter may present himself or herself before the Board of Examiners for Nursing with respect to such pending application. Such presentation shall not constitute a hearing nor a contested case within the meaning of chapter 54.

(P.A. 76-315, S. 5, 6; P.A. 80-484, S. 148, 176.)

History: P.A. 80-484 replaced “registration” with “licensure”.






Chapter 378a - Nurse’s Aides

Section 20-102aa - Nurse’s aides: Definitions; registration.

As used in subsection (c) of section 19a-14 and sections 20-102aa to 20-102ff, inclusive: (1) “Commissioner” means the Commissioner of Public Health; (2) “nurse’s aide” means an individual providing nursing or nursing-related services to residents in a chronic and convalescent nursing home or rest home with nursing supervision, but does not include an individual who is a health professional otherwise licensed or certified by the Department of Public Health, or who volunteers to provide such services without monetary compensation; (3) “registration” means a document issued by the Department of Public Health to a nurse’s aide which certifies that such aide has satisfied the training and competency evaluation requirements prescribed by the commissioner and has been found qualified for employment in a chronic and convalescent nursing home or rest home with nursing supervision; and (4) “registered nurse’s aide” means an individual who has been issued a registration as defined in this section.

(P.A. 93-121, S. 2, 8; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-121 effective June 14, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-102bb - Nurse’s aides: Registry.

The Department of Public Health shall establish and maintain a registry of nurse’s aides. The registry shall contain names and addresses of registered nurse’s aides and such other information as the commissioner may require. The registry shall also provide for the inclusion of specific documented findings rendered by the commissioner pursuant to section 20-102cc, as well as any brief statement disputing such findings by the subject thereof.

(P.A. 93-121, S. 3, 8; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-121 effective June 14, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-102cc - Nurse’s aides: Commissioner to enter finding of improper conduct on the registry; petition for removal of finding.

(a) The Department of Public Health shall receive, investigate and prosecute complaints against individuals who are providing or have provided services as a nurse’s aide in a chronic and convalescent nursing home or rest home with nursing supervision. The grounds for complaint shall include resident abuse, resident neglect, misappropriation of resident property, and fraud or deceit in obtaining or attempting to obtain a registration as a nurse’s aide. A nurse’s aide shall be given written notice by certified mail by the commissioner of any complaint against him or her. A nurse’s aide who wishes to appeal a complaint against him or her shall, not later than thirty days after the date of the mailing, file with the department a request in writing for a hearing to contest the complaint. The commissioner shall render a finding on such complaint, and, if a hearing is requested, it shall be conducted pursuant to chapter 54. The commissioner shall have the authority to render a finding and enter such finding on the registry against an individual who is providing or has provided services as a nurse’s aide in a chronic and convalescent nursing home or rest home with nursing supervision, without regard to whether such individual is on the registry or has obtained registration as a nurse’s aide from the department.

(b) In the case of a finding of resident neglect made after January 1, 1995, pursuant to subsection (a) of this section, a nurse’s aide may petition the commissioner to have the finding removed from the registry upon a determination by the commissioner that: (1) The employment and personal history of the nurse’s aide does not reflect a pattern of abusive behavior or neglect; and (2) the neglect involved in the original finding was a singular occurrence. In no case shall a determination on a petition submitted under this subsection be made prior to the expiration of a one-year period beginning on the date on which the finding was added to the registry pursuant to subsection (a) of this section.

(P.A. 93-121, S. 4, 8; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; 95-271, S. 28, 40; P.A. 98-250, S. 1, 39; P.A. 03-252, S. 11.)

History: P.A. 93-121 effective June 14, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 required notice by certified mail and allowed a request for a hearing to contest the complaint, effective July 6, 1995; P.A. 98-250 added Subsec. (b) re petition to have a finding removed from the registry, effective July 1, 1998; P.A. 03-252 amended Subsec. (a) to change deadline for appeal of a complaint from within 30 days of the date of the notice to not later than 30 days after the date of mailing and to make conforming and technical changes.

“Resident abuse” requires that resident suffer harm or adverse impact as a result of alleged abuse, and, in making that determination, an objective, rather than subjective, standard should be applied; “resident abuse” requires an element of wilfulness and is satisfied when one voluntarily engages in the act resulting in the abuse; specific intent to harm is not required. 259 C. 288.



Section 20-102dd - Nurse’s aides: Grounds for denial of registration.

The Commissioner of Public Health may deny registration as a nurse’s aide to an individual who has been the subject of a finding rendered pursuant to section 20-102cc. The registry shall contain information concerning any individual who has been denied said registration, as well as any brief statement disputing such denial by the subject thereof.

(P.A. 93-121, S. 5, 8; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-121 effective June 14, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-102ee - Nurse’s aides: Regulations; training requirements.

(a) The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, concerning the regulation of nurse’s aides. Such regulations shall require a training program for nurse’s aides of not less than one hundred hours. Not less than seventy-five of such hours shall include, but not be limited to, basic nursing skills, personal care skills, care of cognitively impaired residents, recognition of mental health and social service needs, basic restorative services and residents’ rights. Not less than twenty-five of such hours shall include, but not be limited to, specialized training in understanding and responding to challenging behaviors related to physical, psychiatric, psychosocial and cognitive disorders.

(b) Notwithstanding any change in training requirements the commissioner may establish, a person enrolled in a program prior to October 1, 2000, may complete such program in accordance with the requirements as they existed at the time of enrollment.

(P.A. 93-121, S. 6, 8; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; P.A. 00-59.)

History: P.A. 93-121 effective June 14, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 00-59 designated existing language as Subsec. (a), adding provisions therein re training requirements, and added Subsec. (b) re completion of training program in accordance with existing requirements.



Section 20-102ff - Nurse’s aides: Not permitted to perform licensed activity.

Nothing in subsection (c) of section 19a-14 or sections 20-102aa to 20-102ff, inclusive, shall authorize any person to engage in any activity for which a license is required pursuant to chapter 378.

(P.A. 93-121, S. 7, 8.)

History: P.A. 93-121 effective June 14, 1993.






Chapter 379 - Dentistry

Section 20-103 - Dental commissioners.

Section 20-103 is repealed.

(1949 Rev., S. 4439; P.A. 77-169, S. 1, 3; 77-614, S. 395, 610; P.A. 78-303, S. 119, 136.)



Section 20-103a - State Dental Commission.

(a) The State Dental Commission shall consist of nine members appointed by the Governor, subject to the provisions of section 4-9a, six of whom shall be practitioners in dentistry residing in this state who are in good standing in their profession and three of whom shall be public members. No member of said commission shall be an elected or appointed officer of a professional association of members of his profession or have been such an officer for the year immediately preceding his appointment. The Commissioner of Public Health, with advice and assistance from the Dental Commission, may issue regulations to implement the provisions of this chapter, and to insure proper dental care and the protection of public health, considering the convenience and welfare of the patient, methods recommended by the canon of ethics of the Connecticut State Dental Association and the American Dental Association and accepted health standards as promulgated by local health ordinances and state statutes and regulations.

(b) The Governor shall appoint a chairperson from among such members. Said commission shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the commission after notice in accordance with the provisions of section 1-225. A majority of the members of the commission shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the commission. No member shall participate in the affairs of the commission during the pendency of any disciplinary proceedings by the commission against such member. No member shall serve for more than two full consecutive terms commencing after July 1, 1980. Said commission shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints filed against practitioners and (3) impose sanctions where appropriate.

(P.A. 78-303, S. 87, 136; P.A. 80-484, S. 38, 174, 176; P.A. 81-471, S. 27, 71; P.A. 85-398; June Sp. Sess. P.A. 91-12, S. 21, 55; P.A. 93-381, S. 9, 39; P.A. 94-149, S. 16; P.A. 95-257, S. 12, 21, 58; P.A. 98-143, S. 9, 24.)

History: P.A. 80-484 made appointments subject to Sec. 4-9a, deleted requirement that dentist and dental hygienist members have practiced in state for 10 and 5 years, respectively, deleted provision requiring July meeting and allowing commission to regulate announcements, signs, directory listings, etc. and added prohibition against members holding office in professional association within 1 year of their appointment in Subsec. (a) and replaced provisions of Subsec. (b) re appointments from lists of nominees submitted by professional associations and re filling vacancies with provisions re meetings, expense reimbursement, members’ attendance and duties; P.A. 81-471 changed “elected official” in Subsec. (a) to “elected or appointed officer” as of July 1, 1981; P.A. 85-398 amended Subsec. (a) to increase the number of dental hygienists on the dental commission from one to two and public members from three to four; June Sp. Sess. P.A. 91-12 in Subsec. (b) eliminated expense reimbursement for board members; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-149 amended Subsec. (a) to reduce number of commission members from eleven to nine, to increase the number of dentists from five to six and to decrease the number of public members from four to three; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-143 added quorum provision in Subsec. (b), effective July 1, 1998.

See Sec. 1-24 re persons empowered to administer oaths.

See Sec. 4-9a for definition of “public member”.

See Sec. 4-10 re appointment of boards and commission members from lists provided to Governor.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.



Section 20-104 and 20-105 - Qualifications and duties; regulations. Compensation; counsel.

Sections 20-104 and 20-105 are repealed.

(1949 Rev., S. 4440, 4441; 1953, S. 2229d; 1957, P.A. 253, S. 1; September, 1957, P.A. 11, S. 13; 1959, P.A. 91; 616, S. 30, 31, 78; February, 1965, P.A. 160; 1967, P.A. 766; P.A. 77-169, S. 2, 3; 77-614, S. 396, 610; P.A. 78-303, S. 119, 136.)



Section 20-106 - License.

No person shall engage in the practice of dentistry or dental medicine unless such person has first obtained a license from the Department of Public Health.

(1949 Rev., S. 4446; 1959, P.A. 616, S. 32; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 149, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1959 act required registration with state department of health; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 required that license be obtained from department rather than commissioners and deleted reference to registration with department; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-106a - Designation of limited practice.

No licensed and registered dentist shall designate in any manner that he has limited his practice to one of the specialty areas of dentistry expressly approved by the American Dental Association unless such dentist has completed two years of advanced or postgraduate education in the area of such specialty and has notified the Dental Commission of such limitation of practice. Nothing contained herein shall prohibit any licensed and registered dentist who has limited his practice prior to May 8, 1975, from continuing to designate such limitation.

(P.A. 75-75, S. 1, 3.)



Section 20-107 - Application for license. Graduates of foreign dental schools.

(a) Each application for a license to practice dentistry shall be in writing and signed by the applicant and no license shall be issued to any person unless he or she presents a diploma or other certificate of graduation from some reputable dental college or from a department of dentistry of a medical college conferring a dental degree, or unless he or she is practicing as a legally qualified dentist in another state having requirements for admission determined by the department to be similar to or higher than the requirements of this state.

(b) The Dental Commission may, with the consent of the Commissioner of Public Health, determine the colleges which shall be considered reputable dental or medical colleges for the purposes of this chapter. The commission shall consult when possible with nationally recognized accrediting agencies when making such determinations.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, the department may issue a license to practice dentistry to any applicant holding a diploma from a foreign dental school, provided the applicant (1) is a graduate of a dental school located outside the United States and has received the degree of doctor of dental medicine or surgery, or its equivalent; (2) has passed the written and practical examinations required in section 20-108; (3) has successfully completed not less than two years of graduate dental training as a resident dentist in a program accredited by the Commission on Dental Accreditation; and (4) has successfully completed, at a level greater than the second postgraduate year, not less than three years of a residency or fellowship training program accredited by the Commission on Dental Accreditation in a school of dentistry in this state, or has served as a full-time faculty member of a school of dentistry in this state pursuant to the provisions of section 20-120 for not less than three years.

(1949 Rev., S. 4447; 1963, P.A. 642, S. 22; P.A. 79-70, S. 1; P.A. 80-484, S. 39, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-213, S. 5; P.A. 11-242, S. 75.)

History: 1963 act deleted provision for application by a registered unlicensed assistant dentist; P.A. 79-70 required three years’ practice in another state rather than five years’ practice; P.A. 80-484 replaced three years’ practice requirement with requirement that applicant be currently practicing, established health services department rather than dental commission as authority for weighing equivalency of other states’ requirements, required consent of health services commissioner for approval of colleges and required that commission consult with recognized accrediting agencies in determining acceptable colleges; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-213 designated existing language re application for license to practice dentistry as Subsec. (a), amended Subsec. (a) by making technical changes, designated existing language re Dental Commission’s authority to designate reputable dental or medical colleges as Subsec. (b), amended Subsec. (b) by deleting language re presentation of certificate from State Board of Education and making technical changes, and added Subsec. (c) allowing foreign-trained applicants who hold a doctor of dental medicine or dental surgery degree or its equivalent to obtain a dentist license under certain circumstances; P.A. 11-242 amended Subsec. (c)(4) by requiring graduates of foreign dental schools to have successfully completed not less than 3 years, rather than 2 years, of an accredited residency or fellowship training program in a school of dentistry in this state as a condition for licensure and by deleting provision re training in a community or school-based health center, effective July 1, 2011.



Section 20-108 - Examination of applicants. Alternative to practical examination.

(a) Except as provided in section 20-110 and subsection (b) of this section, each applicant for a license to practice dental medicine or dental surgery shall be examined by the Department of Public Health, under the supervision of the Dental Commission as to his or her professional knowledge and skill before such license is granted. Such examination shall be conducted in the English language. The Dental Commission may, with the consent of the Commissioner of Public Health, accept and approve, in lieu of the written examination required by this section, the results of an examination given by the Joint Commission on National Dental Examinations, subject to such conditions as the commission may prescribe, and the Dental Commission with the consent of the Commissioner of Public Health, may accept and approve, in lieu of the written and practical examination required by this section, the results of regional testing agencies as to written and practical examinations, subject to such conditions as the commission, with the consent of the Commissioner of Public Health, may prescribe. Passing scores shall be established by the department with the consent of the commission.

(b) In lieu of the practical examination required by subsection (a) of this section, an applicant for licensure may submit evidence of having successfully completed not less than one year of graduate dental training as a resident dentist in a program accredited by the Commission on Dental Accreditation, provided the director of the dental residency program at the facility in which the applicant completed the residency training provides documentation satisfactory to the Department of Public Health attesting to the resident dentist’s competency in all areas tested on the practical examination required by subsection (a) of this section. Not later than December 1, 2005, the Dental Commission, in consultation with the Department of Public Health, shall develop a form upon which such documentation shall be provided.

(1949 Rev., S. 4448; 1957, P.A. 185; 1969, P.A. 101; P.A. 77-614, S. 397, 610; P.A. 80-484, S. 40, 176; P.A. 87-114, S. 1; P.A. 93-381, S. 9, 39; 93-435, S. 6, 95; P.A. 95-257, S. 12, 21, 58; P.A. 05-213, S. 2; P.A. 07-252, S. 45.)

History: 1969 act added provision allowing acceptance of regional test results in lieu of written and practical examinations; P.A. 77-614 required consent of health services commissioner for waiver of written and practical examinations and transferred examinations to jurisdiction of health services department, retaining commission in supervisory capacity, effective January 1, 1979; P.A. 80-484 added provision re establishment of passing scores; P.A. 87-114 added provision re exception to obtaining a license by examination; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-435 substituted Joint Commission on National Dental Examinations for National Board of Dental Examiners, effective June 28, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-213 designated existing language as Subsec. (a), amended Subsec. (a) by making technical changes and exempting Subsec. (b) from provisions and added Subsec. (b) authorizing graduate dental training as resident dentist in lieu of practical examination required by Subsec. (a); P.A. 07-252 amended Subsec. (b) by requiring director of dental residency program, instead of supervising dentist, to provide documentation of applicant’s successful completion of graduate dental training as a resident dentist and deleting provision re documentation to be provided at the end of year of graduate dental training, effective July 12, 2007.



Section 20-109 - Fee for examination.

Upon the payment of a fee of five hundred sixty-five dollars by an applicant, the Department of Public Health, under the supervision of the dental commissioners shall examine applicants. All examinations shall be given at least once per year and at other times prescribed by the department. The department shall grant licenses to such applicants as are qualified.

(1949 Rev., S. 4454; 1957, P.A. 181; 1959, P.A. 616, S. 33; 1963, P.A. 257; June, 1971, P.A. 8, S. 53; P.A. 77-614, S. 398, 610; P.A. 80-484, S. 150, 176; P.A. 81-471, S. 28, 71; P.A. 89-251, S. 87, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 200.)

History: 1959 act increased fee from $35 to $50, deleted provisions for reexamination, updated statute, eliminating provisions for duties of recorder re fees and required payments of moneys collected by dental commissioners to general fund; 1963 act added requirement for $100 fee for nonresidents and provided that meetings be held in June and November; 1971 act removed fee differential for residents and nonresidents, raising fee for all applicants to $150; P.A. 77-614 made department of health services, rather than dental commissioners, responsible for examinations, retaining commissioners in supervisory role and retaining their power to grant licenses, effective January 1, 1979; P.A. 80-484 transferred licensing power to health services department and deleted provision re payment of moneys collected to general fund; P.A. 81-471 deleted requirement that examinations be held in June and November and substituted requirement that exams be held at least once per year and at other times prescribed by the department; P.A. 89-251 increased fee from $150 to $450; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $450 to $565.

See Sec. 4-32 re state revenue accounting system.



Section 20-110 - Licenses to out-of-state applicants.

The Department of Public Health may without examination, issue a license to any dentist who is licensed in some other state or territory, if such other state or territory has requirements for admission determined by the department to be similar to or higher than the requirements of this state, upon certification from the board of examiners or like board of the state or territory in which such dentist was a practitioner certifying to his competency and upon payment of a fee of five hundred sixty-five dollars to said department. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the Dental Commission annually of the number of applications it receives for licensure under this section.

(1949 Rev., S. 4449; 1951, S. 2231d; 1957, P.A. 227; 1959, P.A. 616, S. 34; June, 1971, P.A. 8, S. 54; P.A. 79-70, S. 2; P.A. 80-484, S. 41, 176; P.A. 87-114, S. 2; P.A. 89-251, S. 88, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 201.)

History: 1959 act raised fee from $75 to $100; 1971 act raised fee to $150; P.A. 79-70 required applicant to have practiced for three, rather than five, years in another state; P.A. 80-484 transferred licensing power from dental commission to department of health services, revised qualifications to replace three-year practice requirement with requirement that applicant be currently practicing, to delete requirements that applicant be “of good moral character” and that he pass a practical examination, and to add provisions prohibiting issuance of license to applicant involved in disciplinary action or unresolved complaint and requiring annual notification of commission of number of applicants; P.A. 87-114 substituted “licensed” for “in lawful practice”, deleted the condition requiring a dentist to remove to this state, and deleted the provision requiring the state or territory issuing the certificate to offer reciprocity to dentists registered and licensed in this state and removing to such other state; P.A. 89-251 increased the fee from $150 to $450; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $450 to $565.



Section 20-111 to 20-111c and 20-112 - Dental hygienists; definitions; scope of practice; continuing education. Application for license; requirements; fee. Examination of applicants. Licensure without examination; fee. Unlicensed registered assistants.

Sections 20-111 to 20-111c, inclusive, and 20-112 are repealed.

(1949 Rev., S. 4455, 4456; 1957, P.A. 236; 1959, P.A. 616, S. 35, 36; 1963, P.A. 220; 642, S. 23; 1967, P.A. 240; 1969, P.A. 248; 1971, P.A. 15; June, 1971, P.A. 8, S. 55; 1972, P.A. 223, S. 5; June, 1972, P.A. 1, S. 10; P.A. 73-399, S. 2; P.A. 77-614, S. 323, 399, 610; P.A. 79-86; P.A. 80-484, S. 151, 174, 176; P.A. 85-178; P.A. 86-148; P.A. 87-139, S. 1; P.A. 89-251, S. 89, 203; P.A. 92-35, S. 1–4; P.A. 93-381, S. 9, 39; 93-435, S. 7, 8, 95; P.A. 94-149, S. 25.)



Section 20-112a - Dental assistants.

A licensed dentist may delegate to dental assistants such dental procedures as the dentist may deem advisable, including the taking of dental x-rays if the dental assistant can demonstrate successful completion of the dental radiography portion of an examination prescribed by the Dental Assisting National Board, but such procedures shall be performed under the dentist’s supervision and control and the dentist shall assume responsibility for such procedures; provided such assistants may not engage in: (1) Diagnosis for dental procedures or dental treatment; (2) the cutting or removal of any hard or soft tissue or suturing; (3) the prescribing of drugs or medications that require the written or oral order of a licensed dentist or physician; (4) the administration of local, parenteral, inhalation or general anesthetic agents in connection with any dental operative procedure; (5) the taking of any impression of the teeth or jaws or the relationship of the teeth or jaws for the purpose of fabricating any appliance or prosthesis; (6) the placing, finishing and adjustment of temporary or final restorations, capping materials and cement bases; or (7) the practice of dental hygiene as defined in section 20-126l.

(P.A. 73-399, S. 1; P.A. 92-35, S. 5; June Sp. Sess. P.A. 98-1, S. 19, 121; P.A. 05-213, S. 6.)

History: P.A. 92-35 substituted “dental” for “trained” assistants, amended Subdiv. (1) to remove reference to treatment planning or any procedures requiring professional’s judgment and skill and to include dental procedures or dental treatment, amended Subdiv. (4) to remove reference to injected local anesthetic of any nature and replace it with local, parenteral, inhalation or general anesthetic agents in connection with any dental operative procedure and amended Subdiv. (7) by replacing removal of calcareous deposits, accretions and stains from the surfaces of teeth or the polishing of teeth with the practice of dental hygiene as defined in Sec. 20-111; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998; P.A. 05-213 authorized dental assistants who pass dental radiography portion of exam prescribed by Dental Assisting National Board to take dental x-rays under supervision and control of dentist and made technical changes.



Section 20-113 - Display of license.

The license for the current year shall be displayed conspicuously in the office, place of business or place of employment of each licensee. Each licensed dentist shall forthwith notify the department of any change of address or employment subsequent to his licensure. Any association of dentists which has registered with the Secretary of the State as required under section 34-82 shall also register annually as an association with the secretary of the Dental Commission.

(1949 Rev., S. 4442; 1955, S. 2230d; 1959, P.A. 94; 616, S. 37; 1963, P.A. 642, S. 24; 1969, P.A. 111; June, 1971, P.A. 8, S. 56; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 152, 176; P.A. 81-471, S. 29, 71; P.A. 94-149, S. 17.)

History: 1959 acts deleted obsolete provisions re recorder, added requirement for registering according to Sec. 19-45, provided that payment for restoring license be made to the commission rather than the commissioners, deleted provisions re nonresident Connecticut licensed dentists, unlicensed assistant dentists and licensed dental hygienists who fail to register, allowed commission to require that licensed dentist pass practical examination if he fails to register for two successive years and required that commission secretary be notified when dentist or hygienist changes address or employment; 1963 act deleted obsolete provisions re registration of unlicensed assistant dentists; 1969 act required that association of dentists register with secretary of dental commission as well as with secretary of state; 1971 act raised fee for restoration of license from $25 to $50; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 replaced certificates of registration with licenses, deleted provisions re failure of dentist or hygienist to register, suspension and restoration of licenses for failure to register, etc. and required notification of department rather than of secretary of dental commission when address or employment changed; P.A. 81-471 changed “registration” to “licensure”; P.A. 94-149 deleted reference to dental hygienist.



Section 20-113a - Renewal of licenses.

Licenses issued under this chapter shall be renewed annually in accordance with the provisions of section 19a-88.

(P.A. 80-484, S. 42, 176; P.A. 81-471, S. 30, 71.)

History: P.A. 81-471 deleted reference to certificates.



Section 20-113b - Renewal of license by person who practices dentistry for no fee.

Any person who practices dentistry for no fee, for at least one hundred hours per year at a public health facility, as defined in section 20-126l, and does not otherwise engage in the practice of dentistry, shall be eligible to renew a license, as provided in subsection (a) of section 19a-88, without payment of the professional services fee specified in said subsection (a).

(P.A. 03-124, S. 1; P.A. 05-213, S. 8.)

History: P.A. 05-213 eliminated $100-dollar license renewal fee and provided exemption re professional services fee specified in Sec. 19a-88(a) for dentist who provides at least 100 hours per year of free care at public health facility.



Section 20-114 - Disciplinary action by Dental Commission concerning dentists and dental hygienists.

(a) The Dental Commission may take any of the actions set forth in section 19a-17 for any of the following causes: (1) The presentation to the department of any diploma, license or certificate illegally or fraudulently obtained, or obtained from an institution that is not reputable or from an unrecognized or irregular institution or state board, or obtained by the practice of any fraud or deception; (2) proof that a practitioner has become unfit or incompetent or has been guilty of cruelty, incompetence, negligence or indecent conduct toward patients; (3) conviction of the violation of any of the provisions of this chapter by any court of criminal jurisdiction, provided no action shall be taken under section 19a-17 because of such conviction if any appeal to a higher court has been filed until the appeal has been determined by the higher court and the conviction sustained; (4) the employment of any unlicensed person for other than mechanical purposes in the practice of dental medicine or dental surgery subject to the provisions of section 20-122a; (5) the violation of any of the provisions of this chapter or of the regulations adopted hereunder or the refusal to comply with any of said provisions or regulations; (6) the aiding or abetting in the practice of dentistry, dental medicine or dental hygiene of a person not licensed to practice dentistry, dental medicine or dental hygiene in this state; (7) designating a limited practice, except as provided in section 20-106a; (8) engaging in fraud or material deception in the course of professional activities; (9) the effects of physical or mental illness, emotional disorder or loss of motor skill, including, but not limited to, deterioration through the aging process, upon the license holder; (10) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; (11) failure to comply with the continuing education requirements set forth in section 20-126c; (12) failure of a holder of a dental anesthesia or conscious sedation permit to successfully complete an on-site evaluation conducted pursuant to subsection (c) of section 20-123b; (13) failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j; or (14) failure to maintain professional liability insurance or other indemnity against liability for professional malpractice as provided in section 20-126d. A violation of any of the provisions of this chapter by any unlicensed employee in the practice of dentistry or dental hygiene, with the knowledge of the employer, shall be deemed a violation by the employer. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his or her physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(b) For purposes of subdivision (8) of subsection (a) of this section, fraud or material deception shall include, but not be limited to, the following practices: (1) Submission of a claim form to a third party intentionally reporting incorrect treatment dates for the purpose of assisting a patient in obtaining benefits under a dental plan, which benefits would otherwise be disallowed; (2) increasing a fee to a patient for a dental procedure or dental hygiene service in excess of the fee generally charged by the dentist for such procedure or service solely because the patient has dental insurance; (3) intentionally describing a dental procedure incorrectly on a third-party claim form in order to receive a greater payment or reimbursement or intentionally misrepresenting a dental procedure not otherwise eligible for payment or reimbursement on such claim form for the purpose of receiving payment or reimbursement; and (4) intentionally accepting payment from a third party as payment in full for patient services rendered when (A) the patient has been excused from payment of any applicable deductible by the license holder, and (B) such license holder fails to notify the third party of such action.

(1949 Rev., S. 4450; 1951, 1953, S. 2232d; 1957, P.A. 544; 1959, P.A. 616, S. 38; 1963, P.A. 642, S. 25; 1967, P.A. 219; 289; P.A. 75-75, S. 2, 3; P.A. 77-614, S. 323, 400, 610; P.A. 80-484, S. 43, 176; P.A. 81-471, S. 31, 71; P.A. 83-205; P.A. 84-68; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-23, S. 2; 92-35, S. 6; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 05-213, S. 9; 05-288, S. 82; P.A. 08-109, S. 7; P.A. 10-117, S. 11.)

History: 1959 act updated statute to specify that department of health may be requested to cancel certificate of registration; 1963 act deleted obsolete references to unlicensed assistant dentists and Sec. 20-112; 1967 acts added provision re violation of regulations of the dental commission to Subdiv. (6) and deleted “for patronage” from description of advertising in Subdiv. (12); P.A. 75-75 added Subdiv. (16) allowing suspension or revocation of license, etc. on ground of designating a limited practice; P.A. 77-614 replaced department of health with department of health services and referred in Subdiv. (6) to regulations adopted under chapter rather than to regulations “of the dental commission”, effective January 1, 1979; P.A. 80-484 extended applicability to disciplinary actions under Sec. 19-4s, substituted “department” for “commission” in Subdiv. (1), substituted “incompetence” for “unskillfulness” and deleted “gross” referring to negligence in Subdiv. (2), deleted grounds re conviction of crime involving moral turpitude, re misleading advertising, fee advertising, etc., and re unprofessional conduct, added grounds re fraud or material deception, re physical or mental illness, emotional disorder, etc. and re drug abuse, and added provisions requiring submission to physical or mental examination and allowing petitions to court for enforcement of orders or actions; P.A. 81-471 replaced reference to Sec. 20-111 in Subdiv. (4) with reference to Sec. 20-122a; P.A. 83-205 added Subsec. (b) to include fraudulent billing practices in the definition of fraud or material deception; P.A. 84-68 added Subsec. (b)(4) re fraudulent receipt of partial payment as payment in full by a licensed dentist; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 92-23 added Subsec. (a)(11) re failure to complete on-site evaluation re anesthesia and sedation; P.A. 92-35 amended Subsecs. (a) and (b) to include dental hygienists in the provisions of the section; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-213 added Subsec. (a)(11) making failure to comply with continuing education requirements grounds for disciplining dentists, redesignating existing Subdiv. (11) as Subdiv. (12) and making technical changes; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of grounds for disciplinary action in Subsec. (a), effective January 1, 2010; P.A. 10-117 amended Subsec. (a) to add Subdiv. (14) re failure to maintain professional liability insurance or other indemnity against liability for professional malpractice.

Section is not void for vagueness. 4 CA 307.

Dental Commission shall find the facts and the court find the law. 8 CS 455. Cited. Id. 459.



Section 20-115 to 20-117 - Complaints against dentists or dental hygienists. Grievance committee. Restoration of licenses.

Sections 20-115 to 20-117, inclusive, are repealed.

(1949 Rev., S. 4451, 4452; 1953, S. 2234d; 1957, P.A. 182, S. 1; 192, S. 1; 1959, P.A. 616, S. 39, 40; 1963, P.A. 642, S. 26; 1967, P.A. 239; P.A. 77-614, S. 401, 402, 610; P.A. 80-484, S. 175, 176.)



Section 20-118 - Dentist removing from state.

Any licensed dentist changing his residence or place of business to another state shall, upon application to the dental commissioners, receive a certificate which shall state that he is a licensed dentist in this state; and such certificate shall be given without payment of any fee.

(1949 Rev., S. 4457; P.A. 94-149, S. 18.)

History: P.A. 94-149 deleted references to dental hygienists.



Section 20-119 - Employer to file list of dentists and hygienists with commission.

Section 20-119 is repealed.

(1949 Rev., S. 4443; 1959, P.A. 616, S. 41; 1963, P.A. 642, S. 27; P.A. 92-35, S. 10.)



Section 20-120 - Practice of dentistry in clinics, schools of dentistry and state institutions.

(a) Any graduate of a recognized dental college may practice dentistry in a clinic for a period not exceeding six months, provided he shall obtain the written consent and approval of the Dental Commission.

(b) A full-time faculty member of a school of dentistry in this state who is licensed in another state or who has exceptional qualifications as approved by the Dental Commission may be granted a provisional license upon consent and approval of the Dental Commission which provisional license shall be in effect during such time as the licensee is in the full-time employment of a school of dentistry within the state. Such provisional license shall limit the licensee to the practice of dentistry in the school of dentistry of which he is a member of the faculty or in any hospital affiliated with such school.

(c) Any graduate of a foreign dental school, who has exceptional qualifications, as approved by the Dental Commission, may practice dentistry in any state institution.

(1949 Rev., S. 4461; 1969, P.A. 316, S. 1; P.A. 73-105.)

History: 1969 act added provisions re provisional licenses; P.A. 73-105 divided section into Subsecs., allowed granting provisional license to faculty member “who has exceptional qualifications as approved by the dental commission” and added Subsec. (c) allowing graduates of foreign dental schools to practice in state institutions.



Section 20-121 - Operation of dental offices.

Section 20-121 is repealed.

(1949 Rev., S. 4459; 1959, P.A. 616, S. 42; 1963, P.A. 642, S. 28; P.A. 74-92; P.A. 80-484, S. 175, 176.)



Section 20-122 - Ownership and operation of offices by unlicensed persons or by corporations. Penalty. Exception.

(a) No person, except a licensed and registered dentist, and no corporation, except a professional service corporation organized and existing under chapter 594a for the purpose of rendering professional dental services, and no institution shall own or operate a dental office, or an office, laboratory or operation or consultation room in which dental medicine, dental surgery or dental hygiene is carried on as a portion of its regular business; but the provisions of this section do not apply to hospitals, community health centers, public or parochial schools, or convalescent homes, or institutions under control of an agency of the state of Connecticut, or the state or municipal board of health, or a municipal board of education; or those educational institutions treating their students, or to industrial institutions or corporations rendering treatment to their employees on a nonprofit basis, provided permission for such treatment has been granted by the State Dental Commission. Such permission may be revoked for cause after hearing by said commission.

(b) Any licensed practitioner who provides dental services in a dental office or other location in violation of subsection (a) of this section shall be subject to disciplinary action under sections 19a-17 and 20-114.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section or chapter 594a, a professional service corporation whose capital stock is held by or under the control of a personal representative or the estate of a deceased or incompetent dentist may operate a dental office or other location for the purpose of rendering professional dental services for a reasonable period of time, not to exceed eighteen months from the date of the dentist’s death or the date the dentist is lawfully determined to be incompetent, whichever is applicable.

(1949 Rev., S. 4444, 4445; P.A. 73-206, S. 1; P.A. 87-139, S. 2; P.A. 92-35, S. 7; P.A. 05-272, S. 20.)

History: P.A. 73-206 added exception re professional service corporations in prohibition concerning ownership of dentistry concern, deleted exception for Hartford dispensary and exempted convalescent homes where dentist provided care directly for patient rather than for home; P.A. 87-139 deleted requirement that dentist provide care directly for patient rather than home for exemption of convalescent home from the requirements of this section; P.A. 92-35 added community health centers to list of exclusions from the section; P.A. 05-272 designated existing language as Subsec. (a), made technical changes in Subsec. (a), added Subsec. (b) to subject practitioners who violate provisions of Subsec. (a) to disciplinary action and added Subsec. (c) to allow certain professional service corporations whose capital stock is held by or under the control of a personal representative or the estate of a deceased or incompetent dentist to operate a dental office or other location for the purpose or rendering professional dental services for a reasonable and limited period of time, effective July 13, 2005.

Based on the plain language of statute, language of Sec. 33-182g and the statutory scheme governing Probate Court, section cannot be interpreted to impose a reasonable time limit within which administrator of an estate must cease owning and operating a dental practice. 84 CA 639.

Cited. 21 CS 332.



Section 20-122a - Work authorization for unlicensed person.

No dentist shall use the services of any person not licensed to practice dentistry in this state, or the services of any partnership, corporation or association, to construct, alter, repair or duplicate any denture, plate, bridge, splint or orthodontic or prosthetic appliance, without first furnishing such unlicensed person, partnership, corporation or association with a written work authorization on forms prescribed by the Dental Commission, and no unlicensed person, partnership, association or corporation shall perform any of such services for a dentist without first obtaining such written work authorization. Such authorization, which shall be retained by the unlicensed person, partnership, corporation or association to whom it is issued, and a copy thereof, which shall be retained by the issuing dentist, shall be subject to inspection by the Department of Public Health or its authorized agents for a period of one year from its issuance.

(1963, P.A. 450, S. 2; P.A. 77-614, S. 403, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 transferred inspection power from dental commission to department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-122b - Subwork authorization. Failure of dentist to provide written authorization.

(a) If upon receiving such written authorization an unlicensed person, partnership, corporation or association, hereinafter referred to as “contractor”, engages another person, partnership, corporation or association, hereinafter referred to as “subcontractor”, to perform some of the services relative to such work authorization, such contractor shall furnish to such subcontractor a written subwork authorization with respect thereto on forms prescribed by the Dental Commission. Such subwork authorization, which shall be retained by the subcontractor, and a duplicate thereof, which shall be attached to the work authorization and retained by the contractor, shall be subject to inspection by the Department of Public Health or its authorized agents for a period of one year from its issuance.

(b) When any unlicensed person, partnership, association or corporation performs for a dentist any service listed in section 20-122a and demands that such dentist furnish him with a written work authorization which such dentist fails or refuses to furnish, such unlicensed person, partnership, association or corporation shall be deemed to have complied with the provisions of this section and said section 20-122a.

(1963, P.A. 450, S. 3, 4; P.A. 77-614, S. 404, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 transferred dental commission’s inspection power to department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-122c - Inspection of authorization files by Department of Public Health.

The Department of Public Health or its authorized agent may inspect the written authorization files of any licensed dentist or unlicensed person, partnership, organization or association to determine its compliance with section 20-122a. Any licensed dentist or unlicensed person, partnership, organization or association which violates any provision of said section 20-122a, or refuses to allow the Department of Public Health or its authorized agents to inspect the work authorization or prosthetic dentures, bridges, orthodontic or other appliances or structures to be used as substitutes for or as a part of natural teeth or jaws or associated structures for the correction of malocclusions or deformities in its possession shall be subject to such penalties as are provided in section 20-126.

(February, 1965, P.A. 115; P.A. 77-614, S. 405, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 transferred dental commission’s inspection power to department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-123 - Scope of practice of dentistry. Activities restricted to licensed dentists. Extended scope of practice for graduates of post-doctoral dental training programs. Penalties. Exceptions.

(a) No person shall engage in the practice of dentistry unless he or she is licensed pursuant to the provisions of this chapter. The practice of dentistry or dental medicine is defined as the diagnosis, evaluation, prevention or treatment by surgical or other means, of an injury, deformity, disease or condition of the oral cavity or its contents, or the jaws or the associated structures of the jaws. The practice of dentistry does not include: (1) The treatment of dermatologic diseases or disorders of the skin or face; (2) the performance of microvascular free tissue transfer; (3) the treatment of diseases or disorders of the eye; (4) ocular procedures; (5) the performance of cosmetic surgery or other cosmetic procedures other than those related to the oral cavity, its contents, or the jaws; or (6) nasal or sinus surgery, other than that related to the oral cavity, its contents or the jaws.

(b) No person other than a person licensed to practice dentistry under this chapter shall:

(1) Describe himself or herself by the word “Dentist” or letters “D.D.S.” or “D.M.D.”, or in other words, letters or title in connection with his or her name which in any way represents such person as engaged in the practice of dentistry;

(2) Own or carry on a dental practice or business;

(3) Replace lost teeth by artificial ones, or attempt to diagnose or correct malpositioned teeth;

(4) Directly or indirectly, by any means or method, furnish, supply, construct, reproduce or repair any prosthetic denture, bridge, appliance or any other structure to be worn in a person’s mouth, except upon the written direction of a licensed dentist, or place such appliance or structure in a person’s mouth or attempt to adjust such appliance or structure in a person’s mouth, or deliver such appliance or structure to any person other than the dentist upon whose direction the work was performed;

(5) Sell or distribute materials, except to a licensed dentist, dental laboratory or dental supply house, with instructions for an individual to construct, repair, reproduce or duplicate any prosthetic denture, bridge, appliance or any other structure to be worn in a person’s mouth;

(6) Advertise to the public, by any method, to furnish, supply, construct, reproduce or repair any prosthetic denture, bridge, appliance or other structure to be worn in a person’s mouth;

(7) Give estimates of the cost of dental treatment; or

(8) Advertise or permit it to be advertised by sign, card, circular, handbill or newspaper, or otherwise indicate that such person, by contract with others or by himself or herself, will perform any of the functions specified in subdivisions (1) to (7), inclusive, of this subsection.

(c) Notwithstanding the provisions of subsection (a) of this section, a person who is licensed to practice dentistry under this chapter, who has successfully completed a postdoctoral training program that is accredited by the Commission on Dental Accreditation or its successor organization, in the specialty area of dentistry in which such person practices may: (1) Diagnose, evaluate, prevent or treat by surgical or other means, injuries, deformities, diseases or conditions of the hard and soft tissues of the oral and maxillofacial area, or its adjacent or associated structures; and (2) perform any of the following procedures, provided the dentist has been granted hospital privileges to perform such procedures: (A) Surgical treatment of sleep apnea involving the jaws; (B) salivary gland surgery; (C) the harvesting of donor tissue; (D) frontal and orbital surgery and nasoethmoidal procedures to the extent that such surgery or procedures are associated with trauma.

(d) Any person who, in practicing dentistry or dental medicine, as defined in this section, employs or permits any other person except a licensed dentist to so practice dentistry or dental medicine shall be subject to the penalties provided in section 20-126.

(e) The provisions of this section do not apply to:

(1) Any practicing physician or surgeon who is licensed in accordance with chapter 370;

(2) Any regularly enrolled student in a dental school approved as provided in this chapter or a medical school approved as provided in chapter 370 receiving practical training in dentistry under the supervision of a licensed dentist or physician in a dental or medical school in this state or in any hospital, infirmary, clinic or dispensary affiliated with such school;

(3) A person who holds the degree of doctor of dental medicine or doctor of dental surgery or its equivalent and who has been issued a permit in accordance with section 20-126b and who is receiving practical training under the supervision of a licensed dentist or physician in an advanced dental education program conducted by a dental or medical school in this state or by a hospital operated by the federal government or licensed pursuant to subsection (a) of section 19a-491;

(4) Any regularly enrolled student in or graduate of an accredited school of dental hygiene who is receiving practical training in dental hygiene in an approved school of dental hygiene in the state or in any hospital, infirmary, clinic or dispensary affiliated with such school, under the supervision of a dentist licensed pursuant to this chapter or a dental hygienist licensed pursuant to chapter 379a; or

(5) Controlled investigations or innovative training programs related to the delivery of dental health services within accredited dental schools or schools of dental hygiene, provided such programs are (A) under the supervision of a dentist licensed pursuant to this chapter or physician licensed pursuant to chapter 370, and (B) conducted within a program accredited by the Commission on Dental Accreditation or such other national professional accrediting body as may be recognized by the United States Department of Education.

(1949 Rev., S. 4458; 1949, 1953, S. 2233d; 1963, P.A. 450, S. 1; 1967, P.A. 238; 1969, P.A. 102; 1971, P.A. 244; P.A. 73-183; P.A. 92-35, S. 8; P.A. 94-149, S. 22; P.A. 05-213, S. 3.)

History: 1963 act required direction of licensed dentist in first sentence to be written; 1967 act deleted descriptive references to “the human teeth or jaws” and substituted “the mouth and surrounding and associated structures”; 1969 act required that section not be construed to prevent students or graduates from receiving training under supervision of licensed dentist or hygienist; 1971 act included as practicing dentistry one who “sells or distributes materials, except to a licensed dentist ... with instructions ... to construct, repair, reproduce or duplicate any prosthetic denture, bridge ...”; P.A. 73-183 required that section not be construed “to prevent controlled investigations or innovative training programs ... provided such programs are under the supervision of a licensed dentist or physician”; P.A. 92-35 added provision requiring inclusion in a program accredited by the commission on dental accreditation or other body recognized by the U.S. Department of Education; P.A. 94-149 added provision re dentists issued a permit under Sec. 20-126v; P.A. 05-213 replaced former provisions with new Subsec. (a) re dentists’ scope of practice, new Subsec. (b) specifying certain activities that may only be performed by persons licensed to practice dentistry; new Subsec. (c) authorizing graduates of post-doctoral dental training programs to engage in certain practices beyond the scope of dentistry defined in Subsec. (a), new Subsec. (d) authorizing penalties for persons who employ or permit unlicensed persons to practice dentistry or dental medicine, and new Subsec. (e) exempting certain persons, investigations and training programs from provisions of section.

See Secs. 20-14c to 20-14g, inclusive, re dispensing and labeling of drugs by licensed practitioners.

Cited. 21 CS 332.



Section 20-123a - Anesthesia and sedation: Definitions.

For purposes of this section and section 20-123b:

(a) “Conscious sedation” means a drug-induced state in which the patient is calmed and relaxed, capable of making rational responses to commands and has all protective reflexes intact, including the ability to clear and maintain the patient’s own airway in a patent state, but does not include nitrous oxide sedation or the administration of a single oral sedative or analgesic medication in a dose appropriate for the unsupervised treatment of insomnia, anxiety or pain that does not exceed the maximum recommended therapeutic dose established by the federal Food and Drug Administration for unmonitored home use;

(b) “General anesthesia” means a controlled state of unconsciousness produced by pharmacologic or nonpharmacologic methods, or a combination thereof, accompanied by a partial or complete loss of protective reflexes including an inability to independently maintain an airway and to respond purposefully to physical stimulation or verbal commands; and

(c) “Commissioner” means the Commissioner of Public Health.

(P.A. 85-251, S. 1; P.A. 87-589, S. 53, 87; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 58.)

History: P.A. 87-589 amended Subsec. (a) by adding “or any orally administered sedation”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 amended Subsec. (a) to make a technical change and redefine “conscious sedation” as excluding administration of a single oral sedative or analgesic medication in dose appropriate for unsupervised treatment of certain conditions, effective July 1, 2007.



Section 20-123b - Permit for use of anesthesia required. Regulations.

(a) On and after the effective date of the regulations adopted in accordance with subsection (d) of this section, no dentist licensed under this chapter shall use general anesthesia or conscious sedation, as these terms are defined in section 20-123a, on any patient unless such dentist has a permit, currently in effect, issued by the commissioner, initially for a period of twelve months and renewable annually thereafter, authorizing the use of such general anesthesia or conscious sedation.

(b) No applicant shall be issued a permit initially as required in subsection (a) of this section unless (1) the commissioner approves the results of an on-site evaluation of the applicant’s facility conducted in consultation with the Connecticut Society of Oral and Maxillo-Facial Surgeons by an individual or individuals selected from a list of site evaluators approved by the commissioner, provided such evaluation is conducted without cost to the state, (2) the commissioner is satisfied that the applicant is in compliance with guidelines in the American Dental Association Guidelines for Teaching and the Comprehensive Control of Pain and Anxiety in Dentistry, and (3) such initial application includes payment of a fee in the amount of two hundred dollars.

(c) The commissioner may renew such permit annually, provided (1) application for renewal is received by the commissioner not later than three months after the date of expiration of such permit, (2) payment of a renewal fee of two hundred dollars is received with such application, and (3) an on-site evaluation of the dentist’s facility is conducted in consultation with The Connecticut Society of Oral and Maxillo-Facial Surgeons by an individual or individuals selected from a list of site evaluators approved by the commissioner, provided such evaluation is conducted without cost to the state on a schedule established in regulations adopted pursuant to this section and the commissioner approves the results of each such evaluation.

(d) The commissioner, with the advice and assistance of the State Dental Commission, shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section.

(P.A. 85-251, S. 2; P.A. 86-403, S. 40, 132; P.A. 92-23, S. 1; May Sp. Sess. P.A. 92-6, S. 23, 117; June Sp. Sess. P.A. 09-3, S. 202.)

History: P.A. 86-403 made technical changes to Subsec. (b); P.A. 92-23 amended Subsecs. (b) and (c) to allow on-site evaluations to be conducted by an individual or individuals selected from a list of site evaluators approved by the commissioner on a schedule established in regulations instead of every five years; May Sp. Sess. P.A. 92-6 raised renewal fee from $50 to $160; June Sp. Sess. P.A. 09-3 amended Subsecs. (b) and (c) to increase fees from $160 to $200 and made a technical change in Subsec. (b).



Section 20-124 - False representations.

No person shall falsely claim to hold a certificate of registration, license, diploma or degree granted by a society, school or by the Board of Dental Commissioners, or, with intent to deceive the public, pretend to be a graduate of any dental college or college, or append the letters “D.D.S.” or “D.M.D.” or “M.D.S.” to his name, without having the degree indicated by such letters conferred upon him by diploma from a college, a school or a board of examiners empowered to confer the same.

(1949 Rev., S. 4460; P.A. 92-35, S. 9; P.A. 94-149, S. 19.)

History: P.A. 92-35 added reference to “school”, “dental hygiene program or college” and “R.D.H.”; P.A. 94-149 deleted references to dental hygienists.



Section 20-124a - Dental referral services: Disclosure of acceptance of fee for referral required.

It shall be an unfair or deceptive trade practice, in violation of chapter 735a, for any person, firm, partnership, association, corporation or agent or employee thereof that engages in for profit, any business or service that in whole or in part includes the referral or recommendation of persons to a licensed dentist or dental practice for any form of dental care or treatment, to fail to disclose to a prospective patient, at the time the prospective patient makes initial contact by any means including advertising with the for-profit business or service, that the licensed dentist has paid a fee for such referral.

(P.A. 93-276; 93-435, S. 61, 95.)

History: P.A. 93-435 corrected chapter citation, effective June 28, 1993.



Section 20-125 - Appeal.

Any licensee aggrieved by a final decision of the Dental Commission suspending or revoking any license under the provisions of this chapter may appeal therefrom as provided in section 4-183. Appeals brought under this section shall be privileged with respect to the order of trial assignment.

(1949 Rev., S. 4453; 1957, P.A. 398; 1959, P.A. 616, S. 43; 1971, P.A. 179, S. 10; 870, S. 113; P.A. 76-436, S. 421, 681; P.A. 77-603, S. 63, 125; 77-614, S. 406, 587, 610; P.A. 78-280, S. 36, 127; 78-303, S. 85, 136; P.A. 96-47, S. 6.)

History: 1959 act deleted references to certificate of registration; 1971 acts required that petition be brought between 12 and 30 days after service rather than on next or “next but one” return day and, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable, replaced superior court with court of common pleas; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced detailed provisions re petitions for restoration of license with statement that appeals be made in accordance with Sec. 4-183, retaining privileged status of appeals; P.A. 77-614 and P.A. 78-303 deleted provision granting appeals privileged status, effective January 1, 1979; P.A. 78-280 restored provision granting appeals privileged status; P.A. 96-47 changed reference to being aggrieved by “the action” to “a final decision” of the Dental Commission.



Section 20-126 - Penalties.

Any person who violates any provision of this chapter shall be guilty of a class D felony. Any person who continues to practice dentistry, dental medicine or dental surgery, after his license, certificate, registration or authority to so do has been suspended or revoked and while such disability continues, shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this section shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(1949 Rev., S. 4462; 1951, S. 2235d; 1967, P.A. 128; P.A. 76-436, S. 422, 681; P.A. 77-614, S. 407, 610; P.A. 84-526, S. 9; P.A. 94-149, S. 20; P.A. 13-258, S. 77.)

History: 1967 act added “for a first offense” and “for a second or subsequent offense” to first sentence, increased fine to not less than $500 nor more than $1,000 for first, second or subsequent offenses plus term of imprisonment of not less than 30 days nor more than one year for second or subsequent offense; P.A. 76-436 deleted provision allowing application for injunction to court of common pleas and added reference to judicial districts, effective July 1, 1978; P.A. 77-614 deleted provisions re applications for injunctions, effective January 1, 1979; P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 94-149 deleted references to dental hygienists; P.A. 13-258 amended penalty for violation of chapter or continued practice without authority from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and made technical changes.



Section 20-126a - Payment for dental care of patients in chronic and convalescent hospitals and convalescent homes.

Payment for dental care rendered to patients in chronic and convalescent hospitals or convalescent homes shall be made directly to the dentist rendering or directing such care. The Commissioner of Social Services shall not be required to recognize the cost of employing or contracting with a dentist in the rates established for convalescent homes pursuant to section 17b-340.

(P.A. 73-206, S. 2; P.A. 87-139, S. 3; P.A. 93-262, S. 1, 87; P.A. 94-149, S. 21.)

History: P.A. 87-139 applied provisions to convalescent homes, authorized payment directly to dental hygienists and added provision re recognition of cost by the department of income maintenance when establishing rates; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 94-149 deleted references to dental hygienists.



Section 20-126b - (Formerly Sec. 20-126v). Permit for advanced dental education.

No person shall participate in an advanced dental education program unless he has received a permit issued by the Department of Public Health. The permit shall be issued solely for purposes of participation in an advanced dental education program conducted by a dental or medical school or by a hospital operated by the federal government or licensed pursuant to subsection (a) of section 19a-491. No person shall receive a permit until a statement has been filed with the department on his behalf by the program administration certifying that he is to be enrolled in the program and that he has received the degree of doctor of dental medicine or doctor of dental surgery or its equivalent.

(P.A. 94-149, S. 23; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sec. 20-126v transferred to Sec. 20-126b in 1997.



Section 20-126c - Continuing education: Definitions; contact hours; attestation; record-keeping; exemptions; waivers; reinstatement of void licenses.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Contact hour” means a minimum of fifty minutes of continuing education activity;

(3) “Department” means the Department of Public Health;

(4) “Licensee” means any person who receives a license from the department pursuant to this chapter; and

(5) “Registration period” means the one-year period for which a license renewed in accordance with section 19a-88 is current and valid.

(b) Except as otherwise provided in this section, a licensee applying for license renewal shall earn a minimum of twenty-five contact hours of continuing education within the preceding twenty-four-month period. Such continuing education shall (1) be in an area of the licensee’s practice; (2) reflect the professional needs of the licensee in order to meet the health care needs of the public; and (3) include not less than one contact hour of training or education in any five of the ten mandatory topics for continuing education activities prescribed by the commissioner pursuant to this subdivision. For registration periods beginning on and after October 1, 2011, the Commissioner of Public Health, in consultation with the Dental Commission, shall on or before October 1, 2010, and biennially thereafter, issue a list that includes ten mandatory topics for continuing education activities that will be required for the following two-year registration period. Qualifying continuing education activities include, but are not limited to, courses, including on-line courses, offered or approved by the American Dental Association or state, district or local dental associations and societies affiliated with the American Dental Association; national, state, district or local dental specialty organizations or the American Academy of General Dentistry; a hospital or other health care institution; dental schools and other schools of higher education accredited or recognized by the Council on Dental Accreditation or a regional accrediting organization; agencies or businesses whose programs are accredited or recognized by the Council on Dental Accreditation; local, state or national medical associations; a state or local health department; or the Accreditation Council for Graduate Medical Education. Eight hours of volunteer dental practice at a public health facility, as defined in section 20-126l, may be substituted for one contact hour of continuing education, up to a maximum of ten contact hours in one twenty-four-month period.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that he or she has satisfied the continuing education requirements of subsection (b) of this section on a form prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements of said subsection (b) for a minimum of three years following the year in which the continuing education activities were completed and shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing education requirements of this section.

(e) A licensee who is not engaged in active professional practice in any form during a registration period shall be exempt from the continuing education requirements of this section, provided the licensee submits to the department, prior to the expiration of the registration period, a notarized application for exemption on a form prescribed by the department and such other documentation as may be required by the department. The application for exemption pursuant to this subsection shall contain a statement that the licensee may not engage in professional practice until the licensee has met the continuing education requirements of this section.

(f) In individual cases involving medical disability or illness, the commissioner may, in the commissioner’s discretion, grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(g) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of twelve contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 05-213, S. 11; P.A. 06-195, S. 31; 06-196, S. 248; P.A. 10-117, S. 21; P.A. 12-197, S. 18.)

History: P.A. 06-195 amended Subsec. (b)(3) by providing that continuing education must include at least one contact hour of training or education in each topic specified in newly designated Subparas. (A) to (E), inclusive, effective June 7, 2006; P.A. 06-196 made a technical change in Subsec. (a)(5), effective June 7, 2006; P.A. 10-117 amended Subsec. (b)(3) by adding “include the topics required pursuant to this subdivision”, by providing that existing topics apply to registration periods ending on or before September 30, 2011, and by providing that for registration periods beginning on and after October 1, 2011, Commissioner of Public Health, in consultation with Dental Commission, shall issue a list of not more than 5 mandatory topics for continuing education activities that will be required for following registration period; P.A. 12-197 amended Subsec. (b) by replacing provisions re required continuing education topics with provision requiring training or education in any 5 of 10 mandatory topics prescribed by commissioner, replacing provision re not more than 5 mandatory topics with provision re 10 mandatory topics and making a technical change.



Section 20-126d - Professional liability insurance required. Reports from insurance companies. Exception to insurance requirement. Retired dentist providing free services.

(a) Except as provided in subsection (c) of this section, each person licensed to practice dentistry under the provisions of this chapter who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance which each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall be not less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company that issues professional liability insurance, as defined in subdivision (4) of subsection (b) of section 38a-393, shall on and after January 1, 2007, render to the Commissioner of Public Health a true record of the names and addresses, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellations or refusals to renew said policies for the year ending on the thirty-first day of December next preceding.

(c) A person subject to the provisions of subsection (a) of this section shall be deemed in compliance with such subsection when providing dental services at a clinic licensed by the Department of Public Health that is recognized as tax exempt pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986 or any successor internal revenue code, as may be amended from time to time, provided: (1) Such person is not compensated for such services; (2) the clinic does not charge patients for such services; (3) the clinic maintains professional liability insurance coverage in the amounts required by subsection (a) of this section for each aggregated forty hours of service or fraction thereof for such persons; (4) the clinic carries additional appropriate professional liability coverage on behalf of the clinic and its employees in the amounts of five hundred thousand dollars per occurrence, with an aggregate of not less than one million five hundred thousand dollars; and (5) the clinic maintains total professional liability coverage of not less than one million dollars per occurrence with an annual aggregate of not less than three million dollars. Such person shall be subject to the provisions of subsection (a) of this section when providing direct patient care services in any setting other than such clinic. Nothing in this subsection shall be construed to relieve the clinic from any insurance requirements otherwise required by law.

(d) No person insured pursuant to the requirements of subsection (a) of this section with a claims-made medical malpractice insurance policy shall lose the right to unlimited additional extended reporting period coverage upon such person’s permanent retirement from practice if such person solely provides professional services without charge at a clinic recognized as tax exempt under Section 501(c)(3) of said internal revenue code.

(P.A. 06-195, S. 20; P.A. 07-252, S. 29.)

History: P.A. 07-252 made a technical change in Subsec. (b).



Section 20-126e - Placement of identifying marks on a dental prosthesis. Responsibilities of dentist.

Each dentist licensed in this state, who either makes or directs to be made a removable prosthetic denture, bridge, appliance or other structure to be worn in a person’s mouth, shall offer to the patient for whom the prosthesis is to be made the opportunity to have such prosthesis marked with the patient’s name or initials. Such markings shall be accomplished at the time the prosthesis is made and the location and methods used to apply or implant such markings shall be determined by the dentist or person directed to act on behalf of the dentist. Such marking shall be permanent, legible and cosmetically acceptable. A dentist shall advise the patient of any additional charges that may be incurred to obtain such markings on the prosthesis. Notwithstanding the provisions of this section, if in the professional judgment of the dentist or the entity that is making the prosthesis, such markings are not practicable or clinically safe, the identifying marks may be omitted entirely.

(P.A. 08-24, S. 1; P.A. 09-11, S. 8; P.A. 10-18, S. 22.)

History: P.A. 09-11 made a technical change; P.A. 10-18 made a technical change.






Chapter 379a - Dental Hygienists

Section 20-126h - License.

No person shall engage in the practice of dental hygiene unless he has obtained a dental or dental hygiene license issued by the Department of Public Health.

(P.A. 94-149, S. 1; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-126i - Application for license. Application from foreign dental school graduate.

(a) Each application for a license to practice dental hygiene shall be in writing and signed by the applicant and accompanied by satisfactory proof that such person has received a diploma or certificate of graduation from a dental hygiene program with a minimum of two academic years of curriculum provided in a college or institution of higher education the program of which is accredited by the Commission on Dental Accreditation or such other national professional accrediting body as may be recognized by the United States Department of Education, and a fee of one hundred fifty dollars.

(b) Notwithstanding the provisions of subsection (a) of this section, each application for a license to practice dental hygiene from an applicant who holds a diploma from a foreign dental school shall be in writing and signed by the applicant and accompanied by satisfactory proof that such person has (1) graduated from a dental school located outside the United States and received the degree of doctor of dental medicine or surgery, or its equivalent; (2) passed the written and practical examinations required in section 20-126j; and (3) enrolled in a dental hygiene program in this state that is accredited by the Commission on Dental Accreditation or its successor organization and successfully completed not less than one year of clinical training in a community health center affiliated with and under the supervision of such dental hygiene program.

(P.A. 94-149, S. 2; P.A. 05-213, S. 10; June Sp. Sess. P.A. 09-3, S. 203.)

History: P.A. 05-213 designated existing language as Subsec. (a) and added Subsec. (b) specifying requirements for graduates of foreign dental schools seeking licensure as a dental hygienist; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $75 to $150.



Section 20-126j - Examination of applicants.

Except as provided in section 20-126k, each applicant for a license to practice dental hygiene shall be examined through written and practical examinations by the Department of Public Health, as to his professional knowledge and skill before such license is granted. All examinations shall be given at least once per year and at other times prescribed by the department. Such examination shall be conducted in the English language. The Commissioner of Public Health may accept and approve, in lieu of the written examination required in this section, the results of a written examination given by the Joint Commission on National Dental Examinations or comparable national examinations subject to such conditions as said commissioner may prescribe; and said commissioner may accept and approve, in lieu of the practical examination required in this section, the results of practical examinations given by regional testing agencies subject to such conditions as the Department of Public Health may prescribe. Passing scores shall be prescribed by the Department of Public Health. Said department shall grant licenses to such applicants as are qualified.

(P.A. 94-149, S. 3; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-126k - Licensure without examination.

The Department of Public Health may, without examination, issue a license to any dental hygienist who has provided evidence of professional education not less than that required in this state and who is licensed in some other state or territory, if such other state or territory has requirements of admission determined by the department to be similar to or higher than the requirements of this state, upon certification from the board of examiners or like board of the state or territory in which such dental hygienist was a practitioner certifying to his competency and upon payment of a fee of one hundred fifty dollars to said department. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(P.A. 94-149, S. 4; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 204.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fee from $75 to $150.



Section 20-126l - Definitions. Scope of practice. Limitations. Continuing education. Exceptions.

(a) As used in this section:

(1) “General supervision of a licensed dentist” means supervision that authorizes dental hygiene procedures to be performed with the knowledge of said licensed dentist, whether or not the dentist is on the premises when such procedures are being performed;

(2) “Public health facility” means an institution, as defined in section 19a-490, a community health center, a group home, a school, a preschool operated by a local or regional board of education or a head start program or a program offered or sponsored by the federal Special Supplemental Food Program for Women, Infants and Children; and

(3) The “practice of dental hygiene” means the performance of educational, preventive and therapeutic services including: Complete prophylaxis; the removal of calcerous deposits, accretions and stains from the supragingival and subgingival surfaces of the teeth by scaling, root planing and polishing; the application of pit and fissure sealants and topical solutions to exposed portions of the teeth; dental hygiene examinations and the charting of oral conditions; dental hygiene assessment, treatment planning and evaluation; the administration of local anesthesia in accordance with the provisions of subsection (d) of this section; and collaboration in the implementation of the oral health care regimen.

(b) No person shall engage in the practice of dental hygiene unless such person (1) has a dental hygiene license issued by the Department of Public Health and (A) is practicing under the general supervision of a licensed dentist, or (B) has been practicing as a licensed dental hygienist for at least two years, is practicing in a public health facility and complies with the requirements of subsection (e) of this section, or (2) has a dental license.

(c) A dental hygienist licensed under sections 20-126h to 20-126w, inclusive, shall be known as a “dental hygienist” and no other person shall assume such title or use the abbreviation “R.D.H.” or any other words, letters or figures which indicate that the person using such words, letters or figures is a licensed dental hygienist. Any person who employs or permits any other person except a licensed dental hygienist to practice dental hygiene shall be subject to the penalties provided in section 20-126t.

(d) A licensed dental hygienist may administer local anesthesia, limited to infiltration and mandibular blocks, under the indirect supervision of a licensed dentist, provided the dental hygienist can demonstrate successful completion of a course of instruction containing basic and current concepts of local anesthesia and pain control in a program accredited by the Commission on Dental Accreditation, or its successor organization, that includes: (1) Twenty hours of didactic training, including, but not limited to, the psychology of pain management; a review of anatomy, physiology, pharmacology of anesthetic agents, emergency precautions and management, and client management; instruction on the safe and effective administration of anesthetic agents; and (2) eight hours of clinical training which includes the direct observation of the performance of procedures. For purposes of this subsection, “indirect supervision” means a licensed dentist authorizes and prescribes the use of local anesthesia for a patient and remains in the dental office or other location where the services are being performed by the dental hygienist.

(e) A licensed dental hygienist shall not perform the following dental services: (1) Diagnosis for dental procedures or dental treatment; (2) the cutting or removal of any hard or soft tissue or suturing; (3) the prescribing of drugs or medication which require the written or oral order of a licensed dentist or physician; (4) the administration of parenteral, inhalation or general anesthetic agents in connection with any dental operative procedure; (5) the taking of any impression of the teeth or jaws or the relationship of the teeth or jaws for the purpose of fabricating any appliance or prosthesis; (6) the placing, finishing and adjustment of temporary or final restorations, capping materials and cement bases.

(f) Each dental hygienist practicing in a public health facility shall (1) refer for treatment any patient with needs outside the dental hygienist’s scope of practice, and (2) coordinate such referral for treatment to dentists licensed pursuant to chapter 379.

(g) Each licensed dental hygienist applying for license renewal shall earn a minimum of sixteen hours of continuing education within the preceding twenty-four-month period. The subject matter for continuing education shall reflect the professional needs of the licensee in order to meet the health care needs of the public. Continuing education activities shall provide significant theoretical or practical content directly related to clinical or scientific aspects of dental hygiene. Qualifying continuing education activities include, but are not limited to, courses, including on-line courses, that are offered or approved by dental schools and other institutions of higher education that are accredited or recognized by the Council on Dental Accreditation, a regional accrediting organization, the American Dental Association, a state, district or local dental association or society affiliated with the American Dental Association, the National Dental Association, the American Dental Hygienists Association or a state, district or local dental hygiene association or society affiliated with the American Dental Hygienists Association, the Academy of General Dentistry, the Academy of Dental Hygiene, the American Red Cross or the American Heart Association when sponsoring programs in cardiopulmonary resuscitation or cardiac life support, the United States Department of Veterans Affairs and armed forces of the United States when conducting programs at United States governmental facilities, a hospital or other health care institution, agencies or businesses whose programs are accredited or recognized by the Council on Dental Accreditation, local, state or national medical associations, or a state or local health department. Eight hours of volunteer dental practice at a public health facility, as defined in subsection (a) of this section, may be substituted for one hour of continuing education, up to a maximum of five hours in one two-year period. Activities that do not qualify toward meeting these requirements include professional organizational business meetings, speeches delivered at luncheons or banquets, and the reading of books, articles, or professional journals. Not more than four hours of continuing education may be earned through an on-line or other distance learning program.

(h) Each licensee applying for license renewal pursuant to section 19a-88, except a licensee applying for a license renewal for the first time, shall sign a statement attesting that he or she has satisfied the continuing education requirements described in subsection (g) of this section on a form prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements described in subsection (g) of this section for not less than three years following the date on which the continuing education was completed or the license was renewed. Each licensee shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records. A licensee who fails to comply with the provisions of this section may be subject to disciplinary action pursuant to section 20-126o.

(i) In individual cases involving medical disability or illness, the Commissioner of Public Health may grant a waiver of the continuing education requirements or an extension of time within which to fulfill the requirements of this subsection to any licensee, provided the licensee submits to the Department of Public Health an application for waiver or extension of time on a form prescribed by the commissioner, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(j) A licensee who is not engaged in active professional practice, in any form, during a registration period shall be exempt from the continuing education requirements, provided the licensee submits a notarized application for exemption on a form prescribed by the commissioner prior to the end of the registration period. A licensee who is exempt under the provisions of this subsection may not engage in professional practice until the licensee has met the continuing education requirements of this section.

(k) A licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license, shall: (1) For a license that has been void for two years or less, submit evidence of completion of a minimum of twenty-four contact hours of qualifying continued education during the two-year period immediately preceding the application for reinstatement; or (2) for a license that has been void for more than two years, submit evidence of successful completion of the National Board Dental Hygiene Examination or the North East Regional Board of Dental Examiners Examination in Dental Hygiene during the year immediately preceding the application.

(P.A. 94-149, S. 5; P.A. 95-257, S. 12, 21, 58; P.A. 99-197, S. 1; June Sp. Sess. P.A. 01-2, S. 21, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 05-213, S. 7; P.A. 09-232, S. 4; P.A. 13-208, S. 14, 15.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-197 added Subsec. (a)(2) defining public health facility, designated former Subsec. (b) as Subdiv. (a)(3), deleting reference to general supervision of a licensed dentist, designated a portion of former Subsec. (c) as Subsec. (b), dividing it into subdivisions and subparagraphs and adding Subparas. (A) and (B) re practice requirements and Subdiv. (2) re dental license, added new Subsec. (e) re dental hygienists practicing in a public health facility and designated former Subsec. (e) as Subsec. (f); June Sp. Sess. P.A. 01-2 amended definition of public health facility in Subsec. (a)(2) to include a preschool operated by a local or regional board of education or a head start program, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 05-213 amended Subsec. (a)(3) by redefining “practice of dental hygiene” to include administration of local anesthesia in accordance with Subsec. (d), amended Subsec. (c) by removing language restricting where dental hygienists may practice, added new Subsec. (d) specifying kinds of local anesthesia licensed dental hygienists may administer under the indirect supervision of licensed dentists and training necessary before hygienist may administer such local anesthesia, redesignated existing Subsecs. (d) to (f), inclusive, as Subsecs. (e) to (g), inclusive, and made technical and conforming changes in redesignated Subsec. (e); P.A. 09-232 redefined “public health facility” in Subsec. (a)(2), effective July 1, 2009; P.A. 13-208 amended Subsec. (g) by replacing former provisions with provisions re continuing education requirements, added Subsec. (h) re compliance with continuing education requirements, added Subsec. (i) re waiver of continuing education requirements, added Subsec. (j) re exemption from continuing education requirements and added Subsec. (k) re reinstatement of license that has become void.



Section 20-126m - Display of license.

The license for the current year shall be displayed conspicuously in the office, place of business or place of employment of each licensee. Each licensed dental hygienist shall forthwith notify the department of any change of address or employment subsequent to his licensure.

(P.A. 94-149, S. 6.)



Section 20-126n - License renewal.

Licenses issued under sections 20-126h to 20-126w, inclusive, shall be renewed annually in accordance with the provisions of section 19a-88.

(P.A. 94-149, S. 7.)



Section 20-126o - Disciplinary action by the department.

(a) The Department of Public Health may take any of the actions set forth in section 19a-17 for any of the following causes: (1) The presentation to the department of any diploma, license or certificate illegally or fraudulently obtained, or obtained from an institution that is not accredited or from an unrecognized or irregular institution or state board, or obtained by the practice of any fraud or deception; (2) illegal conduct; (3) negligent, incompetent or wrongful conduct in professional activities; (4) conviction of the violation of any of the provisions of sections 20-126h to 20-126w, inclusive, by any court of criminal jurisdiction; (5) the violation of any of the provisions of said sections or of the regulations adopted hereunder or the refusal to comply with any of said provisions or regulations; (6) the aiding or abetting in the practice of dental hygiene of a person not licensed to practice dental hygiene in this state; (7) engaging in fraud or material deception in the course of professional activities; (8) the effects of physical or mental illness, emotional disorder or loss of motor skill, including, but not limited to, deterioration through the aging process, upon the license holder; (9) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; or (10) failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j. A violation of any of the provisions of sections 20-126h to 20-126w, inclusive, by any unlicensed employee in the practice of dental hygiene, with the knowledge of his employer, shall be deemed a violation thereof by his employer. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to said section 19a-17.

(b) For purposes of subdivision (7) of subsection (a) of this section, fraud or material deception shall include, but not be limited to, the following practices: (1) Submission of a claim form to a third party intentionally reporting incorrect treatment dates for the purpose of assisting a patient in obtaining benefits under a dental plan, which benefits would otherwise be disallowed; (2) increasing a fee to a patient for a service in excess of the fee charged solely because the patient has dental insurance; (3) intentionally describing a dental hygiene procedure incorrectly on a third-party claim form in order to receive a greater payment or reimbursement or intentionally misrepresenting a dental hygiene procedure not otherwise eligible for payment or reimbursement on such claim form for the purpose of receiving payment or reimbursement; and (4) intentionally accepting payment from a third party as payment in full for patient services rendered when (A) the patient has been excused from payment of any applicable deductible by the license holder and (B) such license holder fails to notify the third party of such action.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-149, S. 8; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 08-109, S. 8.)

History: (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); P.A. 95-220 changed effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of grounds for disciplinary action in Subsec. (a), effective January 1, 2010.



Section 20-126p - Change of residence out of state.

Any licensed dental hygienist changing his residence or place of business to another state shall, upon application to the Department of Public Health, receive a certificate which shall state that he is a licensed dental hygienist and such certificate shall be given without payment of any fee.

(P.A. 94-149, S. 9; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-126q - False representations.

No person shall falsely claim to hold a certificate of registration, license, diploma or degree granted by a society, school or by the Department of Public Health, or, with intent to deceive the public, pretend to be a graduate of any dental hygiene program or college, or append the letters “R.D.H.” to his name, without having the degree indicated by such letters conferred upon him by diploma from a college, a school, a board of examiners, or other agency empowered to confer the same.

(P.A. 94-149, S. 10; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-126r - Appeal.

Any licensee aggrieved by a final decision of the Department of Public Health in suspending or revoking any license under the provisions of sections 20-126h to 20-126w, inclusive, may appeal therefrom as provided in section 4-183. Appeals brought under this section shall be privileged with respect to the order of trial assignment.

(P.A. 94-149, S. 11; P.A. 95-257, S. 12, 21, 58; P.A. 96-47, S. 7.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-47 changed reference to being aggrieved by “the action” to “a final decision” of the Department of Public Health.



Section 20-126s - Payment for dental hygiene care of patients in chronic and convalescent hospitals and convalescent homes.

Payment for dental hygiene care rendered to patients in chronic and convalescent hospitals or convalescent homes shall be made directly to the dental hygienist rendering such care. The Commissioner of Social Services shall not be required to recognize the cost of employing or contracting with a dental hygienist in the rates established for convalescent homes pursuant to section 17b-340.

(P.A. 94-149, S. 12.)



Section 20-126t - Penalties.

Any person who violates any provision of sections 20-126h to 20-126w, inclusive, shall be guilty of a class D felony. Any person who continues to practice dental hygiene or engage as a dental hygienist, after his license or authority to so do has been suspended or revoked and while such disability continues, shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this section shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(P.A. 94-149, S. 13; P.A. 13-258, S. 78.)

History: P.A. 13-258 amended penalty for violation of Secs. 20-126h to 20-126w or continued practice without authority from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and made technical changes.



Section 20-126u - Regulations.

The Commissioner of Public Health may adopt regulations, in accordance with chapter 54, to implement the provisions of sections 20-126h to 20-126w, inclusive.

(P.A. 94-149, S. 14; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-126w - Construction of chapter.

Nothing in sections 20-126h to 20-126u, inclusive, shall be construed to (1) allow a dental hygienist to practice beyond the parameters of section 20-126l, or (2) prevent a licensed dentist from providing dental hygiene services.

(P.A. 94-149, S. 24; P.A. 99-197, S. 2.)

History: P.A. 99-197 deleted “the general supervision of a licensed dentist, as defined in”.



Section 20-126x - Professional liability insurance required, when. Amount of insurance. Reporting requirements.

(a) Each person licensed to practice dental hygiene under the provisions of this chapter who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance that each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company that issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8) and (9) of subsection (b) of section 38a-393, shall, on and after January 1, 1997, render to the Commissioner of Public Health a true record of the names, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellations or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 96-133, S. 4.)






Chapter 380 - Optometry

Section 20-127 - Definitions. Scope of practice. License renewal forms.

(a) For the purposes of this chapter:

(1) The “practice of advanced optometric care” means any one or more of the following practices and procedures: (A) Measuring, examining, diagnosing, preventing, enhancing, managing or treating visual functions, defects of vision, muscular functions or anomalies, or other conditions or diseases of the visual system, the eye and ocular adnexae; (B) the prescribing, supplying, adjusting, fitting or adapting of ophthalmic devices and lenses, spectacles, prisms, orthoptic therapy, visual therapy, visual rehabilitation, oculomotor therapy, tinted lenses, filters, contact lenses, diagnosing, preventing, enhancing, managing, treating or relieving visual functions, defects of vision, muscular functions or anomalies, or diseases of the visual system, the eye and ocular adnexae; (C) the administration or prescription of any pharmaceutical agents related to the diagnosis and treatment of conditions and diseases of the eye and ocular adnexae, excluding nonemergency oral glaucoma agents but including controlled substances under schedules II, III, IV and V in accordance with section 21a-252, subject to the limitations of subsection (f) of this section relating to quantities dispensed, performance or ordering of procedures or laboratory tests related to the diagnosis and treatment of conditions and diseases of the eye and ocular adnexae; these procedures include, but are not limited to, removal of superficial foreign bodies of the cornea, ultrasound and topical, oral or injectable medication to counteract anaphylaxis or anaphylactic reaction; (D) the nonsurgical treatment of glaucoma consistent with subsection (k) of this section; or (E) the use of punctal plugs. The “practice of advanced optometric care” does not include surgical treatment of glaucoma, treatment of ocular cancer, treatment of infectious diseases of the retina, diagnosis and treatment of systemic diseases, use of therapeutic lasers, use of injectable medications other than to counteract anaphylaxis or anaphylactic reaction, surgical procedures other than noninvasive procedures, use of general anesthesia, use of intravenous injections, procedures that require the cutting or opening of the globe, enucleation of the eye, extraocular muscle surgery or any invasive procedure performed on the human body other than noninvasive procedures performed on the eye or ocular adnexae.

(2) “Optometrist” means an individual licensed pursuant to this chapter to engage in the practice of optometry.

(3) The “practice of optometry” means any one or more of the following practices and procedures: (A) The examination of the human eye and the eyelid for the purpose of diagnosis, treatment excluding the lacrimal drainage system and lacrimal gland or referral for consultation, as authorized by this section or, where appropriate, referral to an ophthalmologist; (B) the use of tests, instruments, devices, ocular agents-D, ocular agents-T and noninvasive procedures for the purpose of investigation, examination, diagnosis, treatment excluding the lacrimal drainage system and lacrimal gland, or correction, as authorized by this section, of visual defects, abnormal conditions or diseases of the human eye and eyelid; (C) the prescription and application of ophthalmic lenses, prisms, filters, devices containing lenses or prisms or filters or any combination thereof, orthoptics, vision training, ocular agents-D for the purpose of diagnosing visual defects, abnormal conditions or diseases of the human eye and eyelid, ocular agents-T and noninvasive procedures for the purpose of correction, alleviation or treatment, as authorized by this section, of visual defects, abnormal conditions or diseases of the human eye and eyelid excluding the lacrimal drainage system, lacrimal gland and structures posterior to the iris but including the treatment of iritis; (D) the examination of the human eye for purposes of prescribing, fitting or insertion of contact lenses to the human eye. The practice of optometry shall not include the use of surgery, x-ray, photocoagulation or ionizing radiation, or the treatment of glaucoma. Nothing in this subdivision shall be construed to limit the scope of practice of opticians licensed pursuant to chapter 381 or the practice of physicians licensed pursuant to chapter 370.

(4) “Ocular agents-D” means: (A) Topically administered agents used for the purpose of diagnosing visual defects, abnormal conditions or the diseases of the human eye and eyelid known generally as cycloplegics not to exceed one per cent, mydriatics other than phenylephrine hydrochloride ten per cent and topical anesthetics, which are administered topically for the examination of the human eye and the analysis of ocular functions; (B) those vision training or optical devices which have been designated drugs for preclearance testing by the federal Food and Drug Administration or similar agency; and (C) fluorescein and similar dyes used in fitting contact lenses. The drugs described in subparagraph (A) of this subdivision may be acquired and used only for diagnostic purposes. Nothing in this subdivision shall be construed to allow an optometrist to acquire or use a controlled substance listed under section 21a-243.

(5) “Ocular agents-T” means: (A) Topically administered ophthalmic agents used for the purpose of treating or alleviating the effects of diseases or abnormal conditions of the human eye or eyelid excluding the lacrimal drainage system, lacrimal gland and structures posterior to the iris, but including the treatment of iritis, excluding allergens, alpha adrenergic agonists, antiparasitics, antifungal agents, antimetabolites, antineoplastics, beta adrenergic blocking agent, carbonic anhydrase inhibitors, collagen corneal shields, epinephrine preparations, miotics used for the treatment of glaucoma, temporary collagen implants and succus cineraria maritima; (B) orally administered antibiotics, antihistamines and antiviral agents used for the purpose of treating or alleviating the effects of diseases or abnormal conditions of the human eye or eyelid excluding the lacrimal drainage system, lacrimal gland and structures posterior to the iris, but including the treatment of iritis; and (C) orally administered analgesic agents used for the purpose of alleviating pain caused by diseases or abnormal conditions of the human eye or eyelid excluding the lacrimal drainage system, lacrimal gland and structures posterior to the iris, but including the treatment of iritis. “Ocular agents-T” does not include any controlled substance or drug administered by injection.

(6) “Noninvasive procedures” means procedures used to diagnose or treat a disease or abnormal condition of the human eye or eyelid excluding the lacrimal drainage system, lacrimal gland and structures posterior to the iris but including the removal of superficial foreign bodies of the cornea and the treatment of iritis, provided the procedures do not require an incision or use of a laser.

(b) Optometrists who were first licensed prior to April 1, 1985, shall be permitted to acquire and use ocular agents-D topically in the practice of optometry only after they have completed a course which (1) consists of a minimum of forty-five classroom hours and fifteen clinic hours, (2) is conducted by an institution accredited by a regional professional accreditation organization recognized or approved by the National Commission on Accrediting or the United States Commissioner of Education and (3) is approved by the Department of Public Health, and have passed an examination, prescribed by said department with the advice and consent of the board of examiners in optometry, in pharmacology as it applies to optometry, with a particular emphasis on the topical application of ocular agents-D to the eye for the purpose of examination of the human eye and the analysis of ocular functions. Optometrists licensed on and after April 1, 1985, shall not be required to take a course or pass an examination in order to acquire and use said agents topically in the practice of optometry.

(c) Optometrists who were first licensed in this state prior to January 1, 1991, shall be permitted to acquire, administer, dispense and prescribe ocular agents-T in the practice of optometry only after they have (1) successfully completed a minimum of ninety-six classroom hours and fourteen clinical hours in the didactic and clinical use of ocular agents-T for the purposes of treating deficiencies, deformities, diseases or abnormalities of the human eye, including the removal of foreign bodies from the eye and adnexae, conducted by a duly accredited school or college of optometry or medical school, and have passed an examination as administered by the accredited school or college of optometry or medical school which conducted the course of study and (2) successfully completed a course in cardiopulmonary resuscitation offered by an accredited hospital, the American Heart Association or a comparable institution or organization. Proof of successful completion of the courses required under subdivisions (1) and (2) of this subsection shall be reported to the Department of Consumer Protection. Optometrists licensed on and after January 1, 1991, and who have graduated from an accredited school or college of optometry on or after January 1, 1991, shall not be required to take either a course in the didactic and clinical use of ocular agents-T or a course in cardiopulmonary resuscitation or pass an examination in order to acquire, administer, dispense and prescribe such ocular agents-T.

(d) Optometrists shall be permitted to engage in the practice of advanced optometric care only after they have (1) successfully completed a minimum of seventy-five classroom hours and fifty-one clinical hours in the study of advanced optometric care that includes the treatment of deficiencies, deformities, diseases or abnormalities of the human eye, including anterior segment disease, lacrimology and glaucoma conducted by a duly accredited school or college of optometry or medical school, (2) passed an examination as administered by the accredited school or college of optometry or medical school that conducted the course of study and (3) met the requirements that permit them to acquire and use ocular agents-D and to acquire, administer, dispense and prescribe ocular agents-T pursuant to subsections (b) and (c) of this section.

(e) No licensed optometrist authorized pursuant to this section to acquire, administer, dispense and prescribe an ocular agent-T shall dispense such agent to any person unless no charge is imposed for such agent and the quantity dispensed does not exceed a seventy-two-hour supply, except if the minimum available quantity for said agent is greater than a seventy-two-hour supply, the optometrist may dispense the minimum available quantity.

(f) Except as otherwise provided in this subsection, no licensed optometrist authorized pursuant to this section to practice advanced optometric care shall dispense controlled substances under schedules II, III, IV and V or under section 21a-252, to any person unless no charge is imposed for such substances and the quantity dispensed does not exceed a seventy-two-hour supply, except if the minimum available quantity for such substances is greater than a seventy-two-hour supply, the optometrist may dispense the minimum available quantity. A licensed optometrist authorized pursuant to this section to practice advanced optometric care may acquire, prescribe, dispense and charge for contact lenses that contain ocular agents-T, as defined in subdivision (5) of subsection (a) of this section.

(g) (1) An optometrist may delegate to an optometric assistant, optometric technician or appropriately trained person the use or application of any ocular agent in accordance with section 20-138a, or an optometrist may cause the same to be self-administered by a patient under the care and direction of the optometrist.

(2) No optometrist shall delegate to any person the authority to prescribe any ocular agent.

(h) An optometrist shall refer any patient with iritis or a corneal ulcer to an ophthalmologist not later than seventy-two hours after commencement of initial treatment of such condition unless there is improvement of such condition within such time period.

(i) Notwithstanding the provisions of section 52-184c, each optometrist authorized by this section to practice advanced optometric care, or to use ocular agents-D or ocular agents-T or both, shall be held to the same standard of care as ophthalmologists with regard to such advanced optometric care, the use of such ocular agents-D or ocular agents-T or both and any other procedures authorized by this section.

(j) Each optometrist authorized pursuant to this section to practice advanced optometric care, or to use ocular agents-D or ocular agents-T or both, shall post in a conspicuous location in each office waiting room, a standardized notice stating that said optometrist is authorized to practice advanced optometric care, or to use ocular agents for diagnosis or treatment or both, within the scope of his practice.

(k) An optometrist engaged in the practice of advanced optometric care and the nonsurgical treatment of glaucoma shall refer to an ophthalmologist or other physician, for evaluation, any glaucoma patient who (1) presents with the presence of pediatric glaucoma or closed angle glaucoma, or (2) does not improve in response to treatment. Nothing in this subsection shall be construed to prohibit the emergency administration, prior to referral, of medication otherwise authorized under this section.

(l) Each optometrist authorized pursuant to this section to practice advanced optometric care shall notify the Department of Public Health of his intent to engage in such practice. The Commissioner of Public Health shall develop license renewal forms that indicate whether a person holds himself out as authorized to practice advanced optometric care.

(m) On and after January 1, 2005, no initial license to engage in optometry shall be issued unless the applicant meets the requirements of this section to practice advanced optometric care. The foregoing provision shall not apply to optometrists licensed in this state prior to January 1, 2005.

(1949 Rev., S. 4488; P.A. 73-343, S. 1, 2; P.A. 86-13, S. 2, 4; P.A. 87-129, S. 1; P.A. 92-88, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-70, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-35, S. 1; 04-169, S. 17; 04-189, S. 1; P.A. 05-36, S. 1; P.A. 07-92, S. 1–4; 07-252, S. 79; P.A. 09-58, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 61.)

History: P.A. 73-343 replaced definition of optometry as “employment of any means other than drugs for the measurement of the power of vision and the adaptation of lenses for the aid thereof” with detailed definition; P.A. 86-13 added Subsec. (b) and amended Subsec. (a) to allow the use of diagnostic pharmaceutical agents for examination of the eye and analysis of ocular functions; P.A. 87-129 substituted reference to Sec. 21a-243 for Sec. 21a-242, repealed by the same act; P.A. 92-88 substantially revised the section including redefining optometrist and the practice of optometry, adding definitions of ocular agents-D, ocular agents-T and noninvasive procedures, authorized use of ocular agents-T, provided limits on use of ocular agents-T, added standard of care and included a posting requirement regarding use of ocular agents-T and ocular agents-D; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-70 added the definition of “practice of advanced optometric care”, renumbering existing definitions, inserted new Subsec. (d) re requirements for the practice of advanced optometric care, Subsec. (f) re controlled substances, Subsec. (k) re referral requirements and Subsec. (l) re notification and license forms, relettering existing Subsecs. as necessary; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-35 added Subsec. (m) re advanced optometric care requirements for initial license issued after January 1, 2005; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-36 amended Subsec. (g) by designating existing provisions as Subdiv. (1) and amending same to allow optometrists to delegate certain duties re ocular agents, and by adding Subdiv. (2) prohibiting the delegation of prescriptive authority for ocular agents; P.A. 07-92 amended Subsec. (a)(1) to redefine “practice of advanced optometric care” to include removal of superficial foreign bodies of the cornea, amended Subsec. (a)(6) to redefine “noninvasive procedures” to include removal of superficial foreign bodies of the cornea, amended Subsec. (h) to delete requirement that optometrists refer patients with iritis or corneal ulcers who do not show “documented substantial” improvement within 72 hours after commencement of initial treatment and amended Subsec. (k) to delete referral requirements re patients who present with intraocular pressure over 35, patients with secondary glaucoma and patients who do not have “documented substantial” improvement in response to treatment; P.A. 07-252 amended Subsec. (a)(6) to insert “the treatment of iritis”; P.A. 09-58 amended Subsec. (f) by adding provision re licensed optometrist’s authority to acquire, prescribe, dispense and charge for contact lenses that contain ocular agents-T and by making conforming and technical changes; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a)(5).

Practice of optometry is a profession. 21 CS 332.



Section 20-128 - Examining board.

Section 20-128 is repealed.

(1949 Rev., S. 4489; 1957, P.A. 610, S. 1; 1959, P.A. 616, S. 44; P.A. 77-614, S. 408, 610; P.A. 80-484, S. 175, 176.)



Section 20-128a - Board of examiners. Regulations.

(a) There shall be within the Department of Public Health a Connecticut Board of Examiners for Optometrists. Said board shall consist of seven members appointed by the Governor, subject to the provisions of section 4-9a, as follows: Four practicing licensed optometrists in good professional standing who reside in this state and three public members. The optometrists appointed for terms beginning on and after January 1, 1997, shall be optometrists authorized under this chapter to practice at the highest level of their profession, except that any optometrist serving on the board on October 1, 1996, shall be eligible for reappointment on or after January 1, 1997, whether or not such optometrist is authorized to practice at the highest level of his profession. The Governor shall appoint a chairman from among such members. No member appointed on or after January 1, 1991, shall serve on the board for more than twelve years.

(b) Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. No professional member shall be an elected or appointed officer of a professional society of optometrists or have been such an officer during the year immediately preceding his appointment.

(c) The Commissioner of Public Health, with advice and assistance from the board, may make and enforce such regulations, in accordance with chapter 54, as the commissioner deems necessary to maintain proper professional and ethical standards, including, but not limited to, continuing education requirements, for optometrists. The board may revoke or suspend licenses for cause.

(d) The Board of Examiners for Optometrists shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints filed against practitioners licensed under this chapter, and (3) impose sanctions where appropriate.

(P.A. 80-484, S. 44, 46, 176; P.A. 81-471, S. 32, 71; P.A. 90-75; P.A. 93-296, S. 8, 10; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-123, S. 2; P.A. 98-143, S. 10, 24; P.A. 07-92, S. 5; P.A. 08-184, S. 15; P.A. 10-117, S. 66; P.A. 13-208, S. 12.)

History: P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981, and increased membership from three to seven members, adding two additional optometrist members and two additional public members; P.A. 90-75 required that newly appointed optometrist members whose terms begin on or after January 1, 1991, be authorized to use pharmaceutical agents and limited the length of time a person is able to serve on the board; P.A. 93-296 deleted board members’ reimbursement for expenses, effective June 29, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-123 substituted optometrists authorized to practice at “highest level” for optometrists authorized to use certain pharmaceutical agents; P.A. 98-143 added quorum provision in Subsec. (b), effective July 1, 1998; P.A. 07-92 amended Subsec. (c) to require adoption of regulations requiring optometrists to complete a minimum of 20 hours of continuing education during each registration period, effective June 5, 2007; P.A. 08-184 amended Subsec. (a) by substituting “twelve” for “eight” years re maximum term of service on the board for a member appointed on or after January 1, 1991; P.A. 10-117 amended Subsec. (c) by requiring that board approve all continuing education courses; P.A. 13-208 amended Subsec. (c) by adding reference to Ch. 54 re regulations and by substituting provision allowing commissioner to adopt and enforce regulations concerning continuing education requirements for provision requiring commissioner to adopt regulations concerning continuing education.



Section 20-129 - Regulations. Meetings. Records. Reports.

The Commissioner of Public Health, with advice and assistance from the board, shall make regulations for the government of the board in the transaction of its business. The board shall, annually, on or before the first day of October, make a report to the Department of Public Health of its official acts, with such suggestions as it deems advisable with reference to the matters committed to its charge.

(1949 Rev., S. 4490; June, 1955, S. 2238d; 1959, P.A. 616, S. 45; P.A. 77-614, S. 409, 610; P.A. 80-484, S. 45, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1959 act deleted provisions re board’s receipts, fees and expenditures and compensation of members of the board and its secretary; P.A. 77-614 replaced department of health with department of health services, replaced references to president and secretary of board with “board” and transferred regulatory power re board government and transaction of business from board to commissioner of health services, retaining board in advisory role, effective January 1, 1979; P.A. 80-484 deleted provisions re quorum, meetings and records of proceedings; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 4-40a re compensation and expenses of licensing boards and commissions.



Section 20-130 - Qualifications for practice of optometry. Examination. Fees.

Each person, before beginning the practice of optometry in this state, except as hereinafter provided, shall present to the Department of Public Health satisfactory evidence that such person has been graduated from a school of optometry approved by the board of examiners with the consent of the Commissioner of Public Health. The board shall consult, where possible, with nationally recognized accrediting agencies when approving schools of optometry. All applicants shall be required to successfully complete an examination prescribed by the Department of Public Health with the consent of the board of examiners, in theoretic, practical and physiological optics, theoretic and practical optometry, ocular pharmacology, treatment and management of ocular disease, and the anatomy and physiology of the eye; and said department shall determine the qualifications of the applicant and, if they are found satisfactory, shall give a license to that effect. Passing scores shall be established by the department with the consent of the board. The department may, upon receipt of five hundred sixty-five dollars, issue a license to any person who is a currently practicing competent practitioner who holds (1) a license issued to such person after examination by a board of registration in optometry in any other state or territory of the United States in which the requirements for registration are deemed by the department to be equivalent to, or higher than, those prescribed in this chapter, or (2) a Council on Endorsed Licensure Mobility for Optometrists certificate issued by the Association of Regulatory Boards of Optometry, or its successor organization. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(1949 Rev., S. 4491; 1959, P.A. 616, S. 46; June, 1971, P.A. 8, S. 57; 1972, P.A. 127, S. 39; P.A. 73-147; P.A. 74-59; P.A. 77-614, S. 302, 410, 610; P.A. 80-484, S. 47, 176; P.A. 86-13, S. 3, 4; P.A. 89-251, S. 90, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-252, S. 30; June Sp. Sess. P.A. 09-3, S. 205.)

History: 1959 act increased fee for preliminary examination from $5 to $25, substituted license for certificate, doubled fee for same, increased examination fee from $35 to $50, making whole amount payable before examination, and deleted provision for reexamination; 1971 act raised fee for licenses without examination from $100 to $150; 1972 act reduced minimum age from 21 to 18 reflecting changed age of majority; P.A. 73-147 added provisions re acceptance of diploma of National Board of Examiners in Optometry in lieu of examination; P.A. 74-59 prohibited disapproval of school solely because it is outside United States, its territories or possessions and prohibited refusing application or license to qualified person solely because he is not a citizen; P.A. 77-614 replaced secretary of the state board of education with commissioner of education, transferred conduct of examination from board to department of health services, retaining board in supervisory role and required consent of health services commissioner for acceptance of National Board diploma, effective January 1, 1979; P.A. 80-484 essentially transferred licensing powers to department, deleted requirement that applicant be over eighteen and “of good moral character”, specified that waiver of examination applicable to currently practicing competent practitioners, required that board consult with recognized accrediting agencies and obtain consent of health services commissioner in approving schools, added provision re establishment of passing scores, prohibited issuing license to person involved in disciplinary action or unresolved complaint and required that board be notified annually of number of applications; P.A. 86-13 required that examination test knowledge of ocular pharmacology; P.A. 89-251 increased the fee from $150 to $450; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-252 deleted provision requiring applicants to present satisfactory evidence of graduation from 4-year course of study in a public high school, or its equivalent, deleted provision requiring 4-year course of study at a school of optometry, deleted criteria for approval of schools of optometry, rephrased examination requirements, added treatment and management of ocular disease as component of examination, deleted language allowing department to accept a diploma of National Board of Examiners in Optometry in lieu of requiring examination, rephrased qualifications for licensure for persons holding licenses in other jurisdictions and for persons holding Council on Endorsed Licensure Mobility for Optometrists certificate, deleted provisions re fees and deleted provisions requiring the department to annually inform board of the number of applications for licensure without examination; June Sp. Sess. P.A. 09-3 increased fee from $450 to $565.

See Sec. 10-5 re high school equivalency diplomas.

See Sec. 10a-43 re issuance of postsecondary education certificate.

Partnership cannot be licensed to practice optometry. 21 CS 332.



Section 20-131 and 20-132 - License; fee for; display of. Regulations concerning license; duplicate licenses.

Sections 20-131 and 20-132 are repealed.

(1949 Rev., S. 4492, 4493; 1959, P.A. 616, S. 47; P.A. 77-614, S. 411, 610; P.A. 80-484, S. 175, 176.)



Section 20-132a - Definitions. Renewal of licenses. Continuing education. Exceptions.

(a) For purposes of this section, “actively engaged in the practice of optometry” means the treatment of one or more patients by a licensee during any given registration period, and “registration period” means the twelve-month period for which a license has been renewed in accordance with section 19a-88.

(b) Licenses issued under this chapter shall be renewed annually in accordance with the provisions of section 19a-88.

(c) Except as provided in this section, a licensee who is actively engaged in the practice of optometry shall earn a minimum of twenty hours of continuing education each registration period. The subject matter for continuing education shall reflect the professional needs of the licensee in order to meet the health care needs of the public, and shall include (1) not less than six hours in any of the following areas: Pathology, detection of diabetes and ocular treatment; and (2) not less than six hours in treatment as it applies to the use of ocular agents-T. Coursework shall be provided through direct, live instruction that the licensee physically attends either individually or as part of a group of participants or through a formal home study or distance learning program. Not more than six hours shall be earned through a home study or other distance learning program and not more than six hours shall be in practice management. Qualifying continuing education activities include, but are not limited to, courses offered or approved by the Council on Optometric Practitioner Education of the Association of Regulatory Boards of Optometry, the American Optometric Association or state or local optometry associations and societies that are affiliated with the American Optometric Association, a hospital or other health care institution, a school or college of optometry or other institution of higher education accredited or recognized by the Council on Optometric Practitioner Education or the American Optometric Association, a state or local health department, or a national, state or local medical association.

(d) Each licensee applying for license renewal pursuant to section 19a-88, except a licensee applying for a license renewal for the first time, shall sign a statement attesting that he or she has satisfied the continuing education requirements described in subsection (c) of this section on a form prescribed by the Department of Public Health. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements described in subsection (c) of this section for not less than three years following the date on which the continuing education was completed or the license was renewed. Each licensee shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records. A licensee who fails to comply with the provisions of this subsection may be subject to disciplinary action pursuant to section 20-133.

(e) In individual cases involving medical disability or illness, the Commissioner of Public Health may grant a waiver of the continuing education requirements or an extension of time within which to fulfill the requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the commissioner, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(f) A licensee who is not actively engaged in the practice of optometry, in any form, during a registration period shall be exempt from the continuing education requirements, provided the licensee submits a notarized application for exemption on a form prescribed by the commissioner before the end of the registration period. A licensee who is exempt under the provisions of this subsection may not engage in the practice of optometry until the licensee has met the continuing education requirements of this section.

(g) A licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license shall submit evidence of successful completion of twenty contact hours of continuing education within the one-year period immediately preceding the application for reinstatement.

(P.A. 80-484, S. 48, 176; P.A. 13-208, S. 13.)

History: P.A. 13-208 added Subsec. (a) re definitions, designated existing provisions re license renewal as Subsec. (b), added Subsecs. (c) and (d) re continuing education, added Subsec. (e) re waiver of continuing education requirements, added Subsec. (f) re exemption from continuing education requirements and added Subsec. (g) re reinstatement of license that has become void, effective October 1, 2013, and applicable to registration periods beginning on or after October 1, 2014.



Section 20-133 - Disciplinary action. Grounds.

The board may take any of the actions set forth in section 19a-17 after notice and hearing, for any of the following reasons: (1) Conviction in a court of competent jurisdiction, either within or without this state, of any crime in the practice of optometry; (2) illegal or incompetent or negligent conduct in the practice of optometry; (3) publication or circulation of any fraudulent or misleading statement; (4) aiding or abetting the practice of optometry by an unlicensed person or a person whose license has been suspended or revoked; (5) presentation to the department of any diploma, license or certificate illegally or fraudulently obtained, or from an unrecognized or irregular institution or state board, or obtained by the practice of any fraud or deception; (6) violation of any provision of this chapter or any regulation adopted hereunder; (7) the effects of physical or mental illness, emotional disorder or loss of motor skill, including, but not limited to, deterioration through the aging process, upon the practitioner; (8) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; (9) failure to maintain professional liability insurance or other indemnity against liability for professional malpractice as required by section 20-133b; or (10) failure to provide information to the Department of Public Health required to complete a health care provider profile, as set forth in section 20-13j. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. The license of any optometrist who peddles optical goods, or solicits orders therefor, from door to door, or who establishes a temporary office, may be revoked, and said department may refuse to renew such license. The license of any optometrist who employs solicitors or obtains money by fraud or misrepresentation in connection with the conduct of the profession of optometry shall be revoked, and said department shall not renew such license. The violation of any of the provisions of this chapter by any unlicensed employee in the employ of an optometrist, with the knowledge of his employer, shall be deemed to be a violation thereof by his employer; and continued violation by such an unlicensed employee shall be deemed prima facie knowledge on the part of such employer. Nothing herein contained shall be construed as prohibiting the conducting of clinics or visual surveys when they are conducted without profit.

(1949 Rev., S. 4493, 4494; P.A. 77-614, S. 412, 610; P.A. 80-484, S. 49, 176; P.A. 81-471, S. 33, 71; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 96-133, S. 3; P.A. 08-109, S. 9.)

History: P.A. 77-614 added Subdiv. (g) allowing revocation or suspension of license for violation of chapter or related regulations, effective January 1, 1979; P.A. 80-484 allowed disciplinary actions pursuant to Sec. 19-4s and revised grounds for such action, deleting crimes of moral turpitude, felonies and misdemeanors in Subdiv. (1), formerly (a), deleting immoral, fraudulent, dishonorable or unprofessional conduct, formerly (b), deleting “habitually” as modifier of “negligent” and “unprofessional” as modifier of “conduct” in Subdiv. (2), formerly (c), substituting “department” for “board” in Subdiv. (5), formerly (f) and adding Subdivs. (7) and (8) re physical or mental illness, etc. and drug abuse, added provisions re submission to physical or mental examination and re petitions to court for enforcement of orders or actions, replacing “board” with “department” as renewer of licenses and deleting prohibition against person other than optometrist operating under optometrical license; P.A. 81-471 changed wording slightly but made no substantive change; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-133 added Subdiv. (9) making failure to carry liability insurance grounds for board action; P.A. 08-109 made a technical change and added failure to provide information for health care provider profile to list of grounds for disciplinary action, effective January 1, 2010.

It is not unprofessional conduct for a licensed optometrist to practice his profession as an employee in charge of the optometrical department of a store; optometrist who manages the optometrical department of a store owned by a partnership may be violating section. 21 CS 332.



Section 20-133a - Restrictions on employment of optometrists.

No licensed optometrist shall practice his profession as an employee of any unlicensed person, firm or corporation, provided that said prohibition shall not apply to health service organizations, hospitals, other optometrists or ophthalmologists. Nothing herein contained shall prohibit any registered optometrist or optometrists from continuing his employment in the mercantile establishment in which he or they were employed on June 28, 1963. No rule of the board shall prohibit the practice of optometry on a lessee or sublessee basis in or on the premises of a retail, commercial or mercantile establishment.

(1963, P.A. 429; P.A. 80-484, S. 165, 176.)

History: P.A. 80-484 replaced previous prohibitions against practicing as lessee or sublessee in mercantile establishment, against practicing on behalf of unlicensed person and against unlicensed persons practicing optometry with prohibition against practicing as employee of unlicensed person, firm or corporation and specifically allowed practice of optometry on lessee or sublessee basis on premises of retail, commercial or mercantile establishment.



Section 20-133b - Professional liability insurance required, when. Amount of insurance. Reporting requirements.

(a) Each person licensed to practice optometry under the provisions of this chapter who provides direct patient care services shall maintain professional liability insurance or other indemnity against liability for professional malpractice. The amount of insurance that each such person shall carry as insurance or indemnity against claims for injury or death for professional malpractice shall not be less than five hundred thousand dollars for one person, per occurrence, with an aggregate of not less than one million five hundred thousand dollars.

(b) Each insurance company that issues professional liability insurance, as defined in subdivisions (1), (6), (7), (8) and (9) of subsection (b) of section 38a-393, shall, on and after January 1, 1997, render to the Commissioner of Public Health a true record of the names, according to classification, of cancellations of and refusals to renew professional liability insurance policies and the reasons for such cancellations or refusal to renew said policies for the year ending on the thirty-first day of December next preceding.

(P.A. 96-133, S. 2.)



Section 20-133c - Optometrists. Agreements, leases or other contracts. Prohibited provisions.

On and after October 1, 2008, no agreement, lease or other contract entered into, renewed or extended between an optometrist and any other person shall contain any provision that: (1) Impedes an optometrist’s ability to gain access to his or her professional office or patient records, provided any such agreement, lease or other contract may contain a provision that provides a reasonable protocol for the optometrist to gain access to the premises during nonbusiness hours for medical emergencies; or (2) limits, inhibits or prevents an optometrist’s ability to communicate with his or her patients at any time.

(P.A. 08-184, S. 17.)



Section 20-134 and 20-135 - Hearing on suspension or revocation of license. Appeal.

Sections 20-134 and 20-135 are repealed.

(1949 Rev., S. 4495, 4496; 1971, P.A. 179, S. 11; 870, S. 59; P.A. 76-436, S. 423, 681; P.A. 77-603, S. 64, 125; 77-614, S. 413, 414, 610; P.A. 78-280, S. 37, 38, 127; P.A. 80-484, S. 175, 176.)



Section 20-136 - Examination of school children.

The examination and inspection of school children under the provisions of chapter 169, as far as such examination and inspection concern the vision, may be performed by any optometrist licensed under the provisions of this chapter, provided such optometrist shall be appointed for such purpose in the same manner as medical advisors are appointed under the provisions of said chapter.

(1949 Rev., S. 4497.)

See Sec. 10-205 re appointment of school medical advisors.

See Sec. 10-214 re vision, audiometric and postural screenings of public school students.



Section 20-137 - Exemption. Use of title “Doctor”.

The provisions of this chapter shall not be construed to apply to physicians and surgeons authorized to practice under the laws of this state, nor to any person who sells spectacles or eyeglasses on prescription from any such physician or certified optometrist; provided such person shall not attempt to measure the vision of the eye. No person granted a certificate under the terms of this chapter shall display or use the title “Doctor” or its synonym, either by way of prefix or otherwise, unless, at the same time, he appends to his name words indicating that he is an optometrist. Any person violating any provision of this section shall be subject to the penalties provided in section 20-138a.

(1949 Rev., S. 4498.)



Section 20-138 - Penalty.

Section 20-138 is repealed.

(1949 Rev., S. 4499; 1959, P.A. 616, S. 47.)



Section 20-138a - Construction of chapter. Penalty for practice without a license.

(a) No person shall engage in the practice of optometry in this state unless such person has first obtained a license from the Department of Public Health, but the provisions of this chapter shall not prevent a licensed optometrist from delegating optometric services to either a trained optometric assistant or to an optometric technician. Such delegated services shall be performed only under the supervision, control, and responsibility of the licensed optometrist, except that optometric assistants or optometric technicians shall not be authorized to refract eyes, detect eye health or prescribe spectacles, eyeglasses or contact lenses. A licensed optometrist may delegate to an optometric assistant, optometric technician or appropriately trained person the use and application of any ocular agent, provided such delegated service is performed only under the supervision, control and responsibility of the licensed optometrist. Optometric services that may be delegated to an optometric assistant or to an optometric technician may be delegated to an optometric assistant trainee, provided such services are performed only under the direct supervision, control and responsibility of the employing licensed optometrist.

(b) Any person who violates any provision of this section shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this section shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(c) For the purposes of this section: (1) “Optometric assistant” means a person who has either completed two hundred hours of on-the-job training, an affidavit in support of which shall be kept by the employing optometrist on the premises, or graduated from a vocational program in optometric technicianry; (2) “optometric assistant trainee” means a person who has completed less than two hundred hours of on-the-job training and who is under the direct supervision, control and responsibility of an employing, licensed optometrist when performing optometric services which may be delegated to optometric assistants and to optometric technicians; (3) “optometric technician” means a person who has either completed a two-year college program in optometric technicianry, or passed the national optometric technician registration examination given by The American Optometric Association; and (4) “appropriately trained person” means a person who has completed on-the-job training in the use and application of ocular agents under the supervision, control and responsibility of an employing, licensed optometrist, an affidavit in support of which shall be kept by the employing optometrist on the premises.

(1959, P.A. 616, S. 48; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 153, 176; P.A. 84-526, S. 10; P.A. 88-362, S. 11; 88-364, S. 92, 123; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-36, S. 2; P.A. 06-196, S. 249; P.A. 13-258, S. 79.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 transferred licensing power to department from board of examiners, deleting obsolete reference to registration with department as provided in Sec. 19-45; P.A. 84-526 amended section by changing penalty for violation of any provision of section to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 88-362 authorized licensed optometrists to delegate optometric services to trained assistants and technicians and added Subsec. (b) defining “optometric assistant”, “optometric assistant trainee”, and “optometric technician”; P.A. 88-364 made technical changes in Subsec. (b); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-36 amended Subsec. (a) by authorizing optometrists to delegate certain duties re ocular agents, designating existing language re penalties as new Subsec. (b) and making technical changes, redesignated existing Subsec. (b) as Subsec. (c) and amended same by adding Subdiv. (4) defining “appropriately trained person”; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and make technical changes.



Section 20-138b - Interference with choice of physician or optometrist for vision care prohibited. Offer by health care center or preferred provider network of ophthalmologic care to include optometric care and equal access to plans and policies. Regulations.

(a) No person shall interfere with the exercise by any other person of the person’s free choice in the selection of a licensee under either chapter 370 or this chapter for vision training or care.

(b) If any health care center, as defined in section 38a-175, or preferred provider network, as defined in section 38a-479aa, offers health care benefits that provide ophthalmologic care for any person, partnership, corporation, association or group, however organized, such health care center or preferred provider network shall provide optometric care. If the ophthalmologic care provided may be lawfully rendered by an optometrist, such health care center or preferred provider network shall provide the identical eye care coverage and benefits for its members when such care is rendered by an optometrist under contract with such health care center or preferred provider network.

(1) Such health care center or preferred provider network shall (A) contract with ophthalmologists and optometrists in a manner that will provide fair and sufficient representation of such providers in relation to the benefits provided by the health care center plan or preferred provider network, and (B) equally inform its members of the availability of ophthalmologic and optometric services.

(2) Such health care center or preferred provider network (A) shall provide ophthalmologists and optometrists equal access to all health plans offered by such health care center or health insurance policies offered by a health insurer with which such preferred provider network has entered into a contractual relationship, and (B) shall not restrict participation in such plans or policies based on limitations in services provided by individual ophthalmologists or optometrists. Nothing in this subsection shall be construed as permitting any ophthalmologist or optometrist to perform or provide services beyond their scopes of practice permitted in chapter 370 and this chapter, respectively.

(c) The Insurance Commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of subsection (b) of this section.

(1967, P.A. 598; P.A. 79-315; P.A. 80-482, S. 3, 345, 348; P.A. 87-126; P.A. 89-194; P.A. 93-358, S. 2; P.A. 99-284, S. 49; June Sp. Sess. P.A. 01-4, S. 22, 58; P.A. 11-38, S. 1.)

History: P.A. 79-315 added Subsecs. (b) and (c) re medical foundations; P.A. 80-482 reinstated insurance commissioner as department head of independent insurance department rather than as head of division of insurance within the department of business regulation (successor agency to previously independent insurance department), created by P.A. 77-614; P.A. 87-126 amended Subsec. (b) to require health care centers which provide ophthalmologic care to also provide optometric care, and deleted Subsec. (c) which had defined “medical foundation”; P.A. 89-194 amended Subsec. (b) to require health care centers to provide coverage and benefits for eye care lawfully rendered by an optometrist identical to the coverage and benefits provided for eye care when rendered by an ophthalmologist, to require fair representation of optometrists in relation to benefits under health care center plan, to require members be equally informed of availability of ophthalmologic and optometric services and added Subsec. (c) permitting the commissioner to adopt regulations to carry out the provisions of Subsec. (b); P.A. 93-358 amended Subsec. (b) to include preferred provider networks under the provisions of the Subsec.; (Revisor’s note: In 1997 a reference in Subsec. (c) to “Commissioner of Insurance” was changed editorially by the Revisors to “Insurance Commissioner” for consistency with customary statutory usage); P.A. 99-284 made technical changes; June Sp. Sess. P.A. 01-4 amended Subsec. (b) by replacing reference to Sec. 19a-647b with reference to Sec. 38a-479aa and making technical changes; P.A. 11-38 amended Subsec. (b) by designating existing provisions re contracts and information as new Subdiv. (1), changing existing Subdiv. (1) and (2) designators to Subparas. (A) and (B) designators therein, adding new Subdiv. (2) requiring equal access to plans and policies, and making technical changes, effective January 1, 2012.



Section 20-138c - Optometrists as members of certain advisory committees.

Wherever a committee, council or other body is appointed to serve in an advisory capacity in matters pertaining to vision for the Department of Public Health, the State Board of Education, the Department of Motor Vehicles or the Department of Social Services, the appointing authority shall include, as a member of such committee, council or body, a person licensed under the provisions of this chapter.

(1967, P.A. 342; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 323, 521, 610; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 replaced department of social services with department of human resources and department of health with department of health services, effective January 1, 1979; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor’s note: A reference to “Motor Vehicle Department” was changed editorially by the Revisors to “Department of Motor Vehicles” for consistency with customary statutory usage).



Section 20-138d - Coverage of services of optometrists under health insurance policies.

The provisions of section 20-138b shall apply to every individual or group hospital or medical expense insurance policy and every individual or group hospital or medical service plan contract delivered or issued for delivery or renewed in this state after October 1, 1975, which provides coverage or benefits for services or treatments which are within the definition of optometry as set forth in section 20-127. If any such policy or contract provides coverage or benefits for any such services or treatments when rendered by a person licensed under chapter 370, such policy or contract shall provide identical coverage or benefits for such services or treatments when rendered by a person licensed under this chapter, provided this section shall not alter or enlarge in any way the services or treatments which persons licensed under this chapter are authorized to perform.

(P.A. 75-117.)






Chapter 381 - Opticians

Section 20-139 - Purpose and legislative policy.

The provisions of this chapter are enacted in the exercise of the police powers of the state, and the purposes thereof generally are to protect public health, welfare and safety. It is declared that regulation is required of all optical appliances, eyeglasses, lenses, optical instruments intended to be used for the human eye, as well as any and all aids to human vision, sold, dispensed or supplied to the ultimate wearer or consumer in this state; and that persons filling prescriptions having to do with optical glasses from given formulas, and kindred products, and others engaged in the practice of optical dispensing, shall possess the education, special knowledge, skill, technique and ability to apply such knowledge in order to properly fill any such formulas correcting visual or ocular anomalies of the human eye and shall be licensed, and that all optical establishments, offices, departments or stores, as well as all optical shops and laboratories, shall be registered pursuant to the provisions of the statutes governing opticians. Without the control of standards and quality of optical goods, appliances, instruments or other aids to vision, the sale, dispensing and distribution to the public would be such as to constitute a menace to the public health, welfare and safety; and because of the foregoing, and in order further to safeguard and insure a high standard of sale, dispensing and distribution of such optical appliances, instruments and aids to human vision, it is necessary that there should be legislation pertaining to the quality, sale, dispensing and distribution of such optical appliances, instruments and aids to human vision, and also to persons engaged in the optical industry. The foregoing statements of facts, purposes, policy and application are declared to be matters of intended legislative determination and are declared to be applicable to the provisions of this chapter.

(1949 Rev., S. 4500; P.A. 80-484, S. 50, 176.)

History: P.A. 80-484 substituted “registered” for “licensed”.



Section 20-139a - Board of Examiners for Opticians.

(a) There shall be within the Department of Public Health a Connecticut Board of Examiners for Opticians. Said board shall consist of three members appointed by the Governor, subject to the provisions of section 4-9a, as follows: Two practicing licensed opticians in good professional standing who reside in this state and one public member. The Governor shall appoint a chairman from among such members.

(b) Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No members shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. No professional member shall be an elected or appointed officer of a professional society of opticians or have been such an officer during the year immediately preceding his appointment.

(c) The Commissioner of Public Health, with advice and assistance from the board, may make and enforce such regulations as the commissioner deems necessary to maintain proper professional and ethical standards for opticians. The board may revoke or suspend licenses for cause.

(d) The Board of Examiners for Opticians shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints filed against practitioners licensed under this chapter and (3) impose sanctions where appropriate.

(P.A. 80-484, S. 51, 52, 176; P.A. 81-471, S. 34, 71; June Sp. Sess. P.A. 91-12, S. 22, 55; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-143, S. 11, 24.)

History: P.A. 81-471 changed “elected official” to “elected or appointed officer” in Subsec. (b) as of July 1, 1981; June Sp. Sess. P.A. 91-12 in Subsec. (b) eliminated expense reimbursement for board members; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-143 added quorum provision in Subsec. (b), effective July 1, 1998.

See Sec. 4-9a for definition of “public member”.



Section 20-140 - Commission of Opticians. Appointment and qualifications.

Section 20-140 is repealed.

(1949 Rev., S. 4501; 1951, S. 2239d; P.A. 77-614, S. 415, 610; P.A. 80-484, S. 175, 176.)



Section 20-140a - Receipts credited to General Fund.

All moneys received by the Department of Public Health under the provisions of this chapter shall be paid into the State Treasury to the credit of the General Fund.

(1959, P.A. 616, S. 49; P.A. 80-484, S. 53, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 80-484 substituted “department of health services under the provisions of this chapter” for “commission of opticians”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-141 - Powers and duties of board and commissioner.

(a) The Commissioner of Public Health, with advice and assistance from the Board of Examiners for Opticians, shall make regulations not inconsistent with law, and in conformity with the declared policy of this chapter, as may be necessary to govern the conduct of the business of dispensing or grinding optical glasses and instruments for the optical business and the producing and reproducing of ophthalmic lenses and kindred products and the mounting of the same to supporting materials and the fitting of the same to the eyes. Said board may revoke, suspend or refuse to issue licenses, certificates of registration or permits for cause. The commissioner may issue subpoenas, administer oaths and take testimony.

(b) Said board shall keep a record of its proceedings and a copy of any such record, certified by the commissioner, shall be admitted as evidence in any civil or criminal action in lieu of such record.

(1949 Rev., S. 4502; June, 1955, S. 2241d; September, 1957, P.A. 11, S. 13; P.A. 77-614, S. 416, 610; P.A. 80-484, S. 54, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 transferred power to make regulations from commission to commissioner of health services, retaining commission in advisory capacity, deleted provision providing that bylaws govern licensing hearings and rephrased provision re subpoenas, oaths and testimony in Subsec. (a), deleted provision re election of commission president and secretary/treasurer, required that reports be made to commissioner of health services rather than to governor and required certification of records by commissioner of health services rather than by commission secretary in Subsec. (b), effective January 1, 1979; P.A. 80-484 replaced commission with board of examiners for opticians throughout section, except that power to subpoena, administer oaths and take testimony transferred to commissioner of health services and deleted provision re reports to commissioner and Opticians’ Association in Subsec. (b); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-142 - Meetings of commission.

Section 20-142 is repealed.

(1949 Rev., S. 4519; P.A. 80-484, S. 175, 176.)



Section 20-143 - Commissioner may employ inspectors. Duties of inspectors.

The Commissioner of Public Health may, from time to time, employ an inspector or inspectors, who shall inspect during usual business hours, licensees or optical permittees and places in which eyeglasses are sold or dispensed or ground in accordance with a given formula. Such inspectors shall report to said commissioner any violation of the provisions of this chapter.

(1949 Rev., S. 4517; P.A. 77-614, S. 417, 610; P.A. 80-484, S. 55, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced commission of opticians with commissioner of health services as inspection authority, effective January 1, 1979; P.A. 80-484 deleted reports re irregularities re registration of optical establishments, etc. or re methods of keeping, dispensing or retailing optical merchandise; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-144 - Compensation and expenses of commission. Executive secretary.

Section 20-144 is repealed.

(1949 Rev., S. 4521; 1959, P.A. 616, S. 50.)



Section 20-145 - Definition of licensed optician.

A licensed optician, for the purposes of this chapter, shall be defined as follows: One having a knowledge of optics and skilled in the technique of producing and reproducing ophthalmic lenses and kindred products and mounting the same to supporting materials and the fitting of the same to the eyes.

(1949 Rev., S. 4520; P.A. 80-484, S. 154, 176.)

History: P.A. 80-484 deleted definition of “mechanical optician”.



Section 20-146 - Licensed opticians; examinations, continuing education requirements. Licensure without examination.

(a) Except as provided in section 20-146a, no person shall produce or reproduce ophthalmic lenses and similar products or mount the same to supporting materials or fit the same by mechanical manipulation, molding techniques or other related functions, unless such person is licensed by the Department of Public Health. Said department may issue license certificates as licensed optician to all persons who lawfully apply for the same, upon their submitting to the commission an acceptable written application, and after they have passed examinations as hereinafter provided: Any person shall be admitted to take the examinations for a license to practice as a licensed optician who has satisfied the department that he is a person of good professional character, has served as a registered apprentice for not less than four calendar years’ full-time employment under the supervision of a licensed optician in an optical establishment, office, department, store, shop or laboratory where prescriptions for optical glasses from given formulas have been filled, and has acquired experience in the producing and reproducing of ophthalmic lenses, mounting the same to supporting materials, of which one year, at least, shall have been acquired within the five years last preceding the date of such application and who has acquired experience in the fitting of ophthalmic lenses to the eyes by mechanical manipulation, molding technique or other related functions, of which one year, at least, shall have been acquired within the five years last preceding the date of such application, under the supervision of a licensed optician. Any person who is licensed to perform optical services in any other state or territory with licensure requirements similar to or higher than those required in this state shall be eligible for licensure without examination. Successful completion of a two-year educational program approved by the board with the consent of the Commissioner of Public Health may be substituted for the four-year work experience requirement.

(b) All examinations shall be conducted in the English language and shall be written and oral as well as by practical demonstration. The examinations for licensed optician shall include inquiry into the theory and practice of the fundamentals of mechanical and technical knowledge, optics, mathematics, physics, chemistry and physiology as they pertain to the functional knowledge and application of producing and reproducing ophthalmic lenses and the mounting of the same to supporting materials and shall also include further examination into the theory and practice of fitting, adapting and designing of optical glasses from given formulas, or kindred products, to the ultimate wearer by mechanical manipulation, molding techniques or other related functions. Such examinations shall be conducted at least once each year by the Department of Public Health, under the supervision of the board. The examinations shall be prescribed by the department with the advice and consent of the board.

(c) Each licensed optician shall meet such continuing education requirements as the Commissioner of Public Health may establish. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, setting forth continuing education requirements for licensed opticians.

(1949 Rev., S. 4508; 1972, P.A. 127, S. 40; P.A. 73-438; P.A. 76-113, S. 6; P.A. 77-614, S. 418, 610; P.A. 78-293, S. 3, 4, 6; P.A. 80-484, S. 56, 174, 176; P.A. 81-471, S. 35, 71; P.A. 88-357, S. 8; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-213, S. 8.)

History: 1972 act changed minimum age for mechanical opticians from 21 to 18, reflecting changed age of majority; P.A. 73-438 amended Subsec. (b) to allow examinations more frequently than once a year if required; P.A. 76-113 deleted requirement that applicant for mechanical optician’s license be or intend to become a citizen; P.A. 77-614 transferred administration of examinations from commission to department of health services, retaining commission in supervisory role and added provision granting commission authority to prescribe examinations with consent of commissioner of health services, effective January 1, 1979; P.A. 78-293 added exception re provisions of Sec. 20-146a; P.A. 80-484 transferred licensing power from commission of opticians to department of health services, deleted references to registration, deleted specific qualifications for mechanical opticians and expanded qualifications for opticians generally to require good professional character and serving registered apprenticeship in Subsec. (a) and amended Subsec. (b) to delete reference to examination subjects pertaining to mechanical opticians, to transfer prescription of examination from commission to department of health services and to replace commission with board of examiners, granting board advisory role in prescribing examinations; P.A. 81-471 added provisions re licensure of persons from other states without examination and re substitution of two-year educational program for four-year work experience requirement; P.A. 88-357 deleted reference to employment under supervision of mechanical opticians in Subsec. (a); P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-213 added Subsec. (c) re continuing education requirements.



Section 20-146a - Registration of inmates as apprentices. Credit toward licensure.

Any inmate employed in an optical shop established and maintained by the Commissioner of Correction, as provided in section 18-88, shall be entitled to register as an apprentice with the Department of Public Health and shall receive credit for such period of employment towards fulfillment of the requirements for licensure under this chapter.

(P.A. 78-293, S. 5, 6; P.A. 80-484, S. 57, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 80-484 required registration of apprenticeship with department of health services rather than with commission of opticians; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-147 - Waiver of requirements in case of veterans.

The department may, in its discretion, suspend any of the provisions of the statutes governing qualifications for examinations for opticians as to veterans of the Second World War and of the Korean hostilities, as defined by section 27-103, if said department deems such provisions to be unjust to such veterans, provided the public health and safety shall not be jeopardized by such suspension.

(1949 Rev., S. 4509; 1957, P.A. 163, S. 36; P.A. 80-484, S. 58, 176.)

History: P.A. 80-484 replaced “commission”, i.e. commission of opticians, with “department”, i.e. department of health services.



Section 20-147a - Students enrolled in opticianry programs.

Notwithstanding any provisions of this chapter to the contrary, any student enrolled in an educational program in opticianry in a regionally accredited institution of higher education may (1) perform such work as is incidental to his course of study at such institution and (2) participate in the operation of any course of study within such institution for the practical training of students in the technique of producing and reproducing ophthalmic lenses and kindred products and mounting the same to supporting materials and the fitting of the same to the eyes under the direct supervision of an optician licensed pursuant to this chapter.

(P.A. 90-325, S. 20, 32.)



Section 20-148 - Qualifications of assistant licensed opticians and assistant mechanical opticians.

Section 20-148 is repealed.

(1949 Rev., S. 4510; P.A. 77-614, S. 419, 610; P.A. 80-484, S. 175, 176.)



Section 20-149 - License fees. Renewal.

A license under the provisions of this chapter shall be given under the hand of the Commissioner of Public Health or his designee. A fee shall be paid to the department, at the date of application for a license, as follows: For licensed optician, granting full responsibility, two hundred dollars. Such licenses shall be renewed annually in accordance with the provisions of section 19a-88 and a fee shall be paid to the department at the date of renewal application as follows: For a licensed optician, two hundred dollars.

(1949 Rev., S. 4511; 1951, S. 2244d; 1963, P.A. 448; June, 1971, P.A. 8, S. 58; P.A. 77-614, S. 420, 610; P.A. 78-303, S. 29, 136; P.A. 80-484, S. 59, 176; P.A. 81-471, S. 36, 71; P.A. 89-251, S. 91, 203; May Sp. Sess. P.A. 92-6, S. 24, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 206.)

History: 1963 act changed technical language and added provisions for permits and permit fees; 1971 act doubled fees; P.A. 77-614 deleted requirement that standard examination be “satisfactory to said commission” and reference to commission treasurer as recipient of fee payments, effective January 1, 1979; P.A. 78-303 restored reference to commission treasurer; P.A. 80-484 replaced commission with department and commissioner of health services as licensing authority, deleted differential fee schedules and references to mechanical opticians, making single fees of $50 and $30 for original licenses and renewals, respectively, deleted provisions allowing double charge as penalty for failure to renew in timely fashion and requiring reexamination of those whose licenses have lapsed for five years and adding reference to renewal in accordance with Sec. 19-45; P.A. 81-471 deleted reference to renewal on first day of September; P.A. 89-251 increased the licensing fee from $50 to $75 and increased the renewal fee from $30 to $45; May Sp. Sess. P.A. 92-6 raised initial and renewal license fees to $100; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fees from $100 to $200.



Section 20-150 - Where optical goods may be sold. Exception. Unfair trade practice.

(a) No optical glasses or kindred products or other instruments to aid vision that are produced or reproduced to personalized given formulas, or plano cosmetic contact lenses shall be sold at retail except under the supervision of a licensed optician and in a registered optical establishment, office or store. An optical establishment, office or store is defined as meaning one the owner of which has had issued to him an optical license selling permit.

(b) Nothing in subsection (a) of this section shall be construed to limit the ability of a physician, licensed under chapter 370, who is trained and specializes in diseases of the eye or an optometrist, licensed under chapter 380, to dispense contact lenses.

(c) A violation of the provisions of subsection (a) of this section constitutes an unfair trade practice under subsection (a) of section 42-110b.

(1949 Rev., S. 4503; P.A. 80-484, S. 60, 176; P.A. 81-471, S. 37, 71; P.A. 82-116, S. 1, 2; P.A. 05-119, S. 1.)

History: P.A. 80-484 substituted “registered” optical establishments for “licensed” establishments and deleted reference to optical license processing permits; P.A. 81-471 deleted provision allowing sales under optical retail vendor permit which was eliminated in 1980; P.A. 82-116 limited the prohibition against sales at retail to glasses or optical goods made according to individual prescription; P.A. 05-119 designated existing provisions as Subsec. (a) and amended same by making a technical change and adding plano cosmetic contact lenses to retail sale prohibition, added Subsec. (b) excepting ophthalmologists and optometrists from prohibition and added Subsec. (c) making violation of prohibition an unfair trade practice.

Cited. 13 CS 147.



Section 20-151 - Optical selling permits.

Any licensed optician and any optical department in any establishment, office or store may apply to said department for a registration certificate to sell at retail optical glasses and instruments from given formulas and to make and dispense reproductions of the same, in a shop, store, optical establishment or office owned and managed by a licensed optician as defined in section 20-145 or where the optical department thereof is under the supervision of such a licensed optician, and said registration shall be designated as an optical selling permit. Said department shall grant such permits for a period not exceeding one year, upon the payment of a fee of three hundred fifteen dollars, and upon satisfactory evidence to said department that such optical establishment, office or store is being conducted in accordance with the regulations adopted under this chapter. Such permit shall be conspicuously posted within such optical establishment, office or store. All permits issued under the provisions of this chapter shall expire on September first in each year.

(1949 Rev., S. 4504; 1951, S. 2242d; P.A. 77-614, S. 421, 610; P.A. 80-484, S. 61, 176; P.A. 81-471, S. 38, 71; P.A. 89-251, S. 92, 203; June Sp. Sess. P.A. 09-3, S. 207.)

History: P.A. 77-614 replaced regulations of commission with regulations adopted under chapter, effective January 1, 1979; P.A. 80-484 transferred powers of commission to department of health services, substituted registration certificates and permits for licenses, deleted provisions re optical processing permits and added reference to expiration in accordance with Sec. 19-45; P.A. 81-471 deleted reference to licenses and to renewal in accordance with Sec. 19-45; P.A. 89-251 increased the fee from $50 to $250; June Sp. Sess. P.A. 09-3 increased fee from $250 to $315.

Cited. 13 CS 147.



Section 20-152 - Optical retail vendor permit.

Section 20-152 is repealed.

(1949 Rev., S. 4506; 1959, P.A. 616, S. 51; June, 1971, P.A. 8, S. 59; 1972, P.A. 223, S. 6; P.A. 77-614, S. 422, 610; P.A. 80-484, S. 175, 176.)



Section 20-153 - Optical permit. Product; standards of quality.

The department may grant annually, upon the filing of an application as required by it, an optical permit to any optical establishment, office, department or store conducted under the personal and direct supervision of a licensed optician, for permission to sell, dispense or supply to the ultimate wearer optical aids to vision, instruments, appliances, eyeglasses, spectacles and other kindred products. Holders of such an optical permit shall be permitted to use the term “optician” or any of its synonyms. No optical permit shall be issued to any person, firm or corporation owning, managing or conducting any optical establishment, department, store, office or place of business and employing any person lawfully licensed to prescribe optical glasses from given prescription formulas, unless such person is also licensed as a licensed optician, except as provided in section 20-162. The quality of optical lenses, spectacles, eyeglasses, optical appliances or instruments and other aids to vision and kindred products of optical glasses shall meet whichever of the following standards may be applicable: (1) American National Standards Institute Z.80, as amended, “Requirements for First Quality Prescription Ophthalmic Lenses” which standard shall reflect current standards for first-quality prescription ophthalmic lenses in edged or assembled form, white, colorless or tinted, single vision or multifocal, plastic or laminated, impact-resistance-treated or untreated glass lenses, or any other ophthalmic lenses, prescription or otherwise, as may be designed and covered under such adopted standards; or (2) American National Standards Institute Z.87, as amended, “Practice for Occupational and Educational Eye and Face Protection”; or (3) such other standard as may be established in regulations adopted pursuant to section 20-141. The Commissioner of Public Health, with advice and assistance from the board shall make reasonable regulations so that the public may not be misled in the purchase or acquisition of the same.

(1949 Rev., S. 4507; P.A. 73-612, S. 1; P.A. 77-614, S. 423, 610; P.A. 80-484, S. 62, 176; P.A. 86-43, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 73-612 replaced provision granting commission power to set standards for optical products with detailed provisions setting forth various applicable standards prescribed by American National Standards Institute; P.A. 77-614 transferred power to make regulations for protection of the public from commission to commissioner of health services, retaining commission in advisory role, effective January 1, 1979; P.A. 80-484 deleted word “license” from “optical license permit”, transferred power to grant permits from commission of opticians to department of health services and replaced commission of opticians with board of examiners as advisor to health services commissioner on regulations; P.A. 86-43 changed the standards; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-153a - Lens and frame requirements.

(a) No person shall sell, distribute or deliver any eyeglasses or sunglasses unless they are fitted with impact resistant lenses that fully meet the definitions, specifications, test procedures and tolerances for impact resistance and any exceptions provided for in the statement of policy of the federal Food and Drug Administration and whichever of the following standards may be applicable: (1) American National Standards Institute Z.80.1, as amended, “requirements for first quality prescription ophthalmic lenses”, or such other standard as may be established in regulations adopted pursuant to section 20-141, which standard shall apply to first-quality prescription ophthalmic lenses in edged or assembled form, white, colorless or tinted, single-vision or multifocal, plastic, laminated, impact-resistance-treated or untreated glass lenses, or (2) American National Standards Institute Z.87.1, as amended, “practice for occupational and educational eye and face protection”, or such other standard as may be established in regulations adopted pursuant to section 20-141, which standard shall apply to all occupational and educational operations and processes, excluding those relating to x-rays, gamma rays, high-energy particulate radiations, lasers, or masers; except in those cases where in his professional judgment the physician or optometrist finds that such lenses will not fulfill the visual requirements of the particular patient and directs in writing the use of other lenses.

(b) No person shall fabricate, sell, offer to sell or have in his possession with intent to sell or offer to sell eyeglasses or sunglasses having frames manufactured from cellulose nitrate or materials having flammable characteristics approximately those of cellulose nitrate as found and established in the American National Standards Institute standards, as amended, or such other standard as may be established in regulations adopted pursuant to section 20-141.

(c) Any person who violates this section shall be fined not more than one hundred dollars.

(1969, P.A. 361, S. 1; 1971, P.A. 361; 457, S. 1; P.A. 73-612, S. 2; P.A. 86-43, S. 4.)

History: 1971 acts added Subsec. (d) re remounting lenses or reusing frames owned prior to January 1, 1971, and rephrased Subsec. (a) to replace requirement for plastic, laminated or tempered or case-hardened glass lenses with requirement for impact resistant lenses as specified; P.A. 73-612 required that lenses meet specified standards of American National Standards Institute; P.A. 86-43 changed the standards and deleted Subsec. (d) which pertained to frames owned prior to January 1, 1971.



Section 20-154 - Regulations concerning licenses and permits. Disciplinary action; grounds.

The Commissioner of Public Health, with advice and assistance from said board, may make regulations concerning the licensing of any optician, the granting of any permit to any optical department or the certification of any licensed optician, and the suspension or revocation of any such license or permit, or with reference to the conduct of any such licensee or permittee and the manner in which any such licensed optical department is conducted. Any license to practice as a licensed optician or to conduct any optical department may be suspended or revoked or reissued by said board. The certificate of registration, permit or license of any optician or of any optical permittee may be revoked, suspended or annulled or any action taken under section 19a-17 upon decision after notice and hearing by the board for any of the following reasons: Fraudulent, dishonest, illegal or incompetent or negligent conduct of his business as such licensee or permittee; aiding or abetting any unlicensed person whose license has been suspended or revoked, or any optical permittee whose permit has been suspended or revoked in the conduct of an optician’s establishment, office or store; violation of any provision of this chapter or any regulation adopted hereunder; presentation to the department of any diploma, license or certificate, irregularly or fraudulently obtained or from any unrecognized or irregular college or state commission, or obtained by the practice of any fraud or deception; physical or mental illness, emotional disorder or loss of motor skill, including but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. The violation of any of the provisions of this chapter by any unlicensed employee in the employ of any of its licensees or permittees, with the knowledge of his employer, shall be deemed to be a violation thereof by his employer; and continued violation thereof by such an unlicensed employee shall be deemed to be, prima facie, with the knowledge of such employer.

(1949 Rev., S. 4512; P.A. 77-614, S. 424, 610; P.A. 80-484, S. 63, 176; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58.)

History: P.A. 77-614 transferred power to make regulations from commission of opticians to commissioner of health services, retaining commission in advisory role and allowed suspension or revocation of license for violations of chapter or related regulations, effective January 1, 1979; P.A. 80-484 deleted references to mechanical opticians and assistant licensed or mechanical opticians, replaced commission with board of examiners or health services department where appearing, added reference to disciplinary measures under Sec. 19-4s and revised grounds for disciplinary action, deleting grounds re crimes of moral turpitude or lack of business ethics and integrity and re fraudulent or misleading statements, deleting redundant ground re violations of chapter or regulations and adding grounds re physical or mental illness, etc. and re drug abuse and added provisions re requirement of physical or mental examinations and re petitions to courts for enforcement of orders or actions; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-155 - Complaints concerning license or permit holders.

Section 20-155 is repealed.

(1949 Rev., S. 4513; P.A. 77-614, S. 425, 610; P.A. 80-484, S. 64, 176; P.A. 81-471, S. 70, 71.)



Section 20-156 - Appeal.

Any licensee or permittee aggrieved by a final decision of the board under section 19a-17 may appeal therefrom as provided in section 4-183, except such appeal shall be made returnable to the judicial district of New Britain.

(1949 Rev., S. 4514; 1971, P.A. 179, S. 12; 870, S. 60; P.A. 76-436, S. 424, 681; P.A. 77-603, S. 65, 125; 77-614, S. 426, 610; P.A. 78-280, S. 39, 40, 127; P.A. 80-484, S. 65, 176; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-47, S. 8; P.A. 99-215, S. 24, 29.)

History: 1971 acts required that petitions for restoration of licenses be filed within 15 days, required action between 12 and 30 days after service of petition rather than on next or “next but one” return day and replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending actions deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced detailed provisions re petitions with statement that appeals be brought in accordance with Sec. 4-183, retaining venue in Hartford County; P.A. 77-614 deleted venue provision, effective January 1, 1979; P.A. 78-280 made appeals returnable to judicial district of Hartford-New Britain; P.A. 80-484 replaced commission of opticians with board of examiners and added reference to disciplinary actions under Sec. 19-4s; P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-47 changed reference to being aggrieved by “the action” to “a final decision” of the board; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 20-157 - License and permit to be conspicuously displayed.

Each person practicing as a licensed optician and each holder of an optical permit shall, at all times, conspicuously display his license or permit in the place in which he practices under such license or permit.

(1949 Rev., S. 4515; P.A. 80-484, S. 66, 176.)

History: P.A. 80-484 deleted reference to mechanical opticians, assistant licensed and assistant mechanical opticians.



Section 20-158 - Restricted use of license or permit.

Each licensee or permittee licensed under the provisions of this chapter who rents, loans or allows the use of his permit or license to an unlicensed person for unlawful use shall be fined one hundred dollars and shall forfeit his license as such licensee or permittee.

(1949 Rev., S. 4516.)



Section 20-159 - Apprentices to register; certification by employer.

Each person entering into employment in an optical office, store or establishment for the purpose of obtaining practical experience and skill required under the provisions of this chapter shall register as an apprentice with the department and the computation of any period of apprenticeship shall commence at the date of such registration. Such application for registration shall be certified to, under oath, by the employer and by such applicant, and the department may issue to such applicant an apprentice’s certificate. A renewal of each certification of such apprenticeship shall be filed with the department annually. A fee of fifty dollars shall accompany the original application and any renewals of the same. Any person who served part of his apprenticeship in any other state or country not requiring such registration shall be obliged to give proof of such service satisfactory to the department.

(1949 Rev., S. 4518; 1959, P.A. 616, S. 52; P.A. 80-484, S. 67, 176; P.A. 89-251, S. 93, 203; June Sp. Sess. P.A. 09-3, S. 208.)

History: 1959 act increased fee from $3 to $5; P.A. 80-484 replaced “commission”, i.e. commission of opticians, with “department”, i.e. department of health services; P.A. 89-251 increased the fee from $5 to $25; June Sp. Sess. P.A. 09-3 increased fee from $25 to $50.



Section 20-160 - Deceptive ownership or management of optical establishments. Misuse of designations.

Any person, firm or corporation, owning, managing or conducting any store, shop or place of business, not holding an optical permit or an optician’s license, or not having in his or its employ a licensed optician for the supervision of such store, office, place of business or optical establishment, or including in any advertisement, whether in a newspaper, book, magazine or other printed matter, or by radio, the term “optician”, “licensed optician”, “optical establishment”, “optical office”, “opticians” or any combination of such terms, within or without such store, in such manner as to mislead the public to the belief that the same is a legally established optical place of business, licensed as such, or owned, managed or conducted by a person holding an optician’s license, or that such person, firm or corporation is the holder of an optical permit, when, in fact, it is not, shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 4522.)



Section 20-161 - Penalty.

Any person who violates any provision of this chapter, for the violation of which no other penalty has been provided, shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this section shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(1949 Rev., S. 4523; P.A. 84-526, S. 11; P.A. 13-258, S. 80.)

History: P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and made technical changes.



Section 20-162 - Exceptions for certified optometrists and physicians and surgeons.

The provisions of this chapter shall not be construed to apply to certified optometrists licensed to practice under the provisions of chapter 380 nor to deny to physicians or surgeons particularly trained and specializing in diseases of the eye and licensed under the provisions of chapter 370 from the same right to fit, apply and dispense contact lenses or other ophthalmic materials to their patients in the course of their practice as is accorded licensed optometrists. The provisions of this section shall not be construed to permit such physicians or surgeons to engage in the business of either grinding lenses or filling prescriptions for optical glasses, lenses or ophthalmic materials unless they are licensed or certified under the provisions of this chapter or chapter 380.

(1949 Rev., S. 4524; February, 1965, P.A. 480.)

History: 1965 act added provisions relative to physicians and surgeons.






Chapter 381a - Respiratory Care Practitioners

Section 20-162n - Definitions.

As used in subsection (c) of section 19a-14 and sections 20-162n to 20-162q, inclusive:

(a) “Commissioner” means the Commissioner of Public Health;

(b) “Respiratory care” means health care under the direction of a physician licensed pursuant to chapter 370 and in accordance with written protocols developed by said physician, employed in the therapy, management, rehabilitation, diagnostic evaluation and care of patients with deficiencies and abnormalities that affect the cardiopulmonary system and associated aspects of other system functions and that includes the following: (1) The therapeutic and diagnostic use of medical gases, administering apparatus, humidification and aerosols, administration of drugs and medications to the cardiorespiratory systems, ventilatory assistance and ventilatory control, postural drainage, chest physiotherapy and breathing exercises, respiratory rehabilitation, cardiopulmonary resuscitation and maintenance of natural airways as well as the insertion and maintenance of artificial airways, (2) the specific testing techniques employed in respiratory therapy to assist in diagnosis, monitoring, treatment and research, including the measurement of ventilatory volumes, pressures and flows, specimen collection of blood and other materials, pulmonary function testing and hemodynamic and other related physiological monitoring of cardiopulmonary systems, (3) performance of a purified protein derivative test to identify exposure to tuberculosis, and (4) patient education in self-care procedures as part of the ongoing program of respiratory care of such patient. The practice of respiratory therapy is not limited to the hospital setting;

(c) “Respiratory care practitioner” means a person who is licensed to practice respiratory care in this state pursuant to section 20-162o and who may transcribe and implement written and verbal orders for respiratory care issued by a physician licensed pursuant to chapter 370, or a physician assistant licensed pursuant to chapter 370 or an advanced practice registered nurse licensed pursuant to chapter 378 who is functioning within the person’s respective scope of practice.

(P.A. 86-376, S. 1; P.A. 93-381, S. 9, 39; P.A. 94-210, S. 4; P.A. 95-257, S. 12, 21, 58; P.A. 99-102, S. 29; P.A. 05-8, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-210 redefined “respiratory care”, incorporating former definition of “respiratory care practice” within new definition and including new Subdiv. (3) regarding patient care in self-care procedures and redefined “respiratory care practitioner”, adding reference to orders issued by physicians, osteopaths, physician assistants and advanced practice registered nurses and substituting reference to licensure for reference to certification; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-102 amended Subsecs. (b) and (c) by deleting obsolete references to osteopathic physicians licensed pursuant to chapter 371 and making technical changes; P.A. 05-8 amended Subsec. (b) to redefine “respiratory care” to include the performance of purified protein derivative tests and make technical changes.



Section 20-162o - Application. Qualifications. Fees. Regulations.

(a) Each person seeking licensure as a respiratory care practitioner shall make application on forms prescribed by the commissioner, pay an application fee of one hundred ninety dollars and present to the commissioner satisfactory evidence that (1) he has successfully completed an educational program for respiratory therapists or respiratory therapy technicians which, at the time of his completion, was accredited by the Committee on Allied Health Education and Accreditation, or the Commission on Accreditation of Allied Health Education Programs, in cooperation with the Joint Review Committee for Respiratory Therapy Education, or was recognized by the Joint Review Committee for Respiratory Therapy Education, (2) he has passed the entry level or advanced practitioner respiratory care examination administered by the National Board for Respiratory Care, Inc., and (3) he is currently credentialed by the National Board for Respiratory Care as a certified respiratory therapy technician or registered respiratory therapist.

(b) Notwithstanding the provisions of subsection (a) of this section, the department may issue a license as a respiratory care practitioner to a person who (1) was credentialed by the National Board for Respiratory Care as a certified respiratory therapy technician not later than June 30, 1978, or as a registered respiratory therapist not later than June 30, 1971, and (2) meets the requirements of subdivisions (2) and (3) of subsection (a) of this section. Each person seeking licensure pursuant to this subsection shall make application on forms prescribed by the commissioner, pay an application fee of one hundred ninety dollars and present to the commissioner satisfactory evidence of his credentialing by said board.

(c) Notwithstanding the provisions of subsection (a) of this section, the department may issue a license as a respiratory care practitioner to a person who (1) has been registered as a respiratory therapist by the Canadian Society of Respiratory Therapists, (2) has passed the clinical simulation examination of the National Board for Respiratory Care, and (3) is currently credentialed by said board as a registered respiratory therapist. Each person seeking licensure pursuant to this subsection shall make application on forms prescribed by the commissioner, pay an application fee of one hundred ninety dollars and present to the commissioner satisfactory evidence of his credentialing by said society and said board.

(d) The department may, upon receipt of an application for respiratory care licensure, accompanied by the licensure application fee of one hundred ninety dollars, issue a temporary permit to a person who has completed an educational program in respiratory care which satisfies the requirements of subdivision (1) of subsection (a) of this section. Such temporary permit shall authorize the permittee to practice as a respiratory care practitioner under the supervision of a person licensed pursuant to this section. Such practice shall be limited to those settings where the licensed supervisor is physically present on the premises and is immediately available to render assistance and supervision as needed, to the permittee. Such temporary permit shall be valid from the date of issuance of same until the date of issuance of the results of the first examination administered pursuant to subdivision (2) of subsection (a) of this section, following the permittee’s completion of said educational program in respiratory care. Such permit shall remain valid for each person who passes said examination until the permittee receives their license from the department. Such permit shall become void and shall not be reissued in the event that the permittee fails to pass said examination. No permit shall be issued to any person who has previously failed said examination or who is the subject of an unresolved complaint or pending professional disciplinary action. Violation of the restrictions on practice set forth in this section may constitute a basis for denial of licensure as a respiratory care practitioner.

(e) Notwithstanding the provisions of subsection (a) of this section, from July 1, 1995, until July 1, 1996, a person seeking licensure pursuant to this section may present to the department satisfactory evidence that he has, from July 1, 1980, until July 1, 1995, practiced as a respiratory care practitioner for at least ten years and has been determined eligible by the National Board for Respiratory Care, Inc. to sit for the examination required pursuant to subdivision (2) of subsection (a) of this section, provided any license issued pursuant to this subsection shall become void on October 1, 1997, unless the person has, on or before that date, presented to the department satisfactory evidence that he has met the requirements of subdivisions (2) and (3) of subsection (a) of this section.

(f) Licenses shall be renewed annually in accordance with the provisions of section 19a-88. The fee for renewal shall be one hundred dollars.

(g) No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in this or any other state or territory.

(h) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to administer provisions of sections 20-162n to 20-162q, inclusive.

(P.A. 86-376, S. 2; P.A. 89-251, S. 94, 203; P.A. 94-210, S. 5; P.A. 95-271, S. 30, 40; June Sp. Sess. P.A. 98-1, S. 20, 121; June Sp. Sess. P.A. 09-3, S. 209.)

History: P.A. 89-251 deleted former Subsec. (c) re commissioner’s establishment of fee for certificate and corresponding reference to such fee in Subsec. (a), relettering Subsec. (d) accordingly and imposed fee of $83; P.A. 94-210 amended Subsec. (a) to change certification to licensure, to increase the application fee from $83 to $150 and to add new Subdiv. (1), (2) and (3) requirements, amended Subsec. (b) to delete certificate provisions and add time limits for certificate holders to become licensed, inserted new Subsecs. (c) to (f), inclusive, re licensure for those registered in Canada, re temporary license, re annual renewal and re disciplinary action, respectively, relettering former Subsec. (c) as (g); P.A. 95-271 inserted new Subsec. (e) re eligibility based on prior practice and relettered the former Subsecs. accordingly; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (d), effective June 24, 1998; June Sp. Sess. P.A. 09-3 increased fees from $150 to $190 in Subsecs. (a) to (d) and from $50 to $100 in Subsec. (f).



Section 20-162p - Disciplinary action. Grounds.

The commissioner may take any action set forth in section 19a-17 if the license holder fails to conform to the accepted standards of the respiratory care profession, including, but not limited to, the following: Conviction of a felony, fraud or deceit in the practice of respiratory care; illegal conduct; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness, including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries in any hospital, patient or other record pertaining to respiratory care; misrepresentation or concealment of a material fact in the obtaining or reinstatement of a respiratory care practitioner license; failure to comply with the continuing education requirements set forth in section 20-162r; or violation of any provisions of sections 20-162n to 20-162q, inclusive, or any regulation adopted pursuant to said section 20-162o. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under said section, of the cause therefor and the date of hearing thereon shall be given and an opportunity for hearing afforded as provided in regulations adopted by the commissioner.

(P.A. 86-376, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 94-210, S. 6; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 06-195, S. 11.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-210 changed certificate to license and added as grounds for disciplinary action illegal conduct and misrepresentation or concealment of material fact in obtaining reinstatement; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 06-195 added as ground for disciplinary action failure to comply with continuing education requirements specified in Sec. 20-162r.



Section 20-162q - License required. Use of title. Exempt activities.

(a) No person shall engage in the practice of respiratory care, as defined in section 20-162n, unless he is licensed under section 20-162o.

(b) No person, unless licensed under section 20-162o, shall (1) use the title “respiratory care practitioner” authorized in sections 20-162n to 20-162q, inclusive, or any initials associated with such title, or (2) advertise services under the description of a “respiratory care practitioner”, as defined in section 20-162n.

(c) Nothing in sections 20-162n to 20-162p, inclusive, or this section shall be construed to require licensure as a respiratory care practitioner for the performance of the following: (1) Private care in a home environment by a family member or a live-in companion, provided said person does not hold himself out as a respiratory care practitioner or as being able to practice respiratory care and does not receive compensation for such care and is acting pursuant to the instructions of a respiratory care practitioner licensed pursuant to section 20-162o; (2) pulmonary function testing services performed by a person who is credentialed on or before October 1, 1997, by the National Board for Respiratory Care as a certified pulmonary function technologist or a registered pulmonary function technologist; (3) respiratory care services performed in the course of the interstate transport of a patient by any person legally authorized to perform such services outside of this state, provided such services may not be rendered for more than two calendar days in any calendar year; (4) emergency cardiopulmonary resuscitation provided to a person who requires such emergency measures; (5) services performed by a person enrolled in an educational program satisfying the requirements of subdivision (1) of subsection (a) of section 20-162o, provided such services are a required component of such person’s course of study in such program and are rendered under the direct and immediate supervision of a respiratory care practitioner licensed pursuant to said section 20-162o, and provided such person is designated by a title which clearly indicates his status as a student; (6) services performed by a person licensed in this state and functioning within the scope of such license; or (7) services performed in a youth camp, provided the person performing such respiratory care services is licensed as a respiratory care practitioner in another state whose requirements for licensure are equivalent to or greater than those required in this state and such services are provided for a period not to exceed two weeks in any calendar year.

(P.A. 86-376, S. 4; P.A. 94-210, S. 7; P.A. 95-271, S. 31, 40.)

History: P.A. 94-210 inserted new Subsec. (a) to prohibit practice without a license, relettered Subsec. (a) as Subsec. (b) and made technical changes, relettered Subsec. (b) as Subsec. (c) and added provisions re not limiting the practices of other practitioners; P.A. 95-271 amended Subsec. (c)(2) to require credentials on or before October 1, 1997, rather than “currently” and added Subsec. (c)(7) re youth camps.



Section 20-162r - Continuing education. Definitions. Minimum requirements. Records. Exemptions. Waivers and extensions. Reinstatement of void licenses.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Contact hour” means a minimum of fifty minutes of continuing education activity;

(3) “Department” means the Department of Public Health;

(4) “Licensee” means any person who receives a license from the department pursuant to this chapter; and

(5) “Registration period” means the one-year period for which a license renewed in accordance with section 19a-88 is current and valid.

(b) Except as otherwise provided in this section, for registration periods beginning on and after October 1, 2007, a licensee applying for license renewal shall earn a minimum of six hours of continuing education within the preceding registration period. Such continuing education shall (1) be directly related to respiratory therapy; and (2) reflect the professional needs of the licensee in order to meet the health care needs of the public. Qualifying continuing education activities include, but are not limited to, courses, including on-line courses, offered or approved by the American Association for Respiratory Care, regionally accredited institutions of higher education, or a state or local health department.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that he or she has maintained credentialing as a respiratory therapist, issued by the National Board for Respiratory Care, or has satisfied the continuing education requirements of subsection (b) of this section on a form prescribed by the department. Each licensee shall retain credentialing records, or records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements of said subsection (b) for a minimum of five years following the year in which the licensee was recredentialed or in which the continuing education activities were completed and shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing education requirements of this section.

(e) In individual cases involving medical disability or illness, the commissioner may, in the commissioner’s discretion, grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(f) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of six contact hours of qualifying continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 06-195, S. 12; P.A. 07-252, S. 31.)

History: (Revisor’s note: In 2007 the word “and” following the words “section 19a-88” in Subsec. (a)(5) was deleted editorially by the Revisors); P.A. 07-252 amended Subsec. (b) to delete provision re maintaining credentialing as respiratory therapist, issued by National Board for Respiratory Care, or its successor organization, effective July 1, 2007.






Chapter 381b - Perfusionists

Section 20-162aa - Definitions.

As used in sections 20-162aa to 20-162cc, inclusive, and subsection (c) of section 19a-14:

(1) “Commissioner” means the Commissioner of Public Health.

(2) “Department” means the Department of Public Health.

(3) “Extracorporeal circulation” means the diversion of a patient’s blood through a heart-lung machine or a similar device that assumes the functions of the patient’s heart, lungs, kidney, liver or other organs.

(4) “Perfusion” means the functions necessary for the support, treatment, measurement or supplementation of the cardiovascular, circulatory or respiratory system or other organs, or a combination of such activities, and to ensure the safe management of physiologic functions by monitoring and analyzing the parameters of the systems under an order and under the supervision of a licensed physician, including, but not limited to:

(A) The use of extracorporeal circulation, long-term cardiopulmonary support techniques including extracorporeal carbon-dioxide removal and extracorporeal membrane oxygenation and associated therapeutic and diagnostic technologies;

(B) Counterpulsation, ventricular assistance, autotransfusion, blood conservation techniques, myocardial and organ preservation, extracorporeal life support and isolated limb perfusion;

(C) The use of techniques involving blood management, advanced life support and other related functions; and

(D) In the performance of the following activities:

(i) The administration of pharmacological and therapeutic agents, or blood products or anesthetic agents through the extracorporeal circuit or through an intravenous line as ordered by a physician;

(ii) The performance and use of anticoagulation monitoring and analysis; physiologic monitoring and analysis; blood gas and chemistry monitoring and analysis; hematologic monitoring and analysis; hypothermia; hyperthermia; hemoconcentration and hemodilution; or modified extracorporeal circulatory hemodialysis; or

(iii) The observation of signs and symptoms related to perfusion services, the determination of whether the signs and symptoms exhibit abnormal characteristics, and the implementation of appropriate reporting, perfusion protocols, or changes in or the initiation of emergency procedures.

(5) “Perfusionist” means a person who is licensed to practice perfusion pursuant to the provisions of sections 20-162aa to 20-162cc, inclusive.

(6) “Direct supervision” means a supervising physician is physically present in the location where the perfusionist trainee is performing routine perfusion functions.

(P.A. 05-280, S. 69.)

History: This section was originally published as Sec. 20-162r in the 2006 Supplement to the General Statutes.



Section 20-162bb - Licensure as perfusionist. Application and examination. Alternative licensure criteria. Exceptions. Annual license renewal.

(a) No person shall practice perfusion in this state unless the person holds a valid license from the department to practice perfusion in this state. No person shall use the title “perfusionist” or make use of any title, words, letters or abbreviations that may reasonably be confused with licensure as a perfusionist unless such person holds a valid license from the department to practice perfusion in this state.

(b) Except as provided in subsection (c) of this section, each person seeking licensure to practice perfusion in this state shall make application on forms prescribed by the department, pay an application fee of three hundred fifteen dollars and present to the department satisfactory evidence that such person (1) successfully completed a perfusion education program with standards established by the Accreditation Committee for Perfusion Education and approved by the Commission on Accreditation of Allied Health Education Programs; (2) completed a minimum of fifty cases after graduating from a perfusion education program accredited or approved pursuant to subdivision (1) of this subsection; and (3) after completing the requirements set forth in subdivision (2) of this subsection, successfully completed the certification examination offered by the American Board of Cardiovascular Perfusion, or its successor. The commissioner shall grant a license as a perfusionist to any applicant who meets the requirements of this subsection.

(c) In lieu of the requirements set forth in subsection (b) of this section, a person may qualify for a license to practice perfusion in this state, provided such person: (1) Is currently certified by the American Board of Cardiovascular Perfusion; (2) has worked as a perfusionist in a licensed health care facility in another state for a period of not less than five years; and (3) has had no lapse in active practice as perfusionist greater than twenty-four months at the time of filing a licensure application in Connecticut. The commissioner may grant a license as a perfusionist to any applicant who meets the requirements of this subsection.

(d) Nothing in this section shall be construed to apply to the activities and services of a person who (1) has successfully completed a perfusion education program that meets the criteria of subdivision (1) of subsection (b) of this section from gaining experience in the practice of perfusion, provided such activities (A) are necessary to satisfy the requirements of subdivision (2) of said subsection (b), (B) are performed under direct supervision, and (C) such person is designated as an intern or trainee or other such title indicating the training status appropriate to such person’s level of training, or (2) is enrolled in an accredited perfusion education program and performing such work as is incidental to the course of study.

(e) The provisions of this section do not apply to any practicing physician or surgeon licensed under chapter 370.

(f) No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in this or any other state or territory.

(g) Licenses shall be renewed annually in accordance with the provisions of section 19a-88 for a fee of three hundred fifteen dollars.

(P.A. 05-280, S. 70; P.A. 08-184, S. 30; Sept. Sp. Sess. P.A. 09-8, S. 25, 26.)

History: This section was originally published as Sec. 20-162s in the 2006 Supplement to the General Statutes; P.A. 08-184 amended Subsec. (b) by adding “Except as provided in subsection (c) of this section” and amended Subsec. (c) by substituting new alternative licensure criteria and by replacing “shall” with “may” re commissioner’s authority to grant license to an applicant, effective June 12, 2008; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (b) by increasing fee from $250 to $315, effective October 5, 2009, and amended Subsec. (g) by increasing fee from $250 to $315, effective October 5, 2009, and applicable to the renewal of a license that expires on or after October 1, 2009.



Section 20-162cc - Disciplinary action for improper professional conduct.

The Commissioner of Public Health may take any disciplinary action set forth in section 19a-17 against a perfusionist for any of the following reasons: (1) Failure to conform to the accepted standards of the profession; (2) conviction of a felony; (3) fraud or deceit in obtaining or seeking reinstatement of a license to practice perfusion; (4) fraud or deceit in the practice of the profession; (5) negligent, incompetent or wrongful conduct in professional activities; (6) physical, mental or emotional illness or disorder resulting in an inability to conform to the accepted standards of the profession; (7) alcohol or substance abuse; (8) wilful falsification of entries in any hospital, patient or other record pertaining to the profession; or (9) violation of any provision of sections 20-162aa to 20-162cc, inclusive. The commissioner may order a license holder to submit to a reasonable physical or mental examination if the physical or mental capacity of the license holder to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to said section 19a-17. The commissioner shall give notice and an opportunity to be heard on any contemplated action under said section 19a-17.

(P.A. 05-280, S. 71.)

History: This section was originally published as Sec. 20-162t in the 2006 Supplement to the General Statutes.






Chapter 382 - Pharmacy (See Chapter 400j)

Section 20-164b - Regulations re storage and retrieval of prescription information.

Obsolete.

(P.A. 77-277, S. 2.)



Section 20-171 - Renewal of license as assistant pharmacist.

Section 20-171 is repealed.

(1949 Rev., S. 4470; 1963, P.A. 197, S. 2; P.A. 81-361, S. 4, 39; P.A. 94-36, S. 38, 42; P.A. 95-264, S. 70.)



Section 20-175a - Posting charges for legend drugs required.

Section 20-175a is repealed.

(P.A. 73-480, S. 2, 4; P.A. 75-543; P.A. 95-264, S. 70.)



Section 20-180 - Practicing physicians and dentists excepted. Sale of certain drugs restricted.

Section 20-180 is repealed.

(1949 Rev., S. 4481; 1967, P.A. 109, S. 5; 555, S. 78; P.A. 95-264, S. 70.)



Section 20-181 to 20-183 - Sale of poisons. Certain drugs to be marked “poison”; penalty. Sale of antitoxin; powers of Department of Public Health and Addiction Services.

Sections 20-181 to 20-183, inclusive, are repealed.

(1949 Rev., S. 4482–4484; 1967, P.A. 109, S. 6, 7; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-264, S. 70.)



Section 20-185b to 20-185f - Pharmacist may substitute generic drugs and form of prescribed drugs; pharmacist to post sign. When pharmacist may substitute; container to be labeled, exception. Substitution of drugs does not constitute the practice of medicine. Prohibited defenses. Regulations.

Sections 20-185b to 20-185f, inclusive, are repealed.

(P.A. 76-166, S. 2–4, 6–8; P.A. 77-614, S. 207, 610; P.A. 89-111, S. 2; P.A. 94-32, S. 2; P.A. 95-264, S. 70.)






Chapter 382a - Behavior Analysts

Section 20-185i - Board certified behavior analyst. Board certified assistant behavior analyst. Use of title.

(a) As used in this section:

(1) “Behavior Analyst Certification Board” means the nonprofit corporation established to meet the professional credentialing needs of behavior analysts, governments and consumers of behavior analysis services and accredited by the National Council for Certifying Agencies in Washington, D.C., or any successor national accreditation organization;

(2) “Board certified behavior analyst (BCBA)” means a person who has been certified as a behavior analyst by the Behavior Analyst Certification Board; and

(3) “Board certified assistant behavior analyst (BCABA)” means a person who has been certified as an assistant behavior analyst by the Behavior Analyst Certification Board.

(b) No person, unless certified by the Behavior Analyst Certification Board as a board certified behavior analyst or a board certified assistant behavior analyst, shall use in connection with his or her name or place of business: (1) The words “board certified behavior analyst”, “certified behavior analyst”, “board certified assistant behavior analyst” or “certified assistant behavior analyst”, (2) the letters, “BCBA” or “BCABA”, or (3) any words, letters, abbreviations or insignia indicating or implying that he or she is a board certified behavior analyst or board certified assistant behavior analyst or in any way, orally, in writing, in print or by sign, directly or by implication, represent himself or herself as a board certified behavior analyst or board certified assistant behavior analyst. Any person who violates the provisions of this section shall be guilty of a class D felony. For the purposes of this section, each instance of contact or consultation with an individual which is in violation of any provision of this section shall constitute a separate offense.

(P.A. 11-228, S. 1; P.A. 13-258, S. 81.)

History: P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.






Chapter 383 - Psychologists

Section 20-186 - Board of examiners.

(a) The Board of Examiners of Psychologists shall consist of five members appointed by the Governor, three of whom shall be practicing psychologists in good professional standing and licensed according to the provisions of this chapter and two of whom shall be public members. Each such member shall be a resident of this state. No member of said board shall be an elected or appointed officer of any professional association of psychologists or have been such an officer during the year immediately preceding his appointment. The Governor shall designate one member as chairman of said board and shall fill any vacancy therein by appointment for the unexpired portion of the term. No member shall serve for more than two full consecutive terms commencing after July 1, 1980. Members shall not be compensated for their services.

(b) Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member.

(1949 Rev., S. 4632; 1957, P.A. 269, S. 2; 1969, P.A. 597, S. 1; P.A. 77-614, S. 427, 610; P.A. 80-484, S. 68, 176; P.A. 81-471, S. 39, 71; June Sp. Sess. P.A. 91-12, S. 23, 55; P.A. 98-143, S. 12, 24.)

History: 1969 act substituted “licensed” for “certified”; P.A. 77-614 clarified appointment provisions generally, deleted provision setting terms at five years beginning on July first and reduced psychologist members from five to three, adding two public members, effective January 1, 1979; P.A. 80-484 replaced requirement that psychologist members have practiced for five years with requirement that they be currently practicing and in good professional standing, prohibited professional members from being elected officials of professional associations within one year of their appointment, required all members to be state residents rather than “electors”, deleted provisions re removal for incompetence etc. and re three-member quorum, limited terms of service to two after July 1, 1984, provided for reimbursement for expenses and added Subsec. (b) re meetings, members’ attendance, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 98-143 added quorum provision in Subsec. (b), effective July 1, 1998.

See Sec. 4-9a for definition of “public member”.

See Sec. 4-40a re compensation and expenses of licensing boards and commissions.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.



Section 20-186a - Duties of board of examiners.

The Board of Examiners of Psychologists shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints filed against practitioners licensed under this chapter and (3) impose sanctions where appropriate.

(P.A. 80-484, S. 69, 176.)



Section 20-187 - Report. Secretary. Conduct of investigations.

Section 20-187 is repealed.

(1949 Rev., S. 4633; 1957, P.A. 269, S. 3; September, 1957, P.A. 11, S. 13; 1969, P.A. 597, S. 2; P.A. 77-614, S. 609, 610.)



Section 20-187a - License required. Practice defined.

No person shall practice psychology unless he has obtained a license as provided in section 20-188. The practice of psychology means the rendering of professional services under any title or description of services incorporating the words psychologist, psychological or psychology, to the public or to any public or private organization for a fee or other remuneration. Professional psychological services means the application, by persons trained in psychology, of established principles of learning, motivation, perception, thinking and emotional relationships to the assessment, diagnosis, prevention, treatment and amelioration of psychological problems or emotional or mental disorders of individuals or groups, including but not limited to counseling, guidance, psychotherapy, behavior modification and personnel evaluation, with persons or groups in the areas of work, family, school, marriage and personal relationships; measuring and testing of personality, intelligence, aptitudes, emotions, public opinion, attitudes and skills; and research relating to human behavior.

(1969, P.A. 597, S. 3; P.A. 86-42.)

History: P.A. 86-42 changed the definition of professional psychological services to include “the assessment, diagnosis, prevention, treatment and amelioration of psychological problems or emotional or mental disorders of individuals or groups”.



Section 20-188 - Examination; qualifications.

Before granting a license to a psychologist, the department shall, except as provided in section 20-190, require any applicant therefor to pass an examination in psychology prescribed by the department with the advice and consent of the board. Each applicant shall pay a fee of five hundred sixty-five dollars, and shall satisfy the department that such applicant (1) has received the doctoral degree based on a program of studies whose content was primarily psychological from an educational institution approved in accordance with section 20-189; and (2) has had at least one year’s experience that meets the requirements established in regulations adopted by the department, in consultation with the board, in accordance with the provisions of chapter 54. The department shall establish a passing score with the consent of the board. Any certificate granted by the board of examiners prior to June 24, 1969, shall be deemed a valid license permitting continuance of profession subject to the provisions of this chapter.

(1949 Rev., S. 4635; 1957, P.A. 269, S. 4; 1959, P.A. 616, S. 57; 1969, P.A. 597, S. 4; June, 1971, P.A. 8, S. 64; 1972, P.A. 127, S. 42; P.A. 77-614, S. 428, 610; P.A. 80-484, S. 70, 174, 176; P.A. 81-471, S. 40, 71; P.A. 89-251, S. 101, 203; P.A. 93-381, S. 9, 39; P.A. 95-125, S. 1, 6; 95-257, S. 12, 21, 58; P.A. 08-184, S. 41; June Sp. Sess. P.A. 09-3, S. 210.)

History: 1959 act increased application fee from $15 to $50, deleting stipulation that fee be nonreturnable and eliminated $10 examination fee; 1969 act substituted “license” for “certificate”, deleted reference to repealed Sec. 20-191, required in Subdiv. (c) that doctoral degree be in area of psychology in which applicant intends to practice and in Subdiv. (d) that experience be postdoctoral and in the area in which applicant intends to practice, rephrased provision re verification of residency, added requirement for verification of area of psychology and revised validation of previously issued licenses, changing date from May 15, 1957, to June 24, 1969, and adding “permitting continuance of profession subject to the provisions of this chapter”; 1971 act raised application fee from $50 to $150; 1972 act required applicant to be at least 18 rather than 21, reflecting changed age of majority; P.A. 77-614 required consent of health services commissioner for examinations and specified that actual administering and grading of examinations be by health services department rather than by board, effective January 1, 1979; P.A. 80-484 essentially transferred remaining duties of board to health services department, retaining board in an advisory capacity, added provision for establishment of passing scores and revised applicant’s qualifications provisions to delete minimum age and residency requirement and requirements that applicant be of good moral character and not have failed examination within previous six months; P.A. 81-471 reduced fee for applicants for licensure without examination to $100 from former level of $150 and eliminated requirement that doctoral degree and/or postdoctoral experience be in the area of psychology which applicant intends to practice; P.A. 89-251 increased the application fee from $150 to $450, except applicants’ fee for licensure under Sec. 20-190 increased from $100 to $120; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-125 deleted reference to the fee for a license under Sec. 20-190, effective June 7, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 08-184 deleted requirement that examination be given at time and place prescribed by department, deleted provision re examination being administered to applicants by department under supervision of board and provision requiring “postdoctoral” experience, replaced provision re good faith intent to practice psychology with provision re experience meeting requirements established by department in consultation with board, deleted provisions that required department to grade examinations and provide graded papers to unsuccessful candidates and made technical changes; June Sp. Sess. P.A. 09-3 increased fee from $450 to $565.



Section 20-189 - Graduation from approved education program required.

Applicants shall graduate from an education program approved by the board with the consent of the Commissioner of Public Health.

(1949 Rev., S. 4634; 1969, P.A. 597, S. 5; P.A. 77-614, S. 302, 610; P.A. 81-471, S. 41, 71; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1969 act substituted “license” for “certificate”; P.A. 77-614 replaced secretary of the state board of education with commissioner of education, effective January 1, 1979; P.A. 81-471 eliminated registration of educational institutions and added new provision requiring that applicants graduate from approved education programs; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-190 - Licensure by endorsement. Waiver of examination. Fee.

An applicant for licensure by endorsement shall present evidence satisfactory to the Department of Public Health that the applicant is a currently practicing, competent practitioner and who at the time of application is licensed or certified by a similar board of another state whose standards, in the opinion of the department, are substantially similar to, or higher than, those of this state, or that the applicant holds a current certificate of professional qualification in psychology from the Association of State and Provincial Psychology Boards. The department may waive the examination for any person holding a diploma from a nationally recognized board or agency approved by the department, with the consent of the board of examiners. The department may require such applicant to provide satisfactory evidence that the applicant understands Connecticut laws and regulations relating to the practice of psychology. The fee for such license shall be five hundred sixty-five dollars. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the board annually of the number of applications it receives for licensure by endorsement under this section.

(1949 Rev., S. 4636; 1957, P.A. 269, S. 5; 1969, P.A. 597, S. 6; June, 1971, P.A. 8, S. 65; P.A. 80-484, S. 71, 176; P.A. 81-471, S. 42, 71; P.A. 88-357, S. 9; P.A. 89-91, S. 1, 3; 89-251, S. 102, 203; P.A. 93-381, S. 9, 39; P.A. 95-125, S. 2, 6; 95-257, S. 12, 21, 58; P.A. 01-86; June Sp. Sess. P.A. 09-3, S. 211.)

History: 1969 act substituted “license” for “certificate”, deleted provision allowing waiver of examination for person who has been practicing in another state for at least three years and who convinces board that granting him a license would be in the public interest and added proviso re verification of area of psychology in which applicant intends to practice; 1971 act imposed license fee of $100; P.A. 80-484 transferred licensing power from board to health services department, allowed waiver of examination only for “currently practicing competent” practitioners, rephrased provision re standards of other states and added provisions prohibiting licensure of person involved in disciplinary action or unresolved complaint and requiring notification of board of number of applications received; P.A. 81-471 eliminated requirement that applicants verify the area of psychology in which they intend to practice; P.A. 88-357 added requirement that the department be satisfied that the applicant or person understands Connecticut laws and regulations relating to the practice of psychology; P.A. 89-91 changed “shall” to “may” regarding the waiving of the examination for persons holding a diploma from a nationally recognized board or agency and changed approved by the “board of examiners” to “department, with the consent of the board of examiners”; P.A. 89-251 raised license fee from $100 to $300; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-125 changed the license fee from $300 to $450, effective June 7, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-86 replaced provision re granting a license without examination with provisions re licensure by endorsement, deleted provisions re satisfaction of department, added provision re holding certificate of professional qualification from the Association of State and Provincial Psychology Boards and added provision authorizing department to require satisfactory evidence of the applicant’s understanding of state law re the practice of psychology; June Sp. Sess. P.A. 09-3 increased fee from $450 to $565.



Section 20-191 - Certification without examination of applicants with three years’ experience.

Section 20-191 is repealed.

(1957, P.A. 269, S. 10; 1969, P.A. 597, S. 14.)



Section 20-191a - Renewal of license.

Each license issued under this chapter shall be renewed annually in accordance with the provisions of section 19a-88. Thirty days prior to the expiration date of each license under said section 19a-88, the department shall mail to the last-known address of each licensed psychologist an application for renewal in such form as said department determines. Each such application, on or before such expiration date, shall be returned to said department, together with a fee of the professional services fee for class I, as defined in section 33-182l, and the department shall thereupon issue a renewal license. In the event of failure of a psychologist to apply for such renewal license by such expiration date, he may so apply subject to the provisions of subsection (b) of said section 19a-88.

(1959, P.A. 654, S. 1; 1969, P.A. 597, S. 7; June, 1971, P.A. 8, S. 66; 1972, P.A. 223, S. 10; P.A. 80-484, S. 72, 176; P.A. 81-471, S. 43, 71; P.A. 89-251, S. 103, 203; May Sp. Sess. P.A. 92-16, S. 47, 89.)

History: 1969 act replaced “certificate” and “certified” with “license” and “licensed”, required that applications for renewal contain provision for verification of psychologists’ areas of practice and required that published roster contain indication of psychologists’ areas of practice; 1971 act increased renewal fee from $5 to $50, increased additional charge for late renewals up to December first from $1 to $5 per month and increased penalty charged for renewals after December first from $1 to $10 for each month of delay, deleting obsolete maximum penalty charge of $5; 1972 act revised provisions to reflect change from biennial to annual renewal and halved the renewal fee; P.A. 80-484 required that renewals accord with provisions of Sec. 19-45 as of January 1, 1981, deleting references to October first renewal dates, to penalties and charges for late renewals and to publication of roster of psychologists and transferred license renewal powers from board to department of health services; P.A. 81-471 eliminated requirement that application include provision for verification of area of psychology in which applicant is practicing and deleted reference to July first as date by which department is to send out applications for renewal; P.A. 89-251 increased the application fee from $25 to $75; May Sp. Sess. 92-16 replaced license renewal fee of $75 with fee equaling professional service fee class I established pursuant to Sec. 33-182l.



Section 20-191b - Fees for lost license and verifying licensure.

Section 20-191b is repealed, effective June 7, 1995.

(1959, P.A. 654, S. 2; 1969, P.A. 597, S. 8; P.A. 95-125, S. 5, 6.)



Section 20-192 - Disciplinary action; grounds; appeals.

The board may take any action set forth in section 19a-17, if the license holder: Has been convicted of a felony; has been found by the board to have employed fraud or deceit in obtaining his license or in the course of any professional activity, to have violated any provision of this chapter or any regulation adopted hereunder or to have acted negligently, incompetently or wrongfully in the conduct of his profession; practiced in an area of psychology for which he is not qualified; is suffering from physical or mental illness, emotional disorder or loss of motor skill, including but not limited to, deterioration through the aging process or is suffering from the abuse or excessive use of drugs, including alcohol, narcotics or chemicals. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under said section, of the cause therefor and the date of hearing thereon shall be given and an opportunity for hearing afforded as provided in the regulations adopted by the Commissioner of Public Health. The Attorney General shall, upon request, furnish legal assistance to the board. Any person aggrieved by any action of the board may appeal therefrom as provided in section 4-183, except such appeal shall be made returnable to the judicial district where he resides. Such appeal shall have precedence over nonprivileged cases in respect to order of trial.

(1949 Rev., S. 4637; 1957, P.A. 269, S. 6; 1969, P.A. 597, S. 9; 1971, P.A. 870, S. 62; P.A. 76-436, S. 426, 681; P.A. 77-603, S. 72, 125; 77-614, S. 429, 610; P.A. 78-280, S. 43, 44, 127; P.A. 80-484, S. 73, 176; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 96-47, S. 9.)

History: 1969 act substituted “license” for “certificate”, raised maximum suspension period from one to three years and allowed suspension or revocation of license of psychologist for practice in an area of psychology for which he is not qualified; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with statement that appeals shall be in accordance with Sec. 4-183, retaining provision granting appeals precedence in order of trial and specifying venue in county of residence; P.A. 77-614 allowed suspension or revocation of license for violation of chapter or related regulations, replaced detailed provisions re hearing procedure with reference to hearing procedure in regulations adopted by health services commissioner and deleted provisions concerning venue and precedence in order of trial for appeals, effective January 1, 1979; P.A. 78-280 restored venue and precedence in order of trial provisions; P.A. 80-484 expanded disciplinary actions to include those in Sec. 19-4s, revised grounds to include fraud or deceit “in the course of any professional activity” and acting “incompetently”, added grounds re physical or mental illness, emotional disorder etc. and drug or alcohol abuse etc., added provisions re mental or physical examination and re petitions to court for enforcement of orders or actions and deleted provision re procedure for reinstatement of license following three-year revocation; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-47 made no substantive change (Revisor’s note: The word “or” was added editorially by the Revisors after “hereunder” in the phrase “... or any regulation adopted hereunder or to have acted negligently, ...”).



Section 20-193 - False representation. Penalties.

Any person not licensed as provided in this chapter who, except as provided in section 20-195, represents himself as a psychologist or, having had his license suspended or revoked continues to represent himself as a psychologist, or carries on the practice of psychology as defined in sections 20-187a and 20-188, shall be guilty of a class D felony. Each instance of patient contact or consultation which is in violation of this section shall be deemed a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section. Any such person shall be enjoined from such practice by the Superior Court upon application by the board. The Department of Public Health may, on its own initiative or at the request of the board, investigate any alleged violation of the provisions of this chapter or any regulations adopted hereunder.

(1949 Rev., S. 4638; 1957, P.A. 269, S. 1, 8; 624, S. 1; 1969, P.A. 597, S. 10; P.A. 77-614, S. 430, 610; P.A. 84-526, S. 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 13-258, S. 82.)

History: 1969 act substituted “licensed” and “license” for “certified” and “certificate”, made provisions applicable on or after January 1, 1970, forbade carrying on the practice of psychology rather than rendering “service for remuneration ... under any title or description of services incorporating the words ‘psychologist’, ‘psychological’ or ‘psychology’” and added provision re enjoining psychologist from practice by superior court on board’s application; P.A. 77-614 transferred investigation power from board to health services department acting on its initiative or at board’s request and added reference to violation of regulations, effective January 1, 1979; P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and made a technical change.



Section 20-194 - Right to practice medicine not granted.

Nothing in this chapter shall be construed to grant to licensed psychologists the right to practice medicine as defined in section 20-9.

(1957, P.A. 269, S. 7; 1969, P.A. 597, S. 11.)

History: 1969 act substituted “licensed” for “certified”.



Section 20-194a - Hospital or health care facility staff privileges allowed.

Any hospital or health care facility may allow a psychologist, licensed pursuant to this chapter, full staff privileges in accordance with the standards of the Joint Commission on Accreditation of Health Care Organizations if the criteria that has been set forth by the hospital or health care facility is met.

(P.A. 95-271, S. 36.)



Section 20-195 - Exempted activities and employment.

(a) Nothing in this chapter shall be construed to limit the activities and services of a graduate student, intern or resident in psychology, pursuing a course of study in an educational institution under the provisions of section 20-189, if such activities constitute a part of a supervised course of study. No license as a psychologist shall be required of a person holding a doctoral degree based on a program of studies whose content was primarily psychological from an educational institution approved under the provisions of section 20-189, provided such activities and services are necessary to satisfy the work experience as required by section 20-188. The provisions of this chapter shall not apply to any person in the salaried employ of any person, firm, corporation, educational institution or governmental agency when acting within the person’s own organization. Nothing in this chapter shall be construed to prevent the giving of accurate information concerning education and experience by any person in any application for employment. Nothing in this chapter shall be construed to prevent physicians, optometrists, chiropractors, members of the clergy, attorneys-at-law or social workers from doing work of a psychological nature consistent with accepted standards in their respective professions.

(b) Nothing in this chapter shall prevent any person holding a certificate as school psychologist or school psychological examiner, granted by the State Board of Education, from using such title to describe his activities within an elementary or secondary school. Nothing in this chapter shall prevent any person who holds a standard or professional educator certificate, granted by said board, as school psychologist or school psychological examiner from using such title to describe his activities within the private sector. Such activities within the private sector shall be limited to: (1) Evaluation, diagnosis, or test interpretation limited to assessment of intellectual ability, learning patterns, achievement, motivation, or personality factors directly related to learning problems in an educational setting; (2) short-term professional advisement and interpretive services with children or adults for amelioration or prevention of educationally-related problems; (3) educational or vocational consultation or direct educational services to schools, agencies, organizations or individuals, said consultation being directly related to learning problems; and (4) development of educational programs such as designing more efficient and psychologically sound classroom situations and acting as a catalyst for teacher involvement in adaptations and innovations. Section 10-145b and regulations adopted by the State Board of Education concerning revocation of a standard or professional educator certificate shall apply to a school psychologist or school psychological examiner who uses such title to describe activities within the private sector.

(c) Nothing in this chapter shall prevent any person employed by the state prior to July 1, 1985, with a title in the psychology series of the classified service from using a title in such series to describe his or her duties in the course of his or her employment with the state. The provisions of section 20-187a shall not apply to any person employed in such psychology series prior to July 1, 1985.

(1957, P.A. 269, S. 1, 9; 624, S. 1; 1969, P.A. 597, S. 12; P.A. 81-198; P.A. 85-613, S. 138, 154; P.A. 98-252, S. 36, 80; P.A. 99-102, S. 30; P.A. 04-221, S. 11; P.A. 08-184, S. 42.)

History: 1969 act deleted exemption to chapter’s provisions previously allowed to nonresident psychologists temporarily employed in state under certain conditions, extended exemption to include persons employed by educational institutions, referred to “elementary or secondary” schools rather than “public” schools, deleted provision protecting firm’s or corporation’s right to use titles in Sec. 20-193 if certified by nationally recognized board or agency approved by board of examiners and added provision protecting right of physicians, osteopaths, etc. from “doing work of a psychological nature” consistent with accepted standards in their respective professions; P.A. 81-198 placed provisions re use of titles by school psychologists and school psychological examiners in new Subsec. (b) and added provisions re use of titles in connection with activities in the private sector; P.A. 85-613 added Subsec. (c) re employment by state prior to July 1, 1985, of persons in psychology series of classified service and nonapplicability of Sec. 20-187a to such persons; P.A. 98-252 amended Subsec. (b) to add references to professional educator certificates and to make a technical change, effective July 1, 1998; P.A. 99-102 amended Subsec. (a) by deleting obsolete reference to osteopaths and making technical changes; P.A. 04-221 amended Subsec. (a) by allowing postdoctoral candidate to perform certain activities without a license; P.A. 08-184 amended Subsec. (a) by deleting “registered” re educational institutions and by eliminating “postdoctoral” re required work experience.






Chapter 383a - Marital and Family Therapists

Section 20-195a - Definitions.

For purposes of this chapter:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Department” means the Department of Public Health;

(3) “Marital and family therapy” means the evaluation, assessment, diagnosis, counseling, management and treatment of emotional disorders, whether cognitive, affective or behavioral, within the context of marriage and family systems, through the professional application of individual psychotherapeutic and family-systems theories and techniques in the delivery of services to individuals, couples and families.

(P.A. 83-352, S. 1, 5; P.A. 85-507, S. 1, 5; P.A. 86-403, S. 43, 132; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-289, S. 1; P.A. 10-117, S. 28.)

History: P.A. 85-507 deleted clinical membership in the American Association for Marriage and Family Therapy as a requirement for certification and added provisions re examinations administered by department; P.A. 86-403 made technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-289 deleted former Subsec. (a) re definition of certified marital and family therapists and Subsec. (b) re examination for certification and substituted new definitions; P.A. 10-117 redefined “marital and family therapy” in Subdiv. (3).



Section 20-195b - Practice restricted to licensed persons. Title protection.

(a) Except as provided in section 20-195f, no person shall practice marital and family therapy unless licensed in accordance with section 20-195c.

(b) No person shall use the title “licensed marital and family therapist” unless he is licensed in accordance with the provisions of section 20-195c.

(P.A. 83-352, S. 2, 5; P.A. 95-289, S. 2; P.A. 97-213, S. 1, 13; P.A. 98-36, S. 1.)

History: P.A. 95-289 changed “certified” to “licensed”; P.A. 97-213 divided section into Subsecs., adding new provisions requiring license to practice as Subsec. (a) and making technical changes in Subsec. (b), effective June 26, 1997; P.A. 98-36 made a technical correction to the statutory reference in Subsec. (b).



Section 20-195c - Qualification for licensure. Fees.

(a) Each applicant for licensure as a marital and family therapist shall present to the department satisfactory evidence that such applicant has: (1) Completed a graduate degree program specializing in marital and family therapy from a regionally accredited college or university or an accredited postgraduate clinical training program accredited by the Commission on Accreditation for Marriage and Family Therapy Education offered by a regionally accredited institution of higher education; (2) completed a supervised practicum or internship with emphasis in marital and family therapy supervised by the program granting the requisite degree or by an accredited postgraduate clinical training program, accredited by the Commission on Accreditation for Marriage and Family Therapy Education offered by a regionally accredited institution of higher education in which the student received a minimum of five hundred direct clinical hours that included one hundred hours of clinical supervision; (3) completed a minimum of twelve months of relevant postgraduate experience, including at least (A) one thousand hours of direct client contact offering marital and family therapy services subsequent to being awarded a master’s degree or doctorate or subsequent to the training year specified in subdivision (2) of this subsection, and (B) one hundred hours of postgraduate clinical supervision provided by a licensed marital and family therapist; and (4) passed an examination prescribed by the department. The fee shall be three hundred fifteen dollars for each initial application.

(b) The department may grant licensure without examination, subject to payment of fees with respect to the initial application, to any applicant who is currently licensed or certified as a marital or marriage and family therapist in another state, territory or commonwealth of the United States, provided such state, territory or commonwealth maintains licensure or certification standards which, in the opinion of the department, are equivalent to or higher than the standards of this state. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(c) Licenses issued under this section may be renewed annually in accordance with the provisions of section 19a-88. The fee for such renewal shall be three hundred fifteen dollars. Each licensed marital and family therapist applying for license renewal shall furnish evidence satisfactory to the commissioner of having participated in continuing education programs. The commissioner shall adopt regulations, in accordance with chapter 54, to (1) define basic requirements for continuing education programs, which shall include not less than one contact hour of training or education each registration period on the topic of cultural competency, (2) delineate qualifying programs, (3) establish a system of control and reporting, and (4) provide for waiver of the continuing education requirement for good cause.

(d) Notwithstanding the provisions of this section, an applicant who is currently licensed or certified as a marital or marriage and family therapist in another state, territory or commonwealth of the United States that does not maintain standards for licensure or certification that are equivalent to or higher than the standards in this state may substitute five years of licensed or certified work experience in the practice of marital and family therapy, as defined in section 20-195a, in lieu of the requirements of subdivisions (2) and (3) of subsection (a) of this section.

(P.A. 85-507, S. 2, 5; P.A. 87-212, S. 1, 4; P.A. 89-251, S. 104, 203; P.A. 95-289, S. 3; P.A. 97-213, S. 2, 13; 97-311, S. 18; June Sp. Sess. P.A. 99-2, S. 53, 72; P.A. 00-135, S. 8, 21; P.A. 02-89, S. 46; P.A. 07-252, S. 76; P.A. 09-232, S. 44; June Sp. Sess. P.A. 09-3, S. 212; P.A. 10-117, S. 67; P.A. 13-76, S. 4; 13-208, S. 70.)

History: P.A. 87-212 added provision that the degree program in a related mental health field be approved by a certifying authority for the profession in which the degree is offered and made a technical change; P.A. 89-251 increased the fee from $150 to $450; P.A. 95-289 amended Subsec. (a), changing certification to licensure and increasing requirements, grandfathering in those certified as of the effective date of the act i.e. October 1, 1995, and reducing application fee from $450 to $250, and amended Subsec. (b), changing certification to licensure and eliminating the requirement that an out-of-state applicant be currently practicing; P.A. 97-213 amended Subsec. (a)(1) to allow licensure if applicant has completed an accredited postgraduate clinical program and to delete provision that any person certified under chapter shall be deemed licensed, amended Subsec. (a)(2) to substitute “twenty-four consecutive months” for “eighteen consecutive months”, amended Subsec. (a)(3) to insert Subpara. designators, added new Subsec. (c) re requirements for licensure in effect prior to January 1, 1998, and made technical changes, effective June 26, 1997; P.A. 97-311 added provisions as Subsec. (c) substantially similar to those added by P.A. 97-213, except that in P.A. 97-213 the word “and” appeared before “(2) successfully completed” whereas in P.A. 97-311, which passed the second house after P.A. 97-213, the word “or” appeared before “(2) successfully completed”; June Sp. Sess. P.A. 99-2 amended Subsec. (c) by extending from 1998 to 2000 the time for application for and granting of a license and by making a technical change, effective July 1, 1999; P.A. 00-135 made technical changes and added new Subsec. (d) re continuing education, effective May 26, 2000; P.A. 02-89 deleted as obsolete Subsec. (c) requiring the commissioner to grant a license not later than February 6, 2000, to any person who applies for licensure prior to January 1, 2000, and submits satisfactory evidence of certain relevant experience or successful completion of certain educational programs and redesignated Subsec. (d) as Subsec. (c); P.A. 07-252 amended Subsec. (a)(2) to delete minimum number of months required for supervised practicum or internship and time period within which to complete such practicum or internship, effective July 12, 2007; P.A. 09-232 amended Subsec. (a)(3)(B) by deleting language re licensed marital and family therapist not being directly compensated by applicant for providing required supervision; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (c) to increase fees from $250 to $315; P.A. 10-117 amended Subsec. (b) by permitting licensure of applicant who is licensed in another state, territory or commonwealth of the United States provided such state, territory or commonwealth maintains licensure or certification standards that are equivalent to or higher than the standards of this state and added Subsec. (d) re substitution of 5 years of licensed or certified work experience in lieu of requirements of Subsec. (a)(2) and (3); P.A. 13-76 amended Subsec. (c)(1) by adding provision re continuing education to include training or education in cultural competency, effective October 1, 2013, and applicable to registration periods beginning on and after October 1, 2014; P.A. 13-208 amended Subsec. (a) by substituting provision re program accredited by Commission on Accreditation for Marriage and Family Therapy Education and offered by a regionally accredited institution of higher education for provision re program approved by said commission and recognized by U.S. Department of Education in Subdiv. (1), and by substituting provision re practicum or internship supervised by program accredited by Commission on Accreditation for Marriage and Family Therapy Education and offered by a regionally accredited institution of higher education for provision re practicum or internship supervised by program approved by said commission and recognized by U.S. Department of Education in Subdiv. (2).



Section 20-195d - Disciplinary action. Grounds.

The department is authorized to conduct investigations and take disciplinary actions as set forth in section 19a-17 for any of the following reasons: (1) Fraud or material deception in procuring or attempting to procure licensure; (2) illegal conduct, incompetence or negligence in carrying out professional functions; (3) any occupationally disabling emotional disorder or mental illness; (4) physical illness including, but not limited to, deterioration through the aging process; (5) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; (6) fraud or material deception in the course of professional activities; (7) wilful and significant falsification of entries in any hospital, patient or other record; and (8) violation of any provision of this chapter, any regulation adopted pursuant to this chapter, or any provisions of subdivision (6) of subsection (a) of section 19a-14. The commissioner may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(P.A. 85-507, S. 3, 5; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-271, S. 13, 40; 95-289, S. 4; P.A. 03-118, S. 5; 03-252, S. 12.)

History: P.A. 95-271 authorized the commissioner to order physical or mental examination and to petition superior court for enforcement, effective July 6, 1995 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 95-289 added reference to Sec. 19a-17, changed the Subdiv. indicators from letters to numbers, added Subdiv. (4) re physical illness and aging and Subdiv. (8) re violation of Sec. 19a-14, renumbering the remaining Subdivs. accordingly, and authorized the commissioner to order a reasonable physical or mental examination and to petition Superior Court for enforcement; P.A. 03-118 and P.A. 03-252 added identical language making violation of provision of chapter or of regulations ground for disciplinary action.



Section 20-195e - Persons deemed qualified for certification.

Section 20-195e is repealed.

(P.A. 85-507, S. 4, 5; P.A. 87-212, S. 2, 4; P.A. 89-94, S. 1, 2; P.A. 94-210, S. 27, 30; P.A. 95-289, S. 12.)



Section 20-195f - When license as marital and family therapist not required. Advertising.

(a) No license as a marital and family therapist shall be required of: (1) A student pursuing a course of study in an educational institution meeting the requirements of section 20-195c if such activities constitute a part of his supervised course of study; (2) a faculty member within an institution of higher learning performing duties consistent with his position; (3) a person holding a graduate degree in marriage and family therapy or a certificate of completion of a postdegree program for marriage and family therapy education, provided such activities and services constitute a part of his supervised work experience required for licensure; or (4) a person licensed or certified in this state in a field other than marital and family therapy practicing within the scope of such license or certification.

(b) A person practicing marriage and family therapy pursuant to subdivision (4) of subsection (a) of this section may advertise or present himself as practicing marriage and family therapy provided he clearly sets forth, in his advertisement or presentation, the type of license pursuant to which he is practicing.

(P.A. 95-289, S. 5; P.A. 97-213, S. 3, 13.)

History: P.A. 97-213 designated existing language as Subsec. (a) and made technical changes and added Subsec. (b) allowing marriage and family therapy practitioners to advertise, effective June 26, 1997.






Chapter 383b - Clinical Social Workers and Master Social Workers

Section 20-195m - Definitions.

As used in subsection (c) of section 19a-14, section 19a-18, sections 20-195n to 20-195q, inclusive, sections 20-195s to 20-195u, inclusive, and this section:

(1) “Licensed clinical social worker” means a person who has been licensed as a clinical social worker pursuant to this chapter;

(2) “Commissioner” means the Commissioner of Public Health;

(3) “Department” means the Department of Public Health;

(4) “Clinical social work” means the application, by persons trained in social work, of established principles of psychosocial development, behavior, psychopathology, unconscious motivation, interpersonal relationships and environmental stress to the evaluation, assessment, diagnosis and treatment of biopsychosocial dysfunction, disability and impairment, including mental, emotional, behavioral, developmental and addictive disorders, of individuals, couples, families or groups. Clinical social work includes, but is not limited to, counseling, psychotherapy, behavior modification and mental health consultation;

(5) “Licensed master social worker” means a person who has been licensed as a master social worker pursuant to this chapter;

(6) “Independent practice” means the practice of clinical social work without supervision;

(7) “Under professional supervision” means the practice of clinical social work under the supervision of a physician licensed pursuant to chapter 370, an advanced practice registered nurse licensed pursuant to chapter 378, a psychologist licensed pursuant to chapter 383, a marital and family therapist licensed pursuant to chapter 383a, a clinical social worker licensed pursuant to this chapter or a professional counselor licensed pursuant to chapter 383c; and

(8) “Professional supervision” means face-to-face consultation between one supervisor, who is a person described in subdivision (7) of this section, and one person receiving supervision that consists of not less than a monthly review, a written evaluation and assessment by the supervisor of such person’s practice of clinical social work.

(P.A. 85-531, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-116, S. 1; 95-257, S. 12, 21, 58; P.A. 10-38, S. 1.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-116 changed “certified independent” to “licensed clinical” social worker and defined “clinical social work”; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 10-38 applied definitions to Secs. 20-195s to 20-195u, redefined “licensed clinical social worker” in Subdiv. (1) and added Subdivs. (5) to (8) defining “licensed master social worker”, “independent practice”, “under professional supervision” and “professional supervision”.



Section 20-195n - Licensure requirements. License by endorsement.

(a) No person shall practice clinical social work unless such person has obtained a license pursuant to this section.

(b) An applicant for licensure as a master social worker shall: (1) Hold a master’s degree from a social work program accredited by the Council on Social Work Education or, if educated outside the United States or its territories, have completed an educational program deemed equivalent by the council; and (2) pass the masters level examination of the Association of Social Work Boards or any other examination prescribed by the commissioner.

(c) An applicant for licensure as a clinical social worker shall: (1) Hold a doctorate or master’s degree from a social work program accredited by the Council on Social Work Education or, if educated outside the United States or its territories, have completed an educational program deemed equivalent by the council; (2) have three thousand hours post-master’s social work experience which shall include not less than one hundred hours of work under professional supervision by a licensed clinical or certified independent social worker, provided on and after October 1, 2011, such hours completed in this state shall be as a licensed master social worker; and (3) pass the clinical level examination of the Association of Social Work Boards or any other examination prescribed by the commissioner. On and after October 1, 1995, any person certified as an independent social worker prior to October 1, 1995, shall be deemed licensed as a clinical social worker pursuant to this section, except a person certified as an independent social worker on and after October 1, 1990, shall not be deemed licensed as a clinical social worker pursuant to this chapter unless such person has satisfied the requirements of subdivision (3) of this subsection.

(d) Notwithstanding the provisions of subsection (b) of this section, the commissioner may grant a license by endorsement to an applicant who presents evidence satisfactory to the commissioner that the applicant (1) is licensed or certified as a master social worker or clinical social worker in good standing in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to or higher than those of this state, and (2) has successfully completed the master level examination of the Association of Social Work Boards, or its successor organization, or any other examination prescribed by the commissioner. No license shall be issued under this subsection to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(e) Notwithstanding the provisions of subsection (c) of this section, the commissioner may grant a license by endorsement to an applicant who presents evidence satisfactory to the commissioner that the applicant (1) is licensed or certified as a clinical social worker in good standing in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to or higher than those of this state, and (2) has successfully completed the clinical level examination of the Association of Social Work Boards, or its successor organization, or any other examination prescribed by the commissioner. No license shall be issued under this subsection to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(P.A. 85-531, S. 2; P.A. 89-115, S. 1, 7; P.A. 94-91, S. 1; P.A. 95-116, S. 2; P.A. 04-221, S. 19; P.A. 10-38, S. 3.)

History: P.A. 89-115 required that applicants educated outside the United States or its territories have completed equivalent educational programs; P.A. 94-91 amended Subdiv. (3) to remove requirement regarding certification by the association; P.A. 95-116 changed certification to licensure, required a license to practice, required professional supervision to be by a licensed clinical or certified independent social worker, changed the required examination from advanced level to clinical level and deemed as licensed those certified before October 1, 1990, and those certified after that date if the Subdiv. (3) requirements are met; P.A. 04-221 designated existing provisions as Subsec. (a), added Subsec. (b) re licensure by endorsement, and made technical changes in Subsec. (a); P.A. 10-38 redesignated existing Subsec. (a) as Subsecs. (a) and (c), added new Subsec. (b) re qualifications for licensure as master social worker, amended redesignated Subsec. (c) to add “provided on and after October 1, 2011, such hours completed in this state shall be as a licensed master social worker” in Subdiv. (2) and make technical changes, redesignated existing Subsec. (b) as Subsec. (d) and amended same to authorize commissioner to grant a license as master social worker by endorsement to applicant licensed or certified as master or clinical social worker who otherwise satisfies specified requirements and added Subsec. (e) re commissioner’s authority to grant a license as clinical social worker to applicant licensed or certified as clinical social worker who otherwise satisfies specified requirements.



Section 20-195o - Application for and renewal of license. Fees. Licensure without examination.

(a) Application for licensure shall be on forms prescribed and furnished by the commissioner. Each applicant shall furnish evidence satisfactory to the commissioner that he or she has met the requirements of section 20-195n. The application fee for a clinical social worker license shall be three hundred fifteen dollars. The application fee for a master social worker license shall be two hundred twenty dollars.

(b) Notwithstanding the provisions of section 20-195n concerning examinations, on or before October 1, 2015, the commissioner may issue a license without examination, to any master social worker applicant who demonstrates to the satisfaction of the commissioner that, on or before October 1, 2013, he or she held a master’s degree from a social work program accredited by the Council on Social Work Education or, if educated outside the United States or its territories, completed an educational program deemed equivalent by the council.

(c) Each person licensed pursuant to this chapter may apply for renewal of such licensure in accordance with the provisions of subsection (e) of section 19a-88. A fee of one hundred ninety dollars shall accompany each renewal application for a licensed master social worker or a licensed clinical social worker. Each such applicant shall furnish evidence satisfactory to the commissioner of having satisfied the continuing education requirements prescribed in section 20-195u.

(P.A. 85-531, S. 3; P.A. 87-212, S. 3, 4; P.A. 89-251, S. 105, 203; May Sp. Sess. P.A. 92-6, S. 26, 117; P.A. 94-91, S. 2; P.A. 95-116, S. 3; P.A. 97-213, S. 10, 13; P.A. 98-247, S. 14; P.A. 03-252, S. 21; June Sp. Sess. P.A. 09-3, S. 213; June 19 Sp. Sess. P.A. 09-1, S. 18; P.A. 10-38, S. 4; P.A. 13-208, S. 10.)

History: P.A. 87-212 deleted reference to the period of time during which the commissioner could issue a certificate without examination and added provision re satisfying requirements prior to October 1, 1986; P.A. 89-251 increased the application fee from $75 to $94; May Sp. Sess. P.A. 92-6 raised application fee to $195; P.A. 94-91 amended Subsec. (a) to increase the fee to $250, amended Subsec. (b) to prohibit issuance of certificate without examination after February 1, 1995, and added Subsec. (c) to provide for annual renewal and fee; P.A. 95-116 changed certification to licensure, extended from February 1, 1995, to January 1, 1996, the time to apply for a license without examination and from 1986 to 1993 the deadline for having met the requirements for such application and increased the renewal fee from $25 to $150; P.A. 97-213 extended the grandfather deadline from 1996 to 1998 and added federal employment prior to 1986 as satisfactory condition for licensure without examination, effective June 26, 1997; P.A. 98-247 amended Subsec. (c) to require continuing education and adoption of regulations; P.A. 03-252 amended Subsec. (c) by designating existing provisions as new Subdiv. (1), making technical changes therein, and adding new Subdiv. (2) re professional development activities as substitute for continuing education requirements; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $250 to $315 and amended Subsec. (c)(1) to increase fee from $150 to $190; June 19 Sp. Sess. P.A. 09-1 made a technical change in Subsec. (c)(2), effective July 1, 2009; P.A. 10-38 amended Subsec. (a) by prescribing $220 application fee for master social worker license and by making conforming and technical changes, amended Subsec. (b) by replacing former requirements re licensure without examination with requirements applicable to master social worker applicants who, on or before October 1, 2012, seek licensure without examination, and amended Subsec. (c) by specifying that $190 license renewal fee applies to both licensed master social workers and licensed clinical social workers, by deleting provision re adoption of regulations pertaining to continuing education requirements, by deleting former Subdiv. (2) re continuing education requirements and by making technical changes; P.A. 13-208 amended Subsec. (b) by substituting October 1, 2015, for October 1, 2012, and substituting October 1, 2013, for October 1, 2010.



Section 20-195p - Disciplinary action. Grounds.

The commissioner may take any action set forth in section 19a-17 if the license holder fails to conform to the accepted standards of the social work profession, including, but not limited to, the following: Conviction of a felony; fraud or deceit in obtaining or seeking reinstatement of a license to practice clinical social work; fraud or deceit in the practice of social work; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness, including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries in any hospital, patient or other record pertaining to social work; violation of any provision of this chapter or any regulation adopted hereunder. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to said section 19a-17. Notice of any contemplated action under said section 19a-17, of the cause therefor and the date of hearing thereon, shall be given and an opportunity for hearing afforded as provided in the regulations adopted by the commissioner.

(P.A. 85-531, S. 4; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-116, S. 4; 95-220, S. 4–6; 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 98-1, S. 49, 121.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-116 changed certification to licensure and added fraud and deceit in seeking reinstatement as a ground for disciplinary action; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998.



Section 20-195q - Use of title. Certain activities not prohibited.

(a) No person shall (1) use the title “licensed master social worker” or any initials associated with such title, or (2) advertise services under the description of a licensed master social worker, as defined in section 20-195m, unless such person is licensed as a master social worker pursuant to this chapter.

(b) No person shall (1) use the title “licensed clinical social worker” or any initials associated with such title, or (2) advertise services under the description of a licensed clinical social worker, as defined in section 20-195m, unless such person is licensed as a clinical social worker pursuant to this chapter.

(c) Nothing in this section shall prohibit: (1) A student enrolled in a doctoral or master’s degree program accredited by the Council on Social Work Education from performing such work as is incidental to his course of study, provided such person is designated by a title which clearly indicates his status as a student; (2) a person holding a doctoral or master’s degree from a program accredited by the Council on Social Work Education from gaining social work experience under professional supervision, provided such activities are necessary to satisfy the work experience required by section 20-195n and such person is designated as “social work intern”, “social work trainee” or other title clearly indicating the status appropriate to his level of training; (3) a person licensed or certified in this state in a field other than clinical social work from practicing within the scope of such license or certification; (4) a person enrolled in an educational program or fulfilling other state requirements leading to licensure or certification in a field other than social work from engaging in work in such other field; (5) a person who is employed or retained as a social work designee, social worker, or social work consultant by a nursing home or rest home licensed under section 19a-490 and who meets the qualifications prescribed by the department in its regulations from performing the duties required of them in accordance with state and federal laws governing those duties; (6) for the period from October 1, 2010, to October 1, 2013, inclusive, a master social worker from engaging in independent practice; (7) a social worker from practicing community organization, policy and planning, research or administration that does not include engaging in clinical social work or supervising a social worker engaged in clinical treatment with clients; and (8) individuals with a baccalaureate degree in social work from a Council on Social Work Education accredited program from performing nonclinical social work functions.

(P.A. 85-531, S. 5; May Sp. Sess. P.A. 92-11, S. 3, 70; P.A. 95-116, S. 5; P.A. 98-247, S. 13; P.A. 10-38, S. 5.)

History: May Sp. Sess. P.A. 92-11 amended Subsec. (b) to correct a statutory reference by replacing Sec. 17a-635 with Sec. 17-635; P.A. 95-116 changed references from certification to licensure, deleted prior Subsec. (b), which exempted social workers at educational, governmental and community institutions and added new Subsec. (b) re exemption for certain students, trainees and those in other fields; P.A. 98-247 added Subsec. (b)(5) re social work in nursing homes; P.A. 10-38 added new Subsec. (a) re use of title licensed master social worker, redesignated existing Subsec. (a) as Subsec. (b) and made conforming and technical changes therein, redesignated existing Subsec. (b) as Subsec. (c) and added Subdivs. (6) to (8) therein re additional work activities that are not prohibited.



Section 20-195r - Use of title by certain persons employed by the state in the classified service prior to October 1, 1996.

Nothing in sections 20-195 to 20-195q, inclusive, shall prevent any person employed by the state prior to October 1, 1996, with a title in the social work series of the classified service from using a title in such series to describe or perform his duties in the course of his employment with the state.

(P.A. 95-116, S. 10.)



Section 20-195s - Scope of practice.

(a) An individual licensed as a master social worker pursuant to section 20-195n may: (1) Practice clinical social work under professional supervision; and (2) offer a mental health diagnosis provided such diagnosis is offered in consultation with a physician licensed pursuant to chapter 370, an advanced practice registered nurse licensed pursuant to chapter 378, a psychologist licensed pursuant to chapter 383, a marital and family therapist licensed pursuant to chapter 383a, a professional counselor licensed pursuant to chapter 383c or a clinical social worker licensed pursuant to this chapter. Except as provided in subsection (c) of section 20-195q, a licensed master social worker may not engage in independent practice.

(b) An individual licensed as a clinical social worker pursuant to section 20-195n may practice clinical social work. A licensed clinical social worker may perform all functions of a licensed master social worker and, in addition, may engage in independent practice.

(P.A. 10-38, S. 2.)



Section 20-195t - Issuance of temporary permit to practice as a master social worker.

The department may issue a temporary permit to an applicant for licensure as a master social worker who holds a master’s degree from a social work educational program, as described in section 20-195n, but who has not yet taken the licensure examination prescribed in said section 20-195n. Such temporary permit shall authorize the holder to practice as a master social worker as provided for in section 20-195s. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days after the date of attaining such master’s degree and shall not be renewable. Such permit shall become void and shall not be reissued in the event that the applicant fails to pass such examination. The fee for a temporary permit shall be fifty dollars.

(P.A. 10-38, S. 6.)



Section 20-195u - Continuing education requirements: Record-keeping; exemptions; waivers; reinstatement of void licenses.

(a) Except as otherwise provided in this section, each clinical social worker, licensed pursuant to the provisions of this chapter, and, on and after October 1, 2011, each master social worker licensed pursuant to this chapter shall complete a minimum of fifteen hours of continuing education during each registration period. For purposes of this section, “registration period” means the twelve-month period for which a license has been renewed in accordance with section 19a-88 and is current and valid.

(b) Continuing education required pursuant to this section shall be related to the practice of social work and shall include not less than one contact hour of training or education each registration period on the topic of cultural competency. Such continuing education shall consist of courses, workshops and conferences offered or approved by the Association of Social Work Boards, the National Association of Social Workers or a school or department of social work accredited by the Council on Social Work Education. A licensee’s ability to engage in on-line and home study continuing education shall be limited to not more than six hours per registration period. Within the registration period, an initial presentation by a licensee of an original paper, essay or formal lecture in social work to a recognized group of fellow professionals may account for five hours of continuing education hours of the aggregate continuing education requirements prescribed in this section.

(c) Each licensee shall obtain a certificate of completion from a provider of the continuing education for all continuing education hours that are successfully completed and shall retain such certificate for a minimum of three years following the license renewal date for which the activity satisfies the continuing education requirement. Upon request by the department, the licensee shall submit such certificate to the department. A licensee who fails to comply with the continuing education requirements prescribed in this section may be subject to disciplinary action pursuant to section 20-195p.

(d) A person licensed pursuant to this chapter who holds a professional educator certificate that is endorsed for school social work and issued by the State Board of Education pursuant to sections 10-144o to 10-149, inclusive, may satisfy the continuing education requirements contained in this section by successfully completing professional development activities pursuant to section 10-148a, provided the number of continuing education hours completed by such person is equal to the number of hours per registration period required by this section.

(e) A licensee applying for the first time for license renewal pursuant to section 20-195o shall be exempt from the continuing education requirements of this section. The department may, for a licensee who has a medical disability or illness, grant a waiver of the continuing education requirements or may grant such licensee an extension of time in which to fulfill the requirements, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department along with any documentation required by the department. The department may grant a waiver or extension not to exceed one registration period, except that the department may grant additional waivers or extensions if the initial reason for the waiver or extension continues beyond the period of the waiver or extension. A waiver of the continuing education requirement may be granted by the department to a licensee who is not engaged in social work during a given continuing education registration period, provided the licensee submits a waiver request prior to the expiration of the continuing education period, on a form prescribed by the department.

(f) Any licensee granted a waiver of the continuing education requirements pursuant to the provisions of subsection (e) of this section shall be required to complete seven hours of continuing education not later than six months from the date on which such licensee returned to active practice. In addition, such licensee shall comply with the certificate of completion requirements prescribed in subsection (c) of this section.

(g) Any licensee whose license has become void pursuant to the provisions of subsection (f) of section 19a-88, who applies to the department for reinstatement of such license, shall submit with such application evidence documenting that such applicant has successfully completed seven hours of continuing education within the one-year period immediately preceding the date of application for reinstatement.

(P.A. 10-38, S. 7; P.A. 12-116, S. 49; P.A. 13-76, S. 1.)

History: P.A. 12-116 amended Subsec. (d) by replacing reference to Sec. 10-145b(l)(1) with reference to Sec. 10-148a, effective July 1, 2012; P.A. 13-76 amended Subsec. (b) by adding provision re continuing education to include training or education in cultural competency, effective October 1, 2013, and applicable to registration periods beginning on and after October 1, 2014.



Section 20-195v - Implementation of licensure requirements relating to master social workers by the Department of Public Health.

The Department of Public Health shall only be required to implement the provisions of this chapter as relate to the licensure of master social workers, if appropriations are available for such implementation.

(P.A. 10-38, S. 9.)






Chapter 383c - Professional Counselors

Section 20-195aa - Definitions.

As used in sections 20-195aa to 20-195ee, inclusive: “Professional counseling” means the application, by persons trained in counseling, of established principles of psycho-social development and behavioral science to the evaluation, assessment, analysis, diagnosis and treatment of emotional, behavioral or interpersonal dysfunction or difficulties that interfere with mental health and human development. “Professional counseling” includes, but is not limited to, individual, group, marriage and family counseling, functional assessments for persons adjusting to a disability, appraisal, crisis intervention and consultation with individuals or groups.

(P.A. 97-311, S. 1; P.A. 10-117, S. 50.)

History: P.A. 10-117 redefined “professional counseling”.



Section 20-195bb - Practice restricted to licensed persons. Exceptions. Title protection.

(a) Except as provided in subsection (c) of this section, no person may practice professional counseling unless licensed pursuant to section 20-195cc.

(b) No person may use the title “licensed professional counselor” or make use of any title, words, letters or abbreviations that may reasonably be confused with licensure as a professional counselor unless licensed pursuant to section 20-195cc.

(c) No license as a professional counselor shall be required of the following: (1) A person who furnishes uncompensated assistance in an emergency; (2) a clergyman, priest, minister, rabbi or practitioner of any religious denomination accredited by the religious body to which the person belongs and settled in the work of the ministry, provided the activities that would otherwise require a license as a professional counselor are within the scope of ministerial duties; (3) a sexual assault counselor, as defined in section 52-146k; (4) a person participating in uncompensated group or individual counseling; (5) a person with a master’s degree in a health-related or human services-related field employed by a hospital, as defined in subsection (b) of section 19a-490, performing services in accordance with section 20-195aa under the supervision of a person licensed by the state in one of the professions identified in subparagraphs (A) to (F), inclusive, of subdivision (2) of subsection (a) of section 20-195dd; (6) a person licensed or certified by any agency of this state and performing services within the scope of practice for which licensed or certified; (7) a student, intern or trainee pursuing a course of study in counseling in a regionally accredited institution of higher education, provided the activities that would otherwise require a license as a professional counselor are performed under supervision and constitute a part of a supervised course of study; (8) a person employed by an institution of higher education to provide academic counseling in conjunction with the institution’s programs and services; or (9) a vocational rehabilitation counselor, job counselor, credit counselor, consumer counselor or any other counselor or psychoanalyst who does not purport to be a counselor whose primary service is the application of established principles of psycho-social development and behavioral science to the evaluation, assessment, analysis and treatment of emotional, behavioral or interpersonal dysfunction or difficulties that interfere with mental health and human development.

(P.A. 97-311, S. 2; P.A. 98-43, S. 1; June Sp. Sess. P.A. 01-4, S. 30, 58.)

History: P.A. 98-43 replaced “self-help group counseling or peer” counseling with “group or individual” counseling in Subsec. (c)(4), replaced “hold himself out as” with “purport to be” in Subsec. (c)(8) and made gender-neutral technical changes in Subsecs. (a), (b) and (c); June Sp. Sess. P.A. 01-4 added Subsec. (c)(5) re person with master’s degree in health-related or human services-related field employed by a hospital, renumbering existing Subdivs. (5) to (8) as Subdivs. (6) to (9), effective July 1, 2001.



Section 20-195cc - License application. Renewal. Fees. Continuing education.

(a) The Commissioner of Public Health shall grant a license as a professional counselor to any applicant who furnishes evidence satisfactory to the commissioner that such applicant has met the requirements of section 20-195dd. The commissioner shall develop and provide application forms. The application fee shall be three hundred fifteen dollars.

(b) Licenses issued under this section may be renewed annually pursuant to section 19a-88. The fee for such renewal shall be one hundred ninety dollars. Each licensed professional counselor applying for license renewal shall furnish evidence satisfactory to the commissioner of having participated in continuing education programs. The commissioner shall adopt regulations, in accordance with chapter 54, to (1) define basic requirements for continuing education programs, which shall include not less than one contact hour of training or education each registration period on the topic of cultural competency, (2) delineate qualifying programs, (3) establish a system of control and reporting, and (4) provide for a waiver of the continuing education requirement for good cause.

(P.A. 97-311, S. 3; June Sp. Sess. P.A. 01-4, S. 18; June Sp. Sess. P.A. 09-3, S. 214; P.A. 13-76, S. 2.)

History: June Sp. Sess. P.A. 01-4 made technical changes in Subsecs. (a) and (b) and added provisions re continuing education in Subsec. (b); June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $250 to $315 and amended Subsec. (b) to increase fee from $150 to $190; P.A. 13-76 amended Subsec. (b)(1) by adding provision re continuing education programs to include training or education in cultural competency, effective October 1, 2013, and applicable to registration periods beginning on and after October 1, 2014.



Section 20-195dd - Qualifications.

(a) Except as provided in subsections (b) and (c) of this section, an applicant for a license as a professional counselor shall submit evidence satisfactory to the Commissioner of Public Health of having: (1) Completed sixty graduate semester hours in or related to the discipline of counseling at a regionally accredited institution of higher education, which included coursework in each of the following areas: (A) Human growth and development, (B) social and cultural foundations, (C) counseling theories and techniques or helping relationships, (D) group dynamics, (E) processing and counseling, (F) career and lifestyle development, (G) appraisals or tests and measurements for individuals and groups, (H) research and evaluation, and (I) professional orientation to counseling; (2) earned, from a regionally accredited institution of higher education a master’s or doctoral degree in social work, marriage and family therapy, counseling, psychology or a related mental health field; (3) acquired three thousand hours of postgraduate-degree-supervised experience in the practice of professional counseling, performed over a period of not less than one year, that included a minimum of one hundred hours of direct supervision by (A) a physician licensed pursuant to chapter 370 who has obtained certification in psychiatry from the American Board of Psychiatry and Neurology, (B) a psychologist licensed pursuant to chapter 383, (C) an advanced practice registered nurse licensed pursuant to chapter 378 and certified as a clinical specialist in adult psychiatric and mental health nursing with the American Nurses Credentialing Center, (D) a marital and family therapist licensed pursuant to chapter 383a, (E) a clinical social worker licensed pursuant to chapter 383b, (F) a professional counselor licensed, or prior to October 1, 1998, eligible for licensure, pursuant to section 20-195cc, or (G) a physician certified in psychiatry by the American Board of Psychiatry and Neurology, psychologist, advanced practice registered nurse certified as a clinical specialist in adult psychiatric and mental health nursing with the American Nurses Credentialing Center, marital and family therapist, clinical social worker or professional counselor licensed or certified as such or as a person entitled to perform similar services, under a different designation, in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to or higher than those of this state; and (4) passed an examination prescribed by the commissioner.

(b) Prior to December 30, 2001, an applicant for a license as a professional counselor may, in lieu of the requirements set forth in subsection (a) of this section, submit evidence satisfactory to the commissioner of having: (A) Earned at least a thirty-hour master’s degree, sixth-year degree or doctoral degree from a regionally accredited institution of higher education with a major in social work, marriage and family therapy, counseling, psychology or forensic psychology; (B) practiced professional counseling for a minimum of two years within a five-year period immediately preceding application; and (C) passed an examination prescribed by the commissioner.

(c) An applicant for licensure by endorsement shall present evidence satisfactory to the commissioner that the applicant is licensed or certified as a professional counselor, or as a person entitled to perform similar services under a different designation, in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to or higher than those of this state and that there are no disciplinary actions or unresolved complaints pending.

(P.A. 97-311, S. 4; P.A. 98-43, S. 2; P.A. 99-126, S. 4, 5; June Sp. Sess. P.A. 01-4, S. 14, 58; P.A. 02-89, S. 47; P.A. 06-195, S. 48; P.A. 07-252, S. 47; June Sp. Sess. P.A. 07-5, S. 67.)

History: P.A. 98-43 inserted reference to subsection (b) in Subsec. (a) and deleted reference to “January 1, 1999”, modified degree requirements in Subsec. (a)(1)(A), divided Subsec. (a)(2) into subparagraphs, added Subparas. (C) and (G), added “or prior to October 1, 1998, eligible for licensure” in new Subpara. (F), changed “Except as provided in subsection (c) of this section, prior to January 1, 1999” to “Prior to July 1, 1999” in Subsec. (b), changed “shall” to “may, in lieu of the requirements set forth in subsection (a) of this section” in Subsec. (b), changed practice requirement in Subsec. (b)(2) from two years “immediately preceding October 1, 1997” to two years “within a five-year period immediately preceding application” and made gender-neutral technical changes in Subsecs. (a), (b) and (c); P.A. 99-126 amended Subsec. (b) by deleting requirement of completion of an examination prescribed by the Commissioner of Public Health, effective June 8, 1999; June Sp. Sess. P.A. 01-4 amended Subsec. (b) by designating existing provisions as Subdiv. (1), designating existing Subdivs. (1) and (2) therein as Subparas. (A) and (B), and adding new Subdiv. (2) re license requirements in lieu of Subsec. (a) prior to December 30, 2001, effective July 1, 2001; P.A. 02-89 deleted as obsolete Subsec. (b)(1) authorizing an applicant in lieu of the requirements of Subsec. (a) to submit prior to July 1, 1999, satisfactory evidence of earning any of certain educational degrees, practicing professional counseling for a minimum of two years in the preceding five years and passing an examination prescribed by the commissioner and redesignated existing Subsec. (b)(2) as Subsec. (b); P.A. 06-195 amended Subsec. (a) to modify degree requirements in Subdiv. (1) and newly designated Subdiv. (2)(A) to (C), inclusive, to allow for master’s, sixth-year and doctoral degree work in a discipline related to counseling, rather than professional counseling, and renumber existing Subdivs. (2) and (3) as Subdivs. (3) and (4), respectively; P.A. 07-252 amended Subsec. (a) by deleting references to National Board for Certified Counselors, modifying coursework and degree requirements in Subdivs. (1) and (2), including deletion of requirement re 42 graduate semester hours for master’s degree work, and making conforming changes, effective July 12, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (a)(2) to eliminate requirement that applicant have a sixth-year degree in the discipline of counseling, effective October 6, 2007.



Section 20-195ee - Disciplinary action. Grounds.

The Commissioner of Public Health may take any disciplinary action set forth in section 19a-17 against a professional counselor for any of the following reasons: (1) Failure to conform to the accepted standards of the profession; (2) conviction of a felony; (3) fraud or deceit in obtaining or seeking reinstatement of a license to practice professional counseling; (4) fraud or deceit in the practice of professional counseling; (5) negligent, incompetent or wrongful conduct in professional activities; (6) physical, mental or emotional illness or disorder resulting in an inability to conform to the accepted standards of the profession; (7) alcohol or substance abuse; (8) wilful falsification of entries in any hospital, patient or other record pertaining to professional counseling; or (9) violation of any provision of sections 20-195aa to 20-195dd, inclusive, or any regulation adopted pursuant to section 20-195ff. The commissioner may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to said section 19a-17. The commissioner shall give notice and an opportunity to be heard on any contemplated action under said section 19a-17.

(P.A. 88-230, S. 10, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-311, S. 5.)

History: (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1997, effective September 1, 1998).



Section 20-195ff - Regulations.

The Commissioner of Public Health may adopt regulations, in accordance with the provisions of chapter 54, to further the purposes of subdivision (18) of subsection (c) of section 19a-14, subsection (e) of section 19a-88, subdivision (15) of section 19a-175, subsection (b) of section 20-9, sections 20-195aa to 20-195ff, inclusive, and sections 20-206jj to 20-206oo, inclusive.

(P.A. 97-311, S. 6; P.A. 02-89, S. 48.)

History: P.A. 02-89 deleted reference to Subsec. (c) of Sec. 20-195c.






Chapter 384 - Veterinary Medicine

Section 20-196 - Connecticut Board of Veterinary Medicine.

(a) There shall be a Connecticut Board of Veterinary Medicine. The board shall consist of five members appointed by the Governor, subject to the provisions of section 4-9a, as follows: Three members of said board shall be practitioners of veterinary medicine residing in this state in good professional standing and two shall be public members. No member of said board shall be an elected or appointed officer of the Connecticut Veterinary Medical Association or have been such an officer during the year immediately preceding his appointment, or serve for more than two consecutive terms. The Commissioner of Public Health with the advice and assistance of said board may issue regulations to insure proper veterinary care and the protection of public health, considering the convenience and welfare of the animals being treated, methods recommended by the code of ethics of the national and state veterinary associations, proper registrations of veterinarians for prompt identification and accepted health and veterinary standards as promulgated by the Department of Public Health, Department of Agriculture health ordinances and state statutes and regulations.

(b) The Governor shall appoint a chairman from among such members. Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member.

(1949 Rev., S. 3056, 4599; 1957, P.A. 360, S. 1; 1959, P.A. 616, S. 58; P.A. 77-614, S. 264, 323, 610; P.A. 78-303, S. 134, 136; P.A. 80-484, S. 74, 176; P.A. 81-471, S. 44, 71; P.A. 82-472, S. 79, 183; P.A. 86-123, S. 1; June Sp. Sess. P.A. 91-12, S. 24, 55; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-143, S. 13, 24; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1.)

History: 1959 act deleted provisions re duty of secretary to provide books for records, duty of treasurer to receive and pay over moneys, keep accounts, etc., and provisions re the incurring and payment of board’s expenses and added that moneys received be paid to state treasury to credit of general fund; P.A. 77-614 revised membership of board to consist of three veterinarian members and two public members rather than five veterinarian members, deleted reference to June appointments and five-year terms beginning on July first, deleted provisions re appointment of board president, secretary, treasurer etc., re board’s establishment of procedures for applications, examinations and hearings and re agriculture commissioner’s responsibility for furnishing office facilities and clerical assistance, transferred regulation power from board to commissioner of consumer protection, retaining board in advisory capacity and replaced department of health with department of health services, effective January 1, 1979; P.A. 78-303 made technical changes; P.A. 80-484 deleted provisions re appointment of professional members from list submitted by Veterinary Medical Association, re filling vacancies and re removal upon proof of incompetence, etc., required appointment pursuant to Sec. 9-4a, replaced requirement that veterinarian members have five years’ experience with provision that they be practitioners in good professional standing, deleted provision setting date of annual meeting, prohibited membership of professional who has held office within professional association within a year of his appointment, limited terms served to two, deleted provision for majority of members as quorum, transferred regulation power from commissioner of consumer protection to commissioner of health services and added Subsec. (b) re chairman, meetings, members’ attendance, expense reimbursement, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981; P.A. 82-472 made a technical change in Subsec. (a); P.A. 86-123 changed the name of the board from the state board of veterinary registration and examination to the Connecticut board of veterinary medicine; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-143 added quorum provision in Subsec. (b), effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 4-9a for definition of “public member”.

See Sec. 4-40a re compensation and expenses of licensing boards and commissions.

See Secs. 21a-6 to 21a-10, inclusive, re control, powers and duties of boards within Department of Consumer Protection.



Section 20-196a - Fiscal and clerical assistance provided by Commissioner of Agriculture.

Section 20-196a is repealed.

(1959, P.A. 647, S. 1; P.A. 77-614, S. 609, 610.)



Section 20-196b - Board powers and duties.

The Connecticut Board of Veterinary Medicine shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints filed against practitioners licensed under this chapter and (3) impose sanctions where appropriate.

(P.A. 80-484, S. 75, 176; P.A. 86-123, S. 2.)

History: P.A. 86-123 changed name of board from “board of veterinary registration and examination” to “Connecticut board of veterinary medicine”.



Section 20-196c - Transfer of board personnel from Department of Consumer Protection to Department of Health Services.

Section 20-196c is repealed.

(P.A. 80-484, S. 145, 176; P.A. 86-123, S. 11.)



Section 20-197 - License required. Practice defined.

No person shall practice veterinary medicine, surgery or dentistry until he has obtained a license as provided in section 20-199. A person shall be construed to practice veterinary medicine, surgery or dentistry, within the meaning of this chapter, who holds himself out as being able to diagnose, administer biologics for, treat, operate or prescribe for any animal or bird disease, pain, injury, deformity or physical condition, or who either offers or undertakes, by any means or methods, to diagnose, administer biologics for, treat, operate or prescribe for any animal or bird disease, pain, injury, deformity or physical condition. The euthanizing of animals in accordance with applicable state and federal drug laws by the Connecticut Humane Society, the floating of teeth in horses by persons experienced in that practice and the performance of myofascial trigger point therapy by persons experienced in that practice shall not be deemed to be the practice of veterinary medicine. For the purposes of this section, “floating teeth” means using hand-held rasps to reduce or eliminate sharp or uneven edges on a horse’s upper and lower molars to avoid injury to the tongue and cheeks and to improve chewing food, but does not include treating decay or tumors or extracting teeth. For the purposes of this section, “myofascial trigger point therapy” means the use of specific palpation, compression, stretching and corrective exercise for promoting optimum athleticism, and “persons experienced in that practice” means persons who, prior to October 1, 2003, have attended a minimum of two hundred hours of classroom, lecture and hands-on practice in myofascial trigger point therapy, including animal musculoskeletal anatomy and biomechanics, theory and application of animal myofascial trigger point techniques, factors that habituate a presenting condition and corrective exercise.

(1949 Rev., S. 4600; 1957, P.A. 360, S. 2; P.A. 79-262, S. 1; P.A. 81-57, S. 1, 2; P.A. 86-123, S. 3; P.A. 98-94; P.A. 03-277, S. 1; P.A. 04-109, S. 3; P.A. 05-288, S. 83.)

History: P.A. 79-262 replaced “and” following “condition” with “or”; P.A. 81-57 excluded the euthanizing of animals from consideration as practice of veterinary medicine; P.A. 86-123 eliminated provision exempting poultry from provisions of section; P.A. 98-94 excluded floating of teeth in horses by persons experienced in that practice from meaning of practice of veterinary medicine; P.A. 03-277 excluded the performance of myofascial trigger point therapy by persons experienced in that practice from the meaning of practicing veterinary medicine and defined “myofascial trigger point therapy” and “persons experienced in that practice”; P.A. 04-109 made technical changes, effective May 21, 2004; P.A. 05-288 made technical changes, effective July 13, 2005.



Section 20-198 - Qualifications for examination. Approved schools. Denial of eligibility for licensure.

(a) No person shall be granted a license to practice veterinary medicine, surgery or dentistry until the department finds that such person (1) was graduated with the degree of doctor of veterinary medicine, or its equivalent, from a school of veterinary medicine, surgery or dentistry which, at the time such person graduated, was accredited by the American Veterinary Medical Association, or (2) if graduated from a school located outside of the United States, its territories or Canada, graduated from a program acceptable to the American Veterinary Medical Association as required to receive certification by the Educational Commission for Foreign Veterinary Graduates. No person who was graduated from a school of veterinary medicine, surgery or dentistry that is not accredited by the American Veterinary Medical Association and that is located outside the United States, its territories or Canada shall be granted a license unless such person has also received certification from the Educational Commission for Foreign Veterinary Graduates or Program for the Assessment of Veterinary Education Equivalence.

(b) The department may, under such regulations as the Commissioner of Public Health may adopt, in accordance with chapter 54, with the advice and assistance of the board, deny eligibility for licensure to a graduate of a school that has been found to have provided fraudulent or inaccurate documentation regarding either the school’s educational program or the academic credentials of graduates of the school’s program or to have failed to meet educational standards prescribed in such regulations.

(1949 Rev., S. 4601, 4602; P.A. 80-484, S. 76, 176; P.A. 86-123, S. 4; P.A. 89-115, S. 2, 7; P.A. 93-381, S. 9, 39; P.A. 94-210, S. 26, 30; P.A. 95-257, S. 12, 21, 58; P.A. 03-252, S. 13; P.A. 05-272, S. 8; P.A. 07-252, S. 48.)

History: P.A. 80-484 essentially transferred powers previously held by board to department of health services, except power to approve schools which requires health services commissioner’s consent and deleted requirement that applicant present “certification of good moral character, signed by two reputable citizens”; P.A. 86-123 revised qualifications for licensure to distinguish between schools accredited by American Veterinary Medical Association and others approved by board and added provision specifying circumstances under which eligibility for licensure may be denied; P.A. 89-115 added the requirement for certification from the Educational Commission for Foreign Veterinary Graduates of the American Veterinary Medical Association for persons seeking a license who were educated outside the United States, its territories or Canada; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-210 amended Subdiv. (2) to approve degree programs deemed equivalent to programs accredited by the American Veterinary Medical Association, effective June 9, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-252 added Program for the Assessment of Veterinary Education Equivalence and made technical changes; P.A. 05-272 divided existing provisions into Subsecs. (a) and (b), amended Subsec. (a) to make technical changes, to remove reference to schools “located in the United States, its territories or Canada” and to add prohibition re granting of licenses to persons graduating from any school that is not accredited by the American Veterinary Medical Association, and amended Subsec. (b) to add a reference to chapter 54 and make a technical change; P.A. 07-252 revised qualification requirements for foreign veterinary graduates in Subsec. (a)(2) by requiring graduation “from a program acceptable to the American Veterinary Medical Association as required to receive certification by the Educational Commission for Foreign Veterinary Graduates”, effective July 12, 2007.



Section 20-199 - Examination. Fee.

No person shall be issued a license until such person has taken and passed, with a minimum passing grade established by the department with the consent of the board, written, oral or practical examinations prescribed by the department with the advice and consent of the board. Before being admitted to the examination, each applicant shall pay to the department the sum of five hundred sixty-five dollars and an applicant rejected by the department may be reexamined at any subsequent time, upon payment of the sum of five hundred sixty-five dollars for each appearance. The Department of Public Health under the supervision of the board shall hold such examinations at least once each year at such places as it designates and at such other times and places as it determines.

(1949 Rev., S. 4603, 4604; 1957, P.A. 360, S. 3, 4; 1959, P.A. 616, S. 59; June, 1971, P.A. 8, S. 67; P.A. 77-614, S. 265, 610; P.A. 80-484, S. 77, 176; P.A. 81-471, S. 45, 71; P.A. 86-123, S. 5; P.A. 89-251, S. 106, 203; May Sp. Sess. P.A. 92-6, S. 27, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 215.)

History: 1959 act doubled fees; 1971 act increased fee for first examination from $50 to $150; P.A. 77-614 required consent of consumer protection commissioner for subjects of examination, effective January 1, 1979; P.A. 80-484 transferred duties formerly held by board re examinations to department of health services, retaining board in advisory and supervisory capacity, deleted reference to commissioner of consumer protection and replaced minimum passing grade of 70% with minimum grade established by department; P.A. 81-471 changed requirement that exams be held in January and July to at least once each year and deleted provision authorizing board to prescribe form of examinations; P.A. 86-123 deleted reference to specific examination subject matter and provision requiring that applicant be notified of “the subject in which he is to be examined” and reorganized other provisions of section; P.A. 89-251 increased the fee from $150 to $450; May Sp. Sess. P.A. 92-6 raised reexamination fee from $50 to $450; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fees from $450 to $565.



Section 20-200 - Issuance of license or temporary permit to persons licensed to practice in another state or territory.

(a) Notwithstanding the provisions of section 20-198, the Department of Public Health may issue a license by endorsement to any veterinarian of good professional character who is currently licensed and practicing in some other state or territory, having requirements for admission determined by the department to be at least equal to the requirements of this state, upon the payment of a fee of five hundred sixty-five dollars to said department. Notwithstanding the provisions of section 20-198, the department may, upon payment of a fee of five hundred sixty-five dollars, issue a license without examination to a currently practicing, competent veterinarian in another state or territory who (1) holds a current valid license in good professional standing issued after examination by another state or territory that maintains licensing standards which, except for examination, are commensurate with this state’s standards, and (2) has worked continuously as a licensed veterinarian in an academic or clinical setting in another state or territory for a period of not less than five years immediately preceding the application for licensure without examination. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint. The department shall inform the board annually of the number of applications it receives for licensure under this section.

(b) The Department of Public Health may issue a temporary permit to an applicant for licensure without examination upon receipt of a completed application form, accompanied by the fee for licensure without examination, a copy of a current license from another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States, and a notarized affidavit attesting that the license is valid and belongs to the person requesting notarization. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days and shall not be renewable. The department shall not issue a temporary permit under this section to any applicant against whom professional disciplinary action is pending, or who is the subject of an unresolved complaint.

(1957, P.A. 360, S. 8; June, 1971, P.A. 8, S. 68; P.A. 80-484, S. 78, 176; P.A. 86-123, S. 6; P.A. 89-251, S. 107, 203; P.A. 93-381, S. 9, 39; P.A. 95-125, S. 3, 6; 95-257, S. 12, 21, 58; P.A. 03-252, S. 14; P.A. 05-272, S. 9; June Sp. Sess. P.A. 09-3, S. 216.)

History: 1971 act increased fee from $75 to $150; P.A. 80-484 transferred powers formerly held by board to department of health services, allowed unconditional waiver of examination, deleting requirement for practical examination of proficiency, required that applicants be of good “professional”, rather than “moral”, character, replaced requirement for five years’ experience with requirement that applicants be currently licensed and practicing and added provisions forbidding issuance of license to person involved in disciplinary action or unresolved complaint and requiring annual notification of number of applications received; P.A. 86-123 deleted provision requiring reciprocity for the issuance of a license to out-of-state veterinarians and added provisions regarding licensure without examination of out-of-state veterinarians; P.A. 89-251 increased the fee from $150 to $450; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-125 increased from $150 to $450 the fee for veterinarians from other states who meet the requirements of Subdivs. (1) to (3), effective June 7, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-252 replaced provision re issuance of license without examination with provision re issuance of license by endorsement, deleted requirement of certificate from out-of-state board, deleted requirement that veterinarian graduate from accredited school of veterinary medicine, surgery or dentistry and made technical changes; P.A. 05-272 designated existing provisions as Subsec. (a), made a technical change therein and added Subsec. (b) authorizing the issuance of temporary permits to veterinarians currently licensed and practicing in another state under certain circumstances; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees from $450 to $565.



Section 20-201 - Renewal of license.

Said department shall, annually in accordance with the provisions of section 19a-88, issue to each licensed veterinarian in the state, presenting an application for renewal of his license accompanied by the professional services fee for class I, as defined in section 33-182l, a receipt stating the fact of such payment, which receipt shall be a license to follow such practice for one year.

(1949 Rev., S. 4607; June, 1971, P.A. 8, S. 69; P.A. 80-484, S. 79, 176; P.A. 81-471, S. 46, 71; P.A. 89-251, S. 108, 203; May Sp. Sess. P.A. 92-16, S. 50, 89.)

History: 1971 act increased fee for timely renewal from $5 to $150 and for late renewal from $10 to $150; P.A. 80-484 replaced board with department of health services, made renewals subject to Sec. 19-45 as of January 1, 1981, made renewals valid for one year and deleted provision for $150 fee for late renewal; P.A. 81-471 deleted reference to October first as renewal date; P.A. 89-251 increased the renewal fee from $150 to $450; May Sp. Sess. 92-16 replaced $450 renewal fee with fee for professional service fee class I established pursuant to Sec. 33-182l.



Section 20-201a - Continuing education: Definitions; contact hours; attestation; record-keeping; exemptions, waivers and extensions; reinstatement of void licenses.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Public Health;

(2) “Contact hour” means a minimum of fifty minutes of continuing education activity;

(3) “Department” means the Department of Public Health;

(4) “Licensee” means any person who receives a license from the department pursuant to this chapter; and

(5) “Registration period” means the one-year period for which a license renewed in accordance with section 19a-88 is current and valid.

(b) Except as otherwise provided in this section, for registration periods beginning on and after July 1, 2011, a licensee applying for license renewal shall earn a minimum of twenty-four contact hours of continuing education within the preceding twenty-four-month period. Such continuing education shall (1) be in an area of the licensee’s practice; and (2) reflect the professional needs of the licensee in order to meet the veterinary health care needs of the public. Qualifying continuing education activities include, but are not limited to, courses, including on-line courses, offered or approved by national or state veterinary medical organizations, societies or associations, colleges or schools of veterinary medicine and other professional societies and organizations as appropriate to the educational needs of the licensee.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that he or she has satisfied the continuing education requirements of subsection (b) of this section on a form prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with such continuing education requirements for a minimum of three years following the year in which the continuing education activities were completed and shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing education requirements of this section.

(e) A licensee who is not engaged in active professional practice in any form during a registration period shall be exempt from the continuing education requirements of this section, provided the licensee submits to the department, prior to the expiration of the registration period, a notarized application for exemption on a form prescribed by the department and such other documentation as may be required by the department. The application for exemption pursuant to this subsection shall contain a statement that the licensee may not engage in professional practice until the licensee has met the continuing education requirements of this section.

(f) In individual cases involving medical disability or illness, the commissioner may, in the commissioner’s discretion, grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(g) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of twelve contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 09-232, S. 10.)

History: P.A. 09-232 effective July 1, 2009.



Section 20-202 - Disciplinary action; grounds.

After notice and opportunity for hearing as provided in the regulations established by the Commissioner of Public Health, said board may take any of the actions set forth in section 19a-17 for any of the following causes: (1) The presentation to the board of any diploma, license or certificate illegally or fraudulently obtained; (2) proof that the holder of such license or certificate has become unfit or incompetent or has been guilty of cruelty, unskillfulness or negligence towards animals and birds. In determining whether the holder of such license has acted with negligence, the board may consider standards of care and guidelines published by the American Veterinary Medical Association including, but not limited to, guidelines for the use, distribution and prescribing of prescription drugs; (3) conviction of the violation of any of the provisions of this chapter by any court of criminal jurisdiction, provided no license or registration shall be revoked or suspended because of such conviction if an appeal to a higher court has been filed until such appeal has been determined by the higher court and the conviction sustained; (4) the violation of any of the provisions of this chapter or the refusal to comply with any of said provisions; (5) the publication or circulation of any statement of a character tending to deceive or mislead the public; (6) the supplying of drugs, biologics, instruments or any substances or devices by which unqualified persons may practice veterinary medicine, surgery and dentistry, except that such drugs, biologics, instruments, substances or devices may be supplied to a farmer for his own animals or birds; (7) fraudulent issue or use of any health certificate, vaccination certificate, test chart or other blank form used in the practice of veterinary medicine relating to the dissemination of animal disease, transportation of diseased animals or the sale of inedible products of animal origin for human consumption; (8) knowingly having professional association with, or knowingly employing any person who is unlawfully practicing veterinary medicine; (9) failure to keep veterinary premises and equipment in a clean and sanitary condition; (10) physical or mental illness, emotional disorder or loss of motor skill, including but not limited to, deterioration through the aging process; (11) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; or (12) failure to comply with the continuing education requirements prescribed in section 20-201a. A violation of any of the provisions of this chapter by any unlicensed employee in the practice of veterinary medicine, with the knowledge of his employer, shall be deemed a violation thereof by his employer. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(1949 Rev., S. 4604; 1957, P.A. 360, S. 4; P.A. 77-614, S. 266, 610; P.A. 79-262, S. 2; P.A. 80-484, S. 80, 176; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; 95-271, S. 38, 40; P.A. 09-232, S. 11; P.A. 13-230, S. 1.)

History: P.A. 77-614 specified that there must be notice and opportunity for hearing before revocation or suspension of license, effective January 1, 1979; P.A. 79-262 added Subdivs. (15) and (16) allowing suspension or revocation of license for having professional association with or employing unlawful practitioner or failure to maintain sanitary conditions; P.A. 80-484 extended applicability to disciplinary actions listed in Sec. 19-4s, rewrote and moved provisions re grounds for disciplinary action involving felony conviction and vice or drug addiction, replaced regulations of consumer protection commissioner with regulations of health services commissioner, deleted Subdivs. (3) re conviction of crime of moral turpitude, (7) to (11) re various types of advertising and (12) re unprofessional conduct, added new Subdivs. re grounds of physical or mental illness, etc., renumbering and numbering as necessary, and added provisions re physical and mental examinations and re petitions to court for enforcement of orders or actions; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 amended Subdiv. (2) to require “negligence” rather than “gross negligence”; P.A. 09-232 added Subdiv. (12) re disciplinary action for failure to comply with prescribed continuing education requirements; P.A. 13-230 amended Subdiv. (2) by adding provision re authority of board to consider standards of care and guidelines published by the American Veterinary Medical Association.



Section 20-203 - Appeal.

Any person aggrieved by a final decision of said board taken under section 19a-17 may appeal therefrom as provided in section 4-183. Such appeal shall be privileged.

(1949 Rev., S. 4605; 1957, P.A. 360, S. 6; 1971, P.A. 179, S. 14; 870, S. 63; P.A. 76-436, S. 427, 681; P.A. 77-603, S. 73, 125; 77-614, S. 267, 610; P.A. 78-280, S. 45, 127; P.A. 80-484, S. 81, 176; P.A. 96-47, S. 10.)

History: 1971 acts required that petition be brought within 15 days and between 12 and 30 days after service rather than at next return day or “next but one” and, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable, replaced superior court with court of common pleas; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced provisions re petitions to court with statement that appeals be made in accordance with Sec. 4-183, retaining privileged status of appeals; P.A. 77-614 deleted provision granting appeals privileged status, effective January 1, 1979; P.A. 78-280 restored provision granting appeals privileged status; P.A. 80-484 replaced reference to revocation of license under Sec. 20-202 with reference to disciplinary actions under Sec. 19-4s; P.A. 96-47 changed “any action” to “a final decision”.



Section 20-204 - Charges against veterinarian.

Section 20-204 is repealed.

(1957, P.A. 360, S. 5; P.A. 80-484, S. 175, 176.)



Section 20-204a - Allegations of wrongdoing, investigation by department.

(a) The department shall investigate each allegation of any act or omission by a veterinarian specified in section 20-202. The investigation shall be conducted in accordance with the provisions of section 19a-14 to determine if probable cause exists to issue a statement of charges and to institute proceedings against the veterinarian. Such investigation shall be concluded not later than twelve months from the date the allegation is submitted to the department.

(b) Except as provided in subsections (c) and (d) of this section, the investigation shall be confidential and not subject to disclosure under section 1-210 and no person may disclose knowledge of the investigation to a third party unless the veterinarian requests that the investigation be open.

(c) If the department makes a finding of no probable cause to take action under section 20-202 or fails to make a finding within the twelve-month period required by subsection (b) of this section, the allegation submitted pursuant to subsection (a) of this section and the entire record of the investigation may remain confidential and no person shall disclose knowledge of such investigation to a third party unless the veterinarian requests that it be open.

(d) If the department makes a finding that there is probable cause to take action under section 20-202, the allegation submitted pursuant to subsection (a) of this section and the entire record of such investigation shall be deemed a public record, in accordance with section 1-210.

(P.A. 98-166, S. 1, 9.)

History: P.A. 98-166 effective June 4, 1998.



Section 20-205 - When provisions not applicable.

The provisions of this chapter shall not apply to any person in governmental employ while acting in the scope of his or her employment, or to any person who furnishes medical or surgical assistance without compensation in an emergency, or to any veterinarian, licensed in another state, who is employed as a direct consultant for not more than ten days during any calendar year with any practitioner licensed in conformity with the provisions of section 20-197. The provisions of this chapter shall not apply to any hospital, educational institution or laboratory or any state or federal institution, or any employee of, student in or person associated with any such hospital, educational institution or laboratory or state or federal institution, while engaged in research or studies involving the use of medical, surgical or dental procedures, or to the owner of any animal or livestock or his or her employee while administering to such animal or livestock.

(1949 Rev., S. 4606; 1957, P.A. 360, S. 7; P.A. 86-123, S. 7; P.A. 03-198, S. 2; P.A. 04-257, S. 40.)

History: P.A. 86-123 specified that out-of-state licensees may serve as consultants for not more than 10 days and deleted provision prohibiting construction of chapter so as to prohibit a registered physician from prescribing for domestic animals; P.A. 03-198 excluded owners of animals who are administering to their animals from requirement to have veterinary license and made a technical change; P.A. 04-257 made technical changes, effective June 14, 2004.



Section 20-205a - Disposition of abandoned animals.

Any veterinarian may dispose of any animal abandoned in his establishment, provided he shall give notice of his intention to do so to the owner at his last-known address by registered or certified mail, return receipt requested, and shall allow a period of fifteen days to elapse after the receipt is returned before disposing of such animal; but, if the owner cannot be located at such address, the veterinarian shall give such notice by publication in a newspaper having a circulation in the town in which such owner was last known to reside, and shall allow a period of fifteen days to elapse after such publication before disposing of such animal.

(1959, P.A. 345; P.A. 81-137.)

History: P.A. 81-137 reduced from 30 to 15 the number of days a veterinarian must maintain an abandoned animal after giving notice of his intention to dispose of the animal.



Section 20-205b - Euthanization of cat or dog by licensed veterinarian. Exceptions. Penalty. Defense.

(a) Whenever any cat or dog is euthanized, such euthanization shall be performed in a humane manner by a licensed veterinarian, provided nothing in this section shall be construed to limit the killing of any cat or dog while such cat or dog is attacking a person or another animal under circumstances where a reasonable person would consider such attack life threatening to a person or another animal or likely to cause serious physical injury to a person or another animal. Nothing in this section shall be deemed to apply to (1) the euthanization of any farm animal or livestock, (2) the euthanization of any cat or dog by any law enforcement officer in the course of his or her duties or as described in section 20-197, (3) the euthanization of any dog in accordance with the provisions of section 22-332b and regulations adopted under said section, or (4) the euthanization of any animal in a facility subject to regulation by the United States Department of Health and Human Services National Institutes of Health Office of Laboratory Animal Welfare.

(b) Any person who violates the provisions of this section shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(c) It shall be a defense to prosecution under this section that such person euthanized such cat or dog with a life-threatening injury or condition in order to prevent such cat’s or dog’s further suffering.

(P.A. 13-236, S. 1.)

History: P.A. 13-236 effective July 2, 2013.



Section 20-206 - Penalty.

(a) Any person who practices veterinary medicine, surgery or dentistry in violation of any of the provisions of this chapter shall be subject to the disciplinary actions specified in section 19a-17.

(b) Any person not licensed as provided in this chapter who represents himself as a veterinarian or, having had his license suspended or revoked continues to represent himself as a veterinarian or carries on veterinary medicine, surgery or dentistry as defined in section 20-197, shall be fined not more than three hundred dollars or imprisoned not more than six months or both. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this subsection. Any such person shall be enjoined from such practice by the Superior Court upon application by the Connecticut Board of Veterinary Medicine. The Department of Public Health may, on its own initiative or at the request of the board, investigate any alleged violation of this chapter or any regulations adopted thereunder.

(1949 Rev., S. 4608; P.A. 85-314; P.A. 86-123, S. 9; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-166, S. 2, 9.)

History: P.A. 85-314 was incorporated as Subsec. (b) through editorial action; P.A. 86-123 changed name of board from “board of veterinary registration and examination” to “Connecticut board of veterinary medicine”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-166 amended Subsec. (a) to change penalty from fine and imprisonment to disciplinary actions under Sec. 19a-17, effective June 4, 1998.






Chapter 384a - Massage Therapists

Section 20-206a - Definitions.

As used in subsection (c) of section 19a-14, and sections 20-206a to 20-206g, inclusive:

(a) “Commissioner” means the Commissioner of Public Health.

(b) “Department” means the Department of Public Health.

(c) “Massage therapist” means a person who has been licensed to practice massage therapy under the provisions of sections 20-206a to 20-206f, inclusive.

(d) “Massage therapy” means the systematic and scientific manipulation and treatment of the soft tissues of the body, by use of pressure, friction, stroking, percussion, kneading, vibration by manual or mechanical means, range of motion and nonspecific stretching. Massage therapy may include the use of oil, ice, hot and cold packs, tub, shower, steam, dry heat, or cabinet baths, for the purpose of, but not limited to, maintaining good health and establishing and maintaining good physical and mental condition. Massage therapy does not encompass (1) diagnosis, the prescribing of drugs or medicines, spinal or other joint manipulations, (2) any service or procedure for which a license to practice medicine, chiropractic, natureopathy, physical therapy, or podiatry is required by law, or (3) Thai yoga practiced by a person who is registered as a yoga teacher with the Yoga Alliance Registry and has completed two hundred hours of training in Thai yoga.

(e) “Massage” shall have the same meaning as “massage therapy”, as defined in subsection (d) of this section.

(P.A. 88-362, S. 6; P.A. 92-202, S. 1, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-35, S. 1; P.A. 13-37, S. 2.)

History: P.A. 92-202 amended Subsec. (c) to substitute “licensed” for “certified”, effective June 1, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-35 made definitions applicable to Secs. 20-206a to 20-206g, changed “Connecticut licensed massage therapist” to “massage therapist” and replaced “20-206c” with “20-206f” in Subsec. (c) and added Subsec. (e) defining “massage”, effective January 1, 2008; P.A. 13-37 amended Subsec. (d) to redefine “massage therapy” by adding provision re Thai yoga and making technical changes.



Section 20-206b - Practice restricted to licensed persons. Qualifications. Application and renewal. Fees. Exceptions. Medical referral required. Penalty for practice or use of title by unlicensed person. Penalty for knowing and wilful employment of unlicensed person.

(a) No person shall engage in the practice of massage therapy unless the person has obtained a license from the department pursuant to this section. Each person seeking licensure as a massage therapist shall make application on forms prescribed by the department, pay an application fee of three hundred seventy-five dollars and present to the department satisfactory evidence that the applicant: (1) Has graduated from a school of massage therapy offering a course of study of not less than five hundred classroom hours, with the instructor present, that, at the time of the applicant’s graduation, had a current school code assigned by the National Certification Board for Therapeutic Massage and Bodywork and was either (A) accredited by an agency recognized by the United States Department of Education or by a state board of postsecondary technical trade and business schools, or (B) accredited by the Commission on Massage Therapy Accreditation, and (2) has passed the National Certification Examination for Therapeutic Massage and Bodywork. Passing scores on the examination shall be prescribed by the department. The National Certification Board for Therapeutic Massage and Bodywork’s national examination for state licensing option shall not satisfy the examination requirements for a person seeking licensure pursuant to this section.

(b) Licenses shall be renewed once every two years in accordance with the provisions of section 19a-88. The fee for renewal shall be two hundred fifty dollars. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in this or any other state or jurisdiction. Any certificate granted by the department prior to June 1, 1993, shall be deemed a valid license permitting continuance of profession subject to the provisions of this chapter.

(c) (1) Notwithstanding the provisions of subsection (a) of this section, the department may issue a license to an applicant whose school of massage therapy does not satisfy the requirement of subparagraph (A) or (B) of subdivision (1) of said subsection (a), provided the school held, at the time of the applicant’s graduation, a certificate issued by the Commissioner of Education pursuant to section 10-7b and provided the applicant graduated within thirty-three months of the date such school first offered the curriculum completed by the applicant. No license shall be issued under this subsection to a graduate of a school that fails to apply for and obtain accreditation by (A) an accrediting agency recognized by the United States Department of Education, or (B) the Commission on Massage Therapy Accreditation within thirty-three months of the date such school first offered the curriculum.

(2) Notwithstanding the provisions of subsection (a) of this section and subdivision (1) of this subsection, the department may issue a license to an applicant who submits evidence satisfactory to the commissioner that the applicant (A) was enrolled, on or before July 1, 2005, in a school of massage therapy that was approved or accredited by a state board of postsecondary technical trade and business schools or a state agency recognized as such state’s board of postsecondary technical trade and business schools, (B) graduated from a school of massage therapy with a course of study of not less than five hundred classroom hours, with the instructor present, that at the time of the applicant’s graduation was approved or accredited by a state board of postsecondary technical trade and business schools or a state agency recognized as such state’s board of postsecondary technical trade and business schools, and (C) has passed the National Certification Examination for Therapeutic Massage and Bodywork. Passing scores on the examination shall be prescribed by the department.

(d) Each person licensed pursuant to this section has an affirmative duty to make a written referral to a licensed healing arts practitioner, as defined in section 20-1, of any client who has any physical or medical condition that would constitute a contraindication for massage therapy or that may require evaluation or treatment beyond the scope of massage therapy.

(e) No person shall use the title “massage therapist”, “licensed massage therapist”, “massage practitioner”, “massagist”, “masseur” or “masseuse”, unless the person holds a license issued in accordance with this section or other applicable law.

(f) Notwithstanding the provisions of subsection (a) of this section, the commissioner may issue a license to an out-of-state applicant who submits evidence satisfactory to the commissioner of either: (1) (A) A current license to practice therapeutic massage from another state or jurisdiction, (B) documentation of practice for at least one year immediately preceding application, and (C) successful completion of the National Certification Examination for Therapeutic Massage and Bodywork; or (2) (A) graduation from a school of massage therapy offering a course of study of not less than five hundred classroom hours, with the instructor present, and, at the time of the applicant’s graduation, was either (i) accredited by an agency recognized by the United States Department of Education or by a state board of postsecondary technical trade and business schools, or (ii) accredited by the Commission on Massage Therapy Accreditation, and (B) successful completion of the National Certification Examination for Therapeutic Massage and Bodywork.

(g) Any person who violates the provisions of subsection (a) or (e) of this section shall be guilty of a class C misdemeanor.

(h) Any employer who knowingly and wilfully employs a person who is in violation of the provisions of subsection (a) or (e) of this section to engage in massage therapy shall be guilty of a class C misdemeanor.

(P.A. 88-362, S. 7; P.A. 92-202, S. 2, 5; P.A. 93-296, S. 2, 10; P.A. 94-210, S. 24, 30; May 25 Sp. Sess. P.A. 94-1, S. 121, 130; P.A. 95-328, S. 1, 4; P.A. 97-213, S. 11, 13; P.A. 98-166, S. 8, 9; P.A. 99-126, S. 1; June Sp. Sess. P.A. 01-4, S. 49, 58; June 30 Sp. Sess. P.A. 03-3, S. 21; P.A. 04-221, S. 35; P.A. 07-35, S. 2; 07-217, S. 85; P.A. 09-182, S. 1; June Sp. Sess. P.A. 09-3, S. 217; P.A. 12-64, S. 1; 12-197, S. 15.)

History: P.A. 92-202 amended Subsec. (a) to add provisions that no person may practice after October 1, 1993, without a license, to raise the fee to $300, to add a renewal fee of $100 and to make provisions for those currently practicing under certificates and amended Subsecs. (b) and (c) to replace “certified” with “licensed”, effective June 1, 1993; P.A. 93-296 amended Subsec. (a) to extend date from October 1, 1993, to February 1, 1994, and to add Commission on Massage Training Accreditation/Approval, inserted new Subsec. (b) re exceptions to Subsec. (a) requirements and relettered former Subsecs. (b) and (c) accordingly, effective June 29, 1993; P.A. 94-210 amended Subsec. (a) to change February 1, 1994, to June 30, 1994, effective June 9, 1994; May 25 Sp. Sess. 94-1 amended Subsec. (a) to add February 1, 1994 as end date for meeting Subdiv. (1) or (2) requirements, effective July 1, 1994; P.A. 95-328 expanded acceptable accrediting agencies in Subsec. (a) to include those recognized by a state and added as an alternative examination one approved by the American Massage Therapy Association prior to July 1, 1995, effective July 13, 1995; P.A. 97-213 amended Subsec. (a)(1) to substitute “graduated from a school of massage therapy offering” for “successfully completed”, required that, for purposes of Subparas. (A) and (B), school be accredited at the time of the applicant’s graduation, rewrote provisions and made technical changes, amended Subsec. (a)(2) to delete exception for certain applicants prior to June 30, 1994, and added new Subsec. (e) to allow commissioner to issue license to certain applicants who apply not later than October 1, 1997, effective June 26, 1997; P.A. 98-166 amended Subsec. (e) by deleting reference to licensure based on a foreign degree prior to October 1, 1997, added new Subdiv. (1) re Connecticut license based on foreign license, certification or training, renumbered former Subdiv. (1) as Subdiv. (2) allowing Connecticut licensure based on foreign license, certification or training provided application is prior to October 1, 1998, effective June 4, 1998; P.A. 99-126 amended Subsec. (a)(1)(A) by replacing “and approved by the American Massage Therapy Association” with “or by a state board of postsecondary technical trade and business schools” amended Subsec. (a)(1)(B) by replacing “Training Accreditation/Approval” with “Therapy Accreditation”, amended Subsec. (a)(2) by replacing “an examination prescribed by the department or has passed a national certification examination approved by the American Massage Therapy Association prior to July 1, 1995” with “the National Certification Examination for Therapeutic Massage and Bodywork”, divided Subsec. (a) into Subsecs. (a) and (b) and relettered the remaining Subsecs., amended Subsec. (b) by changing “state or territory” to “state or jurisdiction”, amended Subsec. (c) by dividing qualifications into Subdivs. (1) and (2), deleting “and either accreditation or approval by” in Subdiv. (1) and replacing “Training Accreditation/Approval” with “Therapy Accreditation” in Subdiv. (2), amended Subsec. (f)(1) by replacing “a license, certification or training with focus on” with “a current license to practice”, deleted former Subsec. (f)(2) that allowed licensure based on foreign license, certification or training, deleted former Subsec. (f)(3) that allowed licensure based on licensure as a nurse with certification as a neuromuscular therapist or by the National Certification Board for Massage and Body Work, added new Subsec. (f)(2) re documentation of practice for at least one year immediately preceding application, added new Subsec. (f)(3) re successful completion of the National Certification Examination for Therapeutic Massage and Bodywork and made technical changes; June Sp. Sess. P.A. 01-4 amended Subsec. (f) by changing “applicant” to “out-of-state applicant”, designating existing Subdivs. (1) to (3) as Subdivs. (1)(A) to (1)(C) and adding new Subdiv. (2) re alternative licensing requirements, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (b) by changing license renewal from annually to biennially and increasing renewal fee from $100 to $200, effective January 1, 2004; P.A. 04-221 amended Subsec. (c) by designating existing provisions as Subdiv. (1), making a technical change therein, and adding Subdiv. (2) re alternative qualifications for licensure, effective June 8, 2004; P.A. 07-35 deleted Connecticut licensed massage therapist and added massage therapist, licensed massage therapist, massage practitioner, massagist, masseur or masseuse in Subsec. (e), effective January 1, 2008; P.A. 07-217 made technical changes in Subsec. (c)(1), effective July 12, 2007; P.A. 09-182 added Subsec. (g) re penalty for violation of Subsec. (a) or (e); June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $300 to $375 and amended Subsec. (b) to increase fee from $200 to $250; P.A. 12-64 added Subsec. (h) re penalty for knowing and wilful employment of unlicensed person; P.A. 12-197 amended Subsec. (a) by adding requirement that school from which person graduated had a current code assigned by the National Certification Board for Therapeutic Massage and Bodywork in Subdiv. (1) and adding provision re national examination for state licensing option not to satisfy examination requirements.



Section 20-206c - Disciplinary action. Grounds.

The department may take any action set forth in section 19a-17 if a person issued a license pursuant to section 20-206b fails to conform to the accepted standards of the massage therapy profession, including, but not limited to, the following: Conviction of a felony; fraud or deceit in the practice of massage therapy; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries into any client record pertaining to massage therapy; failure to make a written referral, as required in section 20-206b; violation of any provisions of sections 20-206a to 20-206c, inclusive. The commissioner may order a license holder to submit to a reasonable physical or mental examination if the license holder’s physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under said section, the cause of the action and the date of a hearing on the action shall be given and an opportunity for hearing afforded in accordance with the provisions of chapter 54.

(P.A. 88-230, S. 1, 12; 88-362, S. 8; P.A. 90-98, S. 1, 2; P.A. 92-202, S. 3, 5; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-126, S. 2.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 92-202 replaced “certificate” with “license”, effective June 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-126 deleted reference to Subsec. (b) of Sec. 20-206b and replaced “his” with “the license holder’s”.



Section 20-206d - Exempt activities.

(a) No provision of this chapter shall be construed to prohibit a student of massage therapy enrolled in a school of massage therapy which satisfies the requirements of section 20-206b from performing work as a required component of his or her course of study at such school, provided the student shall not hold himself or herself out as licensed as a massage therapist and shall not receive compensation for such work.

(b) No provision of this chapter shall be construed to prohibit an instructor of massage therapy from demonstrating massage therapy techniques as a component of a course of instruction in a course, seminar or workshop, provided (1) the instruction is under the direct supervision of a licensed massage therapist; (2) the instructor is not a resident of this state; (3) the instructor does not represent himself or herself as a massage therapist; (4) the instructor is licensed or certified as a massage therapist in his or her home state, territory or country, if such licensure or certification is required; (5) the instructor does not receive compensation for massage therapy services, other than compensation as an instructor; and (6) the demonstrated massage therapy services are available only to persons enrolled in the course, seminar or workshop.

(c) No provision of this chapter shall be construed to prohibit an out-of-state massage therapist who (1) is licensed or certified in another state whose standards for licensure or certification are equivalent to or greater than those required in this state, or (2) if licensure or certification is not required in such other state, is a member in good standing of the American Massage Therapy Association, from providing uncompensated massage therapy services during the Special Olympics or similar athletic competitions for persons with disabilities, provided such out-of-state massage therapist (A) does not represent himself or herself to be a massage therapist; (B) provides massage therapy under the supervision of a massage therapist; and (C) only provides massage therapy to persons participating in the Special Olympics or similar athletic competitions for persons with disabilities.

(P.A. 93-296, S. 3, 10; P.A. 95-328, S. 2, 4; P.A. 05-272, S. 21; P.A. 07-35, S. 4.)

History: P.A. 93-296 effective June 29, 1993; P.A. 95-328 added Subsec. (b) re exemption for out-of-state instructors; P.A. 05-272 added Subsec. (c) to create exemption allowing out-of-state massage therapists to provide uncompensated massage therapy services during Special Olympics or similar athletic competitions for persons with disabilities under certain circumstances, effective July 13, 2005; P.A. 07-35 made technical changes in Subsecs. (a) and (b) and deleted “Connecticut licensed” in Subsecs. (b) and (c), effective January 1, 2008.



Section 20-206e - Temporary permit.

The department may, upon receipt of an application for massage therapist licensure, accompanied by the licensure application fee of three hundred seventy-five dollars, issue a temporary permit to a person who has met the requirements of subsection (a) of section 20-206b, except that the applicant has not yet sat for or received the results of the examination required under said subsection (a). Such temporary permit shall authorize the permittee to practice as a massage therapist under the supervision of a person licensed pursuant to section 20-206b. Such practice shall be limited to those settings where the licensed supervisor is physically present on the premises and is immediately available to render assistance and supervision, as needed, to the permittee. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days after the date of completion of the required course of study in massage therapy and shall not be renewable. Such permit shall become void and shall not be reissued in the event that the permittee fails to pass the examination for licensure. No permit shall be issued to any person who has previously failed the examination for licensure prescribed pursuant to section 20-206b or who is the subject of an unresolved complaint or pending professional disciplinary action. Violation of the restrictions on practice set forth in this section may constitute a basis for denial of licensure as a massage therapist.

(P.A. 94-210, S. 11, 30; P.A. 99-126, S. 3; P.A. 04-221, S. 12; June Sp. Sess. P.A. 09-3, S. 218.)

History: P.A. 94-210 effective June 9, 1994; P.A. 99-126 deleted provision re completion of a course of study satisfying requirements of Sec. 20-206b(a)(1) or (b), added provision allowing temporary license to a person who has met the requirements of Sec. 20-206b(a) but has not yet sat for or received the result of the required examination and made technical changes; P.A. 04-221 limited temporary permit to 120 days, prohibited renewal of such permit and made technical and conforming changes; June Sp. Sess. P.A. 09-3 increased licensure application fee from $300 to $375.



Section 20-206f - Continuing education requirements.

(a) Each person licensed in accordance with the provisions of sections 20-206a to 20-206e, inclusive, shall complete a minimum of twenty-four hours of continuing education every four years. Such four-year period shall commence on the first date of renewal of the licensee’s license after October 1, 2003. The continuing education shall be in areas related to the licensee’s practice, including, but not limited to, courses offered by providers that are approved by the National Certification Board for Therapeutic Massage and Bodywork.

(b) No more than six continuing education units shall be completed via the Internet or distance learning and no more than twelve continuing education units shall be obtained from providers that are not approved by the National Certification Board for Therapeutic Massage and Bodywork. For purposes of this section, “continuing education unit” means fifty to sixty minutes of participation in accredited continuing professional education.

(c) The Department of Public Health may require an applicant for license renewal to submit evidence of continuing education on forms that may be prescribed by the department. Each licensee shall maintain records, or certificates or other evidence of compliance with continuing education requirements for a period of six years. Failure on the part of the licensee to demonstrate that such continuing education requirements have been met shall be grounds for disciplinary action pursuant to section 20-206c.

(d) This section shall not apply to licensees who have been continuously licensed since February 1, 1994. The continuing education requirements shall be waived for licensees applying for licensure renewal for the first time. The department may, for a licensee who has a medical disability or illness, grant a waiver of the continuing education requirements for a specific period of time or may grant the licensee an extension of time in which to fulfill the requirements.

(P.A. 03-118, S. 3; P.A. 04-221, S. 25.)

History: P.A. 04-221 amended Subsec. (d) by changing beginning date for continuous licensure from October 1, 1993, to February 1, 1994, effective June 8, 2004.



Section 20-206g - Advertising by massage therapists. Requirements and prohibitions. Exemption.

(a) As used in this section, “advertise” includes, but is not limited to, the issuance of any card, sign or device to any person; causing, permitting or allowing any sign or marking on or in any building, vehicle or structure; advertising in any newspaper or magazine, or the placement of any listing or advertisement in any directory under a classification or heading that includes the words “massage”, “massage therapist”, “massage therapy”, “massage therapy establishment”, “shiatsu”, “acupressure”, “Thai massage”, “Thai yoga massage” or “Thai yoga”.

(b) No person, firm, partnership or corporation shall advertise any of the services included in the definition of massage therapy in any manner using the term or title “massage”, “shiatsu”, “acupressure”, “Thai massage”, “Thai yoga massage” or “Thai yoga”, except as provided in subsection (e) of this section, unless such services are performed by a massage therapist.

(c) Each person who holds a license as a massage therapist shall include his or her license number in any advertisement for such person’s massage therapy services that appears in a newspaper, telephone directory or other advertising medium.

(d) It shall be a violation of this section for any person who does not hold a current license as a massage therapist to advertise massage therapy services by using the term “massage”, “massage therapist”, “licensed massage therapist”, “massage practitioner”, “massagist”, “masseur” or “masseuse”, “shiatsu”, “acupressure”, “Thai massage”, “Thai yoga massage” or “Thai yoga”, except as provided in subsection (e) of this section.

(e) A person who does not hold a current license as a massage therapist but who is registered as a yoga teacher with the Yoga Alliance Registry and has completed two hundred hours of training in Thai yoga may advertise “Thai yoga” services.

(P.A. 07-35, S. 3; P.A. 12-64, S. 2; P.A. 13-37, S. 1.)

History: P.A. 07-35 effective January 1, 2008; P.A. 12-64 amended Subsecs. (a), (b) and (d) by adding references to shiatsu, acupressure, Thai massage, Thai yoga massage and Thai yoga; P.A. 13-37 amended Subsecs. (b) and (d) by adding reference to exception in Subsec. (e), and added Subsec. (e) re Thai yoga.



Section 20-206h - Enforcement within available appropriations. Formal investigations.

(a) The Commissioner of Public Health shall carry out the commissioner’s responsibilities with respect to enforcement of the provisions of sections 20-206b, 20-206d and 20-206g within available appropriations.

(b) If the commissioner has cause to believe, based upon credible information or complaint, that any person has violated the provisions of section 20-206b, 20-206d or 20-206g, the commissioner may, not later than thirty days after receiving such information or complaint, begin a formal investigation of the alleged violation. In the course of such formal investigation, the commissioner may inquire as to whether a person under investigation obtained a license from the department legally by comparing the photograph on such person’s identification with a photograph of such person obtained from the National Certification Board for Therapeutic Massage and Bodywork or from a company contracted by said board to administer massage exams. Photographs that do not match shall constitute prima facie evidence that such person is engaging in the practice of massage therapy without a license in violation of section 20-206b. For purposes of this subsection, “identification” means a motor vehicle operator’s license issued pursuant to section 14-36 or any other valid form of identification issued by the federal government or a state or municipal government, provided such identification includes a photograph.

(P.A. 07-252, S. 49; P.A. 12-64, S. 3.)

History: P.A. 07-252 effective July 12, 2007; P.A. 12-64 designated existing provisions as Subsec. (a) and added Subsec. (b) re formal investigations.






Chapter 384b - Dietitian-Nutritionists

Section 20-206m - Definitions.

As used in this section and sections 20-206n to 20-206t, inclusive:

(1) “Department” means the Department of Public Health.

(2) “Commissioner” means the Commissioner of Public Health.

(3) “Nutrition assessment” means the evaluation of the nutrition needs of individuals and groups based upon appropriate biochemical, physical, and dietary data to determine nutrient needs and recommend appropriate nutrition intake including enteral and parental nutrition.

(4) “Nutrition counseling” means advising and assisting individuals or groups on appropriate nutrition intake by integrating information from the nutrition assessment.

(5) “Dietetics or nutrition practice” means the integration and application of the principles derived from the sciences of nutrition, biochemistry, food, physiology, and behavioral and social sciences to provide nutrition services that include: (A) Nutrition assessment; (B) the establishment of priorities, goals, and objectives that meet nutrition needs; (C) the provision of nutrition counseling in health and disease; (D) the development, implementation and management of nutrition care plans; and (E) the evaluation and maintenance of appropriate standards of quality in food and nutrition. The term “dietetics or nutrition practice” does not include the administration of nutrition by any route other than oral administration and does not include the issuance of orders for laboratory or other diagnostic tests or orders intended to be implemented by any person licensed pursuant to chapter 378.

(P.A. 94-210, S. 12; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-206n - Certification. Qualifications.

(a) The department may, upon receipt of an application and fee of one hundred ninety dollars, issue a certificate as a dietitian-nutritionist to any applicant who has presented to the commissioner satisfactory evidence that (1) such applicant is certified as a registered dietitian by the Commission on Dietetic Registration, or (2) such applicant has (A) successfully passed a written examination prescribed by the commissioner, and (B) received a master’s degree or doctoral degree, from an institution of higher education accredited to grant such degree by a regional accrediting agency recognized by the United States Department of Education, with a major course of study which focused primarily on human nutrition or dietetics and which included a minimum of thirty graduate semester credits, twenty-one of which shall be in not fewer than five of the following content areas: (i) Human nutrition or nutrition in the life cycle, (ii) nutrition biochemistry, (iii) nutrition assessment, (iv) food composition or food science, (v) health education or nutrition counseling, (vi) nutrition in health and disease, and (vii) community nutrition or public health nutrition.

(b) No certificate shall be issued under this section to any applicant against whom a professional disciplinary action is pending or who is the subject of an unresolved complaint.

(P.A. 94-210, S. 13; P.A. 02-89, S. 49; June Sp. Sess. P.A. 09-3, S. 219.)

History: P.A. 02-89 amended Subsec. (a) to make technical changes for purposes of gender neutrality, deleted as obsolete Subsecs. (b) and (c) authorizing the commissioner, not later than January 1, 1996, to issue a certificate without examination to any applicant residing in this state on October 1, 1994, who meets certain educational and work experience requirements and redesignated Subsec. (d) as Subsec. (b); June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $150 to $190.



Section 20-206o - Certification without examination of applicants currently licensed or certified in another jurisdiction.

The department may, upon receipt of an application and fee of one hundred ninety dollars, issue a certificate without examination to any person who presents proof of current licensure or certification as a dietitian or nutritionist in another state, the District of Columbia, or territory of the United States which maintains standards for certification determined by the department to be equal to or higher than those of this state. No certificate shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(P.A. 94-210, S. 14; June Sp. Sess. P.A. 09-3, S. 220.)

History: June Sp. Sess. P.A. 09-3 increased fee from $150 to $190.



Section 20-206p - Use of title.

No person who is not certified by the Department of Public Health as a dietitian-nutritionist shall represent himself as being so certified or use in connection with his name the term “Connecticut Certified Dietitian-Nutritionist”, “Connecticut Certified Dietitian”, “Connecticut Certified Nutritionist”, or the letters “C.D.-N.”, “C.D.”, “C.N.” or any other letters, words or insignia indicating or implying that he is a certified dietitian-nutritionist in this state. Any person who violates the provisions of this section or who obtains or attempts to obtain certification as a dietitian-nutritionist by any wilful misrepresentation or any fraudulent representation shall be guilty of a class D felony. Failure to renew a certificate in a timely manner shall not constitute a violation for the purposes of this section.

(P.A. 94-210, S. 15; P.A. 95-257, S. 12, 21, 58; P.A. 13-258, S. 83.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony.



Section 20-206q - Verbal orders from physicians.

When a physician conveys an order for a diet or means of nutritional support to a certified dietitian-nutritionist by verbal means for a patient in an institution, as defined in section 19a-490, such order shall be received and immediately committed to writing in the patient’s chart by the certified dietitian-nutritionist. Any order so written may be acted upon by the institution’s nurses and physician assistants with the same authority as if the order were received directly from the physician. Any order conveyed in this manner shall be countersigned by the physician within twenty-four hours unless otherwise provided by state or federal law or regulations.

(P.A. 94-210, S. 16.)



Section 20-206r - Renewal of certificates.

Certificates issued under section 20-206n or 20-206o shall be renewed annually, subject to the provisions of section 19a-88, upon payment of a one-hundred-dollar renewal fee.

(P.A. 94-210, S. 17; June Sp. Sess. P.A. 09-3, S. 221.)

History: June Sp. Sess. P.A. 09-3 increased fee from $50 to $100.



Section 20-206s - Disciplinary actions by department.

The department may take any action set forth in section 19a-17 if the certificate holder fails to conform to the accepted standards of the dietitian-nutritionist profession, including, but not limited to, the following: Conviction of a felony; fraud or deceit in professional practice; illegal conduct; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries in any client or patient record; misrepresentation or concealment of a material fact in the obtaining or reinstatement of a dietitian-nutritionist certificate; or violation of any provision of sections 20-206m to 20-206t, inclusive.

(P.A. 94-210, S. 18.)



Section 20-206t - Construction of chapter.

Nothing in sections 20-206m to 20-206s, inclusive, shall be construed as prohibiting the activities of: (1) A person who does not hold himself out to be a Connecticut certified dietitian-nutritionist, Connecticut certified dietitian or Connecticut certified nutritionist from engaging in dietetics or nutrition practice; (2) a person who does not hold himself out to be a Connecticut certified dietitian or Connecticut certified nutritionist from marketing or distributing food, food products or dietary supplements, from engaging in the explanation of the use, benefits or preparation of such products, from furnishing nutrition information related to any such products, or from the dissemination of information or literature related to any such products; (3) a person who does not hold himself out to be a Connecticut certified dietitian or Connecticut certified nutritionist from providing weight control services; (4) a person licensed or certified in this state under any other law from engaging in the profession or occupation for which such person is licensed or certified, provided such person does not hold himself out as being certified as a dietitian or nutritionist; (5) a person employed as a nutritionist by the government of the United States, or by the Special Supplemental Food Program for Women, Infants, and Children, if such person works solely under the direction and control of the organization by which such person is employed; (6) a student enrolled in an accredited academic program leading to certification, provided such student is clearly identified by a title which indicates his status as a student; or (7) a person registered as a diet technician by the Commission on Dietetic Registration under the supervision of a Connecticut certified dietitian-nutritionist in an institution as defined under section 19a-490.

(P.A. 94-210, S. 19.)






Chapter 384c - Acupuncturists

Section 20-206aa - Definitions.

As used in this section and sections 20-206bb and 20-206cc:

(1) “Commissioner” means the Commissioner of Public Health.

(2) “Department” means the Department of Public Health.

(3) “The practice of acupuncture” means the system of restoring and maintaining health by the classical and modern Oriental medicine principles and methods of assessment, treatment and prevention of diseases, disorders and dysfunctions of the body, injury, pain and other conditions. “The practice of acupuncture” includes:

(A) Assessment of body function, development of a comprehensive treatment plan and evaluation of treatment outcomes according to acupuncture and Oriental medicine theory;

(B) Modulation and restoration of normal function in and between the body’s energetic and organ systems and biochemical, metabolic and circulation functions using stimulation of selected points by inserting needles, including, trigger point, subcutaneous and dry needling, and other methods consistent with accepted standards within the acupuncture and Oriental medicine profession;

(C) Promotion and maintenance of normal function in the body’s energetic and organ systems and biochemical, metabolic and circulation functions by recommendation of Oriental dietary principles, including, use of herbal and other supplements, exercise and other self-treatment techniques according to Oriental medicine theory; and

(D) Other practices that are consistent with the recognized standards of the acupuncture and Oriental medicine profession and accepted by the National Certification Commission for Acupuncture and Oriental Medicine.

(4) “Recognized regional accrediting body” means one of the following regional accrediting bodies: New England Association of Schools and Colleges; Middle States Association of Colleges and Schools; North Central Association of Colleges and Schools; Northwest Association of Schools and Colleges; Southern Association of Colleges and Schools; and Western Association of Schools and Colleges.

(P.A. 95-257, S. 12, 21, 58; 95-321, S. 1; P.A. 11-242, S. 53.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health in 1995 public and special acts, effective July 1, 1995; (Revisor’s note: In 1999 a reference in Subdiv. (4) to “North Central Association of College and Schools” was changed editorially by the Revisors to “North Central Association of Colleges and Schools”); P.A. 11-242 amended Subdiv. (3) by replacing definition of “acupuncture” with definition of “the practice of acupuncture”.



Section 20-206bb - Licensure. Fee. Qualifications. Renewal. Exemptions. Use of title.

(a) No person shall engage in the practice of acupuncture without a license as an acupuncturist issued pursuant to this section.

(b) Each person seeking licensure as an acupuncturist shall make application on forms prescribed by the department, pay an application fee of two hundred dollars and present to the department satisfactory evidence that the applicant (1) has completed sixty semester hours, or its equivalent, of postsecondary study in an institution of postsecondary education that, if in the United States or its territories, was accredited by a recognized regional accrediting body or, if outside the United States or its territories, was legally chartered to grant postsecondary degrees in the country in which located, (2) has successfully completed a course of study in acupuncture in a program that, at the time of graduation, was in candidate status with or accredited by an accrediting agency recognized by the United States Department of Education and included (A) for a person who completed such course of study before October 1, 2012, a minimum of one thousand three hundred fifty hours of didactic and clinical training, five hundred of which were clinical, or (B) for a person who completed such course of study on or after October 1, 2012, a minimum of one thousand nine hundred five hours of didactic and clinical training, six hundred sixty of which were clinical, (3) has passed all portions of the National Certification Commission for Acupuncture and Oriental Medicine examination required for acupuncture certification or an examination prescribed by the department, and (4) has successfully completed a course in clean needle technique prescribed by the department. Any person successfully completing the education, examination or training requirements of this section in a language other than English shall be deemed to have satisfied the requirement completed in that language.

(c) An applicant for licensure as an acupuncturist by endorsement shall present evidence satisfactory to the commissioner of licensure or certification as an acupuncturist, or as a person entitled to perform similar services under a different designation, in another state or jurisdiction whose requirements for practicing in such capacity are equivalent to or higher than those of this state and that there are no disciplinary actions or unresolved complaints pending. Any person completing the requirements of this section in a language other than English shall be deemed to have satisfied the requirements of this section.

(d) Notwithstanding the provisions of subsection (b) of this section, the department shall, prior to September 1, 2005, issue a license to any applicant who presents to the department satisfactory evidence that the applicant has (1) earned, or successfully completed requirements for, a master’s degree in acupuncture from a program that includes a minimum of one thousand three hundred fifty hours of didactic and clinical training, five hundred of which are clinical, from an institution of higher education accredited by the Board of Regents for Higher Education or Office of Higher Education at the time of the applicant’s graduation, (2) passed all portions of the National Certification Commission for Acupuncture and Oriental Medicine acupuncture examination, including the acupuncture portion of the comprehensive written examination in acupuncture, the clean needle technique portion of the comprehensive written examination in acupuncture and the practical examination of point location skills, and (3) successfully completed a course in clean needle technique offered by the Council of Colleges of Acupuncture and Oriental Medicine.

(e) Licenses shall be renewed once every two years in accordance with the provisions of subsection (e) of section 19a-88. The fee for renewal shall be two hundred fifty dollars.

(1) Except as provided in subdivision (2) of this subsection, for registration periods beginning on and after October 1, 2014, a licensee applying for license renewal shall (A) maintain a certification by the National Certification Commission for Acupuncture and Oriental Medicine, or (B) earn not less than thirty contact hours of continuing education approved by the National Certification Commission for Acupuncture and Oriental Medicine within the preceding twenty-four-month period.

(2) Each licensee applying for license renewal pursuant to section 19a-88, except a licensee applying for a license renewal for the first time, shall sign a statement attesting that he or she has satisfied the certification or continuing education requirements described in subdivision (1) of this subsection on a form prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education or certification requirements described in subdivision (1) of this subsection for not less than five years following the date on which the continuing education was completed or the certification was renewed. Each licensee shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records.

(3) In individual cases involving medical disability or illness, the commissioner may grant a waiver of the continuing education or certification requirements or an extension of time within which to fulfill such requirements of this subsection to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the commissioner, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the department. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(4) A licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license, shall submit evidence documenting valid acupuncture certification by the National Certification Commission for Acupuncture and Oriental Medicine or successful completion of fifteen contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(f) No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in this or any other state or territory of the United States.

(g) Nothing in section 20-206aa or 20-206cc or this section shall be construed to prevent licensed practitioners of the healing arts, as defined in section 20-1, physical therapists or dentists from providing care or performing services consistent with accepted standards within their respective professions.

(h) Notwithstanding the provisions of subsection (a) of this section, any person certified by an organization approved by the Commissioner of Public Health may practice auricular acupuncture for the treatment of alcohol and drug abuse, provided the treatment is performed under the supervision of a physician licensed under chapter 370 and is performed in either (1) a private freestanding facility licensed by the Department of Public Health for the care or treatment of substance abusive or dependent persons, or (2) a setting operated by the Department of Mental Health and Addiction Services. The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to ensure the safe provision of auricular acupuncture within private freestanding facilities licensed by the Department of Public Health for the care or treatment of substance abusive or dependent persons.

(i) Notwithstanding the provisions of subsection (a) of this section, no license to engage in the practice of acupuncture is required of: (1) Students enrolled in a college or program of acupuncture if (A) the college or program is recognized by the Accreditation Commission for Acupuncture and Oriental Medicine or licensed or accredited by the Board of Regents for Higher Education or Office of Higher Education, and (B) the practice that would otherwise require a license is pursuant to a course of instruction or assignments from a licensed instructor and under the supervision of the instructor; or (2) faculty members providing the didactic and clinical training necessary to meet the accreditation standards of the Accreditation Commission for Acupuncture and Oriental Medicine at a college or program recognized by the commission or licensed or accredited by the Board of Regents for Higher Education or Office of Higher Education. For purposes of this subsection, “licensed instructor” means a faculty member or instructor licensed under this section or otherwise authorized to engage in the practice of acupuncture in this state.

(j) No person shall use the title “acupuncturist”, or use in connection with his or her name, any letters, words or insignia indicating or implying that such person is a licensed acupuncturist or advertise services as an acupuncturist, unless such person holds a license as an acupuncturist issued pursuant to this section. No person shall represent himself or herself as being certified to practice auricular acupuncture for the treatment of alcohol and drug abuse, or use in connection with his or her name the term “acupuncture detoxification specialist”, or the letters “A.D.S.” or any letters, words or insignia indicating or implying that such person is certified to practice auricular acupuncture for the treatment of alcohol and drug abuse unless such person is certified in accordance with subsection (h) of this section. Nothing in this subsection shall be construed to prevent a person from providing care, or performing or advertising services within the scope of such person’s license or as otherwise authorized in this section.

(P.A. 95-321, S. 2; P.A. 96-225, S. 1, 4; P.A. 97-213, S. 9, 13; P.A. 98-9; P.A. 99-249, S. 1, 10; June Sp. Sess. P.A. 99-2, S. 71, 72; June 30 Sp. Sess. P.A. 03-3, S. 22; P.A. 04-221, S. 26; P.A. 07-166, S. 3; P.A. 09-21, S. 1; June Sp. Sess. P.A. 09-3, S. 222; P.A. 10-117, S. 14; P.A. 11-48, S. 285; 11-242, S. 54; P.A. 12-39, S. 1; 12-156, S. 54, 62; 12-197, S. 43; P.A. 13-118, S. 21.)

History: P.A. 96-225 inserted new Subsec. (c) concerning alternative means of qualification, relettered previously existing Subsecs. and added Subsec. (g) re auricular acupuncture, effective June 4, 1996; P.A. 97-213 amended Subsec. (c) to substitute “shall, prior to January 1, 1999,” for “may, not later than 30 days following June 4, 1996” re issue of license, deleted existing Subdivs. (1) to (3) inclusive, substituted new Subdiv. (1) and (2) re examination by the National Commission for the Certification of Acupuncturists, redesignated existing Subdiv. (4) as Subdiv. (3), and deleted Subdiv. (5), effective June 26, 1997; P.A. 98-9 amended Subsec. (b) by adding provision that completion of education, examination or training in language other than English is deemed to have satisfied the requirement completed in that language, inserted new Subsec. (c) re licensure by endorsement and relettered Subsecs. (c), (d), (e), (f) and (g) as (d), (e), (f), (g) and (h), respectively; P.A. 99-249 amended Subsec. (d) to substitute “September” for “January”, added new Subsec. (i) re exemption for certain students and faculty and made technical changes, effective June 29, 1999; June Sp. Sess. P.A. 99-2 amended Subsec. (d) by redesignating subparagraphs and adding Subdiv. (2) re alternative method of licensure available prior to September 1, 1999, effective June 29, 1999; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (e) by changing license renewal from annually to biennially and increasing renewal fee from $100 to $200, effective January 1, 2004; P.A. 04-221 amended Subsec. (d) by revising requirements for alternative method of licensure and changing end date for such licensure from September 1, 1999, to September 1, 2005, effective June 8, 2004; P.A. 07-166 amended Subsec. (i)(1) and (2) to substitute “Board of Governors of Higher Education” for “Board of Governors for Higher Education”, effective June 19, 2007; P.A. 09-21 added Subsec. (j) re use of title “acupuncturist” and use of term “acupuncture detoxification specialist”; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase fee from $100 to $200 and amended Subsec. (e) to increase fee from $200 to $250; P.A. 10-117 amended Subsec. (c) by changing “substantially similar” to “equivalent”; pursuant to P.A. 11-48, “Board of Governors of Higher Education” and “Department of Higher Education” were changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsecs. (d) and (i), effective July 1, 2011; P.A. 11-242 amended Subsec. (a) by substituting “engage in the practice of acupuncture” for “perform acupuncture” and amended Subsec. (i) by substituting “engage in the practice of acupuncture” for “practice acupuncture” and by removing “licensed faculty member” as a defined term; P.A. 12-39 amended Subsec. (b) by designating existing provision in Subdiv. (2) re required course of study as Subpara. (A) and applying such provision to course of study completed before October 1, 2012, adding Subpara. (B) in Subdiv. (2) re course of study completed on or after October 1, 2012, and adding provision in Subdiv. (3) re evidence of passing examination required for acupuncture certification, amended Subsec. (e) by adding Subdiv. (1) re renewal licenses for registration periods beginning October 1, 2014, Subdiv. (2) re licensee’s statement of certification or continuing education, retaining records and submission of records to department, Subdiv. (3) re waiver of continuing education or certification requirements and Subdiv. (4) re reinstatement of void license and amended Subsec. (g) by making technical changes; P.A. 12-156 amended Subsecs. (d) and (i) by adding references to State Board of Education re accreditation, effective June 15, 2012; P.A. 12-197 made identical changes as P.A. 12-39; P.A. 13-118 amended Subsecs. (d) and (i) to replace “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 20-206cc - Disciplinary actions.

The department may take any action set forth in section 19a-17 if a person issued a license pursuant to section 20-206bb fails to conform to the accepted standards of the acupuncturist profession, including, but not limited to, the following: Conviction of a felony; fraud or deceit in the practice of acupuncture; illegal conduct; negligent, incompetent or wrongful conduct in professional activities; emotional disorder or mental illness; physical illness including, but not limited to, deterioration through the aging process; abuse or excessive use of drugs, including alcohol, narcotics or chemicals; wilful falsification of entries into any patient record pertaining to acupuncture; misrepresentation or concealment of a material fact in the obtaining or reinstatement of an acupuncturist license; or violation of any provisions of subsection (c) of section 19a-14. The commissioner may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under said section, the cause of the action and the date of a hearing on the action shall be given and an opportunity for hearing afforded in accordance with the provisions of chapter 54.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-321, S. 3.)

History: (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1998).






Chapter 384d - Paramedics

Section 20-206jj - (Formerly Sec. 19a-193). “Paramedicine” defined.

As used in sections 20-206jj to 20-206oo, inclusive, “paramedicine” means the carrying out of (1) all phases of cardiopulmonary resuscitation and defibrillation, (2) the administration of drugs and intravenous solutions under written or oral authorization from a licensed physician, and (3) the administration of controlled substances, as defined in section 21a-240, in accordance with written protocols or standing orders of a licensed physician.

(P.A. 77-349, S. 2; P.A. 97-311, S. 9; P.A. 00-47, S. 3.)

History: Sec. 19-73oo transferred to Sec. 19a-193 in 1983; P.A. 97-311 replaced provisions re conduct of paramedics with definition of “paramedicine”; Sec. 19a-193 transferred to Sec. 20-206jj in 1999; P.A. 00-47 deleted requirement for the administration of controlled substances under the supervision of a physician by simultaneous communication, added requirement for the administration of controlled substances in accordance with written protocols or standing orders of a licensed physician, and made technical changes.

See Sec. 20-9 re paramedics and meaning of practice of medicine.



Section 20-206kk - Practice restricted to licensed persons. Exceptions. Title protection.

(a) Except as provided in subsection (c) of this section, no person shall practice paramedicine unless licensed as a paramedic pursuant to section 20-206ll.

(b) No person shall use the title “paramedic” or make use of any title, words, letters or abbreviations that may reasonably be confused with licensure as a paramedic unless licensed pursuant to section 20-206ll.

(c) No license as a paramedic shall be required of (1) a person performing services within the scope of practice for which he is licensed or certified by any agency of this state, or (2) a student, intern or trainee pursuing a course of study in paramedicine in an accredited institution of education or within an emergency medical services program approved by the commissioner, as defined in section 19a-175, provided the activities that would otherwise require a license as a paramedic are performed under supervision and constitute a part of a supervised course of study.

(d) Paramedics who are currently licensed by a state that maintains licensing requirements equal to or higher than those in this state shall be eligible for licensure as a paramedic in this state.

(P.A. 97-311, S. 10; P.A. 10-117, S. 31.)

History: P.A. 10-117 added Subsec. (d) re licensure eligibility for paramedics currently licensed by another state with licensing requirements equal to or higher than those in this state.



Section 20-206ll - Licensure application. Renewal. Fees.

(a) The commissioner, as defined in section 19a-175, shall issue a license as a paramedic to any applicant who furnishes evidence satisfactory to the commissioner that the applicant has met the requirements of section 20-206mm. The commissioner shall develop and provide application forms. The application fee shall be one hundred fifty dollars.

(b) The license may be renewed annually pursuant to section 19a-88 for a fee of one hundred fifty dollars.

(P.A. 97-311, S. 11; June Sp. Sess. P.A. 09-3, S. 223.)

History: June Sp. Sess. P.A. 09-3 increased fees from $75 to $150.



Section 20-206mm - Qualifications for licensure. Licensure by endorsement. License renewal.

(a) Except as provided in subsections (b) and (c) of this section, an applicant for a license as a paramedic shall submit evidence satisfactory to the commissioner, as defined in section 19a-175, that the applicant has successfully (1) completed a mobile intensive care training program approved by the commissioner, and (2) passed an examination prescribed by the commissioner.

(b) An applicant for licensure by endorsement shall present evidence satisfactory to the commissioner that the applicant (1) is licensed or certified as a paramedic in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to or higher than those of this state and that the applicant has no pending disciplinary action or unresolved complaint against him or her, or (2) (A) is currently licensed or certified as a paramedic in good standing in any New England state, New York or New Jersey, (B) has completed an initial training program consistent with the United States Department of Transportation, National Highway Traffic Safety Administration paramedic curriculum, and (C) has no pending disciplinary action or unresolved complaint against him or her.

(c) Any person who is certified as an emergency medical technician-paramedic by the Department of Public Health on October 1, 1997, shall be deemed a licensed paramedic. Any person so deemed shall renew his license pursuant to section 19a-88 for a fee of one hundred fifty dollars.

(P.A. 97-311, S. 12; P.A. 04-221, S. 37; June Sp. Sess. P.A. 09-3, S. 224.)

History: P.A. 04-221 made a technical change in Subsec. (a) and amended Subsec. (b) by designating existing requirements re paramedic licensure or certification as Subdiv. (1), adding Subdiv. (2) re licensure by endorsement for persons licensed in New England states, New York or New Jersey, completion of initial training program and no pending disciplinary action or unresolved complaint, and making technical changes, effective June 8, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase fee from $75 to $150.



Section 20-206nn - Disciplinary action. Grounds.

The Commissioner of Public Health may take any disciplinary action set forth in section 19a-17 against a paramedic, emergency medical technician, emergency medical responder, advanced emergency medical technician or emergency medical services instructor for any of the following reasons: (1) Failure to conform to the accepted standards of the profession; (2) conviction of a felony, in accordance with the provisions of section 46a-80; (3) fraud or deceit in obtaining or seeking reinstatement of a license to practice paramedicine or a certificate to practice as an emergency medical technician, emergency medical responder, advanced emergency medical technician or emergency medical services instructor; (4) fraud or deceit in the practice of paramedicine, the provision of emergency medical services or the provision of emergency medical services education; (5) negligent, incompetent or wrongful conduct in professional activities; (6) physical, mental or emotional illness or disorder resulting in an inability to conform to the accepted standards of the profession; (7) alcohol or substance abuse; or (8) wilful falsification of entries in any hospital, patient or other health record. The commissioner may take any such disciplinary action against a paramedic for violation of any provision of section 20-206jj or any regulations adopted pursuant to section 20-206oo. The commissioner may order a license or certificate holder to submit to a reasonable physical or mental examination if his or her physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. The commissioner shall give notice and an opportunity to be heard on any contemplated action under said section 19a-17.

(P.A. 88-230, S. 10, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-311, S. 14; P.A. 13-306, S. 1.)

History: (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for judicial district of Hartford-New Britain” in 1997 public and special acts, effective September 1, 1998); P.A. 13-306 added provisions re emergency medical technician, emergency medical responder, advanced emergency medical technician and emergency medical services instructor, added reference to provisions of Sec. 46a-80 in Subdiv. (2), deleted Subdiv. (9) designator, and made technical and conforming changes.



Section 20-206oo - Regulations.

The Commissioner of Public Health may adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of subdivision (18) of subsection (c) of section 19a-14, subsection (e) of section 19a-88, subdivision (15) of section 19a-175, subsection (b) of section 20-9, subsection (c) of section 20-195c, sections 20-195aa to 20-195ff, inclusive, and sections 20-206jj to 20-206oo, inclusive.

(P.A. 97-311, S. 13.)






Chapter 385 - Embalmers and Funeral Directors

Section 20-207 - Definitions.

As used in this chapter, unless the context otherwise requires, the following terms shall have the meanings specified:

(1) “Board” means the Connecticut Board of Examiners of Embalmers and Funeral Directors;

(2) “Person” means an individual or corporation, but not a partnership;

(3) “Funeral directing” means the business, practice or profession, as commonly practiced, of (A) directing or supervising funerals, or providing funeral services; (B) handling or encasing or providing services for handling and encasing dead human bodies, otherwise than by embalming, for burial or disposal; (C) providing embalming services; (D) providing transportation, interment and disinterment of dead human bodies; (E) maintaining an establishment so located, constructed and equipped as to permit the decent and sanitary handling of dead human bodies, with suitable equipment in such establishment for such handling; and (F) conducting an establishment from which funerals may be held;

(4) “Funeral director” means any person engaged or holding himself out as engaged in funeral directing whether or not he uses in connection with his name or business the words “funeral director,” “undertaker” or “mortician” or any other word or title intended to designate him as a funeral director or mortician or as one so engaged;

(5) “Funeral service business” means the business, practice or profession of funeral directing;

(6) “Licensed embalmer” means an embalmer holding a license as provided in this chapter;

(7) “Licensed funeral director” means a funeral director holding a license as provided in this chapter;

(8) “Student embalmer” means a person studying embalming and registered with the Department of Public Health as an apprentice pursuant to the provisions of this chapter;

(9) “Student funeral director” means a person studying the funeral service business and registered with the Department of Public Health as an apprentice pursuant to the provisions of this chapter;

(10) “Full-time employment” means regular and steady work during the normal working hours by any person at the establishment at which he is employed; and

(11) “Manager” means an individual who (A) is licensed as an embalmer or funeral director pursuant to this chapter and (B) has direct and personal responsibility for the daily operation and management of a funeral service business.

(1949 Rev., S. 4538; 1951, S. 2246d; P.A. 80-484, S. 82, 176; P.A. 82-472, S. 80, 183; P.A. 92-59, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-271, S. 14, 40; P.A. 07-217, S. 86.)

History: P.A. 80-484 changed alphabetic Subdiv. indicators to numeric indicators and deleted definition of registered student embalmers or funeral directors; P.A. 82-472 divided section into Subdivs. and corresponding Subparas. where necessary; P.A. 92-59 amended Subdivs. (8) and (9) to add language concerning registration; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 added Subdiv. (11) defining “manager”, effective July 6, 1995; P.A. 07-217 made a technical change in Subdiv. (3), effective July 12, 2007.

See Sec. 19a-91 re transportation of bodies of deceased persons.



Section 20-208 - Examining board.

(a) The board shall consist of five members, who shall be residents of the state, three of whom shall be practical arterial embalmers, shall be actively engaged in the practice of embalming at the time of their respective appointments and shall be licensed embalmers as hereinafter provided; and two of whom shall be public members. The Governor shall appoint the members of said board in accordance with the provisions of section 4-9a. Any vacancy in said board shall be filled by the Governor for the unexpired portion of the term. No member of said board shall be an elected or appointed officer of any professional association of embalmers or funeral directors or have been such an officer during the year immediately preceding his appointment. The Governor shall appoint a chairperson from among such members. No member shall serve for more than two full consecutive terms commencing after July 1, 1980. Members shall not be compensated for their services.

(b) Said board shall meet at least once during each calendar quarter and at such other times as the chairman deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member.

(1949 Rev., S. 4525; 1951, S. 2247d; P.A. 77-614, S. 431, 610; P.A. 80-484, S. 83, 176; P.A. 81-471, S. 47, 71; June Sp. Sess. P.A. 91-12, S. 25, 55; P.A. 98-143, S. 14, 24.)

History: P.A. 77-614 revised membership of board, substituting two public members for two practical arterial embalmers and deleted provision for July first as appointment date and five-year terms, effective January 1, 1979; P.A. 80-484 specified that appointments to be made in accordance with Sec. 4-9a, deleted provision requiring professional members to have five years’ experience in state, prohibited membership of persons who have held office in professional association within one year of appointment, limited terms served to two, provided for reimbursement for expenses and added Subsec. (b) re meetings, members’ attendance, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 98-143 added quorum provision in Subsec. (b), effective July 1, 1998.

See Sec. 4-9a for definition of “public member”.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.



Section 20-209 - Powers and duties. Oath.

Section 20-209 is repealed.

(1949 Rev., S. 4526; 1951, June, 1955, S. 2248d; P.A. 77-614, S. 432, 610; P.A. 80-484, S. 175, 176.)



Section 20-209a - Duties of board.

The Board of Examiners of Embalmers and Funeral Directors shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints filed against practitioners licensed under this chapter and (3) impose sanctions where appropriate.

(P.A. 80-484, S. 84, 176.)



Section 20-210 - Compensation of members; secretary.

Section 20-210 is repealed.

(1949 Rev., S. 4527; 1951, June, 1955, S. 2249d; 1959, P.A. 616, S. 60.)



Section 20-211 - Regulations.

The Commissioner of Public Health, with advice and assistance from the board, shall from time to time adopt regulations for the purpose of carrying out the board’s duties.

(1949 Rev., S. 4528; 1951, S. 2250d; P.A. 77-614, S. 433, 610; P.A. 80-484, S. 85, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 removed distinction between regulatory powers divided between board and health department, transferring all regulatory powers to department of health services, successor agency to department of health, effective January 1, 1979; P.A. 80-484 deleted regulation power re advertisements, deleted provision requiring at least one meeting a year and deleted provision for three-member quorum; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-211a - Reciprocal agreements waiving apprenticeships.

The Connecticut Board of Examiners of Embalmers and Funeral Directors may, upon the affirmative vote of a majority of its members, enter into an agreement with the corresponding licensing authority of any other state competent to enter into such agreement which agreement shall be in substantially the following form: “We, the undersigned representatives of the various states, by and through their respective licensing authorities, hereby jointly agree that a person duly registered and licensed as a funeral director or embalmer in either one of the several states may be licensed as a funeral director or embalmer in the other state upon payment of the appropriate license fee without the necessity of completing an apprenticeship period.”

(P.A. 73-511.)



Section 20-212 - Embalming, care and disposal of bodies restricted.

No person, except a licensed embalmer, shall inject any fluid or substance into any dead human body, except that a registered student embalmer may, even if not in the presence of a licensed embalmer, make such injection or perform any other act under his instruction; and no person, firm or corporation shall enter, engage in, carry on or manage for another the business of caring for, preserving or disposing of dead human bodies until each person, firm or corporation so engaged has obtained from the Department of Public Health and holds a license as provided in this chapter; nor shall any person be employed to remove a dead human body, except a licensed embalmer, a registered student embalmer, a licensed funeral director, or a person authorized in each instance by the Chief Medical Examiner, Deputy Medical Examiner or assistant medical examiner incidental to examining the body of a deceased person, except that once a dead human body has been prepared in accordance with the Public Health Code and the applicable provisions of the general statutes, an embalmer or funeral director licensed in this state may authorize an unlicensed employee to transport such body. Nothing in this section shall be construed to prohibit any person licensed as an embalmer or as a funeral director under the laws of another state from bringing into or removing from this state a dead human body, provided any and all other laws of this state relative to such body have been complied with.

(1949 Rev., S. 4530; 1951, S. 2251d; 1969, P.A. 27; 699, S. 28; P.A. 80-484, S. 155, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-255, S. 24.)

History: 1969 acts specified that removal of body by person authorized by medical examiners be in connection with examination of body and added exception governing removal of bodies by nonlicensed employees of embalmers or funeral directors and listed specific titles of medical examiners; P.A. 80-484 replaced board with department of health services as licensing authority; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-255 changed “nonlicensed employee” to “unlicensed employee” and “remove” to “transport”, and deleted reference to repealed Sec. 7-70.

See Sec. 53-331 prohibiting use of arsenic in embalming.



Section 20-213 - Embalmer’s license. Examination. Fee. Out-of-state licensees.

(a) After a student embalmer has completed a program of education in mortuary science approved by the board with the consent of the Commissioner of Public Health, has successfully completed an examination prescribed by the department with the consent of the board and has completed one year of practical training and experience in full-time employment under the personal supervision and instruction of an embalmer licensed under the provisions of this chapter, such training and experience to be in the state of Connecticut and of a grade and character satisfactory to the commissioner, and has embalmed fifty human bodies under the supervision of a licensed embalmer or embalmers, he shall submit to the department an application and fee of two hundred ten dollars and then be examined in writing on the Connecticut public health laws and the regulations of the Department of Public Health pertaining to the activities of an embalmer, and shall take an examination in practical embalming which shall include an actual demonstration upon a cadaver. When such registered student embalmer has satisfactorily passed said examinations, said department shall issue to him a license to practice embalming. At the expiration of such license, if the holder thereof desires a renewal, the department shall grant it pursuant to section 20-222a except for cause.

(b) Examinations for registration as a student embalmer and for an embalmer’s license shall be administered to applicants by the Department of Public Health, under the supervision of the board, semiannually and at such other times as may be determined by the department.

(c) Any person licensed as an embalmer in another state whose requirements for licensure in such capacity are substantially similar to or higher than those of this state and who is a currently practicing competent practitioner shall be eligible for licensure without examination upon application and payment of a fee of two hundred ten dollars, provided all such applicants shall be required to pass an examination, given in writing, on the Connecticut public health laws and the regulations of the Department of Public Health pertaining to the activities of an embalmer. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(1949 Rev., S. 4530; 1951, S. 2252d; 1959, P.A. 616, S. 61; 1967, P.A. 835, S. 1; June, 1971, P.A. 8, S. 70; 1972, P.A. 127, S. 43; 223, S. 11; P.A. 75-108; P.A. 76-113, S. 8; P.A. 77-614, S. 434, 610; P.A. 80-484, S. 86, 176; P.A. 81-471, S. 48, 71; P.A. 88-163, S. 1; P.A. 89-251, S. 109, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 225.)

History: 1959 act increased fee in Subsec. (2) from $10 to $15 and quadrupled fee in Subsec. (3); 1967 act deleted requirement of satisfactory completion of four-year course in a secondary school or equivalent prior to beginning embalming school study and substituted satisfactory completion of course of study in a “postsecondary school” for embalmers, in Subsec. (1)(d), substituted in Subsec. (3) “department of health” for “board” re granting renewal of license “pursuant to section 20-222a” and deleted provisions re fee and procedure now covered by said section and added full name of board to Subsec. (4); 1971 act increased license fee in Subsec. (3) from $40 to $100; 1972 acts changed minimum age for embalmer from 21 to 18, reflecting changed age of majority and reduced licensing fee in Subsec. (3) from $100 to $40; P.A. 75-108 replaced list of specific subjects covered in examination with “such subjects as may be required by the conference of funeral service examining boards” in Subsec. (2); P.A. 76-113 deleted requirement that applicants be U.S. citizens and of good moral character; P.A. 77-614 replaced department of health with department of health services, required consent of health services commissioner for examination subjects and prescribed oral examination and transferred administering of examinations from board to health services department retaining board in supervisory role, effective January 1, 1979; P.A. 80-484 deleted former Subsecs. (1) and (2) setting forth qualifications required of student embalmer and re examination procedure for registration as student embalmer, redesignated former Subsecs. (3) and (4) as (a) and (b), transferred powers formerly held by board to department of health services, deleted requirement that applicant for license be at least eighteen and deleted reference to July first as expiration date for license; P.A. 81-471 added requirement that student embalmers complete a program of education in mortuary science and reduced the number of bodies required to be embalmed by student embalmers prior to examination from 100 to 50; P.A. 88-163 reduced the practical training requirement from two years to one year, provided for a $150 application fee and added Subsec. (c) concerning licensing of persons licensed in another state; P.A. 89-251 increased the application fees from $150 to $165; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fees from $165 to $210.



Section 20-214 - Examination questions.

Examinations for the purpose of examining applicants for licenses as embalmers shall be upon the questions prescribed by the Commissioner of Public Health with the advice and consent of the board.

(1949 Rev., S. 4531; 1951, S. 2253d; February, 1965, P.A. 574, S. 29; P.A. 77-614, S. 435, 610; P.A. 80-484, S. 87, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1965 act substituted reference to Sec. 4-40a for obsolete reference to repealed section; P.A. 77-614 deleted references to examiner appointed by health department (succeeded by health services department) to act with board in conducting examinations and specified that questions to be prescribed by board with consent of health services commissioner rather than by department choosing from list of questions submitted by board, effective January 1, 1979; P.A. 80-484 specified that questions are prescribed by health services commissioner, rather than board, but retained board in advisory capacity; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-215 - Affidavit re preparation or embalming of body.

No licensed embalmer shall sign an affidavit attesting the preparation or embalming of any body unless such body has been prepared or embalmed by him, or by a registered student embalmer under his personal supervision.

(1949 Rev., S. 4535; 1951, S. 2254d; P.A. 04-255, S. 25.)

History: P.A. 04-255 changed “certificate” to “affidavit”.



Section 20-216 - Medical examiner’s permission for embalming.

No person shall inject any fluid or substance into the body of any person whose death is subject to investigation by the Office of the Chief Medical Examiner until permission has been obtained from the Chief Medical Examiner, Deputy Chief Medical Examiner, an associate medical examiner or an authorized assistant medical examiner.

(1949 Rev., S. 4536; 1951, S. 2255d; 1969, P.A. 699, S. 29; 1971, P.A. 412, S. 11; P.A. 79-47, S. 17.)

History: 1969 act prohibited injections into body of person “whose death is subject to investigation by the office of medicolegal investigations”, replacing reference to person “who has come to a sudden, violent or untimely death or ... found dead the manner of whose death is not known” and replaced reference to town medical examiner with reference to chief, deputy or authorized assistant medical examiner; 1971 act deleted reference to permission of county coroner and replaced office of medicolegal investigations with office of the medical examiner; P.A. 79-47 changed office title to office of the chief medical examiner, replaced deputy medical examiner with deputy chief medical examiner and added associate medical examiner.



Section 20-217 - Funeral director’s license. Examination. Fee. Out-of-state licensees.

(a) When a student funeral director has completed a program of education approved by the board with the consent of the Commissioner of Public Health, has successfully completed an examination prescribed by the department with the consent of the board and furnishes the department with satisfactory proof that he has completed one year of practical training and experience in full-time employment under the personal supervision of a licensed embalmer or funeral director, and pays to the department a fee of two hundred ten dollars, he shall be entitled to be examined upon the Connecticut state law and regulations pertaining to his professional activities. If found to be qualified by the Department of Public Health, he shall be licensed as a funeral director. Renewal licenses shall be issued by the Department of Public Health pursuant to section 20-222a, unless withheld for cause as herein provided, upon a payment of a fee of two hundred thirty dollars.

(b) Examinations for a funeral director’s license shall be held semiannually and at such other times as may be determined by the Department of Public Health.

(c) Any person licensed as a funeral director in another state whose requirements for licensure in such capacity are substantially similar to or higher than those of this state and who is a currently practicing competent practitioner shall be eligible for licensure without examination upon application and payment of a fee of two hundred ten dollars, provided all such applicants shall be required to pass an examination, given in writing, on the Connecticut public health laws and the regulations of the Department of Public Health pertaining to the activities of a funeral director. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(1949 Rev., S. 4539; 1951, 1953, S. 2256d; 1959, P.A. 616, S. 62; 1967, P.A. 835, S. 2; June, 1971, P.A. 8, S. 71; 1972, P.A. 127, S. 44; P.A. 76-113, S. 9; P.A. 77-614, S. 436, 610; P.A. 80-484, S. 88, 176; P.A. 81-471, S. 49, 71; P.A. 88-163, S. 2; P.A. 89-251, S. 110, 203; May Sp. Sess. P.A. 92-6, S. 28, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 226.)

History: 1959 act raised fee in Subsec. (2) from $10 to $15, quadrupled fee in Subsec. (3)(c) and deleted provision for $10 fee for issuance of license; 1967 act deleted requirement of satisfactory completion of four-year course in secondary school or equivalent prior to beginning study of funeral directing and substituted satisfactory completion of “a two-year course of study in a postsecondary school approved by the board” in Subsec. (1)(d), deleted requirement for oral or written examination in Subsec. (2), revised requirement in Subsec. (3)(b) re satisfactory proof of completion of “two years of practical training and experience in full-time employment under personal supervision of a licensed embalmer or funeral director,” deleted obsolete reference to proof of being a registered student director, substituted “department of health” for “board” re granting renewal of license “pursuant to section 20-222a,” added provision for $10 renewal fee in Subsec. (3)(c) and added full name of board to Subsec. (4); 1971 act raised fee in Subsec. (3)(c) from $40 to $150 and renewal fee from $10 to $100; 1972 act changed minimum age of applicant from 21 to 18 in Subsec. (3), reflecting lowered age of majority; P.A. 76-113 deleted requirement that applicant be U.S. citizen in Subsec. (1); P.A. 77-614 replaced department of health with department of health services in Subsec. (3), effective January 1, 1979; P.A. 80-484 deleted Subsecs. (1) and (2) re qualifications and registration procedure for student funeral director, deleted minimum age requirement and July first as license expiration date in former Subsec. (3), redesignated as Subsec. (a), similarly redesignated Subsec. (4) as (b) and transferred examination and licensing powers from board of examiners to department of health services; P.A. 81-471 added requirement that student funeral director complete a program of education approved by the board with the consent of the commissioner prior to taking examination; P.A. 88-163 reduced the practical training requirement from two years to one year, reduced fee for license renewal from $100 to $50 and added Subsec. (c) concerning licensing of persons licensed in another state; P.A. 89-251 increased the application fees from $150 to $165; May Sp. Sess. P.A. 92-6 raised license renewal fee for a funeral director from $50 to $115; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fees.



Section 20-218 - Display of licenses.

Each license shall be signed by the Commissioner of Public Health or his designee, and shall specify the name of the person to whom issued. Each license shall be nonassignable and nontransferable and shall be displayed by the holder thereof in a conspicuous place in his office or place of business.

(1949 Rev., S. 4533; 1951, S. 2257d; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 89, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-484 required that license be signed by health services commissioner or his designee reflecting transfer of licensing power from board and deleted obsolete provision requiring that board notify department of name and address of persons it grants licenses; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-219 - Renewal.

Section 20-219 is repealed.

(1949 Rev., S. 4543; 1951, S. 2258d; 1959, P.A. 616, S. 63; 1967, P.A. 835, S. 8.)



Section 20-219a - Continuing education requirements.

(a) As used in this section: (1) “Licensee” means a funeral director or embalmer licensed pursuant to this chapter; and (2) “department” means the Department of Public Health; and (3) “registration period” means the twelve-month period that commences on the date of renewal of the licensee’s license, as provided in section 19a-88, and is current and valid.

(b) Each licensee shall complete a minimum of six hours of continuing education during each registration period, two of which shall be in the area of federal and state laws regarding the provision of funeral services, including applicable Federal Trade Commission regulations. Each licensee shall complete his or her initial continuing education in the area of federal and state laws regarding the provision of funeral services not later than twelve months after the licensee first applies for license renewal after July 1, 2007. The remaining four hours of continuing education shall be in areas related to the licensee’s practice, including, but not limited to, bereavement care, business management and administration, religious customs and traditions related to funerals, cremation services, cemetery services, natural sciences, preneed services, restorative arts and embalming, counseling, funeral service merchandising, sanitation and infection control, organ donation or hospice care. The continuing education shall consist of courses offered or approved by the Academy of Professional Funeral Service Practice, educational offerings sponsored by a hospital or other licensed health care institution or courses offered by a regionally accredited institution of higher education.

(c) Each licensee shall obtain a certificate of completion from the provider of the continuing education for all continuing education hours that are successfully completed and shall retain a copy of such certificate for a minimum of three years following the license renewal date for which the activity satisfies the continuing education requirement. Each funeral home and licensee shall maintain a copy of such certificate for each licensee employed by the funeral home. Upon request by the department, the licensee or funeral home shall submit the certificate to the department.

(d) A licensee who fails to comply with the provisions of this section shall be subject to disciplinary action pursuant to section 20-227.

(e) The continuing education requirements shall be waived for licensees applying for license renewal for the first time. The department may, for a licensee who has a medical disability or illness, grant a waiver of the continuing education requirements for a specific period of time or may grant the licensee an extension of time in which to fulfill the requirements.

(P.A. 03-118, S. 1; P.A. 07-104, S. 8.)

History: P.A. 07-104 amended Subsec. (b) to add provisions requiring two hours of continuing education in the area of federal and state laws re provision of funeral services, including applicable Federal Trade Commission regulations, and re time period for completion of initial continuing education and amended Subsec. (c) to add provisions re maintenance of copy of certificate for each employed licensee, effective July 1, 2007.



Section 20-220 - Requirements for engaging in funeral directing business. Exemption.

Except as provided in section 20-223, no person shall carry on or engage in the business of funeral directing, or hold himself out to the public as a funeral director, unless he is licensed by the Department of Public Health as a funeral director and unless he owns his business of funeral directing or is an employee or member of a firm, partnership or corporation operating a funeral directing business at an established place of business, for which place of business there has been issued a certificate of inspection by said department as provided in section 20-222. Facilities that accept bodies for anatomical purposes pursuant to section 19a-270 are exempt from this section.

(1949 Rev., S. 4545; 1951, S. 2259d; P.A. 80-484, S. 90, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-272, S. 33.)

History: P.A. 80-484 replaced “board”, i.e. board of examiners of embalmers and funeral directors, with references to department of health services; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-272 exempted facilities that accept bodies for anatomical purposes pursuant to Sec. 19a-270, effective July 13, 2005.



Section 20-221 - Employment of embalmers.

Each holder of a funeral director’s license issued in accordance with the provisions of this chapter, who becomes an owner or part owner of an establishment, shall comply with the requirements and provisions of section 20-222 and, in addition thereto, shall employ a full-time licensed embalmer. The provisions of this section shall not apply to an embalmer licensed by the Department of Public Health who is a member of the firm, partnership or corporation operating a funeral service business, provided the funeral service business shall comply with all the provisions of section 20-222.

(1949 Rev., S. 4546; 1951, S. 2260d; P.A. 80-484, S. 91, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 80-484 replaced “board”, i.e. board of examiners of embalmers and funeral directors, with “department of health services”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-222 - Inspection certificate. Hearing; appeal. Record-keeping requirements.

(a) No person, firm, partnership or corporation shall enter into, engage in, or carry on a funeral service business unless an inspection certificate has been issued by the department for each place of business. Any person, firm, partnership or corporation desiring to engage in the funeral service business shall submit, in writing, to the department an application upon blanks furnished by the department for an inspection certificate for a funeral service business for each place of business, and each such application shall be accompanied by a fee of three hundred seventy-five dollars and shall identify the manager. Each holder of an inspection certificate shall, annually, on or before July first, submit in writing to the Department of Public Health an application for renewal of such certificate together with a fee of one hundred ninety dollars. If the Department of Public Health issues to such applicant such an inspection certificate, the same shall be valid until July first next following, unless revoked or suspended.

(b) Upon receipt of an application for an inspection certificate or renewal thereof, the Department of Public Health shall make an inspection of each building or part thereof wherein a funeral service business is conducted or is intended to be conducted, and satisfactory proof shall be furnished the Department of Public Health that the building or part thereof, in which it is intended to conduct the funeral service business, contains an adequate sanitary preparation room equipped with tile, cement or composition flooring, necessary ventilation, sink, and hot and cold running water, sewage facilities, and such instruments and supplies for the preparing or embalming of dead human bodies for burial, transportation or other disposition as the Commissioner of Public Health, with advice and assistance from the board, deems necessary and suitable for the conduct and maintenance of such business.

(c) Any person, firm, partnership or corporation desiring to change its place of business shall notify the Department of Public Health thirty days in advance of such change, and a fee of twenty-five dollars shall accompany the application for the inspection certificate of the new premises. Any person, firm, partnership or corporation desiring to change its manager shall notify the Department of Public Health thirty days in advance of such change, on a form prescribed by the Commissioner of Public Health.

(d) The building or part thereof in which is conducted or intended to be conducted any funeral service business shall be open at all times for inspection by the board or the Department of Public Health. The Department of Public Health may make inspections whenever it deems advisable.

(e) If, upon inspection by the Department of Public Health, it is found that such building, equipment or instruments are in such an unsanitary condition as to be detrimental to public health, the board shall give to the applicant or operator of the funeral service business notice and opportunity for hearing as provided in the regulations adopted by the Commissioner of Public Health. At any such hearing, the Commissioner of Public Health or his designee shall be considered a member of the board and entitled to a vote. The board, or the Department of Public Health or his designee acting upon the board’s finding or determination, may, after such hearing, revoke or refuse to issue or renew any such certificate upon cause found after hearing. Any person aggrieved by the finding of said board or action taken by the Department of Public Health may appeal therefrom in accordance with the provisions of section 4-183.

(f) Any of the inspections provided for in this section may be made by a person designated by the Department of Public Health or by a representative of the Commissioner of Public Health.

(g) Any person, firm, partnership or corporation engaged in the funeral service business shall maintain at the address of record of the funeral service business identified on the certificate of inspection:

(1) All records relating to contracts for funeral services, prepaid funeral service contracts or escrow accounts for a period of not less than six years after the death of the individual for whom funeral services were provided;

(2) Copies of all death certificates, burial permits, authorizations for cremation, documentation of receipt of cremated remains and written agreements used in making arrangements for final disposition of dead human bodies, including, but not limited to, copies of the final bill and other written evidence of agreement or obligation furnished to consumers, for a period of not less than six years after such final disposition; and

(3) Copies of price lists, for a period of not less than six years from the last date such lists were distributed to consumers.

(1949 Rev., S. 4537; 1951, S. 2261d; 1959, P.A. 616, S. 64; 1967, P.A. 835, S. 3; June, 1971, P.A. 8, S. 72; P.A. 76-436, S. 428, 681; P.A. 77-603, S. 74, 125; 77-614, S. 437, 610; P.A. 89-251, S. 111, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-271, S. 15, 40; P.A. 06-195, S. 13; P.A. 07-252, S. 32; P.A. 09-232, S. 13; June Sp. Sess. P.A. 09-3, S. 227; P.A. 11-242, S. 47, 73; S.A. 11-17, S. 2.)

History: 1959 act quintupled application fee, raised renewal fee for same and fee when changing place of business from $10 to $25 and deleted provision in Subsec. (f) that inspector receive such remuneration as board votes; 1967 act substituted “the department of health” for “board” in Subsecs. (1) and (3) re application for renewal of certificate or for change of place of business, added “or the department of health as the case may be” in Subsec. (2) and “or the department of health” in Subsecs. (4), (5) and (6), added to third sentence in Subsec. (5) “or the department of health acting upon the board’s finding or determination” and provided for appeal from “action taken by the department of health” in the same subsection; 1971 act raised application fee from $50 to $100 and renewal fee from $5 to $50 in Subsec. (1); P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts in Subsec. (5), effective July 1, 1978; P.A. 77-603 replaced provisions requiring appeal within 30 days with requirement that appeals be made in accordance with Sec. 4-183; P.A. 77-614 replaced department of health with department of health services, deleted references to board in Subsecs. (2), (4) and (6) re applications and inspections, made commissioner of health services responsible for sanitary standards, rather than board, in Subsec. (2), retaining board in advisory role, replaced 10 days’ notice requirement in Subsec. (5) with requirement that notice and opportunity for hearing to be as provided in commissioner’s regulations, replaced all previous appeal provisions with statement that appeals are to be made in accordance with Sec. 4-183 and, in Subsec. (6) removed requirement that inspectors hold a license as an embalmer, effective January 1, 1979; P.A. 89-251 increased the application fee from $100 to $300 and increased the renewal fee from $50 to $150; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 replaced numeric Subsec. indicators with alphabetic indicators, changed references from “board” to “department” and made technical changes, amended Subsec. (a) by deleting prohibition against managing for another, by deleting the requirement that the principals have an embalmer’s or funeral director’s license and by requiring an application to identify the manager and amended Subsec. (c) by requiring 30 days’ advance notice of a change of place of business, effective July 6, 1995; P.A. 06-195 added Subsec. (g) re maintenance of records relating to contracts for funeral services, prepaid funeral contracts and escrow accounts; P.A. 07-252 amended Subsec. (g) by inserting provision requiring funeral service business to maintain records at address of record on certificate of inspection, designating existing provisions as Subdiv. (1), adding Subdiv. (2) re 3-year record retention requirement for copies of death certificates, burial permits, cremation authorizations, documentation of receipt of cremated remains and written agreements used in making arrangements for final disposition of dead human bodies and adding Subdiv. (3) re 3-year record retention requirement for price lists (Revisor’s note: In Subdiv. (1) the word “shall” and the comma following were deleted editorially by the Revisors for grammatical accuracy); P.A. 09-232 amended Subsec. (g) by changing record retention requirements from 3 years to 6 years; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees from $300 to $375 and from $150 to $190; P.A. 11-242 amended Subsec. (g)(1) by substituting “funeral service contracts” for “funeral contracts”, effective October 1, 2011, and added Subsec. (h) re operation of single satellite office, effective July 1, 2011; S.A. 11-17 repealed P.A. 11-242, S. 73, effective July 1, 2011.



Section 20-222a - Renewal of licenses and inspection certificates.

Each embalmer’s license, funeral director’s license and inspection certificate issued pursuant to the provisions of this chapter shall be renewed, except for cause, by the Department of Public Health upon the payment to said Department of Public Health by each applicant for license renewal of the sum of one hundred ten dollars in the case of an embalmer, two hundred thirty dollars in the case of a funeral director and for inspection certificate renewal the sum of one hundred ninety dollars for each certificate to be renewed. Fees for renewal of inspection certificates shall be given to the Department of Public Health on or before July first in each year and the renewal of inspection certificates shall begin on July first of each year and shall be valid for one calendar year. Licenses shall be renewed in accordance with the provisions of section 19a-88.

(1967, P.A. 835, S. 7; June, 1971, P.A. 8, S. 73; 1972, P.A. 223, S. 12; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 92, 176; P.A. 81-471, S. 50, 71; P.A. 88-163, S. 3; P.A. 89-251, S. 112, 203; May Sp. Sess. P.A. 92-6, S. 29, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 228.)

History: 1971 act increased fee for license renewal from $10 to $100 and for inspection certificate renewal from $25 to $50; 1972 act made $100 license renewal fee applicable to funeral directors only and set renewal fee for embalmers at $10; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 specified that renewals to be governed by provisions of Sec. 19-45 as of January 1, 1981, and deleted provisions re additional fees levied or ultimate revocation of license or inspection certificate for failure to renew in timely fashion; P.A. 81-471 deleted references to licenses; P.A. 88-163 changed renewal fees from $10 to $50 for embalmers and from $100 to $50 for funeral directors; P.A. 89-251 increased the renewal fee for embalmers from $50 to $55, increased the renewal fee for funeral directors from $50 to $55 and increased the renewal fee for an inspection certificate from $50 to $150; May Sp. Sess. P.A. 92-6 raised license renewal fee for a funeral director from $55 to $115; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 increased fees.



Section 20-222b - Disclosure of ownership information.

(a) Each person, firm or corporation that carries on or engages in a funeral service business, as defined in section 20-207, shall display, on a sign located immediately inside of such funeral service business, in a place proximate to the display of the license and certificate required by this chapter and in a manner visible to the public, the following ownership information:

(1) The name of every licensed funeral director, as defined in section 20-207, who holds an ownership interest of ten per cent or more in the corporation, limited liability company, partnership, limited partnership or other business entity that operates such funeral service business; and

(2) The name of any corporation, limited liability company, partnership, limited partnership or other business entity that holds an ownership interest of ten per cent or more in such funeral service business.

(b) Each person, firm or corporation that carries on or engages in such funeral service business shall include, on any contract for the sale of funeral services or merchandise, the name, business address and business telephone number of any corporation, limited liability company, partnership, limited partnership or other business entity that holds an ownership interest of ten per cent or more in such funeral service business.

(P.A. 98-174; P.A. 11-242, S. 48.)

History: P.A. 11-242 amended Subsecs. (a)(2) and (b) by adding “or other business entity” and making technical changes.



Section 20-222c - Transfer of ownership. Notice requirements.

Upon the transfer of more than a fifty per cent ownership share, discontinuance or termination of a funeral service business, the person, firm, partnership or corporation to whom the inspection certificate has been issued shall:

(1) Notify each person who has purchased a prepaid funeral service contract from such funeral service business of such transfer, discontinuance or termination;

(2) Mail a letter to each person for whom the funeral service business is storing cremated remains notifying such person of such transfer, discontinuance or termination; and

(3) Provide the Department of Public Health with a notice of such transfer, discontinuance or termination and a list of all unclaimed cremated remains held by the funeral service business at the time of such transfer, discontinuance or termination not later than ten days after any such transfer, discontinuance or termination.

(P.A. 06-195, S. 21; P.A. 11-242, S. 49.)

History: P.A. 11-242 amended Subdiv. (1) by substituting “funeral service contract” for “funeral contract”.



Section 20-223 - Embalmers may act as funeral directors.

Any embalmer’s license issued by the Department of Public Health shall entitle the holder thereof to act as a funeral director or embalmer, provided owners of establishments operating a funeral service business shall comply with the provisions of section 20-222.

(1949 Rev., S. 4540; 1951, S. 2262d; P.A. 80-484, S. 93, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 80-484 replaced board of examiners with department of health services as licensing authority; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-224 - Employment of assistants and students. Apprentice registration.

(a) The provisions of sections 20-217, 20-220 and 20-227 shall not prohibit the employment of assistants or of student embalmers and student funeral directors as provided in this chapter, provided a licensed funeral service business may employ no more than two student embalmers at any one time, and any person, firm, corporation or other organization engaged in the business of funeral directing may employ no more than one student funeral director at any one time, without the approval of the Board of Examiners of Embalmers and Funeral Directors.

(b) Student embalmers and student funeral directors shall register as apprentices with the Department of Public Health, in the manner prescribed by the commissioner in regulations adopted pursuant to section 20-211, for purposes of completing practical training and experience pursuant to the provisions of this chapter.

(1949 Rev., S. 4541; 1951, S. 2263d; P.A. 73-80; P.A. 80-484, S. 162, 176; P.A. 92-59, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 73-80 made proviso re employment of student embalmers applicable to licensed “funeral service business” rather than to “embalmer” and required approval of board of examiners before employment of more students than allowed is undertaken; P.A. 80-484 deleted reference to repealed Sec. 20-225 and deleted word “registered” modifying student embalmers; P.A. 92-59 made the existing section Subsec. (a) and added Subsec. (b) concerning registration; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-225 - Registration of students.

Section 20-225 is repealed.

(1949 Rev., S. 4542; 1951, S. 2264d; 1959, P.A. 616, S. 65; June, 1971, P.A. 8, S. 74; 1972, P.A. 223, S. 13; P.A. 80-484, S. 175, 176.)



Section 20-226 - Lists of licensees and students to be filed with town clerks.

The Department of Public Health shall, on or before the tenth day of September in each year, or as soon thereafter as possible, forward to the town clerk or registrar of vital statistics of each town four printed lists duly verified, one containing the names of all licensed funeral directors, one the names of all licensed embalmers, one the names of all student embalmers and one the names of all student funeral directors, and such lists shall be kept on file in the office to which they have been transmitted. The Department of Public Health shall issue to each person granted a license or registration subsequent to the making of such list a card stating that the holder thereof has received a license or registration, as the case may be. The holders of such cards shall have the same rights as those whose names appear in the lists on file in the office of the town clerk.

(1949 Rev., S. 4534; 1951, S. 2265d; 1967, P.A. 835, S. 4; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 163, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1967 act substituted “the department of health” for “board” and deleted obsolete reference to state department of health receiving lists; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 deleted word “registered” modifying student embalmers; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-227 - Disciplinary action; grounds; appeals.

The Department of Public Health may refuse to grant a license or inspection certificate or the board may take any of the actions set forth in section 19a-17 against a licensee, registrant or holder of an inspection certificate if it finds the existence of any of the following grounds: (1) The practice of any fraud or deceit in obtaining or attempting to obtain a license, registration or inspection certificate; (2) violation of the statutes or regulations of said department relative to the business of embalming or funeral directing in this state; (3) the conviction of a crime in the course of professional activities; (4) incompetency, negligence or misconduct in the carrying on of such business or profession; (5) violation of or noncompliance with the provisions of this chapter or the rules established hereunder; (6) loaning, borrowing or using a license or inspection certificate of another, or knowingly aiding or abetting in any way the granting of an improper license or inspection certificate; (7) aiding or abetting the practice of embalming or funeral directing by an unlicensed person; (8) physical or mental illness, emotional disorder or loss of motor skill, including but not limited to, deterioration through the aging process; or (9) abuse or excessive use of drugs, including alcohol, narcotics or chemicals. The Commissioner of Public Health may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order of any action taken pursuant to section 19a-17. The Department of Public Health shall not refuse to renew any license or inspection certificate nor shall the board suspend any such license, registration or inspection certificate until the holder thereof has been given notice and opportunity for hearing in accordance with the regulations adopted by the Commissioner of Public Health. Any person aggrieved by the action of said department in refusing to renew a license or inspection certificate or by the action of said board in suspending or revoking any license, registration or inspection certificate under the provisions of this chapter or action taken under section 19a-17 may appeal therefrom in accordance with the provisions of section 4-183. No person whose license, registration or inspection certificate is suspended or revoked shall, during such suspension or revocation, enter or engage, either personally or through any corporation, partnership or other organization, or through any agent, in any of the activities which such license, registration or inspection certificate entitled him to engage in; nor shall any such person receive any money or any other valuable consideration on account of engaging in any of such activities. No person shall pay, promise, offer or give to anyone whose license, registration or inspection certificate is suspended or revoked any money or other valuable consideration for engaging in any of the activities which such license, registration or inspection certificate entitled him to engage in.

(1949 Rev., S. 4544; 1951, S. 2266d; 1967, P.A. 835, S. 5; P.A. 76-436, S. 429, 681; P.A. 77-603, S. 75, 125; 77-614, S. 438, 587, 610; P.A. 78-280, S. 46, 127; 78-303, S. 85, 136; P.A. 80-484, S. 94, 176; P.A. 88-163, S. 4; 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58.)

History: 1967 act added provision in Subdiv. (i) that “the department of health shall not refuse to renew any license” and deleted obsolete reference to refusal by board to renew license, added to second sentence of the same Subdivs. “the department of health in refusing to renew license or by the action of” the board and deleted obsolete provision with reference to board’s action to “renew” license or registration; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced reference to petitions to court with reference to appeals in accordance with Sec. 4-183; P.A. 77-614 and P.A. 78-303 replaced department of health with department of health services, amended Subdiv. (f) to refer to rules established under chapter rather than to rules of board, rephrased notice and hearing provision with provision for notice and hearing adopted by health services commissioner and deleted remaining appeal provisions, retaining reference to Sec. 4-183, effective January 1, 1979; P.A. 78-280 reiterated changes to appeal provisions; P.A. 80-484 transferred power of board to refuse license to health services department, expanded board’s power to suspend or revoke license to include other disciplinary actions under Sec. 19-4s, revised grounds for disciplinary action, replacing conviction of crime of moral turpitude with crime in course of professional activities, deleting misleading advertising as ground, deleting solicitation of patronage by paying commissions or gratuities as ground and adding grounds re physical or mental illness, etc. and re drug abuse, etc. and added provision re physical or mental examinations and re petitions to court for enforcement of orders or actions; P.A. 88-163 added references to inspection certificates; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-228 - Reinstatement of registration or license of veteran.

Any person who has served in the armed forces of the United States and who was a holder in good standing of a registration or a license as provided in this chapter at the date of his entry into the armed forces may, upon his separation from active duty in said armed forces or within one year thereafter, make application to the Department of Public Health for the reinstatement of the registration or license which he held at the time of his entry into the service as aforesaid. Said department shall issue such registration or license to such an applicant without examination, if it approves of his professional qualifications.

(1951, S. 2272d; 1967, P.A. 835, S. 6; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 95, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1967 act substituted “department of health” for “board”; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-484 replaced reference to “moral” qualifications with reference to “professional” qualifications; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-88b re renewal of registration or license for persons serving in U.S. armed forces.

See Sec. 27-103 for definition of “armed forces”.



Section 20-229 - Reciprocal agreements.

The Commissioner of Public Health may enter into an agreement with the corresponding licensing authority of any other state competent to enter into such agreement, which agreement shall be in substantially the following form:

“We, the undersigned representatives of the various states, by and through their respective licensing authorities, hereby jointly agree that a person duly registered and licensed as a funeral director or embalmer in either one of the several states may go into the other state for the purpose of handling, embalming, transporting and burying dead human bodies and directing funerals as though he were registered under the laws of that state, except that he shall not maintain an establishment, advertise, have any agent or agency, or otherwise hold himself out as a funeral director or embalmer other than in his native state.

It is further agreed that the licensing authority of the state in which the funeral director or embalmer is licensed will assume the responsibility for instituting disciplinary action against any licensed funeral directors or embalmers who may be guilty of unprofessional conduct in the practice of their business in the other state, when such is called to their attention by the licensing authority of that state.”

Any such agreement may be rescinded by said commissioner at any time.

(1957, P.A. 153; P.A. 80-484, S. 96, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 80-484 replaced board with health services commissioner as authority for entering agreements with licensing authorities of other states; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-230 - Business not to be conducted in cemetery or on tax-exempt property. Exemption.

No person, firm, association or corporation shall engage in the business of funeral directing, except in continuing the supervision of a funeral, or in the profession of embalming or the sale of funeral merchandise in or on any cemetery or tax-exempt property. Facilities that accept bodies for anatomical purposes pursuant to section 19a-270 are exempt from this section.

(1949 Rev., S. 4548; 1951, S. 2267d; P.A. 05-272, S. 34.)

History: P.A. 05-272 exempted facilities that accept bodies for anatomical purposes pursuant to Sec. 19a-270, effective July 13, 2005.



Section 20-230a - Price list of available services and merchandise. Purchaser’s rights.

No licensed funeral director or licensed embalmer shall offer to sell services to arrange for or conduct funerals or offer to sell any merchandise used in connection with a funeral without first providing the purchaser of such services or merchandise with an itemized price list of all available services and merchandise and every such purchaser shall also be informed by such funeral director or embalmer, prior to entering into any sales agreement, of the right to select only such services or merchandise which the purchaser so desires.

(P.A. 77-219, S. 1.)



Section 20-230b - Statement of prices for requested services and merchandise. Method of payment. Cash advanced.

No person engaged in the business of funeral directing and no licensed funeral director or licensed embalmer shall fail to provide the person making funeral arrangements or arranging for disposition of a dead human body, at the time funeral arrangements are completed and prior to the time of rendering service or providing merchandise, a written statement indicating to the extent then known: (1) The price of the service that the person has selected and what is included therein; (2) the price of each supplemental item of service or merchandise requested; (3) the amount involved for each of the items for which the funeral firm will advance money as an accommodation to the family of the deceased; and (4) the methods of payment. No person engaged in the business of funeral directing and no licensed funeral director or licensed embalmer shall bill or cause to be billed any item that is referred to as a “cash advanced” item unless the net amount paid for such item by the funeral firm is the same as is billed by the funeral firm.

(P.A. 77-219, S. 2.)



Section 20-230c - Cremation requests. Written documentation by funeral directors and funeral service businesses.

If the person who has custody and control of the remains of a deceased person pursuant to section 45a-318 requests the disposal of the deceased person’s body by cremation or if the deceased person had executed a cremation authorization document in accordance with the provisions of section 45a-318, the funeral director shall complete a written form containing the following information: (1) The name and address of the funeral service business that is responsible for the disposal of the deceased person’s body; (2) the name of the deceased person; (3) the place and time of the cremation; (4) the name of the licensed funeral director or embalmer; (5) the name and address of the person who has custody and control of the remains of the deceased person; (6) a summary of the disposition, in accordance with section 20-230d, of the cremated remains, if unclaimed; and (7) a statement indicating the disposition of the cremated remains requested by the person who has custody and control of the remains of the deceased person or a statement indicating that the deceased person had executed a cremation authorization document in accordance with the provisions of section 45a-318. The written form shall be signed and dated by the person who has custody and control of the remains of the deceased person and by the funeral director. A copy of the signed form shall be provided to the person who has custody and control of the remains of the deceased person. The original signed form shall be maintained at the funeral service business, as required by section 20-222, for not less than six years from the date on which such form is signed by the person who has custody and control of the remains of the deceased person.

(P.A. 05-81, S. 1; P.A. 06-196, S. 250; P.A. 12-36, S. 2.)

History: P.A. 05-81 effective July 1, 2005; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 12-36 replaced provision requiring retention of original form at the funeral service business for 20 years with provision requiring maintenance of original form at the funeral service business, as required by Sec. 20-222, for 6 years.



Section 20-230d - Disposition of unclaimed cremated remains by funeral directors. Notice requirements.

(a) If the cremated remains are not accepted by a person in accordance with the requested disposition of the cremated remains on the form required by section 20-230c or by the person designated to take custody and control of the cremated remains, the funeral director may dispose of such cremated remains by: (1) Burial in a cemetery, (2) storage in a crypt of a mausoleum or columbarium, (3) scattering, (4) burial in a memorial garden, (5) storage at the funeral home, or (6) such other method identified in the signed form required by section 20-230c, provided the funeral director has complied with the notice requirements of subsection (b) of this section. Upon such disposal of the cremated remains, the funeral director shall notify, in writing, the registrar of vital records of the town where the death occurred, of the manner in which the cremated remains were disposed. Such written notice shall be attached to the cremation permit.

(b) If, because of the failure of the person responsible for accepting the cremated remains or the person designated to take custody and control of the cremated remains to accept such remains, a funeral director or embalmer possesses cremated remains for more than one hundred eighty days after the date of cremation, such funeral director or embalmer shall provide notice, by certified mail, to (1) the person who signed the form required by section 20-230c, and (2) (A) the person responsible for accepting such remains, or (B) the person designated to take custody and control of the cremated remains, if different from the person signing the form. Such notice shall provide that if the cremated remains are unclaimed for more than ninety days from the date of mailing of such notice, the remains will be disposed of in accordance with subsection (a) of this section.

(c) Any cremated remains in the possession of a funeral director on July 1, 2005, may be disposed of in the manner specified in subsection (a) of this section, provided the funeral director has made a reasonable attempt to notify the person who had custody and control of the remains of the deceased or a relative of the decedent. Such notice shall provide that if the cremated remains are unclaimed for more than one hundred eighty days from the date of mailing of such notice, the remains will be disposed of in accordance with subsection (a) of this section.

(P.A. 05-81, S. 2; P.A. 06-195, S. 14.)

History: P.A. 05-81 effective July 1, 2005; P.A. 06-195 amended Subsec. (a) by requiring funeral director to provide written notice of manner in which cremated remains were disposed to registrar of vital records of town where death occurred, rather than town from which cremation permit for deceased was issued, effective June 7, 2006.



Section 20-231 - Misleading statement by license applicant; penalty.

(a) No applicant for an embalmer’s license or a funeral director’s license shall present to the Department of Public Health any written statement, signed either by himself or any other person, which is misleading or untrue.

(b) Any person who violates this section shall be fined not more than one hundred dollars for each offense.

(1949 Rev., S. 4549; 1951, S. 2268d; P.A. 80-484, S. 97, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 80-484 replaced board of examiners with department of health services in Subsec. (a), deleted Subsecs. (b) to (e) containing prohibitions against solicitations of employment and advertising and redesignated former Subsec. (f) as Subsec. (b); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-232 - Disposition of fees and fines.

All fees collected and fines paid under the provisions of this chapter shall be paid to the secretary of said board, and by him accounted for and paid over to the State Treasurer.

(1949 Rev., S. 4550; 1951, June, 1955, S. 2269d.)



Section 20-233 - Penalty.

Any person, firm, corporation or partnership, or his or its agent or representative, who violates any provision of section 20-217, 20-220, 20-221, 20-224, 20-227, 20-230a or 20-230b shall be fined not more than one hundred dollars for the first offense, and for the second offense not less than one hundred dollars nor more than five hundred dollars, and his license shall be suspended for such period, not less than six months, as the board determines. Any person who violates any provision of this chapter, for the violation of which no other penalty has been provided, shall be fined not less than twenty-five dollars nor more than one hundred dollars for each offense. No provision of this chapter shall apply to officials of public institutions or to federal officers in the discharge of their duty. No provision of this chapter shall be construed to prohibit persons enrolled in approved programs of education in mortuary science from participating in practical activities for academic credit in such programs, provided such activities are performed under the direct and immediate supervision of a faculty member of such program who is licensed pursuant to this chapter and acting within the scope of such license.

(1949 Rev., S. 4551; 1951, S. 2271d; P.A. 77-219, S. 3; P.A. 80-484, S. 164, 176; P.A. 92-59, S. 3.)

History: P.A. 77-219 made violation of Secs. 20-230a and 20-230b punishable as provided; P.A. 80-484 deleted reference to repealed Sec. 20-225; P.A. 92-59 added language concerning participation in practical activities by mortuary science students.






Chapter 386 - Barbers

Section 20-234 - Practice of barbering defined.

The following-described practices, when done upon the head, face and neck for cosmetic purposes and done for the public, with or without compensation therefor, shall be construed as practicing the occupation of barber or master barber within the meaning of this chapter: Shaving or trimming the beard; cutting hair; styling or cutting hairpieces and wigs; giving facial and scalp massage or application of oils, creams, lotions or other preparations, either by hand or mechanical appliances; singeing, shampooing or dyeing the hair or applying hair tonic, and applying cosmetic preparations, antiseptics, powders, oils, clays or lotions to scalp, face or neck; provided nothing in this chapter shall permit any of the services or acts herein described to be used for the treatment or cure of any physical or mental disease or ailment.

(1949 Rev., S. 4569; 1955, S. 2279d; 1969, P.A. 343; P.A. 80-484, S. 99, 176.)

History: 1969 act included as practice of barbering the styling or cutting of men’s hairpieces and wigs; P.A. 80-484 added reference to master barbers and deleted “men’s” as modifier of hairpieces and wigs.

See Sec. 20-248 re exempting from chapter provisions for patient practicing as master barber at Veterans’ Home and for hairdresser and cosmetician license holders.



Section 20-235 - Examining board. Appointment. Powers and duties.

Section 20-235 is repealed.

(1949 Rev., S. 4568; 1949, 1951, 1955, June, 1955, S. 2276d; 1959, P.A. 616, S. 66; 1961, P.A. 517, S. 19; P.A. 74-183, S. 237, 291; P.A. 76-436, S. 206, 681; P.A. 77-614, S. 323, 439, 587, 610; P.A. 78-280, S. 1, 47, 127; 78-303, S. 85, 136; P.A. 80-484, S. 175, 176.)



Section 20-235a - Barbers, hairdressers and cosmeticians; examining board.

There shall be within the Department of Public Health a Connecticut Examining Board for Barbers, Hairdressers and Cosmeticians. Said board shall consist of nine members appointed, subject to the provisions of section 4-9a, by the Governor as follows: Three master barbers, three persons who are registered hairdressers and cosmeticians, and three public members. The Governor shall appoint a chairperson from among such members. Members shall be residents of this state. No member shall be an elected official of a professional association of barbers, hairdressers or cosmeticians or have been such an official for one year immediately preceding his appointment. Said board shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary. Special meetings shall be held at the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. Said board shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints filed against practitioners and (3) impose sanctions where appropriate.

(P.A. 80-484, S. 98, 176; P.A. 84-382; June Sp. Sess. P.A. 91-12, S. 26, 55; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-143, S. 15, 24.)

History: P.A. 84-382 changed the composition of the board from six to nine members; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-143 added quorum provision, effective July 1, 1998.

See Sec. 4-9a for definition of “public member”.



Section 20-236 - Qualifications for license as barber. Licensure without examination. Barber schools. Minimum curriculum requirements.

(a)(1) Any person desiring to obtain a license as a barber shall apply in writing on forms furnished by the Department of Public Health and shall pay to the department a fee of one hundred dollars. The department shall not issue a license until the applicant has made written application to the department, setting forth by affidavit that the applicant has (A) successfully completed the eighth grade, (B) completed a course of not less than one thousand hours of study in a school approved in accordance with the provisions of this chapter, or, if trained outside of Connecticut, in a barber school or college whose requirements are equivalent to those of a Connecticut barber school or college, and (C) passed a written examination satisfactory to the department. Examinations required for licensure under this chapter shall be prescribed by the department with the advice and assistance of the board. The department shall establish a passing score for examinations required under this chapter with the advice and assistance of the board. No license issued in accordance with the provisions of this chapter may be assigned or transferred to another person.

(2) Any person who holds a license at the time of application to practice the occupation of barbering in any other state, the District of Columbia or in a commonwealth or territory of the United States, and was issued such license on the basis of successful completion of a program of education and training in barbering and an examination, shall be eligible for licensing in this state and entitled to a license without examination upon payment of a fee of one hundred dollars.

(3) Any person who holds a license to practice the occupation of barbering in any other state, the District of Columbia, or in a commonwealth or territory of the United States, and has held such license for a period of not less than forty years, shall be eligible for licensure without examination. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(b) (1) Barber schools shall obtain approval pursuant to this section prior to commencing operation. In the event that an approved school undergoes a change of ownership or location, such approval shall become void and the school shall apply for a new approval pursuant to this section. Applications for such approval shall be on forms prescribed by the Commissioner of Public Health. In the event that a school fails to comply with the provisions of this subsection, no credit toward the one thousand hours of study required pursuant to subsection (a) of this section shall be granted to any student for instruction received prior to the effective date of school approval.

(2) The Commissioner of Public Health, in consultation with the Connecticut Examining Board for Barbers, Hairdressers and Cosmeticians, shall adopt regulations, in accordance with the provisions of chapter 54, to prescribe minimum curriculum requirements for barber schools. The commissioner, in consultation with said board, may adopt a curriculum and procedures for the approval of barber schools, provided the commissioner prints notice of intent to adopt regulations concerning the adoption of a curriculum and procedures for the approval of barber schools in the Connecticut Law Journal not later than thirty days after the date of implementation of such curriculum and such procedures. The curriculum and procedures implemented pursuant to this section shall be valid until such time final regulations are adopted.

(1949 Rev., S. 4570; 1949, 1953, 1955, S. 2277d; 1959, P.A. 306; 1969, P.A. 389, S. 1; June, 1971, P.A. 8, S. 75; 1972, P.A. 127, S. 45; P.A. 74-113, S. 1; P.A. 77-614, S. 440, 609, 610; P.A. 78-303, S. 119, 136; P.A. 80-484, S. 100, 174, 176; P.A. 81-471, S. 51, 71; P.A. 84-173, S. 1; May Sp. Sess. P.A. 92-6, S. 30, 117; P.A. 93-296, S. 5, 10; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; P.A. 98-166, S. 7, 9; P.A. 04-221, S. 13; P.A. 05-272, S. 10; P.A. 09-232, S. 45; June Sp. Sess. P.A. 09-3, S. 229; P.A. 10-117, S. 15.)

History: 1959 act deleted stipulation that manager barber certificate be to own or manage as well as operate a shop; 1969 act raised license fees for barber and manager barber from $15 to $25; 1971 act increased fees to $30; 1972 act lowered minimum age for applicants from 19 to 18, reflecting changed age of majority; P.A. 74-113 changed expiration date of license from first day of October in odd-numbered years to first day of May annually; P.A. 77-614 transferred duties of board of examiners to department of health services and later repealed section, effective January 1, 1979; P.A. 78-303 amended repealer in P.A. 77-614 to delete reference to repeal of section; P.A. 80-484 transferred remaining duties of board to department, replaced certificates of registration with licenses, deleted requirement that applicant be at least eighteen and of good moral character, replaced reference to apprenticeship with “working as a barber”, required that acceptance of other state’s license depends on license requirements which call for equivalent or higher entry standards, added reference to master barber, made licenses good for one year rather than until the following May first, removed provision which required one-year waiting period before reexamination in cases where applicant has failed three successive examinations, deleted provisions re manager barber certificates and re forfeiture of fee after failure to appear for examinations three times in succession and added provisions prohibiting issuance of licenses to persons involved in disciplinary action or unresolved complaint, requiring annual notification of board of number of applicants and establishing passing score; P.A. 81-471 deleted reference to period of working as a barber required prior to licensure and added a specific requirement of 1,500 hours of study and a provision authorizing licensure without examination in some cases; P.A. 84-173 required examinations for licensure to be prescribed by the department with the advice and assistance of the board and required the board’s advice and assistance rather than consent in establishing a passing score; May Sp. Sess. P.A. 92-6 raised examination fee from $30 to $50; P.A. 93-296 added new Subsec. (b) re approval of barber schools and change of location or ownership, effective June 29, 1993; P.A. 93-381 and P.A. 93-435 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-166 amended Subsec. (a) to add, to eligibility for licensure without examination, anyone with a license in another state or territory for at least 40 years, effective June 4, 1998; P.A. 04-221 amended Subsec. (a) by replacing former provisions with Subdivs. (1) to (3) re qualifications for licensure; P.A. 05-272 amended Subsec. (a)(1)(A) by removing provision re equivalency examination prepared by Commissioner of Education; P.A. 09-232 amended Subsec. (a)(2) by eliminating requirement re English proficiency examination, effective July 1, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees from $50 to $100; P.A. 10-117 amended Subsec. (a)(1) by changing hours of study requirement from 1,500 to 1,000 and by providing that licenses may not be transferred or assigned, amended Subsec. (a)(2) by deleting requirement re completion of not less than 1,500 hours of formal education and training in barbering, by adding provision re completion of program of education and training in barbering and by deleting former provision re substitution of licensed work experience toward meeting training requirement, redesignated existing Subsec. (b) as Subsec. (b)(1) and changed 1,500 hours to 1,000 hours therein and added Subsec. (b)(2) re regulations to prescribe minimum curriculum requirements for barber schools and re curriculum and procedures for barber school approval, effective October 1, 2011.



Section 20-237 - Registration as barber; qualifications; examination.

Section 20-237 is repealed.

(1949 Rev., S. 4570; 1949, 1955, S. 2278d; 1969, P.A. 389, S. 2; P.A. 73-363, S. 1, 3; P.A. 77-614, S. 441, 610; P.A. 80-484, S. 101, 174, 176; P.A. 81-471, S. 70, 71.)



Section 20-238 - Disciplinary action; grounds. Requirement for operation of shop.

(a) No person shall practice the occupation of master barber in this state unless he has first obtained a license as provided in section 20-236. Said department shall furnish to each person to whom a license is issued a card certifying that the holder thereof is entitled to practice the occupation of master barber in this state, and the holder of such card shall post the same in a conspicuous place in front of his working chair, where it may readily be seen by all persons whom he may serve. Said department shall keep a register in which shall be entered the names of all persons to whom such licenses are issued, and said register shall be at all times open to public inspection. The board may suspend or revoke any license or certificate granted by it or take any of the actions set forth in section 19a-17 if the holder of a license is incompetent, is habitually intoxicated or habitually addicted to the use of morphine, cocaine, or other habit-forming drugs, or is a violator of any provision of this chapter or of the regulations adopted pursuant thereto or is suffering from physical or mental illness or emotional disorder or loss of motor skill including but not limited to, deterioration through the aging process. Before any license is suspended or revoked or action taken under section 19a-17, such holder shall be given notice and afforded opportunity for hearing as provided in the regulations adopted by the Commissioner of Public Health. The Commissioner of Public Health may order a certificate or license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(b) No person, other than a person operating a barber shop on May 17, 1982, may operate any barber shop unless such person has been licensed as a registered barber for not less than two years.

(1949 Rev., S. 4571; 1949, S. 2281d; P.A. 77-614, S. 442, 610; P.A. 80-484, S. 102, 174, 176; P.A. 82-215, S. 2, 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced “sanitary regulations” with “any provision of this chapter or the regulations adopted pursuant hereto” and restated notice and hearing provisions to replace detailed statements with reference to notice and hearing as provided in health services commissioner’s regulations, effective January 1, 1979; P.A. 80-484 replaced references to certificates with references to licenses and barber with master barber, transferred duties formerly held by board of examiners to department of health services, extended disciplinary actions beyond suspension or revocation of license to encompass other actions in Sec. 19-4s, changed grounds for taking disciplinary action, deleting felony conviction, malpractice or unprofessional conduct, continuing to practice when afflicted by communicable disease and false, misleading or deceptive advertising and adding grounds re physical or mental disorders, etc., deleted provision governing application for restoration of license and added provisions re physical or mental examinations and re petitions to court for enforcement of orders or actions; P.A. 82-215 added Subsec. (b) requiring a person to be licensed as a registered barber for not less than two years before such person may operate a barber shop; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 20-248 re exceptions to provisions of chapter for patient at Veterans’ Home practicing as master barber and for hairdresser and cosmetician license holders.



Section 20-239 - Expiration of license; renewal; fee.

All licenses issued to master barbers by the Department of Public Health shall be renewed once every two years, and shall expire in accordance with the provisions of section 19a-88. No person shall carry on the occupation of master barber after the expiration of his license until he has made application bearing the date of his insignia card to said department, accompanied by a fee of one hundred dollars for the renewal of such license for two years. Such application shall be in writing, addressed to said department and signed by the person applying for such renewal.

(1949 Rev., S. 4572, 4573; 1949, 1953, 1955, S. 2282d; 1949, 1953, S. 2283d; 1969, P.A. 389, S. 3; June, 1971, P.A. 8, S. 76; 1972, P.A. 223, S. 14; P.A. 73-259, S. 1, 4; P.A. 74-113, S. 2; P.A. 80-484, S. 103, 176; P.A. 81-471, S. 52, 71; May Sp. Sess. P.A. 92-6, S. 31, 117; P.A. 96-180, S. 73, 166; June 30 Sp. Sess. P.A. 03-3, S. 23; June Sp. Sess. P.A. 09-3, S. 230.)

History: 1969 act raised barbers’ renewal fee from $7 to $10 and fee for late renewal from $10 to $20 and raised apprentices’ fee for renewal from $3 to $5 and fee for late renewal from $5 to $10; 1971 act raised renewal and late renewal fees for barbers only to $25 and $50, respectively; 1972 act changed expiration date for barber or manager barber licenses from October first in odd-numbered years to May first annually and halved fee for regular renewal only; P.A. 73-259 added proviso re interim period in changing license expiration dates; P.A. 74-113 deleted obsolete proviso covering renewals during change over interim, halved fee for late renewal of barber or manager barber license and raised fee for late renewal of shop registration from $20 to $25; P.A. 80-484 deleted references to manager barbers, replaced references to barbers with master barber, transferred licensing power from board of examiners to health services department and made renewals as of January 1, 1981, conform with provisions of Sec. 19-45, replacing previous detailed provisions for late renewal of barber or manager barber license, renewal and late renewal of apprentice certificate and late renewal of shop registration; P.A. 81-471 deleted reference to May first as expiration date; May Sp. Sess. P.A. 92-6 raised fee to $25; P.A. 96-180 made a technical change, effective June 3, 1996; June 30 Sp. Sess. P.A. 03-3 changed license renewal from annually to biennially and increased renewal fee from $25 to $50, effective January 1, 2004; June Sp. Sess. P.A. 09-3 increased fee from $50 to $100.



Section 20-240 - Registration of barber shops. Fee. Revocation.

Section 20-240 is repealed.

(1949 Rev., S. 4574; 1949, 1953, 1955, S. 2284d; 1959, P.A. 277; 1969, P.A. 389, S. 4; June, 1971, P.A. 8, S. 77; 1972, P.A. 223, S. 15; P.A. 77-614, S. 443, 610; P.A. 80-484, S. 104, 174, 176; P.A. 81-471, S. 70, 71.)



Section 20-241 - Inspection of barber shops and schools. Posting of license.

All barber shops and barber schools shall be inspected regarding their sanitary condition by the Department of Public Health whenever the department deems it necessary, and any authorized representative of the department shall have full power to enter and inspect any such shop or school during usual business hours. If any barber shop or barber school, upon such inspection, is found to be in an unsanitary condition, the commissioner or the commissioner’s designee shall make written order that such shop or school be placed in a sanitary condition. All barber shops and barber schools shall post in a conspicuous place the license of any person who engages in the practice of barbering in such shop or school. A director of health for any town, city, borough or district department of health, authorized by the department to enter and inspect barber shops and barber schools, in accordance with the provisions of this section, may assess a civil penalty in accordance with the provisions of section 20-249 against any person owning a barber shop or barber school that fails to post the licenses of persons engaged in the practice of barbering as prescribed in this section.

(1949 Rev., S. 4576; 1963, P.A. 642, S. 29; P.A. 74-183, S. 238, 291; P.A. 76-436, S. 207, 681; P.A. 77-614, S. 444, 610; P.A. 80-484, S. 105, 176; P.A. 82-472, S. 81, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 163, 181; P.A. 10-117, S. 52.)

History: 1963 act updated statute, substituting the circuit court for town, city or municipal courts of the municipality; P.A. 74-183 replaced circuit court with court of common pleas and “circuit” with “county or judicial district”, effective December 31, 1974; P.A. 76-436 referred to “office of the state’s attorney of the court” rather than to “prosecuting attorney of the court of common pleas”, effective July 1, 1978; P.A. 77-614 transferred responsibility for sanitary inspections from board to health services department, acting on its initiative or at board’s request, and deleted option for order to close shop and following provisions re court procedure when noncompliance with orders occurs and re inclusion of shops inspected and number found insanitary in annual report of board, effective January 1, 1979; P.A. 80-484 deleted reference to board’s request for inspection; P.A. 82-472 made a technical change; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 10-117 added requirement that barber shop or barber school post the license of any person who practices barbering in such shop or school and added provision re authority of director of health to assess civil penalty for failure to comply with license posting requirement.



Section 20-242 - Regulations.

The Commissioner of Public Health, with advice and assistance from the board of examiners established under section 20-235a, may adopt regulations in accordance with chapter 54 to carry out the provisions of this chapter consistent with the preservation of the public health.

(1949 Rev., S. 4578; 1959, P.A. 341; P.A. 77-614, S. 445, 610; P.A. 80-484, S. 106, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1959 act updated statute, deleting provision that regulations be based on recommendations of the temporary state commission and adding statement re carrying out chapter’s provisions consistent with public health; P.A. 77-614 transferred powers formerly held by board of examiners to commissioner of health services, retaining board in advisory capacity and deleted enforcement power, effective January 1, 1979; P.A. 80-484 added reference to chapter 54 and deleted provisions concerning publication of regulations and granting regulations force and effect of law; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-243 - Regulations concerning sterilizing of tools. Sanitation.

The Commissioner of Public Health, with advice and assistance from the board established under section 20-235a, may adopt in accordance with chapter 54 such regulations as the commissioner deems necessary to procure adequate sterilizing of tools and implements used by barbers in the practice of their occupation in this state, and for any other purpose that the commissioner deems necessary to improve the sanitary condition of barber shops and their surroundings.

(1949 Rev., S. 4575; P.A. 77-614, S. 446, 610; P.A. 80-484, S. 107, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 revised section to reflect transfer of regulatory power from board to commissioner of health services retaining board in advisory capacity, effective January 1, 1979; P.A. 80-484 added reference to chapter 54 and deleted provision for mailing copies of regulations to each licensed barber; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-244 - Sanitary appliances and equipment.

No barber shop and no barber shop in any school, college, private or public institution shall use or maintain any appliance or equipment that is insanitary or unclean. No towel, other than a fresh, separate and clean towel, and no hot towel other than one made hot by the use of hot, fresh running water, shall be used upon any patron or customer of any barber shop, or any barber shop in any school, college, private or public institution. No powder puff, finger bowl, sponge, styptic pencil, hair duster, lump alum or cuspidor shall be allowed in any barber shop, or in any barber shop in any school, college or private or public institution.

(1949 Rev., S. 4577; 1955, S. 2285d.)



Section 20-245 and 20-246 - Barber schools and colleges; licenses. Sundays and legal holidays; hours of opening and closing.

Sections 20-245 and 20-246 are repealed.

(1949 Rev., S. 4579, 4580; 1949, 1955, S. 2286d, 2287d; P.A. 73-363, S. 2, 3; P.A. 76-113, S. 10; P.A. 77-614, S. 447, 448, 610; P.A. 80-484, S. 108, 175, 176; P.A. 81-471, S. 70, 71.)



Section 20-247 - Appeals.

Any person aggrieved by a final decision of said board or the Department of Public Health may appeal therefrom, as provided in section 4-183, except such appeal shall be made returnable to the judicial district of New Britain.

(1949 Rev., S. 4581; 1971, P.A. 179, S. 15; 870, S. 64; P.A. 76-436, S. 430, 681; P.A. 77-603, S. 76, 125; 77-614, S. 449, 610; P.A. 78-280, S. 48, 49, 127; P.A. 80-484, S. 109, 176; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 96-47, S. 11; P.A. 99-215, S. 24, 29.)

History: 1971 acts required that appeals be brought between 12 and 30 days after service rather than on next return day or “next but one” and, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable, replaced superior court with court of common pleas; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with statement that appeals shall be brought in accordance with Sec. 4-183, retaining provision for venue in Hartford county; P.A. 77-614 deleted venue provision, effective January 1, 1979; P.A. 78-280 added provision making appeals returnable to judicial district of Hartford-New Britain; P.A. 80-484 allowed appeals from actions of health services department, reflecting its assumption of some duties of board; P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-47 changed “any action” to “a final decision”; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 20-248 - Exceptions.

Nothing in this chapter shall prohibit any patient of the Veterans’ Home at Rocky Hill from practicing the occupation of a master barber in said home. Nothing in this chapter shall be construed to prevent any person holding a registered hairdresser and cosmetician’s license under the provisions of chapter 387 from cutting the hair of any person, or to prevent any person licensed under the provisions of chapter 387 from carrying on the occupation of hairdresser and cosmetician. Nothing in this chapter or in chapter 387 shall be construed to prevent a licensed registered hairdresser and cosmetician from working in a barber shop or a licensed master barber from working in a hairdressing and cosmetology shop.

(1949 Rev., S. 4582, 4583; 1971, P.A. 105, S. 2; P.A. 80-484, S. 110, 176; P.A. 81-471, S. 53, 71; P.A. 04-169, S. 2; P.A. 05-288, S. 84.)

History: 1971 act substituted “patient” for “inmate”; P.A. 80-484 protected right to cut hair of “any person” rather than of “a female person” and protected right of hairdresser and cosmetician to work in barber shop and of barber to work in hairdressing and cosmetology shop; P.A. 81-471 specified that “master” barber may practice at veterans’ home and hospital and that licensed “registered” hairdresser and cosmetician may work in barber shop; P.A. 04-169 changed the name of the Veterans’ Home and Hospital to the Veterans’ Home, effective June 1, 2004; P.A. 05-288 made technical changes, effective July 13, 2005.



Section 20-249 - Penalty.

Any licensed master barber who fails to comply with any regulation adopted under this chapter shall forfeit his right to be again licensed. Any person who practices the occupation of a master barber without having obtained a certificate of registration, or wilfully employs a master barber who does not have such a certificate, or falsely pretends to be qualified to practice such occupation, or practices the occupation of a master barber after the expiration of his license, or violates any other provision of this chapter, unless a penalty is otherwise specifically prescribed, shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 4584; P.A. 77-614, S. 450, 610; P.A. 81-471, S. 54, 71; P.A. 82-472, S. 82, 112; P.A. 12-80, S. 12.)

History: P.A. 77-614 replaced regulations adopted by board with regulations “under this chapter”, effective January 1, 1979; P.A. 81-471 changed “barber” to “master barber”; P.A. 82-472 made a technical change; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250 and made a technical change.






Chapter 387 - Hairdressers and Cosmeticians

Section 20-250 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Board” means the Connecticut Examining Board for Barbers, Hairdressers and Cosmeticians established under section 20-235a;

(2) “Commissioner” means the Commissioner of Public Health;

(3) “Department” means the Department of Public Health;

(4) “Hairdressing and cosmetology” means the art of dressing, arranging, curling, waving, weaving, cutting, singeing, bleaching and coloring the hair and treating the scalp of any person, and massaging, cleansing, stimulating, manipulating, exercising or beautifying with the use of the hands, appliances, cosmetic preparations, antiseptics, tonics, lotions, creams, powders, oils or clays and doing similar work on the face, neck and arms, and manicuring the fingernails of any person for compensation, provided nothing in this subdivision shall prohibit an unlicensed person from performing facials, eyebrow arching, shampooing, manicuring of the fingernails or, for cosmetic purposes only, trimming, filing and painting the healthy toenails, excluding cutting nail beds, corns and calluses or other medical treatment involving the foot or ankle, or braiding hair;

(5) “Registered hairdresser and cosmetician” means any person who (A) has successfully completed the ninth grade, and (B) holds a license to practice as a registered hairdresser and cosmetician; and

(6) “Student” means any person who is engaged in learning or acquiring a knowledge of hairdressing and cosmetology at a school approved in accordance with the provisions of this chapter who has successfully completed ninth grade or its equivalent. The provisions of this subdivision shall not apply to schools conducted by the State Board of Education.

(1949 Rev., S. 4586; February, 1965, P.A. 79; 363, S. 1; 1969, P.A. 822, S. 1; 1972, P.A. 127, S. 46; P.A. 77-519, S. 1, 6; P.A. 77-614, S. 302, 323, 610; P.A. 80-484, S. 111, 174, 176; P.A. 81-471, S. 55, 71; P.A. 84-33, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 99-2, S. 62; P.A. 01-195, S. 164, 181; June Sp. Sess. P.A. 01-4, S. 12, 58; P.A. 04-221, S. 14; P.A. 05-272, S. 11.)

History: 1965 acts added 21-year age requirement and 3-year assistant’s license alternative and raised minimum training and experience alternative from 3 years in Subdiv. (7) and added 16-year age and eighth-grade requirement in Subdiv. (8); 1969 act redefined “operator”, clarifying education level required of applicants before and after July 1, 1972, and redefined “registered hairdresser and cosmetician” to allow passing equivalency examination as alternative to tenth grade education; 1972 act changed minimum age requirement for hairdresser and cosmetician from 21 to 18, reflecting lowered age of majority; P.A. 77-519 deleted requirement that person be or intend to become a U.S. citizen in Subdivs. (1), (5), (6) and (7); P.A. 77-614 replaced secretary of the state board of education with commissioner of education and commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 80-484 deleted definitions of “assistant hairdresser and cosmetician” and “instructor” and defined “board” renumbering Subdivs. accordingly, deleted minimum age requirements for operators, hairdresser and cosmeticians and students, replaced references to females with references to “any person” in Subdiv. (4) and deleted references to holding of assistant hairdresser and cosmetician’s license in Subdiv. (6), formerly Subdiv. (7); P.A. 81-471 amended section to clarify that term “manicuring” applies to fingernails, to delete reference to “operator”, to clarify that unlicensed persons may perform facials, eyebrow arching, shampooing and manicuring, to substitute approval of hairdressing schools for licensure and to increase the entry level educational requirements for hairdressing and cosmetology students from eighth grade to ninth grade; P.A. 84-33 amended Subsec. (4) to include pedicures in the definition of hairdressing and cosmetology; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 99-2 amended Subdiv. (4) by deleting “manicuring of the fingernails” and adding “braiding hair”; P.A. 01-195 made technical changes, effective July 11, 2001; June Sp. Sess. P.A. 01-4 amended Subdiv. (4) by adding provision re unlicensed person performing manicuring of the fingernails, effective July 1, 2001; P.A. 04-221 amended Subdiv. (4) to allow unlicensed person to treat toenails for cosmetic purposes only, effective June 8, 2004; P.A. 05-272 amended Subdiv. (5)(A) by removing provision re equivalency examination prepared by Commissioner of Education and conducted by Department of Public Health.



Section 20-251 - Department of Health Services to supervise hairdressing and cosmetology.

Section 20-251 is repealed.

(1949 Rev., S. 4585; 1951, S. 2288d; 1971, P.A. 468, S. 1; P.A. 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-484, S. 175, 176.)



Section 20-252 - Licenses. Examinations.

No person shall engage in the occupation of registered hairdresser and cosmetician without having obtained a license from the department. Persons desiring such licenses shall apply in writing on forms furnished by the department. No license shall be issued, except a renewal of a license, to a registered hairdresser and cosmetician unless the applicant has shown to the satisfaction of the department that the applicant has complied with the laws and the regulations administered or adopted by the department. No applicant shall be licensed as a registered hairdresser and cosmetician, except by renewal of a license, until the applicant has made written application to the department, setting forth by affidavit that the applicant has successfully completed the eighth grade and that the applicant has completed a course of not less than fifteen hundred hours of study in a school approved in accordance with the provisions of this chapter, in a school teaching hairdressing and cosmetology under the supervision of the State Board of Education, or, if trained outside of Connecticut, in a school teaching hairdressing and cosmetology whose requirements are equivalent to those of a Connecticut school and until the applicant has passed a written examination satisfactory to the department. Examinations required for licensure under this chapter shall be prescribed by the department with the advice and assistance of the board. The department shall establish a passing score for examinations with the advice and assistance of the board which shall be the same as the passing score established in section 20-236.

(1949 Rev., S. 4590, 4591; 1957, P.A. 215; February, 1965, P.A. 363, S. 2; 1969, P.A. 822, S. 2, 3; 1971, P.A. 468, S. 2; 1972, P.A. 127, S. 47; P.A. 77-614, S. 302, 323, 610; P.A. 80-484, S. 112, 176; P.A. 81-471, S. 56, 71; P.A. 84-173, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-43, S. 4; P.A. 01-195, S. 165, 181; P.A. 04-221, S. 15; P.A. 05-272, S. 12.)

History: 1965 act added 21-year and tenth-grade requirements and 3-year assistant’s license alternative and raised training and experience alternative from 3 years; 1969 act amended Subsec. (a) to add education requirements and amended Subsec. (c) to allow equivalency examination as alternative to tenth grade education; 1971 act deleted practical and oral segment of examination in Subsecs. (a) and (c); 1972 act reduced minimum age requirement in Subsec. (c) from 21 to 18, reflecting changed age of majority; P.A. 77-614 replaced secretary of the state board of education with commissioner of education and department of health with department of health services, effective January 1, 1979; P.A. 80-484 deleted references to assistant hairdresser and cosmetician and instructor categories, including Subsecs. (b) and (d) which had contained licensing requirements for those categories, deleted requirement that applicants be “of good moral character”, redesignated remaining Subsecs. (a), (c) and (e) as (1), (2) and (3), deleted minimum age requirements in Subsecs. (1) and (2) and added provisions in Subsec. (2) re health services department’s responsibility for administering exams and establishing passing scores; P.A. 81-471 amended section to eliminate reference to operator’s license and qualifications, to delete the requirement that equivalency examinations be given concurrently with licensure examinations, to eliminate requirement of training under the personal supervision of a registered hairdresser and cosmetician and to insert a specific requirement of not less than 1,500 hours of study in an approved school and reduce the entry level educational requirement from tenth grade to ninth grade; P.A. 84-173 required examinations for licensure to be prescribed by the department with the advice and assistance of the board and required the board’s advice and assistance rather than consent in establishing a passing score; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-43 changed education requirement from ninth grade to eighth grade; P.A. 01-195 made technical changes, effective July 11, 2001; P.A. 04-221 deleted requirements that department conduct equivalency and licensure examinations, and added provision re training at school outside state; P.A. 05-272 removed provision re equivalency examination prepared by Commissioner of Education.



Section 20-252a - Credit for out-of-state training.

Section 20-252a is repealed, effective October 1, 2004.

(1961, P.A. 300; 1971, P.A. 468, S. 5; P.A. 77-614, S. 323, 610; P.A. 80-484, S. 113, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 04-221, S. 40.)



Section 20-253 - License and examination fees. Display of license. Renewal.

License or examination fees shall be paid to the department at the time of application as follows: (1) For examination as a registered hairdresser and cosmetician, the sum of one hundred dollars; and (2) for renewal of any hairdresser and cosmetician license, the sum of one hundred dollars. Each person engaged in the occupation of registered hairdresser and cosmetician shall, at all times, conspicuously display such person’s license within the place where such occupation is being conducted. All hairdresser and cosmetician licenses, except as otherwise provided in this chapter, shall be renewed once every two years and shall expire in accordance with the provisions of section 19a-88. No person shall carry on the occupation of hairdressing and cosmetology after the expiration of such person’s license until such person has made application to the department for the renewal of such license. Such application shall be in writing, addressed to the department and signed by the person applying for such renewal. The department may renew any hairdresser and cosmetician license if application for such renewal is received by the department within ninety days after the expiration of such license.

(1949 Rev., S. 4591; 1963, P.A. 16; 1969, P.A. 722, S. 1; 1971, P.A. 468, S. 3; June, 1971, P.A. 8, S. 78; P.A. 80-484, S. 114, 176; P.A. 81-471, S. 58, 71; May Sp. Sess. P.A. 92-6, S. 32, 117; P.A. 95-125, S. 4, 6; P.A. 01-195, S. 166, 181; June 30 Sp. Sess. P.A. 03-3, S. 24; June Sp. Sess. P.A. 09-3, S. 231.)

History: 1963 act increased fees for renewing license and for license as assistant hairdresser and cosmetician from $2 to $3; 1969 act increased fee for operator’s examination from $5 to $10 and for instructor’s examination from $5 to $20; 1971 acts deleted practical and oral aspects of examination, increased examination fees for assistant hairdresser and cosmetician from $3 to $10 and for registered hairdresser and cosmetician from $10 to $25 and increased fee for renewal of any license from $3 to $5; P.A. 80-484 deleted references to assistant hairdresser and cosmetician and to instructor categories, deleted provision re $1 per month penalty for failure to renew license in timely fashion, allowed $10 charge for reexamination which was previously given without charge, replaced December thirty-first expiration date with expiration in accordance with Sec. 19-45, allowed late renewals if applications received within 90 days rather than 12 months from date of expiration and deleted provisions governing resumption of practice after having ceased to be a license holder; P.A. 81-471 amended section to delete references to fees and examinations for operators; May Sp. Sess. P.A. 92-6 increased the examination fee from $25 to $50 and the annual renewal fee from $5 to $25; P.A. 95-125 eliminated reference to the $2 duplicate license fee, effective June 7, 1995; P.A. 01-195 made technical changes, effective July 11, 2001; June 30 Sp. Sess. P.A. 03-3 changed license renewal from annually to biennially and increased renewal fee from $25 to $50, effective January 1, 2004; June Sp. Sess. P.A. 09-3 increased fees from $50 to $100.



Section 20-254 - License without examination.

Any person who holds a license at the time of application as a registered hairdresser and cosmetician, or as a person entitled to perform similar services under different designations in any other state, in the District of Columbia, or in a commonwealth or territory of the United States, and who was issued such license on the basis of successful completion of a program of education and training in hairdressing and cosmetology and an examination shall be eligible for licensing in this state and entitled to a license without examination upon payment of a fee of fifty dollars. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(1949 Rev., S. 4592; June, 1971, P.A. 8, S. 79; P.A. 80-484, S. 115, 174, 176; P.A. 81-471, S. 59, 71; May Sp. Sess. P.A. 92-6, S. 33, 117; P.A. 03-32, S. 1; P.A. 04-221, S. 16; P.A. 09-232, S. 46; P.A. 10-117, S. 76.)

History: 1971 act increased fee from $20 to $25; P.A. 80-484 deleted distinction between “assistant” and “registered” hairdressers and cosmeticians, deleted requirement that applicant be “of good moral character” and required that he be “a currently practicing, competent practitioner” for examination waiver to apply and added provisions prohibiting issuance of license to one involved in disciplinary action or unresolved complaint and requiring annual notification of board of number of applications; P.A. 81-471 eliminated reference to licensure as operator; May Sp. Sess. P.A. 92-6 raised fee from $25 to $50; P.A. 03-32 added persons licensed in a commonwealth or territory as eligible for license without examination and made technical changes; P.A. 04-221 required 1,500 hours of education and successful completion of examination to qualify for licensure without examination, added provisions re experience in lieu of training hours and demonstration of proficiency in English and made conforming changes; P.A. 09-232 eliminated requirement re English proficiency examination, effective July 1, 2009; P.A. 10-117 deleted requirement re completion of not less than 1,500 hours of formal education and training in hairdressing and cosmetology, added provision re completion of program of education and training in hairdressing and cosmetology and deleted provisions re substitution of licensed work experience toward meeting training requirement and re department’s annual report to board.



Section 20-255 - Examinations for out-of-state licensees.

Section 20-255 is repealed.

(1951, S. 2289d; 1971, P.A. 468, S. 4; June, 1971, P.A. 8, S. 80; P.A. 77-519, S. 2, 6; P.A. 80-484, S. 116, 176; P.A. 81-471, S. 70, 71.)



Section 20-255a - Guest permit to operate at educational show.

Any person who is licensed to perform hairdressing or cosmetology services under similar or different designations in any other state or territory or in the District of Columbia or any foreign country may be granted a temporary guest permit by the Department of Public Health to operate at a hairdressing or cosmetology educational show or demonstration limited to hairdressers and cosmetologists licensed by the state of Connecticut. Such permit shall be for the duration of such educational show or demonstration and shall not exceed a period of one week. Each such person shall pay a permit fee of twenty-five dollars therefor and an admission fee to such show or demonstration may be charged.

(1961, P.A. 128; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-256 - Renewal of licenses of persons in armed forces.

Any person who held a license to practice hairdressing and cosmetology in this state in October, 1940, or who has obtained a license since that time, and who has not renewed his license to practice hairdressing and cosmetology because of service in the armed forces, shall notify the Department of Public Health in writing of his intention to resume practice, shall set forth by affidavit such information as the department requires and shall be issued the same type of license he last held in this state and may resume practice. In such cases the renewal fee of five dollars shall be waived for the first license issued following discharge from the armed forces.

(1949 Rev., S. 4593; 1951, S. 2290d; P.A. 77-614, S. 323, 610; P.A. 86-403, S. 44, 132; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 86-403 made technical change; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 19a-88b re renewal of license of persons serving in U.S. armed forces.



Section 20-257 - License not to be loaned. Aiding unlicensed practitioner.

Any registered hairdresser and cosmetician licensed under the provisions of this chapter, who rents, loans or allows the use of such license to any person, or who aids or abets the practice of hairdressing and cosmetology by an unlicensed person, shall be fined not more than one hundred dollars and shall forfeit such license.

(1949 Rev., S. 4594; P.A. 80-484, S. 117, 176; P.A. 01-195, S. 167, 181.)

History: P.A. 80-484 deleted references to assistant hairdresser and cosmetician and instructor categories and to certificates; P.A. 01-195 made technical changes, effective July 11, 2001.



Section 20-258 - Inspection of shops. Requirement for operation of shop.

All hairdressing shops shall be inspected regarding their sanitary condition by the department whenever the department deems it necessary, and any authorized representative of the department shall have full power to enter and inspect any such shop during usual business hours. If any hairdressing shop, upon such inspection, is found to be in an unsanitary condition, the commissioner, or the commissioner’s designee, shall make written order that such shop be placed in a sanitary condition. No person, other than a person operating a hairdressing shop on May 17, 1982, may operate any hairdressing shop unless such person has been licensed as a registered hairdresser and cosmetician for not less than two years.

(1949 Rev., S. 4587; 1963, P.A. 15; June, 1971, P.A. 8, S. 81; P.A. 80-484, S. 118, 176; P.A. 81-471, S. 57, 71; P.A. 82-215, S. 1, 3; 82-472, S. 83, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-195, S. 168, 181.)

History: 1963 act added fee for annual renewal of certificate; 1971 act increased fee for initial certificate from $20 to $50 and for renewal from $5 to $10; P.A. 80-484 replaced December thirty-first expiration date with provision for expiration in accordance with Sec. 19-45; P.A. 81-471 replaced provisions re registration procedures for hairdressing shops with provisions requiring that such shops be inspected by the department; P.A. 82-215 required a person to be licensed as a registered hairdresser and cosmetician for not less than two years before such person may operate a hairdressing shop; P.A. 82-472 made technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 made technical changes, effective July 11, 2001.



Section 20-259 - Management of establishments.

Each hairdressing shop, store or place shall be under the management of a registered hairdresser and cosmetician.

(1949 Rev., S. 4588; P.A. 80-484, S. 119, 176; P.A. 01-195, S. 169, 181.)

History: P.A. 80-484 deleted proviso which had allowed management of shop, etc. by assistant hairdresser and cosmetician for 14 days in three-month period if registered hairdresser and cosmetician is absent; P.A. 01-195 substituted “hairdressing shop” for “such registered shop”, effective July 11, 2001.



Section 20-260 - Practice by unlicensed person.

No person may engage in the cutting, styling or arranging of hair in any hairdressing shop, store or place without a license issued under the provisions of this chapter.

(1957, P.A. 392; P.A. 01-195, S. 170, 181.)

History: P.A. 01-195 substituted “no person may engage” for “no person who is not licensed under the provisions of this chapter shall engage”, substituted “hairdressing shop” for “shop”, and substituted “without a license issued under the provisions of this chapter” for “registered under the provisions of section 20-258”, effective July 11, 2001.



Section 20-261 - Licenses for manicuring.

Section 20-261 is repealed.

(1951, 1955, S. 2291d; 1961, P.A. 517, S. 80; 1971, P.A. 37; June, 1971, P.A. 8, S. 82; 1972, P.A. 223, S. 16; P.A. 77-519, S. 3, 6; P.A. 80-484, S. 175, 176.)



Section 20-262 - Schools for instruction. Approval. Change of location or ownership. Minimum curriculum requirements.

(a) Schools for instruction in hairdressing and cosmetology may be established in this state. All applicants for a license as a registered hairdresser shall have graduated from a school of hairdressing approved by the board with the consent of the Commissioner of Public Health. All hairdressing schools may be inspected regarding their sanitary conditions by the Department of Public Health whenever the department deems it necessary and any authorized representative of the department shall have full power to enter and inspect the school during usual business hours. If any school, upon inspection, is found to be in an unsanitary condition, the commissioner or his designee shall make written order that such school be placed in a sanitary condition.

(b) (1) Schools for instruction in hairdressing and cosmetology shall obtain approval pursuant to this section prior to commencing operation. In the event that an approved school undergoes a change of ownership or location, such approval shall become void and the school shall apply for a new approval pursuant to this section. Applications for such approval shall be on forms prescribed by the commissioner. In the event that a school fails to comply with the provisions of this subsection, no credit toward the fifteen hundred hours of study required pursuant to section 20-252 shall be granted to any student for instruction received prior to the effective date of school approval.

(2) The Commissioner of Public Health, in consultation with the Connecticut Examining Board for Barbers, Hairdressers and Cosmeticians, shall adopt regulations, in accordance with the provisions of chapter 54, to prescribe minimum curriculum requirements for hairdressing and cosmetology schools. The commissioner, in consultation with said board, may adopt a curriculum and procedures for the approval of hairdressing and cosmetology schools, provided the commissioner prints notice of intent to adopt regulations concerning the adoption of a curriculum and procedures for the approval of hairdressing and cosmetology schools in the Connecticut Law Journal not later than thirty days after the date of implementation of such curriculum and such procedures. The curriculum and procedures implemented pursuant to this section shall be valid until such time final regulations are adopted.

(1949 Rev., S. 4589; February, 1965, P.A. 56; P.A. 80-484, S. 120, 176; P.A. 81-471, S. 60, 71; P.A. 82-472, S. 84, 183; P.A. 93-296, S. 6, 10; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 10-117, S. 16.)

History: 1965 act increased registration fee from $25 and added Subdivs. (2) and (3); P.A. 80-484 deleted Subdiv. (2) requiring evidence that applicant is of good moral character, renumbering Subdiv. (3) accordingly and replaced December thirty-first expiration date with provision for expiration in accordance with Sec. 19-45; P.A. 81-471 replaced previous provisions re licensure of hairdressing schools with provisions requiring that applicants for licensure as registered hairdressers be graduates of approved schools and authorizing inspections of schools; P.A. 82-472 made a technical change to previous provisions which were superseded; P.A. 93-296 added new Subsec. (b) re approval of schools and change of ownership or location, effective June 29, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 10-117 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re regulations to prescribe minimum curriculum requirements for hairdressing and cosmetology schools and re curriculum and procedures for hairdressing and cosmetology school approval, effective October 1, 2011.



Section 20-263 - Disciplinary action; grounds.

The commissioner or a representative designated by the commissioner may investigate any alleged violation of the provisions of this chapter and, if there appears to be reasonable cause therefor, on reasonable notice to any person accused of any such violation, may refer the matter to the board for hearing; may make complaint to the prosecuting authority having jurisdiction of any such complaint or may examine into all acts of alleged abuse, fraud, or incompetence. The board may suspend the license of any registered hairdresser and cosmetician, and may revoke the hairdresser and cosmetician license of any person convicted of violating any provision of this chapter or any regulation adopted under this chapter or take any of the actions set forth in section 19a-17 for any of the following reasons: (1) The employment of fraud or deception in obtaining a license; (2) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; (3) engaging in fraud or material deception in the course of professional services or activities; (4) physical or mental illness, emotional disorder or loss of motor skill, including, but not limited to, deterioration through the aging process; or (5) illegal, incompetent or negligent conduct in the course of professional activities. The commissioner may order a license holder to submit to a reasonable physical or mental examination if the physical or mental capacity of the license holder to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. No license issued pursuant to this chapter shall be revoked or suspended under this section until the licensee has been given notice and opportunity for hearing as provided in the regulations adopted by the commissioner.

(1949 Rev., S. 4595; February, 1965, P.A. 47, S. 1; P.A. 77-614, S. 451, 610; P.A. 80-484, S. 121, 174, 176; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 01-195, S. 171, 181.)

History: 1965 act substituted “commissioner of health or his representative” for “department”; P.A. 77-614 replaced commissioner of health with commissioner of health services, deleted requirement that representative be designated “in writing”, replaced violations of “this section” with violations of “this chapter” or any regulation adopted hereunder and required notice and opportunity for hearing before revocation or suspension of license or shop registration, effective January 1, 1979; P.A. 80-484 required commissioner to refer matter to board for hearing, removing provision whereby he could take testimony, deleted reference to complaints concerning immorality, allowed board to take disciplinary action rather than commissioner and included actions in Sec. 19-4s as disciplinary actions, extending power beyond license revocation or suspension, added grounds of fraud or deception, drug abuse, etc., physical or mental illness, etc., incompetent or negligent action, etc. and added provisions re physical and mental examinations and re petitions to court for enforcement of orders or actions; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-195 made technical changes, effective July 11, 2001.



Section 20-264 - Appeal.

Section 20-264 is repealed.

(1949 Rev., S. 4596; February, 1965, P.A. 47, S. 2; 1971, P.A. 870, S. 65; P.A. 76-436, S. 431, 681; P.A. 77-603, S. 77, 125; 77-614, S. 452, 610; P.A. 78-280, S. 50, 127; P.A. 80-484, S. 175, 176.)



Section 20-265 - Penalty.

Any person who violates any provision of sections 20-252 to 20-263, inclusive, for the violation of which no other penalty is provided, shall, for a first offense, be fined not more than one hundred dollars and, for any subsequent offense, be guilty of a class D misdemeanor.

(1949 Rev., S. 4597; P.A. 81-472, S. 135, 159; P.A. 12-80, S. 124.)

History: P.A. 81-472 substituted reference to Sec. 20-263 for reference to Sec. 20-264, repealed by P.A. 80-484; (Revisor’s note: In 1993 obsolete reference to repealed Sec. 20-251 was replaced editorially by the Revisors with reference to Sec. 20-252); P.A. 12-80 rephrased provisions and changed penalty for subsequent offense from a fine of not more than $100 or imprisonment of not more than 60 days or both to a class D misdemeanor.



Section 20-266 - Fair practices.

Section 20-266 is repealed.

(1949 Rev., S. 4598; P.A. 80-484, S. 175, 176.)



Section 20-266a to 20-266f - Nail technicians, generally.

Sections 20-266a to 20-266f, inclusive, are repealed, effective July 1, 2001.

(June Sp. Sess. P.A. 99-2, S. 54–59, 72; June Sp. Sess. P.A. 01-4, S. 56, 58.)






Chapter 387a - Tattoo Technicians

Section 20-266n - Definitions.

As used in this section and sections 20-266o to 20-266s, inclusive, and subsection (c) of section 19a-14:

(1) “Commissioner” means the Commissioner of Public Health.

(2) “Department” means the Department of Public Health.

(3) “Tattooing” means marking or coloring, in an indelible manner, the skin of any person by pricking in coloring matter or by producing scars.

(4) “Tattoo technician” means a person who is licensed under the provisions of section 20-266o.

(5) “Student tattoo technician” means a person studying tattooing who is registered with the department pursuant to section 20-266o.

(P.A. 13-234, S. 131.)



Section 20-266o - Licenses. Qualifications. Renewal. Exception. Temporary permits. Regulations.

(a) On and after July 1, 2014, no person shall engage in the practice of tattooing unless the person is eighteen years of age or older and has obtained a license or temporary permit from the Department of Public Health pursuant to this section.

(b) (1) Each person seeking licensure as a tattoo technician on or before July 1, 2014, shall make application on a form prescribed by the department, pay an application fee of two hundred fifty dollars and present to the department satisfactory evidence that the applicant: (A) Is eighteen years of age or older; (B) has successfully completed, within the three years preceding the date of application, a course on prevention of disease transmission and blood-borne pathogens that complies with the standards adopted by the federal Occupational Safety and Health Administration, as described in 29 CFR 1910.1030 et seq., as amended from time to time, and that requires the successful completion of a proficiency examination as part of such course; and (C) holds current certification by the American Red Cross or the American Heart Association in basic first aid.

(2) Each person seeking licensure as a tattoo technician after July 1, 2014, shall, in addition to satisfying the requirements of subdivision (1) of this subsection, provide documentation to the department, in the form and manner required by the commissioner, of having (A) completed not less than two thousand hours of practical training and experience under the personal supervision and instruction of a tattoo technician, or (B) practiced tattooing continuously in this state for a period of not less than five years prior to July 1, 2014.

(c) Licenses issued under this section shall be subject to renewal once every two years. A license to practice tattooing shall be renewed in accordance with the provisions of section 19a-88 for a fee of two hundred dollars. A licensee applying for license renewal shall, as a condition of license renewal, successfully complete a course on prevention of disease transmission and blood-borne pathogens that complies with the standards adopted by the federal Occupational Safety and Health Administration, as described in 29 CFR 1910.1030 et seq., as amended from time to time, and that requires the successful completion of a proficiency examination as part of such course. Each licensee applying for license renewal shall sign a statement attesting that the licensee has successfully completed such education course within the six months preceding the expiration of the license on a form prescribed by the Commissioner of Public Health. Each licensee shall retain certificates of completion that demonstrate compliance with the requirement for a minimum of four years after the year in which the course was completed and shall submit such certificates to the department for inspection not later than forty-five days after a request by the department for such certificates.

(d) The provisions of this section shall not apply to a physician, an advanced practice registered nurse rendering service in collaboration with a physician, a registered nurse executing the medical regimen under the direction of a licensed physician, dentist or advanced practice registered nurse, or a physician assistant rendering service under the supervision, control and responsibility of a physician.

(e) No person shall use the title “tattoo technician”, “tattoo artist”, “tattooist” or other similar titles unless the person holds a license issued in accordance with this section.

(f) Notwithstanding the provisions of subsection (a) of this section, a person may practice tattooing if such person has obtained a license or temporary permit pursuant to this subsection.

(1) The department may grant licensure to any person who is licensed at the time of application as a tattoo technician, or as a person entitled to perform similar services under a different designation, in another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States and who submits evidence satisfactory to the department of (A) a current license in good standing to practice tattooing from such other state, commonwealth or territory, (B) documentation of licensed practice in such state, commonwealth or territory for a period of at least two years immediately preceding application, (C) successful completion of a course on prevention of disease transmission and blood-borne pathogens that complies with the standards adopted by the federal Occupational Safety and Health Administration, as described in 29 CFR 1910.1030 et seq., as amended from time to time, and (D) current certification by the American Red Cross or the American Heart Association in basic first aid. Pending approval of the application for licensure, the commissioner may issue a temporary permit to such applicant upon receipt of a completed application form, accompanied by the fee for licensure, a copy of a current license from such other state, commonwealth or territory and a notarized affidavit attesting that the license is valid and belongs to the person requesting notarization. Such temporary permit shall be valid for a period not to exceed one hundred twenty calendar days and shall not be renewable.

(2) The commissioner may issue a temporary permit to an applicant previously licensed in Connecticut whose license has become void pursuant to section 19a-88. Such applicant for a temporary permit shall submit to the department a completed application form accompanied by a fee of one hundred dollars, a copy of a current license in good standing from another state and a notarized affidavit attesting that such license is valid and belongs to the person requesting notarization. A temporary permit for an applicant previously licensed in Connecticut whose license has become void pursuant to section 19a-88 shall be valid for a period not to exceed one hundred twenty calendar days and shall not be renewable.

(3) The commissioner may issue a temporary permit to a person licensed or certified to practice tattooing in another state, commonwealth or territory for the purpose of attending an educational event, trade show in the state or participating in a product demonstration in the state. Such applicant for a temporary permit shall submit to the department, forty-five business days in advance of the date of such event, show or demonstration, a completed application form accompanied by a fee of one hundred dollars. Such applicant for a temporary permit shall additionally submit a copy of a current license or certification to practice tattooing from another state of the United States, the District of Columbia or a commonwealth or territory subject to the laws of the United States and a notarized affidavit attesting that the license or certification is valid and belongs to the person requesting notarization. A temporary permit issued in accordance with this subparagraph shall be valid for a period not to exceed fourteen consecutive calendar days, shall not be renewable and a temporary permit for such applicant shall not be issued more than once in any calendar year.

(g) Notwithstanding the provisions of subsection (a) of this section, a student tattoo technician may practice tattooing under the personal supervision of a tattoo technician for a period not to exceed two years. A student tattoo technician shall register with the department for purposes of completing the practical training and experience required to obtain a license pursuant to this section. An application for registration shall be submitted to the department on a form prescribed by the commissioner and shall be accompanied by documentation that the applicant (1) has successfully completed a course on prevention of disease transmission and blood-borne pathogens that complies with the standards adopted by the federal Occupational Safety and Health Administration, as described in 29 CFR 1910.1030 et seq., as amended from time to time, and that requires the successful completion of a proficiency examination as part of such course, and (2) holds current certification by the American Red Cross or the American Heart Association in basic first aid. Such application shall include a notarized statement signed by a tattoo technician providing that such licensee acknowledges having responsibility for personally supervising the applicant’s practical training and experience in tattooing.

(h) No license or temporary permit shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in any state or jurisdiction.

(i) The Commissioner of Public Health may, in accordance with chapter 54, adopt such regulations as are necessary to implement the provisions of sections 20-266o to 20-266s.

(P.A. 13-234, S. 132.)



Section 20-266p - Prohibited acts.

On and after July 1, 2014, no person shall: (1) Buy, sell or fraudulently obtain or furnish any diploma, certificate, license, record or registration purporting to show that any person is qualified or authorized to practice tattooing, as provided in section 20-266o, or participate in buying, selling, fraudulently obtaining or furnishing any such document; (2) practice or attempt or offer to practice tattooing under cover of any diploma, certificate, license, record or registration illegally or fraudulently obtained or signed, or issued unlawfully or under fraudulent representation or mistake of fact in a material regard; (3) practice or attempt or offer to practice tattooing under a name other than such person’s own name or under a false or assumed name; (4) aid or abet practice by a person not lawfully licensed to practice tattooing within this state or by a person whose license to practice has been suspended or revoked; (5) use in such person’s advertising the word “tattoo”, “tattooing” or any description of services involving marking or coloring, in an indelible manner, the skin of any person, without having obtained a license under the provisions of section 20-266o; or (6) practice tattooing on a person who is an unemancipated minor under eighteen years of age without the permission of such person’s parent or guardian. No person shall, during the time such person’s license as a tattoo technician is revoked or suspended, practice or attempt or offer or advertise to practice tattooing or be employed by, work with or assist, in any way, any person licensed to practice tattooing. Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(P.A. 13-234, S. 133.)



Section 20-266q - Disciplinary action. Grounds.

The Department of Public Health may take any action set forth in section 19a-17 if a person issued a license as a tattoo technician pursuant to section 20-266o fails to conform to the accepted standards of the tattoo profession, or violates any provision of this section or section 20-266o or 20-266s or for any of the following reasons: (1) Fraud and deceit in the practice of tattooing; (2) negligent, incompetent or wrongful conduct in professional activities; (3) emotional disorder or mental illness; (4) physical illness or impairment; (5) abuse or excessive use of drugs, including alcohol, narcotics or chemicals; and (6) wilful falsification of entries into any client record pertaining to tattooing. The Commissioner of Public Health may order a tattoo technician to submit to a reasonable physical or mental examination if such tattoo technician’s physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17. Notice of any contemplated action under section 19a-17, the cause of the action and the date of a hearing on the action shall be given to the licensee and an opportunity for hearing afforded in accordance with the provisions of chapter 54.

(P.A. 13-234, S. 134.)



Section 20-266r - Enforcement.

The Commissioner of Public Health shall carry out the commissioner’s responsibilities with respect to enforcement of the provisions of sections 20-266o to 20-266q, inclusive, within available appropriations.

(P.A. 13-234, S. 135.)



Section 20-266s - Inspection of tattoo establishments.

The director of health for any town, city, borough or district department of health, or the director’s authorized representative, may, on an annual basis, inspect establishments where tattooing is practiced within the director’s jurisdiction regarding the establishments’ sanitary condition. The director of health, or the director’s authorized representative, shall have full power to enter and inspect any such tattoo establishment during usual business hours. If any establishment, upon such inspection, is found to be in an unsanitary condition, the director of health shall make written order that such establishment be placed in a sanitary condition. The director of health may collect from the operator of any such establishment a reasonable fee, not to exceed one hundred dollars, for the cost of conducting an inspection of such establishment pursuant to this section. Notwithstanding any municipal charter, home rule ordinance or special act, any fee collected by the director of health pursuant to this section shall be used by the town, city, borough or district department of health for conducting inspections pursuant to this section.

(P.A. 13-234, S. 136.)






Chapter 388 - Electrologists

Section 20-267 - Definitions.

As used in this chapter:

(1) “The practice of electrology” means the permanent removal of superfluous hair by electrical or other methods approved by the Commissioner of Public Health;

(2) “Board” means the Board of Examiners of Electrologists; and

(3) “Department” means the Department of Public Health.

(1951, S. 2316d; 1963, P.A. 330, S. 1; P.A. 77-614, S. 323, 453, 610; P.A. 80-484, S. 122, 176; P.A. 82-472, S. 85, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-109, S. 4.)

History: 1963 act redefined hypertrichology, stipulating hair removal be permanent; P.A. 77-614 replaced department of health with department of health services and required approval of hypertrichology methods by commissioner of health services rather than by board of examiners of hypertrichologists, effective January 1, 1979; P.A. 80-484 made no change; P.A. 82-472 divided section into Subdivs. and rephrased provisions but made no substantive change; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-109 changed “hypertrichology” to “electrology” in Subdiv. (1) and “Hypertrichologists” to “Electrologists” in Subdiv. (2).



Section 20-268 - Board of examiners.

There shall be in the department a Board of Examiners of Electrologists, composed of five members, one of whom shall be a doctor of medicine licensed to practice medicine and surgery in the state and a diplomate of the American Board of Dermatology, two of whom shall be public members and two of whom shall be practicing electrologists who are residents of this state. The Governor shall appoint the members of the board, subject to the provisions of section 4-9a. The board shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary. Special meetings shall be held on the request of a majority of the board after notice in accordance with the provisions of section 1-225. A majority of the members of the board shall constitute a quorum. Members shall not be compensated for their services. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Minutes of all meetings shall be recorded by the board. No member shall participate in the affairs of the board during the pendency of any disciplinary proceedings by the board against such member. No professional member shall be an elected or appointed officer of a professional society of electrologists or have been such an officer during the year immediately preceding such professional member’s appointment. The board shall (1) hear and decide matters concerning suspension or revocation of licensure, (2) adjudicate complaints against practitioners, and (3) impose sanctions where appropriate.

(1951, S. 2317d; P.A. 77-614, S. 454, 610; P.A. 80-484, S. 171, 174, 176; P.A. 81-471, S. 61, 71; June Sp. Sess. P.A. 91-12, S. 27, 55; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-143, S. 16, 24; P.A. 01-109, S. 5.)

History: P.A. 77-614 placed board of examiners within health services department, reduced representation of medical doctors and hypertrichologists on board from two members each to one each, adding two public members and deleted references to July first appointment date and to three year terms, effective January 1, 1979; P.A. 80-484 deleted requirement that hypertrichologist members have practiced for five years, deleted provision for appointment of dermatologist nominated by State Medical Society and deleted provisions for appointment of hypertrichologist members from list of nominees of State Hypertrichologist Association and appointment of public members, adding provisions for appointments pursuant to Sec. 9-4a, meetings, expense reimbursement, members’ attendance, etc.; P.A. 81-471 changed “elected official” to “elected or appointed officer” as of July 1, 1981; June Sp. Sess. P.A. 91-12 eliminated expense reimbursement for board members; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-143 added quorum provision, effective July 1, 1998; P.A. 01-109 changed “hypertrichologists” to “electrologists” and made technical changes.

See Sec. 4-9a for definition of “public member”.

See Secs. 19a-8 to 19a-12, inclusive, re powers and duties of boards and commissions within Department of Public Health.



Section 20-269 - Powers and duties of board. Assistance to be rendered by Department of Public Health.

The department shall hold examinations at least twice each year at such times and places as the Commissioner of Public Health determines. The Commissioner of Public Health, with advice and assistance from the board, shall adopt regulations, in accordance with chapter 54, for the administration of this chapter and for the conduct of the business of electrology, which regulations may prescribe requirements concerning the layout, use and equipment of licensees’ places of business, all in accordance with the public interest, health and safety. The board, with the consent of the Commissioner of Public Health, shall prescribe the course of training for the practice of electrology and shall adopt a schedule and minimum educational requirements. The board shall keep a record of the proceedings of the board, which shall be open to public inspection. The department shall provide the board with all necessary clerical and other assistance, keep the records and files of the board, collect the fees due under this chapter and conduct any investigations and inspections required for the purposes of this chapter.

(1951, 1953, S. 2318d; 1963, P.A. 330, S. 2; P.A. 77-614, S. 455, 610; P.A. 80-484, S. 123, 176; P.A. 88-357, S. 10; 88-362, S. 12; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 01-109, S. 6.)

History: 1963 act redefined board’s duties, substituting authority to make regulations governing announcements, etc., for authority to review advertisements; P.A. 77-614 deleted provisions for convening board within 30 days of appointment, granting board power to enforce chapter provisions, requiring that dermatologist member be present for existence of quorum and requiring report to commissioner of health and submission of budget through him and transferred administration of examinations, prescription of required training and regulation power from board to department and commissioner of health services, retaining board in an advisory capacity, effective January 1, 1979; P.A. 80-484 transferred power to set time and place of examinations from board to health services commissioner, deleted commissioner’s power to make regulations, returned power to prescribe required training to board but required commissioner’s consent and deleted quorum provision and provision for expense reimbursement; P.A. 88-357 and 88-362 replaced specification that examinations be held in January and July with requirement for examinations “at least twice” each year; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-109 changed “hypertrichology” to “electrology” and made technical changes.

See Sec. 4-40a re compensation and expenses of licensing boards and commissions.



Section 20-270 - Licenses; examinations; disciplinary action; grounds.

No person shall engage in the practice of electrology, except as provided in this section, until such person has obtained a license issued by the department. No person shall receive a license, except as provided in this section, until such person has passed a written, oral and practical examination prescribed by the department with the advice and consent of the board. The examination shall be administered to applicants by the department under the supervision of the board. All applications to the department for examination shall be in writing signed by the applicant and upon blanks, furnished by the department, which shall set forth such facts concerning the applicant as the department may require. Application to the department shall be accompanied by a fee of one hundred fifty dollars. No person shall be eligible for examination under the provisions of this chapter unless the department finds, from evidence satisfactory to it, presented by the applicant, that such person has met the educational and other requirements prescribed by the board with the consent of the department. The department shall issue a license to any person who has passed such examination, which license shall include a statement that the person named therein has been examined and found qualified to practice electrology. The department may waive the written examination for a person who has passed the written examination of a nationally recognized board or agency approved by the department and the board. The department may refuse to grant a license, or the board may revoke such license or take any action set forth in section 19a-17 for the following reasons: (1) The employment of fraud or deception in applying for admittance to examination or in the act of taking an examination; (2) addiction to alcoholic liquor, narcotics or other habit-forming drugs; or (3) conviction in a court of competent jurisdiction, either within or without this state, of any crime in the practice of the person’s profession. Such person shall file with the department such certificates and a statement on blanks furnished by the department, subscribed to by the applicant, which shall set forth such person’s name, age, place of birth, residence, academic and professional training with such other information as the department requires, and such person shall thereupon receive from the department a license to practice electrology. Such license shall include a statement that the person named therein is qualified to practice electrology. Such license shall also contain a statement defining the practice of electrology. The department shall establish a passing score for examinations with the consent of the board. No license shall be issued under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in this or any other state or territory.

(1951, S. 2319d; 1959, P.A. 616, S. 67; 1963, P.A. 330, S. 3; 1972, P.A. 127, S. 48; P.A. 76-113, S. 11; P.A. 77-614, S. 456, 610; P.A. 80-484, S. 124, 176; P.A. 88-362, S. 13; May Sp. Sess. P.A. 92-6, S. 34, 117; P.A. 01-109, S. 7; June Sp. Sess. P.A. 09-3, S. 232.)

History: 1959 act increased application fee from $15 to $25 and deleted provision for license fee; 1963 act provided for issuance of duplicate registration receipts; 1972 act reduced required minimum age for applicant from 21 to 18, reflecting changed age of majority; P.A. 76-113 deleted requirement that applicant be, or intends to become, a U.S. citizen; P.A. 77-614 divided responsibility for examinations between board and department and commissioner of health services, previously board had sole responsibility and deleted requirement that board file copy of educational and other requirements with department, effective January 1, 1979; P.A. 80-484 essentially transferred all powers formerly held by board to health services department, retaining board in advisory capacity, replaced certificates of approval with licenses, deleted requirements that applicants be at least eighteen and of good moral character, extended disciplinary actions to include all actions in Sec. 19-4s in addition to suspension or revocation of licenses, deleted reference to felony in practice of profession as ground for disciplinary action, deleted provision for duplicate registration and provisions re filing of applicants examined, those who failed and examination questions and answers and added provision re establishment of passing score; P.A. 88-362 authorized waiver of written examination for a person who has passed the written examination of a nationally recognized board or agency approved by the department and the board and added the provision prohibiting the issuance of a license to an applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint in this or any other state or territory; May Sp. Sess. P.A. 92-6 raised fee from $25 to $75; P.A. 01-109 changed “hypertrichology” to “electrology” and made technical changes; June Sp. Sess. P.A. 09-3 increased fee from $75 to $150.



Section 20-271 - Disciplinary action; grounds.

The license of any electrologist in this state may be revoked or suspended by the board, or such electrologist may be the subject of any action set forth in section 19a-17, after notice and hearing, on the recommendation of the board for any cause set forth in this section. Proceedings relative to the revocation or suspension of a license or such action may be begun by the filing of written charges, verified by affidavit, with the department. The causes for which a license may be revoked or suspended or for which a practitioner may be the subject of any action set forth in section 19a-17 include: (1) Conviction, either within or without this state, of any crime in the practice of the practitioner’s profession; (2) fraudulent or deceptive conduct in the course of professional services or activities or illegal, incompetent or negligent conduct, in the practitioner’s practice; (3) habitual intemperance in the use of alcoholic liquor or addiction to the use of narcotics or other habit-forming drugs; (4) violation of any provision of this chapter or of any regulation adopted under this chapter; (5) aiding or abetting the unlawful practice of electrology; (6) physical or mental illness or emotional disorder or loss of motor skill of the practitioner, including, but not limited to, deterioration through the aging process; (7) fraud or material deception in obtaining a license; or (8) splitting of fees or offering of commissions or gifts. The Commissioner of Public Health may order a licensee to submit to a reasonable physical or mental examination if the physical or mental capacity of the licensee to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(1951, 1953, S. 2320d; 1963, P.A. 330, S. 5; P.A. 77-614, S. 457, 610; P.A. 80-484, S. 125, 176; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 01-109, S. 8.)

History: 1963 act added that license may be revoked for violation of any regulation of the board; P.A. 77-614 replaced reference to regulations of board with regulations “adopted under this chapter”, effective January 1, 1979; P.A. 80-484 transferred powers of board to health services department, extended disciplinary actions allowed to cover all those listed in Sec. 19-4s, revised grounds for such action by deleting reference to felonies, rephrasing ground re unacceptable conduct, deleting ground concerning advertising and adding grounds of physical illness, emotional disorder etc. and added provisions re physical or mental examinations and petitions to court for enforcement of orders and actions; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-109 changed “hypertrichologist” to “electrologist”, changed “hypertrichology” to “electrology” and made technical changes.



Section 20-272 - Hearing and procedure in disciplinary action.

On receipt of a written charge by the department, the practitioner named therein shall be given notice and afforded opportunity for hearing, in accordance with the regulations adopted by the Commissioner of Public Health. The Attorney General shall, upon request, furnish legal assistance to the board. If the board, by a majority vote of its members, finds the existence of any of the causes set forth in section 20-271, it may take any of the actions set forth in section 19a-17.

(1951, S. 2321d; P.A. 77-614, S. 458, 610; P.A. 80-484, S. 126, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced detailed provisions re notice and hearings with provisions for notice and hearings in accordance with regulations of commissioner of health services and deleted provision requiring that majority vote on charges must include dermatologist’s vote, effective January 1, 1979; P.A. 80-484 replaced reference to finding of guilt with reference to finding “existence of any causes set forth in section 20-271” and replaced detailed provisions for actions taken upon findings with statement that any action under Sec. 19-4s may be taken; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-273 - Appeal.

Any person aggrieved by a final decision of the board or the department may appeal therefrom in accordance with the provisions of section 4-183.

(1951, S. 2322d; 1971, P.A. 870, S. 66; P.A. 76-436, S. 432, 681; P.A. 77-603, S. 78, 125; 77-614, S. 459, 610; P.A. 80-484, S. 127, 176; P.A. 96-47, S. 12.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 and 77-614 replaced detailed appeal provisions with statement that appeals shall be brought in accordance with Sec. 4-183; P.A. 80-484 allowed appeals from decisions of health services department in accordance with transfer of some board powers to department; P.A. 96-47 changed “the finding” to “a final decision”.



Section 20-274 - Restoration of right to practice.

Section 20-274 is repealed.

(1951, S. 2323d; P.A. 80-484, S. 175, 176.)



Section 20-275 - Renewal of licenses. Continuing education requirements.

(a) Each person licensed under the provisions of this chapter shall renew such license once every two years with the department in accordance with the provisions of section 19a-88 on forms provided by the department. The renewal fee shall be two hundred dollars.

(b) Each licensed electrologist applying for license renewal shall furnish evidence satisfactory to the Commissioner of Public Health of having participated in continuing education programs. The commissioner shall adopt regulations, in accordance with chapter 54, to (1) define basic requirements for continuing education programs, (2) delineate qualifying programs, (3) establish a system of control and reporting, and (4) provide for waiver of the continuing education requirement for good cause.

(1951, S. 2324d; 1959, P.A. 616, S. 68; 1963, P.A. 330, S. 6; June, 1971, P.A. 8, S. 83; P.A. 80-484, S. 128, 176; May Sp. Sess. P.A. 92-6, S. 35, 117; P.A. 00-135, S. 9, 21; P.A. 01-109, S. 9; June 30 Sp. Sess. P.A. 03-3, S. 25; June Sp. Sess. P.A. 09-3, S. 233.)

History: 1959 act doubled fees; 1963 act added provision re person holding a duplicate license; 1971 act increased fees from $4 to $5; P.A. 80-484 replaced previous provisions requiring annual registration in January and governing special case registrations, i.e. of those retired or out of state with provision for registration in accordance with Sec. 19-45; May Sp. Sess. P.A. 92-6 raised fee from $5 to $50; P.A. 00-135 designated existing provisions as Subsec. (a) and added new Subsec. (b) re continuing education, effective May 26, 2000; P.A. 01-109 changed “hypertrichologist” to “electrologist” in Subsec. (b); June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to change license renewal from annually to biennially and increase renewal fee from $50 to $100, effective January 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase renewal fee from $100 to $200.



Section 20-276 - Display of license and certificate. Use of titles.

Each person licensed under the provisions of this chapter to practice electrology shall display in a prominent place in such person’s place of business such person’s original license and annual registration certificate. Such licensee shall not use any title, including the title “Doctor” or “registered nurse” or their synonyms or abbreviations, except “electrologist”, and shall not use any adjective or qualification in addition to such title except that such licensee may use the title “certified professional electrologist” or its abbreviation “CPE”, provided such licensee has been awarded certification by the international board of electrologist certification of The American Electrology Association.

(1951, S. 2326d; 1951, 1953, S. 2325d; P.A. 88-362, S. 14; P.A. 01-109, S. 10.)

History: P.A. 88-362 prohibited use of title “registered nurse” and added the exception for the use of the title “certified professional electrologist”; P.A. 01-109 changed “hypertrichology” to “electrology”, changed “hypertrichologist” to “electrologist” and made technical changes.



Section 20-277 - Scope of chapter.

No provision of this chapter shall be construed to confer any authority to practice medicine or surgery; nor shall this chapter prohibit the practice of electrology by a person licensed to practice the healing arts or a person employed in a hospital or in the office of a licensed physician under such physician’s immediate direction; nor shall this chapter prohibit the use of nonelectrical cosmetic devices or the use of wax or other proprietary depilatories used for the temporary removal of superfluous hair from the surface of the skin.

(1951, S. 2326d; 1963, P.A. 330, S. 7; P.A. 01-109, S. 11.)

History: 1963 act stipulated removal of hair referred to in last provision be temporary; P.A. 01-109 changed “hypertrichology” to “electrology” and made a technical change.



Section 20-278 - Prohibited acts.

No person shall: (1) Buy, sell or fraudulently obtain or furnish any diploma, certificate, license, record or registration purporting to show that any person is qualified or authorized to practice electrology, or participate in any such act; (2) practice or attempt or offer to practice electrology under cover of any diploma, certificate, license, record or registration illegally or fraudulently obtained or signed, or issued unlawfully or under fraudulent representation or mistake of fact in a material regard; (3) practice or attempt or offer to practice electrology under a name other than such person’s own name or under a false or assumed name; (4) aid or abet practice by a person not lawfully licensed to practice electrology within this state or by a person whose license to practice has been suspended or revoked; or (5) use in such person’s advertising the word “electrologist” or any description of services involving permanent hair removal, without having obtained a license under the provisions of this chapter. No person shall, during the time such person’s license is revoked or suspended, practice or attempt or offer or advertise to practice electrology or be employed by, work with or assist, in any way, any person licensed to practice electrology. Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(1951, S. 2327d, 2328d; 1963, P.A. 330, S. 8; P.A. 80-484, S. 129, 176; P.A. 81-471, S. 62, 71; P.A. 88-362, S. 15; P.A. 01-109, S. 12; P.A. 03-19, S. 50; P.A. 12-80, S. 70.)

History: 1963 act substituted term, “profession” for “occupation,” and deleted prohibition in Subdiv. (7) against use of words, “licensed electrologist” or “electrologer”; P.A. 80-484 deleted Subdiv. (4) containing advertising prohibition, renumbering remaining Subdivs. accordingly, deleted references to advertising in Subdivs. (2) and (3) and required permission of health services department rather than of board in renumbered Subdiv. (4), formerly (5); P.A. 81-471 deleted prohibition against giving training in hypertrichology without permission from department and state board of education; P.A. 88-362 substituted prohibition of use of term “hypertrichologist” and descriptions of services involving permanent hair removal for prior ban on use of term “licensed hypertrichologist” in Subdiv. (5); P.A. 01-109 changed “hypertrichology” to “electrology”, changed “hypertrichologist” to “electrologist” and made technical changes; P.A. 03-19 made a technical change, effective May 12, 2003; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 20-278a - Operation of offices; prohibitions.

Section 20-278a is repealed.

(1963, P.A. 330, S. 4; P.A. 80-484, S. 175, 176.)






Chapter 389 - Public Accountants

Section 20-279 and 20-279a - Board of Accountancy. Definitions.

Sections 20-279 and 20-279a are repealed.

(1949 Rev., S. 4609; 1955, S. 2292d; P.A. 77-614, S. 209, 610; Nov. Sp. Sess. P.A. 81-11, S. 7, 19; P.A. 82-419, S. 4, 47; P.A. 83-487, S. 9, 33; P.A. 85-504, S. 1, 2, 15; P.A. 92-212, S. 21.)



Section 20-279b - Definitions.

As used in this section and sections 20-280 to 20-281n, inclusive:

(1) “Board” means the State Board of Accountancy established by section 20-280;

(2) “Certificate” means a “certified public accountant” certificate issued either prior to October 1, 1992, or pursuant to section 20-281c or a “certified public accountant” certificate issued after examination pursuant to the laws of any other state;

(3) “Firm” means any person, proprietorship, partnership, corporation, limited liability company or association and any other legal entity which practices public accountancy;

(4) “License” means a public accountancy license issued pursuant to section 20-281b or 20-281d;

(5) “Licensee” means the holder of a certificate issued pursuant to section 20-281c, the holder of a license issued pursuant to section 20-281b or 20-281d or a holder of a permit to practice public accountancy issued pursuant to sections 20-281b and 20-281e;

(6) “Permit” means a permit to practice public accountancy issued to a firm pursuant to section 20-281e;

(7) “Practicing public accountancy” means performing for the public or offering to perform for the public for a fee by a person or firm holding himself or itself out to the public as a licensee one or more kinds of services involving the use of accounting or auditing skills, including, but not limited to, the issuance of reports on financial statements, or of one or more kinds of management advisory, financial advisory or consulting services, or the preparation of tax returns or the furnishing of advice on tax matters;

(8) “Quality review” means any study, appraisal or review of one or more aspects of the professional work of a person or firm which practices public accountancy by a person or persons who holds or hold licenses under section 20-281b or 20-281d or their equivalent under the laws of any other state and who are not affiliated with the person or firm being reviewed;

(9) “Registration” means the process by which the holder of a certificate may register his certificate annually and pay a fee of twenty dollars in lieu of an annual renewal of a license and be entitled to use the abbreviation “CPA” and the title “certified public accountant” under conditions and in the manner prescribed by the board by regulation;

(10) “Profession” means the profession of public accountancy;

(11) “Report” means any writing which refers to a financial statement and (A) expresses or implies assurance as to the reliability of said financial statement, and includes, but is not limited to, any writing disclaiming an opinion, when such writing contains language conventionally understood in the profession to express or imply assurance as to the reliability of such financial statement, and (B) expresses or implies that the person or firm issuing such writing has special competence in accounting or auditing, which expression or implication arises from, among other things, the use of written language which is conventionally understood in the profession to express or imply assurance as to the reliability of financial statements;

(12) “AICPA” means the American Institute of Certified Public Accountants;

(13) “Attest” means the provision of any of the following financial statement services:

(A) Any audit or other engagement to be performed in accordance with the Statements on Auditing Standards (SAS);

(B) Any review of a financial statement to be performed in accordance with the Statements on Standards for Accounting and Review Services (SSARS);

(C) Any examination of prospective financial information to be performed in accordance with the Statements on Standards for Attestation Engagements (SSAE); and

(D) Any engagement to be performed in accordance with the Auditing Standards of the PCAOB;

(14) “Compilation” means the provision of a service to be performed in accordance with Statements on Standards for Accounting and Review Services (SSARS) that is presented in the form of financial statements that is the representation of management without undertaking to express any assurance on the statements;

(15) “Home office” means the location specified by the client as the address to which a service described in section 20-281n is directed;

(16) “NASBA” means the National Association of State Boards of Accountancy;

(17) “PCAOB” means the Public Company Accounting Oversight Board;

(18) “Practice privilege” means the privilege for a person or firm to practice public accountancy described in, and subject to the conditions contained in, sections 20-281e and 20-281n;

(19) “Principal place of business” means the office location designated by an individual or firm for purposes of sections 20-281e and 20-281n;

(20) “Substantial equivalency” is a determination by the board of accountancy or its designee that the education, examination and experience requirements contained in the statutes and administrative rules of another jurisdiction are comparable to, or exceed, the education, examination and experience requirements contained in the Uniform Accountancy Act or that an individual certified public accountant’s education, examination and experience qualifications are comparable to, or exceed, the education, examination and experience requirements contained in the Uniform Accountancy Act.

(P.A. 92-212, S. 1; P.A. 95-79, S. 64, 189; P.A. 08-52, S. 1.)

History: P.A. 95-79 redefined “firm” to include a limited liability company, effective May 31, 1995; P.A. 08-52 amended Subdiv. (8) to add “person or” and added Subdivs. (12) to (20) to define “AICPA”, “attest”, “compilation”, “home office”, “NASBA”, “PCAOB”, “practice privilege”, “principal place of business” and “substantial equivalency”, effective May 12, 2008.



Section 20-280 - Board of Accountancy. Members’ terms. Meetings. Seal. Maintenance of registry. Reimbursement of expenses. Printing of directory. Powers. Adoption of rules. Regulations.

(a) There shall be a State Board of Accountancy which shall consist of nine members, to be appointed by the Governor, all of whom shall be residents of this state, five of whom shall hold current, valid licenses to practice public accountancy and four of whom shall be public members. Any persons serving on the board prior to October 1, 1992, shall continue to serve until a successor is appointed. Whenever an appointment of a licensee to the state board is to be made, the Connecticut Society of Certified Public Accountants shall submit to the Governor the names of five persons qualified for membership on the board and the Governor shall appoint one of such persons to said board, subject to the provisions of section 4-10. The Governor shall select a chairperson pursuant to section 4-9a. The term of each member of the board shall be coterminous with that of the Governor. Vacancies occurring during a term shall be filled by appointment by the Governor for the unexpired portion of the term. Upon the expiration of a member’s term of office, such member shall continue to serve until his successor has been appointed. Any member of the board whose license under section 20-281d is revoked or suspended shall automatically cease to be a member of the board. No person who has served two successive complete terms shall be eligible for reappointment to the board. Appointment to fill an unexpired term shall not be considered to be a complete term. Any member who, without just cause, fails to attend fifty per cent of all meetings held during any calendar year shall not be eligible for reappointment.

(b) The board shall meet at such times and places as may be fixed by the board and shall meet at least once in every quarter of a calendar year. A majority of the board members then serving shall constitute a quorum at any meeting duly called. The board shall have a seal which shall be judicially noticed. The board shall maintain a registry of the names and addresses of all licensees and registrants under sections 20-279b to 20-281m, inclusive, and shall have responsibility for the administration and enforcement of said sections.

(c) Each member of the board shall be reimbursed for his actual and necessary expenses incurred in the discharge of his official duties.

(d) The board shall annually cause to be printed a directory which shall contain the names, arranged alphabetically, of all licensees and registrants under sections 20-279b to 20-281m, inclusive.

(e) The board may recommend and the Secretary of the State may employ, subject to the provisions of chapter 67, such personnel as may be necessary to carry out the provisions of sections 20-279b to 20-281m, inclusive. The board may enter into such contractual agreements as may be necessary for the discharge of its duties, within the limit of its appropriated funds and in accordance with established procedures, as it deems necessary in its administration and enforcement of said sections. It may appoint committees or persons to advise or assist the board in such administration and enforcement as it may see fit. Said board shall be within the office of the Secretary of the State.

(f) The board shall have the power to take all action that is necessary and proper to effectuate the purposes of sections 20-279b to 20-281m, inclusive, including the power to issue subpoenas to compel the attendance of witnesses and the production of documents; to administer oaths; to take testimony and to receive evidence concerning all matters within its jurisdiction. In case of disobedience of a subpoena, the board may invoke the aid of any court of this state in requiring the attendance and testimony of witnesses and the production of documentary evidence. The board, its members, and its agents shall be immune from personal liability for actions taken in good faith in the discharge of the board’s responsibilities, and the state shall indemnify and hold harmless the board, its members, and its agents from all costs, damages, and attorneys’ fees arising from claims and suits against them with respect to matters to which such immunity applies.

(g) The board may adopt rules, in accordance with chapter 54, governing its administration and enforcement of sections 20-279b to 20-281m, inclusive, and the conduct of licensees and registrants, including, but not limited to:

(1) Regulations governing the board’s meetings and the conduct of its business;

(2) Regulations concerning procedures governing the conduct of investigations and hearings by the board;

(3) Regulations specifying the educational qualifications required for the issuance of certificates under section 20-281c, the experience required for initial issuance of certificates under section 20-281c and the continuing professional education required for renewal of licenses under subsection (e) of section 20-281d;

(4) Regulations concerning professional conduct directed to controlling the quality and probity of the practice of public accountancy by licensees, and dealing among other things with independence, integrity, objectivity, competence, technical standards, responsibilities to the public and responsibilities to clients;

(5) Regulations specifying actions and circumstances that shall be deemed to constitute holding oneself out as a licensee in connection with the practice of public accountancy;

(6) Regulations governing the manner and circumstances of use by holders of certificates who do not also hold licenses under sections 20-279b to 20-281m, inclusive, of the titles “certified public accountant” and “CPA”;

(7) Regulations regarding quality reviews that may be required to be performed under the provisions of sections 20-279b to 20-281m, inclusive;

(8) Regulations implementing the provisions of section 20-281l, including, but not limited to, specifying the terms of any disclosure required by subsection (d) of said section 20-281l, the manner in which such disclosure is made and any other requirements the board imposes with regard to such disclosure. Such regulations shall require that any disclosure: (A) Be in writing and signed by the recipient of the product or service; (B) be clear and conspicuous; (C) state the amount of the commission or the basis on which the commission will be calculated; (D) identify the source of the payment of the commission and the relationship between such source and the person receiving payment; and (E) be presented to the client at or prior to the time the recommendation of the product or service is made;

(9) Regulations establishing the due date for any fee charged pursuant to sections 20-281c, 20-281d and 20-281e. Such regulations may establish the amount and due date of a late fee charged for the failure to remit payment of any fee charged pursuant to sections 20-281c, 20-281d and 20-281e; and

(10) Such other regulations as the board may deem necessary or appropriate for implementing the provisions and the purposes of sections 20-279b to 20-281m, inclusive.

(1949 Rev., S. 4610; 1955, S. 2293d; 1959, P.A. 616, S. 69; P.A. 77-614, S. 210, 610; P.A. 78-255, S. 8, 10; P.A. 80-205, S. 1, 6; P.A. 81-203, S. 1; P.A. 82-419, S. 5, 47; P.A. 83-487, S. 10, 33; P.A. 85-504, S. 3, 15; P.A. 87-496, S. 87, 110; P.A. 92-212, S. 2; P.A. 00-42, S. 3; P.A. 03-259, S. 40; P.A. 05-287, S. 5, 22; P.A. 08-185, S. 1; P.A. 11-48, S. 37; 11-61, S. 99.)

History: 1959 act deleted requirement that treasurer submit account of receipts to state treasurer and provisions re payment of board’s expenditures and member’s expenses and compensation; P.A. 77-614 deleted provisions for holding annual meeting on second Wednesday in January and for election of officers, deleted power to make bylaws and regulations governing board business and increased from two to four the number of members required for quorum and for calling special meetings in Subsec. (a) and transferred regulation power under Subsec. (b) from board to commissioner of consumer protection, retaining board in advisory role, effective January 1, 1979; P.A. 78-255 added Subsecs. (c) to (g) re continuing education requirements; P.A. 80-205 deleted requirements that register be “published for public distribution in January” and that names of board members and regulations be published and that copies of register be mailed to registered practitioners; P.A. 81-203 amended Subsec. (c) to require the commissioner of consumer protection to adopt regulations establishing experience requirements necessary to qualify for receipt of an annual registration card; P.A. 82-419 changed term “annual registration card” to “license”; P.A. 83-487 amended Subsec. (c) to clarify requirements for issuance of license and certificate; P.A. 85-504 amended Subsec. (a) by requiring the board to meet quarterly, establishing minimum attendance requirements for members and placing a limit on the number of terms served, amended Subsecs. (b) and (c) by deleting reference to regulatory power of the commissioner of consumer protection and added Subsecs. (h) and (i) which provide for a permanent office, hiring of employees and contractual agreements and the adoption of regulations; P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subsec. (h); P.A. 92-212 entirely replaced prior provisions re board of accountancy; in 1993, in the provision re member’s terms in Subsec. (a) the words “that of” were inserted in the phrase “shall be coterminous with that of the governor” for grammatical correctness; P.A. 00-42 amended Subsec. (g) by inserting new Subdiv. (8) re regulations implementing the provisions of Sec. 20-281l, renumbering former Subdiv. (8) as Subdiv. (9) and making technical changes; P.A. 03-259 amended Subsec. (a) by increasing number of members of board from seven to nine and requiring one of the additional members to hold a public accountancy license and the other additional member to be a public member; P.A. 05-287 amended Subsec. (e) to change the location of the board from within the office of the Secretary of the State to within the Office of Policy and Management for administrative purposes only, effective July 1, 2005, and amended Subsec. (g) to add new Subdiv. (9) re regulations establishing due dates for fees and late fees and to redesignate existing Subdiv. (9) as Subdiv. (10), effective July 13, 2005; P.A. 08-185 amended Subsec. (e) by deleting provision re board shall be within Office of Policy and Management for administrative purposes only, effective July 1, 2008; P.A. 11-48 amended Subsec. (e) by specifying that board shall be within office of the Secretary of the State, effective July 1, 2011; P.A. 11-61 amended Subsec. (e) by providing that board may recommend and Secretary of the State may employ such personnel, rather than board may employ an executive director and such other personnel, as necessary to carry out specified provisions, effective July 1, 2011.

See Sec. 4-32 re state revenue accounting system.

See Sec. 4-40a re compensation and expenses of licensing boards and commissions.

See Sec. 51-58 re court seals.



Section 20-280a - Comptroller to perform fiscal duties of and provide clerical assistance to board.

Section 20-280a is repealed.

(1959, P.A. 89, S. 1; P.A. 77-614, S. 609, 610.)



Section 20-280b - Hearing. Order to discontinue violation. Civil penalty.

(a) The board may conduct hearings on any matter within its statutory jurisdiction. Such hearings shall be conducted in accordance with chapter 54 and the regulations established pursuant to subsection (g) of section 20-280. In connection with any hearing or investigation, the board may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. If any person refuses to appear, testify or produce any book, record or document when so ordered, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section. The final decision of the board shall be subject to judicial review as provided in section 4-183.

(b) The board may, in its discretion, issue an appropriate order to any person found to be in violation of an applicable statute or regulation, providing for the immediate discontinuance of the violation. The board may, through the Attorney General, petition the superior court for the judicial district in which the violation occurred, or in which the person committing the violation resides or does business, for the enforcement of any order issued by it and for appropriate temporary relief or a restraining order and shall certify and file in the court a transcript of the entire record of the hearing or hearings, including all testimony upon which such order was made and the findings and orders made by the board. The court may grant such relief by injunction or otherwise, including temporary relief, as it deems equitable and may make and enter a decree enforcing, modifying or enforcing as so modified, or setting aside, in whole or in part, any order of the board. The board, in its discretion, in lieu of or in addition to any other action authorized by law, may assess a civil penalty of up to fifty thousand dollars against any person found to have violated any provision of the general statutes or any regulations adopted thereunder relating to the profession of public accountancy.

(P.A. 85-504, S. 4, 15; P.A. 92-212, S. 9; P.A. 03-259, S. 41.)

History: P.A. 92-212 deleted former Subsec. (b) re board’s authority to conduct investigations, Subsec. (c) re board’s authority to suspend or revoke licenses, etc. and Subsec. (e) re grounds for suspension or revocation, relettering remaining Subsecs. as necessary and adding provision in relettered Subsec. (b) re assessment of civil penalties; P.A. 03-259 amended Subsec. (b) by increasing maximum civil penalty from $1,000 to $50,000.



Section 20-280c - Investigation of complaints.

(a) The board shall conduct any necessary review, inspection or investigation regarding possible violations of statutes or regulations, disciplinary matters, and the establishment of regulatory policy.

(b) The board shall conduct any necessary investigation and follow-up in connection with complaints regarding persons subject to regulation or licensing by the board.

(c) The board shall receive complaints concerning the work and practices of persons licensed, registered or certified by such board and shall receive complaints concerning unauthorized work and practice by persons not licensed, registered or certified by such board. The board shall screen all complaints and dismiss any in which the allegation, if substantiated, would not constitute a violation of any statute or regulation. The board shall investigate any complaint in which the allegation, if substantiated, would constitute a violation of a statute or regulation under its jurisdiction. The board may dismiss a complaint following an investigation if it determines that such complaint lacks probable cause. The board may authorize a settlement if the settlement is approved by the complainant, the practitioner and the board. The complaint may be brought before the board for a formal hearing if it determines that there is probable cause to believe that the offense alleged in the complaint has been committed and that the practitioner named in the complaint was responsible. Any such hearing shall be conducted in accordance with the provisions of chapter 54.

(P.A. 85-504, S. 5, 15; P.A. 92-212, S. 10.)

History: P.A. 92-212 added provision in Subsec. (c) requiring that hearings be conducted in accordance with chapter 54.



Section 20-280d - Investigation of applicant’s qualifications. Administration of examinations. Rosters.

Section 20-280d is repealed.

(P.A. 85-504, S. 6, 15; P.A. 92-212, S. 21.)



Section 20-280e - Connecticut Certified Public Accountant’s Certificate: Issuance, qualifications, requirements, prohibitions.

The State Board of Accountancy shall issue a Connecticut Certified Public Accountant’s Certificate to any person who has been granted the designation “certified public accountant” and who submits an application and pays the applicable fee for an initial certified public accountant certificate. No person issued an initial certificate, pursuant to this section, shall engage in the practice of public accountancy or use the title or designation “certified public accountant”, or the abbreviations “CPA”, or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that such person is a certified public accountant, except as permitted in accordance with sections 20-280 and 20-281g.

(P.A. 06-31, S. 1; P.A. 08-52, S. 8.)

History: P.A. 08-52 replaced former provisions with requirements for issuance of a Connecticut Certified Public Account’s Certificate, effective May 12, 2008.



Section 20-281 - Permit to practice. Quality review.

(a) No firm shall practice public accountancy in this state unless such firm: (1) Has obtained a permit to practice, or (2) is exempt from the permit requirement contained in section 20-281e.

(b) The State Board of Accountancy shall require, by regulation, that on and after January 1, 1990, as a condition to renewal of a permit to practice issued under section 20-281e that permit holders undergo a quality review, conducted in such manner as the board may by regulation specify, to determine and report on the degree of compliance by the permit holder with generally accepted accounting principals, generally accepted auditing standards and other similarly recognized authoritative technical standards. Such a review shall be required every three years, except as provided in subsection (c) of this section. Any such regulations shall provide that an applicant may comply with such regulations by furnishing sufficient evidence to the board that a similar quality review has been completed for other purposes. Each such review shall be performed by a reviewer having such qualifications as shall be set forth by regulation. Each reviewer shall be independent of the firm being reviewed. The firm which is the subject of the review shall furnish a copy of the opinion letter accompanying the report of the review performed by the reviewer to the board within thirty days of the acceptance of the final report by a qualified oversight body as determined by the board. Such letter shall not be a public record unless it is made part of the record of a disciplinary hearing. If the review report is designated “modified”, the board may require the firm which is the subject of the review to submit an affidavit, within such time as the board may specify, indicating that the remedial action suggested by the reviewer has been completed. Payment for any review shall be the responsibility of the firm which is the subject of the review.

(c) A permit holder may be granted a waiver from the quality review requirements under subsection (b) of this section: (1) If it annually represents to the board that: (A) It does not engage in financial reporting areas of practice, including audits, compilations and reviews, (B) it does not intend to engage in such a practice during the following year, and (C) it will immediately notify the board if it engages in such practice; (2) for reasons of health; (3) due to military service; (4) in instances of individual hardship; or (5) for other good cause as the board may determine. Any such requests for waivers and any such representations shall be made in writing, under oath, and upon forms provided by the board. Such requests and representations shall be made at the time the firm applies for renewal of its firm permit. Any firm which has been granted a waiver pursuant to subdivision (1) of this subsection shall immediately notify the board if it engages in the financial reporting area of practice and shall undergo a quality review during the first calendar year after its initial acceptance of such an engagement.

(1955, S. 2294d; P.A. 78-255, S. 3, 10; P.A. 81-203, S. 2; P.A. 82-417, S. 1, 3; P.A. 83-22, S. 2, 3; 83-487, S. 11, 33; P.A. 89-96; 89-251, S. 113, 203; P.A. 90-170, S. 1, 3; P.A. 92-212, S. 6; P.A. 08-52, S. 2.)

History: P.A. 78-255 combined provisions setting forth conditions for practice as certified public accountant or public accountant, specified that certificates are granted by the board and substituted “chapter 389” for “section 2297d of the 1955 supplement to the general statutes or section 20-283”; P.A. 81-203 deleted this section’s prohibition against practicing as a certified public accountant without a valid certificate and annual registration card; P.A. 82-417 required each firm practicing public accountancy to obtain a permit to practice and set forth the application requirements in new Subsecs. (b) to (g); P.A. 83-22 amended Subsec. (e) by eliminating from the provisions of this section those partners, officers and shareholders who reside in this state without personally practicing public accounting in this state and amended Subsec. (g) by eliminating the requirement that public accountancy firms notify the board of any change of partners, officers or shareholders who reside in this state without working in this state; P.A. 83-487 changed term “annual registration card” to “license” and specified requirements for practice by accountants; P.A. 89-96 added Subsecs. (h) and (i) requiring quality review as a condition to renewal of a permit to practice and standards for waivers; P.A. 89-251 increased the application fee from $25 to $75 for individuals and to $125 for firms; P.A. 90-170 amended Subsec. (c) by deleting the reference to individuals in relation to the fee of $75 and in addition, deleted the fee of $125 for applications submitted by firms, thus establishing a fee of $75 for both individuals and firms; P.A. 92-212 deleted former Subsec. (a) requiring certificate or license to practice, relettering Subsec. (b) as (a) and deleting definition of “firm”, and deleted former Subsecs. (c) to (g), inclusive, which had detailed application procedure and requirements, relettering former Subsecs. (h) and (i) accordingly and making technical changes to conform language with other portions of the act; P.A. 08-52 amended Subsec. (a) by designating existing provision re permit to practice as Subdiv. (1) and adding Subdiv. (2) re Sec. 20-281e exemption, effective May 12, 2008.



Section 20-281a - Revocation or suspension of certificate, license, practice privilege or permit. Refusal to renew. Civil penalty. Probation. Reasons therefor.

(a) After notice and hearing pursuant to section 20-280c, the board may revoke any certificate, license or permit issued under section 20-281c, 20-281d or 20-281e or the practice privilege of an individual who qualifies under section 20-281n; suspend any such certificate, registration, license, practice privilege or permit or refuse to renew any such certificate, license or permit; reprimand, censure, or limit the scope of practice of any licensee or individual that qualifies for the practice privilege; impose a civil penalty not exceeding fifty thousand dollars upon licensees, individuals who qualify for the practice privilege or others violating provisions of section 20-281g or place any licensee or individual that qualifies for the practice privilege on probation, all with or without terms, conditions and limitations, for any one or more of the following reasons:

(1) Fraud or deceit in obtaining a certificate, registration, license, practice privilege or permit;

(2) Cancellation, revocation, suspension or refusal to renew authority to engage in the practice of public accountancy in any other state for any cause;

(3) Failure, on the part of a holder of a license or permit under section 20-281d or 20-281e, to maintain compliance with the requirements for issuance or renewal of such license or permit or to report changes to the board under subsection (h) of section 20-281d or subsection (f) of section 20-281e;

(4) Revocation, limitation or suspension of the right to practice before any state or federal agency or the Public Company Accounting Oversight Board under the Sarbanes-Oxley Act of 2002, or any of the following actions taken by any such state or federal agency or said board against a licensee or individual who qualifies for the practice privilege: (A) Suspension of or barring a licensee from serving as a corporate officer or director, (B) requiring such individual or licensee to disgorge funds, or (C) suspension or barring such individual or a licensee from association with a public accounting firm;

(5) Dishonesty, fraud or negligence in the practice of public accountancy or in the filing or failure to file his own income tax returns;

(6) Violation of any provision of sections 20-279b to 20-281m, inclusive, or regulation adopted by the board under said sections;

(7) Violation of any rule of professional conduct adopted by the board under subdivision (4) of subsection (g) of section 20-280;

(8) Conviction of a felony, or of any crime an element of which is dishonesty or fraud, under the laws of the United States, of this state, or of any other state if the acts involved would have constituted a crime under the laws of this state, subject to the provisions of section 46a-80;

(9) Performance of any fraudulent act while holding a registration, certificate, license, practice privilege or permit issued under sections 20-279b to 20-281m, inclusive, or prior law;

(10) Any conduct reflecting adversely upon the licensee’s fitness to engage in the practice of public accountancy; and

(11) Violation by anyone of any provision of section 20-281g.

(b) In lieu of or in addition to any remedy specifically provided in subsection (a) of this section, the board may require a licensee or individual who qualifies for a practice privilege to: (1) Submit to a quality review conducted in such fashion as the board may specify; or (2) complete such continuing professional education programs as the board may specify, or both.

(c) In any proceeding in which a remedy provided by subsection (a) or (b) of this section is imposed, the board may also require the respondent to pay the costs of the proceeding.

(P.A. 92-212, S. 8; P.A. 03-259, S. 42; P.A. 08-52, S. 3.)

History: P.A. 03-259 amended Subsec. (a) by increasing maximum civil penalty from $1,000 to $50,000 and substantially revising Subdiv. (4) re disciplinary actions; P.A. 08-52 added provisions re practice privilege throughout, effective May 12, 2008.



Section 20-281b - Licenses and permits to practice public accountancy issued prior to October 1, 1992. Renewal requirements. Titles.

Persons and firms who, prior to October 1, 1992, were authorized to practice as public accountants and hold licenses and permits to practice public accountancy issued pursuant to this chapter prior to October 1, 1992, shall be entitled to have their licenses and permits to practice renewed under sections 20-281d and 20-281e, provided they fulfill all requirements for renewal under such provisions. As long as such licensees hold valid licenses and permits to practice under sections 20-281d and 20-281e, they shall be entitled to engage in the practice of public accountancy to the same extent as other holders of such permits, and in addition they shall be entitled to use the designations “public accountants” and “PA”, but no other designation, in connection with the practice of public accountancy.

(P.A. 92-212, S. 7; P.A. 06-196, S. 251.)

History: P.A. 06-196 made technical changes, effective June 7, 2006.



Section 20-281c - Certificate of certified public accountant. Good character, education, experience and examination requirements. Examination fee. Registration of certificate. Registration fee.

(a) The board shall grant the certificate of “certified public accountant” to any person who meets the good character, education, experience and examination requirements of subsections (b) to (d), inclusive, of this section and upon the payment of a fee of one hundred fifty dollars.

(b) Good character for purposes of this section means lack of a history of dishonest or felonious acts. The board may refuse to grant a certificate on the grounds of failure to satisfy this requirement only if there is a substantial connection between the lack of good character of the applicant and the professional responsibilities of a licensee and if the finding by the board of lack of good character is supported by clear and convincing evidence, and when based upon the prior conviction of a crime, is in accordance with the provisions of section 46a-80. When an applicant is found to be unqualified for a certificate because of a finding of lack of good character, the board shall furnish the applicant a statement containing the findings of the board and a complete record of the evidence upon which the determination was based.

(c) An applicant may apply to take the examination if such person holds a baccalaureate degree, or its equivalent, conferred by a college or university acceptable to the board, with an accounting concentration or equivalent, as determined by the board by regulation to be appropriate. The educational requirements for a certificate shall be prescribed in regulations to be adopted by the board as follows:

(1) Until December 31, 1999, a baccalaureate degree or its equivalent conferred by a college or university acceptable to the board, with an accounting concentration or equivalent as determined by the board by regulation to be appropriate;

(2) After January 1, 2000, at least one hundred fifty semester hours of college education including a baccalaureate or higher degree conferred by a college or university acceptable to the board. The total educational program shall include an accounting concentration or equivalent, as determined by the board by regulation to be appropriate.

(d) The board may charge each applicant a fee, in an amount prescribed by the board by regulation, for each section of the examination or reexamination taken by the applicant, or the board may authorize a third party administering the examination to charge each applicant a fee for each section of the examination or reexamination taken by the applicant.

(e) The experience requirement for a certificate shall be as prescribed by the board by regulation.

(f) The holder of a certificate may register his certificate annually and pay a fee of forty dollars in lieu of an annual renewal of a license and such registration shall entitle the registrant to use the abbreviation “CPA” and the title “certified public accountant” under conditions and in the manner prescribed by the board by regulation.

(P.A. 92-212, S. 3; P.A. 07-7, S. 1; 07-214, S. 4; June Sp. Sess. P.A. 09-3, S. 234.)

History: P.A. 07-7 amended Subsec. (c) by changing educational requirements to take the certified public accountant examination to a bachelor’s degree in accounting, or equivalent, and to require board to adopt regulations, effective April 26, 2007; P.A. 07-214 amended Subsec. (d) to delete “or provide for a third party administering the examination to charge” and allow board to authorize a third party administering examination to charge each applicant a fee for each section of the examination or reexamination taken by applicant, effective July 5, 2007; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $75 to $150 and amended Subsec. (f) to increase fee from $20 to $40.

Cited. 235 C. 128.



Section 20-281d - Issuance of initial license to persons and license renewal. Holders of certificates from other states. Continuing education requirements. Fees. Applicants’ disclosure requirements.

(a) The board shall issue or renew licenses to persons who make application and demonstrate their qualifications in accordance with subsections (b) to (g), inclusive, of this section.

(b) Licenses shall be initially issued for one year and renewed annually. Applications for such licenses shall be made in such form, and in the case of applications for renewal, between such dates, as the board shall by regulation specify.

(c) An applicant for initial issuance of a license under this section shall show:

(1) That he holds a valid certificate;

(2) If the applicant’s certificate was issued more than four years prior to his application for issuance of an initial license under this section, that he has fulfilled the requirements of continuing professional education that would have been applicable under subsection (e) of this section if he had secured his initial license within four years of issuance of his certificate and was now applying under subsection (e) of this section for renewal of such license.

(d) The board shall issue a certificate to a holder of a certificate issued by another state upon a showing that:

(1) The applicant passed the examination required for issuance of his certificate with grades that would have been passing grades at the time in this state; and

(2) The applicant meets all current requirements in this state for issuance of a certificate at the time the application is made; or the applicant, at the time of the issuance of the applicant’s certificate in the other state, met all such requirements then applicable in this state; or the applicant has had five years of experience in the practice of public accountancy no earlier than the ten years immediately preceding the applicant’s application or meets equivalent requirements prescribed by the board by regulation.

(e) For renewal of a license under this section an applicant shall show that he has completed forty hours of continuing professional education during each year from the date of issuance or last renewal. The board may prescribe, by regulation, the content, duration and organization of continuing professional education courses which contribute to the general professional competence of the applicant.

(f) For renewal of a license under this section, the board shall charge the following fees for failure to earn continuing education credits by the June thirtieth deadline:

(1) Three hundred fifteen dollars for reporting on a renewal application a minimum of forty hours of continuing professional education, any of which was earned after June thirtieth and on or by September thirtieth;

(2) Six hundred twenty-five dollars for reporting on a renewal application a minimum of forty hours of continuing professional education any of which was earned after June thirtieth and on or by December thirty-first.

(g) The board shall charge a fee of one hundred fifty dollars for the initial issuance and the professional services fee for class I, as defined in section 33-182l, for each annual renewal of such license.

(h) Applicants for initial issuance or renewal of licenses under this section shall in their applications list all states in which they have applied for or hold certificates or licenses, and each holder of or applicant for a license under this section shall notify the board in writing, within thirty days after its occurrence, of any issuance, denial, revocation or suspension of a certificate or license by another state.

(P.A. 92-212, S. 4; May Sp. Sess. P.A. 92-16, S. 51, 89; P.A. 04-36, S. 1; P.A. 05-287, S. 21; P.A. 08-52, S. 9; June Sp. Sess. P.A. 09-3, S. 235.)

History: May Sp. Sess. P.A. 92-16 replaced $450 renewal fee with fee for professional service fee class I established pursuant to Sec. 33-182l; P.A. 04-36 amended Subsec. (d)(2) to eliminate requirement that 5 years of experience be performed outside of this state, effective April 28, 2004; P.A. 05-287 amended Subsec. (d)(2) to clarify the option to have 5 years of experience in the practice of public accountancy no earlier than the 10 years immediately preceding the applicant’s application or to meet equivalent requirements prescribed by the board, effective July 13, 2005; P.A. 08-52 made a technical change in Subsec. (a), added new Subsec. (f) re license renewal fees for failure to earn continuing education credits by deadline and redesignated existing Subsecs. (f) and (g) as new Subsecs. (g) and (h), effective May 12, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (f) to increase fees from $250 to $315 in Subdiv. (1) and from $500 to $625 in Subdiv. (2) and amended Subsec. (g) to increase fee from $75 to $150.



Section 20-281e - Granting of initial permit to practice public accountancy to firms. Permit renewal. Annual fee. Disclosure requirements. Exemptions to permit requirement for out-of-state firms.

(a) The board shall grant or renew permits to practice public accountancy to firms that apply and demonstrate their qualifications in accordance with subsections (b) to (f), inclusive, of this section.

(b) Permits shall be initially issued and renewed annually. Applications for permits shall be made in such form, and in the case of applications for renewal, between such dates as the board may by regulation specify.

(c) (1) An applicant for initial issuance or renewal of a permit to practice under this section shall be required to show that a simple majority of the ownership of the firm, in terms of the financial interests and voting rights of all proprietors, partners, members or shareholders of such firm, belongs to individuals holding a valid license to practice public accountancy issued by the licensing authority of a state or territory of the United States. Any proprietor, partner, member or shareholder of such a firm whose principal place of business is in this state, who performs professional services in this state and who works in this state shall hold a valid license to practice issued under section 20-281b or 20-281d. An individual who has practice privileges under section 20-281n and performs services, for which a firm permit is required under said section, shall not be required to obtain a certificate under section 20-281c or a license under section 20-281d.

(2) No firm that is owned by one or more proprietors, partners, members or shareholders who do not hold a valid license to practice public accountancy issued by the licensing authority of a state or territory of the United States shall be granted an initial or renewed permit to practice under this section unless each such proprietor, partner, member or shareholder is (A) a natural person who actively participates in the business of the firm or its affiliated entities, or (B) an entity, including, but not limited to, a partnership or professional corporation, provided each beneficial owner of an equity interest in such entity is a natural person who actively participates in the business conducted by the firm or its affiliated entities. For purposes of this subdivision, “actively participate” means to provide client services or to take part in the business or management of the firm.

(d) An applicant for initial issuance or renewal of a permit to practice under this section shall be required to register each office of the firm within this state with the board and to show that all attest services and compilation services rendered in this state are under the charge of a person holding a valid license issued under section 20-281b, 20-281d or by some other state.

(e) The board shall charge an annual fee for each application for initial issuance or renewal of a permit under this section in the amount of one hundred fifty dollars; provided, no such fee shall be charged to a firm having not more than one licensee.

(f) Applicants for initial issuance or renewal of permits under this section shall list in their application all states in which they have applied for or hold licenses to practice public accountancy, and each holder of or applicant for a permit under this section shall notify the board in writing, not later than thirty days after its occurrence, of any change in the identities of any proprietors, partners, members, officers or shareholders of such firm who work regularly within this state, any change in the identity of the persons in charge of such offices, and any issuance, denials, revocation or suspension of a license by any other state.

(g) The following firms shall be required to hold a permit issued pursuant to this section:

(1) Any firm with an office in this state performing attest services;

(2) Any firm with an office in this state that uses the title “Certified Public Accountant”, “CPA”, “CPA firm” or other similar title; or

(3) Any firm that does not have an office in this state but performs attest services described in subparagraph (A), (C) or (D) of subdivision (13) of section 20-279b for a client having its home office in this state.

(h) A firm that does not have an office in this state may perform services described in subparagraph (B) of subdivision (13) of section 20-279b or subdivision (14) of section 20-279b for a client having its home office in this state and may use the title “Certified Public Accountant”, “CPA”, “CPA firm” or other similar title without a permit issued under this section if:

(1) Such firm has the qualifications described in section 20-281 concerning quality reviews; and

(2) Such firm performs such services through an individual who has practice privileges under section 20-281n.

(i) Any firm that is not subject to the requirements of subsection (g) or (h) of this section may perform other professional services while using the title “Certified Public Accountant”, “CPA”, “CPA firm” or other similar title in this state without a permit issued under this section if:

(1) Such firm performs such services through an individual who has practice privileges under section 20-281n; and

(2) Such firm can lawfully do so in the state where said individuals with practice privileges have their principal place of business.

(P.A. 92-212, S. 5; P.A. 08-52, S. 4; June Sp. Sess. P.A. 09-3, S. 236; P.A. 12-194, S. 1.)

History: P.A. 08-52 amended Subsec. (c) to add provision re principal place of business and performing services in this state and add exemption re individual who has practice privileges and performs services, amended Subsec. (d) to add provision re attest services and compilation services, added Subsec. (g) re persons required to hold permit to practice and added Subsecs. (h) and (i) re exemption from permit requirements for out-of-state firms and individuals with practice privileges, effective May 12, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (e) to increase fee from $75 to $150; P.A. 12-194 amended Subsec. (c) to designate existing provisions as Subdiv. (1) and amend same to add provisions permitting firm with a simple majority of ownership of the firm holding a public accountancy license to apply for initial permit, and to add Subdiv. (2) re requirements for firm with owners not holding a public accountancy license and defining “actively participate”, amended Subsec. (f) to delete provision re notification of change in number or location of offices, amended Subsecs. (g)(2), (h) and (i) to add references to “Certified Public Accountant” or “other similar title”, and made technical changes, effective July 1, 2012.



Section 20-281f - Suspension or revocation of registration, certificate, license, practice privilege or permit. Refusal to renew. Reinstatement.

(a) In any case where the board has suspended or revoked a registration, certificate, license, practice privilege or a permit or refused to renew a certificate, license or permit, the board may, upon application in writing by the person or firm affected and for good cause shown, modify the suspension, or reissue the certificate, license or permit. Any individual whose practice privilege has been suspended or revoked may not reenter this state to practice until such individual complies with the provisions of this section.

(b) The board shall specify by regulation the manner in which such applications shall be made and the times within which they shall be made.

(c) Before reissuing or terminating the suspension of a registration, certificate, license, practice privilege or permit under this section, and as a condition thereto, the board may require the applicant to show successful completion of specified continuing professional education; and the board may make the reinstatement of a registration, certificate, license, practice privilege or permit conditional and subject to satisfactory completion of a quality review conducted in such fashion as the board may specify.

(P.A. 92-212, S. 11; P.A. 08-52, S. 5.)

History: P.A. 08-52 amended Subsec. (a) to add provision re reinstatement of practice privilege and inserted “practice privilege” in Subsecs. (a) and (c), effective May 12, 2008.



Section 20-281g - Issuance of report by person or firm not holding valid license and permit prohibited. Exceptions. Use of titles restricted.

(a) A person or a firm which does not hold a valid license and permit issued under section 20-281b or 20-281d and section 20-281e shall not issue a report on financial statements of any other person, firm, organization or governmental unit. This prohibition does not apply to an officer, partner or employee of any firm or organization affixing his signature to any statement or report in reference to the financial affairs of such firm or organization with any wording designating the position, title or office that he holds therein; nor prohibit any act of a public official or employee in the performance of his duties as such; nor prohibit the performance by any persons of other services involving the use of accounting skills, including the preparation of tax returns, management advisory services and the preparation of financial statements without the issuance of reports thereon.

(b) The prohibition contained in subsection (a) of this section is applicable to the issuance, by a person or a firm not holding a valid license and permit, of a report using any language conventionally used in the profession by licensees regarding a review of financial statements.

(c) The prohibition contained in subsection (a) of this section is applicable to the issuance by a person or a firm not holding a valid license and permit of a report using any language conventionally used in the profession by licensees with respect to a compilation of financial statements.

(d) A person who does not hold a valid registration or license and who does not qualify for practice privilege under section 20-281n shall not use or assume the title or designation “certified public accountant”, or the abbreviation “CPA” or any other title, designation, words, letters, abbreviations, sign card or device tending to indicate that such person is a certified public accountant, provided that a holder of a certificate who does not also hold a license may use the title pertaining to such certification only in the manner permitted by regulations adopted by the board under subdivision (6) of subsection (g) of section 20-280.

(e) No firm shall assume or use the title or designation “Certified Public Accountant”, or the abbreviation “CPA”, or any other similar title, designation, words, letters, abbreviation, sign, card or device tending to indicate that such firm is composed of certified public accountants, unless (1) the firm holds a valid permit issued under section 20-281e, (2) all proprietors, partners and shareholders practicing public accountancy in this state and whose principal place of business is in this state hold valid certificates and licenses issued under section 20-281d, and (3) all proprietors, partners, members and shareholders of the firm hold licenses. The prohibitions contained in this section shall apply to a firm that is owned by one or more proprietors, partners, members or shareholders who do not hold a valid license to practice public accountancy issued by the licensing authority of a state or territory of the United States that has obtained a permit to practice under subsection (c) of section 20-281e, but shall not be construed to apply to a firm that meets the requirements of subsection (h) of section 20-281e.

(f) No person shall assume or use the title or designation “public accountant”, or the abbreviation “PA”, or any other title, designation, words, letters, abbreviation, sign, card or device which tends to indicate that such person is a public accountant unless he holds a valid license issued under section 20-281b.

(g) A firm which does not hold a valid permit issued under section 20-281e shall not assume or use the title or designation “public accountant”, the abbreviation “PA”, or any other title, designation, words, letters, abbreviation, sign, card or device which tends to indicate that such firm is composed of public accountants.

(h) A person or firm which does not hold a valid license and permit issued under sections 20-281d and 20-281e shall not assume or use the title or designation “certified accountant”, “certified professional accountant”, “chartered accountant”, “enrolled accountant”, “licensed accountant”, “registered accountant”, “accredited accountant”, or any other title or designation likely to be confused with the titles “certified public accountant” or “public accountant” or use any of the abbreviations “CA”, “EA”, “LA”, “RA”, “AA” or similar abbreviation likely to be confused with the abbreviations “CPA” or “PA”, provided that a holder of a certificate who does not also hold a license may use the titles pertaining to such certificate only in the manner permitted by regulations adopted by the board under subdivision (6) of subsection (g) of section 20-280. This subsection shall not prevent persons designated as “enrolled agents” of the Internal Revenue Service from using such title or the abbreviation “EA”.

(i) A person or firm which does not hold a valid license and permit issued under section 20-281b or 20-281d and section 20-281e shall not assume or use any title or designation that includes the words “accountant”, “auditor” or “accounting” in connection with any other language, including the language of a report, that implies that such person or firm holds such a permit or has special competence as an accountant or auditor, provided this subsection shall not prohibit any officer, partner or employee of any firm or organization from affixing his signature to any statement in reference to the financial affairs of such firm or organization with any wording designating the position, title or office that he holds therein, nor prohibit any act of a public official or employee in the performance of his duties as such.

(j) A person who holds a certificate shall not engage in the practice of public accountancy unless he also holds a valid license issued under section 20-281d and a permit issued under section 20-281e or unless such person is qualified for the practice privilege pursuant to section 20-281n.

(k) A firm which holds a permit under sections 20-279b to 20-281m, inclusive, shall not engage in the practice of public accountancy using a professional or firm name or designation that is misleading about the legal form of the firm, or about the persons who are partners, officers or shareholders of the firm, or about any other matter, provided names of one or more former partners or shareholders may be included in the name of a firm or its successor.

(l) None of the foregoing provisions of this section shall apply to any firm holding a certification, designation, degree or license granted in a foreign country entitling the holder thereof to engage in the practice of public accountancy or its equivalent in such country, whose activities in this state are limited to the provision of professional services to persons or firms who are residents of, governments of, or business entities of the country in which he holds such entitlement, who issues no reports with respect to the financial statements of any other persons, firms or governmental units in this state, and who does not use in this state any title or designation other than the one under which he practices in such country, followed by a translation of such title or designation into the English language, if it is in a different language, and by the name of such country.

(m) The prohibitions contained in subsections (a), (b), (c), (h) and (i) of this section shall not be construed to apply to any person or firm that qualifies for a practice privilege under section 20-281n or who are exempt from the firm permit requirement contained in section 20-281e.

(n) Notwithstanding any provision of this section, a firm that does not hold a valid permit under section 20-281e and that does not have an office in this state may provide its professional services and practice public accountancy in this state, provided such firm complies with any applicable requirements of subsection (a) of section 20-281e.

(P.A. 92-212, S. 12; P.A. 01-195, S. 80, 181; P.A. 08-52, S. 6; P.A. 12-194, S. 2.)

History: P.A. 01-195 made technical changes in Subsec. (e), effective July 11, 2001; P.A. 08-52 amended Subsec. (d) to add provision re practice privilege, amended Subsec. (e) to add exemption from prohibitions of section, amended Subsec. (j) to add exemption for practice privilege, added Subsec. (m) re exemption from prohibitions in Subsecs. (a) to (c), (h) and (i) for practice privilege and added Subsec. (n) re exemption for out-of-state firms, effective May 12, 2008; P.A. 12-194 amended Subsec. (e) to add reference to “similar” title, add reference in Subdiv. (2) to principal place of business in this state, add provision re application of prohibitions to firm owned by proprietors, partners, members or shareholders who do not hold a public accountancy license, add reference to Sec. 20-281e(h) and make technical changes, effective July 1, 2012.



Section 20-281h - Violations. Fine or imprisonment.

(a) Whenever, by reason of an investigation under section 20-280c or otherwise, the board has reason to believe that a person or firm has knowingly engaged in acts or practices that constitute a violation of section 20-281g, the board may bring its information to the attention of the state’s attorney for the judicial district in which the firm practices, and the state’s attorney, in his discretion, may cause appropriate criminal proceedings to be brought against said firm.

(b) A person or firm who knowingly violates any provision of section 20-281g shall be subject to a fine of not more than one thousand dollars or imprisonment for not more than one year, or both.

(P.A. 92-212, S. 13.)



Section 20-281i - Evidence of commission of single prohibited act sufficient to justify penalty, injunction, restraining order or conviction.

In any action brought under section 20-280b, 20-280c, 20-281a, 20-281g or 20-281h, evidence of the commission of a single act prohibited by sections 20-279b to 20-281m, inclusive, shall be sufficient to justify a penalty, injunction, restraining order or conviction, without evidence of a general course of conduct.

(P.A. 92-212, S. 14.)



Section 20-281j - Confidentiality of client information.

Except by permission of the client engaging a licensee under sections 20-279b to 20-281m, inclusive, or the heirs, successors or personal representatives of such client, a licensee or any partner, officer, shareholder or employee of a licensee shall not voluntarily disclose information communicated to him by the client relating to and in connection with services rendered to the client by the licensee in the practice of public accountancy. Such information shall be deemed confidential, provided that nothing herein shall be construed as prohibiting the disclosure of information required to be disclosed by the standards of the public accounting profession in reporting on the examination of financial statements or as prohibiting disclosures in court proceedings, in investigations or proceedings under section 20-280b or 20-280c in ethical investigations conducted by private professional organizations, or in the course of quality reviews.

(P.A. 92-212, S. 15.)



Section 20-281k - Statements, records, schedules, working papers and memoranda incident to practice of public accountancy. Return of original records. Retention of certain workpaper.

(a) All statements, records, schedules, working papers and memoranda made by a licensee or partner, shareholder, officer, director or employee of a licensee, incident to, or in the course of, rendering services to a client in the practice of public accountancy, except the reports submitted by the licensee to the client and except for records that are part of the client’s records, shall be and remain the property of the licensee in the absence of an express agreement to the contrary between the licensee and the client. No such statement, record, schedule, working paper or memorandum shall be sold, transferred or bequeathed, without the consent of the client or his personal representative or assignee, to anyone other than one or more surviving partners or stockholders or new partners or stockholders of the licensee, or any combined or merged firm or successor in interest to the licensee. Nothing in this section shall be construed as prohibiting any temporary transfer of workpapers or other material necessary in the course of carrying out quality reviews.

(b) A licensee shall return a client’s original records to his client or former client upon the client’s request and reasonable notice in accordance with the regulations of the board and any accounting or other records belonging to, or obtained from or on behalf of, the client that the licensee removed from the client’s premises or received for the client’s account. The licensee may make and retain copies of such documents of the client when such documents form the basis for work done by him. A licensee shall provide such other records to a client or former client as the board may provide by regulation.

(c) Nothing in this section shall require a licensee to keep any workpaper beyond the period prescribed in any other applicable statute, except that any workpaper prepared by a licensee in the course of an audit of a corporation the securities of which are registered under Section 12 of the Securities Exchange Act of 1934, as from time to time amended, or that is required to file reports under Section 15(d) of the Securities Exchange Act of 1934, as from time to time amended, shall be retained for the period described in section 33-1332.

(P.A. 92-212, S. 16; P.A. 03-259, S. 43; P.A. 04-56, S. 4.)

History: P.A. 03-259 amended Subsec. (c) by adding exception to require workpaper prepared by licensee in course of audit of publicly held corporation to be retained for period described in Sec. 33-1332; P.A. 04-56 amended Subsec. (c) by replacing reference to “publicly held corporation” with provision re corporation subject to securities registration or reporting requirements under the Securities Exchange Act of 1934 and by making a technical change, effective May 10, 2004.



Section 20-281l - Contingent fees and referrals.

(a) Except as expressly permitted by this section, a licensee shall not: (1) Pay a fee or commission to obtain a client; or (2) accept a fee or commission for referring a client to the products or services of a third party.

(b) A licensee, who is not performing any of the services set forth in subsection (c) of this section and who complies with the provisions of subsection (d) of this section, may accept a fee or commission for referring a client to the products or services of a third party if such referral is made in conjunction with professional services provided to the client by such licensee making such referral. Nothing in this subsection shall be construed to permit the solicitation or acceptance of a fee or commission solely for the referral of a client to a third party.

(c) A licensee shall not perform services for a client for a commission and shall not accept a commission from a client during the period that the licensee is performing for such client any of the following services or during the period that is covered by any historical financial statements that are involved in any of the following services: (1) An audit or review of a financial statement; (2) a compilation of a financial statement if the licensee expects or has reasonable cause to expect that a third party will use the financial statement and the compilation report does not disclose a lack of independence; or (3) an examination of prospective financial information.

(d) A licensee who is not prohibited under this section from performing services for a fee or commission or from accepting a fee or commission and who is paid or expects to be paid a fee or commission shall disclose such payment or expectation to any client or other person to whom such licensee recommends or refers a product or service to which the fee or commission relates.

(e) As used in this section, “fee” includes, but is not limited to, a commission, rebate, preference, discount or any other consideration.

(f) This section does not prohibit payments for the purchase of all, or a material part, of an accounting practice, or retirement payments to individuals who are or were formerly engaged in the practice of public accountancy, or payments to the heirs or estates of such individuals.

(g) Nothing in this section shall be construed to relieve a licensee from any requirement under federal or state law that obligates such licensee to obtain a license or authorization prior to referring a client to the products or services of a third party, including, but not limited to, any license requirements under federal or state securities or insurance laws.

(P.A. 92-212, S. 17; P.A. 00-42, S. 1; P.A. 01-195, S. 81, 181.)

History: P.A. 00-42 designated existing provisions as Subsec. (a), adding references to fees, making technical changes, limiting collection of fees and commissions by provisions of this section, and deleting provisions preventing collection of commission when party likely to be influenced by status of licensee and language re purchase of accounting practice or retirement payments, and added Subsecs. (b) to (g), inclusive, re acceptance of fee or commission for a referral, prohibiting commission during period covered by historical financial statements, re disclosure, defining “fee”, re purchase of accounting practice or retirement payments and re federal or state law requirements, respectively; P.A. 01-195 made a technical change in Subsec. (c), effective July 11, 2001.



Section 20-281m - Contingent fees.

(a) A licensee shall not, during any period in which the licensee is engaged to perform any of the services listed in this subsection or during any period covered by any historical financial services involved in any of such services: (1) Perform for a contingent fee any of the following professional services, or accept a contingent fee from a client for whom the licensee performs any of the following services: (A) An audit or review of a financial statement; (B) a compilation of a financial statement if the licensee expects or has reasonable cause to expect that a third party will use the financial statement and the licensee’s compilation report does not disclose a lack of independence; or (C) an examination of prospective financial information, or (2) prepare an original or amended tax return or claim for a tax refund for a contingent fee for any client.

(b) As used in this section, “contingent fee” means a fee for the performance of a service that will not be charged unless a specified finding or result is attained or in which the amount of the fee is dependent on a specified finding or result of such service. “Contingent fee” does not include: (1) A fee fixed by courts or other public authorities; (2) a fee in a tax matter that is based on the results of judicial proceedings or the findings of governmental agencies; or (3) a fee that varies based solely on the complexity of the services rendered.

(c) A contingent fee arrangement between a licensee and a client shall be in writing and shall state the method by which the fee is determined.

(P.A. 92-212, S. 18; P.A. 00-42, S. 2.)

History: P.A. 00-42 deleted former provisions re contingent fees, added new Subsec. (a) prohibiting contingent fees during certain periods for certain services, added new Subsec. (b) defining “contingent fee” and added new Subsec. (c) re contingent fee arrangement.



Section 20-281n - Practice privilege: Qualifications; rendering of services in this state; conditions of privilege; disciplinary action; determining substantial equivalency.

(a) Any individual whose principal place of business is not in this state shall be presumed to have qualifications substantially equivalent to this state’s requirements and shall qualify for a practice privilege and have all the privileges of licensees of this state without the need to obtain a license pursuant to section 20-281d if:

(1) Such individual holds a valid license as a Certified Public Accountant from any state which the NASBA National Qualification Appraisal Service has verified to be in substantial equivalence with the CPA licensure requirements of the AICPA/NASBA Uniform Accountancy Act; or

(2) Such individual holds a valid license as a Certified Public Accountant from any state which the NASBA National Qualification Appraisal Service has not verified to be in substantial equivalence with the CPA licensure requirements of the AICPA/NASBA Uniform Accountancy Act and the individual obtains from the NASBA National Qualification Appraisal Service verification that such individual’s CPA qualifications are substantially equivalent to the CPA licensure requirements of the AICPA/NASBA Uniform Accountancy Act. Any individual who passed the Uniform CPA Examination and holds a valid license issued by any other state prior to January 1, 2012, may be exempt from the education requirement in the Uniform Accountancy Act for purposes of this subdivision.

(b) Notwithstanding any provision of the general statutes, any individual who qualifies for a practice privilege under this section may offer or render professional services, whether in person or by mail, telephone or electronic means, based on a practice privilege, and no notice, fee or other submission shall be required of any such individual. Such individual shall be subject to the requirements in subsection (c) of this section.

(c) Any individual licensee of another state exercising the privilege afforded under this section and the firm that employs such licensee shall consent, as a condition of the grant of such privilege:

(1) To the personal and subject matter jurisdiction and disciplinary authority of the board;

(2) To comply with any applicable provision of state law and the board’s rules;

(3) That in the event the license from the state of such individual’s principal place of business is no longer valid, such individual shall cease offering or rendering professional services in this state individually and on behalf of a firm; and

(4) To the appointment of the state board that issued such license as the agent upon whom process may be served in any action or proceeding by the board against such licensee.

(d) Any individual who qualifies for practice privileges under this section who, for any entity with its home office in this state, performs any of the following services: (1) Any financial statement audit or other engagement to be performed in accordance with Statements on Auditing Standards; (2) any examination of prospective financial information to be performed in accordance with Statements on Standards for Attestation Engagements; or (3) any engagement to be performed in accordance with PCAOB Auditing Standards may only provide such services through a firm that has obtained a permit issued under section 20-281e.

(e) Any licensee of this state that offers or renders services or uses their CPA title in another state shall be subject to disciplinary action in this state for an act committed in another state for which the licensee would be subject to discipline for an act committed in the other state. Notwithstanding the provisions of section 20-280c, the board shall investigate any complaint made by the board of accountancy of another state against any such licensee.

(f) In determining substantial equivalency pursuant to this section, the board shall take into account the qualifications of such person without regard to the sequence in which experience, education or examination requirements were attained.

(P.A. 08-52, S. 7.)

History: P.A. 08-52 effective May 12, 2008.



Section 20-282 to 20-287 - Certified public accountants; examination and fees; reciprocity. Limited permits; regulations. Authority for veterans to practice as public accountants; qualifications; time limit for issuance. Licenses, renewal; fee. Practice of accountancy by professional corporations. Use of titles restricted. Regulations re revocation or suspension of certificate, authority, license or permit; reissuance; appeal. Excepted persons.

Sections 20-282 to 20-287, inclusive, are repealed.

(1949 Rev., S. 4611–4614; 1955, S. 2296d–2302d; 1959, P.A. 615, S. 25, 26; 616, S. 70; 1971, P.A. 870, S. 67; June, 1971, P.A. 8, S. 84, 85; 1972, P.A. 127, S. 49, 50; 223, S. 26; P.A. 73-504; P.A. 74-183, S. 239, 291; P.A. 76-113, S. 12, 13; 76-435, S. 26, 82; 76-436, S. 208, 681; P.A. 77-259, S. 1, 2; 77-475, S. 1–3; 77-603, S. 79, 125; 77-614, S. 211, 212, 610; P.A. 78-255, S. 1, 2, 4–7, 9, 10; 78-280, S. 5, 127; P.A. 81-203, S. 3, 4; 81-361, S. 6–9, 39; P.A. 82-417, S. 2, 3; 82-419, S. 6–10, 47; P.A. 83-22, S. 1; 83-487, S. 12, 13, 33; P.A. 84-546, S. 58, 173; P.A. 85-504, S. 7–11, 15; P.A. 88-230, S. 1, 12; P.A. 89-251, S. 114–116, 203; P.A. 90-98, S. 1, 2; 90-170, S. 2, 3; P.A. 92-212, S. 21.)






Chapter 390 - Architects

Section 20-288 - Definitions.

As used in this chapter:

(1) “Board” means the Architectural Licensing Board appointed under the provisions of section 20-289;

(2) “Architect” means a person who engages in the practice of architecture; and

(3) “The practice of architecture” or “practice architecture” means rendering or offering to render service by consultation, investigation, evaluations, preliminary studies, plans, specifications and coordination of structural factors concerning the aesthetic or structural design and contract administration of building construction or any other service in connection with the designing or contract administration of building construction located within the boundaries of this state, regardless of whether any person performing such duties is performing one or all of such duties or whether such person is performing them in person or as the directing head of an office or organization performing them.

(1953, S. 2304d; 1971, P.A. 703, S. 1; P.A. 82-419, S. 11, 47; 82-472, S. 86, 183; P.A. 86-159, S. 1; P.A. 98-3, S. 1.)

History: 1971 act redefined practice of architecture by making slight wording change and substituting “contract administration of building construction” for “supervision of construction of buildings”; P.A. 82-419 amended section to change architectural registration board to architectural licensing board; P.A. 82-472 subdivided the section; P.A. 86-159 made a technical change in Subdiv. (3); P.A. 98-3 made technical changes in Subdiv. (3).

Subdiv. (2):

Cited. 207 C. 496.



Section 20-289 - Architectural Licensing Board in the Department of Consumer Protection. Regulation and licensure of architects. Appeals.

There shall be an Architectural Licensing Board in the Department of Consumer Protection. The board shall consist of five members. The Governor shall appoint two members of the board who shall be public members and three members of the board who shall be architects residing in this state. The Governor shall have the power to remove any member from office for misconduct, incapacity or neglect of duty. Members shall not be compensated for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties. The board shall keep a record of its proceedings and a roster of all licensed architects entitled to practice architecture and of all persons holding certificates of authority under sections 20-295 and 20-295a of the general statutes, revised to 1968, and corporations holding certificates of authorization for the practice of architecture under section 20-298b in this state. The board shall adopt regulations, in accordance with chapter 54, concerning eligibility for architectural licensing examinations, appeals of examination grades, reciprocal licensing and such other matters as the board deems necessary to carry out the purposes of this chapter. The board shall, annually, prepare a roster of all licensed architects and the last-known mailing address of such architects. A copy of such roster shall be placed on file with the Secretary of the State and with the town building department of each town. The Commissioner of Consumer Protection, with advice and assistance from the board, shall adopt regulations, in accordance with chapter 54, (1) concerning professional ethics and conduct appropriate to establish and maintain a high standard of integrity and dignity in the practice of the profession, and (2) for the conduct of the board’s affairs and for the examination of applicants for a license. The board shall, after public notice, hold at least one meeting per quarter, in each calendar year, for the purpose of considering applications for licenses and for the transaction of other business. Any person aggrieved by an order made under this chapter may appeal from such order as provided in section 4-183. Appeals under this section shall be privileged in respect to the order of trial and assignment.

(1949 Rev., S. 4615; September, 1957, P.A. 11, S. 13; 1961, P.A. 335; February, 1965, P.A. 608, S. 1; 1971, P.A. 703, S. 2; 870, S. 114; P.A. 74-183, S. 240, 291; P.A. 76-436, S. 433, 681; P.A. 77-603, S. 80, 125; 77-614, S. 173, 610; P.A. 78-280, S. 51, 127; P.A. 80-205, S. 2, 6; Nov. Sp. Sess. P.A. 81-11, S. 8, 19; P.A. 82-419, S. 12, 47; P.A. 83-574, S. 12, 20; P.A. 86-159, S. 2; P.A. 98-3, S. 2; P.A. 99-194, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1961 act required persons holding certificates under Sec. 20-295 be included in roster, added provisions requiring roster to be mailed and filed and giving board authority to make regulations concerning professional ethics and conduct and added appeal provisions; 1965 act changed name of board from “examining” to “registration” board, provided for annual appointment of a member to the board and added provision for employment of investigator; 1971 acts added references to certificates of authority under Sec. 20-295a and to corporations holding certificates of authorization under Sec. 20-298b and, effective September 1, 1971, replaced superior court with court of common pleas except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 74-183 added reference to judicial districts and specified appeals to supreme court in accordance with Sec. 52-6a; P.A. 76-436 replaced court of common pleas with superior court and replaced Sec. 52-6a with Sec. 52-7, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with statement that appeals shall be made in accordance with Sec. 4-183; P.A. 77-614 placed architectural registration board within consumer protection department, reduced number of architect members from five to three and added two public members, deleted provisions re July first appointments, 5-year terms, election of officers, annual report to governor and enforcement power and transferred regulation power from board to consumer protection commissioner, retaining board in advisory capacity, effective January 1, 1979; P.A. 78-280 added provision granting appeals privileged status; P.A. 80-205 clarified that one copy of roster will be sent to each registrant; Nov. Sp. Sess. P.A. 81-11 added provision specifying that members receive no compensation but are to be compensated for necessary expenses incurred in performance of duties; P.A. 82-419 amended section to change registration to licensing and to require quarterly rather than semiannual meetings; P.A. 83-574 amended section to eliminate 10-year practice requirement for board members and to require board to adopt regulations concerning eligibility, appeals and reciprocal licensing; P.A. 86-159 required the board to prepare a roster of licensed architects and made other technical changes; P.A. 98-3 made technical changes; P.A. 99-194 deleted provision requiring that roster of names and addresses of licensed architects be prepared each September and deleted provision requiring roster to be filed with each town library; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 4-9a for definition of “public member”.

See Sec. 4-40a re compensation and expenses of licensing boards and commissions.

See Secs. 21a-6 to 21a-10, inclusive, re control, powers and duties of boards within Department of Consumer Protection.

Cited. 20 CS 188.



Section 20-289a - Public Works Commissioner to perform fiscal duties of and provide clerical assistance to board.

Section 20-289a is repealed.

(1959, P.A. 103, S. 1; P.A. 77-614, S. 609, 610.)



Section 20-290 - Use of title “architect”.

In order to safeguard life, health and property, no person shall practice architecture in this state, except as provided in this chapter, or use the title “architect”, or display or use any words, letters, figures, title, sign, seal, advertisement or other device to indicate that such person practices or offers to practice architecture, unless such person has obtained a license as provided in this chapter. Nothing in this chapter shall prevent any Connecticut corporation in existence prior to 1933, whose charter authorizes the practice of architecture, from making plans and specifications or supervising the construction of any building, except that no such corporation shall issue plans or specifications unless such plans or specifications have been signed and sealed by an architect licensed under the provisions of this chapter.

(1949 Rev., S. 4616; 1953, 1955, S. 2305d; 1957, P.A. 552, S. 1; 1959, P.A. 105; P.A. 82-419, S. 13, 47; P.A. 98-3, S. 3.)

History: 1959 act added proviso; P.A. 82-419 changed registration to licensure; P.A. 98-3 made technical changes.

Cited. 20 CA 685.

Recovery by a New York architect not registered in this state for services rendered contrary to public policy. 20 CS 183. Contract by registered professional engineer for architectural services is illegal and void as against public policy; not entitled to quantum meruit recovery. Id., 238.



Section 20-291 - Examination.

No person shall receive a license under the provisions of this chapter until such person has passed an examination in such technical and professional subjects as may be prescribed by the board, with the consent of the Commissioner of Consumer Protection. Each person who applies to the board for a license under the provisions of this chapter, shall submit an application, together with evidence of education and training experience as prescribed by the board in regulations adopted in accordance with chapter 54. The board may accept in the case of any architect currently registered or licensed in another state in lieu of the examination (1) a certificate of registration issued by the National Council of Architectural Registration Boards; or (2) evidence satisfactory to the board that such architect is registered in a state having registration requirements substantially equal to the licensure requirements of this state and that such architect has been practicing in such other state for a period of at least ten years. When the applicant has passed such examination to the satisfaction of a majority of the board and has paid to the secretary of the board the fees prescribed in section 20-292, the Department of Consumer Protection shall enroll the applicant’s name and address in the roster of licensed architects and issue a license to the applicant, which shall entitle the applicant to practice as an architect in this state.

(1949 Rev., S. 4617; 1953, S. 2306d; 1959, P.A. 180; February, 1965, P.A. 591; 1971, P.A. 703, S. 3; 1972, P.A. 127, S. 51; P.A. 77-614, S. 174, 610; P.A. 81-361, S. 10, 39; P.A. 82-419, S. 14, 47; P.A. 83-574, S. 13, 20; P.A. 86-159, S. 3; P.A. 98-3, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1959 act changed technical language; 1965 act added Subdiv. (2); 1971 act deleted requirement that applicant be, or intends to become, U.S. citizen; 1972 act reduced minimum age required from 21 to 18, reflecting changed act of majority; P.A. 77-614 required consent of consumer protection commissioner for examinations and added “at least” with reference to years of experience required, effective July 1, 1979; P.A. 81-361 amended section to provide for entry of names on roster and issuance of certificates by department instead of board on and after July 1, 1981; P.A. 82-419 changed “registration” to “licensure”; P.A. 83-574 deleted good moral character requirement; P.A. 86-159 deleted statutory educational requirements and authorized the board to set educational requirements by regulation; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-292 - Renewal of license. Fees.

(a) Each licensed architect shall renew his license each year and pay to the department the professional services fee for class F, as defined in section 33-182l.

(b) Each corporation holding a certificate of authorization for the practice of architecture shall renew its certificate of authorization for the practice of architecture each year and pay to the department a renewal fee of two hundred twenty dollars.

(c) An applicant for examination or reexamination under this chapter shall pay a nonrefundable fee of seventy-two dollars and an amount sufficient to meet the cost of conducting each portion of the examination taken by such applicant. The fee for an applicant who qualifies for a license, other than by examination, in accordance with the provisions of section 20-291, shall be one hundred dollars.

(1949 Rev., S. 4618; 1957, P.A. 177; 1959, P.A. 616, S. 71; 1971, P.A. 703, S. 4; June, 1971, P.A. 8, S. 86; 1972, P.A. 223, S. 17; P.A. 78-320, S. 3, 4; P.A. 81-361, S. 11, 39; P.A. 82-394, S. 1, 2; 82-419, S. 15, 47; P.A. 83-574, S. 14, 20; P.A. 86-159, S. 4; P.A. 89-251, S. 117, 203; P.A. 92-74, S. 3, 7; May Sp. Sess. P.A. 92-16, S. 52, 89; P.A. 94-36, S. 15, 42; June Sp. Sess. P.A. 09-3, S. 237.)

History: 1959 act increased examination fee from $15 to $50, and deleted fee for certificate and requirement moneys received be used to defray board’s expenses; 1971 acts designated previous provisions as Subsecs. (a) and (c), inserting new Subsec. (b) re corporation renewals of authorization certificates, doubled renewal fee in Subsec. (a), raised examination fee in Subsec. (c) from $50 to $150, instituted $100 fee for reexamination previously granted without charge and imposed $50 fee for applicants receiving certificate without examination, later act raised renewal fee in Subsec. (a) and fee for certificate without examination to $150 each; 1972 act reduced renewal fee in Subsec. (a) to $35, raised renewal fee in Subsec. (b) to $100 and reduced fees for initial examination and for certificate without examination to $50 in Subsec. (c); P.A. 78-320 made $100 fee in Subsec. (c) applicable to both original examination and reexaminations; P.A. 81-361 amended section to provide for payment of fees to the department instead of the board’s secretary; P.A. 82-394 increased the renewal fee from $35 to $75 and required that it be paid to the department of consumer protection rather than to the secretary of the registration board; P.A. 82-419 changed registration to licensure; P.A. 83-574 increased examination fee from $100 to $225; P.A. 86-159 amended Subsec. (c) by changing the examination and reexamination fee from $225 to $30 and an amount sufficient to cover the cost of conducting the exams; P.A. 89-251 amended Subsec. (a) to increase the fee for license renewal from $75 to $150, amended Subsec. (b) to increase the fee for renewal of certificates from $100 to $175, and amended Subsec. (c) to increase the base fee for examinations from $30 to $36; P.A. 92-74 deleted provision in Subsec. (c) which granted National Council of Architectural Registration Boards authority to determine fee levied to cover the cost of conducting examinations; May Sp. Sess. P.A. 92-16 amended Subsec. (a) to replace $150 renewal fee with fee for professional service fee class F established pursuant to Sec. 33-182l; P.A. 94-36 deleted references to “June thirtieth” license expiration date, effective January 1, 1995; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase renewal fee from $175 to $250 and amended Subsec. (c) to increase fees from $36 to $72 and from $50 to $100.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 20-293 - Seal.

Each architect shall have a seal approved by the board, which shall contain the name of the architect and the words, “Licensed Architect, State of Connecticut”, and such other words or figures as the board deems necessary. The working drawings and specifications prepared for such buildings or structures, which by the terms of this chapter shall be prepared by a licensed architect, shall be stamped with his seal. No person shall designate or imply that he is the author of such working drawings or specifications unless he was in responsible charge of their preparation, whether made by him personally or by his employee or agent under his immediate supervision. Working drawings and specifications prepared by an architectural firm shall be sealed by a principal member or officer of the firm. Except for plans for buildings or structures under the provisions of section 20-298, no official of this state or of any city, town or borough therein, charged with the enforcement of laws, ordinances or regulations relating to the construction or alteration of buildings or structures, shall accept or approve any plans or specifications that are not stamped with the seal of a licensed architect or a licensed professional engineer.

(1953, S. 2307d; 1959, P.A. 71; 1971, P.A. 703, S. 5; P.A. 82-419, S. 16, 47.)

History: 1959 act added provision permitting designation of authorship for drawings or specifications made by employee or agent; 1971 act required that working drawings and specifications prepared by architectural firm be sealed by principal member or officer of firm; P.A. 82-419 changed registration to licensure.



Section 20-294 - Suspension or revocation of license or certificate. Civil penalty. Reissuance.

The board may suspend for a definite period, not to exceed one year, or revoke any license or certificate of authority issued under this chapter, after notice and hearing in accordance with the regulations adopted by the Commissioner of Consumer Protection, or may officially censure any person holding any such license or certificate of authority and may assess a civil penalty of up to one thousand dollars, (1) if it is shown that the license or certificate was obtained through fraud or misrepresentation, (2) if the holder of the license or certificate has been found guilty by the board or by a court of competent jurisdiction of any fraud or deceit in such holder’s professional practice or has been convicted of a felony, (3) if the holder of the license or certificate has been found guilty by the board of gross incompetency or of negligence in the planning or construction of buildings, or (4) if it is shown to the satisfaction of the board that the holder of the license or certificate has violated any provision of this chapter or any regulation adopted under this chapter. The board may reissue any such license or certificate which has been revoked, and may modify the suspension of any such license or certificate which has been suspended.

(1949 Rev., S. 4619; 1961, P.A. 283; P.A. 77-614, S. 175, 610; P.A. 82-419, S. 17, 47; P.A. 98-3, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 06-85, S. 1.)

History: 1961 act extended coverage of section to certificates of authority, provided for suspension of certificates and for censure, added as condition for suspension, revocation or censure violation of any provisions of chapter or regulations and empowered board to reissue revoked certificates and to modify suspensions of certificates; P.A. 77-614 replaced requirement for 30 days’ notice of hearing with statement that notice and hearing be in accordance with regulations of consumer protection commissioner and referred to regulations adopted under chapter rather than to regulations of board, effective January 1, 1979; P.A. 82-419 changed registration to licensure and deleted reference to drunkenness or drug addiction as disciplinary grounds; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-85 added civil penalty provision.



Section 20-295 and 20-295a - Authority to prepare plans and supervise construction. Architectural designers.

Sections 20-295 and 20-295a are repealed.

(1957, P.A. 552, S. 2, 5; February, 1965, P.A. 584; 1969, P.A. 385, S. 2.)



Section 20-295b - Holders of certificate of authority as licensed architects.

Any person who, on October 1, 1969, holds a certificate of authority or renewal issued pursuant to sections 20-295 and 20-295a of the general statutes, revised to 1968, shall be entered on the roster of licensed architects and shall thereafter be authorized and entitled to practice architecture in accordance with the provisions of this chapter.

(1969, P.A. 385, S. 1; P.A. 82-419, S. 18, 47.)

History: P.A. 82-419 changed term “registered” to “licensed”.



Section 20-296 - Inquiry into alleged violations. Orders. Civil penalty.

The board may, upon the complaint of any one or more licensed architects or on its own motion, request the Department of Consumer Protection to inquire into the existence of any violations of the provisions of this chapter or the regulations adopted under this chapter. If the board determines that a violation of any such provision or regulation exists, the board may issue an appropriate order to the person or persons found to be so violating such provision or regulation, providing for the immediate discontinuance of such violation, or may assess a civil penalty of up to one thousand dollars, or both.

(1957, P.A. 552, S. 4; P.A. 77-614, S. 176, 610; P.A. 82-419, S. 19, 47; P.A. 98-3, S. 6; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 06-85, S. 2.)

History: P.A. 77-614 transferred inquiry power from board to consumer protection department, added reference to violations of regulations and deleted provisions re hearings and re petitions to court for enforcement of orders issued by board, effective January 1, 1979; P.A. 82-419 changed term “registered” to “licensed”; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-85 added civil penalty provision.



Section 20-297 - Penalty.

Any person who knowingly, wilfully or intentionally violates any provision of this chapter shall be fined not more than five hundred dollars or imprisoned not more than one year or be both fined and imprisoned. The secretary of the board shall aid in the enforcement of this chapter and shall give any information concerning violations of this chapter which come to his attention to the proper prosecuting authorities for action.

(1949 Rev., S. 4620; 1953, S. 2308d; 1957, P.A. 552, S. 3.)



Section 20-298 - Exempted activities.

The following activities are exempted from the provisions of this chapter: (1) The practice of engineering by a professional engineer licensed under the provisions of chapter 391, and the performance by such professional engineer of architectural work for which such professional engineer is qualified by education and experience and which is incidental to such professional engineer’s engineering work; (2) the construction or alteration of a residential building to provide dwelling space for not more than two families, or of a private garage or other accessory building intended for use with such residential building, or of any farm building or structure for agricultural use; (3) the preparation of details and shop drawings by persons other than architects, for use in execution of the work of such persons, when buildings are designed in accordance with the requirements of this chapter; (4) the activities of employees of architects licensed in this state acting under the instructions, control or supervision of their employers; (5) the superintendence by builders, or properly qualified superintendents employed by such builders, of the construction or structural alteration of buildings or structures; (6) the activities of officers and employees of any public utility corporation whose operations are under the jurisdiction of the Public Utilities Regulatory Authority; (7) the activities of officers and employees of the government of the United States while engaged in this state in the practice of architecture for said government; and (8) the making of plans and specifications for or supervising the erection of any building, any building addition or any alteration to an existing building, where the building, including any addition, contains less than five thousand square feet total area, provided (A) this subdivision shall not be construed to exempt from the provisions of this chapter buildings of less than five thousand square feet total area of the use groups as defined in the State Building Code as follows: Assembly, educational, institutional, high hazard, transient residential, which includes hotels, motels, rooming or boarding houses, dormitories and similar buildings, and (B) the area specified in this subdivision is to be calculated from the exterior dimensions of the outside walls of the building and shall include all occupiable floors or levels.

(1953, S. 2310d; 1971, P.A. 703, S. 6; P.A. 75-486, S. 50, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 174, 348; P.A. 82-419, S. 20, 47; P.A. 86-159, S. 5; P.A. 98-3, S. 7; P.A. 02-59, S. 1; P.A. 11-80, S. 1.)

History: 1971 act replaced “registered architects” with “architects registered in this state” in Subdiv. (d); P.A. 75-486 replaced public utilities commission with public utilities control authority in Subdiv. (f); P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 established division of public utility control as independent department and deleted reference to abolished department of business regulation; P.A. 82-419 changed term “registered” to “licensed”; P.A. 86-159 exempted engineers who perform architectural work provided they are qualified by education and experience and made other technical changes; P.A. 98-3 made technical changes; P.A. 02-59 made technical changes for the purpose of gender neutrality, amended Subdiv. (8) by adding as exempted activities the making of plans and specifications for or supervising the erection of buildings, additions or alterations, where the building, including addition, contains less than 5,000 square feet total area, deleting a provision re making plans and specifications for or supervising the erection of any addition containing less than 5,000 square feet total area to any building, or the making of alterations to any existing building containing less than 5000 square feet total area, deleting a provision in Subpara. (A) re the alteration of buildings of more than 5,000 square feet total area, involving the safety or stability of such buildings, and adding to the exclusion from the exemption, buildings of less than 5000 square feet total area of the use groups defined in the State Building Code as “assembly, educational, institutional, high hazard, transient residential, which includes hotels, motels, rooming or boarding houses, dormitories and similar buildings”, and made other technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subdiv. (6), effective July 1, 2011.

Cited. 20 CS 238.



Section 20-298a - Partnerships of architects and professional engineers.

Notwithstanding the provisions of this chapter and chapter 391, one or more architects and one or more professional engineers, each of whom is licensed under the provisions of said chapters, may form a partnership, joint enterprise or association, the title of which may include the words “architects” and “engineers”. At least half of the partners or principals in any such partnership, joint enterprise or association shall be licensed architects and all of its announcements, cards, printed matter and listings shall indicate as to each member whether he is an architect or a professional engineer.

(February, 1965, P.A. 495; P.A. 82-419, S. 21, 47.)

History: P.A. 82-419 changed term “registered” to “licensed”.



Section 20-298b - Practice of architecture by corporations.

(a) The practice of architecture or the offer to practice architecture in this state by individual licensed architects under the corporate form or by a corporation, a material part of the business of which includes architecture, is permitted, provided (1) such personnel of such corporation as act in its behalf as architects, its chief executive officer and the holder or holders of not less than two-thirds of the voting stock thereof are licensed under the provisions of this chapter, and (2) such corporation has been issued a certificate of authorization by the board. No such corporation shall be relieved of responsibility for the conduct or acts of its agents, employees or officers by reason of its compliance with the provisions of this section, nor shall any individual practicing architecture be relieved of responsibility for architectural services performed by reason of his employment or relationship with such corporation.

(b) A qualifying corporation desiring a certificate of authorization shall file with the board an application upon a form prescribed by the board. Such application shall state (1) the name and address of such corporation, (2) the city or town and the street and number where such corporation is to maintain its principal office in this state, (3) the names and addresses of all of its stockholders, directors and officers, (4) a statement as to whether or not the holder or holders of at least two-thirds of the voting stock of such corporation are persons holding a license issued by the board, and (5) such other information as may be required by the board. The application shall be accompanied by an application fee of fifty dollars. If all requirements of this chapter are met, the board shall issue to such corporation a certificate of authorization within sixty days of such application, provided the board may refuse to issue a certificate if any facts exist which would entitle the board to suspend or revoke an existing certificate. After obtaining such certificate of authorization, any such corporation may practice architecture subject to the regulations adopted under this chapter. All plans, specifications, sketches, drawings and documents pertaining to any such services rendered by the corporation shall be signed and bear the seal of a Connecticut licensed architect in accordance with the provisions of section 20-293 and the regulations adopted under this chapter. Each certificate of authorization issued under this section shall be renewable annually if all requirements of this chapter are met, provided the board may refuse to renew a certificate if any facts exist which would entitle the board to suspend or revoke an existing certificate. A corporation holding a certificate of authorization under this section shall report any changes in the ownership of its shares of stock or in the person holding the chief executive office to the board within thirty days after any such change.

(c) Any certificate of authorization issued by the board under this section may be suspended, for a period not to exceed one year, or revoked by the board after notice and hearing in accordance with the regulations adopted by the Commissioner of Consumer Protection, if it is shown that: (1) The holder of such certificate of authorization does not conform to the requirements of this section; (2) the certificate was obtained through fraud or misrepresentation; or (3) the chief executive officer, the holder of any of the stock of the corporation holding such certificate of authorization or any licensed architect employed by or acting on behalf of such corporation has been censured or has had his certificate of registration suspended or revoked by the board pursuant to the provisions of section 20-294.

(d) Each corporation holding a certificate of authorization under this section shall file with the board a designation of an individual or individuals licensed to practice architecture in this state who shall be in charge of architectural work by such corporation in this state. Such corporation shall notify the board of any change in such designation within thirty days after such change becomes effective.

(e) Nothing in this section shall be construed to prohibit any corporation in existence prior to 1933, whose charter authorizes the practice of architecture, from continuing to make plans and specifications and supervise construction as authorized by section 20-290.

(1969, P.A. 422, S. 1–5; June, 1971, P.A. 8, S. 87; 1972, P.A. 223, S. 18; P.A. 74-31; P.A. 77-614, S. 177, 178, 610; P.A. 82-419, S. 22, 47; P.A. 83-574, S. 15, 20; P.A. 84-546, S. 59, 173; P.A. 85-613, S. 125, 154; P.A. 94-36, S. 16, 42; P.A. 98-3, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1971 act raised renewal fee in Subsec. (b) from $50 to $150; 1972 act reduced renewal fee to $100; P.A. 74-31 required issuance of certificate to corporation meeting requirements within 60 rather than 30 days of the application, changed expiration date from one year after date of issuance to June thirtieth following issuance and deleted provision for $100 renewal fee; P.A. 77-614 replaced reference to regulations of board in Subsec. (b) with reference to regulations established under chapter and replaced provision for 15 days’ notice of hearing in Subsec. (c) with statement that notice and hearing are to be in accordance with regulations of consumer protection commissioner, effective January 1, 1979; P.A. 82-419 changed “registration” to “licensure”; P.A. 83-574 required that not less than two-thirds of voting stock of corporation for practice of architecture be owned by licensed architects; P.A. 84-546 changed “Corporations holding a certificate ...” to “A corporation holding a certificate ...” in provision of Subsec. (b) dealing with reporting of “changes in ownership of its shares of stock or in the person holding the chief executive office ...”; P.A. 85-613 reiterated amendment made by P.A. 84-546 which due to error was not printed in the 1985 revision; P.A. 94-36 amended Subsec. (b) to eliminate the reference to the “June thirtieth” license expiration date, effective January 1, 1995; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 21a-10(b) re staggered schedule for license renewals.






Chapter 391 - Professional Engineers and Land Surveyors

Section 20-299 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Professional engineer” means a person who is qualified by reason of his knowledge of mathematics, the physical sciences and the principles of engineering, acquired by professional education and practical experience, to engage in engineering practice, including rendering or offering to render to clients any professional service such as consultation, investigation, evaluation, planning, design or responsible supervision of construction, in connection with any public or privately-owned structures, buildings, machines, equipment, processes, works or projects in which the public welfare or the safeguarding of life, public health or property is concerned or involved;

(2) “Land surveyor” means a person who is qualified by knowledge of mathematics, physical and applied sciences and the principles of land surveying, and who is licensed under this chapter to practice or offer to practice the profession of land surveying, including, but not limited to: (A) Measuring, evaluating or mapping elevations, topography, planimetric features or land areas of any portion of the earth’s surface; (B) determining positions of points with respect to appropriate horizontal or vertical datums in order to establish control networks for topographic, planimetric or cadastral mapping; (C) measuring, evaluating, mapping, monumenting or otherwise marking on the ground, property boundary lines, interior lot lines of subdivisions, easements, rights-of-way or street lines; (D) measuring, evaluating, mapping or marking on the ground, the horizontal location of existing or proposed buildings, structures or other improvements with respect to property boundary lines, building, setback, zoning or restriction lines, existing or proposed interior lot lines, easements, rights-of-way or street lines; (E) measuring, evaluating, mapping or reporting the vertical location of existing or proposed buildings, structures or other improvements with respect to vertical reference surfaces, including base flood elevations; (F) measuring, evaluating, mapping or reporting the location of existing or proposed buildings, structures or other improvements or their surrounding topography with respect to flood insurance rate mapping or federal emergency management agency mapping; (G) measuring or mapping inland wetland boundaries delineated by a soil scientist; (H) creating or mapping surveys required for condominiums or planned communities meeting the requirements of section 47-228; (I) monumenting or otherwise marking on the ground, property subject to development rights, vertical unit boundaries, horizontal unit boundaries, leasehold real property or limited common elements described in section 47-228; (J) evaluating or designing the horizontal or vertical alignment of roads in conjunction with the layout and mapping of a subdivision; (K) measuring, evaluating or mapping areas under the earth’s surface and the beds of bodies of water;

(3) “Automatic fire sprinkler system layout technician” means a person, licensed by the Department of Consumer Protection pursuant to this chapter, to design automatic fire sprinkler system layouts;

(4) “Automatic fire sprinkler system layout” means preparing and designing shop drawings to be used for the installation, alteration or modification of an automatic fire sprinkler system;

(5) “National Institute for Certification in Engineering Technologies” means a nationally recognized organization which determines the qualifications of automatic fire sprinkler system layout technicians through a series of standardized examinations; and

(6) “Board” means the State Board of Examiners for Professional Engineers and Land Surveyors appointed under the provisions of section 20-300.

(1957, P.A. 546; P.A. 82-472, S. 87, 183; P.A. 91-273, S. 1; P.A. 98-3, S. 9; P.A. 00-192, S. 53, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 82-472 subdivided the section; P.A. 91-273 added definitions of “automatic fire sprinkler system layout technician”, “automatic fire sprinkler system layout” and “National Institute for Certification in Engineering Technologies”; P.A. 98-3 defined “board”; P.A. 00-192 amended Subdiv. (2) to redefine “land surveyor”, effective July 1, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Subdiv. (1):

Cited. 207 C. 496.

Cited. 41 CA 67.

Subdiv. (2):

Context in which term “evaluating” is used indicates that “land surveyor” means a person who has knowledge of mathematics, physical and applied sciences and principles of land surveying, and who uses such knowledge to evaluate features of land “directly” and to report thereon; plaintiff, in reviewing reports generated by licensed land surveyors and comparing descriptions and drawings contained therein, does not engage in practice of land surveying inasmuch as plaintiff is not “evaluating” land directly. 265 C. 400.



Section 20-300 - Board of examiners. Powers and duties. Regulations.

There shall be in the Department of Consumer Protection a State Board of Examiners for Professional Engineers and Land Surveyors, which shall consist of twelve persons appointed by the Governor, three of whom shall hold licenses as professional engineers, two of whom shall hold combined licenses as professional engineers and land surveyors, four of whom shall be public members and three of whom shall hold licenses as land surveyors. The members holding licenses as professional engineers, the members holding the combined licenses and the public members shall administer the provisions of this chapter as to licensure and issuance, reissuance, suspension or revocation of licenses concerning the practice of professional engineering. The members holding licenses as land surveyors, the members holding the combined licenses and the public members shall administer the provisions of this chapter as to licensure and issuance, reissuance, suspension or revocation of licenses concerning the practice of land surveying. The Governor may remove any member of the board for misconduct, incompetence or neglect of duty. The members of the board shall receive no compensation for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties. The board shall keep a true and complete record of all its proceedings. The Commissioner of Consumer Protection, with advice and assistance from the board, shall adopt regulations in accordance with chapter 54 (1) concerning professional ethics and conduct appropriate to establish and maintain a high standard of integrity and dignity in the practice of the profession, and (2) for the conduct of the board’s affairs and for the examination of applicants for a license.

(1949 Rev., S. 4621, 4631; February, 1965, P.A. 469; 1971, P.A. 849, S. 1; P.A. 77-614, S. 255, 610; P.A. 79-306; Nov. Sp. Sess. P.A. 81-11, S. 9, 19; P.A. 82-370, S. 4, 16; P.A. 88-20; P.A. 89-310, S. 2; P.A. 94-240, S. 8; P.A. 98-3, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1965 act added provision for employment of investigator; 1971 act changed board membership from 5 professional engineers to 4 professional engineers, 2 land surveyors and 1 person certified as both engineer and land surveyor, apportioning board duties accordingly and amended appointment provisions accordingly; P.A. 77-614 placed board within consumer protection department, reduced engineer members to two, eliminated membership held by person with combined certificate and added three public members, deleted appointment provisions setting terms at 5 years and appointment date, deleted provision for election of board officers and reference to secretary as record keeper, etc. and deleted enumerated powers of board re regulations, employment of investigators, and hearings, effective January 1, 1979; P.A. 79-306 increased board membership to 12, adding 1 additional engineer, 1 additional public member, 1 additional surveyor and 2 persons holding combined certificates and deleting provision whereby person holding combined certificate is eligible for appointment as either an engineer or a surveyor; Nov. Sp. Sess. P.A. 81-11 removed language which implied the secretary was to receive compensation and added provision requiring that members be reimbursed for expenses incurred in performing their duties; P.A. 82-370 replaced the board of registration with a board of examiners, provided for licensure, thus eliminating references to registration and certificates and deleted provisions requiring members to have resided in state for at least 10 years, to have practiced for at least 10 years and to have been “in responsible charge of important engineering or land surveying work” and requiring at least two regular board meetings per year; P.A. 88-20 provided for the adoption of regulations and rules of conduct; P.A. 89-310 changed “make regulations” to “adopt regulations in accordance with chapter 54” and added proviso that nothing in this chapter or chapter 416 shall authorize board to adopt, approve, disapprove or interpret standards re accuracy, classification and certification of surveys and maps; P.A. 94-240 deleted the proviso that nothing in this chapter or chapter 416 shall authorize the board to adopt, approve, disapprove or interpret standards re accuracy, classification and certification of survey and maps; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 4-9a for definition of “public member”.

See Secs. 4-16 and 4-40a re payment of compensation and expenses for members of licensing boards and commissions.

See Secs. 21a-6 to 21a-10, inclusive, re control, powers and duties of boards within Department of Consumer Protection.

Cited. 41 CA 827.



Section 20-300a - Public Works Commissioner to perform fiscal duties of and provide clerical assistance to board.

Section 20-300a is repealed.

(1959, P.A. 88, S. 1; P.A. 77-614, S. 609, 610.)



Section 20-300b - Survey and Map Standards Advisory Committee. Membership. Regulations.

There shall be in the Department of Consumer Protection a Survey and Map Standards Advisory Committee, which shall consist of six persons appointed by the Commissioner of Consumer Protection, two of whom shall be members of the board who hold licenses as land surveyors and who primarily engage in the private practice of land surveying, one of whom shall be a licensed land surveyor actively engaged in the private practice of land surveying, two of whom shall be selected from a list of three licensed land surveyors submitted by the Connecticut Association of Land Surveyors, and the director of the legal division of the Department of Consumer Protection. The members of the committee shall serve at the commissioner’s pleasure. The members shall not be compensated for their services. The committee shall make recommendations to the commissioner concerning minimum standards of accuracy, content and certifications for surveys and maps. In consultation with the committee, the commissioner shall adopt regulations, in accordance with chapter 54, establishing such minimum standards of accuracy, content and certifications for surveys and maps.

(P.A. 94-240, S. 10; P.A. 98-3, S. 11; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: (Revisor’s note: In 1995 the words “Professional Examiners for” were deleted editorially by the Revisors from the phrase “Board of Examiners for Professional Examiners for Professional Engineers and Land Surveyors” to correct board name); P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-300c - Professional engineers. Surrender of license. Obtaining new license. Regulations.

The Commissioner of Consumer Protection shall amend the regulations of Connecticut state agencies to: (1) Allow professional engineers licensed pursuant to this chapter to surrender their licenses to the State Board of Examiners for Professional Engineers and Land Surveyors during periods of time when such professional engineers are not residing in and engaging in the profession of engineering in this state, and (2) allow such engineers who have surrendered such licenses to obtain new professional engineering licenses, without payment of lapsed renewal period fees, at the time such engineers return to and desire to practice the profession of engineering in this state.

(P.A. 13-216, S. 1.)

History: P.A. 13-216 effective June 21, 2013.



Section 20-301 - Receipts and disbursements. Roster of registrants.

The Department of Consumer Protection shall receive and account for all moneys derived under the provisions of this chapter and shall pay the same to the State Treasurer. The board shall cause to be kept a register of all applications for registration with the action of the board thereon. A roster showing the names of all registrants shall be prepared each year. A copy of such roster shall be placed on file with the Secretary of the State and with the town clerk of each town.

(1949 Rev., S. 4622; September, 1957, P.A. 11, S. 13; March, 1958, P.A. 27, S. 55; 1959, P.A. 616, S. 72; P.A. 77-614, S. 256, 610; P.A. 80-205, S. 3, 6; P.A. 82-317, S. 1, 8; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1959 act deleted provisions re “Professional Engineers’ Fund”, compensation of board’s secretary, employment of clerical and other assistants and expenditures by board; eliminated requirements that board transmit statement of receipts and expenditures to governor and prepare roster and required that board cause to be kept rather than keep a register of all applicants; P.A. 77-614 deleted reference to board secretary as specific recipient of moneys and deleted provision requiring annual report of transactions to governor, effective January 1, 1979; P.A. 80-205 deleted requirement that roster show places of business and that it be prepared in January and clarified that single copy is to be mailed to each registrant; P.A. 82-317 amended section to provide that department, not board, is to receive and account for funds; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 4-32 re state revenue accounting system.



Section 20-302 - Requirements for licensure.

No person shall practice or offer to practice the profession of engineering in any of its branches, including land surveying, or use any title or description tending to convey the impression that such person is a professional engineer or a land surveyor, unless such person has been licensed or is exempt under the provisions of this chapter. The following shall be considered as minimum evidence satisfactory to the board that the applicant is qualified for licensure as a professional engineer, engineer-in-training, land surveyor or surveyor-in-training, respectively:

(1) Professional engineer: Graduation from an approved course in engineering in a school or college approved by the board as of satisfactory standing, a specific record of an additional four years of active practice in engineering work, which shall be of a character satisfactory to the board, and the successful passing of a written or written and oral examination prescribed by the board, with the consent of the commissioner, the first part of which shall test the applicant’s knowledge of fundamental engineering subjects, including mathematics and the physical sciences, and the second part of which shall test the applicant’s ability to apply the principles of engineering to the actual practice of engineering. In lieu of graduation as specified in this subdivision, the board may accept, as an alternative, six years or more of experience in engineering work which shall be of a character satisfactory to the board and which shall indicate knowledge, skill and education approximating that attained through graduation from an approved course in engineering. The board may waive the written examination requirement in the case of an applicant who submits a specific record of twenty years or more of lawful practice in engineering work which shall be of a character satisfactory to the board and which shall indicate that the applicant is competent to be in responsible charge of such work, and may waive the first part of the written examination for an applicant who has completed an approved course in engineering and has at least eight years of engineering experience.

(2) Engineer-in-training: The board may license as an engineer-in-training a person who is a graduate of an approved course in engineering or who has had the alternative experience prescribed in subdivision (1) of this section and who has successfully passed the first part of the examination specified in said subdivision. Licensure as an engineer-in-training shall remain valid for a period of ten years from date of issuance of an applicant’s first license toward meeting in part the requirements of subdivision (1) of this section.

(3) Land surveyor: Graduation from a school or college approved by the board as of satisfactory standing, including the completion of an approved course in surveying, a specific record of an additional three years of active practice in land surveying, which shall be of a character satisfactory to the board, and the successful passing of a written or written and oral examination, prescribed by the board with the consent of the commissioner, for the purpose of testing the applicant’s knowledge of the fundamentals of land surveying and the procedures pertaining to land surveying. In lieu of graduation as specified in this subdivision, the board may accept, as an alternative, six years or more of experience in surveying work which shall be of a character satisfactory to the board and which shall indicate knowledge, skill and education approximating that attained through completion of an approved course in surveying. The board may waive the written examination requirement in the case of an applicant who submits a specific record of sixteen years or more of lawful practice in surveying work, at least ten of which shall have been in land surveying, of a character satisfactory to the board and which shall indicate that the applicant is competent to be in responsible charge of such work.

(4) Surveyor-in-training: The board may license as a surveyor-in-training a person who is a graduate of a school or college approved by the board or who is scheduled to graduate from such an institution within three months after applying for licensure, or who has had six years or more of experience in surveying work of a character satisfactory to the board and which indicates knowledge, skill and education approximating that attained through completion of an approved course in surveying, provided any such person has successfully passed part 1 of the national examination relating to fundamentals of land surveying. Licensure as a surveyor-in-training shall remain valid for a period of ten years from the date of issuance of an applicant’s first license toward meeting in part the requirements of subdivision (3) of this section.

(1949 Rev., S. 4623; 1951, S. 2311d; February, 1965, P.A. 547, S. 1; 1969, P.A. 634, S. 1; 1971, P.A. 849, S. 2; P.A. 77-614, S. 257, 258, 610; P.A. 81-253, S. 1; 81-472, S. 153, 159; P.A. 82-370, S. 5, 16; P.A. 83-360, S. 1; P.A. 84-546, S. 60, 173; P.A. 87-271, S. 1; P.A. 98-3, S. 12.)

History: 1965 act raised waiver age and experience qualifications in Subsec. (a) from 40 and 15 years, respectively, and specified date of issuance as that of first certificate in Subsec. (b); 1969 act allowed waiver of first part of examination for applicants over 40 who have completed approved engineering course and possess at least 8 years of experience; 1971 act required 3 rather than 2 years of active practice as general qualification in Subsec. (c) and amended waiver provisions to raise years of practice required from 12 to 16 of which 10 rather than 8 years are in land surveying and to apply waiver specifically to persons 50 years old or more; P.A. 77-614 required commissioner’s consent for professional engineer and land surveyor examinations, effective January 1, 1979; P.A. 81-253 eliminated age requirement for waiver of examination in Subsec. (a); P.A. 81-472 made technical changes; P.A. 82-370 provided for licensure for professional engineers, engineers-in-training and land surveyors, thus eliminating references to registration and certification and allowed the board to waive the written examination requirement for land surveyor license applicants, regardless of their age, where previously waiver applied to those 50 or older; P.A. 83-360 amended section to establish surveyor-in-training license; P.A. 84-546 made technical change, restoring language inadvertently lost through mechanical error; P.A. 87-271 amended Subdiv. (4) by requiring an applicant to have 6 years or more of experience; P.A. 98-3 made technical changes.

Cited. 41 CA 827.



Section 20-303 - Reexaminations.

Any applicant for a license under this chapter who fails an examination given under section 20-302 may apply for reexamination upon notification of failure and will be reexamined upon payment of an additional fee as provided in section 20-305.

(1949 Rev., S. 4624; P.A. 75-6; P.A. 82-317, S. 2, 8; P.A. 89-251, S. 118, 203; May Sp. Sess. P.A. 92-17, S. 33, 59; P.A. 94-240, S. 9; P.A. 98-3, S. 13.)

History: P.A. 75-6 allowed application for reexamination upon notification of failure rather than after six-month waiting period; P.A. 82-317 amended section to impose an additional application fee for reexamination; P.A. 89-251 established specified fees for reexamination; May Sp. Sess. P.A. 92-17 reduced the reexamination fee for a professional engineer or land surveyor from $450 to $150 and for an engineer-in-training or a surveyor-in-training from $75 to $35; P.A. 94-240 deleted the provision which had specified the various fees charged for reexamination; P.A. 98-3 made technical changes.



Section 20-304 - Licenses and seals. Acceptance by the state and political subdivisions of the state of final drawings, specifications, plots, reports, papers, documents, etc., when sealed and submitted on behalf of an employer.

The board shall authorize the Department of Consumer Protection to issue a license, upon payment of a fee as provided in section 20-305, to any applicant who, in the opinion of the board, has satisfactorily met all the requirements of this chapter. The issuance of a license by the department shall be evidence that the person named in such license is entitled to all the rights and privileges of a licensed professional engineer, or of a licensed land surveyor, while such license remains valid. Nothing in this chapter shall be construed as permitting a person licensed only as a land surveyor to practice any other branch of the profession of engineering nor as permitting a licensed professional engineer to practice land surveying unless such person is a holder of a valid combined license as professional engineer and land surveyor. The Commissioner of Consumer Protection, with the advice and assistance of the board, may adopt regulations, in accordance with chapter 54, pertaining to the design and use of seals by licensees under this chapter. Each agency, department, board or commission of the state or political subdivision of the state shall accept, subject to review for conformance with all approved policies and standards, any final drawings, specifications, plots, reports, papers or documents relative to the practice of a licensed professional engineer or land surveyor when sealed and submitted on behalf of an employer by a licensed professional engineer or licensed land surveyor.

(1949 Rev., S. 4625; P.A. 77-614, S. 259, 610; P.A. 81-361, S. 12, 39; P.A. 82-370, S. 6, 16; P.A. 95-73; P.A. 98-3, S. 14; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 transferred regulation authority from board to consumer protection commissioner, retaining board in advisory capacity, effective January 1, 1979; P.A. 81-361 amended section to allow the department to issue certificates upon the authorization of the board on and after July 1, 1981; P.A. 82-370 provided that the department of consumer protection shall issue a license, instead of a certificate of registration, to applicants who have met the chapter’s requirements, rewording provisions accordingly; P.A. 95-73 required the state and political subdivisions of the state to accept drawings, etc., sealed by licensed professional engineers and submitted on behalf of their employers; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-304a - Automatic fire sprinkler system layout technician’s license. Certification requirements. Exemption of professional engineers, plumbing journeymen, plumbing contractors and journeyman sprinkler fitters licensed under this chapter.

(a) The board may issue an automatic fire sprinkler system layout technician’s license to any person who has received level III certification from the National Institute for Certification in Engineering Technologies in the field of fire protection engineering technology or a subfield of automatic sprinkler system layout. Any person who is a professional engineer licensed in accordance with the provisions of this chapter, a plumbing and piping journeyman licensed pursuant to chapter 393, a plumbing and piping contractor licensed pursuant to chapter 393 or a journeyman sprinkler fitter licensed pursuant to chapter 393 shall be exempt from such licensing requirement.

(b) The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, for the issuance of automatic fire sprinkler system layout technician’s licenses and to prescribe the amount of the fees required pursuant to this section. Upon the adoption of such regulations, the fees required by this section shall be as prescribed in such regulation.

(P.A. 91-273, S. 2; P.A. 93-361, S. 11, 16, 17; P.A. 98-3, S. 15; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 93-361 made existing section Subsec. (a) and added a new Subsec. (b) requiring commissioner to adopt regulations for automatic fire sprinkler system layout technician’s licenses and exempted plumbing journeymen, plumbing contractors and journeymen sprinkler fitters from licensing requirements, effective July 1, 1993; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-305 - Application and license fees.

Applications for licensure under this chapter shall be on forms prescribed and furnished by the Department of Consumer Protection. The nonrefundable application fee for a professional engineer license shall be eighty dollars. The nonrefundable application fee for an engineer-in-training license shall be seventy-six dollars, which shall accompany the application and which shall include the cost of the issuance of a license. The nonrefundable application fee for a land surveyor license shall be eighty dollars. The nonrefundable application fee for a surveyor-in-training license shall be sixty-four dollars, which shall accompany the application and which shall include the cost of the issuance of a license. The initial license fee for a professional engineer license or a land surveyor license shall be two hundred twenty dollars. The application fee for a combined license as professional engineer and land surveyor shall be eighty dollars. The initial license fee for such combined license shall be two hundred twenty dollars.

(1949 Rev., S. 4626; 1951, 1955, S. 2312d; 1959, P.A. 616, S. 73; February, 1965, P.A. 547, S. 2; June, 1971, P.A. 8, S. 88; 1972, P.A. 223, S. 19; P.A. 81-361, S. 13, 39; P.A. 82-317, S. 3, 8; 82-370, S. 7, 16; P.A. 83-360, S. 2; P.A. 89-251, S. 119, 203; P.A. 92-74, S. 4, 7; P.A. 98-3, S. 16; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 238.)

History: 1959 act doubled fee for professional engineer, increased fees for engineer-in-training and land surveyor $5 and for combination $20 and made all fees payable when application is made; 1965 act added transfer to lower class contingency in last sentence; 1971 act increased fees for professional engineer from $50 to $150, for engineer-in-training from $15 to $25, for land surveyor from $25 to $100 and for combined certificate from $50 to $150; 1972 act reduced fees for professional engineer to $50, for land surveyor to $25 and for combined certificate to $50, restoring fees obtaining before 1971 act for all categories except engineer-in-training; P.A. 81-361 provided that the registration fee for an engineer-in-training includes the cost of only the first examination taken and eliminated a provision allowing the application of that fee toward the fee for subsequent registration as a professional engineer and replaced board with department of consumer protection as authority dispensing applications; P.A. 82-317 amended section to increase application and registration fee for land surveyors from $25 to $50 and to eliminate partial refund upon transfer of application to a class requiring a lower fee; P.A. 82-370 replaced references to registration with references to licensure; P.A. 83-360 established application fee of $25 for surveyor-in-training license; P.A. 89-251 increased the fee for professional engineer from $50 to $150, increased the fee for engineers-in-training from $25 to $38, increased the fee for land surveyors from $50 to $150, increased the fee for surveyors-in-training from $25 to $32 and increased the combined licensed fee from $50 to $150; P.A. 92-74 rephrased section to delete references to first examinations of engineers-in-training and surveyors-in-training, to separate fees for professional engineers and surveyors and those desiring combined licenses into discrete fees for application and license and to specify that application fee is nonrefundable, deleting prior provision which stated that fee deposited with application, i.e. combined application and license fee, would be nonreturnable after formal action taken by board on the application; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fees.



Section 20-306 - Expirations and renewals.

(a)(1) The Department of Consumer Protection shall notify each person licensed under this chapter of the date of the expiration of such license and the amount of the fee required for its renewal for one year. Such license renewals shall be accompanied by the payment of the professional services fee for class G, as defined in section 33-182l, in the case of a professional engineer license, a professional engineer and land surveyor combined license, or a land surveyor license. The license shall be considered lapsed if not renewed within thirty days following the normal expiration date.

(2) Annual renewal of an engineer-in-training license or a surveyor-in-training license shall not be required. Any such license shall remain valid for a period of ten years from the date of its original issuance and, during this time, it shall meet in part the requirements for licensure as a professional engineer or land surveyor. It shall not be the duty of the department to notify the holder of an engineer-in-training license or a surveyor-in-training license of the date of expiration of such license other than to publish it annually in the roster.

(3) Renewal of any license under this chapter or payment of renewal fees shall not be required of any licensee serving in the armed forces of the United States until the next renewal period immediately following the termination of such service or the renewal period following the fifth year after such licensee’s entry into such service, whichever occurs first. The status of such licensees shall be indicated in the annual roster of professional engineers and land surveyors.

(b) Notwithstanding the provisions of subsection (a) of this section concerning fees, any person who is licensed under the provisions of this chapter, who is age sixty-five or over and who is no longer actively engaged in the practice of engineering or any of its branches, or land surveying, may renew such license annually upon payment of the professional services fee for class A, as defined in section 33-182l.

(1949 Rev., S. 4627; 1951, 1955, S. 2313d; 1959, P.A. 616, S. 74; February, 1965, P.A. 547, S. 3; June, 1971, P.A. 8, S. 89; 1972, P.A. 223, S. 20; P.A. 82-317, S. 4, 8; 82-370, S. 8, 16; P.A. 83-360, S. 3; 83-574, S. 16, 20; 83-587, S. 72, 96; P.A. 89-251, S. 120, 203; May Sp. Sess. P.A. 92-16, S. 53, 89; P.A. 94-36, S. 11, 42; P.A. 98-3, S. 17; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-81, S. 5.)

History: 1959 act doubled fee for renewal; 1965 act stated that no renewal fee to be charged for following year when registrations approved after November first in any year; 1971 act raised single $5 renewal fee to $150 for engineers or holders of combined certificate and to $75 for land surveyors; 1972 act changed expiration date from last day of December to last day of January, allowed renewals during January as well as during December and reduced fee for engineers or holders of combined certificate to $35 and for surveyors to $10; P.A. 82-317 amended section to require department, not board, to notify registrants of date of expiration of certificates, to increase renewal fees to $75, replacing $35 fee for professional engineers’ or combined certificate and $10 fee for land surveyors, to establish fees for renewal of lapsed registration and to provide that engineer-in-training certificates are to remain valid for 10 years; P.A. 82-370 replaced references to registration with references to licensure; P.A. 83-360 amended section to include references to surveyor-in-training license; P.A. 83-574 added Subsec. (b) establishing inactive license for persons age 65 or over; P.A. 83-587 substituted licensure references for registration references; P.A. 89-251 increased the fee for professional engineers, land surveyors and combined licensees from $75 to $225 and increased the fee for a retiree’s license from $10 to $30; May Sp. Sess. P.A. 92-16 amended Subsecs. (a) and (b) to replace specified dollar amount renewal fees with fees for professional service fee classes G and A, respectively, established pursuant to Sec. 33-182l; P.A. 94-36 amended Subsec. (a) to eliminate references to specific license expiration dates, effective January 1, 1995; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-81 amended Subsec. (a)(1) by deleting “by mail” re notification requirement.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 20-306a - Practice of engineering or land surveying by a corporation or limited liability company.

(a) The practice of or the offer to practice professional engineering in this state by individual licensed professional engineers or the practice of or the offer to practice land surveying in this state by individual licensed land surveyors under the corporate form or by a corporation or limited liability company, a material part of the business of which includes engineering or land surveying, is permitted, provided (1) such personnel of such corporation or limited liability company as act in its behalf as engineers or land surveyors are licensed or exempt from licensure under the provisions of this chapter, and (2) such corporation or limited liability company has been issued a certificate of registration by the board as provided in this section. No such corporation or limited liability company shall be relieved of responsibility for the conduct or acts of its agents, employees or officers by reason of its compliance with the provisions of this section, nor shall any individual practicing engineering or land surveying be relieved of responsibility for engineering or land surveying services performed by reason of his employment or relationship with such corporation or limited liability company. All final drawings, specifications, plots, reports or other engineering or land surveying papers or documents involving the practice of engineering or land surveying which are prepared or approved by any such corporation or limited liability company or engineer or land surveyor for use of or for delivery to any person or for public record within this state shall be dated and bear the signature and seal of the engineer or land surveyor who prepared them or under whose supervision they were prepared.

(b) A qualifying corporation or limited liability company desiring a certificate of registration shall file with the board an application upon a form prescribed by the Department of Consumer Protection accompanied by an application fee of five hundred sixty-five dollars. Each such certificate shall expire annually and shall be renewable upon payment of a fee of three hundred seventy-five dollars. If all requirements of this chapter are met, the board shall authorize the department to issue to such corporation or limited liability company a certificate of registration within thirty days of such application, provided the board may refuse to authorize the issuance of a certificate if any facts exist which would entitle the board to suspend or revoke an existing certificate.

(c) Each such corporation or limited liability company shall file with the board a designation of an individual or individuals licensed to practice engineering or land surveying in this state who shall be in charge of engineering or land surveying by such corporation or limited liability company in this state. Such corporation or limited liability company shall notify the board of any change in such designation within thirty days after such change becomes effective.

(1967, P.A. 762, S. 1–3; June, 1971, P.A. 8, S. 90; 1972, P.A. 223, S. 21; P.A. 81-361, S. 14, 39; P.A. 82-370, S. 9, 16; P.A. 87-271, S. 2; P.A. 89-251, S. 121, 203; P.A. 96-259, S. 4; P.A. 98-3, S. 18; 98-137, S. 26, 62; 98-219, S. 33, 34; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 239.)

History: 1971 act doubled renewal fee in Subsec. (b); 1972 act made technical correction, adding “of” before “one hundred dollars”; P.A. 81-361 amended section to provide that application form is to be prescribed by the department instead of the board and certificates are to be issued by the department upon the authorization of the board; P.A. 82-370 replaced references to registration with references to licensure and provided that the corporation possess a certificate of registration, eliminating references to the certificate of authorization; P.A. 87-271 extended the provisions of the section to the practice of land surveying; P.A. 89-251 increased the application fee from $150 to $450 and increased the renewal fee from $100 to $300; P.A. 96-259 amended Subsec. (b) to conform language re annual expiration; P.A. 98-3 made technical changes; P.A. 98-137 authorized the practice of professional engineering or land surveying by a limited liability company, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase application fee from $450 to $565 and renewal fee from $300 to $375.



Section 20-306b - Formation of corporation or limited liability company for joint practice.

(a) One or more architects, each of whom is licensed under the provisions of chapter 390, one or more landscape architects, each of whom is licensed under the provisions of chapter 396, one or more professional engineers or one or more land surveyors each of whom is licensed under the provisions of this chapter, may form a corporation or limited liability company for the joint practice of architecture, landscape architecture, professional engineering, land surveying services or any combination of such practices or services, provided (1) one or more persons licensed as architects, landscape architects, engineers or land surveyors under chapter 390, chapter 396 or this chapter own not less than two-thirds of the voting stock of the corporation or not less than two-thirds of the voting interests of the limited liability company, and the members of each profession forming the corporation or limited liability company together own at least twenty per cent of the voting stock of the corporation or at least twenty per cent of the voting interests of the limited liability company, (2) the personnel in responsible charge of the practice of architecture for such corporation or limited liability company shall be licensed under chapter 390, the personnel in responsible charge of the practice of engineering or land surveying for such corporation or limited liability company shall be licensed under this chapter, and the personnel in responsible charge of the practice of landscape architecture for such corporation or limited liability company shall be licensed under chapter 396, and (3) such corporation or limited liability company has been issued a joint certificate of registration by the Department of Consumer Protection at the direction of the Architectural Licensing Board, the State Board of Landscape Architects or the appropriate members of the State Board of Examiners for Professional Engineers and Land Surveyors designated to administer the provisions of this chapter with respect to professional engineers or land surveyors. Such corporation or limited liability company shall, upon request by the Architectural Licensing Board, State Board of Landscape Architects or the State Board of Examiners for Professional Engineers and Land Surveyors, provide the requesting board with information concerning its officers, directors, members, beneficial owners and all other aspects of its business organization. Corporations for such joint practice in existence as of July 1, 1992, may continue to be governed by the provisions of this subsection as revised to 1989, provided the certificate issued under this section did not expire more than two years before that date.

(b) Application by such corporation or limited liability company for a certificate of registration under this section shall be made to all applicable boards jointly on a form prescribed by the department and accompanied by an application fee of five hundred sixty-five dollars. Each such certificate shall expire annually and shall be renewable upon payment of a fee of three hundred seventy-five dollars, if all requirements of chapter 390 or 396 and this chapter with respect to corporate or limited liability company practice are met. The boards by joint action may refuse to authorize the issuance or renewal of a certificate if any facts exist which would entitle the boards to suspend or revoke an existing certificate.

(c) Any corporation or limited liability company issued a certificate under this section shall be required to comply with all provisions of chapter 390 or 396 and this chapter with respect to corporate or limited liability company practice.

(d) No such corporation or limited liability company shall be relieved of responsibility for the conduct or acts of its agents, employees, members or officers by reason of its compliance with the provisions of this section, nor shall any individual practicing architecture, landscape architecture, engineering or land surveying be relieved of responsibility for services performed by reason of his or her employment or relationship with such corporation or limited liability company.

(e) All fees collected under this section shall be paid to the State Treasurer for deposit in the General Fund.

(f) The Commissioner of Consumer Protection, with the advice and assistance of the Architectural Licensing Board, the State Board of Landscape Architects and the appropriate members of the State Board of Examiners for Professional Engineers and Land Surveyors designated to administer the provisions of this chapter with respect to professional engineers or land surveyors, shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(P.A. 73-470, S. 1; P.A. 77-614, S. 260, 261, 610; P.A. 81-361, S. 15, 39; P.A. 82-317, S. 5, 8; 82-370, S. 10, 16; P.A. 83-574, S. 17, 20; 83-587, S. 36, 37, 96; P.A. 87-271, S. 3; P.A. 89-251, S. 122, 203; P.A. 92-74, S. 1, 7; P.A. 94-36, S. 12, 42; P.A. 98-3, S. 19; 98-137, S. 27, 62; 98-219, S. 33, 34; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 240; P.A. 10-48, S. 1.)

History: P.A. 77-614 required that fees be paid to treasurer for deposit in general fund rather than that they be “shared equally by the boards” in Subsec. (e) and transferred regulatory power from boards to consumer protection commissioner in Subsec. (f), retaining boards in advisory capacity, effective January 1, 1979; P.A. 81-361 amended section to provide that application forms are to be prescribed by the department instead of the board and that issuance or renewal of certificates is to be done by the department upon the authorization of the board; P.A. 82-317 amended Subsec. (b) to increase renewal fee from $50 to $200; P.A. 82-370 referred to certificate of registration rather than certificate of authorization issued by consumer protection department, changed board’s name from architectural registration board to architectural examiner’s board, replaced references to registration with references to licensure and provided that regulations be adopted in accordance with chapter 54, eliminating the reference to Secs. 4-166 to 4-174; P.A. 83-574 required that at least two-thirds of voting stock of corporation for joint practice be owned by persons licensed to practice engineering or architecture with at least one-third of such stock owned by licensed architects and that corporations furnish information concerning officers, directors, etc. upon request by licensing boards; P.A. 83-587 substituted architectural licensing board for architectural examiners board in Subsecs. (a) and (f); P.A. 87-271 extended the provisions of this section to practice which includes the practice of land surveying; P.A. 89-251 increased initial application fee from $150 to $450 and increased the renewal fee from $200 to $300; P.A. 92-74 amended Subsec. (a) to replace reference to “registered” architects with reference to “licensed” architects, to replace requirement re joint practice that persons licensed as architects under chapter 390 could not own less than one-third of the voting stock of any joint corporation with language providing that members of each profession forming a joint corporation together own at least 20% of the voting stock of the corporation, and to add language providing that corporations for joint practice in existence as of July 1, 1992, would continue to be governed by the provisions of Subsec. (a), as revised to 1989, provided the certificate issued under this section did not expire more than two years before July 1, 1992; P.A. 94-36 amended Subsec. (b) by replacing the certificate expiration date of “one year from the date of its issuance” with “annually”, effective January 1, 1995; P.A. 98-3 made technical changes; P.A. 98-137 authorized the formation of a limited liability company for the joint practice of the specified professional services and made conforming changes throughout section, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase application fee from $450 to $565 and renewal fee from $300 to $375; P.A. 10-48 added provisions re landscape architects licensed under Ch. 396, practice of landscape architecture and State Board of Landscape Architects and made conforming changes in Subsec. (a), made similar conforming changes in Subsecs. (b) to (d) and added State Board of Landscape Architects in Subsec. (f), effective July 1, 2010.

See Sec. 21a-10(b) re staggered schedule for certificate renewals.

See Secs. 33-182a et seq. re professional service corporations.

Requires that at least one architect and one engineer form a corporation. 4 CA 393.



Section 20-307 - Appeals from board. Reissuance of license or certificate.

Appeals from the decisions of the board concerning the issuance or the suspension or revocation of any license or certificate of registration under the provisions of this chapter may be taken as provided in section 4-183, except such appeal shall be made returnable to the judicial district of New Britain. The board, for reasons it deems sufficient, may authorize the Department of Consumer Protection to reissue a license or certificate of registration to any person whose license or certificate has been revoked or suspended. A new license or certificate of registration to replace any license or certificate revoked, suspended, lost, destroyed or mutilated may be issued, subject to the regulations adopted under this chapter, and a charge of twenty-five dollars shall be made for such issuance.

(1949 Rev., S. 4629; 1961, P.A. 282; 1967, P.A. 762, S. 5; 1971, P.A. 870, S. 68; P.A. 76-436, S. 434, 681; P.A. 77-603, S. 81, 125; 77-614, S. 262, 610; P.A. 78-280, S. 52, 53, 127; P.A. 81-361, S. 16, 39; P.A. 82-317, S. 6, 8; 82-370, S. 11, 16; P.A. 88-230, S. 1, 12; P.A. 89-251, S. 123, 203; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1961 act added provisions for suspension of certificate and for censure and provided that violation of chapter or regulations be grounds for suspension, revocation or censure; 1967 act extended coverage of section to certificates of authorization; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 stated that appeals shall be made in accordance with Sec. 4-183, retaining venue in Hartford county; P.A. 77-614 replaced requirement for 30 days’ notice of hearing with statement that notice and hearing conform to regulations of consumer protection commissioner and referred elsewhere to regulations adopted under chapter rather than to regulations of the board and deleted venue provision, effective January 1, 1979; P.A. 78-280 provided that appeals be returnable to judicial district of Hartford-New Britain; P.A. 81-361 amended section to allow the department to reissue certificates upon the authorization of the board on and after July 1, 1981; P.A. 82-317 increased fee for replacement of certificate from $2 to $20; P.A. 82-370 eliminated the provision concerning the board’s power to suspend or revoke a certificate of registration or to censure any certificate holder and added references to licensure; P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-251 increased the replacement fee from $20 to $25; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-307a - Investigation of violations. Hearing.

The Department of Consumer Protection may, upon request of the board or on its own motion, inquire into the existence of violations of the provisions of this chapter. If, after notice and opportunity for hearing as provided in the regulations adopted by the Commissioner of Consumer Protection, the board determines that a violation of any provision of this chapter or any regulation adopted under this chapter exists, the board may issue an appropriate order to the person or persons found to be so violating such provision or regulation, providing for the immediate discontinuance of such violation.

(1969, P.A. 418; P.A. 77-614, S. 263, 610; P.A. 98-3, S. 20; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 transferred inquiry power from board to consumer protection department, replaced notice and hearing provisions with statement that notice and hearing conform to regulations of consumer protection commissioner, included reference to violations of regulations and deleted provisions re petitions to court for enforcement of orders, injunctions or restraining orders, effective January 1, 1979; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-308 - Reciprocity.

(a) The board may, upon application and the payment of a fee of one hundred ninety dollars to the Department of Consumer Protection, authorize the department to issue a license as a professional engineer, or a combined license as a professional engineer and land surveyor or, upon application and the payment of a fee of one hundred ninety dollars, to issue a license as a land surveyor to any person who holds a certificate of qualification, licensure or registration issued to such person by the proper authority of any state, territory or possession of the United States, or any country, or the National Bureau of Engineering Registration, provided the requirements for the licensure or registration of professional engineers or land surveyors under which such license, certificate of qualification or registration was issued shall not conflict with the provisions of this chapter and shall be of a standard not lower than that specified in section 20-302. Upon request of any such applicant the board may, if it determines that the application is in apparent good order, authorize the department to grant to such applicant permission in writing to practice engineering or land surveying or both for a specified period of time while such application is pending. The board may waive the first part of the examination specified in subdivision (1) of section 20-302 in the case of an applicant for licensure as a professional engineer who holds a certificate as an engineer-in-training issued to him by the proper authority of any state, territory or possession of the United States, provided the requirements under which the certificate was issued do not conflict with the provisions of this chapter and are of a standard at least equal to that specified in said subdivision (1). The board may waive that part of the examination specified in subdivision (3) of section 20-302 relating to the fundamentals of land surveying, in the case of an applicant for licensure as a land surveyor who holds a certificate as a surveyor-in-training issued to him by the proper authority of any state, territory or possession of the United States, provided the requirements under which the certificate was issued do not conflict with the provisions of this chapter and are of a standard at least equal to that specified in said subdivision (3).

(b) The board may, upon application and the payment of a fee to be fixed by the board, authorize the Department of Consumer Protection to issue a license as an engineer-in-training to any person who holds a certificate of qualification as engineer-in-training or surveyor-in-training issued to him by the proper authority of any state or territory or possession of the United States, or any country, provided the requirements for certification under which such certificate of qualification was issued do not conflict with the provisions of this chapter and are of a standard at least equal to that specified in section 20-302.

(1949 Rev., S. 4630; 1951, 1955, S. 2315d; 1959, P.A. 616, S. 75; 1961, P.A. 568, S. 1; February, 1965, P.A. 547, S. 4; June, 1971, P.A. 8, S. 91; 1972, P.A. 223, S. 22; P.A. 81-361, S. 17, 39; P.A. 82-317, S. 7, 8; 82-370, S. 12, 16; P.A. 83-360, S. 4; P.A. 89-251, S. 124, 203; P.A. 98-3, S. 21; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 241.)

History: 1959 act increased fee from $20 to $50; 1961 act added provision re practice while application is pending and provision for issuance of engineer-in-training certificates; 1965 act deleted residency requirement for waiver eligibility; 1971 act increased application fee for engineers and those desiring combined certificate from $50 to $150 and for land surveyors from $50 to $100; 1972 act reduced fee for engineer or combined certificate to $50 and for land surveyor to $25; P.A. 81-361 amended section to provide for payment of fees to the department instead of the board and for issuance of certificates by the department upon the authorization of the board on and after July 1, 1981; P.A. 82-317 increased fee for land surveyor’s certificate from $25 to $50; P.A. 82-370 substituted references to licensure for references to certificates of registration where necessary; P.A. 83-360 amended section to provide for waiver of part of surveyor-in-training examination requirement for applicants holding a certificate issued by another jurisdiction; P.A. 89-251 increased the fees from $50 to $150; P.A. 98-3 divided section into Subsecs. and made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees from $150 to $190.



Section 20-308a - Immunity for provision of structural, electrical, mechanical or other engineering services in connection with emergency. Time period of immunity.

(a) As used in this section, “professional engineer” means a person licensed as a professional engineer under this chapter, and “public official” means a federal, state or municipal official (1) having or duly authorized to exercise executive authority, (2) responsible for coordinating emergency assistance, disaster relief or similar activities to protect the public safety, (3) responsible for law enforcement activities, or (4) responsible for conducting or coordinating building inspections in an area of this state in which a declared emergency, disaster or catastrophic event has occurred.

(b) A professional engineer who, voluntarily and gratuitously and other than in the ordinary course of such professional engineer’s employment or practice, provides structural, electrical, mechanical or other engineering services relating to any publicly or privately-owned structure, building or piping system, in connection with an emergency declared by the President of the United States under federal law or by the Governor under the laws of this state, when such emergency is caused by a hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, drought, fire, explosion, collapse or other disaster or catastrophic event in this state, at the request or with the approval of a public official acting in an official capacity, shall not be liable for civil damages for personal injury, wrongful death, property damage or other loss, provided such structural, electrical, mechanical or other engineering services are provided with reasonable care and within professionally recognized standards for such an emergency.

(c) The legal protection provided in subsection (b) of this section applies only in the case of engineering services that are provided during the period of the declared emergency, including any extension of such period, or not later than ninety days following the end of such period or extension.

(P.A. 03-260, S. 1.)



Section 20-309 - Exemptions.

The following persons shall be exempt from the provisions of this chapter: (1) An employee or a subordinate of a person holding a license under this chapter, provided the work of such employee shall be under the responsible supervision of a person so licensed; (2) any corporation whose operations are under the jurisdiction of the Public Utilities Regulatory Authority and the officers and employees of any such corporation or any contracting corporation affiliated with any such corporation; (3) any manufacturing or scientific research and development corporation and the officers and employees of any such corporation while engaged in the performance of their employment by such corporation, provided the engineering work performed by such corporation, officers and employees shall be incidental to the research and development or manufacturing activities of such corporation; (4) officers and employees of the government of the United States while engaged within this state in the practice of the profession of engineering or land surveying for said government; and (5) architects licensed under chapter 390, in the performance of work incidental to their profession.

(1949 Rev., S. 4628, 4631; 1951, 1953, S. 2314d; 1961, P.A. 568, S. 2; February, 1965, P.A. 547, S. 5; 1967, P.A. 762, S. 4; 1971, P.A. 772, S. 1; P.A. 75-486, S. 51, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 175, 348; P.A. 82-370, S. 13, 16; P.A. 98-3, S. 22; P.A. 11-80, S. 1.)

History: 1961 act eliminated exemptions for employees of nonresidents working in this state for short periods of time and employees of newly arrived applicants; 1965 act deleted such nonresidents and newly arrived applicants from purview of section; 1967 act amended Subdiv. (b) to exempt corporations under jurisdiction of public utilities commission and their agents, contractors, and professional consultants, manufacturing corporations and their agents and scientific research and development corporations and their officers, agents and employees; 1971 act rearranged and increased Subdivs., rephrased proviso in Subdiv. (a) to require that employee of certificate holder be under responsible supervision rather than that he not have responsible charge of design or supervision, deleted reference to agents, contractors and professional consultants in Subdiv. (b) and added reference to contracting corporations, deleted reference to agents in Subdiv. (c) and added proviso in Subdiv. (c); P.A. 75-486 replaced public utilities commission with public utilities control authority in Subdiv. (b); P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and removed reference to abolished department of business regulation; P.A. 82-370 replaced references to registration with references to licensure; P.A. 98-3 made technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subdiv. (2), effective July 1, 2011.



Section 20-310 - Penalty.

Any person who knowingly or wilfully violates any provision of this chapter shall be fined not more than five hundred dollars or be imprisoned not more than three months or both.

(1949 Rev., S. 4631.)






Chapter 392 - Real Estate Brokers and Salespersons

Section 20-311 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Real estate broker” or “broker” means (A) any person, partnership, association, limited liability company or corporation which acts for another person or entity and for a fee, commission or other valuable consideration, lists for sale, sells, exchanges, buys or rents, or offers or attempts to negotiate a sale, exchange, purchase or rental of, an estate or interest in real estate, or a resale of a mobile manufactured home, as defined in subdivision (1) of section 21-64, or collects or offers or attempts to collect rent for the use of real estate, and (B) any person, partnership, association, limited liability company or corporation employed by or on behalf of the owner or owners of lots or other parcels of real estate, at a stated salary, upon commission, upon a salary and commission basis or otherwise to sell such real estate, or any parts thereof, in lots or other parcels, and who sells or exchanges, or offers, attempts or agrees to negotiate the sale or exchange of, any such lot or parcel of real estate;

(2) “Real estate salesperson” or “salesperson” means a person affiliated with any real estate broker as an independent contractor or employed by a real estate broker to list for sale, sell or offer for sale, to buy or offer to buy or to negotiate the purchase or sale or exchange of real estate, or to offer for resale, a mobile manufactured home, as defined in subdivision (1) of section 21-64, or to lease or rent or offer to lease, rent or place for rent any real estate, or to collect or offer or attempt to collect rent for the use of real estate for or on behalf of such real estate broker, or who offers, sells or attempts to sell the real estate or mobile manufactured homes of a licensed broker, or acting for another as a designated seller agent or designated buyer agent, lists for sale, sells, exchanges, buys or rents, or offers or attempts to negotiate a sale, exchange, purchase or rental of, an estate or interest in real estate, or a resale of a mobile manufactured home, as defined in subsection (a) of section 21-64, or collects or offers or attempts to collect rent for the use of real estate, but does not include employees of any real estate broker whose principal occupation is clerical work in an office, or janitors or custodians engaged principally in that occupation;

(3) “Engaging in the real estate business” means acting for another and for a fee, commission or other valuable consideration in the listing for sale, selling, exchanging, buying or renting, or offering or attempting to negotiate a sale, exchange, purchase or rental of, an estate or interest in real estate or a resale of a mobile manufactured home, as defined in subdivision (1) of section 21-64, or collecting upon a loan secured or to be secured by a mortgage or other encumbrance upon or transfer of real estate;

(4) “Person” means any individual, partnership, association, limited liability company or corporation;

(5) “Commission” means the Connecticut Real Estate Commission appointed under the provisions of section 20-311a;

(6) “Designated agency” means the appointment by a real estate broker of one or more brokers or salespersons affiliated with or employed by the real estate broker to solely represent a buyer or tenant as a designated buyer’s agent and appoint another to represent a seller or landlord as a designated seller’s agent in a transaction;

(7) “Designated buyer agent” means a broker or salesperson designated by the real estate broker with whom the broker or salesperson is affiliated or employed to solely represent a named buyer or tenant client of the real estate broker during the term of a buyer representation agreement or authorization;

(8) “Designated seller agent” means a broker or salesperson designated by the real estate broker with whom the broker or salesperson is affiliated or employed to solely represent a named seller or landlord client of the real estate broker during the term of a listing agreement or authorization; and

(9) “Commercial real estate transaction” means any transaction involving the sale, exchange, lease or sublease of real property other than real property containing any building or structure occupied or intended to be occupied by no more than four families or a single building lot to be used for family or household purposes.

(1953, 1955, S. 2339d; 1967, P.A. 460, S. 7; P.A. 73-163, S. 1; P.A. 78-147, S. 1; P.A. 81-142; P.A. 82-472, S. 88, 183; June Sp. Sess. P.A. 83-3, S. 1; P.A. 87-260, S. 1; P.A. 88-329, S. 1, 15; P.A. 89-347, S. 8; P.A. 90-332, S. 1, 32; P.A. 91-229, S. 1, 19; P.A. 93-354, S. 1, 54; P.A. 94-36, S. 41, 42; P.A. 95-79, S. 65, 189; P.A. 96-200, S. 2; P.A. 98-10, S. 1; P.A. 99-229, S. 1; P.A. 00-160, S. 1.)

History: 1967 act updated statute to delete definition for insurance commissioner in Subsec. (e) and substituted real estate commission to which his duties and powers re real estate brokers and salesmen were transferred; P.A. 73-163 specified real estate broker as one who lists property “with a referral service” in Subsec. (a); P.A. 78-147 redefined real estate salesman to include persons “affiliated with any real estate broker as an independent contractor”; P.A. 81-142 added references to sales of mobile homes in definitions; P.A. 82-472 replaced alphabetic Subdiv. indicators with numeric indicators; June Sp. Sess. P.A. 83-3 changed references in Subdivs. (1), (2) and (3) to mobile home or homes to references to mobile manufactured home or homes; P.A. 87-260 amended the definition of “real estate broker” to delete provision including within said definition any person who engages in the business, for a fee, in connection with a contract whereby he undertakes to promote the sale of real estate through listing such property with a referral service or in certain publications, amended the definition of “real estate salesman” to delete provision including within said definition any person who in behalf of a real estate broker solicits contracts undertaking the promotion of the sale of real estate through listing such property in certain publications, and amended the definition of “engaging in the real estate business” to delete provision including within said definition engaging in the business, for a fee, in connection with any contract whereby any person undertakes to promote the sale of real estate through listing such property in certain publications; P.A. 88-329 inserted new Subdivs. (4) to (8), inclusive, defining “real estate appraiser”, “residential appraiser”, “engaging in the real estate appraisal business” and “engaging in the residential appraisal business”, renumbering existing Subdivs. as necessary, effective July 1, 1989; P.A. 89-347 amended the definitions of “real estate broker”, “real estate salesman” and “engaging in the real estate business” by deleting the references to offering or attempting negotiate loans; P.A. 90-332 added new Subdiv. (5), defining “real estate appraiser trainee”, inserted new Subdivs. (10) to (14), inclusive, defining “appraisal foundation”, “certification”, “federally related transaction”, “general certification” and “residential certification”, and renumbered the remaining Subdivs. as necessary; P.A. 91-229 amended the definition of “real estate appraiser” to include licensure and certification, deleted the reference to “residential appraiser” under “real estate appraiser trainee”, deleted the definition of “residential appraiser” and added the definitions of “licensed appraiser”, “certified appraiser”, “FDIC” and “FIRREA”, deleted references to “engaging in the residential appraisal business”, “certification”, “general certification” and “residential certification”, made technical corrections and relettered the remaining Subsecs.; P.A. 93-354 deleted former Subdivs. (4) to (8), inclusive, and (10) to (13), inclusive, which had defined terms applicable to real estate appraisal, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 95-79 redefined “real estate broker” and “person” to include a limited liability company, effective May 31, 1995; P.A. 96-200 substituted “salesperson” for “salesman” in Subdiv. (2); P.A. 98-10 defined “commission” and made technical changes; P.A. 99-229 amended definition of “real estate broker” or “broker” to substitute “any person, partnership, association, limited liability company or corporation which acts for another person or entity ...” for “any person, partnership, association, limited liability company or corporation which, for another ...”, amended definition of “real estate salesperson” or “salesperson” to reference actions for another as a designated seller agent or designated buyer agent, and added definitions of “designated agency”, “designated buyer agent” and “designated seller agent”; P.A. 00-160 added new Subdiv. (9) defining “commercial real estate transaction”.

Cited. 3 CA 675; 34 CA 250.

Cited. 35 CS 24.

Rights and duties of broker employed to secure loan depend on same principles as when employed to find purchaser of property. 5 Conn. Cir. Ct. 415.



Section 20-311a - Real Estate Commission.

(a) There is created in the Department of Consumer Protection the Connecticut Real Estate Commission.

(b) The commission shall consist of eight persons, electors of the state, appointed by the Governor. Three of the members shall be at the time of appointment licensed real estate brokers, two of the members shall be at the time of appointment licensed real estate salespersons and three of the members shall be public members. Not more than a bare majority of the commission shall be members of the same political party and there shall be at least one member from each congressional district.

(c) The members of the commission shall serve until the expiration of the term for which they were appointed and until their successors have qualified. Members shall not be compensated for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties. The Governor may remove any member for cause upon notice and an opportunity to be heard. Upon the death, resignation or removal of a member, the Governor shall appoint a successor to serve for the unexpired portion of the vacated term and until such member’s successor is appointed and qualifies. Each member shall, before entering upon his duties, take and file with the commission an oath to faithfully perform the duties of his office.

(1967, P.A. 460, S. 1; P.A. 77-614, S. 220, 610; Nov. Sp. Sess. P.A. 81-11, S. 10, 19; P.A. 82-422, S. 4, 14; P.A. 88-329, S. 2, 15; P.A. 89-249, S. 1, 2; P.A. 90-332, S. 2, 32; P.A. 91-229, S. 2, 19; P.A. 93-354, S. 2, 54; P.A. 94-36, S. 41, 42; P.A. 96-200, S. 3; P.A. 98-10, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 placed real estate commission within consumer protection department, changed membership requirement that four members be real estate brokers so that three members are brokers and two are public members and deleted provision establishing 5-year terms, effective January 1, 1979; Nov. Sp. Sess. P.A. 81-11 added provision specifying that members receive no compensation but are to be reimbursed for expenses incurred in performing their duties; P.A. 82-422 increased commission membership from five to seven members, deleted 10 years’ experience requirement, and added requirement that one member be a licensed real estate broker and one a licensed real estate salesman; P.A. 88-329 increased the size of the commission from seven to twelve persons, providing for members engaged in the real estate appraisal and residential appraisal business and adding an additional public member, effective July 1, 1989; P.A. 89-249 increased to four the number of members who may reside in the same congressional district and required that each district be represented by at least one member; P.A. 90-332 added provisions creating real estate appraisal commission and decreased the number of real estate commission members from twelve to eight, increased the number of real estate salesmen on the real estate commission from one to two and added a provision for three public members to sit on the real estate commission; P.A. 91-229 eliminated the reference to residential appraisers and added references to real estate appraisers and certified appraisers; P.A. 93-354 deleted former Subsec. (c) re real estate commission and references to the commission in remaining Subsecs., relettering former Subsec. (d) as (c), effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 96-200 amended Subsec. (b) to substitute “salespersons” for “salesmen”; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 4-9a for definition of “public member”.



Section 20-311b - Duties of commission.

(a) Within thirty days after the appointment of the members of the commission, the commission shall meet in the city of Hartford for the purpose of organizing by selecting such officers other than a chairperson as the commission may deem necessary and appropriate. A majority of the members of the commission shall constitute a quorum for the exercise of the powers or authority conferred upon it.

(b) (1) The commission shall authorize the Department of Consumer Protection to issue licenses to real estate brokers and real estate salespersons. The commission shall receive and approve applications for real estate student intern programs pursuant to the provisions of section 20-314c.

(2) The commission shall administer the provisions of this chapter as to licensure and issuance, renewal, suspension or revocation of licenses concerning the real estate business.

(c) The commission shall be provided with the necessary office space in Hartford by the Commissioner of Administrative Services. The place of business of the commission and all files, records and property of the commission shall at all times be and remain at such office, except that inactive files shall be stored at a location designated by the commission.

(d) The commission shall hold meetings and hearings in Hartford, in space provided by the Commissioner of Administrative Services, or at such places outside of Hartford as shall be determined by the chairman of the commission. The commission shall meet at least once in each three-month period and may meet more often at the call of its chairman. The chairman of the commission shall call a meeting of the commission whenever requested to do so by a majority of the members of the commission.

(e) The commission shall vote on all matters requiring a decision and votes shall be recorded in the commission’s minutes.

(1967, P.A. 460, S. 2; P.A. 77-89; 77-614, S. 73, 610; P.A. 79-74, S. 2; P.A. 81-361, S. 18, 39; P.A. 82-422, S. 5, 14; P.A. 87-496, S. 88, 110; P.A. 88-329, S. 3, 15; P.A. 90-332, S. 3, 32; P.A. 91-229, S. 3, 19; P.A. 93-354, S. 3, 54; P.A. 94-36, S. 41, 42; P.A. 96-200, S. 4; P.A. 98-10, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-51, S. 44.)

History: P.A. 77-89 amended Subsec. (c) to add exception re storage of inactive files; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 79-74 gave commission power to receive and approve applications for real estate student intern programs; P.A. 81-361 amended Subsec. (b) to allow the department to issue licenses upon commission’s authorization on and after July 1, 1981, and to delete provision empowering commission to do all things necessary or convenient for carrying into effect the chapter’s provisions; P.A. 82-422 amended section to provide for meetings upon request of a majority of commission members, rather than upon request of two or more members, and to require recorded votes on all matters requiring a decision in new Subsec. (e); P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subsec. (c); P.A. 88-329 amended Subsec. (a) and inserted a new Subsec. (c) establishing quorum requirements for matters concerning the licensing of real estate brokers and salesmen and matters concerning the licensing of real estate appraisers and residential appraisers, amended Subsec. (b) empowering the commission to authorize the department of consumer protection to issue licenses to real estate appraisers and residential appraisers, and relettered existing Subsecs. as necessary, effective July 1, 1989; P.A. 90-332 established the duties for each commission re meetings, majority necessary for a quorum, certification, licensing procedures, office space, record-keeping, and filing; P.A. 91-229 amended Subsec. (b) by eliminating the references to residential appraisers and general and residential certification for appraisers and all other references to the real estate appraisal commission and added a new Subsec. (c) re licensure and certification for real estate appraisers; P.A. 93-354 deleted Subsec. (c) re licensing authority of real estate appraisal commission, relettering remaining Subsecs. as necessary, and deleted references to the commission elsewhere in the section, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 96-200 amended Subsec. (b) to substitute “salespersons” for “salesmen”; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (c), effective July 1, 2011.

See chapter 826 re real estate syndicates.



Section 20-311c - Executive director. Expenses of commission members. Records.

Section 20-311c is repealed.

(1967, P.A. 460, S. 3; 1971, P.A. 718, S. 1; P.A. 77-614, S. 128, 221, 610; P.A. 80-205, S. 5.)



Section 20-311d - Bond for chairperson.

The chairperson of the commission shall be bonded under the provisions of section 4-20, in such sum as the State Insurance and Risk Management Board may prescribe, with the condition that the chairperson faithfully perform the duties of the office and account for all funds received pursuant to the office.

(1967, P.A. 460, S. 4; P.A. 77-614, S. 222, 610; P.A. 90-332, S. 4, 32; P.A. 93-354, S. 4, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 4; P.A. 99-51, S. 7, 9; 99-145, S. 20, 23.)

History: P.A. 77-614 deleted requirement that executive director be bonded, effective January 1, 1979; P.A. 90-332 required the chairmen of the real estate commission and the real estate appraisal commission to each be bonded; P.A. 93-354 made technical change in keeping with separation of statutory provisions concerning the real estate commission and the real estate appraisal commission, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 99-51 substituted “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”, substituted “chairperson” for “chairman” and substituted “the office” for “his office” and “such office”, effective May 27, 1999; P.A. 99-145 reiterated board name change, effective June 8, 1999.



Section 20-311e - Deposit of fees.

The commission shall deposit all moneys received by it from fees in accordance with the provisions of this chapter with the State Treasurer, and they shall, except as to that portion thereof required to be paid over to The University of Connecticut under the provisions of section 10a-125, or that portion required to be paid to the Real Estate Guaranty Fund pursuant to this chapter, become part of the General Fund.

(1967, P.A. 460, S. 5; P.A. 90-332, S. 5, 32; P.A. 93-354, S. 5, 54; P.A. 94-36, S. 41, 42; P.A. 99-231, S. 6, 7.)

History: P.A. 90-332 required the real estate commission and the real estate appraisal commission to deposit moneys received in a manner consistent with the statutory authority of Sec. 4-20; P.A. 93-354 made technical change in keeping with separation of statutory provisions concerning the real estate commission and the real estate appraisal commission, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 99-231 added provision re portion required to be paid to Real Estate Guaranty Fund, effective June 29, 1999.



Section 20-311f - Arbitration of disputes between brokers or salespersons.

The commission shall have the power to act as a board of arbitration to consider and decide any dispute over commissions arising between brokers or salespersons that is voluntarily submitted to the commission by the parties to such dispute.

(1967, P.A. 460, S. 6; P.A. 96-200, S. 5; P.A. 98-10, S. 5.)

History: P.A. 96-200 substituted “salespersons” for “salesmen”; P.A. 98-10 made technical changes.



Section 20-312 - Licensing.

(a) No person shall act as a real estate broker or real estate salesperson without a license issued by the commission, unless exempt under this chapter. The Commissioner of Consumer Protection may enter into any contract for the purpose of administratively processing the renewal of licenses on behalf of the commission.

(b) The practice of or the offer to practice real estate brokerage business in this state by individual licensed real estate brokers or real estate salespersons as a corporation, limited liability company or partnership, a material part of the business of which includes real estate brokerage, is permitted, provided (1) the personnel of such corporation, limited liability company or partnership who engage in the real estate brokerage business as real estate brokers or real estate salespersons, and the real estate brokers whose ownership, control, membership or partnership interest is credited toward the requirements of subdivision (3) of this subsection, are licensed or exempt from licensure under this chapter, (2) the corporation, limited liability company or partnership has been issued a real estate broker license by the commission as provided in this section and has paid the license or renewal fee required for a real estate broker’s license as set forth in section 20-314, and (3) except for a publicly traded corporation (A) with respect to a corporation other than a nonstock corporation, one or more real estate brokers own or control fifty-one per cent or more of the total issued shares of the corporation, (B) with respect to a nonstock corporation, one or more real estate brokers constitute at least fifty-one per cent of the members of the nonstock corporation, (C) with respect to a limited liability company, one or more real estate brokers own or control at least fifty-one per cent of the interest in the limited liability company, as defined in section 34-101, or (D) with respect to a partnership, one or more real estate brokers’ partnership interest, as defined in section 34-301, constitutes at least fifty-one per cent of the total partnership interest. No such corporation, limited liability company or partnership shall be relieved of responsibility for the conduct or acts of its agents, employees or officers by reason of its compliance with this section, nor shall any individual practicing real estate brokerage be relieved of responsibility for real estate services performed by reason of the individual’s employment or relationship with such corporation, limited liability company or partnership. The Real Estate Commission may refuse to authorize the issuance or renewal of a license if any facts exist that would entitle the commission to suspend or revoke an existing license.

(c) A corporation, limited liability company or partnership desiring a real estate broker license shall file with the commission an application on such forms and in such manner as prescribed by the Department of Consumer Protection. Each such corporation, limited liability company or partnership shall file with the commission a designation of at least one individual licensed as a real estate broker in this state who shall be in charge of the real estate brokerage business of such corporation, limited liability company or partnership in this state. Such corporation, limited liability company or partnership shall notify the commission of any change in such designation not later than thirty days after such change becomes effective.

(d) The Real Estate Commission may impose a fine of not more than one thousand dollars on any corporation, limited liability company or partnership that engages in real estate business without a license required by this section.

(1953, S. 2341d; P.A. 78-147, S. 2; P.A. 88-329, S. 4, 15; P.A. 90-332, S. 6, 32; P.A. 91-229, S. 4, 19; P.A. 93-354, S. 6, 54; P.A. 94-36, S. 41, 42; P.A. 95-198, S. 1; P.A. 96-200, S. 6; P.A. 98-10, S. 6; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 05-115, S. 1.)

History: P.A. 78-147 required that all salesmen affiliated as independent contractors with partnerships, firms, etc. be licensed before license granted to the partnership, firm, etc.; P.A. 88-329 required real estate appraisers and residential appraisers to be licensed, and established requirements for the licensing of partnerships, associations and corporations engaged in the real estate appraisal and residential appraisal business, effective July 1, 1989; P.A. 90-332 added a provision for certification to the licensing requirement for the real estate appraisal commission; P.A. 91-229 in Subsec. (a) deleted the reference to “residential appraiser”, in Subsec. (c) deleted the reference to “is certified” and substituted “certification” and deleted Subsec. (d) which had required individuals in partnership, association or corporation to be licensed as a condition for licensure of any partnership, association or corporation to engage in residential appraisal business; P.A. 93-354 deleted Subsec. (c) which had required that all members and officers of real estate appraisal business hold license or certificate before the business itself could be granted a license and deleted references elsewhere in the section to real estate appraisers, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 95-158 added a provision to allow the Commissioner of Consumer Protection to enter into a contract to administratively process the renewal of licenses on behalf of the Real Estate Commission; P.A. 96-200 substituted “salesperson” for “salesman”; P.A. 98-10 made technical changes in Subsec. (a); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-115 replaced former provisions of Subsec. (b) with new provisions re practice as a corporation, limited liability company or partnership, and added new Subsecs. (c) and (d) re applications for licensure and re penalties for engaging in real estate business without a license, respectively.

See Sec. 42-103gg re license requirements for sales agents offering a time share interest.

Cited. 5 CA 76; 36 CA 653.

Cited. 26 CS 195; 38 CS 509.



Section 20-312a - Liability of brokers for salespersons affiliated as independent contractors.

In any action brought by a third party against a real estate salesperson affiliated with a real estate broker as an independent contractor, such broker shall be liable to the same extent as if such affiliate had been employed as a real estate salesperson by such broker.

(P.A. 78-147, S. 3; P.A. 96-200, S. 7.)

History: P.A. 96-200 substituted “salesperson” for “salesman”.



Section 20-312b - Licensed real estate broker or real estate salesperson not deemed “employee” under section 31-275.

A licensed real estate broker or real estate salesperson shall not be considered an employee under the provisions of section 31-275 if substantially all of the remuneration for the services performed by such broker or salesperson, whether paid in cash or otherwise, is directly related to sales or other output rather than to the number of hours worked, and such services are performed by the broker or salesperson pursuant to a written contract that contains the following provisions:

(1) The broker or salesperson, for purposes of workers’ compensation, is engaged as an independent contractor associated with the person for whom services are performed;

(2) The broker or salesperson shall be paid a commission based on his gross sales, if any, without deduction for taxes, which commission shall be directly related to sales or other output;

(3) The broker or salesperson shall not receive any remuneration related to the number of hours worked and shall not be treated as an employee with respect to such services for purposes of workers’ compensation;

(4) The broker or salesperson shall be permitted to work any hours he chooses;

(5) The broker or salesperson shall be permitted to work out of his own home or the office of the person for whom services are performed;

(6) The broker or salesperson shall be free to engage in outside employment;

(7) The person for whom the services are performed may provide office facilities and supplies for the use of the broker or salesperson, but the broker or salesperson shall otherwise pay his own expenses, including, but not limited to, automobile, travel and entertainment expenses; and

(8) The contract may be terminated by either party at any time upon notice given to the other.

(P.A. 91-364; P.A. 93-354, S. 7, 54; P.A. 94-36, S. 41, 42; P.A. 96-200, S. 8.)

History: P.A. 93-354 deleted references to real estate appraisers throughout section, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 96-200 substituted “salesperson” for “salesman”.



Section 20-313 - Application for license.

Any person possessing the qualifications prescribed in this chapter, and in any regulations adopted under this chapter, who desires to engage in the real estate business shall make application, in writing, as provided in this chapter, to the commission for the specific license desired.

(1953, S. 2342d; P.A. 88-329, S. 5, 15; P.A. 91-229, S. 5, 19; P.A. 93-354, S. 8, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 7.)

History: P.A. 88-329 required an application to the commission for a license to engage in the real estate appraisal business or the residential appraisal business, effective July 1, 1989; P.A. 91-229 eliminated the reference to “the residential appraisal business” and required an application to the appropriate commission for the specific license or certification to engage in the real estate business or the real estate appraisal business; P.A. 93-354 deleted references to real estate appraisal, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes.



Section 20-314 - License qualifications. Examinations. Renewals. Fees. Reinstatement. Hearings.

(a) Licenses shall be granted under this chapter only to persons who bear a good reputation for honesty, truthfulness and fair dealing and who are competent to transact the business of a real estate broker or real estate salesperson in such manner as to safeguard the interests of the public.

(b) Each application for a license or for a renewal thereof shall be made in writing, on such forms and in such manner as is prescribed by the Department of Consumer Protection and accompanied by such evidence in support of such application as is prescribed by the commission. The commission may require such information with regard to an applicant as the commission deems desirable, with due regard to the paramount interests of the public, as to the honesty, truthfulness, integrity and competency of the applicant and, where the applicant is a corporation, association or partnership, as to the honesty, truthfulness, integrity and competency of the officers of such corporation or the members of such association or partnership.

(c) In order to determine the competency of any applicant for a real estate broker’s license or a real estate salesperson’s license the commission shall, on payment to the commission of an application fee of one hundred twenty dollars by an applicant for a real estate broker’s license or on payment to the commission of an application fee of eighty dollars by an applicant for a real estate salesperson’s license, subject such applicant to personal written examination as to the applicant’s competency to act as a real estate broker or real estate salesperson, as the case may be. Such examination shall be prepared by the Department of Consumer Protection or by a national testing service designated by the Commissioner of Consumer Protection and shall be administered to applicants by the Department of Consumer Protection or by such testing service at such times and places as the commissioner may deem necessary. The commission may waive the uniform portion of the written examination requirement in the case of an applicant who has taken the national testing service examination in another state within two years from the date of application and has received a score deemed satisfactory by the commission. The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, establishing passing scores for examinations. In addition to such application fee, applicants taking the examination administered by a national testing service shall be required to pay directly to such testing service an examination fee covering the cost of such examination. Each payment of such application fee shall entitle the applicant to take such examination within the one-year period from the date of payment.

(d) (1) Each applicant for a real estate broker’s license shall, before being admitted to such examination, prove to the satisfaction of the commission: (A) (i) That the applicant has been actively engaged for at least two years as a licensed real estate salesperson under the supervision of a licensed real estate broker in this state, (ii) that the applicant has successfully completed a course approved by the commission in real estate principles and practices of at least sixty classroom hours of study, (iii) that the applicant has successfully completed a course approved by the commission in real estate appraisal consisting of at least thirty classroom hours of study, and (iv) that the applicant has successfully completed a course approved by the commission consisting of at least thirty classroom hours as prescribed by the commission, or (B) that the applicant has equivalent experience or education as determined by the commission.

(2) Each applicant for a real estate salesperson’s license shall, before being admitted to such examination, prove to the satisfaction of the commission (A) that the applicant has successfully completed a course approved by the commission in real estate principles and practices consisting of at least sixty classroom hours of study, or (B) that the applicant has equivalent experience or education as determined by the commission.

(e) The provisions of subsections (c) and (d) of this section shall not apply to any renewal of a real estate broker’s license, or a real estate salesperson’s license issued prior to October 1, 1973.

(f) All licenses issued under the provisions of this chapter shall expire annually. At the time of application for a real estate broker’s license, there shall be paid to the commission, for each individual applicant and for each proposed active member or officer of a firm, partnership, association or corporation, the sum of five hundred sixty-five dollars, and for the annual renewal thereof, the sum of three hundred seventy-five dollars and for a real estate salesperson’s license two hundred eighty-five dollars and for the annual renewal thereof the sum of two hundred eighty-five dollars. Three dollars of each such annual renewal fee shall be payable to the Real Estate Guaranty Fund established pursuant to section 20-324a. If a license is not issued, the fee shall be returned. A real estate broker’s license issued to any partnership, association or corporation shall entitle the individual designated in the application, as provided in section 20-312, upon compliance with the terms of this chapter, but without the payment of any further fee, to perform all of the acts of a real estate broker under this chapter on behalf of such partnership, association or corporation. Any license which expires and is not renewed pursuant to this subsection may be reinstated by the commission, if, not later than two years after the date of expiration, the former licensee pays to the commission for each real estate broker’s license the sum of three hundred seventy-five dollars and for each real estate salesperson’s license the sum of two hundred eighty-five dollars for each year or fraction thereof from the date of expiration of the previous license to the date of payment for reinstatement, except that any licensee whose license expired after such licensee entered military service shall be reinstated without payment of any fee if an application for reinstatement is filed with the commission within two years after the date of expiration. Any such reinstated license shall expire on the next succeeding March thirty-first for real estate brokers or the next succeeding May thirty-first for real estate salespersons.

(g) Any person whose application has been filed as provided in this section and who is refused a license shall be given notice and afforded an opportunity for hearing as provided in the regulations adopted by the Commissioner of Consumer Protection.

(1953, 1955, S. 2343d; 1959, P.A. 349, S. 1; 462, S. 1; 1961, P.A. 159; February, 1965, P.A. 621, S. 6; 1967, P.A. 445, S. 1, 2; 1969, P.A. 12, S. 1; 398, S. 1; 1971, P.A. 381, S. 1; June, 1971, P.A. 8, S. 92; 1972, P.A. 223, S. 23; P.A. 73-163, S. 2; 73-259, S. 3, 4; 73-616, S. 42; P.A. 77-614, S. 223, 224, 610; P.A. 80-150, S. 1, 2; P.A. 81-361, S. 19, 39; P.A. 82-165; 82-422, S. 6, 14; P.A. 84-140; P.A. 85-41; 85-613, S. 54, 154; P.A 88-329, S. 6, 15; P.A. 89-251, S. 125, 203; P.A. 90-332, S. 7, 31, 32; P.A. 91-229, S. 6, 19; P.A. 93-354, S. 9, 54; P.A. 94-36, S. 13, 41, 42; P.A. 96-200, S. 9; P.A. 98-10, S. 8; P.A. 99-231, S. 2, 7; P.A. 03-14, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 07-214, S. 1; June Sp. Sess. P.A. 09-3, S. 242; P.A. 10-9, S. 10; P.A. 13-196, S. 10.)

History: 1959 acts amended Subsec. (c) to provide for examination fee and waiting period for reexamination and amended Subsec. (d) by increasing fee for broker’s license from $15, doubling salesman’s fee and deleting special fees for licenses held six months or less; 1961 act amended Subsec. (c) by restating and clarifying provision allowing applicants to take examination three times for each $5 fee paid and reducing maximum waiting period for reexamination from six to five months; 1965 act increased broker’s license fee in Subsec. (d) from $25; 1967 act amended Subsec. (c) to add prerequisites for examination and stating that provisions of Subsec. (c) do not apply to renewals of broker’s licenses; 1969 acts amended Subsec. (c) to raise application fee from $5 to $15 for broker’s license and from $5 to $10 for salesman’s license and to impose extra $5 charge for second and following reexaminations and amended Subsec. (d) to reflect change from annual to biennial renewal as of October 1, 1969, doubling fees accordingly and adding proviso re licenses which will expire less than one year after issuance; 1971 acts deleted “and without furnishing a separate bond” in Subsec. (d) re entitlements of partnership, corporation, etc. upon receipt of its broker’s license, deleted obsolete reference to October 1, 1969, established fee differential between initial license and renewals, raising initial license fee for broker’s license from $70 to $150 and setting renewal fee of $200 and raising initial fee for salesman’s license from $20 to $75 and setting renewal fee of $150; 1972 act amended Subsec. (d) to reflect return to annual renewal, halving fees accordingly and changing renewal date from September thirtieth to April thirtieth; P.A. 73-163 amended Subsec. (c) to require that all prerequisites be met where previously one was required and to revise prerequisites for broker’s license amending Subdiv. (1) to require two years, rather than one year, as salesman and to delete study course of 24 hours, amending Subdiv. (2) to require 30, rather than 24 class room hours and to delete requirement for high school diploma, amending Subdiv. (3) to require 30, rather than 24 classroom hours in real estate “appraisal” rather than in “principles and practices” and to delete requirement for 24 additional hours, replacing previous Subdiv. (4) now contained in Subdiv. (1) with new Subdiv. (4) requiring 30-hour course of study, to add prerequisites for salesman’s license and to exempt from provisions licenses issued before October 1, 1973; P.A. 73-259 added proviso in Subsec. (d) covering interim period created by switch from biennial to annual renewal; P.A. 73-616 amended Subsec. (c) to raise application fee from $5 to $15 for broker’s license and from $5 to $10 for salesman’s license, reaffirming changes made in 1969 which apparently were never enacted; P.A. 77-614 clarified responsibilities for examinations dividing duties between commission and consumer protection department in Subsec. (c) and replaced notice and hearing provisions in Subsec. (e) with statement that notice and hearing shall be as provided in consumer protection commissioner’s regulations, effective January 1, 1979; P.A. 80-150 amended Subsec. (c) to include provisions for alternative examinations by national testing service and to delete provision re $5 fee for second and subsequent reexaminations; P.A. 81-361 specified that application forms are to be prescribed by the department rather than by commission on and after July 1, 1981; P.A. 82-165 permitted the real estate commission to waive the national testing service portion of the examination if the applicant received a satisfactory score on such exam taken in another state within two years of his application date; P.A. 82-422 amended Subsec. (c) to require commissioner to establish passing scores for examination; P.A. 84-140 amended Subsec. (d) to allow for the reinstatement of expired licenses; P.A. 85-41 amended Subsec. (c) to allow the applicant to take the examination four, rather than three, times per year, and eliminated the commission’s authority to require a waiting period before reexamining an applicant; P.A. 85-613 made technical changes, deleting obsolete provisions re licenses issued prior to May 1, 1973; P.A. 88-329 amended section to establish license qualifications, examination requirements, renewal and reinstatement procedures, fees and the right to a hearing for real estate appraisers and residential appraisers, effective July 1, 1989; P.A. 89-251 amended Subsec. (c) to increase the examination fee for a real estate broker’s license or a real estate appraiser’s license from $15 to $60 and to increase the examination fee for a real estate salesman’s license or residential real estate appraiser’s license from $10 to $40 and amended Subsec. (f) to increase the fee for a real estate broker’s license or real estate appraiser’s license from $150 to $450, to increase the fee for a real estate salesman’s license or a residential real estate appraiser’s license from $75 to $225 to increase the reinstatement fee for a real estate broker’s license or a real estate appraiser’s license from $100 to $300 and to increase the reinstatement fee for a real estate salesman’s license or a residential appraiser’s license from $75 to $225; P.A. 90-332 amended section to include references to the real estate appraisal commission, to add provisions re licensing, certification, examinations and educational requirements for general certified and residential certified appraisers and changed the expiration date for all licenses to April thirtieth of each year; P.A. 91-229 amended the section to clarify the licensing, education and certification of residential and general appraisers, made provisions for out-of-state residential and general appraisers, deleted the references to general certified and residential certified appraisers, simplified the application and fee structure for appraisers and real estate salesmen and brokers, added a requirement that the commissioner of consumer protection make a roster of the real estate appraisers and submit it to the appropriate federal regulatory agency and added provision specifying that real estate salesmen and brokers seeking a residential appraiser’s license or renewal, with the proper educational and experience requirements, shall not be required to pay the fee for such license or renewal until April 30, 1992; P.A. 93-354 deleted former Subsec. (d)(3) and (4) re qualifications for general appraiser’s and residential appraiser’s licenses, deleted former Subsec. (f) re qualifications for real estate appraiser’s certificate, relettering Subsecs. (g) and (h) as (f) and (g), deleted provisions re appraisers’ license and certificate fees in relettered Subsec. (f) and deleted all other references to real estate appraisers throughout section, effective in accordance with Sec. 20-528; P.A. 94-36 amended Subsec. (g) to delete the specific license renewal date of “April thirtieth”, effective January 1, 1995, and changed effective date of P.A. 94-354 but without affecting this section; P.A. 96-200 substituted “salesperson” for “salesman”; P.A. 98-10 made technical changes; P.A. 99-231 amended Subsec. (f) to add provision that $3 of renewal fee is payable to Real Estate Guaranty Fund, effective June 29, 1999; P.A. 03-14 amended Subsec. (d) to substitute 60 classroom hours for 30 classroom hours, effective October 1, 2004; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-214 deleted provision re $5.00 annual eligibility renewal fee in Subsec. (c), effective July 1, 2007; June Sp. Sess. P.A. 09-3 increased fees in Subsecs. (c) and (f); P.A. 10-9 amended Subsec. (c) to delete provision entitling applicant to take examination 4 times within one-year period, effective May 5, 2010; P.A. 13-196 amended Subsec. (f) by deleting provision re April 30 expiration date for reinstated licenses and adding provision re reinstated license expiration date of March 31 for real estate brokers and May 31 for real estate salespersons, effective June 21, 2013.



Section 20-314a - Regulations concerning approval of schools, courses, programs and advertising. Exemption from experience requirement for certain applicants.

(a) The Commissioner of Consumer Protection, with the advice and assistance of the commission, may adopt regulations, in accordance with chapter 54, relating to the approval of schools offering courses in real estate principles and practice and related subjects, or real estate student intern programs, the content of such courses or programs and the advertising to the public of the services of such schools. Such regulations shall not require (1) approval of instructors at such schools, or (2) a course to be conducted in a classroom location approved for such use by a local fire marshal provided the course is conducted in a hotel, restaurant or other public building or a place of public assembly, as defined in section 19-13-B105 of the regulations of Connecticut state agencies.

(b) The commission may exempt any applicant for a real estate broker’s license from the requirements concerning experience under the provisions of subsection (d) of section 20-314, if the commission determines that such applicant is unable to meet such requirements solely because such applicant has been subjected to discrimination based on race, creed or color, which discrimination interfered with such applicant’s ability to meet such requirements.

(1967, P.A. 445, S. 3; P.A. 77-614, S. 225, 610; P.A. 79-74, S. 3; P.A. 82-422, S. 7, 14; P.A. 90-332, S. 8, 32; P.A. 93-354, S. 10, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 9; P.A. 03-71, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 05-48, S. 1.)

History: P.A. 77-614 transferred power to make regulations from commission to consumer protection commissioner, retaining commission in advisory role, effective January 1, 1979; P.A. 79-74 added reference to regulation of student intern programs; P.A. 82-422 specified that regulations do not require approval of instructors at real estate schools; P.A. 90-332 amended section to include references to the real estate appraisal commission; P.A. 93-354 deleted reference to advisory role of real estate appraisal commission in making regulations governing real estate education, effective in accordance with Sec. 20-258; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 03-71 deleted “such reasonable” and “as the commissioner deems necessary” re adoption of regulations; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-48 inserted Subsec. designators (a)(1), (a)(2) and (b) and added as Subsec. (a)(2) provisions re courses conducted in locations approved by local fire marshal.



Section 20-314b - Validity of license.

Any person licensed under this chapter shall be permitted to perform the work covered by such license in any municipality of this state without further examination or licensing by such municipality.

(P.A. 78-63, S. 1, 2; P.A. 91-229, S. 7, 19; P.A. 93-354, S. 11, 54; P.A. 94-36, S. 41, 42.)

History: P.A. 91-229 added “certification” as a requirement for performance of work as a real estate appraiser to comply with federal regulations; P.A. 93-354 deleted references to certification, reflecting separation of statutory provisions concerning real estate commission and real estate appraisal commission, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section.



Section 20-314c - Real estate student intern program. Application. Exemption from license requirements while enrolled in intern program.

Any student who wishes to enroll in a real estate student intern program in this state shall file an application with the commission. The commission shall approve such application if it appears to the satisfaction of the commission that the program is provided by an accredited school and the student will be under the direct supervision of a real estate broker licensed in the state. The application shall contain the name and address of such licensed real estate broker, and a statement from the broker that such broker shall be liable for any acts of negligence, fraud or misrepresentation by such student while under such broker’s supervision. If the commission approves the application, the commission shall exempt such student from the license requirements of this chapter during the period in which such student is acting as an intern under the direct supervision of a real estate broker licensed in the state while enrolled in such intern program.

(P.A. 79-74, S. 1; P.A. 80-104; P.A. 98-10, S. 10; P.A. 03-71, S. 2.)

History: P.A. 80-104 added provision re exemption of students from license requirements during period of internship; P.A. 98-10 made technical changes; P.A. 03-71 made a technical change.



Section 20-315 - Bond.

Section 20-315 is repealed.

(1953, S. 2344d; 1969, P.A. 525, S. 11.)



Section 20-316 - Grounds for refusal of license.

(a) No license under this chapter shall be denied by the commission to any applicant who has been convicted of forgery, embezzlement, obtaining money under false pretenses, extortion, criminal conspiracy to defraud or other like offense or offenses, or to any association or partnership of which such person is a member, or to any corporation of which such person is an officer or in which as a stockholder such person has or exercises a controlling interest either directly or indirectly, except in accordance with the provisions of section 46a-80.

(b) No license under this chapter shall be issued by the Department of Consumer Protection to any applicant (1) whose application for a license as a real estate broker or real estate salesperson has, within one year prior to the date of his application under this chapter, been rejected in this state, in any other state or in the District of Columbia or (2) whose license as a real estate broker or real estate salesperson has, within one year prior to the date of his application under this chapter, been revoked in this state, in any other state or in the District of Columbia.

(c) No license as a real estate broker or real estate salesperson shall be issued under this chapter to any person who has not attained the age of eighteen years.

(d) The provisions of this section shall apply to any applicant for a license under this chapter, whether or not such applicant was engaged in the real estate business in this state on July 1, 1953, and whenever the applicant’s application is filed.

(1953, S. 2346d; 1969, P.A. 525, S. 11; 1971, P.A. 381, S. 2; 1972, P.A. 127, S. 52; P.A. 73-163, S. 3; P.A. 76-168, S. 1, 4; P.A. 79-44; P.A. 81-361, S. 20, 39; P.A. 88-329, S. 7, 15; P.A. 90-332, S. 9, 32; P.A. 91-229, S. 8, 19; P.A. 93-354, S. 12, 54; P.A. 94-36, S. 41, 42; P.A. 96-200, S. 10; P.A. 98-10, S. 11; P.A. 03-71, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1969 act repealed previous Subsec. (d); 1971 act redesignated former Subsec. (e) as Subsec. (d), reflecting previous repeal of former Subsec. (d); 1972 act changed minimum age required for license from 21 to 18 in Subsec. (c), reflecting lowered age of majority; P.A. 73-163 prohibited issuance of license to applicant convicted within 5, rather than 10, preceding years, added prohibition re issuance of license within 5 years of termination of confinement, probation or parole and required previously convicted applicant to provide evidence of pardon or statement of good conduct from parole board or probation officer before license is issued in Subsec. (a); P.A. 76-168 changed emphasis of Subsec. (a) to forbid denial of license except in accordance with Sec. 4-61o (later transferred to Sec. 46a-80); P.A. 79-44 made minimum age requirement in Subsec. (c) applicable to salesman’s license as well as to broker’s license; P.A. 81-361 amended section to refer to issuance of license by the department instead of the commission; P.A. 88-329 made grounds for refusal of license for brokers and salesmen applicable to real estate appraisers and residential appraisers, effective July 1, 1989; P.A. 90-332 amended section to include references to the real estate appraisal commission and provisions re certification for general certified and residential certified appraisers; P.A. 91-229 deleted all references to general certified and residential certified appraisers and made technical corrections; P.A. 93-354 deleted references to real estate appraisal commission and certification, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 96-200 substituted “salesperson” for “salesman”; P.A. 98-10 made technical changes; P.A. 03-71 amended Subsec. (d) to substitute “any applicant for a license” for “all applicants for licenses” and “the applicant’s” for “his”; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-317 - Persons licensed in another state as a real estate broker or salesperson. Requirements for Connecticut license. Consent to suits and actions.

(a) A person licensed in another state as a real estate broker or salesperson may become a real estate broker or real estate salesperson in this state by conforming to all of the provisions of this chapter. The commission shall recognize a current, valid license issued to a currently practicing, competent real estate broker or real estate salesperson by another state as satisfactorily qualifying the broker or salesperson for a license as a real estate broker or real estate salesperson under this chapter, provided (1) the laws of the state in which the broker or salesperson is licensed require that applicants for licenses as real estate brokers and real estate salespersons establish their competency by written examinations and allow licenses to be issued to residents of the state of Connecticut, licensed under this chapter, without examination, (2) the licensure requirements of such state are substantially similar to or higher than those of this state, and (3) the broker or salesperson has no disciplinary proceeding or unresolved complaint pending against the broker or salesperson. If the applicant is licensed in a state that does not have such requirements, such applicant shall be required to pass the Connecticut portion of the real estate examination.

(b) Every applicant licensed in another state shall file an irrevocable consent that suits and actions may be commenced against such applicant in the proper court in any judicial district of the state in which a cause of action may arise or in which the plaintiff may reside, by the service of any process or pleading, authorized by the laws of this state, on the chairperson of the commission, such consent stipulating and agreeing that such service of such process or pleading shall be taken and held in all courts to be as valid and binding as if service had been made upon such applicant in the state of Connecticut. If any process or pleadings under this chapter are served upon the chairperson, it shall be by duplicate copies, one of which shall be filed in the office of the commission, and the other immediately forwarded by registered or certified mail, to the applicant against whom such process or pleadings are directed, at the last-known address of such applicant as shown by the records of the commission. No default in any such proceedings or action shall be taken unless it appears by affidavit of the chairperson of the commission that a copy of the process or pleading was mailed to the defendant as required by this subsection, and no judgment by default shall be taken in any such action or proceeding within twenty days after the date of mailing of such process or pleading to the out-of-state defendant.

(1953, S. 2352d; 1967, P.A. 460, S. 8; 1971, P.A. 381, S. 3; P.A. 77-614, S. 226, 610; P.A. 78-280, S. 2, 127; P.A. 82-422, S. 8, 14; P.A. 87-137; P.A. 88-329, S. 8, 15; P.A. 90-332, S. 10, 32; P.A. 91-229, S. 9, 19; P.A. 93-354, S. 13, 54; P.A. 94-36, S. 41, 42; P.A. 96-200, S. 11; P.A. 98-10, S. 12; P.A. 01-100, S. 3.)

History: 1967 act updated statute to provide for service of process on chairman or executive director of commission rather than on commissioner or his deputy; 1971 act deleted reference to filing of bond by nonresident applicant “in the same amount as is required of a resident of this state”; P.A. 77-614 deleted references to executive director of commission as proxy party for nonresident applicants in suits and actions filed against them; P.A. 78-280 replaced “county” with “judicial district”; P.A. 82-422 limited licensure by reciprocity to licensees currently practicing in a state having licensure requirements substantially similar to or higher than those of this state, who have no complaints or disciplinary proceedings pending against them and who pass the Connecticut portion of the real estate examination; P.A. 87-137 provided that, for licensure by reciprocity of individuals licensed in another state with requirements substantially similar to or higher than those of this state, the applicant need not pass the Connecticut portion of the real estate examination; P.A. 88-329 made licensure requirements for nonresident brokers and salesmen applicable to nonresident real estate appraisers and residential appraisers, effective July 1, 1989; P.A. 90-332 amended section to include references to the real estate appraisal commission and provisions re certification for general certified and residential certified appraisers; P.A. 91-229 divided section into Subsecs., deleted all references to general certified and residential certified appraisers, in Subsec. (a) added a provision re certification and qualifications for nonresidents applying for licensure or certification in this state and added new Subsec. (c) re temporary licensing or certification for a period of 20 days for a $150 fee; P.A. 93-354 deleted Subsec. (c) re licensing and certification of nonresident real estate appraisers and deleted all references to real estate appraisal commission and real estate appraisers elsewhere in the section, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 96-200 substituted “salesperson” for “salesman” in Subsec. (a); P.A. 98-10 made technical changes; P.A. 01-100 deleted references to nonresidents and replaced with references to persons licensed in another state and made technical changes, including changes for the purpose of gender neutrality.



Section 20-318 - Certificate.

The Department of Consumer Protection shall issue to each licensee under this chapter a license certificate in such size and form as the department determines.

(1953, S. 2347d; P.A. 81-361, S. 21, 39; P.A. 90-332, S. 11, 32; June Sp. Sess. P.A. 91-12, S. 32, 55; P.A. 98-10, S. 13; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 81-361 amended section to allow the department to issue licenses upon the authorization of the commission on and after July 1, 1981, and to delete reference to issuance of pocket cards; P.A. 90-332 amended section to include a reference to the real estate appraisal commission; June Sp. Sess. P.A. 91-12 changed entity issuing licenses from the real estate commission or the real estate appraisal commission to the department of consumer protection; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-319 - Renewal. Continuing education requirements. Regulations.

(a) The commission shall authorize the Department of Consumer Protection to issue an annual renewal license to any applicant who possesses the qualifications specified in and otherwise has complied with the provisions of this chapter and any regulation adopted under this chapter. The commission shall authorize said department to issue an annual renewal of a real estate broker’s license to any entity licensed pursuant to subsection (b) of section 20-312, provided such entity: (1) Was so licensed as of September 30, 2005, notwithstanding the fact such entity does not meet the requirements for publicly traded corporations required by subdivision (3) of subsection (b) of section 20-312, or (2) changes its designated real estate broker pursuant to subsection (c) of section 20-312.

(b) There is hereby established an annual renewal license to be issued by the Department of Consumer Protection. Persons licensed in accordance with the provisions of this chapter shall fulfill a continuing education requirement. Applicants for an annual renewal license for real estate brokers or real estate salespersons shall, in addition to the other requirements imposed by the provisions of this chapter, in any even-numbered year, submit proof of compliance with the continuing education requirements of this subsection to the commission, accompanied by an eight-dollar processing fee. The continuing education requirement may be satisfied by successful completion of any of the following during the two-year period preceding such renewal: (1) A course or courses, approved by the commission, of continuing education in current real estate practices and licensing laws, including, but not limited to, practices and laws concerning common interest communities, consisting of not less than twelve hours of classroom study; or (2) a written examination prepared and administered by either the Department of Consumer Protection, or by a national testing service approved by the department, which demonstrates a knowledge of current real estate practices and licensing laws; or (3) equivalent continuing educational experience or study as determined by regulations adopted pursuant to subsection (d) of this section. An applicant for examination under subdivision (2) of this subsection shall pay the required examination fee to the national testing service, if administered by such testing service, or to the Department of Consumer Protection, if administered by the department.

(c) If the commission refuses to grant an annual renewal license, the licensee or applicant, upon written notice received as provided for in this chapter, may have recourse to any of the remedies provided by sections 20-314 and 20-322.

(d) The Commissioner of Consumer Protection, in consultation with the commission, shall adopt regulations, in accordance with chapter 54, concerning the approval of schools, institutions or organizations offering courses in current real estate practices and licensing laws, including, but not limited to, practices and laws concerning common interest communities, and the content of such courses. Such regulations shall include, but not be limited to: (1) Specifications for meeting equivalent continuing educational experience or study; (2) exceptions from continuous education requirements for reasons of health or instances of individual hardship. No school, institution or organization that offers a course in current real estate practices and licensing laws may be disapproved solely because its courses are offered or taught by electronic means, and no course may be disapproved solely because it is offered or taught by electronic means.

(1953, S. 2345d; P.A. 81-361, S. 22, 39; P.A. 83-472; P.A. 85-109; P.A. 88-329, S. 9, 15; P.A. 89-251, S. 126, 203; P.A. 90-332, S. 12, 32; P.A. 91-229, S. 10, 19; P.A. 93-354, S. 14, 54; P.A. 94-36, S. 41, 42; 94-240, S. 1, 14; P.A. 96-200, S. 12; P.A. 98-10, S. 14; P.A. 03-39, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-288, S. 85; P.A. 07-214, S. 3; P.A. 12-113, S. 5.)

History: P.A. 81-361 amended section to allow the department to issue renewal licenses upon the authorization of the commission on and after July 1, 1981; P.A. 83-472 divided section into Subsecs., provided that no renewal license may be issued on or after May 1, 1986, unless the applicant demonstrates proficiency in real estate practices or takes approved continuing education courses in accordance with the requirements of Subsec. (a) and added Subsec. (c), requiring the commissioner of consumer protection to adopt regulations concerning guidelines for the approval of such courses; P.A. 85-109 clarified the standards for successful completion of the continuing education requirement, moving renewal license provisions from Subsec. (a) to Subsec. (b) and relettering remaining Subsecs. accordingly; P.A. 88-329 amended section to establish renewal and continuing education requirements for real estate appraisers and residential appraisers, effective July 1, 1989; P.A. 89-251 amended Subsec. (b) to increase processing fee from $6 to $8; P.A. 90-332 amended section to include references to the real estate appraisal commission, provisions re certification for general certified and residential certified appraisers, and added Subsec. (c) concerning education requirements for certified appraisers and relettered former Subsecs. (c) and (d) as (d) and (e) respectively; P.A. 91-229 deleted all references to general certified and residential certified appraisers, amended Subsec. (b) to require that applicants for the first renewal license after July 1, 1991, meet all the requirements necessary to conduct business in this state as well as all the requirements mandated by federal regulations, in Subsec. (c) substituted “the required hours” to be determined by the real estate appraisal commission or the appraiser qualifications board of the appraisal foundation for the reference to 20 hours of classroom study, and made technical changes; P.A. 93-354 amended Subsec. (b) to delete provisions re renewal of appraisers’ licenses and continuing education requirements for renewal, deleted Subsec. (c) re continuing education requirements for certified appraisers, relettering Subsecs. (d) and (e) accordingly, and removed references to real estate appraisers and real estate appraisal commission throughout section, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 94-240 in Subsec. (c) substituted “have recourse to” in lieu of “avail himself of”, effective July 1, 1994; P.A. 96-200 amended Subsec. (b) to substitute “salespersons” for “salesmen” and made a technical change; P.A. 98-10 made technical changes; P.A. 03-39 amended Subsec. (d) to prohibit disapproval of a school, institution, organization or course solely because it uses electronic means; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; P.A. 07-214 added provision in Subsec. (a) re commission’s authorization for department to issue annual renewal of real estate broker’s license subject to certain conditions, effective July 1, 2007; P.A. 12-113 amended Subsecs. (b)(1) and (d) by adding provisions re continuing education courses in current real estate practices and licensing laws to include practices and laws concerning common interest communities.



Section 20-319a - Change of salesperson’s employment or affiliation. Fees.

(a) Any licensed real estate salesperson who transfers his employment from one broker to another or his affiliation with a broker as an independent contractor shall register such transfer with, and pay a registration fee of twenty-five dollars to, the commission.

(b) A fee of twenty-five dollars shall be paid to the commission for the issuance of a license certification.

(1969, P.A. 398, S. 2; P.A. 81-178, S. 1; P.A. 89-251, S. 127, 203; P.A. 90-332, S. 13, 32; May Sp. Sess. P.A. 92-6, S. 36, 117; P.A. 96-200, S. 13; P.A. 98-10, S. 15; P.A. 07-214, S. 2.)

History: P.A. 81-178 increased fee for transfer of registration from $3 to $10 and required salesmen affiliated with brokers as independent contractors to pay fee and added Subsec. (b) re fee for issuance of license certification or duplicate; P.A. 89-251 increased fees for transfer of registration and for issuance of a license or a duplicate from $10 to $15; P.A. 90-332 amended section to specify that fees be paid to “real estate” commission; May Sp. Sess. P.A. 92-6 amended Subsecs. (a) and (b) to increase fees from $15 to $25; P.A. 96-200 substituted “salesperson” for “salesman”; P.A. 98-10 made technical changes; P.A. 07-214 deleted provision re $25 duplicate license certificate fee in Subsec. (b), effective July 1, 2007.



Section 20-320 - Suspension or revocation of licenses. Fines.

The Department of Consumer Protection may, upon the request of the commission or upon the verified complaint in writing of any person, if such complaint, or such complaint together with evidence, documentary or otherwise, presented in connection with such complaint, shall make out a prima facie case, investigate the actions of any real estate broker or real estate salesperson or any person who assumes to act in any of such capacities within this state. The commission may temporarily suspend or permanently revoke any license issued under the provisions of this chapter and, in addition to or in lieu of such suspension or revocation, may, in its discretion, impose a fine of not more than two thousand dollars at any time when, after proceedings as provided in section 20-321, the commission finds that the licensee has by false or fraudulent misrepresentation obtained a license or that the licensee is guilty of any of the following: (1) Making any material misrepresentation; (2) making any false promise of a character likely to influence, persuade or induce; (3) acting as an agent for more than one party in a transaction without the knowledge of all parties for whom the licensee acts; (4) representing or attempting to represent a real estate broker other than the licensee’s employer or the broker with whom the licensee is affiliated, without the express knowledge and consent of the licensee’s employer or affiliated broker; (5) failing, within a reasonable time, to account for or remit any moneys coming into the licensee’s possession which belong to others; (6) entering into an exclusive listing contract or buyer agency contract which contains a fixed termination date if such contract also provides for an automatic continuation of the period of such contract beyond such date; (7) failing to deliver immediately a copy of any instrument to any party or parties executing the instrument, where such instrument has been prepared by the licensee or under the licensee’s supervision and where such instrument relates to the employment of the licensee or to any matters pertaining to the consummation of a lease, or the purchase, sale or exchange of real property or any other type of real estate transaction in which the licensee may participate as a broker or a salesperson; (8) conviction in a court of competent jurisdiction of forgery, embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud, or other like offense or offenses, provided suspension or revocation under this subdivision shall be subject to the provisions of section 46a-80; (9) collecting compensation in advance of services to be performed and failing, upon demand of the person paying the compensation or the commission, to render an accounting of the use of such money; (10) commingling funds of others with the licensee’s own, or failing to keep funds of others in an escrow or trustee account; (11) any act or conduct which constitutes dishonest, fraudulent or improper dealings; (12) failing to provide the disclosures required by section 20-325c; (13) a violation of any provision of this chapter or any regulation adopted under this chapter. Any fine collected pursuant to this section shall be deposited in the Real Estate Guaranty Fund established pursuant to section 20-324a.

(1953, 1955, S. 2348d; 1957, P.A. 39; 1963, P.A. 100; 1967, P.A. 460, S. 9; P.A. 74-286, S. 1, 3; P.A. 76-26, S. 1, 3; 76-168, S. 2, 4; P.A. 77-614, S. 227, 610; P.A. 83-512, S. 2; P.A. 88-329, S. 10, 15; P.A. 89-347, S. 2; P.A. 90-332, S. 14, 32; P.A. 91-229, S. 11, 19; P.A. 93-354, S. 15, 54; P.A 94-36, S. 41, 42; 94-240, S. 2, 14; P.A. 98-10, S. 16; P.A. 99-231, S. 3, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1963 act added Subdiv. (12); 1967 act amended Subdiv. (12) to make violation of any provision of chapter grounds for revocation or suspension and updated statute deleting references to “commissioner” and substituting “commission”; P.A. 74-286 rewrote Subdiv. (8), replacing convictions within 10 years with convictions within 5 years as ground for suspension or revocation of license and adding “confinement, or probation or parole for such conviction, within five years ...” as ground for suspension or revocation; P.A. 76-26 added provision allowing imposition of fine in addition to or in lieu of suspension or revocation of license for first offense; P.A. 76-168 deleted the words “in performing or attempting to perform any of the actions enumerated in section 20-311”, immediately before Subdiv. (1) and revised Subdiv. (8) limiting suspension or revocation for license for conviction as provided in Sec. 4-61o (later transferred to Sec. 46a-80) rather than using 5-year period as measure of applicability and deleting reference to confinement, probation or parole as measure of applicability; P.A. 77-614 transferred investigatory power from commission to consumer protection department, acting on commission’s request and referred in Subdiv. (12) to regulations “under this chapter” rather than to regulations of commission, effective January 1, 1979; P.A. 83-512 increased the maximum fine from $500 to $1,000; P.A. 88-329 made grounds for suspension or revocation of license and fines for brokers and salesmen applicable to real estate appraisers and residential appraisers, effective July 1, 1989; P.A. 89-347 inserted new Subdiv. (12) re failure to provide the disclosures required by Sec. 20-325c, renumbering former Subdiv. as (13); P.A. 90-332 amended section to include references to the real estate appraisal commission and provisions re certification for general certified and residential certified appraisers; P.A. 91-229 deleted all references to general certified and residential certified appraisers and made technical corrections; P.A. 93-354 deleted references to real estate appraisers, real estate appraisal commission and certification throughout section, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 94-240 made certain changes to the text to make it more gender neutral and increased the maximum fine from $1,000 to $2,000, effective July 1, 1994; P.A. 98-10 made technical changes; P.A. 99-231 added provision that fines collected pursuant to section shall be deposited into Real Estate Guaranty Fund, effective June 29, 1999; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 14 CA 46; 37 CA 777.

Cited. 26 CS 193.

Subdiv. (6):

Cited. 213 C. 612.

Cited. 7 CA 120; 25 CA 51.



Section 20-320a - Referral of any buyer of real property to an attorney or mortgage broker prohibited, when. Suspension or revocation of licenses. Fines.

(a) No real estate broker or real estate salesperson, no person affiliated with such broker or salesperson, and no person engaging in the real estate business may receive a fee, commission or other form of referral fee for the referral of any buyer of real property to (1) an attorney-at-law admitted to practice in this state or any person affiliated with such attorney or (2) any mortgage broker, any lender, as defined in subdivision (5) of section 49-31d, or any person affiliated with such mortgage broker or lender.

(b) The Department of Consumer Protection may, upon the request of the commission or upon the verified complaint in writing of any person, if such complaint, or such complaint together with evidence, documentary or otherwise, presented in connection with such complaint, shall make out a prima facie case, investigate the actions of any real estate broker or real estate salesperson or any person who assumes to act in any of such capacities within this state. The commission may temporarily suspend or permanently revoke any license issued under the provisions of this chapter, and, in addition to or in lieu of such suspension or revocation, may, in its discretion, impose a fine of not more than one thousand dollars for the first offense at any time when, after proceedings as provided in section 20-321, the commission finds that the licensee is guilty of violating any of the provisions of subsection (a) of this section.

(P.A. 94-240, S. 11; P.A. 96-200, S. 14; P.A. 98-10, S. 17; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 96-200 substituted “salesperson” for “salesman”; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-320b - Prohibition against influencing real estate appraisals. Violation, penalty.

(a) A real estate broker or real estate salesperson licensed under this chapter shall not influence residential real estate appraisals. For the purposes of this section, “influence residential real estate appraisals” includes, but is not limited to, refusal or intentional failure to refer a homebuyer, or encouraging other real estate brokers or real estate salespersons not to refer a homebuyer, to a mortgage broker, as defined in section 36a-760, or a lender, as defined in section 36a-760, based solely on the fact that the mortgage broker or lender uses an appraiser who has provided an appraisal reflecting a fair market value estimate that was less than the sale contract price.

(b) Violations of subsection (a) of this section shall be subject to the actions and penalties set forth in section 20-320.

(P.A. 08-176, S. 82.)

History: P.A. 08-176 effective July 1, 2008.



Section 20-321 - Notice and hearing.

Before refusing, suspending or revoking any license or imposing any fine under this chapter, the commission shall give notice and afford an opportunity for hearing as provided in the regulations adopted by the Commissioner of Consumer Protection.

(1953, 1955, S. 2349d; 1967, P.A. 460, S. 10; 1971, P.A. 871, S. 98; P.A. 76-26, S. 2, 3; P.A. 77-614, S. 228, 610; P.A. 90-332, S. 15, 32; P.A. 91-229, S. 12, 19; P.A. 93-354, S. 16, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 18; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1967 act updated statute deleting references to “commissioner” and substituting “commission”; 1971 act made false statement an optional finding where person swears or affirms falsely before the commission and replaced provision for penalty of fine between $25 and $200 and/or imprisonment for up to one year with provision for “penalties provided for false statement”; P.A. 76-26 required notice and opportunity for hearing before “imposing any fine”; P.A. 77-614 replaced lengthy and detailed provisions re notice, hearing, false statement and penalty for false statement with provision requiring notice and opportunity for hearing as provided in regulations of consumer protection commissioner, effective January 1, 1979; P.A. 90-332 amended section to include a reference to the real estate appraisal commission; P.A. 91-229 added “certification” as a requirement for performance of work as a real estate appraiser to comply with federal regulations; P.A. 93-354 deleted reference to real estate appraisal commission and certification, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 37 CA 777.



Section 20-322 - Appeal.

Any person aggrieved by any decision or order of the commission may appeal in accordance with the provisions of section 4-183.

(1953, S. 2350d; 1971, P.A. 179, S. 16; P.A. 76-436, S. 435, 681; P.A. 77-603, S. 82, 125; 77-614, S. 229, 610; P.A. 90-332, S. 16, 32; P.A. 93-354, S. 17, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 19.)

History: 1971 act required that appeals be taken between 12 and 30 days after service rather than to the next or “next but one” return day; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with provision requiring appeals in accordance with Sec. 4-183; P.A. 77-614 deleted reference to appeals on grievances re regulations, effective January 1, 1979; P.A. 90-332 amended section to include a reference to the real estate appraisal commission; P.A. 93-354 deleted reference to real estate appraisal commission, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made a technical change.



Section 20-323 - Revocation of license upon conviction of crime.

Any licensee under this chapter who is convicted of a violation of any of the offenses enumerated in subdivision (8) of section 20-320 shall incur a forfeiture of his license and all moneys that may have been paid for such license. The clerk of any court in which such conviction has been rendered shall forward to the commission without charge a certified copy of such conviction. The commission, upon the receipt of a copy of the judgment of conviction, shall, not later than ten days after such receipt, notify the licensee, in writing, of the revocation of his license. Such notice shall be conclusive of the revocation of such license. Application for reinstatement of such license shall be subject to the provisions of section 46a-80.

(1953, 1955, S. 2354d; P.A. 74-286, S. 2, 3; P.A. 76-168, S. 3, 4; P.A. 90-332, S. 17, 32; P.A. 91-229, S. 13, 19; May Sp. Sess. P.A. 92-11, S. 4, 70; P.A. 93-354, S. 18, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 20.)

History: P.A. 74-286 changed term of ineligibility for license following revocation from 10 to 5 years and made same period applicable with regard to “termination of confinement, probation or parole, whichever is later”; P.A. 76-168 replaced previous provision re term of ineligibility for license following revocation with statement that applications for reinstatement are subject to Sec. 4-61o (later transferred to Sec. 46a-80); P.A. 90-332 added a provision for “appropriate” commission to differentiate between the real estate commission and the real estate appraisal commission and inserted references to certification; P.A. 91-229 added “certification” as a requirement for performance of work as a real estate appraiser to comply with federal regulations; May Sp. Sess. P.A. 92-11 made a technical change; P.A. 93-354 made technical changes reflecting separation of statutory provisions concerning real estate commission and real estate appraisal commission, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes.

Cited. 37 CA 777.



Section 20-324 - Misrepresentation; penalty.

Any person wilfully misrepresenting any fact required to be disclosed in any application or in any other form, paper or document required to be filed with the commission in connection with an application for a license under this chapter shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1953, S. 2355d; P.A. 90-332, S. 18, 32; P.A. 93-354, S. 19, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 21.)

History: P.A. 90-332 added a provision for “appropriate” commission to differentiate between the real estate commission and the real estate appraisal commission and inserted references to certification; P.A. 93-354 deleted reference to real estate appraisal commission and certification, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes.



Section 20-324a - Real Estate Guaranty Fund.

The commission shall establish and maintain a Real Estate Guaranty Fund from which, subject to the provisions of sections 20-324a to 20-324j, inclusive, any person aggrieved by any action of a real estate broker or real estate salesperson, duly licensed in this state under section 20-312, by reason of the embezzlement of money or property, or money or property unlawfully obtained from any person by false pretenses, artifice, trickery or forgery or by reason of any fraud, misrepresentation or deceit by or on the part of any such real estate broker or real estate salesperson or the unlicensed employee of any such real estate broker, may recover, upon approval by the commission of an application brought pursuant to the provisions of section 20-324e, compensation in an amount not exceeding in the aggregate the sum of twenty-five thousand dollars in connection with any one real estate transaction or claim, regardless of the number of persons aggrieved or parcels of real estate involved in such real estate transaction or claim.

(1969, P.A. 525, S. 1; P.A. 82-19; 82-422, S. 10, 14; P.A. 85-124, S. 1; P.A. 95-158, S. 2; P.A. 96-200, S. 15; P.A. 98-10, S. 22.)

History: P.A. 82-19 and P.S. 82-422 both increased the amount a defrauded consumer could recover on a claim from $10,000 to $25,000; P.A. 85-124 provided that compensation may be recovered upon approval by the commission of an application for compensation, rather than upon a court order; P.A. 95-158 added references to “real estate” for clarity to specify the types of transactions and claims applicable under this section; P.A. 96-200 substituted “salesperson” for “salesman”; P.A. 98-10 made a technical change.



Section 20-324b - Fee payable to fund.

Any person who receives a real estate broker’s or real estate salesperson’s license under this chapter for the first time shall pay an additional one-time fee of twenty dollars in addition to all other fees payable, which additional fee shall be credited to the Real Estate Guaranty Fund. The Real Estate Guaranty Fund shall also be credited as provided in sections 20-314 and 20-320.

(1969, P.A. 525, S. 2; P.A. 96-200, S. 16; P.A. 98-10, S. 23; P.A. 99-231, S. 4, 7.)

History: P.A. 96-200 substituted “salesperson” for “salesman”; P.A. 98-10 made technical changes; P.A. 99-231 added provision that fund is to be credited as provided in Secs. 20-314 and 20-320, effective June 29, 1999.



Section 20-324c - Level of guaranty fund. Credits to guaranty fund and General Fund.

The commission shall maintain the Real Estate Guaranty Fund at a level not to exceed five hundred thousand dollars and to this intent moneys received under section 20-324b shall be credited to said fund whenever the fund balance is below five hundred thousand dollars. Any such moneys may be invested or reinvested in the same manner as funds of the state employees retirement system. The interest arising from such investments shall be credited to the Real Estate Guaranty Fund whenever the fund balance is below five hundred thousand dollars, and to the General Fund whenever the fund balance is equal to or greater than five hundred thousand dollars. Any moneys received under section 20-324b not required to maintain the Real Estate Guaranty Fund balance shall be deposited to the General Fund. All moneys in the Real Estate Guaranty Fund in excess of five hundred thousand dollars, shall be transferred by the State Treasurer to the General Fund.

(1969, P.A. 525, S. 3; P.A. 76-212, S. 1, 2; P.A. 89-105; P.A. 90-332, S. 19, 32; P.A. 98-10, S. 24; P.A. 99-231, S. 5, 7.)

History: P.A. 76-212 required that guaranty fund not exceed $275,000 and required credit of moneys received under Sec. 20-324h to fund when balance drops below that level, replacing provision requiring that fund contain minimum of $250,000 and that all moneys received be deposited in guaranty fund, required that interest from investments be credited to general fund rather than guaranty fund and added provision requiring deposit of moneys not needed to maintain guaranty fund and of amount exceeding $275,000 in guaranty fund on May 19, 1976, in general fund; P.A. 89-105 raised the level of the guaranty fund to $500,000; P.A. 90-332 specified the “real estate” commission to differentiate it from the recently created real estate appraisal commission; P.A. 98-10 made technical changes; P.A. 99-231 added provision that required interest arising from investments be credited to the Real Estate Guaranty Fund whenever the balance in the fund is below $500,000, effective June 29, 1999.



Section 20-324d - Limitation of actions.

No application to recover compensation under sections 20-324a to 20-324j, inclusive, which might subsequently result in an order for collection from the Real Estate Guaranty Fund shall be brought later than two years from the final determination of, or expiration of time for appeal in connection with, any judgment.

(1969, P.A. 525, S. 4; P.A. 85-124, S. 4; P.A. 98-10, S. 25.)

History: P.A. 85-124 provided that any application for compensation must be brought within two years from the final determination of, or expiration of appeal rights concerning, any judgment, rather than within two years of the date a cause of action accrued; P.A. 98-10 made a technical change.



Section 20-324e - Procedure.

(a) When any aggrieved person commences any action for a judgment which may result in collection from the Real Estate Guaranty Fund, the aggrieved person shall notify the commission in writing to this effect at the time of the commencement of such action. Such written notice shall toll the time for making application to the commission pursuant to section 20-324d. The commission shall have the right to enter an appearance, intervene in or defend any such action and may waive the required written notice for good cause shown.

(b) When any aggrieved person recovers a valid judgment in the Superior Court against any real estate broker or real estate salesperson or the unlicensed employee of any such real estate broker for loss or damages sustained by reason of the embezzlement of money or property, or money or property unlawfully obtained from any person by false pretenses, artifice, trickery or forgery or by reason of any fraud, misrepresentation or deceit by or on the part of such real estate broker or salesperson or the unlicensed employee of any such real estate broker, such aggrieved person may upon the final determination of, or expiration of time for appeal in connection with, any judgment, apply to the commission for an order directing payment out of the Real Estate Guaranty Fund of the amount unpaid upon the judgment, subject to the limitations stated in section 20-324a and the limitations specified in this section. The license of any such broker or salesperson shall be automatically revoked upon the entry of such judgment.

(c) The commission shall proceed upon such application in a summary manner, and, upon the hearing thereof, the aggrieved person shall be required to show: (1) He is not a spouse of the debtor or the personal representative of such spouse; (2) he has complied with all the requirements of this section; (3) he has obtained a judgment as provided in subsection (b) of this section, stating the amount thereof and the amount owing thereon at the date of the application; (4) he has caused to be issued a writ of execution upon the judgment and the officer executing the same has made a return showing that no personal or real property of the judgment debtor liable to be levied upon in satisfaction of the judgment could be found, or that the amount realized on the sale of them or of such of them as were found, under the execution, was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due on the judgment after application thereon of the amount realized; (5) he has made all reasonable searches and inquiries to ascertain whether the judgment debtor possesses real or personal property or other assets, liable to be sold or applied in satisfaction of the judgment; (6) that by such search he has discovered no personal or real property or other assets liable to be sold or applied, or that he has discovered certain of them, describing them, owned by the judgment debtor and liable to be so applied, and that he has taken all necessary action and proceedings for the realization thereof, and that the amount thereby realized was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due on the judgment after application of the amount realized.

(d) Whenever the aggrieved person satisfies the commission that it is not practicable to comply with one or more of the requirements enumerated in subdivisions (4), (5) and (6) of subsection (c) of this section and that the aggrieved person has taken all reasonable steps to collect the amount of the judgment or the unsatisfied part thereof and has been unable to collect the same, the commission may in its discretion waive such requirements.

(e) The commission shall order payment from the Real Estate Guaranty Fund of any sum it shall find to be payable upon the claim, pursuant to the provisions of and in accordance with the limitations contained in this section and section 20-324a, if the commission is satisfied, upon the hearing, of the truth of all matters required to be shown by the aggrieved person by subsection (c) of this section and that the aggrieved person has fully pursued and exhausted all remedies available to him for recovering the amount awarded by the judgment of the court.

(f) If the commission pays from the Real Estate Guaranty Fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensed real estate broker or real estate salesperson pursuant to an order under subsection (e) of this section, such broker or salesperson shall not be eligible to receive a new license until he has repaid in full, plus interest at a rate to be determined by the commission and which shall reflect current market rates, the amount paid from the fund on his account. A discharge in bankruptcy shall not relieve a person from the penalties and disabilities provided in this subsection.

(g) If, at any time, the money deposited in the Real Estate Guaranty Fund is insufficient to satisfy any duly authorized claim or portion thereof, the commission shall, when sufficient money has been deposited in the fund, satisfy such unpaid claims or portions thereof, in the order that such claims or portions thereof were originally filed, plus accumulated interest at the rate of four per cent a year.

(1969, P.A. 525, S. 5; P.A. 76-436, S. 436, 681; P.A. 78-280, S. 1, 5, 127; P.A. 80-483, S. 88, 186; P.A. 82-422, S. 11, 14; P.A. 85-124, S. 3; P.A. 90-332, S. 20, 32; P.A. 95-158, S. 3; P.A. 96-200, S. 17; P.A. 98-10, S. 26.)

History: P.A. 76-436 replaced references to “court of competent jurisdiction” and to court of common pleas with references to superior court and added reference to judicial districts in Subsec. (b), effective July 1, 1978; P.A. 78-280 deleted reference to counties and replaced specific reference to Hartford county with “judicial district of Hartford-New Britain”; P.A. 80-483 replaced reference to “subsection (a)” in Subsec. (c) with “subsection (b)” and reference to “subsection (b)” in Subsec. (e) with “subsection (c)”; P.A. 82-422 amended section to provide for application by aggrieved person to commission and not court for order directing payment from fund, to provide for automatic revocation of license upon entry of court judgment, and to require interest at current market rates rather than at 4% per year; P.A. 85-124 amended Subsec. (a) by providing that notice to the commission of the commencement of an action tolls the time for the person making application to the commission; P.A. 90-332 specified “real estate” commission to differentiate it from the recently created real estate appraisal commission; P.A. 95-158 amended Subsec. (a) to allow the commission the option of waiving the required written notice for good cause shown; P.A. 96-200 substituted “salesperson” for “salesman”; P.A. 98-10 made technical changes.

Subsec. (a):

When read together with Sec. 20-324g, court construed statute as giving commission only a derivative party status in the plenary action. 189 C. 162.



Section 20-324f - Penalty for false or untrue claim.

Any person filing with the commission any notice, statement or other document required under the provisions of section 20-324e which is false or untrue or contains any material misstatement of fact shall be fined not less than two hundred dollars.

(1969, P.A. 525, S. 6; P.A. 90-332, S. 21, 32; P.A. 98-10, S. 27.)

History: P.A. 90-332 specified “real estate” commission to differentiate it from the recently created real estate appraisal commission; P.A. 98-10 made a technical change.



Section 20-324g - Procedure for commission.

When the commission receives notice, as provided in section 20-324e, it may enter an appearance, file an answer, appear at the court hearing, defend the action or take whatever other action the commission may deem appropriate on the behalf and in the name of the defendant and take recourse through any appropriate method of review or appeal on behalf and in the name of the defendant.

(1969, P.A. 525, S. 7; P.A. 90-332, S. 22, 32; P.A. 98-10, S. 28.)

History: P.A. 90-332 specified “real estate” commission to differentiate it from the recently created real estate appraisal commission; P.A. 98-10 made technical changes.



Section 20-324h - Payment from guaranty fund.

When the commission has caused to be paid from the Real Estate Guaranty Fund any sum to the judgment creditor, the commission shall be subrogated to all of the rights of the judgment creditor up to the amount paid, and the judgment creditor shall assign all of his right, title and interest in the judgment up to such amount paid to the commission, and any amount and interest recovered by the commission on the judgment shall be deposited to the fund.

(1969, P.A. 525, S. 8; P.A. 85-124, S. 2; P.A. 90-332, S. 23, 32; P.A. 98-10, S. 29.)

History: P.A. 85-124 removed the provision that payment from the fund by the commission is triggered by a court order; P.A. 90-332 specified “real estate” commission to differentiate it from the recently created real estate appraisal commission; P.A. 98-10 made technical changes.



Section 20-324i - Regulations.

The Commissioner of Consumer Protection, with the advice and assistance of the commission, may adopt regulations, in accordance with chapter 54, to carry out the provisions of sections 20-324a to 20-324j, inclusive.

(1969, P.A. 525, S. 9; P.A. 77-614, S. 230, 610; P.A. 90-332, S. 24, 32; P.A. 98-10, S. 30; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 77-614 transferred power to make regulations from commission to consumer protection commissioner, retaining commission in an advisory capacity, and substituted “adopt” for “promulgate”, effective January 1, 1979; P.A. 90-332 specified “real estate” commission to differentiate it from the recently created real estate appraisal commission; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-324j - Appeal of commission decision, order or regulation.

Any person aggrieved by any decision, order or regulation of the commission under sections 20-324a to 20-324i, inclusive, may appeal in accordance with the provisions of section 20-322.

(1969, P.A. 525, S. 10; P.A. 90-332, S. 25, 32; P.A. 98-10, S. 31.)

History: P.A. 90-332 specified “real estate” commission to differentiate it from the recently created real estate appraisal commission; P.A. 98-10 made technical changes.



Section 20-324k - Brokers to maintain escrow or trust account for certain moneys held. Disputed deposits.

(a) Each broker licensed under the provisions of this chapter, who in the course of his real estate business receives, accepts and holds any moneys on behalf of any principal, client or other person shall at all times maintain a separate escrow or trust account, distinct from his own account, in a bank of his choice doing business in this state, for the deposit of all such moneys so received by him.

(b) The commission may examine and audit any escrow or trust account maintained by any broker in accordance with the provisions of subsection (a) of this section whenever the commission shall deem such examination and audit necessary.

(c) Any broker who, in the course of his real estate business and in connection with any transaction, accepts from any principal, client or other person any moneys to which he is not personally and legally entitled, including, but not limited to, any down payment, earnest money, deposit, rental money, rental security deposit or other money to be held by him in trust, shall deposit such moneys in his escrow or trust account within three banking days of the date the agreement evidencing such transaction is signed by all necessary parties to such transaction, pending final legal disposition of such moneys in accordance with the instructions of the person legally entitled to such moneys.

(d) Upon motion, the court may order a party to an action who is a broker holding funds in trust in connection with a real estate transaction to deposit with the court certified funds in an amount not to exceed the funds held in trust. Conditioned upon the receipt of such certified funds, the court shall also order the dismissal of any claim against the broker which claim is based solely on the broker’s role as stakeholder of such funds.

(e) Any broker who wilfully violates any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than six months or both.

(1971, P.A. 359, S. 1–4; P.A. 83-512, S. 1; P.A. 87-63, S. 1, 2; 87-589, S. 26, 87; P.A. 96-105; P.A. 98-10, S. 32.)

History: P.A. 83-512 amended Subsec. (d) to increase the maximum fine from $500 to $1,000; P.A. 87-63 amended Subsec. (c) to require the deposit of moneys in the escrow or trust account within three banking days of the date the agreement evidencing the transaction is signed by all the parties; P.A. 87-589 made technical change in Subsec. (c); P.A. 96-105 inserted new Subsec. (d) to allow court orders re broker-held funds, relettering former Subsec. as (e); P.A. 98-10 made technical changes.

See Sec. 8-265f re program for use of interest earned on real estate broker escrow or trust accounts for mortgage assistance for first-time buyers.



Section 20-325 - Engaging in business without license.

Any person who engages in the business of a real estate broker or real estate salesperson without obtaining a license as provided in this chapter shall be fined not more than one thousand dollars or imprisoned not more than six months or both, and shall be ineligible to obtain a license for one year from the date of conviction of such offense, except that the commission, in its discretion, may grant a license to such person within such one-year period upon application and after a hearing on such application.

(1953, 1955, S. 2356d; 1957, P.A. 62, S. 1; P.A. 83-512, S. 3; P.A. 88-329, S. 11, 15; P.A. 90-332, S. 26, 32; P.A. 91-229, S. 14, 19; P.A. 93-354, S. 20, 54; P.A. 94-36, S. 41, 42; P.A. 96-200, S. 18; P.A. 98-10, S. 33.)

History: P.A. 83-512 increased the maximum fine from $500 to $1,000; P.A. 88-329 made penalty for engaging in business without a license applicable to real estate appraisers and residential appraisers, and added a new Subsec. (b) prohibiting persons not licensed from representing themselves as licensed real estate appraisers or residential appraisers, effective July 1, 1989; P.A. 90-332 amended section to include references to the real estate commission and the real estate appraisal commission and to add provisions re certification for general certified and residential certified appraisers; P.A. 91-229 deleted all references to general certified and residential certified appraisers; P.A. 93-354 deleted former Subsec. (b) prohibiting person who is not licensed or certified appraiser from representing himself as one and imposing penalty for violation of provisions, deleting references to real estate appraisal commission and to certification and making necessary technical changes in remaining provisions, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 96-200 substituted “salesperson” for “salesman”; P.A. 98-10 made technical changes.



Section 20-325a - Actions to recover commissions arising out of real estate transactions. Real estate broker’s lien for real property. Claim for lien. Provisions re commercial real estate transactions.

(a) No person who is not licensed under the provisions of this chapter, and who was not so licensed at the time the person performed the acts or rendered the services for which recovery is sought, shall commence or bring any action in any court of this state, after October 1, 1971, to recover any commission, compensation or other payment with respect to any act done or service rendered by the person, the doing or rendering of which is prohibited under the provisions of this chapter except by persons duly licensed under this chapter.

(b) No person, licensed under the provisions of this chapter, shall commence or bring any action with respect to any acts done or services rendered after October 1, 1995, as set forth in subsection (a), unless the acts or services were rendered pursuant to a contract or authorization from the person for whom the acts were done or services rendered. To satisfy the requirements of this subsection any contract or authorization shall: (1) Be in writing, (2) contain the names and addresses of the real estate broker performing the services and the name of the person or persons for whom the acts were done or services rendered, (3) show the date on which such contract was entered into or such authorization given, (4) contain the conditions of such contract or authorization, (5) be signed by the real estate broker or the real estate broker’s authorized agent, (6) if such contract or authorization pertains to any real property, include the following statement: “THE REAL ESTATE BROKER MAY BE ENTITLED TO CERTAIN LIEN RIGHTS PURSUANT TO SECTION 20-325a OF THE CONNECTICUT GENERAL STATUTES”, and (7) be signed by the person or persons for whom the acts were done or services rendered or by an agent authorized to act on behalf of such person or persons, pursuant to a written document executed in the manner provided for conveyances in section 47-5, except, if the acts to be done or services rendered involve a listing contract for the sale of land containing any building or structure occupied or intended to be occupied by no more than four families, the listing contract shall be signed by the owner of the real estate or by an agent authorized to act on behalf of such owner pursuant to a written document executed in the manner provided for conveyances in section 47-5.

(c) Notwithstanding the provisions of subsection (b) of this section, no person licensed under the provisions of this chapter shall commence or bring any action with respect to any acts done or services rendered after October 1, 2000, in a commercial real estate transaction, unless the acts or services were rendered pursuant to (1) a contract or authorization meeting the requirements of subsection (b) of this section, or (2) a memorandum, letter or other writing stating for whom the licensee will act or has acted, signed by the party for whom the licensee will act or has acted in the commercial real estate transaction, the duration of the authorization and the amount of any compensation payable to the licensee, provided (A) the licensee provides written notice to the party, substantially similar to the following: “THE REAL ESTATE BROKER MAY BE ENTITLED TO CERTAIN LIEN RIGHTS PURSUANT TO SECTION 20-325a OF THE CONNECTICUT GENERAL STATUTES”, and (B) the notice is provided at or before the execution of the contract, authorization, memorandum, letter or other writing, and may be made part of the contract, authorization, memorandum, letter or other writing.

(d) Nothing in subsection (a) of this section, subdivisions (2) to (7), inclusive, of subsection (b) of this section or subsection (c) of this section shall prevent any licensee from recovering any commission, compensation or other payment with respect to any acts done or services rendered, if it would be inequitable to deny such recovery and the licensee (1) has substantially complied with subdivisions (2) to (7), inclusive, of subsection (b) of this section or (2) with respect to a commercial real estate transaction, has substantially complied with subdivisions (2) to (6), inclusive, of subsection (b) of this section or subdivision (2) of subsection (c) of this section.

(e) A licensed real estate broker who has performed acts or rendered services relating to real property upon terms provided for in a written contract or agreement between the broker and the owner or buyer for whom such acts were done or services rendered shall have a lien upon such real property. The lien shall be in the amount of the compensation agreed upon by the broker and the owner or buyer for whom such acts were performed or services rendered.

(f) Except as provided in subsections (g), (h) and (i) of this section, the lien provided for in this section shall not attach until the broker is entitled to compensation, without any contingencies, other than closing or transfer of title, under the terms set forth in the written listing or buyer representation contract and the broker has recorded the claim for lien prior to the actual conveyance or lease of such real property with the town clerk of the town where such property is located.

(g) Except as provided in subsection (h) of this section, when a broker is entitled to compensation in installments, a portion of which is due only after the conveyance or lease of the real property, any claim for lien for those payments due after the conveyance or lease may be recorded at any time subsequent to the conveyance or lease of the real property and prior to the date on which the payment is due but shall only be effective as a claim for lien against the real property to the extent moneys are still owed to the transferor or lessor by the transferee or lessee. A single claim for lien recorded prior to conveyance or lease of the real property claiming all moneys due under an installment payment agreement shall not be valid or enforceable as it pertains to payments due after the conveyance or lease. The lien shall attach as of the recording of the claim for lien.

(h) In the case of a lease for real property where the broker’s compensation will not be paid in installments, the claim for lien must be recorded no later than thirty days after the tenant takes possession of the leased premises unless written notice of the intended signing of the lease is delivered to the broker entitled to claim a lien by registered or certified mail, return receipt requested, or by personal service, at least ten days prior to the date of the intended signing of the lease for the real property in which case the claim for lien must be recorded before the date indicated for the signing of the lease in the notice delivered to the broker. The lien shall attach as of the recording of the claim for lien.

(i) If a broker’s written contract for payment is with a prospective buyer, then the lien shall attach only after the prospective buyer accepts the conveyance or lease of the real property and the claim for lien is recorded by the broker with the town clerk of the town in which the property is located. Any claim for lien shall be filed by the broker no later than thirty days after the conveyance or the tenant takes possession of the real property.

(j) The broker shall serve a copy of the claim for lien on the owner of the real property. Service shall be made by mailing a copy of the claim for lien by registered or certified mail, return receipt requested, or by personal service upon the owner by any indifferent person, state marshal or other proper officer, by leaving with such owner or at the owner’s usual place of abode a true and attested copy thereof. A copy of the claim for lien may be served at the same time as the notice required by subsection (r) of this section. The broker’s lien shall be void and unenforceable if recording does not occur within the time period and in the manner required by this section.

(k) (1) A broker may bring suit to enforce a claim for lien in the superior court in the judicial district where the real property is located by filing a complaint and sworn affidavit that the claim for lien has been recorded in accordance with this section.

(2) A person claiming a lien shall, unless the claim is based upon an option to purchase the real property, within one year after recording the claim for lien, commence foreclosure by filing a complaint. Failure to commence foreclosure within one year after recording the lien shall extinguish the lien. No subsequent claim for lien may be given for the same claim nor may that claim be asserted in any proceedings under this section.

(3) A person claiming a lien based upon an option to purchase real property shall, within six months after the conveyance or lease of the real property under the exercise of the option to purchase, commence foreclosure by filing a complaint and a sworn affidavit that the claim for lien has been recorded in accordance with this section. Failure to commence foreclosure within six months after the conveyance or lease shall extinguish the claim for lien. No subsequent claim for lien may be given for the same claim nor may that claim be asserted in any proceedings under this section.

(4) The plaintiff shall issue summons and provide service as in actions to foreclose a mortgage. When any defendant resides out of the state or is temporarily located out of the state, or on inquiry cannot be found, or is concealed within this state so that process cannot be served on that defendant, the plaintiff shall cause a notice to be given to that defendant, or cause a copy of the complaint to be served upon that defendant, in the manner and upon the same conditions as in actions to foreclose a mortgage. Except as otherwise provided in this section, all liens claimed under this section shall be foreclosed in the manner in which mortgage foreclosures are conducted.

(l) The claim for lien shall state the name of the claimant, the name of the owner, a description of the real property upon which the lien is being claimed, the amount for which the lien is claimed, and the real estate license number of the broker. The claim for lien shall contain a sworn statement by the signatory that the information contained in the notice is true and accurate to the knowledge of the signatory. The claim for lien shall be signed by the broker or the real estate broker’s authorized agent.

(m) Whenever a claim for lien has been recorded with the town clerk and a condition occurs that would preclude the broker from receiving compensation under the terms of the broker’s written contract or agreement, the broker shall provide within thirty days of demand to the owner of record a written release or satisfaction of the lien.

(n) Upon written demand of the owner or the owner’s authorized agent, served on the broker claiming the lien requiring suit to be commenced to enforce the lien, a suit shall be commenced within forty-five days thereafter or the claim for lien shall be extinguished. Service of any such written demand shall be by registered or certified mail, return receipt requested, or by personal service upon the broker by any indifferent person, state marshal or other proper officer, by leaving with such broker or at the broker’s usual place of abode a true and attested copy thereof.

(o) Whenever a claim for lien has been recorded with the town clerk and is paid, or where there is failure to foreclose to enforce the lien within the time provided by this section, the broker shall acknowledge satisfaction or release the claim for lien, in writing, on written demand of the owner within thirty days after payment or expiration of the time in which to commence foreclosure on the lien.

(p) Except as otherwise provided in this section, whenever a claim for lien has been recorded with the town clerk that would prevent the closing of a conveyance or lease, an escrow account shall be established from the proceeds of the conveyance or lease in the amount of the compensation agreed upon by the parties. Upon the establishment of the escrow account the broker shall immediately release the claim for lien. The establishment of an escrow account, as provided for in this section, shall not be the sole cause for the owner to refuse to complete the conveyance or lease. The moneys shall be held in escrow by the attorney for the lessor in the case of a lease for real property, and by the attorney for the owner in the case of the actual conveyance or lease of such real property, until the parties’ rights to the escrowed moneys have been determined by the written contract or agreement of the parties, a determination by the Superior Court, or some other process which may be agreed to by the parties. When there are sufficient funds in the amount of the claimed lien, there shall be a release of the claim for lien which would allow completion of the conveyance or lease on such terms as are acceptable to the parties involved in the conveyance or lease. If the proceeds from the conveyance or lease are insufficient to release all liens claimed against the real property, including the broker’s claim for lien, then the parties are not required to establish the escrow account under this section.

(q) The provisions of subsections (a) and (b) of this section shall not apply to any (1) person excepted from the provisions of this chapter by section 20-329 with respect to any acts performed by the person which are included in such exception; or (2) real estate broker or real estate salesperson who has provided services to the federal government, any political subdivision thereof, or any corporation, institution or quasi-governmental agency chartered by the federal government.

(r) No broker is entitled to claim any lien under this section unless (1) after the broker is entitled to compensation, without contingencies other than closing or transfer of title, under the terms set forth in the written contract and not later than three days prior to the later of the date of the conveyance or lease as set forth in the real estate sales contract or lease or the actual date of the conveyance or the date when the tenant takes possession, the broker gives written notice of the claim for lien to the owner of the real property and to the prospective buyer or tenant that the broker is entitled to compensation under the terms set forth in the written contract and intends to claim a lien on the real property, or (2) the broker is unable to give written notice pursuant to subdivision (1) of this subsection because the identity of the prospective buyer or tenant cannot be ascertained by the broker after due diligence and reasonable effort. The notice shall be served upon the owner and upon the prospective buyer or tenant by any indifferent person, state marshal or other proper officer, by leaving with such owner and prospective buyer or at their usual places of abode a true and attested copy thereof. When there are two or more owners, or two or more prospective buyers, the notice shall be served on each owner and on each prospective buyer unless the identity of the prospective buyer cannot be ascertained by the broker after due diligence and reasonable effort.

(1971, P.A. 378, S. 1–3; 1972, P.A. 175; P.A. 73-29; P.A. 84-137; P.A. 85-166, S. 1, 2; P.A. 93-355, S. 1; P.A. 94-240, S. 3, 14; P.A. 95-164; 95-186, S. 1; P.A. 00-21, S. 1; 00-99, S. 58, 154; 00-160, S. 2; P.A. 02-24, S. 12, 13; P.A. 04-131, S. 1.)

History: 1972 act deleted word “such” in Subsec. (b) modifying “person”, “action” and “acts”; P.A. 73-29 made Subsec. (b) applicable to persons “licensed under the provisions of this chapter” and added phrase “as set forth in subsection (a)”; P.A. 84-137 amended Subsec. (b) to require that the authorization or contract be signed by the seller or his duly authorized agent and the broker or his authorized agent rather than by the “parties thereto”; P.A. 85-166 amended Subsec. (b) to require that the contract or authorization be signed by the owner, rather than the seller, and clarified the scope of authority of any agent permitted to act on his behalf; P.A. 93-355 added provisions re real estate broker’s liens on commercial real property as Subsec. (b)(6) and Subsecs. (c) to (n), inclusive, and Subsec. (p), relettering former Subsec. (c) as (o); P.A. 94-240 amended Subsec. (b) by requiring that contract be signed by the real estate broker or the broker’s authorized agent, added a new Subsec. (b)(6) requiring a lien rights statement to be included in a commercial real property contract or authorization and (b)(7) requiring the listing contract for the sale of real estate be signed by the owner of the property or an agent authorized to act on his behalf, inserted new Subsec. (c) regarding the recovery of commission, compensation or other payment with respect to acts done or services rendered if the broker has substantially complied, relettered the remaining Subsecs., redefined “commercial real property” in Subsec. (d), added a provision in Subsec. (i) regarding the service of a claim for lien and made minor changes for clarity, effective July 1, 1994; P.A. 95-164 amended Subsec. (b)(7) to eliminate the requirement that the listing contract for the sale of real estate be signed by the owner of the property or an agent authorized to act on his behalf and substituted a provision requiring a signature by the person or persons for whom the acts were done or services rendered, except in the sale of land intended for residential use, in which case the owner of the real estate or an authorized agent is required to sign the contract; P.A. 95-186 amended Subsec. (b) by changing the applicable date from July 1, 1994, to October 1, 1995, deleted references to “commercial real property” and substitute “any real property” in Subsecs. (b), (d) to (k), inclusive, (o) and (q), in Subsec. (d) deleted definition of “commercial real property” and in Subsec. (h) made a technical correction by changing the reference to “(8)” to “(q)”; P.A. 00-21 amended Subsecs. (a), (b) and (c) by substituting “the person” for “him” and “he” and substituting “with respect to” for “in respect of”; P.A. 00-99 replaced references to sheriff with state marshal in former Subsecs. (i), (m) and (q), redesignated as Subsecs. (j), (n) and (r), effective December 1, 2000; P.A. 00-160 deleted reference to Sec. 20-325a(d) in Subsec. (b), inserted new Subsec. (c) re commercial real estate transactions, redesignated former Subsecs. (c) to (q), inclusive, as Subsecs. (d) to (r), respectively, amended Subsec. (d) to insert proviso re inequity of denying recovery and provisions re substantial compliance with certain provisions of section with respect to commercial real estate transaction, substituted “owner or buyer” for “owner” in Subsec. (e), amended Subsec. (f) to substitute “written listing or buyer representation contract” for “written contract”, amended Subsec. (r) to require written notice after the later of the conveyance date set forth in the contract or lease or the actual date of conveyance or date when the tenant takes possession, and substituted “with respect to” for “in respect of” in Subsecs. (a), (b) and (d) and made other technical changes throughout the section; P.A. 02-24 amended Subsec. (b)(7) to provide that the listing contract be signed for acts or services that involve a listing contract, and made technical changes in Subsecs. (c) and (r); P.A. 04-131 amended Subsec. (g) to delete “from the owner of real property” re broker entitled to compensation and referenced the lessor or lessee re moneys still owed, amended Subsec. (h) to add “where the broker’s compensation will not be paid in installments”, amended Subsec. (k) to add Subdiv. designators (1) to (4), inclusive, and amended Subdiv. (3) to add “real property” re purchase and substitute “six months after the conveyance or lease” for “this time”, amended Subsec. (l) to allow claim for lien to be signed by real estate broker’s authorized agent, inserted Subdiv. designators (1) and (2) in Subsec. (q), amended Subsec. (r) to insert Subdiv. designators (1) and (2), insert in Subdiv. (2) an exception if broker is unable to give written notice because identity cannot be ascertained after due diligence and reasonable effort, make conforming changes and substitute “prospective buyer” for “buyer”, and made technical changes in Subsecs. (e), (i), (k), (n), (p), (q), and (r).

See Sec. 20-325e re hearings re commercial real property claims for liens, foreclosures and judicial intervention.

See Sec. 20-325k re commissions on commercial real estate lease transactions.

Cited. 6 CA 720; 7 CA 709; 9 CA 293. Agreement between brokers is not subject to requirements of statute. 11 CA 557. Cited. 13 CA 527; 17 CA 294; 24 CA 250; 25 CA 51; 28 CA 563; 31 CA 682; 35 CA 31; 36 CA 653. Requirements of statute mandatory except where equitable estoppel applies and real estate broker believed the contract was validly extended. 50 CA 640. Trial court’s determination that plaintiff had not established the statutorily required inequity in denying recovery of commission was not clearly erroneous or an abuse of discretion. 69 CA 220. Electronic mail correspondence that identified obligation to compensate realtor for services and contained names of both real estate broker and person for whom services were rendered and that was signed by such person complied with requirements of section. 133 CA 445.

Section acts as a restriction on the conduct of an occupation which, were it not for statute, would be allowed, and must be strictly construed. 35 CS 220. Cited. 38 CS 509; 41 CS 225.

Subsec. (a):

Cited. 215 C. 316; 218 C. 396. Although section sets forth a necessary condition for filing action to recover a commission, namely, that person filing action be licensed under chapter’s provisions, compliance with that condition is not, in and of itself, sufficient to permit recovery. 266 C. 572.

Cited. 3 CA 675; 5 CA 76.

Subsec. (b):

Cited. 178 C. 381; 184 C. 228; 185 C. 463; 186 C. 74. Requirements of section apply to listing contract, not sales contract. 186 C. 237. Cited. 189 C. 52. Requirements of statute concerning actions to recover real estate commissions are not applicable to action by real estate salesman seeking a share of commissions from his employer. 190 C. 808. Cited. 197 C. 264; 213 C. 612. “Owner” as used in Subsec. refers to owner of the property interest that is the subject of the listing agreement. 232 C. 645. Requirement that the agent signatory to a listing agreement be authorized by written document to act on behalf of the owner applies where owner may act individually or through an agent and chooses to act through an agent. 258 C. 121.

Cited. 7 CA 120; 8 CA 371; 9 CA 87. Subdiv. (4): Location and price of units not necessary in order to state “conditioning of such contract or authorization” in this instance where owner reserved right to determine price and specific unit. Id., 293. Cited. 23 CA 688. Listing agreement was unenforceable because it was not in strict compliance with statute and did not reflect any authorization for general partners to sign as agents authorized to act on behalf of the owner; statute, as amended by P.A. 94-240 which permits recovery of commissions in cases of substantial compliance with statute, applies prospectively only because there is no clear and unequivocal language in act or legislative history that supports an inference in favor of retrospective application. 56 CA 815. Where listing agreement was mistakenly filled in but was nevertheless signed by the authorized agent of the broker, held that agreement complied with section. 75 CA 546. Subdiv. (7): Although decedent had not signed the listing agreement, by application of exception set forth in Subsec. (d), plaintiff was not precluded from recovering real estate commission. 124 CA 752.

Separate documents, rather than a single contract, may collectively meet statutory requirements of Subsec. 35 CS 24. Cited. Id., 220. Action by broker to recover commission prohibited due to failure to comply with requirement that addresses of all parties be contained in contract. Id., 617. Merely obtaining a binding executory contract is insufficient to entitle broker to a commission where the commission was expressly made dependent upon the actual sale of the property. 36 CS 532. Subdiv. (4): Broker was not entitled to a commission where the listing agreement made the commission conditional upon the actual consummation of the sales transaction and the sale never took place. Id. Cited. 37 CS 703; 38 CS 703. Legislature in enacting statute made no distinction between straight real estate sales and those integrated with commercial transactions. 39 CS 95.

Subsec. (d):

Substantial compliance allowance under Subsec. contemplates written agreements only. 287 C. 706.

On basis of Subsec., it would be inequitable to deny plaintiff recovery on basis of mistaken name of the partnership in an exclusive agreement with respect to commercial real property. 88 CA 445.



Section 20-325b - Certain real estate agreements to contain notice regarding commissions. Requirements.

Each written agreement which fixes the compensation to be paid to a real estate broker for the sale, lease or purchase of real property shall contain the following statement in not less than ten point boldface type or in a manner which otherwise stands out significantly from the text immediately preceding any provision of such agreement relating to compensation of the broker:

“NOTICE: THE AMOUNT OR RATE OF REAL ESTATE BROKER COMPENSATION IS NOT FIXED BY LAW. IT IS SET BY EACH BROKER INDIVIDUALLY AND MAY BE NEGOTIABLE BETWEEN YOU AND THE BROKER.”

(P.A. 80-99, S. 1, 2; P.A. 81-178, S. 2, 3; P.A. 94-240, S. 4, 14.)

History: P.A. 81-178 provided that real estate agreements may include the required notice in a conspicuous manner rather than use ten-point boldface type; P.A. 94-240 applied section to compensation for lease or purchase properties, substituted “broker compensation” for “commissions” and made certain minor technical corrections for clarity, effective July 1, 1994.

Cited. 7 CA 570; 13 CA 527.

Cited. 41 CS 225.



Section 20-325c - Real estate broker or salesperson acting as mortgage broker.

(a) As used in this section “residential real property” means one to four-family residential real estate located in this state.

(b) Notwithstanding any provision of the general statutes to the contrary, no real estate broker or real estate salesperson, and no person affiliated with such broker or salesperson, who receives a fee, commission or other valuable consideration for the sale of residential real property, may receive a fee, commission or other valuable consideration for negotiating, soliciting, arranging, placing or finding a first mortgage loan for the buyer in connection with the same sale unless disclosure is made in accordance with the provisions of subsection (c) of this section. Any fee, commission or other valuable consideration received by such broker or salesperson for negotiating, soliciting, arranging, placing or finding a first mortgage loan shall (1) be related to the services actually performed, as determined by the Banking Commissioner by regulations adopted pursuant to chapter 54, (2) not be imposed for the referral of the buyer to the mortgage lender by such broker or salesperson, and (3) be paid directly to the broker or salesperson by the buyer rather than from the mortgage loan proceeds at the time of closing.

(c) Any disclosure made pursuant to subsection (b) of this section shall be made to and acknowledged by the buyer prior to the time the buyer signs a contract with the real estate broker or salesperson for mortgage brokering services. Such disclosure shall include the following notice printed in at least ten-point boldface capital letters:

I UNDERSTAND THAT THE REAL ESTATE BROKER OR SALESPERSON IN THIS TRANSACTION HAS OFFERED TO ASSIST ME IN FINDING A MORTGAGE LOAN. ADDITIONALLY, I UNDERSTAND THAT THIS REAL ESTATE BROKER OR SALESPERSON DOES NOT REPRESENT ANY PARTICULAR MORTGAGE LENDER AND WILL ATTEMPT TO OBTAIN THE BEST TERMS AVAILABLE WITHIN THE MORTGAGE LOAN MARKET FOR MY SPECIFIC HOME FINANCING NEEDS. IF THE REAL ESTATE BROKER OR SALESPERSON DOES NOT FULFILL HIS FIDUCIARY OBLIGATION I MAY FILE A COMPLAINT WITH THE DEPARTMENT OF BANKING. I ALSO UNDERSTAND THAT I MAY ATTEMPT TO FIND A MORTGAGE LOAN TO FINANCE THE PURCHASE OF MY HOME WITHOUT THE ASSISTANCE OF THE REAL ESTATE BROKER OR SALESPERSON IN WHICH CASE I WILL NOT BE OBLIGATED TO PAY A FEE TO THE REAL ESTATE BROKER OR SALESPERSON.

(d) No mortgage lender may refuse to close a mortgage loan secured by residential real property because the buyer has not paid a fee, commission or other valuable consideration to a real estate broker or salesperson for negotiating, soliciting, arranging, placing or finding the first mortgage loan.

(P.A. 89-347, S. 1; P.A. 94-240, S. 5, 14; P.A. 98-10, S. 34; P.A. 03-84, S. 16.)

History: P.A. 94-240 made certain changes to the text to make it more gender neutral, effective July 1, 1994; P.A. 98-10 made technical changes in Subsec. (b); P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (b), effective June 3, 2003.



Section 20-325d - Disclosure of representation.

On and after January 1, 1995, a real estate broker or real estate salesperson licensed under this chapter, who is acting as an agent of the seller or lessor, shall make a written disclosure of whom he represents in a real estate transaction to prospective purchasers and lessees at the beginning of the first personal meeting concerning the prospective purchaser’s or lessee’s specific needs, unless such prospective purchaser or lessee is represented by another real estate broker or real estate salesperson licensed under this chapter. Such disclosure shall be signed by the prospective purchaser or lessee and attached to any offer or agreement to purchase or lease signed by the prospective purchaser or lessee. Whenever any real estate broker or real estate salesperson intends to act as an agent for the prospective purchaser or lessee, he shall disclose such intended representation to the seller or lessor at the beginning of the first personal meeting with the seller or lessor concerning the seller’s or lessor’s real property, unless such seller or lessor is represented by another real estate broker or real estate salesperson licensed under this chapter. On or before January 1, 1995, the Commissioner of Consumer Protection, shall adopt such regulations in accordance with chapter 54 as the commissioner deems necessary to carry out the provisions of this section.

(P.A. 90-306, S. 1, 15; P.A. 94-240, S. 6, 14; P.A. 97-41; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 94-240 required that beginning January 1, 1995, salespersons acting on behalf of lessors shall make a written disclosure of who is represented in a real estate transaction and require this disclosure at the beginning of the first personal meeting concerning the prospective purchaser’s or lessee’s specific needs and if salesperson intends to represent the purchaser or lessee he shall disclosure such intended representation at the beginning of the first personal meeting with the seller or lessor or the seller’s or lessor’s agent, effective July 1, 1994; P.A. 97-41 added exception re disclosure when prospective purchaser or lessee is represented by licensed real estate broker or salesperson, deleting references to seller’s or lessor’s agent; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-325e - Hearings re real property claims for liens. Foreclosures. Judicial intervention.

(a) Whenever one or more real property claims for liens are placed upon any real estate pursuant to section 20-325a, the owner of the real estate, if no action to foreclose the claim is then pending before any court, may make application, together with a proposed order and summons, to the superior court for the judicial district in which the lien may be foreclosed under the provisions of section 20-325a or to any judge thereof, that a hearing or hearings be held to determine whether the claim for lien or liens should be discharged or reduced. The court or judge shall thereupon order reasonable notice of the application to be given to the lienor or lienors named therein and, if the application is not made by all owners of the real estate as may appear of record, shall order reasonable notice of the application to be given to all other such owners, and shall set a date or dates for the hearing or hearings to be held thereon. If the lienor or lienors or any owner entitled to notice is not a resident of this state, the notice shall be given by personal service, registered or certified mail, publication or such other method as the court or judge shall direct. At least four days’ notice shall be given to the lienor, lienors or owners entitled to notice prior to the date of the hearing.

(b) The application, order and summons shall be substantially in the following form:

APPLICATION FOR DISCHARGE OR
REDUCTION OF REAL PROPERTY
CLAIM FOR LIEN

To the .... Court of ....

The undersigned represents:

1. That .... is the owner of the real estate described in Schedule A attached hereto.

2. That the names and addresses of all other owners of record of such real estate are as follows:

3. That on or about ...., (date) ...., (name of lienor) of .... (address of lienor) placed a real property claim for lien on such real estate and gave notice thereof.

4. That there is not probable cause to sustain the validity of such claim for lien (or: That such claim for lien is excessive).

5. That the applicant seeks an order for discharge (or reduction) of such claim for lien.

Name of Applicant

By ....

Attorney

ORDER

The above application having been presented to the court, it is hereby ordered, that a hearing be held thereon at .... a.m. and that the applicant give notice to the following persons: (Names and addresses of persons entitled to notice) of the pendency of said application and of the time when it will be heard by causing a true and attested copy of the application, and of this order to be served upon such persons by some proper officer or indifferent person on or before .... and that due return of such notice be made to this court.

Dated at .... this .... day of .... 20...

SUMMONS

To the state marshal of the county of .... or either constable of the town of ...., in said county,

Greeting:

By authority of the state of Connecticut, you are hereby commanded to serve a true and attested copy of the above application and order upon ...., of .... by leaving the same in such person’s hands or at such person’s usual place of abode (or such other notice as ordered by the court) on or before .....

Hereof fail not but due service and return make.

Dated at .... this .... day of .... 20...

Commissioner of the Superior Court

(1) The clerk upon receipt of all the documents in duplicate, if the clerk finds them to be in proper form, shall fix a date for a hearing on the application and sign the order of hearing and notice. An entry fee of twenty dollars shall then be collected and a copy of the original document shall be placed in the court file.

(2) The clerk shall deliver to the applicant’s attorney the original of the documents for service. Service having been made, the original documents shall be returned to the court with the endorsement by the officer of such officer’s actions.

(c) If an action for foreclosure of the claim for lien is pending before any court, any party to that action may at any time prior to trial, unless an application under subsection (a) of this section has previously been ruled upon, move that the claim for lien be discharged or reduced.

(d) No more than one application under subsection (a) of this section or motion under subsection (c) of this section shall be ruled upon with respect to any single real property claim for lien, except that this subsection shall not preclude an application or motion by a person not given notice of the prior application or not a party to the action at the time the prior motion was ruled upon.

(P.A. 93-355, S. 2; P.A. 95-186, S. 2; P.A. 98-10, S. 35; P.A. 00-99, S. 59, 154; P.A. 01-195, S. 23, 181.)

History: P.A. 95-186 deleted references to “commercial” real property; P.A. 98-10 made a technical change in Subsec. (d); P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (b), effective December 1, 2000 (Revisor’s note: In 2001 the references in Subsec. (b) of this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 01-195 made technical changes in Subsec. (b) for purposes of gender neutrality, effective July 11, 2001.



Section 20-325f - Broker subagency. Written consent of client required. Vicarious liability of principal.

No real estate broker shall make any unilateral offer of subagency or agree to compensate, appoint, employ, cooperate with or otherwise affiliate with a subagent for the sale or purchase of real property without the informed written consent of the person whom the real estate broker represents. Such written consent shall contain the name and real estate license number of the real estate broker to be appointed as the subagent and shall contain a statement notifying the person whom the real estate broker represents that the law imposes vicarious liability on the principal for the acts of the subagent.

(P.A. 96-159, S. 1, 4; P.A. 98-27, S. 1.)

History: P.A. 96-159 effective June 1, 1997, and applicable to all listing and buyer representation agreements executed on or after that date; P.A. 98-27 substituted “whom” for “for whom”.



Section 20-325g - Dual agency consent agreements. Conclusive presumption of informed consent.

There shall be a conclusive presumption that a person has given informed consent to a dual agency relationship with a real estate broker if that person executes a written consent in the following form prior to executing any contract or agreement for the purchase, sale or lease of real estate:

DUAL AGENCY CONSENT AGREEMENT

Property Address: ....

Seller(s) or Landlord(s): ....

Buyer(s) or Tenant(s): ....

(1) This Dual Agency Consent Agreement is an addendum to and make part of (check all that apply):

( ) Listing Agreement dated .... between brokerage firm and seller or landlord.

( ) Buyer or tenant agency agreement dated .... between brokerage firm and buyer or tenant.

(2) Seller and buyer (or landlord and tenant, as the case may be) hereby acknowledge and agree that .... (name of brokerage firm) is representing both buyer and seller (or landlord and tenant, as the case may be) in the purchase and sale (or lease) of the above referenced property and that brokerage firm has been and is now the agent of both seller and buyer (or landlord and tenant, as the case may be). Seller and buyer (or landlord and tenant, as the case may be) have both consented to and hereby confirm their consent to this dual representation.

(3) Seller and buyer (or landlord and tenant, as the case may be) agree: (A) The brokerage firm shall not be required to and shall not disclose to either buyer or seller (or landlord or tenant, as the case may be) any personal, financial or other confidential information to such other party without the express written consent of the party whose information is disclosed, other than information related to material property defects which are known to the brokerage firm and other information the brokerage firm is required to disclose by law. (B) The brokerage firm may not disclose: (i) To the buyer that the seller (landlord) will accept less than the asking or listed price, unless otherwise instructed to do so in writing by the seller (landlord); (ii) to the seller (landlord) that the buyer (tenant) can or will pay a price greater than the price submitted in a written offer to the seller (landlord), unless otherwise instructed to do so in writing by the buyer (tenant); (iii) the motivation of the seller or buyer (or landlord or tenant, as the case may be) for selling, buying or leasing property, unless otherwise instructed in writing by the respective party; or (iv) that a seller or buyer will agree to financing terms other than those offered, unless instructed in writing by the respective party.

(4) Property information available through the multiple listing service or otherwise, including listed and sold properties, which has been requested by either the seller or the buyer (or landlord or tenant, as the case may be) shall be disclosed to both seller and buyer (or landlord and tenant, as the case may be).

(5) Both parties are advised to seek competent legal and tax advice with regard to this transaction, and with regard to all documents executed in connection with this transaction, including this Dual Agency Consent Agreement.

I have read and understand the above agreement.

Buyer

Seller

Brokerage Firm

(Landlord)

(Tenant)

....

....

....

(Authorized Representative)

....

....

....

(Company Name)

....

....

....

Date

Date

Date

(P.A. 96-159, S. 2, 4; P.A. 98-27, S. 3.)

History: P.A. 96-159 effective June 1, 1997, and applicable to all listing and buyer representation agreements executed on or after that date; P.A. 98-27 substituted “given informed consent” for “given his informed consent” and substituted “Buyer or tenant agency agreement” for “Buyer on tenant agency agreement”.



Section 20-325h - Prohibitions on use or disclosure of confidential information.

(a) No real estate licensee shall: (1) Reveal confidential information concerning a person whom the real estate licensee represented either as an agent, designated buyer agent or a designated seller agent; (2) use confidential information concerning that person to the person’s disadvantage; or (3) use confidential information concerning that person for the real estate broker’s or real estate salesperson’s advantage or the advantage of a third party, except as required by legal process, as necessary to defend the real estate broker or real estate salesperson from allegations of wrongful or negligent conduct, or as necessary to prevent the commission of a crime.

(b) As used in this section, “confidential information” means facts concerning a person’s assets, liabilities, income, expenses, motivations to purchase, rent or sell real property and previous offers received or made to purchase or lease real property which are not authorized by the client, a matter of general knowledge, part of a public record or file to which access is authorized pursuant to section 1-210 or otherwise subject to disclosure under any other provision of the general statutes or any regulation of Connecticut state agencies.

(P.A. 96-159, S. 3, 4; P.A. 98-10, S. 36; 98-27, S. 2; P.A. 99-229, S. 4.)

History: P.A. 96-159 effective June 1, 1997, and applicable to all listing and buyer representation agreements executed on or after that date (Revisor’s note: References to “salesman” were replaced editorially by the Revisors with references to “salesperson” to conform section with changes enacted in public act 96-200); P.A. 98-10 made technical changes in Subsec. (b); P.A. 98-27 amended subsection (a) to substitute “whom” for “for whom”; P.A. 99-229 amended Subsec. (a) to delete reference to time after termination of an agency relationship, and to amend Subdiv. (1) to add “whom the real estate licensee represented either as an agent, designated buyer agent or designated seller agent” re a person whom the confidential information concerns, and amended Subsec. (b) to make “confidential information” mean facts which are not “authorized by the client” or a “matter of general knowledge”.



Section 20-325i - Designated buyer agents and seller agents.

Any real estate broker, or a person licensed under this chapter authorized by such broker, may appoint, at the option of such broker or authorized person, one or more designated seller agents as additional agents for a seller or landlord or a designated buyer agent as an additional agent for a buyer or tenant. Such designation may be made with regard to a particular transaction only. Upon such designation, the responsibility to satisfy the respective duties as a seller’s or landlord’s agent or as a buyer’s or tenant’s agent shall be the primary responsibility of the individual so designated, who shall not be deemed a dual agent, except in the case of an individual designated to represent both a seller and buyer in the same transaction. Nothing in this section shall be construed to prohibit other forms of agency relationships allowed by law.

(P.A. 99-229, S. 2.)



Section 20-325j - Regulations re appointment of designated buyer or seller agent.

On or before October 1, 1999, the Commissioner of Consumer Protection shall adopt regulations, in accordance with the provisions of chapter 54, to prescribe (1) a form of written notice to be issued to the consumer upon the appointment of a designated seller agent or designated buyer agent, and (2) a form of written consent to be signed by all parties.

(P.A. 99-229, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-325k - Commercial real estate transactions. Notice of commission rights.

(a) If a landlord or tenant in a commercial real estate transaction enters into an agreement pursuant to subsection (b) or (c) of section 20-325a for the payment of compensation, or the promise of payment, to a real estate broker in consideration for brokerage services rendered in connection with the consummation of a written lease, then notwithstanding any provision of law under which such compensation may otherwise be considered the personal obligation of the original landlord or tenant specifically named in the written lease, the agreement shall constitute a binding contractual obligation of such landlord or tenant, as the case may be, and the landlord’s or tenant’s grantees, successors and assigns. Upon any sale, transfer, assignment or other disposition, including, but not limited to, any such disposition by reason of the enforcement of a mortgage, lien, deed to secure debt or other security instrument of a landlord’s interest in real property or upon any sale, assignment, transfer or other disposition of a tenant’s leasehold interest, the succeeding party shall be bound for all obligations under such agreement accruing after the sale, transfer, assignment or other disposition with the same effect as if such succeeding party had expressly assumed the landlord’s or tenant’s obligations relating to the written agreement if: (1) The real estate broker has complied with the provisions of subsections (b) to (d), inclusive, of this section; (2) the succeeding party assumes the benefits of the tenancy; and (3) the agreement has not been waived in writing by the real estate broker.

(b) A real estate broker shall be entitled to the protections afforded by this section only upon the broker’s recording a notice of commission rights in the land records in the office of the town clerk in the town in which the real property or leasehold interest is located not later than thirty days after the execution of the lease or the tenant’s occupancy of the leased premises, whichever is later. The notice of commission rights shall (1) be filed before conveyance of the real property, (2) be signed by the real estate broker or by a person expressly authorized to sign on behalf of the broker, and (3) be in substantially the following form:

NOTICE OF COMMISSION RIGHTS

The undersigned licensed Connecticut real estate broker does hereby publish this NOTICE OF COMMISSION RIGHTS to establish that the lease referenced below was procured by a real estate broker pursuant to a written brokerage commission agreement providing for the payment or promise of payment of compensation for brokerage services.

Owner: ....

Landlord: ....

Tenant: ....

Lease date: ....

Lease term: ....

Project or building name (if any): ....

Real estate broker name ....

Address ....

Telephone number ....

Real estate license number ....

(c) Not later than thirty days after the real estate broker receives final payment of commissions due under the written brokerage commission agreement, the real estate broker shall provide the owner, tenant or mortgagee a statement, in a form suitable for recording on the land records, that indicates that the broker’s commission rights are terminated.

(d) Notwithstanding any provision of this section, nothing in this section shall be construed to create a lien on the real property that is the subject of the lease.

(P.A. 01-88.)



Section 20-325l - Cooperation with out-of-state brokers and salespersons regarding commercial real estate transactions in this state.

(a) As used in this section: (1) “Licensed broker” means a person licensed under this chapter as a real estate broker, (2) “licensed salesperson” means a person licensed under this chapter as a real estate salesperson, (3) “out-of-state broker” means a person licensed in another state as a real estate broker who is not licensed as a real estate broker under this chapter, (4) “out-of-state salesperson” means a person licensed in another state as a real estate salesperson who is not licensed as a real estate salesperson under this chapter, (5) “person” means a person, as defined in section 20-311, and (6) “advertising” means advertising, as defined in section 20-329a.

(b) An out-of-state broker may perform acts with respect to a commercial real estate transaction that require a license under this chapter, provided the out-of-state broker complies with the laws of this state with respect to the transaction and:

(1) Works in cooperation with a licensed broker, whether in a cobrokerage, referral or other cooperative agreement or arrangement;

(2) Enters into a written agreement with a licensed broker that includes the terms of cooperation and any compensation to be paid by the licensed broker and a statement that the out-of-state broker and the out-of-state broker’s agents will comply with the laws of this state;

(3) Provides the licensed broker a copy of the out-of-state broker’s license or other proof of licensure from the jurisdictions where the out-of-state broker maintains a license as a real estate broker; and

(4) Deposits all escrow funds, security deposits, and other money received pursuant to the commercial real estate transaction to be held as provided in section 20-324k unless the agreement required in subdivision (2) of this subsection specifies otherwise.

(c) An out-of-state salesperson may perform acts with respect to a commercial real estate transaction that require a license as a real estate salesperson under this chapter, provided the out-of-state salesperson complies with the laws of this state with respect to the transaction and:

(1) Works under the direct supervision of an out-of-state broker who meets the requirements set forth in subdivision (1) of subsection (b) of this section; and

(2) Provides the licensed broker who is working in cooperation with the out-of-state broker a copy of the out-of-state salesperson’s license or other proof of licensure from the jurisdictions where the out-of-state salesperson maintains a license as a real estate salesperson.

(d) Any out-of-state broker or out-of-state salesperson licensed in a state that has no distinction between a real estate broker license and a real estate salesperson license shall be subject to the requirements of subsection (b) of this section with regard to any commercial real estate transaction in this state.

(e) Each out-of-state broker or out-of-state salesperson that advertises for sale commercial real estate pursuant to this section shall include in any advertising material the name of the licensed broker with whom the out-of-state broker has a written agreement pursuant to subdivision (2) of subsection (b) of this section. Nothing in this section shall permit an out-of-state broker or out-of-state salesperson to accompany a prospective buyer at the site of commercial real estate pursuant to a real estate transaction in this state.

(P.A. 04-83, S. 1.)



Section 20-325m - Real estate brokers to retain certain real estate transaction records.

Any real estate broker licensed under the provisions of this chapter who engages in the real estate business, as defined in section 20-311, shall retain the following records for a period of not less than seven years after any real estate transaction closes, all funds held in escrow for such transaction are disbursed or the listing agreement or buyer or tenant representation agreement expires, whichever occurs later: (1) All purchase contracts, leases, options, written offers or counteroffers drafted by such broker or on behalf of such broker; (2) the listing agreement or buyer or tenant representation agreement, any extensions of or amendments to such agreements and any disclosures or agreements required pursuant to sections 20-325a to 20-325l, inclusive; and (3) all canceled checks, unused checks, checkbooks and bank statements for any escrow or trust account maintained pursuant to section 20-324k. Such records may be retained in any format, electronic or otherwise, capable of producing an accurate copy in paper format of the original document.

(P.A. 06-12, S. 1.)



Section 20-326 - Report to Governor.

The commission shall submit to the Governor, as provided in section 4-60, a report of its official acts under this chapter. The commission shall keep a record of proceedings and orders pertaining to the matters under its jurisdiction and of licenses granted, refused, suspended or revoked by the commission and of all reports sent to its office. The commission shall furnish without charge, for official use only, certified copies of licenses and documents relating to such licenses, to officials of the state or any municipality in this state, to officials of any other state and to any court in this state. Any certified copy of any document or record of the commission, attested as a true copy by the chairman of the commission, shall be competent evidence in any court of this state of the facts contained in such copy.

(1953, S. 2351d; September, 1957, P.A. 11, S. 13; P.A. 90-332, S. 27, 32; P.A. 93-354, S. 21, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 37.)

History: P.A. 90-332 amended section to differentiate between the newly created real estate appraisal commission and the existing real estate commission; P.A. 93-354 deleted references to real estate appraisal commission, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes.



Section 20-327 - Employees.

Section 20-327 is repealed.

(1953, S. 2353d; 1967, P.A. 460, S. 11; P.A. 80-205, S. 5.)



Section 20-327a - Periodic publication of information and material.

The Department of Consumer Protection, at the request of the commission, may periodically compile and publish a bulletin containing information and material relating to the commission, its functions and licenses and other information and material relating to the real estate industry that may be of help and interest to licensees in their service of the public. The commission may also request the department to publish such information and material in any established periodical published in the state if, in the opinion of the commission, such form of publication would ensure the widest dissemination of such information and material to licensees and the public.

(1971, P.A. 363; P.A. 77-614, S. 231, 610; P.A. 88-329, S. 12, 15; P.A. 90-332, S. 28, 32; P.A. 93-354, S. 22, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 38; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 transferred responsibility for publishing bulletin and other information from real estate commission to department of consumer protection and made publication contingent upon request of the commission, effective January 1, 1979; P.A. 88-329 authorized the department of consumer protection to publish material relating to the real estate appraisal industry at the request of the real estate commission, effective July 1, 1989; P.A. 90-332 amended section to include references to the real estate appraisal commission; P.A. 93-354 deleted references to real estate appraisal commission, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-327b - Residential condition reports. Exemption. Regulations.

(a) Except as otherwise provided in this section, each person who offers residential property in the state for sale, exchange or for lease with option to buy, shall provide a written residential condition report to the prospective purchaser at any time prior to the prospective purchaser’s execution of any binder, contract to purchase, option or lease containing a purchase option. A photocopy, duplicate original, facsimile transmission or other exact reproduction or duplicate of the written residential condition report containing the prospective purchaser’s written receipt shall be attached to any written offer, binder or contract to purchase. A photocopy, duplicate original, facsimile transmission or other exact reproduction or duplicate of the written residential condition report containing the signatures of both seller and purchaser shall be attached to any agreement to purchase the property.

(b) The following shall be exempt from the provisions of this section: (1) Any transfer from one or more co-owners solely to one or more of the co-owners; (2) transfers made to the spouse, mother, father, brother, sister, child, grandparent or grandchild of the transferor where no consideration is paid; (3) transfers pursuant to an order of the court; (4) transfers of newly-constructed residential real property for which an implied warranty is provided under chapter 827; (5) transfers made by executors, administrators, trustees or conservators; (6) transfers by the federal government, any political subdivision thereof or any corporation, institution or quasi-governmental agency chartered by the federal government; (7) transfers by deed in lieu of foreclosure; (8) transfers by the state of Connecticut or any political subdivision thereof; (9) transfers of property which was the subject of a contract or option entered into prior to January 1, 1996; and (10) any transfer of property acquired by a judgment of strict foreclosure or by foreclosure by sale or by a deed in lieu of foreclosure.

(c) The provisions of this section shall apply only to transfers by sale, exchange or lease with option to buy, of residential real property consisting of not less than one nor more than four dwelling units which shall include cooperatives and condominiums, and shall apply to all transfers, with or without the assistance of a licensed real estate broker or salesperson, as defined in section 20-311.

(d) (1) Not later than January 1, 2013, the Commissioner of Consumer Protection shall, by regulations adopted in accordance with the provisions of chapter 54, prescribe the form of the written residential disclosure report required by this section and sections 20-327c to 20-327e, inclusive. The regulations shall provide that the form include information concerning:

(A) Municipal assessments, including, but not limited to, sewer or water charges applicable to the property. Such information shall include: (i) Whether such assessment is in effect and the amount of the assessment; (ii) whether there is an assessment on the property that has not been paid, and if so, the amount of the unpaid assessment; and (iii) to the extent of the seller’s knowledge, whether there is reason to believe that the municipality may impose an assessment in the future;

(B) Leased items on the premises, including, but not limited to, propane fuel tanks, water heaters, major appliances and alarm systems;

(C) (i) Whether the real property is located in a municipally designated village district or municipally designated historic district or has been designated on the National Register of Historic Places, and (ii) a statement that information concerning village districts and historic districts may be obtained from the municipality’s village or historic district commission, if applicable.

(2) Such form of the written residential disclosure report shall contain the following:

(A) A certification by the seller in the following form:

“To the extent of the seller’s knowledge as a property owner, the seller acknowledges that the information contained above is true and accurate for those areas of the property listed. In the event a real estate broker or salesperson is utilized, the seller authorizes the brokers or salespersons to provide the above information to prospective buyers, selling agents or buyers’ agents.

.... (Date)

.... (Seller)

.... (Date)

.... (Seller)”

(B) A certification by the buyer in the following form:

“The buyer is urged to carefully inspect the property and, if desired, to have the property inspected by an expert. The buyer understands that there are areas of the property for which the seller has no knowledge and that this disclosure statement does not encompass those areas. The buyer also acknowledges that the buyer has read and received a signed copy of this statement from the seller or seller’s agent.

.... (Date)

.... (Seller)

.... (Date)

.... (Seller)”

(C) A statement concerning the responsibility of real estate brokers in the following form:

“This report in no way relieves a real estate broker of the broker’s obligation under the provisions of section 20-328-5a of the Regulations of Connecticut State Agencies to disclose any material facts. Failure to do so could result in punitive action taken against the broker, such as fines, suspension or revocation of license.”

(D) A statement that any representations made by the seller on the written residential disclosure report shall not constitute a warranty to the buyer.

(E) A statement that the written residential disclosure report is not a substitute for inspections, tests and other methods of determining the physical condition of property.

(F) Information concerning environmental matters such as lead, radon, subsurface sewage disposal, flood hazards and, if the residence is or will be served by well water, as defined in section 21a-150, the results of any water test performed for volatile organic compounds and such other topics as the Commissioner of Consumer Protection may determine would be of interest to a buyer.

(G) A statement that information concerning the residence address of a person convicted of a crime may be available from law enforcement agencies or the Department of Emergency Services and Public Protection and that the Department of Emergency Services and Public Protection maintains a site on the Internet listing information about the residence address of persons required to register under section 54-251, 54-252, 54-253 or 54-254, who have so registered.

(H) If the property is located in a common interest community, whether the property is subject to any community or association dues or fees.

(I) Whether, during the seller’s period of ownership, there is or has ever been an underground storage tank located on the property, and, if there is or was, if it has been removed. If such underground storage tank has been removed, such seller shall state when it was removed, who removed it and shall provide any and all written documentation of such removal within the seller’s possession and control.

(J) A statement that the prospective purchaser should consult with the municipal building official in the municipality in which the property is located to confirm that building permits and certificates of occupancy have been issued for work on the property, where applicable.

(K) A statement that the prospective purchaser should have the property inspected by a licensed home inspector.

(L) A question as to whether the seller is aware of any prior or pending litigation, government agency or administrative action, order or lien on the premises related to the release of any hazardous substance.

(M) Whether there are smoke detectors and carbon monoxide detectors located in a dwelling on the premises, the number of such detectors, whether there have been any problems with such detectors and an explanation of any such problems.

(e) On or after January 1, 1996, the Commissioner of Consumer Protection shall make available the residential disclosure report prescribed in accordance with the provisions of this section and sections 20-327c to 20-327e, inclusive, to the Division of Real Estate, all municipal town clerks, the Connecticut Association of Realtors, Inc., and any other person or institution that the commissioner believes would aid in the dissemination and distribution of such form. The commissioner shall also cause information concerning such form and the completion of such form to be disseminated in a manner best calculated, in the commissioner’s judgment, to reach members of the public, attorneys and real estate licensees.

(P.A. 95-311, S. 1, 5; P.A. 96-200, S. 1; P.A. 98-10, S. 39; P.A. 00-179; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-144, S. 5; 04-189, S. 1; P.A. 06-81, S. 1; P.A. 07-217, S. 87; P.A. 09-127, S. 1; P.A. 10-5, S. 51; P.A. 11-51, S. 134; P.A. 12-122, S. 1.)

History: P.A. 95-311 effective January 1, 1996; P.A. 96-200 amended Subsec. (a) re the timing and medium of residential condition reports, amended Subdiv. (10) of Subsec. (b) to require “strict foreclosure”, amended Subsec. (c) to include “cooperatives and condominiums”, and substituted “salesperson” for “salesman”; P.A. 98-10 made technical changes in Subsecs. (a) and (b); P.A. 00-179 amended Subsec. (b) to make a technical change for the purpose of gender neutrality and amended Subsec. (d) to add provisions in Subdiv. (1) requiring regulations to provide that the form include information concerning municipal assessments and delete “on or before January 1, 1996”, to add new Subdiv. (2)(G) requiring statement re information on the residence address of a person convicted of a crime, and to make a technical change for the purpose of gender neutrality; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-144 amended Subsec. (d)(2)(F) by requiring form to contain information re flood hazards; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-81 amended Subsec. (d)(2)(F) to require disclosure report to contain information on the results of any water test performed for volatile organic compounds if the residence is or will be served by well water; P.A. 07-217 made technical changes in Subsec. (d)(1), effective July 12, 2007; P.A. 09-127 amended Subsec. (d)(1) by adding April 1, 2010, compliance date for regulations, designating existing provisions re municipal assessments as Subpara. (A), adding Subparas. (B) and (C) re disclosure of leased items and historic district designation and statement, and making conforming and technical changes, effective June 19, 2009; P.A. 10-5 made technical changes in Subsecs. (a) and (d), effective May 5, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (d)(2)(G), effective July 1, 2011; P.A. 12-122 amended Subsec. (d) to change date re adoption of regulations from April 1, 2010, to January 1, 2013, in Subdiv. (1) and, in Subdiv. (2), to add Subparas. (H) to (M) re common interest communities, underground storage tanks, consulting with municipal building official, inspection by licensed home inspector, release of hazardous substance and smoke and carbon monoxide detectors, effective July 1, 2012.



Section 20-327c - Credit due purchaser at closing if report not furnished.

On or after January 1, 1996, every agreement to purchase residential real estate, for which a written residential condition report is required pursuant to section 20-327b, shall include a requirement that the seller credit the purchaser with the sum of five hundred dollars at closing should the seller fail to furnish the written residential condition report as required by sections 20-327b to 20-327e, inclusive.

(P.A. 95-311, S. 2, 5; P.A. 12-122, S. 2.)

History: P.A. 95-311 effective January 1, 1996; P.A. 12-122 changed credit amount from $300 to $500, effective July 1, 2012.



Section 20-327d - No new implied or express warranties created. Seller not required to secure inspections, tests or other methods of determining condition of property.

No provision of section 20-327b or 20-327c: (1) Shall be construed to create any new implied or express warranties on behalf of the seller of the property; or (2) shall be construed to require the seller of the property to secure inspections, tests or other methods of determining the physical conditions of the property.

(P.A. 95-311, S. 3, 5.)

History: P.A. 95-311 effective January 1, 1996.



Section 20-327e - Seller’s representations construed to extend to his actual knowledge only.

The representations made by the seller pursuant to section 20-327b or 20-327c shall be construed only to extend to the seller’s actual knowledge of the property and no constructive knowledge shall be imputed to the seller.

(P.A. 95-311, S. 4, 5.)

History: P.A. 95-311 effective January 1, 1996.



Section 20-327f - Notice re existence of hazardous waste facilities. Liability not imposed by section. Seller and licensee not required to participate in compiling list of facilities.

(a) With respect to a contract for the sale of a one-to-four family residential real property, if the seller provides written notice to the purchaser, prior to, or upon, entering into the contract, of the availability of the lists of hazardous waste facilities pursuant to section 22a-134f, the seller and any real estate licensee shall be deemed to have fully satisfied any duty to disclose the presence of all hazardous waste facilities, as defined in section 22a-134f even if: (1) The list required to be submitted pursuant to section 22a-134f has not been submitted, (2) the list has not been received or made available as required in section 22a-134f, or (3) there is an error, omission or inaccuracy in the list.

(b) With respect to a contract for the sale of a one-to-four family residential real property, if the seller provides written notice to the purchaser, prior to, or upon, entering into the contract, of the availability of information concerning environmental matters from the federal Environmental Protection Agency, the National Response Center, the Department of Defense and third-party providers, the seller and any real estate licensee shall be deemed to have fully satisfied any duty to disclose environmental matters concerning properties other than the property that is the subject of the contract.

(c) Nothing in this section shall be construed to impose liability on a seller or real estate licensee for failing to disclose the existence of hazardous waste facilities, as defined in section 22a-134f or information concerning environmental matters as specified in subsection (b) of this section.

(d) No seller or real estate licensee shall be required to compile, or contribute to the compilation of, in whole or in part, the list required pursuant to section 22a-134f.

(P.A. 02-122, S. 1; P.A. 08-186, S. 6.)

History: P.A. 08-186 added new Subsec. (b) re written notice provided by seller to purchaser re availability of information concerning environmental matters from certain entities and third-party providers and redesignated existing Subsecs. (b) and (c) as new Subsecs. (c) and (d).



Section 20-327g - Notice of list of properties upon which hunting or shooting sports regularly take place. Liability not imposed by section.

(a) With respect to a contract for the sale of a one-to-four family residential real property, if the seller provides written notice to the purchaser, prior to, or upon, entering into the contract, that a list of local properties upon which hunting or shooting sports regularly take place may be available at the office of the town clerk, the seller and any real estate licensee shall be deemed to have fully satisfied any duty to disclose the presence of local properties upon which hunting or shooting sports regularly take place, even if (1) the list is not available at the office of the town clerk, or (2) there is an error, omission or inaccuracy in the list.

(b) Nothing in this section shall be construed to impose liability on a seller or real estate licensee for failing to disclose the existence of properties upon which hunting or shooting sports regularly take place.

(c) No seller or real estate licensee shall be required to compile, or contribute to the compilation of, in whole or in part, the list of properties upon which hunting or shooting sports regularly take place.

(P.A. 07-214, S. 6.)

History: P.A. 07-214 effective July 1, 2007.

See Sec. 7-32k re list of properties upon which hunting and shooting sports take place maintained by town clerks.



Section 20-328 - Regulations.

The Commissioner of Consumer Protection, with advice and assistance from the commission, may adopt regulations, in accordance with chapter 54, relating to the form and manner of filing applications for licenses under this chapter and the manner in which licensed real estate brokers and licensed real estate salespersons shall conduct the real estate business.

(1953, S. 2357d; 1963, P.A. 101; P.A. 77-614, S. 232, 610; P.A. 88-329, S. 13, 15; P.A. 90-332, S. 29, 32; P.A. 91-229, S. 15, 19; P.A. 93-354, S. 23, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 40; P.A. 03-71, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1963 act provided for making of regulations re manner of conducting real estate business; P.A. 77-614 amended section to transfer responsibility for regulations concerning filing of license applications and manner of conducting real estate business from commission to consumer protection commissioner, retaining commission in an advisory role and to delete regulations re issuance, suspension and revocation of licenses and re hearings from purview of section and to delete power to enforce regulations, effective January 1, 1979; P.A. 88-329 authorized the commissioner of consumer protection to adopt regulations relating to license applications for real estate appraisers and residential appraisers, and required the commissioner to adopt regulations to establish uniform standards of appraisal practice, effective July 1, 1989; P.A. 90-332 amended section to include references to the real estate commission and the real estate appraisal commission and to add provisions re certification for general certified and residential certified appraisers; P.A. 91-229 deleted all references to general certified and residential certified appraisers and added a provision requiring that regulations relating to appraisal content standards shall be as provided by federal regulations; P.A. 93-354 deleted provisions re commissioner’s regulatory authority over real estate appraisers, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 03-71 deleted “such reasonable” and “as the commissioner deems necessary” re adoption of regulations; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Real estate broker may maintain action for commission even though there was no written listing agreement as required by regulation. 26 CS 193.



Section 20-329 - Exceptions concerning the licensure of brokers and salespersons.

The provisions of this chapter concerning the licensure of real estate brokers and real estate salespersons shall not apply to: (1) Any person who as owner or lessor performs any of the acts enumerated in section 20-311, with reference to property owned, leased or sought to be acquired or leased by the person, or to the person’s regular employees who are employed as on-site residential superintendents or custodians, with respect to the property so owned or leased or sought to be acquired or leased when such acts are performed in the regular course of, or incident to, the management of such property and the investment therein; (2) any person acting as attorney-in-fact under a duly executed power of attorney from the owner authorizing the final consummation by performance of any contract for the sale, leasing or exchange of real estate, or to service rendered by any attorney-at-law in the performance of the attorney-at-law’s duties as such attorney-at-law; (3) a receiver, trustee in bankruptcy, administrator, executor or other fiduciary, while acting as such, or any person selling real estate under order of any court, or to a trustee acting under a trust agreement, deed of trust or will, or the regular salaried employees thereof; (4) witnesses in court as to the values of real estate; (5) persons in the employ of the federal or state government or any political subdivision thereof while acting in the course of such employment; (6) any employee of any nonprofit housing corporation that (A) has been certified as a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and manages a housing project, or (B) manages a housing project assisted in whole or in part by the federal government pursuant to Section 8 of The United States Housing Act of 1937, as amended from time to time, while such employee is performing duties in the regular course of, or incidental to, the management of such housing project; (7) any person licensed to maintain or operate a mobile manufactured home park under chapter 412 who performs any of the acts enumerated in section 20-311, with reference to lots or mobile manufactured homes within the park or to the person’s employees with respect to lots or mobile manufactured homes within such park when such acts are performed in the regular course of, or incidental to, the management of such property and the investment therein; (8) persons licensed as sellers of mobile manufactured homes under section 21-67; or (9) any person or such person’s regular employee who, as owner, lessor, licensor, manager, representative or agent manages, leases, or licenses space on or in a tower, building or other structure for (A) “personal wireless services facilities” or facilities for “private mobile service” as those terms are defined in 47 USC 332, which facilities shall be unattended, and the installation and maintenance of related devices authorized by the Federal Communications Commission, and ancillary equipment used to operate such devices and equipment shelters therefor, in an area not to exceed three hundred sixty square feet for any one service established by the Federal Communications Commission in 47 CFR, as amended from time to time, by a provider of any such service, and (B) any right appropriate to access such facilities and connect or use utilities in connection with such facilities.

(1953, S. 2340d; P.A. 84-63, S. 1, 2; P.A. 87-319; P.A. 88-329, S. 14, 15; P.A. 90-332, S. 30, 32; P.A. 91-229, S. 16, 19; P.A. 92-12, S. 111; 92-174, S. 3; P.A. 93-354, S. 24, 54; P.A. 94-36, S. 41, 42; P.A. 96-200, S. 19; P.A. 98-10, S. 41; P.A. 00-186, S. 3; P.A. 08-176, S. 70.)

History: P.A. 84-63 exempted licensed secondary mortgage loan brokers from licensure requirements; P.A. 87-319 limited the exception for regular employees to persons employed as on-site residential superintendents or custodians, and provided an exception for employees of nonprofit housing corporations which manage federally assisted housing projects; P.A. 88-329 added Subsec. (b) excepting government employees, persons performing revaluations for municipalities for assessment purposes, brokers and salesmen estimating value for the purpose of listing real estate for sale, and appraiser trainees from the provisions of this chapter concerning real estate appraisers and residential appraisers, effective July 1, 1989; P.A. 90-332 amended section to add a provision re certification for general certified and residential certified appraisers and inserted a provision limiting the total number of years one can act as a real estate appraiser trainee; P.A. 91-229 deleted all references to general certified and residential certified appraisers and deleted former Subdiv. (1) containing exception for government employees, relettering remaining Subdivs. accordingly; P.A. 92-12 made a technical change in Subsec. (a); P.A. 92-174 amended Subsec. (a) by adding exception re persons holding a license to operate and maintain a mobile manufactured home park who perform acts enumerated in Sec. 20-311; P.A. 93-354 deleted former Subsec. (b) limiting applicability of chapter with regard to real estate appraisers in certain cases and removed Subsec. (a) designator, effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 96-200 substituted “salespersons” for “salesmen” and added an exemption for tax-exempt organizations which manage a housing project; P.A. 98-10 made technical changes; P.A. 00-186 added Subdiv. (10) re transactions for space for personal wireless services facilities or facilities for private mobile service and made technical changes; P.A. 08-176 amended Subdiv. (6)(B) to make a technical change, deleted former Subdiv. (7) re licensed secondary mortgage broker and renumbered existing Subdivs. (8), (9) and (10) as new Subdivs. (7), (8) and (9), effective July 1, 2008.



Section 20-329a - Advertising and sale in this state of property in another state: Definitions.

As used in sections 20-329a to 20-329n, inclusive:

(1) “Disposition” or “dispose of” means any sale, exchange, lease, assignment, award by lottery or other transaction designed to convey an interest in a subdivision or parcel, lot, or unit in a subdivision when undertaken for gain or profit;

(2) “Offer” means every inducement, solicitation or attempt to bring about a disposition;

(3) “Person” means an individual, firm, company, association, corporation, limited liability company, government or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association or organization, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity;

(4) “Broker” means a resident real estate broker duly licensed under this chapter;

(5) “Salesperson” means any person duly licensed as a real estate salesperson under this chapter;

(6) “Purchaser” means a person who acquires an interest in any lot, parcel or unit in a subdivision;

(7) “Subdivision” means any improved or unimproved land or tract of land located outside this state which is divided or proposed to be divided into five or more lots, parcels, units, or interests for the purpose of disposition, at any time as part of a common promotional plan. Any land which is under common ownership or which is controlled by a single developer or a group of developers acting in concert, is contiguous in area, and is designated or advertised as a common unit or known by a common name, shall be presumed, without regard to the number of lots, parcels, units or interests covered by each individual offering, to be part of a common promotional plan; and

(8) “Advertising” means publishing or causing to be published: (A) By means of any newspaper or periodical; (B) by means of any radio or television broadcast; (C) by means of any written or printed or photographic matter produced by any duplicating process producing ten copies or more, any information offering for sale or for the purpose of causing or inducing any other person to purchase or to acquire an interest in the title to subdivided lands, including the land sales contract to be used and any photographs or drawings or artist’s representations of physical conditions or facilities on the property existing or to exist; or (D) by means of any material used in connection with the disposition or offer of subdivided lands by radio, television, telephone or any other electronic means. “Advertising” does not include: Stockholder communications such as annual reports and interim financial reports, proxy materials, registration statements, securities prospectuses, applications for listing securities on stock exchanges, and the like; prospectuses, property reports, offering statements or other documents required to be delivered to prospective purchasers by an agency of any other state or the federal government; all communications addressed to and relating to the account of any persons who have previously executed a contract for the purchase of the subdivider’s lands except where directed to the sale of additional lands; or press releases or other communications delivered to newspapers or other periodicals for general information or public relations purposes, provided no charge is made by such newspapers or other periodicals for the publication or use of any part of such communications.

(1969, P.A. 697, S. 1; 1971, P.A. 488, S. 1; 1972, P.A. 174, S. 2; P.A. 73-22, S. 1; P.A. 82-98, S. 1; P.A. 95-79, S. 66, 189; P.A. 96-200, S. 20; P.A. 98-10, S. 42; P.A. 13-196, S. 27.)

History: 1971 act added definition of “salesman” and rephrased definition of “subdivision”; 1972 act specified that “broker” applies to residents; P.A. 73-22 defined “advertising”; P.A. 82-98 included time share units within the purview of the Interstate Land Sales Act; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 96-200 amended Subdiv. (5) to substitute “salesperson” for “salesman”; P.A. 98-10 made technical changes; P.A. 13-196 redefined “subdivision” to delete reference to time-share units in Subdiv. (7), effective June 21, 2013.



Section 20-329aa - Appeal.

Any person aggrieved by any decision or order of the commission under sections 20-320o to 20-329bb, inclusive, may appeal from such decision or order in accordance with the provisions of section 4-183.

(1971, P.A. 603, S. 15; P.A. 76-436, S. 437, 681; P.A. 77-603, S. 83, 125; 77-614, S. 243, 610; P.A. 98-10, S. 63.)

History: P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial district, effective July 1, 1978; P.A. 77-603 and 77-614 deleted reference to appeals respecting regulations of commission, reflecting transfer of regulation power to consumer protection commissioner and replaced detailed appeal provisions with statement requiring that appeals be made in accordance with Sec. 4-183; P.A. 98-10 made technical changes.



Section 20-329b - Excepted activities. Filing fees.

(a) Unless the method of disposition is adopted for the purpose of the evasion of the provisions of sections 20-329a to 20-329m, inclusive, or the provisions of the federal Interstate Land Sales Full Disclosure Act, said sections shall not apply to: (1) The making of any offer or disposition of any subdivision or lot, parcel, unit or interest in any subdivision (A) by a purchaser of any subdivision lot, parcel or unit for the purchaser’s own account in a single or isolated transaction, (B) to any person who is engaged in the business of the construction of residential, commercial or industrial buildings, other than any lot, parcel, unit or interest in any subdivision, for disposition, (C) pursuant to the order of any court in this state, or (D) by any government or government agency; (2) any offer or disposition of any evidence of indebtedness secured by way of any mortgage or deed of trust of real estate; (3) securities or units of interest issued by an investment trust regulated under the laws of this state; (4) cemetery lots; or (5) the leasing of apartments, offices or stores, or the leasing of similar space within any apartment building, commercial building or industrial building.

(b) The Department of Consumer Protection may from time to time, pursuant to regulations adopted by the Commissioner of Consumer Protection pursuant to chapter 54, with the advice and assistance of the commission, exempt any subdivision from any of the provisions of sections 20-329a to 20-329m, inclusive, if the department finds that the enforcement of said sections, with respect to such subdivision or lots, parcels, units or interests in such subdivision, is not necessary in the public interest and for the protection of purchasers by reason of the small amount involved or the limited character of the offering, or because such property has been registered and approved pursuant to the laws of any other state.

(c) Any subdivision which has been registered under the federal Interstate Land Sales Full Disclosure Act shall be exempt from the provisions of section 20-329d, except for the narrative description of the promotional plan for the disposition of the subdivided lands and copies of all advertising material which has been prepared for public distribution by any means of communications, required under subdivision (2) of said section, upon the filing with the department of a copy of an effective statement of record filed with the Secretary of Housing and Urban Development or any successor agency, together with a filing fee of three hundred dollars for each subdivision covered by such effective statement of record. The fee for filing a consolidation or an additional number of lots not included in the initial filing shall be three hundred dollars.

(1969, P.A. 697, S. 2; 1971, P.A. 488, S. 2; 1972, P.A. 174, S. 1; P.A. 73-564, S. 1; P.A. 75-243, S. 1; P.A. 77-614, S. 233, 610; P.A. 78-303, S. 31, 136; P.A. 89-251, S. 128, 203; P.A. 98-10, S. 43; P.A. 99-21, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 13-196, S. 28.)

History: 1971 act stated applicability of Secs. 20-329a to 20-329m with regard to subdivisions in Subdiv. (3) and added Subdiv. (9) excluding from applicability leasing of apartments, offices, stores, etc. in Subsec. (a), made exemption in Subsec. (c) applicable with respect to Sec. 20-329d rather than to Secs. 20-329a to 20-329g and 20-329j to 20-329m, specified that $100 filing fee applicable to each subdivision and deleted Subsec. (d) re further exemptions for subdivisions registered under Federal Interstate Land Sales Full Disclosure Act; 1972 act deleted exemption provided in Subsec. (a)(2) for cases where lots, parcels or units are five or more acres in size, renumbering remaining subdivisions; P.A. 73-564 added provision in Subsec. (c) establishing $100 fee for filing a consolidation or additional lots not included in original filing; P.A. 75-243 qualified exemption in Subsec. (c) by adding exception re narrative description of promotional plan and copies of advertising materials; P.A. 77-614 amended Subsec. (b) to reflect transfer of regulation power from commission to business regulation commissioner, effective January 1, 1979; P.A. 78-303 replaced commissioner of business regulation with commissioner of consumer protection in Subsec. (b); P.A. 89-251 amended Subsec. (c) to increase the filing fees from $100 to $300; P.A. 98-10 made technical changes; P.A. 00-21 substituted “the purchaser’s” for “his” in Subsec. (a) and substituted “for” for “in respect of” in Subsec. (c); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-196 amended Subsecs. (b) and (c) by changing “commission” to “Department of Consumer Protection” or “department” and, in Subsec. (c), adding “or any successor agency” re Secretary of Housing and Urban Development, effective June 21, 2013.



Section 20-329bb - Exemptions.

(a) The provisions of sections 20-329o to 20-329bb, inclusive, shall not apply to any securities dealer who is not engaged in the offering for sale of any real property securities.

(b) Any real property securities dealer who is required to be licensed and to obtain a permit under the provisions of said sections shall be exempt from the provisions of sections 36a-380 to 36a-386, inclusive, 36a-395 to 36a-399, inclusive, 36a-535 to 36a-546, inclusive, and 36b-2 to 36b-34, inclusive.

(c) The provisions of said sections shall not apply to transactions involving a promissory note or notes, the payment of which is secured in whole or in part by a mortgage deed or deeds.

(1971, P.A. 603, S. 16; P.A. 85-613, S. 55, 154; P.A. 10-141, S. 31.)

History: P.A. 85-613 made technical change in Subsec. (b); P.A. 10-141 amended Subsec. (b) by replacing reference to Sec. 36b-33 with reference to Sec. 36b-34, effective June 7, 2010.



Section 20-329c - Secretary as agent for service of process; bond; license required.

Except as provided in section 20-329b, no subdivision or lot, parcel, unit or interest in any subdivision shall in any way be offered or disposed of in this state by any person or broker until: (1) Such person or broker has appointed in writing the Secretary of the State and his or her successors in office to be such person’s or broker’s attorney, upon whom all process, in any action or proceeding against such person or broker, may be served. Such person or broker shall agree in such written appointment that any process against such person or broker which is served on the Secretary of the State shall be of the same legal force and validity as if served on such person or broker and that such appointment shall continue in force as long as any liability remains outstanding against such person or broker in this state. Such written appointment shall be acknowledged before an officer authorized to take acknowledgments of deeds and shall be filed in the office of the Secretary of the State, and copies certified by the Secretary of the State shall be sufficient evidence of such appointment and agreement; (2) such person or broker has posted with the Department of Consumer Protection such bond, in favor of the state, as the department may require with surety in such amount as the department may in its discretion determine. No bond which may be required under sections 20-329a to 20-329m, inclusive, shall be accepted for filing unless it is with a surety company authorized to do business in this state. Any person aggrieved by an act of the principal named in such bond in violation of the provisions of this chapter may proceed on such bond against the principal or surety therein, or both, to recover damages; and (3) such person or broker has received a license under section 20-329f. Any person or broker violating the provisions of this section shall be fined not less than one thousand dollars and not more than five thousand dollars for each offense.

(1969, P.A. 697, S. 3; P.A. 98-10, S. 44; P.A. 07-217, S. 88; P.A. 13-196, S. 29.)

History: P.A. 98-10 made technical changes; P.A. 07-217 made technical changes, effective July 12, 2007; P.A. 13-196 replaced references to commission with references to Department of Consumer Protection or department in Subdiv. (2), effective June 21, 2013.



Section 20-329cc - “Nonmaterial fact concerning real property” defined.

As used in sections 20-329cc to 20-329ff, inclusive, a “nonmaterial fact concerning real property” means a fact, set of facts or circumstance surrounding real estate which includes, but is not limited to: (1) The fact that an occupant of real property is or has been infected with a disease on the list of reportable diseases, emergency illnesses and health conditions issued by the Commissioner of Public Health pursuant to section 19a-2a; or (2) the fact that the property was at any time suspected to have been the site of a death or felony.

(P.A. 90-141, S. 1; P.A. 04-39, S. 1; P.A. 11-242, S. 23.)

History: P.A. 04-39 substituted definition of “nonmaterial fact concerning real property” for definition of “psychologically impacted”; P.A. 11-242 amended Subdiv. (1) by substituting “list of reportable diseases, emergency illnesses and health conditions” for “list of reportable diseases”.



Section 20-329d - Submission of documents, promotional plan and advertising materials to department. Filing fees.

Any person or broker proposing to offer or dispose of any subdivision or lot, parcel, unit or interest therein in this state shall first submit to the department (1) such particulars and details of the subdivision or lots, parcels, units or other interest in any subdivision to be offered or to be disposed of as the department may by regulation require, including but not limited to a prospectus, property report or offering statement embodying all the terms relative to the offering and disposition, (2) a narrative description of the promotional plan for the disposition of the subdivided lands together with copies of all advertising material which has been prepared for public distribution by any means of communications, (3) a completed license application in such form as the department may require, and (4) a filing fee of three hundred dollars for each subdivision to be offered or disposed of. The fee for filing a consolidation or an additional number of lots not included in the initial filing shall be three hundred dollars.

(1969, P.A. 697, S. 4; 1971, P.A. 488, S. 3; P.A. 73-22, S. 2; 73-564, S. 2; P.A. 89-251, S. 129, 203; P.A. 00-21, S. 3; P.A. 13-196, S. 30.)

History: 1971 act replaced “sales prospectus” in Subdiv. (1) with “prospectus, property report or offering statement” and specified that filing fee in Subdiv. (3) applies to each subdivision; P.A. 73-22 inserted new Subdiv. (2) requiring submission of narrative description of promotional plan and copies of advertising material, renumbering former Subdivs. (2) and (3) accordingly; P.A. 73-564 added provision re fee for filing consolidation or additional lots not included in initial filing; P.A. 89-251 increased the filing fees from $100 to $300; P.A. 00-21 substituted “for” for “in respect of” in Subdiv. (4); P.A. 13-196 changed “commission” to “department”, effective June 21, 2013.



Section 20-329dd - Nonmaterial fact concerning real property. No disclosure required. No cause of action.

(a) The existence of a nonmaterial fact concerning real property is not a material fact that must be disclosed in a real estate transaction.

(b) No cause of action shall arise against an owner of real estate, the owner’s agent or any agent of the transferee for the failure to disclose a nonmaterial fact concerning real property to the transferee.

(P.A. 90-141, S. 2; P.A. 97-172; P.A. 04-39, S. 2.)

History: P.A. 97-172 amended Subsec. (b) to include any agent of the transferee; P.A. 04-39 replaced provisions re psychological impact with references to “a nonmaterial fact concerning real property” and, in Subsec. (b), substituted “the owner’s” for “his or her”.



Section 20-329e - Investigation by department.

Before the Department of Consumer Protection issues any license under section 20-329f to any person or broker, the department shall fully investigate all information placed before the department as may be required pursuant to sections 20-329a to 20-329m, inclusive, and may carry out a physical examination, investigation or inspection of any subdivision which is the subject of the application. All reasonable expenses incurred in carrying out such examination, investigation or inspection shall be paid by the applicant and no such license shall be issued until such expenses have been fully paid.

(1969, P.A. 697, S. 5; 1971, P.A. 488, S. 4; P.A. 77-614, S. 234, 610; P.A. 98-10, S. 45; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P. A. 09-74, S. 31; P.A 13-196, S. 31.)

History: 1971 act required investigation of information pursuant to Secs. 20-329a to 20-329m rather than pursuant to Sec. 20-329d and allowed physical examination, investigation or inspection of subdivisions, replacing provision allowing inspection of “property” if commission deems inspection necessary; P.A. 77-614 transferred responsibility for investigations from commission to department of consumer protection and made slight changes in wording, effective January 1, 1979; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 09-74 made a technical change, effective May 27, 2009; P.A. 13-196 replaced references to commission with references to Department of Consumer Protection or department and made a conforming change, effective June 21, 2013.



Section 20-329ee - Purchaser or lessee may request written disclosure of property’s status re homicide, other felony or suicide.

Notwithstanding sections 20-329cc and 20-329dd, if a purchaser or lessee of real estate, who was in the process of making a bona fide offer, advises an owner of real estate or his or her agent, in writing, that knowledge that the property was at any time suspected to have been the site of a homicide, other felony or a suicide is important to the purchaser’s decision to purchase or lease the property, the owner through his or her agent shall report any findings to the purchaser or lessee, in writing subject to and consistent with applicable laws of privacy. If the owner refuses to disclose such information, his or her agent shall so advise the purchaser or lessee in writing.

(P.A. 90-141, S. 3; P.A. 02-122, S. 2.)

History: P.A. 02-122 substituted reference to a homicide, other felony or a suicide for “psychological impact” and substituted “the purchaser’s” for “his”.



Section 20-329f - Issuance of license. Fees.

(a) The Department of Consumer Protection shall, upon completion of the investigation and inspection as provided in section 20-329e, but, in the absence of any agreement to the contrary between the applicant and the department, not later than three months from the receipt of the completed license application, or receipt of an effective statement of record filed with the Secretary of Housing and Urban Development or successor agency and filed with the department pursuant to subsection (c) of section 20-329b, (1) approve or disapprove the prospectus, property report or offering statement submitted under subsection (c) of section 20-329b or section 20-329d, as the case may be, and (2) if satisfied, issue to the applicant, upon payment to the department of a fee computed as provided in subsection (b) of this section, a license to offer and dispose of in this state the subdivision or parcels, units or other interests in any subdivision that is the subject of the application or such effective statement of record. Such license shall be valid for one year and may be renewed annually upon payment to the department of a fee, computed as provided in subsection (b) of this section, unless there is a material change affecting such subdivision or lot, parcels, units or other interest in any subdivision or the offer or disposition thereof, in which case all new facts shall be reported to the department immediately. Upon receipt of such report or in the event that any such material change is discovered by or comes to the attention of the department through other sources, the department may, after a hearing pursuant to section 20-321, take such action as the department considers necessary, including the suspension or revocation of such license if justified.

(b) The amount any person shall pay for an initial license fee or a renewal license fee for each subdivision covered by the license shall be computed on the basis of the rates set forth in the following schedule.

Number

Initial

Annual

Of Lots or Units

Fee

Renewal Fee

1- 50

$315.

$200.

51-100

345.

250.

101-150

375.

190.

151-200

410.

220.

201-250

440.

250.

251-300

470.

285.

301-350

500.

315.

351-400

535.

345.

401-450

565.

375.

451-500

595.

410.

501 and above

625.

440.

(1969, P.A. 697, S. 6; 1971, P.A. 488, S. 5; P.A. 73-564, S. 3; P.A. 76-435, S. 27, 82; P.A. 77-614, S. 235, 610; P.A. 82-98, S. 2; P.A. 94-36, S. 4, 42; P.A. 98-10, S. 46; June Sp. Sess. P.A. 98-1, S. 87; P.A. 00-21, S. 4; P.A. 05-288, S. 86; P.A. 09-74, S. 32; June Sp. Sess. P.A. 09-3, S. 243; P.A. 13-196, S. 32.)

History: 1971 act incorporated effective statement of record filed with secretary of housing and urban development as alternative to license application, replaced “sales prospectus” with “prospectus, property report or offering statement”, replaced provision for indefinite validity of license with validity for one year and imposed $100 for renewal; P.A. 73-564 added Subsec. (b) containing fee schedules and added references where appropriate in Subsec. (a); P.A. 76-435 revised fee schedule; P.A. 77-614 replaced “its” with “the” modifying “investigation”, reflecting transfer of investigation power to consumer protection department, effective January 1, 1979; P.A. 82-98 amended Subsec. (b), allowing for determination of license fees according to the number of units; P.A. 94-36 amended Subsec. (a) to eliminate reference to license expiration date, effective January 1, 1995; P.A. 98-10 and June Sp. Sess. P.A. 98-1 made technical changes in Subsec. (a); P.A. 00-21 substituted “for” for “in respect of” in Subsec. (b); P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005; P.A. 09-74 made a technical change in Subsec. (a), effective May 27, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase initial and annual renewal fees; P.A. 13-196 amended Subsec. (a) by replacing references to commission with references to Department of Consumer Protection or department and by adding “or successor agency” re Secretary of Housing and Urban Development, effective June 21, 2013.



Section 20-329ff - Legal rights retained for physical deficiencies.

Nothing in sections 20-329cc to 20-329ff, inclusive, shall alter the legal rights of a purchaser, lessee, seller or lessor of real estate for physical deficiencies of the transferred property.

(P.A. 90-141, S. 4.)



Section 20-329g - Reference to commission or department prohibited.

No person or broker shall in any manner refer to the commission or department or to any member or employee thereof in offering or disposing of in this state any subdivision lot, parcel or unit in a subdivision nor make any representation whatsoever that such property has been inspected or approved or otherwise passed upon by the commission or department or any official, department or employee of this state. Any person violating the provisions of this section shall be fined not less than one thousand dollars nor more than five thousand dollars.

(1969, P.A. 697, S. 7; P.A. 13-196, S. 33.)

History: P.A. 13-196 added “or department”, effective June 21, 2013.



Section 20-329gg - Exemptions. Federal transactions.

Section 20-329gg is repealed.

(P.A. 91-229, S. 17, 19; P.A. 95-53.)



Section 20-329h - Rights of purchasers.

(a) No subdivision or lot, parcel, unit or interest in any subdivision shall be disposed of except through a broker, provided nothing in this subsection shall be deemed to prohibit any such broker from employing any salesperson, for the specific purpose of offering or disposing of, on behalf of such broker and under contract to such broker, any lot, parcel, unit or interest in any subdivision. Prior to any offering or disposition, pursuant to any license granted under sections 20-329a to 20-329m, inclusive, the name of such broker shall be placed on file with the Department of Consumer Protection.

(b) A clearly identified copy of the prospectus, property report or offering statement shall be given to each purchaser by the broker or salesperson prior to the execution of any contract for the disposition of any such property. The broker or salesperson shall obtain from the purchaser a signed receipt for a copy of such prospectus, property report or offering statement and, if a contract for disposition shall be entered into, the receipt shall be kept in the broker’s files for a period of seven years and shall be subject to inspection by the department. Upon termination of such broker or salesperson’s employment with the developer, all such records shall be turned over to the developer within thirty days and shall be retained by such developer for the duration of the seven-year period.

(c) Any contract or agreement for the disposition of any subdivision or any lot, parcel, unit or interest in any subdivision, not exempted under the provisions of section 20-329b, where the prospectus, property report or offering statement has not been given to the purchaser more than seventy-two hours in advance of his signing such contract or agreement, may be revoked by the purchaser within seventy-two hours after the purchaser signed the contract or agreement or after receipt by the purchaser of such prospectus, property report or offering statement, whichever is the later, and the contract or agreement shall so provide, except that the contract or agreement may stipulate that such revocation authority shall not apply in the case of a purchaser who (1) has received the prospectus, property report or offering statement and inspected the subdivision in advance of signing the contract or agreement, and (2) acknowledges by his signature that the purchaser has made such inspection and has read and understood the prospectus, property report or offering statement. Any such revocation shall be in writing in a form prescribed by the department and shall be communicated to the broker within the time period specified in this subsection. All moneys paid by the purchaser under such revoked contract or agreement shall be returned immediately to the purchaser by the broker without any deductions.

(1969, P.A. 697, S. 8; 1971, P.A. 488, S. 6; P.A. 73-23; P.A. 96-200, S. 21; P.A. 98-10, S. 47; P.A. 13-196, S. 34.)

History: 1971 act made provisions applicable to interests in subdivisions, added proviso protecting broker’s right to employ salesmen to act for him and replaced “sales prospectus” with “prospectus, property report or offering statement”; P.A. 73-23 required return of records to developer within 30 days after termination of broker’s or salesman’s employment in Subsec. (b); P.A. 96-200 substituted “salesperson” for “salesman”; P.A. 98-10 made technical changes in Subsecs. (a) and (c); P.A. 13-196 replaced references to commission with references to Department of Consumer Protection or department, effective June 21, 2013.



Section 20-329i - Penalty.

Any broker or salesperson who violates any provision of section 20-329a to 20-329m, inclusive, shall, in addition to any other penalty imposed by said sections, and subject to the provisions of section 20-321, have his real estate broker’s or real estate salesperson’s license suspended or revoked by the department for such time as in the circumstances the department considers justified.

(1969, P.A. 697, S. 9; 1971, P.A. 488, S. 8; P.A. 96-200, S. 22; P.A. 98-10, S. 48; P.A. 13-196, S. 35.)

History: 1971 act made technical correction; P.A. 96-200 substituted “salesperson” for “salesman”; P.A. 98-10 made technical changes; P.A. 13-196 changed “commission” to “department”, effective June 21, 2013.



Section 20-329j - Commission members may not participate.

No member of the commission or any association, firm or corporation with which a member is associated shall act as a broker of a subdivision or a lot, parcel, unit or interest in a subdivision or offer or dispose of a subdivision or a lot, parcel, unit or interest in a subdivision that is required to be approved pursuant to section 20-329d.

(1969, P.A. 697, S. 10; P.A. 98-10, S. 49.)

History: P.A. 98-10 made technical changes.



Section 20-329k - Nonliability of advertising media.

The owner, publisher, licensee or operator of any newspaper, magazine, visual or sound radio broadcasting station or network of stations or the agents or employees of any such owner, publisher, licensee or operator of such a newspaper, magazine, station or network of stations shall not be liable under sections 20-329a to 20-329m, inclusive, for any advertising of any subdivision, lot, parcel or unit in any subdivision carried in any such newspaper or magazine or by any such visual or sound radio broadcasting station or network of stations nor shall any of them be liable under said sections for the contents of any such advertisement.

(1969, P.A. 697, S. 11.)



Section 20-329l - Appeal.

Any person aggrieved by any action or decision, order or regulation of the commission may appeal in the manner prescribed by section 20-322.

(1969, P.A. 697, S. 12.)



Section 20-329m - Regulations.

The Commissioner of Consumer Protection, with the advice and assistance of the commission, may from time to time adopt such regulations, in accordance with chapter 54, as the commissioner deems necessary to carry out and enforce the provisions of sections 20-329a to 20-329n, inclusive, in the interests of the public.

(1969, P.A. 697, S. 13; P.A. 75-243, S. 2; P.A. 77-614, S. 236, 610; P.A. 98-10, S. 50; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 75-243 replaced “20-329m” with “20-329n”; P.A. 77-614 transferred power to make regulations from commission to consumer protection commissioner, substituted “adopt” for “promulgate” and deleted January 1, 1976, as deadline for adoption of regulations, effective January 1, 1979; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-329n - Deposits of purchasers and lessees to be held in escrow.

All moneys paid or advanced by a purchaser or lessee or prospective purchaser or prospective lessee for any lot, parcel, unit or interest in any subdivision, the disposition of which is controlled by sections 20-329a, 20-329b, 20-329d, 20-329e, 20-329f, 20-329h and 20-329i, or such portion of such moneys as the commission may determine is sufficient for the protection of the interests of such purchaser or lessee shall be deposited by the seller or lessor in an escrow account, approved by the commission, in a bank doing business in this state. Such money shall remain in such escrow account until (1) a proper and valid release is obtained for such money, (2) the owner or subdivider or the purchaser or lessee has defaulted under their contract for sale or lease and the commission or a court has made a determination as to the disposition of such money, or (3) the owner or subdivider or the seller or lessor orders the return of such money to such purchaser or lessee.

(1971, P.A. 488, S. 7; P.A. 98-10, S. 51; P.A. 00-21, S. 5.)

History: P.A. 98-10 made technical changes; P.A. 00-21 substituted “for” for “in respect of”.



Section 20-329o - Real property securities dealers. Definitions. Certain sales not deemed a sale to the public.

(a) As used in sections 20-329o to 20-329bb, inclusive:

(1) “Real property securities dealer” means any person, acting as principal or agent, who engages in the business of (A) selling real property securities to the public, or (B) offering to accept or accepting funds for continual reinvestment in real property securities, or for placement in an account, plan or program whereby the dealer implies that a return will be derived from a specific real property sales contract or promissory note secured directly or collaterally by a lien on real property which is not specifically stated to be based upon the contractual payments thereon.

(2) “Real property security” means (A) an investment contract made in connection with the sale of a single promissory note secured directly or collaterally by a lien on real property or a single real property sales contract wherein the real property securities dealer or his principal agrees to do or implies that such dealer or principal will do any of the following: (i) Guarantee the note or contract against loss at any time, (ii) guarantee that payments of principal or interest will be paid in conformity with the terms of the note or contract, (iii) assume any payments necessary to protect the security of the note or contract, (iv) accept, from time to time, partial payments toward the purchase of the note or contract, (v) guarantee a specific yield or return on the note or contract, (vi) pay with his own funds any interest or premium for a period prior to actual purchase and delivery of the note or contract, (vii) pay with his own funds any money after the note or contract falls into arrears, or (viii) repurchase the note or contract; (B) one of a series of promotional notes secured by liens on separate parcels of real property in one subdivision or in contiguous subdivisions; or (C) one of a series of real property sales contracts pertaining to separate parcels of real property in one subdivision or in contiguous subdivisions, all of which are executed by one person or persons associated together as owners. As used in this subdivision, “real property sales contract” does not include a contract executed more than three years prior to being offered for sale. Performance of services in connection with loans or promissory notes secured directly or collaterally by a lien on real property or a real property sales contract, as agent for and at the direction of the lender, borrower, or purchaser, including, but not limited to, the payment of taxes, insurance premiums or costs of foreclosure, if all such costs, excluding routine office expenses, of such services are paid by or payable by borrower, lender or purchaser shall not be construed to be an investment contract under subparagraph (A) of this subdivision. As used in this subdivision, “promotional note” means a promissory note secured by a trust deed executed on unimproved real property, or executed after construction of an improvement of the property but before the first sale of the property as so improved, or executed as a means of financing the first purchase of the property as so improved, and which is subordinate or which by its terms may become subordinate to any other trust deed on the property, but does not include a note which was executed in excess of three years prior to being offered for sale or a note secured by a first trust deed on real property in a subdivision, which evidences a bona fide loan made in connection with the financing of the usual costs of the development of a residential, commercial, or industrial building or buildings on the property under a written agreement providing for the disbursement of the loan funds as costs are incurred or in relation to the progress of the work and providing for title insurance insuring the priority of the security as against mechanic’s liens or for the final disbursement of at least ten per cent of the loan funds after the expiration of the period for the filing of mechanic’s liens. “Real property security” does not include any bond, debenture or note which is one of a series of notes of equal priority secured by an interest in the same real property.

(3) “Sale” or “sell” includes every issuance, creation for resale, disposition or attempt to dispose of a real property security for value and includes all of the following, whether done directly or by circular letter, advertisement, radio or television broadcast or otherwise: (A) An offer to sell, (B) an attempt to sell, (C) a solicitation of a sale, (D) a contract of sale or (E) an exchange.

(b) The sale to pension, retirement or similar trust funds, to corporations, to any bank and trust company, savings bank, savings and loan association, credit union or national banking association, to real estate brokers or to attorneys shall not be deemed a sale to the public for the purpose of sections 20-329o to 20-329bb, inclusive.

(1971, P.A. 603, S. 1; P.A. 78-121, S. 7, 113; P.A. 88-65, S. 2; P.A. 98-10, S. 52.)

History: P.A. 78-121 deleted “building or” in phrase “building or savings and loan association” in Subsec. (4); P.A. 88-65 deleted the reference in Subsec. (4) to industrial bank; P.A. 98-10 designated existing Subdivs. (1) to (3) as Subsec. (a), redesignated existing Subdiv. (4) as Subsec. (b) and made technical changes.



Section 20-329p - License and endorsement requirements.

No person shall act as a real property securities dealer in this state without first having obtained a real estate broker’s license under this chapter and having an endorsement attached to such license, in such form as may be prescribed by the commission, stating that the licensee is entitled to deal in real property securities. Application for such endorsement shall be made in writing to the commission in such form as the commission may prescribe.

(1971, P.A. 603, S. 2; P.A. 98-10, S. 53.)

History: P.A. 98-10 made technical changes.



Section 20-329q - Statement to purchaser.

(a) Every real property securities dealer selling or attempting to sell any real property security shall personally sign and deliver to the purchaser a statement in writing, containing all the information required by subsection (b) of this section before the purchaser shall be obligated to complete the transaction. No such real property securities dealer shall permit a purchaser to sign the statement if any information required by said subsection (b) is omitted. The real property securities dealer shall retain an executed copy of the statement for four years.

(b) The statement required by subsection (a) of this section shall be in a form prescribed and approved by the commission and shall include, but not be limited to, the following information:

(1) The legal description or address of the property subject to the lien securing the note or contract being made or sold;

(2) The name and address of the fee owner of the property subject to the lien securing the note or contract being made or sold;

(3) Available information relative to the ability of the person liable on the obligation to meet such person’s contractual payments;

(4) Any improvements on the property or the absence of such improvements;

(5) Any streets, sewers, water mains, curbs and gutters on or adjacent to the property or the absence thereof;

(6) Terms and conditions of the contract or note being made or sold, including the principal balance owing thereon, and the status of principal and interest payments thereon;

(7) A statement of the approximate balloon payment on the note or contract being made or sold, which shall appear prominently in words and figures;

(8) If available, the terms and conditions of all prior recorded encumbrances which constitute liens upon the property, the principal balance of such encumbrances, and the status of principal and interest payments thereon;

(9) Amounts and terms of tax liens and assessments, if available;

(10) A written statement of the real property securities dealer’s considered opinion of the current fair market value of the property and of the equity in the property securing the note or contract or that the purchaser will obtain his own appraisal of such property;

(11) Whether the real property securities dealer is acting as a principal or as an agent;

(12) A statement that the transaction is in compliance with the provisions of sections 20-329o to 20-329bb, inclusive; and

(13) Such other information as the Commissioner of Consumer Protection, with the advice and assistance of the commission, may require by regulation adopted in accordance with chapter 54.

(1971, P.A. 603, S. 3, 4; P.A. 77-614, S. 237, 610; P.A. 98-10, S. 54; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 77-614 amended Subsec. (b)(13) to refer to information required by consumer protection commissioner with advice of real estate commission rather than to information required by the commission itself, effective January 1, 1979; P.A. 98-10 made technical changes in Subsec. (b); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-329r - Appraisal of real property.

An appraisal of each parcel of real property which relates to a transaction subject to the provisions of section 20-329o to 20-329bb, inclusive, shall be made by the real property securities dealer or by an independent appraiser unless the purchaser of the obligation to which the parcel relates indicates on the form required by subsection (b) of section 20-329q, pursuant to subdivision (10) of said subsection, that the purchaser will obtain his own appraisal. An appraisal by the real property securities dealer or his agent made pursuant to this section shall be kept on file for four years.

(1971, P.A. 603, S. 5; P.A. 98-10, S. 55.)

History: P.A. 98-10 made technical changes.



Section 20-329s - Filing and approval of materials to be used by dealer.

Every real property securities dealer shall file with the commission, ten days prior to use, true copies of all material which pertains to activities subject to sections 20-329o to 20-329bb, inclusive. The commission shall approve or disapprove such material within ten days of receiving such material. If the commission fails to give notice to the real property securities dealer of its disapproval of any such material within ten days of receiving such material, the commission shall be deemed to have approved such material. No real property securities dealer shall use any such material in any way after the commission gives notice in writing that such material contains any statement that is false or misleading or omits to state material information that is necessary to make any statement in such material complete and accurate.

(1971, P.A. 603, S. 6; P.A. 98-10, S. 56.)

History: P.A. 98-10 made technical changes.



Section 20-329t - Annual financial report.

(a) Every real property securities dealer shall file with the commission, annually, a report containing financial statements in accordance with generally accepted accounting principles, accompanied by an opinion thereon by a certified public accountant based upon an audit of the real property securities dealer’s business subject to sections 20-329o to 20-329bb, inclusive, which is not materially restricted in scope. The report shall be filed with the commission within sixty days after the close of the period of the report unless, for good cause shown, the commission, in writing, extends the time for filing the report. The report shall include, but shall not be limited to: (1) The total number of sales, as principal or agent, subject to said sections during the period; (2) information relating to the receipt and disposition of all funds handled in connection with transactions subject to said sections; and (3) the total dollar volume of such sales.

(b) The Commissioner of Consumer Protection, with the advice and assistance of the commission, may, by regulation adopted in accordance with chapter 54, require such additional information in such report as the commissioner may deem necessary.

(c) In the event that a real property securities dealer fails to file a report pursuant to this section the commissioner may cause an audit to be made and shall charge and collect the cost of the audit from such dealer.

(1971, P.A. 603, S. 7; P.A. 77-614, S. 238, 610; P.A. 98-10, S. 57; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 77-614 amended Subsec. (b) to refer to information required by consumer protection commissioner with advice of real estate commission rather than to information required by the commission itself, effective January 1, 1979; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-329u - Desist order for violation. Appeal.

Whenever the commission finds that (1) any person is violating the provisions of sections 20-329o to 20-329bb, inclusive, (2) any person is conducting business as a real property securities dealer or issuer in an unsafe or injurious manner, (3) the further sale of real property securities by any person under the provisions of said sections would be unfair, unjust or inequitable, or (4) the method used by any person in the sale of real property securities would work a fraud upon the purchasers, the commission may order such person to desist and refrain from violating the provisions of said sections or from further sales of real property securities. Any person aggrieved by any order issued by the commission under this section may appeal under section 20-329aa.

(1971, P.A. 603, S. 8; P.A. 98-10, S. 58.)

History: P.A. 98-10 made technical changes.



Section 20-329v - Permit to sell real property security required. Application.

(a) No real property security shall be sold to the public without either the issuer or the real property securities dealer first obtaining a permit from the commission.

(b) Each application for a permit to sell any real property securities shall be made in writing, on such forms and in such manner and accompanied by such evidence in support of such application as is prescribed by the commission. The commission may require such information with regard to the applicant as the commission deems desirable, with due regard to the paramount interests of the public as to the honesty, truthfulness, integrity and competency of the applicant. The Commissioner of Consumer Protection, with the advice and assistance of the commission, may, by regulation adopted in accordance with chapter 54, establish reasonable filing fees, which shall not be less than forty dollars. Such fees shall be deposited in the General Fund.

(1971, P.A. 603, S. 9; P.A. 77-614, S. 239, 610; P.A. 89-251, S. 130, 203; P.A. 98-10, S. 59; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 77-614 transferred power to regulate filing fees from real estate commission to commissioner of consumer protection, retaining commission in advisory role, deleted reference to use of fees to defray cost of processing applications and issuing permits and required deposit of moneys collected in general fund in Subsec. (b), effective January 1, 1979; P.A. 89-251 amended Subsec. (b) to establish a minimum filing fee of not less than $40; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-329w - Issuance or denial of permit. Limitation of commission’s authority. Hearing.

(a) If the commission finds, in connection with an application filed under section 20-329v, that (1) the proposed plan of business of the applicant and the proposed sale of real property securities is fair, just and equitable, (2) the applicant intends to transact business fairly and honestly, and (3) the real property securities which the applicant proposed to sell are not such as, in the opinion of the commission will work a fraud upon the purchaser of such real property securities, the commission shall issue to the applicant a permit authorizing the applicant to sell such real property securities in such amounts and for such considerations and upon such terms and conditions as the commission may provide in the permit. If the commission does not make such findings, the commission shall deny the application, refuse the permit and notify the applicant in writing of its decision. The authority to issue a permit under this section shall not empower the commission to authorize the sale of notes or contracts under a plan which provides for the establishment of investment participation pools based upon such notes or contracts or authorize the issuance of certificates based upon notes or contracts being used as collateral for the certificates.

(b) Any applicant aggrieved by the refusal of a permit under this section or the conditions of any permit issued under this section shall be given notice and afforded an opportunity for hearing as provided in the regulations adopted by the Commissioner of Consumer Protection.

(1971, P.A. 603, S. 10, 11; P.A. 77-614, S. 240, 610; P.A. 98-10, S. 60; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 77-614 deleted provision allowing aggrieved person to file for and receive a hearing within 30 days, substituting statement requiring notice and hearing as provided by regulations of consumer protection commissioner in Subsec. (b), effective January 1, 1979; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-329x - Prohibited acts. Penalty.

Any person shall be guilty of a class D felony if such person:

(1) In any application to the commission or in any proceeding before the commission, or in any examination, audit or investigation made by the Department of Consumer Protection under this chapter, knowingly makes any false statement or representation, or, with knowledge of its falsity, files or causes to be filed with the commission any false statement or representation in a required report;

(2) Issues, circulates or publishes, or causes to be issued, circulated or published any advertisement, pamphlet, prospectus or circular concerning any real property security which contains any statement that is false or misleading, or is otherwise likely to deceive a reader thereof, with knowledge that it contains such false, misleading or deceptive statement;

(3) In any respect wilfully violates or fails to comply with any provision of sections 20-329o to 20-329bb, inclusive, or wilfully violates or fails, omits or neglects to obey, observe or comply with all or any part of any order, decision, demand, requirement or permit of the commission under said sections; or

(4) With one or more other persons, conspires to violate any permit or order issued by the commission or any provision of said sections.

(1971, P.A. 603, S. 12; P.A. 77-614, S. 241, 610; P.A. 98-10, S. 61; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 13-258, S. 84.)

History: P.A. 77-614 replaced reference to examinations, audits, etc. of real estate commission with reference to examinations, audits, etc. of consumer protection department in Subsec. (a), effective January 1, 1979; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-258 changed penalty from fine of not more than $5,000 or imprisonment of not less than 1 year and not more than 5 years to a class D felony.



Section 20-329y - Civil action for injury from transaction.

Any person sustaining any injury resulting from a transaction subject to sections 20-329o to 20-329bb, inclusive, which was in violation of the provisions of said sections may recover in a civil action the amount of the damages with interest of seven per cent per annum from the date of the injury, and shall be entitled to be awarded reasonable attorney’s fees. Any such action shall be brought within three years from the date of the transaction notwithstanding the date the injury was discovered.

(1971, P.A. 603, S. 13.)



Section 20-329z - Regulations.

The Commissioner of Consumer Protection, with the advice and assistance of the commission, may adopt such reasonable regulations, in accordance with chapter 54, as the commissioner deems necessary to carry out the provisions of sections 20-329o to 20-329bb, inclusive.

(1971, P.A. 603, S. 14; P.A. 77-614, S. 242, 610; P.A. 98-10, S. 62; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 77-614 transferred power to make regulations from real estate commission to consumer protection commissioner, retaining commission in advisory capacity, and deleted enforcement power, effective January 1, 1979; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 393 - Electricians, Plumbers, Solar, Heating, Piping and Cooling Contractors and Journeymen, Elevator and Fire Protection Sprinkler Craftsmen, Irrigation Contractors and Journeymen, and Gas Hearth Installer Contractors and Journeymen

Section 20-330 - Definitions.

As used in this chapter:

(1) “Contractor” means any person regularly offering to the general public services of such person or such person’s employees in the field of electrical work, plumbing and piping work, solar work, heating, piping, cooling and sheet metal work, fire protection sprinkler systems work, elevator installation, repair and maintenance work, irrigation work, automotive glass work or flat glass work, as defined in this section;

(2) “Electrical work” means the installation, erection, maintenance, alteration or repair of any wire, cable, conduit, busway, raceway, support, insulator, conductor, appliance, apparatus, fixture or equipment that generates, transforms, transmits or uses electrical energy for light, heat, power or other purposes, but does not include low voltage wiring, not exceeding twenty-four volts, used within a lawn sprinkler system;

(3) “Plumbing and piping work” means the installation, repair, replacement, alteration or maintenance of gas, water and associated fixtures, tubing and piping mains and branch lines up to and including the closest valve to a machine or equipment used in the manufacturing process, laboratory equipment, sanitary equipment, other than subsurface sewage disposal systems, fire prevention apparatus, all water systems for human usage, sewage treatment facilities and all associated fittings within a building and includes lateral storm and sanitary lines from buildings to the mains, process piping, swimming pools and pumping equipment, and includes making connections to back flow prevention devices, and includes low voltage wiring, not exceeding twenty-four volts, used within a lawn sprinkler system, but does not include (A) solar thermal work performed pursuant to a certificate held as provided in section 20-334g, except for the repair of those portions of a solar hot water heating system that include the basic domestic hot water tank and the tie-in to the potable water system, (B) the installation, repair, replacement, alteration or maintenance of fire prevention apparatus within a structure, except for standpipes that are not connected to sprinkler systems, (C) medical gas and vacuum systems work, and (D) millwright work. For the purposes of this subdivision, “process piping” means piping or tubing that conveys liquid or gas that is used directly in the production of a chemical or a product for human consumption;

(4) “Solar thermal work” means the installation, erection, repair, replacement, alteration, or maintenance of active, passive and hybrid solar systems that directly convert ambient energy into heat or convey, store or distribute such ambient energy;

(5) “Heating, piping and cooling work” means (A) the installation, repair, replacement, maintenance or alteration of any apparatus for piping, appliances, devices or accessories for heating systems, including sheet metal work, (B) the installation, repair, replacement, maintenance or alteration of air conditioning and refrigeration systems, boilers, including apparatus and piping for the generation or conveyance of steam and associated pumping equipment and process piping and the installation of tubing and piping mains and branch lines up to and including the closest valve to a machine or equipment used in the manufacturing process, but excluding millwright work, and (C) on-site operation, by manipulating, adjusting or controlling, with sufficient technical knowledge, as determined by the commissioner, (i) heating systems with a steam or water boiler maximum operating pressure of fifteen pounds per square inch gauge or greater, or (ii) air conditioning or refrigeration systems with an aggregate of more than fifty horsepower or kilowatt equivalency of fifty horsepower or of two hundred pounds of refrigerant. Heating, piping and cooling work does not include solar thermal work performed pursuant to a certificate held as provided in section 20-334g, or medical gas and vacuum systems work or the passive monitoring of heating, air conditioning or refrigeration systems. For the purposes of this subdivision, “process piping” means piping or tubing that conveys liquid or gas that is used directly in the production of a chemical or a product for human consumption;

(6) “Apprentice” means any person registered with the Labor Department for the purpose of learning a skilled trade;

(7) “Elevator installation, repair and maintenance work” means the installation, erection, maintenance and repair of all types of elevators, dumb waiters, escalators, and moving walks and all mechanical equipment, fittings, associated piping and wiring from a source of supply brought to the equipment room by an unlimited electrical contractor for all types of machines used to hoist or convey persons or materials, but does not include temporary hoisting machines used for hoisting materials in connection with any construction job or project;

(8) “Elevator maintenance” means the lubrication, inspection and replacement of controls, hoistway and car parts;

(9) “Fire protection sprinkler systems work” means the layout, on-site fabrication, installation, alteration, maintenance or repair of any automatic or manual sprinkler system designed for the protection of the interior or exterior of a building or structure from fire, or any piping or tubing and appurtenances and equipment pertaining to such system including overhead and underground water mains, fire hydrants and hydrant mains, standpipes and hose connections to sprinkler systems, sprinkler tank heaters excluding electrical wiring, air lines and thermal systems used in connection with sprinkler and alarm systems connected thereto, foam extinguishing systems or special hazard systems including water spray, foam, carbon dioxide or dry chemical systems, halon and other liquid or gas fire suppression systems, but does not include (A) any engineering design work connected with the layout of fire protection sprinkler systems, or (B) any work performed by employees of or contractors hired by a public water system, as defined in subsection (a) of section 25-33d;

(10) “State Fire Marshal” means the State Fire Marshal appointed by the Commissioner of Construction Services;

(11) “Journeyman sprinkler fitter” means a specialized pipe fitter craftsman, experienced and skilled in the installation, alteration, maintenance and repair of fire protection sprinkler systems;

(12) “Irrigation work” means making the connections to back flow prevention devices, and low voltage wiring, not exceeding twenty-four volts, used within a lawn sprinkler system;

(13) “Sheet metal work” means the installation, erection, replacement, repair or alteration of duct work systems, both ferrous and nonferrous;

(14) “Journeyman sheet metal worker” means an experienced craftsman skilled in the installation, erection, replacement, repair or alteration of duct work systems, both ferrous and nonferrous;

(15) “Automotive glass work” means installing, maintaining or repairing fixed glass in motor vehicles;

(16) “Flat glass work” means installing, maintaining or repairing glass in residential or commercial structures;

(17) “Medical gas and vacuum systems work” means the work and practice, materials, instrumentation and fixtures used in the construction, installation, alteration, extension, removal, repair, maintenance or renovation of gas and vacuum systems and equipment used solely to transport gases for medical purposes and to remove liquids, air-gases or solids from such systems;

(18) “Solar electricity work” means the installation, erection, repair, replacement, alteration, or maintenance of photovoltaic or wind generation equipment used to distribute or store ambient energy for heat, light, power or other purposes to a point immediately inside any structure or adjacent to an end use;

(19) “Active solar system” means a system that uses an external source of energy to power a motor-driven fan or pump to force the circulation of a fluid through solar heat collectors and which removes the sun’s heat from the collectors and transports such heat to a location where it may be used or stored;

(20) “Passive solar system” means a system that is capable of collecting or storing the sun’s energy as heat without the use of a motor-driven fan or pump;

(21) “Hybrid solar system” means a system that contains components of both an active solar system and a passive solar system;

(22) “Gas hearth product work” means the installation, service or repair of a propane or natural gas fired fireplace, fireplace insert, stove or log set and associated venting and piping that simulates a flame of a solid fuel fire. “Gas hearth product work” does not include (A) fuel piping work, (B) the servicing of fuel piping, or (C) work associated with pressure regulating devices, except for appliances gas valves; and

(23) “Millwright work” means the installation, repair, replacement, maintenance or alteration of (A) power generation machinery, or (B) industrial machinery, including the related interconnection of piping and tubing used in the manufacturing process, but does not include the performance of any action for which licensure is required under this chapter.

(February, 1965, P.A. 493, S. 1; 1967, P.A. 789, S. 1; P.A. 74-341, S. 15, 16; P.A. 82-312, S. 3, 4; 82-439, S. 1, 7; 82-472, S. 89, 183; P.A. 83-426, S. 1; P.A. 87-588, S. 2, 8; P.A. 90-194, S. 1; P.A. 98-3, S. 23; P.A. 99-170, S. 1; 99-253, S. 1; P.A. 00-128, S. 1, 3; P.A. 02-27, S. 1; 02-92, S. 1; P.A. 03-83, S. 1, 2; P.A. 05-88, S. 1; 05-211, S. 1; P.A. 06-157, S. 2; P.A. 07-183, S. 1; P.A. 09-153, S. 3; Sept. Sp. Sess. P.A. 09-8, S. 31; P.A. 11-51, S. 93.)

History: 1967 act redesignated plumbing work as plumbing and piping work and redefined same, redesignated steamfitting work as heating, piping and cooling work and redefined same, included as contractors persons doing elevator installation and maintenance as well as repair work and expanded former definition for elevator repair-work, added definitions for elevator maintenance and apprentice, rearranged statute to delete definitions for electrician, plumber, steamfitter and elevator repairman and deleted definition for journeyman; P.A. 74-341 redefined “plumbing and piping work” to specifically exclude subsurface sewage disposal systems; P.A. 82-312 included in definition of “plumbing and piping work” repair of portions of solar hot water heating system which include domestic hot water tank and tie-in to potable water system, effective October 1, 1983; P.A. 82-439 added definition for “solar work” and, on and after April 1, 1984, excluded solar work from definitions of “plumbing and piping work” and “heating, piping and cooling work”, effective October 1, 1983; P.A. 82-472 subdivided the section; P.A. 83-426 changed from April 1, 1984, to July 1, 1984, date from which “solar work” excluded from definitions of “plumbing and piping work” and “heating, piping and cooling work”; P.A. 87-588 redefined “contractor” to include persons engaged in the field of fire protection sprinkler systems, redefined “plumbing and piping work” to exclude work on fire prevention apparatus within a structure, except for standpipes which are not connected to sprinkler systems, redefined “apprentice” and added Subdivs. (9), (10) and (11) defining “fire protection sprinkler systems work”, “state fire marshal” and “journeymen sprinkler fitter”, respectively, effective July 1, 1988; P.A. 90-194 defined “irrigation work” and redefined “contractor”, “electrical work” and “plumbing and piping work” to include or exclude irrigation, as the case may be; (Revisor’s note: In 1997 the reference in Subdiv. (10) to “state police department” was changed editorially by the Revisors to “Division of State Police”); P.A. 98-3 made technical changes; P.A. 99-170 made technical and gender neutral changes, redefined “contractor” to include automotive glass and flat glass workers, and added new Subdivs. defining “automotive glass work” and “flat glass work”; P.A. 99-253 made gender neutral and technical changes, redefined “contractor” to include sheet metal workers, and added new Subdivs. defining “sheet metal work” and “journeyman sheet metal worker”; P.A. 00-128 redefined “heating, piping and cooling work” in Subdiv. (5) to include sheet metal work and to make technical changes, effective May 26, 2000; P.A. 02-27 redefined “fire protection sprinkler systems work” in Subdiv. (9) to include “maintenance” of any sprinkler system and related equipment; P.A. 02-92 redefined “plumbing and piping work” and “heating, piping and cooling work” in Subdivs. (3) and (5), respectively, to exclude medical gas and vacuum systems work and added Subdiv. (17) defining “medical gas and vacuum systems work”, effective July 1, 2003 (Revisor’s note: In Subdiv. (5) the new reference to “... or medical gas and vacuum systems;” was changed editorially by the Revisors to “... or medical gas and vacuum systems work;” for consistency); P.A. 03-83 added “process piping” to the definition of “plumbing and piping work” in Subdiv. (3) and the definition of “heating, piping and cooling work” in Subdiv. (5) and defined the term in both Subdivs.; P.A. 05-88 amended Subdivs. (3) and (5) to include piping or tubing that conveys liquid or gas that is used directly in the production of a chemical in the definition of “process piping”; P.A. 05-211 deleted definition of “solar work” and defined “solar thermal work”, “solar electricity work”, “active solar system”, “passive solar system” and “hybrid solar system”; P.A. 06-157 defined “gas hearth product work”; P.A. 07-183 redefined “heating, piping and cooling work” in Subdiv. (5) to include on-site operation of heating systems with steam or water boiler maximum operating pressure of 15 pounds per square inch gauge or greater, or air conditioning or refrigeration systems with aggregate of more than 50 horsepower or kilowatt equivalency of 50 horsepower or of 200 pounds of refrigerant and to exclude the passive monitoring of heating, air conditioning or refrigeration systems, effective July 1, 2007; P.A. 09-153 redefined “plumbing and piping work” in Subdiv. (3) and “heating, piping and cooling work” in Subdiv. (5) and added Subdiv. (23) defining “millwright work”; Sept. Sp. Sess. P.A. 09-8 amended Subdivs. (3) and (5) by changing “solar work” to “solar thermal work” and adding provisions re such work performed pursuant to certificate held as provided in Sec. 20-334g, effective October 5, 2009; P.A. 11-51 redefined “State Fire Marshal” in Subdiv. (10), effective July 1, 2011.

See Sec. 20-334a re types of licenses.

See Sec. 29-291 re appointment of State Fire Marshal.

See Sec. 29-329 re regulations concerning the installation and operation of gas equipment and piping.

Cited. 209 C. 719.

Cited. 12 CA 251.

Subdiv. (5):

Cited. 34 CA 123.

Subdiv. (6):

Cited. 3 CA 707.



Section 20-331 - Examining boards.

(a) There shall be in the Department of Consumer Protection separate examining boards for each of the following occupations: (1) Electrical work; (2) plumbing and piping work; (3) heating, piping, cooling and sheet metal work; (4) elevator installation, repair and maintenance work; (5) fire protection sprinkler systems work; and (6) automotive glass work and flat glass work.

(b) The Electrical Work Board shall consist of twelve members who shall be residents of this state, one of whom shall be a general contractor or an unlimited contractor licensed for such occupation under this chapter, two of whom shall be unlimited contractors licensed for such occupation under this chapter, neither of whom at the time of appointment shall be a member or an employee of a member of a trade union or a party or an employee of a party to a contract with a trade union, one of whom shall be an electronic technician licensed under chapter 394, four of whom shall be unlimited journeymen licensed for such occupation under this chapter, who at the time of appointment shall be members of a trade union and four of whom shall be public members.

(c) The Heating, Piping, Cooling and Sheet Metal Work Board shall consist of twelve members who shall be residents of this state and, except as otherwise provided in this subsection, (1) one of whom shall be a general contractor or an unlimited contractor licensed to perform heating, piping and cooling work under this chapter, (2) two of whom shall be unlimited contractors licensed to perform heating, piping and cooling work under this chapter, neither of whom at the time of appointment shall be a member or an employee of a member of a trade union or a party or an employee of a party to a contract with a trade union, (3) one of whom shall be a limited contractor licensed to perform sheet metal work under this chapter, provided such member’s powers and duties on the board shall be limited to matters concerning sheet metal work, as defined in subdivision (13) of section 20-330, (4) three of whom shall be unlimited journeymen licensed to perform heating, piping and cooling work under this chapter, who at the time of appointment shall be members of a trade union, (5) one of whom shall be a journeyman sheet metal worker, who at the time of appointment shall be a member of a trade union, provided such member’s powers and duties shall be limited to matters concerning sheet metal work, as defined in subdivision (13) of section 20-330, and (6) four of whom shall be public members. Each person who is a member of the board on October 1, 1999, shall continue to serve at the pleasure of the Governor. Only the members appointed pursuant to subdivisions (1), (3), (5) and (6) of this subsection may consider and act upon matters concerning sheet metal work, as defined in subdivision (13) of section 20-330.

(d) The Plumbing and Piping Work Board shall consist of twelve members who shall be residents of this state, one of whom shall be a general contractor or an unlimited contractor licensed for such occupations under this chapter, two of whom shall be unlimited contractors licensed for such occupations under this chapter, neither of whom at the time of appointment shall be a member or an employee of a member of a trade union or a party or an employee of a party to a contract with a trade union, one of whom shall be a well drilling contractor licensed pursuant to section 25-129, four of whom shall be unlimited journeymen licensed for such occupations under this chapter, who at the time of appointment shall be members of a trade union, and four of whom shall be public members.

(e) The Elevator Installation, Repair and Maintenance Board shall consist of eight members who shall be residents of this state, three of whom shall be unlimited contractors, two of whom shall be elevator craftsmen, licensed for such occupation under this chapter, and three of whom shall be public members, provided at least one of the unlimited contractors shall be a member of either the National Association of Elevator Contractors or the National Elevator Industries, Incorporated.

(f) The Fire Protection Sprinkler Systems Board shall consist of nine members who shall be residents of this state, two of whom shall be journeymen sprinkler fitters, two of whom shall be fire protection sprinkler contractors, three of whom shall be public members, one of whom shall be a representative of the State Fire Marshal and one of whom shall be a local fire marshal.

(g) The Automotive Glass Work and Flat Glass Work Board shall consist of eight members who shall be residents of this state, one of whom shall be a general contractor or an unlimited contractor licensed to perform automotive glass work under this chapter, one of whom shall be a general contractor or an unlimited contractor licensed to perform flat glass work under this chapter, one of whom shall be an unlimited contractor licensed to perform automotive glass work under this chapter, one of whom shall be an unlimited contractor licensed to perform flat glass work under this chapter, one of whom shall be an unlimited journeyman licensed to perform flat glass work under this chapter and three of whom shall be public members. The initial members appointed under this subsection need not be licensed to perform such work under this chapter before January 1, 2001, provided such initial members shall satisfy the applicable criteria set forth in subsection (e) of section 20-334a. On and after January 1, 2001, each member appointed under this subsection shall be licensed as provided in this subsection.

(h) The contractor and journeymen or elevator craftsmen members of each board established under this section shall be appointed by the Governor from a list of names submitted by employers’ and employees’ associations in the respective occupations. The Governor may fill any vacancy occurring in the membership of any such board, may remove any member for cause, after notice and hearing, and shall remove any licensed member whose license is not renewed or whose license has become void, revoked or suspended. Each member of such boards shall, before entering upon the duties of such member’s office, take the oath provided by law for public officers. Members shall not be compensated for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(February, 1965, P.A. 493, S. 2; 1967, P.A. 789, S. 2; P.A. 77-614, S. 184, 610; Nov. Sp. Sess. P.A. 81-11, S. 11, 19; P.A. 82-404, S. 2, 4; P.A. 85-352; P.A. 86-293; P.A. 87-588, S. 3, 8; P.A. 89-25, S. 1, 3; 89-164, S. 1, 2; P.A. 93-151, S. 2, 4; 93-435, S. 57, 95; P.A. 98-3, S. 24; P.A. 99-73, S. 2; 99-170, S. 2; 99-253, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 06-126, S. 1; P.A. 10-9, S. 8.)

History: 1967 act updated statute to conform with Sec. 20-330 and to provide for appointment of members replacing original members, changed requirement that 4 of members be contractors or journeymen, specified contractor, journeymen or craftsmen members be licensed rather than eligible to be licensed and that such licenses be unlimited and changed date for submitting list of names to governor from July first to May first of year in which appointments are to be made; P.A. 77-614 placed boards within consumer protection department, increased number of members from 5 to 7, deleted member who is not engaged in profession or eligible for license, added 3 public members, deleted provision setting May first date for submission of list of nominees, July first appointment date and six-year terms and deleted provision for biennial election of board officers, effective January 1, 1979; Nov. Sp. Sess. P.A. 81-11 replaced provision whereby members received “only necessary and reasonable expenses” incidental to duties with provision specifying that members receive no compensation but are to be reimbursed for expenses incurred in performing duties; P.A. 82-404 increased membership of elevator installation and maintenance board from 7 to e8ight, adding one unlimited contractor to the board, and required that at least one of the unlimited contractors be a member of one of two specified professional associations; P.A. 85-352 provided that the electrical examining board shall include a general contractor among its members, increasing the membership from 7 to 8; P.A. 86-293 increased the membership of the heating, piping and cooling board and the plumbing and piping board from 7 to 9 members, required that such boards include a general contractor and increased number of journeymen members from 2 to 3; P.A. 87-588 established the fire protection sprinkler systems board, effective July 1, 1988; P.A. 89-25 removed the requirement that members of the plumbing and piping board, heating, piping and cooling board, electrical board and elevator installation, repair and maintenance board who are required to be licensed for the occupation overseen by the board on which they serve also be engaged in such occupation; P.A. 89-164 reorganized the membership of the electrical, plumbing and piping and heating, piping and cooling boards, effective July 1, 1991; P.A. 93-151 increased the membership of the plumbing and piping work board from 6 members to 12 members by adding a registered well driller, an unlimited journeyman and a public member effective June 14, 1993; P.A. 93-435 substituted reference to registration for reference to licensure of well drilling contractors, effective June 28, 1993; P.A. 98-3 divided section into Subsecs. and made technical changes; P.A. 99-73 divided existing Subsec. (b) into new Subsec. (b) increasing the membership of the Electrical Work Board from 9 to 12 members and specifying their qualifications, and new Subsec. (c) describing the Heating, Piping and Cooling Work Board, relettering the existing Subsecs. accordingly and making technical changes; P.A. 99-170 made gender neutral change, amended Subsec. (a) to add new Subdiv. (6) placing the Automotive Glass Work and Flat Glass Work Examining Board within the department, inserted Subsec. (g) to establish the membership of the Automotive Glass Work and Flat Glass Work Board and relettered the remaining Subsec. accordingly; P.A. 99-253 amended Subsec. (a) to expand jurisdiction of heating, piping and cooling examining board to include sheet metal work, amended Subsec. (b) to delete the reference to the Heating, Piping and Cooling Work Board, creating a new Subsec. (c) re Heating, Piping, Cooling and Sheet Metal Work Board, and relettered the remaining Subsecs. accordingly; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-126 amended Subsec. (c) to specify that only members appointed pursuant to Subdivs. (1), (3), (5) and (6) may consider and act upon matters concerning sheet metal work; P.A. 10-9 amended Subsec. (g) by reducing number of board members from 9 to 8 and deleting requirement re board member who is an unlimited journeyman licensed to perform automotive glass work, effective May 5, 2010.

See Sec. 4-9a for definition of “public member”.

See Secs. 21a-6 to 21a-10, inclusive, re control, powers and duties of boards within Department of Consumer Protection.

Cited. 22 CA 181.



Section 20-332 - Powers and duties of boards.

(a) Each examining board established under section 20-331 shall have a seal and its members may administer oaths in the performance of their duties. Each board shall keep a record of its proceedings and a complete roster of all persons licensed or registered by it and entitled to practice the occupation within the board’s jurisdiction in this state. Each board shall biennially either (1) furnish a copy of such roster to each town clerk and shall notify such clerk of any deletions from such roster within five days of such deletion, or (2) post such roster and deletions on the department’s Internet web site.

(b) The Commissioner of Consumer Protection, with the advice and assistance of the appropriate board, (1) may adopt regulations, in accordance with chapter 54, for the pursuit, practice and standards of the occupations within the jurisdiction of the boards for the preservation of the public safety, (2) except as provided in this chapter, shall adopt regulations, in accordance with chapter 54, to establish the amount and type of experience and training required to qualify an applicant for an examination for any license, and (3) shall determine the specific area of a trade for which limited licenses shall be issued and the areas for which no license shall be required.

(c) If, after a hearing in accordance with the regulations adopted by the Commissioner of Consumer Protection, it appears that the provisions of this chapter or the regulations adopted under this chapter have been violated, in addition to the penalties in this chapter, the appropriate examining board, or the commissioner or the commissioner’s authorized agent, shall report such violation to the office of the state’s attorney for the judicial district in which such violation occurred.

(d) For any application submitted pursuant to section 20-333 and any completed renewal application submitted pursuant to section 20-335 that requires a hearing or other action by the applicable examining board, such hearing or other action by the applicable examining board shall occur not later than thirty days after the date of submission for such application or completed renewal application, as applicable.

(February, 1965, P.A. 493, S. 3; 1967, P.A. 789, S. 3; P.A. 74-183, S. 241, 291; P.A. 76-436, S. 209, 681; P.A. 77-614, S. 185, 610; P.A. 78-280, S. 1, 127; P.A. 98-3, S. 25; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 07-188, S. 1; Oct. Sp. Sess. P.A. 11-1, S. 74; P.A. 13-196, S. 3.)

History: 1967 act required rosters be furnished town clerks and specified they include persons registered by boards, provided that boards have power to make regulations for practice and standards of occupations, added requirements re contents of regulations, extended date for promulgation of first regulations, and added provision re employment of administrative personnel and investigators; P.A. 74-183 replaced circuit court with court of common pleas and “circuit” with “county or judicial district”, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court and substituted “office of the state’s attorney” for “prosecuting attorney”, effective July 1, 1978; P.A. 77-614 deleted provision requiring annual report to governor, transferred power to make regulations from boards to consumer protection commissioner, retaining boards in advisory role, deleted provisions concerning boards’ powers to investigate violations and hold hearings, requiring instead that hearings be in accordance with consumer protection commissioner’s regulations and deleted provision re employment of administrative personnel and investigators, effective January 1, 1979; P.A. 78-280 deleted reference to counties; P.A. 98-3 divided section into Subsecs. and made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-188 amended Subsec. (c) by adding reference to commissioner or commissioner’s authorized agent re reporting violation and by making technical changes; Oct. Sp. Sess. P.A. 11-1 added Subsec. (d) re 30-day deadline for the occurrence of any hearing required in connection with an application pursuant to Sec. 20-333 or completed renewal application pursuant to Sec. 20-335, effective October 27, 2011; P.A. 13-196 amended Subsec. (a) by designating provision re copy of roster as Subdiv. (1) and adding Subdiv. (2) re posting roster and deletions on department’s Internet web site, effective June 21, 2013.



Section 20-332a - Heating, Cooling, Piping and Sheet Metal Work Board: Regulations.

The Heating, Cooling, Piping and Sheet Metal Work Board shall recommend regulations consistent with the provisions of sections 20-332 and 21a-7 to establish limited contractor and journeyman licenses for light commercial sheet metal work and residential sheet metal work, which shall be adopted by the Commissioner of Consumer Protection in accordance with the provisions of chapter 54.

(P.A. 99-253, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-332b - Hiring ratios re apprentices, journeymen and contractors. Electrical, plumbing, heating, piping and cooling, sprinkler fitter and sheet metal work. Regulations.

The Commissioner of Consumer Protection shall amend existing regulations of Connecticut state agencies adopted pursuant to section 20-332 to specify the following allowable hiring ratios regarding apprentices, journeymen and contractors for the following trades:

TRADE

Electrical, Plumbing, Heating, Piping and Cooling,

Sprinkler Fitter and Sheet Metal Work

Apprentices

Licensees

(Journeymen or Contractors)

1

1

2

2

3

5

4

8

5

11

6

14

7

17

8

20

9

23

10

26

Ratio continues at 3 Journeypersons

To 1 Apprentice

(P.A. 10-27, S. 1.)

History: P.A. 10-27 effective May 10, 2010.



Section 20-333 - Examinations.

To obtain a license under this chapter, an applicant shall have attained such applicant’s eighteenth birthday and shall furnish such evidence of competency as the appropriate board, with the consent of the Commissioner of Consumer Protection, shall require. The applicant shall satisfy such board that such applicant is of good moral character, possesses a diploma or other evidence of graduation from the eighth grade of grammar school, or possesses an equivalent education to be determined on examination and has the requisite skill to perform the work in the trade for which such applicant is applying for a license and can comply with all other requirements of this chapter and the regulations adopted under this chapter. For any application submitted pursuant to this section that requires a hearing or other action by the applicable examining board, such hearing or other action by the applicable examining board shall occur not later than thirty days after the date of submission for such application. Upon application for any such license, the applicant shall pay to the department a nonrefundable application fee of ninety dollars for a license under subdivisions (2) and (3) of subsection (a) and subdivision (4) of subsection (e) of section 20-334a, or a nonrefundable application fee of one hundred fifty dollars for a license under subdivision (1) of subsection (a), subdivisions (1) and (2) of subsection (b), subdivision (1) of subsection (c) and subdivisions (1), (2) and (3) of subsection (e) of section 20-334a. The department shall conduct such written, oral and practical examinations as the appropriate board, with the consent of the commissioner, deems necessary to test the knowledge of the applicant in the work for which a license is being sought. Any person completing the required apprentice training program for a journeyman’s license under section 20-334a shall, within thirty days following such completion, apply for a licensure examination given by the department. If an applicant does not pass such licensure examination, the commissioner shall provide each failed applicant with information on how to retake the examination and a report describing the applicant’s strengths and weaknesses in such examination. Any apprentice permit issued under section 20-334a to an applicant who fails three licensure examinations in any one-year period shall remain in effect if such applicant applies for and takes the first licensure examination given by the department following the one-year period from the date of such applicant’s third and last unsuccessful licensure examination. Otherwise, such permit shall be revoked as of the date of the first examination given by the department following expiration of such one-year period. When an applicant has qualified for a license, the department shall, upon receipt of the license fee, issue to such applicant a license entitling such applicant to engage in the work or occupation for which a license was sought and shall register each successful applicant’s name and address in the roster of licensed persons authorized to engage in the work or occupation within the appropriate board’s authority. All fees and other moneys collected by the department shall be promptly transmitted to the State Treasurer as provided in section 4-32.

(February, 1965, P.A. 493, S. 4; 1967, P.A. 789, S. 4; P.A. 77-614, S. 186, 610; P.A. 81-361, S. 23, 39; P.A. 82-93; 82-419, S. 23, 47; 82-439, S. 2, 7; 82-472, S. 90, 183; P.A. 83-426, S. 2; 83-487, S. 14; P.A. 87-588, S. 4, 8; P.A. 89-251, S. 131, 203; P.A. 94-36, S. 17, 42; P.A. 98-3, S. 26; P.A. 99-170, S. 3; 99-253, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 244; P.A. 10-9, S. 11; Oct. Sp. Sess. P.A. 11-1, S. 75.)

History: 1967 act changed technical language of statute, provided examination notice specify time and place of examination and be written, required applicant be 20 years of age and furnish evidence of competency, provided application to board be for license rather than certificate of registration and that stated qualifications apply to applicant for such license rather than for certificate and specified license be issued on receipt of license fee; P.A. 77-614 transferred some powers formerly held by boards to department of consumer protection, including actual conduct of examinations, required consumer protection commissioner’s consent for evidence of competency and for content of examinations and referred to regulations established under chapter rather than to regulations of boards, effective January 1, 1979; P.A. 81-361 provided that application fees are nonrefundable, eliminated the requirement that applicants take the first examination given after their application and clarified the requirement that fees are payable to the department and not the boards; P.A. 82-93 amended section to reduce age requirement from 20 to 18; P.A. 82-419 changed “certificate” to “license”; P.A. 82-439 divided section into two subsections, set application fee of $25 for solar licenses under Sec. 20-334a and required department of consumer protection to assume responsibilities of boards under Subsec. (a) with respect to solar license applicants, effective October 1, 1983; P.A. 82-472 rephrased several provisions of the section; P.A. 83-426 deleted Subsec. (b), which required department to assume responsibilities of boards under Subsec. (a) with respect to solar license applicants; P.A. 83-487 amended Subsec. (a) to establish a time limit for use of apprentice permits expiring 2 years after the date of first examination for a journeyman’s license; P.A. 87-588 required the commissioner of consumer protection to provide each failed applicant with information on how to retake the exam and a report describing the applicant’s strengths and weaknesses in such exam, effective July 1, 1988; P.A. 89-251 increased the application fee for licenses under Sec. 20-334a(a)(2) and (3) from $15 to $45 and for other licenses from $25 to $75; P.A. 94-36 eliminated references to biennial licensing and a specific license renewal date, effective January 1, 1995; P.A. 98-3 made technical changes; P.A. 99-170 made gender neutral changes and made the application fees for limited contractor licenses, solar contractor licenses, solar journeyman licenses and fire protection sprinkler contractor licenses nonrefundable; P.A. 99-253 made technical and gender neutral changes and added provision specifying amount of nonrefundable application fee for contractor and journeymen sheet metal work licenses; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fees from $45 to $90 and from $75 to $150; P.A. 10-9 deleted provisions re minimum of 4 examinations to be held per year, re 2 additional examinations that applicant may take during 1-year period and re forfeiture of application fee for applicants who fail to appear for 3 successive examinations for which written notice has been sent, effective May 5, 2010; Oct. Sp. Sess. P.A. 11-1 added provision re 30-day deadline for hearing or other action by examining board re application, effective October 27, 2011.

See Sec. 21a-10(b) re staggered schedule of license renewals.



Section 20-333a - Reciprocity.

The Commissioner of Consumer Protection may, upon the payment of the appropriate fee, as provided in section 20-335, grant a license or a card of registration provided for in this chapter, without an examination, to any currently practicing, competent person who holds a similar license or card of registration granted by any other state, licensure jurisdiction within another state, the District of Columbia or any territory or commonwealth of the United States having licensure or registration requirements substantially similar to, or higher than, those of this state, if the licensing authority in such other state, licensure jurisdiction within another state, the District of Columbia or any territory or commonwealth of the United States may grant such similar license or card of registration, without an examination, to any currently practicing, competent licensee or registrant from this state. The commissioner, with the advice and consent of the appropriate examining board, may adopt regulations in accordance with the provisions of chapter 54 in order to carry out the provisions of this section.

(P.A. 86-145; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 05-214, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-214 added provisions re authority for commissioner to issue a license or card of registration, without examination, to any person who holds a similar license or card of registration granted by a licensure jurisdiction within another state, the District of Columbia or any territory or commonwealth of the United States.



Section 20-334 - License or card of registration. Requirements. Suspension or revocation.

(a) No person shall engage in, practice or offer to perform the work of any occupation subject to this chapter in this state, including offering to perform such work in any print, electronic, television or radio advertising or listing, unless such person has first obtained a license as provided in section 20-333, or possesses a card of registration from the Labor Department or the board and is subject to all of the regulations adopted under this chapter for the purpose of governing apprenticeship training, or has been issued a license for such particular work under this chapter prior to July 6, 1967.

(b) The Department of Consumer Protection shall furnish to each qualified applicant a license certifying that the holder thereof is entitled to engage in the work or occupation for which the person has been issued a license under this chapter, and the holder of such license shall carry it on his person while engaging in such work or occupation. Such license shall be shown to any properly interested person on request. No such license shall be transferred to or used by any person other than the person to whom the license was issued. Contractors shall display their state license number on all commercial vehicles used in their business and shall display such number in a conspicuous manner on all printed advertisements, bid proposals, contracts, invoices and on all stationery used in their business. The department shall keep a register in which shall be entered the names of all persons to whom such licenses are issued. The register shall be at all times open to public inspection.

(c) Each board established under section 20-331 may suspend or revoke any license or certificate granted or issued by it under this chapter if the holder of such license or certificate is convicted of a felony, is grossly incompetent, engages in malpractice or unethical conduct or knowingly makes false, misleading or deceptive representations regarding his work or violates the regulations adopted under this chapter. Before any such license is suspended or revoked, such holder shall be given notice and opportunity for hearing as provided in regulations adopted by the Commissioner of Consumer Protection. Any person whose license has been suspended or revoked may, after ninety days, apply to the board to have such license reinstated.

(February, 1965, P.A. 493, S. 5; 1967, P.A. 789, S. 6; P.A. 77-614, S. 187, 610; P.A. 81-361, S. 24, 39; P.A. 82-419, S. 24, 47; P.A. 87-588, S. 7, 8; P.A. 91-407, S. 25, 42; P.A. 98-3, S. 27; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-117, S. 4.)

History: 1967 act changed technical language of statute, extended its purview to persons offering to perform work covered by chapter, changed designation of certificate of registration to certificate, provided for persons holding cards of registration from state apprentice training division or issued licenses, changed references to cards furnished by boards to licenses so furnished, added provisions re showing, transfer and display of licenses, added addiction to alcohol, barbiturates, narcotics and hallucinatory drugs and violation of board’s rules and regulations as grounds for revocation or suspension and required notice of revocation or suspension to be mailed; P.A. 77-614 referred to regulations established under chapter rather than to regulations of boards and replaced previous notice and hearing provision with statement that notice and hearing shall be as provided in regulations of commissioner of consumer protection, effective January 1, 1979; P.A. 81-361 amended section to provide for issuance of licenses by the department instead of the boards and for the keeping of a register by the department instead of the boards, effective July 1, 1981, and deleted requirement that license bear board seal and secretary’s signature; P.A. 82-419 eliminated references to certificates and deleted substance addiction and immorality from list of disciplinary grounds; P.A. 87-588 required contractors to display their state license number in a conspicuous manner on all printed advertisements, bid proposals, contracts, invoices and on all stationery used in their business, effective July 1, 1988; P.A. 91-407 deleted provision re reinstatement upon satisfactory showing that disqualification has ceased; P.A. 98-3 divided section into Subsecs. and made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-117 amended Subsec. (a) by adding provision re offering to perform work in any print, electronic, television or radio advertising or listing.

Cited. 26 CS 329; 30 CS 262.



Section 20-334a - Types of licenses.

(a) Except as otherwise provided in this section, the following licenses may be issued by the Department of Consumer Protection, upon authorization of the boards, under the provisions of section 20-333:

(1) (A) An unlimited contractor’s license may be issued to a person who has served as a journeyman in the trade for which such person seeks a license for not less than two years and, if such service as a journeyman was outside this state, has furnished evidence satisfactory to the appropriate state board that such service is comparable to similar service in this state, or has furnished satisfactory evidence of education and experience and has passed an examination which has demonstrated that such person is competent in all aspects of such trade to be an unlimited contractor. (B) A limited contractor’s license may be issued to a person who fulfills the requirements of subparagraph (A) of this subdivision as to a specific area or areas within the trade for which such person seeks a license. (C) The holder of an unlimited or a limited contractor’s license may, within the trade, or the area or areas of the trade, for which such holder has been licensed, furnish supplies and do layout, installation, repair and maintenance work and distribute and handle materials, provided nothing in this subdivision shall be construed to authorize the performance of any action for which licensure is required under the provisions of chapter 390 or 391. Such licensee shall furnish the board with evidence that such licensee will comply with all state requirements pertaining to workers’ compensation and unemployment insurance and that such evidence shall be available to any properly interested person prior to the issuance of a license under this subdivision.

(2) (A) An unlimited journeyman’s license may be issued to any person who has completed a bona fide apprenticeship program, including not less than four years’ experience in the trade for which such person seeks a license, and has demonstrated such person’s competency to perform all services included in the trade for which a license is sought by successfully completing the applicable state licensure examination. (B) A limited journeyman’s license may be issued to a person who fulfills the requirements of subparagraph (A) of this subdivision in a specific area or areas of the trade for which such person seeks a license, provided the length of experience required may be less than four years for such area or areas of the trade.

(3) An apprentice’s permit may be issued for the performance of work in a trade licensed under the provisions of this chapter, for the purpose of training, which work may be performed only under the supervision of a licensed contractor or journeyman.

(4) An apprentice permit shall expire upon the failure of the apprentice holding such permit to apply for the first licensure examination given by the department following completion of an apprentice training program as provided in subdivision (2) of this subsection.

(b) The following licenses for solar thermal work may be issued by the department, upon authorization of the examining board for heating, piping, cooling and sheet metal work, under the provisions of section 20-333, including an examination on solar work:

(1) A solar thermal contractor’s license may be issued to any person who (A) not later than July 1, 1984, (i) has been issued a P-1, P-3, S-1, S-3, S-5, S-7, D-1 or D-3 license under subdivision (1) of subsection (a) of this section or installs at least six fully operational solar hot water heating systems, and (ii) qualifies for a solar thermal contractor’s license under section 20-333, or (B) has served as a solar thermal journeyman for not less than two years.

(2) A solar thermal journeyman’s license may be issued to any person who (A) not later than July 1, 1984, (i) is issued a P-2, P-4, S-2, S-4, S-6, S-8, D-2 or D-4 license under subdivision (2) of subsection (a) of this section, and (ii) qualifies for a solar thermal journeyman’s license under section 20-333, (B) after July 1, 1984, is issued a P-2, P-4, S-2, S-4, S-6, S-8, D-2 or D-4 license under subdivision (2) of subsection (a) of this section and whose bona fide apprenticeship program includes instruction in solar thermal work, or (C) after July 1, 1984, completes a bona fide solar thermal work apprenticeship program and has not less than two years’ experience in solar thermal work. A solar thermal journeyman may work only under the supervision of a licensed solar thermal contractor.

(3) A solar thermal apprentice’s permit may be issued for the performance of solar thermal work for the purpose of training. Such work may be performed only under the supervision of a licensed solar thermal contractor or journeyman.

(c) The following licenses for fire protection sprinkler systems work may be issued by the department: (1) A fire protection sprinkler contractor’s license may be issued to a person who provides satisfactory evidence of education and experience in fire protection sprinkler systems work, as defined in subdivision (9) of section 20-330, and who has passed an examination which has demonstrated competence in all aspects of such trade. Applicants for such license shall complete a form provided by the commissioner; and (2) a journeyman sprinkler fitter’s license may be issued to a person who has completed a bona fide apprenticeship program pursuant to section 20-334c, and who has not less than four years experience in fire protection sprinkler systems work, as defined in subdivision (9) of section 20-330, or who has been licensed under this section, and has passed an examination which has demonstrated competence in all aspects of such trade. Applicants for such license shall complete a form provided by the department.

(d) The following licenses for irrigation work may be issued by the department upon authorization of the examining board for plumbing and piping work under the provisions of section 20-333: (1) An irrigation contractor’s license, and (2) an irrigation journeyman’s license.

(e) The following licenses for sheet metal work may be issued by the department upon authorization of the examining board for heating, piping, cooling and sheet metal work, under the provisions of section 20-333, in addition to any licenses or permits issued for such work under subsection (a) of this section:

(1) Prior to January 1, 2002, a limited contractor’s license for large commercial sheet metal work may be issued to any person who has worked as a sheet metal contractor or successfully worked in such trade in the capacity of a journeyman sheet metal worker for not less than two years.

(2) On or after January 1, 2002, a limited contractor’s license for large commercial sheet metal work may be issued to any person who has (A) served as a journeyman in the trade for which such person seeks a license for not less than two years, and (B) if such service as a journeyman was outside this state, furnished evidence satisfactory to the examining board for heating, piping, cooling and sheet metal work that such service is comparable to similar service in this state.

(3) Prior to January 1, 2002, a limited journeyman’s license for large commercial sheet metal work may be issued to any person who has (A) successfully completed a bona fide apprenticeship program, including not less than four years of experience in the trade for which such person seeks a license, or (B) demonstrated such person’s competency to perform such work by furnishing proof of continuous employment in such trade for not less than eight thousand hours within the previous five years, subject to the approval of the examining board for heating, piping, cooling and sheet metal work.

(4) On or after January 1, 2002, a limited journeyman’s license for large commercial sheet metal work may be issued to any person who has (A) successfully completed a bona fide apprenticeship program, including not less than four years of experience in the trade for which such person seeks a license, and (B) demonstrated such person’s competency to perform all services included in the trade for which a license is sought by successfully completing the applicable state licensure examination.

(f) On and after January 1, 2002, the following licenses for automotive glass work and flat glass work may be issued by the department upon authorization of the examining board for automotive glass work and flat glass work, under the provisions of section 20-333:

(1) On and after January 1, 2002, but before January 1, 2003, an unlimited contractor’s license for automotive glass work or flat glass work may be issued to any person who has served as a journeyman in the trade for which such person seeks a license for not less than three years. On and after January 1, 2002, an unlimited contractor’s license for automotive glass work or flat glass work may be issued to any person who (A) has served as a journeyman in the trade for which such person seeks a license for not less than three years and, if such service as a journeyman was outside this state, has furnished evidence satisfactory to the examining board for automotive glass work and flat glass work that such service is comparable to similar service in this state, and (B) has furnished satisfactory evidence of education and experience and has passed an examination which has demonstrated that such person is competent in all aspects of such trade to be an unlimited contractor for automotive glass work or flat glass work.

(2) On and after January 1, 2002, but before January 1, 2003, an unlimited journeyman’s license for automotive glass work or flat glass work may be issued to any person who has served in the trade for which such person seeks a license for not less than two years. On and after January 1, 2002, an unlimited journeyman’s license for automotive glass work or flat glass work may be issued to any person who has successfully completed a bona fide apprenticeship program as required by the examining board for automotive glass work and flat glass work, and has demonstrated such person’s competency to perform all services included in the trade for which a license is sought by successfully completing the applicable state licensure examination.

(g) On or after July 1, 2003, a medical gas and vacuum systems certificate for medical gas and vacuum systems work may be issued by the department, upon the authorization of the Plumbing and Piping Work Board or the Heating, Piping and Cooling Work Board, as appropriate, to any person who (1) has been issued a P-1, P-2, S-1, S-2, S-3 or S-4 license under subdivision (1) of subsection (a) of this section, (2) has been certified as a medical gas and vacuum system brazer issued in accordance with the standards of Section IX entitled “Welding and Brazing Qualifications” of the American Society of Mechanical Engineers Boiler and Pressure Vessel Code, and (3) has been certified as having completed an approved training course on medical gas and vacuum system installation as required by American National Standards Institute-American Society of Sanitary Engineering Series 6000. No person shall perform medical gas and vacuum systems work unless such person has obtained a certificate pursuant to this subsection. Such certificate shall be renewed consistent with the renewal process for the prerequisite licenses. The fee for such certificate shall be fifty dollars.

(h) A limited sheet metal power industry license may be issued to any person upon authorization of the examining board for heating, piping, cooling and sheet metal work, subject to the provisions of section 20-333. Prior to taking the licensure examination, an applicant shall successfully complete an education and training program established and approved by the Labor Department with the advice of the Connecticut State Apprenticeship Council. The holder of such license may only install, erect, replace, repair or alter breeching exhaust and inlet air systems at electric generation facilities, including, but not limited to, cogeneration plants, bio-mass facilities, blast furnaces, combined cycle facilities, fossil fuel, gas and hydro power facilities, incinerators and nuclear power facilities. The holder of such license may only perform such work while in the employ of a contractor licensed to perform such sheet metal work under this chapter.

(i) The Electrical Work Board shall authorize any person to install, service and repair residential security systems limited to twenty-five volts and five amperes in one to three-family residential dwellings, provided the person is in the employ of an electrical contractor holding an E-1 unlimited contractor license or an L-5 contractor license issued pursuant to subdivision (1) of subsection (a) of this section and the person has successfully completed an apprenticeship and training program established and approved by the Labor Department with the advice of the Connecticut State Apprenticeship Council. Any person authorized to work under this subsection shall not perform telecommunications electrical work, as defined in section 20-340b, with the exception of work involving interface wiring from a residential security system to an existing telephone connection for monitoring purposes. Any person who is authorized to work under this subsection shall, no later than fifteen months after being issued said authorization, secure an L-6 limited electrical journeyperson’s license pursuant to subdivision (2) of subsection (a) of this section.

(1967, P.A. 789, S. 5; P.A. 76-138; P.A. 79-376, S. 27; P.A. 81-361, S. 25, 39; P.A. 82-419, S. 25, 47; 82-439, S. 3, 7; P.A. 83-426, S. 3; 83-487, S. 15; P.A. 87-588, S. 5, 8; P.A. 89-251, S. 132, 203; P.A. 90-194, S. 2; P.A. 91-273, S. 4; P.A. 96-259, S. 5; P.A. 98-3, S. 28; P.A. 99-170, S. 4; 99-253, S. 4; P.A. 01-66, S. 1, 2, 4; P.A. 02-92, S. 2; P.A. 03-134, S. 1; 03-261, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-211, S. 2; June Sp. Sess. P.A. 09-3, S. 245; P.A. 13-196, S. 16.)

History: P.A. 76-138 required four rather than five years of experience in Subdiv. (2)(A); P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation” in Subdiv. (1)(C); P.A. 81-361 amended section to allow the department to issue licenses upon the authorization of the boards on and after July 1, 1981; P.A. 82-419 changed term “registration” to “licensure”; P.A. 82-439 added new Subsecs. (b) and (c) setting out solar licensing requirements, effective October 1, 1983; P.A. 83-426 amended Subsec. (b) changing from April 1, 1984, to July 1, 1984, date from which solar work licenses may be issued, requiring authorization of board for heating, piping and cooling work for issuance of solar work licenses, eliminating requirement of a provisional solar contractor’s license and replacing requirements for solar contractor’s and solar journeyman’s licenses and deleted Subsec. (c), which had provided for separate solar contractor’s license requirements for certain persons holding plumbing and piping work licenses; P.A. 83-487 amended section to provide for expiration of apprentice permit upon failure of holder to apply for journeyman’s license upon completion of training program and to permit issuance of a limited journeyman’s license to a person having less than four years of experience; P.A. 87-588 added Subsec. (c), establishing various types of licenses for fire protection sprinkler systems work, effective July 1, 1988; P.A. 89-251 amended Subsec. (c) to increase the fee for a fire protection sprinkler contractor’s license from $50 to $55 and to increase the fee for a journeyman sprinkler fitter’s license from $40 to $44; P.A. 90-194 added Subsec. (d) re license for irrigation work; P.A. 91-273 amended Subsec. (d) to authorize department to issue irrigation journeyman licenses; P.A. 96-259 amended Subsec. (c) to delete obsolete provisions re licensure of persons who had been issued a P-1 or F-1 license, re disqualification of persons who have served a P-2 or F-2 apprenticeship for a journeyman’s examination and re licensure of certain persons without examination; P.A. 98-3 made technical changes; P.A. 99-170 made technical and gender neutral changes, amended Subsec. (c) to make the department and not the commissioner responsible for providing journeyman sprinkler fitter license applications and added a new Subsec. to specify the types of automotive glass work and flat glass work licenses that may be issued by the department; P.A. 99-253 made gender neutral changes, amended Subsec. (b) to replace reference to examining board for heating, piping and cooling work with reference to examining board for heating, piping, cooling and sheet metal work, amended Subsec. (c) to require department and not commissioner to provide application forms for fire protection sprinkler systems work, amended Subsecs. (c) and (d) to add reference to Subdiv. (9) of Sec. 20-330 and added new Subsec. (e) to specify types of licenses for sheet metal work that department is authorized to issue; P.A. 01-66 amended Subsec. (e) by changing July 1, 2000, dates to January 1, 2002, and amended Subsec. (f) by changing “on and after October 1, 2000,” to “on and after January 1, 2002,” and changing “before October 1, 2001,” to “before January 1, 2003,” effective June 6, 2001; P.A. 02-92 added new Subsec. (g) to authorize the issuance and renewal of a medical gas and vacuum systems certificate for medical gas and vacuum systems work and established a fee of $25 therefor, effective July 1, 2003; P.A. 03-134 added new Subsec. (h) establishing a limited sheet metal power industry license; P.A. 03-261 added Subsec. (i) allowing the Electrical Work Board to authorize the installation, service and repair of residential security systems limited to twenty-five volts and five amperes in one to three-family residential dwellings, subject to certain conditions; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-211 amended Subsec. (b) to change “solar work” to “solar thermal work” and made corresponding changes re contractors, journeymen and apprentices; June Sp. Sess. P.A. 09-3 amended Subsec. (g) to increase fee from $25 to $50; P.A. 13-196 amended Subsec. (a) by deleting former Subdiv. (3) re issuance of elevator craftsman’s license, redesignating existing Subdivs. (4) and (5) as Subdivs. (3) and (4) and making a conforming change, effective June 21, 2013.



Section 20-334b - Solar thermal work education and training required to be included in apprenticeship programs for plumbing and piping work and heating, piping and cooling work.

Any apprenticeship program established for the purpose of providing education and training for persons seeking licensure for plumbing and piping work or for heating, piping and cooling work shall provide all such persons entering the program with education and training in solar thermal work.

(P.A. 82-439, S. 4, 7; P.A. 83-426, S. 4, 6; P.A. 98-3, S. 29; P.A. 05-211, S. 3.)

History: P.A. 83-426 added provision requiring apprenticeship programs for heating, piping and cooling work to include education and training in solar work on and after July 1, 1983; P.A. 98-3 made technical changes; P.A. 05-211 changed “solar work” to “solar thermal work”.



Section 20-334c - Fire protection sprinkler systems work training required to be included in apprenticeship programs for journeyman sprinkler fitter’s work.

Any apprenticeship program established for the purpose of providing education and training for persons seeking licensure for journeyman sprinkler fitter’s work shall provide all such persons entering the program with education and training in fire protection sprinkler systems work.

(P.A. 87-588, S. 1, 8; P.A. 98-3, S. 30.)

History: P.A. 87-588 effective July 1, 1988; P.A. 98-3 made technical changes.



Section 20-334d - Continuing professional education requirements for electricians and plumbers. Regulations. Exemptions.

(a) As used in this section:

(1) “Accredited continuing professional education” means any education of an electrician or plumber that is designed to maintain professional competence in the pursuit, practice and standards of electrical work or plumbing and piping work and that is approved by the commissioner and is provided by an organization, institution or agency that is approved by the commissioner;

(2) “Certificate of continuing education” means a document issued to an electrician or plumber by an organization, institution or agency approved by the commissioner that offers accredited continuing professional education, which (A) certifies that an electrician or plumber has satisfactorily completed a specified number of continuing education hours, and (B) bears the name of such organization, institution or agency, the title of the program, the dates during which the program was conducted, the number of continuing education hours satisfactorily completed and the signature of the director of such organization, institution or agency or the signature of the director’s authorized agent;

(3) “Commissioner” means the Commissioner of Consumer Protection.

(b) The commissioner, with the advice and assistance of the Electrical Work Board established pursuant to subsection (b) of section 20-331, shall adopt regulations, in accordance with chapter 54, to (1) establish requirements for accredited continuing professional education for electricians licensed pursuant to sections 20-330 to 20-341, inclusive; (2) establish qualifying criteria for accredited continuing professional education programs and establish qualifying criteria for acceptable certificates of continuing education; and (3) provide for the waiver of required accredited continuing professional education for electricians for good cause. Such regulations shall require not less than four hours per year of accredited continuing professional education for such electricians, except upon request of the Electrical Work Board, the commissioner may increase such hours to a maximum of seven hours.

(c) The commissioner, with the advice and assistance of the Plumbing and Piping Work Board established pursuant to subsection (d) of section 20-331, shall adopt regulations, in accordance with chapter 54, to (1) establish requirements for accredited continuing professional education for plumbers licensed pursuant to sections 20-330 to 20-341, inclusive, which regulations shall require not more than a total of seven hours of accredited continuing professional education every two years, except in the event of significant changes to the building code, as approved by the International Code Council, that relate to plumbing, the commissioner, at such commissioner’s discretion, may require more than a total of seven hours of accredited continuing professional education every two years; (2) establish qualifying criteria for accredited continuing professional education programs and establish qualifying criteria for acceptable certificates of continuing education; and (3) provide for the waiver of required accredited continuing professional education for plumbers for good cause.

(d) Notwithstanding the provisions of subsection (c) of this section, any person who has been issued a P-6, P-7, W-8 or W-9 license pursuant to section 20-334a and the regulations of Connecticut state agencies shall not be required to meet the continuing education requirements established pursuant to subsection (c) of this section.

(P.A. 02-142, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; June Sp. Sess. P.A. 05-3, S. 48; P.A. 06-49, S. 1; P.A. 07-110, S. 1; P.A. 11-247, S. 1.)

History: P.A. 02-142 effective June 14, 2002; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 05-3 added Subsec. (d) re exemption for plumbers who serve an apprenticeship that includes at least 700 hours of related classroom instruction, effective June 30, 2005; P.A. 06-49 added provision in Subsec. (c)(1) requiring commissioner to adopt regulations requiring not more than 7 hours of continuing professional education every two years for plumbers, deleted former Subsec. (d) re exemption for plumbers who had completed at least 700-hour apprenticeship and added new Subsec. (d) re exemption for P-6, P-7, W-8 or W-9 license holders, effective May 8, 2006; P.A. 07-110 made a technical change in Subsec. (c)(1); P.A. 11-247 amended Subsec. (b) by adding provision re regulations to require not less than 4 hours per year of accredited continuing professional education, except upon request of Electrical Work Board, commissioner may increase such hours to a maximum of 7, effective July 1, 2011.



Section 20-334e - Eligibility of holders of L-5 or L-6 licenses to take licensure examination for C-5 or C-6 license.

Any person who has been issued an L-5 or L-6 license pursuant to subdivision (1) of subsection (a) of section 20-334a shall be eligible to take the licensure examination for a C-5 or C-6 license issued pursuant to subdivision (1) of subsection (a) of section 20-334a, provided such person submits a complete license application and a nonrefundable application fee pursuant to section 20-333 and provides satisfactory evidence of experience in the field of telecommunications work to the Electrical Work Board.

(P.A. 03-261, S. 3.)



Section 20-334f - Gas hearth installer licenses. Regulations. Exemptions.

Not later than July 1, 2007, the Commissioner of Consumer Protection, with the advice and assistance of the appropriate boards established pursuant to section 20-331, shall adopt regulations consistent with sections 20-332 and 21a-7 to establish limited contractor and journeyman gas hearth installer licenses and requisite training requirements regarding hearth product work, as defined in section 20-330. Such regulations shall be adopted by the commissioner in accordance with the provisions of chapter 54. Nothing in this section shall prohibit the holder of an occupational license which allows the performance of gas piping work, gas burner work or gas hearth product work from performing gas hearth product work. A holder of such license shall not be required to obtain a limited contractor or journeyman gas hearth installer license.

(P.A. 06-157, S. 1.)

History: P.A. 06-157 effective June 6, 2006.



Section 20-334g - Certificate for solar thermal work.

The Commissioner of Consumer Protection, after consultation with either the Heating, Piping, Cooling and Sheet Metal Work Board or the Plumbing and Piping Work Board, as appropriate, shall issue a solar thermal work certificate authorizing the performance of solar thermal work, as defined in section 20-330, to any person who: (1) Has been issued a P-1, P-2, P-3, P-4, S-1, S-2, S-3 or S-4, license issued by the Department of Consumer Protection, (2) has completed a solar thermal installation training course approved by the commissioner, and (3) has achieved a passing score on a solar thermal work examination approved by the commissioner. Such certificate shall be renewed consistent with the renewal process for the prerequisite licenses. The initial or renewal fee for such certificate shall be fifty dollars.

(Sept. Sp. Sess. P.A. 09-8, S. 32.)

History: Sept. Sp. Sess. P.A. 09-8 effective October 5, 2009.



Section 20-335 - License fee. Continuing professional education requirements. Expiration and renewal.

Any person who has successfully completed an examination for such person’s initial license under this chapter shall pay to the Department of Consumer Protection a fee of one hundred fifty dollars for a contractor’s license or a fee of one hundred twenty dollars for any other such license. All such licenses shall expire annually. No person shall carry on or engage in the work or occupations subject to this chapter after the expiration of such person’s license until such person has filed an application bearing the date of such person’s registration card with the appropriate board. Such application shall be in writing, addressed to the secretary of the board from which such renewal is sought and signed by the person applying for such renewal. A licensee applying for renewal shall, at such times as the commissioner shall by regulation prescribe, furnish evidence satisfactory to the board that the licensee has completed any continuing professional education required under sections 20-330 to 20-341, inclusive, or any regulations adopted thereunder. The board may renew such license if the application for such renewal is received by the board no later than one month after the date of expiration of such license, upon payment to the department of a renewal fee of one hundred fifty dollars in the case of a contractor and of one hundred twenty dollars for any other such license. For any completed renewal application submitted pursuant to this section that requires a hearing or other action by the applicable examining board, such hearing or other action by the applicable examining board shall occur not later than thirty days after the date of submission for such completed renewal application. The department shall issue a receipt stating the fact of such payment, which receipt shall be a license to engage in such work or occupation. A licensee who has failed to renew such licensee’s license for a period of over two years from the date of expiration of such license shall have it reinstated only upon complying with the requirements of section 20-333. All license fees and renewal fees paid to the department pursuant to this section shall be deposited in the General Fund.

(February, 1965, P.A. 493, S. 6; 1967, P.A. 789, S. 7; June, 1971, P.A. 8, S. 94; 1972, P.A. 223, S. 24; P.A. 73-86, S. 1, 2; P.A. 80-420, S. 2; P.A. 81-361, S. 26, 39; June Sp. Sess. P.A. 83-22, S. 1, 4; P.A. 84-340, S. 2; P.A. 89-251, S. 133, 203; P.A. 94-36, S. 18, 42; May 25 Sp. Sess. P.A. 94-1, S. 73, 130; P.A. 98-3, S. 31; P.A. 02-142, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 246; Oct. Sp. Sess. P.A. 11-1, S. 76; P.A. 13-196, S. 17.)

History: 1967 act established $25 fee for initial contractor’s license and $10 for other licenses, deleted reference to expiration of certificates, changed renewal fee from $7 to a fee equivalent to initial license fee, made restoration of license which expired over a month before application for renewal mandatory rather than discretionary on payment of fee and changed technical language of statute and provided that revised renewal fees take effect October 1, 1969; 1971 act increased fee for contractor’s license to $50 and fee for all others to $25 and stated renewal fee as $15 for contractor’s license and $5 for others and deleted obsolete reference to October 1, 1969, as effective date for renewal fees; 1972 act changed license expiration date from October first in odd-numbered years to May first annually, deleted provision calling for renewal fees to equal initial license fees which conflicted with 1971 amendment re renewals and increased renewal fees for contractor’s license to $25 and for other license to $12.50; P.A. 73-86 restored original expiration provision, i.e. expiration of October first in odd-numbered years and increased renewal fees for contractor’s license to $50 and for all others to $25; P.A. 80-420 raised fee for initial contractor’s license to $40 and fee for renewal of all licenses other than contractor’s to $40 and added provision re payments to local building officials for enforcement purposes; P.A. 81-361 amended section to provide for payment of fees to department instead of boards and for issuance of licenses and receipts by the department; June Sp. Sess. P.A. 83-22 deleted the requirement that $15 of each $40 fee paid under the provisions of this section be paid to the local building inspector of a municipality and substituted provision requiring that all fees be deposited in general fund; P.A. 84-340 clarified that department of consumer protection has discretion in fining late applicants for renewal of a license, whereas previously fine was mandatory; P.A. 89-251 increased the fee for a contractor’s license from $50 to $150, increased the fee for other licenses from $40 to $120 and increased the additional fee for licenses which have expired from $10 to $30; P.A. 94-36 eliminated license renewal late fees and replaced the biennial license renewal schedule and fees with an annual renewal schedule and fees, effective January 1, 1995; May 25 Sp. Sess. P.A. 94-1 made a technical change, effective January 1, 1994; P.A. 98-3 made technical changes; P.A. 02-142 made technical changes throughout for the purpose of gender neutrality, and required licensee applying for renewal to furnish, at times prescribed by regulation, evidence satisfactory to the board of completion of continuing professional education required by Secs. 20-330 to 20-341, inclusive, or regulations adopted thereunder, effective June 14, 2002; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fees from $75 to $150 and from $60 to $120; Oct. Sp. Sess. P.A. 11-1 added provision re 30-day deadline for hearing or other action by examining board re renewal application, effective October 27, 2011; P.A. 13-196 changed reinstatement period re failure to renew license from 1 year to 2 years, effective June 21, 2013.



Section 20-336 - Appeals.

Any person aggrieved by any action of any board may appeal therefrom in accordance with the provisions of section 4-183.

(February, 1965, P.A. 493, S. 7; 1967, P.A. 789, S. 8; P.A. 76-436, S. 438, 681; P.A. 77-603, S. 84, 125; 77-614, S. 188, 610.)

History: 1967 act required court’s decision to be made after a hearing de novo and deleted statement that it hear appeal and examine legality of order or decision appealed from; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 and 77-614 replaced detailed appeal provisions with statement that appeals be made in accordance with Sec. 4-183.



Section 20-337 - Ownership of businesses.

Nothing in this chapter shall require that the ownership or control of a business engaged in providing the work or services licensed under the provisions of this chapter be vested in a person licensed under this chapter, but all the work and services set forth in section 20-330 shall be performed by persons licensed for such work or occupation under this chapter.

(February, 1965, P.A. 493, S. 8; 1967, P.A. 789, S. 9; P.A. 98-3, S. 32.)

History: 1967 act deleted specific designation of work or services licensed under chapter as being “either construction or repair” and substituted general reference to work or services licensed “under the provisions of this chapter.”; P.A. 98-3 made technical changes.



Section 20-338 - License as contractor and journeyman. Valid throughout state.

The Department of Consumer Protection shall issue a separate license to persons qualified to engage in work as contractors and as journeymen. Any person licensed under this chapter shall be permitted to perform the work or occupation covered by such license in any town or municipality of this state without further examination or licensing by any town or municipality.

(February, 1965, P.A. 493, S. 12; 1967, P.A. 789, S. 10; P.A. 81-361, S. 27, 39; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1967 act rephrased previous provision, referring to “a separate license” rather than to “separate licenses” and added provision clarifying rights conferred by license; P.A. 81-361 amended section to provide for issuance of licenses by department instead of boards as of July 1, 1981; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-338a - Work required to be performed by licensed persons.

Any contractor who applies for a building permit from a local building official for any work required to be performed by a person licensed under the provisions of this chapter, shall cause such work to be performed by a person licensed under the provisions of this chapter.

(P.A. 80-420, S. 1.)



Section 20-338b - Building permit applications. Who may sign.

Any licensed contractor who seeks to obtain a permit from a building official may sign the building permit application personally or delegate the signing of the building permit application to an employee, subcontractor or other agent of the licensed contractor, provided, the licensed contractor’s employee, subcontractor or other agent submits to the building official a dated letter on the licensed contractor’s letterhead, signed by the licensed contractor, stating that the bearer of the letter is authorized to sign the building permit application as the agent of the licensed contractor. The letter shall not be a copy or a facsimile, but shall be an original letter bearing the original signature of the licensed contractor. The letter shall also include: (1) The name of the municipality where the work is to be performed; (2) the job name or a description of the job; (3) the starting date of the job; (4) the name of the licensed contractor; (5) the name of the licensed contractor’s agent; and (6) the license numbers of all contractors to be involved in the work.

(P.A. 91-95; P.A. 98-3, S. 33.)

History: P.A. 98-3 made technical changes.



Section 20-338c - Work not to commence until permit obtained.

No person licensed pursuant to sections 20-330 to 20-341, inclusive, shall commence work within the scope of sections 20-330 to 20-341, inclusive, unless each applicable permit with respect to the specific work being performed by such licensee has been obtained as required pursuant to local ordinances and the general statutes.

(P.A. 02-82, S. 6.)



Section 20-339 - Prior licenses. License valid throughout state.

Section 20-339 is repealed.

(February, 1965, P.A. 493, S. 11; 1967, P.A. 789, S. 11.)



Section 20-340 - Exemptions from licensing requirements.

The provisions of this chapter shall not apply to: (1) Persons employed by any federal, state or municipal agency; (2) employees of any public service company regulated by the Public Utilities Regulatory Authority or of any corporate affiliate of any such company when the work performed by such affiliate is on behalf of a public service company, but in either case only if the work performed is in connection with the rendition of public utility service, including the installation or maintenance of wire for community antenna television service, or is in connection with the installation or maintenance of wire or telephone sets for single-line telephone service located inside the premises of a consumer; (3) employees of any municipal corporation specially chartered by this state; (4) employees of any contractor while such contractor is performing electrical-line or emergency work for any public service company; (5) persons engaged in the installation, maintenance, repair and service of electrical or other appliances of a size customarily used for domestic use where such installation commences at an outlet receptacle or connection previously installed by persons licensed to do the same and maintenance, repair and service is confined to the appliance itself and its internal operation; (6) employees of industrial firms whose main duties concern the maintenance of the electrical work, plumbing and piping work, solar thermal work, heating, piping, cooling work, sheet metal work, elevator installation, repair and maintenance work, automotive glass work or flat glass work of such firm on its own premises or on premises leased by it for its own use; (7) employees of industrial firms when such employees’ main duties concern the fabrication of glass products or electrical, plumbing and piping, fire protection sprinkler systems, solar, heating, piping, cooling, chemical piping, sheet metal or elevator installation, repair and maintenance equipment used in the production of goods sold by industrial firms, except for products, electrical, plumbing and piping systems and repair and maintenance equipment used directly in the production of a product for human consumption; (8) persons performing work necessary to the manufacture or repair of any apparatus, appliances, fixtures, equipment or devices produced by it for sale or lease; (9) employees of stage and theatrical companies performing the operation, installation and maintenance of electrical equipment if such installation commences at an outlet receptacle or connection previously installed by persons licensed to make such installation; (10) employees of carnivals, circuses or similar transient amusement shows who install electrical work, provided such installation shall be subject to the approval of the State Fire Marshal prior to use as otherwise provided by law and shall comply with applicable municipal ordinances and regulations; (11) persons engaged in the installation, maintenance, repair and service of glass or electrical, plumbing, fire protection sprinkler systems, solar, heating, piping, cooling and sheet metal equipment in and about single-family residences owned and occupied or to be occupied by such persons; provided any such installation, maintenance and repair shall be subject to inspection and approval by the building official of the municipality in which such residence is located and shall conform to the requirements of the State Building Code; (12) persons who install, maintain or repair glass in a motor vehicle owned or leased by such persons; (13) persons or entities holding themselves out to be retail sellers of glass products, but not such persons or entities that also engage in automotive glass work or flat glass work; (14) persons who install preglazed or preassembled windows or doors in residential or commercial buildings; (15) persons registered under chapter 400 who install safety-backed mirror products or repair or replace flat glass in sizes not greater than thirty square feet in residential buildings; (16) sheet metal work performed in residential buildings consisting of six units or less by new home construction contractors registered pursuant to chapter 399a, by home improvement contractors registered pursuant to chapter 400 or by persons licensed pursuant to this chapter, when such work is limited to exhaust systems installed for hoods and fans in kitchens and baths, clothes dryer exhaust systems, radon vent systems, fireplaces, fireplace flues, masonry chimneys or prefabricated metal chimneys rated by Underwriters Laboratories or installation of stand-alone appliances including wood, pellet or other stand-alone stoves that are installed in residential buildings by such contractors or persons; (17) employees of or any contractor employed by and under the direction of a properly licensed solar contractor, performing work limited to the hoisting, placement and anchoring of solar collectors, photovoltaic panels, towers or turbines; and (18) persons performing swimming pool maintenance and repair work authorized pursuant to section 20-417aa.

(February, 1965, P.A. 493, S. 9; 1967, P.A. 199, S. 1; 789, S. 12; 1972, P.A. 7; P.A. 75-464; 75-486, S. 1, 52, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 176, 348; P.A. 82-439, S. 5, 7; P.A. 83-426, S. 5; P.A. 87-588, S. 6, 8; P.A. 88-178, S. 1, 3; P.A. 96-21, S. 1, 3; P.A. 98-3, S. 34; P.A. 99-170, S. 5; 99-253, S. 6; P.A. 03-59, S. 1; 03-83, S. 3; 03-261, S. 2; P.A. 05-88, S. 2; 05-211, S. 4; P.A. 07-242, S. 48; P.A. 08-44, S. 2; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 62.)

History: 1967 acts updated statute to conform with Sec. 20-330, substituted title public service company for public utilities, added as exemption corporate affiliates of public service companies and added exemptions for employees of municipal corporations, employees of contractors performing work subject to government inspection, persons performing electrical work in connection with domestic use, persons manufacturing or repairing mechanisms produced for sale or lease, employees of stage and theatrical companies doing electrical work and employees of carnivals, circuses, etc. doing electrical work; 1972 act provided exemption for persons doing electrical work in single-family residences; P.A. 75-464 amended Subdiv. (4) to specify “electrical-line or emergency” work and to delete reference to work “subject to inspection by any federal, state or municipal agency or corporation other than a municipal building department”; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 82-439 applied exemptions under Subdivs. (6), (7) and (11) to solar work, effective April 1, 1984; P.A. 83-426 changed effective date of P.A. 82-439 with respect to this section from April 1, 1984, to July 1, 1984; P.A. 87-588 amended Subdivs. (7) and (11) by extending the provisions of said Subdivs. to fire protection sprinkler systems, effective July 1, 1988; P.A. 88-178 amended Subdiv. (2) to expand the exemption to include the installation and maintenance of single-line telephone equipment; P.A. 96-21 added reference to installation or maintenance of wire for community antenna television service in Subdiv. (2), effective April 29, 1996; P.A. 98-3 made technical changes; P.A. 99-170 amended Subdiv. (6) to exempt employees of industrial firms primarily involved in maintaining automotive glass work or flat glass work, amended Subdiv. (7) to exempt the fabrication of glass products, amended Subdiv. (11) to exempt persons engaged in installing, maintaining, repairing and servicing glass equipment in and about single-family residences and added new Subdivs. (12) to (15) to exempt automotive glass workers who perform such work on vehicles owned or leased by such persons, retail sellers of glass products, installers of preglazed or preassembled windows or doors for residential or commercial buildings and registered home improvement contractors who install safety-backed mirror products or repair or replace flat glass of less than 30 square feet in size in residential buildings; P.A. 99-253 amended Subdivs. (6), (7) and (11) to replace references to heating, piping and cooling with references to heating, piping, cooling and sheet metal; P.A. 03-59 added Subdiv. (16) re exemptions for sheet metal work performed in residential buildings of six units or less by new home construction contractors, home improvement contractors and new home construction contractors, subject to certain limitations; P.A. 03-83 amended Subdiv. (7) to specify that fabrication of products, electrical, plumbing and piping systems and repair and maintenance equipment used directly in the production of a product for human consumption are not exempt from the provisions of Ch. 393; P.A. 03-261 amended Subdiv. (7) to specify that provisions thereof apply to employees of industrial firms when such employees’ main duties are concerned with specified activities; P.A. 05-88 amended Subdiv. (7) to include chemical piping; P.A. 05-211 amended Subdiv. (6) to change “solar work” to “solar thermal work”; P.A. 07-242 added Subdiv. (17) re solar contractors, effective June 4, 2007; P.A. 08-44 added Subdiv. (18) re exemption for persons performing swimming pool maintenance and repair work, effective May 7, 2008; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subdiv. (2), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subdiv. (16).

Does not provide exemption for independent contractors. 12 CA 251.

Subdiv. (2):

Gas companies’ service employees are not exempt from licensing requirements of chapter; “public utility service” used in statutory sense does not include repair and maintenance of gas appliances. 43 CA 196.

Subdiv. (6):

Hospital not “industrial firm” within meaning of Subdiv.; such broad application of exemption would be contrary to remedial purpose of licensing statutes. 243 C. 709.



Section 20-340a - Telephone electrical workers.

(a) On and after such date as the Public Utilities Regulatory Authority no longer regulates a telephone company, as defined in section 16-1, a corporate affiliate of such telephone company, or a service provided by such company or corporate affiliate, the Department of Consumer Protection shall furnish an appropriate license, as provided in section 20-334a, to any person who is an employee of such telephone company or such corporate affiliate on such date who, as a result of such deregulation becomes subject to the provisions of this chapter and who applies for any such license in accordance with the provisions of this chapter not later than one year after such date, provided any such employee shall not be required to pass any examination in order to qualify for any such license.

(b) The Department of Consumer Protection shall also furnish an appropriate license, as provided in said section 20-334a, to any person who (1) is an employee of any corporation which on January 1, 1984, was a corporate affiliate of a telephone company, as so defined, and which, on or before October 1, 1986, terminates such corporate affiliation, (2) has been exempt from the provisions of this chapter pursuant to the provisions of subdivision (2) of section 20-340 as a result of being employed by such a corporation at the time of such affiliation, (3) becomes subject to the provisions of this chapter as a result of the termination of such affiliation, and (4) applies for any such license in accordance with the provisions of this chapter not later than July 18, 1988, provided any such employee shall not be required to pass any examination in order to qualify for any such license.

(P.A. 86-149; P.A. 88-178, S. 2, 3; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 88-178 amended Subsec. (b) to change the application closure date from October 1, 1987, to July 18, 1988; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.



Section 20-340b - Exemption from licensing for certain telecommunications companies’ employees.

(a) As used in this section:

(1) “Telecommunications electrical work” means work permitted to be performed by holders of a limited electrical contractor’s license (T-1) as provided by regulation adopted under this chapter.

(2) “Public service technician” means an employee of a public service company or certified telecommunications provider, as defined in section 16-1, or any affiliate of any such company or provider, who is engaged in telecommunications electrical work and who is not otherwise exempt from licensing pursuant to section 20-340.

(b) Notwithstanding any provision of this chapter to the contrary, a public service technician may be issued a certificate of registration by the Department of Consumer Protection, upon authorization of the Electrical Work Board, in lieu of any license which otherwise might be required under this chapter, which shall entitle the holder of such certificate to perform telecommunications electrical work only as provided in this section, provided the public service company, certified telecommunications provider or affiliate which employs the public service technician certifies to the Electrical Work Board that the employee has obtained such training and experience deemed necessary by the public service company, certified telecommunications provider or affiliate to perform telecommunications electrical work included in such employee’s job functions.

(c) The content and duration of the training and experience programs provided by the public service company, certified telecommunications provider or affiliate must be relevant to the duties of the employee and must be approved biennially by the Labor Department. In reviewing the programs and training provided by a public service company, certified telecommunications provider or affiliate, the Labor Department shall consider the specialization of the employees of the company or provider, the employee’s previous company or provider training, the service record of the company or provider, the experience of the company or provider in training employees to perform telecommunications electrical work, and the quality assurance measures used by the company or provider.

(d) An employee enrolled in the training programs of the public service company or certified telecommunications provider shall be issued a trainee’s certificate by such company or provider, valid for the duration of the training program, and may perform telecommunications electrical work only under the supervision of an employee of the public service company, certified telecommunications provider or affiliate who is a registered public service technician or holds a journeyman’s license.

(e) A public service company or certified telecommunications provider employing a public service technician shall inform the Electrical Work Board upon the change in job description or termination of any registered public service technician previously certified to the board pursuant to subsection (b) of this section and upon the issuance or termination of a trainee’s certificate provided to an employee pursuant to subsection (d) of this section.

(f) A registered public service technician or employee of a public service company, certified telecommunications provider or affiliate issued a trainee’s certificate by such company or provider may only perform such work on behalf of such public service company, certified telecommunications provider or affiliate and only while in the direct employment of such public service company, certified telecommunications provider or affiliate. Such registration or trainee’s certificate will be immediately relinquished upon termination of employment from such public service company, certified telecommunications provider or affiliate.

(g) A registered public service technician may not supervise any duly registered apprentice performing work under a permit issued pursuant to subdivision (4) of subsection (a) of section 20-334a.

(h) The public service technician’s registration shall expire annually. The fee for registration as a public service technician shall be the same fee as that charged for a journeyman’s license under section 20-335.

(i) Registered public service technicians shall be subject to the same disciplinary actions as journeymen, including, but not limited to, actions authorized under sections 20-334, 20-341 and 21a-9.

(j) Supervisory personnel of a public service company, certified telecommunications provider or affiliate authorized to employ registered public service technicians pursuant to this section may act as an agent of such company or provider for the purpose of taking out a permit pursuant to section 20-332-16(b) of the regulations of Connecticut state agencies.

(k) In lieu of displaying a contractor’s license number pursuant to section 20-334, each public service company, certified telecommunications provider or affiliate authorized pursuant to this section to employ registered public service technicians shall display its name, logo or other trademark which clearly identifies the company or provider on all commercial vehicles used in its business and in a conspicuous manner on all printed advertisements, bid proposals, contracts and invoices and on all stationery used in its business.

(P.A. 90-48, S. 1–3; P.A. 96-259, S. 3; P.A. 98-3, S. 35; P.A. 01-164, S. 2, 3; P.A. 03-19, S. 51, 52; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: (Revisor’s note: In 1997 a reference in Subsec. (b) to “Department of Labor” was changed editorially by the Revisors to “Labor Department” for consistency with customary statutory usage); P.A. 96-259 amended Subsec. (h) to make the registration expire annually rather than after two years; P.A. 98-3 made technical changes; P.A. 01-164 added references to certified telecommunications providers and made technical changes in Subsecs. (a) to (f), (j) and (k), effective January 1, 2002; P.A. 03-19 made technical changes in Subsecs. (b) and (k), effective May 12, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 20-334a(i) re installation, service and repair of residential security systems.



Section 20-340c - Solar electric contractor and journeyman licenses. Regulations.

The Electrical Work Board shall recommend regulations consistent with the provisions of sections 20-332 and 21a-7 to establish solar electric contractor and journeyman licenses, for solar electricity work, as defined in section 20-330, which shall be adopted by the Commissioner of Consumer Protection, in accordance with the provisions of chapter 54.

(P.A. 05-211, S. 5.)



Section 20-340d - Swimming pool builder’s license. Regulations.

(a) As used in this section, (1) “swimming pool” means a permanent spa or any in-ground or partially above-ground structure intended for swimming that is greater than twenty-four inches in depth, and (2) “swimming pool builder” means a person who, for financial compensation, excavates and grades for and constructs and installs a swimming pool, including, but not limited to, tiling, coping, decking and installation of associated circulation equipment such as pumps, filters and chemical feeders.

(b) On or after the adoption of regulations required pursuant to subsection (c) of this section, no person shall build a swimming pool unless such person holds a swimming pool builder’s license issued by the Commissioner of Consumer Protection.

(c) Not later than July 1, 2012, the Commissioner of Consumer Protection shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section, including establishing the amount and type of experience, training, continuing education and examination requirements for a person to obtain and renew a swimming pool builder’s license.

(d) Any person who builds a swimming pool on residential property owned by such person shall be exempt from the provisions of this section.

(e) The holder of a swimming pool builder’s license issued pursuant to this section shall comply with the provisions of chapter 400 regarding registration as a home improvement contractor.

(f) A person licensed as a swimming pool builder pursuant to this section shall not perform electrical work, plumbing and piping work or heating, piping and cooling work, as defined in section 20-330, unless such person is licensed to perform such work pursuant to this chapter.

(g) On and after the adoption of regulations required pursuant to subsection (c) of this section, any person applying to the Department of Consumer Protection for a swimming pool builder’s license shall be issued such license without examination upon demonstration by the applicant of experience and training equivalent to the experience and training required to qualify for examination for such license, if such applicant makes such application to the department not later than January 1, 2014.

(h) The initial fee for a swimming pool builder’s license shall be one hundred fifty dollars and the renewal fee for such license shall be one hundred dollars. Licenses shall be valid for a period of one year from the date of issuance.

(P.A. 11-81, S. 1.)

History: P.A. 11-81 effective July 8, 2011.



Section 20-341 - Penalties for violations.

(a) Any person who wilfully engages in or practices the work or occupation for which a license is required by this chapter or chapter 399b without having first obtained an apprentice permit or a certificate and license for such work, as applicable, or who wilfully employs or supplies for employment a person who does not have a certificate and license for such work, or who wilfully and falsely pretends to qualify to engage in or practice such work or occupation, including, but not limited to, offering to perform such work in any print, electronic, television or radio advertising or listing when such person does not hold a license for such work as required by this chapter, or who wilfully engages in or practices any of the work or occupations for which a license is required by this chapter after the expiration of such person’s license, shall be guilty of a class B misdemeanor, provided no criminal charges shall be instituted against such person pursuant to this subsection unless the work activity in question is reviewed by the Commissioner of Consumer Protection, or the commissioner’s authorized agent, and the commissioner or such agent specifically determines, in writing, that such work activity requires a license and is not the subject of a bona fide dispute between persons engaged in any trade or craft, whether licensed or unlicensed. Notwithstanding the provisions of subsection (d) or (e) of section 53a-29 and subsection (d) of section 54-56e, if the court determines that such person cannot fully repay any victims of such person within the period of probation established in subsection (d) or (e) of section 53a-29 or subsection (d) of section 54-56e, the court may impose probation for a period of not more than five years. The penalty provided in this subsection shall be in addition to any other penalties and remedies available under this chapter or chapter 416.

(b) The appropriate examining board or the Commissioner of Consumer Protection may, after notice and hearing, impose a civil penalty on any person who engages in or practices the work or occupation for which a license or apprentice registration certificate is required by this chapter, chapter 394, chapter 399b or chapter 482 without having first obtained such a license or certificate, or who wilfully employs or supplies for employment a person who does not have such a license or certificate or who wilfully and falsely pretends to qualify to engage in or practice such work or occupation, or who engages in or practices any of the work or occupations for which a license or certificate is required by this chapter, chapter 394, chapter 399b or chapter 482 after the expiration of the license or certificate or who violates any of the provisions of this chapter, chapter 394, chapter 399b or chapter 482 or the regulations adopted pursuant thereto. Such penalty shall be in an amount not more than one thousand dollars for a first violation of this subsection, not more than one thousand five hundred dollars for a second violation of this subsection and not more than three thousand dollars for each violation of this subsection occurring less than three years after a second or subsequent violation of this subsection, except that any individual employed as an apprentice but improperly registered shall not be penalized for a first offense.

(c) If an examining board or the Commissioner of Consumer Protection imposes a civil penalty under the provisions of subsection (b) of this section as a result of a violation initially reported by a municipal building official in accordance with subsection (c) of section 29-261, the commissioner shall, not less than sixty days after collecting such civil penalty, remit one-half of the amount collected to such municipality.

(d) A violation of any of the provisions of this chapter shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(e) This section shall not apply to any person who (1) holds a license issued under this chapter, chapter 394, chapter 399b or chapter 482 and performs work that is incidentally, directly and immediately appropriate to the performance of such person’s trade where such work commences at an outlet, receptacle or connection previously installed by a person holding the proper license, or (2) engages in work that does not require a license under this chapter, chapter 394, chapter 399b or chapter 482.

(February, 1965, P.A. 493, S. 10; 1967, P.A. 789, S. 13; P.A. 80-420, S. 3; P.A. 83-487, S. 16; June Sp. Sess. P.A. 83-22, S. 2, 4; P.A. 86-146; P.A. 89-309; P.A. 91-407, S. 24, 42; P.A. 97-263, S. 6; P.A. 99-73, S. 3; P.A. 07-188, S. 2; 07-206, S. 1; June Sp. Sess. P.A. 07-4, S. 122; P.A. 08-102, S. 2; P.A. 09-153, S. 2; P.A. 11-81, S. 2; 11-117, S. 3.)

History: 1967 act deleted provision for forfeiture of right to be licensed by licensee failing to comply with regulations, substituted “certificate” for “certificate of registration” and updated statute to refer to holders of licenses as well as certificates; P.A. 80-420 distinguished between penalties for person working without license or employing unlicensed person and for person pretending to be qualified for work or performing work after his license has expired, imposing civil penalty for the former and retaining previous penalty provision for the latter; P.A. 83-487 amended section to include reference to apprentice permit; June Sp. Sess. P.A. 83-22 deleted civil penalty of $500 for first offense and $1,000 for subsequent offenses previously applicable to those who work without proper permit or certificate and license and to those who wilfully employ unlicensed workers; P.A. 86-146 added Subsec. (b) authorizing examining boards to impose civil penalties; P.A. 89-309 added persons who supply persons for employment and increased the penalty from $35 to $250 for a first violation, from $50 to $500 for a second violation and from $100 to $1,000 for subsequent violations; P.A. 91-407 amended Subsec. (b) by applying provisions to those “who violate any of the provisions of chapter or the relevant regulations pursuant thereto” and increased penalties from $250 to not more than $500 for a first violation, from $500 to not more than $750 for a second violation and from $1,000 to not more than $1,500 for each violation occurring less than three years after second or subsequent violation, and exempted improperly registered apprentice from penalty; P.A. 97-263 doubled the fines in Subsecs. (a) and (b) and added Subsec. (c) requiring the examining board to remit one-half the fine to reporting municipality; P.A. 99-73 amended Subsec. (b) to include references to “chapter 394 or chapter 482”, and made a technical change; P.A. 07-188 amended Subsec. (a) by inserting references to “wilfully” engaging in work or occupation for which license is required, deleting provision re fine for violation of any other provision of chapter unless penalty is otherwise prescribed, replacing provision re fine of not more than $200 for each violation with provisions re class B misdemeanor after work activity review and determination by commissioner or authorized agent, adding provisions re period of probation and re penalty in addition to other available remedies and making technical changes, added references to Commissioner of Consumer Protection and made technical changes in Subsecs. (b) and (c), and added Subsecs. (d) re unfair or deceptive trade practice and (e) re exceptions to application of section; P.A. 07-206 amended Subsec. (a) to make a technical change, replace $200 fine with class B misdemeanor and add provision allowing court to impose probationary period of not more than 5 years if court determines violator cannot fully repay victim within specified probationary period; June Sp. Sess. P.A. 07-4 repealed P.A. 07-206, S. 1, effective June 29, 2007; P.A. 08-102 amended Subsec. (a) to replace references to “subsection (d) of section 53a-29” with “subsection (d) or (e) of section 53a-29”; P.A. 09-153 amended Subsec. (c) to restrict remission to municipality of portion of civil penalty to violations reported by municipal building official in accordance with Sec. 29-261(c), effective July 1, 2009; P.A. 11-81 added references to Ch. 399b and made technical changes, effective July 1, 2012; P.A. 11-117 amended Subsec. (a) by adding provision re offering to perform work in any print, electronic, television or radio advertising or listing; (Revisor’s note: In 2013, the Revisors incorporated editorially the provision added by P.A. 11-117, S. 3, into Subsec. (a) of the version of section effective July 1, 2012, in order to reconcile the amendments made by P.A. 11-81 with the amendments made by P.A. 11-117).

Cited. 26 CS 329.






Chapter 393a - Subsurface Sewage Disposal System Installers and Cleaners

Section 20-341a - Definitions.

As used in this chapter:

(1) “Subsurface sewage disposal system installer” means any person offering to the general public services of construction, installation, repairing, cleaning or servicing subsurface sewage disposal systems and licensed pursuant to section 20-341e;

(2) “Subsurface sewage disposal system cleaner” means any person offering to the general public services of cleaning or servicing subsurface sewage disposal systems and licensed pursuant to section 20-341e;

(3) “Subsurface sewage disposal system” means a septic tank followed by leaching pits, trenches, beds or galleries.

(P.A. 74-341, S. 1, 16; P.A. 82-472, S. 91, 183; P.A. 95-271, S. 16; P.A. 12-197, S. 8.)

History: P.A. 82-472 replaced alphabetic Subdiv. indicators with numeric indicators; P.A. 95-271 added licensure pursuant to Sec. 20-341e to definitions of installers and cleaners; P.A. 12-197 amended Subdivs. (1) and (2) by deleting “regularly” re offered services.



Section 20-341b and 20-341c - State Board of Subsurface Sewage Disposal System Examiners; duties of Commissioner of Health Services re board. Powers and duties of board, seal, records, annual report, roster of licensees to town clerks.

Sections 20-341b and 20-341c are repealed.

(P.A. 74-341, S. 2, 3, 16; P.A. 77-614, S. 460, 610; P.A. 81-473, S. 42, 43.)



Section 20-341d - Department empowered to issue licenses, permits.

(a) The Department of Public Health may issue a subsurface sewage disposal system installer license or a subsurface sewage disposal system cleaner license.

(b) An apprentice’s permit shall be issued by said department for the performance of work as a subsurface sewage disposal system installer or cleaner under the supervision of a licensee, upon application of the licensee. Such permit shall be valid for one year and may be renewed for one additional year upon application of the licensee.

(P.A. 74-341, S. 4, 6, 16; P.A. 81-473, S. 22, 43; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-271, S. 17.)

History: P.A. 81-473 replaced board of subsurface sewage disposal system examiners with department of health services as licensing authority; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 limited validity of apprentice’s permit to one year with one year renewal.



Section 20-341e - Examinations, frequency, fee. Qualifications.

The Department of Public Health shall hold at least four examinations each year, at such times and in such locations as may be convenient. Notice of the time and place of each examination shall be given in writing to each applicant at least ten days prior to the examination. To obtain a license an applicant shall furnish such evidence of competency as said department shall require. The applicant shall satisfy said department that he has the requisite skill to perform the work of a subsurface sewage disposal system installer or cleaner and can comply with all other requirements of this chapter. Upon application to said department for a license, the applicant shall pay to said department a fee of fifty dollars for a subsurface sewage disposal system installer license or twenty dollars for a subsurface sewage disposal system cleaner license. The applicant shall present himself at the next regular examination. The Department of Public Health shall conduct such written, oral and practical examinations as it deems necessary to test the knowledge of the applicant for a subsurface sewage disposal system installer’s license on sewage disposal system construction and installation or to test the knowledge of the applicant for a subsurface sewage disposal system cleaner on subsurface sewage disposal system cleaning and servicing. When an applicant has qualified for a license, the department shall issue to such person a license entitling him to engage in the work or occupation of subsurface sewage disposal system installer or subsurface sewage disposal system cleaner until the date for renewal under section 19a-88. All fees collected by said department shall be promptly transmitted to the State Treasurer.

(P.A. 74-341, S. 5, 16; P.A. 77-614, S. 461, 610; P.A. 81-473, S. 23, 43; P.A. 88-357, S. 11; May Sp. Sess. P.A. 92-6, S. 37, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-271, S. 18; June Sp. Sess. P.A. 09-3, S. 247.)

History: P.A. 77-614 transferred responsibility for actually administering of examinations from board to department of health services, effective January 1, 1979; P.A. 81-473 amended section to delete all references to board, which was terminated, effective July 1, 1981; P.A. 88-357 made technical changes and removed obsolete language; May Sp. Sess. P.A. 92-6 raised examination fee to $50; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 changed $50 examination fee to a license fee of $25 for installers and $10 for cleaners, deleted the exemption for plumbers, required payment upon application for, rather than receipt of, the license and deleted reference to failure of the examination; June Sp. Sess. P.A. 09-3 increased license fees from $25 to $50 and from $10 to $20.



Section 20-341f - License or permit, when required. Roster. Disciplinary action.

(a) No person shall engage in, practice or offer to perform the work of a subsurface sewage disposal system installer, as defined in section 20-341a, or the work of a subsurface sewage disposal system cleaner, as defined in said section, unless he has first obtained an apprentice’s permit under subsection (b) of section 20-341d or a license under section 20-341e.

(b) The department shall furnish to each person who meets the requirements of this chapter, a license indicating that the holder is entitled to engage in the work or occupation of subsurface sewage disposal system installer or cleaner, and the holder of such license shall carry it on his person while engaging in such work or occupation. Such license shall be shown to any properly interested person on request. No license shall be transferred to or used by any person other than the person to whom the license was issued. A licensee shall display his state license number on all commercial vehicles used in his business. Each licensee shall inform customers in writing that his work is subject to regulation by the Department of Public Health and that inquiries and complaints concerning such work may be directed to the department.

(c) The department shall keep a register containing the names of all persons to whom such licenses are issued which shall be open to public inspection.

(d) The department may take action under section 19a-17 for any of the following reasons: (1) The license holder has employed or knowingly cooperated in fraud or material deception in order to obtain his license or has engaged in fraud or material deception in the course of professional services or activities; (2) illegal, incompetent or negligent conduct by a license holder in his work; or (3) violation of any provision of this chapter or any regulation adopted hereunder. The Commissioner of Public Health may petition the superior court for the judicial district of Hartford to enforce any action taken pursuant to section 19a-17.

(P.A. 74-341, S. 7, 16; P.A. 75-383; P.A. 77-614, S. 462, 610; P.A. 80-475; P.A. 81-473, S. 24, 43; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; 95-271, S. 19.)

History: P.A. 75-383 amended Subsec. (a) to add proviso re plumbers licensed as P-1, P-2, P-3, P-4, W-8 or W-9 and to delete previous provision which had exempted persons “licensed prior to October 1, 1974, as a plumber or a septic system installer under chapter 393” from payment of requisite license fee; P.A. 77-614 amended Subsec. (d) to replace public health council regulations with those of commissioner of health services and to replace previous notice and hearing provision with statement that notice and hearing shall be in accordance with regulations of health services commissioner, effective January 1, 1979; P.A. 80-475 made no change; P.A. 81-473 amended section to delete all references to board, to eliminate automatic licensure of plumbers, to require licensees to inform customers that inquiries and complaints may be directed to the department of health services and to conform grounds for disciplinary action and remedies to those introduced for other health related professions under sunset review process begun in 1980; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 deleted the examination exemption for installers and cleaners engaged in such work prior to October 1, 1974.



Section 20-341g - Licenses, fees, expiration date, renewal.

All licenses shall be renewed annually in accordance with the provisions of section 19a-88. The fee shall be fifty dollars for subsurface sewage disposal system installer license renewal and twenty dollars for subsurface sewage disposal system cleaner license renewal.

(P.A. 74-341, S. 8, 16; P.A. 81-473, S. 25, 43; P.A. 88-357, S. 12; May Sp. Sess. P.A. 92-6, S. 38, 117; P.A. 93-381, S. 9, 39; P.A. 95-271, S. 20; Sept. Sp. Sess. P.A. 09-8, S. 23.)

History: P.A. 81-473 amended section to provide for renewal of licenses in accordance with provisions of Sec. 19-45 on and after January 1, 1982, deleted exemption from license fee formerly granted to plumbers and reduced from one year to 90 days the period after expiration when compliance with Sec. 20-341d(a) is not necessary for reinstatement; P.A. 88-357 replaced references to licensing board with references to health services department; May Sp. Sess. P.A. 92-6 increased license and renewal fees for subsurface sewage disposal system installers from $12.50 to $25 and reduced fees for cleaners to $10 and deleted the exception from renewal for licensed plumbers; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-271 replaced the prior section on renewal with a requirement that renewal be in accordance with Sec. 19a-88; Sept. Sp. Sess. P.A. 09-8 increased renewal fees, effective October 5, 2009, and applicable to the renewal of a license that expires on or after October 1, 2009.



Section 20-341h - Appeals from department actions.

Any person aggrieved by any action of the department may appeal therefrom in the manner provided in chapter 54.

(P.A. 74-341, S. 10, 16; P.A. 81-473, S. 26, 43.)

History: P.A. 81-473 required that appeals be made to department rather than to board of subsurface sewage disposal system examiners.



Section 20-341i - Unlicensed person as owner of business.

Nothing in this chapter shall require that the ownership or control of a business engaged in providing the work or services licensed under the provisions of this chapter be vested in a licensed person, but all the work and service covered by the definitions set forth in section 20-341a shall be performed by persons licensed for such work or occupation under this chapter.

(P.A. 74-341, S. 9, 16.)



Section 20-341j - License valid in any municipality.

Any person licensed under this chapter shall be permitted to perform the work or occupation covered by such license in any town or municipality of this state without further examination or licensing by any town or municipality.

(P.A. 74-341, S. 13, 16.)



Section 20-341k - Exceptions from licensing requirements.

The provisions of this chapter shall not apply to (1) persons employed by any federal, state or municipal agency; (2) employees of any public service company regulated by the Public Utilities Regulatory Authority or any corporate affiliate of any such company when the work performed by such affiliate is on behalf of a public service company, and in either case only if the work performed is in connection with the rendition of public utility service; (3) employees of any municipal corporation specially chartered by the state of Connecticut; (4) employees of any contractor while said contractor is performing work for or subject to inspection by any federal, state or municipal agency or corporation other than a municipal building department, or any public service company.

(P.A. 74-341, S. 12, 16; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 177, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subdiv. (2), effective July 1, 2011.



Section 20-341l - Penalty.

Any person who engages in or practices the work or occupation of subsurface sewage disposal system installer or subsurface sewage disposal system cleaner without having first obtained a license for such work, or who wilfully employs a person who does not have a license for such work, or who wilfully and falsely pretends to qualify to engage in or practice such work or occupation, or who violates any other provision of this chapter, unless the penalty is otherwise specifically prescribed, shall be fined not more than ten thousand dollars for each such violation.

(P.A. 74-341, S. 14, 16; P.A. 89-100, S. 1, 2; P.A. 12-197, S. 9.)

History: P.A. 89-100 included subsurface sewage disposal system cleaner in this section; P.A. 12-197 changed maximum fine from $100 to $10,000 for each violation.



Section 20-341m - Regulations.

The Commissioner of Public Health shall adopt regulations, in accordance with the provisions of chapter 54, to assure that persons licensed under this chapter adhere to all applicable public health laws and regulations and high standards of sanitary protection. Such regulations shall include the method of handling and transportation of material removed from all subsurface sewage disposal systems, public or private.

(P.A. 74-341, S. 11, 16; P.A. 77-614, S. 463, 610; P.A. 81-473, S. 27, 43; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 transferred power to make regulations from public health council to commissioner of health services, added board of examiners in advisory capacity and deleted enforcement power, effective January 1, 1979; P.A. 81-473 deleted reference to board’s advisory role in adoption of regulations; P.A 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.






Chapter 393b - Mechanical Contractor Organizations

Section 20-341s - Definitions.

As used in sections 20-341s to 20-341bb, inclusive:

(1) “Commissioner” means the Commissioner of Consumer Protection;

(2) “Mechanical contractor” means any corporation, association, firm, partnership or other business organization regularly offering to the public the services of its employees licensed to perform plumbing and piping work or heating, piping and cooling work in accordance with the provisions of chapter 393, but does not include (A) any corporation, association, firm, partnership or other business organization which performs such work exclusively on single family or multifamily private residences or dwellings consisting of not more than four units or which employs less than ten persons licensed to perform plumbing and piping work or heating, piping and cooling work in accordance with the provisions of chapter 393, (B) any corporation, association, firm, partnership or other business organization which is engaged in the installation, repair, alteration, or replacement of sewer lines, storm drainage lines or water lines and services, or (C) an individual licensed pursuant to chapter 393;

(3) “Plumbing and piping work” has the same meaning as set forth in subdivision (3) of section 20-330;

(4) “Heating, piping and cooling work” has the same meaning as set forth in subdivision (5) of section 20-330; and

(5) “Apprentice” has the same meaning as set forth in subdivision (6) of section 20-330.

(P.A. 87-579, S. 1, 11; P.A. 98-3, S. 36; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 12-18, S. 1.)

History: P.A. 87-579 effective July 1, 1988; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-18 amended Subdiv. (2) to redefine “mechanical contractor”.



Section 20-341t - Certificate of registration required.

No mechanical contractor shall engage in any plumbing and piping work or any heating, piping and cooling work, or offer to perform such work, in this state without first obtaining a certificate of registration from the commissioner as provided in sections 20-341s to 20-341bb, inclusive.

(P.A. 87-579, S. 2, 11.)

History: P.A. 87-579 effective July 1, 1988.



Section 20-341u - Application for certificate of registration. Fee.

(a) Any mechanical contractor seeking a certificate of registration shall apply to the commissioner in writing, on a form provided by the commissioner. Such application shall include the applicant’s name, business address and such other information as the commissioner may require by regulation adopted in accordance with chapter 54.

(b) Each application for a certificate of registration under this section shall be accompanied by a fee of one hundred ten dollars.

(c) All applicants for a certificate of registration under this section shall submit satisfactory proof establishing that the applicant:

(1) Has fulfilled all of its obligations to the state and is current on all tax payments to the state; and

(2) Employs only persons licensed or registered pursuant to chapter 393 and agrees that all work shall be performed in accordance with said chapter.

(P.A. 87-579, S. 3, 11; P.A. 89-251, S. 134, 203; P.A. 98-3, S. 37.)

History: P.A. 87-579 effective July 1, 1988; P.A. 89-251 amended Subsec. (b) to increase the fee from $100 to $110; P.A. 98-3 made technical changes.



Section 20-341v - Powers of commissioner. Issuance of certificate of registration. Suspension, revocation, refusal to renew.

Upon receipt of a completed application and fee, the commissioner shall: (1) Issue and deliver to the applicant a certificate of registration as a mechanical contractor; or (2) refuse to issue the certificate. The commissioner may suspend, revoke or refuse to renew any certificate issued under sections 20-341s to 20-341bb, inclusive. The commissioner shall not revoke or suspend any certificate of registration except upon notice and hearing in accordance with the provisions of chapter 54.

(P.A. 87-579, S. 4, 11.)

History: P.A. 87-579 effective July 1, 1988.



Section 20-341w - Refusal to issue or renew a certificate of registration. Notice and hearing.

(a) Upon refusal to issue or renew a certificate under section 20-341v, the commissioner shall notify the applicant, by certified mail, of the refusal and of the applicant’s right to request a hearing within ten days from the date of receipt of the notice of refusal.

(b) If the applicant requests a hearing within such ten-day period, the commissioner shall give notice of the grounds for such refusal and shall conduct a hearing concerning such refusal in accordance with the provisions of chapter 54 concerning contested cases.

(P.A. 87-579, S. 5, 11; P.A. 98-3, S. 38.)

History: P.A. 87-579 effective July 1, 1988; P.A. 98-3 made technical changes.



Section 20-341x - Investigations. Subpoenas. Court orders and injunctions.

(a) The commissioner may conduct investigations and hold hearings on any matter under the provisions of sections 20-341s to 20-341bb, inclusive. The commissioner may issue subpoenas, administer oaths, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record, paper or document when so ordered, upon application of the commissioner, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(b) The Attorney General, at the request of the commissioner, is authorized to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining any contractor from violating any provision of sections 20-341s to 20-341bb, inclusive.

(P.A. 87-579, S. 6, 11; P.A. 98-3, S. 39.)

History: P.A. 87-579 effective July 1, 1988; P.A. 98-3 made a technical change in Subsec. (a).



Section 20-341y - Display of certificate of registration. Prohibited acts. Unfair trade practice. Duration of certificate. Renewal fees. Fines.

(a) Each mechanical contractor shall exhibit on all job sites the original or a copy of its certificate of registration.

(b) No mechanical contractor shall: (1) Present or attempt to present, as its own, the certificate of another, (2) knowingly give false evidence of a material nature to the commissioner for the purpose of procuring a certificate, (3) use or attempt to use a certificate which has expired or which has been suspended or revoked, (4) offer to perform or perform any heating, piping and cooling work or any plumbing and piping work without having first obtained a certificate of registration under sections 20-341s to 20-341bb, inclusive, or (5) represent in any manner that its registration constitutes an endorsement of the quality of its workmanship or of its competency by the commissioner. A violation of any of the provisions of sections 20-341s to 20-341bb, inclusive, shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(c) Certificates issued to mechanical contractors shall be valid for one year and shall not be transferable or assignable.

(d) The fee for renewal of a certificate shall be one hundred ten dollars.

(e) A mechanical contractor who does not obtain a certificate of registration as required by section 20-341t and who wilfully engages its employees in plumbing and piping work or in heating, piping and cooling work or who wilfully supplies for employment an employee who does not hold a valid license to perform such work shall be fined one thousand dollars for the first offense and two thousand five hundred dollars for each subsequent offense.

(P.A. 87-579, S. 7, 11; P.A. 89-251, S. 135, 203; P.A. 94-36, S. 20, 42; June Sp. Sess. P.A. 09-3, S. 248; P.A. 12-18, S. 2.)

History: P.A. 87-579 effective July 1, 1988; P.A. 89-251 amended Subsec. (a) to increase the renewal fee from $50 to $55; P.A. 94-36 deleted Subsec. (e) which had allowed the collection of a certificate renewal late fee, effective January 1, 1995; June Sp. Sess. P.A. 09-3 amended Subsec. (d) to increase renewal fee from $55 to $110; P.A. 12-18 added Subsec. (e) re fines for mechanical contractors who do not obtain certificates and who wilfully engage employees in certain work.

See Sec. 21a-4(c) re fines for late certificate renewals.



Section 20-341z - Exemptions.

Sections 20-341s to 20-341bb, inclusive, shall not apply to any of the following persons or organizations: (1) The government of the state, municipalities of the state or any department or agency of the state or such municipalities; (2) the government of the United States or any of its departments or agencies; (3) any school, public or private, offering as part of a vocational education program courses and training in any aspect of plumbing and piping work or heating, piping and cooling work; (4) any public service company regulated by the Public Utilities Regulatory Authority or any corporate affiliate of any such company where the work performed by such affiliate is on behalf of a public service company, in either case only if the work performed is in connection with the rendition of public utility service.

(P.A. 87-579, S. 8, 11; P.A. 98-3, S. 40; P.A. 11-80, S. 1.)

History: P.A. 87-579 effective July 1, 1988; P.A. 98-3 made a technical change; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subdiv. (4), effective July 1, 2011.



Section 20-341aa - Regulations.

The commissioner may adopt regulations in accordance with the provisions of chapter 54 in order to carry out the provisions of sections 20-341s to 20-341bb, inclusive.

(P.A. 87-579, S. 9, 11.)

History: P.A. 87-579 effective July 1, 1988.



Section 20-341bb - Appeals.

Any mechanical contractor aggrieved by an order or decision of the commissioner under sections 20-341s to 20-341aa, inclusive, may appeal therefrom in accordance with the provisions of section 4-183.

(P.A. 87-579, S. 10, 11.)

History: P.A. 87-579 effective July 1, 1988.






Chapter 393c - Major Contractors

Section 20-341gg - Registration of major contractors. Provisions re prequalified contractors. Suspension or revocation. Notice to Commissioner of Administrative Services re suspension or revocation of registration. Regulations. Fees.

(a) As used in this section, “major contractor” means (1) any person engaged in the business of construction, structural repair, structural alteration, dismantling or demolition of a structure or addition that exceeds the threshold limits provided in section 29-276b, or (2) any person who, under the direction of a general contractor, performs or offers to perform any work that impacts upon the structural integrity of a structure or addition, including repair, alteration, dismantling or demolition of a structure or addition that exceeds the threshold limits provided in section 29-276b. Such work includes, but is not limited to, roofing, masonry and structural frame work.

(b) No person shall engage in or offer to perform the work of any major contractor in this state on any proposed structure or existing structure or addition that exceeds the threshold limits contained in section 29-276b unless such person has first obtained a license or certificate of registration as required under the provisions of chapter 539 or a registration from the Department of Consumer Protection in accordance with the provisions of this section. Individuals licensed under chapter 393 shall be exempt from the provisions of this chapter while engaging in work that they are licensed to perform. The department shall issue a certificate of registration to any person who is prequalified pursuant to section 4a-100 who applies for registration in accordance with this section. Such prequalified person shall not be required to pay a fee for such registration at any time that the person maintains valid prequalification. If the individual or the firm, company, partnership or corporation employing such individual is engaged in work on a structure or addition that exceeds the threshold limits contained in section 29-276b and requires licensure under chapter 393, the firm, company, partnership or corporation shall be exempt from the provisions of this chapter concerning registration of major contractors, if the firm, company, partnership or corporation employs an individual who is licensed as a contractor under chapter 393 to perform such work. The department shall furnish to each qualified applicant a registration certifying that the holder of such registration is entitled to engage in the work for which the person has been issued a registration under this subsection, and the holder of such registration shall carry it on his person while engaging in such work. Such registration shall be shown to any properly interested person upon request. No such registration shall be transferred to or used by any person other than the person to whom the registration was issued. The department shall maintain rosters of registrants and shall update such rosters annually. The department may provide copies of rosters to the public for an appropriate fee. The department may suspend or revoke any registration issued by the department if the holder of such registration is convicted of a felony, is grossly incompetent, is disqualified, pursuant to section 4a-100 or whose prequalification certificate has been revoked pursuant to section 4a-100, engages in malpractice or unethical conduct or knowingly makes false, misleading or deceptive representations regarding his work or violates any regulation adopted under subsection (c) of this section. Before any registration is suspended or revoked, such holder shall be given notice and an opportunity for hearing as provided in regulations adopted under subsection (c) of this section. The Commissioner of Consumer Protection shall provide written notice of any suspension or revocation of a registration to the Commissioner of Administrative Services not later than ten days after such suspension or revocation.

(c) The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section. Such regulations shall (1) establish the registration requirements for major contractors, (2) specify application and registration fees, and (3) establish occupational standards for the preservation of the public safety.

(P.A. 88-359, S. 6, 12; P.A. 89-255, S. 6, 7; P.A. 90-153, S. 3, 4; P.A. 91-407, S. 16, 42; P.A. 95-135, S. 4; P.A. 96-259, S. 6; P.A. 98-3, S. 41; P.A. 03-215, S. 15; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d), (h); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 89-255 amended Subsec. (a) to extend date for licensing from July 1, 1989, to July 1, 1990, and to eliminate reference to “building having four or more stories” and inserted in lieu thereof “structure or addition for which plans are required to be sealed by a licensed architect or professional engineer” and amended Subsec. (b) to extend date for adoption of regulations from January 1, 1989, to January 1, 1990; P.A. 90-153 amended Subsec. (a) to limit term “structure or addition” to that which exceeds threshold limits in Sec. 29-276b, deleting phrase “for which plans are required to be sealed by a licensed architect or professional engineer”; P.A. 91-407 amended Subsec. (a) by adding provisions re exemption from provisions of chapter concerning licensure of major subcontractors; P.A. 95-135 amended Subsec. (a) to specify that contractors must obtain a license to perform work on a proposed or existing structure or addition rather than existing structure or addition; P.A. 96-259 amended Subsec. (a) to substitute “major” contractor for “general contractor or major subcontractor” and to change the references from license to registration and inserted new Subsec. (b) defining “major contractor”, designating existing Subsec. (b) as Subsec. (c); P.A. 98-3 made technical changes; P.A. 03-215 made a technical change in Subsec. (a) and amended Subsec. (b) re registration of, and waiver of fees for, prequalified contractors, suspension or revocation of registration for contractors who are disqualified or whose prequalification is revoked, and provision of notice of suspension or revocation of registration to the Commissioner of Administrative Services, effective October 1, 2004; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 394 - Television and Radio Service Dealers and Electronics Technicians

Section 20-342 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Person” means any individual, firm, association, partnership, joint stock association, trust, limited liability company or corporation;

(2) “Board” means the Electrical Work Board;

(3) “Licensed electronics technician” means any individual who has been licensed by the board pursuant to the provisions of section 20-350;

(4) “Apprentice electronics technician” means an individual to whom a permit as an apprentice has been issued pursuant to the provisions of section 20-351;

(5) “Licensed antenna technician” means any individual licensed pursuant to section 20-353;

(6) “Licensed radio electronics technician” means any individual licensed pursuant to section 20-353;

(7) “Receiving equipment” means television or radio receiving apparatus and associated components, including, but not limited to, antenna receiving systems, phonographs, tape recorders and audiovisual equipment;

(8) “Service” means the installation, maintenance, repair, replacement, inspection and modification of receiving equipment;

(9) “Service dealer” means a person engaging in the business of servicing receiving equipment, having an established location for the performance of such service; and

(10) “Dish antenna” means a one-meter or less in diameter dish designed to receive direct broadcast satellite service, including direct to home satellite service, or to receive or transmit fixed wireless signals via satellite.

(February, 1965, P.A. 456, S. 1; 1971, P.A. 528, S. 1; P.A. 82-419, S. 26, 47; 82-472, S. 92, 183; P.A. 95-79, S. 67, 189; P.A. 98-3, S. 42; P.A. 99-73, S. 4; P.A. 03-261, S. 5.)

History: 1971 act added “and radio” in title of board of examiners, defined “certified antenna technician” and “certified radio electronics technician”, and redefined “receiving equipment” to include radio apparatus, phonographs, tape recorders and audiovisual equipment; P.A. 82-419 changed certification to licensure; P.A. 82-472 subdivided the section; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-3 made technical changes; P.A. 99-73 redefined “board” by deleting reference to the State Board of Television and Radio Service Examiners and inserting reference to the Electrical Work Board; P.A. 03-261 added Subdiv. (10) defining “dish antenna”.

See Sec. 20-353 re dish antenna limited technician and limited dealer technician licenses.



Section 20-343 - Board of Television and Radio Service Examiners.

Section 20-343 is repealed, effective October 1, 1999.

(February, 1965, P.A. 456, S. 2; 1971, P.A. 528, S. 2; P.A. 75-429, S. 1, 3; P.A. 77-614, S. 189, 610; Nov. Sp. Sess. P.A. 81-11, S. 12, 19; P.A. 98-3, S. 43; P.A. 99-73, S. 10.)



Section 20-344 - Duties of board. Examinations. Record of licensees to be maintained.

(a) The Commissioner of Consumer Protection, with the advice and assistance of the board shall: (1) Establish such qualifications for the licensing and registration of electronics technicians, apprentice electronics technicians, antenna technicians, radio electronics technician and service dealers, in addition to the qualifications prescribed by this chapter, as the commissioner finds necessary for the public interest and public safety; (2) prescribe limitations and conditions governing the employment of licensed electronics technicians and the employment, training and supervision of apprentice electronics technicians and the conduct of apprenticeship programs; (3) effectuate means of eliminating irresponsible and inferior television and radio service methods and means of regulating unethical and financially unstable radio and television service and repair persons; (4) provide for the posting by service dealers of their charges at their places of business in such manner as to be clearly visible; and (5) adopt such reasonable regulations, in accordance with chapter 54, as the commissioner may deem necessary or desirable to carry out and enforce the provisions of this chapter.

(b) The board, with the consent of the commissioner, shall prepare written, oral and practical examinations to determine the qualifications of persons who apply for licenses to engage in servicing receiving equipment. Such examinations shall be administered to applicants at least three times each year by the Department of Consumer Protection. The board shall maintain a current record of all licensed service dealers, electronics technicians, apprentice electronics technicians, antenna technicians and radio electronics technicians.

(February, 1965, P.A. 456, S. 3; 1969, P.A. 667, S. 1; 1971, P.A. 528, S. 3; P.A. 77-614, S. 190, 610; P.A. 82-419, S. 27, 47; P.A. 98-3, S. 44; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1969 act amended Subdiv. (c) to allow authorization of board secretary as administrator of examinations, substituted “effectuate” for “study and recommend” in Subdiv. (e) and inserted new Subdiv. (f) re posting of charges, relettering former Subdiv. (f) accordingly; 1971 act included certified antenna technicians and certified radio electronics technicians in Subdivs. (a) and (d) and included radio service methods and radio repairmen in Subdiv. (e); P.A. 77-614 transferred duties formerly held by board to consumer protection commissioner, retaining board in advisory role, deleted former Subdivs. (c) and (d) re examinations and records pertaining to licensees and redesignated remaining Subdivs. with numeric indicators and added Subsec. (b) re examinations and record-keeping, specifying duties of board and consumer protection department with respect to both, effective January 1, 1979; P.A. 82-419 changed certification to licensure; P.A. 98-3 made technical changes in Subsec. (a); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-345 - Officers and meetings of board.

Section 20-345 is repealed, effective October 1, 1998.

(February, 1965, P.A. 456, S. 4; P.A. 75-429, S. 2, 3; P.A. 77-614, S. 609, 610; P.A. 83-487, S. 17, 33; P.A. 98-3, S. 70.)



Section 20-346 - Hearings.

The board may hold hearings on any matter under the provisions of this chapter. Such hearings shall be conducted in accordance with the regulations adopted by the Commissioner of Consumer Protection in accordance with chapter 54.

(February, 1965, P.A. 456, S. 5; 1969, P.A. 667, S. 2; P.A. 77-614, S. 191, 610; P.A. 98-3, S. 45; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1969 act gave board power to delegate investigative authority and power to conduct hearings; P.A. 77-614 replaced reference to board powers to make investigations, issue subpoenas, take oaths, etc. with statement requiring that hearings be conducted in accordance with regulations of consumer protection commissioner, effective January 1, 1979; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-347 - Appeal.

Any person aggrieved by an order or decision of the board may appeal therefrom in accordance with the provisions of section 4-183.

(February, 1965, P.A. 456, S. 6; P.A. 76-436, S. 439, 681; P.A. 77-603, S. 85, 125; 77-614, S. 192, 610.)

History: P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 and 77-614 replaced previous appeal provision with statement requiring that appeals be made in accordance with Sec. 4-183.



Section 20-348 - Action to pass on validity of regulations.

Section 20-348 is repealed.

(February, 1965, P.A. 456, S. 7; P.A. 76-436, S. 440, 681; P.A. 77-603, S. 54, 125; 77-614, S. 609, 610.)



Section 20-349 - License required. Application.

(a) No person shall install, service, maintain, recondition or repair receiving equipment of another, or procure the services of a third person to act on his behalf in the installation, servicing, maintenance, reconditioning or repair of receiving equipment of another without a license or a temporary permit issued for such purpose in accordance with the provisions of this chapter.

(b) No person shall offer by advertisement, telephone or in any other manner to install, service, maintain or repair receiving equipment unless such person has been licensed for such purpose in accordance with the provisions of this chapter.

(c) Any person desiring to be licensed under this chapter shall apply to the board in writing, on forms which the Department of Consumer Protection shall provide, stating: (1) Such person’s name, residence address and business address; (2) a brief description of his qualifications, including the length and nature of his experience; (3) in the case of an apprentice, the name of his employer or supervisor; and (4) such other information as the department may require. Each application for a license as a service dealer shall be accompanied by a fee of two hundred dollars. Each application for a license as a licensed electronics technician, licensed antenna technician or licensed radio electronics technician shall be accompanied by a fee of eighty dollars. Each application for a permit as an apprentice shall be accompanied by a fee of forty dollars. If a service dealer as an individual is a licensed electronics technician or licensed radio electronics technician, only one license fee shall be charged in the amount of two hundred dollars. All such fees shall be paid to the department.

(February, 1965, P.A. 456, S. 8; 1969, P.A. 667, S. 3; 1971, P.A. 528, S. 4; P.A. 77-614, S. 193, 610; P.A. 81-361, S. 28, 39; P.A. 82-419, S. 28, 47; P.A. 89-251, S. 136, 203; P.A. 98-3, S. 46; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 249; P.A. 13-196, S. 21.)

History: 1969 act deleted references to specific types of licenses and permits, i.e. service dealer or electronics technician licenses and apprentice permit, referring instead to licenses and temporary permits, forbade use of third person’s services in Subsec. (a) and added provision in Subsec. (c) re issuance of temporary permits; 1971 act added references to fees for certified antenna technicians and certified radio electronics technicians in Subsec. (c); P.A. 77-614 deleted reference to examinations “to be held by the board” in Subsec. (c), reflecting transfer of conduct of examinations to consumer protection department, effective January 1, 1979; P.A. 81-361 amended section to provide that application forms are to be prescribed by the department instead of the board and that fees are payable to the department as of July 1, 1981; P.A. 82-419 changed certification to licensure; P.A. 89-251 amended Subsec. (c) to increase the application fee for service dealers from $25 to $100, for electronics technicians, antenna technicians and radio electronic technicians from $10 to $40, for apprentices from $5 to $20, for combined licensees from $25 to $100 and for a temporary permit from $5 to $20; P.A. 98-3 made technical changes in Subsec. (c); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fees in Subsec. (c); P.A. 13-196 amended Subsec. (c) by deleting provision re board authorization of temporary permit, effective June 21, 2013.



Section 20-350 - Licensing of electronics technicians and service dealers. Reciprocity.

(a) The board may authorize the Department of Consumer Protection to issue a license as a licensed electronics technician to any person who has engaged in servicing receiving equipment for four or more years, or who has a combination of technical training at a university, college, correspondence or vocational or technical school and practical experience equivalent to three years, with not less than one year of actual practical experience, immediately preceding his application, who successfully demonstrates his knowledge of and fitness for servicing receiving equipment by written, oral and practical examination.

(b) The board may authorize the Department of Consumer Protection to issue a license without examination to any person who, at the time of the application or within thirty days prior thereto, was licensed to engage in servicing receiving equipment by another state under a law which contained qualifications substantially similar to those prescribed by this chapter, which state grants reciprocity to persons licensed under the provisions of this chapter.

(c) The board may authorize the Department of Consumer Protection to issue a service dealer’s license to (1) any person engaged in the sale or servicing of receiving equipment who holds an unrestricted electronics technician license, (2) any such person who has a holder of such a license in his employ, or (3) any such person who otherwise procures the services of a holder of such a license. When a service dealer license has been issued to an applicant under this subsection based on the qualifications of a regular employee who has been issued an unrestricted electronics technician license, and the active services of such employee with the service dealer licensee have been terminated, such service dealer license shall be of no effect until the service dealer is again qualified in accordance with the provisions of this subsection, and no such service dealer shall engage in the business regulated by this chapter during the period for which he is not so qualified.

(February, 1965, P.A. 456, S. 10; 1969, P.A. 667, S. 4; P.A. 81-361, S. 29, 39; P.A. 82-419, S. 29, 47; 82-472, S. 93, 183; P.A. 98-3, S. 47; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1969 act amended Subsec. (c) to specify issuance of license to “any person engaged in the sale or servicing of receiving equipment” who holds electronics technician license and to allow issuance of license to any person “who otherwise procures the services of a holder of such a license”; P.A. 81-361 amended section to allow the department to issue licenses upon the authorization of the board on and after July 1, 1981; P.A. 82-419 changed certification to licensure; P.A. 82-472 made a technical correction in Subsec. (c); P.A. 98-3 made technical changes in Subsec. (c); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-351 - Registration of apprentices. Permits.

The board may register as an apprentice, and the Department of Consumer Protection may issue an apprentice electronics technician permit to, any applicant not qualified for a license as a licensed electronics technician who desires to be trained in and who engages in servicing receiving equipment under the supervision of a licensed electronics technician or in an apprentice program approved by the board. Each apprentice so registered shall notify the board in writing within fifteen days after any change of his employment which effects a change of his supervising certified electronics technician or apprentice program or a termination of his apprenticeship.

(February, 1965, P.A. 456, S. 11; P.A. 81-361, S. 30, 39; P.A. 82-419, S. 30, 47; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 81-361 amended section to provide for issuance of apprentice permit by department instead of board as of July 1, 1981; P.A. 82-419 changed certification to licensure; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-352 - Provisional licenses.

Obsolete.

(February, 1965, P.A. 456, S. 12.)



Section 20-353 - Restricted and limited licenses. Examinations. Duties of state apprentice training division of Labor Department.

(a) The Department of Consumer Protection, at the direction of the board, may issue restricted licenses, either as apprentice electronics technician, electronics technician, antenna technician or radio electronics technician, to applicants otherwise eligible under this chapter who demonstrate their competence in any particular television or radio electronics field but who, in the opinion of the board, have insufficient training and experience to service all types of receiving equipment.

(b) The board, with the consent of the Commissioner of Consumer Protection, may prepare written, oral and practical examinations to determine the qualifications of persons who apply for restricted licenses or renewals of such licenses. Such examinations shall be administered by the Department of Consumer Protection.

(c) The Department of Consumer Protection, at the direction of the board, may issue a limited technician license or a limited dealer technician license to any person for the installation of a dish antenna, as defined in section 20-342. Such person shall have successfully completed a training program established and approved by the state apprentice training division of the Labor Department and shall have passed an examination approved or administered by the Department of Consumer Protection.

(d) The content and duration of the training and experience program shall be relevant to the duties of the employee and shall be approved biennially by the state apprentice training division of the Labor Department. In reviewing the program and training, the state apprentice training division shall consider the specialization of the employees of the company, the employee’s previous company training, the service record of the company, the experience of the company in training employees, the work performed by the company and the quality assurance measures used by the company.

(February, 1965, P.A. 456, S. 13; 1971, P.A. 528, S. 5; P.A. 77-614, S. 194, 610; P.A. 81-361, S. 31, 39; P.A. 82-419, S. 31, 47; P.A. 98-3, S. 48; P.A. 03-261, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d), (g), 181, 182; P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1971 act included restricted licenses for certified antenna technicians and certified radio electronics technicians, added word “radio” modifying “electronics field” and added Subsec. (b) re examinations for restricted licenses; P.A. 77-614 transferred power to conduct examinations from board to department of consumer protection and required consent of consumer protection commissioner for examination preparation in Subsec. (b), effective January 1, 1979; P.A. 81-361 amended section to provide that department has authority to issue restricted licenses at the direction of the board as of July 1, 1981; P.A. 82-419 deleted references to certification; P.A. 98-3 made technical changes; P.A. 03-261 added Subsec. (c) authorizing department, at the direction of the board, to issue limited technician or limited dealer technician licenses for the installation of dish antennas, subject to certain conditions; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c) by replacing “an apprenticeship and training program” with “a training program”, adding reference to the state apprentice training division and deleting provision re with the advice of the Connecticut State Apprenticeship Council, and added Subsec. (d) re training and experience program, effective October 1, 2003, and in conjunction with P.A. 04-169, replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-354 - Revocation or suspension of licenses and permits.

(a) The board may revoke or suspend any license or permit as a service dealer, electronics technician, apprentice electronics technician, antenna technician or radio electronics technician for: (1) Conduct of a character likely to mislead, deceive or defraud the public or the board; (2) engaging in any untruthful or misleading advertising; and (3) violation of any of the provisions of this chapter or any regulation adopted under this chapter.

(b) No such revocation or suspension shall be ordered by the board except upon notice and hearing as provided in the regulations adopted by the Commissioner of Consumer Protection in accordance with chapter 54.

(February, 1965, P.A. 456, S. 14; 1971, P.A. 528, S. 6; P.A. 77-614, S. 195, 610; P.A. 82-419, S. 32, 47; P.A. 98-3, S. 49; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1971 act made provisions applicable to certified antenna technicians and certified radio electronics technicians; P.A. 77-614 referred to regulations established under chapter rather than to regulations of the board in Subsec. (a), replaced provisions re notice and hearing in Subsec. (b) with statement that notice and hearing be in accordance with regulations of consumer protection commissioner and deleted Subsec. (c) which had required board to file finding of fact and statement of conclusions with orders revoking, suspending, etc. license and give licensee affected a copy of the material, effective January 1, 1979; P.A. 82-419 deleted references to certification; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-355 - Exhibition of licenses. Prohibited acts. License nontransferable. Expiration date.

(a) Each person engaged in servicing receiving equipment shall exhibit his license upon the request of any interested party.

(b) No person shall: (1) Present or attempt to present, as his own, the license of another; (2) knowingly give false evidence of a material nature to the board, or any member of the board, for the purpose of procuring a license; (3) represent himself falsely as or impersonate a licensed service dealer, licensed electronics technician, apprentice electronics technician, licensed antenna technician or licensed radio electronics technician; (4) use or attempt to use a license or permit which has expired or which has been suspended or revoked; or (5) use or attempt to use a license or permit which is restricted in excess of the restriction imposed on such license or permit. Any person who violates any provision of this chapter shall be fined not more than five hundred dollars or imprisoned for not more than one year or be both fined and imprisoned.

(c) Licenses issued to service dealers, electronics technicians, apprentice technicians, antenna technicians and radio electronics technicians under this chapter shall not be transferable.

(d) All licenses issued under this chapter shall expire annually. If a licensee has failed to renew his license within two years after its expiration, his application for renewal shall be considered as a new application under section 20-350.

(February, 1965, P.A. 456, S. 15; 1969, P.A. 667, S. 5; 1971, P.A. 528, S. 7; P.A. 81-361, S. 32, 39; P.A. 82-419, S. 33, 47; P.A. 94-36, S. 19, 42; P.A. 98-3, S. 50; P.A. 13-196, S. 18.)

History: 1969 act amended Subsec. (d) to change expiration date from one year from date of issuance to October first following issuance and added provisions governing licensees’ failure to renew licenses in timely fashion; 1971 act made provisions applicable to certified antenna technicians and certified radio electronics technicians; P.A. 81-361 rephrased Subsec. (d) but made no substantive changes; P.A. 82-419 changed certification to licensure; P.A. 94-36 amended Subsec. (d) to eliminate the “October first” license expiration date and license renewal late fees, effective January 1, 1995; P.A. 98-3 made technical changes; P.A. 13-196 amended Subsec. (d) to change period re failure to renew license after expiration from 1 year to 2 years, effective June 21, 2013.



Section 20-356 - Statement of charges.

All charges to customers made by persons licensed under this chapter for installing, servicing, maintaining or repairing receiving equipment shall be made out in duplicate form, one of which shall be delivered to the customer when completed and shall state indelibly, accurately and clearly the date or dates when the work was performed, the make, model and serial number of the receiving equipment, the full name and license number of the licensed person, the name and address of the customer, the customer complaint, and a computation of the charge. Such computation shall separately specify the work for which such charge was made and the amount charged for labor and for each part or replacement, whether such part or replacement was new or used.

(February, 1965, P.A. 456, S. 16; P.A. 98-3, S. 51.)

History: P.A. 98-3 made technical changes.



Section 20-357 - Exempt persons and organizations.

This chapter shall not apply to any of the following persons or organizations: (1) The government of the state, municipalities of the state, or any department or agency of the state or such municipalities; (2) the government of the United States or any of its departments or agencies; (3) any school, public or private, offering as part of a vocational education program courses and training in the installation, maintenance, repair, replacement, testing, inspection and modification of receiving equipment and the instructors and teachers of such courses and training; provided the exemption granted by this subdivision shall be applicable only to the service of receiving equipment rendered in and as part of a regularly constituted vocational educational program and when such service is not offered to the public for hire; (4) any bona fide manufacturer of receiving equipment or the component parts of receiving equipment; (5) any public service company regulated by the Public Utilities Regulatory Authority, including any community antenna television company, as defined in section 16-1, or any of their corporate affiliates where the work performed for such affiliates is on behalf of such public service company; (6) dealers and repairers licensed under the provisions of section 14-52, provided, the exemption granted by this subdivision shall apply only to sales, installation and removal of receiving equipment for motor vehicles.

(February, 1965, P.A. 456, S. 9; P.A. 75-486, S. 53, 69; P.A. 77-614, S. 162, 610; P.A. 79-271; P.A. 80-482, S. 178, 348; P.A. 96-21, S. 2, 3; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 79-271 added exemption re dealers and repairers in new Subdiv. (6) replaced other alphabetic Subdiv. indicators with numeric indicators and rephrased provisions previously in existence; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 96-21 added reference to community antenna television companies in Subdiv. (5), effective April 29, 1996; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subdiv. (5), effective July 1, 2011.



Section 20-357a - Persons engaged as antenna or radio electronics technicians on October 1, 1971.

Section 20-357a is repealed, effective October 1, 2002.

(1971, P.A. 528, S. 8; S.A. 02-12, S. 1.)



Section 20-357m - Telecommunications infrastructure layout technicians: Licensure, application, violations, regulations, exemptions.

(a) As used in this section:

(1) “Telecommunications infrastructure” means structured cabling for voice and data telecommunications;

(2) “Telecommunications infrastructure layout technician” means an individual licensed by the Department of Consumer Protection pursuant to this section, to produce telecommunications infrastructure designs that comply with nationally recognized standards;

(3) “Telecommunications infrastructure layout” means the preparing and producing of telecommunications infrastructure design and working drawings to be used for the installation, alteration or modification of a telecommunications infrastructure in all buildings, except residential buildings;

(4) “Nationally recognized standards” means the National Electric Code (NFPA-70), the (ANSI/TIA/EIA 568-A) Commercial Building Telecommunications Cabling Standard, the (ANSI/EIA/TIA-569-A) Commercial Building Standard for Telecommunications Pathways and Spaces, the (ANSI/EIA/TIA-570) Residential and Light Commercial Telecommunications Wiring Standard and all other ANSI approved telecommunications infrastructure installation standards or the equivalent thereof, as determined by the Department of Consumer Protection.

(b) No individual shall use the title “telecommunications infrastructure layout technician” unless the individual has obtained a telecommunications infrastructure layout technician license from the Department of Consumer Protection issued pursuant to this section.

(c) Each applicant shall submit an application for a telecommunications infrastructure layout technician license on forms prescribed and furnished by the Department of Consumer Protection. The applications shall include the applicant’s name, residential address, business address, business telephone number and such other information or photographs as the commissioner may require. The submitted application shall include a nonrefundable application fee of one hundred fifty dollars.

(d) The commissioner shall issue a telecommunications infrastructure layout technician license to any individual who: (1) Completes a college level program or other program of instruction approved by the Department of Consumer Protection that assures industry standards in telecommunications infrastructure design; (2) submits an application pursuant to subsection (c) of this section deemed acceptable by the Commissioner of Consumer Protection; and (3) at the time of application, has held for not less than five years and continues to hold a valid unlimited or limited electrical license issued under the Electrical Work Board or a public service technician certificate of registration issued pursuant to section 20-340b, or has other equivalent experience and training as required for an electrical license, as determined by the commissioner. A license issued pursuant to this subsection is nontransferable. The fee for a telecommunications infrastructure layout technician license is three hundred fifteen dollars. Such license shall be renewed biennially and the renewal fee is three hundred fifteen dollars.

(e) Each licensee shall obtain a seal in such manner as prescribed by the Department of Consumer Protection. The licensee shall sign and apply the seal to all documentation required by this subsection concerning work within the scope of the telecommunications infrastructure layout technician license. If such documentation is more than one page and bound together, the licensee may sign and apply the seal to one page, unless such documentation concerns filing plans for a building permit or appurtenant structures where the licensee shall sign and apply the seal to every page. No licensee shall sign or apply the seal to any documentation that such licensee did not supervise the preparation of.

(f) If, after notice and opportunity for hearing as provided in regulations adopted by the Commissioner of Consumer Protection in accordance with the provisions of chapter 54, the Department of Consumer Protection determines that: (1) Negligent or incompetent work within the scope of a license issued pursuant to this section is performed by a licensee; or (2) the licensee engages in conduct of a character likely to mislead, deceive or defraud the department or the public, the department may issue an appropriate order to such licensee providing for the immediate discontinuance of such negligent or incompetent work or conduct, and may order restitution or issue a civil penalty of up to one thousand dollars, or both.

(g) The Department of Consumer Protection may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section and section 20-340b.

(h) Any person who is a professional engineer licensed in accordance with the provisions of chapter 391 shall be exempt from provisions of this section.

(i) Nothing in this section shall be construed to require any plans, designs, drawings or similar materials used by a public service technician, as defined in section 20-340b, in connection with telecommunications electrical work performed by such public service technician to be signed by a telecommunications infrastructure layout technician.

(P.A. 01-164, S. 1, 3; P.A. 03-19, S. 53; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 250.)

History: P.A. 01-164 effective January 1, 2002; P.A. 03-19 made a technical change in Subsec. (d)(3), effective May 12, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase fee from $75 to $150 and amended Subsec. (d) to increase fees from $250 to $315.






Chapter 395 - Sanitarians

Section 20-358 - Definitions.

As used in this chapter:

(1) “Environmental health” means the study, art and technique of applying scientific knowledge for the improvement of the environment of man for his health and welfare;

(2) “Sanitarian” means a person trained in environmental health who is qualified to carry out educational and investigational duties in the fields of environmental health such as investigation of air, water, sewage, foodstuffs, housing and refuse by observing, sampling, testing and reporting and who is licensed pursuant to section 20-361; and

(3) “Commissioner” means the Commissioner of Public Health.

(1967, P.A. 459, S. 1; P.A. 82-472, S. 94, 183; P.A. 87-521, S. 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-271, S. 21, 40; P.A. 96-9, S. 1, 4.)

History: P.A. 82-472 subdivided the section; P.A. 87-521 added Subdiv. (3) defining “commissioner”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 expanded the definition of “sanitarian” to require a license; P.A. 96-9 made a technical change in Subdiv. (2) adding “who is”, effective April 29, 1996.



Section 20-359 - State Board of Registration for Sanitarians.

Section 20-359 is repealed.

(1967, P.A. 459, S. 2; P.A. 77-614, S. 464, 610; P.A. 81-473, S. 42, 43.)



Section 20-360 - Application for licensure. Fee.

Applications for licensure shall be on forms prescribed by the commissioner. The licensure fee for a sanitarian shall be eighty dollars for initial licensure. Each license shall be renewed annually in accordance with the provisions of section 19a-88. The fee for license renewal shall be forty dollars.

(1967, P.A. 459, S. 3; P.A. 81-473, S. 28, 43; P.A. 87-521, S. 6; P.A. 89-251, S. 137, 203; P.A. 95-271, S. 22; June Sp. Sess. P.A. 09-3, S. 251.)

History: P.A. 81-473 changed “registration” to “certification”, replaced references to board with references to health services department and provided for renewal of certificates issued on and after January 1, 1982, in accordance with Sec. 19-45; P.A. 87-521 substituted “commissioner” for “department”, substituted “certification” for “registration” and made technical changes; P.A. 89-251 increased the certification fee from $25 to $40, increased the renewal fee from $5 to $20 and increased the late renewal fee from $10 to $40; P.A. 95-271 changed certification to licensure and replaced renewal requirement with the requirement that renewal be in accordance with Sec. 19a-88; June Sp. Sess. P.A. 09-3 increased fees from $40 to $80 and from $20 to $40.



Section 20-361 - Qualification for licensure.

Except as provided in section 20-365, no person shall be licensed as a sanitarian who does not prove to the satisfaction of the commissioner that such person holds a degree from an accredited college or university following four years of study and has two years of full-time experience, or the equivalent, in the field of environmental health acceptable to the commissioner. An applicant who successfully completes a special training course in environmental health approved by the commissioner may substitute such course for six months of such required experience in the field of environmental health. The applicant shall also be required to pass a written or oral examination in the science of environmental health as determined by the commissioner. An applicant for licensure shall not be required to be licensed while completing the work experience requirements of this section, provided, on and after January 1, 1998, such experience shall be completed under the supervision of a sanitarian licensed pursuant to this chapter or licensed, certified or registered in the jurisdiction in which such experience was completed.

(1967, P.A. 459, S. 4, 5; 1971, P.A. 294; 1972, P.A. 127, S. 53; P.A. 76-113, S. 14; P.A. 77-614, S. 465, 610; P.A. 81-473, S. 29, 43; P.A. 87-521, S. 7; P.A. 89-102; P.A. 93-381, S. 9, 39; P.A. 95-271, S. 23; P.A. 96-9, S. 2, 4; P.A. 97-213, S. 4, 13; P.A. 02-89, S. 50.)

History: 1971 act added Subsec. (c) re issuance of certificate without examination to persons serving in armed forces between June 16, 1967, and June 16, 1968; 1972 act reduced minimum required age for sanitarians from 21 to 18, reflecting lowered age of majority; P.A. 76-113 deleted requirement that sanitarian be, or intend to become, a U.S. citizen; P.A. 77-614 required consent of health services commissioner for examination in Subsec. (a), effective January 1, 1979; P.A. 81-473 amended section to delete all references to board, to provide for certification instead of registration, to delete an obsolete provision concerning registration without examination and to delete requirement of a good moral character; P.A. 87-521 substituted “commissioner” for “department”, deleted provisions re certification of veterans and added a new Subsec. (b) re certification of health department employees; P.A. 89-102 removed outdated language in Subsec. (b) and substituted language pertaining to persons applying between October 1, 1989, and March 31, 1990; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-271 deleted former Subsec. (b) pertaining to persons applying between October 1, 1989, and March 31, 1990, changed certification to licensure, deleted requirement of good physical and mental health, required experience to be full time or the equivalent, allowed substitution of a course for six-months experience and deleted $10 fee for the written or oral examination; P.A. 96-9 added the exemption for applicants who are completing work experience, effective April 29, 1996; P.A. 97-213 designated existing language as Subsec. (a) and inserted new Subsec. (b) re exception for certain persons applying on or before October 1, 1997, effective June 26, 1997; P.A. 02-89 amended Subsec. (a) to delete reference to Subsec. (b) and make technical change for purposes of gender neutrality and deleted as obsolete Subsec. (b) authorizing substitution of training and work experience for requirement of educational degree for any person applying for licensure on or before October 1, 1997.



Section 20-362 - Licensure requirement. Use of title.

(a) No person shall engage in, practice, or offer to perform the work of a sanitarian, as defined in section 20-358, unless he is licensed pursuant to section 20-361.

(b) No person shall use the title of licensed sanitarian unless he is the holder of a current license issued by the commissioner under the provisions of this chapter. A holder of a current license may append to his name the letters “R.S.”. Any certificate granted by the commissioner prior to October 1, 1995, shall be deemed a valid license permitting continuance of practice subject to the provisions of chapter 395.

(1967, P.A. 459, S. 6; P.A. 81-473, S. 30, 43; P.A. 87-521, S. 8; P.A. 95-271, S. 24.)

History: P.A. 81-473 added prohibition against use of title “certified” sanitarian except by holder of certificate and deleted references to board and registration; P.A. 87-521 deleted reference to “registered” sanitarians and substituted “department” for “commissioner”; P.A. 95-271 added Subsec. (a) prohibiting practice without a license, designated existing provisions as Subsec. (b), deleted reference to certification and deemed a certification issued prior to October 1, 1995, to be a license.



Section 20-363 - Suspension, revocation or refusal to issue license. Disciplinary action.

The commissioner may refuse to issue or renew or may suspend or revoke a license or take any of the actions set forth in section 19a-17 upon proof that the applicant or license holder (1) has employed or knowingly cooperated in fraud or material deception in order to obtain a license or has engaged in fraud or material deception in the course of professional services or activities at any place; (2) has been guilty of illegal, incompetent or negligent conduct in his or her practice; (3) has violated any provision of this chapter or any regulation adopted under this chapter; (4) has been found guilty or convicted as a result of an act which constitutes a felony under (A) the laws of this state, (B) federal law, or (C) the laws of another jurisdiction and which, if committed within this state, would have constituted a felony under the laws of this state; or (5) has been subject to disciplinary action similar to that specified in section 19a-17 by a duly authorized professional disciplinary agency of any state, the District of Columbia, a United States possession or territory, or a foreign jurisdiction. The commissioner may petition the superior court for the judicial district of Hartford to enforce any action taken pursuant to section 19a-17. Before the commissioner may suspend, revoke or refuse to renew a license or take such other action, the commissioner shall give the applicant or license holder notice and opportunity for hearing as provided in the regulations adopted by the commissioner.

(1967, P.A. 459, S. 7; P.A. 77-614, S. 466, 610; P.A. 81-473, S. 31, 43; P.A. 87-521, S. 9; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-271, S. 25; P.A. 07-252, S. 33.)

History: P.A. 77-614 allowed revocation or suspension of certificate for violations of chapter or related regulations and replaced detailed provisions re notice and hearing procedure with statement that notice and hearings conform to regulations of health services commissioner, effective January 1, 1979; P.A. 81-473 eliminated reference to board and provided for disciplinary grounds and remedies similar to those provided for other professions under sunset legislation; P.A. 87-521 substituted “commissioner” for “department”, substituted “certificate” for “license” and made technical changes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-271 changed certificate to license; P.A. 07-252 made technical changes and added Subdivs. (4) and (5) re disciplinary action based on felonious conduct and disciplinary action in another state or foreign jurisdiction, respectively.



Section 20-364 - Appeal.

Any person aggrieved by any decision or order of the commissioner after hearing may appeal therefrom in accordance with the provisions of section 4-183.

(1967, P.A. 459, S. 8; 1971, P.A. 179, S. 17; P.A. 76-436, S. 441, 681; P.A. 77-603, S. 86, 125; 77-614, S. 467, 610; P.A. 81-473, S. 32, 43; P.A. 87-521, S. 10.)

History: 1971 act required that appeals be brought between 12 and 30 days after service rather than “to the next return day or the next but one”; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 and 77-614 replaced previous appeal provisions with statement requiring that appeals be made in accordance with Sec. 4-183; P.A. 81-473 changed “board” to “department”; P.A. 87-521 substituted “commissioner” for “department”.



Section 20-365 - Licensure without examination. Licensure exemptions.

(a) The commissioner may, upon receipt of an application and the payment of a fee of forty dollars, issue a license to any person who holds a license or certificate of registration issued to him by proper authority of any state, territory or possession of the United States, provided the requirements for the license, registration or certification of sanitarians under which such license or certificate of registration was issued shall not conflict with the provisions of this chapter and shall be of a standard equal to or higher than that specified in section 20-361.

(b) Nothing in section 19a-200, subsection (a) of section 19a-206, or sections 19a-207, 19a-242, 20-358 or 20-360 to 20-365, inclusive, shall prevent any of the following persons from engaging in the performance of their duties: (1) Any person certified by the Department of Public Health as a food or sewage inspector in accordance with regulations adopted pursuant to section 19a-36, (2) any person employed by a local health department performing the duties of a lead inspector who complies with training standards established pursuant to section 20-479, (3) a director of health acting pursuant to subsection (a) of section 19a-200 or section 19a-244, (4) any employee of a water utility or federal or state agency performing his duties in accordance with applicable statutes and regulations, (5) any person employed by a local health department working under the direct supervision of a licensed sanitarian, (6) any person licensed or certified by the Department of Public Health in a specific program performing certain duties that are included within the duties of a sanitarian, or (7) a student enrolled in an accredited academic program leading to a degree in environmental health or completing a special training course in environmental health approved by the commissioner, provided such student is clearly identified by a title which indicates his status as a student.

(1967, P.A. 459, S. 9; P.A. 81-473, S. 33, 43; P.A. 87-521, S. 11; P.A. 89-251, S. 138, 203; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-271, S. 26; P.A. 96-9, S. 3, 4.)

History: P.A. 81-473 eliminated reference to board and replaced registration with certification; P.A. 87-521 substituted “commissioner” for “department” and added Subsecs. (b) and (c) re issuance of certificates without examination and re continued performance of duties by persons employed in state-certified programs; P.A. 89-251 amended Subsec. (a) to increase the fee from $25 to $40; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-271 changed certificate to license, deleted former Subsec. (b) re certification without examination and relettered Subsec. (c) accordingly, adding exemption for department-certified inspectors; P.A. 96-9 amended Subsec. (a) by requiring “receipt” of an application and added Subsec. (b)(2) to (7) as exemptions, effective April 29, 1996.



Section 20-366 - Penalty.

Any person who knowingly or wilfully violates any provision of this chapter shall be fined not more than five hundred dollars.

(1967, P.A. 459, S. 10; P.A. 12-80, S. 13.)

History: P.A. 12-80 replaced penalty of a fine of not more than $300 or imprisonment of not more than 3 months or both with a fine of not more than $500.






Chapter 396 - Landscape Architects

Section 20-367 - Definitions.

As used in this chapter:

(1) “Board” means the State Board of Landscape Architects appointed under the provisions of section 20-368;

(2) “The practice of landscape architecture” means rendering or offering to render the service of site planning, which may involve and encompass the design or management of land, the arrangement of natural and artificial elements, including, but not limited to, grading and incidental drainage, soil and erosion control, and planting plans, and the determination and consideration of inherent problems of the land relating to natural and artificial forces with concern for resource conservation in accordance with accepted professional standards of public health, safety and welfare, such service to be rendered to clients by consultation, investigation, reconnaissance, research, planning, specification, design or periodic observation; but does not include the physical implementation of such service, including, but not limited to, the actual on-site performance of grading, drainage, soil and erosion controls and planting work normally performed by builders, general contractors and subcontractors; and

(3) “Landscape architect” means a person who holds a license to practice landscape architecture in this state under the authority of this chapter.

(1967, P.A. 748, S. 1; P.A. 78-246, S. 1; P.A. 82-241, S. 1, 11; 82-472, S. 95, 183; P.A. 97-174, S. 1; P.A. 98-3, S. 52.)

History: P.A. 78-246 redefined “practice of landscape architecture”, replacing “choice of location” with “design or management of land”, replacing “natural forms and features” with “natural and artificial elements” and requiring concern for resource conservation; P.A. 82-241 amended section to change term “certificate” to “license”; P.A. 82-472 subdivided the section; P.A. 97-174 amended the definition of “the practice of landscape architecture” in Subdiv. (2); P.A. 98-3 made a technical change in Subdiv. (1).



Section 20-368 - State Board of Landscape Architects. Regulations.

(a) There shall be in the Department of Consumer Protection a State Board of Landscape Architects which shall consist of seven members appointed by the Governor subject to the provisions of section 4-9a. The Governor may remove any member from office for misconduct, incapacity or neglect of duty. Four members of the board shall be landscape architects whose residences and principal places of business are within this state, who have been actively engaged in the practice of landscape architecture for not less than ten years and who are licensed to practice landscape architecture within this state, and three members of the board shall be public members. The members of the board shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties. The board shall keep a true and complete record of all proceedings of the board.

(b) The Commissioner of Consumer Protection shall adopt regulations, in accordance with the provisions of chapter 54, concerning eligibility for landscape architectural licensing examinations, appeals of examination grades, reciprocal licensing and such other matters as the commissioner deems necessary to effect the purposes of this chapter.

(1967, P.A. 748, S. 2; P.A. 73-298, S. 1, 2; P.A. 77-614, S. 213, 610; Nov. Sp. Sess. P.A. 81-11, S. 13, 19; P.A. 82-241, S. 2, 11; P.A. 99-73, S. 5; P.A. 01-195, S. 82, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 73-298 increased number of board members from five to seven, increasing number of members required to be landscape architects from three to four; P.A. 77-614 placed board within consumer protection department, deleted appointment provisions, deleted provision re election of board officers, deleted references to board secretary, deleted provisions specifying board’s powers re regulations, enforcement, subpoena power, etc. and clarified that the three members who are not landscape architects are public members, effective January 1, 1979; Nov. Sp. Sess. P.A. 81-11 specified that board members are to be reimbursed for expenses incurred in performing duties; P.A. 82-241 specified that appointments are subject to Sec. 4-9a; P.A. 99-73 designated existing provisions as Subsec. (a) and added new Subsec. (b) requiring the commissioner to adopt regulations concerning eligibility for landscape architectural licensing examinations, appeals of examination grades, reciprocal licensing and other matters; P.A. 01-195 made a technical change in Subsec. (b), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 4-9a for definition of “public member”.

See Secs. 21a-6 to 21a-10, inclusive, re control, powers and duties of boards within Department of Consumer Protection.



Section 20-369 - License required for practice of landscape architecture. Use of title “landscape architect”.

No person, except as provided in this chapter, shall engage in the practice of landscape architecture in this state or use the title “landscape architect” or display or use any words, letters, figures, title, signs, seal, advertisement or other device to indicate that such person practices or offers to practice landscape architecture in this state, unless such person has first secured a license as provided in this chapter.

(1967, P.A. 748, S. 3; P.A. 82-241, S. 3, 11; P.A. 97-174, S. 2.)

History: P.A. 82-241 changed certificate to license; P.A. 97-174 required licensure for engaging in the practice of landscape architecture in this state.



Section 20-369a - Practice of landscape architecture under corporate form or by corporation or limited liability company employing licensed landscape architects.

(a) The practice of or the offer to practice landscape architecture in this state by individual licensed landscape architects under the corporate form, or by a corporation or limited liability company that employs licensed landscape architects, is permitted, provided: (1) Personnel of such corporation or limited liability company who act on its behalf as landscape architects are licensed or are exempt from licensure under the provisions of this chapter, and (2) such corporation or limited liability company has been issued a certificate of registration by the State Board of Landscape Architects as provided in subsection (b) of this section.

(b) A qualifying corporation or limited liability company desiring a certificate of registration shall file with the board an application upon a form prescribed by the Department of Consumer Protection, accompanied by an application fee of eighty dollars. Each such certificate shall expire annually and shall be renewable upon payment of a fee of two hundred dollars. If all requirements of this chapter are met, the board shall authorize the department to issue to such corporation or limited liability company a certificate of registration within thirty days after such application, provided the board may refuse to authorize the issuance of a certificate if any facts exist which would entitle the board to suspend or revoke an existing certificate of registration.

(c) Each such corporation or limited liability company shall file with the board a designation of an individual or individuals licensed to engage in the practice of landscape architecture in this state who shall be in charge of landscape architecture by such corporation or limited liability company in this state. Such corporation or limited liability company shall notify the board of any change in such designation within thirty days after such change becomes effective.

(d) All final plans, drawings, specifications, reports or other documents involving the practice of landscape architecture which are prepared or approved by any such corporation or limited liability company or landscape architect for use of or for delivery to any person or for public record within this state shall be dated and bear the signature and seal of the landscape architect who prepared them or under whose supervision they were prepared.

(e) No corporation or limited liability company shall be relieved of responsibility for the conduct or acts of its agents, employees or officers by reason of its compliance with the provisions of this section, nor shall any individual practicing landscape architecture be relieved of responsibility for landscape architecture services performed by reason of such individual’s employment or relationship with such corporation or limited liability company.

(P.A. 11-117, S. 2.)

History: P.A. 11-117 effective July 1, 2011.



Section 20-370 - Examination for licensure. Fee.

No person shall receive a license under the provisions of this chapter until he has passed an examination which shall include the uniform national examination established by the Council of Landscape Architectural Boards for examination of candidates for licensure as landscape architects and such technical and professional subjects as may be prescribed by the board with the consent of the Commissioner of Consumer Protection. Any person who has completed the course of study in and been graduated from a college or school of landscape architecture approved by the board may apply for such examination, provided he shall submit evidence of a minimum of two years’ practical experience under the direct supervision of a licensed landscape architect. In lieu of such graduation from an accredited college or school of landscape architecture and such practical experience, an applicant may be admitted to the examination upon presenting evidence of at least eight years of actual, practical experience in landscape architectural work of a grade and character satisfactory to the board. If the applicant’s examination is satisfactory, upon payment of the license fee fixed by section 20-374, the board shall authorize the Department of Consumer Protection to issue a license to the applicant, showing that the person named therein passed the examination and is entitled to practice landscape architecture in this state in accordance with the provisions of this chapter.

(1967, P.A. 748, S. 4; P.A. 73-361; P.A. 77-614, S. 214, 610; P.A. 78-320, S. 1, 4; P.A. 81-361, S. 33, 39; P.A. 82-241, S. 4, 11; P.A. 89-251, S. 139, 203; P.A. 92-74, S. 5, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 73-361 required that examination include Uniform National Examination and established fees for examination and reexamination; P.A. 77-614 required consent of consumer protection commissioner for examination contents, effective January 1, 1979; P.A. 78-320 raised initial examination fee from $40 to $75 and fee for reexamination from $5 to $20 for each part and clarified that fees are not refundable and deleted references to secretary of the board, including provision requiring that secretary notify secretary of the state of issuance of certificates; P.A. 81-361 amended section to allow the department to issue certificates upon the authorization of the board on and after July 1, 1981, to provide that fees are payable to the department instead of the board and to delete requirement that certificate be signed by board chairman and sealed with board seal; P.A. 82-241 changed registration to licensure; P.A. 89-251 increased the examination fee from $75 to 150 and increased the reexamination fee from $20 to $40; P.A. 92-74 amended section by deleting provisions specifying dollar amounts of fees for examination and reexamination and that all moneys received by the department to be paid to the state treasurer and to be nonrefundable; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-371 - Waiver of requirements for examination.

Notwithstanding the provisions of section 20-370, the board may waive the requirements for examination of a currently practicing, competent landscape architect holding a license in another state provided that state has licensure standards that are substantially similar to, or higher than, those of this state and the practitioner has no disciplinary proceedings or unresolved complaint pending against him.

(1967, P.A. 748, S. 11; P.A. 73-268; P.A. 82-241, S. 5, 11.)

History: P.A. 73-268 deleted requirement that other state must grant equal rights to Connecticut licensees for waiver to apply; P.A. 82-241 amended section to provide that out of state practitioner must be currently practicing in a state having licensure standards that are substantially similar to or higher than those of this state and have no unresolved complaints or disciplinary proceedings pending against him, to be eligible for licensure without examination.



Section 20-372 - Licenses. Roster.

(a) The issuance of a license by the Department of Consumer Protection shall be evidence that the person named in such license is entitled to the rights and privileges of a licensed landscape architect while such license remains valid. The board may deny or refuse to authorize the issuance of a license by the department upon proof of the commission by an applicant of any act or omission which would constitute cause for disciplinary action under this chapter if committed by a licensee. The department shall keep a record of the names and addresses of all licensed landscape architects, which record shall be open to the public. The department shall keep an index and record of each license. The license shall contain the name of the person to whom issued and his address and principal place of business. Licenses to practice landscape architecture shall remain in full force until revoked or suspended for cause, as provided in section 20-373.

(b) Each landscape architect licensed under this chapter shall have a seal approved by the board, which shall contain the name of the landscape architect and the words “licensed landscape architect, state of Connecticut”, and such other words or figures as the board may deem necessary. Working drawings or reports prepared for plans or projects which by the terms of this chapter shall be prepared by a licensed landscape architect shall be stamped with the seal of the landscape architect. No person shall designate or imply that he is the author of such working drawings or reports unless such person was in responsible charge of their preparation, whether made by him personally, or under his immediate supervision.

(1967, P.A. 748, S. 6; P.A. 81-361, S. 34, 39; P.A. 82-241, S. 6, 11; P.A. 98-3, S. 53; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 81-361 amended section to allow the department to issue licenses upon the authorization of the board on and after July 1, 1981, to transfer duty of keeping records of certificates from board to department and to delete provision allowing record to contain “such personal data as the board may require”; P.A. 82-241 changed registration to licensure; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-373 - Suspension or revocation of license. Appeal.

After notice and opportunity for hearing as provided in the regulations adopted by the Commissioner of Consumer Protection, the board may: (1) Suspend or revoke any license or registration issued pursuant to this chapter, (2) issue a letter of reprimand to any such license or registration holder, (3) place any such license or registration holder on probationary status with certain conditions, (4) issue a civil penalty in an amount not greater than one thousand dollars to any such license or registration holder, or (5) impose any combination of subdivisions (1) to (4), inclusive, of this section if it is shown that the license or registration was obtained through fraud or misrepresentation; or if the holder of the license or registration has been found guilty by the board or by a court of competent jurisdiction of any fraud or deceit in such license or registration holder’s professional practice; or if the holder of the license or registration has been found guilty by the board of negligence or incompetency; or if the board has found that the licensee or registrant has violated any provision of this chapter, or the regulations adopted pursuant to this chapter. Appeals from the decisions of the board may be taken as provided in section 4-183. The board may authorize the Department of Consumer Protection to reissue any license or registration which has been revoked, and the board may modify or discontinue any action taken by it pursuant to this section.

(1967, P.A. 748, S. 7; 1971, P.A. 870, S. 69; P.A. 76-436, S. 442, 681; P.A. 77-603, S. 87, 125; 77-614, S. 215, 610; P.A. 78-280, S. 54, 55, 127; P.A. 81-361, S. 35, 39; P.A. 82-241, S. 7, 11; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 97-174, S. 3; P.A. 99-215, S. 24, 29; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-117, S. 1.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provision with statement that appeals shall be in accordance with Sec. 4-183, retaining venue in Hartford county; P.A. 77-614 replaced previous requirement for 30 days notice of hearing with statement that notice and hearing conform to regulations of consumer protection commissioner and deleted provision re venue in appeal provision; P.A. 78-280 made appeals returnable to judicial district of Hartford-New Britain; P.A. 81-361 amended section to allow the department to reissue certificates upon the authorization of the board on and after July 1, 1981; P.A. 82-241 changed certificate to license; P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-174 added gross negligence and violation of chapter or regulations to grounds for suspension or revocation of license or censure and made technical changes; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-117 deleted provision re 1-year suspension period, added provisions re letter of reprimand, probationary status with certain conditions and civil penalty not greater than $1,000, deleted gross negligence and gross incompetency standards, deleted provisions re Secretary of the State notification and judicial district of New Britain appeals requirements, granted board authority to discontinue any action taken by it pursuant to section, and made technical changes, effective July 1, 2011.



Section 20-374 - Fees. Continuing education. Regulations.

(a) Every licensed landscape architect shall pay an annual license fee to the department. A holder of a valid license who is not engaging in the active practice of the holder’s profession in this state and does not desire to register may allow the license to lapse by notifying the board of the holder’s intention not to renew the license. After a license has been allowed to lapse or has been suspended, it may be reinstated upon payment of a reinstatement fee and such proof of the landscape architect’s qualifications as may be required in the sound discretion of the board. The department shall issue a receipt to each landscape architect promptly upon the payment of the annual fee for a license. The amount of fees prescribed by this chapter is that fixed by the following schedule: (1) The application fee for examination shall be a nonrefundable fee of eighty dollars; (2) the fee for an initial license shall be two hundred eighty dollars; (3) the fee for a duplicate license shall be fifteen dollars; (4) the annual license fee shall be the professional services fee for class E, as defined in section 33-182l; (5) the reinstatement fee for a suspended license shall be two hundred fifty dollars; and (6) the reinstatement fee for a lapsed license shall be one hundred eighty dollars.

(b) The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, that require persons licensed in accordance with the provisions of this chapter to fulfill a continuing education requirement. Any such person applying to renew his license shall submit to the board such proof of compliance with such continuing education requirement as the commissioner may require.

(1967, P.A. 748, S. 9; P.A. 74-338, S. 45, 94; P.A. 78-320, S. 2, 4; P.A. 81-361, S. 36, 39; P.A. 82-241, S. 8, 11; P.A. 89-251, S. 140, 203; P.A. 92-74, S. 6, 7; May Sp. Sess. P.A. 92-16, S. 54, 89; P.A. 94-36, S. 14, 42; P.A. 97-174, S. 4; P.A. 99-73, S. 6; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 252.)

History: P.A. 74-338 raised application fee for examination from $20 to $40; P.A. 78-320 added provision re voluntary and intentional lapse of certificate and reinstatement procedure, increased examination fee from $40 to $75, increased original certificate fee from $10 to $15, increased duplicate certificate fee from $2 to $5, increased annual license fee from $20 to $40 and imposed fees for reinstatement of suspended or lapsed certificates; P.A. 81-361 provided that, effective July 1, 1981, license fees are payable to the department instead of the board and that discretion to reduce fees lies with the department not the board; P.A. 82-241 changed certificate to license; P.A. 89-251 increased the examination fee from $75 to $150, increased the original license fee from $15 to $30, increased annual license fee from $40 to $80, increased the reinstatement fee for a suspended license from $100 to $200, and increased the reinstatement fee for a lapsed license from $30 to $90; P.A. 92-74 amended section by decreasing the application fee for examination from $150 to “a nonrefundable” fee of $40, replacing reference to an “original” license with reference to an “initial” license fee, and increasing fee from $30 to $140; May Sp. Sess. P.A. 92-16 replaced $80 annual license fee with fee for the professional service fee class E established pursuant to Sec. 33-182l; P.A. 94-36 eliminated the “June thirtieth” license renewal date and the late renewal penalties, effective January 1, 1995; P.A. 97-174 designated existing provisions as Subsec. (a), added provisions re suspension of license for nonpayment of fee or fine and notice thereof in Subsec. (a), added Subsec. (b) re continuing education requirement regulations and made technical changes; P.A. 99-73 amended Subsec. (a) to delete provisions concerning the suspension of landscape architect’s license for nonpayment of license fee or fine and make technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees.

See Sec. 21a-4(c) re fines for late license renewals.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 20-375 - Penalty.

Any person who knowingly, wilfully or intentionally violates any provision of this chapter shall be fined not more than two hundred fifty dollars, or imprisoned not more than three months, or be both fined and imprisoned.

(1967, P.A. 748, S. 10.)



Section 20-376 - Exemptions.

The following persons and activities are exempted from the provisions of this chapter: Any architect registered under the provisions of chapter 390; and any professional engineer registered under chapter 391. Nothing in this chapter shall prevent a vendor of goods, services or materials, including nurserymen, landscape nurserymen, gardeners, landscape gardeners, and general or landscape contractors, from providing drawings or graphic diagrams necessary for the proper layout of his goods or materials, or prevent a landscape designer from engaging in, for a fee, the design of spaces utilizing plant materials and incidental paving and building materials or arranging for installation of the same. Nothing in this chapter shall be construed in any manner to prohibit any person from making plans, drawings, or specifications for any property owned by him. Notwithstanding the provisions of this section, any person exempted under this section or any persons engaged in activities exempted under this section shall not use the title “landscape architect” unless such persons comply with the provisions of section 20-369.

(1967, P.A. 748, S. 8; P.A. 78-246, S. 2; P.A. 97-174, S. 5.)

History: P.A. 78-246 added provision governing use of title “landscape architect”; P.A. 97-174 removed land surveyors from purview of section, revised provisions re nurserymen, landscape nurserymen, gardeners, landscape gardeners and general or landscape contractors, and added provision re landscape designers.



Section 20-377 - License without examination.

Section 20-377 is repealed.

(1967, P.A. 748, S. 5; P.A. 73-616, S. 20.)






Chapter 396a - Interior Designers

Section 20-377k - Definitions.

As used in this chapter: (1) “Commissioner” means the Commissioner of Consumer Protection; and (2) “interior designer” means a person qualified by education, experience and examination who (A) identifies, researches and creatively solves problems pertaining to the function and quality of the interior environment; and (B) performs services relative to interior spaces, including programming, design analysis, space planning and aesthetics, using specialized knowledge of non-load-bearing interior construction, building systems and components, building codes, equipment, materials and furnishings; and (C) prepares plans and specifications for non-load-bearing interior construction, materials, finishes, space planning, reflected ceiling plans, furnishings, fixtures and equipment relative to the design of interior spaces in order to enhance and protect the health, safety and welfare of the public.

(P.A. 83-347, S. 1; P.A. 87-519, S. 1, 13; P.A. 92-43; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 87-519 added definition of “commissioner”, effective July 1, 1988; P.A. 92-43 amended the definition of “interior designer” to clarify that such designers’ knowledge deals with “non-load-bearing” interior construction and added new language indicating that interior designers prepare “plans and specifications for non-load-bearing interior construction, materials, finishes, space planning, reflected ceiling plans, furnishings, fixtures and equipment” relative to the design of interior spaces; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-377l - *(See end of section for amended version and effective date.) Use of title.

No person shall use the title “registered interior designer” or display or use any words, letters, figures, title, sign, seal, advertisement or other device to indicate that such person is a registered interior designer in this state, unless such person (1) has obtained a certificate of registration as provided in sections 20-377k to 20-377v, inclusive; or (2) is an architect licensed in this state.

(P.A. 83-347, S. 2; P.A. 87-519, S. 2, 13; P.A. 10-52, S. 2; P.A. 12-169, S. 1.)

*Note: On and after July 1, 2014, this section, as amended by section 1 of public act 13-110, is to read as follows:

“Sec. 20-377l. Use of title. Use of seal. (a) No person shall use the title “registered interior designer” or display or use any words, letters, figures, title, sign, seal, advertisement or other device to indicate that such person is a registered interior designer in this state, unless such person (1) has obtained a certificate of registration as provided in sections 20-377k to 20-377v, inclusive; or (2) is an architect licensed in this state.

(b) Any person holding a certificate of registration under this chapter may utilize a seal. Such seal shall only include: (1) The name of such person, (2) the words “Registered Interior Designer, State of Connecticut”, and (3) such person’s registration number.”

(P.A. 83-347, S. 2; P.A. 87-519, S. 2, 13; P.A. 10-52, S. 2; P.A. 12-169, S. 1; P.A. 13-110, S. 1.)

History: P.A. 87-519 made a technical change, removing mention of the required passing of the uniform national examination and replacing it with the requirement of obtaining a certificate of registration, effective October 1, 1988; P.A. 10-52 substituted title “registered interior designer” for “interior designer”, made technical changes and deleted former Subdiv. (3) re use of title “interior designer” for at least 1 year immediately preceding October 1, 1983, effective May 18, 2010; P.A. 12-169 added sign and seal to list of display or use prohibitions and made a technical change, effective July 1, 2012; P.A. 13-110 designated existing provisions as Subsec. (a) and added Subsec. (b) re utilization of seal, effective July 1, 2014.



Section 20-377m - Application for certificate of registration. Fee.

(a) A person seeking a certificate of registration as an interior designer shall apply to the commissioner in writing, on a form provided by the commissioner. Such application shall include the applicant’s name, residence address, business address and such other information as the commissioner may by regulation require.

(b) Each application for a certificate of registration shall be accompanied by a fee of one hundred ninety dollars, provided any architect licensed in this state shall not be required to pay such fee.

(P.A. 87-519, S. 3, 13; P.A. 89-251, S. 141, 203; P.A. 98-3, S. 54; June Sp. Sess. P.A. 09-3, S. 253.)

History: P.A. 87-519, S. 3 effective July 1, 1988; P.A. 89-251 amended Subsec. (b) to increase the registration fee from $75 to $150; P.A. 98-3 made technical changes in Subsec. (a); June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase registration fee from $150 to $190.



Section 20-377n - Qualifications for certificate of registration. Reciprocity.

(a) Except as provided in subsection (b) of this section, no person shall be issued a certificate of registration as an interior designer unless such person submits satisfactory proof that such person has passed (1) the uniform national examination established by the National Council for Interior Design Qualifications or (2) any other examination with standards or requirements equal to or greater than those established by such council, provided the requirements of this subsection shall not apply to an architect licensed in this state.

(b) The commissioner may issue a certificate of registration as an interior designer, without examination, to any person who is currently registered or licensed in another state having registration or licensing standards or requirements equal to or greater than the standards or requirements established in sections 20-377k to 20-377v, inclusive.

(P.A. 87-519, S. 4, 13; P.A. 88-364, S. 121, 123; P.A. 90-139, S. 1, 2; P.A. 98-3, S. 55.)

History: P.A. 87-519, S. 4 effective July 1, 1988; P.A. 88-364 added Subsec. (d) concerning persons who have passed the examination of the Interior Design Society of Chicago, Illinois; P.A. 90-139 extended deadline for registration to July 1, 1991; P.A. 98-3 made technical changes in Subsec. (a) and deleted obsolete Subsecs. (c) and (d).



Section 20-377o - Issuance of certificate of registration. Suspension, revocation, refusal to issue or renew. Notice and hearing.

(a) Upon receipt of a completed application and fee, the commissioner shall: (1) Issue and deliver to the applicant a certificate of registration as an interior designer; or (2) refuse to issue such certificate. The commissioner may suspend, revoke or refuse to issue or renew any certificate issued under sections 20-377k to 20-377v, inclusive, for any of the reasons stated in section 20-377s.

(b) Upon refusal to issue a certificate, the commissioner shall notify the applicant of the denial and of the applicant’s right to request a hearing within ten days from the date of receipt of the notice of denial.

(c) If the applicant requests a hearing within such ten days, the commissioner shall give notice of the grounds for the commissioner’s refusal and shall conduct a hearing concerning such refusal in accordance with the provisions of chapter 54 concerning contested cases.

(P.A. 87-519, S. 5, 13; P.A. 98-3, S. 56; P.A. 99-73, S. 7.)

History: P.A. 87-519, S. 5 effective July 1, 1988; P.A. 98-3 made technical changes; P.A. 99-73 amended Subsec. (a) to permit the commissioner to refuse to issue a certificate issued under Secs. 20-377k to 20-377v, inclusive, for any of the reasons stated in Sec. 20-377s.



Section 20-377p - Certificate of registration. Roster of registered interior designers, licensed architects and other information. Index and record.

A certificate of registration as an interior designer shall be evidence that the person named in the certificate is entitled to the rights and privileges of a registered interior designer while such certificate remains in effect. The commissioner shall keep a roster of the names and addresses of all registered interior designers, all architects licensed in accordance with the provisions of chapter 390 and of such other information as the commissioner may by regulation require. Annually, during the month of September, the commissioner shall place such roster on file with the Secretary of the State and with the building department and library of each town. The commissioner shall maintain an index and record of each certificate of registration. A certificate shall remain in effect until revoked or suspended as provided in section 20-377s. The posting of such roster on the Department of Consumer Protection’s Internet web site shall constitute compliance with the requirements of this section.

(P.A. 87-519, S. 6, 13; P.A. 10-32, S. 77; P.A. 13-196, S. 4.)

History: P.A. 87-519, S. 6 effective July 1, 1988; P.A. 10-32 made a technical change, effective May 10, 2010; P.A. 13-196 added provision re posting of roster on department’s Internet web site constituting compliance with requirements of section, effective June 21, 2013.



Section 20-377q - Investigations. Subpoenas. Injunctions.

(a) The commissioner may conduct investigations and hold hearings on any matter under the provisions of sections 20-377k to 20-377v, inclusive. The commissioner may issue subpoenas, administer oaths, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record, paper or document when so ordered, upon application of the commissioner, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(b) The Attorney General, at the request of the commissioner, is authorized to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining any person from violating any provision of sections 20-377k to 20-377v, inclusive.

(P.A. 87-519, S. 7, 13; P.A. 98-3, S. 57.)

History: P.A. 87-519, S. 7 effective July 1, 1988; P.A. 98-3 made a technical change in Subsec. (a).



Section 20-377r - Grounds for revocation or suspension of certificate of registration. Notice and hearing.

(a) The commissioner may revoke or suspend any certificate of registration as an interior designer for: (1) Conduct of a character likely to mislead, deceive or defraud the public or the commissioner; (2) gross incompetence or (3) violation of any of the provisions of sections 20-377k to 20-377v, inclusive, or any regulation adopted pursuant to any of such provisions.

(b) The commissioner shall not revoke or suspend any certificate of registration as an interior designer except upon notice and hearing in accordance with chapter 54.

(P.A. 87-519, S. 8, 13; P.A. 98-3, S. 58.)

History: P.A. 87-519, S. 8 effective July 1, 1988; P.A. 98-3 made technical changes in Subsec. (a).



Section 20-377s - Inclusion of certificate of registration number in advertisement and written communication. Prohibitions. Transfer. Expiration of certificate. Renewal fees.

(a) A registered interior designer shall include his or her certificate of registration number in any advertisement and may include his or her certificate of registration number in any written communication.

(b) No person shall: (1) Present or attempt to present, as his own, the certificate of another, (2) knowingly give false evidence of a material nature to the commissioner for the purpose of procuring a certificate, (3) use or attempt to use a certificate which has expired or which has been suspended or revoked, (4) represent himself falsely as, or impersonate, a registered interior designer, or (5) represent in any manner that his certificate of registration constitutes an endorsement of the quality of his workmanship or of his competency by the commissioner.

(c) Certificates of registration issued to an interior designer shall not be transferable or assignable.

(d) All certificates of registration issued under the provisions of sections 20-377k to 20-377v, inclusive, shall expire annually.

(e) The fee for renewal of a certificate of registration as an interior designer shall be one hundred ninety dollars, provided any architect licensed in this state shall not be required to pay such fee.

(P.A. 87-519, S. 9, 13; P.A. 89-251, S. 142, 203; P.A. 94-36, S. 3, 42; P.A. 98-3, S. 59; June Sp. Sess. P.A. 09-3, S. 254; P.A. 12-169, S. 2.)

History: P.A. 87-519, S. 9 effective July 1, 1988; P.A. 89-251 amended Subsec. (e) to increase the registration fee from $75 to $150; P.A. 94-36 amended Subsec. (d) to delete expiration schedule, amended Subsec. (f) to eliminate reference to prorated fees for license applications and deleted Subsec. (g) which allowed late fees for license renewals, effective January 1, 1995; P.A. 98-3 deleted obsolete provision from Subsec. (d) and deleted obsolete Subsec. (f); June Sp. Sess. P.A. 09-3 amended Subsec. (e) to increase registration fee from $150 to $190; P.A. 12-169 amended Subsec. (a) to replace requirement to exhibit certificate of registration upon request with provision requiring inclusion of certificate of registration number in any advertisement and allowing inclusion of such number in any written communication and amended Subsec. (b)(5) to delete provision re inclusion of certificate number as part of any advertisement, effective July 1, 2012.

See Sec. 21a-4(c) re fines for late certificate renewals.



Section 20-377t - Regulations.

The commissioner shall adopt regulations in accordance with chapter 54, in order to carry out the provisions of sections 20-377k to 20-377v, inclusive.

(P.A. 87-519, S. 10, 13; P.A. 98-3, S. 60.)

History: P.A. 87-519, S. 10 effective July 1, 1988; P.A. 98-3 made technical changes.



Section 20-377u - Appeals.

Any person aggrieved by an order or decision of the commissioner under sections 20-377k to 20-377v, inclusive, may appeal therefrom in accordance with the provisions of section 4-183.

(P.A. 87-519, S. 11, 13.)

History: P.A. 87-519, S. 11 effective July 1, 1988.



Section 20-377v - Penalties.

Any person who knowingly, wilfully or intentionally violates any provision of sections 20-377k to 20-377u, inclusive, shall be fined not more than five hundred dollars or imprisoned not more than one year or be both fined and imprisoned.

(P.A. 87-519, S. 12, 13.)

History: P.A. 87-519, S. 12 effective July 1, 1988.






Chapter 397 - Ambulance Services (Repealed)

Section 20-378 to 20-395 - Ambulance services.

Sections 20-378 to 20-395, inclusive, are repealed.

(1967, P.A. 809, S. 1–18; 1969, P.A. 748, S. 1, 3–7; 1971, P.A. 682, S. 1; P.A. 74-277, S. 1, 2; 74-305, S. 18, 19.)






Chapter 397a - Audiologists

Section 20-395a - Definitions.

As used in this section and sections 20-395b to 20-395h, inclusive:

(1) “Audiologist” means an individual who engages in the practice of audiology under any title or description of service incorporating the words audiology, audiologist, audiological, hearing clinician, hearing therapy, hearing therapist, hearing conservationist, industrial audiologist, or any similar title or description of services.

(2) “Audiology assistant” means an unlicensed individual who provides specified services under the supervision of a licensed audiologist.

(3) “Audiometric testing” means the assessment of hearing sensitivity for pure tone air conduction stimuli.

(4) “Certification from a national professional organization” means certification issued by the American Board of Audiology or the Certificate of Clinical Competence in audiology issued by the American Speech-Language-Hearing Association, or any other comparable certificate, awarded by a comparable national organization, approved by the commissioner.

(5) “Commissioner” means the Commissioner of Public Health.

(6) “Contact hour” means a minimum of fifty minutes of continuing education activity.

(7) “Department” means the Department of Public Health.

(8) “Registration period” means the one-year period for which a license renewed in accordance with section 19a-88 is current and valid.

(9) “Screening” means the use of test procedures, including pure tone frequency testing, for the purpose of identifying those individuals whose hearing may be at risk. Screening does not include diagnostic testing and does not employ threshold-seeking techniques.

(10) “The practice of audiology” means the application of principles, methods and procedures of measurement, testing, appraisal, prediction, consultation and counseling and the determination and use of appropriate amplification related to hearing and disorders of hearing, including fitting or selling of hearing aids, for the purpose of modifying communicative disorders involving speech, language, auditory function or other aberrant behavior leading to hearing loss.

(P.A. 09-232, S. 53.)



Section 20-395b - License required.

No person shall engage in or offer to engage in the practice of audiology or represent himself as an audiologist in this state unless such person is licensed or exempted under the provisions of sections 20-395a to 20-395g, inclusive.

(P.A. 09-232, S. 54.)



Section 20-395c - Qualification for licensure. Waiver of postgraduate supervised employment requirement. Waiver of written examination.

(a) Except as provided in subsection (c) of this section, no person shall be licensed pursuant to this section until such person has successfully passed a written examination prescribed by the commissioner. Application for licensure shall be on forms prescribed by the department and shall be accompanied by satisfactory proof that the applicant: (1) If graduated on or after January 1, 2007, possesses a doctorate degree in audiology from a program accredited, at the time of the applicant’s graduation, by the educational standards board of the American Speech-Language-Hearing Association or its successor organization, the Accreditation Commission for Audiology Education, or other accreditation organization recognized by the United States Department of Education to accredit audiology education programs, (2) if graduated prior to January 1, 2007, possesses a master’s or doctorate degree in audiology from a program accredited, at the time of the applicant’s graduation, by the educational standards board of the American Speech-Language-Hearing Association, the Accreditation Commission for Audiology Education, or other accreditation organization recognized by the United States Department of Education to accredit audiology education programs, or (3) (A) has completed an integrated educational program which, at the time of the applicant’s completion, satisfied the educational requirements of the American Speech-Language-Hearing Association for the award of a certificate of clinical competence; and (B) has satisfactorily completed a minimum of thirty-six weeks, including at least one thousand eighty hours of full-time or a minimum of forty-eight weeks, including at least one thousand four hundred forty hours of part-time professional employment in audiology under the supervision of a licensed audiologist. Such employment shall follow the completion of the educational requirements and shall consist of at least six sessions of supervision per month providing a total of at least four hours of supervision per month, at least two sessions of which shall provide a total of at least two hours of direct on-site observation of audiology services provided by the applicant. For purposes of this section, “full-time employment” means a minimum of thirty hours a week and “part-time employment” means a minimum of fifteen hours a week. Persons engaged in such employment under the direct supervision of a person holding a valid hearing instrument specialist’s license or a license as an audiologist, who is authorized to fit and sell hearing aids pursuant to section 20-398 shall not be required to obtain a temporary permit pursuant to section 20-400.

(b) The postgraduate supervised employment requirements of subsection (a) of this section shall be waived for persons who have been awarded a doctoral degree in audiology from an accredited program on or after January 1, 2007.

(c) The commissioner may waive the written examination required in subsection (a) of this section for any person who: (1) Is licensed as an audiologist in another state or territory of the United States and such state has licensing requirements at least equivalent to the requirements in this state; or (2) holds a certificate in audiology from a national professional organization, approved by the commissioner.

(P.A. 09-232, S. 55.)



Section 20-395d - License fees and renewal. Continuing education: Contact hours; attestation; record-keeping; exemptions, waivers and extensions; reinstatement of void licenses.

(a) The fee for an initial license as an audiologist shall be two hundred dollars. Licenses shall be renewed in accordance with section 19a-88 upon payment of a fee of two hundred dollars.

(b) Except as otherwise provided in this section, for registration periods beginning on and after October 1, 2011, each licensed audiologist shall earn a minimum of twenty contact hours of continuing education within the preceding twenty-four-month period. Such continuing education shall be in an area of the licensee’s practice and shall reflect the professional needs of the licensee in order to meet the audiology health care needs of the public. Qualifying continuing education shall consist of courses, workshops, conferences, professional journals, and activities offered on-line or in-person, that are accepted or approved by national or state audiology organizations, associations or societies for continuing education, as well as other related professional societies and organizations as appropriate to the educational needs of the licensee. Audiology-related graduate level coursework offered by an accredited college or university is also acceptable. One credit hour for each hour of attendance shall be recognized. Audited courses shall have hours of attendance documented.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that he or she has satisfied the continuing education requirements of subsection (b) of this section in a format prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with such continuing education requirements for a minimum of three years following the year in which the continuing education activities were completed and shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing education requirements of this section.

(e) A licensee who is not engaged in active professional practice in any form during a registration period shall be exempt from the continuing education requirements of this section, provided the licensee submits to the department, prior to the expiration of the registration period, a notarized application for exemption on a form prescribed by the department and such other documentation as may be required by the department. The application for exemption pursuant to this subsection shall contain a statement that the licensee may not engage in professional practice until the licensee has met the continuing education requirements of this section.

(f) In individual cases involving medical disability or illness, the commissioner may, in the commissioner’s discretion, grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the department, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(g) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of ten contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 09-232, S. 56; Sept. Sp. Sess. P.A. 09-8, S. 27.)

History: Sept. Sp. Sess. P.A. 09-8 amended Subsec. (a) by increasing fees from $100 to $200, effective October 5, 2009, and applicable to the renewal of a license that expires on or after October 1, 2009.



Section 20-395e - Permitted practices.

Nothing in sections 20-395a to 20-395g, inclusive, shall be construed as prohibiting:

(1) Consulting with or disseminating research findings and scientific information to accredited academic institutions or governmental agencies or offering lectures to the public for a fee, monetary or otherwise;

(2) The activities and services of a graduate student or audiology intern in audiology at an accredited or approved college or university or a clinical training facility approved by the department, provided these activities and services constitute a part of his or her supervised course of study and that such person is designated as “Audiology Intern”, “Audiology Trainee”, or other such title clearly indicating the training status appropriate to his or her level of training;

(3) (A) A person from another state offering audiology services in this state, provided such services are performed for no more than five days in any calendar year and provided such person meets the qualifications and requirements for licensing in this state; or (B) a person from another state who is licensed or certified as an audiologist by a similar authority of another state, or territory of the United States, or of a foreign country or province whose standards are equivalent to or higher than, the requirements of sections 20-395a to 20-395g, inclusive, and regulations adopted under this section, or a person who meets such qualifications and requirements and resides in a state or territory of the United States, or a foreign country or province, which does not grant certification or license to audiologists, from offering audiology services in this state for a total of not more than thirty days in any calendar year;

(4) The activities and services of a person who meets the requirements of subsection (a) of section 20-395c, while such person is engaged in full or part-time employment in fulfillment of the professional employment requirement of said subsection;

(5) Nurses and other personnel from engaging in screening and audiometric testing, under the supervision of a licensed physician, surgeon or audiologist, for the purpose of identifying those persons whose sensitivity of hearing is below the standard acceptable level;

(6) The activity and services of hearing aid dealers;

(7) Any person possessing a valid certificate issued by the Council for Accreditation in Occupational Hearing Conservation, or another organization recognized by the commissioner, as a certified industrial audiometric technician or occupational hearing conservationist from an organization recognized by the commissioner, if such service is performed in cooperation with either an audiologist licensed under sections 20-395a to 20-395g, inclusive, or a licensed physician;

(8) Audiometric tests administered pursuant to the United States Occupational Safety Act of 1970, by employees of the state or by a person engaged in a business in which such tests are reasonably required, and the persons administering such tests do not perform any other functions for which a license is required under sections 20-395a to 20-395g, inclusive; or

(9) A person licensed or registered by this state in another profession from practicing the profession for which he or she is licensed or registered.

(P.A. 09-232, S. 57.)



Section 20-395f - Disciplinary action; grounds.

(a) The commissioner may refuse to issue a license or may suspend or revoke the license of any licensee or take any of the actions set forth in section 19a-17 in circumstances which have endangered or are likely to endanger the health, welfare or safety of the public. Such circumstances include, but are not limited to, the following:

(1) Obtaining a license by means of fraud or material misrepresentation or engaging in fraud or material deception in the course of professional services or activities;

(2) Violation of professional conduct guidelines or code of ethics as established by regulations adopted by the department;

(3) Violation of any provision of sections 20-395a to 20-395g, inclusive, or regulations of Connecticut state agencies;

(4) Physical or mental illness or emotional disorder or loss of motor skill, including, but not limited to, deterioration through the aging process;

(5) Abuse or excessive use of drugs, including alcohol, narcotics or chemicals; or

(6) Illegal, incompetent or negligent conduct in the practice of audiology.

(b) The commissioner may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford-New Britain to enforce such order or any action taken pursuant to section 19a-17.

(P.A. 09-232, S. 58; P.A. 10-18, S. 23.)

History: P.A. 10-18 made a technical change in Subsec. (a).



Section 20-395g - Audiology assistants: Supervision requirements; prohibited activities.

(a) An audiology assistant shall work under the direct, on-site supervision of a licensed audiologist. An audiologist supervising an audiology assistant shall assume responsibility for all services provided by the assistant.

(b) An audiology assistant may not engage in any of the following activities:

(1) Interpreting obtained observations or data into diagnostic statements of clinical management or procedures;

(2) Determining case selection;

(3) Transmitting clinical information including data or impressions relative to client performance, behavior or progress, whether verbally or in writing, to anyone other than the audiologist;

(4) Independently composing clinical reports except for progress notes to be held in the patient’s file;

(5) Referring a patient to other agencies; or

(6) Using any title, either verbally or in writing, other than that determined by the audiologist or any title implying that the individual is licensed as an audiologist.

(P.A. 09-232, S. 59.)



Section 20-395h - Penalties.

Any person who violates any of the provisions of sections 20-395a to 20-395g, inclusive, or the regulations adopted under sections 20-395a to 20-395g, inclusive, shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation, which is in violation of any provision of sections 20-395a to 20-395g, inclusive, shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(P.A. 09-232, S. 60; P.A. 13-258, S. 85.)

History: P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and made a technical change.






Chapter 398 - Hearing Instrument Specialists

Section 20-396 - Definitions.

As used in this chapter, except as the context may require otherwise:

(1) “Department” means the Department of Public Health;

(2) “Commissioner” means the Commissioner of Public Health;

(3) “Hearing aid” means any wearable instrument or device designed for or offered for the purpose of aiding or compensating for impaired human hearing, and any parts, attachments or accessories, excluding batteries, earmolds and cords;

(4) “Practice of fitting hearing aids” means the comprehensive measurement of human hearing and determination and use of appropriate amplification related to hearing disorders, including, but not limited to, screening for the preexisting otological disorders listed in section 20-403, the making of impressions for earmolds, the making of selections and adaptation of hearing aids and the instruction and counseling in their use;

(5) “Licensed hearing instrument specialist” means a person, other than an audiologist or physician, licensed to engage in the practice of fitting or selling hearing aids;

(6) “Sell” or “sale” means any transfer of title or of the right to use by lease, or any other contract, for a consideration, excluding wholesale transactions with distributors or hearing instrument specialists;

(7) “Otolaryngologist” means a physician licensed under chapter 370 who is certified by the American Board of Otolaryngology and includes physicians in training programs approved by the American Board of Otolaryngology;

(8) “Audiologist” means a person who is licensed under sections 20-395a to 20-395g, inclusive, as an audiologist;

(9) “Used hearing aid” means a hearing aid that has been previously sold, leased or rented to a hearing aid user.

(1972, P.A. 295, S. 1; P.A. 74-155, S. 1, 3; P.A. 77-473, S. 1; 77-614, S. 323, 334, 610; P.A. 80-484, S. 130, 176; P.A. 87-60, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 1; P.A. 99-111, S. 2; P.A. 09-232, S. 79.)

History: P.A. 74-155 redefined “hearing aid” to specifically exclude earmolds which had previously been specifically included; P.A. 77-473 redefined “practice of fitting hearing aids” to specifically exclude making selections of hearing aids and to delete reference to selling from both term and definition, redefined “audiologist” as one licensed under chapter 399 rather than as one granted certificate of competence by American Speech and Hearing Association and defined “used hearing aid” and “member of the public”, in new Subdivs. (10) and (11); P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services and deleted Subdiv. (3) defining “council” as advisory council on hearing aids, renumbering remaining subsections accordingly, effective January 1, 1979; P.A. 80-484 deleted Subdiv. (10), formerly (11), defining “member of the public”; P.A. 87-60 redefined “practice of fitting hearing aids” to include the making of selections of hearing aids and deleted reference to an audiometer for the measurement of hearing; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 redefined “otolaryngologist”, changing licensure “in this state” to “under chapter 370”; P.A. 99-111 made technical changes, replaced references to hearing aid dealers with references to hearing instrument specialists, amended Subdiv. (4) to redefine “practice of fitting hearing aids” and amended Subdiv. (5) to define “licensed hearing instrument specialist”; P.A. 09-232 amended Subdiv. (8) by replacing reference to Ch. 399 with reference to Secs. 20-395a to 20-395g.



Section 20-397 - Advisory Council on Hearing Aids.

Section 20-397 is repealed.

(1972, P.A. 295, S. 2; P.A. 77-473, S. 2; 77-614, S. 609, 610.)



Section 20-398 - License required; qualifications; examination; fees.

(a) No person may engage in the practice of fitting or selling hearing aids, or display a sign or in any other way advertise or claim to be a person who sells or engages in the practice of fitting or selling hearing aids unless such person has obtained a license under this chapter or as an audiologist under sections 20-395a to 20-395g, inclusive. No person may receive a license, except as provided in subsection (b) of this section, unless such person has submitted proof satisfactory to the department that such person has completed a four-year course at an approved high school or has an equivalent education as determined by the department; has satisfactorily completed a course of study in the fitting and selling of hearing aids or a period of training approved by the department; and has satisfactorily passed a written, oral and practical examination given by the department. Application for the examination shall be on forms prescribed and furnished by the department. Examinations shall be given at least twice yearly. The fee for the examination shall be two hundred dollars; and for the initial license and each renewal thereof shall be two hundred fifty dollars.

(b) Nothing in this chapter shall prohibit a corporation, partnership, trust, association or other like organization maintaining an established business address from engaging in the business of selling or offering for sale hearing aids at retail, provided such organization employs only persons licensed, in accordance with the provisions of this chapter or as audiologists under sections 20-395a to 20-395g, inclusive, in the direct sale and fitting of such products.

(c) Nothing in this chapter shall prohibit a hearing instrument specialist licensed under this chapter from making impressions for earmolds or a physician licensed in this state or an audiologist licensed under the provisions of sections 20-395a to 20-395g, inclusive, from making impressions for earmolds in the course of such person’s clinical practice.

(1972, P.A. 295, S. 3; P.A. 73-437; P.A. 74-155, S. 2, 3; P.A. 76-113, S. 15; P.A. 77-473, S. 3; P.A. 80-484, S. 156, 176; P.A. 88-357, S. 13; P.A. 89-251, S. 143, 203; May Sp. Sess. P.A. 92-6, S. 39, 117; P.A. 95-360, S. 2; P.A. 99-111, S. 3; June 30 Sp. Sess. P.A. 03-3, S. 26; P.A. 09-232, S. 80; June Sp. Sess. P.A. 09-3, S. 255; P.A. 12-110, S. 1.)

History: P.A. 73-437 deleted word “principally” to describe extent of applicant’s engagement as hearing aid dealer and fitter in Subsec. (b)(3); P.A. 74-155 added Subsec. (d) affirming audiologist’s right to make impressions for earmold; P.A. 76-113 deleted requirement that applicant be, or intend to become, a U.S. citizen in Subsec. (a)(2), renumbering remaining subdivisions accordingly; P.A. 77-473 referred to fitting “or” selling rather than fitting “and” selling in Subsec. (a) and made Subsec. (d) applicable to hearing aid dealers and physicians as well as to audiologists; P.A. 80-484 deleted requirements that applicant be at least twenty-one and of good moral character and removed subdivision indicators in Subsec. (a), deleted Subsec. (b) re temporary licenses and relettered remaining subsections accordingly; P.A. 88-357 removed obsolete language and the specification that the examinations be given in January and July; P.A. 89-251 amended Subsec. (a) to increase the examination fee from $25 to $75 and increased the renewal fee from $15 to $45; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to increase examination fee from $75 to $100 and license and renewal fees from $45 to $100; P.A. 95-360 added certain audiologists to those who may sell and fit hearing aids and deleted from Subsec. (b) an annual filing requirement; P.A. 99-111 made technical and gender neutral changes and replaced references to hearing aid dealer with references to hearing instrument specialist; June 30 Sp. Sess. P.A. 03-3 amended Subsec. (a) to make a technical change and increase the license fee from $100 to $200, effective January 1, 2004; P.A. 09-232 replaced references to Ch. 399 with references to Secs. 20-395a to 20-395g; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase examination fee from $100 to $200 and license and renewal fees from $200 to $250; P.A. 12-110 amended Subsec. (a) by deleting education and examination requirements for audiologists who are not licensed hearing instrument specialists.



Section 20-399 - Licensure of out-of-state licensees.

Whenever the department determines that another state or jurisdiction has requirements equivalent to or higher than those established pursuant to this chapter and that such state or jurisdiction has a program equivalent to or stricter than the program for determining whether applicants pursuant to this chapter are qualified to fit or sell hearing aids, the department may issue licenses, on payment of the license fee provided in section 20-398, to applicants who hold current, unsuspended and unrevoked certificates or licenses to fit and sell hearing aids in such other state or jurisdiction. No such applicants for licensure shall be required to submit to or undergo a qualifying examination. No license shall be issued without examination under this section to any applicant against whom professional disciplinary action is pending or who is the subject of an unresolved complaint.

(1972, P.A. 295, S. 5; P.A. 77-473, S. 4; P.A. 80-484, S. 159, 176.)

History: P.A. 77-473 substituted “fit or sell” for “fit and sell”; P.A. 80-484 prohibited issuance of license to person involved in disciplinary proceeding or unresolved complaint.



Section 20-400 - Temporary permit.

(a) A temporary permit may be issued to a person who has submitted proof satisfactory to the department that the applicant has completed a four-year course at an approved high school or has an equivalent education as determined by the department, upon application on forms prescribed and furnished by the department, accompanied by a fee of sixty dollars. A temporary permit shall entitle the applicant to engage in the fitting or sale of hearing aids for a period of one year under the direct supervision and training of a person holding a valid hearing instruments dispenser’s license or a license as an audiologist under sections 20-395a to 20-395g, inclusive, or while enrolled in a course of study approved by the department, except that a person who holds a temporary permit shall be excluded from making selections of hearing aids.

(b) If a person who holds a temporary permit under this section has not successfully passed the licensing examination within one year from the date of its issuance, the temporary permit may be renewed once upon a payment of a sixty-dollar fee for such renewal.

(1972, P.A. 295, S. 6; P.A. 77-473, S. 5; P.A. 80-484, S. 157, 176; P.A. 87-60, S. 2; P.A. 89-251, S. 144, 203; P.A. 99-111, S. 4; P.A. 09-232, S. 81; June Sp. Sess. P.A. 09-3, S. 256.)

History: P.A. 77-473 substituted “fitting or sale” for “fitting and sale” in Subsec. (a); P.A. 80-484 deleted reference to advisory council’s approval of study course and deleted requirements that holder of temporary permit be, or intend to become, a U.S. citizen and that he be of good moral character in Subsec. (a); P.A. 87-60 excluded a person holding a temporary permit from making selections of hearing aids; P.A. 89-251 increased the fees from $10 to $30; P.A. 99-111 amended Subsec. (a) to make gender neutral change, to replace reference of hearing aid dealers and fitters license with reference to hearing instrument dispenser’s license and to allow supervision and training of temporary permit holders by licensed audiologists; P.A. 09-232 amended Subsec. (a) by replacing reference to Ch. 399 with reference to Secs. 20-395a to 20-395g; June Sp. Sess. P.A. 09-3 increased fees from $30 to $60.



Section 20-401 - Business address to be furnished department. Posting of license. Notices to licensees.

(a) A person who holds a license under this chapter or as an audiologist under sections 20-395a to 20-395g, inclusive, shall notify the department in writing of the regular address of the place or places where such person engages or intends to engage in the fitting or sale of hearing aids and shall notify the department in writing of any change in such person’s regular place of business and of the new address or addresses of the place or places where such person intends to engage in the fitting or sale of hearing aids at least ten days prior to such change.

(b) The department shall keep a record of the places of business of licensees.

(c) The licensee shall conspicuously post the license in the licensee’s office or place of business. Duplicate licenses shall be issued by the commissioner to valid license holders operating more than one office, without additional payment.

(d) Any notice required to be given by the commissioner under this chapter to a person who holds a license shall be mailed to the person by certified mail to the address of the last place of business shown in the department records.

(1972, P.A. 295, S. 7; P.A. 77-473, S. 6; P.A. 95-360, S. 3; P.A. 99-111, S. 5; P.A. 09-232, S. 82.)

History: P.A. 77-473 substituted “fitting or sale” for “fitting and sale” in Subsec. (a); P.A. 95-360 added audiologists to those subject to Subsec. (a) and amended Subsec. (d) to limit its requirements to notices given under this chapter; P.A. 99-111 made technical and gender neutral changes; P.A. 09-232 amended Subsec. (a) by replacing reference to Ch. 399 with reference to Secs. 20-395a to 20-395g.



Section 20-402 - Renewal of license. Continuing education requirements. Reinstatement of void licenses.

(a) Licenses issued under this chapter shall be renewed once every two years, in accordance with the provisions of section 19a-88, on payment of the renewal fee of two hundred dollars to the department and on production of evidence of satisfactory completion of continuing education requirements established by the Commissioner of Public Health, in accordance with subsection (b) of this section.

(b) (1) Except as provided in subsection (c) of this section, for registration periods beginning on and after October 1, 2014, a licensee applying for license renewal shall earn not less than sixteen hours of continuing education within the preceding twenty-four-month period. Such continuing education shall consist of courses offered or approved by the National Board of Certification in Hearing Instrument Sciences, the American Academy of Audiology or the American Speech-Language Hearing Association or such successor organizations as may be approved by the Commissioner of Public Health.

(2) Each licensee applying for license renewal pursuant to section 19a-88, except a licensee applying for a license renewal for the first time, shall sign a statement attesting that he or she has satisfied the continuing education requirements described in subdivision (1) of this subsection on a form prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with the continuing education requirements described in subdivision (1) of this subsection for not less than three years following the date on which the continuing education was completed. Each licensee shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records.

(3) In individual cases involving medical disability or illness, the commissioner may grant a waiver of the continuing education requirements or an extension of time within which to fulfill such requirements of this subsection to any licensee, provided the licensee submits to the department an application for waiver or extension of time on a form prescribed by the commissioner, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the department. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(c) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing education requirements of this section.

(d) A licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license, shall submit evidence documenting the successful completion of eight hours of continuing education within the one-year period immediately preceding application for reinstatement.

(1972, P.A. 295, S. 8; P.A. 77-473, S. 7; 77-614, S. 587, 614; P.A. 78-303, S. 85, 136; P.A. 80-484, S. 160, 176; P.A. 81-471, S. 63, 71; P.A. 89-251, S. 145, 203; May Sp. Sess. P.A. 92-6, S. 40, 117; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-3, S. 27; P.A. 12-110, S. 2.)

History: P.A. 77-473 required evidence of completion of continuing education requirements for renewal of license or certificate; P.A. 77-614 and 78-303 allowed substitution of commissioner of health services for abolished advisory counsel on hearing aids; P.A. 80-484 replaced previous renewal provisions with statement requiring renewal as provided in Sec. 19-45, i.e. grace period of 30 days, January thirtieth expiration date and special renewal conditions were deleted; P.A. 81-471 deleted reference to January 1, 1981, as date for beginning of annual renewal; P.A. 89-251 increased the fee from $15 to $45; May Sp. Sess. P.A. 92-6 raised fee to $100; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-3 changed license renewal from annually to biennially and increased renewal fee from $100 to $200, effective January 1, 2004; P.A. 12-110 designated existing provisions as Subsec. (a) and added Subsecs. (b) to (d) re continuing education requirements.



Section 20-402a - Thirty-day trial period. Buyer’s right to cancel.

(a) No hearing aid shall be sold to any purchaser unless accompanied in writing by a thirty-day trial period providing that if such purchaser returns the hearing aid in the same condition as when purchased, ordinary wear and tear excepted, within thirty days of the date of receipt of such hearing aid by such purchaser, such purchaser shall be entitled to free adjustment of such hearing aid or the return of the full purchase price of the hearing aid and accessories as itemized on the receipt therefor pursuant to subdivision (9) of section 20-404, whichever the purchaser desires; provided, a hearing instrument specialist and audiologist may retain as a cancellation fee for return of the hearing aid a charge not in excess of twelve per cent of the purchase price, excluding charges for any custom earmold and batteries. The charge for any custom earmold and any supply of batteries shall not exceed the seller’s regular selling price for such earmold and batteries. In computing the actual cost, all rebates, discounts and other similar allowances provided to the seller shall be considered.

(b) Every hearing instrument specialist and audiologist shall include in every receipt and contract pertaining to a sale, in reasonable proximity to the space reserved for the signature of the buyer, or on the first page if there is no space reserved for the signature of the buyer, a clear and conspicuous disclosure of the following specific statement in all capital letters of no less than twelve point boldface type of uniform font and in an easily readable style: THE BUYER HAS THE RIGHT TO CANCEL THIS PURCHASE OR RENTAL FOR ANY REASON AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRTIETH CALENDAR DAY AFTER RECEIPT OF THE HEARING AID. A CANCELLATION FEE OF TWELVE PER CENT OF THE PURCHASE PRICE MAY BE IMPOSED.

(c) Every hearing instrument specialist, audiologist, corporation, partnership, trust, association or like organization that engages in the sale of hearing aids at retail shall include in every receipt, contract or order pertaining to the sale of a hearing aid, in reasonable proximity to the space reserved for the signature of the buyer, or on the first page if there is no space reserved for the signature of the buyer, a clear and conspicuous disclosure of the following specific statement in all capital letters of no less than twelve point boldface type of uniform font and in an easily readable style: ANY BUYER WHO ORDERS A HEARING AID AND LEAVES A DEPOSIT OF ONE HUNDRED DOLLARS OR MORE WITH THE SELLER SHALL BE ENTITLED TO CANCEL SUCH ORDER AND DEMAND A FULL REFUND OF SUCH DEPOSIT, LESS ANY EXAMINATION COSTS, IF THE BUYER IS UNABLE TO INSPECT THE HEARING AID AT THE SELLER’S PLACE OF BUSINESS WITHIN FORTY-FIVE DAYS AFTER THE DATE THE SELLER RECEIVES THE DEPOSIT.

(P.A. 77-473, S. 8; P.A. 82-123; P.A. 86-403, S. 45, 132; P.A. 95-360, S. 4; P.A. 99-111, S. 1; June Sp. Sess. P.A. 01-4, S. 19, 58.)

History: P.A. 82-123 amended Subsec. (b) by requiring every hearing aid dealer to include in every receipt and contract a conspicuous statement concerning the imposition of a cancellation fee of 12%; P.A. 86-403 made technical change in Subsec. (a); P.A. 95-360 added audiologists to those subject to Subsecs. (a) and (b); P.A. 99-111 made technical changes, replaced references to hearing aid dealer with references to hearing instrument specialist and added new Subsec. (c) to require all receipts, contracts and orders re the sale of a hearing aid to disclose to the buyer that if the buyer leaves the seller a deposit of at least $100, the buyer may cancel the order and demand a full refund if the hearing aid is unavailable for inspection within 45 days after the date the seller receives the buyer’s deposit; June Sp. Sess. P.A. 01-4 amended Subsec. (c) by changing hearing aid dealer to hearing instrument specialist, effective July 1, 2001.



Section 20-403 - Consumer to be advised to seek medical care, when.

Anyone who has a history of: (1) Visible congenital or traumatic deformity of the ear; (2) active drainage from the ear within the previous ninety days; (3) sudden, or rapidly progressive, hearing loss within the previous ninety days; (4) acute or chronic dizziness; (5) unilateral hearing loss of sudden or recent onset within the previous ninety days; (6) audiometric air-bone gap equal to, or greater than, fifteen decibels at five hundred hertz (Hz), one thousand Hz, and two thousand Hz; (7) visible evidence of cerumen accumulation, or a foreign body in the ear canal; and (8) pain or discomfort in the ear within the previous sixty days shall be advised by the hearing instrument specialist to consult a physician or an otolaryngologist prior to fitting of the hearing aid. A written statement, stating the consumer has been advised of such, shall accompany any sale of a hearing aid.

(1972, P.A. 295, S. 4; P.A. 77-473, S. 9; P.A. 79-631, S. 47, 111; P.A. 99-111, S. 6.)

History: P.A. 77-473 added Subdivs. (1) through (8) replacing reference to persons with “history of ear infection, discharge of the ear, dizziness, unilateral loss, or ear deformity”; P.A. 79-631 substituted “air-bone” for “air-borne” in Subdiv. (6); P.A. 99-111 made technical changes and replaced reference to hearing aid dealer with reference to hearing instrument specialist.



Section 20-404 - Disciplinary action; grounds.

(a) The department may suspend or revoke the license of a hearing instrument specialist, after notice and hearing as provided in the regulations adopted by the commissioner, or may reprimand or take any of the actions set forth in section 19a-17, for any of the following causes:

(1) The conviction of a crime in the course of professional activities. The record of conviction, or a certified copy thereof, certified by the clerk of the court or by the judge in whose court the conviction is had, shall be conclusive evidence of such conviction;

(2) Procuring of a license by fraud or deceit practiced upon the department;

(3) Unethical conduct, including: (A) The obtaining of any fee or the making of any sale by fraud or misrepresentation; (B) knowingly employing directly or indirectly any unlicensed person or any person whose license has been suspended to perform any work covered by this chapter; (C) engaging in fraud or material deception in the course of professional activities;

(4) Incompetence or negligence in fitting or selling hearing aids;

(5) Selling a hearing aid to a person under the age of eighteen without a prior ear examination by an otolaryngologist and an audiological examination performed or supervised by an audiologist;

(6) Fitting or selling a hearing aid to anyone who has a history of ear infection within the previous ninety days without requiring an examination by an otolaryngologist;

(7) Failure to comply with the examination procedures and tests prescribed in the regulations adopted under this chapter;

(8) Failure to properly supervise an individual holding a temporary permit under section 20-400;

(9) Failure to furnish to a person supplied a hearing aid a receipt containing the date of delivery of the hearing aid to such person, the licensee’s signature, business address, license number, serial number of the hearing aid, the model name and model number of the hearing aid, the full terms of sale, including terms of a manufacturer’s and licensee’s warranties and trial period, provided in section 20-402a, and a statement of whether the hearing aid sold is new, used or reconditioned;

(10) Failure to retain for three years from the date of delivery of the hearing aid to the purchaser records containing the name and address of each purchaser of a hearing aid under a sale made by such hearing instrument specialist, a copy of such purchaser’s audiogram and all information required on a receipt under subdivision (9) of this subsection;

(11) Violating any provision of this chapter or of the regulations promulgated thereunder;

(12) Violating any provision of the Food and Drug Administration regulations pertaining to hearing instrument specialists adopted under Title 21, professional and patent labeling and conditions for sale, or any provision of any regulation pertaining to hearing instrument specialists adopted by the Federal Trade Commission;

(13) Physical or mental illness, emotional disorder or loss of motor skill, including, but not limited to, deterioration through the aging process, of the license holder; or

(14) Abuse or excessive use of drugs, including alcohol, narcotics or chemicals.

(b) The commissioner may order a license holder to submit to a reasonable physical or mental examination if the license holder’s physical or mental capacity to practice safely is the subject of an investigation. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(c) The Attorney General shall represent the commissioner at all formal hearings held under this chapter.

(d) The department may reissue any license that has been revoked and may modify the suspension of any license that has been suspended.

(1972, P.A. 295, S. 9; P.A. 77-473, S. 10; 77-614, S. 323, 468, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-484, S. 131, 176; P.A. 81-471, S. 65, 71; P.A. 86-9; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 99-111, S. 7.)

History: P.A. 77-473 substituted “fitting or sale” for “fitting and sale” in Subdivs. (4) and (5), also replacing in Subdiv. (5) “gross incompetence or negligence” with “incompetence or gross negligence”, inserted new Subdivs. (9) to (11) and (13), renumbering former Subdiv. (9) as Subdiv. (12) in Subsec. (a) and required attorney general to represent health commissioner at formal hearings in Subsec. (b); P.A. 77-614 and P.A. 78-303 substituted commissioner and department of health services for commissioner and department of health, replaced provision re 30 days notice of hearing with requirement that notice and hearing be in accordance with regulations of health services commissioner, deleted provision allowing licensee representation by attorney and power to offer evidence and examine witnesses in Subsec. (b) and substituted department of health services for board in Subsec. (c), effective January 1, 1979; P.A. 80-484 specifically referred to disciplinary actions in Sec. 19-4s, substituted “crime in the course of professional activities” for “felony, or a misdemeanor involving a morals offense” in Subdiv. (1), deleted reference to council in Subdiv. (2), deleted advertising and ethics offenses in Subdiv. (3)(C) to (H) and rephrased and incorporated former Subdiv. (4) as Subpara. (C) in Subdiv. (3), renumbering remaining subdivs. and deleting “gross” as modifier of “negligence” in Subdiv. (4), formerly (5), and added Subsec. (a)(13) and (14), inserted new Subsec. (b) re physical and mental examinations and petitions to court for enforcement of orders or actions and redesignated former Subsecs. (b) and (c) accordingly; P.A. 81-471 amended Subsec. (a)(6) to require an examination by an otolaryngologist prior to selling or fitting a hearing aid to anyone having a history of ear infection within 90 days prior to such sale or fitting–prior law prescribed a 60-day period; P.A. 86-9 amended Subsec. (a) to require the sales receipt to contain the date of delivery and changed the three-year record requirement from the date of “sale” to “delivery”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-111 made technical and gender neutral changes and replaced references to hearing aid dealer with references to hearing instrument specialist.



Section 20-405 - Appeal.

Section 20-405 is repealed.

(1972, P.A. 295, S. 10; P.A. 76-436, S. 443, 681; P.A. 77-473, S. 11; 77-603, S. 88, 125; 77-614, S. 469, 610; P.A. 78-280, S. 56, 57, 127; P.A. 80-484, S. 175, 176.)



Section 20-406 - Regulations.

The Commissioner of Public Health shall adopt regulations in accordance with the provisions of chapter 54, for the administration of this chapter and for the conduct of the practice of fitting or selling hearing aids.

(1972, P.A. 295, S. 11; P.A. 77-473, S. 12; 77-614, S. 470, 610; P.A. 80-484, S. 132, 176; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-473 substituted “fitting or selling” for “fitting and selling” and gave advisory council on hearing aids power to make regulations re continuing education requirements; P.A. 77-614 replaced public health council with commissioner of health services as regulation authority for administration of chapter and practice of fitting or selling hearing aids, effective January 1, 1979; P.A. 80-484 replaced reference to Secs. 4-166 to 4-174 with “chapter 54” and deleted authority for advisory council on hearing aids to make regulations re continuing education requirements; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 20-407 - Penalty.

Any person who violates any provision of this chapter shall for each offense be guilty of a class C misdemeanor.

(1972, P.A. 295, S. 12; P.A. 77-473, S. 13; P.A. 12-80, S. 171.)

History: P.A. 77-473 made no substantive changes; P.A. 12-80 changed penalty from a fine of not more than $500 or imprisonment of not more than 90 days or both to a class C misdemeanor.






Chapter 399 - Speech and Language Pathologists

Section 20-408 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “The practice of speech and language pathology” means the application of principles, methods and procedures for the measurement, testing, diagnosis, prediction, counseling or instruction relating to the development and disorders of speech, voice or language or feeding and swallowing or other upper aerodigestive functions for the purpose of diagnosing, preventing, treating, ameliorating or modifying such disorders and conditions in individuals or groups of individuals, and includes screening individuals for hearing loss or middle ear pathology using otoacoustic emissions screening, screening tympanometry or conventional pure-tone air conduction methods, including otoscopic inspection.

(2) “Licensed speech and language pathologist” means a person licensed under this chapter to practice speech and language pathology. “Speech and language pathologist” includes an individual who engages in the practice of speech and language pathology under any title or description of service incorporating the words speech pathologist, speech pathology, speech therapist, speech therapy, speech correction, speech correctionist, speech clinician, language pathologist, language pathology, aphasiologist, aphasia therapist, voice therapy, voice therapist, voice pathologist, phoniatrist, communication disorder specialist, communication specialist or any similar titles or description of services.

(3) “Commissioner” means the Commissioner of Public Health.

(4) “Department” means the Department of Public Health.

(P.A. 73-570, S. 1, 12; P.A. 77-614, S. 336, 610; P.A. 82-472, S. 96, 183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-360, S. 5, 32; P.A. 05-272, S. 22; P.A. 06-196, S. 252; P.A. 09-232, S. 61.)

History: P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services and deleted former Subdiv. (a) defining “council” as advisory council on speech pathologists and audiologists, relettering remaining subdivisions accordingly, effective January 1, 1979; P.A. 82-472 replaced alphabetic Subdiv. indicators with numeric Subdiv. indicators; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-360 amended the definition of “the practice of audiology” in Subdiv. (3) by adding “including the fitting or selling of hearing aids”; P.A. 05-272 amended Subdiv. (1) by replacing “speech pathology” with “speech and language pathology” and expanding definition to include development and disorders of feeding and swallowing or other upper aerodigestive functions, and made conforming changes in Subdiv. (2); P.A. 06-196 made a technical change in Subdiv. (3), effective June 7, 2006; P.A. 09-232 redefined “the practice of speech and language pathology” in Subdiv. (1) and “licensed speech and language pathologist” in Subdiv. (2), deleted former Subdivs. (3) and (4) re definitions of “the practice of audiology” and “licensed audiologist”, and redesignated existing Subdivs. (5) and (6) as Subdivs. (3) and (4).



Section 20-409 - Advisory Council on Speech Pathologists and Audiologists.

Section 20-409 is repealed.

(P.A. 73-570, S. 2, 12; P.A. 75-74; P.A. 77-614, S. 609, 610.)



Section 20-410 - License required.

No person shall engage in or offer to engage in the practice of speech and language pathology or represent himself as a speech and language pathologist in this state unless such person is licensed or exempted under the provisions of this chapter.

(P.A. 73-570, S. 3, 12; P.A. 74-222, S. 2, 4; P.A. 94-210, S. 8, 30; P.A. 05-272, S. 23; P.A. 09-232, S. 62.)

History: P.A. 74-222 made no change; P.A. 94-210 removed reference to July 1, 1974, as beginning date of prohibition, effective June 9, 1994; P.A. 05-272 replaced “speech pathology” with “speech and language pathology” and made a technical change for the purpose of gender neutrality; P.A. 09-232 deleted “or audiology” and “or audiologist”.



Section 20-411 - Qualification for licensure. Waiver of written examination.

(a) Except as provided in subsection (b) of this section no person shall be licensed under this chapter until such person has successfully passed a written examination, the subject and scope of which shall be determined by the commissioner. Application for such examination shall be on forms prescribed and furnished by the department and accompanied by satisfactory proof that the applicant: (1) Is of good professional character; (2) possesses a master’s or doctorate degree in speech and language pathology from a program accredited, at the time of the applicant’s graduation, by the educational standards board of the American Speech-Language-Hearing Association or such successor organization as may be approved by the department, or has completed an integrated educational program which, at the time of the applicant’s completion, satisfied the educational requirements of said organization for the award of a certificate of clinical competence; (3) has satisfactorily completed a minimum of thirty-six weeks, including not less than one thousand eighty hours of full-time, or a minimum of forty-eight weeks, including not less than one thousand four hundred forty hours of part-time professional employment in speech and language pathology under the supervision of a licensed or certified speech and language pathologist. Such employment shall follow the completion of the educational requirements of subdivision (2) of this subsection and shall consist of at least six sessions of supervision per month providing a total of at least four hours of supervision per month, at least two sessions of which shall provide a total of at least two hours of direct on-site observation of speech and language pathology services provided by the applicant. “Full-time employment” means a minimum of thirty hours a week and “part-time employment” means a minimum of fifteen hours a week.

(b) The commissioner may waive the written examination for any person who (1) is licensed as a speech and language pathologist in another state or territory of the United States and such state or territory has licensing requirements at least equivalent to the requirements in this state; or (2) holds a certificate from a national professional organization, approved by the commissioner, in speech and language pathology.

(P.A. 73-570, S. 4, 12; P.A. 74-222, S. 1, 4; P.A. 77-614, S. 337, 610; P.A. 78-55, S. 1–3; P.A. 80-484, S. 133, 176; P.A. 88-357, S. 14; P.A. 94-210, S. 9, 30; June Sp. Sess. P.A. 99-2, S. 19; P.A. 05-272, S. 24; P.A. 09-232, S. 63.)

History: P.A. 74-222 added Subsec. (d) re temporary licenses; P.A. 77-614 deleted references to council in advisory role to commissioner re examinations, effective January 1, 1974; P.A. 78-55 changed cutoff date for renewal of temporary licenses in Subsec. (d) from July 1, 1978, to July 1, 1983; P.A. 80-484 made minor language changes and required that applicant be of good “professional” character rather than of good “moral” character in Subsec. (a); P.A. 88-357 deleted obsolete Subsecs. (c) and (d) re licensure without examination and temporary licenses; P.A. 94-210 amended Subsec. (2) to add accreditation organizations and a doctorate option; deleted Subdiv. (3) re clinical experience requirement and changed minimum supervised employment requirements from 9 months to 36 weeks and 1,080 hours of full-time and 18 months to a minimum of 48 weeks and 1,440 hours of part-time and made technical changes, effective June 9, 1994; June Sp. Sess. P.A. 99-2 amended Subsec. (a) to add exemption from temporary permit for persons engaged in employment under direct supervision of certain licensed specialists or audiologists and make technical changes; P.A. 05-272 amended Subsec. (a) by replacing “speech pathology” with “speech and language pathology”, making technical changes and waiving the postgraduate supervised employment requirements of Subdiv. (3) for persons who meet the January 1, 2007, Standards for the Certificate of Clinical Competence in Audiology of the American Speech-Language Hearing Association, and amended Subsec. (b) to make conforming changes; P.A. 09-232 amended Subsec. (a) by deleting “or audiology” and “or audiologist”, by revising supervisory requirements in Subdiv. (3), by deleting provision re supervision by hearing instrument specialist or audiologist, and by deleting provision waiving postgraduate supervision for persons who demonstrated clinical competency in audiology, and amended Subsec. (b) by deleting “or audiology” and “or audiologist” and by adding “or territory of the United States”.



Section 20-411a - Continuing education: Contact hours; qualifying activities; attestation; record-keeping; exemptions, waivers and extensions; reinstatement of void licenses.

(a) Except as otherwise provided in this section, for registration periods beginning on and after October 1, 2011, each speech and language pathologist licensed under this chapter shall earn a minimum of twenty contact hours of continuing education within the preceding twenty-four-month period. Such continuing education shall be in an area of the licensee’s practice and shall reflect the professional needs of the licensee in order to meet the speech and language pathology needs of the public.

(b) Qualifying continuing education activities include, but are not limited to, workshops or courses, including on-line courses and journal studies with content accepted by the American Speech-Language-Hearing Association or such successor organization as may be approved by the department, offered by national and state speech-language-hearing associations, other regional speech-language groups, or other related professional societies and organizations as appropriate to the educational needs of the licensee, state and local education agencies, hospitals or other health care institutions, and accredited colleges and universities. One credit hour for each hour of attendance shall be recognized. Audited courses shall have hours of attendance documented.

(c) Each licensee applying for license renewal pursuant to section 19a-88 shall sign a statement attesting that he or she has satisfied the continuing education requirements of subsection (b) of this section in a format prescribed by the department. Each licensee shall retain records of attendance or certificates of completion that demonstrate compliance with such continuing education requirements for a minimum of three years following the year in which the continuing education activities were completed and shall submit such records to the department for inspection not later than forty-five days after a request by the department for such records.

(d) A licensee applying for the first time for license renewal pursuant to section 19a-88 is exempt from the continuing education requirements of this section.

(e) A licensee who is not engaged in active professional practice in any form during a registration period shall be exempt from the continuing education requirements of this section, provided the licensee submits to the department, prior to the expiration of the registration period, a notarized application for exemption on a form prescribed by the department and such other documentation as may be required by the department. The application for exemption pursuant to this subsection shall contain a statement that the licensee may not engage in professional practice until the licensee has met the continuing education requirements of this section.

(f) In individual cases involving medical disability or illness, the commissioner may, in the commissioner’s discretion, grant a waiver of the continuing education requirements or an extension of time within which to fulfill the continuing education requirements of this section to any licensee, provided the licensee submits to the department, prior to the expiration of the registration period, an application for waiver on a form prescribed by the department, along with a certification by a licensed physician of the disability or illness and such other documentation as may be required by the commissioner. The commissioner may grant a waiver or extension for a period not to exceed one registration period, except that the commissioner may grant additional waivers or extensions if the medical disability or illness upon which a waiver or extension is granted continues beyond the period of the waiver or extension and the licensee applies for an additional waiver or extension.

(g) Any licensee whose license has become void pursuant to section 19a-88 and who applies to the department for reinstatement of such license pursuant to section 19a-14 shall submit evidence documenting successful completion of ten contact hours of continuing education within the one-year period immediately preceding application for reinstatement.

(P.A. 09-232, S. 67.)



Section 20-412 - Fees. License renewal.

The fee for an initial license as provided for in section 20-411 as a speech and language pathologist shall be two hundred dollars. Licenses shall expire in accordance with section 19a-88 and shall become invalid unless renewed. Renewal may be effected upon payment of a fee of two hundred dollars and in accordance with section 19a-88.

(P.A. 73-570, S. 5, 12; P.A. 74-222, S. 3, 4; P.A. 80-484, S. 134, 176; P.A. 81-471, S. 64, 71; P.A. 88-357, S. 15; P.A. 89-251, S. 146, 203; May Sp. Sess. P.A. 92-6, S. 41, 117; P.A. 95-360, S. 7; P.A. 05-272, S. 25; P.A. 09-232, S. 64; June Sp. Sess. P.A. 09-3, S. 257.)

History: P.A. 74-222 included temporary licenses in fee provision; P.A. 80-484 changed renewal provisions to conform to Sec. 19-45 as of January 1, 1981, and deleted provision imposing $20 renewal fee for licenses not renewed in timely fashion and requiring reapplication as for initial license if license not renewed within five years of expiration; P.A. 81-471 deleted references to July expiration and renewal date; P.A. 88-357 removed provision imposing fees for examinations and reexaminations; P.A. 89-251 increased the license fee from $25 to $75, increased the fee for a combined license from $50 to $150 and increased the renewal fee from $15 to $45; May Sp. Sess. P.A. 92-6 increased license fee for speech pathologist or audiologist from $75 to $90, fee for a combined license from $150 to $180 and renewal fees from $45 to $90; P.A. 95-360 increased the license fee for a speech pathologist or audiologist and the renewal fee from $90 to $100; P.A. 05-272 replaced “speech pathologist” with “speech and language pathologist”; P.A. 09-232 deleted “or audiologist” and deleted provision re $180 fee for combined license as speech and language pathologist and audiologist; June Sp. Sess. P.A. 09-3 increased license and renewal fees from $100 to $200.



Section 20-412a to 20-412c - Exemption for certain school speech and hearing specialists. Qualifications for school speech and hearing specialists seeking exemption. Functions which may be performed by persons working under school exemption program; supervision.

Sections 20-412a to 20-412c, inclusive, are repealed, effective June 9, 1994.

(P.A. 86-117, S. 1–3, 5; P.A. 93-381, S. 9, 39; P.A. 94-210, S. 29, 30.)



Section 20-413 - Permitted activities.

Nothing in this chapter shall be construed as prohibiting:

(1) Consulting with or disseminating research findings and scientific information to accredited academic institutions or governmental agencies or offering lectures to the public for a fee, monetary or otherwise;

(2) The activities and services of a graduate student or speech and language pathology intern in speech and language pathology pursuing a course of study leading to a graduate degree in speech and language pathology at an accredited or approved college or university or a clinical training facility approved by the department, provided these activities and services constitute a part of his supervised course of study and that such person is designated as “Speech and Language Pathology Intern”, “Speech and Language Pathology Trainee”, or other such title clearly indicating the training status appropriate to his level of training;

(3) (A) A person from another state offering speech and language pathology services in this state, provided such services are performed for no more than five days in any calendar year and provided such person meets the qualifications and requirements for licensing in this state; or (B) a person from another state who is licensed or certified as a speech and language pathologist by a similar authority of another state, or territory of the United States, or of a foreign country or province whose standards are equivalent to or higher than, at the date of his certification or licensure, the requirements of this chapter and regulations adopted hereunder, or a person who meets such qualifications and requirements and resides in a state or territory of the United States, or a foreign country or province which does not grant certification or license to speech and language pathologists, from offering speech and language pathology services in this state for a total of not more than thirty days in any calendar year;

(4) The activities and services of a person who meets the requirements of subdivisions (1) and (2) of subsection (a) of section 20-411, while such person is engaged in full or part-time employment in fulfillment of the professional employment requirement of subdivision (3) of said subsection (a);

(5) The use of supervised support personnel to assist licensed speech and language pathologists with tasks that are (A) designed by the licensed speech and language pathologists being assisted, (B) routine, and (C) related to maintenance of assistive and prosthetic devices, recording and charting or implementation of evaluation or intervention plans. For purposes of this subdivision, “supervised” means (i) not more than three support personnel are assisting one licensed speech and language pathologist, (ii) in-person communication between the licensed speech and language pathologist and support personnel is available at all times, and (iii) the licensed speech and language pathologist provides the support personnel with regularly scheduled direct observation, guidance, direction and conferencing for not less than thirty per cent of client contact time for the support personnel’s first ninety workdays and for not less than twenty per cent of client contact time thereafter.

(P.A. 73-570, S. 6, 12; P.A. 80-484, S. 161, 176; P.A. 86-117, S. 4, 5; P.A. 94-210, S. 10, 30; P.A. 97-213, S. 6; June Sp. Sess. P.A. 01-4, S. 20, 58; P.A. 05-272, S. 26; P.A. 09-232, S. 65.)

History: P.A. 80-484 referred to “authority” rather than “board” of another state in Subsec. (d)(2); P.A. 86-117 added Subdiv. (h) pertaining to an exemption under Sec. 20-412a; P.A. 94-210 amend Subsec. (e) to make technical changes and deleted Subsec. (h) re exemptions that are repealed, effective June 9, 1994; P.A. 97-213 revised Subsec. and Subdiv. designations, added Subdiv. (8) re use of supervised support personnel and made technical changes; June Sp. Sess. P.A. 01-4 amended Subdiv. (7) by changing hearing aid dealers to hearing instrument specialists, effective July 1, 2001; P.A. 05-272 replaced “speech pathology” with “speech and language pathology” and made conforming changes in Subdivs. (2), (4) and (8); P.A. 09-232 deleted former Subdiv. (3) re audiology graduate student or intern, redesignated existing Subdivs. (4) and (5) as Subdivs. (3) and (4), deleted “or audiology” and “or audiologist” in redesignated Subdiv. (3), deleted former Subdivs. (6) and (7) re nurses and hearing instrument specialists and redesignated existing Subdiv. (8) as Subdiv. (5).



Section 20-414 - Disciplinary action; grounds.

(a) The commissioner may refuse to issue a license or may suspend or revoke the license of any licensee or take any of the actions set forth in section 19a-17 in circumstances which have endangered or are likely to endanger the health, welfare, or safety of the public. Such circumstances include but are not limited to the following:

(1) Obtaining a license by means of fraud or material misrepresentation or engaging in fraud or material deception in the course of professional services or activities;

(2) Violation of professional conduct guidelines or code of ethics as established by regulations adopted by the department;

(3) Violation of any provision of this chapter or regulations hereunder or section 20-404;

(4) Physical or mental illness or emotional disorder or loss of motor skill, including but not limited to, deterioration through the aging process;

(5) Abuse or excessive use of drugs, including alcohol, narcotics or chemicals;

(6) Illegal, incompetent or negligent conduct in his practice.

(b) The commissioner may order a license holder to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is the subject of an investigation. Said commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to section 19a-17.

(P.A. 73-570, S. 7, 12; P.A. 80-484, S. 135, 176; P.A. 81-472, S. 54, 159; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-360, S. 6, 32.)

History: P.A. 80-484 extended disciplinary actions to include those in Sec. 19-4s, revised Subdiv. (1) to include fraud or deception in course of professional services as well as fraud in obtaining license, replaced former Subdiv. (4) which had allowed disciplinary action for conviction of felony or offense involving moral turpitude with new ground re physical or mental incapacity, added Subdivs. (5) and (6) re drug or alcohol abuse and illegal, incompetent or negligent conduct and added Subsec. (b) re physical or mental examinations and petitions to court for enforcement of orders or actions; P.A. 81-472 made technical changes; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-360 added violation of Sec. 20-404 to Subdiv. (3).



Section 20-415 - Reissue of license. Discretion of Department of Health Services.

Section 20-415 is repealed.

(P.A. 73-570, S. 8, 12; P.A. 77-614, S. 338, 610; P.A. 80-484, S. 175, 176.)



Section 20-416 - Administrative proceedings. Appeals. Regulations.

(a) Proceedings under this chapter and any appeals from the decisions or orders of the commissioner shall be in accordance with the provisions of chapter 54 and the regulations adopted by the Commissioner of Public Health.

(b) The department may adopt regulations in accordance with chapter 54 for the administration of this chapter and for the conduct of the practice of speech and language pathology.

(P.A. 73-570, S. 9, 10, 12; P.A. 77-614, S. 471, 610; P.A. 81-471, S. 66, 71; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-272, S. 27; P.A. 09-232, S. 66.)

History: P.A. 77-614 required that proceedings conform to regulations of health services commissioner as well as to chapter 54 provisions in Subsec. (a), effective January 1, 1979; P.A. 81-471 deleted reference to council’s advisory role in adoption of regulations re practice of speech pathology and audiology in Subsec. (b); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-272 amended Subsec. (b) by replacing “speech pathology” with “speech and language pathology”; P.A. 09-232 amended Subsec. (b) by substituting “may” for “shall” re adoption of regulations and by deleting “and audiology”.



Section 20-417 - Penalty.

Any person who violates any of the provisions of this chapter or the regulations adopted hereunder shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation which is in violation of any provision of this chapter shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation for the purposes of this section.

(P.A. 73-570, S. 11, 12; P.A. 84-526, S. 14; P.A. 13-258, S. 86.)

History: P.A. 84-526 amended section by changing penalty for violation of any provision of chapter to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 13-258 changed penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and made a technical change.






Chapter 399a - New Home Construction Contractors

Section 20-417a - Definitions.

As used in this section and sections 20-417b to 20-417j, inclusive:

(1) “Certificate” means a certificate of registration issued under section 20-417b;

(2) “Commissioner” means the Commissioner of Consumer Protection or any person designated by the commissioner to administer and enforce this section and sections 20-417b to 20-417j, inclusive;

(3) “Contract” means any agreement between a new home construction contractor and a consumer for the construction or sale of a new home or any portion of a new home prior to occupancy;

(4) “Engage in the business” means that the person engages in the business for the purpose of compensation or profit;

(5) “New home construction contractor” means any person who contracts with a consumer to construct or sell a new home or any portion of a new home prior to occupancy;

(6) “New home” means any newly constructed (A) single-family dwelling unit, (B) dwelling consisting of not more than two units, or (C) unit, common element or limited common element in a condominium, as defined in section 47-68a, or in a common interest community, as defined in section 47-202;

(7) “Person” means one or more individuals, partnerships, associations, corporations, limited liability companies, business trusts, legal representatives or any organized group of persons;

(8) “Consumer” means the buyer or prospective buyer, or the buyer’s or prospective buyer’s heirs or designated representatives, of any new home or the owner of property on which a new home is being or will be constructed regardless of whether such owner obtains a building permit as the owner of the premises affected pursuant to section 29-263; and

(9) “Completion” means the stage of construction of a new home in which the new home construction contractor is in receipt of the certificate of occupancy for such new home issued by the municipality in which such new home is constructed.

(P.A. 99-246, S. 1; P.A. 00-132, S. 1, 6; 00-196, S. 62, 66; P.A. 01-195, S. 83, 181; P.A. 03-167, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; 04-257, S. 94; P.A. 06-73, S. 1.)

History: P.A. 00-132 redefined “contract” in Subdiv. (3), added new Subdiv. (4) defining “engage in the business”, redesignated former Subdivs. (4) to (7) as Subdivs. (5) to (8), redefined “new home construction contractor” in Subdiv. (5), “new home” in Subdiv. (6), and “consumer” in Subdiv. (8), and added new Subdiv. (9) defining “completion”, effective May 26, 2000; P.A. 00-196 made a technical change in Subdiv. (1), effective June 1, 2000; P.A. 01-195 made a technical change in Subdiv. (6), effective July 11, 2001; P.A. 03-167 redefined “contract” in Subdiv. (3) and “consumer” in Subdiv. (8); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-257 made a technical change in Subdiv. (3), effective July 1, 2004; P.A. 06-73 replaced references to “sections 20-417b to 20-417i, inclusive, and subsection (b) of section 20-421” with “sections 20-417b to 20-417j, inclusive”, where appearing, and made technical changes, effective May 30, 2006 (Revisor’s note: In the introductory language and in Subdiv. (2), the comma following the words “this section” was replaced editorially by the Revisors with the word “and” for grammatical accuracy).



Section 20-417b - Registration of contractors required. Application. Fees. Renewal.

(a) No person shall engage in the business of new home construction or hold himself or herself out as a new home construction contractor unless such person has been issued a certificate of registration by the commissioner in accordance with the provisions of sections 20-417a to 20-417j, inclusive. No new home construction contractor shall be relieved of responsibility for the conduct and acts of its agents, employees or officers by reason of such new home construction contractor’s compliance with the provisions of sections 20-417a to 20-417j, inclusive.

(b) Any person seeking a certificate of registration shall apply to the commissioner, in writing, on a form provided by the commissioner. The application shall include (1) the applicant’s name, business street address and business telephone number, (2) the identity of the insurer that provides the applicant with insurance coverage for liability, (3) if such applicant is required by any provision of the general statutes to have workers’ compensation coverage, the identity of the insurer that provides the applicant with such workers’ compensation coverage, and (4) if such applicant is required by any provision of the general statutes to have an agent for service of process, the name and address of such agent. Each such application shall be accompanied by a fee of two hundred forty dollars, except that no such application fee shall be required if such person has paid the registration fee required under section 20-421 during any year in which such person’s registration as a new home construction contractor would be valid.

(c) Certificates issued to new home construction contractors shall not be transferable or assignable.

(d) All certificates issued under the provisions of sections 20-417a to 20-417j, inclusive, shall expire biennially. The fee for renewal of a certificate shall be the same as the fee charged for an original application, except that no renewal fee is due if a person seeking renewal of a certificate has paid the registration fee under section 20-427 during any year in which such person’s registration as a new home construction contractor would be valid.

(e) All certificates issued under the provisions of this chapter shall expire biennially. The fee for renewal of a certificate shall be the same as charged for the original application.

(f) Failure to receive a notice of expiration or a renewal application shall not exempt a new home construction contractor from the obligation to renew.

(P.A. 99-246, S. 2; P.A. 00-132, S. 3, 6; P.A. 01-195, S. 84, 181; P.A. 03-19, S. 54; P.A. 06-73, S. 2–4; June Sp. Sess. P.A. 09-3, S. 258; P.A. 13-196, S. 11.)

History: P.A. 00-132 amended Subsec. (b) to change “residence or business address” to “business street address”, to delete provision re errors and omissions and to add application requirements re workers’ compensation coverage and agent for service of process, and amended Subsec. (d) to add provision re when renewal fee is not due, effective May 26, 2000; P.A. 01-195 made technical changes in Subsecs. (a) and (d), effective July 11, 2001; P.A. 03-19 made a technical change in Subsec. (b)(1), effective May 12, 2003; P.A. 06-73 replaced references to “sections 20-417a to 20-417i, inclusive, and subsection (b) of section 20-421” with “sections 20-417a to 20-417j, inclusive”, where appearing, amended Subsec. (d) to delete exception under Sec. 20-417i(c) to amount of renewal fee and amended Subsec. (f) to replace “contractor” with “new home construction contractor”, effective May 30, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase application fee from $120 to $240; P.A. 13-196 amended Subsec. (e) by replacing provision re certificate not to be restored unless renewed not later than 1 year after expiration with provisions re certificates to expire biennially and renewal fee to be same as charged for original application, effective June 21, 2013.



Section 20-417c - Revocation, suspension or refusal to issue or renew registration.

The commissioner may revoke, suspend, or refuse to issue or renew any certificate issued pursuant to sections 20-417a to 20-417j, inclusive, or place a registrant on probation or issue a letter of reprimand after notice and hearing in accordance with the provisions of chapter 54 concerning contested cases if it is shown that the holder of such certificate has: (1) Failed to comply with any provision of sections 20-417a to 20-417j, inclusive, or any regulation adopted pursuant to said sections; (2) obtained the certificate through fraud or misrepresentation; (3) engaged in conduct of a character likely to mislead, deceive or defraud the public or the commissioner; (4) engaged in any untruthful or misleading advertising; (5) failed to reimburse the New Home Construction Guaranty Fund established pursuant to section 20-417i for any moneys paid to a consumer pursuant to said section; (6) engaged in an unfair or deceptive business practice under subsection (a) of section 42-110b; (7) failed to timely complete any task, as specified in a written contract of sale; (8) failed to remedy any violation of any provision of sections 47-116 to 47-121, inclusive, or any regulation adopted pursuant to said sections; (9) failed to remedy any violation of any provision of the State Building Code; or (10) if applicable, failed to maintain its certificate of good standing issued by the office of the Secretary of the State.

(P.A. 99-246, S. 3; P.A. 06-73, S. 5.)

History: P.A. 06-73 replaced references to “sections 20-417a to 20-417i, inclusive, and subsection (b) of section 20-421” with “sections 20-417a to 20-417j, inclusive”, where appearing, and made technical changes, effective May 30, 2006.



Section 20-417d - Copy of certificate and written disclosure notice to be provided to consumers. Advertising requirements. Contact by prospective consumers. Prohibited acts.

(a) A new home construction contractor shall (1) prior to entering into a contract with a consumer for new home construction, provide to the consumer a copy of the new home construction contractor’s certificate of registration and a written notice that (A) discloses that the certificate of registration does not represent in any manner that such contractor’s registration constitutes an endorsement of the quality of such person’s work or of such contractor’s competency by the commissioner, (B) advises the consumer to contact the Department of Consumer Protection to determine (i) if such contractor is registered in this state as a new home construction contractor, (ii) if any complaints have been filed against such contractor, and (iii) the disposition of any such complaints, (C) advises the consumer to request from such contractor a list of consumers of new homes constructed to completion by the contractor during the previous twenty-four months and to contact several individuals on the list to discuss the quality of such contractor’s new home construction work, and (D) discloses each corporation, limited liability company, partnership, sole proprietorship or other legal entity, which is or has been a new home construction contractor under the provisions of this chapter or a home improvement contractor under the provisions of chapter 400, in which the owner or owners of the new home construction contractor providing the written notice required by this section are or have been a shareholder, member, partner or owner during the previous five years, (2) state in any advertisement, including any advertisement in a telephone directory, the fact that such contractor is registered, and (3) include such contractor’s registration number in any such advertisement. The new home construction contractor, or his agent, shall also discuss with the consumer the installation of an automatic fire extinguishing system in a new home.

(b) A new home construction contractor shall include in every contract with a consumer a provision advising the consumer that the consumer may be contacted by such contractor’s prospective consumers concerning the quality and timeliness of such contractor’s new home construction work, unless the consumer advises such contractor, in writing, at the time the contract is executed, that the consumer prefers not to be contacted.

(c) The written notice required in subsection (a) of this section shall be in capital letters not less than ten-point bold face type, and may include a statement in substantially the following form:

“NEW HOME CONSTRUCTION CONTRACTOR
REGISTRATION NOTICE

A CERTIFICATE OF REGISTRATION AS A NEW HOME CONSTRUCTION CONTRACTOR DOES NOT REPRESENT IN ANY MANNER THAT THE CONNECTICUT DEPARTMENT OF CONSUMER PROTECTION ENDORSES THE QUALITY OF THE CONTRACTOR’S NEW HOME CONSTRUCTION WORK OR THE CONTRACTOR’S COMPETENCY TO ENGAGE IN NEW HOME CONSTRUCTION.

ACCORDINGLY, YOU ARE ADVISED TO:

(1) REQUEST FROM THE CONTRACTOR A LIST OF CONSUMERS OF NEW HOMES CONSTRUCTED TO COMPLETION BY THE CONTRACTOR DURING THE PREVIOUS TWENTY-FOUR MONTHS,

(2) CONTACT SEVERAL INDIVIDUALS ON THE LIST TO DISCUSS THE QUALITY AND THE TIMELINESS OF THE CONTRACTOR’S NEW HOME CONSTRUCTION WORK, AND

(3) CONTACT THE DEPARTMENT OF CONSUMER PROTECTION TO VERIFY THE REGISTRATION INFORMATION PRESENTED BY THE CONTRACTOR AND TO ASCERTAIN THE CONTRACTOR’S COMPLAINT HISTORY WITH THE DEPARTMENT.

IN ADDITION, YOU ARE ADVISED TO DISCUSS WITH THE NEW HOME CONSTRUCTION CONTRACTOR:

(1) WHETHER THE CONTRACTOR HAS A CUSTOMER SERVICE POLICY AND IF SO, THE IDENTITY OF THE PERSON DESIGNATED TO ASSIST YOU IN RESOLVING ANY COMPLAINT ABOUT THE CONTRACTOR’S WORK,

(2) WHETHER THE CONTRACTOR WILL HOLD YOU HARMLESS FOR WORK PERFORMED BY ANY SUBCONTRACTOR HIRED BY THE CONTRACTOR, AND

(3) THE INSTALLATION OF AN AUTOMATIC FIRE EXTINGUISHING SYSTEM.

THIS NOTICE DOES NOT CONTAIN AN EXHAUSTIVE LIST OF THE INQUIRIES YOU SHOULD MAKE BEFORE CONTRACTING WITH A NEW HOME CONSTRUCTION CONTRACTOR. ADDITIONAL INFORMATION TO ASSIST YOU IN YOUR SELECTION OF A NEW HOME CONSTRUCTION CONTRACTOR MAY BE OBTAINED BY CONTACTING THE CONNECTICUT DEPARTMENT OF CONSUMER PROTECTION.”

(d) No person shall: (1) Present, or attempt to present as such person’s own, the certificate of another; (2) knowingly give false evidence of a material nature to the commissioner for the purpose of procuring a certificate; (3) represent such person falsely as, or impersonate, a registered new home construction contractor; (4) use or attempt to use a certificate which has expired or been suspended or revoked; (5) engage in the business of a new home construction contractor or hold himself or herself out as a new home construction contractor without having a current certificate of registration under sections 20-417a to 20-417j, inclusive; (6) represent in any manner that such person’s registration constitutes an endorsement of the quality of such person’s work or of such person’s competency by the commissioner; or (7) fail to refund a deposit paid to a new home construction contractor not later than ten days after a written request mailed or delivered to the new home construction contractor’s last known address, if (A) the consumer has complied with the terms of the written contract up to the time of the request, (B) no substantial portion of the contracted work has been performed at the time of the request, (C) more than thirty days has elapsed since the starting date specified in the written contract or more than thirty days has elapsed since the date of the contract if such contract does not specify a starting date, and (D) the new home construction contractor has failed to provide a reasonable explanation to the consumer concerning such contractor’s failure to perform a substantial portion of the contracted work. For purposes of this subdivision, “substantial portion of the contracted work” includes, but is not limited to, work performed by the new home construction contractor to (i) secure permits and approvals, (ii) redraft plans or obtain engineer, architect, surveyor or other approvals for changes requested by the consumer or made necessary by site conditions discovered after the contract is executed, (iii) schedule site work or arrange for other contractors to perform services related to the construction of the consumer’s new home, and (iv) do any other work referred to in the contract as a “substantial portion of the contracted work”.

(P.A. 99-246, S. 4; P.A. 00-132, S. 4, 6; P.A. 01-195, S. 85, 181; June 30 Sp. Sess. P.A. 03-3, S. 93; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 06-73, S. 6; P.A. 09-18, S. 1.)

History: P.A. 00-132 amended language in Subsecs. (a)(1)(C) and (c)(1) providing for disclosure re most recently constructed homes, effective May 26, 2000; P.A. 01-195 made technical changes in Subsec. (d), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-3 amended Subsecs. (a) and (c) by adding provisions re discussion of installation of automatic fire extinguishing system; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-73 amended Subsecs. (a)(1)(C) and (c)(1) to replace “a list of consumers of the last twelve new homes constructed to completion by the contractor during the previous twenty-four months, or if the contractor has not constructed at least twelve new homes to completion during the previous twenty-four months, then a list of all consumers for whom the contractor has constructed a new home to completion during the previous twenty-four months” with “a list of consumers of new homes constructed to completion by the contractor during the previous twenty-four months”, amended Subsec. (d)(5) to replace “sections 20-417a to 20-417i, inclusive, and subsection (b) of section 20-421” with “sections 20-417a to 20-417j, inclusive,” and made a technical change in Subsec. (d)(4), effective May 30, 2006; P.A. 09-18 amended Subsec. (a)(1) by adding Subpara. (D) re contractor legal entity disclosure, effective July 1, 2009.

Subdiv. (5): Contractor’s failure to obtain certificate of registration before signing of contract did not render contract unenforceable. 278 C. 237.



Section 20-417e - Criminal penalty. Treble damages.

(a) In addition to any other remedy provided for in sections 20-417a to 20-417j, inclusive, any person who violates any provision of subsection (d) of section 20-417d shall be guilty of a class A misdemeanor. Notwithstanding subsection (d) or (e) of section 53a-29 or section 54-56e, if the court determines that a new home construction contractor cannot fully repay any victim of the violations committed by such contractor within the period of probation established in subsection (d) or (e) of section 53a-29 or section 54-56e, the court may impose probation for a period of not more than five years.

(b) Any person who violates the provisions of subdivision (7) of subsection (d) of section 20-417d shall be liable for treble damages.

(P.A. 99-246, S. 5; P.A. 00-132, S. 5, 6; P.A. 03-167, S. 2; P.A. 06-73, S. 7; P.A. 08-102, S. 3.)

History: P.A. 00-132 added language re treble damages for violation of Sec. 20-417d(d)(7), effective May 26, 2000; P.A. 03-167 deleted exception for violation of Sec. 20-417d(d)(7); P.A. 06-73 designated existing provisions as Subsecs. (a) and (b) and amended Subsec. (a) to replace reference to “sections 20-417a to 20-417i, inclusive, and subsection (b) of section 20-421” with “sections 20-417a to 20-417j, inclusive,” and make technical changes, effective May 30, 2006; P.A. 08-102 amended Subsec. (a) to replace references to “subsection (d) of section 53a-29” with “subsection (d) or (e) of section 53a-29”.



Section 20-417f - Civil penalty.

(a) The commissioner may, after notice and hearing in accordance with the provisions of chapter 54, impose a civil penalty on any person who (1) engages in or practices the work for which a certificate of registration is required by sections 20-417a to 20-417j, inclusive, without having first obtained such a certificate of registration, (2) engages in or practices any of the work for which a certificate of registration is required by sections 20-417a to 20-417j, inclusive, after the expiration of such person’s certificate of registration, or (3) violates any of the provisions of sections 20-417a to 20-417j, inclusive, or the regulations adopted pursuant to said sections.

(b) Such civil penalty shall not exceed (1) five hundred dollars for a first violation, (2) seven hundred fifty dollars for a second violation occurring not more than three years after a prior violation, and (3) one thousand five hundred dollars for a third or subsequent violation occurring not more than three years after a prior violation.

(c) Any civil penalty collected pursuant to this section shall be deposited in the consumer protection enforcement account established in section 21a-8a.

(P.A. 99-246, S. 6; P.A. 06-73, S. 8.)

History: P.A. 06-73 designated existing provisions as Subsecs. (a), (b) and (c), amended Subsec. (a) to insert Subdiv. designators, replace reference to “sections 20-417a to 20-417i, inclusive, and subsection (b) of section 20-421” with “sections 20-417a to 20-417j, inclusive,” where appearing, and make technical changes and amended Subsecs. (b) and (c) to make technical changes, effective May 30, 2006.



Section 20-417g - Unfair trade practice.

A violation of any of the provisions of sections 20-417a to 20-417j, inclusive, shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 99-246, S. 7; P.A. 06-73, S. 9.)

History: P.A. 06-73 replaced reference to “sections 20-417a to 20-417i, inclusive, and subsection (b) of section 20-421” with “sections 20-417a to 20-417j, inclusive,”, effective May 30, 2006.



Section 20-417h - Building and construction permits.

No new home construction contractor shall commence work unless each applicable building or construction permit has been obtained under the general statutes or local ordinances. No building official shall issue a building or construction permit to a new home construction contractor unless such contractor has presented to such building official the certificate of registration and registration number of such contractor.

(P.A. 99-246, S. 8; P.A. 06-73, S. 10.)

History: P.A. 06-73 rephrased language and made technical changes, effective May 30, 2006.



Section 20-417i - New Home Construction Guaranty Fund.

(a) The commissioner shall establish and maintain the New Home Construction Guaranty Fund.

(b) Each person who receives a certificate pursuant to sections 20-417a to 20-417j, inclusive, shall pay a fee of four hundred eighty dollars biennially to the fund. Such fee shall be payable with the fee for an application for a certificate or renewal of a certificate.

(c) (1) For fiscal years commencing on or after July 1, 2003, payments received under subsection (b) of this section shall be credited to the New Home Construction Guaranty Fund until the balance in the fund equals seven hundred fifty thousand dollars. Annually, if the balance in the fund exceeds seven hundred fifty thousand dollars, the first three hundred thousand dollars of the excess shall be deposited in the consumer protection enforcement account established in section 21a-8a. On June 1, 2004, and each June first thereafter, if the balance in the fund exceeds seven hundred fifty thousand dollars, the excess shall be deposited in the General Fund.

(2) Any money in the New Home Construction Guaranty Fund may be invested or reinvested in the same manner as funds of the state employees retirement system and the interest arising from such investments shall be credited to the fund.

(d) Beginning October 1, 2000, whenever a consumer obtains a court judgment against any new home construction contractor holding a certificate or who has held a certificate under sections 20-417a to 20-417j, inclusive, within the past two years of the date of entering into the contract with the consumer, for loss or damages sustained by reason of any violation of the provisions of sections 20-417a to 20-417j, inclusive, by a person holding a certificate under said sections, such consumer may, upon the final determination of, or expiration of time for taking, an appeal in connection with any such judgment, apply to the commissioner for an order directing payment out of the New Home Construction Guaranty Fund of the amount not exceeding thirty thousand dollars unpaid upon the judgment for actual damages and costs taxed by the court against such contractor, exclusive of punitive damages. The application shall be made on forms provided by the commissioner and shall be accompanied by a certified copy of the court judgment obtained against the new home construction contractor together with a notarized affidavit, signed and sworn to by the consumer, affirming that the consumer has: (1) Complied with all the requirements of this subsection; (2) obtained a judgment, stating the amount of the judgment and the amount owing on the judgment at the date of application; and (3) made a good faith effort to satisfy any such judgment in accordance with the provisions of chapter 906 which effort may include causing to be issued a writ of execution upon such judgment, but the officer executing the same has made a return showing that no bank accounts or real property of such contractor liable to be levied upon in satisfaction of the judgment could be found, or that the amount realized on the sale of them or of such of them as were found, under the execution, was insufficient to satisfy the actual damage portion of the judgment or stating the amount realized and the balance remaining due on the judgment after application on the judgment of the amount realized, except that the requirements of this subdivision shall not apply to a judgment obtained by the consumer in small claims court. A true and attested copy of such executing officer’s return, when required, shall be attached to such application and affidavit. Whenever the consumer satisfies the commissioner or the commissioner’s designee that it is not practicable to comply with the requirements of subdivision (3) of this subsection and that the consumer has taken all reasonable steps to collect the amount of the judgment or the unsatisfied part of the judgment and has been unable to collect the same, the commissioner or the commissioner’s designee may, in the commissioner’s discretion, dispense with the necessity for complying with such requirement. No application for an order directing payment out of the fund shall be made later than two years from the final determination of, or expiration of time for taking, an appeal of such court judgment, and no such application shall be for an amount in excess of thirty thousand dollars.

(e) Upon receipt of such application together with such certified copy of the court judgment, notarized affidavit and, except as otherwise provided in subsection (d) of this section, true and attested copy of the executing officer’s return, the commissioner or the commissioner’s designee shall inspect such documents for their veracity and upon a determination that such documents are complete and authentic and that the consumer has not been paid, the commissioner shall order payment out of the New Home Construction Guaranty Fund of the amount not exceeding thirty thousand dollars unpaid upon the judgment for actual damages and costs taxed by the court against the contractor, exclusive of punitive damages.

(f) Beginning October 1, 2000, whenever a consumer is awarded an order of restitution against any new home construction contractor for loss or damages sustained as a result of any violation of the provisions of sections 20-417a to 20-417j, inclusive, by a person holding a certificate or who has held a certificate under said sections within the past two years of the date of entering into the contract with the consumer, in (1) a proceeding brought by the commissioner pursuant to subsection (h) of this section or subsection (d) of section 42-110d, (2) a proceeding brought by the Attorney General pursuant to subsection (a) of section 42-110m or subsection (d) of section 42-110d, or (3) a criminal proceeding pursuant to section 20-417e, such consumer may, upon the final determination of, or expiration of time for taking, an appeal in connection with any such order of restitution, apply to the commissioner for an order directing payment out of the New Home Construction Guaranty Fund of the amount not exceeding thirty thousand dollars unpaid upon the order of restitution. The commissioner may issue such order upon a determination that the consumer has not been paid.

(g) Before the commissioner may issue any order directing payment out of the New Home Construction Guaranty Fund to a consumer pursuant to subsection (e) or (f) of this section, the commissioner shall first notify the new home construction contractor of the consumer’s application for an order directing payment out of the fund and of the new home construction contractor’s right to a hearing to contest the disbursement in the event that such contractor has already paid the consumer. Such notice shall be given to the new home construction contractor not later than fifteen days from the receipt by the commissioner of the consumer’s application for an order directing payment out of the fund. If the new home construction contractor requests a hearing, in writing, by certified mail not later than fifteen days from receipt of the notice from the commissioner, the commissioner shall grant such request and shall conduct a hearing in accordance with the provisions of chapter 54. If the commissioner does not receive a written request for a hearing by certified mail from the new home construction contractor on or before the fifteenth day from the contractor’s receipt of such notice, the commissioner shall conclude that the consumer has not been paid, and the commissioner shall issue an order directing payment out of the fund for the amount not exceeding thirty thousand dollars unpaid upon the judgment for actual damages and costs taxed by the court against the new home construction contractor, exclusive of punitive damages, or for the amount not exceeding thirty thousand dollars unpaid upon the order of restitution.

(h) The commissioner or the commissioner’s designee may proceed against any new home construction contractor holding a certificate or who has held a certificate under sections 20-417a to 20-417j, inclusive, within the past two years of the effective date of entering into the contract with the consumer, for an order of restitution arising from loss or damages sustained by any consumer as a result of any violation of the provisions of said sections 20-417a to 20-417j, inclusive. Any such proceeding shall be held in accordance with the provisions of chapter 54. In the course of such proceeding, the commissioner or the commissioner’s designee shall decide whether to (1) exercise the powers specified in section 20-417c, (2) order restitution arising from loss or damages sustained by any consumer as a result of any violation of the provisions of sections 20-417a to 20-417j, inclusive, and (3) order payment out of the New Home Construction Guaranty Fund. Notwithstanding the provisions of chapter 54, the decision of the commissioner or the commissioner’s designee shall be final with respect to any proceeding to order payment out of the fund and the commissioner and the commissioner’s designee are exempted from the requirements of chapter 54 as such requirements relate to an appeal from any such decision. The commissioner or the commissioner’s designee may hear complaints of all consumers submitting claims against a single new home construction contractor in one proceeding.

(i) No application for an order directing payment out of the New Home Construction Guaranty Fund shall be made later than two years from the final determination of, or expiration of time for, an appeal in connection with any judgment or order of restitution, and no such application shall be for an amount in excess of thirty thousand dollars.

(j) In order to preserve the integrity of the New Home Construction Guaranty Fund, the commissioner, in the commissioner’s sole discretion, may order payment out of the fund of an amount less than the actual loss or damages incurred by the consumer or less than the order of restitution awarded by the commissioner or the Superior Court. In no event shall any payment out of the fund be in excess of thirty thousand dollars for any single claim by a consumer.

(k) If the money deposited in the New Home Construction Guaranty Fund is insufficient to satisfy any duly authorized claim or portion of a claim, the commissioner shall, when sufficient money has been deposited in the fund, satisfy such unpaid claims or portions of claims not exceeding thirty thousand dollars, in the order that such claims or portions of claims were originally determined.

(l) Whenever the commissioner has caused any sum to be paid from the New Home Construction Guaranty Fund to a consumer, the commissioner shall be subrogated to all of the rights of the consumer up to the amount paid plus reasonable interest, and prior to receipt of any payment from the fund, the consumer shall assign all of the consumer’s right, title and interest in the claim up to such amount to the commissioner, and any amount and interest recovered by the commissioner on the claim shall be deposited to the fund.

(m) If the commissioner orders the payment of any amount as a result of a claim against a new home construction contractor, the commissioner shall determine if such contractor is possessed of assets liable to be sold or applied in satisfaction of the claim on the New Home Construction Guaranty Fund. If the commissioner discovers any such assets, the commissioner may request that the Attorney General take any action necessary for the reimbursement of the fund.

(n) If the commissioner orders the payment of an amount as a result of a claim against a new home construction contractor, the commissioner may, after notice and hearing in accordance with the provisions of chapter 54, revoke the certificate of such contractor and such contractor shall not be eligible to receive a new or renewed certificate until such contractor has repaid such amount in full, plus interest from the time such payment is made from the New Home Construction Guaranty Fund, at a rate to be in accordance with section 37-3b, except that the commissioner may, in the commissioner’s sole discretion, permit a new home construction contractor to receive a new or renewed certificate after such contractor has entered into an agreement with the commissioner whereby such contractor agrees to repay the fund in full in the form of periodic payments over a set period of time. Any such agreement shall include a provision providing for the summary suspension of any and all certificates held by the new home construction contractor if payment is not made in accordance with the terms of the agreement.

(P.A. 99-246, S. 9; May 9 Sp. Sess. P.A. 02-1, S. 126; P.A. 06-73, S. 11.)

History: May 9 Sp. Sess. P.A. 02-1 divided Subsec. (c) into subdivisions, adding Subdivs. (2) and (3) re payments received in the fiscal years commencing July 1, 2002, July 1, 2003, and thereafter, effective July 1, 2002; P.A. 06-73 replaced references to “sections 20-417a to 20-417i, inclusive, and subsection (b) of section 20-421” with “sections 20-417a to 20-417j, inclusive,” where appearing, amended Subsec. (c) to delete former Subdivs. (1) and (2) re disposition of payments received for fiscal years commencing prior to July 1, 2002, and for the fiscal year commencing July 1, 2002, respectively, and redesignate existing Subdivs. (3) and (4) as Subdivs. (1) and (2), respectively, amended Subsec. (d) to rephrase language, amended Subsec. (e) to reposition language re exception under Subsec. (d), amended Subsec. (f) to insert Subdiv. designators and replace reference to Sec. 20-417d with Sec. 20-417e in Subdiv. (3), amended Subsec. (h) to insert Subdiv. designators and replace reference to Sec. 20-417b with Sec. 20-417c in Subdiv. (1), amended Subsec. (i) to rephrase language and made technical changes throughout section, effective May 30, 2006.



Section 20-417j - Persons exempted from registration requirement. Reimbursement of fees.

(a) Sections 20-417a to 20-417i, inclusive, do not apply to any of the following persons or organizations: (1) Any person holding a current license as a real estate broker or salesperson issued pursuant to chapter 392, provided such person engages only in work for which such person is licensed under chapter 392; (2) any person licensed or otherwise authorized under chapter 412 to sell or place a mobile manufactured home, as defined in section 21-64, upon a mobile manufactured home park or mobile manufactured space or lot, both as defined in section 21-64, provided such person engages only in work for which such person is licensed or otherwise authorized under chapter 412; (3) any other person holding a professional or occupational license, registration or certificate issued pursuant to the general statutes, provided such person engages only in the work for which such person is licensed, registered or certified; and (4) any new home construction contractor who enters into one or more new home construction contracts related to the same new home when such contract or contracts in the aggregate with respect to that home has a total price for work or services that is less than three thousand five hundred dollars.

(b) The commissioner shall reimburse the amount of the fees paid for a certificate issued under section 20-417b and the amount of fees paid into the New Home Construction Guaranty Fund pursuant to section 20-417i if such person for whom reimbursement is requested (1) is a person exempt from registration as a new home construction contractor pursuant to subsection (a) of this section, and (2) makes such request in writing to the Department of Consumer Protection on a form supplied by the department and such request is received by the department on or before June 30, 2001.

(P.A. 00-132, S. 2, 6; P.A. 00-196, S. 63, 66; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 06-73, S. 12.)

History: P.A. 00-132 effective May 26, 2000 (Revisor’s note: Sec. 2 of P.A. 00-128, also effective May 26, 2000, duplicated the substantive provisions of Subsec. (a)(3) of this section and therefore was not codified by the Revisors but remains in full force and effect according to its terms); P.A. 00-196 made a technical change in Subsec. (b), effective June 1, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-73 amended Subsec. (a) to delete reference to “subsection (b) of section 20-421” in prefatory language and amended Subsec. (b)(1) to make a technical change, effective May 30, 2006.






Chapter 399b - Swimming Pool Contractors

Section 20-417aa - Swimming pool maintenance and repair work. Limited licenses. Regulations.

(a) As used in this section, “swimming pool maintenance and repair work” means the performance of all plumbing, heating and electrical work necessary to service, modify or repair any swimming pool, hot tub, spa or similar recreational or therapeutic equipment, where such work commences at an outlet, receptacle, connection, back-flow preventor or fuel supply pipe previously installed by a person holding the proper license. “Swimming pool maintenance and repair work” includes: (1) The renovation or repair of nonpotable water components of a pool, hot tub or spa, including, but not limited to, the shell, tiling and coping, concrete finish or vinyl liner of such pool, hot tub or spa; and (2) the draining, acid washing or backwash filtration of a swimming pool. The renovation or repair of nonpotable water components of a pool, hot tub or spa required to be installed, renovated or repaired by a licensed plumber or electrician shall not be considered swimming pool maintenance and repair work. The holder of a limited license for swimming pool maintenance and repair work issued pursuant to this section shall not be subject to the provisions of chapter 400, provided such license holder is acting within the scope of the license.

(b) On or after July 1, 2000, the following limited licenses for swimming pool maintenance and repair work may be issued by the Department of Consumer Protection upon authorization of the Plumbing and Piping Work Board established under the provisions of section 20-331: A limited swimming pool maintenance and repair contractor’s license and a limited swimming pool maintenance and repair journeyman’s license.

(c) The Commissioner of Consumer Protection, with the advice and assistance of the Plumbing and Piping Work Board, shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section, including establishing the amount and type of experience and training required to qualify an applicant for an examination for any limited license for swimming pool maintenance and repair work.

(d) Any person engaged in swimming pool maintenance and repair work prior to July 1, 1999, may apply to the Department of Consumer Protection for the appropriate limited license and such license shall be issued without examination upon demonstration by the applicant of experience and training equivalent to the experience and training required to qualify for examination for the appropriate limited license, if such applicant makes such application to the department not later than January 1, 2006.

(P.A. 99-174, S. 1, 2; P.A. 01-66, S. 3, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-247, S. 9; P.A. 08-44, S. 1; P.A. 11-81, S. 3.)

History: P.A. 99-174 effective July 1, 1999; P.A. 01-66 amended Subsec. (d) to add provision re applications filed with department not later than January 1, 2002, effective June 6, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-247 amended Subsec. (d) to substitute “January 1, 2006” for “January 1, 2002”, effective July 8, 2005; P.A. 08-44 amended Subsec. (a) to add provisions re renovation or repair of nonpotable water components and draining, acid washing or backwash filtration of a pool and add exemption for holder of limited license for swimming pool maintenance and repair work, effective May 7, 2008; P.A. 11-81 amended Subsec. (a)(1) by adding “tiling and coping”, effective July 1, 2012.

See Sec. 20-341 re penalties for unlicensed work.






Chapter 400 - Home Improvement Contractors

Section 20-418 - Short title: Home Improvement Act.

This chapter shall be known and may be cited as the “Home Improvement Act”.

(P.A. 79-606, S. 1, 14.)



Section 20-419 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Certificate” means a certificate of registration issued under section 20-422.

(2) “Commissioner” means the Commissioner of Consumer Protection or any person designated by the commissioner to administer and enforce this chapter.

(3) “Contractor” means any person who owns and operates a home improvement business or who undertakes, offers to undertake or agrees to perform any home improvement. “Contractor” does not include a person for whom the total price of all of his home improvement contracts with all of his customers does not exceed one thousand dollars during any period of twelve consecutive months.

(4) “Home improvement” includes, but is not limited to, the repair, replacement, remodeling, alteration, conversion, modernization, improvement, rehabilitation or sandblasting of, or addition to any land or building or that portion thereof which is used or designed to be used as a private residence, dwelling place or residential rental property, or the construction, replacement, installation or improvement of driveways, swimming pools, porches, garages, roofs, siding, insulation, sunrooms, flooring, patios, landscaping, fences, doors and windows and waterproofing in connection with such land or building or that portion thereof which is used or designed to be used as a private residence, dwelling place or residential rental property or the removal or replacement of a residential underground heating oil storage tank system, in which the total price for all work agreed upon between the contractor and owner or proposed or offered by the contractor exceeds two hundred dollars. “Home improvement” does not include: (A) The construction of a new home; (B) the sale of goods by a seller who neither arranges to perform nor performs, directly or indirectly, any work or labor in connection with the installation or application of the goods or materials; (C) the sale of goods or services furnished for commercial or business use or for resale, provided commercial or business use does not include use as residential rental property; (D) the sale of appliances, such as stoves, refrigerators, freezers, room air conditioners and others which are designed for and are easily removable from the premises without material alteration thereof; and (E) any work performed without compensation by the owner on his own private residence or residential rental property.

(5) “Home improvement contract” means an agreement between a contractor and an owner for the performance of a home improvement.

(6) “Owner” means a person who owns or resides in a private residence and includes any agent thereof, including, but not limited to, a condominium association. An owner of a private residence shall not be required to reside in such residence to be deemed an owner under this subdivision.

(7) “Person” means an individual, partnership, limited liability company or corporation.

(8) “Private residence” means a single family dwelling, a multifamily dwelling consisting of not more than six units, or a unit, common element or limited common element in a condominium, as defined in section 47-68a, or in a common interest community, as defined in section 47-202, or any number of condominium units for which a condominium association acts as an agent for such unit owners.

(9) “Salesman” means any individual who (A) negotiates or offers to negotiate a home improvement contract with an owner or (B) solicits or otherwise endeavors to procure by any means whatsoever, directly or indirectly, a home improvement contract from an owner on behalf of a contractor.

(10) “Residential rental property” means a single family dwelling, a multifamily dwelling consisting of not more than six units, or a unit, common element or limited common element in a condominium, as defined in section 47-68a, or in a common interest community, as defined in section 47-202, which is not owner-occupied.

(11) “Residential underground heating oil storage tank system” means an underground storage tank system used with or without ancillary components in connection with real property composed of four or less residential units.

(12) “Underground storage tank system” means an underground tank or combination of tanks, with any underground pipes or ancillary equipment or containment systems connected to such tank or tanks, used to contain an accumulation of petroleum, which volume is ten per cent or more beneath the surface of the ground.

(P.A. 79-606, S. 2, 14; P.A. 88-269, S. 1; P.A. 91-325, S. 4; P.A. 93-215, S. 2; P.A. 95-79, S. 68, 189; P.A. 98-3, S. 61; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-21, S. 1; 04-189, S. 1; P.A. 05-211, S. 6; P.A. 13-196, S. 14, 26.)

History: P.A. 88-269 redefined “home improvement” to include sandblasting, redefined “person” to delete reference to firms and companies, redefined “private residence” to increase allowable units from four to six, and redefined “salesman” to delete the reference to contracts being made outside of a place of business; P.A. 91-325 redefined “private residence” to include a “unit, common element or limited common element in a condominium, as defined in section 47-68a, or in a common interest community, as defined in section 47-202”; P.A. 93-215 expanded the definition of “home improvement” in Subdiv. (4) by including repair work done to residential rental property and excluding work performed without compensation by an owner on his private residence or residential rental property, clarified the definition of “owner” in Subdiv. (6) and added Subdiv. (10) defining “residential rental property”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-21 amended the definition of “home improvement” in Subdiv. (4) to include the removal or replacement of a residential underground heating oil storage tank system, and added Subdiv. (11) defining “residential underground heating oil storage tank system”, and Subdiv. (12) defining “underground storage tank system”; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-211 redefined “home improvement” in Subdiv. (4) to replace “solar energy systems” with “sunrooms”; P.A. 13-196 amended Subdiv. (3) to redefine “contractor” by replacing “total cash price” with “total price”, amended Subdiv. (4) to redefine “home improvement” by replacing “total cash price” with “total price” and adding “or proposed or offered by the contractor”, amended Subdiv. (6) to redefine “owner” by adding provision re condominium association, and amended Subdiv. (8) to redefine “private residence” by adding provision re number of condominium units for which condominium association acts as agent, effective June 21, 2013.



Section 20-420 - Registration of contractors and salesmen required. Contractors performing radon mitigation. Contractors performing removal or replacement of residential underground heating oil storage tank systems.

(a) No person shall hold himself or herself out to be a contractor or salesperson without first obtaining a certificate of registration from the commissioner as provided in this chapter, except that an individual or partner, or officer or director of a corporation registered as a contractor shall not be required to obtain a salesperson’s certificate. No certificate shall be given to any person who holds himself or herself out to be a contractor that performs radon mitigation unless such contractor provides evidence, satisfactory to the commissioner, that the contractor is certified as a radon mitigator by the National Radon Safety Board or the National Environmental Health Association. No certificate shall be given to any person who holds himself or herself out to be a contractor that performs removal or replacement of any residential underground heating oil storage tank system unless such contractor provides evidence, satisfactory to the commissioner, that the contractor (1) has completed a hazardous material training program approved by the Department of Energy and Environmental Protection, and (2) has presented evidence of liability insurance coverage of one million dollars.

(b) No contractor shall employ any salesman to procure business from an owner unless the salesman is registered under this chapter.

(c) No individual shall act as a home improvement salesman for an unregistered contractor.

(d) On and after July 1, 2008, a home improvement contractor shall not perform gas hearth product work, as defined in subdivision (22) of section 20-330, unless such home improvement contractor holds a limited contractor or journeyman gas hearth installer license pursuant to section 20-334f.

(P.A. 79-606, S. 3, 14; P.A. 88-269, S. 2; P.A. 90-321. S. 3; P.A. 98-3, S. 62; P.A. 99-74, S. 2, 3; P.A. 03-186, S. 1; P.A. 04-21, S. 2; 04-109, S. 4; P.A. 06-157, S. 3; P.A. 09-122, S. 1; P.A. 11-80, S. 1.)

History: P.A. 88-269 added Subsec. (c) providing no individual shall act as a home improvement salesman for an unregistered contractor; P.A. 90-321 added provisions concerning contractors that perform radon work; P.A. 98-3 made a technical change in Subsec. (a); P.A. 99-74 amended Subsec. (a) to make gender neutral changes and to require radon mitigation contractors to attend a program approved by the Commissioner of Public Health and receive a passing score on an examination approved by said commissioner, effective May 27, 1999; P.A. 03-186 amended Subsec. (a) to require radon mitigation contractors to be certified as such by the National Radon Safety Board or the National Environmental Health Association, rather than pass an exam approved by the commissioner; P.A. 04-21 amended Subsec. (a) by adding requirements for the issuance of a certificate to a contractor who performs the removal or replacement of residential underground heating oil storage tank systems (Revisor’s note: The phrase “who holds oneself out to be a contractor”, included in the amendment, was replaced editorially by the revisors with “who holds himself or herself out to be a contractor” to conform with technical changes enacted by P.A. 04-109); P.A. 04-109 amended Subsec. (a) to make technical changes, effective May 21, 2004; P.A. 06-157 added Subsec. (d) prohibiting a home improvement contractor from performing gas hearth product work after July 1, 2008, unless such contractor holds a limited contractor or journeyman gas hearth installer license; P.A. 09-122 amended Subsec. (a) by deleting former Subdiv. (3) re surety bond, effective June 9, 2009; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

See Sec. 20-427a re nonrenewal of home improvement contractor’s commercial motor vehicle registration for violation of section.



Section 20-420a - Procedures for registration.

(a) No corporation shall perform or offer to perform home improvements in this state unless such corporation has been issued a certificate of registration by the commissioner. No such corporation shall be relieved of responsibility for the conduct and acts of its agents, employees or officers by reason of its compliance with the provisions of this section, nor shall any individual contractor be relieved of responsibility for home improvements performed by reason of his employment or relationship with such corporation.

(b) A qualifying corporation desiring a certificate of registration shall apply to the commissioner, in writing, on a form provided by the commissioner. The application shall state the name and address of such corporation, the city or town and the street and number where such corporation is to maintain its principal place of business in this state, the names and addresses of officers, a statement that one or more individuals who shall direct, supervise or perform home improvements for such corporation are registered home improvement contractors and such other information as the commissioner may require.

(c) Any certificate issued by the commissioner pursuant to this section may be revoked or suspended by the commissioner after notice and hearing in accordance with the provisions of chapter 54 concerning contested cases, if it is shown that the holder of such certificate has not conformed to the requirements of this chapter, that the certificate was obtained through fraud or misrepresentation or that the contractor of record employed by or acting on behalf of such corporation has had his certificate of registration suspended or revoked by the commissioner. The commissioner may refuse to issue or renew a certificate if any facts exist which would entitle the commissioner to suspend or revoke an existing certificate.

(d) Each such corporation shall file with the commissioner upon application or renewal thereof a designation of an individual or individuals registered to perform home improvements in this state who shall direct or supervise the performance of home improvements by such corporation in this state. Such corporation shall notify the commissioner of any change in such designation within thirty days after such change becomes effective.

(e) Each such corporation shall file with the commissioner upon application or renewal thereof a certificate of good standing issued by the office of the Secretary of the State. Such corporation shall notify the commissioner of any change in corporate good standing within thirty days after such change becomes effective.

(P.A. 88-269, S. 3; P.A. 98-3, S. 63.)

History: P.A. 98-3 made technical changes.



Section 20-421 - Application for registration. Fees.

(a) Any person seeking a certificate of registration shall apply to the commissioner in writing, on a form provided by the commissioner. The application shall include the applicant’s name, residence address, business address, business telephone number and such other information as the commissioner may require.

(b) Each application for a certificate of registration as a home improvement contractor shall be accompanied by a fee of one hundred twenty dollars, except that no such application fee shall be required in any year during which such person has paid the registration fee required under section 20-417b or in any year in which such person’s registration as a new home construction contractor is valid.

(c) Each application for a certificate of registration as a salesman shall be accompanied by a fee of one hundred twenty dollars.

(d) The application fee for a certificate of registration as a home improvement contractor acting solely as the contractor of record for a corporation, shall be waived, provided the contractor of record shall use such registration for the sole purpose of directing, supervising or performing home improvements for such corporation.

(P.A. 79-606, S. 4, 14; P.A. 88-269, S. 4; P.A. 89-251, S. 148, 203; P.A. 96-117, S. 1; P.A. 98-3, S. 64; P.A. 99-246, S. 10; P.A. 06-73, S. 13; June Sp. Sess. P.A. 09-3, S. 259.)

History: P.A. 88-269 amended Subsec. (a) to include a business telephone number; P.A. 89-251 increased the fees for both home improvement contractors and salesmen from $30 to $60; P.A. 96-117 added Subsec. (d) re waiver of the application fee for a certificate of registration for the contractor of record; P.A. 98-3 made technical changes in Subsec. (a); P.A. 99-246 amended Subsec. (b) to specify conditions under which no application fee is required; P.A. 06-73 amended Subsec. (b) to replace reference to Sec. 20-417c with Sec. 20-417b, effective May 30, 2006; June Sp. Sess. P.A. 09-3 amended Subsecs. (b) and (c) to increase application fees from $60 to $120.



Section 20-422 - Certificate of registration; when issued; refused; revoked; suspended. Bond requirement.

Upon receipt of a completed application and fee, the commissioner shall: (1) Issue and deliver to the applicant a certificate to engage in the business for which the application was made; or (2) refuse to issue the certificate. The commissioner may suspend, revoke or refuse to issue or renew any certificate issued under this chapter or may place a registrant on probation or issue a letter of reprimand or may require the posting of a bond meeting the specifications of section 20-426a as a condition for the issuance, renewal or reinstatement of a certificate of registration for any of the reasons stated in section 20-426. No application for the reinstatement of a certificate which has been revoked shall be accepted by the commissioner within one year after the date of such revocation.

(P.A. 79-606, S. 5, 14; P.A. 82-315, S. 1; P.A. 88-269, S. 5.)

History: P.A. 82-315 authorized conditional imposition of a bond; P.A. 88-269 included issuance in Subdiv. (2), authorized commissioner to place registrants on probation or to issue written reprimands and provided that no application for reinstatement can be made within one year of revocation.



Section 20-423 - Hearing on denial of certificate. Subsequent application.

(a) Upon refusal to issue or renew a certificate, the commissioner shall notify the applicant of the denial and of the applicant’s right to request a hearing within ten days from the date of receipt of the notice of denial.

(b) If the applicant requests a hearing within such ten days, the commissioner shall give notice of the grounds for the commissioner’s refusal and shall conduct a hearing concerning such refusal in accordance with the provisions of chapter 54 concerning contested cases.

(c) If the commissioner’s denial of a certificate is sustained after such hearing, an applicant may make new application not less than one year after the date on which such denial was sustained.

(P.A. 79-606, S. 6, 14; P.A. 88-269, S. 6; P.A. 98-3, S. 65.)

History: P.A. 88-269 added Subsec. (c) concerning a one-year waiting period for reapplication after denial; P.A. 98-3 made technical changes.



Section 20-424 - Investigations. Powers of commissioner. Injunctions.

(a) The commissioner may conduct investigations and hold hearings on any matter under the provisions of this chapter. The commissioner may issue subpoenas, administer oaths, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record, paper or document when so ordered, upon application of the commissioner, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(b) The Attorney General, at the request of the commissioner, is authorized to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining any person from violating any provision of this chapter.

(P.A. 79-606, S. 7, 14; P.A. 98-3, S. 66.)

History: P.A. 98-3 made a technical change in Subsec. (a).



Section 20-426 - Revocation, suspension or refusal to issue or renew registration; grounds.

(a) The commissioner may revoke, suspend or refuse to issue or renew any certificate of registration as a home improvement contractor or salesperson or place a registrant on probation or issue a letter of reprimand for: (1) Conduct of a character likely to mislead, deceive or defraud the public or the commissioner; (2) engaging in any untruthful or misleading advertising; (3) failing to reimburse the guaranty fund established pursuant to section 20-432 for any moneys paid to an owner pursuant to subsection (o) of section 20-432; (4) unfair or deceptive business practices; or (5) violation of any of the provisions of the general statutes relating to home improvements or any regulation adopted pursuant to any of such provisions. The commissioner may refuse to issue or renew any certificate of registration as a home improvement contractor or salesperson of any person subject to the registration requirements of chapter 969.

(b) The commissioner shall not revoke or suspend any certificate of registration or require the posting of a bond except upon notice and hearing in accordance with chapter 54.

(P.A. 79-606, S. 9, 14; P.A. 82-315, S. 2; P.A. 88-269, S. 7; 88-364, S. 107, 123; P.A. 94-68, S. 1; P.A. 98-3, S. 67; P.A. 01-155, S. 3.)

History: P.A. 82-315 amended Subsec. (b) to make provisions applicable to bond posting requirement; P.A. 88-269 amended Subsec. (a) to include refusal to issue or renew, to provide for probation and letters of reprimand and to add Subdiv. (3) regarding failure to reimburse the guaranty fund; P.A. 88-364 corrected an incorrect section number reference in public act 88-269; P.A. 94-68 added Subsec. (a)(4) authorizing disciplinary action against those engaging in unfair or deceptive business practices; P.A. 98-3 made technical changes in Subsec. (a) (Revisor’s note: A reference in Subsec. (a) to “certificate or registration” was replaced editorially by the Revisors with “certificate of registration” to correct a clerical error originating in P.A. 88-269); P.A. 01-155 amended Subsec. (a) by making technical changes for purposes of gender neutrality and by adding provision re refusal to issue or renew certificate of any person subject to registration under chapter 969.



Section 20-426a - Posting of bond by contractor.

(a) A bond required under section 20-422 shall run to the state of Connecticut for the use of the state and of any persons who may have a cause of action because of the failure of the contractor to comply with the provisions of this chapter and any regulation or order adopted or issued under this chapter and to account for all funds deposited with him. Such bond shall not be construed to require any surety to complete a home improvement contract entered into by the principal on the bond.

(b) Any person who may be damaged by the failure of a contractor to account for all funds deposited with the contractor may proceed on such bond against the obligor or surety thereon, or both, to recover damages.

(c) Such bond shall be in such form as the commissioner may require and shall be in the amount of fifteen thousand dollars. The commissioner may require the contractor to provide from time to time proof that the bond is in full force and effect.

(d) Any surety issuing a bond in compliance with this section, section 20-422, subsection (b) of section 20-426 and subsection (b) of section 20-427 shall notify the commissioner within thirty days after the expiration or termination of such bond that such bond has expired or terminated and has not been renewed or reissued.

(e) The bond required by this section may be released by the commissioner twelve months after the contractor ceases to be registered, if there are no claims pending against the bond.

(P.A. 82-315, S. 4; P.A. 02-82, S. 7.)

History: P.A. 02-82 amended Subsec. (c) by changing bond amount from $10,000 to $15,000.



Section 20-427 - Holder to exhibit and advertise certificate, when. Prohibited acts. Penalties. Certificates not transferable. Expiration. Renewal. Building permits.

(a) Each person engaged in making home improvements shall (1) exhibit his certificate of registration upon request by any interested party, (2) state in any advertisement the fact that he is registered, and (3) include his registration number in any advertisement.

(b) No person shall: (1) Present or attempt to present, as such person’s own, the certificate of another, (2) knowingly give false evidence of a material nature to the commissioner for the purpose of procuring a certificate, (3) represent himself or herself falsely as, or impersonate, a registered home improvement contractor or salesman, (4) use or attempt to use a certificate which has expired or which has been suspended or revoked, (5) offer to make or make any home improvement without having a current certificate of registration under this chapter, (6) represent in any manner that such person’s registration constitutes an endorsement of the quality of such person’s workmanship or of such person’s competency by the commissioner, (7) employ or allow any person to act as a salesman on such person’s behalf unless such person is registered as a home improvement salesman, or (8) fail to refund the amount paid for a home improvement within ten days of a written request mailed or delivered to the contractor’s last known address, if no substantial portion of the contracted work has been performed at the time of the request and more than thirty days has elapsed since the starting date specified in the written contract, or more than thirty days has elapsed since the date of the contract if such contract does not specify a starting date.

(c) In addition to any other remedy provided for in this chapter, (1) any person who violates any provision of subsection (b) of this section, except subdivision (8), shall be guilty of a class B misdemeanor and (2) any person who violates the provisions of subdivision (8) of subsection (b) of this section shall be guilty of a class B misdemeanor if the home improvement that is offered or made has a total cash price of ten thousand dollars or less and shall be guilty of a class A misdemeanor if the home improvement that is offered or made has a total cash price of more than ten thousand dollars. Notwithstanding subsection (d) or (e) of section 53a-29 or section 54-56e, if the court determines that a contractor cannot fully repay his victims within the period of probation established in subsection (d) or (e) of section 53a-29 or section 54-56e, the court may impose probation for a period of not more than five years. A violation of any of the provisions of this chapter shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(d) The commissioner may, after notice and hearing in accordance with the provisions of chapter 54, impose a civil penalty on any person who engages in or practices the work or occupation for which a certificate of registration is required by this chapter without having first obtained such a certificate of registration or who wilfully employs or supplies for employment a person who does not have such a certificate of registration or who wilfully and falsely pretends to qualify to engage in or practice such work or occupation, or who engages in or practices any of the work or occupations for which a certificate of registration is required by this chapter after the expiration of such person’s certificate of registration or who violates any of the provisions of this chapter or the regulations adopted pursuant thereto. Such penalty shall be in an amount not more than five hundred dollars for a first violation of this subsection, not more than seven hundred fifty dollars for a second violation of this subsection occurring not more than three years after a prior violation, not more than one thousand five hundred dollars for a third or subsequent violation of this subsection occurring not more than three years after a prior violation and, in the case of radon mitigation work, such penalty shall be not less than two hundred fifty dollars. Any civil penalty collected pursuant to this subsection shall be deposited in the consumer protection enforcement account established in section 21a-8a.

(e) Certificates issued to home improvement contractors or salesmen shall not be transferable or assignable.

(f) All certificates issued under the provisions of this chapter shall expire annually. The fee for renewal of a certificate shall be the same as the fee charged for an original application.

(g) The renewal fee for a certificate of registration as a home improvement contractor acting solely as the contractor of record for a registration as a home improvement contractor acting solely as the contractor of record for a corporation, shall be waived, if such contractor uses such registration for the sole purpose of directing, supervising or performing home improvements for such corporation.

(h) Failure to receive a notice of expiration or a renewal application shall not exempt a contractor or salesman from the obligation to renew.

(i) No contractor shall commence work unless each applicable building or construction permit has been obtained as may be required under the general statutes or local ordinances.

(P.A. 79-606, S. 10, 14; P.A. 81-361, S. 2, 39; 81-472, S. 136, 159; P.A. 82-315, S. 3; P.A. 88-269, S. 8; P.A. 89-251, S. 149, 203; P.A. 91-325, S. 1; P.A. 94-36, S. 22, 42; 94-68, S. 2; P.A. 96-117, S. 2; P.A. 00-192, S. 79, 102; P.A. 03-167, S. 3; 03-186, S. 2; P.A. 04-257, S. 104; P.A. 08-102, S. 4.)

History: P.A. 81-361 deleted provision in Subsec. (e) allowing prorated fees lower than application fee and changed the word “issuance” to “effective date”; P.A. 81-472 made technical changes; P.A. 82-315 made violation of chapter an unfair or deceptive trade practice; P.A. 88-269 amended Subsec. (a) to include advertisements, amended Subsec. (b)(3) to include salesmen and added Subsec. (b)(7) and (8) re employment of unregistered salesmen and failure to make refunds, amended Subsec. (f) to increase fee for restoration of expired license from $5 to $10 and added Subsecs. (g), (h) and (i) re restoration, failure to receive notice of expiration and the necessity of the existence of building and construction permits at the beginning of work, deleting obsolete provisions in Subsecs. (d) and (e); P.A. 89-251 amended Subsec. (f) to increase the restoration fee from $10 to $20; P.A. 91-325 amended Subsec. (b) by authorizing court to impose a period of probation of not more than five years in order to ensure that the victims would be fully repaid if the court determined that a contractor could not fully repay his victims within the period of probation established in Sec. 53a-29(d); P.A. 94-36 amended Subsec. (d) by eliminating the alphabetical certificate renewal system and deleted Subsecs. (e) and (f) which provided for prorated certificate application fees and late certificate renewal fees, relettering remaining Subsecs. as necessary, effective January 1, 1995; P.A. 94-68 amended Subsec. (b)(8) by adding the clause allowing the date of the contract to be used if no starting date was specified in the contract, expanded criminal penalties in Subsec. (c) and inserted Subsec. (d) re civil penalties, relettering former Subsecs. (c) to (i), inclusive, accordingly; P.A. 96-117 amended Subsec. (c) to add references to Sec. 54-56e; P.A. 00-192 amended Subsec. (g) to delete provision that certificate shall not be restored unless renewed not later than one year after its expiration and to add provision re waiver of renewal fee for certain home improvement contractors, effective July 1, 2000; P.A. 03-167 made technical changes in Subsec. (b) for the purpose of gender neutrality; P.A. 03-186 amended Subsec. (d) to add provision re minimum penalty for radon mitigation work; P.A. 04-257 made technical changes in Subsec. (d), effective June 14, 2004; P.A. 08-102 amended Subsec. (c) to replace references to “subsection (d) of section 53a-29” with “subsection (d) or (e) of section 53a-29”.

See Sec. 21a-4(c) re fines for late certificate renewals.

See Sec. 21a-10(b) re staggered schedule of certificate renewals.

Cited. 13 CA 194.

Subsec. (b):

Cited. 215 C. 336; 228 C. 574; 229 C. 516. Subdiv. (5): Although the case against defendant under section was initially dismissed based on statute of limitations, the state’s successful appeal on the statute of limitations calculation and subsequent trial did not constitute unlawful double jeopardy. 250 C. 1.

Subdiv. (5): Requires current valid license. 19 CA 1. Cited. 41 CA 476; 45 CA 743. Subdiv. (5): Prosecution after earlier dismissal for expiration of statute of limitations did not constitute double jeopardy. 49 CA 553. “Person” as used in Subdiv. (7) includes a registered contractor. 88 CA 144. Plain language of Subdiv. (5) indicates that provision applies to any “person”, including a subcontractor, and is not limited in application to contractors, and plain meaning of “makes any home improvement” includes installation of kitchen sink and garden window. 137 CA 855.

Cited. 44 CS 274.

Subsec. (c):

Cited. 41 CA 476; 42 CA 124. Trial court abused its discretion in failing to award at least nominal damages under CUTPA for defendant’s violations of Home Improvement Act. 75 CA 334.

Subsec. (d):

Cited. 19 CA 1.



Section 20-427a - Failure to register. Failure to pay Home Improvement Guaranty Fund fee. Commercial motor vehicle registration nonrenewal. Appeal.

If any contractor, as defined in section 20-419, is determined by the Commissioner of Consumer Protection to be in violation of the provisions of section 20-420 or 20-432, the Commissioner of Consumer Protection shall notify the Commissioner of Motor Vehicles of such delinquency in accordance with listings and schedules of dates established by the Commissioner of Motor Vehicles and on forms prescribed and furnished by the Commissioner of Motor Vehicles, specifying the name and address of such contractor. The Commissioner of Motor Vehicles shall not issue registration for any commercial motor vehicle owned by such contractor for the next registration period and no such registration shall be issued until said commissioner receives notice from the Commissioner of Consumer Protection that such contractor is in compliance with sections 20-420 and 20-432. Any person aggrieved by any action of the Commissioner of Motor Vehicles under this section may appeal therefrom in the manner provided in section 14-134.

(P.A. 03-260, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(h); P.A. 04-189, S. 1.)

History: P.A. 03-260 effective July 1, 2005; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-428 - Exemptions.

This chapter shall not apply to any of the following persons or organizations: (1) The government of the state, municipalities of the state or any department or agency of the state or such municipalities; (2) the government of the United States or any of its departments or agencies; (3) any school, public or private, offering as part of a vocational education program courses and training in any aspect of home improvements; and (4) any person holding a current professional or occupational license issued pursuant to the general statutes, and any person registered pursuant to sections 25-126 to 25-137, inclusive, provided such person engages only in that work for which such person is licensed or registered.

(P.A. 79-606, S. 11, 14; P.A. 90-233, S. 1; P.A. 91-99; P.A. 02-82, S. 1.)

History: P.A. 90-233 extended exemption to those holding licenses under chapter 390, 391 or 393; P.A. 91-99 exempted persons holding a current professional or occupational license from provisions of chapter, deleting reference to licenses issued under chapter 390, 391 or 393; P.A. 02-82 exempted well drilling contractors registered pursuant to Secs. 25-126 to 25-137, inclusive, provided work engaged in is only that work for which contractor is registered, and made technical change for purpose of gender neutrality.

Cited. 33 CA 294; 42 CA 124. Licensed professional exemption applied to professional engineer who drew up plans for home addition and supervised construction. 123 CA 10.

Subdiv. (4):

Cited. 40 CA 351. Licensed public adjusters are exempt from act pursuant to Subdiv. 58 CA 8. Licensed professional exemption applies to plumber’s activities to restore site to its original condition which were ancillary to plumbing work for which he was licensed. 115 CA 457.



Section 20-429 - Required contract provisions. Negative option provisions prohibited. Contract considered home solicitation sale. Contractor-financed contract. Recovery of payment for work performed.

(a) No home improvement contract shall be valid or enforceable against an owner unless it: (1) Is in writing, (2) is signed by the owner and the contractor, (3) contains the entire agreement between the owner and the contractor, (4) contains the date of the transaction, (5) contains the name and address of the contractor and the contractor’s registration number, (6) contains a notice of the owner’s cancellation rights in accordance with the provisions of chapter 740, (7) contains a starting date and completion date, (8) is entered into by a registered salesman or registered contractor, and (9) includes a provision disclosing each corporation, limited liability company, partnership, sole proprietorship or other legal entity, which is or has been a home improvement contractor pursuant to the provisions of this chapter or a new home construction contractor pursuant to the provisions of chapter 399a, in which the owner or owners of the home improvement contractor are or have been a shareholder, member, partner, or owner during the previous five years. Each change in the terms and conditions of a contract shall be in writing and shall be signed by the owner and contractor, except that the commissioner may, by regulation, dispense with the necessity for complying with the requirement that each change in a home improvement contract shall be in writing and signed by the owner and contractor.

(b) No home improvement contract shall be valid if it includes any provision obligating the owner to instruct the home improvement contractor, by a date determined by such contractor, that periodic home improvements are not to be performed unless it also includes a provision requiring the contractor to remind the owner of that obligation by means of a card or letter mailed to the owner and postmarked not earlier than twenty days, and not later than ten days, prior to such date.

(c) The contractor shall provide and deliver to the owner, without charge, a completed copy of the home improvement contract at the time such contract is executed.

(d) The commissioner may, by regulation, require the inclusion of additional contractual provisions.

(e) Each home improvement contract entered into shall be considered a home solicitation sale pursuant to chapter 740 and shall be subject to the requirements of said chapter regardless of the location of the transaction or of the signing of the contract. Each home improvement contract in which the owner agrees to repay the contractor an amount loaned or advanced to the owner by the contractor for the purposes of paying for the goods and services provided in such contract, or which contains a finance charge, (1) shall set forth the information required to be disclosed pursuant to the Truth-in-Lending Act, sections 36a-675 to 36a-685, inclusive, (2) shall allow the owner to pay off in advance the full amount due and obtain a partial refund of any unearned finance charge, and (3) may contain a finance charge set at a rate of not more than the rate allowed for loans pursuant to section 37-4. As used in this subsection, “finance charge” means the amount in excess of the cash price for goods and services under the home improvement contract to be paid by the owner for the privilege of paying the contract price in installments over a period of time.

(f) Nothing in this section shall preclude a contractor who has complied with subdivisions (1), (2), (6), (7) and (8) of subsection (a) of this section from the recovery of payment for work performed based on the reasonable value of services which were requested by the owner, provided the court determines that it would be inequitable to deny such recovery.

(P.A. 79-606, S. 12, 14; P.A. 86-94, S. 1; P.A. 88-269, S. 9; 88-364, S. 108, 123; P.A. 91-325, S. 3; P.A. 93-215, S. 1; P.A. 01-155, S. 1; P.A. 06-73, S. 14; P.A. 09-18, S. 2.)

History: P.A. 86-94 inserted new Subsec. (b) providing that no home improvement contract shall be valid if it includes a provision obligating the owner to instruct the contractor by a certain date that work is not to be performed, relettering former Subsecs. as necessary; P.A. 88-269 expanded Subsec. (a) to include eight required provisions and added Subsec. (e) providing that the contracts are to be considered home solicitation sales; P.A. 88-364 corrected an incorrect reference to the statutory location of the cancellation rights in P.A. 88-269; P.A. 91-325 amended Subsec. (a) by authorizing commissioner to dispense with the necessity for complying with the requirement that each change in a home improvement contract be in writing and signed by the owner and contractor; P.A. 93-215 added Subsec. (f) re contractor’s right to recover payment for work performed; P.A. 01-155 amended Subsec. (e) by adding provisions re contracts financed by loan or advance from the contractor; P.A. 06-73 amended Subsec. (a)(5) to require contract to contain the contractor’s registration number, effective May 30, 2006; P.A. 09-18 amended Subsec. (a) by adding Subdiv. (9) re legal entity disclosure, effective July 1, 2009.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.

Cited. 18 CA 581; 20 CA 625; 24 CA 223; 27 CA 162; 33 CA 294; 35 CA 253; 38 CA 420; 40 CA 351; 43 CA 184. Requirement that a consumer is fully notified and understands his or her right to cancel a contract is central to Home Improvement Act; home improvement contract violated requirements of the act because contract and cancellation form did not have a transaction date. 72 CA 53. Neither the fact that plaintiff was represented by counsel throughout the process nor plaintiff’s failure to raise noncompliance with the act until defendant raised a claim of nonpayment constituted bad faith without additional evidence. 122 CA 295. Under the bad faith exception, contractor is entitled to recover the value of the work performed but not additional damages provided for in the contract, such as attorney’s fees, when the contract is otherwise unenforceable due to contractor’s violation of section. 126 CA 94.

Subsec. (a):

Bad faith exception to enforcement of provisions discussed. 224 C. 231. Provisions of statute mandatory but strict compliance not required and contract valid even though two copies of cancellation notice not attached to contract and cancellation date not noted. 247 C. 218. Court rejected plaintiffs’ argument that, because language of Subsec. mandates that all changes to a home improvement contract must be signed by both owner and contractor in order to be valid and enforceable, arbitration award based on five change orders that were not signed by owner were a manifest disregard of the law. 279 C. 300. Subsec. was not intended to supersede established principles of contract damages and allow a homeowner affirmatively to recover damages to which he would not otherwise be entitled. 290 C. 1. In an action brought by a homeowner against a home improvement contractor for breach of contract, Subsec. does not preclude the damages award from being reduced by an amount equal to the unpaid balance remaining on the contract. Id.

Cited. 18 CA 463; 31 CA 682; Id., 294; 45 CA 586. Because the contract in this case consists of two separate documents, the documents read together constitute a contract that satisfies section’s requirements. 69 CA 136. Homeowner not responsible for contractor’s failure to comply with the act, including contractor’s failure to have homeowner sign contract before proceeding with work, failure to give homeowner notice of cancellation rights before beginning work, failure to include contractor’s address, and failure to document changes from original plan in writing; the fact that contract was not signed by either party was not evidence that plaintiff waived compliance with the act or that plaintiff acted in bad faith. 121 CA 105. Failure of homeowner’s contract with general contractor to comply with requirements of Subsec. does not bar subcontractor’s right to recover against homeowner under mechanic’s lien statute. 136 CA 184.

Complete absence of a written contract that complies with Home Improvement Act, or at the very least a written and signed memorialization of changes in the terms and conditions of the original contract, as required by Subsec., cannot be deemed “minor and highly technical” deviation from the act. 48 CS 248.

Subsec. (f):

If court determines that requirements of Subsec. are met, it may award damages under a theory of unjust enrichment even if all requirements of Home Improvement Act are not met. 103 CA 566.



Section 20-429a - Certain solicitation practices prohibited.

No contractor or salesman shall solicit or otherwise endeavor to procure home improvement work or a home improvement contract from an owner by notifying the owner that a contractor will commence home improvement work unless the owner instructs the contractor not to commence such work by a date determined by the contractor.

(P.A. 86-94, S. 2; P.A. 88-269, S. 10.)

History: P.A. 88-269 made technical changes, deleting specific references to Sec. 20-419.



Section 20-430 - Commissioner to adopt regulations.

The commissioner shall adopt regulations in accordance with chapter 54 to carry out the provisions of this chapter.

(P.A. 79-606, S. 13, 14.)



Section 20-431 - (Formerly Sec. 20-425). Appeals.

Any person aggrieved by an order or decision of the commissioner under this chapter may appeal therefrom in accordance with the provisions of section 4-183.

(P.A. 79-606, S. 8, 14; P.A. 86-403, S. 96, 132.)

History: P.A. 86-403 made technical changes; Sec. 20-425 transferred to Sec. 20-431 in 1987.



Section 20-432 - Home Improvement Guaranty Fund.

(a) The commissioner shall establish and maintain the Home Improvement Guaranty Fund.

(b) Each salesman who receives a certificate pursuant to this chapter shall pay a fee of forty dollars annually. Each contractor who receives a certificate pursuant to this chapter shall pay a fee of one hundred dollars annually to the guaranty fund. Said fee shall be payable with the fee for an application for a certificate or renewal thereof. The annual fee for a contractor who receives a certificate of registration as a home improvement contractor acting solely as the contractor of record for a corporation, shall be waived, provided the contractor of record shall use such registration for the sole purpose of directing, supervising or performing home improvements for such corporation.

(c) Payments received under subsection (b) of this section shall be credited to the guaranty fund until the balance in such fund equals seven hundred fifty thousand dollars. Annually, if such fund has an excess, the first four hundred thousand dollars of the excess shall be deposited into the consumer protection enforcement account established in section 21a-8a. Any excess thereafter shall be deposited in the General Fund. Any money in the guaranty fund may be invested or reinvested in the same manner as funds of the state employees retirement system, and the interest arising from such investments shall be credited to the guaranty fund.

(d) Whenever an owner obtains a court judgment against any contractor holding a certificate or who has held a certificate under this chapter within the past two years of the effective date of entering into the contract with the owner, for loss or damages sustained by reason of performance of or offering to perform a home improvement within this state by a contractor holding a certificate under this chapter, such owner may, upon the final determination of, or expiration of time for, appeal in connection with any such judgment, apply to the commissioner for an order directing payment out of said guaranty fund of the amount unpaid upon the judgment for actual damages and costs taxed by the court against the contractor, exclusive of punitive damages. The application shall be made on forms provided by the commissioner and shall be accompanied by a copy of the court judgment obtained against the contractor together with a notarized affidavit, signed and sworn to by the owner, affirming that: (1) He has complied with all the requirements of this subsection; (2) he has obtained a judgment stating the amount thereof and the amount owing thereon at the date of application; and (3) he has caused to be issued a writ of execution upon said judgment, and the officer executing the same has made a return showing that no bank accounts or personal property of the contractor liable to be levied upon in satisfaction of the judgment could be found, or that the amount realized on the sale of them or of such of them as were found, under the execution, was insufficient to satisfy the actual damage portion of the judgment or stating the amount realized and the balance remaining due on the judgment after application thereon of the amount realized, except that the requirements of this subdivision shall not apply to a judgment obtained by the owner in small claims court. A true and attested copy of said executing officer’s return, when required, shall be attached to such application and affidavit. No application for an order directing payment out of the guaranty fund shall be made later than two years from the final determination of, or expiration time for, appeal of said court judgment.

(e) Upon receipt of said application together with said copy of the court judgment, notarized affidavit and true and attested copy of the executing officer’s return, the commissioner or his designee shall inspect such documents for their veracity and upon a determination that such documents are complete and authentic, and a determination that the owner has not been paid, the commissioner shall order payment out of the guaranty fund of the amount unpaid upon the judgment for actual damages and costs taxed by the court against the contractor, exclusive of punitive damages.

(f) Whenever an owner is awarded an order of restitution against any contractor for loss or damages sustained by reason of performance of or offering to perform a home improvement in this state by a contractor holding a certificate or who has held a certificate under this chapter within the past two years of the date of entering into the contract with the owner, in a proceeding brought by the commissioner pursuant to this section or subsection (d) of section 42-110d, or in a proceeding brought by the Attorney General pursuant to subsection (a) of section 42-110m or subsection (d) of section 42-110d, or a criminal proceeding pursuant to section 20-427, such owner may, upon the final determination of, or expiration of time for, appeal in connection with any such order of restitution, apply to the commissioner for an order directing payment out of said guaranty fund of the amount unpaid upon the order of restitution. The commissioner may issue said order upon a determination that the owner has not been paid.

(g) Before the commissioner shall issue any order directing payment out of the guaranty fund to an owner pursuant to subsections (e) or (f) of this section, the commissioner shall first notify the contractor of the owner’s application for an order directing payment out of the guaranty fund and of the contractor’s right to a hearing to contest the disbursement in the event that the contractor has already paid the owner or is complying with a payment schedule in accordance with a court judgment. Such notice shall be given to the contractor within fifteen days of the receipt by the commissioner of the owner’s application for an order directing payment out of the guaranty fund. If the contractor requests a hearing in writing by certified mail within fifteen days of receipt of the notice from the commissioner, the commissioner shall grant such request and shall conduct a hearing in accordance with the provisions of chapter 54. If the commissioner receives no written request by certified mail from the contractor for a hearing within fifteen days of the contractor’s receipt of such notice, the commissioner shall determine that the owner has not been paid, and the commissioner shall issue an order directing payment out of the guaranty fund for the amount unpaid upon the judgment for actual damages and costs taxed by the court against the contractor, exclusive of punitive damages, or for the amount unpaid upon the order of restitution.

(h) The commissioner or his designee may proceed against any contractor holding a certificate or who has held a certificate under this chapter within the past two years of the effective date of entering into the contract with the owner, for an order of restitution arising from loss or damages sustained by any person by reason of such contractor’s performance of or offering to perform a home improvement in this state. Any such proceeding shall be held in accordance with the provisions of chapter 54. In the course of such proceeding, the commissioner or his designee shall decide whether to exercise his powers pursuant to section 20-426; whether to order restitution arising from loss or damages sustained by any person by reason of such contractor’s performance or offering to perform a home improvement in this state; and whether to order payment out of the guaranty fund. Notwithstanding the provisions of chapter 54, the decision of the commissioner or his designee shall be final with respect to any proceeding to order payment out of the guaranty fund and the commissioner and his designee are exempted from the requirements of chapter 54 as they relate to appeal from any such decision. The commissioner or his designee may hear complaints of all owners submitting claims against a single contractor in one proceeding.

(i) No application for an order directing payment out of the guaranty fund shall be made later than two years from the final determination of, or expiration of time for, appeal in connection with any judgment or order of restitution.

(j) Whenever the owner satisfies the commissioner or his designee that it is not practicable to comply with the requirements of subdivision (3) of subsection (d) of this section and that the owner has taken all reasonable steps to collect the amount of the judgment or the unsatisfied part thereof and has been unable to collect the same, the commissioner or his designee may in his discretion dispense with the necessity for complying with such requirement.

(k) In order to preserve the integrity of the guaranty fund, the commissioner, in the commissioner’s sole discretion, may order payment out of said fund of an amount less than the actual loss or damages incurred by the owner or less than the order of restitution awarded by the commissioner or the Superior Court. In no event shall any payment out of said guaranty fund be in excess of fifteen thousand dollars for any single claim by an owner.

(l) If the money deposited in the guaranty fund is insufficient to satisfy any duly authorized claim or portion thereof, the commissioner shall, when sufficient money has been deposited in the fund, satisfy such unpaid claims or portions thereof, in the order that such claims or portions thereof were originally determined.

(m) When the commissioner has caused any sum to be paid from the guaranty fund to an owner, the commissioner shall be subrogated to all of the rights of the owner up to the amount paid plus reasonable interest, and prior to receipt of any payment from the guaranty fund, the owner shall assign all of this right, title and interest in the claim up to such amount to the commissioner, and any amount and interest recovered by the commissioner on the claim shall be deposited to the guaranty fund.

(n) If the commissioner orders the payment of any amount as a result of a claim against a contractor, the commissioner shall determine if the contractor is possessed of assets liable to be sold or applied in satisfaction of the claim on the guaranty fund. If the commissioner discovers any such assets, he may request that the Attorney General take any action necessary for the reimbursement of the guaranty fund.

(o) If the commissioner orders the payment of an amount as a result of a claim against a contractor, the commissioner may, after notice and hearing in accordance with the provisions of chapter 54, revoke the certificate of the contractor and the contractor shall not be eligible to receive a new or renewed certificate until he has repaid such amount in full, plus interest from the time said payment is made from the guaranty fund, at a rate to be in accordance with section 37-3b, except that the commissioner may, in his sole discretion, permit a contractor to receive a new or renewed certificate after that contractor has entered into an agreement with the commissioner whereby the contractor agrees to repay the guaranty fund in full in the form of periodic payments over a set period of time. Any such agreement shall include a provision providing for the summary suspension of any and all certificates held by the contractor if payment is not made in accordance with the terms of the agreement.

(P.A. 88-269, S. 11; P.A. 89-251, S. 150, 203; P.A. 90-233, S. 2; 90-321, S. 5; P.A. 91-325, S. 2; P.A. 94-68, S. 3; P.A. 96-117, S. 3; P.A. 97-129; P.A. 99-74, S. 1, 3; P.A. 04-257, S. 105; P.A. 10-9, S. 6; P.A. 13-196, S. 12, 25.)

History: P.A. 89-251 amended Subsec. (b) to increase the fee for renewal of a salesman’s certificate from $20 to $40 and increased the fee for renewal of a contractor’s certificate from $50 to $150; P.A. 90-233 amended Subsec. (d) to delete former exclusion of attorney’s fees from consideration as part of judgment amount and amended Subsec. (l) to raise maximum payment from guaranty fund from $5,000 to $10,000; P.A. 90-321 amended section to allow claims to be made against fund when contractor held a certificate within the past two years; P.A. 91-325 amended Subsec. (d) by providing for the submission of bona fide documentation to replace the hearing procedure as a means for a homeowner to be reimbursed from the fund, inserted new Subsec. (e), redesignating former Subsec. (e) as Subsec. (f) and expanding the types of proceedings in which a homeowner could recover and specifying that commissioner could only issue an order of disbursement from the fund upon a determination that the owner has not been paid, added new Subsec. (g) requiring notice to the contractor before any disbursement is made from the fund in the event that the contractor has already paid the homeowner, redesignated former Subsec. (f) as Subsec. (h) and amended it to provide that a designee of commissioner could proceed against a contractor and decide whether to exercise the powers under Sec. 20-426, order restitution and whether to order payment out of the guaranty fund, redesignated Subsec. (g) as Subsec. (i) and amended it to expand the period during which an application for disbursement from the fund could be made from one year to two years from the final determination of, or expiration of time for, appeal in connection with any judgment or order of restitution, deleted former Subsecs. (h) and (i) re hearing procedure, made technical changes in Subsec. (j), deleted former Subsec. (k), relettering remaining Subsecs. accordingly, and amended Subsec. (o), formerly (p), to permit commissioner to exercise discretion as to whether to renew a certificate if the contractor had entered an agreement with commissioner whereby payment would be made in periodic payments over a set period of time; P.A. 94-68 amended Subsec. (c) to require deposit of certain surplus moneys in the Consumer Enforcement Protection Fund, replaced “personal property” with “bank accounts” in Subsec. (d)(3), provided for the revocation of a contractor’s certificate in Subsec. (o) and made technical corrections; P.A. 96-117 amended Subsec. (b) to waive the annual fee for a contractor of record; P.A. 97-129 amended Subsec. (c) to increase the amount deposited into the Consumer Protection Enforcement Fund from $150,000 to $400,000, and amended Subsec. (d) to provide that Subdiv. (3) requirements shall not apply to judgments obtained by owner in small claims court; P.A. 99-74 made gender neutral change and increased maximum allowable payment from guaranty fund from $10,000 to $15,000 for a single claim, effective May 27, 1999; P.A. 04-257 made a technical change in Subsec. (c), effective June 14, 2004; P.A. 10-9 deleted provisions re certified copy of court judgment in Subsecs. (d) and (e), effective May 5, 2010; P.A. 13-196 amended Subsec. (d)(3) by changing “real property” to “personal property” and amended Subsec. (g) by adding provision re contractor’s right to hearing to contest disbursement in the event contractor is complying with payment schedule in accordance with a court judgment, effective June 21, 2013.






Chapter 400l - Shorthand Reporters

Section 20-650 - Definitions.

As used in sections 20-650 to 20-656, inclusive, unless the context otherwise requires:

(1) “Board” means the State Board of Examiners of Shorthand Reporters appointed under the provisions of section 20-651;

(2) “Licensed shorthand reporter” means any person who holds a license to practice shorthand reporting in this state under the authority of sections 20-650 to 20-656, inclusive; and

(3) “Shorthand reporting” means making a verbatim record of the spoken word by the use of written symbols, either manually or by the use of a stenotype machine or computer aided stenotype transcription machine, for the purpose of reporting arbitration proceedings, administrative hearings, depositions, or other proceedings or matters for the use of the courts of this state.

(P.A. 97-166, S. 1.)

See Sec. 51-74 re definitions of “shorthand notes”, “stenographic notes” and “official notes”.



Section 20-651 - State Board of Examiners of Shorthand Reporters.

(a) There is established within the Department of Consumer Protection the State Board of Examiners of Shorthand Reporters. The board shall be composed of six members as follows: (1) One attorney admitted to practice law in this state and in good standing to be appointed by the Governor from a list submitted by the Executive Board of the Connecticut Bar Association; (2) two members of the public to be appointed by the Governor; and (3) three shorthand reporters to be appointed by the Governor from a list submitted by the Connecticut Court Reporters Association, provided, all persons appointed under this subdivision after the expiration of the terms of the initial members selected shall be licensed shorthand reporters.

(b) Notwithstanding the provisions of subsection (c) of section 4-9a, the members of the board shall hold office for staggered terms. The initial members selected shall serve as follows: (1) The attorney appointed from the list submitted by the Executive Board of the Connecticut Bar Association shall hold office for one year; (2) each public member shall hold office for three years; and (3) one shorthand reporter shall hold office for one year and the other two shorthand reporters shall hold office for two years, as designated by the Governor. Following the expiration of such initial terms, each subsequent appointee shall hold office for a term of three years. Any vacancy shall be filled by the appointing authority for the unexpired portion of the term of the member replaced. Notwithstanding the provisions of subsection (a) of section 4-9a, the board shall elect one member as chairperson and one member as secretary. The board shall keep a true and complete record of all proceedings.

(c) The board shall supervise the examination, licensing and conduct of licensed shorthand reporters engaged in reporting proceedings or matters for the use of the courts of this state. In the event of a conflict between the provisions of sections 20-650 to 20-656, inclusive, or any regulation adopted pursuant to subsection (d) of section 20-654, and the provisions of chapter 874, the provisions of chapter 874 shall govern.

(P.A. 97-166, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-652 - License required for use of title and practice of shorthand reporting. Exception.

On and after January 1, 1999, no person shall use the title “shorthand reporter”, “court reporter” or similar designation, or display or use any words, letters, figures, title, advertisement or other device to indicate that such person is a shorthand reporter, or engage in the practice of shorthand reporting for compensation in this state, unless such person is licensed in accordance with the provisions of sections 20-650 to 20-656, inclusive, except as provided in section 20-655.

(P.A. 97-166, S. 3.)



Section 20-653 - Application for licensure. Fees.

(a) Any person seeking a license under the provisions of sections 20-650 to 20-656, inclusive, shall apply to the board in writing on a form provided by the board. Such application shall include the applicant’s name, residence address, business address and such other information as the Commissioner of Consumer Protection may require by regulation adopted in accordance with chapter 54 upon the recommendation of the board.

(b) Each application for a license under the provisions of sections 20-650 to 20-656, inclusive, shall be accompanied by a nonrefundable application fee of one hundred dollars and a license fee of one hundred ninety dollars. The fee for the renewal of any license issued under the provisions of sections 20-650 to 20-656, inclusive, shall be one hundred ninety dollars.

(P.A. 97-166, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 274.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase fees.



Section 20-654 - Examination. Licenses. Renewal. Continuing education. Regulations. Reinstatement.

(a) No person shall receive a license under the provisions of sections 20-650 to 20-656, inclusive, until such person has passed an examination which shall be substantially similar to the examination of the National Court Reporters Association, or has submitted evidence satisfactory to the board that such person is a Registered Professional Reporter of the National Court Reporters Association or its equivalent.

(b) If the applicant satisfies the requirements of this section, upon payment of the fee required by section 20-653, the board shall authorize the Department of Consumer Protection to issue a license to the applicant, showing that the person named in such license is entitled to engage in the practice of shorthand reporting in this state in accordance with the provisions of sections 20-650 to 20-656, inclusive. Notwithstanding the provisions of subsection (b) of section 21a-10, any such license shall be valid for a period of three years.

(c) Any license issued under the provisions of sections 20-650 to 20-656, inclusive, upon payment of the fee required by section 20-653, may be renewed for a period of three years. As a condition of any such renewal, the licensee shall furnish evidence satisfactory to the board that the licensee has completed not less than thirty continuing education credits since receipt of the initial license or the previous license renewal. The Commissioner of Consumer Protection shall, by regulation adopted in accordance with chapter 54 and upon the recommendation of the board, establish requirements for (1) the continuing education of licensed shorthand reporters; (2) the form and content of the examination shorthand reporters are required to pass to satisfy the licensure requirements set forth in subsection (a) of this section; and (3) such other matters as the commissioner deems necessary to carry out the purposes of this chapter.

(d) A licensee who has failed to renew such license for a period of over two years from the date of expiration of such license shall have it reinstated only upon complying with the examination requirements of this section.

(e) Notwithstanding the provision of subsection (d) of this section, upon application and fee, the board may, at its discretion, reinstate a lapsed license without examination, provided such application for reinstatement is accompanied by a notarized letter and supporting documentation attesting to the applicant’s related experience in the field of shorthand reporting or similar work practice satisfactory to the board from the time he or she had let such license lapse. Such applicant, upon approval by the board, shall pay all back license and late fees.

(P.A. 97-166, S. 5; P.A. 99-194, S. 2; P.A. 02-82, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 13-196, S. 19.)

History: P.A. 99-194 amended Subsec. (c) to require commissioner to adopt regulations re form and content of shorthand reporter examination in new Subdiv. (2) and re any other matter commissioner deems necessary in new Subdiv. (3); P.A. 02-82 amended Subsec. (a) by deleting examination waiver provision re persons actively engaged in practice of shorthand reporting in this state before October 1, 1997; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-196 made a technical change in Subsec. (c)(2) and added Subsecs. (d) and (e) re failure to renew license for period of over 2 years and board reinstatement of license without examination, effective June 21, 2013.



Section 20-655 - Exemptions.

The provisions of sections 20-650 to 20-656, inclusive, do not apply to: (1) Any person who is employed by this state as a court reporter or shorthand reporter, whether compensated on a salary or a per diem basis, but only to the extent such person performs such court reporting or shorthand reporting in the course of such person’s employment with the state; and (2) any person who is employed by the United States as a court reporter for the federal courts located in this state.

(P.A. 97-166, S. 6; P.A. 99-194, S. 3.)

History: P.A. 99-194 expanded exemption to include shorthand reporters employed with the state and added provision limiting exemption to the extent the person performs court reporting or shorthand reporting in the course of employment with the state.



Section 20-656 - Suspension or revocation of license. Reinstatement. Display of license number. Civil penalty.

(a) The board, after a hearing conducted in accordance with chapter 54 and regulations adopted pursuant to subsection (a) of section 21a-9, may suspend or revoke the license of a shorthand reporter if the holder of such license: (1) Has been convicted of a felony, subject to the provisions of section 46a-80, or (2) has been found by the board to have: (A) Knowingly made a false, misleading or deceptive representation relating to his or her work as a shorthand reporter, or (B) violated any regulation adopted pursuant to this chapter.

(b) Any person who has had a license suspended or revoked pursuant to subsection (a) of this section may reapply to the board for reinstatement of such person’s license immediately after the license suspension period has elapsed or not earlier than ninety days after the license has been revoked.

(c) In addition to any action that may be taken by the board pursuant to subsection (a) of this section or subsection (c) of section 21a-9, the board may suspend or revoke the license of a shorthand reporter under subdivision (7) of section 21a-7 for:

(1) Failing to deliver a transcript to a client or a court in a timely manner;

(2) Producing an incomplete transcript, except upon the order of a court, agreement of the parties or request of a party;

(3) Failing to charge all parties or their attorneys the same rate for like services performed in a proceeding, including any charge for a copy of the transcript;

(4) Failing to notify all parties or their attorneys of a request for all or part of a transcript in sufficient time for copies to be prepared and delivered to such parties or attorneys simultaneously with the delivery of the original request;

(5) (A) Giving, directly or indirectly, any gift, incentive, reward or other thing of value to an attorney, the attorney’s clients, or the representatives or agents of such attorney or clients, or (B) directly or indirectly benefiting from or being employed as a result of any gift, incentive, reward or other thing of value given by any person to an attorney, the attorney’s clients, or the representatives or agents of such attorney or clients;

(6) The reporting of any proceeding where the licensed shorthand reporter is a relative of a party to the proceeding or an attorney representing a party to the proceeding within the second degree by affinity or consanguinity;

(7) The reporting of any proceeding where the licensed shorthand reporter has a financial interest in the proceeding or is associated with a firm which has a financial interest in the proceeding; or

(8) Producing a materially inaccurate transcript.

(d) A shorthand reporter licensed pursuant to this chapter shall display his or her shorthand reporter license number on any business card, stationery, transcript, advertisement or other document used by such reporter and pertaining to his or her practice of shorthand reporting.

(e) The board may, after a hearing conducted in accordance with chapter 54 and regulations adopted pursuant to subsection (a) of section 21a-9, impose a civil penalty of not more than one thousand dollars on any person who violates any provision of this chapter or any regulation adopted pursuant to this chapter or impose such civil penalty on any person who wilfully employs or supplies for employment or as an independent contractor a person who engages in the practice of shorthand reporting in this state in violation of section 20-652.

(P.A. 97-166, S. 7; P.A. 08-81, S. 1.)

History: P.A. 08-81 added Subsec. (a) re conditions for revocation or suspension of license by board, added Subsec. (b) re reapplication for license reinstatement, designated existing provisions as Subsec. (c) and amended same to add reference to Subsec. (a) and add Subdiv. (8) re producing a materially inaccurate transcript, added Subsec. (d) re license number display and added Subsec. (e) re civil penalty.






Chapter 400a - Asbestos Contractors and Asbestos Consultants

Section 20-435 - Asbestos contractors. Licenses. Fee. Renewal.

On and after one year following the effective date of regulations adopted pursuant to section 20-440, no person shall provide services as an asbestos contractor in this state without a license issued by the commissioner. Applications for such license shall be made to the department on forms provided by it, shall be accompanied by a fee of six hundred twenty-five dollars and shall contain such information regarding the applicant’s qualifications as the department may require in regulations adopted pursuant to section 20-440, including, but not limited to, demonstrating that all employees have passed a training course approved by the department and have been issued a certificate by the department. The department shall approve the technical, equipment and personnel resources of each applicant. No person shall be issued a license to act as an asbestos contractor unless he obtains such approval. The commissioner may issue a license under this section to any person who is licensed in another state under a law which provides standards which are equal to or higher than those of Connecticut and is not subject to any unresolved complaints or pending disciplinary actions. Licenses issued pursuant to this section shall be renewed annually in accordance with the provisions of section 19a-88 upon payment of a fee of six hundred twenty-five dollars.

(P.A. 87-537, S. 3, 13; June Sp. Sess. P.A. 91-12, S. 28, 55; P.A. 95-196, S. 6; June Sp. Sess. P.A. 09-3, S. 260.)

History: June Sp. Sess. P.A. 91-12 increased fee for license renewal from $250 to $500; P.A. 95-196 required that employees have been issued a certificate by the department; June Sp. Sess. P.A. 09-3 increased fees from $500 to $625.

See Sec. 19a-332 for applicable definitions.

See Sec. 52-577a for statute of limitations on claims based on exposure to asbestos.



Section 20-436 - Asbestos consultants. Licenses. Fee. Renewal.

(a) On and after one year following the effective date of regulations adopted pursuant to section 20-440, no person shall act as an asbestos consultant in this state without a license issued by the commissioner. Applications for such license shall be made to the department on forms provided by it, and shall be accompanied by a fee of two hundred fifty dollars, and shall contain such information regarding the applicant’s qualifications and experience in asbestos-related consultations as the department may require in regulations adopted pursuant to section 20-440. Except as provided in this section, no person shall be licensed as an asbestos consultant unless he completes a training course approved by the department, passes an examination prescribed by the department, receives a certificate issued by the department and satisfies employment experience and educational requirements established by the commissioner pursuant to section 20-441.

(b) The commissioner may issue a license under this section without examination to any person who is licensed in another state under a law which provides standards equal to or higher than those of Connecticut and is not subject to any unresolved complaints or pending disciplinary actions. Licenses issued pursuant to this section shall be renewed annually in accordance with the provisions of section 19a-88 upon payment of a fee of two hundred fifty dollars.

(c) Notwithstanding the provisions of subsection (a) of this section, a person who between July 1, 1985, and November 1, 1994, has been employed for a minimum of two years as an asbestos consultant may be licensed as an asbestos consultant without the educational requirements established pursuant to subsection (a) of this section.

(P.A. 87-537, S. 4, 13; June Sp. Sess. P.A. 91-12, S. 29, 55; P.A. 95-196, S. 7; 95-271, S. 33; June Sp. Sess. P.A. 09-3, S. 261.)

History: June Sp. Sess. P.A. 91-12 increased fee for license renewal from $100 to $200; P.A. 95-196 divided former Subsec. (a) into Subsecs. (a) and (b), relettering former Subsec. (b) as (c), amended Subsec. (a) by requiring a certificate issued by the department and Subsecs. (a) and (c) by requiring specified education requirements in lieu of requirements established by the commissioner and further amended Subsec. (c) by deleting “one year following the effective date of regulations adopted pursuant to section 20-440” and substituting “November 1, 1994”, which was the effective date of the regulations; P.A. 95-271 also amended Subsec. (b) (relettered by P.A. 95-196 as Subsec. (c)) by deleting “one year following the effective date of regulations adopted pursuant to section 20-440” and substituted “November 1, 1994”, which was the effective date of the regulations; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) to increase fees from $200 to $250.

See Sec. 19a-332 for applicable definitions.

See Sec. 52-577a for statute of limitations on claims based on exposure to asbestos.



Section 20-437 - Asbestos abatement workers. Certificate. Fee. Renewal.

On and after one year following the effective date of regulations adopted pursuant to section 20-440, no person shall be employed as an asbestos abatement worker unless such worker has completed a training program on asbestos hazards and abatement procedures approved by the department and has been issued a certificate by the department. Applications for such certificate shall be made to the department on forms provided by the department and shall contain such information regarding the applicant’s qualifications as may be required in regulations adopted pursuant to section 20-440, and shall be accompanied by a fee of fifty dollars. The department may issue a certificate under this section to any person who is licensed or certified in another state under a law which provides standards which are equal to or higher than those of this state, provided such person is not subject to any unresolved complaints or pending disciplinary actions. Certificates issued pursuant to this section shall be renewed annually in accordance with the provisions of section 19a-88 upon payment of a fee of fifty dollars.

(P.A. 87-537, S. 5, 13; P.A. 95-196, S. 8; P.A. 03-87, S. 1; June Sp. Sess. P.A. 09-3, S. 262.)

History: P.A. 95-196 required a certificate issued by the department; P.A. 03-87 made a technical change, required applications for certificate to be on forms provided by the department and accompanied by $25 fee, authorized department to issue certificates to persons licensed or certified in another state, and made certificates renewable annually upon payment of $25 fee; June Sp. Sess. P.A. 09-3 increased fees from $25 to $50.

See Sec. 19a-332 for applicable definitions.

See Sec. 52-577a for statute of limitations on claims based on exposure to asbestos.



Section 20-438 - Asbestos abatement site supervisor. Certificate. Fee. Renewal.

On and after one year following the effective date of regulations adopted pursuant to section 20-440, no person shall be employed as an asbestos abatement site supervisor unless such worker has completed a training program on the supervision of asbestos abatement approved by the department and has been issued a certificate by the department. Applications for such certificate shall be made to the department on forms provided by the department and shall contain such information regarding the applicant’s qualifications as may be required in regulations adopted pursuant to section 20-440, and shall be accompanied by a fee of one hundred dollars. The department may issue a certificate under this section to any person who is licensed or certified in another state under a law which provides standards which are equal to or higher than those of the state of Connecticut, provided such person is not subject to any unresolved complaints or pending disciplinary actions. Certificates issued pursuant to this section shall be renewed annually in accordance with the provisions of section 19a-88 upon payment of a fee of one hundred dollars.

(P.A. 87-537, S. 6, 13; P.A. 95-196, S. 9; P.A. 03-87, S. 2; Sept. Sp. Sess. P.A. 09-8, S. 24.)

History: P.A. 95-196 required a certificate issued by the department; P.A. 03-87 made a technical change, required applications for certificate to be on forms provided by the department and accompanied by $50 fee, authorized department to issue certificates to persons licensed or certified in another state and made certificates renewable annually upon payment of $50 fee; Sept. Sp. Sess. P.A. 09-8 increased fees from $50 to $100, effective October 5, 2009, and applicable to the renewal of a license that expires on or after October 1, 2009.

See Sec. 19a-332 for applicable definitions.

See Sec. 52-577a for statute of limitations on claims based on exposure to asbestos.



Section 20-439 - Training programs. Approval. Fees. Periodic reviews.

On and after the effective date of regulations adopted pursuant to section 20-440, asbestos abatement or asbestos consultation training programs serving to qualify asbestos abatement workers and asbestos abatement site supervisors for certification and asbestos consultants for certification shall be approved by the department. The department shall approve a training program upon determination that such program complies with such requirements as may be established in regulations adopted pursuant to section 20-440. Each application or reapplication for approval of a training program shall be accompanied by a fee of five hundred dollars. Each application for approval or reapproval of a refresher training program as required by section 20-441 shall be accompanied by a fee of two hundred fifty dollars. Each person offering an asbestos abatement or asbestos consultation training program shall furnish the department with a list of the persons who have successfully completed the course within thirty days of such completion. The department shall conduct periodic reviews of approved training courses and may revoke approval at any time it determines that the course fails to meet the requirements established in such regulations.

(P.A. 87-537, S. 7, 13; P.A. 95-196, S. 10; P.A. 03-87, S. 3.)

History: P.A. 95-196 changed references to employment and licensure to certification; P.A. 03-87 required applications or reapplications for training program approval to be accompanied by $500 fee and applications for refresher training program approval or reapproval to be accompanied by $250 fee.

See Sec. 19a-332 for applicable definitions.

See Sec. 52-577a for statute of limitations on claims based on exposure to asbestos.



Section 20-440 - Regulations.

(a) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to administer the provisions of subsection (c) of section 19a-14, sections 19a-332 and 20-435 to 20-441, inclusive. Such regulations shall include, but not be limited to, the following: (1) Passing scores for licensure examination of asbestos consultants; (2) standards for the licensing of asbestos contractors; (3) standards for approval of training programs of asbestos abatement and asbestos consultation services under section 20-439, including standards for successful completion of such programs; (4) standards and procedures for suspension and revocation of certification of asbestos consultants, asbestos abatement workers and asbestos abatement supervisors; and (5) standards and procedures for suspension and withdrawal of approval of training programs.

(b) The regulations required under subsection (a) of this section shall be revised, as necessary, to ensure that such regulations meet or exceed the requirements of the United States Environmental Protection Agency’s model accreditation plan in accordance with federal regulations, as from time to time amended.

(P.A. 87-537, S. 8, 13; P.A. 95-196, S. 11.)

History: P.A. 95-196 added Subdivs. (4) and (5) re suspension and revocation of certification and suspension and withdrawal of approval of training programs and added Subsec. (b) re revision of regulations to meet federal requirements.

See Sec. 19a-332 for applicable definitions.

See Sec. 52-577a for statute of limitations on claims based on exposure to asbestos.



Section 20-441 - Regulations. Retraining.

The commissioner may adopt regulations in accordance with the provisions of chapter 54 to provide for the periodic retraining of asbestos abatement site supervisors, asbestos abatement workers and asbestos consultants, and for the specification of closely related environmental science degrees.

(P.A. 87-537, S. 9, 13; P.A. 95-196, S. 12.)

History: P.A. 95-196 added reference to asbestos consultants.

See Sec. 19a-332 for applicable definitions.

See Sec. 52-577a for statute of limitations on claims based on exposure to asbestos.



Section 20-442 - Labor Department employees. Exemption.

Employees of the Connecticut Labor Department performing their duties in accordance with chapter 571 and federal employees of the Occupational Safety and Health Administration performing their duties in accordance with the federal Occupational Safety and Health Act are exempt from the requirements of sections 19a-332d, 19a-332e and 20-435 to 20-441, inclusive.

(P.A. 87-537, S. 11, 13; P.A. 95-196, S. 13.)

History: P.A. 95-196 added Sec. 19a-332e to the list of exemptions (Revisor’s note: A reference to “Department of Labor” was changed editorially by the Revisors to “Labor Department” for consistency with customary statutory usage).

See Sec. 19a-332 for applicable definitions.

See Sec. 52-577a for statute of limitations on claims based on exposure to asbestos.






Chapter 400b - Community Association Managers

Section 20-450 - Definitions.

As used in sections 20-450 to 20-462, inclusive, unless the context otherwise requires:

(1) “Association” means (A) an association, as defined in section 47-202, and an association of unit owners, as defined in section 47-68a and in section 47-68 of the general statutes, revision of 1958, revised to January 1, 1975, and (B) the mandatory owners organization of any common interest community, as defined in section 47-202, which community was not created under chapter 825 or 828 or under chapter 825 of the general statutes, revision of 1958, revised to January 1, 1975. “Association” does not include an association of a common interest community which contains only units restricted to nonresidential use;

(2) “Community association manager” means a person who provides association management services, and includes any partner, director, officer, employee or agent of such person who directly provides association management services on behalf of such person;

(3) “Association management services” means services provided to an association for remuneration, including one or more of the following: (A) Collecting, controlling or disbursing funds of the association or having the authority to do so; (B) preparing budgets or other financial documents for the association; (C) assisting in the conduct of or conducting association meetings; (D) advising or assisting the association in obtaining insurance; (E) coordinating or supervising the overall operations of the association; and (F) advising the association on the overall operations of the association. Any person licensed in this state under any provision of the general statutes or rules of court who provides the services for which such person is licensed to an association for remuneration shall not be deemed to be providing association management services. Any director, officer or other member of an association who provides services specified in this subdivision to the association of which he or she is a member shall not be deemed to be providing association management services unless such director, officer or other member owns or controls more than two-thirds but less than all of the votes in such association;

(4) “Commission” means the Connecticut Real Estate Commission appointed under the provisions of section 20-311a;

(5) “Department” means the Department of Consumer Protection; and

(6) “Person” means an individual, partnership, corporation, limited liability company or other legal entity.

(P.A. 90-306, S. 2, 15; P.A. 91-341, S. 1, 19; P.A. 95-79, S. 69, 189; P.A. 98-10, S. 64; 98-47; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 07-243, S. 8.)

History: P.A. 91-341 added definitions of “department” and “person”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-10 made technical changes; P.A. 98-47 redefined “association management services” by adding provisions in Subdiv. (3) re director, officer or other member owning or controlling more than two-thirds but less than all of the votes in the association; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-243 redefined “community association manager” in Subdiv. (2) to include partner, director, officer, employee or agent who directly provides association management services and made technical changes.



Section 20-451 - Registration of community association managers required.

No person shall hold himself out to be a community association manager without first obtaining a certificate of registration as provided in sections 20-450 to 20-462, inclusive.

(P.A. 90-306, S. 3, 15; P.A. 91-341, S. 2, 19.)

History: P.A. 90-306, S. 3 effective July 1, 1991; P.A. 91-341 deleted language providing that certificate of registration is obtained “from the commission”.



Section 20-452 - Application for certificate of registration. Fees.

(a) Any person seeking a certificate of registration shall apply to the department in writing, on a form provided by the department. Such application shall include the applicant’s name, residence address, business address, business telephone number, a question as to whether the applicant has been convicted of a felony in any state or jurisdiction and such other information as the department may require. On and after October 1, 2012, any person seeking an initial certificate of registration shall submit to a request by the commissioner for a state and national criminal history records check. No registration shall be issued unless the commissioner has received the results of such records check.

(b) Each application for a certificate of registration as a community association manager shall be accompanied by an application fee of sixty dollars and a registration fee of one hundred dollars. The department shall refund the registration fee if it refuses to issue a certificate of registration.

(P.A. 90-306, S. 4, 15; P.A. 91-341, S. 3, 19; P.A. 12-113, S. 1.)

History: P.A. 90-306, S. 4 effective May 1, 1991; P.A. 91-341 replaced “commission” with “department”, established a registration fee of $100 and required the department to refund the registration fee if it refuses to issue a certificate; P.A. 12-113 amended Subsec. (a) by adding provision re application to contain question as to whether applicant has been convicted of a felony in any state or jurisdiction and by adding provisions re state and national criminal history records check.



Section 20-453 - Issuance, suspension and revocation of certificate. Educational requirements. Regulations.

(a) Upon receipt of a completed application and the appropriate fees, the department, upon authorization of the commission, shall: (1) Issue and deliver to the applicant a certificate of registration; or (2) refuse to issue the certificate. The commission may suspend, revoke or refuse to issue or renew any certificate issued under sections 20-450 to 20-462, inclusive, or may place a registrant on probation or issue a letter of reprimand for any of the reasons stated in section 20-456. No application for the reinstatement of a certificate which has been revoked shall be accepted by the department within one year after the date of such revocation.

(b) Any person issued an initial certificate of registration on or after October 1, 2012, shall, not later than one year following the date of issuance of such certificate, successfully complete a nationally recognized course on community association management and pass the National Board of Certification for Community Association Managers’ Certified Manager of Community Associations examination, or a similar examination as may be prescribed by the Commissioner of Consumer Protection in regulations adopted pursuant to subsection (d) of this section.

(c) Any person who is a holder of a certificate of registration issued prior to October 1, 2012, who has held such certificate for (1) less than ten years shall, on or before October 1, 2014, successfully complete a nationally recognized course on community association management and pass the National Board of Certification for Community Association Managers’ Certified Manager of Community Associations examination, or a similar examination as may be prescribed by the Commissioner of Consumer Protection in regulations adopted pursuant to subsection (d) of this section, or (2) ten years or more shall, on or before October 1, 2014, successfully complete a nationally recognized course on community association management.

(d) The department, with the advice and assistance of the commission, shall adopt regulations, in accordance with chapter 54, concerning any examination required for certification under this chapter and the approval of schools, institutions or organizations offering courses in current practices and laws concerning community association management and the content of such courses. Such regulations shall include, but not be limited to: (1) Specifications for meeting the educational requirements prescribed in this section; and (2) exemptions from the educational requirements for reasons of health or instances of individual hardship. In adopting such regulations, the department may not disapprove a school, institution or organization that offers an examination or courses in current practices and laws concerning community association management solely because its examination or courses are offered or taught by electronic means, nor may the department disapprove an examination or course solely because it is offered or taught by electronic means.

(P.A. 90-306, S. 5, 15; P.A. 91-341, S. 4, 19; P.A. 12-113, S. 2.)

History: P.A. 90-306, S. 5 effective July 1, 1991; P.A. 91-341 provided that the issuance or refusal to issue a certificate shall be the responsibility of the department, upon authorization of the commission, rather than the responsibility of the commission, replaced “a certificate to engage in the business for which the application was made” with “a certificate of registration”, and provided that the acceptance of an application for reinstatement shall be the responsibility of the department rather than of the commission; P.A. 12-113 designated existing provisions as Subsec. (a) and added Subsec. (b) re educational requirements for persons issued an initial certificate of registration on or after October 1, 2012, Subsec. (c) re educational requirements for persons who hold a certificate of registration issued prior to October 1, 2012, and Subsec. (d) re adoption of regulations.



Section 20-454 - Hearing on denial of certificate. Subsequent application.

(a) Upon refusal to issue or renew a certificate the department shall notify the applicant of the denial and of his right to request a hearing within ten days from the date of receipt of the notice of denial.

(b) In the event the applicant requests a hearing within such ten days, the commission shall give notice of the grounds for its refusal and shall conduct a hearing concerning such refusal in accordance with the provisions of chapter 54 concerning contested cases.

(c) In the event the commission’s denial of a certificate is sustained after such hearing, an applicant may make new application not less than one year after the date on which such denial was sustained.

(P.A. 90-306, S. 6, 15; P.A. 91-341, S. 5, 19; P.A. 98-10, S. 65.)

History: P.A. 90-306, S. 6 effective July 1, 1991; P.A. 91-341 amended Subsec. (a) to replace “commission” with “department”; P.A. 98-10 made a technical change in Subsec. (b).



Section 20-455 - Enforcement powers of commission and department. Injunctions.

(a) The commission may hold hearings on any matter under the provisions of sections 20-450 to 20-462, inclusive. The commission or department may issue subpoenas, administer oaths, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record, paper or document when so ordered, upon application of the commission or department, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(b) The Attorney General, at the request of the commission or department, is authorized to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining any person from violating any provision of sections 20-450 to 20-462, inclusive.

(P.A. 90-306, S. 7, 15; P.A. 91-341, S. 6, 19.)

History: P.A. 90-306, S. 7 effective July 1, 1991; P.A. 91-341 deleted authority of commission to conduct investigations and provided that the department has the same enforcement powers as the commission.



Section 20-456 - Grounds for revocation, suspension or refusal to issue or renew certificate of registration.

(a) The commission may revoke, suspend or refuse to issue or renew any certificate of registration as a community association manager or place a registrant on probation or issue a letter of reprimand for: (1) Making any material misrepresentation; (2) making any false promise of a character likely to influence, persuade or induce; (3) failing, within a reasonable time, to account for or remit any moneys coming into his possession which belong to others; (4) conviction in a court of competent jurisdiction of this or any other state of forgery, embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud, or other like offense or offenses, provided suspension or revocation under this subdivision shall be subject to the provisions of section 46a-80; (5) commingling funds of others in an escrow or trustee account; (6) commingling funds of different associations; (7) any act or conduct which constitutes dishonest, fraudulent or improper dealings; (8) a knowing and material violation of any provision of chapter 825 or 828; or (9) a violation of any provision of sections 20-450 to 20-462, inclusive, including, but not limited to, failure to comply with the educational requirements prescribed in section 20-453, or any regulation adopted under section 20-461.

(b) The commission shall not revoke or suspend any certificate of registration except upon notice and hearing in accordance with chapter 54.

(P.A. 90-306, S. 8, 15; P.A. 91-341, S. 7, 19; P.A. 98-10, S. 66; P.A. 12-113, S. 3; P.A. 13-289, S. 1.)

History: P.A. 91-341 made no changes; P.A. 98-10 made technical changes in Subsec. (a); P.A. 12-113 amended Subsec. (a)(8) to add failure to comply with educational requirements prescribed in Sec. 20-453 as grounds for revocation, suspension or refusal to issue or renew a certificate of registration; P.A. 13-289 amended Subsec. (a) to add new Subdiv. (8) re knowing and material violation of any provision of Ch. 825 or 828 and redesignate existing Subdiv. (8) as Subdiv. (9).



Section 20-457 - Required and prohibited acts re certificate of registration. Penalties for violations. Expiration and renewal of certificate.

(a) Each person engaged in providing association management services shall (1) exhibit his certificate of registration upon request by any interested party, (2) state in any advertisement the fact that he is registered, and (3) include his registration number in any advertisement.

(b) No person shall: (1) Present or attempt to present, as his own, the certificate of another, (2) knowingly give false evidence of a material nature to the commission or department for the purpose of procuring a certificate, (3) represent himself falsely as, or impersonate, a registered community association manager, (4) use or attempt to use a certificate which has expired or which has been suspended or revoked, (5) offer to provide association management services without having a current certificate of registration under sections 20-450 to 20-462, inclusive, (6) represent in any manner that his registration constitutes an endorsement of the quality of his services or of his competency by the commission or department. In addition to any other remedy provided for in sections 20-450 to 20-462, inclusive, any person who violates any provision of this subsection shall be fined not more than five hundred dollars or imprisoned for not more than one year or be both fined and imprisoned. A violation of any of the provisions of sections 20-450 to 20-462, inclusive, shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(c) Certificates issued to community association managers shall not be transferable or assignable.

(d) All certificates issued under the provisions of sections 20-450 to 20-462, inclusive, shall expire annually on the thirty-first day of January. A holder of a certificate of registration who seeks to renew his or her certificate shall, when filing an application for renewal of the certificate, submit documentation to the department which establishes that he or she has passed any examination and completed any educational coursework, as the case may be, required for certification under this chapter. The fee for renewal of a certificate shall be two hundred dollars.

(e) A community association manager whose certificate has expired more than one month before his application for renewal is made shall have his registration restored upon payment of a fee of fifty dollars in addition to his renewal fee. Restoration of a registration shall be effective upon approval of the application for renewal by the commission.

(f) A certificate shall not be restored unless it is renewed not later than one year after its expiration.

(g) Failure to receive a notice of expiration or a renewal application shall not exempt a community association manager from the obligation to renew.

(P.A. 90-306, S. 9, 15; P.A. 91-341, S. 8, 19; June Sp. Sess. P.A. 09-3, S. 263; P.A. 12-113, S. 4.)

History: P.A. 90-306, S. 9 effective July 1, 1991; P.A. 91-341 amended Subsec. (b)(2) and (6) by adding “or department”, amended Subsec. (d) by providing that all certificates expire on the thirty-first day of January rather than in different months according to the first letter of the name of the applicant and by specifying the renewal fee is $100 rather than “the same as the fee charged for an original application”, deleted Subsec. (e) re prorated fees and relettered the remaining Subsecs. accordingly, and amended new Subsec. (e) to increase the restoration fee from $20 to $25; June Sp. Sess. P.A. 09-3 amended Subsec. (d) to increase renewal fee from $100 to $200 and amended Subsec. (e) to increase restoration fee from $25 to $50; P.A. 12-113 amended Subsec. (d) to require certificate holder who seeks to renew a certificate to submit documentation to department which establishes that he or she has successfully passed any examination and completed any coursework required for certification.



Section 20-458 - Required provisions of contract. Sale or assignment of contract. Indemnification or hold harmless clause prohibited.

(a) No contract between a person contracting to provide association management services and an association which provides for the management of the association shall be valid or enforceable unless the contract is in writing and:

(1) Provides that the person contracting to provide management services shall be registered as provided in sections 20-450 to 20-462, inclusive, and shall obtain a bond as provided in section 20-460; and

(2) Provides that the person contracting to provide management services shall not issue a check on behalf of the association or transfer moneys exceeding a specified amount determined by the association without the written approval of an officer designated by the association; and

(3) Provides that the person contracting to provide management services shall not enter into any contract binding the association exceeding a specified amount determined by the association, except in the case of an emergency, without the written approval of an officer designated by the association.

(b) No contract to provide management services shall:

(1) Be sold or assigned to another person without the approval of a majority of the executive board of the association; or

(2) Include any clause, covenant or agreement that indemnifies or holds harmless the person contracting to provide management services from or against any liability for loss or damage resulting from such person’s negligence or wilful misconduct.

(P.A. 90-306, S. 10, 15; P.A. 91-341, S. 9, 19; P.A. 11-195, S. 3.)

History: P.A. 91-341 amended Subdiv. (1) of Subsec. (a)(1) by adding provision requiring the person to “be registered as provided in sections 20-450 to 20-462, inclusive” and amended Subsec. (a)(3) by prohibiting the person from entering into a contract binding the association “exceeding a specified amount determined by the association, except in the case of an emergency”; P.A. 11-195 amended Subsec. (b) by designating existing provision re contract sale or assignment as Subdiv. (1) and adding Subdiv. (2) prohibiting hold harmless clause, covenant or agreement in contract.



Section 20-459 - Provision of services other than association management services.

(a) A community association manager may not provide services other than association management services for compensation to an association for which the community association manager also provides association management services unless: (1) Such other services are provided pursuant to a written agreement between the person providing the other services and the association; (2) the agreement discloses the relationship between the community association manager and such other person; and (3) the agreement sets out the compensation for such services or one or more rates or formulas for which the compensation can be determined based on the services actually rendered under the agreement.

(b) A community association manager may not enter into or offer to enter into any association management agreement which requires an association to obtain services other than association management services from the community association manager.

(c) Any discounts, rebates, commissions or other consideration received by a community association manager on account of any goods or services furnished to an association or a unit owner or owners shall, except where prohibited by applicable law, ordinance or regulation, be credited to the association or a unit owner or owners, as appropriate, and not retained by the community association manager.

(P.A. 90-306, S. 11, 15; P.A. 91-341, S. 10, 19.)

History: P.A. 91-341 deleted references to “an affiliate of a community association manager” and amended Subsec. (c) to add references to “a unit owner or owners”.



Section 20-460 - Fidelity bond required. Bond requirements. Payment of cost of bond.

(a) No person who provides association management services under the provisions of sections 20-450 to 20-462, inclusive, shall control, collect, have access to or disburse funds of an association unless, at all times during which the person controls, collects, has access to or disburses such funds, there is in effect, a fidelity bond complying with the provisions of this section.

(b) The fidelity bond referred to in subsection (a) of this section shall: (1) Be written by an insurance company authorized to write such bonds in this state; (2) except as provided in subsection (c) of this section, cover the maximum funds that will be in the custody of the community association manager at any time while the bond is in force, and in no event be less than the sum of three months’ assessments plus reserve funds; (3) name the association as obligee; (4) cover the community association manager and all partners, officers, employees of the manager and may cover other persons controlling, collecting, having access to or disbursing association funds as well; (5) be conditioned upon the persons covered by the bond truly and faithfully accounting for all funds received by them, under their care, custody or control, or to which they have access; (6) provide that the insurance company issuing the bond may not cancel, substantially modify or refuse to renew the bond without giving thirty days’ prior written notice to the association and the department, except in the case of a nonpayment of premiums, in which case ten days’ prior written notice shall be given; (7) contain such other provisions as the department may, by regulation, require.

(c) The fidelity bond of a person who is employed full-time by and provides association management services to an association of a common interest community, or to a master association as defined in section 47-239 exercising the powers on behalf of one or more common interest communities or for the benefit of the unit owners of one or more common interest communities, which community or communities were established prior to July 3, 1991, and have more than two thousand four hundred residential units, shall be in an amount which is not less than one-half the amount specified in subdivision (2) of subsection (b) of this section.

(d) The community association manager shall furnish a certificate of each bond required under this section, and every renewal or replacement thereof, on or before the date on which he commences providing association management services requiring a bond to any association or prior to the expiration of any prior bond furnished under this section.

(e) Unless otherwise provided for in a written agreement between the community association manager and the association pursuant to subsection (f) of this section, the cost of the bond shall be paid for by the community association manager.

(f) If, as of October 1, 1990, any community association manager is providing association management services, including the handling of funds, or has entered into an agreement to provide association management services including the handling of funds, and has no written agreement, concerning which party shall pay the cost of fidelity bonds, the cost of the bond shall be paid for in accordance with the declaration and bylaws of the association, and if the declaration and bylaws contain no such provision, the cost of the bond shall be paid one-half by the community association manager and one-half by the association unless the parties otherwise agree in writing.

(g) A separate bond shall be furnished for each association for which a community association manager provides association management services including the handling of funds.

(P.A. 90-306, S. 12, 15; P.A. 91-341, S. 11, 19.)

History: P.A. 91-341 amended Subsec. (b)(1) and (6) to replace “surety” with “insurance company”, amended Subsec. (b)(2) to add “except as provided in subsection (c) of this section”, amended Subsec. (b)(6) and (7) to replace “association management commission” with “department” and inserted a new Subsec. (c) permitting a bond in a lesser amount when the person is employed full-time by and provides association management services to certain associations, relettering the remaining Subsecs. accordingly.



Section 20-461 - Regulations.

The department, with the advice and assistance of the commission, shall adopt regulations in accordance with chapter 54 to carry out the provisions of sections 20-450 to 20-462, inclusive.

(P.A. 90-306, S. 13, 15; P.A. 91-341, S. 12, 19.)

History: P.A. 91-341 transferred regulatory power from commission to department, retaining commission in an advisory capacity.



Section 20-462 - Appeals.

Any person aggrieved by an order or decision of the commission under sections 20-450 to 20-462, inclusive, may appeal therefrom in accordance with the provisions of section 4-183.

(P.A. 90-306, S. 14, 15; P.A. 91-341, S. 13, 19.)

History: P.A. 90-306, S. 14 effective July 1, 1991; P.A. 91-341 made no changes.






Chapter 400c - Lead Abatement Consultants, Contractors and Workers

Section 20-474 - Definitions.

As used in sections 20-474 to 20-482, inclusive, subsections (e) and (f) of section 19a-88 and section 19a-111:

(1) “Abatement” means any set of measures designed to eliminate lead hazards in accordance with standards established pursuant to sections 20-474 to 20-482, inclusive, and subsections (e) and (f) of section 19a-88 and regulations adopted thereunder, including, but not limited to, the encapsulation, replacement, removal, enclosure or covering of paint, plaster, soil or other material containing toxic levels of lead and all preparation, clean-up, disposal and reoccupancy clearance testing;

(2) “Certificate” means a document issued by the department indicating successful completion of an approved training course;

(3) “Code enforcement official” means the director of health or a person authorized by him to act on his behalf, the local housing code official or a person authorized by him to act on his behalf, or an agent of the commissioner;

(4) “Commissioner” means the Commissioner of Public Health;

(5) “Department” means the Department of Public Health;

(6) “Director of health” means a municipal health director or a district director of health as defined in chapters 368e and 368f;

(7) “Dwelling” means every building or shelter used or intended for human habitation, including exterior surfaces and all common areas thereof, and the exterior of any other structure located within the same lot, even if not used for human habitation;

(8) “Dwelling unit” means a room or group of rooms within a dwelling arranged for use as a single household by one or more individuals living together who share living and sleeping facilities;

(9) “Entity” means any person, partnership, firm, association, corporation, limited liability company, sole proprietorship or any other business concern, state or local government agency or political subdivision or authority thereof, or any religious, social or union organization, whether operated for profit or otherwise;

(10) “Inspection” means an investigation to determine the presence of lead in paint, lead in other surface coverings, lead in dust, lead in soil or lead in drinking water, and the provision of a report explaining the results of the investigation;

(11) “Inspector” means an individual who performs inspections solely for the purpose of determining the presence of lead-based paint and surface coverings and lead in soil, dust and drinking water through the use of on-site testing including, but not limited to, x-ray fluorescence (XRF) analysis with portable analytical instruments, and the collection of samples for laboratory analysis and who collects information designed to assess the level of risk;

(12) “Lead abatement contractor” means any entity which contracts to perform lead hazard reduction by means of abatement including, but not limited to, the encapsulation, replacement, removal, enclosure or covering of paint, plaster, soil or other material containing toxic levels of lead;

(13) “Lead abatement supervisor” means an individual who oversees lead abatement activities;

(14) “Lead abatement worker” means an individual who performs lead abatement activities;

(15) “Lead consultant” means any person who performs lead detection, risk assessment, abatement design or related services in disciplines including inspector and planner-project designer;

(16) “Lead consultant contractor” means any entity which contracts to perform lead hazard reduction consultation work utilizing an inspector or planner-project designer;

(17) “License” means the whole or part of any department permit, approval or similar form of permission required by the general statutes and which further requires: (A) Practice of the profession by licensed persons or entities only; (B) that a person or entity demonstrate competence to practice through an examination or other means and meet certain minimum standards; and (C) enforcement of standards by the department;

(18) “Planner-project designer” means an individual who designs lead abatement and management activities;

(19) “Premises” means the area immediately surrounding a dwelling;

(20) “Refresher training course” means an annual, supplemental training course for personnel engaged in lead abatement or lead consultation services;

(21) “Training course” means an approved training course offered by a training provider for persons seeking instruction in lead abatement or lead consultation services; and

(22) “Training provider” means an entity which offers an approved training course or refresher training course in lead abatement or lead consultation services.

(P.A. 94-220, S. 1, 12; P.A. 95-79, S. 70, 189; 95-257, S. 12, 21, 58.)

History: P.A. 94-220 effective July 1, 1994; P.A. 95-79 redefined “entity” to include a limited liability company, effective May 31, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; (Revisor’s note: In 1997 in Subdiv. (6) the Revisors editorially substituted reference to “chapters 368e and 368f” for “chapters 386e and 386f” to correct a clerical error in P.A. 94-220).



Section 20-475 - Lead abatement contractors or lead consultant contractors. Licenses; fee; renewal.

On and after the effective date of regulations adopted pursuant to section 20-478, no entity shall hold itself out as a lead abatement contractor or lead consultant contractor, or to principally engage in such work in this state without a license issued by the Commissioner of Public Health. Applications for such license shall be made to the department on forms provided by it, and shall be accompanied by a fee of six hundred twenty-five dollars, and shall contain such information regarding the applicant’s qualifications as the department may require in regulations adopted pursuant to said section 20-478 including, but not limited to, demonstrating that all employees of any applicant who require certification pursuant to subsections (e) and (f) of section 19a-88, and sections 20-474 to 20-482, inclusive, are certified by the department. The department shall review the technical, equipment and personnel resources of each applicant. No person shall be issued a license to act as a lead abatement contractor or lead consultant contractor unless such person obtains such approval. The commissioner may issue a license under this section to any person who is licensed in another state under a law which provides standards which are equal to or higher than those of Connecticut and is not subject to any unresolved complaints or pending disciplinary actions. Licenses issued pursuant to this section shall be renewed annually in accordance with the provisions of section 19a-88 upon payment of a fee of six hundred twenty-five dollars.

(P.A. 94-220, S. 3, 12; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 51; June Sp. Sess. P.A. 09-3, S. 264.)

History: P.A. 94-220 effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 02-89 made a technical change for purposes of gender neutrality and deleted as obsolete Subsec. (b) re the issuance of a temporary license to a contractor performing work as a lead abatement contractor or lead consultant contractor on July 1, 1994; June Sp. Sess. P.A. 09-3 increased fees from $500 to $625.



Section 20-476 - Lead consultants, lead abatement supervisors or lead abatement workers. Certificates; fee; renewal.

On and after the effective date of regulations adopted pursuant to section 20-478, no person shall hold himself out as a lead consultant, lead abatement supervisor or a lead abatement worker as defined in regulations adopted pursuant to section 20-478, in this state without a certificate issued by the Commissioner of Public Health. Applications for such certificate shall be made to the department on forms provided by it and shall be accompanied by a fee of fifty dollars, and shall contain such information regarding the applicant’s qualifications as the department may require in regulations adopted pursuant to said section 20-478. No person shall be issued a certificate to act as a lead consultant, lead abatement supervisor or lead abatement worker unless such person obtains such approval. The commissioner may issue a certificate under this section to any person who is licensed or certified in another state under a law which provides standards which are equal to or higher than those of Connecticut and is not subject to any unresolved complaints or pending disciplinary actions. Certificates issued pursuant to this section shall be renewed annually in accordance with the provisions of section 19a-88 upon payment of a fee of fifty dollars.

(P.A. 94-220, S. 4, 12; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 52; June Sp. Sess. P.A. 09-3, S. 265.)

History: P.A. 94-220 effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 02-89 made a technical change for purposes of gender neutrality and deleted as obsolete Subsec. (b) re issuance of a temporary certificate to any person who, as of July 1, 1994, is performing work as a lead consultant, lead abatement supervisor or lead abatement worker; June Sp. Sess. P.A. 09-3 increased fees from $25 to $50.



Section 20-477 - Training courses. Regulations.

(a) On and after July 1, 1994, all training courses and refresher training courses offered by training providers for persons seeking instruction as a lead consultant, including inspector or planner-project designer, lead abatement supervisor and lead abatement worker, shall be approved by the department and shall be conducted in accordance with the requirements of this section. Each application for approval of each training course offered by a training provider shall be accompanied by a fee of one thousand two hundred fifty dollars. Each application for approval of each refresher training course offered by a training provider shall be accompanied by a fee of three hundred fifteen dollars. Each training course shall be reapproved by the department every three years. Each training provider shall pay a fee of one thousand two hundred fifty dollars for application for reapproval of each training course in accordance with this section. Each refresher training course shall be reapproved by the department every three years. Each refresher training provider shall pay a fee of three hundred fifteen dollars for application for reapproval of each refresher training course in accordance with this section. No fee shall be imposed upon training courses or refresher training courses operated and provided by the state, municipalities or nonprofit agencies. In order to facilitate uniformity among states in regulatory programs for lead abatement and lead consultant personnel and reciprocity of licensure and certification programs, the commissioner may establish liaisons with other states having state certification or licensure programs.

(b) (1) A training provider seeking approval of a training course or a refresher training course shall submit to the department completed application forms provided by the department and other associated material and such information as the department shall require to establish compliance with the requirements of this section.

(2) A training provider may offer any training course or refresher training course as desired, provided each course is approved by the department. Only training providers who have already received approval for a training course in a particular discipline, or are concurrently seeking such approval, may seek approval for a refresher training course in that discipline.

(3) Training course curricula shall encompass topics and materials as established by the commissioner. These curricula shall conform to standards or guidance for such course as established by the federal Environmental Protection Agency or such other federal agencies as may have jurisdiction.

(4) Training courses and refresher training courses shall utilize staff and faculty who comply with educational and experience standards as established by the commissioner. These standards shall conform to standards or guidance for such personnel qualifications as established by the federal Environmental Protection Agency or such other federal agencies as may have jurisdiction.

(c) Refresher training courses for each training course shall include the following: (1) An overview of key safety practices; (2) an update on new federal, state and local laws and regulations; and (3) an update on new technologies. Each refresher course shall consist of a minimum of seven training hours.

(d) Each training provider shall administer a closed book objective examination at the completion of each training or refresher training course. Such examination shall be an evaluation of the knowledge and skills acquired by each student. The course examination shall cover the course curriculum taught in each course. Training providers shall establish a passing standard for each course examination, provided such standard shall not be lower than seventy per cent correct.

(e) The department may conduct an audit of any training course or refresher training course prior to reapproval. The training provider shall submit an application for reapproval not earlier than one hundred eighty days or later than ninety days before the current course approval expires. In the event an audit is performed, the following elements may be examined: (1) Course materials; (2) instructor competency; (3) validity and security of the course examination; (4) the conduct of hands-on skills assessments; (5) adequacy of the facility and equipment; and (6) the training course quality control plan.

(f) Each training provider shall retain the following information: (1) Records of staff and faculty qualifications; (2) curriculum and course materials; (3) course examination or pool of examination questions; (4) information on how hands-on skills assessments were conducted; and (5) student files grouped alphabetically by class and year. Each student file shall contain results of the hands-on skills assessment and the examination and copies of any course completion certificate issued. The training provider shall retain these records at the location specified on the training provider’s approved application for a minimum of three years.

(g) The department may, after opportunity for hearing, suspend, revoke or withdraw approval of a training or refresher training course upon a finding that a training course provider has committed any of the following acts: (1) Misrepresentation or concealment of a material fact in the obtaining of approval or reapproval of a training or a refresher training course; (2) failure to submit required information or notifications in a timely manner; (3) failure to maintain requisite records; (4) falsification of records, instructor qualifications or other approval information; (5) failure to adhere to the training standards and requirements of this section; (6) failure on the part of the training manager or other person with supervisory authority over the delivery of training to comply with federal, state or local lead statutes or regulations; or (7) fraudulent issuance of a course completion document to a person who has failed to successfully complete the course or course examination. Notice of any contemplated action under this subsection, the cause of action and the date of a hearing on the action shall be given and an opportunity for hearing afforded in accordance with the provisions of chapter 54. The commissioner may petition the superior court for the judicial district of Hartford to enforce any order or action taken pursuant to this subsection. The provisions of this subsection shall not apply to applications for approval or reapproval filed pursuant to this section.

(h) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, requiring that applicants successfully complete an examination prescribed by the department, for certification in the following professions: Lead consultant, lead abatement supervisor and lead abatement worker.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-220, S. 5, 12; P.A. 95-220, S. 4–6; June Sp. Sess. P.A. 09-3, S. 266.)

History: P.A. 94-220 effective July 1, 1994 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in the public and special acts of the 1994 regular and special sessions, effective September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees and made a technical change in Subsec. (e).



Section 20-478 - Regulations.

The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to administer the provisions of sections 20-475 and 20-476. Such regulations shall include, but not be limited to, the following: (1) Standards for licensure of lead abatement contractors and lead consultant contractors; (2) passing scores for licensure examination of lead abatement contractors and lead consultant contractors; and (3) standards for certification of lead consultants, lead abatement supervisors and lead abatement workers.

(P.A. 94-220, S. 6, 12; P.A. 07-217, S. 89.)

History: P.A. 94-220 effective July 1, 1994; P.A. 07-217 made technical changes, effective July 12, 2007.



Section 20-479 - Limited exemption for code enforcement officials.

The provisions of section 20-476 shall not apply to a code enforcement official acting within the scope of his duties, provided, within one year of July 1, 1994, no code enforcement official shall perform the duties of a lead consultant unless he has successfully completed an appropriate approved training course and an annual refresher training as specified in section 20-477 or complies with the standards established in regulations adopted pursuant to section 20-478.

(P.A. 94-220, S. 7, 12.)

History: P.A. 94-220 effective July 1, 1994.



Section 20-480 - Exemption for certain state and federal employees performing duties under occupational safety and health laws.

The provisions of sections 20-475 to 20-477, inclusive, shall not apply to an employee of the Labor Department performing his duties in accordance with chapter 571 nor to a federal employee of the Occupational Safety and Health Administration performing his duties, in accordance with the federal Occupational Safety and Health Act.

(P.A. 94-220, S. 8, 12.)

History: P.A. 94-220 effective July 1, 1994.



Section 20-481 - Disciplinary action.

The department may take any action set forth in section 19a-17 against a person or entity issued a license or certificate pursuant to sections 20-474 to 20-482, inclusive, and subsections (e) and (f) of section 19a-88 for reasons including, but not limited to, the following: Conviction of a felony; fraud or deceit in the practice of his profession; negligent, incompetent or wrongful conduct in professional activities; misrepresentation or concealment of a material fact in the obtaining, reinstatement or renewal of a license; or violation of any provision of sections 20-474 to 20-482, inclusive, and subsections (e) and (f) of section 19a-88 or any regulation adopted thereunder. The commissioner may petition the superior court for the judicial district of Hartford to enforce such order or any action taken pursuant to said section 19a-17. Notice of any contemplated action under said section 19a-17, the cause of action and the date of a hearing on the action shall be given and an opportunity for hearing afforded in accordance with the provisions of chapter 54.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-220, S. 9, 12; P.A. 95-220, S. 4–6.)

History: P.A. 94-220 effective July 1, 1994 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions effective September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 20-482 - Penalty.

Any person or entity who knowingly violates any provision of sections 20-474 to 20-481, inclusive, and subsections (e) and (f), of section 19a-88 or any regulation adopted thereunder, shall be fined not more than one thousand dollars per violation.

(P.A. 94-220, S. 10, 12.)

History: P.A. 94-220 effective July 1, 1994.






Chapter 400d - Home Building Contractors (Repealed)

Section 20-484 - Registration required.

Section 20-484 is repealed.

(P.A. 94-68, S. 5; P.A. 96-259, S. 18.)






Chapter 400f - Home Inspectors

Section 20-490 - Definitions.

As used in sections 20-490 to 20-495a, inclusive, unless the context otherwise requires:

(1) “Board” means the Home Inspection Licensing Board.

(2) “Client” means a person who engages or seeks to engage the services of a home inspector for the purpose of obtaining an inspection of and a written report upon the condition of a residential building.

(3) “Commissioner” means the Commissioner of Consumer Protection.

(4) “Department” means the Department of Consumer Protection.

(5) “Engage in home inspection” means to provide or offer to provide a home inspection for compensation or other valuable consideration or to hold oneself out to the public as qualified to provide such a service.

(6) “Home inspection” means an examination and written evaluation of two or more of the following components of a residential building: Heating, cooling, plumbing and electrical systems, structural components, foundation, roof, masonry, structure, exterior and interior components and any other related residential housing components, as set forth in regulations adopted by the commissioner, in accordance with chapter 54, after consultation with the board, but does not include an examination or written evaluation of a mobile manufactured home, which examination or evaluation is conducted or prepared for the purpose of complying with subsection (e) of section 21-79.

(7) “Home inspector” means a person licensed in accordance with the provisions of section 20-492a or subsection (b) of section 20-492b and the regulations adopted pursuant to section 20-491.

(8) “Home inspector intern” means a person who is in training to become a home inspector under the supervision of a home inspector licensed in accordance with the provisions of section 20-492a or subsection (b) of section 20-492b and any regulations adopted pursuant to section 20-491.

(9) “Residential building” means a structure that is intended to be or is in fact used as a residence consisting of from one to four family dwelling units, but does not include commercial use space or units and common areas.

(P.A. 99-254, S. 1, 18; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 99-254 effective July 1, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-490a - Home Inspection Licensing Board.

(a) There shall be, within the Department of Consumer Protection, a Home Inspection Licensing Board.

(b) The board shall consist of eight members, to be appointed by the Governor not later than six months after July 1, 2000. The Governor shall appoint a chairperson from among the members of the board. Each member shall be, at the time of appointment, a resident of the state of Connecticut. Except as provided in subsection (c) of this section, five of the members shall be home inspectors licensed under section 20-492a or subsection (b) of section 20-492b, who have been engaged in home inspection in this state for at least five years immediately preceding their appointment. Three of the members shall be public members who are owners and residents of a residential building.

(c) For a period of eighteen months from July 1, 2000, the five home inspectors initially appointed as members of the board shall not be required, at the time of their first appointment, to be home inspectors licensed under section 20-492a or subsection (b) of section 20-492b, provided such home inspectors meet or exceed the requirements of subdivisions (1), (2) and (5) of subsection (a) of section 20-492b and provided further, each such home inspector has: (1) Been engaged in home inspection for not less than five years prior to July 1, 2000; and (2) performed not less than five hundred home inspections for compensation or other valuable consideration.

(d) Not later than thirty days after all members have been appointed to the board, and annually thereafter, the board shall meet for the purpose of organizing by electing such officers as the board may deem necessary and appropriate. The board shall meet at least quarterly on a date and at a time and place that it shall determine and at such other times as may be specified upon the call of the chairperson or a majority of the board members. A majority of the members shall constitute a quorum.

(e) Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings during any calendar year shall be deemed to have resigned from the board. Members shall not serve for more than two consecutive full terms, except that if no successor has been appointed or approved, such member shall continue to serve until a successor is appointed or approved. The Governor shall fill vacancies by appointment for the unexpired portion of the term.

(f) Members shall not be compensated for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(P.A. 99-254, S. 2, 18; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 99-254 effective July 1, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-491 - Regulations: Home inspectors and home inspector interns.

(a) The commissioner, with the advice and assistance of the board, shall adopt regulations in accordance with the provisions of chapter 54 to: (1) Establish such qualifications for the licensing of home inspectors as the commissioner finds necessary for the public interest; (2) establish an application process for persons seeking a license as a home inspector; (3) establish continuing education requirements and standards of professional and ethical conduct for home inspectors; (4) publish a code of ethics for home inspectors; and (5) establish such reasonable rules and regulations as the commissioner may deem necessary or desirable to carry out and enforce the provisions of sections 20-490 to 20-495a, inclusive.

(b) The commissioner, with the advice and assistance of the board, shall adopt regulations in accordance with the provisions of chapter 54 to: (1) Establish the requirements for obtaining a permit as a home inspector intern; (2) establish application procedures for persons seeking a permit as a home inspector intern; (3) prescribe rules and standards concerning the supervision of home inspector interns by licensed home inspectors; and (4) adopt such reasonable regulations as the commissioner may deem necessary or desirable to carry out and enforce the provisions of sections 20-490 to 20-495a, inclusive. Such regulations shall require, as a condition of receiving a permit as a home inspector intern, that the applicant enroll in and complete a board-approved training program which may include a home study course.

(c) The commissioner shall establish rules concerning hearings on any matter under the provisions of sections 20-490 to 20-495a, inclusive.

(P.A. 99-254, S. 3, 18.)

History: P.A. 99-254 effective July 1, 2000.



Section 20-491a - Examinations.

The board, with the consent of the commissioner, shall prescribe the form and content of examinations to determine the qualifications of persons who apply for licenses to engage in home inspection. The department shall administer such examinations or may contract with a testing service to provide and conduct such examinations at least three times each year.

(P.A. 99-254, S. 4, 18.)

History: P.A. 99-254 effective July 1, 2000.



Section 20-492 - License required. Exemptions.

(a) No person shall engage in home inspection without a license issued under section 20-492a or subsection (b) of section 20-492b, except that (1) nothing in sections 20-490 to 20-495a, inclusive, shall be construed to apply to an architect licensed pursuant to the provisions of chapter 390 or a professional engineer licensed pursuant to the provisions of chapter 391, and (2) nothing in sections 20-490 to 20-495a, inclusive, shall be construed to prevent any of the following persons from acting within the scope of their profession:

(A) Any person employed by this state, any department or agency of this state or any political subdivision of this state, when acting within the scope of such employment;

(B) Any person employed by the United States or any of its departments or agencies;

(C) Any school, public or private, offering as part of a vocational education program courses and training in any aspect of home inspection;

(D) Any person holding a current professional or occupational license or registration issued pursuant to the general statutes, provided such person engages only in that work for which such person is licensed, including, but not limited to, an electrical contractor or plumber licensed pursuant to the provisions of chapter 393, a real estate appraiser certified or licensed pursuant to the provisions of chapter 400g or an insurance adjuster;

(E) Any person holding a current home inspector intern permit who conducts home inspections in accordance with subsection (c) of section 20-493b for the purpose of qualifying for licensure as a home inspector; and

(F) Any person who has taken and successfully completed a board-approved training program, earned a home inspector intern permit and performs home inspections in accordance with subsection (c) of section 20-493b.

(b) Any person seeking a license as a home inspector shall apply to the board, in writing, on forms that the department shall provide stating: (1) Such person’s name, residence address and business address; (2) a brief description of such person’s qualifications, including the length and nature of such person’s experience; and (3) such other information as the department may require by regulations adopted in accordance with section 20-491.

(c) Each application for a home inspector license shall be accompanied by a fee of forty dollars.

(P.A. 99-254, S. 5, 18; P.A. 01-116, S. 2, 3; June Sp. Sess. P.A. 01-9, S. 31, 131.)

History: P.A. 99-254 effective July 1, 2000; P.A. 01-116 amended Subsec. (a) by deleting references to Sec. 21a-6, effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (a)(2) to make Subparas. (E) and (F) applicable to persons who conduct home inspections in accordance with Sec. 20-493b(c) rather than under the direct supervision and in the presence of a licensed home inspector, effective July 1, 2001.



Section 20-492a - Issuance of license. Holder to exhibit license, when. License not transferable. Licensee’s disclosure requirements. Expiration. Renewal. Register of home inspectors.

(a) The department shall issue to each applicant who achieves a passing score on the examination administered by the department pursuant to section 20-491a and who meets the requirements for licensure set forth in subsection (a) of section 20-492b and in regulations adopted by the commissioner pursuant to section 20-491 a home inspector license indicating that the holder is entitled to engage in home inspection, and the holder of such license shall carry it upon such holder’s person while engaging in such work. The licensee shall show such license to any client on request. No license shall be transferred to or used by any person other than the person to whom the license was issued.

(b) Prior to performing a home inspection, each licensee shall inform the client, in writing, that the licensee’s work is subject to regulation by the department and that inquiries and complaints concerning the licensee’s work may be directed to the department.

(c) All licenses issued under the provisions of this section shall expire biennially and may be renewed upon application and payment to the department of a renewal fee in the amount of two hundred fifty dollars.

(d) The department shall maintain a register containing the names of all persons to whom such licenses are issued which shall be open to public inspection.

(P.A. 99-254, S. 6, 18; June Sp. Sess. P.A. 09-3, S. 267.)

History: P.A. 99-254 effective July 1, 2000; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase fee from $200 to $250.



Section 20-492b - Qualifications for license. Exemptions.

(a) To be eligible for a home inspector license, an applicant shall:

(1) Have successfully completed high school or its equivalent;

(2) Have earned a home inspector intern permit and performed not less than one hundred home inspections in accordance with subsection (c) of section 20-493b;

(3) Have passed an oral, written or electronic competency examination administered by the department; and

(4) Paid a fee of two hundred dollars.

(b) During the first three hundred sixty-five days following July 1, 2001, the board shall issue to an individual, upon application, a home inspector license, provided the applicant meets the requirements of subdivisions (1), (3) and (4) of subsection (a) of this section and provided further, the individual:

(1) Became engaged in the practice of home inspections for compensation prior to July 1, 2000; and

(2) Has performed not less than eighty home inspections for compensation prior to July 1, 2001.

(P.A. 99-254, S. 7, 8, 18; P.A. 01-116, S. 1, 3; June Sp. Sess. P.A. 01-9, S. 30, 131.)

History: P.A. 99-254 effective July 1, 2000; P.A. 01-116 amended Subsec. (a)(2) by eliminating requirements that applicants engage as an intern for not less than one year and perform not less than 200 inspections or complete an approved training program, and amended Subsec. (b) by extending grandfather clause from July 1, 2000, to July 1, 2001, by adding reference to Subsec. (a)(3), by eliminating requirement that inspectors engage in practice for not less than two years and by reducing number of home inspections from 160 to 80, effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (a)(2) to provide that 100 home inspections must be performed in accordance with Sec. 20-493b(c), rather than under the direct supervision and in the presence of a license home inspector, effective July 1, 2001.



Section 20-492c - Licensure of out-of-state licensees. Fee.

Upon payment to the department of a fee in the amount of one hundred dollars and the submission of a written application provided by the department, the department shall issue a home inspector license to any person who holds a valid license issued by another state with standards substantially equivalent to or exceeding the standards of this state, as determined by the department.

(P.A. 99-254, S. 9, 18.)

History: P.A. 99-254 effective July 1, 2000.



Section 20-493 - Application for home inspector intern permit. Fee.

(a) Any person seeking a permit as a home inspector intern shall apply to the board, in writing, on forms that the department shall provide stating: (1) Such person’s name and residence address; (2) the name of a licensed home inspector who has agreed to supervise the applicant; and (3) such other information as the department may require by regulations adopted in accordance with section 20-491.

(b) Each application for a home inspector permit shall be accompanied by a fee of twenty dollars. All such fees shall be paid to the department.

(P.A. 99-254, S. 10, 18.)

History: P.A. 99-254 effective July 1, 2000.



Section 20-493a - Issuance of intern permit. Holder to exhibit, when. Permit not transferable. Expiration. Renewal. Register of home inspector interns.

(a) The department shall issue to each applicant who meets the eligibility requirements set forth in section 20-493b and the regulations adopted by the commissioner pursuant to section 20-491 a home inspector intern permit indicating that the holder is entitled to engage in home inspection under the supervision of a licensed home inspector, and the holder of such permit shall carry it upon such holder’s person while engaging in such work. Such permit shall state that it must be shown to any properly interested person on request. No permit shall be transferred to or used by any person other than the person to whom the permit was issued.

(b) All permits issued under the provisions of this section shall expire biennially and may be renewed upon application and payment to the department of an application fee in the amount of two hundred dollars.

(c) The department shall keep a register containing the names of all persons to whom such permits are issued which shall be open to public inspection.

(P.A. 99-254, S. 11, 18; June Sp. Sess. P.A. 09-3, S. 268.)

History: P.A. 99-254 effective July 1, 2000; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase fee from $100 to $200.



Section 20-493b - Home inspector interns: Qualifications for permit; training program; supervision by licensed home inspector.

(a) To be eligible for a home inspector intern permit, an applicant shall:

(1) Have successfully completed high school or its equivalent;

(2) Have enrolled in and completed a board-approved training program that meets the requirements of regulations adopted by the commissioner pursuant to section 20-491;

(3) Have an identified supervisor who (A) is licensed as a home inspector under section 20-492a or subsection (b) of section 20-492b, (B) is in good standing with the state as a home inspector, and (C) has agreed to perform supervisory functions as described in subsection (c) of this section; and

(4) Have paid a fee in the amount of one hundred dollars.

(b) Upon completion of a board-approved training program that meets the requirements of the regulations adopted by the commissioner pursuant to section 20-491, the home inspector intern may take the home inspector licensure examination administered under section 20-491a. If such intern does not pass such licensure examination, such intern may take up to two additional examinations during the one-year period commencing on the date of the applicant’s first examination application. If the applicant does not pass a third examination the applicant may not be examined again until one year after the date of such third examination.

(c) A home inspector intern shall perform functions of a home inspector only under the supervision of a licensed home inspector and in accordance with rules and regulations adopted by the commissioner in accordance with the provisions of section 20-491. Such supervision shall be direct supervision for a minimum of the first ten inspections, and then may be indirect for the remaining training period. For the purpose of this section, “direct supervision” means the supervisor shall be present at the site of a home inspection where the home inspector intern is assigned one hundred per cent of the time and such supervisor shall countersign all documents prepared and completed by the home inspector intern.

(d) The licensed home inspector supervising the home inspector intern shall be responsible for all inspections done by the home inspector intern under the licensed home inspector’s charge.

(P.A. 99-254, S. 12, 18.)

History: P.A. 99-254 effective July 1, 2000.



Section 20-494 - Disciplinary action. Discontinuance, suspension or rescission of disciplinary action.

(a) The board may, by majority vote of the entire board and upon a finding of any cause specified in subsection (c) of section 21a-9:

(1) Revoke, suspend or refuse to issue a home inspector license or home inspector intern permit;

(2) Issue a letter of reprimand to a home inspector and send a copy of such letter to a complainant or to a state or local official;

(3) Place a home inspector on probationary status and require the home inspector to report regularly to the board on the matter that is the basis for probation;

(4) Limit the home inspector’s practice to areas prescribed by the board; or

(5) Order a home inspector to continue or renew the home inspector’s education until the home inspector has attained a satisfactory level of competence in any area that is the basis for probation.

(b) By majority vote of the entire board and upon a finding that a person applying for or renewing a home inspector license or home inspector intern permit is subject to the registration requirements of chapter 969, the board may refuse to issue or renew the home inspector license or home inspector intern permit.

(c) The board may discontinue, suspend or rescind any action taken under subsection (a) or (b) of this section.

(P.A. 99-254, S. 13, 18; P.A. 01-155, S. 4.)

History: P.A. 99-254 effective July 1, 2000; P.A. 01-155 added new Subsec. (b) re refusal of license or permit for any person subject to registration under chapter 969, redesignated existing Subsec. (b) as Subsec. (c) and made conforming changes therein.



Section 20-494a - Fines. Civil penalites.

(a) Except as otherwise provided in sections 20-490 to 20-495a, inclusive, any person who (1) conducts home inspection without having first obtained the license or permit required by said sections, (2) employs or supplies for employment a person who does not have a license or permit to conduct home inspection, (3) falsely pretends to qualify to conduct home inspection, (4) engages in or practices any of the work for which a license or permit is required by said sections after the expiration of such license or permit, or (5) violates any other provision of said sections, unless the penalty is otherwise specifically prescribed, shall be fined not more than two hundred dollars for each such violation.

(b) The board may, after notice and hearing, impose a civil penalty on any person who (1) engages in or practices the work for which a license or permit is required by sections 20-490 to 20-495a, inclusive, without having first obtained such a license or permit, (2) employs or supplies for employment a person who does not have such a license or permit, (3) falsely pretends to qualify to engage in or practice such work, (4) engages in or practices any of the work for which a license or permit is required by said sections after the expiration of such person’s license or permit, or (5) violates any of the provisions of said sections or the regulations adopted pursuant to said sections. Such penalty shall not exceed five thousand dollars for each violation, except that any individual employed as a home inspector intern but improperly registered shall not be penalized for a first offense.

(P.A. 99-254, S. 14, 18.)

History: P.A. 99-254 effective July 1, 2000.



Section 20-495 - Hearings.

The board may hold hearings on any matter under the provisions of sections 20-490 to 20-495a, inclusive. Such hearings shall be conducted in accordance with the regulations adopted by the commissioner in accordance with section 20-491.

(P.A. 99-254, S. 15, 18.)

History: P.A. 99-254 effective July 1, 2000.



Section 20-495a - Appeals.

Any person aggrieved by an order or decision of the board may appeal from such order or decision in accordance with the provisions of section 4-183.

(P.A. 99-254, S. 16, 18.)

History: P.A. 99-254 effective July 1, 2000.






Chapter 400g - Real Estate Appraisers and Appraisal Management Companies

Section 20-500 - Definitions.

As used in sections 20-500 to 20-529e, inclusive, unless the context otherwise requires:

(1) “Appraisal” means the practice of developing an opinion of the value of real property, in conformance with the USPAP.

(2) “Appraisal Foundation” means the not-for-profit corporation referred to in Section 1121 of Title XI of FIRREA.

(3) “Appraisal management company” means any person, partnership, association, limited liability company or corporation that performs appraisal management services. “Appraisal management company” does not include:

(A) An appraiser that enters into a written or oral agreement with another appraiser for the performance of an appraisal, which is signed by both appraisers upon completion;

(B) An appraisal management company that (i) is wholly owned by a financial institution subject to regulation by an agency or department of the United States government or an agency of this state, and (ii) only receives appraisal requests from an employee of such financial institution. For the purposes of this subdivision, “financial institution” means a bank, as defined in section 36a-2, an out-of-state bank, as defined in section 36a-2, an institutional lender, any subsidiary or affiliate of such bank, out-of-state bank or institutional lender, or other lender licensed by the Department of Banking;

(C) A department or unit of a financial institution subject to regulation by an agency or department of the United States government or an agency of this state that only receives appraisal requests from an employee of such financial institution; or

(D) Any local, state or federal agency or department thereof.

(4) “Appraisal management services” means any of the following:

(A) The administration of an appraiser panel;

(B) The recruitment of certified or licensed appraisers to be part of an appraiser panel, including, but not limited to, the negotiation of fees to be paid to, and services to be provided by, such appraisers for their participation on such panel; or

(C) The receipt of an appraisal request or order and the delivery of such request or order to an appraiser panel.

(5) “Appraiser panel” means a network of appraisers who are certified or licensed in accordance with the requirements established by the commission by regulation, who are independent contractors of an appraisal management company and who have:

(A) Responded to an invitation, request or solicitation from an appraisal management company to perform appraisals (i) requested or ordered through such company, or (ii) directly for such company on a periodic basis as assigned by the company; and

(B) Been selected and approved by such company.

(6) “Certified appraiser” means a person who has satisfied the minimum requirements for a category of certification established by the commission by regulation. Such minimum requirements shall be consistent with guidelines established by the Appraisal Qualification Board of the Appraisal Foundation. The categories of certification shall include, but may be modified by the commission thereafter, one category denoted as “certified residential appraiser” and another denoted as “certified general appraiser”.

(7) “Limited appraiser” means a person who held a real estate appraisal license as of January 1, 1991, and has satisfied the minimum requirements for a license as a limited appraiser as established by the commission by regulation. The categories of limited appraisal shall include one category denoted as “limited residential appraiser” and another denoted as “limited general appraiser”.

(8) “Commission” means the Connecticut Real Estate Appraisal Commission appointed under the provisions of section 20-502.

(9) “Commissioner” means the Commissioner of Consumer Protection.

(10) “Compliance manager” means a person who holds an appraiser license or certificate in at least one state and who is responsible for overseeing the implementation of, and compliance with, procedures for an appraisal management company to:

(A) Verify that a person being added to the appraiser panel of the company holds a license in good standing in accordance with section 20-509;

(B) Maintain detailed records of each appraisal request or order the company receives and of the appraiser who performs such appraisal; and

(C) Review on a periodic basis the work of all appraisers performing appraisals for the company to ensure that such appraisals are being conducted in accordance with the USPAP.

(11) “Controlling person” means a person who has not had an appraiser license or certificate denied, refused to be renewed, suspended or revoked in any state and who:

(A) Is an owner, officer or director of a partnership, association, limited liability company or corporation offering or seeking to offer appraisal management services in this state;

(B) Is employed by an appraisal management company and has the authority to enter into contracts or agreements for the performance of appraisal management services or appraisals, or is appointed or authorized by such company to enter into such contracts or agreements; or

(C) May exercise authority over or direct the management or policies of an appraisal management company.

(12) “Engaging in the real estate appraisal business” means the act or process of estimating the value of real estate for a fee or other valuable consideration.

(13) “FIRREA” means the Financial Institutions, Reform, Recovery and Enforcement Act of 1989, P.L. 101-73, 103 Stat. 183.

(14) “Licensed appraiser” means a person who has satisfied the minimum requirements for a category of licensing, other than licensed limited appraiser, established by the commission by regulation. Such minimum requirements may be consistent with guidelines established by the Appraisal Qualification Board of the Appraisal Foundation. The categories of licensing shall include, but may be modified by the commission thereafter, one category denoted as “licensed residential appraiser” and another denoted as “licensed general appraiser”.

(15) “Person” means any individual.

(16) “Provisional appraiser” means a person engaged in the business of estimating the value of real estate for a fee or other valuable consideration under the supervision of a licensed or certified real estate appraiser and who meets the minimum requirements, if any, established by the commission by regulation for provisional appraiser status.

(17) “Real estate appraiser” or “appraiser” means a person engaged in the business of estimating the value of real estate for a fee or other valuable consideration.

(18) “USPAP” means the Uniform Standards of Professional Appraisal Practice as developed by the Appraisal Foundation.

(P.A. 93-354, S. 25, 54; P.A. 94-36, S. 41, 42; P.A. 95-79, S. 71, 189; P.A. 98-10, S. 67; P.A. 00-192, S. 54, 102; P.A. 10-77, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-10 deleted former Subdiv. (6) as obsolete, renumbered former Subdivs. (7) to (11) as Subdivs. (6) to (10) and made other technical changes; P.A. 00-192 amended Subdivs. (3) and (7) by changing “tenured appraiser” to “limited appraiser” and amended Subdiv. (8) to delete partnership, association, limited liability company or corporation from the definition of “person”, effective May 26, 2000 (Revisor’s note: In P.A. 00-192, S. 54, an opening bracket following an underscored period appeared in Subdiv. (8) without a corresponding closing bracket. After research, it is the opinion of the Revisors that the General Assembly intended to delete the phrase “, partnership, association, limited liability company or corporation.” from Subdiv. (8) while retaining all of the text of Subdivs. (9) and (10)); P.A. 10-77 applied definitions to Secs. 20-529 to 20-529e, defined “appraisal”, “appraisal management company”, “appraisal management services”, “appraiser panel”, “commissioner”, “compliance manager”, “controlling person” and “USPAP” in new Subdivs. (1), (3) to (5), (9) to (11) and (18), respectively, and redesignated existing Subdivs. (1) to (10) as Subdivs. (2), (6) to (8) and (12) to (17), respectively (Revisor’s note: In 2011, a reference to “Banking Department” in Subdiv. (3)(B) was changed editorially by the Revisors to “Department of Banking” for accuracy).



Section 20-501 - Licensing and certification. Expiration of certain licenses.

(a) No person shall act as a real estate appraiser or provisional appraiser or engage in the real estate appraisal business without the appropriate certification, license, limited license or provisional license issued by the commission, unless exempted by the provisions of sections 20-500 to 20-528, inclusive.

(b) No person licensed as a limited appraiser shall perform an appraisal in connection with a federally related transaction, as defined in FIRREA. Notwithstanding any provision of this chapter: (1) Limited appraiser licenses and renewals of such limited appraiser licenses issued pursuant to this chapter shall expire no later than September 30, 2006; and (2) no limited appraiser licenses shall be issued or renewed on or after October 1, 2006.

(c) Notwithstanding any provision of this chapter: (1) Licenses and renewals for licensed appraisers issued pursuant to this chapter shall expire no later than September 30, 2003; and (2) no such license shall be issued or renewed on or after October 1, 2003.

(P.A. 93-354, S. 26, 54; P.A. 94-36, S. 41, 42; P.A. 00-192, S. 55, 102; P.A. 01-100, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 00-192 amended Subsec. (a) to replace reference to “tenured license” with reference to “limited license”, and replaced former Subsec. (b) which had authorized partnerships, associations or corporation to be granted certification or license to engage in real estate appraisal business with new Subsec. (b) re limited appraiser licenses, effective May 26, 2000; P.A. 01-100 amended Subsec. (b) to add provision re notwithstanding any provision of chapter and make technical change, and added Subsec. (c) re expiration, issuance and renewal of licenses for licensed appraisers.



Section 20-502 - Real Estate Appraisal Commission.

(a) There is created in the Department of Consumer Protection the Connecticut Real Estate Appraisal Commission.

(b) The commission shall consist of eight persons, electors of the state, appointed by the Governor. Five of the members shall be certified appraisers. Three of the members shall be public members. Not more than a bare majority of the commission shall be members of the same political party and there shall be at least one member from each congressional district.

(c) The members of the commission shall serve until the expiration of the term for which they were appointed and until their successors have qualified. Members shall not be compensated for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties. The Governor may remove any commissioner for cause upon notice and an opportunity to be heard. Upon the death, resignation or removal of a member, the Governor shall appoint a successor to serve for the unexpired portion of the vacated term and until such successor’s successor is appointed and qualifies. Each member shall, before entering upon such member’s duties, take and file with the commission, an oath faithfully to perform the duties of such member’s office.

(P.A. 93-354, S. 27, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 68; P.A. 00-192, S. 56, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made a technical change in Subsec. (b); P.A. 00-192 made technical changes for the purposes of gender neutrality, effective May 26, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 4-9a for definition of “public member”.



Section 20-503 - Duties of the Real Estate Appraisal Commission.

(a) Within thirty days after the appointment of the members of the commission, the commission shall meet in the city of Hartford for the purpose of organizing by selecting such officers other than a chairman as the commission may deem necessary and appropriate. A majority of the members of the commission shall constitute a quorum for the exercise of the powers or authority conferred upon it.

(b) (1) The commission shall authorize the Department of Consumer Protection to issue certification, licenses, limited licenses and provisional licenses to real estate appraisers.

(2) The commission shall administer the provisions of sections 20-500 to 20-528, inclusive, as to certification, licensing, limited licensing, provisional licensing and issuance, renewal, suspension or revocation of certifications, licenses, limited licenses and licenses concerning the real estate appraisal business.

(c) The commission shall be provided with the necessary office space in Hartford by the Commissioner of Administrative Services and the commission and all files, records and property of the commission shall at all times be and remain therein, except that inactive files shall be stored at a location designated by the commission.

(d) The commission shall hold meetings and hearings in Hartford, in space provided by the Commissioner of Administrative Services, or at such places outside of Hartford as shall be determined by the chairman of the commission. The commission shall meet at least once in each three months’ period and may meet more often on call of its chairman. The chairman of the commission shall call a meeting of the commission whenever requested to do so by a majority of the members of the commission.

(e) The commission shall vote on all matters requiring a decision and votes shall be recorded in the commission’s minutes.

(P.A. 93-354, S. 28, 54; P.A. 94-36, S. 41, 42; P.A. 00-192, S. 57, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-51, S. 44.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 00-192 amended Subsec. (b) to replace references to “tenured licenses” with references to “limited licenses”, effective May 26, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (c), effective July 1, 2011.



Section 20-504 - Regulations.

The Commissioner of Consumer Protection, with advice and assistance from the commission, may adopt such reasonable regulations, in accordance with chapter 54, as the commissioner deems necessary to carry out the provisions of sections 20-500 to 20-528, inclusive. Such regulations shall, at a minimum, address real estate appraiser qualifications, continuing education, discipline, real estate appraiser certification, licensing, limited licensing and provisional licensing applications and renewals and shall require any real estate appraiser to comply with generally accepted standards of professional appraisal practice as described in the Uniform Standards of Professional Appraisal Practice issued by the Appraisal Standards Board of the Appraisal Foundation pursuant to Title XI of FIRREA. The regulations shall further require (1) any real estate appraiser who wishes to enter in or upon any premises not the subject of appraisal for purposes of estimating the value of comparable real estate to (A) obtain the permission of the owner or occupier of the premises, and (B) identify himself or herself as an appraiser, and (2) that a limited appraiser shall in any written statement, including contracts, stationary and business cards, state that such limited appraiser shall not perform an appraisal in connection with a federally related transaction, as defined in FIRREA.

(P.A. 93-354, S. 29, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 69; P.A. 00-192, S. 58, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made a technical change; P.A. 00-192 replaced reference to “tenured licensing” with reference to “limited licensing”, added provisions requiring limited appraiser to state, in any written statement, the limited appraiser’s inability to perform federally related transactions and made technical changes, effective May 26, 2000; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-505 - Bond for the chairperson.

The chairperson of the commission shall be bonded under the provisions of section 4-20, in such sum as the State Insurance and Risk Management Board may prescribe, with the condition that the chairperson faithfully perform the duties of the office and account for all funds received pursuant to the office.

(P.A. 93-354, S. 30, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 70; P.A. 99-51, S. 8, 9; 99-145, S. 21, 23; P.A. 00-192, S. 59, 102.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 99-51 substituted “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”, substituted “chairperson” for “chairman” and substituted “the office” for “his office” and “such office”, effective May 27, 1999; P.A. 99-145 substituted “State Insurance and Risk Management Board” for “State Insurance Purchasing Board”, effective June 8, 1999; P.A. 00-192 contained section but made no change.



Section 20-506 - Deposit of fees.

The commission shall deposit all moneys received by it from fees in accordance with the provisions of sections 20-500 to 20-528, inclusive, with the State Treasurer, and, unless otherwise provided by said sections, they shall become part of the General Fund.

(P.A. 93-354, S. 31, 54; P.A. 94-36, S. 41, 42.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section.



Section 20-507 - Licensed or certified real estate appraiser not deemed “employee” under section 31-275.

A certified, licensed, limited or provisional appraiser shall not be considered an employee under the provisions of section 31-275 if substantially all of the remuneration for the services performed by such appraiser, whether paid in cash or otherwise, is directly related to sales or other output rather than to the number of hours worked, and such services are performed by the appraiser pursuant to a written contract that contains the following provisions: (1) The appraiser, for purposes of workers’ compensation, is engaged as an independent contractor associated with the person for whom services are performed; (2) the appraiser shall not receive any remuneration related to the number of hours worked, and shall not be treated as an employee with respect to such services for purposes of workers’ compensation; (3) the appraiser shall be permitted to work any hours the appraiser chooses; (4) the appraiser shall be permitted to work out of the appraiser’s own home or the office of the person for whom services are performed; (5) the appraiser shall be free to engage in outside employment; (6) the person for whom the services are performed may provide office facilities and supplies for the use of the appraiser, but the appraiser shall otherwise pay the appraiser’s own expenses, including, but not limited to, automobile, travel and entertainment expenses; and (7) the contract may be terminated by either party at any time upon notice given to the other.

(P.A. 93-354, S. 32, 54; P.A. 94-36, S. 41, 42; P.A. 00-192, S. 60, 102.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 00-192 replaced reference to “tenured appraiser” with reference to “limited appraiser” and made technical changes for the purposes of gender neutrality, effective May 26, 2000.



Section 20-508 - Application for license or certification.

Any person possessing the qualifications prescribed in sections 20-500 to 20-528, inclusive, and in any regulations adopted in conformity with said sections, who desires to engage in the real estate appraisal business shall make application to the commission, in writing, as provided in section 20-509, for the specific certification, license, limited license or provisional license desired.

(P.A. 93-354, S. 33, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 71; P.A. 00-192, S. 61, 102.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 00-192 replaced reference to “tenured license” with reference to “limited license”, effective May 26, 2000.



Section 20-509 - Certifications, licenses, limited licenses and provisional licenses. Issuance, when. Renewals. Competency. Application fees. Examination.

(a) Certifications, licenses, limited licenses and provisional licenses under sections 20-500 to 20-528, inclusive, shall be granted only to persons who bear a good reputation for honesty, truthfulness and fair dealing and who are competent to transact the business of a real estate appraiser in such manner as to safeguard the interests of the public.

(b) Each application for a certification, license, limited license or provisional license under said sections, or for a renewal thereof, shall be made in writing, on such forms and in such manner as is prescribed by the Department of Consumer Protection and accompanied by such evidence in support of such application as is prescribed by the commission. The commission may require such information with regard to an applicant as the commission deems desirable, with due regard to the paramount interests of the public, as to the honesty, truthfulness, integrity and competency of the applicant.

(c) Fees for applications under this section shall be paid to the commission as follows: Forty-five dollars for certification; forty dollars for licensing; forty dollars for limited licensing and forty dollars for provisional licensing. The payment of an application fee shall entitle an applicant who otherwise meets the appropriate requirements established by the commission to take the appropriate written examination, where applicable, four times within the one-year period from the date of payment. In addition to the application fee, applicants taking an examination administered by a national testing service shall be required to pay directly to such testing service an examination fee covering the cost of such examination.

(P.A. 93-354, S. 34, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 72; P.A. 00-192, S. 62, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 00-192 replaced references to “tenured license” with references to “limited license”, amended Subsec. (b) to delete provisions re licensing of corporation, association or partnership and amended Subsec. (c) to reduce application fee for certification from $60 to $45, effective May 26, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-510 - Competency of applicant. Examination.

In order to determine the competency of any applicant for a real estate appraiser’s certification or license, the commission shall, and, in the case of an applicant for a provisional license, may subject such applicant to personal written examination as to the applicant’s competency to act as a real estate appraiser. Such examination shall be prepared by the Department of Consumer Protection or by a national testing service designated by the Commissioner of Consumer Protection, shall be administered to applicants by the Department of Consumer Protection or by such testing service at such times and places as the commissioner may deem necessary and shall be consistent with guidelines established by the Appraisal Qualification Board of the Appraisal Foundation. The commission may waive the written examination requirement in the case of an applicant who, in the opinion of the commission, has taken an equivalent written examination in another state and has received a score deemed satisfactory by the commission.

(P.A. 93-354, S. 35, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 73; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-511 - Minimum requirements for certification, license, limited license and provisional license. Fees.

(a) In order to obtain a certification, license, limited license or provisional license, persons who have met, to the satisfaction of the commission, the minimum requirements established by the commission for such certification, license, limited license or provisional license, shall pay to the commission, in addition to the application fee described in subsection (c) of section 20-509, an initial fee of: Three hundred seventy-five dollars, in the case of certified appraisers; two hundred eighty-five dollars, in the case of licensed appraisers and limited licensed appraisers; and one hundred dollars, in the case of provisional appraisers.

(b) All certifications, licenses, limited licenses and provisional licenses issued under the provisions of sections 20-500 to 20-528, inclusive, shall expire annually and be subject to renewal. The renewal fee for certifications, licenses, limited licenses and provisional licenses, to be paid to the commission, shall be: Two hundred eighty-five dollars in the case of certified appraisers; two hundred eighty-five dollars in the case of licensed and limited licensed appraisers; and one hundred dollars, in the case of provisional appraisers.

(c) In order for the commission to comply with federal law and transmit a roster of real estate appraisers to the appropriate federal regulatory entity, real estate appraisers shall pay to the Commissioner of Consumer Protection, in addition to application and recordation fees, an annual registry fee established by the commission.

(d) Any certification, license, limited license or provisional license which expires pursuant to this subsection may be reinstated by the commission, if, not later than two years after the date of expiration, the former certification holder, licensee, limited licensee or provisional licensee pays to the commission for each certification the sum of two hundred twenty-five dollars, for each license or limited license the sum of two hundred twenty-five dollars and for each provisional license the sum of fifty dollars for each year or fraction thereof from the date of expiration of the previous certification, license, limited license or provisional license to the date of payment for reinstatement, except that any certified, licensed, limited licensed or provisionally licensed appraiser whose certification, license, limited license or provisional license expired after entering military service shall be reinstated without payment of any fee if an application for reinstatement is filed with the commission within two years after the date of expiration. Any such reinstated certification, license, limited license or provisional license shall expire annually. Any such reinstated certification, license, limited license or provisional license shall be subject to an annual renewal thereafter.

(e) Any person whose application has been filed as provided in this section and section 20-509 who is refused a certification, license, limited license or provisional license shall be given notice and afforded an opportunity for hearing as provided in the regulations adopted by the Commissioner of Consumer Protection.

(P.A. 93-354, S. 36, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 74; P.A. 00-192, S. 63, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 269.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 00-192 replaced references to “tenured license” with references to “limited license”, amended Subsec. (a) to reduce initial fee for certified appraisers from $450 to $300, amended Subsec. (b) to change expiration date from April thirtieth of each year to annually and to reduce renewal fee for certified appraisers from $300 to $225, and amended Subsec. (d) to reduce reinstatement fee for certification from $300 to $225, to change expiration date from next succeeding April thirtieth to annually and to make a technical change for the purpose of gender neutrality, effective May 26, 2000; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) to increase fees.



Section 20-512 - Regulations concerning approval of schools. Exemption from experience requirement.

The Commissioner of Consumer Protection, with the advice and assistance of the commission, may adopt such reasonable regulations, in accordance with chapter 54, as the commissioner may deem necessary relating to the approval of schools offering courses in real estate appraisal principles and practice and related subjects, the content of such courses or programs and the advertising to the public of the services of such schools. Such regulations may require approval of instructors at such schools.

(P.A. 93-354, S. 37, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 75; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 13-196, S. 15.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-196 changed “shall not” to “may” re regulations requiring approval of instructors at schools, effective June 21, 2013.



Section 20-513 - Validity of license and certification.

Any person holding a certification, license, limited license or provisional license under sections 20-500 to 20-528, inclusive, shall be permitted to perform the work covered by such certification, license, limited license or provisional license in any municipality of this state without further examination or the imposition of any additional requirements by such municipality.

(P.A. 93-354, S. 38, 54; P.A. 94-36, S. 41, 42; P.A. 00-192, S. 64, 102.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 00-192 replaced references to “tenured license” with references to “limited license”, effective May 26, 2000.



Section 20-514 - Grounds for refusal of license or certification.

(a) No certification, license, limited license or provisional license, as the case may be, shall be denied by the commission under sections 20-500 to 20-528, inclusive, to any applicant who has been convicted of forgery, embezzlement, obtaining money under false pretenses, extortion, criminal conspiracy to defraud, or other like offense or offenses, or to any association or partnership of which such person is a member, or to any corporation of which such person is an officer or in which as a stockholder such person has or exercises a controlling interest either directly or indirectly except in accordance with the provisions of section 46a-80.

(b) No certification, license, limited license or provisional license, as the case may be, shall be issued by the Department of Consumer Protection under sections 20-500 to 20-528, inclusive, to any applicant (1) whose application for a certification, license, limited license or provisional license, as the case may be, has, within one year prior to the date of the applicant’s application, been rejected in this state, in any other state or in the District of Columbia or (2) whose certification, license, limited license or provisional license, as the case may be, has, within one year prior to the date of the applicant’s application, been revoked in this state, in any other state or in the District of Columbia.

(c) No certification, license, limited license or provisional license, as the case may be, shall be issued under sections 20-500 to 20-528, inclusive, to any person who has not attained the age of eighteen years.

(P.A. 93-354, S. 39, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 76; P.A. 00-192, S. 65, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 00-192 replaced references to “tenured license” with references to “limited license” and made technical changes in Subsec. (b) for the purposes of gender neutrality, effective May 26, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-515 - Persons certified, licensed or provisionally licensed in another state. Requirements for Connecticut certification, license or provisional license. Consent to suits and actions. Fees. Regulations.

(a) A person who is licensed in another state as a real estate appraiser may become a real estate appraiser in this state by conforming to all of the provisions of sections 20-500 to 20-528, inclusive. The commission shall recognize a current, valid certification, license or provisional license, as the case may be, issued to a currently practicing, competent real estate appraiser by another state as satisfactorily qualifying such appraiser for a certification, license or provisional license, as the case may be, as a real estate appraiser under said sections, provided: (1) The laws of the state in which such appraiser is licensed allow certifications, licenses or provisional licenses, as the case may be, to be issued to a resident of this state, without examination, who is certified, licensed or provisionally licensed, as the case may be, under said sections 20-500 to 20-528, inclusive, and (2) the certification, licensing and provisional licensing requirements of the state in which such appraiser is licensed are substantially similar to or higher than those of this state, including establishment of competency by written examination in the case of licensed and certified appraisers, and such appraiser has no disciplinary proceeding or unresolved complaint pending against such appraiser. If the applicant is licensed in a state that does not have such requirements, such applicant shall be certified, licensed or provisionally licensed by a state in accordance with Section 1116 of Title XI of FIRREA.

(b) Every applicant who is licensed in another state shall file an irrevocable consent that suits and actions may be commenced against such applicant in the proper court in any judicial district of the state in which a cause of action may arise or in which the plaintiff may reside, by the service of any process or pleading, authorized by the laws of this state, on the chairperson of the commission, such consent stipulating and agreeing that such service of such process or pleading shall be taken and held in all courts to be as valid and binding as if service had been made upon such applicant in this state. If any process or pleadings mentioned in this chapter are served upon the chairperson of the commission, it shall be by duplicate copies, one of which shall be filed in the office of the commission, and the other immediately forwarded by registered or certified mail, to the applicant against whom such process or pleadings are directed, at the last-known address of such applicant as shown by the records of the commission. No default in any such proceedings or action shall be taken unless it appears by affidavit of the chairperson of the commission that a copy of the process or pleading was mailed to the defendant as required in this subsection, and no judgment by default shall be taken in any such action or proceeding within twenty days after the date of mailing of such process or pleading to the out-of-state defendant.

(c) The Commissioner of Consumer Protection, with the advice and assistance of the commission, pursuant to Section 1122(a) of Title XI of FIRREA, shall adopt regulations, in accordance with chapter 54, as the commissioner deems necessary to effectuate certification, licensing and provisional licensing of persons who are licensed in other states as appraisers. Such certification, licensing and provisional licensing shall be recognized on a temporary basis in this state. The fee for a temporary certification, license or provisional license shall be one hundred dollars. The temporary certification, license or provisional license shall be effective for one hundred eighty days from issuance and may be extended for one additional period not to exceed one hundred eighty days for no additional fee.

(P.A. 93-354, S. 40, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 77; P.A. 00-192, S. 66, 102; P.A. 01-100, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 00-192 amended Subsec. (a) to make technical changes for the purposes of gender neutrality, and amended Subsec. (c) to reduce fee for temporary certification or license from $150 to $100, increase effective period of temporary certification or license from 90 to 180 days, add provision that temporary certification or license may be extended for up to 180 days for no additional fee and delete provision that temporary certification or license is effective for only one appraisal assignment, effective May 26, 2000; P.A. 01-100 replaced references to nonresidents with references to persons licensed in another state throughout, reorganized Subsec. (a), substituted “shall adopt regulations” for “shall adopt such reasonable regulations” in Subsec. (c) and made technical changes, including changes for the purpose of gender neutrality; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-516 - Evidence of real estate appraiser status. Fee.

(a) The Department of Consumer Protection shall issue to each certified, licensed, limited licensed and provisional appraiser, a certificate, in such size and form as it determines, evidencing the real estate appraiser’s status.

(b) A fee of twenty-five dollars shall be paid to the commission for the issuance of a proof of certification, licensing, limited licensing or provisional licensing or a duplicate certification, license, limited license or provisional license certificate.

(P.A. 93-354, S. 41, 54; P.A. 94-36, S. 41, 42; P.A. 00-192, S. 67, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 00-192 replaced references to “tenured license” with references to “limited license”, effective May 26, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-517 - Renewals. Continuing education requirements. Regulations. Certification.

(a) There is hereby established an annual renewal certification, license, limited license and provisional license to be issued by the Department of Consumer Protection.

(b) The commission shall authorize the Department of Consumer Protection to issue a renewal certification, license, limited license or provisional license, as the case may be, to any applicant who possesses the qualifications specified and otherwise has complied with the provisions of sections 20-500 to 20-528, inclusive, and any regulation adopted in conformity with said sections.

(c) Persons certified, licensed, limited licensed or provisionally licensed in accordance with the provisions of sections 20-500 to 20-528, inclusive, shall fulfill a continuing education requirement. Applicants for an annual renewal certification, license, limited license or provisional license shall, in addition to the other requirements imposed by the provisions of said sections, biennially within any even-numbered year submit proof of compliance with the continuing education requirements of this subsection, if any, to the commission, accompanied by a sixteen-dollar processing fee.

(d) The continuing education requirements for certified, licensed, limited licensed, or provisionally licensed appraisers shall be satisfied by successful completion of the required number of hours of classroom study, during the two-year period preceding such renewal of certification, license, limited license or provisional license as provided by the commission or standards of the Appraiser Qualification Board of the Appraisal Foundation, as the case may be.

(e) If the commission refuses to grant a renewal certification, license, limited license or provisional license, the certificate holder, licensee, limited licensee or provisional licensee, upon written notice received as provided for in this chapter, may avail himself or herself of any of the remedies provided by sections 20-511 and 20-520.

(f) The Commissioner of Consumer Protection, in consultation with the commission, shall adopt regulations in accordance with the provisions of chapter 54, concerning the approval of schools, institutions or organizations offering courses in current real estate or real estate appraisal practices and licensing laws and the content of such courses. Such regulations may include, but not be limited to: (1) Specifications for meeting equivalent continuing educational experience or study; (2) exceptions from continuing education requirements for reasons of health or instances of individual hardship.

(P.A. 93-354, S. 42, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 78; P.A. 00-192, S. 68, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 270.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made a technical change in Subsec. (b); P.A. 00-192 replaced references to “tenured license” with references to “limited license” in Subsecs. (a) to (e) and made a technical change in Subsec. (e) for the purpose of gender neutrality, effective May 26, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase processing fee from $8 to $16.



Section 20-518 - Suspension or revocation of license or certification. Fines.

The Department of Consumer Protection may, upon the request of the commission or upon the verified complaint in writing of any person, provided such complaint, or such complaint together with evidence, documentary or otherwise, represented in connection with such complaint, shall make out a prima facie case, investigate the actions of any real estate appraiser or any person who assumes to act in any of such capacities within this state. The commission shall have the power temporarily to suspend or permanently to revoke any certification, license, limited license or provisional license, as the case may be, issued under the provisions of sections 20-500 to 20-528, inclusive, and in addition to, or in lieu of, such suspension or revocation, may, in its discretion, impose a fine of not more than one thousand dollars for the first offense at any time when, after proceedings as provided in section 20-519, it finds that the certification holder, licensee, limited licensee or provisional licensee has by false or fraudulent misrepresentation obtained a certification, license, limited license or provisional license, as the case may be, or that the certification holder, licensee, limited licensee or provisional licensee is guilty of any of the following: (1) Making any material misrepresentation; (2) making any false promise of a character likely to influence, persuade or induce; (3) acting for more than one party in a transaction without the knowledge of all parties for whom he or she acts; (4) conviction in a court of competent jurisdiction of this or any other state of forgery, embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud, or other like offense or offenses, provided suspension or revocation under this subdivision shall be subject to the provisions of section 46a-80; (5) any act or conduct which constitutes dishonest, fraudulent or improper dealings; (6) a violation of any provision of sections 20-500 to 20-528, inclusive, or any regulation adopted under said sections.

(P.A. 93-354, S. 43, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 79; P.A. 00-192, S. 69, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 00-192 replaced references to “tenured license” with references to “limited license” and made a technical change in Subdiv. (3) for the purpose of gender neutrality, effective May 26, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-519 - Notice and hearing.

Before refusing, suspending or revoking any certification, license, limited license or provisional license, or imposing any fine, the commission shall give notice and afford an opportunity for hearing as provided in the regulations adopted by the Commissioner of Consumer Protection.

(P.A. 93-354, S. 44, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 80; P.A. 00-192, S. 70, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 00-192 replaced reference to “tenured license” with reference to “limited license”, effective May 26, 2000; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-520 - Appeal.

Any person aggrieved by any decision or order of the commission may appeal in accordance with the provisions of section 4-183.

(P.A. 93-354, S. 45, 54; P.A. 94-36, S. 41, 42.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section.



Section 20-521 - Revocation of license or certification upon conviction of crime.

Any certification holder, licensee, limited licensee or provisional licensee convicted of a violation of any of the offenses enumerated in subdivision (4) of section 20-518 shall incur a forfeiture of his or her certification, license, limited license or provisional license and all moneys that may have been paid for such certification, license, limited license or provisional license. The clerk of any court in which such conviction has been rendered shall forward to the commission without charge a certified copy of such conviction. The commission, upon the receipt of a copy of the judgment of conviction, shall, not later than ten days after such receipt, notify the certification holder, licensee, limited licensee or provisional licensee, in writing, of the revocation of his or her certification, license, limited license or provisional license, as the case may be, which notice shall be conclusive of such revocation. Application for reinstatement of such certification, license, limited license or provisional license shall be subject to the provisions of section 46a-80.

(P.A. 93-354, S. 46, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 81; P.A. 00-192, S. 71, 102.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 00-192 replaced references to “tenured license” with references to “limited license” and made technical changes for the purposes of gender neutrality, effective May 26, 2000.



Section 20-522 - Misrepresentation; penalty.

Any person wilfully misrepresenting any fact required to be disclosed in any application or in any other form, paper or document required to be filed with the commission in connection with an application for a certification, license, tenured license or provisional license shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(P.A. 93-354, S. 47, 54; P.A. 94-36, S. 41, 42.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section.



Section 20-523 - Engaging in business without license or certification. Misrepresentation.

(a) Any person who engages in the real estate appraisal business without obtaining a certification, license, limited license or provisional license, as the case may be, as provided in sections 20-500 to 20-528, inclusive, shall be fined not more than one thousand dollars or imprisoned not more than six months or both, and shall be ineligible to obtain a certification, license, limited license or provisional license for one year from the date of conviction of such offense, except the commission, in its discretion, may grant a certification, license, limited license or provisional license, as the case may be, to such person within such one-year period upon application and after a hearing on such application.

(b) No person who is not certified, licensed, limited licensed or provisionally licensed, as appropriate, by the commission as a real estate appraiser shall represent himself or herself as being so certified, licensed, limited licensed or provisionally licensed or use in connection with such person’s name or place of business the term “real estate appraiser”, “real estate appraisal”, “certified appraiser”, “certified appraisal”, “residential appraiser”, “residential appraisal”, “limited licensed appraiser”, “provisional appraiser” or “provisional appraisal” or any words, letters, abbreviations or insignia indicating or implying that such person is a certified, licensed, limited licensed or provisionally licensed, as appropriate, real estate appraiser in this state. Any person who violates the provisions of this subsection shall be fined not more than one thousand dollars or imprisoned not more than six months, or both.

(P.A. 93-354, S. 48, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 82; P.A. 00-192, S. 72, 102.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes in Subsec. (a); P.A. 00-192 replaced references to “tenured license” with references to “limited license” and made technical changes in Subsec. (b) for the purposes of gender neutrality, effective May 26, 2000.



Section 20-524 - Report to Governor.

The commission shall submit to the Governor, as provided in section 4-60, a report of its official acts under sections 20-500 to 20-528, inclusive. The commission shall keep a record of proceedings and orders pertaining to the matters under its jurisdiction and of certifications, licenses, limited licenses or provisional licenses granted, refused, suspended or revoked by it and of all reports sent to its office. The commission shall furnish without charge, for official use only, certified copies of certifications, licenses, limited licenses, provisional licenses and documents relating thereto, to officials of this state or any municipality in this state, to officials of any other state and to any court in this state. Any certified copy of any document or record of the commission, attested as a true copy by the chairman of the commission, shall be competent evidence in any court of this state of the facts contained in such document or record.

(P.A. 93-354, S. 49, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 83; P.A. 00-192, S. 73, 102.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made technical changes; P.A. 00-192 replaced references to “tenured licenses” with references to “limited licenses”, effective May 26, 2000.



Section 20-525 - Periodic publication of information and material.

The Department of Consumer Protection, at the request of the commission, may periodically compile and publish a bulletin containing information and material relating to the commission, its functions and certifications, licenses, limited licenses, provisional licenses and other information and material relating to the real estate appraisal industry which might be of help and interest to certificate holders, licensees, limited licensees or provisional licensees in their service of the public. The commission may also request the department to publish such information and material in any established periodical published in the state if, in the opinion of the commission, such form of publication would ensure the widest dissemination of such information and material to certification holders, licensees, limited licensees and provisional licensees and the public.

(P.A. 93-354, S. 50, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 84; P.A. 00-192, S. 74, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 98-10 made a technical change; P.A. 00-192 replaced references to “tenured licenses” with references to “limited licenses”, effective May 26, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-526 - Exceptions.

The provisions of sections 20-500 to 20-528, inclusive, concerning the certification, licensing, limited licensing or provisional licensing of real estate appraisers shall not apply to (1) any person under contract with a municipality who performs a revaluation of real estate for assessment purposes pursuant to section 12-62, and (2) any licensed real estate broker or real estate salesperson who estimates the value of real estate as part of a market analysis performed for the owner of the real estate or a designee of the owner, on such terms as may be agreed upon between such owner or the owner’s designee and the real estate broker or real estate salesperson, for the purpose of (A) a prospective listing or sale of such real estate, (B) providing information to the seller or landlord under a listing agreement, or (C) providing information to a prospective buyer or tenant under a buyer or tenant agency agreement, provided such estimate of value shall not be referred to or be construed as an appraisal. If such owner executes a listing contract with the real estate broker or real estate salesperson who so estimated the value of the real estate for the sale of the real estate and such real estate contains any building or other structure, occupied or intended to be occupied by no more than four families, then such owner shall be credited against any compensation the owner pays on account of such listing contract for any fee paid by the owner for such estimate of value.

(P.A. 93-354, S. 51, 54; P.A. 94-36, S. 41, 42; P.A. 96-200, S. 23; P.A. 98-123; P.A. 00-192, S. 75, 102; P.A. 03-101, S. 1.)

History: P.A. 93-354 effective in accordance with Sec. 20-528; P.A. 94-36 changed effective date of P.A. 93-354 but without affecting this section; P.A. 96-200 substituted “salesperson” for “salesman”; P.A. 98-123 amended Subdiv. (2) by designating existing language as Subpara. (A) and adding reference to sale of real estate, adding new Subpara. (B) re providing information to the seller or landlord, and adding new Subpara. (C) re providing information to a prospective buyer or tenant P.A. 00-192 replaced reference to “tenured licensing” with reference to “limited licensing”, effective May 26, 2000; P.A. 03-101 amended Subdiv. (2) to include the owner of the real estate or designee, on terms agreed between the owner or designee and broker or salesperson, and to add provision requiring owner to be credited for any fee paid on account of a listing contract for an estimate of value on real estate that contains a building or other structure occupied or intended to be occupied by no more than four families.



Section 20-527 - Federal transactions.

Section 20-527 is repealed.

(P.A. 93-354, S. 52, 54; P.A. 94-36, S. 41, 42; P.A. 95-186, S. 3.)



Section 20-528 - Regulations. Effective date.

(a) On or before May 1, 1994, the Department of Consumer Protection shall adopt regulations, in accordance with chapter 54, to implement the purposes of sections 20-311 to 20-311b, inclusive, 20-311d, 20-311e, 20-312, 20-312b to 20-314b, inclusive, 20-316, 20-317, 20-319, 20-320 to 20-324, inclusive, 20-325, 20-326, 20-327a to 20-329, inclusive, and 20-500 to 20-526, inclusive.

(b) Sections 20-311 to 20-311b, inclusive, 20-311d, 20-311e, 20-312, 20-312b to 20-314b, inclusive, 20-316, 20-317, 20-319, 20-320 to 20-324, inclusive, 20-325, 20-326, 20-327a to 20-329, inclusive, and 20-500 to 20-526, inclusive, shall take effect on the effective date of regulations adopted pursuant to subsection (a) of this section.

(P.A. 93-354, S. 53, 54; P.A. 94-36, S. 41, 42; P.A. 98-10, S. 85; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 94-36 clarified effective date of P.A. 93-354, which was codified as Subsec. (b), but made no substantive change, effective January 1, 1995; (Revisor’s note: In 1997 references to Sec. 20-527 were changed editorially by the Revisors to Sec. 20-526 to reflect the repeal of Sec. 20-527 by P.A. 95-186); P.A. 98-10 made a technical change in Subsec. (a); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 20-529 - Registration of appraisal management companies. Fees.

(a) No appraisal management company shall (1) engage or attempt to engage in business as an appraisal management company in this state; (2) perform or attempt to perform appraisal management services in this state; or (3) advertise or hold itself out as engaging in business as an appraisal management company in this state without first registering with the Department of Consumer Protection.

(b) Each appraisal management company shall apply to the Commissioner of Consumer Protection, in writing, on a form provided by the commissioner. The application shall include (1) the company’s name, business address and telephone number; (2) if such company is domiciled in another state, the name, address and telephone number of the company’s agent for service of process in this state, and the Uniform Consent to Service of Process form to be completed by the company; (3) the name, address and telephone number of any person or business entity owning ten per cent or more of an equity interest, or the equivalent, of the company; (4) a certification by the company that no person or business entity named in subdivision (3) of this subsection has had an appraiser license or certificate denied, refused to be renewed, suspended or revoked in any state; (5) the name, address and telephone number of a controlling person of the company who will serve as the main contact for communications between the commissioner and the appraisal management company; (6) the name, address and telephone number of a compliance manager of the company; and (7) any other information the commissioner may require. Each such application shall be accompanied by a fee of one thousand dollars.

(c) Before issuing or renewing a certificate of registration, the commissioner may:

(1) Certify that each appraisal management company applying for a certificate of registration has procedures in place to (A) verify that a person being added to the appraiser panel of the company holds a license in good standing in accordance with section 20-509, (B) maintain detailed records of each appraisal request or order it receives and of the appraiser who performs such appraisal, and (C) review on a periodic basis the work of all appraisers performing appraisals for the company, to ensure that such appraisals are being conducted in accordance with the USPAP;

(2) Determine to the commissioner’s satisfaction that each person owning more than ten per cent of an appraisal management company is of good moral character and such person has submitted to a background investigation, as deemed necessary by the commissioner; and

(3) Determine to the commissioner’s satisfaction that the controlling person (A) has never had an appraiser license or certificate denied, refused to be renewed, suspended or revoked in any state, (B) is of good moral character, and (C) has submitted to a background investigation, as deemed necessary by the commissioner.

(d) The commissioner shall issue a registration number to each appraisal management company registered in this state and shall publish annually a list of appraisal management companies that are registered with the Department of Consumer Protection.

(e) All certificates of registration issued under the provisions of this section shall expire biennially. The fee for renewal of a certificate of registration shall be one thousand dollars.

(P.A. 10-77, S. 2.)



Section 20-529a - Certification to commissioner. Audits. Disclosures to client. Appraisal management company not to prohibit inclusion of certain information in appraisal report.

(a) Each appraisal management company shall certify annually to the commissioner that it maintains a detailed record of each appraisal request or order it receives and of the appraiser who performs such appraisal.

(b) Each appraisal management company may audit the appraisals completed by appraisers on its appraiser panel to ensure that such appraisals are being performed in accordance with the USPAP.

(c) Each appraisal management company shall disclose to a client prior to providing, or along with, the appraisal report (1) the dollar amount of the total compensation to be paid by such company to the appraiser who performed the appraisal; and (2) the dollar amount of the total compensation to be retained by such company from the appraisal fee paid to such company for such appraisal.

(d) No appraisal management company shall prohibit or attempt to prohibit an appraiser from including or referencing in an appraisal report the appraisal fee, the name of the appraisal management company or the client’s or lender’s name or identity.

(P.A. 10-77, S. 3; P.A. 11-19, S. 1.)

History: P.A. 11-19 made a technical change in Subsec. (d).



Section 20-529b - Appraisal management company prohibitions and requirements. Payment to appraisers.

(a) No appraisal management company applying for a certificate of registration shall:

(1) Be more than ten per cent owned by any person who has had an appraiser license or certificate denied, refused to be renewed, suspended or revoked in any state;

(2) Be owned by any partnership, association, limited liability company or corporation that is more than ten per cent owned by any person who has had an appraiser license or certificate denied, refused to be renewed, suspended or revoked in any state;

(3) Employ any person to perform job functions related to the ordering, preparation, performance or review of appraisals who has had an appraiser license or certificate denied, refused to be renewed, suspended or revoked; or

(4) Enter into any contract, agreement or other business arrangement, written or oral, for the procurement of appraisal services in this state, with (A) any person who has had an appraiser license or certificate denied, refused to be renewed, suspended or revoked, or (B) any partnership, association, limited liability company or corporation that employs or has entered into any contract, agreement or other business arrangement, whether oral, written or any other form, with any person who has had an appraiser license or certificate denied, refused to be renewed, suspended or revoked.

(b) Any employee of an appraisal management company or any contractor working on behalf of such company who has any involvement in the performance of appraisals in this state or review and analysis of completed appraisals in this state shall be licensed or certified and in good standing pursuant to the provisions of sections 20-500 to 20-528, inclusive. This subsection shall not prohibit an individual who is not so licensed or certified from performing job functions that (1) are confined to an examination of an appraisal or an appraisal report for grammatical, typographical or clerical errors, and (2) do not involve the formulation of opinions or comments about (A) the appraiser’s data collection, analyses, opinions, conclusions or valuation, or (B) compliance of such appraisal or appraisal report with the USPAP.

(c) Except in cases of breach of contract or substandard performance of services or where the parties have mutually agreed upon an alternate payment schedule in writing, each appraisal management company operating in this state shall make payment to an appraiser for the completion of an appraisal or valuation assignment not later than forty-five days after the date on which such appraiser transmits or otherwise provides the completed appraisal or valuation study to the appraisal management company or its assignee.

(d) No employee, owner, controlling person, director, officer or agent of an appraisal management company shall intentionally influence, coerce or encourage or attempt to influence, coerce or encourage, an appraiser to misstate or misrepresent the value of a subject property, by any means, including:

(1) Withholding or threatening to withhold timely payment for an appraisal;

(2) Withholding or threatening to withhold business from, or demoting, terminating or threatening to demote or terminate, an appraiser;

(3) Expressly or impliedly promising future business, promotion or increased compensation to an appraiser;

(4) Conditioning an appraisal request or payment of a fee, salary or bonus on the opinion, preliminary estimate, conclusion or valuation to be reached by the appraiser;

(5) Requesting that an appraiser provide a predetermined or desired valuation in an appraisal report or estimated values or comparable sales at any time prior to the completion of an appraisal;

(6) Providing to an appraiser an anticipated, estimated, encouraged or desired value for a subject property or a proposed or target amount to be loaned to the borrower, except that a copy of the contract to purchase may be provided;

(7) Providing or offering to provide to an appraiser or to any person or entity related to the appraiser stock or other financial or nonfinancial benefits;

(8) Removing an appraiser from an appraiser panel without prior written notice to such appraiser as set forth in section 20-529c;

(9) Obtaining, using or paying for a subsequent appraisal or ordering an automated valuation model in connection with a mortgage financing transaction unless (A) there is a reasonable basis to believe that the initial appraisal was flawed or tainted and such basis is clearly noted in such transaction file, or (B) such subsequent appraisal or automated valuation model is performed pursuant to a bona fide prefunding or postfunding appraisal review, loan underwriting or quality control process; or

(10) Using any other act or practice that impairs or attempts to impair an appraiser’s independence, objectivity or impartiality.

(e) Nothing in subsection (d) of this section shall be construed to prohibit an appraisal management company from requesting that an appraiser provide additional information about the basis for a valuation or correct objective factual errors in an appraisal report.

(P.A. 10-77, S. 4; P.A. 13-135, S. 18.)

History: P.A. 13-135 amended Subsec. (c) to change “sixty days” to “forty-five days”.



Section 20-529c - Removal of appraiser from appraiser panel. Appraiser complaints.

(a) Except within the first thirty days after an appraiser is initially added to an appraiser panel of an appraisal management company, such company shall not remove an appraiser from its appraiser panel or otherwise refuse to assign requests or orders for appraisals without:

(1) Notifying the appraiser in writing of the reasons why the appraiser is being removed;

(2) If the appraiser is being removed for alleged illegal conduct, violation of the USPAP or violation of state licensing standards, notifying the appraiser in writing of the nature of the alleged conduct or violation; and

(3) Providing the appraiser with an opportunity to respond to such notice.

(b) (1) Any appraiser who is removed from an appraiser panel of an appraisal management company for alleged illegal conduct, violation of the USPAP or violation of state licensing standards may file a complaint with the commissioner and request a review of the removal decision, except that the commissioner shall not make any determination regarding the nature of the business relationship between the appraiser and the appraisal management company that is unrelated to the actions specified in subsection (a) of this section.

(2) If an appraiser files a complaint against an appraisal management company pursuant to subdivision (1) of this subsection, the commissioner shall notify such company not later than ten days after such complaint is filed. The commissioner may schedule a hearing and shall render a decision not later than one hundred eighty days after the date such complaint is filed.

(3) If the commissioner determines to the commissioner’s satisfaction that the appraiser did not engage in illegal conduct, violate the USPAP or violate state licensing standards, the commissioner shall order such appraiser to be reinstated to the appraiser panel of the appraisal management company.

(4) The appraisal management company that was the subject of the complaint shall not (A) refuse to assign requests or orders for appraisals or reduce the number of assignments to the reinstated appraiser, or (B) otherwise penalize the reinstated appraiser.

(P.A. 10-77, S. 5.)



Section 20-529d - Investigations. Penalty. Appeal.

(a) Upon the verified complaint, in writing, of any person concerning a violation by an appraisal management company of the provisions of sections 20-529 to 20-529c, inclusive, the Department of Consumer Protection may investigate such company. Upon a determination by the commissioner that an appraisal management company has made any materially false, fictitious or fraudulent statement or violated any provision of sections 20-529 to 20-529c, inclusive, the commissioner may deny, refuse to renew, suspend or revoke a certificate of registration issued in accordance with section 20-529 and may impose a civil penalty of not more than twenty-five thousand dollars.

(b) Before denying, refusing to renew, suspending or revoking a certificate of registration or imposing any civil penalty, the commissioner shall give notice and afford an opportunity for hearing in accordance with chapter 54.

(c) Any person aggrieved by any decision or order of the commissioner under this section may appeal therefrom in accordance with section 4-183.

(P.A. 10-77, S. 6.)



Section 20-529e - Regulations.

The Commissioner of Consumer Protection may adopt regulations, in accordance with chapter 54, to carry out the provisions of sections 20-529 to 20-529c, inclusive.

(P.A. 10-77, S. 7.)






Chapter 400h - Public Service Gas Technicians

Section 20-540 - Definitions. Certificate of registration. Requirements. Limitations. Suspension. Revocation. Civil penalties.

(a) As used in this section and section 20-541:

(1) “Gas service work” means the repair, alteration or maintenance of equipment, appliances, accessories or fixtures within or adjacent to a building or structure in connection with the utilization of gas supplied by a public service company.

(2) “Public service gas technician” means an employee of a public service company, as defined in section 16-1, who is engaged in the supervision or performance of gas service work.

(b) Notwithstanding any provisions of chapter 393 to the contrary, a public service gas technician shall be issued a certificate of registration by the Department of Consumer Protection in lieu of any license which otherwise might be required under said chapter, which shall entitle the holder of such certificate to perform gas service work only as provided in this section, provided the public service company which employs the public service gas technician certifies to the Department of Consumer Protection that the employee has obtained such training and experience deemed necessary by the public service company to perform gas service work included in such employee’s job functions. All public service gas technicians employed by a public service company prior to July 1, 1995, who have completed a gas public service company’s training program or are participating in such a program on said date shall be issued a certificate of registration upon the payment of the fee required in subsection (h) of this section.

(c) The content and duration of the training and experience programs provided by the public service company shall be relevant to the duties of the employee and shall be approved biennially by the Labor Department. In reviewing the programs and training provided by a public service company, the Labor Department shall consider the specialization of the employees of the company, the employee’s previous company training, the service record of the company, the experience of the company in training employees to perform gas service work and the quality assurance measures used by the company.

(d) An employee enrolled in the company’s training programs shall be issued a trainee’s certificate by such company valid for the duration of the training program and may perform gas service work only under the supervision of an employee of the public service company who is a registered public service gas technician or holds a journeyman’s license.

(e) A public service company employing a public service gas technician shall inform the Department of Consumer Protection upon the change in job description or termination of any registered public service gas technician previously certified pursuant to subsection (b) of this section and upon the issuance or termination of a trainee’s certificate provided to an employee pursuant to subsection (d) of this section.

(f) A registered public service gas technician or employee of a public service company issued a trainee’s certificate by such company may only perform such work on behalf of such public service company and only while in the direct employment of such public service company. Such registration or trainee’s certificate shall be immediately relinquished upon termination of employment from such public service company.

(g) A registered public service gas technician may not supervise any duly registered apprentice performing work under a permit issued pursuant to subdivision (4) of subsection (a) of section 20-334a.

(h) The public service gas technician’s registration shall expire annually. Upon application for a license, the applicant shall pay to the department a nonrefundable application fee of ninety dollars. The fee for registration as a public service gas technician shall be the same fee as that charged for a journeyman’s license under section 20-335.

(i) The Department of Consumer Protection may suspend or revoke a certificate granted or issued by it pursuant to this section if the holder of such certificate is convicted of a felony, is grossly incompetent, engages in malpractice or unethical conduct or knowingly makes false, misleading or deceptive representations regarding his work. Prior to such suspension or revocation, such holder shall be given notice and an opportunity for hearing as provided in regulations adopted by the Commissioner of Consumer Protection. Any person whose certificate has been suspended may, after ninety days, apply to the department to have such certificate reinstated.

(j) The Department of Consumer Protection may, after notice and hearing, impose a civil penalty on any person who (1) engages in or practices gas service work without having first obtained a trainee’s certificate or a certificate of registration for such work, (2) wilfully employs a person who does not have a certificate for such work, (3) wilfully and falsely pretends to qualify to engage in or practice such work, or (4) engages in or practices such work after the expiration of his certificate. Such penalty shall be in an amount not more than five hundred dollars for a first violation of this subsection, not more than seven hundred fifty dollars for a second violation and not more than one thousand five hundred dollars for each violation of this subsection occurring less than three years after a second or subsequent violation of this subsection.

(k) The Department of Consumer Protection may act in accordance with the provisions of subdivision (7) of section 21a-7 in the case of a person who: (1) Knowingly engages in fraud or material deception in order to obtain a certificate to perform gas service work or doing so in order to aid another in obtaining such a certificate; (2) performs work beyond the scope of such a certificate; (3) illegally uses or transfers such a certificate; (4) performs incompetent or negligent gas service work; (5) knowingly makes false, misleading or deceptive representations to the public regarding gas service work to be performed; or (6) violates any provision of the general statutes or any regulation adopted thereunder, relating to his profession or occupation.

(l) In lieu of displaying a contractor’s license number, each public service company authorized pursuant to this section to employ registered public service gas technicians shall display its name, logo or other trademark which clearly identifies the company on all commercial vehicles used in its business and in a conspicuous manner on all printed advertisements, bid proposals, contracts, invoices and on all stationery used in its business.

(P.A. 95-295, S. 1, 3; P.A. 96-259, S. 2; P.A. 98-3, S. 68; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 271.)

History: P.A. 95-295 effective July 6, 1995; P.A. 96-259 amended Subsec. (h) to make the registration expire annually and provided for payment of a nonrefundable application fee of $45 payable upon application for a license; P.A. 98-3 made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (h) to increase application fee from $45 to $90.



Section 20-541 - Public Utilities Regulatory Authority to ensure public service company recovers costs of gas service work.

Pursuant to sections 16-19 and 16-19a, the Public Utilities Regulatory Authority shall ensure that a public service company, as defined in section 16-1, fully recovers the costs of performing gas service work exclusively from charges for the performance of such work. The Public Utilities Regulatory Authority shall receive complaints concerning potential violations of this section, and, for those complaints which the authority determines warrant an investigation, conduct such investigations.

(P.A. 95-295, S. 2, 3; P.A. 98-3, S. 69; P.A. 11-80, S. 1.)

History: P.A. 95-295 effective July 6, 1995; P.A. 98-3 made a technical change; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.






Chapter 400i - Uniform Athlete Agents Act

Section 20-553 to 20-558 - Definitions. Certificate of registration required; fees; renewal; right to cancel agent contracts; schedule of athlete agent fees; athlete interviews. Prohibited acts. Regulations. Revocation or suspension of certificate of registration; civil penalty; restitution; unfair or deceptive trade practice; Class B misdemeanor. Athlete not required to utilize athlete agent; ability to contract for services outside state unaffected.

Sections 20-553 to 20-558, inclusive, are repealed, effective January 1, 2005.

(P.A. 95-331, S. 1–7; P.A. 97-120, S. 1–5; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-55, S. 21; 04-169, S. 17; 04-189, S. 1.)



Section 20-559 - Short title.

Sections 20-559 to 20-559s, inclusive, may be cited as the “Uniform Athlete Agents Act”.

(P.A. 04-55, S. 1.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559a - Definitions.

As used in sections 20-559 to 20-559s, inclusive:

(1) “Agency contract” means an agreement in which a student-athlete authorizes a person to negotiate or solicit on behalf of the student-athlete a professional-sports-services contract or an endorsement contract.

(2) “Athlete agent” means an individual who enters into an agency contract with a student-athlete or, directly or indirectly, recruits or solicits a student-athlete to enter into an agency contract. The term includes an individual who represents to the public that the individual is an athlete agent. The term does not include a spouse, parent, sibling, grandparent or guardian of the student-athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.

(3) “Athletic director” means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

(4) “Contact” means a communication, direct or indirect, between an athlete agent and a student-athlete, to recruit or solicit the student-athlete to enter into an agency contract.

(5) “Endorsement contract” means an agreement under which a student-athlete is employed or receives consideration to use on behalf of the other party any value that the student-athlete may have because of publicity, reputation, following or fame obtained because of athletic ability or performance.

(6) “Intercollegiate sport” means a sport played at the collegiate level for which eligibility requirements for participation by a student-athlete are established by a national association for the promotion or regulation of collegiate athletics.

(7) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government or governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

(8) “Professional-sports-services contract” means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization or as a professional athlete.

(9) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(10) “Registration” means registration as an athlete agent pursuant to sections 20-559 to 20-559s, inclusive.

(11) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(12) “Student-athlete” means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in, any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student-athlete for purposes of that sport.

(P.A. 04-55, S. 2.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559b - Service of process.

By acting as an athlete agent in this state, a nonresident individual appoints the Secretary of the State as the individual’s agent for service of process in any civil action in this state related to the individual’s acting as an athlete agent in this state.

(P.A. 04-55, S. 3.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559c - Athlete agents: Registration required; void contracts.

(a) Except as otherwise provided in subsection (b) of this section, an individual may not act as an athlete agent in this state without holding a certificate of registration under section 20-559e or 20-559g.

(b) Before being issued a certificate of registration, an individual may act as an athlete agent in this state for all purposes except signing an agency contract, if:

(1) A student-athlete or another person acting on behalf of the student-athlete initiates communication with the individual; and

(2) Within seven days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in this state.

(c) An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract.

(P.A. 04-55, S. 4.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559d - Registration as athlete agent; form; requirements.

(a) An applicant for registration shall submit an application for registration to the Commissioner of Consumer Protection in a form prescribed by the commissioner. The application shall be in the name of an individual and, except as provided in subsection (b) of this section, signed or otherwise authenticated by the applicant under penalty of perjury and state or contain:

(1) The name of the applicant and the address of the applicant’s principal place of business;

(2) The name of the applicant’s business or employer, if applicable;

(3) Any business or occupation engaged in by the applicant for the five years next preceding the date of submission of the application;

(4) A description of the applicant’s:

(A) Formal training as an athlete agent;

(B) Practical experience as an athlete agent; and

(C) Educational background relating to the applicant’s activities as an athlete agent;

(5) The names and addresses of three individuals not related to the applicant who are willing to serve as references;

(6) The name, sport and last-known team of each individual for whom the applicant acted as an athlete agent during the five years next preceding the date of submission of the application;

(7) The names and addresses of all persons who are:

(A) With respect to the athlete agent’s business if it is not a corporation, the partners, members, officers, managers, associates or profit-sharers of the business; and

(B) With respect to a corporation employing the athlete agent, the officers, directors and any shareholder of the corporation having an interest of five per cent or greater;

(8) Whether the applicant or any person named pursuant to subdivision (7) of this subsection has been convicted of a crime that, if committed in this state, would be a felony, and identify the crime;

(9) Whether there has been any administrative or judicial determination that the applicant or any person named pursuant to subdivision (7) of this subsection has made a false, misleading, deceptive or fraudulent representation;

(10) Any instance in which the conduct of the applicant or any person named pursuant to subdivision (7) of this subsection resulted in the imposition of a sanction, suspension or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student-athlete or educational institution;

(11) Any sanction, suspension or disciplinary action taken against the applicant or any person named pursuant to subdivision (7) of this subsection arising out of occupational or professional conduct; and

(12) Whether there has been any denial of an application for, suspension or revocation of, or refusal to renew, the registration or licensure of the applicant or any person named pursuant to subdivision (7) of this subsection as an athlete agent in any state.

(b) An individual who has submitted an application for, and holds a certificate of, registration or licensure as an athlete agent in another state, may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to subsection (a) of this section. The Commissioner of Consumer Protection shall accept the application and the certificate from the other state as an application for registration in this state if the application to the other state:

(1) Was submitted in the other state within six months next preceding the submission of the application in this state and the applicant certifies that the information contained in the application is current;

(2) Contains information substantially similar to or more comprehensive than that required in an application submitted in this state; and

(3) Was signed by the applicant under penalty of perjury.

(P.A. 04-55, S. 5.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559e - Certificate of registration; issuance or denial; renewal.

(a) Except as provided in subsection (b) of this section, the Commissioner of Consumer Protection shall issue a certificate of registration to an individual who complies with subsection (a) of section 20-559d or whose application has been accepted under subsection (b) of section 20-559d.

(b) The Commissioner of Consumer Protection may refuse to issue a certificate of registration if the commissioner determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant’s fitness to act as an athlete agent. In making the determination, the commissioner may consider whether the applicant has:

(1) Been convicted of a crime that, if committed in this state, would be a felony;

(2) Made a materially false, misleading, deceptive or fraudulent representation in the application or as an athlete agent;

(3) Engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

(4) Engaged in conduct prohibited by section 20-559m;

(5) Had a registration or licensure as an athlete agent suspended, revoked or denied or been refused renewal of registration or licensure as an athlete agent in any state;

(6) Engaged in conduct the consequence of which was that a sanction, suspension or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student-athlete or educational institution; or

(7) Engaged in conduct that significantly adversely reflects on the applicant’s credibility, honesty or integrity.

(c) In making a determination under subsection (b) of this section, the Commissioner of Consumer Protection shall consider:

(1) How recently the conduct occurred;

(2) The nature of the conduct and the context in which it occurred; and

(3) Any other relevant conduct of the applicant.

(d) An athlete agent may apply to renew a registration by filing an application for renewal in a form prescribed by the Commissioner of Consumer Protection. The application for renewal shall be signed by the applicant under penalty of perjury and shall contain current information on all matters required in an original registration.

(e) An individual who has filed an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed pursuant to subsection (d) of this section, may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state. The Commissioner of Consumer Protection shall accept the application for renewal from the other state as an application for renewal in this state if the application to the other state:

(1) Was submitted in the other state within six months next preceding the filing in this state and the applicant certifies the information contained in the application for renewal is current;

(2) Contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this state; and

(3) Was signed by the applicant under penalty of perjury.

(f) A certificate of registration or a renewal of a registration is valid for two years.

(P.A. 04-55, S. 6.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559f - Suspension, revocation or refusal to renew registration.

(a) The Commissioner of Consumer Protection may suspend, revoke or refuse to renew a registration for conduct that would have justified denial of registration under subsection (b) of section 20-559e.

(b) The Commissioner of Consumer Protection may deny, suspend, revoke or refuse to renew a certificate of registration only after proper notice and an opportunity for a hearing in accordance with chapter 54.

(P.A. 04-55, S. 7.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559g - Temporary registration.

The Commissioner of Consumer Protection may issue a temporary certificate of registration while an application for registration or renewal of registration is pending.

(P.A. 04-55, S. 8.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559h - Registration and renewal fees.

An application for registration or renewal of registration shall be accompanied by a fee in the following amount:

(1) Two hundred fifty dollars for an initial application for registration;

(2) Two hundred fifty dollars for an application for registration based upon a certificate of registration or licensure issued by another state;

(3) Two hundred fifty dollars for an application for renewal of registration; or

(4) Two hundred fifty dollars for an application for renewal of registration based upon an application for renewal of registration or licensure submitted in another state.

(P.A. 04-55, S. 9; June Sp. Sess. P.A. 09-3, S. 272.)

History: P.A. 04-55 effective January 1, 2005; June Sp. Sess. P.A. 09-3 increased fees from $200 to $250.



Section 20-559i - Required form of contract.

(a) An agency contract shall be in a record, signed or otherwise authenticated by the parties.

(b) An agency contract shall state or contain:

(1) The amount and method of calculating the consideration to be paid by the student-athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(2) The name of any person not listed in the application for registration or renewal of registration who will be compensated because the student-athlete signed the agency contract;

(3) A description of any expenses that the student-athlete agrees to reimburse;

(4) A description of the services to be provided to the student-athlete;

(5) The duration of the contract; and

(6) The date of execution.

(c) An agency contract shall contain, in close proximity to the signature of the student-athlete, a conspicuous notice in boldface type in capital letters stating:

WARNING TO STUDENT-ATHLETE

IF YOU SIGN THIS CONTRACT:

(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT-ATHLETE IN YOUR SPORT;

(2) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

(3) YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.

(d) An agency contract that does not conform to this section is voidable by the student-athlete. If a student-athlete voids an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

(e) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student-athlete at the time of execution.

(P.A. 04-55, S. 10.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559j - Notice to educational institution.

(a) Within seventy-two hours after entering into an agency contract or before the next scheduled athletic event in which the student-athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student-athlete is enrolled or the athlete agent has reasonable grounds to believe the student-athlete intends to enroll.

(b) Within seventy-two hours after entering into an agency contract or before the next athletic event in which the student-athlete may participate, whichever occurs first, the student-athlete shall inform the athletic director of the educational institution at which the student-athlete is enrolled that he or she has entered into an agency contract.

(P.A. 04-55, S. 11.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559k - Student-athlete’s right to cancel.

(a) A student-athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within fourteen days after the contract is signed.

(b) A student-athlete may not waive the right to cancel an agency contract.

(c) If a student-athlete cancels an agency contract, the student-athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student-athlete to enter into the contract.

(P.A. 04-55, S. 12.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559l - Required records.

(a) An athlete agent shall retain the following records for a period of five years:

(1) The name and address of each individual represented by the athlete agent;

(2) Any agency contract entered into by the athlete agent; and

(3) Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student-athlete to enter into an agency contract.

(b) Records required by subsection (a) of this section to be retained shall be open to inspection by the Commissioner of Consumer Protection during normal business hours.

(P.A. 04-55, S. 13.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559m - Prohibited conduct.

(a) An athlete agent, with the intent to induce a student-athlete to enter into an agency contract, may not:

(1) Give any materially false or misleading information or make a materially false promise or representation;

(2) Furnish anything of value to a student-athlete before the student-athlete enters into the agency contract; or

(3) Furnish anything of value to any individual other than the student-athlete or another registered athlete agent.

(b) An athlete agent may not intentionally:

(1) Initiate contact with a student-athlete unless registered under section 20-559e or 20-559g;

(2) Refuse or fail to retain or permit inspection of the records required to be retained by section 20-559l;

(3) Fail to register when required by section 20-559c;

(4) Provide materially false or misleading information in an application for registration or renewal of registration;

(5) Predate or postdate an agency contract; or

(6) Fail to notify a student-athlete before the student-athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student-athlete ineligible to participate as a student-athlete in that sport.

(P.A. 04-55, S. 14.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559n - Criminal penalties.

An athlete agent who violates section 20-559m is guilty of a class B misdemeanor.

(P.A. 04-55, S. 15.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559o - Civil remedies.

(a) An educational institution has a right of action against an athlete agent or a former student-athlete for damages caused by a violation of sections 20-559 to 20-559s, inclusive. In an action under this section, the court may award to the prevailing party costs and reasonable attorney’s fees.

(b) Damages of an educational institution under subsection (a) of this section include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student-athlete, the educational institution was injured by a violation of sections 20-559 to 20-559s, inclusive, or was penalized, disqualified or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

(c) A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence should have discovered the violation by the athlete agent or former student-athlete.

(d) Any liability of the athlete agent or the former student-athlete under this section is several and not joint.

(e) Sections 20-559 to 20-559s, inclusive, do not restrict rights, remedies or defenses of any person under law or equity.

(P.A. 04-55, S. 16.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559p - Administrative penalty.

The Commissioner of Consumer Protection, after notice and conducting a hearing in accordance with chapter 54, may assess a civil penalty against an athlete agent not to exceed twenty-five thousand dollars for a violation of sections 20-559 to 20-559s, inclusive.

(P.A. 04-55, S. 17.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559q - Uniformity of application and construction.

In applying and construing the uniform provisions of sections 20-559 to 20-559s, inclusive, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact such uniform provisions.

(P.A. 04-55, S. 18.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559r - Electronic Signatures in Global and National Commerce Act.

The provisions of sections 20-559 to 20-559s, inclusive, governing the legal effect, validity or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures conform to the requirements of the Electronic Signatures in Global and National Commerce Act, 15 USC 7002, and supersede, modify and limit said federal act as provided in 15 USC 7002.

(P.A. 04-55, S. 19.)

History: P.A. 04-55 effective January 1, 2005.



Section 20-559s - Severability.

If any provision of sections 20-559 to 20-559s, inclusive, or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of sections 20-559 to 20-559s, inclusive, which can be given effect without the invalid provision or application, and to this end the provisions of sections 20-559 to 20-559s, inclusive, are severable.

(P.A. 04-55, S. 20.)

History: P.A. 04-55 effective January 1, 2005.






Chapter 400j - Pharmacy

Section 20-570 - Short title: Pharmacy Practice Act.

Sections 20-570 to 20-630, inclusive, may be cited as the “Pharmacy Practice Act”.

(P.A. 95-264, S. 1; P.A. 99-175, S. 5.)

History: P.A. 99-175 replaced reference to Sec. 20-625 with reference to Sec. 20-630.



Section 20-571 - (Formerly Sec. 20-184a). Definitions.

As used in sections 20-570 to 20-630, inclusive, unless the context otherwise requires:

(1) “Administer” means the direct application of a drug or device to the body of a patient or research subject by injection, inhalation, ingestion or any other means;

(2) “Care-giving institution” means an institution that provides medical services and is licensed, operated, certified or approved by the Commissioner of Public Health, the Commissioner of Developmental Services or the Commissioner of Mental Health and Addiction Services;

(3) “Commission” means the Commission of Pharmacy appointed under the provisions of section 20-572;

(4) “Commissioner” means the Commissioner of Consumer Protection;

(5) “Compound” means to combine, mix or put together two or more ingredients pursuant to a prescription and includes the preparation of drugs or devices in anticipation of prescriptions based on routine, regularly-observed prescribing patterns;

(6) “Correctional or juvenile training institution” means a facility for the detention or incarceration of persons convicted or accused of crimes or offenses or for training of delinquent juveniles, including those state facilities under the jurisdiction of the Commissioner of Correction, training schools for delinquent juveniles and any other facilities operated by the state or municipalities for such detention, incarceration or training;

(7) “Device” means instruments, apparatuses and contrivances, including their components, parts and accessories, intended (A) for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals, or (B) to affect the structure or any function of the body of humans or other animals, but does not mean contact lenses;

(8) “Department” means the Department of Consumer Protection;

(9) “Dispense” means those acts of processing a drug or device for delivery or for administration for a patient pursuant to a prescription consisting of: (A) Comparing the directions on the label with the directions on the prescription to determine accuracy; (B) the selection of the drug or device from stock to fill the prescription; (C) the counting, measuring, compounding or preparation of the drug or device; (D) the placing of the drug or device in the proper container; (E) the affixing of the label to the container; and (F) the addition to a written prescription of any required notations. “Dispense” does not include the acts of delivering a drug or device to a patient or of administering the drug or device to the patient;

(10) “Dispensing outpatient facility” means a facility operated by a corporation or municipality which provides medical services to patients on an outpatient basis and which maintains stocks of drugs for dispensing of drugs on a regular basis to patients for use off the premises;

(11) “Drug” means (A) an article recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States or official National Formulary, or any supplement to any of them, (B) an article intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals, (C) an article, other than food, intended to affect the structure or any function of the body of humans or any other animal, and (D) an article intended for use as a component of any article specified in this subdivision, but does not include a device;

(12) “Institutional pharmacy” means that area within a care-giving institution or within a correctional or juvenile training institution, commonly known as the pharmacy, that is under the direct charge of a pharmacist and in which drugs are stored and dispensed;

(13) “Legend device” means a device that is required by applicable federal or state law to be dispensed pursuant only to a prescription or is restricted to use by prescribing practitioners only or that, under federal law, is required to bear either of the following legends: (A) “RX ONLY” IN ACCORDANCE WITH GUIDELINES ESTABLISHED IN THE FEDERAL FOOD, DRUG AND COSMETIC ACT; or (B) “CAUTION: FEDERAL LAW RESTRICTS THIS DEVICE FOR USE BY OR ON THE ORDER OF A LICENSED VETERINARIAN.”;

(14) “Legend drug” means a drug that is required by any applicable federal or state law to be dispensed pursuant only to a prescription or is restricted to use by prescribing practitioners only, or means a drug that, under federal law, is required to bear either of the following legends: (A) “RX ONLY” IN ACCORDANCE WITH GUIDELINES ESTABLISHED IN THE FEDERAL FOOD, DRUG AND COSMETIC ACT; or (B) “CAUTION: FEDERAL LAW RESTRICTS THIS DRUG FOR USE BY OR ON THE ORDER OF A LICENSED VETERINARIAN.”;

(15) “Nonlegend drug” means a drug that is not a legend drug;

(16) “Person” means an individual, corporation, business trust, estate trust, partnership, association, joint venture or any other legal or commercial entity;

(17) “Pharmacist” means an individual who is licensed to practice pharmacy under the provisions of section 20-590, 20-591, 20-592 or 20-593, and who is thereby recognized as a health care provider by the state of Connecticut;

(18) “Pharmacy” means a place of business where drugs and devices may be sold at retail and for which a pharmacy license has been issued to an applicant under the provisions of section 20-594;

(19) “Pharmacy intern” means an individual registered under the provisions of section 20-598;

(20) “Pharmacy technician” means an individual who is registered with the department and qualified in accordance with section 20-598a;

(21) “Practice of pharmacy” or “to practice pharmacy” means the sum total of knowledge, understanding, judgments, procedures, securities, controls and ethics used by a pharmacist to assure optimal safety and accuracy in the distributing, dispensing and use of drugs and devices;

(22) “Prescribing practitioner” means an individual licensed by the state of Connecticut, any other state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States who is authorized to issue a prescription within the scope of the individual’s practice;

(23) “Prescription” means a lawful order of a prescribing practitioner transmitted either orally, in writing or by electronic means for a drug or device for a specific patient;

(24) “Sale” includes barter, exchange or gift or offer and each such transaction made by a person whether as principal proprietor, agent, servant or employee; and

(25) “Substitute” means to dispense without the prescribing practitioner’s express authorization a different drug product than the drug product prescribed.

(1969, P.A. 48, S. 1; P.A. 73-211; P.A. 78-310, S. 3; P.A. 85-241, S. 1; P.A. 86-403, S. 42, 132; P.A. 91-27, S. 2; P.A. 95-257, S. 11, 12, 21, 58; 95-264, S. 2; P.A. 98-31, S. 2; 98-120; P.A. 99-175, S. 6; P.A. 00-182, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 07-73, S. 2 (b).)

History: P.A. 73-211 defined “practice of pharmacy”; P.A. 78-310 included persons licensed by another state, the District of Columbia or the Commonwealth of Puerto Rico in definition of “licensed practitioner”; P.A. 85-241 deleted the definition of “administer”, redefined “legend drug” to add warning for drugs used by veterinarians and excluded agricultural food supplements from the definition of “medicine”; P.A. 86-403 made technical changes; P.A. 91-27 redefined “written prescription” to include orders described under Sec. 19a-509c; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-264 replaced existing definitions with new definitions; Sec. 20-184a transferred to Sec. 20-571 in 1997; P.A. 98-31 amended Subdiv. (20) to redefine “pharmacy technician”; P.A. 98-120 amended Subdiv. (17) to redefine “pharmacist”; P.A. 99-175 made technical changes, replaced reference to Sec. 20-625 with reference to Sec. 20-630, amended Subdiv. (3) to add reference to Sec. 20-572 and amended Subdivs. (13) and (14) to change wording of required legends on legend devices and legend drugs; P.A. 00-182 amended Subdivs. (13) and (14) to make technical changes to “legend device” and “legend drug” definitions; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 20-572 - (Formerly Sec. 20-163). Commission of Pharmacy. Appointment and term of members.

There shall be in the department a Commission of Pharmacy that shall consist of seven persons appointed by the Governor, subject to the provisions of section 4-9a, five of whom shall be pharmacists each actively engaged in the practice of pharmacy on a full-time basis during the term of such person’s appointment in this state and two of whom shall be public members. At least two of the pharmacist members shall be community retail pharmacists, one from an independent retail setting and one from a chain retail setting, and at least one of the pharmacist members shall be a pharmacist employed on a full-time basis as a pharmacist in a hospital in the state during the term of such pharmacist member’s appointment. Members of the commission may be selected from lists of individuals nominated by the Connecticut Pharmacists Association or by other professional associations of pharmacists or pharmacies. Any vacancy on the commission shall be filled by the Governor.

(1949 Rev., S. 4463, 4480; 1969, P.A. 593, S. 14; P.A. 75-30, S. 1, 2; P.A. 77-79; 77-614, S. 196, 610; Nov. Sp. Sess. P.A. 81-11, S. 6, 19; P.A. 82-419, S. 40, 47; P.A. 95-264, S. 3; P.A. 99-175, S. 7; P.A. 13-86, S. 1.)

History: 1969 act increased membership from five to six, adding member who is hospital-employed licensed pharmacist, increased terms from 5 to 6 years and extended terms of members appointed before June 24, 1969, by 1 year; P.A. 75-30 specified that hospital-employed member be a “practicing” pharmacist on “full-time basis” in “licensed” hospital; P.A. 77-79 limited members to two full terms; P.A. 77-614 placed commission within the department of consumer protection, specified appointment of members by governor, reduced number of licensed pharmacist members from five to four and added two public members, revised appointment provision to delete June first appointment date and 6-year term and deleted reference to filling vacancies from nominees of Pharmaceutical Association, effective January 1, 1979; Nov. Sp. Sess. P.A. 81-11 replaced provision which allowed commission members $500 per annum and chairman an additional $1,000 per annum as compensation and allowed reimbursement for their traveling expenses with provision specifying that members receive no compensation but are to be reimbursed for necessary expenses incurred in performing their duties; P.A. 82-419 amended section to provide that appointments are subject to section 4-9a, to delete 10 years’ experience requirement, to require that pharmacist members be actively engaged in full-time practice of pharmacy while serving and to require that two pharmacist members be community retail pharmacists; P.A. 95-264 increased number of commissioners from three to four, adding hospital pharmacist member, eliminated requirement for six-person nominee list, permitted members of the commission to be selected from lists of nominees offered by professional associations other than Connecticut Pharmacists Association and deleted redundant provisions re filling vacancies, term limitations and reimbursements; Sec. 20-163 transferred to Sec. 20-572 in 1997; P.A. 99-175 made technical and gender neutral changes; P.A. 13-86 increased commission membership from 6 to 7 members, required 5 rather than 4 members to be pharmacists and required 2 of the pharmacist members to be from an independent retail and chain retail setting, effective July 1, 2013.



Section 20-573 - (Formerly Sec. 20-165). Meetings of commission. Records.

(a) Meetings of the commission for the purpose of conducting business of the commission shall be held at the office of the commission at least six times per calendar year and at such other times and places in each year as the chairperson or a majority of the commission deems necessary.

(b) The commission shall keep a record of its proceedings. Such record shall be made available to the public upon request and shall contain the name and license number of any pharmacist or pharmacy that the commission has recommended formal disciplinary action against. A copy of any such record, certified by the commissioner, shall be admitted as evidence in any civil or criminal action in lieu of the record.

(1949 Rev., S. 4475; P.A. 82-419, S. 41, 47; P.A. 95-264, S. 4; P.A. 99-175, S. 8; P.A. 09-150, S. 2.)

History: P.A. 82-419 amended section to allow calling of meetings by chairperson; P.A. 95-264 required the commission to conduct business at its office at least six times a year and added Subsec. (b) requiring that record of proceedings be kept; Sec. 20-165 transferred to Sec. 20-573 in 1997; P.A. 99-175 made technical changes; P.A. 09-150 amended Subsec. (b) by adding provision re record being made available by request to public and containing certain information when commission has recommended formal disciplinary action.



Section 20-574 - (Formerly Sec. 20-164a). General supervision by Commissioner of Consumer Protection.

The commissioner shall exercise general supervision over the operations of the commission pursuant to sections 20-570 to 20-630, inclusive.

(1959, P.A. 412, S. 30; P.A. 77-614, S. 198, 610; P.A. 95-264, S. 5; P.A. 99-175, S. 9.)

History: P.A. 77-614 deleted statement placing commission within consumer protection department “for fiscal and budgetary purposes”, effective January 1, 1979; P.A. 95-264 made technical change; Sec. 20-164a transferred to Sec. 20-574 in 1997; P.A. 99-175 made technical changes and replaced reference to Sec. 20-625 with reference to Sec. 20-630.



Section 20-575 - Powers and responsibilities.

(a) The commission shall administer and enforce the provisions of sections 20-570 to 20-630, inclusive. The commission has all powers specifically granted in the general statutes, including the powers set forth in sections 21a-7 and 21a-9, and all further powers that are reasonable and necessary to enable the commission to protect the public interest in accordance with the duties imposed by sections 20-570 to 20-630, inclusive.

(b) The commission may compel attendance of witnesses and the production of documents by subpoena and may administer oaths. If any person refuses or fails to appear, testify or produce any document when so ordered, a judge of the Superior Court may, upon application of the commission, make such order as may be appropriate to enforce this subsection.

(c) The commission may apply to the Superior Court for and the court may, upon hearing and for cause shown, grant a temporary or permanent injunction enjoining any person from violating any provision of sections 20-570 to 20-630, inclusive, or any regulation adopted in accordance with chapter 54 by the commissioner, with the advice and assistance of the commission, pursuant to sections 20-570 to 20-630, inclusive, irrespective of whether an adequate remedy at law exists. The commission also may apply to the Superior Court for, and the court shall have jurisdiction to grant, a temporary restraining order pending a hearing.

(d) An application to the Superior Court under subsection (b) or (c) of this section shall be brought by the Attorney General.

(P.A. 95-264, S. 6; P.A. 99-175, S. 10.)

History: P.A. 99-175 made technical changes, replaced references to Sec. 20-625 with references to Sec. 20-630, amended Subsec. (c) to delete provision requiring department to adopt regulations and to instead require adoption of regulations by commissioner, with advice and assistance of commission and designated provisions re application to Superior Court by the Attorney General as Subsec. (d).



Section 20-576 - (Formerly Sec. 20-164). Regulations.

(a) The commissioner may, with the advice and assistance of the commission, adopt regulations, in accordance with chapter 54, to govern the performance of the commission’s duties, the practice of pharmacy and the business of retailing drugs and devices. Such regulations may include, but are not limited to, provisions (1) concerning the licensing of any pharmacist or pharmacy, disciplinary action that may be taken against a licensee, the conduct of a pharmacist and the operation of a pharmacy, (2) specifying various classes of pharmacy licenses issued under section 20-594, including, but not limited to, licenses for infusion therapy pharmacies and nuclear pharmacies and specifying requirements for operation of pharmacies under the classes of pharmacy licenses permitted under the regulations, (3) concerning creation and maintenance of prescription records, and (4) concerning registration and activities of pharmacy interns, registered pharmacy technicians and certified pharmacy technicians.

(b) The commissioner shall, with the advice and assistance of the commission, adopt regulations, in accordance with chapter 54, governing (1) the storage and retrieval of prescription information for noncontrolled substances, including refills, by pharmacists through the use of electronic data processing systems or other systems for the efficient storage and retrieval of information, (2) the operation of institutional pharmacies pursuant to chapters 368a and 418, and sections 17a-210 to 17a-273, inclusive, 19a-490 to 19a-520, inclusive, and 20-570 to 20-630, inclusive, and (3) the activities of pharmacy technicians in pharmacies and institutional pharmacies, including ratios of registered pharmacy technicians and certified pharmacy technicians to pharmacists in pharmacies and institutional pharmacies.

(1949 Rev., S. 4464; 1955, S. 2236d; September, 1957, P.A. 11, S. 13; P.A. 75-254, S. 1, 2; P.A. 77-614, S. 197, 610; P.A. 95-264, S. 7; P.A. 98-31, S. 3; P.A. 99-175, S. 11; P.A. 04-208, S. 1.)

History: P.A. 75-254 deleted authority for commission to publish and distribute regulations and to employ attorney to conduct prosecutions for violations of chapter, allowed commission to compel production of documents by subpoena, required annual report to commissioner of consumer protection rather than to governor and required certification of records “by executive secretary to the commission”, replacing less specific requirement for certification “by its secretary”; P.A. 77-614 transferred power to adopt regulations from commission to commissioner of consumer protection, retaining commission in advisory role and deleted provision re election of chairman, effective January 1, 1979; P.A. 95-264 added Subsec. (a)(1) to (4), inclusive, and Subsec. (b) re matters subject to regulation; Sec. 20-164 transferred to Sec. 20-576 in 1997; P.A. 98-31 amended Subsec. (a)(4) by adding reference to pharmacy technicians; P.A. 99-175 made technical changes and amended Subsec. (b) to require regulations to be adopted in accordance with chapter 54 and to replace reference to Sec. 20-625 with reference to Sec. 20-630; P.A. 04-208 added references to registered pharmacy technicians and certified pharmacy technicians, effective June 3, 2004.



Section 20-577 - (Formerly Sec. 20-179). Employment of inspectors by Commissioner of Consumer Protection; duties. Inspection of correctional, juvenile training and care-giving institutions, dispensing outpatient facilities, institutional and retail pharmacies by commissioner.

(a) The commissioner shall employ inspectors whose duty it shall be to inspect all pharmacies and other places in which drugs and devices are or may be dispensed or retailed, and to report any violations of sections 20-570 to 20-630, inclusive, or other laws relating to drugs and devices and violations of laws regarding pharmacy licenses, nonlegend drug permits, licenses of pharmacists and supervision of pharmacy interns and pharmacy technicians.

(b) The commissioner shall inspect correctional or juvenile training institutions and care-giving institutions throughout the state with respect to the handling of drugs, shall report violations of law and make recommendations for improvements in procedures to the authority responsible for the operation of the institution and shall take such other steps as may be necessary to ensure proper and adequate storage, handling and administration of drugs in such institutions. The commissioner may also inspect dispensing outpatient facilities and institutional pharmacies and take such steps as the commissioner considers appropriate to correct deficiencies found in such facilities or institutional pharmacies with respect to their operation.

(c) The commissioner shall inspect each retail pharmacy not less than once every four years and shall develop a methodology to sample prescriptions dispensed by retail pharmacies for compliance with state laws concerning the dispensing of prescriptions. Such methodology shall be based on the number of prescriptions received by such retail pharmacies.

(1949 Rev., S. 4479; 1969, P.A. 593, S. 15; P.A. 77-614, S. 205, 610; P.A. 95-264, S. 8; P.A. 99-175, S. 12; P.A. 05-212, S. 3.)

History: 1969 act made employment of inspectors mandatory rather than optional, deleted requirement that inspections be made during usual business hours and included inspections of institutional pharmacies; P.A. 77-614 replaced commission of pharmacies with commissioner of consumer protection, effective January 1, 1979; P.A. 95-264 deleted obsolete reference to assistant pharmacist and added Subsec. (b) re commissioner’s inspection of correctional, juvenile training and care-giving institutions, dispensing outpatient facilities and institutional pharmacies; Sec. 20-179 transferred to Sec. 20-577 in 1997; P.A. 99-175 made technical and gender neutral changes and amended Subsec. (a) to replace reference to Sec. 20-625 with reference to Sec. 20-630; P.A. 05-212 added Subsec. (c) re inspection of retail pharmacies, effective July 6, 2005.

Cited. 207 C. 698.



Section 20-578 - (Formerly Sec. 21a-306). Information not to be disclosed. Exception.

(a) Information received by the department, the commission or the Department of Public Health, through filed reports or inspection or as otherwise authorized under chapters 418 and 420b and sections 20-570 to 20-630, inclusive, shall not be disclosed publicly in such a manner as to identify individuals or institutions, except: (1) In a proceeding involving the question of licensure or the right to practice, and (2) in a proceeding where the commission has voted in favor of formal disciplinary action against a pharmacist or pharmacy licensed pursuant to this chapter, when such disciplinary action is related to an error in the dispensing of medication. Nothing in this section shall be construed to prohibit the commissioner from disclosing information gained through the inspection of pharmacies and outlets holding permits for the sale of nonlegend drugs if the commissioner considers such disclosure to be in the interest of public health.

(b) Notwithstanding the provisions of subsection (a) of this section, section 21a-265 and chapter 55, the Commissioners of Consumer Protection and Public Health and the authorized agents of said commissioners, in carrying out their duties under subsection (a) of this section, may: (1) Exchange information relating to a license or registration issued by their respective agencies, or (2) exchange investigative information relating to violations of this chapter with each other, with the Chief State’s Attorney and with agencies charged with the enforcement of pharmacy or drug laws of the United States, this state and all other jurisdictions.

(1969, P.A. 593, S. 8; P.A. 77-614, S. 323, 610; P.A. 87-204; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-264, S. 9; P.A. 99-175, S. 13; P.A. 07-252, S. 73; P.A. 09-150, S. 1.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-504h transferred to Sec. 21a-306 in 1983; P.A. 87-204 added provision re disclosure of information deemed to be in the interest of public health; P.A. 93-381 authorized substitution of department of public health and addiction services for department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-264 made technical changes to conform language to similar provisions throughout statutes; Sec. 21a-306 transferred to Sec. 20-578 in 1997; P.A. 99-175 made technical changes and replaced reference to Sec. 20-625 with reference to Sec. 20-630; P.A. 07-252 designated existing provisions as Subsec. (a) and added Subsec. (b) authorizing exchange of information among Commissioners of Consumer Protection and Public Health, the Chief State’s Attorney and other agencies charged with enforcing pharmacy or drug laws; P.A. 09-150 amended Subsec. (a) by adding Subdiv. (2) re exemption for information in proceeding where disciplinary action is related to an error in dispensing medication and by making a conforming change.

For purposes of statute, compliance meetings are not “proceedings” and documents relating to such meetings were exempt from disclosure. 207 C. 698.



Section 20-579 - (Formerly Sec. 20-175). Causes for suspension, revocation or refusal to issue or renew licenses, temporary permits and registrations and for assessment of civil penalty.

(a) The commission may refuse to authorize the issuance of a temporary permit to practice pharmacy, may refuse to authorize the issuance or renewal of a license to practice pharmacy, a license to operate a pharmacy or a registration of a pharmacy intern or pharmacy technician, and may revoke or suspend a license or temporary permit to practice pharmacy, a license to operate a pharmacy, or a registration of a pharmacy intern or a pharmacy technician, and may assess a civil penalty of up to one thousand dollars or take other action permitted in subdivision (7) of section 21a-7 if the applicant or holder of the license, temporary permit or registration: (1) Has violated a statute or regulation relating to drugs, devices or the practice of pharmacy of this state, any state of the United States, the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or insular possession subject to the jurisdiction of the United States or a foreign jurisdiction; (2) has been convicted of violating any criminal statute relating to drugs, devices or the practice of pharmacy of this state, any state of the United States, the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or insular possession subject to the jurisdiction of the United States or a foreign jurisdiction; (3) has been disciplined by, or is the subject of pending disciplinary action or an unresolved complaint before, the duly authorized pharmacy disciplinary agency of any state of the United States, the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or insular possession subject to the jurisdiction of the United States or a foreign jurisdiction; (4) has been refused a license or registration or renewal of a license or registration by any state of the United States, the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or insular possession subject to the jurisdiction of the United States or a foreign jurisdiction based on grounds that are similar to grounds on which Connecticut could refuse to issue or renew such a license or registration; (5) has illegally possessed, diverted, sold or dispensed drugs or devices; (6) abuses or excessively uses drugs, including alcohol; (7) has made false, misleading or deceptive representations to the public or the commission; (8) has maintained exclusive telephone lines to, has maintained exclusive electronic communication with, or has exclusive access to computers located in offices of prescribing practitioners, nursing homes, clinics, hospitals or other health care facilities; (9) has substituted drugs or devices except as permitted in section 20-619; (10) has accepted, for return to regular stock, any drug already dispensed in good faith or delivered from a pharmacy, and exposed to possible and uncontrolled contamination or substitution; (11) has split fees for professional services, including a discount or rebate, with a prescribing practitioner or an administrator or owner of a nursing home, hospital or other health care facility; (12) has entered into an agreement with a prescribing practitioner or an administrator or owner of a nursing home, hospital or other health care facility for the compounding or dispensing of secret formula or coded prescriptions; (13) has performed or been a party to a fraudulent or deceitful practice or transaction; (14) has presented to the commission a diploma, license or certificate illegally or fraudulently obtained, or obtained from a college or school of pharmacy not approved by the commission; (15) has performed incompetent or negligent work; (16) has falsified a continuing education document submitted to the commission or department or a certificate retained in accordance with the provisions of subsection (d) of section 20-600; (17) has permitted a person not licensed to practice pharmacy in this state to practice pharmacy in violation of section 20-605, to use a pharmacist license or pharmacy display document in violation of section 20-608, or to use words, displays or symbols in violation of section 20-609; or (18) has failed to maintain the entire pharmacy premises, its components and contents in a clean, orderly and sanitary condition.

(b) The commission may refuse to authorize the issuance of a temporary permit to practice pharmacy, may refuse to authorize the issuance or renewal of a license to practice pharmacy, a license to operate a pharmacy or a registration of a pharmacy intern or pharmacy technician, and may revoke or suspend a license or temporary permit to practice pharmacy, a license to operate a pharmacy, or a registration of a pharmacy intern or a pharmacy technician, or take other action permitted in subdivision (7) of section 21a-7 if the commission determines that the applicant or holder of the license, temporary permit or registration has a condition including, but not limited to, physical illness or loss of skill or deterioration due to the aging process, emotional disorder or mental illness, abuse or excessive use of drugs or alcohol that would interfere with the practice of pharmacy, operation of a pharmacy or activities as a pharmacy intern or pharmacy technician, provided the commission may not, in taking action against a license, temporary permit or registration holder on the basis of such a condition, violate the provisions of section 46a-73 or 42 USC Section 12132 of the federal Americans with Disabilities Act.

(1949 Rev., S. 4472; 1961, P.A. 149; 1963, P.A. 243; February, 1965, P.A. 162; 304, S. 2; 1969, P.A. 74; P.A. 73-480, S. 3, 4; P.A. 75-95, S. 2, 3; P.A. 76-166, S. 5, 8; P.A. 77-126, S. 1, 2; 77-614, S. 203, 610; P.A. 82-419, S. 42, 47; P.A. 84-75; P.A. 87-401, S. 3, 4; P.A. 95-264, S. 10; P.A. 98-31, S. 4; P.A. 99-175, S. 14; P.A. 00-182, S. 7.)

History: 1961 act changed technical language, required conviction in Subdiv. (1), added refusal to comply in Subdiv. (3) and added Subdivs. (4) to (16); 1963 act added Subdiv. (17); 1965 acts added Subdiv. (18) and amended Subdiv. (3) by adding “chapter 343 or”; 1969 act added Subdiv. (19) allowing revocation or suspension of license for failure to maintain sanitary conditions; P.A. 73-480 revised Subdiv. (17) to ban advertising or promotion of legend drugs rather than of those bearing cautionary label and made ban more forceful by adding “directly or indirectly, by any means, in any form”; P.A. 75-95 deleted former Subdiv. (17) banning advertising and renumbered remaining Subdivs.; P.A. 76-166 revised Subdiv. (8) banning drug substitution except as provided in Secs. 20-185b and 20-185c rather than “except on the order of a practitioner legally licensed to prescribe such articles”; P.A. 77-126 deleted Subdiv. (17) banning use on words “discount” or “cut rate” etc. in promotion or advertisement of services, renumbering Subdiv. (18) accordingly; P.A. 77-614 transferred power to make regulations from commission to consumer protection commissioner, retaining commission as advisor, effective January 1, 1979; P.A. 82-419 amended section to eliminate crimes involving moral turpitude, lack of professional integrity, advertising professional superiority and unprofessional conduct as disciplinary grounds and to change grounds of unfitness, incompetence, unskillfulness or gross negligence to performance of grossly incompetent or negligent work; P.A. 84-75 added as a cause for the revocation or suspension of a license access to computers located in offices of practitioners, nursing homes or clinics; P.A. 87-401 made falsification of certificate of approved continuing education units grounds for suspension or revocation of license; P.A. 95-264 replaced existing section with new provisions permitting the suspension, revocation and refusal to issue or renew licenses and registrations; Sec. 20-175 transferred to Sec. 20-579 in 1997; P.A. 98-31 added provisions re pharmacy technicians and made technical changes; P.A. 99-175 made technical changes and amended Subsec. (a) to empower commission to assess $1,000 civil penalty against persons who violate pharmacy license or registration statutes, rules or regulations; P.A. 00-182 added provisions re temporary permit to practice pharmacy.

See Sec. 19a-70 re violation of regulations governing distribution of biologic products during an emergency as grounds for suspension, revocation or annulment of license.

See Sec. 30-36 re druggist’s permit to sell alcoholic beverages.



Section 20-580 - (Formerly Sec. 20-167). Revocation or suspension of nonlegend drug permit.

A permit to sell nonlegend drugs issued under section 20-624 may be revoked or suspended by the commission for any violation of the provisions of chapter 419 or of sections 20-570 to 20-630, inclusive, or for any violation of any federal law concerning the sale or offer for sale of any nonlegend drug, or for the violation of any regulation concerning the sale or offer for sale of any nonlegend drugs.

(1949 Rev., S. 4466; 1959, P.A. 270; February, 1965, P.A. 304, S. 1; P.A. 77-614, S. 200, 610; P.A. 95-264, S. 11; P.A. 99-175, S. 15.)

History: 1959 act applied commission’s authority to make regulations to sale or offer for sale of compounds, etc. rather than to the grant of a selling permit to an unlicensed pharmacy, specified above provision’s application to proprietary or patent medicinal compounds be in the alternative and extended conditions under which permit may be revoked or suspended from violation of commission’s regulations to those stated in second sentence; 1965 act added reference to chapter 343; P.A. 77-614 transferred power to make regulations from commission of pharmacy to commissioner of consumer protection, retaining commission as advisor and replaced permittee’s right to appeal with right to judicial review, effective January 1, 1979; P.A. 95-264 deleted provisions concerning adoption of regulations re proprietary or patent medicines and substituted provisions re revocation or suspension of nonlegend drug permits; Sec. 20-167 transferred to Sec. 20-580 in 1997; P.A. 99-175 made a technical change and replaced reference to Sec. 20-625 with reference to Sec. 20-630.



Section 20-581 - (Formerly Sec. 20-185). Penalty for violation of Pharmacy Practice Act. Exception.

Any person who violates any provision of sections 20-570 to 20-631, inclusive, and section 20-635 for the violation of which no other penalty has been provided shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation that is in violation of any provision of sections 20-570 to 20-631, inclusive, and section 20-635 shall be a separate offense. Failure to renew in a timely manner any license issued under said sections is not a violation for purposes of this section.

(1949 Rev., S. 4486; P.A. 84-526, S. 12; P.A. 95-264, S. 12; P.A. 99-175, S. 16; P.A. 05-73, S. 1; P.A. 13-258, S. 87.)

History: P.A. 84-526 amended section by changing penalty for violation of any provision of Secs. 20-163 to 20-184c, inclusive, to a fine of not more than $500 or imprisonment of not more than five years, and added provisions that each instance of patient contact or consultation shall constitute a separate offense and failure to renew license in timely manner is not a violation for purposes of section; P.A. 95-264 increased maximum fine from $500 to $5,000 for violations of the Pharmacy Practice Act, excluding failure to renew license in a timely manner; Sec. 20-185 transferred to Sec. 20-581 in 1997; P.A. 99-175 made technical changes and replaced references to Sec. 20-625 with references to Sec. 20-630; P.A. 05-73 included references to Secs. 20-631 and 20-635, effective May 31, 2005; P.A. 13-258 changed penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony and made a technical change.



Section 20-582 - (Formerly Sec. 20-176). Appeals of decisions of Commission of Pharmacy.

Any person (1) holding a license, permit or registration under sections 20-570 to 20-630, inclusive, who has been disciplined by the commission, or (2) who has been refused a license, permit or registration under said sections or refused a renewal of a license or permit under said sections, may appeal as provided in section 4-183.

(1949 Rev., S. 4473; 1971, P.A. 179, S. 13; 870, S. 61; P.A. 76-436, S. 425, 681; P.A. 77-603, S. 71, 125; 77-614, S. 204, 610; P.A. 78-280, S. 41, 42, 127; P.A. 95-264, S. 13; P.A. 99-175, S. 17.)

History: 1971 acts required that appeals be taken between 12 and 30 days after service rather than on next return day or the “next but one” and replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added references to judicial districts, effective July 1, 1978; P.A. 77-603 replaced appeal provisions, except those concerning venue and privileged status with statement that appeals be in accordance with Sec. 4-183; P.A. 77-614 deleted provisions concerning venue and privileged status of appeals, effective January 1, 1979; P.A. 78-280 restored venue provision and provision granting appeals privileged status; P.A. 95-264 deleted provisions on where appeals are returnable; Sec. 20-176 transferred to Sec. 20-582 in 1997; P.A. 99-175 added Subdiv. indicators and added references to Secs. 20-570 to 20-630, inclusive.

Cited. 179 C. 415.



Section 20-583 - Where appeals returnable.

An appeal of a decision by the commission to discipline a person licensed to practice pharmacy or registered as a pharmacy intern or pharmacy technician, to refuse a person’s application for a license to practice pharmacy or to refuse to register a person as a pharmacy intern or pharmacy technician shall be made returnable to the judicial district in which the person resides or, if the person does not reside in Connecticut, to the judicial district of New Britain. An appeal of a decision by the commission to discipline the holder of a pharmacy license or the holder of a permit to sell nonlegend drugs or to refuse a person’s application for such a license or permit appeal shall be made returnable to the judicial district in which the building or store is located, for which the license or permit was sought or in which it was suspended or revoked. All appeals under the provisions of this section shall be treated as privileged and shall be assigned for trial and tried as soon as may be practicable.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-264, S. 14; P.A. 98-31, S. 5; P.A. 99-215, S. 24, 29.)

History: (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 98-31 added provisions re pharmacy technicians; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 20-590 - (Formerly Sec. 20-170). Issuance of license or temporary permit to practice pharmacy; requirements.

(a) The department shall, upon authorization of the commission, issue a license to practice pharmacy as a pharmacist to any individual provided the individual:

(1) Has submitted a written application on a form approved by the department;

(2) Has graduated from a college or school of pharmacy approved by the commission with a degree that was, at the time of graduation, an entry level professional pharmacy degree;

(3) Has the professional experience as a pharmacy intern required by regulations adopted by the commissioner, with the advice and assistance of the commission, in accordance with chapter 54;

(4) Has successfully passed any examinations required by the commissioner; and

(5) Is eighteen years of age or older at the time of application.

(b) The Department of Consumer Protection shall, upon authorization of the commission, issue a temporary permit to practice pharmacy to an individual who: (1) Practices under the direct supervision of a licensed pharmacist; (2) has an application for reciprocity on file with the commission; (3) is a licensed pharmacist in good standing in a state or jurisdiction from which such state’s pharmacy board or commission of pharmacy grants similar reciprocal privileges to pharmacists licensed in this state; and (4) has no actions pending against such individual’s license with any state’s pharmacy board or commission of pharmacy.

(c) A temporary permit to practice pharmacy shall expire at the time the individual with the temporary permit is licensed as a pharmacist in this state, or not later than three months from the date of issuance of such temporary permit, whichever occurs first. The Department of Consumer Protection shall not issue more than one temporary permit to practice pharmacy to an individual, but the commission, at its discretion, may authorize one three-month extension of the temporary permit.

(1949 Rev., S. 4469; 1963, P.A. 197, S. 1; 1972, P.A. 127, S. 41; P.A. 76-113, S. 7; P.A. 77-614, S. 202, 610; P.A. 81-361, S. 3, 39; 81-471, S. 69, 71; P.A. 86-392, S. 2, 3; May Sp. Sess. P.A. 92-6, S. 25, 117; P.A. 93-79; P.A. 94-36, S. 7, 42; P.A. 95-264, S. 15; P.A. 99-175, S. 18; P.A. 00-182, S. 8; P.A. 02-82, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-121, S. 1.)

History: 1963 act established license year from April first to March thirty-first; 1972 act reduced minimum age of applicant from 21 to 18, reflecting changed age of majority; P.A. 76-113 deleted requirement that applicant be U.S. citizen; P.A. 77-614 required approval of exam by consumer protection commissioner and replaced regulation “prescribed by ... commission” with regulations “established under this chapter”, effective January 1, 1979; P.A. 81-361 amended section to allow the department rather than commission itself to issue licenses upon the authorization of the commission on and after July 1, 1981, and to require approval of application forms by the department instead of the commission; P.A. 81-471 amended section to establish procedure under which pharmacist licensed in another state and who was eligible for licensure in this state prior to October 22, 1976, by reason of his licensure in such other state may be licensed in this state by examination without regard to accreditation or nonaccreditation of the school of pharmacy which he attended; P.A. 86-392 changed the requirements for licensure for persons who are licensed pharmacists in another state to allow licensure for persons graduating after October 22, 1976, who have practiced for at least five years and to refer to alternative examination in addition to national boards; May Sp. Sess. P.A. 92-6 established an examination fee of $150; P.A. 93-79 required the commissioner of consumer protection to adopt regulations concerning the licensure of graduates of foreign schools of pharmacy (Revisor’s note: In 1995 the term “pharmacy commission” was changed editorially by the Revisors to “commission of pharmacy”, where appearing, for consistency with Sec. 20-163); P.A. 94-36 deleted reference to “April first to March thirty-first” license year, effective January 1, 1995; P.A. 95-264 replaced existing provisions re qualifications for license with new provisions setting out the requirements which must be met; Sec. 20-170 transferred to Sec. 20-590 in 1997; P.A. 99-175 made technical changes and amended Subsec. (a)(3) to add provision requiring commissioner to seek advice and assistance of commission in adopting regulations re professional qualifications of pharmacy interns; P.A. 00-182 added Subsec. (c) re issuance of a temporary permit to practice pharmacy and Subsec. (d) re expiration and extension of a temporary permit to practice pharmacy; P.A. 02-82 amended Subsec. (a)(2) to require, as condition of issuance of license to practice pharmacy, a degree from an approved college or school of pharmacy and that the degree, at time of individual’s graduation, was an “entry level professional pharmacy degree”; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-121 amended Subsec. (a) by replacing “the examination described under subsection (b) of this section” with “any examinations required by the commissioner” in Subdiv. (4), substituting “application” for “the examination” in Subdiv. (5) and deleting former Subdiv. (6) re examination fee, deleted former Subsec. (b) re licensure examination, and redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), effective January 1, 2012.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 20-591 - Graduates of foreign pharmacy schools. Regulations.

(a) An individual who has graduated from a foreign school of pharmacy not approved by the commission may apply for a license to practice pharmacy under this section.

(b) The individual shall comply with the requirements of subdivisions (1), (2), (4) and (5) of subsection (a) of section 20-590 and with regulations adopted as provided in subsection (c) of this section.

(c) The commissioner shall, with the advice and assistance of the commission, adopt regulations in accordance with chapter 54 concerning licensure as a pharmacist of an individual who has graduated from and received an entry-level professional pharmacy degree from a foreign school of pharmacy. The regulations shall include a requirement that such a graduate pass a proficiency test for written and spoken English, a foreign pharmacy graduate equivalency examination and the examination described in subsection (b) of section 20-590.

(P.A. 95-264, S. 16; P.A. 99-175, S. 19; P.A. 11-121, S. 2.)

History: P.A. 99-175 made a technical change in Subsec. (a); P.A. 11-121 amended Subsec. (b) by deleting reference to Sec. 20-590(a)(6), effective January 1, 2012.



Section 20-592 - Licensure of individual who is a licensed pharmacist in another state or jurisdiction.

Any individual who is a licensed pharmacist in any other state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States, may be licensed to practice pharmacy in this state in accordance with regulations adopted under sections 20-570 to 20-630, inclusive, in accordance with chapter 54.

(P.A. 95-264, S. 17; P.A. 99-175, S. 20.)

History: P.A. 99-175 amended Subsec. (a) to delete subsection designation and reference to Subsec. (b) and replace reference to Sec. 20-625 with reference to Sec. 20-630 and deleted Subsec. (b).



Section 20-593 - (Formerly Sec. 20-172). Pharmacist license certificate; expiration; renewal; fee; display document.

(a) A license to practice pharmacy issued under the provisions of section 20-590 or under the provisions of section 20-591 or 20-592 and a license to practice pharmacy renewed pursuant to subsections (b) and (c) of this section shall be evidenced by a certificate issued by the department upon authorization of the commission.

(b) A license to practice pharmacy shall expire biennially and may be renewed upon completion of an application on a form approved by the department, payment of one hundred twenty dollars and completion of continuing professional education, as required by sections 20-599 and 20-600.

(c) The commission shall not grant a renewal license to an applicant who has not held a license authorized by the commission within five years of the date of application unless the applicant has passed an examination satisfactory to the commission and has paid the fee required in subsection (b) of this section.

(d) In addition to the certificate of license to practice pharmacy issued under subsection (a) of this section, the department may issue a document suitable for display indicating that the individual has been issued a certificate of license to practice pharmacy.

(1949 Rev., S. 4471; 1959, P.A. 616, S. 55; June, 1971, P.A. 8, S. 62; 1972, P.A. 223, S. 9; P.A. 79-224, S. 3; P.A. 81-361, S. 5, 39; P.A. 89-251, S. 99, 203; May Sp. Sess. P.A. 92-16, S. 49, 89; P.A. 94-36, S. 8, 42; P.A. 95-264, S. 18; P.A. 99-175, S. 21; P.A. 11-121, S. 3.)

History: 1959 act increased license fees for pharmacists from $15 to $25 and renewal fees from $2 to $5 and doubled fees for pharmacists licensed in another state admitted to practice in this state; 1971 act increased fees for pharmacists and pharmacists licensed in another state from $25 and $50 respectively to $150 for both, for renewal from $5 to $100 and for renewal not within six months of expiration from $10 to $125; 1972 act reduced pharmacists’ fees to $50 and annual renewal to $15; P.A. 79-224 required payment of fees to state treasurer rather than commission treasurer and introduced intermediate renewal penalty of $50 for failure to renew within 30 days of expiration; P.A. 81-361 amended section to provide that certificates of licensure are to be issued by the department instead of the commission and that application fees are nonrefundable; P.A. 89-251 increased fee for a pharmacist’s license from $50 to $100, increased fee for renewal from $15 to $30 and increased fee for licensure from another jurisdiction from $50 to $100; May Sp. Sess. P.A. 92-16 replaced $30 renewal fee with professional service fee class established pursuant to Sec. 33-182l; (Revisor’s note: In 1995 the term “pharmacy commission” was changed editorially by the Revisors to “commission of pharmacy” for consistency with Sec. 20-163); P.A. 94-36 deleted provision allowing license renewal late fees, effective January 1, 1995; P.A. 95-264 replaced existing provisions re licensure with new provisions concerning license certificates, their expiration, renewal and fee and the issuance of a display document by the department; Sec. 20-172 transferred to Sec. 20-593 in 1997; P.A. 99-175 made technical changes in Subsecs. (a) and (d); P.A. 11-121 amended Subsec. (b) by replacing annual license expiration with biennial license expiration and by replacing “the fee set forth in section 20-601” with “one hundred twenty dollars” and amended Subsec. (c) by replacing “fee required in section 20-601” with “fee required in subsection (b) of this section”, effective January 1, 2012.

See Sec. 21a-4(c) re fines for late license renewals.



Section 20-594 - (Formerly Sec. 20-168). Pharmacy license; application; information required; issuance or renewal of license; expiration. Transfer of pharmacy to new location.

(a) Except as limited by section 20-596, a pharmacist or any other person may apply to the commission for a pharmacy license or for renewal of a pharmacy license.

(b) The applicant shall disclose on the application the name and address of the applicant and the owner of the pharmacy, the name and street and mailing address of the pharmacy and the name, address and license number of the pharmacist who manages the pharmacy. The commissioner may, by regulation adopted with the advice and assistance of the commission, in accordance with chapter 54, require such other information on the application as is necessary for the department to carry out its duties under sections 20-570 to 20-630, inclusive.

(c) The department shall, after receipt of an application under this section, (1) issue, on authorization of the commission, a pharmacy license to an applicant for a new pharmacy on payment of the fee required in section 20-601 and on satisfactory evidence to the commission that the pharmacy will be managed by a pharmacist and will be operated in accordance with the general statutes and the regulations adopted by the commissioner in accordance with chapter 54, and (2) issue a renewal of a pharmacy license to an applicant on payment of the fee required in section 20-601.

(d) Pharmacy licenses shall expire annually. Pharmacy licenses may be renewed on application and payment of the fee required in section 20-601 for a period not to exceed one year.

(e) When a pharmacy is transferred to a new location the pharmacy license for such pharmacy shall terminate. A pharmacy license that has been terminated under this subsection may be renewed under the provisions of subsection (d) of this section and on satisfactory evidence to the commission that the pharmacy will be managed by a pharmacist and will be operated in accordance with the general statutes and the regulations adopted by the commissioner in accordance with chapter 54.

(1949 Rev., S. 4467; 1959, P.A. 616, S. 54; 1967, P.A. 109, S. 4; June, 1971, P.A. 8, S. 61; 1972, P.A. 223, S. 8; P.A. 77-614, S. 201, 610; P.A. 81-361, S. 1, 39; P.A. 89-251, S. 96, 203; P.A. 94-36, S. 6, 42; P.A. 95-264, S. 19; P.A. 99-175, S. 22.)

History: 1959 act raised fee for renewal from $10 to $15; 1967 act added “or dentists” to first sentence; 1971 act raised fee for renewal license from $15 to $150; 1972 act reduced renewal fee to $50; P.A. 77-614 replaced regulations of commission with regulations established by consumer protection commissioner, effective January 1, 1979; P.A. 81-361 transferred licensing power from commission to department of consumer protection acting upon commission’s authorization; P.A. 89-251 increased the licensing fee from $200 to $600 and increased the renewal fee from $50 to $150; P.A. 94-36 deleted reference to “September first” license expiration date, effective January 1, 1995; P.A. 95-264 replaced existing provisions re pharmacy licenses with new provisions concerning application for license or renewal of license, information required, issuance or renewal of license, expiration and transfer of pharmacy to new location; Sec. 20-168 transferred to Sec. 20-594 in 1997; P.A. 99-175 made technical changes and amended Subsecs. (c) and (e) to require that adoption of regulations be consistent with chapter 54.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 20-595 - (Formerly Sec. 20-168a). Pharmacy licenses held by corporations. Notice of change in officers or directors.

Any corporation applying for a new or renewal pharmacy license under the provisions of section 20-594 shall state in the application the names of the officers and directors of the corporation. Notice of any change in such officers or directors shall be given by the corporation to the commission within ten days after the change. Such notice shall be accompanied by the filing fee set forth in section 20-601. Any such corporation that fails to give notice of a change in the officers or directors of the corporation within ten days of the change shall pay the late fee required in section 20-601.

(February, 1965, P.A. 421; P.A. 79-224, S. 1; P.A. 89-251, S. 97, 203; P.A. 95-264, S. 20; P.A. 99-175, S. 23.)

History: P.A. 79-224 imposed $25 fine for failure to give notice of change in officers or directors or to apply for renewal upon change in location or name; P.A. 89-251 increased fee for notice of change from $10 to $30; P.A. 95-264 replaced specific filing and late fees with references to fees set forth in Sec. 20-601; Sec. 20-168a transferred to Sec. 20-595 in 1997; P.A. 99-175 made technical changes.



Section 20-596 - (Formerly Sec. 20-168b). Ownership of pharmacies by prescribing practitioners.

(a) No prescribing practitioner, spouse of a prescribing practitioner, except a spouse who is a pharmacist, or dependent child of a prescribing practitioner shall have an ownership or investment interest in a pharmacy.

(b) The provisions of this section do not apply to a prescribing practitioner or spouse or dependent child of a prescribing practitioner (1) having an ownership or investment interest in a pharmacy prior to July 1, 1993, (2) who inherits an ownership or investment interest in a pharmacy, or (3) who is not required to maintain professional liability insurance pursuant to section 20-11b, provided (A) if the prescribing practitioner reinstates any such professional liability insurance, the prescribing practitioner shall, within thirty days of doing so, notify the Commissioner of Public Health of such reinstatement and divest any interest the prescribing practitioner may have in any pharmacy, or (B) if the interest is owned by the prescribing practitioner’s spouse or dependent child, the spouse or child shall divest such interest in any pharmacy. Failure of the prescribing practitioner or the prescribing practitioner’s spouse or dependent child to divest any such interest in a pharmacy within thirty days shall result in the prescribing practitioner’s license being suspended until such time as the prescribing practitioner or the prescribing practitioner’s spouse or dependent child divests such interest in the pharmacy.

(c) As used in this section, “ownership of investment interest” does not include ownership of investment securities by a prescribing practitioner, or the prescribing practitioner’s spouse or dependent children, in a publicly-held corporation that is traded on a national exchange or over-the-counter market, provided the investment securities held by the prescribing practitioner, the prescribing practitioner’s spouse and the prescribing practitioner’s dependent children, in the aggregate, do not exceed one-half of one per cent of the total number of shares issued by the corporation.

(P.A. 93-374, S. 1, 2; P.A. 95-257, S. 12, 21, 58; 95-264, S. 21; 95-271, S. 32; P.A. 99-175, S. 24.)

History: P.A. 93-374 effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-264 substituted “prescribing practitioner” for “licensed practitioner”; P.A. 95-271 added Subsec. (b)(3) re exemption for certain individuals required to maintain professional liability insurance under Sec. 20-11b and that failure to divest within 30 days can result in suspension (Revisor’s note: A reference to “licensed” practitioner was replaced editorially by the Revisors with “prescribing” practitioner to conform P.A. 95-271 with changes enacted in P.A. 95-264); Sec. 20-168b transferred to Sec. 20-596 in 1997; P.A. 99-175 made technical and gender neutral changes.



Section 20-597 - (Formerly Sec. 20-169). Pharmacy to be supervised and managed by pharmacist. Regulations re prescription department. Change in management, ownership or name of pharmacy.

(a) No place of business may be operated as a pharmacy unless a pharmacy license has been issued for the place of business and unless it is under the direct supervision of a pharmacist on the premises, except that the commissioner, with the advice and assistance of the commission, shall adopt regulations, in accordance with chapter 54, that specify when a pharmacy may remain open for business during hours when a pharmacist is not present and directly supervising such pharmacy. Such regulations shall include, but not be limited to: (1) A provision requiring that the prescription department be closed and properly secured during times when a pharmacist is not present; (2) the minimum number of hours of operation applicable to the prescription department; (3) requirements for the physical security of the prescription department; (4) requirements for the physical security of legend drugs, controlled substances and legend devices stored in all areas of the pharmacy; and (5) a definition of the term “prescription department”.

(b) In addition to the on-premises supervision of a pharmacy required in subsection (a) of this section, a pharmacy shall be managed by a pharmacist practicing at the pharmacy on a full-time basis who is listed as manager in the application for a pharmacy license made under section 20-594 or enrolled with the commission under subsection (c) of this section. The managing pharmacist may also act as the supervising pharmacist. No pharmacist may manage more than one pharmacy at the same time.

(c) The person to whom a pharmacy license has been issued shall immediately notify the commission whenever the pharmacist who manages the pharmacy ceases such management and shall immediately enroll with the commission the name, address and license number of the pharmacist who assumes management of the pharmacy. The notice of change in management of a pharmacy required to be filed with the commission under this section shall be accompanied by the filing fee required in section 20-601. The pharmacist who ceases management of the pharmacy shall also immediately notify the commission of that fact.

(d) The person to whom a pharmacy license has been issued shall immediately notify the commission of a change in ownership of the pharmacy and of a change in name of the pharmacy. The notice shall be accompanied by the filing fee required in section 20-601. Any such person who fails to give the notice of a change in ownership or name of the pharmacy within ten days of the change shall pay the late fee required in section 20-601.

(1949 Rev., S. 4468; 1971, P.A. 385, S. 2; P.A. 79-224, S. 2; P.A. 89-251, S. 98, 203; P.A. 95-72, S. 3; 95-264, S. 22; P.A. 98-211, S. 1; P.A. 99-175, S. 25.)

History: 1971 act rephrased provision re operation of pharmacy by licensed pharmacist and added provisions requiring certain information to be reported to pharmacy commission by owner of pharmacy, pharmacist ceasing to be in charge of pharmacy, etc.; P.A. 79-224 imposed $25 fine for failure to give notice of change in officers or directors or failure to apply for renewal upon change in location or name; P.A. 89-251 established a $45 fee for notice of change; (Revisor’s note: In 1995 the term “pharmacy commission” was changed editorially by the Revisors to “commission of pharmacy” for consistency with Sec. 20-163); P.A. 95-72 required commissioner to adopt regulations specifying when a pharmacy may remain open when the pharmacist is not present, deleting prior provision which had permitted assistant pharmacists to assume charge of pharmacy during pharmacist’s temporary absence, but failed to take effect, P.A. 95-264 having taken precedence; P.A. 95-264 replaced existing provisions re supervision and management of pharmacy and change in ownership of pharmacy with new provisions concerning supervision and management of pharmacies, notification of Commission of Pharmacy when there is a change of management or change in ownership or name of pharmacy and payment of fees; Sec. 20-169 transferred to Sec. 20-597 in 1997; P.A. 98-211 amended Subsec. (a) by adding provisions re prescription department regulations; P.A. 99-175 amended Subsec. (c) to make technical changes.



Section 20-598 - (Formerly Sec. 20-177). Registration of pharmacy interns.

(a) Each individual who is employed by or is serving under the supervision of a pharmacist in a pharmacy or institutional pharmacy for the purpose of obtaining the professional experience required under the provisions of section 20-590 shall register as a pharmacy intern with the commission at the time of commencing employment or service under such supervision. The applicant may not be registered as a pharmacy intern unless the applicant has successfully completed two years of college and is enrolled in a professional program at a school or college of pharmacy, accredited by the American Council on Pharmaceutical Education and approved by the commission, or has completed the requirements for graduation from such a school or college, or, if the applicant is a graduate from a foreign pharmacy school not approved by the commission, has passed a proficiency test for written and spoken English and a foreign pharmacy graduate equivalency examination. The application for registration shall be certified to, under oath, by the applicant.

(b) The fee required in section 20-601 shall accompany an application for registration and an identification number and card shall be issued by the commission to the applicant. The identification number and card shall become void and shall be returned to the commission if the pharmacy intern does not complete the requirements for graduation from, or terminates enrollment at, an accredited and approved school or college of pharmacy.

(1949 Rev., S. 4474; 1959, P.A. 616, S. 56; June, 1971, P.A. 8, S. 63; P.A. 82-70, S. 1, 2; P.A. 89-251, S. 100, 203; P.A. 95-264, S. 23; P.A. 99-175, S. 26.)

History: 1959 act increased fee from $0.50 to $5; 1971 act increased fee to $10; P.A. 82-70 required that pharmacy interns successfully complete two years of college and be enrolled in an accredited program or graduate from such college and be employed in a pharmacy before beginning the internship; and eliminated all references to an apprenticeship; P.A. 89-251 increased the registration fee from $10 to $30; P.A. 95-264 replaced provisions on registration of pharmacy interns with new provisions concerning the registration of pharmacy interns; Sec. 20-177 transferred to Sec. 20-598 in 1997; P.A. 99-175 made technical changes.



Section 20-598a - Registration and certification of pharmacy technicians.

(a) No person shall act as a pharmacy technician unless registered with, or certified with, the department.

(b) The department shall, upon authorization of the commission, register as a pharmacy technician any person who presents evidence satisfactory to the department that such person is qualified to perform, under the direct supervision of a pharmacist, routine functions in the dispensing of drugs that do not require the use of professional judgment. The qualifications for registration as a pharmacy technician under this section shall be in accordance with (1) the standards of an institutional pharmacy, a care-giving institution or a correctional or juvenile training institution, in the case of employment in any such pharmacy or institution, or (2) the standards established by regulation adopted by the commissioner in accordance with chapter 54, in the case of employment in a pharmacy. As used in this subsection, “direct supervision” means a supervising pharmacist (A) is physically present in the area or location where the pharmacy technician is performing routine drug dispensing functions, and (B) conducts in-process and final checks on the pharmacy technician’s performance.

(c) The department shall, upon authorization of the commission, certify as a pharmacy technician any person who meets the requirements for registration as a pharmacy technician, pursuant to subsection (b) of this section, and who holds a certification from the Pharmacy Technician Certification Board or any other equivalent pharmacy technician certification program approved by the department.

(d) The fee required by section 20-601 shall accompany an application for registration under this section. A registration as a pharmacy technician shall be valid for one year and may be renewed upon application and payment of the fee required by section 20-601.

(P.A. 98-31, S. 1: P.A. 99-175, S. 27; P.A. 04-208, S. 2.)

History: P.A. 99-175 made technical changes in Subsecs. (a) and (b); P.A. 04-208 amended Subsec. (a) by adding “or certified with”, added new Subsec. (c) providing for the certification of pharmacy technicians, and relettered existing Subsec. (c) as Subsec. (d), effective June 3, 2004.



Section 20-599 - (Formerly Sec. 20-174a). Continuing education: Definitions.

As used in this section and section 20-600:

(1) “Accredited continuing professional education” means any education of pharmacists which is designed to maintain professional competence in the practice of pharmacy and which is provided by an organization, institution or agency approved by the commission. Such education may include, but is not limited to, courses concerning: (A) The social, economic, behavioral, legal, administrative and managerial aspects of health care; (B) the properties and actions of drugs and dosage forms; (C) the etiology, characteristics, therapeutics and prevention of the disease states; (D) the pharmaceutical monitoring and management of patients; and (E) other areas of information unique to specialized types of professional pharmacy practice;

(2) “Certificate of continuing education units” means a document issued to a pharmacist by an organization, institution or agency approved by the commission which offers accredited continuing professional education, which (A) certifies that the pharmacist has satisfactorily completed a specified number of continuing education units, and (B) bears the name of such organization, institution or agency, the title of the program, the dates during which the program was conducted, the number of continuing education units satisfactorily completed and the signature of the director of such organization, institution or agency or the director’s authorized agent;

(3) “Continuing education unit” means ten contact hours of participation in accredited continuing professional education;

(4) “Contact hours” means fifty to sixty minutes of participation in accredited continuing professional education;

(5) “Retired pharmacist” means a pharmacist who is at least sixty-two years of age and no longer actively engaged in the practice of pharmacy; and

(6) “Inactive license” means a license that is issued, in the same manner and for the same fee as specified in this chapter for a license to practice pharmacy, to a retired pharmacist which license does not authorize the retired pharmacist to practice pharmacy and on which the word “inactive” is printed or stamped.

(P.A. 87-401, S. 1, 4; P.A. 89-265, S. 1; P.A. 95-264, S. 24; P.A. 99-175, S. 28.)

History: P.A. 89-265 added definitions of “retired pharmacist” and “inactive license” as Subdivs. (6) and (7), renumbering former Subdiv. (6) as (8); P.A. 95-264 deleted definitions of “commission” and “department”, renumbering remaining Subdivs. as necessary; Sec. 20-174a transferred to Sec. 20-599 in 1997; P.A. 99-175 made technical and gender neutral changes and added Subpara. indicators in Subdivs. (1) and (2).



Section 20-600 - (Formerly Sec. 20-174b). Continuing education: Requirements; renewal of licenses; regulations.

(a) Except as provided in subsections (b), (c), (f) and (g) of this section, the commission shall not authorize the department to renew a license to practice pharmacy as a pharmacist unless the pharmacist applying for the renewal submits a statement signed under the penalty of false statement that the pharmacist has satisfactorily completed not less than fifteen contact hours of accredited continuing professional education in the previous calendar year immediately preceding expiration of the license. Not less than five contact hours of the annual continuing education requirement shall be earned by attendance at a live presentation of an accredited continuing professional education program. At least one of the fifteen contact hours shall be on the subject matter of pharmacy law or drug law.

(b) The provisions of this section shall not apply to a pharmacist who applies for the first renewal of a license to practice pharmacy.

(c) A pharmacist submitting an application for renewal of a license to practice pharmacy, whose license has lapsed and who has not held a license authorized by the commission and issued by the department for more than two years, shall submit a statement signed under the penalty of false statement that the pharmacist has satisfactorily completed the requirements of this section in each of the years in the two-year period prior to the year of the application for renewal.

(d) A pharmacist who applies for renewal of a license to practice pharmacy shall retain all certificates of approved continuing education units for a period of not less than three years after the date on which such license is renewed. A pharmacist shall, upon the request of the department, and to satisfy the results of a random audit, make such certificates available to the department for purposes of verification.

(e) Continuing education units earned in one calendar year shall not be carried forward into the next calendar year for the purpose of fulfilling the subsequent year’s accredited continuing professional education requirement for license renewal.

(f) A pharmacist who was unable to comply with the requirements of this section for reasons such as illness, incapacity or other extenuating circumstances may apply for a waiver of the requirements of this section or for an extension of time to fulfill the requirements of this section. A pharmacist who requests such a waiver or extension of time shall submit the request, in writing, to the department with the license renewal application. The department shall forward such a request to the commission for its consideration. If the commission waives the requirements of this section, the commission shall authorize the department to renew the license of such a pharmacist. If the commission extends the time for compliance with the requirements of this section, the commission shall authorize the department to renew the license, subject to the pharmacist’s complying with the requirements of this section within the extended time period. If the pharmacist fails to comply with such requirements within the extended time period, the commission shall revoke or suspend the license.

(g) The commission may authorize the department to waive the requirements of this section and renew the license of a retired pharmacist provided the license is designated as an inactive license. A retired pharmacist holding an inactive license shall be required to obtain thirty hours of continuing education, not less than ten hours of which shall be earned by attendance at a live presentation, and apply for and receive a license to practice pharmacy issued pursuant to sections 20-570 to 20-630, inclusive, before the retired pharmacist reenters the active practice of pharmacy.

(h) The commissioner, with the advice and assistance of the commission, may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(P.A. 87-401, S. 2, 4; P.A. 89-265, S. 2; P.A. 95-264, S. 25; P.A. 99-175, S. 29; P.A. 02-48, S. 2; P.A. 05-41, S. 1.)

History: P.A. 89-265 made technical changes in Subsec. (f) and added Subsec. (g) re waiver of requirements for retired pharmacists obtaining inactive license and relettered the remaining Subsecs; P.A. 95-264 deleted reference to the requirement of 10 hours of continuing education per year before 1990, amended provisions relative to waiver of the requirement, permitted the extension of the time to complete continuing education credits and set the requirements for a retired pharmacist to renew his license; Sec. 20-174b transferred to Sec. 20-600 in 1997; P.A. 99-175 made technical and gender neutral changes and amended Subsec. (g) to replace reference to Sec. 20-625 with reference to Sec. 20-630; P.A. 02-48 amended Subsec. (a) by adding requirement that at least one of the five required contact hours of annual continuing education earned by attendance at a live presentation be on the subject matter of pharmacy law or drug law; P.A. 05-41 amended Subsec. (a) to replace “one of the five” with “one of the fifteen” re contact hours on pharmacy or drug law and delete requirement that such contact hours be earned by attendance at live presentation, effective May 17, 2005.



Section 20-601 - Fees.

The department shall collect the following nonrefundable fees:

(1) The fee for issuance of a pharmacist license is two hundred dollars, payable at the date of application for the license.

(2) The fee for renewal of a pharmacist license is the professional services fee for class A, as defined in section 33-182l. Before the commission grants a license to an applicant who has not held a license authorized by the commission within five years of the date of application, the applicant shall pay the fee required in subdivision (1) of this section.

(3) The fee for issuance of a pharmacy license is seven hundred fifty dollars.

(4) The fee for renewal of a pharmacy license is one hundred ninety dollars.

(5) The late fee for an application for renewal of a license to practice pharmacy, a pharmacy license or a permit to sell nonlegend drugs is the amount set forth in section 21a-4.

(6) The fee for notice of a change in officers or directors of a corporation holding a pharmacy license is sixty dollars for each pharmacy license held. A late fee for failing to give such notice within ten days of the change is fifty dollars in addition to the fee for notice.

(7) The fee for filing notice of a change in name, ownership or management of a pharmacy is ninety dollars. A late fee for failing to give such notice within ten days of the change is fifty dollars in addition to the fee for notice.

(8) The fee for application for registration as a pharmacy intern is sixty dollars.

(9) The fee for application for a permit to sell nonlegend drugs is one hundred forty dollars.

(10) The fee for renewal of a permit to sell nonlegend drugs is one hundred dollars.

(11) The late fee for failing to notify the commission of a change of ownership, name or location of the premises of a permit to sell nonlegend drugs within five days of the change is twenty dollars.

(12) The fee for issuance of a nonresident pharmacy certificate of registration is seven hundred fifty dollars.

(13) The fee for renewal of a nonresident pharmacy certificate of registration is one hundred ninety dollars.

(14) The fee for application for registration as a pharmacy technician is one hundred dollars.

(15) The fee for renewal of a registration as a pharmacy technician is fifty dollars.

(16) The fee for issuance of a temporary permit to practice pharmacy is two hundred dollars.

(P.A. 95-264, S. 26; P.A. 98-31, S. 6; P.A. 99-175, S. 30; P.A. 00-182, S. 9; June Sp. Sess. P.A. 09-3, S. 273; P.A. 11-121, S. 4.)

History: P.A. 98-31 added new Subdivs. (13) and (14) re fees for pharmacy technician registrations; P.A. 99-175 made technical changes, added new Subdiv. (13) to include $600 fee for issuance of nonresident pharmacy certificate and added new Subdiv. (14) to include $150 fee for renewal of nonresident pharmacy certificate, renumbering remaining Subdivs. accordingly; P.A. 00-182 changed “shall be” to “is” throughout and added Subsec. (17) re fee for a temporary permit to practice pharmacy; June Sp. Sess. P.A. 09-3 increased fees; P.A. 11-121 deleted former Subdiv. (2) re fee for pharmacist license examination, redesignated existing Subdivs. (3) to (17) as Subdivs. (2) to (16) and amended redesignated Subdiv. (2) by making technical changes, effective January 1, 2012.



Section 20-605 - Practice of pharmacy without license or temporary permit prohibited.

No individual may engage in the practice of pharmacy unless the individual holds a current license or temporary permit to practice pharmacy issued by the department.

(P.A. 95-264, S. 27; P.A. 99-175, S. 31; P.A. 00-182, S. 10.)

History: P.A. 99-175 made a technical change; P.A. 00-182 added “or temporary permit”.



Section 20-606 - (Formerly Sec. 20-178). Use of the title “pharmacist”.

A pharmacist who conforms to the regulations of the commissioner, adopted with the advice and assistance of the commission in accordance with chapter 54, may have, use and exhibit the title “pharmacist” in the practice of pharmacy.

(1949 Rev., S. 4476; P.A. 95-264, S. 28; P.A. 99-175, S. 32.)

History: P.A. 95-264 deleted references to licensed and assistant pharmacists and provisions which had prohibited pharmacist supervising more than one pharmacy and had allowed assistant pharmacist to work under supervision of pharmacist or during his temporary absence; Sec. 20-178 transferred to Sec. 20-606 in 1997; P.A. 99-175 replaced provision requiring adoption of regulations by commission with provision requiring adoption of regulations consistent with chapter 54 by commissioner with advice and assistance of commission.



Section 20-607 - (Formerly Sec. 20-173). Certificate of license, temporary permit or registration to be available for inspection.

Each person practicing as a pharmacist, pharmacy intern or pharmacy technician shall at all times have available for inspection by an inspector of the department a current certificate of license or temporary permit to practice pharmacy or a current registration to act as a pharmacy intern or pharmacy technician.

(1949 Rev., S. 4477; P.A. 95-264, S. 29; P.A. 98-31, S. 7; P.A. 99-175, S. 33; P.A. 00-182, S. 11.)

History: P.A. 95-264 deleted reference to licensed or assistant pharmacist, deleted requirement that pharmacist must display certificate in the place he practices and required that a current certificate of license to practice must be available for inspection at all times; Sec. 20-173 transferred to Sec. 20-607 in 1997; P.A. 98-31 added provisions re pharmacy interns and pharmacy technicians; P.A. 99-175 made a technical change; P.A. 00-182 added “or temporary permit”.



Section 20-608 - (Formerly Sec. 20-174). Use of certificate of license, temporary permit or display document by unlicensed person prohibited.

A pharmacist who permits such pharmacist’s certificate of license, temporary permit or display document to be used by an unlicensed person for unlawful use shall be fined one hundred dollars and shall be subject to other disciplinary proceedings within the authority of the commission.

(1949 Rev., S. 4478; P.A. 95-264, S. 30; P.A. 99-175, S. 34; P.A. 00-182, S. 12.)

History: P.A. 95-264 deleted reference to licensed or assistant pharmacist, made prohibition applicable to a display document, eliminated forfeiture as a penalty and substituted disciplinary proceedings as a penalty; Sec. 20-174 transferred to Sec. 20-608 in 1997; P.A. 99-175 made technical and gender neutral changes; P.A. 00-182 added language re temporary permit.

See Sec. 19a-70 re violation of regulations governing distribution of biologic products during an emergency as grounds for suspension, revocation or annulment of a license or certificate.

See Sec. 30-101 re forfeiture of liquor permit and pharmacist’s license for allowing on-premises consumption of alcohol.



Section 20-609 - (Formerly Sec. 20-184). Pharmacy license to be posted. Business which is not a pharmacy prohibited from using words, displays or symbols indicating it is a pharmacy; exemption.

(a) A pharmacy license shall be conspicuously posted within the pharmacy.

(b) Any person owning, managing or conducting any store, shop or place of business not being a pharmacy who exhibits within or upon the outside of such store, shop or place of business, or includes in any advertisement the words “drug store”, “pharmacy”, “apothecary”, “drug”, “drugs” or “medicine shop” or any combination of such terms or any other words, displays or symbols indicating that such store, shop or place of business is a pharmacy shall be guilty of a class D misdemeanor. The provisions of this subsection shall not apply to any person that provides pharmacy-related services directly to pharmacies or practitioners and does not offer such services and drugs or medical services directly to the public.

(1949 Rev., S. 4485; P.A. 95-264, S. 31; P.A. 07-252, S. 74; P.A. 08-184, S. 29; P.A. 12-80, S. 71.)

History: P.A. 95-264 inserted provisions as Subsec. (a) requiring pharmacy license to be posted in pharmacy, designated previous provisions as Subsec. (b), clarified the prohibition on use of specified terms, displays or symbols and deleted obsolete provisions prohibiting the use of show bottles and globes; Sec. 20-184 transferred to Sec. 20-609 in 1997; P.A. 07-252 amended Subsec. (b) to exempt from provisions persons who provide pharmacy-related services directly to pharmacies or practitioners and who do not offer drugs or pharmacy or medical services directly to the public; P.A. 08-184 made a technical change in Subsec. (b); P.A. 12-80 amended Subsec. (b) to replace penalty of a fine of not more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor and make technical changes.

Cited. 141 C. 288.



Section 20-609a - Use of electronic technology or telepharmacy by hospital. Quality assurance evaluations.

(a) As used in this section:

(1) “Electronic technology” or “telepharmacy” means the process: (A) By which each step involved in the dispensing of a sterile product is verified through use of a bar code tracking system and documented by means of digital photographs which are electronically recorded and preserved; and (B) which is monitored and verified through video and audio communication between a licensed supervising pharmacist and a pharmacy technician;

(2) “Sterile product” means any drug, as that term is defined in section 20-571, that is compounded, manipulated or otherwise prepared under sterile conditions during the dispensing process, is not intended for self-administration by a patient and is intended to be used in a hospital, or its satellite, remote or affiliated office-based locations;

(3) “Pharmacist” means an individual who is licensed to practice pharmacy under the provisions of section 20-590, 20-591, 20-592 or 20-593 and who is thereby recognized as a health care provider by the state of Connecticut; and

(4) “Pharmacy technician” means an individual who is registered with the department and qualified in accordance with section 20-598a.

(b) A hospital, licensed in accordance with the provisions of chapter 368v, which operates a hospital pharmacy, may use electronic technology or telepharmacy at the hospital and at the hospital’s satellite or remote locations for purposes of allowing a pharmacist to supervise pharmacy technicians in the dispensing of sterile products. Notwithstanding the provisions of this chapter or regulations adopted pursuant to this chapter, a pharmacist shall be permitted to supervise a pharmacy technician through use of electronic technology, and under such supervision the pharmacist shall monitor and verify the activities of a pharmacy technician through audio and video communication. The pharmacist-to-technician ratio pursuant to section 20-576-33 of the regulations of Connecticut state agencies shall apply. In the event of a malfunction of the electronic technology, no sterile product prepared by a pharmacy technician during the time period of the malfunction may be distributed to patients, unless a licensed pharmacist is able to: (1) Personally review and verify the accuracy of all processes utilized in the dispensing of the sterile product; or (2) upon the restoration of the electronic technology, utilize the mechanisms of the electronic technology which recorded the actions of the pharmacy technician to confirm that all proper steps were followed in the dispensing of the sterile product. All orders for sterile products to be dispensed using telepharmacy shall be verified by a pharmacist prior to being delegated to a pharmacy technician for such dispensing. A hospital shall ensure that appropriately licensed personnel administer medications dispensed using telepharmacy. All of the processes involved in a hospital’s use of telepharmacy shall be under the purview of the hospital’s director of pharmacy.

(c) A hospital using telepharmacy shall undertake periodic quality assurance evaluations, not less than once per calendar quarter, which shall include, upon discovery, prompt review of any error in medication administration which occurs where telepharmacy is used to dispense such medication. A hospital shall make such quality assurance evaluations available for review and inspection by the Departments of Consumer Protection and Public Health.

(P.A. 11-242, S. 50; P.A. 12-28, S. 1.)

History: P.A. 11-242 effective July 13, 2011; P.A. 12-28 amended Subsec. (a) by redefining “electronic technology” or “telepharmacy” in Subdiv. (1) and replacing definition of “IV admixture” with definition of “sterile product” in Subdiv. (2), amended Subsec. (b) by deleting provisions re pilot program, adding provisions re use of telepharmacy, replacing provisions re IV admixture with provisions re sterile product and adding provision re pharmacist-to-technician ratio, amended Subsec. (c) by deleting provisions re pilot program, adding provisions re use of telepharmacy and adding provision requiring quality assurance evaluations not less than once per calendar quarter, and deleted former Subsec. (d) re commencement and termination of pilot program, effective July 1, 2012.



Section 20-610 - (Formerly Sec. 20-166). Dispensing or retail sale of legend drugs, legend devices and certain other drugs by other than pharmacies and hospitals, prohibited.

(a) No legend drug, legend device or drugs listed in subsection (b) of this section may be dispensed or sold at retail except (1) in a pharmacy, (2) by a hospital licensed under sections 19a-490 to 19a-503, inclusive, to an employee of the hospital when prescribed by a prescribing practitioner for the employee or the employee’s spouse or dependent children, or (3) by such hospital to a retiree of such hospital or the retiree’s spouse in accordance with the retiree’s retirement or pension plan.

(b) The following drugs may not be sold at retail except as permitted in subsection (a) of this section: (1) Injectable or ingestible antibiotics; (2) injectable biologicals; (3) sulfonamides and their compounds which are designed to be taken into the stomach for systemic action; (4) injectable or ingestible corticosteroids; or (5) camphorated tincture of opium.

(c) Any person who violates any provision of this section shall be fined not less than one hundred dollars nor more than five hundred dollars.

(1949 Rev., S. 4465; 1951, 1955, S. 2237d; 1959, P.A. 616, S. 53; 1963, P.A. 367; February, 1965, P.A. 319; 1967, P.A. 109, S. 3; 555, S. 77; 1971, P.A. 134; June, 1971, P.A. 8, S. 60; 1972, P.A. 223, S. 7; P.A. 73-670, S. 1, 2; P.A. 74-100, S. 1, 2; P.A. 76-286; P.A. 77-614, S. 199, 610; P.A. 79-16; P.A. 81-107; P.A. 85-241, S. 2; P.A. 86-403, S. 41, 132; P.A. 89-251, S. 95, 203; P.A. 94-36, S. 33, 42; P.A. 95-264, S. 32; P.A. 01-65, S. 1, 2.)

History: 1959 act increased permit fee for towns with population of less than 5,000 from $3 and doubled fee for towns with population of more than 5,000; 1963 act added corticosteroids and mild silver protein to, and deleted argyrol from, provision listing items prohibited from sale; 1965 act added penalty proviso for failure to renew in timely fashion and prohibited issuance of renewal permit until fee and penalty paid; 1967 acts added references to dentist’s prescriptions and deleted descriptive references to opium, morphine and codeine content of preparations and compounds and substituted “any controlled drug as defined in section 19-443, except as permitted in sections 20-180 and part II of chapter 359” and added similar reference to “controlled drug” in list of items prohibited for sale by stores or shops not licensed as pharmacies; 1971 acts required permittee for sale of drugs, etc. to be at least 21, allowed imposition of penalty for failure to record change in permittee with commission of pharmacy and doubled permit fees; 1972 act established separate renewal fee of $10; P.A. 73-670 added exception to prohibition of retail sales except by pharmacist for methadone sold by hospitals; P.A. 74-100 expanded exception to include sales by hospitals to employees for themselves or their dependents; P.A. 76-286 deleted age, citizenship and moral character requirements for permit holders, deleted provision re sales by store not licensed as a pharmacy under special permit, replaced differential fees based on population with single fee of $35, raised renewal fee from ten to $25, made penalties $10 rather than 50% of permit fee, deleted provision allowing appeal by person who has been refused a permit and prohibited sales of “legend drugs” as defined in Sec. 20-184a; P.A. 77-614 replaced commission’s regulations with regulations “established under this chapter”, effective January 1, 1979; P.A. 79-16 deleted exception re sales of methadone by hospitals; P.A. 81-107 qualified as “injectable” or “ingestible” the antibiotics and corticosteroids which may not be stored, kept, sold or offered for sale by stores or shops other than licensed pharmacies; P.A. 85-241 clarified that the sale of veterinary medicines, poisons or chemicals by permittees is not prohibited and substituted references to licensed practitioners for references to physicians and dentists; P.A. 86-403 made technical change; P.A. 89-251 increased the original fee from $35 to $70 and increased the renewal fee from $25 to $50; P.A. 94-36 deleted the provision allowing the collection of late license renewal fees, effective January 1, 1995; P.A. 95-264 divided sections into Subsecs., substituted reference to legend drugs for reference to substances used to compound medicine, deleted provisions re sale of patent medicines and specified certain types of drugs to be sold only as permitted in Subsec. (a) in new provision designated as Subsec. (b); Sec. 20-166 transferred to Sec. 20-610 in 1997; P.A. 01-65 amended Subsec. (a) by designating existing exceptions as Subdivs. (1) and (2) and adding new Subdiv. (3) re retirees of hospital, effective June 6, 2001.

See Sec. 21a-4(c) re fines for late license renewals.



Section 20-611 - (Formerly Sec. 20-175b). Advertising legend drug prices.

A pharmacist or any person holding a pharmacy license (1) may advertise the price of any legend drug sold at retail based on the prescription of a prescribing practitioner, provided, each such advertisement shall clearly state the period during which the advertised price or prices shall remain in effect and shall not contain any statement indicating that the advertised price or prices are subject to change without notice; and (2) shall disclose, upon request, the price of any such legend drug to any prospective purchaser.

(P.A. 75-95, S. 1, 3; P.A. 95-264, S. 33.)

History: P.A. 95-264 made technical changes and changed references to “drug, medicine or chemical” to “legend drug”; Sec. 20-175b transferred to Sec. 20-611 in 1997.

See chapter 418 re Uniform Food, Drug and Cosmetic Act.

See chapter 419 re retail drug control.



Section 20-612 - Only pharmacy may accept prescription for dispensing.

Subject to the provisions of subsection (d) of section 20-614, only a pharmacy shall accept a prescription for dispensing. No employee, personnel or owner of a place of business or establishment not licensed as a pharmacy may accept a prescription for transfer to or for collection for a pharmacy.

(P.A. 95-264, S. 35; P.A. 04-107, S. 2.)

History: P.A. 04-107 amended section so as to make it subject to the provisions of Sec. 20-614(d), which provides for electronic data intermediaries.



Section 20-612a - Confirmation of identification prior to release of controlled substance. Exceptions.

A pharmacist licensed pursuant to this chapter or his or her agent shall require the presentation of valid photographic identification prior to releasing a controlled substance to any person not known to such pharmacist. The provisions of this section shall not apply in an institutional setting or to a long-term care facility, including, but not limited to, an assisted living facility or a hospital.

(P.A. 06-155, S. 3.)



Section 20-613 - (Formerly Sec. 21a-308). Dispensing of drug or legend device pursuant to prescription only; exceptions. Emergency dispensing of drug or device in care-giving, correctional or juvenile training institutions; regulations. Pharmacy technicians. Prescribing practitioner authorized to dispense own prescription, when.

(a) Except as provided in subsections (b) and (d) of this section, a drug or a legend device may be dispensed pursuant to a prescription only in a pharmacy or institutional pharmacy by a pharmacist or by a pharmacy intern when acting under the direct supervision of a pharmacist, or by an individual holding a temporary permit.

(b) In care-giving institutions and correctional or juvenile training institutions in emergency situations when the pharmacist is not available for the dispensing of drugs or devices from the institutional pharmacy, the prescription shall be reviewed by the nursing supervisor or a physician before administration of the drug or device and recorded with the pharmacist in its original form or a copy thereof. After the required review in such emergency situations, the person authorized by the institution may dispense drugs and devices from the institutional pharmacy pursuant to regulations adopted by the commissioner, with the advice and assistance of the commission, in accordance with chapter 54.

(c) A pharmacy technician in a pharmacy or an institutional pharmacy may assist, under the direct supervision of a pharmacist, in the dispensing of drugs and devices. A person whose license to practice pharmacy is under suspension or revocation shall not act as a pharmacy technician.

(d) Nothing in sections 20-570 to 20-630, inclusive, shall prevent a prescribing practitioner from dispensing the prescribing practitioner’s own prescriptions to the prescribing practitioner’s own patients when authorized within the scope of the prescribing practitioner’s own practice and when done in compliance with sections 20-14c to 20-14g, inclusive.

(1969, P.A. 593, S. 18; P.A. 81-200, S. 2; P.A. 91-47, S. 2; P.A. 95-264, S. 34; P.A. 99-175, S. 35; P.A. 00-182, S. 13.)

History: P.A. 81-200 added Subsecs. (f) and (g) specifying the functions which may be performed by supportive personnel and requiring the commissioner of consumer protection to adopt regulations governing the number and activities of such personnel in institutional pharmacies; Sec. 19-504j transferred to Sec. 21a-308 in 1983; P.A. 91-47 authorized supportive personnel in licensed pharmacies to compound and dispense medications and to perform other tasks and provided for the adoption of regulations by the commissioner of consumer protection for supportive personnel in licensed pharmacies; P.A. 95-264 deleted provisions governing refills, replaced provisions re permissible actions of support personnel with provision re pharmacy technicians, added provision re dispensing of prescriptions by prescribing practitioners, changed references to “drugs” in Subsec. (b) to “drugs and devices” and made technical changes; Sec. 21a-308 transferred to Sec. 20-613 in 1997; P.A. 99-175 made technical and gender neutral changes, amended Subsec. (b) to add provision requiring adoption of regulations to be consistent with chapter 54 and amended Subsec. (d) to replace reference to Sec. 20-625 with reference to Sec. 20-630; P.A. 00-182 amended Subsec. (a) by adding language re individual holding a temporary permit.



Section 20-613a - Requests for controlled substance issued on results of answers to electronic questionnaire. Regulations.

In the absence of a documented patient evaluation that includes a physical examination, any request for a controlled substance issued solely on the results of answers to an electronic questionnaire shall be considered to be issued outside the context of a valid practitioner-patient relationship and not be a valid prescription. The Commissioner of Consumer Protection may adopt regulations, in accordance with chapter 54, concerning such requests for controlled substances. For the purposes of this section, “electronic questionnaire” means any form in an electronic format that may require personal, financial or medical information from a consumer or patient.

(P.A. 05-73, S. 3.)

History: P.A. 05-73 effective May 31, 2005.



Section 20-614 - (Formerly Sec. 20-184b). Prescriptions: Form and content. Electronic data intermediaries.

(a) A prescription shall be transmitted in either an oral, written or electronic manner to a pharmacy.

(b) Whenever a pharmacy, or an institutional pharmacy in a hospital dispensing a drug or device for outpatient use or dispensing a drug or device that is prescribed for an employee of the hospital or for the employee’s spouse or dependent children, receives an oral or electronically-transmitted prescription, except for a controlled drug, as defined in section 21a-240, a record of such prescription shall be maintained in writing or electronically. The pharmacist or pharmacy intern shall, not later than the end of the business day when the prescription was received, record the prescription on a prescription form or in an electronic record including: (1) The name and address of the prescribing practitioner; (2) the date of the prescription; (3) the name, dosage form, strength, where applicable, and the amount of the drug prescribed; (4) the name and address of the patient or, for veterinary prescriptions, the name and address of the owner and the species of the animal; (5) the directions for use; (6) any required cautionary statements; and (7) the number of times the prescription may be refilled, including the use of refill terms “PRN” and “ad lib” in lieu of a specific number of authorized refills.

(c) A written prescription shall bear: (1) The written signature of the prescribing practitioner or shall comply with the requirements of section 19a-509c; (2) the address of the practitioner; (3) the date of the prescription; (4) the name, dosage form, strength, where applicable, and amount of the drug prescribed; (5) the name and address of the patient or, for veterinary prescriptions, the name and address of the owner and the species of the animal; (6) the directions for use; (7) any required cautionary statements; and (8) the number of times the prescription may be refilled, including the use of refill terms “PRN” and “ad lib” in lieu of a specific number of authorized refills. No written prescription form for a schedule II substance may contain an order for any other legend drug or device.

(d) (1) As used in this subsection, “electronic data intermediary” means an entity that provides the infrastructure that connects the computer systems or other electronic devices utilized by prescribing practitioners with those used by pharmacies in order to facilitate the secure transmission of electronic prescription orders, refill authorization requests, communications and other patient care information between such entities.

(2) An electronic data intermediary may transfer electronically transmitted data between a prescribing practitioner licensed and authorized to prescribe and a pharmacy of the patient’s choice, licensed pursuant to this chapter or licensed under the laws of any other state or territory of the United States. Electronic data intermediaries shall not alter the transmitted data except as necessary for technical processing purposes. Electronic data intermediaries may archive copies of only that electronic data related to such transmissions necessary to provide for proper auditing and security of such transmissions. Such data shall only be maintained for the period necessary for auditing purposes. Electronic data intermediaries shall maintain patient privacy and confidentiality of all archived information as required by state and federal law.

(3) No electronic data intermediary shall operate without the approval of the Commissioner of Consumer Protection. An electronic data intermediary seeking approval shall apply to the Commission of Pharmacy in the manner prescribed by the commissioner. The commissioner, with the advice and assistance of the commission, shall adopt regulations, in accordance with the provisions of chapter 54, to establish criteria for the approval of electronic data intermediaries, to ensure that (A) procedures to be used for the transmission and retention of prescription data by an intermediary, and (B) mechanisms to be used by an intermediary to safeguard the confidentiality of such data, are consistent with the provisions and purposes of this section.

(1969, P.A. 48, S. 2; P.A. 75-20; P.A. 77-165, S. 2; P.A. 82-419, S. 43, 47; P.A. 87-589, S. 62, 87; P.A. 95-264, S. 36; P.A. 99-175, S. 36; P.A. 04-107, S. 1; P.A. 05-272, S. 41; P.A. 09-22, S. 1.)

History: P.A. 75-20 deleted requirement that prescriptions, whether oral and then recorded or written, contain narcotic registry number, if applicable, deleted exception for controlled drugs in requirements for written prescriptions and substituted “species” for “breed”; P.A. 77-165 limited to one the number of prescriptions allowed per blank; P.A. 82-419 amended section to allow more than one prescription on a blank except in case of schedule II substance where previously prohibition against multiple prescriptions on a blank was absolute; P.A. 87-589 added “including the use of refill terms “PRN” and “ad lib” in lieu of a specific number of authorized refills”; P.A. 95-264 divided section into Subsecs., adding new provision as Subsec. (a) permitting electronically transmitted prescriptions, made technical changes and required pharmacies to record electronically transmitted prescriptions; Sec. 20-184b transferred to Sec. 20-614 in 1997; P.A. 99-175 made technical changes and added Subdiv. indicators to Subsec. (b); P.A. 04-107 added Subsec. (d) providing for electronic data intermediaries; P.A. 05-272 amended Subsec. (d)(3) by requiring that regulations adopted by commissioner ensure that procedures and mechanisms are consistent with provisions and purposes of section and by making technical changes, effective July 13, 2005; P.A. 09-22 added requirement in Subsec. (b) re record of prescription being maintained in writing or electronically and made conforming changes, effective July 1, 2009.



Section 20-615 - (Formerly Sec. 20-184c). Prescriptions: Pharmacy to assign serial number and maintain records. Transfer of records to another pharmacy.

(a) An institutional pharmacy dispensing a drug in circumstances described in subsection (g) of this section and a pharmacy shall assign and record a serial number to each prescription that it fills and shall keep all written prescriptions and the record of oral and electronically-transmitted prescriptions required in section 20-614 in numerical order in a suitable file, electronic file or ledger for a period of not less than three years. The records shall indicate the date of filling, the name and address of the prescribing practitioner, the name and address of the patient or the name and address of the owner of an animal for whom the prescription was written and the species of the animal and the name of the pharmacist who dispensed the drug.

(b) A refill of a prescription shall be recorded on the face or back of the original prescription or in an electronic system.

(c) Records maintained under this section shall be made available for inspection upon request of any authorized agent of the commissioner or other person authorized by law.

(d) When a pharmacy closes temporarily or permanently, the pharmacy shall, in the interest of public health, safety and convenience, make its complete prescription records immediately available to a nearby pharmacy and post a notice of this availability on the window or door of the closed pharmacy.

(e) Any violation of this section shall be punishable as provided in section 20-581.

(f) This section shall not apply to records maintained in accordance with regulations adopted pursuant to section 20-576, 21a-244 or 21a-244a.

(g) When an institutional pharmacy in a hospital dispenses a drug or device for outpatient use or dispenses a drug or device that is prescribed for an employee of the hospital or for the employee’s spouse or dependent children, the provisions of subsections (a), (b), (c) and (e) of this section shall apply.

(1969, P.A. 29; 1971, P.A. 156; P.A. 77-277, S. 6; 77-614, S. 206, 610; P.A. 95-264, S. 37; P.A. 99-175, S. 37; P.A. 09-22, S. 2.)

History: 1971 act allowed recording of refill on back of original prescription; P.A. 77-277 added Subsec. (b) excepting certain records from provisions of section; P.A. 77-614 replaced agents of commission of pharmacy with agents of consumer protection commissioner as inspectors of records, effective January 1, 1979; P.A. 95-264 added provisions requiring a pharmacy to record a serial number for each prescription it fills, made technical changes and added a new Subsec. (g) re dispensing of drug or device by hospital pharmacy for outpatient use or for hospital employee or family member; Sec. 20-184c transferred to Sec. 20-615 in 1997; P.A. 99-175 amended Subsec. (c) to make technical changes; P.A. 09-22 added “electronic file” and made a technical change in Subsec. (a), added reference to electronic system in Subsec. (b) and replaced provision re inconsistent regulations with reference to Sec. 21a-244a in Subsec. (f), effective July 1, 2009.

Cited. 207 C. 698.



Section 20-616 - (Formerly Sec. 20-184d). Prescriptions: Refills; transfers.

(a) Except as provided in subsection (b) of this section, a prescription may be refilled only upon the written, oral or electronically-transmitted order of a prescribing practitioner.

(b) A pharmacist may exercise his professional judgment in refilling a prescription that is not for a controlled drug, as defined in section 21a-240, without the authorization of the prescribing practitioner, provided (1) the pharmacist is unable to contact such practitioner after reasonable effort, (2) failure to refill the prescription might result in an interruption of a therapeutic regimen or create patient suffering, and (3) the pharmacist informs the patient or representative of the patient at the time of dispensing that the refill is being provided without such authorization and informs the practitioner at the earliest reasonable time that authorization of the practitioner is required for future refills. Prescriptions may be refilled once pursuant to this subsection for a quantity of drug not to exceed a seventy-two hour supply.

(c) Any prescription that is not for a controlled drug, as defined in section 21a-240, may be transferred orally or electronically between pharmacies, provided:

(1) The prescribing practitioner has authorized the original prescription to be refilled in accordance with subsection (a) of this section;

(2) The pharmacist transferring the prescription shall cancel the original prescription in such pharmacist’s records and shall indicate in such records the name of the pharmacy to which the prescription is transferred and the date of the transfer, provided, such cancellation shall not be required in the case of any transfer between pharmacies which electronically access the same prescription records and utilize the same computer or other electronic prescription transfer system; and

(3) The pharmacist receiving the prescription shall indicate in such pharmacist’s records, in addition to any other information required by law, (A) the fact that the prescription has been transferred and the names of the transferring pharmacy and pharmacist, (B) the date of issuance and the prescription number of the original prescription, (C) the date the original prescription was first dispensed, (D) the number of refills authorized by the original prescription and the complete refill record for the prescription as of the date of the transfer, and (E) the number of valid refills remaining as of the date of the transfer.

(P.A. 91-164, S. 1; P.A. 95-264, S. 38; P.A. 97-64, S. 1.)

History: P.A. 95-264 added new Subsec. (a) re refills, designated existing provisions as Subsec. (b) and made technical changes; Sec. 20-184d transferred to Sec. 20-616 in 1997; P.A. 97-64 made technical changes in Subsec. (b) and added Subsec. (c) re transfer of prescriptions.



Section 20-617 - (Formerly Sec. 20-184e). Prescriptions: Notation of drug quantities and expiration dates required on labels.

Each pharmacist shall include on the label of each prescription container: (1) The quantity of prescribed drug placed in such container, in addition to any other information required by law; and (2) a prominently printed expiration date based on the manufacturer’s recommended conditions of use and storage that can be read and understood by the ordinary individual. The expiration date required pursuant to subdivision (2) of this section shall be no later than the expiration date determined by the manufacturer.

(P.A. 93-94; P.A. 99-49; 99-175, S. 38; P.A. 00-182, S. 3.)

History: Sec. 20-184e transferred to Sec. 20-617 in 1997; P.A. 99-49 made a technical change, added Subdiv. indicators and added provision requiring prescription drug container label to include drug’s expiration date; P.A. 99-175 made technical changes and deleted reference to Sec. 20-590; P.A. 00-182 added language re manufacturer’s recommended conditions of use and storage and deleted language re customary conditions of purchase, and use and storage and re absence of contrary data.



Section 20-617a - Flavoring agent added to prescription product.

(a) For purposes of this section, “flavoring agent” means an additive used in food or drugs when such additive: (1) Is used in accordance with good manufacturing practice principles and in the minimum quantity required to produce its intended effect, (2) consists of one or more ingredients generally recognized as safe in food and drugs, has been previously sanctioned for use in food and drugs by the state or the federal government, meets United States Pharmacopeia standards or is an additive permitted for direct addition to food for human consumption pursuant to 21 CFR 172, (3) is inert and produces no effect other than the instillation or modification of flavor, and (4) is not greater than five per cent of the total weight of the product.

(b) A flavoring agent may be added to a prescription product by: (1) A pharmacist upon the request of the prescribing practitioner, patient for whom the prescription is ordered or such patient’s agent, or (2) a pharmacist acting on behalf of a hospital, as defined in section 19a-490.

(P.A. 12-12, S. 1.)

History: P.A. 12-12 effective July 1, 2012.



Section 20-618 - (Formerly Sec. 21a-107). Repackaged drugs not considered misbranded, when.

Notwithstanding the provisions of section 21a-106 concerning misbranding of drugs or devices, a drug shall not be considered misbranded when repackaged by a pharmacy or an institutional pharmacy into stock packages for use within the pharmacy or the institutional pharmacy, provided the stock packages contain a label indicating the drug’s name, strength, lot number, manufacturer and expiration date, if any.

(P.A. 79-116, S. 2; P.A. 95-264, S. 39.)

History: Sec. 19-226a transferred to Sec. 21a-107 in 1983; P.A. 95-264 made technical changes; Sec. 21a-107 transferred to Sec. 20-618 in 1997.



Section 20-619 - (Formerly Sec. 20-185a). Substitution of generic drugs. Regulations.

(a) For the purposes of section 20-579 and this section:

(1) “Brand name” means the proprietary or trade name selected by the manufacturer and placed upon a drug product, its container, label or wrapping at the time of packaging;

(2) “Generic name” means the established name designated in the official United States Pharmacopoeia-National Formulary, official Homeopathic Pharmacopoeia of the United States, or official United States Adopted Names or any supplement to any of said publications;

(3) “Therapeutically equivalent” means drug products that are approved under the provisions of the federal Food, Drug and Cosmetic Act for interstate distribution and that will provide essentially the same efficacy and toxicity when administered to an individual in the same dosage regimen;

(4) “Dosage form” means the physical formulation or medium in which the product is intended, manufactured and made available for use, including, but not limited to, tablets, capsules, oral solutions, aerosol, inhalers, gels, lotions, creams, ointments, transdermals and suppositories, and the particular form of any physical formulation or medium that uses a specific technology or mechanism to control, enhance or direct the release, targeting, systemic absorption, or other delivery of a dosage regimen in the body;

(5) “Epilepsy” means a neurological condition characterized by recurrent seizures;

(6) “Seizures” means a disturbance in the electrical activity of the brain; and

(7) “Antiepileptic drug” means a drug prescribed for the treatment of epilepsy or a drug used to prevent seizures.

(b) Except as limited by subsections (c), (e) and (i) of this section, unless the purchaser instructs otherwise, the pharmacist may substitute a generic drug product with the same strength, quantity, dose and dosage form as the prescribed drug product which is, in the pharmacist’s professional opinion, therapeutically equivalent. When the prescribing practitioner is not reasonably available for consultation and the prescribed drug does not use a unique delivery system technology, the pharmacist may substitute an oral tablet, capsule or liquid form of the prescribed drug as long as the form dispensed has the same strength, dose and dose schedule and is therapeutically equivalent to the drug prescribed. The pharmacist shall inform the patient or a representative of the patient, and the practitioner of the substitution at the earliest reasonable time.

(c) A prescribing practitioner may specify in writing or by a telephonic or other electronic communication that there shall be no substitution for the specified brand name drug product in any prescription, provided (1) in any prescription for a Medicaid recipient, such practitioner specifies the basis on which the brand name drug product and dosage form is medically necessary in comparison to a chemically equivalent generic name drug product substitution, and (2) the phrase “BRAND MEDICALLY NECESSARY”, shall be in the practitioner’s handwriting on the prescription form or on an electronically produced copy of the prescription form or, if the prohibition was communicated by telephonic or other electronic communication that did not reproduce the practitioner’s handwriting, a statement to that effect appears on the form. The phrase “BRAND MEDICALLY NECESSARY” shall not be preprinted or stamped or initialed on the form. If the practitioner specifies by telephonic or other electronic communication that did not reproduce the practitioner’s handwriting that there shall be no substitution for the specified brand name drug product in any prescription for a Medicaid recipient, written certification in the practitioner’s handwriting bearing the phrase “BRAND MEDICALLY NECESSARY” shall be sent to the dispensing pharmacy not later than ten days after the date of such communication.

(d) Each pharmacy shall post a sign in a location easily seen by patrons at the counter where prescriptions are dispensed stating that, “THIS PHARMACY MAY BE ABLE TO SUBSTITUTE A LESS EXPENSIVE DRUG PRODUCT WHICH IS THERAPEUTICALLY EQUIVALENT TO THE ONE PRESCRIBED BY YOUR DOCTOR UNLESS YOU DO NOT APPROVE.” The printing on the sign shall be in block letters not less than one inch in height.

(e) A pharmacist may substitute a drug product under subsection (b) of this section only when there will be a savings in cost passed on to the purchaser. The pharmacist shall disclose the amount of the savings at the request of the patient.

(f) Except as provided in subsection (g) of this section, when a pharmacist dispenses a substitute drug product as authorized by subsection (b) of this section, the pharmacist shall label the prescription container with the name of the dispensed drug product. If the dispensed drug product does not have a brand name, the prescription label shall indicate the generic name of the drug product dispensed along with the name of the drug manufacturer or distributor.

(g) A prescription dispensed by a pharmacist shall bear upon the label the name of the drug in the container unless the prescribing practitioner writes “DO NOT LABEL”, or words of similar import, on the prescription or so designates in an oral or electronic transmission of the prescription.

(h) Neither the failure to instruct by the purchaser as provided in subsection (b) of this section nor the fact that a sign has been posted as provided in subsection (d) of this section shall be a defense on the part of a pharmacist against a suit brought by any such purchaser.

(i) Upon the initial filling or renewal of a prescription that contains a statistical information code based upon the most recent edition of the International Classification of Diseases indicating the prescribed drug is used for the treatment of epilepsy or to prevent seizures, a pharmacist shall not fill the prescription by using a different drug manufacturer or distributor of the prescribed drug, unless the pharmacist (1) provides prior notice of the use of a different drug manufacturer or distributor to the patient and the prescribing practitioner, and (2) obtains the written consent of the patient’s prescribing practitioner. For purposes of obtaining the consent of the patient’s prescribing practitioner required by this subsection, a pharmacist shall notify the prescribing practitioner via electronic mail or facsimile transmission. If the prescribing practitioner does not provide the necessary consent, the pharmacist shall fill the prescription without such substitution or use of a different drug manufacturer or distributor or return the prescription to the patient or to the patient’s representative for filling at another pharmacy. If a pharmacist is unable to contact the patient’s prescribing practitioner after making reasonable efforts to do so, such pharmacist may exercise professional judgment in refilling a prescription in accordance with the provisions of subsection (b) of section 20-616. For purposes of this subsection, “pharmacy” means a place of business where drugs and devices may be sold at retail and for which a pharmacy license was issued pursuant to section 20-594, including a hospital-based pharmacy when such pharmacy is filling prescriptions for employees and outpatient care, and a mail order pharmacy licensed by this state to distribute in this state. “Pharmacy” does not include a pharmacy serving patients in a long-term care facility, other institutional facility or a pharmacy that provides prescriptions for inpatient hospitals.

(j) The commissioner, with the advice and assistance of the commission, shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(P.A. 76-166, S. 1, 8; P.A. 94-32, S. 1; P.A. 95-264, S. 40; P.A. 99-175, S. 39; June Sp. Sess. P.A. 00-2, S. 42, 53; P.A. 04-76, S. 31; P.A. 11-44, S. 150; P.A. 13-234, S. 101.)

History: P.A. 94-32 added definition of “dosage form” and made technical changes; P.A. 95-264 made technical changes in definitions, deleted definition of “substitute” and added Subsecs. (b) to (i) re substitutions; Sec. 20-185a transferred to Sec. 20-619 in 1997; P.A. 99-175 made technical changes and amended Subsec. (i) to add provision requiring adoption of regulations to be consistent with chapter 54; June Sp. Sess. P.A. 00-2 amended Subsec. (c) by adding provisions requiring practitioner to specify basis of medical necessity in prescriptions for assistance recipients, by deleting “NO SUBSTITUTION” phrase requirements and by making conforming and technical changes, effective July 1, 2000; P.A. 04-76 amended Subsec. (c) by deleting references to “general assistance”; P.A. 11-44 amended Subsec. (a) by making technical changes in Subdivs. (2) and (3) and adding Subdivs. (5) to (7) defining “epilepsy”, “seizures” and “antiepileptic drug”, amended Subsec. (b) by adding reference to new Subsec. (i), amended Subsec. (c) by deleting references to state-administered general assistance and making technical changes, added new Subsec. (i) re filling or renewal of prescriptions for drugs used to treat epilepsy, and redesignated existing Subsec. (i) as Subsec. (j); P.A. 13-234 amended Subsec. (c) to delete references to ConnPACE recipient, effective January 1, 2014.



Section 20-620 - (Formerly Sec. 20-185g). Pharmacist’s duties towards Medicaid recipients: To obtain, record and maintain pertinent patient information about the recipient; to undertake a review of the drugs previously dispensed to the recipient and to offer to discuss the drugs to be dispensed and to counsel the recipient on their correct usage. Exception.

(a) Prior to or simultaneously with dispensing a prescription in accordance with sections 17b-260 to 17b-262, inclusive, and 17b-264 to 17b-285, inclusive, a pharmacist or the designee of the pharmacist shall make a reasonable effort to obtain, record and maintain, in a manner deemed appropriate by the pharmacist, the following information regarding the individual receiving such prescription: (1) Name, address, telephone number, date of birth or age and gender; (2) individual history where significant, including disease states, known allergies and drug reactions; (3) a comprehensive list of drugs and relevant devices dispensed by the pharmacy within the last one hundred eighty days; and (4) the pharmacist’s comments relevant to the individual’s drug therapy.

(b) Prior to or simultaneously with dispensing a drug to an individual eligible for benefits in accordance with sections 17b-260 to 17b-262, inclusive, and 17b-264 to 17b-285, inclusive, a pharmacist shall undertake a review of drugs dispensed to the individual by the pharmacy during the previous one hundred eighty days. The review shall include screening for potential drug therapy problems due to therapeutic duplication, a contraindication between a drug and a disease, the interaction of one drug with another, incorrect drug dosage or duration of drug treatment, the interaction of a drug and an allergy, clinical abuse or misuse and any other significant clinical issues relating to the appropriate use of drugs. Such review shall be based upon current standards and information consistent with that provided in the following resources: The American Hospital Formulary Service Drug Information, the United States Pharmacopoeia Drug Information, the American Medical Association Drug Evaluations and the peer-reviewed medical literature.

(c) Prior to or simultaneously with dispensing drugs to individuals eligible for benefits in accordance with sections 17b-260 to 17b-262, inclusive, and 17b-264 to 17b-285, inclusive, a pharmacist shall, whenever practicable, offer in person to discuss the drugs to be dispensed and to counsel the client on their usage, except when the person obtaining the prescription is other than the person named on the prescription form or the pharmacist determines it is appropriate to make such offer in writing. Any such written offer shall include an offer to communicate with the client either in person at the pharmacy or by telephone.

(d) The discussion and counseling offered in accordance with subsection (c) of this section shall include information deemed significant by the pharmacist based upon the findings of the review conducted in accordance with subsection (b) of this section, including (1) the name and description of the drug; (2) dosage form, dosage, route of administration and duration of drug therapy; (3) special directions and precautions for preparation, administration and use by the patient; (4) common severe side or adverse effects or interactions and therapeutic contraindications or precautions which the pharmacist deems relevant; (5) techniques for self-monitoring drug therapy; (6) proper storage; (7) prescription refill information; and (8) action to be taken in the event of a missed dose or adverse reaction.

(e) Nothing in this section shall be construed as requiring a pharmacist to provide counseling or gather information when an individual receiving benefits refuses such counseling or refuses or is unable to provide the information requested. The pharmacist shall document the provision of counseling, a refusal by or the inability of the patient to accept counseling or a refusal by the patient to give information. Records kept pursuant to this subsection shall be maintained for the same length of time as prescription records are maintained pursuant to section 20-615.

(f) The provisions of subsections (c) and (d) of this section shall not apply to a drug dispensed to a patient of a nursing home that is in compliance with the requirements of 42 CFR 483.60.

(May Sp. Sess. P.A. 92-16, S. 41, 89; P.A. 95-264, S. 41.)

History: P.A. 95-264 moved provisions of Subsec. (d) to Subsec. (a), relettering Subsecs. as necessary and made technical changes; Sec. 20-185g transferred to Sec. 20-620 in 1997.



Section 20-621 - (Formerly Sec. 20-185h). Relabeling and dispensing of parenteral medication in hospital and nursing home pharmacies: When allowed.

A pharmacist practicing in a hospital pharmacy or nursing home pharmacy may relabel and dispense to a registered inpatient, parenteral medication, except controlled substances, dispensed for another registered patient by a licensed pharmacy if the following requirements are met: (1) The original medication order for the drug is discontinued; (2) the medication is in an unopened tamper-evident package; (3) the medication is not expired; (4) the original patient is not charged for the medication; and (5) upon receipt of the medication by the facility from the licensed pharmacy, it is processed through the hospital’s pharmacy or nursing home pharmacy.

(P.A. 93-173, S. 1.)

History: Sec. 20-185h transferred to Sec. 20-621 in 1997.



Section 20-622 - (Formerly Sec. 20-180a). Licensed practitioners may authorize medication to be dispensed from a hospital emergency room.

When the therapeutic needs of a patient require that medication be initiated immediately and the services of a licensed pharmacy are not available within a five-mile radius of a hospital emergency room, a person associated with such hospital authorized to dispense medication may dispense up to a twenty-four-hour supply of medication, excluding controlled substances, to such patient. Such dispensing shall be authorized by a verbal order of a licensed practitioner. For purposes of this section, “licensed practitioner” means a physician on the staff of such hospital or other prescribing practitioner associated with such hospital who has examined such patient and determined the patient’s therapeutic needs.

(P.A. 93-173, S. 2; P.A. 99-175, S. 40.)

History: Sec. 20-180a transferred to Sec. 20-622 in 1997; P.A. 99-175 made technical and gender neutral changes and deleted reference to Sec. 20-184a.



Section 20-623 - Sale of nonlegend drugs. Labels, packaging and contents. Penalty.

(a) No nonlegend drug may be sold at retail except at a pharmacy or at a store that has obtained from the commission a permit to sell nonlegend drugs. Nonlegend drugs shall be labeled and packaged in accordance with state and federal law.

(b) Any person who violates any provision of this section shall be fined not less than one hundred dollars nor more than five hundred dollars.

(P.A. 95-264, S. 42; P.A. 99-175, S. 41.)

History: P.A. 99-175 made a technical change in Subsec. (a).



Section 20-624 - Permit to sell nonlegend drugs.

(a) Any person may apply to the commission for a permit to sell nonlegend drugs.

(b) The commission may, in accordance with regulations adopted under sections 20-570 to 20-630, inclusive, in accordance with chapter 54, and on payment of the fee required in section 20-601, issue to an applicant a permit to sell nonlegend drugs for one year.

(c) A permit that has expired under this section may be renewed, on application and payment of the renewal fee and any late fee required in section 20-601.

(d) The holder of a permit to sell nonlegend drugs shall notify the commission of a change of ownership, name or location of the permit premises. Any holder who fails to notify the commission of such change within five days of the change shall pay the late fee required in section 20-601.

(e) Any nonlegend drug permit issued by the commission pursuant to this section is nontransferable.

(P.A. 95-264, S. 43; P.A. 99-175, S. 42.)

History: P.A. 99-175 amended Subsec. (b) to replace reference to Sec. 20-625 with reference to Sec. 20-630 and add provision requiring adoption of regulations to be consistent with chapter 54 and added new Subsec. (e) to specify that nonlegend drug permits issued by commission are nontransferable.



Section 20-625 - Nonlegend veterinary drugs.

Nothing in sections 20-570 to 20-630, inclusive, shall be construed to prohibit the sale of veterinary drugs that are nonlegend drugs by any person who holds a permit to sell nonlegend drugs.

(P.A. 95-264, S. 44; P.A. 99-175, S. 43.)

History: P.A. 99-175 replaced reference to Sec. 20-624 with reference to Sec. 20-630.



Section 20-626 - Confidentiality of pharmacy records.

(a) No pharmacist or pharmacy shall reveal any records or information concerning the nature of pharmaceutical services rendered to a patient without the oral or written consent of the patient or the patient’s agent. If a patient or a patient’s agent gives oral consent to release records or information, the pharmacist shall promptly record, in writing or in electronic data base form, the oral consent by listing the patient’s name, the name of the patient’s agent, if applicable, the date and the nature of the records or information released.

(b) Notwithstanding subsection (a) of this section, a pharmacist or pharmacy may provide pharmacy records or information to the following: (1) The patient; (2) the prescribing practitioner or a pharmacist or another prescribing practitioner presently treating the patient when deemed medically appropriate; (3) a person registered or licensed pursuant to chapter 378 who is acting as an agent for a prescribing practitioner that is presently treating the patient or a person registered or licensed pursuant to chapter 378 providing care to the patient in a hospital; (4) third party payors who pay claims for pharmaceutical services rendered to a patient or who have a formal agreement or contract to audit any records or information in connection with such claims; (5) any governmental agency with statutory authority to review or obtain such information; (6) any individual, the state or federal government or any agency thereof or court pursuant to a subpoena; and (7) any individual, corporation, partnership or other legal entity which has a written agreement with a pharmacy to access the pharmacy’s database provided the information accessed is limited to data which does not identify specific individuals.

(P.A. 95-85; P.A. 99-175, S. 44.)

History: P.A. 99-175 amended Subsec. (b) to make technical changes.

Statute is intended to protect information concerning the nature of customer’s treatment and not pharmacy’s billing practices. 53 CA 129.

Subsec. (b):

Pharmacy required to comply with investigative demand of commissioner; civil investigative demand determined to be equivalent of subpoena. 53 CA 129.



Section 20-627 - Nonresident pharmacy. Definitions. Certificate of registration. Requirements.

(a) As used in sections 20-627 to 20-630, inclusive, “nonresident pharmacy” means any pharmacy located outside this state which ships, mails or delivers, in any manner, legend devices or legend drugs into this state pursuant to a prescription order.

(b) A nonresident pharmacy shall be registered with the department, upon approval of the commission, and shall:

(1) Disclose annually in a report to the commission the location, names and titles of all principal corporate officers, if applicable, and all pharmacists who are dispensing drugs or devices to residents of this state. A nonresident pharmacy shall file an additional report within thirty days after any change of office, corporate officer or pharmacist.

(2) Submit a statement that the nonresident pharmacy complies with all lawful directions and requests for information from the regulatory or licensing agency of the state in which it is licensed as well as comply with all requests for information made by the commission pursuant to this section.

(3) Maintain at all times, a valid unexpired license, permit or registration to conduct such pharmacy in compliance with the laws of the state in which the nonresident pharmacy is located.

(4) Before receiving a certificate of registration from the department, submit a copy of the most recent inspection report resulting from an inspection conducted by the regulatory or licensing agency of the state in which the nonresident pharmacy is located.

(c) A nonresident pharmacy shall, during its regular hours of operation, but not less than six days per week, and for a minimum of forty hours per week, provide a toll-free telephone number to facilitate communication between patients in this state and a pharmacist at such nonresident pharmacy who has access to the patient’s records. Such toll-free telephone number shall be disclosed on a label affixed to each container of drugs dispensed to patients in this state.

(P.A. 96-127, S. 1; P.A. 99-175, S. 45.)

History: P.A. 99-175 made technical changes, reordered Subsecs., amended Subsec. (a) to delete reference to Sec. 20-184a and deleted former Subsec. (c).



Section 20-628 - Shipping, mailing or delivering legend devices or drugs.

No nonresident pharmacy shall engage in the business of shipping, mailing or delivering legend devices or legend drugs in this state unless such nonresident pharmacy has been issued a certificate of registration by the commission and has paid the fee for issuance or renewal of such certificate of registration required in section 20-601. Applications for a certificate of registration as a nonresident pharmacy shall be made on a form furnished by the commission. The commission may require such information as it deems reasonably necessary to carry out the purpose of this section.

(P.A. 96-127, S. 2; P.A. 99-175, S. 46.)

History: P.A. 99-175 made technical changes, deleted reference to Sec. 20-184a and added provision requiring nonresident pharmacists to pay initial and renewal registration fees as a condition of shipping, mailing or delivering legend devices or drugs in this state.



Section 20-629 - Suspension or revocation of certificate.

(a) The commission may deny, revoke or suspend any certificate of registration as a nonresident pharmacy for failure to comply with any requirement of sections 20-627 to 20-630, inclusive.

(b) The commission may deny, revoke or suspend any certificate of registration as a nonresident pharmacy for conduct which causes serious bodily or serious psychological injury to a resident of this state if the commission has referred the matter to the regulatory or licensing agency in the state in which the nonresident pharmacy is located and such regulatory or licensing agency fails to (1) initiate an investigation within forty-five days of referral, (2) complete its investigation within one hundred twenty days of referral, (3) resolve the referral through formal agreement, settlement or decision within one hundred eighty days, or (4) initiate disciplinary proceedings when such proceedings are determined to be necessary in the judgment of the regulatory or licensing agency in the state in which the nonresident pharmacy is located.

(P.A. 96-127, S. 3; P.A. 99-175, S. 47.)

History: P.A. 99-175 made technical changes.



Section 20-630 - Advertising.

It shall be unlawful for any nonresident pharmacy which has not been issued a certificate of registration pursuant to section 20-628 to advertise its services in this state, or for any person who is a resident of this state to advertise the pharmacy services of a nonresident pharmacy which has not received a certificate of registration from the commission, with the knowledge that the advertisement will or is likely to induce members of the public in this state to use the pharmacy to dispense prescription orders.

(P.A. 96-127, S. 4; P.A. 99-175, S. 48.)

History: P.A. 99-175 made a technical change.



Section 20-631 - Collaborative drug therapy management agreements between pharmacists and physicians. Scope. Pharmacist competency requirements. Regulations.

(a) Except as provided in section 20-631b, one or more pharmacists licensed under this chapter who are determined competent in accordance with regulations adopted pursuant to subsection (d) of this section may enter into a written protocol-based collaborative drug therapy management agreement with one or more physicians licensed under chapter 370 to manage the drug therapy of individual patients. In order to enter into a written protocol-based collaborative drug therapy management agreement, such physician shall have established a physician-patient relationship with the patient who will receive collaborative drug therapy. Each patient’s collaborative drug therapy management shall be governed by a written protocol specific to that patient established by the treating physician in consultation with the pharmacist. For purposes of this subsection, a “physician-patient relationship” is a relationship based on (1) the patient making a medical complaint, (2) the patient providing a medical history, (3) the patient receiving a physical examination, and (4) a logical connection existing between the medical complaint, the medical history, the physical examination and any drug prescribed for the patient.

(b) A collaborative drug therapy management agreement may authorize a pharmacist to implement, modify or discontinue a drug therapy that has been prescribed for a patient, order associated laboratory tests and administer drugs, all in accordance with a patient-specific written protocol. In instances where drug therapy is discontinued, the pharmacist shall notify the treating physician of such discontinuance no later than twenty-four hours from the time of such discontinuance. Each protocol developed, pursuant to the collaborative drug therapy management agreement, shall contain detailed direction concerning the actions that the pharmacist may perform for that patient. The protocol shall include, but need not be limited to, (1) the specific drug or drugs to be managed by the pharmacist, (2) the terms and conditions under which drug therapy may be implemented, modified or discontinued, (3) the conditions and events upon which the pharmacist is required to notify the physician, and (4) the laboratory tests that may be ordered. All activities performed by the pharmacist in conjunction with the protocol shall be documented in the patient’s medical record. The pharmacist shall report at least every thirty days to the physician regarding the patient’s drug therapy management. The collaborative drug therapy management agreement and protocols shall be available for inspection by the Departments of Public Health and Consumer Protection. A copy of the protocol shall be filed in the patient’s medical record.

(c) A pharmacist shall be responsible for demonstrating, in accordance with regulations adopted pursuant to subsection (d) of this section, the competence necessary for participation in each drug therapy management agreement into which such pharmacist enters.

(d) The Commissioner of Consumer Protection, in consultation with the Commissioner of Public Health, shall adopt regulations, in accordance with chapter 54, concerning competency requirements for participation in a written protocol-based collaborative drug therapy management agreement described in subsection (a) of this section, the minimum content of the collaborative drug therapy management agreement and the written protocol and such other matters said commissioners deem necessary to carry out the purpose of this section.

(P.A. 02-41, S. 1; P.A. 03-164, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-217, S. 1; P.A. 10-117, S. 91.)

History: (Revisor’s note: In codifying this section the Revisors editorially changed two references in Subsec. (b) from “pharmacists” to “pharmacist” for consistency); P.A. 03-164 amended Subsec. (a) by designating existing provisions as Subdiv. (1), making a technical change therein, and adding Subdiv. (2) allowing pharmacists employed by nursing home facilities to enter into collaborative drug therapy management agreement, and made conforming changes in Subsec. (c); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-217 amended Subsec. (a) by adding Subdiv. (3) allowing hospital pharmacists to enter into collaborative drug therapy management agreements to manage drug therapy of patients receiving outpatient hospital care or services for diabetes, asthma, hypertension, hyperlipidemia, osteoporosis, congestive heart failure or smoking cessation; P.A. 10-117 amended Subsec. (a) by adding exception re Sec. 20-631b, replacing provision re pharmacist eligibility in accordance with Subsec. (c) with provision re pharmacist competency in accordance with regulations adopted pursuant to Subsec. (d), adding provisions requiring and defining physician-patient relationship for purposes of agreement, deleting former Subdiv. (1) designator and deleting provisions therein and former Subdivs. (1) and (2) re pharmacist employed by or under contract with a hospital or nursing home facility, amended Subsec. (c) by requiring demonstration of pharmacist competency in accordance with regulations adopted pursuant to Subsec. (d) and deleting former provisions re competency determination, and amended Subsec. (d) to require Commissioner of Consumer Protection, in consultation with Commissioner of Public Health, to adopt regulations re pharmacist competency requirements for participation in agreements (Revisor’s note: In codifying P.A. 10-117, S. 91, a reference to “section 2 of this act” was deemed by the Revisors to be a reference to “section 92 of this act” and therefore cited as “section 20-631b” in Subsec. (a)).



Section 20-631a - Collaborative drug management agreements between pharmacists employed by community pharmacies and one or more physicians. Pilot program.

(a) Not later than January 1, 2006, the Commissioner of Consumer Protection, in consultation with the Commission of Pharmacy, shall establish and operate a two-year pilot program to allow not more than ten pharmacists licensed under this chapter who are determined eligible in accordance with subsection (c) of this section and employed by or under contract with a licensed community pharmacy, to enter into a written protocol-based collaborative drug therapy management agreement with one or more physicians licensed under chapter 370, to manage the drug therapy of individual patients receiving drug therapy for diabetes, asthma, hypertension, hyperlipidemia, osteoporosis, congestive heart failure or smoking cessation, including patients who qualify as targeted beneficiaries under the provisions of Section 1860D-4(c)(2)(A)(ii) of the federal Social Security Act, in accordance with subsections (b) to (d), inclusive, of this section and subject to the approval of the licensed community pharmacy. Each patient’s collaborative drug therapy management shall be governed by a written protocol specific to that patient established by the treating physician in consultation with the pharmacist.

(b) A collaborative drug therapy management agreement may authorize a pharmacist to implement, modify or discontinue a drug therapy that has been prescribed for a patient, order associated laboratory tests and administer drugs, all in accordance with a patient-specific written protocol. Each protocol developed, pursuant to the collaborative drug therapy management agreement, shall contain detailed direction concerning the actions that the pharmacist may perform for that patient. The protocol shall include, but need not be limited to, (1) the specific drug or drugs to be managed by the pharmacist, (2) the terms and conditions under which drug therapy may be implemented, modified or discontinued, (3) the conditions and events upon which the pharmacist is required to notify the physician, and (4) the laboratory tests that may be ordered. All activities performed by the pharmacist in conjunction with the protocol shall be documented in the patient’s medical record. The pharmacist shall report to the physician through oral, written or electronic manner regarding the implementation, administration, modification or discontinuation of a drug therapy that has been prescribed for a patient not later than twenty-four hours after such implementation, administration, modification or discontinuation. The collaborative drug therapy management agreement and protocols shall be available for inspection by the Departments of Public Health and Consumer Protection. A copy of the protocol shall be filed in the patient’s medical record.

(c) In order to be selected for participation in the program, a pharmacist shall be responsible for demonstrating, in accordance with this subsection, the competence necessary for participation in each drug therapy management agreement into which such pharmacist may enter. The pharmacist’s competency shall be determined by the Commission of Pharmacy using criteria based on the continuing education requirements of sections 20-599 and 20-600.

(d) The Commissioner of Consumer Protection and the Commission of Pharmacy shall evaluate the pilot program established under this section and shall submit a report of the commissioner’s findings and recommendations to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services and general law, not later than December 31, 2008, in accordance with the provisions of section 11-4a. Such report shall include an evaluation of the data collected with respect to improved medication management and cost savings, based on patient outcomes.

(e) Records or information collected or maintained pursuant to this section shall not be disclosed pursuant to subsection (a) of section 1-210 for a period of six months from the date such records or information were created or collected and shall not be subject to subpoena or discovery or introduced into evidence in any judicial or administrative proceeding except as otherwise specifically provided by law.

(f) For purposes of this section, “community pharmacy” means a pharmacy licensed under section 20-594 that stores and dispenses legend drugs, as defined by section 20-571, and legend devices, as defined by said section 20-571, and from which related pharmaceutical care services are provided, primarily to noninstitutionalized patients living in a community setting.

(P.A. 05-217, S. 2.)

History: P.A. 05-217 effective July 6, 2005 (Revisor’s note: The subsection designator “a” was inserted editorially by the Revisors at the beginning of the section).



Section 20-631b - Collaborative drug therapy management agreements entered into prior to October 1, 2010.

The provisions of section 20-631 in effect on September 30, 2010, shall apply to any written protocol-based collaborative drug therapy management agreement entered into prior to October 1, 2010.

(P.A. 10-117, S. 92.)



Section 20-632 - Regulatory action report re disciplinary action against persons with controlled substance registrations and sanctions against pharmacists or pharmacies.

Not less than once every three months, the Department of Consumer Protection shall compile a regulatory action report that contains information regarding: (1) Any disciplinary action taken by the department against any person with a controlled substance registration, and (2) any sanction by the Commission of Pharmacy against a pharmacy or pharmacist. Such report shall contain the reasons for any such action or sanction and shall be posted on the web site of the department.

(P.A. 05-212, S. 5.)

History: P.A. 05-212 effective July 6, 2005.



Section 20-633 - Administration of vaccines by licensed pharmacists. Regulations.

(a) Any person licensed as a pharmacist under part II of this chapter may administer, to an adult, any vaccine, approved by the United States Food and Drug Administration that is listed on the National Centers for Disease Control and Prevention’s Adult Immunization Schedule, provided the administration of any such vaccine is conducted pursuant to the order of a licensed health care provider and in accordance with the regulations established pursuant to subsection (b) of this section.

(b) The Commissioner of Consumer Protection, in consultation with the Commissioner of Public Health and the Commission of Pharmacy, shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section. Such regulations shall (1) require any pharmacist who administers a vaccine to an adult pursuant to this section to successfully complete an immunization training program for pharmacists; (2) define the basic requirements of such training program, which shall include training and instruction in pre-administration education and screening, vaccine storage and handling, subcutaneous and intramuscular injections, recordkeeping, vaccine safety, cardiopulmonary resuscitation, basic cardiac life support and adverse event reporting; (3) identify qualifying training programs, which are accredited by the National Centers for Disease Control Prevention, the Accreditation Council for Pharmacy Education or other appropriate national accrediting body; and (4) establish a system of control and reporting.

(c) For purposes of this section, “adult” means an individual who has attained the age of eighteen years.

(P.A. 05-212, S. 6; P.A. 10-82, S. 1; P.A. 12-207, S. 1.)

History: P.A. 05-212 effective July 6, 2005; P.A. 10-82 amended Subsec. (a) by deleting “On and after October 1, 2005”, replacing provision re administration of influenza vaccine with provision re administration of vaccine approved by U.S. Food and Drug Administration and adding Subdivs. (1) to (3) re types of vaccines that may be administered by licensed pharmacists and amended Subsec. (b) by deleting “Not later than September 1, 2005” and making technical changes; P.A. 12-207 amended Subsec. (a) by replacing provision re specified purposes for which a vaccine may be administered with provision re vaccine listed on the National Centers for Disease Control and Prevention’s Adult Immunization Schedule and making a technical change.



Section 20-635 - Prescription error reporting. Definitions. Informational signs and statements. Regulations. Nondisclosure of records.

(a) As used in this section:

(1) “Dispensing” means those acts of processing a drug for delivery or for administration for a patient pursuant to a prescription consisting of: (A) Comparing the directions on the label with the directions on the prescription to determine accuracy; (B) the selection of the drug from stock to fill the prescription; (C) the counting, measuring, compounding or preparation of the drug; (D) the placing of the drug in the proper container; (E) the affixing of the label to the container; and (F) the addition to a written prescription of any required notations;

(2) “Drug” means (A) an article recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States or official National Formulary, or any supplement to any of them, (B) an article intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans, (C) an article, other than food, intended to affect the structure or any function of the body of humans;

(3) “Pharmacy” means a place of business where drugs may be sold at retail and for which a pharmacy license has been issued to an applicant under the provisions of section 20-594. For the purposes of this section, “pharmacy” shall include any areas of an institutional pharmacy where prescription drugs are dispensed to outpatients, employees and retirees;

(4) “Prescribing practitioner” means an individual licensed by the state of Connecticut, any other state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States who is authorized to issue a prescription within the scope of the individual’s practice;

(5) “Prescription” means a lawful order of a prescribing practitioner transmitted either orally, in writing or by electronic means for a drug for a specific patient; and

(6) “Prescription error” means an act or omission of clinical significance relating to the dispensing of a drug that results in or may reasonably be expected to result in injury to or death of a patient.

(b) Each pharmacy shall display a sign concerning the reporting of prescription errors in a conspicuous location visible to consumers of prescription drugs. The sign shall measure a minimum of eight inches in height and ten inches in length and the lettering shall be in a size and style that allows such sign to be read without difficulty by consumers standing at the pharmacy prescription department distribution counter. The sign shall bear the following statement: “If you have a concern that an error may have occurred in the dispensing of your prescription you may contact the Department of Consumer Protection, Drug Control Division, by calling (Department of Consumer Protection telephone number authorized pursuant to section 21a-2 of the general statutes)”.

(c) Each pharmacy that dispenses a prescription to a consumer shall include the following printed statement on the receipt or in the bag or other similar packaging in which the prescription is contained: “If you have a concern that an error may have occurred in the dispensing of your prescription you may contact the Department of Consumer Protection, Drug Control Division, by calling (Department of Consumer Protection telephone number authorized pursuant to section 21a-2 of the general statutes)”. The statement shall be printed in a size and style that allows such statement to be read without difficulty by consumers.

(d) The Commissioner of Consumer Protection shall adopt regulations, with the advice and assistance of the Commission of Pharmacy, in accordance with chapter 54, concerning the implementation of a quality assurance program designed to detect, identify and prevent prescription errors in pharmacies. Such regulations shall require that each pharmacy implement a quality assurance program that describes in writing policies and procedures to be maintained in such pharmacy. Such policies and procedures shall include directions for communicating the details of a prescription error to the prescribing practitioner and to the patient, the patient’s caregiver or appropriate family member if the patient is deceased or is unable to fully comprehend the communication. Such communication shall describe methods of correcting the prescription error or reducing the negative impact of the error on the patient. Such regulations shall require that records of all reported prescription errors shall be maintained in a manner ready for inspection for a minimum period of three years and that such records shall be made available for inspection by the Commissioner of Consumer Protection within forty-eight hours in any case where the commissioner is investigating a report of a prescription error.

(e) Records collected or maintained pursuant to this section shall not be required to be disclosed pursuant to subsection (a) of section 1-210 for a period of six months from the date such records were created pursuant to subsections (c) and (d) of this section and shall not be subject to subpoena or discovery or introduced into evidence in any judicial proceeding except as otherwise specifically provided by law.

(P.A. 02-48, S. 1; P.A. 03-164, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 03-164 added Subsec. (e) re disclosure of records; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 400k - Industrial Hygiene and Safety Inspectors

Section 20-640 - Industrial hygiene and safety titles, use of titles restricted. Penalties.

(a) No person shall use the title:

(1) “Associate safety professional” or use in connection with his name the letters “A.S.P.” or any other title, word, letter or other designation intended to imply or designate that he is an associate safety professional, unless he is certified as such by the Board of Certified Safety Professionals;

(2) “Certified industrial hygienist” or use in connection with his name the letters “C.I.H.” or any other title, word, letter or other designation intended to imply or designate that he is a certified industrial hygienist, unless he is certified as such by the American Board of Industrial Hygiene;

(3) “Certified safety professional” or use in connection with his name the letters “C.S.P.” or any other title, word, letter or other designation intended to imply or designate that he is a certified safety professional, unless he is certified as such by the Board of Certified Safety Professionals;

(4) “Industrial hygienist in training” or use in connection with his name the letters “I.H.I.T.” or any other title, word, letter or other designation intended to imply or designate that he is an industrial hygienist in training, unless he is certified as such by the American Board of Industrial Hygiene; or

(5) “Occupational health and safety technologist” or use in connection with his name the letters “O.H.S.T.” or any other title, word or other designation intended to imply or designate that he is an occupational health and safety technologist, unless he is certified as such by the Joint Committee of the American Board of Industrial Hygiene and the Board of Certified Safety Professionals.

(b) Any person who knowingly, wilfully or intentionally violates any provision of subsection (a) of this section shall, for a first violation, have committed an infraction and, for a second or subsequent violation, be fined not more than five hundred dollars or imprisoned not more than three months, or both.

(P.A. 96-123, S. 1.)






Chapter 400m - Hypnotists

Section 20-660 - Hypnotists. Registration. Complaints. Appeal. Civil penalty. Revocation. Exemptions. Regulations. Definition.

(a) No person shall practice hypnosis or hold himself or herself out as a hypnotist in this state without first registering with the Department of Consumer Protection pursuant to subsection (b) of this section.

(b) Each person who practices hypnosis in this state shall, upon payment of an application fee of one hundred dollars, register with the Department of Consumer Protection on a form provided by the department with such information and attestation as the Commissioner of Consumer Protection deems necessary, including, but not limited to, (1) such person’s name in full, (2) such person’s residential and business addresses, and (3) a representation, in writing, that such person is not subject to the registration requirements of chapter 969. Each such person shall notify the department, in writing, not later than thirty days after the date of any change in such person’s name, residential address or business address or if such person becomes subject to the registration requirements of chapter 969. A registration shall expire annually and may be renewed upon payment of a renewal fee of one hundred dollars.

(c) The Commissioner of Consumer Protection may deny registration as a hypnotist to an individual who has been the subject of a finding rendered pursuant to subsection (d) of this section. The registry shall contain information concerning any individual who has been denied said registration, as well as any brief statement disputing such denial by such individual.

(d) The Department of Consumer Protection shall receive and investigate complaints against individuals who are practicing or have practiced hypnosis in this state and may cause a prosecution to be instigated based on such investigation. The grounds for complaint shall include physical or sexual abuse, misappropriation of property, and fraud or deceit in obtaining or attempting to obtain registration as a hypnotist. A hypnotist shall be given written notice by certified mail by the commissioner of any complaint against him or her. A hypnotist who wishes to appeal a complaint against him or her shall, not later than thirty days after the date of the mailing, file with the department a request in writing for a hearing to contest the complaint. Any such hearing shall be conducted pursuant to chapter 54. The commissioner shall render a finding on such complaint and enter such finding on the registry. The commissioner shall have the authority to render a finding and enter such finding on the registry against an individual who is practicing or has practiced hypnosis in this state, without regard to whether such individual is on the registry or has obtained registration as a hypnotist from the department.

(e) A hypnotist may petition the Commissioner of Consumer Protection to have the finding removed from the registry upon a determination by the commissioner that: (1) The employment and personal history of the hypnotist does not reflect a pattern of abusive, deceitful or fraudulent behavior; and (2) the conduct involved in the original finding was a singular occurrence. In no case shall a determination on a petition submitted under this subsection be made prior to the expiration of a one-year period beginning on the date on which the finding was added to the registry pursuant to subsection (d) of this section.

(f) The Commissioner of Consumer Protection may, after notice and hearing, in accordance with the provisions of chapter 54, assess a civil penalty of not more than one hundred dollars against any person who has practiced hypnosis in this state without first registering with the department pursuant to subsection (b) of this section.

(g) The Commissioner of Consumer Protection shall revoke the registration of a person under this section after notice and hearing in accordance with the provisions of chapter 54 if such person becomes subject to the registration requirements of chapter 969.

(h) The provisions of this section do not apply to any person licensed in this state to provide medical, dental, nursing, counseling or other health care, substance abuse or mental health services.

(i) The Commissioner of Consumer Protection, in consultation with the Commissioner of Public Health, may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(j) For purposes of this section, “hypnosis” means an artificially induced altered state of consciousness, characterized by heightened suggestibility and receptivity to direction.

(P.A. 06-187, S. 44; June Sp. Sess. P.A. 09-3, S. 275.)

History: June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase fees from $50 to $100.






Chapter 400o - Homemaker-Companion Agencies

Section 20-670 - Definitions.

As used in sections 20-670 to 20-680, inclusive:

(1) “Certificate” means a certificate of registration issued under section 20-672.

(2) “Commissioner” means the Commissioner of Consumer Protection or any person designated by the commissioner to administer and enforce the provisions of sections 20-670 to 20-680, inclusive.

(3) “Companion services” means nonmedical, basic supervision services to ensure the well-being and safety of a person in such person’s home.

(4) “Employee” means any person employed by, or who enters into a contract to perform services for, a homemaker-companion agency, including, but not limited to, temporary employees, pool employees and persons treated by such agency as independent contractors.

(5) “Comprehensive background check” means a background investigation of a prospective employee performed by a homemaker-companion agency, that includes: (A) A review of any application materials prepared or requested by the agency and completed by the prospective employee; (B) an in-person interview of the prospective employee; (C) verification of the prospective employee’s Social Security number; (D) if the position applied for within the agency requires licensure on the part of the prospective employee, verification that the required license is in good standing; (E) a check of the registry established and maintained pursuant to section 54-257; (F) a review of criminal conviction information obtained through a search of current criminal matters of public record in this state based on the prospective employee’s name and date of birth; (G) if the prospective employee has resided in this state less than three years prior to the date of the application with the agency, a review of criminal conviction information from the state or states where such prospective employee resided during such three-year period; and (H) a review of any other information that the agency deems necessary in order to evaluate the suitability of the prospective employee for the position.

(6) “Homemaker services” means nonmedical, supportive services that ensure a safe and healthy environment for a person in such person’s home, such services to include assistance with personal hygiene, cooking, household cleaning, laundry and other household chores.

(7) “Homemaker-companion agency” means (A) any public or private organization that employs one or more persons and is engaged in the business of providing companion services or homemaker services, or (B) any registry. “Homemaker-companion agency” shall not include a home health care agency, as defined in subsection (d) of section 19a-490, or a homemaker-home health aide agency, as defined in subsection (e) of section 19a-490.

(8) “Registry” means any person or entity engaged in the business of supplying or referring an individual to or placing an individual with a consumer to provide homemaker or companion services provided by such individual, when the individual providing such services is either (A) directly compensated, in whole or in part, by the consumer, or (B) treated, referred to or considered by such person or entity as an independent contractor.

(9) “Service plan” means a written document provided by a homemaker-companion agency to a person utilizing services provided by such agency, that specifies the anticipated scope, type, frequency and duration of homemaker or companion services that are to be provided by such agency for the benefit of the person.

(P.A. 06-187, S. 52; P.A. 11-230, S. 1; 11-242, S. 91.)

History: P.A. 11-230 redefined “employee” in Subdiv. (4), added new Subdiv. (7) defining “registry”, redesignated existing Subdiv. (7) as Subdiv. (8) and made a technical change, effective January 1, 2012; P.A. 11-242 redefined “employee” in Subdiv. (4), added new Subdiv. (5) defining “comprehensive background check”, redesignated existing Subdivs. (5) and (6) as Subdivs. (6) and (7), redefined “homemaker-companion agency” in said Subdiv. (7), added new Subdiv. (8) defining “registry” and redesignated existing Subdiv. (7) as Subdiv. (9), effective January 1, 2012.



Section 20-671 - Registration of homemaker-companion agencies required.

No person acting individually or jointly with any other person shall establish, conduct, operate or maintain a homemaker-companion agency in this state without first obtaining a certificate of registration from the Commissioner of Consumer Protection pursuant to section 20-672.

(P.A. 06-187, S. 53.)



Section 20-672 - Application for registration. Fees. Failure to register.

(a) Any person seeking a certificate of registration as a homemaker-companion agency shall apply to the Commissioner of Consumer Protection, in writing, on a form provided by the commissioner. The application shall include the applicant’s name, residence address, business address, business telephone number and such other information as the commissioner may require. An applicant shall also be required to submit to state and national criminal history records checks in accordance with section 29-17a and to certify under oath to the commissioner that: (1) Such agency complies with the requirements of section 20-678 concerning employee comprehensive background checks, (2) such agency provides all persons receiving homemaker or companion services with a written individualized contract or service plan that specifically identifies the anticipated scope, type, frequency and duration of homemaker or companion services provided by the agency to the person, (3) such agency maintains a surety bond, and (4) all records maintained by such agency shall be open, at all reasonable hours, for inspection, copying or audit by the commissioner.

(b) Each application for a certificate of registration as a homemaker-companion agency shall be accompanied by a fee of three seventy-five hundred dollars.

(c) Upon the failure by a homemaker-companion agency to comply with the registration provisions of this section, the Attorney General, at the request of the Commissioner of Consumer Protection, is authorized to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining a homemaker-companion agency from continuing to do business in the state.

(P.A. 06-187, S. 54; June Sp. Sess. P.A. 09-3, S. 276; P.A. 11-242, S. 92.)

History: June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase fee; P.A. 11-242 amended Subsec. (a) by requiring an applicant to submit to state and national criminal history records checks in accordance with Sec. 29-17a, effective January 1, 2012.



Section 20-673 - Certificate of registration; issuance or denial; suspension; revocation.

Upon receipt of a completed application and fee, the Commissioner of Consumer Protection shall issue and deliver to the applicant a certificate to engage in the business for which the application was made; or refuse to issue the certificate. The commissioner may suspend, revoke or refuse to issue or renew any certificate issued under sections 20-670 to 20-680, inclusive, or may place a registrant on probation or issue a letter of reprimand. No application for the reinstatement of a certificate which has been revoked shall be accepted by the commissioner within one year after the date of such revocation.

(P.A. 06-187, S. 55.)



Section 20-674 - Hearing on denial of certificate. Subsequent application.

(a) Upon refusal to issue or renew a certificate, the Commissioner of Consumer Protection shall notify the applicant of the denial and of the applicant’s right to request a hearing not later than ten days after the date of receipt of the notice of denial.

(b) If the applicant requests a hearing within such ten days, the commissioner shall give notice of the grounds for the commissioner’s refusal and shall conduct a hearing concerning such refusal in accordance with the provisions of chapter 54 concerning contested cases.

(c) If the commissioner’s denial of a certificate is sustained after such hearing, an applicant may make new application not less than one year after the date on which such denial was sustained.

(P.A. 06-187, S. 56.)



Section 20-675 - Disciplinary actions against homemaker-companion agency. Grounds. Notice and hearing.

(a) The Commissioner of Consumer Protection may revoke, suspend or refuse to issue or renew any certificate of registration as a homemaker-companion agency or place an agency on probation or issue a letter of reprimand for: (1) Conduct by the agency, or by an employee of the agency while in the course of employment, of a character likely to mislead, deceive or defraud the public or the commissioner; (2) engaging in any untruthful or misleading advertising; (3) failure of such agency that acts as a registry to comply with the notice requirements of section 20-679a; or (4) failing to perform a comprehensive background check of a prospective employee or maintain a copy of materials obtained during a comprehensive background check, as required by section 20-678.

(b) The commissioner shall not revoke or suspend any certificate of registration except upon notice and hearing in accordance with chapter 54.

(P.A. 06-187, S. 58; P.A. 11-230, S. 2; 11-242, S. 93.)

History: P.A. 11-230 amended Subsec. (a) by adding Subdiv. (3) re failure of agency that acts as registry to comply with notice requirements of Sec. 20-679a, effective January 1, 2012; P.A. 11-242 amended Subsec. (a) by adding provision, codified by the Revisors as Subdiv. (4), re failure to conduct or maintain copy of comprehensive background check, effective January 1, 2012.



Section 20-676 - Inspection of records and investigations. Powers of commissioner. Injunctions.

(a) The Commissioner of Consumer Protection, at all reasonable hours, may inspect, copy or audit all records maintained by such agency. The commissioner may conduct investigations and hold hearings on any matter under the provisions of sections 20-670 to 20-680, inclusive. The commissioner may issue subpoenas, administer oaths, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record, paper or document when so ordered, upon application of the commissioner, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(b) The Attorney General, at the request of the commissioner, is authorized to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining any person from violating any provision of sections 20-670 to 20-680, inclusive.

(P.A. 06-187, S. 57.)



Section 20-677 - Display and advertisement of certificate of registration. Prohibitions. Penalties. Expiration. Renewal.

(a) Each person obtaining a homemaker-companion agency certificate of registration shall: (1) Exhibit the agency’s certificate of registration upon request by any interested party, (2) state in any advertisement the fact that the agency is registered, and (3) include the agency’s registration number in any advertisement.

(b) No person shall: (1) Present or attempt to present, as such person’s own, the certificate of another, (2) knowingly give false evidence of a material nature to the Commissioner of Consumer Protection for the purpose of procuring a certificate, (3) represent himself or herself falsely as, or impersonate, a registered homemaker-companion agency, (4) use or attempt to use a certificate which has expired or which has been suspended or revoked, (5) offer or provide homemaker or companion services without having a current certificate of registration under the provisions of sections 20-670 to 20-680, inclusive, or (6) represent in any manner that such person’s registration constitutes an endorsement by the commissioner of the quality of services provided by such person.

(c) In addition to any other remedy provided for in sections 20-670 to 20-676, inclusive, any person who violates any provision of subsection (b) of this section shall be fined not more than one thousand dollars or imprisoned not more than six months, or both.

(d) Certificates issued to a homemaker-companion agency shall not be transferable or assignable.

(e) All certificates issued under the provisions of sections 20-670 to 20-680, inclusive, shall expire annually. The fee for renewal of a certificate shall be the same as the fee charged for an original application pursuant to section 20-672. Fees collected pursuant to the issuance of a certificate or renewal of a certificate shall be deposited in the General Fund.

(f) Failure to receive a notice of expiration of registration or a renewal application shall not exempt a homemaker-companion agency from the obligation to renew.

(P.A. 06-187, S. 59; P.A. 08-17, S. 1; P.A. 10-32, S. 78.)

History: P.A. 08-17 amended Subsec. (b)(5) by replacing “to” with “or” to prohibit any person from offering or providing homemaker or companion services without a certificate of registration; P.A. 10-32 made a technical change in Subsec. (c), effective May 10, 2010.



Section 20-678 - Prospective employees required to submit to comprehensive background check. Written statements re prior criminal convictions or disciplinary action. Maintenance and inspection of records.

On or after January 1, 2012, each homemaker-companion agency, prior to extending an offer of employment or entering into a contract with a prospective employee, shall require such prospective employee to submit to a comprehensive background check. In addition, each homemaker-companion agency shall require that such prospective employee complete and sign a form which contains questions as to whether the prospective employee was convicted of a crime involving violence or dishonesty in a state court or federal court in any state; or was subject to any decision imposing disciplinary action by a licensing agency in any state, the District of Columbia, a United States possession or territory or a foreign jurisdiction. Any prospective employee who makes a false written statement regarding such prior criminal convictions or disciplinary action shall be guilty of a class A misdemeanor. Each homemaker-companion agency shall maintain a paper or electronic copy of any materials obtained during the comprehensive background check and shall make such records available for inspection upon request of the Department of Consumer Protection.

(P.A. 06-187, S. 60; P.A. 11-242, S. 94; P.A. 13-88, S. 1.)

History: P.A. 11-242 added provisions requiring prospective employees to submit to a comprehensive background check and sign a form re past criminal convictions and disciplinary action by licensing agencies, deleted provisions re employees hired on or after October 1, 2006, and added provision requiring homemaker-companion agencies to maintain background check records and make such records available for inspection by Department of Consumer Protection, effective January 1, 2012; P.A. 13-88 made no changes, effective January 1, 2014.



Section 20-679 - Written contracts or service plans. Requirements. Recovery of payment for work performed.

(a) Not later than seven calendar days after the date on which a homemaker-companion agency commences providing homemaker services or companion services, such agency shall provide the person who receives the services, or the authorized representative of such person, with a written contract or service plan that prescribes the anticipated scope, type, frequency, duration and cost of the services provided by the agency. In addition, any contract or service plan provided by a homemaker-companion agency to a person receiving services shall also provide conspicuous notice, in boldface type (1) of the person’s right to request changes to, or review of the contract or service plan, (2) of the employees of such agency who, pursuant to section 20-678 are required to submit to a comprehensive background check, (3) that upon the request of such person or an authorized representative of such person, such agency shall provide such person or representative of such person with written notice that a comprehensive background check, as required pursuant to section 20-678, was performed for all employees of such agency performing services for such person, (4) that such agency’s records are available for inspection or audit by the Department of Consumer Protection, (5) that the agency is not able to guarantee the extent to which its services will be covered under any insurance plan, and (6) that such contract or service plan may be cancelled at any time by the client if such contract or service plan does not contain a specific period of duration. No contract or service plan for the provision of homemaker or companion services shall be valid against the person who receives the services or the authorized representative of such person, unless the contract or service plan has been signed by a duly authorized representative of the homemaker-companion agency and the person who receives the services or the authorized representative of such person. The requirements of this section shall not apply to homemaker services or companion services provided under the Connecticut home-care program for the elderly administered by the Department of Social Services in accordance with section 17b-342. A written contract or service plan between a homemaker-companion agency and a person receiving services or the authorized representative of such person shall not be enforceable against such person receiving services or authorized representative unless such written contract or service plan contains all of the requirements of this section.

(b) Nothing in this section shall preclude a homemaker-companion agency that has complied with subdivisions (1) to (6), inclusive, of subsection (a) of this section from the recovery of payment for work performed based on the reasonable value of services which were requested by the person receiving services, provided the court determines that it would be inequitable to deny such recovery.

(P.A. 06-187, S. 61; P.A. 13-88, S. 2.)

History: P.A. 13-88 designated existing provisions as Subsec. (a) and amended same to make technical changes, add provision re conspicuous, boldface type notice, add Subdivs. (3) and (5) re written notice of comprehensive background check and that agency is not able to guarantee insurance coverage, redesignate existing Subdiv. (3) as Subdiv. (4), add Subdiv. (6) re cancellation of contract or service plan at any time if it does not contain a specific duration and add provision re contract or service plan not to be enforceable if it does not contain all requirements of section, and added Subsec. (b) re homemaker-companion agency recovery of payment for work performed based on reasonable value of services, effective January 1, 2014.



Section 20-679a - Written notice requirements for registries.

(a) Not later than seven calendar days after the date on which a registry supplies, refers or places an individual with a consumer, the registry shall provide the consumer with a written notice, to be signed by the consumer, specifying the legal liabilities of such registry to the individual supplied or referred to or placed with the consumer. If the registry maintains an Internet web site, a sample of the notice shall be posted on such Internet web site.

(b) Each notice provided to a consumer pursuant to subsection (a) of this section shall be written in plain language and shall comply with the plain language standard detailed in section 42-152. Such notice shall include a statement identifying the registry as an employer, joint employer, leasing employer or nonemployer, as applicable, along with a statement advising the consumer he or she may be considered an employer under law and, if that is the case, the consumer may be held responsible for the payment of federal and state taxes, Social Security, overtime and minimum wage, unemployment, workers’ compensation insurance payments and any other applicable payment required under state or federal law. The notice shall also include a statement that the consumer should consult a tax professional if he or she is uncertain about his or her responsibility for the payment of such taxes or payments.

(c) For purposes of this section, a homemaker-companion agency that supplies, refers or places an independent contractor with a consumer for the provision of companion or homemaker services shall be considered a registry, as defined in section 20-670, and shall be required to provide the consumer with a notice pursuant to subsection (a) of this section.

(P.A. 11-230, S. 3.)

History: P.A. 11-230 effective January 1, 2012.



Section 20-679b - Client cancellation of contract or service plan.

A client may cancel a contract or service plan entered into with a homemaker-companion agency, pursuant to this chapter, at any time if such contract or service plan does not state a specific period of duration. A client shall only be obligated to pay for actual services rendered pursuant to such contract or service plan. A client shall not be billed by or on behalf of a homemaker-companion agency for excess fees or costs when such agency provides the services of a higher-skilled individual than needed by the client.

(P.A. 13-88, S. 3.)

History: P.A. 13-88 effective January 1, 2014.



Section 20-680 - Regulations. Report.

(a) The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, to carry out the provisions of sections 20-670 to 20-679, inclusive. The Commissioner of Consumer Protection may implement policies and procedures necessary to administer the provisions of sections 20-670 to 20-679, inclusive, while in the process of adopting such policies and procedures as regulations, provided the commissioner prints notice of the intent to adopt the regulations in the Connecticut Law Journal not later than twenty days after the date of implementation. Such policies and procedures shall be valid until the time final regulations are adopted.

(b) Not later than January 1, 2008, the Commissioner of Consumer Protection shall report, in accordance with section 11-4a, on the implementation of the provisions of sections 20-670 to 20-679, inclusive, to the select committee of the General Assembly having cognizance of matters relating to aging and to the office of the Governor. Such report may include recommended revisions to the general statutes or other changes that the commissioner deems necessary or advisable to enhance the implementation of the provisions of sections 20-670 to 20-679, inclusive.

(P.A. 06-187, S. 62.)






Chapter 400p - Locksmiths

Section 20-691 - Locksmiths. Definitions. Registration. Exemptions. Prohibitions. Regulations. Investigations and hearings. Revocation and suspension of registration. Civil penalty. Unfair or deceptive trade practice.

(a) As used in this section:

(1) “Branch” means any business location of a locksmith, other than the principal place of business of such locksmith.

(2) “Commissioner” means the Commissioner of Consumer Protection.

(3) “Department” means the Department of Consumer Protection.

(4) “Locksmith” means a person engaged in locksmithing.

(5) “Locksmithing” means the inspection, installation, recombination, rekeying, service or repair of locks or locking devices, but does not include: (A) The recombination or rekeying of locks or cylinders by an employee of a retail or wholesale establishment on an employer’s property; (B) the installation or repair of locks by a person registered pursuant to chapter 393c or registered pursuant to chapter 400 incidental to the construction of a building; (C) the installation, maintenance, repair or service of a vending machine; (D) the duplication or selling of keys or selling of equipment used to duplicate keys at a retail establishment; or (E) work performed by a person at such person’s own residence.

(6) “Registration” means a document or card issued by the Department of Consumer Protection to a locksmith which certifies that such locksmith has completed an application form, paid the required registration fee, has successfully passed the required criminal history records check, is not otherwise barred from becoming a locksmith and has been added to the registry of locksmiths, as established in subsection (b) of this section.

(b) (1) A person seeking registration as a locksmith shall apply to the commissioner on a form provided by the commissioner. The application shall include the applicant’s name, residence address, business address, business telephone number, a question as to whether the applicant has been convicted of a felony in any state or jurisdiction, and such other information as the commissioner may require. The applicant shall submit to a request by the commissioner for a recent criminal history records check. No registration shall be issued unless the commissioner has received the results of a such records check. In accordance with the provisions of section 46a-80 and after a hearing held pursuant to chapter 54, the commissioner may revoke, refuse to issue or refuse to renew a registration when an applicant’s criminal history records check reveals the applicant has been convicted of a crime of dishonesty, fraud, theft, assault, other violent offense or a crime related to the performance of locksmithing.

(2) The application fee for registration as a locksmith and the biennial renewal fee for such registration shall be two hundred dollars.

(3) The department shall establish and maintain a registry of locksmiths. The registry shall contain the names and addresses of registered locksmiths and such other information as the commissioner may require. Such registry shall be updated at least annually by the department, be made available to the public upon request and be published on the department’s Internet web site.

(4) No person shall engage in locksmithing, use the title locksmith or display or use any words, letters, figures, title, advertisement or other method to indicate said person is a locksmith unless such person has obtained a registration as provided in this section.

(5) The following persons shall be exempt from registration as a locksmith, but only if the person performing the service does not hold himself or herself out to the public as a locksmith: (A) Persons employed by a state, municipality or other political subdivision, or by any agency or department of the government of the United States, acting in their official capacity; (B) automobile service dealers who service, install, repair or rebuild automobile locks; (C) retail merchants selling locks or similar security accessories or installing, programming, repairing, maintaining, reprogramming, rebuilding or servicing electronic garage door devices; (D) members of the building trades who install or remove complete locks or locking devices in the course of residential or commercial new construction or remodeling; (E) employees of towing services, repossessors, or an automobile club representative or employee opening automotive locks in the normal course of his or her business. The provisions of this section shall not prohibit an employee of a towing service from opening motor vehicles to enable a vehicle to be moved without towing, provided the towing service does not hold itself out to the public, by directory advertisement, through a sign at the facilities of the towing service or by any other form of advertisement, as a locksmith; (F) students in a course of study in locksmith programs approved by the department; (G) warranty services by a lock manufacturer or its employees on the manufacturer’s own products; (H) maintenance employees of a property owner or property management companies at multifamily residential buildings, who service, install, repair or open locks for tenants; and (I) persons employed as security personnel at schools or institutions of higher education who open locks while acting in the course of their employment.

(c) (1) Each person engaging in locksmithing shall: (A) Exhibit such person’s registration or a copy thereof at the person’s place of business and any branch, in a location visible to the general public, (B) exhibit such person’s registration upon request by any interested party, and (C) include such person’s registration number in any advertisement.

(2) No person shall: (A) Present or attempt to present, as such person’s own, the registration of another, (B) knowingly give false evidence of a material nature to the commissioner for the purpose of procuring a registration, (C) represent himself or herself falsely as, or impersonate, a registered locksmith, (D) knowingly use or attempt to use a registration which has expired or which has been suspended or revoked, (E) offer to undertake any locksmith service without having a current registration required under this chapter, (F) represent in any manner that such person’s registration constitutes an endorsement of the quality of such person’s workmanship or of such person’s competency by the commissioner, (G) employ or allow any person to act as a salesman on such person’s behalf unless such salesman is in the direct employ of such person, or (H) represent or advertise a location or branch as a place of business without obtaining the right to occupy such location.

(d) Registrations issued to locksmiths pursuant to this section shall not be transferable or assignable.

(e) All registrations issued under the provisions of this section shall expire biennially.

(f) Failure to receive a notice of registration expiration or a renewal application shall not exempt a locksmith from the obligation to renew his or her registration.

(g) The commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(h) The commissioner may conduct investigations and hold hearings on any matter subject to the provisions of this section. The commissioner may issue subpoenas, administer oaths, compel testimony and order the production of books, records and documents in connection with such investigations. If any person refuses to appear, to testify or to produce any book, record, paper or document when so ordered, upon application of the commissioner or the Attorney General, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section. The Attorney General, at the request of the commissioner, is authorized to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining any person from violating any provision of this section.

(i) The commissioner may revoke, suspend, place conditions on, or refuse to renew a registration issued pursuant to this section for: (1) Conduct of a character likely to mislead, deceive or defraud the public or the commissioner; (2) engaging in any untruthful or misleading advertising; (3) unfair or deceptive business practices; (4) gross incompetence; or (5) violations of any of the provisions of this section or any regulation adopted pursuant to any of such provisions.

(j) The commissioner may, after notice and hearing in accordance with the provisions of chapter 54, impose a civil penalty on any person who engages in or practices the work or occupation for which a registration is required by this section without having first obtained such a registration, or who wilfully employs or supplies for employment a person who does not have such a registration, or who wilfully and falsely pretends to qualify to engage in or practice such work or occupation, or who engages in or practices any of the work or occupations for which a registration is required by this section after the expiration of such person’s registration, or who violates any of the provisions of this section or the regulations adopted pursuant thereto. Such penalty shall be in an amount not more than five hundred dollars for a first violation of this subsection, not more than seven hundred fifty dollars for a second violation of this subsection occurring not more than three years after a prior violation, and not more than one thousand five hundred dollars for a third or subsequent violation of this subsection occurring not more than three years after a prior violation. Any penalty collected pursuant to this subsection shall be deposited in the consumer protection enforcement account established in section 21a-8a.

(k) A violation of any of the provisions of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 08-81, S. 2.)









Title 21 - Licenses

Chapter 403 - Auctioneers

Section 21-1 - Penalty for selling at auction without license.

Each person who exposes for sale by auction any goods or articles, except provisions, charcoal, wood, the products of a farm and secondhand household furniture, in any town, city or borough of which he is not a resident, without a license therefor from a majority of the selectmen of such town or from the authorities of such city or borough authorized by the charter or ordinances of such city or borough to issue such license, shall be fined not more than two hundred fifty dollars. This section shall not apply to any auction conducted by or contracted for the state in accordance with any court order under the provisions of section 54-36b or 54-36c.

(1949 Rev., S. 4639; P.A. 75-530, S. 20, 35; P.A. 12-80, S. 14.)

History: P.A. 75-530 exempted auctions conducted by or contracted for the state in accordance with court order; P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 60 days or both with a fine of not more than $250 and made technical changes.

See Sec. 10-300 re sale of goods manufactured or produced in whole or in part by the blind without license.

See Sec. 21-30 re licensure of veterans without payment of fee.

See Sec. 54-36d re inapplicability of this section to proceedings under chapters 214, 220 and 490.



Section 21-2 - Issue and revocation.

The majority of the selectmen of each town may issue such licenses and, if the charter or ordinances of any city or borough do not authorize any person or persons to issue such licenses, the mayor of such city or the warden of such borough may issue the same; but no license shall be issued unless an application therefor in writing has been made and filed with one of the selectmen or with the authority authorized by law to issue such license, at least three days before the issue thereof. The authority issuing such license may revoke the same if, in the judgment of such authority, it is for the public interest to do so.

(1949 Rev., S. 4640.)



Section 21-3 and 21-4 - License for sale of jewelry; fee; hours of sale. Penalty for fraudulent statements.

Sections 21-3 and 21-4 are repealed.

(1949 Rev., S. 4641, 4642; 1949, S. 2329d; P.A. 73-15, S. 1, 2; P.A. 96-259, S. 19.)



Section 21-5 - Blind persons not to pay for license to sell their own work.

No town, city or borough shall require any license fee from any blind person, resident of this state, for the privilege of selling within its limits goods, wares and merchandise, manufactured by him with his own hands.

(1949 Rev., S. 4643.)

See Sec. 10-300 re sale of goods manufactured or produced in whole or in part by Board of Education and Services for the Blind or by Connecticut Institute for the Blind.



Section 21-5a - Auction by noncommercial educational broadcasting facilities exempt.

The provisions of this chapter shall not apply to auctions conducted by a noncommercial educational broadcasting facility.

(1972, P.A. 16, S. 1.)






Chapter 404 - Exhibitions

Section 21-6 - Licenses.

The mayor, aldermen and common council of any city, the warden and burgesses of any borough and the selectmen of any town may license and regulate any exhibitions therein; but selectmen shall not license any such exhibition within the limits of any city or borough.

(1949 Rev., S. 4644.)

See Sec. 29-129 et seq. re licensure of amusement parks.



Section 21-7 - Exhibits relating to venereal diseases.

No person shall exhibit, or advertise to be exhibited, in any theater, hall or other place of public amusement or entertainment, any projected still pictures or motion pictures in any way relating to the subject of venereal disease without first securing a written permit from the Commissioner of Public Health for each such exhibition; and no person shall permit the exhibition of any such still pictures or motion pictures in any such building or place owned or controlled by him until such written permit has been secured. Any person who violates any provision of this section shall, for each offense, be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 4645; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 substituted commissioner of health services for commissioner of health, effective January 1, 1979; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 21-8 - Witnesses for state not to be prosecuted.

No person who testifies for the state in any prosecution for any unlawful exhibition or erection or construction therefor or forfeiture accruing therefrom shall thereafter be prosecuted for anything about which he has so testified.

(1949 Rev., S. 4646.)






Chapter 405 - Junk Dealers

Section 21-9 - Definitions.

As used in this chapter, “junk dealer” means any person who engages in business as a dealer and trader in junk, old metals, scrap, rags, waste paper or other secondhand articles that are no longer serviceable for their original manufactured purpose, and “junk yard” means any place in or on which old metal, glass, paper, cordage or other waste or discarded or secondhand material, which has not been a part, or is not intended to be a part, of any motor vehicle, is stored or deposited.

(1949 Rev., S. 4647; 1953, S. 2330d; P.A. 11-100, S. 13.)

History: P.A. 11-100 redefined “junk dealer” by adding “that are no longer serviceable for their original manufactured purpose”.



Section 21-10 - Town ordinances re licensing of junk dealers and regulation of junk yards.

Any town may make reasonable ordinances with reference to the licensing of junk dealers engaged in business therein, including the imposition of a license fee in an amount to be fixed by the selectmen at a sum not less than two dollars or more than ten dollars a year, for each team or vehicle used in connection with such business, for the privilege of carrying on such business. Each such junk dealer shall make an application for a license in the town where such dealer is engaged in business. Nothing in this section shall prohibit a junk dealer or employee of such dealer from authorizing a person to enter a junk yard owned by such dealer for the purpose of salvaging or collecting parts or scraps for purchase from such dealer or employee. Except as otherwise provided by special act, and except where there exists a duly constituted local zoning or planning commission, any town, city or borough may, by ordinance, regulate the establishment, location or conduct of any junk yard within its territorial limits.

(1949 Rev., S. 4648; 1953, S. 2331d; 1957, P.A. 13, S. 89; P.A. 73-14, S. 1, 2; P.A. 11-213, S. 46.)

History: P.A. 73-14 substituted motor vehicle department for state police department where appearing; (Revisor’s note: In 1997 references throughout the general statutes to “Motor Vehicle(s) Commissioner” and “Motor Vehicle(s) Department” were replaced editorially by the Revisors with “Commissioner of Motor Vehicles” or “Department of Motor Vehicles”, as the case may be, for consistency with customary statutory usage); P.A. 11-213 deleted provisions re registration with Department of Motor Vehicles, added provisions re making application for license in town where dealer is engaged in business and added provision re entry into junk yard by certain persons, effective July 1, 2011.



Section 21-11 - License. Fee. Record. Weekly reports. Penalty.

Any person desiring to engage in business as a dealer in junk, metals or other secondhand articles that are no longer serviceable for their original manufactured purpose in any town, city or borough shall make application to the selectmen of such town, the mayor or chief of police of such city or the warden of such borough, as the case may be, for a license to transact such business within the limits of such town, city or borough, and the selectmen of such town, the mayor or chief of police of such city or the warden of such borough shall issue such licenses to such suitable persons as apply for such licenses and may revoke any such license for cause; but the selectmen shall not grant any such license for the carrying on of such business within the limits of any city or borough, and the persons so licensed shall pay, for the benefit of any such town, city or borough, to the authority granting the license, not less than two or more than ten dollars for the license, to be determined by the authority granting the license, and for renewal of such license ten dollars per year. Each license granted under the provisions of this section shall designate the place where such business is to be carried on, and shall continue for one year unless sooner revoked. Each such dealer shall keep a book in which shall be written in English a description of such articles and the name and residence and a general description of the person from whom, and the time and hour when, such property was received; and such book, and all articles of property mentioned in such book, and the place where such business is carried on, may be examined at any time by the selectmen of the town or any person designated by such selectmen, and, in any city or borough, by the chief of police of such city or borough or any person designated by the chief. Each such dealer shall make, weekly, sworn statements of all his or her transactions under such license, describing the goods received and setting forth the name and residence and a description of the person from whom such goods were received, to the chief of police in the case of cities or boroughs and, in other cases, to the town clerk of the town in which such junk dealer resides, and shall keep all goods at least five days after the filing of such statement. Any person who wilfully engages in the business of a junk dealer, unless licensed in accordance with this section or after notice that such person’s license has been suspended or revoked, shall be guilty of a class D felony.

(1949 Rev., S. 4649; 1972, P.A. 223, S. 29; P.A. 11-100, S. 14.)

History: 1972 act provided for fee of $10 per year for renewal of license; P.A. 11-100 deleted reference to trader in secondhand bicycles, added “that are no longer serviceable for their original manufactured purpose”, added penalty for wilfully engaging in business of a junk dealer without a license or after notice that license has been suspended or revoked, and made technical changes.

See Sec. 13a-123e re restrictions of location of junkyard business.



Section 21-11a - Requirements for scrap metal processors. Notification. Prohibitions. Penalties.

(a) A scrap metal processor, as defined in section 14-67w, shall record, for all loads of scrap metal purchased or received by such processor, a description of such scrap metal, the weight of such metal, the price paid for such metal and the identification of the person who delivered such metal. Such scrap metal processor shall take a photograph of the motor vehicle delivering such scrap metal, including the license plate of such vehicle. Such scrap metal processor shall not be required to segregate scrap metal it receives from other materials on its premises and hold the same for five days except for wire or cable that could be used in the transmission of telecommunications or data or scrap equipment, wire or cable that could be used in the transmission or distribution of electricity by an electric distribution company unless purchased from (1) a person licensed pursuant to section 29-402 to engage in the business of demolition of buildings, or (2) a person who has already segregated such scrap metal pursuant to this chapter and such person provides such scrap metal processor with a written statement affirming such segregation. Upon receipt of a load of scrap metal which contains wire or cable that could be used in the transmission of telecommunications or data or scrap equipment, wire or cable that could be used in the transmission or distribution of electricity by an electric distribution company, such scrap metal processor shall take a photograph of the motor vehicle delivering such scrap metal, including the license plate of such vehicle, and of such load of scrap metal. Upon receipt of wire or cable that could be used in the transmission of telecommunications or data or scrap equipment, wire or cable that could be used in the transmission or distribution of electricity by an electric distribution company, such scrap metal processor shall make a copy of the certificate of registration of such vehicle, record a description of the material received, and record a statement as to the location from which the material came.

(b) The scrap metal processor shall maintain the documents, photographs and other records required under subsection (a) of this section in good condition and shall retain such records for a period of not less than two years. Such records shall be open for inspection by law enforcement officials upon request during normal business hours.

(c) A scrap metal processor, junk dealer or junk yard owner or operator shall immediately notify a municipal law enforcement authority in the municipality in which such scrap metal processor, junk dealer or junk yard is located of the name, if known, and motor vehicle license plate number, if available, of any person offering to sell a bronze statue, plaque, historical marker, cannon, cannon ball, bell, lamp, lighting fixture, lamp post, architectural artifact or similar item to such scrap metal processor, junk dealer or junk yard owner or operator.

(d) No scrap metal processor, junk dealer or junk yard owner or operator may purchase or receive a stainless steel or aluminum alloy beer or other beverage keg container if such container is marked with an indicia of ownership of any person or entity other than the person or entity presenting such container for sale. For purposes of this subsection, “indicia of ownership” means words, symbols or a registered trademark printed, stamped, etched, attached or otherwise displayed on such container that identify the owner of such container.

(e) A scrap metal processor who has purchased scrap metal that is subsequently determined to have been stolen and is returned to the owner of such metal shall have a civil cause of action against the person from whom such metal was purchased.

(f) A first violation of subsection (a), (b), (c) or (d) of this section shall be a class C misdemeanor. A second violation of any of said subsections shall be a class B misdemeanor and a third or subsequent violation of any of said subsections shall be a class A misdemeanor.

(P.A. 07-121, S. 2; P.A. 08-150, S. 55; P.A. 09-35, S. 9; 09-243, S. 2.)

History: P.A. 08-150 amended Subsec. (a) to add requirements for receipt of scrap metal and “wire that could be used in the transmission of telecommunications or data” and to change reference to certificate of registration of “person” to certificate of registration of “vehicle” and added Subsecs. (c) to (f) re notification requirements, prohibited acceptance of certain items and penalties; P.A. 09-35 amended Subsec. (a)(1) to replace “registered” with “licensed”; P.A. 09-243 amended Subsec. (a) to make existing requirements for handling and documentation of scrap metal containing wire that could be used in transmission of telecommunications or data applicable to “cable” that could be so used and to “scrap equipment, wire or cable that could be used in the transmission or distribution of electricity by an electric distribution company” and to make conforming and technical changes.



Section 21-12 - Display of license.

Each such dealer doing business in this state shall display, on each vehicle used by him in such business, the name of the person conducting such business, the number of the license under which such business is being conducted and the name of the municipality where such license was granted, which names and number shall be painted upon the outside of the body of such vehicle in letters not less than four inches in height and two inches in width.

(1949 Rev., S. 4650.)



Section 21-13 - Penalty.

Any person who engages in the business of a junk dealer without complying with the provisions of this chapter relating to said business shall be guilty of a class C misdemeanor.

(1949 Rev., S. 4651; P.A. 12-80, S. 72.)

History: P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 3 months or both with a class C misdemeanor.



Section 21-14 - Exemptions.

The provisions of this chapter shall not apply to any dealer in motor vehicles, as defined in chapter 246, or any dealer in antique household furniture, china or glassware.

(1949 Rev., S. 4652; 1967, P.A. 887, S. 1; P.A. 07-121, S. 1.)

History: 1967 act exempted scrap metal processors; P.A. 07-121 deleted exemption for scrap metal processors and made a technical change.






Chapter 406 - Motor Vehicle Junk Yards (See Chapter 246)

Section 21-22b - Regulations concerning storage of unregistered motor vehicles and parts.

Section 21-22b is repealed.

(1967, P.A. 854, S. 2, 4; 1969, P.A. 514, S. 1.)






Chapter 407 - Itinerant Vendors

Section 21-27 - Definitions and exceptions.

As used in this chapter, “itinerant vendor” means any person, whether principal or agent, who engages in a temporary or transient business in this state, either in one locality or in traveling from place to place, selling goods, wares and merchandise and who, for the purpose of carrying on such business, hires, leases or occupies any building or structure for the exhibition and sale of such goods, wares and merchandise; “managing itinerant vendor” means any person who conducts, manages or organizes a show of itinerant vendors for purposes of exhibition and sale at any location which is open to the general public and at which goods, wares or merchandise are on display and offered for sale by any vendors; “temporary or transient business” means and includes any exhibition and sale of goods, wares or merchandise which is carried on in any tent, booth, building or other structure, unless such place is open for business during usual business hours for a period of at least nine months in each year. No itinerant vendor shall be relieved or exempted from the provisions and requirements of this chapter by reason of associating himself temporarily with any local dealer, auctioneer, trader or merchant, or by conducting such temporary or transient business in connection with or in the name of any local dealer, auctioneer, trader or merchant. The provisions of this chapter shall not apply to sales made to dealers by commercial travelers or selling agents in the usual course of business, or to bona fide sales of goods, wares and merchandise by sample for future delivery, or to hawkers on the streets or peddlers from vehicles, or to any sale of goods, wares or merchandise on the grounds of any incorporated agricultural society during the continuance of any annual fair held by such society, or to any general sale, fair, auction or bazaar held or sponsored by an ecclesiastical society, church corporation, governmental entity or any corporation which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or to tag sales or garage sales on premises devoted to residential use and where permitted by local law.

(1949 Rev., S. 4675; 1953, S. 2334d; November, 1955, S. N202; P.A. 76-304, S. 1; P.A. 91-184, S. 1.)

History: P.A. 76-304 exempted tag sales or garage sales on residential premises and where permitted by local law and deleted references to closing-out sales; P.A. 91-84 added definition of “managing itinerant vendor” and exempted any “governmental entity or any corporation which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended” from provisions of chapter.

See Sec. 21a-70b re sales of drugs at flea markets.



Section 21-28 - Itinerant vendor license. Managing itinerant vendor license. Application. License fee. Itinerant Vendor Guaranty Fund fee. Conspicuous display in printed advertisements of license number and name under which license issued. List of participating vendors. Participating vendors deemed agents. Violations.

(a) Each itinerant vendor or managing itinerant vendor shall obtain a license from the Department of Consumer Protection prior to conducting business in this state. Application for such license shall be made on a form prescribed by the Commissioner of Consumer Protection and the commissioner shall require as a condition to the issuance and renewal of any license obtained under this chapter that the application for such license shall be accompanied by a license fee of two hundred dollars, together with a fee of two hundred dollars payable to the Itinerant Vendor Guaranty Fund established in section 21-33b. Such license shall authorize the licensee to do business in this state in conformity with the provisions of this chapter for the term of one year from the date thereof. Each license shall set forth a copy of the application upon which it is granted and shall not be transferable. Each itinerant vendor or managing itinerant vendor licensed under this chapter shall display in a conspicuous manner in all printed advertisements, the license number and the name under which the license is issued. Any license obtained, held or used in violation of law shall be void. All applications for state licenses shall be sworn to, shall disclose the names and residences of the owner or owners or parties in whose interest the business is to be conducted, and shall be kept on file by the commissioner, and a record shall be kept by him of all licenses issued upon such applications. All files and records, both of the commissioner and of the several towns, cities and boroughs, relative to such licenses shall be in convenient form and open for public inspection.

(b) At least ten days prior to the commencement of any organized show of itinerant vendors, each managing itinerant vendor shall submit a list of participating vendors to the commissioner, together with any other information which the commissioner may prescribe. The list of participating itinerant vendors in each show shall be maintained by the managing itinerant vendor for a period of one year and shall be made available to the commissioner within ten days of a written request by the commissioner.

(c) For the purposes of this chapter, any itinerant vendor who participates in any show under the direction and control of a managing itinerant vendor, shall be deemed to be an agent of the managing itinerant vendor and shall not be required to obtain an individual itinerant vendor license.

(d) The commissioner, after providing notice and conducting a hearing in accordance with the provisions of chapter 54, may revoke, suspend or refuse to issue an itinerant vendor license or a managing itinerant vendor license to any person who (1) engages in conduct of a character likely to mislead, deceive or defraud the public or the commissioner; (2) engages in any untruthful or misleading advertising; or (3) violates any provision of the general statutes relating to this chapter or any regulation adopted pursuant to section 21-33a or 42-110b.

(1949 Rev., S. 4676; 1959, P.A. 117, S. 1; 1961, P.A. 265, S. 1; P.A. 76-304, S. 2; P.A. 91-184, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 277.)

History: 1959 act placed responsibilities re license on tax commissioner rather than state treasurer; 1961 act substituted commissioner of consumer protection for tax commissioner; P.A. 76-304 changed deposit from $500 to $1,000 and deleted prohibition on more than one state license per person; P.A. 91-184 divided section into Subsecs., deleted provision re $1,000 special deposit, added provisions re licensing of itinerant vendors and managing itinerant vendors and re a fee to be paid to the newly-created itinerant vendor guaranty fund, required that licensees display in a conspicuous manner in all printed advertisements the license number and the name under which the license was issued and that a list of participating vendors be submitted to the commissioner by each managing itinerant vendor at least ten days before the start of any organized show, specified that vendors selling “under the direction and control of a managing itinerant vendor” would be considered agents of the managing vendor and would not be required to obtain individual vendor licenses and authorized commissioner to revoke, suspend or refuse to issue licenses; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees from $100 to $200.



Section 21-29 - Municipal license.

Before selling under the state license prescribed in section 21-28 in any town, city or borough, each itinerant vendor shall make application for a municipal license to the selectmen or other authority of such town, city or borough authorized to issue licenses therein; and, unless the fee therefor is fixed as herein provided, shall file with them a true statement, under oath, of the average quantity and value of the stock of goods, wares and merchandise kept or intended to be kept or exposed by him for sale. Such selectmen or other authority shall submit such statement to the assessors of the town, who, after such examination and inquiry as they deem necessary, shall determine such average quantity and value, and shall forthwith transmit a certificate thereof to such selectmen or other authority. Thereupon such selectmen or other authority shall authorize the town clerk, upon the payment by the applicant of a fee equal to the taxes assessable in such town, city or borough under the last-preceding tax levy therein upon an amount of property of the same valuation, to issue to him a license authorizing the sale of such goods, wares and merchandise in such municipality. Such authority may authorize the issue of such license without the filing of such statement, upon the payment of a license fee fixed by it. Upon payment of such fee, such town clerk shall issue such license, which shall remain in force as long as the licensee continuously keeps and exposes for sale in such municipality such stock of goods, wares or merchandise, but not later than the first day of October following its date. Upon such payment and proof of payment of all other license fees, if any, chargeable upon local sales, such town clerk shall record the state license of such transient vendor in full, shall endorse thereon the words “local license fees paid” and shall affix thereto his official signature and the date of such endorsement.

(1949 Rev., S. 4677.)



Section 21-30 - Resident veteran licensed without fee.

No town, city or borough shall require a license fee from any resident of this state who has resided within the state for a period of two years next preceding the date of application for such license and who is a veteran who served in time of war, as defined by section 27-103, for the privilege of buying, selling or vending goods, wares or merchandise within its limits; provided lapel pins, buttons, flowers, small flags and similar novelties and books and magazines shall not be construed to be goods, wares or merchandise within the meaning of this section. Each such town, city or borough may defer issuance of such license for a period not to exceed seven days for the purpose of investigation. Each such veteran engaged in any of said occupations shall produce his discharge, certificate of honorable discharge from the service or a copy thereof certified by the town clerk from the records of the town where such discharge or certificate of discharge is recorded as provided in section 12-93, for inspection, together with a certificate from the town clerk that the applicant is a resident of the state, upon the demand of any proper officer of any town, city or borough in which he is pursuing any of said occupations and, if he fails to do so, he shall not be entitled to any privilege under this section. Any person who makes a false representation for the purpose of availing himself of the privilege of this section shall be fined not more than twenty-five dollars.

(1949 Rev., S. 4681; 1957, P.A. 163, S. 37.)



Section 21-31 - Duration of license; cancellation.

All state licenses issued under section 21-28 shall expire one year from the date thereof, and may be, if so desired, surrendered at any time prior thereto for cancellation, and no local license shall continue for a longer term than the unexpired period of the state license under which it is issued. Upon the expiration and return or surrender of each state license, the Commissioner of Consumer Protection shall cancel the same, endorse the date of delivery and cancellation thereon and place the same on file.

(1949 Rev., S. 4679; 1959, P.A. 117, S. 2; 1961, P.A. 265, S. 2; P.A. 95-135, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act placed responsibility re licenses on tax commissioner rather than state treasurer; 1961 act substituted commissioner of consumer protection for tax commissioner and deleted obsolete reference to fine or penalty imposed by trial justice; P.A. 95-135 deleted provisions re special deposits; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-32 - Lost state license.

Whenever any state license issued under the provisions of section 21-28 has been lost or destroyed, so that such license cannot, after the expiration of the term thereof, be exhibited or surrendered under the provisions of section 21-31, the licensee therein, subject to such regulations as the Commissioner of Consumer Protection prescribes, may file his affidavit with the commissioner describing such license with sufficient particularity to identify the same and the claimant thereunder, and showing such loss or destruction; and the commissioner, upon such proof of loss and identity as is satisfactory to him, may accept such affidavit in lieu of the return or surrender of such license.

(1949 Rev., S. 4680; 1959, P.A. 117, S. 3; 1961, P.A. 265, S. 3; P.A. 95-135, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act placed authority to prescribe regulations in tax commissioner rather than state treasurer; 1961 act substituted commissioner of consumer protection for tax commissioner; P.A. 95-135 deleted provision re licensee’s right to return of special deposit; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-33 - Sworn statement before advertising special sale.

No itinerant vendor or managing itinerant vendor shall advertise, represent or hold forth any sale as an insurance, bankrupt, insolvent, assignee’s, trustee’s, executor’s, administrator’s, receiver’s, wholesale or manufacturer’s sale, or as a sale of any goods damaged by smoke, fire, water or otherwise, or in any similar form, unless, before so doing, he states under oath to the Commissioner of Consumer Protection, either in the original application for a state license or in a supplementary application subsequently filed, and copied on the license, all the facts relating to the reasons and character of such special sale so advertised or represented, including the opening and terminating date of the proposed sale, a complete inventory of the goods, wares and merchandise actually on hand in the place where such sale is to be conducted at the opening thereof, a statement of the names of the persons from whom the goods, wares and merchandise were obtained, the date of delivery to the person applying for the license, the place from which such goods, wares and merchandise were last taken and all details necessary to locate exactly and identify fully the goods, wares and merchandise to be sold. If any itinerant vendor or managing itinerant vendor makes a false statement in an application, either original or supplementary, for a license or fails to comply with all the requirements of this section, such itinerant vendor or managing itinerant vendor shall be guilty of a class D misdemeanor.

(1949 Rev., S. 4678; November, 1955, S. N203; 1959, P.A. 117, S. 4; 1961, P.A. 265, S. 4; P.A. 76-304, S. 3; P.A. 91-184, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 12-80, S. 125.)

History: 1959 act provided for tax commissioner rather than state treasurer to take vendor’s oath; 1961 act substituted commissioner of consumer protection for tax commissioner; P.A. 76-304 deleted references to closing-out sales; P.A. 91-184 applied provisions to managing itinerant vendors; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-80 rephrased penalty provision and changed penalty from a fine of not more than $50 or imprisonment of not more than 60 days or both to a class D misdemeanor.



Section 21-33a - Regulations.

The Commissioner of Consumer Protection may adopt and promulgate such regulations as he finds necessary to administer and enforce the provisions of sections 21-27, 21-28, 21-32 and 21-33.

(P.A. 76-304, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-33b - Connecticut Itinerant Vendors Guaranty Fund. Funding claims. Regulations.

(a) The Commissioner of Consumer Protection shall establish and maintain the Connecticut Itinerant Vendors Guaranty Fund in accordance with the provisions of this section.

(b) Any itinerant vendor or managing itinerant vendor who receives a license pursuant to section 21-28, shall pay a fee of two hundred dollars annually to the guaranty fund. Such fund shall be used to satisfy consumer claims against a licensed itinerant vendor or licensed managing itinerant vendor. In no event shall any payment out of said guaranty fund be in excess of five hundred dollars for any single consumer claim. No claim for payment from the guaranty fund shall be accepted by the commissioner more than six months after the date of the transaction giving rise to such claim.

(c) The commissioner shall proceed upon such consumer claim and shall hold a hearing in accordance with the provisions of chapter 54. Notwithstanding the provisions of said chapter 54, the decision of the commissioner shall be final with respect to such consumer claim. The commissioner may hear consumer claims of all buyers submitting claims against a single itinerant vendor or managing itinerant vendor in one proceeding.

(d) Payments received under subsection (b) of this section shall be credited to the guaranty fund whenever the fund balance is less than fifty thousand dollars. Money in the fund may be invested or reinvested in the same manner as funds of the state employees retirement system, and the interest derived from such investments shall be credited to the guaranty fund whenever the fund balance is less than fifty thousand dollars. Any such payments or interest not deposited in the guaranty fund shall be credited to the General Fund.

(e) The commissioner may adopt regulations in accordance with chapter 54 to carry out the purposes of this section.

(P.A. 91-184, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 13-196, S. 23.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-196 amended Subsec. (b) by changing license fee from $100 to $200, effective June 21, 2013.



Section 21-34 - Action against itinerant vendor may be continued.

If any person prosecuted for doing business in violation of any of the provisions of this chapter claims or testifies upon his trial that he has commenced such business with a bona fide intent to conduct the same as a permanent business in the place where he has commenced the same, the court before which such action is being prosecuted may, in its discretion, continue such action from time to time, not exceeding in the whole one year, taking a sufficient bond from the accused in a sum not exceeding five hundred dollars, conditioned for the appearance of the accused at the trial of such action so continued, and, at the continued trial of such action, evidence may be introduced of any act, fact, admission or circumstance arising since the institution of such action and affecting such claim or testimony of the intent of the accused.

(1949 Rev., S. 4682.)



Section 21-35 - Penalty for sale without license.

Any itinerant vendor or managing itinerant vendor who sells or exposes for sale, at public or private sale, any goods, wares or merchandise without state and local licenses therefor, issued as provided in sections 21-28 and 21-29, shall be guilty of a class D misdemeanor.

(1949 Rev., S. 4676; P.A. 91-184, S. 4; P.A. 12-80, S. 126.)

History: P.A. 91-184 applied provisions of section to managing itinerant vendors; P.A. 12-80 changed penalty from a fine of not more than $50 or imprisonment of not more than 60 days or both to a class D misdemeanor.

Cited. 9 CA 255.






Chapter 407a - Closing-Out Sales

Section 21-35a - Definitions.

For the purposes of this chapter, “closing-out sale” means all sales advertised, represented or held forth under the designation of “going out of business”, “selling out”, “liquidation”, “lost our lease”, “forced to vacate”, “moving to a new location”, or any other designation of like meaning; “person” means any individual, partnership, voluntary association, limited liability company or corporation; and “promoter” means a person who performs or offers to perform for a person holding a closing-out sale any service to facilitate or assist in such sale, including, but not limited to, advertising or sales.

(P.A. 76-281, S. 1; P.A. 83-243, S. 1; P.A. 91-163, S. 1; P.A. 95-79, S. 72, 189.)

History: P.A. 83-243 amended section to include the designation “moving to a new location”; P.A. 91-163 added definition of “promoter”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 21-35b - State license. Deposit. Application. Time within which to submit application. Application procedure if promoter is used. Documentation to be made available for inspection by commissioner. License number and termination date to be displayed in advertisements. License to be posted at point of sale.

(a) No person shall advertise, offer for sale or sell a stock of goods, wares or merchandise under the description of closing-out sale unless he shall have obtained a license from the Commissioner of Consumer Protection authorizing the conducting of such sale for each location at which such sale is to be conducted.

(b) Each person desiring to conduct a closing-out sale shall deposit with the Commissioner of Consumer Protection the sum of five hundred dollars or a dollar amount equal to one per cent of the wholesale cost of the inventory filed pursuant to subsection (c) of this section whichever is greater; provided that no such deposit shall exceed five thousand dollars. Upon application in the sum to be prescribed by said commissioner and upon deposit to said commissioner of a further sum of one hundred dollars as a state license fee, said commissioner shall issue to the applicant a “closing-out sale license”, authorizing him to advertise and conduct a sale consistent with that requested in the application.

(c) Each person applying for a “closing-out sale license” shall make such application therefor in writing and under oath stating all the facts relating to the reasons and character of such sale, including the opening and terminating dates of the proposed sale, a complete inventory of the goods, wares and merchandise actually on hand in the place where such sale is to be conducted in the manner prescribed by the commissioner, and all details necessary to locate exactly and identify fully the goods, wares or merchandise to be sold, and shall disclose the names and residences of owner or owners or partners in whose interest the sale is to be conducted. No license shall be issued unless the application is submitted to the commissioner at least five days prior to the requested commencement date of the closing-out sale. Any applicant who uses the services of a promoter as defined in section 21-35a for a closing-out sale shall include a signed and dated copy of the agreement between such applicant and such promoter as part of the application. The commissioner may, by regulation, request such other information to be submitted by the applicant as he deems necessary.

(d) Each person holding a closing-out sale license issued under this section shall file with the Commissioner of Consumer Protection a monthly report, commencing one month from the opening date of the sale, enumerating all goods, wares or merchandise sold, transferred or otherwise disposed of by the licensee or his agents, servants or employees during that month pursuant to the closing-out sale. Said commissioner shall prescribe the form for such reporting.

(e) All documentation concerning the goods, wares and merchandise to be included in such closing-out sale, including but not limited to purchase orders and delivery statements, shall be made available by the licensee for inspection by an authorized representative of the commissioner during regular business hours.

(f) Each person holding a closing-out sale license shall (1) include the license number in any advertisement, together with clear and conspicuous disclosure of the termination date of such closing-out sale license, and (2) post such license in a conspicuous location at the point of sale.

(P.A. 76-281, S. 2; P.A. 91-163, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 91-163 amended Subsec. (a) to require that a license be obtained for each location at which a sale is to be conducted, amended Subsec. (c) to require that sales be conducted “in the manner prescribed by the commissioner”, to provide that no license be issued unless the application has been submitted at least five days before the start of the closing-out sale, that any applicant who uses a promoter is required to include with the application a copy of the agreement between the applicant and the promoter and to provide that the commissioner could request more information to be submitted and added new Subsec. (e) requiring that documentation concerning the merchandise to be included in the sale be made available for inspection by the commissioner and new Subsec. (f) requiring that licensees include the license number and termination date in any advertisement and post the license at the point of sale; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-35c - License to expire ninety days after issuance or on termination date in application. Special deposit to be used to satisfy claims against licensee. Return of license. Lost licenses.

(a) All state licenses issued under this chapter shall expire ninety days from the date thereof or on the termination date designated in the original application, whichever occurs first. Each state license upon expiration, or voluntary surrender prior to expiration, shall be returned to the Commissioner of Consumer Protection who shall cancel the same, endorse the date of delivery and cancellation thereon and place the same on file. The commissioner shall then hold the special deposit of each such licensee for a period of sixty days and, after satisfying all claims made upon the same under this section, shall return such deposit or such portion of the same, if any, as may remain in the commissioner’s hands to the licensee depositing it, or as directed by the licensee in the original application. Each deposit made with the commissioner shall be subject, as long as it remains in the commissioner’s hands, to attachment or execution on behalf of creditors or consumers whose claims may arise in connection with business done under the authorized sale. Said commissioner may also be held to answer as garnishee under process of foreign attachment, where such process is used, in any civil action brought against any licensee. The commissioner shall pay over, under order of court or upon execution of a judgment, such sum of money as the commissioner may be chargeable with upon the commissioner’s disclosure or otherwise. Such deposit shall not be paid over by said commissioner on garnishee process or to such licensee until the expiration of the sixty-day period specified in this section. Such deposit shall also be subject to the payment of any fine or penalty imposed on the licensee for violation of any provision of this chapter, provided written notice of the name of such licensee and of the amount of such fine or penalty shall be given during such period to the commissioner by the clerk of the court in which such fine or penalty was imposed.

(b) Whenever any state license, issued under the provisions of section 21-35b has been lost or destroyed, so that such license cannot, after the expiration of the term thereof, be returned or surrendered under the provisions of subsection (a) of this section, the licensee may file an affidavit with the Commissioner of Consumer Protection describing such license with sufficient particularity to identify the same and the claimant thereunder, and showing such loss or destruction; and the commissioner, upon such proof of loss and identity as is satisfactory to him, may accept such affidavit in lieu of the return or surrender of such license, and such licensee shall have the same right to the return of the special deposit made by him as though he had returned or surrendered his license.

(P.A. 76-281, S. 3; P.A. 83-243, S. 2; P.A. 91-163, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 06-196, S. 253.)

History: P.A. 83-243 amended section to permit attachment or execution in behalf of consumers and to require commissioner to pay over upon execution of a judgment; P.A. 91-163 amended Subsec. (a) to replace provision re three-month expiration with ninety-day expiration and to delete provision re sixty-day extension; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006.



Section 21-35d - Municipal license.

Before selling under the state license prescribed in section 21-35b in any town, city or borough, each person conducting a closing-out sale shall make application for a municipal license to the selectmen or other authority of such town, city or borough authorized to issue licenses therein; and, unless the fee therefor is fixed as herein provided, shall file with them a true statement, under oath, of the average quantity and value of the stock of goods, wares and merchandise kept or intended to be kept or exposed by him for sale. Such selectmen or other authority shall submit such statement to the assessors of the town, who, after such examination and inquiry as they deem necessary, shall determine such average quantity and value, and shall forthwith transmit a certificate thereof to such selectmen or other authority. Thereupon such selectmen or other authority shall authorize the town clerk, upon the payment by the applicant of a fee equal to the taxes assessable in such town, city or borough under the last-preceding tax levy therein upon an amount of property of the same valuation, to issue to him a license authorizing such closing-out sale in such municipality. Such authority may authorize the issue of such license without the filing of such statement, upon the payment of a license fee fixed by it. Upon payment of such fee, such town clerk shall issue such license, which shall remain in force as long as the licensee continuously keeps and exposes for sale in such municipality such stock of goods, wares or merchandise, but not later than the first day of October following its date. Upon such payment and proof of payment of all other license fees, if any, chargeable upon local sales, such town clerk shall record the state license of such transient vendor in full, shall endorse thereon the words “local license fees paid” and shall affix thereto his official signature and the date of such endorsement.

(P.A. 76-281, S. 4.)



Section 21-35e - Listed items only to be sold.

No goods, wares or merchandise other than those listed in the inventory required in this chapter shall be included in any closing-out sale and no sale shall continue beyond a reasonable date to be specified in the required application, except, that an extension may be authorized upon proper showing of need, such extension being contingent on the submitting of a revised inventory showing the items listed on the original inventory remaining unsold and not listing any goods not included in the original application and inventory.

(P.A. 76-281, S. 5.)



Section 21-35f - Additional goods not to be ordered within sixty days of license application.

No person in contemplation of a closing-out sale under a license as provided for in section 21-35b shall order any goods, wares or merchandise for the purpose of selling and disposing of the same at such sale, and any unusual purchases and additions to the stock of such goods, wares or merchandise within sixty days prior to the filing of application for a license to conduct such sale shall be presumptive evidence that such purchases and additions to stock were made in contemplation of such sale.

(P.A. 76-281, S. 6.)



Section 21-35g - Continuation of business after sale prohibited.

No person shall, upon conclusion of a closing-out sale continue that business which has been represented as terminal, under the same name, or under a different name, at the same location.

(P.A. 76-281, S. 7.)



Section 21-35h - Violation an unfair trade practice. Penalty.

(a) Any person who advertises, holds, conducts or carries on any sale of goods, wares or merchandise under the description of “closing-out sale” contrary to the provisions of this chapter or violates any of the provisions of this chapter shall be guilty of a class C misdemeanor.

(b) Violation of any provision of sections 21-35a to 21-35n, inclusive, shall constitute an unfair or deceptive act or practice as defined in section 42-110b.

(P.A. 76-281, S. 8; P.A. 83-243, S. 3; P.A. 91-163, S. 4; P.A. 12-80, S. 172.)

History: P.A. 83-243 increased penalty from $50 and 60 days to $500 and 90 days and provided that violations of Secs. 21-35a to 21-35k, inclusive, shall constitute an unfair trade practice; P.A. 91-163 amended Subsec. (b) to include new Secs. 21-35l to 21-35n, inclusive, in the list of provisions which, if violated, would constitute an unfair or deceptive act or practice as defined in Sec. 42-110b; P.A. 12-80 amended Subsec. (a) to rephrase provisions and change penalty from a fine of not more than $500 or imprisonment of not more than 90 days or both to a class C misdemeanor.



Section 21-35i - Regulations.

The Commissioner of Consumer Protection may promulgate such regulations as he finds necessary to administer and enforce the provisions of this chapter.

(P.A. 76-281, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-35j - Exceptions to applicability of chapter.

The provisions of this chapter shall not apply to or affect sales or persons conducting such sales pursuant to an order or process of a court of competent jurisdiction or to any state marshal, constable or other public or court officer or to any other person acting under the license, direction or authority of any state or federal court selling goods, wares or merchandise in the course of their official duties or to end of the season sales or to sales limited to closing out a particular brand or line of goods.

(P.A. 76-281, S. 10; P.A. 00-99, S. 60, 154.)

History: P.A. 00-99 replaced reference to sheriff with state marshal, effective December 1, 2000.



Section 21-35k - Criminal or civil penalty not applicable to advertising media; when.

No criminal or civil penalty in this chapter shall apply to acts done by the publisher, owner, agent or employee of a newspaper or periodical, or radio or television station in the publication or dissemination of any advertisement, where such publisher, owner, agent or employee does not have actual knowledge of the false, misleading or deceptive character of the advertisement.

(P.A. 76-281, S. 11; P.A. 91-163, S. 8.)

History: P.A. 91-163 amended Sec. 21-35k to provide that no criminal or civil penalty in the chapter would apply to advertising media, rather than “nothing in section 21-35b or 21-35h”.



Section 21-35l - Suspension or revocation of license. Civil penalty.

The commissioner, after providing notice and conducting a hearing in accordance with the provisions of chapter 54, may revoke or suspend the closing-out sale license of any person for (1) conduct of a character likely to mislead, deceive or defraud the public or the commissioner; (2) engaging in any untruthful or misleading advertising; (3) utilizing the services of a promoter who was not registered under this chapter during the time of the closing-out sale, or (4) violating any provision of this chapter relating to closing-out sales or any regulation established pursuant to section 21-35i or 42-110b. In addition, the commissioner, after providing notice and conducting a hearing in accordance with the provisions of said chapter 54, may impose a civil penalty of not more than five hundred dollars for each offense. Each violation with respect to each separate item of merchandise shall be deemed a single offense.

(P.A. 91-163, S. 5.)



Section 21-35m - Promoters must register with commissioner. Applications for registration. Fee. Renewal. Agreement between promoter and closing-out sale licensee. Suspension or revocation of registration. Civil penalty.

(a) No person shall act as a promoter, as defined in section 21-35a, for any closing-out sale unless he has first registered with the commissioner. Applications for registration and for the renewal of a registration shall be in writing, under oath in the form prescribed by the commissioner and shall be accompanied by a fee of two hundred dollars. The application shall contain such information as the commissioner shall require. Each registration shall be valid for one year and may be renewed for additional one-year periods.

(b) Each agreement between a promoter and a closing-out sale licensee shall: (1) Be in writing; (2) contain the date of the agreement; (3) contain the entire agreement between the promoter and licensee; (4) contain the name and address of the promoter; and (5) be signed by both parties.

(c) The commissioner, after providing notice and conducting a hearing in accordance with the provisions of chapter 54, may revoke or suspend the registration of any person as a promoter for (1) conduct of a character likely to mislead, deceive or defraud the public or the commissioner; (2) engaging in any untruthful or misleading advertising; or (3) violating any provision of this chapter relating to closing-out sales or any regulation established pursuant to section 21-35i or 42-110b. In addition, the commissioner, after providing notice and conducting a hearing in accordance with the provisions of chapter 54 may impose a civil penalty of not more than five hundred dollars for each offense. Each violation with respect to each separate item of merchandise shall be deemed a separate offense.

(P.A. 91-163, S. 6; P.A. 94-36, S. 10, 42; June Sp. Sess. P.A. 09-3, S. 278.)

History: P.A. 94-36 amended Subsec. (a) to eliminate provision requiring annual license renewal “upon application and payment of the fee required by this section”, effective January 1, 1995; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $100 to $200.

See Sec. 21a-10(b) re staggered schedule for registration renewals.



Section 21-35n - Civil penalty for failure to obtain license or registration.

The commissioner, after providing notice and conducting a hearing in accordance with the provisions of chapter 54, may impose a civil penalty of not more than five hundred dollars for each offense on any person who fails to obtain any license or registration required by this chapter. Each day for which the violation occurs shall be deemed a separate offense.

(P.A. 91-163, S. 7.)






Chapter 408 - Hawkers and Peddlers

Section 21-36 - Definitions.

“Hawker” or “peddler”, as used in this chapter, means any person, whether principal or agent, who goes from town to town or from place to place in the same town selling or bartering, or carrying for sale or barter, or exposing therefor, any goods, wares or merchandise, either on foot or from any animal or vehicle.

(1949 Rev., S. 4683.)



Section 21-37 - Town ordinances re vending, hawking or peddling. Fees. Permit fees not required of certain veterans.

Any town may make reasonable ordinances with reference to the vending or hawking upon its public streets or upon any state highway, except limited access highways, within such town or any land abutting such streets or highways of any goods, wares or other merchandise at public or private sale or auction, or to the vending or peddling of such articles from house to house within its limits, including the imposition of a fee, not exceeding two hundred dollars a year, applicable with respect to any person engaged in such vending, hawking or peddling, for the privilege of so vending, hawking or peddling such merchandise. Any ordinance adopted pursuant to this section which requires a permit may require that no such permit shall be issued to any person who has not obtained a permit to engage in or transact business as a seller within the state in accordance with section 12-409 and shall require that any permit issued pursuant to such ordinance shall be conspicuously displayed at the place the activities are undertaken. Such ordinances may provide that the authority issuing such permit may waive the permit fee for a nonprofit organization exempt from federal taxation by Section 501 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or a charitable organization. No town shall require a permit fee from any resident of this state who has resided within the state for a period of two years next preceding the date of application for such permit, who is (1) a veteran who served in time of war, as defined in section 27-103, (2) a hawker or peddler as defined in section 21-36, and (3) a principal pursuant to section 21-36. This section shall not apply to sales by farmers and gardeners of the produce of their farms, gardens and greenhouses, including fruit, vegetables and flowers, or to the sale, distribution and delivery of milk, teas, coffees, spices, groceries, meats and bakery goods, to sales on approval, to conditional sales of merchandise, or to the taking of orders for merchandise for future delivery when full payment is not required at the time of solicitation. Nothing in this section shall be construed to limit in any manner the Commissioner of Transportation’s statutory authority concerning state highways. Nothing in this section shall be construed as empowering any municipality to prohibit, regulate, control or impose a fee on any person operating any business on any state highway or land abutting any state highway pursuant to a contract with the state.

(1949 Rev., S. 4684; 1957, P.A. 13, S. 91; P.A. 79-545; P.A. 84-289; P.A. 93-435, S. 88, 95; P.A. 95-281, S. 1; P.A. 02-137, S. 7.)

History: P.A. 79-545 raised from $25 to $250 limit on fee which may be imposed, applicable to any “person” rather than “team or vehicle” and exempted the taking of orders for merchandise for future delivery when full payment not required at time of solicitation; P.A. 84-289 inserted references to town control, and limits on town control, on state highways, provided that permits be issued only to persons with sales tax permits and that permits issued pursuant to this section be displayed; P.A. 93-435 specifically excluded from applicability of section sales of produce of greenhouses, including fruit, vegetables and flowers, effective June 28, 1993; P.A. 95-281 reduced fee cap to $200 and granted the issuing authority the power to waive the permit fee for nonprofit organizations (Revisor’s note: A reference to “Transportation Commissioner’s” authority was changed editorially by the Revisors to “Commissioner of Transportation’s” authority for consistency with customary statutory usage); P.A. 02-137 provided that no town shall require a permit fee from certain veterans.

Cited. 4 CA 261.



Section 21-38 - Penalty.

Any person who engages in the business of a peddler or hawker without complying with the provisions of any such ordinance shall be fined not more than one hundred ninety-nine dollars.

(1949 Rev., S. 4685; P.A. 93-425, S. 2; P.A. 95-281, S. 2.)

History: P.A. 93-425 increased maximum fine from not more than $50 to not more than $100; P.A. 95-281 increased maximum fine to $199.






Chapter 409 - Pawnbrokers and Secondhand Dealers

Section 21-39 - Pawnbroker license required. Loans on intangible property excepted.

No person shall, in any city or town of this state, engage in or carry on the business of a pawnbroker unless such person is licensed in accordance with section 21-40; but the provisions of this chapter shall apply only if such property is deposited with a lender, and shall not apply to loans made upon stock, bonds, notes or other written or printed evidence of ownership of property or of indebtedness to the holder or owner of any such securities.

(1949 Rev., S. 4663; P.A. 97-164, S. 1; P.A. 11-100, S. 2.)

History: P.A. 97-164 added references to “limited liability company”; P.A. 11-100 made conforming changes re definitions in Sec. 21-39a added by same act.



Section 21-39a - Definitions.

As used in sections 21-39 to 21-47, inclusive, 21-47d, 21-47e and 21-100:

(1) “Pawnbroker” means a person who is engaged in the business of loaning money on the deposit or pledge of wearing apparel, jewelry, ornaments, household goods or other personal property or purchasing such property on condition of selling the same back again at a stipulated price;

(2) “Precious metals or stones dealer” means a person who is primarily engaged in the business of purchasing gold or gold-plated ware, silver or silver-plated ware, platinum ware, watches, jewelry, precious stones, bullion or coins;

(3) “Secondhand dealer” means a person who is primarily engaged in the business of purchasing personal property of any type from a person who is not a wholesaler, for the purpose of reselling or exchanging such property, and has physical possession of such property, other than an antiques dealer, art dealer, coin and stamp dealer, precious metals or stones dealer, pawnbroker, consignment shop operator, special collectibles dealer, musical instrument dealer, used book dealer, used clothing dealer, used children’s products dealer, used sporting equipment dealer, dealer in motor vehicles as described in chapter 246, auctioneer as described in chapter 403, junk dealer, as defined in section 21-9, scrap metal processor, as defined in section 14-67w, recycling facility, as defined in section 22a-207, bona fide charitable or religious corporation, or any retailer that is primarily engaged in the business of selling new items but also gives consideration other than cash in exchange for one or more items traded in to such retailer;

(4) “Antiques dealer” means a person who is primarily engaged in the business of buying and selling items collected or desirable due to age, rarity, condition or some other unique feature;

(5) “Art dealer” means a person who is primarily engaged in the business of buying and selling illustrative and decorative paintings, drawings, photographs, prints, sculptures or other works in the graphic or plastic arts, or decorative or artistic objects;

(6) “Coin and stamp dealer” means a person who is primarily engaged in the business of buying and selling coins, stamps, currency or rare documents collected or desirable due to age, rarity, condition or some other unique feature;

(7) “Consignment shop operator” means a person who is primarily engaged in the business of selling personal property as the agent of another person who has placed such property in the physical possession of the agent when such other person has not been paid for such property, retains legal title to such property and bears the risk of loss until such property is sold to a third person;

(8) “Special collectibles dealer” means a person who is primarily engaged in the business of buying or selling a distinctive type of manufactured item of limited supply designed for persons to collect or that possesses attractive characteristics, rarity, uniqueness, production faults or other distinctive characteristics necessary to cause a person to save it for hobby, display or investment purposes, without regard to its value or practical use, including, but not limited to, china, glass, toys, militaria, sports memorabilia, movie memorabilia, railroad memorabilia, models, comic books, dolls, figurines or other items of interest to a discrete group of persons, excluding antiques, coins, stamps, works of art, books, jewelry or precious metals;

(9) “Musical instruments dealer” means a person who is primarily engaged in the business of buying and selling new and used musical instruments and accessories;

(10) “Used book dealer” means a person who is primarily engaged in the business of buying and selling books previously sold at retail from persons other than a publisher or wholesaler;

(11) “Used clothing dealer” means a person who is primarily engaged in the business of buying and selling clothing previously purchased from a source other than a wholesaler;

(12) “Used children’s products dealer” means a person who is primarily engaged in the business of buying and selling children’s products, excluding products regulated by the federal Food and Drug Administration, previously purchased from a source other than a wholesaler;

(13) “Used sporting equipment dealer” means a person who is primarily engaged in the business of buying and selling sporting equipment previously purchased from a source other than a wholesaler;

(14) “Wholesaler” means a person engaged in the business of buying property in large quantities and reselling the property in the same or smaller quantities to persons who resell the property to the ultimate consumer;

(15) “Licensing authority” means the chief of police of any town or city or, if such town or city does not have an organized local police department, the Commissioner of Emergency Services and Public Protection; and

(16) “Person” means an individual, corporation, limited liability company, partnership or association.

(P.A. 11-100, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 107; P.A. 13-160, S. 1.)

History: June 12 Sp. Sess. P.A. 12-2 replaced “Commissioner of Public Safety” with “Commissioner of Emergency Services and Public Protection” in Subdiv. (12), effective June 15, 2012; P.A. 13-160 redefined “secondhand dealer” by adding “used clothing dealer, used children’s products dealer, used sporting equipment dealer,” in Subdiv. (3), added Subdiv. (11) defining “used clothing dealer”, Subdiv. (12) defining “used children’s products dealer” and Subdiv. (13) defining “used sporting equipment dealer”, and redesignated existing Subdivs. (11), (12) and (13) as Subdivs. (14), (15) and (16).



Section 21-40 - Issuance of licenses. Fees. Applications. Criminal history records checks. Suspension, revocation or modification of license.

(a) The licensing authority of any town or city may grant licenses to suitable persons to be pawnbrokers in such town or city respectively, and may suspend or revoke such licenses for cause, which shall include, but not be limited to, failure to comply with any requirements for licensure specified by the licensing authority at the time of issuance.

(b) The person so licensed shall pay, for the benefit of any such city or town, respectively, or if the licensing authority of such city or town is the Commissioner of Emergency Services and Public Protection, for the benefit of the Department of Emergency Services and Public Protection, to the licensing authority a license fee of fifty dollars, and twenty-five dollars per year thereafter for renewal of such license, and shall, at the time of receiving such license, file, with the licensing authority of such city or town, a bond to such city or town, with competent surety, in the penal sum of two thousand dollars, to be approved by such licensing authority, and conditioned for the faithful performance of the duties and obligations pertaining to the business so licensed, unless such person is also licensed as a secondhand dealer in accordance with section 21-47d, in which case the licensing authority shall waive the payment of renewal fees and filing of a bond required by this subsection.

(c) Each such license shall designate the place where such business is to be carried on and shall be in effect for one year unless sooner suspended or revoked. Such license shall be displayed in a conspicuous location in the place where such business is carried on. At the time of application for such license and each renewal thereof, the applicant shall disclose to the licensing authority all places used or intended to be used by the business for the purchase, receipt, storage or sale of property. During the term of such license, the licensee shall notify the licensing authority of any additional places that will be used by the business for the purchase, receipt, storage or sale of property prior to such use.

(d) An application for such license shall be made in writing, under oath. The application shall contain: (1) The type of business to be engaged in, (2) the applicant’s full name, age and date and place of birth, (3) the applicant’s residence addresses and places of employment within the preceding five years, (4) the applicant’s present occupation, (5) any crime of which the applicant has been convicted and the date and place of such conviction, and (6) such additional information as the licensing authority deems necessary to investigate the qualifications, character, competency and integrity of the applicant. If the applicant is a corporation, limited liability company, partnership or association, the application shall contain the information required by this subsection for each individual who is or will be an officer, shareholder, financial backer or creditor, other than a financial institution, of such entity or any other individual with a relationship to such entity similar to that of an officer, shareholder, financial backer or creditor.

(e) The application for such license and any renewal thereof shall contain information on any Internet web site or account used by such applicant to conduct the business. During the term of the license, the licensee shall notify the licensing authority in writing of the addition or discontinuation of any Internet web sites or accounts used to conduct the business.

(f) No license shall be issued under this section by the licensing authority to any person who has been convicted of a felony. The licensing authority may require any applicant, employee or person with an ownership interest in the business to submit to state and national criminal history records checks. Whenever the licensing authority requires such criminal history records checks, such individual shall submit two complete sets of fingerprints on forms prescribed by the licensing authority. Any criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a. The licensing authority may charge the individual a fee equal to the fees established by the Federal Bureau of Investigation and the State Police Bureau of Identification for performing such criminal history records checks.

(g) The licensing authority shall grant or deny an application for a license not later than ninety days after the filing of such application with the licensing authority. A licensee seeking renewal of such license shall file an application for renewal at least sixty days before the expiration of such license and the licensing authority shall grant or deny such renewal not later than thirty days after the filing of such application for renewal. Failure of the licensing authority to act on such initial application or renewal application within the applicable period specified in this subsection shall be deemed to be a denial. The licensing authority may suspend, revoke or modify any license issued under this section at any time during the period of the license for good cause shown, upon notice to the licensee and following a hearing. The licensing authority shall hold any such hearing not later than five days after the date of issuance of such notice, and shall issue a decision not more than fourteen days after any hearing. Any person aggrieved by any action of the licensing authority in denying, suspending, revoking, modifying or refusing to renew a license issued pursuant to this section may appeal from such action to the Superior Court.

(1949 Rev., S. 4664; 1972, P.A. 223, S. 28; P.A. 97-164, S. 2; P.A. 01-175, S. 18, 32; P.A. 11-100, S. 3; June 12 Sp. Sess. P.A. 12-2, S. 108.)

History: 1972 act provided for $25 fee per year for renewal of license; P.A. 97-164 included the business of lending money on the “deposit” of personal property and the business “of purchasing such property from a person who is not a wholesaler”, prohibited the issuance of a license to any person convicted of a felony, authorized the fingerprinting of applicants and required any fingerprints taken to be submitted to the F.B.I. for a national criminal history records check; P.A. 01-175 replaced provisions re fingerprinting and national criminal history records check with provisions re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 11-100 substantially revised section, redesignated existing language as Subsecs. (a) to (c) re granting of licenses, license fees and expiration of licenses and as Subsec. (f) re license prohibition for person convicted of a felony, and added Subsecs. (d), (e) and (g) re information required for license application, time frames for license approval and renewals, and provisions re suspension, revocation or modification of license; June 12 Sp. Sess. P.A. 12-2 replaced references to Commissioner and Department of Public Safety with references to Commissioner and Department of Emergency Services and Public Protection in Subsec. (b), effective June 15, 2012.



Section 21-41 - Proof of identity required. Record-keeping requirements.

(a) No pawnbroker shall take, receive or purchase tangible personal property without receiving proof of the identity of the person depositing, pledging or selling the property. Such identification shall include a photograph, an address, if available on the identification, and an identifying number, including, but not limited to, date of birth. No pawnbroker shall enter into any pledge or purchase transaction with a minor unless such minor is accompanied by such minor’s parent or guardian.

(b) Each such pawnbroker shall maintain a computerized record-keeping system deemed appropriate by the licensing authority, in which shall be entered in English, at the time the pawnbroker receives any article of personal property by way of pledge, deposit or purchase, a description of such article, the name, residence address, proof of identity as required in subsection (a) of this section and a general description of the person from whom, and the date and hour when, such property was received and in which, if the property does not contain any identifiable numbers or markings, shall be included a digital photograph of each article. Each entry in the record-keeping system shall be numbered consecutively. A tag shall be attached to the article in a visible and convenient place with a number written on such tag corresponding to the entry number in the record-keeping system and shall remain attached to the article until the article is sold or otherwise disposed of, provided the licensing authority shall prescribe procedures authorizing the removal of such tags from articles, including those articles consisting of jewelry that are cleaned and repaired on the premises by the pawnbroker, that will provide accountability for such articles. Such tag shall be visible in a digital photograph taken in accordance with this section. Such record-keeping system and the place where such business is carried on and all articles of property therein may be examined at all times by any state police officer, municipal police officer, the licensing authority or any person by them designated. Any state police officer or municipal police officer who performs such an examination may require any employee on the premises to provide proof of the employee’s identity. All records maintained pursuant to this section shall be retained by the pawnbroker for not less than two years.

(c) Except as provided in subsection (d) of this section, the description of any property received by a pawnbroker under this section shall include, but shall not be limited to, all distinguishing marks, names of any kind, including brand and model names, model and serial numbers, engravings, etchings, affiliation with any institution or organization, dates, initials, color, vintage or image represented. Any description of audio, video or electronic media of any kind shall also include the title and artist or any other identifying information contained on the cover or external surface of such media.

(d) The licensing authority may provide for an exemption from, or establish additional or different requirements than, the requirements of subsection (c) of this section upon consideration of the nature of the property, transaction or business, including, but not limited to, articles in bulk lots or articles of minimal value.

(1949 Rev., S. 4665; P.A. 93-115; P.A. 97-164, S. 3; P.A. 05-288, S. 87; P.A. 11-100, S. 4.)

History: P.A. 93-115 added new provisions as Subsec. (a) requiring a person depositing or purchasing items from a pawnbroker to provide proof of identification, designating former provisions as Subsec. (b); P.A. 97-164 amended Subsec. (a) to delete reference to “loan broker”, include any person who “purchases such property on condition of selling the same back again at a stipulated price or purchases such property from a person who is not a wholesaler”, replace the provision that no pawnbroker or person shall “sell” such property without proof of “identification” of the person “purchasing” the property with provision that no pawnbroker or person shall “purchase” such property without proof of “the identity” of the person “selling” the property, require the identification to include an address “if available on the identification” and include “an identifying number”, and add penalty provision of an infraction for a first violation and a class A misdemeanor for a second or subsequent violation committed within two years, and amended Subsec. (b) to include the business of loaning money on the “deposit” of personal property and the business “of purchasing such property on the condition of selling the same back again at a stipulated price or of purchasing such property from a person who is not a wholesaler”, require the maintenance of a “record-keeping system” rather than a “book”, include articles received by “purchase” in the record-keeping requirement, authorize examination “by any municipal police officer” and authorize any state policeman or municipal police officer to require any employee to provide proof of his identity; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; P.A. 11-100 made conforming changes re definitions in Sec. 21-39a added by same act, amended Subsec. (a) to delete penalty provision and prohibit pawnbroker from entering into transaction with a minor unless minor is accompanied by such minor’s parent or guardian, amended Subsec. (b) to add photographic and tag identification record-keeping requirements and specify that record-keeping system be computerized, and added Subsecs. (c) and (d) re description requirements for property received by a pawnbroker and exemption from description provision.



Section 21-42 - Documents and copies provided by pawnbroker. Payment requirements. Limitations on check cashing by pawnbroker.

(a) Each such pawnbroker shall, at the time of making any loan on a pawn or pledge of personal property or of purchasing such property on condition of selling the same back again at a stipulated price deliver to the person who deposits, pledges or sells such property a memorandum or note containing (1) the entry required to be made in such pawnbroker’s computerized record-keeping system by the provisions of section 21-41, (2) a copy of the statement signed by the person who deposits, pledges or sells such property that represents and warrants that such property is not stolen and has no liens or encumbrances against it, and that such person is the rightful owner of such property and has the right to enter into the transaction, and (3) a copy of the statement signed by the person who deposits, pledges or sells such property that states such person will indemnify and hold harmless such pawnbroker for any loss arising from the transaction because of a superior right of possession to the property residing with a third person. Each such pawnbroker may charge the person who deposits, pledges or sells such property a fee for such memorandum or note, the processing and recording of the transaction, the storage of the property, any insurance for the property and any appraisal of the property. Each such pawnbroker shall pay for any property received by deposit, pledge or purchase only by check, draft or money order and shall not pay cash for any such property except when the pawnbroker cashes a check, draft or money order for the person who is depositing, pledging or selling the property. When the pawnbroker cashes a check, draft or money order, such pawnbroker shall require proof of the identity of the person presenting the check, draft or money order in accordance with subsection (a) of section 21-41.

(b) Each check, draft or money order used to pay for property received by a pawnbroker shall contain the number or numbers associated with such property in the record-keeping system maintained in accordance with section 21-41. Whenever payment is made by check, the pawnbroker shall retain the electronic copy of such check or other record issued by the financial institution that processed such check, and such copy or record shall be subject to inspection pursuant to section 21-41 as part of such record-keeping system. No pawnbroker shall cash any check, draft or money order issued by such pawnbroker in an amount in excess of one thousand dollars and no person shall structure any transaction or transactions to avoid this prohibition. Any transaction or transactions between a pawnbroker and the same party within a twenty-four-hour period shall be aggregated and considered a single transaction for the purposes of this subsection.

(1949 Rev., S. 4666; P.A. 97-164, S. 4; P.A. 11-100, S. 5.)

History: P.A. 97-164 made section applicable to a pawnbroker who purchases property on condition of selling the same back again at a stipulated price or purchases property from a person who is not a wholesaler, required the delivery of a memorandum or note to a person who sells property to a pawnbroker, replaced “book” with “record-keeping system”, deleted prohibition on a pawnbroker charging for making the entry in the book or delivering the memorandum or note, required a pawnbroker to pay by check, draft or money order for any property received and prohibited payment by cash except when the pawnbroker cashes a check, draft or money order, required the pawnbroker to receive proof of identity when cashing a check, draft or money order and added penalty provision of class A misdemeanor; P.A. 11-100 made conforming changes re definitions in Sec. 21-39a added by same act, designated existing provisions as Subsec. (a) and amended same to add provisions re additional statements to be signed by and a copy provided to the person depositing, pledging or selling property and delete penalty provision, and added Subsec. (b) re payment requirements and limitations on check cashing by pawnbroker.



Section 21-43 - Statement of transactions.

Each pawnbroker shall submit to the licensing authority, weekly, or more frequently as determined by the licensing authority upon consideration of the volume and nature of the business, a sworn statement of his or her transactions, describing the property received and setting forth the nature and terms of each transaction and the name and residence address and a description of the person from whom the property was received. Such statement shall be in an electronic format prescribed by the licensing authority. The licensing authority may grant an exemption from the requirement of submitting such statement in electronic format for good cause shown.

(1949 Rev., S. 4667; P.A. 11-100, S. 6.)

History: P.A. 11-100 made conforming changes re definitions in Sec. 21-39a added by same act, deleted penalty provision and added provisions re statement to be in electronic format and exemption from electronic reporting requirement.



Section 21-44 - Rates of interest.

No pawnbroker or person who loans money on the deposit or pledge of personal property shall take or receive, for the use of money loaned on personal property, any more than the following rates: For the use of money amounting to fifteen dollars or less, five per cent per month or fraction thereof; for the use of money exceeding fifteen dollars in amount and not exceeding fifty dollars in amount, three per cent per month or fraction thereof; for the use of money exceeding fifty dollars in amount, two per cent per month or fraction thereof.

(1949 Rev., S. 4669; P.A. 97-164, S. 5.)

History: P.A. 97-164 deleted reference to a “loan broker”, included the loaning of money on the “deposit” of personal property and deleted reference to “directly or indirectly” taking or receiving interest.



Section 21-45 - Sale or disposition of deposited or pledged property.

No pawnbroker shall sell or dispose of any personal property left with such pawnbroker in deposit or pledge for money loaned or as a result of the purchase of such property on condition of selling the same back again at a stipulated price in less than sixty days from the date when the same is left in deposit or pledge or purchased on condition of selling the same back again at a stipulated price, except when such sale or disposition is to the person who deposited, pledged or sold such property or an authorized agent of such person. All such property may be sold or disposed of at the place of business of such pawnbroker or at public sale after such sixty-day period. Upon the expiration of sixty days from the date when such property is left with a pawnbroker, if the person who deposited or pledged such property fails to redeem any such property in accordance with the terms of the transaction, such right of redemption or repurchase on the part of the person who deposited or pledged such property shall be extinguished and the pawnbroker shall acquire the entire interest in the property that was held by the person who deposited or pledged such property prior to such deposit or pledge without further notice to such person.

(1949 Rev., S. 4670; P.A. 97-164, S. 6; P.A. 11-100, S. 7.)

History: P.A. 97-164 replaced references to “lender” with “pawnbroker”, reduced from six to two months the period pledged property must be held, and replaced provision that all such property “shall be sold or disposed of, at public or private sale,” with provision that all such property “may be sold or disposed of at the premises of such pawnbroker or at public sale”; P.A. 11-100 deleted requirement re newspaper advertisement prior to sale or disposition of property deposited with or pledged or sold to pawnbroker, specified that pawnbroker acquires entire interest in such property after 60 days if person who deposited or pledged such property fails to redeem such property within such time period, and made technical changes.



Section 21-46 - Security not defeated by out-of-state conditional sale.

Section 21-46 is repealed.

(1949 Rev., S. 4671; 1959, P.A. 133, S. 10-102.)



Section 21-46a - Seizure of property by law enforcement officer. Restitution.

Whenever property is seized from the place of business of a pawnbroker by a law enforcement officer, such officer shall give the pawnbroker a duly signed receipt for the property containing a case number, a description of the property, the reason for the seizure, the name and address of the officer, the name and address of the person claiming a right to the property prior to the pawnbroker and the name of the pawnbroker. If the pawnbroker claims an ownership interest in such property, he or she may request the return of such property by filing a request for such property with the law enforcement agency in accordance with the provisions of section 54-36a. If the person who deposited, pledged or sold any property received by a pawnbroker is convicted of any offense arising out of such pawnbroker’s acquisition, retention or disposition of the property and such pawnbroker suffered an economic loss as a result of such offense, the court, at the time of sentencing, may order restitution to such pawnbroker pursuant to subsection (c) of section 53a-28 and such order may be enforced in accordance with section 53a-28a.

(P.A. 97-164, S. 8; P.A. 11-100, S. 8; P.A. 12-204, S. 3; P.A. 13-255, S. 2.)

History: P.A. 11-100 inserted “precious metals or stones dealer or secondhand dealer”, added provision re restitution to pawnbroker or dealer, and made technical changes; P.A. 12-204 deleted references to secondhand dealer, effective July 1, 2012; P.A. 13-255 deleted references to precious metals or stones dealers.



Section 21-47 - Penalties.

(a) Any person who wilfully engages in the business of a pawnbroker, unless licensed according to law, or after notice that his or her license has been suspended or revoked, shall be guilty of a class D felony.

(b) Any person who wilfully violates any of the provisions of this chapter for which no other penalty is provided shall be guilty of a class A misdemeanor.

(1949 Rev., S. 4668; P.A. 97-164, S. 7; P.A. 11-100, S. 9.)

History: P.A. 97-164 added reference to “limited liability company”, increased the penalty for engaging in business without a license to a class D felony, increased the penalty to a class A misdemeanor for violating provisions of the chapter for which no other penalty is provided, neglecting to keep a record-keeping system or make the required entries, refusing to allow inspection of such system and receiving property from a minor and designated said latter penalty provision as new Subsec. (b); P.A. 11-100 made conforming changes re definitions in Sec. 21-39a added by same act, amended Subsec. (a) to add “suspended or” and delete provision re treble forfeiture, amended Subsec. (b) to delete provision re record-keeping system, and made technical changes.



Section 21-47d - Secondhand dealer license. Fees. Applications. Criminal history records checks. Suspension or revocation of license. Exemption. Penalty.

(a) No person shall engage in the business of a secondhand dealer, as defined in section 21-39a, in any city or town of this state unless such person is licensed in accordance with this section. The licensing authority of any city or town may grant a secondhand dealer license to any suitable person with a fixed place of business within the limits of such city or town. The provisions of this section shall not apply to any transaction involving the purchase of personal property of any type from a person who is not a wholesaler for the purpose of reselling or exchanging such property by (1) a bona fide charitable or religious corporation, or (2) a person conducting a garage sale, yard sale, tag sale or estate sale conducted entirely at a private residence, provided such sale does not exceed seventy-two hours in duration during any six-month period from the requirements of this section.

(b) Any person granted a license under subsection (a) of this section shall pay, for the benefit of the city or town, respectively, or if the licensing authority is the Commissioner of Emergency Services and Public Protection, for the benefit of the Department of Emergency Services and Public Protection, to the licensing authority a license fee of two hundred fifty dollars, and one hundred dollars per year thereafter, for renewal of such license, and shall, at the time of receiving such license, file, with the licensing authority, a bond to such city or town, with competent surety, in the amount of ten thousand dollars, to be approved by such licensing authority and conditioned for the faithful performance of the duties and obligations pertaining to the business so licensed.

(c) Each such license shall designate the place where such business is to be carried on and shall be in effect for one year unless sooner suspended or revoked. Such license shall be displayed in a conspicuous location in the place where such business is carried on. At the time of application for such license and each renewal thereof, the applicant shall disclose to the licensing authority all places used or intended to be used by the business for the purchase, receipt, storage or sale of property. During the term of such license, the licensee shall notify the licensing authority of any additional places that will be used by the business for the purchase, receipt, storage or sale of property prior to such use.

(d) An application for such license shall be made in writing, under oath. The application shall contain: (1) The type of business to be engaged in, (2) the applicant’s full name, age and date and place of birth, (3) the applicant’s residence addresses and places of employment within the preceding five years, (4) the applicant’s present occupation, (5) any crime of which the applicant has been convicted and the date and place of such conviction, and (6) such additional information as the licensing authority deems necessary to investigate the qualifications, character, competency and integrity of the applicant. If the applicant is a corporation, limited liability company, partnership or association, the application shall contain the information required by this subsection for each individual who is or will be an officer, shareholder, financial backer or creditor, other than a financial institution, of such entity or any other individual with a relationship to such entity similar to that of an officer, shareholder, financial backer or creditor.

(e) The application for such license and any renewal thereof shall contain information on any Internet web site or account used by such applicant to conduct the business. During the term of the license, the licensee shall notify the licensing authority, in writing, of the addition or discontinuation of any Internet web sites or accounts used to conduct the business.

(f) No license shall be issued under this section by the licensing authority to any person who has been convicted of a felony. The licensing authority may require any applicant, employee or person with an ownership interest in the business to submit to state and national criminal history records checks. Whenever the licensing authority requires such criminal history records checks, such applicant, employee or person shall submit two complete sets of fingerprints on forms prescribed by the licensing authority. Any criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a. The licensing authority may charge the applicant, employee or person a fee equal to the fees established by the Federal Bureau of Investigation and the State Police Bureau of Identification for performing such criminal history records checks.

(g) The licensing authority shall grant or deny an application for a license not later than ninety days after the filing of such application with the licensing authority. A licensee seeking renewal of such license shall file for a renewal at least sixty days before the expiration of such license and the issuing authority shall grant or deny such renewal not later than thirty days from the filing of such application for renewal. Failure of the licensing authority to act on such application or renewal within such period shall be deemed to be a denial.

(h) The licensing authority may suspend or revoke any license issued under this section or modify the requirements for such license at any time during the period of the license for good cause shown, upon notice to the licensee and following a hearing, which shall be held not later than five days following the date of issuance of such notice. The licensing authority shall issue a decision not more than fourteen days following any hearing.

(i) Any person aggrieved by any action of the licensing authority in denying, suspending, revoking or refusing to renew a license issued pursuant to this section or modifying the requirements for such license may appeal from such action to the Superior Court.

(j) Any applicant for a license or renewal thereof may, at the time of the initial application or any time thereafter, apply for an exemption from the provisions of this section for the term of the license or for such shorter period as the licensing authority may determine. The licensing authority may grant such exemption for good cause shown. The licensing authority may, for good cause shown, exempt any person from the provisions of this section who engages in activities otherwise subject to the provisions of this section on an occasional basis.

(k) Any person who wilfully engages in the business of a secondhand dealer, unless licensed in accordance with this section, or after notice that such person’s license has been suspended or revoked, shall be guilty of a class D felony.

(P.A. 11-100, S. 10; June 12 Sp. Sess. P.A. 12-2, S. 109.)

History: June 12 Sp. Sess. P.A. 12-2 replaced references to Commissioner and Department of Public Safety with references to Commissioner and Department of Emergency Services and Public Protection in Subsec. (b), effective June 15, 2012.



Section 21-47e - Proof of identity required. Record-keeping requirements. Payment terms. Statement of transactions. Sale or disposition of property. Seizure of property by law enforcement officer. Restitution. Penalty.

(a) No secondhand dealer shall take, receive or purchase tangible personal property without receiving proof of the identity of the person selling the property if such person is not a wholesaler. Such identification shall include a photograph, an address, if available on the identification, and an identifying number, including, but not limited to, date of birth.

(b) Each secondhand dealer shall maintain a record-keeping system deemed appropriate by the licensing authority in which shall be entered in English, at the time the secondhand dealer purchases any article of personal property, a description of such article and the name, the residence address, the proof of identity as required by this section and a general description of the person from whom, and the date and hour when, such property was purchased and in which, if the property does not contain any identifiable numbers or markings, shall be included a digital photograph of such article. Each entry in such record-keeping system shall be numbered consecutively. A tag shall be attached to the article in a visible and convenient place with a number written on such tag corresponding to the entry number in the record-keeping system and shall remain attached to the article until the article is sold or otherwise disposed of, provided the licensing authority shall prescribe procedures authorizing the removal of such tags from articles. Such tag shall be visible in the digital photograph required by this subsection. Such record-keeping system and the place or places where such business is carried on and all articles of property therein may be examined at any time by any state police officer or municipal police officer. Any state police officer or municipal police officer who performs such an examination may require any employee on the premises to provide proof of such employee’s identity. All records maintained pursuant to this section shall be retained by the secondhand dealer for not less than two years.

(c) Except as provided in subsection (d) of this section, the description of any property purchased by a secondhand dealer under this section shall include, but not be limited to, all distinguishing marks, names of any kind, including brand and model names, model and serial numbers, engravings, etchings, affiliation with any institution or organization, dates, initials, color, vintage or image represented. Any description of audio, video or electronic media of any kind shall also include the title and artist or other identifying information contained on the cover or external surface of such media.

(d) The licensing authority may provide for an exemption from the requirements of subsection (c) of this section, or establish additional or different requirements concerning the description of any property purchased by a secondhand dealer, upon consideration of the nature of the property, transaction or business, including, but not limited to, articles in bulk lots or articles of minimal value.

(e) (1) Except as provided in subsection (f) of this section, each secondhand dealer shall pay for any property purchased only by check or money order and shall not pay cash for any such property. Any secondhand dealer who pays by check shall retain the electronic copy of such check or other record issued by the financial institution that processed such check, and such copy or record shall be subject to inspection in accordance with this section as part of the record-keeping system.

(2) No secondhand dealer shall pay or cash any instrument issued by him or her. The dealer shall indicate on each such instrument the number or numbers associated with such property in the record-keeping system required to be maintained pursuant to this section.

(f) Any secondhand dealer who was licensed in any city or town as a pawnbroker pursuant to section 21-40 on March 31, 2011, and who continues to hold such license, may pay for property received pursuant to a secondhand dealer license issued in accordance with section 21-47d in the manner authorized under section 21-42 until July 1, 2021, provided such secondhand dealer complies with all other provisions of this section relating to secondhand dealers.

(g) No secondhand dealer may purchase any personal property from a minor unless such minor is accompanied by such minor’s parent or guardian.

(h) Each secondhand dealer shall submit to the licensing authority, weekly, or more frequently as determined by the licensing authority upon consideration of the volume and nature of the business, a sworn statement of his or her transactions, describing the property purchased and setting forth the nature and terms of the transaction and the name and residence address and a description of the person from whom the property was received. Such statement shall be in an electronic format prescribed by the licensing authority. The licensing authority may grant exemptions from the requirement of submitting such statements in an electronic format for good cause shown.

(i) No secondhand dealer shall sell or dispose of any personal property acquired in any transaction in the course of business in less than ten days after the date of its receipt. Upon the sale or disposition of such property, such dealer shall, if such property is not sold at retail at the place of business of such dealer, include a record of such sale or disposition in the record-keeping system required by this section.

(j) Whenever property is seized from the place of business of a secondhand dealer by a law enforcement officer, such officer shall give such secondhand dealer a duly signed receipt for the property containing a case number, a description of the property, the reason for the seizure, the name and address of the officer, the name and address of the person claiming a right to the property prior to the secondhand dealer and the name of the secondhand dealer. If the secondhand dealer claims an ownership interest in such property, such secondhand dealer may request the return of such property by filing a request for such property with the law enforcement agency in accordance with the provisions of section 54-36a. If the seller of any property purchased by a secondhand dealer is convicted of any offense arising out of such secondhand dealer’s acquisition of the property and the secondhand dealer suffered an economic loss as a result of such offense, the court may, at the time of sentencing, order restitution to the secondhand dealer pursuant to subsection (c) of section 53a-28, which order may be enforced in accordance with section 53a-28a.

(k) Any person who violates any provision of this section shall be guilty of a class A misdemeanor.

(P.A. 11-100, S. 11; June 12 Sp. Sess. P.A. 12-2, S. 93.)

History: June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (b).






Chapter 409a - Fine Art Secured Lenders

Section 21-47n - “Fine art” defined. License required.

(a) For purposes of sections 21-47n to 21-47u, inclusive, “fine art” means any (1) drawing; (2) painting; (3) sculpture; (4) mosaic; (5) photograph; (6) work of calligraphy; (7) work of graphic art, including any etching, lithograph, offset print, silkscreen or other work of graphic art; (8) craft work in clay, textile, fiber, metal, plastic or other material; (9) art work in mixed media, including any collage, assemblage or other work combining any of the artistic media named in this definition, or combining any of said media with other media; or (10) a master from which copies of an artistic work can be made, such as a mold or a photographic negative, with a market value of at least two thousand five hundred dollars. “Fine art” shall not include (A) commissioned work prepared under contract for trade or advertising usage, provided the artist, prior to creating the work, has signed an agreement stating that said work shall be a commissioned work which may be altered without consent, and (B) work prepared by an employee within the scope of such employee’s employment duties.

(b) No person shall, in any city or town of this state, engage in or carry on the business of loaning money upon deposits or pledges of fine art unless such person is licensed in accordance with section 21-47o. The provisions of sections 21-47n to 21-47u, inclusive, shall apply only if such fine art is deposited with a lender, and shall not apply to loans made upon stock, bonds, notes or other written or printed evidence of ownership of fine art or of indebtedness to the holder or owner of any such securities.

(P.A. 12-131, S. 1.)



Section 21-47o - Fine art secured lender license.

(a) The licensing authority of any town or city may grant licenses to suitable persons to be fine art secured lenders in such town or city respectively, and may suspend or revoke such licenses for cause, which shall include, but not be limited to, failure to comply with any requirements for licensure specified by the licensing authority at the time of issuance. For purposes of this section and sections 21-47p and 21-47r, “licensing authority” means the chief of police of any town or city or, if such town or city does not have an organized local police department, the Commissioner of Emergency Services and Public Protection.

(b) The person so licensed shall pay, for the benefit of any such city or town, respectively, or if the licensing authority of such city or town is the Commissioner of Emergency Services and Public Protection, for the benefit of the Department of Emergency Services and Public Protection, to the licensing authority a license fee of fifty dollars and twenty-five dollars per year thereafter for renewal of such license, and shall, at the time of receiving such license, file, with the licensing authority of such city or town, a bond to such city or town, with competent surety, in the penal sum of two thousand dollars, to be approved by such licensing authority and conditioned for the faithful performance of the duties and obligations pertaining to the business so licensed, unless such person is also licensed as a secondhand dealer in accordance with section 21-47d, in which case the licensing authority shall waive the payment of renewal fees and filing of a bond required by this subsection.

(c) Each such license shall designate the place where such business is to be carried on and shall be in effect for one year unless sooner suspended or revoked. Such license shall be displayed in a conspicuous location in the place where such business is carried on. At the time of application for such license and each renewal thereof, the applicant shall disclose to the licensing authority all places used or intended to be used by the business for the purchase, receipt, storage or sale of fine art. During the term of such license, the licensee shall notify the licensing authority of any additional places that will be used by the business for the purchase, receipt, storage or sale of fine art prior to such use.

(d) An application for such license shall be made in writing, under oath. The application shall contain: (1) The type of business to be engaged in; (2) the applicant’s full name, age, and date and place of birth; (3) the applicant’s residence addresses and places of employment within the preceding five years; (4) the applicant’s present occupation; (5) any crime of which the applicant has been convicted, and the date and place of such conviction; and (6) such additional information as the licensing authority deems necessary to investigate the qualifications, character, competency and integrity of the applicant. If the applicant is a corporation, limited liability company, partnership or association, the application shall contain the information required by this subsection for each individual who is or will be an officer, shareholder, financial backer, other than a financial institution, of such entity or any other individual with a relationship to such entity similar to that of an officer, shareholder or financial backer.

(e) The application for such license and any renewal thereof shall identify or provide the address for any Internet web site or account used by such applicant to conduct the business. During the term of the license, the licensee shall notify the licensing authority, in writing, of the addition or discontinuation of any Internet web site or account used to conduct the business.

(f) No license shall be issued under this section by the licensing authority to any person who has been convicted of a felony. The licensing authority may require any applicant, employee or person with an ownership interest in the business to submit to state and national criminal history records checks. Whenever the licensing authority requires such criminal history records checks, such individual shall submit two complete sets of fingerprints on forms prescribed by the licensing authority. Any criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a. The licensing authority may charge the individual a fee equal to the fees established by the Federal Bureau of Investigation and the State Police Bureau of Identification for performing such criminal history records checks.

(g) The licensing authority shall grant or deny an application for a license not later than ninety days after the filing of such application with the licensing authority. A licensee seeking renewal of such license shall file an application for renewal at least sixty days before the expiration of such license and the licensing authority shall grant or deny such renewal not later than thirty days after the filing of such application for renewal. The licensing authority may suspend, revoke or modify any license issued under this section at any time during the period of the license for good cause shown, upon notice to the licensee and following a hearing. The licensing authority shall hold any such hearing not later than thirty days after the date of issuance of such notice and shall issue a decision not more than fourteen days after any hearing. Any person aggrieved by any action of the licensing authority in denying, suspending, revoking, modifying or refusing to renew a license issued pursuant to this section may appeal from such action to the Superior Court.

(P.A. 12-131, S. 2.)



Section 21-47p - Identification required. Record keeping system. Exemptions.

(a) No fine art secured lender shall take, receive or purchase fine art without receiving proof of the identity of the person depositing, pledging or selling the fine art. Such identification shall include a photograph, an address, if available on the identification, and an identifying number, including, but not limited to, date of birth. No fine art secured lender shall enter into any pledge or purchase transaction with a minor unless such minor is accompanied by such minor’s parent or guardian.

(b) Each such fine art secured lender shall maintain a computerized record keeping system deemed appropriate by the licensing authority, in which shall be entered in English, at the time the secured lender receives any article of fine art by way of pledge, deposit or purchase, a description of such article, the name, residence address, proof of identity as required in subsection (a) of this section and a general description of the person from whom, and the date and hour when such fine art was received and in which, if the fine art does not contain any identifiable numbers or markings, shall be included a digital photograph of each article. Each entry in the record keeping system shall be numbered consecutively. A tag shall be attached to the article in a visible and convenient place with a number written on such tag corresponding to the entry number in the record keeping system and shall remain attached to the article until the article is sold or otherwise disposed of, provided the licensing authority shall prescribe procedures authorizing the removal of such tags from articles, including those articles consisting of jewelry that are cleaned and repaired on the premises by the fine art secured lender, that will provide accountability for such articles. Such tag shall be visible in a digital photograph taken in accordance with this section. Detailed information regarding transactions involving sums taken or received for the purpose of participating in secured art transactions, whether through a collective fund or otherwise, shall be entered into and maintained in the system by the fine art secured lender. Such record keeping system and the place where such business is carried on and all articles of fine art therein may be examined at all times by any state police officer, municipal police officer, the licensing authority or any person designated by them. Any state police officer or municipal police officer who performs such an examination may require any employee on the premises to provide proof of the employee’s identity. All records maintained pursuant to this section shall be retained by the fine art secured lender for not less than two years.

(c) Except as provided in subsection (d) of this section, the description of any fine art received by a fine art secured lender under this section shall include, but not be limited to, all distinguishing marks, names of any kind, including serial numbers, engravings, etchings, affiliation with any institution or organization, dates, initials, color, vintage or image represented. Any description of media of any kind shall also include the title and artist or any other identifying information contained on the cover or external surface of such media.

(d) The licensing authority may provide for an exemption from, or establish additional or different requirements than, the requirements of subsection (c) of this section upon consideration of the nature of the fine art, transaction or business, including, but not limited to, articles in bulk lots.

(P.A. 12-131, S. 3.)



Section 21-47q - Memorandum or note. Limitation on fee for use of money loaned. Check, draft and money order requirements.

(a) Each fine art secured lender shall, at the time of making any loan on a deposit or pledge of fine art or of purchasing such fine art on condition of selling the same back again at a stipulated price, deliver to the person who deposits, pledges or sells such fine art a memorandum or note containing (1) the entry required by the provisions of section 21-47p to be made in such fine art secured lender’s computerized record keeping system, and (2) a statement signed by the person who deposits, pledges or sells such fine art representing and warranting that: (A) Such fine art is not stolen and has no liens or encumbrances against it, (B) such person is the rightful owner of such fine art and has the right to enter into the transaction, and (C) such person will indemnify and hold harmless such fine art secured lender for any loss arising from the transaction because of a superior right of possession to the fine art residing with a third person. Each such fine art secured lender may charge the person who deposits, pledges or sells such fine art a fee for such memorandum or note, the processing and recording of the transaction, the storage of the fine art, any insurance for the fine art and any appraisal of the fine art. Each such fine art secured lender shall pay for any fine art received by deposit, pledge or purchase only by check, draft, wire or money order and shall not pay cash for any such fine art except when the fine art secured lender cashes a check, draft or money order for the person who is depositing, pledging or selling the fine art. When the fine art secured lender cashes a check, draft or money order, such fine art secured lender shall require proof of the identity of the person presenting the check, draft or money order in accordance with subsection (a) of section 21-47p.

(b) No fine art secured lender or person who loans money on the deposit or pledge of fine art shall take or receive, for the use of money loaned on fine art, any more than two per cent per month or fraction thereof.

(c) Each check, draft or money order used to pay for fine art received by a fine art secured lender shall contain the number or numbers associated with such fine art in the record keeping system maintained in accordance with section 21-47p. Whenever payment is made by check, the fine art secured lender shall retain the electronic copy of such check or other record issued by the financial institution that processed such check, and such copy or record shall be subject to examination pursuant to section 21-47p as part of such record keeping system. No fine art secured lender shall cash any check, draft or money order issued by such fine art secured lender in an amount in excess of one thousand dollars and no person shall structure any transaction or transactions to avoid this prohibition. Any transaction or transactions between a fine art secured lender and the same party within a twenty-four-hour period shall be aggregated and considered a single transaction for the purposes of this subsection.

(P.A. 12-131, S. 4.)



Section 21-47r - Quarterly transaction statements. Exemption.

Each fine art secured lender shall submit quarterly to the licensing authority a sworn statement of his or her transactions, describing the fine art received and summarizing the nature and terms of each transaction. Such statement shall be in an electronic format prescribed by the licensing authority. The licensing authority may grant an exemption from the requirement of submitting such statement in electronic format for good cause shown. Each fine art secured lender shall maintain a written record of the name and residence address and a description of each person from whom the fine art was received and shall make such written record available to law enforcement authorities upon request.

(P.A. 12-131, S. 5.)



Section 21-47s - Receipt for seized property. Request for return.

Whenever property is seized from the place of business of a fine art secured lender by a law enforcement officer, such officer shall give the fine art secured lender a duly signed receipt for the fine art containing a case number, a description of the fine art, the reason for the seizure, the name and address of the officer, the name and address of the person claiming a right to the fine art prior to the fine art secured lender and the name of the fine art secured lender. If the fine art secured lender claims an ownership interest in such fine art, he or she may request the return of such fine art by filing a request for such fine art with the law enforcement agency in accordance with the provisions of section 54-36a. If the person who deposited, pledged or sold any fine art received by a fine art secured lender is convicted of any offense arising out of such fine art secured lender’s acquisition, retention or disposition of the fine art and such fine art secured lender suffered an economic loss as a result of such offense, the court, at the time of sentencing, may order restitution to such fine art secured lender pursuant to subsection (c) of section 53a-28 and such order may be enforced in accordance with section 53a-28a.

(P.A. 12-131, S. 6.)



Section 21-47t - Sale or disposal of fine art by lender. Right of redemption or repurchase.

No fine art secured lender shall sell or dispose of any fine art left with such fine art secured lender in deposit or pledge for money loaned or as a result of the purchase of such fine art on condition of selling the same back again at a stipulated price in less than sixty days from the date when the same is left in deposit or pledge or purchased on condition of selling the same back again at a stipulated price, except when such sale or disposition is to the person who deposited, pledged or sold such fine art or an authorized agent of such person. All such fine art may be sold or disposed of at the place of business of such fine art secured lender or at public sale after such sixty-day period. Upon the expiration of sixty days from the date when such fine art is left with a fine art secured lender, if the person who deposited or pledged such fine art fails to redeem any such fine art in accordance with the terms of the transaction, such right of redemption or repurchase on the part of the person who deposited or pledged such fine art shall be extinguished and the fine art secured lender shall acquire the entire interest in the fine art that was held by the person who deposited or pledged such fine art prior to such deposit or pledge without further notice to such person. The provisions of this section shall not apply if a fine art secured lender and a person who leaves fine art with such lender have entered into a contract regarding the disposal of such fine art.

(P.A. 12-131, S. 7; June 12 Sp. Sess. P.A. 12-2, S. 116.)

History: June 12 Sp. Sess. P.A. 12-2 made a technical change.



Section 21-47u - Penalties.

(a) Any person who wilfully engages in the business of a fine art secured lender, unless licensed according to law, or after notice that his or her license has been suspended or revoked, shall be guilty of a class D felony.

(b) Any person who wilfully violates any provision of sections 21-47n to 21-47t, inclusive, for which no other penalty is provided shall be guilty of a class A misdemeanor.

(P.A. 12-131, S. 8.)



Section 21-47v - Exclusions.

The provisions of sections 21-47n to 21-47u, inclusive, shall not apply to any bank, out-of-state bank or any affiliate of a bank or out-of-state bank, as such terms are defined in section 36a-2.

(P.A. 12-131, S. 9.)






Chapter 410 - Lodging Houses

Section 21-48 - License; records; definition.

The selectmen of any town, the chief of police of any city and the warden of any borough may grant licenses to suitable persons to be lodging house keepers and to carry on the business of renting rooms and beds for lodgings in such town, city or borough, respectively, and may revoke such licenses for cause. The persons so licensed, except charitable organizations and youth hostels, shall pay to the authority granting such license the sum of fifty dollars, for the use of such municipality. Each such license shall designate the place where such business is to be carried on and shall continue for one year unless sooner revoked. Each such lodging house keeper and each charitable organization and youth hostel shall keep a register, card-file or other suitable record-keeping system in which shall be written in the English language the names of all persons lodging from time to time in such house, which register, card-file or record-keeping system and lodging house shall at all times be subject to the inspection of the selectmen of the town or chief of police of the city or any person or persons designated by them or him, or of the warden of the borough or any person or persons designated by him; and failure to keep such register, card-file or record-keeping system or refusal to allow such register, card-file or record-keeping system or such lodging house to be inspected shall be sufficient cause for the revocation of any such license. The words “lodging house”, as herein used, mean only such houses as are patronized by roving or transient persons, to whom beds or rooms are furnished, and as contain accommodations for not fewer than five persons, or tourist camps wherein houses or cottages are rented by the day. Any person keeping or operating a lodging house without such a license shall be fined not more than one hundred dollars.

(1949 Rev., S. 4686; 1949, S. 2335d; 1967, P.A. 150; P.A. 81-140.)

History: 1967 act added records may be kept by card file or other suitable record-keeping system; P.A. 81-140 increased license fee from $10 to $50.






Chapter 411 - Advertising Signs

Section 21-49 - License.

Section 21-49 is repealed.

(1949 Rev., S. 4688; 1972, P.A. 272, S. 1; P.A. 81-335, S. 5, 6.)



Section 21-50 - Permit for structure.

No person, firm or corporation shall erect or maintain any outdoor advertising structure, device or display until a permit for the erection of such structure, device or display has been obtained from the Commissioner of Transportation. Application for such permit shall be in writing, signed by the applicant or his authorized agent, upon blanks furnished by the commissioner in such form and requiring such information as he prescribes. Each application shall have attached thereto the written consent of the owners of the property on which such structure, device or display is to be erected or maintained. Each application shall be accompanied by a fee as provided in subsection (a) of section 21-52. The fee for such permit shall be as provided in subsection (b) of said section and shall be payable upon the granting of such permit and annually thereafter on the first day of August.

(1949 Rev., S. 4689; 1972, P.A. 272, S. 2; P.A. 81-335, S. 1, 6; P.A. 86-209, S. 1, 4.)

History: 1972 act substituted commissioner of transportation for commissioner of state police; P.A. 81-335 deleted the reference to licensing under Sec. 21-49; P.A. 86-209 added a reference to the application fee and permit fee provided in Sec. 21-52.



Section 21-51 - Permit for maintenance of outdoor advertising sign. Exception.

No person, firm or corporation, not engaged in the business of outdoor advertising for direct profit, shall erect or maintain any outdoor advertising structure, device or display, other than upon property within two hundred feet of the place where the goods advertised are manufactured or offered for sale, or where the business advertised is carried on, until a permit has been obtained therefor from the Commissioner of Transportation and the permit fees as provided by section 21-52 have been paid. Applications for such permits shall be made in the manner provided by section 21-50.

(1949 Rev., S. 4690; 1972, P.A. 272, S. 3.)

History: 1972 act substituted commissioner of transportation for commissioner of state police.



Section 21-52 - Fees.

(a) The fee for an application for a permit to erect or maintain any outdoor advertising structure, device or display shall be as follows: For each panel, bulletin, or sign containing less than three hundred square feet of advertising space, one hundred dollars; and for each panel, bulletin or sign containing three hundred square feet or more of advertising space, two hundred dollars.

(b) The annual fee for such permit shall be as follows: For each panel, bulletin or sign containing three hundred square feet or less of advertising space, forty dollars; for each panel, bulletin or sign containing more than three hundred and not more than six hundred square feet of advertising space, eighty dollars; and for each panel, bulletin or sign containing more than six hundred square feet and not more than nine hundred square feet of advertising space, one hundred twenty dollars. No sign shall be erected which contains more than nine hundred square feet of advertising space. A fee shall be paid for each side of each panel, bulletin or sign used for advertising, provided, if two panels, bulletins or signs advertising the same products or services are attached to the same support or supports, only one annual permit fee shall be paid for each side thereof and the total advertising space on each side thereof shall be used for computing the annual permit fee of each panel, bulletin or sign. The annual permit fee for any part of a year shall bear the same proportion to the annual permit fee for an entire year that the number of months in such part bears to the entire year. If any such permit is transferred, the transferee shall be assessed a fee of one hundred dollars.

(1949 Rev., S. 4691; 1959, P.A. 635; P.A. 86-209, S. 2, 4; P.A. 03-115, S. 81; P.A. 13-277, S. 11.)

History: 1959 act increased fees for panels, bulletins or signs with 300 square feet or less from $3 to $5, with not more than 600 square feet from $6 to $10 and with not more than 900 square feet from $9 to $15, added proviso re panels attached to same support or supports and changed technical language; P.A. 86-209 inserted new provision, designated as Subsec. (a) re application fee and made previous provisions Subsec. (b), doubling annual permit fees; P.A. 03-115 amended Subsecs. (a) and (b) to double all fees, effective July 1, 2003; P.A. 13-277 amended Subsecs. (a) and (b) to double all fees and, in Subsec. (b), to add provision re fee of $100 for transferred permit.



Section 21-53 - Issuance of permit. Contents. Termination. Exemption from other permit fee.

Upon receipt of an application, as set forth in section 21-50, and the required application and annual permit fees, the Commissioner of Transportation shall cause to be issued a permit for the erection or continued maintenance of the outdoor advertising structure, device or display named in such application, which permit shall state the size of such structure, device or display and the location upon which it is to be erected or maintained and shall be in force until the first day of August next following the date thereof. Any advertisement displayed upon any such structure or device shall be exempted from the payment of any other permit fee during the period covered by such permit.

(1949 Rev., S. 4692; 1972, P.A. 272, S. 4; P.A. 86-209, S. 3, 4.)

History: 1972 act substituted commissioner of transportation for commissioner of state police; P.A. 86-209 added reference to application fee.

See Sec. 13a-123(g) re requirement that signs, etc. licensed under this chapter conform to regulations and standards adopted under Sec. 13a-123.



Section 21-54 - Foreign applicant to file bond.

A permit shall not be granted to a person, firm or corporation having his or its principal place of business outside of the state, for the display of any advertisement or the erection of any billboard or other structure designed and intended for the display of advertising matter until such person, firm or corporation has furnished and filed with the Commissioner of Transportation a bond to the state, satisfactory to said commissioner, in such sum as he determines, conditioned that such permittee shall fulfill all requirements of law and the regulations and orders of said commissioner relating to the display of advertisements, and otherwise conditioned as he may determine. Such bond shall remain in full force and effect as long as any obligations of such permittee to the state remain unsatisfied.

(1949 Rev., S. 4697; 1972, P.A. 272, S. 5; P.A. 81-335, S. 2, 6.)

History: 1972 act substituted commissioner of transportation for commissioner of state police; P.A. 81-335 deleted reference to licensee and substituted permittee in lieu thereof consistent with repeal of licensing provisions in Sec. 21-49.



Section 21-55 - When permit not required.

The provisions of this chapter shall not require a permit for any advertising sign containing six square feet or less, from any town, city, borough, fire district or incorporated fire company, service club or church or ecclesiastical society in this state for any advertisement owned by it and advertising its industries or attractions and maintained at either public or private expense.

(1949 Rev., S. 4693; 1955, S. 2337d; P.A. 81-335, S. 3, 6.)

History: P.A. 81-335 deleted reference to license consistent with repeal of licensing provisions in Sec. 21-49.



Section 21-56 - Permit numbers.

The Commissioner of Transportation shall provide with each permit issued for the display of advertising, under the provisions of this chapter, a permit number which shall be painted on each structure in legible figures not less than two inches in height and at the following locations on such advertising billboards and signs: Poster boards, on the top moulding at a point nearest the highway or street; signs erected on a single post, on the face of the post under the sign. The provisions of this section shall not apply to advertising signs or displays on or in railroad stations intended for display to the patrons of railroads.

(1949 Rev., S. 4694; 1972, P.A. 272, S. 6.)

History: 1972 act substituted commissioner of transportation for commissioner of state police.



Section 21-57 - Advertising signs to be kept in good repair.

Each advertising structure, device or display shall be substantially built, well and neatly painted and kept in good repair. When it comes to the attention of the Commissioner of Transportation that any advertising structure, device or display is unsightly by reason of its lack of paint or repair, said commissioner shall notify the permittee in writing to either repaint or repair such structure, device or display within thirty days of the service of such notice and, if the permittee fails to comply with such notice, said commissioner may cause the removal of such defective advertising structure, device or display, and may collect from the permittee the cost of such removal. For the purpose of inspection of any advertising structure, device or display, subject to permit under the provisions of this chapter, and for the purposes of removal of illegal and offending advertising structures, devices or displays, said commissioner and his agents shall have the right of entry on the premises upon which any such illegal or offending advertising device or display is located.

(1949 Rev., S. 4695; 1972, P.A. 272, S. 7.)

History: 1972 act substituted commissioner of transportation for commissioner of state police.



Section 21-58 - Prohibited locations.

Advertisements and signs shall not be displayed within one hundred feet of any public park, state forest, playground or cemetery, or within fifteen feet from the outside line of any highway outside the thickly settled or business part of a city or town, except upon the walls of a building in which the goods advertised are offered for sale or the business advertised is conducted, and except signs erected by the state or a town or city which solely indicate highway directions, traffic regulations and dangerous places. No provision of this section shall affect any ordinance or regulation established by any municipality.

(1949 Rev., S. 4696.)



Section 21-59 - Change in location may be ordered.

The Commissioner of Transportation may order the removal or change in location of any advertisement when, in his opinion, such advertisement will obstruct a clear view along any highway, or when it is within the legal limits of any highway, and said commissioner may order the removal of any advertisement displayed contrary to any statutory provision. If the person, firm or corporation in control of or owning any advertisement which has been ordered removed or changed in its location, as provided in this section, does not remove such advertisement within thirty days after such order of removal or change has been sent to such person, firm or corporation by said commissioner by registered or certified mail, said commissioner may cause such advertisement to be removed and the expense of such removal may be collected from the person, firm or corporation owning or controlling the same in an action based on the provisions of this section, or from the sureties on the bond filed by such person, firm or corporation.

(1949 Rev., S. 4698; P.A. 96-180, S. 74, 166.)

History: P.A. 96-180 substituted “Commissioner of Transportation” for “said commissioner”, effective June 3, 1996.



Section 21-60 - Removal of advertising matter.

The Commissioner of Transportation, the selectmen of any town or the mayor of any city shall cause to be removed any advertisement or sign displayed contrary to the provisions of this chapter. Said state, town or city officials shall remove all advertisements less than six square feet in size which are located within the prohibited area defined in section 21-58, except such as are permitted under the provisions of section 21-61.

(1949 Rev., S. 4699; 1969, P.A. 768, S. 248; 1972, P.A. 272, S. 8.)

History: 1969 act substituted commissioner of transportation for state highway department; 1972 act deleted requirement that removal be requested by the commissioner of state police.



Section 21-61 - Exemption as to location.

Notwithstanding any statutory provision to the contrary, the Commissioner of Transportation may, with the consent of the selectmen of a town, the mayor of a city or the warden of a borough, permit the erection of advertising signs designed to benefit local residents or industries, within the limits of highways, other than limited access highways, but not in any location where such signs will obstruct the view along any highway.

(1949 Rev., S. 4700; 1951, S. 2338d; 1959, P.A. 526, S. 8; 1969, P.A. 768, S. 249.)

History: 1959 act excepted limited access highways; 1969 act substituted commissioner of transportation for highway commissioner.

See Sec. 13a-123 re requirement that signs conform to regulations and standards adopted under that section.



Section 21-62 - “Display” defined. Name of advertiser.

The word “display”, as used in this chapter and in other statutes relating to advertisements and signs, means erecting, maintaining, pasting, painting and posting any advertisement or sign out-of-doors or erecting or maintaining any billboard or other structure designed and intended for the display of advertising matter where the same may be seen by the public, or allowing any such advertisement, billboard or other structure to remain exposed, in whole or in part, to public view, and includes the act itself and the causing of such act to be done. The obligation to pay permit fees shall apply and be in force for such time as such advertisement or sign or any part thereof remains visible and as long as any board or structure or any part thereof erected or built for the purpose of displaying advertising matter thereon remains exposed to public view. All advertisements and all billboards and structures designed for the display of advertising matter thereon shall show the name of the person, firm or corporation displaying such advertisements or owning or leasing such billboards and structures.

(1949 Rev., S. 4701; P.A. 81-335, S. 4, 6.)

History: P.A. 81-335 deleted reference to license consistent with repeal of licensing provisions in Sec. 21-49.



Section 21-63 - Penalty.

Any person who erects, maintains, displays or allows to remain in view an advertisement, sign or billboard or any structure designed for the display of advertising matter contrary to any provision of this chapter shall be in violation of a provision of this chapter. The Commissioner of Transportation shall impose a civil penalty in an amount of one hundred dollars for each day on which the violation occurs. Prior to imposing a penalty under this section, the commissioner shall send such person a written notice of the violation by certified mail, return receipt requested. If such person terminates or corrects the violation by the fifteenth day following such person’s receipt of such notice, the commissioner shall not impose such penalty on such person for such violation. Any such violation that continues for more than sixty consecutive days shall be cause for revocation of the permit granted pursuant to this chapter with which the violation is associated.

(1949 Rev., S. 4702; P.A. 05-210, S. 35.)

History: P.A. 05-210 deleted “fined not more than one hundred dollars for each sign so displayed” and added provisions re imposition of civil penalty by Commissioner of Transportation and revocation of permit, effective July 1, 2005.

Cited. 41 CS 66.






Chapter 412 - Mobile Manufactured Homes and Mobile Manufactured Home Parks. Park Owners and Residents

Section 21-64 - Definitions.

As used in this chapter:

(1) “Mobile manufactured home” means a detached residential unit having three-dimensional components which are intrinsically mobile with or without a wheeled chassis or a detached residential unit built on or after June 15, 1976, in accordance with federal manufactured home construction and safety standards, and, in either case, containing sleeping accommodations, a flush toilet, tub or shower bath, kitchen facilities and plumbing and electrical connections for attachment to outside systems, and designed for long-term occupancy and to be placed on rigid supports at the site where it is to be occupied as a residence, complete and ready for occupancy, except for minor and incidental unpacking and assembly operations and connection to utilities systems;

(2) “Mobile manufactured home park” or “park” means a plot of ground upon which two or more mobile manufactured homes, occupied for residential purposes are located;

(3) “Mobile manufactured home space or lot” means a plot of ground within a mobile manufactured home park designed for the accommodation of one mobile manufactured home;

(4) “Licensee” means any person licensed to operate and maintain a mobile manufactured home park under the provisions of this chapter;

(5) “Resident” means a person who owns, or rents and occupies, a mobile manufactured home in a mobile manufactured home park;

(6) “Department” means the Department of Consumer Protection;

(7) “Owner” means a licensee or permittee or any person who owns, operates or maintains a mobile manufactured home park;

(8) “Dwelling unit” means a mobile manufactured home;

(9) “Person” means an individual, corporation, limited liability company, the state or any political subdivision thereof, agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, and any other legal or commercial entity;

(10) “Premises” means a dwelling unit and facilities and appurtenances therein and grounds, areas and facilities held out for the use of residents generally or whose use is promised to the resident;

(11) “Rent” means all periodic payments to be made to the owner under the rental agreement;

(12) “Rental agreement” means all agreements, written or oral, and valid rules and regulations adopted under subsection (d) of section 21-70, embodying the terms and conditions concerning the use and occupancy of a dwelling unit or premises.

(1972, P.A. 186, S. 1; P.A. 74-333, S. 1, 12; P.A. 81-322, S. 1; P.A. 82-162, S. 1; June Sp. Sess. P.A. 83-3, S. 2; P.A. 90-242, S. 3; P.A. 91-383, S. 1; P.A. 95-79, S. 73, 189; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 74-333 substituted “residential” and “residence” for “dwelling” in Subsecs. (a) and (b), substituted “renter” for “lessee” and “owner” for “licensee or permittee” in Subsec. (f) and added new Subsec. (h) defining “owner”; P.A. 81-322 amended definition of “resident” to eliminate reference to owner’s consent to occupancy; P.A. 82-162 amended the definition of “resident” in Subdiv. (6) to include one who owns, but does not occupy a mobile home; June Sp. Sess. P.A. 83-3 replaced definition of “mobile home”, substituted “mobile manufactured home” for “mobile home”, deleted definition of “permittee” and substituted definition of “department” for definition of “commission”, renumbering Subdivs. as necessary; P.A. 90-242 stated that it was adding Subsecs. (8) to (10), inclusive, defining “leased cottage community”, “cottage” and “cottage association” but these Subsecs. were codified as Sec. 21-90 in new chapter 413a since their subject matter is unrelated to that of this chapter 412; P.A. 91-383 added definitions of “dwelling unit”, “person”, “premises”, “rent” and “rental agreement”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Subdiv. (1):

“Mobile home” as commonly understood, does not encompass “motor homes”. 70 CA 86.

Subdiv. (5):

Imposes no residency requirement upon owner of mobile home located in a mobile home park to qualify as a park resident. 208 C. 656. Cited. 209 C. 243.

Cited. 7 CA 639.



Section 21-64a - Term “mobile home” means mobile manufactured home.

Whenever the term “mobile home” occurs or is referred to in the general statutes, it shall be deemed to mean or refer to a mobile manufactured home.

(June Sp. Sess. P.A. 83-3, S. 1.)



Section 21-65 - Licensure of park required.

Section 21-65 is repealed.

(1972, P.A. 186, S. 2; P.A. 77-614, S. 609, 610.)



Section 21-65a - Licensure of mobile manufactured home parks. Rents not recoverable, when.

(a) It shall be unlawful for any person to maintain or operate a mobile manufactured home park, within the limits of this state unless such person shall first obtain a license therefor, in accordance with the provisions of this chapter. Any license issued pursuant to this section and sections 21-64 to 21-73, inclusive, or any revocation thereof shall be posted in a conspicuous location on the grounds of the mobile manufactured home park or on the premises of any person engaged in the business of selling mobile manufactured homes.

(b) No rent shall be recoverable by the owner for any period of time in which a mobile manufactured home park is maintained or operated in violation of this section.

(P.A. 79-560, S. 9, 39; June Sp. Sess. P.A. 83-3, S. 1, 3; P.A. 84-546, S. 61, 173; P.A. 91-383, S. 2.)

History: June Sp. Sess. P.A. 83-3 eliminated temporary park permit and required posting of license by dealers and changed term “mobile home” to “mobile manufactured home”; P.A. 84-546 made technical change; P.A. 91-383 added Subsec. (b) prohibiting the recovery of rent by the owner while the park is maintained or operated in violation of this section.



Section 21-66 - Temporary permit.

Section 21-66 is repealed.

(1972, P.A. 186, S. 3; P.A. 73-57, S. 1; 73-94, S. 1, 2; P.A. 78-303, S. 95, 136; June Sp. Sess. P.A. 83-3, S. 19, 20.)



Section 21-67 - License: Application. Fee. Renewal. Inspections.

(a) Application for a license to operate a mobile manufactured home park shall be made in writing to the department on such forms and in such manner and accompanied by such evidence in support of the application as the department may prescribe together with a fee determined in accordance with subsection (c) of this section. Certification of approval by the appropriate local official or commission of compliance with the State Building Code and any existing municipal ordinance or planning or zoning regulation shall accompany such application.

(b) The department shall, within sixty-five days after the receipt of the application, review the application, plans and specifications and inspect the location. If the department finds that the proposed park meets the provisions of this chapter and of any other state statutes or regulations and municipal ordinances or regulations, it shall approve the application and, subject to reinspection and approval on completion of the park or sections of the park and payment of the annual license fee as provided in subsection (c), shall issue a license effective for one year.

(c) The annual license fee for each mobile manufactured home park shall be computed on the basis of the number of mobile manufactured home spaces located in the park in accordance with the following schedule:

Not more than

Two hundred

twenty-nine spaces

fifty dollars

plus three dollars

for each space

More than twenty-nine

Eight hundred sixty

but not more

dollars

than fifty spaces

More than fifty

One thousand

but not more than

three hundred fifteen

hundred spaces

dollars

More than one hundred

One thousand

spaces

five hundred dollars

No municipality shall charge any fee or assessment under a mobile manufactured home or trailer ordinance or zoning regulation other than a fee for seasonal use.

(d) The department shall, upon receipt of a renewal application, accompanied by the annual license fee, and after inspection of the mobile manufactured home park and determination that the park continues to conform with the requirements of this chapter, issue a renewal license.

(e) The department shall annually issue a mobile manufactured home seller’s license to any person who, on October 1, 1992, has a valid Department of Motor Vehicles dealers’ and repairers’ license under which the licensee has engaged in the sale or resale of mobile manufactured homes. The mobile manufactured home seller’s license shall allow the licensee, or any of his employees, to sell new or used mobile manufactured homes. The mobile manufactured home seller’s license shall be issued annually after payment of an annual licensing fee of three hundred seventy-five dollars. No person, except a person licensed or specifically exempted under chapter 392, shall act as a real estate broker or a real estate agent for the resale of a mobile manufactured home without a license issued pursuant to this subsection.

(1972, P.A. 186, S. 4; P.A. 73-57, S. 2; 73-94, S. 1, 2; P.A. 77-614, S. 246, 610; P.A. 78-303, S. 96, 97, 136; June Sp. Sess. P.A. 83-3, S. 4; P.A. 84-83, S. 1, 10; P.A. 89-251, S. 151, 203; P.A. 92-174, S. 2; P.A. 94-36, S. 2, 42; 94-99; June Sp. Sess. P.A. 09-3, S. 279.)

History: P.A. 73-57 added application of Subsec. (b) to sections of the park; P.A. 73-94 amended P.A. 73-57 to provide an effective date of April 1, 1973; P.A. 77-614 made no change; P.A. 78-303 substituted reference to Sec. 21-75 in lieu of Sec. 21-76 in Subsecs. (b) and (d); June Sp. Sess. P.A. 83-3 transferred licensure authority from real estate commission to department of consumer protection and established a new fee schedule for park licenses; P.A. 84-83 substituted “this chapter” for references to Secs. 21-64 to 21-75, inclusive, and deleted requirement that renewal licenses be issued during April of each year; P.A. 89-251 amended Subsec. (c) to increase the fees as follows: Not more than 29 spaces, from $100 to $125; for more than 29 but not more than 50 spaces, from $550 to $688; for more than 50 but not more than 100 spaces, from $850 to $1,063, and for more than 100 spaces from $1,000 to $1,250; P.A. 92-174 added Subsec. (e) re issuance of license to holder of motor vehicles dealers’ and repairers’ licenses; P.A. 94-36 amended Subsec. (b) to eliminate reference to license expiration date, effective January 1, 1995; P.A. 94-99 amended Subsec. (e) by clarifying eligibility to resell a mobile manufactured home; June Sp. Sess. P.A. 09-3 amended Subsecs. (c) and (e) to increase fees.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 21-67a - Filing of documents re mobile manufactured homes and mobile manufactured home parks.

(a) List of homes and owners. Not later than October 1, 1986, the licensee of any mobile manufactured home park licensed under this chapter shall file with the town clerk, for purposes of recording in the land records of the municipality in which the park is located, a list containing all mobile manufactured homes in the park on the date of such filing, the name and address of the owner of each mobile manufactured home as appearing on its record and the lot number or location of each mobile manufactured home in the park. Each list shall contain a certification that the licensee is duly licensed by the state of Connecticut and said certification shall contain the park’s license number. Each park licensee shall pay to the town clerk for recording the list, five dollars per page plus fifty cents for each owner’s name to be indexed in excess of four names per page. The Department of Consumer Protection shall ensure that each licensee is in compliance with this section.

(b) Evidence of ownership. Any person owning a mobile manufactured home on or after October 1, 1986, shall file with the town clerk of the municipality in which the mobile manufactured home is located a certificate of title, bill of sale or other document evidencing the person’s ownership of the mobile manufactured home. On or after October 1, 1986, any person holding a security interest in any such mobile manufactured home may file the security interest for recording in the land records of the municipality in which the mobile manufactured home is located.

(c) Conveyance requirements. On or after October 1, 1986, conveyances of title of mobile manufactured homes in mobile manufactured home parks licensed under this chapter or located on single-family lots owned by a person other than the homeowner shall comply with the following requirements: (1) The document conveying the title shall contain (A) a description of the mobile manufactured home, setting forth the name of the manufacturer, the model number, the serial number and all encumbrances on the home, (B) the name and address of the mobile manufactured home park in which the home is located, including lot number, if any, within the park, or for those homes not situated in mobile manufactured home parks, the name and address of the individual owning the lot on which the home is located and the address of the lot, and (C) the amount due and owing, if any, for property taxes to the municipality in which the mobile manufactured home is located; (2) the document conveying title shall be filed in the town clerk’s office of the municipality in which the home is located for recording on the land records; and (3) any taxes imposed as provided in subsection (b) of section 12-412c which have become due shall have been paid in full. No purchaser of a mobile manufactured home shall be entitled to assume the tenancy or rental agreement of the seller in a mobile manufactured home park until such purchaser has complied with subdivisions (2) and (3) of this subsection.

(d) Document transferring title. Any document transferring title to a mobile manufactured home located in a mobile manufactured home park or on a single-family lot, when duly executed and recorded in accordance with subsection (c) of this section, shall have the force and effect of the equivalent statutory form deed as provided for in section 47-36c.

(e) Document creating encumbrance. On or after October 1, 1986, any public documents purporting to create an encumbrance upon a mobile manufactured home, including, but not limited to, a mortgage, a security interest, a chattel mortgage or an attachment, shall be recorded in the town clerk’s office of the municipality in which the home is located. The filing of any document on said land records evidencing the encumbrance and used to perfect the encumbrance under Connecticut’s Uniform Commercial Code, shall be deemed compliance with subsection (b) of this section. Failure to comply with this section shall not in any way affect any security rights of the secured party in the mobile manufactured home, except that any document creating an encumbrance upon a mobile manufactured home after October 1, 1993, shall not be perfected under Connecticut’s Uniform Commercial Code until the document has been recorded in the town clerk’s office of the municipality in which the home was located.

(f) Removal statement. Any owner of a mobile manufactured home located in a mobile manufactured home park or on a single-family lot who desires to remove such home from the park or lot in or on which it has been situated shall file for recording with the town clerk of said municipality a certificate substantially in the following form:

MOBILE MANUFACTURED HOME REMOVAL STATEMENT

.... of ...., owner of (description of mobile manufactured housing being removed, containing name of manufacturer, model and serial number) which has the following encumbrances, .... and which mobile manufactured home has been situated at (name of park, if any, street address, town/city) hereby intends to remove said mobile manufactured home from (address) .... to the following location: ....

Signed this .... day of...., 20...

Witnessed by:

....

....

(Acknowledgment)

...., holder of the aforementioned security instrument/mortgage deed/lien/ attachment, hereby consents to the removal of the aforesaid home, subject to the condition that the aforesaid security instrument/mortgage/lien/ attachment shall remain in full force and effect thereon. ...., Tax Collector of the town of .... certifies that all property taxes due and payable with respect to the aforesaid mobile manufactured home have been paid in full.

Signed this .... day of ...., 20...

(g) Time period for filing removal statement. The removal statement required under subsection (f) of this section shall be filed with the town clerk of the municipality not later than seventy-two hours prior to the removal of such home from the park or lot or the conveyance of such home to any purchaser. Any person who fails to file such removal statement within the time period prescribed by this subsection shall be subject to a fine of five hundred dollars. No owner of a mobile manufactured home located in a mobile manufactured home park or on a single-family lot who desires to remove such home from the park or lot in or on which such home has been situated or to convey such home to any purchaser shall remove such home from such park or lot without filing a valid removal statement pursuant to this subsection.

(P.A. 86-310, S. 3, 4; 86-403, S. 106, 132; P.A. 91-383, S. 30; May Sp. Sess. P.A. 92-11, S. 5, 6, 70; P.A. 93-132; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 86-310 effective July 1, 1986, and applicable to assessment year in any municipality commencing October 1, 1986, and each assessment year thereafter; P.A. 86-403 made technical change in Subsec. (b); P.A. 91-383 amended Subsec. (c) to require the document conveying title to contain the amount due and owing for property taxes and added Subsec. (g) re the time period for filing the removal statement, the penalty for failure to file such statement and prohibiting the removal of such home from such park or lot without the prior filing of a valid removal statement; May Sp. Sess. P.A. 92-11 amended Subsec. (c)(1) to insert Subpara. indicators, delete redundant language and add “if any” in Subpara. (C), and amended Subsec. (f) to replace “conveyed” with “removed” and make other technical changes; P.A. 93-132 amended Subsec. (e) by requiring that a document creating an encumbrance must be recorded in the town clerk’s office to be perfected under the uniform commercial code; (Revisor’s note: In 2001 the references in Subsec. (f) of this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-68 - Conformance with building and fire safety codes, ordinances and regulations required. Replacement of mobile manufactured home in mobile manufactured home park.

Each mobile manufactured home park shall conform to the requirements of the State Building Code, the Fire Safety Code and local ordinances or planning or zoning regulations, if any, provided an applicant for a license for a mobile manufactured home park in existence on October 1, 1972, may, with the consent of the Commissioner of Consumer Protection, be exempted from the provisions of sections 425.31, 425.32, 425.33, 425.51 and 425.52 of the basic or State Building Code, if such park meets the remaining requirements for a license; and provided further, the commissioner may exempt any mobile manufactured home park from the provisions of section 425.37 of said code, with respect to faucets, sanitary facilities, laundry tubs and slop sinks for community use. The replacement of a mobile manufactured home in a mobile manufactured home park with a mobile manufactured home with the same or different external dimensions that is built in compliance with federal mobile manufactured home construction and safety standards, as amended from time to time, shall not constitute an expansion of a nonconforming use.

(1972, P.A. 186, S. 5; P.A. 75-177; P.A. 77-614, S. 247, 610; June Sp. Sess. P.A. 83-3, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 07-43, S. 1.)

History: P.A. 75-177 provided further exemption with respect to plumbing facilities for community use at commission’s discretion; P.A. 77-614 provided for consent of commissioner of consumer protection for exemptions, effective January 1, 1979; June Sp. Sess. P.A. 83-3 eliminated reference to real estate commission and to permits and substituted “mobile manufactured home” for “mobile home”; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-43 made a technical change and added provision re replacement of certain mobile manufactured homes in mobile manufactured home park not to constitute an expansion of a nonconforming use, effective May 21, 2007.

Provision added to section by P.A. 07-43, re replacement of a mobile manufactured home not constituting an expansion of a nonconforming use, has no retroactive application because there is no evidence of an intent to clarify existing law and action was pending at the time of passage, and Sec. 1-1(u) provides that passage of an act shall not affect any pending action. 106 CA 1.



Section 21-68a - Exemption of certain mobile manufactured homes from inspection provisions of State Building Code.

Any mobile manufactured home manufactured prior to September 1, 1971, and any used mobile manufactured home sold on site or resited on an individual lot outside a mobile manufactured home park shall be exempt from any provisions of the State Building Code which would otherwise require a third-party inspection on resale or resiting. In the event of resale or resiting of a mobile manufactured home, the local building official in the town where the mobile manufactured home is to be located shall, upon the request of either party, inspect such unit and shall issue a certificate of approval in the case of an on-site sale or a certificate of occupancy in the case of a resiting, to the owner of such unit, provided such authority finds such unit safe for human habitation and the site meets local zoning requirements. A fee of not more than fifty dollars may be charged for such inspection by such building officials.

(P.A. 76-143, S. 1, 4; P.A. 83-389, S. 1; June Sp. Sess. P.A. 83-3, S. 6.)

History: P.A. 83-389 added used mobile homes sold on site or resited on lot outside park to exemption from building code inspection requirements, clarified that inspection may be requested by either party and provided for issuance of a certificate of occupancy in the case of a resiting; June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home”.



Section 21-69 - Attendant required at park. Notification of name and address of manager and agent for service of process. Liability of owner and manager.

(a) The licensee, or a duly authorized attendant or caretaker, shall be in charge at all times to keep the mobile manufactured home park, its facilities and equipment in a clean, orderly and sanitary condition. The attendant or caretaker shall be answerable, with the licensee, for a violation of any provision of this chapter or any regulation issued thereunder.

(b) It is the duty of the owner or an agent authorized by him, or any successor owner or such successor’s agent, to notify the resident in writing, on or before the commencement of the tenancy or, in the case of a successor owner or agent, at the time of such succession, of the name and address of (1) the person authorized to manage the premises and (2) the person authorized to receive all notices, demands and service of process. Such name and address shall be kept current. If the owner fails to comply with this subsection, the person authorized by the owner to enter into the rental agreement with the resident shall be deemed the agent of the owner for (A) service of process and receipt of all notices and demands, (B) performing the obligations of the owner under the rental agreement and under sections 21-82 and 47a-13 and any other provision of this chapter imposing obligations on the owner and (C) expending funds from the rent collected from the premises to perform such obligations.

(c) (1) Unless otherwise agreed, an owner who conveys premises which include a mobile manufactured home or a mobile manufactured home space or lot subject to a rental agreement to a bona fide purchaser is relieved of liability under the rental agreement and the provisions of this chapter and sections 47a-21, 47a-23 to 47a-23b, inclusive, 47a-26 to 47a-26g, inclusive, 47a-35 to 47a-35b, inclusive, 47a-41a, 47a-43 and 47a-46, with respect to any events occurring after written notice to the resident of the conveyance.

(2) Unless otherwise agreed, a manager of premises which include a mobile manufactured home or a mobile manufactured home space or lot is relieved of liability under the rental agreement and this chapter and section 47a-21 as to events occurring after termination of his management.

(1972, P.A. 186, S. 6; P.A. 78-303, S. 98, 136; June Sp. Sess. P.A. 83-3, S. 7; P.A. 84-83, S. 2, 10; P.A. 91-383, S. 3.)

History: P.A. 78-303 substituted reference to Sec. 21-75 for Sec. 21-76; June Sp. Sess. P.A. 83-3 deleted references to “permittees” and changed term “mobile home” to “mobile manufactured home”; P.A. 84-83 replaced reference to Secs. 21-64 to 21-75, inclusive, with reference to “this chapter”; P.A. 91-383 added Subsec. (b) re the requirement imposed on the owner or his agent to notify the resident of the name and address of the person authorized to manage the premises and the person authorized to receive all notices, demands and service of process and the consequences of the owner’s failure to do so, and added Subsec. (c) re the liability of an owner with respect to events occurring after he conveys premises and the liability of a manager as to events occurring after termination of his management.



Section 21-70 - Disclosure statement. Rental agreements and renewals. Notice when home or lot located in common interest community. Adoption of rules and regulations. Documents filed with department. Notice of proposed land use change or sale. Purchase of mobile manufactured home park by association of unit homeowners.

(a) The Commissioner of Consumer Protection shall adopt regulations, in accordance with the provisions of chapter 54, providing for a disclosure statement which shall be used by mobile manufactured home park owners. The disclosure statement shall be a plain language summary of the rights and obligations listed in this chapter and shall not add to or diminish the rights and obligations provided by this chapter. Such disclosure statement shall include at least the following information: (1) The monthly rental fee and all considerations payable by the resident to the owner; (2) the length of the rental term; (3) the amount of land granted by the rental agreement; (4) an enumeration of goods and services to be provided to the resident, including those goods and services to be provided free of charge; (5) notice if the owner plans to terminate the operation of the park during the term of the rental agreement; (6) a statement of conditions to be complied with by the owner and resident in the event of the sale of the mobile manufactured home by the resident, including aesthetic standards for resale, which conditions shall not be altered by the owner after the rental agreement has been entered into; (7) the rights of residents regarding eviction under section 21-80; (8) the rights of residents regarding the resale of a mobile manufactured home under section 21-79; (9) the rights of residents in the event that alterations of the rules concerning the resident’s use and occupancy of the premises under subsection (b) of this section are to be made; (10) notice that outstanding property taxes may be owed on the mobile manufactured home; and (11) notice that there may be liens and other encumbrances on the mobile manufactured home and that the resident or purchaser should check with the town clerk, tax assessor and tax collector to determine whether any taxes are due on the mobile manufactured home and within any liens or encumbrances on the mobile manufactured home exist. Owners shall provide each prospective resident, before any rental agreement is entered into, and each resident, at the time of the first renewal of his rental agreement which occurs after the effective date of the regulations providing for a disclosure statement, with a completed disclosure statement. No rental agreement entered into on or after the effective date of the regulations providing for a disclosure statement shall be enforceable until the requirements of this subsection are met. A copy of such statement shall be signed by the resident at the time of the rental, acknowledging receipt of a completed, signed copy and such completed, signed copy shall be kept on file by the owner for a period of four years after such resident vacates the park.

(b) No owner may offer a mobile manufactured home or a mobile manufactured home space or lot for rent without providing the prospective resident with a copy of an initial written rental agreement before the resident occupies such mobile manufactured home or lot. No owner may rent a mobile manufactured home or mobile manufactured home space or lot to a new resident until a written rental agreement has been signed by the resident and the owner. The initial rental agreement and all renewals offered to a resident by the owner shall be in writing. The term of each rental agreement and renewal shall not be less than one year unless the resident requests, in writing, a term for less than one year. If the owner fails to offer the resident a written renewal of a rental agreement, or if the owner offers a renewal but the resident fails or refuses to sign it, unless there is a disagreement as to the amount of the rent, the prior rental agreement shall be deemed to be extended for one year at the then prevailing park rental and the resident shall be bound by all terms of the prior rental agreement and any prevailing park rental adopted after the prior rental and all rules and regulations properly applicable to such prior rental agreement pursuant to subsection (d) of this section. If there is a disagreement as to the amount of the rent, unless the owner terminates the lease and brings an action of summary process, the prior rental agreement shall be deemed to be extended on a month-to-month basis at the last agreed-upon rent, and the resident shall be bound by all terms of the prior rental agreement and all rules and regulations properly applicable to such prior rental agreement pursuant to subsection (d) of this section. In such an event, the owner may bring an action of summary process pursuant to section 21-80, or the resident may seek relief under section 47a-23c or sections 7-148b to 7-148f, inclusive, if applicable.

(c) Whenever a resident rents a mobile manufactured home or a mobile manufactured home space or lot in a mobile manufactured home park which is also a common interest community from a declarant, successor declarant or person acting on the declarant’s or successor declarant’s behalf, such declarant, successor declarant or person shall, prior to entering into a rental agreement, provide the resident with a written notice that the mobile manufactured home or the mobile manufactured home space or lot is located in a common interest community.

(d) An owner, from time to time, may adopt a rule or regulation, however described, concerning the resident’s use and occupancy of the premises. Such rule or regulation shall be enforceable against the resident only if (1) the purpose of the rule or regulation is to promote the convenience, safety or welfare of the residents, preserve the owner’s property from abusive use or make a fair distribution of services and facilities held out for the residents generally; (2) such rule or regulation is reasonably related to the purpose for which it is adopted; (3) such rule or regulation applies to all residents on the premises in a fair manner, provided reasonable exemptions may be made for good cause; (4) such rule or regulation is sufficiently explicit in its prohibition, direction or limitation of the resident’s conduct to fairly inform him of what he shall or shall not do to comply, and (5) the resident has written notice of such rule or regulation at the time he enters into the rental agreement or when such rule or regulation is adopted. A rule or regulation having the effect of substantially modifying the terms of a rental agreement previously entered into by a resident shall not apply to such rental agreement without the written consent of the resident.

(e) Each owner shall file with the Department of Consumer Protection copies of the park’s rental agreements, aesthetic standards to be complied with by the owner and resident in the event of the sale of the mobile manufactured home by the resident, and rules or regulations concerning the resident’s use and occupancy of the premises. Any change in the documents required to be filed under this subsection, other than a change in rent, shall be filed with the Department of Consumer Protection. No rental agreements, aesthetic standards, or rules or regulations, and no changes in the terms or provisions of such documents, other than a change in rent, shall be effective until such documents or changes are filed with the Department of Consumer Protection.

(f) (1) Any person making an application to appear before any municipal, state or federal agency with respect to any matter changing the land use of a specific mobile manufactured home park shall give written notice of the application by first class mail addressed to the affected units of the park or by personal delivery to the units not later than seven days after its filing. The notice shall state the reasons for which the application was filed.

(2) Except as otherwise provided in subdivision (5) of this subsection, any mobile manufactured home park owner who intends to discontinue the use of the land as a mobile manufactured home park or to sell land used as a mobile manufactured home park to any person who intends to discontinue its use as a mobile manufactured home park shall give written notice by first class mail addressed to each mobile manufactured home unit or by personal delivery to each unit upon such land if such transaction will entail the discontinuance of the use of the land for mobile manufactured home park purposes. If an owner of a mobile manufactured home has given the park owner written notice that the owner resides in a place other than the owner’s unit, notice shall be sent by first class mail to the address so provided. The notice shall include a statement advising the recipient of the intended discontinuance of use or sale and, except as otherwise provided in subdivision (5) of this subsection, shall be mailed or delivered at least one hundred twenty days prior to the discontinuance of the use of the land as a mobile manufactured home park. The notice may run concurrently with the notice required by subdivision (3) of subsection (a) of section 21-80 or subparagraph (E) of subdivision (1) of subsection (b) of section 21-80. A copy of such notice from the park owner shall be sent to any association of residents of the mobile manufactured home park which has made a written request for such notice.

(3) Except as otherwise provided in subdivision (5) of this subsection, within one hundred twenty days after the notice provided for in subdivision (2) of this subsection has been mailed, any association representing twenty-five per cent or more of the units in the park, including an association formed after the issuance of the notice, may notify the owner of the park that it is interested in purchasing the mobile manufactured home park. A copy of such notice may be filed on the land records of the town in which the mobile manufactured home park is located. If such notice is given, except as otherwise provided in subdivision (5) of this subsection, the association shall have three hundred sixty-five days after the notice required in subdivision (2) of this subsection has been given to purchase the park through negotiation or the method set forth in subdivision (4) of this subsection. Upon the request of the association, the Department of Economic and Community Development shall assist the association in developing financing for the purchase of the park.

(4) If the association and the park owner cannot agree upon a purchase price, the association shall have the right to purchase the property: (A) If the association matches the essential provisions of any existing bona fide offer to purchase the park made by another potential purchaser which offer by such other purchaser the owner is prepared to accept; or (B) if there is no such offer, at a purchase price to be established by an appraiser chosen by the association and the park owner. If the two parties cannot agree upon one appraiser, either party may notify the other, in writing, of such disagreement, and the association shall choose an appraiser, the park owner shall choose an appraiser, and the two appraisers shall choose a third appraiser, which three appraisers shall establish a value of the park. If the park owner refuses to select an appraiser within fifteen days of such notice, the Commissioner of Consumer Protection shall choose an appraiser for the park owner. The costs of all appraisers shall be paid equally by the association and the park owner. Except as otherwise provided in subdivision (5) of this subsection, if, within three hundred sixty-five days from the mailing of the notice required in subdivision (2) of this subsection, no agreement for such sale signed by the association and the park owner has been filed upon the land records, or if the association has not filed a certified statement to purchase the park at the appraised value which value shall also be certified on the land records by the appraiser or appraisers, the right provided in this subsection to purchase the park shall be void and any recorded notice filed pursuant to subdivision (3) of this subsection shall be void.

(5) In any case in which a mobile manufactured home park with two hundred or more units in which a majority of residents have been given written notice, prior to June 10, 1999, of the intended discontinuance of the use of the land as a mobile manufactured home park, regardless of whether one or more of such notices or the service of such notices is subsequently deemed invalid or ineffective, (A) any subsequent notice of such intended discontinuance that is given or required to be given after June 23, 1999, by the owner pursuant to this subsection, and (B) any notice given or action taken pursuant to this subsection after June 23, 1999, by any association representing twenty-five per cent or more of the units in the park shall be subject to the time limitations contained in this subsection that were in effect immediately prior to June 23, 1999.

(1972, P.A. 186, S. 7; P.A. 73-57, S. 3; 73-94, S. 1, 2; P.A. 74-333, S. 10, 12; P.A. 76-143, S. 2, 4; P.A. 81-322, S. 2; P.A. 83-389, S. 2; 83-456, S. 1, 7; June Sp. Sess. P.A. 83-3, S. 1, 8; P.A. 84-83, S. 3, 10; 84-546, S. 62, 173; P.A. 85-512, S. 1; P.A. 91-383, S. 4, 31; P.A. 93-283; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-201, S. 1, 6; P.A. 01-195, S. 86, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 73-57 substituted “resident” for “mobile home owner” and provided for the completed signed copy to be kept on file for one year after resident vacates the park; P.A. 73-94 amended P.A. 73-57 to provide an effective date of April 1, 1973; P.A. 74-333 substituted “owner” for “permittee or licensee” where appearing and added new Subsec. (b) providing for showing of rental agreement when offering a home or space and for executing such agreement which is to be for at least a year’s term unless lesser term is requested in writing by the resident; P.A. 76-143 added in Subsec. (a)(5) provision that conditions not to be altered by owner after execution of agreement and further provided for approval of the standard statement and modifications by the commission where it meets minimum standards; P.A. 81-322 amended section to require that resident consent in writing to the application of a rule or regulation substantially modifying the terms of a rental agreement entered into prior to the adoption of the rule or regulation; P.A. 83-389 required owner to give statement to each resident at time of first renewal of rental agreement following October 1, 1983, added Subsec. (a)(6) to (8), added provision concerning enforceability of agreements, required written renewal agreements, prohibited waiver of chapter provisions in rental agreements and added Subsec. (c) concerning review and approval of agreements, rules, standards and regulations; P.A. 83-456 amended Subsec. (a) to require owner to inform prospective resident of plans to terminate operation of the park and added Subsec. (c) requiring notice to residents of appearance before governmental agency with respect to matters affecting land use of a mobile home park and giving residents a purchase option in the event that a park is to be closed; June Sp. Sess. P.A. 83-3 changed references to real estate commission to department of consumer protection, changed term “mobile home” to “mobile manufactured home”, required retention of copies of statement for four years instead of one year and required that resident’s notice of rules or regulations be in writing; P.A. 84-83 clarified notice requirements in Subsec. (d), requiring written notice by first class mail or by personal delivery to units affected by a proposed change in the use of land used as mobile home park or whenever the sale of such land is proposed; P.A. 84-546 made technical changes in Subsecs. (a) and (b); P.A. 85-512 required commissioner to adopt regulations providing for a disclosure statement to be used by park owners, deleted references to owner’s written statements, deleted requirement that department review and approve rental agreements, standards and regulations and deleted provision re purchase option on sale of park; P.A. 91-383 added Subsec. (a)(10) and (11) re notice of outstanding property taxes and re notice of liens and other encumbrances on the mobile manufactured home, amended Subsec. (b) to provide that the term of each renewal shall not be less than one year, and to add provisions re the extension of the rental agreement for one year at the then prevailing park rental when there is no disagreement as to the amount of the rent or on a month-to-month basis at the last agreed-upon rent when there is disagreement as to the amount of the rent and to specify legal remedies available to the owner and resident, inserted a new Subsec. (c) requiring the declarant to notify a prospective resident when the mobile manufactured home or home space or lot is located in a common interest community, designated as Subsec. (d) provisions formerly part of Subsec. (b) re the adoption of rules and regulations by the owner, and relettered former Subsecs. (c) and (d) as (d) and (e), respectively; P.A. 93-283 amended Subsec. (f)(2) to require a mobile manufactured home park owner who intends to discontinue the use of the land as a mobile manufactured home park to give written notice to each home unit and to residents’ associations and added Subsec. (f)(3) and (4) re procedure allowing associations to purchase park; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-201 amended Subsec. (f) to make technical and gender neutral changes, to increase the amount of notice to be given by a park owner to a mobile manufactured home owner about intended discontinuance of use or sale of land used as a mobile manufactured home park from 90 to 120 days in Subdiv. (2), to increase the amount of notice to be given by an association intending to purchase such parks from 90 to 120 days following receipt of a park owner’s notice of discontinuance of use or sale in Subdiv. (3), to increase the time period for an association’s purchase of such park from 180 to 365 days following receipt of a park owner’s notice of discontinuance of use or sale in Subdivs. (3) and (4) and to add new Subdiv. (5) to establish time limitations for certain park owners who give subsequent notices after June 23, 1999, and for certain associations that take action on such notices after June 23, 1999, effective June 23, 1999 (Revisor’s note: A reference in Subsec. (f)(2) to “provided in subsection (5)” was changed editorially by the Revisors to “provided in subdivision (5)” for consistency); P.A. 01-195 made a technical change in Subsec. (f)(5), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Subsec. (b):

Cited. 30 CA 371.

Cited. 36 CS 515.



Section 21-70a - Displacement of residents due to change in land use. Relocation expenses and compensatory payments. Notice of closing of park, requirements.

(a) A mobile manufactured home park resident who owns a mobile manufactured home and is required to remove the home from the park because of a change in use of the land on which said mobile manufactured home is located shall be entitled to receive from the mobile manufactured home park owner (1) relocation expenses to a mobile manufactured home park satisfactory to the resident within one hundred miles of the existing park site up to a maximum of (A) seven thousand dollars if the notice given pursuant to subdivision (3) of subsection (a) of section 21-80 or subparagraph (E) of subdivision (1) of subsection (b) of section 21-80 expires before October 1, 2000, regardless of whether such notice was given before or after June 23, 1999, or (B) subject to the provisions of subsection (b) of this section, ten thousand dollars if the notice given pursuant to subdivision (3) of subsection (a) of section 21-80 or subparagraph (E) of subdivision (1) of subsection (b) of section 21-80 expires on or after October 1, 2000, regardless of whether such notice was given before or after June 23, 1999, or (2) in the event a satisfactory site is not available onto which the mobile manufactured home may be relocated, the sum of (A) seven thousand dollars if the notice given pursuant to subdivision (3) of subsection (a) of section 21-80 or subparagraph (E) of subdivision (1) of subsection (b) of section 21-80 expires before October 1, 2000, regardless of whether such notice was given before or after June 23, 1999, or (B) subject to the provisions of subsection (b) of this section, ten thousand dollars if the notice given pursuant to subdivision (3) of subsection (a) of section 21-80 or subparagraph (E) of subdivision (1) of subsection (b) of section 21-80 expires on or after October 1, 2000, regardless of whether such notice was given before or after June 23, 1999.

(b) Notwithstanding the provisions of subsection (a) of this section, in any case in which a mobile manufactured home park containing two hundred or more units in which a majority of residents have been given written notice, prior to June 23, 1999, pursuant to subdivision (3) of subsection (a) of section 21-80 or subparagraph (E) of subdivision (1) of subsection (b) of section 21-80, regardless of whether one or more of such notices or the service of such notices is subsequently deemed invalid or ineffective, the amount of the relocation or compensatory payments required to be paid to such resident under the provisions of this section shall not exceed seven thousand dollars, regardless of whether a subsequent valid notice or notices are properly served subsequent to June 23, 1999, and such subsequent notice or notices expire on or after October 1, 2000.

(c) The owner of a mobile manufactured home park, who intends to close the park, shall notify, in writing, the Commissioner of Consumer Protection, the Commissioner of Economic and Community Development and the chief elected official in the town in which the park is located at least ninety days prior to refusing to renew any leases because of the impending closing, or on any earlier date the owner gives any notice of the closing of the park as may be required by the general statutes.

(P.A. 91-203, S. 1, 2, 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-201, S. 2, 6; P.A. 01-195, S. 87, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 99-201 amended Subsec. (a) to increase maximum allowable distance for relocation assistance from 20 to 100 miles, to increase maximum allowable amount of relocation assistance from $4,000 to $7,000 in cases where notices of a park owner’s intended discontinuance of the use of land as a mobile manufactured home park expires before October 1, 2000, and from $4,000 to $10,000 in cases where such notices expire on or after October 1, 2000, added new Subsec. (b) to increase maximum allowable amount of relocation assistance from $4,000 to $7,000 in cases where subsequent notices of a park owner’s intended discontinuance of the use of land as a mobile manufactured home park were given to affected residents after June 23, 1999, and such notices expire on or after October 1, 2000, and relettered former Subsec. (b) as Subsec. (c), effective June 23, 1999; P.A. 01-195 made technical changes in Subsecs. (a) and (b), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-71 - Revocation, suspension or refusal to renew license for violation. Fine. Remedies available to residents.

(a) The department may revoke, suspend or refuse to renew any license to operate a mobile manufactured home park for a violation of any provision of this chapter or any regulations issued hereunder or any other state or local law or regulation, after hearing, except that if the department upon investigation finds a licensee is not providing adequate sewerage facilities, electrical, plumbing or sanitary services, water supply or fire protection, suspension of the license shall be automatic, provided such licensee shall be entitled to a hearing before the department within five days after such suspension. A license may be reinstated or reissued if the circumstances leading to the violation have been remedied and the park is being maintained and operated in full compliance with this chapter and the regulations hereunder. Each officer, board, commission or department of the state or any local government shall assist the department with technical data on sewerage facilities, electrical, plumbing or sanitary services, water supply or fire protection and shall submit such data to the department for the department’s use in any hearing held pursuant to this section. In addition to revoking, suspending or refusing to renew any license to operate a mobile manufactured home park, the department may impose a fine of not less than fifty nor more than three hundred dollars for each day that such violation continues. In connection with any investigation the Commissioner of Consumer Protection or the commissioner’s authorized agent may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. The commissioner may issue an appropriate order to any owner found to be in violation of any provision of this chapter or any regulation issued hereunder, providing for the immediate discontinuance of the violation. Each owner shall retain all leases, disclosure statements, rules and regulations required under this chapter for at least four years after any resident to whom they relate vacates the park. If an inspection by the department reveals a violation of any provision of this chapter or any regulation issued hereunder, the cost of all reinspections necessary to determine compliance with any such provision shall be assumed by the owner, except that if a first reinspection indicates compliance with such provision, no charge shall be made.

(b) In addition to any other available remedies, the provisions of section 47a-14h shall be available to all residents in a mobile manufactured home park including residents who own their own units.

(1972, P.A. 186, S. 8; P.A. 74-37; P.A. 77-460; 77-614, S. 249, 610; P.A. 81-322, S. 3; June Sp. Sess. P.A. 83-3, S. 9; P.A. 84-83, S. 4, 10; P.A. 90-242, S. 1, 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 74-37 provided for state and local assistance with technical data for the commission; P.A. 77-460 provided for imposition of fine between $50 and $300 for each day of violation in addition to revocation of permit or license; P.A. 77-614 deleted reference to Sec. 20-321 in connection with hearing, effective January 1, 1979; P.A. 81-322 added powers to suspend or refuse to renew permits or licenses; June Sp. Sess. P.A. 83-3 changed references to real estate commission to department of consumer protection, changed “mobile home” to “mobile manufactured home”, deleted references to park permittees and specified the powers of the commissioner of consumer protection in connection with investigations, the act also required park owners to retain records for at least four years and to pay the cost of reinspections by the department in some instances; P.A. 84-83 changed references to Secs. 21-64 to 21-75, inclusive, to “this chapter or any regulation issued hereunder”; P.A. 90-242 added Subsec. (b) re the availability to all residents of the remedies provided by Sec. 47a-14h; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-72 - Appeal from department’s actions.

Any person aggrieved by any action of the department may appeal therefrom in accordance with the provisions of section 4-183.

(1972, P.A. 186, S. 9; P.A. 77-603, S. 89, 125; 77-614, S. 250, 610; June Sp. Sess. P.A. 83-3, S. 10.)

History: P.A. 77-603 substituted “section 4-183” for “section 20-322”; (P.A. 77-614 contained same amendment, effective January 1, 1979); June Sp. Sess. P.A. 83-3 changed reference to real estate commission to department of consumer protection.



Section 21-73 - Collection of rents prohibited after suspension or revocation of permit or license. Management fee.

(a) Upon the suspension or revocation of a license or the refusal to renew a license, pursuant to section 21-71, the licensee shall be prohibited from collecting any rents or other consideration until the license is reinstated or reissued. In the event of such suspension, revocation or refusal to renew a license, the department may apply to the Superior Court for a receivership to carry on the management of the park with the costs of the receivership assessed against the owner.

(b) Upon the automatic suspension of a license for failure to supply adequate sewerage, electrical, plumbing or sanitary services, water supply or fire protection the department may: (1) Collect such rents or other consideration and use the proceeds to provide any necessary services or; (2) apply to the Superior Court for a receivership to carry on the management of the park with the costs of the receivership assessed against the owner.

(c) The department shall charge the licensee a fee of ten per cent of all rental payments collected to cover the cost of collection of rents and use of proceeds.

(d) If the Commissioner of Consumer Protection finds that conditions constituting a threat to the health or safety of residents exist within a mobile manufactured home park, the commissioner may require the owner to post a bond in such form and amount as the commissioner shall require, which shall run to the state for the use of the state in the event the owner is unable to remedy such conditions.

(1972, P.A. 186, S. 10; P.A. 81-322, S. 4; P.A. 82-162, S. 2; 82-372, S. 1; June Sp. Sess. P.A. 83-3, S. 11; P.A. 84-83, S. 5, 10; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 81-322 added reference to refusal to renew a permit or license; P.A. 82-162 added reference to reinstatement or reissuance of permits; P.A. 82-372 added Subsec. (b) requiring the real estate commission to assess a management fee to cover cost of collecting rents and using proceeds to provide essential services in the event permit or license is suspended; June Sp. Sess. P.A. 83-3 deleted references to park permits, changed references to commission to department and added provisions allowing department to apply for receivership and to require posting of a bond by park owners; P.A. 84-83 provided that the department of consumer protection may apply for a receivership to manage a park when the licensee has had his license suspended or revoked, with the cost of the receivership assessed against the licensee; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-73a - Owner’s interest subject to tax lien.

The interest of each owner of a mobile manufactured home park in such park shall be subject to any tax lien on such park continued pursuant to the provisions of section 12-173. No such lien shall be valid unless the tax collector of the municipality wherein such park is situated makes and files in the office of the town clerk a certificate of lien, pursuant to the provisions of section 12-173, giving notice of his intention to claim against such park. Such lien shall exist from the fifteenth day succeeding the date of entry of such certificate in the land records. Any such lien may be discharged in accordance with said section 12-173.

(P.A. 83-456, S. 3, 7; June Sp. Sess. P.A. 83-3, S. 1.)

History: June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home”.



Section 21-73c - Constructive notice of lien.

Each certificate of lien filed pursuant to the provisions of sections 12-172 and 21-73a, this section and section 21-73d shall constitute constructive notice of the existence of the lien and the claim of the municipality against any such interest in such park.

(P.A. 83-456, S. 5, 7; P.A. 84-83, S. 7, 10.)

History: P.A. 84-83 provided that certificate of lien filed pursuant to Sec. 21-73a, this section and Sec. 21-73d shall constitute constructive notice of lien.



Section 21-73d - Order of precedence of liens.

The liens filed pursuant to section 21-73a shall take precedence over any claim of right of an insured owner, mortgagee, assignee or other interested party.

(P.A. 83-456, S. 6, 7; P.A. 84-83, S. 8, 10.)

History: P.A. 84-83 provided that liens filed pursuant to Sec. 21-73a take precedence without exception.



Section 21-74 - Advisory committee.

Section 21-74 is repealed.

(1972, P.A. 186, S. 11; June, 1972, P.A. 1, S. 4; P.A. 77-614, S. 609, 610.)



Section 21-75 - Regulations.

The Commissioner of Consumer Protection shall adopt such regulations as are necessary to carry out the purposes of this chapter, in accordance with the provisions of chapter 54.

(1972, P.A. 186, S. 12; June, 1972, P.A. 1, S. 4; P.A. 77-614, S. 208, 610; P.A. 78-303, S. 99, 136; P.A. 83-389, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 77-614 substituted commissioner of consumer protection for “commission, with the advice of the advisory committee”, effective January 1, 1979; P.A. 78-303 substituted “section 21-75” for “section 21-76”; P.A. 83-389 amended section to refer to regulations adopted in accordance with chapter 54; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-76 - Penalty.

Section 21-76 is repealed.

(1972, P.A. 186, S. 16; P.A. 75-567, S. 49, 80; P.A. 77-614, S. 609, 610.)



Section 21-76a - Penalty.

(a) Any person violating any provision of this chapter or the regulations adopted thereunder shall be fined not more than one hundred dollars for each offense.

(b) Nothing in this chapter shall affect the rights of any party under chapter 735a.

(P.A. 79-560, S. 10, 39; P.A. 83-389, S. 3; P.A. 84-83, S. 6, 10.)

History: P.A. 83-389 added provisions concerning unfair trade practices and receivership in Subsecs. (b) and (c); P.A. 84-83 deleted former Subsecs. (b) and (c), inserting new Subsec. (c) protecting rights of parties under chapter 735a.



Section 21-77 - Resale price of utilities and similar commodities to tenants.

Section 21-77 is repealed.

(P.A. 74-333, S. 2, 12; P.A. 77-614, S. 609, 610.)



Section 21-78 - Restrictions by owners on suppliers of commodities and services, reviewable by department.

No owner shall restrict without good cause the number of suppliers of other commodities or services customarily delivered by home delivery including but not limited to milk, bakery goods, newspapers, laundry and dry cleaning and no owner shall receive, directly or indirectly, any fee, charge, commission or remuneration from any supplier. Any resident aggrieved by such a restriction without cause may petition the department for review of such restriction. The Commissioner of Consumer Protection may adopt regulations, in accordance with the provisions of chapter 54, if necessary to carry out the purposes of this section. Notwithstanding the provisions of chapter 54, the decision of the commissioner shall be final with respect to the petition.

(P.A. 74-333, S. 3, 12; P.A. 77-614, S. 251, 610; June Sp. Sess. P.A. 83-3, S. 12; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 77-614 substituted “commissioner of consumer protection, with advice and comments from the commission” for “commission”, effective January 1, 1979; June Sp. Sess. P.A. 83-3 substituted department for commission; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-79 - Owner prohibited from restricting resident’s right to sell.

(a) No owner or operator of a mobile manufactured home park shall require a resident who owns a mobile manufactured home which is safe, sanitary and in conformance with aesthetic standards to remove the home from the development at the time such mobile manufactured home is sold or a mortgage on such a home is foreclosed provided that the purchaser or foreclosing mortgagee shall assume and be bound by the rental agreement of the foreclosed mortgagor and shall be bound by the rules and regulations of the park.

(b) A mobile manufactured home shall be presumed to be safe and sanitary if it is established that the mobile manufactured home was constructed in accordance with any nationally recognized building or construction code or standard. Failure to meet any such standard or the provisions of any such code shall not automatically raise a presumption that the mobile manufactured home is unsafe or unsanitary. Such failure shall not be used as a reason for withholding approval of an on-site sale unless such failure renders the mobile manufactured home unsafe or unsanitary.

(c) The owner of a mobile manufactured home park shall bear the burden of showing that a mobile manufactured home is unsafe, unsanitary, or fails to meet the aesthetic standards of the development. No aesthetic standard concerning those physical characteristics such as size, original color or original building materials, which cannot be changed without undue financial hardship to the resident, shall be applied against a mobile manufactured home.

(d) Any purchaser of a mobile manufactured home sold by a resident may become a resident of the mobile manufactured home park provided he meets the entry requirements for said park and such requirements are equally applied by the owner to all purchasers and prospective residents and the owner approves such entry. Such approval may not be withheld except for good cause. For the purposes of this section good cause means a reasonable cause for the owner to believe (1) that such purchaser intends to utilize the purchased mobile manufactured home for an illegal or immoral purpose or for any purpose that would disturb the quiet enjoyment of the other residents of the park or (2) that the purchaser is or will be financially unable to pay the rent for the space or lot upon which the purchased mobile manufactured home is located. If the owner denies approval to a purchaser, he shall, in writing, state any reason for such disapproval. Such statement shall be delivered to the resident and the purchaser or prospective resident within ten days after the owner receives the completed application of the purchaser or prospective resident. Failure to deliver such notification within ten days shall be deemed to be approval.

(e) Any resident wishing to sell his or her home shall request a written statement of the owner’s intentions regarding the condition of the home. Within twenty days after receipt of such a request, the owner shall approve the home’s condition for resale or deliver a written statement to the resident specifying the reasons why the home is not safe, sanitary, or in conformance with aesthetic standards. Failure of the owner to respond within twenty days shall be deemed to be an approval of the home’s condition for resale. If the resident disputes the owner’s response, he may seek a declaratory ruling from the Department of Consumer Protection. The resident may attempt to correct defects identified by the owner and may again request the owner’s approval of the home’s condition for resale. If the resident again disputes the owner’s response, he may once again seek a declaratory ruling from the department. An owner’s statement of approval shall remain in force for not more than six months. No owner shall exact a commission or fee with respect to the price realized by the seller, unless he has acted as agent for the seller in a sale pursuant to a written contract, or charge a rent for the mobile manufactured home space or lot upon which the purchased mobile manufactured home is located greater than the prevailing rent for any other space or lot located in the park.

(P.A. 74-333, S. 4, 12; P.A. 76-143, S. 3, 4; P.A. 79-237; P.A. 81-322, S. 5; P.A. 83-389, S. 5; June Sp. Sess. P.A. 83-3, S. 1, 13; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 76-143 provided in Subsec. (a) for approval by the real estate commission of the standards filed with it; P.A. 79-237 changed application of standards for homes 10 years old or more rather than 5 years old; P.A. 81-322 added ten-day time limit for delivery of statement to resident and purchaser or prospective resident in Subsec. (b); P.A. 83-389 amended section to prohibit owner from requiring removal of mobile home on sale or foreclosure if home is safe, sanitary and in conformance with aesthetic standards and purchaser or foreclosing mortgagee assumes rental agreement and is bound by park rules and regulations, established presumption re safe and sanitary condition and limited types of aesthetic standards applied, replacing former Subsec. (a) with Subsecs. (a) to (c) and relettering former Subsecs. (b) and (c) accordingly, and added provisions to establish procedure for obtaining park owner’s approval of sale; June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home”; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 7 CA 639; 21 CA 40.



Section 21-80 - Grounds for summary process action or termination of rental agreement. Procedure. Rent increases. Stay of execution. Sale of abandoned homes.

(a) An action for summary process may be maintained by the owner of a mobile manufactured home park against a mobile manufactured home resident who rents a mobile manufactured home from such owner for the following reasons, which shall be in addition to other reasons allowed under chapter 832 and, except as otherwise specified, proceedings under this subsection shall be as prescribed in chapter 832 and sections 47a-15, 47a-20 and 47a-20a:

(1) A conviction of the resident of a violation of a federal or state law or local ordinance which the court finds to be detrimental to the health, safety and welfare of other residents in the park but no notice to quit possession shall be required;

(2) The continued violation of any reasonable rule established by the owner, provided a copy of such rule has been delivered by the owner to the resident prior to entering into a rental agreement and a copy of such rule has been posted in a conspicuous place in the park and, provided further the resident receives written notice of the specific rule or rules being violated at least thirty days before the time specified in the notice for the resident to quit possession of the mobile manufactured home or occupancy of the space or lot; or

(3) A change in use of the land on which such mobile manufactured home is located, provided all the residents affected are given written notice (A) at least three hundred sixty-five days before the time specified in the notice for the resident to quit possession of the mobile manufactured home or occupancy of the lot if such notice is given before June 23, 1999, or (B) at least five hundred forty-five days before the time specified in the notice for the resident to quit possession of the mobile manufactured home or occupancy of the lot if such notice is given on or after June 23, 1999, regardless of whether any other notice under this section or section 21-70 has been given before June 23, 1999; provided nothing in subsection (f) of section 21-70, section 21-70a, this subsection, subdivision (1) of subsection (b) of this section or section 21-80b shall be construed to invalidate the effectiveness of or require the reissuance of any valid notice given before June 23, 1999.

(b) (1) Notwithstanding the provisions of section 47a-23, an owner may terminate a rental agreement or maintain a summary process action against a resident who owns a mobile manufactured home only for one or more of the following reasons:

(A) Nonpayment of rent, utility charges or reasonable incidental services charges;

(B) Material noncompliance by the resident with any statute or regulation materially affecting the health and safety of other residents or materially affecting the physical condition of the park;

(C) Material noncompliance by the resident with the rental agreement or with rules or regulations adopted under section 21-70;

(D) Failure by the resident to agree to a proposed rent increase, provided the owner has complied with all provisions of subdivision (5) of this subsection; or

(E) A change in the use of the land on which such mobile manufactured home is located, provided all of the affected residents receive written notice (i) at least three hundred sixty-five days before the time specified in the notice for the resident to quit possession of the mobile manufactured home or occupancy of the lot if such notice is given before June 23, 1999, or (ii) at least five hundred forty-five days before the time specified in the notice for the resident to quit possession of the mobile manufactured home or occupancy of the lot if such notice is given on or after June 23, 1999, regardless of whether any other notice under this section or section 21-70 has been given before June 23, 1999; provided nothing in subsection (f) of section 21-70, section 21-70a, subsection (a) of this section, this subdivision and section 21-80b shall be construed to invalidate the effectiveness of or require the reissuance of any valid notice given before June 23, 1999.

(2) An owner may not maintain a summary process action under subparagraph (B), (C) or (D) of subdivision (1) of this subsection, except a summary process action based upon conduct which constitutes a serious nuisance or a violation of subdivision (9) of subsection (b) of section 21-82, prior to delivering a written notice to the resident specifying the acts or omissions constituting the breach and that the rental agreement shall terminate upon a date not less than thirty days after receipt of the notice. If such breach can be remedied by repair by the resident or payment of damages by the resident to the owner and such breach is not so remedied within twenty-one days, the rental agreement shall terminate except that (A) if the breach is remediable by repairs or the payment of damages and the resident adequately remedies the breach within said twenty-one-day period, the rental agreement shall not terminate, or (B) if substantially the same act or omission for which notice was given recurs within six months, the owner may terminate the rental agreement in accordance with the provisions of sections 47a-23 to 47a-23b, inclusive. For the purposes of this subdivision, “serious nuisance” means (i) inflicting bodily harm upon another resident or the owner or threatening to inflict such harm with the present ability to effect the harm and under circumstances which would lead a reasonable person to believe that such threat will be carried out, (ii) substantial and wilful destruction of part of the premises, (iii) conduct which presents an immediate and serious danger to the safety of other residents or the owner, or (iv) using the premises for prostitution or the illegal sale of drugs. If the owner elects to evict based upon an allegation, pursuant to subdivision (8) of subsection (b) of section 21-82, that the resident failed to require other persons on the premises with the resident’s consent to conduct themselves in a manner that will not constitute a serious nuisance, and the resident claims to have had no knowledge of such conduct, then, if the owner establishes that the premises have been used for the illegal sale of drugs, the burden shall be on the resident to show that the resident had no knowledge of the creation of the serious nuisance.

(3) Notwithstanding the provisions of section 47a-23, termination of any tenancy in a mobile manufactured home park shall be effective only if made in the following manner:

(A) By the resident giving at least thirty days’ notice to the owner;

(B) By the owner giving the resident at least sixty days’ written notice, which shall state the reason or reasons for such termination, except that, when termination is based upon subparagraph (A) of subdivision (1) of this subsection, the owner need give the resident only thirty days’ written notice, which notice shall state the total arrearage due provided, the owner shall not maintain or proceed with a summary process action against a resident who tenders the total arrearage due to the owner within such thirty days and who has not so tendered an arrearage under this subparagraph during the preceding twelve months.

(4) Except as otherwise specified, proceedings under this section shall be as prescribed by chapter 832.

(5) Nothing in this subsection shall prohibit an owner from increasing the rent at the termination of the rental agreement if (A) the owner delivers a written notice of the proposed rent increase to the resident at least thirty days before the start of a new rental agreement; (B) the proposed rent is consistent with rents for comparable lots in the same park; and (C) the rent is not increased in order to defeat the purpose of this subsection.

(c) Notwithstanding the provisions of sections 47a-35 and 47a-36, if judgment is entered in a summary process action against a mobile manufactured home owner and resident based upon subparagraph (D) of subdivision (1) of subsection (b) of this section, execution shall not issue until six months from the date of such judgment. The court shall condition such stay of execution upon a requirement that the mobile manufactured home owner and resident make payments to the plaintiff in the summary process action in such installments as the court may direct for the use and occupancy of the premises during the period of such stay at the rate for which such mobile manufactured home owner and resident was most recently liable as rent or in such other sum as is reasonable.

(d) Notwithstanding the provisions of sections 47a-35 and 47a-36, if judgment is entered in a summary process action against a resident who owns the mobile manufactured home, the resident may, prior to the expiration of the automatic stay of execution provided in section 47a-35 or 47a-36, as applicable, move for permission to exercise in good faith the resident’s right to sell the mobile manufactured home in place in the mobile manufactured home park, subject to the provisions of section 21-79, and the court may stay execution upon such judgment pending sale of the home. Such stay may be ordered for a period or periods in an aggregate not to exceed twelve months from the date of the judgment in the summary process action, except that any such stay or stays extending beyond six months from the date of the judgment in the summary process action shall be reviewed every two months to determine that the resident is making a good faith effort to sell the home. The court shall condition such stay of execution upon a requirement that the resident make payments to the plaintiff in the summary process action in such installments as the court may direct for the use and occupancy of the premises during the period of such stay at the rate for which such resident was most recently liable as rent or in such other amount as is reasonable and may, in addition, impose other reasonable terms and conditions on the stay. If there is a rental arrearage at the time of the entry of the order, the court shall order that it be paid out of the proceeds of the sale, except that the court, upon finding that the resident has the present ability to pay the arrearage, may require that all or part of such arrearage be paid as a condition of the stay.

(e) (1) If (A) a judgment for possession has been entered against the resident and all occupants of a mobile manufactured home pursuant to chapter 832 and this section; (B) no rent or other payment has been received for the use and occupancy of the lot upon which the mobile manufactured home is situated for at least four months; (C) at least sixty days have passed since the expiration of the last stay of execution pursuant to chapter 832 and this section; and (D) notwithstanding the provisions of section 47a-42, the mobile manufactured home remains upon the lot, the owner of the mobile manufactured home park may initiate a petition to the Superior Court pursuant to this section. Such petition may be brought as a supplemental proceeding in the summary process action, in which case no additional entry fee shall be required.

(2) The petition shall allege the acts specified in subdivision (1) of this subsection and, in addition, shall allege supporting facts which demonstrate that the owner of the mobile manufactured home has failed or refused to make reasonable efforts to remove the home from the lot or to sell the home in place or that, in spite of reasonable efforts to locate the owner of the mobile manufactured home or such owner’s representative, the owner of the mobile manufactured home park has been unable to locate such owner. Reasonable efforts to locate the owner of the mobile manufactured home shall include, but not be limited to, reasonable inquiry of relatives or associates of the owner of the home, if known to the owner of the park, and of other residents of the park.

(3) A copy of the petition and the notice of the hearing on the petition shall be given to the owner of the mobile manufactured home, the municipality and all lienholders who have recorded a lien against the mobile manufactured home or of whom the owner of the mobile manufactured home park has actual knowledge. Notice to the municipality and to lienholders shall be by certified mail. Notice to the owner of the mobile manufactured home shall be designed to maximize the likelihood that the owner will receive actual notice of the petition, without regard to whether the owner appeared in the summary process action. Such notice to the owner of the mobile manufactured home shall be conspicuously posted at the entrance to the mobile manufactured home and also sent by certified or registered mail, return receipt requested, to the owner of the mobile manufactured home and to the attorney, if any, who appeared for such owner in the summary process action. Notice to the owner of the mobile manufactured home shall be sent to such owner at the owner’s last-known address and also to such owner in care of any other person reasonably believed to know the location of the owner. The court may require supplemental notice if it finds that additional notice is likely to result in actual notice to the owner of the mobile manufactured home.

(4) At the hearing on the petition, the court shall determine whether all the requirements of subdivisions (1), (2) and (3) of this subsection have been satisfied and, if they have, shall also determine whether the home has been abandoned. If such requirements have been satisfied and such home has been abandoned, the court shall order the owner of the mobile manufactured home park to conduct a public sale of the home. Nothing in this section shall preclude the court from deferring the entry of an order requiring sale and from issuing other appropriate orders, if the court finds that, within a reasonable period of time, the owner of the mobile manufactured home will remove the home from the lot or dispose of the home by sale or will make other appropriate arrangements with the park owner. The order directing sale shall require notice which includes a conspicuous statement that the sale will extinguish all previous ownership and lien rights. Notice shall be given by certified or registered mail, return receipt requested, to all persons entitled to notice of the petition. Notice shall also be posted conspicuously at the entrance of the home and shall be advertised at least three times in the real estate section of a daily paper with general circulation in the area where the park is situated. Any person, including a lienholder or the owner of the mobile manufactured home park, may bid at the sale. The proceeds of such sale shall be applied first to the costs of the sale and then to the payment of lienholders in the order of the priority of their liens. If proceeds remain thereafter they shall be paid over to the owner of the mobile manufactured home. Upon conclusion of the sale, the park owner shall file an affidavit with the court setting forth the nature of its compliance with the court’s order of sale. The court, upon finding compliance with its order, shall issue a conveyance of title and release of liens, if any, to the purchaser for filing in the land records, which shall constitute good title to the home, and no execution shall issue on the original summary process action.

(P.A. 74-333, S. 5, 12; P.A. 77-614, S. 609, 610; P.A. 78-347, S. 1, 2; P.A. 81-322, S. 6; P.A. 82-162, S. 3; 82-372, S. 2; P.A. 83-456, S. 2, 7; June Sp. Sess. P.A. 83-3, S. 14; P.A. 91-383, S. 5; P.A. 92-171, S. 9; P.A. 93-435, S. 27, 95; P.A. 99-57; 99-201, S. 3, 4, 6; P.A. 01-195, S. 88, 181; P.A. 10-32, S. 79.)

History: P.A. 77-614 repealed Sec. 21-80; P.A. 78-347 repealed the repealer of Sec. 21-80 in P.A. 77-614, changed reference from chapter 922 to chapter 832 where appearing, changed Subsecs. (a), (b) and (c) to Subdivs. (1), (2) and (3) and added new Subsec. (b) providing for a stay of execution of judgment entered in summary process action on certain conditions; P.A. 81-322 inserted new Subsec. (b) specifying grounds for summary process against a resident who owns his mobile home, relettering former Subsec. (b) accordingly, and specifying applicability of provisions to resident “who rents his mobile home from such owner”; P.A. 82-162 amended Subsec. (b)(5) by making technical corrections; P.A. 82-372 amended Subsec. (b)(3) providing that owner cannot maintain a summary process action against resident who pays total rent arrearage; P.A. 83-456 amended section to increase required notice period to residents in event of a change in land use from 90 days to 365 days; June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home”; P.A. 91-383 amended Subsec. (a) to replace “proceedings under this section shall be as prescribed in said chapter 832” with “proceedings under this subsection shall be as prescribed in chapter 832 and sections 47a-15, 47a-20 and 47a-20a”, amended Subsec. (b)(2) to add exception for a summary process action “based upon conduct which constitutes a serious nuisance” or a violation of Sec. 21-82(b)(8), to add provisions re termination of rental agreement when breach is not remedied by repair or payment of damages within 21 days or substantially the same act or omission recurs within 6 months, to add definition of “serious nuisance” and to add provision re resident’s evidentiary burden when the premises have been used for the illegal sale of drugs, and amended Subsec. (c) to replace “or in such greater sum as is reasonable in such installments as the court may direct” with “or in such other sum as is reasonable”; P.A. 92-171 added Subsec. (d) authorizing the court to grant a stay of execution on certain conditions for up to 12 months to permit a resident who owns his mobile manufactured home to sell the home in place in the mobile manufactured home park; P.A. 93-435 made a technical change in Subsec. (b)(2), effective June 28, 1993; P.A. 99-57 added new Subsec. (e) to establish a procedure certain mobile manufactured home park owners can follow to have an abandoned home sold in an eviction action; P.A. 99-201 amended Subsec. (a) and (b)(1) to make gender neutral change and to increase amount of notice to vacate park owners must give to residents who own or rent from 365 to 545 days in cases where such notices are issued on or after June 23, 1999, effective June 23, 1999; P.A. 01-195 made technical changes in Subsecs. (a)(3), (b)(1)(E), (b)(2), (d) and (e)(3), effective July 11, 2001; P.A. 10-32 made technical changes in Subsec. (b)(2), effective May 10, 2010.

Cited. 7 CA 639; 19 CA 564.

Subsec. (b):

Cited. 208 C. 620.

Cited. 21 CA 40.

Subsec. (e):

Subdiv. (4) clearly and unambiguously indicates that the legislature intended to provide the successful bidder at a public sale conducted pursuant to that statute with clear and good title to the abandoned mobile home, free from any and all encumbrances, including municipal tax liens. 293 C. 1.



Section 21-80a - Retaliatory action by owner prohibited. Actions deemed not retaliatory.

(a) An owner shall not maintain an action or proceeding against a resident to recover possession of a dwelling unit or a mobile manufactured home space or lot, demand an increase in rent from the resident, or decrease the services to which the resident has been entitled within six months after: (1) The resident has in good faith attempted to remedy by any lawful means, including contacting officials of the state or of any town, city or borough or public agency or filing a complaint with a fair rent commission, any condition constituting a violation of any provision of this chapter or chapter 368o or of any other state statute or regulation, or of the housing and health ordinances of the municipality wherein the premises which are the subject of the complaint lie; (2) any municipal agency or official has filed a notice, complaint or order regarding such a violation; (3) the resident has in good faith requested the owner to make repairs; (4) the resident has in good faith instituted an action under subsections (a) to (i), inclusive, of section 47a-14h; or (5) the resident has organized or become a member of a residents’ association.

(b) Notwithstanding the provisions of subsection (a) of this section, if permitted by subdivision (1) of subsection (b) of section 21-80, the owner may maintain an action to recover possession of the premises if: (1) The resident is using the dwelling unit or the premises for an illegal purpose or for a purpose which is in violation of the rental agreement or for nonpayment of rent; (2) the condition complained of was caused by the wilful actions of the resident or another person in his household or a person on the premises with his consent; or (3) the owner seeks to recover possession pursuant to section 21-80 on the basis of a notice which was given to the resident before the resident’s complaint.

(c) Notwithstanding the provisions of subsection (a) of this section, an owner may increase the rent of a resident if: (1) The condition complained of was caused by the lack of due care by the resident or another person in his household or a person on the premises with his consent; (2) the owner has become liable for a substantial increase in property taxes, or a substantial increase in other maintenance or operating costs not associated with his complying with the complaint, not less than four months before the demand for an increase in rent, and the increase in rent does not exceed the prorated portion of the net increase in taxes or costs; or (3) the owner in good faith is increasing the rent in a manner permitted by subdivision (5) of subsection (b) of section 21-80.

(d) Nothing in this section shall be construed to in any way limit the defense provided in section 47a-33.

(P.A. 91-383, S. 6; P.A. 07-217, S. 90.)

History: P.A. 07-217 made technical changes in Subsec. (c), effective July 12, 2007.

Since Sec. 47a-20 is essentially analogous in wording and purpose to this section, the analysis used to interpret Sec. 47a-20 as creating a rebuttable presumption of retaliation may be used to construe this section as well. 118 CA 163; judgment affirmed on alternate grounds, see 305 C. 488.

Subsec. (b):

The phrase “for a purpose which is in violation of the rental agreement” encompasses more than the use of the property for an overall purpose that is in violation of the rental agreement, but also includes the situation in which the resident’s conduct is in violation of a material provision of the rental agreement. 118 CA 163; judgment affirmed on alternate grounds, see 305 C. 488.



Section 21-80b - Effect of notices.

Nothing in subsection (f) of section 21-70, section 21-70a, subsection (a) of section 21-80, subdivision (1) of subsection (b) of section 21-80 and this section shall be construed to invalidate an otherwise effective notice or to validate an otherwise ineffective notice given or served pursuant to section 21-70 or 21-80 prior to June 23, 1999.

(P.A. 99-201, S. 5, 6.)

History: P.A. 99-201 effective June 23, 1999.



Section 21-81 - Existing agreements.

Section 21-81 is repealed.

(P.A. 74-333, S. 11, 12; P.A. 77-614, S. 609, 610.)



Section 21-82 - Owner’s responsibilities. Resident’s responsibilities. Payment of rent. Terms and conditions of rental agreement. Remedy for unlawful entry. Mitigation of damages. Acceptance of overdue rent.

(a) At all times during the tenancy the owner shall:

(1) Comply with the requirements of the State Building Code, the Fire Safety Code, and all applicable state laws and regulations, local ordinances and planning and zoning regulations materially affecting health and safety;

(2) Maintain the premises and regrade them when necessary to prevent the accumulation of stagnant water and to prevent the detrimental effects of moving water;

(3) Maintain the ground at such a level that the mobile manufactured home will not tilt from its original position;

(4) Keep each mobile manufactured home space or lot marked in such a way that each resident will be certain of his area of responsibility;

(5) Keep any exterior area of the park not the responsibility of each resident free from any species of weed or plant growth which are noxious or detrimental to the health of the residents;

(6) Make all repairs and do whatever is necessary to put and keep the portion of the mobile manufactured home park that is not the responsibility of each resident in a fit and habitable condition, except where such premises are intentionally rendered unfit or uninhabitable by the resident, a member of his family or other person on the premises with his consent, in which case such duty shall be the responsibility of the resident;

(7) Keep all common areas of the premises in a clean and safe condition;

(8) Be responsible for the extermination of any insect, rodent, vermin or other pest dangerous to the health of the residents whenever infestation exists in the area of the park not the responsibility of the resident or in the area for which the resident is responsible including the mobile manufactured home if such infestation is not the fault of the resident and particularly if such infestation existed prior to the occupancy of the resident claiming relief;

(9) Maintain all mobile manufactured homes rented by the owner in a condition which is structurally sound and capable of withstanding adverse effects of weather conditions;

(10) Maintain all electrical, plumbing, gas or other utilities provided by him in good working condition except during any emergency after which any repair shall be completed within seventy-two hours unless good cause is shown as to why such repair has not been completed;

(11) Maintain all water and sewage lines and connections in good working order, and in the event of any emergency, make necessary arrangements for the provision of such service on a temporary basis;

(12) Arrange for the removal from waste receptacles of ashes, garbage, rubbish and other waste incidental to the occupancy of the dwelling unit;

(13) Maintain any road within the park in good condition, provide adequate space for parking of two cars for each lot except that any park which provided only one space for each lot on January 1, 1985, and which provided only one space for each lot on October 1, 1972, shall be exempt from such requirement, and be responsible for damage to any vehicle which is the direct result of any unrepaired or poorly maintained access road within the park;

(14) Respect the privacy of the resident and if only the space or lot is rented, agree to enter the mobile manufactured home only with the permission of the resident;

(15) Allow all residents freedom of choice in the purchase of all services pursuant to section 21-78;

(16) Allow a resident to terminate a rental agreement whenever a change in the location of such resident’s employment requires a change in the location of his residence if such resident gives thirty days’ notice; provided, a resident who is a member of the armed forces of the United States may terminate his rental agreement with less than notice of thirty days if he receives reassignment orders which do not allow such prior notification.

(b) At all times during the tenancy the resident shall:

(1) Comply with all obligations primarily imposed upon residents by applicable provisions of any building, housing or fire code materially affecting health and safety;

(2) Keep the unit and his area of responsibility as marked by the owner in a clean and sanitary condition, free of garbage and rubbish;

(3) Keep the supplied basic facilities including any plumbing fixture, cooking and refrigeration equipment and electrical fixtures in a rented mobile manufactured home unit in a clean and sanitary condition and exercise reasonable care in their proper use and operation;

(4) Dispose of any rubbish, garbage and other waste material in a clean and sanitary manner;

(5) Not wilfully or negligently destroy, deface, damage, impair or remove any part of the premises or permit any other person to do so;

(6) Observe all reasonable rules of the owner concerning the use, occupation and maintenance of the premises, provided such reasonable rules are brought to his attention at the time he signs a rental agreement;

(7) Unless otherwise agreed, occupy the dwelling unit only as a dwelling unit;

(8) Conduct himself and require other persons on the premises with his consent to conduct themselves in a manner that will not disturb his neighbors’ peaceful enjoyment of the premises or constitute a nuisance, as defined in section 47a-32, or a serious nuisance, as defined in section 21-80;

(9) If judgment has entered against a member of the resident’s household pursuant to subsection (c) of section 47a-26h for serious nuisance by using the premises for the illegal sale of drugs, not permit such person to resume occupancy of the dwelling unit, except with the consent of the owner.

(c) Rent is payable without demand or notice at the time and place agreed upon by the parties. Unless otherwise agreed, (1) rent is payable at the premises and (2) periodic rent is payable at the beginning of any term of one month or less and for terms of more than one month in equal monthly installments at the beginning of each month. In the absence of agreement, the resident shall pay the fair rental value for the use and occupancy of the premises.

(d) The terms for the payment of rent shall be clearly set forth and any charge for services, space or lot rent, unit rent or any other charge shall be specifically itemized in the rental agreement and in any billing to the resident by the owner. The total rent for the term of the rental agreement shall be stated therein.

(e) Reasonable rules for guest parking shall be clearly stated and unless violation thereof occurs, no fee shall be charged a resident or a guest.

(f) Any action on the part of the resident which may be grounds for eviction from the park or termination of the rental agreement shall be clearly and specifically stated therein.

(g) The right of the resident to sell his mobile manufactured home pursuant to section 21-79 shall be clearly stated in the rental agreement.

(h) If the owner makes an entry prohibited by subdivision (14) of subsection (a) of this section, or makes repeated demands for entry otherwise lawful but which have the effect of unreasonably harassing the resident, the resident may recover actual damages not less than an amount equal to one month’s rent and reasonable attorney’s fees. The resident may also obtain injunctive relief to prevent the recurrence of the conduct or terminate the rental agreement.

(i) If, during the term of a rental agreement, the resident removes his mobile manufactured home from a space or lot which he is renting, the owner shall make reasonable efforts to rent the space or lot at a fair rental in mitigation of damages. If the owner fails to use reasonable efforts to rent the space or lot at a fair rental, the rental agreement is deemed to be terminated by the owner as of the date the owner has notice of the abandonment.

(j) Acceptance of rent with the knowledge that such rent is overdue constitutes a waiver of the owner’s right to terminate the rental agreement for the resident’s failure to pay such rent when it was due.

(P.A. 74-333, S. 7, 12; P.A. 77-614, S. 253, 610; June Sp. Sess. P.A. 83-3, S. 15; P.A. 85-512, S. 2; P.A. 91-383, S. 7.)

History: P.A. 77-614 provided for the commissioner of consumer protection with advice and comments from the real estate commission to adopt regulations instead of the real estate commission to adopt such regulations, effective January 1, 1979; June Sp. Sess. P.A. 83-3 deleted reference to real estate commission and changed term “mobile home” to “mobile manufactured home”; P.A. 85-512 deleted provision requiring use of model rental agreement by park owners while retaining list of required provisions for each rental agreement; P.A. 91-383 amended Subsec. (a) by inserting a new Subdiv. (1) re duty to comply with state building code, fire safety code and applicable state and local laws, regulations and ordinances affecting health and safety, a new Subdiv. (6) re duty to make repairs and keep park in a fit and habitable condition, a new Subdiv. (7) re duty to keep all common areas in a clean and safe condition and a new Subdiv. (12) re duty to remove waste, redesignating former Subdiv. (12) re duty to maintain roads and provide parking as Subdiv. (13), renumbering the remaining Subdivs. accordingly, and deleting from renumbered Subdiv. (14) a provision re entry after notice to the resident of a mobile manufactured home which is the property of the owner, amended Subsec. (b) by inserting a new Subdiv. (1) re duty to comply with applicable provisions of building, housing or fire code materially affecting health and safety and a new Subdiv. (5) re duty not to destroy or damage the premises and renumbering the remaining Subdivs. accordingly, and added a new Subdiv. (7) re duty to occupy the dwelling unit only as a dwelling unit, a new Subdiv. (8) re duty to conduct oneself so as not to disturb neighbors or create a nuisance or serious nuisance and a new Subdiv. (9) re duty to not permit a person who has used the premises for the illegal sale of drugs to resume occupancy of the dwelling unit, inserted a new Subsec. (c) re time and place for payment of rent and relettered the remaining Subsecs. accordingly, and added Subsec. (h) re remedies of a resident for illegal entry by the owner, Subsec. (i) re owner’s obligation to mitigate damages and Subsec. (j) re consequences of acceptance of overdue rent.

Subsec. (b):

Cited. 31 CA 575.



Section 21-83 - Rental agreements: Permissible and prohibited provisions.

(a) An owner and a resident may include in a rental agreement terms and conditions not prohibited by law, including rent, term of the agreement and other provisions governing the rights and obligations of the parties. No rental agreement shall contain the following:

(1) Any provision by which the resident agrees to waive or forfeit rights or remedies under this chapter and sections 47a-21, 47a-23 to 47a-23b, inclusive, 47a-26 to 47a-26h, inclusive, 47a-35 to 47a-35b, inclusive, 47a-41a, 47a-43 and 47a-46, or under any section of the general statutes or any municipal ordinance, unless such section or ordinance expressly states that such rights may be waived;

(2) Any provision which permits the owner to terminate the rental agreement for failure to pay rent unless such rent is unpaid when due and the resident fails to pay rent within nine days thereafter;

(3) Any provision which permits the owner to collect a penalty fee for late payment of rent without allowing the resident a minimum of nine days beyond the due date in which to remit or which provides for the payment of rent in a reduced amount if such rent is paid prior to the expiration of such grace period;

(4) Any provision which permits the owner to charge a penalty for late payment of rent in excess of five per cent of the total rent due for the mobile manufactured home space or lot or four per cent of the total rent due for the mobile manufactured home and mobile manufactured home space or lot;

(5) Any provision which allows the owner to increase the total rent or change the payment arrangements during the term of the rental agreement;

(6) Any provision allowing the owner to charge an amount in excess of one month’s rent for a security deposit or to retain the security deposit upon termination of the rental agreement if the resident has paid his rent in full as of the date of termination and has caused no damage to the property of the owner or to waive the resident’s right to the interest on the security deposit pursuant to section 47a-21;

(7) Any provision allowing the owner to charge an entrance fee to a resident assuming occupancy;

(8) Any provision authorizing the owner to confess judgment on a claim arising out of the rental agreement;

(9) Any provision which waives any cause of action against or indemnification from an owner, by a resident for any injury or harm caused to such resident, his family or his guests, or to his property, or the property of his family or his guests resulting from any negligence of the owner, his agents or his assigns in the maintenance of the premises or which otherwise agrees to the exculpation or limitation of any liability of the owner arising under law or to indemnify the owner for that liability or the costs connected therewith;

(10) Any provision permitting the owner to dispossess the resident without resort to court order;

(11) Any provision consenting to the distraint of the resident’s property for rent;

(12) Any provision agreeing to pay the owner’s attorney’s fees in excess of fifteen per cent of any judgment against the resident in any action in which money damages are awarded;

(13) Any provision which denies to the resident the right to treat as a breach of the agreement, a continuing violation by the owner, substantial in nature, of any provision set forth in the rental agreement or of any state statute unless the owner discontinues such violation within a reasonable time after written notice is given by the resident by registered or certified mail.

(b) A provision prohibited by this chapter included in a rental agreement is unenforceable.

(P.A. 74-333, S. 8, 12; June Sp. Sess. P.A. 83-3, S. 16; P.A. 85-512, S. 3; 85-613, S. 56, 154; P.A. 90-60; P.A. 91-383, S. 8.)

History: June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home”; P.A. 85-512 deleted reference to model rental agreement while retaining list of provisions prohibited in rental agreements and replaced alphabetic Subdiv. indicators with numeric Subdiv. indicators; P.A. 85-613 made technical change; P.A. 90-60 extended the grace period to pay rent from five days to nine days; P.A. 91-383 amended Subsec. (a) by authorizing a rental agreement to include terms and conditions not prohibited by law re the rights and obligations of the parties, inserting a new Subdiv. (1) re waiver of rights and a new Subdiv. (2) re termination of the rental agreement for unpaid rent, adding provision in renumbered Subdiv. (3) re a provision for the payment of rent in a reduced amount if such rent is paid prior to the expiration of the grace period, adding provision in renumbered Subdiv. (6) re waiver of the resident’s right to interest on the security deposit, adding Subdiv. (8) re provision authorizing the owner to confess judgment, adding provision in renumbered Subdiv. (9) re a provision which agrees to the exculpation or limitation of any liability of the owner or to indemnify the owner, adding Subdiv. (10) re dispossession of the resident, Subdiv. (11) re distraint of the resident’s property and Subdiv. (12) re payment of the owner’s attorney’s fees and renumbering the remaining Subdivs. accordingly, and added Subsec. (b) re the unenforceability of a provision prohibited by this chapter.

Cited. 31 CA 575.



Section 21-83a - Applicability of provisions re owners’ and residents’ responsibilities and rental agreements.

The provisions of sections 21-82, 21-83 and 21-83c shall apply to all tenancies in mobile manufactured home parks.

(P.A. 85-512, S. 6; P.A. 91-383, S. 11.)

History: P.A. 91-383 added reference to Sec. 21-83c.



Section 21-83b - Violation of provisions re rental agreements. Penalties.

An owner who fails to comply with any rental agreement provision required by section 21-82 or who requires a resident to comply with any provision prohibited by section 21-83 shall be subject to the provisions of section 21-71.

(P.A. 85-512, S. 7.)



Section 21-83c - Rent not recoverable when owner fails to comply with statutory responsibilities.

A rental agreement shall not permit the receipt of rent for any period during which the owner has failed to comply with the provisions of subdivisions (1) to (13), inclusive, of subsection (a) of section 21-82, and such failure materially affects the health and safety of the residents or materially affects habitability.

(P.A. 91-383, S. 9.)



Section 21-83d - Damage or destruction of unit or premises. Noncompliance by owner with rental agreement or statutory responsibilities. Resident’s remedies.

(a) If the dwelling unit or premises are damaged or destroyed by fire or other casualty to an extent that enjoyment of the dwelling unit is substantially impaired, the resident, unless such damage or destruction is caused by the resident’s negligence or wilful act, upon vacating the premises shall not be liable to pay rent for such period of time as such impairment continues. In such case, the resident shall immediately vacate the premises and notify the owner in writing within fourteen days thereafter of his intention to terminate the rental agreement, in which case the rental agreement shall terminate as of the date of vacating and the owner shall return all security and prepaid rent recoverable under section 47a-21. Accounting for rent, in the event of termination or apportionment, shall be made as of the date of the fire or other casualty.

(b) If there is a material noncompliance by the owner with the rental agreement or a noncompliance with section 21-82 which materially affects health and safety, the resident may deliver a written notice to the owner specifying the acts and omissions constituting the breach. If the breach is not remedied in twenty-one days, the rental agreement shall terminate nine days thereafter. If substantially the same act or omission which constituted a prior noncompliance of which notice was given recurs within six months of the first act of noncompliance, the resident may terminate the rental agreement upon at least fourteen days written notice specifying (1) the date the breach complained of occurred and (2) the date the resident intends to terminate the rental agreement by vacating the premises, which date shall be within thirty days of such breach. The resident may not terminate the rental agreement under this subsection for a condition caused by the wilful or negligent act or omission of such resident, a member of his family, or other person on the premises with his consent.

(c) Nothing in this section shall in any way restrict the resident’s use of other remedies available to him under this chapter or any other chapter of the general statutes.

(P.A. 91-383, S. 10.)



Section 21-83e - Violation of provisions of chapter. Declaratory ruling. Unfair trade practice.

(a) A resident who claims that an owner is violating any provision of this chapter, or an owner who claims that a resident is violating any provision of this chapter, may request a declaratory ruling from the Department of Consumer Protection.

(b) A violation of any of the provisions of this chapter shall be deemed an unfair or deceptive trade practice under chapter 735a.

(P.A. 91-383, S. 12; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-84 - Model rental agreement.

The Commissioner of Consumer Protection may adopt regulations in accordance with the provisions of chapter 54 providing for a model rental agreement. The use of any model rental agreement provided for by regulation shall not be required of any owner.

(P.A. 74-333, S. 9, 12; P.A. 81-322, S. 7; June Sp. Sess. P.A. 83-3, S. 17; P.A. 85-512, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 81-322 amended section to provide that regulations apply to all tenancies and deleted obsolete provisions requiring that regulations be filed with secretary of the state by January 1, 1975, and stating their applicability to agreements executed on or after that date; June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home”; P.A. 85-512 amended section to provide for model rental agreement for use at option of park owners; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21-84a - Mobile Manufactured Home Advisory Council.

(a) There is established, within the Department of Consumer Protection, a Mobile Manufactured Home Advisory Council composed of fourteen members as follows: One member of the Connecticut Real Estate Commission, one employee of the Department of Housing and one employee of the Connecticut Housing Finance Authority to be appointed by the Governor; an attorney-at-law specializing in mobile manufactured home matters to be appointed by the speaker of the House of Representatives; one town planner and one representative of the banking industry to be appointed by the Governor; three mobile manufactured home park owners, one to be appointed by the Governor, one to be appointed by the minority leader of the Senate and one to be appointed by the minority leader of the House of Representatives; a representative of the mobile manufactured home industry to be appointed by the majority leader of the House of Representatives; three mobile manufactured home park tenants or representatives of such tenants, each from different geographic areas of the state, one to be appointed by the Governor, one to be appointed by the president pro tempore of the Senate and one to be appointed by the majority leader of the Senate and a senior citizen, who is either a resident of a mobile manufactured home park or a representative of other senior citizens who reside in mobile manufactured home parks, to be appointed by the Governor. The mobile manufactured home park owners and the representative of the mobile manufactured home industry shall be appointed from a list submitted to the appointing authorities by the Connecticut Manufactured Housing Association or its successor, if such organization or successor exists. The mobile manufactured home park tenants or tenant representatives and the senior citizen shall be appointed from a list submitted to the appointing authorities by the Connecticut Manufactured Home Owners Alliance or its successor, if such organization or successor exists. The Governor shall appoint a chairperson from among the members of the council. Members shall serve for a term coterminous with the term of the Governor or until their successors are appointed, whichever is later. Any vacancy shall be filled by the appointing authority for the position which has become vacant. Members of the council shall not be compensated for their services. Any council member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office.

(b) The advisory council shall: Monitor the implementation of statutes and regulations affecting mobile manufactured homes, promote mobile manufactured homes in the state, conduct a public education program to improve public perception and local acceptance of mobile manufactured homes and promote them as affordable, decent, safe and sanitary housing, and study additional issues related to mobile manufactured homes.

(P.A. 83-323, S. 1; June Sp. Sess. P.A. 83-3, S. 1; P.A. 90-230, S. 31, 101; P.A. 92-182; P.A. 95-250, S. 1; P.A. 96-68, S. 5; 96-211, S. 1, 5, 6; P.A. 97-230, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 13-234, S. 2, 59; 13-299, S. 44.)

History: June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home”; P.A. 90-230 made technical changes in Subsecs. (a) and (b); P.A. 92-182 amended Subsec. (a) by deleting provision which specified that governor shall appoint 10 persons to be members of the council and president pro tempore of the senate, minority leader of the senate, speaker of the house of representatives and minority leader of the house of representatives shall each appoint one person, substituting language to reduce the number of members appointed by the governor from 10 to 7 and to specify which specific members are to be appointed by the legislative authorities and by adding language providing that members’ terms would be coterminous with that of the governor or until successors were appointed and that any vacancy was to be filled by the appointing authority for that position; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 96-68 amended Subsec. (a) by replacing Central Housing Committee with Housing Advisory Committee; P.A. 97-230 amended Subsec. (a) by requiring an additional member, revising the composition of the council to include employee of CHFA and a representative of the banking industry, eliminating one town planner, and providing for lists from which certain members shall be appointed, effective June 24, 1997; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-234 amended Subsec. (a) by changing number of members of council from 15 to 14 and removing representative of Housing Advisory Committee, effective July 1, 2013; pursuant to P.A. 13-234, reference to Department of Economic and Community Development was changed editorially by the Revisors to reference to Department of Housing in Subsec. (a), effective June 19, 2013; P.A. 13-299 amended Subsec. (a) by changing number of members of council from 15 to 14, removing representative of Housing Advisory Committee and making a technical change, effective July 1, 2013.



Section 21-84b - Notice to residents re environmental violations. Requirements of notice. Certification re notice.

(a) The owner of a mobile manufactured home park, as defined in section 21-64, shall notify all residents of such park of the violation or possible violation of a general statute or regulation under the jurisdiction of the Department of Energy and Environmental Protection if the Commissioner of Energy and Environmental Protection notifies, in writing, the owner of such mobile manufactured home park of the commissioner’s determination that a violation or possible violation of any such general statute or regulation, other than a record-keeping or reporting violation, has occurred on the plot of ground where such mobile manufactured home park is located.

(b) Any notice provided by an owner of a mobile manufactured home park, in accordance with the provisions of subsection (a) of this section, shall be: (1) Provided to residents of such mobile manufactured home park not later than ten days after such owner receives written notice from the commissioner of an actual or possible violation; (2) sent to such residents utilizing a method that is reasonably calculated to apprise all residents of such mobile manufactured home park of such violation or possible violation; and (3) sufficient to reasonably inform such residents of the nature of the actual or possible violation.

(c) Not later than five days after such owner provides residents of such park with any notice required under subsection (a) of this section, such owner shall provide the commissioner with a written certification indicating that such notice has been provided to such residents. Such certification shall describe the method used by such owner to provide notice to residents.

(d) Upon providing an owner of a mobile manufactured home park with written notice of a violation or possible violation of a general statute or regulation under the jurisdiction of the Department of Energy and Environmental Protection, in accordance with subsection (a) of this section, the Commissioner of Energy and Environmental Protection shall also provide the Commissioner of Consumer Protection with a copy of such notice.

(e) Nothing in this section shall be construed to affect any other notice requirement, including, but not limited to, compliance with any other notice requirement, that the owner of a mobile manufactured home park may be required to provide such residents under any regulation or other provision of the general statutes.

(P.A. 05-222, S. 1; P.A. 11-80, S. 1.)

History: P.A. 05-222 effective July 6, 2005; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsecs. (a) and (d), effective July 1, 2011.






Chapter 413 - Mobile and Modular Homes

Section 21-85 - Definitions.

For the purposes of this chapter:

(a) “Mobile manufactured home” shall have the same meaning as said term is defined in section 21-64;

(b) “Modular or prefabricated home” shall mean the completely assembled and erected building or structure, including the service equipment, of which the structural parts consist of prefabricated individual units or subassemblies using ordinary or controlled materials, and in which the service equipment may be either prefabricated or at-site construction;

(c) “Prefabricated subassembly” shall mean a built-up combination of several structural elements designed and fabricated as an assembled section of wall, ceiling, floor or roof to be incorporated into the structure by field erection of two or more such subassemblies;

(d) “Prefabricated unit” shall mean a built-up section forming an individual structural element of the building, such as a beam, girder, plank, strut, column or truss, the integrated parts of which are prefabricated prior to incorporation into the structure, including the necessary means for erection and connection at the site to complete the structural frame;

(e) “Prefabricated unit service equipment” shall mean a prefabricated assembly of mechanical units, fixtures and accessories comprising a complete service unit of mechanical equipment, including bathroom and kitchen plumbing assemblies, unit heating and air-conditioning systems and loop-wiring assemblies of electric circuits;

(f) “Prefabricated” shall mean construction materials or assembled units fabricated prior to erection or installation in a building or structure;

(g) “New” shall include any unit not previously sold or occupied as a dwelling unit.

(P.A. 75-632, S. 1; June Sp. Sess. P.A. 83-3, S. 1.)

History: June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home”.



Section 21-86 - Manufacturer’s warranty; waiver.

No person shall sell at retail a new mobile, modular or prefabricated home in this state without a written manufacturer’s warranty to the buyer containing the following terms:

(1) That such home is free from any substantial defects in materials or workmanship in the structure, plumbing, heating and electrical systems and all appliances and other equipment installed or included therein or thereon by the manufacturer.

(2) That the seller or manufacturer shall take appropriate corrective action at the site of such home in instances of substantial defects in materials or workmanship which become evident within one year from the date of delivery of such home to the buyer, provided the buyer gives written notice of such defects to the seller, manufacturer or dealer at his business address as soon as such defects become evident. The warranty provided herein shall be in addition to and not in derogation of any other right or privilege which the buyer may have as otherwise provided by law or instrument. The seller or manufacturer shall not require the buyer to waive his rights under this chapter and any waiver shall be deemed contrary to public policy and shall be void and unenforceable. Any action instituted by a buyer for failure of the manufacturer to comply with the provisions of this chapter shall allow the recovery of court costs and reasonable attorney’s fees.

(P.A. 75-632, S. 2.)






Chapter 413a - Leased Cottage Communities

Section 21-90 - Definitions.

As used in this section and section 21-91:

(1) “Leased cottage community” means a plot of land upon which two or more cottages, occupied for residential purposes, are located. “Leased cottage community” does not include a common interest community, as defined in section 47-202, a condominium, as defined in section 47-68a, or a community land trust as defined in section 47-301.

(2) “Cottage” means a detached residential dwelling unit in a leased cottage community which dwelling unit is owned by a person other than the person who owns the leased cottage community.

(3) “Cottage association” means an organization representing fifty-one per cent of the cottages in the community.

(P.A. 90-242, S. 3.)

History: This section was enacted in public act 90-242 as an amendment to Sec. 21-64 in chapter 412 but since the subject matter was unrelated to that of chapter 412 it was codified as a separate section in this new chapter 413a.



Section 21-91 - Sales of leased cottage communities.

Any leased cottage community owner who intends to sell land used as a leased cottage community shall give written notice by first class mail addressed to each cottage owner or by personal delivery to each cottage owner upon such land if such transaction will entail the discontinuance of the use of the land for leased cottage community purposes. If an owner of a cottage has given the leased cottage community owner written notice that he resides in a place other than his cottage, notice shall be sent by first class mail to the address so provided. The notice shall include a statement advising of the purchase option provided by this section. A cottage association shall have the right to match all material terms of any bona fide offer to purchase the entire leased cottage community by separate contract, or any portion of the leased cottage community containing all of the occupied sites in the community, within forty-five days after receipt of the notice of the intent to sell. Any such matching offer shall be in writing and executed by a person on behalf of the cottage association. The leased cottage community owner shall deposit any matching amount tendered by a cottage association in an escrow account in a financial institution authorized to do business in the state until the time of closing. A real estate closing must take place within sixty days after the cottage association gives notice that it will purchase all or part of the leased cottage community.

(P.A. 90-242, S. 4.)






Chapter 414 - Purchasers of Precious Metals and Stones

Section 21-100 - License required. Record-keeping system. Permitted activities. Sworn statement of transactions. Property retention requirements. Seizure of property by law enforcement officials. Penalty.

(a) No person may engage in or carry on the business of purchasing gold or gold-plated ware, silver or silver-plated ware, platinum ware, watches, jewelry, precious stones, bullion or coins unless such person is licensed as a precious metals or stones dealer by the licensing authority of the municipality in which such person intends to carry on such business; except that the provisions of this subsection shall not apply to the purchase of such items from a wholesaler by a manufacturer or retail seller whose primary place of business is located in this state. Such person shall pay an annual fee of ten dollars for such license. The license may be revocable for cause, which shall include, but not be limited to, failure to comply with any requirements for licensure specified by the licensing authority at the time of issuance. The licensing authority shall refuse to issue a license under this subsection to a person who (1) has been convicted of a felony, or (2) fails to provide evidence that such person holds the permit provided for in section 12-409, has a Connecticut tax registration number and is registered with the Secretary of the State to do business in this state. The licensing authority may require any applicant for a license to submit to state and national criminal history records checks. If the licensing authority requires such criminal history records checks, such checks shall be conducted in accordance with section 29-17a. For the purposes of this subsection “wholesaler” means a person in the business of selling tangible personal property to be resold at retail or raw materials to be manufactured into suitable forms for use by consumers.

(b) Any person who wilfully engages in the business of a precious metals or stones dealer unless licensed in accordance with this section or after notice that such person’s license has been suspended or revoked shall be guilty of a class D felony.

(c) No licensee shall purchase gold or gold-plated ware, silver or silver-plated ware, platinum ware, watches, jewelry, precious stones, bullion or coins without receiving proof of the identity of the person selling the property if such person is not a wholesaler. Such identification shall include a photograph, an address, if available on the identification, and an identifying number, including, but not limited to, date of birth.

(d) (1) Each licensee shall maintain a record-keeping system in which shall be entered in English, at the time the licensee purchases any gold or gold-plated ware, silver or silver-plated ware, platinum ware, watches, jewelry or precious stones, a description of such property and the name, the residence address, the proof of identity as required by this section and a general description of the person from whom, and the date and hour when, such property was purchased and in which, if the property does not contain any identifiable numbers or markings, shall be included a digital photograph of such property. Except as provided in subsection (f) of this section, the description of any such property purchased by a licensee under this section shall include, but not be limited to, all distinguishing marks, names of any kind, including brand and model names, model and serial numbers, engravings, etchings, affiliation with any institution or organization, dates, initials, color, vintage or image represented.

(2) Any licensee who purchases bullion or coins shall, at the time of such purchase, enter in such record-keeping system in English a description of the bullion or coins purchased and the name, the residence address, the proof of identity as required by this section and a general description of the person from whom, and the date and hour when, such bullion or coins were purchased.

(3) Each entry in such record-keeping system shall be numbered consecutively. Such number shall be visible in any digital photograph required under subdivision (1) of this subsection and shall be retained with the property purchased or received until the sale or other disposition of such property.

(e) Any state police officer or municipal police officer shall have access to any record required to be kept under this section and may inspect the place where the business is carried on as well as any property purchased or received. Any state police officer or municipal police officer who performs such an examination may require any employee on the premises to provide proof of such employee’s identity. All records maintained pursuant to this section shall be retained by the licensee for not less than two years. The licensee shall maintain a place of business with a street address within this state, at which the property purchased or received and the required records shall be available for such inspection.

(f) The licensing authority may provide for an exemption from the requirements of subsections (d) and (e) of this section, or establish additional or different requirements concerning the description of any property purchased by a licensee, upon consideration of the nature of the property, transaction or business, including, but not limited to, articles in bulk lots or articles of minimal value.

(g) No licensee may purchase any property from a minor unless such minor is accompanied by a parent or guardian.

(h) Each such licensee may only pay for property received by check or money order and no cash shall be transferred to either party in the course of a transaction subject to the provisions of this section. The licensee shall retain the electronic copy of such check or other record issued by the financial institution that processed such check, and such copy or record shall be subject to inspection in accordance with this section as part of the record-keeping system. The licensee shall indicate on each such instrument the number or numbers associated with such property in the record-keeping system required to be maintained pursuant to this section. Any licensee who pays cash or cashes a check or money order shall be guilty of a class A misdemeanor. No licensee may advertise that he or she will pay for property received with cash.

(i) Any precious metals or stones dealer who was licensed in any city or town as a pawnbroker pursuant to section 21-40 on March 31, 2011, and who continues to hold such license, may pay for property received pursuant to a precious metals or stones dealer license issued in accordance with this section in the manner authorized under section 21-42 until July 1, 2021, provided such precious metals or stones dealer complies with all other provisions of this section relating to precious metals or stones dealers.

(j) At the time of making any purchase each licensee shall deliver to the person selling property a receipt containing the information required to be recorded in subsection (d) of this section, the amount paid for any property sold and the name and address of the purchaser.

(k) Upon request by the licensing authority, a licensee shall submit to the licensing authority, on a weekly basis or more frequently at the option of the licensee, a sworn statement of his or her transactions, describing the property purchased and setting forth the nature and terms of the transaction and the name and residence address and a description of the person from whom the property was purchased. Such statement shall be in an electronic format prescribed by the licensing authority. The licensing authority may grant exemptions from the requirement of submitting such statements in an electronic format for good cause shown. Such sworn statement shall not be deemed a public record for the purposes of the Freedom of Information Act, as defined in section 1-200.

(l) No licensee shall sell or dispose of any property, other than bullion or coins, acquired in any transaction in the course of business in less than five days after the date of such transaction, and no licensing authority may require a licensee to refrain from selling or disposing of such property for more than five days after the date of such transaction. The licensing authority may grant exemptions from the requirements of this subsection for good cause shown.

(m) Whenever property is seized from the place of business of a precious metals or stones dealer by a law enforcement officer, the officer shall give the dealer a duly signed receipt for the property containing a case number, a description of the property, the reason for the seizure, the name and address of the officer, the name and address of the person claiming a right to the property prior to the dealer and the name of the dealer. If the dealer claims an ownership interest in such property, the dealer may request the return of such property by filing a request for such property with the law enforcement agency in accordance with the provisions of section 54-36a. If the seller of any property purchased by the dealer is convicted of any offense arising out of the dealer’s acquisition of the property and the dealer suffered an economic loss as a result of such offense, the court may, at the time of sentencing, order restitution to the dealer pursuant to subsection (c) of section 53a-28, which order may be enforced in accordance with section 53a-28a.

(n) Any person who violates any provision of this section, for which no other penalty is provided, shall be fined not more than one thousand dollars.

(P.A. 80-477, S. 1, 2; P.A. 81-204; P.A. 83-509, S. 2, 3; P.A. 97-47, S. 23; 97-164, S. 9; P.A. 01-175, S. 19, 32; P.A. 11-100, S. 12; P.A. 12-72, S. 2; P.A. 13-255, S. 1.)

History: P.A. 81-204 required a police chief or first selectman to refuse issuance of a license to persons convicted of a felony, allowed such officials to fingerprint applicants, provided that the price paid be included in the record and required that no cash be given in a transaction; P.A. 83-509 amended provisions of Subsec. (a) concerning licensure by providing that cause for revocation of license shall include, but not be limited to, failure to comply with any requirements for licensure specified by the licensing authority at the time of issuance; P.A. 97-47 substituted reference to “the Freedom of Information Act” for list of sections in Subsec. (e); P.A. 97-164 amended Subsec. (a) to require any fingerprints taken to be submitted to the F.B.I. for a national criminal history records check; P.A. 01-175 amended Subsec. (a) by making a technical change for purposes of gender neutrality and replacing language re fingerprinting and national criminal history records check with language re state and national criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 11-100 added new Subsec. (b) re penalty for wilfully engaging in business of a precious metals or stones dealer without a license or after notice that license has been suspended or revoked, redesignated existing Subsecs. (b) to (f) as Subsecs. (c) to (h), amended Subsec. (c) to add requirement for licensee to maintain a place of business within the state, amended Subsec. (e) to add provisions re penalty for licensee who pays cash for property received or cashes a check or money order, made conforming changes re definitions in Sec. 21-39a added by same act, and made technical changes; P.A. 12-72 amended Subsec. (a) to specify a person is licensed “as a precious metals or stones dealer”, added new Subsec. (f) re manner of payment for property received by dealer who was licensed as a pawnbroker on March 31, 2011, redesignated existing Subsecs. (f) to (h) as Subsecs. (g) to (i) and made technical changes; P.A. 13-255 added Subsec. (a)(2) re failure to provide evidence of eligibility for license, amended Subsec. (c) to replace provisions re record keeping and identification of seller with provision re proof of identity of seller, added new Subsec. (d) re record-keeping system, designated provision in Subsec. (c) re police access to records as new Subsec. (e) and amended same to add provisions re providing proof of employee’s identity and retention of records, added new Subsec. (f) re exemption from Subsecs. (d) and (e), redesignated existing Subsecs. (d) and (e) as Subsecs. (g) and (h) and added requirement in redesignated Subsec. (h) for retention of record of payment, redesignated existing Subsecs. (f) and (g) as Subsecs. (i) and (j), deleted former Subsec. (h) re weekly sworn statement, added Subsec. (k) re statements of transactions, added Subsec. (l) re retention of property for 5 days, added Subsec. (m) re seizure of property by law enforcement officer, redesignated existing Subsec. (i) as Subsec. (n) and made conforming changes.






Chapter 414a - Check Cashing Services (See Chapter 662d)



Chapter 414b - Misrepresentation in the Procurement or Use of Licenses, Registrations or Certificates

Section 21-120 - License, registration or certificate obtained with false statement of personal identifying information or by misrepresentation or impersonation. Penalties.

(a) Any license, registration or certificate issued by the state or any political subdivision of the state that was based upon an application containing any material false statement of personal identifying information, as defined in section 53a-129a, is void from the date of issuance and shall be surrendered, on demand, to the issuing authority, provided the issuing authority has complied with the notice requirements set forth in subsection (c) of section 4-182. Any moneys paid for such license, registration or certificate shall be forfeited to the issuing authority.

(b) No person shall obtain, attempt to obtain or assist in the procurement of any license, registration or certificate for another person by misrepresentation or impersonation.

(c) Any license, registration or certificate obtained by misrepresentation or impersonation is void from the date of issuance and shall be surrendered, on demand, to the issuing authority, provided the issuing authority has complied with the notice requirements set forth in subsection (c) of section 4-182. Any moneys paid for such license, registration or certificate shall be forfeited to the issuing authority.

(d) Nothing in this section shall be construed as a limitation upon the power or authority of the state or any political subdivision thereof to seek any administrative, legal or equitable relief permitted by law.

(e) Any person who violates subsection (b) of this section shall be guilty of a class A misdemeanor.

(P.A. 09-239, S. 6.)



Section 21-121 - Physically altered license, registration or certificate. Penalties.

(a) Any license, registration or certificate issued by the state or any political subdivision of the state, that is physically altered to conceal or misrepresent a material fact, is void from the date of such alteration and shall be surrendered, on demand, to the issuing authority, provided the issuing authority has complied with notice requirements set forth in subsection (c) of section 4-182. Any moneys paid for such license, registration or certificate shall be forfeited to the issuing authority.

(b) No person shall alter any license, registration or certificate issued by the state or any political subdivision of the state.

(c) Any license, registration or certificate altered in violation of subsection (b) of this section shall be void from the date of alteration and shall be surrendered, on demand, to the issuing authority, provided the issuing authority has complied with notice requirements set forth in subsection (c) of section 4-182. Any moneys paid for such license, registration or certificate shall be forfeited to the issuing authority.

(d) Nothing in this section shall be construed as a limitation upon the power or authority of the state or any political subdivision thereof to seek any administrative, legal or equitable relief permitted by law.

(e) Any person who violates subsection (b) of this section shall be guilty of a class A misdemeanor.

(P.A. 09-239, S. 11.)









Title 21a - Consumer Protection

Chapter 416 - Department of Consumer Protection

Section 21a-1 - (Formerly Sec. 19-170a). Department and Commissioner of Consumer Protection. Department to be successor agency to Department of Public Safety, Division of Special Revenue and Gaming Policy Board re certain functions.

(a) There shall be a Department of Consumer Protection which shall be under the direction and supervision of a Commissioner of Consumer Protection, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive.

(b) The Department of Consumer Protection shall constitute a successor agency, in accordance with the provisions of sections 4-38d and 4-39, to the Department of Public Safety with respect to all functions, powers and duties of the Department of Public Safety under chapter 532. Where any order or regulation of said departments conflict, the Commissioner of Consumer Protection may implement policies and procedures consistent with the provisions of chapter 532 while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt regulations is printed in the Connecticut Law Journal within twenty days of implementation. The policy or procedure shall be valid until the time final regulations are effective.

(c) The Department of Consumer Protection shall constitute a successor agency to the Division of Special Revenue in accordance with the provisions of sections 4-38d and 4-39. Where any order or regulation of said division and department conflict, the Commissioner of Consumer Protection may implement policies and procedures consistent with chapters 98, 226, 438a, 529, 545, 557 and 946, while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt regulations is printed in the Connecticut Law Journal within twenty days of implementation. Any such policy or procedure shall be valid until the time final regulations are effective.

(d) The Department of Consumer Protection shall constitute a successor agency to the Gaming Policy Board in accordance with the provisions of sections 4-38d and 4-39. Where any order or regulation of said board and department conflict, the Commissioner of Consumer Protection may implement policies and procedures consistent with chapters 98, 226 and 545 while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt regulations is printed in the Connecticut Law Journal within twenty days of implementation. Any such policy or procedure shall be valid until the time final regulations are effective.

(1959, P.A. 412, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-51, S. 173; P.A. 13-299, S. 45.)

History: Sec. 19-170a transferred to Sec. 21a-1 in 1983; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-51 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re successor agency to Department of Public Safety re certain functions, powers and duties and successor agency to Division of Special Revenue, effective July 1, 2011; P.A. 13-299 added Subsec. (d) re successor agency to Gaming Policy Board, effective July 1, 2013.



Section 21a-1a - Commissioner and Department of Consumer Protection substituted for former commissioner and department.

(a)(1) Wherever the term “Department of Public Safety” is used in the following general statutes, the term “Department of Consumer Protection” shall be substituted in lieu thereof; and (2) wherever the term “Commissioner of Public Safety” is used in the following general statutes, the term “Commissioner of Consumer Protection” shall be substituted in lieu thereof: 29-133, 29-134, 29-136 and 29-136a.

(b) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 11-51, S. 174.)

History: P.A. 11-51 effective July 1, 2011.



Section 21a-1b - Commissioner and Department of Consumer Protection substituted for former executive director and division.

(a)(1) Wherever the term “executive director of the Division of Special Revenue” is used in the following general statutes, the term “Commissioner of Consumer Protection” shall be substituted in lieu thereof, (2) wherever the term “executive director” is used in the following general statutes, the term “commissioner” shall be substituted in lieu thereof, and (3) wherever the term “division” is used in the following general statutes, the term “department” shall be substituted in lieu thereof: 7-173, 7-174, 7-177a, 7-178, 7-180 to 7-183, inclusive, 12-560, 12-561, 12-563, 12-563a, 12-564, 12-564a, 12-565, 12-566, 12-567, 12-568a, 12-571, 12-571a, 12-572, 12-573, 12-574, 12-575, 12-573a, 12-574a, 12-574c, 2-574d, 12-576, 12-578, 12-584, 12-585, 12-802a, 12-806, 12-806a, 12-807, 12-808, 12-813, 12-815, 12-815a, 17a-713, 29-18c, 30-20 and 53-278g.

(b) Wherever the term “executive director of the Division of Special Revenue” is used in the general statutes or in any special or public act of 2011, the term “Commissioner of Consumer Protection” shall be substituted in lieu thereof. Wherever the term “Division of Special Revenue” is used in the general statutes or any public or special act of 2011, the term “Department of Consumer Protection” shall be substituted in lieu thereof.

(c) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 11-51, S. 182.)

History: P.A. 11-51 effective July 1, 2011.



Section 21a-1c - Appointment of director.

The Commissioner of Consumer Protection may appoint a director to perform such functions as the commissioner shall delegate to implement and administer the provisions of sections 7-169 to 7-186, inclusive, and chapters 226, 226b and 229a. Such director shall be exempt from the classified service.

(P.A. 11-61, S. 82.)

History: P.A. 11-61 effective July 1, 2011.



Section 21a-2 - (Formerly Sec. 19-170e). Toll-free telephone line for inquiries and complaints.

A toll-free telephone line, available to consumers throughout the state, shall be established in the Department of Consumer Protection for the handling of consumer inquiries and complaints concerning consumer goods or services in the state or any other matter within the jurisdiction of the department and its licensing and regulatory boards. The line shall be in operation from 8:30 a.m. to 4:30 p.m. Monday through Friday each week, exclusive of those legal holidays on which state offices are closed, and shall be restricted to incoming calls.

(P.A. 73-640, S. 1–3; P.A. 77-614, S. 172, 610; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 deleted Subsec. (b) containing appropriation to carry out section purposes and added reference to use of telephone line for handling other matters within jurisdiction of department and its licensing and regulatory boards, effective January 1, 1979; Sec. 19-170e transferred to Sec. 21a-2 in 1983; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department and of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-3 - (Formerly Sec. 19-171c). Division of Consumer Education.

The Commissioner of Consumer Protection shall establish a Division of Consumer Education to provide free extension courses for the public in consumer economics and consumer finances to develop an awareness of deceptive sales practices and economically sound family budgeting.

(1969, P.A. 566, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-171c transferred to Sec. 21a-3 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-3a - Public awareness campaign for elderly consumers re resistance to marketing tactics and scams.

The Department of Consumer Protection, in collaboration with the Department of Social Services and the Department on Aging, shall conduct a public awareness campaign, within available funding, to educate elderly consumers and caregivers on ways to resist aggressive marketing tactics and scams.

(P.A. 13-250, S. 6.)

History: P.A. 13-250 effective July 1, 2013.



Section 21a-4 - (Formerly Sec. 19-171b). Refund of fees for unused permits. Fine for payment by check returned as uncollectible. Fine for late renewal of license, certificate or registration. Reinstatement of lapsed license.

(a) The Commissioner of Consumer Protection may refund to any permittee the fee paid by him for any permit issued by said commissioner and returned to him prior to its use, provided application for such refund shall be made not later than sixty days after the effective date of such permit.

(b) The Commissioner of Consumer Protection may impose a fine of twenty dollars on any applicant for a permit or license issued by the Commissioner of Consumer Protection who issues to the commissioner a check drawn on the account of such applicant in payment of a permit or license fee and whose check is returned to the Department of Consumer Protection as uncollectible. In addition, the commissioner may require the applicant to pay to the department any fees charged by a financial institution to the department as a result of such returned check.

(c) The Commissioner of Consumer Protection may impose a fine on any applicant who fails to renew a license, permit, certificate or registration not later than the expiration date of such license, permit, certificate or registration. The amount of the fine shall be equal to ten per cent of the renewal fee but shall not be less than ten dollars or more than one hundred dollars.

(d) Notwithstanding any other provision of the general statutes, each applicant whose license has lapsed for a period longer than the length of time allowing automatic reinstatement may apply for reinstatement to the appropriate board. Upon receipt of such application and payment of the fee, the board may, at its discretion, reinstate a lapsed license without examination, provided such application for reinstatement is accompanied by a notarized letter and supporting documentation attesting to the applicant’s related work experience in their occupation or profession from the time he or she had let such license lapse. Such applicant, upon approval by the board, shall pay all back license and late fees in order for such license to be reinstated.

(1959, P.A. 206; P.A. 84-340, S. 1; P.A. 94-36, S. 39, 42; P.A. 99-194, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 10-9, S. 7; P.A. 13-196, S. 20, 22.)

History: Sec. 19-171b transferred to Sec. 21a-4 in 1983; P.A. 84-340 added Subsec. (b), allowing the commissioner to fine applicants who pay permit or license fees with a check which is returned as uncollectible; P.A. 94-36 added Subsec. (c) re fine for late renewal, effective January 1, 1995; P.A. 99-194 amended Subsec. (c) to make technical changes and adjust parameters of fine from the greater of 10% of renewal fee or $10, to an amount equal to 10% of renewal fee but no less than $10 and no greater than $100; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 10-9 changed “within thirty days of” to “not later than” re expiration date in Subsec. (c), effective May 5, 2010; P.A. 13-196 amended Subsec. (b) by adding provision allowing commissioner to require applicant to pay fees charged by financial institution to department as a result of returned check and added Subsec. (d) re board reinstatement of lapsed license without examination, effective June 21, 2013.



Section 21a-5 - (Formerly Sec. 19-171d). Federal funds, separate account authorized.

The Commissioner of Consumer Protection is authorized to do all things necessary to apply for, qualify for and accept any federal funds made available or allotted under any federal act for any projects, programs or activities which may be established by federal law, for any of the purposes, or activities related thereto, of any provisions of the general statutes administered by said commissioner, and said commissioner shall administer any such funds allotted to the department in accordance with federal law. The commissioner may enter into contracts with the federal government concerning the use and repayment of such funds under any such federal act, the prosecution of the work under any such contract and the establishment of, and disbursement from, a separate account in which federal and state funds estimated to be required for plan preparation or other eligible activities under such federal act shall be kept. Said account shall not be a part of the General Fund of the state or any subdivision of the state.

(P.A. 74-292, S. 2, 3; P.A. 84-344, S. 2, 11; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-171d transferred to Sec. 21a-5 in 1983; P.A. 84-344 deleted Subsec. (b) which had authorized the state to enter into contracts with boxing inspectors, effective March 1, 1985; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-6 - (Formerly Sec. 19-171e). Boards and commissions within Department of Consumer Protection.

The following boards shall be within the Department of Consumer Protection:

(1) The Architectural Licensing Board established under chapter 390;

(2) Repealed by P.A. 93-151, S. 3, 4;

(3) The examining boards for electrical work; plumbing and piping work; heating, piping, cooling and sheet metal work; elevator installation, repair and maintenance work; fire protection sprinkler systems work and automotive glasswork and flat glass work established under chapter 393;

(4) The State Board of Television and Radio Service Examiners established under chapter 394;

(5) The Commission of Pharmacy established under chapter 400j;

(6) The State Board of Landscape Architects established under chapter 396;

(7) Deleted by P.A. 98-229;

(8) The State Board of Examiners for Professional Engineers and Land Surveyors established under chapter 391;

(9) Repealed by P.A. 80-484, S. 175, 176;

(10) The Connecticut Real Estate Commission established under chapter 392;

(11) The Connecticut Real Estate Appraisal Commission established under chapter 400g;

(12) The State Board of Examiners of Shorthand Reporters established under chapter 400l;

(13) The Liquor Control Commission established under chapter 545;

(14) Repealed by P.A. 06-187, S. 99, effective October 1, 2006;

(15) The Home Inspection Licensing Board established under section 20-490a.

(P.A. 77-614, S. 166, 610; P.A. 78-303, S. 75, 136; P.A. 79-560, S. 23, 39; P.A. 80-484, S. 175, 176; P.A. 82-419, S. 34, 47; P.A. 85-504, S. 12, 15; P.A. 90-230, S. 89, 101; P.A. 93-151, S. 3, 4; P.A. 94-240, S. 7, 14; May 25 Sp. Sess. P.A. 94-1, S. 58, 130; P.A. 95-264, S. 51; P.A. 97-166, S. 8; P.A. 98-10, S. 86; P.A. 99-170, S. 6; 99-194, S. 5; 99-253, S. 7; 99-254, S. 17, 18; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 06-187, S. 99.)

History: P.A. 78-303 removed consumers advisory council as entity within department for administrative purposes (Subsec. (i)) and relettered remaining Subsecs. accordingly; P.A. 79-560 added Subsec. (k) placing Connecticut real estate commission within the department; P.A. 80-484 repealed Subsec. (j) which had placed state board of veterinary registration and examination within the department; P.A. 82-419 changed name of architectural registration board to architectural licensing board and state board of registration for professional engineers and land surveyors to state board of examiners for professional engineers and land surveyors; Sec. 19-171e transferred to Sec. 21a-6 in 1983 and alphabetic Subdiv. indicators replaced editorially by the Revisors with numeric indicators; P.A. 85-504 removed the state board of accounting from the number of boards within the department of consumer protection; P.A. 90-230 made technical correction in, and added “and fire protection sprinkler systems work” to Subdiv. (3); P.A. 93-151 repealed former Subdiv. (2), thereby removing Connecticut well drilling board from control of consumer protection department, effective June 14, 1993; P.A. 94-240 and May 25 Sp. Sess. P.A. 94-1 both added Subdiv. (11) placing the Connecticut Real Estate Appraisal Commission within the department, effective July 1, 1994, and June 21, 1994, respectively; P.A. 95-264 made technical changes in Subdiv. (5) (Revisor’s note: A reference in Subdiv. (11) to Sec. 20-527, was changed editorially by the Revisors to Sec. 20-526 to reflect the repeal of Sec. 20-527 by P.A. 95-186); P.A. 97-166 added Subdiv. (12) re the State Board of Examiners of Shorthand Reporters and made technical changes; P.A. 98-10 made a technical change in Subdiv. (11); P.A. 99-170 amended Subdiv. (3) to place the automotive glass work and flat glass work examining board within the department; P.A. 99-194 deleted former Subdiv. (7) re the State Tree Protection Examining Board and added Subdivs. (13) and (14) placing Liquor Control Commission and Boxing Promotion Commission within the department (Revisor’s note: In codifying Subdiv. (7) the Revisors editorially changed “Repealed by P.A. 98-229” to “Deleted by P.A. 98-229” for accuracy, since P.A. 98-229 moved the State Tree Protection Examining Board from the Department of Consumer Protection to the Department of Environmental Protection rather than repealing the board); P.A. 99-253 amended Subdiv. (3) to replace reference to heating, piping and cooling work with reference to heating, piping, cooling and sheet metal work; P.A. 99-254 added new Subdiv. (13) to place the Home Inspection Licensing Board within the department, effective July 1, 2000 (Revisor’s note: The Revisors editorially renumbered the new Subdiv. as “(15)” to reflect the addition of new Subdivs. (13) and (14) by P.A. 99-194); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-187 repealed Subdiv. (14) re Boxing Promotion Commission.

Cited. 12 CA 251.

Subdiv. (8):

Cited. 41 CA 827.



Section 21a-7 - (Formerly Sec. 19-171f). Powers and duties of boards and commissions within Department of Consumer Protection.

Each board or commission transferred to the Department of Consumer Protection under section 21a-6 shall have the following powers and duties:

(1) Each board or commission shall exercise its statutory functions, including licensing, certification, registration, accreditation of schools and the rendering of findings, orders and adjudications, independently of the Commissioner of Consumer Protection. The final decision of a board or commission shall be subject to judicial review as provided in section 4-183.

(2) Each board or commission may, in its discretion, issue (A) an appropriate order to any person found to be violating an applicable statute or regulation providing for the immediate discontinuance of the violation, (B) an order requiring the violator to make restitution for any damage caused by the violation, or (C) both. Each board or commission may, through the Attorney General, petition the superior court for the judicial district wherein the violation occurred, or wherein the person committing the violation resides or transacts business, for the enforcement of any order issued by it and for appropriate temporary relief or a restraining order and shall certify and file in the court a transcript of the entire record of the hearing or hearings, including all testimony upon which such order was made and the findings and orders made by the board or commission. The court may grant such relief by injunction or otherwise, including temporary relief, as it deems equitable and may make and enter a decree enforcing, modifying and enforcing as so modified, or setting aside, in whole or in part, any order of a board or commission.

(3) Each board or commission may conduct hearings on any matter within its statutory jurisdiction. Such hearings shall be conducted in accordance with chapter 54 and the regulations established pursuant to subsection (a) of section 21a-9. In connection with any such hearing, the board or commission may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. If any person refuses to appear, testify or produce any book, record or document when so ordered, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(4) Each board or commission may request the Commissioner of Consumer Protection to conduct an investigation and to make findings and recommendations regarding any matter within the statutory jurisdiction of the board or commission.

(5) Each board or commission may recommend rules and regulations for adoption by the Commissioner of Consumer Protection and may review and comment upon proposed rules and regulations prior to their adoption by said commissioner.

(6) Each board or commission shall meet at least once in each quarter of a calendar year and at such other times as the chairperson deems necessary or at the request of a majority of the board or commission members. A majority of the members shall constitute a quorum except that for any examining board forty per cent of the members shall constitute a quorum. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings during any calendar year shall be deemed to have resigned from office. Members of boards or commissions shall not serve for more than two consecutive full terms which commence on or after July 1, 1982, except that if no successor has been appointed or approved, such member shall continue to serve until a successor is appointed or approved. Members shall not be compensated for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(7) In addition to any other action permitted under the general statutes, each board or commission may upon a finding of any cause specified in subsection (c) of section 21a-9: (A) Revoke or suspend a license, registration or certificate; (B) issue a letter of reprimand to a practitioner and send a copy of such letter to a complainant or to a state or local official; (C) place a practitioner on probationary status and require the practitioner to (i) report regularly to the board or commission on the matter which is the basis for probation, (ii) limit the practitioner’s practice to areas prescribed by the board or commission, or (iii) continue or renew the practitioner’s education until the practitioner has attained a satisfactory level of competence in any area which is the basis for probation. Each board or commission may discontinue, suspend or rescind any action taken under this subsection.

(8) Each examining board within the Department of Consumer Protection shall conduct any hearing or other action required for an application submitted pursuant to section 20-333 and any completed renewal application submitted pursuant to section 20-335 not later than thirty days after the date of submission for such application or completed renewal application, as applicable.

(P.A. 77-614, S. 167, 610; P.A. 78-303, S. 76–78, 136; P.A. 82-370, S. 1, 16; 82-419, S. 1, 47; 82-422, S. 1, 14; P.A. 91-405, S. 6; P.A. 99-73, S. 8; P.A. 01-195, S. 89, 181; P.A. 03-19, S. 55; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; Oct. Sp. Sess. P.A. 11-1, S. 77.)

History: P.A. 78-303 replaced “the” board with “each” board in Subsecs. (c), (d) and (e); P.A. 82-370, 82-419 and 82-422 all amended section to include references to commissions within the department and added subsections (f) and (g) concerning meetings, number of terms for members, attendance requirements and permissible disciplinary actions; Sec. 19-171f transferred to Sec. 21a-7 in 1983 and alphabetic Subdiv. indicators replaced editorially by the Revisors with numeric indicators; P.A. 91-405 amended Subdiv. (6) to provide that if no successor to board member has been appointed or approved, the member shall continue to serve until a successor is appointed or approved; P.A. 99-73 amended Subdiv. (2) by adding Subpara. indicators (A), (B) and (C), and in Subparas. (B) and (C) authorized the board to issue “an order requiring the violator to make restitution for any damage caused by the violation, or (C) both”; P.A. 01-195 made technical changes in Subdivs. (2) and (7), effective July 11, 2001; P.A. 03-19 made technical changes in Subdiv. (7), effective May 12, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; Oct. Sp. Sess. P.A. 11-1 amended Subdiv. (6) to provide that 40% of examining board members shall constitute a quorum and added Subdiv. (8) re 30-day deadline for hearing or other action by examining board re application pursuant to Sec. 20-333 or renewal application pursuant to Sec. 20-335, effective October 27, 2011.

Cited. 204 C. 156; 209 C. 719.



Section 21a-8 - (Formerly Sec. 19-171g). Department’s and commissioner’s powers and duties re boards and commissions.

(a) The Department of Consumer Protection shall have the following powers and duties with regard to each board or commission transferred to the Department of Consumer Protection under section 21a-6:

(1) The department shall control the allocation, disbursement and budgeting of funds appropriated to the department for the operation of each board or commission transferred to said department.

(2) The department shall employ and assign such personnel as the commissioner deems necessary for the performance of each board’s or commission’s functions.

(3) The department shall perform all management functions, including purchasing, bookkeeping, accounting, payroll, secretarial, clerical, record-keeping and routine housekeeping functions.

(4) The department shall conduct any necessary review, inspection or investigation regarding qualifications of applicants for licenses or certificates, possible violations of statutes or regulations, accreditation of schools, disciplinary matters and the establishment of regulatory policy, and make recommendations to the appropriate board or commission. In connection with any such investigation, the Commissioner of Consumer Protection, or the commissioner’s authorized agent, may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record or document when so ordered, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(5) The department shall administer any examinations necessary to ascertain the qualifications of applicants for licenses or certificates and shall issue licenses or certificates to qualified applicants. The department shall maintain rosters of licensees or registrants and update such rosters annually, and may provide copies of such rosters to the public for an appropriate fee.

(6) The department shall conduct any necessary investigation and follow-up in connection with complaints regarding persons subject to regulation or licensing by the board or commission.

(7) The department shall perform any other function necessary to the effective operation of the board or commission and not specifically vested by statute in the board or commission.

(8) The department shall receive complaints concerning the work and practices of persons licensed, registered or certified by such boards or commissions and shall receive complaints concerning unauthorized work and practice by persons not licensed, registered or certified by such boards or commissions. The department shall distribute monthly a list of all complaints received within the previous month to the chairperson of the appropriate board or commission. The department shall screen all complaints and dismiss any in which the allegation, if substantiated, would not constitute a violation of any statute or regulation. The department shall distribute notice of all such dismissals monthly to the chairperson of the appropriate board or commission. The department shall investigate any complaint in which the allegation, if substantiated, would constitute a violation of a statute or regulation under its jurisdiction. In conducting the investigation, the commissioner may seek the assistance of a member of the appropriate board, an employee of any state agency with expertise in the area, or if no such member or employee is available, a person from outside state service licensed to perform the work involved in the complaint. Board or commission members involved in an investigation shall not participate in disciplinary proceedings resulting from such investigation. The Commissioner of Consumer Protection may dismiss a complaint following an investigation if the commissioner determines that such complaint lacks probable cause. Notice of such dismissal shall be given only after approval by the chairperson of the appropriate board or commission. The commissioner may authorize a settlement if the settlement is approved by the complainant, the practitioner, and the board or commission. The commissioner may bring a complaint before the appropriate board or commission for a formal hearing if the commissioner determines that there is probable cause to believe that the offense alleged in the complaint has been committed and that the practitioner named in the complaint was responsible. The commissioner, or the commissioner’s authorized agent, shall have the power to issue subpoenas to require the attendance of witnesses or the production of records, correspondence, documents or other evidence in connection with any hearing of a board or commission. All dispositions and final decisions by the Department of Consumer Protection after an investigation into a complaint has begun shall be forwarded to the chairperson of the appropriate board or commission on a monthly basis.

(9) The department may contract with a third party, if the commissioner deems it necessary and if the appropriate board or commission consents, to administer licensing examinations and perform all attendant administrative functions in connection with such examination and to monitor continuing professional education requirements, and may require the payment of a fee to such third party.

(b) The Commissioner of Consumer Protection shall have the following powers and duties with regard to each board or commission transferred to the Department of Consumer Protection under section 21a-6:

(1) The commissioner may, in the commissioner’s discretion, issue an appropriate order to any person found to be violating any statute or regulation within the jurisdiction of such board or commission providing for the immediate discontinuance of the violation or requiring the violator to make restitution for any damage caused by the violation, or both. The commissioner may, through the Attorney General, petition the superior court for the judicial district in which the violation occurred, or in which the person committing the violation resides or transacts business, for the enforcement of any order issued by the commissioner under this subdivision and for appropriate temporary relief or a restraining order. The commissioner shall certify and file in the court a transcript of the entire record of the hearing or hearings, including all testimony upon which such order was made and the findings and orders made by the commissioner. The court may grant such relief by injunction or otherwise, including temporary relief, as the court deems equitable and may make and enter a decree enforcing, modifying and enforcing as so modified, or setting aside, in whole or in part, any order of the commissioner issued under this subdivision.

(2) The commissioner may conduct hearings on any matter within the statutory jurisdiction of such board or commission. Such hearings shall be conducted in accordance with chapter 54 and the regulations established pursuant to subsection (a) of section 21a-9. In connection with any such hearing, the commissioner may administer oaths, issue subpoenas, compel testimony and order the production of books, records and documents. If any person refuses to appear, testify or produce any book, record or document when so ordered, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this subdivision.

(3) In addition to any other action permitted under the general statutes, the commissioner may, upon a finding of any cause specified in subsection (c) of section 21a-9: (A) Revoke or suspend a license, registration or certificate; (B) issue a letter of reprimand to a practitioner and send a copy of such letter to a complainant or to a state or local official; (C) place a practitioner on probationary status and require the practitioner to (i) report regularly to the commissioner on the matter which is the basis for probation, (ii) limit the practitioner’s practice to areas prescribed by the commissioner, or (iii) continue or renew the practitioner’s education until the practitioner has attained a satisfactory level of competence in any area which is the basis for probation. The commissioner may discontinue, suspend or rescind any action taken under this subdivision.

(P.A. 77-614, S. 168, 610; P.A. 82-61, S. 1, 2; 82-370, S. 2, 16; 82-419, S. 2, 47; 82-422, S. 2, 14; P.A. 83-487, S. 18, 33; P.A. 88-359, S. 10, 12; P.A. 89-57; June Sp. Sess. P.A. 91-12, S. 33, 55; P.A. 02-142, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 07-188, S. 3.)

History: P.A. 82-61 amended Subdiv. (e) to require department to issue licenses and certificates and to maintain rosters and provide copies of them upon payment of fee; P.A. 82-370, 82-419 and 82-422 all amended section to include reference to commissions within the department and added Subdiv. (h) establishing uniform complaint procedure; Sec. 19-171g transferred to Sec. 21a-8 in 1983 and alphabetic Subdiv. indicators replaced editorially by the Revisors with numeric indicators; P.A. 83-487 added Subdiv. (9) allowing department to contract with third parties for administration of licensing examinations and to require applicants to pay an examination fee to the third party; P.A. 88-359 amended Subdiv. (5) to require department to annually update rosters of licensees and registrants; P.A. 89-57 amended Subdiv. (8) to provide for subpoena power for the commissioner or the commissioner’s authorized agent; June Sp. Sess. P.A. 91-12 amended Subdiv. (5) eliminating the authority of the board and commissions to supervise the department in administering license examination; P.A. 02-142 amended Subdiv. (8) to make a technical change for purposes of gender neutrality and amended Subdiv. (9) to permit department to contract with third party to monitor continuing professional education requirements and to permit department to require payment of a fee to third party, effective June 14, 2002; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-188 designated existing provisions as Subsec. (a), made technical changes therein and added Subsec. (b) re commissioner’s powers and duties re boards and commissions.



Section 21a-8a - Consumer protection enforcement account.

(a) There is established an account to be known as the “consumer protection enforcement account”. The account may contain any moneys required by law to be deposited in the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. The account shall be used by the Department of Consumer Protection to fund positions and other related expenses for the enforcement of Department of Consumer Protection licensing and registration laws.

(b) Notwithstanding any provision of the general statutes to the contrary, the amount of any civil penalty imposed or assessed by the Commissioner of Consumer Protection, his legally authorized representative or agent or a licensing board in the department, pursuant to sections 20-341, 21a-75, 21a-79, 21a-86g, 21a-96, 21a-236 and 21a-340 and any other provisions of titles 20, 21 and 21a, shall, upon deposit in the General Fund, be credited to the account established by subsection (a) of this section.

(June Sp. Sess. P.A. 91-12, S. 47, 55; P.A. 93-151, S. 1, 4; P.A. 94-68, S. 4; 94-95, S. 20; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 93-151 extended the duration of the fund from July 1, 1992, to June 30, 1995, effective June 14, 1993; P.A. 94-68 amended Subsec. (a) to allow the fund to finance related expenses and amended Subsec. (b) to extend the duration of the fund indefinitely; P.A. 94-95 changed name of fund from “Consumer Protection Enforcement Fund” to “consumer protection enforcement account”; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-9 - (Formerly Sec. 19-171h). Uniform rules of procedure. Regulations re subjects within jurisdiction of boards and commissions within Department of Consumer Protection. Prohibited acts by practitioners. Definitions.

(a) With regard to the boards and commissions within the Department of Consumer Protection, the Commissioner of Consumer Protection (1) shall adopt uniform rules of procedure, consistent with chapter 54, for hearings and other proceedings to be conducted by the boards or commissions or by the commissioner and for the giving of notice to persons affected by such proceedings, and (2) may, where authorized by statute, adopt regulations regarding any subject within the jurisdiction of a board or commission.

(b) Any rules of procedure and regulations adopted pursuant to this section shall be adopted in accordance with chapter 54. No regulation shall be adopted pursuant to this section until the appropriate board or commission has had reasonable opportunity to review the proposed regulation and to offer comments thereon.

(c) Each such board or commission may act in accordance with the provisions of subdivision (7) of section 21a-7, and the commissioner may act in accordance with the provisions of subdivision (3) of subsection (b) of section 21a-8, in the case of a practitioner who: (1) Engages in fraud or material deception in order to obtain a license, registration or certificate issued by the board or commission or to aid another in obtaining a license, registration or certificate issued by the board or commission; (2) performs work beyond the scope of the license, registration or certificate issued by the board or commission; (3) illegally uses or transfers a license, registration or certificate issued by the board or commission; (4) performs incompetent or negligent work; (5) makes false, misleading or deceptive representations to the public; (6) has been subject to disciplinary action similar to that specified in subdivision (7) of section 21a-7 or subdivision (3) of subsection (b) of section 21a-8 by a duly authorized professional agency of the United States, any state within the United States, the District of Columbia, a United States possession or territory or a foreign jurisdiction; or (7) violates any provision of the general statutes or any regulation established thereunder, relating to the practitioner’s profession or occupation.

(d) As used in chapters 390, 391, 392, 393, 394, 396, 400g, 400j, 482 and 400l:

(1) “Certificate” includes the whole or part of any Department of Consumer Protection permit which the department issues under authority of the general statutes and which (A) authorizes practice of the profession by certified persons but does not prohibit the practice of the profession by others, not certified, (B) prohibits a person from falsely representing that such person is certified to practice the profession unless the person holds a certificate issued by the department, and (C) requires as a condition of certification that a person submit specified credentials to the department which attest to qualifications to practice the profession.

(2) “License” includes the whole or part of any Department of Consumer Protection permit, approval, or similar form of permission which the department issues under authority of the general statutes and which requires (A) practice of the profession by licensed persons only, (B) demonstration of competence to practice by examination or other means and meeting of certain minimum standards, and (C) enforcement of standards by the department or regulatory board or commission.

(3) “Registration” includes the whole or part of any Department of Consumer Protection permit which the department issues under authority of the general statutes and which (A) requires persons to place their names on a list maintained by the department before they can engage in the practice of a specified profession or occupation, (B) does not require a person to demonstrate competence by examination or other means, and (C) may be revoked or suspended by the commissioner for cause.

(P.A. 77-614, S. 169, 610; P.A. 82-370, S. 3, 16; 82-419, S. 3, 47; 82-422, S. 3, 14; P.A. 83-487, S. 19, 33; P.A. 85-504, S. 13, 15; 85-613, S. 57, 154; P.A. 95-264, S. 52; P.A. 97-166, S. 9; P.A. 99-73, S. 9; 99-194, S. 6; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 07-188, S. 4.)

History: P.A. 82-370, 82-419 and 82-422 all added references to commissions within the department and added Subsecs. (c) and (d) establishing uniform grounds for disciplinary action and defining “certificate”, “license” and “registration”; Sec. 19-171h transferred to Sec. 21a-9 in 1983; P.A. 83-487 amended Subsec. (c) to permit disciplinary action for incompetent or negligent work where prior law required gross negligence or incompetence; P.A. 85-504 amended Subsec. (d) by removing chapter 389 from the list of chapters for which the definitions are applicable; P.A. 85-613 made technical change; P.A. 95-264 amended Subsec. (d) to make technical changes to conform section with other provisions of the Pharmacy Practice Act; P.A. 97-166 added reference to chapter 400l in Subsec. (d) and made technical changes; P.A. 99-73 amended Subsec. (c)(1) by adding reference to a practitioner who engages in fraud, etc., to obtain a license, registration or certificate issued by the board or commission or to aid another in obtaining such a license, registration or certificate, amended Subsec. (c)(6) by adding reference to a practitioner who has been subject to disciplinary action similar to that specified in Sec. 21a-7(7) by a professional agency of the United States, any state within the United States, the District of Columbia, a United States possession or territory or a foreign jurisdiction, designated former Subsec. (c)(6) as Subsec. (c)(7), and made various technical changes to Subsec. (c)(5), new Subsec. (c)(7), and Subsec. (d)(1); P.A. 99-194 amended Subsec. (d) to add reference to chapter 400g, delete reference to chapter 451 and make gender neutral change in Subdiv. (1); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-188 amended Subsec. (a) by adding provision re hearings or proceedings conducted by commissioner, amended Subsec. (c) by adding provisions re action under Sec. 21a-8(b)(3) and made a technical change in Subsec. (d)(3).

Cited. 209 C. 719.



Section 21a-10 - (Formerly Sec. 19-171i). Commissioner of Consumer Protection authorized to establish, combine or abolish divisions, sections or other units, exception. Regulations re staggered schedule for renewal of licenses. Prorated amount for guaranty fund fees and newly issued licenses, certificates, registrations and permits, allowed.

(a) The Commissioner of Consumer Protection may establish, combine or abolish divisions, sections or other units within the Department of Consumer Protection and allocate powers, duties and functions among such units, but no function vested by statute in any officer, division, board, agency or other unit within the department shall be removed from the jurisdiction of such officer, division, board, agency or other unit under the provisions of this section.

(b) The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, to designate a staggered schedule for the renewal of all licenses, certificates, registrations and permits issued by said department. If such designation of a staggered schedule results in the expiration of any license, certificate, registration or permit for a period of less than or more than one year, said commissioner may charge a prorated amount for such license, certificate, registration or permit. For any new license, certificate, registration or permit that is issued and for any guaranty fund fee that is imposed on or after January 1, 1995, the commissioner may charge a one-time prorated amount for such newly issued license, certificate, registration, permit or guaranty fund fee.

(P.A. 77-614, S. 171, 610; P.A. 94-36, S. 40, 42; P.A. 95-136, S. 7, 8; P.A. 99-194, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: Sec. 19-171i transferred to Sec. 21a-10 in 1983; P.A. 94-36 added Subsec. (b), authorizing establishment of staggered schedule for renewing licenses, registrations, certificates and permits, effective January 1, 1995; P.A. 95-136 amended Subsec. (b) to allow the commissioner to charge a one-time prorated amount for a newly issued license, certificate, registration or permit which had been in effect prior to January 1, 1995, effective June 7, 1995; P.A. 99-194 amended Subsec. (b) to make technical change and to empower commissioner to impose prorated guaranty fund fees; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-10a - Retirement status license.

(a) Any person currently holding a license issued by the Department of Consumer Protection pursuant to title 20 who has attained the age of sixty-five may renew his or her license as a retirement status license pursuant to subsections (b) to (d), inclusive, of this section.

(b) An applicant for a retirement status license shall submit his or her original license to the Department of Consumer Protection, along with a letter of request for such classification. The letter shall contain a statement expressing the licensee’s current retirement status and the acceptance of a restriction on the retirement status license prohibiting the applicant from actively engaging in the practice of the occupation or trade for which a license was originally issued.

(c) A licensee issued a retirement status license shall not practice or offer to practice the occupation or trade for which a license was originally issued.

(d) If the Department of Consumer Protection issues a retirement status license pursuant to this section, it shall return the original license submitted pursuant to subsection (b) of this section to the applicant. Such original license shall bear a designation or be stamped “Retired”.

(e) The fee for a retirement status license shall be twenty dollars.

(f) A licensee issued a retirement status license may restore such licensee’s original license by submitting a form, to be provided by the Department of Consumer Protection, requesting reinstatement and by paying the current annual fee for such license.

(g) The Commissioner of Consumer Protection may, for good cause shown, grant a retirement status license to a person who does not meet the requirements of subsection (a) of this section.

(P.A. 11-117, S. 5.)

History: P.A. 11-117 effective January 1, 2012.



Section 21a-11 - (Formerly Sec. 19-171). Powers and duties of commissioner.

(a) The Commissioner of Consumer Protection may, subject to the provisions of chapter 67, employ such agents and assistants as are necessary to enforce the provisions of the general statutes wherein said commissioner is empowered to carry out the duties and responsibilities assigned to him or his department. For the purpose of inquiring into any suspected violation of such provisions, the commissioner and his deputy and assistants shall have free access, at all reasonable hours, to all places and premises, homes and apartments of private families keeping no boarders excepted.

(b) On the tender of the market price, the commissioner or his deputy may take from any person, firm or corporation samples of any article which he suspects is sold, offered for sale, kept with intent to sell, made or manufactured contrary to any provision of this chapter or related chapters under the jurisdiction of said commissioner. He may analyze such samples or have them analyzed by a state chemist or by an experiment station or by the laboratories of the Department of Public Health, and a sworn or affirmed certificate by such analyst shall be prima facie evidence of the ingredients and constituents of the samples analyzed. If such analysis shows that any such sample does not conform to the requirements of law, and gives the commissioner or his deputy reasonable grounds for believing that any provision of this chapter or related chapters under his jurisdiction has been violated, he shall cause such violator to be prosecuted. Any person who refuses the access provided for herein to the commissioner, his deputy or assistants, or who refuses to sell the samples provided for herein, shall be guilty of a class D misdemeanor. Evidence of violation of any provision of this section shall be prima facie evidence of wilful violation.

(1949 Rev., S. 3884; 1951, S. 2070d; 1959, P.A. 412, S. 2; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 12-80, S. 73; P.A. 13-299, S. 46.)

History: 1959 act substituted commissioner of consumer protection for commissioner of food and drugs, extended statute’s application to enforcing provisions of general statutes, etc., instead of this chapter, changed technical language, deleted enumeration of violations and products involved and provided for analysis of samples by laboratories of state department of health; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-171 transferred to Sec. 21a-11 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-80 replaced penalty of a fine of not more than $25 or imprisonment of not more than 30 days or both with a class D misdemeanor; P.A. 13-299 divided section into Subsecs. (a) and (b), effective July 1, 2013.



Section 21a-11a - Complaints against new home construction contractors, home improvement contractors and salesmen and unregistered persons. Study. Report.

(a) For purposes of this section: (1) “Commissioner” means the Commissioner of Consumer Protection or the commissioner’s duly authorized representative, and (2) “department” means the Department of Consumer Protection.

(b) Any person may file a written complaint with the department concerning the work or practices of a person: (1) Registered as a new home construction contractor pursuant to chapter 399a, (2) registered as a home improvement contractor or salesman pursuant to chapter 400, or (3) who is not registered pursuant to said chapters but has performed work or acted in a manner that requires registration with the department pursuant to said chapters.

(c) The commissioner shall study measures to improve the process the department utilizes for accepting, processing and reporting to the public complaints the department receives under subsection (b) of this section. Such measures may include (1) creating subsets of closed complaints related to serious violations of law or regulations or patterns of other complaints against a contractor or individual, (2) determining which subsets of closed complaints are made available to the public via the department’s Internet web site, (3) determining how long complaints remain posted and available to the public via the department’s Internet web site, (4) creating improved notices or disclosures to the public on how to search for contractors and interpret complaints posted on the department’s Internet web site, (5) adding information to the department’s complaint database to better explain to the public complaints received by the department, responses from contractors to such complaints and resolutions of such complaints, and (6) any other changes to the department’s complaint handling and disclosure procedures deemed appropriate by the commissioner.

(d) Not later than December 31, 2010, the commissioner shall submit a report on the department’s findings and progress regarding measures described in subsection (c) of this section to the joint standing committee of the General Assembly having cognizance of matters relating to consumer protection, in accordance with the provisions of section 11-4a.

(P.A. 10-149, S. 1.)

History: P.A. 10-149 effective June 8, 2010.



Section 21a-12 - (Formerly Sec. 19-170f). Use of chemicals in removing soot from chimneys and flues.

(a) The Commissioner of Consumer Protection is directed to prepare and enforce reasonable regulations for the safe manufacture, storage, transportation and use of chemical, mineral or metallic compounds used or intended to be used for the purpose of removing soot and scale from furnaces, steam boilers, flues or chimneys.

(b) Any person, firm or corporation engaged in, or desiring to engage in, the manufacture or distribution of any such compound shall first make application to said commissioner for permission to engage in such business and, at the same time, shall submit a sample of the compound which the applicant makes or proposes to make or distribute and shall pay a fee of fifty dollars. Said commissioner, on receipt of such application, sample and fee, shall promptly submit the sample so received to a state chemist for determination of the component elements and their relative proportions to each other in such sample. The state chemist to whom such sample is delivered shall analyze the same and advise said commissioner of his findings, especially as to the kind and quantity of each of the elements found in such sample, and shall further advise said commissioner as to whether or not the combination of ingredients so found in such sample creates or tends to create a special fire or casualty hazard. Said commissioner, on receipt of the report of the state chemist to the effect that the combination of the ingredients found in such sample does not constitute a special fire or casualty hazard, shall issue a certificate to the manufacturer or distributor of such compound approving its use when used in accordance with such reasonable regulations as said commissioner may make.

(c) From the fee received with each such application, said commissioner shall pay such reasonable sum as may be required to the state chemist and shall cause the balance of such fees to be deposited in the State Treasury as a part of the General Fund of the state.

(d) Any person who, by himself, his employee or agent, or as the employee or agent of another, manufactures, stores, transports, sells or offers for sale any such compound which has not been approved by the Commissioner of Consumer Protection in accordance with the provisions of this section shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 3685; P.A. 73-280; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 73-280 replaced commissioner of state police with commissioner of consumer protection in Subsecs. (a) and (d); Sec. 29-108 transferred to Sec. 19-170f in 1979; Sec. 19-170f transferred to Sec. 21a-12 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-12a - Training and education program on playground safety. Regulations.

(a) The Commissioner of Consumer Protection shall develop a training and education program on playground safety issues. Such program may be presented annually. A representative from each municipality in the state may participate in such program.

(b) The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, to develop standards for playground equipment by June 30, 1995. Such regulations shall include a recommended timetable under which playgrounds may meet the guidelines of the regulations. Such regulations shall be equivalent to the standards established by the Handbook for Public Playground Safety produced by the United States Product Safety Commission. The Commissioner of Consumer Protection may issue a report concerning the status of playgrounds in Connecticut to the General Assembly on or before February 15, 1996.

(P.A. 94-151; P.A. 96-259, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 96-259 amended Subsec. (a) to make the annual presentation of the program permissive, rather than mandatory; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-12b - Reusable food and beverage containers containing bisphenol-A: Prohibition; enforcement.

(a) For the purposes of this section, “reusable food or beverage container” means a receptacle for storing food or beverages, including, but not limited to, baby bottles, spill-proof cups, sports bottles and thermoses, and excluding food or beverage containers intended for disposal after initial use and any bottle that is part of a water cooler system.

(b) On and after October 1, 2011, no person shall manufacture, sell, offer for sale or distribute in this state any reusable food or beverage container containing bisphenol-A.

(c) The provisions of this section may be enforced, within available appropriations, by the Commissioner of Consumer Protection.

(P.A. 09-103, S. 1; P.A. 11-59, S. 15.)

History: P.A. 09-103 effective October 1, 2011; P.A. 11-59 amended Subsec. (a) by redefining “reusable food or beverage container” to exclude any bottle that is part of a water cooler system.



Section 21a-12c - Infant formula and baby food receptacles containing bisphenol-A: Prohibition; existing inventory; enforcement.

(a) For the purposes of this section, (1) “infant formula” means a milk-based or soy-based powder, concentrated liquid or ready-to-feed substitute for human breast milk, that is intended for infant consumption and is commercially available, and (2) “baby food” means a prepared solid food consisting of a soft paste or an easily chewed food that is intended for consumption by children two years of age or younger and is commercially available.

(b) Except as provided in subsection (c) of this section, on and after October 1, 2011, no person shall manufacture, sell, offer for sale or distribute in this state any infant formula or baby food that is stored in a plastic container, jar or can that contains bisphenol-A.

(c) A person may sell or distribute his or her existing inventory of infant formula or baby food containers, jars or cans containing bisphenol-A as of October 1, 2011, until October 1, 2012, provided such person can demonstrate that such containers, jars or cans were purchased or acquired prior to October 1, 2011, in a quantity comparable to the containers, jars or cans purchased or acquired during the same period of the prior year.

(d) The provisions of this section may be enforced, within available appropriations, by the Commissioner of Consumer Protection.

(P.A. 09-103, S. 2.)

History: P.A. 09-103 effective October 1, 2011.



Section 21a-12d - Children’s jewelry containing cadmium: Prohibition; enforcement.

(a) As used in this section:

(1) “Cadmium” means elemental cadmium and any compounds or alloys which contain cadmium; and

(2) “Children’s jewelry” means any jewelry, including charms, bracelets, pendants, necklaces, earrings or rings, and any component thereof, that is designed or intended to be worn or used by children twelve years of age or younger.

(b) Except as provided in subsection (c) of this section, on and after July 1, 2014, no person shall manufacture, sell, offer for sale or distribute in this state any children’s jewelry that contains cadmium at more than .0075 per cent by weight.

(c) The provisions of this section may be enforced, within available appropriations, by the Commissioner of Consumer Protection.

(P.A. 10-113, S. 1.)

History: P.A. 10-113 effective October 1, 2012.



Section 21a-12e - (Note: This section is effective October 1, 2013.) Thermal receipt paper containing bisphenol-A: Prohibition; enforcement.

(a) For the purposes of this section, “thermal receipt paper” or “cash register receipt paper” means any paper that is used by a commercial entity to issue a mechanically produced record of a commercial transaction.

(b) On and after October 1, 2013, no person shall manufacture, sell, offer for sale or distribute in this state any thermal receipt paper or cash register receipt paper that contains bisphenol-A.

(c) Notwithstanding the provisions of subsection (b) of this section, if the United States Environmental Protection Agency does not identify a safe, commercially available alternative to the use of bisphenol-A in thermal receipt paper or cash register receipt paper on or before June 30, 2013, no person shall manufacture, sell, offer for sale or distribute in this state any thermal receipt paper or cash register receipt paper that contains bisphenol-A on and after July 1, 2015.

(d) The provisions of this section may be enforced, within available appropriations, by the Commissioner of Consumer Protection.

(P.A. 11-222, S. 1.)

History: P.A. 11-222 effective October 1, 2013.






Chapter 417 - General Provisions. Pure Food and Drugs

Section 21a-13 - (Formerly Sec. 19-171a). Powers concerning kosher food.

The Commissioner of Consumer Protection, or his agent, may enter premises on which any meat or meat product is being sold or offered for sale as kosher, or any restaurant or other place where food is being sold for consumption which is represented as being kosher, to determine whether any violation of section 53-317 exists and said commissioner shall report any such alleged violation to the proper prosecuting authorities.

(1959, P.A. 412, S. 29; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-171a transferred to Sec. 21a-13 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-14 - (Formerly Sec. 19-172). Oleomargarine.

Any article resembling butter and not made wholly from milk or any product of milk, salt and coloring excepted, shall be oleomargarine or margarine within the meaning of this chapter. The term “oleomargarine” and the term “margarine” shall include butterine and any article made or compounded in imitation of butter or as a substitute for butter and not made exclusively from milk or any product thereof, salt and coloring excepted, and any article labeled or branded as oleomargarine or margarine. The term “butter”, “dairy” or “creamery” or the name or term of any breed of cattle or any combination of any such names or terms or any symbol thereof or picture of dairy scenes shall not be used in whole or in part upon or to form the name of any oleomargarine or margarine, or upon any box, tub or package containing oleomargarine or margarine, or in any advertising of oleomargarine or margarine.

(1949 Rev., S. 3885; 1949, 1951, S. 2071d.)

History: Sec. 19-172 transferred to Sec. 21a-14 in 1983.



Section 21a-15 - (Formerly Sec. 19-173). Definition of colored oleomargarine.

For the purpose of sections 21a-16 and 21a-17, colored oleomargarine or colored margarine is oleomargarine or margarine having a tint or shade containing more than one and six-tenths degrees of yellow, or of yellow and red collectively, but with an excess of yellow over red measured in terms of Lovibond tintometer scale or its equivalent.

(1953, S. 2075d.)

History: Sec. 19-173 transferred to Sec. 21a-15 in 1983.



Section 21a-16 - (Formerly Sec. 19-174). Sale of oleomargarine. Label.

(a) No person shall sell or offer for sale colored oleomargarine or colored margarine unless (1) such oleomargarine or margarine is packaged; (2) the net weight of the contents of any package sold at retail is one pound or less; (3) there appears on the label of the package the word “oleomargarine” or “margarine”, in type or lettering at least as large as any other type or lettering on such label, and an accurate statement of all optional ingredients contained in such oleomargarine or margarine; and (4) each separate part of the contents of the package is contained in a wrapper which bears the word “oleomargarine” or “margarine” in type or lettering not smaller than twenty-point type.

(b) No person shall sell or offer for sale any colored or uncolored oleomargarine or margarine in any manner other than by weight nor unless (1) the front of the package bears a definite statement of its true net weight; (2) the package is clearly labeled to indicate to the purchaser that the product is margarine or oleomargarine; and (3) the package bears the name and address of the manufacturer, packer or distributor, and any other information required by federal law.

(1949 Rev., S. 3887; 1951, S. 854b; 1953, S. 2073d; P.A. 07-217, S. 91.)

History: Sec. 19-174 transferred to Sec. 21a-16 in 1983; P.A. 07-217 made technical changes, effective July 12, 2007.



Section 21a-17 - (Formerly Sec. 19-175). Serving of colored oleomargarine in public eating places.

No person shall serve colored oleomargarine or colored margarine at a public eating place unless a notice that oleomargarine or margarine is served is displayed prominently and conspicuously in such place and in such manner as to render it likely to be read and understood by the ordinary individual being served in such eating place or is printed or otherwise set forth on the menu in type or lettering not smaller than that normally used to designate the serving of other food items or each separate serving is accompanied by labeling identifying it as oleomargarine or margarine or each separate serving thereof is triangular in shape. No person shall serve colored oleomargarine or colored margarine as a spread or in melted form as a substitute for butter unless menus or other forms of notice are made indicating that oleomargarine or margarine is being served.

(1949 Rev., S. 3889; 1951, S. 856b; 1953, S. 2074d; P.A. 78-98.)

History: P.A. 78-98 removed distinction made in previous provisions between possession of oleomargarine “in a form ready for serving” and actual serving of oleomargarine (before amendment, “possession” was allowed only if notice was posted or menus bore printed message that margarine was served whereas actual serving was allowed if serving were labeled as margarine or were triangular in shape) and removed definition of “possess in a form ready for serving”; Sec. 19-175 transferred to Sec. 21a-17 in 1983.



Section 21a-18 - (Formerly Sec. 19-176). License to manufacture or sell renovated butter.

Section 21a-18 is repealed.

(1949 Rev., S. 3886; 1949, 1953, S. 2072d; P.A. 94-36, S. 24, 42; P.A. 96-259, S. 20.)



Section 21a-19 - (Formerly Sec. 19-177). Penalty.

Any person violating any provision of sections 21a-14 to 21a-17, inclusive, shall (1) for a first offense, be fined not more than two hundred fifty dollars, and (2) for any subsequent offense, be guilty of a class C misdemeanor.

(1953, S. 2076d; P.A. 96-259, S. 9; P.A. 12-80, S. 146.)

History: Sec. 19-177 transferred to Sec. 21a-19 in 1983; P.A. 96-259 deleted reference to Sec. 21a-18, which was repealed by the same act, from list of applicable sections; P.A. 12-80 rephrased provisions, inserted Subdiv. designators (1) and (2), changed penalty for first offense from a fine of not more than $100 or imprisonment of not more than 60 days or both to a fine of not more than $250 and changed penalty for subsequent offense from a fine of not more than $200 or imprisonment of not more than 4 months or both to a class C misdemeanor.



Section 21a-20 - (Formerly Sec. 19-178). Renovated or process butter.

No person, by himself or agent, or otherwise, shall sell, expose for sale or have in his possession with intent to sell, any article which is produced by taking original packing stock or other butter, or both, melting the same so that the butter fat can be drawn off, and mixing such butter fat with skim milk, cream or other milk product, and rechurning the mixture, or by any similar process, and which is commonly known as process butter, unless he has the words “Renovated Butter” conspicuously stamped, labeled or marked, in a straight line in printed letters, not less than one-half inch in length of plain Gothic type, so that said words cannot be easily defaced, upon the top, side and bottom of every tub, firkin, box or package containing such article or compound. The seller at retail of such article or compound, which is not in the original package, shall, himself or by his agent, attach to each package sold and deliver therewith to the purchaser a label or wrapper bearing in a conspicuous place upon the outside of the package, the words “Renovated Butter” in printed letters not less than one-half inch in length in a straight line of plain Gothic type. Any person who violates any provision of this section shall be fined not less than ten dollars nor more than one hundred dollars. The manufacture, sale and use of renovated butter shall be regulated by the use of such signs as are prescribed for the use and sale of oleomargarine in sections 21a-16 and 21a-17, but the words “Renovated Butter” shall be substituted for the word “Oleomargarine”.

(1949 Rev., S. 3891.)

History: Sec. 19-178 transferred to Sec. 21a-20 in 1983.



Section 21a-21 - (Formerly Sec. 19-179). Print butter.

No person shall, by himself, his servant or agent, sell or offer or expose for sale, or have in his possession with intent to sell, any print butter unless the package or wrapper containing the same has conspicuously printed thereon, in letters or figures not less than one-half inch in height, in plain Gothic type, the net weight of the butter contained therein. Any person who violates any provision of this section shall be fined not more than twenty-five dollars.

(1949 Rev., S. 3892.)

History: Sec. 19-179 transferred to Sec. 21a-21 in 1983.



Section 21a-22 - (Formerly Sec. 19-180). Sale of equine meat in public eating places.

No person, firm or corporation conducting a public eating place shall sell or offer for sale for human consumption any food containing equine meat or equine meat products, in whole or in part, without indicating such contents on each item thereof, or after each item thereof on the menu or bill of fare, in the same size print or writing as the largest size print or writing used in naming or describing such food. The provisions of this section shall be under the control and supervision of the Commissioner of Consumer Protection. Any person, or the responsible agent of any firm or corporation, who violates any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 3924; 1959, P.A. 412, S. 38, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-180 transferred to Sec. 21a-22 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-23 - (Formerly Sec. 19-181). Adulteration of molasses.

Section 21a-23 is repealed, effective October 1, 2002.

(1949 Rev., S. 3895; S.A. 02-12, S. 1.)



Section 21a-24 - (Formerly Sec. 19-181a). Misuse of the word “honey” in labels and brand names. Penalty.

(a) As used in this section, “honey” means the natural product of the honey bee taken from the nectar of flowers, transformed by such bee, taken from the honeycomb and marketed in a liquid, candied or granulated condition.

(b) No person who sells, exposes or offers for sale any product or article which does not contain honey as an ingredient, shall use the word honey or any combination of words including the word honey on the label or in the brand name of such product or article. No person who sells, exposes or offers for sale any product or article which is made from honey and any other substance, compound or mixture shall use the word honey or any combination of words including the word honey on the label or in the brand name of such product or article except when said word is printed in the same size type as are the other ingredients of such product or article.

(c) Any person who violates any provision of this section shall be imprisoned not more than six months or fined not more than five hundred dollars or both.

(P.A. 74-116, S. 1, 2.)

History: Sec. 19-181a transferred to Sec. 21a-24 in 1983.



Section 21a-24a - Sale of acidified food products, jams, jellies and preserves.

(a) As used in this section:

(1) “Acidified food product” means a food item, with a pH value of 4.6 or less upon completion of the recipe for such product, including, but not limited to, pickles, salsa and hot sauce, produced on the premises of a residential farm. “Acidified food product” does not include food consisting in whole or in part of milk or milk products, eggs, meat, poultry, fish, shellfish, edible crustacean ingredients or other ingredients, including synthetic ingredients, in a form capable of supporting rapid and progressive growth of infectious or toxigenic microorganisms.

(2) “Jam” means a food, with a pH value of 4.6 or less, made by cooking fruit or vegetables with sugar to a thick mixture.

(3) “Jelly” means a food, with a pH value of 4.6 or less, made by cooking fruit or vegetable juice that has been boiled with sugar.

(4) “Preserves” means a food, with a pH value of 4.6 or less, consisting of fruit or vegetables preserved whole by cooking with sugar.

(5) “Residential farm” means property (A) being utilized as a farm, as defined in subsection (q) of section 1-1, and (B) serving as the primary residence of the owner of such property.

(b) Notwithstanding the provisions of sections 21a-91 to 21a-120, inclusive, and section 19-13-B40 of the regulations of Connecticut state agencies, the preparation and sale of acidified food products, jams, jellies or preserves on a residential farm shall be allowed in a room used as living quarters and exempt from inspection by any state or local agency, provided such acidified food products, jams, jellies or preserves are prepared with fruit or vegetables grown on such farm and in the case of acidified food products, provided (1) the water supply of such residential farm comes from a public water supply system or, if from a private well, is tested and tests negative for coliform bacteria, (2) a pH test of such acidified food products is performed by a laboratory after completion of the recipe for such acidified food products, (3) use of the kitchen where such acidified food products are prepared is restricted from nonprocessing individuals, pets, children or any other potential contaminants during such preparation, and (4) the preparer of such acidified food products (A) possesses documentation of such preparer’s successful completion of an examination concerning safe food handling techniques administered by an organization approved by the Department of Public Health for qualified food operators, or possesses documentation indicating successful completion of an approved course concerning safe food processing techniques administered by an organization approved by the Department of Consumer Protection, and (B) such documentation is made available to the local health department or the Department of Consumer Protection upon request. If the local health department or the Department of Public Health has reason to believe that a private well used pursuant to subdivision (1) of this subsection may be contaminated with coliform bacteria, such department may require such private well to be retested for the presence of coliform bacteria. Each container of acidified food products, jam, jelly or preserves offered for sale on such farm shall have on its label, in ten-point type: “Not prepared in a government inspected kitchen”.

(P.A. 94-23; P.A. 10-103, S. 3; P.A. 11-59, S. 4.)

History: P.A. 10-103 amended Subsec. (a) by adding new Subdiv. (1) defining “acidified food product”, redesignating existing Subdivs. (1) to (4) as Subdivs. (2) to (5) and adding reference to vegetables in redesignated Subdivs. (2) to (4), and amended Subsec. (b) by adding provisions re sale of acidified food products, effective January 1, 2011; P.A. 11-59 made technical changes, effective July 1, 2011.



Section 21a-24b - Sale of maple syrup.

(a) As used in this section, “residential farm” means property (1) being utilized as a farm, as defined in subsection (q) of section 1-1, and (2) serving as the primary residence of the owner of such property.

(b) Notwithstanding the provisions of sections 21a-91 to 21a-120, inclusive, and any regulations adopted thereunder, the preparation and sale of maple syrup on a residential farm shall be allowed in a room used as living quarters and shall be exempt from inspection by any state or local agency. Each container of maple syrup offered for sale on such farm shall have on its label, in ten-point type: “Not prepared in a government-inspected kitchen.”

(P.A. 95-319.)



Section 21a-25 - (Formerly Sec. 19-182). Impure vinegar.

(a) No person shall make, sell, offer or expose for sale or exchange or solicit or receive any order for the sale or delivery within the state, or for delivery without the state for shipment into the state, of: (1) Any vinegar, as cider vinegar, not wholly produced from the juice of apples; (2) any vinegar or article sold or to be sold as vinegar, to which has been added any drug, or any hurtful or foreign substance, or any coloring matter, or any acid; or (3) any vinegar not having an acetic acidity equivalent therein of not less than four per cent by weight of absolute acetic acid and, in case of cider vinegar, not less than one and six-tenths per cent by weight of cider vinegar solids upon full evaporation over boiling water. The delivery of any of the above-mentioned articles upon an order solicited or received within the state shall be conclusive evidence that the order upon which such delivery was made was for such articles.

(b) Any person who violates any provision of this section shall (1) for a first offense, be fined not more than fifty dollars, and (2) for a subsequent offense, be guilty of a class D misdemeanor.

(1949 Rev., S. 3896; P.A. 07-217, S. 92; P.A. 12-80, S. 74.)

History: Sec. 19-182 transferred to Sec. 21a-25 in 1983; P.A. 07-217 made a technical change, effective July 12, 2007; P.A. 12-80 inserted Subsec. designators (a) and (b), repositioned and rephrased penalty provision and replaced penalty for subsequent offense of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 21a-26 - (Formerly Sec. 19-183). Sale of vinegar regulated.

No person shall make and sell, or make and offer for sale, any vinegar without conspicuously branding, stenciling or painting, upon the head of the barrel, cask, keg or package containing the same, the name of the maker, his residence, the place of manufacture and the true name of the kind of vinegar contained therein as “cider vinegar”, “wine vinegar”, “malt vinegar” or “wood acid vinegar”. The provisions of this section shall not apply to retail sales at the place of manufacture in quantities of less than five gallons and in open packages. Any person who violates any provision of this section shall be fined not more than fifty dollars for the first offense and for each subsequent offense not more than one hundred dollars.

(1949 Rev., S. 3897.)

History: Sec. 19-183 transferred to Sec. 21a-26 in 1983.



Section 21a-27 - (Formerly Sec. 19-183a). Definitions.

For purposes of sections 21a-27 to 21a-30, inclusive:

(1) “Flour” means any (A) flour, white flour, wheat flour, plain flour, (B) bromated flour, (C) self-rising flour, self-rising white flour, self-rising wheat flour, and (D) phosphated flour, phosphated white flour and phosphated wheat flour, but excludes whole wheat flour and also excludes special flours not used for bread, rolls, bun or biscuit baking, such as specialty cake, pancake and pastry flours.

(2) “White bread” means any bread, whether baked in a pan or in a hearth or screen which is commonly known or usually represented and sold as white bread, including, but not restricted to, Vienna bread, French bread and Italian bread.

(3) “Rolls” means plain white rolls and buns of the semi-bread-dough type, such as soft rolls, hamburger, hot dog and other soft rolls and hard rolls, such as Vienna or Kaiser rolls, but shall not include yeast-raised sweet rolls or sweet buns made with fillings or coatings such as cinnamon rolls or buns and butterfly rolls.

(4) “Corn meal” means that product formed by grinding and sifting corn but does not include that product unbolted, stone ground and unsifted.

(5) “Corn grits” means the food prepared by grinding and sifting corn with removal of bran and germ.

(6) “Rice” means all types of milled rice, parboiled rice, converted rice, precooked rice and broken rice.

(7) “Macaroni” means macaroni or macaroni products as defined in 21 Code of Federal Regulations Part 139, as amended.

(8) “Commissioner” means the state Commissioner of Consumer Protection.

(1972, P.A. 72, S. 1; P.A. 73-377, S. 1; P.A. 80-31; P.A. 81-472, S. 48, 159; P.A. 84-546, S. 63, 173; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 73-377 redefined “corn meal” to specifically exclude meal “stone ground by water power and unsifted”, defined “macaroni” in new Subsec. (g) and redesignated former Subsec. (g) as Subsec. (h); P.A. 80-31 redefined “corn meal” excluding meal “unbolted, stone ground and unsifted” rather than meal “stone ground by water power and unsifted”; P.A. 81-472 made technical changes; Sec. 19-183a transferred to Sec. 21a-27 in 1983 and alphabetic Subdiv. indicators replaced with numeric Subdiv. indicators and numeric Subpara. indicators revised accordingly for consistency with general use elsewhere in general statutes; P.A. 84-546 made technical correction in Subdiv. (7); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-28 - (Formerly Sec. 19-183b). Enrichment requirements.

(a) Flour. It shall be unlawful for any person to manufacture, mix, compound, sell or offer for sale in this state for human consumption any flour unless such flour is enriched, before retail sale, in conformance with federal standards enumerated in 21 Code of Federal Regulations Part 137, as may be amended from time to time and unless such person provides evidence of compliance as required by regulations issued by the commissioner under the provisions of chapter 54.

(b) Bread and rolls. It shall be unlawful for any person to manufacture, mix, compound, sell or offer for sale in this state for human consumption any white bread or rolls unless such bread and rolls are enriched, before retail sale, in conformance with federal standards enumerated in 21 Code of Federal Regulations Part 136, as may be amended from time to time and unless such person provides evidence of compliance as required by regulations issued by the commissioner under the provisions of chapter 54.

(c) Corn meal and grits. It shall be unlawful for any person to manufacture, mix, compound, sell or offer for sale in this state for human consumption any corn meals or corn grits unless such products are enriched, before retail sale, in conformance with federal standards enumerated in 21 Code of Federal Regulations Part 137, as may be amended from time to time and unless such person provides evidence of compliance as required by regulations issued by the commissioner under the provisions of chapter 54.

(d) Rice. It shall be unlawful for any person to manufacture, mix, compound, sell or offer for sale in this state for human consumption any rice unless such rice is enriched, before retail sale, in conformance with federal standards enumerated in 21 Code of Federal Regulations Part 137, as may be amended from time to time and unless such person provides evidence of compliance as required by regulations issued by the commissioner under the provisions of chapter 54.

(e) Macaroni. It shall be unlawful for any person to manufacture, mix, compound, sell or offer for sale in this state for human consumption any macaroni unless such macaroni is enriched, before retail sale, in conformance with federal standards enumerated in 21 Code of Federal Regulations Part 139, as may be amended from time to time and unless such person provides evidence of compliance as required by regulations issued by the commissioner under the provisions of chapter 54.

(1972, P.A. 72, S. 2–5; P.A. 73-377, S. 2–6; P.A. 74-338, S. 22, 94; P.A. 84-546, S. 64, 173.)

History: P.A. 73-377 amended Subsecs. (a) to (d) to specify enrichment “before retail sale” and to require evidence of compliance as required by regulations issued under provisions of chapter 54 and added Subsec. (e) re macaroni; P.A. 74-338 specified Part 16, rather than Part 15, of federal regulations in Subsec. (e); Sec. 19-183b transferred to Sec. 21a-28 in 1983; P.A. 84-546 made technical changes.



Section 21a-29 - (Formerly Sec. 19-183c). Analyses, examinations and investigations. Regulations.

(a) The commissioner is authorized to take samples for analysis and to conduct examinations and investigations, and to enter at reasonable times, any factory, mill, bakery, warehouse, shop or establishment where flour, white bread, rolls, corn meal, corn grits, macaroni or rice are manufactured, processed, packed, sold or held or any vehicle being used for the transportation thereof, and to inspect any such place or vehicle and any flour, white bread, rolls, corn meal, corn grits or rice therein and all pertinent equipment, materials, containers and labeling.

(b) The commissioner shall authorize such regulations as are necessary for the effective administration of sections 21a-27 to 21a-30, inclusive.

(1972, P.A. 72, S. 6; June, 1972, P.A. 1, S. 2; P.A. 73-377, S. 7.)

History: 1972 act made grammatical change in Subsec. (a); P.A. 73-377 included inspections re macaroni; Sec. 19-183c transferred to Sec. 21a-29 in 1983.



Section 21a-30 - (Formerly Sec. 19-183d). Penalty.

Any person who violates any of the provisions of sections 21a-27 to 21a-29, inclusive, shall be fined not more than one hundred dollars for the first offense and not more than five hundred dollars for each succeeding offense and imprisoned not more than three months for the first offense and not more than one year for each succeeding offense or both.

(1972, P.A. 72, S. 7.)

History: Sec. 19-183d transferred to Sec. 21a-30 in 1983.



Section 21a-31 - (Formerly Sec. 19-184). Adulteration of turpentine.

Section 21a-31 is repealed, effective October 1, 2002.

(1949 Rev., S. 3900; 1959, P.A. 412, S. 38, 42; P.A. 02-89, S. 90.)



Section 21a-32 - (Formerly Sec. 19-185). Sale and use of articles containing wood alcohol.

Any person who sells, exchanges, offers for sale or exchange or delivers to another any wood alcohol, known as methyl alcohol, shall affix to the vessel or container holding the same a label bearing the words, “wood alcohol, poison”, printed or written thereon in letters not less than one-fourth of an inch in height. No person shall sell, exchange, offer for sale or exchange or deliver, or have in his possession with intent to sell, exchange or deliver, any article of food or drink, or any drug intended for external or internal use on or within the human body, or any perfume or toilet article, containing any wood alcohol known as methyl alcohol. Any person who violates any provision of this section shall be fined not more than five hundred dollars or imprisoned not more than six months or both. The Commissioner of Consumer Protection shall cause a prosecution to be instigated for any violation of the provisions of this section.

(1949 Rev., S. 4170; 1959, P.A. 412, S. 38, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-185 transferred to Sec. 21a-32 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-33 - (Formerly Sec. 19-186). Penalty for sale of adulterated liquors.

Any person who sells or exposes for sale any ale, beer or other fermented liquors, knowing the same to be adulterated, or adulterates for the purpose of sale any ale, beer or other fermented liquors, shall be fined not more than one thousand dollars or imprisoned not more than six months.

(1949 Rev., S. 3902.)

History: Sec. 19-186 transferred to Sec. 21a-33 in 1983.



Section 21a-34 - (Formerly Sec. 19-193a). Vending machines. Definitions.

As used in sections 21a-34 to 21a-45, inclusive, unless the context otherwise requires:

(1) “Commissioner” means the Commissioner of Consumer Protection;

(2) “Vending machine” means any self-service device offered for public use upon public or private property which, upon insertion of a coin, coins or token, or by other means, dispenses unit servings of food or beverage, either in bulk or in package, without the necessity of replenishing the device between each vending operation;

(3) “Food” means any raw, cooked or processed edible substance, cough drops of a nonmedicinal type, beverage or ingredient used or intended for use in the whole, or in part, for human consumption;

(4) “Readily perishable foods” means any food or beverage or ingredients consisting in whole or in part of milk, milk products, eggs, meat, fish, poultry or other food capable of supporting rapid and progressive growth of microorganisms which can cause food infections or food intoxication, except products in hermetically sealed containers processed by heat to prevent spoilage, and dehydrated, dry or powdered products so low in moisture content as to preclude development of microorganisms;

(5) “Hot liquid food or beverage” means liquid food or beverage, the temperature of which at the time of service to the consumer is at least one hundred fifty degrees Fahrenheit;

(6) “Single service articles” means any utensil, container, implement or wrapper intended for use only once in the preparation, storage, display, service or consumption of food or beverage;

(7) “Product contact surface” means any surface of the vending machine, appurtenances or containers which comes into direct contact with any food, beverage or ingredient;

(8) A food is “adulterated” (A) if it bears or contains any poisonous or deleterious substance which may be injurious to health; (B) if it bears or contains any added poisonous or deleterious substance for which no safe tolerance has been established by regulation, or in excess of such tolerance if one has been established; (C) if it consists in whole or in part of any filthy, putrid or decomposed substance, or if it is otherwise unfit for human consumption; (D) if it has been prepared, packed or stored under unsanitary conditions whereby it may have become contaminated with filth or rendered injurious to health; or (E) if the container is composed in whole or in part of a poisonous or deleterious substance which may render the contents injurious to health;

(9) “Misbranding” means the use of any written, printed or graphic matter upon or accompanying products or containers dispensed from vending machines, including signs or placards displayed in relation to such products so dispensed, which is false or misleading or which violates any applicable local, state or federal labeling requirements;

(10) “Operator” means any person who owns or operates or who, on his own behalf or through an agent or employee, prepares or transports any food or beverage dispensed in any vending machine or who supplies or replenishes the contents of any such machine;

(11) “Person” means any individual, partnership, corporation, limited liability company or association;

(12) “Employee” means any supplier or any person employed by him who handles any food, beverage or ingredient to be dispensed through vending machines, or who comes into contact with food contact surfaces of containers, equipment, utensils or packaging materials used in connection with vending machine operations, or who otherwise services or maintains one or more such machines.

(1961, P.A. 579, S. 1; 1963, P.A. 345; 576; 1971, P.A. 380; P.A. 95-79, S. 74, 189; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1963 acts added “cough drops” to definition of food and changed definition of operator to refer to more than three rather than one vending machine; 1971 act divided section into alphabetically designated Subdivs. and redefined “operator” to add phrase “who owns or operates” and made definition applicable to single vending machines rather than to “more than three” vending machines; Sec. 19-193a transferred to Sec. 21a-34 in 1983 and alphabetic Subdiv. indicators replaced with numeric Subdiv. indicators and numeric Subpara. indicators revised accordingly to achieve conformity with general use elsewhere in general statutes; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-35 - (Formerly Sec. 19-193b). Vending machine operator’s license.

(a) No person shall, by himself or through any agent or employee, engage as a vending machine operator without a vending machine operator’s license issued in accordance with the provisions of sections 21a-34 to 21a-45, inclusive.

(b) Any person desiring to obtain a vending machine operator’s license shall apply to the commissioner, on forms which the commissioner shall provide, stating (1) the applicant’s name and address or the name and address of each partner, in case of a partnership, or of each principal officer and director, in case of a corporation; (2) the address of the applicant’s principal place of business; (3) the location of each commissary and other establishment, if any, where supplies are kept and where food or beverages are prepared; (4) the identity and form of the food or beverage to be sold or offered for sale in or supplied for vending machines; (5) the number and type of each vending machine which the applicant operates, replenishes or services; (6) a description of each motor vehicle in which the applicant transports food, beverages or supplies from a commissary to vending machines; and (7) such other information as the commissioner may require.

(c) Upon receipt of an application for a vending machine operator’s license, the commissioner shall cause an investigation to be made of the applicant’s commissary, servicing and transport facilities. Upon determining that the provisions of sections 21a-34 to 21a-45, inclusive, and the regulations adopted thereunder and all applicable municipal health ordinances and state and federal laws and regulations have been complied with, the commissioner shall issue an operator’s license.

(1961, P.A. 579, S. 2; 1969, P.A. 596, S. 1; P.A. 07-217, S. 93.)

History: 1969 act deleted provision establishing $25 fee for license; Sec. 19-193b transferred to Sec. 21a-35 in 1983; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.



Section 21a-36 - (Formerly Sec. 19-193c). Vending machine operator’s license fees.

(a) The applicant for a vending machine operator’s license shall pay a license fee according to the following schedule: For machines vending products at one penny; a fee of twenty dollars for the first three machines; a fee of forty dollars for four but not more than fifty machines; a fee of eighty dollars for fifty-one but not more than one hundred machines; and for operators of more than one hundred machines, a fee of eighty dollars for each one hundred machines or fraction thereof. For machines vending products at five cents or more; a fee of forty dollars for the first three machines; a fee of one hundred dollars for four but not more than fifty machines; a fee of two hundred dollars for fifty-one but not more than one hundred machines; and for operators of more than one hundred machines, a fee of two hundred dollars for each one hundred machines or fraction thereof. An operator may place machines in operation in excess of the number permitted by the fee schedule for his license, during the period covered by such license, provided he shall pay the higher fee required by the fee schedule for the applicable number of machines, less the fee previously paid for such period.

(b) An applicant who operates machines in both vending price categories shall pay the sum of the fees in each appropriate category.

(c) The provisions of this section shall not apply to any religious association or society, any department or agency of the United States, the state or any political subdivision of this state, or to any person exempted under the provisions of section 10-303. The commissioner may exempt from the provisions of this section any amateur athletic group composed principally of minors, any association of youths sponsored by the Division of State Police within the Department of Emergency Services and Public Protection or a municipal police department or the members thereof, and any charitable or philanthropic organization registered with the Commissioner of Consumer Protection under the provisions of section 21a-190b or exempted from such registration under the provisions of section 21a-190d upon finding that the application of this section to any such group, association or organization would not materially aid in its administration and that such exception would not be inimical to public health and safety.

(1961, P.A. 579, S. 3; February, 1965, P.A. 574, S. 27; 1969, P.A. 596, S. 2; 1971, P.A. 428; P.A. 77-614, S. 486, 610; P.A. 93-55, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 280; P.A. 11-51, S. 134.)

History: 1965 act substituted references to Secs. 17-21g and 17-21h for obsolete reference to Sec. 53-345; 1969 act deleted former Subsecs. (a) to (c) re licensing procedure, inserted new Subsecs. (a) and (b) re licensing fees and redesignated former Subsec. (d) as Subsec. (c); 1971 act deleted the word “annual” with regard to license fees and allowed person to operate machines in excess of number permitted by fee schedule for his license upon payment of the difference between the applicable higher fee and the fee previously paid; P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979; Sec. 19-193c transferred to Sec. 21a-36 in 1983; P.A. 93-55 made technical changes, substituting references to Secs. 21a-190b and 21a-190d for references to Secs. 21a-177 and 21a-178, respectively; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase license fees; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011.



Section 21a-37 - (Formerly Sec. 19-193d). Display of license. Expiration. Change in location. Conversion of machine.

(a) Vending machine operators’ licenses shall be of such size and style as the commissioner prescribes and shall be numbered. Each operator’s license shall be displayed conspicuously at the operator’s principal place of business in this state. No license shall be transferable from person to person. Each vending machine shall also bear in a conspicuous manner the name and address of the operator thereof and a telephone number which may be called for service at any hour of the day, provided, if two or more vending machines are displayed in a common area, such disclosure may be on a sign or placard conspicuously displayed in such area.

(b) Each license shall expire annually and may be renewed upon application and upon payment of the fee prescribed by section 21a-36.

(c) Each operator shall notify the commissioner promptly of any change in the location of and of the establishment of a commissary or service or transport facility.

(d) Every owner and operator shall maintain at his principal place of business in this state a current list of all vending machines which he owns and has in operation, which list shall be made available, upon request, to the commissioner and any authorized inspector.

(e) Every owner shall notify the commissioner promptly upon converting any vending machine to dispense any food or beverage other than that for which such machine originally was designed or constructed.

(1961, P.A. 579, S. 4; 1969, P.A. 70, S. 2; 596, S. 3; P.A. 94-36, S. 25, 42.)

History: 1969 acts removed references to vending machine licenses, removed requirement that licenses be “serially” numbered, clarified nontransferability of licenses by adding phrase “from person to person” and added provisions re display of operator’s name and address and service telephone number on machines in Subsec. (a), deleted reference to Sec. 19-193b in Subsec. (b) and replaced “owns or operates” with “owns and has in operation” in Subsec. (d); Sec. 19-193d transferred to Sec. 21a-37 in 1983; P.A. 94-36 amended Subsec. (b) to eliminate the reference to the “last day of June” license expiration date, effective January 1, 1995.

See Sec. 21a-10(b) re staggered schedule for license renewals.

See Sec. 21a-47 re penalty for violation of provisions of this section.



Section 21a-38 - (Formerly Sec. 19-193e). Suspension or revocation of license.

(a) The commissioner may suspend or revoke any license issued under the provisions of section 21a-35 or 21a-36 for violation of the provisions of sections 21a-34 to 21a-45, inclusive, or any regulation adopted thereunder or for violation of any applicable municipal health ordinance or state or federal law or regulation. No such suspension or revocation shall take effect except upon notice to the licensee and hearing thereon. Notice shall be in writing, given by registered or certified mail, and shall state: (1) The condition or violation found; (2) the corrective action, if any, to be taken and the period of time within which such action must be taken; and (3) that an opportunity for hearing will be provided upon written request filed within ten days after receipt of such notice.

(b) Whenever the commissioner finds any grossly unsanitary condition or any other condition which constitutes a substantial hazard to public health or safety involving the preparation or transportation of any food or beverage or the use of any vending machine he may, without notice or hearing, issue a written order to the licensee citing the existence of such condition and specifying the corrective action to be taken, and, if he deems it necessary, require that use of such facility or machine be discontinued. Any licensee to whom such order is issued may petition for a hearing, which shall be granted, but no such petition shall stay the execution or effectiveness of any order pending hearing. Each such order shall continue in effect until it is rescinded by the commissioner or until the condition cited is corrected.

(c) The commissioner shall cause a seal or a tag or appropriate marking prohibiting its use to be placed upon every vending machine supplied by a person whose operator’s license has been suspended or revoked and upon every vending machine the use of which is so prohibited.

(1961, P.A. 579, S. 5; 1969, P.A. 596, S. 4; P.A. 07-217, S. 94.)

History: 1969 act amended Subsec. (c) to remove reference to machine licenses as separate from operator’s license and replaced “supplier’s license” with “operator’s license” for consistency with other statutes; Sec. 19-193e transferred to Sec. 21a-38 in 1983; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007.



Section 21a-39 - (Formerly Sec. 19-193f). Adulteration or misbranding.

(a) No person shall sell or offer or expose for sale in any vending machine, or have in his possession with intent to sell therefrom, any food, beverage or ingredient which is adulterated or misbranded.

(b) The commissioner may cause samples of any food, beverage or ingredient so sold, offered, exposed or possessed to be taken and examined as often as may be necessary to determine freedom from adulteration or misbranding. Upon written notice to the operator the commissioner may impound and forbid the sale of any food or beverage which is adulterated or misbranded and, after hearing, cause any such food or beverage to be destroyed, provided, in the case of misbranding which may be corrected by proper labeling, the commissioner may release such food or beverage to the operator upon corrective action being taken.

(1961, P.A. 579, S. 6.)

History: Sec. 19-193f transferred to Sec. 21a-39 in 1983.



Section 21a-40 - (Formerly Sec. 19-193g). Inspections.

(a) The commissioner shall cause to be inspected regularly all commissaries and storage, service and transport facilities which handle readily perishable food. Any such commissary or facility which handles food not readily perishable may be inspected as often as the commissioner deems necessary, but in no event less than once every six months.

(b) After proper identification, any inspector may enter at any reasonable time during regular business hours upon any public or private premises where any commissary, storage, service or transport facility or vending machine is located. The owner or person in possession of each vending machine shall give such inspectors free access to the interior of such machine for inspection purposes.

(1961, P.A. 579, S. 7.)

History: Sec. 19-193g transferred to Sec. 21a-40 in 1983.



Section 21a-41 - (Formerly Sec. 19-193h). Sanitary provisions.

(a) Any food, beverage or ingredient sold or offered or exhibited for sale in a vending machine shall be obtained only from sources which comply with municipal health ordinances and applicable state and federal laws and regulations. Such products shall be clean and wholesome and free from spoilage and shall be processed, prepared, handled and stored in such manner as to be protected against contamination and adulteration. All product contact surfaces of containers and equipment shall be protected from contamination.

(b) The machine location shall be such as to minimize the potential for contamination of the product, shall be easy to clean, and shall be kept clean.

(c) The exterior construction of the vending machine shall be such as to facilitate cleaning and to minimize entrance of insects and rodents, and the exterior of the machine shall be kept clean. Service connections shall be such as to protect against unintentional or accidental interruption of service to the machine.

(d) All interior surfaces and component parts of the vending machine shall be so designed and constructed as to permit easy cleaning, and shall be kept clean. All product contact surfaces of the machine shall be of smooth, nontoxic, corrosion-resistant and relatively nonabsorbent material, and shall be capable of withstanding repeated cleaning and bactericidal treatment by normal procedures. Such surfaces shall be protected against contamination.

(e) Water used in vending machines shall be from an approved source and shall be of a safe and sanitary quality.

(f) All wastes shall be properly disposed of and, pending disposition, shall be kept in suitable containers so as to prevent creating a nuisance.

(g) Foods, beverages and ingredients, and product contact surfaces of containers, equipment and supplies, shall be protected from contamination while in transit to the machine location. Readily perishable foods and beverages while in transit shall be maintained at a temperature not higher than fifty degrees Fahrenheit or not lower than one hundred and fifty degrees Fahrenheit.

(h) Employees shall keep their hands clean, and shall wear clean outer garments, while engaged in handling foods or beverages or product contact surfaces of utensils or equipment.

(i) No employee with any disease in a communicable form, or who is a carrier of such disease, shall work in any commissary or in vending machine operations in any capacity which brings him into contact with the production, handling, storage or transportation of foods, beverages, ingredients or equipment used in vending machine operations; and no operator shall employ in any such capacity and such person, or any person suspected of having any disease in a communicable form or of being a carrier of such disease. Any employee who has a discharging or infected wound, sore or lesion on hands, arms or any exposed portion of the body shall be excluded from those operations which will bring him into contact with foods, beverages, utensils or equipment used in vending machine operations. Any operator among whose employees there occurs a communicable disease or who suspects that any employee has contracted any disease in a communicable form or has become a carrier of such disease shall notify the commissioner immediately.

(j) When suspicion arises as to the possibility of transmission of infection from any employee, the commissioner is authorized to require any or all of the following measures: (1) The immediate exclusion of the employee from all commissaries and vending machine operations; (2) the immediate closing of the commissaries and operations concerned until, in the opinion of the commissioner, no further danger of disease outbreak exists; (3) adequate medical examinations of the employee and of his associates, with such laboratory examinations as may be indicated.

(1961, P.A. 579, S. 8.)

History: Sec. 19-193h transferred to Sec. 21a-41 in 1983.



Section 21a-42 - (Formerly Sec. 19-193i). Food from out-of-state commissaries.

Foods, beverages and ingredients from commissaries outside the jurisdiction of the state may be sold within the state if such commissaries conform to the provisions of the food establishment sanitation regulations of this state or to substantially equivalent provisions. To determine the extent of compliance with such provisions, the commissioner may accept reports from the responsible authority in the jurisdiction where the commissary or commissaries are located.

(1961, P.A. 579, S. 9.)

History: Sec. 19-193i transferred to Sec. 21a-42 in 1983.



Section 21a-43 - (Formerly Sec. 19-193j). Regulations. Municipal ordinances.

(a) The commissioner may adopt such rules and regulations as he finds necessary to administer and enforce the provisions of sections 21a-34 to 21a-45, inclusive, and he shall adopt such rules and regulations respecting suppliers and vending machines as he finds necessary for public health and safety.

(b) Any municipality may, by agreement with the commissioner, adopt and enforce such health ordinances and regulations, not inconsistent with the purpose or policy of said sections or the regulations adopted by the commissioner thereunder, as it finds necessary for public health and safety.

(1961, P.A. 579, S. 10.)

History: Sec. 19-193j transferred to Sec. 21a-43 in 1983.



Section 21a-44 - (Formerly Sec. 19-193k). Exemptions.

The provisions of sections 21a-34 to 21a-45, inclusive, shall not apply to any person who manufactures packaged candy or chewing gum or to any vending machine, or the owner or operator thereof, which dispenses (1) premixed carbonated beverages sealed in individual or bulk containers; (2) pasteurized milk, as defined in section 22-127, which is dispensed in sealed containers; (3) any food or beverage in a hermetically sealed container; or (4) shell eggs as defined by and regulated under sections 22-40 to 22-45, inclusive.

(1961, P.A. 579, S. 11; 1963, P.A. 294; P.A. 05-175, S. 3.)

History: 1963 act added Subdiv. (4); Sec. 19-193k transferred to Sec. 21a-44 in 1983; P.A. 05-175 specified that exemption applies to “pasteurized” milk in Subdiv. (2) and made a technical change.



Section 21a-45 - (Formerly Sec. 19-193l). Penalty.

Any person who violates the provisions of sections 21a-34 to 21a-44, inclusive, shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1961, P.A. 579, S. 12.)

History: Sec. 19-193l transferred to Sec. 21a-45 in 1983.



Section 21a-46 - (Formerly Sec. 19-193m). Information on vending machines.

Each vending machine used in dispensing merchandise or performing service in this state and not included under the provisions of subsection (b) of section 12-289 or subsection (a) of section 21a-37 shall bear in a conspicuous manner the name and address of the owner or operator thereof, and a telephone number which may be called for service at any hour of the day.

(1969, P.A. 70, S. 3.)

History: Sec. 19-193m transferred to Sec. 21a-46 in 1983.

See Sec. 21a-47 re penalty for violation of this section.



Section 21a-47 - (Formerly Sec. 19-193n). Penalty.

Any person who violates any provision of subsection (b) of section 12-289, subsection (a) of section 21a-37 or section 21a-46 shall be fined not less than fifty dollars for each machine which is the subject of such violation.

(1969, P.A. 70, S. 4.)

History: Sec. 19-193n transferred to Sec. 21a-47 in 1983.



Section 21a-48 - (Formerly Sec. 19-194a). Frozen desserts; definitions.

When used in sections 21a-49 to 21a-59, inclusive, the following terms shall have the meanings hereinafter specified:

(1) “Frozen dessert plant” means any place, premises or establishment and any part thereof where frozen desserts and frozen dessert mixes are assembled, processed, manufactured or converted into form for distribution or sale, and rooms and premises where frozen dessert or frozen dessert mix manufacturing equipment is washed, sterilized or kept.

(2) “Wholesale manufacturer” means a person who manufactures frozen desserts or frozen dessert mixes for sale or distribution, otherwise than for retail sale directly to the consumer on the premises where manufactured.

(3) “Retail manufacturer” means a person who manufactures frozen desserts for retail sale directly to the consumer on the premises where manufactured.

(4) “Frozen desserts” means ice cream, French ice cream, frozen custard, ice milk, frozen dietary dairy dessert, including special dietary dairy desserts containing nutritive sweeteners, fruit sherbet, water ices, quiescently frozen confection, quiescently frozen dairy confection, quiescently frozen whipped cream confection, frozen whipped cream, freezer made milk shakes, French custard ice cream, nonfruit sherbet, nonfruit water ices, manufactured dessert mix, frozen confection, mellorine frozen dessert, parevine, frozen yogurt, freezer made shakes, lo-mel, and dietary frozen desserts as all such products are commonly known, together with any mix used in such frozen desserts and any products which are similar in appearance, odor or taste to such products, or are prepared or frozen as frozen desserts are customarily prepared or frozen, whether made with dairy products or nondairy products.

(5) “Frozen dessert mix” means any unfrozen mixture to be used in the manufacture of frozen desserts or milk shakes offered for sale or resale.

(6) “Quiescently frozen confection”, “quiescently frozen dairy confection”, “quiescently frozen whipped cream confection”, and “frozen whipped cream” and standards of identity for frozen desserts and frozen dessert mixes, shall be defined by regulations promulgated under authority of section 21a-58.

(1961, P.A. 154, S. 2; February, 1965, P.A. 121; 1967, P.A. 876, S. 1; P.A. 73-46; P.A. 76-240, S. 1.)

History: 1965 act changed definition of wholesale manufacturer from “a person who manufactures frozen desserts or frozen dessert mixes any of which is sold to another for resale or manufacturing purposes” and retail manufacturer from “any manufacturer of frozen desserts who is not defined as a wholesale manufacturer”; 1967 act added “frozen dietary dairy dessert” to Subsec. (4); P.A. 73-46 redefined “frozen desserts” to include special dietary dairy desserts, containing nutritive sweeteners and freezer made milk shakes; P.A. 76-240 deleted reference to “imitation ice cream” in definitions of “frozen desserts” and “quiescently frozen confection” and included as frozen desserts “French custard ice cream, nonfruit sherbet, nonfruit water ices ... whether made with dairy products or nondairy products”; Sec. 19-194a transferred to Sec. 21a-48 in 1983.



Section 21a-49 - (Formerly Sec. 19-195). Records.

Each manufacturer of frozen desserts and frozen dessert mix shall keep, in the form prescribed by the Commissioner of Consumer Protection, for each frozen dessert and frozen dessert mix plant operated by him, a true and correct record showing milk and milk products received and frozen dessert and frozen dessert mix manufactured. Such record shall show, among other things, (1) as to milk products received, (A) the date of receipt, (B) the weight or volume, (C) the kind of milk product or mixture containing a milk product, (D) the percentage of milk fat contained therein and (E) the name and address of the person from whom purchased or obtained; (2) as to frozen desserts and frozen dessert mix manufactured, (A) the date, (B) the volume, (C) the class of frozen desserts and frozen dessert mix and (D) the average percentage of milk fat contained therein. Not later than the tenth day of each month, an inventory shall be prepared showing the amount of each kind of milk product, mixture containing a milk product and frozen desserts and frozen dessert mix on hand, as of the last day of the preceding month. The records required by this section shall be legibly written in English, shall be preserved at the frozen dessert or frozen dessert mix plant for a period of six months and shall be open at all times for inspection by the Commissioner of Consumer Protection or his representatives.

(1949 Rev., S. 3911; 1959, P.A. 412, S. 38, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-195 transferred to Sec. 21a-49 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-50 - (Formerly Sec. 19-196). Statistical reports.

Each manufacturer of frozen desserts and frozen dessert mix for sale shall file with the Commissioner of Consumer Protection, upon a form prescribed by him, not later than the tenth day of each month, a statement for the preceding month showing the amount of each class of frozen desserts and frozen dessert mix manufactured, the ingredients used in the manufacture of such frozen desserts and frozen dessert mix and such other statistical information as the commissioner requires.

(1949 Rev., S. 3912; 1959, P.A. 412, S. 38, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-196 transferred to Sec. 21a-50 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-51 - (Formerly Sec. 19-197). Application for license by manufacturer of frozen desserts and mixes.

Each manufacturer of frozen desserts and frozen dessert mix for sale shall file with the Commissioner of Consumer Protection an application for a license, upon a form prescribed by the commissioner. The application shall show the location of each plant at which frozen desserts and frozen dessert mix are to be manufactured and the name of the brand or brands, if any, under which the same are to be sold. The license period shall be for twelve months.

(1949 Rev., S. 3913; 1959, P.A. 375, S. 1; 412, S. 38, 42; P.A. 94-36, S. 1, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 acts replaced commissioner of food and drugs with commissioner of consumer protection and deleted provision that license fee be based on number of gallons manufactured during the previous calendar year; Sec. 19-197 transferred to Sec. 21a-51 in 1983; P.A. 94-36 eliminated reference to specific license renewal date, effective January 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 21a-10(b) re staggered schedule for license renewals.

Cited. 178 C. 493.



Section 21a-52 - (Formerly Sec. 19-198). License fees.

The license fee for a retail manufacturer of frozen desserts shall be fifty dollars for each plant. The license fee for a wholesale manufacturer to manufacture frozen desserts or frozen dessert mix within Connecticut or to sell within Connecticut, as the case may be, shall be one hundred dollars for the first twenty-five thousand gallons or fraction thereof and an additional one dollar and fifty cents per thousand gallons or fraction thereof above twenty-five thousand gallons manufactured or sold in Connecticut during the previous calendar year, provided such fee shall not exceed two thousand seven hundred fifty dollars. In any case where dessert mix is manufactured by a particular manufacturer and such mix is subsequently converted by the same manufacturer into frozen dessert, either in the same plant or in another owned by such manufacturer, the license fee payable by such manufacturer on account of all of the processes wherein such mix is concerned shall be computed on the basis of the total number of gallons of finished frozen desserts so manufactured using such mix, and no license fee shall be due or payable on any such frozen mix so manufactured and used. The fee shall be tendered to the Commissioner of Consumer Protection with the application and, upon the issuance of the license, shall be remitted by the commissioner to the State Treasurer.

(1949 Rev., S. 3914; 1959, P.A. 375, S. 2; 412, S. 38, 42; 1969, P.A. 96; P.A. 76-205, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 281.)

History: 1959 acts replaced commissioner of food and drugs with commissioner of consumer protection, changed fee for retail manufacturer from $1 for each 1,000 gallons or less to $15 for each plant and raised fee for wholesale manufacturer from $0.25 for first 25,000 gallons or fraction thereof and an additional $0.65 for each 1,000 gallons or fraction thereof above 25,000 gallons, adding provision gallonage be for previous calendar year; 1969 act added provision setting maximum fee at $2,500; P.A. 76-205 raised per plant license fee from $15 to $25; Sec. 19-198 transferred to Sec. 21a-52 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fees.



Section 21a-53 - (Formerly Sec. 19-199). Issuance of license.

The Commissioner of Consumer Protection, if satisfied that the plant or plants named in the application are maintained in accordance with the standards of sanitation, and that only pure and wholesome ingredients produced under sanitary conditions are used as prescribed in the regulations promulgated under the authority of section 21a-58, shall issue a license for the manufacture of frozen desserts and frozen dessert mix. No license shall be issued if any statement in the application is false or misleading, or if the brand name or label or advertisement of the frozen dessert and frozen dessert mix involved in the application gives a false indication of origin, character, composition or place of manufacture, or is otherwise false or misleading in any particular.

(1949 Rev., S. 3915; 1959, P.A. 412, S. 38, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-199 transferred to Sec. 21a-53 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-54 - (Formerly Sec. 19-200). Revocation or suspension of license.

Any license may be revoked by the Commissioner of Consumer Protection after notice to the licensee by mail or otherwise and opportunity to be heard if it appears that any statement upon which it was issued was false or misleading or that any frozen dessert and frozen dessert mix manufactured by the licensee is adulterated or misbranded, or was manufactured in a plant not maintained in accordance with the standards of sanitation prescribed in the regulations promulgated under the authority of section 21a-58, or that the brand name or any label or advertising of any frozen dessert and frozen dessert mix manufactured by the licensee gives a false indication of origin, character, composition or place of manufacture, or is otherwise false or misleading in any particular. A license may also, after such notice and hearing, be suspended for any of the foregoing reasons until the licensee complies with the conditions prescribed by the Commissioner of Consumer Protection for its reinstatement.

(1949 Rev., S. 3916; 1959, P.A. 412, S. 38, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-200 transferred to Sec. 21a-54 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-55 - (Formerly Sec. 19-201). Appeal.

The action of the Commissioner of Consumer Protection in refusing to grant a license or in revoking or suspending a license shall be subject to appeal in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(1949 Rev., S. 3917; 1959, P.A. 412, S. 38, 42; P.A. 77-603, S. 50, 125; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; P.A. 77-603 replaced appeal provision with statement that appeals be made in accordance with Sec. 4-183 but retained venue in Hartford county; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; Sec. 19-201 transferred to Sec. 21a-55 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-56 - (Formerly Sec. 19-202). Prohibition as to sale.

No person shall sell, advertise or offer or expose for sale any frozen dessert or frozen dessert mix unless the manufacturer thereof is a licensee under the provisions of section 21a-53. No person shall sell, offer for sale or advertise for sale any frozen dessert or frozen dessert mix if the brand name of the frozen dessert or frozen dessert mix or the label upon it or the advertising accompanying it gives a false indication of the origin, character, composition or place of manufacture, or is otherwise false or misleading in any particular.

(1949 Rev., S. 3918; 1949, S. 2083d; 1961, P.A. 154, S. 5; 1967, P.A. 876, S. 2; P.A. 76-240, S. 2.)

History: 1961 act updated statute to refer to Sec. 19-204a instead of 19-204 and substituted “special dietary frozen desserts” for “special dietary ice cream”; 1967 act removed exception of “special dietary frozen desserts”; P.A. 76-240 deleted provision prohibiting sale, advertisements or offer for sale of any imitation ice cream; Sec. 19-202 transferred to Sec. 21a-56 in 1983.



Section 21a-57 - (Formerly Sec. 19-203). False labeling of product and illegal use of equipment.

(1) No person shall sell or offer or expose for sale frozen desserts or frozen dessert mix which is falsely labeled as to the name of the manufacturer or place of manufacture, or in any other respect.

(2) No person shall misrepresent in any manner the name of the manufacturer or the place of manufacture of frozen desserts or frozen dessert mix.

(3) No person shall use or cause or permit to be used, for the purpose of preserving or holding frozen desserts, any cabinet, can, container or other equipment owned by any other person without the written consent of such owner, and all such equipment shall be labeled with the wholesale manufacturer’s name and address.

(4) No person shall place any frozen dessert of one manufacturer in the cabinet, can, container or other equipment belonging to another manufacturer.

(5) No person other than the owner shall remove, erase, obliterate, cover or conceal the owner’s name or any distinguishing mark or device on any cabinet, can, container or other equipment. Each wholesaler shall declare on invoices the brand name of all ice cream, frozen desserts or frozen dessert mix delivered by him to retailers, and each retailer shall retain such invoice for inspection by the Commissioner of Consumer Protection for a period of thirty days. Each package or container of ice cream or frozen dessert shall comply with all labeling requirements for food specified by the federal Food, Drug and Cosmetic Act, 21 USC 301, et seq., as amended by the federal Nutrition Labeling and Education Act, 21 USC 343, et seq., as from time to time amended.

(1949 Rev., S. 3920; 1949, S. 2085d; 1959, P.A. 311; 412, S. 38, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 10-9, S. 1.)

History: 1959 acts deleted provision that package could bear only manufacturer’s Connecticut license number, adding requirement for also including name and address of packer, distributor or manufacturer and replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-203 transferred to Sec. 21a-57 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 10-9 amended Subsec. (5) by replacing provision re name, address and license number of manufacturer, packer or distributor with provision requiring compliance with federal food labeling requirements, effective May 5, 2010.



Section 21a-58 - (Formerly Sec. 19-204a). Regulations.

The Commissioner of Consumer Protection shall, from time to time, after inquiry and public hearing, adopt regulations to supplement and give full effect to the provisions of sections 21a-48 to 21a-57, inclusive. Such regulations, among other things, shall establish sanitary regulations pertaining to the manufacture, sale and distribution of frozen desserts and frozen dessert mixes, including the sanitary conditions of buildings, grounds, equipment and containers where such products are manufactured, sold or stored. To promote honesty and fair dealing in the interest of the consumer, the commissioner shall adopt regulations fixing and establishing definitions and standards of identity and quality and reasonable standards of fill of containers for frozen desserts and frozen dessert mixes. Any wholesale or retail manufacturer desiring a temporary permit to deviate from an existing frozen dessert standard may file with the Commissioner of Consumer Protection a written application containing such information as the commissioner may by regulation require. Such permit shall be in effect not more than one year. Said commissioner may adopt regulations concerning the manufacture and sale of frozen desserts containing an artificial sweetening agent or other agents for special dietary purposes, the labeling and size of containers to be used and provisions requiring special permits for the manufacture of said products. In prescribing a definition of standards of identity for frozen desserts and frozen dessert mixes in which optional ingredients are permitted the commissioner shall, for the purpose of promoting honesty and fair dealing in the interest of the consumer, designate the optional ingredients which shall be named on the label. The definition and standards so promulgated shall conform so far as practical to the definitions and standards promulgated by the Commissioner of the Food and Drug Administration, U.S. Department of Health and Human Services.

(1961, P.A. 154, S. 4; P.A. 76-240, S. 3; P.A. 82-472, S. 64, 183; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 76-240 made minor language change re regulation power and added provision re temporary permit to deviate from existing frozen dessert standard; P.A. 82-472 made technical changes and replaced obsolete reference to Commissioner of the Food and Drug Administration, U.S. Department of Health, Education and Welfare with reference to Commissioner of the Food and Drug Administration, U.S. Department of Health and Human Services; Sec. 19-204a transferred to Sec. 21a-58 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-59 - (Formerly Sec. 19-205). Penalty.

Any person who violates any provision of sections 21a-49 to 21a-57, inclusive, or of the regulations and standards promulgated under the provisions of section 21a-58 shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1953, S. 2087d; 1961, P.A. 154, S. 6.)

History: 1961 act deleted obsolete reference to Sec. 19-204, adding reference to 19-204a and standards promulgated under it; Sec. 19-205 transferred to Sec. 21a-59 in 1983.



Section 21a-60 - (Formerly Sec. 19-206). Refrigerated lockers.

Section 21a-60 is repealed, effective October 1, 1999.

(1949 Rev., S. 3923; 1959, P.A. 351, S. 1; 412, S. 38, 42; P.A. 77-603, S. 51, 125; P.A. 78-280, S. 2, 127; P.A. 94-36, S. 23, 42; P.A. 99-194, S. 28.)



Section 21a-61 - (Formerly Sec. 19-207). Storage and transportation of quick-frozen foods.

(a) No person, firm or corporation engaged in the business of storing quick-frozen foods or transporting such foods shall store or transport such foods within this state unless they are stored or transported under suitable refrigeration which shall insure good keeping qualities and under temperatures and holding conditions approved by the Commissioner of Consumer Protection.

(b) Said commissioner may, after public hearings, make reasonable regulations for the storing and transportation of quick-frozen foods, including temperature control, sanitation and other matters in accordance with recognized standards necessary for the protection of public health and the preservation of such foods in wholesome condition.

(c) Any person, firm or corporation violating any provision of this section or of any regulation made hereunder shall be fined not more than one hundred dollars for the first offense and not less than one hundred dollars nor more than five hundred dollars for each subsequent offense.

(d) Nothing in this section shall be construed to apply to delivery by a retailer to the purchaser.

(1953, S. 2090d; 1959, P.A. 412, S. 38, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-207 transferred to Sec. 21a-61 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-62 - (Formerly Sec. 19-208). Analysis of food.

The local health authority of any city, borough or town may procure, from any dealer in provisions, groceries, medicines or other articles for human consumption, samples of such articles and cause the same to be analyzed by one of the state chemists and if, on such analysis, it is found that the article analyzed is adulterated with a deleterious or foreign ingredient, other than is represented verbally and in a conspicuous label by the seller, the chemist making the analysis shall issue his certificate setting forth the kind and quantity, as near as may be, of deleterious and foreign ingredients found in the article analyzed. The director of health causing such analysis to be made shall cause such certificate to be published in some paper published in the city, borough or town, or one nearest thereto, where the article analyzed was obtained, for such length of time as he thinks necessary, and the cost of analysis and the cost of the publication of the certificate shall be paid by the person or firm from whom the article analyzed was obtained. If such person or firm so elects, he or it may annex to such certificate an affidavit setting forth from whom the article analyzed was purchased. In each case where an analysis has been made according to the provisions of this section and the article analyzed has been found pure and free from foreign ingredients, the cost of the analysis shall be paid by the city, borough or town whose director of health caused such analysis to be made.

(1949 Rev., S. 3898.)

History: Sec. 19-208 transferred to Sec. 21a-62 in 1983.



Section 21a-63 - (Formerly Sec. 19-210h). State clinical thermometer standard.

The term “clinical thermometer”, as used in this section, means a maximum self-registering thermometer of the type commonly used for measuring body temperatures and a “correct clinical thermometer” means a thermometer which conforms, within the tolerances hereinafter established, to the standards herein established and to the specifications to be promulgated as provided herein. A “state clinical thermometer reference standard”, for the purposes of this section, means a thermometer supplied by the state and certified by the National Institute of Standards and Technology for use by the state. “Official test standards” means such additional thermometers as may be supplied by the state in order to carry out the provisions of this section. Official test standards shall be verified by the Department of Consumer Protection upon their initial receipt and thereafter at the discretion of the department while in use for testing purposes. Verification thereof shall be made by comparison with a state clinical thermometer reference standard. In addition, the Department of Consumer Protection shall promulgate requirements, specifications and tolerances for clinical thermometers. Official test standards may be used in making comparisons of all clinical thermometers under tests. The manufacturer of a clinical thermometer shall submit representative samples of such thermometer to the Department of Consumer Protection prior to the time the thermometer is first offered for sale in this state and thereafter as required by said department. If, upon inspection by said department or its agents or other representatives, a clinical thermometer which is offered for sale is found to be correct, said department shall have the authority to certify such thermometer as correct. When a clinical thermometer is found, upon inspection by said department or its agents or other representatives, not to be a correct clinical thermometer, it may be seized by said department and condemned or destroyed or returned to the owner thereof upon satisfactory guarantee that it will not be offered for sale, sold or used again within this state. All clinical thermometers shall be marked with the name, initials or trademark of the manufacturer. Any person who, by himself or his agents or representatives, offers for sale, keeps for the purpose of sale or sells any clinical thermometer not certified as correct as herein provided shall be fined not more than fifty dollars.

(1949 Rev., S. 3803; 1972, P.A. 258, S. 1; P.A. 87-103, S. 1, 2; P.A. 90-125, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1972 act replaced references to department and commissioner of health with references to department and commissioner of consumer protection; Sec. 19-66 transferred to Sec. 19-210h in 1972; Sec. 19-210h transferred to Sec. 21a-63 in 1983; P.A. 87-103 eliminated the requirement for annual certification by the National Bureau of Standards, replaced verification every six months with verification at the discretion of the department, required manufacturers to submit representative samples to the department of consumer protection prior to offering the thermometers for sale in the state and removed the requirement that the department mark each thermometer; P.A. 90-125 substituted National Institute of Standards and Technology for National Bureau of Standards; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-64 - (Formerly Sec. 19-209). Distribution of drugs and poisons.

Any person who, by himself, his servant or agent, distributes or gives away, in any street or highway or from house to house, any bottle, box, envelope or package containing any liquid medicine, or any pill, powder, tablet or other article, which contains any drug or poison, shall be fined not more than fifty dollars or imprisoned not more than one year or both.

(1949 Rev., S. 3899.)

History: Sec. 19-209 transferred to Sec. 21a-64 in 1983.



Section 21a-65 - (Formerly Sec. 19-209a). Sale of hypodermic needles and syringes restricted.

(a) A licensed manufacturer or licensed wholesaler may sell hypodermic needles and syringes only to the following: (1) To a licensed manufacturer, licensed wholesaler or licensed pharmacy; (2) to a physician, dentist, veterinarian, embalmer, podiatrist or scientific investigator licensed to practice in this state; (3) to a person in charge of a care-giving institution, as defined in subdivision (2) of section 20-571, incorporated college or scientific institution, but only for use by or in such care-giving institution, college or institution for medical or scientific purposes; (4) to a person in charge of a licensed or registered laboratory, but only for use in that laboratory for scientific and medical purposes; (5) to a farmer but only for use on the farmer’s own animals or poultry; (6) to a business authorized in accordance with the regulations adopted under section 21a-66 to purchase hypodermic needles and syringes but only for legitimate industrial or medical use within that business; and (7) to a needle and syringe exchange program established pursuant to section 19a-124.

(b) Except as provided in subsection (a) of this section, no licensed manufacturer, licensed wholesaler or licensed pharmacist shall sell and no person shall buy a hypodermic needle or syringe except upon a prescription of a prescribing practitioner, as defined in subdivision (22) of section 20-571, in a quantity greater than ten. Any such prescription shall be retained on file by the seller for a period of not less than three years and shall be accessible to any public officer engaged in the enforcement of this section. Such a prescription shall be valid for one year from the date thereof and purchases and sales may be made thereunder during such period, provided the seller shall confirm the continued need for such sales with such practitioner at least every six months if sales continue to be made thereunder. Hypodermic needles and syringes in a quantity of ten or less without a prescription may be provided or sold at retail only by the following: (1) By a pharmacy licensed in accordance with section 20-594 and in such pharmacy only by a licensed pharmacist or under his direct supervision; (2) by a needle exchange program established pursuant to section 19a-124; and (3) by a health care facility or a licensed health care practitioner for use by their own patients.

(c) At all locations where hypodermic needles and syringes are kept they shall be stored in a manner so as to be available only to authorized personnel and not be openly available to customers or patients. All used, disposable hypodermic needles and used, disposable syringes shall be destroyed. Destruction shall be conducted in a manner which renders such needles and syringes nonrecoverable. Used needles and syringes which have been discarded and are awaiting destruction shall be securely safeguarded or rendered nonreusable.

(d) Any person who violates any provision of this section shall be fined not more than five hundred dollars or imprisoned not more than one year or both.

(1971, P.A. 489, S. 1–3; P.A. 79-457, S. 2, 4; P.A. 83-115; P.A. 90-214, S. 1, 5; P.A. 92-185, S. 1, 6; May Sp. Sess. P.A. 92-11, S. 65, 70; P.A. 95-264, S. 53; P.A. 99-102, S. 31.)

History: P.A. 79-457 referred to “licensed” manufacturers and wholesalers, replaced “physician licensed to practice medicine and surgery” with “practitioner, as defined in section 20-184a” and “pharmacist” with “pharmacy”, allowed sales to osteopaths, scientific investigators and those in charge of “care-giving institutions” as defined in Sec. 19-504a (formerly “hospitals”), added Subdiv. (6) allowing sales to businesses authorized to purchase needles and syringes “only for legitimate industrial or medical use within that business”, required confirmation of continued need for sales every six, rather than three, months in Subsec. (b) and added new Subsec. (c) re storage and disposal, redesignating former Subsec. (c) as Subsec. (d); Sec. 19-66a transferred to Sec. 19-209a in 1981; Sec. 19-209a transferred to Sec. 21a-65 in 1983; P.A. 83-115 required destruction of used syringes and needles, required that destruction render them nonrecoverable and required that they be safeguarded or rendered nonreusable while awaiting destruction, replacing provision which required only that they “not be disposed of until they have been rendered nonreusable”; P.A. 90-214 added Subdiv. (7) in Subsec. (a) re needle and syringe exchange program; P.A. 92-185 amended Subsec. (a) to delete provision re sale “without the prescription of a practitioner as defined in section 20-184a”, amended Subsec. (b) to limit the requirement of a prescription to the sale and purchase of hypodermic needles or syringes “in a quantity greater than eight” and to add provision that hypodermic needles and syringes in a quantity of eight or less may be provided or sold at retail without a prescription only by a licensed pharmacy, a needle exchange program and a health care facility or licensed health care practitioner, amended Subsec. (c) to require that hypodermic needles and syringes be stored in a manner “so as to be available only to authorized personnel and not be openly available to customers or patients” rather than “to prevent theft or diversion from their lawful use” and to delete provision that the purpose of requiring used needles and syringes awaiting destruction to be safeguarded or rendered nonreusable is “to prevent their theft”, and amended Subsec. (d) to delete from the applicability of the penalty “any person who forges or alters a prescription for the purpose of purchasing a hypodermic needle or syringe in violation of the provisions of this section”; May Sp. Sess. P.A. 92-11 amended Subsec. (b) to increase the quantity of needles or syringes that requires a prescription from “greater than eight” to “greater than ten” and to increase from “eight or less” to “ten or less” the quantity of needles or syringes which may be provided or sold at retail without a prescription by specified entities; P.A. 95-264 made technical changes (Revisor’s note: The reference in Subsec. (b) to “prescribing practitioner, as defined in subdivision (21) of ...” was changed editorially by the Revisors to “prescribing practitioner, as defined in subdivision (22) of ...”); P.A. 99-102 amended Subsec. (a) by deleting an obsolete reference to osteopathy and making technical changes.



Section 21a-66 - (Formerly Sec. 19-209b). Regulations re sale, purchase, handling and disposal of hypodermic needles and syringes.

The Commissioner of Consumer Protection shall adopt regulations in accordance with the provisions of chapter 54 to control the sale, purchase, handling and disposal of hypodermic needles and syringes pursuant to section 21a-65.

(P.A. 79-457, S. 3, 4; P.A. 88-357, S. 21; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-209b transferred to Sec. 21a-66 in 1983; P.A. 88-357 expanded the area to be covered by the regulations to include sale, handling and disposal of hypodermic needle; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-67 - (Formerly Sec. 19-209c). Apricot kernels. Labeling requirement.

No person shall sell or offer for sale any apricot kernels unless such kernels are packaged and each package is labeled with a warning that such kernels contain cyanide and that ingestion of such kernels may be fatal.

(P.A. 79-379, S. 6.)

History: Sec. 19-209c transferred to Sec. 21a-67 in 1983.



Section 21a-68 - (Formerly Sec. 19-209d). Packaging of veterinary drugs.

Any substance containing aspirin, or a controlled substance as defined in section 21a-240, or a legend drug as defined in section 20-l84a, sold or offered for sale in this state and intended to be administered to companion animals in the home shall be packaged in accordance with the requirements established by regulation under the federal Poison Prevention Packaging Act of 1970, 84 Stat. 1670, 15 USC 1471, as amended.

(P.A. 79-288, S. 1.)

History: Sec. 19-209d transferred to Sec. 21a-68 in 1983.



Section 21a-69 - (Formerly Sec. 19-209e). “Companion animal” defined by regulation.

The Commissioner of Consumer Protection, with the advice and assistance of the State Board of Veterinary Registration and Examination, shall by regulation adopted in accordance with chapter 54 define the term “companion animals” for the purposes of section 21a-68.

(P.A. 79-288, S. 2, 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-209e transferred to Sec. 21a-69 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-70 - (Formerly Sec. 19-210). Registration of manufacturers and wholesalers of drugs. Sale of drugs limited.

(a) Definitions. As used in this section: (1) “Wholesaler” or “distributor” means a person, whether within or without the boundaries of the state of Connecticut, who supplies drugs, medical devices or cosmetics prepared, produced or packaged by manufacturers, to other wholesalers, manufacturers, distributors, hospitals, prescribing practitioners, as defined in subdivision (22) of section 20-571, pharmacies, federal, state or municipal agencies, clinics or any other person as permitted under subsection (h) of this section, except that: (A) A retail pharmacy or a pharmacy within a licensed hospital which supplies to another such pharmacy a quantity of a noncontrolled drug or a schedule II, III, IV or V controlled substance normally stocked by such pharmacies to provide for the immediate needs of a patient pursuant to a prescription or medication order of an authorized practitioner, (B) a pharmacy within a licensed hospital which supplies drugs to another hospital or an authorized practitioner for research purposes, (C) a retail pharmacy which supplies a limited quantity of a noncontrolled drug or of a schedule II, III, IV or V controlled substance for emergency stock to a practitioner who is a medical director of a chronic and convalescent nursing home, of a rest home with nursing supervision or of a state correctional institution, and (D) a pharmacy within a licensed hospital that contains another hospital wholly within its physical structure which supplies to such contained hospital a quantity of a noncontrolled drug or a schedule II, III, IV, or V controlled substance normally stocked by such hospitals to provide for the needs of a patient, pursuant to a prescription or medication order of an authorized practitioner, receiving inpatient care on a unit that is operated by the contained hospital shall not be deemed a wholesaler under this section; (2) “manufacturer” means a person whether within or without the boundaries of the state of Connecticut who produces, prepares, cultivates, grows, propagates, compounds, converts or processes, directly or indirectly, by extraction from substances of natural origin or by means of chemical synthesis or by a combination of extraction and chemical synthesis, or who packages, repackages, labels or relabels a container under such manufacturer’s own or any other trademark or label any drug, device or cosmetic for the purpose of selling such items. The words “drugs”, “devices” and “cosmetics” shall have the meaning ascribed to them in section 21a-92; and (3) “commissioner” means the Commissioner of Consumer Protection.

(b) Registration of wholesalers and manufacturers of drugs required. Exception. Fees. Expenses. No wholesaler or manufacturer shall operate as such until he has received a certificate of registration issued by the commissioner, which certificate shall be renewed annually, provided no such certificate shall be required of a manufacturer whose principal place of business is located outside the state, who is registered with the federal Food and Drug Administration or any successor agency and who files a copy of such registration with the commissioner. A fee of one hundred ninety dollars shall be charged for each wholesaler’s certificate and renewal thereof. A separate certificate and corresponding fee is required for each location existing in this state and for each location existing outside of this state that distributes products into this state. The fee for a manufacturer’s certificate and renewal thereof shall be two hundred eighty-five dollars for manufacturers employing not more than five licensed pharmacists or qualified chemists or both; three hundred seventy-five dollars for manufacturers employing not more than ten licensed pharmacists or qualified chemists or both; and nine hundred forty dollars for manufacturers employing more than ten licensed pharmacists or qualified chemists or both. No such certificate shall be issued to a manufacturer unless such drugs, medical devices or cosmetics are manufactured or compounded under the direct supervision of a licensed pharmacist or a qualified chemist. No certificate of registration shall be issued under this section until the applicant has furnished proof satisfactory to the commissioner that the applicant is equipped as to facilities and apparatus to properly carry on the business described in his application and that the applicant conforms to chapter 418 and regulations adopted thereunder.

(c) Commissioner’s right to deny certificate. The commissioner shall have the right to deny a certificate of registration if he determines that the issuance of such registration is inconsistent with the public interest. In determining the public interest, the commissioner shall consider, at a minimum, the following factors:

(1) Any convictions or regulatory actions involving the applicant under any federal, state or local law relating to drug samples, wholesale or retail drug distribution, or distribution or possession of drugs including controlled substances;

(2) Any felony convictions of the applicant under federal, state or local laws;

(3) The applicant’s past experience in the manufacture or distribution of drugs;

(4) The furnishing by the applicant of false or fraudulent material in any application made in connection with drug manufacturing or distribution;

(5) Suspension, revocation or other sanction by federal, state or local government of any license or registration currently or previously held by the applicant for the manufacture or distribution of any drugs;

(6) Compliance with licensing or registration requirements under previously granted licenses or registrations;

(7) Compliance with requirements to maintain or make available to the commissioner or to federal, state or local law enforcement officials those records required by any federal or state statute or regulation;

(8) Failure to provide adequate control against the diversion, theft and loss of drugs;

(9) Provision of required security for legend drugs and, in the case of controlled substances, compliance with security requirements for wholesalers set forth in regulations adopted under chapter 420b; and

(10) Compliance with all regulations adopted to enforce the provisions of this section.

(d) Suspension, revocation or refusal to renew registration. The commissioner may suspend, revoke or refuse to renew a registration, or may issue a letter of reprimand or place a registrant on probationary status, for sufficient cause. Any of the following shall be sufficient cause for such action:

(1) The furnishing of false or fraudulent information in any application or other document filed with the commissioner;

(2) Any criminal conviction of the registrant under any federal or state statute concerning drugs;

(3) The suspension, revocation or other restriction or penalty issued against a license or registration related to drugs;

(4) Failure to provide adequate control against the diversion, theft and loss of drugs; or

(5) A violation of any provision of any federal or state statute or regulation concerning drugs.

(e) Compliance with applicable laws. Wholesalers shall operate in compliance with applicable federal, state and local statutes, regulations and ordinances, including any applicable laws concerning controlled substances, drug product salvaging or reprocessing.

(f) Inspections and audits. Wholesalers and manufacturers shall permit the commissioner, or his authorized representatives, to enter and inspect their premises and delivery vehicles, and to audit their records and written operating procedures, at reasonable times and in a reasonable manner.

(g) Hearings. Before denying, suspending, revoking or refusing to renew a registration, or before issuing a letter of reprimand or placing a registrant on probationary status, the commissioner shall afford the applicant or registrant an opportunity for a hearing in accordance with the provisions of chapter 54. Notice of such hearing may be given by certified mail. The commissioner may subpoena witnesses and require the production of records, papers and documents pertinent to such hearing.

(h) Sale of drugs limited. Regulations. No manufacturer or wholesaler shall sell any drugs except to the state or any political subdivision thereof, to another manufacturer or wholesaler, to any hospital recognized by the state as a general or specialty hospital, to any institution having a full-time pharmacist who is actively engaged in the practice of pharmacy in such institution not less than thirty-five hours a week, to a chronic and convalescent nursing home having a pharmacist actively engaged in the practice of pharmacy based upon the ratio of one-tenth of one hour per patient per week but not less than twelve hours per week, to a practicing physician, podiatrist, dentist, optometrist or veterinarian or to a licensed pharmacy or a store to which a permit to sell nonlegend drugs has been issued as provided in section 20-624. The commissioner may adopt such regulations as are necessary to administer and enforce the provisions of this section.

(i) Penalty. Any person who violates any provision of this section shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 3925–3928; 1951, S. 2089d; 1959, P.A. 412, S. 38, 42; 593, S. 1; February, 1965, P.A. 519; 1971, P.A. 115; P.A. 74-298, S. 1, 2; P.A. 75-279, S. 1, 2; P.A. 76-228, S. 1, 2; P.A. 77-73; 77-170; P.A. 78-53, S. 2; 78-310, S. 1, 4; P.A. 79-13; P.A. 84-194, S. 1; P.A. 86-13, S. 1, 4; P.A. 89-251, S. 152, 203; P.A. 92-181, S. 2, 3; P.A. 93-55, S. 8; P.A. 95-264, S. 54; June Sp. Sess. P.A. 00-2, S. 14, 53; June Sp. Sess. P.A. 01-9, S. 25, 131; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 282; P.A. 10-117, S. 72; P.A. 13-196, S. 36.)

History: 1959 acts created distinction between fees for wholesalers’ and manufacturers’ certificates in Subsec. (b), adding provisions re manufacturers’ certificates; 1965 act deleted “manufacturers” from wholesaler’s activities, changed “medical devices” to “proprietary medicines,” extended wholesaler to mean person within or without the state, limited reselling to “within the state”, confined the meaning of “manufacturer” to a person “within the state” and replaced commissioner of food and drugs with commissioner of consumer protection; 1971 act deleted provision prohibiting issuance of certificate to wholesaler unless drugs, etc. dispensed under direct supervision of licensed pharmacist or qualified chemist; P.A. 74-298 redefined “wholesaler” and “manufacturer” to replace references to bottling, packing and purchase or manufacture of drugs, medicine, cosmetics, etc.; P.A. 75-279 revised sale prohibition in Subsec. (c) to except other manufacturers and wholesalers and podiatrists and to delete dispensary reference and to add provision re adoption of necessary regulations; P.A. 76-228 increased fees in Subsec. (b): For wholesalers, from $50 to $75, for manufacturers, from $75 to $112.50 for those employing not more than five licensed pharmacists or chemists or both, from $100 to $150 for those employing not more than ten and from $250 to $375 for those employing more than ten; P.A. 77-73 included manufacturers outside Connecticut as well as those within in Subsec. (a), added proviso re exemption from certificate requirements for those whose principal place of business is outside the state and required proof of proper facilities and equipment and of conformity with chapter 342 in Subsec. (b) and qualified sales to institutions with full-time pharmacists in Subsec. (c) by requiring that pharmacist practice at least 35 hours per week; P.A. 77-170 excepted retail pharmacies and pharmacies within licensed hospitals from definition of “wholesaler” in certain specified circumstances; P.A. 78-53 included schedule III, IV or V controlled substances in exception for retail pharmacies and pharmacies within licensed hospitals added in 1977 act; P.A. 78-310 referred to “manufacturer’s certificate” rather than “drug manufacturer’s certificate” in Subsec. (b); P.A. 79-13 applied definition of “wholesaler” to “distributor” as well; Sec. 19-210 transferred to Sec. 21a-70 in 1983; P.A. 84-194 amended Subsec. (a) to specifically exclude from the definition of “wholesaler” or “distributor” a retail pharmacy which supplies certain controlled and noncontrolled drugs to medical directors of convalescent nursing homes or rest homes; P.A. 86-13 amended Subsec. (c) to authorize sales to optometrists; P.A. 89-251 amended Subsec. (b) to increase fee for a wholesaler’s certificate from $75 to $150, for a manufacturer employing not more than five pharmacists or chemists from $112.50 to $225, for a manufacturer employing not more than ten pharmacists or chemists, from $150 to $300, and for a manufacturer employing more than ten pharmacists or chemists from $375 to $750; P.A. 92-181 amended Subsec. (a) to define “commissioner”, inserted a new Subsec. (c) re commissioner’s right to deny a certificate and grounds for denying certificate, new Subsec. (d) re commissioner’s other powers and what would constitute “sufficient cause” for the commissioner to exercise those powers and new Subsecs. (e), (f) and (g) re duties of wholesalers and the right of the commissioner to enter and inspect premises and delivery vehicles and to audit records and the commissioner’s duties with regard to affording the applicant with proper notice and hearing, relettering former Subsecs. (c) and (d) accordingly; P.A. 93-55 made technical change in Subsec. (a); P.A. 95-264 changed “licensed” practitioner to “prescribing” practitioner in Subsec. (a) and changed “proprietary and patent medicines” to “nonlegend drugs” in Subsec. (i) (Revisor’s note: The reference in Subsec. (a) to “prescribing practitioner, as defined in subdivision (21) of ...” was changed editorially by the Revisors to “prescribing practitioner, as defined in subdivision (22) of ...”); June Sp. Sess. P.A. 00-2 amended Subsec. (h) to authorize sales of drugs to certain chronic and convalescent nursing homes, effective July 1, 2000; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to add provision re state correctional institution to the definition of “wholesaler” and to make a technical change for purposes of gender neutrality, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase fees and made a technical change in Subsec. (i); P.A. 10-117 redefined “wholesaler” or “distributor” in Subsec. (a)(1); P.A. 13-196 amended Subsec. (b) to add provision requiring separate certificate and corresponding fee for each location in state and for each location outside state that distributes products into the state, effective June 21, 2013.



Section 21a-70a - (Formerly Sec. 21a-250a). Distribution of noncontrolled drugs used as emergency stock.

Noncontrolled drugs distributed as emergency stock to a medical director of a chronic and convalescent nursing home or a rest home with nursing supervision shall be supplied in containers which bear labels specifying the name of the drug and its strength, expiration date, lot number and manufacturer. Such noncontrolled drugs distributed as emergency stock shall be limited in type and quantity to those specifically documented and authorized by such medical director for use as emergency stock in such facility.

(P.A. 84-194, S. 2.)

History: Sec. 21a-250a transferred to Sec. 21a-70a in 1987.



Section 21a-70b - Regulation of sales of drugs at flea markets.

(a) As used in this section:

(1) “Flea market” means any location other than a permanent retail store at which space is rented or otherwise made available to others for the conduct of business as transient or itinerant vendors, but does not include the location of (A) any sale by sample, catalog or brochure for future delivery, or (B) any sale or sales presentation pursuant to a prior invitation issued by the owner or legal occupant of the premises; and

(2) “Manufacturer’s or distributor’s representative” means any person authorized by a manufacturer or distributor of any drug, as defined in section 21a-92, to offer or sell any such product to the public at retail.

(b) No person, except a manufacturer’s or distributor’s representative, shall sell, offer for sale or knowingly permit the sale of any drug, as defined in section 21a-92, at any flea market.

(c) Any manufacturer’s or distributor’s representative, when selling or offering for sale any drug, as defined in section 21a-92, at any flea market shall carry on such representative’s person written credentials indicating that such manufacturer’s or distributor’s representative is authorized by the manufacturer or distributor of such drug to engage in the retail sale of such drug to the public. Such credentials shall be made available for inspection by any interested person upon the request of such person. Such credentials shall include the name of the manufacturer’s or distributor’s representative and may include the date, if any, on which such credentials expire.

(d) No person shall present credentials required under subsection (c) of this section that are false, misleading or fraudulently obtained.

(e) The Commissioner of Consumer Protection may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(f) Any person who violates any provision of this section, or any regulation adopted under this section, shall be fined not more than one hundred dollars.

(P.A. 99-98; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-70c - Prescription drug pedigree program. Working group convened.

(a) The Commissioner of Consumer Protection shall convene a working group comprised of the Commissioners of Consumer Protection and Emergency Services and Public Protection, or their designees, a member of the Commission of Pharmacy, the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to public health, or their designees, and representatives of retail drug establishments, independent pharmacies and pharmaceutical manufacturers. The working group shall be responsible for submitting recommendations to the Governor and to the joint standing committee of the General Assembly having cognizance of matters relating to public health concerning the development and implementation of a program to authenticate the pedigree of prescription drugs distributed in this state.

(b) For purposes of this section, (1) “authenticate” means to affirmatively verify, before any distribution of a prescription drug occurs, that each transaction listed on the pedigree has occurred; (2) “pedigree” means a document or electronic file containing information that records each distribution of any given prescription drug, from sale by a pharmaceutical manufacturer, through acquisition and sale by any wholesale distributor or repackager, until final sale to a pharmacy or other person dispensing or administering the prescription drug; and (3) “prescription drug” means any drug, including any biological product, except for blood and blood components intended for transfusion or biological products that are also medical devices required by federal law or regulations, to be dispensed only by a prescription, including finished dosage forms and bulk drug substances subject to Section 503(b) of the federal Food, Drug and Cosmetic Act.

(P.A. 05-272, S. 29; P.A. 11-51, S. 134.)

History: P.A. 05-272 effective July 13, 2005; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 21a-70d - Definitions.

As used in this section and section 21a-70e:

(1) “Biologic” means a biological product, as defined in 42 USC 262(i), as amended from time to time, that is regulated as a drug under the federal Food, Drug and Cosmetic Act, 21 USC 301 et seq.;

(2) “Department” means the Department of Consumer Protection;

(3) “Medical device” means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent or other similar or related article, including any component, part or accessory, that is: (A) Recognized in the official National Formulary or the United States Pharmacopeia or any supplement thereto; (B) intended for use in the diagnosis of disease or other conditions or in the cure, mitigation, treatment or prevention of disease, in persons or animals; or (C) intended to affect the structure or function of the body of a person or animal, and that does not achieve its primary intended purposes through chemical action within or on such body and that is not dependent upon being metabolized for the achievement of its primary intended purposes; and

(4) “Pharmaceutical or medical device manufacturing company” means any entity that: (A) Is engaged in the production, preparation, propagation, compounding, conversion or processing of prescription drugs, biologics or medical devices, either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis; or (B) is directly engaged in the packaging, repackaging, labeling, relabeling or distribution of prescription drugs, biologics or medical devices. “Pharmaceutical or medical device manufacturing company” does not include a health care provider, physician practice, home health agency, hospital licensed in this state, wholesale drug distributor licensed in this state or a retail pharmacy licensed in this state.

(P.A. 10-117, S. 93.)



Section 21a-70e - Pharmaceutical or medical device manufacturing company. Adoption of code on interaction with health care professionals and comprehensive compliance program. Civil penalty.

(a) On or before January 1, 2011, each pharmaceutical or medical device manufacturing company shall adopt and implement a code that is consistent with, and minimally contains all of the requirements prescribed in, the Pharmaceutical Research and Manufacturers of America’s “Code on Interaction with Healthcare Professionals” or AdvaMed’s “Code of Ethics on Interactions with Health Care Professionals” as such codes were in effect on January 1, 2010.

(b) Each pharmaceutical or medical device manufacturing company shall adopt a comprehensive compliance program in accordance with the guidelines provided in the “Compliance Program Guidance for Pharmaceutical Manufacturers” dated April, 2003 and issued by the United States Department of Health and Human Services Office of Inspector General.

(c) Upon complaint, the department may investigate an alleged (1) violation of subsection (a) of this section, or (2) failure to conduct any training program or regular audit for compliance with the code adopted pursuant to subsection (a) of this section by a pharmaceutical or medical device manufacturing company. The Commissioner of Consumer Protection may impose a civil penalty of not more than five thousand dollars for any violation of the provisions of this section.

(P.A. 10-117, S. 94.)



Section 21a-71 - (Formerly Sec. 19-210a). Sale of food, drug or cosmetic at auction.

No person shall sell any food, drug or cosmetic, as defined by section 21a-92, at an auction, unless such person has notified the Commissioner of Consumer Protection, in writing, of such sale; provided this section shall not apply to the sale of food by any church, parent teacher association, charitable organization as defined by subdivision (1) of section 21a-190a, or any organization of any political party. Such notice shall be given at least seven days prior to such sale and said commissioner may inspect such food, drug or cosmetic and prohibit the sale of the same if it is found to be unfit for human use. This section shall apply to the sale of unclaimed freight.

(February, 1965, P.A. 404; P.A. 93-55, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-210a transferred to Sec. 21a-71 in 1983; P.A. 93-55 made technical change, substituting reference to Sec. 21a-190a for reference to Sec. 21a-176; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-72 - (Formerly Sec. 19-210b). Certificate of disinfection of stuffed toys.

Any manufacturer of stuffed toys to be sold in the state using materials in such toys containing products of animal origin shall obtain from the Department of Consumer Protection a certificate of disinfection on forms provided by said department. The application for such certificate shall contain random samples of such products when ready for market. Only disinfecting processes approved by said department as rendering such products clean, pure and neither harmful nor dangerous to potential users thereof shall be used. Any person, firm or corporation which sells or offers to sell any such stuffed toy for which such certificate of disinfection has not been obtained shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(February, 1965, P.A. 82, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: Sec. 19-210b transferred to Sec. 21a-72 in 1983; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-73 - (Formerly Sec. 19-210c). Unit pricing: Definitions.

As used in sections 21a-73 to 21a-77, inclusive:

(a) “Commissioner” means Commissioner of Consumer Protection;

(b) “Consumer commodity” means any food, including, but not limited to, any food that is weighed for retail sale at the point of purchase, or any drug, device, cosmetic or other article, product, or commodity of any other kind or class, except drugs sold only by prescription, which is customarily produced for sale to retail sales agencies or instrumentalities for consumption by individuals, or use by individuals for purposes of personal care or in the performance of services ordinarily rendered in or around the household, and which usually is consumed or expended in the course of such consumption or use;

(c) “Unit price” of a consumer commodity means the retail price of a consumer commodity expressed in terms of the retail price of such commodity per such unit of weight, measure or count, computed to the nearest whole cent or fraction thereof;

(d) “Unit of a consumer commodity” means any consumer commodity in packaged form upon which is affixed a statement indicating the quantity of such commodity contained in such package.

(1971, P.A. 856, S. 1; P.A. 88-66, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 12-15, S. 1.)

History: Sec. 19-210c transferred to Sec. 21a-73 in 1983; P.A. 88-66 defined “unit of a consumer commodity”; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-15 amended Subdiv. (b) to redefine “consumer commodity” by adding any food weighed for retail sale at the point of purchase, effective July 1, 2012.



Section 21a-74 - (Formerly Sec. 19-210d). Seller to disclose unit and total price of consumer commodity.

(a) Any person who sells or offers or exposes for sale at retail any consumer commodity designated by the commissioner, in accordance with the provisions of section 21a-75, shall disclose to the consumer the unit and total price of such commodity as provided in subsection (b) of this section unless exempted pursuant to section 21a-76.

(b) Persons subject to the requirements of subsection (a) of this section shall disclose the unit price and total price to consumers by one or more of the following means: (1) By attachment of a stamp, tag or label directly adjacent to the consumer commodity, on the shelf on which the commodity is displayed, or by stamping or affixing the price information on each unit of a consumer commodity; or (2) if the consumer commodity is so located that it is not conspicuously visible to the consumer, or is so located that the price information if displayed in accordance with subdivision (1) would not be conspicuously visible to the consumer, by a sign or list bearing such price information, conspicuously placed near the point of procurement; or (3) by such other means as the commissioner may by regulation provide.

(c) Any printed advertisement to aid, promote or assist, directly or indirectly, in the sale of any consumer commodity subject to the provisions of subsection (a) of this section, which printed advertisement compares or otherwise displays different sizes or measures of the same such commodity, shall not state the total price of such commodity unless such advertisement also states the unit price of such commodity.

(1971, P.A. 856, S. 2–4; P.A. 88-66, S. 2; P.A. 97-78, S. 1, 3.)

History: Sec. 19-210d transferred to Sec. 21a-74 in 1983; P.A. 88-66 changed the reference in Subsec. (b) from “the commodity itself” to “each unit of a consumer commodity”; P.A. 97-78 amended Subsec. (c) re printed advertisements which compare or display different sizes or measures of the same commodity, effective May 27, 1997.



Section 21a-75 - (Formerly Sec. 19-210e). Regulations. Hearings. Civil penalties for noncompliance.

(a) The commissioner shall adopt regulations necessary to carry out the purposes of sections 21a-73 to 21a-77, inclusive, for the best interests of consumers and, in addition, shall by regulation: (1) Designate those consumer commodities as to which display of the unit price shall be required, upon a determination that such display will be in the best interests of consumers; (2) designate the unit of weight, measure, or count in terms of which the unit price of each consumer commodity designated under subdivision (1) shall be expressed, provided that no designated unit shall be such as to require persons subject to the provisions of subsection (a) of section 21a-74 to measure any consumer commodity solely for the purpose of complying with said section; (3) designate whether the unit price of each consumer commodity designated under subdivision (1) shall be expressed to the nearest whole cent or fraction thereof; (4) prescribe the means for the disclosure of price information upon determination that such means would be more effective than those prescribed in subdivision (1) or (2) of subsection (b) of said section 21a-74.

(b) The commissioner shall adopt regulations pursuant to the provisions of chapter 54.

(c) The commissioner shall hold a hearing in accordance with the provisions of chapter 54 whenever he has probable cause to believe, or whenever twenty-five or more citizens state in writing to him their belief, that a person has violated any of the provisions of sections 21a-73 to 21a-76, inclusive.

(d) Upon a finding that a person has violated any of the provisions of sections 21a-73 to 21a-76, inclusive, the commissioner may issue a warning citation or may impose a civil penalty of not more than one hundred dollars for the first offense and not more than five hundred dollars for each subsequent offense. Each violation with respect to all units of a particular consumer commodity on any single day shall be deemed a single offense.

(1971, P.A. 856, S. 5; P.A. 74-183, S. 226, 291; P.A. 76-436, S. 195, 681; P.A. 88-66, S. 3.)

History: P.A. 74-183 replaced circuit court with court of common pleas in Subsec. (c), effective December 31, 1974; P.A. 76-436 replaced “promulgate” with “adopt” in Subsec. (a), deleted reference to promulgating regulations and replaced “sections 4-41 to 4-50, inclusive” with “chapter 54” in Subsec. (b) and replaced “prosecuting attorney” with “assistant state’s attorney” and “court of common pleas” with “superior court” and deleted “in the proper courts” in Subsec. (c), effective July 1, 1978; Sec. 19-210e transferred to Sec. 21a-75 in 1983; P.A. 88-66 provided that hearings would be held in accordance with chapter 54, deleting prior provisions re hearing procedures and added Subsec. (d) concerning the issuance of a warning or imposition of a civil penalty and designating each violation with respect to all units of a commodity on a single day as a single offense.



Section 21a-76 - (Formerly Sec. 19-210f). Exceptions.

The provisions of sections 21a-73 to 21a-77, inclusive, shall not apply to any owner-operated single retail store or to any store occupying a total retail sales area of not more than three thousand five hundred square feet.

(1971, P.A. 856, S. 6; P.A. 84-250, S. 1, 2.)

History: Sec. 19-210f transferred to Sec. 21a-76 in 1983; P.A. 84-250 excluded stores occupying a retail sales area of not more than 3,500 square feet from the requirements of unit pricing.



Section 21a-77 - (Formerly Sec. 19-210g). Criminal penalty.

Any person who violates any provision of sections 21a-73 to 21a-77, inclusive, shall be fined not more than two hundred dollars for the first offense and not more than one thousand dollars for each subsequent offense. Each violation with respect to all units of a particular consumer commodity on any single day shall be deemed a single offense.

(1971, P.A. 856, S. 7; P.A. 88-66, S. 4; P.A. 07-217, S. 95.)

History: Sec. 19-210g transferred to Sec. 21a-77 in 1983; P.A. 88-66 increased the maximum penalty from $100 to $200 for the first offense and from $500 to $1,000 for subsequent offenses; P.A. 07-217 made a technical change, effective July 12, 2007.



Section 21a-78 - (Formerly Sec. 19-210i). Shelf life pricing; definition; penalty.

Section 21a-78 is repealed, effective October 1, 1999.

(P.A. 75-601; P.A. 88-56; 88-364, S. 115, 123; P.A. 99-23, S. 2.)



Section 21a-78b - Suspension of application. Monitoring by department.

Section 21a-78b is repealed, effective October 1, 1999.

(P.A. 96-220, S. 6, 7; P.A. 97-78, S. 2, 3; P.A. 99-23, S. 2.)



Section 21a-79 - (Formerly Sec. 19-210j). Universal product coding. Electronic shelf labeling. Electronic pricing. Marking of retail price. Exemptions. Electronic price higher than posted price for consumer commodity. Regulations. Penalties.

(a) For the purposes of this section (1) “consumer commodity” and “unit of a consumer commodity” have the same meaning as in section 21a-73, except that consumer commodity does not include alcoholic liquor, as defined in subdivision (3) of section 30-1, or a carbonated soft drink container; (2) “carbonated soft drink container” means an individual, separate, sealed glass, metal or plastic bottle, can, jar or carton containing a carbonated liquid soft drink sold separately or in packages of not more than twenty-four individual containers; (3) “universal product coding” means any system of coding that entails electronic pricing; (4) an electronic shelf labeling system is an electronic system that utilizes an electronic device attached to the shelf or at any other point of sale, immediately below or above the item, that conspicuously and clearly displays to the consumer the unit price and the price of the consumer commodity. Such electronic shelf labeling system reads the exact same data as the electronic cash register scanning system; and (5) an electronic pricing system is a system that utilizes the universal product coding bar code by means of a scanner in combination with the cash register to record and total a customer’s purchases.

(b) (1) (A) Any person, firm, partnership, association or corporation that utilizes universal product coding in totaling a retail customer’s purchases shall mark or cause to be marked each consumer commodity that bears a Universal Product Code with its retail price.

(B) Any person, firm, partnership, association or corporation that utilizes an electronic pricing system in totaling a retail consumer’s purchases shall provide each consumer with an item-by-item digital display, plainly visible to the consumer as each universal pricing code is scanned, of the price of each consumer commodity or carbonated soft drink container, or both, selected for purchase by such consumer prior to accepting payment from such consumer for such commodity or container. The provisions of this subparagraph do not apply to any person, firm, partnership, association or corporation operating in a retail sales area of not more than ten thousand square feet.

(2) The provisions of subparagraph (A) of subdivision (1) of this subsection shall not apply if: (A) The Commissioner of Consumer Protection, by regulation, allows for the utilization of electronic shelf labeling systems; (B) a retailer is granted approval to utilize an electronic shelf labeling system by the commissioner; (C) the retailer has demonstrated to the satisfaction of the commissioner that such electronic shelf labeling system is supported by an electronic pricing system that utilizes universal product coding in totaling a retail customer’s purchases; and (D) the retailer has received approval for such an electronic pricing system by the commissioner.

(3) The provisions of subparagraph (A) of subdivision (1) of this subsection shall not apply if: (A) The retailer has met the conditions of subdivision (2) of this subsection; and (B) the retailer has received permission by the commissioner to suspend implementation of the electronic pricing system for a period not to exceed thirty days in order to allow the retailer or an agent acting on behalf of the retailer to reset, remodel, repair or otherwise modify such system at the retail establishment.

(4) The provisions of subparagraph (A) of subdivision (1) of this subsection shall not apply if: (A) The retailer applies and is approved for an exemption by the Commissioner of Consumer Protection, (B) the retailer demonstrates to the satisfaction of the commissioner that the retailer has achieved price scanner accuracy of at least ninety-eight per cent, as determined by the latest version of the National Institute of Standards and Technology Handbook 130, “Examination Procedures for Price Verification, as adopted by The National Conference on Weights and Measures”, (C) the retailer pays an application fee, to be used to offset annual inspection costs, of three hundred fifteen dollars if the premises consists of less than twenty thousand square feet of retail space and six hundred twenty-five dollars if the premises consists of twenty thousand square feet or more of retail space, (D) the retailer makes available a consumer price test scanner approved by the commissioner and located prominently in an easily accessible location for each twelve thousand square feet of retail floor space, or fraction thereof, and (E) price accuracy inspections resulting in less than ninety-eight per cent price scanner accuracy are reinspected without penalty and the retailer pays a two-hundred-fifty-dollar reinspection fee.

(5) Notwithstanding any provision of this subsection, consumer commodities that are offered for sale and that are located on an end cap display within the retail sales area are not subject to the requirements specified under this subsection, provided any information that would have been available to a consumer pursuant to this section is clearly and conspicuously posted on or adjacent to such end cap. For purposes of this subdivision, “end cap display” means the location in the retail sales area that is at the immediate end of an aisle.

(6) Consumer commodities that are advertised in a publicly circulated printed form as being offered for sale at a reduced price for a minimum seven-day period need not be individually marked at such reduced retail price, provided such consumer commodities are individually marked with their regular retail price and a conspicuous sign is adjacent to such consumer commodities, which sign discloses: (A) The reduced retail price and its unit price; and (B) a statement that the item will be electronically priced at the reduced price by the cashier.

(7) If a consumer commodity is offered for sale and its electronic price is higher than the posted price, then one item of such consumer commodity, up to a value of twenty dollars, shall be given to the consumer at no cost. A conspicuous sign shall adequately disclose to the consumer that in the event the electronic price is higher than the posted retail price, one item of such consumer commodity shall be given to the customer at no cost.

(c) (1) The Commissioner of Consumer Protection may adopt regulations, in accordance with the provisions of chapter 54, concerning the marking of prices and use of universal product coding on each unit of a consumer commodity.

(2) The Commissioner of Consumer Protection may adopt regulations, in accordance with the provisions of chapter 54, designating not more than twelve consumer commodities that need not be marked in accordance with subdivision (1) of subsection (b) of this section and specifying the method of providing adequate disclosure to consumers to insure that the electronic pricing of the designated consumer commodities is accurate. The commissioner may establish by regulation methods to protect consumers against electronic pricing errors of such designated consumer commodities and to insure that the electronic prices of such designated consumer commodities are accurate. Among the methods that the commissioner may consider are conditions similar to those set forth in subdivision (5) of subsection (b) of this section.

(d) The Commissioner of Consumer Protection, after providing notice and conducting a hearing in accordance with the provisions of chapter 54, may issue a warning citation or impose a civil penalty of not more than one hundred dollars for the first offense and not more than five hundred dollars for each subsequent offense on any person, firm, partnership, association or corporation that violates any provision of subsection (b) of this section or any regulation adopted pursuant to subsection (c) of this section. Any person, firm, partnership, association or corporation that violates any provision of subsection (b) of this section or any regulation adopted pursuant to subsection (c) of this section shall be fined not more than two hundred dollars for the first offense and not more than one thousand dollars for each subsequent offense. Each violation with respect to all units of a particular consumer commodity on any single day shall be deemed a single offense.

(P.A. 75-391, S. 1–4; P.A. 88-66, S. 5; P.A. 92-86; P.A. 95-342; P.A. 01-73, S. 1, 2; P.A. 02-43, S. 1; 02-82, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 05-86, S. 1; P.A. 06-66, S. 1; 06-196, S. 152; June Sp. Sess. P.A. 09-3, S. 283.)

History: Sec. 19-210j transferred to Sec. 21a-79 in 1983; P.A. 88-66 authorized issuance of warning citation and imposition of civil penalty; P.A. 92-86 amended Subsec. (a) by specifying that the definition of “consumer commodity” does not include alcoholic liquor as defined in Subdiv. (3) of Sec. 30-1 and by adding definitions of an “electronic shelf labeling system” and “electronic pricing system”, amended Subsec. (b) to insert Subdiv. indicators, adding new Subdiv. (2) which detailed when the provisions of Subdiv. (1) would not apply, new Subdiv. (3) re commodities on sale at reduced prices and new Subdiv. (4), which provided that a commodity would be given to a customer upon demand at no cost if, at checkout, the electronic price was higher than the reduced retail price and amended Subsec. (c) to insert Subdiv. indicators, making technical change in Subdiv. (1) and adding provisions designated as Subdiv. (2) re adoption of regulations; P.A. 95-342 amended Subsec. (a) to exempt soft drink containers from the definition of “consumer commodity” and to add definition of “carbonated soft drink container” as Subdiv. (2), renumbering existing Subdivs. as necessary; P.A. 01-73 amended Subsec. (b) by designating existing Subdiv. (1) as Subdiv. (1)(A) and adding new Subdiv. (1)(B) re digital display and made conforming and technical changes throughout, effective October 1, 2002; P.A. 02-43 amended Subsec. (c)(2) by increasing from 10 to 12 the number of consumer commodities that need not be marked in accordance with Subsec. (b)(1); P.A. 02-82 amended Subsec. (b) by adding Subdiv. (2)(D) requiring retailer to receive approval for electronic pricing system by commissioner, by adding new Subdiv. (3) providing that price marking requirements of Subdiv. (1)(A) do not apply if retailer has met certain conditions, by renumbering existing Subdivs. (3) and (4) as Subdivs. (4) and (5) and by making technical changes in Subdivs. (1), (2) and (5); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-86 amended Subsec. (b) to add new Subdiv. (4) re commodities offered for sale on end cap displays and redesignate existing Subdivs. (4) and (5) as Subdivs. (5) and (6), respectively, and made technical changes in Subsec. (c), effective June 2, 2005; P.A. 06-66 amended Subsec. (b) by adding new Subdiv. (4) re exemptions, redesignating existing Subdivs. (4) to (6) as Subdivs. (5) to (7), respectively, removing provisions re electronic shelf labeling system in newly designated Subdiv. (5) and, in newly designated Subdiv. (7), removing reduced price provisions, adding posted price provisions, adding twenty-dollar value limit, modifying consumer notice to use term “posted” retail price and deleting “upon demand”; P.A. 06-196 made a technical change in Subsec. (d), effective June 7, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (b)(4) to increase fees.



Section 21a-79a - Pilot program re test audit of alternative electronic retail pricing systems.

(a) Notwithstanding the provisions of section 21a-79 and any regulations adopted under said section, the Commissioner of Consumer Protection may, within available appropriations, establish a pilot program for the test audit of alternative electronic retail pricing systems that maintain and display the item and unit price of consumer commodities, as defined in subsection (a) of section 21a-79. The commissioner shall select one or more retailers to participate in any such pilot program in accordance with the following requirements: A retailer participating in the pilot program shall conduct business from one or more stores in this state on October 1, 2001. The retailer shall submit to the commissioner a written request to participate in the pilot program and pay all costs associated with a test audit under such pilot program. The retailer or retailers shall implement a system to be test audited that, at a minimum, (1) maintains the retailer’s current item prices and unit prices for each product in an electronic database, (2) prints shelf tags that meet all applicable requirements for item pricing and unit pricing in effect on October 1, 2001, and (3) operates in such a way that (A) price decreases are immediately transmitted directly to the point of sale, and (B) price increases are transmitted to the point of sale only after such shelf tags are posted and such posting has been verified in the electronic database.

(b) The commissioner may designate a private auditing organization to conduct any such test audit and shall charge the cost of such test audit to the selected retailer or retailers. No such test audit shall be conducted for a period exceeding twelve months. During the test audit, such store shall be exempt from the provisions of subdivision (1) of subsection (b) of section 21a-79 and any applicable regulations adopted under said section.

(c) The commissioner shall report the results of each test audit conducted under any such pilot program and any recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to consumer protection not later than three months after the completion of such test audit. Such report shall include a copy of any audit report prepared by the commissioner or any such private auditing organization.

(P.A. 98-211, S. 3; P.A. 01-43; 01-195, S. 172, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 01-43 amended Subsec. (a) by changing “October 1, 1998,” to “October 1, 2001,” renumbering Subdivs. (3)(A) to (3)(C)(ii) as Subdivs. (1) to (3)(B) and making technical changes and amended Subsec. (b) by expanding applicability to multiple retailers and extending audit period from 6 months to 12 months; P.A. 01-195 made a technical change in Subsec. (a), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-79b - Consumer commodity. Price at point of sale higher than posted or advertised price. Sign. Warning citation or civil penalty. Exemptions.

(a) For the purposes of this section “consumer commodity” shall have the same meaning as in section 21a-73, except that “consumer commodity” does not include alcoholic liquor, as defined in subdivision (3) of section 30-1, or a carbonated soft drink container.

(b) Notwithstanding the provisions of section 21a-79, if a consumer commodity, including, but not limited to, fruits or vegetables weighed at the point of sale, is offered for sale by a retailer and its price to the consumer at the point of sale is higher than the posted or advertised price, then such consumer commodity, up to a value of twenty dollars, shall be given to the consumer at no cost. A conspicuous sign shall adequately disclose to the consumer that in the event such price is higher than the posted or advertised retail price, such consumer commodity shall be given to the customer at no cost.

(c) The Commissioner of Consumer Protection, after providing notice and conducting a hearing in accordance with the provisions of chapter 54, may issue a warning citation or impose a civil penalty of not more than one hundred dollars for the first offense and not more than five hundred dollars for each subsequent offense on any person, firm, partnership, association or corporation that violates any provision of subsection (b) of this section. Each violation with respect to all units of a particular consumer commodity on any single day shall be deemed a single offense.

(d) The provisions of this section do not apply to any person, firm, partnership, association or corporation operating in a retail sales area of not more than ten thousand square feet.

(P.A. 12-15, S. 2.)

History: P.A. 12-15 effective July 1, 2012.



Section 21a-80 and 21a-81 - (Formerly Secs. 19-210k and 19-210l). Natural or organically grown foods; requirements. Misbranding of natural or organically grown foods.

Sections 21a-80 and 21a-81 are repealed, effective July 1, 1998.

(P.A. 79-379, S. 2, 3; P.A. 80-483, S. 80, 186; P.A. 81-472, S. 49, 159; P.A. 98-73, S. 3, 4.)



Section 21a-82 - (Formerly Sec. 19-65a). Use of paint in tenements and municipally-owned buildings.

(a) No person, firm or corporation shall use any paint on an interior surface of any tenement house, lodging house or boarding house as defined in chapter 368o nor on or around the interior or exterior surface of any door, window, porch, stairway or railing of any such tenement house, lodging house or boarding house unless such paint conforms to the standards as required in accordance with the Lead-based Paint Poisoning Prevention Act, Chapter 63 of the Social Security Act, as amended.

(b) No municipality, housing authority, redevelopment agency, community housing development corporation or other public authority shall use any paint on an interior surface of any building owned or being developed by it which serves as living quarters unless such paint conforms to the standards of the American National Standards Institute. The Commissioner of Administrative Services shall promulgate standards not less restrictive than standards set by federal law in accordance with the Lead-based Paint Poisoning Prevention Act, Chapter 63 of the Social Security Act, as amended.

(1967, P.A. 743, S. 1–3; 1969, P.A. 533, S. 3; 1971, P.A. 35, S. 2; 194, S. 5, 6; P.A. 75-392, S. 2; P.A. 77-614, S. 135, 610.)

History: 1969 act made provisions of Subsec. (b) applicable to housing authorities, redevelopment agencies, community housing development corporations and other public authorities as well as to municipalities; 1971 acts repealed Subsec. (c) re $50 maximum fine for violation and replaced “United States of America Standards Institute” with “American National Standards Institute” in Subsecs. (a) and (b); P.A. 75-392 replaced reference to standards of the Institute with reference to standards in accordance with Lead-Based Paint Poisoning Prevention Act; P.A. 77-614 replaced director of purchases with commissioner of administrative services; Sec. 19-65a transferred to Sec. 21a-82 in 1983.



Section 21a-83 - (Formerly Sec. 19-65b). Packaging or sale of paint not conforming to federal standards. Labeling requirements.

On or after January 1, 1976, no person, firm or corporation shall package, distribute, offer for sale, sell or give away any paint which does not conform to the most recent standards of federal law, in accordance with the Lead-Based Paint Poisoning Prevention Act, Chapter 63 of the Social Security Act, as amended, unless it bears the following warning statement:

CAUTION–CONTAINS LEAD OR OTHER COMPOUNDS HARMFUL IF SWALLOWED. Do not apply on any interior surfaces of a dwelling or of a place used for the care of children or on window sills, toys, cribs or other furniture which might be chewed by children. Wash thoroughly after handling and before eating or smoking. Close container after each use.

KEEP OUT OF REACH OF CHILDREN

Such warning statements shall be placed in a conspicuous place on the immediate container of such paint and shall be printed on gallon-size containers in letters of not less than ten-point type for the words–CAUTION–CONTAINS LEAD OR OTHER COMPOUNDS HARMFUL IF SWALLOWED and KEEP OUT OF REACH OF CHILDREN and not less than eight-point type for the remainder of the statement. Proportionately smaller type may be used on smaller containers. Such printing shall be legible and in a conspicuous color contrast with other printing appearing on the container. Stocks of paint which fail to conform to the standards herein established and which were manufactured prior to October 1, 1975, can be made to conform with the requirements of this section by the application of a separate warning label, which shall be affixed directly on the existing label. No person, firm or corporation shall package, distribute, offer for sale, sell or give away any paint not conforming with the standards herein established after one year from October 1, 1975, unless the warning is an integral part of the printed container label.

(1969, P.A. 533, S. 1; 1971, P.A. 194, S. 7; P.A. 75-392, S. 3.)

History: 1971 act replaced “United States of America Standards Institute” with “American National Standards Institute”; P.A. 75-392 replaced 1970 date and 1969 dates with 1976 and 1975 dates and replaced standards of the Institute with standards of federal law in accordance with Lead-Based Paint Poisoning Prevention Act; Sec. 19-65b transferred to Sec. 21a-83 in 1983.



Section 21a-84 - (Formerly Sec. 19-65c). Seizure of mislabeled paint.

The Commissioner of Consumer Protection may seize and remove for safe keeping paint which any person, firm or corporation packages, distributes, offers for sale, sells or gives away in violation of section 21a-83. When such person, firm or corporation from whom the commissioner has seized paint furnishes assurance satisfactory to the commissioner of compliance with the provisions of section 21a-83, the commissioner shall release such paint to such person, firm or corporation.

(1969, P.A. 533, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-65c transferred to Sec. 21a-84 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-84a - Connecticut Poison Control Center: Publication and distribution of list of poisonous plants.

(a) The Connecticut Poison Control Center shall annually furnish a list of poisonous plants to trade associations that represent retailers of flowers and plants for publication to their members.

(b) For the purposes of this section, “poisonous” means having the capacity to produce injury or illness to a human being or domestic animal through ingestion of the plant.

(c) The trade associations referred to in subsection (a) of this section shall annually distribute the list to their member companies that sell flowers and plants at the retail level and shall encourage such companies to make the list available to persons who are customers in their retail establishments.

(P.A. 03-193, S. 1.)



Section 21a-85 - (Formerly Sec. 19-65d). Penalty.

Any person, firm or corporation violating any of the provisions of sections 21a-82 and 21a-83 shall be fined not more than five hundred dollars.

(1971, P.A. 35, S. 1.)

History: Sec. 19-65d transferred to Sec. 21a-85 in 1983.



Section 21a-86 - “Plumbing fixtures” defined.

As used in sections 21a-86a to 21a-86g, inclusive, “plumbing fixtures” means water closets, including tank-type toilets, flushometer-tank toilets, flushometer-valve toilets, electromechanical hydraulic toilets and any other toilet that uses water; urinals; showerheads; and bathroom, lavatory and kitchen faucets.

(P.A. 89-303, S. 1, 9.)



Section 21a-86a - Regulations establishing minimum efficiency standards for plumbing fixtures and other water-saving devices.

(a) On or before October 1, 1990, the Commissioner of Consumer Protection, in consultation with the State Building Inspector and the Commissioners of Public Health and Energy and Environmental Protection, shall adopt regulations in accordance with the provisions of chapter 54 establishing minimum efficiency standards for plumbing fixtures and other water-using devices, as appropriate.

(b) The maximum water use allowed in the regulations adopted under subsection (a) of this section for showerheads, urinals, faucets and replacement aerators manufactured or sold on or after October 1, 1990, shall be as follows: For showerheads, 2.5 gallons per minute; for urinals, 1.0 gallons per flush; for bathroom sinks, lavatory and kitchen faucets and replacement aerators, 2.5 gallons per minute, except that lavatories in restrooms of public facilities shall be equipped with outlet devices which limit the flow rate to a maximum of 0.5 gallons per minute. The maximum water use allowed in the regulations adopted under subsection (a) of this section for tank-type toilets, flushometer-valve toilets, flushometer-tank toilets and electromechanical hydraulic toilets manufactured or sold on or after January 1, 1992, shall be 1.6 gallons per flush, unless and until equivalent standards for similar types of toilets are adopted by the American National Standards Institute, Inc.

(c) Notwithstanding the provisions of subsection (b) of this section, the Commissioner of Consumer Protection, after consultation with the State Building Inspector and the Commissioners of Public Health and Energy and Environmental Protection, may increase the level of efficiency for plumbing fixtures upon determination that such increase would promote the conservation of water and energy and be cost-effective for consumers who purchase and use such fixtures. Any increased efficiency standard shall be effective one year after its adoption.

(d) The Commissioner of Consumer Protection, in consultation with the Secretary of the Office of Policy and Management, the State Building Inspector and the Commissioners of Public Health and Energy and Environmental Protection, shall adopt regulations in accordance with the provisions of chapter 54 necessary to implement the provisions of sections 21a-86 to 21a-86g, inclusive. Such regulations shall provide for (1) the sale of plumbing fixtures which do not meet the standards if the commissioner determines that compliance is not feasible or an unnecessary hardship exists and (2) the sale of plumbing fixtures, including, but not limited to, antique reproduction plumbing fixtures, which do not meet the standards, provided such plumbing fixtures were in stock in a store located in the state before October 1, 1990, if a showerhead, urinal, faucet or replacement aerator or before January 1, 1992, if a tank-type toilet, flushometer-valve toilet, flushometer-tank toilet or electromechanical hydraulic toilet.

(P.A. 89-303, S. 2, 9; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-80, S. 52.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-80 deleted references to Secretary of the Office of Policy and Management in Subsecs. (a) and (c), and deleted references to chairperson of the Public Utilities Control Authority and changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” in Subsecs. (a), (c) and (d), effective July 1, 2011.



Section 21a-86b - Compliance with standards.

No person may sell, offer for sale or install any new showerhead, urinal, faucet or replacement aerator on and after October 1, 1990, or any new tank-type toilet, flushometer-valve toilet, flushometer-tank toilet or electromechanical hydraulic toilet on and after January 1, 1992, unless such showerhead, urinal, faucet, replacement aerator, tank-type toilet, flushometer-valve toilet, flushometer-tank toilet or electromechanical hydraulic toilet meets or exceeds the efficiency standards set forth in regulations adopted by the Commissioner of Consumer Protection pursuant to subsection (a) of section 21a-86a, or is authorized under the regulations adopted by the commissioner pursuant to subsection (d) of said section.

(P.A. 89-303, S. 3, 9; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-86c - Procedures for testing plumbing fixtures.

(a) The Commissioner of Consumer Protection, in consultation with the State Building Inspector and the Commissioners of Public Health and Energy and Environmental Protection, shall establish procedures for testing the efficiency of plumbing fixtures offered for retail sale if such procedures are not established in the State Building Code adopted pursuant to section 29-252.

(b) Each manufacturer of plumbing fixtures shall test samples of such plumbing fixtures in accordance with the procedures established pursuant to this section or those established in the State Building Code, whichever are applicable. The tested flow rate shall be conspicuously marked on the unit carton in which the plumbing fixture is offered for retail sale.

(P.A. 89-303, S. 4, 9; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-80, S. 53.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-80 amended Subsec. (a) to delete references to Secretary of the Office of Policy and Management and chairperson of the Public Utilities Control Authority and change “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 21a-86d - Right of access by commissioner to places where plumbing fixtures are sold, stored or maintained.

(a) The Commissioner of Consumer Protection shall have access at all reasonable times to places where distributors or retailers sell, store or maintain plumbing fixtures for the purpose of making periodic inspections to determine compliance with the standards adopted pursuant to section 21a-86a and with the provisions of sections 21a-86b and 21a-86c.

(b) The commissioner, upon complaint of any person, shall investigate complaints of violations of the standards adopted pursuant to the provisions of subsection (a) of section 21a-86a.

(P.A. 89-303, S. 5, 9; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-86e - Precedence of more stringent regulations.

In the event of any conflict between regulations establishing efficiency standards for plumbing fixtures adopted pursuant to subsection (a) of section 21a-86a and the State Building Code adopted pursuant to section 29-252, the more stringent regulations shall take precedence.

(P.A. 89-303, S. 6, 9.)



Section 21a-86f - Distribution by Commissioner of Construction Services of regulations re plumbing fixtures.

The Commissioner of Construction Services shall distribute copies of the regulations adopted by the Commissioner of Consumer Protection pursuant to section 21a-86a to persons requesting a copy of the Connecticut supplement to the State Building Code adopted pursuant to section 29-252.

(P.A. 89-303, S. 7, 9; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-51, S. 90.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 21a-86g - Civil penalty.

Any person who violates any provision of sections 21a-86 to 21a-86g, inclusive, shall be assessed a civil penalty of two hundred fifty dollars for each violation. Each violation shall constitute a separate offense and each day that such violation continues shall constitute a separate offense. The Attorney General, upon complaint of the Commissioner of Consumer Protection, shall institute a civil action to recover such penalty.

(P.A. 89-303, S. 8, 9; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 418 - Uniform Food, Drug and Cosmetic Act

Section 21a-91 - (Formerly Sec. 19-211). Short title and legislative intent.

This chapter may be cited as the “Connecticut Food, Drug and Cosmetic Act”, and is intended to enact state legislation: (1) Which will safeguard the public health and promote the public welfare by protecting the consuming public from injury by product use and the purchasing public from injury by merchandising deceit, arising from intrastate commerce in food, drugs, devices and cosmetics; (2) which shall be uniform, as provided in this chapter, with the federal Food, Drug and Cosmetic Act and with the Federal Trade Commission Act, to the extent to which it outlaws the false advertisement of food, drugs, devices and cosmetics; and (3) which will promote uniformity of such legislation and its administration and enforcement in and throughout the United States.

(1949 Rev., S. 3929.)

History: Sec. 19-211 transferred to Sec. 21a-91 in 1983.

Cited. 179 C. 471.

Cited. 15 CS 11; 29 CS 333.



Section 21a-92 - (Formerly Sec. 19-212). Definitions.

For the purposes of this chapter and section 21a-65, the following terms shall have the meanings hereinafter specified:

(1) “Advertisement” means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food, drugs, devices or cosmetics;

(2) (A) “Color additive” means a material which (i) is a dye, pigment or other substance made by a process of synthesis or similar artifice, or extracted, isolated or otherwise derived, with or without intermediate or final change of identity, from a vegetable, animal, mineral or other source, and (ii) when added or applied to a food, drug or cosmetic, or to the human body or any of its parts, is capable, alone or through reaction with other substance, of imparting color thereto, except that the term “color additive” does not include any material exempted by regulation under the federal act, or which the commissioner, by regulation, determines is used, or intended to be used, solely for a purpose or purposes other than coloring; (B) the term “color” includes black, white and intermediate grays, as well as all other colors; (C) nothing in subparagraph (A) of this subdivision shall be construed to apply to any pesticide chemical, soil or plant nutrient, or other agricultural chemical used, or intended to be used, solely because of its effect in aiding, retarding or otherwise affecting, directly or indirectly, the growth or other natural physiological processes of produce of the soil which thereby affects its color, whether before or after harvest;

(3) “Commissioner” means the Commissioner of Consumer Protection;

(4) “Contaminated with filth” applies to any food, drug, device or cosmetic not securely protected from dust or dirt, and as far as may be necessary, by all reasonable means, from all foreign or injurious contaminations;

(5) “Cosmetic” means (A) articles intended to be rubbed, poured, sprinkled or sprayed on, introduced into, or otherwise applied to the human body or any of its parts for cleansing, beautifying, promoting attractiveness or altering the appearance, and (B) articles intended for use as a component of any such articles; except that such term shall not include soap;

(6) “Device”, except when used in subdivision (15) of this section and in subsection (i) of section 21a-93, subdivision (6) of subsection (a) of section 21a-102, subsection (c) of section 21a-106 and subsection (c) of section 21a-112, means instruments, apparatus and contrivances, including their components, parts and accessories, intended (A) for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals, or (B) to affect the structure or any function of the body of humans or other animals;

(7) “Director” means the director of the agricultural experiment station;

(8) “Drug” means (A) articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States or official National Formulary, or any supplement to any of them; (B) articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals; (C) articles, other than food, intended to affect the structure or any function of the body of humans or any other animal; and (D) articles intended for use as a component of any articles specified in this subdivision; but shall not include devices or their components, parts or accessories;

(9) “Federal act” means the federal Food, Drug and Cosmetic Act, as amended, Title 21 USC 301 et seq.: 52 Stat. 1040 et seq.;

(10) “Food” means (A) articles used for food or drink for humans or other animals, (B) chewing gum, (C) infant formula, and (D) articles used for components of any such article;

(11) “Food additive” means any substance the intended use of which results or reasonably may be expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food, including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting or holding food; and including any source of radiation intended for any such use, if such substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures or, in the case of a substance used in food prior to January 1, 1958, through either scientific procedures or experience based on common use in food, to be safe under the conditions of its intended use; except that such term does not include (A) a pesticide chemical in or on a raw agricultural commodity; or (B) a pesticide chemical to the extent that it is intended for use or is used in the production, storage or transportation of any raw agricultural commodity; or (C) a color additive; or (D) any substance used in accordance with a sanction or approval granted prior to June 12, 1963, or the federal Food, Drug and Cosmetic Act, the Poultry Products Inspection Act (21 USC 451 et seq.) or the Meat Inspection Act of March 4, 1907, as amended;

(12) “Immediate container” shall not include package liners;

(13) “Infant formula” means a milk-based or soy-based powder, concentrated liquid or ready-to-feed substitute for human breast milk that is intended for infant consumption and is commercially available;

(14) “Intrastate commerce” means any and all commerce within the state of Connecticut and subject to its jurisdiction, and shall include the operation of any business or service establishment;

(15) “Label” means a display of written, printed or graphic matter upon the immediate container of any article, provided a requirement made by or under authority of this chapter that any information or other word or statement appear on the label shall not be considered to be complied with unless such information or other word or statement also appears on the outside container or wrapper, if any, of the retail package of such article, or is easily legible through the outside container or wrapper;

(16) “Labeling” means all labels and other written, printed or graphic matter (A) upon any article or any of its containers or wrappers, or (B) accompanying such article; provided, if an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then, in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device or sound, or any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual, and provided the representation of a drug, in its labeling or advertisement, as an antiseptic shall be considered to be a representation that it is a germicide, except in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment or dusting powder or for such other use as involves prolonged contact with the body;

(17) “Natural food” means food (A) which has not been treated with preservatives, antibiotics, synthetic additives, artificial flavoring or artificial coloring; (B) which has not been processed in a manner that makes such food significantly less nutritive; and (C) which has not been genetically-engineered, as defined in section 21a-92b. Processing of food by extracting, purifying, heating, fermenting, concentrating, dehydrating, cooling or freezing shall not, of itself, prevent the designation of such food as “natural food”;

(18) “New drug” means (A) any drug the composition of which is such that such drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety and effectiveness of drugs, as safe and effective for use under the conditions prescribed, recommended or suggested in its labeling or (B) any drug the composition of which is such that such drug, as a result of investigation to determine its safety and effectiveness for use under such conditions, has become so recognized, but which has not, otherwise than in such investigations, been used to a material extent or for a material time under such conditions, except that the provisions of this subsection pertaining to “effectiveness” shall not apply to any drug which (i) was commercially sold or used in the United States on October 9, 1962, (ii) was not a new drug as defined by this subsection prior to the enactment of these provisions, and (iii) was not covered by an effective application under section 21a-110 or under Section 355 of the federal act, when such drug is intended solely for use under conditions prescribed, recommended, or suggested in labeling with respect to such drug on whichever of the above dates is applicable;

(19) “Official compendium” means the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them;

(20) “Organically grown” means produced through organic farming methods, which involve a system of ecological soil management and mechanical or biological methods to control insects, weeds, pathogens and other pests and which rely on crop rotation, crop residues, composted animal manures, legumes, green manures, composted organic waste or mineral-bearing rocks;

(21) “Person” includes any individual, partnership, corporation, limited liability company or association;

(22) “Pesticide chemical” means any substance which, alone, in chemical combination or in formulation with one or more other substances is an “economic poison” within the meaning of the federal Insecticide, Fungicide and Rodenticide Act, 7 USC 135-135k, and which is used in the production, storage or transportation of raw agricultural commodities;

(23) “Raw agricultural commodity” means any food in its raw or natural state, including all fruits that are washed, colored or otherwise treated in their unpeeled natural form prior to marketing;

(24) The term “safe” has reference to the health of human or animal;

(25) “Sale” means any and every sale and includes (A) manufacture, processing, packing, canning, bottling or any other production, preparation or putting up; (B) exposure, offer or any other proffer; (C) holding, storing or any other possessing; (D) dispensing, giving, delivering, serving or any other supplying; and (E) applying, administering or any other using.

(1949 Rev., S. 3930; 1959, P.A. 412, S. 38, 42; 1963, P.A. 359, S. 1; 1969, P.A. 593, S. 9; P.A. 73-681, S. 24, 29; P.A. 79-379, S. 1; 79-457, S. 1, 4; P.A. 95-79, S. 75, 189; P.A. 98-73, S. 1, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 13-183, S. 1.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; 1963 act updated Subsec. (h) to refer to act as amended, changed Subsec. (n) to refer to effectiveness of drugs, adding exceptions to this provision and added Subsecs. (r) through (v); 1969 act redefined “commissioner” to include commissioner of health where chapter applies to practitioner, care-giving institution or juvenile training institution; P.A. 73-681 deleted commissioner of health from definition of “commissioner”; P.A. 79-379 changed alphabetic Subdiv. indicators to numeric indicators and numeric Subpara. indicators to alphabetic indicators, inserted definitions of “color additive”, “food additive”, “pesticide chemical”, “safe” and “raw agricultural commodity” in proper alphabetical order, removing them from end of section, defined “natural food” and “organically grown food” and made minor technical changes; P.A. 79-457 made definitions applicable to Sec. 19-66a (transferred to Sec. 19-209a in 1981); Sec. 19-212 transferred to Sec. 21a-92 in 1983; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-73 amended Subdiv. (19) to revise the definition of “organically grown”, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-183 added reference to Secs. 21a-92b, 21a-92c and 21a-102, redefined “food” by adding new Subpara. (C) re infant formula in Subdiv. (10), added new Subdiv. (13) defining “infant formula”, redesignated existing Subdivs. (13) to (24) as Subdivs. (14) to (25), redefined “natural food” by adding Subpara. (C) re genetically-engineered food in redesignated Subdiv. (17), replaced “man” with “humans” throughout, and made technical changes.



Section 21a-92a - Regulation of organically grown food.

(a) No person may advertise, distribute or sell a food or food supplement described as “organic”, “organically grown” or “natural” or described with or by words of similar meaning, unless such food or food supplement complies with the definitions of “organically grown food” or “natural food”, as the case may be, as provided in section 21a-92.

(b) Agricultural products or by-products that have been organically grown, as defined in section 21a-92, shall be certified as organically grown annually by the Department of Agriculture or a certification body recognized by the National Organic Standards Board or the United States Department of Agriculture. Organic certification shall include at least one annual site visit by an independent inspector approved by the certification body. Such certification bodies shall issue certification standards which denote approved, regulated and prohibited farming practices and substances. Certification standards shall be reviewed and updated annually by the certification body. Agricultural products or by-products that have been certified as organically grown shall not be intentionally subjected to prohibited substances and shall not contain residues in excess of five per cent of the United States Environmental Protection Agency’s allowable tolerance level caused by unintentional and unavoidable contamination by prohibited substances. Certified organic farming shall be a production system which prohibits the use of synthetically manufactured fertilizers, synthetically manufactured pesticides, synthetically manufactured herbicides, synthetically manufactured fungicides, synthetically manufactured growth regulators, irradiation or transgenic seeds and sewage sludge. Violations of this section shall be reported to the Department of Consumer Protection.

(c) All foods advertised, distributed or sold in violation of this section shall be deemed to be misbranded under section 21a-102.

(P.A. 98-73, S. 2, 4; P.A. 02-51, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(d), (f); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 98-73 effective July 1, 1998; P.A. 02-51 amended Subsec. (b) by transferring certification from the Northeast Organic Farming Association of Connecticut to the Department of Agriculture and changing residue requirement from 1% to 5%; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced separate Departments of Agriculture and Consumer Protection with single Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-92b - Definitions.

For purposes of this section and sections 21a-92c, 21a-99 and 21a-102:

(1) “Enzyme” means a protein that catalyzes chemical reactions of other substances without being destroyed or altered upon completion of such reactions;

(2) “Genetic engineering” means a process by which a food or food ingredient that is produced from an organism or organisms in which the genetic material has been changed through the application of: (A) In vitro nucleic acid techniques, including recombinant DNA (deoxyribonucleic acid) techniques and the direct injection of nucleic acid into cells or organelles; or (B) fusion of cells, including protoplast fusion, or hybridization techniques that overcome natural physiological, reproductive or recombination barriers, where the donor cells or protoplasts do not fall within the same taxonomic group, in a way that does not occur by natural multiplication or natural recombination;

(3) “In vitro nucleic acid techniques” means techniques, including, but not limited to, recombinant deoxyribonucleic acid techniques, that use vector systems and techniques involving the direct introduction into organisms of hereditary materials prepared outside the organisms such as microinjection, macroinjection, chemoporation, electroporation, microencapsulation and liposome fusion;

(4) “Organism” means any biological entity capable of replication, reproduction or transferring genetic material;

(5) “Processed food” means any food intended for human consumption other than a raw agricultural commodity and includes any such food produced from a raw agricultural commodity that has been processed through canning, smoking, pressing, cooking, freezing, dehydration, fermentation or milling;

(6) “Processing aid” means: (A) Any substance that is added to a food intended for human consumption during the processing of such food but that is removed in some manner from the food before the food is packaged in a finished form; (B) any substance that is added to such food during processing, that is converted into constituents normally present in the food, and that does not significantly increase the amount of the constituents naturally found in the food; or (C) any substance that is added to such food for its technical or functional effect in the processing but that is present in the finished food at insignificant levels and that does not have any technical or functional effect in the finished food;

(7) “Retailer” means a person or entity that engages in the sale of food intended for human consumption to a consumer;

(8) “Distributor” means a person or entity that sells, supplies, furnishes or transports food intended for human consumption in this state that such person or entity does not produce; and

(9) “Manufacturer” means a person who produces food intended for human consumption or seed or seed stock that is intended to produce food for human consumption and sells such item to a retailer or distributor.

(P.A. 13-183, S. 2.)



Section 21a-92c - Mandatory labeling of genetically-engineered food, seed or seed stock. Applicability. Civil penalty. Regulations.

(a) On October first following the date the Commissioner of Consumer Protection recognizes the occurrence of both of the following: (1) Four states, not including this state, enact a mandatory labeling law for genetically-engineered foods that is consistent with the provisions of this subsection, provided one such state borders Connecticut; and (2) the aggregate population of such states located in the northeast region of the United States that have enacted a mandatory labeling law for genetically-engineered foods that is consistent with this subsection exceed twenty million based on 2010 census figures, (A) food intended for human consumption, and (B) seed or seed stock that is intended to produce food for human consumption, that is entirely or partially genetically-engineered, except a processed food subject to the provisions of this section solely because one or more processing aids or enzymes were produced or derived from genetic engineering, shall be labeled as follows: (i) In the case of such food that is sold wholesale and is not intended for retail sale, on the bill of sale accompanying such food during shipping, with the clear and conspicuous words: “Produced with Genetic Engineering”; (ii) in the case of such food for retail sale contained in a package, with the clear and conspicuous words: “Produced with Genetic Engineering”; (iii) in the case of such food that is a raw agricultural commodity, on the package offered for retail sale or, in the case of any such commodity that is not separately packaged or labeled, on the bill of sale or invoice for such commodity and on the retail store shelf or bin that holds such commodity displayed for sale with the clear and conspicuous words: “Produced with Genetic Engineering”; and (iv) in the case of any such seed or seed stock, on the container holding the seed or seed stock displayed for sale or on any label identifying ownership or possession of the commodity with the clear and conspicuous words: “Produced with Genetic Engineering”. Such food labeling shall be displayed in the same size and font as the ingredients in the nutritional facts panel on the food label. Not later than thirty days after the Commissioner of Consumer Protection recognizes the occurrence of the events described in subdivisions (1) and (2) of this subsection, the commissioner shall cause to be published in the five newspapers in the state having the largest circulation, notice of the date the requirements of this section become effective. For purposes of this section, “states located in the northeast region of the United States” means Maine, Vermont, New Hampshire, Massachusetts, Rhode Island, New York, New Jersey and Pennsylvania.

(b) The requirements of subsection (a) of this section shall not apply to any of the following:

(1) Alcoholic beverages;

(2) Food intended for human consumption that is not packaged for retail sale and that either: (A) Is a processed food prepared and intended for immediate consumption, or (B) is served, sold or otherwise provided in any restaurant or other food facility that is primarily engaged in the sale of food prepared and intended for immediate consumption;

(3) Farm products that are sold by a farmer or the farmer’s agent to a consumer at a pick-your-own farm, roadside stand, on-farm market or farmers’ market; and

(4) Food consisting entirely of, or derived entirely from, an animal that was not genetically engineered, regardless of whether such animal was fed or injected with any genetically-engineered food or any drug that was produced through means of genetic engineering.

(c) Any person selling, offering for sale or distributing in this state any food, seed or seed stock required to be labeled as provided in this section shall be responsible for ensuring that such food, seed or seed stock is so labeled.

(d) The provisions of this section shall be enforced, within available appropriations, by the Commissioner of Consumer Protection.

(e) Any person found to knowingly violate this section shall be liable for a civil penalty not to exceed one thousand dollars per day, per product. Calculation of such civil penalty shall not be made or multiplied by the number of individual packages of the same product displayed or offered for retail sale. Civil penalties assessed under this section shall accrue and be assessed per each uniquely named, designated or marketed product.

(f) Notwithstanding the provisions of subsection (c) of this section, a retailer shall not be penalized or otherwise held liable for the failure to label pursuant to this section unless (1) the retailer is the producer or the manufacturer of the genetically-engineered food, seed or seed stock and sells the genetically-engineered food under a brand it owns, or (2) the retailer’s failure to label was knowing and wilful. In any action in which it is alleged that a retailer has violated the provisions of this section, it shall be a defense that such retailer reasonably relied on (A) any disclosure concerning genetically-engineered foods contained in the bill of sale or invoice provided by the wholesaler or distributor pursuant to subsection (a) of this section, or (B) the lack of any such disclosure.

(g) The Commissioner of Consumer Protection may adopt regulations, in accordance with the provisions of chapter 54, to implement and enforce the provisions of this section.

(P.A. 13-183, S. 3.)



Section 21a-93 - (Formerly Sec. 19-213). Prohibited acts.

The following acts and the causing thereof shall be prohibited: (a) The sale in intrastate commerce of any food, drug, device or cosmetic that is adulterated or misbranded; (b) the adulteration or misbranding of any food, drug, device or cosmetic in intrastate commerce; (c) the receipt in intrastate commerce of any food, drug, device or cosmetic that is adulterated or misbranded, and the sale thereof in such commerce for pay or otherwise; (d) the introduction or delivery for introduction into intrastate commerce of (1) any food in violation of section 21a-103 or (2) any new drug in violation of section 21a-110; (e) the dissemination within this state, in any manner or by any means or through any medium, of any false advertisement; (f) the refusal to permit (1) entry and the taking of a sample or specimen or the making of an investigation as authorized by section 21a-116, or (2) access to or copying of any record as authorized by section 21a-117; (g) the refusal to permit entry or inspection as authorized by section 21a-118; (h) the giving of a guaranty or undertaking in intrastate commerce, referred to in subsection (c) of section 21a-95, that is false; (i) the forging, counterfeiting, simulating or falsely representing, or, without proper authority, using, any mark, stamp, tag, label or other identification device authorized or required by regulations promulgated under the provisions of this chapter or of the federal act; (j) the alteration, mutilation, destruction, obliteration or removal of the whole or any part of the labeling of a food, drug, device or cosmetic, or the doing of any other act with respect to a food, drug, device or cosmetic, or the labeling or advertisement thereof, which results in a violation of this chapter; (k) the using in interstate commerce, in the labeling or advertisement of any drug, of any representation or suggestion that an application with respect to such drug is effective under Section 355 of the federal act or under section 21a-110, or that such drug complies with the provisions of either such section; (l) the violation of any provision of section 21a-108; (m) in the case of a prescription drug distributed or offered for sale in this state, the failure of the manufacturer, packer or distributor thereof to maintain for transmittal, or to transmit, to any practitioner licensed by applicable state law to administer such drug who makes written request for information as to such drug, true and correct copies of all printed matter which is required to be included in any package in which that drug is distributed or sold, or such other printed matter as is approved by the commissioner or under the federal act. Nothing in this subsection shall be construed to exempt any person from any labeling requirement imposed by or under other provisions of this chapter unless specifically exempted under the federal act, as effective on April 26, 1974; (n) the using by any person to his own advantage, or revealing, other than to the commissioner or his duly authorized agents or to the courts when relevant in any judicial proceeding under this chapter, of any information acquired under authority of this chapter concerning any method, process, substance or any other subject which as a trade secret is entitled to protection; (o) (1) placing or causing to be placed upon any drug or device or upon the container of any drug or device, with intent to defraud, the trademark, trade name or other identifying mark, imprint or device of another or any likeness thereof; or (2) selling, dispensing, disposing of or causing to be sold, dispensed or disposed of or concealing or keeping in possession, control or custody, with intent to sell, dispense or dispose of, any drug, device or any container thereof transported, received or held for transportation in commerce, with knowledge that the trademark, trade name or other identifying mark, imprint or device of another or any likeness thereof has been placed thereon in a manner prohibited by subdivision (1) hereof; or (3) making, selling, disposing of or causing to be made, sold or disposed of or keeping in possession, control or custody, or concealing, with intent to defraud, any punch, die, plate, stone or other thing designed to print, imprint or reproduce the trademark, trade name or other identifying mark, imprint or device of another or any likeness thereof upon any drug, device or container thereof.

(1949 Rev., S. 3931; 1955, S. 2091d; 1963, P.A. 359, S. 2; 1969, P.A. 593, S. 10; P.A. 74-72, S. 1, 3.)

History: 1963 act added provision in Subsec. (i) for regulations promulgated under the federal act and added Subsecs. (m) through (o); 1969 act replaced “officers or employees of the department of consumer protection” with “his duly authorized agents” in Subsec. (n); P.A. 74-72 clarified construction of Subsec. (m) re exemption from labeling requirements to allow exemptions if “specifically exempted under the federal act, as effective on April 26, 1974”; Sec. 19-213 transferred to Sec. 21a-93 in 1983.

Cited. 179 C. 471.

Cited. 29 CS 333. Operation of a supermarket which is in repeated violation of section may be enjoined by commissioner pursuant to Sec. 19-214 (21a-94); sale of adulterated food is forbidden by Subsec. (a). 31 CS 242. Cited. 40 CS 246.



Section 21a-94 - (Formerly Sec. 19-214). Injunction proceedings.

In addition to the remedies hereinafter provided, the commissioner is authorized to apply to the Superior Court for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating any provision of section 21a-93, irrespective of whether or not there exists an adequate remedy at law.

(1949 Rev., S. 3932.)

History: Sec. 19-214 transferred to Sec. 21a-94 in 1983.

Cited. 179 C. 471.

Action by commissioner to enjoin violations of Sec. 19-213 (21a-93) is an action by the state of Connecticut in sufficient compliance with Sec. 19-219 (21a-99). 31 CS 242.



Section 21a-95 - (Formerly Sec. 19-215). Penalties.

(a) Any person who violates any provision of section 21a-93 shall, on conviction thereof, be imprisoned not more than six months or fined not more than five hundred dollars or both; but, if the violation is committed after a conviction of such person under this subsection has become final, such person shall be imprisoned not more than one year or fined not more than one thousand dollars or both.

(b) Notwithstanding the provisions of subsection (a) of this section, any person who violates any provision of section 21a-93, with intent to defraud or mislead, shall be imprisoned not more than one year or fined not more than one thousand dollars or both.

(c) No person shall be subject to the penalties of subsection (a) of this section for having violated subsection (a) or (c) of section 21a-93 if he establishes a guaranty or undertaking signed by and containing the name and address of the person residing in this state from whom he received the article in good faith, to the effect that such article is not adulterated or misbranded within the meaning of this chapter. In such guaranty this chapter shall be designated by title.

(d) No publisher, radiobroadcast licensee, advertising agency or agency or medium for the dissemination of advertising, except the manufacturer, packer, distributor or seller of the article to which the advertisement relates, shall be subject to the penalties of subsection (a) of this section by reason of his dissemination of any false advertisement, unless he has refused, on the request of the commissioner, to furnish the name and address of the manufacturer, packer, distributor, seller or advertising agency in the United States, who caused him to disseminate such false advertisement.

(1949 Rev., S. 3933.)

History: Sec. 19-215 transferred to Sec. 21a-95 in 1983.

Cited. 179 C. 471.

Cited. 15 CS 11; 29 CS 333.



Section 21a-96 - (Formerly Sec. 19-216). Seizures.

(a) Whenever the commissioner or his authorized agent finds, or has probable cause to believe, that any food, drug, device or cosmetic is offered or exposed for sale, or held in possession with intent to distribute or sell, or is intended for distribution or sale in violation of any provision of this chapter, whether it is in the custody of a common carrier or any other person, he may affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, in violation of this chapter and has been embargoed. Within twenty-one days after an embargo has been placed upon any article, the embargo shall be removed by the commissioner or a summary proceeding for the confiscation of the article shall be instituted by the commissioner. No person shall remove or dispose of such embargoed article by sale or otherwise without the permission of the commissioner or his agent, or, after summary proceedings have been instituted, without permission from the court. If the embargo is removed by the commissioner or by the court, neither the commissioner nor the state shall be held liable for damages because of such embargo if the court finds that there was probable cause for the embargo.

(b) Proceedings before the Superior Court brought in accordance with this section shall be by complaint, verified by affidavit, which may be made on information and belief in the name of the commissioner against the article to be confiscated.

(c) The complaint shall contain: (1) A particular description of the article, (2) the name of the place where the article is located, (3) the name of the person in whose possession or custody the article was found, if such name is known to the person making the complaint or can be ascertained by reasonable effort, and (4) a statement as to the manner in which the article is adulterated or misbranded or the characteristics which render its distribution or sale illegal.

(d) Upon the filing of the verified complaint, the court shall issue a warrant directed to the proper officer to seize and take in his possession the article described in the complaint and bring the same before the court which issued the warrant and to summon the person named in the warrant, and any other person found in possession of the article, to appear at the time and place therein specified.

(e) Any such person shall be summoned by service of a copy of the warrant in the same manner as a summons issuing out of the court in which the warrant has been issued.

(f) The hearing upon the complaint shall be at the time and place specified in the warrant, which time shall not be less than five days or more than fifteen days from the date of issuing the warrant, but, if the execution and service of the warrant has been less than three days before the return of the warrant, either party shall be entitled to a reasonable continuance. Upon the hearing the complaint may be amended.

(g) Any person who appears and claims the food, drug, device or cosmetic seized under the warrant shall be required to file a claim in writing.

(h) If, upon the hearing, it appears that the article was offered or exposed for sale, or had in possession with intent to distribute or sell, or was intended for distribution or sale, in violation of any provision of this chapter, it shall be confiscated and disposed of by destruction or sale as the court may direct, but no such article shall be sold contrary to any provision of this chapter. The proceeds of any sale, less the legal costs and charges, shall be paid into the State Treasury.

(i) If the article seized is not injurious to health and is of such character that, when properly packed, marked, branded or otherwise brought into compliance with the provisions of this chapter, its sale would not be prohibited, the court may order such article delivered to the owner upon the payment of the costs of the proceedings and the execution and delivery to the state department instituting the proceedings, as obligee, of a good and sufficient bond to the effect that such article will be brought into compliance with the provisions of this chapter under the supervision of said department, and the expenses of such supervision shall be paid by the owner obtaining release of the article under bond.

(j) Whenever the commissioner or any of his authorized agents finds in any room, building, vehicle of transportation, or other structure, any meat, seafood, poultry, vegetable, fruit or other perishable article which is unsound, or contains any filthy, decomposed or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the commissioner, or his authorized agent, shall forthwith condemn or destroy the same, or in any other manner render the same unsalable as a human food.

(k) The commissioner may, after notice and hearing, impose a civil penalty of not more than five hundred dollars for each separate offense on any person who removes any tag or other appropriate marking affixed to an article which has been embargoed or condemned in accordance with the provisions of this section, without the permission of the commissioner or his agent.

(1949 Rev., S. 3934; 1959, P.A. 28, S. 61; P.A. 74-40, S. 1, 2; 74-183, S. 227, 291; P.A. 76-436, S. 196, 681; P.A. 86-339, S. 1; P.A. 07-217, S. 96.)

History: 1959 act deleted references to local justices and town, police or city court or the judges thereof, placing jurisdiction in the circuit court; P.A. 74-40 changed time for removal of embargo or summary proceeding from within 12 to within 21 days of placing embargo in Subsec. (a); P.A. 74-183 replaced circuit court with court of common pleas in Subsec. (b), effective December 31, 1974; P.A. 76-436 deleted Subsec. (b) re jurisdiction of court of common pleas to hear and determine proceedings, redesignated remaining Subsecs. accordingly and clarified that proceedings are before superior court in Subsec. (b) (formerly (c)), effective July 1, 1978; Sec. 19-216 transferred to Sec. 21a-96 in 1983; P.A. 86-339 added Subsec. (k) authorizing commissioner to impose a civil penalty; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007.

Cited. 179 C. 471.

Annotation to present section:

Cited. 224 C. 29.



Section 21a-97 - (Formerly Sec. 19-217). Prosecution for violation. Hearing before report of criminal violation.

(a) Each state’s attorney or assistant state’s attorney of the Superior Court to whom the commissioner reports any violation of this chapter shall cause appropriate proceedings to be instituted without delay, and to be prosecuted as prescribed by law.

(b) Before any violation of this chapter, except for any violation of subdivision (l) of section 21a-93, is reported by the commissioner to any such attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views to the commissioner, either orally or in writing, with regard to such contemplated proceeding.

(1949 Rev., S. 3935; 1961, P.A. 517, S. 58; P.A. 74-183, S. 228, 291; P.A. 76-436, S. 197, 681; P.A. 80-291.)

History: 1961 act substituted prosecuting attorney of circuit court for town or city prosecuting attorney; P.A. 74-183 replaced circuit court with court of common pleas in Subsec. (a), effective December 31, 1974; P.A. 76-436 replaced prosecuting attorney with assistant state’s attorney and court of common pleas with superior court and deleted “in the proper courts” referring to institution of proceedings in Subsec. (a), effective July 1, 1978; P.A. 80-291 added exception re violations of Sec. 19-213(l) in Subsec. (b); Sec. 19-217 transferred to Sec. 21a-97 in 1983.

Cited. 179 C. 471.

Cited. 15 CS 11.



Section 21a-98 - (Formerly Sec. 19-218). Report of minor violations not required.

Nothing in this chapter shall be construed as requiring the commissioner to report, for the institution of proceedings under this chapter, minor violations of this chapter, whenever he believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

(1949 Rev., S. 3936.)

History: Sec. 19-218 transferred to Sec. 21a-98 in 1983.

Cited. 179 C. 471.



Section 21a-99 - (Formerly Sec. 19-219). Proceedings in name of state.

All such proceedings for the enforcement, or to restrain violations, of this chapter shall be by and in the name of the state of Connecticut.

(1949 Rev., S. 3937; P.A. 13-183, S. 5.)

History: Sec. 19-219 transferred to Sec. 21a-99 in 1983; P.A. 13-183 added reference to Sec. 21a-92c.



Section 21a-100 - (Formerly Sec. 19-220). Definitions and standards for food.

Definitions and standards of identity, quality and fill of container and their amendments, now or hereafter adopted under authority of the federal Food, Drug and Cosmetic Act, shall be the definitions of standards of identity, quality and fill of containers in this state. Whenever the commissioner and director agree that such action will promote honesty and fair dealing in the interest of consumers, they, acting jointly may promulgate regulations establishing definitions and standards of identity, quality and fill of container for foods where no federal regulations exist. Temporary permits granted by federal authority for interstate shipment of experimental packs of food varying from the requirements of federal definitions and standards of identity shall be effective in this state under the conditions provided in such permits. In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the commissioner and director, acting jointly, shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label. The definitions and standards so promulgated shall conform, so far as practicable, to the definitions and standards promulgated under authority of the federal act, the federal Meat Inspection Act or the federal Poultry Inspection Act.

(1949 Rev., S. 3938; 1971, P.A. 169.)

History: 1971 act specified that federal standards shall be adopted by state and that foods without federal standards may be regulated by state, added provision re temporary permits for interstate shipment of experimental foods and replaced standards promulgated by the secretary of health, education and welfare with standards promulgated under federal Food, Drug and Cosmetic Act, Meat Inspection Act and Poultry Inspection Act; Sec. 19-220 transferred to Sec. 21a-100 in 1983.



Section 21a-101 - (Formerly Sec. 19-221). Adulterated food.

A food shall be deemed to be adulterated: (a) (1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but, if the substance is not an added substance, such food shall not be considered adulterated under this clause if the quantity of such substance in such food would not ordinarily render it injurious to health; or (2) if it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of section 21a-104; or (3) if it consists in whole or in part of any diseased, contaminated, filthy, putrid or decomposed substance or if it is otherwise unfit for food; or (4) if it has been produced, prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome or injurious to health; or (5) if it is in whole or in part the product of a diseased animal or of an animal which has died otherwise than by slaughter or which has been fed on the uncooked offal from a slaughterhouse; or (6) if its container is composed in whole or in part of any poisonous or deleterious substance which may render the contents injurious to health; (b) (1) if any valuable constituent has been in whole or in part omitted or abstracted therefrom; or (2) if any substance has been substituted wholly or in part therefor; or (3) if damage or inferiority has been concealed in any manner; or (4) if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is; (c) if it bears or contains a color additive which is unsafe within the meaning of section 21a-104; (d) if it is confectionery and it bears or contains any alcohol or nonnutritive article or substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of four-tenths of one per cent, harmless natural gum or pectin; provided this subsection shall not apply to any confectionery by reason of its containing less than one-half of one per cent by volume of alcohol derived solely from the use of flavoring extracts, or to any chewing gum by reason of its containing harmless nonnutritive masticatory substances; (e) if such food is to be offered for sale at retail as a food product and a retail or wholesale establishment has added any sulfiting agent, including sulfur dioxide, sodium sulfite, sodium bisulfite, potassium bisulfite, sodium metabisulfite or potassium metabisulfite, separately or in combination, to such food.

(1949 Rev., S. 3939; 1963, P.A. 359, S. 3; P.A. 86-322, S. 2.)

History: 1963 act deleted provision in subsection (c) re adulteration when product contains a coal tar color which is not suitable for use in food according to regulations promulgated under section 346(b) of the federal act, substituting reference to color additive unsafe within meaning of Sec. 19-224; Sec. 19-221 transferred to Sec. 21a-101 in 1983; P.A. 86-322 added Subsec. (e) which provided that food offered at retail which contains a sulfiting agent added by a wholesaler or retail is considered adulterated.

Subsec. (a):

Subdiv. (4): Sale of food adulterated because contaminated with filth may be enjoined by commissioner. 31 CS 242.



Section 21a-102 - (Formerly Sec. 19-222). Misbranded food. Misbranded seed or seed stock.

(a) A food shall be deemed to be misbranded: (1) If its labeling is false or misleading in any particular. A statement on the label or labeling either directly or indirectly implying that the product is recommended or endorsed by any agency of the federal or state government shall be considered misleading, unless the agency concerned has approved the statement prior to its use; (2) if it is offered for sale under the name of another food; (3) if it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word “imitation” and, immediately thereafter, the name of the food imitated; (4) if its container is so made, formed or filled as to be misleading; (5) if in package form, unless it bears a label containing (A) the name and place of business of the manufacturer, packer or distributor; and (B) an accurate statement of the quantity of the contents in terms of weight, measure or numerical count; provided, under this subparagraph, reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations promulgated by the commissioner and director, acting jointly; (6) if any information or other word or statement, required by or under authority of this chapter to appear on the label or labeling, is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices, in the labeling, and in such terms, as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; (7) if it purports to be or simulates or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by section 21a-100, unless (A) it conforms to such definition and standard, and (B) its label bears the name of the food specified in the definition and standard, and, so far as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring and coloring, present in such food; (8) if it purports to be or is represented as (A) a food for which a standard of quality has been prescribed by regulations as provided by section 21a-100 and its quality falls below such standard, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard; (B) a food for which a standard or standards of fill of container have been prescribed by regulations as provided by section 21a-100, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard; or (C) a food for which no definition and standard of identity and no standard of quality has been prescribed by regulations as provided by section 21a-100, and it falls below the standard of purity, quality or strength which it purports or is represented to possess; (9) if it is not subject to the provisions of subdivision (7) of this subsection, unless its label bears (A) the common or usual name of the food, if any, and (B) if it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings and colorings, other than those sold as such, may be designated as spices, flavorings and colorings without naming each; provided, to the extent that compliance with the requirements of this subparagraph is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the commissioner and director, acting jointly; (10) if it purports to be or is represented to be for special dietary uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as is necessary in order fully to inform purchasers as to its value for such uses, as provided by regulations promulgated by the commissioner and director, acting jointly; (11) if it bears or contains any artificial flavoring, artificial coloring, artificial sweetening or chemical preservative, unless it bears labeling stating that fact; provided, to the extent that compliance with the requirements of this subsection is impracticable, exemptions shall be established by regulations promulgated by the commissioner and director, acting jointly; (12) if it is intended for human consumption and genetically-engineered, as defined in section 21a-92b, and does not bear labeling as required in accordance with section 21a-92c, unless (A) it is a food intended for human consumption produced without the producer’s knowledge that a seed or other component of such food was genetically-engineered, or (B) on or before July 1, 2019, it is a processed food, as defined in section 21a-92b, that is subject to the provisions of section 21a-92c, solely because it contains one or more materials that have been produced with genetic engineering, as defined in section 21a-92b, provided such genetically-engineered materials do not, in the aggregate, account for more than nine-tenths of one per cent of the total weight of the processed food.

(b) Seed or seed stock that is intended to produce food for human consumption shall be deemed misbranded if it is genetically-engineered, as defined in section 21a-92b, and does not bear labeling as required in accordance with section 21a-92c.

(1949 Rev., S. 3940; 1951, S. 2092d; 1953, S. 2093d; 1955, S. 2094d; P.A. 13-183, S. 4.)

History: Sec. 19-222 transferred to Sec. 21a-102 in 1983; P.A. 13-183 designated existing provisions as Subsec. (a) and amended same to redesignate Subdivs. (a) to (k) as Subdivs. (1) to (11), make technical changes and add Subdiv. (12) re genetically-engineered food intended for human consumption, and added Subsec. (b) re seed or seed stock intended to produce food for human consumption.



Section 21a-103 - (Formerly Sec. 19-223). Emergency permit control.

(a) Whenever the commissioner finds, after investigation, that the distribution in intrastate commerce of any class of food may, by reason of contamination with microorganisms during the manufacture, processing or packing thereof in any locality, be injurious to health, and that such injurious nature cannot be adequately determined after such articles have entered intrastate commerce, he then, and in such case only, shall promulgate regulations providing for the issuance, to manufacturers, processors or packers of such class of food in such locality, of permits to which shall be attached such conditions governing the manufacture, processing or packing of such class of food, for such temporary period of time, as may be necessary to protect the public health; and, after the effective date of such regulations, and during such temporary period, no person shall introduce or deliver for introduction into intrastate commerce any such food manufactured, processed or packed by any such manufacturer, processor or packer unless such manufacturer, processor or packer holds a permit issued by the commissioner as provided by such regulations. Such regulations shall conform, so far as practicable, with those promulgated under Section 344 (a) of the federal act.

(b) The commissioner is authorized to suspend immediately, upon notice, any permit issued under authority of this section, if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of such permit, and the commissioner shall, immediately, after prompt hearing and an inspection of the factory or establishment, reinstate such permit, if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued or as amended.

(c) Any officer or employee designated by the commissioner shall have access to any factory or establishment, the operator of which holds a permit from the commissioner, for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for such inspection shall be ground for suspension of the permit until such access is freely given by the operator.

(1949 Rev., S. 3941.)

History: Sec. 19-223 transferred to Sec. 21a-103 in 1983.



Section 21a-104 - (Formerly Sec. 19-224). Tolerances for poisonous ingredients in food.

(a) Any poisonous or deleterious substance added to any food, except where such substance is required in the production thereof or cannot be avoided by good manufacturing practice, shall be deemed to be unsafe for purposes of the application of subdivision (2) of subsection (a) of section 21a-101, but, when such substance is so required or cannot be so avoided, it shall be deemed to be unsafe for purposes of the application of said subdivision unless a tolerance for such substance has been prescribed under the federal act and the quantity of such substance in or on the food is within the tolerance so prescribed, or the substance has been exempted from the requirement of a tolerance under the provisions of the federal act.

(b) A food additive shall, with respect to any particular use or intended use of such additive, be deemed to be unsafe within the meaning of said subdivision, unless it and its use or intended use conform to the terms of an exemption as provided under the federal act, or a regulation issued under the federal act prescribing the conditions under which such additive may be safely used.

(c) Any poisonous or deleterious pesticide chemical, or any pesticide chemical which is not recognized by the commissioner and director, acting jointly, as safe for use, added to a raw agricultural commodity, shall be deemed unsafe within the meaning of said subdivision, unless a tolerance for such pesticide chemical in or on the raw agricultural commodity has been prescribed under the federal act and the quantity of such pesticide chemical in or on the raw agricultural commodity is within the tolerance so prescribed; or the pesticide chemical has been exempted from the requirement of a tolerance under the provisions of the federal act.

(d) A color additive shall with respect to any particular use, for which it is being used or intended to be used or represented as suitable, in or on food or drugs or cosmetics, be deemed unsafe for the purposes of the application of subsection (c) of section 21a-101, subsection (a) (4) of section 21a-105, or subsection (e) of section 21a-111, as the case may be, unless there is in effect, and such color additive and such use are in conformity with, regulation as provided under the federal act, or such color additive and such use conform to the terms of an exception under the federal act.

(1949 Rev., S. 3942; 1963, P.A. 359, S. 4.)

History: 1963 act deleted provisions re promulgation of regulations by commissioner and director to limit quantities used and added provision in Subsec. (a) re tolerances prescribed under the federal act and Subsecs. (b) through (e); Sec. 19-224 transferred to Sec. 21a-104 in 1983.



Section 21a-104a - Sulfiting agents.

(a) For the purposes of this section:

(1) “Person” means any individual, partnership, firm, association, limited liability company or corporation;

(2) “Sulfiting agent” means any sulfur dioxide, sodium sulfite, sodium bisulfite, potassium bisulfite, sodium metabisulfite or potassium metabisulfite;

(3) “Manufacturer” means any person, firm or corporation which produces or grows food and which packages such food for resale or distribution.

(b) No person who sells, offers for sale or distributes food, other than a manufacturer of food, shall add any sulfiting agent to any food sold, offered for sale or distributed in this state.

(c) Any retailer who displays, sells or offers for sale any bulk display of unpackaged food, including food displayed in any salad bar, which food contains any sulfiting agent, shall prominently display a sign which shall read as follows:

THIS PRODUCT CONTAINS A SULFITING AGENT. SULFITES MAY CAUSE AN ALLERGIC REACTION IN CERTAIN PERSONS, PARTICULARLY ASTHMATICS.

Each letter on such sign shall be not less than one-half inch in height and shall be of the same type, style and color, which color shall contrast clearly with the background of such sign.

(d) Any manufacturer who adds a sulfiting agent to any food or to any ingredient in any food, which sulfiting agent is present in the finished food product, shall include such sulfiting agent as an ingredient of the food in the ingredient statement of the label attached to such food product. Such ingredient statement shall indicate the name of the sulfiting agent and the function of such sulfiting agent.

(P.A. 86-322, S. 1; P.A. 95-79, S. 76, 189.)

History: P.A. 95-79 amended Subsec. (a) to redefine “person” to include a limited liability company, effective May 31, 1995.



Section 21a-105 - (Formerly Sec. 19-225). Adulterated drugs and devices.

A drug or device shall be deemed to be adulterated: (a) (1) If it consists, in whole or in part, of any filthy, putrid or decomposed substance; or (2) if it has been produced, prepared, packed or held under insanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health; or (3) if it is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or (4) if it is a drug and it bears or contains, for the purposes of coloring only, a color additive which is unsafe within the meaning of section 21a-104; or (5) if it is a drug which has been stored, kept or held under conditions contrary to the cautionary label statements on the package or contrary to the recommendations as stated within the official compendium; or (6) if it has not been manufactured in accordance with good manufacturing practices as defined in the federal Food and Drug Act Parts 211 and 820; (b) if it purports to be, or is represented as, a drug the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in such compendium; such determination as to strength, quality or purity to be made in accordance with the tests or methods of assay set forth in such compendium or prescribed by regulations promulgated under Section 351(b) of the federal act, provided no drug defined in an official compendium shall be deemed to be adulterated under this subsection because it differs from the standard of strength, quality or purity therefor set forth in such compendium, if its difference in strength, quality or purity from such standard is plainly stated on its label and provided, whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia; (c) if it is not subject to the provisions of subsection (b) of this section and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess; (d) if it is a drug and any substance has been (1) mixed or packed therewith so as to reduce its quality or strength or (2) substituted wholly or in part therefor.

(1949 Rev., S. 3943; 1963, P.A. 359, S. 5; P.A. 74-41, S. 1, 2; P.A. 85-497, S. 1.)

History: 1963 act deleted reference in Subsec. (a)(4) to coal tar color not suitable for use in drugs as provided by regulations promulgated under section 354 of the federal act, substituting color additive unsafe within meaning of Sec. 19-224; P.A. 74-41 added provision ruling that drug is adulterated if stored, kept or held under conditions contrary to label statements or recommendations of the official compendium; Sec. 19-225 transferred to Sec. 21a-105 in 1983; P.A. 85-497 added Subsec. (a)(6) which provides that a drug or device shall be deemed adulterated if it has not been manufactured in accordance with practices defined by the federal Food and Drug Act.



Section 21a-106 - (Formerly Sec. 19-226). Misbranded drugs and devices.

A drug or device shall be deemed to be misbranded:

(a) If its labeling is false or misleading in any particular. Any statement on the label or labeling either directly or indirectly implying that the product is recommended or endorsed by any agency of the federal or state government shall be considered misleading, unless the agency concerned has approved the statement prior to its use, or unless such statement is authorized by Section 357(c) of the federal act;

(b) If in package form, unless it bears a label containing (1) the name and place of business of the manufacturer, packer or distributor, except that the label of a prescription drug packaged after October 1, 1976, shall contain the name and place of business of the manufacturer of the final dosage form of the drug and, if different, the name and place of business of the packer or distributor; and (2) an accurate statement of the quantity of the contents in terms of weight, measure or numerical count, provided reasonable variations shall be permitted and exemptions as to small packages shall be established by regulations promulgated by the commissioner and director, acting jointly, or by regulations issued under the federal act;

(c) If any information or other word or statement, required by or under authority of this chapter to appear on the label or labeling, is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices in the labeling, and in such terms, as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(d) If it is for use by man and contains any quantity of the narcotic or hypnotic substance alpha-eucaine, beta-eucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marijuana, morphine, opium, paraldehyde, peyote or sulphonmethane, or any chemical derivative of any such substance, which derivative has been designated as habit-forming by regulations promulgated under Section 352(d) of the federal act; unless its label bears the name and quantity or proportion of such substance or derivative and in juxtaposition therewith the statement “Warning–may be habit-forming”;

(e) (1) If it is a drug, unless (A) its label bears, to the exclusion of any other nonproprietary name, except the applicable systematic chemical name or the chemical formula, (i) the established name, as defined in subdivision (2) of this subsection, of the drug, if such there be, and (ii), in case it is fabricated from two or more ingredients, the established name and quantity of each active ingredient, including the kind and quantity or proportion of any alcohol, and also including, whether active or not, the established name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetophenetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, digitalis glucosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of any such substances, contained therein: Provided the requirement for stating the quantity of the active ingredients, other than those specifically named in this paragraph, shall apply only to prescription drugs packaged prior to July 1, 1980, and provided further, the requirement for stating the quantity or proportion of the active ingredients, other than those specifically named in this paragraph, shall apply to all drugs packaged on or after July 1, 1980, except nonprescription drugs which are also cosmetics; and (B) if it is a prescription drug, unless the established name of such drug or ingredient, as the case may be, on such label (and on any labeling on which a name for such drug or ingredient is used) is printed prominently and in type at least half as large as that used thereon for any proprietary name or designation for such drug or ingredient. To the extent that compliance with the requirements of clause (A) (ii) or clause (B) is impracticable, exemptions shall be established by regulations promulgated by the commissioner and director, acting jointly, or by regulations issued under the federal act. (2) As used in this subsection (e), the term, “established name”, with respect to a drug or ingredient thereof, means (A) the applicable official name designated pursuant to Section 358 of the federal act, or (B), if there is no such name and such drug, or such ingredient, is an article recognized in an official compendium, then the official title thereof in such compendium, or (C) if neither clause (A) nor clause (B) applies, then the common or usual name, if any, of such ingredient. Where clause (B) applies to an article recognized in the United States Pharmacopoeia and in the Homeopathic Pharmacopoeia under different official titles, the official title used in the United States Pharmacopoeia shall apply unless it is labeled and offered for sale as a homeopathic drug, in which case the official title used in the Homeopathic Pharmacopoeia shall apply;

(f) Unless its labeling bears (1) adequate directions for use and (2) such adequate warnings against use in those pathological conditions or by children where its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, in such manner and form as are necessary for the protection of users; provided, when any requirement of subdivision (1) of this subsection, as applied to any drug or device, is not necessary for the protection of the public health, the commissioner and director, acting jointly, shall promulgate regulations exempting such drug or device from such requirement; provided further, articles exempted under regulations issued under Section 352(f) of the federal act shall also be exempt from the requirements of this subsection;

(g) If it purports to be a drug the name of which is recognized in an official compendium, unless it is packaged and labeled as prescribed therein; provided the method of packing may be modified with the consent of the commissioner and director, acting jointly, and provided whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia with respect to packaging and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States, and not to those of the United States Pharmacopoeia; provided further, in the event of inconsistency between the requirements of this subsection and those of subsection (e) as to the name by which the drug or its ingredients shall be designated, the requirements of subsection (e) shall prevail;

(h) If it has been found by the commissioner to be a drug liable to deterioration, unless it is packaged in such form and manner, and its label bears a statement of such precautions, as the commissioner and director, acting jointly, by regulations, require as necessary for the protection of public health; provided no such regulations shall be established for any drug recognized in an official compendium until the commissioner has informed the appropriate body charged with the revision of such compendium of the need for such packaging or labeling requirements and such body has failed within a reasonable time to prescribe such requirements;

(i) (1) If it is a drug and its container is so made, formed or filled as to be misleading or (2) if it is an imitation of another drug or (3) if it is offered for sale under the name of another drug;

(j) If it is dangerous to health when used in the dosage, or with the frequency or duration, prescribed, recommended or suggested in the labeling thereof;

(k) If it is a legend drug, as defined in subdivision (14) of section 20-571, that is not administered, dispensed, prescribed or otherwise possessed or distributed in accordance with federal and state laws and regulations;

(l) If it is a color additive, the intended use of which in or on drugs is for the purpose of coloring only, unless its packaging and labeling are in conformity with such packaging and labeling requirements contained in regulations issued under the federal act;

(m) In the case of any prescription drug distributed or offered for sale in any state, unless the manufacturer, packer or distributor thereof includes in all advertisements and other descriptive printed matter issued or caused to be issued by the manufacturer, packer or distributor with respect to that drug a true statement of (1) the established name, as defined in subsection (e) (2) of this section, printed prominently and in type at least half as large as that used for any trade or brand name thereof, (2) the formula showing quantitatively each ingredient of such drug to the extent required for labels under subsection (e) of this section, and (3) such other information in brief summary relating to side effects, contraindications and effectiveness as required in regulations issued under the federal act unless it is a drug which has been exempted from the labeling provisions of the federal act, as effective on April 26, 1974, or is permitted to be sold without a prescription under the federal act, as effective on said date;

(n) If it is a drug and was manufactured, prepared, propagated, compounded or processed in an establishment in this state not duly registered under section 21a-70;

(o) If it is, or purports to be, or is represented as a drug composed wholly or partly of any kind of penicillin, streptomycin, chlortetracycline, chloramphenicol, bacitracin or any other antibiotic drug, or any derivative thereof, unless (1) it is from a batch with respect to which a certificate or release has been issued pursuant to Section 357 of the federal act, and (2) such certificate or release is in effect with respect to such drug; provided that this subsection shall not apply to any drug or class of drugs exempted by regulations promulgated under Section 357 (c) or (d) of the federal act. For the purpose of this subsection, “antibiotic drug” means any drug intended for use by man containing any quantity of any chemical substance which is produced by a microorganism and which has the capacity to inhibit or destroy microorganisms in dilute solution, and the chemically synthesized equivalent of any such substance.

(1949 Rev., S. 3944; 1951, S. 2095d; 1953, S. 2096d; 1957, P.A. 104; 1963, P.A. 359, S. 6; P.A. 74-72, S. 2, 3; P.A. 76-129; P.A. 79-116, S. 1; P.A. 91-164, S. 2; P.A. 95-264, S. 55; P.A. 00-182, S. 2.)

History: 1963 act, in Subsecs. (a) and (b), added references to statement authorized by section 357(c) of federal act; in Subsec. (e), changed technical language, added references to antipyrine and thyroid and proviso in Subdiv. (1)(A)(ii), deleted provision for exemptions to be established by regulations promulgated by commissioner and director and added Subdivs. (1)(B) and (2); in Subsec. (f), added proviso re articles exempt under federal regulations; in Subsec. (g) added that Subsec. (e) shall prevail in case of inconsistency and added Subsecs. (l) through (o); P.A. 74-72 exempted from consideration as misbranded, drugs “exempted from the labeling provisions of the federal act ... or permitted to be sold without a prescription under the federal act, as effective on April 26, 1974” in Subsec. (m); P.A. 76-129 added exception re prescription drugs and deleted reference to Subdiv. (2) in Subsec. (b); P.A. 79-116 amended proviso in Subsec. (e)(1) to require statement of active ingredients only for prescription drugs “packaged before July 1, 1980” and to require statement of quantity or proportion of active ingredients for all drugs packaged after that date except for nonprescription drugs which are also cosmetics; Sec. 19-226 transferred to Sec. 21a-106 in 1983; P.A. 91-164 amended Subsec. (k) to include reference to Sec. 20-184d; P.A. 95-264 amended Subsec. (k) to include electronic transmission as a possible means of prescription and deleted provisions re refills of prescriptions for substances covered by the subsection; P.A. 00-182 replaced language in Subsec. (k) re a drug sold at retail containing certain substances with language re a legend drug.

Cited. 29 CS 333.



Section 21a-108 - (Formerly Sec. 19-227). Illegal obtaining or supplying of drugs. Forged labels.

(1) No person shall obtain or attempt to obtain a drug covered by subsection (k) of section 21a-106 or procure or attempt to procure the administration of such drug: (a) By fraud, deceit, misrepresentation or subterfuge; or (b) by the forgery or alteration of a prescription or of any written order; or (c) by the concealment of a material fact; or (d) by the use of a false statement in any prescription, order or report required by this chapter.

(2) No person shall manufacture, possess, have under his control, sell, prescribe, administer, dispense or compound any drug covered by said subsection, except as authorized in this chapter.

(3) No person shall, for the purpose of obtaining a drug covered by said subsection, falsely assume the title of, or represent himself to be, a manufacturer, wholesaler, apothecary, physician, dentist, veterinarian or other authorized person.

(4) No person shall make or utter any false or forged prescription or false or forged written order.

(5) No person shall affix any false or forged label to a package or receptacle containing any drug covered by said subsection.

(1955, S. 2097d; 1957, P.A. 105.)

History: Sec. 19-227 transferred to Sec. 21a-108 in 1983.

Cited. 28 CS 21; 29 CS 333.



Section 21a-109 - (Formerly Sec. 19-228). Drugs dispensed on prescription.

A drug dispensed on a written or oral prescription of a practitioner licensed by law to administer such drug, except a drug dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail, shall, if such drug bears a label containing the name and place of business of the dispenser, the serial number and date of filling or refilling of such prescription, the name of such practitioner licensed by law to administer such drugs and the name of the patient, be exempt from the requirements of section 21a-106, except that no prescription for a legend drug or any derivative of any legend drug, shall be refilled except upon the order of the practitioner licensed by law to administer such drug.

(1949 Rev., S. 3945; 1953, S. 2098d; 1971, P.A. 106; P.A. 82-419, S. 36, 47.)

History: 1971 act required name of patient on drug label for exemption to requirements of Sec. 19-226 to apply; P.A. 82-419 amended section to provide for showing date of filling or refilling prescriptions on labels and to delete references to named substances and insert term “legend drug” in their place; Sec. 19-228 transferred to Sec. 21a-109 in 1983.



Section 21a-110 - (Formerly Sec. 19-229). New drugs.

(a) No person shall sell, deliver, offer for sale, hold for sale or give away any new drug unless (1) an application with respect thereto has been approved under Section 355 of the federal act or (2), when not subject to the federal act, unless such drug has been tested and has been found to be safe for use and effective in use under the conditions prescribed, recommended or suggested in the labeling thereof, and prior to selling or offering for sale such drug, there has been filed with the commissioner an application setting forth (A) full reports of investigations which have been made to show whether or not such drug is safe for use and whether such drug is effective in use; (B) a full list of the articles used as components of such drug; (C) a full statement of the composition of such drug; (D) a full description of the methods used in, and the facilities and controls used for, the manufacture, processing and packing of such drug; (E) such samples of such drug and of the articles used as components thereof as the commissioner may require; and (F) specimens of the labeling proposed to be used for such drug.

(b) An application provided for in subdivision (2) of subsection (a) shall become effective on the one hundred eightieth day after the filing thereof, except that, if the commissioner finds, after due notice to the applicant and giving him an opportunity for a hearing, that the drug is not safe or not effective for use under the conditions prescribed, recommended or suggested in the proposed labeling thereof, he shall, prior to the effective date of the application, issue an order refusing to permit the application to become effective.

(c) This section shall not apply: (1) To a drug intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety and effectiveness of drugs, provided the drug shall be plainly labeled in compliance with regulations issued under Section 355 (i) or 357 (d) of the federal act; or (2) to a drug sold in this state at any time prior to the enactment of this chapter or introduced into interstate commerce at any time prior to the enactment of the federal act; or (3) to any drug which is licensed under Title 42 USC 262; or (4) to any drug subject to subsection (o) of section 21a-106.

(d) An order refusing to permit an application under this section to become effective may be revoked by the commissioner.

(1949 Rev., S. 3946; 1963, P.A. 359, S. 7.)

History: 1963 act substituted application which has been approved for one which has become effective in Subsec. (a)(1), changed technical language, added provisions re effectiveness of drugs, lengthened time for application becoming effective from sixtieth to one-hundred-eightieth day after filing, changed provision re label in Subsec. (c)(1), requiring compliance with federal regulations and added Subsec. (c)(4); Sec. 19-229 transferred to Sec. 21a-110 in 1983.

Whether a drug is a “new drug” or not is a justiciable issue within the jurisdiction of the court. 15 CS 11.



Section 21a-111 - (Formerly Sec. 19-230). Adulterated cosmetics.

A cosmetic shall be deemed to be adulterated: (a) If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling thereof, or under such conditions of use as are customary or usual; provided this provision shall not apply to coal-tar hair dye, the label of which bears the following legend conspicuously displayed thereon: “Caution–This product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness”, and the labeling of which bears adequate directions for such preliminary testing, and provided, for the purposes of this subsection and subsection (e), the term “hair-dye” shall not include eyelash dyes or eyebrow dyes; (b) if it consists in whole or in part of any filthy, putrid or decomposed substance; (c) if it has been produced, prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health; (d) if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or (e) if it is not a hair-dye and it bears or contains a color additive which is unsafe within the meaning of section 21a-104.

(1949 Rev., S. 3947; 1963, P.A. 359, S. 8.)

History: 1963 act deleted provision in Subsec. (e) re regulations promulgated under section 364 of the federal act, substituting reference to Sec. 19-224; Sec. 19-230 transferred to Sec. 21a-111 in 1983.



Section 21a-112 - (Formerly Sec. 19-231). Misbranded cosmetics.

A cosmetic shall be deemed to be misbranded: (a) If its labeling is false or misleading in any particular. Any statement on the label or labeling of such cosmetic, either directly or indirectly implying that the product is recommended or endorsed by any agency of the federal or state government, shall be considered misleading, unless such agency has approved such statement prior to such use; (b) if in package form, unless it bears a label containing (1) the name and place of business of the manufacturer, packer or distributor and (2) an accurate statement of the quantity of the contents in terms of weight, measure or numerical count, provided, under subdivision (2) of this subsection, reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the commissioner and director, acting jointly; (c) if any information or other word or statement, required by or under authority of this chapter to appear on the label or labeling, is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices in the labeling, and in such terms, as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; or (d) if its container is so made, formed or filled as to be misleading.

(1949 Rev., S. 3948; 1951, S. 2099d.)

History: Sec. 19-231 transferred to Sec. 21a-112 in 1983.



Section 21a-113 - (Formerly Sec. 19-232). False advertisement of food, drugs, devices and cosmetics.

An advertisement of a food, drug, device or cosmetic shall be deemed to be false, if it is false or misleading in any particular. Any statement either directly or indirectly implying that the product is recommended or endorsed by any agency of the federal or state government shall be considered misleading, unless the agency concerned has approved the statement prior to its use.

(1949 Rev., S. 3949; 1951, S. 2100d.)

History: Sec. 19-232 transferred to Sec. 21a-113 in 1983.



Section 21a-114 - (Formerly Sec. 19-233). When advertisement of drugs and devices deemed to be false.

The advertisement of a drug or device representing it to have any effect in albuminuria, appendicitis, arteriosclerosis, blood poison, bone disease, Bright’s disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis (infantile paralysis), prostate gland disorders, pyelitis, scarlet fever, sexual impotence, sinus infection, smallpox, tuberculosis, tumors, typhoid, uremia or venereal disease, shall also be deemed to be false; except that no advertisement not in violation of section 21a-113 shall be deemed to be false under this section if it is disseminated only to members of the medical, dental or veterinary profession, or appears only in the scientific periodicals of these professions, or is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of such drugs or devices; provided, whenever the commissioner and director, acting jointly, agree that an advance in medical science has made any type of self-medication safe as to any of the diseases named above, the commissioner and director, acting jointly, shall, by regulation, authorize the advertisement of drugs having curative or therapeutic effect for such disease, subject to such conditions and restrictions as the commissioner and director, acting jointly, deem necessary in the interests of public health; and provided this section shall not be construed as indicating that self-medication for diseases other than those named herein is safe or efficacious.

(1949 Rev., S. 3950.)

History: Sec. 19-233 transferred to Sec. 21a-114 in 1983.



Section 21a-115 - (Formerly Sec. 19-234). Regulations and hearings. Exemption.

(a) The authority to promulgate regulations for the efficient enforcement of this chapter is vested in the commissioner and director, acting jointly. The provisions of such regulations shall not prohibit the sale of food at a noncommercial function such as an educational, religious, political or charitable organization’s bake sale or potluck supper provided the seller maintains such food under the temperature, pH level and water activity level conditions which will inhibit the rapid and progressive growth of infectious or toxigenic microorganisms. For the purposes of this section, a “noncommercial function” means a function where food is sold by a person not regularly engaged in the business of selling such food.

(b) The purpose of this chapter being to promote uniformity of state legislation with the federal act, the commissioner and director, acting jointly, are authorized (1) to adopt, so far as applicable, the regulations from time to time promulgated under the federal act, (2) to make the regulations promulgated under this chapter conform, so far as practicable, with those promulgated under the federal act and (3) to adopt regulations banning the sale or introduction into intrastate commerce of any adulterated food, drug, device or cosmetic, which adversely affects the health or safety of the public.

(c) Hearings authorized or required by this chapter shall be conducted by the commissioner and director, acting jointly, or their authorized representative designated for the purpose.

(d) The commissioner and director, acting jointly, shall hold a public hearing upon a proposal to promulgate any new or amended regulation under this chapter, which requires or prohibits any practice in intrastate commerce; except in the case of a proposal to adopt an applicable regulation promulgated under the federal act. The commissioner shall give appropriate notice of such hearing. The notice shall state the time and place of the hearing to be held not fewer than ten days after the date of such notice, except in the case of an emergency found by the commissioner. No regulation promulgated under this chapter, by order issued after such hearing, shall take effect prior to the thirtieth day after the date of such order, except in the case of an emergency found by the commissioner.

(e) In the promulgation of regulations under the provisions of this section applicable to prescribing practitioners, care-giving institutions, and correctional and juvenile training institutions, as defined in subdivision (6) of section 20-571, the Commissioner of Consumer Protection shall act in place of the director. Existing regulations shall continue in effect unless superseded by action of said commissioner pursuant to this subsection.

(1949 Rev., S. 3951; 1969, P.A. 593, S. 11; P.A. 73-681, S. 25, 29; P.A. 74-338, S. 20, 94; P.A. 86-322, S. 3; P.A. 95-44, S. 1; 95-264, S. 56; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1969 act added Subsec. (e) re regulation power of commissioner of health re practitioners, care-giving institutions and correctional and juvenile training institutions; P.A. 73-681 replaced commissioner of health with commissioner of consumer protection in Subsec. (e); P.A. 74-338 replaced “commissioners” with “commissioner” in Subsec. (e); Sec. 19-234 transferred to Sec. 21a-115 in 1983; P.A. 86-322 added Subsec. (b)(3) authorizing adoption of regulations banning the sale or introduction into intrastate commerce of adulterated foods, drugs, etc.; P.A. 95-44 prohibited the regulations from prohibiting the sale of food at noncommercial functions and defined “noncommercial function” in Subsec. (a); P.A. 95-264 made technical change in Subsec. (e); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-116 - (Formerly Sec. 19-235). Examinations and investigations.

(a) The commissioner shall cause the investigation and examination of food, drugs, devices and cosmetics subject to this chapter. The commissioner or his authorized representative shall have the right (1) to take a sample or specimen of any such article, for examination under this chapter, upon tendering the market price therefor to the person having such article in custody, and (2) to enter any place or establishment within this state, at reasonable times, for the purpose of taking a sample or specimen of such article, for such examination. Samples or specimens taken under the provisions of this subsection shall be submitted to the agricultural experiment station or to the laboratory services section of the Department of Public Health for examination.

(b) When a sample or specimen of any such article is taken for examination under this chapter, the commissioner shall, upon request, provide a part thereof for examination by any person named on the label of such article or the owner thereof, or his attorney or agent; except that the commissioner is authorized, by regulations, to make such reasonable exceptions from, and to impose such reasonable terms and conditions relating to, the operation of this subsection as he finds necessary for the proper administration of the provisions of this chapter.

(c) For the purpose of enforcing the provisions of this chapter, pertinent records of any administrative agency of the state government shall be open to inspection by the commissioner or his authorized representative.

(1949 Rev., S. 3952; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-278, S. 77.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-235 transferred to Sec. 21a-116 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003.



Section 21a-117 - (Formerly Sec. 19-236). Records of intrastate shipment.

For the purpose of enforcing the provisions of this chapter, carriers engaged in intrastate commerce, and persons receiving food, drugs, devices or cosmetics in intrastate commerce or holding such articles so received, shall, upon the request of an authorized representative of the commissioner, permit such representative, at reasonable times, to have access to and to copy all records showing the movement in intrastate commerce of any food, drug, device or cosmetic, or the holding thereof during or after such movement, and the quantity, shipper and consignee thereof; and no such carrier or person shall fail to permit such access to, and the copying of, any such records so requested when such request is accompanied by a statement in writing specifying the nature or kind of food, drug, device or cosmetic to which such request relates; provided evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained and provided carriers shall not be subject to the other provisions of this chapter by reason of their receipt, carriage, holding or delivery of food, drugs, devices or cosmetics in the usual course of business as carriers.

(1949 Rev., S. 3953.)

History: Sec. 19-236 transferred to Sec. 21a-117 in 1983.



Section 21a-118 - (Formerly Sec. 19-237). Inspections. Right to hearing. Reinspection of food facilities; costs imposed. Suspension or revocation of license for violation of provisions of chapter 417.

(a) For the purpose of enforcing the provisions of chapter 417 and this chapter, the commissioner, or his authorized representative, is authorized (1) to enter, at reasonable times, any factory, warehouse or establishment subject to this chapter, or to enter any vehicle being used to transport or hold food, drugs, devices or cosmetics in intrastate commerce and (2) to inspect, at reasonable times, such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers, labeling and advertisements, records, files and papers therein.

(b) If an inspection reveals a violation of any provision of this chapter concerning a food factory, food warehouse or food establishment, the commissioner shall notify the owner of such factory, warehouse or establishment of any such violation and his right to a hearing under this section by certified mail within fifteen days of the date of such original inspection. Such owner may contest the violations cited in such notice by requesting a hearing in writing by certified mail within fifteen days of the date of receipt of such notice. The commissioner shall grant such a request and conduct a hearing in accordance with the provisions of chapter 54. The cost of all reinspections necessary to determine compliance with any such provision shall be forty dollars an hour and shall be charged to such owner, except that if the first reinspection following the original inspection indicates compliance with such provision no charge shall be made.

(c) If an inspection reveals a violation of any provision of chapter 417 or this chapter concerning any drug or device by any establishment licensed in accordance with the provisions of chapter 417, the commissioner may suspend or revoke the license of such establishment after notice and a hearing conducted in accordance with the provisions of chapter 54.

(1949 Rev., S. 3954; P.A. 80-214; P.A. 85-497, S. 2; May Sp. Sess. P.A. 92-6, S. 42, 117.)

History: P.A. 80-214 added Subsec. (b) re course of action following discovery of violation; Sec. 19-237 transferred to Sec. 21a-118 in 1983; P.A. 85-497 amended Subsec. (a) by authorizing the commissioner of consumer protection to carry out the provisions of this section in the enforcement of the provisions of chapter 417, and by authorizing the commissioner to inspect records, files and papers, and added Subsec. (c), providing for the suspension or revocation of any establishment licensed in accordance with the provisions of chapter 417 which violates any provision of said chapter; May Sp. Sess. P.A. 92-6 amended Subsec. (b) to establish a $40 per hour charge for reinspection.



Section 21a-119 - (Formerly Sec. 19-238). Publicity.

(a) The commissioner may cause to be published, from time to time, reports summarizing all judgments, decrees and court orders which have been rendered under this chapter, including the nature of the charge and the disposition thereof.

(b) The commissioner may also cause to be disseminated such information regarding food, drugs, devices or cosmetics as the commissioner deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the commissioner and director from collecting, reporting and illustrating the results of their examinations and investigations under this chapter.

(1949 Rev., S. 3955.)

History: Sec. 19-238 transferred to Sec. 21a-119 in 1983.



Section 21a-120 - (Formerly Sec. 19-239). Interpretation.

This chapter and the regulations promulgated hereunder shall be so interpreted and construed as to effectuate its general purpose to enact state legislation uniform with the federal act.

(1949 Rev., S. 3956.)

History: Sec. 19-239 transferred to Sec. 21a-120 in 1983.

Connecticut Food, Drug and Cosmetic Act must be interpreted to be uniform with the Federal Food, Drug and Cosmetic Act. 31 CS 242.






Chapter 419 - Retail Drug Control Act

Section 21a-126 - (Formerly Sec. 19-240). Definitions.

The following terms shall have the following meanings, when used in this chapter, unless the context otherwise indicates:

(1) “Retail drug trade” means the selling to the consumer, not for the purpose of resale, of any form of drugs, medicines, cosmetics, toilet preparations, drug sundries or allied articles, but shall not include the dispensing of drugs, medicines and medical supplies by a physician, dentist, surgeon or veterinary in the legitimate practice of his profession;

(2) “Drug retailer” means any individual, firm or corporation engaged wholly or partially in the retail drug trade;

(3) “Retail drug establishment” means any store or department of a store engaged in the retail drug trade;

(4) “Drug” means any substance or preparation, except soaps, intended for external or internal use in the cure, mitigation, treatment, remedy or prevention of disease or ailment in man or any other animal, and any substance or preparation intended to affect the structure or function of the body of man or any other animal, not including food, but including medicinal or quasi-medicinal preparations;

(5) “Cosmetics” and “toilet preparations” mean toilet articles and perfumes, toilet waters, face powders, creams, lotions, rouges, shaving creams, dentifrices, bath salts and all other similar preparations and substances, except soaps, designed and intended for application to the person for the purpose of cleansing, improving or changing in any way the appearance of the person, or of refreshing or preserving the person;

(6) “Drug sundries” means such articles as are used in conjunction with, but not included in, drugs, cosmetics or toilet preparations;

(7) “Manufacturer’s wholesale list price” means the manufacturer’s published wholesale price or, if there is no such published or list price, the invoice price, exclusive of all discounts, of the wholesaler to the retailer.

(1949 Rev., S. 3957; 1963, P.A. 319.)

History: 1963 act added Subsec. (g); Sec. 19-240 transferred to Sec. 21a-126 in 1983 and alphabetic Subdiv. indicators replaced editorially by the Revisors with numeric indicators for consistency with general use elsewhere in general statutes.



Section 21a-127 - (Formerly Sec. 19-241). Illegal advertising.

(a) No drug retailer shall use advertising, whether printed, electronic, audiovisual or display or of any other nature, which is intentionally inaccurate in any material particular or misrepresents merchandise, in respect to its use, trademark, grade, quality, quantity, size, origin, material, content or preparation; and no drug retailer shall use advertising or selling methods which tend to deceive or mislead the customer.

(b) No drug retailer shall use advertising which refers inaccurately in any material particular to any competitor or his merchandise, prices, values, credit terms, policies or services.

(c) No drug retailer shall use advertising which lays claim to a policy or a continuing practice of generally underselling competitors.

(d) No drug retailer shall secretly give anything of value to a customer or to the employee or agent of a customer for the purpose of influencing a sale or, in furtherance of a sale, render a bill or statement of account to the employee, agent or customer which is inaccurate in any material particular.

(e) No drug retailer shall sell or offer for sale any merchandise upon a condition which involves a lottery, gamble or other element of chance.

(f) No drug retailer shall permit any demonstrator or sales employee whose salary is wholly or partially paid by a manufacturer or distributor to work in his establishment unless such demonstrator or sales employee is clearly and openly identified as the agent of such manufacturer or distributor.

(1949 Rev., S. 3958; P.A. 73-480, S. 1, 4.)

History: P.A. 73-480 deleted radio advertising and added electronic and audio-visual advertising in Subsec. (a); Sec. 19-241 transferred to Sec. 21a-127 in 1983.



Section 21a-128 - (Formerly Sec. 19-242). Unfair competition.

No drug retailer shall sell any drugs, medicines, cosmetics, toilet preparations or drug sundries at a price below the manufacturer’s wholesale list price per dozen; nor, in the case of biologicals or other of the above-mentioned products which are not customarily sold in dozens or greater lots, sell such products at less than the manufacturer’s wholesale list price per unit. Notwithstanding the provisions of the preceding sentence, any drug retailer may sell at less than the prices specified above, imperfect or actually damaged merchandise or bona fide discontinued lines of merchandise, if advertised, marked and sold as such; merchandise sold upon the complete final liquidation of any business; merchandise sold or donated for charitable purposes or to unemployment relief agencies and drugs or drug sundries sold to physicians, dentists, veterinarians or hospitals, but not for the purpose of resale by them.

(1949 Rev., S. 3959.)

History: Sec. 19-242 transferred to Sec. 21a-128 in 1983.

Allegations of intent in pleadings proper in action to determine constitutionality of section. 26 CS 426.

As applied to toilet preparations or drug sundries, section is a price-fixing statute not lying within broad discretion of legislature under police powers and, since elements necessary to sustain constitutionality are not met, defendant’s conviction violated his rights under due process provisions of federal and state constitutions. 3 Conn. Cir. Ct. 486. Statute is penal and must be strictly construed. Id., 490.






Chapter 419a - Nonalcoholic Beverages

Section 21a-135 - (Formerly Sec. 19-269). Definition.

The term “beverage”, as used in this part, includes all bottled nonalcoholic beverages, including those commonly known as “soda water”; all bottled nonalcoholic proprietary beverages by whatever names called, including malt and cereal drinks; grape juice, lime juice and other fruit juices and vegetable juices put up in containers; fruit-flavored syrups, powders or mixtures and concentrated fruit juices, when sold at retail and designed for the preparation of beverages through the addition of water, with or without sugar, and all bottled spring and mineral waters.

(1949 Rev., S. 3983.)

History: Sec. 19-269 transferred to Sec. 21a-135 in 1983.



Section 21a-136 - (Formerly Sec. 19-270). License.

The Commissioner of Consumer Protection is authorized to issue licenses for the business of bottling water and manufacturing and bottling beverages for the purpose of sale, upon application therefor by any person, firm or corporation, which application shall be in writing, signed by the applicant, and shall describe the person to be licensed and the place where such manufacturing or bottling is to be carried on, and no person, firm or corporation shall engage in such business without having secured such a license.

(1949 Rev., S. 3984; 1959, P.A. 412, S. 38, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-270 transferred to Sec. 21a-136 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-137 - (Formerly Sec. 19-271). License fee; disposition.

A fee of one hundred fifty dollars shall accompany each application for the license provided for in section 21a-136. Each such license shall expire annually. Such license shall be in such form as the Commissioner of Consumer Protection determines and shall be kept exposed to view in a conspicuous place upon the premises where such business is conducted or carried on. All fees received for such licenses shall be paid by the commissioner to the State Treasurer. No person, firm, corporation or distributor shall sell, offer for sale or distribute within the state any beverages manufactured or bottled beyond the boundaries of the state unless such person, firm, corporation or distributor has made application for and secured a license from said commissioner upon the payment of one hundred fifty dollars, and no such license shall be issued by said commissioner until such establishment has been inspected by him or his agent or until such establishment has furnished said commissioner a certificate from the commission having the enforcement of the beverage law in the state where such establishment is located that such establishment complies in every respect with the requirements of the Connecticut beverage law. The provisions of this section shall not apply to out-of-state manufacturers, bottlers or distributors of malt and cereal drinks, grape juice, lime juice, fruit-flavored syrups, powders or mixtures, concentrated fruit juices or fruit and vegetable juices.

(1949 Rev., S. 3985; 1959, P.A. 389, S. 1; P.A. 76-183, S. 1, 2; P.A. 94-36, S. 26, 42; June Sp. Sess. P.A. 09-3, S. 284; P.A. 11-242, S. 60.)

History: 1959 act raised fee from $20 to $50; P.A. 76-183 raised fee to $75; Sec. 19-271 transferred to Sec. 21a-137 in 1983; P.A. 94-36 eliminated the reference to the “thirtieth day of June” license expiration date, effective January 1, 1995; June Sp. Sess. P.A. 09-3 increased fees from $75 to $150; P.A. 11-242 substituted “Commissioner of Consumer Protection” for “commissioner” and added distributor to list of entities requiring licensure.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 21a-138 - (Formerly Sec. 19-272). Suspension and revocation of license.

The Commissioner of Consumer Protection, after hearing, of the time and place of which reasonable notice shall have been given, may suspend or revoke any such license for any of the following causes: The use of any polluted water; for bottled water obtained from a source located in the state, the failure to obtain approval for the use of such source from the Department of Public Health; for bottled water obtained from a source located out of state, the failure to obtain approval for the use of such source from the government entities having jurisdiction to regulate the use of such source; failure to conduct such business in a sanitary place and under sanitary conditions; the use of any ingredient impure or injurious to health; a conviction for a violation of the federal law in relation to intoxicating liquors or any state liquor control act; failure to comply with the provisions of this part, part III of this chapter and chapters 416, 417 and 430, relating to the manufacture of pure foods, so far as the same may apply to the provisions of this part, or failure to comply with any order of the commissioner under the provisions of this part. No person, during any period when his license is suspended or revoked, shall manufacture any beverage or sell or offer for sale any beverage previously manufactured by him. No person shall sell any beverage from open containers.

(1949 Rev., S. 3986; P.A. 86-241, S. 12; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-242, S. 61.)

History: Sec. 19-272 transferred to Sec. 21a-138 in 1983; P.A. 86-241 authorized the commissioner to suspend or revoke a license for failing to use a source for bottled water which is approved by the department of health services and for failure to comply with the revision of part III of chapter 419a; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-242 substituted “Commissioner of Consumer Protection” for “commissioner” and added provisions re suspension or revocation of license for failure to obtain bottled water from an approved in-state source and failure to obtain bottled water from an approved out-of-state source.



Section 21a-139 - (Formerly Sec. 19-273). Appeal.

Any person aggrieved by reason of the refusal of said commissioner to grant any such license, or by the suspension or revocation of any such license, may appeal therefrom in accordance with the provisions of section 4-183.

(1949 Rev., S. 3987; 1971, P.A. 179, S. 8; 870, S. 112; P.A. 76-436, S. 380, 681; P.A. 77-603, S. 52, 125.)

History: 1971 acts required that appeals be taken between 12 and 30 days after service rather than the “next return day” or “the next return day but one” after action taken on license and replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with statement that appeals shall be in accordance with Sec. 4-183; Sec. 19-273 transferred to Sec. 21a-139 in 1983.



Section 21a-140 - (Formerly Sec. 19-274). Equipment. Inspection. Analysis of source water.

(a) The establishment used for the preparation, manufacture and bottling of any beverage shall be adequately lighted and ventilated and all floors shall be constructed of cement, concrete or tile laid in cement, or other material impervious to water, and shall have sufficient pitch to insure drainage; walls and ceilings shall be constructed of a smooth material which is impervious to moisture and easily cleaned; doors, windows and other openings of any room in which beverages or the ingredients of such beverages are prepared shall, through the use of screens or other devices, prevent dust and insects in the filling room. All entrances and exits shall be equipped with automatic closing devices, and each room in such establishment shall have at least one approved device for the catching of flies. Sinks and toilets shall be provided for employees and no toilet shall open directly into any room used for the preparation or bottling of any beverage. Toilet doors shall be self-closing. The syrup room shall be separately enclosed, well ventilated and lighted, provided with sinks and taps for hot and cold water, thoroughly protected against vermin, flies, dirt and dust and so constructed as to be easily cleaned. Each such establishment shall adopt an adequate and efficient process for the automatic cleaning and sanitizing of all bottles in which any such beverage or water shall be placed for the purpose of sale. Cases and bottles shall be stored in such manner as not to interfere with the sanitation of the bottling room. No license shall be issued until the place where the applicant therefor proposes to conduct such business has been inspected by the commissioner or his agent and found to be in a clean and sanitary condition, and such place shall be inspected at least twice each year and at such other times as the commissioner considers necessary. The costs of standard potable water testing and analysis, included as a part of such inspections, shall be borne by the applicant.

(b) Any establishment which is not subject to the provisions of sections 21a-150 to 21a-150j, inclusive, shall take samples from each source of water used for any beverage which such establishment bottles for sale, at least annually. Qualified employees of such establishment or an approved commercial laboratory shall analyze such water for microbiological contaminants on a biweekly basis if the source is other than a public water supply, as defined in section 21a-150, and at least annually if the source is a public water supply. Such sampling and analyses shall be in addition to any sampling performed by government agencies. Records of such sampling and analyses shall be maintained on file at such establishment for not less than two years.

(1949 Rev., S. 3988; P.A. 86-241, S. 13.)

History: Sec. 19-274 transferred to Sec. 21a-140 in 1983; P.A. 86-241 made technical changes, added provisions requiring that toilet doors be self-closing and that costs of potable water testing and analysis be borne by applicant and provisions concerning analysis of source water and divided section into Subsecs.



Section 21a-141 - (Formerly Sec. 19-275). Labeling of bottles and containers.

Labels or crowns on all bottles and containers shall plainly state the nature of the contents and the kind and amount of preservative whenever present, as well as presence of artificial color and artificial flavor. No person, firm or corporation shall sell, offer for sale or give away within the state any beverage in bottles or other containers unless each of such bottles or containers comply with all labeling requirements for bottles and containers specified by the federal Food, Drug and Cosmetic Act, 21 USC 301, et seq., as amended by the federal Nutrition Labeling and Education Act, 21 USC 343, et seq., as from time to time amended. Filling or refilling with beverages, water, mineral water or any other drink or fluid, with intent to sell or vend such water, beverage or fluid, of any glass, jar, bottle or other container, which bears the label of any other person, firm or corporation or which has blown into it the name or trademark of any person, firm or corporation, without the consent of such person, firm or corporation, shall constitute misbranding in violation of the provisions of section 21a-102.

(1949 Rev., S. 3989; 1963, P.A. 181; P.A. 86-241, S. 14; P.A. 10-9, S. 2.)

History: 1963 act added alternatives for indicating place of bottling on bottle or container, for indicating place of bottling or manufacture on crown and for using name and address of distributor or general business office of the manufacturer or bottler; Sec. 19-275 transferred to Sec. 21a-141 in 1983; P.A. 86-241 reduced the amount of information required on the bottle; P.A. 10-9 deleted provision allowing only certified colors to be used and replaced provision re labeling with name, address, zip code and license number of manufacturer, bottler or packager with provision requiring compliance with federal labeling requirements, effective May 5, 2010.



Section 21a-142 - (Formerly Sec. 19-276). Cleansing of containers.

Unclean bottles shall be exposed to a three and one-half per cent alkali solution of which not less than sixty per cent is caustic (sodium hydroxide), for a period of not less than five minutes at a temperature of not less than one hundred and twenty degrees Fahrenheit or to an equivalent cleansing and sterilizing process. The bottles shall be rinsed free of all caustic in potable water. No bottle shall be used on which the rubber part of the stopper may come into contact with the beverage. No person shall use as containers for beverages the “Hutchinson plunger” bottles or reuse any cap, crown or stopper. Caps, crowns or stoppers, before use, shall be kept in a device having a self-closing cover, and such caps, crowns or stoppers shall be placed on the bottles with an automatic capping device. All containers in which syrups, fruit juices, syrup fruit juices or flavors or other extracts are stored or prepared shall be constructed of porcelain, glass, glaze-lined metal or stone crocks, provided prepared syrups or extracts may be retained in the original containers in which they were delivered. Such containers shall be covered at all times.

(1949 Rev., S. 3990.)

History: Sec. 19-276 transferred to Sec. 21a-142 in 1983.



Section 21a-143 - (Formerly Sec. 19-277). Impure ingredients prohibited. Special permit for dietary beverages.

No impure, contaminated or polluted water shall be used for the manufacture of such beverages. All wells and springs supplying water shall be covered to prevent surface contamination. No impure or adulterated material and no saccharin or coal tar, other than certified color, shall be used in the manufacture of such beverages, except that in the case of saccharin, dulcin or other artificial sweetening agent the commissioner may issue a special permit and promulgate regulations for the manufacture, labeling and sale of special dietary beverages containing such nonnutritive sweetening agents. Beverages, other than cereal beverages, cider or spring or mineral water or special dietary beverages, shall have a sugar content of not less than five per cent by weight. No false or fraudulent statements or designs shall be displayed concerning such beverages.

(1949 Rev., S. 3991; 1949, S. 2107d.)

History: Sec. 19-277 transferred to Sec. 21a-143 in 1983.



Section 21a-144 - (Formerly Sec. 19-278). Employment of persons suffering from communicable diseases.

No person suffering from any communicable disease shall be employed in or about an establishment where beverages are manufactured or bottled. No person shall be employed in such establishment during the time in which a case of communicable disease exists in the house in which he resides nor until such house has been disinfected, provided such person may be so employed if the local board of health issues a certificate that no danger of public contagion or infection would result from the employment of such person in such establishment. Persons actually employed in the syrup room or in any capacity in which they come in direct contact with the beverage during the manufacture or bottling of beverages as defined in this part shall be required to file health certificates with the Commissioner of Consumer Protection in a manner and form prescribed by said commissioner.

(1949 Rev., S. 3992; 1959, P.A. 412, S. 38, 42; P.A. 86-241, S. 15; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-278 transferred to Sec. 21a-144 in 1983; P.A. 86-241 required any person employed in the syrup room or who comes into direct contact with the beverage during manufacture or bottling to file health certificate; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-145 - (Formerly Sec. 19-279). Penalties.

Any person who violates any provision of this part shall be fined not more than three hundred dollars or imprisoned not more than three months or both.

(1949 Rev., S. 3993.)

History: Sec. 19-279 transferred to Sec. 21a-145 in 1983.



Section 21a-146 - (Formerly Sec. 19-280). Exemption; registration of plants. Labeling of unpasteurized apple juice or cider.

(a) Under the provisions of this part apple juice is exempted from the provisions of part I. Any plant or place where juice is extracted from apples or put in containers shall be registered with the Commissioner of Consumer Protection and shall be subject to sanitary inspection by the commissioner or his agents and to labeling regulations promulgated by the commissioner. The registration fee shall be twenty dollars per year and shall accompany each registration application. Each registration shall expire annually. The form of registration application shall be specified by the commissioner.

(b) Each container in which unpasteurized apple juice or cider is sold shall carry a label stating that such apple juice or cider is not pasteurized. Such label shall be printed in at least ten-point type.

(1949 Rev., S. 3994–3996; 1959, P.A. 412, S. 38, 42; P.A. 76-187, S. 1, 2; P.A. 94-36, S. 27, 42; P.A. 97-217, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 285.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; P.A. 76-187 increased registration fee from $2 to $10 per year; Sec. 19-280 transferred to Sec. 21a-146 in 1983; P.A. 94-36 eliminated the reference to the “June thirtieth” license expiration date, effective January 1, 1995; P.A. 97-217 designated existing provisions as Subsec. (a), made technical changes in Subsec. (a) and added new Subsec. (b) re labeling of unpasteurized apple juice and cider; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase registration fee from $10 to $20.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 21a-147 - (Formerly Sec. 19-281). Regulations for inspection.

Said commissioner shall, after hearing, promulgate regulations providing for the sanitary inspection of such establishments as call their product “cider” and, in addition, shall draw up special sanitary regulations for plants desiring to call their product “apple juice” and requiring that clean, sound apples be used in the manufacture of such “apple juice”.

(1949 Rev., S. 3997.)

History: Sec. 19-281 transferred to Sec. 21a-147 in 1983.



Section 21a-148 - (Formerly Sec. 19-282). Penalties.

Any person who violates any provision of this part or the regulations promulgated by the Commissioner of Consumer Protection under the authority contained herein shall be subject to the penalties prescribed by section 21a-145.

(1949 Rev., S. 3998; 1959, P.A. 412, S. 38, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-282 transferred to Sec. 21a-148 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-150 - Bottled water: Definitions.

For the purposes of this section and sections 21a-150a to 21a-150j, inclusive:

(1) “Approved laboratory” means a laboratory registered by the Department of Public Health pursuant to section 19a-29a or certified by the United States Environmental Protection Agency to analyze drinking water;

(2) “Approved source” means the source of any bottled water, including, but not limited to, a spring, artesian well, drilled well or public water supply, that, for a source located in the state, has been inspected and approved by the Department of Public Health, or for a source located out of state, has been inspected and approved by the government entities having jurisdiction to regulate the use of such out-of-state source;

(3) “Artesian well water” means bottled natural water obtained from a well tapping an aquifer in which the level of the water is above the bottom of the confining bed of the aquifer and in which the hydraulic pressure of the water in the aquifer is greater than the atmospheric pressure;

(4) “Bottled water”, or any term of similar import, means water obtained from an approved source that is packaged for sale or distribution. “Bottled water” shall not include any soda or seltzer that is packaged for sale or distribution;

(5) “Bottler” means any person, firm or corporation engaging in the business of bottling or distributing water for sale or distribution;

(6) “Distilled water” means purified water that has been produced by a process of distillation;

(7) “Drinking water” means bottled water that has been distilled, fluoridated or purified or that has been disinfected by a process of ozonation and filtration or any substantially similar disinfection process;

(8) “Fluoridated water” means bottled water that contains fluoride ions in an amount not less than eight-tenths of one milligram per liter and not more than one and two-tenths milligrams per liter or such alternative concentration limit as the Commissioner of Consumer Protection, with the advice and assistance of the Commissioner of Public Health, may determine by regulations adopted in accordance with the provisions of chapter 54 and that otherwise complies with the provisions of Subsections (b), (c) and (d) of 21 CFR 165.110;

(9) “Mineral water” means natural water that contains not less than five hundred parts per million total dissolved solids;

(10) “Natural water” means bottled spring water, artesian well water or well water, that has been obtained from any approved source other than a public water supply and that has not been modified by blending with water from any other source or by the addition or deletion of any mineral other than any addition or deletion that may occur as a result of ozonation, filtration or any other substantially similar disinfection process;

(11) “Principal display panel” means the portion of a label on any container or package that is most likely to be displayed, presented or examined under normal and customary conditions of display and purchase of bottled water;

(12) “Public water supply” means any individual, partnership, association, corporation, municipality or other entity, or the lessee thereof, that owns, maintains, operates, manages, controls or employs any pond, lake, reservoir, well, stream or distributing plant or system for the purpose of supplying water by service connections or pipe distribution systems to two or more hotels, motels, boardinghouses, apartments, stores, office buildings, institutions, mechanical or manufacturing establishments or other places of business or industry to which water is supplied by a water company or to twenty-five or more persons on a regular basis;

(13) “Purified water” means bottled water that is produced by distillation, deionization, reverse osmosis or any other suitable process and that meets standards established for purified water in the twentieth edition of the United States Pharmacopoeia;

(14) “Spring water” means natural water obtained from an underground formation from which water flows naturally to the surface of the earth; and

(15) “Well water” means natural water obtained from a hole bored, drilled or otherwise constructed in the ground, that taps the water of an aquifer.

(P.A. 86-241, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-242, S. 62.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-242 added new Subdiv. (1) defining “approved laboratory”, redesignated existing Subdivs. (1) to (14) as Subdivs. (2) to (15), redefined “approved source” in Subdiv. (2), redefined “bottler” in Subdiv. (5), substituted “Subsections (b), (c) and (d) of 21 CFR 165.110” for “Subdivision 2 of Subsection (d) of 21 Code of Federal Regulations 103.35” in Subdiv. (8) and made technical changes.



Section 21a-150a - Bottled water: Approval of in-state and out-of-state sources; compliance with federal quality standards.

(a)(1) Bottled water sold or distributed in the state shall be obtained from an approved source.

(2) A bottler selling or distributing bottled water obtained from a source located in the state shall obtain approval for the use of such source from the Department of Public Health. The Department of Public Health shall inspect each bottled water source located in the state and, if such source meets quality and safety requirements, issue an approval for such source. An approval issued by the Department of Public Health pursuant to this subsection shall expire three years from the date of issue.

(3) A bottler selling or distributing bottled water obtained from a source located out of state shall submit to the Commissioner of Consumer Protection a copy of a current license or approval for the use of such source from each government entity having jurisdiction to regulate the use of the source (A) when applying or reapplying for a license issued pursuant to section 21a-136, (B) upon substantial modification of the source or source treatment, or (C) upon the addition of a new source.

(b) No bottled water shall be sold or distributed which does not comply with the quality standards set forth in 21 CFR 165.110 and 21 USC 342.

(c) A bottler shall be subject to the provisions of sections 21a-135 to 21a-145, inclusive.

(P.A. 86-241, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-242, S. 63.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-242 amended Subsec. (a) by replacing former provision with Subdivs. (1) to (3) re bottled water sold or distributed from an approved in-state or out-of-state source and amended Subsec. (b) by replacing provision re compliance with regulations adopted by Department of Public Health with “quality standards set forth in 21 CFR 165.110 and 21 USC 342”.



Section 21a-150b - Analysis of source water for contaminants. Testing for unregulated contaminants.

(a) Qualified employees of a bottler shall collect samples of water from each approved source used by such bottler not less than once annually to test for contaminants for which allowable levels have been established in accordance with 21 CFR 165.110 and regulations adopted pursuant to sections 21a-150 to 21a-150j, inclusive, and not less than once every three years to test for contaminants for which monitoring is required pursuant to sections 21a-150 to 21a-150j, inclusive, but for which no allowable level has been established. Qualified employees of an approved laboratory shall analyze such samples to determine whether such source complies with the provisions of sections 21a-150 to 21a-150j, inclusive, any regulation adopted pursuant to said sections and any allowable contaminant level set forth in 21 CFR 165.110. Microbiological analysis shall be conducted not less than once each calendar quarter if the source of such water is other than a public water supply and shall be in addition to any sampling and analysis conducted by any government agency or laboratory.

(b) Qualified employees of a bottler shall collect samples of water from any source used by such bottler when such bottler knows or has reason to believe that water obtained from such source contains an unregulated contaminant in an amount which may adversely affect the health or welfare of the public. Qualified employees of an approved laboratory shall analyze such samples periodically to determine whether water obtained from any such source is safe for public consumption or use.

(P.A. 86-241, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-242, S. 64.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-242 amended Subsec. (a) by substituting “allowable” for “maximum” re contaminant level, by substituting “21 CFR 165.110” for “regulations adopted pursuant to section 19a-36, concerning public drinking water” and by making technical changes and amended Subsecs. (a) and (b) by substituting “approved laboratory” for “laboratory approved by the Department of Public Health”.



Section 21a-150c - Analysis of representative samples of bottled water to determine compliance with federal and state standards.

(a) Each bottler shall:

(1) Collect, on a weekly basis, a representative sample from a batch or segment of a continuous production of each type of water sold by such bottler in this state, and have such sample analyzed by an approved laboratory to determine whether such sample complies with the microbiological standards set forth in 21 CFR 165.110; and

(2) Collect, not less than once annually, a representative sample from a batch or segment of a continuous production of each type of bottled water sold by such bottler in this state, and have such sample analyzed by an approved laboratory to determine whether such sample complies with the chemical, inorganic, organic, physical and radiological standards set forth in regulations adopted by the Department of Public Health pursuant to section 19a-36 concerning public drinking water. Each bottler that uses water obtained from an out-of-state source may meet the requirements of this subdivision by demonstrating compliance with substantially similar standards established by the government entity having jurisdiction to regulate the use of such source.

(b) Each sample collected in accordance with the provisions of subsection (a) of this section shall be obtained from the bottled product.

(P.A. 86-241, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-242, S. 65.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-242 amended Subsec. (a) by substituting “21 CFR 165.110” for “regulations adopted by the Department of Public Health pursuant to section 19a-36 concerning public drinking water” in Subdiv. (1), by substituting “approved laboratory” for “laboratory approved by the Department of Public Health” and, in Subdiv. (2), by adding provision re bottler using out-of-state source water.



Section 21a-150d - Results of analysis. Reports. Records.

(a) A laboratory which analyzes any water sample in accordance with any provision of sections 21a-150 to 21a-150j, inclusive, shall report the results of such analysis to the bottler of such water.

(b) Such results shall be available for inspection by the Department of Consumer Protection.

(c) A bottler shall report any result which indicates that a water sample contains contaminants in an amount exceeding any applicable standard to the Department of Consumer Protection not later than twenty-four hours after learning of such result.

(d) All records of any sampling or analysis conducted in accordance with the provisions of sections 21a-150 to 21a-150j, inclusive, shall be maintained on the premises of the bottler for not less than five years.

(P.A. 86-241, S. 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-242, S. 66.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-242 amended Subsec. (b) by deleting reference to Department of Public Health and amended Subsec. (c) by substituting “any applicable standard” for provision re standards set forth in state statutes and regulations, by deleting requirement that results be reported to Department of Public Health and by making technical changes.



Section 21a-150e - Collection of water. Transportation and treatment of natural water.

(a) A bottler may use external force to collect artesian well water provided such force does not alter the composition and quality of such water.

(b) A bottler may use pipes, tunnels, trucks or similar devices to collect or transport natural water and may treat such water to reduce the concentration of any substance in such water which exceeds standards set forth in any regulation adopted in accordance with the provisions of sections 21a-150 to 21a-150j, inclusive, or in any other applicable state or federal regulation.

(c) A bottler shall collect spring water at a spring or through a hole bored adjacent to the place where a spring emerges from the ground. A bottler may use external force to collect spring water, provided such force does not alter the composition or quality of such water.

(P.A. 86-241, S. 6.)



Section 21a-150f - Processing and packaging.

(a) A bottler shall process and package any water bottled for sale, in accordance with 21 CFR 110, 21 CFR 129 and any regulation adopted in accordance with the provisions of sections 21a-150 to 21a-150j, inclusive.

(b) No bottler shall process or bottle water using any line or equipment through which anything other than water from an approved source is passed, except that a bottler who bottles or processes water by using any such line or equipment, as of October 1, 1986, may continue to bottle water in such manner provided such bottled water complies with the bottled water quality standards set forth in 21 CFR 165.110 and 21 USC 342 and provided, in the event such bottler renovates a bottling production process or expands operations, such bottler shall establish a dedicated line for the processing of bottled water only.

(P.A. 86-241, S. 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-242, S. 67.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-242 amended Subsec. (a) by making a technical change and amended Subsec. (b) by substituting “water from an approved source” for “water approved by the state”, by substituting “the bottled water quality standards set forth in 21 CFR 165.110 and 21 USC 342” for “regulations adopted by the Department of Public Health pursuant to section 19a-36 concerning public drinking water” and by making technical changes.



Section 21a-150g - Information to be displayed on package or container.

(a) Each principal display panel on any container or package of bottled water shall clearly and conspicuously display the following:

(1) The name or classification of the contents of such package or container, in terms of the classifications of water specified in section 21a-150;

(2) The number of milligrams of sodium per liter contained in such bottled water, except that the provisions of this subdivision shall not apply to any bottled water which contains not more than twenty milligrams of sodium per liter.

(b) Any supplemental printed information or graphics concerning recognized uses of bottled water which appear on any label shall not infer properties of the bottled water or the method of preparing such water which are not factual.

(c) A bottler, seller or distributor of water who does not comply with the provisions of sections 21a-150 to 21a-150j, inclusive, or regulations adopted pursuant to said sections shall not use any term or classification specified in section 21a-150 on any label of any container or package of such water.

(P.A. 86-241, S. 8.)



Section 21a-150h - Water classifications. Labeling.

(a) Mineral water may be labeled “mineral water” or “natural mineral water”.

(b) Spring water may be labeled “spring water” or “natural spring water”.

(c) Well water may be labeled “well water” or “natural well water”.

(d) Artesian well water may be labeled “artesian well water”, “natural artesian well water”, “well water” or “natural well water”.

(e) Drinking water may be labeled “drinking water”.

(f) Purified water shall be labeled “purified water” and the method used to purify such water shall be stated on the label, provided purified water produced by distillation may be labeled “distilled water”.

(g) Bottled water which contains carbon dioxide when such water emerges from its source and which is bottled with such carbon dioxide, or from which such carbon dioxide is mechanically separated and later reintroduced in an amount not greater than that which occurred naturally in the water, may be labeled “naturally carbonated” or “naturally sparkling”.

(h) Bottled water which contains carbon dioxide other than that which occurs naturally in the source of the product shall be labeled “carbonated” or “sparkling”.

(i) Each label attached to any container or package of fluoridated water shall specify whether the fluoride in such water occurs naturally or is added to such water.

(j) Purified water which is vaporized and condensed may be labeled “distilled water”.

(k) Any bottler, seller or distributor of bottled water whose corporate name, brand name or trademark contains the words “spring”, “well”, “artesian well”, “mineral” or “natural” or any derivative of any such word shall label each bottle with the source of the water in typeface which is at least equal in size to the typeface of the corporate name or trademark, if the bottled water was obtained from a source which is different from the source stated in the corporate name, brand name or trademark.

(l) Except as provided in subsection (k) of this section, a label which identifies any bottled water which is not spring water, as defined in section 21a-150, shall not bear the words “spring”, “spring fresh”, “spring brand”, “spring type” or any term of similar import.

(m) The label of any bottled water which meets the requirements of more than one classification of bottled water, as specified in section 21a-150, may bear any such applicable classification to identify or describe such water.

(P.A. 86-241, S. 9; P.A. 11-242, S. 68.)

History: P.A. 11-242 made technical changes in Subsec. (l).



Section 21a-150i - Recall of water.

Each bottler and each person who sells or distributes bottled water shall develop and maintain a procedure for the recall of such water and a bottler, seller or distributor of such water shall recall any water which such bottler, seller or distributor knows or has reason to believe may adversely affect the safety of the public.

(P.A. 86-241, S. 10.)



Section 21a-150j - Regulations.

The Commissioner of Consumer Protection, with the advice and assistance of the Commissioner of Public Health, may adopt regulations in accordance with the provisions of chapter 54 in order to carry out the provisions of sections 21a-150 to 21a-150i, inclusive.

(P.A. 86-241, S. 11; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 419b - Bakeries and Food Manufacturing Establishments

Section 21a-151 - (Formerly Sec. 19-283). Definitions.

For the purposes of this chapter:

(1) “Bakery” means a building or part of a building wherein is carried on the production of bread, cakes, doughnuts, crullers, pies, cookies, crackers, spaghetti, macaroni or other food products made either wholly or in part of flour or meal and including all frozen or canned baked goods. All restaurants, hotels, private institutions, home bakeries, establishments operating doughnut-frying equipment and other similar places, offering their products for sale, shall be included.

(2) “Food manufacturing establishment” means a building or part of a building where food is prepared for sale to other establishments for human consumption. For purposes of this subdivision, “prepared” means a process of canning, cooking, freezing, dehydration or milling. Premises which are used solely for the retail sale or storage of prepackaged food and facilities, as described in sections 21a-24a and 22-6r, and chapters 417, 419a, 422, 423, 430, 431 and 491, shall not be considered food manufacturing establishments.

(3) “Packaged food” means standard or random weight or volume packages of food commodities that are enclosed in a container or wrapped in any manner in advance of wholesale or retail sale, such that the commodities cannot be added or subtracted from the package or wrapping without breaking or tearing the wrapping, container or seals on the wrapping or container.

(1949 Rev., S. 3893; 1949, S. 2078d; P.A. 12-95, S. 1.)

History: Sec. 19-283 transferred to Sec. 21a-151 in 1983; P.A. 12-95 designated existing definition of “bakery” as Subdiv. (1) and added Subdiv. (2) defining “food manufacturing establishment” and Subdiv. (3) defining “packaged food”, effective July 1, 2012.



Section 21a-152 - (Formerly Sec. 19-284). Licensing requirements for bakeries and food manufacturing establishments. Exemptions. Regulations. License revocation. Certificate of approval.

(a) Each food manufacturing establishment shall be designed, constructed and operated as the Commissioner of Consumer Protection directs pursuant to this chapter and chapter 418.

(b) No person, firm or corporation shall operate a bakery or food manufacturing establishment with the intent of producing products for human consumption without having obtained from said commissioner a license. Application for such license shall be made on forms, furnished by the commissioner, showing the name and address of such bakery or food manufacturing establishment. Bakeries shall show the number of persons engaged in the production of bread and pastry products, excluding porters, dishwashers, drivers, sales personnel and other employees not directly engaged in such production. The commissioner shall cause an inspection to be made of the premises described in the application and, if conditions are found satisfactory, such license shall be issued. No person, firm or corporation operating a bakery, or any agent, servant or employee thereof, shall refuse, hinder or otherwise interfere with access by the commissioner or his authorized representative for the purpose of conducting an inspection. No person, firm or corporation shall sell or distribute bread, cakes, doughnuts, crullers, pies, cookies, crackers, spaghetti, macaroni or other food products, including frozen or canned baked goods made in whole or in part of flour or meal produced in any bakery located within or beyond the boundaries of this state, or shall sell or distribute food produced in a food manufacturing establishment located within the boundaries of this state unless such bakery or food manufacturing establishment has obtained a license from said commissioner. Facilities licensed pursuant to chapter 417 as food vendors and frozen dessert vendors, and all facilities licensed pursuant to chapters 419a and 430 shall be exempt from such licensing requirement. The commissioner may promulgate regulations excepting out-of-state manufacturers of products, commonly known as cookies, crackers, brown bread or plum puddings in hermetically sealed containers and other similar products, from the license provisions of this section. Such license shall be valid for one year and a fee therefor shall be collected as follows: From a person, firm or corporation owning or conducting a bakery in which there are four persons or fewer engaged in the production of bread and pastry products, twenty dollars; in which there are not fewer than five nor more than nine persons so engaged, forty dollars; in which there are not fewer than ten nor more than twenty-four persons so engaged, one hundred dollars; in which there are not fewer than twenty-five nor more than ninety-nine persons so engaged, two hundred dollars; in which there are more than one hundred persons so engaged, two hundred fifty dollars. The fee for a food manufacturer license shall be twenty dollars annually.

(c) A bakery or food manufacturer license may be revoked by said commissioner for violation of this chapter after a hearing conducted in accordance with chapter 54. In addition, a bakery or food manufacturer license may be summarily suspended pending a hearing if said commissioner has reason to believe that the public health, safety or welfare imperatively requires emergency action. Within ten days following the suspension order said commissioner shall cause to be held a hearing which shall be conducted in accordance with the provisions of said chapter 54. Following said hearing said commissioner shall dissolve such suspension or order revocation of the bakery or food manufacturer license. Any person, firm or corporation whose license has been revoked may make application for a new license and said commissioner shall act on such application within thirty days of receipt. The costs of any inspections necessary to determine whether or not an applicant, whose license has been revoked, is entitled to have a new license granted shall be borne by the applicant at such rates as the commissioner may determine. Said commissioner may refuse to grant any bakery or food manufacturer license if he or she finds that the applicant has evidenced a pattern of noncompliance with the provisions of this chapter. Prima facie evidence of a pattern of noncompliance shall be established if said commissioner shows that the applicant has had two or more bakery or food manufacturer licenses revoked.

(d) All vehicles used in the transportation of bakery products shall be kept in a sanitary condition and shall have the name and address of the bakery, owner, operator or distributor legibly printed on both sides. Each compartment in which unwrapped bakery products are transported shall be enclosed in a manner approved by the commissioner.

(e) The provisions of this section shall not prevent local health authorities from enforcing orders or regulations concerning the sanitary condition of bakeries or food manufacturing establishments.

(f) Any person who desires to obtain a license under the provisions of this chapter shall first obtain and present to the commissioner a certificate of approval of the location for which such license is desired. The certificate of approval shall be obtained from the zoning commission, planning and zoning commission or local authority of the town, city or borough in which the facility is located or is proposed to be located. A certificate of approval shall not be required in the case of the transfer of the last issued license from one person to another or in the case of a renewal of a license by the holder of the license. The commissioner shall not issue any license under the provisions of this chapter for which a certificate of approval is required until such certificate of approval is obtained by the license applicant.

(1949 Rev., S. 4005; 1949, S. 2110d; 1959, P.A. 389, S. 2; 412, S. 38, 42; P.A. 76-417, S. 1; P.A. 84-97, S. 1; P.A. 94-36, S. 28, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 286; P.A. 12-95, S. 2.)

History: 1959 acts doubled license fees and replaced commissioner of food and drugs with commissioner of consumer protection; P.A. 76-417 prohibited production, packaging etc. of bakery products “under unsanitary conditions whereby they may be rendered unwholesome or otherwise injurious to health”, forbade interference with inspections, revised fee schedule so that $50 fee applies to bakeries with 10 to 24 bakers and imposed additional categories for $100 and $200 fees and rewrote provisions re grounds for license revocation, procedure for revocation and issuance of new license; Sec. 19-284 transferred to Sec. 21a-152 in 1983; P.A. 84-97 divided section into Subsecs., substituted “lavatory facilities” for “water closet”, specified the location of lavatory facilities, the height of bakery rooms and updated requirements re the material of which preparation rooms are constructed, allowed for the use of plastic refuse containers, required running water to be “under pressure”, and required the presence of a sink suitable for washing hands in preparation rooms; P.A. 94-36 amended Subsec. (b) to eliminate the reference to the “July first to June thirtieth” license year, effective January 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase fees; P.A. 12-95 deleted former Subsec. (a) re bakery specifications, added new Subsec. (a) re food manufacturing establishment design, construction and operation, added provisions re food manufacturing establishments, Ch. 417, 419a and 430 exemptions and food manufacturer license fee in Subsec. (b), added references to food manufacturing establishments in Subsecs. (c) and (e) and added Subsec. (f) re certificate of approval, effective July 1, 2012.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 21a-153 - (Formerly Sec. 19-285). Use of underground rooms restricted.

Section 21a-153 is repealed, effective July 1, 2012.

(1949 Rev., S. 4006; 1959, P.A. 265; P.A. 12-95, S. 6.)



Section 21a-154 - (Formerly Sec. 19-286). Manufacture and sale of bread.

(a) Standard loaves of bread, produced in any bakery and procured or kept for the purpose of sale, offered or exposed for sale or sold, shall be of the following standard avoirdupois weight: One pound or additional fraction of one pound up to a maximum of four pounds. The provisions of this section shall not apply to biscuits, buns, crackers, rolls or loaves weighing less than one-quarter pound per unit, or to what is commonly known as “stale” bread, and sold as such, provided the seller at the time of sale shall expressly state to the buyer that the bread so sold is stale bread.

(b) Any person who, by himself or his agent or servant, violates any provision of this section or of any regulation adopted under section 21a-156 with respect thereto shall, upon the first conviction, be fined not more than two hundred dollars and, upon a subsequent conviction, be fined not more than five hundred dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 3893; 1949, S. 2078d; P.A. 84-97, S. 2; P.A 10-9, S. 3.)

History: Sec. 19-286 transferred to Sec. 21a-154 in 1983; P.A. 84-97 divided section into Subsecs. and substituted regulations “adopted” to regulations “made” under Sec. 21a-156; P.A. 10-9 amended Subsec. (a) to delete provisions re loaves of bread weighing less than 1 pound, weight variation of more than 1 ounce per pound and weight of 12 loaves of bread selected at random, and made a technical change in Subsec. (b), effective May 5, 2010.



Section 21a-155 - (Formerly Sec. 19-287). Wrapping of bread.

(a) No person shall remove any bread loaf, roll or bun or any other bread or pastry product made in a licensed bakery from such bakery, unless the product is wrapped and sealed in clean, unused paper, unprinted or printed on one side only, or is placed in a bag which shall be sealed or closed in such a manner as to prevent the entry of dust or foreign substance, except that any such product may be delivered in a closed container to hotels, restaurants, stores, institutions, bakeries and branches of the bakery in which the product was made and other similar places having suitable display cases or other facilities so as to enclose and protect such products. The Commissioner of Consumer Protection shall prohibit the use of any container not capable of keeping such product in a sanitary condition while in the process of delivery. Any bread or pastry product displayed for sale shall be in a glass showcase or in an enclosed display window unless completely wrapped. All bread delivered to stores and other similar places when not open for business shall be placed in closed containers or upon stands at least two feet above the ground. All bread and pastry products, wrapped at the bakery for the purpose of retail sales, shall comply with all labeling requirements for food specified by the federal Food, Drug and Cosmetic Act, 21 USC 301, et seq., as amended by the federal Nutrition Labeling and Education Act, 21 USC 343, et seq., as from time to time amended.

(b) Any person who delivers, displays or sells any such pastry or bread product in violation of any provision of this section or of any regulation adopted under section 21a-156 with respect thereto shall be guilty of a class D misdemeanor.

(1949 Rev., S. 3894; 1949, S. 2079d; 1959, P.A. 312; 412, S. 38, 42; P.A. 84-97, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 10-9, S. 4; P.A. 12-80, S. 75.)

History: 1959 acts added requirement for labeling products with name and address of packer or distributor as well as bakery’s Connecticut license number and replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-287 transferred to Sec. 21a-155 in 1983; P.A. 84-97 divided section into Subsecs. and made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 10-9 amended Subsec. (a) to replace provision re labeling with name, address and license number of bakery, packer or distributor with provision requiring compliance with federal labeling requirements, and made a technical change in Subsec. (b), effective May 5, 2010; P.A. 12-80 amended Subsec. (b) to replace penalty of a fine of not more than $25 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 21a-156 - (Formerly Sec. 19-288). Regulations.

The commissioner shall, from time to time, after inquiry and public hearing, adopt and promulgate regulations to supplement and give full effect to the provisions of this chapter. Such regulations, among other things, may establish sanitary requirements pertaining to the manufacture and distribution of bread and pastry products. Such regulations may also cover provisions restricting the sale of dangerous, harmful and unwholesome bread and pastry products, the labeling of bread and pastry products, the inspection of bakeries and the establishment of costs for special inspections. The commissioner shall annually review the amounts of bakery license fees referred to in subsection (b) of section 21a-152 and shall increase such fees in order to reflect the costs to the department of carrying out the provisions of this chapter.

(1949, S. 2080d; June Sp. Sess. P.A. 91-12, S. 46, 55.)

History: Sec. 19-288 transferred to Sec. 21a-156 in 1983; June Sp. Sess. P.A. 91-12 authorized the commissioner to annually review license fees and to increase such fees to reflect the department’s costs.



Section 21a-157 - (Formerly Sec. 19-289). Communicable diseases bar to employment. Examination.

No employer shall knowingly permit to work in his or her bakery or food manufacturing establishment any person who is affected with any pathogen that is contained in the Centers for Disease Control and Prevention’s “List of Infectious and Communicable Diseases which are Transmitted Through the Food Supply”, as amended from time to time, except in those cases in which the director of health has given written authorization stating that the public health is not endangered, and each employer shall maintain himself or herself and his or her employees in a clean and sanitary condition, with clean, washable outer clothing, while engaged in the manufacture, handling or sale of food products. The commissioner or his or her authorized agents may order any person employed in a bakery or food manufacturing establishment to be examined by a licensed physician if he or she has reason to believe that such employee has a condition that may transmit a food-borne illness. No person shall be allowed to smoke in a bakery or food manufacturing establishment while in the performance of his or her duty.

(1949 Rev., S. 4007; 1949, S. 2111d; P.A. 12-95, S. 3; June 12 Sp. Sess. P.A. 12-2, S. 121.)

History: Sec. 19-289 transferred to Sec. 21a-157 in 1983; P.A. 12-95 added references to food manufacturing establishment, replaced provision re various disease and communicable skin affection with provision re pathogens contained in Center for Disease Control’s list and made technical changes, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 made a technical change, effective July 1, 2012.



Section 21a-158 - (Formerly Sec. 19-290). Orders of commissioner.

The owner, agent or lessee of any property used as a bakery or food manufacturing establishment shall, within thirty days after the service of notice upon him or her of an order issued by the Commissioner of Consumer Protection, comply therewith or cease to use or allow the use of such premises as a bakery or food manufacturing establishment. Such notice shall be in writing and may be served upon such owner, agent or lessee, either personally or by mail, and a notice by registered or certified letter, mailed to the last-known address of such owner, agent or lessee, shall be sufficient service.

(1949 Rev., S. 4008; 1959, P.A. 412, S. 38, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 12-95, S. 4.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; Sec. 19-290 transferred to Sec. 21a-158 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-95 added references to food manufacturing establishment and made a technical change, effective July 1, 2012.



Section 21a-159 - (Formerly Sec. 19-291). Penalty. Temporary or permanent injunction. Notice and hearing. Warning citation. Civil penalty.

(a) Any person who violates any provision of this chapter, or any regulation made thereunder, or fails to comply with an order of the Commissioner of Consumer Protection, shall (1) for a first offense, be fined not more than two hundred fifty dollars, and (2) for any subsequent offense, be guilty of a class D misdemeanor.

(b) The commissioner may apply to the Superior Court for and such court may, upon hearing and for cause shown, grant a temporary or permanent injunction enjoining any person from operating a bakery or food manufacturing establishment without a license issued in accordance with this chapter, irrespective of whether or not there exists an adequate remedy at law. The commissioner also may apply to the Superior Court for, and such court shall have jurisdiction to grant, a temporary restraining order pending a hearing. Such application for injunctive or other appropriate relief shall be brought by the Attorney General.

(c) The Commissioner of Consumer Protection, after providing notice and conducting a hearing in accordance with the provisions of chapter 54, may issue a warning citation or impose a civil penalty of not more than one hundred dollars for the first offense and not more than five hundred dollars for each subsequent offense on any person who violates any provision of this chapter or any regulation adopted pursuant to section 21a-156.

(1949 Rev., S. 4009; 1949, S. 2112d; 1959, P.A. 412, S. 38, 42; P.A. 76-417, S. 2; P.A. 84-97, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 12-80, S. 147; 12-95, S. 5.)

History: 1959 act replaced commissioner of food and drugs with commissioner of consumer protection; P.A. 76-417 added provisions re commissioner’s application for injunctions and restraining orders; Sec. 19-291 transferred to Sec. 21a-159 in 1983; P.A. 84-97 divided section into Subsecs. and made technical change; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-80 amended Subsec. (a) to rephrase provisions, insert Subdiv. designators (1) and (2) and replace penalty of a fine of not more than $50 for first offense, a fine of not more than $100 or imprisonment of not more than 10 days for second offense and a fine of not more than $200 and imprisonment of not more than 30 days for subsequent offense with a fine of not more than $250 for first offense and a class D misdemeanor for subsequent offense; P.A. 12-95 added reference to food manufacturing establishment in Subsec. (b) and added Subsec. (c) re warning citation and civil penalty, effective July 1, 2012.






Chapter 419c - Illuminating Oils, Burning Fluids and Kerosene

Section 21a-165 - (Formerly Sec. 19-292). Legal test for oil.

No person shall sell or give away, for use in this state in wick lamps or wick stoves, oil or liquid product of petroleum of any kind standing less than one hundred and ten degrees Fahrenheit flash test or one hundred and forty degrees Fahrenheit fire test, both of said tests to be determined by the use of C. J. Tagliabue’s open test cup method, and either of said tests shall be the legal test. Any person who violates any provision of this section shall be fined not more than three thousand five hundred dollars or imprisoned not more than two years, or both.

(1949 Rev., S. 6731; P.A. 13-258, S. 12.)

History: Sec. 19-292 transferred to Sec. 21a-165 in 1983; P.A. 13-258 changed maximum fine from $300 to $3,500 and made a technical change.



Section 21a-166 - Regulation of the sale, transport and delivery of kerosene.

(a) No person shall sell or offer for sale at retail any crude oil distillate in a container or from a pump, labeled “1-K Kerosene”, or with any similar term indicating that the product being sold is 1-K kerosene, unless such distillate meets standards established by the American Society for Testing and Materials for use in non-flue-connected kerosene burner appliances and contains not more than four one hundredths of one per cent sulfur by weight.

(b) Kerosene shall not be transported or delivered in a vehicle tank containing gasoline and no seller or dispenser of kerosene shall store kerosene in a red container. Each item dispensing kerosene for retail sale shall bear a printed sign or placard containing the following information concerning containers for kerosene: Portable containers should be completely empty prior to filling, be constructed of metal or other approved material, have a tight closure, be designed so that contents can be poured without spillage and have a warning label affixed.

(c) A violation of subsection (a) or (b) of this section shall be deemed a class C misdemeanor.

(P.A. 83-386, S. 1–3.)






Chapter 419d - Solicitation of Charitable Funds Act

Section 21a-175 - (Formerly Sec. 19-323k). Short title: Solicitation of Charitable Funds Act.

This chapter shall be known and may be cited as the “Solicitation of Charitable Funds Act”.

(1963, P.A. 551, S. 1.)

History: Sec. 17-21e transferred to Sec. 19-323k in 1979; Sec. 19-323k transferred to Sec. 21a-175 in 1983.



Section 21a-176 to 21a-190 - (Formerly Secs. 19-323l to 19-323z). Solicitation of charitable funds.

Sections 21a-176 to 21a-190, inclusive, are repealed.

(1963, P.A. 551, S. 2–14; February, 1965, P.A. 419; 518; 1967, P.A. 690, S. 1–6; P.A. 73-568, S. 1–4; P.A. 74-183, S. 210, 291; P.A. 75-458, S. 1–3; 75-567, S. 21, 80; P.A. 76-406, S. 1–10; 76-436, S. 180, 681; P.A. 77-452, S. 6, 54, 72; 77-604, S. 8, 84; P.A. 78-205, S. 1, 2; 78-280, S. 5, 127; P.A. 81-75, S. 1–3; P.A. 82-472, S. 66, 183; P.A. 86-369, S. 13.)



Section 21a-190a - Solicitation of charitable funds: Definitions.

As used in sections 21a-190a to 21a-190l, inclusive:

(1) “Charitable organization” means any person who is or holds himself out to be established for any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic or eleemosynary purpose, or for the benefit of law enforcement officers, firefighters or other persons who protect the public safety.

(2) “Person” means an individual, corporation, limited liability company, association, partnership, trust, foundation or any other entity however styled.

(3) “Solicit” and “solicitation” mean any request directly or indirectly for money, credit, property, financial assistance or other thing of any kind or value on the plea or representation that such money, credit, property, financial assistance or other thing of any kind or value is to be used for a charitable purpose or benefit a charitable organization. “Solicit” and “solicitation” shall include, but shall not be limited to, the following methods of requesting or securing such money, credit, property, financial assistance or other thing of value: (A) Any oral or written request; (B) any announcement to the press, over the radio or television or by telephone or telegraph concerning an appeal or campaign by or for any charitable organization or purpose; (C) the distribution, circulation, posting or publishing of any handbill, written advertisement or other publication; (D) the sale of, offer or attempt to sell, any advertisement, advertising space, book, card, tag, coupon, device, magazine, membership, merchandise, subscription, flower, ticket, candy, cookies or other tangible item in connection with an appeal made for any charitable organization or purpose, or where the name of any charitable organization is used or referred to in any such appeal as an inducement or reason for making any such sale, or when or where in connection with any such sale, any statement is made that the whole or any part of the proceeds from any such sale is to be used for any charitable purpose or benefit any charitable organization. A solicitation shall be deemed to have taken place whether or not the person making the same receives any contribution.

(4) “Charitable purpose” means any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic or eleemosynary objective.

(5) “Contribution” means the grant, promise or pledge of money, credit, property, financial assistance or other thing of any kind or value in response to a solicitation. “Contribution” shall not include bona fide fees, dues or assessments paid by members, provided membership is not conferred solely as consideration for making a contribution in response to a solicitation.

(6) “Fund-raising counsel” means a person who for compensation plans, manages, advises or consults with respect to the solicitation in this state of contributions by a charitable organization, but who does not solicit contributions and who does not directly or indirectly employ, procure or engage any person compensated to solicit contributions. A bona fide nontemporary salaried officer or employee of a charitable organization shall not be deemed to be a fund-raising counsel.

(7) “Paid solicitor” means a person who for any consideration, other than any nonmonetary gift of nominal value awarded to a volunteer solicitor as an incentive or token of appreciation, performs for a charitable organization any service in connection with which contributions are solicited by such person or by any person he directly or indirectly employs, procures or engages to solicit for such compensation. A bona fide nontemporary salaried officer or employee of a charitable organization shall not be deemed to be a paid solicitor.

(8) “Commercial coventurer” means a person who for profit is regularly and primarily engaged in trade or commerce in this state other than in connection with the raising of funds for charitable organizations or purposes and who conducts a charitable sales promotion.

(9) “Charitable sales promotion” means an advertising or sales campaign, conducted by a commercial coventurer, which represents that the purchase or use of goods or services offered by the commercial coventurer are to benefit a charitable organization or purpose.

(10) “Department” means the Department of Consumer Protection.

(11) “Commissioner” means the Commissioner of Consumer Protection.

(12) “Membership” means that which entitles a person to the privileges, professional standing, honors or other direct benefit of the organization and the rights to vote, elect officers and hold office in the organization.

(13) “Parent organization” means that part of a charitable organization which supervises and exercises control over the solicitation and expenditure activities of one or more chapters, branches or affiliates.

(14) “Gross revenue” means income of any kind from all sources, without deduction of any costs or expenses, including all amounts received as the result of any solicitation by a paid solicitor.

(P.A. 86-369, S. 1; P.A. 95-79, S. 77, 189; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 09-102, S. 1; P.A. 10-9, S. 12.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 09-102 redefined “paid solicitor” in Subdiv. (7), effective July 1, 2009; P.A. 10-9 redefined “gross revenue” in Subdiv. (14), effective May 5, 2010.



Section 21a-190b - Registration of charitable organizations prior to solicitation. Hearing on application. Late fee. Extension of time for financial report. Failure to register.

(a) Every charitable organization not exempted by section 21a-190d shall annually register with the department prior to conducting any solicitation or prior to having any solicitation conducted on its behalf by others. Application for registration shall be in a form prescribed by the commissioner and shall include payment of a fee of fifty dollars. Such application shall include: (1) A registration statement, (2) an annual financial report for such organization for the preceding fiscal year that is prepared in accordance with the provisions of subsection (a) of section 21a-190c, and (3) an audited financial statement as required by subsection (b) of section 21a-190c. Two authorized officers of the organization shall sign the registration statement and shall certify that the statements therein are true and correct to the best of their knowledge. A chapter, branch or affiliate in this state of a registered parent organization shall not be required to register provided the parent organization files a consolidated annual registration for itself and its chapter, branch or affiliate. Each charitable organization shall annually renew its registration not later than eleven months after the end of such organization’s fiscal year.

(b) In the event the department determines that the application for registration does not contain the documents required in subsection (a) of this section or is not in accordance with the regulations adopted by the commissioner pursuant to this chapter, the department shall notify the charitable organization of such noncompliance not later than ten days after the department’s receipt of such application for registration. An application for registration shall be deemed to be approved if the charitable organization is not notified of noncompliance by the department not later than ten days after the department’s receipt of the application for registration. Any such charitable organization may request a hearing on its noncompliant status not later than seven days after receipt of such noncompliance notice. Such hearing shall be held not later than seven days after the department’s receipt of such request and a determination as to the organization’s compliance status shall be rendered no later than three days after such hearing.

(c) In addition to the application fee required pursuant to subsection (a) of this section, a charitable organization shall pay a late fee of twenty-five dollars for each month, or part thereof, that such application for registration is late. The commissioner may, upon written request and for good cause shown, waive or reduce any late fee under this section.

(d) In the event that a charitable organization fails to register in accordance with the provisions of this section, such organization shall include in its application for registration an annual financial report for each of the previous years in which such organization was required to file an application for registration or an annual financial report.

(e) Any charitable organization registered in accordance with this section on September 30, 2005, shall be deemed to be registered pursuant to this section until the last day of the fifth month after the close of the fiscal year in effect on September 30, 2005.

(P.A. 86-369, S. 2; P.A. 05-101, S. 1; P.A. 09-102, S. 2; P.A. 10-9, S. 13; P.A. 13-196, S. 9.)

History: P.A. 05-101 designated existing provisions as Subsec. (a) and amended same to require annual registration, increase registration fee from $20 to $50, establish items to be included in application and make conforming changes, and added Subsec. (b) re noncompliance, Subsec. (c) re late fee, Subsec. (d) re extension of time for filing of annual financial report, Subsec. (e) re failure to register and Subsec. (f) re charitable organizations registered on September 30, 2005, effective June 7, 2005; P.A. 09-102 amended Subsec. (c) to allow commissioner to waive or reduce late fee and amended Subsec. (d) to change time period extension to 6 months from report’s due date, effective July 1, 2009; P.A. 10-9 changed “made on forms prescribed by the department” to “in a form prescribed by the commissioner” in Subsec. (a), deleted written notification requirement in Subsec. (b) and deleted written request provision in Subsec. (d), effective May 5, 2010; P.A. 13-196 amended Subsec. (a) to make a technical change and change 5-month deadline for renewal to 11-month deadline, amended Subsec. (c) to delete provision re late fee not including any month during which extension of time was granted, deleted former Subsec. (d) re extension of time for filing of charitable organization’s annual financial report and redesignated existing Subsecs. (e) and (f) as Subsecs. (d) and (e), effective June 21, 2013.



Section 21a-190c - Annual financial reports. Fiscal records.

(a) Every charitable organization required to register pursuant to section 21a-190b shall annually file with the department, as part of such organization’s application for registration, a financial report for its most recently completed fiscal year, which report shall include a financial statement and such other information as the commissioner may require and shall be certified by two authorized officers of the organization, one of whom shall be the chief fiscal officer of the organization. The information contained in such report shall be available to the public. Such officers shall certify that such report is true and correct to the best of their knowledge. The commissioner shall prescribe the form of the report and may prescribe standards for its completion. The commissioner may accept, under such conditions as said commissioner may prescribe, a copy or duplicate original of financial statements, reports or returns filed by the charitable organization with the Internal Revenue Service or another state having requirements similar to the provisions of sections 21a-190a to 21a-190l, inclusive.

(b) A charitable organization with gross revenue in excess of five hundred thousand dollars in the year covered by the report shall include with its financial statement an audit report of a certified public accountant. For purposes of this section, gross revenue shall not include grants or fees from government agencies or the revenue derived from funds held in trust for the benefit of the organization. The commissioner may, upon written request and for good cause shown, waive the audit report requirement under this subsection.

(c) Every charitable organization required to file an annual report and every charitable organization subject to the provisions of subdivision (6) of section 21a-190d shall keep true fiscal records which shall be available to the department for inspection upon request. Such organization shall retain such records for no less than three years after the end of the fiscal year to which they relate.

(P.A. 86-369, S. 3; P.A. 00-217, S. 1; P.A. 01-195, S. 90, 181; P.A. 05-101, S. 2; P.A. 09-102, S. 3; P.A. 10-9, S. 14.)

History: P.A. 00-217 amended Subsec. (b) by replacing $100,000 with $200,000 and excluding from gross revenue “the revenue derived from funds held in trust for the benefit of the organization”; P.A. 01-195 made a technical change in Subsec. (a) for the purposes of gender neutrality, effective July 11, 2001; P.A. 05-101 amended Subsec. (a) to require the filing of a financial report as part of an organization’s application for registration and that information in such financial report be available to the public and to delete provision specifying time for filing and amount of filing fee, deleted former Subsecs. (c) and (d) re extension of time for filing and re late filing fee, respectively, and redesignated existing Subsec. (e) as new Subsec. (c), effective June 7, 2005; P.A. 09-102 amended Subsec. (b) by increasing audit report threshold from $200,000 to $500,000 and allowing commissioner to waive audit requirement for good cause shown, effective July 1, 2009; P.A. 10-9 amended Subsec. (a) to replace requirement re signed financial report with requirement re certified financial report, effective May 5, 2010.



Section 21a-190d - Charitable organizations exempted from registration and financial disclosure requirements.

The following charitable organizations shall not be subject to the provisions of sections 21a-190b and 21a-190c, provided each such organization shall submit such information as the department may require to substantiate an exemption under this section in a form prescribed by the commissioner:

(1) Any duly organized religious corporation, institution or society;

(2) Any parent-teacher association or educational institution, the curricula of which in whole or in part are registered or approved by any state or the United States either directly or by acceptance of accreditation by an accrediting body;

(3) Any nonprofit hospital licensed in accordance with the provisions of section 19a-630 or any similar provision of the laws of any other state;

(4) Any governmental unit or instrumentality of any state or the United States;

(5) Any person who solicits solely for the benefit of organizations described in subdivisions (1) to (4), inclusive, of this section; and

(6) Any charitable organization which normally receives less than fifty thousand dollars in contributions annually, provided such organization does not compensate any person primarily to conduct solicitations.

(P.A. 86-369, S. 4; P.A. 00-217, S. 2; P.A. 10-9, S. 15.)

History: P.A. 00-217 amended Subdiv. (6) by changing $25,000 to $50,000; P.A. 10-9 added provision requiring information to be submitted in form prescribed by commissioner, effective May 5, 2010.



Section 21a-190e - Fund-raising counsel. Filing of contracts. Registration of fund-raising counsel. Fees. Bond. Accounting for funds received.

(a) Each contract between a charitable organization and a fund-raising counsel shall be in writing and shall be filed by the fund-raising counsel with the department at least fifteen days prior to the performance by the fund-raising counsel of any material services pursuant to such contract. Each contract shall be filed in a form prescribed by the commissioner. The contract shall contain such information as will enable the department to identify the services the fund-raising counsel is to provide and the manner of his compensation.

(b) A fund-raising counsel who at any time has custody or control of contributions from a solicitation shall register with the department. Applications for registration or renewal of a registration as a fund-raising counsel shall be in a form prescribed by the commissioner and shall be accompanied by a fee in the amount of one hundred twenty dollars. Each fund-raising counsel shall certify that such application or report is true and correct to the best of the fund-raising counsel’s knowledge. Each application shall contain such information as the department shall require. Each registration shall be valid for one year and may be renewed for additional one-year periods. An applicant for registration or for a renewal of registration as a fund-raising counsel shall, at the time of making such application, file with and have approved by the department a bond in a form prescribed by the commissioner, in which the applicant shall be the principal obligor in the sum of twenty thousand dollars, with one or more responsible sureties whose liability in the aggregate as such sureties shall be no less than such sum. The fund-raising counsel shall maintain the bond in effect as long as the registration is in effect. The bond shall run to the state and to any person who may have a cause of action against the principal obligor of the bond for any liabilities resulting from the obligor’s conduct of any activities subject to sections 21a-190a to 21a-190l, inclusive, or arising out of a violation of said sections or any regulation adopted pursuant to said sections. Any such fund-raising counsel shall account to the charitable organization with which he has contracted for all income received and expenses paid no later than ninety days after a solicitation campaign has been completed, and in the case of a solicitation campaign lasting more than one year, on the anniversary of the commencement of such campaign. Such accounting shall be in writing, shall be retained by the charitable organization for three years and shall be available to the department upon request.

(P.A. 86-369, S. 5; P.A. 89-251, S. 153, 203; P.A. 94-36, S. 29, 42; P.A. 10-9, S. 16.)

History: P.A. 89-251 increased the registration fee from $100 to $120; P.A. 94-36 amended Subsec. (b) to eliminate the language requiring “application and payment of fee” from the registration renewal process, effective January 1, 1995; P.A. 10-9 amended Subsec. (a) to add requirement that each contract be filed in form prescribed by commissioner and amended Subsec. (b) to delete requirement that applications be in writing, under oath, and add provisions requiring fund-raising counsel to certify application or report and requiring applications and bond to be in form prescribed by commissioner, effective May 5, 2010.

See Sec. 21a-10(b) re staggered schedule for registration renewals.



Section 21a-190f - Paid solicitors. Registration. Fees. Bond. Filing of contracts. Solicitation notice. Contract requirements. Disclosures at point of solicitation. Prohibited practices. Records. Deposit of funds.

(a) No person shall act as a paid solicitor unless such person has first registered with the department. Registration shall be in a form prescribed by the commissioner, shall be certified by the paid solicitor as true and correct to the best of the solicitor’s knowledge and shall be accompanied by a fee in the amount of five hundred dollars. The application shall contain such information as the department shall require. Each registration shall be valid for one year and may be renewed for additional one-year periods.

(b) An applicant for registration or for a renewal of registration as a paid solicitor shall, at the time of making such application, file with and have approved by the department a bond in a form prescribed by the commissioner, in which the applicant shall be the principal obligor in the sum of twenty thousand dollars, with one or more responsible sureties whose liability in the aggregate as such sureties shall be no less than such sum. The paid solicitor shall maintain the bond in effect as long as the registration is in effect. The bond shall run to the state and to any person who may have a cause of action against the principal obligor of the bond for any liabilities resulting from the obligor’s conduct of any activities subject to sections 21a-190a to 21a-190l, inclusive, or arising out of a violation of said sections or any regulation adopted pursuant to said sections.

(c) No less than twenty days prior to the commencement of each solicitation campaign, a paid solicitor shall file with the department a copy of the contract described in subsection (d) of this section and shall complete a solicitation notice in a form prescribed by the commissioner. A solicitation notice shall be certified by the paid solicitor as true and correct to the best of the solicitor’s knowledge and shall include a description of the solicitation event or campaign, the location and telephone number from which the solicitation is to be conducted, the names and residence addresses of all employees, agents or other persons however styled who are to solicit during such campaign and the account number and location of all bank accounts where receipts from such campaign are to be deposited. Copies of campaign solicitation literature, including the text of any solicitation to be made orally, shall be submitted to the department. The charitable organization on whose behalf the paid solicitor is acting shall certify that the solicitation notice and accompanying material are true and complete. Prior to the commencement of such solicitation campaign, the commissioner shall publicize such solicitation by posting on the department’s web site information describing the terms of the contract between the paid solicitor and the charitable organization, the dates of such solicitation campaign and the percentage of the raised funds to be retained by the paid solicitor. The commissioner may publicize such solicitation through any additional means the commissioner deems appropriate.

(d) A contract between a paid solicitor and a charitable organization shall be in writing, shall clearly state the respective obligations of the paid solicitor and the charitable organization and shall state the minimum amount that the charitable organization shall receive as a result of the solicitation campaign, which minimum amount shall be stated as a percentage of the gross revenue. Such minimum amount shall not include any amount that the charitable organization is to pay as expenses of the solicitation campaign.

(e) A paid solicitor shall, prior to orally requesting a contribution, and at the same time at which a written request for a contribution is made, clearly and conspicuously disclose at the point of solicitation such solicitor’s name as on file with the department, the fact that such solicitor is a paid solicitor and the percentage of the gross revenue which the charitable organization shall receive as identified in subsection (d) of this section.

(f) A paid solicitor shall, in the case of a solicitation campaign conducted orally, whether by telephone or otherwise, send a written confirmation to each person who has pledged to contribute, no more than five days after such person has been solicited, which confirmation shall include a clear and conspicuous disclosure of the information required by subsection (e) of this section.

(g) A paid solicitor shall not represent that any part of the contributions received will be given or donated to any charitable organization unless such organization has consented in writing to the use of its name, prior to the solicitation. Such written consent, if given, shall be signed by two authorized officers, directors or trustees of the charitable organization.

(h) No paid solicitor may represent that tickets to an event are to be donated for use by another, unless the paid solicitor has first obtained a commitment, in writing, from a charitable organization stating that it will accept donated tickets and specifying the number of tickets which it is willing to accept and provided no more contributions for donated tickets shall be solicited than the number of ticket commitments received from the charitable organization.

(i) A paid solicitor shall require any person such solicitor directly or indirectly employs, procures or engages to solicit to comply with the provisions of subsections (e) to (h), inclusive, of this section.

(j) A paid solicitor shall file a financial report for the campaign with the department no more than ninety days after a solicitation campaign has been completed, and on the anniversary of the commencement of any solicitation campaign which lasts more than one year, in a form prescribed by the commissioner. The financial report shall include gross revenue and an itemization of all expenditures incurred. The report shall be completed on a form prescribed by the department. An authorized official of the paid solicitor and two authorized officials of the charitable organization shall certify that such report is true and complete to the best of their knowledge. The information contained in such report shall be available to the public.

(k) A paid solicitor shall maintain during each solicitation campaign and for not less than three years after the completion of each such campaign the following records, which shall be available to the department for inspection upon request: (1) The name and address of each contributor and the date and amount of the contribution, provided the department shall not disclose this information except to the extent necessary for investigative or law enforcement purposes; (2) the name and residence of each employee, agent or other person involved in the solicitation; and (3) records of all income received and expenses incurred in the course of the solicitation campaign.

(l) If a paid solicitor sells tickets to an event and represents that tickets will be donated for use by another, the paid solicitor shall maintain, for not less than three years after the completion of such event, the following records, which shall be available to the department for inspection upon request: (1) The name and address of contributors donating tickets and the number of tickets donated by each contributor; and (2) the name and address of all organizations receiving donated tickets for use by others, including the number of tickets received by each organization.

(m) All funds collected by the paid solicitor shall be deposited in a bank account. The bank account shall be in the name of the charitable organization with whom the paid solicitor has contracted and the charitable organization shall have sole or joint control of the account.

(n) Any material change in any information filed with the department pursuant to this section shall be reported in writing or electronically by the paid solicitor to the department not more than seven days after such change occurs.

(o) No person may act as a paid solicitor if such person, any officer or director thereof, any person with a controlling interest therein, or any person the paid solicitor employs, engages or procures to solicit for compensation, has been convicted by a court of any state or the United States of any felony, or of any misdemeanor involving dishonesty or arising from the conduct of a solicitation for a charitable organization or purpose. Any denial, suspension or revocation of the registration of a paid solicitor based on a violation of this subsection shall be made in accordance with the provisions of section 46a-80.

(P.A. 86-369, S. 6; P.A. 89-251, S. 154, 203; P.A. 94-36, S. 30, 42; P.A. 05-101, S. 4; P.A. 10-9, S. 17.)

History: P.A. 89-251 increased the registration fee from $100 to $120; P.A. 94-36 amended Subsec. (a) to eliminate the “application and payment of the fee” requirements from the registration renewal procedure, effective January 1, 1995; P.A. 05-101 amended Subsec. (a) to increase registration fee to $500, amended Subsec. (c) to require publicizing of solicitation campaign, amended Subsec. (h) to change “shall” to “may” re representation that tickets are to be donated, amended Subsec. (j) to require information contained in report be available to the public, and made technical changes throughout; P.A. 10-9 amended Subsec. (a) to replace provision re applications for registration and renewal to be in writing, under oath, with provision re registration to be in form prescribed by commissioner and certified by paid solicitor, amended Subsec. (b) to add provision requiring bond to be in form prescribed by commissioner, amended Subsec. (c) to make technical changes, add provisions requiring solicitation notice to be in form prescribed by commissioner and certified by paid solicitor, and delete provisions re solicitation notice to be in writing, under oath, and re issuance of press release, amended Subsec. (j) to add provision requiring financial report to be in form prescribed by commissioner and delete requirement that report be signed and under oath, and amended Subsec. (n) to add provision re electronic reporting, effective May 5, 2010.

See Sec. 21a-10(b) re staggered schedule for registration renewals.



Section 21a-190g - Commercial coventurers. Filing of contracts. Terms. Accounting. Disclosures required in advertising.

(a) Every charitable organization which agrees to permit a charitable sales promotion to be conducted in its behalf, shall obtain a written agreement from the commercial coventurer and submit a copy of such agreement to the department not less than ten days prior to the commencement of the charitable sales promotion within this state. An authorized representative of the charitable organization and the commercial coventurer shall sign such agreement and the terms of such agreement shall include the following: (1) The goods or services to be offered to the public; (2) the geographic area where, and the starting and final date when, such offering is to be made; (3) the manner in which the name of the charitable organization is to be used, including any representation to be made to the public as to the amount or per cent per unit of goods or services purchased or used that is to benefit the charitable organization; (4) a provision for a final accounting on a per unit basis to be given by the commercial coventurer to the charitable organization and the date when it is to be made; and (5) the date when and the manner in which the benefit is to be conferred on the charitable organization.

(b) A commercial coventurer shall keep the final accounting for each charitable sales promotion for three years after the final accounting date and such accounting shall be available to the department upon request.

(c) A commercial coventurer shall disclose in each advertisement for a charitable sales promotion the amount per unit of goods or services purchased or used that is to benefit the charitable organization or purpose. Such amount may be expressed as a dollar amount or as a percentage of the value of the goods or services purchased or used.

(P.A. 86-369, S. 7; P.A. 10-9, S. 18.)

History: P.A. 10-9 changed “file a copy” to “submit a copy” and made a technical change in Subsec. (a), effective May 5, 2010.



Section 21a-190h - Prohibited acts.

It shall be a violation of sections 21a-190a to 21a-190l, inclusive, for: (1) Any person to misrepresent the purpose or beneficiary of a solicitation; (2) any person to misrepresent the purpose or nature of a charitable organization; (3) any charitable organization or any person while engaged in the conduct of the affairs of a charitable organization to engage in any financial transaction which is not related to the accomplishment of its charitable purpose, or which jeopardizes or interferes with the ability of the charitable organization to accomplish such organization’s charitable purpose; (4) any charitable organization to expend an unreasonable amount of money for solicitation or management; (5) any person to use or exploit the fact of registration so as to lead the public to believe that such registration constitutes an endorsement or approval by the state; (6) any person to misrepresent that any other person sponsors or endorses a solicitation; (7) any person to use the name of a charitable organization, or to display any emblem, device or printed matter belonging to or associated with a charitable organization without the express written permission of the charitable organization; (8) any charitable organization to use the name which is the same as or confusingly similar to the name of another charitable organization unless the latter organization shall consent in writing to its use; (9) any charitable organization to represent itself as being associated with another charitable organization without the express written acknowledgment and endorsement of such other charitable organization; (10) any person to make any false or misleading statement on any document required by sections 21a-190a to 21a-190l, inclusive; (11) any person to fail to comply with the requirements of sections 21a-190b to 21a-190g, inclusive; (12) any charitable organization to use the services of an unregistered fund-raising counsel or paid solicitor; (13) any fund-raising counsel or paid solicitor to perform any services on behalf of an unregistered charitable organization; or (14) any person to appropriate any property of a charitable organization for a private use.

(P.A. 86-369, S. 8; P.A. 94-165; P.A. 05-101, S. 3; 05-288, S. 221.)

History: P.A. 94-165 inserted new Subdiv. (9) re actions of charitable organizations, renumbering remaining Subdivs. as necessary; P.A. 05-101 amended Subdiv. (3) to include any person engaged in the conduct of the affairs of a charitable organization and make a technical change, and added Subdiv. (14) re appropriation of the property of a charitable organization for private use, effective June 7, 2005; P.A. 05-288 made a technical change in Subdiv. (3), effective July 13, 2005.



Section 21a-190i - Investigations. Subpoenas. Court orders.

(a) The department, on its own motion or on complaint of any person, may conduct an investigation to determine whether any person has violated or is about to violate any provision of sections 21a-190a to 21a-190l, inclusive.

(b) The commissioner or his authorized representative may subpoena documentary material relating to any matter under investigation, issue subpoenas to any person involved in or who may have knowledge of any matter under investigation, administer an oath or affirmation to any person and conduct hearings on any matter under investigation.

(c) If any person fails to obey any subpoena issued by the commissioner or his authorized representative pursuant to this section, the commissioner may, after notice, apply to the superior court for the judicial district of Hartford, which court, after a hearing thereon, may issue an order requiring such person to obey such subpoena or any part thereof, together with such other relief as may be appropriate. Any disobedience of any order entered under this section by any court shall be punished as a contempt thereof.

(P.A. 86-369, S. 9; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 21a-190j - Time limit for compliance.

Section 21a-190j is repealed, effective October 1, 2002.

(P.A. 86-369, S. 10; S.A. 02-12, S. 1.)



Section 21a-190k - Regulations.

The commissioner may adopt regulations in accordance with the provisions of chapter 54 in order to carry out the provisions of sections 21a-190a to 21a-190l, inclusive.

(P.A. 86-369, S. 11.)



Section 21a-190l - Denial, suspension, revocation of registration. Court-ordered relief. Penalties.

(a) The commissioner may deny, suspend or revoke the registration of any charitable organization, fund-raising counsel or paid solicitor which has violated any provision of sections 21a-190a to 21a-190l, inclusive. The commissioner may accept a written assurance of compliance when said commissioner determines that a violation of said sections is not material and that the public interest would not be served by a denial, suspension or revocation of such registration.

(b) The Attorney General, at the request of the commissioner, may apply to the Superior Court for, and the court may grant, a temporary injunction or a permanent injunction to restrain violations of sections 21a-190a to 21a-190l, inclusive, the appointment of a receiver, an order of restitution, an accounting and such other relief as may be appropriate to ensure the due application of charitable funds. Proceedings thereon shall be brought in the name of the state.

(c) Any person who knowingly violates any provision of sections 21a-190a to 21a-190l, inclusive, shall be fined not more than five thousand dollars or imprisoned not more than one year, or both.

(d) In any action brought under subsection (b) of section 21a-190l, if the court finds that a person has wilfully engaged in conduct prohibited by section 21a-190h, the Attorney General, upon petition to the court, may recover, on behalf of the state, a civil penalty of not more than two thousand five hundred dollars for each violation. For purposes of this subsection, a wilful violation occurs when the party committing the violation knew or should have known that such conduct was prohibited by section 21a-190h.

(P.A. 86-369, S. 12; P.A. 00-217, S. 3; P.A. 01-195, S. 91, 181.)

History: P.A. 00-217 amended Subsec. (c) by inserting “knowingly” and changing fine from $1,000 to $5,000 and added Subsec. (d) re civil penalty for wilful violation; P.A. 01-195 made a technical change in Subsec. (a) for the purposes of gender neutrality, effective July 11, 2001.






Chapter 419e - Boxing and Wrestling (See Chapter 532a)

Section 21a-195 - Boxing Commission established.

Section 21a-195 is repealed.

(P.A. 84-344, S. 1, 11; P.A. 85-157, S. 8, 9.)






Chapter 420 - Health Clubs

Section 21a-216 - (Formerly Sec. 19-341a). Definitions.

As used in this chapter:

(1) “Health club” means any corporation, partnership, unincorporated association or other business enterprise offering facilities for the preservation, maintenance, encouragement or development of physical fitness or well-being in return for the payment of a fee entitling the buyer to the use of such facilities. Such term includes, but is not limited to, “health spas”, “sports and health clubs”, “tennis clubs”, “racquet ball courts”, “golf clubs”, “platform tennis clubs”, “gymnasiums”, “figure salons”, “health studios”, “weight control studios”, and any organization primarily operated for the purpose of teaching a particular form of self-defense or martial art, such as judo, karate or kung fu, but shall not include any establishment from which a buyer may only purchase or become obligated to purchase services to be rendered for a period of not more than one month and which does not collect more than one month’s payment in advance of the rendering of such services, nonprofit organizations, any massage establishment, any private club owned and operated by its members or any facility operated by the state or any of its political subdivisions.

(2) “Business day” means any day except a Sunday or a legal holiday.

(3) “Health club contract” means an agreement by which a buyer is entitled to membership in a health club or use of the facilities of a health club. All health club contracts shall be in writing.

(4) “Buyer” means a person who enters into, or receives the benefit of, a health club contract.

(5) “Services actually received” includes any period during which the facilities of the health club are available to the buyer pursuant to the health club contract whether or not the buyer makes use of the facilities, except when the consideration paid for the health club contract is determined by the number of times the buyer makes use of the health club facilities. The facilities shall not be deemed to be available to the buyer if the buyer fails to make use of the health club facilities in reliance upon a statement or representation of an officer, employee or agent of the health club which would reasonably lead the buyer to conclude that his contract had been cancelled or that the facilities were not actually available for use by the buyer.

(6) “Disabled” and “disability” mean a condition which has existed or will exist for more than forty-five days which prevents a buyer from utilizing the health club to the same extent he utilized it before commencement of such condition.

(7) “Payment in advance” includes, but is not limited to, the payment of all service fees, initiation fees, application fees, maintenance fees or similar fees.

(P.A. 76-262, S. 1; P.A. 77-585, S. 1; P.A. 77-614, S. 323, 610; P.A. 82-50, S. 1, 4; P.A. 83-487, S. 30, 33; P.A. 84-531, S. 1; P.A. 05-158, S. 1.)

History: P.A. 77-585 specifically included organizations primarily operated for teaching particular forms of self-defense in the definition of “health club” where previously they had been specifically excluded, added provision in Subdiv. (5) clarifying when facilities not deemed available to the buyer and added Subdiv. (6) defining “disabled” and “disability”; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 82-50 redefined “health club” to include various types of sports clubs and martial art organizations; Sec. 19-341a transferred to Sec. 21a-216 in 1983; P.A. 83-487 amended Subdiv. (1) to eliminate reference to regulation and licensure of massage establishments by health services commissioner; P.A. 84-531 removed saunas from the definition of a health club, excluded from such definition an establishment from which a customer may only purchase services for no more than 30 days, required all contracts to be in writing, included within the definition of buyer any person who receives the benefit of a contract, defined “payment in advance” and redefined “disabled” to include conditions which “will exist” for more than 45 days; P.A. 05-158 amended Subdiv. (1) to change time reference from 30 days to one month and make a technical change, effective July 1, 2005.



Section 21a-217 - (Formerly Sec. 19-341b). Contracts for health club services. Right of cancellation.

Every contract for health club services shall provide that such contract may be cancelled within three business days after the date of receipt by the buyer of a copy of the contract, by written notice delivered by certified or registered United States mail to the seller or the seller’s agent at an address which shall be specified in the contract. After receipt of such cancellation, the health club may request the return of contract forms, membership cards and any and all other documents and evidence of membership previously delivered to the buyer. Cancellation shall be without liability on the part of the buyer, except for the fair market value of services actually received and the buyer shall be entitled to a refund of the entire consideration paid for the contract, if any, less the fair market value of the services or use of facilities already actually received. Such right of cancellation shall not be affected by the terms of the contract and may not be waived or otherwise surrendered. Such contract for health club services shall also contain a clause providing that if the person receiving the benefits of such contract relocates further than twenty-five miles from a health club facility operated by the seller or a substantially similar health club facility which would accept the seller’s obligation under the contract, or dies during the membership term following the date of such contract, or if the health club ceases operation at the location where the buyer entered into the contract, the buyer or his estate shall be relieved of any further obligation for payment under the contract not then due and owing. The contract shall also provide that if the buyer becomes disabled during the membership term, the buyer shall have the option of (1) being relieved of liability for payment on that portion of the contract term for which he is disabled, or (2) extending the duration of the original contract at no cost to the buyer for a period equal to the duration of the disability. The health club shall have the right to require and verify reasonable evidence of relocation, disability or death. In the case of disability, the health club may require that a doctor’s certificate be submitted as verification and may also require in such contract that the buyer submit to a physical examination by a doctor agreeable to the buyer and the health club, the cost of which examination shall be borne by the health club.

(P.A. 76-262, S. 2; P.A. 77-585, S. 2; P.A. 84-531, S. 2; P.A. 05-158, S. 2.)

History: P.A. 77-585 removed references to “permanent” disability and added special provision specifically stating courses of action open to buyers who become disabled and included in contracts; Sec. 19-341b transferred to Sec. 21a-217 in 1983; P.A. 84-531 required a contract to include a provision providing that a buyer is relieved of further payment if a health club ceases operation at the location where the buyer entered into the contract; P.A. 05-158 provided that written notice of cancellation may be mailed to seller’s agent and made a technical change, effective July 1, 2005.



Section 21a-218 - (Formerly Sec. 19-341c). Statement of buyer’s rights. Form. Buyer’s cancellation. Seller’s written confirmation. Buyer’s disability. Refunds.

(a) A copy of the health club contract shall be delivered to the buyer at the time the contract is signed. All health club contracts shall be in writing and signed by the buyer, shall designate the date on which the buyer actually signs the contract, shall identify the address of the location at which the buyer entered the contract and shall contain a statement of the buyer’s rights which complies with this section. The statement must: (1) Appear in the contract under the conspicuous caption: “BUYER’S RIGHT TO CANCEL”, and (2) read as follows:

“If you wish to cancel this contract, you may cancel by mailing a written notice by certified or registered mail to the address specified below. The notice must say that you do not wish to be bound by this contract and must be delivered or mailed before midnight of the third business day after you sign this contract. After you cancel, the health club may request the return of all contracts, membership cards and other documents of evidence of membership. The notice must be delivered or mailed to:

....

....

(Insert name and mailing address for cancellation notice.)

You may also cancel this contract if you relocate your residence further than twenty-five miles from any health club operated by the seller or from any other substantially similar health club which would accept the obligation of the seller. This contract may also be cancelled if you die, or if the health club ceases operation at the location where you entered into this contract. If you become disabled, you shall have the option of (1) being relieved of liability for payment on that portion of the contract term for which you are disabled, or (2) extending the duration of the original contract at no cost to you for a period equal to the duration of the disability. You must prove such disability by a doctor’s certificate, which certificate shall be enclosed with the written notice of disability sent to the health club. The health club may require that you be examined by another physician agreeable to you and the health club at its expense. If you cancel, the health club may keep or collect an amount equal to the fair market value of the services or use of facilities you have already received.”

The full text of this statement shall be in ten-point bold type.

(b) If a buyer cancels a health club contract pursuant to the three-day cancellation provision or as a result of having moved further than twenty-five miles, or as a result of the health club ceasing operation at the location where the buyer entered into the contract as provided by this chapter, the health club shall send the buyer a written confirmation of cancellation within fifteen days after receipt by the health club of the buyer’s cancellation notice. If the health club fails to send such written notice to the buyer within fifteen days, the health club shall be deemed to have accepted the cancellation.

(c) (1) If the buyer notifies the health club that he has become disabled, the health club shall notify the buyer in writing within fifteen days of receipt by the health club of the buyer’s notice of disability and any doctor’s certificate which may be required under subsection (a) of this section that: (A) The health club will not require the buyer to submit to another physical examination; or (B) the health club requires the buyer to submit to another physical examination and that the buyer’s obligations under the contract are suspended pending determination of disability. If the health club fails to send such written notice to the buyer within fifteen days, the health club shall be deemed to have accepted the disability.

(2) If the health club requires the buyer to submit to another physical examination, all obligations of the buyer for payment under the contract will be suspended as of the date the health club receives notice of disability. The buyer’s obligations will not resume until such time as a determination is made, either by consent of the buyer and the health club or through adjudicative proceedings, that disability does not exist.

(d) A buyer who is disabled may, at the buyer’s option, extend the duration of the original contract at no cost to the buyer for a period equal to the duration of the disability, or remain liable for partial payment on the contract as follows:

(1) A buyer who is disabled for a period less than the full remaining term of the contract shall only be liable for a pro-rata portion of the contract price equal to the total number of weeks specified in the contract less the number of weeks after the date on which the disability first occurred, the difference being divided by the total number of weeks specified in the contract and the result of that division being multiplied by the total contract price.

(2) A buyer who is disabled for the full remaining term of the contract shall only be liable for a pro-rata portion of the contract price equal to the number of complete weeks before the date the disability first occurred for which the services or facilities were made available to the buyer divided by the total number of weeks specified in the contract with the result being multiplied by the total contract price.

(3) If the reasonable probabilities are that the buyer will be disabled for the full remaining term of the contract, and the buyer has elected not to extend the duration of the contract as provided in this subsection, the health club shall cancel the buyer’s contract at the time such a determination is made and notify the buyer in writing that the contract has been cancelled.

(4) Any money paid by the buyer which is in excess of the amount for which he is liable under the provisions of this section shall be refunded by the seller to the buyer.

(5) A health club which received notice of disability from a buyer shall provide such buyer with a written form which shall fully explain the buyer’s options as set forth in this subsection. Such form shall provide on it a location where the buyer shall indicate in writing the option he has chosen. Such form shall be signed by the buyer and the health club.

(e) In any cancellation of a health club service contract the buyer shall not be liable for any payment to the seller if the services received by the buyer are as a result of a representation by the health club to the buyer that such services are to be received free or if the buyer received services at a health club as a result of a representation by the health club to the buyer that such services are to be received at a reduced or discount price, the buyer shall only be liable as a result of his cancellation for an amount equal to that which was represented to the buyer that he would have to pay.

(f) Any refund to the buyer as a result of cancellation of the contract shall be delivered by the health club to the buyer within fifteen business days of receipt by the health club of the notice of cancellation.

(P.A. 76-262, S. 3; P.A. 77-585, S. 3; P.A. 84-531, S. 3; P.A. 05-158, S. 3.)

History: P.A. 77-585 changed wording of buyer’s rights statement, required that statement be in ten-point bold type and added Subsecs. (b) to (f); Sec. 19-341c transferred to Sec. 21a-218 in 1983; P.A. 84-531 made cessation of operation at the location where the customer entered into a contract grounds for cancellation of the contract, and specified the date from which a pro rata portion of the contract price is calculated as “the date the disability first occurred” rather then the date of “the commencement of disability”; P.A. 05-158 amended Subsec. (a) to provide that contracts shall identify the address of the location at which the buyer entered the contract and to provide that the statement of the buyer’s rights shall include the address to which the buyer may mail cancellation notice, effective July 1, 2005.



Section 21a-219 - (Formerly Sec. 19-341d). Term of contract. Renewal.

(a) No health club contract shall have a term for a period longer than twenty-four months. If a health club offers a contract of more than twelve months’ term, it shall offer a twelve-month contract. If a health club sells a membership contract of more than twelve months’ term, the health club shall not collect payment, in cash or its equivalent of more than fifty per cent of the entire consideration for the contract in advance of rendering services. The remainder of the cost of the contract shall be collected by the health club on a pro rata monthly basis during the term of the health club contract. Each contract shall have the prices for all contracts printed thereon.

(b) No contract shall contain an automatic renewal clause except for a renewal for a period not to exceed one month. If such contract contains such a one-month automatic renewal clause, such renewal shall become effective only upon payment of the renewal price and such contract shall permit the buyer to cancel any further renewal upon no more than one month’s notice. The price of any such renewal shall not increase or decrease unless the contract: (1) Discloses the amount of such increase or decrease or the method of calculating such increase or decrease in the price of such renewal, or (2) such information is otherwise provided to the buyer, in writing, no less than one month prior to such renewal. Any renewal option for continued membership must be accepted by the buyer in writing, by electronic mail or facsimile and shall become effective only upon payment of the renewal price.

(c) Each health club shall post the prices and the three-day cancellation provisions, the disability provisions and the twenty-five mile moving provisions of all contracts in a conspicuous place where the contract is entered into.

(P.A. 76-262, S. 4; P.A. 77-585, S. 4; P.A. 78-116, S. 2; P.A. 84-531, S. 4; P.A. 90-96, S. 4; P.A. 05-158, S. 4.)

History: P.A. 77-585 added posting of three-day cancellation provisions, disability provisions and 25-mile moving provisions of contracts and required posting “where the contract is entered into” rather than “on the health club’s premises”, replaced 3-year, 2-year and 1-year contracts with contracts of more than 24 months’ duration, of 24 months and 12 months and added provision re renewals; P.A. 78-116 required offer of 12-month contract if contract longer than that is offered, replacing provision that 12-month contract be offered if a contract of more than 12 months’ duration and less than 24 months’ duration is offered; Sec. 19-341d transferred to Sec. 21a-219 in 1983; P.A. 84-531 changed the outer limit of a health club contract from 36 to 24 months; P.A. 90-96 divided section into Subsecs., prohibited the advance payment of over 50% of the cost of the contract under some circumstances and moved provision re posting of various contract provisions from Subsec. (a) to Subsec. (c); P.A. 05-158 amended Subsec. (a) to change “duration” to “term” and prohibit health club from collecting payment, in cash, or its equivalent of more than 50% of the entire consideration for the contract in advance of rendering services if health club sells a membership contract of more than 12 months’ term, and amended Subsec. (b) to add provisions re 1-month automatic renewal clause and renewal price, to permit acceptance of renewal option by electronic mail or facsimile and to change “may” to “shall” re effectiveness of such option upon payment of renewal price, effective July 1, 2005.



Section 21a-220 - (Formerly Sec. 19-341e). Negotiable promissory notes to be clearly identified. Buyer’s rights upon sale or discount. Time period for payment.

If the buyer’s obligation is in the form of a negotiable promissory note, such contract shall state in boldface type on the face page of said contract that the buyer’s promissory note may be discounted and sold to third parties to whom the buyer will become obligated to make full payment. The selling or discounting of a negotiable promissory note which represents the buyer’s obligation under a health club service contract shall not affect the right of the buyer to cancel the contract, the method by which cancellation may be made, or the buyer’s rights under section 52-572g or Section 433.1 et seq. of Title 16 of the Code of Federal Regulations, as they may from time to time be amended. When a buyer’s obligation is in the form of a promissory note, the time period for payment of the note shall not exceed the term of the health club contract.

(P.A. 76-262, S. 5; P.A. 77-585, S. 5; P.A. 90-96, S. 5; P.A. 05-158, S. 5.)

History: P.A. 77-585 added provision protecting buyers’ rights despite selling or discounting of negotiable promissory note; Sec. 19-341e transferred to Sec. 21a-220 in 1983; P.A. 90-96 added provision limiting the time period for payment when buyer’s obligation is in the form of a promissory note; (Revisor’s note: In 1997 a reference to “bold-faced” type was replaced editorially by the Revisors with “boldface” type for consistency with customary statutory usage); P.A. 05-158 changed “duration of the health club contract” to “term of the health club contract”, effective July 1, 2005.



Section 21a-221 - (Formerly Sec. 19-341f). Listing of equipment and services.

A health club which intends to commence the sale of health club contracts, shall, prior to commencing sale, compile a written list of the equipment and each service which it intends to have available for use by buyers at the time of commencing such sale and shall submit a copy of the list to the Commissioner of Consumer Protection. Such list, as may be updated from time to time, shall be included in any health club contract. No health club shall be considered fully operative or established until substantially all of the equipment and services so listed are actually available for use by buyers. Each individual place of business of each health club shall be fully operative or established prior to commencing the sale of health club contracts.

(P.A. 76-262, S. 6; P.A. 77-585, S. 6; P.A. 82-50, S. 2, 4; P.A. 83-292, S. 1, 3; P.A. 84-531, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 05-158, S. 6.)

History: P.A. 77-585 replaced previous provision re permits for preopening sales campaigns with wholly new provisions requiring listing of equipment and services and expanding provisions re preopening sales campaigns; P.A. 82-50 amended Subsec. (b) by specifically requiring owners of more than one health club to obtain a preopening sales permit for each establishment; Sec. 19-341f transferred to Sec. 21a-221 in 1983; P.A. 83-292 amended Subsec. (a) to apply to any health club intending to commence sale of health club contracts, where prior law applied to any health club which had not previously sold health club contracts; P.A. 84-531 required health clubs to submit a list of equipment and services to the commissioner and to include such list in each health club contract and eliminated provisions which had allowed preopening sales permits; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-158 changed requirement from a written list of “each piece of” equipment to a written list of “the” equipment and each service that health club intends to have available for use by buyers at the time of commencing sale of contracts and added provision re update of list from time to time, effective July 1, 2005.



Section 21a-222 - (Formerly Sec. 19-341g). Right of action. Remedies.

(a) Any buyer of a health club contract which is in material violation of this chapter has a right to cancel the contract and a right of action against the health club for recovery of triple the amount actually paid to the health club under the contract. In addition to any judgment awarded to the buyer, the court may allow reasonable attorney’s fees.

(b) A violation of any of the provisions of this chapter shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 76-262, S. 7; P.A. 84-531, S. 6.)

History: Sec. 19-341g transferred to Sec. 21a-222 in 1983; P.A. 84-531 added Subsec. (b) which provides that violation of any provision of chapter is an unfair or deceptive trade practice.



Section 21a-223 - (Formerly Sec. 19-341h). License required. Fee. Renewal. Sanitary facilities. Suspension or revocation of license.

(a) Each individual place of business of each health club shall obtain a license from the Department of Consumer Protection prior to the sale of any health club contract. Application for such license shall be made on forms provided by the Commissioner of Consumer Protection and said commissioner shall require as a condition to the issuance and renewal of any license obtained under this chapter (1) that the applicant provide for and maintain on the premises of the health club sanitary facilities; (2) that the application be accompanied by (A) a license or renewal fee of two hundred fifty dollars, (B) a list of the equipment and each service which the applicant intends to have available for use by buyers during the year of operations following licensure or renewal, and (C) two copies of each health club contract which the applicant is currently using or intends to use; and (3) compliance with the requirements of section 21a-226. Such licenses shall be renewed annually. The commissioner may impose a civil penalty of not more than three hundred dollars against any health club that continues to sell or offer for sale health club contracts for any location but fails to submit a license renewal and license renewal fee for such location not later than thirty days after such license’s expiration date.

(b) No health club shall (1) engage in any act or practice which is in violation of or contrary to the provisions of this chapter or any regulation adopted to carry out the provisions of this chapter, including the use of contracts which do not conform to the requirements of this chapter, or (2) engage in conduct of a character likely to mislead, deceive or defraud the buyer, the public or the commissioner. The Commissioner of Consumer Protection may refuse to grant or renew a license to, or may suspend or revoke the license of, any health club which engages in any conduct prohibited by this chapter.

(c) If the commissioner refuses to grant or renew a license of any health club, the commissioner shall notify the applicant or licensee of the refusal, and of his right to request a hearing within ten days from the date of receipt of the notice of refusal. If the applicant or licensee requests a hearing within ten days, the commissioner shall give notice of the grounds for his refusal and shall conduct a hearing concerning such refusal in accordance with the provisions of chapter 54 concerning contested matters.

(d) The Attorney General at the request of the Commissioner of Consumer Protection is authorized to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining any health club from operating in violation of any provision of this chapter.

(P.A. 76-262, S. 8; P.A. 77-585, S. 7; P.A. 78-116, S. 1; P.A. 82-50, S. 3, 4; P.A. 83-292, S. 2, 3; P.A. 84-531, S. 7; P.A. 94-36, S. 31, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-158, S. 7; June Sp. Sess. P.A. 09-3, S. 287.)

History: P.A. 77-585 deleted obsolete reference to obtaining license “on or before November 1, 1976”, required as condition of licensure maintenance of sanitary facilities and added Subsecs. (b) and (c) re refusal, suspension or revocation of license and re court orders; P.A. 78-116 deleted reference to shower facilities in Subsec. (a); P.A. 82-50 amended Subsec. (a) by specifically requiring owners of more than one health club to obtain a license for each establishment; Sec. 19-341h transferred to Sec. 21a-223 in 1983; P.A. 83-292 added bond requirement for issuance or renewal of license; P.A. 84-531 specified, in Subsec. (a), that health clubs must be licensed before they sell any contracts, deleted provisions re posting of surety bond, added exception to $200 fee for clubs commencing operation after April first, required that license applications be accompanied by a list of equipment and services and required compliance with Sec. 21a-226, amended Subsec. (b) to prohibit violation of chapter provisions and associated regulations and to prohibit conduct likely to mislead, deceive or defraud buyers, added Subsec. (c) re procedure for notification of refusal to grant or renew license, relettering former Subsec. (c) as (d) and substituting reference to court orders to prevent health clubs from violating chapter provisions rather than to prevent them from operating without license or preopening sales permit; P.A. 94-36 amended Subsec. (a) to eliminate prorated license application fees and the “October first” license renewal date, effective January 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-158 amended Subsec. (a) to change requirement from a list of “each piece of” equipment to a list of “the” equipment in Subdiv. (2)(B) and to authorize commissioner to impose a civil penalty against any health club that fails to submit a license renewal for a health club location for which health club contracts are sold or offered for sale, and made a technical change in Subsec. (b), effective July 1, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (a)(2)(A) to increase license or renewal fee from $200 to $250.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 21a-224 - (Formerly Sec. 19-341i). Regulations.

The Commissioner of Consumer Protection shall adopt regulations in accordance with chapter 54 to carry out the provisions of this chapter.

(P.A. 76-262, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-341i transferred to Sec. 21a-224 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-225 - (Formerly Sec. 19-341j). Construction of chapter.

Nothing contained in this chapter shall be construed as a limitation upon the power or authority of the state, the Attorney General or the commissioner to seek administrative, legal or equitable relief as provided by other statutes or at common law.

(P.A. 77-585, S. 8.)

History: Sec. 19-341j transferred to Sec. 21a-225 in 1983.



Section 21a-226 - Connecticut Health Club Guaranty Fund.

(a) The Commissioner of Consumer Protection shall establish and maintain the Connecticut Health Club Guaranty Fund in accordance with the provisions of this section.

(b) Any health club which receives a license pursuant to section 21a-223 shall pay a fee of five hundred dollars annually to the guaranty fund except that a health club operated primarily for the purpose of teaching particular forms of self-defense or martial arts that has annual gross revenues of less than one hundred thousand dollars shall pay one hundred dollars annually to the guaranty fund.

(c) Payments received under subsection (b) of this section shall be credited to the guaranty fund whenever the fund balance is less than three hundred fifty thousand dollars. Money in the fund may be invested or reinvested in the same manner as funds of the state employees retirement system, and the interest derived from such investments shall be credited to the guaranty fund whenever the fund balance is less than three hundred fifty thousand dollars. Any such payments or interest not deposited in the guaranty fund shall be credited to the General Fund.

(d) If a health club is no longer in operation at the location where the buyer entered into the contract, the buyer having a claim against said health club may apply to the commissioner for payment of such claim from the guaranty fund, if the claim arises from (1) failure to provide services, (2) failure to comply with its contract obligations, (3) failure to remain open for the duration of its contracts, or (4) failure to comply with any provision of this chapter. Such claim may be filed if the health club fails to make payment of such claim.

(e) The commissioner shall provide forms for applications by buyers for payment from the guaranty fund. The application shall include the name and address of the health club, the beginning and ending date of the contract, the price of the contract, the date of the closing of the health club, the amount and the basis of the claim and a copy of the contract or other proof of membership deemed suitable by the commissioner. No application for a payment from the guaranty fund shall be accepted by the commissioner more than six months after the date of the closing of the location of the health club where the buyer entered into the contract.

(f) The commissioner shall proceed upon such application and shall hold a hearing in accordance with the provisions of chapter 54. Notwithstanding the provisions of chapter 54, the decision of the commissioner shall be final with respect to the application. The commissioner may hear applications of all buyers submitting claims against a single health club in one proceeding.

(g) After hearing, the commissioner shall issue an order requiring payment from the guaranty fund of any sum he finds to be payable upon such application. The total compensation payable from the guaranty fund on the closing of any one health club location shall not exceed seventy-five thousand dollars.

(h) If the commissioner pays any amount as a result of a claim against a health club pursuant to an order under subsection (g) of this section, the health club shall not be eligible to receive a new or renewed license until it has repaid such amount in full, plus interest at a rate to be determined by the commissioner.

(i) If the commissioner pays any amount as a result of a claim against a health club pursuant to an order under subsection (g) of this section, the commissioner shall determine if the health club is possessed of real or personal property or other assets, liable to be sold or applied in satisfaction of the claim on such fund. If the commissioner discovers any such assets, he may request that the Attorney General take any action necessary for the realization thereof for the reimbursement of the guaranty fund.

(j) The commissioner may, in order to preserve the integrity of the guaranty fund, order payments to be made out of said fund for amounts less than the actual loss incurred by any buyer of a health club contract.

(k) When the commissioner has caused any sum to be paid from the guaranty fund to a buyer who has entered into a health club contract, the commissioner shall be subrogated to all of the rights of the buyer up to the amount paid, and the buyer shall assign all of his right, title, and interest in the claim up to such amount to the commissioner, and any amount and interest recovered by the commissioner on the claim shall be deposited to the guaranty fund, except as provided in subsection (c) of this section.

(l) Notwithstanding any provision of the general statutes to the contrary, the commissioner may prohibit a health club from making payments to the Connecticut Health Club Guaranty Fund if, in the opinion of the commissioner, the health club within the past five years has engaged in any unfair or deceptive trade practices under subsection (a) of section 42-110b, has engaged in any conduct of a character likely to mislead, deceive or defraud the buyer, the public or the commissioner, or has violated any of the provisions this chapter. If the commissioner determines that a health club should be prohibited from making payments to the Connecticut Health Club Guaranty Fund the department shall mail a notice by certified mail to the principal place of business of the health club and shall state the grounds for the contemplated action. Within fourteen days of receipt of the notice, the health club may file a written request for a hearing. If a hearing is requested such hearing shall be conducted in accordance with the provisions of chapter 54.

(m) Each health club which has been prohibited from making payments to the Connecticut Health Club Guaranty Fund shall furnish the commissioner with a guaranty bond satisfactory to the commissioner in a sum equal to one hundred twenty-five thousand dollars and shall obtain a certificate from the department that the requirements of this subsection have been met. If a health club is no longer in operation at the location where the buyer entered into the contract, the buyer having a claim against the health club may apply to the commissioner for payment of such claim from the guaranty bond, if the claim arises from (1) failure to provide services, (2) failure to comply with its contract obligations, (3) failure to remain open for the duration of its contracts, or (4) failure to comply with any provision of this chapter. Such claim may be filed if, within thirty days after the buyer gives notice of the claim to the health club, the health club fails to make payment of such claim.

(n) The commissioner may adopt regulations in accordance with chapter 54 to carry out the purposes of this section.

(P.A. 84-531, S. 8; P.A. 88-179, S. 1–3; P.A. 90-96, S. 1; P.A. 95-135, S. 1; 95-219; P.A. 02-82, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 88-179 amended Subsec. (b) to increase fee from $300 to $500 and amended Subsec. (j) to provide for less than full payments from the fund in order to preserve its integrity if the commissioner determines that that is necessary; P.A. 90-96 made technical changes to Subsec. (c), increased the total compensation payable from the guaranty fund from $50,000 to $75,000 in Subsec. (g) and added new Subsecs. (l) and (m) re commissioner’s power to prohibit health clubs from making payments to guaranty fund and re submission of guaranty bonds, relettering former Subsec. (l) as (n); P.A. 95-135 amended Subsec. (d) to delete thirty-day waiting period to file claim; P.A. 95-219 amended Subsec. (b) to reduce fee to $100 annually for certain health clubs operated primarily for teaching self-defense or martial arts; P.A. 02-82 amended Subsec. (e) to allow other proof of health club membership deemed suitable by commissioner to be included with application by buyer for payment from guaranty fund; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-227 - Health club closings. Electronic monitoring of sales presentations.

(a) When any health club is closing or transferring its place of business to another location, the health club, at least sixty days before closing or transferring, shall: (1) Notify the Department of Consumer Protection; (2) notify all current members; (3) notify all prospective members prior to entering into any health club contract; and (4) publish a notice in a newspaper with general circulation throughout this state that the health club is closing or transferring its place of business.

(b) No health club shall electronically monitor sales presentations between an employee of a health club and a prospective buyer unless the prospective buyer is notified that the sales presentation is being electronically monitored and the prospective buyer is given the option to require that the electronic monitor be shut off.

(P.A. 90-96, S. 2, 3; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 420l - Miscellaneous Provisions

Section 21a-430 - Donation bins. Placement in public place. Notice required. Penalty.

(a) No person shall place or cause to be placed in a public place a donation bin for the donation of clothing or other articles unless such person has been granted permission to place such donation bin in such public place by the owner of such public place or by such owner’s duly authorized agent and unless such bin contains a notice in block letters at least two inches high stating: (1) If the donation is for a charitable purpose, (A) the name of the nonprofit organization that will benefit from the donation, (B) the name of the owner of such bin, and (C) that the public may contact the Department of Consumer Protection for further information, or (2) if not intended for a charitable purpose, that such donation is not for a charitable purpose. Such notice shall be on the same side of the bin where the donation is likely to be made. As used in this section, “public place” means any area that is used or held out for use by the public, whether owned or operated by public or private interests, and “donation bin” means a large container commonly placed in a parking lot for the purpose of encouraging individuals to donate clothing or other items.

(b) Any person who violates any provision of subsection (a) of this section shall be fined not more than five hundred dollars.

(P.A. 09-119, S. 1; P.A. 11-247, S. 2.)

History: P.A. 11-247 designated existing provisions as Subsec. (a) and amended same by adding requirement that notice contain name of bin’s owner and adding Subpara. designators in Subdiv. (1), and added Subsec. (b) re fine of not more than $500.



Section 21a-431 - Persons under eighteen years of age required to wear protective headgear in certain baseball batting cages.

(a) No person under eighteen years of age may enter into a commercial, nonprofit or municipally operated baseball batting cage for the purpose of hitting from an automated pitching machine unless such person is wearing protective headgear that meets standard performance specifications, as defined by the National Operating Committee on Standards for Athletic Equipment.

(b) Failure to comply with this section shall not be a violation, offense or statutory cause of action.

(P.A. 11-244, S. 1.)

History: P.A. 11-244 effective July 13, 2011.



Section 21a-432 - Counterfeit substance.

No person shall knowingly possess, purchase, trade, sell or transfer a counterfeit substance. For purposes of this section “counterfeit substance” means a controlled substance, as defined in section 28-32, which, or the container or labeling of which, without authorization, bears the trademark, trade name or other identifying mark, imprint, number or device of a manufacturer, distributor or dispenser other than the person who in fact manufactured, distributed or dispensed the substance.

(P.A. 13-305, S. 5.)

History: P.A. 13-305 effective January 1, 2014.






Chapter 420a - Manufacture of Bedding and Upholstered Furniture

Section 21a-231 - (Formerly Sec. 19-419). Definitions.

When used in sections 21a-231 to 21a-236, inclusive:

(1) “Bedding” means any mattress, pillow, cushion, quilt, bed pad, comforter, sleeping bag, upholstered spring bed, box spring, davenport, bedspring metal couch, metal bed, metal cradle, hammock pillow, upholstered furniture or other substantially similar article or part thereof used or intended to be used for sleeping, resting or reclining.

(2) “Commissioner” means the Commissioner of Consumer Protection or such commissioner’s designee.

(3) “Department” means the Department of Consumer Protection.

(4) “Fee”, “permit fee” and “license fee” mean the respective fees paid at the time of application for the issuance or renewal of any permit or license.

(5) “Filling material” means any natural or synthetic fibers or filaments, down, feathers or other soft material which may be used in the manufacture of bedding.

(6) “Importer” means any person who imports bedding from outside the United States.

(7) “Manufacture”, “make”, or “made” refer to the assembly, construction or the importation of bedding or filling material for sale.

(8) “Manufacturer” means any person who makes or prepares for sale or imports bedding, in whole or in part, that contains filling material.

(9) “New” means any filling material or bedding which has not been previously used for any purpose.

(10) “Person” means an individual, partnership, corporation, limited liability company, association, receiver or agent.

(11) “Renovate” means addition of new filling material to bedding.

(12) “Renovator” means any person who adds new filling material to bedding for a fee.

(13) “Sale”, “sell”, or “sold” means offering or exposing for sale or exchange or lease or holding in possession with like intent.

(14) “Sanitized” or “method of sanitation” means the direct application of chemicals to kill pathogenic agents.

(15) “Sterilized” or “method of sterilization” refers to the mitigation of any infective and deleterious substances including germs, fungi and insects from bedding or filling material by a process approved by the commissioner.

(16) “Secondhand” means any filling material or bedding subject to prior use.

(17) “Secondhand dealer” means any person who sells any secondhand bedding.

(18) “Supply dealer” means any person who manufactures, processes, packages, repackages or otherwise prepares for sale, any filling or material.

(19) “Upholstered furniture” means any furniture that contains filling material and is used or intended to be used for sitting, resting or reclining.

(1949 Rev., S. 4171; 1972, P.A. 121, S. 1; P.A. 82-326, S. 1, 7; P.A. 95-79, S. 78, 189; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-22, S. 1; 04-169, S. 17; 04-189, S. 1.)

History: 1972 act replaced labor commissioner with commissioner of consumer protection; P.A. 82-326 deleted existing text and rewrote all definitions; Sec. 19-419 transferred to Sec. 21a-231 in 1983; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-22 made technical changes to definition of “commissioner” in Subdiv. (2), for purposes of gender neutrality, added new Subdiv. (6) defining “importer” and renumbered following Subdivs., amended definition of “new” in renumbered Subdiv. (9) by deleting exception re bedding or filling material returned within 30 days, amended definition of “renovate” in renumbered Subdiv. (11) by adding “new” before “filling material to bedding”, amended definition of “renovator” in renumbered Subdiv. (12) by adding “new” before “filling material to bedding for a fee”, made a technical change to definition of “sale”, “sell”, or “sold” in renumbered Subdiv. (13), added new Subdiv. (14) defining “sanitized” or “method of sanitation” and renumbered following Subdivs., and amended definition of “secondhand” in renumbered Subdiv. (16) by deleting exception re returned filling material or bedding; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-232 - (Formerly Sec. 19-420). Prohibited acts; sterilization; sanitation; permits; exception.

(a) No person shall sell as new any bedding or filling material unless it is made from all new material and is tagged as provided in this chapter.

(b) No person shall sell, representing it to be new, any secondhand bedding or filling material.

(c) No person shall sell any secondhand bedding or filling material or use any secondhand filling material in the manufacture of bedding unless it is tagged as provided in this chapter.

(d) No person shall sell any bedding or filling material which has been used by or about someone having an infectious or contagious disease unless such bedding or filling material has been sterilized and is tagged as provided herein.

(e) No person shall use any filling material to make an article of bedding that comes from animal or fowl; contains any bugs, vermin, insects or filth; or contains burlap or other material that has been used for baling; or is secondhand, unless such filling material has been sterilized or sanitized by a process approved by the commissioner.

(f) No person shall sell any bedding or filling material unless there appears on its tag the dealer’s license number and, if sterilized or sanitized, the permit number assigned by the commissioner.

(g) No person shall sell any secondhand bedding or filling material unless (1) it has been sterilized or sanitized and has a tag bearing the secondhand dealer’s license number and the permit number of the person performing the sterilization or sanitation, or (2) in the case of secondhand bedding or filling material manufactured at least twenty-five but no more than fifty years prior to the date on which such secondhand bedding or filling material is offered for sale, the secondhand dealer notifies the consumer, in writing, that such secondhand bedding or filling material has not been sterilized or sanitized.

(h) No person shall renovate any bedding unless it has been sterilized and bears a tag showing the license number of the renovator and the permit number of the person sterilizing such bedding.

(i) No person shall place or cause to be placed upon any tag the license number or permit number of a person whose license or permit has expired, been suspended or been revoked by the commissioner.

(j) No person shall affix or cause to be affixed to bedding or filling material any tag bearing the license number or permit number of a person whose license or permit has expired, been suspended or been revoked by the commissioner.

(k) No person shall sell any bedding or filling material which bears a tag showing the license number or permit number of a person whose license or permit has expired, been suspended or been revoked by the commissioner.

(l) No person other than a consumer shall remove, deface or alter any tag attached to bedding or filling material.

(m) No manufacturer, supply dealer, renovator, secondhand dealer or vendor shall deliver any tag required by this chapter unless it is affixed to an article of bedding or filling material provided that the commissioner may permit the delivery of unattached tags.

(n) No person shall possess, make, use or sell any counterfeit license or permit. Each counterfeit license or permit which is made, used or sold shall constitute a separate violation.

(o) Nothing in this chapter shall apply to automotive upholstery, private sales from the home of the owner direct to a consumer, bedding offered for sale at public auction in the home of the owner, and bedding manufactured at least fifty years prior to the date on which the bedding is offered for sale.

(1949 Rev., S. 4172; 1955, S. 2134d; P.A. 82-326, S. 2, 7; P.A. 99-274, S. 2, 3; P.A. 04-22, S. 2.)

History: P.A. 82-326 deleted existing text and rewrote provisions; Sec. 19-420 transferred to Sec. 21a-232 in 1983; P.A. 99-274 amended Subsec. (g) by adding Subdiv. indicators and a provision allowing for the sale of unsterilized secondhand bedding or filling material between 25 and 50 years old, provided the consumer is given written notice that such bedding or material is unsterilized and amended Subsec. (o) by expanding exemption to include bedding that is at least 50 years old; P.A. 04-22 amended Subsec. (e) by adding “or sanitized by a process approved by the commissioner”, amended Subsec. (f) by adding reference to “dealer’s” license number, and “sanitized”, and amended Subsec. (g) by adding reference to “sanitized” or “sanitation”.



Section 21a-233 - (Formerly Sec. 19-421). Tags.

(a) Every article of bedding or filling material offered for sale shall have attached to it a tag which states: The name, as approved by the commissioner, of the filling material; whether the filling material is new or secondhand; the license number of the manufacturer, supply dealer, renovator or secondhand dealer; the name and address of the manufacturer, supply dealer, secondhand dealer, renovator or vendor; when applicable, the words “contents sterilized” and the permit number of the sterilizer; and the per cent by weight of each filling material. Secondhand bedding which has not been renovated may also bear on the tag the statement “as is – contents unknown”. Nothing other than the disclosures and statements required or permitted by this chapter shall appear on the tag.

(b) All tags attached to new bedding and filling material shall be legibly marked with the date of delivery to the consumer.

(c) Renovated bedding shall bear a tag which, in addition to the other statements required by this chapter, states: “Renovated for” followed by the name and address of the person for whom the bedding is renovated, the name and address of the renovator, the date sterilized, that the bedding contains the same filling material as when it was received, and the name and per cent by weight of each filling material added during renovation.

(d) Each container of filling material shall bear a tag which states: The name, license number and address of the manufacturer, supply dealer or vendor; the name of the filling material and whether the filling material is new or secondhand; and, if sterilized, the words “contents sterilized” and the permit number of the sterilizer. New bedding or new filling material shall not be transported with secondhand bedding or secondhand filling material that has not been sterilized.

(e) No misleading term or designation shall be used on any tag or literature accompanying any bedding or filling material. A variance in excess of ten per cent by weight of each filling material stated on the tag shall be deemed misleading. No variance shall be allowed for filling material which is described as “all”, “pure”, “one hundred per cent” or by terms of similar import.

(f) Tags required by this chapter shall be approved by the department and shall be made of durable material at least six square inches in area. Paper-faced tags shall not be used. Tags designating all new filling material shall be white. Tags designating secondhand or renovated bedding or filling material shall be yellow. Tags designating bedding or filling material placed off sale by the commissioner shall be red.

(g) Statements required on tags shall be legibly printed or stamped on one side only, in capital letters at least ten points or one-eighth of an inch in height, and in block lettering without serif. The tag may state that the bedding or filling material complies with the law of other states.

(1949 Rev., S. 4173; 1967, P.A. 255; P.A. 82-326, S. 3, 7; P.A. 83-360, S. 5.)

History: 1967 act excepted articles sold from home to purchaser directly at public auction, and added provisions re articles contaminated from smoke, fire or water; P.A. 82-326 deleted entire text of existing section and inserted new material; Sec. 19-421 transferred to Sec. 21a-233 in 1983; P.A. 83-360 amended Subsec. (c) by deleting the words “kind of” to clarify that filling material may not be added during renovation process.



Section 21a-234 - (Formerly Sec. 19-422). Licenses; permits. Fees.

(a) No person shall act as a manufacturer, supply dealer, importer, renovator or secondhand dealer without first completing an application and obtaining a numbered license from the commissioner. Based on the information furnished in the application, the commissioner shall determine and issue the appropriate license. The license shall be conspicuously posted in the establishment of the person to whom the license is issued. A license shall be valid for one year.

(b) Any method of sterilization or sanitation used in connection with this chapter shall require the prior approval of the commissioner. Each person who wishes to sterilize or sanitize bedding or filling material shall complete an application and obtain a numbered permit from the commissioner. The permit must be conspicuously posted in the establishment of the person to whom the permit is issued. Each permit shall cost twenty-five dollars and shall be valid for one year.

(c) Manufacturers shall pay, prior to the issuance or reissuance of a manufacturers’ license, a fee of one hundred dollars. The licensee may then operate as a manufacturer, supply dealer, renovator or secondhand dealer. Supply dealers shall pay, prior to the issuance or reissuance of a supply dealers’ license, a fee of one hundred dollars. The licensee may then operate as a supply dealer, renovator or secondhand dealer. Renovators shall pay, prior to the issuance or reissuance of a renovators’ license, a fee of fifty dollars. The licensee may then operate as a renovator and secondhand dealer. Secondhand dealers shall pay, prior to the issuance or reissuance of a secondhand dealers’ license, a fee of fifty dollars. The licensee may then operate as a secondhand dealer. Importers shall pay, prior to the issuance or reissuance of an importer’s license, a fee of one hundred dollars.

(d) A person shall be entitled to a refund of a license or permit fee only in the case of error on the part of the department.

(1949 Rev., S. 4174; 1953, 1955, S. 2135d; P.A. 79-451; P.A. 82-326, S. 4, 7; P.A. 83-360, S. 6; P.A. 94-36, S. 32, 42; P.A. 04-22, S. 3; June Sp. Sess. P.A. 09-3, S. 288.)

History: P.A. 79-451 specified persons, firms or corporations required to obtain license; P.A. 82-326 replaced entire text of existing section; Sec. 19-422 transferred to Sec. 21a-234 in 1983; P.A. 83-360 amended Subsec. (c) by reinstating the renovator’s license fee of $25 which was omitted in prior legislation; P.A. 94-36 substituted “shall be valid for one year” for “expire one year from the date of issuance” and deleted Subsec. (d) which provided for a late license or permit renewal fee, relettering Subsec. (e) accordingly, effective January 1, 1995; P.A. 04-22 amended Subsec. (a) by adding reference to “importer”, amended Subsec. (b) by adding reference to “sanitation” and “sanitize”, and amended Subsec. (c) to require importers to pay a fee of $100, prior to the issuance or reissuance of an importer’s license; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase fees.

See Sec. 21a-4(c) re fines for late license renewals.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 21a-235 - (Formerly Sec. 19-423). Enforcement; regulations.

The commissioner shall adopt regulations in accordance with chapter 54, necessary for the proper enforcement of this chapter.

(1949 Rev., S. 4175; P.A. 82-326, S. 5, 7.)

History: P.A. 82-326 entirely replaced previous provisions which had empowered commissioner to inspect, examine and seize articles subject to this chapter; Sec. 19-423 transferred to Sec. 21a-235 in 1983.



Section 21a-236 - (Formerly Sec. 19-424). Inspection by commissioner. Disciplinary action. Penalties.

(a) Each place where bedding or filling material is made, renovated, sterilized, sanitized or sold shall be subject to inspection by the commissioner who may examine the contents of bedding and filling material and order off sale and hold for evidence any bedding or filling material which the commissioner has reason to believe was made or is being sold in violation of this chapter. No bedding or filling material placed off sale by the commissioner shall be sold, altered, interfered with or moved, in whole or in part, until the bedding or filling material is released by the commissioner.

(b) The commissioner may revoke or suspend any license or permit, reprimand any licensee or permittee, deny an application for a license or permit or renewal thereof, upon proof that: The applicant has made a false statement in the application for or renewal of a license or permit; the applicant has violated any of the provisions of this chapter; or the applicant has engaged in any fraud, deceit or misrepresentation.

(c) The department shall have the power to impose a civil penalty not exceeding two hundred dollars for any violation.

(d) Upon notification of revocation or suspension, the person to whom a license or permit was issued or his successor shall immediately return the licensee or permit to the department.

(e) No license or permit shall be denied, suspended or revoked nor shall any civil penalty be imposed until after a hearing held in accordance with chapter 54.

(f) Whenever the commissioner has reason to believe that any person has been engaged or is engaged in an alleged violation of any provision of this chapter, the commissioner may request the Attorney General to apply to the Superior Court for an order temporarily or permanently restraining and enjoining the continuance of such violation and such other relief as may be granted in equity. In such action the commissioner shall be responsible for all necessary investigative support.

(1949 Rev., S. 4176; P.A. 82-326, S. 6, 7; P.A. 04-22, S. 4.)

History: P.A. 82-326 deleted previous provisions re fines and imprisonment imposed on violators of chapter provisions and inserted listing of specific enforcement powers of commissioner; Sec. 19-424 transferred to Sec. 21a-236 in 1983; P.A. 04-22 amended Subsec. (a) by adding reference to “sanitized”.






Chapter 420b - Dependency-Producing Drugs

Section 21a-240 - (Formerly Sec. 19-443). Definitions.

The following words and phrases, as used in this chapter, shall have the following meanings, unless the context otherwise requires:

(1) “Abuse of drugs” means the use of controlled substances solely for their stimulant, depressant or hallucinogenic effect upon the higher functions of the central nervous system and not as a therapeutic agent prescribed in the course of medical treatment or in a program of research operated under the direction of a physician or pharmacologist;

(2) “Administer” means the direct application of a controlled substance, whether by injection, inhalation, ingestion or any other means, to the body of a patient or research subject by: (A) A practitioner, or, in his presence, by his authorized agent, or (B) the patient or research subject at the direction and in the presence of the practitioner, or (C) a nurse or intern under the direction and supervision of a practitioner;

(3) “Agent” means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor or dispenser. It does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman;

(4) “Amphetamine-type substances” include amphetamine, optical isomers thereof, salts of amphetamine and its isomers, and chemical compounds which are similar thereto in chemical structure or which are similar thereto in physiological effect, and which show a like potential for abuse, which are controlled substances under this chapter unless modified;

(5) “Barbiturate-type drugs” include barbituric acid and its salts, derivatives thereof and chemical compounds which are similar thereto in chemical structure or which are similar thereto in physiological effect, and which show a like potential for abuse, which are controlled substances under this chapter unless modified;

(6) “Bureau” means the Bureau of Narcotics and Dangerous Drugs, United States Department of Justice, or its successor agency;

(7) “Cannabis-type substances” include all parts of any plant, or species of the genus cannabis or any infra specific taxon thereof whether growing or not; the seeds thereof; the resin extracted from any part of such a plant; and every compound, manufacture, salt, derivative, mixture or preparation of such plant, its seeds or resin; but shall not include the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture or preparation of such mature stalks, except the resin extracted therefrom, fiber, oil or cake, or the sterilized seed of such plant which is incapable of germination. Included are cannabinon, cannabinol, cannabidiol and chemical compounds which are similar to cannabinon, cannabinol or cannabidiol in chemical structure or which are similar thereto in physiological effect, and which show a like potential for abuse, which are controlled substances under this chapter unless modified;

(8) “Controlled drugs” are those drugs which contain any quantity of a substance which has been designated as subject to the federal Controlled Substances Act, or which has been designated as a depressant or stimulant drug pursuant to federal food and drug laws, or which has been designated by the Commissioner of Consumer Protection pursuant to section 21a-243, as having a stimulant, depressant or hallucinogenic effect upon the higher functions of the central nervous system and as having a tendency to promote abuse or psychological or physiological dependence, or both. Such controlled drugs are classifiable as amphetamine-type, barbiturate-type, cannabis-type, cocaine-type, hallucinogenic, morphine-type and other stimulant and depressant drugs. Specifically excluded from controlled drugs and controlled substances are alcohol, nicotine and caffeine;

(9) “Controlled substance” means a drug, substance, or immediate precursor in schedules I to V, inclusive, of the Connecticut controlled substance scheduling regulations adopted pursuant to section 21a-243;

(10) “Counterfeit substance” means a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor or dispenser other than the person who in fact manufactured, distributed or dispensed the substance;

(11) “Deliver or delivery” means the actual, constructive or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship;

(12) “Dentist” means a person authorized by law to practice dentistry in this state;

(13) “Dispense” means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling or compounding necessary to prepare the substance for the delivery;

(14) “Dispenser” means a practitioner who dispenses;

(15) “Distribute” means to deliver other than by administering or dispensing a controlled substance;

(16) “Distributor” means a person who distributes and includes a wholesaler who is a person supplying or distributing controlled drugs which he himself has not produced or prepared to hospitals, clinics, practitioners, pharmacies, other wholesalers, manufacturers and federal, state and municipal agencies;

(17) “Drug” means (A) substances recognized as drugs in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; (B) substances intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or animals; (C) substances, other than food, intended to affect the structure or any function of the body of man or animals; and (D) substances intended for use as a component of any article specified in subparagraph (A), (B) or (C) of this subdivision. It does not include devices or their components, parts or accessories;

(18) “Drug dependence” means a psychoactive substance dependence on drugs as that condition is defined in the most recent edition of the “Diagnostic and Statistical Manual of Mental Disorders” of the American Psychiatric Association;

(19) “Drug-dependent person” means a person who has a psychoactive substance dependence on drugs as that condition is defined in the most recent edition of the “Diagnostic and Statistical Manual of Mental Disorders” of the American Psychiatric Association;

(20) (A) “Drug paraphernalia” refers to equipment, products and materials of any kind which are used, intended for use or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing or concealing, or ingesting, inhaling or otherwise introducing into the human body, any controlled substance contrary to the provisions of this chapter including, but not limited to: (i) Kits intended for use or designed for use in planting, propagating, cultivating, growing or harvesting of any species of plant which is a controlled substance or from which a controlled substance can be derived; (ii) kits used, intended for use or designed for use in manufacturing, compounding, converting, producing, processing or preparing controlled substances; (iii) isomerization devices used, intended for use in increasing the potency of any species of plant which is a controlled substance; (iv) testing equipment used, intended for use or designed for use in identifying or analyzing the strength, effectiveness or purity of controlled substances; (v) dilutents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose and lactose used, intended for use or designed for use in cutting controlled substances; (vi) separation gins and sifters used, intended for use or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana; (vii) capsules and other containers used, intended for use or designed for use in packaging small quantities of controlled substances; (viii) containers and other objects used, intended for use or designed for use in storing or concealing controlled substances; (ix) objects used, intended for use or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as: Metal, wooden, acrylic, glass, stone, plastic or ceramic pipes with screens, permanent screens, hashish heads or punctured metal bowls; water pipes; carburetion tubes and devices; smoking and carburetion masks; roach clips: Meaning objects used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand; miniature cocaine spoons, and cocaine vials; chamber pipes; carburetor pipes; electric pipes; air-driven pipes; chillums; bongs or ice pipes or chillers;

(B) “Factory” means any place used for the manufacturing, mixing, compounding, refining, processing, packaging, distributing, storing, keeping, holding, administering or assembling illegal substances contrary to the provisions of this chapter, or any building, rooms or location which contains equipment or paraphernalia used for this purpose;

(21) “Federal Controlled Substances Act, 21 USC 801 et seq.” means Public Law 91-513, the Comprehensive Drug Abuse Prevention and Control Act of 1970;

(22) “Federal food and drug laws” means the federal Food, Drug and Cosmetic Act, as amended, Title 21 USC 301 et seq.;

(23) “Hallucinogenic substances” are psychodysleptic substances which assert a confusional or disorganizing effect upon mental processes or behavior and mimic acute psychotic disturbances. Exemplary of such drugs are mescaline, peyote, psilocyn and d-lysergic acid diethylamide, which are controlled substances under this chapter unless modified;

(24) “Hospital”, as used in sections 21a-243 to 21a-283, inclusive, means an institution for the care and treatment of the sick and injured, approved by the Department of Public Health or the Department of Mental Health and Addiction Services as proper to be entrusted with the custody of controlled drugs and substances and professional use of controlled drugs and substances under the direction of a licensed practitioner;

(25) “Intern” means a person who holds a degree of doctor of medicine or doctor of dental surgery or medicine and whose period of service has been recorded with the Department of Public Health and who has been accepted and is participating in training by a hospital or institution in this state. Doctors meeting the foregoing requirements and commonly designated as “residents” and “fellows” shall be regarded as interns for purposes of this chapter;

(26) “Immediate precursor” means a substance which the Commissioner of Consumer Protection has found to be, and by regulation designates as being, the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used, in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail or limit manufacture;

(27) “Laboratory” means a laboratory approved by the Department of Consumer Protection as proper to be entrusted with the custody of controlled substances and the use of controlled substances for scientific and medical purposes and for purposes of instruction, research or analysis;

(28) “Manufacture” means the production, preparation, cultivation, growing, propagation, compounding, conversion or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that this term does not include the preparation or compounding of a controlled substance by an individual for his own use or the preparation, compounding, packaging or labeling of a controlled substance: (A) By a practitioner as an incident to his administering or dispensing of a controlled substance in the course of his professional practice, or (B) by a practitioner, or by his authorized agent under his supervision, for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale;

(29) “Marijuana” means all parts of any plant, or species of the genus cannabis or any infra specific taxon thereof, whether growing or not; the seeds thereof; the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds or resin. It does not include the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture or preparation of such mature stalks, except the resin extracted therefrom, fiber, oil, or cake, or the sterilized seed of such plant which is incapable of germination. Included are cannabinon, cannabinol or cannabidiol and chemical compounds which are similar to cannabinon, cannabinol or cannabidiol in chemical structure or which are similar thereto in physiological effect, and which show a like potential for abuse, which are controlled substances under this chapter unless modified;

(30) “Narcotic substance” means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis: (A) Morphine-type: (i) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate which are similar thereto in chemical structure or which are similar thereto in physiological effect and which show a like potential for abuse, which are controlled substances under this chapter unless modified; (ii) any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in clause (i), but not including the isoquinoline alkaloids of opium; (iii) opium poppy and poppy straw; (B) cocaine-type, coca leaves and any salt, compound, derivative or preparation of coca leaves, and any salt, compound, isomer, derivatives or preparation thereof which is chemically equivalent or identical with any of these substances or which are similar thereto in physiological effect and which show a like potential for abuse, but not including decocainized coca leaves or extractions of coca leaves which do not contain cocaine or ecgonine;

(31) “Nurse” means a person performing nursing as defined in section 20-87a;

(32) “Official written order” means an order for controlled substances written on a form provided by the bureau for that purpose under the federal Controlled Substances Act;

(33) “Opiate” means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability; it does not include, unless specifically designated as controlled under this chapter, the dextrorotatory isomer of 3-methoxy-n-methylmorthinan and its salts (dextro-methorphan) but shall include its racemic and levorotatory forms;

(34) “Opium poppy” means the plant of the species papaver somniferum l., except its seed;

(35) Repealed by P.A. 99-102, S. 51;

(36) “Other stimulant and depressant drugs” means controlled substances other than amphetamine-type, barbiturate-type, cannabis-type, cocaine-type, hallucinogenics and morphine-type which are found to exert a stimulant and depressant effect upon the higher functions of the central nervous system and which are found to have a potential for abuse and are controlled substances under this chapter;

(37) “Person” includes any corporation, limited liability company, association or partnership, or one or more individuals, government or governmental subdivisions or agency, business trust, estate, trust, or any other legal entity. Words importing the plural number may include the singular; words importing the masculine gender may be applied to females;

(38) “Pharmacist” means a person authorized by law to practice pharmacy pursuant to section 20-590, 20-591, 20-592 or 20-593;

(39) “Pharmacy” means an establishment licensed pursuant to section 20-594;

(40) “Physician” means a person authorized by law to practice medicine in this state pursuant to section 20-9;

(41) “Podiatrist” means a person authorized by law to practice podiatry in this state;

(42) “Poppy straw” means all parts, except the seeds, of the opium poppy, after mowing;

(43) “Practitioner” means: (A) A physician, dentist, veterinarian, podiatrist, scientific investigator or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state; (B) a pharmacy, hospital or other institution licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state;

(44) “Prescribe” means order or designate a remedy or any preparation containing controlled substances;

(45) “Prescription” means a written, oral or electronic order for any controlled substance or preparation from a licensed practitioner to a pharmacist for a patient;

(46) “Production” includes the manufacture, planting, cultivation, growing or harvesting of a controlled substance;

(47) “Registrant” means any person licensed by this state and assigned a current federal Bureau of Narcotics and Dangerous Drug Registry Number as provided under the federal Controlled Substances Act;

(48) “Registry number” means the alphabetical or numerical designation of identification assigned to a person by the federal Drug Enforcement Administration, or other federal agency, which is commonly known as the federal registry number;

(49) “Restricted drugs or substances” are the following substances without limitation and for all purposes: Datura stramonium; hyoscyamus niger; atropa belladonna, or the alkaloids atropine; hyoscyamine; belladonnine; apatropine; or any mixture of these alkaloids such as daturine, or the synthetic homatropine or any salts of these alkaloids, except that any drug or preparation containing any of the above-mentioned substances which is permitted by federal food and drug laws to be sold or dispensed without a prescription or written order shall not be a controlled substance; amyl nitrite; the following volatile substances to the extent that said chemical substances or compounds containing said chemical substances are sold, prescribed, dispensed, compounded, possessed or controlled or delivered or administered to another person with the purpose that said chemical substances shall be breathed, inhaled, sniffed or drunk to induce a stimulant, depressant or hallucinogenic effect upon the higher functions of the central nervous system: Acetone; benzene; butyl alcohol; butyl nitrate and its salts, isomers, esters, ethers or their salts; cyclohexanone; dichlorodifluoromethane; ether; ethyl acetate; formaldehyde; hexane; isopropanol; methanol; methyl cellosolve acetate; methyl ethyl ketone; methyl isobutyl ketone; nitrous oxide; pentochlorophenol; toluene; toluol; trichloroethane; trichloroethylene; 1,4 butanediol;

(50) “Sale” is any form of delivery which includes barter, exchange or gift, or offer therefor, and each such transaction made by any person whether as principal, proprietor, agent, servant or employee;

(51) “State”, when applied to a part of the United States, includes any state, district, commonwealth, territory or insular possession thereof, and any area subject to the legal authority of the United States of America;

(52) “State food, drug and cosmetic laws” means the Uniform Food, Drug and Cosmetic Act, section 21a-91 et seq.;

(53) “Ultimate user” means a person who lawfully possesses a controlled substance for his own use or for the use of a member of his household or for administering to an animal owned by him or by a member of his household;

(54) “Veterinarian” means a person authorized by law to practice veterinary medicine in this state;

(55) “Wholesaler” means a distributor or a person who supplies controlled substances that he himself has not produced or prepared to registrants as defined in subdivision (47) of this section;

(56) “Reasonable times” means the time or times any office, care-giving institution, pharmacy, clinic, wholesaler, manufacturer, laboratory, warehouse, establishment, store or place of business, vehicle or other place is open for the normal affairs or business or the practice activities usually conducted by the registrant;

(57) “Unit dose drug distribution system” means a drug distribution system used in a hospital or chronic and convalescent nursing home in which drugs are supplied in individually labeled unit of use packages, each patient’s supply of drugs is exchanged between the hospital pharmacy and the drug administration area or, in the case of a chronic and convalescent nursing home between a pharmacy and the drug administration area, at least once each twenty-four hours and each patient’s medication supply for this period is stored within a patient-specific container, all of which is conducted under the direction of a pharmacist licensed in Connecticut and, in the case of a hospital, directly involved in the provision and supervision of pharmaceutical services at such hospital at least thirty-five hours each week;

(58) “Cocaine in a free-base form” means any substance which contains cocaine, or any compound, isomer, derivative or preparation thereof, in a nonsalt form.

(1967, P.A. 555, S. 1; 1969, P.A. 391, S. 1; 578, S. 1; 753, S. 1, 2, 38; 1972, P.A. 278, S. 1; 294, S. 42; P.A. 73-137, S. 11–14; 73-291, S. 3; 73-616, S. 61; 73-681, S. 1, 29; P.A. 74-332, S. 4–6; 74-338, S. 36, 94; P.A. 75-176, S. 1; P.A. 77-101, S. 1; 77-614, S. 323, 610; P.A. 80-224, S. 1; P.A. 81-363, S. 1; 81-472, S. 53, 159; P.A. 82-355, S. 1; P.A. 85-613, S. 81, 154; P.A. 87-129, S. 2; 87-373, S. 1; P.A. 90-209, S. 26; P.A. 92-185, S. 2, 6; May Sp. Sess. P.A. 92-11, S. 66, 70; P.A. 93-381, S. 9, 39; P.A. 95-72, S. 2; 95-79, S. 79, 189; 95-257, S. 11, 12, 21, 58; 95-264, S. 57; P.A. 97-248, S. 5, 12; P.A. 99-102, S. 32, 51; June Sp. Sess. P.A. 99-2, S. 5, 72; P.A. 00-182, S. 1; P.A. 03-278, S. 78, 79; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 06-195, S. 15; P.A. 09-22, S. 3; P.A. 10-32, S. 80.)

History: 1969 acts divided former Subdiv. (6) into Subparas. (a) and (e), inserting new Subparas. (b) to (d), included doctors designated as residents or fellows as interns in Subdiv. (14), redefined “narcotic drugs” to specifically exclude cannabis-type drugs which had previously been included in Subdiv. (18), included cannabis-type drugs as “restricted drugs” in Subdiv. (32) and added Subdiv. (37) defining “podiatrist”; 1972 acts substituted “substances” or “controlled substances” for “drugs” throughout section and specific Federal Controlled Substances Act for federal narcotics laws, redefined “controlled drugs” to delete drugs specifically named in former Subparas. (b) to (d), redefined “dispense”, “narcotic drugs”, “official written order”, “person”, “practitioner”, “registrant”, “registry number”, “restricted drugs or substances” and “sale” for greater clarity and detail, deleted definitions of “federal narcotics laws”, “manufacturer”, and “wholesaler” and defined “administer”, “agent”, “bureau”, “controlled substance”, “counterfeit substance”, “deliver or delivery”, “dispenser”, “distribute”, “distributor”, “drug”, “drug paraphernalia”, “Federal Controlled Substances Act”, “hospital”, “immediate precursor”, “manufacture”, “marijuana”, “opiate”, “opium poppy”, “poppy straw”, “production”, “state” and “ultimate user”, rearranging and renumbering Subdivs. accordingly; P.A. 73-137 replaced “drugs” with “substances” in terms defined in Subdivs. (4), (7), (23) and (30); P.A. 73-291 deleted repealed Sec. 17-155a as section for which definitions apply; P.A. 73-616 deleted reference to osteopaths’ practice of medicine which initially came into being in 1972 but was removed by later 1972 act before enacted; P.A. 73-681 deleted reference to public health council in Subdivs. (8) and (26) and to commissioner of health in Subdiv. (26), replaced department of health with department of consumer protection in Subdiv. (27), defined “factory”, “wholesaler” and “reasonable times” and redefined “opiate” to exclude certain drugs; P.A. 74-332 redefined “cannabis-type drugs” and “marijuana” to include any plant of the genus or infraspecific taxon rather than the single plant Cannabis sativa L. and included “cannabidiol” in Subdiv. (7) and “cannabinon, cannabinol or cannabidiol” in Subdiv. (29) plus other compounds similar in structure or effect; P.A. 74-338 made technical changes; P.A. 75-176 redefined “registry number”; P.A. 77-101 defined “unit dose drug distribution system”; P.A. 77-614 replaced department of health with department of health services in Subdivs. (24) and (25), effective January 1, 1979; P.A. 80-224 redefined “drug paraphernalia”; P.A. 81-363 amended Subsec. (57) to authorize chronic and convalescent nursing homes to utilize a unit dose drug distribution system; P.A. 81-472 made technical changes; P.A. 82-355 amended Subdiv. (49) by revising the list of volatile substances included; Sec. 19-443 transferred to Sec. 21a-240 in 1983; P.A. 85-613 made technical change; P.A. 87-129 redefined “controlled substance” and substituted reference to Sec. 21a-243 for Sec. 21a-242, repealed by the same act; P.A. 87-373 added Subdiv. (58) defining “cocaine in a free-base form”; P.A. 90-209 deleted references to Secs. 17-176, 17-179, 17-183, 17-190, 17-198, 17-199 and 17-201 as sections in which the definitions apply; P.A. 92-185 amended Subdiv. (20) (A) to make technical changes in the numbering and to provide in (ix) that only hypodermic needles, syringes and other objects used to inject controlled substances, “in a quantity greater than eight”, are included in the definition of “drug paraphernalia”; May Sp. Sess. P.A. 92-11 amended Subdiv. (20)(A)(ix) to increase the quantity of syringes, needles or other objects used to inject controlled substances that constitute “drug paraphernalia” from “greater than eight” to “greater than ten”; (Revisor’s note: In 1993 an obsolete reference in Subdiv. (24) to Sec. 21a-285 was replaced editorially by the Revisors with Sec. 21a-283 to reflect the repeal of Secs. 21a-284 and 21a-285); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-72 amended Subdiv. (49) to include formaldehyde in the list of restricted substances; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-264 amended Subdiv. (38) to make technical change; P.A. 97-248 redefined “drug dependence” in Subdiv. (18) and “drug-dependent person” in Subdiv. (19), effective July 1, 1997; P.A. 99-102 repealed Subdiv. (35) which had defined “osteopath” and amended Subdivs. (40) and (43) by deleting obsolete reference to osteopathy and to Sec. 20-21; June Sp. Sess. P.A. 99-2 amended Subdiv. (20)(A)(ix) by replacing “ten” with “thirty” hypodermic syringes; P.A. 00-182 redefined “restricted drugs or substances” in Subdiv. (49) to include 1,4 butanediol; P.A. 03-278 made technical changes in Subdivs. (24) and (27), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-195 redefined “drug paraphernalia” in Subdiv. (20)(A) to exclude equipment, products and material used, intended for use or designed for use in injecting controlled substances into the human body, deleted former Subdiv. (20)(A)(ix) re number of hypodermic syringes, needles and other injecting objects considered drug paraphernalia and redesignated existing Subdiv. (20)(A)(x) as Subdiv. (20)(A)(ix), effective June 7, 2006; P.A. 09-22 redefined “prescription” in Subdiv. (45), effective July 1, 2009; P.A. 10-32 made a technical change in Subdiv. (55), effective May 10, 2010.

Cited. 163 C. 62. Subdiv. (50): Applied to prosecution under Sec. 19-480(a). 166 C. 569. Cited. 169 C. 416; 172 C. 593; 178 C. 704; 181 C. 562; 197 C. 67.

Cited. 3 CA 339.

Cited. 30 CS 267; 31 CS 130; 32 CS 324; 33 CS 186.

Marijuana is a cannabis-type drug within the prohibition of chapter; marijuana is within the definition of controlled drugs in section; “narcotics” as used in state and federal legislation is a legal not scientific term. 5 Conn. Cir. Ct. 134.

Annotations to present section:

Cited. 203 C. 641.

Subdiv. (2):

Subpara. (A) cited. 226 C. 514.

Subdiv. (3):

Cited. 38 CA 815.

Subdiv. (9):

Cited. 43 CA 339.

Subdiv. (11):

Cited. 233 C. 174.

Cited. 38 CA 815.

Subdiv. (13):

Cited. 13 CA 288.

Subdiv. (18):

Cited. 221 C. 595.

Subdiv. (19):

Cited. 221 C. 595.

Legislature, in redefining “drug-dependent person”, did not intend to classify all individuals who are medically dependent on prescribed narcotics as drug dependent persons. 77 CA 393.

Subdiv. (20):

Subpara. (A) cited. 212 C. 223. Cited. 227 C. 456; 228 C. 281.

Cited. 28 CA 575. Language in Subpara. (A) clearly not intended as an exhaustive or exclusive list. 51 CA 126.

Subdiv. (29):

Cited. 12 CA 274; 28 CA 575.

Subdiv. (30):

Cited. 197 C. 644; 198 C. 111.

Cited. 12 CA 225; 43 CA 339.

Subdiv. (43):

Cited. 13 CA 299.

Subdiv. (50):

Cited. 233 C. 174.

Cited. 3 CA 339; 8 CA 469; 13 CA 288; 23 CA 667; 24 CA 543; Id., 642; 37 CA 156; 38 CA 621; Id., 815; 39 CA 110. Although statutory definition of “sale” is substantially broader than common dictionary definition, court concluded that term was being used, in specific instance in the case, in its ordinary meaning. 87 CA 24.



Section 21a-241 - (Formerly Sec. 19-449). Prior regulations continued.

Regulations promulgated under chapter 344 of the general statutes, revision of 1958, as amended, and chapters 344a and 344b of the 1965 supplement thereto, in effect on October 1, 1967, shall, unless clearly in conflict with the provisions of this chapter, continue in effect until superseded by regulations hereunder.

(1967, P.A. 555, S. 79.)

History: Sec. 19-449 transferred to Sec. 21a-241 in 1983.



Section 21a-242 - (Formerly Sec. 19-450a). Schedules of controlled substances. Exceptions.

Section 21a-242 is repealed.

(1972, P.A. 278, S. 30; P.A. 73-221, S. 1, 2; 73-616, S. 17, 67; 73-681, S. 2, 29; P.A. 74-338, S. 32, 94; P.A. 75-318; P.A. 77-142; 77-604, S. 48–50, 84; P.A. 78-35, S. 1–7; P.A. 79-12, S. 1–4, 6; P.A. 81-148, S. 1, 4; P.A. 82-355, S. 2; P.A. 83-171, S. 1–3; P.A. 84-498, S. 1–3; P.A. 85-107, S. 1–5; 85-613, S. 126, 154.; P.A. 86-96, S. 1–5, 7; P.A. 87-129, S. 12.)



Section 21a-243 - (Formerly Sec. 19-451). Regulations. Schedules of controlled substances.

(a) The Commissioner of Consumer Protection shall adopt regulations for the efficient enforcement and operation of sections 21a-244 to 21a-282, inclusive.

(b) The Commissioner of Consumer Protection may, so far as may be consistent with sections 21a-244 to 21a-282, inclusive, adopt the regulations existing under the federal Controlled Substances Act and pertinent regulations existing under the federal food and drug laws and conform regulations adopted hereunder with those existing under the federal Controlled Substances Act and federal food and drug laws.

(c) The Commissioner of Consumer Protection, acting upon the advice of the Commission of Pharmacy, may by regulation designate, after investigation, as a controlled substance, a substance or chemical composition containing any quantity of a substance which has been found to have a stimulant, depressant or hallucinogenic effect upon the higher functions of the central nervous system and having a tendency to promote abuse or physiological or psychological dependence or both. Such substances are classifiable as amphetamine-type, barbiturate-type, cannabis-type, cocaine-type, hallucinogenic, morphine-type and other stimulant and depressant substances, and specifically exclude alcohol, caffeine and nicotine. Substances which are designated as controlled substances shall be classified in schedules I to V by regulations adopted pursuant to subsection (a) of this section.

(d) The Commissioner of Consumer Protection may by regulation change the schedule in which a substance classified as a controlled substance in schedules I to V of the controlled substance scheduling regulations is placed. On or before December 15, 1986, and annually thereafter, the commissioner shall submit a list of all such schedule changes to the chairmen and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to public health.

(e) Notwithstanding the provisions of subsections (a) to (d), inclusive, of this section, not later than January 1, 2013, the Commissioner of Consumer Protection shall submit amendments to sections 21a-243-7 and 21a-243-8 of the regulations of Connecticut state agencies to the standing legislative regulation review committee to reclassify marijuana as a controlled substance in schedule II under the Connecticut controlled substance scheduling regulations.

(f) A new or amended regulation under this chapter shall be adopted in accordance with the provisions of chapter 54.

(g) In the event of any inconsistency between the contents of schedules I, II, III, IV and V of the controlled substance scheduling regulations and schedules I, II, III, IV and V of the federal Controlled Substances Act, as amended, the provisions of the federal act shall prevail, except (1) when the provisions of the Connecticut controlled substance scheduling regulations place a controlled substance in a schedule with a higher numerical designation, schedule I being the highest designation, or (2) as provided in subsection (e) of this section.

(h) When a drug that is not a controlled substance in schedule I, II, III, IV or V, as designated in the Connecticut controlled substance scheduling regulations, is designated to be a controlled substance under the federal Controlled Substances Act, such drug shall be considered to be controlled at the state level in the same numerical schedule for a period of two hundred forty days from the effective date of the federal classification.

(i) The Commissioner of Consumer Protection shall, by regulation adopted pursuant to this section, designate the following substances, by whatever official, common, usual, chemical or trade name designation, as controlled substances and classify each such substance in the appropriate schedule:

(1) 1-pentyl-3-(1-naphthoyl)indole (JWH-018);

(2) 1-butyl-3-(1-naphthoyl)indole (JWH-073);

(3) 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole (JWH-200);

(4) 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (CP-47,497);

(5) 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol (cannabicyclohexanol; CP-47,497 C8 homologue);

(6) Salvia divinorum; and

(7) Salvinorum A.

(j) Notwithstanding the provisions of subsection (c) of this section, the Commissioner of Consumer Protection shall designate the following substances, by whatever official, common, usual, chemical or trade name designation, as controlled substances in schedule I of the controlled substances scheduling regulations:

(1) Mephedrone (4-methylmethcathinone); and

(2) MDPV (3,4-methyenedioxypyrovalerone).

(1967, P.A. 555, S. 7; 737; 1969, P.A. 753, S. 4; 1972, P.A. 278, S. 2; P.A. 73-681, S. 3, 29; P.A. 86-96, S. 6, 7; P.A. 87-129, S. 3; P.A. 99-175, S. 49; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-73, S. 1; 11-210, S. 3; P.A. 12-55, S. 18.)

History: 1969 act placed regulation of cannabis-type drugs under consumer protection commissioner’s and public health council’s joint jurisdiction in Subsec. (a); 1972 act substituted “substance(s)” for “drug(s)” and “Federal Controlled Substances Act” for “federal narcotic laws” and replaced detailed provisions re adoption of regulations with statement that adoption shall be pursuant to Secs. 4-166 to 4-185; P.A. 73-681 placed all regulations under jurisdiction of consumer protection commissioner, deleting reference to public health council; Sec. 19-451 transferred to Sec. 21a-243 in 1983; P.A. 86-96 made numerous technical changes, inserted new Subsec. (d) which allows the commissioner to make schedule changes by regulations, and relettered former Subsec. (d) as (e); P.A. 87-129 substituted reference to Sec. 21a-244 for Sec. 21a-242, repealed by the same act, provided that controlled substances shall be classified in schedules by regulations, and added Subsecs. (f) and (g); P.A. 99-175 made a technical change and increased number of days noncontrolled substances are considered controlled at state level from 120 to 240 days from effective date of federal classification; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-73 amended Subsec. (b) to make a technical change and added Subsec. (h) requiring commissioner by regulation to designate 7 specified substances as controlled substances and classify each such substance in appropriate schedule, effective July 1, 2011; P.A. 11-210 added provisions, codified by the Revisors as Subsec. (i), requiring commissioner to designate the substances mephedrone and MDPV as schedule I controlled substances, effective July 1, 2011; P.A. 12-55 added new Subsec. (e) to require commissioner to submit amendments to regulations to reclassify marijuana as a controlled substance in schedule II, redesignated existing Subsecs. (e) to (i) as Subsecs. (f) to (j) and amended redesignated Subsec. (g) to insert Subdiv. designators (1) and (2) and add exception as provided in Subsec. (e).

Robinson v. California, 370 US 660, does not mean that states may not control use of drugs by suitable penal provisions. 28 CS 153. Cited. 30 CS 367.

Cited. 6 Conn. Cir. Ct. 567.

Annotation to present section:

Subsec. (c):

Cited. 43 CA 339.



Section 21a-244 - (Formerly Sec. 19-451a). Regulations re storage and retrieval of prescription information.

The Commissioner of Consumer Protection shall, on or before January 1, 1978, adopt regulations governing the storage and retrieval of prescription information for controlled substances, including refills, by pharmacists through the use of electronic data processing systems or other systems for the efficient storage and retrieval of information.

(P.A. 77-277, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-451a transferred to Sec. 21a-244 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 20-577 re regulations concerning storage and retrieval of prescription information.



Section 21a-244a - Drug records maintained on electronic data processing systems or media systems. Electronic identifiers. Regulations.

(a) The following terms shall have the following meanings when used in this section:

(1) “Drug” means (A) articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States or official National Formulary, or any supplement to any of them; (B) articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals; (C) articles, other than food, intended to affect the structure or any function of the body of man or any other animal; and (D) articles intended for use as a component of any articles specified in this subdivision; but shall not include devices or their components, parts or accessories;

(2) “Licensed practitioner” means a person licensed by the state of Connecticut, any other state, the District of Columbia or the Commonwealth of Puerto Rico and authorized to prescribe medication within the scope of his practice; and

(3) “Drug record” means a record maintained pursuant to this chapter or chapter 400j, 417, 418 or 420c of drug ordering, drug distribution, receipt of drugs, storage of drugs, disposition of drugs, and orders of drugs issued by a licensed practitioner for a patient.

(b) In lieu of maintaining written drug records required by state or federal law to be kept in the state, such records may be created and maintained on electronic data processing systems or other electronic media systems. If a conflict exists between maintaining a written drug record and maintaining an electronic drug record, the written drug record shall be maintained.

(c) Electronic identifiers, including, but not limited to, electronic codes or signatures, voice prints, retinal prints or handprints may be substituted in lieu of required written signatures or initials.

(d) The Commissioner of Consumer Protection may adopt regulations, in accordance with the provisions of chapter 54, establishing the use of electronic data processing systems or other electronic media systems for maintaining drug records. No such electronic data processing system shall be implemented prior to the adoption of these regulations.

(P.A. 93-98; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 09-22, S. 4.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 09-22 redefined “drug record” and made a technical change in Subsec. (a), effective July 1, 2009.



Section 21a-245 - (Formerly Sec. 19-452). Manufacture, sale, administering of restricted substances regulated.

No person shall manufacture, possess, have under his control, sell, prescribe, dispense, compound, process, deliver or administer to another person any restricted substance, except as authorized in this chapter and section 10-212a, except that no vendor of the volatile substances enumerated in subdivision (49) of section 21a-240 shall be deemed to have violated the provisions of this chapter insofar as sale, dispensing or delivering of one or more of said volatile substances or compounds containing said chemical substances is concerned, unless he knew or should have known of the improper purpose to which such substance was to be put. Insofar as substances containing said substances are possessed, sold, dispensed, compounded or delivered for licit purposes, i.e., other than to produce a stimulant, depressant or hallucinogenic effect upon the higher functions of the central nervous system by breathing, inhaling, sniffing or drinking, such substances are expressly not restricted and neither the regulatory provisions, including but not limited to record keeping, licensing and the writing of prescriptions nor the criminal sanctions and proscriptions of this chapter shall apply.

(1967, P.A. 555, S. 8; 1969, P.A. 391, S. 2; 723, S. 2; 1972, P.A. 278, S. 3.)

History: 1969 acts added exception re vendors of volatile substances and added reference to Sec. 10-212a; 1972 act substituted “substances” for “drugs” and “restricted” substances for “controlled” drugs; Sec. 19-452 transferred to Sec. 21a-245 in 1983.

Cited. 165 C. 83; 166 C. 439; 169 C. 416; 171 C. 293; 172 C. 16; Id., 223; Id., 385; 176 C. 170.

Cited. 29 CS 134.

Annotations to present section:

Cited. 192 C. 383.

Cited. 25 CA 472.



Section 21a-246 - (Formerly Sec. 19-453). License to manufacture, wholesale, supply, compound, etc. Exception. License fees. License to possess and supply marijuana.

(a) No person within this state shall manufacture, wholesale, repackage, supply, compound, mix, cultivate or grow, or by other process produce or prepare, controlled substances without first obtaining a license to do so from the Commissioner of Consumer Protection and no person within this state shall operate a laboratory for the purpose of research or analysis using controlled substances without first obtaining a license to do so from the Commissioner of Consumer Protection, except that such activities by pharmacists or pharmacies in the filling and dispensing of prescriptions or activities incident thereto, or the dispensing or administering of controlled substances by dentists, podiatrists, physicians or veterinarians, or other persons acting under their supervision, in the treatment of patients shall not be subject to the provisions of this section, and provided laboratories for instruction in dentistry, medicine, nursing, pharmacy, pharmacology and pharmacognosy in institutions duly licensed for such purposes in this state shall not be subject to the provisions of this section except with respect to narcotic drugs and schedule I and II controlled substances. Upon application of any physician licensed pursuant to chapter 370, the Commissioner of Consumer Protection shall without unnecessary delay, license such physician to possess and supply marijuana for the treatment of glaucoma or the side effects of chemotherapy. No person outside this state shall sell or supply controlled substances within this state without first obtaining a license to do so from the Commissioner of Consumer Protection, provided no such license shall be required of a manufacturer whose principal place of business is located outside this state and who is registered with the federal Drug Enforcement Administration or other federal agency, and who files a copy of such registration with the appropriate licensing authority under this chapter.

(b) Such licenses shall expire annually, and may be renewed by application to the licensing authority. The Commissioner of Consumer Protection following a hearing as prescribed in section 21a-275, may revoke or suspend any license granted by him pursuant to this section for violation of the provisions of any statute relative to controlled substances or of any regulation made hereunder. The licensing authority, upon application of any person whose license has been suspended or revoked, may reinstate such license upon a showing of good cause.

(c) The fee for licenses provided pursuant to this section shall be according to the following schedule: For any wholesaler, one hundred ninety dollars per annum for each location existing in this state and for each location existing outside of this state that distributes products into this state; for manufacturers employing not more than five licensed pharmacists or qualified chemists or both, two hundred eighty-five dollars per annum; for manufacturers employing six to ten licensed pharmacists or qualified chemists or both, three hundred seventy-five dollars per annum; for manufacturers employing more than ten licensed pharmacists or qualified chemists or both, nine hundred forty dollars per annum; for laboratories, eighty dollars per annum. A separate fee is required for each place of business or professional practice where the licensee uses, manufactures, stores, distributes, analyzes or dispenses drugs, medical devices or cosmetics.

(d) Controlled substances which are possessed, kept or stored at an address or location other than the address or location indicated on the registration required by chapter 420c or by federal laws and regulations shall be deemed to be possessed, kept or stored illegally and shall be subject to seizure and forfeited to the state. The following are subject to forfeitures: (1) All controlled substances which have been manufactured, distributed, dispensed or acquired in violation of this chapter; (2) all raw materials, products and equipment of any kind which are used, or intended for use, in manufacturing, compounding, processing, delivering, importing, or exporting any controlled substance in violation of this chapter; (3) all property which is used, or intended for use, as a container for property described in paragraph (1) or (2); (4) all conveyances, including aircraft, vehicles or vessels, which are used, or intended for use, to transport or in any manner to facilitate the transportation, for the purpose of sale or receipt of property described in paragraph (1) or (2), but (i) no conveyance used by any person as a common carrier is subject to forfeiture under this chapter unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this chapter; (ii) no conveyance is subject to forfeiture under this chapter by reason of any act or omission established by the owner thereof to have been committed or omitted without his knowledge or consent.

(1967, P.A. 555, S. 9; 1969, P.A. 411; 753, S. 5, 6; 1972, P.A. 278, S. 4; P.A. 73-681, S. 4, 29; P.A. 76-355, S. 1, 2; P.A. 77-604, S. 15, 84; P.A. 79-631, S. 9, 111; P.A. 81-148, S. 2, 4; 81-440, S. 4, 7; P.A. 89-251, S. 156, 203; P.A. 94-36, S. 36, 42; P.A. 99-102, S. 33; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 06-196, S. 215; June Sp. Sess. P.A. 09-3, S. 289; P.A. 13-196, S. 37.)

History: 1969 acts provided exemption from licensing provisions for manufacturers whose principal place of business is outside the state under stated conditions and added provisions re cannabis-type drugs in Subsec. (a) and added Subsec. (c) re fee schedule; 1972 act replaced “drugs” with “substances”, exempted podiatrists from provisions of section and clarified exemption for health practitioners by specifying it to be inapplicable with respect to narcotic drugs and Schedules I and II controlled substances rather than with respect to restricted drugs, deleted provision re consultation between consumer protection commissioner and public health council re licensing, and required registration with Justice Department, Bureau of Narcotics and Dangerous Drugs rather than with secretary of Department of Health, Education and Welfare in out-of-state manufacturer’s exemption; P.A. 73-681 gave exclusive licensing authority to consumer protection commissioner, deleting previous provisions under which health commissioner was responsible for licenses re narcotic or cannabis-type substances, imposed licensing fee for laboratories and required separate fee for each place of business or practice in Subsec. (c) and added Subsec. (d) re seizure and forfeiture; P.A. 76-355 replaced “Justice Department, Bureau of Narcotics and Dangerous Drugs” with “federal drug enforcement agency or other federal agency” in Subsec. (a), set February expiration date for laboratory licenses in Subsec. (b) and increased fees for wholesalers from $50 to $75, for manufacturers from $75 to $112.50, from $100 to $150 or from $250 to $375, depending on number of pharmacists and or chemists employed, and for laboratories from $10 to $20 in Subsec. (c); P.A. 77-604 and P.A. 79-631 made technical corrections in Subsec. (d); P.A. 81-148 clarified exemption from licensing requirement to include “dispensing” of prescriptions and both “dispensing” and “administering” controlled substances in Subsec. (a); P.A. 81-440 amended Subsec. (a) to authorize the commissioner of consumer protection to license a physician who is licensed in this state to possess and supply marijuana for the treatment of glaucoma or the side effects of chemotherapy; Sec. 19-453 transferred to Sec. 21a-246 in 1983; P.A. 89-251 amended Subsec. (c) to increase the fee for a wholesaler from $75 to $150, for manufacturers employing not more than five pharmacists or chemists from $112.50 to $225; for manufacturers employing six to ten pharmacists or chemists from $150 to $300, for manufacturer’s employing more than ten pharmacists or chemists from $300 to $750 and for laboratories from $20 to $40; P.A. 94-36 deleted the references to the “July first” and “February first” license expiration dates in Subsec. (b), effective January 1, 1995; P.A. 99-102 amended Subsec. (a) by deleting obsolete reference to osteopathy and making a technical change; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase fees; P.A. 13-196 amended Subsec. (c) to add provision re $190 per annum fee for each location in state and for each location outside state that distributes products into the state, delete “controlled” re drugs and add reference to medical devices or cosmetics re separate fee, effective June 21, 2013.



Section 21a-247 - (Formerly Sec. 19-454). Qualifications of applicant for license.

No license shall be issued under section 21a-246 until the applicant therefor has furnished proof satisfactory to the licensing authority (1) that the applicant is of good moral character or, if the applicant is an association or corporation, that the managing officers are of good moral character and (2) that the applicant is equipped as to facilities and apparatus properly to carry on the business described in his application and (3) that the applicant conforms to regulations adopted and promulgated pursuant to section 21a-243. No license shall be granted to any person who has, within five years of the date of application, been convicted of a violation of any law of the United States, or of any state, relating to a controlled drug.

(1967, P.A. 555, S. 10.)

History: Sec. 19-454 transferred to Sec. 21a-247 in 1983.



Section 21a-248 - (Formerly Sec. 19-456). Sale or dispensing of controlled drugs by licensed manufacturer or wholesaler. Records; orders. Scope of uses limited.

(a) A licensed manufacturer or wholesaler may sell and dispense controlled drugs to any of the following-named persons, but in the case of schedule II drugs only on official written order: (1) To a manufacturer, wholesaler or pharmacist; (2) to a physician, dentist or veterinarian; (3) to a person in charge of a hospital, incorporated college or scientific institution, but only for use by or in that hospital, incorporated college or scientific institution for medical or scientific purposes; (4) to a person in charge of a laboratory, but only for use in that laboratory for scientific and medical purposes; (5) to any registrant as defined in subdivision (47) of section 21a-240.

(b) A licensed manufacturer or wholesaler may sell controlled drugs only to registrants when permitted under federal and state laws and regulations.

(c) An official written order for any schedule I or II drug shall be signed in triplicate by the person giving such order or by his authorized agent and the original shall be presented to the person who sells or dispenses the drug or drugs named therein as provided by federal laws. If such order is accepted by such person, each party to the transaction shall preserve his copy of such order for a period of three years in such a way as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of this chapter.

(d) The manufacturer or wholesaler shall keep records of all sales and dispensing of controlled drugs and shall comply fully with applicable provisions of the federal controlled drug laws and the federal food and drug laws, and the state food, drug and cosmetic laws in such sale or dispensing of controlled drugs.

(e) Possession or control of controlled drugs obtained as authorized by this section shall be lawful only if obtained in the regular course of the business, occupation, profession, employment or duty of the possessor.

(f) A person in charge of a hospital, incorporated college or scientific institution, or of a laboratory, or in the employ of this state or of any other state, or of any political subdivision thereof, and a master or other proper officer of a ship or aircraft, who obtains controlled drugs under the provisions of this section or otherwise, shall not administer, or dispense, or otherwise use such drugs within this state, except within the scope of his employment or official duty, and then only for scientific or medicinal purposes or for the purposes of research or analysis and subject to the provisions of this chapter.

(1967, P.A. 555, S. 12; 1969, P.A. 753, S. 8, 9; P.A. 73-681, S. 5, 29; P.A. 85-613, S. 59, 154.)

History: 1969 act required official order for sale of cannabis-type drugs in Subsecs. (a) and (c) and changed required period of preservation for order copies from two to three years in Subsec. (c); P.A. 73-681 replaced narcotic and cannabis-type drugs with “Schedule II” drugs and added Subsec. (a)(5), replaced detailed provisions for sale of drugs to government personnel, ship masters, persons in charge of aircraft or persons in foreign countries with statement that sale may be made “only to registrants when permitted under federal and state laws and regulations”, replaced “narcotic or cannabis-type” drugs with “Schedule I or II” drugs in Subsec. (c) and referred to “federal laws” or “federal controlled drug laws” in Subsecs. (c) and (d) rather than to “federal narcotic laws”; Sec. 19-456 transferred to Sec. 21a-248 in 1983; P.A. 85-613 made technical change.



Section 21a-249 - (Formerly Sec. 19-457). Prescription requirements.

(a) All prescriptions for controlled drugs shall include (1) the name and address of the patient, or the name and address of the owner of an animal and the species of the animal, (2) whether the patient is an adult or a child, or his specific age, (3) the compound or preparation prescribed and the amount thereof, (4) directions for use of the medication, (5) the name and address of the prescribing practitioner, (6) the date of issuance, and (7) the Federal Registry number of the practitioner. No prescription blank containing a prescription for a schedule II substance shall contain more than one prescription.

(b) Written prescriptions shall be written in ink or in indelible pencil or by typewriter. No duplicate, carbon or photographic copies and no printed or rubber-stamped orders shall be considered valid prescriptions within the meaning of this chapter. No prescription or order for any controlled substance issued by a practitioner to an inanimate object or thing shall be considered a valid prescription within the meaning of this chapter.

(c) Prescriptions for schedule II substances, if in writing, shall be signed by the prescribing practitioner at the time of issuance and previously signed orders for such schedule II substances shall not be considered valid prescriptions within the meaning of this chapter. No practitioner shall prescribe, dispense or administer schedule II sympathomimetic amines as anorectics, except as may be authorized by regulations adopted by the Departments of Public Health and Consumer Protection acting jointly. The Department of Public Health and the Department of Consumer Protection, acting jointly, may adopt regulations, in accordance with chapter 54, allowing practitioners to prescribe, dispense or administer schedule II sympathomimetic amines as anorectics under certain specific circumstances. Nothing in this subsection shall be construed to require a licensed pharmacist to determine the diagnosis of a patient prior to dispensing a prescription for such substances to a patient.

(d) To the extent permitted by the federal Controlled Substances Act, 21 USC 801, as from time to time amended, a prescribing practitioner may issue an oral order or an electronically transmitted prescription order and, except as otherwise provided by regulations adopted pursuant to sections 21a-243, 21a-244 and 21a-244a, such oral order or electronically transmitted prescription order shall be promptly reduced to writing on a prescription blank or a hardcopy printout or created as an electronic record and filed by the pharmacist filling it. For the purposes of subsections (d) and (h) of this section the term “electronically transmitted” means transmitted by facsimile machine, computer modem or other similar electronic device.

(e) To the extent permitted by the federal Controlled Substances Act, in an emergency the dispensing of schedule II substances may be made upon the oral order of a prescribing registrant known to or confirmed by the filling pharmacist who shall promptly reduce the oral order to writing on a prescription blank, provided, in such cases such oral order shall be confirmed by the proper completion and mailing or delivery of a prescription prepared by the prescribing registrant to the pharmacist filling such oral order within seventy-two hours after the oral order has been given. Such prescription of the registrant shall be affixed to the temporary prescription prepared by the pharmacist and both prescriptions shall be maintained on file as required in this chapter.

(f) All prescriptions for controlled substances shall comply fully with any additional requirements of the federal food and drug laws, the federal Controlled Substances Act, and state laws and regulations adopted under this chapter.

(g) Repealed by P.A. 82-419, S. 46, 47.

(h) Except when dispensed directly by a practitioner, other than a pharmacy, to an ultimate user, a controlled substance included in schedule III or IV, which is a prescription drug as determined under federal food and drug laws, shall not be dispensed without a written, electronically transmitted or oral prescription of a practitioner. The prescription shall not be filled or refilled more than six months after the date thereof or be refilled more than five times, unless renewed by the practitioner.

(i) A controlled substance included in schedule V shall not be distributed or dispensed other than for a medical purpose.

(j) A pharmacy may sell and dispense controlled substances upon the prescription of a prescribing practitioner, as defined in subdivision (22) of section 20-571.

(k) Pharmacies shall file filled prescriptions for controlled substances separately from other prescriptions. All schedule II prescriptions shall be filed in a separate file or in an electronic file. All schedule III, IV and V prescriptions shall be filed in another separate file or in an electronic file, except as otherwise provided for in regulations adopted pursuant to section 21a-243, 21a-244 or 21a-244a. All written controlled substance prescriptions shall, immediately upon filling, be filed chronologically and consecutively.

(l) Any pharmacy may transfer prescriptions for controlled substances included in schedules III, IV and V to any other pharmacy in accordance with the requirements set forth in the federal Controlled Substances Act 21 USC 801 et seq. and the regulations promulgated thereunder, as from time to time amended.

(m) A practitioner authorized to prescribe controlled substances shall not prescribe anabolic steroids for the sole purpose of enhancing a patient’s athletic ability or performance.

(1967, P.A. 555, S. 13; 1969, P.A. 161, S. 1, 2; 1972, P.A. 278, S. 5; P.A. 73-681, S. 6, 29; P.A. 77-165, S. 1; 77-277, S. 3; P.A. 78-310, S. 2, 4; P.A. 82-419, S. 37, 46, 47; P.A. 83-156; P.A. 85-613, S. 60, 154; P.A. 91-224, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-72, S. 1; 95-257, S. 12, 21, 58; 95-264, S. 58; P.A. 97-64, S. 2; P.A. 00-182, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-73, S. 2; P.A. 09-22, S. 5.)

History: 1969 act deleted limiting phrase “to the extent permitted by the federal narcotic laws” in Subsec. (e) and deleted reference to compliance with “any additional requirements of federal narcotic laws” in Subsec. (f); 1972 act referred to “substances” rather than “drugs” and to “Schedule II” substances rather than to “Class A” narcotics, limited provisions of Subsec. (e) by adding “to the extent permitted by the Federal Controlled Substances Act”, restated Subsec. (f) to specify compliance with “any additional requirements” of food and drug laws and to specify federal drug law and added Subsecs. (g) to (i); P.A. 73-681 added Subsec. (a)(7) and prohibited issuance of prescription to “inanimate object or thing” in Subsec. (b); P.A. 77-165 referred to “federal registry” number rather than “BNDD” number in Subsec. (a)(7) and required one prescription per prescription blank; P.A. 77-277 added exception re Sec. 19-451a in Subsecs. (d) and (g); P.A. 78-310 added Subsec. (j); P.A. 82-419 amended section to allow more than one prescription on a blank except in case of schedule II substance, repealing Subsec. (g) which had required that filled prescriptions for controlled substances be filed separately, chronologically and consecutively; Sec. 19-457 transferred to Sec. 21a-249 in 1983; P.A. 83-156 added Subsec. (k) requiring filing of filled prescriptions for controlled substances separately, chronologically and consecutively; P.A. 85-613 made technical changes, deleting provision in Subsec. (j) which had required controlled substance prescriptions to be filed chronologically and consecutively; P.A. 91-224 amended Subsec. (c) to prohibit the prescription of Schedule II sympathomimetic amines as anorectics except as authorized by regulation; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-72 amended Subsecs. (d) and (h) to permit the use of electronically transmitted prescriptions; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-264 amended Subsec. (j) to change “licensed” practitioner to “prescribing” practitioner (Revisor’s note: The reference in Subsec. (j) to “prescribing practitioner, as defined in subdivision (21) of ...” was changed editorially by the Revisors to “prescribing practitioner, as defined in subdivision (22) of ...”); P.A. 97-64 added new Subsec. (1) re transfer of prescriptions; P.A. 00-182 amended Subsec. (l) by replacing reference to 21 CFR 1306.26 with reference to 21 USC 801 et seq. and regulations promulgated thereunder; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-73 added Subsec. (m) re the prescribing of anabolic steroids for the sole purpose of enhancing a patient’s athletic ability or performance, effective May 31, 2005; P.A. 09-22 made technical changes in Subsecs. (a) and (b), added reference re schedule II prescriptions in writing in Subsec. (c), added references to Sec. 21a-244a and electronic record in Subsec. (d), replaced reference to federal laws and regulations with reference to the federal Controlled Substances Act in Subsec. (f) and added electronic file requirements and references to Secs. 21a-243 and 21a-244a in Subsec. (k), effective July 1, 2009.

See Sec. 17a-714a re legal protections for licensed health care professionals who prescribe opioid antagonists to drug users.

See Sec. 20-14a re use of generic drug names in prescriptions.

Cited. 33 CS 66.

Annotation to present section:

Cited. 207 C. 698.



Section 21a-250 - (Formerly Sec. 19-458). Rights and duties of pharmacist.

(a) A pharmacist, in good faith, may sell and dispense controlled substances to any person upon a prescription of a physician or dentist, podiatrist, optometrist, veterinarian, physician assistant licensed pursuant to section 20-12b, advanced practice registered nurse, or nurse-midwife to the extent that they are authorized to prescribe such controlled substances. Except as otherwise provided by regulations adopted pursuant to section 21a-244, the person filling or refilling the prescription shall include the date of filling and the person’s signature or initials on any prescription for controlled substances, and the prescription shall be retained on file by the proprietor of the pharmacy in which it is filled for a period of three years, so as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of this chapter. The prescription shall not be filled or refilled unless permitted by federal food and drug laws, the federal Controlled Substances Act and regulations adopted under this chapter.

(b) The legal owner of any stock of controlled substances in a pharmacy, upon discontinuance of dealing in such substances, may sell such stock to a manufacturer, distributor, practitioner, wholesaler or pharmacy, but schedule II substances may only be sold on such written order as is required by the federal Controlled Substances Act.

(c) A pharmacist, only upon an official written order, may sell to a registrant the kinds and quantities of aqueous or oleaginous schedule II substances which he has prepared and which are permitted by the federal Controlled Substances Act.

(d) (1) A retail pharmacy or pharmacy within a licensed hospital may distribute small quantities of schedule III, IV or V controlled substances to another pharmacy to provide for the immediate needs of a patient pursuant to a prescription or medication order of a practitioner. As used in this subsection “small quantities” means not more than one ounce of a powder or ointment, not more than sixteen ounces of a liquid and not more than one hundred dosage units of tablets, capsules, suppositories or injectables. (2) A retail pharmacy may distribute, in accordance with state and federal statutes and regulations, a schedule II, III, IV or V controlled substance to a practitioner who has a current federal and state registry number authorizing such practitioner to purchase such controlled substances, and who is the medical director of a chronic and convalescent nursing home, of a rest home with nursing supervision or of a state correctional institution, for use as emergency stock within such facility. Such drugs shall be supplied in containers which bear labels specifying the name of the drug and its strength, expiration date, lot number and manufacturer. Drugs supplied pursuant to this subsection shall be limited in type and quantity to those specifically documented and authorized by such medical director for use as emergency stock in such facility. (3) Pharmacies distributing controlled substances in accordance with the provisions of subdivisions (1) and (2) of this subsection shall keep a written record of such transactions containing the name of the receiving pharmacy, or the name and federal registry number of a medical director, date distributed and name, form, strength and quantity of such controlled substances distributed. Such records shall be kept on file separately, in accordance with subsection (h) of section 21a-254. Receiving pharmacies or medical directors, shall keep, in a separate file, a written record in accordance with subsections (f) and (h) of section 21a-254.

(1967, P.A. 555, S. 14; 1972, P.A. 278, S. 6; P.A. 73-681, S. 7, 29; P.A. 77-277, S. 4; P.A. 78-53, S. 1; P.A. 82-419, S. 38, 47; P.A. 84-194, S. 3; P.A. 90-211, S. 13, 23; P.A. 96-203, S. 2; P.A. 99-102, S. 34; June Sp. Sess. P.A. 01-9, S. 26, 131.)

History: 1972 act replaced “drugs” and “drugs other than narcotic drugs” with “substances” and “federal narcotic laws” with “Federal Controlled Substances Act”, allowed sales to podiatrists in Subsec. (a), allowed sales to distributors, practitioners and pharmacies (rather than pharmacists) in Subsec. (b), specified written order required only for sales of Schedule II substances (previously required for all sales) and deleted reference to orders required by commissioner of health or consumer protection and replaced “narcotic drugs” with “Schedule II substances” in Subsec. (c); P.A. 73-681 specified “aqueous or oleaginous” substances prepared by pharmacist in Subsec. (c); P.A. 77-277 added exception re Sec. 19-451a in Subsec. (a); P.A. 78-53 added Subsec. (d) re interpharmacy sales of small quantities of controlled substances; P.A. 82-419 deleted requirement that pharmacist hand “write” date of filling and initials on prescriptions; Sec. 19-458 transferred to Sec. 21a-250 in 1983; P.A. 84-194 added Subsec. (d)(2) allowing retail pharmacies to distribute certain controlled drugs to convalescent nursing facilities or rest homes under certain circumstances; P.A. 90-211 added references to physician assistant, advanced practice registered nurse and nurse midwife; P.A. 96-203 added optometrists in Subsec. (a) to those providers whose prescriptions can be filled; P.A. 99-102 amended Subsec. (a) by deleting obsolete reference to osteopathy and making a technical change; June Sp. Sess. P.A. 01-9 amended Subsec. (d) to add provision re state correctional institution and to make a technical change for purposes of gender neutrality, effective July 1, 2001.

Central purpose is to ensure prescriptions will be accessible for inspection by law enforcement officials responsible for enforcing criminal drug laws. 259 C. 436.



Section 21a-251 - (Formerly Sec. 19-459). Dispensing of controlled substances by hospitals, infirmaries or clinics.

(a) No controlled substances shall be dispensed or administered by hospitals, infirmaries or clinics except upon written order signed or initialed by the prescribing practitioner or upon an oral order of a prescribing practitioner which shall be confirmed by a written order which shall be signed or initialed by such prescribing practitioner within twenty-four hours after the giving of such oral order for schedule II controlled substances and within seventy-two hours after the giving of such oral order for other controlled substances.

(b) Original and continuing orders for schedule II controlled substances shall be limited to a period not exceeding seven days from the time the order is entered, but may be extended for additional periods of seven days each by the signing or initialing of the order by a prescribing practitioner.

(c) Original and continuing orders for schedule III, IV or V controlled substances shall be limited in duration as designated in the written order of the prescribing practitioner, but in no case shall such order be effective for more than thirty days.

(d) An original or continuing medication order for a controlled substance in a hospital, as defined in subsection (b) of section 19a-490, or a hospice licensed by the Department of Public Health or certified pursuant to 42 USC Section 1395x, may include a range of doses that may be administered by a physician assistant licensed pursuant to chapter 370, a licensed nurse or an advanced practice registered nurse licensed pursuant to chapter 378 or a nurse-midwife licensed pursuant to chapter 377. Each such hospital or hospice shall establish a written protocol that identifies the specific drugs that may be prescribed in ranges and that lists critical assessment parameters and guidelines to be considered in implementing such orders. The Commissioner of Consumer Protection, with the advice and assistance of the commissioner of any other state health care licensing authority having primary jurisdiction over such hospital or hospice, may require the modification of any protocol to meet the requirements of this subsection. Nothing in this subsection shall be construed to restrict the use of patient administered analgesia through the use of pumps or similar devices.

(1967, P.A. 555, S. 15; 1969, P.A. 753, S. 10; 1972, P.A. 278, S. 7; P.A. 79-52; P.A. 96-203, S. 1; June 18 Sp. Sess. P.A. 97-8, S. 30, 88; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1969 act made seventy-two-hour deadline applicable to controlled nonnarcotic drugs and imposed twenty-four-hour deadline for narcotic drugs in Subsec. (a); 1972 act substituted “substances” for “drugs” and made provisions applicable to infirmaries and clinics; P.A. 79-52 substituted “Schedule II controlled substances” for “narcotic drugs”, made Subsec. (b) applicable to original orders in addition to continuing orders and added exception re nonnarcotic drugs and added Subsec. (c); Sec. 19-459 transferred to Sec. 21a-251 in 1983; P.A. 96-203 added Subsec. (d) allowing administration of range of doses of a controlled substance in a hospital or hospice by physician assistant, licensed nurse, advance practice registered nurse or nurse-midwife; June 18 Sp. Sess. P.A. 97-8 deleted seventy-two-hour restriction on continuing orders for nonnarcotic controlled substances in Subsec. (b), effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-252 - (Formerly Sec. 19-460). Prescription and dispensing of controlled substances by certain practitioners. Surrender of unused substances by patients.

(a) A physician, in good faith and in the course of the physician’s professional practice only, may prescribe, administer and dispense controlled substances, or may cause the same to be administered by a physician assistant, nurse or intern under the physician’s direction and supervision, for demonstrable physical or mental disorders but not for drug dependence except in accordance with state and federal laws and regulations adopted thereunder. Notwithstanding the provisions of this subsection the Department of Consumer Protection may approve protocols allowing the dispensing of take-home doses of methadone, by a registered nurse or licensed practical nurse, to outpatients in duly licensed substance abuse treatment facilities. Such dispensing shall be done pursuant to the order of a licensed prescribing practitioner and using computerized dispensing equipment into which bulk supplies of methadone are dispensed by a pharmacist. The quantity of methadone dispensed by such nurse shall not exceed at any one time that amount allowed under federal or state statutes or regulations governing the treatment of drug dependent patients. The Department of Consumer Protection shall conduct inspections of such treatment facilities to ensure that the computerized dispensing equipment and related dispensing procedures documented in the approved protocols are adhered to.

(b) A dentist, in good faith and in the course of the dentist’s professional practice only, may prescribe, administer or dispense controlled substances, or may cause the same to be administered by a nurse under the dentist’s direction and supervision, to the extent permitted by the federal Controlled Substances Act, federal food and drug laws and state laws and regulations relating to dentistry.

(c) A podiatrist, in good faith and in the course of the podiatrist’s professional practice only, may prescribe, administer and dispense controlled substances in schedules II, III, IV or V, or may cause the same to be administered by a nurse under the podiatrist’s direction and supervision, to the extent permitted by the federal Controlled Substances Act, the federal food and drug laws and state laws and regulations relating to podiatry.

(d) A veterinarian, in good faith in the course of the veterinarian’s professional practice only, and not for use by a human being, may prescribe, administer and dispense controlled substances, and may cause them to be administered by an assistant or orderly under the veterinarian’s direction and supervision, to the extent permitted by the federal Controlled Substances Act, the federal food and drug laws and state laws and regulations relating to veterinary medicine.

(e) An advanced practice registered nurse licensed pursuant to section 20-94a, in good faith and in the course of such nurse’s professional practice only, may prescribe, dispense, and administer controlled substances in schedule II, III, IV or V, or may cause the same to be administered by a registered nurse or licensed practical nurse under the advanced practice registered nurse’s direction and supervision, to the extent permitted by the federal Controlled Substances Act, the federal food and drug laws and state laws and regulations relating to advanced nursing practice.

(f) A nurse-midwife licensed under chapter 377, in good faith and in the course of the nurse-midwife’s professional practice only, may prescribe, dispense, and administer controlled substances in schedules II, III, IV and V, or may cause the same to be administered by a registered nurse or licensed practical nurse under the nurse-midwife’s direction and supervision, to the extent permitted by the federal Controlled Substances Act, the federal food and drug laws and state laws.

(g) A physician assistant licensed pursuant to section 20-12b, in good faith and in the course of the physician assistant’s professional practice only, may prescribe, dispense, and administer controlled substances in schedule II, III, IV or V, or may cause the same to be administered by an advanced practice registered nurse, registered nurse, or licensed practical nurse who is acting under a physician’s direction, to the extent permitted by the federal Controlled Substances Act, the federal food and drug laws and state laws and regulations relating to physician assistant practice.

(h) An optometrist authorized to practice advanced optometrical care, in good faith and in the course of the optometrist’s professional practice only and who is duly authorized by section 20-127, may prescribe, administer or dispense controlled substances in schedule II, III, IV or V to the extent permitted by the federal Controlled Substances Act, the federal food and drug laws and state laws and regulations relating to optometry.

(i) Any person who has obtained directly from a physician, dentist, podiatrist, optometrist, veterinarian, physician assistant, advanced practice registered nurse or nurse-midwife any controlled substance for self-administration or administration to a patient during the absence of such physician, dentist, podiatrist, optometrist, veterinarian, physician assistant, advanced practice registered nurse or nurse-midwife shall return to such physician, dentist, podiatrist, optometrist, veterinarian, physician assistant, advanced practice registered nurse or nurse-midwife any unused portion of such controlled substance, when it is no longer required by the person or the patient, or may surrender such controlled substance to the Commissioner of Consumer Protection for proper disposition.

(1967, P.A. 555, S. 16; 1969, P.A. 578, S. 2; 1972, P.A. 278, S. 8; 294, S. 43; P.A. 73-616, S. 62, 67; 73-681, S. 8, 29; P.A. 85-120, S. 1, 2; P.A. 89-389, S. 14, 22; P.A. 90-211, S. 14, 23; P.A. 91-224, S. 2; P.A. 95-332, S. 5; P.A. 96-70, S. 2; P.A. 99-102, S. 35; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1969 act inserted new Subsec. (d) re podiatrists and relettered former Subsecs. (d) and (e) accordingly, adding podiatrists in new Subsec. (f), formerly (d); 1972 acts replaced references to drugs, controlled drugs and narcotic drugs with “controlled substance(s)”, amended Subsec. (a) to replace “part III” with “state and federal laws and regulations”, amended Subsecs. (b) and (c) to replace “federal narcotic laws” with “Federal Controlled Substances Act”, amended Subsecs. (d) and (e) to replace reference to Sec. 20-250 with reference to Federal Controlled Substances Act and food and drug laws and state laws relating to podiatry and required surrender of drugs to health commissioner rather than department in Subsec. (f); P.A. 73-616 made technical changes; P.A. 73-681 specified schedule II, III, IV or V substances in Subsec. (d), replaced incorrect reference to podiatry in Subsec. (e) with “veterinary medicine” and replaced health commissioner with commissioner of consumer protection in Subsec. (f); Sec. 19-460 transferred to Sec. 21a-252 in 1983; P.A. 85-120 amended Subsec. (a) to authorize a physician assistant to administer controlled substances under the direction and supervision of a physician; P.A. 89-389 added Subsecs. (f) and (g), relettered the existing Subsec. (f) as Subsec. (h) and amended Subsec. (h) to add the references to advanced practice registered nurses and nurse-midwives; P.A. 90-211 amended Subsec. (f) to add language pertaining to the prescribing, dispensing and administering of controlled substances in schedules II and III and removed language pertaining to the prescribing and administering of controlled substances by nurse anesthetists and inserted new Subsec. (h) pertaining to physician assistants, relettering and amending former Subsec. (h) accordingly; P.A. 91-224 amended Subsec. (f) by deleting language requiring a physician to cosign a prescription for a Schedule II or III controlled substance; P.A. 95-332 amended Subsec. (a) to allow the Department of Consumer Protection to approve protocols that permit the dispensing of methadone by a registered nurse or licensed practical nurse; P.A. 96-70 inserted new Subsec. (i) concerning optometrists, relettering existing Subsec. as (j); P.A. 99-102 deleted Subsec. (b) re obsolete reference to osteopathy, relettered the remaining Subsecs., deleted obsolete references to osteopathy in redesignated Subsec. (i) and made technical changes reflecting gender neutrality; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 17a-714a re legal protections for licensed health care professionals who prescribe opioid antagonists to drug users.

Subsec. (a):

Cited. 204 C. 156; Id., 377; 240 C. 799.

Use of “and” does not require that physician do all three acts, i.e. prescribe, administer and dispense, re controlled substances to come within exception provided by Subsec. to avoid liability under Sec. 21a-277(b) or 21a-278(b). 82 CA 435.



Section 21a-253 - Possession of marijuana pursuant to a prescription by a physician.

Any person may possess or have under his control a quantity of marijuana less than or equal to that quantity supplied to him pursuant to a prescription made in accordance with the provisions of section 21a-249 by a physician licensed under the provisions of chapter 370 and further authorized by subsection (a) of section 21a-246 by the Commissioner of Consumer Protection to possess and supply marijuana for the treatment of glaucoma or the side effects of chemotherapy.

(P.A. 81-440, S. 5, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-254 - (Formerly Sec. 19-461). Designation of restricted drugs or substances by regulations. Records required by chapter. Electronic prescription drug monitoring program.

(a) The Commissioner of Consumer Protection, after investigation and hearing, may by regulation designate certain substances as restricted drugs or substances by reason of their exceptional danger to health or exceptional potential for abuse so as to require written records of receipt, use and dispensation, and may, after investigation and hearing, remove the designation as restricted drugs or substances from any substance so previously designated.

(b) Each physician, dentist, veterinarian or other person who is authorized to administer or professionally use schedule I substances shall keep a record of such schedule I substances received by him and a record of all such schedule I substances administered, dispensed or professionally used by him. The record of schedule I substances received shall in each case show the date of receipt, the name and address of the person from whom received and the kind and quantity of schedule I substances received. The record of all schedule I substances administered, dispensed or otherwise disposed of shall show the date of administering or dispensing, the name and address of the person to whom, or for whose use, or the owner and species of animal for which, the substances were administered or dispensed and the kind and quantity of substances.

(c) Practitioners obtaining and dispensing controlled substances shall keep a record of all such controlled substances, received and dispensed by them in accordance with the provisions of subsections (f) and (h) of this section.

(d) Manufacturers and wholesalers shall keep records of all controlled substances, compounded, mixed, cultivated or grown, or by any other process produced or prepared, and of all controlled substances received and disposed of by them in accordance with the provisions of subsections (f) and (h) of this section.

(e) Pharmacies, hospitals, chronic and convalescent nursing homes, rest homes with nursing supervision, clinics, infirmaries, freestanding ambulatory surgical centers and laboratories shall keep records of all controlled substances, received and disposed of by them in accordance with the provisions of subsections (f) and (h) of this section, except that hospitals and chronic and convalescent nursing homes using a unit dose drug distribution system may instead keep such records in accordance with the provisions of subsections (g) and (h) of this section, and except that hospitals and freestanding ambulatory surgical centers shall not be required to maintain separate disposition records for schedule V controlled substances or records of administering of individual doses for ultra-short-acting depressants, including but not limited to, Methohexital, Thiamylal and Thiopental.

(f) The form of record to be kept under subsection (c), (d) or (e) of this section shall in each case show the date of receipt, the name and address of the person from whom received, and the kind and quantity of controlled substances received, or, when applicable, the kind and quantity of controlled substances produced or removed from process of manufacture and the date of such production or removal from process of manufacture; and the record shall in each case show the proportion of controlled substances. The record of all controlled substances sold, administered, dispensed or otherwise disposed of shall show the date of selling, administering or dispensing, the name of the person to whom or for whose use, or the owner and species of animal for which, the substances were sold, administered or dispensed, the address of such person or owner in the instance of records of other than hospitals, chronic and convalescent nursing homes, rest homes with nursing supervision and infirmaries, and the kind and quantity of substances. In addition, hospital and infirmary records shall show the time of administering or dispensing, the prescribing physician and the nurse administering or dispensing the substance. Each such record of controlled substances shall be separately maintained apart from other drug records and kept for a period of three years from the date of the transaction recorded.

(g) Hospitals using a unit dose drug distribution system shall maintain a record noting all dispositions of controlled substances from any area of the hospital to other hospital locations. Such record shall include, but need not be limited to, the name, form, strength and quantity of the drug dispensed, the date dispensed and the location within the hospital to which the drug was dispensed. Such dispensing record shall be separately maintained, apart from other drug or business records, for a period of three years. Such hospital shall, in addition, maintain for each patient a record which includes, but need not be limited to, the full name of the patient and a complete description of each dose of medication administered, including the name, form, strength and quantity of the drug administered, the date and time administered and identification of the nurse or practitioner administering each drug dose. Entries for controlled substances shall be specially marked in a manner which allows for ready identification. Such records shall be filed in chronological order and kept for a period of three years.

(h) A complete and accurate record of all stocks of controlled substances on hand shall, on and after July 1, 1981, be prepared biennially within four days of the first day of May of the calendar year, except that a registrant may change this date provided the general physical inventory date of such registrant is not more than six months from the biennial inventory date, and kept on file for three years; and shall be made available to the commissioner or his authorized agents. The keeping of a record required by or under the federal Controlled Substances Act, or federal food and drug laws, containing substantially the same information as is specified above, shall constitute compliance with this section, provided each record shall in addition contain a detailed list of any controlled substances lost, destroyed or stolen, the kind and quantity of such substances and the date of the discovery of such loss, destruction or theft and provided such record shall be made available to the commissioner or his authorized agents. All records required by this chapter shall be kept on the premises of the registrant and maintained current and separate from other business records in such form as to be readily available for inspection by the authorized agent at reasonable times. The use of a foreign language, codes or symbols to designate controlled substances or persons in the keeping of any required record is not deemed to be a compliance with this chapter.

(i) Whenever any record is removed by a person authorized to enforce the provisions of this chapter or the provisions of the state food, drug and cosmetic laws for the purpose of investigation or as evidence, such person shall tender a receipt in lieu thereof and the receipt shall be kept for a period of three years.

(j) (1) The commissioner shall, within available appropriations, establish an electronic prescription drug monitoring program to collect, by electronic means, prescription information for schedules II, III, IV and V controlled substances, as defined in subdivision (9) of section 21a-240, that are dispensed by pharmacies, nonresident pharmacies, as defined in section 20-627, outpatient pharmacies in hospitals or institutions or by any other dispenser, as defined in section 21a-240. The program shall be designed to provide information regarding the prescription of controlled substances in order to prevent the improper or illegal use of the controlled substances and shall not infringe on the legitimate prescribing of a controlled substance by a prescribing practitioner acting in good faith and in the course of professional practice.

(2) The commissioner may identify other products or substances to be included in the electronic prescription drug monitoring program established pursuant to subdivision (1) of this subsection.

(3) Each pharmacy, nonresident pharmacy, as defined in section 20-627, outpatient pharmacy in a hospital or institution and dispenser, as defined in section 21a-240, shall report to the commissioner, at least weekly, by electronic means or, if a pharmacy or outpatient pharmacy does not maintain records electronically, in a format approved by the commissioner, the following information for all controlled substance prescriptions dispensed by such pharmacy or outpatient pharmacy: (A) Dispenser identification number; (B) the date the prescription for the controlled substance was filled; (C) the prescription number; (D) whether the prescription for the controlled substance is new or a refill; (E) the national drug code number for the drug dispensed; (F) the amount of the controlled substance dispensed and the number of days’ supply of the controlled substance; (G) a patient identification number; (H) the patient’s first name, last name and street address, including postal code; (I) the date of birth of the patient; (J) the date the prescription for the controlled substance was issued by the prescribing practitioner and the prescribing practitioner’s Drug Enforcement Agency’s identification number; and (K) the type of payment.

(4) The commissioner may contract with a vendor for purposes of electronically collecting such controlled substance prescription information. The commissioner and any such vendor shall maintain the information in accordance with the provisions of chapter 400j.

(5) The commissioner and any such vendor shall not disclose controlled substance prescription information reported pursuant to subdivision (3) of this subsection, except as authorized pursuant to the provisions of sections 21a-240 to 21a-283, inclusive. Any person who knowingly violates any provision of this subdivision or subdivision (4) of this subsection shall be guilty of a class D felony.

(6) The commissioner shall provide, upon request, controlled substance prescription information obtained in accordance with subdivision (3) of this subsection to the following: (A) The prescribing practitioner who is treating or has treated a specific patient, provided the information is obtained for purposes related to the treatment of the patient, including the monitoring of controlled substances obtained by the patient; (B) the prescribing practitioner with whom a patient has made contact for the purpose of seeking medical treatment, provided the request is accompanied by a written consent, signed by the prospective patient, for the release of controlled substance prescription information; or (C) the pharmacist who is dispensing controlled substances for a patient, provided the information is obtained for purposes related to the scope of the pharmacist’s practice and management of the patient’s drug therapy, including the monitoring of controlled substances obtained by the patient. The prescribing practitioner or pharmacist shall submit a written and signed request to the commissioner for controlled substance prescription information. Such prescribing practitioner or pharmacist shall not disclose any such request except as authorized pursuant to sections 20-570 to 20-630, inclusive, or sections 21a-240 to 21a-283, inclusive.

(7) No person or employer shall prohibit, discourage or impede a prescribing practitioner or pharmacist from requesting controlled substance prescription information pursuant to this subsection.

(8) The commissioner shall adopt regulations, in accordance with chapter 54, concerning the reporting, evaluation, management and storage of electronic controlled substance prescription information.

(9) The provisions of this section shall not apply to (A) samples of controlled substances dispensed by a physician to a patient, or (B) any controlled substances dispensed to hospital inpatients.

(10) The provisions of this section shall not apply to any institutional pharmacy or pharmacist’s drug room operated by a facility, licensed under section 19a-495 and regulations adopted pursuant to said section 19a-495, that dispenses or administers directly to a patient opioid antagonists for treatment of a substance use disorder.

(1967, P.A. 555, S. 17; 1969, P.A. 753, S. 11–13; 1972, P.A. 278, S. 9; P.A. 73-681, S. 9, 29; P.A. 74-338, S. 17, 94; P.A. 77-51; 77-101, S. 2; P.A. 81-148, S. 3, 4; 81-363, S. 2; P.A. 88-357, S. 16; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 06-155, S. 1; P.A. 13-172, S. 1; 13-208, S. 72.)

History: 1969 act included cannabis-type drugs as restricted drugs and slightly changed wording in Subsec. (a), deleted phrase re applicability to practitioners “regularly engaged” in dispensing drugs and included applicability with respect to purchasing drugs in Subsec. (c) and deleted reference to charging drugs separately or in connection with other professional services, referred to “controlled” rather than “restricted” drugs in Subsec. (f) record-keeping provisions and required that records be “separately maintained”; 1972 act replaced “drugs” with “substances” throughout section, rephrased Subsec. (a) and added provision re removal of restricted drug designation, replaced “restricted drugs” with “Schedule I drugs” in Subsec. (b), included clinics and infirmaries in Subsec. (e) and made provisions re record-keeping applicable to hospitals applicable to infirmaries as well, required preparation of periodic records rather than preparation on October 1, 1967, and removed exception re records prepared in accordance with Sec. 511(d) of federal food and drug laws, required that records be available to authorized agents of inspecting commissioner and replaced “federal narcotic laws” with “Federal Controlled Substances Act” in Subsec. (f); P.A. 73-681 removed public health council as authority for designating restricted drugs in Subsec. (a), substituted “obtaining” for “purchasing” in Subsec. (c) and replaced provision re waiver of required record-keeping by public health council regulation with provisions re required manner in which records required to be kept on premises and use of foreign languages, codes, symbols in Subsec. (f); P.A. 74-338 deleted “inspecting” with reference to commissioner and referred to authorized “agent” rather than “agency” in Subsec. (f); P.A. 77-51 made Subsecs. (e) and (f) applicable to chronic and convalescent nursing homes and rest homes with nursing supervision; P.A. 77-101 added reference to Subsec. (h) in Subsecs. (c) to (e), added exceptions in Subsec. (e), inserted new Subsec. (g) re hospitals using unit dose drug distribution systems, designated part of Subsec. (f) as Subsec. (h) and relettered Subsec. (g) as Subsec. (i); P.A. 81-148 amended Subsec. (e) to specifically exclude from record-keeping requirement records re ultra-short-acting depressants and amended Subsec. (h) to clarify the requirements of federal law relating to the taking of inventory of controlled substances; P.A. 81-363 amended Subsec. (e) to authorize chronic and convalescent nursing homes using a unit dose drug distribution system to maintain their records in accordance with the provisions of Subsecs. (g) and (h); Sec. 19-461 transferred to Sec. 21a-254 in 1983; P.A. 88-357 amended Subsec. (e) by adding references to free-standing ambulatory surgical centers; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-155 added Subsec. (j) re establishment of electronic prescription drug monitoring program, reporting by pharmacies and outpatient pharmacies in hospitals or institutions, vendor collection of information, disclosure and confidentiality of information and adoption of regulations; P.A. 13-172 amended Subsec. (j) by adding references to nonresident pharmacies and dispensers in Subdiv. (1), adding Subdiv. (2) re commissioner identifying other products or substances to be included in program, redesignating existing Subdivs. (2) to (5) as Subdivs. (3) to (6), changing reporting requirement from twice monthly to weekly and adding references to nonresident pharmacies and dispensers in redesignated Subdiv. (3), adding Subdiv. (7) re prohibiting, discouraging or impeding prescribing practitioner or pharmacist from requesting information, redesignating existing Subdiv. (6) as Subdiv. (8) and adding Subdiv. (9) re samples, effective June 21, 2013; P.A. 13-208 amended Subsec. (j) by making a technical change in Subdiv. (3), designating existing provision re samples as Subpara. (A) and adding Subpara. (B) re controlled substances dispensed to hospital inpatients in Subdiv. (9) and adding Subdiv. (10) re applicability to certain institutional pharmacies or pharmacist’s drug rooms, effective June 21, 2013.



Section 21a-254a - Appointment of prescription drug monitoring working group. Membership.

The Commissioner of Consumer Protection shall appoint a prescription drug monitoring working group for the purpose of advising the commissioner on the implementation of the electronic prescription drug monitoring program established pursuant to section 21a-254, including the adoption of regulations by the commissioner. Such advice shall include, but not be limited to, recommendations on how to effectively use the data collected pursuant to such program to detect fraud while protecting the legitimate use of controlled substances. The working group shall include, but not be limited to: (1) A physician, licensed pursuant to chapter 370, specializing in internal medicine; (2) a board certified oncologist; (3) a person licensed to perform advanced level nursing practice activities pursuant to subsection (b) of section 20-87a; (4) a representative from an acute care hospital licensed pursuant to chapter 368v; (5) a state police officer appointed in accordance with section 29-4; (6) a municipal police chief; (7) a representative from the Division of Criminal Justice; (8) a representative from a hospice licensed by the Department of Public Health or certified pursuant to 42 USC 1395x; (9) a pain management specialist, as defined in section 38a-492i; (10) a pharmacist licensed pursuant to section 20-590, 20-591 or 20-592; and (11) a representative from the Department of Mental Health and Addiction Services.

(P.A. 06-155, S. 2.)



Section 21a-255 - (Formerly Sec. 19-462). Penalty for failure to make, furnish or keep records, statements or information. General penalty.

(a) Any person who, either as principal or agent, refuses or fails to make, furnish or keep any record, notification, order form, statement, invoice or information required by sections 21a-243 to 21a-282, inclusive, or regulations adopted pursuant to section 21a-244, for the first offense may be fined not more than five hundred dollars and for each subsequent offense may be fined not more than one thousand dollars or imprisoned not more than thirty days or be both fined and imprisoned.

(b) Any person who fails to keep any record required by said sections 21a-243 to 21a-282, inclusive, or said regulations, with an intent to defeat the purpose of this chapter or any person who violates any other provision of said sections, except as to such violations for which penalties are specifically provided in sections 21a-277 and 21a-279, may, for the first offense, be fined not more than three thousand five hundred dollars or be imprisoned for not more than two years or be both fined and imprisoned; and for the second and each subsequent offense shall be guilty of a class C felony.

(1967, P.A. 555, S. 18; 1969, P.A. 753, S. 14; 1972, P.A. 278, S. 10; P.A. 77-277, S. 5; P.A. 87-129, S. 4; P.A. 13-258, S. 13.)

History: 1969 act made imposition of fines and terms of imprisonment optional rather than mandatory and standardized wording and penalties so that penalty in all cases is fine and/or imprisonment; 1972 act replaced reference to repealed Sec. 19-450 with reference to Sec. 19-451; P.A. 77-277 added reference to regulations under Sec. 19-451a; Sec. 19-462 transferred to Sec. 21a-255 in 1983; P.A. 87-129 substituted reference to Sec. 21a-243 for Sec. 21a-242, repealed by the same act; P.A. 13-258 amended Subsec. (b) to change fine for first offense from $1,000 to $3,500 and penalty for second or subsequent offense from fine of not more than $10,000 or 10 years imprisonment to a class C felony.



Section 21a-256 - (Formerly Sec. 19-463). Labeling of package or container of controlled substances.

(a) When a manufacturer sells or dispenses a controlled substance and when a wholesaler sells, dispenses or distributes a controlled substance in a package prepared by him, he shall securely affix to each package in which that substance is contained a label showing in legible English the name and address of the vendor and the quantity, kind and form of controlled substance contained therein and any additional information required under the federal food and drug laws and the state food, drug and cosmetic laws. No person, except a practitioner dispensing a controlled substance under this chapter, shall alter, deface or remove any label so affixed.

(b) When a pharmacist sells or dispenses any controlled substance on prescription issued by a physician, advanced practice registered nurse, physician assistant, podiatrist, dentist or veterinarian, the pharmacist shall affix, to the container in which such substance is sold or dispensed, a label showing the name and address of the pharmacy for which the pharmacist is lawfully acting, the full name of the patient, or, if the patient is an animal, the name of the owner of the animal and the species of the animal, the last name of the physician, advanced practice registered nurse, physician assistant, podiatrist, dentist or veterinarian by whom the prescription was written, such directions as may be stated on the prescription, the serial number of the prescription, the date of filling or refilling and any cautionary statement in such prescription as may be required by law.

(c) When aqueous or oleaginous preparations are sold under subsection (c) of section 21a-250, a label shall be affixed to the container containing the preparation which bears the name, address and BNDD numbers of the vendor and vendee, the date of sale, the kind and quantity of substance sold and the serial number of the official written order. No person shall alter, deface or remove any label affixed pursuant to subsection (b) or this subsection.

(1967, P.A. 555, S. 19; 1972, P.A. 278, S. 11; P.A. 73-681, S. 10, 29; P.A. 82-419, S. 39, 47; P.A. 96-19, S. 3; P.A. 99-102, S. 36.)

History: 1972 act replaced “drug” with “substance” throughout section, made Subsec. (b) provisions applicable to podiatrists’ prescriptions, required label to include prescription serial number, date of filing and necessary precautionary statements and deleted provision re label requirements for narcotic drugs, and replaced “registry” with “BNDD” numbers in Subsec. (c); P.A. 73-681 specified “aqueous or oleaginous” preparations in Subsec. (c); P.A. 82-419 amended Subsec. (b) to permit physician’s last name only, rather than full name, on label and to change date of filing to date of filling or refilling; Sec. 19-463 transferred to Sec. 21a-256 in 1983; P.A. 96-19 expanded reference to prescriptions by physicians in Subsec. (b) to include advanced practice registered nurses and physician assistants; P.A. 99-102 amended Subsec. (b) by deleting obsolete references to osteopathy and making technical changes.



Section 21a-257 - (Formerly Sec. 19-464). Person receiving narcotic drug to keep it in original container.

A person to whom or for whose use any narcotic drug has been prescribed, sold or dispensed by a physician, dentist, pharmacist or other person authorized under the provisions of section 21a-248, and the owner of any animal for which any such drug has been prescribed, sold or dispensed may lawfully possess it only in the container in which it was delivered to the recipient by the person selling or dispensing the same except as may be authorized by regulations adopted hereunder.

(1967, P.A. 555, S. 20; 1969, P.A. 753, S. 15; P.A. 99-102, S. 37.)

History: 1969 act referred to “narcotic” rather than “controlled” drugs; Sec. 19-464 transferred to Sec. 21a-257 in 1983; P.A. 99-102 deleted obsolete reference to osteopathy and made a technical change.

Defendant held to have burden of proving he had drug in container in which it was delivered to him by person dispensing it. 148 C. 57.

Cited. 7 CA 403.

Cited. 6 Conn. Cir. Ct. 584.

Annotation to present section:

Section is not unconstitutionally vague as applied due to lack of notice and arbitrary enforcement despite the lack of intent or knowledge requirement in language of section, or the doctrine of desuetude, because the record is devoid of evidence that section has been openly, notoriously and pervasively violated without prosecution for a long period of time or that there has been a conspicuous policy of nonenforcement. 129 CA 239.



Section 21a-258 - (Formerly Sec. 19-465). Exceptions concerning possession and control.

The provisions of this part restricting the possession and control of controlled substances shall not apply to common carriers or to warehousemen, while engaged in lawfully transporting or storing such substances, or to any employee of the same acting within the scope of his employment; or to public officers or employees in the performance of their official duties requiring possession or control of controlled substances; or to temporary incidental possession by employees or agents of persons lawfully entitled to possession or by persons whose possession is for the purpose of aiding public officers in performing their official duties.

(1967, P.A. 555, S. 21; 1972, P.A. 278, S. 12.)

History: 1972 act substituted “substances” for “drugs”; Sec. 19-465 transferred to Sec. 21a-258 in 1983.

Cited. 7 CA 403.



Section 21a-259 - (Formerly Sec. 19-466). Common nuisances. Receivership of rental housing property development.

(a) As used in this section, “rental housing property development” means any privately owned multifamily dwelling consisting of not less than six units which are not owner-occupied and which has at least one unit available for rent. Any store, shop, warehouse, dwelling house, building, rental housing property development, vehicle, boat, aircraft or any place whatever, other than as authorized by law, which is frequently resorted to by drug-dependent persons for the purpose of using controlled substances or which is used for the illegal keeping or selling of the same, shall be deemed a common nuisance.

(b) Any such rental housing property development deemed a common nuisance under subsection (a) of this section may be subject to an action for private receivership by the Chief State’s Attorney, a deputy chief state’s attorney, a state’s attorney or an assistant or deputy assistant state’s attorney on behalf of all the tenants occupying such development by applying to the superior court for the judicial district where the property is situated for an order requiring the owner and any mortgagees or lienors of record to show cause why a receiver of rents, issues and profits should not be appointed and why said receiver should not remove or remedy such common nuisance and obtain a lien in favor of such tenants, having priority with respect to all existing mortgages or liens, to secure payment of the costs incurred by the receiver in removing or remedying such common nuisance. Such application shall contain (A) proof by affidavit that an order of the proper authority has been issued and served on the owner, mortgagees and lienors; and (B) a plan to manage and operate such property following the appointment of a receiver of rents, issues and profits.

(1967, P.A. 555, S. 22; 1972, P.A. 278, S. 13; P.A. 97-161.)

History: 1972 act substituted “substances” for “drugs”; Sec. 19-466 transferred to Sec. 21a-259 in 1983; P.A. 97-161 designated existing provisions as Subsec. (a) and amended said Subsec. by defining “rental housing property development” and adding such entity to places deemed a common nuisance, and added new Subsec. (b) re procedure for the appointment of a receiver for a rental housing property development deemed a common nuisance.



Section 21a-260 - (Formerly Sec. 19-467a). Narcotics control section in Department of Consumer Protection.

The narcotics control section of the Department of Public Health shall be merged into the Department of Consumer Protection.

(P.A. 73-681, S. 28, 29; P.A. 77-614, S. 323, 610; P.A. 80-306; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-306 deleted reference to “drugs division” of consumer protection department and deleted obsolete reference to transfer of personnel in same pay grade and classification; Sec. 19-467a transferred to Sec. 21a-260 in 1983; P.A 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-261 - (Formerly Sec. 19-468). Inspection of records. Entry on premises. Warrants and arrests.

(a) Every person required by section 21a-254 to prepare or obtain and keep records of controlled substances, and any carrier maintaining records with respect to any shipment containing any controlled substance, and every person in charge, or having custody, of such records shall, upon request of the Commissioner of Consumer Protection and his authorized agents, permit said commissioner and his authorized agents at reasonable times to have access to and copy such records.

(b) For the purposes of verification of such records and of the enforcement of this part, said commissioner and his agents, are authorized to enter, at reasonable times, any place, clinic, infirmary, correctional institution, care-giving institution, pharmacy, drug room, office, hospital, laboratory, factory, warehouse, establishment or vehicle in which any controlled substance is held, manufactured, compounded, processed, sold, delivered or otherwise disposed of and to inspect, within reasonable limits and in a reasonable manner, such place, clinic, infirmary, correctional institution, care-giving institution, pharmacy, drug room, office, hospital, laboratory, factory, warehouse, establishment or vehicle, and all pertinent equipment, finished and unfinished material, containers and labeling, and all things therein including records, files, papers, processes, controls and facilities, and to inventory any stock of any such controlled substance therein and obtain samples of any such substance, any labels or containers for such substance and of any finished and unfinished material.

(c) No inspection authorized by subsection (b) shall extend to (1) financial data, (2) sales data other than shipment data, (3) pricing data, (4) personnel data or (5) research data and secret processes or apparatus.

(d) The Commissioner of Consumer Protection and his authorized agents are authorized and empowered to obtain and serve search warrants and arrest warrants; to seize contraband controlled substances; and to make arrests without warrant for offenses under sections 21a-243 to 21a-282, inclusive, if the offense is committed in their presence or, in the case of a felony, if they have probable cause to believe that the person so arrested has committed, or is committing, such offense. The commissioner and his authorized agents when executing the powers authorized pursuant to this subsection, except when using deadly physical force, shall be deemed to be acting in the capacity of a peace officer as defined in subsection (9) of section 53a-3.

(1967, P.A. 555, S. 24; 1972, P.A. 278, S. 15; P.A. 73-681, S. 11, 29; P.A. 74-338, S. 18, 94; P.A. 84-190; P.A. 87-129, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1972 act substituted “substance(s)” for “drug(s)”, allowed inspection of any place, clinic, infirmary, correctional institution, care-giving institution, pharmacy or drug room in Subsec. (b) and replaced reference to repealed Sec. 19-450 with reference to Sec. 19-451 in Subsec. (d); P.A. 73-681 removed equal powers formerly held by commissioner of health under section; P.A. 74-338 made technical correction; Sec. 19-468 transferred to Sec. 21a-261 in 1983; P.A. 84-190 amended Subsec. (d) by providing that the commissioner and his authorized agents when executing their authorized powers, except the use of deadly physical force, are deemed to be acting in the capacity of peace officers; P.A. 87-129 substituted reference to Sec. 21a-243 for Sec. 21a-242, repealed by the same act; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-262 - (Formerly Sec. 19-469). Commissioner’s authority and duties re controlled substances. When seizing authority may destroy. Disposal by long-term care facilities and outpatient surgical facilities.

(a) The Commissioner of Consumer Protection may receive, take into custody or destroy excess or undesired controlled substances and may in his discretion deliver, upon application, to any hospital, laboratory, incorporated college, scientific institution or any state or municipal agency or institution not operated for private gain, any controlled substances that have come into his custody by authority of this section. In the case of a care-giving or correctional or juvenile training institution having an institutional pharmacy, the Commissioner of Consumer Protection shall deliver such controlled substances only to the licensed pharmacist in charge of such pharmacy. The Commissioner of Consumer Protection may receive and take into custody excess or undesired controlled substances from pharmacists, manufacturers and wholesalers or any other registrant. Said commissioner shall keep a full and complete record of all substances received and of all substances disposed of, showing the exact kinds, quantities and forms of such substances, the persons from whom received and to whom delivered, by whose authority received, delivered and destroyed, and the dates of the receipt, disposal or destruction. Controlled substances and preparations shall at all times be properly safeguarded and securely kept. Minimum security and safeguard standards for the storage, manufacture, sale or distribution of all controlled substances shall be established by regulations adopted hereunder. Controlled substances seized or held as contraband or controlled substances, the title to which cannot be resolved, which controlled substances are not held by law enforcement agencies or court officials as evidence in criminal proceedings, shall be, upon the order of the court, destroyed by the seizing authority or delivered to the Commissioner of Consumer Protection as soon as possible upon resolution of the case or upon ascertaining the status of the unclaimed substance. The agent of the Commissioner of Consumer Protection shall issue a receipt for all such substance obtained. Any loss, destruction or theft of controlled substances shall be reported by a registrant within seventy-two hours to the Commissioner of Consumer Protection as follows: (1) Where, through breakage of the container or other accident, otherwise than in transit, controlled substances are lost or destroyed, the person having title thereto shall make a signed statement as to the kinds and quantities of controlled substances lost or destroyed and the circumstances involved, and immediately forward the statement to the Commissioner of Consumer Protection. A copy of such statement shall be retained by the registrant; (2) where controlled substances are lost by theft, or otherwise lost or destroyed in transit, the consignee shall, immediately upon ascertainment of the occurrence, file with the Commissioner of Consumer Protection a signed statement of the facts, including a list of the controlled substances stolen, lost or destroyed and documentary evidence that the local authorities were notified. A copy of the statement shall be retained by the registrant. As used in this section, “care-giving institution”, “correctional or juvenile training institution”, “institutional pharmacy” and “pharmacist” shall have the same meaning as used in section 20-571.

(b) For each long-term care facility, two or more of the following persons may jointly dispose of excess stock of controlled substances: A nursing home administrator, a pharmacist consultant, a director of nursing services or an assistant director of nursing services. Such facility shall maintain documentation of any such destruction and disposal for a period of three years and such documentation shall be maintained in a separate log and on a form prescribed by the department.

(c) For each outpatient surgical facility, as defined in section 19a-493b, two or more of the following persons may jointly dispose of excess stock of controlled substances: An administrator, a clinical director or chief of staff, or a nursing supervisor. Such facility shall maintain documentation of any such destruction and disposal for a period of three years and such documentation shall be maintained in a separate log and on a form prescribed by the department.

(1967, P.A. 555, S. 25; 1969, P.A. 593, S. 13; 1972, P.A. 278, S. 16; P.A. 73-681, S. 12, 29; P.A. 76-77, S. 6; P.A. 84-44, S. 2; P.A. 92-181, S. 1, 3; P.A. 95-264, S. 59; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 05-212, S. 4.)

History: 1969 act required that controlled drugs be delivered only to licensed pharmacist where pharmacy is in care-giving, correctional or juvenile training institution; 1972 act substituted “substances” for “drugs”; P.A. 73-681 transferred powers of health commissioner to commissioner of consumer protection and added provisions re delivery of controlled substances held by law enforcement or court officials, etc. and re reports of loss, destruction or theft of controlled substances; P.A. 76-77 allowed destruction of controlled substances upon court order as alternative to delivery to commissioner of consumer protection; Sec. 19-469 transferred to Sec. 21a-262 in 1983; P.A. 84-44 deleted reference to controlled substances held by law enforcement agencies or court officials as evidence in criminal proceedings and added provision re controlled substances which are not held by law enforcement agencies or court officials as evidence in court proceedings; P.A. 92-181 provided that the commissioner could deliver controlled substances to any state or municipal agency not operated for private gain; P.A. 95-264 added definition of care-giving, correctional and juvenile training institutions, institutional pharmacy and pharmacist; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-212 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re disposal by long-term care facilities and by outpatient surgical facilities, respectively, effective July 6, 2005.



Section 21a-263 - (Formerly Sec. 19-469a). Power of commissioner to receive and destroy drug paraphernalia. Records.

The Commissioner of Consumer Protection may receive, take into custody or destroy any drug paraphernalia as defined in subdivision (20) of section 21a-240. Said commissioner shall keep a full and complete record of all drug paraphernalia received and disposed of, showing the exact kinds, quantities and forms of such drug paraphernalia, the persons from whom received, by whose authority received and destroyed, and the dates of the receipt or destruction. Drug paraphernalia held by law enforcement agencies or court officials as evidence in criminal proceedings, or drug paraphernalia seized or held as contraband shall be destroyed upon the order of the court by the seizing authority or delivered to the Commissioner of Consumer Protection as soon as possible upon termination of the proceedings or resolution of the case.

(P.A. 80-224, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-469a transferred to Sec. 21a-263 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-264 - (Formerly Sec. 19-470). Notice to licensing boards of violations by licensees.

On the conviction of any person of the violation of any provision of this part, a copy of the judgment and sentence and of the opinion of the court, if any opinion is filed, shall be sent by the clerk of the court, or by the judge, to the board or officer, if any, by whom such person has been licensed or registered to practice his profession or to carry on his business and the court may, in its discretion, recommend to the licensing or registering board or officer that the license or registration of such person to practice his profession or to carry on his business be suspended or revoked. On the application of any person whose license or registration has been so suspended or revoked, such board or officer may, for good cause shown, reinstate such license or registration.

(1967, P.A. 555, S. 26.)

History: Sec. 19-470 transferred to Sec. 21a-264 in 1983.



Section 21a-265 - (Formerly Sec. 19-471). Inspection of prescriptions, orders, records and stocks restricted to government officers and third-party payors. Confidentiality.

Prescriptions, orders and records required by sections 21a-243 to 21a-282, inclusive, and stocks of controlled substances shall be open for inspection only to federal, state, county and municipal officers, whose duty it is to enforce the laws of this state or of the United States relating to controlled substances, and to third party payors having a formal agreement or contract to audit such prescriptions, orders and records in connection with claims submitted to such payors. No such officer or third party payor having knowledge by virtue of his office of any such prescription, order or record shall divulge such knowledge, except in connection with a civil action or criminal prosecution in court or before a licensing or registration board or officer, to which action, prosecution or proceeding the person to whom such prescriptions, orders or records relate is a party.

(1967, P.A. 555, S. 27; 1972, P.A. 278, S. 17; P.A. 73-203; P.A. 87-129, S. 6.)

History: 1972 act substituted “substances” for “drugs” and replaced reference to repealed Sec. 19-450 with reference to Sec. 19-451; P.A. 73-203 required that prescriptions, orders, etc. be open to inspection by third party payors having formal agreement or contract to perform audit and specified that information is to be divulged in connection with civil actions or criminal prosecutions; Sec. 19-471 transferred to Sec. 21a-265 in 1983; P.A. 87-129 substituted reference to Sec. 21a-243 for Sec. 21a-242, repealed by the same act.



Section 21a-266 - (Formerly Sec. 19-472). Prohibited acts.

(a) No person shall obtain or attempt to obtain a controlled substance or procure or attempt to procure the administration of a controlled substance (1) by fraud, deceit, misrepresentation or subterfuge, or (2) by the forgery or alteration of a prescription or of any written order, or (3) by the concealment of a material fact, or (4) by the use of a false name or the giving of a false address.

(b) Information communicated to a practitioner in an effort unlawfully to procure a controlled substance, or unlawfully to procure the administration of any such substance, shall not be deemed a privileged communication.

(c) No person shall wilfully make a false statement in any prescription, order, report or record required by this part.

(d) No person shall, for the purpose of obtaining a controlled substance, falsely assume the title of, or claim to be, a manufacturer, wholesaler, pharmacist, physician, dentist, veterinarian, podiatrist or other authorized person.

(e) No person shall make or utter any false or forged prescription or false or forged written order.

(f) No person shall affix any false or forged label to a package or receptacle containing controlled substances.

(g) No person shall alter an otherwise valid written order or prescription except upon express authorization of the issuing practitioner.

(h) No person who, in the course of treatment, is supplied with controlled substances or a prescription therefor by one practitioner shall, knowingly, without disclosing such fact, accept during such treatment controlled substances or a prescription therefor from another practitioner with intent to obtain a quantity of controlled substances for abuse of such substances.

(i) The provisions of subsections (a), (d) and (e) shall not apply to manufacturers of controlled substances, or their agents or employees, when such manufacturers or their authorized agents or employees are actually engaged in investigative activities directed toward safeguarding of the manufacturer’s trademark, provided prior written approval for such investigative activities is obtained from the Commissioner of Consumer Protection.

(1967, P.A. 555, S. 28; 1972, P.A. 278, S. 18; P.A. 73-681, S. 13, 29; P.A. 99-102, S. 38; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1972 act substituted “substance(s)” for “drug(s)” and included “podiatrist” in Subsec. (d); P.A. 73-681 added proviso re prior written approval for investigative activities in Subsec. (i); Sec. 19-472 transferred to Sec. 21a-266 in 1983; P.A. 99-102 amended Subsec. (d) by deleting obsolete reference to osteopathy and making a technical change; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Defendant in obtaining prescription for narcotics from physician concealed fact he was a drug addict; held to be a violation of predecessor Sec. 19-261. 148 C. 57.

Annotations to present section:

Cited. 223 C. 618.

Cited. 24 CA 662; judgment reversed, see 223 C. 618.



Section 21a-267 - (Formerly Sec. 19-472a). Penalty for use, possession or delivery of drug paraphernalia. Immunity.

(a) No person shall use or possess with intent to use drug paraphernalia, as defined in subdivision (20) of section 21a-240, to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain or conceal, or to ingest, inhale or otherwise introduce into the human body, any controlled substance, as defined in subdivision (9) of section 21a-240, other than a cannabis-type substance in a quantity of less than one-half ounce. Any person who violates any provision of this subsection shall be guilty of a class C misdemeanor.

(b) No person shall deliver, possess with intent to deliver or manufacture with intent to deliver drug paraphernalia knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain or conceal, or to ingest, inhale or otherwise introduce into the human body, any controlled substance, other than a cannabis-type substance in a quantity of less than one-half ounce. Any person who violates any provision of this subsection shall be guilty of a class A misdemeanor.

(c) Any person who violates subsection (a) or (b) of this section in or on, or within one thousand five hundred feet of, the real property comprising a public or private elementary or secondary school and who is not enrolled as a student in such school shall be imprisoned for a term of one year which shall not be suspended and shall be in addition and consecutive to any term of imprisonment imposed for violation of subsection (a) or (b) of this section.

(d) No person shall (1) use or possess with intent to use drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain or conceal, or to ingest, inhale or otherwise introduce into the human body, less than one-half ounce of a cannabis-type substance, or (2) deliver, possess with intent to deliver or manufacture with intent to deliver drug paraphernalia knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain or conceal, or to ingest, inhale or otherwise introduce into the human body, less than one-half ounce of a cannabis-type substance. Any person who violates any provision of this subsection shall have committed an infraction.

(e) The provisions of subsection (a) of this section shall not apply to any person (1) who in good faith, seeks medical assistance for another person who such person reasonably believes is experiencing an overdose from the ingestion, inhalation or injection of intoxicating liquor or any drug or substance, (2) for whom another person, in good faith, seeks medical assistance, reasonably believing such person is experiencing an overdose from the ingestion, inhalation or injection of intoxicating liquor or any drug or substance, or (3) who reasonably believes he or she is experiencing an overdose from the ingestion, inhalation or injection of intoxicating liquor or any drug or substance and, in good faith, seeks medical assistance for himself or herself, if evidence of the use or possession of drug paraphernalia in violation of said subsection was obtained as a result of the seeking of such medical assistance. For the purposes of this subsection, “good faith” does not include seeking medical assistance during the course of the execution of an arrest warrant or search warrant or a lawful search.

(P.A. 80-224, S. 3; P.A. 89-256, S. 3; P.A. 90-214, S. 2, 5; P.A. 92-185, S. 3, 6; June Sp. Sess. P.A. 92-1, S. 3; P.A. 06-195, S. 16; P.A. 11-71, S. 3; 11-210, S. 2.)

History: Sec. 19-472a transferred to Sec. 21a-267 in 1983; P.A. 89-256 amended Subsec. (b) to increase the penalty from a class C to a class A misdemeanor and added Subsec. (c) re an additional nonsuspendable term of imprisonment of one year for any person who violates Subsec. (a) or (b) near a school and is not enrolled as a student in such school; P.A. 90-214 added Subsec. (d) re needle and syringe exchange program; P.A. 92-185 deleted Subsec. (d) re applicability of Subsecs. (a) and (b) to the needle and syringe exchange program; June Sp. Sess. P.A. 92-1 amended Subsec. (c) to increase the proximity distance to school property from 1,000 to 1,500 feet; P.A. 06-195 amended Subsecs. (a) and (b) by deleting “inject” in conformity with redefinition of “drug paraphernalia” in Sec. 21a-240, effective June 7, 2006; P.A. 11-71 amended Subsecs. (a) and (b) to exclude from each offense drug paraphernalia used in connection with less than one-half ounce of a cannabis-type substance and added Subsec. (d) re prohibited acts with drug paraphernalia used in connection with less than one-half ounce of a cannabis-type substance and the penalty therefor, effective July 1, 2011; P.A. 11-210 added provisions, codified by the Revisors as Subsec. (e), re inapplicability of Subsec. (a) when medical assistance is sought in good faith for person reasonably believed to be experiencing an overdose from ingestion, inhalation or injection of intoxicating liquor or any drug or substance and evidence of use or possession of drug paraphernalia was obtained as result of the seeking of such medical assistance.

See Sec. 21a-270 re factors considered in considering materials to be drug paraphernalia.

See Sec. 21a-283a re authority of court to depart from prescribed mandatory minimum sentence.

Subsec. (a):

Cited. 207 C. 35; 216 C. 185; 219 C. 557; 230 C. 372.

Cited. 9 CA 667; 10 CA 347; 11 CA 47; 12 CA 225; 13 CA 288; 14 CA 356; 17 CA 556; Id., 635; 20 CA 183; Id., 321; 22 CA 40; judgment reversed, see 219 C. 577; Id., 431; 23 CA 123; 26 CA 553; 28 CA 575; 29 CA 694; 31 CA 443; 32 CA 267; 39 CA 369; 43 CA 339.

Subsec. (b):

Cited. 10 CA 532.

Subsec. (c):

Testimony that conduct occurred within 1500 feet of a “public school” was insufficient to support finding that conduct occurred within 1500 feet of “an elementary or secondary school” because there are public schools that are neither elementary nor secondary schools. 113 CA 731; judgment reversed, see 303 C. 760.



Section 21a-268 - (Formerly Sec. 19-473). Misrepresentation of substance as controlled substance. Exemption.

(a) Any person who knowingly delivers or attempts to deliver a noncontrolled substance (1) upon the express representation that such substance is a controlled substance or (2) under circumstances which would lead a reasonable person to believe that such substance is a controlled substance, shall be guilty of a class D felony.

(b) The provisions of subsection (a) of this section shall not apply to any transaction in the ordinary course of business by any licensed practitioner or licensed pharmacist.

(1967, P.A. 109, S. 2; 555, S. 29; 1972, P.A. 278, S. 19; P.A. 81-199; P.A. 82-472, S. 68, 183.)

History: 1972 act substituted “substance” for “drug” and “licensed practitioner” for “physician or dentist”; P.A. 81-199 replaced previous provisions re fraudulent sale, dispensing etc. of noncontrolled substances with more detailed provisions and imposed specific penalty where previously such conduct was stated to be “a violation of this chapter”; P.A. 82-472 made technical correction; Sec. 19-473 transferred to Sec. 21a-268 in 1983.



Section 21a-269 - (Formerly Sec. 19-474). Burden of proof of exception, excuse, proviso or exemption.

In any complaint, information or indictment, and in any action or proceeding brought for the enforcement of any provision of this part, it shall not be necessary to negative any exception, excuse, proviso or exemption contained in said section, and the burden of proof of any such exception, excuse, proviso or exemption shall be upon the defendant.

(1967, P.A. 555, S. 30.)

History: Sec. 19-474 transferred to Sec. 21a-269 in 1983.

Defendant held to have burden of proving that tablets found in his possession, which he had obtained by prescription, were in container in which he received them. 148 C. 57. Cited. 163 C. 62. Where defendant offered no evidence of a license to sell narcotics but requested a charge to jury, no charge need have been given, but charge stating exemption and its inapplicability was a correct statement of law and in no way prejudicial. 164 C. 224. Determination of defendant’s status as a person who is not drug-dependent under Sec. 19-480a(b) (21a-278(b)) is an exemption under this statute and examination of language of both statutes leads to conclusion that burden of producing evidence of drug dependency initially rests on defendant. 182 C. 142.

Cited. 7 CA 403; 17 CA 257; 19 CA 668; 20 CA 386; 27 CA 596; Id., 713.

Annotations to present section:

Cited. 197 C. 67; 221 C. 595.

Cited. 7 CA 403; 17 CA 257; 19 CA 668; 20 CA 386; 27 CA 596; Id., 713; 32 CA 724; Id., 842; 35 CA 360; Id., 609; 41 CA 604.



Section 21a-270 - (Formerly Sec. 19-474a). Drug paraphernalia: Factors to be considered by court or other authority in determination.

In determining whether any object or material listed in subdivision (20) of section 21a-240 shall be deemed “drug paraphernalia”, a court or other authority shall, in addition to all other logically relevant factors, consider the following:

(1) Statements by an owner or by anyone in control of the object concerning its use;

(2) The proximity of the object to any controlled substances;

(3) The existence of any residue of controlled substances on the object;

(4) Evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons whom he knows, or should reasonably know, intend to use the object to facilitate a violation of this section, subdivision (20) of section 21a-240, and sections 21a-263, 21a-267 and 21a-271;

(5) Instructions, oral or written, provided with the object concerning its use with a controlled substance;

(6) Descriptive materials accompanying the object which explain or depict its use with a controlled substance;

(7) National and local advertising concerning its use;

(8) The manner in which the object is displayed for sale;

(9) Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

(10) Evidence of the ratio of sales of the object to the total sales of the business enterprise;

(11) The existence and scope of legitimate uses for the object in the community;

(12) Expert testimony concerning its use.

(P.A. 80-224, S. 2; P.A. 84-233.)

History: Sec. 19-474a transferred to Sec. 21a-270 in 1983; P.A. 84-233 replaced “Direct evidence” with “Evidence” in Subdivs. (4) and (10).

See Sec. 21a-267 re prohibited acts with respect to drug paraphernalia.



Section 21a-271 - (Formerly Sec. 19-474b). Severability of provisions concerning drug paraphernalia.

If any section, part, clause or phrase in subdivision (20) of section 21a-240, section 21a-263, 21a-267, 21a-270 or this section, is for any reason held to be invalid or unconstitutional, sections, parts, clauses and phrases in said sections not held to be invalid or unconstitutional shall not be affected and shall remain in full force and effect.

(P.A. 80-224, S. 5.)

History: Sec. 19-474b transferred to Sec. 21a-271 in 1983.



Section 21a-272 - (Formerly Sec. 19-475). Preparations which may be sold and dispensed. Exceptions.

(a) The following preparations may be sold at retail in pharmacies and dispensed by hospitals, dentists, veterinarians and physicians without a prescription or written order, in quantities of not more than the amounts stated to any one person, or for the use of any one person or animal within forty-eight consecutive hours: (1) Four fluid ounces of Stokes expectorant, (2) four fluid ounces of Brown mixture, (3) eight fluid ounces of any preparation which contains camphorated tincture of opium or the opium equivalent not to exceed 16.2 mg. of opium in one fluid ounce and from which the camphorated tincture of opium or the opium equivalent cannot be easily extracted.

(b) The exceptions authorized by this section shall be subject to the following conditions: (1) That the medicinal preparation administered, dispensed or sold shall contain, in addition to the morphine-type substance in it some drug or drugs conferring upon it medicinal qualities other than those possessed by the morphine-type substance alone; and (2) that such preparation shall be administered, dispensed and sold in good faith as a medicine and not for the purpose of evading the provisions of this part; and (3) that the purchaser of such preparations shall not purchase or attempt to obtain such preparations for the purpose of sustaining or satisfying a dependency upon controlled drugs; provided no vendor shall be deemed to have violated this subdivision unless he knew or should have known of such improper purpose; and (4) that the seller keep a schedule V record, as required by the Commissioner of Consumer Protection, of the full name and address of the person purchasing the medicinal preparation, in the handwriting of the purchaser, the name and quantity of the preparation sold and the time and date of sale; and (5) that whenever a pharmacist sells or dispenses any schedule V substance which, under the provisions of this section, is excepted from prescriptions or written orders, the pharmacist shall securely affix to each package in which such drug is contained a label showing the name and address of the pharmacy. No person shall alter, deface or remove any label so affixed and no person shall have under his control or in his possession any such drug if not so labeled; and (6) that no provisions of this section shall be construed to permit the purchase, within any forty-eight-hour period by any one person or for use of any one person or animal of more than one excepted schedule V preparation specified in subsection (a) or in more than the maximum amounts allowed under subsection (a) except as authorized by other provisions of this part.

(c) (1) The Commissioner of Consumer Protection may, by regulation, exempt from the application of said sections to such extent as he determines to be consistent with the public welfare, pharmaceutical preparations containing schedule V substances found by said commissioner, after due notice and opportunity for hearing: (A) To possess no liability for drug abuse and dependency sufficient to warrant imposition of all of the requirements of said sections, and (B) not to permit recovery of a controlled substance having such liability for drug abuse and dependence with such relative technical simplicity and degree of yield as to create a risk of improper use. (2) In exercising the authority granted in subdivision (1) the Commissioner of Consumer Protection, by regulation pursuant to section 21a-243 and without special findings, may grant exempt status to such pharmaceutical preparations as are determined to be exempt under the federal Controlled Substances Act and regulations and permit the administering, dispensing or selling of such preparations under the same conditions as permitted by the federal regulations dealing therewith.

(d) After due notice and hearing, the Commissioner of Consumer Protection may determine that a pharmaceutical preparation exempted from the oral or written prescription requirement under the provisions of this section does possess a potential for drug abuse and dependence and may, by regulation pursuant to section 21a-243, withdraw the prior exemption. Such determination shall be final, and, after the expiration of a period of six months from the date of issuance of the regulation, the exempt status shall cease to apply to the particular pharmaceutical preparation.

(1967, P.A. 555, S. 31; 1972, P.A. 278, S. 20; P.A. 73-681, S. 14, 29; P.A. 79-12, S. 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1972 act deleted permission to sell without prescription up to one-half ounce of camphorated tincture of opium (paregoric) and up to four fluid ounces of preparation containing not more than two grains of papaverine or its salts per fluid ounce and allowed such sales for up to eight fluid ounces of camphorated tincture of opium or its equivalent as specified in Subsec. (a)(3), substituted “substance(s)” for “drugs(s)”, “Schedule V” substance for “morphine-type” drug and “Federal Controlled Substances Act” for “federal narcotic laws”; P.A. 73-681 replaced public health council with commissioner of consumer protection; P.A. 79-12 deleted permission to sell without prescription up to four fluid ounces of preparation containing not more than two grains of noscapine or its salts per fluid ounce; Sec. 19-475 transferred to Sec. 21a-272 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 21 CA 403.



Section 21a-273 - (Formerly Sec. 19-476). Substances exempt under federal law.

(a) No prescription or written order shall be required for those controlled substances and preparations which are permitted by federal food and drug laws to be sold or dispensed without a prescription or written order to the extent that the person selling or dispensing such controlled substances and preparations is authorized by licensure of the state of Connecticut to so sell or dispense.

(b) If, after due notice and hearing, the Commissioner of Consumer Protection determines that any pharmaceutical preparation exempted from the oral or written prescription requirement under the provisions of subsection (a) of this section does possess a degree of liability for drug abuse or dependence that, in his opinion is likely to result in abuse, he shall, by regulation pursuant to section 21a-243, so state. The determination shall be final and, after the expiration of a period of six months from the date of publication of the regulation, the exempt status shall cease to apply to the particular pharmaceutical preparation.

(1967, P.A. 555, S. 32; 1972, P.A. 278, S. 21; P.A. 73-681, S. 15, 29; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1972 act substituted “substances” for “drugs”; P.A. 73-681 replaced public health council with commissioner of consumer protection in Subsec. (b); Sec. 19-476 transferred to Sec. 21a-273 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-274 - (Formerly Sec. 19-477). Cooperation in enforcement of law.

(a) The Commissioners of Public Health and Consumer Protection and their authorized agents, police officers within their respective jurisdictions and all state’s attorneys and prosecuting attorneys shall cooperate with each other and with other agencies charged with the enforcement of the laws of the United States, of this state and all other jurisdictions relative to controlled substances.

(b) Notwithstanding the provisions of section 21a-265 and chapter 55 said commissioners and their authorized agents may, in carrying out their duties under subsection (a), (1) exchange information relating to the issuance, suspension or revocation of a license issued by their respective agencies, or (2) exchange investigative information relating to violations of this chapter with each other, with state’s attorneys and with other agencies charged with the enforcement of the laws of the United States, and of this state and all other jurisdictions relative to controlled substances.

(1967, P.A. 555, S. 33; 1972, P.A. 278, S. 29; P.A. 77-614, S. 323, 610; P.A. 79-117, S. 1, 2; P.A. 82-355, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1972 act substituted “substances” for “drugs”; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 79-117 added Subsec. (b); P.A. 82-355 amended Subsec. (b) to authorize exchange of investigative information; Sec. 19-477 transferred to Sec. 21a-274 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 21a-274a - Drug enforcement grant program. Safe neighborhoods grant program. Community mobilization antidrug grant program.

(a) There is established a drug enforcement grant program which shall be administered by the Office of Policy and Management. Grants may be made to municipalities, the Department of Emergency Services and Public Protection and the Division of Criminal Justice for the purpose of enforcing federal and state laws concerning controlled substances, undertaking crime prevention activities related to the enforcement of such laws, substance abuse prevention education or training related to such enforcement or education activities. The Secretary of the Office of Policy and Management shall adopt regulations in accordance with chapter 54 for the administration of this subsection, including the establishment of priorities, program categories, eligibility requirements, funding limitations and the application process. Such regulations shall provide that the costs of a community-based police program, as defined in the regulations, may be paid from a grant made under this section.

(b) There is established a safe neighborhoods grant program which shall be administered by the Office of Policy and Management. Grants may be made, on a competitive basis, to the cities of Bridgeport, Danbury, Hartford, Meriden, Middletown, New Britain, New Haven, New London, Norwalk, Norwich, Stamford, Waterbury and Windham, and to the Police Officer Standards and Training Council within the Department of Emergency Services and Public Protection for the purpose of (1) improving public safety in urban neighborhoods through programs which increase police presence by hiring additional police officers and establishing police substations for those neighborhoods, (2) involving residents in crime prevention activities, including security enhancements to neighborhood residences and business establishments, and (3) improving public safety in urban neighborhoods through programs which increase police presence by increasing the hours worked by police officers during times when such increased presence is most needed to deter and control illegal use of firearms in those neighborhoods where there has been a high incidence of illegal use of firearms in the commission of crime. A grantee shall use the grant to increase police presence within the grantee’s safe neighborhoods project area and, with the approval of the Office of Policy and Management, a grantee may use such grant to temporarily increase police presence in high crime areas outside such project area. The Secretary of the Office of Policy and Management shall adopt regulations in accordance with chapter 54 for the administration of this subsection. Such regulations shall include provisions for the establishment of programs, the allocation of funds and the application process. For purposes of this subsection, the term “safe neighborhoods project area” means a single neighborhood within a municipality selected by the municipality to be eligible for a safe neighborhoods grant.

(P.A. 90-261, S. 15, 19; P.A. 91-155; P.A. 92-157, S. 2; P.A. 93-264, S. 1, 2; 93-381, S. 9, 39; July 13 Sp. Sess. P.A. 94-1, S. 1, 9; P.A. 95-108, S. 13; 95-257, S. 5, 58; 95-330, S. 1; P.A. 09-2, S. 5; P.A. 11-51, S. 159.)

History: P.A. 91-155 added requirement that regulations authorize the costs of community-based police programs to be paid from a grant made under this section; P.A. 92-157 added Subsecs. (b) and (c) establishing the community mobilization antidrug grant program; P.A. 93-264 inserted new Subsec. (b) establishing the safe neighborhoods grant program and relettered the remaining Subsecs. accordingly, effective July 1, 1993; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; July 13 Sp. Sess. P.A. 94-1 amended Subsec. (b) to add Windham as a city eligible for a grant and to add Subdiv. (3) re increase in number of hours worked by police officers when increased police presence is needed to deter illegal firearms use, effective July 15, 1994; P.A. 95-108 amended Subsec. (b) to rename Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-330 amended Subsec. (b) to specify that a grantee shall use the grant to increase police presence within the project area and, with the approval of the Office of Policy and Management, may use the grant to temporarily increase police presence in high crime areas outside the project area, and amended Subsec. (b) to define “safe neighborhood project area”; P.A. 09-2 eliminated reference to state-wide narcotics task force in Subsec. (a), effective April 1, 2009; P.A. 11-51 amended Subsec. (a) by replacing “Department of Public Safety” with “Department of Emergency Services and Public Protection” and amended Subsec. (b) by adding “within the Department of Emergency Services and Public Protection” re Police Officer Standards and Training Council and by making a technical change, effective July 1, 2011.



Section 21a-275 - (Formerly Sec. 19-478). Revocation or suspension of licenses by commissioner.

(a) If the Commissioner of Consumer Protection has reasonable cause to believe that a person licensed by him under section 21a-246, or any licensed practitioner, is violating or has violated any provision of sections 21a-243 to 21a-282, inclusive, relative to controlled substances, he may hold a hearing as to such violation upon reasonable notice and give opportunity to be heard to such licensee or practitioner.

(b) The commissioner may subpoena witnesses and papers on his own behalf and, if requested by the practitioner or licensee, may subpoena witnesses and papers in his behalf, may administer oaths, may compel the testimony of witnesses, may examine witnesses and may issue commissions to take testimony and testimony so taken and sworn to shall be admissible at such hearing. At such hearing the practitioner or licensee shall be entitled to representation by counsel.

(c) If the commissioner after a hearing finds that a person is violating or has violated any provision of sections 21a-243 to 21a-282, inclusive, he may revoke or suspend any license issued by him and forward his findings and the record upon which they are based to any other authority licensing such person with a recommendation that disciplinary action be taken.

(1967, P.A. 555, S. 34; 1969, P.A. 753, S. 17; 1972, P.A. 278, S. 22; P.A. 73-681, S. 16, 29; P.A. 74-338, S. 19, 94; P.A. 87-129, S. 7; P.A. 88-364, S. 28, 123; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1969 act added reference to cannabis-type drugs in Subsec. (a); 1972 act substituted “substances” for “drugs” and replaced reference to repealed Sec. 19-450 with reference to Sec. 19-451; P.A. 73-681 substituted “any licensed practitioner” for “pharmacist”, deleted exclusion for violations relative to narcotic or cannabis-type substances, deleted reference to hearings held by commissioner of health and removed obsolete provision re cooperation between consumer protection and health commissioners to avoid duplication of hearings; P.A. 74-338 made technical correction in Subsec. (c); Sec. 19-478 transferred to Sec. 21a-275 in 1983; P.A. 87-129 substituted reference to Sec. 21a-243 for Sec. 21a-242, repealed by the same act; P.A. 88-364 made technical change in Subsec. (c); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-276 - (Formerly Sec. 19-479). Discretion of commissioner to issue warning.

Nothing in sections 20-50, 20-576, 20-577, subdivision (3) of section 21a-92, subsection (e) of section 21a-115, sections 21a-240, 21a-243 to 21a-279, inclusive, and 21a-283, shall be construed as requiring the Commissioner of Consumer Protection to institute criminal or administrative action pursuant to said sections for violations thereof. In lieu of instituting criminal or administrative action pursuant to said sections, said commissioner may protect the public interest by serving suitable written notice or warning to the offending party or parties.

(1967, P.A. 555, S. 35; 1972, P.A. 278, S. 23; P.A. 73-681, S. 17, 29; P.A. 79-379, S. 4; P.A. 86-403, S. 46, 132; P.A. 87-129, S. 8; P.A. 88-364, S. 29, 123; P.A. 95-264, S. 60; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: 1972 act replaced reference to repealed Sec. 19-450 with reference to Sec. 19-451; P.A. 73-681 removed references to actions instituted by commissioner of health; P.A. 79-379 replaced “subsection (b)” with “subdivision (3)” of Sec. 19-212; Sec. 19-479 transferred to Sec. 21a-276 in 1983; P.A. 86-403 made technical change; P.A. 87-129 substituted reference to Sec. 21a-243 for Sec. 21a-242, repealed by the same act; P.A. 88-364 made technical change in section; P.A. 95-264 made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-277 - (Formerly Sec. 19-480). Penalty for illegal manufacture, distribution, sale, prescription, dispensing.

(a) Any person who manufactures, distributes, sells, prescribes, dispenses, compounds, transports with the intent to sell or dispense, possesses with the intent to sell or dispense, offers, gives or administers to another person any controlled substance which is a hallucinogenic substance other than marijuana, or a narcotic substance, except as authorized in this chapter, for a first offense, shall be imprisoned not more than fifteen years and may be fined not more than fifty thousand dollars or be both fined and imprisoned; and for a second offense shall be imprisoned not more than thirty years and may be fined not more than one hundred thousand dollars, or be both fined and imprisoned; and for each subsequent offense, shall be imprisoned not more than thirty years and may be fined not more than two hundred fifty thousand dollars, or be both fined and imprisoned.

(b) Any person who manufactures, distributes, sells, prescribes, dispenses, compounds, transports with intent to sell or dispense, possesses with intent to sell or dispense, offers, gives or administers to another person any controlled substance, except a narcotic substance, or a hallucinogenic substance other than marijuana, except as authorized in this chapter, may, for the first offense, be fined not more than twenty-five thousand dollars or be imprisoned not more than seven years or be both fined and imprisoned; and, for each subsequent offense, may be fined not more than one hundred thousand dollars or be imprisoned not more than fifteen years, or be both fined and imprisoned.

(c) No person shall knowingly possess drug paraphernalia in a drug factory situation as defined by subdivision (20) of section 21a-240 for the unlawful mixing, compounding or otherwise preparing any controlled substance for purposes of violation of this chapter.

(d) As an alternative to the sentences specified in subsections (a) and (b) of this section, the court may sentence the person to the custody of the Commissioner of Correction for an indeterminate term not to exceed three years or the maximum term specified for the offense, whichever is the lesser, and, at any time within such indeterminate term and without regard to any other provision of law regarding minimum term of confinement, the Commissioner of Correction may release the convicted person so sentenced subject to such conditions as he may impose including, but not limited to, supervision by suitable authority. At any time during such indeterminate term, the Commissioner of Correction may revoke any such conditional release in his discretion for violation of the conditions imposed and return the convicted person to a correctional institution.

(1967, P.A. 555, S. 36; 1969, P.A. 753, S. 18; 1972, P.A. 278, S. 24; P.A. 73-681, S. 26, 29; P.A. 74-332, S. 2, 6; P.A. 75-567, S. 65, 80; P.A. 84-170; P.A. 85-613, S. 61, 154; P.A. 87-373, S. 4.)

History: 1969 act made provision applicable to persons possessing drugs with intent to sell or dispense and included cannabis-type drugs, made penalty optional rather than mandatory and allowed fine and/or imprisonment for subsequent offenses, previously wording required imposition of both, and added Subsec. (c) re indeterminate sentence; 1972 act substituted “substance” for “drug”, made provisions applicable to persons distributing controlled substances, made Subsec. (a) specifically applicable to hallucinogenic or amphetamine-type substances as well as to narcotic and cannabis-type substances, made Subsec. (b) applicable to controlled substances other than those in Subsec. (a) and allowed indeterminate sentencing for violations of Subsec. (a) as well as of Subsec. (b); P.A. 73-681 inserted new Subsec. (c) re possession of drug paraphernalia and relettered former Subsec. (c) as Subsec. (d); P.A. 74-332 specified hallucinogenic substances “other than marijuana” and deleted references to “amphetamine- and cannabis-type substances” in Subsecs. (a) and (b), deleted minimum imprisonment terms of 5 years for first offense and 10 years for subsequent offenses in Subsec. (a), increased maximum terms from 10 to 15 years for first offense and from 15 (second offense) or 25 (third or more offense) years to 30 years for all offenses beyond the first and allowed imposition of both fine and imprisonment and increased maximum terms in Subsec. (b) from 2 to 7 years for first offense and from 10 to 15 years for subsequent offenses; P.A. 75-567 made slight change to wording of Subsec. (b) for clarity, substituting “except” for “other than”; Sec. 19-480 transferred to Sec. 21a-277 in 1983; P.A. 84-170 amended Subsec. (a) by increasing fine for sale of controlled substance which is a hallucinogenic substance other than marijuana, or a narcotic substance from $3,000 to $50,000 for the first offense and $5,000 to $100,000 for each subsequent offense; and amended Subsec. (b) by increasing fine for sale of controlled substance except a narcotic substance or a hallucinogenic substance, other than marijuana from $1,000 to $25,000 for the first offense and from $5,000 to $100,000 for each subsequent offense; P.A. 85-613 made technical change; P.A. 87-373 amended Subsec. (a) by adding a penalty for a second offense and increased the fine for a subsequent offense from $100,000 to $250,000.

When drug possession not a lesser included offense. 163 C. 62. Cited. Id., 105, 242; 204 C. 585.

Cited. 3 CA 339.

Section’s intention was to prohibit the sale of marijuana. 31 CS 130. Classification of marijuana with dangerous psychoactive drugs, amphetamines and barbiturates is irrational, unreasonable and in violation of equal protection clauses of state and federal constitutions. 32 CS 324.

Subsec. (a):

Conclusions reached by trial court as to impartiality of jurors are tested by the findings; defendant must raise a contention of bias from the realm of speculation to the realm of fact “to rebut the finding”. 161 C. 526. Venireman who was former police officer properly not excused for cause. 164 C. 224. Cited. 165 C. 83; Id., 599; 166 C. 268; Id., 569; 168 C. 395; Id., 520; 169 C. 322; Id., 692; 170 C. 12; Id., 206; Id., 469; 171 C. 18; Id., 600; 172 C. 18; Id., 223; Id., 385; Id., 593; 173 C. 197; Id., 344; Id., 431; 174 C. 405; 176 C. 170; 177 C. 391; 178 C. 422; Id., 704; 179 C. 121; Id., 239; 182 C. 335; 186 C. 437; 187 C. 335; Id., 469; 192 C. 388; Id., 488; 194 C. 1; Id., 331; 195 C. 70; 197 C. 67; 199 C. 591; 200 C. 82; Id., 412; 201 C. 505; 202 C. 541.

Cited. 3 CA 400; 5 CA 207; 6 CA 546; 7 CA 354; Id., 403; 8 CA 63; judgment reversed, see 204 C. 585; Id., 248.

Cited. 29 CS 134; Id., 333; 30 CS 211. Narcotic substance includes cocaine. Id., 267.

Cited. 6 Conn. Cir. Ct. 574.

Subsec. (b):

Cited. 166 C. 126. Cross-examination of defendant on his knowledge of the drug he was charged with selling is proper when the matter was opened by questions on direct examination. 167 C. 379. Cited. 169 C. 416. Classification of marijuana, for penalty purposes, with substances generally considered more harmful is not so irrational and unreasonable as to violate equal protection clauses of U.S. and Connecticut Constitutions. 171 C. 600. Cited. 179 C. 522. Factual basis for defendant’s guilty plea insufficient since it did not reveal either the element of possession or the element of intent to sell or dispense. 180 C. 702. Cited. 181 C. 562; 186 C. 437; 194 C. 18; 202 C. 541.

Cited. 5 CA 207; 6 CA 546.

Evidence must show a relation between the amount of drugs and the prohibition of statute. 6 Conn. Cir. Ct. 565, 571.

Subsec. (c):

Cited. 7 CA 477.

Annotations to present section:

Cited. 206 C. 90; 211 C. 258; 212 C. 195; 220 C. 6; 224 C. 253; Id., 322; 225 C. 650; 227 C. 32; 229 C. 385; 233 C. 174; 235 C. 477; 238 C. 692.

Cited. 7 CA 660; 22 CA 567; 23 CA 571; 25 CA 21; Id., 318; 26 CA 779; 27 CA 596; 28 CA 34; Id., 126; 32 CA 724; 33 CA 432; 34 CA 166; Id., 595; 38 CA 815; 42 CA 640; 45 CA 282; 46 CA 321.

Subsec. (a):

Cited. 197 C. 644; 199 C. 354; 204 C. 156; 206 C. 81; 207 C. 35; 209 C. 1; Id., 98; Id., 423; 210 C. 480; 212 C. 485; 216 C. 185; Id., 402; 218 C. 239; 220 C. 38; 221 C. 595; 224 C. 347; Id., 593; Id., 627; 227 C. 456; 228 C. 59; Id., 281; 235 C. 405; Id., 539; 236 C. 216; 237 C. 81; 238 C. 380; 240 C. 799. Violation of Sec. 21a-279(a) is a lesser included offense in section since no element in possession charge is not included in charge of possession with intent to sell, where information alleges crimes committed on same date, at same location and with same narcotic. 288 C. 345.

Cited. 7 CA 265; 8 CA 317; Id., 330; Id., 361; 9 CA 667; 10 CA 7; Id., 532; 11 CA 11; Id., 47; Id., 540; judgment reversed, see 209 C. 1; 12 CA 225; Id., 274; Id., 313; 13 CA 288; 14 CA 134; Id., 356; Id., 536; Id., 574; Id., 605; 15 CA 328; Id., 589; 16 CA 89; Id., 142; Id., 148; Id., 245; Id., 272; Id., 518; 17 CA 108; Id., 142; Id., 257; Id., 273; Id., 677; 18 CA 32; Id., 820; 19 CA 640; Id., 668; 20 CA 137; Id., 190; Id., 395; 21 CA 48; Id., 162; Id., 519; Id., 622; 22 CA 458; Id., 557; Id., 601; 23 CA 495; Id., 532; Id., 592; Id., 602; Id., 667; Id., 746; judgment reversed, see 221 C. 595; Id., 823; 24 CA 543; Id., 811; 25 CA 3; Id., 99; Id., 354; 26 CA 94; Id., 103; Id., 259; 27 CA 128; Id., 248; 28 CA 508; Id., 638; 29 CA 359; Id., 584; Id., 843; 30 CA 9; Id., 783; 31 CA 548; 33 CA 253; Id., 409; 34 CA 236; Id., 411; Id., 717; 35 CA 107; Id., 360; 36 CA 161; Id., 488; Id., 546; 37 CA 205; Id., 509; Id., 561; judgment reversed, see 236 C. 216; 38 CA 588; Id., 621; 39 CA 110; Id., 369; Id., 550; 40 CA 288; 41 CA 180; Id., 604; 43 CA 448; Id., 555; 45 CA 110; 46 CA 791. Time not an essential element of the crime but may become material if defendant raises an alibi defense. 49 CA 323. Conviction for both possession and sale of narcotics does not violate prohibition against double jeopardy. 53 CA 661. Section is a lesser included offense of Sec. 21a-278(b), and where two convictions arose out of same act or transaction and were substantially identical, multiple punishments were improper. 60 CA 534. Defendant’s conviction for sale of narcotic substance vacated where there was no evidence presented to support finding that the substance transferred was crack cocaine. 64 CA 596. There was sufficient evidence to prove beyond a reasonable doubt that defendant knowingly entered into conspiracy to possess a narcotic substance with intent to sell. 75 CA 223. Conviction of both possession of at least one-half gram of crack cocaine with intent to sell under Sec. 21a-278 and possession of powder cocaine with intent to sell under this section does not constitute double jeopardy. Id. The quantity of drugs is not sole dispositive factor in determining whether defendant had intent to sell; intent is determined from the cumulative weight of circumstantial evidence and reasonable and logical inferences derived therefrom. 78 CA 659. Defendant was in constructive possession of cocaine when it was found in plain view on the floor of backseat of vehicle where defendant’s feet had been when police officer first approached vehicle, and there was sufficient evidence of defendant’s intent to sell narcotics where he had in his constructive possession forty-three individually packaged bags of various forms of cocaine, he was arrested in an area known for drug activity, he did not have any drug paraphernalia on his person to indicate personal use of drugs, and cash in small denominations and a cellular telephone were present in the vehicle. 110 CA 778. There was insufficient evidence that it was defendant who had hidden narcotics and insufficient evidence to buttress an inference of dominion and control by defendant; evidence was insufficient to show that defendant had requisite intent to sell narcotics. 123 CA 690. Defendant’s conviction of possession of a narcotic substance with intent to sell in violation of Subsec. must be combined with his conviction of possession of a narcotic substance with intent to sell by a person who is not drug-dependent in violation of Sec. 21a-278(b), and his sentence for possession of narcotics with intent to sell must be vacated. 126 CA 323. Conviction of conspiracy to possess narcotics under Sec. 21a-279(a) and conspiracy to possess narcotics with intent to sell under Subsec. constitutes double jeopardy and court must vacate conviction for lesser included offense of conspiracy to possess narcotics. 137 CA 733.

Subsec. (b):

Cited. 205 C. 560; 230 C. 372; Id., 385; 236 C. 561; 239 C. 427.

Cited. 6 CA 505; 8 CA 158; 10 CA 7; 11 CA 251; Id., 632; 12 CA 274; 14 CA 388; 17 CA 257; 18 CA 406; 19 CA 195; 20 CA 386; 27 CA 171; 30 CA 340; Id., 550; Id., 783; 31 CA 278; judgment reversed, see 230 C. 385; Id., 443; 32 CA 267; 34 CA 411; 37 CA 156; Id., 801; 38 CA 29; 42 CA 17.

Subsec. (c):

Cited. 214 C. 692; 227 C. 456; 228 C. 281.

Cited. 8 CA 111; 10 CA 7; Id., 561; 20 CA 321; 21 CA 162; 22 CA 10; 33 CA 253.



Section 21a-278 - (Formerly Sec. 19-480a). Penalty for illegal manufacture, distribution, sale, prescription or administration by non-drug-dependent person.

(a) Any person who manufactures, distributes, sells, prescribes, dispenses, compounds, transports with the intent to sell or dispense, possesses with the intent to sell or dispense, offers, gives or administers to another person one or more preparations, compounds, mixtures or substances containing an aggregate weight of one ounce or more of heroin or methadone or an aggregate weight of one-half ounce or more of cocaine or one-half ounce or more of cocaine in a free-base form, or a substance containing five milligrams or more of lysergic acid diethylamide, except as authorized in this chapter, and who is not, at the time of such action, a drug-dependent person, shall be imprisoned for a minimum term of not less than five years or more than twenty years; and, a maximum term of life imprisonment. The execution of the mandatory minimum sentence imposed by the provisions of this subsection shall not be suspended, except the court may suspend the execution of such mandatory minimum sentence if at the time of the commission of the offense (1) such person was under the age of eighteen years, or (2) such person’s mental capacity was significantly impaired, but not so impaired as to constitute a defense to prosecution.

(b) Any person who manufactures, distributes, sells, prescribes, dispenses, compounds, transports with the intent to sell or dispense, possesses with the intent to sell or dispense, offers, gives or administers to another person any narcotic substance, hallucinogenic substance other than marijuana, amphetamine-type substance, or one kilogram or more of a cannabis-type substance, except as authorized in this chapter, and who is not, at the time of such action, a drug-dependent person, for a first offense shall be imprisoned not less than five years or more than twenty years; and for each subsequent offense shall be imprisoned not less than ten years or more than twenty-five years. The execution of the mandatory minimum sentence imposed by the provisions of this subsection shall not be suspended, except the court may suspend the execution of such mandatory minimum sentence if at the time of the commission of the offense (1) such person was under the age of eighteen years, or (2) such person’s mental capacity was significantly impaired, but not so impaired as to constitute a defense to prosecution.

(1971, P.A. 812, S. 1; 1972, P.A. 278, S. 25; P.A. 73-137, S. 10; P.A. 74-332, S. 1, 6; P.A. 87-373, S. 2; P.A. 01-195, S. 92, 181; P.A. 05-248, S. 8; P.A. 06-196, S. 254; P.A. 07-217, S. 97.)

History: 1972 act substituted “substance” for “drug” and made provisions applicable to distributors and to hallucinogenic or amphetamine-type drugs; P.A. 73-137 substituted “such action” for “his arrest” and added proviso re life imprisonment penalty; P.A. 74-332 applied Subsec. (a) to substances containing specified amounts of heroin, methadone, cocaine or LSD, imposing minimum term of 5 to 20 years and maximum term of life imprisonment and added provisions re suspension of minimum term and added Subsec. (b) applicable to hallucinogenic, narcotic, amphetamine- or cannabis-type substances formerly dealt with in Subsec. (a), reducing minimum term for first offense from 10 to 5 years, replacing 15-year minimum and 30-year maximum for second offense and 35-year sentence for third or more offenses with 10-year minimum and 25-year maximum sentence for all offenses beyond the first and added provisions re suspension of minimum sentence; Sec. 19-480a transferred to Sec. 21a-278 in 1983; P.A. 87-373 amended Subsec. (a) to make provisions applicable to an aggregate weight of one-half gram or more of cocaine in a free-base form; P.A. 01-195 made technical changes in Subsecs. (a) and (b), effective July 11, 2001; P.A. 05-248 amended Subsec. (a) to decrease from one ounce to one-half ounce the minimum aggregate weight of cocaine and increase from one-half gram to one-half ounce the minimum aggregate weight of cocaine in a free-base form that subjects a person to the penalties of said Subsec.; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.

See Sec. 21a-283a re authority of court to depart from prescribed mandatory minimum sentence.

Cited. 166 C. 439; Id., 620. Statute on its face does not violate the constitutional prohibition against cruel and unusual punishment. 167 C. 328. Cited. 172 C. 16; 182 C. 142; 186 C. 26; 191 C. 360; 192 C. 383; 194 C. 589; 199 C. 359; 201 C. 605; 204 C. 377.

Subsec. (a):

Order directing defendant to submit to drug dependency examination is interlocutory and not appealable until conviction and final judgment. 180 C. 290. Cited. 194 C. 612; 197 C. 67; 200 C. 412.

Subsec. (b):

Cited. 179 C. 239; Id., 522. Question of burden of drug dependency is one of first impression; held that proof of drug dependency constitutes an exemption under Sec. 19-474 (21a-269) and that burden of producing some substantial evidence of drug dependency rests initially on defendant. 182 C. 142. Cited. 187 C. 469; 188 C. 183; 197 C. 67.

Annotations to present section:

Cited. 191 C. 360; 192 C. 383; 194 C. 589; 204 C. 377; 212 C. 195; 221 C. 595; 224 C. 322; 227 C. 32; 231 C. 514; Id., 941; 235 C. 477; Id., 487.

Cited. 9 CA 686; 13 CA 69; 19 CA 195; 26 CA 779; 27 CA 713; 32 CA 724; 35 CA 609; 36 CA 488; Id., 631; 41 CA 604; 42 CA 640. Defendant could not be convicted on one set of facts of both possession of narcotics by a person who is not drug-dependent and simple possession of narcotics and court ordered one sentence vacated. 60 CA 436.

Subsec. (a):

Cited. 200 C. 412; 211 C. 258. Institution of definite sentencing scheme for any felony under Sec. 53a-35a implicitly repealed indeterminate sentencing aspect of this section. 214 C. 378. Cited. 227 C. 32; 237 C. 81; 239 C. 427.

Cited. 10 CA 561; 11 CA 47; 15 CA 161; 16 CA 518; 18 CA 104; 30 CA 783; 45 CA 110. Design and effect of statute discussed; conviction for both possession and sale of narcotics does not violate prohibition against double jeopardy. 53 CA 661. Conviction of both possession of at least one-half gram of crack cocaine with intent to sell under this section and possession of powder cocaine with intent to sell under Sec. 21a-277 does not constitute double jeopardy. 75 CA 223. Evidence was sufficient to support conviction of possession with intent to sell. Id. Sentence of 35 years of incarceration does not exceed authorized sentencing limit. 127 CA 706.

Subsec. (b):

Cited. 205 C. 560; 211 C. 258; 214 C. 378; Id., 692; 215 C. 667; 216 C. 150, see also 223 C. 902 and 225 C. 10; 217 C. 811; 218 C. 458; 219 C. 529; Id., 752; 220 C. 6; Id., 628; 221 C. 518. Defendant bears burden of proving by preponderance of evidence that she was drug-dependent. Id., 595. Cited. Id., 925; 223 C. 283; Id., 461; Id., 703; 224 C. 253; 225 C. 650; 226 C. 514; 229 C. 60; 236 C. 176; 238 C. 380; 239 C. 629; 241 C. 322; Id., 650. Holdings in 182 C. 142 and 221 C. 595 that Subsec. creates exception for drug-dependent persons within meaning of Sec. 21a-269 and that the absence of drug dependency is not an element of the offense upheld; holding in 221 C. 595 that defendant must prove exception of drug dependency by a preponderance of the evidence upheld; requirement that defendant prove drug dependency by a preponderance of the evidence is not unconstitutional. 290 C. 24; judgment superseded, see Id., 602. Jury could reasonably conclude that defendant, who was not in exclusive possession of a vehicle containing narcotics, knew about and had control over narcotics found in the vehicle’s center console from evidence that defendant closed the center console as police approached the vehicle and that a plastic bag, later determined to contain cocaine, was observed protruding from the corner of the console, and evidence that defendant was a narcotics dealer further supported the inference that defendant possessed the narcotics. 296 C. 62.

Cited. 7 CA 588; 8 CA 469; 10 CA 347; 11 CA 140; 13 CA 40; 14 CA 146; Id., 807; 15 CA 519, see also 27 CA 291, 223 C. 902 and 225 C. 10; 16 CA 18; 17 CA 104; Id., 114; Id., 556; Id., 635; 18 CA 175; Id., 184; Id., 716; 19 CA 265; Id., 277; Id., 478; judgment reversed, see 216 C. 150, see also 27 CA 291, 223 C. 902 and 225 C. 10; Id., 626; Id., 640; Id., 668; 20 CA 168; judgment reversed, see 215 C. 667; Id., 183; Id., 290; Id., 386; Id., 824; 21 CA 235; Id., 474; Id., 506; Id., 519; 22 CA 1; Id., 62; judgment reversed, see 219 C. 529; Id., 303; Id., 567; Id., 665; 23 CA 358; Id., 392; Id., 426; Id., 543; Id., 559; Id., 571; Id., 592; Id., 667; Id., 746; judgment reversed, see 221 C. 595; 24 CA 158; Id., 347; Id., 642; Id., 670; Id., 678; 25 CA 3; Id., 318; Id., 575; 26 CA 86; Id., 94; Id., 259; Id., 423, see also 27 CA 291, 223 C. 902 and 225 C. 10; Id., 472; Id., 667; 27 C. 171; Id., 307; Id., 558; Id., 596; 28 CA 126; Id., 575; 29 CA 304; Id., 359; Id., 584; Id., 675; Id., 694; 30 CA 9; Id., 470; Id., 654; Id., 712; Id., 783; 31 CA 548; 32 CA 84; Id., 505; Id., 811; Id., 831; Id., 842; 33 CA 253; Id., 409; Id., 509; Id., 647; 34 CA 141; Id., 191; Id., 492; Id., 501; Id., 629; 35 CA 360; 36 CA 672; 37 CA 355; Id., 360; Id., 456; judgment reversed, see 236 C. 176; Id., 491; 38 CA 29; Id., 536; 39 CA 526; Id., 550; 41 CA 47; Id., 772; 42 CA 1; Id., 264; Id., 500; Id., 537; judgment reversed, see 241 C. 650; Id., 687; Id., 751; 43 CA 339; 45 CA 207; Id., 679. Court declines to distinguish prior case on due process challenge to unitary adjudication of sale of narcotics and drug dependency. 47 CA 86. Cited re admission of, and sufficiency of, evidence re conviction. 51 CA 824. Defendant’s claim of drug dependency discussed and rejected. 62 CA 102. Trial court improperly failed to provide definition of “drug dependency” in accordance with the term’s statutory definition or otherwise in its instructions to jury. 69 CA 505. Circumstantial evidence at trial provided adequate evidentiary basis for jury to find that substance at issue was LSD, which evidence included court’s definition and description of LSD, defendant’s statement re substance and manner of ingestion and effect of substance on person who ingested it. 85 CA 575. Defendant failed to demonstrate that his two convictions under section, resulting from searches on the same day, constituted double jeopardy because defendant was found with one stash of cocaine in his pocket, and a later search of his home found another stash of different purity, reflecting different purposes related to the cocaine. Defendant did not demonstrate a due process violation regarding jury instruction on nonexclusive possession of premises where narcotics were found. 93 CA 548. Circumstantial evidence that defendant picked up package and was engaged in illicit activity was insufficient to support conviction of possession of marijuana and possession with the intent to sell marijuana when essential element of offense, knowledge of the character of the illegal substance, was lacking. 98 CA 458. Evidence sufficient to show defendant possessed requisite knowledge for conviction under statute. 110 CA 245. Defendant’s conviction of possession of a narcotic substance with intent to sell in violation of Sec. 21a-277(a) must be combined with his conviction of possession of a narcotic substance with intent to sell by a person who is not drug-dependent in violation of Subsec., and his sentence for possession of narcotics with intent to sell must be vacated. 126 CA 323.



Section 21a-278a - Penalty for illegal manufacture, distribution, sale, prescription or administration.

(a) Any person eighteen years of age or older who violates section 21a-277 or 21a-278, and who is not, at the time of such action, a drug-dependent person, by distributing, selling, prescribing, dispensing, offering, giving or administering any controlled substance to another person who is under eighteen years of age and is at least two years younger than such person who is in violation of section 21a-277 or 21a-278, shall be imprisoned for a term of two years, which shall not be suspended and shall be in addition and consecutive to any term of imprisonment imposed for violation of section 21a-277 or 21a-278.

(b) Any person who violates section 21a-277 or 21a-278 by manufacturing, distributing, selling, prescribing, dispensing, compounding, transporting with the intent to sell or dispense, possessing with the intent to sell or dispense, offering, giving or administering to another person any controlled substance in or on, or within one thousand five hundred feet of, the real property comprising a public or private elementary or secondary school, a public housing project or a licensed child day care center, as defined in section 19a-77, that is identified as a child day care center by a sign posted in a conspicuous place shall be imprisoned for a term of three years, which shall not be suspended and shall be in addition and consecutive to any term of imprisonment imposed for violation of section 21a-277 or 21a-278. To constitute a violation of this subsection, an act of transporting or possessing a controlled substance shall be with intent to sell or dispense in or on, or within one thousand five hundred feet of, the real property comprising a public or private elementary or secondary school, a public housing project or a licensed child day care center, as defined in section 19a-77, that is identified as a child day care center by a sign posted in a conspicuous place. For the purposes of this subsection, “public housing project” means dwelling accommodations operated as a state or federally subsidized multifamily housing project by a housing authority, nonprofit corporation or municipal developer, as defined in section 8-39, pursuant to chapter 128 or by the Connecticut Housing Authority pursuant to chapter 129.

(c) Any person who employs, hires, uses, persuades, induces, entices or coerces a person under eighteen years of age to violate section 21a-277 or 21a-278 shall be imprisoned for a term of three years, which shall not be suspended and shall be in addition and consecutive to any term of imprisonment imposed for violation of section 21a-277 or 21a-278.

(P.A. 87-373, S. 3; P.A. 89-256, S. 1; P.A. 92-82; P.A. 94-233, S. 1.)

History: P.A. 89-256 amended Subsec. (b) to increase the additional, nonsuspendable term of imprisonment from 2 to 3 years for the illegal sale of controlled substances near school grounds and amended Subsec. (c) to increase the additional, nonsuspendable term of imprisonment from 2 to 3 years for using a minor to commit drug offenses; P.A. 92-82 amended Subsec. (b) to increase the proximity distance to school property from 1,000 to 1,500 feet, to make the enhanced penalty applicable to transactions in or near a public housing project and to define “public housing project”; P.A. 94-233 amended Subsec. (b) to remove the exception for drug-dependent persons and make the enhanced penalty applicable to transactions in or near a licensed child day care center that is identified as a child day care center by a sign posted in a conspicuous place.

See Sec. 21a-283a re authority of court to depart from prescribed mandatory minimum sentence.

Subsec. (a):

Cited. 20 CA 694.

Subsec. (b):

Cited. 231 C. 941; 235 C. 477; 239 C. 427; 241 C. 650. The state, through the testimony of police officers that the sale of narcotics took place within 1,500 feet of a high school, satisfied its burden of proof that the school was an operating secondary school within the meaning of section. 289 C. 496. Evidence that included large quantity of drugs found in defendant’s vehicle, money strewn on passenger seat and fact that officers stopped defendant within 1,500 feet of a public housing project which is known for heavy drug trafficking was insufficient to establish defendant had requisite intent to sell drugs within 1,500 feet of the public housing project. 297 C. 621. Sentence suspending execution of 10-year sentence for violating Sec. 21a-277(a) without imposing a period of probation and adding mandatory 3-year sentence for violating this section for a total effective sentence of 13 years imprisonment, execution suspended after 7 years, with 3 years of probation was not illegal because this section mandates a 3-year nonsuspendable and consecutive sentence and the trial court’s only option was to impose the probationary period in conjunction with its decision to partially suspend the execution of the sentence for violating Sec. 21a-277(a) after 4 years of imprisonment. 301 C. 716.

Cited. 38 CA 621; 42 CA 500; Id., 537; judgment reversed, see 241 C. 650; Id., 640; 43 CA 339. Is a separate substantive offense from Sec. 21a-278(b). 58 CA 592. Legislature intended possession with intent to sell within 1,500 feet of school and sale within 1,500 feet of school to be separate crimes. 66 CA 118. Evidence presented, i.e. testimony of expert witness that distance between school and boundary line of property on which the sale of narcotics took place was 1,430 feet and a photograph of the property with the point of sale indicated, was sufficient to support jury’s finding that sale of narcotics was within 1,500 feet of property on which a public elementary school was located. 67 CA 643. Does not require use of certain language to meet requirement of being “identified as a child day care center by a sign posted in a conspicuous place”; whether a posted sign satisfies statute is a question of fact. 70 CA 255. Conviction for conspiracy to sell a controlled substance within 1,500 feet of a public housing project reversed where trial court instructed that jury must find that conspiracy occurred within 1,500 feet of public housing project; the law is not concerned with where the plan was hatched, but with where the conspirators proposed to carry out its unlawful purpose. 73 CA 386. Trial court properly determined that defendant possessed narcotics with intent to sell within 1,500 feet of a school where defendant, upon being confronted by police, transferred drugs to a passenger in a motor vehicle; defendant’s actual transfer of drugs to the passenger was in and of itself evidence of intent to sell. 101 CA 167. In enacting Subsec., the legislature intended to create a separate substantive offense and not merely a penalty enhancement provision. 112 CA 349. Section is not impermissibly vague because it provides adequate notice that the act of agreeing to distribute drugs while in the protected area, even though the drugs might be distributed outside the protected area, is enough for a conviction for either conspiring or attempting to distribute drugs under section. 124 CA 9. Evidence showing that defendant delivered crack cocaine to purchaser during ride in defendant’s automobile, which traveled within and in excess of 1,500 feet of a school, was insufficient to fulfill state’s burden of proof that the delivery of drugs occurred within the 1,500 foot zone. 127 CA 264. Definition of “public housing project” not void for vagueness. Id., 654. Mere speculation about the precise location or locations where defendant intended to sell marijuana is insufficient to support a conviction for possession of a controlled substance with intent to sell within 1,500 feet of a public school. 134 CA 232.

Subsec. (c):

Cited. 25 CA 21; 32 CA 831.



Section 21a-279 - (Formerly Sec. 19-481). Penalty for illegal possession. Alternative sentences. Immunity.

(a) Any person who possesses or has under his control any quantity of any narcotic substance, except as authorized in this chapter, for a first offense, may be imprisoned not more than seven years or be fined not more than fifty thousand dollars, or be both fined and imprisoned; and for a second offense, may be imprisoned not more than fifteen years or be fined not more than one hundred thousand dollars, or be both fined and imprisoned; and for any subsequent offense, may be imprisoned not more than twenty-five years or be fined not more than two hundred fifty thousand dollars, or be both fined and imprisoned.

(b) Any person who possesses or has under his control any quantity of a hallucinogenic substance other than marijuana or four ounces or more of a cannabis-type substance, except as authorized in this chapter, for a first offense, shall be guilty of a class D felony, and for a subsequent offense shall be guilty of a class C felony.

(c) Any person who possesses or has under his control any quantity of any controlled substance other than a narcotic substance, or a hallucinogenic substance other than marijuana or who possesses or has under his control one-half ounce or more but less than four ounces of a cannabis-type substance, except as authorized in this chapter, (1) for a first offense, may be fined not more than one thousand dollars or be imprisoned not more than one year, or be both fined and imprisoned; and (2) for a subsequent offense, shall be guilty of a class D felony.

(d) Any person who violates subsection (a), (b) or (c) of this section in or on, or within one thousand five hundred feet of, the real property comprising a public or private elementary or secondary school and who is not enrolled as a student in such school or a licensed child day care center, as defined in section 19a-77, that is identified as a child day care center by a sign posted in a conspicuous place shall be imprisoned for a term of two years, which shall not be suspended and shall be in addition and consecutive to any term of imprisonment imposed for violation of subsection (a), (b) or (c) of this section.

(e) As an alternative to the sentences specified in subsections (a) and (b) and specified for a subsequent offense under subsection (c) of this section, the court may sentence the person to the custody of the Commissioner of Correction for an indeterminate term not to exceed three years or the maximum term specified for the offense, whichever is the lesser, and at any time within such indeterminate term and without regard to any other provision of law regarding minimum term of confinement, the Commissioner of Correction may release the convicted person so sentenced subject to such conditions as he may impose including, but not limited to, supervision by suitable authority. At any time during such indeterminate term, the Commissioner of Correction may revoke any such conditional release in his discretion for violation of the conditions imposed and return the convicted person to a correctional institution.

(f) To the extent that it is possible, medical treatment rather than criminal sanctions shall be afforded individuals who breathe, inhale, sniff or drink the volatile substances defined in subdivision (49) of section 21a-240.

(g) The provisions of subsections (a) to (c), inclusive, of this section shall not apply to any person (1) who in good faith, seeks medical assistance for another person who such person reasonably believes is experiencing an overdose from the ingestion, inhalation or injection of intoxicating liquor or any drug or substance, (2) for whom another person, in good faith, seeks medical assistance, reasonably believing such person is experiencing an overdose from the ingestion, inhalation or injection of intoxicating liquor or any drug or substance, or (3) who reasonably believes he or she is experiencing an overdose from the ingestion, inhalation or injection of intoxicating liquor or any drug or substance and, in good faith, seeks medical assistance for himself or herself, if evidence of the possession or control of a controlled substance in violation of subsection (a), (b) or (c) of this section was obtained as a result of the seeking of such medical assistance. For the purposes of this subsection, “good faith” does not include seeking medical assistance during the course of the execution of an arrest warrant or search warrant or a lawful search.

(1967, P.A. 555, S. 37; 1969, P.A. 391, S. 4; 753, S. 19; 1972, P.A. 278, S. 26; P.A. 74-332, S. 3, 6; P.A. 83-141; P.A. 85-613, S. 62, 154; P.A. 89-256, S. 2; June Sp. Sess. P.A. 92-1, S. 4; P.A. 94-233, S. 2; P.A. 11-71, S. 2; 11-210, S. 1; P.A. 13-258, S. 88.)

History: 1969 acts made imposition of imprisonment optional rather than mandatory, added $10,000 fine for third or more offense thus allowing imposition of fine and/or imprisonment and added Subsecs. (c) and (d) re indeterminate terms and medical treatment; 1972 act substituted “substance” for “drug” and corrected reference to Sec. 19-443 in Subsec. (d); P.A. 74-332 increased maximum term for first offense in Subsec. (a) from five to seven years, inserted new Subsec. (b) re hallucinogenic substances other than marijuana and cannabis-type substances, relettering remaining Subsecs. and revising them to reflect new Subsec. provisions, and imposed fine and imprisonment for subsequent offenses in Subsec. (c), formerly (b); Sec. 19-481 transferred to Sec. 21a-279 in 1983; P.A. 83-141 amended Subsec. (a) by increasing the maximum fine from $3,000 to $50,000 for a first offense, from $5,000 to $100,000 for a second offense and from $10,000 to $250,000 for a subsequent offense; P.A. 85-613 made technical change; P.A. 89-256 inserted a new Subsec. (d) re an additional, nonsuspendable term of imprisonment of two years for any person who violates Subsecs. (a), (b) or (c) near a school and is not enrolled as a student in such school, relettered the remaining Subsecs. accordingly and made technical changes to Subsecs. (c) and (e); June Sp. Sess. P.A. 92-1 amended Subsec. (d) to increase the proximity distance to school property from 1,000 to 1,500 feet; P.A. 94-233 amended Subsec. (d) to make enhanced penalty applicable to a person who possesses controlled substances in or near a licensed child day care center that is identified as a child day care center by a sign posted in a conspicuous place; P.A. 11-71 amended Subsec. (c) to make provisions applicable to possession or control of “one-half ounce or more but less than four ounces” of a cannabis-type substance, rather than “less than four ounces”, and insert Subdiv. designators, effective July 1, 2011; P.A. 11-210 added Subsec. (g) re inapplicability of Subsecs. (a) to (c) when medical assistance is sought in good faith for person reasonably believed to be experiencing an overdose from the ingestion, inhalation or injection of intoxicating liquor or any drug or substance and evidence of possession or control of a controlled substance was obtained as result of the seeking of such medical assistance; P.A. 13-258 amended Subsec. (b) to change penalty for first offense from fine of not more than $2,000 or imprisonment of not more than 5 years to a class D felony, and for a subsequent offense from fine of not more than $5,000 or imprisonment of not more than 10 years to a class C felony, and amended Subsec. (c)(2) to change penalty for a subsequent offense from fine of not more than $3,000 or imprisonment of not more than 5 years to a class D felony.



Section 21a-279a - Penalty for illegal possession of small amount of cannabis-type substance.

(a) Any person who possesses or has under his control less than one-half ounce of a cannabis-type substance, as defined in section 21a-240, except as authorized in this chapter, shall (1) for a first offense, be fined one hundred fifty dollars, and (2) for a subsequent offense, be fined not less than two hundred dollars or more than five hundred dollars.

(b) The law enforcement officer issuing a complaint for a violation of subsection (a) of this section shall seize the cannabis-type substance and cause such substance to be destroyed as contraband in accordance with law.

(c) Any person who, at separate times, has twice entered a plea of nolo contendere to, or been found guilty after trial of, a violation of subsection (a) of this section shall, upon a subsequent plea of nolo contendere to, or finding of guilty of, a violation of said subsection, be referred for participation in a drug education program at such person’s own expense.

(P.A. 11-71, S. 1, 11.)

History: P.A. 11-71 effective July 1, 2011.



Section 21a-280 - (Formerly Sec. 19-481a). Breathing of anesthesia not violation.

The breathing, inhalation, sniffing or drinking of anesthesia for medical or dental purposes under the direction of a physician or dentist, acting in the course of his professional practice, is determined to be a licit purpose and not in contravention of the provisions of this chapter.

(1969, P.A. 391, S. 3.)

History: Sec. 19-481a transferred to Sec. 21a-280 in 1983.

It was proper for jury to have before it evidence indicating defendant’s own use of narcotics since there is nothing in statute to support claim that possession becomes legal when drug is for personal use. 159 C. 521. Cited. 160 C. 140.

Cited. 30 CS 211.

Cited. 6 Conn. Cir. Ct. 548.



Section 21a-281 - (Formerly Sec. 19-481b). Presumption of psychological dependence on volatile substances.

One who is found to have inhaled or to be under the influence of one or more of the volatile substances enumerated in subdivision (49) of section 21a-240 shall be presumed to be psychologically dependent upon such volatile substance or substances.

(1969, P.A. 391, S. 5; 1972, P.A. 278, S. 27; P.A. 85-613, S. 63, 154.)

History: 1972 act corrected reference to Sec. 19-443; Sec. 19-481b transferred to Sec. 21a-281 in 1983; P.A. 85-613 made technical change.

Cited. 30 CS 211.

Cited. 6 Conn. Cir. Ct. 548.



Section 21a-282 - (Formerly Sec. 19-482). No prosecution where federal action has been taken.

No person shall be prosecuted for a violation of any provision of sections 21a-243 to 21a-282, inclusive, if such person has been acquitted or convicted under the federal Controlled Substances Act or under the federal food and drug laws for the same act or omission which, it is alleged, constitutes a violation of said sections.

(1967, P.A. 555, S. 39; 1972, P.A. 278, S. 28; P.A. 87-129, S. 9.)

History: 1972 act replaced reference to repealed Sec. 19-450 with reference to Sec. 19-451 and replaced “federal narcotic laws” with “Federal Controlled Substances Act”; Sec. 19-482 transferred to Sec. 21a-282 in 1983; P.A. 87-129 substituted reference to Sec. 21a-243 for Sec. 21a-242, repealed by the same act.



Section 21a-283 - (Formerly Sec. 19-483). Analytical tests for presence of controlled drugs or alcohol. Standards and procedures. Convictions constituting prior offense. Imposition of cost when analysis performed.

(a) The Division of Scientific Services within the Department of Emergency Services and Public Protection shall have primary responsibility for analysis of materials believed to contain controlled drugs, or of blood or urine believed to contain alcohol, for purposes of criminal prosecutions pursuant to this chapter; provided nothing herein shall be construed to preclude the use for such analyses of the services of other qualified toxicologists, pathologists and chemists, whether employed by the state or a municipality or a private facility or engaged in private practice, if such toxicologists, pathologists and chemists are engaged in operation of or employed by laboratories licensed by the Commissioner of Public Health or the Commissioner of Consumer Protection pursuant to section 21a-246. A laboratory of the United States Bureau of Narcotics is not required to be licensed under this section if it is approved by the Division of Scientific Services within the Department of Emergency Services and Public Protection.

(b) The Division of Scientific Services within the Department of Emergency Services and Public Protection shall establish the standards for analytical tests to be conducted with respect to controlled drugs, or with respect to body fluids believed to contain alcohol, by qualified professional toxicologists and chemists operating under the division’s direction and shall have the general responsibility for supervising such analytical personnel in the performance of such tests. The original report of an analysis made by such analytical personnel of the Division of Scientific Services or by a qualified toxicologist, pathologist or chemist of a laboratory of the United States Bureau of Narcotics shall be signed and dated by the analyst actually conducting the tests and shall state the nature of the analytical tests or procedures, the identification and number of samples tested and the results of the analytical tests. A copy of such report certified by the analyst shall be received in any court of this state as competent evidence of the matters and facts therein contained at any hearing in probable cause, pretrial hearing or trial. If such copy is to be offered in evidence at a trial, the attorney for the state shall send a copy thereof, by certified mail, to the attorney of the defendant who has filed an appearance of record or, if there is no such attorney, to the defendant if such defendant has filed an appearance pro se, and such attorney or defendant, as the case may be, shall, within five days of the receipt of such copy, notify the attorney for the state, in writing, if such attorney or defendant intends to contest the introduction of such certified copy. No such trial shall commence until the expiration of such five-day period and, if such intention to contest has been filed, the usual rules of evidence shall obtain at such trial.

(c) In the case of any person charged with a violation of any provision of sections 21a-243 to 21a-279, inclusive, who has been previously convicted of a violation of the laws of the United States or of any other state, territory or the District of Columbia, relating to controlled drugs, such previous conviction shall, for the purpose of sections 21a-277 and 21a-279, be deemed a prior offense.

(d) In addition to any fine, fee or cost that may be imposed pursuant to any provision of the general statutes, the court shall impose a cost of fifty dollars upon any person convicted of a violation of this chapter if an analysis of a controlled substance in relation to the conviction was performed by or at the direction of the chief toxicologist of the Department of Public Health or the Division of Scientific Services within the Department of Emergency Services and Public Protection. Any cost imposed under this subsection shall be credited to the appropriation for the Department of Emergency Services and Public Protection and shall not be diverted for any other purpose than the provision of funds for the Division of Scientific Services.

(1967, P.A. 555, S. 38; 1969, P.A. 753, S. 20; 1971, P.A. 164; P.A. 73-681, S. 18, 29; P.A. 74-186, S. 6, 12; P.A. 77-614, S. 323, 610; P.A. 87-129, S. 10; P.A. 90-261, S. 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-218, S. 8, 16; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-51, S. 134.)

History: 1969 act made previous provisions Subsec. (c) and added Subsecs. (a) and (b) re duties of chief toxicologist; 1971 act amended Subsec. (b) to replace “blood or urine” with “body fluids”, to add reference to analyses made by qualified toxicologists, pathologists or chemists of U.S. Bureau of Narcotics laboratories, to allow use of report copies certified by analyst as evidence in any court proceeding, replacing provision re use of report in conjunction with testimony of health department toxicologist, and added provision detailing use of report copies and obtaining them; P.A. 73-681 added reference to laboratories licensed by commissioner of consumer protection in Subsec. (a); P.A. 74-186 specified that Bureau of Narcotics laboratories need not be licensed if approved by chief toxicologist in Subsec. (a); P.A. 77-614 replaced department and commissioner of health with department and commissioner of health services, effective January 1, 1979; Sec. 19-483 transferred to Sec. 21a-283 in 1983; P.A. 87-129 substituted reference to Sec. 21a-243 for Sec. 21a-242, repealed by the same act; P.A. 90-261 amended Subsec. (b) to make technical changes and added Subsec. (d) re the imposition of a $50 cost upon certain convicted persons when an analysis of a controlled substance was performed and the crediting of such cost to the appropriation for the department of health services for the purpose of providing funds for the chief toxicologist; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-218 replaced the chief toxicologist of the Department of Public Health with the Division of Scientific Services within the Department of Public Safety, and, in Subsec. (d), added the division as a source of an analysis of a controlled substance, effective July 1, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

Cited. 169 C. 692. Testimony of chief toxicologist, based partly on personal observation and partly on test by chemist under his supervision, properly admitted. 172 C. 593.

Subsec. (b):

Objection must be raised in court; effective date of 1971 amendment. 166 C. 439. The use in evidence of report of the toxicologist in lieu of personal testimony is allowed unless defendant, having been notified in accordance with the procedure under statute, objects in writing to the use of the report. 168 C. 395. Cited. Id., 520. Written report is admissible in lieu of testimony of analyst when there has been compliance with requirements of section. 169 C. 416. Failure of state to comply with mailing provision of Subsec. did not require granting of a new trial. 172 C. 16. Cited. 181 C. 562.



Section 21a-283a - Court authorized to depart from imposing mandatory minimum sentence.

Notwithstanding any provision of the general statutes, when sentencing a person convicted of a violation of any provision of this chapter, except a violation of subsection (a) or (c) of section 21a-278a, for which there is a mandatory minimum sentence, which did not involve the use, attempted use or threatened use of physical force against another person or result in the physical injury or serious physical injury of another person, and in the commission of which such person neither was armed with nor threatened the use of or displayed or represented by word or conduct that such person possessed any firearm, deadly weapon or dangerous instrument, as those terms are defined in section 53a-3, the court may, upon a showing of good cause by the defendant, depart from the prescribed mandatory minimum sentence, provided the provisions of this section have not previously been invoked on the defendant’s behalf and the court, at the time of sentencing, states in open court the reasons for imposing the particular sentence and the specific reason for imposing a sentence that departs from the prescribed mandatory minimum sentence.

(P.A. 01-99, S. 1, 2; P.A. 04-234, S. 36; 04-257, S. 136.)

History: P.A. 01-99 effective July 1, 2001; P.A. 04-234, Sec. 36 repealed section, effective June 8, 2004; P.A. 04-257 subsequently preserved section by repealing Sec. 36 of P.A. 04-234, effective June 14, 2004.



Section 21a-284 and 21a-285 - (Formerly Secs. 19-484 and 19-485). Suspension of prosecution for treatment for drug dependence; dismissal of charges. Order for treatment in addition to penalties on conviction; penalty for unauthorized departure from hospital.

Sections 21a-284 and 21a-285 are repealed.

(1967, P.A. 555, S. 40, 41; 1969, P.A. 753, S. 21–24; 1971, P.A. 871, S. 94; P.A. 79-585, S. 2, 3, 15; P.A. 86-371, S. 32, 33, 45; P.A. 89-390, S. 36, 37.)



Section 21a-301 to 21a-305 - (Formerly Secs. 19-504a, 19-504c to 19-504e, 19-504g). Definitions. Regulations. Inspections of: Institutional pharmacies, pharmacist’s drug rooms and dispensing outpatient facilities; correctional and juvenile training institutions and care-giving institutions. Reports by care-giving, correctional and juvenile training institutions.

Sections 21a-301 to 21a-305, inclusive, are repealed.

(1969, P.A. 593, S. 1, 3–5, 7; P.A. 73-681, S. 19–21, 29; P.A. 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-379, S. 5; P.A. 86-403, S. 47, 132; P.A. 93-381, S. 9, 39; P.A. 95-264, S. 70.)



Section 21a-307 - (Formerly Sec. 19-504i). Definitions re dispensing of drugs.

Section 21a-307 is repealed.

(1969, P.A. 593, S. 17; P.A. 73-681, S. 22, 29; P.A. 75-176, S. 2; P.A. 81-200, S. 1; P.A. 82-472, S. 69, 183; P.A. 91-47, S. 1; P.A. 95-264, S. 70.)






Chapter 420c - Controlled Substance Registration

Section 21a-316 - (Formerly Sec. 19-504k). “Practitioner” defined.

As used in this chapter, “practitioner” means: (1) A physician, dentist, veterinarian, podiatrist, optometrist, physician assistant licensed pursuant to section 20-12b, advanced practice registered nurse as defined in subsection (b) of section 20-87a, nurse-midwife, scientific investigator or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state; (2) a hospital or other institution licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state.

(P.A. 77-485, S. 1, 13; P.A. 89-389, S. 15, 22; P.A. 90-211, S. 15, 23; P.A. 96-70, S. 3; P.A. 99-102, S. 39.)

History: Sec. 19-504k transferred to Sec. 21a-316 in 1983 and alphabetic Subdiv. indicators replaced editorially by the Revisors with numeric indicators for consistency with general practice elsewhere in general statutes; P.A. 89-389 added advanced practice registered nurse and nurse-midwife to the definition of practitioner; P.A. 90-211 redefined “practitioner” to include physician assistants; P.A. 96-70 redefined “practitioner” to include optometrists; P.A. 99-102 deleted obsolete reference to osteopathy.



Section 21a-317 - (Formerly Sec. 19-504l). Registration required.

Every practitioner who distributes, administers or dispenses any controlled substance or who proposes to engage in distributing, prescribing, administering or dispensing any controlled substance within this state shall (1) obtain a certificate of registration issued by the Commissioner of Consumer Protection in accordance with the provisions of this chapter, and (2) register for access to the electronic prescription drug monitoring program established pursuant to subsection (j) of section 21a-254. Registration for access to said program shall be in a manner prescribed by said commissioner.

(P.A. 77-485, S. 2, 13; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 13-172, S. 2.)

History: Sec. 19-504l transferred to Sec. 21a-317 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-172 added Subdiv. (1) designator in existing provision re certificate of registration and added Subdiv. (2) re mandatory registration for access to electronic prescription drug monitoring program in manner prescribed by commissioner, effective June 21, 2013.



Section 21a-318 - (Formerly Sec. 19-504m). Application form. Fee. Exemptions.

An application for registration pursuant to this chapter shall be made upon a form provided by the Commissioner of Consumer Protection and shall be accompanied by a fee of twenty dollars for biennial registration, except that a practitioner who obtains such registration pursuant to the practitioner’s employment with a municipality, this state or the federal government shall not be required to pay the fee.

(P.A. 77-485, S. 3, 13; P.A. 78-134, S. 1; P.A. 82-355, S. 4, 8; P.A. 89-251, S. 157, 203; P.A. 99-175, S. 50; P.A. 00-182, S. 6; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 08-25, S. 1.)

History: P.A. 78-134 exempted certain persons and facilities from payment of fee; P.A. 82-355 amended section to provide for biennial licensure effective January 1, 1983, doubling fee accordingly; Sec. 19-504m transferred to Sec. 21a-318 in 1983; P.A. 89-251 increased the fee from $20 to $25; P.A. 99-175 limited exemption from payment of biennial licensure fee to practitioners who obtain registration pursuant to municipal, state or federal government employment; P.A. 00-182 replaced provisions re $25 biennial licensure fee with provisions re $10 annual registration fee; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 08-25 changed annual $10 registration fee to biennial $20 registration fee.



Section 21a-319 - (Formerly Sec. 19-504n). Professional or institutional approval to precede registration.

No certificate of registration shall be issued, maintained or renewed under this chapter unless or until the applicant has furnished proof satisfactory to the Commissioner of Consumer Protection that he or she is licensed or duly authorized to practice his or her profession by the appropriate state licensing board, commission or registration agency; or, in the case of a hospital or other institution, by the appropriate state agency having jurisdiction over the licensure, registration or approval of such establishment.

(P.A. 77-485, S. 4, 13; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-121, S. 5.)

History: Sec. 19-504n transferred to Sec. 21a-319 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-121 added “maintained or renewed” re certificate, effective January 1, 2012.



Section 21a-320 - (Formerly Sec. 19-504o). Public interest standard for registration.

The commissioner shall register an applicant unless he or she determines that the issuance of such registration is inconsistent with the public interest. In determining the public interest, the commissioner shall consider the following factors:

(1) Maintenance of effective controls against diversion of controlled substances into other than duly authorized legitimate medical, scientific, or commercial channels;

(2) Compliance with all applicable state and federal laws and regulations concerning controlled substances;

(3) Any conviction of the applicant under any state or federal law relating to controlled substances;

(4) Furnishing by the applicant of false or fraudulent information or material in any application filed under this chapter;

(5) Expiration, suspension, revocation, surrender or denial of the practitioner’s federal controlled substance registration;

(6) Prescribing, distributing, administering or dispensing of controlled substances in schedules other than those specified in the practitioner’s state or federal registration; and

(7) Suspension, revocation, expiration or surrender of, or other disciplinary action taken against, any professional license or registration held by the practitioner.

(P.A. 77-485, S. 6, 13; P.A. 11-121, S. 6.)

History: Sec. 19-504o transferred to Sec. 21a-320 in 1983 and alphabetic Subdiv. indicators replaced with numeric indicators for consistency with general practice throughout general statutes; P.A. 11-121 added Subdiv. (7) re disciplinary action taken against professional license or registration held by practitioner, effective January 1, 2012.



Section 21a-321 - (Formerly Sec. 19-504p). Renewal of registration. Fee.

Registration may be renewed by application to the Commissioner of Consumer Protection. Renewal applications shall be in such form as the commissioner shall prescribe and shall be accompanied by a biennial renewal fee of forty dollars. A separate fee shall be required for each place of business or professional practice where the practitioner stores, distributes or dispenses controlled substances.

(P.A. 77-485, S. 5, 13; P.A. 82-355, S. 5, 8; P.A. 94-36, S. 9, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 08-25, S. 2; June Sp. Sess. P.A. 09-3, S. 290.)

History: P.A. 82-355 provided for biennial licensure with phase-in during even-numbered months of 1983; Sec. 19-504p transferred to Sec. 21a-321 in 1983; P.A. 94-36 replaced biennial registration with annual registration, deleted alphabetical schedule of registration renewal and deleted provision concerning calendar year 1983, effective January 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 08-25 changed annual $10 registration fee to biennial $20 registration fee; June Sp. Sess. P.A. 09-3 increased biennial renewal fee from $20 to $40.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 21a-322 - (Formerly Sec. 19-504q). Grounds for disciplinary action. Civil penalty.

The commissioner may suspend, revoke or refuse to renew a registration, place a registration on probation, place conditions on a registration and assess a civil penalty of not more than one thousand dollars per violation of this chapter, for sufficient cause. Any of the following shall be sufficient cause for such action by the commissioner: (1) The furnishing of false or fraudulent information in any application filed under this chapter; (2) conviction of a crime under any state or federal law relating to the registrant’s profession, controlled substances or drugs or fraudulent practices, including, but not limited to, fraudulent billing practices; (3) failure to maintain effective controls against diversion of controlled substances into other than duly authorized legitimate medical, scientific, or commercial channels; (4) the suspension, revocation, expiration or surrender of the practitioner’s federal controlled substance registration; (5) prescribing, distributing, administering or dispensing a controlled substance in schedules other than those specified in the practitioner’s state or federal registration or in violation of any condition placed on the practitioner’s registration; (6) suspension, revocation, expiration, surrender or other disciplinary action taken against any professional license or registration held by the practitioner; (7) abuse or excessive use of drugs; (8) possession, use, prescription for use or distribution of controlled substances or legend drugs, except for therapeutic or other proper medical or scientific purpose; (9) a practitioner’s failure to account for disposition of controlled substances as determined by an audit of the receipt and disposition records of said practitioner; and (10) failure to keep records of medical evaluations of patients and all controlled substances dispensed, administered or prescribed to patients by a practitioner.

(P.A. 77-485, S. 8, 13; P.A. 82-355, S. 6; P.A. 85-275, S. 1; P.A. 07-252, S. 75; P.A. 11-121, S. 7.)

History: P.A. 82-355 added new Subdiv. permitting disciplinary action against practitioner who fails to account for disposition of controlled substances; Sec. 19-504q transferred to Sec. 21a-322 in 1983 and alphabetic Subdiv. indicators replaced with numeric indicators for consistency with general practice throughout general statutes; P.A. 85-275 authorized the commissioner of consumer protection to refuse to renew a registration for sufficient cause; P.A. 07-252 expanded disciplinary actions available to commissioner for enforcement of registration provisions, authorized civil penalty of not more than $1,000 per violation, amended Subdivs. (2) and (5) to expand grounds for disciplinary action thereunder and added Subdiv. (10) re disciplinary action for failure to keep records of patient medical evaluations and controlled substances; P.A. 11-121 amended Subdiv. (6) by replacing former provision with “suspension, revocation, expiration, surrender or other disciplinary action taken against any professional license or registration held by the practitioner”, effective January 1, 2012.



Section 21a-323 - (Formerly Sec. 19-504r). Hearing re refusal to renew registration or re denial, suspension or revocation of registration.

Before denying, suspending, revoking or refusing to renew a registration, the commissioner shall afford the applicant an opportunity for hearing in accordance with the provisions of chapter 54. Notice of such hearing shall be given by certified mail. The commissioner may subpoena witnesses and require the production of records, papers and documents pertinent to such hearing.

(P.A. 77-485, S. 7, 13; P.A. 85-275, S. 2.)

History: Sec. 19-504r transferred to Sec. 21a-323 in 1983; P.A. 85-275 provided that an applicant for renewal of a registration shall have an opportunity for a hearing before the commissioner refuses such renewal and granted the commissioner subpoena power in connection with hearings.



Section 21a-324 - (Formerly Sec. 19-504s). Voluntary surrender of certificate; effect upon registration.

A practitioner may at any time voluntarily surrender his or her state controlled substance certificate of registration for any or all schedules of controlled substances for any of the following reasons: (1) As an indication of his or her good faith in desiring to remedy any incorrect or unlawful practices or (2) as a voluntary act arising out of his or her desire to terminate prescribing or handling of controlled substances in any or all schedules. Any such voluntary surrender shall constitute authority for the Commissioner of Consumer Protection or his or her authorized agent to terminate and revoke any state controlled substance registration without a hearing or any other proceeding.

(P.A. 77-485, S. 10, 13; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-504s transferred to Sec. 21a-324 in 1983 and alphabetic Subdiv. indicators replaced with numeric indicators for consistency with general practice throughout general statutes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-325 - (Formerly Sec. 19-504t). Disposal of controlled substances upon surrender of registration.

Upon the surrender of a controlled substance certificate of registration for any or all schedules of controlled substances, as defined in section 21a-243, the registrant shall dispose of stocks of controlled substances as provided in regulations adopted under section 21a-262 or by following the procedure for disposition of controlled substances as outlined in Section 1307.21 of the Code of Federal Regulations or any successor regulation.

(P.A. 77-485, S. 9, 13; P.A. 87-129, S. 11.)

History: Sec. 19-504t transferred to Sec. 21a-325 in 1983; P.A. 87-129 substituted reference to Sec. 21a-243 for Sec. 21a-242, repealed by the same act.



Section 21a-326 - (Formerly Sec. 19-504u). Regulations.

The Commissioner of Consumer Protection may adopt such regulations as may be necessary to administer and enforce the provisions of this chapter.

(P.A. 77-485, S. 11, 13; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-504u transferred to Sec. 21a-326 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-327 - (Formerly Sec. 19-504v). Pharmacies, pharmacists and nurses exempt from chapter.

Nothing in this chapter shall be construed to include pharmacies or pharmacists licensed under chapter 400j or nurses licensed under chapter 378 who are not advanced practice registered nurses.

(P.A. 77-485, S. 12, 13; P.A. 86-76, S. 1, 2; P.A. 89-389, S. 16, 22; P.A. 90-211, S. 16, 23; P.A. 95-264, S. 61.)

History: Sec. 19-504v transferred to Sec. 21a-327 in 1983; P.A. 86-76 exempted physician assistants from provisions of chapter; P.A. 89-389 specified that the exemption for nurses only applied to nurses who are not advanced practice registered nurses; P.A. 90-211 removed reference to physician assistants; P.A. 95-264 made technical changes.



Section 21a-328 - (Formerly Sec. 19-504w). Penalty for failure to register.

Upon the failure of a practitioner, as defined in section 21a-316, to comply with the provisions of this chapter the Attorney General at the request of the Commissioner of Consumer Protection is authorized to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining any practitioner from distributing, administering, dispensing or prescribing any controlled substance.

(P.A. 78-134, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: Sec. 19-504w transferred to Sec. 21a-328 in 1983; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 420d - State Child Protection Act

Section 21a-335 - (Formerly Sec. 19-558). Definitions.

For the purposes of this section and sections 21a-336 to 21a-349, inclusive, unless specifically otherwise provided:

(a) “Agency” means the Department of Consumer Protection;

(b) “Administrator” means the Commissioner of Consumer Protection or his legally authorized representative or agent;

(c) “Person” includes an individual, partnership, corporation, limited liability company or association, or his or its legal representative or agent;

(d) “Commerce” means any and all commerce within the state of Connecticut and subject to the jurisdiction thereof; and includes the operation of any business or service establishment;

(e) “Hazardous substance” means: (1) (A) Any substance or mixture of substances which (i) is toxic, (ii) is corrosive, (iii) is an irritant, (iv) is a strong sensitizer, (v) is flammable or combustible, or (vi) generates pressure through decomposition, heat or other means, if such substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children; (B) any substances which the administrator by regulation finds meet the requirements of subdivision (1) (A) of this subsection pursuant to the provisions of subsections (b) and (c) of section 21a-336; (C) any substance classified as a hazardous substance pursuant to federal regulations adopted under the authority of the federal Hazardous Substances Act (15 USC 1261 et seq.); (D) any radioactive substance, if, with respect to such substance as used in a particular class of article or as packaged, the administrator determines by regulation that the substance is sufficiently hazardous to require labeling in accordance with this section and sections 21a-336 to 21a-346, inclusive, in order to protect the public health; (E) any toy or other article intended for use by children which the administrator by regulation determines in accordance with subsection (a) or (b) of section 21a-336 presents an electrical, mechanical or thermal hazard; (2) “hazardous substance” shall not apply to economic poisons subject to the federal Insecticide, Fungicide and Rodenticide Act or chapter 441 nor to foods, drugs and cosmetics subject to chapter 418, nor to substances intended for use as fuels when stored in containers and used in the heating, cooking or refrigeration system of a house, but such term shall apply to any article which is not itself an economic poison within the meaning of the federal Insecticide, Fungicide and Rodenticide Act or said chapter 441 but which is a hazardous substance within the meaning of subdivision (1) of this subsection by reason of bearing or containing such an economic poison; (3) “hazardous substance” shall not include any source material, special nuclear material or by-product material as defined in the Atomic Energy Act of 1954, as amended, and regulations issued pursuant thereto by the Atomic Energy Commission;

(f) “Toxic” shall apply to any substance, other than a radioactive substance, which has the capacity to produce personal injury or illness to man through ingestion, inhalation or absorption through any body surface;

(g) (1) “Highly toxic” means any substance which falls within any of the following categories: (A) Produces death within fourteen days in half or more than half of a group of ten or more laboratory white rats each weighing between two hundred and three hundred grams, at a single dose of fifty milligrams or less per kilogram of body weight, when orally administered; or (B) produces death within fourteen days in half or more than half of a group of ten or more laboratory white rats each weighing between two hundred and three hundred grams, when inhaled continuously for a period of one hour or less at an atmosphere concentration of two hundred parts per million by volume or less of gas or vapor or two milligrams per liter by volume or less of mist or dust, provided such concentration is likely to be encountered by man when the substance is used in any reasonably foreseeable manner; or (C) produces death within fourteen days in half or more than half of a group of ten or more rabbits tested in a dosage of two hundred milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for twenty-four hours or less; (2) if the administrator finds that available data on human experience with any substance indicate results different from those obtained on animals in the above-named dosages or concentrations, the human data shall take precedence;

(h) “Corrosive” means any substance which in contact with living tissue will cause destruction of tissue by chemical action; but shall not refer to action on inanimate surfaces;

(i) “Irritant” means any substance not corrosive within the meaning of subsection (h) which on immediate, prolonged or repeated contact with normal living tissue will induce a local inflammatory reaction;

(j) “Strong sensitizer” means a substance which will cause on normal living tissue, through an allergic or photodynamic process, a hypersensitivity which becomes evident on reapplication of the same substances and which is designated as such by the administrator. Before designating any substance as a strong sensitizer, the administrator, upon consideration of the frequency of occurrence and severity of the reaction, shall find that the substance has a significant potential for causing hypersensitivity;

(k) “Extremely flammable” shall apply to any substance which has a flash point at or below twenty degrees Fahrenheit as determined by the Tagliabue Open Cup Tester, “flammable” shall apply to any substance which has a flash point of above twenty degrees to and including eighty degrees Fahrenheit, as determined by the Tagliabue Open Cup Tester and “combustible” shall apply to any substance which has a flash point above eighty degrees to and including one hundred and fifty degrees Fahrenheit, as determined by the Tagliabue Open Cup Tester, except that the flammability or combustibility of solids and of the contents of self-pressurized containers shall be determined by methods found by the administrator to be generally applicable to such materials or containers, respectively, and established by regulations issued by him, which regulations shall also define the terms “flammable” and “combustible” and “extremely flammable” in accord with such methods;

(l) “Radioactive substance” means a substance which emits ionizing radiation;

(m) “Label” means a display of written, printed or graphic matter upon the immediate container of any substance or, in the case of an article which is unpackaged or is not packaged in an immediate container intended or suitable for delivery to the ultimate consumer, a display of such matter directly upon the article involved or upon a tag or other suitable material affixed thereto, and a requirement made by or under authority of this section and sections 21a-336 to 21a-346, inclusive, that any word, statement or other information appear on the label shall not be considered to be complied with unless such word, statement or other information also appears (1) on the outside container or wrapper, if any there be, unless it is easily legible through the outside container or wrapper, and (2) on all accompanying literature where there are directions for use, written or otherwise;

(n) “Immediate container” does not include package liners;

(o) “Misbranded hazardous substance” means a hazardous substance, including a toy, or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted, intended, or packaged in a form suitable, for use in the household or by children, which substance, except as otherwise provided by or pursuant to section 21a-336, fails to bear a label (1) which states conspicuously (A) the name and place of business of the manufacturer, packer, distributor or seller; (B) the common or usual name or the chemical name, if there is no common or usual name, of the hazardous substance or of each component which contributes substantially to its hazard, unless the administrator by regulation permits or requires the use of a recognized generic name; (C) the signal word “danger” on substances which are extremely flammable, corrosive or highly toxic; (D) the signal word “warning” or “caution” on all other hazardous substances; (E) an affirmative statement of the principal hazard or hazards, such as “Flammable”, “Combustible”, “Vapor Harmful”, “Causes Burns”, “Absorbed Through Skin” or similar wording descriptive of the hazard; (F) precautionary measures describing the action to be followed or avoided, except when modified by regulation of the administrator pursuant to section 21a-336; (G) instruction, when necessary or appropriate, for first-aid treatment; (H) the word “poison” for any hazardous substance which is defined as “highly toxic” by subsection (g); (I) instructions for handling and storage of packages which require special care in handling or storage; and (J) the statement (i) “Keep out of the reach of children” or its practical equivalent or, (ii) if the article is intended for use by children and is not a banned hazardous substance, adequate directions for the protection of children from the hazard, and (2) on which any statements required under subdivision (1) of this subsection are located prominently and are in the English language in conspicuous and legible type in contrast by typography, layout or color with other printed matter on the label;

(p) “Banned hazardous substance” means (A) any toy, or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted; (B) (i) for the period commencing July 1, 2009, and ending June 30, 2011, any children’s product with greater than three hundred parts per million total lead content by weight for any part of the product; and (ii) on and after July 1, 2011, any children’s product with greater than one hundred parts per million total lead content by weight for any part of the product, or such stricter standard established in regulation adopted pursuant to section 21a-342; (C) on and after July 1, 2009, any children’s product with lead-containing paint greater than ninety parts per million total lead content; (D) on and after July 1, 2009, any children’s product with lead-containing paint greater than .009 milligrams of lead per centimeter squared; (E) any hazardous substance intended, or packaged in a form suitable, for use in a household, classified, pursuant to section 21a-336 or pursuant to federal regulations adopted under authority of the federal Hazardous Substances Act (15 USC 1261 et seq.), as a “banned hazardous substance” that, notwithstanding such cautionary labeling as is or may be required under this section and sections 21a-336 to 21a-346, inclusive, for that substance, the degree or nature of the hazard involved in the presence or use of such substance in households is such that the objective of the protection of the public health and safety can be adequately served only by keeping such substance, when so intended or packaged, out of the channels of commerce; provided the administrator, by regulations adopted in accordance with chapter 54, shall exempt from subparagraph (A) of this subdivision articles, such as chemical sets, which by reason of their functional purpose require the inclusion of the hazardous substance involved or necessarily present in electrical, mechanical or thermal hazard and which bear labeling giving adequate directions and warnings for safe use and are intended for use by children who have attained sufficient maturity, and may reasonably be expected, to read and heed such directions and warnings; (F) any new wood-burning stove, coal-burning stove, solid fuel add-on units or combination of such stoves and units, which is offered for sale or installed in any building, dwelling or structure in this state on or after July 1, 1985, and which has not been tested in accordance with Underwriters Laboratories Standard Number 1482; (G) any new unvented fuel-burning room heater offered for sale or use in any building, dwelling or structure in this state on or after July 1, 1985, which has not been tested in accordance with Underwriters Laboratories Standard Number 647 for unvented kerosene heaters and American National Standards Institute Standard Number Z21.11.2 for unvented gas heaters;

(q) An article may be determined to present an electrical hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture may cause personal injury or illness by electric shock;

(r) An article may be determined to present a mechanical hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture presents an unreasonable risk of personal injury or illness (1) from fracture, fragmentation or disassembly of the article, (2) from propulsion of the article, or any part or accessory thereof, (3) from points or other protrusions, surfaces, edges, openings or closures, (4) from moving parts, (5) from lack or insufficiency of controls to reduce or stop motion, (6) as a result of self-adhering characteristics of the article, (7) because the article, or any part or accessory thereof, may be aspirated or ingested, (8) because of instability, or (9) because of any other aspect of the article’s design or manufacture;

(s) An article may be determined to present a thermal hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture presents an unreasonable risk of personal injury or illness because of heat as from heated parts, substances or surfaces;

(t) “Drying oil” means linseed oil, tung oil, perilla oil or other oils which are found to contain a substantial proportion of fatty acids with three double molecular bonds;

(u) “Drying oil product” means a wood treatment or wood finish product containing a drying oil;

(v) “Children’s product” means a consumer product designed or intended primarily for children under age twelve, including, but not limited to, clothing, accessories, jewelry, decorative object, candy, food, dietary supplements or other edible or chewable items, toys, furniture or other articles used by or intended to be used by children;

(w) “Consumer product” means any article used primarily for personal, family or household purposes;

(x) “Paint and other similar surface-coating materials” means a fluid, semi-fluid or other material, with or without a suspension of finely divided coloring matter, which changes to a solid film when a thin layer is applied to a metal, wood, stone, paper, leather, cloth, plastic or other surface. The term does not include printing inks or those materials that actually become a part of the substrate, such as the pigment in a plastic article or those materials that are actually bonded to the substrate, such as by electroplating or ceramic glazing;

(y) “Lead-containing paint” means paint or other similar surface coating materials containing any detectable amount of lead or lead compounds.

(1971, P.A. 121, S. 1; P.A. 76-121, S. 1; P.A. 84-542, S. 4; P.A. 94-73, S. 1; P.A. 95-79, S. 80, 189; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 08-106, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 63.)

History: P.A. 76-121 redefined “hazardous substance” to include substances classified as hazardous under federal regulations and redefined “banned hazardous substance” to replace classification on basis of finding with classification pursuant to Sec. 19-559 or federal regulations; Sec. 19-558 transferred to Sec. 21a-335 in 1983; P.A. 84-542 amended Subsec. (p) by including within the definition of a banned hazardous substance certain coal and wood-burning stoves or add on units, and certain new unvented fuel-burning room heaters; P.A. 94-73 added Subsecs. (t) and (u), defining “dry oil” and “drying oil product”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 08-106 made definitions applicable to Secs. 21a-347 to 21a-349, redefined “banned hazardous substance” in Subsec. (p) and added Subsecs. (v) to (y) defining “children’s product”, “consumer product”, “paint and other similar surface-coating materials” and “lead-containing paint”; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsec. (p)(F) and (G).



Section 21a-336 - (Formerly Sec. 19-559). Regulations. Lead content standard.

(a) Whenever in the judgment of the administrator such action will promote the objectives of sections 21a-335 to 21a-346, inclusive, by avoiding or resolving uncertainty as to application, the administrator may, by regulation, declare to be a hazardous substance, for the purposes of said sections, any substance or mixture of substances which he finds meets the requirements of subdivision (1) of subsection (e) of section 21a-335.

(b) The administrator may, in addition to regulations adopted under subsection (a) of this section, adopt regulations establishing safety requirements, safety standards, banned hazardous substances, labeling requirements and testing procedures for articles subject to sections 21a-335 to 21a-346, inclusive.

(c) If the administrator finds that the hazard of an article subject to sections 21a-335 to 21a-346, inclusive, is such that labeling adequate to protect the public health and safety cannot be devised, or the article presents an imminent danger to the public health and safety, the administrator may by regulation declare such article to be a banned hazardous substance and require its removal from commerce. The administrator shall compile, within available appropriations, and from time to time amend, a list of toys and other articles which are intended for use by children and which are classified as banned hazardous substances, and shall post such list in a conspicuous place on the department’s web site. Such list shall be publicly accessible and searchable.

(d) On and after July 1, 2011, if the administrator determines that a standard stricter than one hundred parts per million total lead content by weight for any part of a children’s product is feasible, the administrator may adopt regulations, in accordance with chapter 54 to establish such stricter standard pursuant to subparagraph (B) of subsection (p) of section 21a-335 that is as low as forty parts per million total lead content by weight for any part of such product.

(1971, P.A. 121, S. 2; P.A. 76-121, S. 2; P.A. 08-106, S. 3, 8; 08-122, S. 2.)

History: P.A. 76-121 replaced provisions of Subsec. (b) re administrator’s discretionary power to vary or add label requirements with new provisions, deleted Subsec. (c) re exemptions from label requirements for cases where size or package or minor hazard is a factor, redesignated remaining Subsec. accordingly and made compilation of toy list optional rather than mandatory; Sec. 19-559 transferred to Sec. 21a-336 in 1983; P.A. 08-106 made a technical change in Subsec. (b), amended Subsec. (c) by changing “may” to “shall” re compilation of list and adding requirement re posting accessible and searchable list on web site and added Subsec. (d) re lead content standard; P.A. 08-122 amended Subsec. (c) to add “within available appropriations”.

See Sec. 21a-342 re adoption of regulations for enforcement of chapter.



Section 21a-337 - (Formerly Sec. 19-560). Prohibited acts. Exceptions.

(a) The following acts and the causing thereof are prohibited: (1) The introduction or delivery for introduction into commerce of any misbranded hazardous substance or banned hazardous substance; (2) the manufacturing, distributing, selling at wholesale or retail, contracting to sell or resell, lease, sublet or otherwise place in the stream of commerce: (A) Any children’s product that has been designated a banned hazardous substance under this chapter or the federal Hazardous Substances Act; (B) any children’s product, except for an article described in 21 USC 321(g), as amended from time to time; that is the subject of voluntary or mandatory corrective action taken under the direction of or in cooperation with an agency of the federal government but the defect in such children’s product has not been so corrected; or (C) any children’s product that is not otherwise in conformity with applicable consumer safety product standards under this chapter, or any similar rule under another chapter of the general statutes or any federal laws or regulations; (3) the alteration, mutilation, destruction, obliteration or removal of the whole or any part of the label of, or the doing of any other act with respect to, a hazardous substance if such act is done while the substance is in commerce, or while the substance is held for sale, whether or not the first sale, after shipment in commerce, and results in the hazardous substance being a misbranded hazardous substance or a banned hazardous substance; (4) the receipt in commerce of any misbranded hazardous substance or banned hazardous substance and the delivery or proffered delivery thereof for pay or otherwise; (5) the giving of a guarantee or undertaking referred to in subdivision (2) of subsection (b) of section 21a-338 which guarantee or undertaking is false, except by a person who relied upon a guarantee or undertaking to the same effect signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the hazardous substance; (6) the failure to permit entry or inspection as authorized by subsection (a) of section 21a-343 or to permit access to and copying of any record as authorized by section 21a-344; (7) the introduction or delivery for introduction into commerce, or the receipt in commerce and subsequent delivery or proffered delivery for pay or otherwise, of a hazardous substance in a reused food, drug or cosmetic container or in a container which, though not a reused container, is identifiable as a food, drug or cosmetic container by its labeling or by other identification. The reuse of a food, drug or cosmetic container as a container for a hazardous substance shall be deemed to be an act which results in the hazardous substance being a misbranded hazardous substance. As used in this subdivision, the terms “food”, “drug” and “cosmetic” shall have the same meanings as in the Connecticut Food, Drug and Cosmetic Act; (8) the use by any person to his own advantage, or revealing other than to the administrator or officers or employees of the agency, or to the courts when relevant in any judicial proceeding under sections 21a-335 to 21a-346, inclusive, of any information acquired under authority of section 21a-343 concerning any method of process which as a trade secret is entitled to protection; (9) the introduction or delivery for introduction into commerce of any item containing asbestos which reasonably may be expected to be used in the construction or repair of structures, without clearly indicating by labeling thereon that the item contains asbestos and that asbestos may cause cancer when inhaled, or the introduction or delivery for introduction into commerce of any toy or other article for sale in this state marketed for the use of children under the age of sixteen containing asbestos; (10) the alteration or removal of any item upon which the commissioner or his authorized agent has placed an embargo prior to the time the commissioner, such agent or a court permits the alteration or removal of such item; (11) the introduction or delivery for introduction into commerce, after December 31, 1992, of any toy or other article for sale in this state and marketed for the use of children between the ages of three and seven, or determined to be for the use of children between the ages of three and seven by the federal Consumer Product Safety Commission pursuant to 16 CFR Part 1500 et seq., as published in the Code of Federal Regulations Revised to January 1, 1991, and as from time to time amended, or the Commissioner of Consumer Protection pursuant to sections 21a-335 to 21a-346, inclusive, which would be classified as a banned hazardous substance under 16 CFR Part 1501.4(b)(1) of said code and does not bear a conspicuous warning label that clearly and specifically communicates that the contents include small parts which pose a hazard for children under the age of three, except that any toy or other article that contains, as of December 31, 1992, a safety warning label in substantial compliance with the requirements of this subdivision shall be determined by the commissioner to be in compliance with this subdivision until October 1, 1993. As used in this subdivision, “conspicuous” has the same meaning and characteristics regarding type size as in 16 CFR Part 1500.121(c)(2) of said code; and (12) the introduction or delivery for introduction into commerce, or the distribution or sale, of a drying oil or drying oil product, manufactured after December 31, 1994, which does not bear a conspicuous warning label on a side or back panel of such product stating: “DANGER - RAGS, STEEL WOOL OR WASTE SOAKED WITH .... (INSERT PRODUCT NAME) MAY SPONTANEOUSLY CATCH FIRE IF IMPROPERLY DISCARDED. IMMEDIATELY AFTER USE, PLACE RAGS, STEEL WOOL OR WASTE IN A SEALED WATER-FILLED METAL CONTAINER.” As used in this subdivision, “conspicuous” has the same meaning and characteristics regarding type size as in 16 CFR Part 1500.121 (c)(2) of said code.

(b) A children’s product shall not be a banned hazardous substance, as defined in subsection (p) of section 21a-335, solely on the basis of containing a component that exceeds the standards pursuant to subparagraph (B) of said subsection (p) if such component is not accessible to a child because it is not physically exposed by reason of a covering or casing and if it will not become physically exposed through normal and reasonably foreseeable use and abuse of the product. For purposes of this subsection, paint, coatings or electroplating shall not be considered barriers that would render lead in the substrate inaccessible to a child through normal and reasonably foreseeable use and abuse of the product.

(c) Within available appropriations, if the administrator determines that it is not feasible for certain children’s products that are electronic devices, including batteries, to meet the standards pursuant to subparagraph (B) of subsection (p) of section 21a-335 by July 1, 2009, the administrator shall adopt regulations, in accordance with chapter 54, to (1) set standards to reduce the exposure of and accessibility to lead in such devices, and (2) establish a schedule by which such electronic devices shall be in full compliance with the standards established in said subparagraph (B). Such devices shall not be considered banned hazardous substances pursuant to said subsection (p) if they comply with the provisions of such regulations.

(1971, P.A. 121, S. 3; P.A. 80-398, S. 1; P.A. 85-242, S. 1; P.A. 92-127, S. 1; May Sp. Sess. P.A. 92-11, S. 57, 70; P.A. 93-55, S. 5; P.A. 94-73, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 08-106, S. 2; 08-122, S. 1.)

History: P.A. 80-398 added Subdiv. (8) re prohibition regarding asbestos; Sec. 19-560 transferred to Sec. 21a-337 in 1983; P.A. 85-242 added Subdiv. (9) prohibiting the alteration or removal of any item upon which the commissioner or his agent has placed an embargo prior to the time such commissioner or agent permits such alteration or removal; P.A. 92-127 amended section by adding Subdiv. (10) which added to the list of prohibited acts “the introduction or delivery for introduction into commerce of any toy or other article for sale in this state and marketed for the use of children between the ages of three and seven ...” which did not bear “the following conspicuous label: WARNING-SMALL PARTS POSE CHOKE HAZARD FOR CHILDREN UNDER THE AGE OF THREE”; May Sp. Sess. P.A. 92-11 specified that the provisions of the new Subdiv. (10) would not apply until after December 31, 1992, and deleted the requirement for the specifically-worded warning label and substituted general warning language, and excepted, until October 1, 1993, any toy or other article which, as of December 31, 1992, bore a safety warning label which was substantially in compliance with the requirements of the Subdiv.; P.A. 93-55 substituted references to the Code of Federal Regulations for references to the Federal Register; P.A. 94-73 added Subsec. (11) re labeling of drying oil or drying oil product; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 08-106 designated existing provisions as Subsec. (a) and amended same to add new Subdiv. (2) re children’s products, redesignate existing Subdivs. (2) to (11) as Subdivs. (3) to (12) and add provision in redesignated Subdiv. (9) re asbestos, and added Subsecs. (b) and (c) re exceptions to requirements of Sec. 21a-335(p); P.A. 08-122 amended Subsec. (a)(2)(B) by adding provision re 21 USC 321(g) exception and amended Subsec. (c) by adding “within available appropriations”.



Section 21a-338 - (Formerly Sec. 19-561). Penalty.

(a) Any person who violates any of the provisions of section 21a-337 shall be guilty of a class B misdemeanor but an offense committed with intent to defraud or mislead, or a second or subsequent offense, shall be an unclassified misdemeanor for which the penalty shall be imprisonment for not more than one year, or a fine of not more than five thousand dollars or both such imprisonment and fine.

(b) No person shall be subject to the penalties of subsection (a) of this section, (1) for having violated subdivision (4) of section 21a-337 if the receipt, delivery or proffered delivery of the hazardous substance was made in good faith, unless such person refuses to furnish, on request of an officer or employee duly designated by the administrator, the name and address of the individual or entity from whom such person purchased or received such hazardous substance, and copies of all documents, if any there be, pertaining to the delivery of the hazardous substance to such person; or (2) for having violated subdivision (1) of said section 21a-337, if such person establishes a guarantee or undertaking signed by, and containing the name and address of, the person residing in the United States from whom such person received in good faith the hazardous substance, to the effect that the hazardous substance is not a misbranded hazardous substance or a banned hazardous substance within the meaning of those terms in sections 21a-335 to 21a-346, inclusive.

(1971, P.A. 121, S. 4; P.A. 08-106, S. 7.)

History: Sec. 19-561 transferred to Sec. 21a-338 in 1983; P.A. 08-106 amended Subsec. (a) by changing violation from class C to class B misdemeanor and increasing fine from $3,000 to $5,000 and made technical changes in Subsec. (b).



Section 21a-339 - (Formerly Sec. 19-562). Injunction.

In addition to the remedies hereinafter provided, the administrator is authorized to apply to the Superior Court for, and said court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of section 21a-337, irrespective of whether or not there exists an adequate remedy at law.

(1971, P.A. 121, S. 5.)

History: Sec. 19-562 transferred to Sec. 21a-339 in 1983.



Section 21a-340 - (Formerly Sec. 19-563). Detained or embargoed articles. Condemnation. Civil penalties.

(a) Whenever a duly authorized agent of the administrator finds or has probable cause to believe that any hazardous household substance is misbranded, or is a banned hazardous substance, within the meaning of sections 21a-335 to 21a-346, inclusive, such agent, within available appropriations, shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, misbranded or is a banned hazardous substance and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. No person shall remove or dispose of such detained or embargoed article by sale or otherwise without such permission. The administrator may, after notice and hearing, impose a civil penalty of not more than five hundred dollars for each separate offense on any person who removes, without such permission, any tag or other appropriate marking affixed to any article which has been detained or embargoed in accordance with the provisions of this subsection. Such penalty shall be deposited into the consumer protection enforcement account established pursuant to section 21a-8a.

(b) When an article detained or embargoed under subsection (a) has been found by such agent to be misbranded or a banned hazardous substance, such agent shall petition the superior court in whose jurisdiction the article is detained or embargoed or any judge thereof for a libel of condemnation of such article. When such agent has found that an article so detained or embargoed is not misbranded or a banned hazardous substance, such agent shall remove the tag or other marking.

(c) If the court finds that a detained or embargoed article is misbranded or a banned hazardous substance, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under supervision of such agent, and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of such article or his agent; except that, if the misbranding can be corrected by proper labeling of the article, the court, after entry of the decree and after such costs, fees and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling under the supervision of an agent of the administrator. The expense of such supervision shall be paid by the claimant. The article shall be returned to the claimant on the representation to the court by the administrator that the article is no longer in violation of sections 21a-335 to 21a-346, inclusive, and that the expenses of such supervision have been paid.

(1971, P.A. 121, S. 6; P.A. 74-183, S. 236, 291; P.A. 76-436, S. 205, 681; P.A. 86-339, S. 2; P.A. 08-106, S. 9; 08-122, S. 6.)

History: P.A. 74-183 replaced circuit court with court of common pleas in Subsec. (b), effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 19-563 transferred to Sec. 21a-340 in 1983; P.A. 86-339 amended Subsec. (a) by authorizing the commissioner to impose a civil penalty; P.A. 08-106 amended Subsec. (a) to add requirement that civil penalty be deposited into consumer protection enforcement account and made technical changes in Subsecs. (a) and (b); P.A. 08-122 amended Subsec. (a) to add “within available appropriations”.



Section 21a-341 - (Formerly Sec. 19-564). Institution of criminal proceedings.

Section 21a-341 is repealed.

(1971, P.A. 121, S. 7; P.A. 76-436, S. 597, 681; P.A. 85-242, S. 2.)



Section 21a-342 - (Formerly Sec. 19-565). Regulations.

The administrator may promulgate such regulations as are required for the efficient enforcement of sections 21a-335 to 21a-346, inclusive, and shall cause such regulations to conform, insofar as is practicable, with the regulations established pursuant to the federal Hazardous Substances Act.

(1971, P.A. 121, S. 8.)

History: Sec. 19-565 transferred to Sec. 21a-342 in 1983.

See Sec. 21a-336 re adoption of regulations declaring substances to be hazardous, re safety requirements, safety standards, etc.



Section 21a-343 - (Formerly Sec. 19-566). Inspections. Obtaining of samples. Unfair or deceptive trade practice.

(a) For the purposes of enforcement of sections 21a-335 to 21a-346, inclusive, officers or employees duly designated by the administrator, upon presenting appropriate credentials to the owner, operator or agent in charge, are authorized (1) to enter, at reasonable times, any factory, warehouse or establishment in which hazardous substances are manufactured, processed, packed or held for introduction into commerce or are held after such introduction, or to enter any vehicle being used to transport or hold such hazardous substances in commerce; (2) to inspect, at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment or vehicle, and all pertinent equipment, finished and unfinished materials, and labeling therein; and (3) to obtain samples of such materials or packages thereof, or of such labeling.

(b) If the officer or employee obtains any sample, prior to leaving the premises, such officer or employee shall pay or offer to pay the owner, operator or agent in charge for such sample and give a receipt describing the samples obtained.

(c) Failure to permit entry or inspection as authorized by subsection (a) of this section shall be deemed an unfair or deceptive trade practice pursuant to section 42-110b.

(1971, P.A. 121, S. 9; P.A. 08-106, S. 11.)

History: Sec. 19-566 transferred to Sec. 21a-343 in 1983; P.A. 08-106 made a technical change in Subsec. (b) and added Subsec. (c) re unfair or deceptive trade practice.



Section 21a-344 - (Formerly Sec. 19-567). Access to records.

For the purpose of enforcing the provisions of sections 21a-335 to 21a-346, inclusive, carriers engaged in commerce and persons receiving hazardous substances in commerce or holding such hazardous substances so received shall, upon the request of an officer or employee duly designated by the administrator, permit such officer or employee, at reasonable times, to have access to and to copy all records showing the movement in commerce of any such hazardous substances, or the holding thereof during or after such movement, and the quantity, shipper and consignee thereof; and no such carrier or person shall fail to permit such access to and copying of any record so requested when such request is accompanied by a statement in writing specifying the nature or kind of such hazardous substance to which such request relates; provided evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained and provided carriers shall not be subject to the other provisions of said sections by reason of their receipt, carriage, holding or delivery of hazardous substances in the usual course of business as carriers.

(1971, P.A. 121, S. 10.)

History: Sec. 19-567 transferred to Sec. 21a-344 in 1983.



Section 21a-345 - (Formerly Sec. 19-568). Reports. Dissemination of information. Posting of notice in retail stores.

(a) The administrator may cause to be published from time to time reports summarizing any judgments, decrees or court orders which have been rendered under sections 21a-335 to 21a-346, inclusive, including the nature of the charge and the disposition thereof.

(b) The administrator may also cause to be disseminated information regarding hazardous substances in situations involving, in the opinion of the administrator, imminent danger to health. Nothing in this section shall be construed to prohibit the administrator from collecting, reporting and illustrating the results of the investigations of the agency.

(c) The administrator may require that retail stores post a notice making the general public aware of the administrator’s decision that an article has been designated a banned hazardous substance, pursuant to regulations adopted under section 21a-336. Such notices shall be posted in a location visible to the general public and shall be posted for a duration of a time specified by the administrator. Violations of this subsection shall be deemed an unfair or deceptive trade practice pursuant to section 42-110b.

(1971, P.A. 121, S. 11; P.A. 08-106, S. 12.)

History: Sec. 19-568 transferred to Sec. 21a-345 in 1983; P.A. 08-106 added Subsec. (c) re posting notice in retail stores re article designated a banned hazardous substance.



Section 21a-346 - (Formerly Sec. 19-569). Repurchase of banned articles.

(a) Any article or substance sold by its manufacturer, distributor or dealer which is a banned hazardous substance, whether or not it was such at the time of its sale, shall, in accordance with regulations of the administrator, be repurchased as follows: (1) The manufacturer of any such article or substance shall repurchase it from the person to whom he sold it and shall (A) refund that person the purchase price paid for such article or substance, (B) if that person has repurchased such article or substance pursuant to subdivision (2) or (3) of this subsection, reimburse him for any amounts paid in accordance with that subdivision for the return of such article or substance in connection with its repurchase, and (C) if the manufacturer requires the return of such article or substance in connection with his repurchase of it in accordance with this subdivision, reimburse that person for any reasonable and necessary expenses incurred in returning it to the manufacturer. (2) The distributor of any such article or substance shall repurchase it from the person to whom he sold it and shall (A) refund that person the purchase price paid for such article or substance, (B) if that person has repurchased such article or substance pursuant to subdivision (3), reimburse him for any amounts paid in accordance with that subdivision for the return of such article or substance in connection with its repurchase, and (C) if the distributor requires the return of such article or substance in connection with his repurchase of it in accordance with this subdivision, reimburse that person for any reasonable and necessary expenses incurred in returning it to the distributor. (3) In the case of any such article or substance sold at retail by a dealer, if the person who purchased it from the dealer returns it to him or tenders the sales receipt for such article or substance, the dealer shall refund the purchaser the purchase price paid for it and reimburse him for any reasonable and necessary transportation charges incurred in its return.

(b) For the purposes of this section the term “manufacturer” includes (1) an importer for resale, and (2) a dealer who sells at wholesale an article or substance shall with respect to that sale be considered the distributor of that article or substance.

(c) Any person who violates any provision of this section shall be guilty of a class C misdemeanor.

(1971, P.A. 121, S. 12.)

History: Sec. 19-569 transferred to Sec. 21a-346 in 1983.



Section 21a-347 - Certificate of disposition: Requirements, penalty.

(a) Not later than October 1, 2008, the administrator, as defined in section 21a-335, shall develop, within available appropriations, a certificate of disposition for retailers and wholesalers prohibited from selling or otherwise placing any children’s product subject to a recall or voluntary corrective action into the stream of commerce pursuant to section 21a-337. Such certificate of disposition shall (1) require such retailers and wholesalers to specify the make, model, type, quantity and final disposition of such children’s products, (2) contain any other information required by the administrator, and (3) require such retailers and wholesalers to sign an affidavit verifying the authenticity of the information provided in the certificate.

(b) Upon notification or receipt of information that a children’s product has been recalled, a retailer or wholesaler shall inspect its premises and immediately dispose of all such products in possession of such retailer or wholesaler. Upon notification or receipt of information that a children’s product has been subject to voluntary corrective action, a retailer or wholesaler shall inspect its premises and immediately return to the manufacturer or distributor all such products in possession of such retailer or wholesaler. Retailers and wholesalers shall complete the certificate of disposition form developed pursuant to subsection (a) of this section no later than seven calendar days after the date of notification or receipt of information of a recall or voluntary corrective action. Signed and dated certificate of disposition forms shall be maintained by the retailer or wholesaler and shall be subject to inspection by the administrator or the administrator’s designated agent for a period of not less than three years.

(c) A retailer or wholesaler who violates subsection (b) of this section shall be subject to the penalties of section 21a-338.

(P.A. 08-106, S. 5; 08-122, S. 4.)

History: P.A. 08-106 effective June 2, 2008; P.A. 08-122 amended Subsec. (a) to add “within available appropriations”, effective June 2, 2008.



Section 21a-348 - List of toxic substances.

In addition to the list compiled pursuant to section 21a-336, the administrator, in consultation with the Commissioners of Public Health and Environmental Protection, shall compile, within available appropriations, and from time to time amend, a list of other toxic substances that potentially should not exist in children’s products. In addition, the administrator shall compile, within available appropriations, and from time to time amend, a list of safer alternatives to using said toxic substances.

(P.A. 08-106, S. 4; 08-122, S. 3.)

History: P.A. 08-122 amended requirement re list’s contents and added “within available appropriations”.



Section 21a-349 - Warning labels: Requirements, exceptions.

(a) Subject to the provisions of subsection (b) of this section, the administrator, as defined in section 21a-335, may adopt, within available appropriations, regulations, in accordance with chapter 54, to require certain consumer products determined by the administrator that bear lead-containing paint or that have lead in any part of the product and that a child may reasonably or foreseeably come into contact with, to carry a warning label described in this section. If the administrator adopts such regulations, no person, firm or corporation engaged in commerce shall have, offer for sale, sell or give away any consumer product, identified in such regulations, that may be used by the general public unless it bears a warning statement prescribed by federal regulations or, if no warning statement is prescribed by federal regulations, bears a warning statement that meets the requirements of subdivision (1) or (2) of this section, as appropriate. (1) The warning statement shall be as follows when the consumer product bears lead-containing paint: “WARNING--CONTAINS LEAD. DRIED FILM OF THIS SUBSTANCE MAY BE HARMFUL IF EATEN OR CHEWED. See Other Cautions on (Side or Back) Panel. Do not apply on toys, or other children’s articles, furniture, or interior or exterior exposed surfaces of any residential building or facility that may be occupied or used by children. KEEP OUT OF THE REACH OF CHILDREN.”. (2) The warning statement shall be as follows when the consumer product bears a form of lead other than lead-containing paint: “WARNING CONTAINS LEAD. MAY BE HARMFUL IF EATEN OR CHEWED. MAY GENERATE DUST CONTAINING LEAD. KEEP OUT OF THE REACH OF CHILDREN.”. The placement, conspicuousness and contrast of such labeling shall be in accordance with 16 CFR 1500.121.

(b) The provisions of this section shall not apply to children’s products, and those consumer products with lead-containing components, but whose lead-containing components are not accessible to a child because they are not physically exposed by reason of a covering or casing and they will not become physically exposed through normal and reasonably foreseeable use and abuse of the product.

(P.A. 08-106, S. 6; 08-122, S. 5.)

History: P.A. 08-122 amended Subsec. (a) to add “within available appropriations”.



Section 21a-350 - Civil penalty.

In addition to the criminal penalties and remedies set forth in this chapter, the administrator may, after notice and hearing pursuant to chapter 54, levy a civil penalty of not more than one hundred dollars for a violation of any of the provisions of this chapter, except for section 21a-340. Each such violation of this chapter shall be a separate and distinct offense and each day’s continuance thereof shall be deemed to be a separate and distinct offense. Such penalty shall be deposited into the consumer protection enforcement account established pursuant to section 21a-8a.

(P.A. 08-106, S. 10.)



Section 21a-376 - Child restraint systems. Requirements.

(a) No person shall introduce or deliver for introduction into commerce any child restraint system which does not conform to the requirements in 49 CFR Part 571.213.

(b) The Commissioner of Consumer Protection may (1) detain or embargo any child restraint system which does not conform to the requirements of 49 CFR Part 571.213 and (2) order repurchase of any child restraint system which does not conform to such requirements.

(c) In addition to any other remedies at law, the commissioner may apply to the Superior Court for, and the court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating subsection (a) of this section.

(P.A. 93-292, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 420e - Home Food Service Plan Sales Act

Section 21a-400 - Definitions.

As used in sections 21a-400 to 21a-405, inclusive:

(1) “Home food service plan” means the offering for sale to a consumer, in the consumer’s home, of any food item, or food item in combination with any nonfood item or services, whether or not a membership fee or similar charge is involved, for a total price in excess of two hundred dollars.

(2) “Seller” means any person, partnership, corporation, limited liability company or association, however organized, engaged in the sale of a home food service plan.

(3) “Buyer” means both the actual and prospective purchaser, but does not include persons purchasing for resale.

(4) “Written agreement” means all the collective written contracts or written agreements signed by a buyer at the time of sale relating to the purchase of a home food service plan, except promissory notes or other financing agreements.

(5) “Food item” means each edible product sold as part of a home food service plan, including, but not limited to, each constituent part or kind of meat cut from a primal source, each kind of whole poultry or poultry part, seafood products and other similar products.

(6) “Nonfood item” means each inedible product sold as part of a home food service plan, including, but not limited to, paper products, health and beauty products, detergents, cleaners and disinfectants, rolls of wrapping and similar products. “Nonfood item” does not include food items and durable consumer goods such as appliances.

(7) “Item price” means the price of a food or nonfood item sold as part of a home food service plan, computed to the nearest tenth of one cent when less than one dollar and to the nearest cent when one dollar or more. The item price, exclusive of any service charge or charges, shall be expressed in terms of the price per unit of weight, measure, or count of the food or nonfood item.

(8) “Service charge” means the total price for any additional features, services and processing associated with the purchase of a home food service plan, including, but not limited to, cutting, wrapping, freezing, delivery and membership fees.

(9) “Primal source” means the following cuts of meat: (A) For beef, the primal sources are the round, flank, loin, rib, plate, brisket, chuck, and shank; (B) for veal and lamb or mutton, the primal sources are the leg, flank, loin, rack and shoulder; and (C) for pork, the primal sources are the belly, loin, ham, spare ribs, shoulder, and jowl.

(10) “Food spoilage protection” means any agreement, guarantee, warranty or contract offered by a seller whereby a buyer is insured or protected against loss of frozen food due to spoilage.

(P.A. 92-42, S. 1; P.A. 95-79, S. 81, 189.)

History: P.A. 95-79 redefined “seller” to include a limited liability company, effective May 31, 1995.



Section 21a-401 - Written agreement. Required disclosures.

(a) At the time of sale, the seller shall provide the buyer with a single written agreement in a form approved by the Commissioner of Consumer Protection, which shall clearly and conspicuously disclose the following: (1) The name, address and telephone number of the seller and the name and the address of the buyer; (2) the date of the written agreement; (3) the price of the food and nonfood items of the home food service plan; (4) the price of any service charge associated with the home food service plan; (5) the total price of the home food service plan including the price of the food and nonfood items, and the price of any service charge; (6) a statement that the buyer shall have the right to cancel the home food service plan written agreement until midnight of the third business day after the date on which the buyer executed the written agreement or after the day on which the seller provided the buyer with a fully executed copy of the written agreement, whichever is later, by giving written notice of cancellation to the seller. Compliance with the provisions of chapter 740 and with federal statutes, rules or regulations governing the form of notice of right of cancellation shall constitute satisfactory notice under this subdivision; (7) whether substitutions of food items may be or are made, under what circumstances such substitutions will be made, the price of such substitutions and whether the prospective buyer has the right to refuse such substitutions; (8) the terms and conditions of food spoilage protection, if any; (9) that the buyer is not obligated to (A) enter into an additional home food service plan written agreement; (B) purchase an appliance, including, but not limited to, a freezer, refrigerator-freezer or microwave oven; (C) to purchase food spoilage protection, or (D) purchase any other product from the seller in order to enter into a home food service plan; and (10) that within ten days after cancellation, the seller shall return to the buyer any note or other evidence of indebtedness and shall refund to the buyer all payments made by the buyer minus the price of the actual amount of food and nonfood products delivered to and not returned or tendered by the buyer following cancellation.

(b) In addition to the disclosures required in the written agreement, the following disclosures shall be given to the buyer at the time of sale: (1) A written list of all food and nonfood items to be sold, which shall include: (A) The identity of each item and, where applicable, the United States Department of Agriculture quality grade of the item, if so graded, the primal source and the brand or trade name; (B) the quantity of each item sold; (C) the estimated serving size by net weight of each piece of meat, poultry and seafood item offered for sale under the home food service plan, provided such estimates shall not differ from the actual weight at the time of delivery by more than five per cent and that the dollar value of the meat, poultry and seafood items delivered is equal to or greater than that represented to the buyer; and (D) the net weight, measure or count of all other food and nonfood items offered for sale; (2) a current item price list stating in dollars and cents the price per pound or other appropriate unit of measure and the total sale price of each item to be delivered. The price list shall clearly and conspicuously make reference to the fact of whether there are additional costs disclosed in the written agreement relating to any service charges associated with the purchase of the home food service plan; (3) if a membership is sold, a written statement of all terms, conditions, benefits, and privileges applicable to the membership.

(P.A. 92-42, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 21a-402 - Delivery. Receipt. Required disclosures.

At the time of delivery, the seller shall provide a receipt for signature by the buyer which shall disclose the following: (1) The identity of the item and the net quantity of the contents in terms of either weight, measure, or count, as required by applicable law. The net weight of each food item delivered shall be within the limit specified in subparagraph (C) of subdivision (1) of subsection (b) of section 21a-401; and (2) the item price and total sales price of each food and nonfood item. The item price shall be the same as that specified on the price list given to the buyer at the time of sale.

(P.A. 92-42, S. 3.)



Section 21a-403 - Negotiation, transfer, sale or assignment. Assignee’s rights and liabilities.

(a) A seller shall not negotiate, transfer, sell or assign any note or other evidence of indebtedness issued in connection with a home food service plan sale to a finance company or other third party prior to midnight of the fifth business day after the day on which the buyer executed the written agreement or after the day on which the seller provides the buyer with a fully executed copy of the written agreement, whichever is later.

(b) The assignee of any such note or other evidence of indebtedness shall be subject to all claims and defenses of the buyer against the seller arising from the sale, notwithstanding any agreement to the contrary. The assignee’s liability under this subsection shall not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee. Rights of the buyer under this subsection can be asserted affirmatively against or as a defense to or set-off against a claim by the assignee.

(P.A. 92-42, S. 4.)



Section 21a-404 - Penalty. Violation made unfair or deceptive act or practice.

Any violation of sections 21a-400 to 21a-405, inclusive, shall constitute an unfair or deceptive trade act or practice in violation of subsection (a) of section 42-110b.

(P.A. 92-42, S. 5.)



Section 21a-405 - Regulations.

The Commissioner of Consumer Protection may adopt regulations, in accordance with chapter 54, to implement the provisions of sections 21a-401 to 21a-404, inclusive.

(P.A. 92-42, S. 6; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 420f - Palliative Use of Marijuana

Section 21a-408 - Definitions.

As used in sections 21a-408 to 21a-408o, inclusive, unless the context otherwise requires:

(1) “Cultivation” includes planting, propagating, cultivating, growing and harvesting;

(2) “Debilitating medical condition” means (A) cancer, glaucoma, positive status for human immunodeficiency virus or acquired immune deficiency syndrome, Parkinson’s disease, multiple sclerosis, damage to the nervous tissue of the spinal cord with objective neurological indication of intractable spasticity, epilepsy, cachexia, wasting syndrome, Crohn’s disease, posttraumatic stress disorder, or (B) any medical condition, medical treatment or disease approved by the Department of Consumer Protection pursuant to regulations adopted under section 21a-408m;

(3) “Licensed dispensary” or “dispensary” means a person licensed as a dispensary pursuant to section 21a-408h;

(4) “Licensed producer” or “producer” means a person licensed as a producer pursuant to section 21a-408i;

(5) “Marijuana” means marijuana, as defined in section 21a-240;

(6) “Palliative use” means the acquisition, distribution, transfer, possession, use or transportation of marijuana or paraphernalia relating to marijuana, including the transfer of marijuana and paraphernalia relating to marijuana from the patient’s primary caregiver to the qualifying patient, to alleviate a qualifying patient’s symptoms of a debilitating medical condition or the effects of such symptoms, but does not include any such use of marijuana by any person other than the qualifying patient;

(7) “Paraphernalia” means drug paraphernalia, as defined in section 21a-240;

(8) “Physician” means a person who is licensed under chapter 370, but does not include a physician assistant, as defined in section 20-12a;

(9) “Primary caregiver” means a person, other than the qualifying patient and the qualifying patient’s physician, who is eighteen years of age or older and has agreed to undertake responsibility for managing the well-being of the qualifying patient with respect to the palliative use of marijuana, provided (A) in the case of a qualifying patient lacking legal capacity, such person shall be a parent, guardian or person having legal custody of such qualifying patient, and (B) the need for such person shall be evaluated by the qualifying patient’s physician and such need shall be documented in the written certification;

(10) “Qualifying patient” means a person who is eighteen years of age or older, is a resident of Connecticut and has been diagnosed by a physician as having a debilitating medical condition. “Qualifying patient” does not include an inmate confined in a correctional institution or facility under the supervision of the Department of Correction;

(11) “Usable marijuana” means the dried leaves and flowers of the marijuana plant, and any mixtures or preparations of such leaves and flowers, that are appropriate for the palliative use of marijuana, but does not include the seeds, stalks and roots of the marijuana plant; and

(12) “Written certification” means a written certification issued by a physician pursuant to section 21a-408c.

(P.A. 12-55, S. 1.)

History: P.A. 12-55 effective May 31, 2012.



Section 21a-408a - Qualifying patient not subject to arrest, prosecution or certain other penalties. Requirements. Exceptions.

(a) A qualifying patient shall register with the Department of Consumer Protection pursuant to section 21a-408d prior to engaging in the palliative use of marijuana. A qualifying patient who has a valid registration certificate from the Department of Consumer Protection pursuant to subsection (a) of section 21a-408d and complies with the requirements of sections 21a-408 to 21a-408n, inclusive, shall not be subject to arrest or prosecution, penalized in any manner, including, but not limited to, being subject to any civil penalty, or denied any right or privilege, including, but not limited to, being subject to any disciplinary action by a professional licensing board, for the palliative use of marijuana if:

(1) The qualifying patient’s physician has issued a written certification to the qualifying patient for the palliative use of marijuana after the physician has prescribed, or determined it is not in the best interest of the patient to prescribe, prescription drugs to address the symptoms or effects for which the certification is being issued;

(2) The combined amount of marijuana possessed by the qualifying patient and the primary caregiver for palliative use does not exceed an amount of usable marijuana reasonably necessary to ensure uninterrupted availability for a period of one month, as determined by the Department of Consumer Protection pursuant to regulations adopted under section 21a-408m; and

(3) The qualifying patient has not more than one primary caregiver at any time.

(b) The provisions of subsection (a) of this section do not apply to:

(1) Any palliative use of marijuana that endangers the health or well-being of a person other than the qualifying patient or the primary caregiver; or

(2) The ingestion of marijuana (A) in a motor bus or a school bus or in any other moving vehicle, (B) in the workplace, (C) on any school grounds or any public or private school, dormitory, college or university property, (D) in any public place, or (E) in the presence of a person under the age of eighteen. For the purposes of this subdivision, (i) “presence” means within the direct line of sight of the palliative use of marijuana or exposure to second-hand marijuana smoke, or both; (ii) “public place” means any area that is used or held out for use by the public whether owned or operated by public or private interests; (iii) “vehicle” means a vehicle, as defined in section 14-1; (iv) “motor bus” means a motor bus, as defined in section 14-1; and (v) “school bus” means a school bus, as defined in section 14-1.

(P.A. 12-55, S. 2.)



Section 21a-408b - Primary caregiver not subject to arrest, prosecution or certain other penalties. Requirements. Exceptions.

(a) No person may serve as a primary caregiver for a qualifying patient (1) unless such qualifying patient has a valid registration certificate from the Department of Consumer Protection pursuant to subsection (a) of section 21a-408d, and (2) if such person has been convicted of a violation of any law pertaining to the illegal manufacture, sale or distribution of a controlled substance. A primary caregiver may not be responsible for the care of more than one qualifying patient at any time, except that a primary caregiver may be responsible for the care of more than one qualifying patient if the primary caregiver and each qualifying patient have a parental, guardianship, conservatorship or sibling relationship.

(b) A primary caregiver who has a valid registration certificate from the Department of Consumer Protection pursuant to subsection (a) of section 21a-408d and complies with the requirements of sections 21a-408 to 21a-408n, inclusive, shall not be subject to arrest or prosecution, penalized in any manner, including, but not limited to, being subject to any civil penalty, or denied any right or privilege, including, but not limited to, being subject to any disciplinary action by a professional licensing board, for the acquisition, distribution, possession or transportation of marijuana or paraphernalia related to marijuana on behalf of such primary caregiver’s qualifying patient, provided (1) the amount of any marijuana so acquired, distributed, possessed or transported, together with the combined amount of usable marijuana possessed by the qualifying patient and the primary caregiver, does not exceed an amount reasonably necessary to ensure uninterrupted availability for a period of one month, as determined by the Department of Consumer Protection pursuant to regulations adopted under section 21a-408m, and (2) such amount is obtained solely within this state from a licensed dispensary. For the purposes of this subsection, “distribution” or “distributed” means the transfer of marijuana and paraphernalia related to marijuana from the primary caregiver to the qualifying patient.

(P.A. 12-55, S. 3.)



Section 21a-408c - Physician not subject to arrest, prosecution or certain other penalties. Requirements. Written certifications. Exceptions.

(a) A physician may issue a written certification to a qualifying patient that authorizes the palliative use of marijuana by the qualifying patient. Such written certification shall be in the form prescribed by the Department of Consumer Protection and shall include a statement signed and dated by the qualifying patient’s physician stating that, in such physician’s professional opinion, the qualifying patient has a debilitating medical condition and the potential benefits of the palliative use of marijuana would likely outweigh the health risks of such use to the qualifying patient.

(b) Any written certification for the palliative use of marijuana issued by a physician under subsection (a) of this section shall be valid for a period not to exceed one year from the date such written certification is signed and dated by the physician. Not later than ten calendar days after the expiration of such period, or at any time before the expiration of such period should the qualifying patient no longer wish to possess marijuana for palliative use, the qualifying patient or the primary caregiver shall destroy all usable marijuana possessed by the qualifying patient and the primary caregiver for palliative use.

(c) A physician shall not be subject to arrest or prosecution, penalized in any manner, including, but not limited to, being subject to any civil penalty, or denied any right or privilege, including, but not limited to, being subject to any disciplinary action by the Connecticut Medical Examining Board or other professional licensing board, for providing a written certification for the palliative use of marijuana under subdivision (1) of subsection (a) of section 21a-408a if:

(1) The physician has diagnosed the qualifying patient as having a debilitating medical condition;

(2) The physician has explained the potential risks and benefits of the palliative use of marijuana to the qualifying patient and, if the qualifying patient lacks legal capacity, to a parent, guardian or person having legal custody of the qualifying patient;

(3) The written certification issued by the physician is based upon the physician’s professional opinion after having completed a medically reasonable assessment of the qualifying patient’s medical history and current medical condition made in the course of a bona fide physician-patient relationship; and

(4) The physician has no financial interest in a dispensary licensed under section 21a-408h or a producer licensed under section 21a-408i.

(P.A. 12-55, S. 4.)



Section 21a-408d - Qualifying patient and primary caregiver to register with Department of Consumer Protection. Change in information. Fee. Confidentiality of registry information.

(a) Each qualifying patient who is issued a written certification for the palliative use of marijuana under subdivision (1) of subsection (a) of section 21a-408a, and the primary caregiver of such qualifying patient, shall register with the Department of Consumer Protection. Such registration shall be effective from the date the Department of Consumer Protection issues a certificate of registration until the expiration of the written certification issued by the physician. The qualifying patient and the primary caregiver shall provide sufficient identifying information, as determined by the department, to establish the personal identity of the qualifying patient and the primary caregiver. The qualifying patient or the primary caregiver shall report any change in such information to the department not later than five business days after such change. The department shall issue a registration certificate to the qualifying patient and to the primary caregiver and may charge a reasonable fee, not to exceed twenty-five dollars, for each registration certificate issued under this subsection. Any registration fees collected by the department under this subsection shall be paid to the State Treasurer and credited to the account established pursuant to section 21a-408q.

(b) Information obtained under this section shall be confidential and shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200, except that reasonable access to registry information obtained under this section and temporary registration information obtained under section 21a-408n shall be provided to: (1) State agencies, federal agencies and local law enforcement agencies for the purpose of investigating or prosecuting a violation of law; (2) physicians and pharmacists for the purpose of providing patient care and drug therapy management and monitoring controlled substances obtained by the qualifying patient; (3) public or private entities for research or educational purposes, provided no individually identifiable health information may be disclosed; (4) a licensed dispensary for the purpose of complying with sections 21a-408 to 21a-408n, inclusive; (5) a qualifying patient, but only with respect to information related to such qualifying patient or such qualifying patient’s primary caregiver; or (6) a primary caregiver, but only with respect to information related to such primary caregiver’s qualifying patient.

(P.A. 12-55, S. 5.)



Section 21a-408e - Person not subject to arrest or prosecution solely for being in presence or vicinity of palliative use of marijuana.

No person shall be subject to arrest or prosecution solely for being in the presence or vicinity of the palliative use of marijuana as permitted under sections 21a-408 to 21a-408n, inclusive.

(P.A. 12-55, S. 6.)



Section 21a-408f - Seizure and return of marijuana, paraphernalia or other property. Exception.

Any marijuana, paraphernalia relating to marijuana, or other property seized by law enforcement officials from a qualifying patient or a primary caregiver in connection with the claimed palliative use of marijuana under sections 21a-408 to 21a-408n, inclusive, shall be returned to the qualifying patient or the primary caregiver immediately upon the determination by a court that the qualifying patient or the primary caregiver is entitled to the palliative use of marijuana under sections 21a-408 to 21a-408n, inclusive, as evidenced by a decision not to prosecute, a dismissal of charges or an acquittal. The provisions of this section do not apply to any qualifying patient or primary caregiver who fails to comply with the requirements for the palliative use of marijuana under sections 21a-408 to 21a-408n, inclusive.

(P.A. 12-55, S. 7.)



Section 21a-408g - Fradulent representation to law enforcement official re palliative use of marijuana or written certification. Penalty.

(a) Any person who makes a fraudulent representation to a law enforcement official of any fact or circumstance relating to the palliative use of marijuana in order to avoid arrest or prosecution under chapter 420b or any other provision of the general statutes shall be guilty of a class C misdemeanor.

(b) Any person who makes a fraudulent representation to a law enforcement official of any fact or circumstance relating to the issuance, contents or validity of a written certification for the palliative use of marijuana, or a document purporting to be such a written certification, shall be guilty of a class A misdemeanor.

(P.A. 12-55, S. 8.)



Section 21a-408h - Dispensaries. Licensure. Regulations. Fees.

(a) No person may act as a dispensary or represent that such person is a licensed dispensary unless such person has obtained a license from the Commissioner of Consumer Protection pursuant to this section.

(b) The Commissioner of Consumer Protection shall determine the number of dispensaries appropriate to meet the needs of qualifying patients in this state and shall adopt regulations, in accordance with chapter 54, to provide for the licensure and standards for dispensaries in this state and specify the maximum number of dispensaries that may be licensed in this state. On and after the effective date of such regulations, the commissioner may license any person who applies for a license in accordance with such regulations, provided (1) the commissioner deems such applicant qualified to acquire, possess, distribute and dispense marijuana pursuant to sections 21a-408 to 21a-408n, inclusive, (2) the applicant is a pharmacist licensed under chapter 400j, and (3) the number of dispensary licenses issued does not exceed the number appropriate to meet the needs of qualifying patients in this state, as determined by the commissioner pursuant to this subsection. At a minimum, such regulations shall:

(A) Indicate the maximum number of dispensaries that may be licensed in this state;

(B) Provide that only a pharmacist licensed under chapter 400j may apply for and receive a dispensary license;

(C) Provide that no marijuana may be dispensed from, obtained from or transferred to a location outside of this state;

(D) Establish a licensing fee and renewal fee for each licensed dispensary, provided such fees shall not be less than the amount necessary to cover the direct and indirect cost of licensing and regulating dispensaries pursuant to sections 21a-408 to 21a-408n, inclusive;

(E) Provide for renewal of such dispensary licenses at least every two years;

(F) Describe areas in this state where licensed dispensaries may not be located, after considering the criteria for the location of retail liquor permit premises set forth in subsection (a) of section 30-46;

(G) Establish health, safety and security requirements for licensed dispensaries, which may include, but need not be limited to: (i) The ability to maintain adequate control against the diversion, theft and loss of marijuana acquired or possessed by the licensed dispensary, and (ii) the ability to maintain the knowledge, understanding, judgment, procedures, security controls and ethics to ensure optimal safety and accuracy in the distributing, dispensing and use of palliative marijuana;

(H) Establish standards and procedures for revocation, suspension, summary suspension and nonrenewal of dispensary licenses, provided such standards and procedures are consistent with the provisions of subsection (c) of section 4-182; and

(I) Establish other licensing, renewal and operational standards deemed necessary by the commissioner.

(c) Any fees collected by the Department of Consumer Protection under this section shall be paid to the State Treasurer and credited to the account established pursuant to section 21a-408q.

(P.A. 12-55, S. 9.)

History: P.A. 12-55 effective May 31, 2012.



Section 21a-408i - Producers. Licensure. Regulations. Fees.

(a) No person may act as a producer or represent that such person is a licensed producer unless such person has obtained a license from the Commissioner of Consumer Protection pursuant to this section.

(b) The Commissioner of Consumer Protection shall determine the number of producers appropriate to meet the needs of qualifying patients in this state and shall adopt regulations, in accordance with chapter 54, to provide for the licensure, standards and locations for producers in this state and specify the maximum number of producers that may be licensed in this state at any time. On and after the effective date of such regulations, the commissioner may license any person who applies for a license in accordance with such regulations, provided (1) such person is organized for the purpose of cultivating marijuana for palliative use in this state, (2) the commissioner finds that such applicant has appropriate expertise in agriculture and that such applicant is qualified to cultivate marijuana and sell, deliver, transport or distribute marijuana solely within this state pursuant to sections 21a-408 to 21a-408n, inclusive, and (3) the number of producer licenses issued does not exceed the number appropriate to meet the needs of qualifying patients in this state, as determined by the commissioner pursuant to this subsection. At a minimum, such regulations shall:

(A) Indicate the maximum number of producers that may be licensed in this state at any time, which number shall not be less than three nor more than ten producers;

(B) Provide that no marijuana may be sold, delivered, transported or distributed by a producer from or to a location outside of this state;

(C) Establish a nonrefundable application fee of not less than twenty-five thousand dollars for each application submitted for a producer license;

(D) Establish a license fee and renewal fee for each licensed producer, provided the aggregate amount of such license and renewal fees shall not be less than the amount necessary to cover the direct and indirect cost of licensing and regulating producers pursuant to sections 21a-408 to 21a-408n, inclusive;

(E) Provide for renewal of such producer licenses at least every five years;

(F) Provide that no producer may cultivate marijuana for palliative use outside of this state and designate permissible locations for licensed producers in this state;

(G) Establish financial requirements for producers, under which (i) each applicant demonstrates the financial capacity to build and operate a marijuana production facility, and (ii) each licensed producer may be required to maintain an escrow account in a financial institution in this state in an amount of two million dollars;

(H) Establish health, safety and security requirements for licensed producers, which shall include, but need not be limited to, a requirement that the applicant or licensed producer demonstrate: (i) The ability to maintain adequate control against the diversion, theft and loss of marijuana cultivated by the producer, and (ii) the ability to cultivate pharmaceutical grade marijuana for palliative use in a secure indoor facility;

(I) Define “pharmaceutical grade marijuana for palliative use” for the purposes of this section;

(J) Establish standards and procedures for revocation, suspension, summary suspension and nonrenewal of producer licenses, provided such standards and procedures are consistent with the provisions of subsection (c) of section 4-182; and

(K) Establish other licensing, renewal and operational standards deemed necessary by the commissioner.

(c) Any fees collected by the Department of Consumer Protection under this section shall be paid to the State Treasurer and credited to the account established pursuant to section 21a-408q.

(P.A. 12-55, S. 10.)

History: P.A. 12-55 effective May 31, 2012.



Section 21a-408j - Licensed dispensaries and employees not subject to arrest, prosecution or certain other penalties. Exceptions.

(a) No licensed dispensary or employee of the dispensary may: (1) Acquire marijuana from a person other than a licensed producer; (2) distribute or dispense marijuana to a person who is not (A) a qualifying patient registered under section 21a-408d or 21a-408n, or (B) a primary caregiver of such qualifying patient; or (3) obtain or transport marijuana outside of this state in violation of state or federal law.

(b) No licensed dispensary or employee of the dispensary acting within the scope of his or her employment shall be subject to arrest or prosecution, penalized in any manner, including, but not limited to, being subject to any civil penalty, or denied any right or privilege, including, but not limited to, being subject to any disciplinary action by a professional licensing board, for acquiring, possessing, distributing or dispensing marijuana pursuant to sections 21a-408 to 21a-408n, inclusive.

(P.A. 12-55, S. 11.)



Section 21a-408k - Licensed producers and employees not subject to arrest, prosecution or certain other penalties. Exceptions.

(a) No licensed producer or employee of the producer may: (1) Sell, deliver, transport or distribute marijuana to a person who is not a licensed dispensary, or (2) obtain or transport marijuana outside of this state in violation of state or federal law.

(b) No licensed producer or employee of the producer acting within the scope of his or her employment shall be subject to arrest or prosecution, penalized in any manner, including, but not limited to, being subject to any civil penalty, or denied any right or privilege, including, but not limited to, being subject to any disciplinary action by a professional licensing board, for cultivating marijuana or selling, delivering, transporting or distributing marijuana to licensed dispensaries under sections 21a-408 to 21a-408n, inclusive.

(P.A. 12-55, S. 12.)



Section 21a-408l - Board of Physicians re palliative use of marijuana. Duties. Confidentiality of information.

(a) The Commissioner of Consumer Protection shall establish a Board of Physicians consisting of eight physicians or surgeons who are knowledgeable about the palliative use of marijuana and certified by the appropriate American board in one of the following specialties: Neurology, pain medicine, pain management, medical oncology, psychiatry, infectious disease, family medicine or gynecology. Four of the members of the board first appointed shall serve for a term of three years and four of the members of the board first appointed shall serve for a term of four years. Thereafter, members of the board shall serve for a term of four years and shall be eligible for reappointment. Any member of the board may serve until a successor is appointed. The Commissioner of Consumer Protection shall serve as an ex-officio member of the board, and shall select a chairperson from among the members of the board.

(b) A quorum of the Board of Physicians shall consist of three members.

(c) The Board of Physicians shall:

(1) Review and recommend to the Department of Consumer Protection for approval the debilitating medical conditions, medical treatments or diseases to be added to the list of debilitating medical conditions that qualify for the palliative use of marijuana;

(2) Accept and review petitions to add medical conditions, medical treatments or diseases to the list of debilitating medical conditions that qualify for the palliative use of marijuana;

(3) Convene at least twice per year to conduct public hearings and to evaluate petitions, which shall be maintained as confidential pursuant to subsection (d) of this section, for the purpose of adding medical conditions, medical treatments or diseases to the list of debilitating medical conditions that qualify for the palliative use of marijuana;

(4) Review and recommend to the Department of Consumer Protection protocols for determining the amounts of marijuana that may be reasonably necessary to ensure uninterrupted availability for a period of one month for qualifying patients, including amounts for topical treatments; and

(5) Perform other duties related to the palliative use of marijuana upon the request of the Commissioner of Consumer Protection.

(d) Any individually identifiable health information contained in a petition received under this section shall be confidential and shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200.

(P.A. 12-55, S. 13.)

History: P.A. 12-55 effective May 31, 2012.



Section 21a-408m - Regulations re palliative use of marijuana. Fees. Additional debilitating conditions.

(a) The Commissioner of Consumer Protection may adopt regulations, in accordance with chapter 54, to establish (1) a standard form for written certifications for the palliative use of marijuana issued by physicians under subdivision (1) of subsection (a) of section 21a-408a, and (2) procedures for registrations under section 21a-408d. Such regulations, if any, shall be adopted after consultation with the Board of Physicians established in section 21a-408l.

(b) The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, to establish a reasonable fee to be collected from each qualifying patient to whom a written certification for the palliative use of marijuana is issued under subdivision (1) of subsection (a) of section 21a-408a, for the purpose of offsetting the direct and indirect costs of administering the provisions of sections 21a-408 to 21a-408n, inclusive. The commissioner shall collect such fee at the time the qualifying patient registers with the Department of Consumer Protection under subsection (a) of section 21a-408d. Such fee shall be in addition to any registration fee that may be charged under said subsection. The fees required to be collected by the commissioner from qualifying patients under this subsection shall be paid to the State Treasurer and credited to the account established pursuant to section 21a-408q.

(c) The Commissioner of Consumer Protection shall adopt regulations, in accordance with chapter 54, to implement the provisions of sections 21a-408 to 21a-408g, inclusive, and section 21a-408l. At a minimum, such regulations shall:

(1) Govern the manner in which the department considers applications for the issuance and renewal of registration certificates for qualifying patients and primary caregivers, and establish any additional information to be contained in such registration certificates;

(2) Define the protocols for determining the amount of usable marijuana that is necessary to constitute an adequate supply to ensure uninterrupted availability for a period of one month, including amounts for topical treatments;

(3) Establish criteria for adding medical conditions, medical treatments or diseases to the list of debilitating medical conditions that qualify for the palliative use of marijuana;

(4) Establish a petition process under which members of the public may submit petitions, in such manner and in such form as prescribed in the regulations, regarding the addition of medical conditions, medical treatments or diseases to the list of debilitating medical conditions;

(5) Establish a process for public comment and public hearings before the board regarding the addition of medical conditions, medical treatments or diseases to the list of debilitating medical conditions, medical treatments or diseases;

(6) Add additional medical conditions, medical treatments or diseases to the list of debilitating medical conditions that qualify for the palliative use of marijuana as recommended by the board; and

(7) Develop a distribution system for marijuana for palliative use that provides for:

(A) Marijuana production facilities within this state that are housed on secured grounds and operated by licensed producers; and

(B) Distribution of marijuana for palliative use to qualifying patients or their primary caregivers by licensed dispensaries.

(d) The commissioner shall submit regulations pursuant to subsections (b) and (c) of this section to the standing legislative regulation review committee not later than July 1, 2013.

(P.A. 12-55, S. 14.)

History: P.A. 12-55 effective May 31, 2012.



Section 21a-408n - Temporary registration certificates. Qualifying patients, primary caregivers and physicians not subject to arrest, prosecution or certain other penalties. Exceptions. Confidentiality of registry information.

(a) During the period beginning on October 1, 2012, and ending thirty calendar days after the effective date of regulations adopted pursuant to section 21a-408m, a qualifying patient who would be determined to be eligible for a registration certificate pursuant to subsection (a) of section 21a-408d, except for the lack of effective regulations concerning licensed dispensaries, licensed producers, distribution systems and amounts of marijuana, may obtain a written certification from a physician and upon presenting the written certification to the Department of Consumer Protection, the department shall issue a temporary registration certificate for the palliative use of marijuana. The department shall indicate on such temporary registration certificate the amount of usable marijuana that constitutes a one month supply which may be possessed pursuant to such temporary registration certificate. The department shall maintain a list of all temporary registration certificates issued pursuant to this section and the information on such list shall be confidential and shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200, except that such information may be disclosed in the manner set forth in subsection (b) of section 21a-408d.

(b) A qualifying patient possessing a temporary registration certificate and the qualifying patient’s primary caregiver shall not be subject to arrest or prosecution, penalized in any manner, including, but not limited to, being subject to any civil penalty, or denied any right or privilege, including, but not limited to, being subject to any disciplinary action by a professional licensing board, for possessing marijuana if the amount of usable marijuana possessed by the qualifying patient and the primary caregiver is not more than the amount specified in the temporary registration certificate.

(c) A physician shall not be subject to arrest or prosecution, penalized in any manner, including, but not limited to, being subject to any civil penalty, or denied any right or privilege, including, but not limited to, being subject to any disciplinary action by the Connecticut Medical Examining Board or other professional licensing board, for providing a written certification for the palliative use of marijuana pursuant to this section.

(P.A. 12-55, S. 15.)



Section 21a-408o - Health insurance coverage not affected.

Nothing in sections 21a-408 to 21a-408n, inclusive, or section 21a-243 shall be construed to require health insurance coverage for the palliative use of marijuana.

(P.A. 12-55, S. 16.)



Section 21a-408p - Treatment of student, tenant or employee due to status as qualifying patient or primary caregiver.

(a) For the purposes of this section:

(1) “Action” has the meaning provided in section 47a-1;

(2) “Dwelling unit” has the meaning provided in section 47a-1;

(3) “Employer” means a person engaged in business who has one or more employees, including the state and any political subdivision of the state;

(4) “Landlord” has the meaning provided in section 47a-1;

(5) “Palliative use” has the meaning provided in section 21a-408;

(6) “Primary caregiver” has the meaning provided in section 21a-408;

(7) “Qualifying patient” has the meaning provided in section 21a-408;

(8) “School” means a public or private elementary or secondary school in this state or a public or private institution of higher education in this state; and

(9) “Tenant” has the meaning provided in section 47a-1.

(b) Unless required by federal law or required to obtain federal funding:

(1) No school may refuse to enroll any person or discriminate against any student solely on the basis of such person’s or student’s status as a qualifying patient or primary caregiver under sections 21a-408 to 21a-408n, inclusive;

(2) No landlord may refuse to rent a dwelling unit to a person or take action against a tenant solely on the basis of such person’s or tenant’s status as a qualifying patient or primary caregiver under sections 21a-408 to 21a-408n, inclusive; and

(3) No employer may refuse to hire a person or may discharge, penalize or threaten an employee solely on the basis of such person’s or employee’s status as a qualifying patient or primary caregiver under sections 21a-408 to 21a-408n, inclusive. Nothing in this subdivision shall restrict an employer’s ability to prohibit the use of intoxicating substances during work hours or restrict an employer’s ability to discipline an employee for being under the influence of intoxicating substances during work hours.

(c) Nothing in this section shall be construed to permit the palliative use of marijuana in violation of subsection (b) of section 21a-408a.

(P.A. 12-55, S. 17.)



Section 21a-408q - Palliative marijuana administration account.

There is established a palliative marijuana administration account which shall be a separate, nonlapsing account within the General Fund. The account shall contain any fees collected pursuant to subsection (a) of section 21a-408d, any fees collected pursuant to sections 21a-408h and 21a-408i, any fees collected pursuant to subsection (b) of section 21a-408m, and any other moneys required by law to be deposited in the account, and shall be held in trust separate and apart from all other moneys, funds and accounts. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. Investment earnings credited to the account shall become part of the account. Amounts in the account shall be expended only for the purpose of providing funds to the Department of Consumer Protection for administering the provisions of sections 21a-408 to 21a-408o, inclusive.

(P.A. 12-55, S. 19.)

History: P.A. 12-55 effective May 31, 2012.









Title 22 - Agriculture. Domestic Animals

Chapter 422 - Department of Agriculture

Section 22-1 - Department of Agriculture.

There shall be a state Department of Agriculture, consisting of a Commissioner of Agriculture and, subject to the provisions of chapter 67, such employees as may be necessary for the performance of the duties required by the general statutes.

(1953, S. 1691d; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 77-614, S. 309, 610; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner and department of agriculture with commissioner and department of agriculture, conservation and natural resources; 1961 act replaced commissioner and department of agriculture, conservation and natural resources with commissioner and department of agriculture and natural resources; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; P.A. 77-614 deleted board of agriculture and deputy commissioner, effective January 1, 1979; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-1a and 22-1b - Commissioner, department and council, general terminology change.

Sections 22-1a and 22-1b are repealed.

(1959, P.A. 637, S. 2–5; 1961, P.A. 39, S. 2; 67; 217; February, 1965, P.A. 24, S. 1; 1967, P.A. 94, S. 1; 1971, P.A. 872, S. 154.)



Section 22-1c - Terminology change.

As used in the general statutes, the terms “Commissioner of Agriculture and Natural Resources”, and “Department of Agriculture and Natural Resources” and “commissioner” and “department”, when used in reference thereto, shall mean the Commissioner or Department of Agriculture, as the case may be.

(1971, P.A. 872, S. 446.)



Section 22-2 - Board of Agriculture.

Section 22-2 is repealed.

(1953, S. 1692d; 1967, P.A. 269; P.A. 76-261, S. 1, 2; P.A. 77-614, S. 609, 610.)



Section 22-3 - Duties of commissioner. Preservation of Connecticut agricultural lands. Definitions.

(a) The Commissioner of Agriculture shall evaluate all information and statistics collected by the department with regard to agriculture for the purpose of recommending methods to be pursued, the needs and wants of practical husbandry and the adaptation of agricultural products to soil, climate and markets, and shall determine the policies best adapted to encourage and promote the development of agriculture within the state. The commissioner may appoint qualified persons to make studies and recommendations concerning matters of interest to the commissioner.

(b) As used in this section “agricultural land” means any land in the state suitable with reference to soil types, existing and past use of such land for agricultural purposes and other relevant factors, for the cultivation of plants, for the production of human food and fiber or other useful and valuable plant products and for the production of animals, livestock and poultry useful to man and the environment and may include adjacent pastures, wooded land, natural drainage areas and other adjacent open areas; “development rights” means the rights of the fee simple owner of agricultural land to develop, construct on, sell, lease or otherwise improve such land for uses that result in rendering such land no longer agricultural land, but shall not be construed to include: (1) The rights of the fee owner of agricultural land to develop, construct on, sell, lease or otherwise improve the agricultural land to preserve, maintain, operate or continue such land as agricultural land, including but not limited to, construction thereon of residences for persons, farm buildings, roadside stands for retail sale of food products and ornamental plants, facilities for the storing of equipment and products or processing thereof or such other improvements thereon as may be directly or incidentally related to the agricultural operation or (2) the rights of the fee owner to provide for the extraction of minerals, gravel or like natural elements.

(c) The commissioner shall (1) obtain an inventory of all land in the state which, without substantial removal of structures on such land, meets the definition of agricultural land provided in subsection (b) of this section, (2) formulate criteria for the designation of lands for which development rights may, in the future, be acquired by the state, including consideration of cost of acquisition, and (3) assist any municipality, upon written request, in identifying those agricultural lands in such municipality deserving of preservation for agricultural purposes.

(d) The joint committee of the General Assembly having cognizance of matters relating to agriculture shall review and evaluate at least quarterly the criteria and procedures regarding the inventory of agricultural land made in accordance with the provisions of this section. The commissioner shall report at least quarterly the findings made in accordance with the provisions of this section to said committee.

(1953, S. 1693d; 1959, P.A. 637, S. 2; 1961, P.A. 67; 545; 1971, P.A. 872, S. 446, 448; P.A. 75-463, S. 1, 2; P.A. 76-105, S. 1, 2; P.A. 77-614, S. 310, 610; P.A. 82-314, S. 61, 63; P.A. 99-110, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner and department of agriculture with commissioner and department of agriculture, conservation and natural resources; 1961 acts replaced commissioner and department of agriculture, conservation and natural resources with commissioner and department of agriculture and natural resources and added provisions re director of agriculture; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; P.A. 75-463 added Subsecs. (b) to (e) re definitions, land inventory, criteria for land classification, etc.; P.A. 76-105 added Subsec. (c)(3) requiring board to assist municipalities in identifying lands deserving preservation for agricultural purposes; P.A. 77-614 transferred duties formerly held by board to commissioner of agriculture and deleted provisions in Subsec. (a) re director of agriculture, effective January 1, 1979; P.A. 82-314 changed official name of environment committee; P.A. 99-110 deleted former Subsec. (d) which had required adoption of regulations regarding removal of minerals from agricultural land, relettering Subsec. (e) as (d); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 212 C. 727.



Section 22-4 - Appointment of commissioner.

The Commissioner of Agriculture shall be appointed in accordance with the provisions of sections 4-5, 4-6, 4-7 and 4-8. Said commissioner shall receive an annual salary to be determined as provided by section 4-40 and shall devote his full time to the duties of his office.

(1949 Rev., S. 3053; 1953, 1955, June, 1955, S. 1694d; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 77-614, S. 311, 610; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 77-614 replaced “sections 4-5 to 4-8, inclusive” with list of individual sections, effective January 1, 1979; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-4a - Delegation of commissioner’s authority.

(a) The Commissioner of Agriculture may designate as his agent any state or regional agency or municipality or employee thereof and delegate to such agent the authority to inspect in connection with the enforcement of the provisions of this title, or any regulation adopted, or permit or order issued, by the commissioner pursuant to this title. Any delegation of authority by the commissioner shall be with the consent of such state or regional agency or municipality.

(b) Prior to the delegation of such authority, the Commissioner of Agriculture shall consider: (1) Whether a potential designee has or can obtain knowledge and training to carry out the delegated authority; (2) whether the delegated authority is within the jurisdiction of a potential designee pursuant to any other statute, regulation or local ordinance; and (3) whether a potential designee has the financial and administrative capacity to carry out the delegation.

(c) Notwithstanding any delegation of authority pursuant to this section, the Commissioner of Agriculture shall retain authority to act under the provisions of this title and any decision by the commissioner shall preempt the decision of a designee.

(P.A. 95-141, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-4b - Designation of agents of commissioner.

The Commissioner of Agriculture may designate as his agent (1) any deputy commissioner to exercise all or part of the authority, powers and duties of said commissioner in his absence or (2) any deputy commissioner or any employee, assistant or agent employed by the Department of Agriculture to exercise such authority of the Commissioner of Agriculture as he delegates for the administration or enforcement of any applicable statute, regulation, permit or order.

(P.A. 95-141, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-4c - Powers of commissioner. Recording and transcription of hearings. Payment of related costs or expenses.

(a) The Commissioner of Agriculture may: (1) Adopt, amend or repeal, in accordance with the provisions of chapter 54, such standards, criteria and regulations, and such procedural regulations as are necessary and proper to carry out the commissioner’s functions, powers and duties; (2) enter into contracts with any person, firm, corporation or association to do all things necessary or convenient to carry out the functions, powers and duties of the department; (3) initiate and receive complaints as to any actual or suspected violation of any statute, regulation, permit or order administered, adopted or issued by the commissioner. The commissioner may hold hearings, administer oaths, take testimony and subpoena witnesses and evidence, enter orders and institute legal proceedings including, but not limited to, suits for injunctions and for the enforcement of any statute, regulation, order or permit administered, adopted or issued by the commissioner; (4) provide an advisory opinion, upon request of any municipality, state agency, tax assessor or any landowner as to what constitutes agriculture or farming pursuant to subsection (q) of section 1-1, or regarding classification of land as farm land or open space land pursuant to sections 12-107b to 12-107f, inclusive; (5) in accordance with constitutional limitations, enter at all reasonable times, without liability, upon any public or private property, except a private residence, for the purpose of inspection and investigation to ascertain possible violations of any statute, regulation, order or permit administered, adopted or issued by the commissioner and the owner, managing agent or occupant of any such property shall permit such entry, and no action for trespass shall lie against the commissioner for such entry, or the commissioner may apply to any court having criminal jurisdiction for a warrant to inspect such premises to determine compliance with any statute, regulation, order or permit or methods of manufacture or production ascertained by the commissioner during, or as a result of, any inspection, investigation or hearing; (6) undertake any studies, inquiries, surveys or analyses the commissioner may deem relevant, through the personnel of the department or in cooperation with any public or private agency, to accomplish the functions, powers and duties of the commissioner; (7) require the posting of sufficient performance bond or other security to assure compliance with any permit or order; (8) provide by notice printed on any form that any false statement made thereon or pursuant thereto is punishable as a criminal offense under section 53a-157b; (9) by regulations adopted in accordance with the provisions of chapter 54, require the payment of a fee sufficient to cover the reasonable cost of acting upon an application for and monitoring compliance with the terms and conditions of any state or federal permit, license, registration, order, certificate or approval. Such costs may include, but are not limited to, the costs of (A) public notice, (B) reviews, inspections and testing incidental to the issuance of and monitoring of compliance with such permits, licenses, orders, certificates and approvals, and (C) surveying and staking boundary lines. The applicant shall pay the fee established in accordance with the provisions of this section prior to the final decision of the commissioner on the application. The commissioner may postpone review of an application until receipt of the payment.

(b) In any hearing held on or after October 1, 1995, on an application for any license issued by the commissioner, (1) the applicant shall pay all costs of recording and transcribing the hearing if a transcript is required by law, and (2) any applicant who requests a copy of a transcript of a hearing for which a transcript is not required by law shall pay to the department any expenses incurred by the department in having such transcript prepared. In any proceeding held on or after October 1, 1995, on a department order to enforce any statute, regulation, permit or order administered or issued by the commissioner, the respondent or other person taking an appeal from a final decision of the commissioner shall pay all costs of recording and transcribing the hearing if a transcript is required by law. Upon a showing of indigency by such respondent or person, the court may require the commissioner to pay such costs.

(P.A. 95-141, S. 4; P.A. 00-196, S. 18; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-160, S. 1.)

History: P.A. 00-196 made technical changes in Subsec. (a); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-160 added new Subsec. (a)(4) to allow commissioner to provide advisory opinion re what constitutes agriculture or farming or re classification of open space or farm land and by redesignating existing Subdivs. (4) to (8) as new Subdivs. (5) to (9), effective July 1, 2005.



Section 22-4d - Cease and desist orders.

(a) The Commissioner of Agriculture, whenever he finds after investigation that (1) any person is causing, engaging in or maintaining, or is about to cause, engage in or maintain, any condition or activity which, in his judgment, will result in or is likely to result in imminent and substantial harm to any animal, or to public health within the jurisdiction of the commissioner under the provisions of this title, (2) there is a violation of the terms and conditions of a permit issued by him that is in his judgment substantial and continuous and it appears prejudicial to the interests of the people of the state to delay action until an opportunity for a hearing can be provided, or (3) any person is conducting, has conducted, or is about to conduct an activity which will result in or is likely to result in imminent and substantial harm to the animal, or to public health within the jurisdiction of the commissioner under the provisions of this title for which a license is required under the provisions of this title without obtaining such license, may, without prior hearing, issue a cease and desist order in writing to such person to discontinue, abate or alleviate such condition or activity.

(b) The commissioner shall serve any cease and desist order issued pursuant to this section in accordance with the provisions of sections 33-296, 33-297, 33-1050, 33-1051 and 52-57, as applicable. The commissioner may also cause a copy of the order to be posted upon property which is the subject of the order, and no action for trespass shall lie for such posting. Such cease and desist order shall be binding upon all persons against whom it is issued, their agents and any independent contractor engaged by such persons.

(c) Upon receipt of such order such person shall immediately comply with such order. The commissioner shall hold a hearing within ten days of the date of receipt of such order by all persons served with such order to provide any such person an opportunity to be heard and show that such condition does not exist or such violation has not occurred or a license was not required or all required licenses were obtained. All briefs or legal memoranda to be presented in connection with such hearing shall be filed not later than ten days after such hearing. Such order shall remain in effect until fifteen days after the hearing within which time a new decision based on the hearing shall be made.

(d) The Attorney General, upon the request of the commissioner, may institute an action in the superior court for the judicial district of Hartford to enjoin any person from violating a cease and desist order issued pursuant to this section and to compel compliance with such order.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-141, S. 5; 95-220, S. 4–6; P.A. 96-256, S. 207, 209; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1995 public and special acts, effective September 1, 1998); P.A. 96-256 amended Subsec. (b) to replace reference to Sec. 33-433 with Secs. 33-1050 and 33-1051, effective January 1, 1997; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-5 - Deputy commissioner.

Section 22-5 is repealed.

(1949 Rev., S. 3053; 1953, June, 1955, S. 1695d; P.A. 77-614, S. 609, 610.)



Section 22-6 - Powers and duties of commissioner.

The Commissioner of Agriculture shall be the administrative head of the Department of Agriculture. He shall encourage and promote the development of agriculture within the state and collect and publish information and statistics in regard to the agricultural and animal industries and interests of the state and submit the same to the Governor in his annual report. He shall, annually, visit different sections of the state and investigate the methods and wants of practical husbandry, the adaptation of agricultural products to soil, climate and markets, and, as far as practicable, visit agricultural fairs within the state, encourage the establishment of farmers’ clubs, agricultural libraries and reading rooms and disseminate agricultural information by lectures or otherwise. In cooperation with The University of Connecticut, he may prepare and publish bulletins containing information concerning the cost of production of farm products. He is authorized to hold an annual state exhibit at the Eastern States Exposition at West Springfield, Massachusetts. He is authorized to enter into an agreement with the United States Department of Agriculture for cooperative work in the collection and publication of agricultural statistics. The commissioner shall have the authority to charge such fees as he may deem reasonable for publications of information by any of the component agencies of the Department of Agriculture. The commissioner shall review any proposed capital project which would convert twenty-five or more acres of prime farmland or one acre or more of shellfish grounds to a nonagricultural use and if such project promotes agriculture or the goal of agricultural land preservation or if there is no reasonable alternative site for the project he shall file a statement with the Bond Commission so indicating. The commissioner shall file a statement with the Bond Commission for any proposed capital project which would convert or impair any shellfish grounds and shall include in such statement any comments he deems appropriate for the protection of such grounds. The commissioner shall administer those provisions of sections 12-107a, 12-107b, 12-107c and 12-107e which address the assessment of farmland and open space. The commissioner may request the Attorney General to bring an action in the Superior Court for injunctive relief requiring compliance with any statute, regulation, order or permit administered, adopted or issued by him. The Commissioner of Agriculture may designate as his agent (1) any deputy commissioner to exercise all or part of the authority, powers and duties of the commissioner in his absence and (2) any deputy commissioner or any employee to exercise such authority of the commissioner as he delegates for the administration or enforcement of any applicable statute, regulation, permit or order, except the authority to render a final decision after a hearing.

(1949 Rev., S. 3054; 1953, S. 1696d; September, 1957, P.A. 11, S. 13; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1967, P.A. 508, S. 1; 1969, P.A. 23; 1971, P.A. 872, S. 393; P.A. 77-614, S. 312, 610; P.A. 83-102, S. 2; P.A. 87-504, S. 1, 5; P.A. 89-226, S. 1; P.A. 94-201, S. 4, 7; P.A. 95-156, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner and department of agriculture with commissioner and department of agriculture, conservation and natural resources; 1961 act replaced commissioner and department of agriculture, conservation and natural resources with commissioner and department of agriculture and natural resources; 1967 act deleted $2,000 limit on expenses of exhibit at Eastern States Exposition; 1969 act allowed commissioner to charge reasonable fees for publications by component agencies of department; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture and added provisions placing board of agriculture and Connecticut marketing authority under supervision of commissioner and department of agriculture; P.A. 77-614 deleted provisions which had made commissioner responsible for carrying out board of agriculture’s policies and which had placed board and marketing authority within jurisdiction of agriculture commissioner and department, effective January 1, 1979; P.A. 83-102 required the commissioner to review certain capital projects before bonding authorization for their impact on agriculture and agricultural land preservation; P.A. 87-504 authorized the commissioner to request the attorney general to seek an injunction for compliance with agricultural statutes, regulations, orders or permits; P.A. 89-226 added the provisions authorizing the commissioner to designate an agent; P.A. 94-201 directed the commissioner to administer certain provisions of Secs. 12-107a to 12-107c, inclusive, and 12-107e, effective July 1, 1994; P.A. 95-156 added provisions re review of capital projects which will affect shellfish grounds; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 19a-341 re inspection and approval of agricultural or farming operations to determine that operation follows generally accepted agricultural practices.

See Sec. 22a-285a re proposals for ash residue disposal areas.



Section 22-6a - Receipt of federal funds and gifts by commissioner.

The Commissioner of Agriculture may, subject to any limitations otherwise imposed by law, receive and accept on behalf of the Department of Agriculture or any component agency thereof any funds which may be offered or which may become available from federal grants or appropriations, private gifts, donations or bequests, or any other source and may expend such funds for the purposes of such grants or appropriations, gifts, donations or bequests.

(February, 1965, P.A. 41, S. 1; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 22a-22 re acceptance of federal aid by Commissioner of Energy and Environmental Protection.



Section 22-6b - Refunds of sums paid Department of Agriculture.

The Comptroller, upon application of the Commissioner of Agriculture, may draw his order upon the Treasurer in favor of any person equitably entitled to the refund of any money paid to any component agency of the Department of Agriculture for the amount of such refund as determined by the Commissioner of Agriculture, provided, if the amount of such refund exceeds two hundred fifty dollars, such refund shall only be made with the approval of the Secretary of the Office of Policy and Management.

(1969, P.A. 15; 1971, P.A. 872, S. 446, 448; P.A. 77-614, S. 19, 610; P.A. 82-207, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 82-207 amended the section to increase from $25 to $250 the amount the department can refund without approval of the secretary of the office of policy and management; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-6c - Reimbursement of comprehensive farm nutrient management plan, farm resources management plan or farmland restoration costs. Limitation of amounts.

(a) The Commissioner of Agriculture may reimburse any farmer for part of the cost of compliance with a comprehensive farm nutrient management plan or a farm resources management plan, provided such plan has been approved by the Commissioner of Energy and Environmental Protection. The Commissioner of Agriculture, in cooperation with the United States Department of Agriculture, may certify for payment comprehensive farm nutrient management or farm resources management plan practices that have been approved by the Commissioner of Energy and Environmental Protection pursuant to this section. The total federal and state grant available to a farmer shall not be more than ninety per cent of such cost. In making grants under this subsection, the Commissioner of Agriculture shall give priority to capital improvements made in accordance with a comprehensive farm nutrient management plan or a farm resources plan prepared pursuant to section 22a-354m.

(b) The Commissioner of Agriculture may reimburse any farmer for part of the cost associated with developing a farm resources management plan intended to restore farmland, provided such plan has been approved by the commissioner and such reimbursement does not exceed fifty per cent of the cost of such plan or twenty thousand dollars, whichever is less. Such plan may require agricultural restoration purposes, as defined in section 22-6d.

(P.A. 74-258, S. 1, 3; P.A. 75-335, S. 1, 2; P.A. 85-266, S. 1, 2; P.A. 89-305, S. 28, 32; May Sp. Sess. P.A. 94-2, S. 8, 203; P.A. 97-234, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-65, S. 1; 04-189, S. 1; P.A. 11-80, S. 1; Oct. Sp. Sess. P.A. 11-1, S. 14.)

History: P.A. 75-335 made reimbursement for 50% of cost of completion of component of farm waste management system optional rather than mandatory; P.A. 85-266 made the maximum grant 75% of the cost of a component, rather than 50% of the cost but not more than $3,500; P.A. 89-305 required agriculture commissioner to give priority for grants to capital improvements made in accordance with farm resources plan; May Sp. Sess. P.A. 94-2 changed provision requiring completion of a farm waste management system for reimbursement by agriculture department to compliance with a farm resources management plan and added reference to certifications made by environmental protection department, effective July 1, 1994 (Revisor’s note: In 1995 an obsolete reference to “such component” of a farm waste management system was changed editorially by the Revisors to “such plan” in keeping with substitution of farm resources management plans for farm waste management systems and their components); P.A. 97-234 changed reference to the Agricultural Stabilization and Conservation Service to the Farm Service Agency; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-65 added provisions re comprehensive farm nutrient management plan, deleted requirement for certification by federal Farm Service Agency, added provision authorizing certification for payment by Commissioner of Agriculture in cooperation with U.S. Department of Agriculture and changed total federal and state grant amount limit from 75% to 90% of cost, effective May 10, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 designated existing provisions as Subsec. (a) and amended same to make technical changes, and added Subsec. (b) re reimbursement for part of the cost associated with a farm resources management plan intended to restore farmland, effective October 27, 2011.



Section 22-6d - Definitions.

As used in section 22-6e: “Commissioner” means the Commissioner of Agriculture; “department” means the Department of Agriculture; “garden” means a piece of land appropriate for the cultivation of herbs, fruits, flowers, or vegetables; “sponsor” means any municipal agency or nonprofit civic service association or organization designated by the commissioner to operate a program pursuant to section 22-6e; “use” means, when applied to gardening, to make use of, without conveyance of title or any other ownership; “vacant public land” means any land owned by the state, or any municipality therein, that is not in use for public purposes; “agricultural restoration purposes” means reclamation of grown over pastures and meadows, installation of fences to keep livestock out of riparian areas, replanting of vegetation on erosion prone land or along streams, restoration of water runoff patterns, improvement of irrigation efficiency, conducting hedgerow management, including the removal of invasive plants and timber, or renovating farm ponds through farm pond management.

(P.A. 75-497, S. 1, 4; P.A. 77-75, S. 1, 3; P.A. 82-327, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; Oct. Sp. Sess. P.A. 11-1, S. 12.)

History: P.A. 77-75 defined “sponsor”; P.A. 82-327 removed the reference to a repealed Sec. 7-152a; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; Oct. Sp. Sess. P.A. 11-1 defined “agricultural restoration purposes”, effective October 27, 2011.



Section 22-6e - Use of vacant public land for gardening, agricultural purposes or agricultural restoration purposes.

(a) The commissioner may develop a program to encourage the use of vacant public land owned by the state for gardening, agricultural purposes or agricultural restoration purposes. In order to carry out said program, the commissioner shall: (1) In cooperation with other state agencies, compile a list of all vacant public land owned by the state, that in the opinion of such agencies and the commissioner may be feasibly used for gardening, agriculture or, based upon soil type, is suitable for agricultural restoration purposes, and (2) establish a procedure for application to the department on a form to be furnished by the commissioner for a permit to use available vacant public land for gardening, agricultural purposes or agricultural restoration purposes. The commissioner shall adopt regulations pursuant to chapter 54 to carry out the provisions of this section, including but not limited to requirements for agreements to use vacant public land for gardening, agricultural purposes or agricultural restoration purposes, establishment of a fee for such permit, except that no fee shall be charged for gardening permits, and requirements for the use of such land for agricultural purposes based on competitive open bidding. Permits shall be for a period prescribed by the commissioner but shall not exceed ten years from the date of issuance. After such period permit holders may apply for a new permit or renewal of the permit. Applicants shall submit a plan for such use and shall agree to maintain the land in a condition consistent with such land use plan, and shall agree to abide by regulations adopted by the department pursuant to chapter 54. Failure to carry out the conditions of agreement shall result in the forfeiture of the garden, agriculture or agricultural restoration permit. Any applicant who is granted the use of vacant public land for gardening, agricultural purposes or agricultural restoration purposes shall indemnify and save harmless the state and all of its officers, agents and employees against suits and claims of liability of each name and nature arising out of, or in consequence of the use of vacant public land.

(b) Any permit issued pursuant to subsection (a) of this section may be terminated by the commissioner, without cause, upon written notice to the permittee.

(c) A sponsor who has a gardening permit may assess a fee to individual gardeners for the sole purpose of reimbursing such sponsor for costs incurred in land preparation.

(d) Any payments by the permit holder pursuant to an agreement for the use of state land for agricultural purposes shall be credited in equal shares to the General Fund account of the agency whose land is being used for such purposes and to the Department of Agriculture for the purpose of administering the program.

(P.A. 75-497, S. 2, 4; P.A. 77-75, S. 2, 3; P.A. 82-310, S. 1, 2; P.A. 83-26; P.A. 05-124, S. 3; P.A. 06-196, S. 153; Oct. Sp. Sess. P.A. 11-1, S. 13.)

History: P.A. 77-75 added “sponsor” in Subdiv. (2), replaced “person” with “applicant” in hold harmless provision and added Subsecs. (b) and (c) re termination of permits and fees; P.A. 82-310 amended the section to authorize the use of vacant public land for agricultural purposes where before use was restricted to gardening, required the commissioner adopt regulations and establish permit fees and added Subsec. (d) mandating payments be credited to the general fund account of the agency whose land is used for agricultural purposes; P.A. 83-26 amended Subsec. (a) to require regulations for agricultural use based on competitive open bidding; P.A. 05-124 made a technical change and extended maximum permit period from 7 to 10 years in Subsec. (a) and credited payments by permit holder in equal shares to General Fund and Department of Agriculture for purpose of administering program in Subsec. (d); P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; Oct. Sp. Sess. P.A. 11-1 added provisions re agricultural restoration purposes, effective October 27, 2011.



Section 22-6f - Participation in farmers’ market coupon programs. Regulations.

(a) The Commissioners of Agriculture and Public Health are authorized to take advantage of the farmers’ market program under the Special Supplemental Food Program for Women, Infants, and Children, as amended from time to time and other farmers’ market programs. Such programs shall be administered in a manner consistent with federal laws and regulations, where applicable.

(b) The commissioners may (1) establish guidelines for the certification of farmers who are eligible for the program, (2) issue compliance orders to participating farmers and (3) take any action necessary to recoup from a participant or contractor any grant funds which, through negligence or fraud, were misused or otherwise diverted from the purposes of the program.

(c) The Commissioner of Agriculture, in consultation with the Commissioner of Public Health, may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 90-313, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-6g - Connecticut Farmers’ Market/Women, Infants and Children Program: Definitions.

For the purposes of sections 22-6g to 22-6p, inclusive:

(1) “Application” means a request made by an individual to the department for vendor certification in CFM/WIC on a form provided by the department;

(2) “Authorized farmers’ market” means a farmers’ market that operates within the service area and is a site authorized by the department for the exchange of vouchers and Connecticut-grown fresh produce;

(3) “Certified vendor” means an individual who has met all CFM/WIC conditions as outlined by the department and who is guaranteed payment on all vouchers accepted, provided compliance is maintained by that individual regarding all CFM/WIC rules and procedures as outlined in the vendor certification handbook;

(4) “Certified vendor identification stamp” means a department-issued stamp that shall be utilized by the certified vendor during each occurrence of voucher deposit in the financial institution of certified vendor choice. This stamp shall remain the sole property of the department and shall be forfeited by the certified vendor to the department in the event of suspension;

(5) “Certified vendor identification sign” means a department-issued sign which shall be clearly displayed by the certified vendor at all times when accepting or intending to accept vouchers in an authorized farmers’ market. Signs shall remain the sole property of the department and shall be forfeited by the certified vendor to the department in the event of suspension;

(6) “Certified vendor number” means a personal identification number issued by the department and assigned to an individual whom the department has identified as a certified vendor;

(7) “Commissioner” means the Commissioner of Agriculture;

(8) “Department” means the Department of Agriculture;

(9) “Designated distribution WIC clinic” means a site authorized by the department for dispersal of vouchers by the local WIC agency;

(10) “Distribution” means the process outlined by the department and the means by which local WIC agencies actually dispense vouchers to eligible participants;

(11) “Farm products” means any fresh fruits, vegetables, mushrooms, nuts, shell eggs, honey or other bee products, maple syrup or maple sugar, flowers, nursery stock and other horticultural commodities, livestock food products, including meat, milk, cheese and other dairy products, food products of “aquaculture”, as defined in subsection (q) of section 1-1, including fish, oysters, clams, mussels and other molluscan shellfish taken from the waters of the state or tidal wetlands, products from any tree, vine or plant and their flowers, or any of the products listed in this subdivision that have been processed by the participating farmer, including, but not limited to, baked goods made with farm products;

(12) “Farmers’ market” means a cooperative or nonprofit enterprise or association that consistently occupies a given site throughout the season, which operates principally as a common marketplace for a group of farmers, at least two of whom are selling Connecticut-grown fresh produce, to sell Connecticut-grown farm products directly to consumers, and where the products sold are produced by the participating farmers with the sole intent and purpose of generating a portion of household income;

(13) “Fresh produce” means fruits and vegetables that have not been processed in any manner;

(14) “CFM/WIC” means the Connecticut farmers’ market supplemental food program for women, infants and children as administered by the department;

(15) “Local WIC agency” means an entity that administers local health programs and which has entered into contract for voucher distribution and related service with the department;

(16) “Connecticut-grown” means produce and other farm products that have a traceable point of origin within Connecticut;

(17) “Posted hours and days” means the operational time frames stated in assurances submitted by a duly authorized representative of an authorized farmers’ market which includes a beginning and an ending date for each year of operation;

(18) “Participant” means a client of WIC who is at least one year of age, who possesses one of the WIC classification codes selected for inclusion by the Department of Public Health and who is an active participant in a designated distribution clinic;

(19) “Season” means a clearly delineated period of time during a given year that has a beginning date and ending date, as specified by the department, which correlates with a major portion of the harvest period for Connecticut-grown fresh produce;

(20) “Service area” means the geographic areas that encompass all of the designated distribution clinics and authorized farmers’ markets within Connecticut for a given season;

(21) “USDA-FNS” means the United States Department of Agriculture-Food and Nutrition Service;

(22) “Vendor certification handbook” means a publication by the department that is based on USDA-FNS mandates and guidelines, addresses CFM/WIC rules and procedures applicable to a certified vendor, and provides the basis for vendor training. A copy of the publication shall be issued to each individual prior to application. New editions supersede all previous editions;

(23) “Voucher” means a negotiable instrument issued by the department to participants that is redeemable only for Connecticut-grown fresh produce from certified vendors at authorized farmers’ markets, with a limited negotiable period that directly correlates to the season designated by the department;

(24) “WIC” means the special supplemental food program for women, infants and children, as administered by the Department of Public Health.

(P.A. 94-187, S. 1, 12; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; P.A. 06-52, S. 2.)

History: P.A. 94-187 effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-52 added new Subdiv. (11) defining “farm products”, redesignated existing Subdivs. (11) to (23) as Subdivs. (12) to (24), respectively, and redefined “farmers’ market”, “fresh produce” and “Connecticut-grown”, effective May 8, 2006.



Section 22-6h - Connecticut Farmers’ Market/Women, Infants and Children Program: Purposes. Administration.

(a) There is established the Connecticut Farmers’ Market/Women, Infants and Children Nutrition Program which shall be jointly funded by the state of Connecticut and the Food and Nutrition Service of the United States Department of Agriculture. The program shall supply Connecticut-grown fresh produce to participants of the special supplemental food program through the distribution of vouchers that are redeemable only at designated Connecticut farmers’ markets. The program is designed to provide both a supplemental source of fresh produce for the dietary needs of women, infants and children who are judged to be at nutritional risk and to stimulate an increased demand for Connecticut-grown fresh produce at Connecticut farmers’ markets.

(b) The program shall be administered by the Commissioner of Agriculture who shall maintain all conditions as outlined in the farmers’ market nutrition agreement entered into with USDA-FNS, as amended.

(P.A. 94-187, S. 2, 12; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 94-187 effective July 1, 1994; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-6i - Connecticut Farmers’ Market/Women, Infants and Children Program: Eligibility requirements.

(a) The Department of Public Health WIC client screening processes and records shall provide the basis for identifying participants eligible for receipt of vouchers.

(b) Local WIC agencies shall distribute vouchers at designated distribution clinics to participants in the manner specified by the department in the program and procedures guide for distribution clinic staff. Local WIC agency services shall ensure that:

(1) Vouchers are distributed only to participants through verification that the client name and number on the distribution registry provided by the Department of Public Health correspond with the client name and number printed on the WIC identification folder in the possession of the participant.

(2) Each eligible participant is issued five three-dollar vouchers during each distribution as authorized by the department.

(3) The voucher serial numbers issued to the participant correspond to the number in the distribution registry in which the participant signature is affixed.

(4) Each voucher issued and the distribution registry are properly signed by the participant in the presence of local agency staff at the time of distribution.

(5) A proxy is not allowed to act on behalf of a participant, except in the case of a parent or legal guardian acting on behalf of a participant child or infant, or in the case of a husband acting on behalf of his wife.

(6) Each participant is provided a thorough explanation of program guidelines and participant responsibility as outlined by the department.

(7) All CFM/WIC support materials are put into use as outlined by the department.

(8) Accurate and complete records of all related CFM/WIC activities in the possession of a WIC local agency are maintained and retained for a minimum of four years. In the event of litigation, negotiation, or audit findings, the records shall be retained until all issues arising from such actions have been resolved or until the end of the regular four-year period, whichever is later.

(9) All agency records pertaining to this program shall be made available for inspection to representatives of USDA-FNS, the Comptroller General of the United States, the state Auditors of Public Accounts, the department, and the Department of Public Health as necessary, at any time during normal business hours, and as frequently as is deemed necessary for inspection and audit. Confidentiality of personal information shall be maintained as to all program participants at all times.

(P.A. 94-187, S. 3, 12; P.A. 95-257, S. 12, 21, 58; P.A. 08-13, S. 1.)

History: P.A. 94-187 effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 08-13 amended Subsec. (b)(2) by increasing voucher amount from $2 to $3, effective April 29, 2008.



Section 22-6j - Connecticut Farmers’ Market/Women, Infants and Children Program: Responsibilities of participants.

Participants shall be responsible for:

(1) Qualifying under WIC program guidelines and attending a designated distribution clinic during the relevant distribution cycles when vouchers are dispersed;

(2) Properly countersigning a voucher at time of use in the presence of the certified vendor who is accepting each voucher in exchange for fresh produce;

(3) Using vouchers only to purchase Connecticut-grown fresh produce from certified vendors who display CFM/WIC signs at authorized farmers’ markets;

(4) Redeeming vouchers on or before the expiration date printed on the face of the voucher or surrendering all claim to the value of vouchers that remain unredeemed;

(5) Ensuring vouchers that are received are not assigned to any other party other than as provided by the department;

(6) Reporting violations or problems to the department or the local agency; and

(7) Reporting all incidents of lost or stolen vouchers to the local agency.

(P.A. 94-187, S. 4, 12.)

History: P.A. 94-187 effective July 1, 1994.



Section 22-6k - Connecticut Farmers’ Market/Women, Infants and Children Program: Records. Authorization of markets.

(a) Each authorized farmers’ market shall maintain records of operation which shall be provided to the department and which shall include posted hours and days and shall be signed by a duly authorized representative of the farmers’ market. Farmers’ market assurances shall be submitted in a manner outlined by the department and shall provide evidence of:

(1) Whether a farmers’ market possesses the capability to serve the additional demands brought about by distribution of vouchers in the area without causing undue harm to the existing farmers’ market consumer base; and

(2) A willingness by persons associated with the farmers’ market to meet all CFM/WIC requirements. Information submitted by a farmers’ market shall include, but not be limited to:

(A) The number of Connecticut-grown fresh produce vendor participants,

(B) Hours of operation to be maintained per week,

(C) Season of operation, and

(D) Accessibility and consistency of farmers’ market location.

(b) The department shall give priority to a farmers’ market with previous involvement in CFM/WIC provided the farmers’ market has maintained the conditions outlined in its farmers’ market assurances and does not have a high incidence of certified vendor noncompliance or suspensions.

(c) In determining a farmers’ market’s authorization, the commissioner shall consider the number of eligible applications received by the department prior to the first of May which indicate the intent to participate in the proposed farmers’ market. The standard for the authorization of a single or principal farmers’ market in a county shall be one eligible application for every one hundred participants who participate in the distribution clinic in said county. A minimum of two or more eligible applications shall be required for a farmers’ market to receive authorization.

(d) The number of farmers’ markets authorized for the season shall be determined by the department no later than the thirty-first day of May prior to each season.

(P.A. 94-187, S. 5, 12.)

History: P.A. 94-187 effective July 1, 1994.



Section 22-6l - Connecticut Farmers’ Market/Women, Infants and Children Program: Vendor certification.

(a) Vendor certification shall not be in effect and vouchers shall not be accepted until receipt by the applicant of a certified vendor identification stamp, a certified vendor identification sign and the applicant copy of the department-vendor agreement.

(b) Vendor certification shall expire at the end of each year of issuance. The department shall not limit the number of vendors who may become certified under CFM/WIC. A vendor who satisfies all the following criteria shall be certified to accept vouchers:

(1) Agrees to maintain only Connecticut-grown fresh produce on display in a certified vendor stall;

(2) Indicates an intent to participate in one or more authorized farmers’ markets;

(3) Demonstrates participation in training on CFM/WIC rules and procedures through attendance in an entire session of one of the scheduled training meetings conducted by department staff;

(4) Submits a signed statement of receipts of a vendor certification handbook;

(5) Submits a completed application and crop plan to the department prior to the deadline established by the department; and

(6) Submits completed and signed certified vendor agreements to the department.

(P.A. 94-187, S. 6, 12.)

History: P.A. 94-187 effective July 1, 1994.



Section 22-6m - Connecticut Farmers’ Market/Women, Infants and Children Program: Responsibilities of vendors.

(a) A certified vendor may accept vouchers only for a transaction that takes place at a certified farmers’ market and only in exchange for Connecticut-grown fresh produce and may accept vouchers as payment for Connecticut-grown fresh produce only if presented on or before the usage expiration date printed on the face of the voucher.

(b) A certified vendor shall (1) prominently display a certified vendor identification sign as outlined in the certified vendor handbook, (2) provide Connecticut-grown fresh produce to participants upon receipt of a valid and properly completed voucher, which is signed by the WIC client, (3) handle transactions with WIC participants in the same manner as transactions with all other customers, (4) not collect state or local taxes on purchases involving vouchers, (5) charge participants a price for Connecticut-grown fresh produce that is equal to or less than the current price charged to nonparticipant customers, (6) not levy a surcharge based on the use of vouchers by participants, (7) return no cash or issue credit in any form to participants during sales transactions that involve vouchers only and in the event of a single transaction in which a participant presents a combination of cash and vouchers for the purchase of Connecticut-grown fresh produce, cash or credit up to the value of the cash portion of the payment shall be given to the participant, (8) participate in training as the department deems necessary to carry out the intent of CFM/WIC, (9) cooperate with the department in the evaluation of each season by completely and accurately responding to a survey, with resubmission to the department in a specified and timely manner, (10) immediately inform the department in the event of loss, destruction, or theft of either the certified vendor endorsement stamp or certified vendor identification sign so that a replacement may be issued, and (11) comply with all procedures and rules as herein outlined and as delineated in the department-vendor agreement, the certified vendor handbook and official written notices of clarification issued by the department to the vendor.

(P.A. 94-187, S. 7, 12.)

History: P.A. 94-187 effective July 1, 1994.



Section 22-6n - Connecticut Farmers’ Market/Women, Infants and Children Program: Penalties for violations.

(a) The commissioner shall return a voucher to a certified vendor unpaid if the certified vendor identification number is not properly affixed to the back of the voucher, the certified vendor does not endorse the voucher or the participant’s signature is missing on the face of the voucher. A voucher may be resubmitted for payment in the event that the signature or vendor certification identification error can be properly and legally corrected by the certified vendor. Violations of CFM/WIC procedures and rules applicable to a certified vendor shall be identified as Class I violations, Class II violations and Class III violations. Violations involving the use of multiple vouchers in a single sales transaction shall be considered as a single violation. Violations involving multiple sales transactions, regardless of time elapsed, shall be considered multiple violations at a standard of one violation per sales transaction.

(b) For Class I violations, the commissioner shall issue a warning letter to the violating certified vendor. Failure to appropriately display the certified vendor identification sign shall constitute a Class I violation.

(c) For Class II violations, the commissioner shall issue an official written citation of noncompliance to the violating certified vendor. The following shall constitute Class II violations:

(1) Noncompliance with rules and procedures as outlined in the vendor certification handbook and in the department-vendor agreement which is not specifically identified as a Class I violation;

(2) Participant is charged a price that is greater than that charged nonparticipant or is charged for items not received;

(3) Refusal to accept valid vouchers for Connecticut-grown fresh produce;

(4) Failure to permit or comply with procedures regarding inspection of evidence by the department when point of origin of fresh produce on display or offered for sale in a certified vendor staff is in question;

(5) Abusive or discriminatory treatment of participants or CFM/WIC staff;

(6) Displaying or offering for sale non-Connecticut-grown fresh produce in a certified vendor stall;

(7) An authorized farmers’ market is neither open nor staffed during posted hours and days during the season in which the certified vendor is a designated participant; or

(8) The second like instance of a Class I violation by a single certified vendor.

(d) For Class III violations, the commissioner shall suspend the violating vendor from participation in CFM/WIC. The following shall constitute Class III violations:

(1) A third Class I violation by a single vendor;

(2) The second of two Class II violations of the same type by a single vendor;

(3) Exchanging ineligible products or cash for vouchers; or

(4) Cashing vouchers for a noncertified market.

(e) The commissioner shall issue a written official notice of noncompliance to the certified vendor within seventy-two hours of receipt of evidence involving an act of noncompliance. Suspension of a certified vendor from participation in CFM/WIC shall remain in effect for the remainder of the season. An exception shall occur when suspension occurs within thirty days of the expiration date for voucher usage by participants. In such case, suspension shall also include the entire season of the following calendar year. In the event of a suspension, the vendor shall reimburse the commissioner for the value of any vouchers deposited and paid upon after the official date of suspension notification. At the conclusion of a suspension period, the vendor may reapply for certification in order to resume participation in CFM/WIC.

(f) Any vendor successfully recertified following a suspension shall be on probationary status for one full season. Recurrence of a Class II violation during the probationary period and for which the certified vendor has been cited shall be sufficient grounds for immediate and automatic suspension.

(P.A. 94-187, S. 8, 12.)

History: P.A. 94-187 effective July 1, 1994.



Section 22-6o - Connecticut Farmers’ Market/Women, Infants and Children Program: Citation of noncompliance of vendor.

A written notice of noncompliance or suspension from the department shall be pending for seventy-two hours of receipt by the certified vendor. The certified vendor shall be granted the pending period for presenting sufficient evidence to the department to substantiate a reversal. Remedies undertaken in response to receipt of written notice of a pending citation of noncompliance or suspension shall not constitute evidence in defense of such citation. Failure to present any evidence to the department within the specified pending period shall constitute acceptance of the citation of noncompliance or suspension by the certified vendor. Submission of insufficient evidence by the certified vendor for determination of reversal on the pending citation by the department shall result in an official citation of noncompliance or suspension upon completion of the pending period.

(P.A. 94-187, S. 9, 12.)

History: P.A. 94-187 effective July 1, 1994.



Section 22-6p - Connecticut Farmers’ Market/Women, Infants and Children Program: Assurances. Vouchers.

(a) Assurances, on forms provided by the department, must be submitted no later than the first day of March in order for the farmers’ market to receive consideration of authorization for the upcoming season.

(b) All applications shall be submitted no later than one month preceding the last date in which vouchers may be used by participants at authorized farmers’ markets.

(c) Vouchers shall be valid from the time of issue through the season ending date as designated by the department. Such date shall be clearly printed on the voucher face. Voucher usage shall be null and void after expiration date.

(d) All vouchers accepted by a certified vendor shall be deposited on or before thirty days following the date of expiration for voucher usage by participants. Such date shall be clearly printed on the front of vouchers. Any claim to voucher payment beyond the voucher reimbursement expiration date is not valid and shall be denied.

(e) Deadlines for submission of records, reports, survey instruments and undistributed vouchers by local agencies shall be established by the department and specified in the agreement entered into with the local agency.

(f) The department shall develop and submit a completed operations report in January in a manner prescribed by USDA-FNS which summarizes the CFM/WIC operations for the previous year.

(P.A. 94-187, S. 10, 12.)

History: P.A. 94-187 effective July 1, 1994.



Section 22-6q - Connecticut Farmers’ Market/Senior Nutrition Program.

(a) There is established the Connecticut Farmers’ Market/Senior Nutrition Program which shall be provided for from funds available to the commissioner and from other sources as such funds may become available. The program shall supply Connecticut-grown fresh produce to senior participants through the distribution of vouchers that are redeemable only at designated Connecticut farmers’ markets. For purposes of this section, a “senior participant” is defined as a person who is sixty years of age or older and is currently residing in elderly housing, or is a participant of a registered congregate meal site, or has been identified by a municipal elderly agent as being at nutritional risk. The program is designed to provide both a supplemental source of fresh produce for the dietary needs of seniors who are judged to be at nutritional risk and to stimulate an increased demand for Connecticut-grown produce at Connecticut farmers’ markets.

(b) The program shall be administered by the Commissioner of Agriculture who shall maintain all conditions for its operations.

(P.A. 94-187, S. 11, 12; P.A. 98-12, S. 1, 22; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 94-187 effective July 1, 1994; P.A. 98-12 deleted former Subsec. (c) re adoption of regulations, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-6r - Certified farmers’ markets. Definitions. Sale of farm products at farmers’ kiosks and food service establishments. Listing of farmers’ market on web site and in promotional materials.

(a) For purposes of this section:

(1) “Farmers’ market” means a cooperative or nonprofit enterprise or association that consistently occupies a given site throughout the season or that occupies a given site for any given day or event and that operates principally as a common marketplace for a group of farmers, at least two of whom are selling Connecticut-grown fresh produce, to sell Connecticut-grown farm products in conformance with the applicable regulations of Connecticut state agencies and where the farm products sold are produced by the participating farmers with the sole intent and purpose of generating a portion of household income;

(2) “Fresh produce” means fruits and vegetables that have not been processed in any manner;

(3) “Certified farmers’ market” means a farmers’ market that is authorized by the commissioner to operate;

(4) “Farmer’s kiosk” means a structure or area located within a certified farmers’ market used by a farm business to conduct sales of Connecticut-grown farm products;

(5) “Connecticut-grown” means produce and other farm products that have a traceable point of origin within Connecticut;

(6) “Farm” has the meaning ascribed to it in subsection (q) of section 1-1;

(7) “Farm products” means any fresh fruits, vegetables, mushrooms, nuts, shell eggs, honey or other bee products, maple syrup or maple sugar, flowers, nursery stock and other horticultural commodities, livestock food products, including meat, milk, cheese and other dairy products, food products of aquaculture, as defined in subsection (q) of section 1-1, including fish, oysters, clams, mussels and other molluscan shellfish taken from the waters of the state or tidal wetlands, products from any tree, vine or plant and their flowers, or any of the products listed in this subdivision that have been processed by the participating farmer, including, but not limited to, baked goods made with farm products.

(b) A farmer’s kiosk at a certified farmers’ market shall be considered an extension of the farmer’s business and regulations of Connecticut state agencies relating to the sale of farm products on a farm shall govern the sale of farm products at a farmer’s kiosk.

(c) Except as provided in section 22-6s, a farmer offering farm products for sale at a certified farmers’ market shall obtain and maintain any license required to sell such products.

(d) A food service establishment, as defined in section 19-13-B42 of the regulations of Connecticut state agencies, may purchase farm products that have been produced and are sold in conformance with the applicable regulations of Connecticut state agencies at a farmers’ market, provided such establishment requests and obtains an invoice from the farmer or person selling farm products. The farmer or person selling farm products shall provide to the food service establishment an invoice that indicates the source and date of purchase of the farm products at the time of the sale.

(e) Section 22-6g or this section shall not supersede the provisions of any state or local health and safety laws, regulations or ordinances.

(f) The Commissioner of Agriculture shall, upon request by any farmers’ market, include such farmers’ market on any list of farmers’ markets that appears on the Department of Agriculture’s Internet web site and include such farmers’ market in any promotional materials concerning farmers’ markets that are published or distributed by the department.

(P.A. 06-52, S. 1; P.A. 07-252, S. 59; P.A. 08-184, S. 9; P.A. 10-103, S. 1; P.A. 11-191, S. 2; P.A. 13-72, S. 2.)

History: P.A. 06-52 effective May 8, 2006; P.A. 07-252 amended Subsec. (a)(1) to include sale of fresh produce to food service establishments within definition of “farmers’ market”, designated existing provisions of Subsec. (c) as Subsec. (c)(1) and added Subsec. (c)(2) to require food service establishments to request and obtain invoice from the farmer or person selling fresh produce that indicates source and date of purchase of the fresh produce at time of sale, effective July 12, 2007; P.A. 08-184 amended Subsec. (a)(1) to redefine “farmers’ market” by replacing provision re sale to consumers and food service establishments with provision re sale “in conformance with the applicable regulations of Connecticut state agencies”, redesignated existing Subsecs. (c)(1) and (c)(2) as new Subsecs. (c) and (d), amended new Subsec. (d) by substituting “farm products” for “fresh produce” and providing that food service establishment may purchase farm products that have been produced and are sold in conformance with applicable state regulations at a farmers’ market, and redesignated existing Subsec. (d) as Subsec. (e), effective June 12, 2008; P.A. 10-103 amended Subsec. (a)(1) by redefining “farmers’ market”, effective June 2, 2010; P.A. 11-191 amended Subsec. (c) by adding exception re provisions of Sec. 22-6s, effective July 13, 2011; P.A. 13-72 added Subsec. (f) re inclusion of farmers’ market on Department of Agriculture’s Internet web site and in promotional materials published or distributed by department, effective June 5, 2013.



Section 22-6s - Operation of food service establishment by a farmer at a certified farmers’ market.

(a) For purposes of this section: (1) “Certified farmers’ market” has the same meaning as provided in section 22-6r, and (2) “food service establishment” has the same meaning as provided in section 19-13-B42 of the regulations of Connecticut state agencies.

(b) Any permit or license to operate a food service establishment that is issued by a municipal health department or health district to a farmer for the purpose of such farmer’s participation in a certified farmers’ market within the jurisdiction of such municipal health department or health district shall be valid for the purpose of operating a food service establishment at any certified farmers’ market in the state, provided (1) such operation is in accordance with the menu items and food preparation processes approved by such issuing municipal health department or health district, or (2) such operation utilizes menu items or food preparation processes that are substantially similar to the menu items and food preparation processes approved by such issuing municipal health department or health district. Not later than fourteen days prior to commencing the operation of a food service establishment in a municipality that is within the jurisdiction of a municipal health department or health district that did not issue a permit or license to such farmer, a notice of intent to commence such operation shall be sent by such farmer to the municipal health department or health district with such jurisdiction. Such notice shall contain a copy of the municipal health department or health district permit or license issued in accordance with this section and a copy of any food service plan developed as part of the application for such permit or license. Any permit or license issued in accordance with the provisions of this section shall be valid for the duration of the calendar year in which such permit or license was issued.

(c) Any local director of health may take any regulatory action such director deems necessary against any farmer who operates a food service establishment within the jurisdiction of such health department or district, as applicable, in order to ensure that such farmer is in compliance with the Public Health Code, provided no local director of health shall require any farmer to apply for or purchase a permit or license to operate a food service establishment if such farmer holds a valid permit or license issued by another municipal health department or health district and is in compliance with the provisions of subsection (b) of this section.

(d) Any farmer who operates a food service establishment in a certified farmers’ market in accordance with this section and the menu items and food preparation processes approved by the municipal health department or health district that issued such permit or license, or who utilizes menu items or food preparation processes that are substantially similar to the menu items and food preparation processes approved by such issuing municipal health department or health district, shall be exempt from the provisions of any ordinance of any municipality or health district concerning the operation of a food service establishment. No municipal health department or health district shall require any farmer who applies for a permit or license to operate a food service establishment at a certified farmers’ market to submit information regarding such farmer’s ability to comply with any ordinance of any municipality or health district concerning the operation of such food service establishment.

(P.A. 11-191, S. 1.)

History: P.A. 11-191 effective July 13, 2011.



Section 22-7 - Administrative civil penalties.

(a) The Commissioner of Agriculture may impose civil penalties for any violation of the provisions of this title. Civil penalties established for each violation shall be of such amount as to insure immediate and continued compliance with applicable laws, regulations, orders and permits issued by the commissioner pursuant to any provision of this title. Such penalties shall be a sum determined by the commissioner which shall not exceed two thousand five hundred dollars for each violation and two hundred fifty dollars for each day during which such violation continues after receipt of a final order of the commissioner assessing the civil penalty for such violation.

(b) In addition, in setting a civil penalty in a particular case, the commissioner shall consider all factors which he deems relevant, including, but not limited to, the following:

(1) The amount of assessment necessary to insure immediate and continued compliance;

(2) The conduct of the person incurring the civil penalty in taking all feasible steps or procedures necessary or appropriate to comply or to correct the violation;

(3) Any prior violations by such person of any statute, regulation, order or permit administered, adopted or issued by the commissioner;

(4) The economic and financial conditions of such person;

(5) The character and degree of injury to, or interference with, public health, safety or welfare which is caused or threatened to be caused by such violation;

(6) The character and degree of injury to, or interference with, reasonable use of property which is caused or threatened to be caused by such violation;

(7) The character and degree of impact of the violation on the health, safety or welfare of any domestic animal; and

(8) The character and degree of impact of the violation on any agricultural resource especially any lands preserved by the state.

(c) If the commissioner has reason to believe that a violation has occurred for which a civil penalty is authorized by this section, he may send to the violator, by certified mail, return receipt requested, or personal service, a notice which shall include:

(1) A reference to the section of the statute, regulation, order or permit involved;

(2) A short and plain statement of the matters asserted or charged;

(3) A statement of the amount of the civil penalty or penalties to be imposed upon finding after hearing that a violation has occurred or upon a default; and

(4) A statement of the party’s right to a hearing.

(d) The person to whom the notice is addressed shall have twenty days from the date of receipt of the notice in which to deliver to the commissioner written application for a hearing. If a hearing is requested, the commissioner may issue a final order after a hearing and, upon a finding that a violation has occurred, may assess a civil penalty under this section which shall be no greater than the penalty stated in the notice. If a hearing is not requested, or if a request for a hearing is later withdrawn, then the notice shall become a final order of the commissioner on the first day after the expiration of such twenty-day period or on the first day after the withdrawal of such request for hearing, whichever is later, and the matters asserted or charged in the notice shall be deemed admitted unless modified by a consent order, which shall become the final order. Any such penalty may be mitigated by the commissioner upon such terms and conditions as he deems proper or necessary upon consideration of the factors set forth in subsection (b) of this section.

(e) All hearings under this section shall be conducted pursuant to sections 4-176e to 4-184, inclusive. A final order of the commissioner assessing a civil penalty shall be subject to appeal as set forth in section 4-183 except that any such appeal shall be taken to the superior court for the judicial district of New Britain and shall have precedence in the order of trial as provided in section 52-191. Such final order shall not be subject to appeal under any other provision of the general statutes. No challenge to any final order of the commissioner assessing a civil penalty shall be allowed as to any issue which could have been raised by an appeal of an earlier order, notice, permit, denial or other final decision by the commissioner. Any civil penalty authorized by this section shall become due and payable (1) at the time of receipt of a final order in the case of a civil penalty assessed in such order after a hearing, (2) on the first day after the expiration of the period in which a hearing may be requested if no hearing is requested, or (3) on the first day after any withdrawal of a request for hearing.

(f) Any person acting within the terms and conditions of a final order or permit issued by the commissioner shall not be subject to a civil penalty under this section for any actions which the commissioner finds were within the terms and conditions of such final order or permit. Any person claiming to have acted within the terms and conditions of a final order or permit shall have the burdens of production and persuasion on his defense in any administrative hearing on a civil penalty held by the commissioner.

(1953, S. 1697d; P.A. 77-614, S. 313, 587, 610; P.A. 78-303, S. 85, 136; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-255, S. 5, 8; P.A. 93-142, S. 4, 7, 8; 93-320, S. 5; P.A. 95-141, S. 1; 95-220, S. 4–6; P.A. 99-215, S. 24, 29; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 77-614 and P.A. 78-303 deleted provisions re hearings on regulations, deposit of copies with board of agriculture and board’s privilege to revoke or suspend regulations which it finds do not conform with its policies, effective January 1, 1979; P.A. 92-255 added new Subsecs. (b) to (j), inclusive, re administrative civil penalties for violations of various statutes administered by the commissioner of agriculture (Revisor’s note: P.A. 88-230 and 90-98 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in general statutes and in public or special acts of 1992, effective September 1, 1993); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-320 amended Subsec. (b) to authorize a civil penalty for violation of Sec. 22-203aa; P.A. 95-141 replaced former provisions re imposition of administrative civil penalties by the commissioner, factors to be considered in setting such penalties, notice to violators, procedures for hearings and appeals and exception for persons acting within the terms of an order or permit with new provisions; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (e), effective June 29, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-7p - Bonds.

(a) Any person, firm or corporation violating a permit or order issued by the Commissioner of Agriculture pursuant to any provision of chapter 432 to 434, inclusive, 436, 437 or 438a shall post a bond or other security, satisfactory to the commissioner, payable to the state. The commissioner shall determine the amount of the bond or other security, provided such amount shall not exceed ten thousand dollars. In determining the amount, the commissioner shall consider the extent of the violation, the number of repeated violations, the potential for the spread of disease and the threat to the public health and environment. Such bond, with sufficient surety or other security, shall be filed with the commissioner in such form as he prescribes and conditioned upon compliance with the terms or conditions of such permit or order.

(b) (1) Whenever the commissioner finds as the result of an investigation that the person, firm or corporation posting the bond or other security continues to violate the terms or conditions of the permit or order, the commissioner may send a notice to such person, firm or corporation by certified mail, return receipt requested. Any such notice shall include: (A) A reference to the title, chapter or section of the general statutes, or to the regulation, rule or order alleged to have been violated; (B) a short and plain statement of the matter asserted or charged; (C) the amount of the bond or other security that may be forfeited for such violation; and (D) the time and place for the hearing. Such hearing shall be fixed for a date not earlier than fourteen days after the notice is mailed.

(2) The commissioner shall hold a hearing upon the charges made unless such person, firm or corporation fails to appear at the hearing. Such hearing shall be held in accordance with the provisions of chapter 54. After the hearing if the commissioner finds the person, firm or corporation has continued to violate the terms or conditions of the permit or order after posting a bond or other security pursuant to subsection (a) of this section, he shall order that such bond or other security be forfeited. If such person, firm or corporation fails to appear at the hearing, the commissioner shall order that such bond or other security be forfeited. The commissioner shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested to any person, firm or corporation named in such order.

(3) Any person, firm or corporation aggrieved by an order of the commissioner issued pursuant to this subsection may appeal therefrom in accordance with the provisions of section 4-183.

(c) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of this section.

(P.A. 87-504, S. 4, 5; 87-589, S. 44, 87; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 87-589 amended Subsec. (b)(1) to specify that notice may contain reference to sections of the general statutes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-7q - Filing of bond in administrative appeal.

In any appeal from a final decision made by the Commissioner of Agriculture in accordance with the provisions of this title the court shall require the filing of a surety bond or other security with the court prior to granting a stay of such decision. In setting the amount of any such bond or other security, the court shall consider the cost of compliance with such decision and the potential harm to the public from the actions of the aggrieved party pending the final disposition of the appeal.

(P.A. 95-141, S. 6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-8 - Duties of commissioner re avian ecology.

The Commissioner of Agriculture shall investigate the distribution and food habits of the birds of the state; shall determine, so far as possible, the relation of birds to outbreaks of insects and animals; shall experiment with a view to discovering the best methods of protecting fruits and crops from birds and shall serve the people of the state in matters relating to the economic status of birds and to legislation concerning them.

(1949 Rev., S. 3060; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 77-614, S. 314, 610; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner and department of agriculture with commissioner and department of agriculture, conservation and natural resources; 1961 act replaced commissioner and department of agriculture, conservation and natural resources with commissioner and department of agriculture and natural resources; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department agriculture; P.A. 77-614 abolished division of ornithology, transferred its duties and those of its director to agriculture commissioner, deleted provisions rendered obsolete by the transfer re reports to commissioner, etc. and deleted powers to issue reports and bulletins and to appoint special observers to study birds’ distribution and habits, effective January 1, 1979; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 10a-111 re appointment of State Ornithologist.



Section 22-9 - Supervision of institutional farms.

The commissioner shall exercise such authority and control over the policies and operations, including financial operations, of the various state-owned institutional farms, except those of The University of Connecticut and the state agricultural experiment stations, as he deems necessary in the interest of efficient and economical operation of the same and in the best interests of the state.

(1949 Rev., S. 3055.)



Section 22-10 - Reports of moneys expended.

Any person who receives money from the state for the purpose of promoting the increase of agricultural products or of domestic animals and products thereof shall, on or before the fifteenth day of November of each year in which such money was received, file with the Comptroller a statement of the manner in which such moneys were expended and the result of such expenditure, including, if in competitions, the number of competitors, the lines in which the competitions were made, the amount of soil cultivated and the returns therefrom, with such other details as may be required by the Comptroller. Any person receiving money from any town for any of the purposes specified in this section shall make a similar return to the treasurer of the town from which such money was received and shall file a copy of each such return with the Comptroller. The provisions of this section concerning returns shall apply to all sums expended for extension work of The University of Connecticut for the purposes herein specified.

(1949 Rev., S. 3057; 1961, P.A. 517, S. 20.)

History: 1961 act deleted references to counties.



Section 22-11 - Promotion of agricultural interests.

Any corporation or association organized in any county to provide instruction and practical demonstration in agriculture and home economics, to promote advanced business methods among farmers or to assist in any manner in the development of agriculture and the improvement of country life, organized and conducted in a manner to receive any portion of the money appropriated under the provisions of an act of the Congress of the United States, entitled “The Smith-Lever Act”, shall annually receive towards the maintenance of a county agricultural agent, towards the maintenance of a county club agent and towards the maintenance of a county home demonstration agent such amounts as are appropriated for said purposes by each session of the General Assembly. Such payments shall be made upon certification of the trustees of The University of Connecticut of the amount to which each county is entitled under the provisions of this section and upon further certification that such organization is entitled to and has received a portion of the money allotted to the state under the provisions of said act, the amount thereof, the date when such money was paid to such organization and the amount which such organization has received from sources other than under the provisions of said act during the year ended September thirtieth next preceding, provided such sums received for the purpose of defraying the expenses of such organization from sources other than under the provisions of said act and of this section during the period stipulated shall be at least one thousand dollars from within each county, and provided the trustees of said university shall certify only one such organization in each county. There shall annually be appropriated to The University of Connecticut the sum of sixteen thousand dollars which shall be used by The University of Connecticut for a grant of two thousand dollars to each such organization in each county. The University of Connecticut may annually, in addition thereto, make a grant of the amount in excess of two thousand dollars and not exceeding ten thousand dollars which such organization has received from sources other than under the provisions of said act and of this section during the year ended September thirtieth next preceding and a sum equal to that received as an additional county appropriation during the year ended September 30, 1960. The University of Connecticut shall periodically audit the expenditures of funds paid pursuant to this section to such organizations in each county. Any municipality, at a meeting held for such purpose, may appropriate such sum as such meeting determines for the purposes of such organization, to be expended within such municipality. The buildings and properties owned on September 30, 1960, by Hartford, Middlesex and Windham Counties, including equipment and furnishings, and used on said date by the Agricultural Extension Services of The University of Connecticut, shall be transferred to The University of Connecticut to be used by the Cooperative Extension Service.

(1949 Rev., 3058; S. 1959, P.A. 152, S. 52; 1961, P.A. 502; P.A. 87-493, S. 1, 4; P.A. 88-167, S. 1, 2; P.A. 89-216, S. 1, 2.)

History: 1959 act revised manner in which county agents funded, where formerly county commissioners drew on county treasurer for funds, state treasurer is to pay funds to treasurer of organization providing agriculture and home economics aid, etc., allowed payment of additional sum not to exceed that received as an additional county appropriation, deleted provision setting forth process by which county makes additional appropriation and added provisions re transfer of county-owned property to University of Connecticut for use by extension service and payments for support of extension service; 1961 act reworded provision re additional payments, replacing sum “not to exceed” that received as an additional county appropriation with sum “equal to” that received and replacing 1959 with 1960 as year determining amount to be paid and restored procedure by which additional appropriation made but made procedure applicable to municipalities rather than counties; P.A. 87-493 provided that payments of $2,000 by the state treasurer are mandatory and made annually, increased the maximum voluntary matching grant from $6,000 to $10,000 and made a technical change; P.A. 88-167 provided that the sums paid to organizations in each county be grants from The University of Connecticut rather than payments by the state treasurer and that the university periodically audit the expenditures of the grants; P.A. 89-216 deleted provision requiring annual payment of $24,000 by state treasurer to The University of Connecticut to operate, maintain, repair and equip buildings and properties used by cooperative extension service.



Section 22-11a - “Integrated pest management” defined.

As used in sections 22-11b and 22-84a, “integrated pest management” means a comprehensive strategy of pest control whose major objective is to maintain high crop quality with a minimum use of pesticides and includes, but is not limited to, the following methods: Pest trapping, crop scouting, pest-resistant crop varieties, increased use of biological control, cultural controls, and judicious use of certain pesticides.

(P.A. 88-247, S. 6, 12; P.A. 97-242, S. 1.)

History: P.A. 97-242 deleted references to Secs. 22a-54(c) and 22a-66l which made definition applicable to pesticide regulation laws.



Section 22-11b - Duties of The University of Connecticut Cooperative Extension Service re integrated pest management.

(a) Within available appropriations, The University of Connecticut Cooperative Extension Service shall develop and implement (1) nonagricultural integrated pest management programs which shall include, but not be limited to, programs for trees, shrubs, turf and structural applications of integrated pest management techniques and (2) agricultural integrated pest management programs, including, but not limited to, programs for vegetables, fruit, forage crops and nurseries. Such programs may incorporate research developed by the Connecticut Agricultural Experiment Station pursuant to section 22-84a.

(b) Within available appropriations, The University of Connecticut Cooperative Extension Service, upon request of any state department, agency or institution, shall assist such department, agency or institution in determining the feasibility of integrated pest management and may provide technical assistance to such department, agency or institution in implementing integrated pest management.

(c) The University of Connecticut Cooperative Extension Service shall, on or before February first, annually, submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment on implementation of integrated pest management programs.

(P.A. 88-247, S. 9, 12.)



Section 22-11c - Aquaculture development: Definitions.

(a) As used in sections 22-11d to 22-11f, inclusive, “aquaculture” means the controlled rearing, cultivation and harvest of aquatic plants and animals in land-based and marine-based culture systems, tanks, containers, impoundments, floating or submerged nets or pens and ponds.

(b) For purposes of this chapter “agriculture”, as defined in subsection (q) of section 1-1, shall include aquaculture.

(P.A. 94-227, S. 1, 2; P.A. 99-93, S. 3.)

History: P.A. 99-93 amended Subsec. (a) to add marine-based culture systems and floating or submerged nets or pens to the list of defined aquaculture media.



Section 22-11d - Aquaculture development: Lead agency.

The Department of Agriculture shall be the lead agency for aquaculture development in this state. The department shall: (1) Coordinate the activities of other state agencies with regard to aquaculture; (2) act as a liaison between local and federal officials on matters related to aquaculture; (3) serve as a liaison between government and the aquaculture industry.

(P.A. 94-227, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-11e - Interagency Aquaculture Coordinating Committee.

(a) There shall be an Interagency Aquaculture Coordinating Committee comprised of the Departments of Agriculture, Energy and Environmental Protection, and Economic and Community Development to provide for the development and enhancement of aquaculture in this state. The Commissioner of Agriculture shall serve as chairperson of said committee and shall convene the committee as often as he deems necessary.

(b) On or before October 1, 1995, the Interagency Aquaculture Coordinating Committee shall develop a comprehensive strategy for the development of aquaculture in this state.

(P.A. 94-227, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; P.A. 13-5, S. 28.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004 (Revisor’s note: In 2005, a reference to Department of “Economic Development” in Subsec. (a) was changed editorially by the Revisors to Department of “Economic and Community Development” for accuracy); P.A. 13-5 amended Subsec. (a) to make a technical change, effective May 8, 2013.



Section 22-11f - Licensing of aquaculture operation. Regulations. Control of importation and cultivation of nonnative plants or animals.

The Department of Agriculture, after consultation with the Department of Energy and Environmental Protection, shall adopt regulations, in accordance with the provisions of chapter 54, concerning the licensing of aquaculture facilities and operations other than any such facilities or operations of the Department of Energy and Environmental Protection. Such regulations shall establish a program to control the importation, cultivation or raising of aquatic plants or animals which are not native to this state. Such regulations shall ensure that any such importation or cultivation shall not adversely contaminate or impact native aquatic plants or animals or their natural habitats and shall further provide that aquaculture operations shall not adversely contaminate or impact wild stocks of aquatic plants and animals or their natural habitats and shall include measures to identify products of aquaculture operations. Aquatic plants and animals held at inland aquaculture facilities shall be exempt from laws and regulations pertaining to wild stocks, including, but not limited to, chapter 495.

(P.A. 94-227, S. 5; P.A. 97-32, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 97-32 added provisions re control of importation and cultivation of nonnative plants or animals; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22-11g - Releases from aquaculture systems.

No person may release water, plants, animals or other material from any land-based or marine-based aquaculture systems, including, but not limited to, tanks, containers, impoundments or ponds, unless such person first provides notice to the Commissioner of Agriculture, on a form prescribed by said commissioner, regarding the nature of the substances to be released. The commissioner may issue an order to discontinue or abate such release if the commissioner finds that such release poses a significant threat to the aquacultural resources of the state. This section shall not apply to any aquacultural systems operated by the Department of Energy and Environmental Protection.

(P.A. 94-227, S. 6; P.A. 99-93, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 99-93 provided for coverage under this section for marine-based aquaculture systems; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22-11h - Permits for aquaculture operations. Exemptions from environmental protection programs. General permits.

(a) The Department of Agriculture shall have exclusive authority for granting or denying aquaculture permits, except for matters specifically concerning water discharges from such aquaculture operations into the waters of the state, which shall require approval by the Department of Energy and Environmental Protection as provided in section 22a-430. The department shall not consider discharges from aquaculture operations to be industrial discharges and shall treat and administer applications and permits from aquaculture operations as separate and distinct from permits for industrial discharges for the purposes of section 22a-430. Within ninety days of receipt of a sufficient application for a discharge permit for an aquaculture operation under section 22a-430 the Commissioner of Energy and Environmental Protection, or a designee, shall meet with the applicant and the Commissioner of Agriculture, or a designee, to discuss such application.

(b) Aquaculture operations that withdraw less than two hundred fifty thousand gallons per day of water, where such water is not approved for human consumption, and where water so withdrawn is returned to the same source from which it was withdrawn, shall be deemed not to be a diversion as defined in section 22a-367 and shall be exempt from the water diversion permitting requirements of chapter 446i.

(c) Individual structures used for aquaculture as defined in section 22-11c, including, but not limited to, racks, cages or bags, as well as buoys marking such structures, which do not otherwise require a permit under federal Army Corps of Engineers regulations and do not interfere with navigation in designated or customary boating or shipping lanes and channels, shall be placed in leased or designated shellfish areas and shall be exempt from the requirements of sections 22a-359 to 22a-363f, inclusive.

(d) Transport of live aquaculture products from any licensed and approved aquaculture operation or hatchery within the state, and stocking of such products in the waters of the state, where such aquaculture products are species which are indigenous to the state and are approved for stocking by the Department of Agriculture, shall be exempt from the requirements of section 26-57, except that any person engaging in such transport and stocking shall obtain a renewable annual transport permit which shall govern all shipments for a calendar year designated under such permit. Such permit shall be developed and administered by the Department of Energy and Environmental Protection. Aquaculture hatcheries maintained by the Department of Energy and Environmental Protection shall be exempt from the provisions of this subsection.

(e) All shellfish aquaculture operations that utilize state-approved microalgal cultured feeds or which do not use any processed cultured feed, and all crustacean and molluscan bivalve growing, hatchery and holding facilities, including, but not limited to, lobster pounds, which are not exempt from requirements to obtain a discharge permit under section 22a-430 or corresponding federal regulations, may operate under a general permit developed by the Department of Energy and Environmental Protection and shall not be required to obtain individual discharge permits under section 22a-430. On or before September 15, 1999, said Department of Energy and Environmental Protection shall adopt and implement such general permit.

(P.A. 99-93, S. 1, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 99-93 effective June 3, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22-11i - Licensing of aquaculture producers. Regulations.

(a) As used in this section:

(1) “Aquaculture producer” means any person who engages in the controlled rearing, cultivation and harvesting of aquatic animals or plants in land-based or marine-based culture systems, tanks, containers, impoundments, floating or submerged nets or pens and ponds.

(2) “Aquatic animals” means fresh or saltwater finfish, crustaceans and other forms of aquatic life, including jellyfish, sea cucumber and sea urchin, and the roe of such animals, and all mollusks, which are intended for human consumption. “Aquatic animals” does not include birds or mammals.

(3) “Aquatic plants” means fresh or saltwater algae and plants, including, but not limited to, aquatic macrophyte, microalgae and macroalgae (seaweed) species intended for sea vegetable, biofuel, animal feed, fertilizer, medical, industrial or other commercial applications.

(4) “Seaweed” means any species of marine macroalgae approved by the Commissioner of Agriculture for cultivation in the waters of Long Island Sound.

(5) “Seaweed producer” means any person who engages in the controlled rearing, cultivation and harvesting of seaweed.

(b) The Commissioner of Agriculture shall license and inspect aquaculture producers. The commissioner may prescribe the length of term, fee and application for such license. To receive an aquaculture producer license from the commissioner, each aquaculture producer shall: (1) Possess a registration with the United States Food and Drug Administration as a food facility, (2) meet all processing standards and inspection procedures for seafood processing facilities, including, but not limited to, compliance with the provisions of 21 CFR 123--Fish and Fishery Products, Subpart A and the United States Food and Drug Administration’s Food Code, as from time to time amended, and (3) pass an inspection conducted by the Department of Consumer Protection prior to the issuance of such license by the commissioner. The provisions of subdivision (2) of this subsection shall not apply to any seaweed or aquatic plant producer who possesses a valid license issued by the commissioner.

(c) Prior to receiving a license from the commissioner to be a seaweed or aquatic plant producer, an applicant shall receive species approval from the commissioner.

(d) The Commissioner of Agriculture, in accordance with chapter 54 and in consultation with the Commissioner of Consumer Protection, may adopt regulations to implement the provisions of this section.

(P.A. 12-176, S. 1; P.A. 13-238, S. 2.)

History: P.A. 13-238 amended Subsec. (a) by redefining “aquaculture producer” to add reference to aquatic plants in Subdiv. (1) and by adding Subdivs. (3), (4) and (5) defining “aquatic plants”, “seaweed” and “seaweed producer”, respectively, amended Subsec. (b) by adding exemption for seaweed or aquatic plant producer who possesses a valid license from commissioner, added new Subsec. (c) re species approval from commissioner prior to receiving a license, and redesignated existing Subsec. (c) as Subsec. (d), effective July 2, 2013.



Section 22-11j - Planting and cultivating seaweed. License. Requirements. Renewal. Prohibition on interference with right of fishing or shellfishing. Interference with seaweed license. Penalties. Regulations.

(a) The Commissioner of Agriculture may issue a nontransferable license, in the name of the state, under such policies as the commissioner may prescribe and for a period of not greater than five years and an annual license fee of twenty-five dollars per acre, for the planting and cultivating of seaweed in any area within Connecticut’s coastal waters. Any person who has a shellfishing ground lease authorized pursuant to section 26-194 or 26-257a shall not be required to remit such annual license fee. Any person licensed pursuant to this section may buy, possess, ship, transport or sell seaweed that meets the applicable requirements of sections 22-11h and 22-11i and any regulation adopted pursuant to said sections 22-11h and 22-11i. For the purpose of this section, “seaweed” means seaweed, as defined in section 22-11i.

(b) The General Joint Aquaculture Programmatic Permit Process Review of the Department of Agriculture’s Bureau of Aquaculture, the Department of Energy and Environmental Protection’s Office of Long Island Sound Programs, and the Army Corps of Engineers may subject any such licensee to the requirements of sections 22a-359 to 22a-363f, inclusive.

(c) Any such license or license renewal, issued pursuant to this section, shall require the licensee to make a good faith effort to cultivate and harvest seaweed from the licensed area. Any licensee who fulfills all of his or her obligations pursuant to said license, upon the expiration of said license, shall be given preference by the commissioner in the relicensing of such ground for a like term and purpose as that granted in the original license. The commissioner shall not renew the license of any licensee who fails to remit the license fee required pursuant to this section. No application for the renewal of a license pursuant to this section shall be granted without notice or advertisement of the pendency thereof by the commissioner. No renewal of a license for grounds previously leased pursuant to this section shall be granted when the commissioner, for cause, determines to cease licensure of such grounds for seaweed culture.

(d) In no instance shall the Commissioner of Agriculture grant a license to cultivate seaweed pursuant to this section such that the grant of such license interferes with an established right of fishing or an established right of shellfishing. Any license issued pursuant to this section that interferes with an established right of fishing or an established right of shellfishing shall be void.

(e) Any person who interferes with, annoys or molests another in the enjoyment of any license issued pursuant to this section shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(f) The Commissioner of Agriculture may adopt regulations, pursuant to chapter 54, to implement the provisions of this section.

(P.A. 13-238, S. 3.)

History: P.A. 13-238 effective July 2, 2013.



Section 22-12 - Appropriations for promotion of agricultural interests.

The annual appropriation for the promotion of agricultural interests shall be ten thousand dollars per county. These funds shall be distributed by the Agricultural Extension Service of The University of Connecticut.

(1949 Rev., S. 3059.)

See Sec. 2-33 re specific and recurring appropriations.



Section 22-12a - Use of term “Connecticut State Fair”.

No person, firm, corporation or association, other than an agency or instrumentality of the state, shall use the words “Connecticut State Fair” in relation to any fair, exhibition or entertainment without the written consent of the Commissioner of Agriculture.

(1959, P.A. 343, S. 1; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: Later 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-12b - (Formerly Sec. 26-41). Licensing of fur breeders. Disease control.

The breeding and raising in captivity of foxes, mink, chinchilla, marten, fisher, nutria and muskrat, and the marketing of such animals, shall be classified as farming and as an agricultural pursuit and all such animals so raised in captivity, or lawfully acquired, shall be classified as domestic animals. No person shall possess two or more such animals of opposite sex without first obtaining a fur breeder’s license from the Department of Agriculture. The fee for such license shall be sixteen dollars. Such license shall be annual and nontransferable and shall expire on the thirty-first day of December after its issuance. All applications for such licenses shall be upon blanks prepared and furnished by the Commissioner of Agriculture. All license fees received by the commissioner under the provisions of this section shall be transmitted to the State Treasurer and by him be applied to the General Fund. All licensees shall keep a record of all such animals exchanged or transported by such licensees, whether the same are alive or dead, and shall report to the commissioner at the expiration of the license period, on forms furnished by the commissioner, the number of animals possessed at the beginning of the license period, those disposed of during such period and the number of animals on hand at the close of the period. For purposes of disease control, the commissioner at his discretion may require special import or export permits for any specified period. Said commissioner, in the interest of protecting game or domestic animals from disease, may confiscate animals possessed by licensees referred to herein, and may quarantine the same, and may destroy such animals when, in his opinion, such action is advisable. Any license granted under the provisions of this section may be revoked by the commissioner for a violation of any regulation made by him or a violation of any provision of this section. Any person who violates any provision of this section shall be fined not more than two hundred fifty dollars.

(1949, S. 2468d; 1957, P.A. 289, S. 1; 1959, P.A. 398, S. 6; 1961, P.A. 59; 67; 1971, P.A. 872, S. 446, 448; P.A. 77-614, S. 315, 610; May Sp. Sess. P.A. 92-6, S. 43, 117; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 291; P.A. 12-80, S. 15.)

History: 1961 acts replaced reference to board of agriculture and its director with references to livestock division of department of agriculture and natural resources and to commissioner of agriculture and natural resources, made import or export permits optional rather than mandatory, stated that breeding and raising fur animals is considered farming and that such animals are to be considered as domestic animals without exception rather than “for the purposes of this section”; Sec. 26-41 transferred to Sec. 22-12b in 1969; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; P.A. 77-614 deleted reference to livestock division, effective January 1, 1979; May Sp. Sess. P.A. 92-6 increased license fee from $4 to $8; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased license fee from $8 to $16 and made a technical change; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250.

See Sec. 26-72 re regulation of trapping of fur-bearing animals.



Section 22-13 - Employment of minors in agriculture.

No minor under fourteen years of age shall be employed or be permitted to work in agriculture. No minor fourteen or fifteen years of age shall be employed in any agricultural occupation for more than six days a week, or for more than eight hours in any day or forty-eight hours in any week. If transportation is furnished to the farm or other place of employment, for any minor covered in sections 22-13 to 22-17, inclusive, return transportation to his home or pickup point shall be available at the close of each work day. Not less than thirty minutes shall be allowed for the meal period.

(1949 Rev., S. 7374.)



Section 22-14 - Birth certificate or agricultural work permit required.

No minor under sixteen years of age shall be employed or permitted to work, when school is not in session, in any agricultural occupation unless the employer of such minor has received a birth certificate, an agricultural work permit issued by the Department of Education or other legal proof of age. Each employer shall retain in his possession, and make available to the commissioner or his agent for inspection, each such legal proof of age, until the termination of the employment of the minor therein named. At the termination of employment, the employer shall return to each minor upon request such legal proof of age.

(1949 Rev., S. 7375; P.A. 03-278, S. 80.)

History: P.A. 03-278 made technical changes, effective July 9, 2003.



Section 22-15 - Administration. Regulations. Inspection.

The Labor Commissioner shall have charge of the administration of sections 22-13 to 22-17, inclusive. The commissioner shall establish regulations and standards for the administration of said sections necessary to the health and welfare of youths employed in agriculture. The commissioner may make such inspections as the commissioner deems necessary or desirable, under said sections, in order to ascertain that the provisions are observed.

(1949 Rev., S. 7376; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 77-614, S. 477, 610; P.A. 06-196, S. 154.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act dropped “conservation” from commissioner’s title; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 77-614 transferred administration of Secs. 22-13 to 22-17 from agriculture commissioner to labor commissioner, effective January 1, 1979; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 22-16 - Employer of more than fifteen affected.

The provisions of sections 22-13 to 22-17, inclusive, shall apply during any calendar week to any employer whose average number of employees during that week is more than fifteen. Said provisions shall not apply to work performed for an employer engaged in agriculture by members of his immediate family.

(1949 Rev., S. 7377.)



Section 22-17 - Penalty.

Any person, including a parent or guardian, whether acting for himself or as agent for another, who employs or authorizes or permits to be employed any minor in violation of sections 22-13 to 22-16, inclusive, shall be fined, for a first violation, not more than fifty dollars and, for each subsequent violation, not more than one hundred dollars.

(1949 Rev., S. 7378.)



Section 22-17a - Sanitary regulations concerning agricultural workers.

The Labor Commissioner may make regulations and establish standards as to living quarters furnished by a farm operator to agricultural workers and to migratory farm laborers to insure their adequacy as to sanitation and reasonable comfort and convenience. Said commissioner may make such inspections as he deems necessary to insure the observance of such regulations and standards.

(1959, P.A. 628, S. 1; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 77-614, S. 478, 610.)

History: Later 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act dropped “conservation” from commissioner’s title; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 77-614 transferred regulatory power from commissioner of agriculture to labor commissioner, effective January 1, 1979.

See Sec. 19a-36 re Public Health Code.



Section 22-18 to 22-26 - Farmers’ loans, generally.

Obsolete.

(September, 1957, P.A. 15, S. 1–9; March, 1958, P.A. 19, S. 1, 2; 1961, P.A. 23.)



Section 22-26a - Equine Advisory Council. Members.

Section 22-26a is repealed.

(P.A. 73-547, S. 1–3; P.A. 77-614, S. 609, 610.)



Section 22-26b - Agreement with landowner enrolled in federal Dairy Termination Program.

Section 22-26b is repealed, effective October 1, 1997.

(P.A. 86-356, S. 1, 3; P.A. 97-234, S. 11.)



Section 22-26c - Connecticut Farm Wine Development Council.

(a) There shall be a Connecticut Farm Wine Development Council which shall be within the Department of Agriculture for administrative purposes only. Said council shall consist of thirteen members as follows: The Commissioners of Agriculture and Economic and Community Development, the dean of the College of Agriculture and Natural Resources of The University of Connecticut and the directors of the Storrs Agricultural Experiment Station and the Connecticut Agricultural Experiment Station, or their respective designees; and eight members engaged in the wine production industry in this state, appointed as follows: Two members appointed by the Governor, and one member each appointed by the president pro tempore of the Senate, the speaker of the House of Representatives and the majority and minority leaders of the House of Representatives and the Senate.

(b) The term of one of the initial appointments from the wine production industry shall expire on the last day of July, 1988, the terms of two shall expire on the last day of July, 1989, and the terms of two shall expire on the last day of July, 1990. On or before the first day of July, 1987, and annually thereafter, the commissioner shall appoint members to succeed the members whose term expires. Said members shall serve a term of four years. The commissioner shall fill any vacancy by appointment for the unexpired portion of the term vacated.

(c) Members of the council shall not be compensated for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties. No member shall serve for more than four consecutive terms. A majority of the council shall constitute a quorum.

(d) The Commissioner of Agriculture shall be the chairman of the council.

(e) The council may receive funds from any source and expend such funds as may be necessary to carry out its duties. The council may seek funding and provide financial support to organizations for activities concerned with wine production and related products.

(P.A. 87-549, S. 1, 3; P.A. 88-364, S. 87, 123; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; P.A. 09-42, S. 1.)

History: P.A. 88-364 amended Subsec. (a) by making a technical change; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 09-42 changed number of members from 10 to 13 and amended appointment process in Subsec. (a), effective July 1, 2009.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 22-26d - Purposes.

The purposes of the council are to promote state wines and related products by (1) engaging in activities to maintain current markets and create new and foreign markets; (2) advising groups on farm wine development, including, but not limited to, the Department of Agriculture, the College of Agriculture and Natural Resources of The University of Connecticut, The University of Connecticut Cooperative Extension Service, the Storrs Agricultural Experiment Station and the Connecticut Agricultural Experiment Station; (3) educating and informing the public, governmental agencies and the farm wine industry on the use and value of state wine and related products and (4) recommending research projects on wine, wine grape culture and utilization of wine and related products and disseminating the results of such research to the academic community, wine industry and the public.

(P.A. 87-549, S. 2, 3; P.A. 88-364, S. 88, 123; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1.)

History: P.A. 88-364 made a technical change; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-26e - Governor’s Council for Agricultural Development.

(a) There is hereby established a Governor’s Council for Agricultural Development for advisory purposes only, consisting of the following members: (1) The Commissioner of Agriculture, who shall serve as the chairperson of the council, (2) the dean of the College of Agriculture and Natural Resources at The University of Connecticut, or the dean’s designee, (3) the chairperson of the Connecticut Milk Promotion Board, or the chairperson’s designee, (4) six members appointed by the Governor, who shall each be actively engaged in agricultural production, (5) one member appointed by the speaker of the House of Representatives, who shall be engaged in agricultural processing, (6) one member appointed by the president pro tempore of the Senate, who shall be engaged in agricultural marketing, (7) one member appointed by the majority leader of the House of Representatives, who shall be engaged in agricultural sales, (8) one member appointed by the majority leader of the Senate, who shall be from a trade association, (9) one member appointed by the minority leader of the House of Representatives, who shall be from the green industry, and (10) one member appointed by the minority leader of the Senate, who shall be actively engaged in agricultural education.

(b) The council shall make recommendations to the Department of Agriculture on ways to increase the percentage of consumer dollars spent on Connecticut-grown fresh produce and farm products, including, but not limited to, ways to increase the amount of money spent by residents of the state on locally-grown farm products, by 2020, to not less than five per cent of all money spent by such residents on food. The council shall also make recommendations concerning the development, diversification and promotion of agricultural products, programs and enterprises in this state and shall provide for an interchange of ideas from the various commodity groups and organizations represented.

(c) The council shall meet not less than once per calendar quarter. Any vacancy in the membership of the council shall be filled by the Governor. The members shall serve without compensation or reimbursement for expenses. Any member absent from more than two meetings in a calendar year shall be deemed to have resigned.

(P.A. 91-307, S. 2, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; P.A. 11-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-189 replaced former Subsecs. (a) to (c) with new Subsec. (a) re establishment of the council and its membership, new Subsec. (b) re duty of the council to make recommendations and new Subsec. (c) re meetings of the council, vacancies, compensation of members and absenteeism by members.



Section 22-26f - State Veterinarian.

(a) There shall be a State Veterinarian who shall be an employee of the Department of Agriculture and shall serve as the chief livestock health official for the state.

(b) The State Veterinarian shall possess and retain during employment a license to practice veterinary medicine in this state. The State Veterinarian shall possess and retain federal accreditation in this state through the United States Department of Agriculture Animal and Plant Health Inspection Service and shall have not less than three years experience in large animal practice.

(c) The State Veterinarian shall (1) act as the official state epidemiologist for animal and poultry diseases, (2) coordinate state and federal governmental agencies and livestock and poultry producers to control diseases, and (3) administer and guide the development and management of disease control and eradication programs performed by the department. The State Veterinarian shall act as liaison with other units in the department, other state agencies and other officials regarding policies concerning disease control and cruelty to animals and shall supervise the quarantine and disposal of animals and poultry condemned because of disease.

(d) The State Veterinarian may issue orders to prevent the spread of contagious and infectious diseases among animals and poultry and may protect the public from such diseases as may be transmissible to human beings, either directly or through the products of such animals.

(e) The State Veterinarian shall annually issue a list of reportable animal and avian diseases and reportable laboratory findings and amend such list as the State Veterinarian deems necessary. The State Veterinarian shall distribute such list as well as any necessary forms and instructions for use in the reporting of such diseases to each veterinarian licensed in this state and to each diagnostic laboratory that conducts tests on animals or birds in this state.

(P.A. 93-205; P.A. 01-12; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 08-13, S. 2.)

History: P.A. 01-12 made technical changes for the purpose of gender neutrality in Subsecs. (b) and (c) and added Subsec. (e) re annual list of reportable animal and avian diseases; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 08-13 amended Subsec. (b) to change State Veterinarian large animal practice experience requirement from 7 to 3 years, effective April 29, 2008.



Section 22-26g - Noise-making devices used in agriculture to repel wildlife. Permits.

(a) No person may use any noise-making device to scare or repel wildlife in order to prevent the damage and destruction of agricultural crops unless such person obtains a permit for each such device from the Commissioner of Agriculture. Notwithstanding any provision of the general statutes or any provision of a municipal ordinance, which ordinance is adopted after June 21, 1967, a person engaged in agriculture may make written application to the commissioner for such a permit on forms prescribed by the commissioner. The commissioner, or his designee, shall make an on-site inspection prior to making a final determination regarding an application for such permit. Prior to the issuance of such permit, the applicant shall provide evidence of the need for protection of his crops and a description of other methods employed to prevent crop damage. The term of the permit shall be for the period for which protection of the crops specified in the application is necessary.

(b) The application shall state (1) the type of noise-making device to be used, (2) the location of the farm where such device will be used, (3) the locations on the farm where such device will be used, (4) the animal causing damage, (5) the crops to be protected, (6) the hours and interval of operation, (7) the period for which protection is needed, and (8) the name, address and signature of applicant or landowner, if different.

(c) The commissioner may authorize the use of the following in permits issued under this section: Propane exploders, acetylene exploders, carbide exploders, electronic noisemakers and similar noise-making devices. The use of fire crackers and similar explosives is prohibited. No permit shall be issued for the use of any noise-making device for a property of less than five acres in area or for use within five hundred feet of any dwelling, other than the dwelling of the applicant for such permit, without the written consent of the occupants of such dwelling.

(d) No person may operate or allow the operation of noise-making devices pursuant to this section in excess of 80 dB peak sound pressure level from ten o’clock p.m. to seven o’clock a.m. local time or in excess of 100 dB peak sound pressure level from seven o’clock a.m. to ten o’clock p.m. local time. Such sound level shall be as measured from the property line of any receptor residential property.

(e) No noise-making device shall be used in any manner or in any location that may endanger public safety. Any noise-making device permitted under this section to repel or scare birds may only be operated from one-half hour before sunrise to one-half hour after sunset. Any such noise-making device used to repel or scare nocturnal or crepuscular marauding wild animals may be operated between sunset and sunrise.

(f) If the legislative body of any municipality adopts a resolution which states that there is undue hardship on nearby residents as a result of the use of any device permitted under this section, and which requests that the commissioner deny or cancel the right to use such device, the commissioner, in accordance with the provisions of chapter 54, may deny or cancel a permit to use such device if he determines that its use creates, or will create, an undue hardship on nearby residents. In making any such decision, the commissioner may consult with any county or state-wide advisory group he deems appropriate.

(g) The Commissioner of Agriculture may revoke a permit issued pursuant to this section for violation of any provision of this section provided the commissioner shall revoke such permit for not less than one year upon the third violation of this section by any such permittee.

(P.A. 93-222, S. 1, 3; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 93-222 effective July 1, 1993; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-26h - Agricultural technology development. Advisory board. Responsibilities of commissioner.

Section 22-26h is repealed, effective June 8, 2004.

(P.A. 94-133, S. 1, 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-110, S. 5; June 30 Sp. Sess. P.A. 03-6, S 146(e); P.A. 04-189, S. 1; 04-223, S. 9.)



Section 22-26i - Maintenance, repair and improvement account.

(a) There is established a separate, nonlapsing account, within the General Fund, known as the maintenance, repair and improvement account. All moneys collected from any rent paid by any person occupying or otherwise using any property owned by the Department of Agriculture, including houses or other buildings, shall be deposited into the account unless the Commissioner of Agriculture enters into a written agreement, signs an instrument or issues a license which specifically states otherwise. Said account may also receive moneys from private or public sources, including the federal government or a municipal government.

(b) Notwithstanding any provision of the general statutes, any moneys received by the Department of Agriculture pursuant to subsection (a) of this section shall be deposited in the General Fund and credited to the maintenance, repair and improvement account. The account shall be available to the Commissioner of Agriculture for maintaining, making improvements to, erecting structures on or repairing any property owned by the department, including houses and other buildings. Nothing in this section shall prevent the commissioner from obtaining or using funds from sources other than the account for maintaining, making improvements to, erecting structures on or repairing any property owned by the department, including houses and other buildings.

(c) The commissioner shall annually report to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations concerning the activities and status of the maintenance, repair and improvement account.

(P.A. 01-126, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: P.A. 01-126 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-26j - *(See end of section for amended version and effective date.) Farm viability matching grant program. Eligibility. Purposes.

The Department of Agriculture shall establish and administer a farm viability matching grant program to any agricultural not-for-profit organization, municipality, group of municipalities, regional planning agency organized under the provisions of chapter 127, regional council of elected officials organized under the provisions of chapter 50, regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive, or group of municipalities which have established a regional interlocal agreement pursuant to sections 7-339a to 7-339l, inclusive, to further agricultural viability. Such grants may be used for the following purposes: (1) Local capital projects that foster agricultural viability, including, but not limited to, processing facilities and farmers’ markets; (2) the development and implementation of agriculturally-friendly land use regulations and local farmland protection strategies that sustain and promote local agriculture; and (3) the development of new marketing programs and venues through or in which a majority of products sold are grown in the state.

(P.A. 05-228, S. 2; June Sp. Sess. P.A. 05-3, S. 113; P.A. 08-13, S. 3; P.A. 09-229, S. 32.)

*Note: On and after January 1, 2015, this section, as amended by section 294 of public act 13-247, is to read as follows:

“Sec. 22-26j. Farm viability matching grant program. Eligibility. Purposes. The Department of Agriculture shall establish and administer a farm viability matching grant program to any agricultural not-for-profit organization, municipality, group of municipalities, regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive, or group of municipalities that have established a regional interlocal agreement pursuant to sections 7-339a to 7-339l, inclusive, to further agricultural viability. Such grants may be used for the following purposes: (1) Local capital projects that foster agricultural viability, including, but not limited to, processing facilities and farmers’ markets; (2) the development and implementation of agriculturally-friendly land use regulations and local farmland protection strategies that sustain and promote local agriculture; and (3) the development of new marketing programs and venues through or in which a majority of products sold are grown in the state.”

(P.A. 05-228, S. 2; June Sp. Sess. P.A. 05-3, S. 113; P.A. 08-13, S. 3; P.A. 09-229, S. 32; P.A. 13-247, S. 294.)

History: P.A. 05-228 effective July 1, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-228 to October 1, 2005, effective June 30, 2005; P.A. 08-13 added “farm viability matching grant” and deleted “of matching grants” re program and added eligible entities, effective April 29, 2008; P.A. 09-229 added “agricultural not-for-profit organization” to list of eligible entities and added Subdiv. (3) re development of new marketing programs and venues, effective July 1, 2009; P.A. 13-247 deleted references to regional planning agency and regional council of elected officials and made a technical change, effective January 1, 2015.



Section 22-26k - Farm transition grant program. Matching grants.

(a) There is established a farm transition grant program which shall be administered by the Department of Agriculture. Matching grants shall be made to farmers and agricultural cooperatives for diversification of existing farm operations, transitioning to value added agricultural production and sales, and developing farmers’ markets and other venues in which a majority of products sold are grown in the state.

(b) The Commissioner of Agriculture shall adopt regulations, in accordance with the provisions of chapter 54, for the administration of the program established by this section. Such regulations shall require the development of business plans by applicants as part of the application process.

(P.A. 05-228, S. 3; June Sp. Sess. P.A. 05-3, S. 113; P.A. 08-13, S. 4; P.A. 09-229, S. 31.)

History: P.A. 05-288 effective July 1, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-228 to October 1, 2005, effective June 30, 2005; P.A. 08-13 added “grant” re program in Subsec. (a), effective April 29, 2008; P.A. 09-229 deleted “agricultural not-for-profit organizations” in Subsec. (a), effective July 1, 2009.



Section 22-26l - Connecticut Farm Link program.

(a) The Department of Agriculture shall establish and administer a Connecticut Farm Link program to establish a database of farmers and agricultural land owners who intend to sell their farm operations or agricultural land. The database shall be maintained by the Department of Agriculture and shall be made available to the public on the department’s web site. Persons interested in starting an agricultural business or persons interested in expanding a current agricultural business may notify the department and have their names, contact information and intentions regarding such businesses placed on the web site. The department shall make reasonable efforts to facilitate contact between parties with similar interests, including, but not limited to, growing and processing crops as feedstock for biodiesel heating and transportation fuels.

(b) The Department of Agriculture shall post educational materials regarding the Connecticut Farm Link program on the department’s web site, including, but not limited to, information regarding farm transfer and farm succession planning, family farm estate planning, farm transfer strategies, farm leasing, formation of farm partnerships, growing and processing crops as feedstock for biodiesel heating and transportation fuels and information regarding starting a farm business.

(P.A. 05-228, S. 4; June Sp. Sess. P.A. 05-3, S. 113; June Sp. Sess. P.A. 07-4, S. 58.)

History: P.A. 05-228 effective July 1, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-228 to October 1, 2005, effective June 30, 2005; June Sp. Sess. P.A. 07-4 amended Subsecs. (a) and (b) to add references to growing and processing crops as feedstock for biodiesel, effective July 1, 2007.






Chapter 422a - Agricultural Lands

Section 22-26aa - State program for the preservation of agricultural land.

The General Assembly finds that the growing population and expanding economy of the state have had a profound impact on the ability of public and private sectors of the state to maintain and preserve agricultural land for farming and food production purposes; that unless there is a sound, state-wide program for its preservation, remaining agricultural land will be lost to succeeding generations and that the conservation of certain arable agricultural land and adjacent pastures, woods, natural drainage areas and open space areas is vital for the well-being of the people of Connecticut.

(P.A. 78-232, S. 1, 11.)



Section 22-26bb - Definitions.

As used in this chapter:

(a) “Agricultural land” means any land in the state suitable by reference to soil types, existing and past use of such land for agricultural purposes and other relevant factors for the cultivation of plants for production of human food and fiber or production of other useful and valuable plant products and for the production of animals, livestock and poultry useful to man and the environment, and land capable of providing economically profitable farm units, and may include adjacent pastures, wooded land, natural drainage areas and other adjacent open areas;

(b) “Commissioner” means the Commissioner of Agriculture;

(c) “Department” means the Department of Agriculture;

(d) “Development rights” means the rights of the fee simple owner of agricultural land to develop, construct on, sell, lease or otherwise improve the agricultural land for uses that result in rendering such land no longer agricultural land, but shall not be construed to include: (1) The uses defined in subsection (q) of section 1-1, (2) the rights of the fee owner of agricultural land to develop, construct on, sell, give or transfer in any way the property in its entirety, lease the property for a term of less than twenty-five years or otherwise improve the agricultural land to preserve, maintain, operate or continue such land as agricultural land, including but not limited to construction thereon of residences for persons directly incidental to farm operation and buildings for animals, roadside stands and farm markets for sale to the consumer of food products and ornamental plants, facilities for the storing of equipment and products or processing thereof or such other improvements, activities and uses thereon as may be directly or incidentally related to the operation of the agricultural enterprise, as long as the acreage and productivity of arable land for crops is not materially decreased and due consideration is given to the impact of any decrease in acreage or productivity of such arable land upon the total farm operation, except that new construction or modification of an existing farm building necessary to the operation of a farm on prime farmland, as defined by the United States Department of Agriculture, of which the state has purchased development rights shall be limited to not more than five per cent of the total of such prime farmland, (3) the rights of the fee owner to provide for the extraction of gravel or like natural elements to be used on the farm for purposes directly or incidentally related to the operation of the agricultural enterprise or (4) the existing water and mineral rights, exclusive of gravel, of the fee owner;

(e) “Owner” means any person, corporation, limited liability company, partnership, trust, municipal corporation, public utility or any other private or public entity that shall be the fee simple owner of agricultural land or who shall by operation of law have the power to exercise the rights of a fee simple owner;

(f) “Municipality” means any city, town, borough, district, or association with municipal powers;

(g) “Prime farmland” means soils defined by the United States Department of Agriculture as the best suited to producing food, feed, forage, fiber and oilseed crops;

(h) “Restricted agricultural land” means land and the improvements thereon for which development rights are held by the state of Connecticut;

(i) “Restriction” means the encumbrance on development uses placed on restricted lands as a result of the acquisition of development rights by the state of Connecticut;

(j) “Residences” means single-family residential dwellings and any associated on-site septic disposal system or potable well;

(k) “Building” means (1) any permanent structure used for holding animals, (2) roadside stands and farm markets for sale to the consumer of food products and ornamental plants, (3) facilities for the storing of equipment and products or the processing of products, and (4) animal waste storage facilities;

(l) “Arable land” means land currently used for the production of crops or pasture and land considered prime and important farmland soil by the United States Department of Agriculture;

(m) “Gravel or like natural elements” means rounded or angular fragments of rock and associated soil material;

(n) “Economically profitable farm unit” means an acreage of arable land capable of producing a sustained annual gross income of significant value as determined by the commissioner;

(o) “The property in its entirety” means the entire acreage of restricted land without division or subdivision;

(p) “Persons directly incidental to the farm operation” means any person who participates in the farm operation on the restricted land on a full-time basis and any owner of the restricted land regardless of whether or not he participates in the farm operation on a full-time basis.

(P.A. 78-232, S. 2, 11; P.A. 81-151, S. 2, 3; P.A. 82-173, S. 1, 2; 82-472, S. 97, 183; P.A. 88-75, S. 1, 3; P.A. 89-226, S. 2, 6; P.A. 95-79, S. 82, 189; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: P.A. 81-151 amended Subdiv. (d) so that development rights by definition preclude development that would materially decrease acreage and productivity and is restricted to 5% of prime farmland; P.A. 82-173 amended the definition of development rights to exclude the right of an owner to sell anything but the entire property, thereby prohibiting subdivision by sale; P.A. 82-472 made a technical correction in Subdiv. (d); P.A. 88-75 redefined “development rights” to specifically exclude owner’s right to “give or transfer” property in its entirety or to lease property for less than twenty-five-year term and to extract gravel etc. “to be used on the farm” and added Subdivs. (f) to (o) defining “municipality”, “prime farmland”, “restricted agricultural land”, “restriction”, “residences”, “building”, “arable land”, “gravel or like natural elements”, “economically profitable farm unit” and “the property in its entirety”; P.A. 89-226 added Subdiv. (p) defining “persons directly incidental to the farm operation”; P.A. 95-79 redefined “owner” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 212 C. 727.

Subdiv. (e):

Cited. 194 C. 129.



Section 22-26cc - State acquisition of development rights to agricultural land. Program established. Joint ownership by the state and a town. Assistance of nonprofit organization. State acquisition of right to construct residence or farm structure.

(a) There is established within the Department of Agriculture a program to solicit, from owners of agricultural land, offers to sell the development rights to such land and to inform the public of the purposes, goals and provisions of this chapter. The commissioner, with the approval of the State Properties Review Board, shall have the power to acquire or accept as a gift, on behalf of the state, the development rights of any agricultural land, if offered by the owner. Notice of the offer shall be filed in the land records wherein the agricultural land is situated. If ownership of any land for which development rights have been offered is transferred, the offer shall be effective until the subsequent owner revokes the offer in writing. The state conservation and development plan established pursuant to section 16a-24 shall be applied as an advisory document to the acquisition of development rights of any agricultural lands. The factors to be considered by the commissioner in deciding whether or not to acquire such rights shall include, but not be limited to, the following: (1) The probability that the land will be sold for nonagricultural purposes; (2) the current productivity of such land and the likelihood of continued productivity; (3) the suitability of the land as to soil classification and other criteria for agricultural use; (4) the degree to which such acquisition would contribute to the preservation of the agricultural potential of the state; (5) any encumbrances on such land; (6) the cost of acquiring such rights; and (7) the degree to which such acquisition would mitigate damage due to flood hazards. Ownership by a nonprofit organization authorized to hold land for conservation and preservation purposes of land which prior to such ownership qualified for the program established pursuant to this section shall not be deemed to diminish the probability that the land will be sold for nonagricultural purposes. After a preliminary evaluation of such factors by the Commissioner of Agriculture, he shall obtain and review one or more fee appraisals of the property selected in order to determine the value of the development rights of such property. The commissioner shall notify the Department of Transportation, the Department of Economic and Community Development, the Department of Energy and Environmental Protection and the Office of Policy and Management that such property is being appraised. Any appraisal of the value of such land obtained by the owner and performed in a manner approved by the commissioner shall be considered by the commissioner in making such determination. The value of development rights for all purposes of this section shall be the difference between the value of the property for its highest and best use and its value for agricultural purposes as determined by the commissioner. The use or presence of pollutants or chemicals in the soil shall not be deemed to diminish the agricultural value of the land or to prohibit the commissioner from acquiring the development rights to such land. The commissioner may purchase development rights for a lesser amount provided he complies with all factors for acquisition specified in this subsection and in any implementing regulations. In determining the value of the property for its highest and best use, consideration shall be given but not limited to sales of comparable properties in the general area, use of which was unrestricted at the time of sale.

(b) Upon the acquisition by the commissioner of the development rights of agricultural land, the commissioner shall cause to be filed in the appropriate land records and in the office of the Secretary of the State a notice of such acquisition which shall set forth a description of the agricultural land as will be sufficient to give any prospective purchaser of such agricultural land or creditor of the owner thereof notice of such restriction. Upon such filing, the owner of such agricultural land shall not be permitted to exercise development rights with respect to such land, and such development rights shall be considered and deemed dedicated to the state in perpetuity, except as hereinafter provided. If restricted land is to be sold, the owner shall notify, in writing, the commissioner of such impending sale not more than ninety days before transfer of title to the land and shall provide the commissioner with the name and address of the new owner.

(c) The commissioner shall have no power to release such land from its agricultural restriction, except as set forth in this subsection. The commissioner, in consultation with the Commissioner of Energy and Environmental Protection and such advisory groups as the Commissioner of Agriculture may appoint, may approve (1) a petition by the owner of the restricted agricultural land to remove such restriction provided such petition is approved by resolution of the legislative body of the town, or (2) a petition by the legislative body of the town in which such land is situated to remove such restriction provided such petition is approved in writing by said owner. Upon approval of such a petition by the commissioner, the legislative body of the town shall submit to the qualified voters of such town the question of removing the agricultural restriction from such land or a part thereof, at a referendum held at a regular election or a special election warned and called for that purpose. In the event a majority of those voting at such referendum are in favor of such removal, the restriction shall be removed from the agricultural land upon filing of the certified results of such referendum in the land records and the office of the Secretary of the State, and the commissioner shall convey the development rights to such owner provided such owner shall pay the commissioner an amount equal to the value of such rights. Such petition shall set forth the facts and circumstances upon which the commissioner shall consider approval, and said commissioner shall deny such approval unless he determines that the public interest is such that there is an overriding necessity to relinquish control of the development rights. The commissioner shall hold at least one public hearing prior to the initiation of any proceedings hereunder. The expenses, if any, of the hearing and the referendum shall be borne by the petitioner. In the event that the state sells any development rights under the procedure provided in this subsection, it shall receive the value of such rights.

(d) Whenever the commissioner acquires the development rights of any agricultural land and the purchase price of such development rights is ten thousand dollars or more, said commissioner and the owner of such land may enter into a written agreement which provides for the payment of the purchase price in two or three annual installments, but no interest shall be paid on any unpaid balance of such purchase price.

(e) Whenever the commissioner acquires the development rights to any agricultural land, and any municipality in which all or part of the land is situated paid a part of the purchase price from a fund established pursuant to section 7-131q, such municipality and the state may jointly own the development rights. The land may be released from its agricultural restriction in accordance with the provisions of subsection (c) of this section. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 establishing procedures for the joint acquisition of development rights to agricultural land.

(f) The acquisition of the development rights to any agricultural land by the commissioner shall not be deemed to be ownership of such land and the state shall not be liable for pollution or contamination of such land and no person may bring a civil action against the state for damages resulting from pollution or contamination of such agricultural land.

(g) The commissioner may issue a letter of intent requesting the assistance of a nonprofit organization, as defined in Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in acquiring the development rights to certain agricultural land. If such organization acquires such rights it may sell them to the commissioner based on a purchase agreement. Such agreement may include reimbursement for reasonable expenses incurred in the acquisition of the rights as well as payment for the rights. The commissioner may enter into joint ownership agreements to acquire the development rights to any qualified agricultural land with any nonprofit organization, as defined in Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, provided the mission of such nonprofit organization is the permanent protection of agricultural land for the purposes of continued agricultural use.

(h) In addition to development rights, the commissioner may acquire or accept as a gift the rights of the owner to construct any residences or any farm structures on agricultural land.

(i) The Commissioner of Agriculture, pursuant to any cooperative agreement with the United States Department of Agriculture for the disbursement of funds under federal law, may require that any property to which rights are acquired under this section with such funds shall be managed in accordance with a conservation plan which utilizes the standards and specifications of the Natural Resources Conservation Service field office technical guide and is approved by such service. Any instrument by which the commissioner acquires such rights and for which any such funds are used may provide for a contingent right in the United States of America in the event that the state of Connecticut fails to enforce any of the terms of its rights acquired under this section which failure shall be determined by the United States Secretary of Agriculture. Such contingent right shall entitle the secretary to enforce any rights acquired by the state under this section by any authority provided under law. Such instrument may provide that such rights shall become vested in the United States of America in the event that the state of Connecticut attempts to terminate, transfer or otherwise divest itself of any such rights without the prior consent of the United States Secretary of Agriculture and payment of consideration to the United States and may further provide that title to such rights may be held by the United States of America at any time at the request of the United States Secretary of Agriculture. In connection with such an agreement, the commissioner may hold the United States harmless from any action based on negligence in the procurement or management of any rights acquired under this section and may assure that proper title evidence is secured, that the title is insured to the amount of the federal cost paid for the interest of the United States of America and that, in the event of a failure of title, as determined by a court of competent jurisdiction, and payment of insurance to the state, the state will reimburse the United States for the amount of the federal cost paid.

(j) The commissioner, when acquiring the development rights of any agricultural lands on behalf of the state, may incorporate deed requirements in accordance with the provisions of the federal Farm and Ranch Lands Protection Program, 7 CFR 1491.1, et seq.

(P.A. 78-232, S. 3, 11; P.A. 79-208, S. 1, 2; P.A. 80-349, S. 2, 5; P.A. 81-151, S. 1, 3; 81-156, S. 2; P.A. 82-34, S. 1, 2; P.A. 86-16, S. 1, 2; 86-135, S. 1; 86-314, S. 1, 2; P.A. 87-184; P.A. 88-75, S. 2, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-171, S. 1, 2; 97-234, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; P.A. 05-124, S. 4; 05-288, S. 222; P.A. 11-80, S. 1; P.A. 13-104, S. 1.)

History: P.A. 79-208 inserted new Subdiv. (4) in Subsec. (a) requiring consideration of encumbrances on land in determining whether to obtain development rights, renumbering and restating former Subdiv. (4), required notification of departments of transportation and economic development and of office of policy and management that land is being appraised, substituted appraisal obtained by owner and performed in manner approved by environmental protection department for “independent” appraisal and added Subsec. (d) re payment of purchase price in installments; P.A. 80-349 deleted “pilot”, qualifying nature of program, and required approval of state properties review board for acquisition of development rights in Subsec. (a); P.A. 81-151 amended Subsec. (a) by authorizing the commissioner to accept gifts of development rights and by giving him discretion in the purchase price for such rights; P.A. 81-156 required use of the state plan of conservation and development as an advisory document in development rights requisition; P.A. 82-34 amended Subsec. (a) to require filing of notice of the offer with the town clerk, to specify that transfer of land does not affect offer unless new owner revokes the offer in writing and to make land owned by a nonprofit organization authorized to hold land for conservation and preservation purposes eligible for the program; P.A. 86-16 amended Subsec. (a) by making probability that land will be sold for nonagricultural purposes one of the factors considered in the acquisition of development rights rather than the major factor; P.A. 86-135 added Subsec. (e) authorizing joint ownership by the state and towns; P.A. 86-314 added Subsec. (a)(7) regarding mitigation of damage due to flood hazards and transferred responsibility of obtaining appraisals from the commissioner of environmental protection to the commissioner of agriculture; P.A. 87-184 amended Subsec. (a) to stipulate that the use or presence of chemicals does not diminish the agricultural value of the land and added Subsec. (f) regarding state liability for pollution; P.A. 88-75 amended Subsec. (a) to provide for determination by the commissioner of the value of the property for agricultural purposes rather than as “provided by section 12-63”, amended Subsec. (c) by requiring notification to the commissioner if restricted land is to be sold and added Subsecs. (g) and (h) re cooperation with nonprofit organizations in acquiring development rights and re commissioner’s acceptance of owners’ rights to build structures on land; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 97-171 added new Subsec. (i) re provisions in agreements with the federal government in connection with disbursement of certain federal moneys for acquisition of land under this section, effective June 24, 1997; P.A. 97-234 amended Subsec. (c) to make technical and grammatical changes and to specify that any removal of the restriction on development under this section shall require payment to the commissioner of the value of the development rights; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-124 made technical changes in Subsecs. (a) and (c), made a technical change and permitted commissioner to enter into joint ownership agreements to acquire development rights to qualified agricultural land with any nonprofit organization, provided mission of such organization is permanent protection of agricultural land for purposes of continued agricultural use in Subsec. (g), and permitted commissioner to incorporate deed requirements in accordance with federal Farm and Ranch Lands Protection Program in new Subsec. (j); P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 13-104 amended Subsec. (e) to delete provision limiting joint ownership by municipality to land within its boundaries, effective June 6, 2013.



Section 22-26dd - Maps of land use in state. To include soil types, crops and use classification.

(a) The Secretary of the Office of Policy and Management, acting with such assistance as may be required from the Commissioner of Agriculture, the United States Natural Resources Conservation Service, the Agricultural Extension Service of The University of Connecticut and the regional planning agencies in the state, shall have prepared such maps as are necessary to depict land use throughout the state.

(b) Such maps shall include, in addition to any other detail deemed appropriate by said secretary, by use of whatever techniques of map construction as may be required, depiction of the following: (1) Soil types, described in accordance with classifications prescribed by the Commissioner of Agriculture; (2) land classified as farm land, including appropriate designation as to whether the actual use of such land for farming purposes is active or inactive; (3) types of crops in current production on any land classified as farm land; (4) local zoning, to the extent deemed appropriate by the Secretary of the Office of Policy and Management; (5) existing water and sewer lines, and any such lines currently planned in accordance with legislative or administrative action of record in any town; and (6) land classified as forest land and open space.

(c) Such maps shall be completed and delivered for use by the Commissioner of Agriculture and any other use as designated by the Secretary of the Office of Policy and Management.

(P.A. 78-232, S. 4, 11; P.A. 97-234, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 97-234 amended Subsec. (a) to change reference to the United States Soil Conservation Service to the United States Natural Resources Conservation Service; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-26ee and 22-26ff - Study of state responsibilities and opportunities for preserving and developing Connecticut’s dairy industry. Commissioner to report on acquisition of development rights.

Sections 22-26ee and 22-26ff are repealed, effective October 1, 1997.

(P.A. 78-232, S. 5–7, 11; P.A. 89-204, S. 1, 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-234, S. 11.)



Section 22-26gg - Regulations.

The commissioner shall, in consultation with the Farmland Preservation Advisory Board established under section 22-26ll, adopt, in accordance with chapter 54, such regulations as the commissioner deems necessary to carry out the purposes of this chapter. Such regulations shall provide that individual landowners applying for such program shall be eligible to receive not more than twenty thousand dollars per acre for development rights, and the schedule of the state’s contribution for joint ownership projects initiated by municipalities shall be increased accordingly.

(P.A. 78-232, S. 8, 11; P.A. 79-162; P.A. 08-174, S. 3.)

History: P.A. 79-162 made regulation adoption mandatory rather than optional by substituting “shall” for “may”; P.A. 08-174 required that regulations be adopted in consultation with Farmland Preservation Advisory Board, made a technical change and added provision re maximum of $20,000 per acre for development rights with state’s contribution schedule increased accordingly.



Section 22-26hh - State bonds authorized for purposes of this chapter.

The State Bond Commission shall have power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one hundred seventy million two hundred fifty thousand dollars, the proceeds of which shall be used for the purposes of section 22-26cc, provided not more than ten million dollars of said authorization shall be effective July 1, 2014, and further provided not more than two million dollars shall be used for the purposes of section 22-26jj. All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 78-232, S. 10, 11; P.A. 79-499; P.A. 80-441, S. 1, 4; P.A. 81-370, S. 6, 13; P.A. 82-369, S. 9, 28; June Sp. Sess. P.A. 83-33, S. 10, 17; P.A. 84-443, S. 11, 20; 84-546, S. 65, 173; P.A. 85-558, S. 13, 17; P.A. 86-396, S. 18, 25; P.A. 87-405, S. 18, 26; P.A. 88-343, S. 12, 32; P.A. 89-331, S. 19, 30; P.A. 90-297, S. 11, 24; May Sp. Sess. P.A. 92-7, S. 13, 36; June Sp. Sess. P.A. 93-1, S. 11, 45; P.A. 95-272, S. 10, 29; P.A. 96-181, S. 107, 121; P.A. 97-234, S. 7; June 5 Sp. Sess. P.A. 97-1, S. 14, 20; P.A. 98-259, S. 10, 17; P.A. 99-241, S. 12, 66; P.A. 00-203, S. 10, 11; June Sp. Sess. P.A. 00-1, S. 24, 46; June Sp. Sess. P.A. 01-7, S. 5, 28; June Sp. Sess. P.A. 01-9, S. 94, 131; May Sp. Sess. P.A. 04-1, S. 19; June Sp. Sess. P.A. 05-5, S. 9; June Sp. Sess. P.A. 07-7, S. 49; Sept. Sp. Sess. P.A. 09-2, S. 69; P.A. 11-57, S. 71; P.A. 13-239, S. 63.)

History: P.A. 79-499 increased bond authorization from $5,050,000 to $7,050,000; P.A. 80-441 increased bond authorization to $9,050,000; P.A. 81-370 increased the aggregate of bonds the bond commission may authorize for purposes of chapter 422a to $9,250,000; P.A. 82-369 increased bond authorization to $9,750,000; June Sp. Sess. P.A. 83-33 increased bond authorization to $14,750,000; P.A. 84-443 increased authorization limit to $19,750,000; P.A. 84-546 made technical change, substituting reference to Sec. 22-26dd for reference to Sec. 22-210dd; P.A. 85-558 increased the bond authorization limit to $22,750,000; P.A. 86-396 increased bond authorization to $28,750,000; P.A. 87-405 increased the bond authorization to $36,750,000; P.A. 88-343 increased the bond authorization to $44,750,000; P.A. 89-331 increased the bond authorization to $52,750,000; P.A. 90-297 increased the bond authorization to $62,750,000 and required that the secretary of office of policy and management rather than agriculture commissioner sign authorization request; May Sp. Sess. P.A. 92-7 increased the bond authorization to $66,250,000 and set forth a limit of $2,000,000 of that amount for Sec. 22-26jj; June Sp. Sess. P.A. 93-1 amended section to increase bond authorization to $76,250,000, effective July 1, 1993, provided $5,000,000 of said authorization shall be effective July 1, 1994; P.A. 95-272 increased authorization amount to $82,250,000, effective July 1, 1995, provided $3,000,000 shall be effective July 1, 1996; P.A. 96-181 decreased aggregate amount from $82,250,000 to $78,250,000 and removed proviso re amount effective July 1, 1996, effective July 1, 1996; P.A. 97-234 deleted reference to repealed Sec. 22-26ee; June 5 Sp. Sess. P.A. 97-1 increased bond authorization from $78,250,000 to $80,250,000 provided $1,000,000 is effective July 1, 1998, effective July 31, 1997; P.A. 98-259 increased authorization to $82,750,000 provided $3,500,000 of said authorization was effective July 1, 1998, deleted proviso re use for purposes of Sec. 22-26dd and made technical change, effective July 1, 1998; P.A. 99-241 increased authorization to $83,750,000, effective July 1, 1999; P.A. 00-203 designated existing language as Subsec. (a) and added new Subsec. (b) requiring the State Bond Commission to authorize issuance of balance of bonds previously authorized but not allocated, effective June 7, 2000, and applicable to all open space land donations made on or after the income year commencing January 1, 1999; June Sp. Sess. P.A. 00-1 repealed said Subsec. (b), effective June 21, 2000; June Sp. Sess. P.A. 01-7 increased authorization from $83,750,000 to $87,750,000 provided $2,000,000 is effective July 1, 2002, effective July 1, 2001; June Sp. Sess. P.A. 01-9 changed “section 22-26dd” to “section 22-26cc”, effective July 1, 2001; May Sp. Sess. P.A. 04-1 increased bond authorization to $89,750,000 and made $2,000,000 of said authorization effective July 1, 2004, effective July 1, 2004; June Sp. Sess. P.A. 05-5 increased the aggregate authorization to $107,750,000, of which $10,000,000 is effective July 1, 2006, effective July 1, 2005; June Sp. Sess. P.A. 07-7 increased aggregate authorization from $107,750,000 to $117,750,000, of which $5,000,000 is effective July 1, 2008, effective November 2, 2007; Sept. Sp. Sess. P.A. 09-2 increased aggregate authorization from $117,750,000 to $130,250,000, of which $10,000,000 is effective July 1, 2010, effective September 25, 2009; P.A. 11-57 increased aggregate authorization from $130,250,000 to $150,250,000, of which $10,000,000 is effective July 1, 2012, effective July 1, 2011; P.A. 13-239 increased aggregate authorization from $150,250,000 to $170,250,000, of which $10,000,000 is effective July 1, 2014, effective July 1, 2013.



Section 22-26ii - Inspection of restricted land.

The commissioner may enter at all reasonable times upon any restricted agricultural land, for the purpose of determining compliance with the provisions of section 22-26cc.

(P.A. 79-208, S. 3.)



Section 22-26jj - Acquisition of fee simple title to agricultural lands. Lease of property.

(a) The Commissioner of Agriculture, with the approval of the State Properties Review Board, may acquire by purchase or accept as a gift, on behalf of the state, the fee simple title of any agricultural real property and any personal property related to such real property, including, but not limited to, machinery, equipment, fixtures and livestock. The state conservation and development plan established pursuant to chapter 297 shall be used as an advisory document in connection with acquisition of such property. The commissioner, in deciding whether or not to acquire such property, shall consider all of the factors stated in section 22-26cc and shall further consider the likelihood of subsequent sale of such property by the department for agricultural purposes, subject to the state’s retention of development rights. After a preliminary evaluation of such factors, the Commissioner of Agriculture shall obtain and review one or more fee appraisals of the property in order to determine the value of such property. Each such appraisal shall include an itemization of (1) the total value of the land, (2) the value of the land as agricultural land, (3) the value of the development rights of the land, and (4) the value of any related personal property proposed to be included in any sale. The commissioner shall give notice of any such appraisal to the Departments of Transportation, Economic and Community Development and Environmental Protection and the Office of Policy and Management. Any such appraisal may be obtained by the owner of the property and, if performed in a manner approved by the commissioner, shall be considered by the commissioner in making such determination. The commissioner may purchase such property for a lesser price than any price suggested by any such appraisal provided all considerations for acquisition specified in this subsection are taken into account. In determining the value of the property, consideration shall be given to sales of comparable properties in the general vicinity.

(b) After the acquisition of the fee simple title of any agricultural real property and any related personal property, the commissioner shall sell such property, exclusive of any development rights, for agricultural purposes as soon as practicable. The state shall retain any development rights. The commissioner may lease or otherwise transfer, assign or manage such property for agricultural, open space or other qualified purposes, in accordance with subsection (d) of this section, until such time as a sale as required by this section is completed.

(c) The commissioner may lease all or part of one property acquired by him under this section as part of a demonstration project, in accordance with subsection (d) of this section, provided such project is approved by the Secretary of the Office of Policy and Management. Such property may be leased to one or more agricultural users for a period not to exceed five years. Such lease may be renewed for periods not to exceed five years. Any property leased under such demonstration project shall be exempt from taxation by the municipality in which the property is located. The assessed valuation of the property shall be included with the assessed valuation of state-owned land and buildings for purposes of determining the state’s grant in lieu of taxes under the provisions of section 12-19a.

(d) No contract to sell, lease or otherwise transfer, assign or manage such property for agricultural, open space or other qualified purposes shall be entered into by the commissioner unless there has been a finding of the State Treasurer that such contract will preserve the exclusion from federal taxation, if any, of the interest on the bonds of the state issued to finance such acquisition. Any proceeds derived from any such contract shall not be deemed revenues of the General Fund and shall be deposited in the appropriate bond proceeds account. Any such proceeds shall be applied, upon allotment thereof, to acquisition of additional agricultural real property and related personal property or, upon approval of the State Bond Commission, for such other authorized capital purposes which the State Treasurer finds will best assure the preservation of such exclusion from federal taxation, if any, including payment of the principal, redemption price, if any, or interest on the bonds issued for the purchase of the agricultural property.

(May Sp. Sess. P.A. 92-7, S. 15, 36; P.A. 93-150, S. 1, 2; P.A. 95-96; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-228, S. 1; June Sp. Sess. P.A. 05-3, S. 113.)

History: P.A. 93-150 extended the commissioner’s authority to acquire title to property under this section until July 1, 1995, effective June 11, 1993; P.A. 95-96 relettered former Subsec. (c) as (d) and inserted a new Subsec. (c) re lease of property acquired under this section; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-228 amended Subsec. (a) by extending commissioner’s authority to acquire title to property under section after July 1, 1995, and by making a technical change, effective July 1, 2005; June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-228 to October 1, 2005, effective June 30, 2005.



Section 22-26kk - List of agricultural land whose development rights have been offered to state.

(a) On or before April 1, 2001, the Commissioner of Agriculture shall prepare a list of agricultural land whose development rights have been offered to the state under section 22-26gg and for which there is a written agreement for a purchase price. Purchase of development rights pursuant to said section 22-26gg shall be made from agricultural land appearing on the list. The list shall be revised every six months.

(b) The list and revisions to such list shall be submitted to the State Bond Commission and considered by the commission in authorizing bonds pursuant to section 22-26hh.

(P.A. 00-203, S. 9, 11; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 00-203 effective June 7, 2000, and applicable to all open space land donations made on or after the income year commencing January 1, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-26ll - Farmland Preservation Advisory Board. Established. Membership meetings. Responsibilities.

(a) There is established a Farmland Preservation Advisory Board, within the Department of Agriculture for administrative purposes only, to assist and advise the Commissioner of Agriculture in carrying out the provisions of sections 22-26aa to 22-26kk, inclusive.

(b) The advisory board shall consist of twelve members as follows: A representative from The University of Connecticut Cooperative Extension Service, appointed by the Governor to serve an initial term of two years; a representative from the Connecticut Farm Bureau, who may be an owner and operator of a Connecticut farm and shall be appointed by the Governor to serve an initial term of three years; five owners and operators of Connecticut farms, who shall be appointed as follows: One by the Governor, one by the president pro tempore of the Senate, one by the speaker of the House of Representatives, one by the majority leader of the Senate, and one by the majority leader of the House of Representatives, to serve initial terms of three years; a representative from the Connecticut Agricultural Experiment Station, appointed by the minority leader of the Senate, to serve an initial term of two years; a representative from the Connecticut Conference of Municipalities, appointed by the minority leader of the House of Representatives, to serve an initial term of two years; a representative from an organization whose mission includes farmland preservation, who may be an owner and operator of a Connecticut farm and who shall be appointed by the president pro tempore of the Senate to serve an initial term of two years; a representative from an organization whose mission includes food security, appointed by the speaker of the House of Representatives to serve an initial term of two years; and a representative from a financial lending organization whose clients include owners and operators of Connecticut farms, appointed by the Governor to serve an initial term of two years. The members of the board shall select a chairperson from among the board members who are owners and operators of Connecticut farms. Upon the expiration of the terms of the initial members, the terms of such members shall be three years. A person appointed to fill a vacancy shall serve for the unexpired term of such vacancy. Any member may be eligible for reappointment.

(c) Upon establishment of the advisory board and selection of a chairperson pursuant to subsection (b) of this section, the board: (1) Shall meet publicly with said commissioner and the staff of the purchase of development rights for agricultural land program within the Department of Agriculture, not later than October 1, 2007, and at least quarterly thereafter to review the ongoing activities of the program, (2) shall evaluate and provide comments and recommendations on the purchase of development rights for agricultural land transaction process, including, but not limited to, methods for streamlining the process and appropriate levels of staffing and funding, methods for increased participation by municipalities and farmers, methods of planning for future acquisitions and identifying prime land for agricultural preservation, and outreach strategies to be conducted by program staff to the state-wide farming community, targeted towards attracting a greater number of quality applications, (3) may recommend any other changes to the program deemed appropriate by the board, including recommendations for future legislative action, and (4) shall evaluate and provide comments on the efficacy of the method of bond funding established pursuant to section 3-20f.

(P.A. 07-162, S. 1; P.A. 10-32, S. 162.)

History: P.A. 07-162 effective July 1, 2007; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 22-26mm - Municipal loan program. Account. Regulations.

(a) The Commissioner of Agriculture shall administer a program providing eligible municipalities with a loan for the purchasing of agricultural lands. Such loan shall be for a period not to exceed five years and shall not be subject to interest. Municipalities shall be eligible for such loan if they provide not less than twenty per cent of the purchase price of such lands and may apply for such loan on a form prescribed by the Commissioner of Agriculture.

(b) There is established an account to be known as the “municipal purchasing of agricultural land account” which shall be a separate, nonlapsing account within the General Fund. The account may contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by the Commissioner of Agriculture for the purposes of providing municipalities with loans for the purchase of agricultural lands in accordance with subsection (a) of this section.

(c) The Commissioner of Agriculture may adopt regulations, in accordance with the provisions of chapter 54, setting forth the criteria for loans granted under this section, and the terms governing such loans.

(P.A. 07-131, S. 3.)

History: P.A. 07-131 effective July 1, 2007.



Section 22-26nn - Community farms program. Criteria. Notice of acquisition. Removal of restriction. Annual installment payments. Joint ownership of development rights with municipality. Liability. Letter of intent requesting assistance. Right to construct residence or farm structure. Conservation plans. Deed requirements.

(a) The Commissioner of Agriculture may establish a community farms program for the preservation of farmland that does not meet the criteria of the farmland preservation program established pursuant to section 22-26cc for reasons of size, soil quality or location but that may contribute to local economic activity through agricultural production. The commissioner may purchase up to one hundred per cent of the value of development rights directly from an eligible owner, or may acquire development rights on qualifying farmland jointly with a municipality, subject to the appraisal and review required by the regulations adopted pursuant to this section. For the purposes of this section, “development rights” and “owner” shall have the same meaning as in section 22-26bb.

(b) If the Commissioner of Agriculture establishes a program in accordance with subsection (a) of this subsection, the commissioner shall, in consultation with the Farmland Preservation Advisory Board established under section 22-26ll, establish criteria for said program. Such criteria shall give preference to farms that produce food or fiber, and at a minimum shall consider (1) the probability that the land will be sold for nonagricultural purposes, (2) the current productivity of the land and the likelihood of continued productivity of such land, (3) the suitability of the land for agricultural use, including whether the soil is classified as locally important soils by the United States Department of Agriculture, and (4) the demonstrated level of community support for preservation of the parcel. The commissioner shall, in consultation with said board, consider mechanisms that encourage continuation of the land in agricultural production to maintain its long-term availability and affordability for future generations of farmers, including, but not limited to, deed restrictions or stewardship requirements.

(c) Upon the acquisition by the commissioner of the development rights to agricultural land pursuant to this section, the commissioner shall cause to be filed in the appropriate land records and in the office of the Secretary of the State a notice of such acquisition which shall set forth a description of the agricultural land as will be sufficient to give any prospective purchaser of such agricultural land or creditor of the owner thereof notice of such restriction. Upon such filing, the owner of such agricultural land shall not be permitted to exercise development rights with respect to such land, and such development rights shall be considered and deemed dedicated to the state in perpetuity, except as hereinafter provided. If restricted land is to be sold, the owner shall notify the commissioner, in writing, of such impending sale not more than ninety days before transfer of title to the land and shall provide the commissioner with the name and address of the new owner.

(d) The Commissioner of Agriculture shall have no power to release such land from its agricultural restriction, except as set forth in this subsection. The Commissioner of Agriculture, in consultation with the Commissioner of Energy and Environmental Protection and such advisory groups as the Commissioner of Agriculture may appoint, may approve (1) a petition by the owner of the restricted agricultural land to remove such restriction provided such petition is approved by resolution of the legislative body of the town, or (2) a petition by the legislative body of the town in which such land is situated to remove such restriction provided such petition is approved in writing by said owner. Upon approval of such a petition by the Commissioner of Agriculture, the legislative body of the town shall submit to the qualified voters of such town the question of removing the agricultural restriction from such land or a part thereof, at a referendum held at a regular election or a special election warned and called for that purpose. In the event a majority of those voting at such referendum are in favor of such removal, the restriction shall be removed from the agricultural land upon filing of the certified results of such referendum in the land records and the office of the Secretary of the State, and the Commissioner of Agriculture shall convey the development rights to such owner provided such owner shall pay the Commissioner of Agriculture an amount equal to the value of such rights. Such petition shall set forth the facts and circumstances upon which the Commissioner of Agriculture shall consider approval, and said commissioner shall deny such approval unless said commissioner determines that the public interest is such that there is an overriding necessity to relinquish control of the development rights. The Commissioner of Agriculture shall hold at least one public hearing prior to the initiation of any proceedings hereunder. The expenses, if any, of the hearing and the referendum shall be borne by the petitioner. In the event that the state sells any development rights under the procedure provided in this subsection, it shall receive the value of such rights.

(e) Whenever the Commissioner of Agriculture acquires the development rights of any agricultural land pursuant to this section and the purchase price of such development rights is ten thousand dollars or more, said commissioner and the owner of such land may enter into a written agreement which provides for the payment of the purchase price in two or three annual installments, but no interest shall be paid on any unpaid balance of such purchase price.

(f) Whenever the commissioner acquires the development rights to any agricultural land, and any municipality in which all or part of the land is situated paid a part of the purchase price from a fund established pursuant to section 7-131q, such municipality and the state may jointly own the development rights. The land may be released from its agricultural restriction in accordance with the provisions of subsection (d) of this section. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing procedures for the joint acquisition of development rights to agricultural land.

(g) The acquisition of the development rights to any agricultural land by the commissioner shall not be deemed to be ownership of such land and the state shall not be liable for pollution or contamination of such land and no person may bring a civil action against the state for damages resulting from pollution or contamination of such agricultural land.

(h) The commissioner may issue a letter of intent requesting the assistance of a nonprofit organization, as defined in Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in acquiring the development rights to certain agricultural land. If such organization acquires such rights it may sell them to the commissioner based on a purchase agreement. Such agreement may include reimbursement for reasonable expenses incurred in the acquisition of the rights as well as payment for the rights. The commissioner may enter into joint ownership agreements to acquire the development rights to any qualified agricultural land with any nonprofit organization, as defined in Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, provided the mission of such nonprofit organization is the permanent protection of agricultural land for the purposes of continued agricultural use.

(i) In addition to development rights, the commissioner may acquire or accept as a gift the rights of the owner to construct any residences or any farm structures on agricultural land.

(j) The Commissioner of Agriculture, pursuant to any cooperative agreement with the United States Department of Agriculture for the disbursement of funds under federal law, may require that any property to which rights are acquired under this section with such funds shall be managed in accordance with a conservation plan which utilizes the standards and specifications of the Natural Resources Conservation Service field office technical guide and is approved by such service. Any instrument by which the commissioner acquires such rights and for which any such funds are used may provide for a contingent right in the United States of America in the event that the state of Connecticut fails to enforce any of the terms of its rights acquired under this section which failure shall be determined by the United States Secretary of Agriculture. Such contingent right shall entitle the United States Secretary of Agriculture to enforce any rights acquired by the state under this section by any authority provided under law. Such instrument may provide that such rights shall become vested in the United States of America in the event that the state of Connecticut attempts to terminate, transfer or otherwise divest itself of any such rights without the prior consent of the United States Secretary of Agriculture and payment of consideration to the United States and may further provide that title to such rights may be held by the United States of America at any time at the request of the United States Secretary of Agriculture. In connection with such an agreement, the commissioner may hold the United States harmless from any action based on negligence in the procurement or management of any rights acquired under this section and may assure that proper title evidence is secured, that the title is insured to the amount of the federal cost paid for the interest of the United States of America and that, in the event of a failure of title, as determined by a court of competent jurisdiction, and payment of insurance to the state, the state will reimburse the United States for the amount of the federal cost paid.

(k) The commissioner, when acquiring the development rights of any agricultural lands on behalf of the state pursuant to this section, may incorporate deed requirements in accordance with the provisions of the federal Farm and Ranch Lands Protection Program, 7 CFR 1491.1, et seq.

(P.A. 08-174, S. 4; P.A. 13-104, S. 2.)

History: P.A. 08-174 effective June 13, 2008 (Revisor’s note: In 2009, a reference to “section 22a-26ll in Subsec. (b) was changed editorially by the Revisors to “section 22-26ll” for accuracy); P.A. 13-104 added Subsec. (c) re filing of notice of acquisition, Subsec. (d) re removal of restriction, Subsec. (e) re annual installment payments, Subsec. (f) re joint ownership of development rights with municipality, Subsec. (g) re liability of the state for pollution or contamination, Subsec. (h) re letter of intent requesting assistance of a nonprofit organization, Subsec. (i) re acquisition of right to construct residence or farm structure, Subsec. (j) re management in accordance with conservation plan and Subsec. (k) re incorporation of deed requirements in accordance with federal Farm and Ranch Lands Protection Program, effective June 6, 2013.



Section 22-26oo - Farm at Southbury Training School. Transfer of control. Permanent conservation easement. Lease for engaging in agriculture. Conservation plan.

(a) Notwithstanding any provision of the general statutes, the Commissioner of Developmental Services shall transfer the care, custody and control of the land and buildings that comprise the property that is known as the “Farm at the Southbury Training School” and that is further described in a map entitled “Compilation Plan of Property Prepared For State of Connecticut Department of Agriculture ‘Southbury Training School’ Southbury & Roxbury, Connecticut”, scale 1″ = 200′, dated February 15, 2012, revised January 28, 2013, prepared by Brian D. Florek, L.S., to the Commissioner of Agriculture. The Commissioner of Agriculture shall acquire a property survey of the Farm at the Southbury Training School conforming to a Class A-2 horizontal survey.

(b) The Commissioner of Agriculture shall grant to a nonprofit organization, as defined in Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding Internal Revenue Code of the United States, as amended from time to time, a permanent conservation easement on the Farm at the Southbury Training School based upon such Class A-2 survey. The mission of any such nonprofit organization shall include, but need not be limited to, the protection of agricultural lands for agricultural use. Such permanent conservation easement shall provide for the conservation of said farm for agricultural use and shall allow for the lease, permit or license by the Commissioner of Agriculture of any portion of said farm to one or more persons or entities for the purpose of engaging in agriculture, as defined in section 1-1. Such permanent conservation easement shall be subject to the review and approval of the State Properties Review Board. The State Properties Review Board shall complete a review of such permanent conservation easement not later than thirty days after receipt of a proposed permanent conservation easement from the Commissioner of Agriculture.

(c) The Commissioner of Agriculture may lease, permit or license all or part of said farm to one or more persons for the purpose of engaging in agriculture, as defined in section 1-1. Any such lease, permit or license shall be for a period not to exceed fifteen years and shall contain, as a condition thereof, compliance with the provisions of the permanent conservation easement granted pursuant to subsection (b) of this section. Any such lease, permit or license may be renewed for a period not to exceed fifteen years. Any property leased, permitted or licensed pursuant to this subsection shall be exempt from taxation by the municipality in which said property is located. The assessed valuation of said property shall be included in the assessed valuation of state-owned land and buildings for purposes of determining the state’s grant in lieu of taxes pursuant to the provisions of section 12-19a. Any such lease, permit or license shall be subject to the review and approval of the State Properties Review Board. The State Properties Review Board shall complete a review of each lease, permit or license not later than thirty days after receipt of a proposed lease, permit or license from the Commissioner of Agriculture.

(d) Any permanent conservation easement pursuant to subsection (b) of this section shall provide that all agricultural activities conducted on the Farm at the Southbury Training School shall be conducted in accordance with a conservation plan prepared by the United States Department of Agriculture, Natural Resources Conservation Service, and approved by the Commissioner of Agriculture. Such conservation plan shall be updated periodically and whenever the nature of any agricultural operation on said farm changes. Such plan shall provide for management of said farm in a manner that: (1) Is consistent with generally accepted agricultural practices, including, but not limited to, practices identified by the Natural Resources Conservation Service Field Office Technical Guide, and (2) is consistent with the protection of the agricultural and conservation values of said farm.

(P.A. 13-90, S. 1.)

History: P.A. 13-90 effective June 6, 2013.






Chapter 423 - Grading and Marketing of Farm Products

Section 22-27 - Establishment of standards. Market information.

(a) The Commissioner of Agriculture is authorized to investigate marketing conditions and to establish and maintain state brands for farm and horticultural crops, including poultry and poultry products. He may obtain, prepare and disseminate information concerning the marketing, prices, supply and demand for any or all farm products and their movement through commercial channels and the quantity and condition of such products in cold storage and, for such purposes, may inspect the books of any wholesaler dealing in such products, and may obtain and furnish quotations upon any such product or article and farm supplies on request.

(b) The Commissioner of Agriculture is authorized to establish and maintain standard packages, grades and classifications for farm and horticultural crops, including poultry and poultry products, such standards, as far as possible, to be identical with similar standards established under authority of the Congress of the United States.

(1949 Rev., S. 3065; 1957, P.A. 77; 1959, P.A. 412, S. 4; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 85-204, S. 1, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 acts removed standard packages, grades and classifications provisions in existing section and formed new Subsec. (b) re packages, grades and classifications and replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 85-204 amended Subsec. (b) by eliminating the requirement that the commissioner of agriculture consult with the commissioner of consumer protection; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 22-39a re controlled atmosphere storage of fruit.



Section 22-28 - Labels for standard grades.

The Commissioner of Agriculture may determine or design brands to be used on labels for identifying farm products packed in accordance with the official grades and standards established under the provisions of section 22-27, and shall cause such labels to be printed and distributed at a reasonable price. A written application to the Commissioner of Agriculture for permission to use any such label and a written permission therefor, signed by the commissioner or an authorized assistant, shall be a condition precedent to the use of any such label. Said commissioner may revoke the right to use any such label whenever it appears on investigation that such label has been misused.

(1949 Rev., S. 3066; 1959, P.A. 412, S. 5; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 85-204, S. 2, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 acts replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources and required consultation with consumer protection commissioner re brands; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 85-204 eliminated the requirement that the commissioner of consumer protection be consulted; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-29 - Notice of establishment to be published.

Upon the establishment of such grades or standards and upon the determination of such brands, notice thereof shall be published for three successive weeks in three newspapers, stating the grade or grades so established and the brands so determined and the date on which such establishment or determination is to become effective. The commissioner shall distribute information relative to the grades or standards so established and the brands so determined.

(1949 Rev., S. 3067.)



Section 22-30 - Penalty for improper use of brand name.

Any person who uses a brand promulgated under the provisions of section 22-29 without having written permission as provided in section 22-28 shall be fined not more than fifty dollars for the first offense and not more than two hundred dollars for each subsequent offense.

(1949 Rev., S. 3068.)



Section 22-31 - Inspection. Certification.

(a) The Commissioner of Agriculture or any person authorized by him shall have free access at all reasonable hours to any building or other place wherein it is reasonably believed that farm products labeled in accordance with official grades established and promulgated by the Commissioner of Agriculture are being marketed or held for commercial purposes, shall have power to open any bag, crate or other container of such farm products and examine the contents thereof and may, upon tendering the market price, take samples therefrom.

(b) The Commissioner of Agriculture may inspect farm products to establish official grades or standards and certify the quality and condition of such products and other material facts relative thereto. Certificates issued in pursuance of such inspection and executed by the Commissioner of Agriculture or any person authorized by him shall state the date and place of inspection, the grade, condition and approximate quality of the farm products inspected and any other pertinent facts that said commissioner may require. Such a certificate and all federal certificates relative to the condition or quality of such farm products shall be prima facie evidence in all courts of the state of the facts required to be stated therein.

(1949 Rev., S. 3069; 1959, P.A. 412, S. 7; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 85-204, S. 3, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 acts divided section into Subsecs., transferring access right in Subsec. (a) from commissioner of agriculture to commissioner of consumer protection and rephrasing Subsec. (b) to replace references to inspector employees of agriculture commissioner with references to commissioner himself and later replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 85-204 transferred authority re free access from the commissioner of consumer protection to the commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-32 - Reports by persons engaged in wholesale marketing. Penalty.

Section 22-32 is repealed.

(1949 Rev., S. 3071; 1959, P.A. 412, S. 9; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 85-204, S. 13, 14.)



Section 22-33 - Regulations.

The Commissioner of Agriculture may prescribe regulations for carrying out the provisions of sections 22-27, 22-28 and subsection (b) of section 22-31, including the fixing of fees for inspections under the provisions of section 22-31.

(1949 Rev., S. 3070; 1959, P.A. 412, S. 8; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 acts clarified section references by listing specific applicable sections as replacement for “sections 22-27 to 22-32, inclusive” and replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; (Revisor’s note: In 1993 an obsolete reference to repealed Sec. 22-32 was deleted editorially by the Revisors); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-34 - Products sold under names designated by commissioner.

No person shall use any words, titles or names designated by the Commissioner of Agriculture, under the provisions of sections 22-27, 22-28 and 22-29, subsection (b) of section 22-31 and section 22-33, for use in grading or marketing of farm products, unless the products which he is identifying, advertising, designating or describing thereby fully meet the requirements of the official grade indicated by such words, titles or names. If, in the opinion of the Commissioner of Agriculture or his representative, any lot or lots of such products so identified, advertised, designated or described are not of the grade indicated, said commissioner shall cause inspections thereof to be made by regularly appointed inspectors for the purpose of determining the actual grade of such products. Any person, firm or corporation which violates any provision of this section shall be fined not more than fifty dollars for the first offense and not more than two hundred dollars for each subsequent offense.

(1949 Rev., S. 3072; 1959, P.A. 412, S. 10; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 85-204, S. 4, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 acts replaced “sections 22-27 to 22-33, inclusive” with specific list of applicable sections and transferred inspection power from agriculture commissioner to commissioner of consumer protection, replacing remaining reference to commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 85-204 transferred authority to cause inspections from the commissioner of consumer protection to the commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-35 - Potatoes.

No person, firm or corporation shall sell or offer for sale, at retail, potatoes in any package or container which is not plainly marked or labeled with the name of the official Connecticut or United States grade which represents a standard no higher than the actual grade of the potatoes contained therein, provided the term “unclassified” or “ungraded” may be substituted at the discretion of the retailer. The Commissioner of Agriculture shall enforce the provisions of this section and is authorized to establish necessary regulations therefor. Any person, firm or corporation which violates any provision of this section shall be fined not more than fifty dollars for the first offense and not more than two hundred dollars for each subsequent offense.

(1949 Rev., S. 3073; 1959, P.A. 412, S. 11; P.A. 85-204, S. 5, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act transferred enforcement power from commissioner of agriculture to commissioner of consumer protection; P.A. 85-204 transferred enforcement power from commissioner of consumer protection to commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-36 - Culls.

(a) The Commissioner of Agriculture may, after investigation and public hearing, establish and promulgate definitions of “culls” as applied to farm products, or any of them; and may alter such definitions from time to time.

(b) No person shall sell, expose for sale or transport for sale farm products in open or closed packages, if the package containing them or the label on them bears any statement, design or device regarding such farm products which is false or misleading in any particular. No person shall sell or offer for sale or transport for sale in either open or closed packages farm products packed in such manner that the face or shown surface is not an average of the contents of the package.

(c) The Commissioner of Agriculture shall adopt such regulations generally to supplement and give full effect to the provisions of this section, and specifically to regulate the marketing, packing, labeling and shipping of culls, as he deems necessary. Such regulations shall be filed and open for public inspection at the principal office of the Department of Agriculture and shall be published at least once in three newspapers published in this state.

(d) Any person, firm or corporation which violates any provision of this section shall be fined not more than fifty dollars for the first offense and not more than two hundred dollars for each subsequent offense.

(1949 Rev., S. 3074; 1959, P.A. 412, S. 12; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 85-204, S. 6, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: 1959 acts required consultation with commissioner of consumer protection re culls in Subsec. (a), transferred regulation powers and duties in Subsec. (c) from commissioner and department of agriculture to commissioner and department of consumer protection and later replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act dropped “conservation” from commissioner’s title; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 85-204 amended Subsec. (a) by eliminating the requirement that the commissioner of agriculture consult with the commissioner of consumer protection and amended Subsec. (c) by transferring regulatory authority from the commissioner of consumer protection to the commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-37 - License for buying poultry. Bond.

Section 22-37 is repealed, effective July 1, 2005.

(1949 Rev., S. 3075; 1949, 1955, S. 1704d; 1959, P.A. 357, S. 1; 637, S. 2; 1961, P.A. 58; 67; 1967, P.A. 366; 1971, P.A. 870, S. 117; 872, S. 446, 448; P.A. 73-364, S. 1, 2; P.A. 76-436, S. 446, 681; P.A. 78-280, S. 5, 127; P.A. 85-139; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-175, S. 24.)



Section 22-37a - Connecticut Egg Council, Inc. Establishment of fund. Duties of commissioner.

Section 22-37a is repealed, effective July 1, 1998.

(P.A. 73-560; P.A. 85-613, S. 100, 154; P.A. 96-256, S. 185, 209; P.A. 98-12, S. 21, 22.)



Section 22-38 - Advertising of Connecticut-Grown farm products. Advertising of locally-grown farm products.

(a) For purposes of this section, “farm products” means products resulting from the practice of agriculture or farming, as defined in section 1-1 and “Connecticut-Grown” means produce and other farm products that have a traceable point of origin within Connecticut.

(b) Only farm products grown or produced in Connecticut shall be advertised or sold in Connecticut as “Connecticut-Grown”. Farm products grown or produced in Connecticut may be advertised or sold in Connecticut as “Native”, “Native-Grown”, “Local” or “Locally-Grown”. Farm products grown or produced within a ten-mile radius of the point of sale for such farm products may be advertised or sold in Connecticut as “Native”, “Native-Grown”, “Local”, or “Locally-Grown”. Any person, firm, partnership or corporation advertising farm products as “Native”, “Native-Grown”, “Local”, “Locally-Grown”, or “Connecticut-Grown” shall be required to furnish written proof within ten days of the sale of such products that such products were grown or produced in Connecticut or within a ten-mile radius of the point of sale, as applicable, if requested to do so by the Commissioner of Agriculture or said commissioner’s designee. Any person who violates any provision of this section shall be fined not more than twenty-five dollars for each product label in violation of this section.

(1949 Rev., S. 3076; 1949, S. 1705d; 1959, P.A. 412, S. 13; P.A. 85-204, S. 7, 14; P.A. 92-45, S. 1; P.A. 02-45, S. 1; P.A. 03-161, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-109, S. 5; P.A. 04-189, S. 1; P.A. 08-13, S. 5.)

History: 1959 act replaced commissioner of agriculture with commissioner of consumer protection; P.A. 85-204 transferred authority from the commissioner of consumer protection to the commissioner of agriculture; P.A. 02-45 replaced “Connecticut-Grown” with “Local, Locally-Grown”, replaced “in Connecticut” with “within the specified region” and included provision to allow products produced within a ten-mile radius of where the products are to be sold in the state as “Native”, “Native-Grown”, “Local”, “Locally-Grown” or similar terms, effective July 1, 2002; P.A. 03-161 delineated those farm products and eggs that may be sold or advertised as “Connecticut-Grown” and those farm products and eggs that may be sold as “Native”, “Native-Grown”, “Local” or “Locally-Grown”; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-109 made technical changes, effective May 21, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 08-13 added Subsec. (a) defining “farm products” and “Connecticut-Grown”, designated existing provisions as Subsec. (b) and amended same to add provisions re ten-day written proof, commissioner’s designee and product label and to make technical changes, effective April 29, 2008.

See Sec. 22-44 re terms used to describe eggs.



Section 22-38a - Promotion of Connecticut-Grown farm products. Regulations.

The Commissioner of Agriculture shall establish and administer a program to promote the marketing of farm products grown and produced in Connecticut for the purpose of encouraging the development of agriculture in the state. The commissioner may, within available appropriations, provide a grant-in-aid to any person, firm, partnership or corporation engaged in the promotion and marketing of such farm products, provided the words “CONNECTICUT-GROWN” or “CT-Grown” are clearly incorporated in such promotional and marketing activities. The commissioner shall (1) provide for the design, plan and implementation of a multiyear, state-wide marketing and advertising campaign, including, but not limited to, television and radio advertisements, promoting the availability of, and advantages of purchasing, Connecticut-grown farm products, (2) establish and continuously update a web site connected with such advertising campaign that includes, but is not limited to, a comprehensive listing of Connecticut farmers’ markets, pick-your-own farms, roadside and on-farm markets, farm wineries, garden centers and nurseries selling predominantly Connecticut-grown horticultural products and agri-tourism events and attractions, and (3) conduct efforts to promote interaction and business relationships between farmers and restaurants, grocery stores, institutional cafeterias and other potential institutional purchasers of Connecticut-grown farm products, including, but not limited to, (A) linking farmers and potential purchasers through a separate feature of the web site established pursuant to this section, and (B) organizing state-wide or regional events promoting Connecticut-grown farm products, where farmers and potential institutional customers are invited to participate. The commissioner shall use his best efforts to solicit cooperation and participation from the farm, corporate, retail, wholesale and grocery communities in such advertising, Internet-related and event planning efforts, including, but not limited to, soliciting private sector matching funds. The commissioner shall use all of the funds provided to the Department of Agriculture pursuant to subparagraph (C) of subdivision (5) of subsection (a) of section 4-66aa for the purposes of this section. The commissioner shall report annually to the joint standing committee of the General Assembly having cognizance of matters relating to the environment on issues with respect to efforts undertaken pursuant to the requirements of this section, including, but not limited to, the amount of private matching funds received and expended by the department. The commissioner may adopt, in accordance with chapter 54, such regulations as he deems necessary to carry out the purposes of this section.

(P.A. 86-296, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 06-187, S. 65; June 12 Sp. Sess. P.A. 12-2, S. 64.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-187 added provisions requiring commissioner to provide for the design, plan and implementation of a multiyear, state-wide marketing and advertising campaign promoting the availability and advantages of purchasing Connecticut-grown farm products, effective July 1, 2006; June 12 Sp. Sess. P.A. 12-2 substituted reference to Sec. 4-66aa(a)(5)(C) for reference to Sec. 4-66aa(4)(C).



Section 22-38b - Grocery or food store eligibility for state grant, financial assistance, loan or state-funded incentive. Certification as Connecticut Farm Fresh Market or Restaurant. Regulations.

(a) For the purposes of this section, “grocery or food store” means a business that employs ten or more persons and is engaged in the retail sale of produce, such as fruits and vegetables, meats, poultry, seafood, nuts, dairy products, bakery products or eggs.

(b) No grocery or food store shall be eligible for any state grant, financial assistance, state loan or other state-funded incentive under title 32, unless such store is certified as a “Connecticut Farm Fresh Market” by the Commissioner of Agriculture pursuant to subsection (c) of this section.

(c) The Commissioner of Agriculture shall establish and administer a program, within available resources, to certify grocery and food stores as “Connecticut Farm Fresh Markets”. A grocery or food store may be certified by the commissioner as a Connecticut Farm Fresh Market if proof is submitted, to the satisfaction of the commissioner, that such store continuously stocks fifteen per cent or more of its shelf space for retail produce and dairy with farm products grown or produced in this state. Such products include, but are not limited to, dairy products, meat, poultry, seafood, nuts, eggs, fruits and vegetables. A grocery or food store certified as a Connecticut Farm Fresh Market may use the words “Connecticut Farm Fresh Market” for promotional and marketing activities. No store other than a store certified as a Connecticut Farm Fresh Market may use such words for promotional and marketing activities.

(d) The Commissioner of Agriculture shall establish and administer a program, within available resources, to promote restaurants in the state that serve farm products grown or produced in the state. The commissioner shall, upon receiving proof satisfactory to said commissioner that at least twenty per cent of food served by a restaurant consists of farm products grown and produced in the state, certify the restaurant to use the words “Connecticut Farm Fresh Restaurant” for promotional and marketing activities. No restaurant other than one certified as a Connecticut Farm Fresh Restaurant may use such words for promotional and marketing activities.

(e) The Commissioner of Agriculture may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 04-222, S. 3; P.A. 07-230, S. 2.)

History: P.A. 04-222 effective June 8, 2004; P.A. 07-230 deleted former Subsec. (e) re establishment of program to promote schools that serve farm products grown or produced in the state and certification of a school as a Connecticut Farm Fresh School and redesignated existing Subsec. (f) as Subsec. (e).



Section 22-38c - Expand and grow Connecticut agriculture account.

There shall be an expand and grow Connecticut agriculture account, which shall be a separate, nonlapsing account within the General Fund. Funds received pursuant to sections 22-38a and 26-194 shall be deposited into said account. The Commissioner of Agriculture shall make payments from said account to fund the programs established in sections 22-38a and 22-38b.

(P.A. 04-222, S. 8; P.A. 06-187, S. 66.)

History: P.A. 04-222 effective July 1, 2004; P.A. 06-187 added references to Sec. 22-38a and provided for mandatory payments to expand and grow Connecticut agriculture account, effective July 1, 2006.



Section 22-38d - Farm to school program. Connecticut-Grown for Connecticut Kids Week.

(a) There is established, within the Department of Agriculture, a farm to school program. In consultation with the Department of Education, the program shall facilitate and promote the sale of Connecticut-grown farm products by farms to school districts, individual schools and other educational institutions under the jurisdiction of the Department of Education. Through the farm to school program, the Department of Agriculture shall (1) encourage and solicit Connecticut farmers to sell their products to such districts, schools and other educational institutions, (2) develop and regularly update a database of farmers interested in selling their products to Connecticut schools, including the types and amounts of products the farmers want to sell and the time periods during which the farmers want to sell, (3) in consultation with the Department of Education, facilitate purchases from local farmers by such interested districts, schools and other educational institutions, and (4) provide outreach and guidance to farmers concerning the value of and procedure for selling their products to such interested districts, schools and other educational institutions.

(b) The Department of Education, in consultation with the Department of Agriculture, school food service directors and interested farming organizations, shall (1) establish a week-long promotional event, to be known as Connecticut-Grown for Connecticut Kids Week, in late September or early October each year, that will promote Connecticut agriculture and foods to children through school meal and classroom programs, at farms, farmers’ markets and other locations in the community, (2) encourage and solicit school districts, individual schools and other educational institutions under its jurisdiction to purchase Connecticut-grown farm products, (3) provide outreach, guidance and training to districts, parent and teacher organizations, schools and school food service directors concerning the value of and procedure for purchasing and incorporating into their regular menus Connecticut-grown farm products, (4) in consultation with the Department of Agriculture, arrange for local, regional and state-wide events where potential purchasers and farmers can interact, and (5) arrange for interaction between students and farmers, including field trips to farms and in-school presentations by farmers.

(P.A. 06-135, S. 21.)

History: P.A. 06-135 effective July 1, 2006.



Section 22-39 - Penalty for hindering commissioner.

Any person who obstructs or hinders the Commissioner of Agriculture or any of the commissioner’s assistants in the performance of their duties under the provisions of sections 22-27 to 22-38, inclusive, shall be fined not less than ten dollars or more than one hundred dollars.

(1949 Rev., S. 3068; 1959, P.A. 412, S. 6; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 85-204, S. 8, 14; P.A. 99-110, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-288, S. 88.)

History: 1959 acts made provisions applicable with respect to commissioner of consumer protection and replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 85-204 inserted new Subsec. (a) authorizing the commissioner of agriculture to adopt regulations and designated prior provisions as Subsec. (b) and eliminated the reference to the commissioner of consumer protection; P.A. 99-110 deleted former Subsec. (a) which had required adoption of regulations regarding grading and marketing of farm products and removed Subsec. (b) designator; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-288 made a technical change, effective July 13, 2005.



Section 22-39a - Controlled atmosphere storage of fruit.

No person shall sell or exchange or offer or expose for sale or exchange or transport for sale any fruit represented as having been exposed to “controlled atmosphere”, or “modified atmosphere”, alone or with other words, or shall so use any such term or form of words or symbols of similar import on any container or lot of fruit advertised, sold, offered for sale or transported for sale within this state unless such fruit has been kept in a room or storage building with not more than five per cent oxygen for a minimum of sixty days.

(1963, P.A. 72, S. 1; P.A. 97-217, S. 1.)

History: P.A. 97-217 changed the time period for storage of fruit under this section from 90 to 60 days.



Section 22-39b - Registration.

(a) Any person owning or operating a controlled atmosphere room or storage building or packers or repackers of fruit subject to section 22-39a shall register with the Commissioner of Agriculture on a form prescribed by said commissioner. The registration period shall commence on August first and end on July thirty-first of each year. Owners or operators of such a room or storage building shall be required to register during a period commencing on August first and ending no later than October first of each year, beginning with the year 1963.

(b) The Commissioner of Agriculture shall assign each approved registrant a registration number preceded by the letters “CONN. C.A.” This number shall be clearly marked on all containers subject to section 22-39a and shall be in accordance with all provisions of law pertaining to markings for fruit.

(c) Repacked containers shall bear only the “CONN. C.A.” number assigned, under the provisions of this section, to the repacker. The invoice rendered by the repacker concerning the repacked fruit shall bear not only the registration number of the repacker but also the “CONN. C.A.” number of the controlled atmosphere storage where the fruit was stored.

(1963, P.A. 72, S. 2; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-39c - Daily determinations of air components.

Each owner or operator shall make the required air components determinations daily. The percentage of oxygen shall be reduced to five per cent within twenty days after the date of sealing.

(1963, P.A. 72, S. 3.)



Section 22-39d - Record. Report. Mechanical breakdowns.

(a) A record on a form approved by the Commissioner of Agriculture shall be kept at a convenient location adjacent to such room or storage building from the day of sealing to the day of opening of the room or storage building, and shall be subject to review by said commissioner or his authorized agents at any time for a period of at least one year. It shall include the owner’s or operator’s name and address, room number, date of sealing, date of opening, capacity in bushels, the variety or varieties, number of bushels of each variety stored in the room, daily air components determination recordings showing the date of test, time of test, percentage of carbon dioxide, percentage of carbon dioxide and oxygen, percentage of oxygen, temperature and comments.

(b) Each owner or operator shall submit to the department, within twenty days after the date of sealing, a report in writing for each room showing the room number, date of sealing and number of bushels contained therein.

(c) Any mechanical breakdown which changes the atmospheric conditions in the room shall be reported to the Commissioner of Agriculture immediately.

(1963, P.A. 72, S. 4; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-39e - Inspection by Commissioner of Agriculture.

The Commissioner of Agriculture or any of his agents shall, periodically and at a reasonable time, enter any building or place where fruit of controlled atmosphere storage origin, from either within or outside the state of Connecticut, is sold or offered or exposed for sale and may open therein any box or other container of any such fruit and may take samples therefrom upon paying or tendering the payment of the retail market price for the quantity of each such sample taken. The commissioner shall also have the power to authorize federal inspection of such fruit in the same manner as that provided for state inspectors. Any person who refuses to allow said commissioner, any of his authorized agents or federal inspectors authorized by him to enter any premises described in this section, or otherwise interferes with him in the performance of his duties of inspection under the provisions of this section, shall be subject to the penalties specified in section 22-39f.

(1963, P.A. 72, S. 5; P.A. 85-204, S. 9, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 85-204 transferred inspection powers from commissioner of consumer protection to commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-39f - Penalty.

Any person who fails to comply with the provisions of sections 22-39a to 22-39e, inclusive, or who obstructs or hinders the Commissioner of Agriculture or the Commissioner of Consumer Protection or any of their authorized agents in the performance of their duties under the provisions of said sections, shall be fined not less than twenty-five dollars or more than fifty dollars for the first offense and not less than one hundred dollars or more than two hundred dollars for each subsequent offense. In addition to such fine, the Commissioner of Agriculture is authorized to deny, suspend or revoke the license provided for in said sections issued to such person.

(1963, P.A. 72, S. 6; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (e); P.A. 04-189, S. 1; P.A. 05-288, S. 89.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced separate Commissioners of Agriculture and Consumer Protection with single Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-288 made technical changes, effective July 13, 2005.



Section 22-40 - Labeling of shell eggs. Retail handling and storage of shell eggs. Holding, storing and transporting of shell eggs.

(a) All shell eggs of chickens sold or offered for sale for human consumption in this state by any person, firm or corporation shall be labeled with the grade and size designation as set forth in the consumer grades, except as hereinafter provided, and shall be labeled in compliance with the federal Food, Drug and Cosmetic Act, as amended from time to time, and the federal Egg Products Inspection Act, as amended from time to time. All shell eggs of turkeys, ducks, quail, guinea fowl or other birds whose eggs are suitable for human consumption and that are sold or offered for sale in this state by any person, firm or corporation shall be labeled in compliance with the federal Food, Drug and Cosmetic Act, as amended from time to time, and the federal Nutrition Labeling and Education Act, as amended from time to time.

(b) All retail establishments shall handle and store all shell eggs in compliance with the federal Food, Drug and Cosmetic Act, as amended from time to time. All shell egg distribution and shell egg grading establishments shall store, handle and transport eggs in compliance with the federal Egg Products Inspection Act, as amended from time to time.

(c) All shell eggs offered for sale shall be held, stored and transported at an ambient air temperature of not greater than forty-five degrees Fahrenheit, except that shell eggs may, for a functional reason, be tempered for processing, provided such eggs are not held for more than thirty-six hours at room temperature.

(1949 Rev., S. 3077; 1949, S. 1706d; P.A. 13-241, S. 1.)

History: P.A. 13-241 designated existing provisions as Subsec. (a) and amended same by adding reference to chicken eggs, adding provision requiring labeling in compliance with federal Food, Drug and Cosmetic Act and federal Egg Products Inspection Act, and adding provision re labeling of shell eggs of turkeys, ducks, quail, guinea fowl or other birds whose eggs are suitable for human consumption, added Subsec. (b) re handling and storing of shell eggs by retail establishments and handling, storing and transporting of shell eggs by shell egg distribution and grading establishments and added Subsec. (c) re handling, storing and transporting of shell eggs offered for sale, effective July 2, 2013.



Section 22-41 - Grades of eggs.

All shell eggs of chickens sold or offered for sale by any person, firm or corporation shall meet at least one of the consumer grades for shell eggs established by the United States Department of Agriculture under the federal Egg Products Inspection Act, as amended from time to time. Nonconforming edible eggs of chickens shall be sold as “undergrade eggs”, or as “checks”, “cracks” or “dirties”. The final determination as to meeting these grades shall be made by candling.

(1949 Rev., S. 3078; 1949, S. 1707d; 1959, P.A. 412, S. 14; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (e); P.A. 04-189, S. 1; P.A. 13-241, S. 2.)

History: 1959 acts required consultation with commissioner of consumer protection re standards for graded eggs and replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced separate Commissioners of Agriculture and Consumer Protection with single Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-241 replaced former requirement re grading of eggs with requirement that grading of shell eggs of chickens shall meet at least one of the consumer grades for shell eggs established by U.S. Department of Agriculture under the federal Egg Products Inspection Act and added provision re sale of nonconforming edible eggs of chickens, effective July 2, 2013.



Section 22-42 - Weight and size requirements.

The net weight and size requirements for consumer grades for shell eggs, established by the United States Department of Agriculture under the federal Egg Products Inspection Act, as amended from time to time, shall apply to all shell eggs of chickens sold or offered for sale in this state by any person, firm or corporation.

(1949 Rev., S. 3079; 1949, S. 1708d; 1959, P.A. 412, S. 15; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (e); P.A. 04-189, S. 1; P.A. 13-241, S. 3.)

History: 1959 acts required consultation with consumer protection commissioner re weight and size requirements and replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced separate Commissioners of Agriculture and Consumer Protection with single Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-241 replaced provision re authority of commissioner to establish net weight and size requirements with provision re net weight and size requirements established by U.S. Department of Agriculture under the federal Egg Products Inspection Act and added “of chickens” re shell eggs and “in this state” re sale or offer, effective July 2, 2013.



Section 22-43 - Requirements of advertising of eggs.

All advertising of such eggs shall include the correct size and grade designation in describing the eggs and the correct size and grade designation shall appear in clearly legible letters on the exterior of any container in which such eggs are offered for sale. Each lot of eggs sold at wholesale shall be accompanied by an invoice stating both size and grade designation.

(1949 Rev., S. 3080.)



Section 22-44 - Terms used on eggs.

The term “fresh eggs”, “strictly fresh eggs”, “hennery eggs” or “new-laid eggs” or words or descriptions of similar import shall not be used on any eggs which do not meet the minimum requirements for consumer grade A, or on any eggs which have been held in cold storage for more than thirty days. The word “Connecticut” may not be used in connection with the official grades unless the person or firm engaged in packing the eggs is registered with the state’s Department of Agriculture and the eggs were produced on Connecticut farms.

(1949 Rev., S. 3081; 1949, S. 1709d; 1959, P.A. 412, S. 17; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 13-241, S. 4.)

History: 1959 act required registration with department of consumer protection rather than with department of agriculture as condition for using “Connecticut”; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-241 replaced reference to Department of Consumer Protection with reference to Department of Agriculture and made a technical change, effective July 2, 2013.



Section 22-45 - Prohibited advertising, labeling, offering or selling of eggs.

(a) No person, firm or corporation shall advertise, falsely label, sell or offer for sale any eggs which do not conform to the provisions of this part.

(b) The sale of: (1) Inedible or adulterated eggs, as defined under the federal Food, Drug and Cosmetic Act, or the federal Egg Products Inspection Act, as amended from time to time, or (2) incubated eggs is prohibited, except that incubated eggs may be sold as commercial feed or for other commercial purposes other than human consumption, provided such incubated eggs shall be broken and denatured on the premises where incubated, in a manner approved by the Commissioner of Agriculture or the commissioner’s designated agent.

(1949 Rev., S. 3082; 1949, 1953, S. 1710d; 1959, P.A. 207, S. 1; 412, S. 16; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (e); P.A. 04-189, S. 1; P.A. 13-241, S. 5.)

History: 1959 acts added reference to required consultation with consumer protection commissioner re grades of eggs in Subsec. (a), deleted exception re Sec. 22-46 with regard to sale of inedible or incubated eggs and replaced commissioner of food and drugs with commissioner of consumer protection in Subsec. (b) and further replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced separate Commissioners of Agriculture and Consumer Protection with single Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-241 amended Subsec. (a) by replacing provision re standards for quality and size for consumer grades established by commissioner with provision re conforming with provisions of part and amended Subsec. (b) by making technical changes, adding reference to adulterated eggs and federal Egg Products Inspection Act and replacing reference to Commissioner of Consumer Protection with reference to Commissioner of Agriculture or commissioner’s designated agent, effective July 2, 2013.



Section 22-46 - Sale of inedible eggs. Licenses.

Section 22-46 is repealed.

(1959, P.A. 207, S. 2.)



Section 22-47 - Exemptions.

Producers selling eggs of their own producing direct to household users are exempt from the provisions of this part. All types of shippers selling eggs to a first receiver who will grade them into the proper size and grade before reselling are exempt from the provisions of this part.

(1949 Rev., S. 3083.)



Section 22-48 - Enforcement. Inspection. Notice of violation or order. Regulations.

(a) The Commissioner of Consumer Protection or the commissioner’s designated agent shall enforce the provisions of this part by inspection of retail and wholesale distribution establishments in this state at a frequency determined by the commissioner. The Commissioner of Consumer Protection or the commissioner’s designated agent may issue any notice of violation or order necessary to ensure compliance with this part. The Commissioner of Consumer Protection, in consultation with the Commissioner of Agriculture, may adopt regulations to carry out the provisions of this subsection.

(b) The Commissioner of Agriculture or the commissioner’s designated agent shall enforce the provisions of this part by inspection of egg distributors and egg grading plants in this state at a frequency determined by the Commissioner of Agriculture. The Commissioner of Agriculture or the commissioner’s designated agent may issue any notice of violation or order necessary to ensure compliance with this part. The Commissioner of Agriculture, in consultation with the Commissioner of Consumer Protection, may adopt regulations to carry out the provisions of this subsection.

(1949 Rev., S. 3084; 1959, P.A. 412, S. 18; P.A. 85-204, S. 10, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 13-241, S. 6.)

History: 1959 act reworded section, replacing administration of provisions with enforcement of provisions and updating section references, and replaced commissioner of agriculture with commissioner of consumer protection; P.A. 85-204 deleted obsolete references to Secs. 22-35, 22-36 and 22-38 and made technical change in wording; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-241 replaced former provisions with Subsec. (a) re enforcement by inspection of retail and wholesale distribution establishments, issuance of notice of violation or order and adoption of regulations by Commissioner of Consumer Protection and Subsec. (b) re enforcement by inspection of egg distributors and grading plants, issuance of notice of violation or order and adoption of regulations by Commissioner of Agriculture, effective July 2, 2013.



Section 22-48a - Registration of egg grading plants and egg distributors. Fees. List of sources and accounts. Registration refusal, suspension or revocation. Hearing. Final order. Appeal.

(a) For the purposes of this part, (1) “egg grading plant” means any person, firm or corporation who engages in grading, washing or packing eggs in this state; (2) “egg distributor” means any person, firm or corporation in this state who receives packaged eggs and who distributes such eggs in the original packaging to institutional, wholesale or retail establishments; and (3) “shell egg” means any egg still in the shell.

(b) Each person, firm or corporation operating an egg grading plant in this state shall register with the Commissioner of Agriculture in a manner and on forms prescribed and furnished by the commissioner. Such registration shall be renewed annually during the month of October. Each location where eggs are washed, graded or packed in the final container shall be registered separately. No person, firm or corporation shall receive, distribute, process or offer eggs for sale without a registration.

(c) Each person, firm or corporation distributing eggs in this state shall register with the Commissioner of Consumer Protection in a manner and on forms prescribed and furnished by the Commissioner of Consumer Protection. No person, firm or corporation shall receive, distribute, process or offer eggs for sale in this state without a registration.

(d) Each registration for an egg grading plant or an egg distributor shall be renewed annually during the month of October. The annual registration and renewal fee for an egg grading plant or an egg distributor shall be fixed as follows: (1) For firms processing or handling six thousand dozen eggs or less per year, twenty dollars; (2) for firms processing or handling more than six thousand and thirty thousand dozen eggs or less per year, one hundred dollars; (3) for firms processing or handling more than thirty thousand and less than one hundred fifty thousand dozen eggs per year, three hundred dollars; or (4) for firms processing or handling one hundred fifty thousand dozen eggs or more per year, four hundred dollars.

(e) Each person registered pursuant to this section shall, at all times, keep on file a list of all sources from which eggs are received and a list of all accounts to which eggs are sold. Such lists shall be subject to inspection and shall be provided to the Commissioner of Agriculture or the Commissioner of Consumer Protection, as applicable, or such commissioners’ respective designated agent upon request.

(f) Any application for registration or registration issued pursuant to this section may be refused, suspended or revoked for cause. In refusing to register or, in suspending or revoking any registration, the Commissioner of Agriculture or the Commissioner of Consumer Protection, as applicable, shall give due consideration to the applicant’s or registrant’s, as applicable, history of compliance with any written orders or notices of violation issued for any violation of this part or for any written violation of the general statutes or the regulations of Connecticut state agencies concerning food storage, food handling, food sanitation, food safety, egg room sanitation, egg disinfection, egg holding, egg packing, egg storage or egg cooling requirements. All registrations issued pursuant to this section shall be nontransferable.

(g) Any person aggrieved by an order of the Commissioner of Agriculture or the Commissioner of Consumer Protection, as applicable, or such commissioners’ respective designated agent may appeal such order and request an administrative hearing, provided such appeal is in writing and received by the commissioner of the issuing agency not later than ten days after the date such person received such order. Such administrative hearing, if properly requested, shall be held not later than forty-five days after the date of such request. Any appeal made pursuant to this section shall be limited to whether or not the conditions or violations cited in such order existed. The Commissioner of Agriculture or the Commissioner of Consumer Protection, as applicable, or such commissioners’ respective designated hearing officer shall render a final decision based upon all the evidence introduced, applying all pertinent provisions of law and regulations. Any final order of the Commissioner of Agriculture or the Commissioner of Consumer Protection, or such commissioners’ respective designated hearing officer shall be subject to appeal, as set forth in sections 4-183 and 4-184, except that any such appeal shall be taken to the superior court for the judicial district of Hartford.

(1972, P.A. 130, S. 1–3; P.A. 98-12, S. 2, 22; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 13-241, S. 7.)

History: P.A. 98-12 deleted former Subsecs. (b) and (c) re inspection of plants and adoption of regulations, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-241 replaced former provisions with Subsec. (a) defining “egg grading plant”, “egg distributor” and “shell egg”, Subsec. (b) re registration of egg grading plants, Subsec. (c) re registration of egg distributors, Subsec. (d) re renewal of registration and fees, Subsec. (e) re list of sources and accounts, Subsec. (f) re refusal, suspension or revocation of registration and Subsec. (g) re appeal of order, administrative hearing and appeal to Superior Court, effective July 2, 2013.



Section 22-49 - Penalty.

Any person, firm or corporation which, by itself or its agents or employees, violates any provision of this part or any regulation made under this part or fails to comply with any of the requirements hereof or knowingly misrepresents the conditions, source, size or quality of any eggs shall be fined not more than fifty dollars for the first offense and not more than two hundred dollars for each subsequent offense.

(1949 Rev., S. 3085; 1949, S. 1712d.)



Section 22-50 - Definitions.

“Person”, as used in this part, includes persons, firms, corporations, societies and associations, and the acts of agents and employees under this part shall be construed to be the acts of their principals and employers as well as of the agents and employees. “Closed package” means a box or other container, the contents of which cannot be sufficiently seen for the purposes of inspection without opening the container. Apples packed in closed or open packages shall be deemed to be misbranded if their measure, quality or grade does not conform in every particular to the brand or mark upon or affixed to the package or if the faced or shown surface gives a false representation of the contents of the package.

(1949 Rev., S. 3086; 1957, P.A. 144, S. 1.)



Section 22-51 - Enforcement. Grades and standards.

The Commissioner of Agriculture shall, by regulation adopted in accordance with the provisions of chapter 54, establish and promulgate official Connecticut grades and standards for apples and, from time to time, amend or modify such grades and standards. Such grades and standards may be official United States grades as promulgated by the United States Department of Agriculture. The Commissioner of Agriculture shall have authority to make regulatory inspections arising out of the provisions of this section.

(1949 Rev., S. 3087, 3089; 1957, P.A. 144, S. 2, 4; 1959, P.A. 412, S. 19; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 82-472, S. 98, 183; P.A. 85-204, S. 12, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 acts deleted provision granting commissioner of agriculture power to enforce provisions of this part, required consultation with consumer protection commissioner re apple grades, added provision re consumer protection commissioner’s inspection power and later replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act changed commissioner’s title to commissioner of agriculture and natural resources; 1971 act changed commissioner’s title to commissioner of agriculture; P.A. 82-472 replaced a reference to repealed Secs. 4-41 to 4-50, inclusive with a reference to chapter 54 in the provision concerning adoption of regulations and made a technical correction; P.A. 85-204 eliminated the requirement that the commissioner of agriculture consult with the commissioner of consumer protection regarding standards and grades and transferred inspection authority from the commissioner of consumer protection to the commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-52 - Marking of packages.

Each closed package of apples packed or repacked in the state and intended for sale, either within or without the state, shall have marked in a conspicuous place on the package in plain letters the following statements: (1) The minimum size of the apples contained therein; (2) the name of the variety; (3) the name and address of the person by whose authority the apples were packed; (4) the grade designation of the package contents. If the true name of the variety is not known by the person by whose authority the apples were packed, such statement shall include the words “variety unknown”. Each closed package of apples which is repacked shall bear the name and address of the person by whose authority the apples are repacked in place of that of the original owner. The minimum size shall be determined by taking the transverse diameter of the smallest fruit in the package at right angles to the stem and blossom end, shall be stated in variations of one-quarter of an inch and may be designated by using figures instead of words. The word “minimum” may be designated by using the abbreviation “min.”

(1949 Rev., S. 3090; 1957, P.A. 144, S. 5.)



Section 22-53 - Taking of samples.

The Commissioner of Agriculture or any of his agents may, at any reasonable time, enter any building or place where apples are packed, stored, sold or offered or exposed for sale and may open therein any box or other container of any such apples and may take samples therefrom upon paying or tendering the payment of the retail market price for the quantity of each such sample taken. Any person who refuses to allow said commissioner or any of his authorized agents to enter any premises described in this section, or otherwise interferes with him in the performance of his duties of inspection under the provisions of this part, shall be subject to the penalties specified in section 22-54.

(1949 Rev., S. 3091; 1957, P.A. 144, S. 6; 1959, P.A. 412, S. 20; P.A. 85-204, S. 11, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of consumer protection; P.A. 85-204 transferred inspection powers from commissioner of consumer protection to commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-54 - Penalty.

Any person who violates any provision of this part shall be fined not more than fifty dollars for the first offense and not more than two hundred dollars for each subsequent offense.

(1949 Rev., S. 3092; 1957, P.A. 144, S. 7.)



Section 22-54a to 22-54n - Apple market orders in effect before July 1, 1989.

Obsolete.

(P.A. 84-259, S. 1–15; P.A. 86-403, S. 97, 132; P.A. 89-226, S. 3.)



Section 22-54o - Definitions.

As used in sections 22-54p to 22-54t, inclusive:

(1) “Apples” means apples produced in the state for the purpose of sale;

(2) “Apple producer” means any person who produces or causes to be produced more than one thousand first sale units of apples in the state;

(3) “Commissioner” means the Commissioner of Agriculture;

(4) “Harvest crop” means the number of bushels or pounds of apples harvested for a season;

(5) “Distributor” or “handler” means any person, other than the producer, who sells, causes to be sold or markets a first sale unit;

(6) “First sale unit” means a unit of sale of apples of between thirty-six and forty-four pounds, sold for fresh market use in boxes, cartons, baskets or other containers or, if sold on a per pound basis or in bulk, means forty pounds;

(7) “Fresh market” means the sale of apples in the whole and unadulterated state in which such apples were harvested;

(8) “Marketing” means the act or process of selling or purchasing in an apple market and includes advertising and promotion of apples or apple products and associated marketing research;

(9) “Market order” means an order issued by the Commissioner of Agriculture pursuant to section 22-54q for marketing research and promotion of apples and apple products, including an assessment to support such marketing research and promotion;

(10) “Marketing season” means the period beginning July first of any year and ending June thirtieth of the following year;

(11) “Storage” means any building, structure or place where apples are kept in a cold, refrigerated or controlled atmosphere.

(P.A. 91-77, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-54p - Powers and duties of commissioner. Regulations.

(a) The Commissioner of Agriculture may: (1) Issue and administer an apple market order regulating the marketing of apples and (2) suspend the apple market order for one marketing season if he determines that the market order is not necessary to achieve the goals established in subsection (b) of section 22-54q. The commissioner shall administer the estimated budget prepared by the Apple Marketing Board pursuant to section 22-54s and may impose an assessment on apple producers sufficient to cover the costs of such budget.

(b) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to implement this section and sections 22-54q to 22-54t, inclusive, including the establishment of procedures to conduct a referendum pursuant to subsection (c) of section 22-54q.

(P.A. 91-77, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-54q - Proposed apple market order. Hearing. Decision by the commissioner. Referendum. Amendments. Termination.

(a) An apple market order may be proposed to the commissioner upon submittal of a petition signed by twenty-five per cent of the apple producers known to the commissioner. The commissioner shall cause notice of such order to be published in the Connecticut Law Journal. Within thirty days of the date of publication of such notice, the commissioner shall conduct a public hearing and provide reasonable opportunity for the submission of written comments. The commissioner shall within thirty days of the close of the hearing approve or disapprove the market order. Notice of his decision shall be published in the Connecticut Law Journal.

(b) The commissioner shall approve a proposed market order upon determination that such order achieves the following goals: (1) The promotion of the efficient and equitable marketing of apples; (2) the development of new and larger markets for apples produced in the state; (3) the elimination or reduction of economic waste in apple marketing, and (4) the maintenance of apple grading standards.

(c) The commissioner shall conduct a referendum on any market order approved in accordance with the provisions of this section. The market order shall take effect if the commissioner determines (1) not less than two-thirds of the apple producers participating in a referendum voted in favor of the market order and such producers marketed not less than fifty-one per cent of the quantity of apples marketed during the preceding marketing season by all apple producers participating in the referendum or (2) not less than fifty-one per cent of the apple producers participating in a referendum voted in favor of the market order and such producers marketed not less than two-thirds of the quantity of apples marketed during the preceding marketing season by all apple producers participating in the referendum.

(d) Not less than twenty days after publication of an approved market order, the commissioner shall mail a copy of the order and a ballot to each apple producer known to the commissioner and to any other apple producer requesting a ballot. The ballot shall be returned by a date specified by the commissioner but not less than twenty days after the date of mailing by the commissioner. The ballot shall be in such form as the commissioner may prescribe and shall include the following: The vote of the apple producer for or against the market order and the name and address of the apple producer and volume of first sale units marketed by such producer during the preceding marketing season. A ballot shall not be invalid if the volume of apples sold is indicated by another unit.

(e) Each ballot returned to the commissioner shall be signed by the apple producer. Any individual signing a ballot for a corporation or other business authority shall indicate his authority to so vote.

(f) An amendment to the order may be proposed to the commissioner upon submittal of a petition signed by not less than twenty-five per cent of all apple producers known to the commissioner. An amendment shall be adopted after a referendum conducted pursuant to this section. The amendment shall be approved if more than fifty per cent of the apple producers voting in favor thereof provided more than fifty-one per cent or more of the apples produced in the state during the preceding marketing season. Any amendment shall take effect during the marketing season following its approval.

(g) The commissioner may terminate an apple market order upon determination that such order no longer achieves the goals described in subsection (b) of this section. The effective date of the termination shall be at the close of the marketing season during which such order was terminated.

(h) Termination of the market order may be requested by a petition submitted to the commissioner by April fifteenth of any year signed by not less than twenty-five per cent of apple producers who marketed not less than twenty-five per cent of the apples produced for market in the preceding marketing season. The commissioner shall terminate the market order by June fifteenth of such year if he determines by a referendum conducted in accordance with this section that such termination is favored by not less than fifty per cent of the apple producers who provided not less than fifty-one per cent of the apples marketed in the preceding marketing season.

(i) The petitioners for a market order or for the amendment or termination of a market order shall pay the cost of issuing, amending or terminating such order.

(j) Not more than two years after the issuance of the market order and thereafter at intervals of not more than five years, the market order shall be submitted to apple producers for their approval. Such approval shall be determined by means of a referendum adopted in accordance with this section.

(P.A. 91-77, S. 3.)



Section 22-54r - Assessment. Civil penalty.

(a) There shall be paid by each apple producer to the Commissioner of Agriculture an assessment sufficient to cover the costs in the budget for implementation of the apple market order. The amount of the assessment shall be determined by the commissioner except that any assessment in excess of six cents per first sale unit shall be approved by a referendum conducted in accordance with the provisions of subsection (c) of section 22-54q. The initial one thousand first sale units of any apple producer in each market season shall be exempt from the assessment.

(b) Each apple producer subject to the assessment shall submit a return to the commissioner either annually on the fifteenth day of each November or quarterly on the fifteenth day of each November, February, May and August. The amount due shall be based on the number of apples sold or removed from storage on or before the last day of the month preceding the month the assessment is due. If the apple producer elects to submit a return annually he shall calculate the amount due by considering seventy-five per cent of his total harvest to be first sale units. The commissioner may require a producer to submit additional documentation regarding the number of first sale units in order to ensure that the assessment is proper. Any apple producer who fails to pay the assessment required under this section may be assessed a civil penalty of not more than one thousand dollars for each day during which such nonpayment continues after receipt of an assessment under this subsection.

(c) Any revenues received during any marketing season and not expended may be paid by the commissioner at the end of the marketing season on a pro-rata basis to those apple producers who paid the assessment or may be carried over to the next marketing season as the commissioner deems necessary.

(d) Any broker, distributor or handler who, at the request of the producer, deducts the amount of the assessment due on the first sale units sold or transferred from storage, shall be liable for accounting and payment of such assessment.

(e) Any money collected by the commissioner pursuant to the provisions of this section shall not be deemed state funds and shall be deposited pursuant to section 4-33, in a qualified public depository in Connecticut. Such funds shall be expended by the commissioner for expenses incurred in administering the budget recommended by the board.

(P.A. 91-77, S. 4; P.A. 95-141, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 95-141 amended Subsec. (b) to authorize commissioner to require additional documentation from producers and to provide for a civil penalty for failure to pay the assessment; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-54s - Apple Marketing Board.

(a) Notwithstanding the provisions of section 4-9a, on or before the fifteenth day of the month after the issuance of a market order the commissioner shall appoint an Apple Marketing Board consisting of six apple producers, a member of the general public and the Commissioner of Economic and Community Development, or his designee, who shall be a nonvoting member of the board. The members who are apple producers shall be appointed from nominations submitted by the Connecticut Pomological Society or any apple producer. Three of the apple producers shall be from the area west of the Connecticut River and three shall be from the area east of said river. The commissioner shall also appoint three alternate members of the commission, one from the area west of the Connecticut River, one from the area east of said river and one who is a member of the general public. Alternates may attend all meetings of the board. If a regular member of the board from an area is absent, the chairperson may designate the alternate from such area to act. The members shall serve terms of three years, provided of the members first appointed, two members, one from each district, shall serve for a term of one year; two members, one from each district shall serve for a term of two years, and two members, one from each district, shall serve for a term of three years. The alternates and the member representing the general public shall be appointed for terms of three years. Members of the board shall receive no compensation for their services but shall be reimbursed for necessary expenses in the performance of their duties. Such expenses shall be paid from money collected by the commissioner in accordance with the provisions of section 22-54r. At its first meeting the board shall elect a chairperson and such other officers as it deems necessary. Four members who are apple producers and the member representing the general public shall constitute a quorum.

(b) The board shall: (1) Implement the market order with the commissioner’s approval and on or before August fifteenth of each marketing season shall prepare and submit to the commissioner a budget to administer the order and the program created thereunder; (2) conduct marketing research beneficial to the apple industry in the state; (3) assist the commissioner in the collection of the assessment imposed pursuant to section 22-54r and (4) recommend revisions to the market order. The board shall prepare and, upon approval of the commissioner, conduct a publicity program to maintain and enhance existing apple markets and create new markets. Such program shall not refer to any particular brand or trade name or disparage the quality, value, sale or use of any other agricultural commodity. The board shall annually appoint an auditor to audit the funds collected pursuant to section 22-54r. The auditor, appointed pursuant to this subsection, shall submit a copy of the audit report to the Auditors of Public Accounts.

(c) Each apple producer shall file with the board, on forms provided by the board, information on the harvested crop of such producer, including the number of first sale units and the disposition of such units at fresh markets, cold storage or other destinations. The board shall provide the commissioner with such information as the commissioner deems necessary to fulfill the purposes of sections 22-54p to 22-54t, inclusive.

(P.A. 91-77, S. 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 22-54t - Penalty.

Any person who violates any provision of a market order adopted pursuant to section 22-54q shall have committed an infraction.

(P.A. 91-77, S. 6.)






Chapter 424 - Agricultural and Vegetable Seeds

Section 22-55 - Definitions.

When used in this chapter:

(a) “Person” includes a partnership, corporation, limited liability company, company, society or association;

(b) “Agricultural seeds” includes the seeds of grass, forage, cereal, mangel beets and fiber crops and any other kinds of seeds commonly recognized within this state as agricultural seeds, lawn seeds, and mixtures of such seeds;

(c) “Vegetable seeds” includes the seeds of those crops which are grown in gardens or on truck farms and are generally known and sold under the name of vegetable seeds in this state;

(d) “Weed seeds” includes the seeds of all plants generally recognized as weeds within this state and includes noxious-weed seeds;

(e) Noxious-weed seeds shall be divided into two classes, “prohibited noxious-weed seeds” and “restricted noxious-weed seeds”, which are defined in subdivisions (1) and (2) of this subsection; (1) “prohibited noxious-weed seeds” means the seeds of perennial weeds such as not only reproduce by seed, but also spread by underground roots, stems and other reproductive parts, and which, when well established, are highly destructive and difficult to control in this state by ordinary good cultural practice; (2) “restricted noxious-weed seeds” means the seeds of such weeds as are objectionable in fields, lawns or gardens, but can be controlled by good cultural practice;

(f) “Labeling” includes all labels, and other written, printed or graphic representations, in any form whatsoever, accompanying or pertaining to any seed whether in bulk or in containers, and includes representations on invoices;

(g) “Advertisement” means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this chapter;

(h) “Treated” means that the seed has received an effective application of an approved substance, or has been treated by a method, designed to control or repel disease organisms, insects or other pests, or has received other treatment to improve plant development;

(i) “Record” includes all information relating to the shipment or shipments involved, and includes a file sample of each lot of seed;

(j) “Stop-sale” means an administrative order provided by law restricting the sale, use, disposition and movement of a definite amount of seed;

(k) “Kind” means one or more related species or subspecies which, singly or collectively, are known by one common name: For example, corn, oats, alfalfa and timothy;

(l) “Variety” means a subdivision of a kind characterized by growth, yield, plant, fruit, seed or other characteristics, by which it can be differentiated from other plants of the same kind;

(m) “Lot” means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling;

(n) “Hybrid” means the first generation seed of a cross produced by controlling the pollination and by combining (1) two or more inbred lines, (2) one inbred or a single cross with an open-pollinated variety or (3) two varieties or species, except open-pollinated varieties of corn Zea mays. The second generation and subsequent generations from such crosses shall not be regarded as hybrids. Hybrid designations shall be treated as variety names;

(o) “Pure seed”, “germination” and other seed labeling and testing terms in common usage shall be defined as in the rules for seed testing published by the Association of Official Seed Analysts, effective July 1, 1955, and as subsequently amended;

(p) “Type” means a group of varieties so nearly similar that the individual varieties cannot be clearly differentiated except under special considerations;

(q) A “private hearing” may consist of a discussion of facts between the person charged and the enforcement officer;

(r) “Certifying agency” means (1) an agency authorized under the laws of a state, territory or possession to certify seed or (2) an agency of a foreign country determined by the United States Secretary of Agriculture to adhere to procedures and standards for seed certification comparable to those adhered to generally by seed certifying agencies under subdivision (1).

(1949 Rev., S. 3094; 1949, S. 1713d; 1957, P.A. 358, S. 1,2; 1963, P.A. 75, S. 1; 642, S. 30; P.A. 95-79, S. 83, 189.)

History: 1963 acts rephrased and redefined “agricultural seeds” to delete “field” seeds, redefined noxious weeds as “prohibited” or “restricted” rather than as “primary” or “secondary”, deleted proviso re agriculture and natural resources commissioner’s power to add or subtract from lists and deleted listing of specific plants considered as prohibited or restricted, clarified “labeling” definition, deleted Subdiv. (h) re standards of germination for vegetable seeds, relettering remaining Subdiv. containing definition of “treated” and adding new Subdivs. (i) to (r) defining “record”, “stop-sale”, “kind”, “variety”, “lot”, “hybrid”, “pure seed”, “type”, “private hearing” and “certifying agency”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 22-56 - Label requirements.

Each container of agricultural or vegetable seed which is sold, offered for sale or exposed for sale or transported within this state for sowing purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language, giving the following information, which statement shall not be modified or denied in the labeling or on another label attached to the container:

(a) For all seeds named and treated as defined in this chapter for which a separate label may be used: (1) A word or statement indicating that the seed has been treated; (2) the commonly accepted coined, chemical or abbreviated chemical (generic) name of the applied substance or description of the process used; (3) if the substance in the amount present with the seed is harmful to human or other vertebrate animals, a cautious statement such as “Do not use for food or feed or oil purposes.” The caution for mercurials, and similarly toxic substances, shall be a poison statement or symbol, and (4) if the seed is treated with an inoculant, the date beyond which the inoculant is not considered effective (date of expiration).

(b) For agricultural seeds, except for grass seed mixtures as provided in (c), (1) the commonly accepted name of the kind and variety, if known, of each agricultural seed component in excess of five per cent of the whole, and the percentage by weight of each in the order of its predominance. When more than one component is required to be named, the word “mixture” or the word “mixed” shall be shown conspicuously on the label; (2) the lot number or other lot identification; (3) the origin, if known, of alfalfa, red clover and field corn (except hybrid corn). If the origin is unknown, that fact shall be stated; (4) the percentage by weight of all weed seeds; (5) the name, rate and occurrence per pound of each kind of restricted noxious-weed seed present; (6) the percentage by weight of agricultural seeds other than those required to be named on the label; (7) the percentage by weight of inert matter; (8) for each named agricultural seed, (A) the percentage of germination, exclusive of hard seed, (B) the percentage of hard seed, if present, and (C) the calendar month and year the test was completed to determine such percentages. Following (A) and (B), a statement giving the total germination and hard seed may be added; (9) the name and address of the person who labeled such seed, or who sells or offers or exposes for sale such seed within this state.

(c) For seed mixtures for lawn or turf purposes in containers of fifty pounds or less: (1) The word “mixed” or “mixture”; (2) the headings “fine textured grasses” and “coarse kinds”, and thereunder in tabular form in type no larger than the heading: (A) The commonly accepted name, in order of its predominance of the kind, or the kind and variety, of each agricultural seed present in excess of five per cent of the whole and determined to be a “fine textured grass” or a “coarse kind” in accordance with the regulations under this chapter; (B) the percentage by weight of pure seed of each agricultural seed named; (C) for each agricultural seed named under (A) above: 1. The percentage of germination, exclusive of hard seed; 2. the percentage of hard seed, if present; 3. the calendar month and year the test was completed to determine such percentage; (3) the heading “other ingredients”, and thereunder in type no larger than the heading: (A) The percentage by weight of all weed seeds; (B) the percentage by weight of all agricultural seeds other than those referred to under (2) (A) above; (C) the percentage by weight of inert matter; (4) the lot number or other lot identification; (5) the name and rate of occurrence per pound of each kind of restricted noxious-weed seed present; (6) the name and address of the person who labeled such seed, or who sells, offers or exposes such seed for sale within this state.

(d) For vegetable seeds in containers of one pound or less: (1) The name of the kind and variety of seed; (2) for seeds which germinate less than the standard last established by the Commissioner of Agriculture under this chapter, (A) the percentage of germination, exclusive of hard seed; (B) the percentage of hard seed, if present; (C) the calendar month and year the test was completed to determine such percentages, and (D) the words “below standard” in not smaller than eight point type; (3) the name and address of the person who labeled such seed, or who sells or offers or exposes for sale such seed within this state.

(e) For vegetable seeds in containers of more than one pound: (1) The name of each kind of variety present in excess of five per cent and the percentage by weight of each in order of its predominance; (2) the lot number or other lot identification; (3) for each named vegetable seed, (A) the percentage of germination, exclusive of hard seed; (B) the percentage of hard seed, if present; (C) the calendar month and year the test was completed to determine such percentage. Following (A) and (B) the “total germination and hard seed” may be stated as such, if desired; (4) the name and address of the person who labeled such seed or who sells or offers or exposes for sale such seed within this state; (5) the labeling requirements for vegetable seeds in containers of more than one pound shall be deemed to have been met if the seed is weighed from a properly labeled container in the presence of the purchaser.

(1949 Rev., S. 3095; 1957, P.A. 358, S. 3; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1963, P.A. 75, S. 2; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1963 act revised and reorganized label requirements, incorporating in Subdiv. (a) requirements applicable to all seeds, moving requirements re agricultural seeds formerly in Subdiv. (a) to Subdiv. (b) and deleting requirements re specific plant seeds, adding provisions re lawn and turf grasses as Subdiv. (c), redesignating requirement re vegetable seeds formerly in Subdivs. (b) and (c) as (d) and (e) and changing weight basis for classification from three ounces to one pound; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-57 - Restrictions on sale and exposure and transportation for sale. Registration. Fee. Regulations.

(a) No person shall sell, offer for sale, expose for sale or transport for sale any agricultural or vegetable seed or seed used for lawn or turf purposes within this state unless the person is registered with the Commissioner of Agriculture, except that any person selling only seeds which are supplied and labeled by a registered distributor is not required to be registered. The application for registration shall be submitted to the commissioner on a form furnished by the commissioner. The application shall be accompanied by a fee of one hundred dollars. On and after January 1, 1993, said fee shall be established by the commissioner by regulations adopted in accordance with the provisions of chapter 54. All registrations shall expire on March thirty-first of each year.

(b) No person shall sell, offer for sale, expose for sale or transport for sale any agricultural or vegetable seed or seed used for lawn or turf purposes within this state unless the following conditions are complied with: (1) The test to determine the percentage of germination required by section 22-56 was completed within the nine-month period, exclusive of the calendar month in which the test was completed, immediately prior to the sale, exposure for sale or offering for sale or transportation. Any seed not sold within the nine-month period shall be retested with test samples taken from stock at the point of wholesale and retail sale; (2) the seed is labeled in accordance with the provisions of this chapter and the labeling is not false or misleading and the seed has not been advertised in a false or misleading manner; (3) the labeling, advertising or other representations subject to this chapter shall represent the seed as certified or registered if: (A) A seed-certifying agency has determined that the seed was produced, processed and packaged, and conforms to purity standards for the kind or variety of seed, in compliance with the rules and regulations of the agency pertaining to the seed and (B) the seed bears an official label of the certifying agency stating that the seed is certified or registered; and (4) the seed does not contain: (A) Prohibited noxious-weed seeds subject to tolerances; (B) restricted noxious-weed seeds per pound in excess of the number prescribed by the regulations adopted in accordance with the provisions of this chapter, or in excess of the number declared on the label attached to the container of the seed or associated with the seed within recognized tolerances; and (C) more than two and one-half per cent by weight of all weed seeds.

(c) No person shall, within this state: (1) Detach, alter, deface or destroy any label provided for in this chapter or the regulations adopted thereunder, or alter or substitute seed, in a manner that may defeat the purposes of this chapter; (2) disseminate any false or misleading advertisement concerning agricultural or vegetable seed; (3) hinder or obstruct any authorized person in the performance of his duties under this chapter; (4) fail to comply with a “stop-sale” order, or move or otherwise handle or dispose of any lot of seed held under a “stop-sale” order or tags attached thereto, except with express permission of the enforcing officer and for the purpose specified thereby; (5) use the word “trace” as a substitute for any statement which is required; or (6) use the word “type” in any labeling in connection with the name of any agricultural or vegetable seed variety. Each person whose name appears on the label as handling agricultural or vegetable seeds subject to this chapter shall keep for a period of two years complete records of each lot of agricultural or vegetable seed handled, and keep for one year a file sample of each lot of seed after final disposition of such lot. All records and samples pertaining to the shipment or shipments involved shall be accessible for inspection by the Commissioner of Agriculture or the commissioner’s authorized agents during usual business hours.

(1949 Rev., S. 3096; 1957, P.A. 358, S. 4; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1963, P.A. 75, S. 3; 1971, P.A. 872, S. 446, 448; P.A. 74-136; P.A. 82-91, S. 8, 38; May Sp. Sess. P.A. 92-6, S. 44, 117; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 292.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1963 act made provisions of Subsec. (a) applicable to “transport for sale”, amended Subdiv. (1) to require tests within 9 rather than 12 months and to delete proviso requiring that test results be available to commissioner for one year, amended Subdiv. (4) to replace “primary” with “prohibited” noxious seeds and to delete reference to methods of determination prescribed by regulation and added Subdivs. (6) to (8) and amended Subsec. (b) to add Subdivs. (4) to (6) and to add provision re required records and samples; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 74-136 amended Subsec. (a)(1) to allow retesting of seed not sold within 9 months; P.A. 82-91 added provisions requiring application for registration to be submitted on form furnished by commissioner, requiring application to be accompanied by fee established by commissioner by regulations, and specifying that registrations expire on March 31 of each year; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to establish a $50 application fee and to provide that the commissioner shall adopt regulations to establish the fee for the period commencing January 1, 1993; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $50 to $100.

See Sec. 53-321 re penalty for knowingly selling grass seed containing seed of Canadian thistle.



Section 22-58 - Exemptions.

(a) The provisions of sections 22-56 and 22-57 shall not apply (1) to seed or grain not intended for sowing purposes or (2) to seed in storage in, or being transported, or consigned to, a seed-cleaning or processing establishment for cleaning or processing, provided the invoice or labeling accompanying any shipment of such seed bears the statement “seed for processing”, and provided any labeling or other representation made with respect to the unclean or unprocessed seed shall be subject to this chapter, or (3) to any carrier in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier, provided such carrier is not engaged in producing, processing or marketing agricultural or vegetable seeds subject to the provisions of this chapter.

(b) No person shall be subject to the penalties of this chapter for having sold or offered or exposed for sale in this state any agricultural or vegetable seeds which were incorrectly labeled or represented as to kind, variety, type or origin, which seeds cannot be identified by examination thereof, unless he has failed to obtain an invoice, bona fide grower’s declaration or other labeling information and to take such other precautions as may be necessary to insure the identity to be that stated.

(1949 Rev., S. 3097; 1963, P.A. 75, S. 4.)

History: 1963 act exempted seed “being transported” in Subsec. (a)(2) and added proviso requiring that label state “seed for processing” and added Subsec. (a)(3) exempting carriers from provisions and amended Subsec. (b) to require “bona fide” grower’s declaration “or other labeling information”, deleting requirement that “kind, or kind and variety, or kind and type, and origin, if required” be stated.



Section 22-59 - Enforcement of provisions. Duties and powers of commissioner.

(a) The duty of enforcing this chapter and carrying out its provisions and requirements shall be vested in the Commissioner of Agriculture. The commissioner, who may act through his authorized agents, shall: (1) Sample, inspect, make analysis of and test agricultural and vegetable seeds transported, sold or offered or exposed for sale within this state for sowing purposes, at such time and place and to such extent as he deems necessary, to determine whether such agricultural or vegetable seeds are in compliance with the provisions of this chapter, and to notify promptly the person who transported, sold or offered or exposed the seed for sale of any violation; (2) prescribe and, after public hearing following public notice, adopt regulations governing the methods of sampling, inspecting, analysis, tests and examination of agricultural and vegetable seed, and the tolerances to be followed in the administration of this chapter, which shall be in general accord with officially prescribed practice in interstate commerce, and such other regulations as are necessary to secure the efficient enforcement of this chapter; (3) prescribe and, after public hearing following public notice, establish, add to or subtract therefrom by regulation a prohibited and restricted noxious-weed list, and (4) prescribe and, after public hearing following public notice, adopt regulations establishing reasonable standards of germination for vegetable seeds.

(b) For the purpose of carrying out the provisions of this chapter, the commissioner, individually or through his authorized agents, may: (1) Enter upon any public or private premises during regular business hours in order to have access to seeds and the records connected therewith, subject to this chapter and the regulations made thereunder and any truck or other conveyor by land, water or air at any time when the conveyor is accessible for the same purpose; (2) issue and enforce a written or printed “stop-sale” order to the owner or custodian of any lot of agricultural or vegetable seed, which the commissioner or his agent finds is in violation of any of the provisions of this chapter, which order shall prohibit further sales, processing and movement of the seed except on approval of the commissioner or his agent, until the commissioner or such agent has evidence that the law has been complied with and he has issued a release of the seed from the “stop-sale” order. The owner or custodian of such seeds shall have the right to appeal from such order to a court of competent jurisdiction in the area in which the seeds are found, praying for a judgment as to the justification of such order and for the discharge of such seed from the order prohibiting sale, process and movement. The provisions of this section shall not be construed as limiting the right of the commissioner or his authorized agent to proceed as authorized by other sections of this chapter; (3) establish and maintain or make provision for seed-testing facilities, employ qualified persons and incur such expenses as are necessary to comply with these provisions; (4) make or provide for making purity and germination tests of seeds for residents of the state on request, and prescribe regulations governing such testing, and fix and collect charges for the tests made; (5) cooperate with the United States Department of Agriculture and other agencies in seed law enforcement by mutual agreement.

(1949 Rev., S. 3098; 1949, S. 1714d; 1959, P.A. 83; 637, S. 2; 1961, P.A. 67; 1963, P.A. 75, S. 5; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 acts amended Subsec. (b) replacing orders to stop sales with orders to stop sales, process and movement of seeds, adding references to commissioner’s agents and deleting in Subdiv. (2) proviso which forbade stop-sale orders without first offering owner or custodian of seed opportunity to comply with law or withdraw seeds from sale and replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1963 act deleted commissioner’s powers to establish and maintain grades and brands of seeds and seed mixtures and label brands, added Subsec. (a)(3) and (4) re noxious-weed list and germination standards and amended Subsec. (b)(1) to require access to records and trucks or other conveyors in and to (b)(5)include other agencies; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-60 - Seizure; condemnation.

Any lot of agricultural or vegetable seed not in compliance with the provisions of this chapter shall be subject to seizure on complaint of the Commissioner of Agriculture to a court of competent jurisdiction in the area in which the seed is located. If the court finds the seed to be in violation of this chapter and orders the condemnation of such seed, it shall be denatured, processed, destroyed, relabeled or otherwise disposed of in compliance with the laws of this state, provided the court shall not order such disposition of such seed without first having given the claimant an opportunity to apply to the court for the release of such seed or permission to process or relabel it to bring it into compliance with this chapter.

(1949 Rev., S. 3099; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-61 - Penalty.

Any person who violates any provision of this chapter shall be fined not more than one hundred dollars for the first offense and not more than two hundred and fifty dollars for each subsequent similar offense. No prosecution under this chapter shall be instituted without first having given the defendant an opportunity to appear before said commissioner or his authorized agent to introduce evidence, either in person or by agent or attorney, at a private hearing. If, after such hearing, or without such hearing in case the defendant or his agent or attorney fails to appear, the commissioner is of the opinion that the evidence warrants prosecution, he shall make complaint to the proper prosecuting officer. After judgment by the court in any case arising under this chapter, said commissioner may publish any information pertinent to the issuance of the judgment by the court in such form as he designates from time to time.

(1949 Rev., S. 3100.)



Section 22-61a - Injunctions issued without bond.

Any temporary or permanent injunction issued by a court of this state restraining any person from violating or continuing to violate any provision of this chapter or any regulations enacted hereunder shall be issued without bond.

(1963, P.A. 75, S. 6.)






Chapter 425 - Regional Markets

Section 22-62 - Declaration of necessity.

It is found and declared that large quantities of agricultural products, grown in Connecticut or brought from other states or countries into this state for consumption, must pass through wholesale marketing systems which are inadequate to meet present and future requirements; that the inadequacy of these systems contributes to high distributing costs and deterioration of products with concomitant losses to growers, distributors and the consuming public; that improvement of these systems would annually result in large savings to the consuming public, distributors and agricultural producers alike, all for the general welfare; that the efforts of public officers, the produce trade and other interested organizations to achieve these improvements by purely private means have not succeeded; that the establishment and operation of regional markets have become and are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern; that it is in the public interest to authorize the creation of marketing facilities which are to be organized and operated on a nonprofit, self-liquidating basis.

(1949, S. 1715d.)



Section 22-63 - Marketing Authority; members.

There shall continue to be a Marketing Authority within the Department of Agriculture. The authority shall continue to have and exercise the powers and duties authorized for it by this chapter. Such authority shall consist of eleven members. The authority shall be composed of one public member from each congressional district of the state, two at-large public members, the Commissioner of Agriculture or his designee, and the Commissioner of Economic and Community Development or his designee. The Governor shall appoint three members of the authority and the president pro tempore of the Senate, the Senate minority leader, the speaker of the House of Representatives and the minority leader of the House of Representatives shall each appoint one member. In addition, the Governor shall appoint two members of the authority who shall be tenants of the Hartford market facility. Any vacancy in the membership of said authority shall be filled by appointment for the unexpired portion of the term. The name of the authority shall be “Connecticut Marketing Authority”. The members of the authority shall serve without compensation, but their necessary expenses incurred in the performance of their duties shall be paid by the state. Any member absent from three consecutive meetings shall be deemed to have resigned. Notwithstanding any provision of the general statutes, the terms of all appointed members of the authority serving before and on January 1, 2004, shall expire on said date. Not later than January 1, 2004, new members shall be appointed to the authority in accordance with the provisions of this section and such members shall begin serving on said date and shall complete the terms of their predecessors.

(1949 Rev., S. 3101, 3105; 1949, 1953, S. 1716d; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 77-614, S. 316, 610; P.A. 83-487, S. 24, 33; P.A. 92-147, S. 1, 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-155, S. 1; P.A. 03-170, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 77-614 placed marketing authority within agriculture department for administrative purposes, reduced membership from 11 to 10, reduced producers of agricultural products to five rather than seven seats, replaced consumer members with public members and increased their number from 2 to 3 and deleted provision establishing July first as appointment date and setting 6-year terms, effective January 1, 1979; P.A. 83-487 amended section by restructuring authority, including legislative appointments and adding attendance requirements; P.A. 92-147 changed the administrative designation of the authority, placing it in the department of agriculture by deleting “for administrative purposes only”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 97-155 added two members to the authority appointed by the Governor from the tenants of the Hartford market facility; P.A. 03-170 replaced “an at-large public member” with “two at-large public members” and added provisions re expiration of terms of appointed members serving before and on January 1, 2004, and the appointment by said date of new members to begin serving on said date and complete the terms of their predecessors, effective June 26, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 4-9a for definition of “public member”.



Section 22-63a - Executive director; appointment; duties.

(a) The Connecticut Marketing Authority shall appoint an executive director who shall serve at the pleasure of the authority and receive such compensation as shall be fixed by the authority, and who shall not be a member of the authority. The executive director may be the director of marketing and technology for the Department of Agriculture.

(b) The executive director shall, subject to the rules and directives of the Marketing Authority, administer and coordinate the functions of the Marketing Authority and shall have overall supervisory authority and responsibility for its operations.

(c) The executive director shall approve all accounts for salaries and expenses of the Marketing Authority. The executive director shall submit a budget, approved by the Marketing Authority, through the Department of Agriculture to the Office of Policy and Management and to the legislature.

(d) The executive director may employ personnel necessary to perform the duties required of the authority in carrying out the purposes of this chapter. All employees of the authority hired on or after July 1, 1983, shall be exempt from the classified service. The executive director shall develop personnel policy guidelines, approved by the authority, for the hiring and dismissal of such employees.

(P.A. 83-487, S. 20, 33; P.A. 92-147, S. 2, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1.)

History: P.A. 92-147 amended Subsec. (a) to authorize the director of marketing and technology within the department of agriculture to be the executive director of the authority; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-64 - Duties of Marketing Authority. Regulations.

The Marketing Authority shall develop the marketing facilities of Connecticut agriculture to bring about a wider and more economical distribution of Connecticut’s agricultural products through the development of existing farmers’ markets and through the establishment, acquisition, development and operation of market facilities, including land and buildings, by purchase, construction or condemnation; provided, however, that any such real estate acquisitions financed by bonds involving the full faith and credit of the state shall be subject to the provisions of section 4b-23. Subject to the provisions of section 4b-3, the Marketing Authority may lease the land or markets under the control of the authority. The Marketing Authority shall adopt regulations in accordance with the provisions of chapter 54 concerning the leasing of land or markets. The Marketing Authority shall maintain a written record of the reasons why a prospective tenant has been granted or denied a lease, and shall notify applicants that such a record is available for inspection. Any such market or land may be leased in portions (1) to an agricultural cooperative organized under the laws of this state, and (2) to wholesalers of farm produce or farm supplies, and (3) to dealers in other commodities, if the authority determines that the sale of such other commodities is of general benefit to the market, and (4) to persons rendering services connected therewith essential to the market, subject to such regulations as the Marketing Authority promulgates. Such leases shall be for periods determined by the authority, not to exceed ninety-nine years, and may be renewed for like periods. Said leases may be terminated upon mutual agreement by both parties thereto. Except as provided in section 22-63a, the appointment of all necessary employees by the Marketing Authority shall be subject to the provisions of chapter 67. The Marketing Authority shall, for the purpose of providing for the payment of the expenses of the market and the construction, improvements, repairs, maintenance and operation of its properties, fix, charge and collect rentals and charges for stores, stalls, space, buildings, equipment and other appurtenances, privileges and services furnished or performed, in or in connection with the market. The Marketing Authority shall have charge and supervision of repairs, maintenance and capital improvements of its properties provided that contracts may be submitted to the Commissioner of Construction Services for review. The Marketing Authority may collect any charges due a cooperative from its sublessees and may apply any sums so collected to the payment of rent payable to the authority by such cooperative. The Marketing Authority shall promulgate reasonable regulations relating to the use and operation of the market and its premises, equipment and facilities; marketing hours and days; sanitation; weight, measurement and display of products; inspection of products by the authority, and traffic and parking regulation, all in the interest of the public safety and convenience and to insure the most efficient and economical use of market property. The Marketing Authority, or a committee thereof to be designated by the authority, after hearing, may impose a penalty not exceeding five hundred dollars for each violation of any of such regulations, and said authority may provide for the removal from the market premises of any motor vehicle operated or parked in violation of any regulation. The nonpayment of any penalty imposed as herein provided shall be grounds for eviction and exclusion from the market of the person or corporation upon whom the penalty is imposed and in addition the amount of such penalty may be recovered by the authority in a civil action. Any person or corporation aggrieved by the imposition of penalties in excess of fifty dollars in the aggregate may appeal to the superior court for the judicial district of Hartford.

(1949 Rev., S. 3102; 1949, 1953, 1955, S. 1717d; 1957, P.A. 268, S. 1; February, 1965, P.A. 537, S. 1; 1971, P.A. 152; P.A. 75-425, S. 52, 57; P.A. 76-436, S. 447, 681; P.A. 78-280, S. 5, 127; P.A. 83-487, S. 25, 33; P.A. 84-98, S. 2; P.A. 87-496, S. 89, 110; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-51, S. 90.)

History: 1965 act provided that leases may be terminated by mutual agreement of parties; 1971 act added Subdiv. indicators and specified that lease may be made to dealers in commodities other than produce or farm supplies if the authority considers sale of commodities of benefit to market; P.A. 75-425 added proviso requiring that real estate acquisitions financed by bond involving full faith and credit of state be subject to Sec. 4-26b; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 83-487 amended section to require adoption of regulations re leasing of land or markets and to provide that authority is to have charge and supervision of repairs, maintenance and capital improvements of its properties; P.A. 84-98 added reference to power of marketing authority to lease land or markets under its control; P.A. 87-496 substituted “public works” for “administrative services” commissioner and allowed, instead of required, marketing authority to submit contracts to commissioner of public works for review; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 22-65 - Construction of markets.

Section 22-65 is repealed.

(1949 Rev., S. 3111; September, 1957, P.A. 11, S. 41; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 109, 110.)



Section 22-66 - Petition to Superior Court for taking of land.

If said authority is unable to agree with the owners of land required for the establishment of a regional market or for an addition to any such market, said authority may bring a petition in the name of the state to the superior court in the judicial district in which the property is located or to a judge of said court if said court is not in session, which petition shall be accompanied by a summons signed by a competent authority to be served as process in civil actions before said court, notifying the owner of the property to be taken and all persons interested in such property to appear before said court or such judge. Said court or such judge shall, thereupon, appoint a state referee to determine the amount of damages to such owner or parties interested in such property. Such referee, after hearing and the determination of such damages, shall report the amount assessed therefor to said court or such judge. If the report is accepted, such acceptance shall have the effect of a judgment in favor of the owner of the property against the petitioners for the amount of the assessment made by such referee and execution may issue therefor. Said court or such judge shall make any order necessary to protect the rights of all parties interested.

(1949 Rev., S. 3103; March, 1958, P.A. 27, S. 71; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”.



Section 22-67 - Conditions for issuance of bonds.

No bonds shall be issued under this chapter until the Marketing Authority has determined as provided in section 22-64 that such regional market or markets, when constructed, will produce in reasonable rentals and other charges an amount sufficient to retire the principal and interest of such bonds and the cost of maintenance of the regional market or markets and the collection of rentals and other charges thereon.

(1949 Rev., S. 3109; September, 1957, P.A. 11, S. 39.)



Section 22-68 - Payment of bonds.

Such bonds, together with the principal and interest thereon, shall be paid, first, out of rentals and other charges collected for the use of the regional market or markets, and, if in any year that sum is not sufficient, then the full faith and credit of the state of Connecticut is pledged for the payment thereof.

(1949 Rev., S. 3110; September, 1957, P.A. 11, S. 40.)



Section 22-69 - Improvement bonds.

Bonds, in an amount not to exceed three million one hundred fifty-five thousand five hundred five dollars, may be issued from time to time as, in the discretion of the Marketing Authority, seems necessary to meet the cost of the construction of the improvement necessary to operate a regional market or markets as determined by the Marketing Authority. Such bonds shall be denominated on the face thereof “Regional Marketing Bonds of the State of Connecticut”. Such bonds shall be sold at not less than par and accrued interest.

(1949 Rev., S. 3108; 1949, S. 1720d; September, 1957, P.A. 11, S. 42; P.A. 82-369, S. 10, 28; June Sp. Sess. P.A. 83-33, S. 4, 17; P.A. 88-343, S. 11, 32; May Sp. Sess. P.A. 92-7, S. 14, 36; May Sp. Sess. P.A. 94-2, S. 9, 203.)

History: P.A. 82-369 increased bond authorization from $1,200,000 to $1,350,000; June Sp. Sess. P.A. 83-33 increased bond authorization to $2,140,000; P.A. 88-343 increased the bond authorization to $3,140,000; May Sp. Sess. P.A. 92-7 increased the bond authorization to $3,390,000; May Sp. Sess. P.A. 94-2 decreased bond authorization to $3,155,505, effective July 1, 1994.

See Sec. 22-67 re conditions for issuance of bonds.



Section 22-70 - Issuance of bonds. Borrowing from state funds.

The provisions of section 3-20 shall apply to all bonds authorized under this chapter and such bonds and temporary notes in anticipation of money to be derived from the sale of such bonds shall be issued and sold in the manner provided in said section. Such bonds shall be in serial form, maturing in substantially equal annual installments, beginning approximately one year after the estimated date of the completion of the regional market or markets or other improvements as determined by the Marketing Authority, and in such amounts that the whole amount shall be paid within thirty years from the first date of issue. Each such bond shall bear upon its face the following statement: “The full faith and credit of the state of Connecticut are pledged to the payment of the principal and the interest hereof.” In any case in which, for the purposes of this chapter, the Marketing Authority finds it desirable to borrow money in amounts not sufficient to warrant the issuance of bonds, it may borrow from funds of the state, in an amount or amounts not exceeding in the aggregate one hundred thousand dollars, with the approval of the State Bond Commission and the Investment Advisory Council.

(1957, P.A. 566, S. 1; 1959, P.A. 468, S. 1.)

History: 1959 act allowed market authority to borrow state funds up to $100,000 when amount needed does not warrant issuance of bonds.

See Secs. 3-13a to 3-13d, inclusive, re state investment policy and procedures.



Section 22-71 - Investment of proceeds.

The Treasurer may invest temporarily in direct obligations of the United States of America such portion of the proceeds of the sale of regional marketing bonds as he deems to be available for such purpose. If the proceeds of any bond issue exceed the purchase price or cost of construction of facilities for which such bonds are issued, the surplus shall be expended in payment of principal of and interest on bonds issued under this chapter when the same become due or in the purchase at the market price of any outstanding bonds, provided such price shall not exceed the price at which such bonds are in the same year redeemable. All bonds redeemed or purchased shall forthwith be cancelled and shall not again be issued.

(1949, S. 1723d; September, 1957, P.A. 11, S. 45.)



Section 22-72 - Bonds for construction of store units, office building.

Subject to the provisions of this chapter, the Treasurer, in addition to the bonds authorized by section 22-69, may issue bonds in an amount not to exceed three hundred twenty-two thousand dollars, the proceeds of which shall be used for the construction of eleven additional store units with the necessary appurtenances thereto, two platforms and an office building.

(1951, 1955, S. 1721d; September, 1957, P.A. 11, S. 43; 1963, P.A. 46, S. 1.)

History: 1963 act reduced bond limit from $360,000 to $322,000.

See Sec. 22-67 re conditions for issuance of bonds.



Section 22-73 - Bonds for future development of regional market.

Subject to the provisions of this chapter, the Treasurer, in addition to the bonds authorized by sections 22-69 and 22-72, may issue bonds in an amount not to exceed three hundred sixteen thousand four hundred fifty-eight dollars, the proceeds of which shall be used for the future development of the regional market and planning for such development.

(1953, S. 1722d; September, 1957, P.A. 11, S. 44; February, 1965, P.A. 569; S.A. 79-95, S. 107, 109; P.A. 82-369, S. 11, 28; June Sp. Sess. P.A. 83-33, S. 5, 17; P.A. 90-297, S. 12, 24.)

History: 1965 act increased bond limit from $487,000 to $787,000; S.A. 79-95 reduced bond limit to $425,000; P.A. 82-369 reduced bond authorization to $322,000; June Sp. Sess. P.A. 83-33 increased bond authorization to $522,000 and allowed for those funds to be used for planning; P.A. 90-297 decreased the bond authorization to $316,458.

See Sec. 22-67 re conditions for issuance of bonds.



Section 22-74 - New Haven regional market. Bonds.

Section 22-74 is repealed.

(1955, S. 1724d; September, 1957, P.A. 11, S. 46; 1963, P.A. 46, S. 2.)



Section 22-75 - Reserve fund.

Any net income to the authority shall be used to create a reserve fund for payment of repairs, capital improvements in such amount as shall be approved by the Secretary of the Office of Policy and Management, and outstanding bonds and interest thereon due and payable in the succeeding fiscal year. The reserve fund may be used by the authority to carry out the purposes of this chapter.

(1949 Rev., S. 3104; 1957, P.A. 568, S. 1; 1967, P.A. 68, S. 1; P.A. 77-614, S. 19, 610; P.A. 97-155, S. 2.)

History: 1967 act required that reserve be used for payment of capital improvements in amounts approved by commissioner of finance and control; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 97-155 deleted provisions re transfers from the fund when the fund exceeded $25,000.



Section 22-76 - Lessee may construct building.

The lessee of any land leased by the Marketing Authority may construct thereon a building, of a type approved by the authority, to be used by such lessee for marketing or related purposes. Title to any such buildings so constructed may be conveyed by such lessee to the state.

(1949, S. 1719d.)



Section 22-77 - Federal grants.

The authority is authorized (a) to apply for and receive grants or any other benefits from the United States or any agency or instrumentality thereof for carrying out the duties placed upon the authority; (b) to do and to authorize to be done every act and thing necessary to meet the requirements of and to obtain any and all grants and benefits from the United States or any agency or instrumentality thereof.

(1949, S. 1728d.)



Section 22-78 - Appropriations.

Obsolete.

(1949 Rev., S. 3106.)



Section 22-78a - Fee for round trip by railroad car over track owned by authority. Regulations.

Between July 1, 1991, and July 1, 1993, the Connecticut Marketing Authority shall, for the purposes of improvement and maintenance of railroad track owned by said authority, charge a fee of fifty dollars for each round trip made by a railroad car over said track. The fee shall be paid to the authority by the person or persons receiving the railroad car. On and after July 1, 1993, such fee shall be established by the board of directors of the Connecticut Marketing Authority by regulations adopted in accordance with the provisions of chapter 54.

(P.A. 84-211; P.A. 91-312, S. 42, 48; P.A. 92-255, S. 6, 8.)

History: P.A. 91-312 increased the fee from $25 to $50 between July 1, 1991, and July 1, 1992, and provided that on and after July 1, 1992, such fee shall be established by regulations adopted by the board of directors of the authority; P.A. 92-255 extended the statutory fee of $50 until July 1, 1993, and provided for a fee to be set by regulation after that date.






Chapter 426 - Agricultural Experiment Stations

Section 22-79 - Connecticut Agricultural Experiment Station. Board of control.

The Connecticut Agricultural Experiment Station shall be within the Department of Agriculture for administrative purposes only. The management of the Connecticut Agricultural Experiment Station shall be vested in a board of control, consisting of eight members, one of whom shall be the Commissioner of Agriculture or some person to be selected by him, one of whom shall be selected by the Board of Trustees of The University of Connecticut, one by the governing board of the Sheffield Scientific School and one by the Board of Trustees of Wesleyan University, and two of whom shall be appointed by the Governor. The Governor and the director of the station shall be, ex officio, members of said board of control. The members of the board shall continue in office for the term of three years from the first day of July next succeeding their appointment. Upon the death or resignation of a member of the board, the authority or institution by which such member was appointed shall fill the vacancy.

(1949 Rev., S. 3246; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 77-614, S. 317, 610; P.A. 92-144, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 77-614 placed experiment station within office of policy and management for administrative purposes, effective January 1, 1979; P.A. 92-144 changed the administrative agency for the station from the office of policy and management to the department of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 22-80 - Meetings of board; officers.

Said board shall meet not less than quarterly during any calendar year upon the call of the president at such times and places as he deems necessary, except that the board shall meet in January at such place as may be designated by its president. Five members of said board shall constitute a quorum. Said board shall annually choose from its number a president, a vice-president, a secretary and a treasurer who shall hold their respective offices one year and until their successors are chosen, and may fill any vacancy in any office filled by said board. The treasurer shall endorse all drafts and checks and receive and receipt for all moneys payable to the station. Members of the board shall not be compensated for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of the meetings held during any calendar year shall be deemed to have resigned from office unless the president or vice-president of the board has excused such absence. Minutes of any meeting shall be recorded by the board.

(1949 Rev., S. 3247; June, 1955, S. 1773d; P.A. 83-487, S. 26, 33; P.A. 89-176, S. 1; P.A. 11-59, S. 16; June 12 Sp. Sess. P.A. 12-2, S. 29.)

History: P.A. 83-487 amended section to require board to meet at least quarterly, to establish attendance requirements, to require recording of minutes, limit terms of members and to specify that members are not compensated for services; P.A. 89-176 deleted provision prohibiting consecutive terms for members of board of directors; P.A. 11-59 replaced requirement to meet on the third Tuesday of January in the city of Hartford with requirement to meet in January at such place as may be designated by the board’s president; June 12 Sp. Sess. P.A. 12-2 added requirement re annual selection of vice-president and added exception to automatic resignation for missed meetings if president or vice-president excuses the absence, effective June 15, 2012.



Section 22-81 - Duties of board. Reports.

(a) Said board shall have the general management of the institution and shall appoint a director, who shall have the general management and oversight of experiments and investigations. It may own such real and personal estate as may be necessary for carrying on its work and may receive title to the same by deed, devise or bequest. It shall expend all money appropriated by the state in the prosecution of the work for which said institution is established, shall use for the same purpose the income from all funds and endowments which it may receive from other sources and may sue and be sued by the name of the Connecticut Agricultural Experiment Station. It may seek and obtain patents, trademarks and licensing agreements relating to inventions and discoveries of any employee of the Connecticut Agricultural Experiment Station. It may pursue any opportunity to receive funds for research available from the federal government or from private sources. It shall make an annual report to the joint standing committee of the General Assembly having cognizance of matters relating to the Department of Agriculture and the Department of Energy and Environmental Protection, including a statement of the activities of the station and the sources and amounts of funds available to the station. It shall make an annual report to the Governor, as provided in section 4-60, including therein a report upon adulterated food products and a report of the work done and results obtained under the provisions of section 22-84.

(b) Notwithstanding the provisions of any general statute or special act to the contrary, the selection, appointment, assignment of duties, amount of compensation, sick leave, vacation, leaves of absence, termination of service, rank and status of the individual members of the station staff shall be under the sole jurisdiction of the board of control of the station within available funds. Said board shall determine who constitutes the professional staff of the station and shall establish a compensation and classification schedule for the professional staff. Said board shall annually submit to the Commissioner of Administrative Services a list of the positions which it has included within the professional staff.

(c) Within available resources, the board shall cause the station to (1) make scientific inquiries and perform experiments including, but not limited to, inquiries and experiments regarding plants, insects and the pests of plants, soil and water, which inquiries and experiments shall include, but not be limited to, consideration of the effects of any climate change which may result from increased levels of carbon dioxide or other “greenhouse” gases in the atmosphere and what effects such change may have on agriculture in this state; (2) make scientific inquiries for the General Assembly and conduct such analyses as required by any state agency including, but not limited to, the Departments of Administrative Services, Agriculture, Consumer Protection and Energy and Environmental Protection; and (3) distribute reports of any analyses, investigations or experiments by correspondence, lectures or published matter. The board may cause the station to charge a fee for any testing services which it may provide to the public. The station shall not conduct any testing of ticks for Lyme disease except at the request of a state or municipal health official or for scientific research purposes.

(1949 Rev., S. 3248, 3250, 3901; September, 1957, P.A. 11, S. 13; 1967, P.A. 657, S. 79; P.A. 83-487, S. 27, 33; P.A. 84-546, S. 66, 173; P.A. 91-395, S. 5, 11; P.A. 92-240; P.A. 96-116, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(d), (f); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 10-96, S. 2; P.A. 11-80, S. 54; P.A. 13-33, S. 1.)

History: 1967 act added Subsec. (b) clarifying board’s powers and duties; P.A. 83-487 amended section to require annual reports to general assembly committee having cognizance of matters relating to the department of agriculture and the department of environmental protection, to specify board’s powers with respect to staff and to add Subsec. (c) concerning duties of station and board; P.A. 84-546 made technical changes in Subsec. (c); P.A. 91-395 amended Subsec. (c) to provide for research re effects of climate change; P.A. 92-240 amended Subsec. (c) to specify that station may test ticks for Lyme disease only at request of state or municipal health officials or for research purposes; P.A. 96-116 amended Subsec. (a) to add provision re receipt of funds from federal or private sources for research and amended Subsec. (c) to authorize charging of fees for testing services, effective July 1, 1996; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced separate Departments of Agriculture and Consumer Protection with single Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 10-96 amended Subsec. (a) to authorize board to seek and obtain patents, trademarks and licensing agreements re inventions and discoveries of employee of station; P.A. 11-80 changed “Department of Environmental Protection” to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-33 amended Subsec. (c) to add provision re board’s duties be performed within available resources, effective May 28, 2013.



Section 22-81a - Testing of mosquitoes for public health threat.

The Connecticut Agricultural Experiment Station shall, within available appropriations and in accordance with the provisions of this chapter, conduct surveillance and testing for the existence of mosquitoes carrying the eastern equine encephalitis virus in accordance with a plan developed and agreed upon by the Commissioner of Energy and Environmental Protection, the Commissioner of Public Health and the director of the Connecticut Agricultural Experiment Station. Such plan shall specify procedures to assure that any expenditures for surveillance and testing shall be reasonable and prudent. The director of the Connecticut Agricultural Experiment Station or any person authorized by him to implement the provisions of this section may, at any reasonable time, enter any public or private premises in the performance of his duty.

(P.A. 97-289, S. 7; P.A. 11-80, S. 1; Dec. Sp. Sess. P.A. 12-1, S. 2.)

History: P.A. 97-289 effective July 1, 1997; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; Dec. Sp. Sess. P.A. 12-1 added “within available appropriations and”, effective December 21, 2012.



Section 22-82 - Endowment of agricultural experiment station.

The expenditure of such funds as may come to this state under the provisions of an Act of Congress, approved February 24, 1925, entitled “An Act for the more complete endowment of Agricultural Experiment Stations, and for other purposes”, which provisions were accepted by this state by an act approved June 18, 1925, shall be under the joint control of the Board of Trustees of The University of Connecticut and the Board of Control of the Connecticut Agricultural Experiment Station.

(1949 Rev., S. 3249.)



Section 22-82a - Inventions and discoveries by employees.

(a) As used in subsections (b) to (h), inclusive, of this section: (1) “Station” means the Connecticut Agricultural Experiment Station; (2) “director” means the director of the Connecticut Agricultural Experiment Station; and (3) “board” means the board of control of the Connecticut Agricultural Experiment Station.

(b) The station shall be entitled to own the entire right, title and interest in any invention or discovery of an employee of the station that (1) is conceived in the course of the performance of customary or assigned duties of the employee, (2) emerges from any research, development or other program of the station, or (3) is conceived or developed wholly or partly at the expense of the station or with the aid of the equipment, facilities or personnel of the station.

(c) In each such instance, the employee shall be deemed to be obligated, by reason of his or her employment by the station, to (1) disclose his or her invention or discovery fully and promptly to the director, (2) assign to the station the entire right, title and interest in each invention or discovery, and execute instruments of assignment to that effect, and (3) execute such proper patent or license application or other instrument of assignment concerning such invention or discovery as may be requested by the director, and give all reasonable aid in the prosecution of such application or assignment and the procurement of such patent, license or assignment.

(d) Except where the invention or discovery is subject to federal grant restrictions, the entire beneficial ownership of any such invention or discovery, including all monetary proceeds, property and rights of every character, tangible and intangible, shall be deposited with the station and vest in the station for use in scientific inquiries and experiments and the board shall exercise complete control thereof.

(e) Each employee who conceives or makes any invention or discovery and fulfills his or her obligations to the satisfaction of the station as provided in subsections (b) to (d), inclusive, of this section shall be entitled to share in any net proceeds that may be derived from the assignment, grant, license or other disposal of such invention or discovery. The amount of such net proceeds shall be computed by, or with the approval of, the board, with reasonable promptness after collection thereof, and after deducting from gross proceeds any and all costs and expenses as may be reasonably allocated to the particular invention or discovery including, but not limited to, costs or expenses associated with seeking and obtaining any patent, trademark or licensing agreement, maintenance or litigation costs, and the costs of evaluating the commercial potential of the invention or discovery. A minimum of twenty per cent of the amount of such net proceeds shall be paid to an employee who solely conceived or made the invention or discovery, and shall be paid in shares to two or more employees who jointly conceived or made the invention or discovery in such respective proportions as the board may determine. The board in its discretion may increase the amount by which any employee or employees may participate in such net proceeds.

(f) Disagreements as to the allocation of any invention or discovery, as to the obligations of any employee, or due performance thereof, or as to the participation of any employee of the station in any net proceeds, shall be disposed of as follows: (1) By voluntary arbitration of all relevant issues, if the disagreeing parties approve and agree to be bound by the decision upon such arbitration; (2) by compulsory arbitration if that is provided for in any applicable contract between the disagreeing parties; or (3) by recourse to a court of competent jurisdiction in this state if arbitration cannot be resorted to under either subdivision (1) or (2) of this subsection.

(g) The board may establish and regulate, equitably in the public interest, such measures as the board deems necessary for the purposes of such arbitration, and to make contracts for compulsory arbitration, in the name of the station.

(h) The board may adopt regulations in accordance with chapter 54 to govern the operations of the station in accordance with the provisions of subsections (a) to (g), inclusive, of this section.

(P.A. 10-96, S. 3–8.)



Section 22-83 - Research and experiment in tobacco growing.

The Board of Control of the Connecticut Agricultural Experiment Station is authorized to conduct research and experimental work as to causes and prevention of the various diseases and injuries to the Connecticut tobacco crop which occur in the field or in the processes of preparing the crop for market and for the purpose of improving the tobacco plant by selection and breeding and by cooperative experiments with growers of tobacco. Said board is authorized to accept in the name of the state gifts or loans of land and equipment and gifts of money, to be used exclusively for the purposes of this section. Said board may issue bulletins containing any special information of value to tobacco growers.

(1949 Rev., S. 3250.)



Section 22-84 - Plant pests. Authority of director. Enforcement. Violation.

(a) The director of the Connecticut Agricultural Experiment Station shall have charge of all matters pertaining to official control, suppression or extermination of insects or diseases which are, or threaten to become, serious pests of plants of economic importance. The director shall receive no additional compensation for such work, and may designate members of the station staff to carry out certain lines thereof and may employ such other assistance as may be required. Said director may: (1) Cooperate with the agents of the United States Department of Agriculture in the control of plant pests; (2) make regulations and orders regarding the destruction or treatment of infested plants; (3) seize, treat, disinfect or destroy any plants or plant material moved in violation of any quarantine or regulation established under the provisions of this section or suspected of being infested by any dangerous insect pest or plant disease; (4) prohibit or regulate the transportation of plants and plant materials, brick, stone and quarry products or any other objects or materials liable to carry dangerous pests and may designate certain areas or districts wherein all such plants may be destroyed; (5) adopt, and enforce by appropriate regulations, a quarantine prohibiting or restricting the transportation of any class of nursery stock, plant, fruit, seed or other article capable of carrying any dangerous plant disease or insect infestation, with reference to which the Secretary of Agriculture of the United States has not determined that a quarantine is necessary and established such quarantine, into or through this state or any portion thereof from any other state, the District of Columbia or any part of such state or said district in which said director finds such plant disease or insect infestation to exist; (6) adopt regulations for the seizure, inspection, disinfection, destruction or other disposition of any nursery stock, plant, fruit, seed or other article capable of carrying any dangerous plant disease or insect infestation, a quarantine with respect to which has been established by the Secretary of Agriculture of the United States, and which have been transported to, into or through this state in violation of such quarantine; (7) inspect nurseries and nursery stock, as defined in section 22-97, for any violation of the provisions of section 22a-381d; and (8) establish and maintain a quarantine against any premises, district, town or group of towns in this state, provided, before any quarantine is established within the state, a public hearing shall be held, of which five days’ notice shall be given to the parties affected, either by mail or by publishing such notice in two newspapers having a circulation in the part of the state affected by such quarantine. In carrying out the duties and authority described in this subsection, the director may issue permits to any party or enter into compliance agreements with any party.

(b) The director or a designee may, at any reasonable time, enter any public or private premises to enforce the provisions of this section. Any person aggrieved by any order of quarantine issued under the provisions of this section may appeal to the Superior Court, or to any judge thereof if said court is not in session, and said court or such judge may grant such relief or issue such order or judgment in the premises as to equity may appertain.

(c) Any person interfering with the director or the director’s designee in the performance of said director’s duty under the provisions of this section or violating any quarantine or any regulation established under the provisions of this section shall be fined not less than five hundred dollars or more than two thousand five hundred dollars.

(1949 Rev., S. 3251; P.A. 09-52, S. 1; P.A. 13-33, S. 2, 3.)

History: P.A. 09-52 divided existing provisions into Subsecs. (a) to (c), amended Subsec. (a) to insert Subdiv. designators (1) to (6) and (8) and add Subdiv. (7) re inspection of nurseries, amended Subsec. (b) to replace provision re authorized person with “a designee” and replace reference to performance of duty with “to enforce the provisions of this section”, amended Subsec. (c) to specify that interference with director or director’s designee is a violation, and made conforming and technical changes, effective July 1, 2009; P.A. 13-33 amended Subsec. (a) to add provision re authority of director to issue permits and enter into compliance agreements and make a technical change and amended Subsec. (c) to increase minimum fine from $5 to $500 and increase maximum fine from $100 to $2,500, effective May 28, 2013.



Section 22-84a - Research consistent with goals of integrated pest management.

The Connecticut Agricultural Experiment Station shall, in accordance with the provisions of this chapter, continue its research in the reduction of pesticide use, the improvement of crop quality and other projects that are consistent with the goals of integrated pest management and shall make its findings available to The University of Connecticut Cooperative Extension Service.

(P.A. 88-247, S. 10, 12.)

See Sec. 22-11a for definition of “integrated pest management”.



Section 22-85 to 22-87 - European corn borer. White pine blister rust. European black currant plants.

Sections 22-85 to 22-87, inclusive, are repealed.

(1949 Rev., S. 3252–3254; 1961, P.A. 5; P.A. 83-487, S. 32, 33.)



Section 22-88 - State Entomologist; appointment; duties.

Said board of control shall appoint a State Entomologist to hold office during the pleasure of the board. He shall have an office at the experiment station, but shall receive no compensation other than his regular salary as a member of the station staff. The State Entomologist may designate members of the station staff to assist him in carrying out the provisions of sections 22-90, 22-96, 22-98, 22-99 and 22-100. He or any of his assistants or agents may, at any reasonable time, enter any public or private grounds in the performance of their duties. The State Entomologist may issue such bulletins of said experiment station as in his judgment are needed to convey information about pests; may conduct experiments and investigations regarding injurious insects and the remedies for their attacks and may diffuse such information by means of correspondence, lectures and published matter.

(1949 Rev., S. 3255; 1961, P.A. 6.)

History: 1961 act allowed entomologist to designate staff members to assist in carrying out provisions of specified sections, authorized entomologist or agents to enter public or private grounds in performance of duties, deleted detailed provisions re entomologist’s inspection of orchards, fields etc. and subsequent orders which he may make concerning treatments etc., deleted provision imposing fine for noncompliance with orders and deleted provisions re records and reports of expenses.



Section 22-89 - Registration of honey bees.

Each person owning one or more hives of bees shall, annually, on or before the first day of October, make application to the State Entomologist for the registration of bees. The State Entomologist shall issue to such applicant a certificate of registration without fee. The State Entomologist shall (1) keep accessible to the public a record of the registration, the name and place of residence of the registrant and the definite location in the municipality where the bees are kept and (2) transmit a copy of such information to the town clerk of the municipality in which the registrant resides. Any owner of bees who fails to register as required by the provisions of this section shall be fined not more than five dollars.

(1949 Rev., S. 3256; P.A. 89-176, S. 2.)

History: P.A. 89-176 replaced provisions re procedure for registering bees with town clerk with provisions re registration with state entomologist.



Section 22-90 - Inspection of bees for contagious diseases.

The State Entomologist shall, to such extent as he deems necessary or expedient, examine apiaries and quarantine such as are diseased and treat or destroy cases of the disease known as foul brood. The State Entomologist may appoint such inspectors as he deems necessary or expedient, and he or any person whom he appoints for that purpose shall have access at reasonable times to any apiary or place where bees are kept or where honeycomb and appliances are stored. He is authorized to make suitable regulations regarding inspections and quarantine and to prescribe suitable forms for permanent records which shall be on file and open to public inspection, and to make reasonable rules for the services of such inspectors, and may pay a reasonable sum for such services. No person or corporation shall remove bees under quarantine to another locality without obtaining the written permission of an authorized inspector. No person or transportation company shall receive for transportation any colony or package of bees, unless such colony or package is accompanied by a certificate of good health, furnished by an authorized inspector. No person or transportation company shall deliver any colony or package of bees brought from any other country, province, state or territory unless accompanied by a certificate of health furnished by an authorized inspector of such country, province, state or territory. Any person or transportation company receiving a shipment of bees from without the state, unaccompanied by such certificate, shall, before delivering such shipment to its consignee, notify the State Entomologist and hold such shipment until inspected by an authorized inspector. If contagious diseases are found therein, such shipment shall be returned to the consignor or delivered to an authorized inspector of this state for treatment or destruction, provided the requirements of this section shall not apply to shipments of brood comb, with or without bees, suspected of being diseased and consigned to the State Entomologist, the agricultural experiment station or any authorized apiary inspector of the state or to the Bureau of Entomology of the United States or the United States Department of Agriculture, and provided there shall be no destruction of any shipment of bees as herein provided in the absence of reasonable notice to the consignee thereof. No person shall resist or hinder the State Entomologist, or any inspector whom he appoints, in the performance of the duties imposed by this section. No person or corporation shall sell, to be removed to another location, bees, brood comb, frames or hives that have been in use, with or without combs, until they have been inspected by an authorized inspector, who shall issue a certificate of health if they are found free of contagious disease. Any person violating any provision of this section shall be fined not more than fifty dollars.

(1949 Rev., S. 3257; 1949, S. 1774d.)



Section 22-91 - Gypsy and brown-tail moths.

Section 22-91 is repealed.

(1949 Rev., S. 3258; 1961, P.A. 3.)



Section 22-91a - Gypsy moth as public nuisance.

The insect commonly known as the gypsy moth is, in all stages of its development, declared to be a public nuisance.

(1967, P.A. 446, S. 1.)



Section 22-91b - Survey of infestation by State Entomologist.

Whenever the existence of the gypsy moth reaches or threatens to reach epidemic proportions in any part of this state, or if such infestation results in a hazardous highway condition because of gypsy moths on the highway causing a slippery condition, the chief executive officer of any town, city or borough may request in writing that the State Entomologist survey such town, city or borough for the magnitude and location of the infestation and report his findings to such chief executive officer.

(1967, P.A. 446, S. 2.)



Section 22-91c - Roadside spraying. State aid.

The legislative body of any town, city or borough may contract for the spraying of any roadside area or areas within its jurisdiction, provided such spraying shall be approved by the Commissioner of Energy and Environmental Protection. Any such city or borough may apply to said commissioner not later than June fifteenth of each succeeding year for reimbursement of one-half of the cost of any roadside spraying as herein above authorized, or a prorated amount from sums available therefor under the provisions of section 22-91e.

(1967, P.A. 446, S. 3; 1971, P.A. 872, S. 431; P.A. 11-80, S. 1.)

History: 1971 act replaced state board of pesticide control with commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22-91d - Assessment of landowners.

Any town, city or borough which contracts for spraying of areas within its jurisdiction, other than roadside spraying, under the provisions of sections 22-91a to 22-91f, inclusive, may, by vote of its legislative body, assess the owners of the land so sprayed on an acreage basis, for not more than one-half of the cost thereof to the municipality. The tax collectors of such municipalities shall notify such landowners of the amount of their assessments, and shall have the same powers in the collection of the same as they have in the collection of property taxes.

(1967, P.A. 446, S. 4.)



Section 22-91e - Emergency. Appropriations.

If the State Entomologist declares that an emergency exists because of the prevalence of gypsy moths, he may so certify to the Finance Advisory Committee. The Finance Advisory Committee may thereupon add from the resources of the General Fund to the appropriation of the Department of Energy and Environmental Protection sufficient funds, not to exceed thirty-seven thousand five hundred dollars for the fiscal year to carry out the provisions of sections 22-91a to 22-91f, inclusive, and to said department a sum, not to exceed four thousand dollars for the fiscal year to spray such state-owned roadside land as is certified to be infested.

(1967, P.A. 446, S. 5; 1971, P.A. 872, S. 204; P.A. 11-80, S. 1.)

History: 1971 act replaced appropriations to state board of pesticide control and state park and forest commission with appropriations to department of environmental protection, substituted “fiscal year” for “biennium” and halved appropriation amounts accordingly; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22-91f - Epidemic conditions.

If the State Entomologist finds that the existence of the gypsy moth has reached epidemic proportions in any area of the state, he shall so instruct the affected municipalities which shall jointly undertake such spraying as the State Entomologist deems necessary, one-half of the cost of which shall be borne by the state on application of such municipalities to the State Board of Pesticide Control not later than June fifteenth of the succeeding year and one-half of the balance of such cost may be assessed against landowners as provided in section 22-91d.

(1967, P.A. 446, S. 6.)



Section 22-92 to 22-95 - Emergency gypsy moth control. Agent for suppression of gypsy and brown-tail moths, etc.

Sections 22-92 to 22-95, inclusive, are repealed.

(1949 Rev., S. 3259–3261; 1955, S. 1776d; 1961, P.A. 3; 1963, P.A. 527, S. 12; 612, S. 12.)



Section 22-96 - Certificate of inspection of imported nursery stock.

All nursery stock shipped into this state shall bear on each package a certificate that the contents of such package have been inspected by a state or government officer and that such contents appear free from all dangerous insects and diseases. If nursery stock has been brought into the state without such a certificate, the express, freight or other transportation company or person shall, before delivering the shipment to the consignee, notify the State Entomologist of the facts, giving the name and address of the consignee, the origin of shipment and approximate number of cars, boxes or packages and the probable date of delivery to the consignee. The State Entomologist may cause the inspection and, if infested, the treatment of the stock. Any person violating any of the provisions of this section shall be fined not more than fifty dollars.

(1949 Rev., S. 3262; 1961, P.A. 4; 1971, P.A. 871, S. 99.)

History: 1961 act deleted provisions which forbade unpacking woody field-grown stock from foreign countries without inspector being present unless permission to do so has been granted and which authorized state entomologist to order treatment of infested stock; 1971 act deleted provision which exempted bales, boxes, etc. imported to state from provisions of Sec. 53-117 if labeled as to origin and accompanied by certificate.



Section 22-97 - Nursery and nursery stock defined.

For the purposes of sections 22-98, 22-99 and 22-100, any place at which hardy trees, shrubs and vines are propagated or grown out of doors for commercial purposes shall be considered a nursery, and such stock shall be regarded as nursery stock. Hardy herbaceous perennial plants, including strawberry plants, may be subject to the same provisions regarding inspection and pest control if, in the opinion of the State Entomologist, it is desirable to control the movement of such plants. Florists’ ordinary plants, unless woody and field-grown, shall not be included.

(1949 Rev., S. 3266.)



Section 22-98 - Nursery stock; powers of State Entomologist.

The State Entomologist or his assistants shall, upon application, inspect at least once each year all nurseries at which woody field-grown hardy trees and plants are grown for sale or shipment; may inspect any nursery stock when dug, before shipment or at destination; may inspect nurseries at any time for the purpose of controlling plant pests or to ascertain whether such pests exist in nurseries; may prescribe forms for registration, certificates and permits and may make regulations regarding time and methods of inspection; may destroy or treat or order the destruction or treatment of, and prohibit the movement of, plants infested with dangerous pests; may cooperate with agents of the United States Department of Agriculture in the inspection of nurseries and control of plant pests; may, at reasonable times, enter any public or private grounds in performance of his duties under the provisions of this section and sections 22-99 and 22-100. If orders are issued for the destruction or treatment of infested plants, the owner, manager or agent of the nursery shall, within a reasonable time from the date of such order, destroy such plants as are ordered destroyed and make such treatment within the time specified in the order or be subject to the penalty provided in section 22-101.

(1949 Rev., S. 3263.)



Section 22-99 - Nurserymen and dealers to register.

All nurserymen shall register with the State Entomologist each year, on or before July first, and make application for inspection, and furnish such data on such blanks as the State Entomologist prescribes and furnishes. All firms, stores and individuals who sell but do not grow nursery stock shall be classed as dealers and shall, each year, on or before March first, register with the State Entomologist, giving the chief sources of their nursery stock and such data as he requires, on such forms as he prescribes and furnishes, and the State Entomologist may issue a permit allowing such dealer to sell such nursery stock. The State Entomologist may make such regulations as he deems necessary to govern the shipment of nursery stock into the state by any nursery, person, firm or corporation outside the state.

(1949 Rev., S. 3264; 1955, S. 1775d.)



Section 22-100 - Nursery certificate. Uninspected stock.

The State Entomologist shall issue to regular nurseries certificates, valid until the first day of August following the date of issue and covering the stock inspected and such other stock as has been received under valid certificates of inspection, and may issue temporary permits covering certain portions thereof, and permits to dealers. All such certificates and permits may be revoked for cause. Nursery stock which has not been inspected or stock from a nursery not holding a valid certificate of inspection shall not be sold or transported, and transportation companies shall refuse to accept any shipment not bearing such certificate or some form of permit issued by the State Entomologist, and all nurserymen shall furnish a certificate, and all dealers a permit, to accompany each package of stock sold or transported, but no provision of section 22-98 or 22-99 or this section shall prevent or render liable any person or firm transporting stock from one field or property to another field or property belonging to or operated by such person or firm when such stock is not to be immediately sold or offered for sale and when such transportation does not violate any established federal or state embargo or quarantine regulations.

(1949 Rev., S. 3265.)



Section 22-101 - Penalty. Appeal.

Any person who interferes with the State Entomologist or his assistant in the performance of his duties under the provisions of sections 22-98, 22-99 and 22-100, or any person, firm or corporation which violates any of the provisions thereof, shall be fined not more than fifty dollars. Any person aggrieved by any order issued under the provisions of said sections may appeal therefrom in accordance with the provisions of section 4-183.

(1949 Rev., S. 3267; 1971, P.A. 870, S. 70; P.A. 76-436, S. 448, 681; P.A. 77-603, S. 90, 125.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provision with statement that appeals shall be made in accordance with Sec. 4-183.



Section 22-102 - Storrs Agricultural Experiment Station.

The Storrs Agricultural Experiment Station shall remain as established, and the management and control thereof shall be vested in the trustees of The University of Connecticut. Said experiment station shall make an annual report to the Governor, as provided in section 4-60.

(1949 Rev., S. 3268; September, 1957, P.A. 11, S. 13.)

See Sec. 22-81 re duties of board of control for Connecticut Agricultural Experiment Station.



Section 22-103 - Acceptance of certain federal acts.

The state of Connecticut accepts the provisions of the Act of Congress known as the Bankhead-Jones Act, entitled, “An Act to provide for research into basic laws and principles relating to agriculture and to provide for the further development of cooperative agricultural extension work and the more complete endowment and support of land-grant colleges”, approved June 29, 1935; and the provisions of an amendment of the Bankhead-Jones Act and the Agricultural Marketing Act of 1946 (the Flannagan-Hope Act, Public Law 733, 79th Congress) approved August 14, 1946, entitled, “An Act to provide for further research into basic laws and principles relating to agriculture and to improve and facilitate the marketing and distribution of agricultural products”.

(1949 Rev., S. 3269.)



Section 22-104 - Use of federal funds by experiment stations.

(a) Except in the cases provided for in subsection (b) of this section, any new funds that may come to this state under the provisions of said acts of Congress shall be divided between the Connecticut Agricultural Experiment Station and the Storrs Agricultural Experiment Station, The University of Connecticut, in such proportion as is agreed upon by the governing boards of the two institutions.

(b) (1) Expenditure of funds under the Bankhead-Jones Act, Title II, Section 21 and Section 22, shall be under the control of The University of Connecticut.

(2) Any funds under “Amendment of the Bankhead-Jones Act and the Agricultural Marketing Act of 1946”, Title I, Section 10, and Title II, Section 204, shall not be included.

(1949 Rev., S. 3270; May 25 Sp. Sess. P.A. 94-1, S. 74, 130.)

History: May 25 Sp. Sess. P.A. 94-1 made technical change for statutory consistency, effective July 1, 1994.






Chapter 427 - Fertilizers (Repealed)

Section 22-105 to 22-111 - Fertilizers.

Sections 22-105 to 22-111, inclusive, are repealed.

(1949 Rev., S. 6733–6739; 1949, S. 2873d, 2875d; 1959, P.A. 138, S. 1; February, 1965, P.A. 198, S. 18.)






Chapter 427a - Connecticut Fertilizer Law of 2008

Section 22-111a - Short title: Connecticut Fertilizer Law of 2008.

This chapter shall be known as the “Connecticut Fertilizer Law of 2008”.

(February, 1965, P.A. 198, S. 1; P.A. 09-229, S. 1.)

History: P.A. 09-229 added “of 2008” to chapter title, effective July 1, 2009.



Section 22-111b - Definitions.

When used in this chapter:

(1) “Fertilizer” means any substance containing one or more recognized plant nutrients, which is used for its plant nutrient content and which is designed for use or claimed to have value in promoting plant growth. Fertilizer does not include unmanipulated animal and vegetable manures, marl, lime, limestone, wood, ash and other products exempted by regulations adopted by the commissioner pursuant to section 22-111j.

(2) “Fertilizer material” means a fertilizer which: (A) Contains important quantities of not more than one of the primary plant nutrients nitrogen, phosphate or potash, or (B) has not less than eighty-five per cent of its plant nutrient content present in the form of a single chemical compound, or (C) is derived from a plant or animal residue, by-product or natural material deposit which has been processed in a manner that results in its content of plant nutrients not having been materially changed, except by purification and concentration.

(3) “Mixed fertilizer” means a fertilizer containing any combination or mixture of fertilizer materials.

(4) “Specialty fertilizer” means a fertilizer distributed for nonfarm use.

(5) “Bulk fertilizer” means a fertilizer distributed in a nonpackaged form.

(6) “Brand” means a term, design or trademark used in connection with one or more grades of fertilizer.

(7) “Guaranteed analysis” means the minimum percentage of plant nutrients claimed in the following order and form:

(A) Total Nitrogen (N) ........

per cent

(B) Available Phosphate (P2O5) ........

per cent

(C) Soluble Potash (K2O) ........

per cent

(8) “Grade” means the percentage of total nitrogen, available phosphate and soluble potash, stated in whole numbers in the same terms, order and percentages as in the guaranteed analysis.

(9) “Official sample” means any sample of fertilizer taken by the commissioner or the commissioner’s duly authorized agent and designated as such by the commissioner.

(10) “Ton” means a net weight of two thousand pounds avoirdupois.

(11) “Primary nutrient” means total nitrogen, available phosphate or soluble potash.

(12) “Per cent” or “percentage” means percentage by weight.

(13) “Person” means an individual, partnership, association, firm, corporation, limited liability company or other entity.

(14) “Distribute” means to import or consign or to offer for sale, sell, barter or otherwise supply fertilizer to any person in this state.

(15) “Distributor” means any person who distributes fertilizer.

(16) “Registrant” means a person who registers fertilizer pursuant to public act 09-229*.

(17) “Label” means the display of all written, printed or graphic matter on a fertilizer container or a written statement accompanying a fertilizer.

(18) “Labeling” means all written, printed or graphic matter upon or accompanying any fertilizer, or advertisements, brochures, posters, television or radio announcements and Internet web site content used in promoting the sale of any fertilizer.

(19) “Investigational allowance” means an allowance for variations inherent in the taking, preparation and analysis of an official sample of fertilizer.

(20) “Deficiency” means the amount of nutrient found by analysis that is less than the guaranteed analysis.

(21) “Blender” means any person or system engaged in the business of blending fertilizer through the use of mobile or fixed equipment.

(22) “Blending” means the physical mixing or combining of the following to produce a uniform mixture: (A) One or more fertilizer materials and one or more filler materials, (B) two or more fertilizer materials, or (C) two or more fertilizer materials and filler materials, including mixing through the simultaneous or sequential application of any combination of materials listed in this subsection.

(23) “Application” means the process of placement or usage of fertilizer onto a targeted growing area.

(24) “Director” means the director of the Connecticut Agricultural Experiment Station.

(25) “Commissioner” means the Commissioner of Agriculture.

(February, 1965, P.A. 198, S. 2; P.A. 73-278, S. 1, 21; P.A. 95-79, S. 84, 189; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 09-229, S. 4.)

*Note: Public act 09-229 is entitled “An Act Concerning Milk Producers, Milk and Milk Products, Agricultural Not-For-Profit Organizations and the Modernization of Connecticut Fertilizer Law”. (See Reference Table captioned “Public Acts of 2009” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 73-278 replaced “director” with “commissioner of agriculture” or “commissioner” and in Subdiv. (e)(1)(C) required guarantee of substances or compounds by both commissioner and director, rather than by director alone and included guarantees of harmful substances as well as of beneficial ones and added Subdiv. (n) defining “commissioner” as commissioner of agriculture; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 09-229 replaced former definitions with new definitions in Subdivs. (1) to (25), effective July 1, 2009.



Section 22-111c - Registration of brands and grades. Fee. Regulations.

(a) Each brand and grade of fertilizer shall be registered in the name of the person whose name appears on the label for such fertilizer before being distributed in this state. The application for registration shall be submitted to the commissioner on a form furnished by the commissioner and shall be accompanied by a fee of seventy-five dollars. On and after January 1, 2010, said fee shall be established by the commissioner by regulations adopted in accordance with the provisions of section 22-111j. The application shall include the following information: (1) The net weight; (2) the brand and grade; (3) the guaranteed analysis; and (4) the name and address of the registrant. Upon approval of the application by the commissioner, a copy of the registration shall be furnished to the applicant. All registrations shall expire on June thirtieth of each year.

(b) A distributor shall not be required to register any fertilizer which is already registered under this chapter by another person, provided the label for such exempted fertilizer does not differ in any material respect to such previously registered fertilizer.

(c) A distributor shall not be required to register fertilizer formulated according to specifications which are furnished by a consumer prior to mixing; but shall be required to label such fertilizer as provided in subsection (c) of section 22-111d.

(February, 1965, P.A. 198, S. 3; P.A. 73-278, S. 2, 21; P.A. 82-91, S. 9, 38; 82-472, S. 173, 183; May Sp. Sess. P.A. 92-6, S. 45, 117; P.A. 09-229, S. 5.)

History: P.A. 73-278 replaced “director”, i.e. director of Connecticut Agricultural Experiment Station, with “commissioner”, i.e. commissioner of agriculture; P.A. 82-91 deleted fee of $10 per major or minor element guaranteed for each brand and grade listed on the application and provided that fee is established by commissioner by regulations; P.A. 82-472 made a technical change in Subsec. (a); May Sp. Sess. P.A. 92-6 amended Subsec. (a) to establish various fees for fertilizer and to provide that the commissioner shall adopt regulations to establish the fees for the period commencing January 1, 1993; P.A. 09-229 deleted “commercial” re fertilizer throughout, amended Subsec. (a) to require registration in name of person whose name appears on fertilizer label, increase application fee from $15 to $75, delete provision re maximum registration cost and delete former Subdiv. (5) re sources, amended Subsec. (b) to exempt distributor fertilizer registration provided label for exempted fertilizer does not differ in material respect to previously registered fertilizer, and made conforming and technical changes, effective July 1, 2009.



Section 22-111d - Labeling.

(a) Any fertilizer distributed in this state in containers shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form the following information: (1) Net weight, (2) brand and grade, provided the grade shall not be required when no primary nutrients are claimed, (3) guaranteed analysis, (4) the name and address of the registrant, and (5) directions for use for fertilizer distributed to the end user.

(b) If the fertilizer is distributed in bulk shipments, a written or printed statement of the information required by subsection (a) of this section shall accompany delivery and be supplied to the purchaser at the time of delivery.

(c) A fertilizer formulated according to specifications which are furnished by or for a consumer prior to mixing shall be labeled to show the net weight, guaranteed analysis and the name and address of the applicable distributor or registrant.

(February, 1965, P.A. 198, S. 4; P.A. 09-229, S. 6.)

History: P.A. 09-229 deleted “commercial” re fertilizer and made conforming and technical changes throughout and added Subdivs. (1) to (5) re label information requirements in Subsec. (a), effective July 1, 2009.



Section 22-111e - Inspection fees. Tonnage reports by distributors.

(a) Each distributor shall pay to the commissioner an inspection fee for all fertilizer distributed to nonregistrants in this state of twenty-five cents per ton, with a minimum inspection fee of ten dollars. Sales to manufacturers or exchanges between them and sales by distributors are exempted. Fees so collected shall be used for the payment of the costs of inspection, sampling and analysis and other expenses necessary for the administration of this chapter.

(b) Every person who distributes fertilizer in this state shall: File with the commissioner, on forms furnished by the commissioner, an annual statement for the period ending June thirtieth setting forth the number of net tons of each fertilizer distributed in this state during such period. Such report shall be due on or before the thirtieth day of the month following the close of each annual period and shall be accompanied by the inspection fee established pursuant to subsection (a) of this section. If the tonnage report is not filed, and the payment of the inspection fee is not made within sixty days after the end of the annual period, a collection fee amounting to ten per cent of the amount, but not less than ten dollars, shall be assessed against the registrant and may be collected in a legal action against the registrant.

(c) When more than one person is involved in the distribution of a fertilizer, the last person who has the fertilizer registered and who distributes to a nonregistered dealer or consumer shall be responsible for reporting the tonnage and paying the inspection fee, unless the report and payment have been previously made by a prior distributor of the fertilizer.

(February, 1965, P.A. 198, S. 5; 1969, P.A. 95, S. 1; P.A. 73-278, S. 3, 21; P.A. 84-333; May Sp. Sess. P.A. 92-6, S. 46, 117; P.A. 09-229, S. 7.)

History: 1969 act provided for minimum inspection fee of $1 in Subsec. (a) and exempted sales of less than 10 tons in “annual” rather than “semiannual” period and amended Subsec. (b) to require “annual” rather than “semiannual” statements and to impose collection fee if payment of inspection fee not made within 60 rather than 30 days after end of annual period; P.A. 73-278 replaced “director”, i.e. director of Connecticut Agricultural Experiment Station, with “commissioner”, i.e. commissioner of agriculture; P.A. 84-333 amended Subsec. (a) by raising inspection fee from $0.06 to $0.15 per ton; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to provide that the commissioner shall adopt regulations to establish inspection fees with a minimum fee of not less than $0.25 per ton; P.A. 09-229 deleted “commercial” re fertilizer throughout, amended Subsec. (a) to delete requirement re regulations, insert minimum distributor inspection fee for fertilizer distributed to nonregistrants and delete less than 10 ton annual exemption, amended Subsec. (b) to make report due on or before thirtieth day of month following close of annual period, and made conforming and technical changes, effective July 1, 2009.



Section 22-111f - Entry, inspection, sampling and analysis.

(a) For the purpose of the enforcement of the provisions of this chapter or any regulation adopted by the commissioner pursuant to section 22-111j, the commissioner or the commissioner’s authorized agent, upon presenting appropriate credentials, may: (1) Enter any factory, warehouse or establishment within the state in which fertilizers are manufactured, processed, packed or held for distribution, (2) enter any vehicle being used to transport or hold such fertilizers, and (3) inspect such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers and labeling therein.

(b) The commissioner, or the commissioner’s authorized agent, shall sample and inspect fertilizers distributed within this state at such times and places and to such extent as the commissioner may deem necessary to determine whether such fertilizers are in compliance with the provisions of this chapter or any regulation adopted by the commissioner pursuant to section 22-111j. The commissioner, individually or through the commissioner’s duly authorized agent, is authorized to enter upon any public or private premises or carriers in order to have access to fertilizers subject to the provisions of this chapter and any regulations adopted by the commissioner pursuant to section 22-111j. The director or the director’s agent shall analyze samples designated official by the commissioner.

(c) The methods of analysis and sampling shall be those adopted by the Association of Official Analytical Chemists International.

(d) The commissioner, in determining for administrative purposes whether any fertilizer is deficient in plant food, shall be guided solely by the official sample obtained and analyzed as provided for in this section.

(e) The results of official analysis shall be forwarded by the director to the commissioner, registrant and distributor. Upon request, the director shall furnish to the registrant a portion of any sample found subject to penalty or other legal action. Official samples for which penalties are assessed for nutritional deficiencies shall be retained by the director for not less than ninety days following the issuance of a deficiency report.

(February, 1965, P.A. 198, S. 6; 1969, P.A. 95, S. 2; P.A. 73-278, S. 4, 21; P.A. 76-103; P.A. 79-631, S. 32, 111; P.A. 09-229, S. 8.)

History: 1969 act replaced “Associated Official Agricultural Chemists Journal” with “Journal of the Association of Official Analytical Chemists” in Subsec. (b); P.A. 73-278 inserted new Subsec. (a) re commissioner’s inspection powers, relettering former Subsecs. (a) to (d) accordingly, replaced “director”, i.e. director of Agricultural Experiment Station with “commissioner”, i.e. commissioner of agriculture where appearing but retained revised provision re director’s powers to analyze fertilizers by specifying that samples be designated as official by commissioner and restated provisions in Subsec. (e), formerly (d), deleting provision clarifying when report becomes official; P.A. 76-103 added Subsecs. (f) to (h) re penalties; P.A. 79-631 substituted “fertilizers” for “feeds” in Subsec. (a)(1); P.A. 09-229 deleted “commercial” re fertilizer throughout, added provisions re enforcement of regulations adopted pursuant to Sec. 22-111j in Subsecs. (a) and (b), amended Subsec. (e) to require director to retain official samples for which penalties are assessed for not less than 90 days, made conforming and technical changes throughout and deleted former Subsecs. (f) to (h) re penalties, effective July 1, 2009.



Section 22-111g - Misbranded fertilizers.

No person shall distribute misbranded fertilizer. A fertilizer shall be misbranded if: (1) The labeling for such fertilizer is false or misleading, (2) the fertilizer is distributed under the name of another fertilizer product, (3) the fertilizer is not labeled pursuant to section 22-111d and in accordance with regulations adopted by the commissioner pursuant to section 22-111j, or (4) such fertilizer is represented as a fertilizer or is represented as containing a plant nutrient or fertilizer, unless such plant nutrient or fertilizer conforms to the definition of identity, if any, prescribed by regulations adopted by the commissioner pursuant to section 22-111j.

(February, 1965, P.A. 198, S. 7; 1969, P.A. 95, S. 3; P.A. 09-229, S. 11.)

History: 1969 act made minor change in wording; P.A. 09-229 replaced existing provisions with new language re prohibition on distribution of misbranded fertilizer, effective July 1, 2009.



Section 22-111h - Written reports by distributors and sellers. Confidentiality of report information.

(a) Any person who distributes or sells fertilizer to a nonregistrant shall furnish the commissioner with a written report detailing: (1) The county of the consignee of such fertilizer, (2) the amount, in tons or fractions thereof, of each grade of such fertilizer, and (3) the form in which such fertilizer was distributed, including, but not limited to, bags, bulk or liquid. Such written report shall be submitted to the commissioner not later than the thirtieth day of July for distributions or sales made by such person during the preceding twelve months.

(b) Except for law enforcement purposes or as otherwise required by law, the commissioner shall not disclose to a third party any individual identifying information concerning a person who has submitted a report pursuant to subsection (a) of this section.

(February, 1965, P.A. 198, S. 8; 1969, P.A. 95, S. 4; P.A. 73-278, S. 5, 21; P.A. 09-229, S. 12.)

History: 1969 act amended Subsec. (a) to reflect change from semiannual statements to annual statements; P.A. 73-278 replaced “director”, i.e. director of Agricultural Experiment Station with “commissioner”, i.e. commissioner of agriculture; P.A. 09-229 replaced former provisions with new Subsecs. (a) and (b) re report to commissioner and confidentiality or report information, effective July 1, 2009.



Section 22-111i - Publication of information by director.

The director shall publish at least annually and in such forms as he or she may deem proper: (1) Information concerning the distribution of fertilizers and (2) results of analyses based on official samples of fertilizers distributed within the state as compared with the analyses guaranteed under sections 22-111c and 22-111d.

(February, 1965, P.A. 198, S. 9; P.A. 09-229, S. 14.)

History: P.A. 09-229 deleted “commercial” re fertilizer and made technical changes, effective July 1, 2009.



Section 22-111j - Regulations.

The commissioner shall adopt regulations regarding fertilizer, in accordance with the provisions of chapter 54, as the commissioner finds necessary to carry into effect the full intent and meaning of this chapter.

(February, 1965, P.A. 198, S. 10; P.A. 73-278, S. 6, 21; P.A. 09-229, S. 16.)

History: P.A. 73-278 replaced “director”, i.e. director of Agricultural Experiment Station, with “commissioner”, i.e. commissioner of agriculture; P.A. 09-229 replaced former provision re regulations relating to distribution of commercial fertilizers with provision requiring commissioner to adopt regulations re fertilizer, effective July 1, 2009.



Section 22-111k - Penalty for short weight.

Section 22-111k is repealed, effective July 1, 2009.

(February, 1965, P.A. 198, S. 11; P.A. 73-278, S. 7, 21; P.A. 09-229, S. 33.)



Section 22-111l - Revocation, refusal or suspension of registration.

The commissioner may revoke, refuse or suspend the registration of any brand of fertilizer or refuse to register any brand of fertilizer as herein provided, upon satisfactory evidence that the registrant or applicant for registration has violated any provision of this chapter or has used fraudulent or deceptive practices in the evasion or attempted evasion of the provisions of this chapter or any regulations adopted thereunder; provided no registration shall be revoked, refused or suspended until the registrant has been given the opportunity to appear for a hearing by the commissioner or the commissioner’s designee.

(February, 1965, P.A. 198, S. 12; P.A. 73-278, S. 8, 21; P.A. 09-229, S. 17.)

History: P.A. 73-278 replaced “director”, i.e. director of Agricultural Experiment Station with “commissioner”, i.e. commissioner of agriculture; P.A. 09-229 substituted “revoke, refuse or suspend” for “cancel”, deleted “commercial” re fertilizer, added provision re violation of chapter, added “or the commissioner’s designee” and made technical changes, effective July 1, 2009.



Section 22-111m - Stop sale, use or removal orders.

The commissioner may issue and enforce a written or printed “stop sale, use or removal” order to the owner or custodian of any lot of fertilizer to hold such fertilizer at a designated place when the commissioner finds such fertilizer is being offered or exposed for sale in violation of any provision of this chapter or any regulation adopted by the commissioner pursuant to section 22-111j until the provisions of public act 09-229* or any such regulation have been complied with and such fertilizer is released in writing by the commissioner or such violation has been otherwise legally disposed. The commissioner shall release the fertilizer so withdrawn when the requirements of the provisions of this chapter or any regulation adopted by the commissioner pursuant to section 22-111j have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid. The owner or custodian of any lot of fertilizer, who has been issued a stop sale, use or removal order pursuant to this section, shall be given the opportunity to appear for a hearing by the commissioner or the commissioner’s designee.

(February, 1965, P.A. 198, S. 13; P.A. 73-278, S. 9, 21; P.A. 09-229, S. 18.)

*Note: Public act 09-229 is entitled “An Act Concerning Milk Producers, Milk and Milk Products, Agricultural Not-For-Profit Organizations and the Modernization of Connecticut Fertilizer Law”. (See Reference Table captioned “Public Acts of 2009” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 73-278 replaced “director”, i.e. director of Agricultural Experiment Station, with “commissioner”, i.e. commissioner of agriculture; P.A. 09-229 deleted “commercial” re fertilizer, added provisions re regulation adopted pursuant to Sec. 22-111j and added provision re opportunity for hearing, effective July 1, 2009.



Section 22-111n - Seizure of noncomplying fertilizers.

Any fertilizer not in compliance with the provisions of this chapter or any regulation adopted pursuant to section 22-111j shall be subject to seizure by the commissioner. If, after seizure, the commissioner finds such fertilizer to be in violation of this chapter or any regulation adopted pursuant to section 22-111j and orders the condemnation of such fertilizer, it shall be disposed of in any manner consistent with the quality of the fertilizer and the laws of the state; provided in no instance shall the disposition of such fertilizer be ordered by the commissioner without first giving the claimant an opportunity for a hearing by the commissioner or the commissioner’s designee for release of such fertilizer or for permission to process or relabel such fertilizer to bring it into compliance with this chapter or any regulation adopted pursuant to section 22-111j.

(February, 1965, P.A. 198, S. 14; P.A. 73-278, S. 10, 21; P.A. 09-229, S. 19.)

History: P.A. 73-278 replaced “director”, i.e. director of Agricultural Experiment Station, with “commissioner”, i.e. commissioner of agriculture; P.A. 09-229 deleted “commercial” re fertilizer, added provisions re regulation adopted pursuant to Sec. 22-111j, deleted provisions re court procedure for seizure and provided for opportunity for hearing by commissioner or commissioner’s designee, effective July 1, 2009.



Section 22-111o - Procedure re violations. Notice and hearing. Fine. Injunctions.

(a) If it appears from the examination of any fertilizer that any provision of this chapter or any regulation adopted pursuant to section 22-111j has been violated, the commissioner shall cause notice of the violation to be given to the registrant, distributor or possessor from whom the sample was taken. Any person so notified shall be given opportunity to be heard by the commissioner. If it appears after such hearing, either in the presence or absence of the person so notified, that any provision of this chapter or any regulation adopted pursuant to section 22-111j has been violated, such person shall be fined not more than five hundred dollars for each such violation.

(b) The commissioner may apply for and any court of competent jurisdiction may grant a temporary or permanent injunction restraining any person from violating or continuing to violate any provision of this chapter or any regulation adopted pursuant to section 22-111j, notwithstanding the existence of other remedies at law. Such injunction shall be issued without bond.

(February, 1965, P.A. 198, S. 15; P.A. 73-278, S. 11, 21; P.A. 09-229, S. 20.)

History: P.A. 73-278 replaced “director”, i.e. director of Agricultural Experiment Station, with “commissioner”, i.e. commissioner of agriculture; P.A. 09-229 deleted “commercial” re fertilizer, made technical changes, added provisions re regulation adopted pursuant to Sec. 22-111j, deleted provision allowing commissioner to certify facts to prosecuting officer and added $500 fine in Subsec. (a), deleted former Subsecs. (b) to (d), redesignated existing Subsec. (e) as Subsec. (b) and made a conforming change therein, effective July 1, 2009.



Section 22-111p - Sales and exchanges between importers, manufacturers or manipulators.

Nothing in this chapter shall be construed to restrict or avoid sales or exchanges of fertilizers between importers, manufacturers or manipulators who mix fertilizer materials for sale or to prevent the free and unrestricted shipments of fertilizer to manufacturers or manipulators who have registered their brands as required by the provisions of this chapter or any regulation adopted pursuant to section 22-111j.

(February, 1965, P.A. 198, S. 16; P.A. 09-229, S. 21.)

History: P.A. 09-229 deleted “commercial” re fertilizer and added provision re regulation adopted pursuant to Sec. 22-111j, effective July 1, 2009.



Section 22-111q - Appeals.

Any person aggrieved by any action of the commissioner under the provisions of this chapter may appeal therefrom in accordance with the provisions of section 4-183.

(February, 1965, P.A. 198, S. 17; P.A. 73-278, S. 12, 21; P.A. 76-436, S. 449, 681; P.A. 77-603, S. 91, 125.)

History: P.A. 73-278 replaced “director”, i.e. director of Agricultural Experiment Station, with “commissioner”, i.e. commissioner of agriculture; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous provision for appeal to superior court with statement that appeals shall be made in accordance with Sec. 4-183.



Section 22-111r - Administration and enforcement.

Except as otherwise specified in sections 22-111a to 22-111j, inclusive, and 22-111l to 22-111x, inclusive, the provisions of said sections shall be administered and enforced by the Commissioner of Agriculture or by such commissioner’s duly authorized agent.

(P.A. 09-229, S. 2.)

History: P.A. 09-229 effective July 1, 2009.



Section 22-111s - Special acts and municipal ordinances or regulations superceded.

All special acts and municipal ordinances or regulations contrary to or inconsistent with the provisions of public act 09-229* are superseded and shall be of no force or effect. No political subdivision of the state shall enact or attempt to enforce any ordinance or regulation respecting the registration, packaging, labeling, sale, storage, distribution, use or application of a fertilizer, as defined in section 22-111b.

(P.A. 09-229, S. 3.)

*Note: Public act 09-229 is entitled “An Act Concerning Milk Producers, Milk and Milk Products, Agricultural Not-For-Profit Organizations and the Modernization of Connecticut Fertilizer Law”. (See Reference Table captioned “Public Acts of 2009” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 09-229 effective July 1, 2009.



Section 22-111t - Guarantees. Inspection and analysis. Deficiencies. Penalties.

(a) For unacidulated mineral phosphatic material and basic slag, bone, tankage and other organic phosphatic materials, the total phosphate and degree of fineness may be guaranteed. Guarantees for plant nutrients other than nitrogen, phosphorus and potassium shall comply with the provisions of public act 09-229* and with regulations adopted by the commissioner pursuant to section 22-111j. Guarantees for other nutrients shall be expressed in the form of the primary element of such other nutrient. The commissioner may require the source of other nutrients, including, but not limited to, oxides, salts and chelates, to be stated on the product label and application for registration. Other beneficial substances or compounds, determinable by laboratory methods, may be guaranteed by permission of the commissioner and with the advice of the director. Any guaranteed plant nutrients or other substances or compounds shall be subject to inspection and analysis in accordance with regulations adopted by the commissioner pursuant to section 22-111j. Specialty fertilizers may be guaranteed in fractional units of not greater than one per cent of total nitrogen, available phosphate, soluble potash, fertilizer materials, bone meal and manures and similar materials may be guaranteed in fractional units.

(b) If analysis shows a fertilizer is deficient in one or more of its guaranteed primary plant nutrients beyond the investigational allowances and compensations as established by public act 09-229* or by any regulation adopted by the commissioner pursuant to section 22-111j, a penalty payment of three times the value of such deficiency shall be assessed by the commissioner against the violator.

(c) All penalties assessed by the commissioner pursuant to this section shall be paid by the registrant to the consumer of the lot of fertilizer represented by the sample analyzed not later than three months after the date of notice from the commissioner to the registrant. If the commissioner is unable to locate or identify such consumer, such penalty payments shall be paid to the commissioner, who shall deposit the same into the General Fund. If the commissioner finds upon satisfactory evidence that a person has altered the content of fertilizer supplied to him or her by a registrant, or to have mixed or commingled fertilizer from two or more suppliers such that the result of either alteration changes the analysis of the fertilizer as originally guaranteed, the commissioner shall require such person to obtain a registration and such person shall be held liable for all applicable penalty payments and be subject to any other applicable provisions of public act 09-229* or any regulation adopted by the commissioner pursuant to section 22-111j, including, but not limited to, seizure, condemnation and a stop sale order by the commissioner.

(d) A deficiency in an official sample of mixed fertilizer resulting from nonuniformity shall not be distinguishable from a deficiency due to actual plant nutrient shortage and shall be subject to action by the commissioner pursuant to sections 22-111a to 22-111j, inclusive, and 22-111l to 22-111x, inclusive.

(e) Nothing contained in this section shall prevent any person from commencing an action in Superior Court for damages or penalty payments relating to fertilizer or fertilizer material.

(P.A. 09-229, S. 9.)

*Note: Public act 09-229 is entitled “An Act Concerning Milk Producers, Milk and Milk Products, Agricultural Not-For-Profit Organizations and the Modernization of Connecticut Fertilizer Law”. (See Reference Table captioned “Public Acts of 2009” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 09-229 effective July 1, 2009.



Section 22-111u - Commissioner to determine and publish values.

The commissioner shall determine and publish annually the values per unit of nitrogen, available phosphate and soluble potash in fertilizers in this state, for purposes of determining the commercial value to be applied pursuant to sections 22-111a to 22-111j, inclusive, and 22-111l to 22-111x, inclusive. Such determined and published values shall be used by the commissioner in determining and assessing penalty payments pursuant to sections 22-111a to 22-111j, inclusive, and 22-111l to 22-111x, inclusive.

(P.A. 09-229, S. 10.)

History: P.A. 09-229 effective July 1, 2009.



Section 22-111v - Distribution of adulterated fertilizer prohibited.

No person shall distribute an adulterated fertilizer. A fertilizer shall be considered adulterated if the commissioner determines: (1) Such fertilizer contains any deleterious or harmful substance in sufficient amounts to render it injurious to beneficial plant life, animals, humans, aquatic life, soil or water when applied in accordance with directions for use on the label for such fertilizer, (2) the label for such fertilizer does not contain adequate warning statements or directions for use necessary to protect plant life, animals, humans, aquatic life, soil or water, (3) the composition of such fertilizer falls below or differs from that displayed on the label for such fertilizer, or (4) such fertilizer contains unwanted crop or weed seed.

(P.A. 09-229, S. 13.)

History: P.A. 09-229 effective July 1, 2009.



Section 22-111w - Storage of bulk fertilizers. Best management practices for fertilizer use and application.

(a) Bulk fertilizers shall be stored in a manner that minimizes the release of such fertilizers and protects the environment.

(b) Fertilizer use and application shall comply with best management practices and with regulations adopted by the commissioner pursuant to section 22-111j.

(P.A. 09-229, S. 15.)

History: P.A. 09-229 effective July 1, 2009.



Section 22-111x - Cooperation and agreements with agencies of state, other states and federal government.

The commissioner may cooperate with and enter into agreement with governmental agencies of this state, other states and agencies of the federal government in order to carry out the purpose and provisions of sections 22-111a to 22-111j, inclusive, and 22-111l to 22-111x, inclusive, or any regulation adopted pursuant to section 22-111j.

(P.A. 09-229, S. 22.)

History: P.A. 09-229 effective July 1, 2009.






Chapter 427b - Soil Amendments and Agricultural Liming Material

Section 22-111aa - Definitions.

As used in sections 22-111aa to 22-111ll, inclusive:

(1) “Soil amendment” means any substance intended to improve the physical or chemical characteristics of the soil, but does not mean commercial fertilizers, agricultural liming materials, unmanipulated animal manures, unmanipulated vegetable manures, compost, pesticides or other material exempted by regulations adopted by the commissioner under section 22a-111ll;

(2) “Soil ingredient form” means the chemical compound of an ingredient such as a salt, chelate, oxide, acid or similar descriptor or the physical form of an ingredient;

(3) “Brand” means the trademark, product name or other specific designation under which individual soil amendments are offered for sale;

(4) “Bulk” means without packaging;

(5) “Distribute” means import, consign, produce, compound, mix or blend soil amendments for use in this state, or to offer for sale, sell, barter or otherwise supply soil amendments in this state;

(6) “Distributor” means any person who imports, consigns, produces, compounds, mixes or blends soil amendments for use in this state, or who offers for sale, sells, barters or otherwise supplies soil amendments in this state;

(7) “Investigational allowance” means an accounting for variations inherent in the taking, preparation and analysis of an official sample of a soil amendment;

(8) “Label” means the display of all handwritten, printed or graphic matter upon a container or statement accompanying a soil amendment;

(9) “Labeling” means all handwritten, printed or graphic matter upon or accompanying any soil amendment, or advertisements, brochures, posters or television or radio announcements used in promoting the sale of such amendment;

(10) “Minimum percentage” means that per cent of soil amending ingredient required to be present in a product before the product will be accepted for registration when the ingredient is mentioned in any form or manner;

(11) “Official sample” means any sample of soil amendment taken by the commissioner or an agent of the commissioner and that the commissioner designates as official;

(12) “Per cent or percentage” means a portion of a soil amendment by weight;

(13) “Person” means an individual, partnership, corporation, limited liability company or association;

(14) “Registrant” means the person who registers soil amendments under the provisions of section 22-111bb;

(15) “Soil amending ingredient” means a substance that will improve the physical or chemical characteristics of soil so that it will be more productive;

(16) “Weight” means the weight of material as offered for sale;

(17) “Director” means the director of the Connecticut Agricultural Experiment Station; and

(18) “Commissioner” means the Commissioner of Agriculture.

(P.A. 00-96, S. 1, 25; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 00-96 effective July 1, 2000; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-111bb - Registration.

(a) No person may distribute a soil amendment unless it has been registered with the commissioner in accordance with the provisions of this section. An application for registration shall be submitted annually to the commissioner on the form furnished or approved by the commissioner. Upon approval of the application by the commissioner, a copy of the registration shall be furnished to the applicant. Such registration shall expire on September thirtieth of the following year. Each distributor shall submit to the commissioner a copy of labels and any advertising literature for each soil amendment with the registration application.

(b) A distributor shall not be required to register any brand of soil amendment that is already registered under this section by another person, providing the label does not differ in any respect.

(c) Before registering any soil amendment, the commissioner may require evidence to substantiate the claims made for the soil amendment and proof of the value and usefulness of the soil amendment.

(P.A. 00-96, S. 2, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111cc - Labeling.

(a) The following information shall appear on the face or display side of any package or container of soil amendment offered for sale at retail, shall be in a readable and conspicuous printed form and shall be affixed as a label: (1) The net weight of the product; (2) the brand of the product; and (3) a guaranteed analysis of the product including (A) all soil amending ingredients and any other ingredients, (B) the purpose of the product, (C) directions for application, and (D) the name and address of the soil amendment registrant.

(b) In the case of bulk shipments, the information required in subsection (a) of this section may be in handwritten or printed form, shall accompany delivery and shall be supplied to the purchaser at the time of delivery.

(c) No information or statement may appear on any package, label delivery slip or advertising matter that is false or misleading to the purchaser as to the use, value, quality, analysis, type or composition of the soil amendment.

(d) The commissioner may require proof of claims made for any soil amendment. If no claims are made, the commissioner may require proof of usefulness and value of the soil amendment. For evidence of proof the commissioner may rely on experimental data, evaluations or advice supplied from such sources as the director if design of the experiment is related to conditions in this state under which the product is to be used. The commissioner may accept or reject other sources of proof deemed to be reliable as additional evidence in evaluating soil amendments.

(e) No soil amending ingredient may be listed on labels or labeling of soil amendments without the permission of the commissioner. The commissioner may allow a soil amending ingredient to be listed on the label or labeling if satisfactory supportive data is provided to substantiate the value and usefulness of the soil amending ingredients. The commissioner may rely on authoritative sources, including, but not limited to, the director, for assistance in evaluating any such data submitted. When a soil amending ingredient is permitted to be listed, the presence of such ingredient in such amendment shall be detectable by laboratory methods and shall be subject to inspection and analysis. The director may prescribe methods and procedures of inspection and analysis of the soil amending ingredient.

(f) The commissioner may allow labeling to include listing proportions of ingredients in soil amendments by volume rather than by weight.

(P.A. 00-96, S. 3, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111dd - Misbranding.

No person may distribute a misbranded soil amendment. A soil amendment shall be deemed to be misbranded if: (1) Its labeling is false or misleading; (2) it is distributed under the name of another soil amendment; (3) it is not labeled as required in section 22-111cc and in accordance with regulations adopted under section 22-111ll; (4) it purports to be, or is represented as, a soil amendment, or is represented as containing a soil amendment that has a definition in regulations adopted by the commissioner in accordance with section 22-111ll unless it conforms to such definition; or (5) it does not conform to the prescribed soil ingredient form, minimum percentages, labeling or investigational allowances provided for in the regulations adopted by the commissioner under section 22-111ll.

(P.A. 00-96, S. 4, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111ee - Adulteration.

No person may distribute an adulterated soil amendment. A soil amendment shall be deemed to be adulterated if: (1) It contains any deleterious or harmful agent in sufficient amount to render it injurious to beneficial plant or animal life when applied in accordance with directions for use on its label, or if adequate warning statements and directions for use that may be necessary to protect beneficial plant or animal life are not on the label; (2) its composition differs from that which it is purported to be in its labeling; or (3) it contains unwanted crop or weed seed.

(P.A. 00-96, S. 5, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111ff - Sampling, inspection and analysis requirements.

(a) The commissioner or the commissioner’s designee shall sample, inspect, make analyses of and test soil amendments distributed within this state at any time and place to such extent as is deemed necessary to determine whether such soil amendments are in compliance with provisions of sections 22-111bb to 22-111ll, inclusive. The commissioner or the commissioner’s designee may enter upon any public or private premises or carriers during regular business hours in order to have access to (1) soil amendments subject to the provisions of sections 22-111bb to 22-111ll, inclusive, and any regulations adopted under said sections, and (2) any records relating to the distribution of such soil amendments.

(b) The methods of analysis and sampling shall be those approved by the director and derived from authoritative sources including, but not limited to, the Association of Official Analytical Chemists International.

(c) The results of official analyses of soil amendments shall be distributed by the director.

(P.A. 00-96, S. 6, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111gg - Penalties.

Any person who violates section 22-111bb or 22-111cc shall be assessed a civil penalty in an amount not to exceed one thousand dollars for each violation. Any person who violates section 22-111dd or 22-111ee, or an order issued under section 22-111hh, shall be assessed a civil penalty in an amount not less than one thousand dollars or more than two thousand five hundred dollars for each violation. The Attorney General, upon complaint of the commissioner, may institute a civil action to recover such penalty in the superior court for the judicial district of Hartford. All actions brought by the Attorney General shall have precedence in the order of trial as provided in section 52-191. The Superior Court, in an action brought by the Attorney General at the request of the commissioner, shall have jurisdiction to restrain a continuing violation of said sections and to issue orders directing that the violation be corrected or removed.

(P.A. 00-96, S. 7, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111hh - Stop-sale orders.

The commissioner may issue and enforce an order to the owner or custodian of any lot of soil amendment to stop the sale or use of such soil amendment and to hold such soil amendment at a designated place when the commissioner finds such soil amendment is being offered for sale in violation of any of the provisions of sections 22-111bb to 22-111ll, inclusive. The commissioner may rescind such order in writing when such provisions have been complied with and all costs and expenses incurred in connection with complying with the order have been paid. The distributor shall be entirely responsible for any costs associated with such order and shall assume all liability for distribution of amendments deemed adulterated.

(P.A. 00-96, S. 8, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111ii - Interstate agreements.

The commissioner may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the federal government and private associations in order to carry out the purposes and provisions of sections 22-111bb to 22-111ll, inclusive.

(P.A. 00-96, S. 9, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111jj - Publication of analyses results.

The director shall publish at least annually a report of the results of the analyses of any soil amendments analyzed under section 22-111ff.

(P.A. 00-96, S. 10, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111kk - Denial, cancellation and revocation of registration. Right to a hearing on revocation.

The commissioner may refuse registration of any brand of soil amendment if the commissioner finds the brand of soil amendment violates any provision of sections 22-111bb to 22-111ll, inclusive, or regulations adopted under said sections. The commissioner may cancel the registration of any brand of soil amendment upon satisfactory evidence that the registrant has used fraudulent or deceptive practices in complying with said sections or said regulations provided no registration shall be revoked until the registrant has been given the opportunity to appear for a hearing by the commissioner.

(P.A. 00-96, S. 11, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111ll - Regulations.

The Commissioner of Agriculture may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 22-111bb to 22-111kk, inclusive. Such regulations may include provisions regarding sampling, analytical methods, form of soil amendments, minimum percentages, soil amending ingredients, exempted materials, investigational allowances, definitions, records, labels or labeling, liability bonds, misbranding, mislabeling and the distribution of soil amendments. In the interest of uniformity, the commissioner may adopt, in such regulations, unless the commissioner determines that they are not appropriate to conditions that exist in this state, the official definitions of soil amendment ingredients, official regulations and the official soil amendment terms adopted by the Association of American Plant Food Control Officials and published in its official publication and may incorporate by reference any other provisions that the association adopts for the regulation of soil amendments.

(P.A. 00-96, S. 12, 25; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 00-96 effective July 1, 2000; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-111mm - Definitions.

As used in sections 22-111nn to 22-111xx, inclusive:

(1) “Person” means an individual, partnership, corporation, limited liability company or association;

(2) “Distribute” means to offer for sale, sell, exchange or barter, or to supply, furnish or otherwise provide;

(3) “Distributor” means any person who distributes;

(4) “Agricultural liming material” means a product containing calcium and magnesium compounds capable of and used for neutralizing soil acidity;

(5) “Limestone” means an agricultural liming material consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate capable of neutralizing soil;

(6) “Burnt lime” means a calcined material composed chiefly of calcium oxide in natural association with lesser amounts of magnesium, and that is capable of slaking with water;

(7) “Hydrated lime” means a dry material made from burnt lime;

(8) “Marl” means a granular or loosely consolidated earthy material composed largely of shell fragments and calcium carbonate precipitated in ponds;

(9) “Industrial coproduct” means any industrial waste or by-product containing calcium or calcium and magnesium in forms that will neutralize soil acidity, including, but not limited to, such products designated by prefixing the name of the industry or process by which it is produced, such as gas-house lime, tanners’ lime, acetylene lime-waste, lime-kiln ashes or calcium silicate;

(10) “Brand” means the term, trademark, product name or other specific designation under which individual agricultural liming material is offered for sale;

(11) “Fineness” means the percentage by weight of the material which will pass U.S. Standard sieves of specified sizes;

(12) “Ton” means a net weight of two thousand pounds avoirdupois;

(13) “Per cent” or “percentages” means a portion of an agricultural liming material by weight;

(14) “Official sample” means a sample of agricultural liming material taken by the commissioner or the commissioner’s designee in accordance with the provisions of section 22-111qq;

(15) “Bulk” means without packaging;

(16) “Label” means any handwritten or printed matter on or attached to a package containing agricultural liming materials or on the delivery ticket that accompanies bulk shipments;

(17) “Calcium Carbonate Equivalent (CCE)” means the acid neutralizing capacity of a carbonate rock expressed as a percentage of the acid neutralizing capacity of pure calcium carbonate;

(18) “Weight” means the weight of undried material as offered for sale;

(19) “Director” means the director of the Connecticut Agricultural Experiment Station; and

(20) “Commissioner” means the Commissioner of Agriculture.

(P.A. 00-96, S. 13, 25; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 00-96 effective July 1, 2000; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-111nn - Registration.

(a) No person may distribute an agricultural liming material unless it has been registered with the commissioner in accordance with the provisions of this section. An application for registration shall be submitted annually to the commissioner on the form furnished or approved by the commissioner. Upon approval of the application by the commissioner, a copy of the registration shall be furnished to the applicant. Such registration shall expire on June thirtieth of the following year. Each distributor shall submit to the commissioner a copy of labels and any advertising literature for each agricultural liming material with the registration application.

(b) A distributor shall not be required to register any brand of agricultural liming material already registered under this section by another person, provided the label does not differ in any respect.

(P.A. 00-96, S. 14, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111oo - Labeling. Posting of information.

(a) The following information shall appear on the face or display side of any package or container of any agricultural liming material, in a conspicuous manner, on a plainly printed, stamped or otherwise marked label, tag or statement or, in the case of bulk sales, a delivery slip: (1) The name and principal office address of the manufacturer or distributor; (2) the brand of the material; (3) the type of the agricultural liming material; (4) the net weight of the agricultural liming material; (5) the minimum percentage of calcium oxide and magnesium oxide or calcium carbonate and magnesium carbonate; (6) the calcium carbonate equivalent as determined by methods prescribed by the Association of Official Analytical Chemists International; and (7) the minimum percentage of such material that will pass through U.S. Standard sieves as prescribed by regulations adopted by the commissioner in accordance with the provisions of chapter 54.

(b) No information or statement may appear on any package, label, delivery slip or advertising matter that is false or misleading to the purchaser as to the quality, analysis type or composition of agricultural liming material.

(c) In the case of any material that has been adulterated subsequent to packaging, labeling or loading and before delivery to the consumer, a plainly marked notice to that effect shall be affixed by the vendor to the package or delivery slip to identify the kind and degree of such adulteration.

(d) At any site from which agricultural liming materials are delivered in bulk and at any site where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the statement required by this section for each brand of material.

(P.A. 00-96, S. 15, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111pp - Tonnage statements.

Not later than thirty days following the expiration of registration under section 22-111nn, each registrant shall submit on a form furnished or approved by the commissioner an annual statement setting forth, by county, the number of tons of each agricultural liming material sold for use in the state during the previous twelve-month period.

(P.A. 00-96, S. 16, 25.)

History: P.A. 00-96 effective July 1, 2000 (Revisor’s note: An internal reference in P.A. 00-96, S. 16 to “section 15 of this act”, codified as Sec. 22-111oo, was determined to properly refer to section 14 of said act re registration, and was therefore changed editorially by the Revisors to “section 22-111nn”, for accuracy).



Section 22-111qq - Sampling, inspection and analysis requirements.

(a) The commissioner or the commissioner’s designee shall sample, inspect, make analyses of and test agricultural liming materials distributed within this state at any time and place to such extent as is deemed necessary to determine whether such materials are in compliance with the provisions of sections 22-111nn to 22-111xx, inclusive. The commissioner or the commissioner’s designee may enter upon any public or private premises or carriers during regular business hours in order to have access to (1) such materials subject to the provisions of sections 22-111nn to 22-111xx, inclusive, and any regulations adopted under said sections 22-111nn to 22-111xx, inclusive, and (2) any records relating to the distribution of such materials.

(b) The methods of analysis and sampling shall be those approved by the director and derived from authoritative sources including, but not limited to, the Association of Official Analytical Chemists International.

(c) The results of official analyses of agricultural liming materials shall be distributed by the director.

(P.A. 00-96, S. 17, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111rr - Prohibited sales.

(a) No agricultural liming material may be sold or offered for sale in this state unless it complies with provisions of sections 22-111nn to 22-111xx, inclusive.

(b) No agricultural liming material may be sold or offered for sale in this state if: (1) It contains any deleterious or harmful agent in sufficient amount to render it injurious to beneficial plant or animal life when applied in accordance with directions for use on its label or if adequate warning statements and directions for use that may be necessary to protect beneficial plant or animal life are not on the label; or (2) any information or statement appears on any package, label, delivery slip, ticket, invoice or advertising matter that is false or misleading to the purchaser as to the quality, analysis, composition or commercial value of the agricultural liming material.

(P.A. 00-96, S. 18, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111ss - Stop-sale orders.

The commissioner may issue and enforce an order to the owner or custodian of any lot of agricultural liming material to stop the sale or use of such material and to hold such material at a designated place when the commissioner finds such material is being offered for sale in violation of any of the provisions of sections 22-111nn to 22-111xx, inclusive. The commissioner may rescind such order in writing when such provisions have been complied with and all costs and expenses incurred in connection with complying with the order have been paid. The distributor shall be entirely responsible for any costs associated with such order and shall assume all liability for distribution of liming materials deemed adulterated.

(P.A. 00-96, S. 19, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111tt - Interstate agreements.

The Commissioner of Agriculture may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the federal government and private associations in order to carry out the purposes and provisions of sections 22-111nn to 22-111xx, inclusive.

(P.A. 00-96, S. 20, 25; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 00-96 effective July 1, 2000; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-111uu - Revocation, suspension or denial of registration. Refusal to register.

The commissioner may revoke or suspend the registration of, or refuse to issue a registration to, any person who has wilfully violated any of the provisions of sections 22-111nn to 22-111xx, inclusive.

(P.A. 00-96, S. 21, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111vv - Regulations.

The Commissioner of Agriculture may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 22-111mm to 22-111xx, inclusive. Such regulations may include provisions regarding sampling, analytical methods, minimum percentages, agricultural liming material ingredients, exempted materials, investigational allowances, definitions, records, labels or labeling, liability bonds, misbranding, mislabeling and the distribution of agricultural liming materials. In the interest of uniformity, the commissioner may adopt in such regulations, unless the commissioner determines that they are not appropriate to conditions that exist in this state, the official definitions of agricultural liming material ingredients, official regulations and the official agricultural liming material terms adopted by the Association of American Plant Food Control Officials and published in its official publication and may incorporate by reference any other provisions that the association adopts for the regulation of agricultural liming materials.

(P.A. 00-96, S. 22, 25; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 00-96 effective July 1, 2000; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-111ww - Sale and use of existing inventories.

Notwithstanding the provisions of sections 22-111mm to 22-111vv, inclusive, registrants may sell or use existing inventories of liming materials until July 1, 2001.

(P.A. 00-96, S. 23, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111xx - Penalties.

Any person who violates section 22-111nn or 22-111oo shall be assessed a civil penalty in an amount not to exceed one thousand dollars for each violation. Any person who violates section 22-111rr, or an order issued under section 22-111ss, shall be assessed a civil penalty in an amount not less than one thousand dollars or more than two thousand five hundred dollars for each violation. The Attorney General, upon complaint of the commissioner, may institute a civil action to recover such penalty in the superior court for the judicial district of Hartford. All actions brought by the Attorney General shall have precedence in the order of trial as provided in section 52-191. The Superior Court, in an action brought by the Attorney General at the request of the commissioner shall have jurisdiction to restrain a continuing violation of said sections and to issue orders directing that the violation be corrected or removed.

(P.A. 00-96, S. 24, 25.)

History: P.A. 00-96 effective July 1, 2000.



Section 22-111yy - Application of fertilizers, soil amendments and compost containing phosphates. Regulations. Penalty.

(a) For the purposes of this section:

(1) “Established lawn” means any area of ground that is covered with any species of grass for two or more growing seasons and that is customarily kept mowed;

(2) “Golf course” means an area solely designated for the play or practice of the game of golf, including, but not limited to, surrounding grounds, trees and ornamental beds; and

(3) “Impervious surface” means any structure, surface or improvement that reduces or prevents absorption of stormwater into land, including, but not limited to, porous paving, paver blocks, gravel, crushed stone, decks, patios and elevated structures.

(b) Notwithstanding chapter 427a, no person shall apply fertilizer, as defined in section 22-111b, any soil amendment, as defined in section 22-111aa, or any compost that contains phosphate to an established lawn, except when: (1) A soil testing method approved by the Commissioner of Agriculture and performed within the previous two years indicates the soil is lacking in phosphorus and fertilizer, soil amendments or compost containing phosphate is needed for the growth of such lawn, or (2) such fertilizer, soil amendment or compost containing phosphate is used for establishing new grass or repairing such lawn with seed or sod.

(c) The provisions of this section shall not apply to: (1) Property classified as agricultural land, as defined in section 22-26bb, or (2) a golf course.

(d) Notwithstanding subsection (b) of this section, no person shall apply any fertilizer, as defined in section 22-111b, soil amendment, as defined in section 22-111aa, or compost that contains phosphate to any lawn during the period beginning December first and ending March fifteenth of the following year.

(e) Notwithstanding chapters 427a and 441 and subsections (b) and (d) of this section, no person shall apply any fertilizer, as defined in section 22-111b, soil amendment, as defined in section 22-111aa, or compost that contains phosphate to any portion of a lawn that is located twenty feet or less from any brook, stream, river, lake, pond, sound or any other body of water, except if such fertilizer, soil amendment or compost is applied with the use of a drop spreader, rotary spreader with a deflector or targeted spray liquid, such application may occur on any portion of lawn that is located not less than fifteen feet from any such brook, stream, river, lake, pond, sound or any other body of water.

(f) No person shall apply any fertilizer, as defined in section 22-111b, soil amendment, as defined in section 22-111aa, or compost that contains phosphate to any impervious surface.

(g) For use by the general public or posting and distribution at retail points of sale, the Commissioner of Agriculture may approve consumer information on use restrictions and best practices for fertilizer, soil amendments and compost that contain phosphate.

(h) The Commissioner of Agriculture may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(i) Any person who violates subsection (b), (d), (e), (f) or (g) of this section shall be assessed a civil penalty by the Commissioner of Agriculture of five hundred dollars.

(j) Nothing in this section shall be construed to prohibit the use of any fertilizer, soil amendment or compost that contains 0.67 per cent or less phosphate.

(P.A. 12-155, S. 2.)

History: P.A. 12-155 effective January 1, 2013.






Chapter 428 - Commercial Feeding Stuffs (Repealed) (See Chapter 428a)

Section 22-112 to 22-118 - Commercial feeding stuffs.

Sections 22-112 to 22-118, inclusive, are repealed.

(1949 Rev., S. 6740–6746; 1959, P.A. 358, S. 1; P.A. 412, S. 37; February, 1965, P.A. 296, S. 11.)






Chapter 428a - Commercial and Customer-Formula Feeds

Section 22-118a to 22-118j - Commercial and customer-formula feeds, generally.

Sections 22-118a to 22-118j, inclusive, are repealed, effective July 1, 1998.

(February, 1965, P.A. 296, S. 1–10; P.A. 73-278, S. 13–21; P.A. 76-436, S. 450, 681; P.A. 78-280, S. 5, 127; P.A. 82-91, S. 10, 38; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; May Sp. Sess. P.A. 92-6, S. 47, 117; P.A. 93-142, S. 4, 7, 8; P.A. 95-79, S. 85, 189; 95-220, S. 4–6; P.A. 98-69, S. 13, 14.)



Section 22-118k - Definitions.

As used in sections 22-118k to 22-118u:

(1) “Person” means an individual, partnership, corporation, limited liability company or association;

(2) “Distribute” means to offer for sale, sell, exchange or barter, or to supply, furnish or otherwise provide;

(3) “Distributor” means any person who distributes;

(4) “Commercial feed” means all materials which are distributed or intended for distribution for use as feed or for mixing in feed, but does not mean (A) unmixed whole seeds and physically altered entire unmixed seeds, when such whole or physically altered seeds are not chemically changed or are not adulterated within the meaning of section 22-118o, and (B) commodities such as hay, straw, stover, silage, cobs, husks, hulls and individual chemical compounds or substances when such commodities, compounds or substances are not intermixed with other materials, and are not adulterated within the meaning of section 22-118o;

(5) “Feed ingredient” means each of the constituent materials making up a commercial feed;

(6) “Mineral feed” means a commercial feed intended to supply primarily mineral elements or inorganic nutrients;

(7) “Drug” means any substance intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in animals other than natural persons and substances other than feed intended to affect the structure or any function of the animal body;

(8) “Customer-formula feed” means commercial feed which consists of a mixture of commercial feeds or feed ingredients each batch of which is manufactured according to the specific instructions of the final purchaser;

(9) “Manufacture” means to grind, mix or blend or further process a commercial feed for distribution;

(10) “Brand name” means any word, name, symbol or device, or any combination thereof, identifying the commercial feed of a distributor or registrant and distinguishing it from that of others;

(11) “Product name” means the name of the commercial feed which identifies it as to kind, class or specific use;

(12) “Label” means a display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed;

(13) “Labeling” means any written, printed or graphic matter (A) upon a commercial feed or any of its containers or wrapper, or (B) accompanying such commercial feed;

(14) “Ton” means a net weight of two thousand pounds avoirdupois;

(15) “Per cent” or “percentages” means percentages by weights;

(16) “Official sample” means a sample of feed taken by the Commissioner of Agriculture, or his designee, in accordance with the provisions of section 22-118r;

(17) “Contract feeder” means a person who, as an independent contractor, feeds commercial feed to animals pursuant to a contract whereby such commercial feed is supplied, furnished or otherwise provided to such person and whereby such person’s remuneration is determined all or in part by feed consumption, mortality, profits or amount or quality of product;

(18) “Pet food” means any commercial feed prepared and distributed for consumption by pets;

(19) “Pet” means any domesticated animal normally maintained in or near the household of the owner thereof;

(20) “Specialty pet food” means any commercial feed prepared and distributed for consumption by specialty pets;

(21) “Specialty pet” means any domesticated animal pet normally maintained in a cage or tank, such as, but not limited to, gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes and turtles;

(22) “Quantity statement” means the net weight (mass), net volume (liquid or dry) or count;

(23) “Commissioner” means the Commissioner of Agriculture; and

(24) “Director” means the director of the Connecticut Agricultural Experiment Station.

(P.A. 98-69, S. 1, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 98-69 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004 (Revisor’s note: In 2009, a reference to repealed Sec. 22-118v was changed editorially by the Revisors to “22-118u” for accuracy).



Section 22-118l - Manufacture and distribution of feed regulated.

(a) No person shall manufacture a commercial feed in this state unless he has filed with the Commissioner of Agriculture on forms provided by the commissioner, his name, place of business and location of each manufacturing facility in this state.

(b) No person shall distribute in this state a commercial feed, except a customer-formula feed, which has not been registered pursuant to the provisions of this section. The application for registration shall be submitted in the manner prescribed by the commissioner. Upon approval by the commissioner the registration shall be issued to the applicant. All registrations shall expire on the thirty-first day of December of each year. A distributor shall not be required to register any commercial feed which is already registered under this chapter by another person.

(c) The commissioner may refuse registration of any commercial feed not in compliance with the provisions of sections 22-118k to 22-118u, inclusive, and cancel any registration subsequently found not to be in compliance with any provision of said sections provided no registration shall be refused or canceled unless the registrant is given an opportunity to be heard before the commissioner and to amend his application in order to comply with the requirements of sections 22-118k to 22-118u, inclusive.

(P.A. 98-69, S. 2, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 98-69 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004 (Revisor’s note: In 2009, a reference to repealed Sec. 22-118v in Subsec. (c) was changed editorially by the Revisors to “22-118u” for accuracy).



Section 22-118m - Labeling of commercial feed.

(a) A commercial feed shall be labeled as provided in this section.

(b) In case of a commercial feed, except a customer-formula feed, the feed shall be accompanied by a label bearing the following information: (1) The quantity statement; (2) the product name and the brand name, if any, under which the commercial feed is distributed; (3) the guaranteed analysis stated in such terms as the Commissioner of Agriculture, by regulation adopted in accordance with the provisions of chapter 54, determines is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases the substances or elements shall be determinable by laboratory methods such as the methods published by the Association of Official Analytical Chemists International; (4) the common or usual name of each ingredient used in the manufacture of the commercial feed provided the commissioner, by regulation adopted in accordance with the provisions of chapter 54, may permit the use of a collective term for a group of ingredients which perform a similar function, or he may exempt such commercial feeds, or any group thereof, from the requirement of an ingredient statement if he finds that such statement is not required in the interest of consumers; (5) the name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed; (6) adequate directions for use for all commercial feeds containing drugs and for such other feeds as the commissioner may require by regulation as necessary for their safe and effective use; and (7) such precautionary statements as the commissioner by regulation determines are necessary for the safe and effective use of the commercial feed.

(c) In the case of a customer-formula feed, the feed shall be accompanied by a label, invoice, delivery slip or other shipping document bearing the following information: (1) The name and address of the manufacturer; (2) the name and address of the purchaser; (3) the date of delivery; (4) the product name and quantity statement of each commercial feed and each other ingredient used in the mixture; (5) adequate directions for use for all customer-formula feeds containing drugs and for such other feeds as the commissioner may require by regulation as necessary for their safe and effective use; (6) the directions for use and precautionary statements as required by regulation; (7) if the feed contains a drug, (A) the purpose of the drug or the claim statement, and (B) the established name of each active drug ingredient and the amount of each drug used in the final mixture expressed in accordance with applicable regulations.

(P.A. 98-69, S. 3, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 98-69 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-118n - Misbranding of commercial feed.

A commercial feed shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any way;

(2) If it is distributed under the name of another commercial feed;

(3) If it is not labeled as required in section 22-118m;

(4) If it purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a commercial feed ingredient, unless such commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the Commissioner of Agriculture; or

(5) If any word, statement or other information required by or under authority of sections 22-118k to 22-118u, inclusive, to appear on the label or labeling is not prominently placed thereon with such conspicuousness, compared with other words, statements, designs or devices in the labeling and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(P.A. 98-69, S. 4, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 98-69 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004 (Revisor’s note: In 2009, a reference to repealed Sec. 22-118v in Subdiv. (5) was changed editorially by the Revisors to “22-118u” for accuracy).



Section 22-118o - Adulteration of commercial feed.

A commercial feed shall be deemed to be adulterated: (1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health, except that, if the substance is not an added substance, the feed shall not be considered adulterated under this section if the quantity of such substance in the feed does not ordinarily render it injurious to health; (2) if it bears or contains any added poisonous, added deleterious or added nonnutritive substance which is unsafe within the meaning of Section 406 of the federal Food, Drug and Cosmetic Act, other than one which is (A) a pesticide chemical in or on a raw agricultural commodity or (B) a food additive; (3) if it is, or bears or contains any food additive which is unsafe within the meaning of Section 409 of the federal Food, Drug and Cosmetic Act; (4) if it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of Section 408(a) of the federal Food, Drug and Cosmetic Act except that, if a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under Section 408 of the federal Food, Drug and Cosmetic Act and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal which is unsafe within the meaning of Section 408(a) of the federal Food, Drug and Cosmetic Act; (5) if it is, or bears or contains, any color additive which is unsafe within the meaning of Section 706 of the federal Food, Drug and Cosmetic Act; (6) if it is, or bears or contains, any new animal drug which is unsafe within the meaning of Section 512 of the federal Food, Drug and Cosmetic Act; (7) if it consists in whole or in part of any filthy, putrid or decomposed substance, or if it is otherwise unfit for feed; (8) if it has been prepared, packed or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health; (9) if it is, in whole or in part, the product of a diseased animal or of an animal which has died otherwise than by slaughter which death has rendered the product unsafe within the meaning of Section 402(a)(1) or (2) of the federal Food, Drug and Cosmetic Act; (10) if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; (11) if it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with the regulation or exemption in effect pursuant to Section 409 of the federal Food, Drug and Cosmetic Act; (12) if any valuable constituent has been, in whole or in part, omitted or abstracted from the feed or any less valuable substance substituted for the feed; (13) if its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling; (14) if it contains a drug and the methods used in, or the facilities or controls used for, manufacture, processing, or packaging of such drug do not conform to current good manufacturing practice regulations adopted by the Commissioner of Agriculture, in accordance with the provisions of chapter 54, which shall assure that the drug meets the requirements of sections 22-118k to 22-118u, inclusive, as to safety, is properly identified and has the strength and meets the quality and purity characteristics which it purports or is represented to possess. In adopting such regulations, the commissioner shall adopt the current good manufacturing practice regulations for Type A Medicated Articles and Type B and Type C Medicated Feeds established under authority of the federal Food, Drug and Cosmetic Act, unless he determines that they are not appropriate to the conditions which exist in this state; or (15) if it contains viable weed seeds in amounts exceeding the limits which the commissioner shall establish by such regulations.

(P.A. 98-69, S. 5, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 98-69 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004 (Revisor’s note: In 2009, a reference to repealed Sec. 22-118v in Subdiv. (14) was changed editorially by the Revisors to “22-118u” for accuracy).



Section 22-118p - Prohibited acts.

The following acts or the causing of such acts within this state are hereby prohibited: (1) The manufacture or distribution of any commercial feed that is adulterated or misbranded; (2) the adulteration or misbranding of any commercial feed; (3) the distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks and hulls, which are adulterated within the meaning of section 22-118o; (4) the removal or disposal of a commercial feed in violation of an order under section 22-118s; or (5) the failure or refusal to register in accordance with section 22-118l.

(P.A. 98-69, S. 6, 14.)

History: P.A. 98-69 effective July 1, 1998.



Section 22-118q - Regulations governing commercial feeds and pet foods.

The Commissioner of Agriculture shall adopt, in accordance with the provisions of chapter 54, such regulations for commercial feeds and pet foods as are specifically authorized in sections 22-118k to 22-118t, inclusive, and such other reasonable regulations as may be necessary for the efficient enforcement of sections 22-118k to 22-118t, inclusive. In the interest of uniformity the commissioner shall by such regulations adopt, unless he determines that they are inconsistent with the provisions of sections 22-118k to 22-118t, inclusive, or are not appropriate to conditions which exist in this state, the following: (1) The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization, and may incorporate by reference any provisions, or future changes to such provisions, which said association may adopt for the regulation of commercial and customer-formula feeds, and (2) any regulation promulgated pursuant to the authority of the federal Food, Drug and Cosmetic Act (21 USC Section 301, et seq.) provided the commissioner otherwise has the authority to adopt such regulations. The commissioner may establish fees in such regulations to defray the costs of administering this section.

(P.A. 98-69, S. 7, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 08-13, S. 6.)

History: P.A. 98-69 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 08-13 deleted “On or before July 1, 1999,” re adoption of regulations and made a technical change, effective April 29, 2008.



Section 22-118r - Inspection of commercial feed facilities.

(a) Any employee duly designated by the Commissioner of Agriculture, upon presenting appropriate credentials, and a written notice to the owner, operator or agent in charge, may (1) enter, during normal business hours, any factory, warehouse or establishment within this state in which commercial feeds are manufactured, processed, packed or held for distribution, or to enter any vehicle being used to transport or hold such feeds, and (2) inspect at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers and labeling. The inspection may include the verification of only such records and production and control procedures as may be necessary to determine compliance with the regulations established under section 22-118o.

(b) A separate notice shall be given for each such inspection but a notice shall not be required for each entry made during the period covered by the inspection. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

(c) If the officer or employee making such inspection of a factory, warehouse or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises, he shall give to the owner, operator or agent in charge a receipt describing the samples obtained.

(d) If the owner of any factory, warehouse or establishment described in subsection (a) of this section, or his agent, refuses to admit the commissioner or his designee to inspect in accordance with subsections (a) and (b) of this section, the commissioner may apply to the Superior Court for a warrant directing such owner or his agent to submit the premises described in such warrant.

(e) The commissioner or his designee may enter upon any public or private premises including any vehicle of transport during regular business hours to have access to, and to obtain samples, and to examine records relating to distribution of commercial feeds.

(f) Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists International, or in accordance with other generally recognized methods.

(g) The results of all analyses of official samples shall be forwarded by the director to the person named on the label and to the purchaser. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded and upon request within thirty days following the receipt of the analysis the director shall furnish to the registrant a portion of the sample concerned.

(h) The commissioner, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample, as defined in section 22-118k, and obtained and analyzed as provided in this section.

(P.A. 98-69, S. 8, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 98-69 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-118s - Orders of commissioner. Seizure of feed.

(a) When the Commissioner of Agriculture, or his designee, has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of sections 22-118k to 22-118t, inclusive, or any regulations adopted under sections 22-118k to 22-118t, inclusive, he may issue and enforce a written or printed withdrawal from distribution order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the commissioner or the Superior Court. The commissioner shall release the lot of commercial feed so withdrawn when said provisions and regulations have been complied with. If compliance is not obtained within thirty days, the commissioner may begin, or upon request of the distributor or registrant shall begin, proceedings for condemnation.

(b) Any lot of commercial feed not in compliance with said provisions and regulations shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which said commercial feed is located. In the event the court finds said commercial feed to be in violation of sections 22-118k to 22-118t, inclusive, and orders the condemnation of said commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state provided, in no instance shall the disposition of said commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said commercial feed or for permission to process or relabel said commercial feed to bring it into compliance with sections 22-118k to 22-118t, inclusive, and regulations adopted thereunder.

(P.A. 98-69, S. 9, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 98-69 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-118t - Interstate agreements.

The Commissioner of Agriculture may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the federal government and private associations in order to carry out the purposes and provisions of sections 22-118k to 22-118u, inclusive.

(P.A. 98-69, S. 10, 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 98-69 effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004 (Revisor’s note: In 2009, a reference to repealed Sec. 22-118v was changed editorially by the Revisors to “22-118u” for accuracy).



Section 22-118u - Annual report on feed analyses.

The director of the Connecticut Agricultural Experiment Station shall publish at least annually a report of the results of the analyses of official samples of commercial feeds sold within the state as compared with the analyses guaranteed in the registration and on the label.

(P.A. 98-69, S. 11, 14.)

History: P.A. 98-69 effective July 1, 1998.



Section 22-118v - Termination of statutory provisions.

Section 22-118v is repealed, effective April 29, 2008.

(P.A. 98-69, S. 12, 14; P.A. 08-13, S. 7.)






Chapter 429 - Agricultural Societies

Section 22-119 and 22-120 - Annual payments to incorporated agricultural societies. Statement of premiums.

Sections 22-119 and 22-120 are repealed.

(1949 Rev., S. 3306, 3308; June, 1949, 1951, S. 1779d; 1959, P.A. 637, S. 2; 1961, P.A. 67; February, 1965, P.A. 33, S. 1; 1971, P.A. 872, S. 446, 448; P.A. 85-95; P.A. 91-307, S. 3.)



Section 22-120a - Reimbursement of Poultry Breeders’ Society for premiums paid. Commissioner’s duties.

There shall be paid annually to the Connecticut Poultry Breeders’ Society, Incorporated, a sum not to exceed one thousand five hundred dollars as reimbursement for cash premiums paid to participants in poultry exhibitions. To be eligible for reimbursement for premium expenses such exhibitions shall be open to exhibitors of all recognized varieties of poultry. The Commissioner of Agriculture shall prescribe the forms and deadlines for application for such reimbursement, and upon certification to the Comptroller by said commissioner of the amount of such annual reimbursement for which said society is eligible, the Comptroller shall draw his order on the Treasurer in favor of said society for such amount.

(1967, P.A. 769, S. 1, 2; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-121 - Leases for gambling and immoral shows prohibited.

Section 22-121 is repealed, effective October 1, 2002.

(1949 Rev., S. 3309; 1961, P.A. 351, S. 1; S.A. 02-12, S. 1.)



Section 22-122 - Forfeiture of appropriation.

Section 22-122 is repealed.

(1949 Rev., S. 3310; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 91-307, S. 3.)



Section 22-123 and 22-124 - Gambling and immoral shows prohibited at or near agricultural fairs. Special police for fair grounds.

Section 22-123 and 22-124 are repealed, effective October 1, 2002.

(1949 Rev., S. 3311, 3312; 1961, P.A. 351, S. 2; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 22-125 - Unlawful conduct on fair grounds; penalty.

Section 22-125 is repealed, effective October 1, 2012.

(1949 Rev., S. 3313; P.A. 12-80, S. 193.)



Section 22-126 - Entry of horse for purse; fraudulent concealment of record; penalty.

No person shall enter or cause to be entered for competition for any purse, prize, premium, stake or sweepstakes, offered or given by any agricultural, trotting or other society, association or person in this state, any horse, mare, gelding, colt or filly under a false or assumed name, or out of its proper class, if such prize, purse, premium, stake or sweepstakes is to depend upon and be decided by a contest of speed. The class to which any such animal is deemed to belong, for the purpose of entry in any such contest of speed, or the class to which any owner, keeper or driver of any such animal has the right to nominate or enter it, shall be determined by some public performance of such animal in a former contest or trial of speed, as provided by the written or printed rules of the society or association under which the proposed contest is advertised to be conducted. Any person who knowingly misrepresents or fraudulently conceals the public performance of a horse, mare, gelding, colt or filly in any former contest or trial of speed for the purpose of securing an entry in any contest referred to in this section, or who violates any other provision of this section, shall be guilty of a class E felony.

(1949 Rev., S. 3314; P.A. 13-258, S. 23.)

History: P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 3 years to a class E felony.



Section 22-126a - Testing of animals in drawing contests. “Drug” defined. Penalties for violations.

(a) The Commissioner of Agriculture, at the request and expense of the authority in charge of any animal drawing contest, shall provide for the administration of a program to test, immediately before or after a drawing contest, for the presence of drugs in any animals participating in such contest. The authority may charge the owner of the animal being tested for the cost of such test. The commissioner may, within available appropriations, on the commissioner’s own initiative and at state expense test animals participating in such contest on a random basis for the presence of drugs. The authority in charge of such contest shall provide well-lighted facilities, removed from the public, for the administration of such test. The owner or trainer or both the owner and trainer of any animal to be tested shall submit such animal for testing and shall provide assistance and proper restraint for confining such animal for and during the administration of such test. If the animal continues to resist the test after restraint is applied and the person administering the test determines a danger exists to the animal or persons present at the test, an alternative test shall be administered. No prize money shall be paid until the result of the test is known. If any such test reveals the presence of a drug in any such animal, such animal shall be disqualified to participate in such contest, shall be ineligible to receive any prize money awarded in such contest and shall be barred from participating in any such contest held in this state for a period of one year from the date of receipt by the commissioner of the results of the test. The owner or trainer or both the owner and trainer of any such animal shall be barred from entering any other animal in any such contest held in this state for a period of not less than one year nor more than two years at the commissioner’s discretion from the date of receipt by the commissioner of the results of the test for the first finding of the presence of a drug and for a period of not less than two years nor more than three years at the commissioner’s discretion for a second such finding. The owner of any such animal shall reimburse the authority in charge of such animal drawing contest or the state, as the case may be, for the expense of such test. The owner may appeal, in accordance with the provisions of chapter 54, any action by the commissioner authorized by this section. As used in this section: (1) “Drug” means any medication, stimulant, depressant, hypnotic or narcotic used in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or other animals; and (2) “trainer” means any person responsible for the care, training, custody or performance of an animal including, but not limited to, a person who signs an entry form for participation in a drawing contest or who has control of the animal during a drawing contest.

(b) Any owner or trainer or both the owner and trainer who: (1) Fails to submit an animal for drug testing, as provided in subsection (a) of this section; (2) fails to assist in the drug testing of an animal, as provided in subsection (a) of this section; (3) does not provide proper restraint for confining such animal for and during the administration of such drug test; or (4) interferes in the restraint or drug testing of such animal shall: (A) Be disqualified from participating in such contest and such animal shall be barred from participating in any such contest held in this state for a period of one year from the date of the contest; (B) be ineligible to receive any prize money awarded in such contest; and (C) be barred from entering any other animal in any such contest held in this state for a period of not less than one year nor more than two years, at the commissioner’s discretion, from the date of such contest.

(c) Any owner or trainer or both the owner and trainer who violates subsection (a) or (b) of this section shall be subject to administrative civil penalties, as provided in section 22-7.

(d) Any owner or trainer or both the owner and trainer of any animal that tests positive for the presence of drugs in any other state shall be prohibited from entering any animal in a drawing contest in this state for a period of not less than one year or more than two years at the commissioner’s discretion from the date of any such drug test.

(1969, P.A. 113; 1971, P.A. 26; 872, S. 446, 448; P.A. 74-143, S. 1, 2; P.A. 75-362; P.A. 79-147; P.A. 82-200, S. 1, 2; June Sp. Sess. P.A. 91-10, S. 6, 20; P.A. 96-243, S. 12, 16; P.A. 01-77, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 acts made provisions applicable to any animals where previously applicable to horses alone and did not specify nature of test to determine presence of drugs where previously “saliva” test was specified and replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 74-143 rephrased provisions without changing content of section except to substitute references to animal drawing contests for references to agricultural fairs and to bar animals as well as owners from participation in contests for two years if drug tests positive; P.A. 75-362 required that owner of drugged animal reimburse contest authorities for expense of test; P.A. 79-147 substituted “prohibited substance(s)” for “drug(s)” and defined the term, required tests both before and after contest where previously only postcontest testing required and added provisions detailing responsibilities of contest authorities and animal owners re testing procedure; P.A. 82-200 amended the section to authorize alternative tests, defined and substituted the term “drug” for “prohibited substance”, reduced period barring drugged animals from contests from two years to one year, reduced the period barring an owner from contests from two years to between one to two years for a first violation and established a penalty for a second violation and gave the owner the right to appeal; June Sp. Sess. P.A. 91-10 deleted authority of commissioner to provide for drug-testing of animals at state expense and authorized an authority in charge of certain events to charge for the cost of any such testing which it requires; P.A. 96-243 added provision authorizing commissioner to conduct random drug testing of animals in drawing contests, effective June 6, 1996; P.A. 01-77 designated existing provisions as Subsec. (a) and amended same by extending responsibility for testing of an animal to the trainer of the animal, defining “trainer” and making technical changes, added Subsecs. (b) and (c) re penalties for owners and trainers who fail to comply with testing requirements, and added Subsec. (d) re penalties for the owner and trainer of an animal that tests positive for drugs, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 430 - Milk and Milk Products

Section 22-127 - Definitions.

The terms defined in this section shall, as used in this chapter, have the meanings set forth in this section unless otherwise clearly indicated in the context.

(1) “Adulterated” means any milk, milk product, retail raw milk or cheese: (A) Which bears or contains any poisonous or deleterious substance which may render it injurious to health, provided if the substance is not an added substance, such milk, milk product, retail raw milk or cheese shall not be considered adulterated if the quantity of such substance in such milk, milk product, retail raw milk or cheese would not ordinarily render it injurious to health, (B) which bears or contains any added poisonous or added deleterious substance which is unsafe, (C) which consists in whole or in part of any diseased, contaminated, filthy, putrid or decomposed substance or is otherwise unfit for food, (D) which has been produced, prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth or may have been rendered diseased, unwholesome or injurious to health, or (E) whose packaging or container is composed in whole or in part of any poisonous or deleterious substance which may render the contents injurious to health.

(2) “Bulk tank unit” means a dairy farm or group of dairy farms from which raw milk is collected for pasteurization for which a single entity sanitation compliance rating is issued.

(3) “Commissioner” means the Commissioner of Agriculture.

(4) “Cheese manufacturer” means any person, firm, corporation or cooperative association engaged in the production, receiving or handling of milk or milk products, which milk products, in whole or in part, are intended to be manufactured into cheese for distribution or sale in or outside this state.

(5) “Dealer” means any person, firm, corporation or cooperative association engaged in the receiving, handling, purchasing, distribution or sale of fluid milk or milk products, which fluid milk or milk products, in whole or in part, are intended for bottling, manufacturing, processing, distribution or sale in this state.

(6) “Filled milk” means any combination of nonmilk fat or oil and milk, whether or not it is fresh, cultured, reconstituted or modified by the addition of nonfat milk solids, with or without milkfat, so that the product, including stabilizers, emulsifiers or flavoring, resembles milk or any other fluid milk product, and contains less than six per cent nonmilk fat or oil.

(7) “Handler” means any person, firm, corporation or cooperative association engaged in the receiving, handling, distribution or sale of fluid milk or milk products, which fluid milk or milk products, in whole or in part, are intended for bottling, manufacturing, processing, distribution or sale in this state.

(8) “Misbranded” means the use of any label, written or printed advertising or graphic upon or accompanying a product or container of milk, milk products or cheese, including, but not limited to, signs, electronic displays, electronic communication, placards or other means of communication intended to provide information to consumers, which is false or misleading or which violates any applicable municipal, state or federal labeling requirement.

(9) “Nonstandardized milk products” means milk-based products modified so they do not meet the definition of optional ingredients established in 21 CFR 131.110, contain milk and milk products, are intended to replace or be a substitute for standardized fluid milk products. Nonstandardized milk products may contain safe and suitable ingredients not present in standardized milk products.

(10) “Pasteurization” or “pasteurized” has the same meaning, as defined in section 1 of the Pasteurized Milk Ordinance as promulgated by the United States Food and Drug Administration.

(11) “Producer” means any person, firm or corporation that operates a dairy farm that provides, sells or offers milk to any dealer, person, handler, company or cooperative for sale.

(12) “Public eating places” means places where meals are served to the general public, including, but not limited to, public or private schools and colleges, hotels, restaurants, clubs, lunchrooms, bars, fountains or any place of public entertainment.

(13) “Raw milk” or “milk for pasteurization” means normal lacteal secretion that is practically free of colostrum and that is obtained by the complete milking of one or more healthy hooved mammals.

(14) “Raw milk cheese” means aged hard cheese that meets the sanitary provisions of this chapter and that is produced from retail raw milk.

(15) “Retail raw milk” means normal lacteal secretion that is practically free of colostrum, that is obtained by the complete milking of one or more healthy goats, sheep or cows, that is intended for human consumption in the unpasteurized state and that meets the sanitary standards of this chapter.

(16) “Retail raw milk producer” means any person, firm, corporation or cooperative association engaged in the production, handling, distribution or sale of retail raw milk.

(17) “Retail raw milk cheese manufacturer” means any person, firm, corporation or cooperative association engaged in the production, handling, distribution or sale of cheese manufactured from retail raw milk.

(18) “Safe and suitable ingredients” are food ingredients generally recognized as safe, as referenced in 21 CFR 184 and 21 CFR 186.

(19) “Standardized milk and milk products” or “milk or milk products” means products for which a standard of identity has been established pursuant to 21 CFR 131.110.

(1949 Rev., S. 3175; 1951, 1953, S. 1731d; 1957, P.A. 359, S. 1; 419; 1959, P.A. 637, S. 2; 1961, P.A. 67; 188; 518, S. 1; 1963, P.A. 173, S. 1; February, 1965, P.A. 412, S. 1; 1969, P.A. 56, S. 1; 1971, P.A. 872, S. 446, 448; P.A. 85-119, S. 1; P.A. 90-66, S. 1; P.A. 91-312, S. 1; P.A. 93-320, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (e); P.A. 04-189, S. 1; P.A. 05-175, S. 4; P.A. 06-19, S. 3; P.A. 09-229, S. 23.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 acts deleted definition of “milk drinks” as “the same as flavored milk”, incorporating references to milk drinks in following definition of “flavored milk”, defined “low-fat milk” and included reference to it in definition of “milk products” and replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1963 act defined “fortified low-fat milk”; 1965 act allowed addition of optional ingredients in sour cream and buttermilk, redefined buttermilk to require 8.25% rather than 8% milk-solids-not-fat and to replace “wholesome milk products” with “approved milk, low-fat milk or a combination thereof”, defined “acidified milk and milk products” and “half and half” and added references to “soured cream”, “salad cream” and “half and half” under “milk products”; 1969 act added reference to milk regulation board’s power to change definitions and redefined “milk products” by replacing list of products included with general statement; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 85-119 revised the definition of sour cream to establish a milk fat content and increased the permitted acidity from 0.2% to 0.5%, revised the definition of low-fat milk to reduce the minimum butterfat percentage from a range of 1.75% to 2.25% to a range of 0.5% to 2%, revised the definition of fortified low-fat milk to reduce the minimum butterfat percentage from a range of 1.75% to 2.25% to a range of 0.5% to 2%, and revised the definition of half and half to increase the minimum milk fat content from 10% to 10.5%; P.A. 90-66 defined “ultrapasteurized” and “aseptically processed milk and milk product”; P.A. 91-312 alphabetized definitions, revised definitions of “fortified low-fat milk”, “goats’ milk”, “half and half”, “fortified skimmed milk” or “fortified nonfat milk” and “ultrapasteurized”, added definitions of “eggnog”, “filled milk”, “manufactured dairy product”, “pasteurization” or “pasteurized” and “yogurt”, “low-fat yogurt” and “nonfat yogurt”, replaced “commissioner of weights and measures” with “commissioner of consumer protection” in definition of “gaging milk” and replaced defined term of “aseptically processed milk and milk product” with “ultra-high-temperature processed and aseptically packaged milk and milk product”; P.A. 93-320 added Subdiv. (27) defining “handler”; (Revisor’s note: In 1999, a reference in Subdiv. (27) to “mild products” was replaced editorially by the Revisors with “milk products” to correct a typographical error in P.A. 93-320); June 30 Sp. Sess. P.A. 03-6 replaced separate Commissioners of Agriculture and Consumer Protection with single Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-175 made a technical change, deleted provision re regulation of Milk Regulation Board and replaced former definitions with new definitions in Subdivs. (1) to (17); P.A. 06-19 redefined “raw milk” in Subdiv. (11) and “retail raw milk” in Subdiv. (13) and made a technical change in Subdiv. (17), effective May 2, 2006; P.A. 09-229 defined “adultered” in new Subdiv. (1) and “misbranded” in new Subdiv. (8), redesignated existing Subdivs. (1) to (6) and (7) to (17) as Subdivs. (2) to (7) and (9) to (19), and replaced “21 CFR 184.1” with “21 CFR 184 and 21 CFR 186” in redesignated Subdiv. (18).

See Secs. 22-152 and 22-153 re milk standards.

See Sec. 22-194 for definition of “pasteurization”.



Section 22-128 - Powers and duties of commissioner. Access to premises. Removal or abatement of insanitary condition. Civil penalty.

(a) The commissioner may employ such agents and assistants as are necessary to enforce the provisions of this chapter and the provisions of the regulations of the Milk Regulation Board and the orders of the commissioner as authorized by said board, and he and his deputy or agents and assistants, for the purpose of examining into any suspected violation of the provisions of this chapter, shall have free access, at all reasonable hours, to all places and premises, apartments of private families keeping no boarders excepted, in which he suspects that the laws relating to milk or any other milk product under his jurisdiction are being violated.

(b) The agents of any dealer, cooperative or other transportation agencies having knowledge or record of any consignment of milk and cream shall inform the commissioner or his deputy, agent or assistant of such consignment and the name of the consignee when requested by the commissioner or his deputy, agent or assistant.

(c) The commissioner or his deputy, agent or assistant shall make an examination of the premises of any farm or dairy, or any place in which cattle, dairy stock or other domestic animals are kept within this state, in which any insanitary condition liable to affect the products of such farm or dairy exists, or is reported or suspected to exist. When any such condition is found by him, he shall notify the owner or occupant of the premises upon which such condition exists to remove or abate the same at the expense of such owner or occupant, within such time as the commissioner or his deputy, agent or assistant directs; and he may, by notice in writing to the owner or occupant, prohibit the sale of any milk or milk products produced on any farm or in any dairy, the owner or occupant of which fails to comply with any order of the commissioner or his deputy, agent or assistant to remove or abate any insanitary condition existing on such premises which is liable to affect the products of such farm or dairy, until such insanitary condition is removed or abated to the satisfaction of the commissioner or his deputy, agent or assistant, and such prohibition shall be terminated by him in writing, but such prohibition may remain in effect five days at the discretion of the commissioner.

(d) Any person who refuses the access provided for herein to the commissioner, his deputy, agent or assistant, or who sells any milk or milk products of any farm or dairy, the sale of which has been prohibited as herein provided, shall be assessed a civil penalty in accordance with the provisions of section 22-7.

(1949 Rev., S. 3176; 1949, S. 1732d; 1961, P.A. 190; P.A. 84-34, S. 2; P.A. 91-312, S. 43; May 25 Sp. Sess. P.A. 94-1, S. 85, 130.)

History: 1961 act replaced agents of “railroads and express companies” with agents of “any dealer, cooperative or other transportation agencies”; P.A. 84-34 added reference to Sec. 22-162a; P.A. 91-312 divided section into Subsecs., amended Subsec. (a) to delete reference to Sec. 22-162a since said Sec. already included in existing reference to “this chapter” and amended Subsec. (d) to replace criminal penalty of a fine of not more than $25 or imprisonment of not more than 30 days or both with provision for the assessment of a civil penalty and to delete provision that evidence of violation of any provision of this section shall be prima facie evidence of wilful violation; May 25 Sp. Sess. P.A. 94-1 made a technical change in Subsec. (d) for accuracy, effective July 1, 1994.



Section 22-128a - Schedule of fees.

The Commissioner of Agriculture shall adopt regulations in accordance with the provisions of chapter 54 establishing a schedule of fees sufficient to cover the reasonable cost of reviewing and acting upon an application for, and monitoring of compliance with, the terms and conditions of any approval, examination, license or permit concerning the production and marketing of milk and milk products.

(P.A. 91-312, S. 2, 48; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-129 - Prohibitions on sale, offering for sale, barter, exchange, distribution or processing. Exceptions. Penalties.

(a) The Commissioner of Agriculture or the commissioner’s duly authorized agent shall prohibit the sale or offering for sale or distribution of any cheese, milk or other milk product which is insanitary or detrimental to health, and which has not been produced, processed, cared for or handled in the manner prescribed in this chapter and in chapter 431 and by the regulations of the Milk Regulation Board.

(b) The following are prohibited: (1) The sale, offering for sale or offering for barter or exchange any milk, milk product or cheese that is adulterated, (2) the adulteration of any milk, milk product or cheese, (3) the sale, offering for sale, offering for barter or exchange, manufacturing, distributing or processing any milk, milk product or cheese from any facility not licensed pursuant to section 22-229, or (4) the sale, offering for sale, distributing, offering for barter or exchange any milk for pasteurization, retail raw milk or retail raw milk cheese from any dairy farm not registered pursuant to section 22-172 or 22-173a.

(c) The provisions of this section shall not apply to the production of milk, milk products, raw milk or raw milk products and the manufacture of cheese for personal consumption or for consumption by immediate family members.

(d) Nothing in this section shall prevent the commissioner from seeking any other remedy provided by law.

(e) Any person who violates any order issued by the commissioner or the commissioner’s duly authorized agent pursuant to this section shall, for a first violation, have committed an infraction and, for a second or subsequent violation committed within one year of a prior violation, be guilty of a class A misdemeanor.

(1949 Rev., S. 3211; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 06-41, S. 1; P.A. 09-229, S. 24.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-41 replaced “deputy” with “commissioner’s duly authorized agent”, prohibited “offering for sale”, specified applicability to cheese and added references to “processed” products and to chapter 431; P.A. 09-229 designated existing provisions as Subsec. (a) and added Subsec. (b) re prohibited practices, Subsec. (c) re exemptions, Subsec. (d) allowing commissioner to seek other remedies provided by law and Subsec. (e) re penalties.



Section 22-129a - Seizure and embargo.

(a) The Commissioner of Agriculture or the commissioner’s duly authorized agent may seize, destroy, dispose of or embargo any milk, milk product or cheese that does not comply with the provisions of this chapter, chapter 431 or regulations adopted hereunder or pursuant to chapter 431 and is deemed to be unfit or unsafe for use as a food or is a threat to public health.

(b) Whenever the commissioner finds or has probable cause to believe that any milk, milk product or cheese is adulterated, misbranded or deleterious to health, the commissioner or the commissioner’s duly authorized agent may affix to such milk, milk product or cheese a tag or other appropriate marking, giving warning that such milk, milk product or cheese is or is suspected of being adulterated or misbranded. No person shall remove or dispose of such milk, milk product or cheese by sale or otherwise without the express permission of the commissioner or the commissioner’s duly authorized agent. Not later than twenty-four hours after such tagging or marking, the commissioner or the commissioner’s duly authorized agent shall notify the owner or custodian of such milk, milk product or cheese of the commissioner’s or the commissioner’s agent’s findings, or of any violations or proposed disposition and of the right to a hearing. Any person aggrieved by an order of the commissioner may request a hearing before the commissioner not more than five days after the issuance of such order. The hearing shall be conducted not later than twenty days after the tagging or marking of any milk product or cheese and not later than ten days after the tagging or marking of any perishable fluid milk.

(c) Following such hearing the commissioner shall make a determination as to whether such milk, milk product or cheese complies with the provisions of this chapter, chapter 431 and any regulations adopted pursuant to this chapter or chapter 431 and is safe for use as a food. If the commissioner determines the milk, milk product or cheese is unsafe or unfit for use as food, the commissioner may order the owner or custodian to destroy or dispose of such milk, milk product or cheese. The commissioner or the commissioner’s duly authorized agent shall supervise the destruction or other disposition of such milk, milk product or cheese. If the commissioner finds the milk, milk product or cheese is safe for use as food and is not detrimental to public health, or can be properly packaged, marked or otherwise brought into compliance with the provisions of this chapter, chapter 431, or any regulations adopted pursuant to this chapter or chapter 431, the commissioner may order such milk, milk product or cheese to be so packaged, marked or otherwise brought into compliance and may thereafter authorize the release of such milk, milk product or cheese. The owner or custodian of such milk, milk product or cheese shall pay the costs of storage, handling and other incidental expenses.

(d) A certificate of analysis from a laboratory of the Department of Public Health, the Agricultural Experiment Station, the United States Food and Drug Administration, the United States Department of Agriculture or The University of Connecticut Veterinary Medical Diagnostic Laboratory or other certified laboratory acceptable to the commissioner shall be considered prima facie evidence of the ingredients and constituents of a sample of milk, milk product or cheese.

(e) Any person aggrieved by the determination of the commissioner may appeal therefrom in accordance with the provisions of section 4-183.

(f) The commissioner shall not be liable for any damages caused by the seizure, embargo, destruction, tagging or marking of any milk, milk products or cheese pursuant to this section unless a court finds there was no probable cause for such tagging or marking.

(P.A. 85-281, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 06-41, S. 2.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-41 added “commissioner’s duly authorized agent”, replaced “quarantine” with “embargo”, added “cheese” and made technical changes throughout section, replaced former notice and hearing requirements with new tagging, notice and hearing requirements and deadlines in Subsec. (b), added provisions re destruction, disposal or release of milk, milk product or cheese in Subsec. (c), added new Subsec. (d) re certificate of analysis as prima facie evidence re ingredients, redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f), respectively, and amended said Subsec. (f) to extend commissioner’s liability exclusion re seizure, embargo and destruction of milk, milk products or cheese.



Section 22-130 - Authority of commissioner limited.

The powers and duties of the Commissioner of Agriculture under this chapter shall not be construed to include the inspection of cheese foods and chocolate drinks.

(1951, S. 1772d; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 76-132, S. 1, 2; P.A. 84-34, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner and department of agriculture with commissioner and department of agriculture, conservation and natural resources; 1961 act replaced commissioner and department of agriculture, conservation and natural resources with commissioner and department of agriculture and natural resources; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; P.A. 76-132 deleted butter, cheese and milk products with gas added to simulate whipped cream as products exempt from commissioner’s inspection; P.A. 84-34 deleted reference to inspection of egg nog beverages; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-131 - Milk Regulation Board.

(a) In accordance with section 4-9a, the Governor, with the advice and consent of either house of the General Assembly, shall appoint eight electors of the state, two of whom are actively engaged in the sale and distribution of milk, two of whom are actively engaged in the processing of milk, two of whom have no active or financial interest in the production or sale of milk, and two of whom are actively engaged in the production of milk, which eight electors, with the Commissioner of Public Health, or the commissioner’s designee, and the Commissioner of Agriculture, shall constitute the Milk Regulation Board. The Governor, for cause, after a public hearing, may remove any appointed member of the board.

(b) The Milk Regulation Board shall keep a record of all its proceedings. The Commissioner of Agriculture shall be the chairperson of the board, shall enforce the regulations established by the board and shall further administer any other duties prescribed by the board. The office of the Commissioner of Agriculture shall be the office of the board. Each of the eight members of the Milk Regulation Board appointed under the provisions of this section shall receive seventy-five dollars for each day the member attends a meeting of the board. The total payments to each member shall not exceed seven hundred fifty dollars each year, such payments to be made from the appropriations made for the Commissioner of Agriculture.

(1949 Rev., S. 3207; 1953, 1955, S. 1752d; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 74-150, S. 4; P.A. 77-614, S. 323, 610; P.A. 78-48, S. 1; P.A. 80-145; P.A. 91-312, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-130, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 74-150 substituted “1977” for “1973” and deleted requirement that member who has no interest in production of milk be a woman; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-48 deleted reference to milk administrator as board member; P.A. 80-145 replaced previous appointment date and term provisions with provision for appointment in accordance with Sec. 4-9a, retaining board composition as before, and deleted reference to commissioner of agriculture as board chairman; P.A. 91-312 divided sections into Subsecs., provided that the commissioner of agriculture shall be the chairperson of the board, changed the per diem compensation of the members from $20 and “necessary expenses” to $75 and increased the maximum total annual payment from $350 to $750; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-130 amended Subsec. (a) to make a technical change and increase Governor’s appointments from six to eight, adding two members actively engaged in processing of milk, and made a conforming change in Subsec. (b), effective July 1, 2005.



Section 22-131a - Transfer of Milk Regulation Board to Department of Consumer Protection.

Section 22-131a is repealed.

(P.A. 77-614, S. 268, 610; P.A. 81-472, S. 158, 159.)



Section 22-131b - Milk Regulation Board study of state dairy industry. Report to General Assembly.

(a) The Milk Regulation Board shall conduct a comprehensive study of the dairy industry in the state. The study shall include, but not be limited to, the costs of milk production, the ability of state dairy farmers to meet milk supply demands, regional milk price equity and milk supply and price issues relating to dairy farmers, consumers, processors and retailers.

(b) Not later than January 1, 2006, the Milk Regulation Board shall complete the study and report the results of such study, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to the environment.

(P.A. 05-130, S. 2.)

History: P.A. 05-130 effective July 1, 2005.



Section 22-131c - Regulations implementing recommendations of Milk Regulation Board re state dairy industry.

The Commissioner of Agriculture, in consultation with the Milk Regulation Board, shall adopt regulations, in accordance with the provisions of chapter 54, to implement the recommendations of said board made pursuant to section 22-131b.

(P.A. 05-130, S. 3.)

History: P.A. 05-130 effective July 1, 2005.



Section 22-132 - Meetings of Milk Regulation Board.

The Milk Regulation Board shall hold regular quarterly meetings in January, April, July and October. Special meetings may be called by the chairman. Upon request of any three members, the chairman or, in his absence or inability, the clerk shall call a special meeting of the board.

(1949, S. 1754d.)



Section 22-133 - Regulations of Milk Regulation Board.

To assure the consumers of the state milk products of at least standard quality, and to assure to the residents of Connecticut an adequate and regular supply of such milk at all times, the Milk Regulation Board shall adopt regulations in accordance with the provisions of chapter 54, which may include, but not be limited to, definitions, standards of identity, production, transportation, processing, handling, sampling, examination, grading, labeling, regrading and sale of milk and milk products. The Milk Regulation Board may adopt regulations which incorporate by reference the provisions of the federal Pasteurized Milk Ordinance promulgated by the United States Food and Drug Administration provided such regulations shall be consistent with any regulations adopted under section 22-211a, and further provided such regulations may by reference specifically incorporate any future amendment to said ordinance. The board may by regulation establish standards for inspection of the facilities and processes necessary for the production, handling, storage and manufacture of retail raw milk, retail raw milk cheese, butter, cheese, dry milk, whey, concentrated milk, condensed milk, single service fluid milk enclosures and milk products. In exercising its authority, the board shall consider (1) the welfare of the milk producer, the milk dealer and the consuming public, and the need to maintain a constant and adequate supply of fluid milk of at least standard quality; (2) the recommended methods promulgated by recognized authorities for the production, handling and transportation of fluid milk and milk products, and additional methods for the production, handling and transportation of milk and milk products; (3) the recommended methods promulgated by recognized authorities for dairy plant operations in the handling, storage, processing, bottling and labeling of all grades and types of milk, cream and milk products, together with the quality of the dairy products and materials, if any, used in the processing of such products; (4) the healthfulness and quality of all grades and types of milk, cream milk products, cheese and nonstandardized milk products, when said board may be guided by recommendations promulgated by recognized authorities on health and nutrition; (5) whether or not the various grades, such as grade A milk, and types, such as homogenized, pasteurized, vitamin D and vitamin-mineral-fortified milk, flavored milks, low-fat milk or skimmed milk, handled by a dealer, may be handled, processed, advertised, offered for sale or sold without false advertising, deception, fraud or misrepresentation; and (6) ingredient and nutrition labeling requirements, the necessity for clearly distinguishing retail raw milk, cheeses, nonstandardized milk products, whole milk, low-fat milk and skimmed milk in the labeling of such milk so as to prevent confusion, deception and misrepresentation.

(1949, 1951, S. 1755d, 1756d; 1961, P.A. 518, S. 2; 1963, P.A. 248; 1967, P.A. 163, S. 1; 1971, P.A. 3, S. 1; P.A. 83-587, S. 38, 96; P.A. 91-312, S. 5; P.A. 96-55, S. 1; P.A. 05-175, S. 5.)

History: 1961 act made issuance of regulations mandatory rather than optional by replacing “may” with “shall”, included low fat milk in Subdiv. (e) and added Subdiv. (f) requiring consideration of necessity for distinguishing between types of milk to prevent confusion, etc.; 1963 act required that regulations assure residents of adequate and regular milk supply, allowed board to establish standards for inspection of pasteurizing plants and farms and added Subdivs. (g) and (h) re economic considerations; 1967 act deleted reference to repealed Sec. 22-196 in Subdiv. (g); 1971 act made minor changes to Subdivs. (e) and (f) substituting “low-fat” for “low fat”, etc.; P.A. 83-587 deleted reference to Sec. 4-45; P.A. 91-312 divided section into Subsecs., amended Subsec. (a) to replace detailed provisions re the notice and hearing procedure for the issuance of regulations with requirement that the board “adopt” regulations “in accordance with the provisions of chapter 54”, provide that the regulations may include definitions and standards of identity, provide that standards for inspection of pasteurizing plants be established “by regulation”, redesignate former Subdivs. (a) to (h), inclusive, as Subdivs. (1) to (8), inclusive, respectively, replace “standard quality milk” with “fluid milk and milk products” and delete reference to milk “of a higher grade or special type” in Subdiv. (2), replace “milk, grade A or certified”, with “grade A milk”, in Subdiv. (5) and add Subdiv. (9) re sanitary standards, requirements and procedures recommended by the U.S. Department of Health and Human Services, and added Subsec. (b) requiring the regulations to ensure compliance with the health and sanitation provisions of the Grade A Pasteurized Milk Ordinance; P.A. 96-55 amended Subsec. (a) to authorize adoption of regulations which incorporate future amendments to the federal Pasteurized Milk Ordinance; P.A. 05-175 granted Milk Regulation Board authority to adopt regulations re milk, cheese and nonstandardized milk products, nutrition and labeling requirements, production, handling, storage and manufacturing facilities, deleted regulatory authority re pasteurizing plants and farms supplying such plants, standards for maintaining economic status of Connecticut producers, other economic considerations, and sanitary standards recommended by U.S. Department of Health and Human Services, deleted former Subsec. (b) re compliance with Grade A Pasteurized Milk Ordinance and made technical changes.



Section 22-134 - Violation of regulations of board or orders of commissioner. Civil penalty.

No person shall engage in the production, care, marketing or sale of milk or cream unless he has complied with the regulations of said board. Any person who violates any provision of this section or of any regulation established by said board or of any order of said commissioner duly authorized shall be assessed a civil penalty in accordance with the provisions of section 22-7.

(1949 Rev., S. 3212; P.A. 91-312, S. 6; May 25 Sp. Sess. P.A. 94-1, S. 84, 130.)

History: P.A. 91-312 replaced the criminal penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with provision for the assessment of a civil penalty; May 25 Sp. Sess. P.A. 94-1 made a technical change for accuracy, effective July 1, 1994.



Section 22-135 - Labeling.

Section 22-135 is repealed, effective July 1, 1998.

(1949, 1951, S. 1756d; February, 1965, P.A. 171; P.A. 91-312, S. 7; P.A. 98-12, S. 21, 22.)



Section 22-136 - Licensing of weighers, gagers, samplers and testers of milk and cream. Examination fees. Revocation of license.

(a) The Milk Regulation Board shall adopt regulations, in accordance with the provisions of chapter 54, for the examination and licensing of persons who may engage in the weighing, sampling or testing of milk or cream which is to be bought or sold on the basis of the butterfat content, milk components or the bacterial count, or for the purpose of determining the butterfat content, the presence or absence of antibiotics or other inhibitors, milk components or bacterial count for publication or for advertising purposes, or for use as the basis of reports to any person other than their employers or payment to a producer.

(b) The commissioner shall administer the regulations. Applications for examinations shall be made in writing to the commissioner. Any fees for such applications shall be established by the commissioner pursuant to section 22-128a. The commissioner shall designate the time and place of holding the examinations, and may issue, to any person who has complied with the regulations for the examination and has passed the same to the satisfaction of the commissioner, a license to weigh or gage, sample or test any milk or cream.

(c) The license shall be valid for two years and may be renewed for a period of two years upon written application to the commissioner accompanied by a fee established by the commissioner pursuant to section 22-128a.

(d) The license may be revoked by the commissioner, after hearing and upon notice to the licensee, for dishonesty, incompetency, inaccuracy or violation of any provision of this section or sections 22-138 to 22-141, inclusive.

(e) No person shall take any sample or test any milk or cream for the purpose of determining its butterfat content, its milk components or its bacterial count except as provided in this section, and nothing in this section shall be construed to prevent private testing and sampling for plant purposes. Any person not holding a license may take any unbroken package of milk or cream as a sample.

(1949 Rev., S. 3177; 1949, S. 1733d; 1957, P.A. 359, S. 2, 1961, P.A. 213; 1967, P.A. 78; 1969, P.A. 21; P.A. 82-91, S. 11, 38; P.A. 91-312, S. 8, 48; P.A. 97-234, S. 4; P.A. 05-175, S. 6.)

History: 1961 act allowed regulation of determination of butterfat content or bacterial count for use as basis of reports to persons other than employers, restated provision re examination fees, allowed renewals for five years rather than for one and raised renewal fee from $1 to $5, accordingly; 1967 act changed expiration date of initial license to one year from date of issuance rather than December thirty-first following issuance; 1969 act added reference to regulations re licensing, deleted requirement that examinations conform to specifications for testing milk and cream adopted by Association of Official Agricultural Chemists or American Public Health Association and replaced reference to Sec. 22-144 with reference to Sec. 22-141; P.A. 82-91 increased examination fee for weigher’s or gager’s license from $1 to $5, increased examination fee for sampler’s license from $2 to $5, increased examination fee for tester’s license from $3 to $5, increased fee for bacteriological examinations from $3 to $5 and increased license renewal fee from $5 to $10; P.A. 91-312 divided section into Subsecs., amended Subsec. (b) to make technical change and increase all examination fees from $5 to $15 for applications submitted between July 1, 1991, and July 1, 1992, and provide that on and after July 1, 1992, such fees shall be established by the commissioner pursuant to Sec. 22-128a, amended Subsec. (c) to increase the license renewal fee from $10 to $25 for an application submitted between July 1, 1991, and July 1, 1992, and provide that on and after July 1, 1992, such fee shall be established by the commissioner pursuant to Sec. 22-128a, and amended Subsec. (d) to replace reference to repealed Sec. 22-137 with reference to Sec. 22-138; P.A. 97-234 amended Subsec. (b) to delete provisions re fees for examinations under this section and provided that any such fees shall be established by the commissioner under Sec. 22-128a; P.A. 05-175 made technical changes, deleted regulatory authority re persons engaged in gaging and added authority re persons sampling or testing milk components, presence or absence of antibiotics or other inhibitors or payment to producer in Subsec. (a), extended license period to two years, reduced renewal period to two years and deleted provisions re $25 application fee in Subsec. (c) and added provision re milk components in Subsec. (e).



Section 22-137 - Permits for places where milk or cream is received.

Section 22-137 is repealed.

(1949 Rev., S. 3178; P.A. 91-312, S. 47.)



Section 22-137a - Connecticut Milk Promotion Board. Membership. Duties.

(a) There is established, within available appropriations, the Connecticut Milk Promotion Board which shall be within the Department of Agriculture for administrative purposes only.

(b) The board shall consist of nine members: (1) One appointed by the majority leader of the Senate, who shall be a Connecticut licensed dairy producer and a member of a dairy cooperative; (2) one appointed by the president pro tempore of the Senate, who shall be a Connecticut licensed milk producer and a member of a dairy cooperative; (3) one appointed by the speaker of the House of Representatives, who shall be an independent Connecticut licensed milk producer; (4) one appointed by the minority leader of the House of Representatives, who shall be a Connecticut licensed milk producer and a member of a dairy cooperative; (5) one appointed by the minority leader of the Senate, who shall be a Connecticut licensed milk producer and a member of a dairy cooperative; (6) one appointed by the majority leader of the House of Representatives, who shall be a member of a state-wide health and nutrition organization promoting consumer interests; (7) the Commissioner of Agriculture, or the commissioner’s designee; and (8) the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to agriculture, who shall be ex-officio members without the right to vote. The board shall elect a chairperson and a vice-chairperson from among its members. Any person absent from (A) three consecutive meetings of the commission, or (B) fifty per cent of such meetings during any calendar year shall be deemed to have resigned from the board, effective immediately. Vacancies on the board shall be filled by the appointing authority. Members of the board serve without compensation but shall, within the limits of available funds, be reimbursed for expenses necessarily incurred in the performance of their duties. The board shall meet as often as deemed necessary by the chairperson or a majority of the board.

(c) The board shall: (1) Develop, coordinate and implement promotional, research and other programs designed to promote Connecticut dairy farms and milk consumption; and (2) prepare and submit to the joint standing committee of the General Assembly having cognizance of matters relating to agriculture an annual report concerning its activities.

(d) The board may use such funds as may be available from federal, state or other sources and may enter into contracts to carry out the purposes of this section. Any money collected by the board pursuant to the provisions of this section shall not be deemed state funds and shall be deposited pursuant to section 4-33, in a qualified public depository in Connecticut. Such funds shall be expended by the board for expenses incurred in administering the budget recommended by the board.

(e) The board may, subject to the provisions of chapter 67, employ any necessary staff within such available funds or appropriations.

(f) On and after October 1, 2011, the board shall undertake those duties anticipated and required by 7 USC 4504. In performing such duties, the board shall: Assess a fee of ten cents per hundredweight upon milk delivered by Connecticut milk producers, or a fee that is commensurate with the credit allowed for producer contributions to state qualified programs under 7 USC 4504. Such fee shall be collected as follows: (1) Any dealer who purchases milk directly from producers shall withhold from each Connecticut milk producer a fee of ten cents per hundredweight on all milk produced and shall forward such fee to the board not later than the last day of the month following the month in which such milk was produced, and (2) all producer dealers shall pay to the board a fee of ten cents per hundredweight on all milk produced by the producer dealer not later than the last day of the month following the month in which such milk was produced.

(P.A. 08-164, S. 3; P.A. 10-103, S. 2; P.A. 11-249, S. 1.)

History: P.A. 08-164 effective June 12, 2008; P.A. 10-103 amended Subsec. (a) by adding provision re board to be within Department of Agriculture for administrative purposes only and amended Subsec. (d) by adding provision requiring that any money collected by board shall not be deemed state funds, shall be deposited in a qualified public depository and shall be expended by board for expenses incurred in administering recommended budget, effective June 2, 2010; P.A. 11-249 added Subsec. (f) requiring board, on and after October 1, 2011, to undertake duties anticipated and required by 7 USC 4504, and to assess and collect any required fee as part of the performance of such duties.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 22-137b - Certification of the Connecticut Milk Promotion Board.

The Commissioner of Agriculture, not later than October 1, 2008, within available resources, shall work with the United States Department of Agriculture and any other appropriate government agencies to secure certification of the Connecticut Milk Promotion Board.

(P.A. 08-164, S. 4.)

History: P.A. 08-164 effective June 12, 2008.



Section 22-138 - Fraudulent manipulation of samples or test; falsification of records. Civil penalty.

No person, firm or corporation, or agent or employee thereof, engaged in the business of buying milk or cream on the basis of the percentage of butterfat contained therein, shall underread, overread or otherwise fraudulently manipulate the samples or the test used for determining the percentage of such fat in such milk or cream, or falsify the record thereof. Any person, firm or corporation, or agent or employee thereof, violating any provision of this section shall be assessed a civil penalty in accordance with the provisions of section 22-7.

(1949 Rev., S. 3179; 1949, S. 1734d; 1969, P.A. 50, S. 1; P.A. 91-312, S. 9; May 25 Sp. Sess. P.A. 94-1, S. 83, 130.)

History: 1969 act deleted requirement that test used for determining butterfat content be “Babcock test” and provisions re detailed conditions necessary for test to be made, i.e. required temperature, equipment, etc.; P.A. 91-312 replaced criminal penalty of a fine of not less than $25 nor more than $500 or imprisonment of not more than 12 months or both with provision for the assessment of a civil penalty; May 25 Sp. Sess. P.A. 94-1 made a technical change for accuracy, effective July 1, 1994.



Section 22-139 - Tests to be made by licensed tester.

(a) Each person, firm or corporation, or agent or employee thereof, engaged in the business of receiving or buying milk or cream on the basis of the percentage of butterfat contained therein as determined by any test approved by the Milk Regulation Board of samples taken in accordance with the regulations of the Milk Regulation Board, shall have the test or tests made only by a licensed tester, who shall be responsible for the same.

(b) Each licensed tester shall post his license in plain view in the testing room in which he is employed.

(c) The commissioner may suspend or revoke such license for failure to post it as required under this section. Each such license which has been revoked shall be returned to the commissioner.

(1949 Rev., S. 3180; 1969, P.A. 50, S. 2; 1972, P.A. 151, S. 1; P.A. 91-312, S. 10.)

History: 1969 act replaced reference to Babcock test with “any test approved by the Milk Regulation Board” and required that samples be taken in accordance with regulations of board rather than in accordance with repealed Sec. 22-142; 1972 act deleted word “composite” modifying “samples”; P.A. 91-312 divided section into Subsecs. and made technical change.



Section 22-140 - Samples to be taken by licensed samplers.

(a) Each person, firm or corporation engaged in the business of buying milk or cream on the basis of the percentage of butterfat contained therein, as determined by any test approved by the Milk Regulation Board of samples taken in accordance with the regulations of the Milk Regulation Board, shall have the samples taken by a person holding a license to sample milk or cream.

(b) Each licensed sampler shall carry upon his person or post his license in plain view in the plant in which he is employed.

(c) The commissioner may revoke such license for failure to carry or post it as required under this section or for any other just cause. Each such license which has been revoked shall be returned to the commissioner.

(1949 Rev., S. 3181; 1969, P.A. 50, S. 3; 1972, P.A. 151, S. 2; P.A. 91-312, S. 11.)

History: 1969 act substituted “any test approved by the milk regulation board” for reference to Babcock test and required that samples be taken in accordance with board regulations rather than as provided in repealed Sec. 22-142; 1972 act deleted word “composite” modifying “samples”; P.A. 91-312 divided section into Subsecs. and made technical change.



Section 22-141 - Weighing or gaging to be by licensed weigher or gager.

(a) Each person, firm or corporation engaged in the business of buying milk or cream by weight shall have such milk or cream weighed by a licensed weigher when such milk or cream is purchased or gaged by a licensed gager when such milk or cream is bought from or at a dairy farm, using a bulk milk cooling tank approved by the commissioner and currently calibrated for the measurement of milk quantity by the Commissioner of Consumer Protection.

(b) Each licensed weigher or gager shall have his license in his possession, or available for inspection, during working hours.

(c) The Commissioner of Agriculture may revoke any such weigher’s license or gager’s license for just cause. Each such license which has been revoked shall be returned to the commissioner.

(1949 Rev., S. 3182; 1957, P.A. 359, S. 3; 1969, P.A. 20; P.A. 91-312, S. 12; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (e); P.A. 04-189, S. 1.)

History: 1969 act replaced commissioner of weights and measures with commissioner of consumer protection and substituted “or” for “and” in phrase “licensed weigher and gager”; P.A. 91-312 divided section into Subsecs., amended Subsec. (a) to require milk or cream to be weighed when “purchased” rather than when “received in a plant licensed under section 22-137” and made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced separate Commissioners of Agriculture and Consumer Protection with single Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-142 to 22-144 - Tests and samples. Division of sample at request of producer. Sampling and tests by commissioner; fees.

Sections 22-142 to 22-144, inclusive, are repealed.

(1949 Rev., S. 3183–3185; 1949, S. 1735d; 1951, 1953, S. 1736d; 1957, P.A. 425; 1961, P.A. 252, S. 2.)



Section 22-144a - Testing butterfat milk content.

Section 22-144a is repealed, effective July 1, 1998.

(1961, P.A. 252, S. 1; P.A. 98-12, S. 21, 22.)



Section 22-145 - Disposition of fees.

Section 22-145 is repealed.

(1949 Rev., S. 3186; 1959, P.A. 350, S. 1; P.A. 91-312, S. 47.)



Section 22-146 - Examination of records and apparatus.

The commissioner and his agents are authorized to enter the premises and to examine the test and weight records and testing apparatus of any person, firm or corporation for the purpose of carrying out the provisions of sections 22-136 to 22-148, inclusive.

(1949 Rev., S. 3187; P.A. 91-312, S. 13.)

History: P.A. 91-312 replaced reference to repealed Sec. 22-149 with reference to Sec. 22-150; (Revisor’s note: A reference to Sec. 22-150 was replaced editorially by the Revisors with a reference to Sec. 22-148 to reflect the repeal of Sec. 22-150 by P.A. 05-175 and the prior appeal of Sec. 22-149 by P.A. 91-312).



Section 22-147 - Appeal.

Any person, firm or corporation aggrieved by any decision of the commissioner regarding the enforcement of the provisions of sections 22-136 to 22-148, inclusive, may appeal therefrom in accordance with the provisions of section 4-183.

(1949 Rev., S. 3188; 1971, P.A. 870, S. 71; P.A. 76-436, S. 451, 681; P.A. 77-603, S. 92, 125; P.A. 91-312, S. 14.)

History: 1971 act deleted reference to appeals to superior court, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with statement requiring that appeals be made in accordance with Sec. 4-183; P.A. 91-312 replaced reference to repealed Sec. 22-149 with reference to Sec. 22-150; (Revisor’s note: A reference to Sec. 22-150 was replaced editorially by the Revisors with a reference to Sec. 22-148 to reflect the repeal of Sec. 22-150 by P.A. 05-175 and the prior appeal of Sec. 22-149 by P.A. 91-312).



Section 22-148 - Proceedings for violation.

For the violation of any provision of sections 22-136 to 22-147, inclusive, proceedings may be instituted against either the owner or manager who is responsible for the business transacted, or the licensed tester of such milk or cream or the person weighing and sampling the same, or against all of such persons.

(1949 Rev., S. 3189.)



Section 22-149 - Penalty.

Section 22-149 is repealed.

(1949 Rev., S. 3190; P.A. 91-312, S. 47.)



Section 22-150 - Registration of milk and butterfat laboratories. Fees. Approval of laboratories. Civil penalty. Revocation of registration.

Section 22-150 is repealed, effective October 1, 2005.

(1949 Rev., S. 3192; 1951, S. 1737d; P.A. 77-614, S. 323, 610; P.A. 91-312, S. 15, 48; P.A. 93-381, S. 9, 39; May 25 Sp. Sess. P.A. 94-1, S. 82, 130; P.A. 95-257, S. 12, 21, 58; P.A. 97-234, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 05-175, S. 25; June Sp. Sess. P.A. 05-3, S. 97.)



Section 22-150a - Certified milk laboratory. Milk screening laboratory. Component testing laboratory. Permits. Standards. Exceptions. Regulations. Permit suspension or revocation. Civil penalties.

(a) As used in this section, (1) “certified milk laboratory” means a facility at which confirmatory and final findings are performed regarding biological, chemical, physical or other examination of milk and milk products, for the purpose of providing information on the sanitary quality, identification of contaminants or amount of any substance prejudicial to the public health, (2) “milk screening laboratory” means any facility used for the purpose of detecting the presence of antibiotic residues or other inhibitory substances in milk and milk products received by a milk dealer or producer dealer, (3) “component testing laboratory” means any facility used for the chemical, physical or other testing of milk, where the results of such tests are used in part or in whole as the basis for payment to a producer.

(b) No person, firm or corporation shall operate a certified milk laboratory, milk screening laboratory or component testing laboratory in the state of Connecticut without first obtaining a valid permit for such operation from the Commissioner of Agriculture. Permit application shall be made on forms provided by the commissioner and shall be renewed annually by the thirtieth day of June. Upon receipt of any such application or renewal application, the commissioner, or the commissioner’s designee, shall make such inspections and investigations as the commissioner deems necessary and shall deny a permit when, in the commissioner’s opinion, the operation of the laboratory would be detrimental to the public health. The commissioner shall establish a permit fee schedule pursuant to section 22-128a.

(c) Each registered certified milk laboratory, milk screening laboratory or component testing laboratory shall comply with the standards for milk laboratories set forth in the Grade-A Pasteurized Milk Ordinance Recommendations of the United States Public Health Service/Food and Drug Administration and shall be subject to periodic inspection by the commissioner, or the commissioner’s designee, including inspection of all records necessary to carry out the purposes of this section.

(d) This section does not apply to any milk laboratory operated by a state agency or to retail raw milk producers or intrastate milk dealers.

(e) The Milk Regulation Board may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(f) The commissioner may revoke or suspend a permit issued under this section or impose a civil penalty, in accordance with section 22-7, for a violation of the provisions of this section.

(P.A. 05-175, S. 2; P.A. 06-19, S. 1.)

History: P.A. 06-19 made technical changes in Subsecs. (a)(1) and (c), effective May 2, 2006.



Section 22-151 - Certification of accuracy of bottle or pipette used to determine butterfat content. Civil penalty.

Section 22-151 is repealed, effective October 1, 1997.

(1949 Rev., S. 3191; P.A. 91-312, S. 16; May 25 Sp. Sess. P.A. 94-1, S. 81, 130; P.A. 97-234, S. 11.)



Section 22-152 - Standard quality of milk.

Any milk which is sold or exchanged or offered for sale or exchange shall be deemed to be sold, exchanged or offered as of standard quality, unless otherwise expressly stated at the time of such sale, exchange or offer. Milk of standard quality shall contain not more than eighty-eight and one-half per cent of watery fluid, not less than eleven and one-half per cent of milk solids, not less than eight and one-quarter per cent of solids not fat and not less than three and one-quarter per cent of butterfat, and the certificate of the director of the Connecticut Agricultural Experiment Station or chemist in charge thereof, or of the director of the laboratory of the Department of Public Health, shall be evidence of the composition of any milk.

(1949 Rev., S. 3193; 1951, 1953, S. 1738d; 1957, P.A. 312; 1961, P.A. 175; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1961 act deleted provisions limiting plate count bacterial colonies for unpasteurized milk to 300,000 per milliliter and for pasteurized milk to 30,000 per milliliter; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 22-153 - Misbranded or adulterated milk, milk product or cheese. Acceptance of milk, milk product or cheese from dealer with suspended or revoked permit. Civil penalty.

(a) No person shall, by himself, his employee or agent, sell or exchange, or offer for sale or exchange, or have in his possession with intent to sell or exchange any milk which is misbranded or any milk, milk product or cheese diluted with water or adulterated by any foreign substance, or shall knowingly sell, distribute, exchange or offer for sale any milk, milk product or cheese not produced in compliance with the provisions of this chapter or chapter 431.

(b) No municipality or subdivision thereof shall require a dealer to place on any bottle, container or label any words, designs or illustrations which are not approved, required or permitted by the Milk Regulation Board.

(c) Milk, milk products or cheese shall be deemed to be misbranded when they are not labeled with the name and address of the dealer, the common name of the product and any other labeling prescribed by the general statutes or the regulations of the Milk Regulation Board. The display or appearance of words, designs or illustrations on the label which are not so approved or prescribed shall also constitute misbranding.

(d) No milk dealer licensed pursuant to section 22-229 shall accept milk, milk products or cheese from any person, firm or corporation whose license or permit to produce, distribute or process milk, milk products or cheese is suspended or has been revoked.

(e) Any person who violates any provision of this section may be assessed a civil penalty in accordance with the provisions of section 22-7.

(1949 Rev., S. 3194; 1949, S. 1739d; 1963, P.A. 134; 1971, P.A. 3, S. 2; P.A. 91-312, S. 17; May 25 Sp. Sess. P.A. 94-1, S. 75, 130; P.A. 06-41, S. 3.)

History: 1963 act deleted prohibition against sale or intent to sell milk “which has been wholly or in part skimmed”; 1971 act provided that common name of standard quality milk shall be “milk” rather than “grade B” or “approved” milk; P.A. 91-312 divided section into Subsecs., replaced prohibition on the sale, “as of standard quality”, milk which is “not of standard quality, as defined by sections 22-127 and 22-152” with prohibition on the sale of milk which is “misbranded”, deleted provisions specifying the common names for standard quality milk, grade A milk and certified milk, provided that the addition of approved vitamin A units does not constitute adulteration, and replaced the criminal penalty of a fine of not less than $7 nor more than $200 for a first offense and such fine or imprisonment for not less than 10 days nor more than 6 months or both for a subsequent offense with provision for the assessment of a civil penalty; May 25 Sp. Sess. P.A. 94-1 made a technical change for accuracy, effective July 1, 1994; P.A. 06-41 added “milk product or cheese” and made technical changes in Subsecs. (a) and (c), replaced former Subsec. (d) re adulteration exceptions with new provisions re acceptance of milk, milk products or cheese from milk dealer with suspended or revoked license, and amended Subsec. (e) to make civil penalty discretionary.



Section 22-154 to 22-159 - Evaporated milk; contents and labeling. Condensed milk. Sweetened condensed milk; sweetened condensed skimmed milk. Requirements for evaporated or condensed milk not otherwise regulated. Adulterated products. Skimmed milk or low fat milk.

Sections 22-154 to 22-159, inclusive, are repealed, effective October 1, 2005.

(1949 Rev., S. 3195; 1951, S. 1740d–1744d; 1961, P.A. 518, S. 6; 1963, P.A. 173, S. 2; 1969, P.A. 56, S. 2; P.A. 77-214, S. 1, 2; P.A. 82-152, S. 1, 2; P.A. 91-312, S. 18; May 25 Sp. Sess. P.A. 94-1, S. 76, 130; P.A. 05-175, S. 25; June Sp. Sess. P.A. 05-3, S. 97.)



Section 22-160 - Milk powder, evaporated milk or cream. Foreign milk powder.

(a) No person shall sell or exchange, or offer for sale or exchange, or have in his possession with intent to sell or exchange, any milk powder or evaporated milk or cream except in the original packages in which the same are packed by the manufacturer or maker thereof, and each such package shall be plainly marked so as to show the contents thereof, the ingredients composing such contents and identification of the processing plant.

(b) No person shall sell or exchange, or offer for sale or exchange, or have in his possession with intent to sell or exchange, any milk powder in this state originating from any country or area outside the United States unless such country or area is certified to be free from rinderpest, African swine fever and foot and mouth disease by the United States Department of Agriculture and the Commissioner of Agriculture.

(1949 Rev., S. 3197; 1967, P.A. 80; P.A. 76-148, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1967 act required that package be marked to identify processing plant; P.A. 76-148 added Subsec. (b) re sales of milk powder from foreign country; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-161 - Penalties.

Section 22-161 is repealed.

(1949 Rev., S. 3198; P.A. 76-148, S. 2; P.A. 91-312, S. 47.)



Section 22-162 and 22-162a - Standard quality of cream; civil penalty. Eggnog beverages; license for processing for sale.

Sections 22-162 and 22-162a are repealed, effective October 1, 2005.

(1949 Rev., S. 3199; 1949, S. 1746d; 1957, P.A. 310; 521; 1961, P.A. 170; 1969, P.A. 56, S. 3; P.A. 84-34, S. 1; P.A. 85-119, S. 2; P.A. 87-45; P.A. 91-312, S. 19, 20; May 25 Sp. Sess. P.A. 94-1, S. 80, 130; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-175, S. 25; June Sp. Sess. P.A. 05-3, S. 97.)



Section 22-163 and 22-164 - Milk or cream; containers. Printed notices.

Sections 22-163 and 22-164 are repealed.

(1949 Rev., S. 3200, 3201; 1955, S. 1747d; 1961, P.A. 185; 518, S. 3; P.A. 91-312, S. 47.)



Section 22-165 - Samples of milk, cream and milk products; analysis. Fees.

(a) The commissioner and his deputy, agents and assistants may take samples of milk, cream or milk products from any producer, dealer, vendor, processor or manufacturer upon tender of the market price thereof, and shall seal and mark such samples, and, upon request of such producer, dealer, vendor, processor or manufacturer, or his agent, shall seal and mark duplicate samples and leave the duplicate samples with such persons. The official analysis of such samples shall be made by the Connecticut Agricultural Experiment Station or the Laboratory Division of the Department of Public Health, or any other laboratory approved for making such examinations.

(b) The commissioner shall collect from the dairy plant, producer, retail raw milk producer or milk dealer permittee a fee or fees established by the commissioner pursuant to section 22-128a, sufficient to cover the actual cost of bio-assays and chemical tests made on samples of milk and milk products. Such fees shall be deposited in the General Fund. The dairy plant, producer, retail raw milk producer or milk dealer permittee shall only be required to pay fees for samples taken to verify product safety when required routine testing has shown the product to be in violation of this chapter. The commissioner may suspend any license or permit issued pursuant to this chapter or chapter 431 to any dairy plant, producer, retail raw milk producer, cheese or yogurt manufacturer, dry milk manufacturer or dealer who fails to pay such fees within sixty days after being billed by the commissioner.

(1949 Rev., S. 3202; 1949, 1951, 1953, S. 1748d; 1959, P.A. 252, S. 1; 1961, P.A. 169; P.A. 77-614, S. 323, 610; P.A. 91-312, S. 21; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-175, S. 7.)

History: 1959 act divided section into Subsecs., made collection of fees to cover cost of bio-assays mandatory rather than optional by substituting “shall” for “may” and required that fees be deposited to general fund rather than set aside as separate fund to defray expenses of bio-assays and chemical analyses; 1961 act required commissioner to collect fees rather than Agricultural Experiment Station, replaced “Vitamin D milk, vitamins A and D skimmed milk and vitamin-mineral-fortified milk or other vitamins or vitamin-mineral-fortified milks” with “milk, skimmed milk, nonfat milk, fortified skimmed milk, or fortified nonfat milk to which vitamins, minerals or any combination thereof have been added” and added provision allowing commissioner to suspend permits of those who fail to pay fees within 60 days after billing; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 91-312 amended Subsec. (b) to provide that the fee or fees for bio-assays and chemical tests shall be “established by the commissioner pursuant to Sec. 22-128a”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-175 made changes re producer and retail raw milk producer testing fees for milk and milk products and suspension of permits for failure to pay fees in Subsec. (b).



Section 22-166 - Sale of milk from emaciated or diseased animals. Civil penalty.

Any person who sells or exposes for sale milk, or any product of milk, from an animal which has reacted to the tuberculin test or which is emaciated or which shows physical symptoms of disease, which disease may, or may be reasonably suspected to, affect the healthfulness of such milk or any product thereof, after such animal has been adjudged by the commissioner or his deputy or agent to be so emaciated or diseased, shall be assessed a civil penalty in accordance with the provisions of section 22-7.

(1949 Rev., S. 3203; 1951, S. 1749d; P.A. 91-312, S. 22; May 25 Sp. Sess. P.A. 94-1, S. 79, 130.)

History: P.A. 91-312 replaced the criminal penalty of a fine of not more than $25 or imprisonment of not more than 30 days or both with a provision for the assessment of a civil penalty; May 25 Sp. Sess. P.A. 94-1 made a technical change for accuracy, effective July 1, 1994.



Section 22-167 - Local regulations for the sale of milk.

No provision of section 22-133 shall affect the authority of any town, city or borough to enact ordinances concerning the sale or distribution, within its limits, of milk which may be detrimental to public health. In any town, city or borough where no local system of milk and cream control is provided for by charter, the local director of health or board of health may present, at a meeting of the electors warned and held for such purpose, proposed rules and regulations concerning the inspection of dairies and the production, care, handling, marketing or sale of milk or cream, the protection of the public from the use of milk or cream which may be detrimental to the public health and the granting of licenses to milk dealers. Upon approval by the town, city or borough, such rules and regulations shall be enforced in the town, city or borough by the director of health. Amendments of such rules and regulations shall be made in accordance with the procedure provided for their adoption. Such local directors of health or boards of health may revoke any license granted in accordance herewith after due notice and hearing for violation of any such rules and regulations. Any person who produces, handles, markets or sells milk or cream within the limits of any town, city or borough in which such rules and regulations are in effect, without a license as hereinbefore provided, shall be fined not more than two hundred fifty dollars. Any person aggrieved by the failure of the local director of health or board of health to grant a license in accordance with the foregoing provisions or by the action of such director of health or board in revoking a license may appeal from the action of such director of health or board to the Milk Regulation Board in accordance with the provisions of sections 22-169 and 22-170.

(1949 Rev., S. 3213; 1957, P.A. 13, S. 80; P.A. 77-614, S. 323, 610; P.A. 81-147, S. 1; P.A. 12-80, S. 16.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 81-147 repealed the requirement that proposed local rules and regulations receive approval of the department of health services prior to enactment; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 22-168 - Damages.

Each local official issuing an order prohibiting the sale of milk shall ascertain the average daily quantity of milk produced by the cows or goats of each person affected by such order of prohibition, and the municipality wherein such sale is prohibited shall pay damages for the value of the milk which such person has been unable to sell because of such order, during the period of prohibition, upon proof that, at the time such order was issued, such milk was fit for such consumption and the premises where such milk was produced were free from contagious disease. Any person aggrieved by such order, in the event of failure to agree with the municipality as to the value of the milk produced during such period, may collect the value thereof from such municipality.

(1949 Rev., S. 3206.)



Section 22-169 - Appeals from local authorities.

Any person aggrieved by an order issued by any local official authorized to prohibit the sale of milk or cream in any town, city or borough may appeal from such order to the Milk Regulation Board. Such appeal shall be taken by filing in the office of said board a copy of the order prohibiting such sale, with a brief statement of such grievance. Said board shall, within one week after the receipt of such appeal, ascertain the methods employed by the person taking such appeal in producing, handling or distributing milk or cream, and shall cause an inspection of all implements and equipment used in the production and handling of the same, the cows from which, and barn and premises where, such milk or cream is produced or procured and, after such inspection, shall forthwith affirm, modify or rescind such order, but the original order shall remain in force pending such appeal.

(1949 Rev., S. 3209.)



Section 22-170 - Appeal from board.

Any person aggrieved by any order made by said board may appeal therefrom in accordance with the provisions of section 4-183.

(1949 Rev., S. 3210; 1971, P.A. 179, S. 18; 870, S. 72; P.A. 74-183, S. 243, 291; P.A. 76-436, S. 210, 681; P.A. 77-603, S. 93, 125.)

History: 1971 acts replaced provision which had required service of petition upon attorney general at least 12 days before next return day or upon judge 10 days before hearing date with provision requiring that appeals be returned between 12 and 30 days after service and, effective September 1, 1971, replaced superior court with court of common pleas, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 74-183 added reference to judicial districts and required that petitions be taken to court rather than to board, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 deleted reference to appeals re rulings or regulations and replaced previous provisions detailing appeal procedure with statement that appeals shall be in accordance with Sec. 4-183.



Section 22-171 - Filled milk.

Section 22-171 is repealed.

(1949 Rev., S. 3214; 1961, P.A. 180; P.A. 91-312, S. 47.)



Section 22-172 - Registration of producers. Permits. Penalty.

(a) Any person, firm or corporation engaged in the production of milk for pasteurization in Connecticut, which milk or the products thereof are to be used or disposed of elsewhere than on the premises where such milk is to be produced shall register with the Commissioner of Agriculture in a manner prescribed, and on forms furnished by the commissioner for such registration.

(b) Milk shall not be used, sold, offered for sale or disposed of away from any dairy farm located in Connecticut without a permit from the commissioner.

(c) Such permits may be renewed annually upon written application to the commissioner, shall be designated “Dairy Farm Permit” or “Milk Producer Permit” and may be suspended or revoked by the commissioner for cause.

(1949 Rev., S. 3215; 1953, S. 1758d; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 78-358, S. 4, 6; P.A. 79-200; P.A. 91-312, S. 23; June Sp. Sess. P.A. 91-12, S. 34, 55; P.A. 94-171; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-175, S. 8.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 78-358 referred specifically to Subsec. (a) of Sec. 22-173 rather than to whole section as previously; P.A. 79-200 changed month for renewing registration from April to January; P.A. 91-312 divided section into Subsecs., required the registration to be renewed annually during the first six months of the calendar year rather than during the month of January, deleted the requirement that the commissioner furnish copies of dairy farm permits or a certified list thereof to be kept on file by the dairy plant or milk dealer, and provided that the penalty for a violation shall be a civil penalty rather than “the penalty prescribed by section 22-203”; June Sp. Sess. P.A. 91-12 amended Subsec. (a) by establishing a registration fee for the sale, use or disposal of milk; P.A. 94-171 amended Subsec. (a) to delete $25 annual fee for registration and deleted Subsec. (d) re penalties for violation of this section; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-175 added provision re milk for pasteurization, deleted provision re entities located outside Connecticut, made a technical change and deleted annual registration requirement in Subsec. (a), added provision re offering milk for sale and deleted out-of-state seller permit requirement in Subsec. (b), and added discretionary annual permit renewal authority and changed names of permits in Subsec. (c).

See Sec. 22-301 re requirement that milk herd must test negative for tuberculosis and brucellosis before issuance of permit.



Section 22-173 - Registration of dealers. Permits. Labeling. Civil penalty. Information required.

Section 22-173 is repealed, effective October 1, 2005.

(1949 Rev., S. 3216; 1949, 1951, 1953, S. 1759d; 1957, P.A. 313, S. 1; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1967, P.A. 163, S. 2; 1971, P.A. 872, S. 446, 448; P.A. 78-358, S. 5, 6; P.A. 83-40; P.A. 91-312, S. 24; May 25 Sp. Sess. P.A. 94-1, S. 78, 130; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-175, S. 25; June Sp. Sess. P.A. 05-3, S. 97.)



Section 22-173a - Registration of retail raw milk producers and retail raw milk cheese manufacturers. Denial, suspension and revocation of permits. Cheese manufacturing. Regulations.

(a) No person, firm or corporation shall engage in the production of retail raw milk or the manufacture of retail raw milk cheese, which milk or retail raw milk cheese or the products thereof are to be used or disposed of elsewhere than on the premises where such milk or retail raw milk cheese is produced, without first registering with the Commissioner of Agriculture in a manner prescribed and on forms furnished by the commissioner for such registration. Such registration may be renewed annually not later than the thirtieth day of June. The commissioner shall establish fees for such registration pursuant to section 22-128a.

(b) Registrations required pursuant to subsection (a) of this section shall be designated “Retail Raw Milk Producer Permit” or “Raw Milk Cheese Manufacturer Permit” and may be denied, suspended or revoked by the commissioner for cause.

(c) Retail raw milk shall only be offered for sale in its unprocessed state, with no ingredients added or removed.

(d) The manufacturing of cheese from unpasteurized milk shall be conducted only on premises and by firms or individuals authorized by the commissioner to produce retail raw milk.

(e) The Milk Regulation Board shall adopt regulations, in accordance with the provisions of chapter 54, establishing standards for sanitation, production, sale, labeling, handling and storage of retail raw milk and the manufacture of raw milk cheeses.

(P.A. 05-175, S. 9.)



Section 22-174 - Out-of-state cream source permits. Inspection of cream source.

Section 22-174 is repealed, effective July 1, 2001.

(1957, P.A. 313, S. 2; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 86-4, S. 1, 2; P.A. 01-138, S. 7, 8.)



Section 22-175 to 22-180 - Inspection of dairy farms and milk plants. Milk shortage; temporary permits. Investigation of potential sources of supply. Approval of additional sources of supply; temporary permits to relieve hardship. Standards for approval of additional dairy farms. Discontinuance and resumption of shipments from approved farm or plant.

Sections 22-175 to 22-180, inclusive, are repealed, effective October 1, 2005.

(1949 Rev., S. 3217–3222; 1949, S. 1760d; 1957, P.A. 316; 1961, P.A. 223; 225; 1963, P.A. 269; 270; 295; P.A. 78-52; P.A. 83-155, S. 1; P.A. 90-66, S. 2; P.A. 99-110, S. 3; P.A. 01-138, S. 5, 8; P.A. 05-175, S. 25; June Sp. Sess. P.A. 05-3, S. 97.)



Section 22-181 - Application for permit by new producer.

Any new producer shall make application to the commissioner for a permit at least seven working days prior to the time he desires to ship milk to a Connecticut dealer.

(1949 Rev., S. 3223; P.A. 83-155, S. 2; P.A. 91-312, S. 25.)

History: P.A. 83-155 deleted reference to producers who have lost approved status for conformity with changes enacted in Sec. 22-180; P.A. 91-312 replaced “three days” with “seven working days”.



Section 22-182 - When approval or inspection of additional farms not required.

Section 22-182 is repealed, effective October 1, 2005.

(1949 Rev., S. 3224; 1963, P.A. 292; P.A. 05-175, S. 25; June Sp. Sess. P.A. 05-3, S. 97.)



Section 22-182a - Duties of commissioner if Federal Milk Order suspended or terminated.

Wherever in sections 22-176, 22-177 and 22-182 reference is made to the Federal Milk Order applicable to Connecticut, if such order is suspended or terminated, the Commissioner of Agriculture shall substitute a computation based on reports to him of the receipts and uses of milk by all dealers with plants approved for the sale of milk in Connecticut.

(1967, P.A. 418, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-183 - Farms and plants once approved to retain status and right to inspection; exceptions.

Whenever approval to ship milk to Connecticut markets has been given to a dairy farm or milk plant, the commissioner shall not thereafter refuse to inspect nor shall the commissioner revoke or suspend such approved status except for failure to produce and deliver milk, under the conditions specified in this chapter, which will meet the quality standards and other requirements set forth in this chapter.

(1949 Rev., S. 3225; P.A. 83-155, S. 3; P.A. 05-175, S. 10.)

History: P.A. 83-155 prohibited the revocation of a license for discontinuance of milk shipments to Connecticut for conformity with amendments to Sec. 22-180; P.A. 05-175 deleted provision re farm or plant located within or without the state of Connecticut and made a technical change.



Section 22-184 - Permits required for out-of-state plants and producing farms. Exemption.

Section 22-184 is repealed, effective October 1, 2005.

(1949 Rev., S. 3226; P.A. 90-66, S. 3; P.A. 91-312, S. 26; P.A. 05-175, S. 25; June Sp. Sess. P.A. 05-3, S. 97.)



Section 22-184a - Permits for out-of-state plants which do not ship milk to this state.

Section 22-184a is repealed, effective October 1, 1997.

(P.A. 86-168, S. 1, 6; P.A. 91-312, S. 27, 48; P.A. 97-234, S. 11.)



Section 22-185 - Temporary permit for receiving cream.

Section 22-185 is repealed, effective October 1, 2005.

(1949 Rev., S. 3227; 1961, P.A. 219; P.A. 05-175, S. 25; June Sp. Sess. P.A. 05-3, S. 97.)



Section 22-186 - Statements pertaining to receipt and disposition of milk and cream. Information to producers. Termination of Federal Milk Order. Assessment on producers.

(a) Upon the request of the commissioner and within ten days after the close of each month’s business, each person, firm or corporation which bottles, manufactures, processes, sells or distributes milk or cream within the state shall make and forward to the commissioner a sworn statement, on forms prescribed by the commissioner, in regard to the quantity of milk or cream received, sold, distributed or manufactured by such person, stating where such milk or cream was produced and specifying the number of quarts of milk sold or disposed of in fluid form, the quantity of milk which has been used to produce cream sold in fluid form and the quantity of milk which has been used to produce manufactured products. Each such statement shall provide such other information pertaining to the receipts, sale, use or disposition of milk, cream and milk products as the commissioner requires. The commissioner shall, upon request of the producer or producers directly affected thereby, transmit information pertaining to the receipts of milk from various sources by a particular dealer and the uses made of it by such dealer.

(b) If the Federal Milk Order applicable to Connecticut is terminated, the commissioner or his designated agent shall have power to examine, copy and audit, from time to time, as he deems necessary and proper, the books, papers, records and accounts of all dealers with plants approved for the sale of milk in Connecticut and others for the purpose of effectuating the policy and provisions of this chapter or any order, ruling, regulation or direction promulgated hereunder. The commissioner or his designated agent shall have access to and may enter and inspect at all reasonable hours all places, equipment and vehicles where milk and milk products are being received, purchased, stored, bottled, manufactured, sold or handled and where books, papers, records or accounts relating thereto are kept.

(c) The commissioner may levy an assessment on all milk producers, at a rate to be determined by the commissioner, after public hearing, which shall not exceed one cent for each hundredweight of milk produced. Assessment funds received from milk producers shall be paid by the commissioner to the State Treasurer to the account of the General Fund, and all moneys so paid are appropriated to the commissioner for the administration of this section.

(1949 Rev., S. 3228; 1951, 1955, S. 1761d; 1961, P.A. 200; 1967, P.A. 573, S. 1.)

History: 1961 act deleted provision requiring monthly reports to milk administrator and made commissioner rather than milk administrator responsible for transmitting information upon producers’ requests; 1967 act added Subsecs. (b) and (c) re commissioner’s access to records, etc. and his power to levy assessments to cover administration costs.



Section 22-187 - Appeal.

Any person aggrieved by the performance by the commissioner of any administrative act provided for in sections 22-172 to 22-186, inclusive, may appeal therefrom in accordance with the provisions of section 4-183.

(1949 Rev., S. 3229; 1971, P.A. 870, S. 73; P.A. 76-436, S. 452, 681; P.A. 77-603, S. 94, 125.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provision with provision requiring that appeals be made in accordance with Sec. 4-183.



Section 22-188 - Carriers of communicable diseases not to handle milk or utensils.

Section 22-188 is repealed.

(1949 Rev., S. 3230; P.A. 91-312, S. 47.)



Section 22-189 and 22-190 - Sanitary provisions. Milk rooms in dairies; sterilizing equipment in milk plants.

Sections 22-189 and 22-190 are repealed, effective October 1, 2005.

(1949 Rev., S. 3231, 3232; 1951, S. 1762d; 1961, P.A. 172; 174; 1967, P.A. 135; 1969, P.A. 38; P.A. 05-175, S. 25; June Sp. Sess. P.A. 05-3, S. 97.)



Section 22-191 - Preparation of milk.

Section 22-191 is repealed, effective October 1, 1997.

(1949 Rev., S. 3233; 1951, 1953, S. 1763d; 1961, P.A. 173; P.A. 85-119, S. 3; P.A. 97-234, S. 11.)



Section 22-192 - Chocolate milk. Flavored milk.

Section 22-192 is repealed.

(1949 Rev., S. 3175, 3234; 1951, 1953, S. 1731d; 1951, 1955, S. 1764d; 1961, P.A. 257, S. 1; 518, S. 4; 1969, P.A. 56, S. 4; P.A. 85-119, S. 4; P.A. 91-312, S. 47.)



Section 22-192a - Sale of milk as from tested cows.

No person, firm or corporation shall sell or advertise milk or cream as coming from tuberculin-tested cows or herds unless all raw milk sold or offered for sale by such person, firm or corporation is produced from tuberculin-tested cows or herds officially tested by the Commissioner of Agriculture, or unless such person, firm or corporation has an accredited herd certificate issued within twelve months. No person, firm or corporation shall sell or advertise milk or cream as coming from brucellosis-tested cows unless such cows are in a herd or herds maintained under the Connecticut plan for the eradication of brucellosis executed under authority of said commissioner.

(1961, P.A. 257, S. 2; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 22-287 et seq. re tuberculin tests.



Section 22-193 - Milk and cream sold at retail or served in public eating places.

No person shall bottle, pour, dip or measure any milk, cream, low-fat milk, skimmed milk or buttermilk for sale at retail in any vehicle upon any street, or in any other place than a milk room or place approved by the commissioner. Milk, when served by any hotel, restaurant, lunchroom, fountain or other place of public entertainment, shall be served in the original bottle, the cap of which shall not be removed except in the presence of the consumer or patron, but this provision shall not apply to cream so served or to mixed beverages of which milk forms a part, or to pasteurized homogenized milk or cream with or without flavoring dispensed from a refrigerated dispensing machine approved by the commissioner, if the location, maintenance and operation of the machine, in the opinion of the commissioner, provide full and adequate sanitary protection for the milk. Only pasteurized milk and milk products shall be served to consumers in any hotel, restaurant, cafeteria, hospital, lunchroom, school, public eating place or at any fountain or public eating place, whether served as milk and low-fat milk and cream or as a part of a mixed beverage.

(1949 Rev., S. 3235; 1953, 1955, S. 1765d; 1961, P.A. 518, S. 5; P.A. 05-175, S. 11.)

History: 1961 act included low-fat milk in prohibition re sale of various types of milk from vehicle on street and allowed sale of low-fat and pasteurized low-fat milk in restaurants, etc; P.A. 05-175 deleted provision re pasteurized low-fat milk and cream or low-fat milk and cream from a herd certified free from brucellosis and tuberculosis and added provisions re milk and milk products served in a cafeteria, hospital, school or public eating place.



Section 22-194 - Pasteurized milk and milk products.

(a) The term “pasteurized”, or any similar term, when used in connection with milk or milk products, means such milk or product which has been subjected to the process of pasteurization, as defined in section 22-127.

(b) The Milk Regulation Board shall designate suitable laboratory tests, and standards based thereon, which shall be used upon representative samples to determine whether or not milk or milk products have been pasteurized. All pasteurized milk and cream shall be placed in final containers, which shall be clean and free from foreign material, immediately after cooling and stored at a temperature of forty degrees Fahrenheit or below.

(c) On delivery vehicles the temperature of milk and milk products shall be maintained at not more than forty-five degrees Fahrenheit.

(1949 Rev., S. 3236; 1961, P.A. 212, S. 1; 1963, P.A. 491; 1972, P.A. 151, S. 3; P.A. 77-214, S. 3; P.A. 83-45; P.A. 91-312, S. 28.)

History: 1961 act increased required temperatures in Subdiv. (1) from 142 to 145 degrees Fahrenheit and in Subdiv. (2) from 160 to 161 degrees Fahrenheit and required that temperature be maintained for 16 rather than 15 seconds; 1963 act required that final containers for milk be “clean and free from foreign material”; 1972 act reduced required time temperature must be maintained in Subdiv. (2) to 15 seconds; P.A. 77-214 required that milk be immediately cooled to 45 rather than 50 degrees in Subdivs. (1) and (2) and maintained at that temperature; P.A. 83-45 reduced the temperature to which milk must be cooled after pasteurization and the temperature at which milk must be stored from 45 to 40 degrees Fahrenheit or below, applied same provisions to cream which previously had had a 50 degree storage temperature limit and added provision re temperature to be maintained on delivery vehicles; P.A. 91-312 divided section into Subsecs. and amended Subsec. (a) to replace definition of “pasteurization” with reference to pasteurization “as defined in section 22-127”.



Section 22-195 - Permits for pasteurization. Bottling process. Injunction.

Section 22-195 is repealed, effective October 1, 2005.

(1949 Rev., S. 3237; 1951, S. 1766d; 1959, P.A. 84; 1961, P.A. 171; 1969, P.A. 107, S. 1; P.A. 80-483, S. 161, 186; P.A. 81-54; P.A.. 88-230, S. 1, 12; P.A. 90-66, S. 4; 90-98, S. 1, 2; P.A. 91-312, S. 29; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 05-175, S. 25; June Sp. Sess. P.A. 05-3, S. 97.)



Section 22-196 - Pasteurization within the state. Permits for imported pasteurized milk or cream.

Section 22-196 is repealed.

(1949 Rev., S. 3238; 1951, 1953, S. 1767d; 1967, P.A. 163, S. 3.)



Section 22-197 - Labeling of receptacle containing pasteurized milk or cream.

Section 22-197 is repealed, effective October 1, 2005.

(1949 Rev., S. 3239; 1953, S. 1768d; 1961, P.A. 201; 380; P.A. 05-175, S. 25; June Sp. Sess. P.A. 05-3, S. 97.)



Section 22-197a - Pasteurization, processing or sale date need not appear on cap.

Section 22-197a is repealed.

(1961, P.A. 560; P.A. 73-269, S. 2, 3.)



Section 22-197b - Last sale date required on containers. Regulations. Penalty.

Each person, handler, firm or corporation shall clearly mark each container of milk or milk product, cream, yogurt, cream cheese, cottage cheese, ricotta cheese, soft cheese, eggnog or sour cream offered for retail sale with a last sale date. In accordance with the provisions of chapter 54, the Milk Regulation Board shall adopt regulations establishing standards and criteria for label type size, color and wording that is consistent with national standards and said board may incorporate by reference The Nutritional Education and Labeling Act, 21 CFR 101. The commissioner may impose a civil penalty, in accordance with the provisions of section 22-7, for a violation of this section.

(P.A. 73-269, S. 1, 3; P.A. 81-161, S. 1, 2; P.A. 82-102, S. 1, 2; P.A. 84-19, S. 1; P.A. 91-312, S. 30; P.A. 98-12, S. 20, 22; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-175, S. 12, 25; June Sp. Sess. P.A. 05-3, S. 97; P.A. 06-19, S. 4.)

History: P.A. 81-161 amended Subsec. (a) by adding cream, yogurt, cream cheese, cottage cheese, ricotta cheese and sour cream to products requiring container dating, changed “January 1, 1974” to “January 1, 1982” and specified that last sale date shall not exceed 10 days from pasteurization date if milk or cream pasteurized at less than 212 degrees Fahrenheit and amended Subsec. (b) to require that regulations be in accordance with chapter 54 and to empower board to change last sale date; P.A. 82-102 amended Subsec. (a) to extent the last sale date from 10 to 12 days and amended Subsec. (b) to authorize the milk regulation board to establish a procedure whereby the commissioner could extend the last sale date beyond 12 days for an individual milk processor; P.A. 84-19 amended Subsec. (b) by increasing the pasteurization temperature from 200 degrees Fahrenheit to 212 degrees Fahrenheit; P.A. 91-312 amended Subsec. (a) to require each container of eggnog to be marked with the last sale date; P.A. 98-12 deleted reference to repealed Sec. 22-135, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-175, in Sec. 12, replaced former section with new provisions re last sale date on containers, regulations to be adopted by Milk Regulation Board and commissioner’s authority to impose civil penalty for violation of section and, in Sec. 25, repealed the section; June Sp. Sess. P.A. 05-3 amended Sec. 25 of P.A. 05-175 to remove section from list of sections to be repealed; P.A. 06-19 made technical changes, effective May 2, 2006.



Section 22-198 to 22-201 - Equipment of pasteurizing plant. Pasteurization plants; construction. Sanitary facilities. Additional requirements.

Sections 22-198 to 22-201, inclusive, are repealed, effective October 1, 2005.

(1949 Rev., S. 3240–3243; 1953, S. 1769d, 1770d; 1955, S. 1770d, 1771d; 1961, P.A. 191; 1967, P.A. 79; P.A. 05-175, S. 25; June Sp. Sess. P.A. 05-3, S. 97.)



Section 22-202 and 22-203 - Health certificates for employees in pasteurization plants. Penalty.

Sections 22-202 and 22-203 are repealed.

(1949 Rev., S. 3244, 3245; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 77-614, S. 323, 610; P.A. 84-19, S. 2; P.A. 91-312, S. 47.)



Section 22-203a - Testing of milk and milk products for drug residues or other inhibitory substances. Maintenance of records.

(a) Any person, firm or corporation engaged in receiving, handling, processing or packaging milk or milk products shall test each tank truck load of milk or milk products for the presence of drug residues or other inhibitory substances upon receipt of such milk or milk product at the receiving plant prior to processing. In the case of interplant shipments of bulk milk or milk products, each bulk tank load, or portion thereof, shall be tested prior to processing for the presence of drug residues or other inhibitory substances. The Commissioner of Agriculture may require a milk producer holding a permit issued under section 22-172 or a retail raw milk producer holding a permit issued under section 22-173a who violates section 22-129 to test milk produced by him for the presence of drug residues or inhibitory substances prior to shipment. For purposes of this section and sections 22-203b to 22-203d, inclusive, “drug” means (1) articles recognized in the Official United States Pharmacopoeia, Official Homeopathic Pharmacopoeia of the United States, or Official National Formulary, or any supplement to any of them; (2) articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals; (3) articles, other than food, intended to affect the structure or any function of the body of man or other animals; or (4) articles intended for use as a component of any articles specified in subdivision (1), (2) or (3), but does not include devices or their components, parts or accessories.

(b) Any test administered pursuant to this section shall be approved by the Commissioner of Agriculture and shall be capable of determining compliance with standards for drug residue tolerance levels recommended by the United States Food and Drug Administration. Any test approved by the commissioner shall be rapid and economically feasible and shall be performed at a facility or location and in a manner acceptable to the commissioner. The results of any test required shall be recorded by the person administering such test and kept on file at the location where the test was conducted or at the processing plant for not less than two years.

(c) Each retail raw milk producer and intrastate dealer with ten or fewer milking age animals shall maintain records, which shall be available for inspection by the commissioner, or the commissioner’s designee, for each individual animal treated with a drug. Such records shall include the name of the drug or drugs, withdrawal time required for each drug, treatment dates, and, after completion of such treatment, the date such animal’s milk is offered for sale. Retail raw milk producers and intrastate dealers with more than ten milking age animals shall comply with this section.

(P.A. 85-345, S. 1, 5; P.A. 92-255, S. 1, 8; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-175, S. 13; P.A. 06-19, S. 5.)

History: P.A. 92-255 amended Subsec. (a) to replace references to “antibiotic residues” with “drug residues”, to define “drug” and to make additional provisions for testing of milk and amended Subsec. (b) to make further specification re testing requirements and to extend the time required for retaining records re testing from 60 days to one year; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-175 required testing for those engaged in receiving, handling, processing or packaging milk or milk products, deleted provision re persons, firms and corporations holding a permit issued under Sec. 22-173 and added provision re retail raw milk producer holding permit issued under Sec. 22-173a in Subsec. (a), deleted “a screening test or other test” and former provision re undue delay of pick up, transportation or unloading of milk, required test to be performed at facility or location and in manner acceptable to commissioner and required test results to be kept on file where test was conducted for not less than two years in Subsec. (b) and added record keeping provision as new Subsec. (c); P.A. 06-19 amended Subsec. (c) to add “intrastate dealer with ten or fewer milking age animals” and require retail raw milk producers and intrastate dealers with more than ten such animals to comply with section, effective May 2, 2006.



Section 22-203b - Liability.

A producer who causes the presence of drug residue or inhibitory substances at levels above those recommended by the United States Food and Drug Administration in a bulk tank truck of milk or milk products shall be liable to a processor or marketing cooperative receiving such milk or milk products for the actual value of any affected tank truck compartment picked up at the farm of such producer by such processor or marketing cooperative.

(P.A. 85-345, S. 2; P.A. 92-255, S. 2, 8.)

History: P.A. 92-255 replaced references to “antibiotic residues” with “drug residues” and applied provisions re liability for presence of drug residues in milk to marketing cooperatives.



Section 22-203c - Regulations.

The Milk Regulation Board, in accordance with the provisions of chapter 54, shall adopt regulations to implement the provisions of section 22-203a, including, but not limited to, regulations for administering tests of bulk tank truck loads of milk or milk products to determine the presence of drug residues or other inhibitory substances, the recording of all test results and the reporting of test failures to the department. The commissioner may coordinate and provide educational materials or other information to producers regarding management programs to reduce the incidence of drug residues in milk including, but not limited to, the milk and dairy beef residue prevention program.

(P.A. 85-345, S. 3, 5; P.A. 92-255, S. 3, 8.)

History: P.A. 92-255 authorized additional regulations requiring that test results be recorded and that failures be reported to department, replaced references to “antibiotic residues” with “drug residues” and authorized commissioner to supply educational materials and information to producers.



Section 22-203d - Drug residue and other inhibitory substance levels for milk. Prohibition of sale or distribution. Permit suspension. Penalty.

(a) No milk processor issued a license under section 22-229 shall accept for processing milk containing drug residues or other inhibitory substances at or above the tolerance levels recommended by the United States Food and Drug Administration. The commissioner shall prohibit the sale or distribution of such milk, packaged milk or milk products that are found to contain such drug residues or other inhibitory substances at or above the tolerance levels recommended by the United States Food and Drug Administration. The milk processor responsible for accepting for processing milk at or above tolerance levels recommended by the United States Food and Drug Administration shall stop the sale of such milk and cause such milk to be destroyed in a manner acceptable to the commissioner. The commissioner may: (1) Suspend the milk processor’s license until the drug residues or other inhibitory substances are below the tolerance levels, (2) initiate a product recall of the milk and cause it to be destroyed in a manner acceptable to the commissioner, or (3) in the event of a second violation within any twelve-month period, revoke the milk processor’s license and initiate action to assess a civil penalty pursuant to section 22-7.

(b) Whenever milk from a milk producer issued a permit under section 22-172 is found to contain drug residues or other inhibitory substances at or above the tolerance levels recommended by the United States Food and Drug Administration, the commissioner shall prohibit the sale or distribution of such milk. The milk producer responsible for producing such milk shall stop the sale of the milk and cause the milk to be destroyed in a manner acceptable to the commissioner. The commissioner may: (1) Suspend the milk producer’s permit until such time as the drug residues or other inhibitory substances are below the tolerance levels, and (2) in the event of a third violation within any twelve-month period, the commissioner may revoke the milk producer’s permit and initiate action to assess a civil penalty pursuant to section 22-7.

(c) Whenever milk from a retail raw milk producer issued a permit under section 22-173a is found to contain drug residues or other inhibitory substances at or above the tolerance levels recommended by the United States Food and Drug Administration, the commissioner shall prohibit the sale or distribution of such retail raw milk. The retail raw milk producer responsible for the production of such retail raw milk shall stop the sale of the retail raw milk and cause the retail raw milk to be destroyed in a manner acceptable to the commissioner. The commissioner may: (1) Suspend the retail raw milk producer’s permit until such time as the drug residues or other inhibitory substances are below the tolerance levels, (2) initiate a product recall of the retail raw milk and cause it to be destroyed in a manner acceptable to the commissioner, or (3) in the event of a second violation within any twelve-month period, revoke the retail raw milk producer’s permit and initiate action to assess a civil penalty pursuant to section 22-7.

(P.A. 85-345, S. 4; P.A. 91-312, S. 31; P.A. 92-255, S. 4, 8; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-175, S. 14.)

History: P.A. 91-312 replaced the penalty of a fine of not more than $500 for the first violation and not more than $2,500 for any subsequent violation with provision for the assessment of a civil penalty in accordance with Sec. 22-6g; P.A. 92-255 amended Subsec. (a) to provide a civil penalty for violation of Sec. 22-203a and added a new Subsec. (b) to provide for prohibition on receipt of milk found to contain drug residues and procedures for enforcement; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-175 replaced former section with new Subsecs. (a) to (c) re acceptance by milk processors of milk containing drug residues or other inhibitory substances above tolerance levels, re prohibition of sale of milk at or above tolerance levels and re prohibition of sale by retail raw milk producer of milk at or above tolerance levels, respectively.



Section 22-203e - Definitions.

As used in sections 22-203e to 22-203h, inclusive: (1) “Permit” means a permit issued by the Commissioner of Agriculture pursuant to section 22-203g or issued by a milk transport regulatory agency of another state that has bulk milk pickup tanker permit and safety requirements that, in the opinion of the commissioner, are consistent with the requirements of the Grade A Pasteurized Milk Ordinance recommended by the United States Department of Health and Human Services; (2) “inspection report” means a report issued as part of the permit application under section 22-203g or issued after an inspection conducted pursuant to subsection (b) of section 22-203f; and (3) “Commissioner of Agriculture” includes the commissioner’s designee or an agent or assistant authorized under section 22-128.

(P.A. 01-138, S. 1, 8; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 01-138 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-203f - Transportation of milk by bulk milk pickup tanker. Permit.

(a) No person may engage in the transportation of milk or milk products by bulk milk pickup tanker to or from a farm, milk plant, receiving station or transfer station in this state unless: (1) The owner of the bulk milk pickup tanker has a valid permit for such tanker and a current inspection report; and (2) the permit and inspection report accompany the tanker.

(b) The Commissioner of Agriculture may stop any bulk milk pickup tanker engaged in the transportation of milk or milk products to or from a farm, milk plant, receiving station or transfer station in this state to: (1) Determine whether a valid permit and inspection report accompany the tanker; or (2) conduct a safety and sanitation inspection. If the commissioner conducts a safety and sanitation inspection pursuant to such a stop, the commissioner may issue a new safety and sanitation inspection report. If an inspection conducted under this section reveals construction or repair defects or the need for significant cleaning, the commissioner may order a tanker removed from service until such deficiencies are corrected. If a tanker inspected under this section has a permit issued by another state, the commissioner may forward the results of the inspection to the issuing state.

(P.A. 01-138, S. 2, 8; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 01-138 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-203g - Application for permit. Validity.

(a) Each person seeking a permit for a bulk milk pickup tanker shall make application on forms prescribed by the Commissioner of Agriculture.

(b) The commissioner shall issue a permit to an applicant upon evidence satisfactory to the commissioner that the tanker is in compliance with the milk handling requirements of this chapter.

(c) A permit issued under this section shall be valid for one year from the date of issuance and may be renewed upon application to the commissioner on forms prescribed by the commissioner.

(P.A. 01-138, S. 3, 8; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 01-138 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-203h - Regulations.

The Commissioner of Agriculture may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 22-203f and 22-203g.

(P.A. 01-138, S. 4, 8; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 01-138 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 430a - Northeast Interstate Dairy Compact

Section 22-203aa - Compact.

The Northeast Interstate Dairy Compact is hereby entered into and enacted into law, subject to the provisions of section 8.1 of the compact. The compact is as follows:

ARTICLE I.

STATEMENT OF PURPOSE, FINDINGS
AND DECLARATION OF POLICY

Sec. 1.1. Statement of purpose, findings and declaration of policy. The purpose of this compact is to recognize by constitutional prerequisite the interstate character of the northeast dairy industry and to form an interstate commission for the northeast region. The mission of the commission is to take such steps as are necessary to assure the continued viability of dairy farming in the northeast and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is the paramount agricultural activity of the northeast, and further find that dairy farms and associated suppliers, marketers, processors and retailers are an integral component of the region’s economy and that their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential to the region’s rural communities and character and that such farms preserve open spaces, sculpt the landscape and provide the land base for a diversity of recreational pursuits and also provide a major draw for our tourist industries.

By entering into this compact, the participating states affirm that their ability to regulate the price which northeast dairy farmers receive for their product is essential to the public interest and that assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the northeast dairy industry, with all the associated benefits.

The participating states find that recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the northeast dairy region and that historically, individual state regulatory action has been an effective emergency remedy available to farmers confronting a distressed market. The participating states further find that the federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, established only minimum prices for dairy products without preempting the power of states to regulate milk prices above minimum levels so established and that based on this authority, each state in the region has individually attempted to implement at least one regulatory program in response to the current dairy industry crisis.

The participating states find that in today’s regional dairy marketplace, cooperative, rather than individual state action may address more effectively the market disarray and that under our constitutional system, properly authorized, states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of Congress, under the compact clause of the Constitution.

In establishing their constitutional regulatory authority over the region’s fluid milk market by this compact, the participating states declare that their purpose shall be that this compact neither displace the federal order system nor encourage the merging of federal orders. If the federal order system is discontinued, the interstate commission is authorized to regulate the marketplace in replacement of the order system. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

ARTICLE II.

DEFINITIONS AND RULES OF CONSTRUCTION

Sec. 2.1. Definitions. For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1) “Commission” means the commission established by this compact;

(2) “Compact” means this interstate compact;

(3) “Region” means the territorial limits of the states which are or become parties to this compact;

(4) “Participating state” means a state which has become a party to this compact by the enactment of concurring legislation;

(5) “Regulated area” means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order;

(6) “Pool plant” means any milk plant located in a regulated area;

(7) “Partially regulated plant” means a milk plant not located in a regulated area but having Class I distribution within such area, or receipts from producers located in such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein;

(8) “Compact over-order price” means a minimum price required to be paid to producers for Class I milk established by the commission in regulations adopted pursuant to articles IV and V of this compact, which is above the price established in federal marketing orders or by state farm price regulation in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission;

(9) “Commission marketing order” means regulations adopted by the commission pursuant to sections 4.3 and 5.1 of this compact in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission. Such order may establish minimum prices for any or all classes of milk;

(10) “Milk” means the lacteal secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. The term is used in its broadest sense and may be further defined by the commission for regulatory purposes;

(11) “Class I milk” means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in subsection (b) of section 2.2 of this compact; and

(12) “State dairy regulation” means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order or otherwise.

Sec. 2.2. Rules of construction. (a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the power to replace them with one or more commission marketing orders pursuant to this compact.

(b) This compact shall be construed liberally in order to achieve the purposes and intent enunciated in section 1.1. It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation and development of the regulatory techniques historically associated with milk marketing and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with federal milk market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

ARTICLE III.

COMMISSION ESTABLISHED

Sec. 3.1. Commission established. There is hereby created a commission to administer the compact, composed of delegations from each state in the region. A delegation shall include not less than three nor more than five persons. Each delegation shall include at least one dairy farmer who is engaged in the production of milk at the time of appointment or reappointment and one consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in, the appointing state. Delegation members shall serve no more than three consecutive terms with no single term of more than four years and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission. Each state delegation shall be entitled to one vote in the conduct of the commission’s affairs.

Sec. 3.2. Voting requirements. All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order and the adoption, amendment or rescission of the commission’s bylaws, shall be by majority vote of the delegations present. Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds vote of the delegations present. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the commission’s business.

Sec. 3.3. Administration and management. (a) The commission shall elect annually from among the members of the participating state delegations a chairperson, a vice-chairperson, and a treasurer. The commission shall appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the commission, and, together with the treasurer, shall be bonded in an amount determined by the commission. The commission may establish through its bylaws an executive committee composed of one member elected by each delegation.

(b) The commission shall adopt bylaws for the conduct of its business by a two-thirds vote and shall have the power by the same vote to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form with the appropriate agency or officer in each of the participating states. The bylaws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The commission shall file an annual report with the Secretary of Agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the commission shall have the power: (1) To sue and be sued in any state or federal court; (2) to have a seal and alter the same at pleasure; (3) to acquire, hold and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes; (4) to borrow money and to issue notes, to provide for the rights of the holders thereof and to pledge the revenue of the commission as security therefor, subject to the provisions of section 7.1 of this compact; (5) to appoint such officers, agents and employees as it may deem necessary, prescribe their powers, duties and qualifications; and (6) to create and abolish such offices, employments and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pensions and retirement rights of its officers and employees. The commission may also retain personal services on contract basis.

Sec. 3.4. Rule-making power. In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations in accordance with the provisions of the federal Administrative Procedure Act as it deems necessary to implement any provisions of this compact or to effectuate in any other respect the purposes of this compact.

ARTICLE IV.

POWERS OF THE COMMISSION

Sec. 4.1. Powers to promote regulatory uniformity, simplicity and interstate cooperation. The commission is hereby empowered to:

(1) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region;

(2) Prepare and transmit to the participating states model dairy laws and regulations dealing with the inspection of farms and plants, sanitary codes, labels for dairy products and their imitations, standards for dairy products, license standards, producer security programs and fair trade laws;

(3) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy laws and regulations and to prepare estimates of cost savings and benefits of such programs;

(4) Encourage the harmonious relationships between the various elements, conduct symposiums or conferences designed to improve industry relations or a better understanding of problems;

(5) Prepare and release periodic reports on activities and results of the commission’s efforts to the participating states;

(6) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve or promote more efficient assembly and distribution of milk;

(7) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling and for all other services performed with respect to milk; and

(8) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers and the need for an emergency order to relieve critical conditions on dairy farms.

Sec. 4.2. Equitable farm prices. (a) The powers granted in this section and section 4.3 of this compact shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this article shall authorize the commission to establish one or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to Class I milk. Such over-order price shall not exceed one dollar and fifty cents per gallon. Beginning in 1990 and using that year as a base, the foregoing one dollar and fifty cents per gallon maximum shall be adjusted annually by the rate of change in the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The commission is hereby empowered to establish the minimum price for milk to be paid by pool plants, partially regulated plants and all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order price or by one or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession or any other factors not related to the purposes of the regulation and this compact. Producer/handlers, as defined in an applicable federal milk marketing order, shall not be subject to a compact over-order price. The commission shall provide for similar treatment of producer/handlers under commission marketing orders.

(e) In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to the price of feed, the cost of labor including the reasonable value of the producer’s own labor and management, machinery expense and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the commission shall take such action as necessary and feasible to ensure that the over-order price does not create an incentive for producers to generate additional supplies of milk.

(g) The commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The commission may reimburse other agencies for the reasonable cost of providing these services.

Sec. 4.3. Optional provisions for pricing orders. Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to, any of the following:

(1) Provisions classifying milk in accordance with the form in which or purpose for which it is used or creating a flat pricing program;

(2) With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission or a single minimum price for milk purchased from producers or associations of producers;

(3) With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for Class I milk;

(4) Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials and for competitive credits with respect to regulated handlers who market outside the regulated area;

(5) Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them;

(A) With respect to regulations establishing a compact over-order price, the commission may establish one equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area;

(B) With respect to any commission marketing order, as defined in section 2.1 of this compact, which replaces one or more terminated federal orders or state dairy regulation, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area;

(6) Provisions requiring persons who bring Class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions of compensatory payments may require payment of the difference between the Class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the Class I price for such milk, established by the compact over-order price or commission marketing order;

(7) Provisions specially governing the pricing and pooling of milk handled by partially regulated plants;

(8) Provisions requiring that the account of any person regulated under a compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area;

(9) Provisions requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to article VII of this compact;

(10) Provisions for reimbursement to participants in the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966; and

(11) Other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

ARTICLE V.

RULE-MAKING PROCEDURE

Sec. 5.1. Rule-making procedure. Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under section 4.2(f), or amendment thereof, as provided in Article IV of this compact, the commission shall conduct an informal rule-making proceeding to provide interested persons with an opportunity to present data and views. Such rule-making proceeding shall be governed by section four of the Federal Administrative Procedure Act, as amended (5 USC S.553). In addition, the commission shall, to the extent practicable, publish notice of rule-making proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing. The commission may commence a rule-making proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups and local, state or federal officials.

Sec. 5.2. Findings. In addition to the concise general statement of basis and purpose required by section 4(b) of the Federal Administrative Procedure Act, as amended, (5 USC S.553(c)), the commission shall make findings of fact with respect to:

(1) Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under Article IV of this compact;

(2) What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes;

(3) Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order; and

(4) Whether the terms of the proposed regional order or amendment are approved by producers as provided in section 5.3 of this compact.

Sec. 5.3. Producer referendum. (a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under section 4.2(f), is approved by producers, the commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the commission. The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds of the producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which would be regulated under the proposed order or amendment.

(c) For purposes of any referendum, the commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the Act of Congress of February 18, 1922, as amended, known as the Capper-Volstead Act, bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in subdivision (1) hereof and subject to the provisions of subdivisions (2) to (5), inclusive.

(1) No cooperative which has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2) Any cooperative which is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its producers who are members or stockholders in, or under contract with, the cooperative as to whether and how it intends to cast its vote. The notice shall be given in a timely manner and in the form prescribed by the commission.

(3) Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order.

(4) A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order and who obtains a ballot and with such ballot expresses his approval or disapproval of the proposed order, shall notify the commission as to the name of the cooperative of which he or she is a member and the commission shall remove such producer’s name from the list certified by such cooperative with its corporate vote.

(5) In order to insure that all milk producers are informed regarding a proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register his approval or disapproval with the commission either directly or through his or her cooperative.

Sec. 5.4. Termination of over-order price or marketing order. (a) The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such over-order price or commission marketing order.

(c) The termination or suspension of any order or provision thereof, shall not be considered an order within the meaning of this article and shall require no hearing, but shall comply with the requirements for informal rule-making prescribed by section four of the Federal Administrative Procedure Act, as amended (5 USC 553).

ARTICLE VI.

ENFORCEMENT

Sec. 6.1. Records. Reports. Access to Premises. (a) The commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records relating to the milk business of any regulated person and for that purpose, the commission’s properly designated officers, employees or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a commission marketing order or other regulations of the commission. The commission may promulgate regulations further defining the confidentiality of information pursuant to this section. Nothing in this section shall be deemed to prohibit (1) the issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person, or (2) the publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section. Any person violating the provisions of this section shall upon conviction be subject to a fine of not more than one thousand dollars or to imprisonment for not more than one year, or to both, and shall be removed from office. The commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or United States Attorney.

Sec. 6.2. Subpoena, Hearings and Judicial Review. (a) The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the introduction of other evidence.

(b) Any handler subject to an order may file a written petition with the commission stating that any such order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. He shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission. After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) The district courts of the United States in any district in which such handler is an inhabitant, or has his principal place of business, are hereby vested with jurisdiction in equity to review such ruling provided a bill in equity for that purpose is filed within thirty days from the date of the entry of such ruling. Service of process in such proceedings may be had upon the commission by delivering to it a copy of the bill of complaint. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either (1) to make such ruling as the court shall determine to be in accordance with law, or (2) to take such further action as, in its opinion, the law requires. The pendency of any proceeding instituted pursuant to this subdivision shall not impede, hinder or delay the commission from obtaining relief pursuant to section 6.3 of this compact. Any proceedings brought pursuant to section 6.3 of this compact, except where brought by way of counterclaim in proceedings instituted pursuant to this section, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

Sec. 6.3. Enforcement with respect to handlers. (a) Any violation of the provisions of regulations establishing an over-order price or a commission marketing order or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues shall constitute a separate violation; and

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) The commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted thereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the commission in any state or federal court of competent jurisdiction; or

(2) With the agreement of the appropriate state agency of a participating state, by referral to the state agency for enforcement by judicial or administrative remedy.

(c) The commission may bring an action for an injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

ARTICLE VII.

FINANCE

Sec. 7.1. Finance of start-up and regular costs. (a) To provide for its start-up costs, the commission may borrow money pursuant to its general power under section 3.3(d)(4) of this compact. In order to finance the costs of administration and enforcement of this compact, including reimbursement of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region. If imposed, the assessment shall be collected on a monthly basis for up to one year from the date the commission convenes, in an amount not to exceed one-tenth of one per cent of the applicable federal milk marketing order blend price per hundredweight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the commission convenes. In addition, if regulations establishing an over-order price or a commission marketing order are adopted, they may include an assessment for the specific purpose of their administration. Such regulations shall provide for establishment of a reserve for the commission’s ongoing expenses.

(b) The commission shall not pledge the credit of any participating state or of the United States. Notes issued by the commission and all other financial obligations incurred by it, shall be its sole responsibility and no participating state or the United States shall be liable therefor.

Sec. 7.2. Audit and accounts. (a) The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(b) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c) Nothing contained in this article shall be construed to prevent compliance by the commission with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

ARTICLE VIII.

ENTRY INTO FORCE; ADDITIONAL MEMBERS
AND WITHDRAWAL

Sec. 8.1. Entry into force; additional members. The compact shall enter into force effective when enacted into law by any three states of the group of states composed of Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, Vermont and Virginia, and when the consent of Congress has been obtained. This compact shall also be open to states which are contiguous to any of the named states and open to states which are contiguous to participating states.

Sec. 8.2. Withdrawal from compact. Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Sec. 8.3. Severability. If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact.

(P.A. 93-320, S. 1.)



Section 22-203bb - Civil penalty.

Any person, firm or corporation which violates any provision of the Northeast Interstate Dairy Compact established under section 22-203aa shall be assessed a civil penalty in accordance with the provisions of section 22-7.

(P.A. 93-320, S. 3.)



Section 22-203cc - State delegation to compact commission. Membership.

Upon the establishment of the Northeast Interstate Dairy Compact Commission as provided for in section 22-203aa, the Governor shall appoint the state’s delegation to said commission from among the members of the Milk Regulation Board established under section 22-131. The delegation shall include one member who represents the interests of milk consumers, one member who is a processor of milk and two members who are dairy farmers. In addition to the members of the delegation from the Milk Regulation Board, the Governor shall appoint one retailer of milk to the delegation.

(P.A. 97-234, S. 6.)






Chapter 431 - Milk Industry

Section 22-204 - Legislative findings, purpose and policy.

The production, sale and distribution of milk and certain milk products in this state are attended with serious conditions and practices affecting producers, dealers and consumers of milk; and, after due investigation of such conditions and practices, the following legislative findings of fact with respect thereto are hereby made.

(1) Milk is the most necessary human food, vital for promotion of the public health; the health and growth of children are particularly dependent upon a constant and wholesome supply thereof. Since milk is a most fertile field for the growth of bacteria, its production and distribution have been surrounded by more costly sanitary requirements than those of any other food.

(2) Milk consumers are not assured of a constant and sufficient supply of pure, wholesome milk when the high cost of maintaining sanitary conditions of production and high standards of purity is not returned to the producers of milk; or when a disparity between prices of milk and milk products and other commodities and services compels large numbers of producers to dispose of their herds or impairs the ability of producers to maintain such conditions and standards. Therefore, public health is menaced when milk dealers do not or cannot pay a price to producers commensurate with the cost of sanitary conditions of production and high standards of purity.

(3) Milk dealers are required constantly to handle surpluses to meet the emergency requirements of unpredictable variations in fluid consumption and to meet seasonal variations in production, which milk in excess of fluid requirements must find an immediate market and tends to cause unfair, unreasonable and demoralizing trade and price practices, detrimental to the public health and interest. This excess milk is normally diverted into other uses at lower prices. Hence, producers who sell to a particular dealer or on a particular market should receive a proportionate share of the proceeds from the sale of milk in fluid form and in the lower price outlets if stable market conditions and equitable treatment of producers are to be assured.

(4) Milk producers are required to make delivery of this highly perishable commodity immediately after it is produced and therefore must often accept any market at any price. Because of facts above stated, the value of milk cannot be determined until the dealer has sold such milk in fluid form or has disposed of it in surplus outlets; furthermore, only the dealers have convenient facilities for accurately weighing and testing milk. Hence, prior and often exclusive knowledge of the value of milk is in the possession of the dealer. The producers’ lack of control over their market is aggravated by the trade custom of dealers in paying weeks after delivery, which often keeps producers obligated to continue delivery in order to receive payment for previous sales and permits dealers to operate on the producers’ capital without giving security therefor. Hence, milk producers are subject to fraud and imposition, and do not possess the freedom of contract necessary for the procuring of cost of sanitary production. The above and attendant conditions and practices pertain to and exist in a paramount industry upon which the health and welfare of the inhabitants of the state are largely dependent; and the public interest therefore requires efficiency, equitable conditions, and the reduction or prevention of unhealthful, uneconomic, deceptive and destructive trade and price practices with respect thereto among producers, dealers and consumers. In exercise of the state police power to protect and promote the public health and welfare and to prevent fraud and imposition upon producers, such conditions and practices require control and regulation of the production, transportation, manufacture, processing, storage, distribution, sale and handling of milk as a business affecting the public health and interest.

(1949 Rev., S. 3112.)

Validity of delegation of power. 12 CS 466.



Section 22-205 - Definitions.

The following terms shall be construed in this part to have the following meanings, unless the context otherwise requires: (1) “Commissioner” means the Commissioner of Agriculture; (2) “consumer” means any person, other than a dealer, who purchases milk for consumption or use; (3) “cooperative marketing association” means a producer-owned and producer-controlled association or corporation of producers, organized under the cooperative laws of this state, or of any other state and authorized to do business in this state, and conforming to the requirements of the Act of Congress of February 18, 1922, as amended, known as the “Capper-Volstead Act”, and such association shall be governed by the applicable provisions of this part as to the prices at which it sells, markets or bargains to sell milk to dealers and others; (4) “dealer” means milk dealer, including any person, store, subdealer or producer-dealer, who purchases, receives, distributes or handles fluid milk or milk products for sale, but “dealer” does not include a producer who delivers milk to a dealer alone, retail raw milk producers, raw milk cheese manufacturers or a cooperative marketing association as herein defined. A cooperative marketing association, as defined in this section, shall be deemed a producer if such association sells milk to stores or consumers. It shall be deemed a dealer as to such operations and shall be governed by the provisions of this part applicable thereto; (5) “licensee” means a licensed dealer; (6) “marketing area” means any city, town, borough or state, or two or more cities, towns, boroughs or states, or parts thereof and territory contiguous thereto, so designated by the Commissioner of Agriculture and having reasonable uniformity or similarity of marketing conditions among producers or dealers; (7) “milk” means fluid milk and cream, all products defined in sections 22-127 and 22-133, fresh, sour or storage, skimmed milk, buttermilk and flavored milk or milk drink; and reference in this part to quantity of milk shall be construed to include its whole milk equivalent; (8) “person” means any individual, firm, corporation, limited liability company, partnership or association; (9) “producer” means a person producing milk and includes cooperative marketing associations; (10) “producer-dealer” means a dealer who is also a producer; (11) “store” means a grocery store, hotel, restaurant, drug store, dairy products store or any similar mercantile establishment which sells milk, except “store” does not include any establishment that sells milk only for consumption on the premises; (12) “subdealer” means any person, firm or corporation that sells fluid milk or milk products in their finished form for human consumption within the state to stores, other dealers or subdealers, restaurants, manufacturers or any place where the final sale of such fluid milk or milk products takes place in the same containers in which such person, firm or corporation purchased it from other dealers; (13) “cheese manufacturer” means any person, firm, corporation or dealer within the state that purchases fluid milk, or receives or handles fluid milk for the purpose of manufacturing cheese; (14) “yogurt manufacturer” means a milk dealer that purchases fluid milk or receives or handles fluid milk for the purpose of manufacturing yogurt for sale or distribution in the state; (15) “dry milk manufacturer” means any person, firm, corporation or dealer within the state who purchases fluid or dried milk, or receives or handles fluid or dried milk for the purpose of manufacturing or remanufacturing dry milk to be included or blended with fluid milk or be reconstituted into a milk product.

(1949 Rev., S. 3113; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 91-312, S. 32; P.A. 95-79, S. 86, 189; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-175, S. 15; P.A. 06-19, S. 6; P.A. 07-217, S. 98.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 91-312 amended the definition of “marketing area” to include any state or two or more states; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-175 added Subdiv. designators, redefined “dealer”, “milk”, “producer”, “producer-dealer”, “store” and “subdealer”, added new definitions of “cheese manufacturer”, “yogurt manufacturer” and “dry milk manufacturer” and made technical changes; P.A. 06-19 redefined “producer” in Subdiv. (9), effective May 2, 2006; P.A. 07-217 made technical changes, effective July 12, 2007.



Section 22-206 - Powers and duties of Commissioner of Agriculture.

The Commissioner of Agriculture shall have the power to investigate and regulate all phases of the milk industry in this state, including the production, handling, transportation, manufacture, storage, distribution, purchase and sale of milk and milk products; provided nothing herein shall affect other statutes pertaining thereto except as herein specified.

(1949 Rev., S. 3114, 3118; June, 1955, S. 1729d; February, 1965, P.A. 574, S. 30; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1965 act deleted provision re governor’s appointment of milk administrator and transferred duties formerly held by milk administrator to commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-207 - Employees.

The Commissioner of Agriculture may, subject to the provisions of chapter 67, appoint such assistants and employees as may be necessary for the discharge of his duties. Legal services and the services of other experts shall, upon request of the Commissioner of Agriculture, be performed as far as reasonably possible by any or all state departments and institutions.

(1949 Rev., S. 3115; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-208 - Official seal.

The Commissioner of Agriculture may, for the authentication of his records, process and proceedings, adopt and use a seal, of which judicial notice shall be taken in all courts of the state. All acts, proceedings, orders, rulings, regulations, directions, papers, findings and other records of the commissioner and all reports or documents filed with him may be proved in any court of this state by a copy thereof, certified by the commissioner, with his seal attached thereto; and certification under seal that an order or regulation has been posted, filed and publicized as provided for herein shall constitute evidence of compliance with all formalities in respect thereto.

(1949 Rev., S. 3116; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 51-58 re court seals.



Section 22-209 to 22-211 - Report to Governor. Regulations. Complaints and investigations.

Sections 22-209 to 22-211, inclusive, are repealed.

(1949 Rev., S. 3117, 3119, 3122; September, 1957, P.A. 11, S. 13; 1959, P.A. 116, S. 2, 7.)



Section 22-211a - Regulations.

The Commissioner of Agriculture may adopt, and from time to time revise and amend, regulations, in accordance with the provisions of chapter 54, necessary and appropriate to effectuate the policy and provisions of this part or any ruling or order issued hereunder. The commissioner shall have power to exempt from any regulation issued hereunder all dealers selling not more than three hundred quarts of milk per month.

(1961, P.A. 348; 1971, P.A. 872, S. 446, 448; P.A. 91-312, S. 33; P.A. 96-55, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 09-229, S. 25.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 91-312 replaced provisions re the procedure for the posting, filing and mailing of each regulation with provision authorizing the commissioner to “adopt”, revise and amend regulations “in accordance with the provisions of chapter 54”; P.A. 96-55 added provision authorizing adoption of regulations which incorporate future amendments to the federal Pasteurized Milk Ordinance; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 09-229 deleted provision allowing commissioner to adopt regulations which incorporate by reference provisions of the federal Pasteurized Milk Ordinance.



Section 22-211b - Regulations re system of milk prices, premiums and fees. Equalization of costs in obtaining and producing milk.

Section 22-211b is repealed.

(P.A. 91-312, S. 45, 48; P.A. 93-320, S. 6.)



Section 22-212 - Coordination with other authorities.

In order to effectuate the policies and provisions of this part and, when deemed necessary, to obtain uniformity in the formulation, administration and enforcement of any order, ruling or regulation issued hereunder or promulgated by the duly constituted authorities of the United States, other states and the state of Connecticut, pertaining to the regulating or the handling of milk and milk products, the Commissioner of Agriculture shall have power to confer, cooperate and enter compacts with such authorities; to avail himself of records and facilities of, and to make available records and facilities to, such authorities; to conduct joint investigations and hold joint hearings; to issue orders, rulings or regulations jointly or concurrently with, or complementary to those issued by, such authorities; to administer or assist in the administration of any joint, concurrent or complementary orders relating to Connecticut milk markets whether issued by the duly constituted authorities of the United States, other states or the state of Connecticut; to collaborate with such authorities and others in the development and operation of measures for the encouragement of increased milk consumption or equitable disposition of milk surpluses originating within the state and to designate a joint agent or joint agencies when necessary to effectuate or enforce the foregoing.

(1949 Rev., S. 3123; 1957, P.A. 309; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-213 - Encouragement of cooperative marketing.

The Commissioner of Agriculture shall accord such recognition and encouragement to cooperative marketing associations as will be in harmony with the policy toward such associations set forth in existing acts of this state and as will tend to promote efficient methods of marketing and distribution. The commissioner shall seek to achieve the purposes of this part as far as possible by promoting and encouraging cooperation among producers, dealers and consumers, for whose benefit the commissioner shall prepare and disseminate information and statistics concerning the dairy industry and operation of any provision of this part or of any orders and regulations issued by him hereunder.

(1949 Rev., S. 3124; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-214 to 22-223 - Transportation rates. Orders establishing producers’ prices, generally. Production Incentive Fund.

Sections 22-214 to 22-223, inclusive, are repealed.

(1949 Rev., S. 3125–3134; 1959, P.A. 116, S. 7.)



Section 22-224 - Information and records.

Dealers shall furnish to the Commissioner of Agriculture such information as he deems necessary, from time to time, to effectuate the policy and provisions of this part or any order, ruling, regulation or direction issued thereunder; and such information shall be furnished upon such forms or reports as the commissioner prescribes. Dealers shall keep within the state such books, records and accounts of their operations as the commissioner deems necessary for correctly furnishing information required hereunder; and such data shall be preserved for not less than two years unless the commissioner otherwise provides. Such information, books, records and accounts may pertain to or include: (1) The quantities, butterfat test and sources of milk or milk products produced, received or purchased and contracts with respect thereto; (2) the quantities used, sold or otherwise disposed of, stating the butterfat test and outlets in the various classes, grades and products of milk; (3) the prices paid and charged for such milk and milk products; (4) the cost of handling or distributing milk and milk products, including transportation or hauling costs; (5) all other matters relevant thereto or otherwise necessary to effectuate the policy and provisions of this part or any order, ruling, regulation or direction promulgated thereunder.

(1949 Rev., S. 3135; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-225 - Confidential information; public data.

Section 22-225 is repealed.

(1949 Rev., S. 3136; 1959, P.A. 116, S. 7.)



Section 22-226 - Statements of purchases from producers.

The Commissioner of Agriculture shall have power to require periodically from each dealer receiving or purchasing milk from producers a statement of the sums paid and owed each producer, including quantity, butterfat test and utilization of such milk. Each dealer shall furnish to each producer from whom milk is received or purchased a complete statement of his account at least monthly, on or before such day of the following month as is designated by the commissioner. Such statement may specify the sums paid or owed for milk received or purchased, including quantity, butterfat test and utilization, and shall be in such form as the commissioner prescribes.

(1949 Rev., S. 3137; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-227 - Inspection and audit.

The Commissioner of Agriculture or his designated agent shall have power to examine, copy and audit, from time to time, as he deems necessary and proper, the books, papers, records and accounts of dealers and others for the purpose of effectuating the policy and provisions of this part or any order, ruling, regulation or direction promulgated hereunder. The commissioner or his designated agent shall have access to and may enter and inspect at all reasonable hours all places, equipment and vehicles where milk and milk products are being received, purchased, stored, bottled, manufactured, sold or handled and where books, papers, records or accounts relating thereto are kept. The commissioner may make known the findings of such examination, inspection or audit to the producers directly interested therein when, in his judgment, such action will best effectuate the policy and provisions of this part or any order, ruling or regulation promulgated hereunder.

(1949 Rev., S. 3138; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-228 - Subpoena; punishment for contempt.

The Commissioner of Agriculture shall have power to subpoena dealers and others, and such books, papers, records, accounts and other data as in his judgment may be necessary to effectuate the policy and provisions of this part or any order, ruling, regulation or direction promulgated hereunder. The commissioner or his designated agent may issue subpoenas and administer oaths to witnesses. Witnesses so required to attend shall be entitled to the same fees and mileage as are paid to witnesses required to appear in the Superior Court. If any person fails to appear in response to such subpoena, to produce matter required thereunder or to answer any question addressed to him by the commissioner or his designated agent, the superior court for any judicial district or, if the person is not located in this state, the superior court for the judicial district of Hartford, or any judge thereof when such court is not in session, upon application made to it or to him alleging such failure, may make an order requiring such person to appear before the commissioner or his agent and answer any material question and produce the matter required; provided, when any testimony is refused upon a valid claim of privilege to prevent self-incrimination, such testimony may be required but shall not be used in any criminal proceeding to incriminate the witness claiming such privilege. If any person fails to comply with any requirement of such order, the court or judge shall commit such person to a community correctional center until he complies therewith, but not for a longer period than sixty days.

(1949 Rev., S. 3139; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1969, P.A. 297; 1971, P.A. 872, S. 446, 448; P.A. 78-280, S. 2, 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner and department of agriculture with commissioner and department of agriculture, conservation and natural resources; 1961 act replaced commissioner and department of agriculture, conservation and natural resources with commissioner and department of agriculture and natural resources; 1969 act substituted “community correctional center” for “jail”; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; P.A. 78-280 substituted “judicial district” for “county” and “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 52-260 re witness fees.



Section 22-229 - Dealers required to be licensed.

No dealer shall receive or purchase milk from producers or others within the state for storage, manufacture, processing, sale, distribution or handling within or without the state, or sell or distribute milk within the state, unless such dealer is licensed as provided herein. No dealer shall buy milk from, or sell milk to, a dealer within the state who is unlicensed, or deal in or handle milk which he has reason to believe has previously been dealt in or handled in violation of this part or any order, ruling or regulation issued hereunder. The license period shall be from July first to June thirtieth following, inclusive.

(1949 Rev., S. 3140.)



Section 22-229a - Sanitation, handling, storage and processing requirements for milk dealers.

All milk dealers processing, handling, storing, distributing, transporting, selling or offering for sale, barter or exchange any milk, milk product or cheese shall comply with the sanitation, handling, storage and processing provisions of chapter 430 and any regulations adopted thereunder.

(P.A. 09-229, S. 26.)



Section 22-230 - License applications.

(a) An application for a license to do business as a dealer, subdealer, cheese manufacturer, dry milk manufacturer or yogurt manufacturer shall be made to the commissioner. Any person who desires to enter business as a dealer, subdealer, cheese manufacturer, dry milk manufacturer or yogurt manufacturer shall file application not less than fifteen days prior to the date for which he is applying to engage in such business. Application for renewal of a license shall be made no later than July first of each year.

(b) In order to be complete, each application shall be accompanied by the license fee provided for by sections 22-235a and 22-236. An applicant who fails to apply for renewal of a license on or before July first of each license year shall be assessed a late filing fee of fifty dollars and in the case of a store the late filing fee shall be fifteen dollars. Such late filing fee shall be in addition to any fees normally due for renewal of a license.

(c) The applicant shall state such information in regard to his business or proposed business as is required by the commissioner, upon such form as he prescribes. Such information may include: (1) The nature of the business to be conducted; (2) the full name and address of the person applying; if the applicant is a copartnership, the full name of each member shall be stated; if the applicant is an association or corporation, the names and addresses of all officers and directors shall be stated; (3) the location at which the business is to be conducted and the locations or areas in which such business is to be operated; (4) the financial condition of the applicant; (5) a showing that he has complied and will comply with this part and all orders, rulings, regulations or directions issued hereunder; (6) the quantities, sources and type of outlets of milk handled during the calendar year preceding the period for which the license is desired; (7) such other facts with respect to the applicant’s business as may be required by the commissioner pursuant to this part. The commissioner shall grant or renew a license to an applicant qualifying under and complying with all provisions of this part and orders, rulings, regulations and directions issued under this section.

(d) Licenses shall not be transferable.

(e) The licensing period shall be from the first day of July through the thirtieth day of June of the following year. The reporting period shall be the first day of April through the thirty-first day of March of the following year. During the month of March, the commissioner shall send a notice to each milk dealer, subdealer, cheese manufacturer, dry milk manufacturer and yogurt manufacturer, regarding their license renewal date and licensing reporting requirements.

(f) The fees accompanying their application shall be returned to applicants who have been refused a license by the commissioner.

(g) License fees collected shall be credited to the General Fund.

(h) A milk dealer or a yogurt, dry milk and cheese manufacturer who fails to submit required information or fees no later than sixty days after the end of the licensing period shall be deemed to have surrendered its license and shall be notified by the commissioner via certified mail that its license is expired and deemed to have been surrendered. In the case of a store, such notification may be via first class mail. In the month of September, the commissioner shall furnish all licensed dealers, by electronic or other means deemed acceptable by the commissioner, a listing of all known milk dealers and stores that have failed to renew a license or whose license was revoked. The commissioner may update the listing from time to time.

(i) No license shall be issued to any person, firm or corporation who has surrendered its license or whose license was revoked, until the commissioner has received all past due license or late fees.

(1949 Rev., S. 3141; 1959, P.A. 116, S. 3; 1961, P.A. 424, S. 1; P.A. 91-312, S. 34; P.A. 96-25; P.A. 05-175, S. 16.)

History: 1959 act replaced “administrator”, i.e. milk administrator, with “commissioner”, i.e. commissioner of agriculture, established $2 license fee and $1 additional charge for late renewal, replacing provision for minimum fee of $1 and increase of 5% for late renewals; 1961 act replaced fee provision with reference to fees as provided in Secs. 22-235a and 22-236; P.A. 91-312 divided section into Subsecs., amended Subsec. (a) to require an application for renewal to be made “during the month of May and no later than June first” rather than “on or before June first” and amended Subsec. (b) to replace provision increasing the license fee by $1 for a late renewal with provision imposing a late filing fee of $15 in addition to the normal renewal fees for an applicant who fails to apply for renewal on or before June first; P.A. 96-25 amended Subsecs. (a) and (b) to revise time for application for renewal of license; P.A. 05-175 required subdealers and cheese, dry milk and yogurt manufacturers to make application to commissioner in Subsec. (a), added $50 late filing fee and $15 store late filing fee in Subsec. (b), made a technical change in Subsec. (c) and added new Subsecs. (d) to (i), inclusive, re licensing fees and issuance.



Section 22-231 - Grounds for refusal, suspension or revocation of license.

The Commissioner of Agriculture may refuse to grant or renew a license, or may suspend, revoke or refuse to transfer a license already granted, after the commissioner has determined that the applicant or dealer: (1) Has failed to comply, or has been a responsible member or officer of a partnership or corporation which failed to comply, with any provision of this part or any order, ruling, regulation or direction issued hereunder; (2) has insufficient financial responsibility, personnel or equipment to properly to conduct the milk business; (3) is a person, partnership, corporation or other business entity, in which any individual holding a material position, interest or power of control has previously been responsible in whole or in part for any act on account of which a license was or may be denied, suspended or revoked under the provisions of this part; (4) has failed to file a bond required by the commissioner under the provisions of this part; (5) if located out of the state, has failed to obtain a satisfactory milk sanitation compliance rating from a certified state milk sanitation rating officer; (6) is not in compliance with all laws and regulations of the state pertaining to health and sanitation in the production, processing, handling or sale of milk; (7) has rejected, without reasonable cause, any milk purchased from a producer, or has refused to accept, without either reasonable cause or reasonable advance notice, milk delivered by or on behalf of a producer in ordinary continuance of a previous course of dealing, except when the contract has been lawfully terminated; provided, in the absence of an express or implied fixing of a period in the contract, “reasonable advance notice” shall be construed to mean not less than one week or more than two weeks; (8) has continued in a course of dealing of such nature as to show an intent to deceive, defraud or impose upon producers or consumers; (9) has violated any stipulation or written agreement entered into with the commissioner in the course of any proceeding under this part; (10) has made a false material statement in his or her application; or (11) has failed to provide information required under this chapter.

(1949 Rev., S. 3142; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 91-312, S. 46, 48; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-175, S. 17; P.A. 06-19, S. 7; 06-196, S. 255.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 91-312 made technical change and added reference to Sec. 22-211b which is included in existing reference to “this part”; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-175 made a technical change and added provision in Subdiv. (5) re dealer located out of state and new Subdiv. (10) re failure to provide required information; P.A. 06-19 made technical changes, effective May 2, 2006; P.A. 06-196 made a technical change in Subdivs. (7) and (10), effective June 7, 2006.



Section 22-232 - Revocation of license; prior violations.

The issuance or renewal of a license hereunder shall not preclude the Commissioner of Agriculture from suspending or revoking such license for a violation committed by the licensee prior thereto, unless the commissioner had proceeded against the licensee for such violation and any valid ruling thereon has been complied with by the licensee.

(1949 Rev., S. 3143; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-233 - Conditional licenses.

A license may be granted, renewed, continued in effect, suspended or revoked subject to any reasonable condition which effectuates the provisions of this part; provided such condition pertains to the subject matter of a hearing held under this part. In any case in which an appeal has been taken from a ruling of the Commissioner of Agriculture revoking or refusing to renew or transfer a license and a stay has been obtained as hereinafter provided for, nothing herein shall preclude the commissioner from renewing or transferring the license of such dealer for a subsequent license period, conditioned that if such appeal is not sustained the license shall thereby be automatically terminated.

(1949 Rev., S. 3144; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-234 - Hearings; service of rulings.

Before refusing to grant or renew, or before suspending, revoking or refusing to transfer, a license, the Commissioner of Agriculture shall afford the applicant or licensee an opportunity to be heard before him or his designated agent. A citation shall be directed to such applicant or licensee by registered or certified mail to his last-known address, giving at least five days’ notice of such hearing and a statement of the matters complained of. After such hearing and upon entry of any ruling thereon, the commissioner shall forthwith serve a certified copy of such ruling upon the applicant or licensee at his place of business or by registered or certified mail to his last-known address. The original, and a statement in writing of the findings of fact in support thereof, shall be filed in the office of the commissioner.

(1949 Rev., S. 3145; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-235 - Method of computation of license fees.

Section 22-235 is repealed.

(1949 Rev., S. 3146; 1959, P.A. 116, S. 4.)



Section 22-235a - Method of computation of license fees for milk dealers. Regulations.

License fees for all milk dealers, except stores, shall be based upon the volume of milk and milk products sold in the state during the reporting period. The Commissioner of Agriculture shall adopt regulations, in accordance with the provisions of chapter 54, necessary to carry out the provisions of this section.

(1961, P.A. 424, S. 2; P.A. 05-175, S. 18.)

History: P.A. 05-175 deleted former provisions re computation of milk dealer licensing fees and added provisions re computation of milk dealer licensing fees based on volume of milk and milk products sold and requiring commissioner to adopt regulations.



Section 22-236 - License fees. Regulations. Waiver.

(a) The annual license fee for each milk dealer, yogurt manufacturer, or subdealer shall be one hundred dollars. The license fee for dealers and subdealers with yearly sales in excess of one hundred thousand quarts shall be increased at a rate of .021 cents per one hundred quarts of milk product sold during the reporting period.

(b) The license fee for each cheese manufacturer shall be one hundred dollars.

(c) The license fee for each dry milk manufacturer shall be one hundred dollars.

(d) The license fee for each store shall be sixty dollars.

(e) The Commissioner of Agriculture shall adopt regulations, in accordance with the provisions of chapter 54, necessary to carry out the provisions of this section.

(f) The commissioner may grant a waiver from any fee established in this chapter to any nonprofit organization, as defined in Section 501(c)(3) of the United States Internal Revenue Code, upon presentation to the commissioner of adequate proof of the organization’s nonprofit status.

(1949 Rev., S. 3147; 1959, P.A. 116, S. 5; 1961, P.A. 424, S. 3; February, 1965, P.A. 51; 1967, P.A. 656, S. 20; 1971, P.A. 256, S. 2; P.A. 74-226, S. 1, 2; P.A. 82-91, S. 12, 38; P.A. 84-326, S. 1, 2; P.A. 91-312, S. 35, 48; P.A. 05-175, S. 19; June Sp. Sess. P.A. 09-3, S. 293.)

History: 1959 act deleted provisions setting forth license fees based on quantities of milk handled, whether or not sales are a part of the business, etc. reflecting amendments to Sec. 22-230; 1961 act inserted new fee schedule with varying rates based on quantities of milk, number of stores involved, type of sales made, etc.; 1965 act deleted phrase “from producers” in provision re those who purchase milk but do not sell milk or cream; 1967 act added Subsecs. (c) and (d) re disposition of fees collected; 1971 act raised basis of fee determined on quantity to 100 quarts where previously there existed a two-tiered fee of $2 for quantities up to 10 quarts and $3 for quantities from 11 to 100 quarts and raised fee addition from $1 to $2 for quantities beyond 100-quart level and amended Subsec. (d) to specify that funds generated through fee increase be segregated for the administration of Secs. 22-236 and 22-242b; P.A. 74-226 required that any funds segregated as provided in 1971 act be transferred to general fund and that no more be so segregated; P.A. 82-91 increased license fee for daily average not exceeding 100 quarts of milk from $2 to $3, increased rate of fee increase from that point for each daily average of 100 quarts or fraction thereof from $2 to $3, increased license fee for each separate store location from $5 to $15, increased license fee for dealer who purchases milk but does not sell milk or cream from $15 to $25, increased license fee for dealer who sells or disposes of milk only in another state from $15 to $30 if the dealer’s daily average amount of milk does not exceed 500 quarts, and from $25 to $50 if such daily average exceeds 500 quarts, increased transfer recording fee from $1 to $5 and deleted obsolete provision concerning transfer of reserve account funds to general fund; P.A. 84-326 amended Subsec. (a) by increasing the standard from 100 to 300 quarts and increasing the fee from $3 to $15 and from $3 to $5 for each 100 quarts or fraction thereof above 300; P.A. 91-312 increased license fee for daily average not exceeding 300 quarts from $15 to $25, increased rate of fee increase for each daily average of 100 quarts or fraction thereof in excess of 300 quarts from $5 to $7.50, increased the license fee for each separate store location from $15 to $25 and increased the fee for recording a transfer from $5 to $15; P.A. 05-175 replaced former section with new Subsecs. (a) to (f), inclusive, re license fees, regulations and waivers for nonprofit organizations; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) to (d) to increase fees.



Section 22-237 - Issuance and display of certificate.

Upon granting or renewing a license, the commissioner shall issue a suitable certificate which shall be displayed conspicuously in the dealer’s place of business.

(1949 Rev., S. 3148; 1959, P.A. 116, S. 6; 347, S. 1; 1967, P.A. 656, S. 21; P.A. 91-312, S. 36.)

History: 1959 act replaced “administrator”, i.e. milk administrator, with “commissioner”, i.e. commissioner of agriculture, and deleted provision which had allowed administrator to retain pro rata amount of fee when renewal is refused for that part of the year which expired prior to renewal; 1967 act deleted provisions requiring deposit of fees in general fund and requiring return of application fees to those who are refused licenses; P.A. 91-312 deleted provision authorizing the commissioner to issue a license plate for display on a vehicle used for delivering or hauling milk.

See Sec. 22-236(c), (d) re return of fee to applicant who has been refused a license and re payment of license fees collected into General Fund.



Section 22-238 - Exemptions.

The Commissioner of Agriculture may exempt from any or all of the provisions of sections 22-229 to 22-237, inclusive, any dealer whose daily sales of milk do not exceed ten quarts of milk or its equivalent.

(1949 Rev., S. 3149; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-239 - Commissioner may require bonds or other security of milk dealers.

(a) The Commissioner of Agriculture shall have power, when he finds such action necessary for the protection of producers, to require a dealer holding a permit issued under section 22-173 or 22-184 to provide a bond or other security, satisfactory to the commissioner, payable to the state of Connecticut for the benefit of such producers. Such bond, with sufficient surety, or other security, properly assigned to the commissioner, shall be filed with the commissioner, in such form as he prescribes, and conditioned upon full and prompt payment for all milk received or purchased from producers by such dealer during the license year or remainder thereof.

(b) Such other security may be: (1) Cash deposited with a bank or trust company and held under an escrow agreement with the Commissioner of Agriculture, (2) United States government interest-bearing obligations and negotiable bonds for the United States deposited with the commissioner or (3) the assignment of assets such as the cash surrender value of life insurance policies owned by the dealer; stock or bonds or other marketable securities the value of which has been determined by the market quotation listed in The Wall Street Journal on the first calendar day of each quarter, or real property the value of which has been determined by an appraisal filed with the commissioner.

(1949 Rev., S. 3150; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 86-168, S. 2, 6; P.A. 97-234, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 86-168 authorized dealers to provide other security in lieu of a bond, added Subsec. (b) concerning the nature of other security and lettered existing language as Subsec. (a); P.A. 97-234 deleted reference to repealed Sec. 22-184a; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-240 - Amount of bond or other security.

The amount of any bond or other security required under section 22-239 shall be at least equal to the average monthly value of the total amount of milk so received or purchased by such dealer during the twelve-month period preceding the filing of the bond or other security and shall be filed within ten days after notice from the commissioner of the requirement. In any case in which the dealer did not receive or purchase milk from producers during at least six months of the year preceding such requirement, the commissioner shall determine the amount of the bond or other security based on current receipts or purchases. The amount of the bond or other security so required may be revised within six months after the filing thereof.

(1949 Rev., S. 3151; 1969, P.A. 22; P.A. 86-168, S. 3, 6; P.A. 91-312, S. 37.)

History: 1969 act required that bonds not exceed triple, rather than double, the value of total amount of milk received or purchased by dealer during any one month of preceding year; P.A. 86-168 replaced prior provisions which had limited bond amount to not more than triple the value of milk received or estimated to be received and authorized acceptance of security in form other than a bond; P.A. 91-312 provided that the amount of the bond or other security “required under section 22-239” shall be at least equal to the “average monthly” value of the total amount of milk received or purchased during 12-month period preceding the filing of the bond or other security rather than the value of the total amount of milk received or purchased during “any six-week period of the year” preceding such filing.



Section 22-241 - Standards for determining bond as security requirement.

In determining whether it is necessary for the protection of producers that a dealer file a bond or other security as provided in section 22-239 the Commissioner of Agriculture shall consider the amount of money owed by such dealer to producers and others, the financial condition of such dealer and his record for full and prompt payments to producers.

(1949 Rev., S. 3152; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 86-168, S. 4, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 86-168 added reference to security other than a bond; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-242 - Default.

Upon default under any condition of such bond or other security, the Commissioner of Agriculture may give reasonable notice to producers to file verified claims, fixing a reasonable time within which such claims shall be filed. The commissioner shall examine each claim so filed and shall determine and certify the amount due thereon. He may bring an action upon the bond or take such other action as may be appropriate or necessary to convert the other security for the use of such producers and, for the purpose of such action, the certificate of the amount due shall be prima facie evidence of the facts therein stated. If the recovery upon the bond or other security is not sufficient to pay all claims filed and established, the amount recovered shall be prorated among the claimants.

(1949 Rev., S. 3153; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 86-168, S. 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 86-168 added provisions re security other than a bond; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-242a - Bond of subdealer of milk.

(a) The Commissioner of Agriculture shall have power, when he finds such action necessary for the protection of processing dealers, to require a subdealer of milk to provide a bond payable to the state of Connecticut for the benefit of such processing dealers. Such bond shall be filed with the commissioner, upon such form as he prescribes, with sufficient surety and approved by the commissioner, conditioned for full and prompt payment for all milk received or purchased from processing dealers by such subdealer during the license year or remainder thereof, provided, if at the time of the default, such processing dealer or dealers are indebted or in arrears in payments to producers, the proceeds of such bond shall be held for the account of such dealer or dealers for the benefit of such producers. In determining whether it is necessary for the protection of processing dealers that a subdealer file a bond hereunder, the commissioner shall consider the amount of money owed by such subdealer to processing dealers and others, the financial condition of such subdealer and his record for full and prompt payments to processing dealers.

(b) Such bond shall be in an amount not exceeding double the value of the total amount of milk so received or purchased by such subdealer during any one month of the year preceding the requirement thereof and shall be filed within ten days after notice of requirement. In any case in which the subdealer did not receive or purchase milk from processing dealers during at least six months of the year preceding such requirement, the commissioner shall determine the amount of the bond in a reasonable sum which shall not exceed double the value of the total amount of milk which it appears probable that such subdealer will receive or purchase from processing dealers during any one month of the year succeeding the requirement of such bond. The amount of the bond so required may be revised within six months after the filing thereof.

(c) Upon default under any condition of such bond, the commissioner may give reasonable notice to processing dealers to file verified claims, fixing a reasonable time within which such claims shall be filed. The commissioner shall examine each claim so filed and shall determine and certify the amount due thereon. He may bring an action upon the bond and, for the purpose of such action, the certificate of the amount due shall be prima facie of the facts therein stated. If the recovery upon the bond is not sufficient to pay all claims filed and established, the amount recovered shall be prorated among the claimants.

(1969, P.A. 58, S. 1–3; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-242b - Payment by dealer for milk purchased from another dealer.

All dealers, as defined in section 22-205, shall pay all accounts promptly and in full for milk or milk products purchased from one another but in no case later than ten days prior to the date on which final payments by dealers must be made to producers or an association of producers for milk purchased from producers or an association of producers as required by the Federal Milk Marketing Administration. If the milk dealer making such purchases fails or neglects to make payment within such period, the Commissioner of Agriculture may hold a hearing, upon at least ten days notice, on the revocation of the license of such dealer.

(1971, P.A. 256, S. 1; 872, S. 446, 448; P.A. 91-312, S. 38; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: Later 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 91-312 replaced “Federal Milk Marketing Order for Connecticut” with “Federal Milk Marketing Administration”; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-243 - Unfair trade practices.

The Commissioner of Agriculture shall have power, after notice and hearing and as hereinafter provided, to prohibit unfair methods of competition and unfair trade practices in the receiving, purchase, transportation, handling, distribution or sale of milk or milk products upon finding that such methods of competition and trade practices are inimical to the welfare of the dairy industry and the public.

(1949 Rev., S. 3121; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-244 - Disruption of market.

It shall be an unfair trade practice for any dealer in a marketing area to sell or otherwise dispose of milk at prices which the Commissioner of Agriculture finds, after notice and opportunity for hearing, before him or his designated agent, create a condition of emergency by disrupting and undermining or tending to disrupt and undermine the prices required hereunder to be paid by such dealer or by other dealers for milk received or purchased from producers, or by imperiling the ability of such dealer or other dealers to make full and prompt payment for such milk.

(1949 Rev., S. 3154; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-245 - Cease and desist directives. Corrective terms and conditions.

After such hearing and finding, the Commissioner of Agriculture may issue against such dealer or store a directive to cease and desist, and prescribe such corrective terms and conditions as he determines upon the hearing evidence to be in the public interest. Such corrective terms and conditions may include one or more of the following or parts thereof, and other reasonable and similar terms or conditions with like corrective purpose, subject to such regulations as the commissioner prescribes in aid of the effectiveness of such directive: (1) In cases in which prices are favoring, special or discriminatory, directing the revision of prices at which milk is so sold; or directing and specifying restoration of nondiscriminatory prices; or directing that no further sales be made to favored purchasers for a period not exceeding ninety days. Such provision may prohibit the sale or offer of reasonably similar quantities and qualities of milk under similar conditions to different purchasers at unreasonably different prices; or the sale or offer of milk of special properties or quality, or with an uncustomary amount of service or in an unusual container at prices which do not make allowance for differences in cost existing between such sales or offers and usual sales; (2) directing the revision of prices at which milk is sold; or directing and specifying restoration of normally prevailing resale prices for a period not exceeding ninety days considering comparable milk in the same locality at any reasonable preceding period of time in which resale price conditions were sufficiently stable to protect producers’ prices, adjusting for any difference in producers’ prices at such time and place; (3) prohibiting any dealer or store, directly or indirectly, from furnishing or receiving or offering to furnish or receive in connection with a sale or purchase of milk or offer to sell or purchase milk any rebate, discount, premium, gift or other thing of value, an unreasonable service or extension of credit, or an advertising allowance; from charging a combined price for milk, together with another commodity, or a service which is less, or is represented to be less, than the aggregate of the price of the milk and the price or value of such commodity or service when sold or offered for sale separately; or from otherwise applying or attempting to apply any method or device intended to defeat the policy of this part, or to defeat or evade any provision of this part or of any order, ruling or regulation issued hereunder. Nothing in this section shall be construed to prevent a dealer from participating in any program sponsored or conducted by the commissioner or any other governmental authority, designed to make milk available at specially low prices to groups designated by appropriate public authorities for the purpose of increasing consumption. Hearings may be held and directions issued under this section affecting one or more dealers concurrently or independently; and may be held only on such notice as the emergency reasonably permits. Directions under this section may be served upon a dealer at his place of business or by registered or certified mail to his last-known address.

(1949 Rev., S. 3155; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 91-312, S. 39; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-175, S. 20.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 91-312 replaced “direction” with “directive” and deleted as a corrective term or condition former Subdiv. (1) re the public posting of resale prices and price changes, which may include an itemization of names of purchasers and the milk sold, in the commissioner’s office once or from time to time over a period not exceeding 90 days, and renumbered the remaining Subdivs. accordingly; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-175 added stores as entities subject to cease and desist directives and made technical changes.



Section 22-246 - Regulations.

Section 22-246 is repealed.

(1949 Rev., S. 3156; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 91-312, S. 47.)



Section 22-247 - Penalties; review.

Any written or oral contract for the sale of milk under an unfair trade practice shall be unenforceable by any dealer participating therein. Any dealer who fails to comply with any direction or regulation of the Commissioner of Agriculture issued hereunder shall have committed an unfair trade practice with respect to each transaction in violation thereof and each such unfair trade practice shall be a violation of this part. In any action against the license of such dealer, or in any other action to enforce such direction or to attempt to enforce a contract for the sale of milk in violation of such direction, the record of the unfair trade practice hearing or any relevant part thereof, the findings made and direction issued shall be admissible in evidence and thereby incorporated into the record of such action and shall be reviewable only as part thereof. Regulations issued under section 22-245 shall be reviewable only in the manner hereinafter provided respecting orders and regulations.

(1949 Rev., S. 3157; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 91-312, S. 40; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 91-312 replaced reference to “sections 22-244 to 22-246, inclusive” with reference to “section 22-245”; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-248 - Petition for reconsideration of order or regulation; appeal.

Any person aggrieved by an order or regulation may, within forty-five days after the effective date thereof, file a written petition with the Commissioner of Agriculture stating that any such order or regulation or any provision thereof is not in accordance with law, praying for reconsideration and for revision, modification or revocation thereof. Such petition shall specify the objections to such order or regulation, and shall state facts and reasons in support of such objections, none of which objections, unless so specified and supported, shall be considered by the commissioner or included in any appeal petition subsequently filed or considered by the court upon appeal from such order or regulation. Any such person, within ten days after notice of decision by the commissioner denying such reconsideration or the relief sought, or within twenty days after the filing of such petition, if the commissioner fails to grant such reconsideration or the relief sought, may appeal from such order or regulation to the superior court for the judicial district of Hartford. No such appeal shall be permitted to act as a supersedeas except on special order of the court or, if such court is not in session, on special order of any judge thereof, issued upon application and after reasonable notice thereof to the commissioner; provided such special order shall require the appellant to file a bond with sufficient sureties in such sum as is determined by the court to be necessary for the protection of producers and others during the pendency of the appeal, or to comply with other adequate protective conditions therein provided.

(1949 Rev., S. 3158; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 870, S. 74; 872, S. 446, 448; P.A. 76-436, S. 453, 681; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 acts replaced commissioner of agriculture and natural resources with commissioner of agriculture and replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Administrator does not have unlimited discretion; he is controlled by the right to appeal. 13 CS 259.



Section 22-249 - Appeal from rulings relating to application or license.

An applicant or licensee aggrieved by any ruling of the Commissioner of Agriculture with respect to his application or license hereunder may appeal therefrom in accordance with section 4-183. Such appeal shall be privileged in respect to assignment of trial.

(1949 Rev., S. 3159; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 870, S. 75; 872, S. 446, 448; P.A. 74-183, S. 245, 291; P.A. 76-436, S. 211, 681; P.A. 77-603, S. 95, 125; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 acts replaced commissioner of agriculture and natural resources with commissioner of agriculture and replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 74-183 added reference to judicial districts; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous provisions detailing appeal procedure with provision requiring that appeals be made in accordance with Sec. 4-183; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-250 to 22-253 - Appeal petition. Appeal to be privileged case. Record; certification. Scope of review.

Sections 22-250 to 22-253, inclusive, are repealed.

(1949 Rev., S. 3160–3163; P.A. 77-603, S. 96, 125.)



Section 22-254 - Enforcement by injunction.

Relief to enforce compliance with or to restrain violation of any provision of this part or any order, ruling, regulation or direction issued hereunder may be by injunction. The Commissioner of Agriculture may apply for such relief to the superior court for the judicial district of Hartford, or for the judicial district wherein the dealer resides or has his principal place of business. In connection with such application the commissioner shall not be required to allege or prove that an adequate remedy at law does not exist.

(1949 Rev., S. 3164; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 870, S. 76; 872, S. 446, 448; P.A. 76-436, S. 454, 681; P.A. 78-280, S. 1, 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 acts replaced commissioner of agriculture and natural resources with commissioner of agriculture and replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted general reference to counties and replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-255 - Civil penalty.

Any person who violates any provision of this part, or of any order, ruling, regulation or direction issued hereunder, and any person who wilfully makes any false report to the Commissioner of Agriculture or makes any false entry upon any book, paper, report or statement required to be made or kept hereunder shall be assessed a civil penalty in accordance with the provisions of section 22-7.

(1949 Rev., S. 3165; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 91-312, S. 41; May 25 Sp. Sess. P.A. 94-1, S. 77, 130; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 91-312 replaced criminal penalty of a fine of not more than $500 or imprisonment of not more than six months or both with provision for the assessment of a civil penalty; May 25 Sp. Sess. P.A. 94-1 made a technical change for accuracy, effective July 1, 1994; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-256 - Penalties and remedies to be concurrent.

The penalties and remedies prescribed in this part shall be deemed concurrent or independent, and the exercise or existence of any one remedy herein shall not preclude the Commissioner of Agriculture from exercising any other remedy hereunder.

(1949 Rev., S. 3166; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-257 - Bond for prosecution not required of commissioner.

The Commissioner of Agriculture shall not be required to give or post a bond in any action to which he is a party, whether upon appeal or otherwise.

(1949 Rev., S. 3167; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-258 - Severability.

If any provision, clause or phrase of this part or of any order, ruling, regulation or direction or any action of the Commissioner of Agriculture hereunder is adjudged by any court of competent jurisdiction to be invalid, or if the applicability thereof to any person or circumstance is held invalid, such judgment shall not invalidate the remainder, and the applicability thereof to other persons and circumstances shall not be affected thereby.

(1949 Rev., S. 3168; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-259 - Interstate commerce.

No provision of this part or of any order, ruling or regulation thereunder shall apply or be construed to apply to interstate or foreign commerce, except so far as such provision may be effective pursuant to the Constitution of the United States and to the laws of the United States enacted thereunder.

(1949 Rev., S. 3169.)



Section 22-259a - Assessment of producers for administration of act.

Section 22-259a is repealed.

(1961, P.A. 459; February, 1965, P.A. 283.)



Section 22-260 to 22-264 - Connecticut Wholesale Milk Producers’ Council.

Sections 22-260 to 22-264, inclusive, are repealed.

(1949 Rev., S. 3170–3174; 1951, S. 1730d; P.A. 78-48, S. 3.)



Section 22-265 - Establishment of fund.

Section 22-265 is repealed.

(1957, P.A. 616; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 85-613, S. 101, 154; P.A. 91-312, S. 47.)



Section 22-265a - Payments to dairy farmers to offset low milk prices.

The Department of Agriculture shall, within available appropriations, make payments, in such manner as determined by the Commissioner of Agriculture, to dairy farmers operating in this state to offset the low milk prices paid to such farmers during the period from January 1, 2006, to December 31, 2006, inclusive. The commissioner shall calculate any payment made to a dairy farmer under this section on the basis of the amount of milk produced by such farmer during said period.

(June Sp. Sess. P.A. 07-5, S. 29.)

History: June Sp. Sess. P.A. 07-5 effective October 6, 2007.



Section 22-265b - Grants to milk producers.

(a) For purposes of this section:

(1) “Federal pay price” means the northeast monthly uniform price for milk at Hartford zone pursuant to the United States Department of Agriculture Northeast Federal Milk Marketing Order;

(2) “Milk producer” means a person, firm or corporation registered pursuant to section 22-172; and

(3) “Minimum sustainable monthly cost of production” means eighty-two per cent of the baseline determined by the United States Department of Agriculture’s Economic Research Service monthly average cost of production for a New England state or, if such baseline is unavailable, a baseline determined by the Commissioner of Agriculture that is based on the data and variables published by the United States Department of Agriculture.

(b) (1) Commencing on the date the first deposit is made into the agricultural sustainability account established pursuant to section 4-66cc and subject to subdivisions (2) and (3) of this subsection, a milk producer shall be entitled to a grant as specified in this subsection. For each month that the federal pay price is below the minimum sustainable monthly cost of production, the milk producer shall be entitled to an amount equal to the dollar amount such federal pay price was below the minimum sustainable monthly cost of production, multiplied by the amount of milk produced by such milk producer during such month. The Commissioner of Agriculture shall make such grants to such milk producers on a quarterly basis, beginning on the date three months after the first deposit is made into the agricultural sustainability account established pursuant to section 4-66cc. Such grant payments shall be made by the commissioner from said account. In the event the amount of available funds in said account at the time such quarterly grants are due is less than the aggregate amount of grants to which producers are entitled pursuant to this section, the commissioner shall distribute all of the funds in the account to such milk producers on a proportionate basis based on their relative levels of milk production.

(2) For purposes of calculating a grant due a milk producer pursuant to subdivision (1) of this subsection, each milk producer or handler, as defined in section 22-127, who receives milk from producers in the state, shall file with the Commissioner of Agriculture, in such form and at such times as said commissioner shall direct, information as to the amount of milk produced by each producer.

(3) Prior to receiving a grant pursuant to subdivision (1) of this subsection, a milk producer shall file with the Commissioner of Agriculture, in such form and at such times as said commissioner shall direct, proof that such milk producer has completed an energy audit, as defined in section 16a-38.

(P.A. 09-229, S. 30; P.A. 11-48, S. 135.)

History: P.A. 09-229 effective July 1, 2009; P.A. 11-48 amended Subsec. (a)(3) by redefining “minimum sustainable monthly cost of production”, made technical changes in Subsec. (b)(1) and deleted former Subsec. (c) re termination of section, effective July 1, 2011.






Chapter 432 - Slaughtering of Animals. Commission Sales Stables

Section 22-266 to 22-272 - Regulation of slaughterhouses and meat inspection, generally.

Sections 22-266 to 22-272, inclusive, are repealed.

(1949 Rev., S. 3332–3336, 3338, 3339; 1957, P.A. 13, S. 81, 82; 1959, P.A. 412, S. 21–23, 26; 505, S. 1, 2; 1967, P.A. 823; 1969, P.A. 626, S. 20.)



Section 22-272a - Approved methods of slaughter.

(a) No person engaged in business as a slaughterer, packer or stockyard operator shall cause or permit any cattle, calves, sheep, swine, horses, mules, goats or other animals to be slaughtered or put into position for slaughter unless such animals are rendered insensible to pain or are restrained by an approved method. For the purpose of this section, a person shall be deemed to be engaged in business who slaughters any such animal for sale or trade.

(b) The following shall be deemed to be approved methods: (1) Rendering the animal insensible to pain by gunshot or mechanical, electrical, chemical or other rapid and effective means approved by the Commissioner of Consumer Protection or by the Secretary of Agriculture of the United States pursuant to the federal Humane Slaughter Act of 1958 (An Act of Congress approved August 27, 1958, Public Law 85-765, 72 Stat. 862, 7 USC 1901-1906), as amended; (2) restraint of the animal by means of a pen approved by the commissioner which firmly encloses the animal and, with a minimum of excitement and discomfort, places the animal in such a position that a cutting stroke may be administered quickly and efficiently; (3) restraint of the animal by means of a body harness approved by the commissioner which lifts, supports and cradles the animal and, with a minimum of excitement and discomfort, places it in such a position that a cutting stroke may be administered quickly and efficiently, and (4) restraint of the animal by any other means approved by the commissioner which causes the animal no unreasonable or unnecessary pain and which, with a minimum of excitement and discomfort, places the animal in such a position that a cutting stroke may be administered quickly and efficiently.

(c) Use of a manually-operated sledge, hammer or poleax to render an animal insensible to pain is prohibited.

(d) Any person who violates the provisions of this section shall be guilty of a class C misdemeanor. The commissioner, or any meat inspector acting under his direction, may seize any animal slaughtered in violation of the provisions of this section and the commissioner may, at his discretion, sell or otherwise dispose of the same. The proceeds from any such sale shall be paid to the State Treasurer to be credited to the General Fund.

(e) Nothing in this section shall be construed to prohibit, abridge or in any way hinder the religious freedom of any person or group. Notwithstanding any other provision of this section, in order to protect freedom of religion and ritual slaughter, the handling and other preparation of livestock for ritual slaughter are humane and are not to be regulated by any terms of this section.

(1961, P.A. 365, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 12-80, S. 173.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-80 amended Subsec. (d) to change penalty from a fine of not more than $500 or imprisonment of not more than 90 days or both to a class C misdemeanor.



Section 22-272b - Custom slaughter facilities. Regulations. Exceptions.

(a) The Commissioner of Agriculture shall adopt regulations, in accordance with the provisions of chapter 54, regarding custom slaughter facilities in which livestock intended for food are slaughtered for, and returned to, the owner of such animal for personal consumption. Such regulations shall include (1) sanitation standards for custom slaughter facilities and other appurtenances used in the slaughter of animals, dressing and cleaning of carcasses, holding and handling of carcasses and holding of animals for custom slaughter, and (2) health requirements for animals for slaughter.

(b) The regulations adopted pursuant to subsection (a) of this section shall not apply to slaughter facilities licensed and inspected by the United States Department of Agriculture, pursuant to the federal Meat Inspection Act or the federal Poultry Products Inspection Act.

(P.A. 05-164, S. 1.)



Section 22-273 to 22-276 - Diseased or unstamped meat not to be sold or transported for human consumption; transportation of meat for human consumption. Commissioner may appoint assistants. Slaughter of equine animals; inspection of meat. Penalty.

Sections 22-273 to 22-276, inclusive, are repealed.

(1949 Rev., S. 3337, 3340, 3341, 3343; 1949, S. 1799d–1803d; 1953, S. 1798d; 1957, P.A. 636, S. 1; 1959, P.A. 412, S. 24, 25, 27; 1969, P.A. 626, S. 20.)



Section 22-277 - Licensing and supervision of commission sales stables. Branding and identification of animals. Bond required.

(a) As used in this section, “livestock animal” means any camelid or hooved animal raised for domestic or commercial use. The Commissioner of Agriculture shall supervise commission sales stables where livestock animals are sold at public auctions. Any person, firm or corporation engaged in the business of selling livestock animals at such auctions or sales shall annually apply to said commissioner for a license upon a form to be prescribed by the commissioner. The fee for each such license shall be one hundred ninety dollars, payable to said commissioner. Each such license shall be issued for the period of one year from July first and may be revoked for cause. If, in the judgment of the commissioner, any provision of this section has been violated, the commissioner shall send notice by registered or certified mail to the licensee, who shall be given a hearing, and, if violation is proven, the license shall be revoked. If a license to deal in livestock, issued to any person, firm or corporation by another state, has been suspended or revoked by such state within five years next preceding the date of issuance or renewal of a license to such person, firm or corporation under the provisions of this section, such suspension or revocation shall constitute just cause for revocation under this section. All dairy animals to be sold at such auction shall be segregated from beef animals prior to such sales. The sale of dairy animals shall precede the sale of those assigned for slaughter. All bovines more than three hundred pounds in weight, except dairy and breeding animals, that are delivered to a sale shall be branded with the letter “S” in a conspicuous place or identified in a manner acceptable to the commissioner or the commissioner’s designee by the operator of the sale or the operator’s representative. All dairy and breeding animals from within the state arriving at a sale shall be from a herd that: (1) Is under state supervision for the control of brucellosis and tuberculosis and that has been tested for brucellosis and tuberculosis less than fourteen months before the sale, (2) has been tested for tuberculosis less than fourteen months before the sale and is regularly tested under the brucellosis ring test program of the Department of Agriculture, or (3) is certified to be brucellosis-free under the program established pursuant to section 22-299a. All dairy and breeding animals arriving at a sale from outside the state shall comply with section 22-304 and be accompanied by a health certificate issued by the livestock official of the state of their origin and by a permit from the commissioner. All animals offered for dairy or breeding purposes over six months of age shall be identified by an official ear tag, a tattoo or registration papers. All female dairy or breeding animals over six months of age shall have been calfhood vaccinated against brucellosis. Animals consigned for slaughter shall be sold only to owners or agents of slaughtering establishments and moved directly to such slaughtering establishments for immediate slaughter. All stables and sales rings shall be kept clean and shall be suitably disinfected prior to each sale. The provisions of this section shall not apply to the sale of an individual herd at an auction conducted by the owner thereof. Any person, or any officer or agent of any corporation, who violates any provision of this section or who obstructs or attempts to obstruct the Commissioner of Agriculture or the commissioner’s deputy or assistants in the performance of their duty, shall be guilty of a class D misdemeanor.

(b) Any person, firm or corporation licensed pursuant to subsection (a) of this section shall make, execute and thereafter maintain on file with the Commissioner of Agriculture a bond to the state, satisfactory to the commissioner, to secure the performance of obligations incurred in this state or in lieu thereof, and a bond filed with the United States Department of Agriculture in the amount as required herein, pursuant to the provisions of the Packers and Stockyards Act (7 USC 181 et seq.). The amount of each such bond shall be based on the amount of one average sale of such person, firm or corporation. One average sale shall be computed by dividing the total yearly gross receipts from the sale of all livestock during the preceding twelve months by the number of sales during such time, provided the number of sales used to compute one average sale shall not be greater than one hundred thirty. If the amount of one average sale is ten thousand dollars or less the amount of the bond shall be ten thousand dollars. If the amount of one average sale is more than ten thousand dollars but not more than twenty-six thousand dollars, the amount of the bond shall be not less than the next multiple of two thousand dollars above such amount. If the amount of one average sale is more than twenty-six thousand dollars but not more than thirty thousand dollars, the amount of such bond shall be thirty thousand dollars. If the amount of one average sale is more than thirty thousand dollars, the amount of the bond shall be not less than the next multiple of five thousand dollars above such amount.

(1949 Rev., S. 3324, 3368; 1951, S. 1806d; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 21; 872, S. 446, 448; P.A. 76-204, S. 1, 2; P.A. 80-114; P.A. 81-231, S. 5, 6; P.A. 84-55; May Sp. Sess. P.A. 92-6, S. 48, 117; P.A. 99-110, S. 4; P.A. 00-26, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; P.A. 06-19, S. 8; June Sp. Sess. P.A. 09-3, S. 294; P.A. 12-80, S. 76.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 acts replaced commissioner of agriculture and natural resources with commissioner of agriculture and required that animals consigned for slaughter be sold solely to slaughtering establishments and moved directly to such establishments for immediate slaughter; P.A. 76-204 substituted “livestock” animals for “bovine” animals and defined the term and added Subsec. (b) re required scales and regulations re scales, recording of animals’ weights, etc.; P.A. 80-114 added Subsecs. (c) and (d) re required bonds and regulations generally; P.A. 81-231 amended Subsec. (a) by making suspension or revocation within the previous five years by any state cause for revocation of a license under this section; P.A. 84-55 amended Subsec. (a) by adding provisions that bovines be branded, that dairy and breeding animals be from state supervised herds or have health certificate from state of origin and permit from commissioner, that they have identification and that female dairy and breeding animals be vaccinated against brucellosis; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to increase the license fee from $75 to $150 and the fine from not more than $100 to not more than $200; P.A. 99-110 deleted former Subsec. (b) which governed scales used in commission livestock sales and deleted former Subsec. (d) which required adoption of regulations to implement this section, relettering former Subsec. (c) accordingly; P.A. 00-26 made a technical change in Subsec. (b); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-19 amended Subsec. (a) to redefine “livestock animal” to include camelids and authorize bovines more than 300 pounds that are delivered to a sale to be identified in a manner acceptable to the commissioner or the commissioner’s designee; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $150 to $190 and to make a technical change; P.A. 12-80 amended Subsec. (a) to replace penalty of a fine of not more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor and make a technical change.



Section 22-277a - Prompt payment for livestock required.

(a) Any dealer or broker licensed pursuant to chapter 437 and any person, firm or corporation licensed pursuant to section 22-277 shall deliver to the seller or his duly authorized representative before the close of the next business day following the purchase of livestock and transfer of possession thereof, the full amount of the purchase price. Each such dealer, broker, person, firm or corporation purchasing livestock for slaughter shall deliver a check to the seller or his duly authorized representative before the close of the next business day following the purchase of livestock and transfer of possession thereof, at the point of transfer of possession or shall wire transfer funds to the seller’s account for the full amount of the purchase price; or, in the case of a purchase on a carcass or “grade and yield” basis, the purchaser shall make payment by check at the point of transfer of possession or shall wire transfer funds to the seller’s account for the full amount of the purchase price not later than the close of the first business day following determination of the purchase price. If the seller or his duly authorized representative is not present to receive payment at the point of transfer of possession, as herein provided, such dealer, broker, person, firm or corporation shall wire transfer funds or place a check in the United States mail for the full amount of the purchase price, properly addressed to the seller, within the time limits specified in this subsection, such action being deemed compliance with the requirement for prompt payment.

(b) Notwithstanding the provisions of subsection (a) of this section and subject to such terms and conditions as the commissioner may prescribe by regulations adopted in accordance with chapter 54, the parties to the purchase and sale of livestock may expressly agree in writing, before such purchase or sale, to effect payment in a manner other than that required in subsection (a) of this section. Any such agreement shall be disclosed in the records of any such dealer, broker, person, firm or corporation selling the livestock, and in the purchaser’s records and on the accounts or other documents issued by the purchaser relating to the transaction.

(c) Each license issued to a dealer or broker pursuant to chapter 437 or to a person, firm or corporation pursuant to section 22-277, shall be shown, upon request, to any person with whom the licensee transacts or proposes to transact business. If, in the judgment of the commissioner, any provision of this section or any regulation adopted thereunder has been violated, the commissioner shall send a notice by registered or certified mail to the licensee, who shall be given a hearing, and, if a violation is proven, his license shall be revoked or suspended.

(P.A. 80-84; P.A. 10-32, S. 81.)

History: P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010.






Chapter 433 - Diseases of Domestic Animals

Section 22-278 - Orders and regulations for control of livestock diseases.

For the purposes of this chapter “livestock” is defined as any camelid or hooved animal raised for domestic or commercial use. The Commissioner of Agriculture is authorized, subject to sections 4-168 to 4-174, inclusive, to make orders and regulations concerning the importation, transportation, trailing, riding, driving, exhibiting, examining, testing, identification, quarantining or disposing of livestock to prevent the spread of contagious and infectious diseases among livestock and to protect the public from such diseases as may be transmissible to human beings, either directly or through the products of such animals, and orders and regulations for the conservation of livestock the products from which are used for food or clothing. The commissioner shall give notice of any such order to any person named therein by leaving a copy of such order with, or at the last-known place of abode of, such person, if a resident of the state; if not a resident of the state, by leaving a copy with, or at the last-known place of abode of, an agent of such person, or the person having custody of the animals described in such order, if within the state, or by forwarding a copy of such order by registered or certified mail addressed to the last-known address of the person named therein. The commissioner, in case of emergency, may give notice of any regulation limiting or prohibiting the importation, transportation, trailing, riding, driving, exhibiting or disposing of livestock on any highway by publishing a copy of such regulation in a newspaper published or having a substantial circulation in the town in which the highway affected by such regulation may be located. The commissioner shall give notice of any such order or regulation to any common carrier named therein or affected thereby by leaving a copy of such order or regulation with the president, secretary or treasurer of the company acting as common carrier, or by leaving a copy with any person or firm acting as a common carrier, or at the last-known residence of any such person or a member of such firm in charge of any office of such carrier. The commissioner is authorized to employ assistants needed to enforce any such order or regulation. Any person or any officer or agent of any corporation who violates any provision of any such order or regulation, or who obstructs or attempts to obstruct the commissioner or any assistant engaged in the discharge of any duty hereunder, may be fined not more than one hundred dollars or may be assessed an administrative civil penalty in accordance with section 22-7.

(1949 Rev., S. 3318; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1967, P.A. 136; 1971, P.A. 872, S. 446, 448; P.A. 88-317, S. 84, 107; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 06-19, S. 9.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1967 act added definition of “livestock”, rephrased provisions, switching verbs from passive to active voice, etc. and added reference to regulations re exhibiting livestock; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 88-317 amended reference to Sec. 4-168 to 4-174 to include new section added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-19 redefined “livestock” to include camelids, made $100 fine discretionary and replaced 30-day imprisonment provision with administrative civil penalty provision, effective May 2, 2006.



Section 22-279 - Quarantine of animals. Penalties.

(a) The Commissioner of Agriculture or his deputy or authorized agents may quarantine all animals that they have reasonable grounds to believe (1) are infected with a communicable disease, (2) do not meet import, export or disease testing requirements of the department or (3) are kept under unsanitary conditions which, in the opinion of the commissioner or his deputy or authorized agents, endanger the public health or the health of such animals. The quarantine may (A) prohibit or regulate the sale of such quarantined animals and all the products of such quarantined animals, and (B) require that such animals and the products of such animals be confined in a place designated by the commissioner or his deputy or authorized agents, for such time as the commissioner judges necessary.

(b) Any person who violates any provision of any quarantine imposed under this section shall be fined five hundred dollars for each day during which such violation continues, up to a maximum fine of twenty-five thousand dollars.

(1949 Rev., S. 3320; P.A. 81-231, S. 1, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 81-231 expanded the commissioner’s quarantine powers to include animals that do not meet disease testing requirements and animals kept under unsanitary conditions and added Subsec. (b) establishing a penalty for violations; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-279a - Quarantine of animals being tested for disease or biological or chemical residue.

Any livestock animal or poultry being tested for any disease in accordance with the Uniform Methods and Rules of the United States Department of Agriculture or for any biological or chemical residue shall be quarantined on the premises where the test is made until the test results are available and the test chart is signed by a veterinarian or an employee of the Department of Agriculture administering the test, provided the commissioner may release such livestock animal or poultry from quarantine at any time. Any blood, tissue or milk sample taken from any livestock animal or poultry pursuant to this section shall be submitted for analysis to a laboratory approved by the Commissioner of Agriculture. The laboratory shall report the results of the test to the commissioner who shall notify the person administering the test of such results.

(P.A. 84-6, S. 1, 2; P.A. 97-234, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: P.A. 97-234 deleted reference to repealed Sec. 22-394; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-280 - Control of communicable diseases. Fees.

All veterinary work concerning the control of communicable diseases in, and the examination of, domestic animals, except poultry, which is carried out under state or federal supervision in accordance with the provisions of the general statutes, shall be performed by an approved veterinarian who has been accredited by the Animal Health Division of the United States Department of Agriculture and licensed to practice veterinary medicine in this state and who is included on a list approved for such purpose by the Commissioner of Agriculture, whom the owner of such animals may designate. If such owner fails to express a preference or the work is not done within sixty days, such veterinary work may be performed by a veterinarian designated by the Commissioner of Agriculture, who shall be a licensed accredited veterinarian, a veterinarian employed by the Department of Agriculture or a veterinarian employed by the United States Department of Agriculture. The commissioner shall, by regulations adopted in accordance with the provisions of chapter 54, establish fees for the performance of such veterinary work. Nothing in this section shall be construed as interfering with the supervision and control of such work by the commissioner or with the performance, supervision or control of such work by the Animal Health Division of the United States Department of Agriculture, or with research work conducted by any state or federal agency.

(1949 Rev., S. 3321; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1969, P.A. 68; 1971, P.A. 24; 872, S. 446, 448; P.A. 79-199, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1969 act substituted “animal health division of the United States department of agriculture” for “United States bureau of animal industry” and required that veterinarians performing work under provisions of section be licensed to practice in state and be on commissioner’s approved list and required commissioner to select veterinarian if work not done within 60 days; 1971 acts required veterinarian selected by commissioner to be licensed or employed by department or employed by United States Department of Agriculture and replaced commissioner of agriculture and natural resources with commissioner and department of agriculture; P.A. 79-199 gave commissioner power to establish fees for work performed by regulation; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-280a - Transporting and possession of vaccines and serums for dogs and cats.

No antiserum, vaccine or other biological product for use in the control, prevention or treatment of canine distemper, canine infectious hepatitis, leptospirosis, rabies or feline distemper shall be shipped or transported into the state without the written permission of the State Veterinarian except to a licensed practicing veterinarian. No person, firm or corporation, nor the agent or employee of any corporation, shall have in his possession or use any vaccine, virus, serum or preparation of a similar nature for canine distemper, canine infectious hepatitis, leptospirosis, rabies or feline distemper without the written permission of the State Veterinarian, unless he is a licensed practicing veterinarian or acquired such preparation on a prescription issued by such a veterinarian for a specific animal. Any person, firm or corporation violating the provisions of this section shall be fined not more than two hundred fifty dollars for each offense.

(1959, P.A. 286.)



Section 22-281 to 22-283 - Glanders or farcy. Inspection of animals; quarantine. Disposal of infected animal.

Sections 22-281 to 22-283, inclusive, are repealed.

(1949 Rev., S. 3315–3317; P.A. 80-159.)



Section 22-284 - Anthrax or charbon.

The Commissioner of Agriculture shall have plenary power to deal with all outbreaks of the contagious disease in domestic animals known as anthrax or charbon, and he may provide for the vaccination or immunization of cattle or horses kept on lands known or suspected to be infected with germs or spores of anthrax, or kept on lands adjacent to such infected lands, and he may provide for the vaccination and immunization of animals which may have been exposed to said disease, at the expense of the state. The commissioner may make and enforce such regulations, orders and quarantines as in his judgment may be necessary for the control of said disease.

(1949 Rev., S. 3319; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-284a - Vaccination of equine animals against encephalomyelitis.

Section 22-284a is repealed.

(P.A. 73-312, S. 1, 2; P.A. 77-161.)



Section 22-285 - Emergency appropriations for suppression of diseases.

The Governor is authorized, in the case of an emergency arising from the prevalence of any contagious disease among domestic animals, to appropriate such sum or sums as may be necessary to defray the state’s share of the expense incurred in cooperating with the federal authorities in the suppression and extirpation of any such disease, which cooperation by said federal authorities is authorized under an Act of Congress approved May 29, 1884.

(1949 Rev., S. 3344; 1967, P.A. 262; P.A. 81-56, S. 2.)

History: 1967 act authorized emergency appropriations to combat hog cholera; P.A. 81-56 repealed provision limiting compensation for condemned animals to 50% of actual value of animal or contaminated equipment in keeping with amendments in Sec. 22-288 and deleted specific reference to foot and mouth disease and hog cholera.



Section 22-286 - Cooperation with United States government.

The Commissioner of Agriculture shall have authority to cooperate with the Animal and Plant Health Inspection Service, Veterinary Services, of the United States Department of Agriculture in any national plan adopted by said department or service for the control and eradication of livestock and avian contagious or infectious diseases. Said commissioner may accept from the United States such assistance, financial or otherwise, for the condemnation of diseased animals, for remunerating the owners thereof and for carrying out the provisions of this chapter as may be available from time to time. Upon the acceptance of said national plan by the Governor, after consultation with the commissioner, the officials of the Animal and Plant Health Inspection Service, Veterinary Services, of the United States Department of Agriculture, at the request of the commissioner, shall have the right to inspect, quarantine and condemn animals affected with any contagious, infectious or communicable disease or suspected to be affected with, or that have been exposed to, any such disease, and may enter any grounds or premises for these purposes. The commissioner may call upon law enforcement officials including, but not limited to, state police and municipal police officials to assist them in the discharge of their duties in carrying out the provisions of such national plan and of this section, and law enforcement officials shall render such assistance when so called upon.

(1949 Rev., S. 3347; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 85-51, S. 1; P.A. 00-99, S. 61, 154; P.A. 02-35, S. 1; P.A. 03-123, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 85-51 substituted “Animal And Plant Health Inspection Service, Veterinary Services”, for “Bureau of Animal Industry”; P.A. 00-99 deleted references to sheriffs, effective December 1, 2000; P.A. 02-35 changed “national system” to “national plan”, “bovine tuberculosis or any contagious or infectious disease of any bovine animal” to “livestock and avian contagious or infectious diseases”, added provision re control of such diseases, deleted reference to chapter 432, changed “inspectors” to “officials”, provided that such officials act “at the request of the commissioner”, required the Governor to consult with the commissioner and enabled the commissioner to call upon law enforcement officials, including state police and municipal officials, rather than “constables”, effective July 1, 2002; P.A. 03-123 made technical changes, effective June 26, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-287 - Tuberculin tests; disposition of reactors; addition to herds; surveillance tests.

(a) The Commissioner of Agriculture may cause all neat cattle and all goats in the state to be tuberculin tested by a licensed accredited veterinarian at the expense of the state or by a veterinarian employed by the United States Department of Agriculture or by a veterinarian employed by the Department of Agriculture. The owner of any such herd to be so tested shall provide assistance and proper restraint for confining the animals for and during the application of said tests. When said commissioner has determined the condition of such animals by physical examination and tuberculin test performed by said veterinarians, each animal reacting to such test shall be immediately segregated from the animals not reacting to such test by the owner thereof and each animal reacting to such test shall be appraised as provided in section 22-288 and shall be disposed of and the premises upon which such animal has been kept shall be cleaned and disinfected within fifteen days thereafter, subject to the approval of the commissioner or his deputy or any authorized agent of the commissioner. No animals shall be added to the herd until such premises have been so cleaned and disinfected and inspected and approved by the commissioner or his deputy or any authorized agent of the commissioner. Any animal reacting to such test which has been disposed of as provided by this section shall be paid for by the Comptroller, provided funds shall be available for such purposes and provided the animal reacting to such test and disposed of shall have been approved by said commissioner as a proper addition to the herd.

(b) Surveillance tests may be performed by a technician trained by and under the supervision of the State Veterinarian and employed by the Department of Agriculture, provided no condemnation shall be made on the basis of such surveillance tests. The owner of any herd to be so tested shall provide assistance and proper restraint for confining the animals for and during the application of such tests.

(1949 Rev., S. 3346; 1959, P.A. 637, S. 2; 1961, P.A. 67; February, 1965, P.A. 32, S. 1; 1971, P.A. 4; 872, S. 446, 448; P.A. 77-267, S. 1; June Sp. Sess. P.A. 91-10, S. 7, 20; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; P.A. 10-32, S. 82.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1965 act required that owner provide assistance and restraint for animals being tested and prohibited adding animals to herd until premises are clean, disinfected, inspected, etc.; 1971 acts allowed veterinarians employed by state department of agriculture and natural resources to administer tests and later replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; P.A. 77-267 added Subsec. (b) re surveillance tests; June Sp. Sess. P.A. 91-10 amended Subsec. (a) to make commissioner’s duty under this section a discretionary power; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 10-32 deleted reference to Livestock Division and made technical changes in Subsec. (b), effective May 10, 2010.

See Sec. 22-388 re periodic testing of livestock for infectious diseases.



Section 22-288 - Compensation for condemned cattle.

(a) The Commissioner of Agriculture may cause any domestic animal which has given a positive reaction to the tuberculin test to be killed, but no such bovine animal shall be killed until its value has been determined by the owner and the commissioner. If they are unable to agree upon the value of such animal, each shall choose an arbitrator and the two so chosen shall choose a third and the three so chosen, or a majority of the three so chosen, shall determine the value of such animal, and the value so determined shall be approved by the commissioner. When a certificate has been filed with the commissioner that such animal has been killed and the premises disinfected according to the order of the commissioner, within a period of fifteen days following the issuance of such order, the amount determined under subsection (b) of this section shall be paid to the owner by the state. If a majority of the three arbitrators do not agree, they shall so find and report and the commissioner shall then determine the value of such animal or animals, which shall be final; but no animal, the physical condition of which is such that it is of no real value, and no animal which has been in the state for a period of less than three months next preceding its quarantine shall be paid for by the state; provided such award may be paid in the case of cattle from any herd which has been officially accredited, or from an officially declared modified accredited area, or from any herd the entire number of which has passed two negative tests and such cattle have not, since passing such tests, been exposed to infection from tuberculosis. The provisions of this section shall not apply to animals condemned to prevent the spread of foot and mouth disease or anthrax.

(b) The state shall appraise any condemned registered purebred bovine animal for a sum not exceeding two thousand dollars and any grade bovine animal for a sum not exceeding eleven hundred dollars. The amount paid for any bovine animal which is condemned pursuant to this section and sold for slaughter, shall be deposited in the General Fund. The amount paid by the state to the owner of any such animal shall be limited to the difference between the fair market value of such animal and the amount of any indemnity or payment for such animal received by the owner from the federal government. No compensation shall be paid to the owner of any such domestic animal by the state unless such animal has been destroyed to prevent the spread of an infectious or contagious disease. Any animal which has reacted to the tuberculin test shall be tagged in the left ear by the person making such test with a numbered metal ear tag, which tag shall have stamped or impressed thereon the following: “Ct. Reacted, Number (....)”, including the number of such tag. Such tags shall be furnished by said commissioner and shall be numbered consecutively beginning with the number one, and such animal shall also be branded at the time of the test with the letter “T” on the left jaw. No such animal shall be killed, sold or used for food, except under the direction of said commissioner.

(1949 Rev., S. 3322; 1949, June, 1949, S. 1780d; 1959, P.A. 608; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 78-190, S. 1; P.A. 81-56, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 acts replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources and increased maximum appraised values of purebred bovines from $300 to $325 and of grade bovines from $250 to $275; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 78-190 increased maximum appraised values for purebred bovines to $750 and for grade bovines to $500; P.A. 81-56 divided section into Subsecs., increased maximum appraisal of purebred animal from $750 to $2,000 and of grade animal from $500 to $1,100, required deposit of amount received from sale of condemned animal for slaughter in general fund and limited amount paid by state to owner to difference between fair market value and amount of indemnity owner receives from federal government; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-288a - Condemnation of herd. Compensation. Appeals.

If the Commissioner of Agriculture finds the presence of tuberculosis or brucellosis recurring in one herd within any two-year period, or if he finds any herd of cattle substantially infected with tuberculosis or brucellosis, he may order the condemnation of such herd and compensation therefor shall be paid in accordance with section 22-288. Said compensation shall not be paid, nor shall the herd be restocked, until the premises from which such herd was taken have been cleaned and disinfected, and such premises have been inspected and approved by the commissioner or his deputy or any authorized agent of the commissioner. Any person aggrieved by an order of the commissioner to so condemn a herd may, within seven days after such order, appeal therefrom in accordance with the provisions of section 4-183.

(February, 1965, P.A. 21, S. 1; 1971, P.A. 872, S. 446, 448; P.A. 78-190, S. 2; P.A. 79-560, S. 11, 39; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 78-190 deleted proviso requiring separate appraisal of purebred bovines and grade bovines at maximum rate of $390 and $330 for each, respectively; P.A. 79-560 replaced provisions re appeals to state board of agriculture with provision requiring that appeals be made in accordance with Sec. 4-183; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-289 - Manufacture and sale of tuberculin.

The Commissioner of Agriculture may, in writing, permit any person to make, produce, keep, use or sell tuberculin, and no person without such written permit shall make, produce, keep, use or sell tuberculin. Any person making any sale of tuberculin shall, within twenty-four hours after such sale, report in writing to said commissioner the quantity of tuberculin sold and the name and address of the purchaser.

(1949 Rev., S. 3357; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-290 - Tuberculin test.

The tuberculin test shall be any approved tuberculin test or a combination of approved tests. Any animal which has been found to react shall not be presented for another tuberculin test. Any herd or any animal in any herd shall be tested or retested at any time when such test is deemed advisable by the federal and state authorities. Any person using tuberculin for the purpose of making any test of any animal shall, within twenty-four hours after such test, report to the Commissioner of Agriculture in writing the result of such test, which report shall include the name and address of the owner or the keeper of such animal and the test chart and the data sufficient for the identification of any animal so tested.

(1949 Rev., S. 3350, 3351, 3357; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-291 - Tuberculosis-free accredited herd defined.

A tuberculosis-free accredited herd shall be any herd which has been maintained under sanitary conditions and which has passed two successful annual or three successful semiannual physical examinations and tuberculin tests. Each tuberculin test and physical examination shall be made by a veterinarian regularly employed by the United States Bureau of Animal Industry or a veterinarian authorized by the Commissioner of Agriculture.

(1949 Rev., S. 3349; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 22-192a re prohibition against selling milk as if from tuberculin-tested or brucellosis-tested cows unless cows are so tested.



Section 22-292 - Additions to an officially tested herd.

Animals to be added to a herd shall comply with the following requirements: From another herd of like or higher status, no retest shall be required; from a herd of lower status, the animal to be added shall pass two negative tests not less than sixty nor more than ninety days apart, during which time it shall be kept separate from the herd. All retests for addition shall be made at no expense to the state. Animals which are added to herds under supervision, which have not been retested and maintained apart from the herd as required, are not eligible for remuneration if they react. No person shall remove ear tags from any animal or exchange them from one animal to another.

(1949 Rev., S. 3354.)



Section 22-293 - Additions or sales to be reported.

The addition to, or the sale of any animal from, a herd under supervision as provided in sections 22-286 to 22-295, inclusive, shall be reported to the Commissioner of Agriculture within seven days after the purchase or sale, and such report shall include the ear tag or registration number and the name of the party from whom or to whom the transfer was made.

(1949 Rev., S. 3348; P.A. 96-180, S. 75, 166; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 96-180 changed “Said commissioner” to “the Commissioner of Agriculture”, effective June 3, 1996; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-294 - Care of herds.

The owner of any herd shall house, feed and care for such herd under such sanitary conditions as shall promote the health of such herd. No calf shall be fed milk or any other dairy product except such milk or other product as has been produced by a herd that has been tuberculin tested, or such milk or other dairy product as has been pasteurized by being maintained at a heat of one hundred forty-two degrees Fahrenheit for a period of thirty minutes.

(1949 Rev., S. 3352.)

See Sec. 22-194 re definition of “pasteurized”.



Section 22-295 - Owners to keep records.

The owner of any herd shall keep a record which shall include a description of each registered or graded animal in such herd and the final disposition which such owner makes of any animal of such herd. Each such animal shall be marked by a tag or other marking approved by the Commissioner of Agriculture.

(1949 Rev., S. 3353; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-296 - Quarantine of infected herd. Permit for removal of animals.

When infection of tuberculosis is found in any herd of cattle or goats, the remaining animals in such herd shall be quarantined until such herd has passed three successive negative tests, at least sixty days to elapse between each two tests. No animals shall be removed from such herd while under quarantine, except under a written permit issued to the owner of the herd by the Commissioner of Agriculture or his agents to move directly from the quarantined premises to immediate slaughter. Such permit shall accompany such animals from the quarantined premises to the point where slaughter is to be effected. The owner shall deliver such permit to any person purchasing such animals, and such person shall exercise all reasonable diligence in determining that such permit is received by him and is valid, and that such permit shall accompany such animals to slaughter.

(1949 Rev., S. 3355; 1959, P.A. 32, S. 1; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 77-267, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 acts replaced commissioner and department of agriculture with commissioner and department of agriculture, conservation and natural resources, required permit for removal of animals from quarantined herd and added provisions re permits, replacing provision which had prohibited removal of animals except for beef or slaughter purposes; 1961 act replaced commissioner and department of agriculture, conservation and natural resources with commissioner and department of agriculture and natural resources; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; P.A. 77-267 made provisions applicable to goat herds; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-297 - Appraisal on post mortem examination.

Section 22-297 is repealed, effective October 1, 1997.

(1949 Rev., S. 3356; P.A. 97-234, S. 11.)



Section 22-298 - Test for brucellosis. Branding. Quarantine.

(a) The Commissioner of Agriculture may require and provide for the drawing and collecting of blood samples for the control of brucellosis from goats over three months of age and herds of bovine animals, including male bovine animals, six months of age or over, but not including steers, and may at his discretion decide not to test heifers which have been officially calfhood vaccinated, until they have calved or are eighteen months of age. All blood samples shall be submitted to a laboratory approved by the Commissioner of Agriculture and all milk samples shall be submitted to a laboratory approved by said commissioner for examination and the results of such tests shall be reported by the laboratories to the commissioner in a manner prescribed by him. Upon receipt of the laboratory reports on any such tests, the commissioner shall inform the owner or agent and the veterinarian of the result thereof. When the commissioner has determined the condition of such herd by such tests, all animals reacting positively to any test for brucellosis shall be identified by branding with a hot iron on the left jaw and a metal number reactor tag in the left ear as approved by the commissioner. All such reactors shall be appraised, branded, tagged and slaughtered within fifteen days and the premises cleaned, disinfected and approved within thirty days after slaughter in order to qualify for indemnity under section 22-307. If the reaction of any animal to a test for brucellosis is suspicious, it may be identified and quarantined and shall not be disposed of without first obtaining written permission from the commissioner.

(b) The state shall not be liable for any damage incurred or alleged to have been incurred by any such test.

(c) No swine or goats used for breeding purposes shall be kept on the same premises as cattle unless such swine or goats are certified free from brucellosis. Any positive reactors shall be immediately slaughtered and the premises cleaned and disinfected.

(d) The drawing of blood samples for brucellosis tests shall be restricted to the State Veterinarian, veterinarians employed by the Department of Agriculture, veterinarians employed by the federal government and veterinarians licensed to practice in this state and assigned by the commissioner for that purpose.

(1949 Rev., S. 3328; 1955, S. 1785d; 1957, P.A. 36, S. 1; 1959, P.A. 477, S. 1; 637, S. 2; 1961, P.A. 67; 1967, P.A. 215; 1969, P.A. 104, S. 1; 1971, P.A. 5; 872, S. 446, 448; P.A. 77-267, S. 3; June Sp. Sess. P.A. 91-10, S. 8, 20; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: 1959 acts deleted provisions re herd owners’ requests for brucellosis testing, allowing instead that commissioner may require such tests, increased age of heifers before testing from 24 to 30 months, required submission of milk samples to state department of health, specified that brand on afflicted animals be placed on left jaw and that left ear have metal reflector tag, required that premises where afflicted animals have been kept be cleaned, disinfected and approved within 30 days of their slaughter as qualification for indemnity and later replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1967 act made testing mandatory rather than optional, rephrased exemption re steers and other specially designated classes of animals to specifically include male bovines, 6 months or older except steers and reduced age for which postponement of testing for heifers applies from 30 to 24 months; 1969 act reduced age applicable to heifers to 18 months and replaced reference to Storrs Agricultural Experiment Station laboratory and to department of health laboratory with reference to laboratory approved by commissioner; 1971 acts replaced commissioner of agriculture and natural resources with commissioner of agriculture and added reference in Subsec. (d) to veterinarians employed by state department of agriculture; P.A. 77-267 made testing provisions applicable to goats over 3 months old; June Sp. Sess. P.A. 91-10 amended Subsec. (a) to make commissioner’s duty under this section a discretionary power; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 22-288a re procedure for condemnation of herd and compensation of owner.



Section 22-299 - Inclusion of calfhood vaccinated animals in herd test. Modified certified areas. Removal of animals under quarantine.

Section 22-299 is repealed.

(1955, S. 1786d; 1957, P.A. 36, S. 2; 1959, P.A. 477, S. 2; 1961, P.A. 256; 1963, P.A. 391, S. 5.)



Section 22-299a - Brucellosis class free areas. Quarantine.

The Commissioner of Agriculture may make regulations to establish and maintain brucellosis class free areas in conformity with the uniform methods and rules established by the Animal and Plant Health Inspection Service, Veterinary Services, of the United States Department of Agriculture. Such regulations shall establish standards and procedures for the quarantine, testing, vaccination and identification of cattle, control of shipment of cattle into such areas, branding and disposal of reactors and disinfection of premises, for the control and eradication of brucellosis. The Brucella ring test shall be an official part of the state-federal cooperative brucellosis program, and the commissioner may exercise discretion in establishing intervals between herd tests with the Brucella ring test, based on the best interests of the eradication program. Brucella ring test antigens used in conducting such tests and test procedures employed shall be only those jointly approved by the cooperating agencies, the Department of Agriculture and the Animal and Plant Health Inspection Service, Veterinary Services, of the United States Department of Agriculture. Certified status of herds may be retained by annual retesting, request for which shall be made in writing to the commissioner, the expense of such tests to be borne by the state. Infected herds shall be quarantined. In such case the entire herd shall be confined to the premises and movement of all cattle shall be prohibited until the herd has passed at least three negative herd retests as required by the uniform methods and rules established by the Animal and Plant Health Inspection Service, Veterinary Services, of the United States Department of Agriculture following removal of reactors; except that cattle consigned for immediate slaughter under permit may be moved from the quarantined premises to the point where slaughter is to be effected if accompanied by such permit. Any person purchasing such animals shall exercise all reasonable diligence in determining that a valid permit is received by him to move such animals from the premises directly to a point where immediate slaughter will be conducted and that such permit shall accompany such animals to slaughter.

(1963, P.A. 391, S. 1; 1971, P.A. 872, S. 446, 448; P.A. 85-51, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; P.A. 85-51 substituted “brucellosis class free areas” for “certified brucellosis-free areas and modified certified brucellosis-free areas,” substituted “Animal and Plant Health Inspection Service, Veterinary Services, of the United States Department of Agriculture” for “United States Livestock Sanitary Association” and “animal disease eradication division of the United States Department of Agriculture” and prohibited cattle movement until the herd has passed retests as required by the uniform methods and rules rather than until the herd has passed a negative herd retest 30 days following removal of reactors; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-300 - Compulsory testing.

Section 22-300 is repealed.

(1955, S. 1787d; 1959, P.A. 477, S. 3.)



Section 22-301 - Permit for sale of milk contingent on herd complying with statutes.

No milk may be offered for sale in Connecticut unless produced from herds complying with sections 22-298, 22-299a, 22-303, 22-304, 22-306 and 22-307 and this section. Before a permit may be issued by the Commissioner of Agriculture for the sale of milk, information must be available from the state Department of Agriculture or from the livestock official of the state where milk is produced that such herd producing milk for sale has reacted negatively to tests which meet Connecticut specifications for the control of tuberculosis and brucellosis.

(1955, S. 1788d; 1957, P.A. 36, S. 3; 1959, P.A. 477, S. 4; 637, S. 2; 1961, P.A. 67; 1963, P.A. 391, S. 2; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 10-32, S. 83.)

History: 1959 acts replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources and replaced references to “brucellosis-free animals” with “herds complying with this act” and reference to herd which has reacted negatively to test; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1963 act replaced reference to repealed Sec. 22-299 with reference to Sec. 22-299a; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 10-32 substituted “state Department of Agriculture” for “Livestock Division”, effective May 10, 2010.

See Sec. 22-192a re prohibition against sale of milk as if from tuberculin-tested or brucellosis-tested cows unless cows are so tested.



Section 22-302 - Informative tests to be at state expense.

Section 22-302 is repealed.

(1955, S. 1789d; 1959, P.A. 477, S. 5.)



Section 22-303 - Brucellosis vaccination.

(a) Each owner of bovine animals may have all of his female calves vaccinated for the control of brucellosis at ages the commissioner shall establish by regulation pursuant to the uniform methods and rules for brucellosis eradication of the United States Department of Agriculture Animal and Plant Health Inspection Service. Calves may be vaccinated at the owner’s expense by an approved licensed veterinarian, an approved federal or state full-time employed veterinarian assigned directly and authorized by the Commissioner of Agriculture or by a livestock inspector employed and authorized by the commissioner.

(b) The state shall not be liable for any damages incurred or alleged to have been incurred by the use of any vaccine.

(c) No person, firm or corporation, and no agent or employee of any corporation, shall have in his possession any brucellosis vaccine or any product containing any Brucella organisms unless written permission has been obtained from the commissioner.

(d) No female bovine animal over the maximum vaccination age, as established by the commissioner in accordance with the uniform methods and rules for brucellosis eradication of the United States Department of Agriculture Animal and Plant Health Inspection Service, shall be vaccinated with Brucella Abortus vaccine. Brucellosis vaccine or any product containing any Brucella organisms shall not be shipped into the state except upon written permission of the commissioner.

(1949 Rev., S. 3329; 1949, 1953, S. 1354c; 1955, S. 1790d; 1957, P.A. 36, S. 4; March, 1958, P.A. 2, S. 1; 1959, P.A. 477, S. 6; 637, S. 2; 1961, P.A. 67; 1963, P.A. 391, S. 3; February, 1965, P.A. 35, S. 1; 1969, P.A. 109; 1971, P.A. 872, S. 446, 448; P.A. 79-203, S. 1; P.A. 80-86, S. 1; P.A. 81-180, S. 1; June Sp. Sess. P.A. 91-10, S. 12, 20; P.A. 95-14, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 acts replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources and required heifers to be vaccinated between ages of 4 and 8 months rather than between 6 and 8 months and changed age at which nonvaccinated heifers quarantined from 8 to 9 months; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1963 act substituted “female bovine animal over two hundred seventy days old” for “mature cattle” in Subsec. (d); 1965 act required vaccination of heifers “between the ages of four through eight months”, substituting “through” for “and”, deleted reference to heifers “born after April 3, 1957,” added proviso allowing sale of unvaccinated or vaccinated when overage female bovines on intrastate basis, prohibited payment of indemnity on unvaccinated or overage vaccinated animal and in Subsec. (d) referred to animals over 8 months old rather than over 270 days old; 1969 act reduced age for vaccination of heifers from 4 through 8 months to 3 through 7 months and reduced other age references by one month accordingly; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 79-203 permitted livestock inspectors to vaccinate calves; P.A. 80-86 reduced vaccination age to 2 through 6 months and reduced other age references accordingly; P.A. 81-180 changed the age at which livestock required to be vaccinated from specified age to one determined by the commissioner pursuant to federal law and replaced reference to “standard tube agglutination test” with reference to any required test; June Sp. Sess. P.A. 91-10 amended Subsec. (a) to provide that calves shall be vaccinated pursuant to this section at the owner’s, rather than the state’s expense; P.A. 95-14 amended Subsec. (a) to make vaccination of cattle by owner optional and to delete provisions re quarantine of unvaccinated heifers; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-304 - Control of disease in imported cattle. Disposal of reactors.

(a) All imported female cattle shall be from (1) certified herds, (2) negative herds in a modified certified area or (3) herds under state-federal supervision for the control of brucellosis that are negative to official blood tests within ninety days of the exportation of the individual animals. Nonvaccinated female animals over six months of age and bulls over six months of age and official vaccinates over eighteen months of age at the time of importation shall be negative to such tests as established by regulation, within thirty days before importation. Within thirty days after entering the state all such cattle shall be retested on the premises to which originally consigned by such test established by regulation, by a veterinarian licensed in this state and approved by the commissioner, by a veterinarian employed by the federal government or by a veterinarian or livestock inspector employed by the Department of Agriculture. Animals vaccinated when more than the maximum eligible age as established by the commissioner for imported cattle are not eligible for entry. If the reaction of any animal to such test is positive, it shall be branded and tagged and sold for slaughter; if the animal is a purebred, it may be reshipped under permit to the state of origin under federal regulations and quarantined; if suspicious, it may be held for two more tests at intervals of sixty days; if then not negative, it shall be slaughtered or returned to the state of origin under special permit subject to state and federal regulations. All retests made under this section shall be at the owner’s expense. Permits for the importation of registered cattle or cattle eligible for registration, which have not been calfhood vaccinated but which are from brucellosis-free countries, states or counties, may be issued at the discretion of the Commissioner of Agriculture. Permits for the importation of cattle for immediate slaughter may be issued at the discretion of the commissioner.

(b) Female cattle imported from states that are not certified as free of brucellosis for at least one year shall be officially calfhood-vaccinated prior to importation. Female cattle which are not calfhood-vaccinated but are imported from a state that is certified as free of brucellosis and have been held in such state for at least thirty days may enter this state provided the owner of such cattle presents (1) a permit and health papers showing such cattle have passed a negative blood test for brucellosis within thirty days prior to entry if such cattle are six months of age or older or (2) documentation to show that such cattle originate from a brucellosis-free herd if such cattle are under six months of age.

(1953, S. 1353c; 1955, S. 1791d; 1957, P.A. 36, S. 5; 1959, P.A. 477, S. 7; 637, S. 2; 1961, P.A. 67; February, 1965, P.A. 34, S. 1; 1967, P.A. 149; 1971, P.A. 303, S. 1; 872, S. 446, 448; P.A. 79-203, S. 2; P.A. 80-86, S. 2; P.A. 81-180, S. 2; P.A. 82-131, S. 1, 2; P.A. 95-14, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: 1959 acts required that imported cattle more than 4 months old be vaccinated, reducing age from 6 months, and required that certified or negative animals have had negative blood tests within 90 days of their exportation unless over 30 months old when tests must be negative within 30 days where previous provision required negative test within 12 months with same standard for those over 30 months old and replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1965 act made requirement that negative test be within 30 days applicable to cattle over 24 months rather than 30 months, deleted provision that calfhood vaccinated bulls be subject to same requirements as female animals and deleted “purebred” referring to “nonvaccinated” bulls in provision governing their importation; 1967 act made 30-day negative test provision applicable to animals over 18 months rather than 24 months and specified that negative reaction must be to test “in all dilutions”; 1971 acts replaced commissioner of agriculture and natural resources with commissioner of agriculture, made 30-day negative test provision applicable to female animals over 7 months, bulls over 6 months and official vaccinates over 18 months where provision was previously applicable to bulls regardless of age and to female cattle over 18 months, deleted reference to female animals’ age and calf vaccination status in 90-day provision, prohibited entry of animals which were vaccinated when over 7 months old and allowed test by veterinarian employed by state department of agriculture; P.A. 79-203 allowed tests by livestock inspectors, added provision requiring retest of animals after entry and added Subsec. (b) re nonregistered cattle; P.A. 80-86 made Subsec. (b) applicable to female breeding and milking replacement cattle rather than to nonregistered cattle; P.A. 81-180 amended Subsec. (a) by changing the test required from the standard tube agglutination test to any test authorized by the commissioner by regulation and changing reference to 7 months as maximum age allowed for vaccination to refer to maximum age established by commissioner; P.A. 82-131 amended Subsec. (b) to allow importation of nonvaccinated cattle until October 1, 1983, upon the commissioner’s determination that such cattle was from a state of origin brucellosis free for one year; P.A. 95-14 amended Subsec. (a) to lower from 7 to 6 months the age at which nonvaccinated cattle are required to test negative for official blood tests and to delete provisions re retesting, and replaced former Subsec. (b) with new provisions re vaccination of cattle prior to importation; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-305 - No distinction between dairy and beef cattle.

In all matters pertaining to the control and eradication of brucellosis in Connecticut there shall be no distinction made between cattle kept for dairying and for beef.

(1955, S. 1792d.)



Section 22-306 - Enforcement. Regulations.

(a) The commissioner shall be responsible for the enforcement of the provisions of sections 22-298, 22-299a, 22-301 and 22-303 to 22-307, inclusive, and shall make such regulations as are necessary thereunder for the eradication of brucellosis, including the handling of the vaccine and method of vaccination, the effective identification of the vaccinated animals, the drawing of blood samples, the testing thereof and the identification of tested animals. Effective identification shall mean that all calves vaccinated with Brucella vaccine shall be permanently identified by the application of a tattoo in the right ear in a manner approved by the United States Livestock Sanitary Association and the Commissioner of Agriculture, except that tattoos applied under the regulations of any recognized breed association shall be considered sufficient identification. The commissioner may enter into cooperative agreements with the United States Department of Agriculture in furtherance of the purposes of said sections.

(b) Each veterinarian shall report each month, on forms furnished for that purpose by the commissioner, a record of blood samples drawn and of animals vaccinated by him. Any veterinarian not complying with the regulations made by the commissioner for the control and eradication of brucellosis shall not be assigned any further state work.

(c) No person shall change wilfully or knowingly the identification of any animal by tampering with the ear tag, tattoo or brand or otherwise, for the purpose of concealing or falsifying any animal’s history as recorded in the files of the state Department of Agriculture.

(1949 Rev., S. 3329, 3330; 1949, 1953, S. 1354c; 1955, S. 1793d; 1957, P.A. 36, S. 6; 1959, P.A. 477, S. 8; 637, S. 2; 1961, P.A. 67; 1963, P.A. 391, S. 4; February, 1965, P.A. 574, S. 31; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; P.A. 12-80, S. 188.)

History: 1959 acts substituted “history as recorded in the file of the state department of agriculture, conservation and natural resources” for “brucellosis history” and replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner and department of agriculture, conservation and natural resources with commissioner and department of agriculture and natural resources; 1963 act replaced reference to repealed Sec. 22-299 with reference to Sec. 22-299a; 1965 act replaced references which had included repealed Secs. 22-300 and 22-302; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-80 deleted former Subsec. (d) re penalty for violation.



Section 22-307 - Indemnities.

Indemnities shall be paid for animals declared reactors as a result of serological tests approved by the Commissioner of Agriculture. Such indemnities shall be paid at the same rate as indemnities paid for cattle condemned for tuberculosis, and shall be determined by appraisers chosen by the commissioner.

(1949 Rev., S. 3328; 1949, June, 1949, S. 1351c; 1955, S. 1799d; 1957, P.A. 36, S. 7; 1959, P.A. 477, S. 9; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 acts deleted clause limiting indemnities to reactors “in herds that are on the cooperative state and federal brucellosis control program and from which all previous reactors have been removed”, substituted “tests” for “test” and replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 22-288 re compensation for condemned cattle.



Section 22-308 - Permit for importation of cattle and goats.

All neat cattle and goats brought into this state shall be accompanied by a permit obtained from the Commissioner of Agriculture. Such permit shall accompany all waybills or, if the animals are driven over the highways, shall be in the possession of the person in charge of the same. The commissioner may refuse to grant a permit to any person, or any officer or agent of any corporation, who violates any statute or regulation governing the importation of livestock or poultry. Neat cattle and goats brought into this state for the purpose of immediate slaughter upon premises where federal inspection is maintained need not be accompanied by such permit, provided all such cattle or goats transported into this state shall be accompanied by a bill of sale or certificate of assignment, made out by the consignor and showing the name of the consignee and the destination. The owner of each establishment where federal inspection is maintained shall report weekly to the commissioner, upon forms furnished by him, the number of head so imported. Such owner shall also report to said commissioner the ear tag or identification number and the name of the previous owner of all animals purchased within the state and delivered to such establishments.

(1949 Rev., S. 3359; 1949, S. 1808d; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 77-267, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 77-267 made provisions applicable to goats in addition to cattle; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-309 - Refusal of permit.

The commissioner may refuse to grant permits to import animals from any and all sections or areas which in his opinion are infected with a contagious disease, and he may, at any time, revoke any permit previously issued and then outstanding, for the importation into this state of animals which in his opinion are infected, and all damages caused or claimed to have been caused by such revocation shall be borne by the owner. All neat cattle and goats entering the state shall be identified by ear tags, registration name or number, tattoo or other markings approved by the commissioner.

(1949 Rev., S. 3360; P.A. 77-267, S. 5.)

History: P.A. 77-267 made identification requirements applicable to goats as well as to cattle.



Section 22-310 - Importation of dairy and breeding cattle and goats.

All neat cattle and goats brought into this state for the purpose of dairy and breeding shall be accompanied by a tuberculin test chart and health certificate approved by the official having jurisdiction over the diseases of domestic animals in the state from which such cattle or goats are shipped or brought or a tuberculin test chart and health certificate issued by an inspector of the United States Bureau of Animal Industry.

(1949 Rev., S. 3361; P.A. 77-267, S. 6.)

History: P.A. 77-267 made provisions applicable to goats in addition to cattle.



Section 22-311 - Report of arrival.

The owner of any cattle or goats so brought into this state or his agent shall, within forty-eight hours after the arrival of such cattle or goats at their destination, give notice thereof in writing to the Commissioner of Agriculture. Such report shall state the number and sex of such cattle or goats, identification, actual physical condition and whether they are intended for immediate slaughter, dairy and breeding, exhibition, pasture or return from pasture.

(1949 Rev., S. 3362; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 77-267, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 77-267 made provision applicable to goats in addition to cattle; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-312 - Requirements concerning dairy cattle and goats.

All neat cattle and goats brought into the state for dairy and breeding purposes shall be held in quarantine at the expense of the owner for a period not exceeding sixty days and not released from such quarantine until they have passed a tuberculin test at the owner’s expense satisfactory to the commissioner, unless the livestock sanitary official of the state from which such cattle or goats were brought certifies that such cattle or goats came from an accredited herd or a herd in the process of accreditation, the entire number of which herd has passed successfully one tuberculin test without a reactor. No dairy or breeding cattle or goats which have been tested by the blood agglutination test for brucellosis and have given a positive or suspicious reaction shall be shipped, trailed or otherwise moved into this state. The veterinarian issuing an official health certificate covering the movement of dairy or breeding cattle or goats into this state shall certify that no cattle or goats contained in such shipment have shown a positive or suspicious reaction to the blood agglutination test for brucellosis.

(1949 Rev., S. 3363; P.A. 77-267, S. 8.)

History: P.A. 77-267 made provisions applicable to goats in addition to cattle.



Section 22-313 - Cattle for slaughter.

(a) All cattle brought into this state by permit for immediate slaughter shall be identified and inspected in accordance with rules and regulations of the United States Department of Agriculture at the time of slaughter at the expense of the owner by a veterinarian designated by the Commissioner of Consumer Protection, and, if passed for food, shall be stamped with the department meat inspection stamp bearing the inscription “Insp’d. and P’s’d. Com’r. C. P. Conn. No. .....” All carcasses found unfit for food shall be destroyed without compensation to the owner.

(b) If not immediately slaughtered, such cattle shall be kept in quarantine, segregated from other cattle and without transfer of ownership, in possession of the person or persons named in the permit to bring such cattle into the state, unless a written transfer of quarantine has been signed by the Commissioner of Agriculture or his agent.

(1949 Rev., S. 3364; 1959, P.A. 412, S. 28; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (e); P.A. 04-189, S. 1.)

History: 1959 acts replaced U.S. bureau of animal industry with U.S. department of agriculture, transferred inspection duty from commissioner of agriculture to commissioner of consumer protection, divided section into Subsecs. (a) and (b) and in Subsec. (b) replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced separate Commissioners of Agriculture and Consumer Protection with single Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-314 - Disinfection of carriers.

All boats, cars, crates, wagons, vans or other vehicles used in the transportation of live animals shall be thoroughly cleaned and disinfected before such animals are placed in the same for shipment into this state. All boats, cars, crates, trucks, wagons, vans or other vehicles within or upon which animals have been shipped as “reactors to the tuberculin or brucellosis test” or “condemned for tuberculosis or brucellosis” shall be cleaned and disinfected before being used again for transportation of live animals.

(1949 Rev., S. 3365; 1957, P.A. 107, S. 1.)



Section 22-315 - Illegal importations. Reward for information.

Section 22-315 is repealed, effective October 1, 1997.

(1949 Rev., S. 3358; P.A. 78-280, S. 2, 127; P.A. 97-234, S. 11.)



Section 22-316 - Disposal of diseased cattle and goats.

All cattle or goats found to be affected with a communicable disease shall be killed and the carcasses disposed of and premises disinfected in accordance with the order of the Commissioner of Agriculture and at the expense of the owner.

(1949 Rev., S. 3366; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 77-267, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 77-267 made provisions applicable to goats in addition to cattle; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-317 - Cattle in transit.

The provisions of sections 22-308 to 22-316, inclusive, shall not apply to working oxen that enter the state in their daily work, or to such animals as are being transported through the state by common carriers aboard cars from any area classified by the federal government as “Free”; but none of such animals while in transit shall, if unloaded for any necessary purpose, be permitted to go beyond the care and control of such common carrier.

(1949 Rev., S. 3367.)



Section 22-318 - Importation of feeder cattle.

(a) Feeder steers may be imported into this state for feeding and grazing purposes when accompanied by a permit obtained from the Commissioner of Agriculture and an official health certificate issued by the livestock official of the state of their origin certifying that such steers have passed a negative test for tuberculosis within thirty days prior to shipment and that such steers are free from all contagious and infectious diseases. The provisions of section 22-308 shall not apply to any such feeder steers. All such animals shall be identified by ear tags and shall be kept separate and apart from all dairy and breeding cattle unless they have complied with the requirements specified in section 22-292. Proper facilities for confining and restraining such animals shall be provided by the owner in order that official tests may be applied.

(b) Feeder heifers and cows may be imported into this state for feeding and grazing purposes when accompanied by a permit obtained from the Commissioner of Agriculture and by an official health certificate issued by the livestock official of the state of their origin, certifying that they have passed a negative test for tuberculosis within thirty days prior to shipment and that they are free from all contagious and infectious diseases. Such heifers or cows shall also be accompanied by a certificate certifying that they were vaccinated for brucellosis between the ages of four and eight months or that they have, within thirty days prior to shipment, passed a negative blood test for brucellosis approved by the commissioner or, if designated for such purpose by the commissioner, the State Veterinarian, and conducted by an approved laboratory. All such animals shall be identified by ear tags and shall be kept separate and apart from all dairy and breeding cattle.

(1951, S. 1810d; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 95-14, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 95-14 amended Subsec. (b) to modify provisions re information required on an official health certificate and the approved blood test for brucellosis; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-318a - Dispersal sale of herd.

Any herd owner, auctioneer, cattle dealer or sales manager, who contemplates a complete dispersal sale of a herd or a sale in which more than ten head is to be sold in a group shall furnish a list of animals to be sold to the Commissioner of Agriculture not later than fourteen days prior to the sale, unless the commissioner, in his sole discretion, shall find that this requirement, under existing conditions, would impose undue hardship on the seller, in which case he may waive it. No owner, auctioneer, cattle dealer or sales manager shall conduct a dispersal sale without the approval of the commissioner. The commissioner may, in his discretion, require such herd to be tuberculin or brucellosis tested, or both, before such sale. If such herd has been tested or is tested in accordance with the provisions of this section and is found negative to both tests, or a permit has been issued by the commissioner in accordance with the provisions of section 22-303, permission shall be granted for said sale. These tests shall be applied as private tests if not a routine test assignment. Any person who violates any provision of this section shall be fined not more than one hundred dollars.

(February, 1965, P.A. 498; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-318b - Issuance of interstate health charts for cattle at time of sale.

Any herd owner, auctioneer, livestock dealer or sales manager who contemplates the sale of livestock may request the commissioner to send an employee or agent of the Department of Agriculture to such sale, and such employee or agent may, at the request of such herd owner, auctioneer, cattle dealer or sales manager, issue interstate health charts for the livestock sold at such sale. The commissioner shall establish a fee for services rendered pursuant to this section.

(1967, P.A. 583, S. 1; 1969, P.A. 99; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1.)

History: 1969 act substituted “livestock” for “cattle”; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-319 - Registration of growers of swine. Control of disease.

Section 22-319 is repealed, effective October 1, 2012.

(1953, 1955, S. 1781d; 1957, P.A. 556; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1963, P.A. 58; 1969, P.A. 51, S. 1; 1971, P.A. 872, S. 446, 448; P.A. 77-400; P.A. 96-24, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 12-80, S. 193.)



Section 22-319a - Hog cholera serum or vaccine prohibited. Penalty.

No person shall use, sell, possess or give away hog cholera serum or vaccine in this state, and no hogs shall be imported into this state if hog cholera serum or vaccine has been administered to them. Any person who violates any provision of this section shall be fined not less than five thousand dollars or more than ten thousand dollars or imprisoned not more than six months or both.

(P.A. 77-443; P.A. 12-80, S. 127.)

History: P.A. 12-80 decreased maximum term of imprisonment from 1 year to 6 months and made a technical change.



Section 22-319b - Growers of swine. Registration. Control of disease. Regulations. Investigation. Importation.

Any person, firm or corporation engaged in the growing of swine that are to be used or disposed of elsewhere than on the premises where such swine are grown shall register with the Commissioner of Agriculture on forms furnished by the commissioner. The commissioner may make orders and adopt regulations, in accordance with the provisions of chapter 54, concerning examination, quarantine, disinfection, preventive treatment, disposition, transportation, importation, feeding and sanitation for the protection of swine from contagious and infectious disease. Said commissioner shall, at once, cause an investigation of all cases of such diseases coming to the commissioner’s knowledge and shall use all proper means to exterminate and prevent spread of the same. Instructions shall be issued, in writing, by the commissioner or the commissioner’s agent that shall contain directions for quarantine and disinfection of the premises where such disease exists. No swine shall be brought into Connecticut by any individual, corporation or common carrier, unless the same originate from a herd that is validated as brucellosis-free and qualified pseudorabies-negative, and are accompanied by a permit issued by the commissioner and an official health certificate showing such animals to be free from any contagious or infectious disease, except that swine brought into this state for the purpose of immediate slaughter upon premises where federal inspection is maintained need not be accompanied by an official health certificate and the owner of each establishment where federal inspection is maintained shall report weekly to the commissioner, upon forms furnished by the commissioner, the number of such swine imported. Such permit shall accompany all waybills or, if animals are driven or carted over highways, shall be in the possession of the person in charge of swine. In addition to any other requirements of this section, all swine imported for other than immediate slaughter that are over three months of age, other than barrows, shall be negative as to a blood test for brucellosis and pseudorabies within thirty days of importation. With approval of the State Veterinarian, a thirty-day blood test may not be required for swine originating from, and residing for at least thirty days prior to importation in, a state that is validated as brucellosis-free and stage V pseudorabies-free, or for swine originating from any herd which the State Veterinarian determines to be pathogen-free. With such approval, swine may be imported pursuant to an import permit and a current official health certificate. All swine brought into the state for immediate slaughter shall be killed in an approved slaughterhouse under veterinary inspection.

(P.A. 13-208, S. 73.)

History: P.A. 13-208 effective June 21, 2013.



Section 22-320 - Control of vesicular exanthema in swine.

Section 22-320 is repealed.

(1949 Rev., S. 3323; 1953, S. 1807d; 1959, P.A. 638, S. 9.)



Section 22-320a - Definitions.

As used in sections 22-320a to 22-320h, inclusive:

(a) “Department” means the Department of Agriculture;

(b) “Commissioner” means the Commissioner of Agriculture;

(c) “Person” means the state or any political subdivision thereof, or any institution, public or private, any corporation, any limited liability company, any individual or any partnership;

(d) “Garbage” means any material containing meat resulting from the handling, preparation, cooking and consumption of foods including animal carcasses or parts thereof, but the term “garbage” shall not apply to waste materials from slaughterhouses which go directly to rendering plants for processing;

(e) “Garbage-feeding swine farm” includes all premises on which one or more swine are maintained and are fed garbage.

(1959, P.A. 637, S. 2; 638, S. 1; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 95-79, S. 87, 189; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner and department of agriculture with commissioner and department of agriculture, conservation and natural resources; 1961 act replaced commissioner and department of agriculture, conservation and natural resources with commissioner and department of agriculture and natural resources; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; P.A. 95-79 redefined “person” to include any limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-320b - Garbage to be heated to boiling point.

All garbage regardless of previous processing shall, before being fed to swine, be heated throughout, either on the premises of the garbage-feeding swine farm where such garbage is to be fed or at a location approved by the department, to the boiling point or an equivalent temperature for thirty minutes or heated in some manner which shall be approved by the commissioner as being equally effective for the public health and for the protection of the health of swine.

(1959, P.A. 638, S. 2.)



Section 22-320c - Registration.

No person shall feed garbage to swine on any premises unless such premises have been registered with the department. Upon receipt of an application for registration on a form provided by the department, which application shall be accompanied by a registration fee of fifteen dollars, unless the applicant is the state or any political subdivision thereof, the department shall send an authorized representative familiar with equipment used to cook garbage on swine farms to inspect the premises where the applicant desires to conduct garbage cooking. If such representative finds that such premises cannot be approved under sections 22-320a to 22-320h, inclusive, and regulations promulgated thereunder, he shall notify the applicant wherein he fails to comply. If, within a reasonable time thereafter, to be fixed by the department, the specified defects are remedied, the department shall make a second inspection and proceed therewith as in the case of the original inspection. No registration granted under this section shall be transferable by the registrant and each registration shall apply to only one place of business, which shall be specified in the registration. There shall be only one registrant for each place of business. No registration shall be issued by the department to conduct a garbage-feeding swine farm, nor shall any place be used for that purpose, unless the department is satisfied that all regulations of the department will be complied with and that all garbage fed to swine will be satisfactorily treated as required by section 22-320b.

(1959, P.A. 638, S. 3; February, 1965, P.A. 174, S. 1; June Sp. Sess. P.A. 09-3, S. 295.)

History: 1965 act clarified provision re registration as permission to feed garbage to pigs by specifying that “premises” must be registered and added provision limiting to one the number of registrants for each place of business; June Sp. Sess. P.A. 09-3 increased registration fee from $5 to $15.



Section 22-320d - Suspension, revocation or withholding of registration.

For failure or refusal to operate under the provisions of sections 22-320a to 22-320h, inclusive, or any regulations of the department, the department may suspend, revoke or withhold registration. Whenever the commissioner is satisfied of the existence of any one or more reasons for suspending, revoking or withholding a registration provided for in said sections, he shall give notice to the registrant by registered or certified mail of a hearing to be held thereon at a time stated therein. The department may compel the attendance of witnesses and the person complained against shall have an opportunity to produce witnesses or other evidence in his behalf. Any person aggrieved by the action of the commissioner under the provisions of this section may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(1959, P.A. 638, S. 4; P.A. 76-436, S. 455, 681; P.A. 77-603, S. 97, 125; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced provision re appeals to court within ten days after receipt of notification of action with statement requiring that appeals shall be made in accordance with Sec. 4-183 but retained venue in Hartford county as before; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 22-320e - Inspections concerning cooking of garbage.

The department shall periodically send an authorized representative to inspect the cooking of garbage that is fed to swine. Such inspections shall cover conditions relating to the cooking of garbage. No authorized representative of the department shall be impeded or prevented from entering any such premises at reasonable times for the purpose of making such inspections.

(1959, P.A. 638, S. 5.)



Section 22-320f - Regulations.

The commissioner may promulgate such regulations as he deems necessary to carry out the provisions of sections 22-320a to 22-320h, inclusive, and prevent the spread of disease among swine.

(1959, P.A. 638, S. 6.)



Section 22-320g - Feeding of household garbage to swine excepted.

Sections 22-320a to 22-320h, inclusive, shall not apply to a person who feeds exclusively his own household garbage to swine which are raised for his own use.

(1959, P.A. 638, S. 7.)



Section 22-320h - Penalty.

Any person who violates any provision of sections 22-320a to 22-320f, inclusive, or any regulation established thereunder shall be fined not more than one hundred dollars for a first offense and, for a second or subsequent offense, shall be fined not more than two hundred dollars.

(1959, P.A. 638, S. 8; 1961, P.A. 517, S. 123.)

History: 1961 act made technical correction inserting “or” in phrase “second or subsequent offense”.



Section 22-321 - Penalty.

Any person, or any officer or agent of any corporation, who violates any provision of this chapter for which no other penalty is provided or who obstructs or attempts to obstruct the Commissioner of Agriculture or his deputy or any of his assistants in the performance of his duty, or who violates any regulation established by said commissioner, shall be guilty of a class D misdemeanor.

(1949 Rev., S. 3368; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 12-80, S. 77.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.






Chapter 434 - Poultry Farming. Poultry Dealers. Diseases of Poultry

Section 22-322 - Inspection and certification.

The owner of any flock of poultry of one hundred fowls or more may apply to the Commissioner of Agriculture to have such flock examined, and may place it under the supervision of said commissioner, for the purpose of eradicating infectious and contagious diseases therein, and, if he complies with the regulations promulgated by said commissioner relating to the eradicating of any such disease, the commissioner or any assistant or agent appointed by him may make an examination and conduct blood or other tests of such flock, without expense to the owner except the pro-rata cost of laboratory tests as determined by the department of pathobiology at The University of Connecticut, with the approval of the commissioner. Such costs shall be collected by said department of pathobiology and may be waived by the commissioner when birds are owned by fanciers of poultry under the age of eighteen or over the age of sixty-five. Each fowl which reacts upon such examination or test shall be condemned, removed, destroyed or quarantined subject to the direction of the commissioner, his assistant or agent, and the premises occupied by any such fowl shall be immediately cleaned and disinfected by the owner thereof, under the direction of the commissioner, his assistant or agent, at such owner’s expense. The commissioner shall then issue to such owner a report or certificate of the condition of such flock in accordance with the findings upon such examination and test or tests. No person shall have any claim against the state for any fowl so condemned, removed, destroyed or quarantined. The commissioner shall publish annually, or more frequently if he deems advisable, a report of all flocks tested or examined. The owner of any flock of poultry of less than one hundred fowls may, subject to the foregoing provisions, apply to the commissioner to have such flock examined, tested and certified, provided the laboratory cost as determined in accordance with this section shall be borne by such owner. When any flock has been examined and accredited in accordance with the provisions of this section, no further examination or test shall be made of such flock by the commissioner or his assistant or agent, except at the owner’s expense.

(1949 Rev., S. 3369; 1959, P.A. 225, S. 1; 637, S. 2; 1961, P.A. 67; 1967, P.A. 779; 1969, P.A. 72; 1971, P.A. 872, S. 446, 448; P.A. 88-90; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 acts specified that examinations and tests to be without expense to owner “except the costs of laboratory tests” and replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1967 act specified that laboratory costs are “pro-rata” as determined by commissioner; 1969 act allowed waiver of laboratory charge when birds owned owned by “fanciers of poultry under the age of eighteen or over the age of sixty-five”; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 88-90 substituted determination of the cost of laboratory tests by the department of pathobiology with the approval of the commissioner for determination by the commissioner and provided for collection of such costs by the department of pathobiology; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-323 - Sale of certified poultry.

No person shall sell or offer for sale any poultry or baby chicks as free from any such contagion or infection or eggs for hatching as from fowls free from any such disease, unless such poultry or eggs have been certified by said commissioner to be free from such disease or to be from fowls free from such disease, as the case may be.

(1949 Rev., S. 3370.)



Section 22-323a - Intensive poultry farming. Regulations. Inspection for noncompliance.

(a) As used in this section and section 22-326f, intensive poultry farming means the raising or maintaining of more than twenty thousand fowl, fed primarily by methods other than grazing, and confined within one or more pens or buildings. The Commissioner of Agriculture shall adopt regulations in accordance with the provisions of chapter 54 concerning acceptable management practices of intensive poultry farming including transportation of poultry waste on public roads.

(b) The Commissioner of Agriculture may inspect or cause to be inspected by his agents any intensive poultry operation for compliance with the regulations adopted under subsection (a) of this section. He may issue orders as he deems necessary for the correction of such noncompliance including the quarantine of premises and fowl.

(P.A. 81-231, S. 2, 6; P.A. 89-226, S. 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 89-226 added reference to Sec. 22-326f; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-323b - Access to pens or buildings. Regulations.

The Commissioner of Agriculture shall have access at all reasonable times to any pen or building used in an intensive poultry operation. The commissioner shall comply with recommended state and federal procedures for hygiene for poultry inspectors in any inspection of an intensive poultry operation. The commissioner shall adopt regulations in accordance with chapter 54 to carry out the provisions of this section.

(P.A. 84-309, S. 1, 3; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-323c - Penalty.

Any person who refuses, hinders or otherwise interferes with access by the commissioner or his agent to any pen or building used in an intensive poultry operation shall be fined not less than two hundred fifty dollars nor more than one thousand dollars or imprisoned not more than six months or both for each offense. Each violation shall be a separate and distinct offense and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense.

(P.A. 84-309, S. 2.)



Section 22-324 - Prevention of avian disease. Orders. Regulations re avian disease and sanitary handling of eggs.

(a) As used in sections 22-324, 22-324a and 22-325, “poultry” means all domesticated fowl, including chickens, turkeys, water fowl and pet, zoological or psittacine birds.

(b) The commissioner shall forthwith cause an investigation of any poultry afflicted with or exposed to any infectious, contagious or transmissible avian disease of which he has knowledge, and shall apply any means he determines are necessary, including quarantine or destruction, to exterminate and prevent the spread thereof. The destruction of any poultry shall be conducted by the commissioner or his designee or by the owner of such poultry under the supervision of the commissioner. The premises occupied by any poultry destroyed shall be cleaned and disinfected by the owner under the supervision of the commissioner. The commissioner or his deputy, assistant or agent may enter any premises where poultry is kept, for the purpose of carrying out the provisions of this chapter.

(c) In addition to the provisions of subsection (a) of this section and section 22-325, if the commissioner has reasonable cause to believe that any poultry within the state is threatened by any infectious, contagious or transmissible avian disease, he may issue such order as he deems necessary to prevent the introduction or spread of such disease in the state. Such order may include, but not be limited to, an embargo on the importation of poultry or poultry products into the state from states or areas where any infectious, contagious or transmissible avian disease is present or where the commissioner has reasonable cause to believe such disease is present.

(d) When a bird is suspected of having psittacosis, the commissioner shall have the right to: (1) Confiscate as many suspected birds as necessary to provide a sufficient sample for laboratory testing; (2) quarantine all such birds on the premises occupied by the suspected bird until any suspected, infected or contagious birds are considered safe, as determined by the State Veterinarian, or are destroyed.

(e) The Commissioner of Agriculture shall adopt regulations in accordance with the provisions of chapter 54 to implement this section including, but not limited to, regulations for the examination, testing, quarantine, disinfection, preventive treatment, destruction and disposition of poultry and poultry products affected with or exposed to infectious, contagious and transmissible avian disease and for the establishment and enforcement of minimum standards of sanitation to be observed in the storing, grading, candling and packing of shell eggs at the farm.

(f) Notwithstanding any regulation to the contrary, the commissioner shall not be responsible for testing and certifying poultry prior to any show or exhibition.

(1949 Rev., S. 3371; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1969, P.A. 112, S. 1; 1971, P.A. 872, S. 446, 448; P.A. 84-2, S. 1, 6; P.A. 85-613, S. 64, 154; P.A. 91-62, S. 2; June Sp. Sess. P.A. 91-10, S. 10, 20; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1969 act added Subsec. (b) re regulations concerning sanitation standards for storing, grading, etc. eggs; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 84-2 amended Subsec. (a) by authorizing commissioner to investigate flocks “exposed” to disease as well as those afflicted with disease and by adding provisions detailing procedures when flock is destroyed re prevention of avian disease, inserted new Subsec. (b) authorizing the commissioner to issue orders to prevent the spread of avian disease and relettered previous Subsec. (b) accordingly, adding provision to said Subsec. re avian disease regulations; P.A. 85-613 made technical changes. P.A. 91-62 inserted new Subsecs. (a) defining “poultry”, and (d) concerning confiscation and quarantine of psittacine birds, relettered previously existing Subsec. designators accordingly, and replaced references to “flock” with references to “poultry”; June Sp. Sess. P.A. 91-10 added a new Subsec. (f) concerning commissioner’s duties re testing and certification of poultry; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-324a - Sanitary disposal facilities for dead poultry.

As used in this section, “poultry” means chickens, turkeys, ducks, game birds and other domestic fowls. Any person engaged in raising one thousand or more poultry for the sale of poultry and poultry products shall register with the Commissioner of Agriculture annually on April first. Each such person shall maintain on the premises where the poultry is kept facilities for the sanitary disposal of birds which die otherwise than by slaughter. Such facilities may be incinerators or disposal pits, or such other facilities as the commissioner may approve. The commissioner may, by regulation, establish standards concerning size, location and construction of such facilities to insure their adequacy to prevent the spread of disease. Any person covered by this section who disposes of dead birds otherwise than by use of such facilities shall be fined not more than fifty dollars.

(1963, P.A. 154; 1971, P.A. 872, S. 446, 448; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-325 - Importation regulated.

Each person, firm or corporation transporting into this state any live poultry shall cause the same to be accompanied by an official health certificate from the state of exportation and a permit issued by the Commissioner of Agriculture in such form as he prescribes, provided each such permit shall state the number of live poultry included in each shipment or consignment. The owner, consignee or person having the custody of any such poultry coming into this state shall, within forty-eight hours after the arrival of such poultry at its destination, give notice in writing to the commissioner or his authorized agent of the arrival of such poultry, which notice shall include the date of such arrival and the number of poultry therein. Each shipment or consignment of live poultry brought or knowingly allowed to come into the state shall be held in quarantine at its destination unless otherwise ordered by the commissioner, until he causes such examinations and tests to be made as he determines and until he causes such poultry to be released or disposed of as herein provided. The expense of quarantine and of examinations and tests shall be paid by the owner, consignee or person having the custody of such poultry before the same is released. The commissioner may cause any of such poultry, found upon examination or test to be diseased, to be killed, and no such poultry so killed shall be sold for food except under the direction of the commissioner. No such poultry imported into this state shall be sold or offered for sale or be permitted to mingle with other poultry until the commissioner has issued a certificate authorizing the release of such poultry. All baby chicks and chicken hatching eggs transported into the state shall be accompanied by a health certificate which certificate shall certify that such chicks or eggs are from a pullorum free flock. All psittacine birds, except budgerigars, imported into Connecticut to be offered for sale in Connecticut shall remain in quarantine pursuant to this section for a period of not less than seven days.

(1949 Rev., S. 3372; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; P.A. 75-232, S. 1, 3; P.A. 91-62, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 75-232 substituted “poultry” for “fowls” and defined the term, required imported birds to be accompanied by “official health certificate from the state of exportation” as well as permit, deleted exception which had allowed import of baby chicks or poultry for breeding or exhibition without permit and added provision requiring that imported chicks and fertile eggs be accompanied by health certificate; P.A. 91-62 deleted definition of “poultry” and requirement that poultry be held intact in quarantine and established a minimum quarantine period for imported psittacine birds; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-326 - Penalty.

Any person, firm or corporation which violates any provision of section 22-323 or 22-325, any regulation promulgated under section 22-323a or 22-324, or any order issued pursuant to section 22-324, shall be fined not more than five hundred dollars for each day during which such violation continues, up to a maximum fine of twenty-five thousand dollars.

(1949 Rev., S. 3373; 1969, P.A. 112, S. 2; P.A. 75-232, S. 2, 3; P.A. 81-231, S. 3, 6; P.A. 84-2, S. 5, 6.)

History: 1969 act made penalty applicable to violations of regulations promulgated under Sec. 22-324; P.A. 75-232 increased maximum fine from $100 to $500; P.A. 81-231 made penalty applicable to violations of Sec. 22-323a and made previously existing $500 fine applicable on daily basis, imposing $25,000 maximum; P.A. 84-2 added a provision making violations of orders subject to the penalty.



Section 22-326a - Civil action by Attorney General.

The commissioner may request the Attorney General to institute a civil action in the superior court for the judicial district of Hartford for injunctive relief to obtain compliance with sections 22-324 and 22-325.

(P.A. 84-2, S. 4, 6; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 22-326b - Cooperation with United States government.

Section 22-326b is repealed, effective July 1, 2002.

(P.A. 84-2, S. 3, 6; P.A. 00-99, S. 62, 154; P.A. 02-35, S. 2.)



Section 22-326c - Compensation for destroyed property.

(a) The owner of any property destroyed pursuant to section 22-324 may submit a claim to the Commissioner of Agriculture for compensation for such property. The commissioner may approve payment of the claim after the value of the property destroyed has been determined by the commissioner and the owner thereof. No compensation shall be paid and no premises restocked with poultry until such premises have been inspected and approved by the commissioner. No owner shall be compensated by the state if such owner is compensated at full market value from any other source for property destroyed pursuant to section 22-324.

(b) The Commissioner of Agriculture shall adopt regulations in accordance with chapter 54 establishing procedures for determining the value of property destroyed pursuant to section 22-324. Such procedures shall include provisions for arbitration and appraisal by two appraisers, one chosen by the commissioner and one chosen by the owner.

(c) Any funds appropriated to the Department of Agriculture for the payment of compensation pursuant to this section shall not be expended for any other purpose.

(P.A. 84-260, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-326d - Orders re environmental or health hazards at intensive poultry operations. Subsequent hearing.

(a) The Commissioner of Agriculture, whenever he finds after investigation, that any person who operated or is operating an intensive poultry operation regulated under the provisions of sections 22-323a to 22-323c, inclusive, is causing, engaging in or maintaining, or is about to cause, engage in or maintain, any condition or activity which in his judgment may result in the introduction or spread of an environmental or health hazard, may take any action he deems necessary to prevent such environmental or health hazard, including issuing an order, without prior hearing, to such person to discontinue, abate or alleviate such condition or activity. Upon receipt of such order such person shall immediately discontinue, abate or alleviate or shall refrain from causing, engaging in or maintaining such condition or activity. The commissioner shall, within ten days of such order, hold a hearing to provide the person an opportunity to be heard and show that such condition does not exist. Such order shall remain in effect until ten days after the hearing within which time a new decision based on the hearing shall be made.

(b) The commissioner, within available funds, may incur expenditures or contract with any person to discontinue, abate or alleviate the condition or activity.

(P.A. 87-504, S. 2, 5; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-326e - State lien against real estate as security for amounts paid to clean up intensive poultry operations.

(a) Any amount paid by the Commissioner of Agriculture pursuant to section 22-326d shall be a lien against the real estate of the person causing the condition or activity in accordance with the provisions of this section.

(b) A lien pursuant to this section shall not be effective unless (1) a certificate of lien is filed in the land records of each town in which the real estate is located, describing the real estate, the amount of the lien, the name of the owner as grantor and the name of the person causing, engaging in or maintaining the condition or activity, if known, and (2) the commissioner mails a copy of the certificate to such persons and to all other persons of record holding an interest in such real estate.

(P.A. 87-504, S. 3, 5; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-326f - Permit for intensive poultry farming operation. Surety bond. Suspension or revocation.

(a) On and after July 1, 1989, no person shall commence an intensive poultry farming operation without a permit from the Commissioner of Agriculture. Any person seeking such a permit shall apply on forms provided by the commissioner and pay an application fee of twenty dollars. Upon receipt of a completed application the commissioner shall cause an inspection to be made of the premises where the applicant desires to conduct an intensive poultry farming operation. If the commissioner finds that such premises meet the requirements of sections 22-323a to 22-324a, inclusive, and applicable regulations and may reasonably be expected to continue to meet such requirements, he shall issue the permit. If the commissioner finds that the premises do not meet such requirements, or may not reasonably be expected to continue to meet such requirements, the application shall be denied. When any permit has been denied the applicant may, within ten days of the notification of the denial, request in writing a hearing and appeal before the commissioner or his designee. Any person aggrieved by the decision of the commissioner after a hearing may appeal to the superior court for the judicial district in which he seeks to conduct such farming operation. No permit granted under this section shall be transferable by the permittee, and each permit shall apply to only one premise, which shall be specified in the permit. The commissioner may issue only one permit for a premise.

(b) The commissioner may require a surety bond in an amount not exceeding ten thousand dollars as a condition of the permit described in subsection (a) of this section. The bond shall indemnify the commissioner for expenses he may incur in carrying out the provisions of section 22-326d.

(c) The commissioner may suspend or revoke a permit issued pursuant to subsection (a) of this section for failure to operate in compliance with the provisions of sections 22-323a to 22-324a, inclusive, and applicable regulations. Whenever the commissioner is satisfied of the existence of one or more reasons for suspending or revoking a permit, he shall give notice to the permittee by registered mail of a hearing to be held in accordance with the provisions of chapter 54 at the time stated in the notice. The commissioner may compel the attendance of witnesses and the person complained against shall have the opportunity to produce witnesses or other evidence in his behalf. Any person aggrieved by the decision of the commissioner after a hearing may appeal to the superior court for the judicial district in which he conducts such farming operation.

(P.A. 89-226, S. 4, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 296.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase application fee from $10 to $20.



Section 22-326g - Regulations.

The commissioner may adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of this chapter.

(P.A. 91-62, S. 4.)



Section 22-326s - Licensing of poultry dealers. Regulations. License revocation and suspension. Civil penalty.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Agriculture.

(2) “Dealer” means a producer who is a wholesaler, distributor or hauler of live poultry or hatching eggs or any person, firm or corporation engaged in the business of (A) buying, receiving, selling, bartering, exchanging, negotiating or soliciting the sale, resale or exchange of live poultry or hatching eggs, or (B) the transportation, transfer or shipment of any live poultry or hatching eggs.

(3) “Hauler” means any person, firm or corporation that transports live poultry or hatching eggs from premises to premises, to a distributor, to a live bird market or to a dealer.

(4) “Live bird market” means a facility at which live poultry or hatching eggs are congregated for sale or to be slaughtered and dressed for sale to the public or restaurants or to be sold live for any purpose.

(5) “Poultry” means any species of domestic fowl, including, but not limited to, chickens, turkeys, ostriches, emus, rheas, cassowaries, waterfowl and game birds raised for food production, breeding, exhibition or sale.

(6) “Producer” means any person, firm or corporation engaged in the breeding, raising or keeping of poultry for the purpose of food production, hatching egg production or for show or exhibition.

(b) Annually, each poultry dealer conducting business within the state shall apply for a license upon forms furnished by the commissioner. The commissioner shall issue such license unless, in the commissioner’s sole discretion, the commissioner deems it in the best interest of the public to refuse issuance thereof. In refusing to issue a license, the commissioner shall give due regard to whether the applicant has had such a license previously revoked or suspended or has violated any state or federal law or regulation concerned with interstate transport of live poultry and hatching eggs or live poultry health requirements. Each license shall be nontransferable and shall be in effect from July first through the last day of June of the next succeeding year.

(c) Each license shall be shown, upon request, to any person with whom the licensee conducts or proposes to conduct business.

(d) Any poultry dealer licensed under this section shall keep accounts and records that fully and clearly disclose all transactions related to the conduct of such dealer’s business. Such records shall be made available at any time for inspection by the commissioner or the commissioner’s authorized agent for the purpose of determining the origin and destination of any live poultry handled by the dealer. Information relating to the general business of the dealer that is disclosed in the course of an inspection by the commissioner or by the commissioner’s authorized agent and that is not related to the immediate purpose of the inspection shall be confidential and not disclosed except as required by law.

(e) The provisions of this section do not apply to any person, firm or corporation that is only a producer, except that a producer who transports live poultry directly to a live bird market, wholesaler, distributor or other dealer shall be deemed a hauler and subject to the provisions of this section.

(f) The Commissioner of Agriculture may adopt regulations, in accordance with the provisions of chapter 54, to ensure compliance with this section and to ensure the public health and safety. Such regulations shall include: (1) Sanitation standards for vehicles, crates, facilities and other appurtenances used to transport and hold poultry or hatching eggs, both in transit and at any place where poultry or hatching eggs are held for the purposes of being sold or offered for sale; (2) the health requirements for poultry and hatching eggs, including, but not limited to, required tests, vaccinations or other methods used to prevent poultry disease; (3) the manner and form of records to be kept, including, but not limited to, identification of the origin of poultry or hatching eggs, poultry animal health records, test results or copies of sales records and dates; and (4) individual bird and premise identification.

(g) The commissioner may: (1) Revoke or suspend a poultry dealer’s license, or (2) assess an administrative civil penalty pursuant to section 22-7 for a violation of this section.

(P.A. 05-175, S. 21; P.A. 06-19, S. 2.)

History: P.A. 05-175 effective January 1, 2006; P.A. 06-19 redefined “dealer” in Subsec. (a)(2), effective May 2, 2006.



Section 22-326t - Inspection of poultry producers and poultry processing facilities. Standard.

(a) For purposes of this section:

(1) “Poultry” has the same meaning as provided in section 22-326s; and

(2) “Producer” means any person, firm or corporation engaged in the breeding, raising or keeping of not more than five thousand turkeys or twenty thousand poultry of all species in a calendar year for the purpose of food production.

(b) The Commissioner of Agriculture shall be the state official in charge of inspecting any producer and any producer that also operates as a poultry processing facility. Any inspection conducted pursuant to this subsection shall be consistent with the requirements of the federal Poultry Products Inspection Act and any applicable provision of the Code of Federal Regulations, including, but not limited to, any health, sanitary and safety related provision. Poultry processing facilities that meet the applicable criteria for federal Food Safety and Inspection Services exemptions and that have passed Department of Agriculture facility inspections pursuant to this subsection shall be designated as approved food sources for household consumers, restaurants, hotels, boarding houses and retail food establishments.

(P.A. 10-103, S. 4; P.A. 13-38, S. 1.)

History: P.A. 10-103 effective June 2, 2010; P.A. 13-38 amended Subsec. (b) to add retail food establishments to list of places for which certain poultry processing facilities may be an approved food source, effective May 28, 2013.






Chapter 435 - Dogs and Other Companion Animals. Kennels and Pet Shops

Section 22-327 - Definitions.

As used in this chapter:

(1) “Animal” means any brute creature, including, but not limited to, dogs, cats, monkeys, guinea pigs, hamsters, rabbits, birds and reptiles;

(2) “Chief Animal Control Officer”, “Assistant Chief Animal Control Officer” and “animal control officer” mean, respectively, the Chief State Animal Control Officer, the Assistant Chief State Animal Control Officer and a state animal control officer appointed under section 22-328;

(3) “Commercial kennel” means a kennel maintained for boarding or grooming dogs or cats, and includes, but is not limited to, any veterinary hospital which boards or grooms dogs or cats for nonmedical purposes;

(4) “Commissioner” means the Commissioner of Agriculture;

(5) “Grooming facility” means any place, other than a commercial kennel, which is maintained as a business where dogs are groomed;

(6) “Keeper” means any person, other than the owner, harboring or having in his possession any dog;

(7) “Kennel” means one pack or collection of dogs which are kept under one ownership at a single location and are bred for show, sport or sale;

(8) “Municipal animal control officer” means any such officer appointed under the provisions of section 22-331;

(9) “Pet shop” means any place at which animals not born and raised on the premises are kept for the purpose of sale to the public;

(10) “Poultry” means all domestic fowl and any pheasants or other game birds securely confined and lawfully owned and possessed by any person under the provisions of section 26-40;

(11) “Regional animal control officer” and “assistant regional animal control officer” means a regional Connecticut animal control officer and an assistant regional Connecticut animal control officer appointed under the provisions of section 22-331a;

(12) “Training facility” means any place, other than a commercial kennel or grooming facility, which is maintained as a business where dogs are trained.

(1949 Rev., S. 3374; 1949, S. 709b; 1953, S. 1812d; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1963, P.A. 613, S. 1; 1969, P.A. 81, S. 1; 423, S. 1; 1971, P.A. 872, S. 446, 448; 1972, P.A. 180, S. 1; P.A. 77-314, S. 1; P.A. 82-91, S. 14, 38; P.A. 91-46, S. 10, 12; 91-59, S. 1; P.A. 93-435, S. 29, 95; P.A. 98-12, S. 3, 22; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1963 act defined “regional warden” and “pet shop”; 1969 acts replaced definitions re wardens with definitions re canine control officers, clarified definitions of “commercial kennel” and “pet shop” and defined “grooming facility”; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; 1972 act substituted “animals” for “dogs” in definition of “pet shop” and defined “animals”; P.A. 77-314 defined “training facility”; P.A. 82-91 expanded definition of commercial kennel to include a veterinarian hospital boarding or grooming dogs for nonmedical purposes; P.A. 91-46 included references to cats in the definition of “commercial kennel”; P.A. 91-59 replaced references to “regional canine control officer”, “assistant regional canine control officer” and “local dog warden” with references to “regional animal control officer”, “assistant regional animal control officer” and “municipal animal control officer”, respectively; P.A. 93-435 made certain technical and grammatical revisions to conform section to Connecticut’s standard statutory style, effective June 28, 1993; P.A. 98-12 changed “canine control officer” to “animal control officer” in Subdiv. (2), effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 7 CA 19; 9 CA 495. Exercising control over the actions of a dog as well as feeding, watering, housing or otherwise caring for a dog can be evidence of “keeper” status. 120 CA 324.

What constitutes harboring or having in possession. 5 CS 150. Owners of premises where dog was kept considered “keepers” and held liable for damage done by dog. 36 CS 156.



Section 22-328 - Enforcement. Animal control officers. Expenses. Training of animal control officers. Reimbursement. Training program curriculum. Issuance of certificate. Continuing education requirement.

(a) The commissioner is authorized to enforce the provisions of this chapter and chapters 436 and 436a and the regulations adopted thereunder in accordance with the provisions of such chapters and chapter 54.

(b) The commissioner shall appoint, as provided by chapter 67: (1) A Chief State Animal Control Officer; (2) an Assistant Chief State Animal Control Officer, who shall perform all the duties of the Chief State Animal Control Officer in such officer’s absence or inability, or at such officer’s direction; and (3) not more than twelve state animal control officers and as many regional animal control officers and assistants as may be deemed necessary to insure, subject to the commissioner’s direction, the enforcement of the provisions of this chapter and chapters 436 and 436a and the enforcement of regulations adopted by the commissioner. The expenses incurred in the administration of this chapter and chapters 436 and 436a shall be paid from dog funds in the custody of the State Treasurer which have been received from the several municipalities and from the commissioner for the same fiscal year as the expenses are incurred.

(c) No person may begin serving in the position of state, regional or municipal animal control officer on or after July 1, 2012, unless such person (1) has completed a training program that meets the requirements of subsection (d) of this section and received a certificate of such completion from the commissioner pursuant to subsection (e) of this section, or (2) submits an affidavit to the commissioner agreeing to complete such a training program not later than one year after beginning such position. The commissioner shall reimburse each person completing such a training program for the costs of the program, from the animal population control account established in section 22-380g.

(d) Not later than July 1, 2012, the commissioner shall prescribe the standards and curriculum for a training program for persons interested in serving in the position of animal control officer or appointed on or after July 1, 2012, to such position. Such training program shall consist of eighty or more hours of instruction. The curriculum for such program shall include the following topics:

(1) Animal identification;

(2) State laws governing animal control and protection and animal cruelty;

(3) Animal health and disease recognition, control and prevention;

(4) The humane care and treatment of animals;

(5) Standards for care and control of animals in an animal shelter;

(6) Standards and procedures for the transportation of animals;

(7) Principles and procedures for capturing and handling stray domestic animals and wildlife, including principles and procedures to be followed with respect to an instrument used specifically for deterring the bite of an animal;

(8) First aid for injured animals;

(9) Documentation of animal cruelty evidence and courtroom procedures;

(10) Animal shelter operations and administration;

(11) Spaying and neutering, microchipping and adoption;

(12) Communications and public relations;

(13) Search warrants and affidavits;

(14) Civil liability for the animal control officer;

(15) Crisis intervention and officer safety; and

(16) Any other topics pertinent to animal control and animal shelter personnel.

(e) Upon satisfactorily completing such training program, a person shall submit evidence of such completion to the commissioner, and the commissioner shall issue a certificate to such person. The certificate shall contain the person’s name, the name of the training program and the date of completion. The commissioner may charge a reasonable fee to cover the cost of issuance of such certificate. The commissioner shall maintain records to document compliance with subsection (c) of this section.

(f) Each animal control officer shall complete a minimum of six hours of continuing education related to the duties of an animal control officer in each calendar year. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, concerning the implementation of such continuing education requirement.

(1949 Rev., S. 3375; 1953, 1955, S. 1813d; 1963, P.A. 613, S. 2; February, 1965, P.A. 143, S. 1; 1969, P.A. 81, S. 2; P.A. 82-119, S. 1; P.A. 93-435, S. 30, 95; P.A. 98-12, S. 4, 22; P.A. 12-108, S. 2.)

History: 1963 act added exception to enforcement power, increased number of deputy dog wardens from five to maximum of eight, allowed appointment of regional wardens and assistants and rephrased provision re payment of expenses; 1965 act substituted “sections 22-332, 22-332a, 22-332b and 22-332c” for “sections 22-332a to 22-332” in exception, gave commissioner power to appoint assistant state dog warden and increased maximum number of deputy dog wardens to twelve; 1969 act replaced references to dog wardens with references to corresponding canine control officers; P.A. 82-119 amended the section by clarifying the commissioners authority to authorize his enforcement of all chapters concerning dogs, pounds and spaying and neutering clinics where before his enforcement authority was restricted to chapter 435 and specific statutory citations; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 98-12 amended Subsec. (b) by changing “canine control officer” to “animal control officer” and adding provision re the same fiscal year as expenses are incurred, effective July 1, 1998; P.A. 12-108 added Subsec. (c) re requirement of training for state, regional or municipal animal control officers and requirement for reimbursement for such training to each person completing such training, Subsec. (d) re requirement that commissioner prescribe training program standards and curriculum, the number of hours for such program and the topics that such curriculum shall include, Subsec. (e) re issuance of a certificate to persons completing such training and Subsec. (f) re requirement for continuing education, effective June 8, 2012.



Section 22-329 - Prevention of cruelty to dogs and other animals.

The commissioner, the Chief Animal Control Officer, any animal control officer, any municipal animal control officer or any law enforcement officer may interfere to prevent any act of cruelty upon any dog or other animal, and any person who interferes with or obstructs or resists the commissioner or any such officer in the discharge of such duty shall be guilty of a class D misdemeanor.

(1949 Rev., S. 3376; 1953, S. 1814d; 1969, P.A. 81, S. 4; P.A. 91-59, S. 2; P.A. 93-435, S. 31, 95; P.A. 95-358, S. 1; P.A. 98-12, S. 5, 22; P.A. 12-80, S. 78.)

History: 1969 act replaced references to dog wardens with references to canine control officers of corresponding rank; P.A. 91-59 replaced reference to “warden” with reference to “municipal animal control officer”; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 95-358 added law enforcement officers to list of officials authorized to act under this section; P.A. 98-12 changed “canine control officer” to “animal control officer”, effective July 1, 1998; P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 30 days with a class D misdemeanor.



Section 22-329a - Seizure and custody of neglected or cruelly treated animals. Vesting of ownership of animal. Animal abuse cost recovery account.

(a) The Chief Animal Control Officer, any animal control officer or any municipal or regional animal control officer may take physical custody of any animal when such animal control officer has reasonable cause to believe that such animal is in imminent harm and is neglected or is cruelly treated in violation of section 22-366, 22-415, 53-247, 53-248, 53-249, 53-249a, 53-250, 53-251 or 53-252, and, not later than ninety-six hours after taking physical custody, shall proceed as provided in subsection (c) of this section, except that if, in the opinion of a licensed veterinarian or the State Veterinarian, at any time after physical custody of such animal is taken, such animal is so injured or diseased that it should be destroyed immediately, such officer may humanely destroy or cause such animal to be humanely destroyed.

(b) The Chief Animal Control Officer, any animal control officer or any municipal or regional animal control officer may take physical custody of any animal upon issuance of a warrant finding probable cause that such animal is neglected or is cruelly treated in violation of section 22-366, 22-415, 53-247, 53-248, 53-249, 53-249a, 53-250, 53-251 or 53-252, and shall thereupon proceed as provided in subsection (c) of this section except that if, in the opinion of a licensed veterinarian or the State Veterinarian, at any time after physical custody of such animal is taken, such animal is so injured or diseased that it should be destroyed immediately, such officer may humanely destroy or cause such animal to be humanely destroyed.

(c) Such officer shall file with the superior court which has venue over such matter or with the superior court for the judicial district of Hartford at Hartford a verified petition plainly stating such facts of neglect or cruel treatment as to bring such animal within the jurisdiction of the court and praying for appropriate action by the court in accordance with the provisions of this section. Upon the filing of such petition, the court shall cause a summons to be issued requiring the owner or owners or person having responsibility for the care of the animal, if known, to appear in court at the time and place named.

(d) If physical custody of an animal has been taken pursuant to subsection (a) or (b) of this section and it appears from the allegations of the petition filed pursuant to subsection (c) of this section and other affirmations of fact accompanying the petition, or provided subsequent thereto, that there is reasonable cause to find that the animal’s condition or the circumstances surrounding its care require that temporary care and custody be immediately assumed to safeguard its welfare, the court shall either (1) issue an order to show cause why the court should not vest in some suitable state, municipal or other public or private agency or person the animal’s temporary care and custody pending a hearing on the petition, or (2) issue an order vesting in some suitable state, municipal or other public or private agency or person the animal’s temporary care and custody pending a hearing on the petition. A hearing on the order issued by the court pursuant to subdivision (1) or (2) of this subsection shall be held not later than fourteen days after the issuance of such order. The service of such order may be made by any officer authorized by law to serve process, state police officer or indifferent person and shall be served not less than forty-eight hours prior to the date and time of such hearing. If the owner or owners or person having responsibility for the care of the animal is not known, notice of the time and place of the hearing shall be given by publication in a newspaper having a circulation in the town in which such officer took physical custody of such animal not less than forty-eight hours prior to the date and time of such hearing.

(e) If physical custody of an animal has not been taken pursuant to subsection (a) or (b) of this section, and the Chief Animal Control Officer, any animal control officer or any municipal or regional animal control officer has reasonable cause to believe that an animal is neglected or is cruelly treated in violation of section 22-366, 22-415, 53-247, 53-248, 53-249, 53-249a, 53-250, 53-251 or 53-252, such animal control officer may file a petition with the superior court which has venue over such matter or with the superior court for the judicial district of Hartford at Hartford, plainly stating such facts of neglect or cruel treatment as to bring the animal within the jurisdiction of the court and praying for appropriate action by the court to ensure the welfare of the animal including, but not limited to, physical removal and temporary care and custody of the animal, authorization of an animal control officer or a licensed veterinarian to provide care for the animal on site, vesting of ownership of the animal, the posting of a bond in accordance with subsection (f) of this section and the assessment of costs in accordance with subsection (h) of this section. Upon the filing of such petition, the court shall cause a summons for an order to show cause to be issued requiring the owner or owners or person having responsibility for the care of the animal, if known, to appear in court at the time and place named. If the owner or owners or person having responsibility for the care of the animal is not known, notice of the time and place of the hearing shall be given by publication in a newspaper having a circulation in the town where the animal is located not less than forty-eight hours prior to the date and time of the hearing. If it appears from the allegations of the petition filed pursuant to this subsection and other affirmations of fact accompanying the petition, or provided subsequent thereto, that there is reasonable cause to find that the animal’s condition or the circumstances surrounding its care require the immediate removal of the animal from the owner or owners or person having responsibility for the care of the animal to safeguard its welfare, the court shall issue an order vesting in some suitable state, municipal or other public or private agency or person the animal’s temporary care and custody pending a hearing on the petition which hearing shall be held not later than ten days after the issuance of such order for such temporary care and custody. The service of such order may be made by any officer authorized by law to serve process, state police officer or indifferent person and shall be served not less than forty-eight hours prior to the date and time of such hearing.

(f) If the court issues an order vesting the animal’s temporary care and custody in some suitable state, municipal or other public or private agency or person, the owner or owners shall either relinquish ownership of the animal or post a surety bond or cash bond with the agency or person in whom the animal’s temporary care and custody was vested. The surety bond or cash bond shall be in the amount of five hundred dollars and shall secure payment for the reasonable expenses of the agency or person having temporary care and custody of the animal in caring and providing for such animal until the court makes a finding as to the animal’s disposition under subsection (g) of this section. The requirement that a bond be posted may be waived if such owner provides satisfactory evidence that such owner is indigent and unable to pay for such bond.

(g) (1) If, after hearing, the court finds that the animal is neglected or cruelly treated, it shall vest ownership of the animal in any state, municipal or other public or private agency which is permitted by law to care for neglected or cruelly treated animals or with any person found to be suitable or worthy of such responsibility by the court.

(2) If, after hearing, the court finds that the animal is so injured or diseased that it should be destroyed, the court may order that such animal be humanely destroyed.

(3) If, after hearing, the court finds that the animal is not neglected or cruelly treated, it may cause the animal to be returned to its owner or owners or person having responsibility for its care or, if such owner or owners or person is unknown or unwilling to resume caring for such animal, it may vest ownership of the animal in any state, municipal or other public or private agency or person found to be suitable or worthy of such responsibility.

(4) If the court makes a finding under subdivision (1) or (2) of this subsection less than thirty days after the issuance of an order of temporary care and custody and the owner of the animal has posted a bond, the agency or person with whom the bond was posted shall return the balance of such bond, if any, to the owner. The amount of the bond to be returned to the owner shall be calculated at the rate of fifteen dollars per day per animal or twenty-five dollars per day per animal if the animal is a horse or other large livestock for the number of days less than thirty that such agency or person has not had temporary care and custody of the animal less any veterinary costs and expenses incurred for the welfare of the animal.

(5) If the court makes a finding under subdivision (3) of this subsection after the issuance of an order of temporary care and custody and the owner of the animal has posted a bond, the agency or person with whom the bond was posted shall return such bond to such owner.

(h) If the court finds that the animal is neglected or cruelly treated, the expenses incurred by the state or a municipality in providing proper food, shelter and care to an animal it has taken custody of under subsection (a) or (b) of this section and the expenses incurred by any state, municipal or other public or private agency or person in providing temporary care and custody pursuant to an order vesting temporary care and custody, calculated at the rate of fifteen dollars per day per animal or twenty-five dollars per day per animal if the animal is a horse or other large livestock until the date ownership is vested pursuant to subdivision (1) of subsection (g) of this section shall be paid by the owner or owners or person having responsibility for the care of the animal. In addition, all veterinary costs and expenses incurred for the welfare of the animal that are not covered by the per diem rate shall be paid by the owner or owners or person having responsibility for the animal.

(i) If the court vests ownership of the animal in the Commissioner of Agriculture or a municipality, the commissioner or the municipality may conduct or participate in a public auction of the animal under such conditions the commissioner or the municipality deems necessary or the commissioner or the municipality may consign the animal to an auction or sell the animal through an open advertised bid process whereby bid price and demonstration of sufficient knowledge and ability to care for such animal are factors for the commissioner’s or municipality’s consideration. All moneys collected from the sale of animals sold by the Commissioner of Agriculture through such open advertised bid process shall be deposited in the animal abuse cost recovery account established in subsection (j) of this section. All moneys collected from the sale of animals sold by a municipality through such open advertised bid process shall be deposited by the town treasurer or other fiscal officer in the town’s general fund. The commissioner or the municipality may also vest ownership of any such animal in an individual or a public or private nonprofit animal rescue or adoption organization.

(j) There is established a separate, nonlapsing account within the General Fund, to be known as the “animal abuse cost recovery account”. All moneys collected from sales at public auction of animals seized by the Department of Agriculture pursuant to this section shall be deposited into the account. Deposits of moneys may be made into the account from public or private sources, including, but not limited to, the federal government or municipal governments.

(k) Notwithstanding any provision of the general statutes, any moneys received by the Department of Agriculture pursuant to subsection (j) of this section shall be deposited in the General Fund and credited to the animal abuse cost recovery account. The account shall be available to the Commissioner of Agriculture for the purpose of the housing, care and welfare of any animal seized by the department, until final disposition of such animal. Nothing in this section shall prevent the commissioner from obtaining or using funds from sources other than the account for the housing, care and welfare of any animal seized by the department pursuant to this section.

(P.A. 95-358, S. 2; P.A. 98-12, S. 6, 22; P.A. 04-145, S. 1; P.A. 07-230, S. 1; P.A. 12-20, S. 1.)

History: P.A. 98-12 changed “canine control officer” to “animal control officer” in Subsec. (a), effective July 1, 1998; P.A. 04-145 made a technical change in Subsec. (d) and added Subsecs. (g) authorizing commissioner to conduct public auction of animal and vest ownership of animal in public or private nonprofit animal rescue or adoption organization, (h) and (i) re animal abuse cost recovery account and (j) requiring annual report to General Assembly, effective May 21, 2004; P.A. 07-230 substantially revised section, including amending Subsec. (a) to replace authority of animal control officer to “lawfully take charge of any animal found neglected or cruelly treated” with authority to “take physical custody of any animal when such animal control officer has reasonable cause to believe that such animal is in imminent harm and is neglected or cruelly treated”, require officer to proceed as provided in Subsec. (c) not later than 96 hours after taking physical custody and authorize State Veterinarian, in addition to licensed veterinarian, to opine that the animal “at any time after physical custody of such animal is taken” is so injured or diseased that it should be destroyed immediately, adding new Subsec. (b) re taking physical custody of animal upon issuance of a warrant, redesignating existing Subsec. (b) as Subsec. (c) and amending same to allow petition to be filed with superior court for the judicial district of Hartford at Hartford, require petition to state such facts “of neglect or cruel treatment” as to bring the animal within jurisdiction of the court and delete provisions re service of summons and notice of hearing, redesignating existing Subsec. (c) as Subsec. (d) and amending same to revise process for assumption of temporary care and custody of the animal, adding new Subsec. (e) re process when animal control officer files a petition praying for court action to ensure the welfare of the animal when physical custody has not been taken pursuant to Subsec. (a) or (b), redesignating existing Subsec. (d) as Subsec. (f) and amending same to increase amount of required bond from $450 to $500 and provide that such bond shall secure payment of reasonable expenses until the court makes a finding as to the animal’s disposition rather than until the court makes a finding as to the animal’s disposition “or for thirty days, whichever occurs first”, redesignating existing Subsec. (e) as Subsec. (g) and amending same to provide in Subdiv. (1) that the court “shall”, rather than “may”, vest ownership in agency if it finds the animal is neglected or cruelly treated, provide in Subdiv. (4) that amount of the bond returned to owner shall be calculated at $15 per day per animal or $25 per day per animal if the animal is a horse or other large livestock, less veterinary costs and expenses, rather than $15 per day, redesignating existing Subsec. (f) as Subsec. (h) and amending same to provide that amount owner must pay for temporary care and custody of the animal shall be calculated at $15 per day per animal or $25 per day per animal if the animal is a horse or other large livestock, rather than $15 per day, and require owner or person having responsibility for the animal to pay all veterinary costs and expenses not covered by the per diem rate, redesignating existing Subsec. (g) as Subsec. (i) and amending same to authorize municipality in which ownership of an animal has been vested to conduct a public auction of the animal, authorize commissioner or municipality to “participate in” a public auction, authorize commissioner or municipality to sell the animal through an open advertised bid process and provide that moneys collected from sale through such bid process shall be deposited in animal abuse cost recovery account if sold by commissioner and in town’s general fund if sold by municipality, redesignating existing Subsecs. (h) and (i) as Subsecs. (j) and (k), respectively, and amending same to replace “domestic animals” or “domestic animal” with “animals” or “animal”, respectively, and deleting existing Subsec. (j) requiring commissioner to annually report to certain legislative committees re activities and status of animal abuse cost recovery account; P.A. 12-20 amended Subsec. (i) by deleting conditions re commissioner’s or municipality’s authority to vest ownership of animal in an individual or certain animal rescue or adoption organizations.



Section 22-329b - Reporting of neglected or cruelly treated animals.

(a) Any animal control officer appointed pursuant to section 22-328, 22-331 or 22-331a who (1) has reasonable cause to suspect that an animal observed in the course of the officer’s employment is being or has been harmed, neglected or treated cruelly in violation of section 53-247, and (2) files a verified petition with the Superior Court pursuant to section 22-329a shall make a written report to the Commissioner of Agriculture in accordance with subsection (b) of this section.

(b) The report shall be made by the officer as soon as practicable, but not later than forty-eight hours after the officer has filed the verified petition. Each report shall contain, if known: (1) The address where the animal was observed and the name and address of the owner or other person responsible for care of the animal; (2) the name and a description of the animal; (3) the nature and extent of the harm, neglect or cruelty to the animal; (4) the approximate date and time such harm, neglect or cruelty occurred; (5) any information concerning any previous harm to, neglect of or cruelty toward the animal; (6) the circumstances under which such harm, neglect or cruelty came to be known by the officer; and (7) the name and address of every person the officer reasonably suspects to be responsible for such harm, neglect or cruelty.

(c) Not later than November 1, 2011, and monthly thereafter, the Commissioner of Agriculture shall send a report to the Commissioner of Children and Families containing all of the information received pursuant to subsection (b) of this section during the preceding month.

(P.A. 11-194, S. 1.)



Section 22-330 - Authority of officers issuing summons.

The commissioner, the Chief Animal Control Officer and any animal control officer in any part of the state, any regional animal control officer in the territory to which he is assigned and any municipal animal control officer in the municipality for which he has been appointed may arrest any person and may issue a written complaint and summons in furtherance thereof for any violation of any law relating to dogs or to any domestic animal in the same manner police officers or constables may exercise in their respective jurisdictions.

(1949 Rev., S. 3377; 1953, S. 1815d; 1963, P.A. 613, S. 3; 1969, P.A. 81, S. 4; P.A. 76-381, S. 35; P.A. 91-59, S. 3; P.A. 93-435, S. 32, 95; P.A. 98-12, S. 7, 22; P.A. 00-99, S. 63, 154.)

History: 1963 act included regional and municipal wardens in arrest power and allowed arrests “without warrants”; 1969 act replaced references to dog wardens with references to canine control officers of corresponding rank; P.A. 76-381 deleted “without warrant” and allowed arresting officer to issue complaints and summonses; P.A. 91-59 replaced references to “regional canine control officer” and “local dog warden” with references to “regional animal control officer” and “municipal animal control officer”, respectively; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 98-12 changed “canine control officer” to “animal control officer”, effective July 1, 1998; P.A. 00-99 deleted reference to sheriffs, effective December 1, 2000.



Section 22-331 - Municipal animal control officers. Assistants.

(a) In each municipality of the state having a population of more than twenty-five thousand which has adopted the provisions of chapter 113, or otherwise provided for a merit system for its employees, the chief of police, or such other appointing authority as the charter may designate, shall, appoint a full-time municipal animal control officer and such assistants as are deemed necessary, subject to the provisions of said chapter 113 or other merit system, to administer and enforce the laws relating to dogs or other domestic animals. Any person so appointed may be or become a member of the police department and for such purpose the legislative body of such municipality may waive any requirements as to age, sex, physical condition, education and training applicable to other members of the police department. Any person so appointed as a member of the police department shall be fully eligible to participate in the retirement system of such department.

(b) Except as provided in section 22-331a, the chief or superintendent of police in each other city or town having a police department and the selectmen or chief executive officer in each town which has no police department, or such other appointing authority as the charter of such town may designate, in their respective jurisdictions, shall appoint a municipal animal control officer and such assistants as are deemed necessary to administer and enforce the laws relating to dogs. Such officer and assistants shall have such qualifications as the commissioner may prescribe and shall serve for a term of at least one year.

(c) Each appointment made under the provisions of this section shall be reported promptly to the commissioner. Each person appointed under the provisions of subsection (a) of this section shall, and any person appointed under the provisions of subsection (b) of this section may, be paid a salary and expenses in lieu of the fees provided in section 22-334 and the amount thereof shall be transferred from the dog fund account to the appropriation of the proper department.

(d) The municipal animal control officer so appointed in any city the limits of which are not coterminous with those of the town in which it is located shall have authority as such municipal animal control officer throughout such town, and the town treasurer or other fiscal officer shall annually reimburse the city, from the dog fund account, for the salaries and expenses of such officer or his assistants. The municipal animal control officer so appointed in any town having a borough within its limits shall have authority as such municipal animal control officer throughout the limits of such town. If, in any city or town, the officer or officers charged with such duty fail to report such appointment, the commissioner shall notify such officer or officers to make and report such appointment within ten days of receipt of such notification, and, if such appointment is not made within such time, the commissioner shall appoint a municipal animal control officer for such city or town.

(1949 Rev., S. 3378; 1953, 1955, S. 1816d; 1963, P.A. 613, S. 4; February, 1965, P.A. 144, S. 1; P.A. 91-59, S. 4; P.A. 93-435, S. 33, 95.)

History: 1963 act made previous provisions Subsecs. (b) and (d), added provisions re appointment of wardens in towns of more than 25,000 population as Subsec. (a), restated provisions in Subsec. (b) re other towns and cities, added Subsec. (c) re report to commissioner of appointments made and allocations for appointees’ salaries, revised Subsec. (d) to require town treasurer to reimburse city for wardens’ salaries and expenses where town and city boundaries not coterminous and deleted previous provision re warden’s power to employ assistants and his duty to report their appointment to commissioner; 1965 act added references to merit system for employees in Subsec. (a); P.A. 91-59 replaced references to “local dog warden” with references to “municipal animal control officer”; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993.

Subsec. (a):

Legislature did not intend that there be a private cause of action. 284 C. 772.

Private remedy implied in statute because plaintiff was a member of the class benefited by statute, a private remedy was consistent with statute’s underlying purposes and legislature’s intent, and for public policy considerations. 98 CA 271.



Section 22-331a - Regional animal control officers. Pounds.

Any two or more contiguous towns each of which has a population of less than twenty-five thousand, and which have or will provide a dog pound facility within their region, by action of their legislative bodies, may agree to be served by a regional animal control officer. Upon certification of such agreement to the commissioner with assurances from the towns so certifying that they will provide and continue to provide adequate facilities and compensation for such officer, the commissioner may, after giving due regard to the regional aspects of the proposed facilities and whether the proposed region would be in the best interests of the towns so certifying, establish such region. Each person so appointed shall have the same powers and duties within the region to which he is assigned as a municipal animal control officer in each town therein. All costs of maintaining and operating such pounds and administering and enforcing the laws relating to dogs within such regions shall be paid in accordance with the provisions of the agreement certified to the commissioner under this section.

(1963, P.A. 613, S. 5; 1967, P.A. 162, S. 1; 1969, P.A. 81, S. 3; P.A. 82-440, S. 1, 3; P.A. 91-59, S. 5; 91-131, S. 1, 4; P.A. 92-147, S. 3, 4.)

History: 1967 act combined Subsecs. (a) and (b), relettering (c) accordingly, rephrased provisions and emphasized necessity for facilities for use as pound in order for regional program to exist; 1969 act replaced references to regional wardens with references to regional canine control officers; P.A. 82-440 amended Subsec. (a) by deleting provisions which made state via its dog fund account responsible for cost of canine control officers’ salaries and of maintaining pounds and by making regional canine control officers subject to chapter 67 and amended Subsec. (b) by establishing a procedure for towns participating in regional dog pounds to pay the complete pro rata cost of such pounds; P.A. 91-59 replaced references to “regional canine control officer” and “local dog warden” with references to “regional animal control officer” and “municipal animal control officer”, respectively; P.A. 91-131 added interest and penalty provisions, effective July 1, 1991, and applicable to any assessment due on or after said date; P.A. 92-147 deleted former Subsec. (b) and rewrote section to remove state involvement in the appointment or payment of regional animal control officers.



Section 22-332 - Impoundment and disposition of roaming, injured or mistreated animals. Authority to spay or neuter unclaimed dog. Liability for provision of veterinary care to injured, sick or diseased impounded animal.

(a) The Chief Animal Control Officer, any animal control officer or any municipal animal control officer shall be responsible for the enforcement of this chapter and shall make diligent search and inquiry for any violation of any of its provisions. Any such officer may take into custody (1) any dog found roaming in violation of the provisions of section 22-364, (2) any dog not having a tag or plate on a collar about its neck or on a harness on its body as provided by law or which is not confined or controlled in accordance with the provisions of any order or regulation relating to rabies issued by the commissioner in accordance with the provisions of this chapter, or (3) any dog found injured on any highway, neglected, abandoned or cruelly treated. The officer shall impound such dog at the pound serving the town where the dog is taken unless, in the opinion of a licensed veterinarian, the dog is so injured or diseased that it should be destroyed immediately, in which case the municipal animal control officer of such town may cause the dog to be mercifully killed by a licensed veterinarian or disposed of as the State Veterinarian may direct. The municipal animal control officer shall immediately notify the owner or keeper of any dog so taken, if known, of its impoundment. Such officer shall immediately notify the owner or keeper of any other animal which is taken into custody, if such owner or keeper is known. If the owner or keeper of any such dog or other animal is unknown, the officer shall immediately tag or employ such other suitable means of identification of the dog or other animal as may be approved by the Chief Animal Control Officer and shall promptly cause (A) a description of such dog or other animal to be published once in the lost and found column of a newspaper having a circulation in such town or that has a state-wide circulation, and (B) a photograph or description of such animal and the date on which such animal is no longer legally required to be impounded to be posted on a national pet adoption Internet web site or an Internet web site that is maintained or accessed by the animal control officer and that is accessible to the public through an Internet search, except such posting shall not be required if: (i) The animal is held pending the resolution of civil or criminal litigation involving such animal, (ii) the officer has a good-faith belief that the animal would be adopted by or transferred to a public or private nonprofit rescue organization for the purpose of placing such animal in an adoptive home even in the absence of such posting, (iii) the animal’s safety will be placed at risk, or (iv) such animal control officer determines that such animal is feral and not adoptable. If any animal control officer does not have the technological resources to post such information on an Internet web site as required by subparagraph (B) of this subdivision, such officer may contact a public or private animal rescue organization and request that such organization post such information, at such organization’s expense, on a web site that is accessible to the public through an Internet search. To the extent practicable, any such posting by an animal control officer or a public or private animal rescue organization shall remain posted for the duration of such animal’s impoundment in the municipal or regional dog pound.

(b) If such dog or other animal is not claimed by and released to the owner within seven days after the date of publication, the municipal animal control officer, upon finding such dog or other animal to be in satisfactory health, may have a licensed veterinarian spay or neuter such dog and sell such dog or other animal to any person who satisfies such officer that he is purchasing it as a pet and that he can give it a good home and proper care. The municipal animal control officer may retain possession of such dog or other animal for such additional period of time as he may deem advisable in order to place such dog or other animal as a pet and may have a licensed veterinarian spay or neuter such dog. If, within such period, any dog or other animal is not claimed by and released to the owner or keeper or purchased as a pet, the officer shall cause such dog or other animal to be mercifully killed by a licensed veterinarian or disposed of as the State Veterinarian may direct. Any veterinarian who so destroys a dog shall be paid from the dog fund account. No person who so destroys a dog or other animal shall be held criminally or civilly liable therefor nor shall any licensed veterinarian who spays or neuters a dog pursuant to this section be held civilly liable, including, but not limited to, liability for reconstructive neutical implantation surgery.

(c) The town treasurer or other fiscal officer shall pay from the dog fund account the advertising expense incurred under the provisions of this section upon receipt of an itemized statement together with a copy of the advertisement as published. Any person who purchases a dog as a pet shall pay a fee of five dollars and procure a license and tag for such dog from the town clerk, in accordance with the provisions of section 22-338. In addition to the five-dollar fee, any person who purchases a dog as a pet may be charged the cost the municipality incurred, if any, to spay or neuter and vaccinate the dog, provided such charge shall not exceed one hundred fifty dollars.

(d) No regional or municipal dog pound facility, municipality, regional or municipal animal control officer or public or private nonprofit animal rescue organization that arranges for the provision of treatment by a licensed veterinarian to an injured, sick or diseased animal pursuant to a contract described in section 22-332e shall be held civilly liable for such actions unless such actions are performed in a wanton, reckless or malicious manner. No licensed veterinarian who provides treatment free of charge or for a reduced fee, to an injured, sick or diseased animal as a direct result of a contract described in section 22-332e shall be held civilly liable for the provision of such treatment unless such actions are performed in a wilful, wanton or reckless manner.

(1949 Rev., S. 3379; 1951, S. 710b; 1953, 1955, S. 1817d; 1961, P.A. 517, S. 21; 1963, P.A. 14, S. 3; 613, S. 35; 1969, P.A. 81, S. 4; 1971, P.A. 76; P.A. 74-183, S. 246, 291; P.A. 76-436, S. 212, 681; P.A. 78-280, S. 1, 127; P.A. 80-315, S. 1; P.A. 86-45, S. 1; P.A. 91-59, S. 6; P.A. 93-435, S. 34, 95; P.A. 96-243, S. 15, 16; P.A. 98-12, S. 8, 22; P.A. 03-137, S. 1; P.A. 11-111, S. 2; P.A. 13-105, S. 1.)

History: 1961 act substituted “prosecuting attorney for the circuit court of the circuit within which the dog is found” for “local prosecuting attorney”; 1963 acts divided section into Subsecs., allowed immediate destruction of animal if necessary, deleted requirement that dog be kept for 120 hours, required notification of state warden if dog unclaimed after three days from published notice, revised and clarified provisions re disposition of dog if unclaimed after seven days, replaced “dog license fund” with “dog fund account”, specified that hospitals, laboratories, etc. purchasing unclaimed dogs need not procure dog license and raised purchase fee for pets from $4 to $5; 1969 act replaced references to wardens with references to canine control officers as appropriate; 1971 act deleted requirement in Subsec. (b) requiring warden to notify chief canine control officer of dog’s capture and dog’s description; P.A. 74-183 replaced circuit court with court of common pleas and “circuit” with “county or judicial district” in Subsec. (a); P.A. 76-436 replaced court of common pleas with superior court and “prosecuting attorney” with “office of the state’s attorney”, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 80-315 deleted provisions in Subsecs. (b) and (c) which had allowed hospitals, laboratories, etc. to purchase unclaimed dogs; P.A. 86-45 amended Subsec. (a) by deleting provision re reporting of violations to the state’s attorney; P.A. 91-59 replaced references to “local dog warden” with references to “municipal animal control officer”; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 96-243 included “other animals” within the coverage of this section, effective June 6, 1996; P.A. 98-12 changed “canine control officer” to “animal control officer” in Subsec. (a), effective July 1, 1998; P.A. 03-137 amended Subsec. (b) to add provisions re authority to neuter or spay and re civil liability therefor; P.A. 11-111 amended Subsec. (a) by adding authority to publish description of animal in a newspaper with a state-wide circulation, adding requirement that a photograph or description of animal no longer required to be impounded be posted on a national pet adoption Internet web site or other Internet web site maintained or accessed by the animal control officer and adding exceptions to such requirement for animals held pending the resolution of litigation, animals that will otherwise be adopted, animals that will be placed at a safety risk by such a posting and animals that are not adoptable, and added Subsec. (d) re liability of dog pound facilities, municipalities, animal control officers, animal rescue organizations and veterinarians who arrange or provide veterinary treatment to an injured, sick or diseased animal pursuant to Sec. 22-332e; P.A. 13-105 amended Subsec. (c) by adding provision authorizing municipality to charge cost incurred to spay or neuter and vaccinate dog, not to exceed $150.



Section 22-332a - Use of dogs for medical research restricted.

(a) No person shall procure or use any living dog for medical or biological teaching, research or study except a hospital, educational institution or laboratory licensed for such purpose in accordance with the provisions of section 22-332b. No such hospital, educational institution or laboratory shall purchase or accept, without fee, any living dog from any municipal animal control officer, pound, kennel or commercial kennel in this state.

(b) No animal control officer or municipal animal control officer shall sell, give or transfer any unclaimed, impounded dog to any animal dealer, whether or not such dealer is licensed by the United States Department of Agriculture.

(1963, P.A. 14, S. 1; P.A. 80-315, S. 2; P.A. 91-59, S. 7; P.A. 98-12, S. 9, 22.)

History: P.A. 80-315 prohibited hospital’s or laboratory’s, etc. acceptance of dog from pound, etc. “without fee” in Subsec. (a), replaced former Subsec. (b), prohibition incorporated into Subsec. (a), with prohibition against sale of animal to animal dealer by canine control officer or warden and deleted former Subsec. (c) which had exempted officers or agencies of U.S., state or political subdivision from provisions of Subsec. (a); P.A. 91-59 replaced references to “local dog warden” with references to “municipal animal control officer”; P.A. 98-12 changed “canine control officer” to “animal control officer” in Subsec. (b), effective July 1, 1998.

Cited. 21 CA 629.



Section 22-332b - License for use of dogs.

(a) Any hospital, educational institution or laboratory desiring to obtain a license to use living dogs in medical or biological teaching, research or study shall apply to the Commissioner of Public Health, on forms which said commissioner shall provide, giving its name, address, the nature of the activity for which a license is desired and the location at which such activity is to be conducted. Such application shall be accompanied by a fee of three hundred fifteen dollars. Upon receipt of an application and fee, the Commissioner of Public Health shall cause an investigation to be made of the applicant and shall issue a license upon finding that the applicant (1) has adequate land, buildings, equipment and facilities to engage in the activity described in the application, and (2) agrees to comply with all laws and regulations respecting the housing and care of dogs. Each license shall be in lieu of any license required by sections 22-338, 22-339, 22-342 and 22-344 and shall be issued only for the premises and activity described in the application. No license shall be transferable. Each license shall expire on June thirtieth following the date of issue and shall be renewable annually upon application and payment of a fee of three hundred fifteen dollars.

(b) The Commissioner of Public Health shall suspend or revoke a license for wilful or material failure to comply with the provisions of this section or any law or regulation relating to the acquisition, housing and care of dogs. No such suspension or revocation shall be ordered except upon notice and hearing. Such notice shall be in writing and shall inform the licensee of the substance of the violation charged and that an opportunity for hearing will be provided upon written request filed within ten days after receipt of such notice. The Commissioner of Public Health shall file with each order suspending or revoking a license a finding of fact and statement of his conclusions and serve upon the licensee, by registered or certified mail, a copy of such order, finding and statement. Any person whose application for a license is denied or whose license is revoked or suspended under the provisions of this section may appeal therefrom in accordance with the provisions of section 4-183.

(c) The Commissioner of Public Health shall adopt regulations in accordance with chapter 54, establishing humane standards for the proper housing, care, treatment, handling and disposition of dogs used by licensees under this section.

(1963, P.A. 14, S. 2; P.A. 76-436, S. 456, 681; P.A. 77-603, S. 98, 125; 77-614, S. 323, 610; June Sp. Sess. P.A. 91-11, S. 13, 25; P.A. 93-381, S. 9, 39; 93-435, S. 35, 95; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 297.)

History: P.A. 76-436 replaced court of common pleas with superior court in Subsec. (b) and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provision with statement requiring appeals to be made in accordance with Sec. 4-183; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; June Sp. Sess. P.A. 91-11 increased license fee from $50 to $250 and deleted provision in Subsec. (b) requiring regular inspections of licensees by health services department; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees from $250 to $315 and to make a technical change.



Section 22-332c - Penalty.

Any person who violates any provision of section 22-332, 22-332a or 22-332b shall be guilty of a class D misdemeanor.

(1963, P.A. 14, S. 4; P.A. 12-80, S. 79.)

History: P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 22-332d - Impoundment and disposition of certain cats. Authority to spay or neuter unclaimed cat.

(a) Any animal control officer for a municipality which has adopted an ordinance under subsection (b) of section 22-339d may take into custody any cat found to be damaging property other than property of its owner or keeper or causing an unsanitary, dangerous or unreasonably offensive condition unless such cat can be identified as under the care of its owner or a registered keeper of feral cats. The officer shall impound such cat at the pound serving the town where the cat is taken unless, in the opinion of a licensed veterinarian, the cat is so injured or diseased that it should be destroyed immediately, in which case the municipal animal control officer of such town may cause the cat to be mercifully killed by a licensed veterinarian or disposed of as the State Veterinarian may direct. The municipal animal control officer shall immediately notify the owner or keeper of any cat so taken, if known, of its impoundment. If the owner or keeper of any such cat is unknown, the officer shall immediately tag or employ such other suitable means of identification of the cat as may be approved by the Chief Animal Control Officer and shall promptly cause a description of such cat to be published once in the lost and found column of a newspaper having a circulation in such town.

(b) If such cat is not claimed by and released to the owner within seven days after the date of publication, the municipal animal control officer, upon finding such cat to be in satisfactory health, may have a licensed veterinarian spay or neuter any such cat and sell such cat to any person who satisfies such officer that he is purchasing it as a pet and that he can give it a good home and proper care. The municipal animal control officer may retain possession of such cat for such additional period of time as he may deem advisable in order to place such cat as a pet and may have a licensed veterinarian spay or neuter such cat. If, within such period, any cat is not claimed by and released to the owner or keeper or purchased as a pet, the officer shall cause such cat to be mercifully killed by a licensed veterinarian or disposed of as the State Veterinarian may direct. No person who so destroys a cat shall be held criminally or civilly liable therefor nor shall any licensed veterinarian who spays or neuters a cat pursuant to this section be held civilly liable, including, but not limited to, liability for reconstructive neutical implantation surgery.

(c) Any cat captured or impounded under the provisions of subsection (a) of this section shall be redeemed by the owner or keeper thereof, or the agent of such owner or keeper, upon proper identification, and presentation to the municipal animal control officer of a license, tag or other means of identification for such cat, and upon the payment by such owner or keeper or his agent of (1) the redemption fee established by the municipality, which shall not exceed fifteen dollars, and (2) the cost of advertising incurred under the provisions of subsection (a) of this section. When the owner or keeper of any such impounded cat fails to redeem such cat within twenty-four hours after receiving notification to do so, or, where the owner was unknown, within twenty-four hours after notification was effected by means of publication in a newspaper, such owner or keeper shall pay, in addition to such redemption fee and the cost of advertising, the amount determined by the municipality to be the full cost of detention and care of such impounded cat. In addition, any owner or keeper of any such impounded cat who fails to redeem such cat within one hundred twenty hours after receiving notification to do so shall have committed an infraction. The legislative body of the municipality shall set any fees imposed by the municipality under this section.

(P.A. 96-243, S. 2; P.A. 98-12, S. 10, 22; P.A. 03-137, S. 2.)

History: P.A. 98-12 changed “canine control officer” to “animal control officer” in Subsec. (a), effective July 1, 1998; P.A. 03-137 amended Subsec. (b) to add provisions re authority to neuter or spay and re civil liability therefor.



Section 22-332e - Regional or municipal dog pound contract with animal rescue organization for veterinary treatment of injured, sick or diseased animal. Contract requirements. Department of Agriculture complaint. Maintenance of list of animal rescue organizations.

(a) Any regional or municipal dog pound facility may enter into a contract with one or more public or private nonprofit animal rescue organizations for the payment by such animal rescue organization of the costs for providing treatment by a licensed veterinarian to an injured, sick or diseased animal that is impounded at such regional or municipal dog pound facility. Such contract shall provide that: (1) No costs associated with the provision of such treatment shall accrue to the municipality as a result of such contract, (2) the selection of the licensed veterinarian to provide such treatment shall be made by the public or private nonprofit animal rescue organization that will be responsible for the remittance of payment to such licensed veterinarian who provides such treatment, (3) the determination of whether an animal is injured, sick or diseased and in need of veterinary treatment shall be made by a regional or municipal animal control officer who has custody of such animal, provided if any employee or volunteer of such regional or municipal dog pound facility notifies such animal control officer that an animal is injured, sick or diseased and in need of such veterinary treatment such animal control officer shall contact such public or private nonprofit animal rescue organization to arrange for the treatment of such animal by a licensed veterinarian, and (4) not later than twenty-four hours after receipt of a request from such municipal or regional dog pound facility that such public or private nonprofit animal rescue organization arrange for the provision of such treatment to an injured, sick or diseased animal impounded at such facility, such animal rescue organization shall select a licensed veterinarian to provide such treatment and take custody or control of such animal, as applicable, for the purpose of having such licensed veterinarian provide immediate treatment to such injured, sick or diseased animal. Nothing in this section shall be construed to affect any protection provided to any animal pursuant to any statute, regulation or ordinance.

(b) Notwithstanding subsection (a) of this section, if any person observes or reasonably believes that a municipal or regional animal control officer failed to provide any animal that is under the custody and control of such animal control officer with proper care, including, but not limited to, veterinary care, such person may file a complaint with the Department of Agriculture’s State Animal Control Division. Not later than twenty-four hours after receipt of any such complaint, such division shall take action as the division deems necessary to secure proper care for such animal, except if such complaint is received on a Saturday or Sunday, such action shall be taken on the next business day.

(c) Each municipal and regional dog pound facility shall maintain a list of any public or private nonprofit animal rescue organization that notifies such dog pound facility of such animal rescue organization’s interest in entering into a contract described in subsection (a) of this section.

(P.A. 11-111, S. 1.)



Section 22-333 - Redemption of impounded dog, cat or other animal.

Any dog, cat or other animal captured or impounded under the provisions of this chapter shall be redeemed by the owner or keeper thereof, or the agent of such owner or keeper, upon proper identification, and, if the animal in question is a dog, upon presentation to the municipal animal control officer of a license and tag for such dog, and upon the payment by such owner or keeper or his agent of (1) the redemption fee established by the municipality, which shall not exceed fifteen dollars, and (2) the cost of advertising incurred under the provisions of section 22-332; provided no dog, cat or other animal seized for doing damage under the provisions of section 22-355 shall be released except upon written order of the commissioner, the Chief Animal Control Officer or an animal control officer. When the owner or keeper of any such impounded dog, cat or other animal fails to redeem such dog, cat or other animal within twenty-four hours after receiving notification to do so, or, where the owner was unknown, within twenty-four hours after notification was effected by means of publication in a newspaper, such owner or keeper shall pay, in addition to such redemption fee and the cost of advertising, the amount determined by the municipality to be the full cost of detention and care of such impounded dog, cat or other animal. The owner or keeper of any dog, cat or other animal impounded for the purposes of quarantine, as set forth in sections 22-358 and 22-359, shall pay the amount determined by the municipality to be the full cost of detention and care of such quarantined animal. In addition, any owner or keeper of any such impounded dog, cat or other animal who fails to redeem such dog, cat or other animal within one hundred twenty hours after receiving notification to do so shall have committed an infraction. The legislative body of the municipality shall set any fees imposed by the municipality under this section.

(1949 Rev., S. 3380; 1951, S. 711b; 1953, 1955, S. 1818d; 1963, P.A. 613, S. 6; 1969, P.A. 36; 81, S. 4; 1971, P.A. 14; P.A. 75-401, S. 1, 2; P.A. 79-290, S. 1; P.A. 82-323, S. 2; P.A. 86-284; P.A. 91-59, S. 8; P.A. 93-435, S. 36, 95; P.A. 98-12, S. 11, 22; P.A. 02-14, S. 1; P.A. 03-123, S. 2; P.A. 04-257, S. 41.)

History: 1963 act replaced references to redeeming of dogs by owners with references to release of dogs to owners, required proper identification as condition of release and raised fee to be paid for release from $4 to $5; 1969 acts replaced references to release of dogs with references to redemption of dogs and replaced references to wardens with references to canine control officers where necessary; 1971 act added provision allowing additional charge of $2 per day when owner fails to redeem dog within 24 hours of notification or publication of newspaper notice; P.A. 75-401 increased redemption fee to $10 and additional fee for failure to claim dog within 24 hours to $3 per day; P.A. 79-290 raised additional charge to $5 per day and made failure to redeem dog within 120 hours of notification an infraction; P.A. 82-323 inserted an ascending scale of redemption fees, i.e. $15 for second redemption and $20 for third and succeeding redemptions; P.A. 86-284 replaced sliding scale of fees for redemption of impounded dogs based on the number of times the dog has been impounded with a fee established by the municipality and authorized municipalities to charge for the full cost of the dog’s care where previously a maximum charge of $5 per day was allowed; P.A. 91-59 replaced reference to “local dog warden” with reference to “municipal animal control officer”; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 98-12 changed “canine control officer” to “animal control officer”, effective July 1, 1998; P.A. 02-14 added “cat or other animal” and requirement that the owner pay municipality for costs of quarantined animal, effective July 1, 2002; P.A. 03-123 made technical changes, effective June 26, 2003; P.A. 04-257 made a technical change, effective June 14, 2004.



Section 22-334 - Municipal animal control officer’s fees.

On or before the tenth day of each month, each municipal animal control officer shall present to the chief administrative officer of the town a sworn statement of the services rendered by the municipal animal control officer in the performance of official duties during the previous month. The commissioner shall provide the forms for such statements and a copy of each such statement shall be forwarded to the commissioner by the chief administrative officer promptly upon receipt. Upon presentation of such statement, each municipal animal control officer, other than an officer employed on a salary basis, shall be paid by such city or town from the dog fund account (1) five dollars for each dog returned to its owner or sold as a pet and four dollars for each dog captured, impounded and killed, or otherwise disposed of as provided in this chapter, (2) such expenses as the appointing authority may approve and (3) such other remuneration as the officers having jurisdiction thereof direct. Each municipal animal control officer employed on a salary basis shall be paid, in addition to a regular salary, a bonus of one dollar for each dog returned to its owner or sold as a pet. Each municipal animal control officer shall pay to the town treasurer or other fiscal officer for deposit in the dog fund account all moneys received by the officer in the performance of official duties. Each regional animal control officer shall pay to the commissioner for deposit with the State Treasurer all such moneys received by the officer. Such moneys shall be deposited in the dog fund account and credited to the town from which it was collected for purposes of payment of the amount due under subsection (b) of section 22-331a.

(1949 Rev., S. 3381; 1951, S. 712b; 1953, S. 1819d; 1957, P.A. 440, S. 1; 1963, P.A. 613, S. 7; 1969, P.A. 81, S. 4; P.A. 79-290, S. 2, 5; P.A. 82-101, S. 1, 3; P.A. 87-231, S. 1, 2; P.A. 91-59, S. 9; P.A. 93-435, S. 37, 95.)

History: 1963 act rephrased and clarified provisions generally, distinguished between wardens employed on salary basis and those not so employed in terms of payments for dogs returned to owners, sold as pets, etc., differentiated between amounts paid for dogs returned or adopted and those otherwise disposed of, raising payments for those adopted or returned from $4 to $5, required regional warden to pay moneys received by him to state treasurer and added other references to regional wardens and substituted “dog fund account” for “dog fund license account”; 1969 act replaced references to wardens with references to canine control officers where appropriate; P.A. 79-290 changed date for conducting special surveys re unlicensed dogs from “after August first” to “after July first”; P.A. 82-101 amended the section to make technical revisions and to delete the requirement for an annual survey for unlicensed dogs; P.A. 87-231 required that towns pay dog wardens $1 for dogs licensed after being found unlicensed in a survey and added provision requiring that moneys deposited in dog fund account be credited to town from which collected; P.A. 91-59 replaced references to “local dog warden” with references to “municipal animal control officer”; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993.

See Sec. 22-349 re impoundment of unlicensed dogs and penalty for owning or keeping unlicensed or impounded dog.



Section 22-335 - Removal of municipal animal control officer. Complaint against municipal animal control officer.

Any municipal animal control officer may be removed by the authority which appointed him or by the commissioner, and a successor may be appointed by such authority or commissioner. Any owner of a dog or cat aggrieved by the taking of such dog or cat by a municipal animal control officer may make complaint to the appointing authority of such municipal animal control officer or to the commissioner; and if, upon investigation of the complaint, the authority or the commissioner finds that the municipal animal control officer took the dog or cat otherwise than in accordance with the provisions of this chapter, or abused or cruelly treated the dog or cat, the authority or the commissioner may remove the officer and appoint his successor.

(1949 Rev., S. 3382; 1953, S. 1820d; P.A. 91-59, S. 10; P.A. 93-435, S. 38, 95; P.A. 96-243, S. 4.)

History: P.A. 91-59 replaced reference to “local dog warden” with reference to “municipal animal control officer”; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 96-243 added cats to coverage of this section.



Section 22-336 - Towns to provide pounds or other suitable facilities. Regulations. Enforcement.

Each city or town, other than towns participating in a regional dog pound, shall (1) provide and maintain for use as a dog pound a suitable building, which shall be made comfortable for the detention and care of dogs and kept in a sanitary condition, or (2) provide, through written agreement, for the detention and care of impounded dogs by a licensed veterinarian, or in a licensed veterinary hospital, licensed commercial kennel, a dog pound maintained by another city or town, or other suitable facility approved by the commissioner. Any city or town may provide for the use of such building or facility to shelter other animals which are found injured, mistreated or roaming in a manner which endangers the animal or the public. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, concerning the construction and maintenance of dog pounds or other facilities where impounded dogs are kept, and the care, handling and transportation of dogs by municipal animal control officers. The commissioner may inspect any dog pound or other facility where impounded dogs are kept and may issue such orders as he deems necessary to correct any improper conditions found to exist. If such orders are not complied with, the commissioner may request the Attorney General to bring an action for their enforcement, including suit for an injunction in the judicial district in which the dog pound or facility is located.

(1949 Rev., S. 3383; 1953, 1955, S. 1821d; 1963, P.A. 613, S. 8; P.A. 80-211, S. 1; P.A. 82-119, S. 2; P.A. 91-59, S. 11; P.A. 93-162; 93-435, S. 39, 95.)

History: 1963 act excepted towns participating in regional dog pounds from compliance with provisions and empowered commissioner to make regulations re dog pounds, etc.; P.A. 80-211 added provisions re alternate arrangements for detention and care of impounded dogs, i.e. through veterinarian, commercial kennel, etc; P.A. 82-119 authorized the commissioner to request the attorney general to bring enforcement actions under the statute; P.A. 91-59 replaced reference to “local dog warden” with reference to “municipal animal control officer”; P.A. 93-162 authorized use of facilities established under this section to shelter animals other than dogs; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993.



Section 22-337 - Notice of licensing requirements.

The selectmen of each town shall, annually, at least thirty days before June thirtieth, post a notice on the signpost in their town, if any, or at some other exterior place near the office of the town clerk, which shall warn that dogs must be licensed during the month of June.

(1949 Rev., S. 3400; 1953, S. 1838d; 1963, P.A. 613, S. 10; P.A. 84-146, S. 13.)

History: 1963 act required that notice contain warning that dogs must be licensed during June rather than requirements re licensing, wearing of collar and tag, etc.; P.A. 84-146 included a reference to posting of notice on a place other than a signpost.



Section 22-338 - Licensing of dogs. Fees. Rabies certificate. Exemptions.

(a) Each owner or keeper of a dog of the age of six months or older, except dogs kept under a kennel license as provided in section 22-342, shall cause such dog to be licensed in the town clerk’s office in the town where such dog is kept, on or before June thirtieth, annually, or at such time as such dog becomes six months old, and annually thereafter, on or before June thirtieth. The owner or keeper shall pay to such town clerk for such license the sum of seven dollars for each neutered male or spayed female dog and the sum of twelve dollars for each unneutered male dog and each unspayed female dog, and one additional dollar in each case as the town clerk’s fee for issuing a tag and license as provided in section 22-340. Two dollars from each license fee collected for a neutered or spayed dog shall be deposited into the animal population control account, established under section 22-380g. If an owner or keeper of a dog fails to procure a license as required by this section, such owner or keeper shall pay the appropriate license fee specified in this section, the town clerk’s fee and a penalty of one dollar for each month or fraction thereof the dog remains unlicensed.

(b) Any owner or keeper applying for a license for a dog under subsection (a) of this section, except for those owners or keepers possessing a rabies vaccination exemption certificate, or a copy thereof, issued pursuant to section 22-339b, shall submit to the town clerk a rabies certificate signed by a licensed veterinarian, or a copy thereof, stating that such dog has been vaccinated against rabies, the date of the vaccination and the duration of the immunity provided by the vaccine. No license shall be issued unless the certificate indicates that the immunity provided by the vaccine is effective at the time of licensing.

(c) Any owner or keeper applying for a license for a dog pursuant to subsection (a) of this section that has been exempted from vaccination against rabies pursuant to section 22-339b shall submit to the town clerk a rabies vaccination exemption certificate issued by the department, or a copy thereof, in lieu of a rabies certificate.

(d) This section shall not apply to any dog which is imported into this state for exhibition purposes and which does not remain in this state for more than thirty days. Any person may import, from another state, any licensed dog with collar, tag and rabies vaccination certificate, and keep the same in this state for not more than thirty days, without complying with the provisions of this section.

(1949 Rev., S. 3384; 1953, 1955, S. 1822d; 1957, P.A. 440, S. 2; 1963, P.A. 613, S. 9; February, 1965, P.A. 49, S. 1; P.A. 76-361, S. 1; P.A. 82-323, S. 3; P.A. 85-167, S. 1; P.A. 89-161, S. 1; P.A. 91-46, S. 1, 12; P.A. 93-435, S. 40, 95; P.A. 02-61, S. 1; P.A. 03-103, S. 1; P.A. 06-105, S. 1; P.A. 07-105, S. 1.)

History: 1963 act made provisions generally applicable deleting references to period between May 1, 1958, and June 30, 1959, and revised fee provisions; 1965 act raised license fee for male or spayed female dog from $2.10 to $3 and for unspayed dog from $5.90 to $7, added reference to charges for fractions of months and changed last date for acquiring license without penalty from July first to June thirtieth; P.A. 76-361 distinguished between neutered and unneutered male dogs in fee provisions as between spayed and unspayed female dogs; P.A. 82-323 doubled various town clerk’s fees and penalty applicable until July thirty-first; P.A. 85-167 added Subsec. (b) requiring a rabies certificate for licensing on and after June 1, 1986; P.A. 89-161 amended Subsec. (a) to increase the fees, to remove language on the prorating of fees and to change the method for computing penalties and amended Subsec. (b) to remove outdated language; P.A. 91-46 added Subsec. (c) to provide for an exemption for certain dogs imported into the state; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 02-61 amended Subsec. (a) to increase license fee for neutered or spayed dog from $5 to $7 and allocate $2 from each license fee for a neutered or spayed dog to the Animal Population Control Fund; P.A. 03-103 amended Subsec. (a) to increase license fee for unneutered and unspayed dogs from $9 to $12 and made a technical change in Subsec. (b); P.A. 06-105 amended Subsec. (b) to add exclusion for owners or keepers possessing rabies vaccination exemption certificate and insert “licensed” re veterinarian, added new Subsec. (c) re submittal to town clerk of such certificate and redesignated existing Subsec. (c) as Subsec. (d); P.A. 07-105 amended Subsec. (a) to change Animal Population Control Fund to animal population control account, effective June 11, 2007.

See Sec. 22-339b re rabies vaccination exemption.



Section 22-339 - Licensing of dogs which are six months of age or older by new owners. Fees.

Any person upon becoming the owner or keeper of any unlicensed dog of the age of six months or older shall cause such dog to be licensed within thirty days thereof until the thirtieth day of the ensuing June in the manner and subject to the terms and conditions provided in section 22-338. If the new owner has written proof of purchase or transfer and the license is obtained within thirty days, he shall not be required to pay any penalties as provided by said section for failure to secure a license for a dog over six months of age. Any person becoming the owner of a licensed dog shall present the license and tag of such dog to the town clerk of the town in which he resides and, for a fee of one dollar, such town clerk shall issue, in lieu thereof, a new license and tag, which shall be recorded in the name of the new owner. Such town clerk shall retain the old license and tag in his possession.

(1949 Rev., S. 3385; 1953, S. 1823d; 1957, P.A. 440, S. 3; 1963, P.A. 613, S. 11; P.A. 76-361, S. 2; P.A. 78-297, S. 2, 3; P.A. 82-323, S. 4; P.A. 89-161, S. 2; P.A. 91-215, S. 1; P.A. 93-435, S. 41, 95.)

History: 1963 act imposed $0.25 per month fee for male or spayed female and $0.60 per month fee for unspayed female when dog newly imported into state or obtained from kennel, etc. plus $0.50 town clerk’s fee and where ownership of dog already licensed is transferred increased license transfer fee from $0.35 to $0.50; P.A. 76-361 distinguished between fees for neutered and unneutered male dogs as between spayed and unspayed females; P.A. 78-297 deleted reference to dogs obtained from dog pound in fee provision; P.A. 82-323 doubled town clerk’s fees; P.A. 89-161 removed language on the prorating of fees; P.A. 91-215 added language requiring new dog owners to license their dogs within 30 days and to exempt a new owner from paying any penalty for late registration if he has proof of transfer of ownership and obtains a license within 30 days thereof; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993.



Section 22-339a - Town clerks may deputize agents for the issuance of licenses. Licensing of dogs acquired from dog pounds. Fees. Rabies certificate.

(a) The town clerk of any town may deputize employees of any dog pound in such town as agents for the issuance of dog licenses and tags, provided the town clerk shall be solely responsible for compliance with the provisions of the statutes relating to the duties of the town clerk in connection with such licenses and tags and the moneys received therefor.

(b) Any person acquiring an unlicensed dog from a dog pound shall be issued a temporary license by the town clerk, or his agent deputized pursuant to subsection (a) of this section, which shall expire thirty days after the issuance thereof. Prior to the expiration of a temporary license, the person holding the license shall apply for a license for the remainder of the license year, pay the appropriate license fee specified in section 22-338, and submit a certificate signed by a veterinarian, or a copy thereof, stating (1) that the dog has been vaccinated against rabies, (2) the date of the vaccination and (3) the duration of the immunity provided by the vaccine. No license shall be issued unless the certificate indicates that the immunity provided by the vaccine is effective at the time of licensing.

(P.A. 78-297, S. 1, 3; P.A. 82-323, S. 5; P.A. 85-167, S. 2; P.A. 89-161, S. 3; P.A. 93-435, S. 42, 95.)

History: P.A. 82-323 doubled town clerk’s fees in Subsec. (b); P.A. 85-167 amended Subsec. (b) to include provisions re issuance of temporary 30-day license and to require a rabies certificate as condition for issuance of license on and after June 30, 1986; P.A. 89-161 added the reference to the fee specified in Sec. 22-338 and removed language on the pro rating of fees and outdated language; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993.



Section 22-339b - Rabies vaccination required for dogs and cats. Exemption from rabies vaccination. Rabies vaccination exemption certificate. Veterinarian appeal. Penalty.

(a) Any owner or keeper of a dog or cat of the age of three months or older shall have such dog or cat vaccinated against rabies. Any animal vaccinated prior to one year of age or receiving a primary rabies vaccine at any age shall be considered protected for only one year and shall be given a booster vaccination one year after the initial vaccination and shall be vaccinated at least every three years thereafter. Those animals revaccinated after one year of age shall be given booster vaccinations at least every three years thereafter. Proof of vaccination shall be a certificate issued by a licensed veterinarian in accordance with subsection (a) of section 22-339c. A licensed veterinarian, upon request of the Chief Animal Control Officer, any animal control officer, municipal animal control officer or regional animal control officer shall submit to such officer a copy of such certificate and any associated rabies vaccination records for such dog or cat that has bitten a person or another animal.

(b) The State Veterinarian or the Commissioner of Agriculture, or the commissioner’s designee, may grant an exemption from vaccination against rabies for a dog or cat if a licensed veterinarian has examined such animal and determined that a rabies vaccination would endanger the animal’s life due to disease or other medical considerations. Such exemption may be granted for an individual animal only after the veterinarian has consulted with the State Veterinarian, the Commissioner of Agriculture, or the commissioner’s designee, and completed and submitted to the department an application for exemption from rabies vaccination on a form approved by the Department of Agriculture. After approval of such exemption, the department shall issue a rabies vaccination exemption certificate, copies of which shall be provided to the veterinarian, the owner of the dog or cat exempted from rabies vaccination and the animal control officer of the municipality in which the owner of the dog or cat resides. Certification that a dog or cat is exempt from rabies vaccination shall be valid for one year, after which time the animal shall be vaccinated against rabies or the application for exemption shall be renewed.

(c) Any veterinarian aggrieved by a denial of a request for an exemption from rabies vaccination by the State Veterinarian, the Commissioner of Agriculture or the commissioner’s designee may appeal such denial as provided in the Uniform Administrative Procedure Act, sections 4-166 to 4-189, inclusive.

(d) Any violation of this section shall be an infraction.

(P.A. 85-167, S. 3, 9; P.A. 91-46, S. 2, 12; P.A. 93-435, S. 43, 95; P.A. 96-243, S. 13, 16; P.A. 06-105, S. 2; P.A. 09-228, S. 1.)

History: P.A. 91-46 entirely replaced previous provisions with new language re rabies vaccinations for dogs and cats; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 96-243 added provision making violations of section an infraction, effective June 6, 1996; P.A. 06-105 designated existing provisions as Subsec. (a), moved penalty provision from said Subsec. to new Subsec. (d) and added new Subsecs. (b) re exemption from vaccination against rabies for dog or cat and issuance of rabies vaccination exemption certificate and (c) re veterinarian appeal of denial of request for such exemption; P.A. 09-228 amended Subsec. (a) by adding provision re submission by veterinarian to animal control officer of copy of certificate and rabies vaccination records for dog or cat that has bitten a person or another animal, effective July 1, 2009.



Section 22-339c - Certificate of rabies vaccination.

(a) A certificate of rabies vaccination shall be (1) a form approved by the National Association of Public Health Veterinarians, (2) any form approved by the State Veterinarian, or (3) any form that has the following information regarding the vaccinated animal: (A) The name and address of its owner; (B) a description of the animal which specifies its species, breed, age, color or markings and sex; (C) the date of the vaccination, the duration of the immunity provided by the vaccination, the producer of the vaccine and the vaccine serial number; (D) the rabies tag number; and (E) the signature and license number of the veterinarian administering the vaccination. Such certificate shall be the official proof of rabies vaccination submitted to a town clerk in accordance with the provisions of section 22-338 or 22-339a.

(b) The owner or keeper of a dog or cat shall keep a certificate, or copy thereof, stating that such dog or cat has been vaccinated against rabies and shall make such certificate or copy available to any animal control officer, regional animal control officer or municipal animal control officer of any municipality for inspection.

(c) An antirabies clinic, upon request of any municipal animal control officer or animal control officer, shall submit to such officer a copy of any such certificate issued. Such copy shall be used by the officer to search for unlicensed dogs in accordance with the provisions of section 22-349.

(P.A. 85-167, S. 4; P.A. 86-45, S. 2, 3; P.A. 91-46, S. 3, 12; 91-59, S. 11; P.A. 93-435, S. 44, 95; P.A. 98-12, S. 12, 22; P.A. 06-105, S. 3.)

History: P.A. 86-45 added Subsec. (a)(3) specifying information required on form to qualify for rabies certificate; P.A. 91-46 amended Subsec. (a) to change “dog” to “animal” and to provide for official proof of rabies vaccination, amended Subsec. (b) to include vaccinations for cats and added Subsec. (c) concerning provision of rabies certificates by antirabies clinics; P.A. 91-59 replaced references to “warden” and “regional canine control officer” with references to “municipal animal control officer” and “regional animal control officer”, respectively; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 98-12 changed “canine control officer” to “animal control officer”, effective July 1, 1998; P.A. 06-105 deleted reference to “Form 50” and made technical changes in Subsec. (a).



Section 22-339d - Municipal control of feral cats.

(a) A municipality may adopt an ordinance requiring the registration, within one year of the adoption of such ordinance, of keepers of feral cats in residential or commercial areas. Such ordinance shall require that any such keeper shall register with the animal control officer for such municipality who shall provide information to the registrant regarding the proper care and management of feral cats. For purposes of this section, “feral cat” means a free-roaming domestic cat which is not owned and “keeper” means any person or organization, harboring, regularly feeding or having in his or its possession any feral cat. Refusal to permit any animal control officer to impound a feral cat shall be deemed evidence of keeping. Such ordinance shall require that such keepers shall provide for the vaccination of such cats against rabies and the sterilization of such cats. Such keeper shall be considered an eligible owner for purposes of the animal population control program established under sections 22-380e to 22-380m, inclusive, provided such cats are adopted from a municipal pound.

(b) A municipality may adopt an ordinance providing that no person owning or keeping any cat shall permit such animal to (1) substantially damage property other than the property of the owner or keeper or (2) cause an unsanitary, dangerous or unreasonably offensive condition. Violation of such provision shall be an infraction.

(P.A. 96-243, S. 1.)



Section 22-340 - Town clerk to provide licenses and tags.

(a) Each person complying with the provisions of section 22-338, 22-339 or 22-342 shall receive from the town clerk a license on a form prescribed by the commissioner, which license shall contain a description of the dog and the number under which such dog is licensed. The town clerk shall issue to such person a tag or plate of material prescribed by the commissioner, upon which shall be distinctly marked the name of the town in which such dog is licensed, the license number and the year of license. No town clerk shall issue such license or tag to any person for any neutered male or spayed female dog not previously licensed as such unless the person causing the dog to be licensed exhibits to the town clerk a certificate from a licensed veterinarian stating that such veterinarian has neutered or spayed the dog or that, after examining the dog, he finds that the dog has been neutered or spayed.

(b) The town clerk shall provide for the issuance and renewal through the mail of licenses issued under sections 22-338 and 22-339. The town clerk may make applications for such licenses available at such facilities as kennels, pet stores, veterinarian offices, humane society offices and pet grooming establishments.

(1949 Rev., S. 3386; 1953, S. 1824d; 1963, P.A. 613, S. 12; P.A. 77-420, S. 2, 3; 77-604, S. 19, 84; P.A. 89-161, S. 4; P.A. 93-435, S. 45, 95.)

History: 1963 act rephrased provision re veterinarian’s statement that dog has been spayed; P.A. 77-420 and 77-604 made provisions previously applicable to spayed dogs applicable to neutered dogs as well; P.A. 89-161 made the existing section Subsec. (a), added Subsec. (b) and amended Subsec. (a) to remove a requirement that the town clerk record on the license form the name of the veterinarian who neutered or spayed the dog; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993.



Section 22-341 - Tag or plate to be attached to dog collar or harness. Cost.

(a) Each owner or keeper of a licensed dog shall keep around its neck or body a collar or harness of leather or other suitable material, to which shall be securely attached a tag or plate issued to such person by the town clerk. If any such tag or plate is lost, the owner or keeper of such dog shall forthwith secure a substitute tag or plate from the town clerk, at a cost of fifty cents.

(b) The town clerk of each town shall order a sufficient number of such tags or plates from the commissioner, who shall furnish the same at a cost of five cents each, which cost shall be paid by the town on the approval of the town clerk. Any balance of the moneys received by the commissioner after deducting the cost of the tags, the expenses incidental to their distribution to the town clerks and the expenses incidental to the enforcement of the provisions of this chapter, shall be accounted for by the commissioner to the Comptroller. The design and the shape of such tags or plates shall be changed each year, and such tags or plates for each year shall be of uniform design and material throughout the state. Any dog found roaming at large upon any public highway or common or upon the premises of any person other than its owner, without a tag as provided in this section, shall be presumed to be an unlicensed dog.

(1949 Rev., S. 3387; 1953, S. 1825d; P.A. 83-382, S. 1, 3; P.A. 93-435, S. 46, 95; P.A. 01-62, S. 2.)

History: P.A. 83-382 amended Subsec. (a) to raise the fee for replacement tags from $0.10 to $0.50, for consistency with Sec. 22-347; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 01-62 amended Subsec. (b) to eliminate provision re payment of dog license fees to the State Treasurer.



Section 22-342 - Kennel licenses. Certain breeders to be licensed. Inspection of kennel facilities. Penalties.

(a) Any owner or keeper of a kennel who breeds more than two litters of dogs annually shall apply to the town clerk in the town in which such kennel is located for a kennel license. Any owner or keeper of a kennel who breeds not more than two litters of dogs annually may apply to the town clerk of the town in which such kennel is located for a kennel license. For the purposes of this section, annually shall refer to the kennel license year which begins July first. Such town clerk shall issue to such applicant a kennel license on a form prescribed by the commissioner for a period from the date of such application until the thirtieth day of the ensuing June. The license shall specify the name and number of the kennel, the name of the owner and the name of the keeper and shall be in lieu of any other license required for any dog of either sex which may be kept in such kennel during the period for which the license is issued. Each license may be renewed from year to year by the town clerk upon application of such owner or keeper. Each such owner or keeper shall cause to be kept, upon each dog in such kennel, while it is at large, a collar or harness of leather or other suitable material, to which collar or harness shall be securely attached a tag or plate upon which shall appear the number of the kennel license, the name of the town issuing the license and the year of license. Such plates or tags shall be furnished by the town clerk of the town in which such kennel is licensed, at a cost of ten cents each, in such numbers, not fewer than the number of dogs kept in such kennel, and at such time as the licensee may request. The fee for each kennel license, when no more than ten dogs are kept in the kennel, shall be fifty dollars, and for a license for a kennel containing more than ten dogs, the fee shall be one hundred dollars, except that in the case of a kennel started after the first day of July, the license fee for the remainder of the year shall be a proportional part of the fee charged for one year. If the owner or keeper of any established kennel fails to obtain the kennel license on or before June thirtieth, he shall pay one dollar for each dog kept therein, in addition to the regular kennel fee.

(b) The commissioner, the Chief Animal Control Officer or any state animal control officer may at any time inspect any kennel including all facilities of any kennel in which dogs are bred or housed or cause it to be inspected by a Connecticut licensed veterinarian appointed by the commissioner. If, in the judgment of the commissioner, such kennel is not being maintained in good repair and in a sanitary and humane manner or if the commissioner finds that communicable or infectious disease or other unsatisfactory conditions exist in the kennel, he may issue such orders as he deems necessary for the correction of such conditions and may quarantine the premises and animals. If the owner or keeper of such kennel fails to comply with such orders, the commissioner shall revoke or suspend the kennel license of such owner or keeper.

(c) Any person aggrieved by any order issued under the provisions of this section may appeal to the Superior Court in accordance with the provisions of section 4-183.

(d) Any person maintaining a kennel after such license has been revoked or suspended as herein provided shall be guilty of a class B misdemeanor.

(e) Any owner or keeper of a kennel who breeds more than two litters of dogs annually and (1) fails to apply for a kennel license as required in subsection (a) of this section, or (2) fails to allow an inspection of such facility as required in subsection (b) of this section shall be guilty of a class B misdemeanor.

(1949 Rev., S. 3388, 3389; 1953, S. 1826d; 1957, P.A. 440, S. 4; 1963, P.A. 613, S. 13; 1969, P.A. 81, S. 4; P.A. 76-436, S. 457, 681; P.A. 77-260; 77-420, S. 1, 3; 77-603, S. 99, 125; P.A. 93-435, S. 47, 95; P.A. 98-12, S. 13, 22; 98-113, S. 1; P.A. 12-80, S. 128.)

History: 1963 act made provisions of Subsec. (a) generally applicable, deleting references to period between May 1, 1958, and June 30, 1959; 1969 act replaced references to dog wardens with references to canine control officers where necessary; P.A. 76-436 replaced court of common pleas with superior court in Subsec. (c), effective July 1, 1978; P.A. 77-260 replaced maximum $50 fine in Subsec. (d) with minimum fine of $50 and maximum fine of $100; P.A. 77-420 doubled kennel license fees in Subsec. (a) and in Subsec. (b) made suspension or revocation of license for failure to comply with orders of commissioner or canine control officer mandatory rather than optional; P.A. 77-603 revised appeal provision in Subsec. (c) to require appeals from commissioner’s orders to be taken in accordance with Sec. 4-183; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 98-12 changed “canine control officer” to “animal control officer”, in Subsec. (b), effective July 1, 1998; P.A. 98-113 amended Subsec. (a) to mandate regulation of breeders of more than two litters of dogs annually and to add definition of “annually”, amended Subsec. (b) to replace “canine control officer” with “animal control officer”, to add provision re inspection of facilities in which dogs are bred or housed, to change “registered” to “Connecticut licensed” veterinarian and to add provision re maintenance of kennel in good repair, amended Subsec. (d) to increase penalties for certain violations of this section and added new Subsec. (e) re penalty for breeders who violate this section; P.A. 12-80 amended Subsecs. (d) and (e) to change penalties from a fine of not more than $1,000 or imprisonment of not more than 1 year or both to a class B misdemeanor.

Subsec. (b):

Cited. 218 C. 757.



Section 22-343 - Temporary placing of dog.

The holder of any kennel license may place any dog belonging to such kennel in the possession and keeping of any prospective purchaser for not more than thirty days without such keeper or temporary custodian complying with the provisions of section 22-338, but such dog, during such temporary custody, shall wear around its neck or body a collar or harness of leather or other suitable material, to which shall be attached a tag or plate as specified in section 22-341 or 22-342.

(1949 Rev., S. 3390; 1953, S. 1827d; 1963, P.A. 613, S. 14.)

History: 1963 act allowed possible buyer to have custody of dog belonging to holder of kennel license for 30 days rather than three weeks without obtaining license.



Section 22-344 - Licensing of commercial kennel, pet shop, training facility or grooming facility. Advertising by commercial kennels. Registration of animal importer. Fees. Humane treatment of animals. Inspection. Fines. Conformance to zoning regulations.

(a)(1) No person shall maintain a commercial kennel until he has obtained from the commissioner a license to maintain such kennel under such regulations as the commissioner provides as to sanitation, disease and humane treatment of dogs or cats and the protection of the public safety. Upon written application and the payment of a fee of two hundred dollars, the commissioner shall issue such license to be effective until the ensuing December thirty-first provided the commissioner finds (A) that such regulations have been complied with, and (B) in the case of each initial application for such license, that the zoning enforcement official of the municipality wherein such kennel is to be maintained has certified that the kennel conforms to the municipal zoning regulations. Such license shall be renewed annually, not later than December thirty-first, in accordance with the provisions of this section, and may be transferred by the licensee to another premises upon approval of the commissioner.

(2) Any person who maintains a commercial kennel and who advertises the services of such commercial kennel shall cause the license number for such commercial kennel, as issued pursuant to this section, to clearly appear in such advertisement. The commissioner may adopt regulations, in accordance with chapter 54, to prescribe the requirements for the appearance of the license number of a commercial kennel in any form of advertisement. Such regulation may include, but need not be limited to, the size, font and location of such license number for any given form of advertisement.

(b) No person shall maintain a pet shop until he has obtained from the commissioner a license to maintain such pet shop under such regulations as the commissioner provides as to sanitation, disease and humane treatment of animals and the protection of the public safety. Upon written application and the payment of a fee of two hundred dollars, the commissioner shall issue such license to be effective until the ensuing December thirty-first provided the commissioner finds (1) that such regulations have been complied with, and (2) in the case of each initial application for such license, that the zoning enforcement official of the municipality wherein such pet shop is to be maintained has certified that the pet shop conforms to the municipal zoning regulations. Such pet shop license may be transferred by the licensee to another premises upon the approval of the commissioner. The commissioner, after consultation with the Commissioners of Public Health and Energy and Environmental Protection, shall establish and maintain, pursuant to regulations adopted in accordance with chapter 54, a list of animals which are deemed to be injurious to the health and safety of the public or whose maintenance in captivity is detrimental to the health and safety of the animal. The sale or offer of sale of any animal which is on said list is prohibited and any person who violates this provision shall be fined not more than five hundred dollars.

(c) No person shall engage in the business of grooming or maintaining a grooming facility until such person has obtained from the commissioner a license to maintain such facility under such regulations as the commissioner provides as to sanitation, disease and humane treatment of such animals and the protection of the public safety. Upon written application and the payment of a fee of one hundred dollars, the commissioner shall issue such license to be effective until the ensuing December thirty-first provided the commissioner finds (1) that such regulations have been complied with, and (2) in the case of each initial application for such license, that the zoning enforcement official of the municipality wherein such grooming is to be maintained has certified that the facility conforms to the municipal zoning regulations. Such license shall be renewed annually, not later than December thirty-first, in accordance with the provisions of this section, and may be transferred by the licensee to other premises upon approval of the commissioner.

(d) No person shall maintain a training facility until such person has obtained from the commissioner a license to maintain such facility under such regulations as the commissioner provides as to sanitation, disease and humane treatment of such animals and the protection of public safety. Upon written application and the payment of a fee of one hundred dollars, the commissioner shall issue such license to be effective until the ensuing December thirty-first provided the commissioner finds (1) that such regulations have been complied with, and (2) in the case of each initial application for such license, that the zoning enforcement official of the municipality wherein such training facility is to be maintained has certified that the facility conforms to the municipal zoning regulations. Such license shall be renewed annually upon the terms required for the original license and may be transferred by the licensee to another premises upon approval of the commissioner.

(e) (1) No animal importer shall import any dog or cat into this state until such person registers as an animal importer with the commissioner. Such registration shall be on a form as prescribed by the commissioner. Such registration shall require the submission of the following information: (A) The name, mailing address, business address, telephone number and Internet address of such registrant, (B) if such registrant is domiciled out-of-state, the name, Connecticut address and phone number of a Connecticut-based agent for service of process, and (C) the number of animals brought into the state during the prior year by such animal importer and the state or country of origin for each such animal. Such registration shall be accompanied by payment of a fee of one hundred dollars and shall be valid until the December thirty-first following such registration. Such registration shall be renewed annually, in accordance with the provisions of this subsection, provided the commissioner determines that such registrant complies with any requirements provided by the commissioner as to the health, safety and humane treatment of animals that is applicable to animal importers. Such registration shall not be required for any employee or volunteer of a registered animal importer or other person who is required to be licensed pursuant to the provisions of this chapter, provided such employee, volunteer or other person is not otherwise an animal importer. Any person who violates the provisions of this subdivision shall be fined not more than five hundred dollars.

(2) Any animal importer who intends to offer for sale, adoption or transfer any dog or cat at a venue or location that is open to the public or at an outdoor location, including, but not limited to, a parking lot or shopping center, shall provide notice to the Department of Agriculture and the municipal zoning enforcement officer of the town where any such sale, adoption or transfer will occur, not later than ten days prior to such event. Such notice shall state the date for such sale, adoption or transfer event, the exact location of such event and the anticipated number of animals for sale, adoption or transfer at such event. Any person who fails to provide notice as required pursuant to this subdivision shall be fined not more than one hundred dollars per animal that is offered for sale, adoption or transfer at such event.

(3) For the purpose of this subsection, “animal importer” means a person who brings any dog or cat into this state from any other sovereign entity for the purpose of offering such dog or cat to any person for sale, adoption or transfer in exchange for any fee, sale, voluntary contribution, service or any other consideration. “Animal importer” includes any commercial or nonprofit animal rescue or adoption, humane relocation or delivery organization that is not otherwise required to be licensed under the provisions of this chapter.

(4) The provisions of this subsection shall not be construed to apply to any animal importer who offers a dog or cat for sale to a pet shop that is licensed in accordance with the provisions of subsection (b) of this section, provided such animal is delivered directly to a pet shop.

(5) The Commissioner of Agriculture may inspect any animal imported by an animal importer or any record required to be kept by such animal importer, provided such inspection shall not authorize the entry of the commissioner into the residence of such animal importer.

(6) Not later than December 31, 2013, the Commissioner of Agriculture shall prescribe the conditions that constitute the humane treatment of animals that are applicable to animal importers. Such conditions shall include, but not be limited to, the appropriate shelter, availability of food and water and standard of care to be provided by an animal importer to such animals.

(f) The commissioner may, at any time, inspect or cause to be inspected by the commissioner’s agents any such commercial kennel, pet shop, grooming facility or training facility, and if, (1) in the commissioner’s judgment such kennel, pet shop, grooming facility or training facility is not being maintained in a sanitary and humane manner or in a manner that protects the public safety, (2) the commissioner finds that contagious, infectious or communicable disease or other unsatisfactory conditions exist, or (3) in the case of a pet shop, the commissioner finds any violation of the provisions of section 22a-381d, the commissioner may issue a fine to such commercial kennel, pet shop, grooming facility or training facility of not more than five hundred dollars for each animal that is the subject of such violation, may issue such orders as the commissioner deems necessary for the correction of such conditions and may quarantine the premises and animals. If the owner or keeper of such kennel, pet shop, grooming facility or training facility fails to comply with the regulations or orders of the commissioner, or fails to comply with any provision of the statutes or regulations relating to dogs or other animals, the commissioner may revoke or suspend such license. Any person aggrieved by any order issued under the provisions of this section may appeal therefrom in accordance with the provisions of section 4-183. Any person maintaining any commercial kennel, pet shop, grooming facility or training facility without having obtained a license for the same or after any such license has been revoked or suspended as provided herein shall be fined not more than two hundred dollars. The provisions of this section shall not apply to veterinary hospitals, except those boarding or grooming dogs for nonmedical purposes, and other establishments where all the dogs or animals were born and raised on the premises where they are kept for sale.

(g) The provisions of subsections (a) to (d), inclusive, of this section requiring certification by the zoning enforcement official that every commercial kennel, pet shop, grooming facility and training facility conforms to the zoning regulations of the municipality wherein such kennel, pet shop, grooming facility or training facility is maintained shall not apply to any person who is licensed under said subsections and maintained any such kennel, pet shop or grooming facility prior to October 1, 1977, provided such person does not relocate such kennel, pet shop, grooming facility or training facility in a zone in which such kennel, pet shop, grooming facility or training facility is not a permitted use. In addition, the provisions of said subsections requiring certification by the zoning enforcement official that every commercial kennel, pet shop, grooming facility and training facility conforms to the zoning regulations of the municipality wherein such kennel, pet shop, grooming facility or training facility is maintained shall not apply when a zone in which such kennel, pet shop, grooming facility or training facility is maintained is changed to a use which does not permit such kennel, pet shop, grooming facility or training facility in such zone.

(1949 Rev., S. 3327; 1953, S. 1828d; 1959, P.A. 447, S. 1; 1963, P.A. 613, S. 15; February, 1965, P.A. 22, S. 1; 1969, P.A. 81, S. 4; 423, S. 2; 1971, P.A. 70; 1972, P.A. 180, S. 2; P.A. 74-89; P.A. 76-436, S. 458, 681; P.A. 77-314, S. 2; 77-505; 77-603, S. 100, 125; 77-614, S. 323, 610; P.A. 82-91, S. 15, 16, 38; P.A. 83-382, S. 2, 3; P.A. 88-364, S. 30, 123; May Sp. Sess. P.A. 92-6, S. 49, 117; P.A. 93-381, S. 9, 39; 93-435, S. 48, 95; P.A. 95-257, S. 12, 21, 58; P.A. 01-62, S. 3; P.A. 09-52, S. 2; June Sp. Sess. P.A. 09-3, S. 298; P.A. 11-80, S. 1; 11-187, S. 1; P.A. 12-105, S. 2; P.A. 13-23, S. 1; 13-241, S. 8.)

History: 1959 act raised license fee from $1 to $10; 1963 act made previous provisions Subsecs. (a) and (c), revising Subsec. (a) to apply only to commercial kennels and inserting new Subsec. (b) with separate provisions applicable to pet shops; 1965 act allowed revocation or suspension of license for failure to comply with statutes or regulations re dogs; 1969 acts inserted new Subsec. (c) containing provisions applicable to grooming businesses, relettering former Subsec. (c) accordingly, replaced references to dog wardens with references to canine control officers where necessary and including references to grooming facilities; 1971 act deleted proviso re prorated license fees for pet shops starting after January thirty-first in Subsec. (b); 1972 act replaced references to inspections by canine control officers and veterinarians with references to inspections by commissioner’s agents and allowed suspension or revocation of license for violations of statutes and regulations re other animals as well as dogs in Subsec. (d); P.A. 74-89 included provisions in Subsec. (b) re list of animals not to be maintained in captivity or injurious to public health and safety; P.A. 76-436 replaced court of common pleas with superior court in Subsec. (d), effective July 1, 1978; P.A. 77-314 inserted new Subsec. (d) containing provisions applicable to training facilities, relettering former Subsec. (d) accordingly and including references to training facilities; P.A. 77-505 required that facilities conform to zoning regulations as condition of licensure and added Subsec. (e) clarifying what constitutes conformity to zoning regulations; P.A. 77-603 replaced previous appeal provision with statement requiring that appeals be made in accordance with Sec. 4-183; P.A. 77-614 substituted commissioner of health services for commissioner of health in Subsec. (b), effective January 1, 1979; P.A. 82-91 increased commercial kennel license fee from $10 to $25 and amended Subsec. (e) to extend the application of the provisions of the section to veterinary hospitals boarding or grooming dogs for nonmedical purposes; P.A. 83-382 amended Subsecs. (a), (b), (c) and (d) to authorize the commissioner to adopt regulations that protect the public safety, amended Subsecs. (c) and (d) to raise the license fee for training facilities from $20 to $25 and amended Subsec. (d) to require the zoning enforcement officer to certify that a training facility conform to local zoning; P.A. 88-364 made technical changes in Subsecs. (b), (e) and (f); May Sp. Sess. P.A. 92-6 amended Subsecs. (a), (c) and (d) to increase the license fee from $25 to $100 and amended Subsec. (b) and (e) to increase the license fee from $50 to $200; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 01-62 amended Subsec. (c) to make a technical change and to require licenses to be renewed annually not later than December thirty-first; P.A. 09-52 amended Subsec. (e) to make technical changes, insert Subdiv. designators (1) and (2) and add Subdiv. (3) re violation of Sec. 22a-381d, effective July 1, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $100 to $200 and to make a technical change; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 11-187 added new Subsec. (e) re registration of animal importer with Commissioner of Agriculture prior to the importation of any dog or cat into the state by such animal importer, requirements for such registration, notice requirements prior to the offer for sale, transfer or adoption of any cat or dog by an animal importer at a venue open to the public, definition of “animal importer”, exceptions to such requirements and inspection authority of Commissioner of Agriculture re any animal or record of an animal importer, and redesignated existing Subsecs. (e) and (f) as Subsecs. (f) and (g); P.A. 12-105 amended Subsec. (f) to authorize commissioner to fine any commercial kennel, pet shop, grooming facility or training facility not more than $500 for each animal that is the subject of a violation; P.A. 13-23 amended Subsec. (a) to designate existing provisions as Subdiv. (1), add Subdiv. (2) re requirement for commercial kennels to include license number in advertisements and make technical changes; P.A. 13-241 amended Subsec. (e) by adding Subdiv. (6) re commissioner to prescribe conditions that constitute humane treatment of animals by animal importers, effective July 2, 2013.



Section 22-344a - Euthanasia of animals by pet shops.

(a) Euthanasia of any warm-blooded animal which was offered for sale by a pet shop and not sold or transferred to another owner shall be by lethal injection of sodium pentobarbitol administered by a veterinarian licensed in this state or a person under his supervision.

(b) The commissioner shall revoke the license issued under section 22-344 of any pet shop that violates subsection (a) of this section.

(P.A. 87-143, S. 1, 2; P.A. 93-435, S. 49, 95.)

History: P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993.



Section 22-344b - Pet shop required to have dogs and cats examined by veterinarian. Replacement or refund. Statement of customer rights. Penalty.

(a) A pet shop licensee shall, prior to offering a dog or cat for sale and thereafter at intervals of fifteen days until such dog or cat is sold, provide for examination of such dog or cat by a veterinarian licensed under chapter 384. Such licensee shall maintain a record of the veterinary services rendered for each dog or cat offered for sale.

(b) (1) If, (A) within twenty days of sale, any such dog or cat becomes ill or dies of any illness which existed in such dog or cat at the time of the sale, or (B) within six months of sale, any such dog or cat is diagnosed with a congenital defect that adversely affects or will adversely affect the health of such dog or cat, such licensee shall: (i) Reimburse such consumer not more than five hundred dollars for services and medications provided to such dog or cat by any veterinarian licensed pursuant to chapter 384 for the treatment of such illness or congenital defect upon the presentation by such consumer to such licensee of a certificate from such veterinarian that such dog or cat suffers or suffered from such illness or congenital defect. No licensee may require the consumer to return such dog or cat to such licensee to receive such reimbursement, or (ii) at the option of such consumer, replace the dog or cat or refund in full the purchase price of such dog or cat: (I) In the case of illness or such congenital defect, upon return of the dog or cat to the pet shop and the receipt of a certificate from a veterinarian licensed under chapter 384 and selected by the consumer, stating that the dog or cat is ill from a condition which existed at the time of sale, or suffers from such congenital defect, and (II) in the case of death, the receipt of a certificate from a veterinarian licensed under chapter 384 and selected by the consumer, stating that the dog or cat died from an illness or a congenital defect which existed at the time of sale. The presentation of such certificate shall be sufficient proof to claim reimbursement or replacement and the return of such deceased dog or cat to the pet shop shall not be required. No such refund or replacement shall be made if such illness or death resulted from maltreatment or neglect by a person other than the licensee or such licensee’s agent or employee. A licensee shall not be subject to the obligations imposed by this subsection for the sale of a cat where such cat has been spayed or neutered prior to its sale.

(2) Each pet shop licensee who sells dogs or cats shall post a statement of customer rights pursuant to this section in a location that is readily visible to the public and also provide a copy of such statement to any purchaser of a dog or cat at the time of purchase. The commissioner shall prescribe the content of such statement. Any statement of customer rights posted pursuant to this section shall be printed in black lettering of not less than twenty point size upon a white background.

(c) A licensee who violates any provision of this section shall forfeit to the state a sum not to exceed five hundred dollars for each animal which is the subject of the violation. The Attorney General, upon complaint of the commissioner, may institute a civil action in the superior court for the judicial district of Hartford to recover the forfeiture specified in this section.

(P.A. 88-230, S. 1, 12; 88-325, S. 1; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-113, S. 2; P.A. 09-228, S. 2; P.A. 12-105, S. 1.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-113 amended Subsec. (b) to provide for reimbursement of consumers by pet shops for certain veterinary expenses; P.A. 09-228 made a technical change in Subsec. (a) and amended Subsec. (b) by changing 15-day deadline to 20 days, adding 6-month deadline re dog or cat diagnosed with congenital defect, making conforming and technical changes, raising reimbursement limit from $200 to $500 and adding exemption for sale of spayed or neutered cat, effective July 1, 2009; P.A. 12-105 amended Subsec. (b) to designate existing provisions as new Subdiv. (1) and amend same to provide that licensee shall reimburse consumer not more than $500 for services and medications provided by licensed veterinarian for the treatment of dog’s or cat’s illness or congenital defect upon presenting such licensee with a certificate from such veterinarian and that licensee may not require consumer to return dog or cat to receive such reimbursement, add new Subdiv. (2) re posting of a statement of customer rights, and make technical changes.



Section 22-344c - Licensure of breeding facilities by towns.

(a) If a town requires the licensure of persons keeping ten or more unneutered or unspayed dogs capable of breeding, such persons shall apply to the clerk of the town in which such dogs are located for a license. Such town clerk, if the zoning enforcement official has certified that the location where such dogs shall be kept conforms to the zoning regulations of the municipality, shall issue to such applicant a license, for a reasonable fee to be determined by the town, on a form prescribed by the town for a period, from the date of such application until the thirtieth day of the ensuing June which license shall specify the name and number of the dogs, the name of the owner and, if applicable, the name of a keeper. Each such license may be renewed from year to year by the town clerk upon application of such owner or keeper.

(b) The Commissioner of Agriculture, the Chief Animal Control Officer or any animal control officer may at any time inspect or cause to be inspected any location, required by a town to be licensed, keeping ten or more unneutered or unspayed dogs capable of breeding, by a registered veterinarian appointed by the commissioner and if, in the judgment of the commissioner, such location is not being maintained in a sanitary and humane manner or if he finds that communicable or infectious disease or other unsatisfactory conditions exist, he may issue such orders as he deems necessary for the correction of such conditions and may quarantine the premises and animals. If the owner or keeper of such location fails to comply with such orders, the commissioner may recommend the revocation or suspension of such license to the town which issued such license.

(c) Any person aggrieved by any order issued under the provisions of this section may appeal to the Superior Court in accordance with the provisions of section 4-183.

(d) Any person keeping ten or more unneutered or unspayed dogs capable of breeding, in a location required to be licensed, after such license has been revoked or suspended as herein provided shall be fined not less than fifty dollars or more than one hundred dollars.

(P.A. 91-379; P.A. 98-12, S. 14, 22; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 07-217, S. 99.)

History: P.A. 98-12 changed “canine control officer” to “animal control officer” in Subsec. (b), effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007.



Section 22-344d - Signs required in pet shops selling dogs. Penalty.

(a) A sign measuring not less than three inches in height and not less than five inches in width shall be posted on the cage of each dog offered for sale in a pet shop. The sign shall contain information printed in black lettering on a white background listing the breed of such dog, the locality and state in which such dog was born, and any individual identification number of such dog as listed on the official certificate of veterinary inspection from the state of origin.

(b) A sign shall be posted stating the following “THE FOLLOWING INFORMATION IS ALWAYS AVAILABLE ON ALL OUR PUPPIES: DATE OF BIRTH, THE STATE OF BIRTH, BREED, SEX AND COLOR, THE DATE THE PET SHOP RECEIVED THE PUPPY, THE NAMES AND REGISTRATION NUMBERS OF THE PARENTS (FOR AKC REGISTERABLE PUPPIES), RECORD OF INOCULATIONS AND WORMING TREATMENTS AND ANY RECORD OF ANY VETERINARY TREATMENT OR MEDICATIONS RECEIVED TO DATE.” Such sign shall include a telephone number at the Department of Agriculture through which information may be obtained regarding complaints about diseased or disabled animals offered for sale. Such sign shall be posted in a place readily visible to the consumer where dogs are offered for sale and printed in black lettering not less than thirty-eight point size upon a white background.

(c) A licensee who violates any provision of this section shall be liable for a civil penalty not to exceed five hundred dollars. The Attorney General, upon complaint of the Commissioner of Agriculture, may institute a civil action in the superior court for the judicial district of Hartford to recover the penalty specified in this section.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-113, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1998 regular and special sessions of the General Assembly, effective September 1, 1998); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-344e - License required for procurement of dog or cat for resale. Exception. Penalty.

No person shall procure any dog or cat for the purpose of resale unless such person: (1) Holds a pet shop license under section 22-344, or (2) resells such dog to a law enforcement agency or military branch of the federal, state or municipal government for the purpose of the performance of law enforcement or security work by such dog. Any person who violates the provisions of this section shall be guilty of a class B misdemeanor.

(P.A. 98-113, S. 4; P.A. 12-80, S. 129; P.A. 13-39, S. 1.)

History: P.A. 12-80 changed penalty from a fine of not more than $1,000 or imprisonment of not more than 1 year or both to a class B misdemeanor; P.A. 13-39 designated provision re holding of pet shop license as Subdiv. (1) and added Subdiv. (2) re exception for reselling of a dog to a law enforcement agency or military branch of the federal, state or municipal government for the purpose of the performance of law enforcement or security work by such dog, effective May 28, 2013.



Section 22-344f - Veterinarian examination of cat or dog imported into state by animal importer. Records of veterinary services rendered to imported cat or dog. Fines.

(a) Any animal importer, as defined in section 22-344, shall, not later than forty-eight hours after importing any dog or cat into this state and prior to the sale, adoption or transfer of such dog or cat to any person, provide for the examination of such dog or cat by a veterinarian licensed under chapter 384. Thereafter, such animal importer shall provide for the examination of such dog or cat by a veterinarian licensed under chapter 384 every ninety days until such dog or cat is sold, adopted or transferred, provided no such dog or cat shall be sold, adopted or transferred to another person by an animal importer unless (1) such dog or cat was examined by a veterinarian licensed under chapter 384 not more than fifteen days prior to the sale, adoption or transfer of such dog or cat, and (2) such veterinarian provides such animal importer with a written certificate stating that such dog or cat is free of any symptoms of any illness, infectious, contagious or communicable disease. Such certificate shall list the name, address and contact information of such animal importer. Any animal importer who violates the provisions of this subsection shall be fined not more than five hundred dollars for each animal that is the subject of such violation.

(b) Each animal importer shall maintain a record of the veterinary services rendered to each dog or cat imported into this state by such animal importer. Such record shall be maintained by such animal importer for a period of three years. Any animal importer who violates the provisions of this subsection shall be fined five hundred dollars.

(P.A. 11-187, S. 2.)



Section 22-345 - License and tag for guide dogs for blind, deaf or mobility impaired persons.

Any blind, deaf or mobility impaired person who is the owner or keeper of a dog which has been trained and educated to guide and assist such person in traveling upon the public streets or highways or otherwise shall receive a license and tag for such dog from the town clerk of the town where such dog is owned or kept. Such license and tag shall be issued in accordance with the provisions of section 22-340, and no fee shall be required of the owner or keeper of any such dog. When any such dog has not been previously licensed by the town clerk to whom application is being made, such town clerk shall not license such dog or issue to the owner a license and tag unless written evidence is exhibited to such clerk that the dog is trained and educated and intended in fact to perform such guide service for such applicant. Any person who has a dog placed with such person temporarily, including for breeding purposes, by a nonprofit organization established for the purpose of training or educating guide dogs to so assist blind, deaf or mobility impaired persons shall receive a license and tag for such dog from the town clerk of the town where such dog is kept. Such license and tag shall be issued in accordance with the provisions of section 22-340, and no fee shall be required for such license and tag, provided such person presents written evidence that such dog was placed with such person by such organization. As used in this section and section 46a-44, “deaf person” means a person who cannot readily understand spoken language through hearing alone and who may also have a speech defect which renders such person’s speech unintelligible to most people with normal hearing.

(1949 Rev., S. 3391; 1953, S. 1829d; 1963, P.A. 613, S. 16; P.A. 76-49, S. 1; P.A. 85-289, S. 5; P.A. 89-161, S. 5; P.A. 93-435, S. 50, 95; P.A. 01-62, S. 6.)

History: 1963 act removed nominal $0.35 charge for licensing guide dog; P.A. 76-49 defined “deaf person” and made provisions applicable to guide dogs for the deaf; P.A. 85-289 applied provisions of section to mobility impaired persons; P.A. 89-161 added the language pertaining to the placement of dogs between six months and one year by organization which trains guide dogs; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 01-62 deleted provision re dog between the age of six months and one year, exempted dogs placed for breeding purposes from the license and tag fee and made technical changes for purposes of gender neutrality.



Section 22-346 - Guide dogs on trains.

Section 22-346 is repealed.

(1949 Rev., S. 3392; 1953, S. 1830d; 1963, P.A. 613, S. 17; 641, S. 2.)



Section 22-347 - Use of license fees.

Within thirty days after receipt of the fees for dog licenses and tags, each town clerk shall deduct one dollar for each dog licensed, two dollars for each kennel license issued and fifty cents for each replacement tag issued and pay the balance to the town treasurer or other proper fiscal officer. Each town treasurer or fiscal officer, as the case may be, shall keep a separate dog fund account of all fees received from the town clerk, and all receipts from the municipal animal control officer and expended by said officer under the provisions of this chapter, and shall pay to the Commissioner of Agriculture, on September first of each year, fifty per cent of all moneys received from the sale of licenses prior to July first, or forty per cent of all such moneys if the town has made a survey of unlicensed dogs in accordance with the provisions of section 22-349, and include with such payment a statement of the number of licenses issued during such year. All moneys received from licenses sold after June thirtieth and all moneys received from the municipal animal control officer and all license fees returned to the town by the State Treasurer, at the request of the commissioner, under the provisions of section 22-348 shall be kept by the town treasurer or other fiscal officer in the separate dog fund account. The town treasurer or other fiscal officer shall, on the ensuing September first, send fifty per cent, or forty per cent as the case may be, of all license fees in such account to the commissioner, including any penalty fees collected pursuant to section 22-338. All payments to the commissioner shall be accompanied by an account thereof in a form prescribed by the commissioner and a copy of such account shall be sent to the commissioner. Upon the failure of any town treasurer or other fiscal officer to pay any amount due pursuant to this section, or any portion thereof, within forty-five days from its due date, the commissioner shall add interest of one and one-fourth per cent per month or fraction thereof on the amount unpaid per month or fraction thereof from the due date of such payment to the date of payment and a penalty in the amount of ten per cent of the amount unpaid or fifty dollars, whichever is greater. All funds in the dog fund account, except such funds as are to be sent to the commissioner, shall be used only for the compensation of municipal animal control officers, license certificates, tags, the construction and maintenance of dog pounds, the detention and care of impounded dogs in accordance with section 22-336, municipal animal control officer’s equipment, dog supplies and such veterinary fees as are provided for by law or regulations and shall not be used for any other purpose except upon written approval of the commissioner. No fees paid into the treasury of the town for tags or licenses for dogs shall be paid back to the persons from whom they were collected.

(1949 Rev., S. 3395, 3396; 1953, S. 1833d; 1957, P.A. 440, S. 6; 1963, P.A. 613, S. 18; P.A. 80-211, S. 2; P.A. 82-323, S. 6; 82-440, S. 2, 3; P.A. 85-289, S. 1; P.A. 91-59, S. 13; 91-131, S. 2, 4; P.A. 93-435, S. 51, 95; P.A. 01-62, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1963 act changed amounts to be deducted from receipts by town clerk from $0.35 to $0.50 per dog license and imposed $0.10 deduction for each replacement tag, added references to town “fiscal officer”, replaced “dog fund license account” with “dog fund account”, required payments to state treasurer on September first rather than August first, specified that payment cutoff date is June thirtieth and required statement of number of licenses issued and added provisions re payments to be rendered on moneys received after June thirtieth in each year and specified that funds remaining in local account may be used for warden’s equipment, dog supplies and veterinary fees as well as other uses previously listed; P.A. 80-211 allowed use of funds retained locally for “detention and care of impounded dogs in accordance with section 22-336”; P.A. 82-323 doubled deduction from fees for dogs licensed and kennels licensed and raised deduction for replacement tags from $0.10 to $0.50; P.A. 82-440 deleted the provision that towns participating in regional dog pounds submit license fees to the state treasurer; P.A. 85-289 authorized towns to retain 60% of the fees provided a survey was made; P.A. 91-59 replaced reference to “warden” with reference to “municipal animal control officer”; P.A. 91-131 added interest and penalty provisions, effective July 1, 1991, and applicable to any assessment or payment due on or after that date; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 01-62 made a technical change for purposes of gender neutrality and placed control over moneys collected with the Commissioner of Agriculture, deleting or revising provisions re State Treasurer; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-348 - Allocation of license fees to The University of Connecticut. Balance to towns.

The Commissioner of Agriculture, at the end of each fiscal year, shall request that for each dog license issued during the fiscal year, ten cents is transferred, from fees received pursuant to section 22-347, to The University of Connecticut for investigation and research concerning the cause, diagnosis, treatment and prevention of canine diseases. The balance of such fees, if in excess of five thousand dollars, remaining unexpended on August first following shall be returned, pro rata, to the towns that paid the same, upon certification by the commissioner that the town receiving such rebate has complied with the provisions of this chapter and the regulations adopted hereunder. A balance of five thousand dollars or less of such funds shall be carried into the following fiscal year.

(1949 Rev., S. 3397; 1953, S. 1834d; 1957, P.A. 440, S. 7; 1963, P.A. 613, S. 19; P.A. 93-435, S. 52, 95; P.A. 01-62, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1963 act required that $0.10 per dog license be set aside for canine disease research and required commissioner’s certification of towns compliance with provisions of chapter and related regulations before balance of fees returned to town; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 01-62 changed the method of allocating funds to The University of Connecticut, allowed the fund to carry forward a balance of $5,000 or less, placed the Commissioner of Agriculture in charge of the fund, deleting reference to State Treasurer, and made technical changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-349 - Unlicensed dogs. Regulations. Impoundment.

The town clerk of each town shall, annually, on or before July first, provide the municipal animal control officer or regional animal control officer with a copy of each dog license issued by such clerk. Such municipal animal control officer or regional animal control officer shall thereupon make diligent search for any unlicensed dog required to be licensed by section 22-338. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 establishing procedures for such search. If the owner of any such unlicensed dog is not known, the municipal animal control officer or regional animal control officer shall impound such dog. The owning or keeping of an unlicensed or impounded dog and the failure to purchase a license and pay the advertising and redemption fee within one hundred and twenty hours from the time the dog was impounded shall be an infraction.

(1949 Rev., S. 3394; 1953, S. 1832d; 1957, P.A. 440, S. 5; 1963, P.A. 613, S. 20; 1969, P.A. 81, S. 4; P.A. 76-381, S. 12; P.A. 78-48, S. 2; P.A. 79-290, S. 3, 5; P.A. 82-101, S. 2, 3; P.A. 85-289, S. 2; P.A. 91-59, S. 14.)

History: 1963 act required forwarding of list of licensed dogs to regional warden and rewrote provisions re impoundment of unlicensed dogs and prosecution of owners in greater detail; 1969 act replaced references to regional wardens with references to regional canine officers; P.A. 76-381 rephrased provision re prosecution of owner of unlicensed dog to state that owner of unlicensed dog shall be deemed to have committed an infraction; P.A. 78-48 required that warden or canine control officer be furnished with copies of each dog license rather than with list of licensed dogs; P.A. 79-290 changed deadline for furnishing copies of licenses from August first to July first and reduced time within which impounded dog must be redeemed from 168 hours to 120 hours; P.A. 82-101 amended the section to eliminate the five-day grace period during which owners of unlicensed dogs must license them or be guilty of an infraction; P.A. 85-289 added provision re regulations; P.A. 91-59 replaced references to “warden” and “regional canine control officer” with references to “municipal animal control officer” and “regional animal control officer”.

See Sec. 22-334 re animal control officer’s fees.



Section 22-350 - Dogs as personal property. Tax exemption. Theft.

All dogs are deemed to be personal property. License fees paid under the provisions of this chapter shall be in lieu of any tax on any dog. Any person who steals a dog may be prosecuted under section 22-351 or under sections 53a-118 to 53a-129, inclusive.

(1949 Rev., S. 3393; 1953, S. 1831d; 1957, P.A. 143, S. 1; 1963, P.A. 613, S. 21; 1971, P.A. 871, S. 100; May Sp. Sess. P.A. 92-11, S. 7, 70.)

History: 1963 act provided that license fees are in lieu of any tax on any dog rather than in lieu of tax on dog “of the value of one hundred dollars or less”; 1971 act replaced reference to Sec. 53-63 with reference to Secs. 53a-118 to 53a-129; May Sp. Sess. P.A. 92-11 replaced “declared” with “deemed”, deleted redundant provision that dogs are “subject to larceny” and deleted provision, including a reference to repealed Sec. 53-63, re valuation when more than one dog is stolen.



Section 22-350a - Tethering dog to stationary object or mobile device. Prohibited means. Retention of other protections afforded dogs. Confining or tethering dog for unreasonable period of time. Fines.

(a) No person shall tether a dog to a stationary object or to a mobile device, including, but not limited to, a trolley or pulley by means of: (1) A tether that does not allow such dog to walk at least eight feet, excluding the length of such dog as measured from the tip of such dog’s nose to the base of such dog’s tail, in any one direction, (2) a tether that does not have swivels on both ends to prevent twisting and tangling, unless a person is in the presence of such dog, (3) a coat hanger, choke collar, prong-type collar, head halter or any other collar, halter or device that is not specifically designed or properly fitted for the restraint of such dog, (4) a tether that has weights attached or that contains metal chain links more than one-quarter of an inch thick, or (5) a tether that allows such dog to reach an object or hazard, including, but not limited to, a window sill, edge of a pool, fence, public road or highway, porch or terrace railing that poses a risk of injury or strangulation to such dog if such dog walks into or jumps over such object or hazard, unless a person is in the presence of such dog. The provisions of subdivisions (1) and (2) of this subsection shall not be construed to apply to: (A) Any veterinary practice licensed pursuant to section 20-197 that tethers a dog in the course of such veterinary practice, (B) any exhibition, show, contest or other temporary event in which the skill, breeding or stamina of such dog is judged or examined, (C) any exhibition, class, training session or other temporary event in which such dog is used in a lawful manner to hunt a species of wildlife during the hunting season for such species of wildlife or in which such dog receives training in a lawful manner to hunt such species of wildlife, (D) the temporary tethering of a dog at any camping or recreation area as expressly authorized by the Commissioner of Energy and Environmental Protection, or (E) the temporary tethering of a dog at a grooming facility in the course of grooming such dog.

(b) No person shall tether a dog outdoors to a stationary object or to a mobile device, including, but not limited to, a trolley or a pulley, when a weather advisory or warning is issued by local, state or federal authorities or when outdoor environmental conditions, including, but not limited to, extreme heat, cold, wind, rain, snow or hail, pose an adverse risk to the health or safety of such dog based on such dog’s breed, age or physical condition, unless tethering is for a duration of not longer than fifteen minutes.

(c) Nothing in this section shall be construed to affect any protection afforded to any dog pursuant to any other provision of the general statutes, regulations of the Connecticut state agencies, local ordinance or local regulation.

(d) Any person who confines or tethers a dog for an unreasonable period of time or in violation of the provisions of subsection (a) or (b) of this section shall be fined one hundred dollars for the first offense, two hundred dollars for a second offense, and not less than two hundred fifty dollars or more than five hundred dollars for a third or subsequent offense.

(P.A. 03-212, S. 1; P.A. 10-100, S. 1; P.A. 11-80, S. 1; P.A. 13-189, S. 1.)

History: P.A. 10-100 added Subsec. (a) re prohibition on tethering dog to a stationary object or mobile device by specified means, added Subsec. (b) re retention of protections afforded to dogs under other provisions of law, designated existing provisions as Subsec. (c) and amended same to change fine for first offense from not more than $100 to $100, change fine for second offense from not less than $100 or more than $250 to $200, add “a third or” re subsequent offense and apply fines to violation of Subsec. (a); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 13-189 amended Subsec. (a) by replacing references to owner or keeper of dog being in the presence of such dog with references to a person being in the presence of such dog, adding provisions prohibiting any tether that allows a dog to reach a hazard or public road or highway and deleting reference to porch or terrace railing that poses a substantial risk, added new Subsec. (b) re tethering to a stationary object or mobile device when a weather advisory or warning is issued, redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), and made technical changes, effective July 1, 2013.



Section 22-351 - Theft, killing or injuring of companion animal. Penalty. Liability.

(a) Any person who steals, confines or conceals any companion animal, as defined in section 22-351a, or who, with the intention of stealing such companion animal or concealing its identity or the identity of its owner or with the intention of concealing the fact that the companion animal is licensed, removes the collar or harness or tag from any licensed companion animal, or who unlawfully kills or injures any companion animal, shall be fined not more than one thousand dollars or imprisoned not more than six months, or both. For a second offense, or for an offense involving more than one companion animal, any such person shall be guilty of a class E felony.

(b) Any person who violates the provisions of subsection (a) of this section shall be liable to the owner in a civil action, except that, if such person intentionally kills or injures any companion animal, such person shall be liable to the owner in a civil action as provided in section 22-351a.

(1949 Rev., S. 3401; 1953, S. 1839d; 1957, P.A. 143, S. 2; 1963, P.A. 613, S. 22; P.A. 93-435, S. 53, 95; P.A. 04-239, S. 2; P.A. 05-288, S. 90; P.A. 13-258, S. 24.)

History: 1963 act made provisions applicable with respect to all dogs where previously applicability was limited to licensed dogs and dogs under six months old; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 04-239 designated existing provisions as Subsec. (a) and amended said Subsec. to replace “dog” with “companion animal” where appearing, specify that companion animal is defined in Sec. 22-351a, increase the maximum fine from $200 to $1,000 for a first offense and from $500 to $2,000 for a second offense or an offense involving more than one companion animal and delete provision re liability to the owner in a civil action, and added Subsec. (b) re liability to the owner in a civil action or, if the companion animal was intentionally killed or injured, liability to the owner in a civil action under Sec. 22-351a; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005; P.A. 13-258 amended Subsec. (a) to change penalty from fine of not more than $2,000 or imprisonment of not less than 1 year or more than 3 years to a class E felony.



Section 22-351a - Liability for intentionally killing or injuring companion animal.

(a) For the purposes of this section, “companion animal” means a domesticated dog or cat that is normally kept in or near the household of its owner or keeper and is dependent on a person for food, shelter and veterinary care, but does not include a dog or cat kept for farming or biomedical research practices.

(b) Any person who intentionally kills or injures a companion animal, except in defense of such person or another person or as otherwise authorized by law, shall be liable to the owner of such companion animal for economic damages sustained by such owner including, but not limited to, expenses of veterinary care, the fair monetary value of the companion animal and burial expenses for the companion animal.

(c) In addition to any economic damages awarded pursuant to subsection (b) of this section, and except as provided in subsection (d) of this section, the court may award punitive damages in an amount not to exceed the jurisdictional monetary limit established by subsection (d) of section 51-15, together with a reasonable attorney’s fee.

(d) The court shall not assess punitive damages and a reasonable attorney’s fee pursuant to subsection (c) of this section against: (1) A veterinarian licensed pursuant to chapter 384 while following accepted standards of practice of the profession, (2) the state or any political subdivision of the state or any employee, officer or agent thereof while acting within the scope of such employee’s, officer’s or agent’s employment or official duties, or (3) an employee of or volunteer for a nonprofit organization or nonprofit corporation organized and operated exclusively for the prevention of cruelty to animals or the protection of stray, abandoned or mistreated animals while acting within the scope of such employee’s or volunteer’s employment or duties.

(P.A. 04-239, S. 1.)



Section 22-352 - Change of residence of owner.

Any dog licensed as provided in this chapter may be kept in any town in this state under such license until the June thirtieth succeeding the date thereof, if the owner maintains a residence in the town where such license was issued. If any owner discontinues such residence and takes up residence in another town, he shall present the license and tag to the town clerk of such town and, for a fee of fifty cents, the town clerk shall issue a new license and tag for the town in which the owner now resides. Such town clerk shall retain the old license and tag in his possession.

(1949 Rev., S. 3398; 1953, S. 1835d; 1957, P.A. 440, S. 8; 1963, P.A. 613, S. 23.)

History: 1963 act increased fee for transfer of license to new town of residence from $0.35 to $0.50.



Section 22-353 - Identifying insignia or tattoo marks.

Section 22-353 is repealed, effective October 1, 1997.

(1949 Rev., S. 3406; 1953, S. 1844d; 1963, P.A. 613, S. 24; 1969, P.A. 81, S. 4; P.A. 91-59, S. 15; P.A. 97-234, S. 11.)



Section 22-354 - Imported dogs and cats. Certificates of health. Importation from rabies quarantine area. Sale of young puppies and kittens. Sale of dogs by pet shop licensees. Certificate of origin required. Purchase of dog or cat from outside of state. Penalties.

(a) Any dog or cat imported into this state shall be accompanied by a certificate of health issued no earlier than thirty days prior to the date of importation by a licensed, graduate veterinarian stating that such dog or cat is free from symptoms of any infectious, contagious or communicable disease, and that such dog or cat, if three months of age or older, is currently vaccinated for rabies by a licensed veterinarian. A copy of such health certificate shall be forwarded promptly to the commissioner from the livestock sanitary official of the state of origin. Any dog or cat originating from a rabies quarantine area shall have permission of the State Veterinarian prior to importation into this state. No person, firm or corporation shall import or export for the purposes of sale, adoption or transfer or offering for sale, adoption or transfer any dog or cat under the age of eight weeks unless such dog or cat is transported with its dam and no person, firm or corporation shall sell or offer for adoption or transfer within the state any dog or cat under the age of eight weeks. Any person, firm or corporation violating the provisions of this subsection or bringing any dog or cat into this state from an area under quarantine for rabies shall be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

(b) Any dog sold or offered for sale by a pet shop licensee in this state shall be accompanied by a certificate of origin identifying the name and address of the person, firm or corporation that bred such dog and of any person, firm or corporation that sold such dog to such pet shop licensee. Such certificate shall be in a form as prescribed by the Commissioner of Agriculture. Such information contained in the certificate of origin shall be posted on the sign described in section 22-344d and such information shall be visible to customers. A copy of such certificate shall be provided to the purchaser of such dog at the time of sale and shall be filed by such licensee with the Department of Agriculture not later than seven days after such sale. No pet shop licensee shall purchase a dog or cat for resale from a breeder or other person, firm or corporation located outside of this state that is not in possession of a current license issued by the United States Department of Agriculture and any applicable state agency. Any pet shop licensee violating the provisions of this subsection shall be fined not more than one hundred dollars or imprisoned not more than thirty days, or both, for each violation. Each day a pet shop licensee is in violation of this subsection shall constitute a separate offense.

(1951, S. 713b; 1953, S. 1837d; 1957, P.A. 74, S. 2; 1963, P.A. 613, S. 25; P.A. 74-22; P.A. 91-46, S. 5, 12; P.A. 96-243, S. 14, 16; P.A. 04-145, S. 2; P.A. 09-228, S. 3; P.A. 10-100, S. 2; P.A. 11-187, S. 3.)

History: 1963 act changed maximum amount of time dog may remain in state without health certificate and/or state license from 21 to 30 days; P.A. 74-22 added provisions re import or export of dogs less than 8 weeks old; P.A. 91-46 added cats to coverage under this section, added requirement that any importation of dogs or cats from a rabies quarantine area be approved by the state veterinarian, deleting provision which had allowed certificate issued by livestock sanitary official of state of origin as proof of animals’ health, changed maximum time lapse since vaccination from 6 to 12 months and deleted provision excepting show animals not kept in-state for more than 30 days from provisions of section; P.A. 96-243 modified the vaccination requirement for importation of dogs and cats, deleting former provisions re exposure to rabies and vaccination within certain timeframe, effective June 6, 1996; P.A. 04-145 added 30-day certificate of health issuance restriction, effective May 21, 2004; P.A. 09-228 designated existing provisions as Subsec. (a) and made technical changes therein, and added Subsec. (b) re certificates of origin for dogs sold or offered for sale by pet shop licensees and purchase by pet shop licensees of dogs and cats from outside of state, effective July 1, 2009; P.A. 10-100 amended Subsec. (b) by adding requirement that certificate be in form prescribed by commissioner, by replacing requirement that information be posted in conspicuous manner not more than 10 feet from location where dog is displayed for sale with requirement that information be posted on sign described in Sec. 22-344d and be visible to customers and by changing requirement for filing of certificate with department from not later than 2 days after sale to not later than 7 days after sale; P.A. 11-187 amended Subsec. (a) by adding provisions re sale or offer for adoption or transfer and increasing fine from $100 to $500.



Section 22-355 - Damage by dog to domestic animals or poultry.

(a) When any person sustains damage by dogs to such person’s sheep, goats, horses, hogs, cattle, poultry or domestic rabbits kept in enclosures as described in subsection (f) of this section, such person shall report such damage to the chief administrative officer of the town in which such damage was sustained, or the chief administrative officer’s agent, or, if such damage was sustained on land located in two or more towns, such person shall report such damage to such authority of either of such towns. Upon receiving such report, the authority, with the person claiming to have sustained such damage, shall estimate the amount of such damage, including expenses of veterinary care, the fair monetary value of the animals or poultry killed, injured or damaged by such dogs and burial expenses for the animals or poultry killed by such dogs. If such authority and the person claiming to have sustained such damage are unable to agree as to the amount thereof, they shall choose some disinterested third person to assist in estimating the damage. Information required by this subsection shall be given within twenty-four hours after the person claiming under this section has or should have had knowledge of the same or, if the intervention of a Sunday or holiday prevents the reporting thereof, on the next succeeding business day. No claim for such damages shall be allowed to any person (1) who owns, keeps or has in possession any unlicensed dog, (2) whose employee, living on the premises, keeps an unlicensed dog which is six months of age or over, or (3) who fails to report such damage within the time limited by this section. The burden of proving the allegations of any claim under this section shall be on the person claiming under this section.

(b) The amount of damage agreed upon or estimated by any two of such three persons shall be paid by such town, and the town may recover such amount, when paid, with the compensation of such disinterested third person, from the owners, keepers or harborers of such dogs, if such persons are the residents of the town. If the owners, keepers or harborers of such dogs are not residents of the town in which the damage has been done, the town paying the damage may recover such damage and compensation from the town or towns where such owners, keepers or harborers reside, unless such owners, keepers or harborers, or such town or towns, on notice, pay to the treasurer of the town which paid such damage the amount of such damage and compensation. Any town which is obliged to pay any such damage may recover the amount thereof from the owners, keepers or harborers of the dogs doing such damage.

(c) When additional or increased damages are claimed to sheep, goats, horses, hogs, cattle, poultry or domestic rabbits, which damages were not apparent at, and accrued subsequent to, the first appraisal of damage, a supplemental notice of such claim for additional damage may be given to such authority at any time within thirty days from the discovery of the original damage. The supplemental notice of claim shall set forth the facts upon which such claim is based. The claim shall be made to such authority and shall be acted upon in the manner provided in subsections (a) and (b) of this section.

(d) Any authority who has received notice pursuant to the provisions of this section and within a period of fifteen days after receiving such notice, fails to estimate the amount of such damage, or if such authority is unable, within a period of five days, to agree with the person claiming to have sustained such damage as to the amount thereof, or fails to agree with such person on a disinterested third person to assist in estimating such damage, or if such authority and such person agree on such disinterested third person and two of such three persons fail to agree as to the amount of such damage, the person who claims to have sustained damage may institute a civil action against the town in which the damage was sustained for the recovery of such damage. No such action shall be maintained unless brought within one year from the date the damage was sustained.

(e) When the selectmen, town manager or other chief executive officer of the town receives notice from any person claiming to have sustained damage by dogs to his sheep, goats, horses, hogs, cattle, poultry or domestic rabbits in excess of one hundred dollars, such authority shall, within twenty-four hours, report the same to the commissioner for investigation and shall call upon the commissioner or his agent to act for the town in appraising the damage as provided in subsections (a), (b), (c) and (d) of this section. The fact that said commissioner or his agent has acted for such authority shall not bar an action for the recovery of the damage as provided in subsection (d) of this section.

(f) Sheep, goats, horses, hogs, cattle, poultry and domestic rabbits shall be confined or shall be enclosed by a fence or wall of material and height sufficient to restrain them from roaming. In any case in which any town has paid an amount in excess of one hundred dollars for such damage to the owner of any such animal or poultry, and the amount of such damage cannot be collected from the owners, keepers or harborers of such dogs, the selectmen, town manager or other chief executive officer of such town, city or borough shall forward to the commissioner a statement of the facts, showing the amount so paid, and the State Treasurer, at the request of the commissioner, shall reimburse such town, city or borough for the amount of such damage, from the funds received by the state under the provisions of this chapter.

(1949 Rev., S. 3402; 1953, S. 1840d; 1963, P.A. 613, S. 26; 1971, P.A. 74, S. 1, 2; P.A. 85-145, S. 1; June Sp. Sess. P.A. 91-10, S. 11, 20; P.A. 93-435, S. 54, 95; P.A. 01-62, S. 5; P.A. 05-288, S. 91, 92; P.A. 13-223, S. 2.)

History: 1963 act replaced references to selectmen with references to chief administrative officer or authority, clarified when report must be made if Sunday or holiday prevents meeting of 24-hour limit and specifically disallowed claims by persons whose employee lives on premises and keeps unlicensed dog or by those not meeting time limit allowed for claims, included damages to poultry and domestic rabbits in Subsec. (c), deleted Subsec. (d) which had allowed issuance of order to kill dog if established damage claim not paid within 10 days of notice to dog owner, relettering remaining Subsecs. accordingly, changed time limit for reports to commissioner in new Subsec. (e) to within 48 hours rather than 5 days and made commissioner’s appraisal mandatory rather than optional; 1971 act stated that burden of proof is on claimant in Subsec. (a) and in Subsec. (e) made basis for report to commissioner any damage to sheep, goats, horses, etc. rather than a claim for more than $50 and reduced time for report from 48 to 24 hours; P.A. 85-145 amended Subsec. (f) by deleting obsolete references to the payment of expenses for Pasteur treatment; June Sp. Sess. P.A. 91-10 amended Subsecs. (e) and (f) to limit the state’s responsibility under this section to those matters involving damage in excess of $100; P.A. 93-435 made certain technical and grammatical revisions, effective June 28, 1993; P.A. 01-62 amended Subsec. (f) to give the Commissioner of Agriculture control over reimbursements to towns for damage, deleting or revising provisions re State Treasurer; P.A. 05-288 made technical changes in Subsecs. (a) and (c), effective July 13, 2005; P.A. 13-223 amended Subsec. (a) to add provisions re expenses of veterinary care and burial expenses and add “fair monetary” re value of animals or poultry killed, injured or damaged by dogs, and to make technical changes.



Section 22-356 - Damage by two or more dogs.

If any person has been damaged in person or property by two or more dogs at the same time, kept by two or more persons, the owners or keepers of such dogs shall be jointly and severally liable for such damage.

(1949 Rev., S. 3403; 1953, S. 1841d; 1963, P.A. 613, S. 27.)

History: 1963 act substituted damage to “any person ... in person or property” for damage to “any animal or poultry”.



Section 22-357 - Damage by dogs to person or property.

If any dog does any damage to either the body or property of any person, the owner or keeper, or, if the owner or keeper is a minor, the parent or guardian of such minor, shall be liable for the amount of such damage, except when such damage has been occasioned to the body or property of a person who, at the time such damage was sustained, was committing a trespass or other tort, or was teasing, tormenting or abusing such dog. If a minor, on whose behalf an action under this section is brought, was under seven years of age at the time such damage was done, it shall be presumed that such minor was not committing a trespass or other tort, or teasing, tormenting or abusing such dog, and the burden of proof thereof shall be upon the defendant in such action. For the purposes of this section, “property” includes, but is not limited to, a companion animal, as defined in section 22-351a, and “the amount of such damage”, with respect to a companion animal, includes expenses of veterinary care, the fair monetary value of the companion animal and burial expenses for the companion animal.

(1949 Rev., S. 3404; 1953, S. 1842d; 1969, P.A. 439, S. 1; P.A. 13-223, S. 1.)

History: 1969 act added provision re actions brought on behalf of minors; P.A. 13-223 added provision defining “property” and “the amount of such damage” re a companion animal, and made conforming changes.



Section 22-358 - Killing of dogs doing damage. Quarantine of biting dogs, cats or other animals. Notice. Seizure. Euthanasia and examination of potentially rabid animals. Complaints by persons sustaining damage by dog to poultry, ratite, domestic rabbit, companion animal or livestock. Orders. Appeals.

(a) Any owner or the agent of any owner of any domestic animal or poultry, or the Chief Animal Control Officer, any animal control officer, any municipal animal control officer, any regional animal control officer or any police officer or state policeman, may kill any dog which he observes pursuing or worrying any such domestic animal or poultry.

(b) Any person who is bitten, or who shows visible evidence of attack by a dog, cat or other animal when such person is not upon the premises of the owner or keeper of such dog, cat or other animal may kill such dog, cat or other animal during such attack. Such person shall make complaint concerning the circumstances of the attack to the Chief Animal Control Officer, any animal control officer or the municipal animal control officer or regional animal control officer of the town wherein such dog, cat or other animal is owned or kept. Any such officer to whom such complaint is made shall immediately make an investigation of such complaint.

(c) If such officer finds that the complainant has been bitten or attacked by such dog, cat or other animal when the complainant was not upon the premises of the owner or keeper of such dog, cat or other animal the officer shall quarantine such dog, cat or other animal in a public pound or order the owner or keeper to quarantine it in a veterinary hospital, kennel or other building or enclosure approved by the commissioner for such purpose. When any dog, cat or other animal has bitten a person on the premises of the owner or keeper of such dog, cat or other animal, the Chief Animal Control Officer, any animal control officer, any municipal animal control officer or any regional animal control officer may quarantine such dog, cat or other animal on the premises of the owner or keeper of such dog, cat or other animal. The commissioner, the Chief Animal Control Officer, any animal control officer, any municipal animal control officer or any regional animal control officer may make any order concerning the restraint or disposal of any biting dog, cat or other animal as the commissioner or such officer deems necessary. Notice of any such order shall be given to the person bitten by such dog, cat or other animal within twenty-four hours. The owner of such animal shall pay all fees as set forth in section 22-333. On the fourteenth day of such quarantine the dog, cat or other animal shall be examined by the commissioner or someone designated by the commissioner to determine whether such quarantine shall be continued or removed. Whenever any quarantine is ordered under the provisions of this section, notice thereof shall be given to the commissioner and to the person bitten or attacked by such dog, cat or other animal within twenty-four hours. Any owner or keeper of such dog, cat or other animal who fails to comply with such order shall be guilty of a class D misdemeanor. If an owner or keeper fails to comply with a quarantine or restraining order made pursuant to this subsection, the Chief Animal Control Officer, any animal control officer, any municipal animal control officer or any regional animal control officer may seize the dog, cat or other animal to ensure such compliance and the owner or keeper shall be responsible for any expenses resulting from such seizure. Any person aggrieved by an order of any municipal animal control officer, the Chief Animal Control Officer, any animal control officer or any regional animal control officer may request a hearing before the commissioner within fourteen days of the issuance of such order. Any order issued pursuant to this section that requires the restraint of an animal shall be effective upon its issuance and shall remain in effect during any appeal of such order to the commissioner. After such hearing, the commissioner may affirm, modify or revoke such order as the commissioner deems proper. Any dog owned by a police agency of the state or any of its political subdivisions is exempt from the provisions of this subsection when such dog is under the direct supervision, care and control of an assigned police officer, is currently vaccinated and is subject to routine veterinary care. Any guide dog owned or in the custody and control of a blind person or a person with a mobility impairment is exempt from the provisions of this subsection when such guide dog is under the direct supervision, care and control of such person, is currently vaccinated and is subject to routine veterinary care.

(d) Any dog, while actually worrying or pursuing deer, may be killed by the Chief Animal Control Officer or an animal control officer or by a conservation officer or special conservation officer appointed by the Commissioner of Energy and Environmental Protection, or by any police officer or state policeman. The owner or keeper of any dog found worrying or pursuing a deer shall be guilty of a class D misdemeanor.

(e) Any person who kills any dog, cat or other animal in accordance with the provisions of this section shall not be held criminally or civilly liable therefor.

(f) The owner of any dog, cat or other animal which has bitten or attacked a person and has been quarantined pursuant to subsection (c) of this section may authorize the humane euthanization of such dog, cat or other animal by a licensed veterinarian at any time before the end of the fourteenth day of such quarantine. Any such dog, cat or other animal so euthanized before the end of the fourteenth day of quarantine shall be examined for rabies by the Connecticut Department of Public Health virology laboratory or any other laboratory authorized by the Department of Public Health to perform rabies examinations. The veterinarian performing the euthanasia shall be responsible for ensuring that the head of the euthanized animal is delivered by him or his designated agent within forty-eight hours to an appropriate laboratory designated by said department for rabies examination.

(g) Repealed by P.A. 05-175, S. 24.

(h) A person who sustains damage by a dog to such person’s poultry, ratite, domestic rabbit, companion animal or livestock as defined in section 22-278 shall make complaint concerning circumstances of the attack by such dog on any such animal or livestock to the Chief Animal Control Officer, any animal control officer or the municipal animal control officer or regional animal control officer of the town in which such dog is owned or kept. An officer to whom such complaint is made shall immediately investigate such complaint. If such officer finds that the complainant’s animal has been bitten or attacked by a dog when the attacked animal was not on the premises of the owner or keeper of the attacking dog and provided the complainant’s animal was under the control of the complainant or on the complainant’s property, such officer, the commissioner, the Chief Animal Control Officer or any animal control officer may make any order concerning the restraint or disposal of such attacking dog as the commissioner or such officer deems necessary. An owner or keeper of such dog who fails to comply with such order shall be guilty of a class D misdemeanor. If the owner or keeper of such dog fails to comply with an order made pursuant to this subsection, the Chief Animal Control Officer or any animal control officer, municipal animal control officer or regional animal control officer may seize the dog to ensure such compliance, and the owner or keeper of such dog shall be responsible for any expenses resulting from such seizure. A person aggrieved by an order of the Chief Animal Control Officer or any animal control officer, municipal animal control officer or regional animal control officer made pursuant to this subsection may request a hearing before the commissioner not later than fourteen days after the issuance of such order. After such hearing, the commissioner may affirm, modify or revoke such order as the commissioner deems proper. A dog owned by a police agency of the state or any of its political subdivisions is exempt from the provisions of this section when such dog is under the direct supervision, care and control of an assigned police officer, has been vaccinated annually and is subject to routine veterinary care.

(1949 Rev., S. 3405; 1953, S. 1843d; 1963, P.A. 613, S. 28; February, 1965, P.A. 23, S. 1; 1969, P.A. 35; 81, S. 4; 1971, P.A. 725; P.A. 73-28; P.A. 79-290, S. 4; P.A. 83-71, S. 1; P.A. 84-546, S. 67, 173; P.A. 85-57, S. 1, 2; P.A. 89-161, S. 6, 7; P.A. 91-46, S. 6, 12; 91-59, S. 16; 91-215, S. 2; P.A. 92-77, S. 1, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-12, S. 15, 22; P.A. 00-88, S. 1; P.A. 02-14, S. 2; P.A. 04-145, S. 3; P.A. 05-175, S. 24; P.A. 07-59, S. 1; P.A. 08-124, S. 8; P.A. 11-80, S. 1; 11-182, S. 1; P.A. 12-21, S. 1; 12-80, S. 130.)

History: 1963 act included references to regional wardens, substituted quarantine in veterinary hospital or kennel for quarantine “in close confinement” in Subsec. (b) and doubled boarding fee and in Subsec. (c) empowered conservation officers to kill dogs worrying or pursuing deer and added provision re penalty to be imposed on the owner or keeper of such a dog; 1965 act revised Subsec. (b) so that quarantine provisions apply to attacks not on dog owner’s premises and provisions re commissioner’s orders for restraint or disposal of dog apply to attacks on owner’s premises, reversing previous applications of provisions; 1969 acts replaced references to dog wardens with references to canine control officers where necessary and in Subsec. (b) allowed quarantine of dog on owner’s premises when attack occurred on those premises; 1971 act amended Subsec. (c) to allow resident state policemen to kill dog worrying or pursuing deer; P.A. 73-28 doubled boarding fee in Subsec. (b); P.A. 79-290 required notification of person bitten when order given re restraint, disposal or quarantine of dog and raised boarding fee from $2 to $5 per day; P.A. 83-71 amended Subsec. (b) to add provision specifying criteria for exemption of police dogs from quarantine requirements; P.A. 84-546 made technical changes to section; P.A. 85-57 added Subsecs. (c) and (d) to restore language inadvertently omitted from the 1985 revision; P.A. 89-161 amended Subsec. (b) to add the language concerning the seizure of dogs whose owners fail to comply with quarantine or restraining orders; P.A. 91-46 added Subsec. (e) concerning euthanasia and examination of potentially rabid dogs; P.A. 91-59 replaced references to “warden” and “regional canine control officer” with references to “municipal animal control officer” and “regional animal control officer”; P.A. 91-215 rephrased Subsec. (b) to require that dog attacks be reported and divided Subsec. (b) into Subsecs. (b) and (c) and changed subsequent Subsec. designators accordingly; P.A. 92-77 amended section to apply to cats and other animals, amended Subsecs. (a) and (d) to authorize police officers and state police to kill dogs observed pursuing certain animals and made technical changes; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-12 changed “canine control officer” to “animal control officer”, effective July 1, 1998; P.A. 00-88 amended Subsec. (c) by increasing the fine from $25 to $250 and making technical changes for the purposes of gender neutrality; P.A. 02-14 amended Subsec. (c) by requiring owner to pay all fees set forth in Sec. 22-333 rather than $5 per day plus other legal fees due, effective July 1, 2002; P.A. 04-145 added Subsec. (g) requiring commissioner to adopt regulations re expedited appeal and hearing process re restraint or disposal of dogs, effective May 21, 2004; P.A. 05-175 repealed Subsec. (g), effective July 1, 2005; P.A. 07-59 added Subsec. (h) re complaint and appeal process for person who sustains damage by dog to poultry, ratite, domestic rabbit, companion animal or livestock; P.A. 08-124 made technical changes in Subsec. (d), effective June 2, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (d), effective July 1, 2011; P.A. 11-182 amended Subsec. (c) by changing exemption requirement for dog owned by a police agency from being vaccinated annually to being currently vaccinated and added exemption for guide dog in the custody and control of a blind person or a person with a mobility impairment; P.A. 12-21 amended Subsec. (c) to provide that any order requiring restraint of an animal shall be effective upon its issuance and shall remain in effect during any appeal of such order to commissioner; P.A. 12-80 amended Subsec. (c) to change penalty from a fine of not more than $250 or imprisonment of not more than 30 days or both to a class D misdemeanor, amended Subsec. (d) to change penalty from a fine of not less than $25 or more than $200 or imprisonment of not more than 60 days or both to a class D misdemeanor, amended Subsec. (h) to change penalty from a fine of not more than $250 or imprisonment of not more than 30 days or both to a class D misdemeanor and made technical changes in Subsecs. (a) and (c).

Cited. 17 CA 326.

Dog must be pursuing or worrying fowl at the time he is killed; it is not enough that he has done so in the past. 18 CS 53.

The fact that defendant, a dog warden, was prosecuted for cruelly beating or unjustifiably injuring dog, not for killing it, does not preclude him from claiming the benefit of section. 3 Conn. Cir. Ct. 62.



Section 22-359 - Control of rabies. Regulations.

(a) The commissioner may make such orders for the adequate confinement, control or destruction of any dog, cat or other animal as he deems necessary to prevent the spread of rabies and to protect the public therefrom provided, notwithstanding the provisions of section 22-358, a local director of health may order the destruction of any unowned animal which is not currently vaccinated for rabies for the purpose of rabies testing if the director finds that the animal has bitten a person and the health or life of such person may be threatened. Any person who fails to comply with any order made under the provisions of this section shall be fined not more than one hundred dollars. The commissioner, the Chief Animal Control Officer, any animal control officer or any municipal animal control officer may quarantine any animal in a public pound, veterinary hospital, kennel or other building or enclosure approved by the commissioner for such purpose, if in the determination of the commissioner or such officer, such animal is rabid or is suspected of being rabid, or has been bitten by, or may have been bitten by, or has been in contact with or exposed to, a rabid animal or an animal suspected of carrying rabies or any wild animal as defined in subsection (d) of this section. The length of such quarantine period shall be determined by the commissioner or the State Veterinarian who shall take into account the age, general health and vaccination history of the animal as well as current accepted veterinary practices. Any suspected or confirmed case of rabies shall be reported to the commissioner by a local director of health or board of health or any veterinarian within twenty-four hours of receipt of such information.

(b) Any dog, cat or other animal held in quarantine which is clinically diagnosed as rabid by two licensed veterinarians, at least one of whom shall be engaged in private practice, shall be humanely euthanized immediately without prior notice to the owner or keeper of same. No person who kills any animal in accordance with this subsection shall be held criminally or civilly liable therefor.

(c) Any animal, other than a dog, which is quarantined pursuant to this section which is not claimed by its owner or keeper within the period of such quarantine may be sold by the municipal animal control officer, if he finds that the animal is in good health. The animal may only be sold as a pet to a person who satisfies the officer that the animal will be given a good home and proper care. The municipal animal control officer may retain possession of such animal for such additional period of time as he may deem advisable in order to place such animal. Any animal, other than a dog, which is quarantined pursuant to this section which is not claimed by its owner or keeper within the period of such quarantine and which is not sold by the municipal animal control officer within five days of the expiration of such quarantine, may be disposed of at the direction of the State Veterinarian. No person who disposes of any animal in accordance with this subsection shall be held criminally or civilly liable therefor.

(d) The commissioner, any animal control officer or any state or municipal police officer may immediately kill any wild animal which is displaying behavior which causes the commissioner or such officer to reasonably conclude that such animal is rabid. For purposes of this subsection, “wild animal” means any mammal which is ferae naturae or wild by nature.

(e) The commissioner shall institute such measures as the commissioner deems necessary to prevent the transmission of rabies associated with animals in public settings, including, but not limited to, fairs, shows, exhibitions, petting zoos, riding stables, farm tours, pet shops and educational exhibits.

(f) The commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of subsection (e) of this section. Such regulations may include requirements for the vaccination of animals against rabies, identification of animals, identification of owners or keepers of such animals, animal enclosures, posting of public advisories, reporting of rabies exposure incidents, records deemed necessary and proper relating to the vaccination of animals against rabies, and any other methods determined by the commissioner to prevent the transmission of rabies. Such regulations may consider the species of animal, the characteristics of the public settings and the nature and type of contact the public may have with animals.

(1949 Rev., S. 3407; 1953, S. 1845d; 1963, P.A. 613, S. 29; 1969, P.A. 81, S. 4; P.A. 91-46, S. 7, 12; P.A. 92-77, S. 2, 5; P.A. 97-187, S. 2, 4; P.A. 98-12, S. 16, 22; P.A. 06-105, S. 4.)

History: 1963 act added provision empowering commissioner to order vaccination of all dogs in a municipality and dividing cost between dog owners and state and rephrased provision re quarantine of rabid animals and those suspected of being rabid or of having contact with other rabid animals; 1969 act replaced references to dog wardens with references to canine control officers where necessary; P.A. 91-46 deleted requirement that the commissioner immediately investigate certain reports of rabies, changed “dog” to “animal”, included reference to vaccinations of cats and added provision requiring that suspected or confirmed cases of rabies be reported within 24 hours; P.A. 92-77 amended Subsec. (a) to authorize orders by the commissioner for control of rabies in cats and to expand circumstances under which the commissioner may quarantine animals suspected of being rabid, deleting prior provisions re specific circumstances and procedures for general vaccination orders, added new Subsecs. (b) to (d), inclusive, re euthanization of quarantined rabid animals, re procedures for disposition of animals abandoned while in quarantine and re killing of wild animals suspected of being rabid; P.A. 97-187 amended Subsec. (a) to authorize local directors of health to order destruction of certain animals for purposes of controlling rabies, effective July 1, 1997; P.A. 98-12 changed “canine control officer” to “animal control officer”, effective July 1, 1998; P.A. 06-105 made a technical change in Subsec. (c) and added Subsecs. (e) re measures to prevent transmission of rabies associated with animals in public settings and (f) re adoption of regulations to implement provisions of Subsec. (e).



Section 22-359a - Clinic for vaccination against rabies.

(a) On or before June first, annually, the town clerk and the director of health of any municipality or health district, in consultation with the municipal animal control officer of the municipality or the regional animal control officer, may arrange for a low-cost clinic for the vaccination of dogs and cats against rabies. Such clinic shall be conducted with the cooperation and participation of a licensed veterinarian. The owner or keeper of a dog or cat vaccinated at such clinic shall pay the cost of vaccination.

(b) The town clerk, municipal animal control officer of the municipality or regional animal control officer may make provisions for the licensing of dogs vaccinated at an antirabies clinic at the time of vaccination.

(P.A. 85-167, S. 5; P.A. 91-59, S. 17.)

History: P.A. 91-59 replaced references to “warden” and “regional canine control officer” with references to “municipal animal control officer” and “regional animal control officer”.



Section 22-359b - Rabies vaccine.

A rabies vaccine used at an antirabies clinic shall be administered in accordance with the recommendations of the United States Department of Agriculture.

(P.A. 85-167, S. 6; P.A. 91-59, S. 18; 91-407, S. 7, 42.)

History: P.A. 91-59 replaced references to “warden” and “regional canine control officer” with references to “municipal animal control officer” and “regional animal control officer” in Subsec. (b); P.A. 91-407 deleted former Subsec. (b) re tag for collar of vaccinated dog.



Section 22-359c and 22-359d - Certificate of rabies vaccination. Licensing and vaccination of cats not required.

Sections 22-359c and 22-359d are repealed.

(P.A. 85-167, S. 7, 8; P.A. 91-46, S. 11, 12; 91-59, S. 19.)



Section 22-359e - Tags and certificates indicating rabies vaccination.

Any veterinarian who administers rabies vaccines to dogs and cats shall supply rabies vaccination tags and certificates of vaccination as required by section 22-339c and shall issue such tags and certificates to all dogs and cats vaccinated for rabies. Sponsors of rabies vaccination clinics shall also supply and issue rabies tags and vaccination certificates for all dogs and cats vaccinated at such clinics. The tag shall be of metal and embossed with the year of issue, name and address of the issuing veterinarian or sponsor of the vaccination clinic, and be serially numbered. The serial number shall be recorded on the vaccination certificate. The tag shall be of a size, color and shape that is plainly visible at a reasonable distance for the purposes of inspection by a canine control officer, regional canine control officer or warden of a municipality. The tag shall be distinguishable from a dog license tag and shall be securely attached to the collar or harness of the dog in the same manner as provided for license tags or plates under section 22-343. The veterinarian or sponsor of the vaccination clinic that has vaccinated such animals shall maintain a sequential record of the rabies tag serial numbers and corresponding owners’ names for all vaccinated dogs and cats for a period of three years.

(P.A. 91-46, S. 4, 12.)



Section 22-360 and 22-361 - Pasteur treatment. Examination of dog for rabies.

Sections 22-360 and 22-361 are repealed.

(1949 Rev., S. 3408, 3409; 1953, S. 1846d, 1847d; 1963, P.A. 613, S. 30, 34; P.A. 85-145, S. 2.)



Section 22-362 - Annoyance by dogs on highway.

Any person owning or having the custody of any dog which habitually goes out on any highway and growls, bites, or snaps at, or otherwise annoys, any person or domestic animal lawfully using such highway or chases or interferes with any motor vehicle so using such highway, shall be guilty of a class D misdemeanor.

(1949 Rev., S. 3410; 1953, S. 1848d; 1963, P.A. 613, S. 31; 1969, P.A. 81, S. 4; P.A. 77-63, S. 1; P.A. 92-77, S. 3, 5; P.A. 07-217, S. 100; P.A. 12-80, S. 148.)

History: 1963 act deleted references to “commons”, substituted “domestic animal” for “horse”, made provisions applicable to owners of animals which chase or interfere with motor vehicles, replaced reference to “penalties imposed by section 22-367” with specific penalty and required that notice be given by wardens and filed with town officers rather than that notice be given by prosecuting grand juror, trial justice or prosecuting attorney; 1969 act replaced references to dog wardens with references to canine control officers where necessary; P.A. 77-63 deleted notice provision and deleted reference to dogs accustomed to go on portions of highways adjacent to their owners’ premises; P.A. 92-77 reworded some language but made no substantive changes; P.A. 07-217 made technical changes, effective July 12, 2007; P.A. 12-80 replaced penalty of a fine of not less than $25 or more than $50 or imprisonment of not more than 30 days or both for first offense and a fine of not less than $50 or more than $100 or imprisonment of not more than 60 days or both for subsequent offense with penalty of a class D misdemeanor.



Section 22-363 - Nuisance.

No person shall own or harbor a dog or dogs which is or are a nuisance by reason of vicious disposition or excessive barking or other disturbance, or, by such barking or other disturbance, is or are a source of annoyance to any sick person residing in the immediate vicinity. Violation of any provision of this section shall be an infraction for the first offense and a class D misdemeanor for each subsequent offense and the court or judge may make such order concerning the restraint or disposal of such dog or dogs as may be deemed necessary.

(1949 Rev., S. 3411; 1953, S. 1849d; 1957, P.A. 75; 1969, P.A. 116; P.A. 76-381, S. 36; P.A. 12-80, S. 80.)

History: 1969 act rephrased provisions, deleting necessity for formal complaint, investigation, etc.; P.A. 76-381 rephrased provisions, specified that violation is an infraction re first offense and that for subsequent offenses fine and/or imprisonment is the penalty, raising maximum fine from $25 to $100; P.A. 12-80 replaced penalty for subsequent offense of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.

Cited. 8 CA 188. State not required to prove identity of the specific dog or dogs causing the nuisance. 81 CA 141.

Selectmen may not make orders affecting all owners of dogs; they are limited to specific dogs. 7 CS 418.



Section 22-364 - Dogs roaming at large. Intentional or reckless subsequent violation.

(a) No owner or keeper of any dog shall allow such dog to roam at large upon the land of another and not under control of the owner or keeper or the agent of the owner or keeper, nor allow such dog to roam at large on any portion of any public highway and not attended or under control of such owner or keeper or his agent, provided nothing in this subsection shall be construed to limit or prohibit the use of hunting dogs during the open hunting or training season. The unauthorized presence of any dog on the land of any person other than the owner or keeper of such dog or on any portion of a public highway when such dog is not attended by or under the control of such owner or keeper, shall be prima facie evidence of a violation of the provisions of this subsection. Violation of any provision of this subsection shall be an infraction.

(b) Any owner or keeper of any dog who, knowing of the vicious propensities of such dog and having violated the provisions of subsection (a) of this section within the preceding year, intentionally or recklessly violates the provisions of subsection (a) of this section shall be fined not more than one thousand dollars or imprisoned not more than six months, or both, if such dog, while roaming at large, causes physical injury to another person and such other person was not teasing, tormenting or abusing such dog.

(1949 Rev., S. 3412; 1953, S. 1850d; 1963, P.A. 613, S. 32; P.A. 76-381, S. 11; P.A. 77-63, S. 2; P.A. 96-243, S. 11, 16.)

History: 1963 act specified what constitutes prima facie evidence of violation and distinguished between penalties for first and subsequent offenses, imposing twenty-five-dollar minimum and one-hundred-dollar maximum fine for subsequent offenses, and making imprisonment an optional penalty only for subsequent offenses where previously applicable to first offenses as well; P.A. 76-381 made violation an infraction, deleting previous penalty provisions; P.A. 77-63 prohibited dogs from roaming on any portion of highway, deleting language which had limited applicability of prohibition to those portions of highway “not adjacent to the premises of the owner or keeper”; P.A. 96-243 added Subsec. (b) re subsequent intentional or reckless violations, effective June 6, 1996.

See Sec. 22-332 re impoundment and disposition of roaming, injured or mistreated dogs.

Cited. 33 CS 660.

Subsec. (a):

The fact that an owner allows a dog to roam does not exonerate a keeper who also allows the dog to roam; either an owner or a keeper or both can be held liable for a violation of statute regardless of whether the owner was present and known to authorities at the time of the incident. 120 CA 324.



Section 22-364a - Intentional or reckless release of domestic animal which causes damage.

Any person who intentionally or recklessly releases a domestic animal that enters upon the real property of another person and causes damage to such real property in an amount in excess of one hundred dollars shall have committed an infraction.

(P.A. 96-243, S. 10, 16.)

History: P.A. 96-243 effective June 6, 1996.



Section 22-364b - Control of dogs in proximity to guide dogs.

The owner or keeper of a dog shall restrain and control such dog on a leash when such dog is not on the property of its owner or keeper and is in proximity to a blind, deaf or mobility impaired person accompanied by his guide dog, provided the guide dog is in the direct custody of such blind, deaf or mobility impaired person, is wearing a harness or an orange-colored leash and collar which makes it readily-identifiable as a guide dog and is licensed in accordance with section 22-345. Any person who violates the provisions of this section shall have committed an infraction. If an owner or keeper of a dog violates the provisions of this section and, as a result of such violation, such dog attacks and injures the guide dog, such owner or keeper shall be liable, as provided in section 22-357, for any damage done to such guide dog, and such liability shall include liability for any costs incurred by such blind, deaf or mobility-impaired person for the veterinary care, rehabilitation or replacement of the injured guide dog and for reasonable attorney’s fees.

(P.A. 96-243, S. 9, 16; P.A. 98-61, S. 1.)

History: P.A. 96-243 effective June 6, 1996; P.A. 98-61 added provision re the liability of the owner or keeper of a dog that attacks and injures a guide dog and the extent of such liability.



Section 22-365 - Obstruction of commissioner or any animal control officer. Penalty.

Any person who obstructs or attempts to obstruct the commissioner, the Chief Animal Control Officer, any animal control officer or any municipal animal control officer engaged in the discharge of any duty imposed by this chapter shall be guilty of a class C misdemeanor.

(1949 Rev., S. 3413; 1953, S. 1851d; 1969, P.A. 81, S. 4; P.A. 92-77, S. 4, 5; P.A. 98-12, S. 17, 22; P.A. 12-80, S. 81.)

History: 1969 act replaced references to dog wardens with references to canine control officers where necessary; P.A. 92-77 replaced “warden” with “municipal animal control officer”; P.A. 98-12 changed “canine control officer” to “animal control officer”, effective July 1, 1998; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 3 months or both with a class C misdemeanor.



Section 22-366 - Cropping of dog’s ears.

Any person who crops or cuts or causes to be cropped or cut off the whole or any part of the ear of a dog, unless such person is a registered veterinary surgeon and unless such operation is performed when the dog is under an anesthetic, shall be fined not more than fifty dollars for the first offense and be guilty of a class D misdemeanor for each subsequent offense. The possession of a dog with an ear cropped or cut off and with the wound resulting therefrom unhealed, confined upon the premises of or in the charge or custody of any person, shall be prima facie evidence of a violation of the provisions of this section by the person in control of such premises or the person having charge or custody, unless such person has in his possession a certificate of cropping from a veterinarian registered in this state certifying that he performed the operation and giving the date of the operation, the name of the owner of the dog and a description of the dog.

(1949 Rev., S. 8576; 1953, S. 1853d; P.A. 12-80, S. 82.)

History: P.A. 12-80 replaced penalty for subsequent offense of a fine of not more than $50 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 22-367 - General penalty. Enforcement.

Any person owning, keeping or harboring a dog or cat or maintaining a kennel or commercial kennel who violates any provision of this chapter for the violation of which no other penalty is provided, or any regulation legally made and published for restraining or destroying dogs or cats, shall be fined not less than two hundred fifty dollars or imprisoned not more than thirty days or both. No commercial kennel shall board any dog or cat unless the owner of the dog or cat presents a certificate of vaccination as required by this chapter. Constables, municipal animal control officers, regional animal control officers, the Chief Animal Control Officer, the animal control officers, and all prosecuting officers shall diligently inquire after, and prosecute for, any violation of any provision of this chapter, and the commissioner shall, upon the complaint of any person that such officer is dilatory or negligent in the performance of the officer’s duties concerning the enforcement of any such provision, take such action as the officer deems necessary to secure such enforcement.

(1949 Rev., S. 3414; 1953, S. 1852d; 1961, P.A. 517, S. 22; 1963, P.A. 613, S. 33; 1969, P.A. 81, S. 4; P.A. 91-46, S. 8, 12; 91-59, S. 20; 91-131, S. 3, 4; P.A. 98-12, S. 18, 22; P.A. 00-88, S. 2.)

History: 1961 act deleted prosecuting grand jurors from list of those who prosecute violations; 1963 act imposed minimum fine of $25 and raised maximum fine from $25 to $50 and included state warden, deputy state and regional wardens among those who prosecute violations; 1969 act replaced references to wardens with references to canine control officers as necessary; P.A. 91-46 included reference to vaccinations of cats and added a requirement that commercial kennels insure that boarded cats have certificates of vaccination; P.A. 91-59 replaced references to “warden” and “regional canine control officer” with references to “municipal animal control officer” and “regional animal control officer”; P.A. 91-131 added commercial kennels to the scope of violators liable under this section and added a requirement that a certificate of vaccination be presented for the boarding of a dog at a commercial kennel; P.A. 98-12 changed “canine control officer” to “animal control officer”, effective July 1, 1998; P.A. 00-88 increased the fine from a minimum of $25 and a maximum of $50 to a fine of $250 and made technical changes for the purposes of gender neutrality.



Section 22-367a - Regulations.

The commissioner may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this chapter.

(P.A. 91-46, S. 9, 12.)






Chapter 436 - Pounds (Repealed)

Section 22-368 to 22-380 - Impounding of animals; notice. Unknown owners; notice. Replevy; disposal of animals. Description filed with town clerk; avails of sales. Tender of damages and costs. Escape from pound. Animals at large; impounding; notice. Unknown owner; notice of sale; proceeds of sale. Owner may redeem. Trespasser’s act; proceedings; penalty. Assessment of damages. Rescue; breach; penalty. Rescue of roaming animals; penalty.

Sections 22-368 to 22-380, inclusive, are repealed, effective October 1, 2000.

(1949 Rev., S. 3415–3427; 1961, P.A. 517, S. 65; P.A. 74-183, S. 249, 291; P.A. 76-436, S. 213, 681; P.A. 84-146, S. 12, 14; P.A. 87-62; P.A. 00-92, S. 16.)






Chapter 436a - Animal Population Control

Section 22-380a to 22-380d - Spaying and neutering clinics established; fees. Procedure for spaying and neutering. Receipt and disposition of funds; program termination. Report to General Assembly.

Sections 22-380a to 20-380d, inclusive, are repealed, effective October 1, 1997.

(P.A. 75-466, S. 1–5; P.A. 76-63, S. 1; P.A. 77-307, S. 1–3; P.A. 86-312, S. 7, 21; P.A. 97-234, S. 11.)



Section 22-380e - Definitions.

As used in sections 22-380e to 22-380m, inclusive:

(1) “Commissioner” means the Commissioner of Agriculture;

(2) “Program” means the animal population control program;

(3) “Account” means the animal population control account;

(4) “Participating veterinarian” means any veterinarian who has been certified to participate in the program by the commissioner;

(5) “Pound” means any state or municipal facility where impounded, quarantined or stray dogs and cats are kept or any veterinary hospital or commercial kennel where such dogs or cats are kept by order of a municipality;

(6) “Eligible owner” means a person who has purchased or adopted a dog or cat from a pound and who is a resident of this state;

(7) “Medically unfit” means (A) unsuitable for a surgical procedure due to any medical condition that may place a dog or cat at life-threatening risk if a surgical procedure is performed on such animal, as determined by a participating veterinarian, or (B) unsuitable for sterilization due to insufficiency in age, as determined by a participating veterinarian, of a dog or cat under the age of six months;

(8) “Neuter” means the surgical procedure of castration on a male dog or cat;

(9) “Spay” means the surgical procedure of ovariohysterectomy on a female dog or cat;

(10) “Voucher” means a nontransferable document provided by the commissioner and issued by a pound to an eligible owner authorizing payment of a predetermined amount from the animal population control account to a participating veterinarian;

(11) “Feral cat” means a cat of the species Felis catus that is unowned, that exists in a wild or untamed state or has returned to an untamed state from domestication and whose behavior is suggestive of a wild animal; and

(12) “Low-income person” means a recipient of or a person eligible for one of the following public assistance programs:

(A) The supplemental nutrition assistance program authorized by Title XIII of the federal Food and Agriculture Act of 1977, 7 USC 2011 et seq.;

(B) The federal Temporary Assistance for Needy Families Act authorized by 42 USC 601 et seq.;

(C) The Medicaid program authorized by Title XIX of the federal Social Security Act;

(D) The HUSKY Plan Part A;

(E) The state-administered general assistance program;

(F) The state supplement program; or

(G) Any other public assistance program that the commissioner determines to qualify a person as a low-income person.

(P.A. 92-187, S. 1, 10; P.A. 01-87, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 07-105, S. 2; June Sp. Sess. P.A. 07-5, S. 35; P.A. 09-9, S. 38; P.A. 11-44, S. 135.)

History: (Revisor’s note: In 1995 references to “fund” in Subdiv. (3) were replaced editorially by the Revisors with references to “account” to conform section with Sec. 22-380g as amended by P.A. 94-95); P.A. 01-87 redefined “participating veterinarian” and defined “medically unfit”, “neuter”, “spay” and “voucher”; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-105 added new Subdivs. (11) and (12) defining “feral cat” and “low-income person”; June Sp. Sess. P.A. 07-5 made technical changes in Subdiv. (12); P.A. 09-9 amended Subdiv. (12)(A) by replacing “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 11-44 amended Subdiv. (12)(E) to redefine “low-income person” by deleting reference to medical assistance or cash assistance components, effective July 1, 2011.



Section 22-380f - Payment for adoption of unspayed or unneutered dog or cat. Connecticut Humane Society exemption. Report. Termination of exemption.

(a) No pound shall sell or give away any unspayed or unneutered dog or cat to any person unless such pound receives forty-five dollars from the person buying or adopting such dog or cat. Funds received pursuant to this section shall be paid quarterly by the municipality into the animal population control account established under section 22-380g. At the time of receipt of such payment, the pound shall complete a voucher, for the purpose of benefits, as provided in section 22-380i, for the sterilization and vaccination of such dog or cat and (1) provide the voucher to the person buying or adopting such dog or cat, or (2) retain such voucher and submit it to a participating veterinarian for such sterilization and vaccination before releasing the dog or cat to the person buying or adopting the dog or cat. Any such voucher shall be on a form provided by the commissioner and signed (A) by the eligible owner if the voucher is provided to the person buying or adopting the dog or cat, or (B) by a representative of the pound if the pound retains the voucher. Such voucher shall become void after sixty days from the date of purchase or adoption unless a participating veterinarian certifies that the dog or cat is medically unfit for surgery. Such certification shall be on a form provided by the commissioner and specify a date by which such dog or cat may be fit for sterilization. If the surgery is performed more than thirty days after such specified date, the voucher shall become void. In the case of a dog or cat that has been previously sterilized or is permanently medically unfit for sterilization, as determined by a participating veterinarian, the voucher shall be void and the eligible owner may apply to the commissioner for a refund in the amount of forty-five dollars. If a dog or cat has pyometra and is not purchased or adopted from a pound, a representative of the pound may complete a voucher, for the purpose of benefits, as provided in section 22-380i, and submit such voucher to a participating veterinarian for the sterilization and vaccination of such dog or cat.

(b) Notwithstanding the provisions of subsection (a) of this section, no pound shall receive forty-five dollars from the Connecticut Humane Society for any unsterilized cat or dog that is given by such pound to the Connecticut Humane Society, provided such cat or dog is sterilized prior to the adoption of such animal from the Connecticut Humane Society. Such sterilization shall not be required if a licensed veterinarian certifies, in writing, that the animal is medically unfit for sterilization surgery.

(c) The Connecticut Humane Society shall submit a biannual report to the Commissioner of Agriculture that shall include, but not be limited to, the municipal facility from which any animal described in subsection (b) of this section was taken, the impound number of such animal, the species and gender of such animal, the date that the Connecticut Humane Society received the animal and the date of sterilization for such animal.

(d) Upon a finding that the Connecticut Humane Society has failed to comply with any provision of subsection (b) or (c) of this section, the Commissioner of Agriculture may terminate the Connecticut Humane Society’s exemption from the payment of the forty-five-dollar fee required pursuant to subsection (a) of this section.

(P.A. 92-187, S. 2, 10; P.A. 97-162, S. 4; 97-187, S. 1, 4; P.A. 01-87, S. 2; P.A. 03-198, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(h); P.A. 04-189, S. 1; P.A. 07-105, S. 3; P.A. 12-108, S. 1.)

History: P.A. 92-187, S. 2 effective July 1, 1994; (Revisor’s note: In 1995 the phrase “animal population control fund” was replaced editorially by the Revisors with “animal population control account” to conform with Sec. 22-380g, as amended by P.A. 94-95, S. 19); P.A. 97-162 provided that funds be paid into the animal population control account quarterly rather than monthly; P.A. 97-187 reduced the refund amounts for sterilization of adopted fertile dogs and cats and established a nonrefundable fee to be paid by rescue or adoption organizations for acquisition of dogs and cats from pounds, effective July 1, 1997; P.A. 01-87 eliminated provision re payment of $25 for purchase or adoption of animals by animal rescue organizations, eliminated provisions re certificate and refund, changed “pound” to “municipality” re quarterly payments to account and established a voucher program for sterilization and vaccination of adopted animals; P.A. 03-198 designated existing provisions as Subsec. (a) and added new Subsecs. (b), (c) and (d) re Connecticut Humane Society’s exemption from the $45 fee; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-105 amended Subsec. (c) to change recipient of report from Animal Population Control Fund to Commissioner of Agriculture; P.A. 12-108 amended Subsec. (a) to add provisions authorizing pound to retain and submit voucher to participating veterinarian for sterilization and vaccination before releasing dog or cat to person buying or adopting such animal, requiring voucher to be signed by eligible owner if voucher is provided to person buying or adopting such animal or by representative of the pound if pound retains the voucher, requiring that voucher become void after 60 days from date of purchase or adoption and authorizing representative of pound to complete and submit voucher for sterilization and vaccination of dog or cat having pyometra, to insert Subdiv. designators (1) and (2) and Subpara. designators (A) and (B) and to make technical changes.



Section 22-380g - Animal population control account. Distribution of forms. Programs for vaccination and sterilization of cats and dogs. Funds. Suspension of programs.

(a) The Commissioner of Agriculture shall (1) establish an animal population control program to provide for spaying and neutering services to eligible owners of dogs and cats, (2) establish an account to be known as the “animal population control account” that may contain any moneys required by law to be deposited in the account and any balance remaining in said account at the end of any fiscal year shall be carried forward in said account for the fiscal year next succeeding, (3) create a standard dog licensing form and distribute said form to veterinarians or the operators of pet shops, pet grooming facilities, municipal pounds or dog training facilities who voluntarily agree to make such forms available for the convenience of dog owners, (4) establish a program to assist registered nonprofit rescue groups with the sterilization and vaccination of feral cats, and (5) establish a program to sterilize and vaccinate dogs and cats owned by a low-income person.

(b) Not more than ten per cent of the funds deposited in the animal population control account in accordance with subsection (f) of section 14-21h, subsection (a) of section 22-338, section 22-380f and section 22-380l shall be used for the sterilization and vaccination of feral cats program in accordance with subdivision (4) of subsection (a) of this section.

(c) Not more than twenty per cent of the funds deposited in the animal population control account in accordance with subsection (f) of section 14-21h, subsection (a) of section 22-338, section 22-380f and section 22-380l shall be used for the sterilization and vaccination of dogs and cats owned by a low-income person pursuant to the program established under subdivision (5) of subsection (a) of this section.

(d) The commissioner may solicit and accept funds from any public or private source of help to carry out the goals of the programs established under subsection (a) of this section, including, but not limited to, the sterilization of feral cats as provided in section 22-339d. A donor may earmark funds for any or all of such programs.

(e) Any revenue collected pursuant to the provisions of sections 22-380f and 22-380l shall be deposited in the animal population control account. All money in the account shall be used by the commissioner exclusively for (1) the implementation and promotion of the animal population control program, (2) the costs associated with the administration of such program, provided not more than two hundred twenty-five thousand dollars may be expended for administrative costs per year, and (3) reimbursement of persons completing a training program pursuant to subsections (c) and (d) of section 22-328, for the costs of such program.

(f) The commissioner may suspend any or all of the programs at any time that the amount of money available in the account is less than three hundred thousand dollars. The commissioner may reinstate any of the suspended programs when such amount exceeds three hundred thousand dollars.

(P.A. 92-187, S. 3, 10; P.A. 94-95, S. 19; P.A. 96-243, S. 3; P.A. 01-87, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 07-105, S. 4; June Sp. Sess. P.A. 07-5, S. 36; P.A. 12-108, S. 3; P.A. 13-99, S. 1.)

History: P.A. 94-95 changed name of fund from “Animal Population Control Fund” to “animal population control account”; P.A. 96-243 amended Subsec. (b) to authorize use of the account for sterilization of feral cats as provided in Sec. 22-339d; P.A. 01-87 amended Subsec. (a) to make technical changes and add provisions requiring Commissioner of Agriculture to create a standard dog licensing form available for dog owners and allowing the commissioner to set aside up to $40,000 each fiscal year for providing assistance to charitable programs that sterilize and vaccinate feral cats, and amended Subsec. (d) to change $400,000 to $300,000; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-105 amended Subsec. (a) by deleting provision re set aside for charitable programs, adding provision re operators of pet shops, pet grooming facilities, municipal pounds or dog training facilities in Subdiv. (3) and adding Subdivs. (4) and (5), added new Subsecs. (b) and (c), redesignated existing Subsecs. (b) to (d) as Subsecs. (d) to (f), amended Subsec. (d) to make a conforming change and allow donors to earmark funds, amended Subsec. (e) to increase limit on administrative costs from $180,000 to $225,000 and made technical changes in Subsec. (f); June Sp. Sess. P.A. 07-5 made technical changes in Subsec. (c); P.A. 12-108 amended Subsec. (e) to designate existing provisions re use of account money as Subdivs. (1) and (2), add Subdiv. (3) re expenditure of money from account for reimbursement of persons completing animal control officer training program and make technical changes, effective June 8, 2012; P.A. 13-99 amended Subsec. (c) to increase maximum percentage of account funds used for sterilization and vaccination of dogs and cats owned by low-income persons from 10 per cent to 20 per cent, effective July 1, 2013.



Section 22-380h - Participating veterinarians. Requirements.

(a) Any veterinarian licensed pursuant to section 20-199 may file with the commissioner, on forms provided by the commissioner, an application to become a participating veterinarian in the program.

(b) In order to be certified by the commissioner as a participating veterinarian, the veterinarian shall: (1) Perform all spay and neuter surgical procedures in a veterinary hospital facility or mobile clinic equipped for such procedures located in this state that meets the standards set forth in regulations adopted by the commissioner, as provided in section 20-196; (2) make all records pertaining to care provided, work done and fees received for or in connection with the program available for inspection by the commissioner or the commissioner’s designee; (3) maintain records in accordance with regulations adopted under section 19a-14; and (4) hold a currently valid license to practice veterinary medicine in this state issued by the Department of Public Health.

(c) Any licensed veterinarian of this state may be certified by the commissioner as a participating veterinarian unless the commissioner disqualifies such veterinarian. The commissioner may disqualify a veterinarian if such veterinarian has been found in violation of any provision of sections 22-380e to 22-380m, inclusive, or any laws relating to the practice of veterinary medicine. Any veterinarian disqualified or otherwise denied participation in the program may appeal, within ten days of receipt of a notice of such disqualification or denial, to the commissioner who shall hold a hearing to consider such appeal, in accordance with the provisions of chapter 54.

(d) Complaints received by the commissioner or the commissioner’s designee regarding services provided by participating veterinarians shall be referred to the Board of Veterinary Medicine of the Department of Public Health.

(P.A. 92-187, S. 4, 10; P.A. 01-87, S. 4; 01-195, S. 174, 175; 01-204, S. 10, 29; June Sp. Sess. P.A. 01-9, S. 73, 131.)

History: P.A. 92-187, S. 4 effective January 1, 1994; P.A. 01-87 divided existing provisions into Subsecs. (a) and (c), amended Subsec. (a) by changing “forms prescribed” to “forms provided” and deleting provisions re animal sterilization fee schedule, added Subsec. (b) re requirements to be certified as a participating veterinarian, amended Subsec. (c) by eliminating provisions re one-year time period for validity of certification, charging of unreasonable fee and regulations, and added Subsec. (d) re referral of complaints by participating veterinarians; P.A. 01-195 amended Subsec. (b) to substitute “designee” for “representative” and to delete “Connecticut” re Department of Public Health and amended Subsec. (d) to substitute “designee” for “representative”; P.A. 01-204 also substituted “designee” for “representative” in Subsecs. (b) and (d), effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section.



Section 22-380i - Payments to participating veterinarians for sterilizations and vaccinations performed.

(a) The program established under section 22-380g shall provide for payment to any participating veterinarian of an amount equivalent to the voucher issued pursuant to section 22-380f for each animal sterilization and vaccinations, coincident with sterilization, performed by such veterinarian upon a dog or cat owned by an eligible owner. For a sterilization procedure, such voucher shall be in the amount of one hundred twenty dollars for a female dog, one hundred dollars for a male dog, seventy dollars for a female cat and fifty dollars for a male cat. In the case of a sterilization fee exceeding the amount of the voucher, the eligible owner shall pay the participating veterinarian the difference between such fee and the amount of the voucher. Such voucher shall be in the amount of twenty dollars, in addition to the amount designated for sterilization, for vaccinations coincident with the sterilization of a dog or cat owned by an eligible owner.

(b) The program established under section 22-380g shall further provide for a payment to any participating veterinarian for the presurgical immunization of dogs against rabies, distemper, hepatitis, leptospirosis and parvovirus, or the presurgical immunization of cats against rabies, feline panleukopenia, calici, pneumonitis and rhinotracheitis, as the case may be, on animals not previously immunized. The payment shall be for no more than ten dollars for each immunization procedure and, in any case, not more than twenty dollars for one animal. Such veterinarian shall be paid by the commissioner upon the submission of a voucher, to be provided by the commissioner and signed by the veterinarian performing such operation and by the owner, stating that the animal has been immunized coincident with a spaying or neutering operation under the program.

(c) The participating veterinarian shall be paid by the commissioner for sterilization and coincident vaccinations of a dog or cat owned by an eligible owner upon submission of the voucher issued pursuant to section 22-380f and signed by such veterinarian.

(P.A. 92-187, S. 5, 10; P.A. 01-87, S. 5.)

History: P.A. 92-187, S. 5 effective July 1, 1994; P.A. 01-87 amended Subsec. (a) to make technical changes, establish payments to participating veterinarians for vaccinations coincident with sterilizations, delete provisions re animal sterilization certificate and establish payment amount for sterilizations and vaccinations, amended Subsec. (b) to change “certificate” to “voucher” and added Subsec. (c) re submission of signed vouchers by participating veterinarians for payment.



Section 22-380j - Procedure for abandonment of dogs or cats in program.

In the event that any person who submits any cat or dog for spaying or neutering to a participating veterinarian fails to retrieve such cat or dog within the time recommended by such participating veterinarian, such veterinarian shall transfer custody of such dog or cat to a state animal control officer, regional animal control officer or a municipal animal control officer, as defined in section 22-327. No participating veterinarian who has performed services provided for in sections 22-380e to 22-380m, inclusive, shall be denied payment from the account due to any failure of an owner of a dog or cat to retrieve such dog or cat.

(P.A. 92-187, S. 6, 10; P.A. 01-87, S. 6.)

History: P.A. 92-187, S. 6 effective July 1, 1994; P.A. 01-87 changed “canine control officer” to “state animal control officer” and “fund” to “account”.



Section 22-380k - Report re operation of program.

Not later than one year following the inception of the animal population control program, established pursuant to sections 22-380e to 22-380m, inclusive, and annually thereafter, the commissioner shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment setting forth a complete operating and financial statement regarding the operation of said program. The commissioner shall include in the report an evaluation of the effectiveness of said program and any recommendations for statutory or regulatory changes he deems appropriate.

(P.A. 92-187, S. 7, 10.)



Section 22-380l - Surcharge on licensure of unspayed or unneutered dogs.

For each license issued pursuant to section 22-338 for an unspayed or unneutered dog, the town clerk shall collect a surcharge of six dollars which shall be deposited by such clerk into the animal population control account established pursuant to section 22-380g.

(P.A. 92-187, S. 8, 10.)

History: (Revisor’s note: In 1995 the phrase “animal population control fund” was replaced editorially by the Revisors with “animal population control account” to conform with Sec. 22-380g, as amended by P.A. 94-95, S. 19).



Section 22-380m - Regulations.

The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of sections 22-380e to 22-380m, inclusive.

(P.A. 92-187, S. 9, 10.)






Chapter 437 - Livestock Dealers

Section 22-381 - Definitions.

As used in this chapter, “commissioner” means the Commissioner of Agriculture; “dealer” or “broker” means any person, copartnership, association, limited liability company or corporation engaged in the business of buying, receiving, selling or exchanging or negotiating or soliciting the sale, resale, exchange, transporting for a fee, transfer or shipment of any livestock; “agent” means any person buying or soliciting or negotiating the sale for a fee, resale or exchange of livestock for or on behalf of any dealer or broker; “livestock” means any camelid or hooved animal raised for domestic or commercial use; and “livestock producer” means a person involved in the keeping, feeding, growing, raising or breeding of livestock for domestic or commercial use.

(1959, P.A. 573, S. 1; 637, S. 2; 1961, P.A. 67; 1963, P.A. 57, S. 1; 1971, P.A. 872, S. 446, 448; P.A. 95-79, S. 88, 189; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 08-27, S. 1.)

History: Later 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1963 act added references to swine in definitions of “dealer” or “broker” and “agent”; 1971 act replaced commissioner of agriculture and natural resources with commissioner of agriculture; P.A. 95-79 redefined “dealer” or “broker” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 08-27 redefined “dealer” or “broker” and “agent”, deleted definition of “cattle” and defined “livestock” and “livestock producer”, effective April 29, 2008.



Section 22-382 - Exceptions.

The provisions of this chapter shall not apply to (1) any person, association, copartnership or corporation which by dispersal sale is permanently discontinuing the activities or business of a livestock producer; (2) any person, association, copartnership or corporation which sells livestock that have been raised on the premises of such person, association, copartnership or corporation; (3) any livestock producer who purchases or receives livestock for the purpose of producing milk, meat or other animal products or improving such livestock producer’s own herd or flock; (4) any butcher, packer or processor to whom livestock are delivered which are used exclusively for immediate slaughter; (5) any farmer who buys or receives livestock for grazing and feeding and sells or disposes of such livestock after a feeding or grazing period of not less than sixty days; (6) any railroad; (7) any youth project or organization keeping, feeding, breeding, growing, showing or raising livestock; or (8) any person who does not buy, receive, sell, exchange, solicit or negotiate the sale, resale, exchange or shipment of livestock in the aggregate of more than ten head in any one license year.

(1959, P.A. 573, S. 2; 1963, P.A. 57, S. 2; P.A. 08-27, S. 2.)

History: 1963 act added references to growers of swine and swine; P.A. 08-27 substantially revised and renumbered section by replacing provisions re dairymen, growers of swine, cattle and swine with provisions re livestock and livestock producers, adding exception for purchasing or receiving livestock for purpose of producing milk, meat or other animal products, deleting exception re trucking concern and adding exception re certain youth projects or organizations, effective April 29, 2008.



Section 22-383 - License required. Responsibility of dealer or broker for acts of employees.

No dealer or broker shall engage in or carry on the business of buying, receiving, selling, exchanging, transporting or negotiating or soliciting the sale, resale, exchange, transportation or transfer of any livestock within the state unless licensed as hereinafter provided. Such dealer or broker shall be responsible for acts performed or contracts made in connection with buying, receiving, selling, exchanging, transporting or negotiating or soliciting the sale, resale, exchange, transportation or transfer of livestock by any person or individual employed by such dealer or broker.

(1959 P.A. 573, S. 3; 1963, P.A. 57, S. 3; P.A. 08-27, S. 3.)

History: 1963 act added references to swine; P.A. 08-27 changed “cattle or swine” to “livestock”, effective April 29, 2008.



Section 22-384 - Application for license. Fee.

Any person before engaging in the business of a dealer or broker shall file an application with the commissioner on a form prescribed by the commissioner and pay a license fee. The fee shall be one hundred ninety dollars, provided the fee may be increased by the commissioner by regulations adopted in accordance with the provisions of chapter 54. Such application shall state the nature of the business, the type of livestock the applicant proposes to handle, the name of the person applying for a license and, if the applicant is a firm, association, partnership or corporation, the full name of each member of such firm, association or partnership or the names of the officers of the corporation, and the name of the agent or agents of the applicant, the municipality and post-office address at which business is to be conducted and such other facts as the commissioner may prescribe. The applicant shall further satisfy the commissioner as to the applicant’s character, financial responsibility and good faith in seeking to engage in the business.

(1959, P.A. 573, S. 4; 1963, P.A. 57, S. 4; P.A. 82-91, S. 13, 38; May Sp. Sess. P.A. 92-6, S. 50, 117; P.A. 08-27, S. 4; June Sp. Sess. P.A. 09-3, S. 299.)

History: 1963 act added reference to swine; P.A. 82-91 increased license fee from $25 to $75 and added provision that fee may be increased by commissioner by regulations; May Sp. Sess. P.A. 92-6 raised fee to $150; P.A. 08-27 changed “cattle or swine” to “livestock” and made a technical change, effective April 29, 2008; June Sp. Sess. P.A. 09-3 increased license fee from $150 to $190.



Section 22-385 - Issuance of license. Term. Renewal.

Upon compliance by the applicant with section 22-384, the commissioner shall, subject to the provisions of this chapter, issue a license entitling the applicant or the applicant’s agents to conduct the business of buying or receiving livestock or receiving, selling, exchanging or soliciting or negotiating the sale, resale, exchange or shipment of livestock at the place named in the application until June thirtieth next following. Such license shall be renewable annually, unless suspended or revoked, on payment of a fee of one hundred dollars.

(1959, P.A. 573, S. 5; 1963, P.A. 57, S. 5; May Sp. Sess. P.A. 92-6, S. 51, 117; P.A. 08-27, S. 5; June Sp. Sess. P.A. 09-3, S. 300.)

History: 1963 act added references to swine; May Sp. Sess. P.A. 92-6 raised fee from $25 to $50; P.A. 08-27 changed “cattle or swine” to “livestock” and made a technical change, effective April 29, 2008; June Sp. Sess. P.A. 09-3 increased fee from $50 to $100.



Section 22-386 - Suspension or revocation. Hearing. Appeal.

For failure or refusal of a licensee to obey the provisions of this chapter, the commissioner may suspend or revoke the license held by such licensee. Whenever the commissioner is satisfied of the existence of any one or more reasons for revoking a license as provided for in this chapter, before revoking such license the department shall give written notice of a hearing to be had thereon to the licensee affected. Such notice shall be sent by registered or certified mail to the licensee at least ten days prior to the date set for the hearing at the department. On the day of the hearing the commissioner may hear the evidence presented by the licensee and any other witnesses, and the commissioner shall within a reasonable time thereafter render a decision. Any licensee aggrieved by the decision of the commissioner may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain. The following actions by the applicant or licensee shall constitute just cause for revoking or refusing a license: (1) The violation of state laws or official regulations governing intrastate or interstate movement of livestock; (2) where there have been false or misleading statements with regard to the results of official livestock disease diagnostic tests approved by the commissioner and the United States Department of Agriculture or with regard to ownership; (3) the buying or receiving of livestock, selling or exchanging, or soliciting resale, exchange, transport or transfer, of animals officially branded designated by the Department of Agriculture as being diseased, a quarantined animal, or animals from quarantined herds or flocks; (4) failure of the licensee to practice approved measures of sanitation of barns, stables, premises or vehicles used for stabling, holding or transporting of livestock; (5) consistent or continual failure to keep records required by the commissioner or by law, or refusal to produce books, accounts or records of transactions in the carrying on of the business for which the license is granted; (6) failure to comply with any provision of the general statutes or regulations thereunder relating to livestock; and (7) where a license to deal in livestock, issued to the applicant or licensee by another state, has been suspended or revoked by such state within five years next preceding the date of issuance or renewal of a license under the provisions of section 22-385.

(1959, P.A. 573, S. 6; 637, S. 2; 1961, P.A. 67; 1963, P.A. 57, S. 6; February, 1965, P.A. 25, S. 1; 1971, P.A. 872, S. 446, 448; P.A. 76-436, S. 459, 681; P.A. 77-603, S. 101, 125; P.A. 78-280, S. 5, 127; P.A. 81-231, S. 4, 6; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 08-27, S. 6.)

History: Later 1959 act replaced commissioner and department of agriculture with commissioner and department of agriculture, conservation and natural resources; 1961 act replaced commissioner and department of agriculture, conservation and natural resources with commissioner and department of agriculture and natural resources; 1963 act added references to swine in Subdivs. (1), (3) and (4); 1965 act allowed revocation or suspension of license for burying, selling, etc. quarantined animals in Subdiv. (3) and added Subdiv. (6) allowing revocation or suspension of license for failure to comply with statutes or regulations re cattle or swine; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of agriculture; P.A. 76-436 required appeals to superior court rather than court of common pleas, effective July 1, 1978; P.A. 77-603 replaced previous appeal provision with statement requiring that appeals be made in accordance with Sec. 4-183 but retained venue in Hartford county; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 81-231 added Subdiv. (7) making suspension or revocation of a license to deal in livestock issued by another state grounds to revoke a license under Sec. 22-385; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 08-27 made technical changes, changed “cattle or swine” to “livestock” and, in Subdiv. (3), deleted exemption for cattle that have reacted to any official tuberculosis or brucellosis test, effective April 29, 2008.



Section 22-387 - Keeping and inspection of records.

Every dealer or broker shall keep accounts, records and memoranda which shall fully and clearly disclose all transactions of such dealer’s or broker’s business, including the true ownership of the business. Such records shall be made available at any time for inspection by the commissioner or the commissioner’s designated agent to determine the origin and destination of any livestock handled by the licensee but information relating to the general business of any such person disclosed by the investigation and not related to the immediate purpose thereof shall be treated as of a confidential nature by the commissioner or the commissioner’s designated agent.

(1959, P.A. 573, S. 7; P.A. 08-27, S. 7.)

History: P.A. 08-27 made technical changes, effective April 29, 2008.



Section 22-388 - Periodic testing of livestock for infectious diseases. Quarantine.

(a) All livestock owned by a livestock dealer or held by a livestock dealer, pending sale, exchange, resale or shipment on premises owned, rented, leased or borrowed by such dealer may be subjected periodically to diagnostic tests for infectious diseases, including, but not limited to, tuberculin and brucellosis tests. Such tests shall be conducted, at no expense to the dealer, by the State Veterinarian or the commissioner’s designated agent, a veterinarian employed by the United States Department of Agriculture, or a licensed accredited veterinarian. In the case of an animal or animals that test positive to such diagnostic tests, or if the commissioner has reason to believe that an infectious disease is present in such animal or animals, the commissioner, the commissioner’s designated agent or the State Veterinarian may issue a quarantine order pursuant to subsection (c) of this section.

(b) Any reactors to the brucellosis or tuberculin test shall be identified in a manner acceptable to the commissioner or the commissioner’s designated agent. Such reactors shall be disposed of in a manner acceptable to the commissioner or the commissioner’s designated agent. Indemnity shall be paid on all such reactors in the manner provided in section 22-288, provided such reactor shall have passed at least one negative test since entering the state and shall have been acquired by the dealer in compliance with existing state regulations on interstate and intrastate movements of cattle.

(c) If a quarantine, due to the presence of an infectious, communicable livestock disease, is imposed on livestock owned by a livestock dealer or held by a livestock dealer pending sale, exchange, resale or shipment on premises owned, rented, leased or borrowed by such dealer, such dealer shall not be prohibited from engaging in business as a dealer, provided such dealer shall comply with all quarantine restrictions and orders and any isolation, bio-security and sanitation requirements of the department in respect to quarantined livestock, including identifying quarantined livestock in a manner acceptable to the commissioner or the commissioner’s designated agent as prescribed on the quarantine form, or quarantine order issued by the commissioner or the commissioner’s designated agent.

(1959, P.A. 573, S. 8; 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 446, 448; June Sp. Sess. P.A. 91-10, S. 9, 20; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 08-27, S. 8.)

History: Later 1959 act replaced department of agriculture with department of agriculture, conservation and natural resources; 1961 act replaced department of agriculture, conservation and natural resources with department of agriculture and natural resources; 1971 act replaced department of agriculture and natural resources with department of agriculture; June Sp. Sess. P.A. 91-10 made this section discretionary rather than mandatory; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 08-27 deleted provision requiring periodic tuberculin and blood tests, added new Subsec. (a) re livestock testing for infectious diseases and quarantine orders, designated remaining provisions as Subsecs. (b) and (c), deleted metal tag branding and immediate slaughter requirements and substituted “in a manner acceptable to the commissioner” in Subsec. (b) and, in Subsec. (c), deleted “animal” and “cattle” references and substituted “livestock”, added language re quarantine orders and isolation and bio-security requirements, deleted language re separate set of premises at least 100 yards distant from all quarantined premises and pastures used by quarantined animals and made technical changes, effective April 29, 2008.

See Sec. 22-287 re tuberculin tests.



Section 22-389 - Copy of license to be posted. Identification card.

Every person licensed under the provisions of this chapter and conducting business under such license shall keep a copy thereof, to be furnished by the commissioner, posted in a conspicuous place in such person’s motor vehicle, on their person or at such person’s place of business and exposed to inspection by any person entitled to make such inspection. The licensee and each of such licensee’s agents shall, at all times when buying or receiving, selling, exchanging or soliciting or negotiating the sale, resale or shipment of livestock, carry an identification card, issued by the commissioner, stating that such licensee or the principal of such agent is so licensed. The licensee or agent shall exhibit such card to persons with whom the licensee or agent is negotiating or from whom the licensee or agent is soliciting business and to the commissioner or the commissioner’s designated assistant.

(1959, P.A. 573, S. 9; 1963, P.A. 57, S. 7; 1967, P.A. 584, S. 1; P.A. 08-27, S. 9.)

History: 1963 act added reference to swine; 1967 act added provision re special license plates issued to licensees using motor vehicles in course of business; P.A. 08-27 made technical changes, changed “cattle or swine” to “livestock”, required license posting in licensee’s motor vehicle, on licensee’s person or at licensee’s place of business and deleted provision re display of license plate on motor vehicle, effective April 29, 2008.



Section 22-390 - Enforcement. Regulations.

The commissioner shall enforce the provisions of this chapter and may adopt regulations, in accordance with the provisions of chapter 54, as are necessary to carry out the provisions of this chapter.

(1959, P.A. 573, S. 10; 1963, P.A. 57, S. 8; P.A. 08-27, S. 10.)

History: 1963 act added reference to regulations re swine dealers or brokers; P.A. 08-27 made adoption of regulations to carry out provisions of chapter discretionary, added reference to chapter 54 and deleted provision re licensing of cattle or swine dealers or brokers, effective April 29, 2008.



Section 22-391 - Penalty.

Any person who violates or refuses to comply with any provision of this chapter may be fined not less than two hundred dollars or more than five hundred dollars for a first offense and not less than five hundred dollars or more than one thousand dollars for a second and each subsequent offense, or assessed an administrative civil penalty in accordance with section 22-7.

(1959, P.A. 573, S. 11; P.A. 07-217, S. 101; P.A. 08-27, S. 11.)

History: P.A. 07-217 made technical changes, effective July 12, 2007; P.A. 08-27 made fine provision discretionary and added administrative civil penalty provision, effective April 29, 2008.






Chapter 438 - Meat and Poultry Products Inspection Act (Repealed)

Section 22-392 to 22-409 - Connecticut Meat and Poultry Products Inspection Act.

Sections 22-392 to 22-409, inclusive, are repealed.

(1969, P.A. 626, S. 1–19; 1971, P.A. 145; 500, S. 1; 870, S. 118; P.A. 73-478, S. 2, 3; P.A. 76-436, S. 460, 681; P.A. 77-603, S. 102, 125; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 96-259, S. 17.)






Chapter 438a - Horses

Section 22-410 - Awards to breeders of winning race horses. Connecticut Breeders’ Fund.

The Department of Agriculture and the Department of Consumer Protection, within the limitations of funds available, may offer cash awards to the breeders of Connecticut-bred horses which officially finish in first place in horse races conducted in this state where pari-mutuel betting is permitted and to those which finish first, second or third in horse races where pari-mutuel betting is permitted and the total purse is twenty thousand dollars or more, and to owners at the time of service of the stallions which sired such horses. Such awards shall be paid from the Connecticut Breeders’ Fund to be administered by the departments. Said fund shall consist of revenues derived from pari-mutuel betting in such races in the state, both on and off-track, consisting of twenty-five per cent of the tax derived from the breakage of the state’s share of the tax derived from such races, pursuant to subdivision (2) of subsection (d) of section 12-575, with a limit set for the fund not to exceed fifty thousand dollars in any fiscal year.

(P.A. 74-335, S. 1; P.A. 79-404, S. 36, 45; P.A. 80-482, S. 342, 343, 345, 348; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 11-51, S. 199.)

History: P.A. 79-404 replaced commission on special revenue with division of special revenue within the department of business regulation; P.A. 80-482 placed division within department of revenue services and deleted reference to abolished department of business regulation; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-51 changed “Division of Special Revenue” to “Department of Consumer Protection” and changed “department and the division” to “departments”, effective July 1, 2011.



Section 22-411 - Registration of Connecticut-bred horses and breeding records of stallions.

The Department of Agriculture shall administer the registration of Connecticut-bred horses and the breeding records of stallions standing in this state. To qualify as a Connecticut-bred horse, the dam of such Connecticut horse shall have dropped such foal in this state and the registration certificate of such foal issued by the appropriate official breed registry shall be filed with the Department of Agriculture. To qualify as a sire of a Connecticut-bred award winner, the stallion shall have been based in the state at the time of the conception of such foal, shall have been registered with the Department of Agriculture and shall have stood the entire stud season within the state.

(P.A. 74-335, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-412 - Promotion of equine industry.

The Department of Agriculture and the Department of Consumer Protection shall use part of said fund for programs to promote the equine industry in the state of Connecticut, such as equine activities, facilities and research. The Department of Agriculture and the Department of Consumer Protection may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section and sections 22-410 and 22-411.

(P.A. 74-335, S. 3; P.A. 77-614, S. 318, 610; P.A. 79-404, S. 37, 45; P.A. 80-482, S. 342, 343, 345, 348; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 11-51, S. 200.)

History: P.A. 77-614 deleted reference to advisory role of Equine Advisory Council in use of funds to promote the equine industry, effective January 1, 1979; P.A. 79-404 replaced commission on special revenue with division of special revenue within the department of business regulation; P.A. 80-482 placed division within department of revenue services and deleted reference to abolished department of business regulation; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-51 changed “Division of Special Revenue” to “Department of Consumer Protection” and made a technical change, effective July 1, 2011.



Section 22-413 - Health certification of equines. Penalty.

(a) Any equine presented for public auction in this state shall have a health certificate issued by a veterinarian licensed pursuant to the provisions of chapter 384 and cosigned by the State Veterinarian. Such examination shall be obtained within ten days prior to the auction and shall be made at the expense of the owner.

(b) Any equine presented for public auction in this state shall have a certificate indicating a negative reaction to a coggins test which shall be obtained within sixty days prior to such auction.

(c) Any person violating any provision of this section shall be fined not less than one hundred dollars or more than five hundred dollars for each violation.

(P.A. 75-583, S. 1, 2; P.A. 91-62, S. 1; P.A. 98-12, S. 19, 22; P.A. 07-217, S. 102.)

History: P.A. 91-62 deleted requirement that the certificate specify health problems in the equine; P.A. 98-12 deleted former Subsec. (c) re adoption of regulations and redesignated remaining subsection accordingly, effective July 1, 1998; P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007.



Section 22-414 - Supervision of public equine auctions. Licenses. Fees. Penalty.

The Commissioner of Agriculture shall supervise commission sales stables where equines are sold at public auctions. Any person, firm or corporation engaged in the business of selling equines at auctions shall annually apply to the commissioner for a license upon a form to be prescribed by the commissioner. The fee for a license to hold one public auction annually shall be thirty dollars and the fee for a license to hold more than one public auction annually shall be one hundred dollars. Each such license shall be issued for the period of one year from July first and may be revoked for cause. If, in the judgment of the commissioner, any provision of this section has been violated, the commissioner shall send notice by registered or certified mail to the licensee, who shall be given a hearing, and, if violation is proven, the licensee’s license shall be revoked. All stables and sales rings shall be kept clean and shall be suitably disinfected prior to each sale. The provisions of this section shall not apply to the private sale of equines conducted by the owner thereof. Any person, or any officer or agent of any corporation, who violates any provision of this section or who obstructs or attempts to obstruct the Commissioner of Agriculture or the commissioner’s deputy or any of the commissioner’s assistants in the performance of the commissioner’s duty shall be fined not less than one hundred dollars or more than five hundred dollars.

(P.A. 75-589, S. 1, 3; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 07-217, S. 103; June Sp. Sess. P.A. 09-3, S. 301.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-217 made technical changes, effective July 12, 2007; June Sp. Sess. P.A. 09-3 increased license fee for holding one public auction annually from $15 to $30 and increased license fee for holding more than one public auction annually from $50 to $100.



Section 22-415 - Inhumane transportation of equines. Penalty. Regulations.

Any person who carries or causes to be carried or has the care of any equine in or attached to any vehicle or otherwise in an unnecessarily cruel or inhumane manner, or in a way and manner which might endanger the equine or knowingly and wilfully authorizes or permits such equine to be subjected to unnecessary torture, suffering or cruelty of any kind in the transporting of such equine, shall be punished by a fine of not less than one hundred dollars or more than five hundred dollars. The Commissioner of Agriculture shall adopt regulations pursuant to chapter 54 pertaining to the transportation of equines upon the highways of Connecticut as deemed necessary to prevent the cruel or inhumane treatment of equines.

(P.A. 75-589, S. 2, 3; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 07-217, S. 104.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-217 made a technical change, effective July 12, 2007.



Section 22-415a - Equine infectious anemia: Definitions.

As used in sections 22-415a to 22-415j, inclusive:

(1) “Commissioner” means the Commissioner of Agriculture;

(2) “Equine” means any member of the equine family which includes horses, ponies, mules, asses, donkeys and zebras;

(3) “Equine infectious anemia” means a disease of equines caused by an infectious virus which may be spread by blood-sucking insects, unsterile surgical instruments and community use of equipment that may produce cuts or abrasions and which may cause an equine to test positive to an official test;

(4) “Licensed veterinarian” means a veterinarian who is licensed pursuant to the provisions of chapter 384;

(5) “Official test” means a serological test for equine infectious anemia that is (A) approved by the Animal and Plant Health Inspection Service of the United States Department of Agriculture, (B) conducted in a laboratory approved by the Commissioner of Agriculture, and (C) administered by a licensed veterinarian, state veterinarian, or full-time employee with the state Department of Agriculture;

(6) “Reactor” means an equine whose blood serum reacts positively to an official test for equine infectious anemia;

(7) “Freeze-brand” means a metal brand which produces a permanent mark with a configuration of 16A that is three inches in height and is applied to the left neck or shoulder area of any equine that is positive to the equine infectious anemia test in such a manner that the brand is obvious and not obscured by a mane;

(8) “Isolation” means no biological contact with another equine.

(P.A. 88-151, S. 1, 11; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; P.A. 10-32, S. 84.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 10-32 deleted reference to livestock division in Subdiv. (5), effective May 10, 2010.



Section 22-415b - Required testing for equine infectious anemia for equines exposed to the disease.

The commissioner may require an equine to be tested for equine infectious anemia at the expense of the owner if he reasonably determines that such equine has been exposed to equine infectious anemia and poses a threat to other equines.

(P.A. 88-151, S. 2, 11.)



Section 22-415c - Requirements for the importation of equines into Connecticut. Penalties.

(a) Any equine imported into the state, except as provided in subsection (c) of this section, shall have an official interstate health certificate and an official equine infectious anemia test certificate which states that such equine has been officially tested prior to being imported into the state and found to be negative to equine infectious anemia within a period not exceeding twelve months prior to the date of entry. Such certificates shall include the name and address of the owner, trainer or person responsible for the equine; the name and registration number of the equine, if any; and the age, breed, sex, color and positive identifying marks or scars of the equine, including a complete description of such marks or scars.

(b) If an equine does not have the equine infectious anemia certificate required by subsection (a) of this section or if the State Veterinarian or his agent determines that such a certificate does not properly or accurately describe an equine, the State Veterinarian or his agent may require the equine to be held at an area approved by him and retested at the expense of the owner or be removed from the state.

(c) Any equine which does not have an official equine anemia test certificate may be shipped into the state for immediate slaughter in accordance with section 22-272a. Any equine which tested positive to equine infectious anemia on an official test may be shipped into the state for research purposes or immediate slaughter in accordance with said section after first obtaining a special permit from the State Veterinarian.

(d) Any person who violates any provision of this section shall be fined not more than five hundred dollars for each violation. Any equine which does not have a valid interstate health certificate shall be immediately quarantined and the State Veterinarian shall order whatever tests necessary to determine the health of such equine. All costs associated with any such quarantine as well as any tests conducted shall be paid by the owner of such equine.

(P.A. 88-151, S. 3, 11; P.A. 93-22; P.A. 96-24, S. 2.)

History: P.A. 93-22 added Subsec. (d) imposing penalty for violation of this section and additional criteria for quarantine of equines; P.A. 96-24 amended Subsec. (a) to modify preimportation testing requirements re equine infectious anemia.



Section 22-415d - Written permission for transfer of ownership of an equine that tested positive.

No person shall sell, lease, exchange, barter, or give away any equine that tested positive to an official test for equine infectious anemia except upon written permission from the commissioner.

(P.A. 88-151, S. 4, 11.)



Section 22-415e - Isolation; retesting. Freeze-brand.

Any equine which reacts positively to the official test shall be isolated on the premises where such equine was tested. Any reactor shall be retested, within fourteen days, by the State Veterinarian or his representative to reaffirm the identity and reaction of such equine. All other equines on such premises shall be quarantined. A quarantine shall be in effect until the reactor is disposed of or quarantined to another area approved by the commissioner and any remaining equines are tested, at a time determined by the State Veterinarian, and have reacted negatively. Any reactor shall be permanently identified by the State Veterinarian using a freeze-brand.

(P.A. 88-151, S. 5, 11.)



Section 22-415f - Disposal. Proposal for isolation area.

(a) The owner of an equine which tested positive on the second official test shall dispose of such equine, in accordance with subsection (b) of this section, within seven days of receipt of the second positive equine infectious anemia test result or shall retain such equine under quarantine and in isolation in an area approved by the State Veterinarian or his representative. The owner of a reactor intending to retain such reactor shall submit a proposal for an isolation area to the commissioner within seven days of receipt of the second positive equine infectious anemia test result.

(b) Disposal of an equine which reacted positively to the official test shall be by one of the following methods: (1) Humane destruction by a licensed veterinarian. The euthanizing of such equine shall be witnessed by the State Veterinarian or his agent, or the licensed veterinarian euthanizing said equine shall submit a signed statement to the commissioner attesting to the destruction of the equine; (2) sale or donation to a research facility with the approval of the State Veterinarian; or (3) identification and sale for slaughter, accompanied by a permit issued by the commissioner for slaughter at an establishment approved by the State Veterinarian, provided such equine meets state and federal regulations.

(P.A. 88-151, S. 6, 11.)



Section 22-415g - Isolation area requirements.

An equine in isolation pursuant to sections 22-415e and 22-415f shall be confined to an enclosure or pasture whose boundaries are not less than two hundred yards from an enclosure or pasture harboring an equine which has not had an official equine infectious anemia test or is found to be negative to such test, provided the commissioner may approve confinement to an enclosure or pasture whose boundaries are less than two hundred yards upon determination that such enclosure or pasture is sufficiently screened to preclude entry of biting insects. No reactor may be moved from an isolation area except upon written authorization by the State Veterinarian.

(P.A. 88-151, S. 7, 11.)



Section 22-415h - Equine semen imported into Connecticut.

All equine semen imported into the state shall be from stallions that tested negative for equine infectious anemia during the calendar year in which the semen was collected.

(P.A. 88-151, S. 8, 11.)



Section 22-415i - Inspection.

(a) The Commissioner of Agriculture or his designated agents may inspect the premises where an equine is in isolation to confirm compliance with the provisions of section 22-415g and any relevant regulations adopted under section 22-415j.

(b) The Commissioner of Agriculture or his designated agents shall have access at reasonable times to any paddock, stable, or building used for equine purposes if the commissioner has reason to believe there is a violation of the provisions of sections 22-415a to 22-415j, inclusive, or the regulations adopted under section 22-415j.

(P.A. 88-151, S. 9, 11; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-415j - Regulations.

The Commissioner of Agriculture shall adopt regulations, in accordance with the provision of chapter 54, to carry out the purposes of sections 22-415a to 22-415j, inclusive.

(P.A. 88-151, S. 10, 11; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 438b - State Aquaculture Commission

Section 22-416 - Definitions. Policy.

(a) For the purposes of this chapter “aquaculture” means the controlled cultivation and harvest in the waters and tidal wetlands of the state of aquatic animals and plants, including but not limited to, oysters, clams, mussels and other molluscan shellfish, lobsters and crabs, fish and commercially important seaweed.

(b) Connecticut’s aquaculture is an integral part of the environmental resources of the state and provides an irreplaceable economic and recreational asset to the state’s citizens. It is therefore declared to be the policy of the state to protect, to the maximum extent reasonable, the state’s valuable aquaculture resources.

(June Sp. Sess. P.A. 83-36, S. 1, 7; P.A. 01-120, S. 1, 3.)

History: P.A. 01-120 designated existing provisions as Subsec. (a) and added Subsec. (b) re policy of protecting the state’s aquaculture resources, effective July 1, 2001.



Section 22-417 and 22-418 - Commission established; membership. Commission’s duties.

Sections 22-417 and 22-418 are repealed, effective October 1, 1997.

(June Sp. Sess. P.A. 83-36, S. 2, 3, 7; P.A. 93-381, S. 9, 39; P.A. 95-250, S. 1; 95-257, S. 12, 21, 58; P.A. 96-211, S. 1, 5, 6; P.A. 97-234, S. 11.)






Chapter 438c - Connecticut Equestrian Center Authority

Section 22-450 - Short title: Connecticut Equestrian Center Authority Act.

Sections 22-450 to 22-452, inclusive, and section 4 of public act 95-231* shall be known and may be cited as the “Connecticut Equestrian Center Authority Act”.

(P.A. 95-231, S. 1, 5.)

*Note: Section 4 of public act 95-231 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 95-231 effective July 1, 1995.



Section 22-451 - Legislative finding.

It is hereby found and declared that a Connecticut Equestrian Center located in Keney Park in the capital city of this state will attract a significant share of equestrian events, thereby promoting the economic development of the state, increasing tourism by creating a nationally competitive center which will attract regional, national and international equestrian events and promoting business activity and employment in hotels, restaurants and recreational and support facilities. It is further found and declared that preliminary economic feasibility analyses respecting the planning for a new equestrian center in Hartford have shown that new spending by visitors to anticipated horse shows should generate an increase in revenues to the state from taxes on dollars spent by visitors and exhibitors of equine activities, and that this project will recapture Connecticut-based equestrian show activities currently being diverted to other states for the lack of a modern equine center, thereby improving the state’s economy and increasing the state’s tax revenues, promote equestrian activities for the enjoyment and health of Connecticut’s citizens and provide a center which can assist in the advancement of Connecticut’s husbandry industries through research and educational programs.

(P.A. 95-231, S. 2, 5.)

History: P.A. 95-231 effective July 1, 1995.



Section 22-452 - Connecticut Equestrian Center Authority.

Section 22-452 is repealed, effective July 1, 1998.

(P.A. 95-231, S. 3, 5; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-12, S. 21, 22.)






Chapter 438d - Connecticut Seafood Advisory Council. Connecticut Food Policy Council

Section 22-455 - Connecticut Seafood Advisory Council. Membership.

There is established a Connecticut Seafood Advisory Council to assist in the promotion of Connecticut seafood products and examine market opportunities. The advisory council shall consist of one freshwater fish producer appointed by the Governor, two finfish, shellfish or lobster harvesters or representatives of harvester organizations appointed one each by the speaker and majority leader of the House of Representatives, two finfish, shellfish or lobster processors or representatives of processor organizations appointed one each by the minority leaders of the Senate and House of Representatives, one retailer serving restaurants or representing a restaurant organization appointed by the president pro tempore of the Senate, one member at-large appointed by the majority leader of the Senate, and four nonvoting members one of whom shall represent the Department of Energy and Environmental Protection, one the Department of Economic and Community Development and one the Department of Agriculture and one the Sea Grant Program at The University of Connecticut. The advisory council shall be within the Department of Agriculture.

(P.A. 97-145, S. 3, 4; June 18 Sp. Sess. P.A. 97-11, S. 23, 65; P.A. 01-98, S. 2, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 97-145 effective June 13, 1997; June 18 Sp. Sess. P.A. 97-11 added provision placing council within Department of Agriculture, effective July 1, 1997; P.A. 01-98 added one freshwater fish producer to the membership of the advisory council, effective June 6, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22-456 - Connecticut Food Policy Council. Membership; duties.

(a) There is established the Connecticut Food Policy Council which shall be within the Department of Agriculture.

(b) The council shall consist of the following members: (1) One appointed by the majority leader of the Senate who shall be involved in agriculture or in an agriculture organization; (2) one appointed by the president pro tempore of the Senate who shall be involved in an antihunger organization; (3) one appointed by the minority leader of the Senate, who shall represent the Cooperative Extension Service; (4) one appointed by the minority leader of the House of Representatives who shall be a food retailer; (5) one appointed by the speaker of the House of Representatives who shall be involved in agriculture or in an agriculture organization; (6) one appointed by the majority leader of the House of Representatives who shall be a produce wholesaler; (7) the Commissioner of Agriculture, or his designee; (8) the Commissioner of Administrative Services, or his designee; (9) the Commissioner of Education, or his designee; (10) the Commissioner of Transportation, or his designee; (11) the Commissioner of Public Health, or his designee; (12) the Commissioner of Social Services, or his designee; (13) the head of each state department, as defined in section 4-5, who is not one of the commissioners designated in subdivisions (7) to (12), inclusive, of this subsection who shall be members ex officio without the right to vote; and (14) the chairman of the joint standing committee of the General Assembly having cognizance of matters relating to the environment who shall be a member ex officio without the right to vote. The council shall elect a chairperson and a vice-chairperson from among its members. Any person absent from (A) three consecutive meetings of the commission or (B) fifty per cent of such meetings during any calendar year shall be deemed to have resigned from the council, effective immediately. Vacancies on the council shall be filled by the appointing authority. Members of the council serve without compensation but shall, within the limits of available funds, be reimbursed for expenses necessarily incurred in the performance of their duties. The council shall meet as often as deemed necessary by the chairperson or a majority of the council.

(c) The council shall: (1) Develop, coordinate and implement a food system policy linking local economic development, environmental protection and preservation with farming and urban issues; (2) review and comment on any proposed state legislation and regulations that would affect the food policy system of the state; (3) advise and provide information to the Governor on the state’s food policy; and (4) prepare and submit to the joint standing committee of the General Assembly having cognizance of matters relating to the environment an annual report concerning its activities with any appropriate recommendations concerning food policy.

(d) The council may use such funds as may be available from federal, state or other sources and may enter into contracts to carry out the purposes of this section.

(e) The council may, subject to the provisions of chapter 67, employ any necessary staff within available appropriations.

(June 18 Sp. Sess. P.A. 97-11, S. 21, 65; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: June 18 Sp. Sess. P.A. 97-11 effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22-457 - Council authorized to use available funds and to enter into contracts.

The Connecticut Seafood Advisory Council may utilize federal, state or other available funds, and may enter into contracts in order to carry out the purposes of section 22-455.

(P.A. 01-98, S. 3, 4.)

History: P.A. 01-98 effective June 6, 2001 (Revisor’s note: A reference to “this section” was replaced editorially by the Revisors with “section 22-455” for accuracy.)









Title 22a - Environmental Protection

Chapter 439 - Department of Energy and Environmental Protection. State Policy

Section 22a-1 - Policy of the state.

The General Assembly finds that the growing population and expanding economy of the state have had a profound impact on the life-sustaining natural environment. The air, water, land and other natural resources, taken for granted since the settlement of the state, are now recognized as finite and precious. It is now understood that human activity must be guided by and in harmony with the system of relationships among the elements of nature. Therefore the General Assembly hereby declares that the policy of the state of Connecticut is to conserve, improve and protect its natural resources and environment and to control air, land and water pollution in order to enhance the health, safety and welfare of the people of the state. It shall further be the policy of the state to improve and coordinate the environmental plans, functions, powers and programs of the state, in cooperation with the federal government, regions, local governments, other public and private organizations and concerned individuals, and to manage the basic resources of air, land and water to the end that the state may fulfill its responsibility as trustee of the environment for the present and future generations.

(1971, P.A. 872, S. 1.)

Cited. 12 CA 47; 41 CA 120.

State’s alleged failure to conduct an environmental impact evaluation prior to transfer is not a per se violation of statute that would grant plaintiffs standing under Sec. 22a-16. 51 CS 590.



Section 22a-1a - Declaration of policy: Coordination of state plans and programs.

(a) In furtherance of and pursuant to sections 22a-1 and 22a-15, the General Assembly, recognizing the profound impact of man’s activity on the interrelations of all components of the natural environment, particularly the profound influence of population growth, high-density urbanization, industrial expansion, resource exploitation, and new and expanding technological advances, and recognizing further the critical importance of restoring and maintaining environmental quality to the overall welfare and development of man, declares that it is the continuing policy of the state government, in cooperation with federal and local governments, and other concerned public and private organizations, to use all practicable means and measures, including financial and technical assistance, in a manner calculated to foster and promote the general welfare, to create and maintain conditions under which man and nature can exist in productive harmony, and fulfill the social, economic, and other requirements of present and future generations of Connecticut residents.

(b) In order to carry out the policy set forth in sections 22a-1a to 22a-1f, inclusive, it is the continuing responsibility of the state government to use all practicable means, consistent with other essential considerations of state policy, to improve and coordinate state plans, functions, programs, and resources to the end that the state may: (1) Fulfill the responsibility of each generation as trustee of the environment for succeeding generations; (2) assure for all residents of the state safe, healthful, productive, and esthetically and culturally pleasing surroundings; (3) attain the widest range of beneficial uses of the environment without degradation, risk to health or safety, or other undesirable and unintended consequences; (4) preserve important historic, cultural, and natural aspects of our Connecticut heritage, and maintain, wherever possible, an environment which supports diversity and variety of individual choice; (5) achieve an ecological balance between population and resource use which will permit high standards of living and a wide sharing of life’s amenities; (6) enhance the quality of renewable resources and approach the maximum attainable recycling of depletable resources; and (7) practice conservation in the use of energy, maximize the use of energy efficient systems and minimize the environmental impact of energy production and use.

(P.A. 73-562, S. 1, 8; P.A. 77-514, S. 1.)

History: P.A. 77-514 added Subsec. (b)(7) re energy conservation.

Cited. 30 CA 204; 32 CA 341.

State’s alleged failure to conduct an environmental impact evaluation prior to transfer is not a per se violation of statute that would grant plaintiffs standing under Sec. 22a-16. 51 CS 590.



Section 22a-1b - Evaluation by state agencies of actions affecting the environment. Public scoping process. Environmental monitor.

The General Assembly directs that, to the fullest extent possible:

(a) Each state department, institution or agency shall review its policies and practices to insure that they are consistent with the state’s environmental policy as set forth in sections 22a-1 and 22a-1a.

(b) (1) Each sponsoring agency shall, prior to a decision to prepare an environmental impact evaluation pursuant to subsection (c) of this section for an action which may significantly affect the environment, conduct an early public scoping process.

(2) To initiate an early public scoping process, the sponsoring agency shall provide notice on a form that has been approved by the Council on Environmental Quality, which shall include, but not be limited to, the date, time and location of any proposed public scoping meeting and the duration of the public comment period pursuant to subdivision (3) of this subsection, to the council, the Office of Policy and Management and any other state agency whose activities may reasonably be expected to affect or be affected by the proposed action.

(3) Members of the public and any interested state agency representatives may submit comments on the nature and extent of any environmental impacts of the proposed action during the thirty days following the publication of the notice of the early public scoping process pursuant to this section.

(4) A public scoping meeting shall be held at the discretion of the sponsoring agency or if twenty-five persons or an association having not less than twenty-five persons requests such a meeting within ten days of the publication of the notice in the Environmental Monitor. A public scoping meeting shall be held not less than ten days following the notice of the proposed action in the Environmental Monitor. The public comment period shall remain open for at least five days following the meeting.

(5) A sponsoring agency shall provide the following at a public scoping meeting: (A) A description of the proposed action; (B) a description of the purpose and need of the proposed action; (C) a list of the criteria for a site for the proposed action; (D) a list of potential sites for the proposed action; (E) the resources of any proposed site for the proposed action; (F) the environmental limitations of such sites; (G) potential alternatives to the proposed action; and (H) any information the sponsoring agency deems necessary.

(6) Any agency submitting comments or participating in the public scoping meeting pursuant to this section shall include, to the extent practicable, but not be limited to, information about (A) the resources of any proposed site for the proposed action, (B) any plans of the commenting agency that may affect or be affected by the proposed action, (C) any permits or approvals that may be necessary for the proposed action, and (D) any appropriate measures that would mitigate the impact of the proposed action, including, but not limited to, recommendations as to preferred sites for the proposed action or alternatives for the proposed action that have not been identified by the sponsoring agency.

(7) The sponsoring agency shall consider any comments received pursuant to this section or any information obtained during the public scoping meeting in selecting the proposed actions to be addressed in the environmental impact evaluation and shall evaluate in its environmental impact evaluation any substantive issues raised during the early public scoping process that pertain to a proposed action or site or alternative actions or sites.

(c) Each state department, institution or agency responsible for the primary recommendation or initiation of actions which may significantly affect the environment shall in the case of each such proposed action make a detailed written evaluation of its environmental impact before deciding whether to undertake or approve such action. All such environmental impact evaluations shall be detailed statements setting forth the following: (1) A description of the proposed action which shall include, but not be limited to, a description of the purpose and need of the proposed action, and, in the case of a proposed facility, a description of the infrastructure needs of such facility, including, but not limited to, parking, water supply, wastewater treatment and the square footage of the facility; (2) the environmental consequences of the proposed action, including cumulative, direct and indirect effects which might result during and subsequent to the proposed action; (3) any adverse environmental effects which cannot be avoided and irreversible and irretrievable commitments of resources should the proposal be implemented; (4) alternatives to the proposed action, including the alternative of not proceeding with the proposed action and, in the case of a proposed facility, a list of all the sites controlled by or reasonably available to the sponsoring agency that would meet the stated purpose of such facility; (5) an evaluation of the proposed action’s consistency and each alternative’s consistency with the state plan of conservation and development, an evaluation of each alternative including, to the extent practicable, whether it avoids, minimizes or mitigates environmental impacts, and, where appropriate, a description of detailed mitigation measures proposed to minimize environmental impacts, including, but not limited to, where appropriate, a site plan; (6) an analysis of the short term and long term economic, social and environmental costs and benefits of the proposed action; (7) the effect of the proposed action on the use and conservation of energy resources; and (8) a description of the effects of the proposed action on sacred sites or archaeological sites of state or national importance. In the case of an action which affects existing housing, the evaluation shall also contain a detailed statement analyzing (A) housing consequences of the proposed action, including direct and indirect effects which might result during and subsequent to the proposed action by income group as defined in section 8-37aa and by race, and (B) the consistency of the housing consequences with the state’s consolidated plan for housing and community development prepared pursuant to section 8-37t. As used in this section, “sacred sites” and “archaeological sites” shall have the same meaning as in section 10-381.

(d) (1) The Council on Environmental Quality shall publish a document at least once a month to be called the Environmental Monitor which shall include any notices the council receives pursuant to sections 22a-1b to 22a-1i, inclusive, and shall include notice of the opportunity to request a public scoping meeting. Filings of such notices received by five o’clock p.m. on the first day of each month shall be published in the Environmental Monitor that is issued not later than ten days thereafter.

(2) The Council on Environmental Quality shall post the Environmental Monitor on its Internet site and distribute a subscription or a copy of the Environmental Monitor by electronic mail to any state agency, municipality or person upon request. The council shall also provide the Environmental Monitor to the clerk of each municipality for posting in its town hall.

(e) Any state department, institution or agency that conducts an environmental impact evaluation pursuant to subsection (c) of this section may enter into a contract with a person for the preparation of such evaluation, provided such department, institution or agency: (1) Guides such person in the preparation of such evaluation, (2) participates in the preparation of such evaluation, (3) independently reviews such evaluation prior to submitting such evaluation for comment pursuant to section 22a-1d, and (4) assures that any third party responsible for conducting any activity that is the subject of such evaluation is not a party to such contract. Such department, institution or agency may require any such third party responsible for conducting any activity that is the subject of such evaluation to remit a fee to such department, institution or agency in an amount sufficient to pay for the cost of hiring a person to prepare such evaluation in accordance with the provisions of this subsection.

(P.A. 73-562, S. 2, 8; P.A. 77-514, S. 2; P.A. 89-368, S. 15; P.A. 91-228, S. 2; P.A. 99-94, S. 7; P.A. 02-121, S. 1; P.A. 03-123, S. 12; P.A. 10-120, S. 2; P.A. 11-124, S. 6.)

History: P.A. 77-514 clarified and extended requirements for written evaluations of environmental impact re proposed actions of state agencies, inserting new Subdivs. (1), (5), (6) and (7) and renumbering others accordingly in Subsec. (b), and deleted Subsec. (c) which was incorporated in new form in Subsec. (b)(6); P.A. 89-368 added Subsec. (b)(8) which requires environmental impact evaluations to include a description of the effects of the proposed action on sacred or archaeological sites; P.A. 91-228 added provisions re content of evaluations of actions which affect existing housing; P.A. 99-94 amended Subsec. (b) by changing “state housing advisory plan” to “long-range state housing plan”; P.A. 02-121 added new Subsec. (b) re early public scoping process, redesignated existing Subsec. (b) as Subsec. (c) and, in said Subsec., amended Subdiv. (1) to list information that must be included in description of the proposed action, amended Subdiv. (2) to add “cumulative”, amended Subdivs. (4) and (5) to require list of all sites that would meet the stated purpose of a proposed facility, evaluation of the proposed actions and each alternative’s consistency with the state plan of conservation and development, an evaluation of each alternative, and a site plan where appropriate and amended Subdiv. (8) to make a technical change, and added Subsec. (d) re publication and distribution of the Environmental Monitor; P.A. 03-123 made technical changes in Subsecs. (b), (c)(5) and (d)(1), effective June 26, 2003; P.A. 10-120 added Subsec. (e) to authorize agency conducting environmental impact evaluation to enter into contract for preparation of such evaluation, effective June 7, 2010; P.A. 11-124 amended Subsec. (c) by replacing “long-range state housing plan adopted under” with “state’s consolidated plan for housing and community development prepared pursuant to” re Sec. 8-37t.

Cited. 19 CA 334.

Subsec. (c):

At a minimum, in order to trigger the requirement of an environmental impact evaluation under Subsec., there must be at least a proposal for such a planned activity. 51 CS 590.



Section 22a-1c - Actions which may significantly affect the environment. Definition.

As used in sections 22a-1 to 22a-1i, inclusive, “actions which may significantly affect the environment” means individual activities or a sequence of planned activities proposed to be undertaken by state departments, institutions or agencies, or funded in whole or in part by the state, which could have a major impact on the state’s land, water, air, historic structures and landmarks as defined in section 10-410, existing housing, or other environmental resources, or could serve short term to the disadvantage of long term environmental goals. Such actions shall include but not be limited to new projects and programs of state agencies and new projects supported by state contracts and grants, but shall not include (1) emergency measures undertaken in response to an immediate threat to public health or safety; or (2) activities in which state agency participation is ministerial in nature, involving no exercise of discretion on the part of the state department, institution or agency.

(P.A. 73-562, S. 3, 8; P.A. 77-514, S. 3; P.A. 81-177, S. 1; P.A. 91-228, S. 1; P.A. 02-121, S. 2.)

History: P.A. 77-514 redefined actions which may significantly affect the environment as those defined “for the purposes of section 22a-1b as individual activities or a sequence of planned activities ...” rather than as “projects” and added provision specifically excluding certain actions from consideration as actions significantly affecting the environment; P.A. 81-177 included activities which have impact on historic structures and landmarks as actions which significantly affect the environment; P.A. 91-228 included activities which impact existing housing as actions which affect the environment; P.A. 02-121 applied definition of “actions which may significantly affect the environment” to Secs. 22a-1 to 22a-1i, inclusive, and made technical changes.



Section 22a-1d - Review of environmental impact evaluations. Notification to municipalities and agencies.

(a) Environmental impact evaluations and a summary thereof, including any negative findings shall be submitted for comment and review to the Council on Environmental Quality, the Department of Energy and Environmental Protection, the Office of Policy and Management, the Department of Economic and Community Development in the case of a proposed action that affects existing housing, and other appropriate agencies, and to the town clerk of each municipality affected thereby, and shall be made available to the public for inspection and comment at the same time. The sponsoring agency shall publish forthwith a notice of the availability of its environmental impact evaluation and summary in a newspaper of general circulation in the municipality at least once a week for three consecutive weeks and in the Environmental Monitor. The sponsoring agency preparing an environmental impact evaluation shall hold a public hearing on the evaluation if twenty-five persons or an association having not less than twenty-five persons requests such a hearing within ten days of the publication of the notice in the Environmental Monitor.

(b) All comments received by the sponsoring agency and the sponsoring agency’s responses to such comments shall be forwarded to the Secretary of the Office of Policy and Management.

(c) All comments and responses so forwarded to the Secretary of the Office of Policy and Management shall be available for public inspection.

(P.A. 73-562, S. 5, 6, 8; P.A. 75-621, S. 1, 2; P.A. 77-514, S. 4; 77-614, S. 19, 610; P.A. 81-177, S. 2; P.A. 91-228, S. 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 02-121, S. 3; P.A. 03-123, S. 13; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 167; 11-80, S. 1.)

History: P.A. 75-621 required submission of summary including negative findings as well as evaluations and environmental statements, added town clerks of affected municipalities as recipients of evaluations, summaries, etc. and required publication of notice of availability of evaluations, etc. in Subsec. (a) and deleted Subsec. (d) which had required that evaluations, etc. conform to regulations of environmental protection commissioner; P.A. 77-514 transferred responsibility for publication of availability notice from town clerks to department or agency responsible for preparing evaluation in question, required publication in Connecticut Law Journal as well as in newspaper and added provision re public hearings; P.A. 77-614 replaced state planning council with secretary of the office of policy and management; P.A. 81-177 amended Subsec. (a) by requiring that evaluations be submitted to the historical commission and authorizing a hearing on the finding of no significant environmental impact; P.A. 91-228 amended Subsec. (a) to require that evaluations of actions that affect existing housing be submitted to the department of housing; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 02-121 amended Subsec. (a) to substitute “environmental impact evaluations” for “evaluations required by sections 22a-1a to 22a-1f, inclusive” and for “an evaluation required by section 22a-1b”, substitute “sponsoring agency” for “department, institution or agency responsible for preparing an evaluation” and for “department, institution or agency preparing an evaluation”, replace references to the Connecticut Law Journal with references to the Environmental Monitor, add the Office of Policy and Management to the list of parties to which evaluations shall be submitted and delete provisions re finding that proposed actions shall have no significant environmental impact, and amended Subsec. (b) to substitute “sponsoring agency” for “agency, department or institution preparing the evaluation” and to require the sponsoring agency to forward its responses to comments it receives to the Secretary of the Office of Policy and Management; P.A. 03-123 made a technical change in Subsec. (c), effective June 26, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (a) to delete “the Connecticut Commission on Culture and Tourism”, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-1e - Review and determination by Office of Policy and Management.

The Office of Policy and Management shall review all environmental impact evaluations together with the comments and responses thereon, and shall make a written determination as to whether such evaluation satisfies the requirements of this part and regulations adopted pursuant thereto, which determination shall be made public and forwarded to the agency, department or institution preparing such evaluation. Such determination may require the revision of any evaluation found to be inadequate. Any member of the Office of Policy and Management which has prepared an evaluation and submitted it for review shall not participate in the decision of the office on such evaluation. The sponsoring agency shall take into account all public and agency comments when making its final decision on the proposed action.

(P.A. 73-562, S. 7, 8; P.A. 77-514, S. 6; 77-614, S. 19, 54, 587, 610; P.A. 78-303, S. 85, 136; P.A. 02-121, S. 4.)

History: P.A. 77-514 replaced provision requiring submission of council’s recommendations to governor with provision requiring submission of council’s determinations to agency which prepared the evaluation in question and added provisions re required revisions and responsible conduct by state council members and evaluating agencies with regard to determinations and actions upon final decisions on proposed projects; P.A. 77-614 and P.A. 78-303 replaced state planning council with office of policy and management; P.A. 02-121 substituted “environmental impact evaluations” for “such evaluations and statements”, substituted “sponsoring agency” for “agency, department or institution preparing the evaluation” and required the Office of Policy and Management to review responses to the evaluations.



Section 22a-1f - Exceptions.

(a) Environmental impact evaluations need not be prepared for projects for which environmental statements have previously been prepared pursuant to other state or federal laws or regulations, provided all such statements shall be considered and reviewed as if they were prepared under sections 22a-1a to 22a-1f, inclusive.

(b) Environmental impact evaluations shall not be required for the Connecticut Juvenile Training School project, as defined in subsection (k) of section 4b-55, and the extension of such project otherwise known as the Connecticut River Interceptor Sewer Project, or a project, as defined in subdivision (16) of section 10a-109c, which involves the conversion of an existing structure for educational rather than office or commercial use.

(c) A constituent unit of the state system of higher education may provide for environmental impact evaluations for any priority higher education facility project, as defined in subsection (f) of section 4b-55, or for any higher education project involving an expenditure of not more than two million dollars, by (1) reviewing and filing the evaluation for such project with the Office of Policy and Management for its review pursuant to section 22a-1e, or (2) including such project in a cumulative environmental impact evaluation approved by the Office of Policy and Management.

(P.A. 73-562, S. 4, 8; P.A. 89-353, S. 4, 8; P.A. 91-230, S. 5, 17; P.A. 93-201, S. 10, 24; P.A. 95-230, S. 42, 45; P.A. 97-293, S. 25, 26; P.A. 99-26, S. 6, 39; 99-75, S. 12; June Sp. Sess. P.A. 01-4, S. 54, 58; P.A. 02-121, S. 5; P.A. 03-278, S. 81.)

History: P.A. 89-353 designated existing provisions as Subsec. (a) and added Subsec. (b) exempting emergency correctional facility project from evaluations requirement; P.A. 91-230 added Subsec. (c) re priority higher education facility projects; P.A. 93-201 amended Subsec. (c) to include any higher education project involving an expenditure of not more than $2,000,000, effective July 1, 1993; P.A. 95-230 amended Subsec. (b) to add UCONN 2000 projects, effective June 7, 1995; P.A. 97-293 made a technical change in Subsec. (b), effective July 1, 1997; P.A. 99-26 amended Subsec. (b) to exempt the Connecticut Juvenile Training School project, effective May 7, 1999; P.A. 99-75 repealed reference to “an emergency correctional facility project” in Subsec. (b); June Sp. Sess. P.A. 01-4 amended Subsec. (b) by adding provision re Connecticut River Interceptor Sewer Project, effective July 1, 2001; P.A. 02-121 substituted “environmental impact evaluations” for “evaluations required by section 22a-1b” in Subsecs. (a) to (c) and substituted “cumulative environmental impact evaluation” for “cumulative environmental assessment” in Subsec. (c); P.A. 03-278 made a technical change in Subsec. (b), effective July 9, 2003.



Section 22a-1g - Regulations.

Within six months of October 1, 1977, the Commissioner of Energy and Environmental Protection shall adopt regulations to implement the provisions of sections 22a-1a to 22a-1f, inclusive. Such regulations shall include: (1) Specific criteria for determining whether or not a proposed action may significantly affect the environment; (2) provision for enumerating actions or classes of actions which are subject to the requirements of this part; (3) guidelines for the preparation of environmental impact evaluations, including the content, scope and form of the evaluations and the environmental, social and economic factors to be considered in such evaluations; and (4) procedures for timely and thorough state agency and public review and comment on all environmental impact evaluations required by this part and for such other matters as may be needed to assure effective public participation and efficient implementations of this part.

(P.A. 77-514, S. 5; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-1h - Environmental impact evaluations.

Until the adoption of regulations in accordance with the provisions of section 22a-1g, each state agency, department and institution shall prepare environmental impact evaluations in accordance with sections 22a-1b, 22a-1c and 22a-1d.

(P.A. 77-514, S. 7.)



Section 22a-1i - Environmental contamination risk assessment by Department of Public Health.

(a) For the purposes of this section, the following terms shall have the following meanings unless the context clearly denotes otherwise:

(1) “Dose-response assessment” means the quantitative determination of the potency of the toxic agent under study and the incidence of biological effects and disease in humans and biological models.

(2) “Exposure assessment” means the determination of what exposures to the toxic agent under study are anticipated or experienced by the population under study.

(3) “Hazard identification” means the quantitative determination of whether the toxic agent under study can cause adverse effects in individuals or populations under study.

(4) “Risk assessment” means the use of various databases to estimate the human health effects of exposure of individuals or populations to various hazardous substances and situations. The risk assessment process includes, but is not limited to, hazard identification, dose response assessment, exposure assessment and risk characterization. Risk assessment shall not include normal day-to-day activities conducted by state agencies mandated under federal or state laws or regulations. Specifically, activities such as environmental permitting shall not be considered to constitute a risk assessment activity, unless otherwise defined as such in state or federal regulation.

(5) “Risk characterization” means the determination of the estimated population incidence of the adverse effect anticipated following exposure to the toxic agent under study.

(b) The Department of Public Health shall be the lead agency responsible for the risk assessment of human health regarding toxic substances identified in all environmental media, including, but not limited to, food, drinking water, soil and air.

(c) Risk assessments shall be conducted or reviewed by the Department of Public Health after the need for such risk assessments has been established by the state agency responsible for regulation of the given contamination. Such decisions on the need for risk assessments shall be made in consultation with the Department of Public Health. Nothing contained in this section shall hinder or dictate the authority of any state agency to decide when a risk assessment is required.

(P.A. 95-69; 95-257, S. 12, 21, 58.)

History: P.A. 95-257 authorized substitution of Commissioner and Department of Public Health for Commissioner and Department of Public Health and Addiction Services, effective July 1, 1995.



Section 22a-2 - Definitions. Commissioner of Energy and Environmental Protection. Permitted delegations of authority.

(a) As used in this title and chapters 263, 268, 348, 360, 447, 448, 449, 452, 462, 474, 476, 477, 478, 479, 490 and 495, except where otherwise provided, “commissioner” means the Commissioner of Energy and Environmental Protection or his or her designated agent. The Commissioner of Energy and Environmental Protection shall have the authority to designate as his or her agent (1) any deputy commissioner to exercise all or part of the authority, powers and duties of said commissioner in his or her absence, (2) any deputy commissioner or any employee, assistant or agent employed pursuant to section 22a-4 to exercise such authority of the Commissioner of Energy and Environmental Protection as he or she delegates for the administration or enforcement of any applicable statute, regulation, permit or order, (3) the Commissioner of Emergency Services and Public Protection and any local air pollution control official or agency to exercise such authority as the Commissioner of Energy and Environmental Protection delegates for the enforcement of any applicable statute, regulation, order or permit pertaining to air pollution, except the authority to render a final decision, after a hearing, assessing a civil penalty under said section 22a-6b, and (4) any municipal police department the authority to enforce the provisions of chapters 268 and 490.

(b) As used in this chapter, and chapters 263, 268, 348, 360, 440, 446d, 446i, 446k, 447, 448, 449, 452, 462, 474, 476, 477, 478, 479, 490 and 495, except where otherwise provided, “person” means any individual, firm, partnership, association, syndicate, company, trust, corporation, limited liability company, municipality, agency or political or administrative subdivision of the state, or other legal entity of any kind.

(1971, P.A. 872, S. 2; P.A. 73-665, S. 5, 17; P.A. 74-187, S. 4; P.A. 75-441, S. 1, 2; P.A. 77-41, S. 1, 2; 77-614, S. 486, 610; P.A. 89-224, S. 11, 22; P.A. 90-173, S. 7; 90-230, S. 32, 101; P.A. 92-162, S. 1, 25; P.A. 93-428, S. 32, 39; P.A. 95-79, S. 90, 189; P.A. 11-51, S. 134; 11-80, S. 55.)

History: P.A. 73-665 added Subsecs. (b) and (c) defining “commissioner” and “person” and setting forth list of those who may serve as commissioner’s agents; P.A. 74-187 added references to chapter 440 in Subsecs. (b) and (c); P.A. 75-441 added Subsec. (b)(4) authorizing municipal police departments to serve as commissioner’s agents in enforcing chapters 268 and 490; P.A. 77-41 authorized deputy commissioners to act for commissioner under Subsec. (b)(2); P.A. 77-614 substituted commissioner of public safety for commissioner of state police in Subsec. (b), effective January 1, 1979; P.A. 89-224 added references to chapter 495; P.A. 90-173 and 90-230 corrected internal references in Subsecs. (b) and (c); P.A. 92-162 amended Subsec. (b) to apply the definition of commissioner throughout title 22a; P.A. 93-428 deleted provision disallowing delegation of authority of the commissioner to render a final decision assessing administrative civil penalties, effective July 1, 1993; P.A. 95-79 amended Subsec. (c) to redefine “person” to include a limited liability company, effective May 31, 1995; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 11-80 deleted former Subsec. (a) re establishment of Department of Environmental Protection, redesignated existing Subsecs. (b) and (c) as Subsecs. (a) and (b), changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and made technical changes, effective July 1, 2011.

See Sec. 7-136h re preliminary review of municipal petitions, applications or permit requests.



Section 22a-2a - Delegation of inspection and enforcement authority. Regulations.

(a) The Commissioner of Energy and Environmental Protection may designate as his agent any state or regional agency, municipality, or public water utility operated by a municipality or other political subdivision of the state or employee thereof and delegate to such agent the authority to inspect in connection with the enforcement of or to enforce any of the provisions of chapters 246, 247, 248, 255 and 268, sections 22a-28 to 22a-35, inclusive, subsection (c) of section 22a-66a, section 22a-123, sections 22a-207 to 22a-219, inclusive, section 22a-250, sections 22a-359 to 22a-361, inclusive, chapters 442, 446c and 446k, title 23, title 26, sections 29-28, 29-35, 29-38, 53-134, 53-190, 53-191, 53-194, 53-203, 53-204, 53-205, 53a-59 to 53a-64, inclusive, and 53a-100 to 53a-117, inclusive, subsection (b) of section 53a-119b, sections 53a-122 to 53a-125, inclusive, 53a-130, 53a-133 to 53a-136, inclusive, 53a-147 to 53a-149, inclusive, 53a-157b, 53a-165 to 53a-167c, inclusive, 53a-171, 53a-181 to 53a-183, inclusive, 54-33d, 54-33e and subsection (b) of section 22a-134p or any regulation, permit or order issued pursuant thereto, except the authority to render a final decision, after a hearing, assessing a civil penalty in accordance with the provisions of section 22a-6b. Any designation of authority by the commissioner shall be with the consent of such state or regional agency, municipality or public water utility operated by a municipality or other political subdivision of the state. Delegation of authority to an agent of such a public water utility shall be limited to inspection authority and such delegation shall include provision for training of inspectors, in a manner specified by the Commissioner of Energy and Environmental Protection. The expense for such training shall be borne by the designated public water utility seeking such designation.

(b) The Commissioner of Energy and Environmental Protection shall adopt regulations in accordance with the provisions of chapter 54 and this section setting forth the scope of any delegation and any authority not specifically included shall be deemed not to have been delegated. The regulations shall include but not be limited to: (1) Procedures for requesting and accepting any delegation; (2) qualifications and standards of conduct for a designee; (3) training and reporting requirements for a designee; (4) the time period during which any delegation shall be valid and a renewal period; (5) procedures for review of the performance of a designee and for revocation of a delegation; (6) procedures for review and assessment of the benefits and liabilities to the Department of Energy and Environmental Protection of delegation including analysis of the administrative and financial costs; and (7) criteria and procedures for appeal to the Commissioner of Energy and Environmental Protection of any decision by a designee acting within the scope of the delegation.

(c) Prior to adoption of such regulations, the Commissioner of Energy and Environmental Protection shall consider: (1) Whether a potential designee has or can obtain knowledge and training to carry out the delegated authority; (2) whether the delegated authority is within the jurisdiction of a potential designee pursuant to any other statute, regulation or local ordinance; and (3) whether a potential designee has the financial and administrative capacity to carry out the delegation.

(d) Notwithstanding any delegation of authority pursuant to this section, the Commissioner of Energy and Environmental Protection shall retain authority to act under the provisions of said sections and any decision by the commissioner shall preempt the decision of a designee.

(P.A. 83-237; 83-587, S. 77, 96; P.A. 85-116; 85-392, S. 3, 5; 85-613, S. 127; P.A. 88-247, S. 5; P.A. 89-209, S. 3; P.A. 91-263, S. 7, 8; P.A. 11-80, S. 1.)

History: P.A. 83-587 made technical change; P.A. 85-116 authorized the commissioner to delegate authority to inspect and to enforce statutory provisions re conservation; P.A. 85-392 amended Subsec. (a) to authorize delegation of noise pollution control; P.A. 85-613 made technical changes in list of cited sections under Subsec. (a); P.A. 88-247 amended Subsec. (a) to authorize delegation of Sec. 22a-66a(c), concerning posting of signs notifying the public of the application of pesticides; P.A. 89-209 amended Subsec. (a) to authorize commissioner to delegate inspection and enforcement of regulations re storage of hazardous substances near a water course by adding reference to Sec. 22a-134p; P.A. 91-263 amended Subsec. (a) to authorize public water utilities to act as commissioner’s agent and to provide for related training for agents of such utilities; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-2b - “Criminal negligence” defined.

For purposes of this title, “criminal negligence” shall have the same meaning as in subdivision (14) of section 53a-3.

(P.A. 90-247, S. 7.)



Section 22a-2c - Office of Business Ombudsman.

There is established within the Department of Energy and Environmental Protection the Office of Business Ombudsman. Such office shall provide information to businesses on environmental programs and requirements, including information on permits, and shall coordinate and serve as a liaison between the department and programs affecting businesses.

(P.A. 91-376, S. 6, 10; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-2d - Department of Energy and Environmental Protection. Jurisdiction. Goals. Public Utilities Regulatory Authority. Commissioner. Bureaus. Successor department.

(a) There is established a Department of Energy and Environmental Protection, which shall have jurisdiction relating to the preservation and protection of the air, water and other natural resources of the state, energy and policy planning and regulation and advancement of telecommunications and related technology. For the purposes of energy policy and regulation, the department shall have the following goals: (1) Reducing rates and decreasing costs for Connecticut’s ratepayers, (2) ensuring the reliability and safety of our state’s energy supply, (3) increasing the use of clean energy and technologies that support clean energy, and (4) developing the state’s energy-related economy. For the purpose of environmental protection and regulation, the department shall have the following goals: (A) Conserving, improving and protecting the natural resources and environment of the state, and (B) preserving the natural environment while fostering sustainable development. The Public Utilities Regulatory Authority within the department shall be responsible for all matters of rate regulation for public utilities and regulated entities under title 16 and shall promote policies that will lead to just and reasonable utility rates. The department head shall be the Commissioner of Energy and Environmental Protection who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties therein prescribed. The Department of Energy and Environmental Protection shall establish bureaus, one of which shall be designated an energy bureau.

(b) The Department of Energy and Environmental Protection shall constitute a successor department to the Department of Environmental Protection and the Department of Public Utility Control in accordance with the provisions of sections 4-38d, 4-38e and 4-39.

(P.A. 11-80, S. 1; P.A. 13-5, S. 49; 13-78, S. 12; 13-205, S. 12; 13-209, S. 14; 13-234, S. 65; 13-299, S. 19; 13-308, S. 14, 15.)

History: P.A. 11-80 effective July 1, 2011; P.A. 13-5 amended Subsecs. (c) to (h) by making technical changes, effective May 8, 2013; P.A. 13-78 amended Subsecs. (d) and (e) by making technical changes, effective June 5, 2013; P.A. 13-205 amended Subsec. (c) by deleting reference to Sec. 22a-156; P.A. 13-209 amended Subsec. (c) by deleting references to Secs. 22a-174l, 22a-174m, 22a-201a, 22a-201b, 22a-213a, 22a-240, and 22a-255c, amended Subsec. (d) by deleting reference to Sec. 22a-174l, amended Subsec. (e) by deleting reference to Secs. 16-246g and 22a-174l, and amended Subsec. (i) by deleting reference to Sec. 16-246g; P.A. 13-234 amended Subsec. (e) by deleting reference to Sec. 16a-40k, effective July 1, 2013; P.A. 13-299 deleted former Subsecs. (c) to (m) re substitution of terms in provisions citing agencies consolidated into Department of Energy and Environmental Protection and renaming of the Clean Energy Fund, and allowing the Legislative Commissioners’ Office to codify provisions and make technical changes, effective July 1, 2013; P.A. 13-308 amended Subsecs. (c) and (d) by deleting references to Sec. 32-9dd, effective July 1, 2013.



Section 22a-3 - Divisions. Deputy commissioners.

Section 22a-3 is repealed.

(1971, P.A. 872, S. 4; P.A. 77-614, S. 609, 610.)



Section 22a-4 - Agents, assistants, employees, consultants.

The commissioner may, subject to the provisions of chapter 67, employ such agents, assistants and employees as he deems necessary to carry out his duties and responsibilities. He may retain and employ other consultants and assistants on a contract or other basis for rendering legal, financial, technical or other assistance and advice.

(1971, P.A. 872, S. 5.)



Section 22a-5 - Duties and powers of commissioner.

The commissioner shall carry out the energy and environmental policies of the state and shall have all powers necessary and convenient to faithfully discharge this duty. In addition to and consistent with the environment policy of the state, the commissioner shall (1) promote and coordinate management of water, land and air resources to assure their protection, enhancement and proper allocation and utilization; (2) provide for the protection and management of plants, trees, fish, shellfish, wildlife and other animal life of all types, including the preservation of endangered species; (3) provide for the protection, enhancement and management of the public forests, parks, open spaces and natural area preserves; (4) provide for the protection, enhancement and management of inland, marine and coastal water resources, including, but not limited to, wetlands, rivers, estuaries and shorelines; (5) provide for the prevention and abatement of all water, land and air pollution including, but not limited to, that related to particulates, gases, dust, vapors, noise, radiation, odors, nutrients and cooled or heated liquids, gases and solids; (6) provide for control of pests and regulate the use, storage and disposal of pesticides and other chemicals which may be harmful to man, sea life, animals, plant life or natural resources; (7) regulate the disposal of solid waste and liquid waste, including but not limited to, domestic and industrial refuse, junk motor vehicles, litter and debris, which methods shall be consistent with sound health, scenic environmental quality and land use practices; (8) regulate the storage, handling and transportation of solids, liquids and gases which may cause or contribute to pollution; (9) provide for minimum state-wide standards for the mining, extraction, excavation or removal of earth materials of all types; (10) develop a comprehensive energy plan for the state; (11) transition the state to cleaner, more diverse and sustainable sources of energy; and (12) create opportunities for innovation and technological advances in conserving energy and reducing costs.

(1971, P.A. 872, S. 6; P.A. 11-80, S. 56.)

History: P.A. 11-80 added requirement that commissioner carry out the energy policies of the state, made technical changes and added Subdiv. (10) re development of a comprehensive energy plan for the state, Subdiv. (11) re transition to cleaner, more diverse and sustainable sources of energy and Subdiv. (12) re creation of opportunities for innovation and technological advances in conserving energy and reducing costs, effective July 1, 2011.



Section 22a-5a - Orders. Authority of commissioner to investigate.

Except as otherwise provided, whenever any section in this title authorizes the commissioner to order a person to abate, correct or remedy any violation, condition, pollution or potential source of pollution, such order may require investigation, study, data gathering or monitoring as the commissioner deems appropriate to assure that the violation, condition or pollution is abated, corrected or remedied.

(P.A. 90-247, S. 5.)



Section 22a-5b - Special funds and accounts administered by the department. Report required.

On or before February fifteenth, annually, the Commissioner of Energy and Environmental Protection shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the legislative Office of Fiscal Analysis. The report shall set forth, for the current and the ensuing fiscal year, the estimated expenditure requirements and estimated revenue for each special fund or special account administered by the Department of Energy and Environmental Protection. The report shall also set forth, for such fiscal years, for each program which receives funds from a special fund or account: The number of positions funded by such fund or account, the estimated expenditures for personal services, other expenses and equipment, and estimated revenue.

(June Sp. Sess. P.A. 91-10, S. 14, 20; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-5c - Filing of orders on land records. Fifteen-year limit for certain orders.

(a) When an order issued by the Commissioner of Energy and Environmental Protection to any person pursuant to section 22a-6, 22a-6b, 22a-7, 22a-108 or 22a-363f to correct, abate or penalize any violation of section 22a-32, 22a-92 or 22a-361 or any certificate or permit issued under section 22a-6, 22a-6b, 22a-7, 22a-32, 22a-92, 22a-108, 22a-361 or 22a-363f becomes final, the commissioner shall cause a certified copy or notice of the final order to be filed on the land records in the town in which the land is located. Such certified copy or notice shall constitute a notice to the owner’s heirs, successors and assigns. When the order is complied with or revoked, the commissioner shall issue a certificate showing such compliance or revocation, which certificate the commissioner shall cause to be recorded on the land records in the town in which the order was previously recorded. A certified copy of the certificate showing such compliance or revocation shall be sent to the owner at the owner’s last-known post office address.

(b) No order issued by the Commissioner of Energy and Environmental Protection pursuant to section 22a-6b shall continue in force for a longer period than fifteen years after the order has been issued unless the commissioner has taken judicial action to enforce such order. Any order for which the commissioner has not taken judicial action shall be invalid and discharged as a matter of law after the expiration of the fifteen-year period.

(P.A. 01-118, S. 1; P.A. 11-80, S. 1; P.A. 13-179, S. 14.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-179 designated existing provisions as Subsec. (a) and added Subsec. (b) re fifteen-year limit for orders issued pursuant to Sec. 22a-6b unless such order is judicially enforced.



Section 22a-5d - Improvements upon real property donated to the department. Standard of maintenance. Economic impracticability.

Any improvement upon real property that is donated to the Department of Energy and Environmental Protection shall be maintained by the department in a safe, sanitary and secure condition that is, at a minimum, equivalent to the condition of such improvement at the time of such donation. In the event that the cost of such maintenance becomes economically impracticable for said department, the department shall raze such structure and restore the real property to its natural condition.

(P.A. 13-83, S. 11.)

History: P.A. 13-83 effective June 5, 2013.



Section 22a-6 - Commissioner to establish environmental standards, regulations and fees, to make contracts and studies and to issue permits. Complaints. Hearings. Bonds. Notice of contested cases. Fee waivers. Public notices on department’s Internet web site.

(a) The commissioner may: (1) Adopt, amend or repeal, in accordance with the provisions of chapter 54, such environmental standards, criteria and regulations, and such procedural regulations as are necessary and proper to carry out his functions, powers and duties; (2) enter into contracts with any person, firm, corporation or association to do all things necessary or convenient to carry out the functions, powers and duties of the department; (3) initiate and receive complaints as to any actual or suspected violation of any statute, regulation, permit or order administered, adopted or issued by him. The commissioner shall have the power to hold hearings, administer oaths, take testimony and subpoena witnesses and evidence, enter orders and institute legal proceedings including, but not limited to, suits for injunctions, for the enforcement of any statute, regulation, order or permit administered, adopted or issued by him; (4) in accordance with regulations adopted by him, require, issue, renew, revoke, modify or deny permits, under such conditions as he may prescribe, governing all sources of pollution in Connecticut within his jurisdiction; (5) in accordance with constitutional limitations, enter at all reasonable times, without liability, upon any public or private property, except a private residence, for the purpose of inspection and investigation to ascertain possible violations of any statute, regulation, order or permit administered, adopted or issued by him and the owner, managing agent or occupant of any such property shall permit such entry, and no action for trespass shall lie against the commissioner for such entry, or he may apply to any court having criminal jurisdiction for a warrant to inspect such premises to determine compliance with any statute, regulation, order or permit administered, adopted or enforced by him, provided any information relating to secret processes or methods of manufacture or production ascertained by the commissioner during, or as a result of, any inspection, investigation, hearing or otherwise shall be kept confidential and shall not be disclosed except that, notwithstanding the provisions of subdivision (5) of subsection (b) of section 1-210, such information may be disclosed by the commissioner to the United States Environmental Protection Agency pursuant to the federal Freedom of Information Act of 1976, (5 USC 552) and regulations adopted thereunder or, if such information is submitted after June 4, 1986, to any person pursuant to the federal Clean Water Act (33 USC 1251 et seq.); (6) undertake any studies, inquiries, surveys or analyses he may deem relevant, through the personnel of the department or in cooperation with any public or private agency, to accomplish the functions, powers and duties of the commissioner; (7) require the posting of sufficient performance bond or other security to assure compliance with any permit or order; (8) provide by notice printed on any form that any false statement made thereon or pursuant thereto is punishable as a criminal offense under section 53a-157b; (9) construct or repair or contract for the construction or repair of any dam or flood and erosion control system under his control and management, make or contract for the making of any alteration, repair or addition to any other real asset under his control and management, including rented or leased premises, involving an expenditure of five hundred thousand dollars or less, and, with prior approval of the Commissioner of Administrative Services, make or contract for the making of any alteration, repair or addition to such other real asset under his control and management involving an expenditure of more than five hundred thousand dollars but not more than one million dollars; (10) in consultation with affected town and watershed organizations, enter into a lease agreement with a private entity owning a facility to allow the private entity to generate hydroelectricity provided the project meets the certification standards of the Low Impact Hydropower Institute; (11) by regulations adopted in accordance with the provisions of chapter 54, require the payment of a fee sufficient to cover the reasonable cost of the search, duplication and review of records requested under the Freedom of Information Act, as defined in section 1-200, and the reasonable cost of reviewing and acting upon an application for and monitoring compliance with the terms and conditions of any state or federal permit, license, registration, order, certificate or approval required pursuant to subsection (i) of section 22a-39, subsections (c) and (d) of section 22a-96, subsections (h), (i) and (k) of section 22a-424, and sections 22a-6d, 22a-32, 22a-134a, 22a-134e, 22a-135, 22a-148, 22a-150, 22a-174, 22a-208, 22a-208a, 22a-209, 22a-342, 22a-345, 22a-354i, 22a-361, 22a-363c, 22a-368, 22a-372, 22a-379, 22a-403, 22a-409, 22a-416, 22a-428 to 22a-432, inclusive, 22a-449 and 22a-454 to 22a-454c, inclusive, and Section 401 of the federal Clean Water Act, (33 USC 1341). Such costs may include, but are not limited to the costs of (A) public notice, (B) reviews, inspections and testing incidental to the issuance of and monitoring of compliance with such permits, licenses, orders, certificates and approvals, and (C) surveying and staking boundary lines. The applicant shall pay the fee established in accordance with the provisions of this section prior to the final decision of the commissioner on the application. The commissioner may postpone review of an application until receipt of the payment. Payment of a fee for monitoring compliance with the terms or conditions of a permit shall be at such time as the commissioner deems necessary and is required for an approval to remain valid; and (12) by regulations adopted in accordance with the provisions of chapter 54, require the payment of a fee sufficient to cover the reasonable cost of responding to requests for information concerning the status of real estate with regard to compliance with environmental statutes, regulations, permits or orders. Such fee shall be paid by the person requesting such information at the time of the request. Funds not exceeding two hundred thousand dollars received by the commissioner pursuant to subsection (g) of section 22a-174, during the fiscal year ending June 30, 1985, shall be deposited in the General Fund and credited to the appropriations of the Department of Energy and Environmental Protection in accordance with the provisions of section 4-86, and such funds shall not lapse until June 30, 1986. In any action brought against any employee of the department acting within his scope of delegated authority in performing any of the above-listed duties, the employee shall be represented by the Attorney General.

(b) Notwithstanding the provisions of subsection (a) of this section no municipality shall be required to pay more than fifty per cent of any fee established by the commissioner pursuant to said subsection.

(c) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 establishing a separate fee schedule for the payment of fees by municipalities. The schedule of fees paid by municipalities pursuant to section 22a-430 shall be graduated and reflect the sum of the average daily flows of wastewater in a municipality applying for a permit.

(d) The Commissioner of Energy and Environmental Protection shall provide notice of any proceeding involving a specific site if any decision by the commissioner concerning such site is contested. The notice shall be sent to the chief executive officer of the municipality in which such site is located and to each member of the legislature in whose district such site is located. A copy of such notice shall be made a part of the record of any other proceeding before the commissioner on such site.

(e) Whenever the commissioner issues an order to enforce any statute, regulation, permit or order administered or issued by him, any person or municipality aggrieved by such order may, except as otherwise provided by law, request a hearing before the commissioner within thirty days from the date such order is sent. Such hearing shall be conducted in accordance with the procedures provided by chapter 54.

(f) The provisions of sections 22a-45a and 22a-174, subsection (r) of section 22a-208a, sections 22a-349a, 22a-354p, 22a-378a, 22a-411 and 22a-430b and subsection (d) of section 22a-454 which authorize the issuance of general permits shall not affect the authority of the commissioner, under any statute or regulation, to abate pollution or to enforce the laws under his jurisdiction, including the authority to institute legal proceedings. Such proceedings may include summary suspension in accordance with subsection (c) of section 4-182. The commissioner may reissue, modify, revoke or suspend any general permit in accordance with the procedures set forth for the issuance of such permit.

(g) The Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, establishing a schedule of subscription fees to cover the reasonable cost to the Department of Energy and Environmental Protection of responding to requests for notices of applications for permits and other licenses and tentative determinations thereon issued by the commissioner.

(h) The commissioner may adopt regulations pertaining to activities for which the federal government has adopted standards or procedures. All provisions of such regulations which differ from federal standards or procedures shall be clearly distinguishable from such standards or procedures either on the face of the proposed regulation or through supplemental documentation accompanying the proposed regulation at the time of the notice concerning such regulation required under section 4-168. An explanation for all such provisions shall be included in the regulation-making record required under chapter 54 and shall be publicly available at the time of the notice concerning the regulation required under section 4-168. This subsection shall apply to any regulation for which a notice of intent to adopt is published on and after July 1, 1999.

(i) Notwithstanding the provisions of subsection (a) of this section, no person shall be required to pay any fee established by the commissioner pursuant to section 22a-133x, 22a-133aa, 22a-134a or 22a-134e for any new or pending application, provided such person has received financial assistance from any department, institution, agency or authority of the state for the purpose of investigation or remediation, or both, of a brownfield, as defined in section 32-760, and such activity would otherwise require a fee to be paid to the commissioner for the activity conducted with such financial assistance.

(j) Notwithstanding the provisions of subsection (a) of this section, no department, institution, agency or authority of the state or the state system of higher education shall be required to pay any fee established by the commissioner pursuant to section 22a-133x, 22a-133aa, 22a-134a or 22a-134e for any new or pending application, provided such division of the state is conducting an investigation or remediation, or both, of a brownfield, as defined in section 32-760, and siting a state facility on such brownfield site.

(k) Notwithstanding the provisions of subsection (a) of this section, no person shall be required to pay any fee associated with a brownfield, as defined in section 32-760, due to the commissioner resulting from the actions of another party prior to their acquisition of such brownfield, provided such person intends to investigate and remediate such brownfield.

(l) Notwithstanding any provision of this title, for any required newspaper publication of public notice concerning a tentative determination on a permit, the Commissioner of Energy and Environmental Protection may provide such public notice on the Internet web site of the Department of Energy and Environmental Protection provided: (1) Such public notice shall remain posted on such Internet web site for the duration of the entire applicable public notice period, and (2) the applicable date and time and nature of the opportunity for public participation shall concomitantly be published with a minimum one-sixteenth page advertisement in a newspaper having a general circulation in the area affected. Such advertisement shall include the Internet web site address where the details of the public notification can be ascertained.

(1971, P.A. 872, S. 7; P.A. 73-665, S. 3, 17; P.A. 74-188; P.A. 81-227, S. 1; P.A. 82-91, S. 17, 38; 82-180; P.A. 83-555, S. 1; June Sp. Sess. P.A. 83-38, S. 3; P.A. 84-120, S. 2; 84-542, S. 5; 84-546, S. 68, 173; P.A. 85-392, S. 1, 5; 85-515, S. 1; P.A. 85-571, S. 14; P.A. 86-277, S. 1, 4; 86-403, S. 48, 132; P.A. 87-98; 87-144; 87-219, S. 1, 2; 87-496, S. 90, 110; P.A. 89-139; 89-197; P.A. 90-231, S. 22, 28; P.A. 91-200, S. 1, 3; P.A. 92-51; 92-162, S. 2, 25; 92-217, S. 1, 5; P.A. 93-428, S. 13, 39; P.A. 96-145, S. 9; P.A. 97-47, S. 44; P.A. 98-134, S. 3; P.A. 03-276, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 151; P.A. 04-151, S. 12; P.A. 07-45, S. 1; 07-242, S. 45; P.A. 11-51, S. 90; 11-80, S. 1; 11-141, S. 8; P.A. 13-205, S. 2; 13-247, S. 200; 13-308, S. 16.)

History: P.A. 73-665 replaced alphabetic Subdiv. indicators with numeric ones, deleted listing of specific sections and chapters with regard to which commissioner has power, granted commissioner power to make “procedural regulations”, deleted references to powers of commissioner’s agents, empowered commissioner to control permits, allowed commissioner to obtain warrant for inspection purposes, empowered commissioner to require performance bonds and to provide notice that false statement is a criminal offense and deleted provisions re procedure for hearings held by commissioner or hearing officer appointed by him; P.A. 74-188 added Subdiv. (9) re commissioner’s power to make contracts; P.A. 81-227 authorized the commissioner to enter upon private property without liability and without being subject to suit for trespass and required that attorney general represent department employees in suits against them for actions performed in course of their duties; P.A. 82-91 added Subdiv. (10) which authorized commissioner, by regulation, to require payment of fee to cover cost of reviewing application for and monitoring compliance with terms of various permits, licenses, orders, certificates or approvals, and provided that all funds received by commissioner under this section and Sec. 19-508(g) during fiscal year 82-83 shall be deposited in general fund, credited to appropriations of department and shall not lapse until June 30, 1984; P.A. 82-180 amended Subdiv. (5) to authorize disclosure of information to the Environmental Protection Agency pursuant to federal law; P.A. 83-555 empowered the commissioner to require the payment of a fee for acting upon and monitoring compliance with permits required by Secs. 22a-424, 22a-174 and 22a-368, specified the time of payment for an application and any subsequent monitoring of compliance with the terms of a permit and extended time for deposit of funds received in general fund and time at which funds lapse by one year; June Sp. Sess. P.A. 83-38 allowed the commissioner of environmental protection to construct or repair any dam or flood or erosion control system involving an expenditure of less than $250,000 and allowed the commissioner to contract for the repair or alteration of any real asset under his control involving an expenditure of $100,000 or less and to do the same for real assets involving an expenditure between $100,000 and $250,000, with the prior approval of the commissioner of administrative services, replacing provision which had authorized commissioner to contract for repairs, etc. costing $50,000 or less but which had required bids for expenditures between $25,000 and $50,000; P.A. 84-120 amended Subdiv. (10) to authorize a fee for monitoring compliance with the terms and conditions of any registration; P.A. 84-542 limited the funds received pursuant to Sec. 22a-174 and which are earmarked for the department of environmental protection for the fiscal year ending June 30, 1985, to $200,000; P.A. 84-546 made technical changes to section and added language re payment of fee; P.A. 85-392 amended Subdiv. (10) to authorize a fee for solid waste permits, adding references to Secs. 22a-208 and 22a-209; P.A. 85-515 made existing provisions Subsec. (a) and added Subsec. (b), re amount of fees paid by municipalities and adoption of regulations establishing municipal fee schedules; P.A. 85-571 added provision in Subsec. (b) entitling any municipality paying fee on or after May 15, 1984, and prior to October 1, 1985 to a credit, and divided Subsec. (b) to create Subsecs. (b) and (c); P.A. 86-277 amended Subsec. (a)(1) by requiring public hearings for amendments to regulations that incorporate amendments to federal law which is a part of state regulation only upon request of a group of fifteen persons or more or a governmental subdivision or agency, and amended Subsec. (a)(5) by authorizing disclosure of information submitted after June 4, 1986; P.A. 86-403 made technical changes in Subsec. (a); P.A. 87-98 amended Subsec. (a)(1) to delete provisions re public hearings on regulations; P.A. 87-144 added Subsec. (d) re notice of proceedings involving specific sites; P.A. 87-219 added Subsec. (a)(11) authorizing the commissioner to charge a fee to determine the status of real estate; P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subsec. (a); (Revisor’s note: In 1989 the numeric subparagraph indicators in Subdiv. (10) of Subsec. (a) were changed editorially by the Revisors to alphabetic indicators in the interests of consistency of usage); P.A. 89-139 doubled expenditure limits in Subsec. (a)(9); P.A. 89-197 amended Subsec. (a)(10) to authorize a fee for reviews of transfers of hazardous waste establishments under Sec. 22a-134a; P.A. 90-231 amended Subsec. (a)(10) to require that fees cover cost of search, duplication and review of records requested under freedom of information act and to add references to Secs. 22a-6d, 22a-134e, 22a-135, 22a-148, 22a-150, 22a-174a, 22a-363c, 22a-372, 22a-379, 22a-409, 22a-449 and 22a-454a to 22a-454c, inclusive; P.A. 91-200 amended Subsec. (a) to authorize all expenditures of $500,000 or less, eliminating previous distinction between expenditures for dams or flood control systems and those involving other real assets and to increase expenditure limit where prior approval has been obtained from $500,000 to $1,000,000; P.A. 92-51 added Subsec. (e) re hearings on orders of the commissioner; P.A. 92-162 added new Subsec. (f) re authority of commissioner relative to general permits issued under title 22a; P.A. 92-217 amended Subsec. (a) to authorize the commissioner to adopt regulations re fees for applications and monitoring compliance with Section 401 of the federal Clean Water Act; P.A. 93-428 added new Subsec. (g) re subscription fees for notices of permit applications, effective July 1, 1993; P.A. 96-145 deleted a reference to repealed Sec. 22a-384 in Subsec. (a); P.A. 97-47 amended Subsec. (a) by inserting reference to Sec. 1-18a; P.A. 98-134 added new Subsec. (h) re adoption of regulations which differ from applicable federal standards; P.A. 03-276 amended Subsec. (h) to replace “public hearing on” with “notice concerning”, to replace “chapter 54” with “section 4-168” and to add provision re public availability at the time of notice, effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(10) by adding “22a-354i” and amended Subsec. (b) by deleting provision re credit for any municipality which paid a fee on or after May 15, 1984, and prior to October 1, 1985, effective August 20, 2003; P.A. 04-151 amended Subsec. (a) to delete reference to Sec. 22a-174a, effective May 21, 2004; P.A. 07-45 amended Subsec. (h) to delete “the applicable” re federal standards or procedures; P.A. 07-242 amended Subsec. (a) by adding new Subdiv. (10) re leases with private entities allowing hydroelectricity generation and redesignating existing Subdivs. (10) and (11) as Subdivs. (11) and (12), respectively; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a)(9), effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 11-141 added Subsecs. (i) to (k) re waiver of fees, effective July 8, 2011; P.A. 13-205 added Subsec. (l) re provision of public notice concerning tentative determination on a permit by commissioner on department’s Internet web site; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a)(9), effective July 1, 2013; P.A. 13-308 amended Subsecs. (i) to (k) by replacing references to Sec. 32-9kk with references to Sec. 32-760, effective July 1, 2013.



Section 22a-6a - Violators liable to state for costs and expenses. Statutory remedy not exclusive of others.

(a) Any person who knowingly or negligently violates any provision of section 14-100b or 14-164c, subdivision (3) of subsection (b) of section 15-121, section 15-171, 15-172, 15-175, 22a-5, 22a-6 or 22a-7, chapter 440, chapter 441, section 22a-69 or 22a-74, subsection (b) of section 22a-134p, section 22a-162, 22a-171, 22a-174, 22a-175, 22a-177, 22a-178, 22a-181, 22a-183, 22a-184, 22a-190, 22a-208, 22a-208a, 22a-209, 22a-213, 22a-220, 22a-225, 22a-231, 22a-336, 22a-342, 22a-345, 22a-346, 22a-347, 22a-349a, 22a-358, 22a-359, 22a-361, 22a-362, 22a-365 to 22a-379, inclusive, 22a-401 to 22a-411, inclusive, 22a-416, 22a-417, 22a-424 to 22a-433, inclusive, 22a-447, 22a-449, 22a-450, 22a-451, 22a-454, 22a-458, 22a-461, 22a-462 or 22a-471, or any regulation, order or permit adopted or issued thereunder by the Commissioner of Energy and Environmental Protection shall be liable to the state for the reasonable costs and expenses of the state in detecting, investigating, controlling and abating such violation. Such person shall also be liable to the state for the reasonable costs and expenses of the state in restoring the air, waters, lands and other natural resources of the state, including plant, wild animal and aquatic life to their former condition insofar as practicable and reasonable, or, if restoration is not practicable or reasonable, for any damage, temporary or permanent, caused by such violation to the air, waters, lands or other natural resources of the state, including plant, wild animal and aquatic life and to the public trust therein. Institution of a suit to recover for such damage, costs and expenses shall not preclude the application of any other remedies.

(b) Whenever two or more persons knowingly or negligently violate any provision of section 14-100b or 14-164c, subdivision (3) of subsection (b) of section 15-121, section 15-171, 15-172, 15-175, 22a-5, 22a-6 or 22a-7, chapter 440, chapter 441, subsection (b) of section 22a-134p, section 22a-162, 22a-171, 22a-174, 22a-175, 22a-177, 22a-178, 22a-181, 22a-183, 22a-184, 22a-190, 22a-208, 22a-208a, 22a-209, 22a-213, 22a-220, 22a-225, 22a-231, 22a-336, 22a-342, 22a-345, 22a-346, 22a-347, 22a-349a, 22a-358, 22a-359, 22a-361, 22a-362, 22a-365 to 22a-379, inclusive, 22a-401 to 22a-411, inclusive, 22a-416, 22a-417, 22a-424 to 22a-433, inclusive, 22a-447, 22a-449, 22a-450, 22a-451, 22a-454, 22a-458, 22a-461, 22a-462 or 22a-471, or any regulation, order or permit adopted or issued thereunder by the commissioner and responsibility for the damage caused thereby is not reasonably apportionable, such persons shall, subject to a right of equal contribution, be jointly and severally liable under this section.

(c) Any person whose acts outside Connecticut contribute to environmental damage in Connecticut shall be subject to suit under this section if such person is subject to in personam jurisdiction within this state pursuant to section 52-59b, or if such person, in person or through an agent, expects or should reasonably expect his acts outside this state to have an effect upon the environment in this state and process upon any such person shall be served in the manner set forth in section 52-59b.

(P.A. 73-665, S. 1, 17; P.A. 74-338, S. 61, 94; P.A. 77-529, S. 28, 29; P.A. 78-96, S. 1; P.A. 83-587, S. 39, 96; P.A. 84-50; 84-54, S. 1, 3; 84-383, S. 3, 5; P.A. 86-239, S. 2, 14; 86-332, S. 19, 20; 86-403, S. 49, 132; P.A. 87-125, S. 1; P.A. 89-209, S. 4; P.A. 90-173, S. 8; 90-312, S. 2; P.A. 96-145, S. 10; P.A. 98-209, S. 7; P.A. 11-80, S. 1.)

History: P.A. 74-338 made technical changes; P.A. 77-529 substituted references to chapter 348 with references to chapter 441 in Subsecs. (a) and (b); P.A. 78-96 added references to Sec. 22a-32 in Subsecs. (a) and (b); P.A. 83-587 deleted references to Secs. 25-8a and 25-8c in Subsecs. (a) and (b); P.A. 84-50 amended Subsec. (a) by deleting provision precluding a civil penalty where a suit has been instituted; P.A. 84-54 added references to Secs. 22a-69 and 22a-74 in Subsec. (a); P.A. 84-383 added references to Sec. 22a-161 in Subsecs. (a) and (b); P.A. 86-239 amended Subsecs. (a) and (b) by deleting reference to Sec. 22a-418 and adding reference to Sec. 22a-471; P.A. 86-332 amended Subsecs. (a) and (b) by adding references to Secs. 22a-190 and 22a-231; P.A. 86-403 amended Subsecs. (a) and (b) by adding references to Sec. 22a-208a; P.A. 87-125 amended Subsecs. (a) and (b) by deleting references to Sec. 22a-455 for consistency with other statutory changes; P.A. 89-209 added reference to Sec. 22a-134p in Subsecs. (a) and (b); P.A. 90-173 amended Subsecs. (a) and (b) by adding references to Secs. 15-171, 15-172 and 15-175; P.A. 90-312 amended Subsecs. (a) and (b) by adding references to Sec. 22a-225 and Subsec. (b) of Sec. 22a-134p; P.A. 96-145 deleted references to repealed Secs. 22a-383, 22a-384, 22a-385 and 22a-387; P.A. 98-209 amended Subsecs. (a) and (b) to add violations of statutes re wetlands, water resources and dams and reservoirs to those for which violators are liable to the state for costs, expenses and damages; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

Subsec. (a):

Cited. 235 C. 448.

Cited. 35 CA 646; judgment reversed, see 235 C. 448.



Section 22a-6aa - Permit extensions.

The Commissioner of Energy and Environmental Protection may continue in effect any general permit issued by the commissioner pursuant to the provisions of this title for a period of twelve months beyond the expiration date for such permit, provided the commissioner publishes notice, not later than one hundred eighty days prior to the expiration date of such general permit of the intent to renew such general permit in accordance with any applicable provision of this title. Any such general permit continued in effect beyond its expiration date shall remain in effect until the commissioner makes a final decision on the renewal of such general permit, in accordance with the provisions of this title, provided such final decision is made on or before the twelfth month after the expiration date. If no final decision is made within such time period, such general permit shall expire. The commissioner may require the remittance of a registration fee in an amount not to exceed the existing registration fee for such general permit whenever a general permit is continued in effect beyond its expiration date in accordance with the provisions of this section. Nothing in this section shall affect the obligation of any person to register for a general permit pursuant to the provisions of this title in a timely fashion or to comply with any general permit issued by the commissioner pursuant to the provisions of this title.

(P.A. 10-158, S. 5; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-6b - Imposition of civil penalties by the commissioner.

(a) The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to establish a schedule setting forth the amounts, or the ranges of amounts, or a method for calculating the amount of the civil penalties which may become due under this section. Such schedule or method may be amended from time to time in the same manner as for adoption provided any such regulations which become effective after July 1, 1993, shall only apply to violations which occur after said date. The civil penalties established for each violation shall be of such amount as to insure immediate and continued compliance with applicable laws, regulations, orders and permits. Such civil penalties shall not exceed the following amounts:

(1) For failure to file any registration, other than a registration for a general permit, for failure to file any plan, report or record, or any application for a permit, for failure to obtain any certification, for failure to display any registration, permit or order, or file any other information required pursuant to any provision of section 14-100b or 14-164c, subdivision (3) of subsection (b) of section 15-121, section 15-171, 15-172, 15-175, 22a-5, 22a-6, 22a-7, 22a-32, 22a-39 or 22a-42a, 22a-45a, chapter 441, sections 22a-134 to 22a-134d, inclusive, subsection (b) of section 22a-134p, section 22a-171, 22a-174, 22a-175, 22a-177, 22a-178, 22a-181, 22a-183, 22a-184, 22a-208, 22a-208a, 22a-209, 22a-213, 22a-220, 22a-231, 22a-245a, 22a-336, 22a-342, 22a-345, 22a-346, 22a-347, 22a-349a, 22a-354p, 22a-358, 22a-359, 22a-361, 22a-362, 22a-368, 22a-401 to 22a-405, inclusive, 22a-411, 22a-416, 22a-417, 22a-424 to 22a-433, inclusive, 22a-447, 22a-449, 22a-450, 22a-451, 22a-454, 22a-458, 22a-461, 22a-462 or 22a-471, or any regulation, order or permit adopted or issued thereunder by the commissioner, and for other violations of similar character as set forth in such schedule or schedules, no more than one thousand dollars for said violation and in addition no more than one hundred dollars for each day during which such violation continues;

(2) For deposit, placement, removal, disposal, discharge or emission of any material or substance or electromagnetic radiation or the causing of, engaging in or maintaining of any condition or activity in violation of any provision of section 14-100b or 14-164c, subdivision (3) of subsection (b) of section 15-121, section 15-171, 15-172, 15-175, 22a-5, 22a-6, 22a-7, 22a-32, 22a-39 or 22a-42a, 22a-45a, chapter 441, sections 22a-134 to 22a-134d, inclusive, section 22a-69 or 22a-74, subsection (b) of section 22a-134p, section 22a-162, 22a-171, 22a-174, 22a-175, 22a-177, 22a-178, 22a-181, 22a-183, 22a-184, 22a-190, 22a-208, 22a-208a, 22a-209, 22a-213, 22a-220, 22a-336, 22a-342, 22a-345, 22a-346, 22a-347, 22a-349a, 22a-354p, 22a-358, 22a-359, 22a-361, 22a-362, 22a-368, 22a-401 to 22a-405, inclusive, 22a-411, 22a-416, 22a-417, 22a-424 to 22a-433, inclusive, 22a-447, 22a-449, 22a-450, 22a-451, 22a-454, 22a-458, 22a-461, 22a-462 or 22a-471, or any regulation, order or permit adopted thereunder by the commissioner, and for other violations of similar character as set forth in such schedule or schedules, no more than twenty-five thousand dollars for said violation for each day during which such violation continues;

(3) For violation of the terms of any final order of the commissioner, except final orders under subsection (d) of this section and emergency orders and cease and desist orders as set forth in subdivision (4) of this subsection, for violation of the terms of any permit issued by the commissioner, and for other violations of similar character as set forth in such schedule or schedules, no more than twenty-five thousand dollars for said violation for each day during which such violation continues;

(4) For violation of any emergency order or cease and desist order of the commissioner, and for other violations of similar character as set forth in such schedule or schedules, no more than twenty-five thousand dollars for said violation for each day during which such violation continues;

(5) For failure to make an immediate report required pursuant to subdivision (3) of subsection (a) of section 22a-135, or a report required by the department pursuant to subsection (b) of section 22a-135, no more than twenty-five thousand dollars per violation per day;

(6) For violation of any provision of the state’s hazardous waste program, no more than twenty-five thousand dollars per violation per day;

(7) For wilful violation of any condition imposed pursuant to section 26-313 which leads to the destruction of, or harm to, any rare, threatened or endangered species, no more than ten thousand dollars per violation per day;

(8) For violation of any provision of sections 22a-608 to 22a-611, inclusive, no more than the amount established by Section 325 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 USC 11001 et seq.) for a violation of Section 302, 304 or 311 to 313, inclusive, of said act.

(b) In adopting regulations regarding any schedule or methods prescribed by this section, the commissioner shall consider:

(1) The amount or ranges of amounts of assessment necessary to insure immediate and continued compliance;

(2) The character and degree of impact of the violation on the natural resources of the state, especially any rare or unique natural phenomena;

(3) The conduct of the person incurring the civil penalty in taking all feasible steps or procedures necessary or appropriate to comply or to correct the violation;

(4) Any prior violations by such person of statutes, regulations, orders or permits administered, adopted or issued by the commissioner;

(5) The economic and financial conditions of such person;

(6) The economic benefit which such person derived as a result of the violation;

(7) The character and degree of injury to, or interference with, public health, safety or welfare which is caused or threatened to be caused by such violation;

(8) The character and degree of injury or impairment to, or interference with, reasonable use of property which is caused or threatened to be caused by such violation;

(9) The character and degree of injury or impairment to, or interference with, the public trust in the air, water, land and other natural resources of the state;

(10) To the extent consistent with applicable law, any other factors the commissioner deems appropriate, including voluntary measures taken by such person to prevent pollution or enhance or preserve natural resources;

(11) In the case of violation of the provisions of subdivision (3) of subsection (a) of section 22a-135, the apparent seriousness of the release, occurrence, incident or other circumstance at the time it first became known to the licensee or any employee of such licensee, the extent of the delay from the time such licensee or employee had or in the exercise of reasonable care should have had knowledge of such release, occurrence, incident or circumstance until its reporting by the licensee in accordance with this subsection, subsection (a) of this section and section 22a-135, and the conduct of the licensee in taking all necessary steps to prevent future violations of the provisions of said subdivision.

(c) If the commissioner has reason to believe that a violation has occurred for which a civil penalty is authorized by this section, he may send to the violator, by certified mail, return receipt requested, or personal service, a notice which shall include:

(1) A reference to the sections of the statute, regulation, order or permit involved;

(2) A short and plain statement of the matters asserted or charged;

(3) A statement of the amount of the civil penalty or penalties or the method for calculating the penalty or penalties to be imposed upon finding after hearing that a violation has occurred or upon a default; and

(4) A statement of the party’s right to a hearing.

(d) The person to whom the notice is addressed shall have thirty days from the date of receipt of the notice in which to deliver to the commissioner written application for a hearing. If a hearing is requested then, after a hearing and upon a finding that a violation has occurred, the commissioner may issue a final order assessing a civil penalty under this section which is not greater than the penalty stated in the notice. The commissioner may amend a notice of assessment at any time before such notice becomes final, provided the person to whom the notice is addressed shall have thirty days from the date of receipt of such amendment in which to deliver to the commissioner a written application for a hearing on such amendment, and provided further the commissioner may amend a notice of assessment after a hearing has begun only with the permission of the hearing officer. If such a hearing is not so requested, or if such a request is later withdrawn, then the notice shall, on the first day after the expiration of such twenty-day period or on the first day after the withdrawal of such request for hearing, whichever is later, become a final order of the commissioner and the matters asserted or charged in the notice shall be deemed admitted unless modified by consent order, which shall be a final order. Any civil penalty may be mitigated by the commissioner upon such terms and conditions as the commissioner in the commissioner’s discretion deems proper or necessary upon consideration of the factors set forth in subsection (b) of this section.

(e) All hearings under this section shall be conducted pursuant to sections 4-176e to 4-184, inclusive. The final order of the commissioner assessing a civil penalty shall be subject to appeal as set forth in section 4-183, except that any such appeal shall be taken to the superior court for the judicial district of New Britain and shall have precedence in the order of trial as provided in section 52-191. Such final order shall not be subject to appeal under any other provision of the general statutes. No challenge to any notice of assessment or final order of the commissioner assessing a civil penalty shall be allowed as to any issue which could have been raised by an appeal of an earlier order, notice, permit, denial or other final decision by the commissioner. Any civil penalty authorized by this section shall become due and payable (1) at the time of receipt of a final order in the case of a civil penalty assessed in such order after a hearing, (2) on the first day after the expiration of the period in which a hearing may be requested if no hearing is requested, or (3) on the first day after any withdrawal of a request for hearing.

(f) Any person acting within the terms and conditions of a final order or permit issued to him by the commissioner shall not be subject to a civil penalty, under this section, for such actions.

(g) A civil penalty assessed in a final order of the commissioner under this section may be enforced in the same manner as a judgment of the Superior Court. Such final order shall be served in person or by certified mail, return receipt requested. Any notice of violation or final order against a private corporation shall be served upon at least one of the individuals enumerated in section 52-57. After entry, a transcript of such final order may be filed by the commissioner, without requiring the payment of costs as a condition precedent to such filing, in the office of the clerk of the superior court in any one or more of the following judicial districts: Any judicial district in which the respondent resides, any judicial district in which the respondent has a place of business, any judicial district in which the respondent owns real property and any judicial district in which any real property which is a subject of the proceedings is located; or, if the respondent is not a resident of the state of Connecticut, in the judicial district of Hartford. Upon such filing, such clerk or clerks shall docket such order in the same manner and with the same effect as a judgment entered in the superior court within the judicial district. Upon such docketing, such order may be enforced as a judgment of such court.

(h) The provisions of this section, sections 22a-2, 22a-6, 22a-6a, 22a-7, sections 22a-428, subsection (d) of section 22a-430, sections 22a-431, 22a-432, 22a-433, 22a-437 and subsections (b) and (c) of section 22a-459 are in addition to and in no way derogate from any other enforcement provisions contained in any statute administered by the commissioner. The powers, duties and remedies provided in such other statutes, and the existence of or exercise of any powers, duties or remedies hereunder or thereunder shall not prevent the commissioner from exercising any other powers, duties or remedies provided herein, therein, at law or in equity.

(i) No penalty shall be assessed pursuant to this section which exceeds two hundred thousand dollars or such other amount as may be provided by federal law.

(P.A. 73-665, S. 2, 17; P.A. 78-96, S. 2; 78-280, S. 2, 6, 127; P.A. 80-351, S. 2, 3, 5; P.A. 81-443, S. 1, 7; 81-472, S. 55, 159; P.A. 83-108, S. 4; 83-587, S. 40, 41, 96; P.A. 84-54, S. 2, 3; 84-283, S. 2; 84-383, S. 4, 5; P.A. 86-239, S. 3, 14; 86-332, S. 18, 20; 86-403, S. 50, 132; P.A. 87-125, S. 2; 87-338, S. 1, 11; 87-438, S. 4; 87-475, S. 6, 7; P.A. 88-230, S. 1, 12; 88-317, S. 85, 107; 88-364, S. 80, 123; P.A. 89-209, S. 5; 89-212, S. 10; P.A. 90-98, S. 1, 2; 90-173, S. 9; P.A. 93-142, S. 4, 7, 8; 93-428, S. 33, 39; P.A. 95-218, S. 4, 24; 95-220, S. 4–6; P.A. 96-145, S. 11; P.A. 99-215, S. 24, 29; P.A. 05-288, S. 93; P.A. 07-217, S. 105; Nov. 24 Sp. Sess. P.A. 08-1, S. 14; P.A. 11-80, S. 1; P.A. 13-5, S. 50.)

History: P.A. 78-96 added references to Sec. 22a-32 in Subsec. (a)(1) and (2); P.A. 78-280 substituted “judicial district” for “county” and “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 80-351 added Subsec. (a)(5) and Subsec. (c)(8); P.A. 81-443 added Subsec. (a)(6) authorizing commissioner to impose a civil penalty for violation by the state’s hazardous waste program; P.A. 81-472 made technical changes; P.A. 83-108 amended Subsec. (a)(1) to include failure to obtain certification under penalty imposed and updated section and chapter references in (a)(1) and (2); P.A. 83-587 deleted references to Secs. 25-8a and 25-8c in Subsec. (a) and deleted reference to Sec. 25-54qq in Subsec. (i); P.A. 84-54 amended Subsec. (a)(6) by adding references to Secs. 22a-69 and 22a-74; P.A. 84-283 added Subsec. (a)(7) authorizing a civil penalty for violation of any condition imposed under Sec. 24-2a leading to the destruction of or harm to any rare, threatened or endangered species; P.A. 84-383 amended Subsec. (a)(2) by adding references to Sec. 22a-161 and by making actions involving electromagnetic radiation subject to civil penalties of said Subdiv.; P.A. 86-239 amended Subsec. (a)(1) and (2) by deleting reference to Sec. 22a-418 and adding reference to Sec. 22a-471; P.A. 86-332 amended Subsec. (a)(1) by adding reference to Sec. 22a-231 and (a)(2) by adding reference to 22a-190; P.A. 86-403 added reference to Sec. 22a-208a in Subsec. (a); P.A. 87-125 amended Subsec. (a)(1) and (2) by deleting references to Sec. 22a-455 for consistency with other statutory changes; P.A. 87-338 amended Subsec. (a)(1) and (2) to add Sec. 22a-42a and amended Subsec. (i) to delete reference to Sec. 22a-182; P.A. 87-438 amended Subsec. (i) by deleting the reference to Sec. 22a-389 for statutory consistency; P.A. 87-475 amended Subsec. (a)(6) by deleting reference to the Resource Conservation and Recovery Act of 1976 (42 USC 6901 et seq.); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended reference to Secs. 4-177 to 4-184 in Subsec. (f) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 88-364 amended Subsec. (i) to delete an obsolete reference; P.A. 89-209 amended Subsec. (a) by adding references to Sec. 22a-134p; P.A. 89-212 added Subsec. (a)(8) establishing penalty amount for violations of Secs. 22a-607 to 22a-610, inclusive; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-173 amended Subsec. (a) to require the schedule or schedules to be adopted “in accordance with chapter 54” rather than “after public hearings pursuant to section 22a-6” and amended Subsec. (a)(1) and (2) to add reference to Secs. 15-171, 15-172 and 15-175; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-428 amended Subsec. (a) to authorize the commissioner to adopt regulatory methods of assessing administrative civil penalties, to adopt civil penalties for violations of Secs. 22a-45a, 22a-134 to 22a-134d, inclusive, 22a-349a and 22a-411, to delete certain limiting provisions re the calculation of the amounts of civil penalties, to delete caps on certain penalties and to expand financial liability for certain violations, amended Subsec. (b) to add certain considerations for establishing civil penalties, rewrote former Subsec. (c) and relettered former Subsecs. (d) to (i), inclusive, amended Subsec. (d) to provide for amended notices of assessment and added a new Subsec. (j) re cap on civil penalties assessed under this section, effective July 1, 1993; P.A. 95-218 amended Subsec. (a) to add violations re aquifer protection and erection of structures or dredging in waters of the state to the list for which penalties may be assessed under this section; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-145 deleted references to repealed Secs. 22a-383, 22a-384, 22a-385 and 22a-387 in Subsec. (a); P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (e), effective June 29, 1999; P.A. 05-288 made technical changes in Subsec. (e), effective July 13, 2005; P.A. 07-217 made technical changes in Subsec. (d), effective July 12, 2007; Nov. 24 Sp. Sess. P.A. 08-1 amended Subsec. (a)(1) by adding reference to Sec. 22a-245a, effective February 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 13-5 amended Subsec. (b) by deleting reference to Sec. 16-19g in Subdiv. (11), effective May 8, 2013.



Section 22a-6bb - Petition for public hearing. Withdrawal of petition.

(a) Whenever the Commissioner of Energy and Environmental Protection is required to hold a hearing prior to approving or denying an application upon receipt of a timely filed petition signed by at least twenty-five persons pursuant to sections 22a-32, 22a-39, 22a-42a, 22a-45a, 22a-94, 22a-174, 22a-208a, 22a-349a, 22a-361, 22a-363b, 22a-371, 22a-378a, 22a-403, 22a-411, 22a-430 and 25-68d, or any regulation of the Connecticut state agencies provides that the Commissioner of Energy and Environmental Protection shall hold a hearing prior to approving or denying an application upon receipt of a timely filed petition signed by at least twenty-five persons, such petition may designate a person authorized to withdraw such petition. Such authorized person may engage in discussions regarding an application and, if a resolution is reached, may withdraw the petition.

(b) If a petition is withdrawn, the authorized person shall file written notice with the commissioner and serve a copy of the withdrawal notice upon all parties and intervenors, if any, to the proceeding. The withdrawal of a petition shall result in the termination of the hearing process initiated by the petition. If the commissioner receives more than one petition that requires the holding of a hearing, all such petitions shall be withdrawn for the hearing to terminate pursuant to this section.

(c) If the petition is withdrawn after notice of a public hearing has been published, the commissioner shall publish or cause to be published, at the applicant’s expense, once in a newspaper having a substantial circulation in the affected area, notice of the termination of such hearing due to the withdrawal of a petition pursuant to this section.

(d) Notwithstanding the withdrawal of any petitions pursuant to this section, the commissioner may hold a public hearing, continue with a public hearing for which notice has been published or complete a public hearing that has already commenced prior to approving or denying an application, if the commissioner determines that holding or continuing such public hearing is in the public interest.

(P.A. 10-158, S. 7; P.A. 11-80, S. 1.)

History: P.A. 10-158 effective June 9, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-6c - Hearing on orders concerning solid waste.

Section 22a-6c is repealed.

(P.A. 75-403, S. 1, 2; P.A. 85-334, S. 7, 8.)



Section 22a-6cc - Consulting services program.

(a) For purposes of this section, “consulting services program” means a program within the Department of Energy and Environmental Protection that is substantially similar to the consulting services program administered by the Labor Department’s Division of Occupational Safety and Health, under which program civil penalties are not incurred and notices of violations are not issued as the result of the consultation process, provided any noncompliance identified by the consultation process is limited to minor violations, as defined in section 22a-6s, and reasonable efforts are made by the regulated entity to comply with environmental laws and regulations.

(b) Not later than September 1, 2010, the Commissioner of Energy and Environmental Protection shall commence negotiations with the United States Environmental Protection Agency for the purposes of creating a consulting services program within the Department of Energy and Environmental Protection.

(c) Not later than October 31, 2010, the Commissioner of Energy and Environmental Protection shall reallocate existing resources and adjust existing policies to implement such consulting services program in accordance with any applicable requirement of the United States Environmental Protection Agency. If United States Environmental Protection Agency requirements are incompatible with the implementation of such consulting services program, the commissioner shall consult with representatives from regulated entities to implement alternative programs to provide compliance assistance for businesses and municipalities. Such alternative programs may include, but need not be limited to, training sessions or other materials made available on the department’s Internet web site, best management practices manuals and any other form of compliance assistance.

(P.A. 10-158, S. 8; P.A. 11-80, S. 1.)

History: P.A. 10-158 effective June 9, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-6d - Payment of costs associated with hearing and transcript.

In any pending or future proceeding on an application for any department license, (1) the applicant shall pay all costs of recording and transcribing the hearing if a transcript is required by law, and (2) any applicant who receives a copy of a transcript of the hearing made at the department’s expense shall pay to the department all expenses incurred by the department in having such transcript made. In any pending or future proceeding on a department order to enforce any statute, regulation, permit or order administered or issued by the commissioner, the respondent or other person taking an appeal from a final decision of the commissioner shall pay all costs of recording and transcribing the hearing if a transcript is required by law. Upon a showing of indigency by such respondent or person, the court may waive payment of such costs, in which case the commissioner shall pay them.

(P.A. 90-231, S. 20, 28; P.A. 92-217, S. 2, 5.)

History: P.A. 92-217 added provision re payment of costs by respondents taking appeals from final decisions of the commissioner.

See Sec. 22a-27i re exemption of municipality for one year.



Section 22a-6dd - Consent orders for remediation of land. Modification.

Notwithstanding any provision of the general statutes, whenever the Department of Energy and Environmental Protection enters a consent order with a party concerning one or more parcels of land and such consent order requires, in whole or in part, the remediation of such land, the requirements and standards for such remediation shall not be modified by the department unless both the department and such party agree to such modification.

(P.A. 11-80, S. 1; 11-162, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-6e - Imposition of civil penalties by the commissioner for water pollution violations.

(a) Notwithstanding the provisions of subsections (a) and (b) of section 22a-6b, the Commissioner of Energy and Environmental Protection, not later than August 1, 1992, shall publish notice of intent to adopt regulations, in accordance with the provisions of chapter 54, to establish administrative civil penalties for violation of specified effluent limitations imposed pursuant to chapter 446k and for failure to submit a timely and sufficient discharge monitoring report pursuant to said chapter. In establishing such regulations, the commissioner shall consider the character and degree of injury or impairment to, or interference with, (1) the public health, safety or welfare, (2) the public trust in the water and other natural resources, and (3) the reasonable use of property which is caused or threatened to be caused by the violation. Such regulations shall provide that if the alleged violator is a municipality, the commissioner shall consider whether the municipality has adopted a facilities plan, has entered into contracts for projects which would bring the municipality into compliance with the provisions of chapter 446k or is otherwise in compliance with any order of the commissioner. Such regulations shall provide for administrative civil penalties which are of an amount sufficient to insure immediate and continued compliance, but shall not exceed twenty-five thousand dollars per day for each violation.

(b) The commissioner, or his designee, shall render a final decision to assess the administrative civil penalties established pursuant to this section, and shall collect such penalties, in accordance with the procedures specified in subsections (c) to (g), inclusive, of section 22a-6b. The commissioner may amend a notice of assessment at any time before such notice becomes final, provided the person to whom the notice is addressed shall have thirty days from the date of receipt of such amendment in which to deliver to the commissioner a written application for a hearing on such amendment, and provided further the commissioner may amend a notice of assessment after a hearing has begun only with the permission of the hearing officer. No challenge to any notice of civil penalty assessment shall be allowed as to any issue which could have been raised by an appeal of an earlier order, notice permit, denial or other final decision by the commissioner.

(c) The provisions of this section are in addition to and in no way derogate any other enforcement provisions contained in any statute administered by the commissioner. The powers, duties and remedies provided in such other statutes, and the existence of or exercise of any powers, duties or remedies hereunder or thereunder shall not prevent the commissioner from exercising any other powers, duties or remedies provided herein, therein, at law or in equity.

(P.A. 91-270, S. 1; P.A. 93-428, S. 35, 39; P.A. 11-80, S. 1.)

History: P.A. 93-428 amended Subsec. (b) to modify provisions re amended notices of assessment, effective July 1, 1993; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-6f - Fees. Due dates. Late payments. Application. Waiver.

(a) Each annual fee charged by the Commissioner of Energy and Environmental Protection pursuant to the general statutes shall be due on or before July first of each year, unless otherwise specified in the general statutes or in regulations adopted pursuant thereto. The fee for late payment of an annual fee charged by said commissioner pursuant to the general statutes shall be ten per cent of the annual fee due, plus one and one-quarter per cent per month or part thereof that the annual fee remains unpaid. Each permit fee and permit application fee charged by the commissioner pursuant to the general statutes is due upon the submission of the permit application, unless otherwise specified in the general statutes or in regulations adopted pursuant thereto. Each permit fee and permit application fee payable to the commissioner shall apply equally to the issuance, renewal, modification and transfer of a permit unless otherwise specified in the general statutes or in regulations adopted pursuant thereto. The commissioner may waive any fee payable to him as it applies to the activities of an agency, board, commission, council or department of the state, provided such agency, board, commission, council or department compensates the Department of Energy and Environmental Protection in an amount equal to such fee pursuant to a written agreement.

(b) Notwithstanding any provision of the general statutes or any regulation adopted under this title, on and after August 20, 2003, each fee in effect pursuant to regulations adopted pursuant to any section of this title that is greater than one hundred dollars shall be increased by fifty per cent and all such fees of one hundred dollars or less shall be doubled, provided no such fee shall be less than one hundred dollars.

(c) Notwithstanding the provisions of subsection (b) of this section: (1) The fees and annual adjustment for Title V emissions shall be assessed pursuant to the regulations adopted under section 22a-174; (2) each fee imposed pursuant to a general permit, in effect on or before August 20, 2003, shall be double the amount specified in such permit; and (3) each fee imposed pursuant to a certificate of permission, issued in accordance with section 22a-363b, shall be double the amount in effect on or before August 20, 2003.

(d) Notwithstanding any provision of the general statutes or any regulation adopted under this title, on and after October 1, 2009, any fee in effect pursuant to regulations adopted pursuant to any section of this title that is greater than one thousand dollars shall be increased by two hundred fifty dollars, any such fee that is greater than or equal to one hundred fifty dollars, but less than or equal to one thousand dollars, shall be increased by twenty-five per cent and rounded up to the nearest whole five-dollar increment and any such fee of less than one hundred fifty dollars shall be doubled. Any such fee contained in this title shall not be less than one hundred dollars.

(e) Unless otherwise specified in a general permit, the registration fee for a general permit shall be as follows: (1) If the person intending to engage in the regulated activity is required to register with the Department of Energy and Environmental Protection and obtain approval of the registration before the activity is authorized, one thousand two hundred fifty dollars; or (2) if the person intending to engage in the regulated activity is only required to register with the Department of Energy and Environmental Protection before the activity is authorized, six hundred twenty-five dollars. No fee for a general permit shall exceed six thousand two hundred fifty dollars.

(f) Unless otherwise established by regulations adopted pursuant to section 22a-354i, the fee for a permit of a regulated activity, as described in section 22a-354i, shall be one thousand dollars and the fee to register such regulated activity with the Department of Energy and Environmental Protection, pursuant to section 22a-354i, shall be five hundred dollars.

(g) The fee for a consolidated general permit issued in accordance with more than one section of this title shall be specified in such general permit and shall not exceed the total sum for individual general permits, as authorized pursuant to subdivision (2) of subsection (c) of this section.

(P.A. 91-369, S. 33, 36; P.A. 96-145, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 152; June Sp. Sess. P.A. 09-3, S. 395; Sept. Sp. Sess. P.A. 09-8, S. 35; P.A. 11-80, S. 1.)

History: P.A. 96-145 amended Subsec. (a) to provide for late payments of fees and added Subsec. (b) re fees for general permits; June 30 Sp. Sess. P.A. 03-6 replaced former Subsec. (b) re fee for registration pursuant to a general permit with new Subsec. (b) re increase in fees in effect pursuant to regulations, added new Subsec. (c) re fees for Title V emissions, the doubling of existing fees for general permits, and fees for a certificate of permission, added new Subsec. (d) re registration fees for a general permit, added new Subsec. (e) re fees for a permit of a regulated activity in an aquifer protection area, and added new Subsec. (f) re fees for a consolidated general permit, effective August 20, 2003; June Sp. Sess. P.A. 09-3 added Subsec. (d) re increasing regulations fees and redesignated existing Subsecs. (d) to (f) as Subsecs. (e) to (g); Sept. Sp. Sess. P.A. 09-8 amended Subsec. (d) to add provision re $100 minimum fee and amended Subsec. (e) to increase fees, effective October 5, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-6g - Notice of application for permit. Exemptions.

(a) Any person who submits an application to the Commissioner of Energy and Environmental Protection for any permit or other license pursuant to section 22a-32, 22a-39, 22a-174, 22a-208a, 22a-342, 22a-361, 22a-368, 22a-403 or 22a-430, subsection (b) or (c) of section 22a-449, section 22a-454 or Section 401 of the federal Water Pollution Control Act (33 USC 466 et seq.), except an application for authorization under a general permit shall: (1) Publish notice of such application in a newspaper of general circulation in the affected area; (2) notify the chief elected official of the municipality in which the regulated activity is proposed; and (3) include with such application a copy of such notice as it appeared in the newspaper and a signed statement certifying that the applicant notified the chief elected official of the municipality in which such regulated activity is proposed. Such notices shall include: (A) The name and mailing address of the applicant and the address of the location at which the proposed activity will take place; (B) the application number, if available; (C) the type of permit sought, including a reference to the applicable statute or regulation; (D) a description of the activity for which a permit is sought; (E) a description of the location of the proposed activity and any natural resources affected thereby; (F) the name, address and telephone number of any agent of the applicant from whom interested persons may obtain copies of the application; and (G) a statement that the application is available for inspection at the office of the Department of Energy and Environmental Protection. The commissioner shall not process an application until the applicant has submitted to the commissioner a copy of the notice and the signed statement required by this section. The provisions of this section shall not apply to discharges exempted from the notice requirement by the commissioner pursuant to subsection (b) of section 22a-430, to hazardous waste transporter permits issued pursuant to section 22a-454 or to special waste authorizations issued pursuant to section 22a-209 and regulations adopted thereunder.

(b) Notwithstanding any other provision of this title or any regulation adopted pursuant to this title, the following applications are exempt from the provisions of subsection (a) of this section: (1) An application for authorization under a general permit; (2) an application for a minor permit modification for sources permitted under Title V of the federal Clean Air Act Amendments of 1990 in accordance with 40 CFR 70.7; and (3) an application for a minor permit modification or revision if the Commissioner of Energy and Environmental Protection has adopted regulations, in accordance with the provisions of chapter 54, establishing criteria to delineate applications for minor permit modifications or revisions from those applications subject to the requirements of subsection (a) of this section.

(P.A. 93-428, S. 3, 39; P.A. 94-89, S. 1; P.A. 96-145, S. 12; P.A. 98-140, S. 2; P.A. 01-204, S. 23; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 11-80, S. 1; P.A. 13-209, S. 1.)

History: P.A. 93-428 effective July 1, 1993; P.A. 94-89 made this section applicable to applications under Section 401 of the federal Water Pollution Control Act and provided for exemptions for permits for hazardous waste transporters and special waste authorizations and deleted requirements that notice be published within 10 days of the submission of the application and that the applicant send a copy of such notice to the commissioner within 20 days of the date of such publication; P.A. 96-145 deleted a reference to repealed Sec. 22a-384; P.A. 98-140 added provision for notice to the chief elected official of the municipality in which the activity for which a permit is sought is to occur; P.A. 01-204 designated existing provisions as Subsec. (a), making technical changes therein, and added Subsec. (b) re exemptions from Subsec. (a); June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 13-209 amended Subsec. (a) by deleting former Subdiv. (1) re inclusion of a signed statement certifying that the applicant will publish notice of application on a form supplied by the commissioner, deleting former Subdiv. (3) re certified copy of notice, redesignating existing Subdiv. (2) as Subdiv. (1) and existing Subdiv. (4) as Subdiv. (2), and adding new Subdiv. (3) re inclusion of a copy of the newspaper notice with application along with a signed statement certifying that the applicant notified the chief elected official of the municipality in which the regulated activity is proposed.



Section 22a-6h - Notice of tentative determination re permit application. Request for hearing on federal Water Pollution Control Act application.

(a) The Commissioner of Energy and Environmental Protection, at least thirty days before approving or denying an application under section 22a-32, 22a-39, 22a-174, 22a-208a, 22a-342, 22a-361, 22a-368, 22a-403 or 22a-430, subsection (b) or (c) of section 22a-449, section 22a-454 or Section 401 of the federal Water Pollution Control Act (33 USC 466 et seq.), shall publish or cause to be published, at the applicant’s expense, once in a newspaper having a substantial circulation in the affected area notice of the commissioner’s tentative determination regarding such application. Such notice shall include: (1) The name and mailing address of the applicant and the address of the location of the proposed activity; (2) the application number; (3) the tentative decision regarding the application; (4) the type of permit or other authorization sought, including a reference to the applicable statute or regulation; (5) a description of the location of the proposed activity and any natural resources affected thereby; (6) the name, address and telephone number of any agent of the applicant from whom interested persons may obtain copies of the application; (7) a brief description of all opportunities for public participation provided by statute or regulation, including the length of time available for submission of public comments to the commissioner on the application; and (8) such additional information as the commissioner deems necessary to comply with any provision of this title or regulations adopted hereunder, or with the federal Clean Air Act, federal Clean Water Act or federal Resource Conservation and Recovery Act. The commissioner shall further give notice of such determination to the chief elected official of the municipality in which the regulated activity is proposed. Nothing in this section shall preclude the commissioner from giving such additional notice as may be required by any other provision of this title or regulations adopted hereunder, or by the federal Clean Air Act, federal Clean Water Act or federal Resource Conservation and Recovery Act. The provisions of this section shall not apply to discharges exempted from the notice requirement by the commissioner pursuant to subsection (b) of section 22a-430, to hazardous waste transporter permits issued pursuant to section 22a-454 or to special waste authorizations issued pursuant to section 22a-209 and regulations adopted thereunder.

(b) For the purposes of this section, “application” means a request for a license or renewal thereof or for any permit or modification of a license or permit or renewal thereof if the modification is sought by the licensee.

(c) Notwithstanding any other provision of this title or any regulation adopted pursuant to this title, the following applications are exempt from the provisions of subsection (a) of this section: (1) An application for a minor permit modification for sources permitted under Title V of the federal Clean Air Act Amendments of 1990 in accordance with 40 CFR 70.7; or (2) an application for a minor permit modification or revision if the Commissioner of Energy and Environmental Protection has adopted regulations, in accordance with the provisions of chapter 54, establishing criteria to delineate applications for minor permit modifications or revisions from those applications subject to the requirements of subsection (a) of this section.

(d) Not later than thirty days after the date on which the commissioner publishes or causes to be published notice of the commissioner’s tentative determination regarding an application under Section 401 of the federal Water Pollution Control Act, 33 USC 466, such applicant may submit a written request to the commissioner to conduct a hearing on such application in accordance with the provisions of chapter 54. The commissioner shall grant any such request provided such request is submitted in writing and filed in a timely manner. Any person that is aggrieved by the commissioner’s final decision on such application may appeal such decision to the Superior Court, in accordance with section 4-183.

(P.A. 93-428, S. 4, 39; P.A. 94-89, S. 2; P.A. 96-145, S. 13; P.A. 98-140, S. 3; P.A. 01-204, S. 24; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 11-80, S. 1; P.A. 12-100, S. 2.)

History: P.A. 93-428 effective July 1, 1993; P.A. 94-89 made section applicable to applications for permits under Section 401 of the federal Water Pollution Control Act and provided for exemptions for permits for hazardous waste transporters and special waste authorizations and added a requirement that notice include a description of opportunities for public participation; P.A. 96-145 deleted a reference to repealed Sec. 22a-384; P.A. 98-140 added provision for notice to the chief elected official of the municipality in which the activity about which a tentative determination has been made is to occur; P.A. 01-204 amended Subsec. (a) to make a technical change for purposes of gender neutrality and added new Subsec. (c) re exemptions from Subsec. (a); June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (c), effective July 1, 2011; P.A. 12-100 added Subsec. (d) re submission of written request to commissioner to conduct a hearing on application submitted under the federal Water Pollution Control Act.



Section 22a-6i - Information re time frames for issuance of permits.

Between July 1, 1994, and October 1, 1996, inclusive, the Commissioner of Energy and Environmental Protection shall make available, in writing, to any person applying for any permit for any activity regulated under this title, information regarding the time frames established by the department to (1) determine the sufficiency of the application, (2) determine the sufficiency of any application previously returned to the applicant for reason of insufficiency, and (3) issue a tentative decision regarding the application. On or before July 1, 1994, the commissioner shall compile all such information, including the number of permit applications received and the percentage of such applications acted upon in accordance with each such time frame, into a written report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment and shall, on a quarterly basis until October 1, 1996, report any changes in such information to said committee.

(P.A. 93-428, S. 23, 39; P.A. 95-218, S. 19, 24; P.A. 11-80, S. 1.)

History: P.A. 93-428 effective July 1, 1993; P.A. 95-218 provided for a sunset of this section on October 1, 1996, effective July 6, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-6p re time frames for issuance of permits.



Section 22a-6j - Renewal of permits.

(a) On and after July 1, 1994, the Commissioner of Energy and Environmental Protection, for any permit issued by the commissioner pursuant to any provision of this title, shall provide notice of the expiration date of such permit to any holder thereof. Such notice shall be given on or before ninety days prior to the date on which the application for renewal of such permit is due. Nothing in this section shall affect the obligation of any person to apply for a permit in a timely fashion or to comply with any permit issued by the commissioner. Notwithstanding the provisions of subsection (b) of section 4-182, the Commissioner of Energy and Environmental Protection may accept, prior to the expiration of a permit or other license, a sufficient but untimely application for renewal of such permit or other license and authorize the existing permit or other license to continue in effect beyond its expiration date until the commissioner disposes of such renewal application provided, in the commissioner’s judgment, (1) the renewal application is likely to be granted, and (2) the public interest would best be served by allowing the licensed activity to continue uninterrupted. Any authorization for the continuance of an existing license pursuant to this subsection shall be limited by any conditions the commissioner deems necessary to assure protection of health, safety and the environment. The commissioner may require any person requesting a continuance pursuant to this section to provide such information as the commissioner deems necessary to carry out the purposes of this section.

(b) On and after October 1, 1994, any person who files with the commissioner an untimely application for renewal of a permit or other license shall submit with such application the following sum in addition to the application fee provided by law: (1) For a renewal application filed between fourteen days and thirty days after the last date allowed for filing, ten per cent of the application fee; (2) for a renewal application filed between thirty-one days and sixty days after the last date allowed for filing, twenty per cent of the application fee; (3) for a renewal application filed between sixty-one days and ninety days after the last date allowed for filing, forty per cent of the application fee; (4) for a renewal application filed between ninety-one days and one hundred twenty days after the last date allowed for filing, fifty per cent of the application fee; and (5) for a renewal application filed more than one hundred twenty days after the last date allowed for filing, sixty-five per cent of the application fee.

(P.A. 93-428, S. 2, 39; P.A. 94-89, S. 5; P.A. 11-80, S. 1.)

History: P.A. 93-428 effective July 1, 1993; P.A. 94-89 added provision re obligation of permit holders to apply for renewal in a timely fashion, deleted a requirement that requests for acceptance of untimely applications be made in writing and added provision re additional information which the commissioner may request for a continuance under this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-6k - Emergency authorization for regulated activity. Temporary authorization for regulated activity.

(a) The Commissioner of Energy and Environmental Protection may issue an emergency authorization for any activity regulated by the commissioner under section 22a-32, subsection (h) of section 22a-39, 22a-54, 22a-66, 22a-174, 22a-208a, 22a-342, 22a-368, 22a-403, 22a-430, 22a-449 or 22a-454 provided he finds that (1) such authorization is necessary to prevent, abate or mitigate an imminent threat to human health or the environment; and (2) such authorization is not inconsistent with the federal Water Pollution Control Act, the federal Rivers and Harbors Act, the federal Clean Air Act or the federal Resource Conservation and Recovery Act. Such emergency authorization shall be limited by any conditions the commissioner deems necessary to adequately protect human health and the environment. Summary suspension of an emergency authorization may be ordered in accordance with subsection (c) of section 4-182. The commissioner may assess a fee for an emergency authorization issued pursuant to this subsection. Such fee shall be of an amount equal to the equivalent existing permit fee for the activity authorized. The commissioner may reduce or waive the fee required pursuant to this subsection if good cause is shown. The fee required pursuant to this subsection shall be paid no later than ten days after the issuance of the emergency authorization.

(b) The commissioner may issue a temporary authorization for any activity for which the commissioner has authority to issue a general permit under section 22a-45a, 22a-174, 22a-208a, 22a-349a, 22a-361, 22a-378a, 22a-411, 22a-430b or 22a-454 provided the commissioner finds that (1) such activity will not continue for more than ninety days, whether consecutive or not; (2) such activity does not pose a significant threat to human health or the environment; (3) such authorization is necessary to protect human health or the environment or is otherwise necessary to protect the public interest; and (4) such authorization is not inconsistent with the federal Water Pollution Control Act, the federal Rivers and Harbors Act, the federal Clean Air Act or the federal Resource Conservation and Recovery Act. No temporary authorization shall be renewed or issued for an activity which has been authorized by a temporary authorization during the previous twelve calendar months. Any person seeking a temporary authorization shall submit to the commissioner sufficient information to allow the commissioner to make the determination set forth herein. A temporary authorization shall be limited by any conditions the commissioner deems necessary to adequately protect human health and the environment. Summary suspension of a temporary authorization may be ordered in accordance with subsection (c) of section 4-182. The commissioner may assess a fee for a temporary authorization issued pursuant to this subsection. Such fee shall be of an amount equal to the equivalent existing permit fee for the activity authorized. The commissioner may reduce the fee required pursuant to this subsection if good cause is shown. The fee required pursuant to this subsection shall be paid before the issuance of the temporary authorization. The commissioner may, if good cause is shown, allow late payment of the fee required by this subsection provided such fee shall be paid no later than ten days after the issuance of the temporary authorization.

(P.A. 93-428, S. 1, 39; P.A. 97-289, S. 3, 9; P.A. 98-209, S. 8; P.A. 01-204, S. 26; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 11-80, S. 1; P.A. 12-148, S. 12.)

History: P.A. 93-428 effective July 1, 1993; P.A. 97-289 amended Subsec. (a) to add reference to Sec. 22a-54 to include activities regulated under that section within the scope of potential emergency authorizations under this section, effective July 1, 1997; P.A. 98-209 amended Subsec. (a) to allow emergency authorization of state agency activities in inland wetlands; P.A. 01-204 amended Subsec. (b) to delete reference to Sec. 22a-368, add reference to Secs. 22a-378a and 22a-411 and make a technical change for purposes of gender neutrality; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 12-148 amended Subsec. (b) to add references to Secs. 22a-45a and 22a-349a, to increase maximum length of a temporary authorization from 30 days to 90 days, whether consecutive or not, and to prohibit renewal of a temporary authorization for an activity authorized by a temporary authorization during the preceding 12 calendar months, effective June 15, 2012.



Section 22a-6l - Posting of public notice of permit applications.

The Commissioner of Energy and Environmental Protection may require any applicant for a permit issued by the commissioner pursuant to any provision of this title to provide notice of such permit application by posting notice of the application in accordance with this section. Such notice shall not be required for a permit for a transportation project, a permit for the burning of brush pursuant to subsection (f) of section 22a-174, or a permit for any open burning conducted pursuant to authorized fire fighting training by any fire department. The applicant shall erect and maintain in a legible condition a sign not less than six feet by four feet upon the site where the activity which is the subject of the permit application is located or proposed to be located, which sign shall be clearly visible from the public highway and which sign shall be erected not later than three days after the date the applicant receives, by certified mail, written notice to the applicant that notice under this section is required. The sign shall include the words “Department of Energy and Environmental Protection. Permit Applicant. For further information contact:” and a phone number for an office from which any interested person may obtain a copy of the subject application and information regarding the procedure for making comment on the application. The sign shall be maintained for a period of one hundred twenty days or until the date on which the commissioner publishes notice of his tentative determination on the application, whichever is earlier. Any applicant required to post notice in accordance with this section shall submit to the commissioner a written certification, under oath, of compliance with the requirements of this section provided the commissioner may require any additional proof of such compliance. Such certification shall be on a form specified by the commissioner. Such form shall include certification that notice of such application has also been filed with local municipal officials, including, but not limited to, the chief executive official of the municipality within which the site or proposed site is located, the building official, the zoning enforcement officials, local health officials, and any local environmental commission, committee or officials. The commissioner shall not process an application until the applicant has submitted to the commissioner the certification required by this section. If the commissioner determines that posting notice in accordance with this section will not adequately apprise the public and abutting landowners of the proposed activity, the commissioner may require any other reasonable form of notice he deems necessary.

(P.A. 94-85, S. 1; P.A. 98-216, S. 2, 5; P.A. 11-80, S. 1.)

History: P.A. 98-216 added provision re certification that notice was sent to local municipal officials, effective June 1, 1998; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-6m - Compliance history of permit applicants. Criminal history records checks.

(a) In exercising any authority to issue, renew, transfer, modify or revoke any permit, registration, certificate or other license under any of the provisions of this title, the Commissioner of Energy and Environmental Protection may consider the record of the applicant for, or holder of, such permit, registration, certificate or other license, the principals, and any parent company or subsidiary, of the applicant or holder, regarding compliance with environmental protection laws of this state, all other states and the federal government. If the commissioner finds that such record evidences a pattern or practice of noncompliance which demonstrates the applicant’s unwillingness or inability to achieve and maintain compliance with the terms and conditions of the permit, registration, certificate or other license for which application is being made, or which is held, the commissioner, in accordance with the procedures for exercising any such authority under this title, may (1) include such conditions as he deems necessary in any such permit, registration, certificate or other license, (2) deny any application for the issuance, renewal, modification or transfer of any such permit, registration, certificate or other license, or (3) revoke any such permit, registration, certificate or other license.

(b) For the issuance of a new permit, registration, certificate or other license or for the transfer of any permit, registration, certificate or other license, the commissioner may require the applicant to submit, on forms to be provided by the commissioner, the following information regarding enforcement proceedings involving the applicant: (1) Any criminal conviction involving a violation of any environmental protection law if such violation occurred within the five years immediately preceding the date of the application, (2) any civil penalty imposed in any state or federal judicial proceeding, or any civil penalty exceeding five thousand dollars imposed in any administrative proceeding, for a violation of any environmental protection law if such violation occurred within the five years immediately preceding the date of the application, and (3) any judicial or administrative orders issued to the applicant regarding any such violation. For any such proceeding initiated by the commissioner or the Attorney General, the commissioner may require the applicant to provide dates, case or docket numbers or other information which identifies the proceeding. For any such proceeding initiated by an agency of another state or the federal government, the commissioner may require the applicant to provide a copy of any official document which initiated the proceeding, the final judgment or order and a description of any violation which was found. The commissioner may not deem such an application incomplete as to information regarding the compliance of the applicant with any laws if the applicant has provided all of the information specified in this subsection.

(c) Nothing in this section shall affect any other provisions of law regarding information which is required to be provided by an applicant for any permit, registration, certificate or other license issued under any of the provisions of this title.

(d) In reviewing the application for a permit, registration, certificate or other license under the provisions of this title, the commissioner may require the applicant or, if the applicant is a business entity, any director, officer, partner or owner of more than five per cent of the total outstanding stock of any class of the applicant’s business to submit to state and national criminal history records checks. If criminal history records checks are required, such checks shall be conducted in accordance with section 29-17a. The review by the commissioner of the criminal history of each such applicant, director, officer, partner or stockholder shall be limited to information regarding criminal convictions related to activities regulated under the environmental protection laws of this state, any other state or the federal government.

(P.A. 94-205, S. 1; P.A. 97-300, S. 1; P.A. 01-175, S. 20, 32; P.A. 11-80, S. 1.)

History: P.A. 97-300 added new Subsec. (d) re criminal history records checks of permit applicants; P.A. 01-175 amended Subsec. (d) by replacing provisions re state criminal history records check, submission to the Federal Bureau of Investigation and associated fees with provision re criminal history checks pursuant to Sec. 29-17a, effective July 1, 2001; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-6n - Notice of commissioner’s determination regarding certain regulated activities.

Notwithstanding any provision of this title or regulations adopted hereunder, the Commissioner of Energy and Environmental Protection shall not be required to publish notice of any final determination regarding an application under section 22a-39 or an application submitted after July 1, 1994, under section 22a-208a. Nothing in this section shall affect the authority of the commissioner to publish such notice as he deems appropriate.

(P.A. 93-428, S. 10, 39; P.A. 94-89, S. 3; P.A. 11-80, S. 1.)

History: P.A. 93-428 effective July 1, 1993; P.A. 94-89 made section applicable to applications under Sec. 22a-208a submitted after July 1, 1994; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-6o - Transfer of licenses.

(a) Notwithstanding any provision of this title or regulations adopted thereunder, no person shall act or purport to act under the authority of a license issued to another unless such license has been transferred to such person in accordance with this section and such transfer is not inconsistent with the federal Clean Air Act, the federal Water Pollution Control Act or the federal Resource Conservation and Recovery Act.

(b) The licensee and the proposed transferee shall register any such proposed transfer with the commissioner within thirty days of the transfer of ownership of the facility for which the license has been issued. Such registration shall be on forms to be prescribed by the commissioner and accompanied by a fee established by the commissioner to cover costs of processing the transfer of license. Upon receipt of a registration of a proposed transfer of license pursuant to this section, if the commissioner determines that the transferee is able to comply with the terms and conditions of the license, the commissioner shall send a notice to the licensee and proposed transferee which confirms the registration and acknowledges the applicability of the license to the transferee.

(c) If the commissioner finds that the information submitted for a registration of a license transfer under this section is insufficient for purposes of determining whether the proposed transferee is able to comply with the terms and conditions of the license, the commissioner may require such transferee to submit such additional information as the commissioner deems necessary to make such determination, including, but not limited to, any information necessary to complete state and national criminal history records checks in accordance with subsection (d) of section 22a-6m.

(P.A. 95-218, S. 2; P.A. 97-300, S. 3, 4; P.A. 01-175, S. 21, 32.)

History: P.A. 97-300 amended Subsec. (c) to authorize the commissioner to require information necessary to complete a criminal history records check, effective July 8, 1997; P.A. 01-175 amended Subsec. (c) by specifying that criminal history records checks are state and national and by making a technical change, effective July 1, 2001.



Section 22a-6p - Time frames for issuance of permits. Regulations.

(a) Not later than seven days from June 9, 2010, the Commissioner of Energy and Environmental Protection shall commence a review of the existing time frames for the review of all individual permits issued by the department. Not later than September 30, 2010, the commissioner shall issue a comprehensive report, in accordance with the provisions of section 11-4a, to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to the environment that (1) proposes a plan to establish a pilot expedited permitting process for not less than two hundred representative manufacturing or other industrial facilities, (2) prescribes changes to be made to the department’s review schedules for individual permits, including reducing the time frames for identifying deficiencies in permit applications and issuing tentative determinations in accordance with subdivisions (2) and (3) of subsection (b) of this section, and (3) indentifies the process improvements, additional resources, staffing and programmatic changes necessary to meet such time frames.

(b) The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, establishing schedules for timely action for each application for a permit for activity regulated under this title. Such schedules may be based on the lengths of time that the commissioner deems appropriate for different categories of permit applications and permits and may address situations when more than one permit is required for the regulated activity. Each such schedule shall contain the following:

(1) A provision that the schedule shall begin when an application is received by the Department of Energy and Environmental Protection, any public notice requirements have been fulfilled and the application fee is paid;

(2) One or more periods of reasonable length, based on the nature and complexity of the review required of the department, at the end of which time the department shall issue a decision to grant or deny the permit or identify deficiencies in the application, provided the schedule may also reasonably limit the amount of time in which the applicant may remedy such deficiencies. All reasonable efforts shall be made by the department to ensure that deficiencies in any application for a permit are identified and the applicant notified in writing of such deficiencies not later than sixty days after the department receives such application;

(3) A period of reasonable length, based on the nature and complexity of the review required of the commissioner, beginning with receipt of materials submitted by the applicant in response to the commissioner’s identification of deficiencies, at the end of which time the commissioner shall issue a tentative determination to grant or deny the permit. All reasonable efforts shall be made by the department to issue a tentative determination to grant or deny a permit not later than one hundred eighty days after the department determines that the application materials are sufficient, provided such one-hundred-eighty-day period shall not include any period of time during which the commissioner has requested, in writing, and is waiting to receive, additional application materials from an applicant;

(4) A period of reasonable length after such tentative determination and the conclusion of any public hearing held with regard to such decision;

(5) Allowance for applicable state or federal public participation requirements; and

(6) A provision extending the time periods set forth in subdivisions (2) and (3) of this subsection when action by another state agency or a federal or municipal agency is required before the commissioner may act, when (A) judicial proceedings affect the ability of the commissioner or the applicant to proceed with the application, (B) the commissioner has commenced enforcement proceedings which could result in revocation of an existing permit for the facility or regulated activity that is the subject of the application and denial of the application, or (C) the applicant provides written assent extending any applicable time period.

(c) The commissioner shall annually compile and report on the department’s Internet web site, by category of permit, instances in which the schedules for timely action set forth in this subsection were not achieved and explanations for the department’s inability to meet such time frames.

(P.A. 95-218, S. 20, 24; P.A. 10-158, S. 1; P.A. 11-80, S. 1.)

History: P.A. 95-218, S. 20 effective July 6, 1995; P.A. 10-158 added Subsec. (a) re review of and report on permits issued by department, designated existing provisions as Subsec. (b) and amended Subdiv. (2) therein to require department to make reasonable efforts to notify applicants of application deficiencies and Subdiv. (3) therein to require department to make reasonable efforts to issue tentative determinations not later than 180 days after sufficiency determination, and added Subsec. (c) re annual report, effective June 9, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-6q - Alternative time frame for action on permit.

When the commissioner determines, based on the size, novelty, complexity or technical difficulty of a project, that work cannot be completed within the schedule for timely action applicable to a permit application pursuant to subdivision (3) of subsection (b) of section 22a-6p, the commissioner shall notify the applicant of such determination within thirty days of receiving the permit application and shall, within forty-five days of providing such notice, establish an alternative permit schedule for timely action.

(P.A. 95-218, S. 21, 24; P.A. 96-118, S. 1; P.A. 10-158, S. 4.)

History: P.A. 95-218, S. 21 effective July 6, 1995; P.A. 96-118 made a technical correction to an internal reference; P.A. 10-158 made a technical change, effective June 9, 2010.



Section 22a-6r - Report on permitting efforts.

On or before July 1, 1997, and annually thereafter, the commissioner shall submit to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to environment and the Department of Economic and Community Development a report on the permitting efforts of the Department of Energy and Environmental Protection in the preceding state fiscal year. Such report shall include, but not be limited to: An identification of revenues received from permit application fees and any revenues derived from the processing of such applications as set forth in this chapter and the department’s appropriation from the General Fund for permitting activities; the number and amount of permit applications received; the number of permit decisions issued and the number of permits pending; the number and amount of permit application fees refunded; the number of permit applications requiring alternative timely action schedules pursuant to section 22a-6q; and a summary of the significant improvements the department has made in its permitting programs.

(P.A. 95-218, S. 22, 24; 95-250, S. 1; P.A. 96-118, S. 2; 96-211, S. 1, 5, 6; P.A. 11-80, S. 1.)

History: P.A. 95-218, S. 22 effective July 6, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 96-118 made a technical correction to an internal reference; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-6s - Minor violations of environmental protection laws.

(a) As used in this section, “minor violation” means a violation of any of the provisions of chapters 440, 441, 444, 445, 446a, 446c, 446d, 446i, 446j and 446k but does not mean any such violation which the Commissioner of Energy and Environmental Protection determines, in his sole discretion, (1) was intentionally committed, (2) enabled the violator to avoid costs either by a reduction in cost or by gaining a competitive advantage, (3) is a repeat violation or is committed by a violator with an environmental compliance history determined by said commissioner, in his sole discretion, to require more serious enforcement action, (4) has caused actual exposure of any person to hazardous waste or poses a significant risk to human health or the environment, (5) cannot be corrected within thirty calendar days or for which a plan for compliance cannot be completed and agreed to within thirty calendar days of the violator’s receipt of the notice, or (6) is one of several potentially minor violations detected in the course of an inspection or review the totality of which the commissioner determines to be more serious.

(b) The Commissioner of Energy and Environmental Protection may establish a program to expedite the enforcement process for minor violations. Pursuant to said program, the commissioner may issue a warning notice for any minor violation detected in the course of an inspection by said commissioner, or his designee, or in any review of documentation submitted by any person subject to regulation by said commissioner pursuant to said chapters. Such notice shall (1) describe the violation and specify the date such violation occurred, (2) specify alternatives the violator may consider to correct the violation, (3) provide a projected time frame for correcting the violation, and (4) advise the violator of its responsibilities under this section.

(c) Within thirty calendar days of receipt of the notice, such violator shall certify to the commissioner in writing that (1) the minor violation has been corrected, (2) measures to assure that such violation will not recur have been implemented to the extent action can not be taken to correct the specific violation identified in the notice, (3) action to correct the violation will be taken according to a specified schedule to the extent action has not been taken to correct the violation, or (4) no such violation occurred or that the notice is inaccurate.

(d) Within thirty calendar days of receipt of the certification required under subsection (c) of this section, the commissioner shall inform the violator in writing that (1) action reported taken or to be taken to correct the minor violation is satisfactory and the warning notice shall not be considered by the commissioner under section 22a-6m, (2) such action is not satisfactory and that further enforcement action may be taken, or (3) no minor violation occurred and the warning notice shall not be considered by the commissioner in any action taken pursuant to said section 22a-6m.

(e) The commissioner may take any enforcement action he deems necessary if such violator fails to take appropriate action pursuant to subsection (c) of this section.

(P.A. 95-56, S. 1; P.A. 96-52; P.A. 11-80, S. 1.)

History: P.A. 96-52 amended Subsecs. (a) and (b) to expand program to enumerated chapters, deleting references to state hazardous waste laws, and amended Subsec. (d) to delete provision re rescission of warning notices; (Revisor’s note: In 1999 the word “to” was inserted in the phrase “pursuant to said chapters” in Subsec. (b) to correct a clerical error); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (b), effective July 1, 2011.



Section 22a-6t - Annual report on environmental compliance by regulated entities and enforcement actions of the commissioner.

Section 22a-6t is repealed, effective October 1, 2001.

(P.A. 97-314, S. 4; P.A. 99-225, S. 28, 33; P.A. 01-204, S. 28; June Sp. Sess. P.A. 01-9, S. 73, 131.)



Section 22a-6u - *(See end of section for amended version and effective date.) Notification requirements re discovery of contamination of soil or water. Exceptions. Content of notice. Acknowledgement of receipt. Posting of notice. Civil penalty. Forwarding of notice.

(a) For the purposes of this section:

(1) “Commissioner” means the Commissioner of Energy and Environmental Protection, or his designee;

(2) “Parcel” means a piece, tract or lot of land, together with buildings and other improvements situated thereon, a legal description of which piece, parcel, tract or lot is contained in a deed or other instrument of conveyance and which piece, tract or lot is not the subject of an order or consent order of the commissioner which involves requirements for investigation or reporting regarding environmental contamination;

(3) “Person” means person, as defined in section 22a-2;

(4) “Pollution” means pollution, as defined in section 22a-423;

(5) “Release” means any discharge, uncontrolled loss, seepage, filtration, leakage, injection, escape, dumping, pumping, pouring, emitting, emptying or disposal of oil or petroleum or chemical liquids or solids, liquid or gaseous products or hazardous wastes;

(6) “Residential activity” means any activity related to (A) a residence or dwelling, including, but not limited to, a house, apartment, or condominium, or (B) a school, hospital, day care center, playground or outdoor recreational area;

(7) “Substance” means an element, compound or material which, when added to air, water, soil or sediment, may alter the physical, chemical, biological or other characteristics of such air, water, soil or sediment;

(8) “Upgradient direction” means in the direction of an increase in hydraulic head; and

(9) “Technical environmental professional” means an individual, including, but not limited to, an environmental professional licensed pursuant to section 22a-133v, who collects soil, water, vapor or air samples for purposes of investigating and remediating sources of pollution to soil or waters of the state and who may be directly employed by, or retained as a consultant by, a public or private employer.

(b) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after October 1, 1998, which pollution is on or emanating from a parcel, that such pollution is causing or has caused contamination of a public or private drinking water well with a substance for which the Commissioner of Energy and Environmental Protection has established a ground water protection criterion in regulations adopted pursuant to section 22a-133k at a concentration above the ground water protection criterion for such substance, such professional shall notify his client and the owner of the parcel, if the owner can reasonably be identified, not later than twenty-four hours after determining that the contamination exists. If, seven days after such determination, the owner of the subject parcel has not notified the commissioner, the client of the professional shall notify the commissioner. If the owner notifies the commissioner, the owner shall provide documentation to the client of the professional which verifies that the owner has notified the commissioner.

(2) The owner of a parcel on which exists a source of contamination to soil or waters of the state shall notify the commissioner if such owner becomes aware that such pollution is causing or has caused contamination of a private or public drinking water well with a substance for which the commissioner has established a ground water protection criterion in regulations adopted pursuant to section 22a-133k at a concentration at or above the ground water protection criterion for such substance. Notice under this section shall be given to the commissioner (A) orally, not later than one business day after such person becomes aware that the contamination exists, and (B) in writing, not later than five days after such oral notice.

(c) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after October 1, 1998, which pollution is on or emanating from a parcel, that such pollution is causing or has caused contamination of a public or private drinking water well with: (A) A substance for which the commissioner has established a ground water protection criterion in regulations adopted pursuant to section 22a-133k at a concentration less than such ground water protection criterion for such substance; or (B) any other substance resulting from the release which is the subject of the investigation or remediation, such professional shall notify his client and the owner of the parcel, if the owner can reasonably be identified, not later than seven days after determining that the contamination exists.

(2) The owner of a parcel on which exists a source of pollution to soil or the waters of the state shall notify the commissioner if such owner becomes aware that such pollution is causing or has caused contamination of a private or public drinking water well with: (A) A substance for which the commissioner has established a ground water protection criterion in regulations adopted pursuant to section 22a-133k at a concentration less than such ground water protection criterion for such substance; or (B) any other substance which was part of the release which caused such pollution. Notice under this subdivision shall be given in writing not later than seven days after the time such person becomes aware that the contamination exists.

(d) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after October 1, 1998, which pollution is on or emanating from a parcel, that such pollution of soil within two feet of the ground surface contains a substance, except for total petroleum hydrocarbon, at a concentration at or above thirty times the industrial/commercial direct exposure criterion for such substance if the parcel is in industrial or commercial use, or the residential direct exposure criterion if the parcel is in residential use, which criteria are specified in regulations adopted pursuant to section 22a-133k, such professional shall notify his client and the owner of the parcel, if such owner is reasonably identified, not later than seven days after determining that the contamination exists, except that notice will not be required if the land-use of such parcel is not residential activity and the substance is one of the following: Acetone, 2-butanone, chlorobenzene, 1,2-dichlorobenzene, 1,3-dichlorobenzene, 1,1-dichloroethane, cis-1,2-dichloroethylene, trans-1,2-dichloroethylene, ethylbenzene, methyl-tert-butyl-ether, methyl isobutyl ketone, styrene, toluene, 1,1,1-trichloroethane, xylenes, acenaphthylene, anthracene, butyl benzyl phthalate, 2-chlorophenol, di-n-butyl phthalate, di-n-octyl phthalate, 2,4-dichlorophenol, fluoranthene, fluorene, naphthalene, phenanthrene, phenol and pyrene.

(2) The owner of the subject parcel shall notify the commissioner in writing not later than ninety days after the time such owner becomes aware that the contamination exists except that notification will not be required if by the end of said ninety days: (A) The contaminated soil is remediated in accordance with regulations adopted pursuant to section 22a-133k; (B) the contaminated soil is inaccessible soil as that term is defined in regulations adopted pursuant to section 22a-133k; or (C) the contaminated soil which exceeds thirty times such criterion is treated or disposed of in accordance with all applicable laws and regulations.

(e) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after October 1, 1998, which pollution is on or emanating from a parcel, that such pollution is causing or has caused ground water within fifteen feet beneath an industrial or commercial building to be contaminated with a volatile organic substance at a concentration at or above thirty times the industrial/commercial volatilization criterion for ground water for such substance or, if such contamination is beneath a residential building, at a concentration at or above thirty times the residential volatilization criterion, which criteria are specified in regulations adopted pursuant to section 22a-133k, such professional shall, not later than seven days after determining that the contamination exists, notify his client and the owner of the subject parcel, if such owner can reasonably be identified.

(2) The owner of such parcel shall notify the commissioner in writing not later than thirty days after such person becomes aware that the contamination exists except that notification is not required if: (A) The concentration of such substance in the soil vapor beneath such building is at or below thirty times the soil vapor volatilization criterion, appropriate for the land-use for the parcel, for such substance as specified in regulations adopted pursuant to section 22a-133k; (B) the concentration of such substance in groundwater is below thirty times a site-specific volatilization criterion for ground water for such substance calculated in accordance with regulations adopted pursuant to section 22a-133k; (C) ground water volatilization criterion, appropriate for the land-use of the parcel, for such substance specified in regulations adopted pursuant to section 22a-133k is fifty thousand parts per billion; or (D) not later than thirty days after the time such person becomes aware that the contamination exists, an indoor air monitoring program is initiated in accordance with subdivision (3) of this subsection.

(3) An indoor air quality monitoring program for the purposes of this subsection shall consist of sampling of indoor air once every two months for a duration of not less than one year, sampling of indoor air immediately overlying such contaminated ground water, and analysis of air samples for any volatile organic substance which exceeded thirty times the volatilization criterion as specified in or calculated in accordance with regulations adopted pursuant to section 22a-133k. The owner of the subject parcel shall notify the commissioner if: (A) The concentration in any indoor air sample exceeds thirty times the target indoor air concentration, appropriate for the land-use of the parcel, as specified in regulations adopted pursuant to section 22a-133k; or (B) the indoor air monitoring program is not conducted in accordance with this subdivision. Notice shall be given to the commissioner in writing not later than seven days after the time such person becomes aware that such a condition exists.

(f) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after October 1, 1998, which pollution is on or emanating from a parcel, that such pollution is causing or has caused contamination of ground water which is discharging to surface water and such ground water is contaminated with a substance for which an acute aquatic life criterion is listed in appendix D of the most recent water quality standards adopted by the commissioner at a concentration which exceeds ten times (A) such criterion for such substance in said appendix D, or (B) such criterion for such substance times a site specific dilution factor calculated in accordance with regulations adopted pursuant to section 22a-133k, such professional shall notify his client and the owner of such parcel, if such owner can reasonably be identified, not later than seven days after determining that the contamination exists.

(2) The owner of such parcel shall notify the commissioner in writing not later than seven days after the time such person becomes aware that the contamination exists except that notice shall not be required if such person knows that the polluted discharge at that concentration has been reported to the commissioner in writing within the preceding year.

(g) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after October 1, 1998, which pollution is on or emanating from a parcel, that such pollution is causing or has caused contamination of ground water within five hundred feet in an upgradient direction of a private or public drinking water well which ground water is contaminated with a substance resulting from a release for which the commissioner has established a ground water protection criterion in regulations adopted pursuant to section 22a-133k at a concentration at or above the ground water protection criterion for such substance, such technical environmental professional shall notify his client and the owner of the subject parcel, if such owner can reasonably be identified, not later than seven days after determining that the contamination exists.

(2) The owner of the subject parcel shall notify the commissioner in writing not later than seven days after the time such owner becomes aware that the contamination exists.

(h) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after October 1, 1998, which pollution is on or emanating from a parcel, that such pollution is causing or has caused polluted vapors emanating from polluted soil, groundwater or free product which vapors are migrating into structures or utility conduits and which vapors pose an explosion hazard, such technical environmental professional shall immediately notify his client and the owner of the subject parcel, if such owner can reasonably be identified, not later than twenty-four hours after determining that the vapor condition exists. If the owner of such parcel fails to notify the commissioner in accordance with this subsection, such client shall notify the commissioner. If the owner notifies the commissioner, the owner shall provide documentation to the client of the professional which verifies that the owner has notified the commissioner.

(2) The owner of such parcel shall orally notify the commissioner and the local fire department immediately and under all circumstances not later than two hours after the time a technical environmental professional notifies the owner that the vapor condition exists, and shall notify the commissioner in writing not later than five days after such oral notice.

(i) In the event the commissioner orders the testing of any private drinking well, and such testing indicates that the water exceeds a maximum contaminant level applicable to public water supply systems for any contaminant listed in the Public Health Code or for any contaminant listed on the state drinking water action level list established pursuant to section 22a-471, the commissioner shall require the respondent to such order to provide written notification of the results of any testing conducted pursuant to such order not later than twenty-four hours after said respondent receives such results to the following: (1) The owner of record of the property upon which any such private drinking well is located, (2) the local director of public health, (3) any person that files a request with the local director of public health to receive such notification, and (4) any other person the commissioner specifically identifies in such order. Not later than twenty-four hours after receiving such notification, such owner shall forward a copy of such notification to at least one tenant of each unit of any leased or rented dwelling unit located on such property and each lessee of such property. Not later than three days after receiving such notification, the local director of public health shall take all reasonable steps to verify that such owner forwarded the notice required pursuant to this subsection.

(j) All notices, oral or written, provided under this section shall include the nature of the contamination or condition, the address of the property where the contamination or condition is located, the location of such contamination or condition, any property known to be affected by such contamination or condition, any steps being taken to abate, remediate or monitor such contamination or condition, and the name and address of the person making such notification. Written notification shall be clearly marked as notification required by this section and shall be either personally delivered to the Water Management Bureau of the Department of Energy and Environmental Protection or sent by certified mail, return receipt requested, to the Water Management Bureau of the Department of Energy and Environmental Protection.

(k) The commissioner shall provide written acknowledgment of receipt of a written notice pursuant to this section not later than ten days after receipt of such notice. Such acknowledgment shall be accompanied by (1) a statement that the owner of the parcel has up to ninety days within which to submit to the commissioner a plan to remediate or abate the contamination or condition. If such plan is not submitted or is not approved by the commissioner, the commissioner shall prescribe the action to be taken, or (2) a directive as to action required to remediate or abate the contamination or condition. If a plan is submitted which details actions to be taken, or a report is submitted which details actions taken, to mitigate the contamination or conditions such that notice under this section would not be required, and such plan or report is acceptable to the commissioner, the commissioner shall approve such plan or report in writing. When actions implementing an approved plan are completed, the commissioner shall issue a certificate of compliance.

(l) An owner who has submitted written notice pursuant to this section shall, not later than five days after the commencement of an activity by any person that increases the likelihood of human exposure to known contaminants, including, but not limited to, construction, demolition, significant soil disruption or the installation of utilities, post such notice in a conspicuous place on such property and, in the case of a place of business, in a conspicuous place inside the place of business. An owner who violates this subsection shall pay a civil penalty of one hundred dollars for each offense. Each violation shall be a separate and distinct offense and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General, upon complaint of the commissioner, shall institute an action in the superior court for the judicial district of Hartford to recover such penalty.

(m) Not later than ten days after receipt of any written notice received under this section, the commissioner shall: (1) Forward a copy of such notice to the chief elected official of the municipality in which the subject pollution was discovered by the technical environmental professional, (2) forward a copy of such notice to the state senator and state representative representing the area in which the subject pollution was discovered by the technical environmental professional, (3) forward a copy of such notice to the Labor Commissioner where the Division of Occupational Safety and Health, within the Labor Department, has jurisdiction over the employers, employees and places of employment on the subject property, (4) forward a copy of such notice to the employee representatives who request such reports, (5) forward a copy of such notice to the federal Occupational Safety and Health Administration, and (6) maintain a list on the department’s Internet web site of all the notices received under this section.

(n) Nothing in this section and no action taken by any person pursuant to this section shall affect the commissioner’s authority under any other statute or regulation.

(o) Nothing in this section shall excuse a person from complying with the requirements of any statute or regulation except the commissioner may waive the requirements of the regulations adopted under section 22a-133k if he determines that it is necessary to ensure that timely and appropriate action is taken to mitigate or minimize any of the conditions described in subsections (b) to (h), inclusive, of this section.

(P.A. 98-134, S. 1; P.A. 04-134, S. 1; P.A. 06-81, S. 2; P.A. 08-124, S. 9, 10; P.A. 11-80, S. 1.)

*Note: On and after July 1, 2015, this section, as amended by sections 31 and 32 of public act 13-308, is to read as follows:

“Sec. 22a-6u. Notification requirements re discovery of contamination of soil or water. Exceptions. Content of notice. Drinking water supply well sampling. Acknowledgement of receipt. Posting of notice. Civil penalty. Forwarding of notice. (a) For the purposes of this section:

(1) “Commissioner” means the Commissioner of Energy and Environmental Protection, or his designee;

(2) “Mitigation” means actions, including, but not limited to, placement of gravel or pavement, fencing, water filtration or such other interim measures, taken to control the contamination or condition that reasonably prevent exposure, including continuing inspection, maintenance or monitoring as necessary for the specific measures taken;

(3) “Parcel” means a piece, tract or lot of land, together with buildings and other improvements situated thereon, a legal description of which piece, parcel, tract or lot is contained in a deed or other instrument of conveyance and which piece, tract or lot is not the subject of an order or consent order of the commissioner which involves requirements for investigation or reporting regarding environmental contamination;

(4) “Person” means person, as defined in section 22a-2;

(5) “Pollution” means pollution, as defined in section 22a-423;

(6) “Release” means any discharge, uncontrolled loss, seepage, filtration, leakage, injection, escape, dumping, pumping, pouring, emitting, emptying or disposal of oil or petroleum or chemical liquids or solids, liquid or gaseous products or hazardous wastes;

(7) “Residential activity” means any activity related to (A) a residence or dwelling, including, but not limited to, a house, apartment, or condominium, or (B) a school, hospital, day care center, playground or outdoor recreational area;

(8) “Substance” means an element, compound or material which, when added to air, water, soil or sediment, may alter the physical, chemical, biological or other characteristics of such air, water, soil or sediment;

(9) “Upgradient direction” means in the direction of an increase in hydraulic head; and

(10) “Technical environmental professional” means an individual, including, but not limited to, an environmental professional licensed pursuant to section 22a-133v, who collects soil, water, vapor or air samples for purposes of investigating and remediating sources of pollution to soil or waters of the state and who may be directly employed by, or retained as a consultant by, a public or private employer.

(b) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after July 1, 2015, which pollution is on or emanating from a parcel, that such pollution is causing or has caused contamination of a public or private drinking water well with: (A) A substance for which the Commissioner of Energy and Environmental Protection has established a groundwater protection criterion in regulations adopted pursuant to section 22a-133k at a concentration above the groundwater protection criterion for such substance, or (B) the presence of nonaqueous phase liquid, such professional shall notify his or her client and the owner of the parcel, if the owner of the parcel that is the source of such contamination can reasonably be identified, not later than twenty-four hours after determining that the contamination exists. If, seven days after such determination, the owner of the subject parcel has not notified the commissioner, the client of the professional shall notify the commissioner. If the owner notifies the commissioner, the owner shall provide documentation to the client of the professional which verifies that the owner has notified the commissioner.

(2) The owner of a parcel on which exists a source of contamination to soil or waters of the state shall notify the commissioner if such owner becomes aware that such pollution is causing or has caused contamination of a private or public drinking water well with either (A) a substance for which the commissioner has established a groundwater protection criterion in regulations adopted pursuant to section 22a-133k at a concentration at or above the groundwater protection criterion for such substance, or (B) the presence of nonaqueous phase liquid. Notice under this section shall be given to the commissioner verbally, not later than one business day after such person becomes aware that the contamination exists, and in writing, not later than five days after such verbal notice.

(3) Not later than thirty days after the date the owner of such parcel that is the source of the contamination becomes aware of such contamination, such owner shall determine the presence of any other water supply wells located within five hundred feet of the polluted well by conducting a receptor survey and such owner shall seek access to sample drinking water supply wells that are located on adjacent parcels of property if such wells are within five hundred feet of the polluted well. If such access is granted, such owner shall sample and analyze the water quality of such wells. Not later than thirty days after becoming aware of such contamination, the owner of such parcel shall submit a report to the commissioner that includes proposals, as necessary, for further action to identify and eliminate exposure to contaminants on an ongoing basis.

(c) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after July 1, 2015, which pollution is on or emanating from a parcel, that such pollution is causing or has caused contamination of a public or private drinking water well with: (A) A substance for which the commissioner has established a groundwater protection criterion in regulations adopted pursuant to section 22a-133k at a concentration less than such groundwater protection criterion for such substance; or (B) any other substance resulting from the release which is the subject of the investigation or remediation, such professional shall notify his client and the owner of the parcel, if the owner can reasonably be identified, not later than seven days after determining that the contamination exists.

(2) The owner of a parcel on which exists a source of pollution to soil or the waters of the state shall notify the commissioner if such owner becomes aware that such pollution is causing or has caused contamination of a private or public drinking water well with: (A) A substance for which the commissioner has established a groundwater protection criterion in regulations adopted pursuant to section 22a-133k at a concentration less than such groundwater protection criterion for such substance; or (B) any other substance which was part of the release which caused such pollution. Notice under this subdivision shall be given in writing not later than thirty days after the time such person becomes aware that the contamination exists.

(3) Not later than thirty days after the date such owner becomes aware that such contamination exists, such owner shall perform confirmatory sampling of the well. Not later than thirty days after the date such owner becomes aware of such contamination pursuant to subdivision (1) of subsection (c) of this section, such owner shall submit a report concerning such confirmatory sampling to the commissioner that includes proposals, as necessary, for any further action to identify and eliminate exposure to contaminants on an ongoing basis. If such confirmatory sampling demonstrates a concentration above the groundwater protection criterion for such substance, such owner shall proceed in accordance with the provisions of subdivisions (2) and (3) of subsection (b) of this section.

(d) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after July 1, 2015, which pollution is on or emanating from a parcel, that such pollution of soil within two feet of the ground surface contains a substance at a concentration at or above thirty times the industrial/commercial direct exposure criterion for such substance if the parcel is in industrial or commercial use, or at or above fifteen times the industrial/commercial direct exposure criterion for antimony, arsenic, barium, beryllium, cadmium, chromium, copper, cyanide, lead, mercury, nickel, selenium, silver, thallium, vanadium, zinc or polychorinated biphenyls, excluding arsenic or lead from the lawful application of pesticides, if the parcel is in industrial or commercial use and such soil pollution is not more than three hundred feet from any residence, school, park, playground or daycare facility, or at or above fifteen times the residential direct exposure criterion if the parcel is in residential use, which criteria are specified in regulations adopted pursuant to section 22a-133k, such professional shall notify his client and the owner of the parcel, if such owner is reasonably identified, not later than seven days after determining that the contamination exists, except that notice will not be required if either: (A) The land-use of such parcel is not residential activity and the substance is one of the following: Acetone, 2-butanone, chlorobenzene, 1,2-dichlorobenzene, 1,3-dichlorobenzene, 1,1-dichloroethane, cis-1,2-dichloroethylene, trans-1,2-dichloroethylene, ethylbenzene, methyl-tert-butyl-ether, methyl isobutyl ketone, styrene, toluene, 1,1,1-trichloroethane, xylenes, acenaphthylene, anthracene, butyl benzyl phthalate, 2-chlorophenol, di-n-butyl phthalate, di-n-octyl phthalate, 2,4-dichlorophenol, fluoranthene, fluorene, naphthalene, phenanthrene, phenol and pyrene, (B) the substance is total petroleum hydrocarbons, or (C) the substance is antimony, arsenic, barium, beryllium, cadmium, chromium, copper, cyanide, lead, mercury, nickel, selenium, silver, thallium, vanadium, zinc, or polychlorinated biphenyls below thirty times industrial/commercial direct exposure criteria at an area of an industrial/commercial property that is covered with pavement that is maintained in a manner that preserves the integrity of such coverage or fenced off from the general public.

(2) The owner of the subject parcel shall notify the commissioner in writing not later than ninety days after the time such owner becomes aware that the contamination exists except that notification will not be required if by the end of said ninety days: (A) The contaminated soil is remediated in accordance with regulations adopted pursuant to section 22a-133k; (B) the contaminated soil is inaccessible soil as that term is defined in regulations adopted pursuant to section 22a-133k; (C) the contaminated soil which exceeds thirty or fifteen times such criterion, as applicable, is treated or disposed of in accordance with all applicable laws and regulations; or (D) the substance is lead on a residential property that is already in a lead abatement program administered by the local health department for the town in which such residential property is located. Any owner who is not required to notify the commissioner pursuant to subparagraph (A), (B) or (C) of this subdivision may voluntarily submit a notification at any time to the commissioner and the department shall issue a certificate of completion for purposes of this section if the area that exceeds fifteen or thirty times such criterion, as applicable, was treated or disposed of in accordance with all applicable laws and regulations. The department shall wait until ninety days after the notice is received before determining whether to post a notification received under this subsection on its Internet web site list of notices received under this subsection.

(3) If notice is not otherwise exempted pursuant to the provisions of subdivision (2) of this subsection, not later than ninety days after the owner becomes aware of such contamination, such owner shall, at a minimum: (A) Evaluate the extent of such contaminated soil that exceeds fifteen or thirty times the applicable direct exposure criteria, as applicable, (B) prevent exposure to such soil, and (C) submit, with the required notification, a report on such evaluation and prevention to the commissioner that includes proposals for other action, as necessary, including, but not limited to, maintenance and monitoring of interim controls to prevent exposure to soil that exceeds fifteen or thirty times, as applicable, the applicable criteria.

(e) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after July 1, 2015, which pollution is on or emanating from a parcel, that such pollution is causing or has caused groundwater within fifteen feet of an industrial or commercial building to be contaminated with a volatile organic substance at a concentration at or above ten times the industrial/commercial volatilization criterion for groundwater for such substance or, if such contamination is within fifteen feet of a residential building, at a concentration at or above ten times the residential volatilization criterion, which criteria are specified in regulations adopted pursuant to section 22a-133k, such professional shall, not later than seven days after determining that the contamination exists, notify his client and the owner of the subject parcel, if such owner can reasonably be identified.

(2) The owner of such parcel shall notify the commissioner in writing not later than thirty days after such person becomes aware that the contamination exists except that notification is not required if: (A) The concentration of such substance in the soil vapor beneath such building is at or below ten times the soil vapor volatilization criterion, appropriate for the land-use for the parcel, for such substance as specified in regulations adopted pursuant to section 22a-133k; (B) the concentration of such substance in groundwater is below ten times a site-specific volatilization criterion for groundwater for such substance calculated in accordance with regulations adopted pursuant to section 22a-133k; (C) groundwater volatilization criterion, appropriate for the land-use of the parcel, for such substance specified in regulations adopted pursuant to section 22a-133k is fifty thousand parts per billion; (D) not later than thirty days after the time such person becomes aware that the contamination exists, an indoor air monitoring program is initiated in accordance with subdivision (3) of this subsection; (E) the parcel contains a building that is not occupied, provided the owner shall submit the required notification not later than the date such building is reoccupied, unless by the date of reoccupancy data confirms concentrations no longer exceed the notification threshold or another exception in this subdivision applies; or (F) the parcel contains a building in an industrial/commercial use and such volatile organic compounds are used in industrial activities, and the use of such volatile organic compounds in such building is regulated by the federal Occupational Safety and Health Administration.

(3) An indoor air quality monitoring program for the purposes of this subsection shall consist of sampling of indoor air once every two months for a duration of not less than one year, sampling of indoor air immediately overlying such contaminated groundwater, and analysis of air samples for any volatile organic substance which exceeded ten times the volatilization criterion as specified in or calculated in accordance with regulations adopted pursuant to section 22a-133k. The owner of the subject parcel shall notify the commissioner if: (A) The concentration in any indoor air sample exceeds ten times the target indoor air concentration, appropriate for the land-use of the parcel, as specified in regulations adopted pursuant to section 22a-133k; or (B) the indoor air monitoring program is not conducted in accordance with this subdivision. Notice shall be given to the commissioner in writing not later than seven days after the time such person becomes aware that such a condition exists.

(4) Not later than thirty days after the date the owner becomes aware of such contamination, the owner shall submit to the commissioner with the required notification a proposed plan to mitigate exposure to or permanently abate the contamination or condition.

(f) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after July 1, 2015, which pollution is on or emanating from a parcel, that such pollution is causing or has caused contamination of groundwater which is discharging to surface water and such groundwater is contaminated with: (A) A substance for which an acute aquatic life criterion is listed in appendix D of the most recent water quality standards adopted by the commissioner at a concentration which exceeds ten times (i) such criterion for such substance in said appendix D, or (ii) such criterion for such substance times a site specific dilution factor calculated in accordance with regulations adopted pursuant to section 22a-133k, or (B) a nonaqueous phase liquid, such professional shall notify his client and the owner of such parcel, if such owner can reasonably be identified, not later than seven days after determining that the contamination exists.

(2) For nonaqueous phase liquid that is not otherwise reported to the commissioner pursuant to the general statutes or regulations of Connecticut state agencies, the owner of such parcel shall notify the commissioner (A) verbally, not later than one business day after such person becomes aware such contamination entered a surface water body, and (B) in writing, not later than thirty days after the date such owner becomes aware of such contamination. For contamination with a substance, as described in subdivision (1) of this subsection, such owner shall notify the commissioner, in writing, not later than thirty days after the time such person becomes aware that the contamination exists. Notice shall not be required pursuant to this subdivision if such person knows that the polluted discharge at that concentration or in such physical state was reported to the commissioner, in writing, within the preceding year.

(3) For any contamination with a substance as described in subdivision (1) of this subsection, not later than the date written notification is due pursuant to this subsection, the owner shall submit with such notification a proposed plan to monitor, abate or mitigate the contamination or condition.

(g) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after July 1, 2015, which pollution is on or emanating from a parcel, that such pollution is causing or has caused contamination of groundwater within five hundred feet in an upgradient direction or two hundred feet in any direction of a private or public drinking water well which groundwater is contaminated with a substance resulting from a release for which the commissioner has established a groundwater protection criterion in regulations adopted pursuant to section 22a-133k at a concentration at or above the groundwater protection criterion for such substance, such technical environmental professional shall notify his client and the owner of the subject parcel, if such owner can reasonably be identified, not later than seven days after determining that the contamination exists.

(2) The owner of the subject parcel shall notify the commissioner in writing not later than thirty days after the time such owner becomes aware that the contamination exists.

(3) Not later than thirty days after the date such owner becomes aware of such contamination, such owner shall determine the presence of any other water supply wells located within five hundred feet of such polluted groundwater by conducting a receptor survey. Such owner shall seek access for the purpose of sampling drinking water supply wells that are on adjacent properties if such wells are within five hundred feet of such polluted groundwater. If such access is granted, such owner shall sample and analyze the water quality of such wells. Not later than thirty days after the date such owner becomes aware of such polluted groundwater, such owner shall submit with the required notification a report to the commissioner concerning such evaluation that includes proposals, as necessary, for further action to identify and eliminate any exposure to contaminants on an ongoing basis.

(h) (1) If a technical environmental professional determines in the course of investigating or remediating pollution after October 1, 1998, which pollution is on or emanating from a parcel, that such pollution is causing or has caused polluted vapors emanating from polluted soil, groundwater or free product which vapors are migrating into structures or utility conduits and which vapors pose an explosion hazard, such technical environmental professional shall immediately notify his client and the owner of the subject parcel, if such owner can reasonably be identified, not later than twenty-four hours after determining that the vapor condition exists. If the owner of such parcel fails to notify the commissioner in accordance with this subsection, such client shall notify the commissioner. If the owner notifies the commissioner, the owner shall provide documentation to the client of the professional which verifies that the owner has notified the commissioner.

(2) The owner of such parcel shall orally notify the commissioner and the local fire department immediately and under all circumstances not later than two hours after the time a technical environmental professional notifies the owner that the vapor condition exists, and shall notify the commissioner in writing not later than five days after such oral notice.

(i) In the event the commissioner orders the testing of any private drinking well, and such testing indicates that the water exceeds a maximum contaminant level applicable to public water supply systems for any contaminant listed in the Public Health Code or for any contaminant listed on the state drinking water action level list established pursuant to section 22a-471, the commissioner shall require the respondent to such order to provide written notification of the results of any testing conducted pursuant to such order not later than twenty-four hours after said respondent receives such results to the following: (1) The owner of record of the property upon which any such private drinking well is located, (2) the local director of public health, (3) any person that files a request with the local director of public health to receive such notification, and (4) any other person the commissioner specifically identifies in such order. Not later than twenty-four hours after receiving such notification, such owner shall forward a copy of such notification to at least one tenant of each unit of any leased or rented dwelling unit located on such property and each lessee of such property. Not later than three days after receiving such notification, the local director of public health shall take all reasonable steps to verify that such owner forwarded the notice required pursuant to this subsection.

(j) All notices, oral or written, provided under this section shall include the nature of the contamination or condition, the address of the property where the contamination or condition is located, the location of such contamination or condition, any property known to be affected by such contamination or condition, any steps being taken to abate, remediate or monitor such contamination or condition, and the name and address of the person making such notification. Written notification shall be clearly marked as notification required by this section and shall be either personally delivered to the Remediation Division of the Department of Energy and Environmental Protection or sent by certified mail, return receipt requested, to the Remediation Division of the Department of Energy and Environmental Protection.

(k) (1) The commissioner shall provide written acknowledgment of receipt of a written notice pursuant to this section not later than ten days after receipt of such notice and in such acknowledgement may provide any information that the commissioner deems appropriate.

(2) In accordance with the time frames specified in this section, the owner of the parcel shall submit to the commissioner either (A) (i) a mitigation plan to prevent exposures, (ii) a plan to remediate the contamination or condition, or (iii) a plan to abate the contamination or condition, (B) documentation that the contamination or condition was mitigated and that there are no exposure pathways from the contamination, along with a plan to maintain such mitigation measures, or (C) documentation that describes how the contamination or condition was abated, as applicable. Submittals described in this subsection may be submitted concomitantly with other notices required in this section.

(3) If such plan, as described in subdivision (2) of this subsection, is not submitted or is disapproved by the commissioner, the commissioner shall prescribe the action to be taken or issue a directive as to action required to mitigate or abate the contamination or condition. If a plan is submitted which details actions to be taken, or a report is submitted which details actions taken, to mitigate or abate the contamination or conditions and such plan or report is acceptable to the commissioner, the commissioner shall approve such plan or report in writing. When a report is submitted that demonstrates permanent abatement of the contamination or condition, such that notice under this section would not be required, the commissioner shall issue a certificate of compliance upon finding such report to be acceptable.

(l) An owner who has submitted written notice pursuant to this section shall, not later than five days after the commencement of an activity by any person that increases the likelihood of human exposure to known contaminants, including, but not limited to, construction, demolition, significant soil disruption or the installation of utilities, post such notice in a conspicuous place on such property and, in the case of a place of business, in a conspicuous place inside the place of business. An owner who violates this section shall pay a civil penalty of one hundred dollars for each offense. Each violation shall be a separate and distinct offense and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General, upon complaint of the commissioner, shall institute an action in the superior court for the judicial district of Hartford to recover such penalty.

(m) Not later than ten days after receipt of any written notice received under this section, the commissioner shall forward a copy of such notice to the chief elected official of the municipality in which the subject pollution was discovered and to the local health director of such municipality or region. Any forwarding of such notice, as required by this subsection, may be performed by electronic means. The commissioner shall maintain a list of all notices received under this section that pertain to conditions that have not been mitigated or permanently abated at the time of notification. Such list shall be on the department’s Internet web site and shall be amended to remove notices after the condition is mitigated or permanently abated.

(n) Nothing in this section and no action taken by any person pursuant to this section shall affect the commissioner’s authority under any other statute or regulation.

(o) Nothing in this section shall excuse a person from complying with the requirements of any statute or regulation except the commissioner may waive the requirements of the regulations adopted under section 22a-133k if he determines that it is necessary to ensure that timely and appropriate action is taken to mitigate or minimize any of the conditions described in subsections (b) to (h), inclusive, of this section.”

(P.A. 98-134, S. 1; P.A. 04-134, S. 1; P.A. 06-81, S. 2; P.A. 08-124, S. 9, 10; P.A. 11-80, S. 1; P.A. 13-308, S. 31, 32.)

History: P.A. 04-134 designated existing Subsec. (k) as Subsec. (m) and existing Subsec. (l) as Subsec. (n), added new Subsec. (k) re posting of notice and penalties for failure to do so, and added new Subsec. (l) re forwarding of notice and maintenance of list of notices on department web site; P.A. 06-81 added new Subsec. (i) re testing of private drinking wells, redesignated existing Subsecs. (i) to (n) as Subsecs. (j) to (o), respectively, and amended Subsec. (m) to add new Subdivs. (3) to (5) re forwarding copies to Labor Commissioner, employee representatives, and the federal Occupational Safety and Health Administration, to redesignate existing Subdiv. (3) as Subdiv. (6) and to make a technical change; P.A. 08-124 made technical changes in Subsecs. (d)(2), (j) and (k), effective June 2, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 13-308 amended Subsec. (a) by adding new Subdiv. (2) defining “mitigation” and redesignating existing Subdivs. (2) to (9) as Subdivs. (3) to (10), amended Subsec. (b) by adding provisions re the presence of nonaqueous phase liquid in Subdivs. (1) and (2) and by adding Subdiv. (3) re determination of the presence of any other water supply wells and sampling of drinking water supply wells, amended Subsec. (c) by replacing “not later than seven days” with “not later than thirty days” re notice in Subdiv. (2) and by adding Subdiv. (3) re performance of confirmatory well sampling, amended Subsec. (d) by deleting exception for total petroleum hydrocarbon, adding provision re parcel being at or above 15 times the industrial/commercial direct exposure criterion for listed pollutants, adding Subpara. (B) re total petroleum hydrocarbons and adding Subpara. (C) re other listed pollutants in Subdiv. (1), by adding Subpara. (D) re substance that is lead on a residential property that is in a lead abatement program and adding provisions re voluntary submission of notification in Subdiv. (2), and by adding Subdiv. (3) re evaluation of extent of contamination, prevention of exposure to soil and submission of report, amended Subsec. (e) by replacing “thirty times” with “ten times” re volatilization criterion and replacing “beneath a residential building” with “within fifteen feet of a residential building” in Subdiv. (1), by replacing “thirty times” with “ten times” re substance concentration, adding Subpara. (E) re parcel containing a building that is not occupied and adding Subpara. (F) re parcel containing a building in an industrial/commercial use and volatile organic compounds being used in industrial activities in Subdiv. (2), by replacing “thirty times” with “ten times” re volatilization criterion and target indoor air concentration in Subdiv. (3), and by adding Subdiv. (4) re submission of proposed plan to mitigate exposure, amended Subsec. (f) by adding provision re nonaqueous phase liquids in Subdiv. (1), by adding provision re nonaqueous phase liquids that are not otherwise reported to commissioner and adding Subparas. (A) and (B) re verbal and written notice in Subdiv. (2), and by adding Subdiv. (3) re submission of proposed plan to monitor, abate or mitigate the contamination or condition, amended Subsec. (g) by adding provision re causing contamination within 200 feet in any direction of a private or public drinking water well in Subdiv. (1), by replacing “seven days” with “thirty days” re notice in Subdiv. (2), and by adding Subdiv. (3) re conducting receptor survey, performing sampling and analysis of wells and submitting report to commissioner, amended Subsec. (j) by replacing “Water Management Bureau” with “Remediation Division”, amended Subsec. (k) by designating provisions re written acknowledgement as Subdiv. (1) and amending same to authorize statement to include any information that commissioner deems appropriate, by designating provisions re submissions to commissioner as Subdiv. (2) and amending same to provide for submission of either a mitigation plan, remediation plan, abatement plan or documentation of such mitigation, and by designating provisions re failure to submit plan as Subdiv. (3) and amending same to add provisions re permanent abatement and finding of acceptability, amended Subsec. (m) by deleting provisions re forwarding of notice to legislators, Labor Commissioner, employee representatives and the federal Occupational Safety and Health Administration, by deleting provision re maintaining list of notices on department’s website, and by adding provisions re forwarding notice to local health director, forwarding notice by electronic means, maintaining list of notices and posting same on department’s website and updating list when condition has been mitigated or permanently abated, and replaced “October 1, 1998,” with “July 1, 2015,” and made technical and conforming changes throughout, effective July 1, 2015.



Section 22a-6v - Report on protected open space acquisition.

On or before the tenth day of each month, the Commissioner of Energy and Environmental Protection shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding and to the State Bond Commission which report shall provide information on any acquisition of land or interest in land completed in the previous month by the state, a municipality, water company or nonprofit organization using funds authorized for the open space and watershed land acquisition program established under section 7-131d and the recreation and natural heritage trust program established under sections 23-73 to 23-79, inclusive.

(P.A. 98-157, S. 6, 15; P.A. 11-80, S. 1.)

History: P.A. 98-157 effective July 1, 1998; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-6w - Notice to municipality of commissioner’s enforcement action.

Prior to, or concurrent with, taking any enforcement action under this title or any action to recover any civil penalty imposed under this title, the Commissioner of Energy and Environmental Protection shall give notice of such action to the chief elected official of the municipality in which the regulated activity which gave rise to such action is located. Such information shall be held confidential by such official and shall not be considered a public record or public information for purposes of chapter 3.

(P.A. 98-140, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-6x - Office of Enforcement Policy and Coordination.

There is established within the Department of Energy and Environmental Protection the Office of Enforcement Policy and Coordination. Said office shall coordinate policy regarding enforcement of environmental protection laws, oversee enforcement practices, promote multimedia enforcement practices and serve as a liaison to the United States Environmental Protection Agency on matters relating to enforcement programs. On or before February 1, 2000, the commissioner shall report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment regarding the activities of said office, actions the office has undertaken to coordinate policy and any recommendations the office has made regarding how such coordination should be achieved in the future.

(P.A. 99-225, S. 29, 33; P.A. 00-26, S. 2; P.A. 11-80, S. 1.)

History: P.A. 99-225 effective June 29, 1999; P.A. 00-26 made a technical change; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-6y - Exemplary environmental management systems.

(a) Any business required to obtain a permit or other approval from the Commissioner of Energy and Environmental Protection to operate in this state may apply to the commissioner for the benefits of the program established under subsection (e) of this section. Such application shall be on forms and in a manner prescribed by the commissioner. The advisory board convened under subsection (c) of this section shall consider, and may approve, such application if the business has demonstrated to the satisfaction of such board that such business (1) has an exemplary record of compliance with environmental laws which shall include, but shall not be limited to, evidence that such business has not been found in violation of any such law, other than a minor violation as determined under section 22a-6s, within the preceding three years; (2) has complied with the provisions of section 22a-6s and any orders of the commissioner under said section, with regard to any minor violation, as defined in said section; and (3) consistently employs practices in its operation that ensure protection of the natural environment to a degree greater than that required by law.

(b) Upon approval of such application, the commissioner may provide the benefits of the program to the business if the commissioner finds that (1) the business is registered as meeting the ISO 14001 Environmental Management System Standard and has adopted principles for sustainability such as the CERES principles, the Natural Step, the Hanover Principles or equivalent internationally recognized principles for sustainability as determined by the commissioner, or (2) in the case of a small business, as defined in section 32-344, the business has an equivalent environmental management system which employs a data collection system for the categories of information described in 63 Federal Register 12094 (1998). The environmental management system of any business approved for the program system shall include provisions for commitment of the management of the business to the environmental management system, compliance assurance and pollution prevention, enabling systems, performance and accountability, third-party audits and measurement and improvement. Any business approved for the program shall be issued a certificate by the commissioner evidencing such approval.

(c) The commissioner shall submit an application of a business under subsection (a) of this section to an advisory board convened by the commissioner for consideration of such application. Such board shall consist of a representative of the Council on Environmental Quality; the Attorney General, or a designee; a representative of the industry in which the business is engaged, provided such representative has no business relationship with the applicant; and the commissioner, or a designee.

(d) If the commissioner finds that a business that has been approved for the program ceases to be qualified for the program because it no longer complies with the requirements provided for in subsections (a) and (b) of this section, the commissioner shall revoke the certificate issued under subsection (b) of this section and the business shall not be entitled to any further benefits under the program. Any such business may reapply to the program at any time.

(e) The Commissioner of Energy and Environmental Protection may establish a pilot program to attract to this state, or to support in this state, businesses which require a permit or other approval from the commissioner in order to operate in this state and which have a history of providing for the best protection of the natural environment in the operations of such business. Such program may be based on any model plan developed by a multistate working group or may replicate a pilot program developed by such a group. Such program shall provide for expedited review of permit applications and a public recognition process which may include issuance to businesses of a symbol or seal signifying the exemplary record of environmental protection and exclusive use of such symbol or seal by the business in its advertising or other public displays. Notwithstanding any provision of this title and the regulations adopted by the commissioner under this title, such program may provide for (1) less frequent reporting, consistent with federal law, of information otherwise required to be reported as a condition of the business’ operation in this state, (2) a facility-wide permit for all approvals required from the commissioner for operation of a facility operated by the business in this state, (3) a permit that would allow for changes in individual processes at a facility without the need for a new permit provided the total pollutant emissions or discharge from the facility does not increase, or (4) reduced fees for any permit required from the commissioner.

(P.A. 99-226; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (e), effective July 1, 2011.



Section 22a-6z - Regulations implementing Subtitle C of the Resource Conservation and Recovery Act of 1976.

The regulations promulgated by the federal Environmental Protection Agency as of January 1, 2001, that implement Subtitle C of the Resource Conservation and Recovery Act of 1976, 42 USC 6901 et seq. shall replace the regulations promulgated pursuant to chapters 445, 446d and 446k that pertain to the regulation of hazardous wastes unless, prior to January 1, 2002, the Commissioner of Energy and Environmental Protection has issued a public notice of intent to adopt such federal regulations and such regulations are submitted to the Secretary of the State, as provided under chapter 54, no later than June 30, 2002.

(P.A. 01-204, S. 5, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 11-80, S. 1.)

History: P.A. 01-204 effective July 1, 2002; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-116 re regulations adopted under chapter 445 (Hazardous Waste) concerning construction, operation, closure and postclosure of hazardous waste facilities.

See Sec. 22a-130 re regulations adopted under chapter 445 (Hazardous Waste) concerning hazardous waste regulation, and concerning Connecticut Siting Council regulations adopted under chapter 277a (Public Utility Environmental Standards Act).

See Sec. 22a-208a re regulations adopted under chapter 446d (Solid Waste Management) concerning permits for construction, alteration or operation of solid waste facilities.

See Sec. 22a-209 re regulations adopted under chapter 446d (Solid Waste Management) concerning solid waste management and permits.

See Sec. 22a-231 re regulations adopted under chapter 446d (Solid Waste Management) concerning operating procedures for resource recovery facilities.

See Sec. 22a-454 re regulations adopted under chapter 446k (Water Pollution Control) concerning collecting, storing or treating waste oil or petroleum or chemical liquids or hazardous waste and the containment, removal or mitigation of the effects of discharge, spillage, uncontrolled loss, seepage or filtration of same.



Section 22a-7 - Cease and desist orders. Service. Hearings. Injunctions.

(a) The commissioner, whenever he finds after investigation that any person is causing, engaging in or maintaining, or is about to cause, engage in or maintain, any condition or activity which, in his judgment, will result in or is likely to result in imminent and substantial damage to the environment, or to public health within the jurisdiction of the commissioner under the provisions of chapters 440, 441, 442, 445, 446a, 446c, 446d, 446j and 446k, or whenever he finds after investigation that there is a violation of the terms and conditions of a permit issued by him that is in his judgment substantial and continuous and it appears prejudicial to the interests of the people of the state to delay action until an opportunity for a hearing can be provided, or whenever he finds after investigation that any person is conducting, has conducted, or is about to conduct an activity which will result in or is likely to result in imminent and substantial damage to the environment, or to public health within the jurisdiction of the commissioner under the provisions of chapters 440, 441, 442, 445, 446a, 446c, 446d, 446j and 446k for which a license, as defined in section 4-166, is required under the provisions of chapter 440, 441, 442, 445, 446a, 446c, 446d, 446j or 446k without obtaining such license, may, without prior hearing, issue a cease and desist order in writing to such person to discontinue, abate or alleviate such condition or activity.

(b) The commissioner shall serve any cease and desist order issued pursuant to this section in accordance with the provisions of section 52-57. The commissioner may also cause a copy of the order to be posted upon property which is the subject of the order, and no action for trespass shall lie for such posting. A cease and desist order shall be binding upon all persons against whom it is issued, their agents and any independent contractor engaged by such persons.

(c) Upon receipt of such order such person shall immediately comply with such order. The commissioner shall, within ten days of the date of receipt of such order by all persons served with such order, hold a hearing to provide any such person an opportunity to be heard and show that such condition does not exist or such violation has not occurred or a license was not required or all required licenses were obtained. All briefs or legal memoranda to be presented in connection with such hearing shall be filed not later than ten days after such hearing. Such order shall remain in effect until fifteen days after the hearing within which time a new decision based on the hearing shall be made.

(d) The Attorney General, upon the request of the commissioner, may institute an action in the superior court for the judicial district of Hartford to enjoin any person from violating a cease and desist order issued pursuant to this section and to compel compliance with such order.

(1971, P.A. 872, S. 8; P.A. 73-665, S. 4, 17; P.A. 83-69; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-301; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-209, S. 15.)

History: P.A. 73-665 allowed commissioner to issue cease and desist order if person is “about to cause, engage in or maintain” a questionable activity where previously such order could be issued only after a questionable activity was initiated, substituted “imminent and substantial” damage for “irreversible or irreparable” damage, and made other minor changes; P.A. 83-69 gave the commissioner authority to issue cease and desist orders for public health violations within his jurisdiction and for substantial and continuous permit violations; P.A. 91-301 divided section into Subsecs., adding provisions concerning the issuance and service of, as well as hearings related to and injunctions to enforce, cease and desist orders of the commissioner (Revisor’s note: Pursuant to P.A. 88-230 and P.A. 90-98, the phrase “judicial district of Hartford” shall be substituted for “judicial district of Hartford-New Britain at Hartford”, effective September 1, 1991); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-209 amended Subsec. (a) to authorize cease and desist orders re pesticides and dams and reservoirs.

See Sec. 52-473a re court order enjoining or restraining enforcement of cease and desist order issued with respect to Ch. 446c.



Section 22a-7a - Bond on appeal from final decision.

In any appeal from a final decision made by the Commissioner of Energy and Environmental Protection in accordance with the provisions of sections 22a-123, 22a-174, 22a-181, 22a-428, 22a-430 and 22a-431, subsection (c) of section 22a-449 and sections 22a-461 and 22a-471, the court, if it finds that there is probable cause to believe that a violation exists, may require the filing of a surety bond or other security with the court prior to granting a stay of such decision. In setting the amount of any such bond or other security, the court shall consider the cost of compliance with such decision and the potential harm to the public from the actions of the aggrieved party pending the final disposition of the appeal.

(P.A. 83-293; 83-587, S. 82, 96; P.A. 86-239, S. 4, 14; P.A. 88-364, S. 79, 123; P.A. 11-80, S. 1.)

History: P.A. 83-587 added references to Secs. 22a-181, 22a-430 and 22a-461; P.A. 86-239 repealed reference to Sec. 22a-418; P.A. 88-364 made a technical change by deleting an obsolete reference; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-7b - Certificate showing compliance with order to correct or abate a polluted or environmentally hazardous condition.

Whenever the Commissioner of Energy and Environmental Protection has filed a copy of an order to correct or abate a polluted or environmentally hazardous condition, or notice thereof, on the land records in the town where the property is located, and such order has been fully complied with, the commissioner shall issue a certificate showing such compliance. The certificate shall be recorded on the land records in the town where the order was previously recorded.

(P.A. 90-270, S. 37, 38; P.A. 11-80, S. 1.)

History: P.A. 90-270, S. 37 effective June 8, 1990, and applicable to assessment years of municipalities commencing on or after October 1, 1990; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-8 - State-wide environmental plan. Advisory board. Annual conference.

(a) The commissioner shall formulate and from time to time revise a state-wide environmental plan for the management and protection of the quality of the environment and the natural resources of the state in furtherance of legislative policy. The plan shall establish environmental goals and objectives and describe strategies for their achievement. In developing the plan the commissioner shall consider any other state-wide policies and plans he deems appropriate. The first of such plans shall be submitted to the Governor for his approval on or before September 1, 1987, and revisions, at intervals of five years thereafter, shall be made thereto. Upon its approval by the Governor, such plan shall serve as a guide for the people of the state and for the state and its political subdivisions for the preservation of the environment.

(b) The commissioner shall establish an advisory board to assist him in preparing the plan and any revisions thereto. The board shall reflect the state’s geographical diversity and include members representing municipalities, environmental groups, business and industries, education and the public and any other persons the commissioner deems appropriate.

(c) The commissioner shall annually conduct a conference to report achievement of the goals and objectives established in the plan and to encourage public discussion of environmental concerns.

(1971, P.A. 872, S. 9; P.A. 78-303, S. 100, 136; P.A. 83-587, S. 42, 96; P.A. 84-546, S. 130, 173; P.A. 85-613, S. 102, 154; P.A. 87-142, S. 1, 3.)

History: P.A. 78-303 deleted reference to repealed Sec. 24-5; P.A. 83-587 deleted reference to Secs. 25-28 and 25-29; P.A. 84-546 made technical change, substituting reference to Sec. 14-164c for reference to Sec. 14-100c; P.A. 85-613 made technical changes, updating list of cited sections; P.A. 87-142 amended Subsec. (a) by deleting specific statutory citations and substituting reference to environmental goals and objectives, and added Subsec. (b) establishing an advisory board and Subsec. (c) regarding an annual conference.



Section 22a-8a - Commissioner to inventory hazardous waste disposal sites.

The Commissioner of Energy and Environmental Protection shall compile an inventory of any sites in this state which have been used for toxic or hazardous waste disposal, and the types and amounts of such wastes disposed of at any such sites and shall submit such inventory to the joint standing committee of the General Assembly having cognizance of matters relating to the environment not later than January 15, 1981.

(P.A. 79-605, S. 13, 17; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-9 - Commissioner as agent of state and political subdivisions.

The commissioner shall act as the official agent of the state in all matters affecting the purposes of this title and sections 2-20a, 5-238a, subsection (c) of section 7-131a, sections 7-131e, 7-131f, subsection (a) of section 7-131g, sections 7-131i, 7-131l, subsection (a) of section 10-409, subdivisions (51) and (52) of section 12-81, subdivisions (21) and (22) of section 12-412, subsections (a) and (b) of section 13a-94, sections 13a-142a, 13b-56, 13b-57, 14-100b, 14-164c, chapter 268, sections 16a-103, 22-91c, 22-91e, subsections (b) and (c) of section 22a-148, section 22a-150, subdivisions (2) and (3) of section 22a-151, sections 22a-153, 22a-154, 22a-155, 22a-158, chapter 446c, sections 22a-295, 22a-300, 22a-308, 22a-416, chapters 446h to 446k, inclusive, chapters 447 and 448, sections 23-35, 23-37a, 23-41, chapter 462, section 25-34, chapter 477, subsection (b) of section 25-128, subsection (a) of section 25-131, chapters 490 and 491 and sections 26-257, 26-297, 26-303 and 47-46a, under any federal laws now or hereafter to be enacted and as the official agent of any municipality, district, region or authority or other recognized legal entity in connection with the grant or advance of any federal or other funds or credits to the state or through the state, to its political subdivisions.

(1971, P.A. 872, S. 10; P.A. 78-303, S. 101, 136; P.A. 83-587, S. 43, 96; P.A. 84-546, S. 131, 173; P.A. 85-613, S. 103, 154; P.A. 96-17, S. 6; P.A. 97-295, S. 11, 25; P.A. 98-262, S. 14, 22; P.A. 02-103, S. 33; P.A. 13-205, S. 11.)

History: P.A. 78-303 deleted reference to repealed Sec. 24-5; P.A. 83-587 deleted reference to Secs. 25-28 and 25-29; P.A. 84-546 made technical change, substituting reference to Sec. 14-164c for reference to Sec. 14-100c; P.A. 85-613 made technical changes, updating list of cited sections; P.A. 96-17 deleted a reference to repealed Sec. 25-127; P.A. 97-295 deleted references to Secs. 12-217c, 12-217d, 12-252a, 12-252b, 12-258b, 12-258i, 12-265b and 12-265c, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; P.A. 02-103 made a technical change; P.A. 13-205 deleted reference to Sec. 22a-156.



Section 22a-10 - Payment of refunds.

The Comptroller, upon application of the Commissioner of Energy and Environmental Protection, may draw his order upon the Treasurer in favor of any person equitably entitled to the refund of any money paid to any component agency of the Department of Energy and Environmental Protection or to said department, for the amount of such refund as determined by said commissioner.

(1971, P.A. 872, S. 151; P.A. 73-162; P.A. 77-614, S. 19, 610; P.A. 79-66; P.A. 80-275; P.A. 11-80, S. 1.)

History: P.A. 73-162 made provisions applicable to payments made to department of environmental protection as well as to any of its component agencies; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 79-66 required that secretary of office of policy and management approve refunds in excess of $50, rather than $25; P.A. 80-275 deleted provision requiring approval of secretary of office of policy and management for refunds of more than $50; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-11 - Council on Environmental Quality.

There shall be a Council on Environmental Quality which shall be within the Department of Energy and Environmental Protection for administrative purposes only. Said council shall consist of nine members, five to be appointed by the Governor, two to be appointed by the speaker of the House of Representatives and two to be appointed by the president pro tempore of the Senate. No member shall be allowed to serve more than eight years of any twelve-year period. The Governor shall fill any vacancy by appointment for the unexpired portion of the term vacated. The chairman of said council shall be selected by the Governor. Members of said council shall receive no compensation for their services thereon, but shall be reimbursed for necessary expenses in the performance of their duties. Said council shall hold one meeting each month and such additional meetings as may be prescribed by council rules. In addition, special meetings may be called by the chairman or by any three members upon delivery of forty-eight hours’ written notice to each member. Five members shall constitute a quorum and not fewer than three votes shall be required for any final determination of said council. The council may employ an executive director, exclusive of the provisions of chapter 67 and such additional staff and consultants as may be necessary to carry out its duties, within available appropriations.

(1971, P.A. 872, S. 437; 1972, S.A. 53, S. 15; P.A. 74-271, S. 1, 3; P.A. 77-614, S. 319, 610; P.A. 11-80, S. 1.)

History: 1972 act specified that council is autonomous body but within environmental protection department for fiscal and budgetary purposes and deleted provisions re initial appointment of council members; P.A. 74-271 empowered council to employ executive director and necessary staff and consultants as necessary but within available appropriations; P.A. 77-614 placed council within environmental protection department for “administrative” rather than “fiscal and budgetary” purposes, deleted provision re appointment of members succeeding those whose terms expire and setting terms at three years, increased number of years a member may serve within any twelve-year period from six to eight years and deleted requirement that chairman be selected “annually”, effective January 1, 1979; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 22a-12 - Environmental quality report. Review of state agency construction plans. Exception.

(a) The council shall submit annually to the Governor an environmental quality report, which shall set forth: (1) The status of the major environmental categories including, but not limited to, the air, the water and the land environment; (2) current and foreseeable trends in the quality, management and utilization of the environment and the effects of such trends on the social, economic and health requirements of the state; (3) the adequacy of available natural resources for fulfilling human and economic requirements of the state in the light of projected population pressures; (4) a review of the programs and activities of the state and local governments and private organizations, with particular reference to their effect on the environment and on the conservation, development and utilization of natural resources; (5) a program for remedying the deficiencies of existing programs and activities, together with recommendations for legislation; and (6) the progress towards achievement of the goals and objectives established in the state-wide environmental plan.

(b) The council shall have the authority to require submission by all state agencies, at all stages of development, of construction plans for review and comment by the council which shall include, but not be limited to, all plans of the Department of Transportation which anticipate the paving or building upon land not previously paved or built upon, and location or expansion of noise-producing facilities such as airports; and all plans of the Department of Construction Services which anticipate the paving or building upon land not previously paved or built upon, the construction of structures occupying a substantially greater air space than predecessor structures in the same location, and the location or expansion of noise or pollution-producing facilities such as heating plants, but which shall not include the conversion by The University of Connecticut of a commercial or office structure to an educational structure; provided the function of the council with respect to such plans shall be advisory and consultative only.

(1971, P.A. 872, S. 438; P.A. 77-614, S. 73, 610; P.A. 87-142, S. 2, 3; 87-496, S. 91, 110; P.A. 95-230, S. 43, 45; P.A. 11-51, S. 90.)

History: P.A. 77-614 replaced previous provision which established public works commissioner as head of public works department; P.A. 87-142 added Subsec. (a)(6) re state-wide environmental plan; P.A. 87-496 substituted public works department for administrative services department in Subsec. (b); P.A. 95-230 amended Subsec. (b) to add exemption for The University of Connecticut, effective June 7, 1995; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services” in Subsec. (b), effective July 1, 2011.



Section 22a-13 - Citizen complaints.

The council is empowered to receive and investigate citizen complaints alleging violation of any statute or regulation in respect to environmental quality. When the chairman of the council determines that matters alleged in a citizen complaint cannot be resolved by referring the complaint to another appropriate regulatory agency, he shall so inform the Commissioner of Energy and Environmental Protection who may hold a hearing concerning such complaint, having given appropriate written notice and opportunity to be heard to all interested parties, and shall proceed thereon in accordance with the provisions of this title or the applicable provisions of those chapters or sections referred to in section 22a-6.

(1971, P.A. 872, S. 439; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-14 - Short title: Environmental Protection Act of 1971.

Sections 22a-14 to 22a-20, inclusive, shall be known and may be cited as the “Environmental Protection Act of 1971”.

(1971, P.A. 96, S. 1.)

Cited. 30 CA 204. Environmental Protection Act cited. 41 CA 89. Cited. Id., 120.

Secs. 22a-14 to 22a-20 cited. 35 CS 145.



Section 22a-15 - Declaration of policy.

It is hereby found and declared that there is a public trust in the air, water and other natural resources of the state of Connecticut and that each person is entitled to the protection, preservation and enhancement of the same. It is further found and declared that it is in the public interest to provide all persons with an adequate remedy to protect the air, water and other natural resources from unreasonable pollution, impairment or destruction.

(1971, P.A. 96, S. 2.)

Cited. 30 CA 204; 41 CA 89; Id., 120.

Cited. 35 CS 145. There is a “public trust” in the natural resources of our state and each person is entitled to their “protection, preservation, and enhancement”. 48 CS 594.



Section 22a-16 - Action for declaratory and equitable relief against unreasonable pollution.

The Attorney General, any political subdivision of the state, any instrumentality or agency of the state or of a political subdivision thereof, any person, partnership, corporation, association, organization or other legal entity may maintain an action in the superior court for the judicial district wherein the defendant is located, resides or conducts business, except that where the state is the defendant, such action shall be brought in the judicial district of Hartford, for declaratory and equitable relief against the state, any political subdivision thereof, any instrumentality or agency of the state or of a political subdivision thereof, any person, partnership, corporation, association, organization or other legal entity, acting alone, or in combination with others, for the protection of the public trust in the air, water and other natural resources of the state from unreasonable pollution, impairment or destruction provided no such action shall be maintained against the state for pollution of real property acquired by the state under subsection (e) of section 22a-133m, where the spill or discharge which caused the pollution occurred prior to the acquisition of the property by the state.

(1971, P.A. 96, S. 3; P.A. 78-280, S. 2, 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-428, S. 31, 39; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 substituted “judicial district” for “county” and “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-428 provided that no action could be maintained under this section for certain properties acquired by the state pursuant to Sec. 22a-133m, the urban sites remediation program, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 4 CA 621; 30 CA 204; 40 CA 75. Environmental Protection Act cited. 41 CA 89. Cited. Id., 120. Wetlands constitute a natural resource of this state and the purpose for enacting section was to prevent their unreasonable “pollution, impairment or destruction”. 49 CA 684. Plaintiff had standing to bring action pursuant to section where complaint alleged defendant developer’s construction activities were unlawfully impairing or destroying wetlands because of failure to follow procedures established by Sec. 22a-42a(b) and inland wetland regulations. Id. Section imposed a standard of care on defendants, the violation of which constituted negligence per se, because plaintiff, who alleged damage to his pond caused by erosion, turbidity and siltation from nonfunctioning erosion and sediment control measures, was within the class of persons protected by section and the alleged injury is of the type section intended to prevent. 122 CA 555. Plaintiff could not prevail on claim that trial court improperly relied on Sec. 26-92 governing wild birds as the standard for determining whether defendant’s conduct was an unreasonable impairment because Sec. 26-92 addresses the parakeets by name, identifies when they are exempt from protections, governs the conduct in question and provides the standard by which the court is to judge the evidence. 124 CA 823. Although plaintiff does not facially challenge the validity of permit to run cooling system for nuclear power plant on environmental grounds, that is the essence of her claim, and the court properly concluded that plaintiff did not have standing to pursue her claim under the act. 129 CA 203.

Commissioner does not have right to act directly under statute to seek declaratory or equitable relief; he is limited under Inland Wetlands and Water Courses Act to promulgating regulations and appealing decisions of municipal commissions. 35 CS 145. Section is example of a legislative enactment of what has been described as expanding doctrine of “private attorney generals”, who are empowered to institute proceedings to vindicate the public interest; by utilizing this procedure, legislature expanded the number of potential guardians of the public interest in the environment into the millions, instead of relying exclusively on limited resources of a particular agency. 48 CS 594. Plaintiff cannot claim standing under section on the basis that there are now and will be mandatory plans for the development of the property when the complaint sets forth no allegations of proposed or adopted plans for such future development. 51 CS 590.



Section 22a-16a - Supplemental environmental projects or financial contributions in lieu of penalty for environmental violations.

In any action brought by the Attorney General under section 22a-16 or under any provision of this title which provides for a civil or criminal penalty for a violation of such provision, the court, in lieu of any other penalties, damages or costs awarded, or in addition to a reduced penalty, damages or costs awarded, may order the defendant (1) to provide for the restoration of any natural resource or the investigation, remediation or mitigation of any environmental pollution on or at any real property which resource or property are unrelated to such action, (2) to provide for any other project approved by the Commissioner of Energy and Environmental Protection for the enhancement of environmental protection or conservation of natural resources, (3) to make a financial contribution to an academic or government-funded research project related to environmental protection or conservation of natural resources, or (4) to make a financial contribution to the Special Contaminated Property Remediation and Insurance Fund established under section 22a-133t provided the total aggregate amount of all contributions to said fund under this section shall not exceed one million dollars per fiscal year. No defendant carrying out any order under this section may claim or represent that its expenses in so doing constitute ordinary business expenses or charitable contributions or any other type of expense other than a penalty for a violation of the environmental laws.

(P.A. 95-218, S. 15; P.A. 96-250, S. 1, 7; P.A. 98-134, S. 2; P.A. 11-80, S. 1.)

History: P.A. 96-250 added Subdiv. (4) re contributions to Special Contaminated Property Remediation and Insurance Fund, effective July 1, 1996; (Revisor’s note: In 1997 the word “to” was added editorially by the Revisors after the Subdiv. indicators “(3)” and “(4)” for consistency); P.A. 98-134 expanded scope of projects to include investigation of pollution and made a technical change; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-17 - Defense. Appointment of master or referee.

(a) When the plaintiff in any such action has made a prima facie showing that the conduct of the defendant, acting alone, or in combination with others, has, or is reasonably likely unreasonably to pollute, impair or destroy the public trust in the air, water or other natural resources of the state, the defendant may rebut the prima facie showing by the submission of evidence to the contrary. The defendant may also prove, by way of an affirmative defense, that, considering all relevant surrounding circumstances and factors, there is no feasible and prudent alternative to the defendant’s conduct and that such conduct is consistent with the reasonable requirements of the public health, safety and welfare. Except as to the aforesaid affirmative defense, nothing in this section shall be construed to affect the principles of burden of proof and weight of the evidence generally applicable in civil actions.

(b) The court before which such action is brought may appoint a master or referee, who shall be a disinterested person and technically qualified, to take testimony and make a report to the court in the action. The costs of such appointment may be apportioned to the parties if the interests of justice require.

(1971, P.A. 96, S. 4.)

Cited. 30 CA 204. Environmental Protection Act cited. 41 CA 89. Cited. Id., 120.

Cited. 35 CS 145.



Section 22a-18 - Powers of court.

(a) The court may grant temporary and permanent equitable relief, or may impose such conditions on the defendant as are required to protect the public trust in the air, water and other natural resources of the state from unreasonable pollution, impairment or destruction.

(b) If administrative, licensing or other such proceedings are required or available to determine the legality of the defendant’s conduct, the court in its discretion may remand the parties to such proceedings. In so remanding the parties the court may grant temporary equitable relief where necessary for the protection of the public trust in the air, water and other natural resources of the state from unreasonable pollution, impairment or destruction and the court shall retain jurisdiction of the action pending completion of administrative action for the purpose of determining whether adequate consideration by the agency has been given to the protection of the public trust in the air, water or other natural resources of the state from unreasonable pollution, impairment or destruction and whether the agency’s decision is supported by competent material and substantial evidence on the whole record.

(c) If the agency’s consideration has not been adequate, and notwithstanding that the agency’s decision is supported by competent material and substantial evidence on the whole record, the court shall adjudicate the impact of the defendant’s conduct on the public trust in the air, water or other natural resources of the state in accordance with sections 22a-14 to 22a-20, inclusive.

(d) Where, as to any administrative, licensing or other proceeding, judicial review thereof is available, the court originally taking jurisdiction shall maintain jurisdiction for purposes of judicial review.

(e) The court may award any person, partnership, corporation, association, organization or other legal entity which maintains an action under section 22a-16 or intervenes as a party in an action for judicial review under section 22a-19, and obtains declaratory or equitable relief against the defendant, its costs, including reasonable costs for witnesses, and a reasonable attorney’s fee.

(1971, P.A. 96, S. 5; P.A. 90-222, S. 4.)

History: P.A. 90-222 added Subsec. (e) re award of costs and attorney’s fee.

Cited. 30 CA 204. Environmental Protection Act cited. 41 CA 89. Cited. Id., 120.

Cited. 35 CS 145.

Subsec. (e):

Trial court properly concluded that as used in Subsec., “person” does not include public entities such as commissioner among those entities who may recover costs and reasonable attorney’s fees. 286 C. 687.



Section 22a-19 - Administrative proceedings.

(a)(1) In any administrative, licensing or other proceeding, and in any judicial review thereof made available by law, the Attorney General, any political subdivision of the state, any instrumentality or agency of the state or of a political subdivision thereof, any person, partnership, corporation, association, organization or other legal entity may intervene as a party on the filing of a verified pleading asserting that the proceeding or action for judicial review involves conduct which has, or which is reasonably likely to have, the effect of unreasonably polluting, impairing or destroying the public trust in the air, water or other natural resources of the state.

(2) The verified pleading shall contain specific factual allegations setting forth the nature of the alleged unreasonable pollution, impairment or destruction of the public trust in air, water or other natural resources of the state and should be sufficient to allow the reviewing authority to determine from the verified pleading whether the intervention implicates an issue within the reviewing authority’s jurisdiction. For purposes of this section, “reviewing authority” means the board, commission or other decision-making authority in any administrative, licensing or other proceeding or the court in any judicial review.

(b) In any administrative, licensing or other proceeding, the agency shall consider the alleged unreasonable pollution, impairment or destruction of the public trust in the air, water or other natural resources of the state and no conduct shall be authorized or approved which does, or is reasonably likely to, have such effect as long as, considering all relevant surrounding circumstances and factors, there is a feasible and prudent alternative consistent with the reasonable requirements of the public health, safety and welfare.

(1971, P.A. 96, S. 6; P.A. 06-196, S. 256; P.A. 13-186, S. 1.)

History: P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; P.A. 13-186 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re verified pleadings.



Section 22a-19a - Historic structures and landmarks. When court costs assessed against plaintiff.

The provisions of sections 22a-15 to 22a-19, inclusive, shall be applicable to the unreasonable destruction of historic structures and landmarks of the state, which shall be those properties (1) listed or under consideration for listing as individual units on the National Register of Historic Places (16 USC 470a, as amended) or (2) which are a part of a district listed or under consideration for listing on said national register and which have been determined by the State Historic Preservation Board to contribute to the historic significance of such district. If the plaintiff in any such action cannot make a prima facie showing that the conduct of the defendant, acting alone or in combination with others, has or is likely unreasonably to destroy the public trust in such historic structures or landmarks, the court shall tax all costs for the action to the plaintiff.

(P.A. 82-367, S. 1.)

Cited. 27 CA 479; 30 CA 204; 41 CA 39. Environmental Protection Act cited. Id., 89.



Section 22a-19b - Exception for certain property listed on the state register of historic places.

The provisions of section 22a-19a shall not apply to any property or structure, or any portion thereof, that was first listed on the state register of historic places during the month of March, 2001, if (1) the owner of such property or structure delivers or has delivered to the Commissioner of Economic and Community Development and to the State Historic Preservation Officer a written and notarized objection to the listing of such property or structure on the National Register of Historic Places that certifies the person’s ownership of such property or structure, and (2) such objection has not been withdrawn or rescinded by the owner’s written and notarized notice of withdrawal or rescission of objection.

(June Sp. Sess. P.A. 01-4, S. 53, 58; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 168.)

History: June Sp. Sess. P.A. 01-4 effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 replaced “director of the Connecticut Commission on Culture and Tourism” with “Commissioner of Economic and Community Development”, effective July 1, 2011.



Section 22a-20 - Procedure supplementary to other procedures. Intervening party.

Sections 22a-14 to 22a-20, inclusive, shall be supplementary to existing administrative and regulatory procedures provided by law and in any action maintained under said sections, the court may remand the parties to such procedures. Nothing in this section shall prevent the granting of interim equitable relief where required and for as long as is necessary to protect the rights recognized herein. Any person entitled to maintain an action under said sections may intervene as a party in all such procedures. Nothing herein shall prevent the maintenance of an action, as provided in said sections, to protect the rights recognized herein, where existing administrative and regulatory procedures are found by the court to be inadequate for the protection of the rights. At the initiation of any person entitled to maintain an action under said sections, such procedures shall be reviewable in a court of competent jurisdiction to the extent necessary to protect the rights recognized herein. In any judicial review, the court shall be bound by the provisions, standards and procedures of said sections and may order that additional evidence be taken with respect to the environmental issues involved.

(1971, P.A. 96, S. 7; P.A. 06-196, S. 257.)

History: P.A. 06-196 made technical changes, effective June 7, 2006.

Cited. 17 CA 320; 30 CA 204. Environmental Protection Act cited. 41 CA 89.

Cited. 35 CS 145.



Section 22a-20a - Environmental justice community. Definitions. Meaningful public participation plan. Community environmental benefit agreement.

(a) As used in this section:

(1) “Environmental justice community” means (A) a United States census block group, as determined in accordance with the most recent United States census, for which thirty per cent or more of the population consists of low income persons who are not institutionalized and have an income below two hundred per cent of the federal poverty level, or (B) a distressed municipality, as defined in subsection (b) of section 32-9p;

(2) “Affecting facility” means any (A) electric generating facility with a capacity of more than ten megawatts; (B) sludge or solid waste incinerator or combustor; (C) sewage treatment plant with a capacity of more than fifty million gallons per day; (D) intermediate processing center, volume reduction facility or multitown recycling facility with a combined monthly volume in excess of twenty-five tons; (E) new or expanded landfill, including, but not limited to, a landfill that contains ash, construction and demolition debris or solid waste; (F) medical waste incinerator; or (G) major source of air pollution, as defined by the federal Clean Air Act. “Affecting facility” shall not include (i) the portion of an electric generating facility that uses nonemitting and nonpolluting renewable resources such as wind, solar and hydro power or that uses fuel cells, (ii) any facility for which a certificate of environmental compatibility and public need was obtained from the Connecticut Siting Council on or before January 1, 2000, or (iii) a facility of a constituent unit of the state system of higher education that has been the subject of an environmental impact evaluation in accordance with the provisions of sections 22a-1b to 22a-1h, inclusive, and such evaluation has been determined to be satisfactory in accordance with section 22a-1e;

(3) “Meaningful public participation” means (A) residents of an environmental justice community have an appropriate opportunity to participate in decisions about a proposed facility or the expansion of an existing facility that may adversely affect such residents’ environment or health; (B) the public’s participation may influence the regulatory agency’s decision; and (C) the applicant for a new or expanded permit, certificate or siting approval seeks out and facilitates the participation of those potentially affected during the regulatory process; and

(4) “Community environmental benefit agreement” means a written agreement entered into by a municipality and an owner or developer of real property whereby the owner or developer agrees to develop real property that is to be used for any new or expanded affecting facility and to provide financial resources for the purpose of the mitigation, in whole or in part, of impacts reasonably related to the facility, including, but not limited to, impacts on the environment, traffic, parking and noise.

(b) (1) Applicants who, on or after January 1, 2009, seek to obtain any certificate under chapter 277a, new or expanded permit or siting approval from the Department of Energy and Environmental Protection or the Connecticut Siting Council involving an affecting facility that is proposed to be located in an environmental justice community or the proposed expansion of an affecting facility located in such a community, shall (A) file a meaningful public participation plan with such department or council and shall obtain the department’s or council’s approval of such plan prior to filing any application for such permit, certificate or approval; and (B) consult with the chief elected official or officials of the town or towns in which the affecting facility is to be located or expanded to evaluate the need for a community environmental benefit agreement in accordance with subsection (d) of this section.

(2) Each such meaningful public participation plan shall contain measures to facilitate meaningful public participation in the regulatory process and a certification that the applicant will undertake the measures contained in the plan. Such plan shall identify a time and place where an informal public meeting will be held that is convenient for the residents of the affected environmental justice community. In addition, any such plan shall identify the methods, if any, by which the applicant will publicize the date, time and nature of the informal public meeting in addition to the publication required by subdivision (3) of this subsection. Such methods may include, but not be limited to, (A) posting a reasonably visible sign on the proposed or existing facility property, printed in English, in accordance with any local regulations and ordinances, (B) posting a reasonably visible sign, printed in all languages spoken by at least twenty per cent of the population that reside within a one-half of a mile radius of the proposed or existing facility, in accordance with local regulations and ordinances, (C) notifying neighborhood and environmental groups, in writing, in a language appropriate for the target audience, and (D) notifying local and state elected officials, in writing.

(3) Not less than ten days prior to the informal public meeting and not more than thirty days prior to such meeting, the applicant shall publish the date, time and nature of the informal public meeting with a minimum one-quarter page advertisement in a newspaper having general circulation in the area affected, and any other appropriate local newspaper serving such area, in the Monday issue of a daily publication or any day in a weekly or monthly publication. The applicant shall post a similar notification of the informal public meeting on the applicant’s web site, if applicable.

(4) At the informal public meeting, the applicant shall make a reasonable and good faith effort to provide clear, accurate and complete information about the proposed facility or the proposed expansion of a facility and the potential environmental and health impacts of such facility or such expansion.

(5) The Department of Energy and Environmental Protection or the Connecticut Siting Council shall not take any action on the applicant’s permit, certificate or approval earlier than sixty days after the informal public meeting.

(6) In the event that the Connecticut Siting Council has approved a meaningful public participation plan concerning a new or expanded facility and an informal public meeting has been held in accordance with this subsection, the Department of Energy and Environmental Protection may approve such plan and waive the requirement that an additional informal public meeting be held in accordance with this subsection.

(c) Any municipality, owner or developer may enter into a community environmental benefit agreement in connection with an affecting facility. Mitigation may include both on-site and off-site improvements, activities and programs, including, but not limited to: Funding for activities such as environmental education, diesel pollution reduction, construction of biking and walking trails, staffing for parks, urban forestry, support for community gardens or any other negotiated benefit to the environment in the environmental justice community. Prior to negotiating the terms of a community environmental benefit agreement, the municipality shall provide a reasonable and public opportunity for residents of the potentially affected environmental justice community to be heard concerning the need for, and terms of, such agreement.

(P.A. 08-94, S. 1; P.A. 11-80, S. 1.)

History: P.A. 08-94 effective January 1, 2009; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-21 - (Formerly Sec. 22-7a). Plan for development of outdoor recreation and other natural resources.

The Commissioner of Energy and Environmental Protection is authorized to prepare, maintain and keep up-to-date a comprehensive plan for the development of the outdoor recreation resources and other natural resources of the state and to cooperate and enter into agreements with the federal government, and other state agencies, municipalities of the state and regional authorities relating thereto. The plan shall coordinate the activities and represent the interests of the component agencies of the Department of Energy and Environmental Protection and may coordinate its activities with and represent the interests of all agencies of the state, and of municipal and other governmental units and nongovernmental persons and organizations having interests in the planning, development and maintenance of outdoor recreation and natural resources and facilities within or adjacent to the state. The plan shall be presented to the Governor and to the General Assembly in November of the even-numbered years. In order to achieve coordination of activities and objectives, the plan shall so far as possible be prepared, maintained and updated in cooperation and in conjunction with planning activities of all other appropriate agencies of the state, municipal and other governmental units and nongovernmental persons and organizations.

(February, 1965, P.A. 329, S. 1; 1967, P.A. 634, S. 1; 1969, P.A. 628, S. 15; 1971, P.A. 872, S. 394; P.A. 11-80, S. 1.)

History: 1967 act authorized commissioner of agriculture and natural resources to enter in agreements with municipalities and regional authorities, changed date for initial submission of plan from 1966 to 1968 and required biennial rather than annual submissions thereafter; 1969 act changed date for initial submission of plan to 1970 and deleted provision allowing commissioner’s continued participation in Connecticut interregional planning program; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of environmental protection and specified that plan be submitted in even-numbered years; Sec. 22-7a transferred to Sec. 22a-21 in 1972; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-21a - State assistance related to recreation and park services.

The Department of Energy and Environmental Protection shall: (1) Study the recreation needs of the state and disseminate information concerning recreation services; (2) assist municipalities and other political subdivisions of the state in establishing and financing recreation and parks programs; (3) accept grants from the public and private sectors for the purpose of providing and improving recreation and park services; and (4) cooperate with state, local and federal agencies, private groups, individuals and commercial recreation enterprises in providing and improving recreation and park services.

(P.A. 78-359, S. 6, 8; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-21b - Connecticut Conservation Corps.

The Commissioner of Energy and Environmental Protection may, within available appropriations, establish and operate a Connecticut Conservation Corps program, similar to the federal Young Adult Conservation Corps program (29 USC 991 et seq.), for the employment of young adults at facilities maintained and operated by the Division of Conservation and Preservation of the Department of Energy and Environmental Protection.

(P.A. 82-91, S. 26, 38; P.A. 91-369, S. 2, 36; P.A. 11-80, S. 1.)

History: P.A. 91-369 made establishment of the program discretionary within available appropriations, rather than mandatory as was previously the case; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-21c - Connecticut Service Corps: Definitions.

For the purposes of sections 22a-21d to 22a-21h, inclusive:

(1) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(2) “Corps” means the Connecticut Service Corps;

(3) “Corps member” means a person between sixteen and twenty-five years of age who is employed in the Service Corps;

(4) “Department” means the Department of Energy and Environmental Protection;

(5) “Indirect expenses” means those incidental expenses incurred by a grantee as a result of a Service Corps project which are not specifically identifiable or traceable to the project and are not easily substantiated;

(6) “In-kind services” means work done by regular employees of a grantee that is necessary to support the Service Corps project and for which the cost can be specifically identified and substantiated;

(7) “Project” means a complete operating organization either proposed for the Service Corps in a grant application or for which a grant award has been made; and

(8) “Sponsor” or “project sponsor” means an organization meeting the criteria in subsection (c) of section 22a-21d.

(P.A. 86-336, S. 8, 19; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-21d - Connecticut Service Corps established. Project sponsors. Grants.

(a) There is established a Connecticut Service Corps to be administered by the Commissioner of Energy and Environmental Protection, within available appropriations. The corps shall provide persons between the ages of sixteen and twenty-five the opportunity, throughout the year, for meaningful and necessary work in temporary service to the state, its communities and its citizens.

(b) Subject to the provisions of section 7-396a, any state agency, municipality or legally designated nonprofit or not-for-profit organization incorporated in this state may sponsor a Service Corps project and apply to the commissioner for a grant for said project.

(c) Grants made available to Service Corps project sponsors shall be made, within available appropriations, in accordance with the following provisions:

(1) For the first grant year: One dollar may be awarded for each dollar of state agency or municipal government funds committed to and expended for a project and one dollar and fifty cents may be awarded for each dollar of private funds committed to and expended for the project. Not more than one dollar may be awarded to match the value of in-kind services committed to and expended on a project. No grant shall be awarded to match any indirect expenses that may be incurred by a project sponsor.

(2) Provided a project sponsor has fulfilled the terms and requirements of the grant agreement in the preceding year and provided the amount of funds other than grant funds committed to and expended for the project shall be not less than the funds committed in the first year of the project, a project sponsor may apply for and receive, within available appropriations, diminishing annual grants as follows: In the second year of the project, seventy-five per cent of the amount awarded for the first year; in the third year of the project, fifty per cent of the amount awarded for the first year; in the fourth year of the project, twenty-five per cent of the amount awarded in the first year. No grant shall be awarded after the fourth year of the project. Grants for the continuation of existing projects shall take precedence over awards for new projects.

(d) A Service Corps project sponsor may apply for and be awarded, within available appropriations, grants for more than one project provided the personnel, financial and performance records for each project are maintained as separate and distinct from the records of all other projects and the accounting records of the sponsor substantiate the separation. No grant or matching funds from one project may be used to match grant funds for any other project.

(P.A. 86-336, S. 9–12, 19; P.A. 91-369, S. 3, 36; P.A. 11-80, S. 1.)

History: P.A. 91-369 amended Subsec. (a) to make establishment of the program discretionary within available appropriations; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-21e - Grant application.

An application for a grant shall be on a form prescribed by the commissioner and shall include, but not be limited to, the following:

(1) A summary that has: (A) The name, address, telephone number, tax status, federal employer identification number and state tax number of the applicant; (B) the name, title, address and telephone number, of the applicant’s designated contact person; (C) a description of the principal business of the applicant and the period of time in business in this state, if such period is less than five years; (D) the number of employees and gross income of the applicant for the preceding year; and (E) a summary description of the project that includes the location and a description of the need for the project and of its benefits to the community, an indication of the period for which funds will be requested, an estimate of the total cost of the project over the anticipated grant period and the exact amount of grant funds being applied for in the first year of the project, the number of corps members to be employed at any one time and during the entire grant period, planned tenure for corps members in the project, general eligibility requirements for corps members, a brief description of potential benefits to corps members from the experience and an indication of the potential for continuation of the project after the grant period.

(2) A detailed budget for the first year of the project that shows: (A) The total cost of the first year of the project, the amount of grant funds being requested, certification that matching funds will be available and the amount by source of such matching funds; (B) the number of corps members to be employed in the first year of the project, an itemization of corps member fringe benefits to be paid for from project funds and the costs therefor, and an estimated turnover rate for corps members and the anticipated first year cost of their salaries with fringe benefits added and turnover deducted; (C) the number of direct supervisors of corps members to be employed by the project, an itemization of fringe benefits to be paid to such supervisors from project funds and the costs therefor, an estimated turnover rate and the anticipated first year cost of salaries for such supervisors with fringe benefits added and turnover deducted; (D) the number of administrative and support personnel to be employed on or paid from project funds and the total anticipated cost of salaries for such personnel during the first year including any costs for fringe benefits and deductions for turnover; (E) a schedule of capital equipment, if any, to be purchased with project funds in the first year of the project, a statement of need for each item and the cost therefor; (F) a schedule of rentals, if any, to be paid for from first year project funds and for each rental, the name and address of the probable renter, the nature, need, rental period and cost thereof; (G) a schedule of planned costs for work materials, tools and supplies to be purchased in the first year of the project; (H) a schedule of anticipated routine operating costs for the first year of the project; (I) a schedule of anticipated costs for materials and supplies to be purchased in the first year of the project for support functions; (J) a schedule of travel costs planned for the first year of the project, if any, and a description of the nature and purpose of such travel; (K) a table of organization for the project showing the project’s relationship to the sponsor’s organization and all staff and corps member positions that will be employed on or receive any compensation from project funds; and (L) any other information the commissioner may require.

(P.A. 86-336, S. 13, 19.)



Section 22a-21f - Rating system for grant applications.

For the purpose of making grants, the commissioner shall develop a rating system for applications that will assess the relative merits of proposed projects with emphasis on:

(1) The contribution of the project to the community in resolving outstanding community problems;

(2) The contribution of the project in resolving the special needs of the intended service population;

(3) The contribution of the project in addressing state and national issues;

(4) The evidence of community support for and involvement in the project;

(5) The appropriateness of the project and its probable effectiveness in meeting the stated need;

(6) The planned economic efficiency of the project;

(7) The probable benefits to corps members in self-confidence and self-pride, encouraging the work ethic through job satisfaction, fostering good work habits, strengthening a sense of community and promoting good community citizenship, facilitating continued or supplementary education;

(8) The quality and comprehensiveness of the project and project planning effort as exhibited by the grant application; and

(9) The potential of the project to continue beyond the grant period without government subsidy.

(P.A. 86-336, S. 14, 19.)



Section 22a-21g - Project eligibility; exceptions.

The commissioner may determine the eligibility of a project except that:

(1) No grant shall be awarded to any organization for a project that is solely an extension, expansion or continuation of the routine work normally done by such organization;

(2) No grant shall be awarded for any project that would result in the layoff of any employed person or in delaying or preventing the rehiring of any person that has been laid off;

(3) No grant shall be awarded for any project that would delay or preclude the hiring of regular, full-time or regular part-time employees normally hired, or who could reasonably be expected to be hired, to do the required routine work of any organization or business affected by the project;

(4) No grant shall be awarded solely for the purpose of supplementing the regular work force of any organization or business to compensate for peak seasonal workloads; and

(5) No grant shall be awarded for any project that would supplant work normally done by organized labor through direct employment in an organization affected by the project or through employment in a business that would normally be contracted to do the work or provide the service offered by the project.

(P.A. 86-336, S. 15, 19.)



Section 22a-21h - Annual reports by project sponsor and commissioner.

On or before October first of each year, a project sponsor shall submit a report to the Commissioner of Energy and Environmental Protection on the unique or outstanding achievements of the project, the progress and problems in reaching the project’s goals and objectives and the value of the project’s accomplishments. The report shall have an accounting for project funds and such other information as the commissioner may require. On or before January first of each year, the commissioner shall submit a report to the Governor and the General Assembly on the achievements of the corps, its status and potential for the future.

(P.A. 86-336, S. 16, 19; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-21i - Grants for operating costs of Beardsley Zoological Gardens, Bridgeport.

The Department of Energy and Environmental Protection may provide grants, within available appropriations, to the city of Bridgeport or to the Connecticut Zoological Society for the purpose of paying the operating costs for property located in the town and city of Bridgeport and known as the Beardsley Zoological Gardens. As used in this section, “operating costs” means expenses incurred in the operation of the Beardsley Zoological Gardens, including, but not limited to, insurance premiums, salaries, property maintenance, utilities and supplies.

(P.A. 95-222, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 95-222 effective July 6, 1995; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-21j - School bus emissions reduction program.

(a) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Education, shall establish a school bus emissions reduction program. Such program shall be established regardless of the price levels established by the procurement contracts developed pursuant to subsection (c) of section 14-164o. Through the program, the Commissioner of Energy and Environmental Protection shall:

(1) Within available appropriations, make grants with funds from the school bus emissions reduction account, established pursuant to section 22a-21k, to municipalities and local and regional school boards to reimburse them for the cost of retrofitting full-sized school buses that are projected to be in service on or after September 1, 2010. For such grants the commissioner may use applicable existing contracts or provide a supplemental bid process;

(2) Develop an outreach plan and materials for educating and notifying municipalities, local and regional boards of education and bus companies about the requirements of section 14-164o; and

(3) Assist municipalities and local and regional boards of education and bus companies to retrofit their full-sized school buses. Such assistance shall include, but not be limited to, guidance in choosing whether to retrofit buses with either a level 1 device, level 2 device or level 3 device.

(b) To receive a reimbursement pursuant to this section, a municipality or local or regional board of education shall submit a form prescribed by the commissioner to the Department of Energy and Environmental Protection, which shall contain: (1) The school bus model and year, engine model and year, vehicle identification number and date of installation for each eligible retrofitted bus, (2) for an eligible bus retrofitted with a level 3 device, a certification that the bus will operate in the state for not less than three years after the date of installation of the emission control device, and (3) a receipt for the purchase of the emission control devices and their installation.

(June Sp. Sess. P.A. 07-4, S. 19; P.A. 09-1, S. 34; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; P.A. 09-1 amended Subsec. (a)(1) to replace former requirements re grants with provision permitting commissioner to use existing contracts or a supplemental bid process for grants, effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

See Secs. 14-164n, 14-164o re emissions control devices in school buses.



Section 22a-21k - School bus emissions reduction account.

There is established the “school bus emissions reduction account”, which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The moneys in said account shall be expended by the Department of Energy and Environmental Protection for the purposes of the school bus emissions reduction program established in section 22a-21j. The Department of Energy and Environmental Protection shall not use more than three per cent of the funds in said account for the administration of said program.

(June Sp. Sess. P.A. 07-4, S. 18; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-22 - (Formerly Sec. 22-7b). Federal aid and agreements.

(a) The Commissioner of Energy and Environmental Protection is designated as administrative agent of the state to apply for any funds or other aid, cooperate and enter into contracts and agreements with the federal government relating to the planning, acquisition, development, maintenance, operation, conservation or preservation of outdoor recreation resources or other natural resources of the state, including land, waters and interests therein and for any other purpose within the powers and duties of the Department of Energy and Environmental Protection, or for any other purpose which the Congress of the United States has authorized or may authorize the federal government to grant to or cooperate with the several states relating to or compatible with the functions of said department. The commissioner is authorized in the name of the state to make all applications, sign all documents, give assurances and do all other things necessary to obtain such aid from or cooperate with the United States or any agency thereof. All funds granted by the United States or by any agency thereof shall be received and administered in a manner to be prescribed by the Secretary of the Office of Policy and Management.

(b) The Commissioner of Energy and Environmental Protection may enter into and administer agreements with the United States or any appropriate agency thereof for planning, acquisition and development projects involving participating federal aid funds relating to outdoor recreation and natural resources on behalf of the state or on behalf of any municipality or regional authority. In connection with obtaining the benefits of any federal assistance program for subdivisions of the state, the commissioner shall coordinate the activities of municipalities and regional authorities having interests in the planning, development and maintenance of outdoor recreation and natural resources and facilities within the state with the activities of the component agencies of the Department of Energy and Environmental Protection and represent the interests of all agencies of the state.

(c) Funds may be received from the federal government under the provisions of Public Law 88-578 (78 Stat. 897) for planning, acquisition and development of state forest, park, fish and game facilities and for the acquisition and development of lands by municipalities, and may be disbursed for such purposes in accordance with law. Twenty-five per cent of the federal funds received each fiscal year shall be disbursed to municipalities for development purposes and, in the discretion of the Commissioner of Energy and Environmental Protection, an additional amount not to exceed fifteen per cent of such funds received each fiscal year may be disbursed to municipalities for such purposes, provided no such funds shall be disbursed, except upon the application of a municipality.

(February, 1965, P.A. 329, S. 2, 3, 5; 1967, P.A. 634, S. 2; 1971, P.A. 872, S. 395; P.A. 73-292, S. 1, 2; P.A. 75-320, S. 1, 2; P.A. 77-548, S. 1, 2; 77-614, S. 19, 610; P.A. 79-607, S. 6; P.A. 11-80, S. 1.)

History: 1967 act allowed commissioner to enter contracts and agreements with federal government re acquisition of resources, required that funds received from federal sources be administered pursuant to regulations of finance and control commissioner rather than “in accordance with section 4-31a” and added provisions re commissioner’s role in coordinating activities between municipalities and regional authorities and department of agriculture and natural resources and other state agencies; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of environmental protection; Sec. 22-7b transferred to Sec. 22a-22 in 1972; P.A. 73-292 allowed receipt of federal funds for development of land in Subsec. (c) and added provision limiting such funds to 10% of funds received each fiscal year to be disbursed only upon a municipality’s request, effective May 17, 1973, and applicable to the fiscal year ending June 30, 1973; P.A. 75-320 allowed disbursement of additional 10% of funds received to municipalities at commissioner’s discretion; P.A. 77-548 increased percentage of funds disbursed for development in Subsec. (c) from 10% to 25% of funds received and reduced amount of additional discretionary disbursement from 10% to 5%; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 79-607 deleted reference to “a maximum of” 25% in Subsec. (c) and raised discretionary disbursement limit from 5% to 15%; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

See Sec. 7-131k re authority of municipalities to accept federal funds for open space land acquisition or development.



Section 22a-23 - (Formerly Sec. 22-7c). Federal funds to be held in separate account.

The Comptroller shall establish a separate account for federal funds received under authority of sections 22a-21, 22a-21a and 22a-22 to 22a-27, inclusive, for the benefit of and to be disbursed to subdivisions of the state. Said account shall not be a part of the General Fund of the state and, for the purpose of determining state grants-in-aid for open space land acquisition, said funds shall be considered federal funds.

(February, 1965, P.A. 329, S. 4; 1967, P.A. 634, S. 3; P.A. 77-614, S. 19, 610.; P.A. 88-1, S. 6, 13; 88-364, S. 32, 123.)

History: 1967 act referred to federal funds received for benefit of state subdivisions rather than “for planning, acquisition and development projects relating to outdoor recreation and natural resources”, and reversed status of separate account, excluding it from general fund where previously it was included in general fund, deleted provision re power of commissioner of agriculture and natural resources to disburse funds and gave power of all disbursements, rather than of disbursements “to municipalities” to commissioner of finance and control; Sec. 22-7c transferred to Sec. 22a-23 in 1972 and internal references to other transferred sections were revised; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 88-1 repealed provision requiring disbursement from federal funds to be in accordance with procedures established by secretary of the office of policy and management; P.A. 88-364 made a technical change.



Section 22a-24 - (Formerly Sec. 22-7d). Powers additional to those under other statutes.

No provision of sections 22a-21 to 22a-23, inclusive, shall be construed to limit, supersede or repeal the provisions of any existing statute relating to the functions, responsibilities and powers granted therein to any other state agency.

(February, 1965, P.A. 329, S. 6; 1971, P.A. 872, S. 396.)

History: 1971 act deleted reference to functions, responsibilities and powers granted to component agencies of department of agriculture and natural resources; Sec. 22-7d transferred to Sec. 22a-24 in 1972 and internal references to other transferred sections were revised.



Section 22a-25 - (Formerly Sec. 22-7e). Acquisition of land and waters.

The Commissioner of Energy and Environmental Protection may acquire in the name of the state and for the benefit of the public, by purchase, lease, gift, devise or exchange, land, waters and rights in land or waters or interests therein, or may take the same by right of eminent domain in the manner provided in section 48-12 for any purpose or activity relating to or compatible with the functions of the Department of Energy and Environmental Protection.

(1967, P.A. 634, S. 4; 1971, P.A. 872, S. 397; P.A. 11-80, S. 1.)

History: 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of environmental protection, deleted reference to Sec. 48-16 and deleted provisions allowing transfer of control of land, waters or interests therein to component agencies of department of agriculture and natural resources and expenditures of appropriated funds by such agencies; Sec. 22-7e transferred to Sec. 22a-25 in 1972; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-26 - (Formerly Sec. 22-7f). Conveyance or lease of land to or from governmental agencies. Conveyance of land to municipalities or responsible parties under Comprehensive Environmental Response, Compensation and Liability Act.

The Commissioner of Energy and Environmental Protection, with the approval of the Secretary of the Office of Policy and Management, may convey, lease or transfer the care and control of any land owned by the state and controlled by the Department of Energy and Environmental Protection to the federal government or any agency thereof, to any state agency or to any municipality or regional authority, upon such terms and for such periods as may be mutually agreed upon, or may enter into any agreements with such agency, municipality or authority for the joint care, operation or preservation thereof. The Commissioner of Energy and Environmental Protection, with the approval of the Secretary of the Office of Policy and Management, may convey any land that the state acquires pursuant to 42 USC 9601 et seq., the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, (CERCLA), to any municipality or to any potentially responsible party or any group of potentially responsible parties under 42 USC 9607, upon such terms as are agreed to by the commissioner and the transferee. Any state agency, with the approval of the Secretary of the Office of Policy and Management, any municipality or regional authority may convey, lease or transfer the care and control of any land owned or controlled by it to the Commissioner of Energy and Environmental Protection upon such terms and for such periods as may be mutually agreed upon.

(1967, P.A. 634, S. 5; 1971, P.A. 872, S. 398; P.A. 77-614, S. 19, 610; P.A. 97-71, S. 1, 4; P.A. 11-80, S. 1.)

History: 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of environmental protection, deleting reference to component agencies of the former department, and deleted requirement that council on agriculture and natural resources consent to conveyance, lease or transfer of control of land; Sec. 22-7f transferred to Sec. 22a-26 in 1972; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management as authority approving conveyance, lease etc. of land; P.A. 97-71 added provision authorizing the commissioner to convey land acquired under the Comprehensive Environmental Response, Compensation and Liability Act to municipalities or to responsible parties under said act, effective May 27, 1997; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-26a - State-owned properties providing public access to Long Island Sound.

The Department of Energy and Environmental Protection, in consultation with the Departments of Transportation and Administrative Services, The University of Connecticut and other state agencies with jurisdiction over state-owned properties, shall identify state-owned properties which provide public access to the waters of Long Island Sound and, in addition, identify other properties which the state may acquire to provide public access to the waters of Long Island Sound. The properties to be identified shall include highway easements, bridge crossings, university-owned lands, railroad rights-of-way and other coastal or riverfront properties owned or controlled by the state or by others. State-owned properties which are used for non-water-dependent activities shall be assessed for reclassification to public water-dependent use or shared use. The department shall submit a report of its findings to the joint standing committee of the General Assembly having cognizance of matters concerning the environment on or before October 1, 1992, and the Comptroller shall cause such findings to be added to and made a part of the inventory of state property required pursuant to the provisions of section 4-36.

(P.A. 90-126; P.A. 11-51, S. 69; 11-80, S. 1.)

History: P.A. 11-51 replaced “Department of Public Works” with “Department of Administrative Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-27 - (Formerly Sec. 22-7g). Maintenance of areas and facilities for recreation or natural resources purposes.

To such extent as may be necessary to assure the proper operation and maintenance of areas and facilities acquired by municipalities or regional authorities pursuant to any program participated in by this state under authority of sections 22a-21 to 22a-26, inclusive, such areas and facilities shall be publicly maintained for outdoor recreation or natural resources purposes, and such city or other local governmental unit shall give such assurances to the state as may be required by the Commissioner of Energy and Environmental Protection, that it has available sufficient funds to meet its share of the cost of the project and that the acquired or developed areas will be operated and maintained at municipal or regional expense for public outdoor recreation or natural resources use.

(1967, P.A. 634, S. 6; 1971, P.A. 872, S. 399; P.A. 11-80, S. 1.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of environmental protection; Sec. 22-7g transferred to Sec. 22a-27 in 1972 and references to other transferred sections were revised; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-27e - Litter control in parking areas.

Section 22a-27e is repealed.

(P.A. 75-448; P.A. 78-319, S. 14, 15.)



Section 22a-27f - Specifications of fuels. Report to commissioner.

Any person who imports fuels or causes fuels to be imported into this state for sale or produces or manufactures fuels within this state shall keep records of specifications of fuels delivered to Connecticut. Such records shall be available to the Commissioner of Energy and Environmental Protection on demand. Any such person shall also submit an annual report, under oath, to the commissioner indicating that such fuel meets the industry standards established by the American Society for Testing and Materials.

(P.A. 90-219, S. 9; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-27g - Environmental Quality Fund. Environmental quality account. Covered electronic recycler reimbursement account. Electronic device recycling program account.

Section 22a-27g is repealed, effective October 1, 2009.

(P.A. 90-231, S. 24, 28; P.A. 91-369, S. 5, 36; P.A. 94-130, S. 1; P.A. 96-145, S. 14; P.A. 04-151, S. 13; 04-222, S. 7; P.A. 07-189, S. 13; June Sp. Sess. P.A. 09-3, S. 513.)



Section 22a-27h - Conservation Fund. Maintenance, repair and improvement account.

Section 22a-27h is repealed, effective October 1, 2009.

(P.A. 90-231, S. 25, 28; P.A. 91-369, S. 6, 36; P.A. 94-130, S. 8; P.A. 96-143, S. 1, 4; June Sp. Sess. P.A. 05-3, S. 7; June Sp. Sess. P.A. 09-3, S. 513.)



Section 22a-27i - Fees. Exemption of municipalities.

Notwithstanding the provisions of sections 22a-6, 22a-6d, 22a-26g, 22a-26h, 22a-134e, 22a-135, 22a-148, 22a-150, 22a-174, 22a-208a, 22a-342, 22a-363c, 22a-372, 22a-379, 22a-409, 22a-430, 22a-449, 22a-454 to 22a-454c, inclusive, and 22a-361, for the period beginning July 1, 1990, and ending June 30, 1991, any fee to be charged to a municipality in accordance with said sections shall be the fee in effect on June 30, 1990.

(P.A. 90-231, S. 26, 28; P.A. 96-145, S. 15; P.A. 04-151, S. 14.)

History: P.A. 96-145 deleted a reference to repealed Sec. 22a-384 and included all fees under Sec. 22a-361 in the fund; P.A. 04-151 deleted reference to Sec. 22a-174a, effective May 21, 2004.



Section 22a-27j - Additional fee for municipal planning, zoning, wetlands and coastal management applications. Noncompliance.

(a) Any person, firm or corporation, other than a municipality, making an application for any approval required by chapters 124, 126, 440 and 444 or by regulations adopted pursuant to said chapters shall pay a fee of twenty dollars, in addition to any other fee which may be required, to the municipal agency or legislative body which is authorized to approve the application. On and after July 1, 2004, the fee shall be thirty dollars. On and after October 1, 2009, the fee shall be sixty dollars. Such municipal agency or legislative body shall collect such fees, retaining two dollars of such fee for administrative costs, and shall pay the remainder of such fees quarterly to the Department of Energy and Environmental Protection and the receipts shall be deposited into the General Fund.

(b) Not later than three months following the close of each fiscal year starting with fiscal year July 1, 2000, the Department of Energy and Environmental Protection shall identify those municipalities that are not in compliance with subsection (a) of this section for the previous fiscal year and shall provide the Office of Policy and Management with a list of such municipalities. The list shall be submitted annually and in such manner as the Office of Policy and Management may require. The Office of Policy and Management, when issuing the first payment from the Mashantucket Pequot and Mohegan Fund established pursuant to section 3-55i, in the fiscal year during which said list is received, shall reduce said payment to a municipality by one thousand dollars for each quarter of the preceding fiscal year that the municipality has not been in compliance with subsection (a) of this section to a maximum of four thousand dollars in each fiscal year.

(P.A. 92-235, S. 4, 6; P.A. 93-86; P.A. 00-102, S. 1, 2; 00-196, S. 61; June 30 Sp. Sess. P.A. 03-6, S. 108; P.A. 04-144, S. 6; June Sp. Sess. P.A. 09-3, S. 396; P.A. 11-80, S. 1.)

History: P.A. 93-86 amended section to provide that funds and receipts shall be paid to environmental protection department and deposited into account of the state treasurer and credited to the environmental quality fund, replacing provision whereby fees were to be paid to state treasurer and deposited by him in conservation fund; P.A. 00-102 designated existing language as Subsec. (a) and added Subsec. (b) re withholding of funds to municipalities not in compliance with section, effective May 26, 2000; P.A. 00-196 deleted former Subsec. (b) and added new Subsec. (b), making technical changes and providing that list be submitted annually not later than three months following close of each fiscal year starting with fiscal year July 1, 2000; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to increase application fee from $10 to $20, effective August 20, 2003; P.A. 04-144 amended Subsec. (a) by applying fee to applications filed pursuant to regulations adopted under enumerated chapters, increasing fees from $20 to $30 and amount retained by municipalities from $1 to $2 and providing that $19 be used for funding environmental review teams program and $9 be deposited in hazard mitigation and floodplain management account and used for grants under Sec. 25-68k, and amended Subsec. (b) by increasing the reduction to municipalities not in compliance in the fiscal year the list is received from $500 to $1,000 and increasing the maximum reduction for the preceding fiscal year from $2,000 to $4,000, effective July 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by increasing fee from $30 to $60 and by replacing former provisions re deposit and use of fees with provision requiring such fee be deposited in General Fund, and amended Subsec. (b) by deleting provision re transfer of funds to Environmental Quality Fund; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-27k - Long Island Sound account.

Section 22a-27k is repealed, effective October 1, 2009.

(P.A. 92-133, S. 5, 9; P.A. 94-130, S. 7; 94-227, S. 7; June Sp. Sess. P.A. 09-3, S. 513.)



Section 22a-27l - Endangered species, natural area preserve and watchable wildlife account. Regulations.

(a) There is established an endangered species, natural area preserves and watchable wildlife account which shall be a separate, nonlapsing account within the General Fund. Any moneys collected under the contribution system established under section 12-743 shall be deposited by the Commissioner of Revenue Services into the account. This account may also receive moneys from public and private sources or from the federal government. All moneys deposited in the account shall be used by the Department of Energy and Environmental Protection, or persons acting under a contract with the department, for (1) the identification, protection, conservation or management of, or the development and production of materials or facilities providing information or education concerning, endangered species, natural area preserves or nonharvested wildlife; or (2) the promotion of the income tax contribution system and the endangered species, natural area preserves and watchable wildlife account. Expenditures from the account in any fiscal year for the promotion of the contribution system or the account shall not exceed ten per cent of the amount of moneys raised during the previous fiscal year provided such limitation shall not apply to an expenditure of not more than fifteen thousand dollars from the account on or before July 1, 1994, to reimburse expenditures made on or before said date, with prior written authorization of the Commissioner of Energy and Environmental Protection, by private organizations to promote the contribution system and the endangered species, natural area preserves and watchable wildlife account.

(b) The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to provide for distribution of funds available pursuant to this section and section 12-743.

(P.A. 93-233, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-27m to 22a-27o - Air emissions permit operating fee account. Connecticut lighthouse preservation account. Greenways account.

Sections 22a-27m to 22a-27o, inclusive, are repealed, effective October 1, 2009.

(P.A. 94-130, S. 12; P.A. 97-221, S. 1; 97-236, S. 19, 27; June 30 Sp. Sess. P.A. 03-6, S. 149; P.A. 04-151, S. 15; June Sp. Sess. P.A. 09-3, S. 513.)



Section 22a-27p - Private funds authorized for renovation of historical structures on state land.

The Commissioner of Energy and Environmental Protection may accept and use private donations for the renovation of historical structures on state land.

(P.A. 97-221, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-27q - Hazard mitigation and floodplain management account.

Section 22a-27q is repealed, effective October 1, 2009.

(P.A. 04-144, S. 7; June Sp. Sess. P.A. 09-3, S. 513.)



Section 22a-27r - Invasive species detection and control account.

There is established an account known as the invasive species detection and control account, which shall be a separate, nonlapsing account within the Conservation Fund. Said account shall contain any moneys required by law to be deposited therein. Moneys in the account shall be expended by the Commissioner of Energy and Environmental Protection for the purposes of controlling invasive species, including, but not limited to, employing an invasive species coordinator, developing an early detection and rapid response policy, educating the public regarding invasive species, funding Department of Agriculture and Connecticut Agricultural Experiment Station inspectors and making grants to municipalities for the control of invasive species on publicly accessible land and waters.

(June Sp. Sess. P.A. 07-4, S. 8; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-27s - Face of Connecticut Steering Committee: Membership, chairperson.

(a) There is established the Face of Connecticut Steering Committee, which shall be within the Department of Energy and Environmental Protection for administrative purposes only. Such committee shall direct the expenditure of any funds deposited in the Face of Connecticut account created under section 22a-27t. The committee shall consist of the Commissioner of Energy and Environmental Protection, the Commissioner of Economic and Community Development, or the commissioner’s designee, the Commissioner of Agriculture, the chairperson of the Culture and Tourism Advisory Committee, the Secretary of the Office of Policy and Management and ten members as follows: (1) A representative of a local organization involved in historic preservation, appointed by the speaker of the House of Representatives; (2) a representative of a nonprofit organization involved in farmland preservation, appointed by the president pro tempore of the Senate; (3) a representative of a local or regional nonprofit organization involved in the preservation of open space, appointed by the majority leader of the House of Representatives; (4) a representative of a water company actively involved in land preservation, appointed by the majority leader of the Senate; (5) a representative of the agricultural industry, appointed by the minority leader of the House of Representatives; (6) a representative of a state-wide nonprofit involved in the preservation of open space, appointed by the minority leader of the Senate; (7) a representative of a state-wide nonprofit organization involved in historic preservation, appointed by the Governor; (8) a representative of an organization involved with community redevelopment, appointed by the Governor; (9) a representative of the legislative Brownfields Task Force, appointed by the speaker of the House of Representatives; and (10) a representative of the environmental law section of the Connecticut Bar Association who is involved with brownfields remediation, appointed by the president pro tempore of the Senate.

(b) All initial appointments to the committee shall be made not later than September 1, 2008. The term of each appointed member of the steering committee shall be coterminous with the term of the appointing authority or until a successor is chosen, whichever is later. The Commissioner of Energy and Environmental Protection shall serve as the chairperson of the committee for the two years following the appointment of the committee, followed first by the Commissioner of Agriculture for two years and subsequently by the Commissioner of Economic and Community Development or said commissioner’s designee for two years. Such rotation shall repeat every two years thereafter in the order specified in this subsection, except that if there is a vacancy in one of said positions, one of the other commissioners may serve as chairperson until the vacancy is filled.

(c) The committee shall meet quarterly.

(P.A. 08-174, S. 2; P.A. 11-48, S. 169; 11-80, S. 1.)

History: P.A. 08-174 effective June 13, 2008; P.A. 11-48 amended Subsec. (a) to replace “executive director of the Connecticut Commission on Culture and Tourism” with “chairperson of the Culture and Tourism Advisory Committee” and amended Subsec. (b) to delete “and subsequently by the executive director of the Connecticut Commission on Culture and Tourism for two years”, effective July 1, 2011 (Revisor’s note: In Subsec. (b), the words “or the executive director” were deleted editorially by the Revisors to conform with changes made by P.A. 11-48); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 22a-27t - Face of Connecticut account.

There is established an account to be known as the “Face of Connecticut account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account and contributions from any source, public or private. Any moneys in the account shall be expended by the Commissioner of Energy and Environmental Protection, as directed by the Face of Connecticut Steering Committee established pursuant to section 22a-27s for the acquisition, restoration or stewardship of properties, each of which such properties, when acquired or restored, will serve not less than two of the following objectives: (1) The conservation of open space land, as defined in section 12-107b; (2) the renovation and enhancement of urban parks; (3) the preservation of active agricultural land; or (4) the restoration or reuse of historic resources.

(P.A. 08-174, S. 1; P.A. 11-80, S. 1.)

History: P.A. 08-174 effective June 13, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-27u - Air emissions permit operating fee account.

(a) There is established an account to be known as the “air emissions permit operating fee account”. Said account shall be established by the Comptroller as a separate, nonlapsing account within the General Fund. Any moneys collected in accordance with section 22a-174 shall be deposited in the General Fund and credited to the air emissions permit operating fee account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. The account shall be used by the Commissioner of Energy and Environmental Protection for the purpose of covering the direct and indirect costs of administering the program set forth in Title V of the federal Clean Air Act Amendments of 1990.

(b) On and after April 1, 2003, any moneys in the air emissions permit operating fee account in excess of the federally mandated level of presumptive funding calculated pursuant to 40 CFR 70.9, as amended from time to time, may be used by the Commissioner of Energy and Environmental Protection to carry out the provisions of chapter 446c or may be transferred, at the direction of the commissioner, to the federal Clean Air Act account established pursuant to section 14-49b.

(c) On or before September thirtieth of each year, the State Comptroller shall transfer from the air emissions permit operating fee account to the federal Clean Air Act account such funds identified by the commissioner as being in excess of the federally mandated level of presumptive funding calculated pursuant to 40 CFR 70.9, as amended from time to time.

(Sept. Sp. Sess. P.A. 09-8, S. 33; P.A. 11-80, S. 1.)

History: Sept. Sp. Sess. P.A. 09-8 effective October 5, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (b), effective July 1, 2011.



Section 22a-27v - Long Island Sound account. Habitat restoration matching subaccount.

(a) There is established an account to be known as the “Long Island Sound account”. The Long Island Sound account shall be a separate, nonlapsing account of the General Fund. Any moneys required by law to be deposited in the account shall be deposited in and credited to the Long Island Sound account. The account shall be available to the Commissioner of Energy and Environmental Protection for (1) (A) restoration and rehabilitation of tidal wetlands in proximity to Long Island Sound, (B) restoration and rehabilitation of estuarine embayments in proximity to Long Island Sound, (C) acquisition of public access to Long Island Sound, (D) propagation of and habitat protection for shellfish and finfish, including anadromous fish, and (E) education and public outreach programs to enhance the public’s understanding of the need to protect and conserve the natural resources of Long Island Sound; (2) allocation of grants to agencies, institutions or persons, including, but not limited to, the Long Island Sound Foundation, to conduct research and to provide public education and public awareness to enhance understanding and management of the natural resources of Long Island Sound; (3) provision of funds for services which support the protection and conservation of the natural resources of Long Island Sound; or (4) reimbursement of the Department of Motor Vehicles for the cost of producing, issuing, renewing and replacing Long Island Sound commemorative number plates, including administrative expenses, pursuant to section 14-21e.

(b) The commissioner may receive private donations to the Long Island Sound account and any such receipts shall be deposited in the account.

(c) The commissioner may provide for the reproduction and marketing of the Long Island Sound commemorative number plate image for use on clothing, recreational equipment, posters, mementoes, or other products or programs deemed by the commissioner to be suitable as a means of supporting the Long Island Sound account. Any funds received by the commissioner from such marketing shall be deposited in the Long Island Sound account.

(d) Within the Long Island Sound account, there shall be a subaccount to be known as the “habitat restoration matching subaccount”. The subaccount shall contain donations required to be deposited in the subaccount pursuant to section 14-21e. The subaccount may also contain moneys from public or private sources, or from the federal government or a municipal government. The subaccount shall be available to the Commissioner of Energy and Environmental Protection to: (1) Match federal and private habitat restoration and rehabilitation funds, (2) provide grants to municipalities and nonprofit organizations for habitat restoration and rehabilitation purposes within the Long Island Sound watershed, (3) complete wildlife habitat acquisition, enhancement and management projects, (4) promote public habitat restoration, rehabilitation and acquisition outreach within the Long Island Sound watershed, and (5) provide support to lobster fishermen adversely impacted by any regulatory action deemed necessary to rebuild the Long Island Sound lobster population. Nothing in this section shall prevent the commissioner from obtaining or using funds from sources other than the subaccount for the restoration and rehabilitation of habitats within the Long Island Sound watershed.

(Sept. Sp. Sess. P.A. 09-7, S. 188; P.A. 11-80, S. 1; 11-246, S. 2.)

History: Sept. Sp. Sess. P.A. 09-7 effective October 5, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (d), effective July 1, 2011; P.A. 11-246 added Subsec. (d) re habitat restoration matching subaccount, effective July 13, 2011.

.



Section 22a-27w - Lease or other authorization to facilitate the preservation of the Penfield Reef Lighthouse.

The state of Connecticut, acting through the Commissioner of Energy and Environmental Protection, is authorized to grant a lease or other appropriate authorization over submerged lands held in public trust by the state underlying or associated with the Penfield Reef Lighthouse for the purpose of facilitating the preservation of said lighthouse. Such lease or other authorization shall constitute a right of occupancy so as to facilitate the preservation of such lighthouse pursuant to the federal National Historic Lighthouse Preservation Act of 2000, 16 USC 470w-7, provided such lease shall be for consideration as determined by the Commissioner of Energy and Environmental Protection, for a term of no more than ten years, subject to subsequent renewals, and shall contain appropriate conditions to ensure consistency with the goals and policies of section 22a-92 and with other interests of the state, including, but not limited to, reasonable public access, preservation of historic structures and education of the public regarding such structures.

(Sept. Sp. Sess. P.A. 09-4, S. 14; P.A. 11-80, S. 1.)

History: Sept. Sp. Sess. P.A. 09-4 effective September 25, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.






Chapter 440 - Wetlands and Watercourses

Section 22a-28 - (Formerly Sec. 22-7h). Preservation of tidal wetlands. Declaration of policy.

It is declared that much of the wetlands of this state has been lost or despoiled by unregulated dredging, dumping, filling and like activities and that the remaining wetlands of this state are all in jeopardy of being lost or despoiled by these and other activities, that such loss or despoliation will adversely affect, if not entirely eliminate, the value of such wetlands as sources of nutrients to finfish, crustacea and shellfish of significant economic value; that such loss or despoliation will destroy such wetlands as habitats for plants and animals of significant economic value and will eliminate or substantially reduce marine commerce, recreation and aesthetic enjoyment; and that such loss or despoliation will, in most cases, disturb the natural ability of tidal wetlands to reduce flood damage and adversely affect the public health and welfare; that such loss or despoliation will substantially reduce the capacity of such wetlands to absorb silt and will thus result in the increased silting of channels and harbor areas to the detriment of free navigation. Therefore, it is declared to be the public policy of this state to preserve the wetlands and to prevent the despoliation and destruction thereof.

(1969, P.A. 695, S. 2.)

History: Sec. 22-7h transferred to Sec. 22a-28 in 1972.

See Sec. 26-17a re acquisition and preservation of tidal wetlands.

Cited. 161 C. 24.

Annotations to present section:

Cited. 168 C. 349; 180 C. 521; 183 C. 532; 209 C. 544.

Cited. 32 CS 104; 43 CS 386.



Section 22a-29 - (Formerly Sec. 22-7i). Definitions.

The following words and phrases, as used in sections 22a-28 to 22a-35, inclusive, shall have the following meanings:

(1) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(2) “Wetland” means those areas which border on or lie beneath tidal waters, such as, but not limited to banks, bogs, salt marsh, swamps, meadows, flats, or other low lands subject to tidal action, including those areas now or formerly connected to tidal waters, and whose surface is at or below an elevation of one foot above local extreme high water; and upon which may grow or be capable of growing some, but not necessarily all, of the following: Salt meadow grass (Spartina patens), spike grass (Distichlis spicata), black grass (Juncus gerardi), saltmarsh grass (Spartina alterniflora), saltworts (Salicornia Europaea, and Salicornia bigelovii), sea lavender (Limonium carolinianum), saltmarsh bulrushes (Scirpus robustus and Scirpus paludosus var. atlanticus), sand spurrey (Spergularia marina), switch grass (Panicum virgatum), tall cordgrass (Spartina pectinata), high-tide bush (Iva frutescens var. oraria), cattails (Typha angustifolia, and Typha latifolia), spike rush (Eleocharis rostellata), chairmaker’s rush (Scirpus americana), bent grass (Agrostis palustris), and sweet grass (Hierochloe odorata), royal fern (Osmunda regalis), interrupted fern (Osmunda claytoniana), cinnamon fern (Osmunda cinnamomea), sensitive fern (Onoclea sensibilis), marsh fern (Dryopteris thelypteris), bur-reed family (Sparganium eurycarpum, Sparganium androcladum, Sparganium americanum, Sparganium chlorocarpum, Sparganium angustifolium, Sparganium fluctuans, Sparganium minimum), horned pondweed (Zannichellia palustris), water-plantain (Alisma triviale), arrowhead (Sagittaria subulata, Sagittaria graminea, Sagittaria eatoni, Sagittaria engelmanniania), wild rice (Zizania aquatica), tuckahoe (Peltandra virginica), water-arum (Calla palustris), skunk cabbage (Symplocarpus foetidus), sweet flag (Acorus calamus), pickerelweed (Pontederia cordata), water stargrass (Heteranthera dubia), soft rush (Juncus effusus), false hellebore (Veratrum viride), slender blue flag (Iris prismatica pursh), blue flag (Iris versicolor), yellow iris (Iris pseudacorus), lizard’s tail (Saururus cernuus), speckled alder (Alnus rugosa), common alder (Alnus serrulata), arrow-leaved tearthumb (Polygonum sagittatum), halberd-leaved tearthumb (Polygonum arifolium), spatter-dock (Nuphar variegatum nuphar advena), marsh marigold (Caltha palustris), swamp rose (Rosa palustris), poison ivy (Rhus radicans), poison sumac (Rhus vernix), red maple (Acer rubrum), jewelweed (Impatiens capensis), marshmallow (Hibiscus palustris), loosestrife (Lythrum alatum, lythrum salicaria), red osier (Cornus stolonifera), red willow (Cornus amomum), silky dogwood (Cornus obliqua), sweet pepper-bush (Clethra alnifolia), swamp honeysuckle (Rhododendron viscosum), high-bush blueberry (Vaccinium corymbosum), cranberry (Vaccinium macrocarpon), sea lavender (Limonium nashii), climbing hemp-weed (Mikania scandens), joe pye weed (Eupatorium purpureum), joe pye weed (Eupatorium maculatum), thoroughwort (Eupatorium perfoliatum);

(3) “Regulated activity” means any of the following: Draining, dredging, excavation, or removal of soil, mud, sand, gravel, aggregate of any kind or rubbish from any wetland or the dumping, filling or depositing thereon of any soil, stones, sand, gravel, mud, aggregate of any kind, rubbish or similar material, either directly or otherwise, and the erection of structures, driving of pilings, or placing of obstructions, whether or not changing the tidal ebb and flow. Notwithstanding the foregoing, “regulated activity” shall not include activities conducted by, or under the authority of, the Department of Energy and Environmental Protection for the purposes of mosquito control, conservation activities of the Department of Energy and Environmental Protection, the construction or maintenance of aids to navigation which are authorized by governmental authority and the emergency decrees of any duly appointed health officer of a municipality acting to protect the public health;

(4) “Person” means any corporation, limited liability company, association or partnership, one or more individuals, and any unit of government or agency thereof.

(1969, P.A. 695, S. 1; 1971, P.A. 872, S. 400; 1972, P.A. 132, S. 1; P.A. 77-614, S. 323, 610; P.A. 87-589, S. 7, 87; P.A. 93-381, S. 9, 39; P.A. 95-79, S. 91, 189; 95-257, S. 12, 21, 58; P.A. 97-289, S. 4, 9; P.A. 11-80, S. 1.)

History: 1971 act defined “commissioner” as commissioner of environmental protection rather than as commissioner of agriculture and natural resources and substituted department of environmental protection for department of agriculture and natural resources “and its related agencies and boards”; 1972 act expanded list of plants common to wetlands in Subdiv. (2); Sec. 22-7i transferred to Sec. 22a-29 in 1972 and references to other transferred sections were revised; P.A. 77-614 replaced state health department with department of health services, effective January 1, 1979; P.A. 87-589 made technical change in Subdiv. (2); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-289 amended Subdiv. (3) to exclude mosquito control activities of the Commissioner of Environmental Protection from the definition of “regulated activity”, deleting reference to Mosquito Control Division of Department of Public Health, effective July 1, 1997; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

Cited. 32 CS 104; 43 CS 386.



Section 22a-30 - (Formerly Sec. 22-7j). Entry on public or private property to carry out wetlands and watercourses responsibilities. Regulations.

(a) The commissioner or his authorized representative shall have the right to enter upon any public or private property at reasonable times to carry out the provisions of sections 22a-28 to 22a-35, inclusive.

(b) Any regulated activities conducted upon any wetlands, whether or not such wetlands have been mapped, shall be subject to the provisions of sections 22a-32 to 22a-35, inclusive.

(c) The commissioner shall adopt, in accordance with the provisions of chapter 54, such regulations as said commissioner deems necessary to carry out the provisions of sections 22a-28 to 22a-35, inclusive, and, as applicable, sections 22a-90 to 22a-96, inclusive. Such regulations shall be consistent with the provisions of the federal Coastal Zone Management Act (P.L. 92-583) and the federal regulations adopted thereunder that pertain to tidal wetlands. Such regulations shall be for the purpose of qualifying the state and its municipalities for available federal grants pursuant to said (P.L. 92-583) and for the purpose of permit coordination with other state and federal programs affecting the tidal wetlands of the state. Such regulations shall establish criteria for granting, denying, or limiting permits giving due regard to the impacts of regulated activities on the wetlands of the state, adjoining coastal and tidal resources, navigation, recreation, erosion, sedimentation, water quality and circulation, fisheries, shellfisheries, wildlife, flooding and other natural disasters and water-dependent use opportunities as defined in chapter 444. The commissioner may also adopt, in accordance with the provisions of chapter 54, regulations which set forth informational material describing general categories of regulated activities for the purpose of providing permit applicants with more explicit understanding, provided such informational materials shall be consistent with and shall not increase the discretion granted to the commissioner under the policies, standards and criteria contained in sections 22a-28 and 22a-33 and, as applicable, section 22a-92.

(1969, P.A. 695, S. 3; 1971, P.A. 46, S. 1; 138, S. 1; 870, S. 115; P.A. 74-112, S. 1, 2; P.A. 76-436, S. 598, 681; P.A. 77-603, S. 103, 125; P.A. 78-280, S. 5, 127; P.A. 79-170; P.A. 80-356, S. 2, 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-308, S. 1; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 13-209, S. 2.)

History: 1971 acts added provisions granting commissioner or his representative right to enter upon public or private property to carry out provisions of Secs. 22-7h to 22-7o, empowering commissioner to designate areas in danger of despoilment as wetland before maps are prepared, changed “commissioner” to refer to environmental protection commissioner rather than commissioner of agriculture and natural resources, and, effective September 1, 1971, replaced superior court with court of common pleas except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; Sec. 22-7j transferred to Sec. 22a-30 in 1972 and internal references to other transferred sections were revised; P.A. 74-112 added Subsec. (b) re inspection of wetlands and revision of boundary maps; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with requirement that appeals be made in accordance with Sec. 4-183 but retained venue in Hartford county; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 79-170 required that copies of orders and hearing notice be sent by “certified mail, return receipt requested” rather than by “registered” mail and added Subsec. (c) re commissioner’s power to make regulations; P.A. 80-356 detailed subject areas of regulations in Subsec. (c); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-308 amended Subsecs. (a) and (b) to make the inventory and inspection of tidal wetlands by the commissioner discretionary rather than mandatory deleting provisions in Subsec. (a) re designation of area as wetland before mapping is complete to protect it from despoliation and further provided that certain regulated activities upon tidal wetlands would remain subject to provisions of this chapter regardless of whether they had been mapped; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (a), effective June 29, 1999; P.A. 13-209 amended Subsec. (a) by deleting provisions re commissioner’s authority to inventory all tidal wetlands, hold a hearing on tidal wetland boundary maps and establish the bounds of such wetlands and amended Subsec. (b) by deleting provisions re commissioner’s authority to periodically inspect wetlands and revise wetland boundary maps.



Section 22a-31 - (Formerly Sec. 22-7k). Hearing officers.

Section 22a-31 is repealed, effective October 1, 2013.

(1969, P.A. 695, S. 4; P.A. 13-209, S. 20.)



Section 22a-32 - (Formerly Sec. 22-7l). Regulated activity permit. Application. Hearing. Waiver of hearing.

No regulated activity shall be conducted upon any wetland without a permit. Any person proposing to conduct or cause to be conducted a regulated activity upon any wetland shall file an application for a permit with the commissioner, in such form and with such information as the commissioner may prescribe. Such application shall include a detailed description of the proposed work and a map showing the area of wetland directly affected, with the location of the proposed work thereon, together with the names of the owners of record of adjacent land and known claimants of water rights in or adjacent to the wetland of whom the applicant has notice. The commissioner shall cause a copy of such application to be mailed or sent by electronic means to the chief administrative officer in the town or towns where the proposed work, or any part thereof, is located, and the chairman of the conservation commission and shellfish commission of the town or towns where the proposed work, or any part thereof, is located. The commissioner or the commissioner’s duly designated hearing officer shall hold a public hearing on such application, provided, whenever the commissioner determines that the regulated activity for which a permit is sought is not likely to have a significant impact on the wetland, the commissioner may waive the requirement for public hearing after publishing notice, in a newspaper having general circulation in each town wherever the proposed work or any part thereof is located, of the commissioner’s intent to waive said requirement and of the commissioner’s tentative decision regarding the application, except that the commissioner shall hold a hearing on such application upon request of the applicant or upon receipt of a petition, signed by at least twenty-five persons, requesting such a hearing. The following shall be notified of the hearing by mail or by electronic means not less than fifteen days prior to the date set for the hearing: All of those persons and agencies who are entitled to receive a copy of such application in accordance with the terms hereof and all owners of record of adjacent land and known claimants to water rights in or adjacent to the wetland of whom the applicant has notice. The commissioner shall cause notice of the commissioner’s tentative decision regarding the application and such hearing to be published at least once not more than thirty days and not fewer than ten days before the date set for the hearing in the newspaper having a general circulation in each town where the proposed work, or any part thereof, is located. All applications and maps and documents relating thereto shall be open for public inspection at the office of the commissioner. At such hearing any person or persons may appear and be heard.

(1969, P.A. 695, S. 5, 6; 1971, P.A. 872, S. 401; P.A. 73-590, S. 1, 3; P.A. 93-428, S. 7, 39; P.A. 94-154, S. 1; P.A. 95-218, S. 3; P.A. 10-106, S. 3.)

History: 1971 act deleted from list of those who receive copies of applications state board of fisheries and game, open spaces section and soil and water conservation section of department of agriculture and natural resources and shellfish commission; Sec. 22-7l transferred to Sec. 22a-32 in 1972; P.A. 73-590 added proviso re waiver of public hearing and petition for hearing; P.A. 93-428 specified that notice include commissioner’s tentative decision in cases where he intends to waive hearing, effective July 1, 1993; P.A. 94-154 added provision re waiver or reduction of fees and defined “resource restoration or enhancement activity” (Revisor’s note: In the phrase “no sooner than thirty days and not later than sixty days of the receipt of such application,” the word “of” was replaced editorially by the Revisors with “after” for grammatical sense); P.A. 95-218 deleted a provision re reduction or waiver of fee for resource restoration or enhancement activities; P.A. 10-106 added provision authorizing commissioner to send copy of application to chief administrative officer of town by electronic means, deleted provision re time period for holding public hearing, added provisions authorizing applicant to request public hearing and authorizing notification of hearing by electronic means and made technical changes.

Cited. 25 CA 401.

Cited. 32 CS 104; 43 CS 386.



Section 22a-33 - (Formerly Sec. 22-7m). Issuance or denial of permit.

In granting, denying or limiting any permit, the commissioner or his duly designated hearing officer shall consider the effect of the proposed work with reference to the public health and welfare, marine fisheries, shellfisheries, wildlife, the protection of life and property from flood, hurricane and other natural disasters, and the public policy set forth in sections 22a-28 to 22a-35, inclusive. The fact that the Department of Energy and Environmental Protection is in the process of acquisition of any tidal wetlands by negotiation or condemnation under the provisions of section 26-17a shall be sufficient basis for denial of any permit. In granting a permit, the commissioner may limit or impose conditions or limitations designed to carry out the public policy set forth in sections 22a-28 to 22a-35, inclusive. The commissioner may require a bond in an amount and with surety and conditions satisfactory to him securing to the state compliance with the conditions and limitations set forth in the permit. The commissioner may suspend or revoke a permit if the commissioner finds that the applicant has not complied with any of the conditions or limitations set forth in the permit or has exceeded the scope of the work as set forth in the application. The commissioner may suspend a permit if the applicant fails to comply with the terms and conditions set forth in the application.

(1969, P.A. 695, S. 7; 1971, P.A. 872, S. 402; P.A. 93-428, S. 18, 39; P.A. 11-80, S. 1.)

History: 1971 act replaced state board of fisheries and game with department of environmental protection; Sec. 22-7m transferred to Sec. 22a-33 in 1972 and internal references to other transferred sections were revised to reflect the change in numbering; P.A. 93-428 deleted requirement that commissioner make specific findings and publish notice of action taken on permit applications, effective July 1, 1993; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.

Cited. 32 CS 104; 43 CS 386.



Section 22a-34 - (Formerly Sec. 22-7n). Appeal.

(a) An appeal may be taken by the applicant or any person or corporation, municipal corporation or interested community group other than the applicant who has been aggrieved by such order from the denial, suspension or revocation of a permit or the issuance of a permit or conditional permit within thirty days after publication of such issuance, denial, suspension or revocation of any such permit to the superior court for the judicial district of New Britain. If the court finds that the action appealed from is an unreasonable exercise of the police power, it may set aside the order. If the court so finds that the action appealed from constitutes the equivalent of a taking without compensation, and the land so regulated otherwise meets the interests and objectives of sections 22a-28 to 22a-35, inclusive, it may at the election of the commissioner (1) set aside the order or (2) proceed under the provisions of sections 48-12 to 48-14, inclusive, to award damages.

(b) Such appeal shall be brought in accordance with the provisions of section 4-183, except that venue for such appeal shall be in the judicial district of New Britain. Such appeal shall have precedence in the order of trial. The proceedings of the court in the appeal may be stayed by agreement of the parties when a mediation conducted pursuant to section 8-8a commences. Any such stay shall terminate upon conclusion of the mediation.

(c) When the persons who should otherwise be made parties to such appeal are so numerous that it would be impracticable or unreasonably expensive to make them all parties by personal service, the court to which such appeal is taken, or, if said court is not in session, any judge of said court, may order notice of such appeal to be given, by some method other than by personal service, to such of the parties as said court or such judge deems just and equitable, and notice so given shall operate to bind the interests of such parties on such appeal as fully as if personal service had been made upon such parties.

(1969, P.A. 695, S. 8, 9; 1971, P.A. 606; 870, S. 116; 1972, P.A. 108, S. 5; P.A. 76-436, S. 270, 681; P.A. 77-603, S. 12, 125; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 02-132, S. 65.)

History: 1971 acts added Subsec. (c) re notice of appeal when parties to it are numerous, changed time for bringing appeals from “next return day or next but one” after filing of appeal to a return day not less than 12 or more than 30 days after service and, effective September 1, 1971, replaced superior court with court of common pleas except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; 1972 act made technical correction in Subsec. (c), replacing superior court with court of common pleas as called for in 1971 act; Sec. 22-7n transferred to Sec. 22a-34 in 1972 and references to other transferred sections were revised to reflect the numbering change; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions in Subsec. (b) with provision requiring that appeals be made in accordance with Sec. 4-183 but retained venue in Hartford county; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsecs. (a) and (b), effective June 29, 1999; P.A. 02-132 amended Subsec. (b) by making a technical change and adding provisions re stay of appeal upon commencement of mediation pursuant to Sec. 8-8a.

Cited. 161 C. 24.

Annotations to present section:

Cited. 168 C. 349; 183 C. 532; 209 C. 544; 232 C. 401.

Cited. 25 CA 572.

Cited. 32 CS 104; 43 CS 386.



Section 22a-35 - (Formerly Sec. 22-7o). Penalty.

Any person who knowingly violates any provision of sections 22a-28 to 22a-35, inclusive, shall be liable to the state for the cost of restoration of the affected wetland to its condition prior to such violation insofar as that is possible, and shall forfeit to the state a sum not to exceed one thousand dollars, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense, and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General, upon complaint of the commissioner, shall institute a civil action to recover such forfeiture. The Superior Court shall have jurisdiction in equity to restrain a continuing violation of said sections at the suit of any person or agency of state or municipal government.

(1969, P.A. 695, S. 10.)

History: Sec. 22-7o transferred to Sec. 22a-35 in 1972 and internal references to other transferred sections were revised to reflect their changed numbers.

Cited. 32 CS 104.



Section 22a-35a - Tidal wetlands restoration.

The Commissioner of Energy and Environmental Protection, within available appropriations and bond authorizations, shall conduct wetlands restoration and enhancement projects, including but not limited to, open water marsh management and coastal culvert and tide gate management. Such projects (1) shall maximize successful recolonization of tidal wetland vegetation and long-term control of mosquitoes, mosquito larvae and mosquito habitats, (2) shall be consistent with the provisions of sections 22a-28 to 22a-30, inclusive, and sections 22a-90 to 22a-111, inclusive, and (3) shall be consistent with preservation, protection and restoration of tidal wetland values.

(P.A. 93-428, S. 28, 39; P.A. 97-289, S. 8, 9; P.A. 10-106, S. 4; P.A. 11-80, S. 1.)

History: P.A. 93-428 effective July 1, 1993; P.A. 97-289 added control of mosquito larvae to the requirements for projects under this section, effective July 1, 1997; P.A. 10-106 replaced reference to Sec. 22a-112 with reference to Sec. 22a-111; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-36 - Inland wetlands and watercourses. Legislative finding.

The inland wetlands and watercourses of the state of Connecticut are an indispensable and irreplaceable but fragile natural resource with which the citizens of the state have been endowed. The wetlands and watercourses are an interrelated web of nature essential to an adequate supply of surface and underground water; to hydrological stability and control of flooding and erosion; to the recharging and purification of groundwater; and to the existence of many forms of animal, aquatic and plant life. Many inland wetlands and watercourses have been destroyed or are in danger of destruction because of unregulated use by reason of the deposition, filling or removal of material, the diversion or obstruction of water flow, the erection of structures and other uses, all of which have despoiled, polluted and eliminated wetlands and watercourses. Such unregulated activity has had, and will continue to have, a significant, adverse impact on the environment and ecology of the state of Connecticut and has and will continue to imperil the quality of the environment thus adversely affecting the ecological, scenic, historic and recreational values and benefits of the state for its citizens now and forever more. The preservation and protection of the wetlands and watercourses from random, unnecessary, undesirable and unregulated uses, disturbance or destruction is in the public interest and is essential to the health, welfare and safety of the citizens of the state. It is, therefore, the purpose of sections 22a-36 to 22a-45, inclusive, to protect the citizens of the state by making provisions for the protection, preservation, maintenance and use of the inland wetlands and watercourses by minimizing their disturbance and pollution; maintaining and improving water quality in accordance with the highest standards set by federal, state or local authority; preventing damage from erosion, turbidity or siltation; preventing loss of fish and other beneficial aquatic organisms, wildlife and vegetation and the destruction of the natural habitats thereof; deterring and inhibiting the danger of flood and pollution; protecting the quality of wetlands and watercourses for their conservation, economic, aesthetic, recreational and other public and private uses and values; and protecting the state’s potable fresh water supplies from the dangers of drought, overdraft, pollution, misuse and mismanagement by providing an orderly process to balance the need for the economic growth of the state and the use of its land with the need to protect its environment and ecology in order to forever guarantee to the people of the state, the safety of such natural resources for their benefit and enjoyment and for the benefit and enjoyment of generations yet unborn.

(1972, P.A. 155, S. 1.)

Cited. 4 CA 271; 5 CA 70; 6 CA 715. Inland Wetlands and Watercourses Act cited. 12 CA 47; 15 CA 336; 18 CA 440. Cited. 19 CA 713. Inland Wetlands and Watercourses Act cited. 20 CA 309. Cited. 25 CA 446. Inland Wetlands and Watercourses Act cited. 26 CA 564; 27 CA 590. Cited. 28 CA 262; Id., 780. Inland Wetlands and Watercourses Act cited. 29 CA 12; Id., 105; 30 CA 85; 31 CA 105; Id., 599; judgment reversed, see 229 C. 627; 32 CA 799; 34 CA 385. Cited. 36 CA 270; 37 CA 166.

Cited. 32 CS 104. Under Inland Wetlands and Watercourses Act, commissioner is limited to promulgating regulations and appealing from decisions of municipal commissions. 35 CS 145. Nothing obligates commissioner to include “balancing computation” in his opinion relative to economic factors described in section at risk of nullification of his entire action; section must yield to Sec. 22a-41 for factors to be considered. 36 CS 1. Cited. 41 CS 444; 42 CS 57.



Section 22a-37 - Short title: Inland Wetlands and Watercourses Act.

Sections 22a-36 to 22a-45, inclusive, shall be known and may be cited as the “Inland Wetlands and Watercourses Act”.

(1972, P.A. 155, S. 2.)

Inland Wetlands and Watercourses Act cited. 4 CA 271. Cited. 5 CA 70; 6 CA 715. Inland Wetlands and Watercourses Act cited. 12 CA 47; 15 CA 336; 18 CA 440. Cited. 19 CA 713. Inland Wetlands and Watercourses Act cited. 20 CA 309; 26 CA 564; 27 CA 590; 28 CA 780; 29 CA 12; 30 CA 85; 31 CA 105; Id., 599; judgment reversed, see 229 C. 627; 32 CA 799; 34 CA 385; 36 CA 270; 37 CA 166.

Cited. 35 CS 145; 36 CS 1; 41 CS 444; 42 CS 57.



Section 22a-38 - Definitions.

As used in sections 22a-36 to 22a-45a, inclusive:

(1) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(2) “Person” means any person, firm, partnership, association, corporation, limited liability company, company, organization or legal entity of any kind, including municipal corporations, governmental agencies or subdivisions thereof;

(3) “Municipality” means any town, consolidated town and city, consolidated town and borough, city and borough;

(4) “Inland wetlands agency” means a municipal board or commission established pursuant to and acting under section 22a-42;

(5) “Soil scientist” means an individual duly qualified in accordance with standards set by the federal Office of Personnel Management;

(6) “Material” means any substance, solid or liquid, organic or inorganic, including, but not limited to soil, sediment, aggregate, land, gravel, clay, bog, mud, debris, sand, refuse or waste;

(7) “Waste” means sewage or any substance, liquid, gaseous, solid or radioactive, which may pollute or tend to pollute any of the waters of the state;

(8) “Pollution” means harmful thermal effect or the contamination or rendering unclean or impure of any waters of the state by reason of any waste or other materials discharged or deposited therein by any public or private sewer or otherwise so as directly or indirectly to come in contact with any waters;

(9) “Rendering unclean or impure” means any alteration of the physical, chemical or biological properties of any of the waters of the state, including, but not limited to change in odor, color, turbidity or taste;

(10) “Discharge” means the emission of any water, substance or material into waters of the state whether or not such substance causes pollution;

(11) “Remove” includes, but shall not be limited to drain, excavate, mine, dig, dredge, suck, bulldoze, dragline or blast;

(12) “Deposit” includes, but shall not be limited to, fill, grade, dump, place, discharge or emit;

(13) “Regulated activity” means any operation within or use of a wetland or watercourse involving removal or deposition of material, or any obstruction, construction, alteration or pollution, of such wetlands or watercourses, but shall not include the specified activities in section 22a-40;

(14) “License” means the whole or any part of any permit, certificate of approval or similar form of permission which may be required of any person by the provisions of sections 22a-36 to 22a-45a, inclusive;

(15) “Wetlands” means land, including submerged land, not regulated pursuant to sections 22a-28 to 22a-35, inclusive, which consists of any of the soil types designated as poorly drained, very poorly drained, alluvial, and floodplain by the National Cooperative Soils Survey, as may be amended from time to time, of the Natural Resources Conservation Service of the United States Department of Agriculture;

(16) “Watercourses” means rivers, streams, brooks, waterways, lakes, ponds, marshes, swamps, bogs and all other bodies of water, natural or artificial, vernal or intermittent, public or private, which are contained within, flow through or border upon this state or any portion thereof, not regulated pursuant to sections 22a-28 to 22a-35, inclusive. Intermittent watercourses shall be delineated by a defined permanent channel and bank and the occurrence of two or more of the following characteristics: (A) Evidence of scour or deposits of recent alluvium or detritus, (B) the presence of standing or flowing water for a duration longer than a particular storm incident, and (C) the presence of hydrophytic vegetation;

(17) “Feasible” means able to be constructed or implemented consistent with sound engineering principles;

(18) “Prudent” means economically and otherwise reasonable in light of the social benefits to be derived from the proposed regulated activity provided cost may be considered in deciding what is prudent and further provided a mere showing of expense will not necessarily mean an alternative is imprudent.

(1972, P.A. 155, S. 4; P.A. 73-571, S. 2, 9; P.A. 87-533, S. 1, 14; P.A. 95-79, S. 92, 189; 95-313, S. 1; P.A. 96-157, S. 1; 96-269, S. 3, 4; P.A. 11-80, S. 1.)

History: P.A. 73-571 replaced definition of “conservation commission” with definition of “inland wetlands agency” in Subdiv. (4); P.A. 87-533 amended the definition of “municipality” to exclude metropolitan districts, village, fire and sewer districts, sewer districts and municipal organizations having authority to levy and collect taxes or make charges for its authorized functions; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-313 redefined “wetlands” to make spelling and nomenclature corrections and redefined “watercourses” to include vernal or intermittent bodies of water; P.A. 96-157 amended the definition of “soil scientist” to update the reference to the federal Office of Personnel Management, amended the definition of “watercourses” to require evidence of two of the specified characteristics and added the definitions of “feasible” and “prudent”; P.A. 96-269 changed effective date of P.A. 96-157 from October 1, 1996, to January 1, 1997, effective June 12, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (1), effective July 1, 2011.

Cited. 4 CA 271; 5 CA 70; 6 CA 715. Inland Wetlands and Watercourses Act cited. 12 CA 47; 15 CA 336; 18 CA 440. Cited. 19 CA 713. Inland Wetlands and Watercourses Act cited. 20 CA 309; 26 CA 564; 27 CA 590; 29 CA 12; Id., 105; 30 CA 85; 31 CA 105; Id., 599; judgment reversed, see 229 C. 627; 32 CA 799; 34 CA 385; 36 CA 270; 37 CA 166. Review of movement of motor vehicles within the scope of examination and evaluation by inland wetlands agency of impact that construction of subdivision might have on wetlands and watercourses. 103 CA 354.

Cited. 35 CS 145; 36 CS 1; 41 CS 444; 42 CS 57.

Subdiv. (6):

Cited. 227 C. 175.

Subdiv. (13):

Cited. 192 C. 591; 193 C. 414; 196 C. 218; 227 C. 175.

Cited. 20 CA 309.

Subdiv. (15):

Cited. 215 C. 616.

Cited. 43 CA 239.

Subdiv. (18):

Access way that would more than double the impact to the wetlands is not a prudent alternative. 79 CA 49.



Section 22a-39 - Duties of commissioner.

The commissioner shall:

(a) Exercise general supervision of the administration and enforcement of sections 22a-36 to 22a-45, inclusive;

(b) Develop comprehensive programs in furtherance of the purposes of said sections;

(c) Advise, consult and cooperate with other agencies of the state, the federal government, other states and with persons and municipalities in furtherance of the purposes of said sections;

(d) Encourage, participate in or conduct studies, investigations, research and demonstrations, and collect and disseminate information, relating to the purposes of said sections;

(e) Retain and employ consultants and assistants on a contract or other basis for rendering legal, financial, technical or other assistance and advice in furtherance of any of its purposes, specifically including, but not limited to, soil scientists on a cost-sharing basis with the United States Soil Conservation Service for the purpose of (1) completing the state soils survey and (2) making on-site interpretations, evaluations and findings as to soil types;

(f) Adopt such regulations, in accordance with the provisions of chapter 54, as are necessary to protect the wetlands or watercourses or any of them individually or collectively;

(g) Inventory or index the wetlands and watercourses in such form, including pictorial representations, as the commissioner deems best suited to effectuate the purposes of sections 22a-36 to 22a-45, inclusive;

(h) Grant, deny, limit or modify in accordance with the provisions of section 22a-42a, an application for a license or permit for any proposed regulated activity conducted by any department, agency or instrumentality of the state, except any local or regional board of education, (1) after an advisory decision on such license or permit has been rendered to the commissioner by the wetland agency of the municipality within which such wetland is located or (2) thirty-five days after receipt by the commissioner of such application, whichever occurs first;

(i) Grant, deny, limit or modify in accordance with the provisions of section 22a-42 and section 22a-42a, an application for a license or permit for any proposed regulated activity within a municipality which does not regulate its wetlands and watercourses;

(j) Exercise all incidental powers including but not limited to the issuance of orders necessary to enforce rules and regulations and to carry out the purposes of sections 22a-36 to 22a-45, inclusive;

(k) Conduct a public hearing no sooner than thirty days and not later than sixty days following the receipt by said commissioner of any inland wetlands application, provided whenever the commissioner determines that the regulated activity for which a permit is sought is not likely to have a significant impact on the wetland or watercourse, he may waive the requirement for public hearing after (1) publishing notice, in a newspaper having general circulation in each town wherever the proposed work or any part thereof is located, of his intent to waive said requirement, and (2) mailing or providing by electronic means notice of such intent to the chief administrative officer in the town or towns where the proposed work, or any part thereof, is located, and the chairman of the conservation commission and inland wetlands agency of each such town or towns, except that the commissioner shall hold a hearing on such application upon receipt, not later than thirty days after such notice has been published, sent or mailed, of a petition signed by at least twenty-five persons requesting such a hearing. The commissioner shall (A) publish notice of such hearing at least once not more than thirty days and not fewer than ten days before the date set for the hearing in a newspaper having a general circulation in each town where the proposed work, or any part thereof, is located, and (B) mail or provide by electronic means notice of such hearing to the chief administrative officer in the town or towns where the proposed work, or any part thereof, is located, and the chairman of the conservation commission and inland wetlands agency of each such town or towns. All applications and maps and documents relating thereto shall be open for public inspection at the office of the commissioner. The commissioner shall state upon his records his findings and reasons for the action taken;

(l) Develop a comprehensive training program for inland wetlands agency members;

(m) Adopt regulations in accordance with the provisions of chapter 54 establishing reporting requirements for inland wetlands agencies, which shall include provisions for reports to the commissioner on permits, orders and other actions of such agencies and development of a form for such reports; and

(n) The commissioner shall issue a certificate to any member of a municipal inland wetlands agency or its staff who completes the training program offered annually by the commissioner for such officials.

(1972, P.A. 155, S. 5; P.A. 77-397; 77-599, S. 1, 7; P.A. 80-16; P.A. 87-533, S. 3, 14; P.A. 95-313, S. 2; P.A. 13-209, S. 3.)

History: P.A. 77-397 specifically mentioned commissioner’s power to issue orders in Subdiv. (h) and added Subdiv. (i) re commissioner’s duty to conduct public hearings on inland wetlands applications; P.A. 77-599 inserted new Subdivs. (h) and (i) re commissioner’s power to grant, deny, limit or modify applications for permits or licenses and relettered former Subdivs. (h) and (i) as (j) and (k); P.A. 80-16 expanded Subdiv. (k) to include provisions re waiver of hearing requirement and re hearings held upon receipt of petition requesting hearing; P.A. 87-533 amended Subdiv. (f) by adding reference to chapter 54 and added Subdiv. (l) regarding a training program for inland wetlands agency members and Subdiv. (m) regarding adoption by the commissioner of regulations establishing reporting requirements for inland wetlands agencies; P.A. 95-313 added Subdiv. (n) re certificate for municipal officials who have completed the training program; P.A. 13-209 amended Subdiv. (k) by adding provisions authorizing commissioner to provide notice to chief administrative officer by electronic means and making technical changes.



Section 22a-40 - Permitted operations and uses.

(a) The following operations and uses shall be permitted in wetlands and watercourses, as of right:

(1) Grazing, farming, nurseries, gardening and harvesting of crops and farm ponds of three acres or less essential to the farming operation, and activities conducted by, or under the authority of, the Department of Energy and Environmental Protection for the purposes of wetland or watercourse restoration or enhancement or mosquito control. The provisions of this subdivision shall not be construed to include road construction or the erection of buildings not directly related to the farming operation, relocation of watercourses with continual flow, filling or reclamation of wetlands or watercourses with continual flow, clear cutting of timber except for the expansion of agricultural crop land, the mining of top soil, peat, sand, gravel or similar material from wetlands or watercourses for the purposes of sale;

(2) A residential home (A) for which a building permit has been issued, or (B) on a subdivision lot, provided the permit has been issued or the subdivision has been approved by a municipal planning, zoning or planning and zoning commission as of the effective date of promulgation of the municipal regulations pursuant to subsection (b) of section 22a-42a or as of July 1, 1974, whichever is earlier, and further provided no residential home shall be permitted as of right pursuant to this subdivision unless the permit was obtained on or before July 1, 1987;

(3) Boat anchorage or mooring;

(4) Uses incidental to the enjoyment and maintenance of residential property, such property defined as equal to or smaller than the largest minimum residential lot site permitted anywhere in the municipality, provided in any town, where there are no zoning regulations establishing minimum residential lot sites, the largest minimum lot site shall be two acres. Such incidental uses shall include maintenance of existing structures and landscaping but shall not include removal or deposition of significant amounts of material from or onto a wetland or watercourse or diversion or alteration of a watercourse;

(5) Construction and operation, by water companies as defined in section 16-1 or by municipal water supply systems as provided for in chapter 102, of dams, reservoirs and other facilities necessary to the impounding, storage and withdrawal of water in connection with public water supplies except as provided in sections 22a-401 and 22a-403;

(6) Maintenance relating to any drainage pipe which existed before the effective date of any municipal regulations adopted pursuant to section 22a-42a or July 1, 1974, whichever is earlier, provided such pipe is on property which is zoned as residential but which does not contain hydrophytic vegetation. For purposes of this subdivision, “maintenance” means the removal of accumulated leaves, soil, and other debris whether by hand or machine, while the pipe remains in place; and

(7) Withdrawals of water for fire emergency purposes.

(b) The following operations and uses shall be permitted, as nonregulated uses in wetlands and watercourses, provided they do not disturb the natural and indigenous character of the wetland or watercourse by removal or deposition of material, alteration or obstruction of water flow or pollution of the wetland or watercourse:

(1) Conservation of soil, vegetation, water, fish, shellfish and wildlife;

(2) Outdoor recreation including play and sporting areas, golf courses, field trials, nature study, hiking, horseback riding, swimming, skin diving, camping, boating, water skiing, trapping, hunting, fishing and shellfishing where otherwise legally permitted and regulated; and

(3) The installation of a dry hydrant by or under the authority of a municipal fire department, provided such dry hydrant is only used for firefighting purposes and there is no alternative access to a public water supply. For purposes of this section, “dry hydrant” means a non-pressurized pipe system that: (A) Is readily accessible to fire department apparatus from a proximate public road, (B) provides for the withdrawal of water by suction to such fire department apparatus, and (C) is permanently installed into an existing lake, pond or stream that is a dependable source of water.

(c) Any dredging or any erection, placement, retention or maintenance of any structure, fill, obstruction or encroachment, or any work incidental to such activities, conducted by a state agency, which activity is regulated under sections 22a-28 to 22a-35, inclusive, or sections 22a-359b to 22a-363f, inclusive, shall not require any permit or approval under sections 22a-36 to 22a-45, inclusive.

(1972, P.A. 155, S. 3; P.A. 73-571, S. 1, 9; P.A. 77-599, S. 2, 7; P.A. 87-533, S. 2, 14; P.A. 88-364, S. 33, 123; P.A. 94-89, S. 15; P.A. 97-289, S. 5, 9; P.A. 98-209, S. 4; P.A. 11-80, S. 1; 11-184, S. 1.)

History: P.A. 73-571 allowed usage of wetlands and watercourses for grazing, farming, etc. purposes, for residential purposes, for boat anchorage or mooring and for water supply purposes “as of right” as was previously the case deleting exception “as they involve regulated activities”, but allowed usage “as a nonregulated use ... provided they do not disturb the natural and indigenous character of the land” for conservation of soil, vegetation, etc. and outdoor regulation, where previously these uses too had been “as of right”; P.A. 77-599 amended Subsec. (a)(2) for clarity adding references to approval by municipal planning and zoning commissions and to July 1, 1974, as alternate approval date, amended (a)(4) for clarity by adding words “equal to or smaller than” with reference to lot size, by specifying that incidental uses include “maintenance of existing structures and landscaping” but exclude “removal or deposition of significant amounts of material from or onto a wetland or watercourse or diversion or alteration of a watercourse”, amended Subsec. (b) to specifically prohibit removal or deposition of material, alteration or obstruction of water flow or pollution of wetlands or watercourses and to refer to field “trials” rather than field “trails” in Subdiv. (2); P.A. 87-533 amended Subsec. (a)(1) to require permits for farm ponds not essential to the farming operation, and certain road construction, relocation of wetlands and watercourses with continual flow, clear cutting of timber, and mining for the purposes of sale and amended Subsec. (a)(2) to require permits for all residential homes after July 1, 1987; P.A. 88-364 made a technical change in Subsec. (a); P.A. 94-89 added Subsec. (a)(6) re maintenance of drainage pipes in certain wetlands areas; P.A. 97-289 amended Subsec. (a)(1) to include in the operations permitted as of right activities of the Commissioner of Environmental Protection re wetland or watercourse restoration and mosquito control, effective July 1, 1997; P.A. 98-209 added new Subsec. (c) re permitted uses by state agencies; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a)(1), effective July 1, 2011; P.A. 11-184 amended Subsec. (a) by adding Subdiv. (7) re withdrawals of water for fire emergency purposes and making technical changes, and amended Subsec. (b) by adding Subdiv. (3) re installation of a dry hydrant by or under the authority of a municipal fire department.

Cited. 4 CA 271; 5 CA 70; 6 CA 715; 7 CA 283. Inland Wetlands and Watercourses Act cited. 12 CA 47; 15 CA 336; 18 CA 440. Cited. 19 CA 713. Inland Wetlands and Watercourses Act cited. 20 CA 309; 26 CA 564; 27 CA 590; 28 CA 780; 29 CA 12; Id., 105; 30 CA 85; 31 CA 105; Id., 599; judgment reversed, see 229 C. 627; 32 CA 799; 34 CA 385; 36 CA 270; 37 CA 166.

Cited. 35 CS 145; 36 CS 1; 41 CS 444; 42 CS 57.

Subsec. (a):

Subdiv. (4): Statute intended to apply only to that which is already in existence on residential property, including residence. 183 C. 532. Subdiv. (1) cited. 215 C. 616. Subdiv. (2): There is no as-of-right exemption from wetlands regulation under section for construction of houses on subdivision lots existing prior to July 1, 1974, unless a building permit had been issued for such lot prior to July 1, 1987. 229 C. 247. Subdiv. (1): The types of activities permitted as of right are limited to those enumerated in Subdiv. and corresponding town regulations, and do not include the filling of wetlands for the purpose of constructing roads. 302 C. 60.

Subdiv. (1): Regulation in effect at time of court decision is controlling. 18 CA 440. Subdiv. (1) cited. 20 CA 819; 24 CA 163. Re statutory limitation on farming exemption that prohibits “filling or reclamation of wetlands or watercourses with continual flow”, the phrase “with continual flow” applies only to watercourses, not to wetlands. 117 CA 630.

Subsec. (b):

Cited. 217 C. 164.



Section 22a-41 - Factors for consideration of commissioner. Finding of no feasible and prudent alternative. Wetlands or watercourses. Habitats. Jurisdiction of municipal inland wetlands agencies.

(a) In carrying out the purposes and policies of sections 22a-36 to 22a-45a, inclusive, including matters relating to regulating, licensing and enforcing of the provisions thereof, the commissioner shall take into consideration all relevant facts and circumstances, including but not limited to:

(1) The environmental impact of the proposed regulated activity on wetlands or watercourses;

(2) The applicant’s purpose for, and any feasible and prudent alternatives to, the proposed regulated activity which alternatives would cause less or no environmental impact to wetlands or watercourses;

(3) The relationship between the short-term and long-term impacts of the proposed regulated activity on wetlands or watercourses and the maintenance and enhancement of long-term productivity of such wetlands or watercourses;

(4) Irreversible and irretrievable loss of wetland or watercourse resources which would be caused by the proposed regulated activity, including the extent to which such activity would foreclose a future ability to protect, enhance or restore such resources, and any mitigation measures which may be considered as a condition of issuing a permit for such activity including, but not limited to, measures to (A) prevent or minimize pollution or other environmental damage, (B) maintain or enhance existing environmental quality, or (C) in the following order of priority: Restore, enhance and create productive wetland or watercourse resources;

(5) The character and degree of injury to, or interference with, safety, health or the reasonable use of property which is caused or threatened by the proposed regulated activity; and

(6) Impacts of the proposed regulated activity on wetlands or watercourses outside the area for which the activity is proposed and future activities associated with, or reasonably related to, the proposed regulated activity which are made inevitable by the proposed regulated activity and which may have an impact on wetlands or watercourses.

(b) (1) In the case of an application which received a public hearing pursuant to (A) subsection (k) of section 22a-39, or (B) a finding by the inland wetlands agency that the proposed activity may have a significant impact on wetlands or watercourses, a permit shall not be issued unless the commissioner finds on the basis of the record that a feasible and prudent alternative does not exist. In making his finding, the commissioner shall consider the facts and circumstances set forth in subsection (a) of this section. The finding and the reasons therefor shall be stated on the record in writing.

(2) In the case of an application which is denied on the basis of a finding that there may be feasible and prudent alternatives to the proposed regulated activity which have less adverse impact on wetlands or watercourses, the commissioner or the inland wetlands agency, as the case may be, shall propose on the record in writing the types of alternatives which the applicant may investigate provided this subdivision shall not be construed to shift the burden from the applicant to prove that he is entitled to the permit or to present alternatives to the proposed regulated activity.

(c) For purposes of this section, (1) “wetlands or watercourses” includes aquatic, plant or animal life and habitats in wetlands or watercourses, and (2) “habitats” means areas or environments in which an organism or biological population normally lives or occurs.

(d) A municipal inland wetlands agency shall not deny or condition an application for a regulated activity in an area outside wetlands or watercourses on the basis of an impact or effect on aquatic, plant, or animal life unless such activity will likely impact or affect the physical characteristics of such wetlands or watercourses.

(1972, P.A. 155, S. 6; P.A. 87-533, S. 4, 14; P.A. 96-157, S. 2; 96-269, S. 3, 4; P.A. 04-209, S. 1; P.A. 05-288, S. 94.)

History: P.A. 87-533 added Subsec. (b) requiring the commissioner to find that a feasible and prudent alternative does not exist prior to issuing a permit for an application which received a public hearing; P.A. 96-157 amended Subsec. (a) to modify the enumerated factors for consideration and amended Subsec. (b) to provide conditions for hearings governed by that subsection, to provide that findings re feasible and prudent alternatives be on the basis of the record and to add Subdiv. (2) re proposal of alternatives by the agency; P.A. 96-269 changed effective date of P.A. 96-157 from October 1, 1996, to January 1, 1997, effective June 12, 1996; P.A. 04-209 added new Subsec. (c) defining wetlands or watercourses and habitats and new Subsec. (d) re jurisdiction of municipal inland wetlands agencies, effective June 3, 2004; P.A. 05-288 made technical changes in Subsec. (b)(1), effective July 13, 2005.

Cited. 4 CA 271; 5 CA 70; 6 CA 715. Inland Wetlands and Watercourses Act cited. 12 CA 47; 15 CA 336; 18 CA 440. Cited. 19 CA 713. Inland Wetlands and Watercourses Act cited. 20 CA 309. Cited. 21 CA 122; 24 CA 708; 25 CA 572. Inland Wetlands and Watercourses Act cited. 26 CA 564. Cited. 27 CA 214. Inland Wetlands and Watercourses Act cited. Id., 590. Cited. 28 CA 262; Id., 780. Inland Wetlands and Watercourses Act cited. 29 CA 12; Id., 105. Cited. 30 CA 85. Inland Wetlands and Watercourses Act cited. 31 CA 105; Id., 599; judgment reversed, see 229 C. 627. Cited. 32 CA 799. Inland Wetlands and Watercourses Act cited. 34 CA 385; 36 CA 270; 37 CA 166. Cited. 43 CA 227. Although the act protects the physical characteristics of wetlands and not wildlife, there was substantial evidence in the record that the loss of wood frogs would have a negative consequential effect on the physical characteristics of the wetlands, which falls squarely within the commission’s jurisdiction. 122 CA 644. Inland wetlands and watercourses commission did not have to reconsider enumerated factors when considering a modified application because it had already considered the factors in approving the original application. 124 CA 489.

Cited. 35 CS 145. Section does not mandate specific reference in the finding and conclusion to any one of the six factors or a “balancing test”. 36 CS 1. Cited. 41 CS 444; 42 CS 57.

Subsec. (a):

Subdiv. (4): Mitigation measures are an integral component in the process of approving a permit that seeks to destroy wetland or watercourse resources; trial court improperly concluded that inland wetlands commission could accept payment of money and in-kind services as mitigation for destruction of wetlands and since the condition of the payment of money and provision of in-kind services was integral to commission’s decision to grant the permit, judgment of trial court was reversed and the case remanded with direction to sustain the appeal. 251 C. 269. Local wetlands and watercourses commission, in considering application for permit to conduct a regulated activity, must consider, among other things, any feasible and prudent alternatives to the proposed activity that would cause less or no environmental impact to wetlands or watercourses. 263 C. 572. It is the impact on the regulated area that is pertinent, not the environmental impact in general; inland wetlands agencies do not have jurisdiction to regulate activities that solely affect the wildlife that use the wetlands and watercourses without affecting the wetlands or watercourses themselves. 269 C. 57.

Cited. 25 CA 446. “All relevant facts” does not include adjacent land when proposed development does not have a significant impact on the wetlands and watercourses. 49 CA 95.

Subsec. (b):

Cited. 19 CA 334; 25 CA 446; 27 CA 214; 28 CA 435.

Subsec. (d):

Only inland wetlands commission may make factual determination of whether physical characteristics of the wetlands are impacted and commission cannot make such determination without information about wildlife; there was substantial evidence to support finding that application that omitted information about wildlife was incomplete. 293 C. 93.



Section 22a-42 - Municipal regulation of wetlands and watercourses. Action by commissioner.

(a) To carry out and effectuate the purposes and policies of sections 22a-36 to 22a-45a, inclusive, it is hereby declared to be the public policy of the state to require municipal regulation of activities affecting the wetlands and watercourses within the territorial limits of the various municipalities or districts.

(b) Any municipality may acquire wetlands and watercourses within its territorial limits by gift or purchase, in fee or lesser interest including, but not limited to, lease, easement or covenant, subject to such reservations and exceptions as it deems advisable.

(c) On or before July 1, 1988, each municipality shall establish an inland wetlands agency or authorize an existing board or commission to carry out the provisions of sections 22a-36 to 22a-45, inclusive. Each municipality, acting through its legislative body, may authorize any board or commission, as may be by law authorized to act, or may establish a new board or commission to promulgate such regulations, in conformity with the regulations adopted by the commissioner pursuant to section 22a-39, as are necessary to protect the wetlands and watercourses within its territorial limits. The ordinance establishing the new board or commission shall determine the number of members and alternate members, the length of their terms, the method of selection and removal and the manner for filling vacancies in the new board or commission. No member or alternate member of such board or commission shall participate in the hearing or decision of such board or commission of which he is a member upon any matter in which he is directly or indirectly interested in a personal or financial sense. In the event of such disqualification, such fact shall be entered on the records of such board or commission and replacement shall be made from alternate members of an alternate to act as a member of such commission in the hearing and determination of the particular matter or matters in which the disqualification arose. For the purposes of this section, the board or commission authorized by the municipality or district, as the case may be, shall serve as the sole agent for the licensing of regulated activities.

(d) At least one member of the inland wetlands agency or staff of the agency shall be a person who has completed the comprehensive training program developed by the commissioner pursuant to section 22a-39. Failure to have a member of the agency or staff with training shall not affect the validity of any action of the agency. The commissioner shall annually make such program available to one person from each town without cost to that person or the town. Each inland wetlands agency shall hold a meeting at least once annually at which information is presented to the members of the agency which summarizes the provisions of the training program. The commissioner shall develop such information in consultation with interested persons affected by the regulation of inland wetlands and shall provide for distribution of video presentations and related written materials which convey such information to inland wetlands agencies. In addition to such materials, the commissioner, in consultation with such persons, shall prepare materials which provide guidance to municipalities in carrying out the provisions of subsection (f) of section 22a-42a.

(e) Any municipality, pursuant to ordinance, may act through the board or commission authorized in subsection (c) of this section to join with any other municipalities in the formation of a district for the regulation of activities affecting the wetlands and watercourses within such district. Any city or borough may delegate its authority to regulate inland wetlands under this section to the town in which it is located.

(f) Municipal or district ordinances or regulations may embody any regulations promulgated hereunder, in whole or in part, or may consist of other ordinances or regulations in conformity with regulations promulgated hereunder. Any ordinances or regulations shall be for the purpose of effectuating the purposes of sections 22a-36 to 22a-45, inclusive, and, a municipality or district, in acting upon ordinances and regulations shall incorporate the factors set forth in section 22a-41.

(g) Nothing contained in this section shall be construed to limit the existing authority of a municipality or any boards or commissions of the municipality, provided the commissioner shall retain authority to act on any application filed with said commissioner prior to the establishment or designation of an inland wetlands agency by a municipality.

(1972, P.A. 155, S. 7; P.A. 73-571, S. 3, 9; P.A. 74-133; P.A. 87-533, S. 5, 14; P.A. 96-157, S. 3; 96-269, S. 3, 4.)

History: P.A. 73-571 clarified provisions, included districts as well as municipalities under provisions, specified that ordinance establishing board or commission should determine number of members, length of terms, etc. in Subsec. (c) and added Subsec. (f)(2) re commissioner’s power to protect wetlands and watercourses if municipality does not exercise its regulatory authority; P.A. 74-133 added provisions re disqualification of members from participation in hearing or decision in which they are directly or indirectly personally or financially involved and selection of alternate in such cases under Subsec. (c); P.A. 87-533 amended Subsec. (a) to require rather than encourage municipal regulation of inland wetlands, amended Subsec. (c) to require all municipalities to establish inland wetlands agencies on or before July 1, 1988, amended Subsec. (d) to authorize towns or boroughs to delegate authority to regulate inland wetlands to the towns in which they are located, deleted former Subsec. (f) re state regulation of inland wetlands, relettering former Subsec. (g) as (f) and adding proviso re commissioner’s authority to act on applications filed prior to designation of municipal agency; P.A. 96-157 inserted new Subsec. (d) re training of agency or staff and relettered former subsequent Subsecs. and amended Subsec. (f) to require incorporation of the factors for consideration set forth in Sec. 22a-41 in the agency’s regulations or ordinances; P.A. 96-269 changed effective date of P.A. 96-157 from October 1, 1996, to January 1, 1997, effective June 12, 1996.

Cited. 4 CA 271; 5 CA 70; 6 CA 715; 12 CA 47. Inland Wetlands and Watercourses Act cited. 15 CA 336. Cited. 18 CA 440; 19 CA 713. Inland Wetlands and Watercourses Act cited. 20 CA 309; 26 CA 564; 27 CA 590. Cited. 28 CA 780. Inland Wetlands and Watercourses Act cited. 29 CA 12; Id., 105; 30 CA 85; 31 CA 105; Id., 599; judgment reversed, see 229 C. 627. Cited. Id., 643. Inland Wetlands and Watercourses Act cited. 32 CA 799. Cited. 34 CA 385. Inland Wetlands and Watercourses Act cited. 36 CA 270. Cited. 37 CA 166.

Cited. 35 CS 145; 36 CS 1; 41 CS 444; 42 CS 57.

Subsec. (c):

Cited. 24 CA 708. Disqualification applies to ex officio members. 50 CA 548.

Cited. 43 CS 373. Once a municipality has established an agency to regulate activities affecting wetlands and watercourses within its territorial limits in accordance with section, such agency is not subject to interference by municipality’s legislative body; Inland Wetlands and Watercourses Act requires that agency created pursuant to the act be sole agent for licensing of regulated activities in the municipality. 49 CS 188.



Section 22a-42a - Establishment of boundaries by regulation. Adoption of regulations. Permits. Filing fee.

(a) The inland wetlands agencies authorized in section 22a-42 shall through regulation provide for (1) the manner in which the boundaries of inland wetland and watercourse areas in their respective municipalities shall be established and amended or changed, (2) the form for an application to conduct regulated activities, (3) notice and publication requirements, (4) criteria and procedures for the review of applications, and (5) administration and enforcement.

(b) No regulations of an inland wetlands agency including boundaries of inland wetland and watercourse areas shall become effective or be established until after a public hearing in relation thereto is held by the inland wetlands agency. Any such hearing shall be held in accordance with the provisions of section 8-7d. A copy of such proposed regulation or boundary shall be filed in the office of the town, city or borough clerk as the case may be, in such municipality, for public inspection at least ten days before such hearing, and may be published in full in such paper. A copy of the notice and the proposed regulations or amendments thereto, except determinations of boundaries, shall be provided to the commissioner at least thirty-five days before such hearing. Such regulations and inland wetland and watercourse boundaries may be from time to time amended, changed or repealed, by majority vote of the inland wetlands agency, after a public hearing in relation thereto is held by the inland wetlands agency, in accordance with the provisions of section 8-7d. Regulations or boundaries or changes therein shall become effective at such time as is fixed by the inland wetlands agency, provided a copy of such regulation, boundary or change shall be filed in the office of the town, city or borough clerk, as the case may be. Whenever an inland wetlands agency makes a change in regulations or boundaries it shall state upon its records the reason why the change was made and shall provide a copy of such regulation, boundary or change to the Commissioner of Energy and Environmental Protection no later than ten days after its adoption provided failure to submit such regulation, boundary or change shall not impair the validity of such regulation, boundary or change. All petitions submitted in writing and in a form prescribed by the inland wetlands agency, requesting a change in the regulations or the boundaries of an inland wetland and watercourse area shall be considered at a public hearing held in accordance with the provisions of section 8-7d. The failure of the inland wetlands agency to act within any time period specified in this subsection, or any extension thereof, shall not be deemed to constitute approval of the petition.

(c) (1) On and after the effective date of the municipal regulations promulgated pursuant to subsection (b) of this section, no regulated activity shall be conducted upon any inland wetland or watercourse without a permit. Any person proposing to conduct or cause to be conducted a regulated activity upon an inland wetland or watercourse shall file an application with the inland wetlands agency of the town or towns wherein the wetland or watercourse in question is located. The application shall be in such form and contain such information as the inland wetlands agency may prescribe. The date of receipt of an application shall be determined in accordance with the provisions of subsection (c) of section 8-7d. The inland wetlands agency shall not hold a public hearing on such application unless the inland wetlands agency determines that the proposed activity may have a significant impact on wetlands or watercourses, a petition signed by at least twenty-five persons who are eighteen years of age or older and who reside in the municipality in which the regulated activity is proposed, requesting a hearing is filed with the agency not later than fourteen days after the date of receipt of such application, or the agency finds that a public hearing regarding such application would be in the public interest. An inland wetlands agency may issue a permit without a public hearing provided no petition provided for in this subsection is filed with the agency on or before the fourteenth day after the date of receipt of the application. Such hearing shall be held in accordance with the provisions of section 8-7d. If the inland wetlands agency, or its agent, fails to act on any application within thirty-five days after the completion of a public hearing or in the absence of a public hearing within sixty-five days from the date of receipt of the application, or within any extension of any such period as provided in section 8-7d, the applicant may file such application with the Commissioner of Energy and Environmental Protection who shall review and act on such application in accordance with this section. Any costs incurred by the commissioner in reviewing such application for such inland wetlands agency shall be paid by the municipality that established or authorized the agency. Any fees that would have been paid to such municipality if such application had not been filed with the commissioner shall be paid to the state. The failure of the inland wetlands agency or the commissioner to act within any time period specified in this subsection, or any extension thereof, shall not be deemed to constitute approval of the application.

(2) An inland wetlands agency may delegate to its duly authorized agent the authority to approve or extend an activity that is not located in a wetland or watercourse when such agent finds that the conduct of such activity would result in no greater than a minimal impact on any wetland or watercourse provided such agent has completed the comprehensive training program developed by the commissioner pursuant to section 22a-39. Notwithstanding the provisions for receipt and processing applications prescribed in subdivision (1) of this subsection, such agent may approve or extend such an activity at any time. Any person receiving such approval from such agent shall, within ten days of the date of such approval, publish, at the applicant’s expense, notice of the approval in a newspaper having a general circulation in the town wherein the activity is located or will have an effect. Any person may appeal such decision of such agent to the inland wetlands agency within fifteen days after the publication date of the notice and the inland wetlands agency shall consider such appeal at its next regularly scheduled meeting provided such meeting is no earlier than three business days after receipt by such agency or its agent of such appeal. The inland wetlands agency shall, at its discretion, sustain, alter or reject the decision of its agent or require an application for a permit in accordance with subdivision (1) of subsection (c) of this section.

(d) (1) In granting, denying or limiting any permit for a regulated activity the inland wetlands agency, or its agent, shall consider the factors set forth in section 22a-41, and such agency, or its agent, shall state upon the record the reason for its decision. In granting a permit the inland wetlands agency, or its agent, may grant the application as filed or grant it upon other terms, conditions, limitations or modifications of the regulated activity which are designed to carry out the policy of sections 22a-36 to 22a-45, inclusive. Such terms may include any reasonable measures which would mitigate the impacts of the regulated activity and which would (A) prevent or minimize pollution or other environmental damage, (B) maintain or enhance existing environmental quality, or (C) in the following order of priority: Restore, enhance and create productive wetland or watercourse resources. Such terms may include restrictions as to the time of year in which a regulated activity may be conducted, provided the inland wetlands agency, or its agent, determines that such restrictions are necessary to carry out the policy of sections 22a-36 to 22a-45, inclusive. No person shall conduct any regulated activity within an inland wetland or watercourse which requires zoning or subdivision approval without first having obtained a valid certificate of zoning or subdivision approval, special permit, special exception or variance or other documentation establishing that the proposal complies with the zoning or subdivision requirements adopted by the municipality pursuant to chapters 124 to 126, inclusive, or any special act. The agency may suspend or revoke a permit if it finds after giving notice to the permittee of the facts or conduct which warrant the intended action and after a hearing at which the permittee is given an opportunity to show compliance with the requirements for retention of the permit, that the applicant has not complied with the conditions or limitations set forth in the permit or has exceeded the scope of the work as set forth in the application. The applicant shall be notified of the agency’s decision by certified mail within fifteen days of the date of the decision and the agency shall cause notice of their order in issuance, denial, revocation or suspension of a permit to be published in a newspaper having a general circulation in the town wherein the wetland or watercourse lies. In any case in which such notice is not published within such fifteen-day period, the applicant may provide for the publication of such notice within ten days thereafter.

(2) Any permit issued under this section for the development of property for which an approval is required under chapter 124, 124b, 126 or 126a shall be valid until the approval granted under such chapter expires or for ten years, whichever is earlier. Any permit issued under this section for any activity for which an approval is not required under chapter 124, 124b, 126 or 126a shall be valid for not less than two years and not more than five years. Any such permit shall be renewed upon request of the permit holder unless the agency finds that there has been a substantial change in circumstances which requires a new permit application or an enforcement action has been undertaken with regard to the regulated activity for which the permit was issued, provided no permit may be valid for more than ten years.

(e) The inland wetlands agency may require a filing fee to be deposited with the agency. The amount of such fee shall be sufficient to cover the reasonable cost of reviewing and acting on applications and petitions, including, but not limited to, the costs of certified mailings, publications of notices and decisions and monitoring compliance with permit conditions or agency orders.

(f) If a municipal inland wetlands agency regulates activities within areas around wetlands or watercourses, such regulation shall (1) be in accordance with the provisions of the inland wetlands regulations adopted by such agency related to application for, and approval of, activities to be conducted in wetlands or watercourses and (2) apply only to those activities which are likely to impact or affect wetlands or watercourses.

(g) Notwithstanding the provisions of subdivision (2) of subsection (d) of this section, any permit issued under this section prior to July 1, 2011, that has not expired prior to May 9, 2011, shall expire not less than nine years after the date of such approval. Any such permit shall be renewed upon request of the permit holder unless the agency finds that there has been a substantial change in circumstances that requires a new permit application or an enforcement action has been undertaken with regard to the regulated activity for which the permit was issued, provided no such permit shall be valid for more than fourteen years.

(P.A. 73-571, S. 4, 9; P.A. 75-387, S. 1; P.A. 77-599, S. 3, 7; P.A. 79-285, S. 1, 2; P.A. 81-125, S. 2; P.A. 83-109; P.A. 87-533, S. 6, 14; P.A. 89-356, S. 16; P.A. 92-148, S. 1, 2; P.A. 93-305; P.A. 95-313, S. 3; P.A. 96-157, S. 4; 96-269, S. 3, 4; P.A. 97-124, S. 10, 16; P.A. 98-209, S. 16; P.A. 99-225, S. 16, 33; P.A. 03-177, S. 11, 12; 03-276, S. 6; P.A. 09-181, S. 3; P.A. 11-5, S. 4; P.A. 11-80, S. 1; P.A. 12-151, S. 1.)

History: P.A. 75-387 specified in Subsec. (b) that amendment or repeal of regulations takes place only after public hearing is held, moved upper limit for hearing date from 60 to 65 days after receipt of application and required that action be taken within 65 rather than 45 days after completion of hearing in Subsec. (c), and required that applicant be notified of decision within 15 rather than 5 days after decision reached in Subsec. (d); P.A. 77-599 required that commissioner be sent a copy of changed regulations, boundaries, etc. in Subsec. (b) and a copy of permits or orders issued in Subsec. (d) and required that reasons for a decision be included in the record; P.A. 79-285 required publication of notice twice rather than once and set standards for times of posting and added Subsec. (e) re filing fee; P.A. 81-125 added the word “watercourse” after each use of the words “inland wetland” for consistency with other sections of the chapter; P.A. 83-109 amended Subsec. (c) by establishing the day of receipt of applications for permits to conduct a regulated activity upon an inland wetlands or watercourse; P.A. 87-533 amended Subsec. (a) to require regulations on forms for an application notice and publication requirements, criteria and procedures for review and administrative and enforcement, amended Subsec. (b) to require notice to the commissioner before a public hearing and to delete provision which had authorized imposition of filing fee, amended Subsec. (c) to require that public hearing be completed 45 days after commencement and to reduce time for action on applications from 65 to 35 days, amended Subsec. (d) to require zoning compliance before regulated activity is conducted in an inland wetland and to delete provision requiring sending of copy of permit and order to commissioner within 10 days of issuance and amended Subsec. (e) to authorize municipalities to charge filing fees sufficient to cover the reasonable cost of reviewing and acting on applications; P.A. 89-356 amended Subsec. (b) to authorize the petitioner to consent to more than one extension of the periods specified for the holding of the hearing and for action on the petition provided the total extension is not for longer than the original period and to add provision that the failure of the agency to act in a timely manner shall not be deemed to constitute approval of the petition, amended Subsec. (c) to add provisions authorizing the applicant to consent to one or more extensions of the time periods for agency action, provided the total extension is not for longer than the original period, or to withdraw the application, authorizing the applicant to file the application with the commissioner of environmental protection for review and action if the agency fails to act within specified time periods or any extension thereof, specifying that the costs of the review by the commissioner shall be paid by the municipality and that fees otherwise payable to the municipality shall be paid to the state, and specifying that the failure of the agency or commissioner to act in a timely manner shall not be deemed to constitute approval of the application, and amended Subsec. (d) to authorize the applicant to provide for the publication of the notice of the decision of the agency when such notice is not published in a timely manner; P.A. 92-148 amended Subsec. (b) to change the required time of the first newspaper advertisement for a hearing under that Subsec. to not more than 15 days nor less than 10 days before such hearing, reducing time frame by 10 days, and amended Subsec. (d) to provided for specific time limits for permits issued under that Subsec; P.A. 93-305 amended Subsec. (d) to modify the authority of wetlands agencies re expiration dates of permits and time required for completion of regulated activities; P.A. 95-313 added Subsec. (f) re buffer areas; P.A. 96-157 amended Subsec. (c) to create Subdivs. (1) and (2), amended Subdiv. (1) to condition the holding of public hearings on applications and added Subdiv. (2) to provide for delegation by the agency of certain authority to an agent, amended Subsec. (d) to create Subdivs. (1) and (2) and amended Subdiv. (1) to include references to action by the agent, to provide for terms for permits, deleted provisions re time periods for permits and added Subdiv. (2) re time periods for permits, and amended Subsec. (f) to delete a reference to “buffer” areas and to include references to watercourses; P.A. 96-269 changed effective date of P.A. 96-157 from October 1, 1996, to January 1, 1997, effective June 12, 1996 (Revisor’s note: Due to a clerical error in Subsec. (c)(1) the words “... impact on wetlands or watercourses, a petition signed ...” were incorrectly printed in the original engrossed bill version of P.A. 96-157 as “... impact on wetlands, watercourses or a petition signed ...”); P.A. 97-124 amended Subsec. (c) to modify the time period for making a request for a public hearing, to exempt the actions of an agent of the municipal agency from certain time period requirements and to make technical changes, effective June 6, 1997; P.A. 98-209 amended Subsec. (c) to add additional provision for issuance of a permit without a public hearing; P.A. 99-225 amended Subsec. (c)(1) to modify the deadline for receipt of a petition for a public hearing on applications under this section, effective June 29, 1999; P.A. 03-177 amended Subsec. (b) by eliminating provisions re public hearing notice and procedure and the time for an inland wetlands agency to render a decision on a petition and adding provisions requiring public hearing to be conducted in accordance with Sec. 8-7d, and amended Subsec. (c)(1) by replacing provisions re determination of date of receipt of application, public hearing notice and procedure and the time for rendering a decision with provisions requiring public hearing to be conducted in accordance with Sec. 8-7d, effective October 1, 2003, and applicable to applications filed on or after that date; P.A. 03-276 amended Subsec. (c)(1) to add age and residency requirements for persons who sign a petition, effective July 1, 2003; P.A. 09-181 added Subsec. (g) re permits issued during period from July 1, 2006, to July 1, 2009, effective July 2, 2009; P.A. 11-5 amended Subsec. (g) to apply to any permit issued prior to July 1, 2011, that has not expired prior to May 9, 2011, and to provide that such permits shall expire not less than 9 years after approval date and shall be valid for not more than 14 years, effective May 9, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (b) and (c)(1), effective July 1, 2011; P.A. 12-151 amended Subsec. (d) by adding provision in Subdiv. (1) authorizing restrictions re time of year in which regulated activity may be conducted and, in Subdiv. (2), by substituting “chapter 124, 124b, 126 or 126a” for “section 8-3, 8-25 or 8-26”, by changing length of time in which permit is valid from 5 years to “until the approval granted under such chapter expires or for ten years, whichever is earlier” and by replacing “other activity” with “activity for which an approval is not required under chapter 124, 124b, 126 or 126a”.

See Sec. 7-159b re preapplication review of use of property.

Cited. 4 CA 271; 5 CA 70; 6 CA 715. Inland Wetlands and Watercourses Act cited. 12 CA 47; 15 CA 336; 18 CA 440. Cited. 19 CA 713. Inland Wetlands and Watercourses Act cited. 20 CA 309; 26 CA 564; 27 CA 590; 28 CA 780; 29 CA 12; Id., 105; 30 CA 85; 31 CA 105; Id., 599; judgment reversed, see 229 C. 627. Cited. Id., 643. Inland Wetlands and Watercourses Act cited. 32 CA 799. Cited. 34 CA 385. Inland Wetlands and Watercourses Act cited. 36 CA 270. Cited. 37 CA 166; 43 CA 227.

Cited. 41 CS 444; 42 CS 57.

Subsec. (a):

Subdiv. (4) cited. 21 CA 122; Id., 131.

Subsec. (b):

Cited. 231 C. 451.

Subsec. (c):

Cited. 183 C. 532; 196 C. 218; 222 C. 98. Time limits directory not mandatory. Id., 269. Cited. Id., 541; 231 C. 451.

Cited. 6 CA 715; 20 CA 309; 24 CA 708; 25 CA 61; Id., 164; 29 CA 12; 35 CA 317; 37 CA 166; 41 CA 39; Id., 89; Id., 120. Purpose of hearing under Subdiv. (1); site inspections are not hearings. 49 CA 95.

Subsec. (d):

Requirement of stating upon the record the reason for its decision is met by commission’s statement of the factors upon which it relied. 180 C. 692. Cited. 196 C. 218; 212 C. 710. Trial court on appeal must search record of hearings before commission to determine if an adequate reason exists for its decision. 213 C. 604. Cited. 217 C. 164; 222 C. 98; Id., 541; 231 C. 451.

Cited. 18 CA 440; 19 CA 334; 20 CA 309; 21 CA 122; 24 CA 708; 27 CA 214; 29 CA 469; 32 CA 799; 41 CA 421; judgment reversed, see 242 C. 550. Subsec. gives commission explicit authority to place conditions, modifications or limitations on the granting of a permit application and does not attempt to limit such conditions in any way; whether proposed use is an “as of right use” under regulations and statutes has no relevance to whether commission may condition approval of a permit application on the posting of a bond. 114 CA 695. Subdiv. (1) requires consideration of the factors enumerated in Sec. 22a-41 when issuing a permit to conduct regulated activities and not when considering an application to modify one condition on a permit that was already approved. 124 CA 489.

Subsec. (f):

Commission may regulate activities impacting the physical characteristics of wetlands and watercourses, but no other aspects, such as wildlife or biodiversity. 266 C. 150.

Inland wetlands commission, under section, must first enact a formal regulation to exercise its authority over upland review areas. 79 CA 710. A regulated activity may include an activity that occurs in nonwetland areas, but that will affect wetland areas. 122 CA 644.



Section 22a-42b and 22a-42c - Notice to adjoining municipalities when traffic, sewer or water drainage and water runoff will affect such municipalities. Notice of application to adjacent municipality re conduct of regulated activities within five hundred feet of its boundaries.

Sections 22a-42b and 22a-42c are repealed, effective October 1, 2003.

(P.A. 87-307, S. 4; 87-533, S. 12, 14; P.A. 88-364, S. 34, 123; P.A. 89-175, S. 6, 7; P.A. 96-118, S. 4; P.A. 03-177, S. 14.)



Section 22a-42d - Revocation of authority to regulate inland wetlands.

(a) The commissioner may revoke the authority of a municipality to regulate inland wetlands pursuant to section 22a-42 upon determination after a hearing that such municipality has, over a period of time, consistently failed to perform its duties under said section. Prior to the hearing on revocation, the commissioner shall send a notice to the inland wetlands agency, by certified mail, return receipt requested, asking such agency to show cause, within thirty days, why such authority should not be revoked. A copy of the show cause notice shall be sent to the chief executive officer of the municipality that authorized the agency. The commissioner shall send a notice to the inland wetlands agency, by certified mail, return receipt requested, stating the reasons for the revocation and the circumstances for reinstatement. Any municipality aggrieved by a decision of the commissioner under this section to revoke its authority under said section 22a-42 may appeal therefrom in accordance with the provisions of section 4-183. The commissioner shall have jurisdiction over the inland wetlands in any municipality whose authority to regulate such inland wetlands has been revoked. Any costs incurred by the state in reviewing applications for inland wetlands activity for such municipality shall be paid by the municipality. Any fees that would have been paid to such municipality if such authority had been retained shall be paid to the state.

(b) The commissioner shall cause to be published notice of the revocation or reinstatement of the authority of a municipality to regulate inland wetlands in a newspaper of general circulation in the area of such municipality.

(c) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 establishing standards for the revocation and reinstatement of municipal authority to regulate wetlands pursuant to section 22a-42.

(P.A. 87-533, S. 13, 14; P.A. 88-364, S. 35, 123.)

History: P.A. 88-364 made a technical change to Subsec. (a).

Inland Wetlands and Watercourses Act cited. 18 CA 440. Cited. 19 CA 713. Inland Wetlands and Watercourses Act cited. 20 CA 309; 26 CA 564; 27 CA 590; 28 CA 780; 29 CA 12; Id., 105; 30 CA 85; 31 CA 105; Id., 599; judgment reversed, see 229 C. 627; 32 CA 799; 34 CA 385; 36 CA 270; 37 CA 166.

Cited. 41 CS 444; 42 CS 57.



Section 22a-42e - Application filed prior to change in inland wetlands regulations not required to comply with change. Exceptions.

An application filed with an inland wetlands agency which is in conformance with the applicable inland wetlands regulations as of the date of the receipt of such application shall not be required thereafter to comply with any change in inland wetlands regulations, including changes to setbacks and buffers, taking effect on or after the date of such receipt and any appeal from the decision of such agency with respect to such application shall not be dismissed by the Superior Court on the grounds that such a change has taken effect on or after the date of such receipt. The provisions of this section shall not be construed to apply (1) to the establishment, amendment or change of boundaries of inland wetlands or watercourses or (2) to any change in regulations necessary to make such regulations consistent with the provisions of this chapter as of the date of such receipt.

(P.A. 89-311, S. 3; 89-356, S. 17; P.A. 96-157, S. 5; 96-269, S. 3, 4.)

History: P.A. 89-356 provided that such application shall not be required to comply with subsequent “changes to setbacks and buffers”, deleted provision that such application shall not be required to comply with any subsequent change in inland wetlands “boundaries”, and added provision that the section shall not be construed to apply to the establishment, amendment or change of boundaries of inland wetlands or watercourses or any change in regulations necessary to make such regulations consistent with the provisions of chapter 440 as of the date of such decision; P.A. 96-157 changed the date for determining an application’s compliance with the law from the date of the decision of the agency to the date the agency receives the application; P.A. 96-269 changed effective date of P.A. 96-157 from October 1, 1996, to January 1, 1997, effective June 12, 1996.

Cited. 25 CA 51; Id., 199. Inland Wetlands and Watercourses Act cited. 26 CA 564; 27 CA 590; 28 CA 780; 29 CA 12; Id., 105; 30 CA 85; 31 CA 105; Id., 599; judgment reversed, see 229 C. 622. Cited. 32 CA 799. Inland Wetlands and Watercourses Act cited. 34 CA 385; 36 CA 270; 37 CA 166.

Cited. 42 CS 57.



Section 22a-42f - Notice of application to water company re conduct of regulated activities within watershed of water company.

When an application is filed to conduct or cause to be conducted a regulated activity upon an inland wetland or watercourse, any portion of which is within the watershed of a water company as defined in section 25-32a, the applicant shall provide written notice of the application to the water company and the Commissioner of Public Health in a format prescribed by said commissioner, provided such water company or said commissioner has filed a map showing the boundaries of the watershed on the land records of the municipality in which the application is made and with the inland wetlands agency of such municipality. Such notice shall be made by certified mail, return receipt requested, and shall be mailed not later than seven days after the date of the application. The water company and the Commissioner of Public Health, through a representative, may appear and be heard at any hearing on the application.

(P.A. 89-301, S. 1; P.A. 90-230, S. 72, 101; P.A. 91-300, S. 2; P.A. 06-53, S. 2.)

History: P.A. 90-230 corrected an omission; P.A. 91-300 changed the statutory definition of water company by changing the statutory definition reference from Sec. 16-1 to Sec. 25-32a; P.A. 06-53 required Commissioner of Public Health to receive notice of proposed regulated activity upon an inland wetland or watercourse within water company watershed, gave commissioner right to appear and be heard at hearing on any such proposed regulated activity and made technical changes.

Inland Wetlands and Watercourses Act cited. 26 CA 564; 27 CA 590; 28 CA 780; 29 CA 12; Id., 105; 30 CA 85; 31 CA 105; Id., 599; judgment reversed, see 229 C. 627; 32 CA 799; 34 CA 385; 36 CA 270; 37 CA 166.

Cited. 42 CS 57.



Section 22a-42g - Municipal fine for violation of wetlands regulations.

(a) Any municipality may establish, by ordinance, a fine for violations of regulations adopted pursuant to section 22a-42 provided the amount of any such fine shall be not more than one thousand dollars and further provided no such fine may be levied against the state or any employee of the state acting within the scope of his employment.

(b) Any police officer or other person authorized by the chief executive officer of the municipality may issue a citation to any person who commits such a violation. Any municipality which adopts an ordinance pursuant to subsection (a) of this section shall also adopt a citation hearing procedure pursuant to section 7-152c by which procedure such fine shall be imposed.

(c) Any fine collected by a municipality pursuant to this section shall be deposited into the General Fund of the municipality or in any special fund designated by the municipality.

(P.A. 96-269, S. 1.)



Section 22a-43 - Appeals.

(a) The commissioner or any person aggrieved by any regulation, order, decision or action made pursuant to sections 22a-36 to 22a-45, inclusive, by the commissioner, a district or municipality or any person owning or occupying land which abuts any portion of land within, or is within a radius of ninety feet of, the wetland or watercourse involved in any regulation, order, decision or action made pursuant to said sections may, within the time specified in subsection (b) of section 8-8, from the publication of such regulation, order, decision or action, appeal to the superior court for the judicial district where the land affected is located, and if located in more than one judicial district to the court in any such judicial district. Such appeal shall be made returnable to the court in the same manner as that prescribed for civil actions brought to the court, except that the record shall be transmitted to the court within the time specified in subsection (i) of section 8-8. If the inland wetlands agency or its agent does not provide a transcript of the stenographic or the sound recording of a meeting where the inland wetlands agency or its agent deliberates or makes a decision on a permit for which a public hearing was held, a certified, true and accurate transcript of a stenographic or sound recording of the meeting prepared by or on behalf of the applicant or any other party shall be admissible as part of the record. Notice of such appeal shall be served upon the inland wetlands agency and the commissioner, provided, for any such appeal taken on or after October 1, 2004, service of process for purposes of such notice to the inland wetlands agency shall be made in accordance with subdivision (5) of subsection (b) of section 52-57. The commissioner may appear as a party to any action brought by any other person within thirty days from the date such appeal is returned to the court. The appeal shall state the reasons upon which it is predicated and shall not stay proceedings on the regulation, order, decision or action, but the court may on application and after notice grant a restraining order. Such appeal shall have precedence in the order of trial.

(b) The court, upon the motion of the person who applied for such order, decision or action, shall make such person a party defendant in the appeal. Such defendant may, at any time after the return date of such appeal, make a motion to dismiss the appeal. At the hearing on such motion to dismiss, each appellant shall have the burden of proving such appellant’s standing to bring the appeal. The court may, upon the record, grant or deny the motion. The court’s order on such motion may be appealed in the manner provided in subsection (p) of section 8-8.

(c) The proceedings of the court in the appeal may be stayed by agreement of the parties when a mediation conducted pursuant to section 8-8a commences. Any such stay shall terminate upon conclusion of the mediation.

(d) No appeal taken under subsection (a) of this section shall be withdrawn and no settlement between the parties to any such appeal shall be effective unless and until a hearing has been held before the Superior Court and the court has approved such proposed withdrawal or settlement.

(e) There shall be no right to further review except to the Appellate Court by certification for review in accordance with the provisions of subsection (p) of section 8-8.

(1972, P.A. 155, S. 8; P.A. 73-571, S. 5, 9; P.A. 76-436, S. 461, 681; P.A. 77-603, S. 13, 125; P.A. 78-280, S. 1, 127; P.A. 84-227, S. 3; P.A. 87-338, S. 8, 11; P.A. 89-356, S. 9; P.A. 91-136; P.A. 95-151, S. 1; P.A. 96-180, S. 76, 166; P.A. 00-108, S. 1; P.A. 01-47, S. 3; 01-195, S. 173, 181; P.A. 02-132, S. 66; P.A. 04-78, S. 2.)

History: P.A. 73-571 provided that appeals be made within 15 days after publication of regulation, order, etc. rather than in accordance with Secs. 4-166 to 4-184 of the 1971 supplement to statutes, added provisions clarifying nature and effect of appeal and deleted Subsecs. (b) and (c) re assessment of damages and allotment of court costs and re power of commissioner, district or municipality to purchase land and contract with landowners; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 amended appeal provisions to specify that in contested cases appeals shall conform to Sec. 4-183 and to clarify venue; P.A. 78-280 deleted references to counties; P.A. 84-227 added Subsec. (b) re a hearing on a motion to dismiss the appeal made by the person who applied for the order, decision or action where each appellant has the burden of proving his standing to bring the appeal, and added Subsec. (c) re a prohibition on withdrawal or settlement without court approval; P.A. 87-338 amended Subsec. (a) to authorize appeals by the commissioner or persons owning or occupying abutting land and to authorize the commissioner to appear as a party to actions brought by other persons; P.A. 89-356 amended Subsec. (a) to replace provision that aggrieved person or abutter “may, within fifteen days after publication of such regulation, order, decision or action appeal to the superior court for the judicial district where the land affected is located, and if located in more than one judicial district, to said court in any such judicial district, except if such appeal is from a contested case, as defined in section 4-166, such appeal shall be in accordance with the provisions of section 4-183” with “may appeal to the superior court in accordance with the provisions of section 4-183”; P.A. 91-136 deleted language that appeal to superior court be in accordance with Sec. 4-183 and substituted language that appeal be taken within the time specified in Subdiv. (b) of such regulation, order, decision or action; P.A. 95-151 amended Subsec. (b) and added Subsec. (d) to provide for appeal of Superior Court’s decision in manner provided for appeal of court decisions re zoning appeals; P.A. 96-180 amended Subsec. (d) to change “right of further review” to “right to further review”, effective June 3, 1996; P.A. 00-108 amended Subsec. (a) to make a technical change and add provision re transcripts of meetings; P.A. 01-47 amended Subsecs. (a), (b) and (d) by making technical changes, including changes for purposes of gender neutrality; P.A. 01-195 amended Subsec. (a) to substitute “portion of land within” for “portion of land” and make technical changes, effective July 11, 2001; P.A. 02-132 added new Subsec. (c) re stay of appeal upon commencement of mediation pursuant to Sec. 8-8a, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e) and made technical changes in Subsec. (a) and redesignated Subsec. (d); P.A. 04-78 amended Subsec. (a) by adding provision re requirements for service for purposes of notice to inland wetlands agency applicable to appeals taken on or after October 1, 2004.

Cited. 4 CA 271; 5 CA 70; 6 CA 715; 7 CA 283. Inland Wetlands and Watercourses Act cited. 12 CA 47; 15 CA 336; 18 CA 440. Exception clause applied to state agencies only. 19 CA 713. Inland Wetlands and Watercourses Act cited. 20 CA 309. Cited. 24 CA 163; Id., 708; 25 CA 164; Id., 543; judgment reversed, see 222 C. 541. Inland Wetlands and Watercourses Act cited. 26 CA 564. Cited. 27 CA 214; Id., 590; 28 CA 262; Id., 435. Inland Wetlands and Watercourses Act cited. Id., 780; 29 CA 12; Id., 105. Cited. 30 CA 85; 31 CA 105. Inland Wetlands and Watercourses Act cited. Id., 599; judgment reversed, see 229 C. 627. Cited. 32 CA 799. Inland Wetlands and Watercourses Act cited. 34 CA 385; 36 CA 270; 37 CA 166. Cited. 43 CA 239.

Cited. 35 CS 145; 36 CS 1; 41 CS 184; Id., 444; 42 CS 57.

Subsec. (a):

Related service of notice on commissioner is not defect that flaws subject matter jurisdiction. 211 C. 416. Cited. 212 C. 710; 222 C. 541; 242 C. 335.

Cited. 12 CA 47. Provisions govern appeals from commission to Superior Court, not proceedings before commission. 30 CA 85. Cited. 31 CA 155. Trial court properly dismissed plaintiff’s appeal from decision of municipal conservation commission as the service of process requirements set forth in Sec. 8-8(f) applied to zoning appeals taken prior to October 1, 2004, and consequently plaintiff was required to serve process on commission’s chairperson. 101 CA 238. “Publish” and “publication” are not interchangeable terms under Subsec., and although commission did not “publish” notice of its order in a newspaper, “publication” was accomplished; Sec. 22a-44, rather than section, applies to cease and desist orders. 114 CA 695.



Section 22a-43a - Findings on appeal. Setting aside or modifying action. Authority to purchase land.

(a) If upon appeal pursuant to section 22a-43, the court finds that the action appealed from constitutes the equivalent of a taking without compensation, it shall set aside the action or it may modify the action so that it does not constitute a taking. In both instances the court shall remand the order to the inland wetland agency for action not inconsistent with its decision.

(b) To carry out the purposes of sections 22a-38, 22a-40, 22a-42 to 22a-43a, inclusive, 22a-401 and 22a-403, the commissioner, district or municipality may at any time purchase land or an interest in land in fee simple or other acceptable title, or subject to acceptable restrictions or exceptions, and enter into covenants and agreements with landowners.

(P.A. 73-571, S. 6, 9.)

Cited. 5 CA 70; 6 CA 715. Inland Wetlands and Watercourses Act cited. 12 CA 47; 15 CA 336; 18 CA 440. Cited. 19 CA 713. Inland Wetlands and Watercourses Act cited. 20 CA 309; 26 CA 564; 27 CA 590; 28 CA 780; 29 CA 12; Id., 105; 30 CA 85; 31 CA 105; Id., 599; judgment reversed, see 229 C. 627; 32 CA 799; 34 CA 385; 36 CA 270; 37 CA 166.

Cited. 41 CS 444; 42 CS 57.

Subsec. (a):

Trial court should decide a “taking without compensation” issue de novo since administrative agency has been held incompetent to decide constitutional issues. 209 C. 544.



Section 22a-44 - Penalty. Court orders.

(a) If the inland wetlands agency or its duly authorized agent finds that any person is conducting or maintaining any activity, facility or condition which is in violation of sections 22a-36 to 22a-45, inclusive, or of the regulations of the inland wetlands agency, the agency or its duly authorized agent may issue a written order, by certified mail, to such person conducting such activity or maintaining such facility or condition to cease immediately such activity or to correct such facility or condition. Within ten days of the issuance of such order the agency shall hold a hearing to provide the person an opportunity to be heard and show cause why the order should not remain in effect. The agency shall consider the facts presented at the hearing and within ten days of the completion of the hearing notify the person by certified mail that the original order remains in effect, that a revised order is in effect, or that the order has been withdrawn. The original order shall be effective upon issuance and shall remain in effect until the agency affirms, revises or withdraws the order. The issuance of an order pursuant to this section shall not delay or bar an action pursuant to subsection (b) of this section. The agency may file a certificate of such order in the office of the town clerk of the town in which the land is located and the town clerk shall record such certificate on the land records of such town. Such certificate shall be released upon compliance with such order. The commissioner may issue orders pursuant to sections 22a-6 to 22a-7, inclusive, concerning an activity, facility or condition (1) which is in violation of said sections 22a-36 to 22a-45, inclusive, if the municipality in which such activity, facility or condition is located has failed to enforce its inland wetlands regulations, or (2) for which an approval is required under sections 22a-36 to 22a-45, inclusive, and for which such approval has not been obtained.

(b) Any person who commits, takes part in, or assists in any violation of any provision of sections 22a-36 to 22a-45, inclusive, including regulations adopted by the commissioner and ordinances and regulations promulgated by municipalities or districts pursuant to the grant of authority herein contained, shall be assessed a civil penalty of not more than one thousand dollars for each offense. Each violation of said sections shall be a separate and distinct offense, and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Superior Court, in an action brought by the commissioner, municipality, district or any person, shall have jurisdiction to restrain a continuing violation of said sections, to issue orders directing that the violation be corrected or removed and to assess civil penalties pursuant to this section. All costs, fees and expenses in connection with such action shall be assessed as damages against the violator together with reasonable attorney’s fees which may be allowed, all of which shall be awarded to the commissioner, municipality, district or person which brought such action. All penalties collected pursuant to this section shall be used solely by the Commissioner of Energy and Environmental Protection (1) to restore the affected wetlands or watercourses to their condition prior to the violation, wherever possible, (2) to restore other degraded wetlands or watercourses, (3) to inventory or index wetlands and watercourses of the state, or (4) to implement a comprehensive training program for inland wetlands agency members.

(c) Any person who wilfully or knowingly violates any provision of sections 22a-36 to 22a-45, inclusive, shall be fined not more than one thousand dollars for each day during which such violation continues or be imprisoned not more than six months or both. For a subsequent violation, such person shall be fined not more than two thousand dollars for each day during which such violation continues or be imprisoned not more than one year or both. For the purposes of this subsection, “person” shall be construed to include any responsible corporate officer.

(1972, P.A. 155, S. 9; P.A. 75-387, S. 2; P.A. 76-330; P.A. 77-599, S. 4, 7; P.A. 81-125, S. 1; P.A. 87-338, S. 9, 11; P.A. 95-151, S. 2; 95-218, S. 13, 24; P.A. 96-269, S. 2; P.A. 11-80, S. 1.)

History: P.A. 75-387 made previous provisions Subsec. (b) and inserted new Subsec. (a) re orders issued upon discovery of violation of Secs. 22a-36 to 22a-45 or regulations of inland wetlands agency; P.A. 76-330 allowed assessment of attorneys fees against violator and required that all costs, etc. be awarded to the initiator of the action; P.A. 77-599 amended Subsec. (a) to allow issuance of orders to cease an activity as well as orders to correct facilities or conditions; P.A. 81-125 amended Subsec. (a) to authorize agents of inland wetlands agencies to issue orders and amended Subsec. (b) to clarify the superior court’s jurisdiction to impose fines; P.A. 87-338 amended Subsec. (a) to authorize the commissioner to issue orders concerning violations if the municipality in which the violation occurred has failed to enforce its regulations and added Subsec. (c) re wilful or knowing violations; P.A. 95-151 amended Subsec. (a) to provide for recording of certificate of order by inland wetlands agency on land records; P.A. 95-218 amended Subsec. (b) to allow use of penalties collected under this section for restoring other degraded wetlands, an inventory of wetlands in the state and training for wetlands officials (Revisor’s note: The word “to” was inserted editorially by the Revisors following Subdiv. indicators (2), (3) and (4) for grammatical accuracy); P.A. 96-269 added Subsec. (a)(2) re enforcement by the commissioner concerning unauthorized activities; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

Cited. 4 CA 271; 5 CA 70; 6 CA 715. Inland Wetlands and Watercourses Act cited. 12 CA 47; 15 CA 336; 18 CA 440. Cited. 19 CA 713. Inland Wetlands and Watercourses Act cited. 20 CA 309; 26 CA 564; 27 CA 590; 28 CA 780; 29 CA 12; Id., 105; 30 CA 85. As a matter of law, department could not properly issue an administrative order under Subsec. (a) having three years earlier elected to bring action against plaintiff under Subsec. (b). 31 CA 105. Inland Wetlands and Watercourses Act cited. Id., 599; judgment reversed, see 229 C. 627; 32 CA 799; 34 CA 385; 36 CA 270; 37 CA 166.

Cited. 35 CS 145; 36 CS 1; 41 CS 444; 42 CS 57.

Subsec. (a):

Cited. 227 C. 904.

Cited. 18 CA 440.

Subsec. (b):

Trial court properly determined per diem monetary penalties. 275 C. 105. Subsec. authorizes “any person” to bring an action for enforcement of provisions of Inland Wetlands and Watercourses Act, creating private right of action; plaintiffs had personal and legal interest in ensuring that intended development which might result in pollution to an adjacent watercourse running over portion of plaintiff’s property was completed according to inland wetlands regulations and thus had standing to bring action under Subsec. 284 C. 268.

Cited. 8 CA 254; 32 CA 799; 41 CA 120. The phrase “person which brought such action” is not plain and unambiguous, and includes plaintiff who intervened as of right as a full party to the action pursuant to Practice Book rule. 135 CA 765.



Section 22a-45 - Property revaluation.

Any owner of wetlands and watercourses who may be denied a license in connection with a regulated activity affecting such wetlands and watercourses, shall upon written application to the assessor, or board of assessors, of the municipality, be entitled to a revaluation of such property to reflect the fair market value thereof in light of the restriction placed upon it by the denial of such license or permit, effective with respect to the next succeeding assessment list of such municipality, provided no such revaluation shall be effective retroactively and the municipality may require as a condition therefor the conveyance of a less than fee interest to it of such land pursuant to the provisions of sections 7-131b to 7-131k, inclusive.

(1972, P.A. 155, S. 10.)

See Sec. 12-63g re assessment of buffers.

Cited. 4 CA 271; 5 CA 70; 6 CA 715. Inland Wetlands and Watercourses Act cited. 12 CA 47; 15 CA 336; 18 CA 440. Cited. 19 CA 713. Inland Wetlands and Watercourses Act cited. 20 CA 309; 26 CA 564; 27 CA 590; 28 CA 780; 29 CA 12; Id., 105; 30 CA 85; 31 CA 105; Id., 599; judgment reversed, see 229 C. 627; 32 CA 799; 34 CA 385; 36 CA 270; 37 CA 166. Section does not limit a property owner’s remedy under Sec. 12-117a. 80 CA 630.

Cited. 35 CS 145; 36 CS 1; 41 CS 444; 42 CS 57.



Section 22a-45a - General permits for minor activities. Regulations.

(a) The Commissioner of Energy and Environmental Protection may issue a general permit for any minor activity regulated under sections 22a-36 to 22a-45, inclusive, except for any activity covered by an individual permit, when such activity is conducted by any department, agency or instrumentality of the state, other than a regional or local board of education, if the commissioner determines that such activity would cause minimal environmental effects when conducted separately and would cause only minimal cumulative environmental effects. Such activities may include routine minor maintenance and routine minor repair of existing structures; replacement of existing culverts; installation of water monitoring equipment, including but not limited to staff gauges, water recording and water quality testing devices; survey activities, including excavation of test pits and core sampling; maintenance of existing roadway sight lines; removal of sedimentation and unauthorized solid waste by hand or suction equipment; placement of erosion and sedimentation controls; extension of existing culverts and stormwater outfall pipes; and safety improvements with minimal environmental impacts within existing rights-of-way of existing roadways. Any state department, agency or instrumentality of the state, other than a regional or local board of education conducting an activity for which a general permit has been issued shall not be required to obtain an individual permit under any other provision of said sections 22a-36 to 22a-45, inclusive, except as provided in subsection (c) of this section. A general permit shall clearly define the activity covered thereby and may include such conditions and requirements as the commissioner deems appropriate, including but not limited to, management practices and verification and reporting requirements. The general permit may require any state department, agency or instrumentality of the state, other than a regional or local board of education, conducting any activity under the general permit to report, on a form prescribed by the commissioner, such activity to the commissioner before it shall be covered by the general permit. The commissioner shall prepare, and shall annually amend, a list of holders of general permits under this section, which list shall be made available to the public.

(b) Notwithstanding any other procedures in said sections 22a-36 to 22a-45, inclusive, any regulations adopted thereunder, and chapter 54, the commissioner may issue, revoke, suspend or modify a general permit in accordance with the following procedures: (1) The commissioner shall publish in a newspaper having a substantial circulation in the affected area or areas notice of intent to issue a general permit; (2) the commissioner shall allow a comment period of thirty days following publication of such notice during which interested persons may submit written comments concerning the permit to the commissioner and the commissioner shall hold a public hearing if, within said comment period, he receives a petition signed by at least twenty-five persons; (3) the commissioner may not issue the general permit until after the comment period; and (4) the commissioner shall publish notice of any permit issued in a newspaper having substantial circulation in the affected area or areas. Any person may request that the commissioner issue, modify or revoke a general permit in accordance with this subsection.

(c) Subsequent to the issuance of a general permit, the commissioner may require any state department, agency or instrumentality, other than a regional or local board of education, to apply for an individual permit under the provisions of said sections 22a-36 to 22a-45, inclusive, for all or any portion of the activities covered by the general permit, if in the commissioner’s judgment the purposes and policies of such sections would be best served by requiring an application for an individual permit. The commissioner may require an individual permit under this subsection only if the affected state department, agency or instrumentality has been notified in writing that an individual permit is required. The notice shall include a brief statement of the reasons for the decision and a statement that upon the date of issuance of such notice the general permit as it applies to the individual activity will terminate.

(d) Any general permit issued under this section shall require that any state agency, department or instrumentality other than a regional or local board of education, intending to conduct an activity covered by such general permit give written notice of such intention to the inland wetlands agency, zoning commission, planning commission or combined planning and zoning commission and conservation commission of any municipality which will or may be affected by such activity and to the department which shall make such notices available to the public. The general permit shall specify the information which shall be contained in the notice.

(e) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(P.A. 91-263, S. 3, 8; P.A. 92-162, S. 15, 25; P.A. 11-80, S. 1; P.A. 13-209, S. 4.)

History: P.A. 92-162 amended Subsec. (d) to provide that any person may submit comments to the commissioner concerning regulated activities permitted under this section prior to commencement of such activities and changed the deadline for such comments from 30 days prior to such commencement to 25 days; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 13-209 amended Subsec. (d) by deleting requirement that notice be given at least 60 days before initiating activity covered by general permit, making a technical change and deleting provision authorizing inland wetlands agency, planning and zoning commission, conservation commission or any person to submit written comments to commissioner concerning activity.



Section 22a-45b - (Formerly Sec. 19a-93). Elimination of mosquito-breeding places by Commissioner of Energy and Environmental Protection. Survey of certain lands. Standing water on private property. Public outreach programs.

(a) The Commissioner of Energy and Environmental Protection may make regulations and orders concerning the elimination of mosquitoes and mosquito-breeding places, and said commissioner or his agent may enter upon any land, tidal wetland, inland wetland or watercourse to ascertain if mosquitoes breed thereon or to survey, drain, fill or otherwise treat, or make any excavation or structure necessary to eliminate mosquito breeding on such land. When funds have been provided by appropriation by the state for the elimination of mosquitoes or mosquito-breeding places, said commissioner may conduct or cause the conducting of such work provided no filling, draining, excavation, installation or erection of any structure, or any other permanent alteration of private property shall be conducted without the consent of the landowner on whose property such work is to be conducted. The commissioner may take and hold, by purchase, condemnation or otherwise, any real property or interest in real property as he determines is necessary to abate a threat of disease to humans or animals from insect vectors. Whenever the commissioner is unable to agree with the owner of any such property as to the compensation to be paid for the taking thereof, the commissioner may bring condemnation proceedings in accordance with the procedure provided by part I of chapter 835 for condemnation by municipal corporations generally. In such case, the court may permit immediate possession of such property by the commissioner in accordance with the procedure provided by said part I of chapter 835.

(b) The Commissioner of Energy and Environmental Protection, in coordination with the Commissioner of Public Health and local health departments, shall survey land, tidal wetlands, inland wetlands or watercourses in any municipality with a population over one hundred thousand where there has been a documented death of a human from West Nile virus, to ascertain if mosquitoes breed thereon and may conduct any work, as provided for in subsection (a) of this section, necessary to eliminate mosquito breeding on such land.

(c) No private property, in any municipality with a population over one hundred thousand where there has been a documented death of a human from West Nile virus, may contain standing water that the Commissioner of Energy and Environmental Protection determines, in consultation with the Commissioner of Public Health and local health departments, creates a risk of mosquito-borne illness. The Commissioner of Energy and Environmental Protection shall enforce the provisions of this subsection.

(d) The Commissioner of Energy and Environmental Protection, in coordination with the Commissioner of Public Health and local health departments, shall encourage public outreach programs instructing residents and private property owners of the risks of standing water and the signs and symptoms of West Nile virus.

(1949 Rev., S. 3859; 1971, P.A. 870, S. 51; P.A. 76-436, S. 277, 681; P.A. 77-614, S. 323, 610; P.A. 78-280, S. 1, 127; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-289, S. 1, 9; P.A. 11-80, S. 1; P.A. 13-197, S. 8.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-280 removed references to counties; Sec. 19-50 transferred to Sec. 19a-93 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-289 transferred responsibility for mosquito control under this section from the Commissioner of Public Health to the Commissioner of Environmental Protection, deleted former provisions re notice of mosquito control activities and assessment of damages and provided requirement for consent of landowner, and authorization to acquire property for mosquito control, effective July 1, 1997; Sec. 19a-93 transferred to Sec. 22a-45b in 1999; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-197 designated existing provisions as Subsec. (a), added Subsec. (b) re commissioner’s survey of lands in any municipality with a population over 100,000 where there has been a documented human death from West Nile virus and re authority of commissioner to conduct work to eliminate mosquito breeding on such land, added Subsec. (c) re prohibition on standing water on private property in any municipality with a population over 100,000 where there has been a documented human death from West Nile virus and added Subsec. (d) re commissioner’s encouragement of public outreach programs on the risks of standing water and the signs and symptoms of West Nile virus, effective June 21, 2013.



Section 22a-45c - (Formerly Sec. 19a-94). Maintenance of drained land by Commissioner of Energy and Environmental Protection.

When any work has been conducted in accordance with section 22a-45b that is subject to the approval of the Commissioner of Energy and Environmental Protection, said commissioner shall keep the same in repair and free from obstruction or otherwise treat such areas so as to make such work effective. Said commissioner may appoint one or more agents to supervise the work done under the provisions of this section and section 22a-45b, who may exercise the authority granted to said commissioner. The expenses of said commissioner and said agents in carrying out the provisions of this section and section 22a-45b shall be paid from funds provided by appropriations by the state for such purpose. The Comptroller may advance to said commissioner such amounts, within the appropriations therefor, as are necessary to meet the current expenses for work authorized under the provisions of this section and section 22a-45b. Any person obstructing the work of examining, surveying or ditching or otherwise treating such mosquito-breeding areas, or obstructing any ditch, canal or drain, or the natural outlet of any marsh-forming and mosquito-breeding areas, shall be guilty of a class C misdemeanor.

(1949 Rev., S. 3860; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-289, S. 2, 9; P.A. 11-80, S. 1; P.A. 12-80, S. 174.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 19-51 transferred to Sec. 19a-94 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-289 transferred responsibility for mosquito control under this section from the Commissioner of Public Health to the Commissioner of Environmental Protection, deleted provisions re construction or repair of tide gates and funds provided by voluntary contributions, and made technical changes, effective July 1, 1997; Sec. 19a-94 transferred to Sec. 22a-45c in 1999; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-80 changed penalty from a fine of not more than $100 or imprisonment of not more than 90 days or both to a class C misdemeanor.



Section 22a-45d - (Formerly Sec. 19a-94a). Plan for use or application of larvicide to control mosquitoes.

(a) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioners of Public Health and Agriculture and the director of the Connecticut Agricultural Experiment Station, shall establish a plan, within available appropriations, for the use or application of larvicide to control mosquitoes.

(b) Not later than September 1, 2013, the plan described in subsection (a) of this section shall be updated to establish: (1) A prohibition on the use or application of methoprene or resmethrin in any storm drain or conveyance for water within the coastal boundary, as described in subsection (b) of section 22a-94 provided such prohibition shall not apply to any municipality where there was a documented death of a human being from West Nile virus if such municipality has a population greater than one hundred thousand residents; (2) a record-keeping, reporting and Internet posting requirement for the use or application of methoprene or resmethrin for mosquito control within the coastal area, as described in subsection (a) of section 22a-94, by any municipality or the state; and (3) recommendations for a pilot program to evaluate the retail sale and use of methoprene and resmethrin for mosquito control within the coastal area, as described in subsection (a) of section 22a-94, that is labeled for mosquito control in streams, storm drains, storm gutters, and bird baths to ensure that such methoprene and resmethrin use is consistent with the labeling requirements of such methoprene or resmethrin product.

(c) Notwithstanding the provisions of subsection (b) of this section, methoprene or resmethrin may be introduced into a storm drain, wetland or other body of water where mosquito larvae are found or suspected if such introduction is recommended by the Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Public Health and the mosquito management coordinator of the Department of Energy and Environmental Protection, to prevent an increasing threat of mosquito-borne disease, based on an evaluation of mosquito and mosquito larvae surveillance by the Connecticut Agricultural Experiment Station in accordance with the state’s Mosquito Management Program.

(P.A. 94-191; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1; P.A. 13-197, S. 7.)

History: P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; Sec. 19a-94a transferred to Sec. 22a-45d in 1999; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-197 designated existing provisions as Subsec. (a) and amended same to add reference to director of the Connecticut Agricultural Experiment Station, delete “contingency” re plan, replace “spraying of larvicide” with “use or application of larvicide” and delete requirement that use of larvicide be in the event of an outbreak of infectious disease in any human or animal population due to mosquito infestation, added Subsec. (b) re the updating of plan to include a prohibition on use or application of methoprene or resmethrin in any storm drain or conveyance for water within the coastal boundary, record-keeping and reporting requirement for use of methoprene or resmethrin in the coastal boundary and recommendations for a pilot program to evaluate the retail sale and use of methoprene and resmethrin in the coastal area, and added Subsec. (c) re exception to prohibition on use of methoprene or resmethrin in a storm drain, wetland or other body of water where mosquito larvae are found if recommended by commissioner, effective June 21, 2013.






Chapter 441 - Pesticide Control

Section 22a-46 - Short title: Connecticut Pesticide Control Act.

This part, subsection (a) of section 23-61a and sections 23-61b and 23-61f may be cited as the “Connecticut Pesticide Control Act”.

(P.A. 73-540, S. 1, 28; P.A. 02-89, S. 53.)

History: P.A. 02-89 replaced reference to “sections 23-61b to 23-61d, inclusive, and 23-61f” with reference to “sections 23-61b and 23-61f”, reflecting repeal of Sec. 23-61d by the same public act.



Section 22a-47 - Definitions.

For purposes of this part, subsection (a) of section 23-61a and sections 23-61b and 23-61f:

(a) “Active ingredient” means:

(1) In the case of a pesticide other than a plant regulator, defoliant, or desiccant, an ingredient which will prevent, destroy, repel, or mitigate any pest;

(2) In the case of a plant regulator, an ingredient which, through physiological action, will accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of ornamental or crop plants or the product thereof;

(3) In the case of a defoliant, an ingredient which will cause the leaves or foliage to drop from a plant; and

(4) In the case of a desiccant, an ingredient which will artificially accelerate the drying of plant tissue;

(b) “Adulterated” applies to any pesticide if:

(1) Its strength or purity falls below the professed standard of quality as expressed on its labeling under which it is sold;

(2) Any substance has been substituted wholly or in part for the pesticide; or

(3) Any valuable constituent of the pesticide has been wholly or in part abstracted;

(c) “Animal” means all vertebrate and invertebrate species, including but not limited to man and other mammals, birds, fish, and shellfish;

(d) “Certified applicator” means any individual who is certified under section 22a-54;

(e) “Private applicator” means a certified applicator who uses or supervises the use of any pesticide, which is classified for restricted use for the purpose of producing any agricultural commodity, on property owned or rented by the applicator or the applicator’s employer or if applied without compensation other than trading of personal services between producers of agricultural commodities on the property of another person: A pesticide shall be construed to be applied under the direct supervision of a private applicator if it is applied by a competent person on property owned or rented by a private applicator acting under the instructions and control of a private applicator who is available if and when needed;

(f) “Commercial applicator” means any individual, whether or not such individual is a private applicator with respect to some uses, who uses or supervises the use of (1) any restricted use pesticides, or (2) any pesticide on property not owned or rented by such individual or such individual’s employer;

(g) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(h) “Defoliant” means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission;

(i) “Desiccant” means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue;

(j) “Device” means any instrument or contrivance which uses pesticides and is intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life; but not including equipment used for the application of pesticides when sold separately therefrom;

(k) “Environment” includes the ecosystem of water, air, land, plants, man and other animals, and the interrelationships which exist among these;

(l) “Imminent hazard” means a situation which exists when the continued use of a pesticide, during the time required for a cancellation proceeding as provided in section 22a-52, would be likely to result in unreasonable adverse effects on the environment or will involve unreasonable hazard to the survival of a species declared endangered by the Secretary of the Interior pursuant to the provisions of 83 Stat. 275 (P.L. 91-135), as may be amended from time to time;

(m) “Inert ingredient” means an ingredient which is not active;

(n) “Ingredient statement” means a statement which contains the name and percentage of each active ingredient, and the total percentage of all inert ingredients, in the pesticide; and a statement of the percentages of total and water soluble arsenic, calculated as elementary arsenic, if any;

(o) “Insect” means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class insecta, comprising six-legged, usually winged forms, including, but not limited to, beetles, bugs, bees, flies, and to other allied classes of arthropods whose members are wingless and usually have more than six legs, including, but not limited to, spiders, mites, ticks, centipedes, and wood lice;

(p) “Label” means the written, printed, or graphic matter on, or attached to, the pesticide or device or any of its containers or wrappers;

(q) “Labeling” means all labels and all other written, printed or graphic matter, accompanying the pesticide or device or to which reference is made on the label or in literature accompanying the pesticide or device;

(r) A pesticide is misbranded if:

(1) Its labeling bears any statement, design, or graphic representation relative thereto or to its ingredients which is false or misleading in any particular;

(2) It is contained in a package or other container or wrapping which does not conform to the standards established by 86 Stat. 979 (P.L. 92-516), as may be amended from time to time;

(3) It is an imitation of, or is offered for sale under the name of another pesticide;

(s) “Microorganism” means any microscopic organism including but not limited to alga, bacterium, fungus, and virus except those on or in living man or other animals and those on or in processed food, beverage or pharmaceuticals;

(t) “Nematode” means invertebrate animals of the phylum nemathelminthes and class nematoda, that is, unsegmented round worms with elongated, fusiform, or sac-like bodies covered with cuticle and inhabiting soil, water, plants, or plant parts which may also be called nemas or eelworms;

(u) “Person” means any individual, partnership, association, corporation, limited liability company, government entity, or any organized group of persons whether incorporated or not;

(v) “Pest” shall have the meaning provided in 40 CFR 152.5, as amended from time to time;

(w) “Pesticide” means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest, or any substance or mixture of substances intended for use as a plant regulator, defoliant or desiccant;

(x) “Plant regulator” means any substance or mixture of substances intended, through physiological action, for accelerating or retarding the rate of growth or rate of maturation, or for otherwise altering the behavior of plants or the produce thereof, but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments which are not for pest destruction and are nontoxic, nonpoisonous in the undiluted packaged concentration;

(y) “Registrant” means a person who has registered any pesticide pursuant to the provisions of this chapter;

(z) “Unreasonable adverse effects on the environment” means any unreasonable risk to man or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide;

(aa) “Weed” means any plant which grows where not wanted;

(bb) “FIFRA” means the federal Insecticide, Fungicide and Rodenticide Act, 7 USC 135 et seq., as amended by the federal Environmental Pesticide Control Act of 1972, 7 USC 136 et seq., and as may be amended from time to time;

(cc) “Restricted use pesticide” means any pesticide or pesticide use classified as restricted by the administrator of the United States Environmental Protection Agency or by the commissioner; and

(dd) “Integrated pest management” means use of all available pest control techniques including judicious use of pesticides, when warranted, to maintain a pest population at or below an acceptable level, while decreasing the unnecessary use of pesticides.

(P.A. 73-540, S. 2, 28; 73-616, S. 27; P.A. 75-551, S. 1, 2; P.A. 77-529, S. 1–4; P.A. 95-79, S. 93, 189; P.A. 97-242, S. 2, 3; P.A. 02-89, S. 54; P.A. 11-80, S. 1.)

History: P.A. 73-616 made technical changes in Subdivs. (l) and (r); P.A. 75-551 redefined “certified applicator” to replace reference to Sec. 22a-49 with reference to Sec. 22a-54 and redefined “commercial applicator” as one using or supervising use of any restricted use of pesticides, rather than use of any pesticide for any purpose, and as one using or supervising use of pesticide on property not owned or rented by him or his employer rather than “on any property other than as provided by subsection (e) of this section”; P.A. 77-529 substituted “certified” for “licensed” in Subdiv. (d), added reference to matter “to which reference is made on the label or in literature accompanying the pesticide or device” in Subdiv. (q), included government entities as persons in Subdiv. (u) and added Subdivs. (bb) and (cc), defining “FIFRA” and “restricted use pesticide”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 97-242 redefined “pest” in Subdiv. (v) to have the same meaning as provided in 40 CFR 152.5, as amended, and defined “integrated pest management” in new Subdiv. (dd); P.A. 02-89 replaced reference in introductory language to “sections 23-61b to 23-61d, inclusive, and 23-61f” with reference to “sections 23-61b and 23-61f”, reflecting repeal of Sec. 23-61d by the same public act, and amended definitions of “private applicator” in Subdiv. (e) and “commercial applicator” in Subdiv. (f) to make technical changes for purposes of gender neutrality; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (g), effective July 1, 2011.



Section 22a-47a - Exemption for certain uses of lime.

When used to control starfish populations on shellfish beds, the Department of Energy and Environmental Protection shall not deem lime to be a pesticide as defined and regulated under this chapter and such lime shall be exempt from regulation under this chapter.

(P.A. 99-93, S. 5, 6; P.A. 11-80, S. 1.)

History: P.A. 99-93 effective June 3, 1999; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-48 - Registration required. Exceptions. Categorization of pesticides.

(a) Except as otherwise provided by this part, subsection (a) of section 23-61a or section 23-61b, no person may distribute, sell, offer for sale, hold for sale, ship, deliver for shipment or receive and, having so received, deliver or offer to deliver, to any person in this state any pesticide which is not registered with the commissioner, provided a pesticide which is not registered with the commissioner may be transferred if (1) the transfer is from one plant in this state to another plant in this state operated by the same producer solely for packaging at the second plant or for use as a constituent part of another pesticide produced at the second plant; or (2) the transfer is pursuant to and in accordance with the requirements of an experimental use permit.

(b) Pesticides shall be categorized for registration purposes as follows: (1) Specialty pesticides, which include, but are not limited to, any disinfectant, sanitizer, germicide, biocide and any other pesticide which is registered by the United States Environmental Protection Agency and labeled for use directly on humans or pets and any pesticides which are specifically registered by the United States Environmental Protection Agency and labeled pursuant to FIFRA for use in or around household premises including, but not limited to, lawn, garden and ornamental sites or areas; and (2) commercial pesticides, which include, but are not limited to, all restricted use pesticides as determined by the United States Environmental Protection Agency or the commissioner and all other general use pesticides not categorized as specialty pesticides. Such categories shall be based on the information provided under section 22a-49 and shall be indicated by the applicant upon registration. All fees for both pesticide categories shall be equal and nothing in this subsection shall require additional evaluation or certification unless required by the commissioner.

(P.A. 73-540, S. 3, 28; P.A. 97-242, S. 6; P.A. 02-89, S. 55.)

History: P.A. 97-242 added new Subsec. (b) re categorization of pesticides and designated existing provisions as Subsec. (a); P.A. 02-89 amended Subsec. (a) to replace reference to “sections 23-61b to 23-61d, inclusive” with reference to “section 23-61b”, reflecting repeal of Sec. 23-61d by the same public act.



Section 22a-49 - Registration statement. Law Journal notice. Criteria for registration.

(a) Each applicant for registration of a pesticide shall file with the commissioner a statement which includes:

(1) The name and address of the applicant and of any other person whose name will appear on the labeling;

(2) The name of the pesticide;

(3) A complete copy of the labeling of the pesticide, a statement of all claims to be made for it, and any directions for its use;

(4) If requested by the commissioner, a full description of the tests made and the results thereof upon which the claims are based. In the case of renewal of registration, a statement shall be required only with respect to information which is different from that furnished when the pesticide was registered or last reregistered;

(5) The complete formula of the pesticide;

(6) A request that the pesticide be classified for general use, for restricted use, or for both. Such requested classification shall be at least as restrictive as the pesticide’s classification under FIFRA; and

(7) If requested by the commissioner, a report on the pesticide which includes information on tests that have been made to establish the effectiveness of the product against the pest which is to be controlled, information concerning any hazard involved in the use of the product, information concerning both acute and chronic toxicity of the pesticide, information with regard to the persistence of the pesticide in the environment and information relating to the pesticide’s impact on nontarget organisms.

(b) The commissioner shall review the data after receipt of the application and shall, within thirty days, either register the pesticide or notify the applicant of his determination that it does not comply with the provisions of this part.

(c) Repealed by P.A. 77-529, S. 6.

(d) The commissioner shall register a pesticide if he determines that all requirements of this part have been satisfied, and when considered with any restrictions imposed by section 22a-50:

(1) Its composition is such as to warrant the proposed claims for it;

(2) Its labeling complies with the requirements of 86 Stat. 979 (P.L. 92-516), as may be amended from time to time;

(3) It will perform its intended function without unreasonable adverse effects on the environment; and

(4) When used in accordance with widespread and commonly recognized practice it will not usually cause unreasonable adverse effects on the environment.

(e) When two or more pesticides meet the requirements of this part, one shall not be registered in preference to the other. The commissioner shall not make any lack of essentialness of a pesticide a criterion for denying registration of such pesticide.

(f) If the commissioner determines that the requirements for registration are not satisfied, he shall notify the applicant for registration of his determination and of his reasons, including the factual basis, and unless the applicant corrects the conditions and notifies the commissioner of such corrections during the thirty-day period beginning with the day after the date on which the applicant receives the notice, the commissioner may refuse to register the pesticide. Whenever the commissioner refuses to register a pesticide, he shall notify the applicant of his decision and of his reasons, including the factual basis, therefor. Upon such notification, the applicant for registration or other interested persons with the concurrence of the applicant shall have the same remedies as provided for in section 22a-52.

(P.A. 73-540, S. 4, 28; P.A. 77-529, S. 5, 6; P.A. 83-587, S. 44, 96.)

History: P.A. 77-529 amended Subsec. (a)(6) to require that requested classification be at least as restrictive as pesticide’s classification under FIFRA and repealed Subsec. (c) which had contained requirements for publication of notice of applications for registration of pesticides containing new active ingredients; P.A. 83-587 made a technical amendment to Subsec. (e).



Section 22a-50 - Classification of pesticides, notice of changes. Registration fees, supplemental statements, prima facie evidence.

(a) All pesticides which are registered shall be classified by the commissioner as acceptable for general use or for restricted use, provided if the commissioner determines that some of the uses for which the pesticide is registered should be for general use and that other uses for which it is registered should be for restricted use, he shall classify it for both general use and restricted use.

(b) In the event that the commissioner determines that the pesticide, when applied in accordance with its directions for use, warnings and cautions and for the uses for which it is registered, or for one or more of such uses, or in accordance with a widespread and commonly recognized practice, will not cause unreasonable adverse effects on the environment, he will classify the pesticide, or the particular use or uses of the pesticide to which the determination applies for general use.

(c) In the event that the commissioner determines that the pesticide, when applied in accordance with its directions for use, warnings and cautions and for the uses for which it is registered, or for one or more of such uses, or in accordance with a widespread and commonly recognized practice, may generally cause, without additional regulatory restrictions, unreasonable adverse effects on the environment, including injury to the applicator, he shall classify the pesticide, or the particular use or uses to which the determination applies, for restricted use as follows:

(1) If the commissioner classified a pesticide, or one or more uses of such pesticide, for restricted use because of a determination that the acute dermal or inhalation toxicity of the pesticide presents a hazard to the applicator or other persons, the pesticide shall be applied for any use to which the restricted classification applies only by a certified applicator or under the direct supervision of a certified applicator;

(2) If the commissioner classified a pesticide, or one or more uses of such pesticide, for restricted use because of a determination that its use without additional regulatory restriction may cause unreasonable adverse effects on the environment, the pesticide shall be applied for any use to which the determination applies only by a certified applicator or under the direct supervision of a certified applicator or subject to such other restrictions as the commissioner may provide by regulation.

(d) In the event that the commissioner determines that a general use or restricted use pesticide, when applied in accordance with its directions for use, warnings and cautions and for the uses for which it is registered, or for one or more of such uses, or in accordance with a widespread and commonly recognized practice, may usually cause, without additional regulatory restrictions, unreasonable adverse effects on the environment, including injury to the applicator, he shall classify, the general use or restricted use pesticide, or the particular restricted use or uses to which the determination applies, for permit use. If the commissioner classifies a pesticide, or one or more uses of such pesticide for permit use, the pesticide shall be applied for any use to which the permit use classification applies only by or under the direct supervision of a permit holder. The commissioner shall establish guidelines for issuing permits pursuant to this subsection. The commissioner may restrict the permit to authorize that the pesticide be used only to control a particular pest or may restrict the location in which the pesticide may be used.

(e) In the event that the commissioner determines that a change in the classification of any use of a pesticide from general use to restricted use, from restricted use to permit use or from general use to permit use is necessary to prevent unreasonable adverse effects on the environment, he shall notify the registrant of such pesticide of such determination at least thirty days before making the change. The registrant, or other interested person with the concurrence of the registrant, may seek relief from such determination in accordance with section 22a-52.

(f) The commissioner shall change the classification of a pesticide from general use to restricted use in order to conform with the federal classification for such pesticide. The commissioner shall not be required to change the classification of a pesticide registered under this part to conform with a less restrictive federal classification.

(g) The registrant shall pay a fee of nine hundred forty dollars for each pesticide registered and for each renewal of a registration. A registration shall expire after five years. The commissioner shall establish regulations to phase in pesticide registration so that one fifth of the pesticides registered expire each year. The commissioner may register a pesticide for less than five years and prorate the registration fee accordingly to implement the regulations established pursuant to this subsection. The fees collected in accordance with this section shall be deposited in the General Fund.

(h) Products which have the same formulation, are manufactured by the same person, the labeling of which contains the same claims, and the labels of which bear a designation identifying the product as the same pesticide may be registered as a single pesticide, and additional name and labels shall be added to the registration by supplemental statement.

(i) If the labeling or formulation for a pesticide is changed, the registration shall be amended to reflect such change if the commissioner determines that the change will not violate any provisions of this part.

(j) In no event shall registration of an article be construed as a defense for the commission of any offense under this part, subsection (a) of section 23-61a or section 23-61b, provided, if no cancellation proceedings are in effect, registration of a pesticide shall be prima facie evidence that the pesticide, its labeling and its packaging comply with the registration provisions of this part and said sections.

(k) In connection with the consideration of any registration under this part, the commissioner may consult with other state or federal agencies.

(P.A. 73-540, S. 5, 28; P.A. 74-338, S. 38, 94; P.A. 75-345, S. 1, 2; P.A. 77-529, S. 7, 8; P.A. 85-273, S. 1; 85-407, S. 6, 9; P.A. 86-364, S. 1; P.A. 91-369, S. 7, 36; P.A. 95-208, S. 1, 13; P.A. 97-242, S. 5; P.A. 02-89, S. 56; P.A. 03-278, S. 82; June 30 Sp. Sess. P.A. 03-6, S. 109; June Sp. Sess. P.A. 09-3, S. 397.)

History: P.A. 74-338 substituted “regulation” for “registration” in Subsec. (c)(3); P.A. 75-345 Subsec. (c)(3) which had required court review of regulations upon petition by a person adversely affected; P.A. 77-529 substituted “certified” for “private” applicators in Subsec. (c), and, in Subsec. (f) made classification changes to achieve conformity with federal classifications mandatory, rather than optional and deleted provision requiring that registrant of a pesticide receive 30 days’ notice before commissioner changes its classification; P.A. 85-273 made the provisions of Subsecs. (d) and (e) applicable to general use pesticides; P.A. 85-407 amended Subsec. (g) by increasing the amount of the fee from $50 to $150 until December 31, 1990, and requiring that such fees be credited to the emergency spill response fund; P.A. 86-364 amended Subsec. (g) by increasing the fee for registrations and renewals from $150 to $300 and changed date when fee becomes $50 from December 31, 1990, to December 31, 1991; P.A. 91-369 amended Subsec. (g) to delete a change in the amount of the fee which would have taken effect after December 31, 1991, and to modify method of deposit into fund; P.A. 95-208 amended Subsec. (g) to require that fees collected in accordance with section be deposited in General Fund, rather than Emergency Spill Response Fund and deleted provision authorizing commissioner to expend up to 5% of such fees for administrative expenses related to collection of such fees, effective July 1, 1995; P.A. 97-242 amended Subsec. (g) to increase the registration fee to $500 and provided that $200 of such fee shall be deposited into the Environmental Quality Fund and used to carry out the purposes of Sec. 22a-66l; P.A. 02-89 amended Subsec. (j) to replace reference to “sections 23-61b to 23-61d, inclusive” with reference to “section 23-61”, reflecting repeal of Sec. 23-61d by the same public act; P.A. 03-278 made technical changes in Subsec. (j), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (g) to increase registration fee from $500 to $750, effective August 20, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (g) to increase fee from $750 to $940 and delete provision requiring a portion of fee to be deposited into Environmental Quality Fund.



Section 22a-51 - Pesticide experimental use permit.

(a) Any person may apply to the commissioner for an experimental use permit for a pesticide. The commissioner may issue an experimental use permit if he determines that the applicant needs such permit in order to accumulate information necessary to register a pesticide pursuant to this part. An application for an experimental use permit may be filed at the time of or before or after an application for registration is filed.

(b) Use of a pesticide under an experimental use permit shall be under the supervision of the commissioner, and shall be subject to such terms and conditions and be for such period of time as the commissioner may prescribe in the permit.

(c) The commissioner may revoke any experimental use permit, at any time, if he finds that its terms or conditions are being violated, or that its terms and conditions are inadequate to avoid unreasonable adverse effects on the environment.

(P.A. 73-540, S. 7, 28.)



Section 22a-52 - Cancellation of pesticide registration or change in classification; procedure. Use of chlordane restricted.

(a) The commissioner shall cancel the registration of any pesticide at the end of the five-year period which begins on the date of its registration, or at the end of any five-year period thereafter, unless the registrant, or other interested person with the concurrence of the registrant, before the end of such period, requests in accordance with regulations prescribed by the commissioner that the registration be continued in effect provided the commissioner may permit the continued sale and use of existing stocks of a pesticide whose registration is cancelled under this section to such extent, under such conditions, and for such uses as the commissioner may specify if the commissioner determines that such sale or use is not inconsistent with the purposes of this part, subsection (a) of section 23-61a or section 23-61b, and will not have unreasonable adverse effects on the environment. The commissioner shall notify the registrant, at least thirty days prior to the expiration of such five-year period, that the registration will be cancelled.

(b) If at any time after the registration of a pesticide the registrant has additional factual information regarding unreasonable adverse effects on the environment of the pesticide, he shall submit such information to the commissioner.

(c) If it appears to the commissioner that a pesticide or its labeling or other material required to be submitted does not comply with the provisions of this part or, when used in accordance with widespread and commonly recognized practice, usually causes unreasonable adverse effects on the environment, the commissioner may issue a notice of his intent either:

(1) To cancel its registration or to change its classification together with the reasons, including the factual basis, for his action, or

(2) To hold a hearing to determine whether or not its registration should be cancelled or its classification changed. Such notice shall be sent to the registrant and made public. The proposed action shall become final and effective at the end of thirty days from receipt by the registrant, or publication, of a notice whichever occurs later, unless within that time either the registrant makes the necessary corrections, if possible, or a request for a hearing is made by the registrant or a person adversely affected by the notice with the concurrence of the registrant. A decision pertaining to registration or classification issued after completion of such hearing shall be final.

(d) Final orders of the commissioner, pursuant to this section, shall be subject to judicial review under chapter 54.

(e) On and after July 1, 1981, the use of the pesticide chlordane for any purpose except the treatment of nursery stock or subsoil treatment or pretreatment of soil during construction for termites is prohibited.

(P.A. 73-540, S. 8, 28; P.A. 80-263; P.A. 85-273, S. 2; P.A. 02-89, S. 57.)

History: P.A. 80-263 added Subsec. (e) prohibiting use of chlordane as of July 1, 1981; P.A. 85-273 amended Subsec. (c) to authorize a registrant to request a public hearing and to require the concurrence of the registrant in the case of any other public hearing request; P.A. 02-89 amended Subsec. (a) to replace reference to “sections 23-61b to 23-61d, inclusive” with reference to “section 23-61b”, reflecting repeal of Sec. 23-61d by the same public act, and make technical changes for purposes of gender neutrality.



Section 22a-53 - Order of suspension of registration, imminent hazard, hearing, notice, judicial review.

(a) In the event that the commissioner determines that action is necessary to prevent an imminent hazard during the time required for cancellation or change in classification proceedings or for the adoption of regulations, he may, by order, immediately suspend the registration or change the classification of the pesticide for some or all uses. No order of suspension may be issued unless the commissioner has issued or at the same time issues notice of his intention to cancel the registration or change the classification of the pesticide. Except as provided in subsection (c) of this section, the commissioner shall notify the registrant prior to issuing any suspension order. Such notice shall include findings pertaining to the question of imminent hazard. The registrant shall then have an opportunity, in accordance with the provisions of subsection (b) of this section, for an expedited hearing before the department on the question of whether an imminent hazard exists.

(b) If no written request for a hearing is received by the commissioner within five days of the registrant’s receipt of the notification provided for by subsection (a) of this section, the suspension order may be issued and shall take effect immediately. If a hearing is requested in writing, the hearing shall commence within five days after the receipt of the request for such hearing unless the registrant and the commissioner agree that it shall commence at a later time. The commissioner shall have fifteen days from the conclusion of the presentation of evidence to render a final order on the issue of suspension.

(c) Whenever the commissioner determines that an emergency exists that does not permit him to hold a hearing before suspending, he may issue a suspension order in advance of notification to the registrant. In that case, subsection (b) of this section shall apply except that the order of suspension shall be in effect pending the expeditious completion of the remedies provided by that subsection and the issuance of a final order on suspension, and no party other than the registrant and the department shall participate provided any person adversely affected may file briefs within the time allotted by the department rules.

(d) A final order on the question of suspension following a hearing shall be reviewable in accordance with chapter 54, notwithstanding the fact that any related cancellation proceedings have not been completed. Any order of suspension entered prior to a hearing before the commissioner shall be subject to immediate review in an action by the registrant or other interested person with the concurrence of the registrant in the superior court for the judicial district of Hartford, solely to determine whether the order of suspension was arbitrary, capricious or an abuse of discretion, or whether the order was issued in accordance with the procedures established by law. The effect of any order of the court shall be to stay the suspension order, pending the commissioner’s final decision with respect to cancellation or change in classification. This action may be maintained simultaneously with any other administrative review proceeding. The commencement of proceedings under this section shall not operate as a stay of order, unless ordered by the court.

(P.A. 73-540, S. 9, 28; P.A. 76-436, S. 272, 681; P.A. 78-280, S. 5, 127; P.A. 85-273, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 76-436 replaced court of common pleas with superior court in Subsec. (d), effective July 1, 1978; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 85-273 amended Subsec. (a) to authorize the commissioner to immediately change a classification for some or all uses and amended Subsec. (b) to make the suspension order effective immediately if no written hearing request is received; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 22a-54 - Pesticide applicators, certification, classification, notice, fees; reciprocity; financial responsibility; aircraft, tree, public employee applicators.

(a) No individual shall use or supervise the use of any restricted use pesticide within this state at any time without a private or commercial certificate or permit issued in accordance with the provisions of this section, unless the use is under the direct supervision of a certified applicator; provided, any pesticide classified for restricted use by the administrator of the United States Environmental Protection Agency shall be used only by a certified applicator or under the direct supervision of a certified applicator. The commissioner shall have exclusive authority in the regulation of pesticide spraying, including, but not limited to, practices and procedures prior to and during any spraying, except as provided in section 22a-66z. The commissioner may by regulations adopted in accordance with the provisions of chapter 54 establish procedures for municipalities to designate watercourses or other sources of water which applicators may draw upon for pesticide spraying.

(b) There shall be two classifications for commercial applicators, supervisory and operational. Supervisory certification shall be required for commercial applicators who are responsible for deciding whether or not pesticides are to be employed, how they are to be mixed, where they are to be employed, what pesticides are to be used, the dosages and timing involved in the pesticide use and the methods of application and precautions to be taken in the use of such pesticides. Operational certification shall be required for commercial applicators who actively use pesticides in other than a supervisory capacity.

(c) The following provisions shall govern the certification of applicators:

(1) No person shall engage in commercial application of pesticides within this state at any time without a certificate issued in accordance with the provisions of this section. No person shall engage in the private application of restricted use pesticides without a certificate issued in accordance with the provisions of this section. Application for such certificate shall be made to the commissioner and shall contain such information regarding the applicant’s qualifications and proposed operations and other relevant matters including, but not limited to, a knowledge of integrated pest management and the role of honey bees in agriculture, pesticides that are especially toxic to honey bees, and methods of application which minimize damage to honey bees, as the commissioner may require.

(2) The commissioner shall require the applicant to demonstrate, upon examination, that he possesses adequate knowledge concerning the proper use and application of pesticides and the dangers involved and precautions to be taken in connection with their application.

(3) If the commissioner finds that the applicant is competent with respect to the use and handling of a pesticide or pesticides or a class or classes of pesticides, he shall certify the applicant to perform application within this state of such pesticide or pesticides or class or classes of pesticides. The certification shall be valid for five years and may be renewed by the commissioner with or without further examination. The commissioner may establish regulations for applicator certification so that one-fifth of the certificates expires each year. The commissioner may certify an applicator for less than five years and prorate the registration fee accordingly to implement the regulations established pursuant to this subsection. The certificate may restrict the applicant to the use of a certain type or types of equipment or materials, if the commissioner finds that the applicant is qualified to use only such type or types of equipment or materials.

(4) If the commissioner finds that the applicant is not competent with respect to the use and handling of a pesticide or pesticides or a class or classes of pesticides, the commissioner shall refuse to issue the applicant a certificate. The commissioner shall inform the applicant of the refusal in writing, giving the reasons for such refusal. Any person aggrieved by such a decision to deny certification may, within thirty days from date of issuance of such denial, request a hearing before the commissioner, which hearing shall be conducted in accordance with chapter 54.

(5) The commissioner may certify without examination any nonresident who is certified in another state under a law which provides substantially similar qualifications for certification and which grants similar privileges of certification without examination to residents of this state certified under the provisions of this section.

(d) When establishing standards for certification, the commissioner shall establish separate standards for supervisory and operational certificates for commercial applicators and separate standards for private applicators.

(e) The following provisions shall govern the certification of aircraft applicators:

(1) No person shall apply, offer to apply or cause to be applied any pesticide or fertilizer by aircraft without a certificate or permit issued in accordance with the provisions of this subsection.

(2) Upon application of any person qualified to fly an aircraft, the commissioner may issue a certificate for the application of pesticides or fertilizers by aircraft. Application for said certificate shall be on forms provided by the commissioner and shall be accompanied by a fee of fifty dollars.

(3) The commissioner may issue a permit to the owner of any crop or land, or to a representative designated by such owner, for application of pesticides or fertilizers by a certified aircraft applicator. Application for said permit shall be on forms provided by the commissioner and shall be accompanied by a fee established by the commissioner by regulations adopted in accordance with the provisions of chapter 54 provided the fee shall be not less than twenty dollars. The commissioner may waive the application form and fee requirements imposed pursuant to regulations adopted in accordance with the provisions of chapter 54 in circumstances where application of broad spectrum chemical pesticides from the air is necessary to control specific vectors of human disease which pose an imminent threat to public health. The commissioner may require inspection of the crop or area and its immediate environs and approval as follows:

(A) For agricultural crops, nurseries and orchards, by the director of the Connecticut Agricultural Experiment Station;

(B) For rodent control, woodland spraying and mosquito control spraying, by the commissioner;

(C) For control of vectors of human disease, by the Commissioner of Public Health.

(4) The commissioner shall designate the kind and amount of pesticides permitted for use by aircraft. Permits for aircraft spraying in congested areas shall be issued only with the approval of the director of health of the municipality in which the operation is to be conducted except in circumstances where the commissioner determines that the application of broad spectrum chemical pesticides from the air is necessary to control specific vectors of human disease which pose an imminent threat to public health.

(5) The commissioner, with the advice of the Commissioner of Transportation, may adopt such regulations as he deems necessary for the protection of public health, aquatic and animal life and public and private property, governing:

(A) The type of aircraft to be used;

(B) The hours during which aircraft may be so used;

(C) The wind and weather conditions under which aircraft spraying or dusting may be performed;

(D) The minimum area on which aircraft spraying or dusting may be done; and

(E) The amount of public liability and property damage insurance to be carried by the aircraft applicator.

(6) No person may apply pesticides or fungicides by aircraft or by misting-type devices to shade tobacco crops within three hundred feet of an inhabited residential building for which a certificate of occupancy was issued prior to January 1, 1997, without the written permission of the owner of such building, except spray applications may be administered within the confines of the netting. This subdivision shall not apply to an application of pesticides or fungicides to land which was poled for the cultivation of shade tobacco between January 1, 1994, and January 1, 1997.

(f) The commissioner may by regulation prescribe fees for applicants to defray the cost of administering examinations and assisting in carrying out the purposes of section 22a-451, except the fees for certification and renewal of a certification shall be as follows: (1) For supervisory certification as a commercial applicator, two hundred eighty-five dollars; (2) for operational certification as a commercial applicator, eighty dollars, and (3) for certification as a private applicator, one hundred dollars. A federal, state or municipal employee who applies pesticides solely as part of his employment shall be exempt from payment of a fee. Any certificate issued to a federal, state or municipal employee for which a fee has not been paid shall be void if the holder leaves government employment. The fees collected in accordance with this section shall be deposited in the General Fund.

(g) The commissioner may require any person engaged in the commercial or aircraft application of pesticides to furnish proof of financial responsibility to satisfy claims for damages on account of any physical injuries suffered by any person or damage to property by reason of any act or omission on the part of the applicator, or the agents or employees of the applicator. The Commissioner of Energy and Environmental Protection in consultation with the Insurance Commissioner shall determine the amount, character and form of financial responsibility. No person shall engage in the aircraft application of pesticides or fertilizers until the Insurance Commissioner has reviewed and approved such applicator’s proof of financial responsibility.

(h) The commissioner shall prescribe standards for certification of arborists, as defined in subsection (a) of section 23-61a, with respect to the application of pesticides. The standards shall provide that in order to be certified, an individual shall be competent with respect to the use and handling of the pesticide or class of pesticides covered by such individual’s application. The commissioner may designate as his agent the Tree Protection Examining Board for the administration of any standards or examinations prescribed by the commissioner pursuant to this section.

(i) Federal, state and municipal employees who use or supervise the use of restricted or permit use pesticides shall be certified in conformance with this section.

(j) The commissioner may require the display of a decal or other evidence, indicating that a commercial applicator has met the requirements of this part, in a prominent place on any licensed vehicle used in the applicator’s spraying operations. A fee may be charged to the certified applicator by the commissioner to cover the cost of the decals or other evidence.

(P.A. 73-540, S. 6, 28; P.A. 75-551, S. 3–6; P.A. 77-206, S. 11; 77-529, S. 9–14; 77-614, S. 323, 610; P.A. 82-158, S. 1, 6; P.A. 83-108, S. 1; 83-193; 83-587, S. 45, 46, 73, 96; P.A. 85-407, S. 5, 9; P.A. 86-364, S. 2; P.A. 88-247, S. 8, 12; P.A. 91-369, S. 8, 36; June Sp. Sess. P.A. 91-12, S. 36, 55; P.A. 92-162, S. 3, 25; P.A. 93-381, S. 9, 39; P.A. 95-208, S. 2, 13; 95-257, S. 12, 21, 58; P.A. 97-289, S. 6, 9; P.A. 98-171, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 110, 111; June Sp. Sess. P.A. 09-3, S. 398; P.A. 11-80, S. 1.)

History: P.A. 75-551 amended Subsec. (a) to prohibit use of pesticide without a license unless use is under direct supervision of a certified applicator, amended Subsec. (c)(3) to allow commissioner to establish licensure guidelines and to prorate fees for licenses issued for less than five years, amended Subsec. (h) to clarify nature of “standards for commercial tree workers” and amended Subsec. (i) to require licensure in conformity with Sec. 22a-54 rather than in conformity with “standards for operational licenses for commercial applicators”; P.A. 77-206 substituted “arborists” for “commercial tree workers” in Subsec. (h); P.A. 77-529 amended Subsec. (a) to delete provisions empowering commissioner to prescribe licensing standards for private, commercial and aircraft applicators and detailing the nature of such standards, to refer to private or commercial certificates or permits rather than to licenses and to add proviso re pesticides classified for restricted use, rephrased Subsecs. (b), (c), (f) and (h) to conform to changes made in Subsec. (a) and for clarity, added provision re appeals in Subsec. (c)(4) and added Subsec. (j) re decals; P.A. 77-614 substituted commissioner of health services for commissioner of health in Subsec. (e)(3)(iii), effective January 1, 1979; P.A. 82-158 substituted references to certificates and certification for references to licenses and licensure and made other technical corrections; P.A. 83-108 amended Subsec. (g) by replacing provision authorizing environmental protection commissioner to determine nature of proof of financial responsibility with provision including insurance commissioner in determination process and adding provision prohibiting the aircraft application of pesticides until the commissioner of insurance has approved proof of financial responsibility; P.A. 83-193 amended Subsec. (a) by giving the commissioner exclusive authority in the regulation of pesticide spraying; P.A. 83-587 made technical changes in Subsecs. (b), (g) and (j); P.A. 85-407 amended Subsec. (f) by adding provisions authorizing regulations concerning Sec. 22a-451 and requiring fees to be deposited in the emergency spill response fund; P.A. 86-364 amended Subsec. (f) by deleting reference to use of fees to defray the cost of processing applications for certification and establishing fee schedule for certification and renewal of various types of certification; P.A. 88-247 amended Subsec. (c)(1) to authorize that applicants be tested for knowledge of integrated pest management; P.A. 91-369 amended Subsec. (f) to delete changes in the amount of the fees which would have taken effect after December 31, 1991; June Sp. Sess. P.A. 91-12 in Subsec. (e)(2) and (3) established a fee for a certificate to apply pesticides; P.A. 92-162 amended Subsec. (e) to make crop inspections prior to issuance of permits under this section discretionary rather than mandatory; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-208 amended Subsec. (f) to require that fees collected in accordance with section be deposited in General Fund, rather than Emergency Spill Response Fund and deleted provision authorizing commissioner to expend up to 5% of such fees for administrative expenses related to collection of such fees, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-289 amended Subsec. (e)(3) and (4) to allow for expedited approval of aerial spraying of pesticides in cases of threat to public health, effective July 1, 1997; P.A. 98-171 added Subsec. (e)(6) re application of pesticides to certain tobacco cropland, effective June 4, 1998; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (e)(2) to change application fee for certificate of application of pesticides by aircraft from not less than $25 to $50 and to delete language re establishment of fees by regulation and amended Subsec. (f) to change fee for supervisory certification as a commercial applicator from $150 to $225, fee for operational certification as a commercial applicator from $20 to $40, and fee for certification as a private applicator from $25 to $50, effective August 20, 2003; June Sp. Sess. P.A. 09-3 amended Subsecs. (e)(3) and (f) to increase fees; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (g), effective July 1, 2011.

See Sec. 7-148 re municipal powers, generally.

See Sec. 22-11a for definition of “integrated pest management”.



Section 22a-54a - Golf course fee.

The owner of any golf course which has a course length greater than one thousand yards shall, not later than December thirty-first annually, pay a fee of two hundred fifty dollars to the Commissioner of Energy and Environmental Protection to assist in carrying out the purposes of section 22a-451. The fees collected in accordance with this section shall be deposited in the General Fund.

(P.A. 86-364, S. 4; P.A. 91-369, S. 9, 36; P.A. 95-208, S. 3, 13; June 30 Sp. Sess. P.A. 03-6, S. 112; June Sp. Sess. P.A. 09-3, S. 399; P.A. 11-80, S. 1.)

History: P.A. 91-369 deleted changes in the amount of the fee which would have taken effect after December 31, 1991, and modified method of deposit into fund; P.A. 95-208 amended section to require that fees collected in accordance with section be deposited in General Fund, rather than Emergency Spill Response Fund and deleted provision authorizing commissioner to expend up to 5% of such fees for administrative expenses related to collection of such fees, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 increased golf course fee from $100 to $200, effective August 20, 2003; June Sp. Sess. P.A. 09-3 increased fee from $200 to $250; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-55 - Regulations regarding application of pesticides; penalties.

The commissioner may establish regulations, in accordance with the provisions of chapter 54, governing the application of pesticides by private applicators, commercial applicators and aircraft applicators. The commissioner may establish appropriate penalties for the violation of such regulations including certification suspension and revocation, in addition to any other penalties prescribed in this part, or in subsection (a) of section 23-61a, section 23-61b or 23-61f.

(P.A. 73-540, S. 10, 28; P.A. 82-158, S. 2, 6.)

History: P.A. 82-158 made technical changes and deleted obsolete references to Sec. 23-61c and 23-61d.



Section 22a-56 - Registration of pesticide distributors. Regulations. Fee.

(a) No person shall distribute, sell, offer for sale, hold for sale, ship, deliver for shipment or receive and, having so received, deliver or offer to deliver any restricted or permit use pesticide unless that pesticide is registered in accordance with the provisions of this part.

(b) The commissioner may prescribe standards for the registration of sellers and distributors of restricted and permit use pesticides. Such standards shall provide that to be registered, a person must be competent with respect to the handling of pesticides and must demonstrate knowledge concerning the proper application of pesticides, their hazards and impact on the environment.

(c) Any person who distributes, sells, offers for sale, holds for sale or offers to deliver any restricted or permit use pesticide to any person in the state shall register his name and address with the commissioner annually. The commissioner may by regulations adopted in accordance with the provisions of chapter 54 require the payment of a fee sufficient to cover the cost of administering examinations for registration and assisting in carrying out the purposes of section 22a-451. The fee for each annual registration shall be one hundred twenty dollars. The fees collected in accordance with this section shall be deposited in the General Fund.

(P.A. 73-540, S. 11, 28; P.A. 77-529, S. 15; P.A. 83-108, S. 2; P.A. 85-407, S. 7, 9; P.A. 86-364, S. 3; P.A. 91-369, S. 10, 36; P.A. 95-208, S. 4, 13; June 30 Sp. Sess. P.A. 03-6, S. 113; June Sp. Sess. P.A. 09-3, S. 400.)

History: P.A. 77-529 required distributors, salesmen, etc. of pesticides to pay annual fee in Subsec. (c); P.A. 83-108 amended Subsec. (c) to specify that fee must be sufficient to cover the cost of registration, examinations and the processing of applications; P.A. 85-407 amended Subsec. (c) by authorizing imposition of a fee to cover the cost of implementing Sec. 22a-451 and required that such fees be credited to the emergency spill response fund; P.A. 86-364 amended Subsec. (c) by deleting provision re use of fee to cover the cost of processing annual registration applications and establishing a fee of $30 for annual registrations until December 31, 1991, and $20 thereafter; P.A. 91-369 amended Subsec. (c) to delete changes in the amount of the fee which would have taken effect after December 31, 1991, and to modify method of deposit into fund; P.A. 95-208 amended Subsec. (c) to require that fees collected in accordance with section be deposited in General Fund, rather than Emergency Spill Response Fund and deleted provision authorizing commissioner to expend up to 5% of such fees for administrative expenses related to collection of such fees, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c) to increase annual registration fee from $30 to $60, effective August 20, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase annual registration fee from $60 to $120.



Section 22a-56a - Grounds for refusal to grant registration.

The Commissioner of Energy and Environmental Protection may refuse to grant distributor registration or renewal of registration and may revoke or suspend registration following a hearing in accordance with the provisions of chapter 54. Any violation of the provisions of this part or of section 22a-66y or 22a-66z or a regulation adopted thereunder, applicable to registered distributors, shall be grounds for revocation, refusal to renew or suspension of registration including, but not be limited to, the following: (1) Falsification of records required to be maintained pursuant to subsections (a) and (b) of section 22a-58 or refusal to keep and maintain such records; (2) neglecting or refusing to comply with or violating any of the provisions of this part, the regulations adopted thereunder, or any lawful order of the commissioner; (3) the distribution, sale or offering for sale of any restricted use pesticide to any person unless that person is a commercial supervisor or a private applicator certified under section 22a-54 or under subsection (a) of section 23-61a or section 23-61b, or a seller registered under section 22a-56; (4) distribution, sale or offering for sale any permit use pesticide to any person unless that person has a permit issued in accordance with the provisions of this part, subsection (a) of section 23-61a or section 23-61b, or to a seller registered under section 22a-56; (5) the distribution, sale, offering for sale, holding for sale or offering to deliver any restricted or permit use pesticide without distributor registration under section 22a-56.

(P.A. 87-261, S. 11; P.A. 02-89, S. 58; P.A. 11-80, S. 1.)

History: P.A. 02-89 replaced references to “sections 23-61b to 23-61d, inclusive” with references to “section 23-61b”, reflecting repeal of Sec. 23-61d by the same public act; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-56b - New registration after suspension or revocation.

Any registered distributor of restricted pesticides whose registration is suspended or revoked under any provision of this part may apply for a new registration when the time established by the commissioner in the order suspending or revoking the registration has elapsed.

(P.A. 87-261, S. 12.)



Section 22a-57 - Restrictions on sale of pesticides.

(a) No person shall distribute, sell or offer for sale any restricted use pesticide to any person unless that person is a commercial supervisor or a private applicator certified under section 22a-54 or a seller registered under section 22a-56.

(b) No person shall distribute, sell or offer for sale any permit use pesticide to any person unless that person has a permit issued in accordance with the provisions of this part, subsection (a) of section 23-61a or section 23-61b, or to a seller registered under section 22a-56.

(c) The provisions of this section shall apply to all persons who distribute, sell or offer for sale restricted and permit use pesticides for use in the state of Connecticut.

(P.A. 73-540, S. 12, 28; P.A. 82-158, S. 3, 6; P.A. 02-89, S. 59.)

History: P.A. 82-158 clarified Subsec. (a) by limiting the sale of restricted use pesticides to commercial supervisors or private applicators working under the supervision of commercial applicators, where previously sale was limited merely to “applicators”; P.A. 02-89 amended Subsec. (b) to replace reference to “sections 23-61b to 23-61d, inclusive” with reference to “section 23-61b”, reflecting repeal of Sec. 23-61d by the same public act.



Section 22a-58 - Records to be kept by distributors and applicators.

(a) The commissioner may prescribe regulations requiring each distributor, common or contract carrier, dealer, or any other person who distributes, sells or offers for sale, delivers or offers for delivery any restricted or permit use pesticide or device subject to this part to maintain such records with respect to their operations and the pesticides and devices produced as specified in subsection (b) of this section.

(b) For the purposes of enforcing the provisions of this part, subsection (a) of section 23-61a and sections 23-61b and 23-61f, any distributor, carrier, dealer, or any other person who sells or offers for sale, delivers or offers for delivery any pesticide or device subject to this part and said sections, shall, upon request of any officer or employee of the Department of Energy and Environmental Protection duly designated by the commissioner, furnish or permit such person at all reasonable times to have access to, and to copy:

(1) All records showing the delivery, movement, or holding of such pesticide or device, including the quantity, the date of shipment and receipt, and the name of the consignor and consignee; or

(2) In the event of the inability of any person to produce records containing such information, all other records and information relating to such delivery, movement, or holding of the pesticide or device. Any inspection with respect to any records and information referred to in this subsection shall not extend to financial data, sales data other than shipment data, pricing data, personnel data, and research data.

(c) Private applicators shall maintain a record with respect to each use of restricted use pesticides, which shall include, but not be limited to, the following information: (1) The name of the applicator, (2) the kind and amount of pesticide used, (3) the date and place of application, and (4) the crop or site treated and the amount of acreage treated. A copy of the record shall be submitted to the commissioner on or before January thirty-first for the preceding calendar year in which the application was made.

(d) Commercial applicators shall maintain records with respect to their use of and supervision of the use of pesticides. Such records shall be maintained for not less than five years after the date of application and shall include, but not be limited to, the (1) name and certification number of the commercial supervisor and the commercial operator, (2) kind and amount of pesticide used, (3) date and place of application, (4) pest treated for, and (5) crop or site treated. A summary of the items maintained under subdivisions (1) and (2) shall be submitted to the commissioner on or before January thirty-first for the preceding calendar year in which the application was made on such form as the commissioner may prescribe.

(e) For purposes of enforcing the provisions of this part, any commercial applicator or private applicator using restricted pesticides shall, upon request of any officer or employee duly designated by the commissioner, furnish such person or permit such person to have access to and to copy, at reasonable times, the records required by subsection (c) or (d) of this section.

(P.A. 73-540, S. 13, 28; P.A. 77-529, S. 16; P.A. 85-273, S. 4; P.A. 86-23, S. 1, 2; P.A. 87-101, S. 1; 87-261, S. 1, 2; P.A. 88-246, S. 11; P.A. 02-89, S. 60; P.A. 11-80, S. 1.)

History: P.A. 77-529 added Subsecs. (d) and (e) requiring that certain records be kept and that records be accessible to commissioner’s designees for enforcement purposes; P.A. 85-273 replaced former Subsec. (c) which had forbidden regulations which would have required private applicators to maintain records or file reports with new provisions requiring them to do so and amended Subsec. (d) to require commercial applicators to preserve records for five years rather than three and to specify in greater detail data to be recorded; P.A. 86-23 amended Subsec. (c) to require the submission of pesticide use applicator records by January 31 for the calendar year of the application rather than one year after the application; P.A. 87-101 amended Subsec. (e) to require private applicators to provide the commissioner with access to use records and to copy records required under Subsec. (c); P.A. 87-261 amended Subsec. (a) to make regulations mandatory rather than discretionary and amended Subsec. (d) to require that summaries of pesticide applications be submitted to the commissioner; P.A. 88-246 amended Subsec. (a) by making regulations discretionary rather than mandatory; P.A. 02-89 amended Subsec. (b) to replace reference to “sections 23-61b to 23-61d, inclusive, and 23-61f” with reference to “sections 23-61b and 23-61f”, reflecting repeal of Sec. 23-61d by the same public act; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 22a-59 - Enforcement authority: Inspections, samples, warrants.

(a) For purposes of enforcing the provisions of this chapter, sections 10-231b, 10-231c and 10-231d, subsection (a) of section 23-61a and sections 23-61b and 23-61f, the commissioner may designate, within available appropriations, officers or employees who may enter at reasonable times, any establishment or other place where pesticides or devices are being or have been used, or where pesticides or devices are held for use, distribution or sale in order to: (1) Observe the application of pesticides; (2) determine if the applicator is or should be certified; (3) determine if the applicator has obtained a proper permit to apply restricted use pesticides; (4) inspect equipment or devices used to apply pesticides; (5) inspect or investigate the validity of damage claims; (6) inspect or obtain samples in any place where pesticides or devices have been used or are held for use, storage, distribution or sale; (7) obtain samples of any pesticides or devices packaged, labeled and released for shipment and samples of any containers or labeling for such pesticides or devices; and (8) obtain samples of any pesticides or devices that have been used; and obtain samples of any containers or labeling for such pesticides or devices. Before undertaking such inspection, the officers or employees shall present to the owner, operator or agent in charge of the establishment or other place where pesticides or devices are held for distribution or sale, appropriate credentials and a written statement as to the reason for the inspection, including a statement as to whether a violation of the law is suspected. If no violation is suspected, an alternate and sufficient reason shall be given in writing. Each such inspection shall be commenced and completed with reasonable promptness. If the officer or employee obtains any samples, prior to leaving the premises, he shall give to the owner, operator or agent in charge a receipt describing the samples obtained and, if requested, a portion of each such sample equal in volume or weight to the portion retained. If an analysis is made of such samples, the laboratories of the Connecticut Agricultural Experiment Station may be used and a copy of the results of such analysis shall be furnished promptly to the owner, operator or agent in charge and the commissioner.

(b) For purposes of enforcing the provisions of this part, subsection (a) of section 23-61a and sections 23-61b and 23-61f, and upon a showing to an officer or court of competent jurisdiction that there is reason to believe that the provisions of this chapter and said sections have been violated, officers or employees duly designated by the commissioner are empowered to obtain and to execute warrants authorizing: (1) Entry for the purpose of this section; (2) inspection and reproduction of all records showing the quantity, date of shipment, and the name of consignor and consignee of any pesticide or device found in the establishment which is adulterated, misbranded, not registered, in the case of a pesticide, or otherwise in violation of this part and said sections and in the event of the inability of any person to produce records containing such information, all other records and information relating to such delivery, movement, or holding of the pesticide or device; and (3) the seizure of any pesticide or device which is in violation of this part and said sections.

(P.A. 73-540, S. 14, 28; P.A. 74-338, S. 72, 94; P.A. 77-529, S. 17; P.A. 83-108, S. 3; P.A. 02-89, S. 61; P.A. 07-168, S. 2; P.A. 08-124, S. 11.)

History: P.A. 74-338 substituted “are recognized” for “or recognized”, a technical change in Subsec. (a); P.A. 77-529 allowed commissioner’s designees to enter places for purposes other than inspection or obtaining samples in Subsec. (a); P.A. 83-108 amended Subsec. (a) to clarify the department’s authority in obtaining pesticide samples from areas where they have been used or stored and to substitute “chapter” for “part”; P.A. 02-89 replaced references to “sections 23-61b to 23-61d, inclusive, and 23-61f” with references to “sections 23-61b and 23-61f” in Subsecs. (a) and (b), reflecting repeal of Sec. 23-61d by the same public act, and made technical changes in Subsecs. (a) and (b); P.A. 07-168 amended Subsec. (a) by adding Secs. 10-231b, 10-231c and 10-231d to list of sections that commissioner may enforce, and limited designation of agents to act for commissioner to within available appropriations; P.A. 08-124 made technical changes in Subsec. (a), effective June 2, 2008.



Section 22a-60 - Trade secrets and business information protected. Declaratory judgments.

(a) In submitting data required by this part, the applicant may (1) clearly mark any portions thereof which in his opinion are trade secrets or commercial or financial information and (2) submit such marked material separately from other material required to be submitted under this part.

(b) Notwithstanding any other provision of this part, the commissioner shall not make public information which in his judgment contains or relates to trade secrets or commercial or financial information obtained from a person and privileged or confidential, except that, when necessary to carry out the provisions of this part, information relating to formulas of products acquired by authorization of this part may be revealed to any federal or state agency consulted and may be revealed at a public hearing or in findings of fact issued by the commissioner.

(c) If the commissioner proposes to release for inspection information which the applicant or registrant believes to be protected from disclosure under subsection (b) of this section, he shall notify the applicant or registrant in writing. The commissioner shall not thereafter make available for inspection such data until thirty days after receipt of the notice by the applicant or registrant. During this period, the applicant or registrant may institute an action in the superior court for the judicial district of Hartford for a declaratory judgment as to whether such information is subject to protection under this section.

(P.A. 73-540, S. 15, 28; P.A. 76-436, S. 273, 681; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 22a-61 - Prohibited acts. Exceptions. Certification denial, suspension or revocation; grounds; review of certification.

(a) Except as provided by subsection (b) of this section, it shall be unlawful for any person to use, distribute, sell, offer for sale, hold for sale, ship, deliver for shipment, or receive and having so received, deliver or offer to deliver, to any person:

(1) Any pesticide which is not registered pursuant to this part, except as provided by subsection (a) of section 22a-52;

(2) Any registered pesticide if any claims made for it as a part of its distribution or sale substantially differ from any claims made for it as a part of the statement required in connection with its registration;

(3) Any registered pesticide the composition of which differs at the time of its distribution or sale from its composition as described in the statement required in connection with its registration;

(4) Any pesticide which has not been colored or discolored pursuant to the provisions of subdivision (3) of subsection (c) of section 22a-66;

(5) Any pesticide which is adulterated or misbranded; or

(6) Any device which is misbranded.

(b) It shall be unlawful for any person:

(1) To detach, alter, deface, or destroy, in whole or in part, any labeling required under FIFRA;

(2) To refuse to keep any records required pursuant to section 22a-58, or to refuse to allow the inspection of any records or establishment pursuant to sections 22a-58 and 22a-59, or to refuse to allow an officer or employee of the Department of Energy and Environmental Protection to take a sample of any pesticide pursuant to section 22a-59;

(3) To give a guaranty or undertaking provided for in subsection (c) of this section which is false in any particular, except that a person who receives and relies upon a guaranty authorized under subsection (c) of this section may give a guaranty to the same effect, which guaranty shall contain, in addition to that person’s own name and address, the name and address of the person residing in the United States from whom the guaranty or undertaking was received;

(4) To use for his own advantage or to reveal, other than to the commissioner or officials or employees of the Department of Energy and Environmental Protection or other federal or state executive agencies, or to the courts, or to physicians, pharmacists and other qualified persons, needing such information for the performance of their duties, in accordance with such directions as the commissioner may prescribe, any information acquired by authority of this part which is confidential under this part;

(5) Who is a registrant, wholesaler, dealer, retailer or other distributor to advertise a product registered under this part for restricted use without giving the classification of the product assigned to it under section 22a-50;

(6) To make available for use, or to use, any registered pesticide classified for restricted use or permit use for some or all purposes other than in accordance with section 22a-50 and any regulations adopted thereunder;

(7) To use any registered pesticide in a manner inconsistent with restrictions prescribed under this part, subsection (a) of section 23-61a, section 23-61b or inconsistent with labeling;

(8) To use any pesticide which is under an experimental use permit contrary to the provisions of the permit;

(9) To violate any order issued under section 22a-62;

(10) To violate any suspension order issued pursuant to this part;

(11) To violate any cancellation of registration of a pesticide;

(12) To violate any provision of section 22a-56 or any regulation established pursuant to this part;

(13) To violate any provision of section 10-231b, 10-231c, 10-231d or 22a-57;

(14) To knowingly falsify all or part of any application for registration, application for experimental use permit, any records required to be maintained pursuant to section 22a-58, any report filed under this part, or any information marked as confidential and submitted to the commissioner under any provision of this part;

(15) Who is a registrant, wholesaler, dealer, retailer or other distributor to fail to file reports required by this part;

(16) To use any pesticide in tests on human beings unless such human beings (A) are fully informed of the nature and purposes of the test and of any physical and mental health consequences which are reasonably foreseeable, therefrom, and (B) freely volunteer to participate in the test.

(c) The provisions of this section shall not apply to:

(1) Any person who establishes a guaranty signed by, and containing the name and address of, the registrant or person residing in the United States from whom the pesticide was purchased or received in good faith in the same unbroken package, to the effect that the pesticide was lawfully registered at the time of sale and delivery to him, and that it complies with the other requirements of this part, and in such case the guarantor shall be subject to the penalties which would otherwise attach to the person holding the guaranty under the provisions of this part;

(2) Any common or contract carrier while lawfully shipping, transporting or delivering for shipment any pesticide or device, if such carrier upon request by any officer or employee duly designated by the commissioner shall permit such officer or employee to copy all of its records concerning such pesticide or device;

(3) Any public official while engaged in the performance of official duties, unless such public official is using restricted use pesticides;

(4) Any person using or possessing any pesticide as provided by an experimental use permit in effect with respect to such pesticide and such use or possession; or

(5) Any person who ships a substance or mixture of substances being put through tests in which the purpose is only to determine its value for pesticide purposes or to determine its toxicity or other properties and from which the user does not expect to receive any benefit in pest control from its use.

(d) It shall be unlawful for any person not certified as a commercial applicator to advertise or to solicit to perform commercial application of pesticides.

(e) It shall be unlawful for any person possessing an operational certificate for commercial application to perform or to advertise or solicit to perform any activity requiring a supervisory certificate for commercial application.

(f) (1) The commissioner may refuse to grant applicator certification or renewal of certification and may revoke or suspend certification following a hearing in accordance with the provisions of chapter 54. Any violation of a section of this part or section 22a-66y or 22a-66z or a regulation adopted thereunder, applicable to certified applicators, shall be grounds for denial, suspension or revocation of certification. Grounds for denial, revocation or suspension shall include, but shall not be limited to the following: (A) Use of a pesticide in a manner inconsistent with the registered labeling or with state or federal restrictions on the use of such pesticide; (B) falsification of records required to be maintained pursuant to subsection (c) or (d) of section 22a-58, or refusal to keep and maintain such records; (C) applying pesticides generally known in the trade to be ineffective or improper for the intended use; (D) operating faulty or unsafe equipment; (E) applying a pesticide in a faulty, careless or negligent manner; (F) neglecting or refusing to comply with the provisions of this part, the rules or regulations adopted hereunder, or any lawful order of the commissioner; (G) using fraud or misrepresentation in making an application for or in renewing a permit or certification; (H) refusing or neglecting to comply with any limitations or restriction in a duly issued permit or certification; (I) aiding or abetting a certified or an uncertified person to evade the provisions of this part, or conspiring with such a certified or an uncertified person to evade the provisions of this part; (J) allowing one’s permit or certification to be used by another person; (K) making a false or misleading statement during an inspection or investigation concerning an infestation of pests, accident in applying a pesticide, misuse of a pesticide, or violation of a statute or regulation; (L) performing work, whether for compensation or not, in a category for which the applicator does not have certification; or (M) failure to submit records required to be maintained pursuant to subsection (c) of section 22a-58.

(2) The commissioner shall review an applicator’s certification in the event that: (A) The applicator is convicted of a criminal violation of FIFRA; (B) a final order is issued by the Environmental Protection Agency assessing a civil penalty against the applicator under FIFRA, or (C) the applicator’s certification has been revoked in another state, and may institute a suspension or revocation hearing.

(3) Any certified applicator whose certification is suspended or revoked under the provisions of this part shall not be eligible to apply for a new certificate until such time has elapsed from the date of the order suspending or revoking said certificate as has been established by the commissioner.

(P.A. 73-540, S. 16, 28; 73-616, S. 28; P.A. 74-338, S. 73, 94; P.A. 77-529, S. 18–20; P.A. 82-158, S. 4, 6; P.A. 87-101, S. 2; P.A. 07-168, S. 3; P.A. 08-124, S. 12; P.A. 11-80, S. 1.)

History: P.A. 73-616 made technical change in Subsec. (b)(2); P.A. 74-338 substituted “The provisions of this section shall not apply to” for “It shall not be a violation for” in Subsec. (c); P.A. 77-529 substituted “FIFRA” for full title of federal act in Subsec. (b)(1), prohibited use of pesticide “inconsistent with labeling” in Subsec. (b)(7), clarified exclusion of public officials from provisions in Subsec. (c)(3) by adding “unless such public official is using restricted use pesticides” and added Subsec. (f) re suspension or revocation and review of certifications; P.A. 82-158 amended Subsec. (a) to prohibit the “use” of improperly registered or misbranded pesticides substituted references to certification for references to licensure and made other technical revisions; P.A. 87-101 added Subsec. (f)(1)(M) making failure to submit records ground for denial, revocation or suspension of certificate; P.A. 07-168 amended Subsec. (b)(13) to add Secs. 10-231b, 10-231c and 10-231d to list of violations; P.A. 08-124 made technical changes in Subsec. (b)(16), effective June 2, 2008; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b)(2) and (4), effective July 1, 2011.



Section 22a-62 - Stop sale order; seizure, condemnation; reprocessing. Costs and fees. Court orders.

(a) Whenever any pesticide or device is found by the commissioner and there is reason to believe on the basis of inspection or tests that such pesticide or device is in violation of any of the provisions of this part, or that such pesticide or device has been or is intended to be distributed or sold in violation of any such provisions, or when the registration of the pesticide has been cancelled by a final order or has been suspended, the commissioner may issue a written or printed stop sale, use, or removal order to any person who owns, controls, or has custody of such pesticide or device, and after receipt of such order no person shall sell, use or remove the pesticide or device described in the order except in accordance with the provisions of the order.

(b) Any pesticide distributed, sold, offered for sale or delivered for transportation or transported into or within the state for the purpose of sale shall be subject to seizure and condemnation upon application of the commissioner to the superior court for the judicial district of Hartford:

(1) In the case of a pesticide, if:

(A) It is adulterated or misbranded;

(B) It is not registered pursuant to the provisions of this part;

(C) Its labeling fails to bear the information required by the federal Insecticide, Fungicide and Rodenticide Act (P.L. 92-516), as may be amended from time to time;

(D) It is not colored or discolored and such coloring or discoloring is required under this part; or

(E) Any of the claims for it or any of the directions for its use differ in substance from the representations made in connection with its registration;

(2) In the case of a device, it is misbranded; or

(3) In the case of a pesticide or device, when used in accordance with the requirements imposed under this part, subsection (a) of section 23-61a or section 23-61b, and as directed by the labeling, it nevertheless causes unreasonable adverse effects on the environment;

(4) In the case of a plant regulator, defoliant or desiccant, used in accordance with the label claims and recommendations, physical or physiological effects on plants or parts thereof shall not be deemed to be injurious, when such effects are the purpose for which the plant regulator, defoliant or desiccant was applied.

(c) If a pesticide is condemned, it shall be disposed of by destruction or sale, as the court may direct. If such article is sold, the proceeds shall revert to the General Fund but no article shall be sold which does not comply with the provisions of this part. Upon payments of costs and execution and delivery of a good and sufficient bond, which is conditioned upon the guarantee that the article shall not be disposed of unlawfully, the court may direct that the article be delivered to the owner thereof for relabeling or reprocessing, as the case may be. When any article is ordered condemned, court costs, legal fees and storage and other proper expenses shall be awarded against the person, if any, who intervenes as claimant of the article or who is responsible for the condition which leads to its condemnation.

(d) Whenever, in the judgment of the commissioner, any person has engaged in or is about to engage in any acts or practices which constitute, or will constitute, a violation of any provision of sections 22a-46 to 22a-66, inclusive, section 22a-66z or any other applicable statute, regulation or order issued thereunder, the commissioner may request the Attorney General to make application to the appropriate court for an order enjoining such acts or practices or for an order directing compliance with such statutes, regulations or orders.

(P.A. 73-540, S. 17, 28; P.A. 74-338, S. 39, 94; P.A. 76-436, S. 274, 681; P.A. 77-529, S. 21; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 02-89, S. 62.)

History: P.A. 74-338 made technical change in Subsec. (b)(4), substituting “regulator” for “regulatory”; P.A. 76-436 replaced court of common pleas with superior court in Subsec. (b), effective July 1, 1978; P.A. 77-529 added Subsec. (d) re court orders enjoining acts or practices in violation of provisions or orders for compliance with statutes, etc.; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 02-89 amended Subsec. (b)(3) to replace reference to “sections 23-61b to 23-61d, inclusive” with reference to “section 23-61b”, reflecting repeal of Sec. 23-61d by the same public act.



Section 22a-63 - Penalties: Fine, imprisonment.

(a) Any registrant, commercial applicator, uncertified person who performs or advertises or solicits to perform commercial application, wholesaler, dealer, retailer or other distributor who knowingly violates any provision of this chapter, section 10-231b, 10-231c or 10-231d, subsection (a) of section 23-61a or section 23-61b, shall be fined not more than five thousand dollars, or imprisoned for not more than one year, or both.

(b) Any private applicator or other person, not included in subsection (a) of this section, who knowingly violates any provision of this chapter, section 10-231b, 10-231c or 10-231d, subsection (a) of section 23-61a or section 23-61b, shall be fined not more than one thousand dollars, or imprisoned for not more than thirty days, or both.

(c) Any person who, with intent to defraud, uses or reveals information relative to formulas of products acquired under the authority of this chapter, shall be fined not more than ten thousand dollars, or imprisoned for not more than one year, or both.

(d) When construing and enforcing the provisions of this chapter, sections 10-231b, 10-231c and 10-231d, subsection (a) of section 23-61a and sections 23-61b and 23-61f, the action, omission or failure to act of any officer, agent or other person acting for or employed by any person shall in every case be also deemed to be the action, omission or failure to act of such person as well as that of the person employed.

(e) Any person who violates any provision of this chapter, section 10-231b, 10-231c or 10-231d, may be assessed a civil penalty of not more than two thousand five hundred dollars per day for each day such violation continues. The Attorney General, upon complaint of the commissioner, shall institute a civil action to recover such penalty in the superior court for the judicial district of Hartford. All actions brought by the Attorney General shall have precedence in the order of trial as provided in section 52-191.

(f) Any person who is not certified as a commercial applicator who performs or advertises or solicits to perform commercial application of a pesticide, or any person possessing an operational certificate for commercial application under section 22a-54 who performs or advertises or solicits to perform any activity requiring a supervisory certificate for commercial application shall be assessed a civil penalty in an amount not less than one thousand dollars or more than two thousand dollars for each day such violation continues. For any subsequent violation, such penalty shall be not more than five thousand dollars. The Attorney General, upon complaint of the commissioner, may institute a civil action to recover such penalty in the superior court for the judicial district of Hartford.

(P.A. 73-540, S. 18, 28; P.A. 77-529, S. 22; P.A. 88-230, S. 1, 12; 88-246, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-229, S. 6; P.A. 99-225, S. 23, 33; P.A. 01-204, S. 6, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 02-89, S. 63; P.A. 03-19, S. 56; P.A. 07-168, S. 4; 07-217, S. 106; P.A. 08-124, S. 13; June Sp. Sess. P.A. 09-3, S. 463.)

History: P.A. 77-529 replaced “unlicensed” with “uncertified” in Subsec. (a) and reduced maximum fine from $25,000 to $5,000; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-246 made technical changes and added Subsec. (e) establishing a civil penalty for violations of the chapter; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-229 added new Subsec. (f) re fines for certain violations under this chapter; P.A. 99-225 amended Subsec. (f) to change the criminal penalty under that subsection to a civil penalty enforceable by a civil action brought by the Attorney General, effective June 29, 1999; P.A. 01-204 amended Subsec. (f) to delete provisions re violations of Secs. 22a-61(d) or (e), 23-61a(a) or 23-61b(a), to add provisions re assessment of civil penalty against certain persons who are not certified as commercial applicators or who have an operational certificate, and to provide that civil penalty be assessed for each day the violation continues, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; P.A. 02-89 amended Subsecs. (a) and (b) to replace references to “sections 23-61b to 23-61d, inclusive” with references to “section 23-61b” and amended Subsec. (d) to make a technical change and replace reference to “sections 23-61b to 23-61d, inclusive, and 23-61f” with reference to “sections 23-61b and 23-61f”, reflecting repeal of Sec. 23-61d by the same public act; P.A. 03-19 made a technical change in Subsec. (f), effective May 12, 2003; P.A. 07-168 added Secs. 10-231b, 10-231c and 10-231d to lists of violations in Subsecs. (a), (b), (d) and (e); P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 08-124 made technical changes in Subsecs. (a) to (d), effective June 2, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (f) to delete provision requiring penalties to be deposited in Environmental Quality Fund.



Section 22a-64 - Exemption from or suspension of provisions.

Section 22a-64 is repealed.

(P.A. 73-540, S. 19, 28; P.A. 77-529, S. 23.)



Section 22a-65 - Commissioner’s duties. Pesticide Advisory Council.

(a) After public hearing, the commissioner may make regulations governing the disposal of any pesticide or any container therefor, to prevent pollution of any waterway and to protect plant and animal life. Such regulations shall be consistent with Section 19(a) of FIFRA and regulations promulgated thereunder.

(b) The commissioner shall, in cooperation with the college of agriculture and natural resources of The University of Connecticut, the Connecticut Agricultural Experiment Station and other public agencies, publish information regarding proper application or handling of pesticides and methods and precautions designed to prevent damage and injury.

(c) The commissioner may undertake such monitoring activities, including but not limited to monitoring in air, soil, water, man, plants and animals, as may be necessary for the implementation of this part, subsection (a) of section 23-61a or section 23-61b, and of the National Pesticide Monitoring Plan. Such activities shall be carried out in cooperation with federal, state and local agencies.

(d) The commissioner shall establish a Pesticide Advisory Council consisting of, but not limited to, the director of the Agricultural Experiment Station, the Commissioner of Agriculture, the Commissioner of Public Health, and the dean of the college of agriculture of The University of Connecticut or their respective designees. The council shall meet at least annually and the commissioner may consult with the Pesticide Advisory Council on technical matters involving the application and use of pesticides, the determination of imminent hazards and the unreasonable adverse effects on the environment before promulgating regulations or orders in carrying out this part, subsection (a) of section 23-61a and sections 23-61b and 23-61f.

(P.A. 73-540, S. 20, 28; P.A. 77-529, S. 24; 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 77, 166; P.A. 02-89, S. 64; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 77-529 substituted “disposal” for “discarding” of pesticides or containers in Subsec. (a) and required that regulations be consistent with Section 19(a) of FIFRA and associated regulations; P.A. 77-614 replaced commissioner of health with commissioner of health services in Subsec. (d), effective January 1, 1979; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 amended Subsec. (d) to delete a reference to repealed Sec. 22a-64, effective June 3, 1996; P.A. 02-89 amended Subsec. (c) to replace reference to “sections 23-61b to 23-61d, inclusive” with reference to “section 23-61b” and amended Subsec. (d) to make a technical change and replace reference to “sections 23-61b to 23-61d, inclusive, and 23-61f” with reference to “sections 23-61b and 23-61f”, reflecting repeal of Sec. 23-61d by the same public act; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 22a-66 - Commissioner’s powers, hearings, regulations.

(a) The commissioner is authorized to prescribe regulations to carry out the provisions of this part, subsection (a) of section 23-61a and section 23-61b. Such regulations shall take into account the difference in concept and usage between various classes of pesticides.

(b) The commissioner may exempt from the requirements of this part, subsection (a) of section 23-61a and section 23-61b, by regulation any pesticide which the commissioner determines to be adequately regulated by another state or federal agency, in order to carry out the purposes of this part, said subsection and said section.

(c) The commissioner, after notice and opportunity for hearing, is authorized:

(1) To declare a pest any form of plant or animal life, other than man and other bacteria, virus and other microorganisms on or in living man or other living animals, which is injurious to health or the environment;

(2) To determine any pesticide which contains any substance or substances in quantities highly toxic to man;

(3) To prescribe regulations requiring any pesticide to be colored or discolored if the commissioner determines that such requirement is feasible and is necessary for the protection of health and the environment. Such regulations shall be consistent with Section 25(c) of FIFRA and regulations promulgated thereunder;

(4) To prohibit the use of any pesticides by officials of towns, cities or boroughs or their agents when such use would result in unreasonable adverse effects on the environment;

(5) To prescribe regulations concerning the time, place, manner, methods, materials and amounts and concentrations, in connection with the application of pesticides in designated areas during specified periods of time and shall encompass all reasonable factors which the commissioner deems necessary to prevent damage or injury by drift or misapplication to:

(i) Plants including forage plants, or adjacent or nearby lands;

(ii) Wildlife in adjoining or nearby areas;

(iii) Fish and other aquatic life in waters in reasonable proximity to the area to be treated;

(iv) Beneficial insects, animals or man.

(d) The commissioner is authorized to exercise all incidental powers including prescribing regulations, in accordance with the provisions of chapter 54, to comply with FIFRA.

(P.A. 73-540, S. 21, 28; P.A. 77-529, S. 25, 26; P.A. 02-89, S. 65.)

History: P.A. 77-529 required that regulations under Subsec. (c)(3) be consistent with Section 25(c) of FIFRA and associated regulations and added Subsec. (d) re incidental powers of commissioner; P.A. 02-89 amended Subsecs. (a) and (b) to replace references to “sections 23-61b to 23-61d, inclusive” with references to “section 23-61b”, reflecting repeal of Sec. 23-61d by the same public act, and made technical changes in Subsecs. (b) and (c).



Section 22a-66a - Notification of the application of pesticides. Registry. Regulations. Penalty.

(a) A pesticide application business, prior to entering into a written or oral agreement to apply a pesticide, shall provide to the person requesting the application and the resident or manager of the property to be treated (1) notification of the registry established pursuant to subsection (b) of this section and (2) a copy of that portion of the pesticide label, as defined in section 22a-47, which states the product name and registration number, the manufacturer, the active ingredients, the signal word, an emergency phone number, if listed, and any precautionary statements, including statements on environmental hazards, human and animal hazards, emergency treatment and reentry. Thereafter, the pesticide application business shall provide to such persons a copy of those portions of the label that state such information for any other pesticide to be applied prior to the initial application of such other pesticide. The provisions of subdivision (2) of this subsection shall not apply to any outdoor application of a pesticide made by a pesticide application business to maintain rights-of-way, facilities or equipment for an electric public service company, provided such application is consistent with a pesticide management plan approved in accordance with section 22a-66k.

(b) On or after the adoption of regulations pursuant to subsection (g) of this section, a pesticide application business, prior to applying a pesticide within one hundred yards of any property line, shall provide notice of the time and date of the application to any owner or tenant who abuts the property to be treated and who requests notification. Notification may be requested by submitting a form prescribed by the commissioner to the pesticide application business or the commissioner. The form shall include the name, address and telephone number of the person requesting notification and the best time for notification and the name, address and telephone number, if listed in the directory, of any person whose property abuts the property of the person requesting notification. Each pesticide application business shall submit requests for notification to the commissioner who shall maintain a registry of persons requesting notification. A pesticide application business shall make not less than two attempts to notify any owner or tenant who requests notification. Such attempts shall be made as early as practicable but not later than twenty-four hours before the application. Notice may be by any method, including telephone, mail or personal notification. If attempts at notification by the applicator fail, an emergency application is necessary or best management practices of integrated pest management, as defined in section 22-11a, recommend an immediate pesticide application to reduce the amount of pesticides that would otherwise be necessary, the pesticide application business shall attempt to notify the owner or tenant in person immediately prior to the application. Notice of the application and attempts at notification shall be placed on the door of the person requesting notification if all notification attempts fail. Any person who provides notice of an aircraft application of a pesticide pursuant to regulations adopted under section 22a-66 shall not be required to provide notice under this subsection.

(c) On or after the adoption of regulations pursuant to subsection (g) of this section, any person making an outdoor application of a pesticide within one hundred yards of any property line shall at the time of application post a sign notifying the public of the application at any conspicuous point of entry. A commercial pesticide applicator making an application shall post a sign every one hundred fifty feet of road frontage of treated property notifying the public of such application. Any sign posted pursuant to this subsection shall comply with the requirements adopted pursuant to subsection (g) of this section. The provisions of this subsection shall not apply to (1) noncommercial applications to an area less than one hundred square feet or to a fenced area, or (2) applications on land that produces agricultural commodities from which gross sales in excess of one thousand dollars were realized or can reasonably be expected to be realized during any calendar year.

(d) Notwithstanding the provisions of subsection (c) of this section, any person making an outdoor application of a restricted use pesticide on land which produces agricultural commodities shall post a sign notifying the public of such application (1) at each conspicuous point of entry and (2) at every one hundred fifty feet of road frontage of treated property if the application is within one hundred yards of any public road. If the application is more than twenty-five feet from a public road, such person shall be exempt from the requirements of subdivision (2) of this subsection for up to five hundred square feet of an application. Any sign posted pursuant to this subsection may be posted on a seasonal basis from the date of first application until the reentry period established under FIFRA, as amended from time to time, has lapsed for the last pesticide used or may be placed on an application-specific basis from the date of application until the reentry period established under FIFRA has lapsed for such application. Any such sign shall be maintained by the person making application in a readable manner provided such person shall not be responsible for acts of vandalism to such sign. Any sign posted pursuant to this subsection shall be not less than eight and one-half inches by eleven inches in size and shall be in form substantially as follows:

ATTENTION

RESTRICTED USE PESTICIDES ARE IN USE

PLEASE AVOID THIS AREA

The use of these products is in compliance with state and federal law. This notice is required by section 22a-66a of the general statutes.

The word “attention” shall be in letters at least one and one-half inches high, the words “restricted use pesticides are in use, please avoid this area” shall be in letters at least three-fourths of an inch high and any other wording on the sign shall be one-quarter of an inch or smaller.

(e) On or after the adoption of regulations pursuant to subsection (g) of this section, a pesticide application business or any other person authorized to apply a pesticide, prior to applying a pesticide on a golf course, shall post a sign at the clubhouse and at the first tee notifying the public of the application. Such sign shall comply with regulations adopted by the Commissioner of Energy and Environmental Protection pursuant to said subsection (g).

(f) On or after the adoption of regulations pursuant to subsection (g) of this section, any wholesaler or distributor selling pesticides to retail establishments shall make available to the owners of such retail establishments signs for notification of a pesticide application. Such owner shall provide a sign to any purchaser of a pesticide requiring the posting of a sign pursuant to subsection (c) of this section and shall display, at the point of sale, notice of the requirements for signs pursuant to subsection (c) of this section.

(g) On or before October 1, 1989, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing (1) specifications for signs required pursuant to subsections (c) and (e) of this section and provisions for posting of signs in retail establishments, and (2) procedures for compilation and maintenance of the registry required pursuant to subsection (b) of this section.

(h) Any pesticide application business or department, agency or institution of the state or municipality prior to making a pesticide application in any lake or pond with any public access owned by the state or municipality shall cause to be published notice of the application in a newspaper of general circulation in each municipality in which the lake or pond is located and shall post a sign notifying the public of the application at each place of public access. Such sign shall comply with regulations adopted by the commissioner pursuant to subsection (g) of this section. Any pesticide application business prior to making a pesticide application on any private lake or pond with more than one owner of shoreline property shall cause to be published notice of such application in a newspaper of general circulation in each municipality in which the lake or pond is located.

(i) Notwithstanding the provisions of this section, neither the state nor any municipality nor any pesticide application business, public service company or railroad company shall be required to provide notice of any pesticide application made to rights-of-way, distribution lines and roadsides, including guardrails, except that an electric public service company shall be required to comply with regulations adopted pursuant to subsection (b) of section 22a-66k concerning the on-site posting of a notice of pesticide application.

(j) The Commissioner of Public Health, prior to spraying a seasonal larvicide for mosquito control, shall cause to be published in a newspaper of general circulation in the area of the spraying notice of such spraying. The Commissioner of Public Health or any municipal or district health department, prior to adulticide spraying for mosquito control, shall post a sign in the area of such spraying notifying the public of the spraying.

(k) Notwithstanding the provisions of section 22a-63, any person who violates any provision of this section shall be fined not more than ninety dollars.

(P.A. 86-100; P.A. 87-261, S. 3; 87-298, S. 1; P.A. 88-247, S. 1; 88-364, S. 120, 123; P.A. 90-294, S. 1, 2; May Sp. Sess. P.A. 92-11, S. 46, 70; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-217, S. 107, 108; P.A. 11-80, S. 1.)

History: P.A. 87-261 amended Subsec. (a) to authorize submission of portion of the label rather than the entire label; P.A. 87-298 inserted new Subsec. (b) re outdoor pesticide applications by commercial applicators to maintain electric public service company rights-of-way and relettered the former Subsec. (b) as (c); P.A. 88-247 amended Subsec. (a) by applying provisions to pesticide application businesses rather than commercial pesticide applicators and requiring notice of the registry, inserted new Subsec. (b) re notification of abutting property owners, added Subsec. (c) re posting of signs making an outdoor pesticide application, added Subsec. (d) re notice of pesticide applications at golf courses, added Subsec. (e) re availability of signs from wholesalers or distributors selling pesticides, added Subsec. (f) re adoption of regulations, added Subsec. (g) re pesticide applications to lakes or ponds with public access, added Subsec. (h) re notice of pesticide applications made to rights-of-way, distribution lines and guardrails, added Subsec. (i) re larvicide and adulticide spraying for mosquito control by the department of health services, making former Subsec. (b) a part of (a) and relettering former Subsec. (c) as (j); P.A. 88-364 made a technical change in Subsec. (b); P.A. 90-294 inserted new Subsec. (d) re application of restricted use pesticides on land which produces agricultural commodities and relettered the remaining Subsecs. effective January 1, 1992; May Sp. Sess. 92-11 amended Subsec. (i) to require electric public service companies to comply with certain regulations adopted pursuant to Subsec. (b) of Sec. 22a-66k; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 07-217 made technical changes in Subsecs. (c), (f) and (g), effective July 12, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (e), effective July 1, 2011.



Section 22a-66b - Pesticide application businesses: Definitions. Compliance with record maintenance requirements.

(a) As used in this section and sections 22a-66c to 22a-66j, inclusive:

(1) “Pesticide application business” means any business which wholly or in part holds itself out for hire to apply or to recommend the application of a pesticide, as defined in section 22a-47, or which, for compensation, applies or recommends the use of a pesticide.

(2) “Place of business” means any physical location at or through which the functional operations of business regularly occur, including, but not limited to, financial transactions, arrangement of contracts, assignment of work and record-keeping, and excluding buildings or locations used solely for storage of equipment or supplies or telephone answering services.

(b) All certified applicators shall comply with the recording requirements in section 22a-66g.

(P.A. 86-353, S. 1; 86-403, S. 123, 132; P.A. 88-247, S. 3.)

History: P.A. 86-403 made technical changes; P.A. 88-247 redefined “pesticide application business” to delete provision specifying that business must employ more than one certified applicator.



Section 22a-66c - Registration of pesticide application businesses. Application. Fee.

(a) No person shall engage in the operation of a pesticide application business without first obtaining a certificate of registration from the Commissioner of Energy and Environmental Protection. Any person engaged in the operation of a pesticide application business on October 1, 1986, who submits an application for a certificate of registration to the commissioner on or before December 31, 1986, may continue to operate until the application for a certificate of registration is finally determined by the agency, and, in the case of an application for a certificate of registration which has been denied, until the last day for seeking review of the agency determination or a later date fixed by order of a reviewing court. A certificate shall expire on the thirty-first day of August next succeeding its issuance. A pesticide application business with more than one place of business in the state or which operates under more than one name shall register and pay the application fee for each place of business and for each business name.

(b) Application for a certificate shall be made on such form as the commissioner may prescribe and with such information as the commissioner deems necessary to fulfill the purposes of this section, section 22a-66b, and sections 22a-66d to 22a-66j, inclusive, including, but not limited to: (1) The applicant’s name and residential address; (2) the name, address and telephone number of the place of business; and (3) the type of business. A pesticide application business shall notify the commissioner of any change in the information contained in an application or in the status of the business as a pesticide application business. The notification shall be submitted, in writing, not more than thirty days after the change.

(c) An application for a certificate shall be accompanied by payment of a fee of two hundred forty dollars. The commissioner may waive payment of the fee for the initial renewal of a certificate issued during the three months prior to expiration. A pesticide application business which employs not more than one certified applicator shall be exempt from payment of a fee. An application for a certificate or renewal shall not be deemed to be complete or sufficient until the fee is paid in full. Funds received by the commissioner in accordance with the provisions of this section shall be deposited in the General Fund.

(d) Any business registered under this section shall display the registration number assigned to it by the commissioner on the body of any motor vehicle used by it in the course of business, in any newspaper advertisement for the business, on any billboard advertisement for the business, and in any advertisement for the business placed in the generally circulated telephone directory. Any such business shall further include the number in any written contract it enters into for provision of pesticide application services.

(P.A. 86-353, S. 2; P.A. 88-247, S. 4; P.A. 91-369, S. 11, 36; P.A. 95-208, S. 5, 13; P.A. 98-229, S. 4; P.A. 99-225, S. 18, 33; June 30 Sp. Sess. P.A. 03-6, S. 114; June Sp. Sess. P.A. 09-3, S. 401; P.A. 11-80, S. 1.)

History: P.A. 88-247 amended Subsec. (c) to exempt pesticide application businesses which employ not more than one certified applicator from payment of the fee; P.A. 91-369 amended Subsec. (c) to modify the method of depositing the fee into the emergency spill response fund; P.A. 95-208 amended Subsec. (c) to require that fees collected in accordance with section be deposited in General Fund, rather than Emergency Spill Response Fund and deleted provision authorizing commissioner to expend up to 10% of such fees for administrative expenses related to registration and collection of such fees, effective July 1, 1995; P.A. 98-229 added new Subsec. (d) re display of registration numbers; P.A. 99-225 amended Subsec. (d) to specify advertisements in which the application business’ registration number is required to be displayed, effective June 29, 1999; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c) to increase application fee from $60 to $120, effective August 20, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (c) by increasing fee from $120 to $240; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-66d - Action by the commissioner.

(a) The commissioner shall, after review of a complete application, issue or deny a certificate of registration. An applicant shall be informed of a denial by certified mail, return receipt requested. A denial shall briefly state the reasons therefor. Any person aggrieved by a decision to deny a certificate may, within thirty days from the date such decision is deposited in the mail, request a hearing before the commissioner. Such hearing shall be held in accordance with the provisions of chapter 54.

(b) The commissioner may revoke or suspend a registration in accordance with the provisions of section 4-182.

(P.A. 86-353, S. 3.)



Section 22a-66e - Grounds for denial.

(a) The grounds for denial, revocation or suspension of a registration shall include, but not be limited to:

(1) Violation of any provision of this chapter, as amended, or any regulation, permit, certificate, registration or order adopted, administered or issued pursuant thereto;

(2) Inclusion of false or misleading information in an application or failure to notify the commissioner of a change as required by section 22a-66c;

(3) Inclusion of false or misleading information in records required to be maintained pursuant to section 22a-66g, the failure to maintain such records, or the failure to provide the commissioner with the records required by said section;

(4) Use of a pesticide in a manner inconsistent with the registered labeling or with state or federal restrictions on the use of such pesticide;

(5) Application of pesticides generally known in the trade to be ineffective or improper for the intended use;

(6) Operation of faulty or unsafe equipment which may result in improper application or harm to the environment, the applicator or others from the pesticide;

(7) Application of a pesticide in a faulty, careless or negligent manner;

(8) Aiding or abetting a certified or uncertified person to evade the provisions of this chapter, as amended, or any regulation, permit, certificate, registration or order adopted, administered or issued pursuant thereto;

(9) The making of a false or misleading statement during an inspection or investigation concerning an infestation of pests, an accident in applying a pesticide, misuse of a pesticide, or violation of a statute, regulation, certificate, registration or order;

(10) The performance of work, whether or not for compensation, in a category for which the applicator is not certified; and

(11) The conviction of the applicant or pesticide application business of a felony as defined in section 53a-25.

(b) Any pesticide application business whose certificate of registration is denied, suspended or revoked shall not be eligible for a new certificate until such time has elapsed from the date of the denial, suspension or revocation as has been established by the commissioner.

(c) A new certificate or renewal of a certificate shall not be issued to a commercial applicator unless the applicant has submitted the summary required pursuant to subsection (d) of section 22a-58, for the previous calendar year.

(P.A. 86-353, S. 4; P.A. 87-261, S. 4.)

History: P.A. 87-261 added new Subsec. (c) requiring submission of records prior to issuance of a certificate or renewal.



Section 22a-66f - Employment of commercial supervisory pesticide applicator.

The pesticide application business shall employ at each place of business, for each category or subcategory in which it makes pesticide applications, not less than one commercial supervisory pesticide applicator certified pursuant to section 22a-54 in that category or subcategory.

(P.A. 86-353, S. 5.)



Section 22a-66g - Records. Availability.

(a) A pesticide application business shall maintain records for not less than five years from the date such record is made or amended, whichever is later. The record shall indicate:

(1) For each application of a pesticide made on behalf of the business, (A) the name and certification number of the commercial supervisor and the commercial operator, (B) the kind and amount of pesticide used and the amount of acreage treated, if applicable, (C) the date and place of application, (D) the pest treated for, and (E) the crop or site treated;

(2) A list of the names and corresponding Environmental Protection Agency registration numbers of any pesticide applied by the business; and

(3) The name and applicator certification number of each certified commercial pesticide applicator, operator or supervisory, who is an employee or agent of the business, and a list of the types of applications which each is performing.

(b) Information required under subdivision (2) of subsection (a) of this section may be kept separately from the records required by subdivision (1) of said subsection or may be integrated with such records by including on the record of each pesticide application the full name and Environmental Protection Agency registration number of the pesticide used.

(c) All records and information required to be kept pursuant to this section shall be kept at the registrant’s place of business and may be inspected by the commissioner pursuant to section 22a-59. If the registrant’s place of business is outside of the state, the records and information shall be made available to the commissioner at a location in the state not more than ten days after receipt of a request for inspection from the commissioner.

(d) A pesticide application business shall, upon written request, provide a customer with a copy of the record which is required to be kept pursuant to this section and which pertains to a pesticide application performed for that customer.

(P.A. 86-353, S. 6; P.A. 10-32, S. 85.)

History: P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010.



Section 22a-66h - Penalties.

Any person who violates any provision of sections 22a-66b to 22a-66j, inclusive, shall forfeit to the state a sum not to exceed five thousand dollars per day for each day of violation. The Attorney General, upon complaint of the commissioner, shall institute a civil action to recover such forfeiture in the superior court for the judicial district of Hartford. All actions brought by the Attorney General shall have precedence in the order of trial as provided in section 52-191.

(P.A. 86-353, S. 7; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 22a-66i - Action of officer or agent deemed to be action of pesticide application business.

In any proceeding regarding denial, suspension or revocation of a certificate of registration, and any proceeding pursuant to section 22a-66h, the action, omission or failure to act of any officer, agent or other person acting for or employed by the pesticide application business shall also be deemed to be the action, omission or failure to act of the pesticide application business as well as that of the person employed.

(P.A. 86-353, S. 8.)



Section 22a-66j - Regulations.

The Commissioner of Energy and Environmental Protection may, in accordance with the provisions of chapter 54, adopt such regulations as he deems necessary to carry out the purposes of sections 22a-66b to 22a-66i, inclusive.

(P.A. 86-353, S. 9; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-66k - Utilities pesticide management plan. Notice of application.

(a) Each electric company, as defined in section 16-1, shall submit a utilities pesticide management plan to the Commissioner of Energy and Environmental Protection for approval with the concurrence of the Public Utilities Regulatory Authority. A plan shall be revised at such time as the electric company filing the plan or the commissioner determines provided such plan shall be revised not less than once every five years.

(b) Any electric company, as defined in section 16-1, telephone company, as defined in section 16-1 or telecommunications company, as defined in section 16-1, which provides for the application of a pesticide within a right-of-way maintained by such company shall ensure that owners, occupants or tenants of buildings or dwellings that are located on property which abuts such right-of-way, or property within which such right-of-way lies, are notified at least forty-eight hours prior to the application. Notice may be made by any method, including telephone, mail or personal notification. Any such company which provides for the application of pesticides in connection with removal of trees or brush from private property shall obtain the consent of the owner, occupant or tenant of such property prior to the application. Notwithstanding the provisions of section 23-65, any such company which provides for the application of pesticides to any utility pole, after it has been installed, for purposes of maintaining, preserving or extending the useful life of the pole shall post notice of such application on each such pole.

(c) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 setting forth the contents of a pesticide management plan. Such regulations shall include provisions for the on-site posting of a notice of a pesticide application. A notice required by such regulations may be posted at the time of or after the application, provided the time of such posting shall be sufficient to protect persons engaged in a lawful public recreational use of any unimproved real property in which such application is made.

(P.A. 87-298, S. 2; P.A. 97-97; P.A. 98-229, S. 7; P.A. 11-80, S. 1, 57.)

History: P.A. 97-97 amended Subsec. (a) to require revision of pesticide management plans every five years, added new Subsec. (b) re notice requirements for application of pesticides by utility companies, redesignated former Subsec. (b) as Subsec. (c) and made technical changes; P.A. 98-229 amended Subsec. (b) to require that notice under this section be given to occupants or tenants of certain property; P.A. 11-80 amended Subsec. (a) by changing “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and changing “Public Utilities Control Authority” to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 22a-66l - Application of pesticides by state agencies. Review by Commissioner of Energy and Environmental Protection. Model integrated pest management plans.

(a) Each state department, agency or institution shall use integrated pest management at facilities under its control if the Commissioner of Energy and Environmental Protection has provided model pest control management plans pertinent to such facilities.

(b) Each state agency or school which enters into a contract for services for pest control and pesticide application may revise and maintain its bidding procedures to require contractors to supply integrated pest management services.

(c) The Commissioner of Energy and Environmental Protection shall, within available appropriations, annually review a sampling of state department, agency, school or institution pest control management plans required by regulations adopted under subsection (e) of this section or section 10-231b, and may review any application of pesticides to determine whether a state department, agency, school or institution acted in accordance with subsection (a) of this section.

(d) The Commissioner of Energy and Environmental Protection may provide model pest control management plans which incorporate integrated pest management for each appropriate category of commercial pesticide certification which it offers. The commissioner shall, within available resources, notify municipalities, school boards, and other political subdivisions of the state of the availability of the model plans for their use. The Commissioner of Energy and Environmental Protection shall consult with any state agency head in the development of any such plan for properties in the custody or control of such agency head.

(e) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Public Health, shall adopt regulations, in accordance with the provisions of chapter 54, establishing requirements for the application of pesticides by any state department, agency or institution. Such regulations shall include provisions for integrated pest management methods to reduce the amount of pesticides used. Notwithstanding the provisions of this section and any regulations adopted under this section, a pesticide may be applied if the Commissioner of Public Health determines there is a public health emergency or the Commissioner of Energy and Environmental Protection determines that such application is necessary for control of mosquitoes.

(f) The Commissioner of Energy and Environmental Protection shall develop and implement a program to inform the public of the principles of integrated pest management and to encourage its application in private properties.

(P.A. 88-247, S. 7, 12; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-242, S. 4; P.A. 07-168, S. 5; June Sp. Sess. P.A. 07-5, S. 34; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-242 amended Subsec. (a) to provide that state agencies shall use integrated pest management at their facilities if the Commissioner of Environmental Protection has provided a model pest control management plan pertinent to such facilities, added new Subsecs. (b) to (d), inclusive, re state contracts for pest control, re review of state agency pest control management plans and re model pest control plans, respectively, redesignated former Subsec. (b) as Subsec. (e) and provided an exception to the requirements of this section for application of pesticides for control of mosquitoes, and added new Subsec. (f) re a public information program on integrated pest management; P.A. 07-168 added schools to lists of facilities over which Commissioner of Environmental Protection has oversight re integrated pest management plans in Subsecs. (b) and (c), amended Subsec. (c) to specify that sampling is to be done within available appropriations and made technical changes in Subsec. (c); June Sp. Sess. P.A. 07-5 made technical changes in Subsecs. (c) and (e); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22-11a for definition of “integrated pest management”.



Section 22a-66y - (Formerly Sec. 19-300t). Sale, use or possession of sodium fluoroacetate.

No person shall (1) sell, except to competent federal, state or municipal officers or pest control operators licensed by and qualified by special examination administered by the Commissioner of Energy and Environmental Protection, or receive in intrastate commerce, any sodium fluoroacetate or any product containing any amount of sodium fluoroacetate; or (2) use or have in his possession sodium fluoroacetate as a rodenticide or for any other purpose except under such conditions and at such times and places as may be established by regulations consistent with public health and the prevention of accidental poisoning, issued by the commissioner, who is authorized to adopt such regulations in accordance with the provisions of chapter 54. The regulations shall include a requirement for specific written permission of the commissioner stating the date and place of each application permitted. Such pest control operators shall register, on or before January first, annually, with the commissioner at a fee of two dollars in the manner established by the commissioner.

(February, 1965, P.A. 225, S. 1; 1971, P.A. 872, S. 429; P.A. 82-472, S. 65, 183; P.A. 88-246, S. 2, 12; June 30 Sp. Sess. P.A. 03-6, S. 115; P.A. 04-109, S. 6; P.A. 11-80, S. 1.)

History: 1971 act replaced “state board of pesticide control” with “commissioner”, i.e. commissioner of environmental protection; P.A. 82-472 replaced obsolete reference to Secs. 4-41 to 4-50 with reference to Ch. 54; Sec. 19-300t transferred to Sec. 22a-66y in 1983; P.A. 88-246 deleted provisions re penalty; June 30 Sp. Sess. P.A. 03-6 increased registration fee from $1 to $2 dollars, effective August 20, 2003; P.A. 04-109 made technical changes, effective May 21, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-66z - (Formerly Sec. 19-300u). Permits for use of pesticides in state waters.

The Commissioner of Energy and Environmental Protection may issue permits for the introduction of chemicals into the waters of the state for the control of aquatic vegetation, fish populations or other aquatic organisms. Application for said permit shall be on forms provided by the commissioner and shall be accompanied by a fee established by the commissioner by regulations adopted in accordance with the provisions of chapter 54, provided the fee shall be not less than forty dollars. No permit shall be issued without prior approval, if the proposed application of chemicals involves areas tributary to reservoirs, lakes, ponds or streams used for public water supply, by the Commissioner of Public Health. Each permittee shall be responsible for any and all damages resulting from the applications of any pesticide to control aquatic vegetation, fish populations or other organisms. The commissioner, acting with the Department of Public Health, may establish regulations governing the use of pesticides in the waters of the state, including the marine district. The provisions of this section shall not apply to normal, emergency or experimental operations of the Department of Energy and Environmental Protection, the Department of Public Health or public water supply utilities, except that chemicals may not be applied to waters used for water supply furnished to the public or tributary to such water supply without prior approval of the Department of Public Health. Enforcement officers of the Department of Energy and Environmental Protection and the Department of Public Health may enforce the provisions of this section.

(February, 1965, P.A. 271, S. 1; 1971, P.A. 872, S. 430; P.A. 77-614, S. 323, 610; P.A. 88-246, S. 3, 12; June Sp. Sess. P.A. 91-12, S. 35, 55; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 116; June Sp. Sess. P.A. 09-3, S. 402; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state board of pesticide control, state board of fisheries and game, shellfish commission and water resources commission with references to commissioner and department of environmental protection; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-300u transferred to Sec. 22a-66z in 1983; P.A. 88-246 deleted provision re penalty; June Sp. Sess. P.A. 91-12 established a fee for a certificate to apply pesticides; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 increased permit application fee from not less than $10 to not less than $20, effective August 20, 2003; June Sp. Sess. P.A. 09-3 increased minimum fee from $20 to $40; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.






Chapter 442 - Noise Pollution Control

Section 22a-67 - State policy regarding noise.

(a) The legislature finds and declares that: (1) Excessive noise is a serious hazard to the health, welfare and quality of life of the citizens of the state of Connecticut; (2) exposure to certain levels of noise can result in physiological, psychological and economic damage; (3) a substantial body of science and technology exists by which excessive noise may be substantially abated; (4) the primary responsibility for control of noise rests with the state and the political subdivisions thereof; (5) each person has a right to an environment free from noise that may jeopardize his health, safety or welfare.

(b) The policy of the state is to promote an environment free from noise that jeopardizes the health and welfare of the citizens of the state of Connecticut. To that end, the purpose of this chapter is to establish a means for effective coordination of research and activities in noise control, to authorize the establishment of state noise emission standards and the enforcement of such standards, and to provide information to the public respecting noise pollution.

(P.A. 74-328, S. 1, 12.)



Section 22a-68 - Definitions.

As used in this chapter:

(a) “Commissioner” means the Commissioner of Energy and Environmental Protection or his designated agent as defined in subsection (a) of section 22a-2.

(b) “Department” means the Department of Energy and Environmental Protection.

(c) “Local government” means any metropolitan district, town, consolidated town and borough, city, borough, village or any subdivision thereof.

(d) “Person” means “person” as defined in subsection (b) of section 22a-2.

(e) “Noise” means the intensity, frequency, duration and character of sounds from a source or number of sources. Noise includes vibrations of subaudible or superaudible frequency.

(f) “Ambient noise” or “environmental noise” shall mean the noise from all stationary sources.

(g) “Stationary noise source” means any building, structure, facility or installation which emits or may emit noise, beyond the property line on which such source is located, except any on-site recreational or sporting activity which is sanctioned by the state or local government or farming equipment or farming activity. A recreational or sporting activity shall be deemed sanctioned by a local government if (1) the activity has received all approvals or permits required by the local zoning authority, (2) a resolution sanctioning the activity has been adopted by the legislative body of the local government, or (3) the activity is owned or operated by the local government.

(P.A. 74-328, S. 2, 12; P.A. 89-277, S. 3, 4; P.A. 11-80, S. 1.)

History: P.A. 89-277 redefined “stationary noise source” to specify the circumstances when a recreational or sporting activity shall be deemed to be sanctioned by a local government; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-69 - State-wide program of noise regulation.

(a) The commissioner may develop, adopt, maintain and enforce a comprehensive state-wide program of noise regulation which may include, but need not be limited to the following: (1) Controls on environmental noise through the regulation and restriction of the use and operation of any stationary noise source; (2) ambient noise standards for stationary noise sources which in the commissioner’s judgment are major sources of noise when measured from beyond the property line of such source and such standards shall be feasible and requisite to protect the public health, safety and welfare; such standards may include, but need not be limited to, adoption by reference of standards or regulations adopted by the administrator of the United States Environmental Protection Agency pursuant to the Noise Control Act of 1972 (P.L. 92-574) or any amendment thereto; (3) consultation with state and local governmental agencies when such agencies adopt and enforce codes, standards and regulations dealing with noise insulation and abatement for any occupancy or class of occupancy; (4) controls on airport and aircraft noise to the extent not preempted by federal law; nor shall the state preempt power of local governments, in their capacity as proprietors of airports or under police powers.

(b) (1) Any regulation promulgated pursuant to this chapter shall be adopted pursuant to chapter 54 and shall be one which, in the judgment of the commissioner, is requisite to protect the public health, safety and welfare, taking into account the magnitude and conditions of use or operation of the stationary noise source involved, alone or in combination with other such sources, the degree of noise reduction achievable through the application of the best available and practical technology, taking into consideration technology which may be available at the time the regulation becomes effective.

(2) Regulations promulgated pursuant to the authority of this chapter may be applicable throughout the state or to such parts or regions thereof specifically designated in such regulations.

(3) The commissioner shall adopt regulations providing for the granting of individual variances from the provisions of this chapter, whenever it is found, upon presentation by the petitioner of adequate proof, that compliance with any provision of this chapter, any regulation promulgated under it or an order of the commissioner would impose an arbitrary or unreasonable hardship.

(P.A. 74-328, S. 4, 12; June Sp. Sess. P.A. 91-10, S. 13, 20.)

History: June Sp. Sess. P.A. 91-10 amended Subsec. (a) to make the commissioner’s powers and duties under this section discretionary.



Section 22a-70 - Duties and powers of the commissioner.

In order to carry out the purposes of this chapter, the commissioner may:

(a) Exercise all powers granted to him under section 22a-6;

(b) Provide technical assistance to other state agencies and to political subdivisions of this state;

(c) Conduct programs of public education regarding the causes and effects of noise and means for its abatement and control and encourage the participation of professional, scientific, conservation and other public interest groups in related public information efforts;

(d) Cooperate with all federal, interstate, state and local governments relating to the control, prevention and abatement of noise;

(e) Receive and disburse all appropriate funds pertaining to the state’s noise control program from private and public sources;

(f) Appoint such advisory groups and committees as may be necessary to assist in carrying out the state noise control program;

(g) Investigate complaints, institute and conduct surveys and testing programs, conduct general ambient noise sampling programs, make observations of conditions which may or do cause or affect noise pollution and make tests or other determinations of noise sources and assess the degree of abatement required.

(P.A. 74-328, S. 5, 12.)



Section 22a-71 - Commissioner’s report to Governor and General Assembly.

The commissioner shall report to the Governor and the General Assembly not later than February 15, 1975, his recommendations for further executive and legislative action. Such recommendations shall include:

(a) The feasibility of adopting a program of state certification of products determined to be low noise emission products, including products certified by the administrator of the United States Environmental Protection Agency pursuant to Section 15 of the Noise Control Act of 1972 (P.L. 92-574) or any amendment thereto;

(b) The feasibility of adopting a program establishing labeling requirements which prohibit the sale or offer to sell or the lease or offer to lease of any product, machine or equipment, or class thereof, without notice to the prospective purchaser, lessee or user of the noise levels and characteristics emitted by such product, machine, vehicle or equipment, or its effectiveness in reducing noise, as the case may be. Labeling requirements may be in conformity with federal labeling requirements where applicable;

(c) Other recommendations for executive and legislative action needed to carry out a state-wide program of noise abatement.

(P.A. 74-328, S. 6, 12.)



Section 22a-72 - Cooperation of state agencies, review of regulations.

(a) State agencies shall, to the fullest extent consistent with their authorities under state law administered by them, carry out the programs within their control in such a manner as to further the policy stated in section 22a-67.

(b) State agencies shall cooperate with the commissioner in a state program of noise regulation developed and maintained under this chapter.

(c) Each department, agency or instrumentality of the executive, legislative and judicial branches of the government of this state, (1) having jurisdiction over any property or facility, or (2) engaged in any activity resulting, or which may result in the emission of noise, shall comply with federal and state requirements respecting control and abatement of environmental noise.

(d) Each state agency shall consult with the commissioner in prescribing standards or regulations respecting noise. If at any time the commissioner has reason to believe that a standard or regulation or any proposed standard or regulation, of any agency respecting noise does not protect the public health and welfare to the extent he believes to be required and feasible, he may request such agency to review and report to him on the advisability of revising such standard or regulation to provide such protection. Such agency shall complete the requested review and report to the commissioner within such time as the commissioner specifies, but such time specified may not be less than forty-five days from the date the request was made.

(P.A. 74-328, S. 3, 12.)



Section 22a-73 - Municipal noise regulation programs; ordinances subject to commissioner’s approval.

(a) To carry out and effectuate the purposes and policies of this chapter it is the public policy of the state to encourage municipal participation by means of regulation of activities causing noise pollution within the territorial limits of the various municipalities. To that end, any municipality may develop and establish a comprehensive program of noise regulation. Such program may include a study of the noise problems resulting from uses and activities within its jurisdiction and its development and adoption of a noise control ordinance.

(b) Any municipality may adopt, amend and enforce a noise control ordinance which may include the following: (1) Noise levels which will not be exceeded in specified zones or other designated areas; (2) designation of a noise control officer and the designation of an existing board or commission, or the establishment of a new board or commission to direct such program; (3) implementation procedures of such program and the relation of such program to other plans within the jurisdiction of the municipality; (4) procedures for assuring compliance with state and federal noise regulations; (5) noise level restrictions applicable to construction activities, including limitation on on-site hours of operation.

(c) No ordinance shall be effective until such ordinance has been approved by the commissioner. No ordinance shall be approved unless it is in conformity with any state noise control plan, including ambient noise standards, adopted pursuant to section 22a-69 or any standards or regulations adopted by the administrator of the United States Environmental Protection Agency pursuant to the Noise Control Act of 1972 (P.L. 92-574) or any amendment thereto. Notwithstanding the provisions of this subsection, any municipality may adopt more stringent noise standards than those adopted by the commissioner, provided such standards are approved by the commissioner.

(P.A. 74-328, S. 7, 12.)



Section 22a-74 - Prohibited acts.

It shall be unlawful for any person to:

(a) Violate or fail to comply with this chapter or any regulation adopted pursuant thereto, or the terms or conditions of any permit, variance or order issued pursuant to this chapter or pursuant to any regulation adopted hereunder.

(b) Hinder or interfere with by force or otherwise, the performance by the commissioner or by any duly authorized agent or employee of the department or their assistants, of any duty of said commissioner or such agent or employee under the provisions of this chapter.

(c) On any property or premises owned or leased by such person, allow the creation, continuance or maintenance of any noise, or allow the installation, use or operation of any stationary noise source, which violates or fails to comply with this chapter, or any regulation adopted pursuant to this chapter, or the terms or conditions of any permit, variance or order issued pursuant to this chapter or pursuant to any regulation adopted hereunder.

(d) Intentionally remove or render inoperable, other than for purposes of normal maintenance, repair or replacement, any device or element of design installed into any stationary noise source to achieve compliance with the provisions of this chapter, or to use or operate after such device or element of design has been removed or rendered inoperable with knowledge of such removal or of such rendering inoperable of such device or element of design.

(P.A. 74-328, S. 8, 12.)



Section 22a-74a - Exemption of firing and shooting ranges from criminal and civil liability for noise and noise pollution.

(a) Any owner, operator or user of a firing or shooting range operating on October 1, 1998, shall be exempt from criminal prosecution with respect to noise or noise pollution violations and immune from civil liability with respect to noise or noise pollution resulting from shooting activity on such range provided the range was, at the time of its construction or operational approval by the municipality in which it is located, in compliance with the provisions of this chapter and regulations adopted hereunder.

(b) No standards in a noise control ordinance adopted by any municipality for limiting levels of noise in terms of decibel level which may occur in the outdoor atmosphere shall apply to any firing or shooting range exempted from liability under this section if such standards are inconsistent with the provisions of this chapter or the regulations adopted hereunder.

(c) This section shall not limit the ability of a municipality to evaluate and regulate any increase in noise attributable to a physical expansion of an existing firing or shooting range.

(P.A. 98-129, S. 16.)



Section 22a-75 - Civil penalties.

The commissioner may set schedules and assess civil penalties for any violation of this chapter pursuant to sections 22a-6a and 22a-6b. Notice, hearing and appeal procedures shall be made pursuant to subsections (c) to (h), inclusive, of section 22a-6b.

(P.A. 74-328, S. 9, 12; P.A. 93-428, S. 36, 39.)

History: P.A. 93-428 made technical changes to correct internal references, effective July 1, 1993.



Section 22a-76 - Provisions and remedies not exclusive of others.

The provisions and remedies under this chapter are not exclusive and shall be in addition to any other provisions and remedies provided for in any section of the general statutes or which are available under common law.

(P.A. 74-328, S. 10, 12.)






Chapter 443 - Litter Control (See Chapter 446d)

Section 22a-83 to 22a-86 - Duties of commissioner re youth litter pickup programs. Annual Litter Control and Recycling Fund assessment. Litter Control and Recycling Fund; application for fund moneys. Expenditure of fund.

Sections 22a-83 to 22a-86, inclusive, are repealed.

(P.A. 74-262, S. 3, 7; P.A. 78-319, S. 5, 7–9, 15; P.A. 79-516, S. 1, 2; P.A. 81-3, S. 4, 5.)



Section 22a-89 - Program evaluation. Report to Governor and General Assembly.

Section 22a-89 is repealed.

(P.A. 78-319, S. 6, 15; P.A. 81-3, S. 4, 5.)






Chapter 444 - Coastal Management

Section 22a-90 - Short title: Coastal Management Act.

Sections 22a-90 to 22a-111, inclusive, shall be known and may be cited as the “Coastal Management Act”.

(P.A. 78-152, S. 1, 11; P.A. 83-487, S. 28, 33; P.A. 10-106, S. 5.)

History: P.A. 78-152 effective July 1, 1979; P.A. 83-487 amended section to include Secs. 22a-97 to 22a-112, inclusive, under short title; P.A. 10-106 replaced reference to Sec. 22a-112 with reference to Sec. 22a-111.



Section 22a-91 - Legislative findings.

The General Assembly finds that:

(1) The waters of Long Island Sound and its coastal resources, including tidal rivers, streams and creeks, wetlands and marshes, intertidal mudflats, beaches and dunes, bluffs and headlands, islands, rocky shorefronts, and adjacent shorelands form an integrated natural estuarine ecosystem which is both unique and fragile;

(2) Development of Connecticut’s coastal area has been extensive and has had a significant impact on Long Island Sound and its coastal resources;

(3) The coastal area represents an asset of great present and potential value to the economic well-being of the state, and there is a state interest in the effective management, beneficial use, protection and development of the coastal area;

(4) The waterfront of Connecticut’s major urban ports is underutilized and many existing urban waterfront uses are not directly dependent on proximity to coastal waters;

(5) The coastal area is rich in a variety of natural, economic, recreational, cultural and aesthetic resources, but the full realization of their value can be achieved only by encouraging further development in suitable areas and by protecting those areas unsuited to development;

(6) The key to improved public management of Connecticut’s coastal area is coordination at all levels of government and consideration by municipalities of the impact of development on both coastal resources and future water-dependent development opportunities when preparing plans and regulations and reviewing municipal and private development proposals; and

(7) Unplanned population growth and economic development in the coastal area have caused the loss of living marine resources, wildlife and nutrient-rich areas, and have endangered other vital ecological systems and scarce resources.

(P.A. 78-152, S. 2, 11; P.A. 79-535, S. 1, 25.)

History: P.A. 78-152 effective July 1, 1979; P.A. 79-535 entirely replaced Subdivs. (3) and (5) which had addressed the demand for recreational opportunity in coastal areas and the lack of full protection for “natural features and processes” and the lack of beneficial development and added Subdivs. (6) and (7).



Section 22a-92 - Legislative goals and policies.

(a) The following general goals and policies are established by this chapter:

(1) To ensure that the development, preservation or use of the land and water resources of the coastal area proceeds in a manner consistent with the rights of private property owners and the capability of the land and water resources to support development, preservation or use without significantly disrupting either the natural environment or sound economic growth;

(2) To preserve and enhance coastal resources in accordance with the policies established by chapters 439, 440, 446i, 446k, 447, 474 and 477;

(3) To give high priority and preference to uses and facilities which are dependent upon proximity to the water or the shorelands immediately adjacent to marine and tidal waters;

(4) To resolve conflicts between competing uses on the shorelands adjacent to marine and tidal waters by giving preference to uses that minimize adverse impacts on natural coastal resources while providing long term and stable economic benefits;

(5) To consider in the planning process the potential impact of a rise in sea level, coastal flooding and erosion patterns on coastal development so as to minimize damage to and destruction of life and property and minimize the necessity of public expenditure and shoreline armoring to protect future new development from such hazards;

(6) To encourage public access to the waters of Long Island Sound by expansion, development and effective utilization of state-owned recreational facilities within the coastal area that are consistent with sound resource conservation procedures and constitutionally protected rights of private property owners;

(7) To conduct, sponsor and assist research in coastal matters to improve the data base upon which coastal land and water use decisions are made;

(8) To coordinate the activities of public agencies to ensure that state expenditures enhance development while affording maximum protection to natural coastal resources and processes in a manner consistent with the state plan for conservation and development adopted pursuant to part I of chapter 297;

(9) To coordinate planning and regulatory activities of public agencies at all levels of government to ensure maximum protection of coastal resources while minimizing conflicts and disruption of economic development; and

(10) To ensure that the state and the coastal municipalities provide adequate planning for facilities and resources which are in the national interest as defined in section 22a-93 and to ensure that any restrictions or exclusions of such facilities or uses are reasonable. Reasonable grounds for the restriction or exclusion of a facility or use in the national interest shall include a finding that such a facility or use: (A) May reasonably be sited outside the coastal boundary; (B) fails to meet any applicable federal and state environmental, health or safety standard; or (C) unreasonably restricts physical or visual access to coastal waters. This policy does not exempt any nonfederal facility in use from any applicable state or local regulatory or permit program nor does it exempt any federal facility or use from the federal consistency requirements of Section 307 of the federal Coastal Zone Management Act.

(b) In addition to the policies stated in subsection (a) of this section, the following policies are established for federal, state and municipal agencies in carrying out their responsibilities under this chapter:

(1) Policies concerning development, facilities and uses within the coastal boundary are: (A) To manage uses in the coastal boundary through existing municipal planning, zoning and other local regulatory authorities and through existing state structures, dredging, wetlands, and other state siting and regulatory authorities, giving highest priority and preference to water-dependent uses and facilities in shorefront areas; (B) to locate and phase sewer and water lines so as to encourage concentrated development in areas which are suitable for development; and to disapprove extension of sewer and water services into developed and undeveloped beaches, barrier beaches and tidal wetlands except that, when necessary to abate existing sources of pollution, sewers that will accommodate existing uses with limited excess capacity may be used; (C) to promote, through existing state and local planning, development, promotional and regulatory authorities, the development, reuse or redevelopment of existing urban and commercial fishing ports giving highest priority and preference to water dependent uses, including but not limited to commercial and recreational fishing and boating uses; to disallow uses which unreasonably congest navigation channels, or unreasonably preclude boating support facilities elsewhere in a port or harbor; and to minimize the risk of oil and chemical spills at port facilities; (D) to require that structures in tidal wetlands and coastal waters be designed, constructed and maintained to minimize adverse impacts on coastal resources, circulation and sedimentation patterns, water quality, and flooding and erosion, to reduce to the maximum extent practicable the use of fill, and to reduce conflicts with the riparian rights of adjacent landowners; (E) to disallow the siting within the coastal boundary of new tank farms and other new fuel and chemical storage facilities which can reasonably be located inland and to require any new storage tanks which must be located within the coastal boundary to abut existing storage tanks or to be located in urban industrial areas and to be adequately protected against floods and spills; (F) to make use of rehabilitation, upgrading and improvement of existing transportation facilities as the primary means of meeting transportation needs in the coastal area; (G) to encourage increased recreational boating use of coastal waters, where feasible, by (i) providing additional berthing space in existing harbors, (ii) limiting non-water-dependent land uses that preclude boating support facilities, (iii) increasing state-owned launching facilities, and (iv) providing for new boating facilities in natural harbors, new protected water areas and in areas dredged from dry land; (H) to protect coastal resources by requiring, where feasible, that such boating uses and facilities (i) minimize disruption or degradation of natural coastal resources, (ii) utilize existing altered, developed or redevelopment areas, (iii) are located to assure optimal distribution of state-owned facilities to the state-wide boating public, and (iv) utilize ramps and dry storage rather than slips in environmentally sensitive areas; (I) to protect and where feasible, upgrade facilities serving the commercial fishing and recreational boating industries; to maintain existing authorized commercial fishing and recreational boating harbor space unless the demand for these facilities no longer exists or adequate space has been provided; to design and locate, where feasible, proposed recreational boating facilities in a manner which does not interfere with the needs of the commercial fishing industry; (J) to require reasonable mitigation measures where development would adversely impact historical, archaeological, or paleontological resources that have been designated by the state historic preservation officer; and (K) to encourage the cooperative use of confined aquatic disposal cells for dredged material in appropriate circumstances.

(2) Policies concerning coastal land and water resources within the coastal boundary are: (A) To manage coastal bluffs and escarpments so as to preserve their slope and toe; to discourage uses which do not permit continued natural rates of erosion and to disapprove uses that accelerate slope erosion and alter essential patterns and supply of sediments to the littoral transport system; (B) to manage rocky shorefronts so as to ensure that development proceeds in a manner which does not irreparably reduce the capability of the system to support a healthy intertidal biological community; to provide feeding grounds and refuge for shorebirds and finfish, and to dissipate and absorb storm and wave energies; (C) to preserve the dynamic form and integrity of natural beach systems in order to provide critical wildlife habitats, a reservoir for sand supply, a buffer for coastal flooding and erosion, and valuable recreational opportunities; to ensure that coastal uses are compatible with the capabilities of the system and do not unreasonably interfere with natural processes of erosion and sedimentation, and to encourage the restoration and enhancement of disturbed or modified beach systems; (D) to manage intertidal flats so as to preserve their value as a nutrient source and reservoir, a healthy shellfish habitat and a valuable feeding area for invertebrates, fish and shorebirds; to encourage the restoration and enhancement of degraded intertidal flats; to allow coastal uses that minimize change in the natural current flows, depth, slope, sedimentation, and nutrient storage functions and to disallow uses that substantially accelerate erosion or lead to significant despoliation of tidal flats; (E) to preserve tidal wetlands and to prevent the despoliation and destruction thereof in order to maintain their vital natural functions; to encourage the rehabilitation and restoration of degraded tidal wetlands and where feasible and environmentally acceptable, to encourage the creation of wetlands for the purposes of shellfish and finfish management, habitat creation and dredge spoil disposal; (F) to manage coastal hazard areas so as to ensure that development proceeds in such a manner that hazards to life and property are minimized and to promote nonstructural solutions to flood and erosion problems except in those instances where structural alternatives prove unavoidable and necessary to protect commercial and residential structures and substantial appurtenances that are attached or integral thereto, constructed as of January 1, 1995, infrastructural facilities or water dependent uses; (G) to promote, through existing state and local planning, development, promotional and regulatory programs, the use of existing developed shorefront areas for marine-related uses, including but not limited to, commercial and recreational fishing, boating and other water-dependent commercial, industrial and recreational uses; (H) to manage undeveloped islands in order to promote their use as critical habitats for those bird, plant and animal species which are indigenous to such islands or which are increasingly rare on the mainland; to maintain the value of undeveloped islands as a major source of recreational open space; and to disallow uses which will have significant adverse impacts on islands or their resource components; (I) to regulate shoreland use and development in a manner which minimizes adverse impacts upon adjacent coastal systems and resources; and (J) to maintain the natural relationship between eroding and depositional coastal landforms and to minimize the adverse impacts of erosion and sedimentation on coastal land uses through the promotion of nonstructural mitigation measures. Structural solutions are permissible when necessary and unavoidable for the protection of infrastructural facilities, cemetery or burial grounds, water-dependent uses, or commercial and residential structures and substantial appurtenances that are attached or integral thereto, constructed as of January 1, 1995, and where there is no feasible, less environmentally damaging alternative and where all reasonable mitigation measures and techniques have been provided to minimize adverse environmental impacts.

(c) In addition to the policies stated in subsections (a) and (b), the following policies are established for federal and state agencies in carrying out their responsibilities under this chapter:

(1) Policies concerning development, facilities and uses within the coastal boundary are: (A) To minimize the risk of spillage of petroleum products and hazardous substances, to provide effective containment and cleanup facilities for accidental spills and to disallow offshore oil receiving systems that have the potential to cause catastrophic oil spills in the Long Island Sound estuary; (B) to disallow any filling of tidal wetlands and nearshore, offshore and intertidal waters for the purpose of creating new land from existing wetlands and coastal waters which would otherwise be undevelopable, unless it is found that the adverse impacts on coastal resources are minimal; (C) to initiate in cooperation with the federal government and the continuing legislative committee on state planning and development a long-range planning program for the continued maintenance and enhancement of federally maintained navigation facilities in order to effectively and efficiently plan and provide for environmentally sound dredging and disposal of dredged materials; to encourage, through the state permitting program for dredging activities, the maintenance and enhancement of existing federally maintained navigation channels, basins and anchorages and to discourage the dredging of new federally maintained navigation channels, basins and anchorages; (D) to reduce the need for future dredging by requiring that new or expanded navigation channels, basins and anchorages take advantage of existing or authorized water depths, circulation and siltation patterns and the best available technologies for reducing controllable sedimentation; (E) to disallow new dredging in tidal wetlands except where no feasible alternative exists and where adverse impacts to coastal resources are minimal; (F) to require that new or improved shoreline rail corridors be designed and constructed so as (i) to prevent tidal and circulation restrictions and, when practicable, to eliminate any such existing restrictions, (ii) to improve or have a negligible adverse effect on coastal access and recreation and (iii) to enhance or not unreasonably impair the visual quality of the shoreline; (G) to require that coastal highways and highway improvements, including bridges, be designed and constructed so as to minimize adverse impacts on coastal resources; to require that coastal highway and highway improvements give full consideration to mass transportation alternatives and to require that coastal highways and highway improvements where possible enhance, but in no case decrease coastal access and recreational opportunities; (H) to disallow the construction of major new airports and to discourage the substantial expansion of existing airports within the coastal boundary; to require that any expansion or improvement of existing airports minimize adverse impacts on coastal resources, recreation or access; (I) to manage the state’s fisheries in order to promote the economic benefits of commercial and recreational fishing, enhance recreational fishing opportunities, optimize the yield of all species, prevent the depletion or extinction of indigenous species, maintain and enhance the productivity of natural estuarine resources and preserve healthy fisheries resources for future generations; (J) to make effective use of state-owned coastal recreational facilities in order to expand coastal recreational opportunities including the development or redevelopment of existing state-owned facilities where feasible; (K) to require as a condition in permitting new coastal structures, including but not limited to, groins, jetties or breakwaters, that access to, or along, the public beach below mean high water must not be unreasonably impaired by such structures and to encourage the removal of illegal structures below mean high water which unreasonably obstruct passage along the public beach; and (L) to promote the revitalization of inner city urban harbors and waterfronts by encouraging appropriate reuse of historically developed shorefronts, which may include minimized alteration of an existing shorefront in order to achieve a significant net public benefit, provided (i) such shorefront site is permanently devoted to a water dependent use or a water dependent public use such as public access or recreation for the general public and the ownership of any filled lands remain with the state or an instrumentality thereof in order to secure public use and benefit in perpetuity, (ii) landward development of the site is constrained by highways, railroads or other significant infrastructure facilities, (iii) no other feasible, less environmentally damaging alternatives exist, (iv) the adverse impacts to coastal resources of any shorefront alteration are minimized and compensation in the form of resource restoration is provided to mitigate any remaining adverse impacts, and (v) such reuse is consistent with the appropriate municipal coastal program or municipal plan of development.

(2) Policies concerning coastal land and other resources within the coastal boundary are: (A) To manage estuarine embayments so as to ensure that coastal uses proceed in a manner that assures sustained biological productivity, the maintenance of healthy marine populations and the maintenance of essential patterns of circulation, drainage and basin configuration; to protect, enhance and allow natural restoration of eelgrass flats except in special limited cases, notably shellfish management, where the benefits accrued through alteration of the flat may outweigh the long-term benefits to marine biota, waterfowl, and commercial and recreational finfisheries and (B) to maintain, enhance, or, where feasible, restore natural patterns of water circulation and fresh and saltwater exchange in the placement or replacement of culverts, tide gates or other drainage or flood control structures.

(d) In addition to the policies in this section, the policies of the state plan of conservation and development adopted pursuant to part I of chapter 297 shall be applied to the area within the coastal boundary in accordance with the requirements of section 16a-31.

(e) For the purposes of this section, “feasible, less environmentally damaging alternative” includes, but is not limited to, relocation of an inhabited structure to a landward location, elevation of an inhabited structure, restoration or creation of a dune or vegetated slope, or living shorelines techniques utilizing a variety of structural and organic materials, such as tidal wetland plants, submerged aquatic vegetation, coir fiber logs, sand fill and stone to provide shoreline protection and maintain or restore costal resources and habitat; and “reasonable mitigation measures and techniques” includes, but is not limited to, provisions for upland migration of on-site tidal wetlands, replenishment of the littoral system and the public beach with suitable sediment at a frequency and rate equivalent to the sediment removed from the site as a result of the proposed structural solution, or on-site or off-site removal of existing shoreline flood and erosion control structures from public or private shoreline property to the same or greater extent as the area of shoreline impacted by the proposed structural solution.

(f) (1) In the event the commissioner makes a tentative decision pursuant to section 22a-6h to deny an application prepared by a licensed professional engineer for a shoreline flood and erosion control structure, as defined in subsection (c) of section 22a-109, the applicant may, not later than thirty days after the date on which the commissioner publishes or causes to be published notice of such tentative determination, submit a written request to the commissioner to conduct a hearing on such application in accordance with the provisions of chapter 54 together with a request that the Connecticut Academy of Science and Engineering issue an advisory engineering evaluation on the engineering aspects of such application. Any such request for an advisory engineering evaluation shall be accompanied by a fee required pursuant to a fee schedule established by said academy in consultation with the commissioner. Said academy shall review submissions from all parties to the application and shall meet with such parties as necessary for the purpose of resolving differences between the parties. Said academy shall issue a written advisory engineering evaluation not later than one hundred twenty days after receipt of the fee and submissions, provided the academy may, in its sole discretion, extend such deadline for an additional sixty days. The written advisory engineering opinion shall be nonbinding and shall be considered by the commissioner in rendering a final decision on the application. The commissioner shall schedule a hearing on such application not later than thirty days after the date on which said academy issues the written advisory engineering evaluation, provided the applicant may, at any time prior to such hearing, withdraw the request to the commissioner to conduct such hearing.

(2) In the case of any application for a shoreline flood and erosion control structure that is denied on the basis of a finding that there may be feasible, less environmentally damaging alternatives to such structure or that reasonable mitigation measures and techniques have not been provided, the commissioner or the municipal commission, as applicable, shall propose on the record, in writing, the types of feasible alternatives or mitigation measures and techniques that the applicant may investigate, provided this subsection shall not be construed to shift the burden from the applicant to prove that such applicant is entitled to approval of the proposed shoreline flood and erosion control structure or to present alternatives to such structure.

(P.A. 78-152, S. 3, 11; P.A 79-535, S. 2, 25; P.A. 90-230, S. 33, 101; P.A. 00-152, S. 1; P.A. 12-100, S. 1; 12-101, S. 1; P.A. 13-179, S. 12, 13.)

History: P.A. 78-152 effective July 1, 1979; P.A. 79-535 added reference to chapter 474a in Subsec. (a)(3), rephrased Subsec. (a)(6), referred to “state” rather than “public expenditures” in Subsec. (a)(8) and added reference to actions consistent with state plan for conservation and development, added Subdiv. (10) re insuring that use is in national interest and that restrictions or exclusions of uses and facilities are reasonable, and added Subsecs. (b) to (d) establishing policies for federal, state and municipal agencies in carrying out their responsibilities; P.A. 90-230 corrected internal references in Subsec. (a)(2); P.A. 00-152 added Subsec. (c)(1)(L) re revitalization of urban harbors and waterfronts; P.A. 12-100 amended Subsec. (b) to make a technical change and, in Subdiv. (2), to authorize erection of structural solutions necessary and unavoidable for protection of cemetery or burial grounds, effective June 8, 2012; P.A. 12-101 amended Subsec. (a) to add provision re development, preservation and use of land consistent with the rights of private property owners in Subdiv. (1) and add provisions re potential impact of a rise in sea level and minimizing necessity of public expenditure and shoreline armoring to protect future new development in Subdiv. (5), amended Subsec. (b)(2) to change exception for protection of inhabited structures from “existing” to “constructed as of January 1, 1995,” in Subpara. (F) and add provision re structural solutions for protection of inhabited structures constructed as of January 1, 1995, and cemetery or burial grounds, added Subsec. (e) re definitions of “feasible, less environmentally damaging alternative” and “reasonable mitigation measures and techniques”, added Subsec. (f) re applications for flood and erosion control structures that are denied on the basis of specified finding, and made technical changes; P.A. 13-179 amended Subsec. (b) by adding Subpara. (K) re encouraging the cooperative use of confined aquatic disposal cells for dredged materials in appropriate circumstances in Subdiv. (1), by changing reference from inhabited structures constructed as of January 1, 1995, to commercial and residential structures and substantial appurtenances that are attached or integral thereto, constructed as of January 1, 1995, in Subdiv. (2)(F), and by changing reference from inhabited structures constructed on cemetery or burial grounds as of January 1, 1995, to commercial and residential structures and substantial appurtenances that are attached or integral thereto, constructed as of January 1, 1995, in Subdiv. (2)(J), and amended Subsec. (f) by designating existing provisions as Subdiv. (2) and adding Subdiv. (1) re applicant’s request for a hearing and for an advisory engineering evaluation by the Connecticut Academy of Science and Engineering following commissioner’s tentative decision to deny an application.



Section 22a-93 - Definitions.

For the purposes of this chapter:

(1) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(2) “Municipality” means any town listed in subsection (a) of section 22a-94, the city of Groton, the borough of Stonington, the borough of Groton Long Point, the borough of Fenwick and the borough of Woodmont, but shall not include any special district;

(3) “Coastal area” means those lands described in subsection (a) of section 22a-94;

(4) “Coastal boundary” means the boundary described in subsection (b) of section 22a-94;

(5) “Coastal waters” means those waters of Long Island Sound and its harbors, embayments, tidal rivers, streams and creeks, which contain a salinity concentration of at least five hundred parts per million under the low flow stream conditions as established by the commissioner;

(6) “Public beach” means that portion of the shoreline held in public fee ownership by the state or that portion of the shoreline below the mean high tide elevation that is held in public trust by the state;

(7) “Coastal resources” means the coastal waters of the state, their natural resources, related marine and wildlife habitat and adjacent shorelands, both developed and undeveloped, that together form an integrated terrestrial and estuarine ecosystem; coastal resources include the following: (A) “Coastal bluffs and escarpments” means naturally eroding shorelands marked by dynamic escarpments or sea cliffs which have slope angles that constitute an intricate adjustment between erosion, substrate, drainage and degree of plant cover; (B) “rocky shorefronts” means shorefront composed of bedrock, boulders and cobbles that are highly erosion-resistant and are an insignificant source of sediments for other coastal landforms; (C) “beaches and dunes” means beach systems including barrier beach spits and tombolos, barrier beaches, pocket beaches, land contact beaches and related dunes and sandflats; (D) “intertidal flats” means very gently sloping or flat areas located between high and low tides composed of muddy, silty and fine sandy sediments and generally devoid of vegetation; (E) “tidal wetlands” means “wetland” as defined by section 22a-29; (F) “freshwater wetlands and watercourses” means “wetlands” and “watercourses” as defined by section 22a-38; (G) “estuarine embayments” means a protected coastal body of water with an open connection to the sea in which saline sea water is measurably diluted by fresh water including tidal rivers, bays, lagoons and coves; (H) “coastal hazard areas” means those land areas inundated during coastal storm events or subject to erosion induced by such events, including flood hazard areas as defined and determined by the National Flood Insurance Act, as amended (USC 42 Section 4101, P.L. 93-234) and all erosion hazard areas as determined by the commissioner; (I) “developed shorefront” means those harbor areas which have been highly engineered and developed resulting in the functional impairment or substantial alteration of their natural physiographic features or systems; (J) “island” means land surrounded on all sides by water; (K) “nearshore waters” means the area comprised of those waters and their substrates lying between mean high water and a depth approximated by the ten meter contour; (L) “offshore waters” means the area comprised of those waters and their substrates lying seaward of a depth approximated by the ten meter contour; (M) “shorelands” means those land areas within the coastal boundary exclusive of coastal hazard areas, which are not subject to dynamic coastal processes and which are comprised of typical upland features such as bedrock hills, till hills and drumlins; (N) “shellfish concentration areas” means actual, potential or historic areas in coastal waters, in which one or more species of shellfish aggregate;

(8) “Zoning commission” means the municipal zoning commission established under section 8-1 or by any special act or the combined planning and zoning commission established under section 8-4a;

(9) “Planning commission” means the municipal planning commission established under section 8-19 or by any special act or the combined planning and zoning commission established under section 8-4a;

(10) “Municipal coastal plans” means the plans listed in subsections (b) and (d) of section 22a-101;

(11) “Municipal coastal regulations” means the regulations and ordinances listed in subsection (b) of section 22a-101;

(12) “Federal Coastal Zone Management Act” and “federal act” means the U.S. Coastal Zone Management Act of 1972, as amended;

(13) “Coastal site plans” means the site plans, applications and project referrals listed in section 22a-105;

(14) “Facilities and resources which are in the national interest” means: (A) Adequate protection of tidal wetlands and related estuarine resources; (B) restoration and enhancement of Connecticut’s shellfish industry; (C) restoration, preservation and enhancement of the state’s recreational and commercial fisheries, including anadromous species; (D) water pollution control measures and facilities consistent with the requirements of the federal Clean Water Act, as amended; (E) air pollution control measures and facilities consistent with the requirements of the federal Clean Air Act, as amended; (F) continued operations of existing federally-funded dredged and maintained navigation channels and basins; (G) energy facilities serving state-wide and interstate markets, including electric generating facilities and facilities for storage, receiving or processing petroleum products and other fuels; (H) improvements to the existing interstate rail, highway and water-borne transportation system; (I) provision of adequate state or federally-owned marine-related recreational facilities, including natural areas and wildlife sanctuaries; and (J) essential maintenance and improvement of existing water-dependent military, navigational, resource management and research facilities;

(15) “Adverse impacts on coastal resources” include but are not limited to: (A) Degrading water quality through the significant introduction into either coastal waters or groundwater supplies of suspended solids, nutrients, toxics, heavy metals or pathogens, or through the significant alteration of temperature, pH, dissolved oxygen or salinity; (B) degrading existing circulation patterns of coastal waters through the significant alteration of patterns of tidal exchange or flushing rates, freshwater input, or existing basin characteristics and channel contours; (C) degrading natural erosion patterns through the significant alteration of littoral transport of sediments in terms of deposition or source reduction; (D) degrading natural or existing drainage patterns through the significant alteration of groundwater flow and recharge and volume of runoff; (E) increasing the hazard of coastal flooding through significant alteration of shoreline configurations or bathymetry, particularly within high velocity flood zones; (F) degrading visual quality through significant alteration of the natural features of vistas and view points; (G) degrading or destroying essential wildlife, finfish or shellfish habitat through significant alteration of the composition, migration patterns, distribution, breeding or other population characteristics of the natural species or significant alteration of the natural components of the habitat; and (H) degrading tidal wetlands, beaches and dunes, rocky shorefronts, and bluffs and escarpments through significant alteration of their natural characteristics or function;

(16) “Water-dependent uses” means those uses and facilities which require direct access to, or location in, marine or tidal waters and which therefore cannot be located inland, including but not limited to: Marinas, recreational and commercial fishing and boating facilities, finfish and shellfish processing plants, waterfront dock and port facilities, shipyards and boat building facilities, water-based recreational uses, navigation aides, basins and channels, industrial uses dependent upon water-borne transportation or requiring large volumes of cooling or process water which cannot reasonably be located or operated at an inland site and uses which provide general public access to marine or tidal waters;

(17) “Adverse impacts on future water-dependent development opportunities” and “adverse impacts on future water-dependent development activities” include but are not limited to (A) locating a non-water-dependent use at a site that (i) is physically suited for a water-dependent use for which there is a reasonable demand or (ii) has been identified for a water-dependent use in the plan of development of the municipality or the zoning regulations; (B) replacement of a water-dependent use with a non-water-dependent use, and (C) siting of a non-water-dependent use which would substantially reduce or inhibit existing public access to marine or tidal waters;

(18) “Zoning board of appeals” means the municipal zoning board of appeals established pursuant to section 8-5 or any special act; and

(19) “Rise in sea level” means the arithmetic mean of the most recent equivalent per decade rise in the surface level of the tidal and coastal waters of the state, as documented in National Oceanic and Atmospheric Administration online or printed publications for said agency’s Bridgeport and New London tide gauges.

(P.A. 78-152, S. 4, 11; P.A. 79-535, S. 3, 25; P.A. 82-250, S. 1, 6; P.A. 83-587, S. 83, 96; P.A. 95-218, S. 7; P.A. 11-80, S. 1; P.A. 12-101, S. 2; P.A. 13-179, S. 2.)

History: P.A. 78-152 effective July 1, 1979; P.A. 79-535 redefined “municipality” and “coastal waters” in specific rather than general terms, redefined “public beach” to specify those owned by state, expanded definition of “coastal resources” and added Subdivs. (8) to (16) defining various planning and zoning commissions, coastal plans and regulations, the applicable federal act, “facilities and resources which are in the national interest”, “adverse impacts on coastal resources” and “water dependent uses”; P.A. 82-250 added definitions for “adverse impacts on future water dependent development opportunities”, “adverse impacts on future water dependent development activities” and “zoning board of appeals”; P.A. 83-587 substituted reference to federal clean air act for reference to clean water act in Subdiv. (14); P.A. 95-218 amended the definition of “adverse impacts on coastal resources” to make a minor clarification re patterns of tidal exchange; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (1), effective July 1, 2011; P.A. 12-101 added Subdiv. (19) re definition of “rise in sea level”; P.A. 13-179 amended Subdiv. (19) by redefining “rise in sea level”.



Section 22a-94 - Coastal area; coastal boundary. Commissioner to prepare maps.

(a) The Connecticut coastal area shall include the land and water within the area delineated by the following: The westerly, southerly and easterly limits of the state’s jurisdiction in Long Island Sound; the towns of Greenwich, Stamford, Darien, Norwalk, Westport, Fairfield, Bridgeport, Stratford, Shelton, Milford, Orange, West Haven, New Haven, Hamden, North Haven, East Haven, Branford, Guilford, Madison, Clinton, Westbrook, Deep River, Chester, Essex, Old Saybrook, Lyme, Old Lyme, East Lyme, Waterford, New London, Montville, Norwich, Preston, Ledyard, Groton and Stonington.

(b) Within the coastal area, there shall be a coastal boundary which shall be a continuous line delineated on the landward side by the interior contour elevation of the one hundred year frequency coastal flood zone, as defined and determined by the National Flood Insurance Act, as amended (USC 42 Section 4101, P.L. 93-234), or a one thousand foot linear setback measured from the mean high water mark in coastal waters, or a one thousand foot linear setback measured from the inland boundary of tidal wetlands mapped under section 22a-20, whichever is farthest inland; and shall be delineated on the seaward side by the seaward extent of the jurisdiction of the state.

(c) The coastal boundary as defined in subsection (b) of this section shall be shown on maps or photographs prepared by the commissioner which supplement flood hazard rate maps prepared by the United States Department of Housing and Urban Development under the National Flood Insurance Act. Such maps shall be sufficiently precise to demonstrate whether the holdings of a property owner, or portions thereof, lie within the coastal boundary. Copies of such maps or photographs shall be filed with the commissioner and with the clerk of each coastal municipality.

(d) The maps described in subsection (c) of this section shall be promulgated not later than July 1, 1980. Prior to final adoption of any map, the commissioner shall hold a public hearing in accordance with the provisions of chapter 54 within the applicable coastal town. The commissioner may use interim maps prepared on United States Geological Survey Topographic base at a scale of one to twenty-four thousand or their metric equivalent. In preparing such interim maps, the commissioner may use any man-made structure, natural feature, property line, preliminary flood hazard boundary maps as prepared by the United States Department of Housing and Urban Development, or a combination thereof which most closely approximates the landward side of the boundary. Further, the commissioner may use city or town property tax maps or aerial photographs, state tidal wetlands photographs, or similar maps of property delineation as they are available.

(e) The commissioner may, from time to time, amend such maps described in subsection (c) of this section. Prior to the adoption of an amendment to any map, the commissioner shall hold a public hearing in the affected municipality in accordance with the provisions of chapter 54. The commissioner shall consider for amendment changes in the boundary petitioned by the coastal municipality, by any person owning real property within the boundary, or by twenty-five residents of such municipality. The commissioner shall approve, deny or modify such petition within sixty days of receipt and shall state, in writing, the reasons for his action. All amendments to the boundary shall be consistent with subsection (b) of this section.

(f) A municipal coastal boundary may be adopted by the municipal planning commission of each coastal municipality in accordance with the notice, hearing and other procedural requirements of section 8-24. Such boundary may be delineated by roads, property lines or other identifiable natural or man-made features, provided such boundary shall approximate and in no event diminish the area within the coastal boundary as defined in subsection (b) of this section and as mapped under subsection (d) of this section. Such boundary shall be sufficiently precise to demonstrate whether the holdings of a property owner, or portions thereof, lie within the boundary. Upon adoption, such boundary shall be submitted to the commissioner for mapping in accordance with subsection (c) of this section. The municipal planning commission may, at its own discretion or upon request of a property owner, amend the coastal boundary in accordance with the procedures and criteria of this subsection.

(g) All property lying within the coastal boundary shall be subject to the regulatory, development and planning requirements of this chapter.

(P.A. 78-152, S. 5, 11; P.A. 79-535, S. 4, 25; P.A. 05-288, S. 95.)

History: P.A. 78-152 effective July 1, 1979; P.A. 79-535 substituted “towns” for “municipalities”, clarified coastal boundary by including reference to 1,000 foot linear setback, substituting “high water mark” for “high tide” and deleting description of specific types of environment to be included, i.e. coastal waters, submerged lands, intertidal zones, etc. in Subsec. (b), changed deadline for maps in Subsec. (d) from “within twenty-four months of July 1, 1979”, to “July 1, 1980”, added provisions in Subsec. (e) re petitions to change boundaries, and added Subsecs. (f) and (g) re adoption of boundaries and re applicability of chapter to property within the established coastal boundary; P.A. 05-288 made technical changes in Subsecs. (e) and (f), effective July 13, 2005.



Section 22a-95 - Duties of commissioner. Model municipal coastal program.

(a) The commissioner shall, on a continuing basis, assist coastal municipalities in carrying out their responsibilities under this chapter.

(b) The commissioner shall provide each coastal municipality with resource factor maps and other information concerning the location and condition of its coastal resources and shall also provide general technical background information on the beneficial and adverse impacts of various types of development on coastal resources.

(c) The commissioner shall respond to questions regarding the requirements of this chapter, shall respond to requests by coastal municipalities for background technical information and shall meet reasonable requests by such municipalities for technical staff assistance in developing and implementing municipal coastal programs and coastal site plan reviews.

(d) The commissioner shall consult regularly with officials of coastal municipalities regarding implementation of this chapter and shall periodically hold workshops with municipal officials responsible for making decisions under this chapter.

(e) The commissioner shall prepare a model municipal coastal program which shall include, but not be limited to: (1) Model municipal coastal plans and regulations; (2) suggested planning methodologies useful in revising municipal coastal plans; (3) suggested regulatory methods useful in revising municipal coastal regulations to conform to and effectuate the purposes of municipal coastal plans; and (4) suggested criteria and procedures for undertaking municipal coastal site plan reviews.

(f) Written technical information provided by the commissioner to coastal municipalities shall be in clear and readily understandable language.

(P.A. 78-152, S. 6, 8, 11; P.A. 79-535, S. 5, 25.)

History: P.A. 79-535 replaced previous provisions which had established interim study committee to recommend plan for coastal area management and had set forth commissioner’s duties concerning plans establishment with new provisions re commissioner’s duties to assist coastal municipalities in fulfilling their responsibilities.



Section 22a-96 - Commissioner authorized to enter into agreements; designated as representative of state.

(a) The commissioner is authorized to enter into written agreements with federal agencies concerning the matters set forth in subsection (b) of this section having an interest in or regulatory authority in the coastal area. Such agreements shall be consistent with the provisions of sections 22a-90 to 22a-96, inclusive, and chapters 439, 440, 446i, 447, 474 and 477, shall indicate the respective powers and duties of the commissioner and the federal agency or agencies thereunder and shall provide for cooperation and coordination in the implementation of state and federal programs with jurisdiction in the coastal area in a manner consistent with the provisions of sections 22a-90 to 22a-96, inclusive.

(b) Agreements concerning regulatory programs of the U.S. Army Corps of Engineers and the U.S. Coast Guard, Bridges Section, may include the following: (1) Procedures for conducting joint hearings on permit applications; (2) procedures for issuing common and joint application materials and instructions for permit applications; (3) procedures for timely exchange of technical materials related to permit applications and other matters; and (4) procedures for coordinating the timing and sequence of the issuance of decisions on permit applications.

(c) The commissioner is authorized to (1) represent the state in formal proceedings regarding “federal consistency” as defined in the federal act; (2) request, receive and administer funds under said act; and (3) develop and coordinate, in cooperation with other state agencies, plans to achieve the purposes of sections 22a-90 to 22a-96, inclusive.

(d) The commissioner is designated as the representative of the state in all matters concerning the consistency of federal activities, projects or proposals with the policies and provisions of sections 22a-90 to 22a-96, inclusive.

(P.A. 78-152, S. 7, 9–11; P.A. 90-230, S. 34, 101.)

History: Subsec. (c) effective May 23, 1978, and Subsecs. (a), (b) and (d) effective July 1, 1979; P.A. 90-230 corrected an internal reference in Subsec. (a).



Section 22a-97 - Duties of the commissioner. Technical, coordinating and research services. Supervision.

(a) The commissioner shall provide, within available appropriations, technical, coordinating and research services to promote the effective administration of this chapter at the federal, state and local levels.

(b) The commissioner shall have the overall responsibility for general supervision of the implementation of this chapter and shall monitor and evaluate the activities of federal and state agencies and the activities of municipalities to assure continuing, effective, coordinated and consistent administration of the requirements and purposes of this chapter.

(P.A. 79-535, S. 17, 25; P.A. 96-251, S. 10; P.A. 10-106, S. 6.)

History: P.A. 96-251 amended Subsec. (c) by requiring that on and after October 1, 1996, reports be submitted to environment committee and upon request to any legislator and by adding provisions on submission of report summaries to legislators; P.A. 10-106 deleted former Subsec. (c) re submission of annual report to Governor and General Assembly.



Section 22a-98 - Commissioner to coordinate regulatory programs.

The commissioner shall coordinate the activities of all regulatory programs under his jurisdiction with permitting authority in the coastal area to assure that the administration of such programs is consistent with the goals and policies of this chapter. Such programs include, but are not limited to: (1) Regulation of wetlands and watercourses pursuant to chapter 440; (2) regulation of stream encroachment pursuant to sections 22a-342 to 22a-349, inclusive; (3) regulation of dredging and the erection of structures or the placement of fill in tidal, coastal or navigable waters pursuant to sections 22a-359 to 22a-363f, inclusive; and (4) certification of water quality pursuant to the federal Clean Water Act of 1972 (33 USC 1411, Section 401). The commissioner shall assure consistency with such goals and policies in granting, denying or modifying permits under such programs. Any person seeking a license, permit or other approval of an activity under the requirements of such regulatory programs shall demonstrate that such activity is consistent with all applicable goals and policies in section 22a-92 and that such activity incorporates all reasonable measures mitigating any adverse impacts of such actions on coastal resources and future water-dependent development activities. The coordination of such programs shall include, where feasible, the use of common or combined application forms, the holding of joint hearings on permit applications and the coordination of the timing or sequencing of permit decisions.

(P.A. 79-535, S. 21, 25; P.A. 83-525, S. 1; P.A. 96-145, S. 16; P.A. 99-225, S. 12, 33.)

History: P.A. 83-525 required that any person seeking a permit or approval of any activity under the requirements of a regulatory program demonstrate that such activity incorporates all reasonable measures mitigating damage to coastal resources; P.A. 96-145 deleted former Subdiv. (4) re removal of sand and gravel, renumbering former Subdiv. (5) accordingly; P.A. 99-225 added a provision regarding coordination of dredging regulation with coastal management, effective July 1, 1999.



Section 22a-99 - Testimony by coastal municipality on permits and licenses. Appeal from decision of the commissioner.

A coastal municipality may submit written testimony to the commissioner and may appear by right as a party to any hearing before said commissioner concerning any permit or license to be issued by said commissioner for an activity occurring within the coastal boundary of the municipality or occurring within the coastal boundary of any adjacent municipality and within five hundred feet of the boundary of such municipality and may appeal any decision of the commissioner concerning such permit or license.

(P.A. 79-535, S. 18, 25.)



Section 22a-100 - State plans and actions to be consistent with this chapter.

(a) All major state plans, other than the state plan for conservation and development adopted pursuant to part I of chapter 297, which affect the coastal area shall be consistent with the goals and policies stated in section 22a-92 and existing state plans, other than the state plan for conservation and development adopted pursuant to part I of chapter 297, which affect the coastal area shall, on or before July 1, 1981, be revised, if necessary, to insure consistency with this chapter. Agencies responsible for revising state plans, other than the state plan for conservation and development adopted pursuant to part I of chapter 297, shall consult with the commissioner in making such revisions.

(b) Each state department, institution or agency responsible for the primary recommendation or initiation of actions within the coastal boundary which may significantly affect the environment, as defined in section 22a-1c, shall insure that such actions are consistent with the goals and policies of this chapter and incorporate all reasonable measures mitigating any adverse impacts of such actions on coastal resources and future water-dependent development activities. The Secretary of the Office of Policy and Management shall consider the consistency of such proposed actions with such goals and policies in determining whether or not an environmental impact evaluation prepared pursuant to section 22a-1b satisfies the requirements of sections 22a-1a to 22a-1h, inclusive, and regulations adopted pursuant thereto. The commissioner shall amend such regulations, if necessary, to insure consistency with the goals and policies of this chapter.

(P.A. 79-535, S. 20, 25; P.A. 83-525, S. 2.)

History: P.A. 83-525 amended Subsec. (b), requiring agencies to insure that actions which might affect the environment incorporate all reasonable safeguards against any adverse affect.



Section 22a-101 - Municipal coastal programs.

(a) In order to carry out the policies and provisions of this chapter and to provide more specific guidance to coastal area property owners and developers, coastal municipalities may adopt a municipal coastal program for the area within the coastal boundary and landward of the mean high water mark.

(b) A municipal coastal program shall include, but is not limited to: (1) Revisions to the municipal plan of conservation and development under section 8-23 or special act, insofar as it affects the area within the coastal boundary, such revisions to include an identification and written description of the municipality’s major coastal-related issues and problems, both immediate and long-term, such as erosion, flooding, recreational facilities, and utilization of port facilities and to include a description of the municipal boards, commissions and officials responsible for implementing and enforcing the coastal program, a description of enforcement procedures and a description of continuing methods of involving the public in the implementation of the municipal coastal program; (2) revisions to the municipal zoning regulations under section 8-2 or under special act and revisions to the following regulations and ordinances if the municipality has adopted such regulations or ordinances, and insofar as such regulations or ordinances affect the area within the coastal boundary: (A) Historic district ordinances under section 7-147b; (B) waterway encroachment line ordinances under section 7-147; (C) subdivision ordinances under section 8-25; (D) inland wetland regulations under subsection (e) of section 22a-42 and section 22a-42a; (E) sewerage ordinances under section 7-148; (F) ordinances or regulations governing filling of land and removal of soil, loam, sand or gravel under section 7-148; (G) ordinances concerning protection and improvement of the environment under section 7-148; and (H) regulations for the supervision, management, control, operation or use of a sewerage system under section 7-247.

(c) If a municipality has not yet adopted a municipal plan of conservation and development under section 8-23, a municipal planning commission may prepare a municipal coastal plan of development solely for that portion of municipality within the coastal boundary in accordance with subsection (b) of this section and section 22a-102.

(d) A municipal coastal program may include revisions to the following municipal plans or programs which revisions shall be consistent with the municipal plan of conservation and development revised in accordance with subsection (b) of this section and section 22a-102: (1) The community development plan under sections 8-169c and 8-169d; (2) the harbor improvement plan under section 13b-56; (3) the redevelopment plan under sections 8-125 and 8-127; (4) the port development plan under section 7-329c; (5) the capital improvement plan under section 8-160; (6) the open space plan under section 12-107e; (7) any development project plan or plans under section 8-189; and (8) the municipal water pollution control plan under section 7-245.

(e) Revisions to the municipal plan of development in accordance with subsection (b) of this section and section 22a-102 may include a description of any development projects, acquisition plans, open space tax abatement programs, flood and erosion control projects and other nonregulatory measures which the municipality intends to undertake in order to promote wise management of coastal resources.

(P.A. 79-535, S. 7, 25; P.A. 82-327, S. 10; P.A. 85-409, S. 1, 8; P.A. 95-335, S. 18, 26.)

History: P.A. 82-327 changed a reference to sewer ordinance adopted under Sec. 7-153 to Sec. 7-148 to acknowledge a transfer; P.A. 85-409 removed reference to planned unit development regulations under Secs. 8-13c and 8-13d, which were repealed by that act; P.A. 95-335 amended Subsecs. (b) to (d) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995.



Section 22a-102 - Municipal plan of development. Proposed municipal land use regulations.

(a) In revising the municipal plan of conservation and development in accordance with subsection (b) of section 22a-101, the municipal planning commission shall follow: (1) The policies and goals in section 22a-92; (2) criteria listed in section 8-23.

(b) In adopting any proposed municipal plan of conservation and development, zoning regulations or changes thereto or other municipal coastal regulations listed in subdivision (2) of subsection (b) of section 22a-101 or changes thereto, the following criteria shall also be considered: (1) The character and distribution of the coastal resources defined in section 22a-93 within its coastal boundary, the capacity of and limitations on such resources to support development, and the types and methods of development compatible with the wise use, protection and enhancement of such resources; (2) the nature and pattern of existing development; and (3) the need for public services.

(c) The municipal planning commission may revise its municipal plan of conservation and development by making such changes as: Modifications of land use categories, changes in the density and intensity of land use, alteration in plan policies; modifications in growth strategies, changes in acquisition priorities, and alterations in public infrastructure, highway and other capital improvement projects.

(d) The municipal planning commission shall submit its proposed revisions to the municipal plan of conservation and development prepared in accordance with subsections (a) and (b) of this section and section 22a-101 to the commissioner and the regional planning agency for review and comment prior to the final adoption of such revisions in accordance with section 8-23. Upon receipt of such proposed revisions the commissioner and the regional planning agency shall review them for consistency with requirements and criteria listed in subsections (a) and (b) of this section and said section 22a-101 and shall within ninety days notify the municipality in writing of any suggested modifications to the proposed revisions. Upon receipt of such comments or ninety days after receipt by the commissioner of proposed revisions, the municipal planning commission may modify and adopt the proposed revisions in accordance with said section 8-23.

(P.A. 79-535, S. 8, 25; P.A. 83-287, S. 1; P.A. 95-335, S. 19, 26.)

History: P.A. 83-287 amended Subsec. (b) to require that any proposed municipal land use or coastal regulation, not only a revision to a municipal plan of development, reflect coastal management criteria; P.A. 95-335 amended section to change “plan of development” to “plan of conservation and development”, effective July 1, 1995.



Section 22a-103 - Municipal zoning regulations. Criteria and process for revision.

(a) In revising zoning regulations and other municipal coastal regulations and ordinances listed in subdivision (2) of subsection (b) of section 22a-101, the municipal agency with jurisdiction over such regulations or ordinances shall consider the criteria in section 8-2 and the other sections of the general statutes or special act authorizing such regulations. Such regulations shall conform to and effectuate the policies and land and water use strategies of the municipal coastal plans revised under sections 22a-101 and 22a-102 and the criteria listed in subsections (a) and (b) of section 22a-102.

(b) The municipal agency with jurisdiction over the zoning regulations and other municipal coastal regulations and ordinances listed in subdivision (2) of subsection (b) of section 22a-101 shall submit its proposed revisions of such regulations and ordinances to the commissioner for his review and comment prior to final adoption of such revisions in accordance with the appropriate statutory requirements regarding amendment of such regulations or ordinances. Upon receipt of the proposed revisions to the municipal coastal regulations, the commissioner shall review them for their consistency with the municipality’s previously adopted municipal plan of conservation and development and the criteria listed in subsections (a) and (b) of section 22a-102, and shall within ninety days notify the municipality in writing of any suggested modifications. Upon receipt of the commissioner’s comments or ninety days after his receipt of proposed revisions the municipal agency with jurisdiction over such regulations may modify and adopt the proposed revisions in accordance with the appropriate statutory requirements regarding amendment of such regulations and ordinances.

(c) In revising zoning regulations under chapter 124 for the area within the coastal boundary the municipal zoning commission may utilize any lawful zoning techniques, including but not limited to, modifications of use categories, alteration of density and intensity of use, special use zones, overlay zones, special permit regulations, sign controls, design controls, landscaping and gardening regulations, hazard or geological review requirements, conservation, cluster, open space and lot coverage requirements, minimum lot sizes, setback requirements, and bonus and incentive zoning regulations.

(d) In revising subdivision regulations under chapter 126 the municipal planning commission may utilize any lawful technique including, but not limited to, conservation, cluster, open space, park and recreation regulations.

(P.A. 79-535, S. 9, 25; P.A. 85-409, S. 2, 8; P.A. 95-335, S. 20, 26.)

History: P.A. 85-409 substituted reference to chapter 124 for reference to chapter 124a in Subsec. (c); P.A. 95-335 amended Subsec. (b) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995.



Section 22a-104 - Implementation of municipal coastal program. Amendments.

(a) If a municipality has adopted a municipal coastal program in accordance with sections 22a-101, 22a-102 and 22a-103, such program shall be implemented by those municipal bodies exercising legal authority for the regulatory decisions listed in subsection (b) of section 22a-105. The provisions of subsections (b) to (e), inclusive, of this section shall apply to such municipality.

(b) Amendments to the municipal plan of conservation and development affecting the area within the coastal boundary or municipal coastal regulations shall be made in accordance with subsection (e) of this section and sections 22a-101, 22a-102 and 22a-103.

(c) When amendments are made to the municipal plan of conservation and development affecting the area within the coastal boundary, the municipality shall also make such amendments to the zoning regulations and other municipal coastal regulations listed in subdivision (2) of subsection (b) of section 22a-101 in accordance with applicable statutory requirements regarding amendment of such regulations and ordinances as are necessary to insure that such regulations conform to and effectuate the policies and land and water use strategies of the amended plans.

(d) When amendments are made to zoning regulations and other municipal coastal regulations listed in subdivision (2) of subsection (b) of section 22a-101 without prior amendments to corresponding provisions of municipal coastal plans, such regulations, as amended, shall conform to and effectuate the policies and land and water use strategies of the municipal coastal plans and the criteria listed in subsections (a) and (b) of section 22a-102.

(e) Any proposed municipal plan of conservation and development or zoning regulations or changes thereto affecting the area within the coastal boundary, regardless of whether the municipality affected has adopted a municipal coastal program in accordance with sections 22a-101, 22a-102 and 22a-103, shall be consistent with the policies of section 22a-92 and the criteria of subsection (b) of said section 22a-102. The commissioner shall be notified of any such proposed municipal plan of conservation and development or zoning regulations or changes thereto at least thirty-five days prior to the commencement of the hearing thereon. The commissioner may comment on and make recommendations on such proposals or changes. Such comment shall be read into the record of the public hearing and shall be considered by the appropriate board or commission before final action on the proposals or changes. Failure to comment by the commissioner shall not be construed to be approval or disapproval.

(P.A. 79-535, S. 10, 25; P.A. 83-287, S. 2, 3; P.A. 95-335, S. 21, 26.)

History: P.A. 83-287 amended Subsec. (a) to clarify the application of Subsecs. (b) to (e), inclusive, to municipalities with coastal programs and replaced previous Subsec. (e) re procedure for adoption of proposed amendments with new provisions; P.A. 95-335 amended Subsecs. (b), (c) and (e) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995.

Provision that commissioner may comment is directory and not mandatory; failure to read commissioner’s entire letter into the record did not invalidate commission’s action when salient portions were read into the record, a summary of other provisions was read in and copies of the entire letter were made available to the public. 58 CA 29.



Section 22a-105 - Coastal site plan reviews.

(a) Coastal municipalities shall undertake coastal site plan reviews in accordance with the requirements of this chapter.

(b) The following site plans, plans and applications for activities or projects to be located fully or partially within the coastal boundary and landward of the mean high water mark shall be defined as “coastal site plans” and shall be subject to the requirements of this chapter: (1) Site plans submitted to a zoning commission in accordance with section 22a-109; (2) plans submitted to a planning commission for subdivision or resubdivision in accordance with section 8-25 or with any special act; (3) applications for a special exception or special permit submitted to a planning commission, zoning commission or zoning board of appeals in accordance with section 8-2 or with any special act; (4) applications for a variance submitted to a zoning board of appeals in accordance with subdivision (3) of section 8-6 or with any special act, and (5) a referral of a proposed municipal project to a planning commission in accordance with section 8-24 or with any special act.

(c) In addition to the requirements specified by municipal regulation, a coastal site plan shall include a plan showing the location and spatial relationship of coastal resources on and contiguous to the site; a description of the entire project with appropriate plans, indicating project location, design, timing, and methods of construction; an assessment of the capability of the resources to accommodate the proposed use; an assessment of the suitability of the project for the proposed site; an evaluation of the potential beneficial and adverse impacts of the project and a description of proposed methods to mitigate adverse effects on coastal resources.

(d) Municipalities, acting through the agencies responsible for the review of the coastal site plans defined in subsection (b) of this section, may require a filing fee to defray the reasonable cost of reviewing and acting upon an application.

(e) The board or commission reviewing the coastal site plan shall, in addition to the discretion granted in any other sections of the general statutes or in any special act, approve, modify, condition or deny the activity proposed in a coastal site plan on the basis of the criteria listed in section 22a-106 to ensure that the potential adverse impacts of the proposed activity on both coastal resources and future water-dependent development activities are acceptable. The provisions of this chapter shall not be construed to prevent the reconstruction of a building after a casualty loss.

(f) Notwithstanding the provisions of any other section of the general statutes to the contrary, the review of any coastal site plan pursuant to this chapter shall not be deemed complete and valid unless the board or commission having jurisdiction over such plan has rendered a final decision thereon. If such board or commission fails to render a decision within the time period provided by the general statutes or any special act for such a decision, the coastal site plan shall be deemed rejected.

(P.A. 79-535, S. 11, 25; P.A. 82-250, S. 2, 6; P.A. 83-525, S. 3; P.A. 84-53, S. 1, 2; P.A. 85-409, S. 3, 8.)

History: P.A. 82-250 amended Subsec. (b) to require that municipalities with planning and zoning functions authorized by special act comply with coastal site plan review; P.A. 83-525 added a new Subsec. (f) which requires a board or commission to decide on a coastal site plan before it is to be considered complete and valid; P.A. 84-53 amended Subsec. (e) by adding provision clarifying the lack of authority of a board or commission to prevent reconstruction after a casualty loss; P.A. 85-409 removed reference to plans submitted to planning commission for approval of planned unit development under Sec. 8-13f which was repealed by the same act.

Subsec. (b):

Referral under Sec. 8-24 for a municipal project located within coastal boundary is a coastal site plan that must be reviewed in accordance with provisions of the Coastal Management Act. 266 C. 338.



Section 22a-106 - Criteria and process for action on coastal site plans.

(a) In addition to determining that the activity proposed in a coastal site plan satisfies other lawful criteria and conditions, a municipal board or commission reviewing a coastal site plan shall determine whether or not the potential adverse impacts of the proposed activity on both coastal resources and future water-dependent development activities are acceptable.

(b) In determining the acceptability of potential adverse impacts of the proposed activity described in the coastal site plan on both coastal resources and future water-dependent development opportunities a municipal board or commission shall: (1) Consider the characteristics of the site, including the location and condition of any of the coastal resources defined in section 22a-93; (2) consider the potential effects, both beneficial and adverse, of the proposed activity on coastal resources and future water-dependent development opportunities; and (3) follow all applicable goals and policies stated in section 22a-92 and identify conflicts between the proposed activity and any goal or policy.

(c) Any persons submitting a coastal site plan as defined in subsection (b) of section 22a-105 shall demonstrate that the adverse impacts of the proposed activity are acceptable and shall demonstrate that such activity is consistent with the goals and policies in section 22a-92.

(d) A municipal board or commission approving, modifying, conditioning or denying a coastal site plan on the basis of the criteria listed in subsection (b) of this section shall state in writing the findings and reasons for its action.

(e) In approving any activity proposed in a coastal site plan, the municipal board or commission shall make a written finding that the proposed activity with any conditions or modifications imposed by the board: (1) Is consistent with all applicable goals and policies in section 22a-92; (2) incorporates as conditions or modifications all reasonable measures which would mitigate the adverse impacts of the proposed activity on both coastal resources and future water-dependent development activities.

(P.A. 79-535, S. 12, 25.)

Subsec. (e):

Municipal board or commission is required to make written findings in approving coastal site plan but board’s failure to state its reasons in writing is not fatal to board’s decision because reviewing court must search the record for sufficiency of evidence supporting board’s decision. 112 CA 239.



Section 22a-106a - Civil penalty.

Any person who conducts an activity within the coastal boundary without having received a lawful approval from a municipal board or commission under all of the applicable procedures and criteria listed in sections 22a-105 and 22a-106 or who violates the terms and conditions of an approval under said sections shall be liable for a civil penalty of not more than one thousand dollars for each offense. Each violation shall be a separate and distinct offense and in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Commissioner of Energy and Environmental Protection may request the Attorney General to bring a civil action in the superior court for the judicial district of Hartford to seek imposition and recovery of such civil penalty.

(P.A. 87-438, S. 1; P.A. 88-230, S. 1, 12; 88-364, S. 41, 123; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-80, S. 1.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made a technical change; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P. A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-107 - Bond as a condition to coastal site plan approval.

As a condition to a coastal site plan approval a board or commission may require a bond, escrow account or other surety or financial security arrangement to secure compliance with any modifications, conditions and other terms stated in its approval of a coastal site plan.

(P.A. 79-535, S. 13, 25.)



Section 22a-108 - Violations.

Any activity within the coastal boundary not exempt from coastal site plan review pursuant to subsection (b) of section 22a-109, which occurs without having received a lawful approval from a municipal board or commission under all of the applicable procedures and criteria listed in sections 22a-105 and 22a-106, or which violates the terms or conditions of such approval, shall be deemed a public nuisance. Municipalities shall have the authority to exercise all enforcement remedies legally available to them for the abatement of such nuisances including, but not limited to, those under section 8-12. After notifying the municipality in which the activity is located, the commissioner may order that such a public nuisance be halted, abated, removed or modified and that the site of the violation be restored as nearly as reasonably possible to its condition prior to the violation, under the authority of sections 22a-6 and 22a-7. The commissioner may request the Attorney General to institute proceedings to enjoin or abate any such nuisance. Upon receipt of a petition signed by at least twenty-five residents of the municipality in which an activity is located the commissioner shall investigate to determine whether or not an activity described in the petition constitutes a public nuisance. Within ninety days of receipt of such petition, the commissioner shall make a written determination and provide the petitioning municipality with a copy of such determination.

(P.A. 79-535, S. 14, 25; P.A. 82-250, S. 3, 6.)

History: P.A. 82-250 amended the section to authorize the commissioner to request the attorney general to enjoin or abate the public nuisance caused by an activity in violation of the coastal site plan review process, and applied section to activities “not exempt” from review rather than to activities “subject to” review requirements.



Section 22a-109 - Coastal site plans. Review.

(a) A coastal site plan shall be filed with the municipal zoning commission to aid in determining the conformity of a proposed building, use, structure or shoreline flood and erosion control structure, as defined in subsection (c) of this section, fully or partially within the coastal boundary, with the specific provisions of the zoning regulations of the municipality and the provisions of sections 22a-105 and 22a-106, and in the case of shoreline flood and erosion control structures, the provisions of sections 22a-359 to 22a-363, inclusive, and any regulations adopted thereunder. A coastal site plan required under this section may be modified or denied if it fails to comply with the requirements already set forth in the zoning regulations of the municipality and, in addition, the coastal site plan may be modified, conditioned or denied in accordance with the procedures and criteria listed in sections 22a-105 and 22a-106. A coastal site plan for a shoreline flood and erosion control structure may be modified, conditioned or denied if it fails to comply with the requirements, standards and criteria of sections 22a-359 to 22a-363, inclusive, and any regulations adopted thereunder. A coastal site plan for a shoreline flood and erosion structure shall be approved if the record demonstrates and the commission makes specific written findings that such structure is necessary and unavoidable for the protection of infrastructural facilities, cemetery or burial grounds, water-dependent uses fundamental to habitability or primary use of such property or inhabited structures or structure additions constructed as of January 1, 1995, that there is no feasible, less environmentally damaging alternative and that all reasonable mitigation measures and techniques are implemented to minimize adverse environmental impacts. Review of a coastal site plan under the requirements of this section shall supersede any review required by the municipality under subsection (g) of section 8-3 and shall be in addition to any applicable zoning regulations of any special district exercising zoning authority under special act. The provisions of this section shall not be construed to limit the authority of the Commissioner of Energy and Environmental Protection under sections 22a-359 to 22a-363, inclusive.

(b) The zoning commission may by regulation exempt any or all of the following uses from the coastal site plan review requirements of this chapter: (1) Minor additions to or modifications of existing buildings or detached accessory buildings, such as garages and utility sheds; (2) construction of new or modification of existing structures incidental to the enjoyment and maintenance of residential property including but not limited to walks, terraces, elevated decks, driveways, swimming pools, tennis courts, docks and detached accessory buildings; (3) construction of new or modification of existing on-premise structures including fences, walls, pedestrian walks and terraces, underground utility connections, essential electric, gas, telephone, water and sewer service lines, signs and such other minor structures as will not substantially alter the natural character of coastal resources or restrict access along the public beach; (4) construction of an individual single-family residential structure except when such structure is located on an island not connected to the mainland by an existing road bridge or causeway or except when such structure is in or within one hundred feet of the following coastal resource areas: Tidal wetlands, coastal bluffs and escarpments and beaches and dunes; (5) activities conducted for the specific purpose of conserving or preserving soil, vegetation, water, fish, shellfish, wildlife and other coastal land and water resources; (6) interior modifications to buildings; and (7) minor changes in use of a building, structure or property except those changes occurring on property adjacent to or abutting coastal waters. Gardening, grazing and the harvesting of crops shall be exempt from the requirements of this chapter. Notwithstanding the provisions of this subsection, shoreline flood and erosion control structures as defined in subsection (c) of this section shall not be exempt from the requirements of this chapter.

(c) For the purposes of this section, “shoreline flood and erosion control structure” means any structure the purpose or effect of which is to control flooding or erosion from tidal, coastal or navigable waters and includes breakwaters, bulkheads, groins, jetties, revetments, riprap, seawalls and the placement of concrete, rocks or other significant barriers to the flow of flood waters or the movement of sediments along the shoreline. The term shall not include: (1) Any addition, reconstruction, change or adjustment to any walled and roofed building which is necessary for such building to comply with the requirements of the Code of Federal Regulations, Title 44, Part 50, and any municipal regulation adopted thereunder, or (2) any activity, including, but not limited to, living shorelines projects, for which the primary purpose or effect is the restoration or enhancement of tidal wetlands, beaches, dunes or intertidal flats.

(d) A copy of each coastal site plan submitted for any shoreline flood and erosion control structure shall be referred to the Commissioner of Energy and Environmental Protection within fifteen days of its receipt by the zoning commission. The day of receipt shall be determined in accordance with subsection (c) of section 8-7d. The commissioner may comment on and make recommendations on such plans. Such comments and recommendations shall be submitted to the zoning commission within thirty-five days of the date of receipt of the coastal site plan by the commissioner and shall be considered by the zoning commission before final action on the plan. If the commissioner fails to comment on a plan within the thirty-five-day period or any extension granted by the zoning commission, the zoning commission may take final action on such plan. Failure to comment by the commissioner shall not be construed to be approval or disapproval.

(e) The zoning commission may, at its discretion, hold a hearing on a coastal site plan required by this section. The commission shall hold a hearing on a coastal site plan for a shoreline flood and erosion control structure upon the request of the Commissioner of Energy and Environmental Protection.

(f) The zoning commission shall set forth the reasons for any decision to deny, modify or condition a coastal site plan submitted under this section. A copy of any decision shall be sent by certified mail to the person who submitted such plan within fifteen days after such decision is rendered. A copy of any decision on a coastal site plan for a shoreline flood and erosion control structure shall be sent to the Commissioner of Energy and Environmental Protection within fifteen days after such decision is rendered. The commission shall publish notice of the approval or denial of a coastal site plan, in a newspaper having a general circulation in the municipality, not more than fifteen days after such decision is rendered.

(g) The coastal site plan review required under this section shall be subject to the same statutory requirements as subsections (a) and (b) of section 8-7d for the purposes of determining the time limitations on the zoning commission in reaching a final decision.

(h) In addition to the requirements of subsection (f) of section 8-3, no building permit or certificate of occupancy shall be issued for a building, use or structure subject to the zoning regulations of a municipality and located fully or partially within the coastal boundary, or for any shoreline flood and erosion control structure as defined in subsection (c) of this section, and located fully or partially within the coastal boundary, without certification in writing by the official charged with enforcement of such regulations that such building, use, structure or shoreline flood and erosion control structure has been reviewed and approved in accordance with the requirements of this chapter or is a use exempt from such review under regulations adopted by the zoning commission in accordance with this section.

(i) A municipality by vote of its legislative body may delegate its responsibility for coastal site plan review under this section to a special district exercising zoning authority under special act for the area within both the coastal boundary and limits of the special district, subject to acceptance by the special district of such responsibility following the procedures listed in section 7-327. The municipality may revoke the delegation of such responsibilities and the special district may also revoke acceptance of such responsibility under this subsection at any time. Notwithstanding the provisions of this subsection, the town of Groton shall delegate authority for coastal site plan review to the Noank fire district.

(j) A municipal zoning commission reviewing, in accordance with this section, a coastal site plan for a building use, structure, or shoreline flood and erosion control structure occurring within the limits of a special district exercising zoning authority under special act shall provide a copy of the coastal site plan to the chief elected official of such district and shall provide an adequate opportunity for comment by such official prior to making a final decision on the coastal site plan. A special district delegated the responsibility for coastal site plan reviews in accordance with subsection (i) of this section shall provide a copy of any coastal site plan submitted for its review to the municipal zoning commission of the town in which the project is to occur and shall provide an adequate opportunity for comment by the zoning commission prior to making a final decision on the coastal site plan.

(P.A. 79-535, S. 15, 25; P.A. 82-250, S. 4, 6; P.A. 83-525, S. 4, 5; P.A. 87-495, S. 1; P.A. 05-288, S. 96; P.A. 11-80, S. 1; P.A. 12-101, S. 3; P.A. 13-179, S. 7.)

History: P.A. 82-250 amended Subsec. (b) to authorize zoning commissions to exempt from coastal site plan review interior modifications to buildings and minor use changes in a building structure or property and to make technical corrections; P.A. 83-525 amended Subsec. (b) by limiting a zoning commission’s power to exempt construction of a single-family residential structure to those structures not located on an island connected to the mainland by an existing road, bridge or causeway and amended Subsec. (d) by requiring the commission to publish notice of the approval of a coastal site plan; P.A. 87-495 amended Subsec. (a) by applying provisions to shoreline flood and erosion control structures, added new Subsec. (c) defining shoreline flood and erosion control structures and new Subsec. (d) regarding review of shoreline flood and erosion control structures and relettered the section accordingly and amended new Subsecs. (f), (h) and (j) to apply to shoreline flood and erosion control structures; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-101 amended Subsec. (a) to add provision re criteria for approval of coastal site plan for a shoreline flood and erosion structure and amended Subsec. (c) to exclude from definition of “shoreline flood and erosion control structure” any activity for which the primary purpose or effect is the restoration or enhancement of tidal wetlands, dunes or intertidal flats, effective June 8, 2012; P.A. 13-179 amended Subsec. (b)(2) to add provision re elevated decks.



Section 22a-110 - Testimony by commissioner on municipal actions. Appeals.

The commissioner or his designee may submit written testimony to any municipal board or commission and may appear by right as a party to any hearing before such municipal board or commission concerning any proposed municipal plan of conservation and development or zoning regulations or changes thereto affecting the area within the coastal boundary or the review of a coastal site plan or a municipal approval, permit or license for a building, use or structure affecting the area within the coastal boundary and said commissioner may appeal, or appear as a party to any appeal of, a municipal decision concerning such matters whether or not he has appeared as a party before the municipal board or commission. If the decision of such board or commission is upheld by a court of competent jurisdiction, the state shall reimburse the municipality within three months for all costs incurred in defending the decision.

(P.A. 79-535, S. 19, 25; P.A. 83-287, S. 4; P.A. 95-335, S. 22, 26.)

History: P.A. 83-287 expanded the commissioner’s authorization to submit testimony or appear before a municipal agency to any proposal concerning municipal land use regulations affecting the coastal boundary; P.A. 95-335 changed “plan of development” to “plan of conservation and development”, effective July 1, 1995.



Section 22a-111 - Connecticut River Gateway Committee. Consistency.

(a) The minimum standards established by the Connecticut River Gateway Committee under section 25-102d and revisions to such standards adopted by the Connecticut River Gateway Commission under subsection (c) of section 25-102g before January 1, 1980, shall be deemed to be consistent with the goals, policies and purposes of this chapter.

(b) On or after January 1, 1980, the commission shall make no revisions to such standards which are inconsistent with the goals and policies stated in subsections (a) and (b) of section 22a-92.

(c) No provision of this chapter shall be deemed to derogate from the authority of the commission to approve or disapprove the adoption, amendment or repeal of local zoning, subdivision or planning regulations under subsection (b) of section 25-102g, provided any such approval or disapproval shall be consistent with the goals and policies stated in subsections (a) and (b) of section 22a-92.

(P.A. 79-535, S. 16, 25.)



Section 22a-111a - Hurricane or tropical storm warning. Fortification of property.

In the event of an issuance of a hurricane or tropical storm warning by the National Hurricane Center of the National Weather Service in any part of the state, or as authorized by the Commissioner of Energy and Environmental Protection, any property owner or municipality may, in the twenty-four hours prior to the predicted commencement of the hurricane or tropical storm, fortify property above the coastal jurisdiction line with temporary structures, including sand bags, blocks and other suitable materials. Any such structures shall be removed not later than forty-eight hours after a hurricane or tropical storm warning is lifted unless such deadline is extended by said commissioner.

(P.A. 13-179, S. 11.)



Section 22a-111b - Pilot program to assist residential property owners re coastal management and water resources rights and responsibilities.

For the period commencing on October 1, 2013, and ending September 30, 2015, the Commissioner of Energy and Environmental Protection shall establish a pilot program for any residential property owner who receives a notice of noncompliance from the Department of Energy and Environmental Protection for a violation of this chapter or chapter 446i. Such program shall be designed to assist owners of residential property to better understand such owners’ rights and responsibilities under this chapter and chapter 446i. Not later than January 1, 2016, the commissioner shall submit a summary of such pilot program, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to municipalities and the environment.

(P.A. 13-179, S. 15.)



Section 22a-112 to 22a-113c - Financial assistance; grants to municipalities; contracts or grant agreements concerning coastal management. Estuarine embayment program established. Grants; eligibility. Regulations. State bond issue authorized for estuarine embayment projects.

Sections 22a-112 to 22a-113e, inclusive, are repealed, effective June 21, 2010.

(P.A. 79-535, S. 6, 24, 25; P.A. 82-250, S. 5, 6; P.A. 86-336, S. 2, 19; 86-382, S. 1–4, 6; P.A. 88-343, S. 13, 32; May Sp. Sess. P.A. 92-7, S. 16, 36; P.A. 05-288, S. 97, 98; P.A. 10-106, S. 16.)






Chapter 444a - Harbor Management Commissions

Section 22a-113k - Harbor management commissions.

(a) Any municipality having within its limits navigable waters as defined in subsection (b) of section 15-3a may establish by ordinance one or more harbor management commissions or may designate any existing board, commission, council, committee or other agency as a harbor management commission. Any harbor management commission established under this section may include one member representing each of the following: The planning commission, the zoning commission, or the combined planning and zoning commission, the conservation commission, shellfish commission and flood control board. The harbor master or deputy harbor master for the municipality shall be a nonvoting ex-officio member of any harbor management commission. The ordinance shall designate the area within the territorial limits of the municipality and below the mean high water that shall be within the jurisdiction of a commission and shall set forth the number of members of a commission, their method of selection, terms of office and procedure for filling any vacancy.

(b) Notwithstanding the provisions of the general statutes or any special act, if an existing municipal waterfront authority, municipal shellfish commission or municipal port authority is designated as a harbor management commission, the municipality may by ordinance increase the membership of such authority, commission or agency and may include one member representing each of the following: The planning commission, the zoning commission, or the combined planning and zoning commission, the conservation commission, shellfish commission and flood control board.

(c) Any two or more municipalities whose common boundaries lie within navigable waters, as defined in subsection (b) of section 15-3a, may by concurrent ordinances of their legislative bodies establish one or more harbor management commissions. Each such commission shall consist of an equal number of members from each municipality constituted pursuant to subsection (a) of this section. Any municipality that is a member of a commission may, by vote of its legislative body, elect to withdraw from a commission.

(P.A. 84-247, S. 1; P.A. 88-336, S. 3, 5; P.A. 90-269, S. 5, 8; P.A. 07-217, S. 109.)

History: P.A. 88-336 inserted new Subsec. (b) concerning membership of existing authorities designated as commissions and relettered former Subsec. (b) as Subsec. (c); P.A. 90-269 authorized a municipality to have one or more harbor management commissions; P.A. 07-217 made technical changes in Subsec. (c), effective July 12, 2007.



Section 22a-113l - Powers.

Any commission established pursuant to section 22a-113k is authorized to enter into contracts, employ consultants and other assistants and receive and expend funds for equipment, supplies and staff to carry out the purposes of section 15-1, subsection (a) of section 15-7 and sections 22a-113k to 22a-113t, inclusive. Any municipality may appropriate funds to such commission.

(P.A. 84-247, S. 2.)

History: (Revisor’s note: In 1993 an incorrect internal reference to Sec. “22a-133t” was changed editorially by the Revisors to Sec. “22a-113t”).



Section 22a-113m - Harbor management plan. Approval.

The commission, in consultation with the Commissioners of Energy and Environmental Protection and Transportation, shall prepare or cause to be prepared a management plan for the most desirable use of the harbor for recreational, commercial, industrial and other purposes. For those towns in the coastal area, as defined in section 22a-94, the plan shall provide for the preservation and use of the coastal resources of the harbor in a manner consistent with the provisions of sections 22a-90 to 22a-111, inclusive, and any municipal coastal plan adopted pursuant to section 22a-101 by any municipality that is a member of the commission. A copy of the plan shall be forwarded to the U.S. Army Corps of Engineers for review, comments and recommendations. Such plan shall be submitted for approval to the Commissioners of Energy and Environmental Protection and Transportation. Said commissioners shall act on the plan not more than sixty days after submission of such plan. Upon approval by said commissioners, the plan may be adopted by ordinance by the legislative body of each municipality establishing the commission. The ordinance shall specify the effective date of the plan. A modification to the plan may be proposed at any time and shall be approved in the same manner as the plan. The plan shall be reviewed annually by the commission and the Commissioners of Energy and Environmental Protection and Transportation.

(P.A. 84-247, S. 3; P.A. 10-106, S. 7; P.A. 11-80, S. 58.)

History: P.A. 10-106 replaced reference to Sec. 22a-112 with reference to Sec. 22a-111; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-113n - Content of plan.

(a) The plan shall identify existing and potential harbor problems, establish goals and make recommendations for the use, development and preservation of the harbor. Such recommendations shall identify officials responsible for enforcement of the plan and propose ordinances to implement the plan. The plan shall include, but not be limited to, provisions for the orderly, safe and efficient allocation of the harbor for boating by establishing (1) the location and distribution of seasonal moorings and anchorages, (2) unobstructed access to and around federal navigation channels, anchorage areas and harbor facilities, and (3) space for moorings and anchorages for transient vessels.

(b) The plan may recommend: (1) Boundaries for development areas to be approved and established by the Commissioner of Energy and Environmental Protection in accordance with the provisions of section 22a-360; (2) designations for channels and boat basins for approval and adoption by the Commissioner of Energy and Environmental Protection in accordance with the provisions of section 22a-340; (3) lines designating the limits of areas for the location of vessels with persons living aboard to be approved and adopted by the director of health in accordance with section 19a-227; (4) pump-out facilities, including the designation of no discharge zones in accordance with Section 312 of the federal Clean Water Act; and (5) regulations for the operation of vessels on the harbor pursuant to the provisions of section 15-136. Upon adoption of the plan, any recommendation made pursuant to this section shall be binding on any official of the state, municipality or any other political subdivision when making regulatory decisions or undertaking or sponsoring development affecting the area within the commission’s jurisdiction, unless such official shows cause why a different action should be taken.

(P.A. 84-247, S. 4; P.A. 95-218, S. 9, 24; P.A. 11-80, S. 1.)

History: P.A. 95-218 amended Subsec. (b) to replace a reference to “subsection” with a reference to “section”; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 22a-113o - Factors considered in preparation of plan.

In preparing the plan, the commission shall consider the following factors: (1) Recreational and commercial boating; (2) recreational and commercial fisheries and shellfisheries; (3) fish and shellfish resources, including leased or designated shellfish beds; (4) conservation of natural resources; (5) areas subject to high velocity waters, including but not limited to hurricanes, wave washes or tsunamis, that are designated as V-zones on a flood insurance rate map published by the National Flood Insurance Program; (6) exposed areas subject to flooding and erosion as defined in section 25-70; (7) commercial and industrial uses that are water dependent as defined in subdivision (16) of section 22a-93; (8) water quality and public health; (9) recreational uses other than boating and fisheries; (10) water dependent educational uses; (11) public access; and (12) tidal wetlands, beaches and dunes, bluffs and escarpments and intertidal flats as defined in section 22a-93.

(P.A. 84-247, S. 5.)



Section 22a-113p - Action on applications to municipal agencies referred to commission.

The commission may review and make recommendations, consistent with the plan, on any proposal affecting the real property on, in or contiguous to the harbor that is received by any zoning commission, planning commission or combined planning and zoning commission, zoning board of appeals, historic district commissions, flood and erosion control board, harbor improvement agency, port authority, redevelopment agency, shellfish commission, sewer commission, water pollution control authority or special district with zoning or other land use authority. Such agencies shall send a copy of any such proposal to the commission upon the request of such commission. The commission shall be notified of any such proposal at least thirty-five days prior to the commencement of the hearing thereon or where no hearing is held, at least thirty-five days prior to the taking of any final action on the proposal. The local agency authorized to act on the proposal shall consider the recommendations of the commission. A two-thirds vote of all the members of the local agency having authority to act on the proposal shall be required to approve a proposal which has not received a favorable recommendation from the commission, provided that the provisions of this section shall not be deemed to alter the authority of the agency having primary jurisdiction over the proposal to deny, modify or condition the proposal. Failure of the commission to submit a recommendation shall be deemed to be approval of the proposal.

(P.A. 84-247, S. 6.)



Section 22a-113q - Request for general permit and delegation of enforcement authority.

Upon adoption of the plan, the commission may request a general permit from the United States Army Corps of Engineers and delegation of enforcement authority pursuant to section 22a-2a.

(P.A. 84-247, S. 7.)



Section 22a-113r - Mooring or anchorage permit. Enforcement of ordinances implementing plan.

Upon adoption of the plan, no mooring or anchorage shall be placed in the harbor without a permit from the harbor master or deputy harbor master for the municipality. Any permit granted by the harbor master or deputy harbor master shall be consistent with the plan and shall expire on the thirty-first day of December next following its issuance. The harbor master or deputy harbor master shall keep a record of the location of each mooring and anchorage for which a permit has been issued, the name and address of the owner and a description of the vessel to be moored. Such information shall be made available to any officer authorized to enforce the provisions of chapter 268. The harbor master or deputy harbor master shall enforce any ordinance adopted by a municipality to implement the plan.

(P.A. 84-247, S. 8.)

See Secs. 15-1 and 15-7 re duties of harbor masters.



Section 22a-113s - Permit fee.

The commission may propose a fee schedule for a permit for a mooring or anchorage or any other activity within the scope of the plan to be adopted by vote of the legislative body of each town establishing the commission. The maximum annual fee for a mooring or anchorage shall be two hundred dollars. The harbor master or deputy harbor master for the municipality shall collect such fee. Any fee collected pursuant to this section shall be deposited into a fund maintained by the municipality in which such fee was collected and shall be used for the maintenance and improvement of the harbor for the public and for expenses for personnel and equipment directly related to the function of the commission and the harbor master or deputy harbor master.

(P.A. 84-247, S. 9; P.A. 94-108, S. 3.)

History: P.A. 94-108 increased the maximum mooring fee from $100 to $200.



Section 22a-113t - Model harbor management.

Not more than six months after October 1, 1984, the Commissioner of Energy and Environmental Protection in consultation with the Commissioner of Transportation shall prepare a model harbor management plan.

(P.A. 84-247, S. 10; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.






Chapter 445 - Hazardous Waste

Section 22a-114 - Legislative finding; policy of the state.

The General Assembly finds that improper management of hazardous wastes has contaminated the water, soil and air of the state thereby threatening the health and safety of Connecticut citizens; that the economic benefits to the state from industry are jeopardized if hazardous waste disposal facilities are not available in Connecticut; that the safe management of hazardous wastes, including state involvement, is mandated by the federal Resource Conservation and Recovery Act of 1976 (42 USC 6901 et seq.) and implementing regulations; that the siting of hazardous waste disposal facilities is in the best interest of Connecticut’s citizens and that the public should participate in siting decisions. Therefore the General Assembly declares that it is the policy of the state to initiate final remedial action by the year 2000 at each hazardous waste disposal site listed on July 3, 1989, on the inventory maintained by the Commissioner of Energy and Environmental Protection pursuant to section 22a-133c and to assure the siting of hazardous waste disposal facilities so that the health and safety of Connecticut’s citizens and the environmental and economic interests of the state are protected. The purpose of this chapter is to establish a process for the siting of hazardous waste facilities that will protect the health and safety of Connecticut citizens and assure responsible economic development and to have that siting process be at least as strict as that required by federal law.

(P.A. 81-369, S. 1, 20; P.A. 89-365, S. 1, 9; P.A. 11-80, S. 1.)

History: P.A. 89-365 required initiation of final remedial action by the year 2000 at sites listed on inventory as of July 3, 1989; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-115 - Definitions.

As used in this chapter:

(1) “Hazardous waste” means any waste material which may pose a present or potential hazard to human health or the environment when improperly disposed of, treated, stored, transported, or otherwise managed, including (A) hazardous waste identified in accordance with Section 3001 of the federal Resource Conservation and Recovery Act of 1976 (42 USC 6901 et seq.), (B) hazardous waste identified by regulation by the Department of Energy and Environmental Protection, and (C) polychlorinated biphenyls in concentrations greater than fifty parts per million, but does not mean by-product material, source material or special nuclear material, as defined in section 22a-151, or scrap tires;

(2) “Hazardous waste facility” means land and appurtenances thereon or structures used for the disposal, treatment, storage or recovery of hazardous waste;

(3) “Disposal” means the incineration, long-term storage or treatment of hazardous waste, or the discharge, deposit, injection, dumping or placing of hazardous waste into or on land or water so that such hazardous waste or any hazardous constituent of such hazardous waste enters the environment, is emitted into the air, or is discharged into any waters, including groundwaters;

(4) “Treatment” means a method, technique or process, including neutralization, designed to change the physical, chemical or biological character or composition of hazardous waste, in order to neutralize such waste or render such waste nonhazardous, safer for transport, amenable to recovery, amenable to storage or reduced in volume;

(5) “Short-term storage” means the holding of individual containers of hazardous waste in such a manner as not to constitute disposal of such hazardous waste;

(6) “Long-term storage” means the holding of more than fifty-five gallons or five hundred pounds, whichever amount is greater, of hazardous waste at one site for longer than one year;

(7) “Municipality” means a city, town or borough of the state;

(8) “Person” means any individual, corporation, limited liability company, joint venture, public benefit corporation, partnership, association, trust or estate, the state and its agencies and political subdivisions, the federal government and its agencies, and any other entity, public or private, however organized;

(9) “Modification” means (A) any change or alteration in the design, capacity, process or operation of an existing hazardous waste facility requiring a new permit from the commissioner pursuant to chapter 445, 446c, 446d or 446k, that the council deems significant or (B) any change or alteration in the approved design, capacity, process or operation of a hazardous waste facility constructed or operating pursuant to this chapter that the council deems significant. Such change or alteration may include but is not limited to a change or alteration in the volume or composition of hazardous waste disposed of at such facility. The routine maintenance, repair or replacement of the individual components at a hazardous waste facility that is necessary for normal operation or a change or alteration at a hazardous waste facility ordered by a state official in the exercise of his statutory authority shall not be deemed to be a modification;

(10) “Council” means the Connecticut Siting Council established under section 16-50j;

(11) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(12) “Closure period” means the first one hundred eighty days after the hazardous waste facility receives its final volume of hazardous waste or any other period fixed by the council according to this chapter and sections 16-50j and 16-50v;

(13) “Postclosure period” means the first thirty years after the date of completing closure or any other period fixed by the Department of Energy and Environmental Protection according to this chapter and sections 16-50j and 16-50v;

(14) “Permanent council members” means the membership for proceedings under this chapter, consisting of the Commissioners of Public Health and Emergency Services and Public Protection or their designees, five members appointed by the Governor and one designee each of the speaker of the House and the president pro tempore of the Senate;

(15) “Development and management” means a plan required at the council’s discretion, prepared by the applicant in conjunction with council staff, specifying how project construction will comply with siting orders issued by the council. It includes a statement of the management and administrative program for the operation of the proposed facility with the identity of the person to be responsible for operation, a resume of the person’s qualifications and experience, and a statement of the number, duties, qualifications, and experience of all personnel to be involved in the processing, treatment, transfer, storage, recovery, or disposal of hazardous waste;

(16) “Federal Resource Conservation and Recovery Act” means the federal Resource Conservation and Recovery Act of 1976 (42 USC 6901 et seq.) and implementing regulations as amended from time to time;

(17) “Recovery” means a method, technique or process designed to produce materials or substances from hazardous waste for reuse, offering for sale, or sale;

(18) “Existing hazardous waste facility” means a hazardous waste facility in operation on or before June 1, 1983, or which had received all necessary state permits for hazardous waste disposal on or before July 1, 1981.

(P.A. 80-472, S. 1, 14; P.A. 81-369, S. 2, 20; P.A. 83-235, S. 1, 6; P.A. 84-546, S. 69, 173; P.A. 93-381, S. 9, 39; P.A. 95-79, S. 94, 189; 95-257, S. 12, 21, 58; P.A. 99-225, S. 30, 33; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 110.)

History: P.A. 80-472 effective July 1, 1981, with respect to this section; P.A. 81-369 redefined “hazardous waste” to include waste identified by regulation by environmental protection department and polychlorinated biphenyls in certain concentrations, deleted spilling and leaking of waste in definition of “disposal”, deleted definition of “board” and defined “council”, “commissioner”, “closure period”, “postclosure period”, “permanent council members”, “development and management”, “Federal Resource Recovery and Conservation Act” and “recovery”; P.A. 83-235 repealed the definition of “storage” and replaced it with definitions for “long-term storage” and “short-term storage”, deleted municipalities from definition of “person”, revised the definition of “modification” and defined “existing hazardous waste facility”; P.A. 84-546 made technical changes in Subdiv. (8); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 99-225 amended Subdiv. (1) to specify that by-product, source or special nuclear materials and scrap tires are not within the definition of “hazardous waste”, effective June 29, 1999; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 replaced reference to Commissioner of Public Safety with reference to Commissioner of Emergency Services and Public Protection, effective June 15, 2012.



Section 22a-116 - Regulations.

(a) Except as specified in this chapter the regulations and procedures of the Connecticut Siting Council shall be the same as those for proceedings under sections 16-50g to 16-50z, inclusive, and in the rules of practice adopted under such sections.

(b) The commissioner shall adopt, in accordance with the provisions of chapter 54, regulations for licenses, permits and approvals within his jurisdiction which must be applied for to comply with subsection (c) of section 22a-118.

(c) The permanent members of the council shall adopt, in accordance with the provisions of chapter 54, regulations for the siting of and the development and management of hazardous waste facilities. Such regulations shall establish reasonable application fees to meet administrative costs. The permanent members of the council shall also by regulation establish procedures for an assessment to finance any additional anticipated expenses of reviewing, hearing, and issuing a decision on an application for a hazardous waste facility, including expenses for staff, consultants and studies which such council deems necessary provided that no study shall duplicate a previous study required of the applicant.

(d) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 for the construction, operation, closure and postclosure of hazardous waste facilities.

(P.A. 80-472, S. 2, 3, 14; P.A. 81-369, S. 4, 20; P.A. 83-107; P.A. 85-392, S. 2, 5.)

History: P.A. 81-369 replaced previous provisions which had authorized a study committee to “consider and evaluate alternatives for the composition of a board to carry out the provisions of this chapter” and had empowered environmental protection commissioner to make necessary regulations; P.A. 83-107 added Subsec. (e) requiring that regulations reflect the degree of risk to human health or the environment from hazardous waste; P.A. 85-392 deleted Subsec. (e) which had required that regulations reflect degree of risk.

See Sec. 22a-6z re regulations implementing Subtitle C of the Resource Conservation and Recovery Act of 1976.



Section 22a-117 - Construction or modification of hazardous waste facility. When certificate required. Transfer of certificate. Polychlorinated biphenyls.

(a) No person shall commence construction or modification of a hazardous waste facility unless such person has been issued a certificate of public safety and necessity by the council, except as provided in subsection (b) of this section. The permanent members of the council shall determine if any change in the approved design, capacity, process or operation of a hazardous waste facility is a modification as defined by section 22a-115. Any facility for which such a certificate is required shall thereafter be built, maintained and operated in conformity with such certificate, including all terms, limitations or conditions contained therein.

(b) Sections 22a-114 to 22a-130, inclusive, shall apply to the construction of any hazardous waste facility except existing facilities and to the construction or modification of any hazardous waste facility except: (1) Any facility whose primary business is not disposal, treatment or recovery of hazardous waste but which treats or recovers hazardous waste on site as an integral part of an industrial process as determined by the commissioner; (2) any facility approved by the commissioner designed and operated by or for municipalities pursuant to their obligations under section 22a-220 to provide for solid waste disposal; (3) any facility used only for the short-term storage of hazardous waste; and (4) any facility requiring a permit pursuant to section 22a-454 which the council determines, after consultation with the commissioner, does not pose a significant threat to public safety, human health or the environment.

(c) No certificate may be transferred without the approval of the permanent members of the council. Any transferee shall comply with the terms, limitations and conditions contained in the certificate. The permanent members of the Siting Council shall not approve any such transfer if they find that such transfer was contemplated at or prior to the time the certificate was issued and such fact was not adequately disclosed during the certification proceeding, or if they find that the transferee lacks the financial, technical or management capabilities to comply fully with the terms, limitations or conditions of the certificate.

(d) A certificate may be amended as provided in this chapter.

(e) Any application for a permit to store or dispose of polychlorinated biphenyls, for a fee or other consideration, pursuant to sections 22a-454 and 22a-467, pending as of May 28, 1981, or filed prior to July 1, 1981, shall not be acted on by the commissioner but shall be transferred on July 1, 1981, to the council.

(f) The storage or disposal for a fee or other consideration, in excess of the amount stored or disposed of in the normal operation of any facility as of May 28, 1981, is prohibited until regulations concerning the storage or disposal of polychlorinated biphenyls are adopted by the commissioner and such regulations are exempted from preemption by the United States Environmental Protection Agency pursuant to the federal Toxic Substance Control Act of 1976, (15 USC 2601 et seq.). This subsection prohibits and otherwise regulates the manner and method of disposal of polychlorinated biphenyls within the meaning of said federal act. Upon adoption of such regulations and exemption from preemption by the United States Environmental Protection Agency, the storage or disposal of polychlorinated biphenyls for a fee or other consideration shall not be allowed except in accordance with a certificate of public safety and necessity issued under the provisions of this chapter.

(P.A. 80-472, S. 4, 14; P.A. 81-221, S. 1, 2; 81-369, S. 5, 20; 81-472, S. 137, 159; P.A. 83-235, S. 2, 3, 6; P.A. 94-89, S. 6.)

History: P.A. 80-472 effective July 1, 1981, with respect to this section; P.A. 81-221 added Subsecs. (e) and (f) which prohibit the storage and disposal of PCBs until the commissioner adopts regulations on such storage and disposal; P.A. 81-369 amended Subsec. (a) to authorize the permanent council to determine if a facility has been modified, amended Subsec. (b) to clarify facilities to which chapter applies and amended Subsec. (c) to make permanent council members, rather than the predecessor board, responsible for approval of transfers; P.A. 81-472 made technical changes; P.A. 83-235 replaced previously existing Subsec. (b) re applicable types of hazardous waste facilities with new provisions and amended Subsec. (e) by changing the word “board” to “council” to conform to previous statutory changes; P.A. 94-89 added exemption for certain facilities requiring permit under Sec. 22-454.



Section 22a-118 - Application for certificate. Information required. Amendment or transfer of certificate. Issuance of other permits by Commissioner of Energy and Environmental Protection. Notice of application.

(a) An application for a certificate shall be filed with the council, accompanied by a fee established by regulation adopted by the permanent members of the council, as provided in section 22a-116, containing such information as the council may deem relevant, including but not limited to the following: (1) A description, including estimated cost, of the proposed facility; and a description of the types of wastes to be handled and disposal technology to be used and, if a land disposal is proposed, an explanation of why no other disposal method is reasonably available; (2) reasons for choosing the site and the proposed type of hazardous waste facility selected and a comparison of alternative sites and technologies; (3) a schedule of dates setting forth the proposed program of acquisition, construction, completion and operation; (4) environmental site information obtained from the Department of Energy and Environmental Protection review required by subsection (c) of this section including (A) maps with narrative description of air quality and movement, ground and surface water conditions, levels, movement and fluctuations, vegetation and wildlife populations and habitat, seismic characteristics and hydrogeologic evaluation of the site, setting forth data and analysis as the council shall require, including but not limited to, a map showing the proximity of the proposed site to facilities or properties owned or operated by a water company as defined in section 25-32a, a map showing the land classification of the proposed site under the classification established by section 25-37c, and a report of the impact of the proposed facility on present and future public water supplies and private wells, and (B) design, capacity, operation and management information including facility efficiencies of tanks and any other containers; surface impoundments, waste piles, land treatment facilities, land fills, incinerators, thermal, physical, chemical, and biological treatment units, and injection wells; (5) human population density information for the area of the proposed facility; (6) traffic information including road and transportation access data and maps; (7) information on present and future development of the town where the facility is proposed to be located and for the surrounding towns; (8) a detailed description of provisions, including equipment and operation, for planning for prevention of hazards, monitoring of ground water quality, mitigation of the effect of the operation of the facility on public safety and the environment, and contingency plans and emergency procedures for dealing with facility malfunctions; (9) a listing of federal, state, regional and municipal agencies from which approvals have been received and the planned schedule of obtaining those approvals not yet received; (10) incentives offered and benefits accruing to the municipality in which the proposed facility is to be located; (11) an assessment of the need for the facility and the amount and types of the state’s annual hazardous waste generation which the applicant proposes to dispose of, treat, transfer, store or recover at the facility; (12) the energy and resource recovery benefits, if any, which will be derived from the facility; (13) the plan for facility closure and postclosure care and liability; (14) a detailed statement of the applicant’s financial capabilities as well as a statement of the applicant’s qualifications and previous experience with hazardous waste disposal, including a listing of all hazardous waste disposal projects or methods with which the applicant has had any connection or affiliation, either as owner, contractor, supplier, or consultant; and (15) a list of all criminal and civil charges and enforcement actions, or other proceedings related to hazardous or solid waste or disposal of such waste in which the applicant or any corporate parent, subsidiary or affiliate has been involved.

(b) An application for the amendment or transfer of a certificate shall be in such form and contain such information as the permanent members of the council shall require.

(c) The council shall not accept any application for a certificate for a hazardous waste facility until the applicant has applied to the Commissioner of Energy and Environmental Protection for all licenses, permits or approvals which are within his jurisdiction and the commissioner has closed the public hearing on the application for such licenses, permits, or approvals. The commissioner shall make available to the council the record of proceedings on the application for environmental licenses, permits or approvals. The commissioner shall immediately notify the chief elected official of the town where the facility is proposed to be located of receipt of an application for such licenses, permits or approvals.

(d) Notwithstanding the provisions of section 4-180, the commissioner shall not render a final decision approving any environmental licenses, permits or approvals necessary for a hazardous waste facility until the council issues a certificate of public safety and necessity unless such decision is required by federal law. The commissioner shall publish in the Connecticut Law Journal a notice of his intent to issue such licenses, permits or approvals.

(e) Each application to the council shall be accompanied by proof of service of a copy of such application on the chief elected official and the director of health of each municipality in which the proposed facility is to be located, the fire marshal, the chairpersons of the conservation commission, inland wetlands agency, planning commission, police commission and zoning commission of each municipality in which the proposed facility is to be located, the chairperson of the regional planning agency for the region in which the proposed facility is to be located, each water company, as defined in section 25-32a, which owns or operates land or facilities located in, or serves any customer who resides in, the municipality in which the site is located or an area within a five mile radius of the boundaries of the proposed site, each member of the legislature in whose district the proposed facility is to be located, each owner of land adjacent to the proposed facility and each state department, council and commission named in subsection (e) of section 22a-119. Notice of the application shall be given to the general public by publication, in ten-point boldface type, of a summary of such application and the date on which it will be filed in a newspaper of general circulation in each municipality in which the proposed facility is to be located.

(P.A. 80-472, S. 5, 14; P.A. 81-369, S. 6, 20; P.A. 83-235, S. 4, 6; P.A. 11-80, S. 1.)

History: P.A. 80-472 effective July 1, 1981, with respect to this section; P.A. 81-369 amended Subsec. (a) by revising the type of information required on an application to include additional environmental site information and information on population, transportation, applicant qualification and experience, closure and postclosure plans, and a list of criminal and civil charges and enforcement actions relating to hazardous waste disposal, amended Subsec. (c) to require the commissioner to make available to the council the record of proceedings for an application for environmental licenses, permits and approvals for hazardous waste disposal and amended Subsec. (e) to require the applicant provide notice of application to the fire marshal, water company for municipality where the proposed facility is to be located, agencies listed in Sec. 22a-117, and further required notice to the general public in ten-point boldface type; P.A. 83-235 amended Subsec. (c) to authorize the council to accept an application for a hazardous waste facility after the commissioner of environmental protection has closed the hearing on environmental permits for the facility, rather than after publication of intent to issue approvals and amended Subsec. (d) to require the commissioner to publish a notice of intent to issue permits; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-119 - Hearing on application. Appointment of ad hoc members. Notice. Comments by state agencies.

(a) Upon receipt by the council of an application for a certificate, or an application for the amendment or transfer of a certificate, which meets the requirements of section 22a-118, the council shall immediately notify the Governor and the chief elected official of the municipality or municipalities in which the proposed facility is to be located. The ad hoc members of the council shall be appointed within thirty days after the filing of the application. If the chief elected official does not appoint the members within thirty days, the council shall appoint them within ten days thereafter. Within sixty days after receipt of the application, the council shall hold a meeting at which a date and location for the commencement of a public hearing on the application shall be established, which public hearing shall begin not more than one hundred eighty days after receipt of such application. At least one session of such hearing shall be held after six-thirty p.m. for the convenience of the general public. Such hearing shall be held at a location selected by the council, in the municipality in which the proposed facility is to be located. If the proposed facility is to be located in more than one municipality, the council shall fix the location for a public hearing in whichever municipality it determines is most appropriate, provided the council may hold hearings in more than one municipality.

(b) The council shall give not less than thirty days notice of the commencement of the hearing by mailing a notice of the date, time and location of the commencement of the hearing to the applicant and each person entitled under subsection (e) of section 22a-118 to receive a copy of the application. The council shall also cause a notice of the date and location of the commencement of the hearing to be published, in ten-point boldface type, in a newspaper of general circulation in each municipality in which the proposed facility is to be located at least twenty days prior to the commencement of the hearing.

(c) Hearings shall be held before a majority of the members of the council.

(d) During any hearing held pursuant to this section, the council shall take notice of facts in a manner provided by section 4-178.

(e) Prior to commencing any hearing pursuant to this section the council shall consult with and solicit written comments from the Departments of Energy and Environmental Protection, Public Health, Economic and Community Development, Emergency Services and Public Protection and Transportation, the Office of Policy and Management and the Council on Environmental Quality. Copies of comments submitted by such agencies shall be available to all parties prior to commencement of the public hearing. Agencies consulted may file additional comments within thirty days of the conclusion of the hearing and such additional comments shall be a part of the record.

(f) The council shall render its decision within twelve months of receipt of the application except that such time limit may be extended one hundred eighty days by agreement of the council and applicant. If the council fails to render a decision within such period, the applicant may apply to the superior court for the judicial district of Hartford for an order requiring the council to render a decision immediately. The provisions of this subsection shall apply to an application filed before, on or after April 18, 1988.

(P.A. 80-472, S. 6, 14; P.A. 81-369, S. 7, 20; P.A. 84-307, S. 1, 3; P.A. 88-121, S. 2, 3; 88-230, S. 1, 12; 88-364, S. 37, 82, 123; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-250, S. 1; 95-257, S. 12, 21, 58; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1, 59; June 12 Sp. Sess. P.A. 12-2, S. 111.)

History: P.A. 80-472 effective July 1, 1981, with respect to this section; P.A. 81-369 replaced board and environmental protection commissioner with council, amended Subsec. (a) to establish time limits for procedures for the appointment of ad hoc members including a time period within which members must be appointed and increased time limit for hearing from 120 to 180 days after application, added Subsec. (e) requiring the council consult with and solicit written comments from state agencies on the application and added Subsec. (f) requiring the council to render its decision within one year of application, except upon mutual agreement of the council and applicant; P.A. 84-307 amended Subsec. (f) by decreasing the time allowed for the council’s decision from one year to ten months; P.A. 88-121 amended Subsec. (f) increasing the council’s time to render decisions on applications and specifying retroactive applicability; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made technical changes in Subsec. (f); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-80 amended Subsec. (e) by changing “Department of Environmental Protection” to “Department of Energy and Environmental Protection” and deleting reference to Department of Public Utility Control, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 replaced reference to Department of Public Safety with reference to Department of Emergency Services and Public Protection in Subsec. (e), effective June 15, 2012.



Section 22a-120 - Parties to certification proceedings. Limited appearances. Grouping of parties. Supervision of legal matters for council.

(a) The parties to the certification proceedings shall include: (1) The applicant; (2) each person entitled to receive a copy of the application under subsection (e) of section 22a-118; and (3) such other persons as the council may at any time deem appropriate.

(b) Any person may make a limited appearance at a hearing held pursuant to section 22a-119 prior thereto or within thirty days thereafter, entitling such person to file a statement in writing or to make a brief oral statement at a hearing. All papers and matters filed and statements made by a person making a limited appearance shall become part of the record. No person making a limited appearance, and not otherwise entitled to be a party, shall be a party or shall have the right to cross-examine witnesses or parties or be subject to cross-examination.

(c) The council in its discretion may provide for the grouping of parties with the same interests. If such a group does not designate an agent for the service of notice and documents, then the council shall designate such an agent. Notwithstanding the provisions of this subsection, any party who has been included in a group may, at any time by oral or written notice to the council, elect not to be a member of the group to the extent specified in such notice.

(d) The assistant attorney general or the special assistant attorney general appointed pursuant to subsection (d) of section 16-50n shall have supervision of legal matters concerning the council.

(P.A. 80-472, S. 7, 14; P.A. 81-369, S. 8, 20; P.A. 03-19, S. 57.)

History: P.A. 80-472 effective July 1, 1981, with respect to this section; P.A. 81-369 added Subsec. (c) authorizing grouping of parties and added Subsec. (d) naming the assistant attorney general appointed pursuant to Sec. 16-50n to supervise legal matters for the council; P.A. 03-19 made a technical change in Subsec. (d), effective May 12, 2003.



Section 22a-121 - Record of hearing. Rights of parties.

(a) A record shall be made of the hearing and of all testimony taken and the cross-examination thereon. Every party or group of parties shall have the right to present such oral or documentary evidence and to conduct such cross-examination as may be required for a full and true disclosure of the facts.

(b) A copy of the record shall be available at all reasonable times for examination by the public without cost at the principal office of the council. A copy of the transcript shall be filed in the office of the town clerk in each municipality in which the proposed facility is to be located. A copy of the record may be obtained by any person upon payment of a fee determined by the permanent members of the council.

(P.A. 80-472, S. 8, 14; P.A. 81-369, S. 9, 20.)

History: P.A. 80-472 effective July 1, 1981, with respect to this section; P.A. 81-369 amended Subsec. (b) to replace “board” with “council”, to require that the council file a copy of the transcript rather than a copy of the record and to authorize the council to set a fee for a copy of the record.



Section 22a-122 - Decision and opinion. Criteria for decision. Findings and determination. Financial responsibility. Service and publication. Appeal.

(a) The council shall, within the time specified in subsection (f) of section 22a-119, render a decision upon the record by an affirmative vote of not less than seven council members either granting or denying the application as filed, or granting it upon such terms, limitations or conditions as the council may deem appropriate. The council shall file, with its decision, an opinion stating in full the reasons for its decision.

(b) In making its decision, the council shall consider: (1) The impact of the proposed facility on the municipality and affected geographic area in which it is to be located in terms of public health, safety and welfare including but not limited to (A) the risk and impact of accident during transportation of hazardous waste, (B) the risk and impact of fires or explosions from improper storage or disposal methods, (C) consistency of the proposed facility with local and regional land use plans and regulations and the state conservation and development plan in effect at the time the applicant applies to the Commissioner of Energy and Environmental Protection for the environmental licenses, permits, or approvals necessary to construct and operate the facility, and with existing and proposed development in the area, (D) the protection of the public from adverse impacts including but not limited to adverse economic impacts of the facility during its construction and operation and after its operation life, (E) the risk and impact on public and private drinking water supplies; (2) the population density in the area of the proposed facility and its proximity to residential areas; (3) data available under the Superfund Amendments and Reauthorization Act of 1986 concerning permitted and illegal discharges in the geographical area affected by the proposed facility; (4) the proximity of the proposed facility to schools; (5) the availability of other sites; and (6) other criteria consistent with the goal of insuring the maximum safety of the public from potential dangers associated with the siting and the development and management of construction of hazardous waste facilities which may be established by regulation adopted by the permanent members of the council in accordance with the provisions of subsection (c) of section 22a-116. The permanent members of the council shall adopt regulations in accordance with the provisions of said chapter establishing minimum distances between the active parts of the facility and other land uses.

(c) The council shall not grant a certificate unless it finds and determines: (1) A public need and the basis of such need for the facility; (2) the nature of the probable health and environmental impact of the facility including but not limited to those listed in subsection (b) of this section and consideration of the number of persons affected; (3) in the case of a proposed land disposal facility, an explanation of why no other disposal method is more appropriate; (4) every significant single and cumulative adverse effect on and conflict with state policies on (A) the natural environment, (B) the ecological balance, (C) the public health and safety, (D) scenic, historic and recreational values, (E) forests and parks, (F) air and water purity, including impact on present and future sources of water supply; and (5) why such adverse effects or conflicts set forth in subdivision (4) of this subsection are not sufficient for denial of the certificate. Any applicant who withdraws an application submitted under the federal Resource Conservation and Recovery Act, this chapter or the regulations adopted pursuant to subsection (c) of section 22a-449 may not reapply for a certificate for two years from the date of such withdrawal or denial.

(d) The council shall not grant a certificate unless the following financial responsibility requirements are met: (1) For the period of facility operation, the applicant shall maintain third party liability insurance for sudden and nonsudden occurrences in an amount fixed by the council in accordance with the federal Resource Conservation and Recovery Act, except that the council may require such insurance in an amount more than that required by said act. Insurance shall be provided by a carrier licensed by the Insurance Commissioner and who evidences at all times the financial resources necessary for licensure. The council may accept other forms of security allowed by the federal Resource Conservation and Recovery Act which the council deems equivalent to third party insurance if such insurance is not reasonably available. Certification of insurance is to be filed annually by the applicant with the council; (2) for the period of closure, the applicant shall provide, prior to operation, a surety bond or other security acceptable to the council in an amount fixed by the council sufficient to pay for the costs of closure. The amount and form of security shall be fixed by the council in accordance with the federal Resource Conservation and Recovery Act. A trust fund shall be established, in accordance with said act, to be financed by yearly payments by the hazardous waste facility operator. The amount paid into the fund shall be fixed by the council so that at the time of closure the fund shall be sufficient to pay the costs of closure. The surety bond or other security may be reduced each year by the amount paid into the trust fund. Deposits into the trust fund shall be made to the State Treasurer and disbursements from the fund shall be made upon authorization of the Department of Energy and Environmental Protection; (3) for the period of postclosure, a trust fund shall be established in accordance with the federal Resource Conservation and Recovery Act to pay the costs of monitoring and maintenance during the postclosure period. The trust fund is to be financed by yearly payments by the hazardous waste facility operator. The amount paid into the fund yearly shall be fixed by the council so that at the start of the postclosure period the fund shall be sufficient to pay the costs of monitoring and maintenance of the facility during the postclosure period. Deposits into the fund shall be made to the State Treasurer and disbursements from the fund shall be made upon authorization of the Department of Energy and Environmental Protection. In the case of a proposed land disposal facility, the applicant shall further provide for a fund or other security for liability for damage during the postclosure period. Deposits into such fund shall be made to the State Treasurer and disbursements from the fund shall be made upon authorization of the Department of Energy and Environmental Protection. The amount of the fund or other security and the manner of financing such fund shall be determined by the council based on the type of facility, the location of the facility and the kind of waste processed by such facility so that at the beginning of the postclosure period the fund or security shall be sufficient to cover the anticipated liability for damages. In the case of a proposed nonland disposal facility, the council may require a trust fund or other security for postclosure liability for damages. In determining the amount to be paid into such fund, the council shall consider the provisions of the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980 (P.L. 96-510). To the extent that liability incurred during the postclosure period is to be paid from funds established in accordance with said act, the applicant shall not be required to maintain such fund or other security; (4) the applicant pays the costs, if any, incurred by the state for preparation of an off-site emergency plan for a worst case accident.

(e) A copy of the opinion, decision and order shall be served upon each party and a notice of the issuance of the opinion and order shall be published in such newspapers as will serve substantially to inform the public of the issuance of such. The name and address of each party shall be set forth in the decision.

(f) In making its decision as to whether or not to issue a certificate, the council shall in no way be limited by the fact that the applicant may already have acquired land or an interest therein or any necessary permits, certificates or orders for the purpose of constructing the facility which is the subject of its application.

(g) Any person aggrieved by a decision of the council or any party may appeal therefrom in accordance with the provisions of section 4-183.

(P.A. 80-472, S. 9, 14; P.A. 81-369, S. 10, 20; P.A. 82-472, S. 155, 183; P.A. 90-77; P.A. 91-313, S. 3, 5; P.A. 94-205, S. 6; May 25 Sp. Sess. P.A. 94-1, S. 86, 130; P.A. 11-80, S. 1.)

History: P.A. 80-472 effective July 1, 1981, with respect to this section; P.A. 81-369 amended Subsec. (b) by adding to criteria for decisions consistent with the state conservation and development plan, impact of the facility on the economy and drinking water supplies, population density considerations and by requiring the council adopt regulations establishing the minimum distance between the facility and other land uses and inserted new Subsecs. (c) and (d) requiring the council to make findings and determinations requiring the applicant to comply with financial responsibility requirements by providing third party liability insurance, a trust fund to pay closure costs, a trust fund for facility monitoring and maintenance during postclosure, and paying for an emergency plan, relettering remaining Subsecs. accordingly; P.A. 82-472 amended Subsec. (b) to provide that the regulations shall be adopted by the council in accordance with the provisions of Sec. 22a-116(c), rather than Ch. 54 of the general statutes; P.A. 90-77 amended Subsec. (b) by adding to criteria for decisions data available under the Superfund Amendments and Reauthorization Act, the proximity to schools and the availability of other sites and amended Subsec. (c) requiring a finding and determination regarding health impact and consideration of the number of persons impacted; P.A. 91-313 amended Subsec. (c) to add an additional requirement that the council find that the applicant has not been subject to a fine or civil penalty during the pendency of the application and to provide that any applicant who withdraws an application may not reapply for two years; P.A. 94-205 amended Subsec. (c) to delete provisions re review of permit applicant’s compliance history; May 25 Sp. Sess. 94-1 made a technical change in Subsec. (c) for accuracy, effective July 1, 1994; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

See Sec. 22a-6m re review of permit applicant’s compliance history.



Section 22a-123 - Enforcement of certificate requirements and other standards. Penalties.

The commissioner shall insure that each facility for which a certificate has been issued is constructed, maintained and operated in compliance with such certificate, and any other standards established pursuant to this chapter, except siting and development and management regulations adopted pursuant to section 22a-116. The facility operator shall pay yearly to the Department of Energy and Environmental Protection a reasonable sum, determined by the commissioner, to ensure proper oversight and monitoring. Whenever the commissioner deems it necessary to provide further oversight and monitoring, the person to whom such certificate has been issued shall be charged with and pay such further expense. The commissioner shall have authority to issue cease and desist orders according to section 22a-7 and to suspend or revoke any permit issued by him upon a showing of cause and after a hearing. The council shall have the authority to issue cease and desist orders and to suspend or revoke any permit issued by it upon a showing of cause and after a hearing. The courts may grant such restraining orders and such temporary and permanent injunctive relief as may be necessary to secure compliance with this chapter and with a certificate issued pursuant to this chapter. The courts may assess civil penalties in an amount not less than one thousand dollars or more than ten thousand dollars per day for each day of construction or operation in material violation of this chapter or of a certificate issued pursuant to this chapter. Civil proceedings to enforce this chapter may be brought by the Attorney General in the superior court for any judicial district affected by the violation. Any person who knowingly or wilfully violates any provision of this chapter or any provision of a certificate issued pursuant to this chapter shall be fined not more than twenty-five thousand dollars per day for each day of such violation or imprisoned for not more than one year or both. The remedies and penalties in this section shall be cumulative and shall be in addition to any other penalties and remedies available at law, or in equity, to any person.

(P.A. 80-472, S. 10, 14; P.A. 81-369, S. 12, 20; P.A. 11-80, S. 1.)

History: P.A. 80-472 effective July 1, 1981, with respect to this section; P.A. 81-369 amended section to require the facility operator to pay a reasonable sum for facility oversight and monitoring and further authorized the issuance of cease and desist orders and permit revocation as a means of enforcement of permits; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-124 - Exclusive jurisdiction of council. Municipal regulation of proposed location. Appeal of zoning decision.

(a) Notwithstanding any other provision of the general statutes, the council shall have exclusive jurisdiction over the siting of facilities subject to the provisions of this chapter. In ruling on applications for certificates for facilities, the council shall give such consideration to other state laws and municipal ordinances and regulations as it shall deem appropriate. Whenever the council issues a certificate of public safety and necessity pursuant to this chapter, such certificate shall satisfy and be in lieu of all other certificates, licenses, permits or approvals, or other requirements of state or municipal agencies in regard to any question of public safety and necessity.

(b) A proposed hazardous waste facility may be regulated and restricted by any town, city or borough pursuant to chapters 124 and 126 and by any municipality pursuant to sections 22a-42 and 22a-42a. The applicant shall apply for any permits required by such agencies at the same time as the filing of the application with the council. Such local bodies may make all decisions necessary to the exercise of such power to regulate and restrict, which decisions shall be made within one hundred thirty days of any application notwithstanding any other statute to the contrary and shall be in writing and recorded in the records of their respective communities, and written notice of any decision shall be given to each party affected thereby. Each such decision shall be subject to the right of appeal within thirty days after the giving of such notice by any party aggrieved to the council, which shall have exclusive jurisdiction, in the course of any proceeding on an application for a certificate or otherwise, to affirm, modify or revoke such order to make any decision in substitution thereof by a vote of eight of the members of the council. Appeal of a local zoning decision to the council shall be in lieu of any other appeal authorized by the general statutes.

(P.A. 80-472, S. 11, 14; P.A. 81-369, S. 13, 20.)

History: P.A. 80-472 effective July 1, 1981, with respect to this section; P.A. 81-369 amended section to require an applicant to apply for approval by local agencies concurrently with application to the council and to require that local decisions be made within 130 days, rather than 30 days, of the date of application, made changes reflecting transfer of board’s powers and duties to council and specified that appeals to council are in lieu of all other appeals.



Section 22a-125 - Payments to municipalities to be made by operators of hazardous waste disposal facilities.

Section 22a-125 is repealed.

(P.A. 80-472, S. 12, 14; P.A. 81-369, S. 19, 20.)



Section 22a-126 - Use of facility after postclosure period. Disposal Facility Trust Fund.

(a) After the period of postclosure, the commissioner shall determine by a procedure established under the provisions of regulations adopted in accordance with the provisions of subsection (d) of section 22a-116, if the hazardous waste facility has a reasonable alternative use. If the commissioner determines that the hazardous waste facility has a reasonable alternative use, he shall so certify. If the commissioner determines that the hazardous waste facility has no reasonable alternative use, the owner may transfer ownership of such facility to the state without compensation. After transfer the hazardous waste facility shall be under the jurisdiction of the commissioner who shall provide for its monitoring, maintenance and care. All claims for injuries incurred after transfer of ownership shall be against the state. The state shall not be liable for injuries incurred prior to the transfer of ownership.

(b) A Disposal Facility Trust Fund shall be established and financed by annual assessments levied on the owners or operators of all hazardous waste land disposal facilities and by the owners or operators of hazardous waste nonland disposal facilities in amounts to be determined by the commissioner. Each owner or operator of an assessed facility shall pay an amount fixed by the commissioner based on the volume, type, or weight of hazardous waste processed at such facility. The aggregate paid yearly by all those assessed shall not be more than one million dollars. The assessment imposed on any owner or operator of a hazardous waste facility shall be limited to one per cent of the gross revenues of each facility owned or operated. The method and amount of payment shall be fixed by the commissioner under the provisions of regulations adopted in accordance with chapter 54. When the fund balance exceeds ten million dollars, upon determination by the commissioner, no further assessments shall be made. When the balance of the fund is less than ten million dollars, the commissioner may reinstitute imposition and collection of the assessment. The fund shall be used for costs incurred by the Department of Energy and Environmental Protection for monitoring and maintenance of any hazardous waste facility and for any liability of the state pursuant to subsection (a) of this section. The fund shall also be used to cover any liability incurred during the hazardous waste facility operation, closure and postclosure period not covered by the operator’s financial responsibility requirements under subsection (d) of section 22a-122. The fund shall be used only if costs are not paid from funds established in accordance with the provisions of the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980 (P.L. 96-510). In determining assessments for the Disposal Facility Trust Fund, the commissioner shall consider assessments levied pursuant to said act and assessments levied pursuant to this section shall be limited to an amount required to meet costs not paid from funds established pursuant to said act. Payments from the fund shall be made by the Treasurer upon authorization of the commissioner.

(P.A. 81-369, S. 11, 20; P.A. 82-472, S. 156, 183; P.A. 11-80, S. 1.)

History: P.A. 82-472 provided in Subsec. (a) that the regulations be adopted in accordance with Sec. 22a-116(d), rather than Ch. 54 of the general statutes; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 22a-127 - Local project review committee. Technical assistance for review of application.

(a) In each municipality where a hazardous waste facility is proposed to be located, there may be established a local project review committee consisting of not less than four and not more than nine members, all but one of whom shall be electors from the municipality where the facility is proposed to be located. The remaining member shall be an elector from the municipality likely to be most affected by the proposed facility which municipality shall be named by the council after the receipt of an application for a certificate. The commissioner shall notify the council and the chief elected official of the municipality where the facility is proposed to be located upon receipt of an application for licenses, permits or approvals necessary to establish a hazardous waste facility. The council shall send to the chief elected official a copy of the provisions of the general statutes for the establishment of a local project review committee along with a copy of the notification sent by the commissioner. After notification, the chief elected official may appoint members to such committee. All members shall be appointed by the chief elected official of the municipality that they represent.

(b) Upon filing of an application with the council, the applicant shall deposit with the council a sum determined by the council but not exceeding fifty thousand dollars to be disbursed by the council to the local project review committee for the sole use of obtaining technical and professional assistance for such committee’s review of the proposed hazardous waste facility. Such assistance may include environmental, scientific, economic, financial and legal assistance.

(P.A. 81-369, S. 15, 20; P.A. 89-146, S. 1.)

History: P.A. 89-146 amended Subsec. (a) to require the commissioner of environmental protection to notify the siting council of receipt of hazardous waste facility application and to require the siting council to send the chief executive officer of the municipality in which such facility is proposed a copy of provisions of general statutes re local project review committees and a copy of notice sent by commissioner and amended Subsec. (b) to authorize use of funds for environmental, scientific, economic, financial and legal assistance and to increase amount of maximum deposit from $30,000 to 50,000.



Section 22a-128 - Payments of assessments or negotiated incentives to municipalities by operators of hazardous waste disposal facilities. Reports of negotiations to council.

(a) The owner or operator of a hazardous waste facility or an owner or operator who modifies an existing hazardous waste facility constructed and operated pursuant to this chapter shall pay an assessment pursuant to subsection (b) of this section or shall pay the costs of the incentives negotiated pursuant to subsection (c) of this section, provided the total amount paid shall not be more than the amount established in subsection (b) of this section. The legislative body of the municipality shall elect between payment of the assessment or the negotiated incentives prior to the commencement of negotiations. Any costs or assessments for a modification to a hazardous waste facility shall be based on the volume of waste or the gross receipts that the council determines are attributable to such modification.

(b) If the legislative body of the municipality chooses to have payments made to the municipality in accordance with this subsection, within thirty days following the end of each calendar quarter, the owner or operator of a hazardous waste disposal facility shall report to the chief elected official of the municipality in which such facility is located and to the commissioner on a form furnished by said commissioner, the number of gallons or cubic yards of hazardous waste received by such facility in such calendar quarter, and the gross receipts of such facility in such calendar quarter. The owner or operator shall remit to the municipality, with such form (1) payment in an amount equal to five cents per gallon or three dollars and fifty cents per cubic yard for each gallon or cubic yard of hazardous waste received in such quarter or (2) payment in an amount determined in accordance with the following table at the percentage applicable to each level of quarterly gross receipts, whichever is greater:

Quarterly Gross Receipts

Payment as Per Cent

Of Gross Receipts

Over

Not Exceeding

$     0

$1,250,000

10%

1,250,000

2,500,000

5%

2,500,000

2 1/2%

If a hazardous waste disposal facility is located in more than one municipality, such owner or operator shall report to each such municipality and such payment shall be made pro rata, based on the number of gallons or cubic yards of hazardous waste disposed of in each such municipality.

(c) The local project review committee is authorized to negotiate directly with the applicant concerning incentives for development including but not limited to: (1) Payment to abutting landowners for diminution of property values; (2) purchase of a greenbelt buffer around the proposed facility for safety and aesthetics; (3) development of open space and recreational facilities for the town; (4) payment for fire equipment which may be required because of the proposed facility; (5) payment of road repair costs resulting from increased use of local roads caused by the proposed facility; (6) access routes to the hazardous waste facility; or (7) direct financial payment. Any agreement reached through such negotiation shall be consistent with the interests and purposes of this chapter. Negotiations shall not begin until decisions are rendered by local bodies pursuant to subsection (b) of section 22a-124 and negotiations shall be completed within sixty days.

(d) The applicant and the committee shall each file a report with the council before the conclusion of the council’s public hearing stating the items of negotiation and points of agreement and disagreement. After the filing of such reports, the council may meet with the applicant and the committee to discuss the negotiations and reports. The council shall be the sole arbitrator of disputes arising from the negotiations. The council shall consider the negotiations and reports as part of the application. The council’s decision shall state the negotiated items it has accepted and incorporated into any approval and those negotiated items it has rejected and the reasons therefor.

(P.A. 81-369, S. 16, 20; P.A. 85-131, S. 1; P.A. 05-288, S. 99.)

History: P.A. 85-131 amended Subsec. (a) by specifying that costs and assessments of a modified facility are limited to the volume of waste or gross receipts attributable to the modification; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005.



Section 22a-129 - Chief elected official’s right of access to facility for inspection of premises and review of records. Time allowed for response to complaints.

The chief elected official of the municipality where the facility is proposed to be located or his designee shall have full access to such facility for inspection of premises and for review of facility records. If, after any inspection, a written complaint is made to the commissioner, he shall respond within fourteen days. Where the complaint involves an immediate threat to the public health and safety the commissioner shall respond within twenty-four hours.

(P.A. 81-369, S. 17, 20; P.A. 87-489, S. 9, 14.)

History: P.A. 87-489 substituted “written” complaint for “formal” complaint.



Section 22a-130 - Regulations.

All regulations required by this chapter and sections 16-50j and 16-50v shall be adopted by January 1, 1982. All applications for a permit for a hazardous waste facility pending before any federal, state or local agency as of July 1, 1981, shall be deemed applications for a certificate of public safety and necessity and subject to the provisions of this chapter and sections 16-50j and 16-50v. No application shall be accepted by the council until all regulations required by this chapter and said sections are adopted.

(P.A. 81-369, S. 18, 20.)

See Sec. 22a-6z re regulations implementing Subtitle C of the Resource Conservation and Recovery Act of 1976.



Section 22a-131 - Civil penalty for violation of hazardous waste program.

Any person who violates any provision of the state’s hazardous waste program shall be assessed a civil penalty of not more than twenty-five thousand dollars for each day such violation continues. The Attorney General, upon complaint of the commissioner, shall institute a civil action to recover such penalty. Any amount recovered shall be deposited in the General Fund.

(P.A. 81-443, S. 2, 7; P.A. 84-535, S. 3; P.A. 85-390, S. 1; P.A. 87-475, S. 5, 7; P.A. 95-208, S. 6, 13.)

History: P.A. 84-535 added provision requiring amounts recovered to be credited to the emergency spill response fund; P.A. 85-390 substituted references to assessment of civil penalty for references to imposition of fine; P.A. 87-475 deleted reference to the Resource Conservation and Recovery Act of 1976 (42 USC 6901 et seq.); P.A. 95-208 amended section to require that any amount recovered be deposited in General Fund, rather than deposited in General Fund and credited to Emergency Spill Response Fund, effective July 1, 1995.



Section 22a-131a - Penalties. Terms defined.

(a) Any person who (1) wilfully fails to prepare a manifest required in accordance with the provisions of the State Hazardous Waste Program promulgated under subsection (c) of section 22a-449 or any regulation adopted pursuant to said subsection, (2) knowingly makes any false material statement or representation on any application, label, manifest, record, report, permit or other document required in accordance with the provisions of subsection (c) of section 22a-449 or said regulations, including any such statement or representation for used oil that is regulated under said subsection, or (3) wilfully fails to maintain or knowingly destroys, alters or conceals any record required to be maintained in accordance with the provisions of subsection (c) of section 22a-449 or said regulations, including any record for used oil that is regulated under said subsection, shall be fined not more than fifty thousand dollars for each day of such violation or imprisoned not more than two years, or both. A subsequent conviction for any such violation shall be a class D felony, except that such conviction shall carry a fine of not more than fifty thousand dollars per day.

(b) Any person who knowingly transports or causes to be transported any hazardous waste to a facility which does not have a permit required under subsection (c) of section 22a-449 or any regulation adopted pursuant to said subsection, or who knowingly treats, stores or disposes of any hazardous wastes without a permit required under said subsection or said regulations, or who knowingly violates any material condition or requirement of such permit or an order issued by the commissioner regarding treatment, storage or disposal of hazardous waste, shall be guilty of a class D felony, except that such person shall be fined not more than fifty thousand dollars for each day of violation. A subsequent conviction for any such violation shall be a class C felony, except that such conviction shall carry a fine of not more than one hundred thousand dollars per day.

(c) Any person who knowingly stores, treats, disposes, recycles, transports or causes to be transported or otherwise handles any used oil that is regulated under subsection (c) of section 22a-449 but not identified or listed as hazardous waste in violation of any condition or requirement of a permit under said subsection or under any regulation adopted pursuant to said subsection shall be fined not more than fifty thousand dollars for each day of violation or imprisoned not more than two years, or both. A subsequent conviction for any such violation shall be a class D felony, except that such conviction shall carry a fine of not more than one hundred thousand dollars per day.

(d) Any person, who in the commission of a violation for which a penalty would be imposed under subsection (a), (b) or (c) of this section, who knowingly places another person, by commission of such violation, in imminent danger of death or serious bodily injury, shall be fined not more than two hundred fifty thousand dollars or imprisoned not more than fifteen years, or both, and when the violator is an organization, the fine shall be not more than one million dollars. This subsection shall not be construed as a limitation on the amount of fines that may be imposed in accordance with subsection (a), (b) or (c) of this section. As used in this section, “organization” means any legal entity, other than the state or any of its political subdivisions, established for any purpose, and includes a corporation, company, association, firm, partnership, joint stock company, foundation, institution, trust, society, union or any other association of persons.

(e) Any fine imposed pursuant to this section shall be deposited in the General Fund.

(f) Notwithstanding the provisions of section 22a-115, for the purposes of this section, the terms “treatment”, “storage”, “disposal”, “facility”, “hazardous waste” and “used oil” have the same meaning as provided in the State Hazardous Waste Program promulgated under subsection (c) of section 22a-449 and the regulations adopted pursuant to said subsection.

(P.A. 81-443, S. 3, 7; P.A. 84-535, S. 4; P.A. 85-590, S. 1; P.A. 95-208, S. 7, 13; P.A. 00-19, S. 1; P.A. 08-186, S. 3; P.A. 13-258, S. 89.)

History: P.A. 84-535 added Subsec. (d) requiring that the fines imposed be credited to the emergency spill response fund; P.A. 85-590 amended Subsec. (a) to make wilful failure to prepare manifest and wilful failure to maintain records subject to penalties provided; P.A. 95-208 amended Subsec. (d) to require that any fine imposed pursuant to section be deposited in General Fund, rather than deposited in General Fund and credited to Emergency Spill Response Fund, effective July 1, 1995; P.A. 00-19 changed references from federal Resource Conservation and Recovery Act of 1976 to Sec. 22a-449(c) in Subsecs. (a) and (b), added provisions in Subsec. (a) re used oil, added provision in Subsec. (b) re order issued by the commissioner, increased criminal penalties in Subsecs. (a), (b) and (d), adding new penalty for subsequent convictions in Subsec. (b), inserted new Subsec. (c) re violations involving regulated used oil, redesignated former Subsecs. (c) and (d) as Subsecs. (d) and (e), and amended Subsec. (d) by deleting provisions re violation indicating extreme indifference to human life and adding references to Subsec. (c); P.A. 08-186 added Subsec. (f) defining “treatment”, “storage”, “disposal”, “facility”, “hazardous waste” and “used oil”; P.A. 13-258 amended Subsecs. (a), (b) and (c) to substitute provisions re class D felony for provisions re imprisonment of not more than 5 years, amended Subsec. (b) to substitute provision re class C felony for provision re imprisonment of not more than 10 years, and made technical changes.



Section 22a-132 - Hazardous waste assessment.

(a) There shall be paid to the Commissioner of Revenue Services by (1) a generator of hazardous waste required to file a manifest pursuant to the Resource Conservation and Recovery Act of 1976 (42 USC 6901 et seq.), as from time to time amended, and regulations adopted by the Department of Energy and Environmental Protection, (2) a treatment facility required to file a manifest for hazardous wastes resulting from their treatment process, and (3) a generator of hazardous waste shipping hazardous waste to treatment or disposal facilities located in the state, an assessment of (A) five cents per gallon of metal hydroxide sludge from wastewater treatment of electroplating or metal finishing operations and six cents per gallon of any other hazardous waste entered on a manifest in gallons, (B) one-half of one cent per pound of metal hydroxide sludge from wastewater treatment of electroplating or metal finishing operations and three-quarters of one cent per pound of any other hazardous waste entered on a manifest in pounds, or (C) ten dollars per cubic yard of metal hydroxide sludge from wastewater treatment of electroplating or metal finishing operations and twelve dollars for any other hazardous waste entered on a manifest in cubic yards. The following shall not be subject to assessment: (i) Any hazardous waste that is recycled, (ii) any residue resulting from the processing or treatment of a hazardous waste at a facility approved in accordance with the Resource Conservation and Recovery Act of 1976 (42 USC 6901 et seq.), as from time to time amended, provided such residue is derived from hazardous waste received at the facility under a manifest, (iii) any hazardous waste for which an assessment was paid during the course of handling, and (iv) any hazardous waste removed or relocated as a result of a project to remediate contaminated real property. All assessments shall be due and payable to the Commissioner of Revenue Services quarterly on or before the last day of the month immediately following the end of each calendar quarter. If the total assessment payable by any such generator or treatment facility for any calendar quarter is less than five dollars, such generator or treatment facility shall not be required to pay an assessment for such quarter. The generator or treatment facility shall note reshipment on a manifest in such manner as the commissioner deems necessary. For the purposes of this section, “recycled” means waste that is processed to recover a usable product or is regenerated or reused. Burning for heat value shall not be considered recycling.

(b) Each generator or treatment facility of hazardous waste subject to the assessment as provided by this section shall submit a return to the Commissioner of Revenue Services, on a form prescribed by said commissioner, (1) quarterly, on or before the last day of the month immediately following the quarter ending on the last day of December, March, June and September or (2) as may be established by the Commissioner of Revenue Services in regulations adopted by said commissioner in accordance with the provisions of chapter 54. The regulations may authorize returns to be submitted less frequently than quarterly if the commissioner determines that the enforcement of this section would not be adversely affected by less frequent filings. Payment of the assessment determined and payable in accordance with the provisions of subsection (a) of this section shall accompany the return.

(c) Whenever such assessment is not paid when due, a penalty of ten per cent of the amount due or fifty dollars, whichever is greater, shall be imposed, and such assessment shall bear interest at the rate of one per cent per month or fraction thereof until the same is paid. The Commissioner of Revenue Services shall cause copies of a form prescribed for submitting returns as required under this section to be distributed throughout the state. Failure to receive such form shall not be construed to relieve anyone subject to assessment under this section from the obligations of submitting a return, together with payment of such assessment within the time required.

(d) The revenue collected in accordance with this section shall be deposited in the General Fund. The assessment imposed by this section shall not apply to any Connecticut state agency or any Connecticut political subdivision or agency thereof.

(e) The imposition and collection of the assessment shall terminate on June 30, 2000.

(f) The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections had been incorporated in full into this section and had expressly referred to the assessment under this section, except to the extent that any provision is inconsistent with a provision in this section and except that the term “tax” shall be read as “hazardous waste assessment”.

(P.A. 82-320, S. 1, 4; P.A. 83-430, S. 1, 2; 83-432, S. 1, 2; P.A. 84-348; 84-546, S. 70, 173; P.A. 85-131, S. 2; 85-610, S. 1; P.A. 89-365, S. 4, 9; P.A. 90-165, S. 1, 2; P.A. 91-236, S. 19, 25; 91-372, S. 1, 4; P.A. 92-217, S. 3, 5; P.A. 93-74, S. 45, 67; 93-324, S. 1, 4; P.A. 94-41, S. 1, 2; May Sp. Sess. P.A. 94-4, S. 28, 85; P.A. 95-26, S. 45, 52; 95-92, S. 1, 2; 95-160, S. 64, 69; 95-208, S. 8, 13; P.A. 96-92; June Sp. Sess. P.A. 01-6, S. 69, 85; P.A. 11-80, S. 1.)

History: P.A. 83-430 amended Subsec. (a) to require generators shipping waste to Connecticut for treatment or disposal to pay the assessment, established an assessment amount for hazardous waste measured in pounds and cubic yards and exempted from payment of the assessment generators reshipping hazardous waste without treatment in the same container; P.A. 83-432 amended Subsec. (a) by adding provisions concerning the due date for quarterly assessments and replacing provision exempting generators who would owe $25 or less from payment with exemption for those who would owe $5 or less, amended Subsec. (b) by adding language re the day on which quarterly returns are due and amended Subsec. (d) by inserting reference to fiscal year as period to which the expenditure limitation is applicable; P.A. 84-348 amended Subsec. (a) by establishing separate assessment categories for metal hydroxide sludge and other hazardous wastes and increasing the assessments and subjected treatment facilities required to file a manifest to the assessment; P.A. 84-546 made technical change in Subsec. (a); P.A. 85-131 exempted residue derived from hazardous waste received at the facility under a manifest from imposition of the assessment; P.A. 85-610 amended Subsec. (d) by authorizing expenditures from the revenue collected for recording hazardous waste manifest data and amended Subsec. (e) by extending the assessment from December 31, 1985, to June 30, 1990; P.A. 89-365 amended Subsec. (a) to exempt hazardous waste that is recycled or for which an assessment was paid during the course of handling from composition of the tax and to add definition of recycling; P.A. 90-165 amended Subsec. (e) by extending the assessment from June 30, 1990, to June 30, 1992; P.A. 91-236 added Subsec. (f) to include administrative, penalty, hearing and appeal provisions, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 91-372 amended Subsec. (d) to change the amount of the authorized expenditures which the commissioner may make in the collection of assessments under this section from 5% of amount collected to the lesser of 10% or $300,000; P.A. 92-217 amended Subsec. (e) to extend the imposition and collection of the assessment on generators to June 30, 1994; P.A. 93-74 amended Subsec. (a)(3) by increasing the assessment on generators of hazardous waste under Subpara. (A) from $0.05 to $0.075 per gallon on metal hydroxide sludge and from $0.06 to $0.09 per gallon on all other hazardous waste, under Subpara. (B) to three-quarters of $0.01 per pound of metal hydroxide sludge and from three-quarters of $0.01 to $0.0125 per pound of all other hazardous waste and under Subpara. (C) from $10 to $15 per cubic yard of metal hydroxide sludge and from $12 to $24 for all other hazardous waste, effective July 1, 1993; P.A. 93-324 amended Subsec. (a) to repeal increases in assessment enacted in Sec. 45 of P.A. 93-74, leaving minor technical changes in effect, effective July 1, 1993; P.A. 94-41 amended Subsec. (b) to revise provisions re quarterly returns and to add provisions re less frequent filing of assessment returns in accordance with regulations, effective May 19, 1994; May Sp. Sess. P.A. 94-4 in Subsec. (e) extended termination date for assessment from June 30, 1994, to June 30, 1995, effective June 9, 1994; P.A. 95-26 amended Subsec. (c) to lower interest rate from 1.5% to 1% and made technical changes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-92 amended Subsec. (e) to extend the assessment until June 30, 2001, effective June 5, 1995, but failed to take effect, P.A. 95-208 having taken precedence; P.A. 95-160 changed effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-208 amended Subsec. (d) to require that revenue collected in accordance with section be deposited in General Fund, rather than Emergency Spill Response Fund and deleted provision authorizing commissioner to expend up to 10% of such revenue or $300,000, whichever is less, for expenses related to collection of assessment, and amended Subsec. (e) to extend termination date for imposition and collection of assessment from June 30, 1995, to June 30, 2000, effective July 1, 1995; P.A. 96-92 amended Subsec. (a) to exempt hazardous waste removed from property remediation projects from the assessment; June Sp. Sess. P.A. 01-6 amended Subsec. (d) to specify that the assessment shall not apply to Connecticut state agencies or Connecticut political subdivisions, effective July 1, 2001; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

See Sec. 22a-449(c) re adoption of regulations to carry out the intent of Subtitle C of the Resource Conservation and Recovery Act of 1976 (42 USC 6901 et seq.).



Section 22a-132a - Administration expenses. Fees. Staff. Consultants.

(a) All expenses of administering this chapter incurred by the Connecticut Siting Council and its staff and such studies as the council deems necessary to carry out its duties under this chapter, exclusive of expenses covered by fees established pursuant to section 22a-116, shall be financed as provided in this section.

(b) Before December thirty-first of each year, the council shall review the anticipated amount of such expenses for the next fiscal year, excluding expenses under subsection (c) of this section, at a public meeting at which interested persons shall be heard. After an opportunity for public comment at such public meeting, the council shall determine the anticipated amount of such expenses and submit its determination to the joint standing committee of the General Assembly having cognizance of appropriations and the budgets of state agencies for its review. The amount of such expenses shall not exceed sixty thousand dollars. The council shall apportion and assess the anticipated amount of expenses among generators of hazardous waste in such manner as the council shall deem appropriate. The council shall deposit all payments received under this subsection with the State Treasurer who shall credit such payments to the Siting Council Fund established under section 16-50v. Such payments shall be accounted for as expenses recovered from generators of hazardous waste.

(c) The fee for each application for a certificate issued under this chapter shall be used for the administrative expenses of the council and its staff incurred in processing such application. If a hearing is held for any such application, the council shall assess the applicant during the proceeding and thereafter for all expenses of the council in excess of the fee, including the expenses of any consultant employed by the council pursuant to the procedures established under provisions of section 22a-116. Expenses incurred in reviewing the development and management plan of a hazardous waste facility shall be billed quarterly to the applicant.

(d) The council shall obtain such full-time and part-time staff and consultants as may be appropriate to carry out its duties under the provisions of this chapter.

(P.A. 85-466, S. 1, 3; P.A. 89-146, S. 2, 3; P.A. 92-232, S. 1, 3; P.A. 96-50; June Sp. Sess. P.A. 01-6, S. 38, 85.)

History: P.A. 89-146 amended Subsec. (b) to require an opportunity for public comment at the meeting conducted on expenses of the siting council and to eliminate the assessment on hazardous waste facilities; P.A. 92-232 amended Subsec. (b) re schedule for paying assessments by generators of hazardous waste and re deposit in public utility control fund; P.A. 96-50 replaced reference to “the Consumer Counsel and Public Utility Control Fund established under section 16-48a” with “the Siting Council Fund established under section 16-50v” in Subsec. (b); June Sp. Sess. P.A. 01-6 amended Subsec. (b) to transfer responsibility from the Commissioner of Revenue Services to the siting council for assessing hazardous waste generators for expenses of the council, effective July 1, 2001.



Section 22a-133 - Payments prohibited if federal funds available.

Payments shall not be made from the fund established by section 22a-451 for costs incurred by the state pursuant to subdivision (1) of subsection (d) of said section if federal funds are available for payment of such costs pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 USC 9601 et seq.), as amended.

(P.A. 82-320, S. 3, 4.)



Section 22a-133a - Definitions: Discovery and cleanup of hazardous waste disposal sites.

As used in this section, sections 22a-133b to 22a-133k, inclusive, section 22a-448 and subsection (c) of section 22a-449:

(1) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(2) “Remedial action” means the discovery and evaluation of hazardous waste disposal sites, the containment or removal of hazardous waste from and mitigation of the effects of hazardous waste on such sites to the satisfaction of the commissioner, including studies and reports of such sites and financial requirements for postclosure, operations, maintenance and monitoring;

(3) “CERCLA” means the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 USC 9601 et seq.), as amended; and

(4) “Final remedial action” means action constituting a permanent remedy at a hazardous waste disposal site consistent with standards adopted by the Commissioner of Energy and Environmental Protection pursuant to section 22a-133k, provided to the extent permanent remedies are not available in a timely manner, temporary remedies taken to achieve such standards shall be deemed to be final remedial action until permanent remedies are developed and implemented.

(P.A. 87-561, S. 1, 13; P.A. 89-365, S. 8, 9; P.A. 94-198, S. 2, 13; P.A. 11-80, S. 1.)

History: P.A. 89-365 added Subdiv. (4) defining “final remedial action”; P.A. 94-198 added a reference to Sec. 22a-133k, effective June 7, 1994; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-133aa - Covenant not to sue prospective purchasers or owners of contaminated land. Approval of remediation plan by commissioner. Fee.

(a) The Commissioner of Energy and Environmental Protection may enter into a covenant not to sue with any prospective purchaser or owner of contaminated real property provided (1) a detailed written plan for remediation of the property, in accordance with standards adopted by said commissioner pursuant to section 22a-133k, has been approved by the Commissioner of Energy and Environmental Protection, which plan shall be incorporated by reference in the covenant, (2) the Commissioner of Energy and Environmental Protection has approved a final remedial action report for such property, or (3) if before any approval by the commissioner of a detailed written plan or final remedial action report for such property, the commissioner has approved a brownfield investigation plan and remediation schedule, as defined in subsection (f) of section 22a-133aa, which investigation plan and remediation schedule shall be incorporated by reference in the covenant. No such covenant may be entered into unless such purchaser or owner has demonstrated to the satisfaction of the commissioner that such purchaser or owner (A) did not establish or create a facility or condition at or on such property which reasonably can be expected to create a source of pollution to the waters of the state for purposes of section 22a-432 and has not maintained any such facility or condition at such property for purposes of said section, and such purchaser is not responsible pursuant to any other provision of the general statutes for any pollution or source of pollution on the property; (B) is not affiliated with any person responsible for such pollution or source of pollution through any direct or indirect familial relationship or any contractual, corporate or financial relationship other than that by which such purchaser’s interest in such property is to be conveyed or financed; and (C) will redevelop the property for productive use or continue productive use of such property provided the commissioner determines that the covenant not to sue is in the public interest. Upon the request of a successor of an original holder of a covenant issued under this section, the commissioner shall enter into such covenant with such successor if such successor certifies to the satisfaction of the commissioner that such successor complies with subparagraphs (A), (B) and (C) of this subsection. The commissioner may enter into a covenant not to sue with any lending institution to whom a prospective purchaser of contaminated real property conveys a security interest in such property provided such institution has demonstrated to the satisfaction of the commissioner that such institution did not establish or create a facility or condition at or on such property which reasonably can be expected to create a source of pollution to the waters of the state for purposes of section 22a-432 and has not maintained any such facility or condition at such property for purposes of said section, and such institution is not responsible pursuant to any other provision of the general statutes for any pollution or source of pollution on the property. Any covenant issued to a lending institution under this section shall be effective with respect to any lending institution which is a successor in interest to the original lending institution provided such successor lending institution did not establish or create a facility or condition at or on such property which reasonably can be expected to create a source of pollution to the waters of the state for purposes of section 22a-432 and has not maintained any such facility or condition at such property for purposes of said section, and such institution is not responsible pursuant to any other provision of the general statutes for any pollution or source of pollution on the property.

(b) Any covenant entered into under this section shall release only those claims said commissioner may have which are related to pollution or contamination on or emanating from the property, which contamination resulted from a discharge, spillage, uncontrolled loss, seepage or filtration on such property prior to the effective date of the covenant. Such covenant shall provide that the commissioner will not take any action against the holder of the covenant to require remediation of the parcel or any other action against such holder related to such discharge, spillage, uncontrolled loss, seepage or filtration unless (1) prior to the commissioner’s approval of a detailed written plan for remediation pursuant to a brownfields investigation plan and remediation schedule, the commissioner finds that there is substantial noncompliance with such investigation plan and remediation schedule and there has not been a good faith effort to substantially comply therewith, (2) such property is not remediated in accordance with the detailed written plan approved by the commissioner and incorporated by reference in such covenant, (3) prior to completion of remediation in accordance with such plan, the commissioner finds that there is substantial noncompliance with any such plan and there has not been a good faith effort to substantially comply therewith, (4) remediation of the parcel in accordance with any detailed written plan for remediation did not comply with standards adopted by the commissioner pursuant to section 22a-133k which were in effect as of the effective date of either the covenant or the commissioner’s approval of the detailed written plan for remediation, whichever is later, (5) if required by the standards adopted by the commissioner pursuant to section 22a-133k, an environmental land use restriction has not been recorded in accordance with section 22a-133o or there has been a failure to comply with the provisions of such a restriction, (6) for a property subject to the brownfield plan and remediation schedule, the commissioner does not approve a detailed written plan for remediation, or (7) the prospective buyer or owner fails to pay the fee, including the failure to pay in accordance with any payment schedule pursuant to subsection (c) of this section.

(c) (1) Any prospective purchaser or owner receiving a covenant not to sue pursuant to this section shall pay to the commissioner a fee equal to three per cent of the value of the property for which the covenant was issued provided such property is appraised as if it were uncontaminated. Such fee shall be deposited into the Special Contaminated Property Remediation and Insurance Fund established under section 22a-133t. No such fee shall be required for a covenant issued to a successor in interest to the original covenant, for a covenant issued in connection with a remediation project conducted under section 22a-133m, or for a municipality or municipal economic development agency or a nonprofit economic development corporation formed to promote the common good, general welfare and economic development of a municipality that is funded, either directly or through in-kind services, in part by a municipality and such corporation’s officers and directors.

(2) Notwithstanding any other provision, the commissioner may approve a written payment schedule of the fee set forth in subdivision (1) of subsection (c) of this section, for a prospective purchaser or owner receiving the covenant not to sue and who has a brownfield investigation plan and remediation schedule approved by the commissioner. Any such payment schedule shall be incorporated by reference into the covenant.

(d) A covenant not to sue issued under this section may provide for continued monitoring in accordance with the remediation standards adopted under section 22a-133k, and, if further remediation is necessary based upon the results of such monitoring, that further action will be taken to remediate the property in accordance with such standards.

(e) A covenant not to sue issued under this section shall not preclude the commissioner from taking any appropriate action, including, but not limited to, any action to require remediation of the property, if he determines that the covenant not to sue was based on information provided by the person seeking the covenant which information such person knew, or had reason to know, was false or misleading.

(f) A “brownfield investigation plan and remediation schedule” means a plan and schedule for investigation, and a schedule for remediation, of any abandoned or underutilized site where redevelopment and reuse has not occurred due to the presence of pollution on the soil or groundwater that requires remediation prior to or in conjunction with the restoration, redevelopment and reuse of the property. The commissioner may determine for each property whether the commissioner will oversee the investigation and remediation of the property or whether such oversight will be delegated to a licensed environmental professional. For each property subject to a covenant under this section based on an approved brownfield investigation plan and remediation schedule, the owner or prospective purchaser shall perform all investigation and remediation activities under the direction of a licensed environmental professional, and shall ensure that all documents required to be submitted contain a written approval of a licensed environmental professional, even at properties for which the commissioner has not delegated oversight to a licensed environmental professional. Each investigation plan and remediation schedule shall provide a schedule for activities including, but not limited to, completion of the investigation of the property in accordance with prevailing standards and guidelines, submittal of a complete investigation report, submittal of a detailed written plan for remediation, completion of remediation in accordance with standards adopted by said commissioner pursuant to section 22a-133k, and submittal of a final remedial action report. At a minimum, the detailed written plan for remediation shall be submitted, pursuant to the schedule, for the commissioner’s review and, as appropriate, approval. If the commissioner approves the detailed written plan for remediation, the plan shall be considered incorporated by reference into the covenant not to sue. The commissioner may require submittal of other plans and reports for the commissioner’s review and approval.

(g) Any prospective purchaser or municipality remediating property pursuant to the abandoned brownfield cleanup program established pursuant to section 32-768 shall qualify for a covenant not to sue from the Commissioner of Energy and Environmental Protection without fee. Such covenant not to sue shall be transferable to subsequent owners provided the property is undergoing remediation or is remediated in accordance with subsection (f) of section 32-768.

(P.A. 96-113, S. 10, 17; P.A. 98-253, S. 4; P.A. 07-233, S. 12; P.A. 10-32, S. 86; P.A. 11-80, S. 1; 11-141, S. 11; P.A. 13-308, S. 18.)

History: P.A. 96-113 effective May 24, 1996; P.A. 98-253 authorized covenants with owners of real property under this section, required approval by the commissioner of remediation plans prior to approving covenants, and added provision in Subsec. (b)(4) re failure to comply with restriction provisions; P.A. 07-233 added Subsec. (a)(3) re investigation plan and remediation schedule, added new Subsec. (b)(1) re finding of substantial noncompliance with plan and schedule, redesignated existing Subsec. (b)(1) to (4) as Subsec. (b)(2) to (5), added Subsec. (b)(6) and (7) re nonapproval of remediation plan and failure to pay fee, redesignated existing Subsec. (c) as Subsec. (c)(1), exempted municipalities, municipal economic development agencies and certain nonprofit economic development corporations from fee required in Subsec. (c)(1), added Subsec. (c)(2) re payment schedules, added Subsec. (f) re brownfield investigation plan and remediation schedule and made conforming technical changes, effective July 1, 2007; P.A. 10-32 made a technical change in Subsec. (b)(7), effective May 10, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (g), effective July 1, 2011; P.A. 11-141 added Subsec. (g) re properties in abandoned brownfield cleanup program, effective July 8, 2011; P.A. 13-308 made a technical change in Subsec. (g), effective July 1, 2013.



Section 22a-133b - Discovery and evaluation of hazardous waste disposal sites deemed to pose threat to the environment or public health.

The Commissioner of Energy and Environmental Protection shall establish a program for the discovery and evaluation of hazardous waste disposal sites which he determines pose a threat to the environment or public health. Such program shall include provisions for the containment and removal of hazardous wastes and the mitigation of the effects of hazardous wastes on such sites.

(P.A. 87-561, S. 2, 13; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-133bb - Covenant not to sue prospective purchasers or owners of contaminated real property. Approval of remediation plan by licensed environmental professional.

(a) The Commissioner of Energy and Environmental Protection shall enter into a covenant not to sue with any prospective purchaser or owner of contaminated real property provided (1) the owner or purchaser certifies that there is a detailed written plan for remediation of the property, in accordance with standards adopted by said commissioner pursuant to section 22a-133k, approved by the Commissioner of Energy and Environmental Protection, which plan shall be incorporated by reference in the covenant, (2) the Commissioner of Energy and Environmental Protection has approved a final remedial action report for such property and the person requesting a covenant certifies that there has been no discharge after the date of such approval, (3) a detailed written plan for remediation of the property in accordance with such regulations has been approved by a licensed environmental professional, which plan shall be incorporated by reference in the covenant and such plan shall be implemented pursuant to section 22a-133x, 22a-133y or 22a-134a, (4) a licensed environmental professional has verified, pursuant to section 22a-133x or 22a-134a, that the property has been remediated in accordance with such standards and the person requesting a covenant certifies that there has been no discharge after the date of such approval, or (5) a licensed environmental professional has approved a final remedial action report pursuant to section 22a-133y and the person requesting a covenant certifies that there has been no discharge after the date of such approval. No licensed environmental professional shall approve a detailed written plan for remediation or a final remedial action report unless such professional certifies that the property has been investigated in a thorough manner and the licensed environmental professional has investigated the property using reasonable care and diligence applying the knowledge and skill ordinarily required of a professional in good standing practicing in the field at the time the investigation was undertaken.

(b) No such covenant may be entered into unless such owner or purchaser has certified to the commissioner that such owner or purchaser (1) did not establish or create a facility or condition at or on such property which reasonably can be expected to create a source of pollution to the waters of the state for purposes of section 22a-432; (2) is not affiliated with any person responsible for such pollution or source of pollution through any direct or indirect familial relationship or any contractual, corporate or financial relationship other than a relationship by which such owner’s interest in such property is to be conveyed or financed; and (3) will redevelop the property for productive use or continue productive use of such property.

(c) The commissioner shall enter into a covenant not to sue with any lending institution to whom such owner conveys a security interest in such property provided such institution has certified to the commissioner that such institution did not establish or create a facility or condition at or on such property which reasonably can be expected to create a source of pollution to the waters of the state for purposes of section 22a-432 and has not maintained any such facility or condition at such property for purposes of said section, and such institution is not responsible pursuant to any other provision of the general statutes for any pollution or source of pollution on the property. Any covenant issued to a lending institution under this section shall be effective with respect to any lending institution which is a successor in interest to the original lending institution provided such successor lending institution did not establish or create a facility or condition at or on such property which reasonably can be expected to create a source of pollution to the waters of the state for purposes of section 22a-432 and has not maintained any such facility or condition at such property for purposes of said section, and such institution is not responsible pursuant to any other provision of the general statutes for any pollution or source of pollution on the property.

(d) Any covenant entered into under this section shall release claims said commissioner may have which are related to pollution or contamination on or emanating from the property, which contamination resulted from a discharge, spillage, uncontrolled loss, seepage or filtration on such property prior to the effective date of the covenant. Such covenant shall provide that the commissioner will not take any action to require remediation of the parcel or any other action related to such discharge, spillage, uncontrolled loss, seepage or filtration unless (1) such property is not remediated in accordance with the detailed written plan submitted to the commissioner and incorporated by reference in such covenant, (2) prior to completion of remediation in accordance with such plan, the commissioner finds that there is substantial noncompliance with such plan and there has not been a good faith effort to substantially comply therewith, (3) remediation of the property in accordance with such plan did not comply with standards adopted by the commissioner pursuant to section 22a-133k which were in effect as of the date of the covenant, or (4) if required by the standards adopted by the commissioner pursuant to section 22a-133k, an environmental use restriction has not been recorded in accordance with section 22a-133o or if the provisions of an environmental land use restriction were not complied with.

(e) A covenant not to sue issued under this section may provide for continued monitoring in accordance with such standards and, if further remediation is necessary based upon the results of such monitoring, that further action will be taken to remediate the property in accordance with such standards.

(f) A covenant not to sue issued under this section shall not preclude the commissioner from taking any appropriate action, including, but not limited to, any action to require remediation of the property, if he determines that (1) the covenant not to sue was based on information provided by the person seeking the covenant which information such person knew, or had reason to know, was false or misleading, (2) new information confirms the existence of previously unknown contamination which resulted from a discharge, spillage, uncontrolled loss, seepage or filtration which occurred prior to the effective date of the covenant, or (3) the threat to human health or the environment is increased beyond an acceptable level due to substantial changes in exposure conditions at such property, including, but not limited to, a change from nonresidential to residential use of such property.

(g) The commissioner shall issue the covenant not later than forty-five days after the date he receives the certifications and all other documents required under this section.

(P.A. 96-113, S. 11, 17; P.A. 98-253, S. 5; P.A. 11-80, S. 1.)

History: P.A. 96-113 effective May 24, 1996; P.A. 98-253 added provisions re approval of remediation plans by licensed environmental professionals, authorized and added provisions re covenants with prospective purchasers under this section, designated portions of existing Subsec. (a) as Subsecs. (b) and (c), redesignated existing Subsecs. (b), (d) and (e) as Subsecs. (d), (e) and (f), deleted former Subsec. (c) re payment of review fee, and added new Subsec. (g) re a time limit for issuance of the covenant; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-133c - Hazardous waste disposal site inventory.

The commissioner shall maintain a hazardous waste disposal site inventory and provide for a method of recording the status of sites therein. The inventory shall include all sites listed on the report entitled “An Inventory of Hazardous Waste Sites in Connecticut and recommendations for Continuing Action”, prepared pursuant to section 22a-8a, and any other site said commissioner determines to be a threat to the environment or public health, including (1) sites discovered pursuant to sections 22a-134a to 22a-134d, inclusive, and subsection (d) of section 22a-449, or any other regulatory program administered by the commissioner, and (2) sites reported to said commissioner pursuant to Subtitle C of The Resource, Conservation and Recovery Act of 1976 (42 USC 6901 et seq.), as amended, and CERCLA or by any state, local or federal authority or any other source.

(P.A. 87-561, S. 3, 13.)



Section 22a-133cc - Submission of information for covenant not to sue.

Any person seeking a covenant not to sue under sections 22a-133aa and 22-133bb shall submit to the commissioner sufficient information to allow the commissioner to make any determination required in said sections.

(P.A. 96-113, S. 12, 17.)

History: P.A. 96-113 effective May 24, 1996.



Section 22a-133d - Site assessments.

(a) Any site listed in the report prepared pursuant to section 22a-8a where remedial action has not been initiated shall be assessed on or before June 30, 1991. Any other hazardous waste disposal site determined by the commissioner to pose a threat to the environment or public health shall be assessed within forty-eight months of such determination.

(b) The commissioner shall establish the priority for assessment of sites on the inventory developed pursuant to section 22a-133c where remedial action has not been initiated. In establishing such priority, the commissioner shall consider the quantity and characteristics of the hazardous waste on the site, the potential threat from the hazardous waste to the environment or public health and any other factor he deems appropriate.

(c) A site assessment shall include, but not be limited to, the following: (1) Testing or engineering reports required by the commissioner; (2) determination of ownership of and the persons or municipality responsible for the disposal site; (3) a score developed by using the uncontrolled hazardous waste site ranking system found in the Code of Federal Regulations, Title 40, Section 300, Appendix A, as amended; and (4) a recommended time schedule for remedial action.

(P.A. 87-561, S. 4, 13.)



Section 22a-133dd - Entry onto property to perform environmental site assessment or investigation on behalf of municipality.

(a) Any municipality or any licensed environmental professional employed or retained by a municipality may enter, without liability upon any property within such municipality for the purpose of performing an environmental site assessment or investigation on behalf of the municipality if: (1) The owner of such property cannot be located; (2) such property is encumbered by a lien for taxes due such municipality; (3) upon a filing of a notice of eminent domain; (4) the municipality’s legislative body finds that such investigation is in the public interest to determine if the property is underutilized or should be included in any undertaking of development, redevelopment or remediation pursuant to this chapter or chapter 130, 132 or 581; or (5) any official of the municipality reasonably finds such investigation necessary to determine if such property presents a risk to the safety, health or welfare of the public or a risk to the environment. The municipality shall give at least forty-five days’ notice of such entry before the first such entry by certified mail to the property owner’s last known address of record.

(b) A municipality accessing or entering a property to perform an investigation pursuant to this section shall not be liable for preexisting conditions pursuant to section 22a-432, 22a-433, 22a-451 or 22a-452, or to the property owner or any third party, provided the municipality (1) did not establish, cause or contribute to the discharge, spillage, uncontrolled loss, seepage or filtration of such hazardous substance, material, waste or pollution; (2) does not negligently or recklessly exacerbate the conditions; and (3) complies with reporting of significant environmental hazard requirements pursuant to section 22a-6u. To the extent that any conditions are negligently or recklessly exacerbated, the municipality shall only be responsible for responding to contamination exacerbated by its activities.

(c) The owner of the property may object to such access and entry by the municipality by filing an action in the Superior Court not later than thirty days after receipt of the notice provided pursuant to subsection (a) of this section, provided any objection be limited to the issue of whether access is necessary and only upon proof by the owner that the owner has (1) completed or is in the process of completing in a timely manner a comprehensive environmental site assessment or investigation report; (2) provided the party seeking access with a copy of the assessment or report or will do so not later than thirty days after the delivery of such assessment or report to the owner; and (3) paid any delinquent property taxes assessed against the property for which access is being sought.

(d) For purposes of this section, “municipality” includes any municipality, municipal economic development agency or entity created or operating under chapter 130 or 132, nonprofit economic development corporation formed to promote the common good, general welfare and economic development of a municipality that is funded, either directly or through in-kind services, in part by a municipality, or nonstock corporation or limited liability company established and controlled by a municipality, municipal economic development agency or entity created or operating under chapter 130 or 132.

(P.A. 98-253, S. 12; P.A. 08-174, S. 6; P.A. 09-235, S. 6.)

History: P.A. 08-174 designated existing provisions as Subsec. (a) and amended same to add provisions re municipalities, insert “to any person other than the Commissioner of Environmental Protection” provision, add Subdiv. (4) re investigations in the public interest and Subdiv. (5) re investigations to determine risk to the public or environment and make technical changes, added Subsec. (b) re liability pursuant to Sec. 22a-432 and added Subsec. (c) re property owner’s right to object to access and entry, effective June 13, 2008; P.A. 09-235 amended Subsec. (a) to delete “to any person other than the Commissioner of Environmental Protection”, amended Subsec. (b) to delete provision re protection from liability pursuant to Sec. 22a-432 except for negligent or reckless investigations and add provisions re protection from liability for preexisting conditions pursuant to Sec. 22a-432, 22a-433, 22a-451 or 22a-452, amended Subsec. (c) to add provisions limiting objection to issue of whether access is necessary and delete provision re owner affirmatively representing it is diligently investigating site and any taxes will be paid, and added Subsec. (d) defining “municipality”, effective July 9, 2009.



Section 22a-133e - Remedial action.

(a) Remedial action for sites on the inventory that is proceeding in accordance with the provisions of state or federal programs shall continue in accordance with such programs.

(b) The commissioner shall provide for remedial action for all assessed sites by (1) referring the site to the United States Environmental Protection Agency pursuant to the provisions of CERCLA; (2) issuing administrative orders to responsible parties pursuant to section 22a-6, 22a-428, 22a-432, 22a-433 or 22a-449, or (3) any action deemed necessary by said commissioner.

(c) If the commissioner determines that (1) the remedial action schedule for a site proposed by the United States Environmental Protection Agency pursuant to CERCLA is not consistent with the schedule developed in the assessment for such site list, or (2) the site, based on the site assessment score, is ineligible for CERCLA funding, he may pursue remedial action for the site from any account established for such purpose and seek reimbursement for such remedial action.

(P.A. 87-561, S. 5, 13.)



Section 22a-133ee - Liability of owner of real property for pollution that occurred or existed prior to taking title.

(a) Notwithstanding any provision of the general statutes, and except as provided in this section, no owner of real property shall be liable for any costs or damages to any person other than this state, any other state or the federal government, with respect to any pollution or source of pollution on or emanating from such owner’s real property that occurred or existed prior to such owner taking title to such property, provided:

(1) The owner did not establish or create a condition or facility at or on such property that reasonably can be expected, as determined by the Commissioner of Energy and Environmental Protection, to create a source of pollution to the waters of the state for purposes of section 22a-432 and such owner is not responsible pursuant to any other provision of the general statutes for creating any pollution or source of pollution on such property;

(2) The owner is not affiliated with any person responsible for such pollution or source of pollution through any direct or indirect familial relationship, or any contractual, corporate or financial relationship other than that by which such owner’s interest in the property was conveyed or financed; and

(3) The Commissioner of Energy and Environmental Protection has approved in writing: (A) An investigation report regarding such pollution or sources of pollution, provided the investigation was conducted in accordance with the prevailing standards and guidelines by an environmental professional licensed in accordance with section 22a-133v; and (B) a final remedial action report prepared by a licensed environmental professional that demonstrates that remediation of such pollution and sources of pollution was completed in accordance with the remediation standards in regulations adopted pursuant to section 22a-133k. Prior to the initiation of an investigation or a remediation undertaken to meet the criteria of this section, an owner of the subject real property shall notify, by certified mail, the owners of the adjoining properties of such initiation. Such reports shall be forwarded, by certified mail, to the owners of the adjoining properties.

(b) This section shall not relieve any such liability where (1) an owner failed to file or comply with the provisions of an environmental land use restriction created pursuant to section 22a-133o for such real property or with the conditions of a variance for the real property that was approved by the commissioner in accordance with regulations adopted pursuant to section 22a-133k, or (2) the commissioner, at any time, determines that an owner provided information that the owner knew or had reason to know was false or misleading or otherwise failed to satisfy all of the requirements of subsection (a) of this section. Nothing in this section shall be construed to relieve an owner of any liability for pollution or sources of pollution on or emanating from such property that occurred or were created after the owner took title to such property. Nothing in this section shall be construed to hold an innocent landowner, as defined in section 22a-452d, who meets the requirements of this section liable to this state for costs or damages in an amount greater than the amount that an innocent landowner may be held liable pursuant to section 22a-432.

(c) If an owner of real property is found to be liable under this section because the owner is affiliated with the person responsible for the pollution or source of pollution, as provided in subdivision (2) of subsection (a) of this section, such owner shall be liable for a civil penalty of one hundred thousand dollars or the cost of remediating the pollution or source of pollution, whichever is greater.

(P.A. 05-90, S. 1; P.A. 11-80, S. 1.)

History: pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-133f - Costs of remedial action. Regulations.

(a) The costs of remedial action pursued in accordance with the provisions of section 22a-133e may be paid from (1) available appropriations, or (2) any account authorized under subsection (a) of section 29 of special act 87-77 or subdivision (5) of subsection (e) of section 2 of special act 86-54. The costs may be paid from such funds and accounts provided the commissioner determines that the threat to the environment and public health from the site is unacceptable and (A) the commissioner is unable to determine the responsible party for the disposal or cleanup of the hazardous waste, (B) the responsible party is not in timely compliance with orders issued by the commissioner to provide remedial action, or (C) the commissioner has not issued a final decision on an order to a responsible party to provide remedial action because of (i) a request for a hearing made pursuant to section 22a-436 or sections 4-177 to 4-182, inclusive, or (ii) an order issued pursuant to said section 22a-436 is subject to an appeal pending before the Superior Court pursuant to section 22a-437 or sections 4-183 and 4-184.

(b) The commissioner shall adopt regulations in accordance with chapter 54, setting forth priorities for the use of such funds and accounts. In setting such priorities the commissioner shall consider any factor he deems appropriate, including the score developed pursuant to section 22a-133d.

(P.A. 87-561, S. 6, 13; P.A. 95-208, S. 9, 13; June Sp. Sess. P.A. 09-3, S. 403.)

History: P.A. 95-208 amended Subsec. (a) to replace reference to Emergency Spill Response Fund with reference to emergency spill response account, effective July 1, 1995; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to replace provision re payment of costs from emergency spill response account with provision re payment of costs from available appropriations in Subdiv. (1) and to make a technical change.



Section 22a-133ff - Municipal liability for easement acquired for recreational use.

(a) For purposes of this section, “charge” has the same meaning as provided in section 52-557f, except that “charge” does not include tax revenue collected pursuant to title 12 by any owner, as defined in said section 52-557f, “hazardous waste” has the same meaning as provided in section 22a-115, and “pollution” has the same meaning as provided in section 22a-423.

(b) Notwithstanding any provision of the general statutes or regulations to the contrary, any municipality with a population greater than ninety thousand people that acquires an easement over property of another that is duly recorded on the land records for the purpose of making the property included in such easement available to the public for recreational use without charge, rent, fee or other commercial service shall not be liable to the state for any fines, penalties or costs of investigation or remediation with respect to any pollution or source of pollution or contamination by hazardous waste on or emanating from such easement area, provided such pollution or source of pollution or contamination by hazardous waste (1) occurred or existed on such property prior to the municipality’s acquisition of such easement, and (2) was not caused or created by or contributed to by such municipality or by an agent of such municipality and provided such municipality, or the use of such easement area by the public, does not contribute to or exacerbate such existing pollution or source of pollution or contamination by hazardous waste or prevent the investigation or remediation of such pollution or contamination. Such municipality shall not interfere with, and shall provide access to, other persons who are investigating and remediating any such pollution or source of pollution or contamination by hazardous waste. This section does not limit or affect the liability of the owner or operator of the property on which such easement is located under any other provision of law, including, but not limited to, any obligation to address any such pollution or source of pollution or contamination by hazardous waste, or from any fines or penalties.

(c) Any municipality that acquires an easement for recreational use as provided in subsection (b) of this section shall ensure that any pollution or source of pollution or contamination from hazardous waste, on or emanating from such easement area, does not pose a risk to the public based upon the use of such easement.

(P.A. 11-61, S. 140; 11-141, S. 20.)

History: P.A. 11-61 amended Subsec. (a) to redefine “charge”.



Section 22a-133g - Reimbursement for costs and expenses of remedial action.

Whenever the commissioner pursues remedial action pursuant to section 22a-133e, he shall seek reimbursement of the costs and expenses incurred by requesting the Attorney General to bring a civil action to recover such costs and expenses from the responsible party. The costs and expenses recovered may include but shall not be limited to (1) the actual cost of the remedial action; (2) any administrative costs not exceeding ten per cent of the actual costs; (3) the costs of recovering the reimbursement, and (4) interest on the actual costs at a rate of ten per cent a year from the date such expenses were paid. If a hazardous waste disposal site was negligently caused, the responsible party may, at the discretion of the court, be liable for damages equal to one and one-half times the costs and expenses incurred.

(P.A. 87-561, S. 7, 13.)



Section 22a-133gg - Evaluation of risk-based decision making for remediation of contaminated sites. Report. Statutory and regulatory recommendations.

The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Public Health, shall evaluate risk-based decision making related to the remediation of contaminated sites. The commissioner shall, within existing resources, engage independent experts in the field, with broad national experience, to conduct such evaluation and prepare a report that includes an assessment of the existing process of risk-based decision making including risk assessment and risk management tools utilized to protect public health, general welfare and the environment. Such evaluation and report shall also include identification of best practices in ecological and human health risk assessment and risk management used by the United States Environmental Protection Agency and other regulatory agencies, and those published by the National Academy of Sciences. The commissioner shall provide opportunities for public review and input during the evaluation process. Upon completion of the evaluation and report, the commissioner shall consider the evaluation and report and make recommendations for statutory and regulatory changes to the risk-based decision making process including, but not limited to, those in section 22a-6u not later than October 1, 2014. For purposes of this section, “commissioner” means the Commissioner of Energy and Environmental Protection.

(P.A. 13-308, S. 28.)

History: P.A. 13-308 effective July 12, 2013.



Section 22a-133h - Telephone line for hazardous waste disposal site information.

The commissioner shall establish a toll-free telephone line to receive anonymous information from the public leading to the discovery of hazardous waste disposal sites. Any site identified from such information as a hazardous disposal site which poses a threat to the environment or public health shall be listed in the inventory prepared pursuant to section 22a-133c.

(P.A. 87-561, S. 8, 13.)



Section 22a-133hh - Unified clean-up program regulations. Required provisions.

Notwithstanding any provision of the general statutes, in any regulation that the Commissioner of Energy and Environmental Protection adopts on or after July 1, 2014, concerning the establishment of a unified clean-up program to address releases, including oil and hazardous substances, the commissioner shall include provisions that shorten the time frames within which the commissioner shall determine whether to audit a final verification submitted by a licensed environmental professional or other person, if authorized by law, and to indicate at the end of such process that no further action is required, including reopeners, as appropriate.

(P.A. 13-308, S. 29.)

History: P.A. 13-308 effective July 12, 2013.



Section 22a-133i - Bonds.

The commissioner may provide the state share of payments of the costs of remedial action pursuant to CERCLA from funds authorized pursuant to subsection (a) of section 29 of special act 87-77 and subdivision (5) of subsection (e) of section 2 of special act 86-54.

(P.A. 87-561, S. 9, 13; P.A. 97-124, S. 9, 16.)

History: P.A. 97-124 deleted a $5,000,000 cap on the amount to be paid from certain bond funds for the state share of payments for costs of remedial action under the Comprehensive Environmental Response, Compensation and Liability Act, effective June 6, 1997.



Section 22a-133ii - Brownfield liability relief program. Application. Eligibility. Liability. Plan and schedule for remediation and redevelopment. Acceptance in program.

(a) For the purposes of this section:

(1) “Applicant” means any (A) municipality, (B) economic development agency or entity established pursuant to chapter 130 or 132, (C) nonprofit economic development corporation formed to promote the common good, general welfare and economic development of a municipality and that is funded, either directly or through in-kind services, in part by a municipality, or (D) a nonstock corporation or limited liability company controlled or established by a municipality, municipal economic development agency or entity created or operating pursuant to chapter 130 or 132;

(2) “Municipality” has the same meaning as provided in section 8-187;

(3) “Brownfield” has the same meaning as provided in section 32-760;

(4) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(5) “Regulated substance” means any oil or petroleum or chemical liquid or solid, liquid or gaseous product or hazardous waste; and

(6) “Person” has the same meaning as provided in section 22a-2.

(b) There is established a brownfield liability relief program to assist applicants with the redevelopment of eligible brownfields and to provide such applicants with liability relief for such brownfields. The Commissioner of Energy and Environmental Protection shall administer such relief program and accept brownfields into such program based on the eligibility criteria, as established in this section.

(c) Prior to acquiring a brownfield, any applicant may apply to the commissioner, on such forms as the commissioner prescribes, to obtain liability relief as described in subsection (d) of this section. Any brownfield shall be eligible for the program if the commissioner determines that: (1) The property is a brownfield; (2) such applicant intends to acquire title to such brownfield for the purpose of redeveloping or facilitating the redevelopment of such brownfield; (3) such applicant did not establish or create a facility or condition at or on such brownfield that can reasonably be expected to create a source of pollution, as defined in section 22a-423, to the waters of the state; (4) such applicant is not affiliated with any person responsible for such pollution or source of pollution through any contractual, corporate or financial relationship other than a municipality’s exercise of such municipality’s police, regulatory or tax powers or a contractual relationship in which such person’s interest in such brownfield will be conveyed or financed; (5) such applicant is not otherwise required by law, an order or consent order issued by the commissioner or a stipulated judgment to remediate pollution on or emanating from such brownfield; and (6) such brownfield and applicant meet any other criteria that said commissioner deems necessary.

(d) (1) Upon the acceptance of any brownfield into such program by the commissioner and upon such applicant taking title to such property, such applicant shall not be liable to the state or any person for the release of any regulated substance at or from the eligible brownfield that occurred prior to such applicant taking title to such brownfield, except such applicant shall be liable to the state or any person to the extent that such applicant caused or contributed to the release of a regulated substance that is subject to remediation and to the extent that such applicant negligently or recklessly exacerbated the condition of such brownfield.

(2) Any applicant that owns a brownfield that is accepted in such brownfield liability relief program shall not be liable to the commissioner or any person under section 22a-427, 22a-430, 22a-432, 22a-433, 22a-451 or 22a-452 nor under any theory of common law for any prior existing condition on such brownfield or any existing condition on such brownfield property as of the date of taking title to such brownfield provided such applicant (A) did not establish, cause or contribute to the discharge, spillage, uncontrolled loss, seepage or filtration of such hazardous substance, material, waste or pollution, (B) does not exacerbate any such condition on such brownfield, (C) complies with the reporting and mitigation or abatement of significant environmental hazard requirements in section 22a-6u, and (D) makes good faith efforts to minimize the risk to public health and the environment posed by such brownfield and the conditions or materials present at such brownfield. To the extent that any preexisting releases on such brownfield are exacerbated by such applicant, such applicant shall only be responsible for responding to contamination exacerbated by such applicant’s negligent or reckless activities.

(e) After acceptance of any brownfield into such program by the commissioner and upon such applicant taking title to such property, such applicant shall (1) submit a plan and schedule that outlines an applicant’s intention to facilitate the investigation, remediation and redevelopment of such brownfield; and (2) continue to minimize risk to public health and the environment potentially posed by such brownfield and the conditions and materials present at such brownfield.

(f) The commissioner shall determine whether an application submitted pursuant to this section is complete. If the commissioner determines that an application is complete and that such brownfield and applicant meet the requirements for eligibility, as established in subsection (c) of this section, the commissioner shall notify such applicant that such brownfield has been accepted into the brownfield liability relief program.

(g) Acceptance of a brownfield in such brownfield liability relief program shall not limit such applicant’s or any other person’s ability to seek funding for such brownfield under any other brownfield grant or loan program administered by the Department of Economic and Community Development, the Connecticut Brownfield Redevelopment Authority, or the Department of Energy and Environmental Protection.

(h) Acceptance of a brownfield in such brownfield liability relief program shall exempt such applicant from the requirement to file as an establishment pursuant to sections 22a-134a to 22a-134d, inclusive, if such brownfield constitutes an establishment, as defined in section 22a-134.

(P.A. 13-308, S. 30.)

History: P.A. 13-308 effective July 1, 2013.



Section 22a-133j - Annual report.

On or before October 1, 1987, and annually thereafter, the commissioner shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment on the activities of the program authorized pursuant to sections 22a-133a to 22a-133i, inclusive. The report shall include, but not be limited to, the following: (1) An accounting of funds expended and remaining in the accounts established for the purpose of said sections; (2) the number of sites identified as hazardous waste disposal sites which pose a threat to the environment or public health, the number of site assessments made during the previous twelve-month period; (3) the number of sites where remedial action has been initiated; (4) the number of sites where remedial action has been completed; (5) the anticipated needs for funding and staff; and (6) any noncompliance with time periods for site assessments required by subsection (b) of section 22a-133d and the reasons therefor.

(P.A. 87-561, S. 10, 13.)



Section 22a-133k - Regulations establishing standards for the remediation of hazardous waste sites and for review and approval of final remedial action reports.

(a) The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, setting forth standards for the remediation of environmental pollution at hazardous waste disposal sites and other properties which have been subject to a spill, as defined in section 22a-452c, which regulations shall fully protect health, public welfare and the environment. In establishing such standards the commissioner shall (1) give preference to clean-up methods that are permanent, if feasible, (2) consider any factor he deems appropriate, including, but not limited to, groundwater classification of the site, and (3) provide for standards of remediation less stringent than those required for residential land use for polluted properties which (A) are located in areas classified as GB or GC under the standards adopted by the commissioner for classification of groundwater contamination, (B) were historically industrial or commercial property, and (C) are not subject to an order issued by the commissioner regarding such spill, consent order or stipulated judgment regarding such spill, provided an environmental use restriction is executed for any such property subsequent to the remedial action in accordance with the provisions of section 22a-133aa and further provided such regulations specify the types of industrial or commercial land uses to which any such property may be put subsequent to such remedial action. Such regulations shall cite appropriate guidance documents which may be used by a licensed environmental professional in a voluntary site remediation under section 22a-133y.

(b) The commissioner may establish, by regulations adopted in accordance with the provisions of chapter 54, a program for expediting the review and approval of reports on final remedial actions concerning sites subject to section 22a-134 or sites which, as of July 3, 1989, were on the inventory of hazardous waste disposal sites maintained pursuant to section 22a-133c provided such reports are not submitted pursuant to an order, consent order or stipulated judgment. The commissioner may retain consultants as necessary to accomplish such expedited review and may require the payment of a fee, as provided for in said regulations to cover the reasonable cost of performing the expedited review and approval of final remediation reports pursuant to this subsection, including the cost of any consultant retained by the commissioner to perform such work.

(P.A. 89-365, S. 7, 9; P.A. 94-198, S. 3, 13; P.A. 95-190, S. 10, 17; June Sp. Sess. P.A. 98-1, S. 50, 121; P.A. 11-80, S. 1.)

History: P.A. 94-198 amended Subsec. (a) to provide for differential remediation standards based on future land use and added new Subsec. (b) re reports on final remedial actions, effective June 7, 1994; P.A. 95-190 amended Subsec. (a) to specify that remediation standards adopted under this section shall be less stringent for certain commercial and industrial properties than for residential properties and that the standards shall provide appropriate guidance to licensed environmental professionals in voluntary site remediations, effective June 29, 1995; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (b), effective June 24, 1998; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-133l - Grants to clean up landfills where hazardous waste was disposed of.

(a) The Commissioner of Energy and Environmental Protection may establish, within available appropriations, a program of grants to municipalities and regional refuse disposal districts for the clean up of landfills where wastes were disposed of and later determined to be hazardous waste, as defined in section 22a-115. Any grant made under this section may be used for costs incurred in the following: (1) Investigation and monitoring of soils and groundwater at or near such landfills, (2) removal of hazardous waste for disposal at another location, (3) closure of the landfill, and (4) compliance with state or federal hazardous waste regulations.

(b) The Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 89-365, S. 3, 9; P.A. 92-162, S. 4, 25; P.A. 11-80, S. 1.)

History: P.A. 92-162 amended Subsec. (b) to make regulations under this section discretionary rather than mandatory; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-133m - Urban sites remedial action program. Acquisition of sites. Remediation fund. Urban community sites.

(a) An urban sites remedial action program is established to identify, evaluate, plan for and undertake the remediation of polluted real property.

(b) The Commissioner of Economic and Community Development, in consultation with the Commissioner of Energy and Environmental Protection, shall establish the priority of sites for evaluation and remediation based upon the following factors: (1) The estimated cost of evaluating and remediating the site, if known; (2) the anticipated complexity of an evaluation of the site; (3) the estimated schedule for completing an evaluation; (4) the potential economic development benefits of the site to the state of Connecticut; (5) whether the site would not otherwise be remediated without the assistance of this program; and (6) any other factors which the commissioners deem relevant. No real property shall be eligible for evaluation or remediation under this section unless the Commissioner of Economic and Community Development finds that the state owns the site or otherwise has or obtains the power to approve the type of development which first occurs on the site after remediation. Except for any site proposed for acquisition under subsection (e) of this section, no real property shall be eligible for evaluation or remediation under this section unless the site is located in a distressed municipality, as defined in section 32-9p, or a targeted investment community, as defined in section 32-222. For purposes of this section, “responsible party” means any person, as defined in section 22a-2, who created a source of pollution on the site or an owner of the site during the investigation or remediation funded pursuant to this section.

(c) The cost of evaluating and remediating sites pursuant to this section shall be paid from (1) funds authorized pursuant to subsection (a) of section 29 of special act 89-52, and (2) funds authorized for such evaluation or remediation pursuant to any other public or special act.

(d) Whenever funds are used pursuant to this section for purposes of evaluating or remediating a polluted site, the Commissioner of Energy and Environmental Protection may seek reimbursement of the costs and expenses incurred by requesting the Attorney General to bring a civil action to recover such costs and expenses from any party responsible for such pollution provided no such action shall be brought separately from any action to recover costs and expenses incurred by the commissioner in pursuing action to contain, remove or mitigate any pollution on such site. The costs and expenses recovered may include but shall not be limited to (1) the actual cost of identifying, evaluating, planning for and undertaking the remediation of the site; (2) any administrative costs not exceeding ten per cent of the actual costs; (3) the costs of recovering the reimbursement; and (4) interest on the actual costs at a rate of ten per cent a year from the date such expenses were paid. The defendant in any civil action brought pursuant to this subsection shall have no cause of action or claim for contribution against any person with whom the commissioner has entered into a covenant not to sue pursuant to sections 22a-133aa and 22a-133bb with respect to pollution on or emanating from the property which is the subject of said civil action.

(e) The Commissioner of Economic and Community Development, in consultation with the Commissioner of Energy and Environmental Protection, or a regional economic development entity using funds allocated under subsection (f) of this section, may acquire polluted commercial or industrial property for the purpose of remediation of the pollution and for the lease or sale of such property in order to promote business growth or expansion through the reuse or redevelopment of such property. Such acquisition may include, but not be limited to, condemnation of the property in accordance with the provisions of part I of chapter 835. For purposes of this subsection, the Commissioner of Economic and Community Development shall be exempt from all of the requirements of sections 22a-134 to 22a-134e, inclusive, section 4b-3, and section 4b-21. When acquiring polluted property under this subsection, the Commissioner of Economic and Community Development may accept on behalf of the state of Connecticut the liability, at the time of the acquisition, for all costs of remediation of the polluted property provided the transferor shall be liable for all costs in excess of fifteen million dollars and further provided the commissioner shall not accept any liability under federal law. The Commissioner of Economic and Community Development may enter into lease, sale, or other agreements for the use of the real property acquired pursuant to this subsection. All moneys received by the state pursuant to any such agreement shall be deposited into the Urban Site Remediation Fund established under subsection (f) of this section.

(f) There is established an Urban Site Remediation Fund. The fund may contain any moneys required by law to be deposited in the fund and shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding. The fund shall be used (1) by the Commissioner of Energy and Environmental Protection (A) for costs incurred in the assessment and remedial activities conducted at real property acquired pursuant to subsection (e) of this section, or (B) to reimburse the costs to obtain directors’ and officers’ liability and general liability insurance of (i) a municipal economic development agency or entity created or operating under chapter 130 or 132, or (ii) a nonprofit economic development corporation formed to promote the common good, general welfare and economic development of a municipality that is funded, either directly or through in-kind services, in part by a municipality, or a nonstock corporation or limited liability company controlled or established by a municipality, municipal economic development agency or entity created or operating under chapter 130 or 132; and (2) by the Commissioner of Economic and Community Development to pay any local property taxes on real property acquired pursuant to subsection (e) of this section and the costs of administering the program. The Commissioner of Economic and Community Development may allocate money from the fund to a regional economic development entity organized for the purpose of remediating contaminated real property.

(g) The Commissioner of Energy and Environmental Protection shall conduct an assessment to evaluate the potential cost of remedial activities of any site proposed for acquisition under subsection (e) of this section prior to the transfer of the real property to the Commissioner of Economic and Community Development. The Commissioner of Energy and Environmental Protection, after transfer of the property to the Commissioner of Economic and Community Development, shall conduct remedial actions necessary to remediate the pollution at or on the site and shall certify to the Commissioner of Economic and Community Development that such actions have minimized and mitigated any threat to human health or the environment and have contained, removed or otherwise mitigated the effects of any pollution in the property. The Commissioner of Energy and Environmental Protection may use funds authorized pursuant to subsection (a) of section 29 of special act 89-52 and funds authorized for such purpose pursuant to any other public or special act for the purposes of this subsection. The Commissioner of Economic and Community Development shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this subsection and subsections (e) and (f) of this section.

(h) The Commissioner of Energy and Environmental Protection and the Commissioner of Economic and Community Development shall jointly identify urban community sites known to have, or suspected to have, environmental contamination which, if remediated and developed, will improve the urban environment. The Commissioner of Energy and Environmental Protection and the Commissioner of Economic and Community Development shall jointly establish the priority of such sites for evaluation and remediation based upon the following factors: (1) The potential benefits of remediation to the environment; (2) the estimated cost of evaluating and remediating the site, if known; (3) the potential benefits to the local community of such site; (4) community support for remediation and redevelopment of such site; (5) the commitment from investors or the municipality to redevelop the site; and (6) any other factors which the commissioners deem relevant. No real property shall be eligible for evaluation and remediation under this subsection unless (A) the site is located in a distressed municipality, as defined in section 32-9p, a targeted investment community, as defined in section 32-222, or an enterprise corridor zone, as defined in section 32-80, or in such other municipality as the Commissioner of Economic and Community Development may designate, and (B) the site is not undergoing evaluation or remediation under subsections (a) to (g), inclusive, of this section.

(P.A. 92-235, S. 3, 6; P.A. 93-428, S. 27, 29, 39; P.A. 95-183, S. 10; 95-250, S. 1; 95-334, S. 5, 13; P.A. 96-113, S. 13, 17; 96-166, S. 1, 2; 96-211, S. 1, 5, 6; P.A. 98-253, S. 3; P.A. 99-216, S. 5, 7; P.A. 03-218, S. 3, 4; P.A. 10-135, S. 1; P.A. 11-80, S. 1.)

History: P.A. 93-428 authorized the commissioner to proceed with remediation of evaluated sites and deleted provision which had authorized selection for evaluation of no more than two sites per year and added Subsecs. (e), (f) and (g) re acquisition of sites and the remediation fund, effective July 1, 1993; P.A. 95-183 amended Subsec. (d) to limit the ability of defendants in cost recovery actions under this section to bring an action for contribution from parties with whom the commissioner has entered into a covenant not to sue; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-334 amended Subsec. (b) to exempt sites proposed for acquisition under Subsec. (e) from requirement that all sites under this section be located in distressed municipalities, effective July 13, 1995; P.A. 96-113 amended Subsec. (d) to include reference to Secs. 22a-133aa and 22a-133bb, governing covenants not to sue, effective May 24, 1996; P.A. 96-166 amended Subsec. (b) to make sites located in targeted investment communities eligible for evaluation or remediation, effective July 1, 1996; P.A. 98-253 added new Subsec. (h) re urban community sites; P.A. 99-216 amended Subsecs. (e) and (f) to authorize disbursement under the program to regional economic development entities organized to remediate contaminated real property, effective July 1, 1999; P.A. 03-218 amended Subsec. (a) by deleting “which is deemed vital to the economic development needs of the state”, amended Subsec. (b) by redesignating Subdiv. (5) as Subdiv. (6), adding new Subdiv. (5) re whether the site would not otherwise be remediated, deleting former Subpara. (B) re determination of the responsible party, and making conforming changes and amended Subsec. (h) by deleting former Subpara. (A) re determination of the responsible party, redesignating existing Subparas. (B) and (C) as Subparas. (A) and (B) and making technical changes, effective July 1, 2003; (Revisor’s note: In 2007 two references in Subsec. (f) to “subsection (e) of this subsection” were changed editorially by the Revisors to “subsection (e) of this section”, for accuracy); P.A. 10-135 amended Subsec. (f) by designating existing use by Commissioner of Environmental Protection as Subdiv. (1)(A), adding Subdiv. (1)(B) re reimbursement of costs to obtain liability insurance and designating existing use by Commissioner of Economic and Community Development as Subdiv. (2); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-133n - Environmental use restrictions: Definitions.

For the purposes of sections 22a-133n to 22a-133r, inclusive: “Commissioner” means the Commissioner of Energy and Environmental Protection; “person” shall have the same meaning as in section 22a-2; and “environmental use restriction” means a limitation in any instrument executed and recorded as prescribed in section 22a-133o, the purpose of which is to minimize the risk of human exposure to pollutants and hazards to the environment by (1) preventing the use of specified real property for certain purposes, or (2) prohibiting certain activities on such property.

(P.A. 94-198, S. 4, 13; P.A. 11-80, S. 1.)

History: P.A. 94-198 effective June 7, 1994; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-133o - Environmental use restrictions: Requirements. Environmental land use restriction. Notice of activity and use limitation.

(a) An owner of land may execute and record an environmental use restriction under sections 22a-133n to 22a-133r, inclusive, on the land records of the municipality in which such land is located if (1) the commissioner has adopted standards for the remediation of contaminated land pursuant to section 22a-133k and adopted regulations pursuant to section 22a-133q, (2) the commissioner, or in the case of land for which remedial action was supervised under section 22a-133y or for a notice of activity and use limitation, a licensed environmental professional, determines, as evidenced by his signature on such restriction, that it is consistent with the purposes and requirements of sections 22a-133n to 22a-133r, inclusive, and of such standards and regulations, and (3) such restriction will effectively protect public health and the environment from the hazards of pollution. Such environmental use restriction may be in the form of an environmental land use restriction, as described in subsection (b) of this section, or a notice of activity and use limitation, as described in subsection (c) of this section.

(b) (1) No owner of land may record an environmental land use restriction on the land records of the municipality in which such land is located unless he simultaneously records documents which demonstrate that each person holding an interest in such land or any part thereof, including without limitation each mortgagee, lessee, lienor and encumbrancer, irrevocably subordinates such interest to the environmental land use restriction, provided the commissioner may waive such requirement if he finds that the interest in such land is so minor as to be unaffected by the environmental land use restriction. The commissioner shall waive the requirement to obtain subordination agreements for any interest in land that, when acted upon, is not capable of creating a condition contrary to any purpose of such environmental land use restriction. An environmental land use restriction shall run with land, shall bind the owner of the land and his successors and assigns, and shall be enforceable notwithstanding lack of privity of estate or contract or benefit to particular land.

(2) Within seven days after executing an environmental land use restriction and receiving thereon the signature of the commissioner or licensed environmental professional, as the case may be, the owner of the land involved therein shall record such restriction and documents required under subdivision (1) of this subsection on the land records of the municipality in which such land is located and shall submit to the commissioner a certificate of title certifying that each interest in such land or any part thereof is irrevocably subordinated to the environmental land use restriction in accordance with subdivision (1) of this subsection.

(3) An owner of land with respect to which an environmental land use restriction applies may be released, wholly or in part, permanently or temporarily, from the limitations of such restriction only with the commissioner’s written approval which shall be consistent with the regulations adopted pursuant to section 22a-133q and shall be recorded on the land records of the municipality in which such land is located. The commissioner may waive the requirement to record such release if he finds that the activity which is the subject of such release does not affect the overall purpose for which the environmental land use restriction was implemented, or for a temporary release, the activity is sufficiently limited in scope and duration, and does not alter the size of the area subject to the environmental land use restriction. The commissioner shall not approve any such permanent release unless the owner demonstrates that he has remediated the land, or such portion thereof as would be affected by the release, in accordance with the standards established pursuant to section 22a-133k.

(4) An environmental land use restriction shall survive foreclosure of a mortgage, lien or other encumbrance.

(c) (1) A notice of activity and use limitation may be used and recorded for releases remediated in accordance with the regulations adopted pursuant to sections 22a-133k and 22a-133q for the following purposes:

(A) To achieve compliance with industrial/commercial direct exposure criteria, groundwater volatilization criteria, and soil vapor criteria, as established in regulations adopted pursuant to section 22a-133k, by preventing residential activity and use of the area to be affected through the notice of activity and use limitation, provided such property is zoned for industrial or commercial use, is not used for any residential use, and no holder of an interest in such property, other than such owner, has a right of residential use, as defined in regulations adopted pursuant to section 22a-133k;

(B) To prevent disturbance of polluted soil that exceeds the applicable direct exposure criteria but that is inaccessible soil, in compliance with the provisions of the regulations adopted pursuant to section 22a-133k, provided pollutant concentrations in such inaccessible soil do not exceed ten times the applicable direct exposure criteria;

(C) To prevent disturbance of an engineered control to the extent such engineered control is for the sole remedial purpose of eliminating exposure to polluted soil that exceeds the direct exposure criteria, provided pollutant concentrations in such soil do not exceed ten times the applicable direct exposure criteria;

(D) To prevent demolition of a building or permanent structure that renders polluted soil environmentally isolated, provided: (i) The pollutant concentrations in the environmentally isolated soil do not exceed ten times the applicable direct exposure criteria and the applicable pollutant mobility criteria, or (ii) the total volume of soil that is environmentally isolated that exceeds ten times the applicable direct exposure criteria and the applicable pollutant mobility criteria is less than or equal to ten cubic yards; or

(E) Any other purpose the commissioner may prescribe by regulations adopted in accordance with the provisions of chapter 54.

(2) No owner shall record a notice of activity and use limitation on the land records of the municipality in which such land is located unless such owner, not later than sixty days prior to such recordation, provides written notice to each person who holds an interest in such land or any part thereof, including each mortgagee, lessee, lienor and encumbrancer. Such written notice of the proposed notice of activity and use limitation shall be sent by certified mail, return receipt requested, and shall include notice of the existence and location of pollution within such area and the terms of such proposed activity and use limitation. Any such person who holds an interest may waive such sixty-day-notice period in relation to such interest provided such waiver is in writing.

(3) A notice of activity and use limitation recorded pursuant to this subsection shall be implemented and adhered to by the owner and subsequent holders of interests in the property, such owner’s successors and assigns, and any person who has a license to use such property or to conduct remediation on any portion of such property.

(4) Any notice of activity and use limitation shall be effective when recorded on the land records of the municipality in which such property is located.

(5) (A) Any notice of activity and use limitation document, as described in this subsection, shall be prepared on a form prescribed by the commissioner.

(B) A notice of activity and use limitation decision document, signed by the commissioner or signed and sealed by a licensed environmental professional, shall be referenced in and recorded with any such notice of activity and use limitation, and shall specify:

(i) Why the notice of activity and use limitation is appropriate for achieving and maintaining compliance with the regulations adopted pursuant to section 22a-133k;

(ii) Any activities and uses that are inconsistent with maintaining compliance with such regulations;

(iii) Any activities and uses to be permitted;

(iv) Any obligations and conditions necessary to meet the objectives of the notice of activity and use limitation; and

(v) The nature and extent of pollution in the area that is the basis for the notice of activity and use limitation, including a listing of contaminants and concentrations for such contaminants, and the horizontal and vertical extent of such contaminants.

(6) A notice of activity and use limitation shall not be used in any area where a prior holder of interest in the property has an interest that allows for the conduct of an activity that interferes with the conditions or purposes described in subparagraphs (A) to (E), inclusive, of subdivision (1) of this subsection or if such interest allows for intrusion into the polluted soil.

(7) Upon transfer of any interest in or a right to use property, or a portion of property that is subject to a notice of activity and use limitation, the owner of such land, any lessee of such land and any person who has the right to subdivide or sublease such property, shall incorporate such notice in full or by reference into all future deeds, easements, mortgages, leases, licenses, occupancy agreements and any other instrument of transfer provided the failure to incorporate such notice shall not affect the enforceability of any such notice of activity and use limitation.

(8) If a notice of activity and use limitation is extinguished by foreclosure of a mortgage, lien or other encumbrance, the owner of the subject land shall promptly, but not later than one year from the date of such foreclosure, or other schedule if approved in writing by the commissioner, remediate the pollution that was the subject of the notice of activity and use limitation consistent with standards adopted under section 22a-133k. In the event a notice of activity and use limitation is extinguished by such foreclosure, if notice to the commissioner is not otherwise provided as part of the foreclosure proceedings the owner shall, not later than thirty days from the date of such foreclosure, provide written notice to the commissioner by certified mail, return receipt requested, of such foreclosure, the name of the owner, the address of the land, and the identification of the notice of activity and use limitation.

(9) Any owner of a parcel of property that is subject to a notice of activity and use limitation may remediate the pollution on such parcel in accordance with the regulations adopted pursuant to sections 22a-133k and 22a-133q. Such owner, upon completion of such remediation, may terminate the notice of activity and use limitation in accordance with regulations adopted pursuant to section 22a-133q.

(P.A. 94-198, S. 5, 13; P.A. 95-169, S. 2; 95-190, S. 12, 17; P.A. 96-113, S. 9, 17; P.A. 97-218, S. 2; P.A. 11-141, S. 12; P.A. 13-308, S. 33.)

History: P.A. 94-198 effective June 7, 1994; P.A. 95-169 amended Subsecs. (a) to (d), inclusive, to provide for the recording of environmental use restrictions on town land records instead of in a registry maintained by the Commissioner of Environmental Protection; P.A. 95-190 added provisions to allow licensed environmental professionals to sign environmental use restrictions and to provide that such restrictions be recorded on town land records rather than in registry maintained by commissioner, effective June 29, 1995; P.A. 96-113 amended Subsecs. (b) and (c) to add provisions re documentation supporting subordination agreements, effective May 24, 1996; P.A. 97-218 amended Subsec. (b) to provide that the commissioner may waive requirements for documentation of a subordination agreement if he finds that the interest to be subordinated is so minor as to be unaffected by the land use restriction, and amended Subsec. (d) to allow a waiver of the recording of a release from the restriction under this section if he finds that the activity which is the subject of the release does not affect the overall purpose of the restriction and does not alter the size of the area subject to the restriction; P.A. 11-141 changed “environmental land use restriction” to “environmental use restriction” in Subsecs. (b) and (d), amended Subsec. (b) to require commissioner to waive requirement for subordination agreements for land interest that cannot create a condition contrary to environmental use restriction’s purpose, amended Subsec. (c) to change time frame from “within seven days of” to “within seven days after”, and amended Subsec. (d) to specify that release may be permanent or temporary, to require activity to be limited in scope and duration for a temporary release and to specify that commissioner shall not approve a permanent release unless owner demonstrates remediation according to standards, effective July 8, 2011; P.A. 13-308 amended Subsec. (a) to add provisions re notice of activity and use limitation and re form of restriction, redesignated existing Subsecs. (b) to (e) as Subsec. (b)(1) to (4), respectively, and amended same to change “environmental use restriction” to “environmental land use restriction”, added Subsec. (c) re notice of activity and use limitation and made technical changes.



Section 22a-133p - Environmental use restrictions: Enforcement of environmental land use restriction, notice of activity and use limitation, statutes and regulations.

(a) The Attorney General, at the request of the commissioner, shall institute a civil action in the superior court for the judicial district of Hartford or for the judicial district wherein the subject land is located for injunctive or other equitable relief to enforce an environmental land use restriction, a notice of activity and use limitation or the provisions of sections 22a-133n to 22a-133q, inclusive, and regulations adopted pursuant to said sections or to recover a civil penalty pursuant to subsection (e) of this section.

(b) The commissioner may issue orders pursuant to sections 22a-6 and 22a-7 to enforce an environmental land use restriction, a notice of activity and use limitation or the provisions of sections 22a-133n to 22a-133q, inclusive, and regulations adopted pursuant to said sections.

(c) In any administrative or civil proceeding instituted by the commissioner to enforce an environmental land use restriction, a notice of activity and use limitation or the provisions of sections 22a-133n to 22a-133q, inclusive, and regulations adopted pursuant to said sections, any other person may intervene as a matter of right.

(d) In any civil or administrative action to enforce an environmental land use restriction, a notice of activity and use limitation or the provisions of sections 22a-133n to 22a-133q, inclusive, and regulations adopted thereunder, the owner of the subject land, and any lessee thereof, shall be strictly liable for any violation of such restriction, limitation or the provisions of sections 22a-133n to 22a-133q, inclusive, and regulations adopted pursuant to said sections and shall be jointly and severally liable for abating such violation.

(e) Any owner of land with respect to which an environmental land use restriction or a notice of activity and use limitation applies, and any lessee of such land, who violates any provision of such restriction or limitation or violates the provisions of sections 22a-133n to 22a-133q, inclusive, and regulations adopted pursuant to said sections shall be assessed a civil penalty under section 22a-438. The penalty provided in this subsection shall be in addition to any injunctive or other equitable relief.

(P.A. 88-230, S. 1, 2; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-198, S. 6, 13; P.A. 95-190, S. 13, 17; 95-220, S. 4–6; P.A. 11-141, S. 13; P.A. 13-308, S. 34.)

History: P.A. 94-198 effective June 7, 1994 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); P.A. 95-190 amended Subsec. (a) to correct an internal reference, effective June 29, 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 11-141 added references to provisions of Secs. 22a-133n to 22a-133q and regulations adopted thereunder, effective July 8, 2011; P.A. 13-308 changed references from environmental use restriction to environmental land use restriction, added references to notice of activity and use limitation and made technical changes.



Section 22a-133q - Environmental use restrictions: Regulations re environmental land use restrictions and notices of activity and use limitation.

The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of sections 22a-133n to 22a-133r, inclusive. Such regulations may include, but not be limited to, provisions regarding the form, contents, fees, financial surety, monitoring and reporting, filing procedure for, and release from, environmental land use restrictions and notice of activity and use limitations.

(P.A. 94-198, S. 7, 13; P.A. 11-141, S. 14; P.A. 13-308, S. 35.)

History: P.A. 94-198 effective June 7, 1994; P.A. 11-141 added “fees, financial surety, monitoring and reporting” re regulations provisions, effective July 8, 2011; P.A. 13-308 changed reference from environmental use restrictions to environmental land use restrictions and added reference to notice of activity and use limitations.



Section 22a-133r - Environmental use restrictions: Abatement of pollution when restriction or notice is void or without effect.

In the event that a court of competent jurisdiction finds for any reason that an environmental land use restriction or notice of activity and use limitation is void or without effect for any reason, the owner of the subject land, in accordance with a schedule prescribed by the commissioner, shall promptly abate pollution thereon consistently with standards adopted under section 22a-133k for remediation of land used for residential or recreational purposes.

(P.A. 94-198, S. 8, 13; P.A. 13-308, S. 36.)

History: P.A. 94-198 effective June 7, 1994; P.A. 13-308 changed reference from environmental use restriction to environmental land use restriction and added reference to notice of activity and use limitation.



Section 22a-133s - Environmental use restrictions: Other powers not affected.

Nothing in sections 22a-133n to 22a-133r, inclusive, shall be construed to affect the commissioner’s authority under any other provision of law to abate or prevent pollution or to enforce any statute, requirement, order or permit issued or administered by him.

(P.A. 94-198, S. 9, 13.)

History: P.A. 94-198 effective June 7, 1994.



Section 22a-133t - Special Contaminated Property Remediation and Insurance Fund.

There is established and created a fund to be known as the “Special Contaminated Property Remediation and Insurance Fund”. There shall be deposited in the fund: (1) The proceeds of bonds issued by the state for deposit into said fund and used in accordance with this section; (2) revenues from taxes or fees required to be deposited into the fund pursuant to law; and (3) interest or other income earned on the investment of moneys in the fund pending transfer or use pursuant to this section and section 22a-133u. The fund may contain any moneys required by law to be deposited in the fund and shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of said fund shall become part of the assets of said fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding.

(P.A. 95-190, S. 4, 17; P.A. 96-250, S. 4, 7.)

History: P.A. 95-190, S. 4 effective June 29, 1995; P.A. 96-250 deleted former Subsecs. (a), (c), (d) and (e) containing provisions authorizing revenue bonds for the fund, effective July 1, 1996.



Section 22a-133u - Uses of Special Contaminated Property Remediation and Insurance Fund. Repayment of funds. Liens. Criteria.

(a) The Commissioner of Energy and Environmental Protection may use any funds in the Special Contaminated Property Remediation and Insurance Fund established in section 22a-133t other than any funds which are necessary to carry out any other responsibility of said commissioner under this section, for (1) removal or mitigation of a spill, as defined in section 22a-452c, upon or into land or waters of the state if the owner of the property associated with such spill is found to be an innocent landowner, as defined in section 22a-452d, and for administrative costs related to such removal or mitigation, or (2) administrative costs related to the remediation of a property for which a loan was made under subsection (b) of this section provided not more than five thousand dollars shall be disbursed from the fund for such purpose. Said commissioner may use any funds received in connection with the issuance of a covenant not to sue or a settlement by said commissioner of a claim related to contaminated real property, or any funds received pursuant to section 22a-16a, for removal or mitigation of a spill, as defined in section 22a-452c, for which the owner of the property associated with such spill would be liable except for a covenant not to sue entered into pursuant to sections 22a-133aa or 22a-133bb and for administrative costs related to such removal or mitigation. Said commissioner may use any funds received pursuant to section 22a-134e and subsection (c) of section 22a-133aa, for expenses related to the administration of sections 22a-134 to 22a-134e, inclusive, and for expenses related to administration of sections 22a-133x, 22a-133y, 22a-133aa and 22a-133bb.

(b) The Commissioner of Economic and Community Development may use any funds deposited into the Special Contaminated Property Remediation and Insurance Fund pursuant to section 3 of public act 96-250* for (1) loans to municipalities, individuals or firms for Phase II environmental site assessments, Phase III investigations of real property or for any costs of demolition, including related lead and asbestos removal or abatement costs or costs related to the remediation of environmental pollution, undertaken to prepare contaminated real property for development subsequent to any Phase III investigation, (2) expenses related to administration of this subsection provided such expenses may not exceed one hundred twenty-five thousand dollars per year, (3) funding the remedial action and redevelopment municipal grant program established pursuant to section 32-763, and (4) funding the targeted brownfield development loan program developed pursuant to section 32-765.

(c) Any person, firm, corporation or municipality which has received funds under subsection (b) of this section shall repay such funds to the Commissioner of Economic and Community Development, according to a schedule and terms which said commissioner deems appropriate. The principal amount of the loan shall be due at a time deemed appropriate by the commissioner as follows: (1) Upon the sale of the property or lease of the property, in whole or in part, which is the subject of such evaluation or demolition; (2) upon the sale or release of a municipality’s liens on such property; or (3) upon the approval by the Commissioner of Energy and Environmental Protection of a final remedial action report submitted in accordance with section 22a-133y. The Commissioner of Economic and Community Development may require repayment of the loan amortized over a period of no more than five years from the sale of the property, sale of the lien or approval by the Commissioner of Energy and Environmental Protection of the final remedial action report. No repayment shall be required, other than interest for the period that the loan is outstanding, if completion of remediation of environmental pollution at or on the property, or the sale or lease of such property, is economically infeasible due to the cost of such remediation. The commissioner may require partial repayment of the loan only if partial repayment is economically feasible. Any funds received by said commissioner as repayment under this subsection shall be deposited into the brownfield remediation and development account. The terms of any loan agreement entered into by said commissioner under said subsection may provide for the collection of interest on the loan which may vary according to whether the applicant is a municipality or a private entity and the duration of the repayment schedule for such loan provided the interest cost to the borrower provided for in such agreement shall not exceed the interest cost to the state on borrowings of like terms.

(d) The amount of any funds received under subsection (b) of this section by any entity other than a municipality shall be a lien against the real property for which the funds were disbursed. A lien pursuant to this section shall not be effective unless (1) a certificate of lien is filed in the land records of each town in which the real estate is located, describing the real estate, the amount of the lien, the name of the owner as grantor, and (2) the Commissioner of Economic and Community Development mails a copy of the certificate to such persons and to all other persons of record holding an interest in such real estate over which the commissioner’s lien is entitled to priority. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(e) The Commissioner of Economic and Community Development shall establish criteria for (1) making disbursements under subsection (b) of this section which criteria shall include, but not be limited to, anticipated commercial value of the property, potential tax revenue to the relevant municipality, environmental or public health risk posed by the spill, potential community or economic development benefit to the relevant municipality, the status of any loans previously made under said subsection to the municipality and potential for restoration of an abandoned property, and (2) cancelling loans related to a property at which the borrower of the loan elects not to proceed with remediation. Such criteria shall further set forth the procedure for applying for a loan from the fund and the procedure to be used for evaluation of such an application. In approving any loan under said subsection to any person, firm or corporation, the Commissioner of Economic and Community Development may consider the loan applicant’s credit history and economic solvency, any plan of such applicant for business development, municipal support for the proposed use of the property and any existing indebtedness of such applicant to any entity.

(P.A. 95-190, S. 6, 17; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-250, S. 5, 7; P.A. 97-124, S. 13, 16; P.A. 98-134, S. 5; 98-253, S. 14; P.A. 99-216, S. 1; 99-225, S. 15, 33; P.A. 00-171, S. 1, 2; P.A. 01-204, S. 2, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 05-191, S. 6; 05-285, S. 1; P.A. 07-233, S. 7; P.A. 08-124, S. 14; P.A. 10-135, S. 5; P.A. 11-80, S. 1; P.A. 13-299, S.26; P.A. 13-299, S. 26; 13-308, S. 17.)

*Note: Section 3 of public act 96-250 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 95-190, S. 6 effective June 29, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 96-250 amended Subsec. (a) to add provisions re use of fund for administrative and other costs incurred by commissioner under this section, amended Subsec. (b) to condition use of the fund by the Commissioner of Economic and Community Development upon approval of the advisory board, to delete a reference to former provisions for revenue bond moneys, to add provisions re deposit of moneys from other sources and to change provision re administrative allowance from 10% of fund to $125,000 per year, amended Subsec. (c) to add provision exempting from repayment of loan properties whose resale or lease is economically infeasible, and amended Subsec. (e) to establish the advisory board and to provide for its powers and duties, effective July 1, 1996; P.A. 97-124 amended Subsec. (b) to allow loans under this section for demolition undertaken subsequent to any Phase III investigation and to make technical changes, effective June 6, 1997; P.A. 98-134 amended Subsec. (b) to allow loans under this section for any Phase III investigation; P.A. 98-253 deleted reference to Sec. 22a-133bb(c) in Subsec. (a); P.A. 99-216 amended Subsec. (e) to require the Commissioner of Economic and Community Development to establish criteria for disbursements from the fund and to require additional information in the report required to be submitted to the General Assembly regarding the fund; P.A. 99-225 amended Subsec. (e) to delay until February 1, 2001, and modify the requirements of, a report by the board to the General Assembly regarding the solvency of the fund, effective June 29, 1999; P.A. 00-171 amended Subsec. (b) to allow funds to be used for lead and asbestos removal or abatement costs and amended Subsec. (c) by revising terms of repayment; P.A. 01-204 amended Subsec. (e)(2) to change the date on which the board must submit report from February 1, 1997, to February 1, 2003, and to change the date on which the board must submit recommendations from February 1, 2001, to February 1, 2003, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; P.A. 05-191 amended Subsec. (e)(2) to delete requirement for annual report by board and Commissioner of Economic and Community Development; P.A. 05-285 amended Subsec. (b) to delete requirement for approval of the advisory board, to delete reference to repealed Sec. 12-63f, and to allow loans to be used for costs related to remediation, amended Subsec. (c) to allow the Commissioner of Economic and Community Development to require repayment of loan amortized over a period of no more than five years after certain events, amended Subsec. (d) to make a technical change, and amended Subsec. (e) to change the function of the board, effective July 13, 2005; P.A. 07-233 amended Subsec. (c) to require any funds received as repayment to be deposited into brownfield remediation and development account, rather than Special Contaminated Property Remediation and Insurance Fund, effective July 1, 2007; P.A. 08-124 made technical changes in Subsecs. (a) and (b), effective June 2, 2008; P.A. 10-135 amended Subsec. (b) to add Subdivs. (3) and (4) re funding of programs, effective July 1, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-299 amended Subsec. (e) to delete former Subdiv. (1) re establishment of Special Contaminated Property Remediation and Insurance Fund Advisory Board and make conforming changes, effective July 1, 2013; P.A. 13-308 amended Subsec. (b) by deleting “subsection (e) of” in Subdiv. (3) and replacing reference to Sec. 32-9kk(f) with reference to Sec. 32-765 in Subdiv. (4), effective July 1, 2013.



Section 22a-133v - Licensed environmental professionals. Definitions. Licensing board. Standard of care. Issuance of license. Fees. Suspension or revocation of license or other sanction. Examination.

(a) As used in this section: (1) “Environmental professional” means a person who is qualified by reason of his knowledge, as specified in subsection (e) of this section, to engage in activities associated with the investigation and remediation of pollution and sources of pollution including the rendering or offering to render to clients professional services in connection with the investigation and remediation of pollution and sources of pollution; (2) “pollution” means pollution, as defined in section 22a-423; and (3) “commissioner” means the Commissioner of Energy and Environmental Protection or his designated agent.

(b) There shall be within the Department of Energy and Environmental Protection a State Board of Examiners of Environmental Professionals. The board shall consist of eleven members. One member, who shall be the chairman of the board, shall be the Commissioner of Energy and Environmental Protection, or his designee. The Governor shall appoint the other ten members of the board who shall consist of the following: Six members shall be licensed environmental professionals or, prior to the publication by the board of the first roster of licensed environmental professionals, persons on the list maintained by the commissioner pursuant to subsection (h) of this section, including at least two having hydrogeology expertise and two who are licensed professional engineers; two members who are active members of an organization that promotes the protection of the environment; one member who is an active member of an organization that promotes business; and one member who is an employee of a lending institution. The members of the board shall administer the provisions of this section as to licensure and issuance, reissuance, suspension or revocation of licenses concerning environmental professionals. The Governor may remove any member of the board for misconduct, incompetence or neglect of duty. The members of the board shall receive no compensation for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties. The board shall keep a true and complete record of all its proceedings.

(c) A licensed environmental professional shall perform his duties in accordance with the standard of care applicable to professionals engaged in such duties. The commissioner, with advice and assistance from the board, may adopt regulations, in accordance with the provisions of chapter 54, concerning professional ethics and conduct appropriate to establish and maintain a high standard of integrity and dignity in the practice of an environmental professional and may make rules for the conduct of the board’s affairs and for the examination of applicants for licenses.

(d) The commissioner shall receive and account for all moneys derived under the provisions of this section and shall deposit such moneys in the General Fund. The board shall keep a register of all applications for licenses with the actions of the board thereon. A roster showing the names of all licensees shall be prepared each year. A copy of such roster shall be placed on file with the Secretary of the State.

(e) The board shall authorize the commissioner to issue a license under subsection (d) of section 22a-133m, sections 22a-184 to 22a-184e, inclusive, this section and section 22a-133w to any person who demonstrates to the satisfaction of the board that such person: (1) (A) Has for a minimum of eight years engaged in the investigation and remediation of releases of hazardous waste or petroleum products into soil or groundwater, including a minimum of four years in responsible charge of investigation and remediation of the release of hazardous waste or petroleum products into soil or groundwater, and holds a bachelor’s or advanced degree from an accredited college or university in a related science or related engineering field or is a professional engineer licensed in accordance with chapter 391, or (B) has for a minimum of fourteen years engaged in the investigation and remediation of releases of hazardous waste or petroleum products into soil or groundwater, including a minimum of seven years in responsible charge of investigation and remediation of hazardous waste or petroleum products into soil or groundwater; (2) has successfully passed a written examination, or a written and oral examination, prescribed by the board and approved by the commissioner, which shall test the applicant’s knowledge of the physical and environmental sciences applicable to an investigation of a polluted site and remediation conducted in accordance with regulations adopted by the commissioner under section 22a-133k and any other applicable guidelines or regulations as may be adopted by the commissioner; and (3) has paid an examination fee of two hundred thirty-five dollars to the commissioner. In considering whether a degree held by an applicant for such license qualifies for the educational requirements under this section, the board may consider all undergraduate, graduate, postgraduate and other courses completed by the applicant.

(f) The board shall authorize the commissioner to issue a license to any applicant who, in the opinion of the board, has satisfactorily met the requirements of this section. The issuance of a license by the commissioner shall be evidence that the person named therein is entitled to all the rights and privileges of a licensed environmental professional while such license remains unrevoked or unexpired. A licensed environmental professional shall pay to the commissioner an annual fee of four hundred twenty-five dollars, due and payable on July first of every year beginning with July first of the calendar year immediately following the year of license issuance. The commissioner, with the advice and assistance of the board, may adopt regulations in accordance with the provisions of chapter 54, pertaining to the design and use of seals by licensees under this section and governing the license issuance and renewal process, including, but not limited to, procedures for allowing the renewal of licenses when an application is submitted not later than six months after the expiration of the license without the applicant having to take the examination required under subsection (e) of this section.

(g) The board may conduct investigations concerning the conduct of any licensed environmental professional. The commissioner may conduct audits of any actions authorized by law to be performed by a licensed environmental professional. The board shall authorize the commissioner to: (1) Revoke the license of any environmental professional; (2) suspend the license of any environmental professional; (3) impose any other sanctions that the board deems appropriate; or (4) deny an application for such licensure if the board, after providing such professional with notice and an opportunity to be heard concerning such revocation, suspension, other sanction or denial, finds that such professional has submitted false or misleading information to the board or has engaged in professional misconduct including, without limitation, knowingly or recklessly making a false verification of a remediation under section 22a-134a, or violating any provision of this section or regulations adopted under the provisions of this section.

(h) The board shall hold the first examination pursuant to this section no later than eighteen months after the date the commissioner adopts regulations pursuant to section 22a-133k, and shall publish the first roster of licensed environmental professionals no later than six months after the date of such examination. Until such time as the board publishes the first roster of licensed environmental professionals, any person who (1) has for a minimum of eight years engaged in the investigation and remediation of releases of hazardous waste or petroleum products into soil or groundwater, including a minimum of four years in responsible charge of investigation and remediation of the release of hazardous waste or petroleum products into soil or groundwater, (2) holds a bachelor’s or advanced degree from an accredited college or university in a related science or related engineering field or is a professional engineer licensed in accordance with chapter 391, and (3) pays a registration fee of two hundred eighty-five dollars may apply to the commissioner to be placed on a list of environmental professionals. Any person on such list may perform any duties authorized by law to be performed by a licensed environmental professional until such time as the first roster of licensed environmental professionals is published by the board.

(i) Nothing in this section shall be construed to authorize a licensed environmental professional to engage in any profession or occupation requiring a license under any other provisions of the general statutes without such license.

(P.A. 95-183, S. 4; P.A. 96-113, S. 15, 17; 96-180, S. 132, 166; June 30 Sp. Sess. P.A. 03-6, S. 117; P.A. 06-76, S. 16; P.A. 07-81, S. 1; June Sp. Sess. P.A. 09-3, S. 404; P.A. 11-80, S. 1.)

History: P.A. 96-113 amended Subsec. (h) to change the first examination of licensed environmental professionals from no later than one year to no later than 18 months after the date the commissioner adopts regulations, effective May 24, 1996; P.A. 96-180 amended Subsec. (b) to correct a statutory reference, effective June 3, 1996; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (e) to increase examination fee from $125 to $188, amended Subsec. (f) to increase annual fee from $225 to $338 and to delete provision re specification of fees in regulations and amended Subsec. (h) to increase registration fee from $150 to $225, effective August 20, 2003; P.A. 06-76 amended Subsec. (e) to allow the board to consider all undergraduate, graduate, postgraduate and other courses completed by the applicant and amended Subsec. (f) to allow the commissioner to adopt regulations governing the license issuance and renewal process; P.A. 07-81 amended Subsec. (g) to add Subdiv. designators (1), (2) and (4), add Subdiv. (3) re imposition of other sanctions and make conforming and technical changes; June Sp. Sess. P.A. 09-3 amended Subsec. (d) to replace provision re deposit of moneys into Environmental Quality Fund with provision re deposit of moneys into General Fund and amended Subsecs. (e)(3), (f) and (h)(3) to increase fees; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-133w - Voluntary site remediation in GB and GC areas: Licensed environmental professionals.

(a) As used in this section and sections 22a-133u and 22a-133y:

(1) “Phase II environmental site assessment” means an investigation to confirm the presence or absence of a spill on or at a parcel of real property which investigation may include sampling of soil or groundwater in accordance with the provisions of the Transfer Act Site Assessment Guidance Document published by the Department of Energy and Environmental Protection, June, 1989, revised November, 1991, or in accordance with comparable provisions in any regulations adopted by the commissioner under section 22a-133k;

(2) “Phase III investigation” means an investigation to ascertain the extent of a spill on or at a parcel of real property in accordance with the provisions of the Transfer Act Site Assessment Guidance Document published by the Department of Energy and Environmental Protection, June, 1989, revised November, 1991, which investigation may include making a reasonable estimate of the cost of remediation of such parcel in accordance with the regulations adopted by the commissioner under section 22a-133k;

(3) “Phase III remedial action plan” means a written plan prepared subsequent to a Phase III investigation as provided in said guidance document or such regulations which plan includes information regarding the feasibility of various alternative remediation strategies and an assessment of the costs of such strategies;

(4) “Spill” has the meaning provided in section 22a-452c; and

(5) “Commissioner” means the Commissioner of Energy and Environmental Protection.

(b) The commissioner shall publish along with any list or roster of licensed environmental professionals published pursuant to section 22a-133v a record of any work performed by any licensed environmental professional pursuant to a final remedial action report prepared pursuant to a voluntary site remediation under section 22a-133y which is submitted to the commissioner and any action taken by the commissioner with regard to such work.

(c) Any licensed environmental professional who performs any services pursuant to section 22a-133y shall act with reasonable care and diligence and shall apply the knowledge and skill ordinarily required of a professional in good standing practicing in that field at the time the services are performed.

(d) Any licensed environmental professional who performs any services pursuant to section 22a-133y shall not have, develop or acquire any business association or financial interest which is substantial enough to create an impression of influencing his judgment in connection with the performance of such services. No licensed environmental professional shall offer or render such services under an arrangement whereby no fee will be charged if a specified finding or result is attained, or where the payment of his fee, or the amount of the fee, is otherwise dependent upon a specified finding or result of such services.

(e) Any licensed environmental professional who violates any provision of subsection (c) or (d) of this section shall be assessed a civil penalty of not more than twenty-five thousand dollars. The Attorney General, upon complaint of the State Board of Examiners of Environmental Professionals or the Commissioner of Energy and Environmental Protection, shall institute a civil action to recover such penalty. Any amount recovered shall be deposited into the Special Contaminated Property Remediation and Insurance Fund established under section 22a-133t.

(P.A. 95-190, S. 1, 17; P.A. 11-80, S. 1.)

History: P.A. 95-190, S. 1 effective June 29, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-133x - Investigation and remediation of contaminated real property. Submission of forms. Review by commissioner. Fee. Notification required.

(a) For the purposes of this section, “applicant” means the person who submits the environmental condition assessment form to the commissioner pursuant to this section. Except as provided in section 22a-133y, any person may, at any time, submit to the commissioner an environmental condition assessment form for real property and an initial review fee in accordance with subsection (e) of this section. Such applicant shall use a licensed environmental professional to verify the investigation and remediation, unless not later than thirty days after the commissioner’s receipt of such form, the commissioner notifies such applicant, in writing, that review and written approval of any remedial action at such property by the commissioner will be required. The commissioner shall not process any such form submitted pursuant to this section unless such form is accompanied by the required initial review fee.

(b) The applicant shall, on or before ninety days after the submission of an environmental condition assessment form, submit a statement of proposed actions for investigating and remediating the parcel or a release area, as defined in the regulations adopted by the commissioner pursuant to section 22a-133k, and a schedule for implementing such actions. The commissioner may require the applicant to submit to the commissioner copies of technical plans and reports related to investigation and remediation of the parcel or release area. Notwithstanding any other provision of this section, the commissioner may determine that the commissioner’s review and written approval of such technical plans and reports is necessary at any time, and in such case the commissioner shall notify the applicant of the need for the commissioner’s review and written approval. The commissioner shall require that the certifying party submit to the commissioner all technical plans and reports related to the investigation and remediation of the parcel or release area if the commissioner receives a written request from any person for such information. The applicant shall advise the commissioner of any modifications to the proposed schedule. Upon receipt of a verification by a licensed environmental professional that the parcel or release area has been investigated in accordance with prevailing standards and guidelines and remediated in accordance with the remediation standards, the applicant shall submit such verification to the commissioner on a form prescribed by the commissioner.

(c) If the commissioner notifies the applicant that the commissioner will formally review and approve in writing the investigation and remediation of the parcel, the applicant shall, on or before thirty days of the receipt of such notice, or such later date as may be approved in writing by the commissioner, submit for the commissioner’s review and written approval, a proposed schedule for: (1) Investigating and remediating the parcel or release area; and (2) submitting to the commissioner technical plans, technical reports and progress reports related to such investigation and remediation. Upon the commissioner’s approval of such schedule, the applicant shall, in accordance with the approved schedule, submit technical plans, technical reports and progress reports to the commissioner for the commissioner’s review and written approval. The applicant shall perform all actions identified in the approved technical plans, technical reports and progress reports in accordance with the approved schedule. The commissioner may approve, in writing, any modification proposed in writing by the applicant to such schedule or investigation and remediation and may notify the applicant, in writing, if the commissioner determines that it is appropriate to discontinue formal review and approval of the investigation or remediation.

(d) If, in accordance with the provisions of this section, the commissioner has approved in writing or, as applicable, a licensed environmental professional has verified, that the parcel or release area has been remediated in accordance with the remediation standards, such approval or verification may be used as the basis for submitting a Form II pursuant to sections 22a-134 to 22a-134e, inclusive, provided there has been no additional discharge, spillage, uncontrolled loss, seepage or filtration of hazardous waste at or on the parcel subsequent to the date of the commissioner’s approval or verification by a licensed environmental professional.

(e) The fee for submitting an environmental condition assessment form to the commissioner pursuant to this section shall be three thousand two hundred fifty dollars and shall be paid at the time the environmental condition assessment form is submitted. Any fee paid pursuant to this section shall be deducted from any fee required by subsection (m) or (n) of section 22a-134e for the transfer of any parcel for which an environmental condition assessment form has been submitted within three years of such transfer.

(f) Nothing in this section shall be construed to affect or impair the voluntary site remediation process provided for in section 22a-133y.

(g) Prior to commencement of remedial action taken under this section, the applicant shall (1) publish notice of the remediation, in accordance with the schedule submitted pursuant to this section, in a newspaper having a substantial circulation in the area affected by the establishment, (2) notify the director of health of the municipality where the parcel is located of the remediation, and (3) either (A) erect and maintain for at least thirty days in a legible condition a sign not less than six feet by four feet on the parcel, which sign shall be clearly visible from the public highway, and shall include the words “ENVIRONMENTAL CLEAN-UP IN PROGRESS AT THIS SITE. FOR FURTHER INFORMATION CONTACT:” and include a telephone number for an office from which any interested person may obtain additional information about the remediation, or (B) mail notice of the remediation to each owner of record of property which abuts the parcel, at the last-known address of such owner on the last-completed grand list of the municipality where the parcel is located.

(P.A. 95-183, S. 3; P.A. 96-113, S. 7, 17; P.A. 98-134, S. 4; 98-253, S. 13; P.A. 99-225, S. 4, 14, 20; June 30 Sp. Sess. P.A. 03-6, S. 118; P.A. 07-81, S. 2; P.A. 09-235, S. 10; June Sp. Sess. P.A. 09-3, S. 405.)

History: P.A. 96-113 amended Subsec. (a) to add definition of “municipality”, effective May 24, 1996; P.A. 98-134 and P.A. 98-253 both amended Subsec. (a) to allow owners of property in GA and GAA areas to submit an environmental condition assessment form under this section, and P.A. 98-134 also amended Subsec. (b) to include remediation of entire release areas in remediation plans under this section; P.A. 99-225 amended Subsec. (a) to allow remediation under this section of property owned by any political subdivision of the state and to delete definition of “municipality”, amended Subsecs. (c) and (d) to provide for investigation and verification of remediation of specific release areas, effective June 29, 1999, and added a new Subsec. (g) regarding notice of remedial action undertaken pursuant to this section; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (e) to increase fee for submitting environmental condition assessment form from $2,000 to $3,000, effective August 20, 2003; P.A. 07-81 amended Subsec. (a) to provide that a licensed environmental professional shall verify investigation and remediation unless department notifies the owner that department will do the verification, amended Subsec. (b) to delete provisions requiring commissioner to notify the owner re formal department review and to provide that commissioner may require department review at any time, amended Subsec. (g) to provide that only owners of property abutting the parcel need be notified at their last-known address and added references to “political subdivision” and made conforming and technical changes throughout; P.A. 09-235 amended Subsec. (a) to define “applicant”, to allow “any person” to submit assessment forms, rather than political subdivisions of the state and certain property owners, and to replace references to political subdivisions and property owners with “applicant” and amended Subsecs. (b), (c) and (g) to replace references to political subdivisions and property owners with “applicant”; June Sp. Sess. P.A. 09-3 amended Subsec. (e) by increasing fee from $3,000 to $3,250.



Section 22a-133y - Voluntary site remediation in GB and GC areas: Procedures. Review by commissioner. Environmental use restrictions.

(a) On and after January 1, 1996, any licensed environmental professional licensed by the State Board of Examiners of Environmental Professionals pursuant to section 22a-133v may, pursuant to a voluntary site remediation conducted in accordance with this section, conduct a Phase II environmental site assessment or a Phase III investigation, prepare a Phase III remedial action plan, supervise remediation or submit a final remedial action report to the Commissioner of Energy and Environmental Protection in accordance with the standards provided for remediation in the regulations adopted by the commissioner under section 22a-133k for any real property which has been subject to a spill and which meets the following criteria: (1) Such property is located in an area classified as GB or GC under the standards adopted by the commissioner for classification of groundwater contamination; and (2) such property is not the subject of any order issued by the commissioner regarding such spill, consent order or stipulated judgment regarding such spill. Any such professional employed by a municipality may enter, without liability, upon any property within such municipality for the purpose of performing an environmental site assessment or investigation if the owner of such property is unknown or such property is encumbered by a lien for taxes due to such municipality. Nothing in this subsection shall affect the ability of any person, firm or corporation to provide any of the services enumerated in this subsection in connection with the remediation of contaminated real property other than as provided for a voluntary site remediation conducted pursuant to this section.

(b) Following any Phase II environmental site assessment or a Phase III investigation for any such property, any Phase III remedial action plan prepared for purposes of a voluntary site remediation under this section shall be prepared by a licensed environmental professional in accordance with the standards for such property adopted by the commissioner under section 22a-133k. Prior to commencement of remedial action taken pursuant to such plan, the owner of the property shall submit such plan to the commissioner and shall: (1) Publish notice of the remedial action in a newspaper having a substantial circulation in the town where the property is located; (2) notify the director of health of the municipality where the parcel is located; and (3) either (A) erect and maintain for at least thirty days in a legible condition a sign not less than six feet by four feet on the property, which sign shall be clearly visible from the public highway, and shall include the words “ENVIRONMENTAL CLEAN-UP IN PROGRESS AT THIS SITE. FOR FURTHER INFORMATION CONTACT:” and include a telephone number for an office from which any interested person may obtain additional information about the remedial action; or (B) mail notice of the remedial action to each owner of record of property which abuts such property, at the address on the last-completed grand list of the relevant town. The commissioner may review such plan and may advise such owner as to the adequacy of such plan. The remedial action shall be conducted under the supervision of a licensed environmental professional. The commissioner shall expedite the process for issuing any permits required under this title for such action. The final remedial action report shall be submitted by a licensed environmental professional. In preparing such report, the licensed environmental professional shall render an opinion, in accordance with the standard of care provided for in subsection (c) of section 22a-133w, that the action taken to contain, remove or mitigate the spill is in accordance with the remediation standards for such property adopted by the commissioner under section 22a-133k. The owner of the property shall maintain all records relating to such remedial action for a period of not less than ten years and shall make such records available to the commissioner at any time upon his request.

(c) Any final remedial action report submitted to the commissioner for such a property by a licensed environmental professional shall be deemed approved unless, within sixty days of such submittal, the commissioner determines, in his sole discretion, that an audit of such remedial action is necessary to assess whether remedial action beyond that which is indicated in such report is necessary for the protection of human health or the environment. Such an audit shall be conducted within six months of such determination. After completing such audit, the commissioner may disapprove the report provided he shall give his reasons therefor in writing and further provided such owner may appeal such disapproval to the superior court in accordance with the provisions of section 4-183. Prior to approving a final remedial action report, the commissioner may enter into a memorandum of understanding with the owner of such property with regard to any further remedial action or monitoring activities on or at such property which the commissioner deems necessary for the protection of human health or the environment.

(d) Upon the approval of such report, the owner of the property shall execute and record an environmental use restriction in accordance with the provisions of section 22a-133o, unless a licensed environmental professional presents evidence, satisfactory to the commissioner, that the remediation has achieved a standard sufficient to render such a restriction unnecessary and the commissioner issues a written finding that such restriction is not necessary. Approval of a final remedial action report pursuant to this section shall be sufficient to support the filing of a Form II, as defined in section 22a-134.

(e) Nothing in this section shall relieve any person of any obligation to comply with sections 22a-134 to 22a-134e, inclusive.

(P.A. 95-190, S. 2, 17; P.A. 96-113, S. 8, 17; P.A. 97-124, S. 14, 16; P.A. 99-225, S. 3; P.A. 11-80, S. 1.)

History: P.A. 95-190, S. 2 effective June 29, 1995; P.A. 96-113 added Subsec. (e) re obligation to comply with transfer act, effective May 24, 1996; P.A. 97-124 amended Subsec. (a) to broaden the authority of licensed environmental professionals to enter property without liability for purposes of performing a site assessment or investigation, effective June 6, 1997; P.A. 99-225 amended Subsec. (b) to require that notice of remedial action be given to the director of health; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-133z - General permits for contaminated site remediation.

The Commissioner of Energy and Environmental Protection may issue a general permit, in accordance with the provisions of the relevant section of the general statutes which authorizes the general permit, for any activity related to contaminated site remediation which activity the commissioner deems appropriate for a general permit.

(P.A. 95-190, S. 16, 17; P.A. 11-80, S. 1.)

History: P.A. 95-190, S. 16 effective June 29, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-134 - Transfer of hazardous waste establishments: Definitions.

For the purposes of this section and sections 22a-134a to 22a-134d, inclusive:

(1) “Transfer of establishment” means any transaction or proceeding through which an establishment undergoes a change in ownership, but does not mean:

(A) Conveyance or extinguishment of an easement;

(B) Conveyance of an establishment through a foreclosure, as defined in subsection (b) of section 22a-452f, foreclosure of a municipal tax lien or through a tax warrant sale pursuant to section 12-157, an exercise of eminent domain pursuant to section 8-128, 8-169e or 8-193 or by condemnation pursuant to section 32-224 or purchase pursuant to a resolution by the legislative body of a municipality authorizing the acquisition through eminent domain for establishments that also meet the definition of a brownfield, as defined in section 32-760, or a subsequent transfer by such municipality that has foreclosed on the property, foreclosed municipal tax liens or that has acquired title to the property through section 12-157, or is within the pilot program established in subsection (c) of section 32-9cc of the general statutes, revision of 1958, revised to January 1, 2013, or the remedial action and redevelopment municipal grant program established in section 32-763, or has acquired such property through the exercise of eminent domain pursuant to section 8-128, 8-169e or 8-193 or by condemnation pursuant to section 32-224 or a resolution adopted in accordance with this subparagraph, provided (i) the party acquiring the property from the municipality did not establish, create or contribute to the contamination at the establishment and is not affiliated with any person who established, created or contributed to such contamination or with any person who is or was an owner or certifying party for the establishment, and (ii) on or before the date the party acquires the property from the municipality, such party or municipality enters and subsequently remains in the voluntary remediation program administered by the commissioner pursuant to section 22a-133x and remains in compliance with schedules and approvals issued by the commissioner. For purposes of this subparagraph, subsequent transfer by a municipality includes any transfer to, from or between a municipality, municipal economic development agency or entity created or operating under chapter 130 or 132, a nonprofit economic development corporation formed to promote the common good, general welfare and economic development of a municipality that is funded, either directly or through in-kind services, in part by a municipality, or a nonstock corporation or limited liability company controlled or established by a municipality, municipal economic development agency or entity created or operating under chapter 130 or 132;

(C) Conveyance of a deed in lieu of foreclosure to a lender, as defined in and that qualifies for the secured lender exemption pursuant to subsection (b) of section 22a-452f;

(D) Conveyance of a security interest, as defined in subdivision (7) of subsection (b) of section 22a-452f;

(E) Termination of a lease and conveyance, assignment or execution of a lease for a period less than ninety-nine years including conveyance, assignment or execution of a lease with options or similar terms that will extend the period of the leasehold to ninety-nine years, or from the commencement of the leasehold, ninety-nine years, including conveyance, assignment or execution of a lease with options or similar terms that will extend the period of the leasehold to ninety-nine years, or from the commencement of the leasehold;

(F) Any change in ownership approved by the Probate Court;

(G) Devolution of title to a surviving joint tenant, or to a trustee, executor or administrator under the terms of a testamentary trust or will, or by intestate succession;

(H) Corporate reorganization not substantially affecting the ownership of the establishment;

(I) The issuance of stock or other securities of an entity which owns or operates an establishment;

(J) The transfer of stock, securities or other ownership interests representing less than forty per cent of the ownership of the entity that owns or operates the establishment;

(K) Any conveyance of an interest in an establishment where the transferor is the sibling, spouse, child, parent, grandparent, child of a sibling or sibling of a parent of the transferee;

(L) Conveyance of an interest in an establishment to a trustee of an inter vivos trust created by the transferor solely for the benefit of one or more siblings, spouses, children, parents, grandchildren, children of a sibling or siblings of a parent of the transferor;

(M) Any conveyance of a portion of a parcel upon which portion no establishment is or has been located and upon which there has not occurred a discharge, spillage, uncontrolled loss, seepage or filtration of hazardous waste, provided either the area of such portion is not greater than fifty per cent of the area of such parcel or written notice of such proposed conveyance and an environmental condition assessment form for such parcel is provided to the commissioner sixty days prior to such conveyance;

(N) Conveyance of a service station, as defined in subdivision (5) of this section;

(O) Any conveyance of an establishment which, prior to July 1, 1997, had been developed solely for residential use and such use has not changed;

(P) Any conveyance of an establishment to any entity created or operating under chapter 130 or 132, or to an urban rehabilitation agency, as defined in section 8-292, or to a municipality under section 32-224, or to Connecticut Innovations, Incorporated or any subsidiary of the corporation;

(Q) Any conveyance of a parcel in connection with the acquisition of properties to effectuate the development of the overall project, as defined in section 32-651;

(R) The conversion of a general or limited partnership to a limited liability company;

(S) The transfer of general partnership property held in the names of all of its general partners to a general partnership which includes as general partners immediately after the transfer all of the same persons as were general partners immediately prior to the transfer;

(T) The transfer of general partnership property held in the names of all of its general partners to a limited liability company which includes as members immediately after the transfer all of the same persons as were general partners immediately prior to the transfer;

(U) Acquisition of an establishment by any governmental or quasi-governmental condemning authority;

(V) Conveyance of any real property or business operation that would qualify as an establishment solely as a result of (i) the generation of more than one hundred kilograms of universal waste in a calendar month, (ii) the storage, handling or transportation of universal waste generated at a different location, or (iii) activities undertaken at a universal waste transfer facility, provided any such real property or business operation does not otherwise qualify as an establishment; there has been no discharge, spillage, uncontrolled loss, seepage or filtration of a universal waste or a constituent of universal waste that is a hazardous substance at or from such real property or business operation; and universal waste is not also recycled, treated, except for treatment of a universal waste pursuant to 40 CFR 273.13(a)(2) or (c)(2) or 40 CFR 273.33 (a)(2) or (c)(2), or disposed of at such real property or business operation;

(W) Conveyance of a unit in a residential common interest community in accordance with section 22a-134i;

(X) Acquisition of an establishment that is in the abandoned brownfield cleanup program established pursuant to section 32-768 and all subsequent transfers of the establishment, provided the establishment is undergoing remediation or is remediated in accordance with subsection (f) of section 32-768;

(Y) Any transfer of title from a bankruptcy court or a municipality to a nonprofit organization;

(Z) Acquisition of an establishment that is in the brownfield remediation and revitalization program and all subsequent transfers of the establishment, provided the establishment is in compliance with the brownfield investigation plan and remediation schedule, the commissioner has issued a no audit letter or successful audit closure letter in response to a verification or interim verification submitted regarding the remediation of such establishment under the brownfield remediation and revitalization program, or a one-hundred-eighty-day period has expired since a verification or interim verification submitted regarding the remediation of such establishment under the brownfield remediation and revitalization program without an audit decision from the Commissioner of Energy and Environmental Protection;

(AA) Conveyance of an establishment in connection with the acquisition of properties to effectuate the development of a project certified and approved pursuant to section 32-9v, provided any such property is investigated and remediated in accordance with section 22a-133y; or

(BB) Conveyance from the Department of Transportation to the Connecticut Airport Authority of any properties comprising (i) Bradley International Airport and all related improvements and facilities now in existence and as hereafter acquired, added, extended, improved and equipped, including any property or facilities purchased with funds of, or revenues derived from, Bradley International Airport, and any other property or facilities allocated by the state, the Connecticut Airport Authority or otherwise to Bradley International Airport, (ii) the state-owned and operated general aviation airports, including Danielson Airport, Groton/New London Airport, Hartford Brainard Airport, Waterbury-Oxford Airport and Windham Airport and any such other airport as may be owned, operated or managed by the Connecticut Airport Authority and designated as general aviation airports, (iii) any other airport as may be owned, operated or managed by the Connecticut Airport Authority, and (iv) any airport site or any part thereof, including, but not limited to, any restricted landing areas and any air navigation facilities.

(2) “Commissioner” means the Commissioner of Energy and Environmental Protection or the designated agent of the commissioner;

(3) “Establishment” means any real property at which or any business operation from which (A) on or after November 19, 1980, there was generated, except as the result of remediation of polluted soil, groundwater or sediment, more than one hundred kilograms of hazardous waste in any one month, (B) hazardous waste generated at a different location was recycled, reclaimed, reused, stored, handled, treated, transported or disposed of, (C) the process of dry cleaning was conducted on or after May 1, 1967, (D) furniture stripping was conducted on or after May 1, 1967, or (E) a vehicle body repair facility was located on or after May 1, 1967;

(4) “Hazardous waste” means any waste which is (A) hazardous waste identified in accordance with Section 3001 of the federal Resource Conservation and Recovery Act of 1976, 42 USC 6901 et seq., (B) hazardous waste identified by regulations adopted by the Commissioner of Energy and Environmental Protection, or (C) polychlorinated biphenyls in concentrations greater than fifty parts per million except that sewage, sewage sludge and lead paint abatement wastes shall not be considered to be hazardous waste for the purposes of this section and sections 22a-134a to 22a-134d, inclusive;

(5) “Service station” means a retail operation involving the resale of motor vehicle fuel including, but not limited to, gasoline, diesel fuel and kerosene and which operation does not otherwise meet the definition of an establishment;

(6) “Certifying party” means, in the case of a Form III or Form IV, a person associated with the transfer of an establishment who signs a Form III or Form IV and who agrees to investigate the parcel in accordance with prevailing standards and guidelines and to remediate pollution caused by any release at the establishment in accordance with the remediation standards and, in the case of a Form I or Form II, a transferor of an establishment who signs the certification on a Form I or II;

(7) “Party associated with the transfer of an establishment” means (A) the present or past owner or operator of the establishment, (B) the owner of the real property on which the establishment is located, (C) the transferor, transferee, lender, guarantor or indemnitor, (D) the business entity which operates or operated the establishment, or (E) the state;

(8) “Remediation standards” means regulations adopted by the commissioner pursuant to section 22a-133k;

(9) “Parcel” means piece, parcel or tract of land which constitutes an establishment, as defined in subdivision (3) of this section, or on which is or was located any business operation which constitutes an establishment;

(10) “Form I” means a written certification by the transferor of an establishment on a form prescribed and provided by the commissioner that: (A) No discharge, spillage, uncontrolled loss, seepage or filtration of hazardous waste or a hazardous substance has occurred at the establishment which certification is based on an investigation of the parcel in accordance with prevailing standards and guidelines, or (B) no discharge spillage, uncontrolled loss, seepage or filtration of hazardous waste has occurred at the establishment based upon an investigation of the parcel in accordance with the prevailing standards and guidelines and the commissioner has determined, in writing, or a licensed environmental professional has verified, in writing, that any discharge, spillage, uncontrolled loss, seepage or filtration of a hazardous substance has been remediated in accordance with the remediation standards and that since any such written approval or verification, including any approval or verification for a portion of an establishment, no discharge, spillage, uncontrolled loss, seepage or filtration of hazardous waste or hazardous substances has occurred at any portion of the establishment;

(11) “Form II” means a written certification by the transferor of an establishment on a form prescribed and provided by the commissioner that the parcel has been investigated in accordance with prevailing standards and guidelines and that (A) any pollution caused by a discharge, spillage, uncontrolled loss, seepage or filtration of hazardous waste or a hazardous substance which has occurred from the establishment has been remediated in accordance with the remediation standards and that the remediation has been approved in writing by the commissioner or has been verified pursuant to section 22a-133x or section 22a-134a in writing attached to such form by a licensed environmental professional to have been performed in accordance with the remediation standards and that since any such written approval or verification, including any approval or verification for a portion of an establishment, no discharge, spillage, uncontrolled loss, seepage or filtration of hazardous waste or hazardous substances has occurred at any portion of the establishment, (B) the commissioner has determined in writing or a licensed environmental professional has verified pursuant to section 22a-133x or section 22a-134a in writing, attached to the form that no remediation is necessary to achieve compliance with the remediation standards, or (C) a Form IV verification was previously submitted to the commissioner and, since the date of the submission of the Form IV, no discharge, spillage, uncontrolled loss, seepage or filtration of hazardous waste or a hazardous substance has occurred at the establishment, which certification is based on an investigation of the parcel in accordance with prevailing standards and guidelines;

(12) “Form III” means a written certification signed by a certifying party on a form prescribed and provided by the commissioner, which certification states that (A) a discharge, spillage, uncontrolled loss, seepage or filtration of hazardous waste or a hazardous substance has occurred at the establishment or the environmental conditions at the establishment are unknown, and (B) that the person signing the certification agrees to investigate the parcel in accordance with prevailing standards and guidelines and to remediate pollution caused by any release of a hazardous waste or hazardous substance from the establishment in accordance with the remediation standards;

(13) “Form IV” means a written certification signed by one or more certifying parties on a form prescribed and provided by the commissioner and which is accompanied by a written determination by the commissioner or by a verification by a licensed environmental professional pursuant to section 22a-134a or 22a-133x, which certification states and is accompanied by documentation demonstrating that the parcel has been investigated in accordance with prevailing standards and guidelines and that (A) there has been a discharge, spillage, uncontrolled loss, seepage or filtration of hazardous waste or a hazardous substance on the establishment, and (B) all actions to remediate any pollution caused by any release at the establishment have been taken in accordance with the remediation standards except postremediation monitoring, natural attenuation monitoring or the recording of an environmental land use restriction, and (C) the person or persons signing the certification agree, in accordance with the representations made in the form, to conduct postremediation monitoring or natural attenuation monitoring in accordance with the remediation standards and if further investigation and remediation are necessary to take further action to investigate the establishment in accordance with prevailing standards and guidelines and to remediate the establishment in accordance with the remediation standards;

(14) “Person” means person, as defined in section 22a-2;

(15) “Remediate” means to contain, remove or abate pollution, potential sources of pollution and substances in soil or sediment which pose an unacceptable risk to human health or the environment and includes, but is not limited to, the reduction of pollution by natural attenuation;

(16) “Licensed environmental professional” means an environmental professional licensed pursuant to section 22a-133v;

(17) “Environmental condition assessment form” means a form prescribed and provided by the commissioner, prepared under the supervision of a licensed environmental professional, and executed by (A) the certifying party under sections 22a-134 to 22a-134e, inclusive, or (B) the owner of the property under section 22a-133x which form describes the environmental conditions at the parcel;

(18) “Pollution” means pollution, as defined in section 22a-423;

(19) “Verification” means the rendering of a written opinion by a licensed environmental professional on a form prescribed by the commissioner that an investigation of the parcel has been performed in accordance with prevailing standards and guidelines and that the establishment has been remediated in accordance with the remediation standards;

(20) “Vehicle” means any motorized device for conveying persons or objects except for an aircraft, boat, railroad car or engine, or farm tractor;

(21) “Business operation” means any business that has, or any series of substantially similar businesses that have, operated continuously or with only brief interruption on the same parcel, either with a single owner or successive owners;

(22) “Corporate reorganization not substantially affecting the ownership of an establishment” means implementation of a business plan to restructure a corporation through a merger, spin-off or other plan or reorganization under which the direct owner of the establishment does not change;

(23) “Form IV verification” means the rendering of a written opinion by a licensed environmental professional, after a Form IV has been filed, that postremediation monitoring, natural attenuation or the recording of an environmental land use restriction has been completed in accordance with the Form IV;

(24) “Hazardous substance” means hazardous substance, as defined in Section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 USC 9601, or a petroleum product or by-product for which there are remediation standards adopted pursuant to section 22a-133k or for which such remediation standards have a process for calculating the numeric criteria of such substance;

(25) “Sediment” means unconsolidated material occurring in a stream, pond, wetland estuary or other water body;

(26) “Universal waste” means batteries, pesticides, thermostats, lamps and used electronics regulated as a universal waste under regulations adopted pursuant to subsection (c) of section 22a-449. “Universal waste” does not mean (A) batteries, pesticides, thermostats and lamps that are not covered under 40 CFR Part 273, or (B) used electronics that are not regulated as a universal waste under regulations adopted pursuant to subsection (c) of section 22a-449;

(27) “Universal waste transfer facility” means any facility related to transportation, including loading docks, parking areas, storage areas and other similar areas where shipments of universal waste are held during the normal course of transportation for ten days or less;

(28) “Interim verification” means a written opinion by a licensed environmental professional, on a form prescribed by the commissioner, that (A) the investigation has been performed in accordance with prevailing standards and guidelines, (B) the remediation has been completed in accordance with the remediation standards, except that, for remediation standards for groundwater, the selected remedy is in operation but has not achieved the remediation standards for groundwater, (C) identifies the long-term remedy being implemented to achieve groundwater standards, the estimated duration of such remedy, and the ongoing operation and maintenance requirements for continued operation of such remedy, and (D) there are no current exposure pathways to the groundwater area that have not yet met the remediation standards.

(P.A. 85-568, S. 2; P.A. 87-475, S. 1; P.A. 95-183, S. 1; P.A. 96-113, S. 1, 17; P.A. 97-218, S. 1; P.A. 98-253, S. 2; Dec. Sp. Sess. P.A. 98-1, S. 35, 43; P.A. 99-225, S. 6; 99-241, S. 56, 66; P.A. 00-140, S. 24, 40; P.A. 01-204, S. 15; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 03-19, S. 58–61; 03-218, S. 5, 6; P.A. 06-76, S. 11, 13, 14; 06-184, S. 3; P.A. 07-81, S. 3; P.A. 08-124, S. 15, 16; P.A. 09-235, S. 2, 8; P.A. 11-80, S. 1; 11-141, S. 10; 11-241, S. 53; P.A. 12-32, S. 7; 12-183, S. 6, 7; 12-196, S. 2, 3; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-308, S. 19, 20.)

History: P.A. 87-475 redefined “establishment” to apply to those operating on or after May 1, 1967, and to include dry cleaning, furniture stripping, painting and auto body operations and added definitions of “service stations” and “transfer of a service station”; P.A. 95-183 added Subdiv. (1) (A) to (M), inclusive, re exclusions from the definition of “transfer of establishment”; amended Subdiv. (3) to redefine “establishment” to mean any real property or business operation from which on and after November 1, 1980, there was generated, except as the result of remediation activities, more than 100 kilograms of hazardous waste in any one month and to make other grammatical adjustments for consistency; amended Subdiv. (4) to redefine “hazardous waste” to include waste identified in accordance with the federal Resource Conservation and Recovery Act or by the commissioner in regulations and polychlorinated biphenyls in concentrations greater than 50 parts per million and to exclude lead paint abatement wastes; deleted former Subdiv. (5) defining “negative declaration” and renumbered the remaining Subdivs. accordingly; amended the renumbered Subdiv. (5) to specify that “service station” means a retail operation which does not otherwise meet the definition of “establishment”; amended the renumbered Subdiv. (6) to add Subparas. (A) to (M), inclusive, re exclusions from the definition of “transfer of a service station”; and added new Subdivs. (7) to (20), inclusive, providing definitions for “certifying party”, “party associated with the transfer of an establishment”, “remediation standards”, “parcel”, “Form I”, “Form II”, “Form III”, “Form IV”, “person”, “remediate”, “licensed environmental professional”, “environmental condition assessment form”, “pollution”, and “verification”; P.A. 96-113 redefined “transfer of establishment” to add provision re providing environmental condition assessment form to commissioner for conveyance of certain portions of parcels and to exclude conveyances of service stations, redefined “establishment” to make technical clarifications, deleted a definition of “transfer of a service station”, redefined “party” to explicitly include former operators of establishments and the state, redefined “Form II” to add provision re determination that no remediation is necessary, redefined “Form IV” to add provision re accompanying documentation and added the definition of “vehicle”, renumbering Subdivs. as necessary, effective May 24, 1996; P.A. 97-218 redefined “transfer of establishment” in Subdiv. (1) to exclude conveyances of parcels developed solely for residential use prior to July 1, 1997, where such use has not changed; amended Subdiv. (3)(B) to provide that in that category of “establishment”, the waste is generated at a different location; redefined “certifying party” in Subdiv. (6) to specify that investigation of parcel be in accordance with prevailing standards and guidelines and that remediation be in accordance with the remediation standards; redefined “form I” in Subdiv. (10) to clarify that declaration is based on an investigation of the property in accordance with the prevailing standards and guidelines; redefined “form II” in Subdiv. (11) to provide that remediation of the parcel is in accordance with the remediation standards; redefined “form III” in Subdiv. (12) to provide that the investigation is in accordance with prevailing standards and guidelines; and redefined “form IV” in Subdiv. (13) to provide that the certification be accompanied by a determination by the commissioner or a licensed environmental professional under Secs. 22a-134a or 22a-133x and that the investigation is in accordance with prevailing standards and guidelines; P.A. 98-253 added Subdiv. (l)(P) excluding from the definition of “transfer of establishment” conveyances to certain state or municipal agencies; Dec. Sp. Sess. P.A. 98-1 added Subdiv. (1)(Q) re conveyance to a limited liability company established to assemble properties to effectuate the purposes of the Patriots Stadium Enabling Act, effective January 12, 1999; P.A. 99-225 deleted said Subdiv. (1)(Q) and added new Subparas. (Q), (R) and (S) regarding exemptions for certain transactions involving certain partnership properties, amended Subdiv. (3) to clarify a provision excepting remediation activities from the definition of “establishment”, and amended Subdivs. (6), (10), (11), (12), and (13) to require adoption of regulations on or before January 1, 2002, providing standards for investigation of contaminated parcels; P.A. 99-241 deleted Subdiv. (1)(Q) re conveyance of parcel to limited liability company established to assemble properties to effectuate purposes of the Patriots Stadium Enabling Act, and added a limited liability company established to assemble properties for development of the convention center facilities, sportsplex and related parking facilities site, effective July 1, 1999 (Revisor’s note: In codifying the provisions of P.A. 99-225 and 99-241, as they affect Subdiv. (1), the Revisors retained the words “or (Q) any conveyance of a parcel”, which were deleted by P.A. 99-225, so as to add the amendment to Subpara. (Q) contained in P.A. 99-241, and relettered new Subparas. (Q), (R) and (S), contained in P.A. 99-225, to (R), (S) and (T), respectively); P.A. 00-140 amended Subdiv. (1)(Q) to make a technical change, substitute “acquisition” for “assembly”, delete references to former convention center facilities, sportsplex and related parking facilities and add reference to the overall project as defined in Sec. 32-651, effective May 2, 2000; P.A. 01-204 redefined “transfer of establishment”, “establishment”, “certifying party”, “party associated with the transfer of an establishment”, “Form I”, “Form II”, “Form III”, “Form IV”, “environmental condition assessment form”, “verification” and “vehicle”, defined “business operation”, “corporate reorganization not substantially affecting the ownership of an establishment”, “Form IV verification”, “hazardous substance” and “sediment”, and made technical changes; June Sp. Sess. 01-9 revised effective date of P.A. 01-204 but without affecting this section; P.A. 03-218 amended Subdiv. (1)(B) by adding “or foreclosure of a municipal tax lien” and made a technical change (1)(E), amended Subdiv. (10)(B) by adding “based on an investigation of the parcel in accordance with the prevailing standards and guidelines”, and amended Subdiv. (11) by making technical changes and, in Subpara. (C), by adding “verification”, effective July 1, 2003; P.A. 03-19 made technical changes in Subdivs. (1), (11), (21) and (24), effective May 12, 2003; P.A. 06-76 amended Subdiv. (1) to make technical changes, to add Subpara. (V) re universal waste, and to add Subpara. (W) re residential common interest community, amended Subdiv. (10) to require verification from licensed environmental professional to be in writing, amended Subdivs. (10) and (11)(A) to require additional verification that no discharge, spillage, uncontrolled loss, seepage or filtration of hazardous waste or substances has occurred at any portion of the establishment, and added Subdivs. (26) and (27) defining “universal waste” and “universal waste transfer facility”, respectively; P.A. 06-184 amended Subdiv. (1)(B) by redefining “transfer of establishment” to include tax warrant sales pursuant to Sec. 12-157, effective June 9, 2006; P.A. 07-81 amended Subdiv. (19) to redefine “verification” to require that written opinion be on a form prescribed by commissioner; P.A. 08-124 made technical changes in Subdiv. (1)(L) and (V), effective June 2, 2008; P.A. 09-235 redefined “transfer of establishment” in Subdiv. (1), effective July 9, 2009, and added Subdiv. (28) defining “interim verification”, effective October 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 11-141 amended Subdiv. (1) by adding Subparas. (X), (Y) and (Z) re establishment in abandoned brownfield cleanup program, transfer of title from bankruptcy court or municipality to a nonprofit organization and establishment in brownfield remediation and revitalization program, effective July 8, 2011; P.A. 11-241 amended Subdiv. (1) by deleting former Subpara. (R) re conversion of general or limited partnership to limited liability company and redesignating existing Subparas. (S) to (W) as Subparas. (R) to (V), effective January 1, 2014; P.A. 12-32 amended Subdiv. (1) by adding new Subpara. (R) re conversion of general or limited partnership to limited liability company, redesignating existing Subparas. (R) to (V) as Subparas. (S) to (W) and adding Subpara. (X) re acquisition of establishment in abandoned brownfield cleanup program, Subpara. (Y) re transfer of title from bankruptcy court or municipality to a nonprofit organization and Subpara. (Z) re establishment in brownfield remediation and revitalization program, effective January 1, 2014; P.A. 12-183 amended Subdiv. (1) by adding Subpara. (AA) re conveyance to effectuate project certified and approved pursuant to Sec. 32-9v, effective June 15, 2012; P.A. 12-196 amended Subdiv. (1) by adding provisions, codified by the Revisors as Subpara. (BB), re conveyance of certain airport properties, effective June 15, 2012; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subdiv. (1)(P), effective July 1, 2012; P.A. 13-308 amended Subdiv. (1) by replacing reference to Sec. 32-9kk with reference to Sec. 32-760, making a technical change and adding reference to remedial action and redevelopment municipal grant program in Subpara. (B) and by making a technical change in Subpara. (X), effective July 1, 2013.



Section 22a-134a - Transfer of hazardous waste establishments: Forms, verification, schedules, audits, approval, notification requirements, orders, exceptions.

(a) No person shall transfer an establishment except in accordance with the provisions of sections 22a-134 to 22a-134e, inclusive. Notwithstanding any provision of sections 22a-134 to 22a-134e, inclusive, a person appointed by the Superior Court or any other court to sell, convey or partition real property or a person appointed as a trustee in bankruptcy shall not be deemed a party associated with the transfer of an establishment and shall not be required to comply with the provisions of sections 22a-134 to 22a-134e, inclusive.

(b) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(c) Prior to transferring an establishment, the transferor shall submit to the transferee a complete Form I or a Form II and, no later than ten days after the transfer, shall submit a copy of such Form I or Form II to the commissioner. The commissioner shall notify the transferor no later than ninety days after the submission of such Form I or Form II if the commissioner deems the Form I or Form II incomplete. If the transferor is unable to submit a Form I or a Form II to the transferee, the transferor shall, prior to the transfer, submit a complete Form III or Form IV prepared and signed by a party associated with the transfer to the transferee and, no later than ten days after the transfer, shall submit a copy of such Form III or Form IV to the commissioner. If no other party associated with the transfer of an establishment prepares and signs the proper form as a certifying party, the transferor shall have the obligation for such preparation and signing.

(d) The certifying party to a Form I, Form II, Form III or Form IV shall (1) upon receipt of a written request from the commissioner, provide to the commissioner copies of all technical plans, reports and other supporting documentation relating to the investigation of the parcel or remediation of the establishment as specified in the commissioner’s written request, and (2) simultaneously submit with the submission of a Form I, Form III or Form IV to the commissioner a complete environmental condition assessment form and shall certify to the commissioner, in writing, that the information contained in such form is correct and accurate to the best of the certifying party’s knowledge and belief.

(e) Not later than thirty days after receipt of a Form III or Form IV, the commissioner shall notify the certifying party whether the form is complete or incomplete. The certifying party shall use a licensed environmental professional to verify the investigation and remediation, unless not later than seventy-five days after receipt of a complete Form III or IV the commissioner notifies the certifying party, in writing, that review and approval of the remediation by the commissioner shall be required. Any person who submitted a Form III to the commissioner prior to October 1, 1995, may submit an environmental condition assessment form to the commissioner. The commissioner shall, not later than forty-five days after receipt of such form, notify the certifying party whether approval of the remediation by the commissioner will be required or whether a licensed environmental professional may verify that the investigation was performed in accordance with prevailing standards and guidelines and the remediation has been performed in accordance with the remediation standards.

(f) In determining whether review and approval of the remediation by the commissioner will be required, or whether a licensed environmental professional may verify that the remediation has been performed in accordance with the remediation standards, the commissioner shall consider: (1) The potential risk to human health and the environment posed by any discharge, spillage, uncontrolled loss, seepage or filtration of hazardous waste or a hazardous substance at the establishment; (2) the degree of environmental investigation at the parcel; (3) the proximity of the establishment to significant natural resources; (4) the character of the land uses surrounding the establishment; (5) the complexity of the environmental condition of the establishment; and (6) any other factor the commissioner deems relevant.

(g) (1) (A) Except as provided in subsection (h) of this section, the certifying party to a Form III shall, not later than seventy-five days after the receipt of the notice that such form is complete or such later date as may be approved in writing by the commissioner, submit a schedule for the investigation of the parcel and remediation of the establishment. Such schedule shall, unless a later date is specified in writing by the commissioner, provide that the investigation shall be completed within two years of the date of receipt of such notice, remediation shall be initiated not later than three years after the date of receipt of such notice and remediation shall be completed sufficient to support either a verification or interim verification within a time frame set forth in subparagraphs (B) and (C) of this subdivision. The schedule shall also include a schedule for providing public notice of the remediation prior to the initiation of such remediation in accordance with subsection (i) of this section. Not later than two years after the date of the receipt of the notice that the Form III is complete, unless the commissioner has specified a later day, in writing, the certifying party shall submit to the commissioner documentation, approved in writing by a licensed environmental professional and in a form prescribed by the commissioner, that the investigation has been completed in accordance with prevailing standards and guidelines. Not later than three years after the date of the receipt of the notice that the Form III is complete, unless the commissioner has specified a later day in writing, the certifying party shall notify the commissioner in a form prescribed by the commissioner that the remediation has been initiated, and shall submit to the commissioner a remedial action plan approved in writing by a licensed environmental professional in a form prescribed by the commissioner. Notwithstanding any other provision of this section, the commissioner may determine at any time that the commissioner’s review and written approval is necessary and in such case shall notify the certifying party that the commissioner’s review and written approval is necessary. Such certifying party shall investigate the parcel and remediate the establishment in accordance with the schedule or the schedule specified by the commissioner.

(B) For a certifying party that submitted a Form III or Form IV before October 1, 2009, when remediation of the entire establishment is complete, the certifying party shall achieve the remediation standards for the establishment sufficient to support a final verification and shall submit to the commissioner a final verification by a licensed environmental professional.

(C) For a certifying party that submits a Form III or Form IV after October 1, 2009, not later than eight years after the date of receipt of the notice that the Form III or Form IV is complete, unless the commissioner has specified a later date in writing, the certifying party shall achieve the remediation standards for the establishment sufficient to support a final or interim verification and shall submit to the commissioner such final or interim verification by a licensed environmental professional. Any such final verification may include and rely upon a verification for a portion of the establishment submitted pursuant to subdivision (2) of this subsection. Verifications shall be submitted on a form prescribed by the commissioner. The certifying party may request a verification or interim verification filing extension. The commissioner shall grant a reasonable extension if the certifying party demonstrates to the commissioner’s satisfaction that: (i) Such certifying party has made reasonable progress toward investigation and remediation of the establishment; and (ii) despite best efforts, circumstances beyond the control of the certifying party have significantly delayed the remediation of the establishment.

(D) A certifying party who submits an interim verification shall, until the remediation standards for groundwater are achieved, operate and maintain the long-term remedy for groundwater in accordance with the remedial action plan, the interim verification and any approvals by the commissioner, prevent exposure to the groundwater plume and submit annual status reports to the commissioner.

(E) The certifying party to a Form IV shall submit with the Form IV a schedule for the groundwater monitoring and recording of an environmental land use restriction, as applicable.

(2) If a certifying party completes the remediation for a portion of an establishment, such party may submit a verification by a licensed environmental professional for any such portion of an establishment. The certifying party shall be deemed to have satisfied the requirements of this subsection for that portion of the establishment covered by any such verification. If any portion of an establishment for which a verification is submitted pursuant to this subdivision is transferred or conveyed or undergoes a change in ownership before remediation of the entire establishment is complete that would not otherwise be subject to the provisions of sections 22a-134 to 22a-134e, inclusive, the certifying party shall provide notice to the commissioner of such transfer, conveyance or change in ownership not later than thirty days after any such transfer, conveyance or change in ownership.

(3) (A) The commissioner may conduct an audit of any verification submitted pursuant to this section, but shall not conduct an audit of a final verification of an entire establishment submitted pursuant to subdivision (1) of this subsection after three years have passed since the date of the commissioner’s receipt of such final verification unless an exception listed in subparagraph (C) of this subdivision applies. Upon completion of an audit, the commissioner shall send written audit findings to the certifying party and the licensed environmental professional who verified. The three-year time frame for an audit of a final verification of an entire establishment shall apply to such final verifications received by the commissioner after October 1, 2007.

(B) The commissioner may request additional information during an audit. If such information has not been provided to the commissioner within ninety days of the commissioner’s request for such information or any longer time as the commissioner may determine in writing, the commissioner may either (i) suspend the audit, which for a final verification shall suspend the running of the three-year audit time frame until such time as the commissioner receives all the information requested, or (ii) complete the audit based upon the information provided in the verification before the request for additional information.

(C) The commissioner shall not conduct an audit of a final verification of an entire establishment after three years from receipt of such verification pursuant to this subdivision unless (i) the commissioner has reason to believe that a verification was obtained through the submittal of materially inaccurate or erroneous information, or otherwise misleading information material to the verification or that misrepresentations were made in connection with the submittal of the verification, (ii) a verification is submitted pursuant to an order of the commissioner pursuant to subsection (j) of this section, (iii) any post-verification monitoring, or operations and maintenance, is required as part of a verification and which has not been done, (iv) a verification that relies upon an environmental land use restriction was not recorded on the land records of the municipality in which such land is located in accordance with section 22a-133o and applicable regulations, (v) the commissioner determines that there has been a violation of sections 22a-134 to 22a-134e, or (vi) the commissioner determines that information exists indicating that the remediation may have failed to prevent a substantial threat to public health or the environment.

(h) (1) If the commissioner notifies the certifying party to a Form III or Form IV that the commissioner’s review and written approval of the investigation of the parcel and remediation of the establishment is required, such certifying party shall, not later than thirty days after the receipt of such notice or such later date as may be approved in writing by the commissioner, submit for the commissioner’s review and written approval a proposed schedule for: (A) Investigating the parcel and remediating the establishment; (B) submitting to the commissioner scopes of work, technical plans, technical reports and progress reports related to such investigation and remediation; and (C) providing public notice of the remediation prior to the initiation of such remediation in accordance with subsection (i) of this section. Upon the commissioner’s approval of such schedule, such certifying party shall, in accordance with the approved schedule, submit scopes of work, technical plans, technical reports and progress reports to the commissioner for the commissioner’s review and written approval. Such certifying party shall perform all actions identified in the approved scopes of work, technical plans, technical reports and progress reports in accordance with the approved schedule. The commissioner may approve in writing any modification proposed in writing by such certifying party to such schedule or investigation and remediation. The commissioner may, at any time, notify such certifying party in writing that the commissioner’s review and written approval is not required and that a licensed environmental professional may verify that the remediation has been performed in accordance with the remediation standards.

(2) A certifying party may complete the remediation of a portion of an establishment and request that the commissioner determine that the requirements of this subsection have been satisfied for any such portion of the establishment. If the commissioner determines that any such remediation is complete, the certifying party shall be deemed to have satisfied the requirements of this subsection for any such portion of an establishment. Any determination by the commissioner that remediation at the entire establishment has been completed may include and rely upon any determination made pursuant to this subdivision that remediation is complete at a portion of an establishment. If any portion of an establishment for which the commissioner determines that remediation is complete pursuant to this subdivision is transferred or conveyed or undergoes a change in ownership before remediation of the entire establishment is complete that would not otherwise be subject to the provisions of sections 22a-134 to 22a-134e, inclusive, the certifying party shall provide notice to the commissioner of such transfer, conveyance or change in ownership not later than thirty days after any such transfer, conveyance or change in ownership.

(i) The certifying party to a Form III or Form IV shall (1) publish notice of the remediation, in accordance with the schedule submitted pursuant to this section, in a newspaper having a substantial circulation in the area affected by the establishment, (2) notify the director of health of the municipality where the establishment is located of the remediation, and (3) either (A) erect and maintain for at least thirty days in a legible condition a sign not less than six feet by four feet on the establishment, which sign shall be clearly visible from the public highway, and shall include the words “ENVIRONMENTAL CLEAN-UP IN PROGRESS AT THIS SITE. FOR FURTHER INFORMATION CONTACT:” and include a telephone number for an office from which any interested person may obtain additional information about the remediation, or (B) mail notice of the remediation to each owner of record of property which abuts the parcel, at the address for such property on the last-completed grand list of the municipality where the establishment is located.

(j) The commissioner may issue an order to any person who fails to comply with any provision of sections 22a-134 to 22a-134e, inclusive, including, but not limited to, any person who fails to file a form, or files an incomplete or incorrect form or to any person who fails to carry out any activities to which that person agreed in a Form III or Form IV. If no form is filed or if an incomplete or incorrect form is filed for a transfer of an establishment, the commissioner may issue an order to the transferor, the transferee, or both, requiring a filing. The commissioner may also request that the Attorney General bring an action in the superior court for the judicial district of Hartford to enjoin any person who fails to comply with any provision of sections 22a-134 to 22a-134e, inclusive, including, but not limited to, any person who fails to file a form, improperly files a Form I, Form II, Form III or Form IV or the certifying party to a Form III or Form IV to take any actions necessary to prevent or abate any pollution at, or emanating from, the subject establishment. Any person to whom such an order is issued may appeal such order in accordance with the procedures set forth in sections 22a-436 and 22a-437.

(k) Notwithstanding the exemptions provided in section 22a-134a, nothing contained in sections 22a-134 to 22a-134e, inclusive, shall be construed as creating an innocent landowner defense for purposes of section 22a-452d.

(l) Notwithstanding any other provisions of this section, no person shall be required to comply with the provisions of sections 22a-134 to 22a-134e, inclusive, when transferring real property (1) (A) for which a Form I or Form II has been filed for the transfer of the parcel on or after October 1, 1995, or (B) for which parcel a Form III or Form IV has been filed and which has been remediated and such remediation has been approved in writing by the commissioner or has been verified in writing in accordance with this section by a licensed environmental professional that an investigation has been performed in accordance with prevailing standards and guidelines and that the remediation has been performed in accordance with the remediation standards, and (2) at which no activities described in subdivision (3) of section 22a-134 have been conducted since the date of such approval or verification or the date on which the Form I or Form II was filed.

(m) Failure of the commissioner to notify any party in accordance with the provisions of this section in no way limits the ability of the commissioner to enforce the provisions of sections 22a-134 to 22a-134e, inclusive.

(n) Notwithstanding any other provision of this section, the execution of a Form III or a Form IV shall not require a certifying party to investigate or remediate any release or potential release of pollution at the parcel that occurs after the completion of a Phase II investigation, as defined in the Connecticut Department of Energy and Environmental Protection’s Site Characterization Guidance Document, or from and after the date such Form III or Form IV was filed with the commissioner, whichever is later.

(P.A. 85-568, S. 3; P.A. 87-475, S. 2; 87-589, S. 49, 87; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-183, S. 2; 95-220, S. 4–6; P.A. 96-113, S. 2, 6, 17; P.A. 99-225, S. 7, 8; P.A. 01-204, S. 16; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 03-19, S. 62; 03-82, S. 1; 03-218, S. 7–9; P.A. 06-76, S. 15; P.A. 07-81, S. 4; 07-233, S. 10; P.A. 08-124, S. 17; P.A. 09-235, S. 9; P.A. 11-80, S. 1; 11-141, S. 4.)

History: P.A. 87-475 added Subsec. (d) regarding liens against real estate on which a service station was transferred and in operation on or after May 1, 1967, and added Subsec. (e) authorizing the commissioner to adopt regulations; P.A. 87-589 made technical changes in Subsec. (d); P.A. 95-183 amended Subsec. (a) to add a reference to Sec. 22a-134e, deleted former Subsecs. (b) and (c) and relettered the remaining Subsecs. accordingly, amended the relettered Subsec. (b) to change “cleaned up” to “remediated”, added new Subsec. (d) re submittal of Form I or II, new Subsec. (e) re submittal of Form II or IV, new Subsec. (f) re review of Form III or IV, new Subsec. (g) re verification of forms by environmental professional, new Subsecs. (h) and (i) re a schedule for remediation, new Subsec. (j) re notice of remediation, new Subsec. (k) re orders to file or remediate, new Subsec. (l) re construction of the Transfer Act with regard to innocent landowners and new Subsec. (m) re transfers covered by previous filings (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1995 session of the General Assembly, effective September 1, 1998); P.A. 96-113 amended Subsec. (d) to provide that a transferor shall submit a copy of any Form III or IV to the transferee and amended Subsec. (k) to expand range of orders authorized under that subsection, effective May 24, 1996; P.A. 99-225 amended Subsec. (f) to require verification of investigations and to require adoption of regulations on or before January 1, 2002, providing standards for investigation of contaminated parcels and amended Subsec. (m) to provide that eligibility for the exemption under that subsection on the basis of a filing of a Form I or II is limited to filings of such forms after October 1, 1995, to require verification of investigations by licensed environmental professionals and to require adoption of regulations before January 1, 2002, providing standards for investigation of contaminated parcels; P.A. 01-204 deleted former Subsec. (b) re liens pursuant to Sec. 22a-452 and redesignated existing Subsecs. (c) to (m) as Subsecs. (b) to (l), amended Subsec. (c) to clarify that a Form I or II submission must be complete, require the commissioner to notify the transferor no later than 90 days after the submission of a Form I or Form II if the commissioner deems the Form I or Form II incomplete, require the transferor, rather than the certifying party, to submit a complete Form III or Form IV if the transferor is unable to submit a Form I or Form II, require such Form III or Form IV to be prepared and signed by a party associated with the transfer, and require the transferor to prepare and sign the proper form if no other party associated with the transfer does so, amended Subsec. (d) to require the certifying party to a Form I, Form III or Form IV, if requested in writing by the commissioner, to submit copies of technical plans, reports and other supporting documentation of the investigation of the parcel or remediation of the establishment and make a technical change for purposes of gender neutrality, amended Subdiv. (e) to change the commissioner’s notification deadline from within 15 days of receipt to no later than 30 days after receipt, make a technical change for purposes of gender neutrality, eliminate the requirement for adoption of regulations on or before January 1, 2002, and delete provision re parcels subject to an order, consent order, or stipulated judgment, amended Subsec. (f) to include a hazardous substance at the establishment in Subdiv. (1) and to substitute “establishment” for “parcel” in Subdivs. (3) to (5), amended Subsec. (g) to make the subsection applicable to a certifying party to a Form III or Form IV, require the certifying party to submit a schedule for investigating and remediating the establishment, rather than the parcel, require the commissioner to notify the certifying party if the commissioner determines that the commissioner’s review and written approval is necessary, delete provisions re submission of copies of technical plans and reports, provide that the certifying party shall investigate the parcel and remediate the establishment, require the certifying party to submit a verification that the establishment has been remediated, require that the certifying party submit, as applicable, a Form IV verification and make technical changes, amended Subsec. (h) to apply to certifying parties to a Form III or Form IV, provide that commissioner’s notification state approval of the investigation of the parcel and remediation of the establishment is required, provide that schedule is to apply to the investigation of the parcel and remediation of the establishment, provide that the certifying party is to submit a schedule for the submission for scopes of work and submit the scopes of work, and make technical changes, amended Subsec. (i) to apply to certifying parties to a Form III or Form IV and, in Subdivs. (2) and (3), to substitute “establishment” for “parcel”, amended Subsec. (j) to allow the commissioner to issue an order to any person who fails to file a form or files an incomplete or incorrect form, allow the commissioner to issue an order to the transferor or transferee, or both, requiring a filing, substitute “establishment” for “parcel” and make conforming changes, amended Subsec. (l) to make technical changes and delete requirement for adoption of regulations on or before January 1, 2002, and added Subsec. (m) re failure of commissioner to comply with notice provisions of section does not limit commissioner’s ability to enforce provisions of the Transfer Act; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; P.A. 03-19 made a technical change in Subsec. (l), effective May 12, 2003; P.A. 03-82 amended Subsec. (a) by adding provision re person appointed by court to sell, convey or partition real property or as a trustee in bankruptcy shall not be deemed a party associated with the transfer of an establishment and shall not be required to comply with Secs. 22a-134 to 22a-134e; P.A. 03-218 added “Form II” to the introductory language in Subsec. (d), amended Subsec. (d)(2) by replacing “Form II” with “Form III”, replaced “establishment” with “parcel” in Subsec. (i)(3)(B), and replaced “22a-134f” with “22a-134e” in Subsec. (m), effective July 1, 2003; P.A. 06-76 amended Subsec. (g) to designate existing language as Subdiv. (1), make a technical change, add provision re schedule specified by commissioner, replace provision re submission of independent verification with language re submission of a final verification and reliance on verification for a portion of the establishment and add Subdiv. (2) re remediation of a portion of an establishment, and amended Subsec. (h) to designate existing language as Subdiv. (1), make technical changes and add Subdiv. (2) re remediation of a portion of an establishment; P.A. 07-81 amended Subsec. (e) to provide that certifying party shall use a licensed environmental professional for verification unless notified that commissioner’s review is required, to require that investigation be performed in accordance with prevailing standards and guidelines and to make technical changes, amended Subsec. (g)(1) to add reference to Subsec. (h) as an exception, to change deadline for submission of schedule from 30 to 75 days after receipt of the notice, to add provisions re deadlines of 2 years and 3 years, respectively, for notification of completion of the investigation or initiation of the remediation, to specify that commissioner’s review may be required at any time and to make technical changes, and amended Subsec. (k) to replace reference to Sec. 22a-134(a) with reference to Sec. 22a-134a; P.A. 07-233 amended Subsec. (e) to require certifying party to use a licensed environmental professional to verify investigation and remediation, to add exception for review required by the commissioner, to require commissioner to respond not later than 45 days after receipt of an environmental condition assessment form from anyone who submitted a Form III before October 1, 1995, re whether a licensed environmental professional can be used, and to add to the licensed environmental professional’s charge in such cases verification that investigation was done according to prevailing standards and guidelines, amended Subsec. (g) to add exception as provided in Subsec. (h), to give certifying party 75, rather than 30, days to submit investigation and remediation schedule, to provide that the 75 days starts upon notice that form is complete, to require certifying party to provide commissioner with documentation that investigation and a remedial action plan are done, and to allow commissioner to prescribe the form for all verifications, and added Subsec. (e)(3) re audits, effective July 1, 2007; P.A. 08-124 made technical changes in Subsecs. (g) and (h), effective June 2, 2008; P.A. 09-235 redesignated existing Subsec. (g)(1) as Subsec. (g)(1)(A) to Subsec. (g)(1)(C), amended Subsec. (g)(1)(A) to delete references to Form IV and require schedule to provide that remediation support a verification or interim verification within specified time frame, amended Subsec. (g)(1)(B) to make provisions applicable to certifying party that submitted a Form III or Form IV before October 1, 2009, and require certifying party to achieve remediation standards to support final verification, amended Subsec. (g)(1)(C) to require certifying party that submits a Form III or Form IV after October 1, 2009, to meet remediation standards to support final or interim verification not later than 8 years after notice that the Form III or Form IV is complete, and to allow for filing extension, and added Subsec. (g)(1)(D) and Subsec. (g)(1)(E) re groundwater; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 11-141 added Subsec. (n) re execution of Form III or Form IV not requiring certifying party to investigate or remediate, effective July 8, 2011.

Cited. 27 CA 353; 30 CA 204; 43 CA 113.

Cited. 43 CS 83.



Section 22a-134b - Damages.

(a) Failure of the transferor to comply with any of the provisions of sections 22a-134 to 22a-134e, inclusive, entitles the transferee to recover damages from the transferor, and renders the transferor of the establishment strictly liable, without regard to fault, for all remediation costs and for all direct and indirect damages.

(b) An action to recover damages pursuant to subsection (a) of this section shall be commenced not later than six years after the later of (1) the due date for the filing of the appropriate transfer form pursuant to section 22a-134a, or (2) the actual filing date of the appropriate transfer form.

(c) This section shall apply to any action brought for the reimbursement or recovery of costs associated with investigation and remediation, which includes assessment, investigation, containment, mitigation, removal, remediation and monitoring, and all direct and indirect damages, except any action that becomes final and is no longer subject to appeal on or before October 1, 2009.

(P.A. 85-568, S. 4; P.A. 95-183, S. 5; P.A. 09-235, S. 5; P.A. 10-135, S. 4.)

History: P.A. 95-183 added a reference to Sec. 22a-134e and changed “cleanup and removal costs” to “remediation costs”; P.A. 09-235 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re actions, effective July 9, 2009; P.A. 10-135 amended Subsec. (c) by redefining investigation and remediation to include assessment, investigation, containment, mitigation, removal, remediation and monitoring and deleting reference to Sec. 22-452(n), effective July 1, 2010.

Cited. 27 CA 353; 30 CA 204; 43 CA 113.



Section 22a-134c - Authority of commissioner.

The provisions of sections 22a-134 to 22a-134e, inclusive, shall not affect the authority of the commissioner under any other statute or regulation, including, but not limited to, the authority to issue any order to the transferor or transferee of an establishment.

(P.A. 85-568, S. 5; P.A. 95-183, S. 6.)

History: P.A. 95-183 added a reference to Sec. 22a-134e.



Section 22a-134d - Penalty.

Any person who violates any provision of sections 22a-134a to 22a-134e, inclusive, or regulations issued in accordance with the provisions of said sections shall be assessed a civil penalty or shall be fined in accordance with section 22a-438.

(P.A. 85-568, S. 6; P.A. 95-183, S. 7; 95-190, S. 15, 17; P.A. 01-204, S. 17; June Sp. Sess. P.A. 01-9, S. 73, 131.)

History: P.A. 95-183 added a reference to Sec. 22a-134e; P.A. 95-190 also added reference to Sec. 22a-134e and provided for a penalty under this section for anyone who gives false information pursuant to a voluntary site remediation, effective June 29, 1995; P.A. 01-204 deleted existing provisions and added provisions re assessment of civil penalty or fine in accordance with Sec. 22a-438; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section.



Section 22a-134e - Transfer fees. Regulations.

(a) As used in this section, “cost of remediation” shall include total costs related to the complete investigation of pollution on-site and off-site, evaluation of remediation alternatives, design and implementation of approved remediation, operation and maintenance costs for the remediation and postremediation monitoring.

(b) The fee for filing a Form I, as defined in section 22a-134, shall be three hundred seventy-five dollars. The fee for filing a Form II shall be one thousand three hundred dollars except as provided for in subsections (e) and (p) of this section.

(c) The fee for filing a Form III, after July 1, 1990, and before July 1, 1993, shall be as follows: (1) Four thousand five hundred dollars if the cost of remediation is less than one hundred thousand dollars; (2) seven thousand dollars if the cost of remediation is equal to or greater than one hundred thousand dollars but less than five hundred thousand dollars; (3) ten thousand dollars if the cost of remediation is equal to or greater than five hundred thousand dollars but less than one million dollars; and (4) thirteen thousand dollars if the cost of remediation is equal to or greater than one million dollars.

(d) The fee for filing a Form III with the Commissioner of Energy and Environmental Protection prior to July 1, 1990, and which concern a site for which the commissioner had not given written approval of a final remediation plan before July 1, 1990, shall be as follows: For a Form III filed between October 1, 1985, and September 30, 1986, the fee shall be twenty per cent of the amount specified in subsection (c) of this section; for a Form III filed between October 1, 1986, and September 30, 1987, the fee shall be forty per cent of the amount specified in subsection (c) of this section; for a Form III filed between October 1, 1987, and September 30, 1988, the fee shall be sixty per cent of the amount specified in subsection (c) of this section; for a Form III filed between October 1, 1988, and September 30, 1989, the fee shall be eighty per cent of the amount specified in subsection (c) of this section; and for a Form III filed between October 1, 1989, and July 1, 1990, the fee shall be ninety per cent of the amount specified in said subsection (c).

(e) If a Form II is filed after July 1, 1990, and before October 1, 1995, and within three years following completion of remedial measures as approved by the Commissioner of Energy and Environmental Protection, the fee for such transfer shall be the fee specified in subsection (c) of this section.

(f) The fees specified in subsections (b) and (e) of this section shall be due upon the filing of the notification required under section 22a-134a.

(g) The fee specified in subsection (c) of this section shall be due in accordance with the following schedule: (1) Four thousand five hundred dollars shall be paid upon filing of the Form III; (2) the balance, if any, shall be paid within thirty days of receipt from the commissioner of written approval of a remedial action plan or within thirty days of the issuance of an order, consent agreement or stipulated judgment, whichever is earlier; (3) any remaining balance shall be paid within thirty days after receipt of written notice from the commissioner that it is due; and (4) any refund, if applicable, will be paid after receipt of a letter from the commissioner stating that no further action is required or after receipt of a letter of compliance.

(h) The fee specified in subsection (d) of this section shall be due in accordance with the following schedule: (1) Nine hundred dollars shall be paid within thirty days of receipt of a written notice of a fee due from the Commissioner of Energy and Environmental Protection; (2) the balance, if any, shall be paid within thirty days of receipt from the commissioner of written approval of a remedial action plan or within thirty days of the issuance of an order, consent agreement or stipulated judgment, whichever is earlier; (3) any remaining balance shall be paid within thirty days after receipt of written notice from the commissioner that it is due; and (4) any refund, if applicable, will be paid after receipt of a letter from the commissioner stating that no further action is required or after receipt of a letter of compliance.

(i) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to prescribe the amount of the fees required pursuant to this section. Upon the adoption of such regulations, the fees required by this section shall be as prescribed in such regulations.

(j) The fees specified in this section shall be paid by the certifying party.

(k) The fee for filing a Form III, on and after July 1, 1993, and before October 1, 1995, shall be as follows: (1) Twenty-three thousand dollars if the cost of remediation is equal to or greater than one million dollars; (2) twenty thousand dollars if the cost of remediation is equal to or greater than five hundred thousand dollars but less than one million dollars; (3) fourteen thousand dollars if the cost of remediation is equal to or greater than one hundred thousand dollars but less than five hundred thousand dollars; (4) four thousand five hundred dollars if the cost of remediation is equal to or greater than fifty thousand dollars but less than one hundred thousand dollars; (5) three thousand dollars if the cost of remediation is equal to or greater than twenty-five thousand dollars but less than fifty thousand dollars; and (6) two thousand dollars if the cost of remediation is less than twenty-five thousand dollars.

(l) The fee specified in subsection (k) of this section shall be due in accordance with the following schedule: (1) Two thousand dollars shall be paid upon the filing of the notification required under section 22a-134a if the cost of remediation is less than one hundred thousand dollars; (2) six thousand dollars shall be paid upon filing of the notification required under section 22a-134a if the cost of remediation is equal to or greater than one hundred thousand dollars; (3) the balance, if any, shall be paid within thirty days of receipt from the commissioner of written approval of a remedial action plan or within thirty days of the issuance of an order, consent agreement or stipulated judgment, whichever is earlier; (4) any remaining balance shall be paid within thirty days after receipt of written notice from the commissioner that it is due; and (5) any refund, if applicable, will be paid after receipt of a letter from the commissioner stating that no further action is required or after receipt of a letter of compliance. After the deposit of any appropriated funds, funds from the sale of bonds of the state or any contribution pursuant to section 22a-16a, 22a-133t or 22a-133u or section 3 of public act 96-250* to the Special Contaminated Property Remediation and Insurance Fund established under section 22a-133t, any amount received by the commissioner pursuant to this section shall be deposited into said fund.

(m) On and after October 1, 1995, the fee for filing a Form III or Form IV shall be due in accordance with the following schedule: An initial fee of three thousand dollars shall be submitted to the commissioner with the filing of a Form III or Form IV. If a licensed environmental professional verifies the remediation of the establishment and the commissioner has not notified the certifying party that the commissioner’s written approval of the remediation is required, no additional fee shall be due. If the commissioner notifies the certifying party that the commissioner’s written approval of the remediation is required, the balance of the total fee shall be due prior to the commissioner’s issuance of the commissioner’s final approval of the remediation.

(n) On and after October 1, 1995, the total fee for filing a Form III shall be as follows: (1) Thirty-four thousand seven hundred fifty dollars if the total cost of remediation is equal to or greater than one million dollars; (2) thirty thousand two hundred fifty dollars if the total cost of remediation is equal to or greater than five hundred thousand dollars but less than one million dollars; (3) twenty-one thousand two hundred fifty dollars if the total cost of remediation is equal to or greater than one hundred thousand dollars but less than five hundred thousand dollars; (4) seven thousand dollars if the total cost of remediation is equal to or greater than fifty thousand dollars but less than one hundred thousand dollars; (5) four thousand seven hundred fifty dollars if the total cost of remediation is equal to or greater than twenty-five thousand dollars but less than fifty thousand dollars; and (6) three thousand two hundred fifty dollars if the total cost of remediation is less than twenty-five thousand dollars.

(o) On and after October 1, 1995, except as provided in subsection (p) of this section, the total fee for filing a Form IV shall be as follows: (1) Seventeen thousand five hundred dollars if the total cost of remediation is equal to or greater than one million dollars; (2) fifteen thousand two hundred fifty dollars if the total cost of remediation is equal to or greater than five hundred thousand dollars but less than one million dollars; (3) ten thousand seven hundred fifty dollars if the total cost of remediation is greater than or equal to one hundred thousand dollars but less than five hundred thousand dollars; (4) three thousand six hundred twenty-five dollars if the total cost of remediation is equal to or greater than fifty thousand dollars but less than one hundred thousand dollars; and (5) three thousand two hundred fifty dollars if the total cost of remediation is less than fifty thousand dollars.

(p) Notwithstanding any other provision of this section, the fee for filing a Form II or Form IV for an establishment for which the commissioner has issued a written approval of a remediation under subsection (c) of section 22a-133x within three years of the date of the filing of the form shall be the total fee for a Form III specified in subsection (n) of this section and shall be due upon the filing of the Form II or Form IV.

(q) The requirements of this section shall not apply to a transfer of property to a municipality under the provisions of section 12-157.

(P.A. 90-231, S. 5, 28; P.A. 91-369, S. 12, 36; P.A. 93-277, S. 1, 2; 93-435, S. 55, 95; P.A. 94-28, S. 1, 3; P.A. 95-183, S. 8; 95-190, S. 11, 17; P.A. 96-113, S. 3–5, 14, 17; P.A. 99-216, S. 3, 4; 99-225, S. 9, 10, 21, 33; P.A. 01-204, S. 18–20; June Sp. Sess. P.A. 01-9, S. 73, 131; June 30 Sp. Sess. P.A. 03-6, S. 119, 120; P.A. 05-285, S. 2; June Sp. Sess. P.A. 09-3, S. 406; P.A. 11-80, S. 1.)

*Note: Section 3 of public act 96-250 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 91-369 inserted a new Subsec. (a) defining “cost of clean up”, amended Subsecs. (b), (c) and (d) to specify that the fee is for filing of notice under those subsections, amended Subsec. (d) to include in the requirements of that subsection certain sites which had not been approved by the commissioner before July 1, 1990, amended Subsec. (e) to specify that said subsection shall apply to transfer after July 1, 1990, amended Subsec. (g) to specify when certain portions of fees due under this section shall be due, deleted former Subsec. (h) re setting of fees on and after July 1, 1995, and added new Subsecs. concerning the setting of fees under this section by regulation and concerning payment of fees by the transferee, relettering previously existing Subsecs. as necessary; P.A. 93-277 amended Subsecs. (g) and (h) to specify procedures for payment of outstanding fee balances due and for refunds and added new Subsecs. (k) and (l) re a new graduated fee schedule to be in effect after July 1, 1993, effective June 23, 1993; P.A. 93-435 made a technical correction, effective June 28, 1993; P.A. 94-28 amended Subsec. (a) to add the definition of “notice” and amended Subsec. (j) to provide for payment of fee for filing notice under Subsec. (c) by the party making such certification, effective July 1, 1994; P.A. 95-183 amended Subsec. (a) to change “cost of clean-up” to “cost of remediation”, included postremediation monitoring in such costs and deleted a definition of “notice”, amended Subsecs. (b) to (e), (j) and (k) to replace references to former notices with references to new specific forms and added new Subsecs. (m) and (n) re filing fees after October 1, 1995; P.A. 95-190 amended Subsec. (l) to provide that fees received under this section be deposited into the Special Contaminated Property Remediation and Insurance Fund, effective July 1, 1996; P.A. 96-113 amended Subsec. (a) to provide a more comprehensive definition of “cost of remediation”, amended Subsec. (e) to include certain Form II filings for measures not taken pursuant to an administrative order, amended Subsec. (l) to condition the timing of the initial deposit of fees into the Special Contaminated Property Remediation and Insurance Fund, designated provisions formerly part of Subsec. (m) as Subsec. (n), inserted new Subsec. (o) and relettered former Subsec. (n) as Subsec. (p), and made technical revisions in the text and a minor revision in the fee schedule and procedures, effective May 24, 1996; P.A. 99-216 and P.A. 99-225 amended Subsecs. (b), (o) and (p) to make technical changes, and P.A. 99-225 further amended section to add new Subsec. (q) regarding transfers to municipalities under Sec. 12-157, effective June 29, 1999; P.A. 01-204 amended Subsec. (j) to require fees specified in section to be paid by the certifying party, amended Subsec. (m) to substitute “establishment” for “parcel” and to make a technical change for purposes of gender neutrality and amended Subsec. (p) to substitute “establishment” for “parcel”; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (b) to increase fee for filing a Form I from $200 to $300 and fee for filing a Form II from $700 to $1,050, amended Subsec. (m) to increase initial fee for filing a Form III or IV from $2,000 to $3,000, amended Subsec. (n) to increase total fee for filing a Form III by 50%, and amended Subsec. (o) to increase total fee for filing a Form IV by 50%, effective August 20, 2003; P.A. 05-285 amended Subsec. (1) to delete reference to repealed Sec. 12-63f, effective July 13, 2005; June Sp. Sess. P.A. 09-3 increased fees in Subsecs. (b), (n) and (o) and made technical changes in Subsecs. (g), (h) and (l); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-27i re exemption of municipality for one year.



Section 22a-134f - List of hazardous waste facilities. Municipal clerks to maintain and post.

(a) The Commissioner of Energy and Environmental Protection shall provide the clerk of each municipality in the state with a list of all hazardous waste facilities located within such municipality. As used in this section, “hazardous waste” means any material defined as hazardous waste in section 22a-115 except sewage and sewage sludge, and “hazardous waste facility” means a facility as defined in section 22a-115, except a facility which stores hazardous waste for less than ninety days or whose primary business is not disposal, treatment or recovery of hazardous waste, but which may treat or recover such waste as an integral part of an industrial process, and any site listed under section 22a-133c. Each such list shall be updated by the commissioner at least quarterly.

(b) Each municipal clerk shall maintain a copy of the list provided pursuant to subsection (a) of this section, as updated, and shall post a notice of the availability of the list in the area where the municipal land records are kept.

(P.A. 91-294, S. 1, 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

See Sec. 20-327f re disclosure of lists of hazardous waste facilities in connection with the sale of one-to-four family residential real property.



Section 22a-134g - Termination of operations at certain hazardous waste facilities. Procedures. Regulations.

(a) As used in this section, “regulated substance” means petroleum, any flammable substance, any extremely hazardous substance, as defined in 40 CFR 355, any hazardous substance, as defined in 40 CFR 302, or polychlorinated biphenyls in concentrations greater than fifty parts per million and “regulated activity” means the production, use, storage or handling of any regulated substance by a business if such production, use, storage or handling requires a permit from the Commissioner of Energy and Environmental Protection and is not otherwise regulated under the Resource Conservation and Recovery Act (42 USC 6901 et seq.).

(b) Not later than the date of termination of all business or other activities at any facility involved in regulated activities, the owner or operator of such facility shall file a notice with the Commissioner of Energy and Environmental Protection which shall include information regarding a person employed by the business who may be contacted for information regarding compliance with this section.

(c) Not later than ninety days after such termination, such owner or operator shall (1) submit to the commissioner a list of all regulated substances located at the facility and all stationary storage vessels, (2) drain, remove or otherwise dispose of all regulated substances in accordance with any applicable law, (3) post warning signs around any area of land where the soil is contaminated with a regulated substance, and (4) submit a certification to said commissioner with regard to whether regulated substances have been removed and disposed of in accordance with applicable law.

(d) Following receipt of the certification required under subsection (c) of this section, the commissioner shall conduct an inspection of such facility to determine compliance with this section.

(e) The Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section. The commissioner shall give notice of the requirements of this section to any person issued a permit on or after October 1, 1999, for the production, use, storage or handling of a regulated substance, and to any person who has any such permit renewed on or after said date.

(P.A. 99-68; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-134h - Transfer of hazardous waste establishments: Submission prior to October 1, 2001. Withdrawal of forms.

(a) Any certifying party who has submitted a Form III or Form IV to the Commissioner of Energy and Environmental Protection pursuant to section 22a-134a prior to October 1, 2001, may comply, after providing notice to the transferor, transferee and, if different, the owner of the parcel, with the requirements to investigate and remediate under sections 22a-134a to 22a-134d, inclusive, instead of the requirements for investigation and remediation under sections 22a-134a to 22a-134d in effect at the time of the submittal of such Form III or Form IV.

(b) Any person who has submitted a Form I, Form II, Form III or Form IV to the Commissioner of Energy and Environmental Protection pursuant to section 22a-134a may petition the commissioner to withdraw such form. Such petitioner shall notify the transferor, the transferee and the certifying party by certified mail. The petitioner shall make every reasonable effort to identify the address of such transferor, transferee and certifying party. The transferor, transferee and certifying party shall have thirty days to submit to the commissioner written objections to such petition. The commissioner may approve the petition if it demonstrates to the commissioner’s satisfaction that the property or business was not an establishment or the transaction was not a transfer at the time the form was submitted. If the commissioner approves the petition, no further action is required by the certifying party with respect to its obligations under the form, but the form and the fee shall not be returned.

(P.A. 01-204, S. 21; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-134i - Transfer of hazardous waste establishments. Conveyance of a unit in a residential common interest community.

(a) Notwithstanding the provisions of this chapter, a conveyance of a unit in a residential common interest community shall not be subject to the requirements of sections 22a-134 to 22a-133e, inclusive, provided the declarant for the residential common interest community of which the unit is a part is a certifying party, as defined in section 22a-134, for purposes of remediation of any establishment, as defined in section 22a-134, within such community and provides to the Commissioner of Energy and Environmental Protection a surety bond or other form of financial assurance acceptable to the commissioner.

(b) The surety bond or other form of financial assurance required pursuant to subsection (a) of this section shall (1) identify both the Department of Energy and Environmental Protection and the unit owners association for the common interest community as beneficiaries, and (2) be in an amount and in a form approved by the commissioner that is, at all times when the real property comprising the common interest community is an establishment, equal to the cost of remediation of the contaminants on the subject property. In calculating such remediation costs, the amount of the bond or other form of financial assurance may be reduced from time to time as work covered by the bond is completed, may exclude the costs of any improvements to the real estate not required to remediate the contamination, and may exclude the costs of remediation work already completed or on parcels of real estate that may be added to the common interest community by the exercise of development rights pursuant to section 47-229.

(c) Each time a seller conveys to a purchaser a unit in a common interest community that is an establishment, the seller shall provide a notice to the purchaser that summarizes (1) the status of the environmental condition of the common interest community, (2) any investigation or remediation activities, and (3) any environmental land use restrictions. Such notice requirement applies to all such conveyances, including those conveyances otherwise excepted from the requirement for delivery of a public offering statement or of a resale certificate under subsection (b) of section 47-262 and section 47-270.

(P.A. 06-76, S. 12; P.A. 07-217, S. 110; P.A. 11-80, S. 1.)

History: P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-134k - Household hazardous waste management plan.

On or before February 1, 1992, the Commissioner of Energy and Environmental Protection shall, within available appropriations, prepare a plan for the collection, disposal, reduction, recycling and other management techniques for household hazardous waste. Such plan shall include specifications for the siting, licensing and operation of regional facilities for such purposes and shall take into account different methods of appropriate disposal. Such plan shall be submitted to the joint standing committee of the General Assembly having cognizance of matters relating to the environment.

(P.A. 91-313, S. 1, 5; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-134l - *(See end of section for amended version and effective date.) Regional household hazardous waste disposal facilities.

The Commissioner of Energy and Environmental Protection may, within available appropriations, make a grant or loan to any municipality, group of municipalities, regional planning agency organized under the provisions of chapter 127, regional council of elected officials organized under the provisions of chapter 50, regional council of government organized under the provisions of sections 4-124i to 4-124p, inclusive, or group of municipalities which have established a regional interlocal agreement pursuant to sections 7-339a to 7-339l, inclusive, for the planning of regional facilities for the purpose of collection and disposal of household hazardous waste. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 91-313, S. 4, 5; P.A. 11-80, S. 1.)

*Note: On and after January 1, 2015, this section, as amended by section 295 of public act 13-247, is to read as follows:

“Sec. 22a-134l. Regional household hazardous waste disposal facilities. The Commissioner of Energy and Environmental Protection may, within available appropriations, make a grant or loan to any municipality, group of municipalities, regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive, or group of municipalities that have established a regional interlocal agreement pursuant to sections 7-339a to 7-339l, inclusive, for the planning of regional facilities for the purpose of collection and disposal of household hazardous waste. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.”

(P.A. 91-313, S. 4, 5; P.A. 11-80, S. 1; P.A. 13-247, S. 295.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-247 deleted references to regional planning agency and regional council of elected officials, changed “government” to “governments” and made a technical change, effective January 1, 2015.



Section 22a-134m - *(See end of section for amended version and effective date.) Chemical disposal days.

The Commissioner of Energy and Environmental Protection shall coordinate a program of chemical disposal days for the collection and disposal of hazardous household chemicals in any municipality or group of municipalities, in the area of operation of any regional planning agency organized under the provisions of chapter 127, in the planning region of any regional council of elected officials organized under the provisions of chapter 50, or in the participating towns in any regional council of government organized under the provisions of sections 4-124i to 4-124p, inclusive. The commissioner shall develop guidelines for such chemical disposal days.

(P.A. 86-298, S. 1, 6; P.A. 11-80, S. 1.)

*Note: On and after January 1, 2015, this section, as amended by section 296 of public act 13-247, is to read as follows:

“Sec. 22a-134m. Chemical disposal days. The Commissioner of Energy and Environmental Protection shall coordinate a program of chemical disposal days for the collection and disposal of hazardous household chemicals in any municipality or group of municipalities or in the participating towns in any regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive. The commissioner shall develop guidelines for such chemical disposal days.”

(P.A. 86-298, S. 1, 6; P.A. 11-80, S. 1; P.A. 13-247, S. 296.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-247 deleted references to regional planning agency and regional council of elected officials and changed “government” to “governments”, effective January 1, 2015.



Section 22a-134n - *(See end of section for amended version of subsection (a) and effective date.) Grants for chemical disposal days.

*(a) The Commissioner of Energy and Environmental Protection may, within available appropriations, make a grant to any municipality, any group of municipalities, any regional planning agency organized under the provisions of chapter 127, any regional council of elected officials organized under the provisions of chapter 50, or any regional council of government organized under the provisions of sections 4-124i to 4-124p, inclusive, sponsoring a chemical disposal day. The grant shall be not more than fifty per cent of the cost to the grantee of conducting such chemical disposal day. An application for a grant shall include a plan for a chemical disposal day which shall comply with any guidelines developed by the commissioner pursuant to section 22a-134m.

(b) Any grantee under this section shall be eligible for additional grants, provided no grantee shall be eligible for more than two grants in any fiscal year.

(P.A. 86-298, S. 2, 6; P.A. 87-543, S. 1, 9; P.A. 91-369, S. 4, 36; P.A. 11-80, S. 1.)

*Note: On and after January 1, 2015, subsection (a) of this section, as amended by section 297 of public act 13-247, is to read as follows:

“(a) The Commissioner of Energy and Environmental Protection may, within available appropriations, make a grant to any municipality, any group of municipalities or any regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive, sponsoring a chemical disposal day. The grant shall be not more than fifty per cent of the cost to the grantee of conducting such chemical disposal day. An application for a grant shall include a plan for a chemical disposal day which shall comply with any guidelines developed by the commissioner pursuant to section 22a-134m.”

(P.A. 86-298, S. 2, 6; P.A. 87-543, S. 1, 9; P.A. 91-369, S. 4, 36; P.A. 11-80, S. 1; P.A. 13-247, S. 297.)

History: P.A. 87-543 added Subsec. (b) regarding eligibility for additional grants; P.A. 91-369 amended Subsec. (a) to make grants under this section discretionary within available appropriations; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-247 amended Subsec. (a) by deleting references to regional planning agency and regional council of elected officials and changing “government” to “governments”, effective January 1, 2015.



Section 22a-134o - *(See end of section for amended version of subsection (a) and effective date.) Contract with hazardous waste transporter or company.

*(a) Any municipality, any group of municipalities, any regional planning agency organized under the provisions of chapter 127, any regional council of elected officials organized under the provisions of chapter 50, or any regional council of government organized under the provisions of sections 4-124i to 4-124p, inclusive, sponsoring a chemical disposal day shall enter into a contract with a hazardous waste transporter or waste collection company licensed under section 22a-454 to dispose of the hazardous waste collected during a chemical disposal day. Such contract shall (1) make the transporter or company, upon receipt of hazardous waste, liable for any violation of a federal or state statute concerning the generation, transportation or disposal of hazardous waste, (2) identify the transporter or company as the generator of hazardous waste collected and (3) make the transporter or company responsible for providing material and equipment for handling, labeling, loading and transporting hazardous waste.

(b) Any transporter or company may participate in a chemical disposal day program provided such transporter or company has (1) a number issued by the United States Environmental Protection Agency identifying such transporter or company as the generator for the day and (2) at least one trained employee or agent is at the site on the chemical disposal day to identify, accept, place in containers, load and remove any waste collected.

(P.A. 86-298, S. 3, 6.)

*Note: On and after January 1, 2015, subsection (a) of this section, as amended by section 298 of public act 13-247, is to read as follows:

“(a) Any municipality, any group of municipalities or any regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive, sponsoring a chemical disposal day shall enter into a contract with a hazardous waste transporter or waste collection company licensed under section 22a-454 to dispose of the hazardous waste collected during a chemical disposal day. Such contract shall (1) make the transporter or company, upon receipt of hazardous waste, liable for any violation of a federal or state statute concerning the generation, transportation or disposal of hazardous waste, (2) identify the transporter or company as the generator of hazardous waste collected and (3) make the transporter or company responsible for providing material and equipment for handling, labeling, loading and transporting hazardous waste.”

(P.A. 86-298, S. 3, 6; P.A. 13-247, S. 298.)

History: P.A. 13-247 amended Subsec. (a) by deleting references to regional planning agency and regional council of elected officials and changing “government” to “governments”, effective January 1, 2015.



Section 22a-134p - Regulations re storage of hazardous substances near a watercourse.

(a) As used in this section, “watercourse” means a watercourse as defined in section 22a-38 and “hazardous substance” means any substance on the list prepared pursuant to Section 302 of the Emergency Planning and Community Right-to-Know Act.

(b) The Commissioner of Energy and Environmental Protection may adopt regulations in accordance with the provisions of chapter 54 setting forth standards for the storage of hazardous substances near watercourses. Such regulations shall (1) establish best management practices for the storage of such substances, including determination of a minimum distance between any hazardous substance and a watercourse, and (2) establish a threshold quantity for storage before compliance with regulations adopted under this subsection is required.

(P.A. 89-209, S. 1, 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 22a-134q - Inventory of contaminated wells and leaking underground storage tanks.

The Commissioner of Energy and Environmental Protection shall compile an inventory of contaminated wells and leaking underground storage tanks known to him. As used in this section, “contaminated well” means any well that exceeds maximum levels for substances established in the Public Health Code or action levels determined jointly by the Commissioners of Public Health and Energy and Environmental Protection.

(P.A. 89-365, S. 2, 9; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 60; P.A. 13-205, S. 9.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-205 deleted provision re submission of inventory to the General Assembly.



Section 22a-134s - Lien on real estate with service station.

A lien pursuant to section 22a-452a shall not be placed against real estate on which a service station was transferred and in operation on or after May 1, 1967, provided the transferor certifies to the transferee that (1) the service station, or any part thereof, complies with regulations adopted by the Commissioner of Energy and Environmental Protection pursuant to subsection (d) of section 22a-449 concerning design, construction, installation and maintenance of underground facilities storing oil or petroleum liquids, (2) there has been no spill on the real estate or any spill has been remediated in accordance with procedures approved by the commissioner and the commissioner has determined that such spill does not pose a threat to human health or safety or to the environment which would warrant containment or removal or other mitigation measures, and (3) any hazardous waste or oil or petroleum liquid remaining on the real estate is being managed in accordance with the provisions of chapter 446k and regulations adopted thereunder.

(P.A. 01-204, S. 22; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.






Chapter 445a - Hazardous Waste Management Service (Repealed)

Section 22a-134aa to 22a-134oo - Connecticut Hazardous Waste Management Service.

Sections 22a-134aa to 22a-134oo, inclusive, are repealed, effective October 1, 2006.

(P.A. 83-572, S. 1–7, 9; P.A. 84-156, S. 1, 2; 84-370, S. 2, 6; 84-546, S. 71, 72, 173; P.A. 85-67, S. 1–4; P.A. 86-343, S. 1–4; P.A. 87-233, S. 1–8; 87-540, S. 22, 23, 26; P.A. 88-225, S. 11, 14; 88-266, S. 33–35, 46; 88-361, S. 21, 24, 25, 28, 29; 88-364, S. 83, 123; P.A. 91-337, S. 1, 2, 15; 91-376, S. 4, 10; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-32; P.A. 03-170, S. 5; P.A. 06-76, S. 31.)






Chapter 446 - Nuclear Energy

Section 22a-135 - (Formerly Sec. 19-408a). Duties of Department of Energy and Environmental Protection re nuclear energy and radiation. Fees. Reporting of nuclear incidents. Posting of planned radiation releases.

(a) The Department of Energy and Environmental Protection shall: (1) Review the plans for and operation of safety programs at nuclear plants; (2) make recommendations to the Nuclear Regulatory Commission concerning third-party inspection of components and construction of nuclear plants for the purpose of improving quality assurance plans and programs; (3) require the immediate reporting to the Commissioner of Energy and Environmental Protection or his designee, which may be another state agency, by licensees of the United States Nuclear Regulatory Commission which operate nuclear power generating facilities in this state as soon as the licensee has knowledge or, in the exercise of reasonable care should have had knowledge of (A) any release of radiation which is unplanned, unmonitored or which exceeds design standards and specifications established by the Nuclear Regulatory Commission, and (B) any occurrence, incident or other abnormal circumstance, unless it is immediately evident that such occurrence, incident or circumstance is not required to be reported within twenty-four hours or sooner to the Nuclear Regulatory Commission; (4) monitor radiation originating from nuclear plants and perform tests to detect any buildup of radioactivity in the soil, water, plants or animals of the state; (5) review the training and education of workers at nuclear plants to insure awareness of the possible risks of cancer and future genetic effects; (6) represent the interests of the state in federal and state regulatory hearings and other administrative actions concerning nuclear plants which affect the state; (7) intervene in federal proceedings and petition federal agencies for revision of existing regulations where appropriate; (8) conduct periodic on-site evaluations of the effectiveness and enforcement of federal regulations for the packaging and transportation of radioactive material; (9) study plans for, and hazards inherent in the decommissioning of Connecticut nuclear plants including the possible future use of land now in use by a nuclear power facility; (10) study the storage problems posed by high level wastes; (11) study and, in cooperation with the state police, monitor the security of nuclear plants to assure that the dangers from sabotage and terrorism are minimized; (12) monitor sources of ionizing radiation, microwave radiation and radioactive materials within the state; (13) review the state emergency plan for radiation safety; and (14) investigate out-of-state potential radiological hazards which may have a significant adverse effect upon the health or safety of the people of the state. The commissioner shall charge each of the four nuclear-powered commercial electric power generating plants an annual fee of sixty thousand dollars for monitoring radiation released from such plants. Nuclear fuels radiation facilities shall pay an annual fee of fifteen thousand dollars for monitoring such plants.

(b) In addition to the reporting required of a licensee pursuant to the provisions of subdivision (3) of subsection (a) of this section, the department may require the reporting immediately or within such time period as the department may designate of any additional occurrence, incident or other abnormal circumstance which is not required to be reported within twenty-four hours or sooner to the Nuclear Regulatory Commission. The department shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this subsection.

(c) Licensees shall post on their web sites all plans for routine and continuous releases of radiation to the atmosphere, including dates, times and fissile materials, as soon as such releases are scheduled.

(P.A. 78-214, S. 1, 4; P.A. 80-351, S. 1, 5; P.A. 90-231, S. 4, 28; P.A. 91-369, S. 22, 36; June 30 Sp. Sess. P.A. 03-6, S. 121; P.A. 05-288, S. 100; P.A. 08-20, S. 1; P.A. 11-80, S. 1.)

History: P.A. 80-351 replaced previous Subsec. (a)(3) which had required immediate report to department “by nuclear facilities of any incidents required to be reported to the Nuclear Regulatory Commission” with more specific provisions and added Subsec. (b) re additional reports which may be required; Sec. 19-408a transferred to Sec. 22a-135 in 1981; P.A. 90-231 amended Subsec. (a) to require facilities to pay annual fees and provided that on and after July 1, 1993, the fees shall be prescribed by regulations; P.A. 91-369 amended Subsec. (a) to restate commissioner’s authority to adopt regulations setting the fees required by this section; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to increase annual monitoring fee for generating plants from $40,000 to $60,000 and annual monitoring fee for nuclear fuels radiation facilities from $10,000 to $15,000 and to delete provisions re regulations to prescribe amount of fees, effective August 20, 2003; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; P.A. 08-20 added Subsec. (c) re web site posting of planned radiation releases; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (a), effective July 1, 2011.

See Sec. 22a-27i re exemption of municipality for one year.



Section 22a-136 - Moratorium on construction of nuclear power facilities.

No construction shall commence on a fifth nuclear power facility until the Commissioner of Energy and Environmental Protection finds that the United States Government, through its authorized agency, has identified and approved a demonstrable technology or means for the disposal of high level nuclear waste. As used in this section, “high level nuclear waste” means those aqueous wastes resulting from the operation of the first cycle of the solvent extraction system or equivalent and the concentrated wastes of the subsequent extraction cycles or equivalent in a facility for reprocessing irradiated reactor fuel and shall include spent fuel assemblies prior to fuel reprocessing.

(P.A. 79-487; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-137 - Burial of nuclear radioactive waste regulated. Certain low-level wastes exempted.

(a) No individual, partnership, corporation or association, or state or local government or political subdivision or instrumentality thereof shall bury any nuclear radioactive waste within this state unless the General Assembly finds that the burial of such waste will not have a significant adverse effect upon the public health, safety and welfare of the state and approves, by special act, the burial of such waste. An application to bury such waste shall be submitted to the speaker of the House of Representatives and the president pro tempore of the Senate and shall be referred by them to the joint standing committee of the General Assembly having cognizance of matters relating to the environment.

(b) Upon receipt of an application to bury nuclear radioactive waste, the committee shall notify the Commissioner of Energy and Environmental Protection and the Commissioner of Public Health and said commissioners shall submit to said committee, within forty-five days, an evaluation of the impact of the proposed burial upon the state.

(c) Within sixty days of receipt of an application the committee shall hold a public hearing. Notice of the hearing shall be published for two consecutive weeks in a newspaper having general circulation in the county in which the proposed burial site is to be located, the last publication to be at least two weeks prior to the date of the hearing. Not less than thirty days prior to such public hearing, the committee shall give notice of such hearing by certified mail, return receipt requested, to the legislative body and the regional planning agency for the municipality in which the proposed burial site is to be located and for each contiguous municipality.

(d) The committee shall report to the General Assembly its recommendation for approval or disapproval of the proposed burial and burial site. A recommendation for approval of the proposed burial and burial site shall include findings that such burial and burial site: (1) Will not have a significant adverse effect upon the health, safety, air or water quality, or the economy of the affected region and (2) will not significantly interfere with the orderly development of such region with due consideration having been given to any recommendations of the regional planning agencies and the municipal legislative bodies.

(e) No state officer, agency or department shall approve or license any proposed burial or burial site or obtain any such approval or license from any state or federal agency or board unless such proposed burial and burial site have been approved by special act of the General Assembly.

(f) The provisions of this section shall not apply to the disposal of low-level radioactive waste in accordance with the provisions of sections 22a-161 to 22a-162a, inclusive.

(P.A. 79-488, S. 1–3; P.A. 91-337, S. 3, 15; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 06-76, S. 10; P.A. 11-80, S. 1.)

History: P.A. 91-337 replaced existing Subsec. (f) re burial of certain waste with provisions re burial of low-level radioactive waste in accordance with the provisions of Secs. 22a-161 to 22a-165f, inclusive; P.A. 93-381 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 06-76 amended Subsec. (f) to replace reference to Sec. 22a-165f with reference to Sec. 22a-162a; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.






Chapter 446l - Emergency Response Commission

Section 22a-600 - Definitions.

As used in sections 22a-601 to 22a-611, inclusive:

(1) “Commission” means the State Emergency Response Commission established by section 22a-601;

(2) “Emergency Planning and Community Right-to-Know Act” means the Emergency Planning and Community Right-to-Know Act of 1986, 42 USC 11001 et seq., as may be amended; and

(3) “Facility” means buildings and other structures and equipment and other stationary items located on a single site or contiguous or adjacent sites which are owned or operated by the same person or controlled by or under common control with such person.

(P.A. 88-246, S. 4; P.A. 89-212, S. 1.)

History: P.A. 89-212 redefined “facility” and extended applicability of definitions to new Secs. 22a-605 to 22a-611, inclusive.



Section 22a-601 - Connecticut Emergency Response Commission established. Members. Duties.

(a) There is established a Connecticut Emergency Response Commission which shall be within the Department of Energy and Environmental Protection. The commission shall consist of eighteen members as follows: The Commissioners of Energy and Environmental Protection, Emergency Services and Public Protection, Public Health and Transportation, the Labor Commissioner, the Secretary of the Office of Policy and Management, the Adjutant General of the Military Department, the State Fire Marshal, and the State Fire Administrator, or their designees or a designee, and nine members appointed by the Governor, four of whom shall represent the public, three of whom shall represent owners or operators of facilities, one of whom shall be the fire chief of a municipal fire department whose employees are compensated for their services and one of whom shall be the fire chief of a volunteer fire department. Members of the commission appointed by the Governor shall serve for two years. The Governor shall fill any vacancy in the office of an appointed member for the unexpired portion of the term. Members of the commission shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties. The chairperson of the commission shall be appointed by the Governor and shall serve at his pleasure.

(b) The commission shall implement the provisions of the Emergency Planning and Community Right-to-Know Act and shall designate local planning districts. The commission shall establish a local emergency planning committee for each local planning district. Each committee shall include, at a minimum, representatives from each of the following categories: State and local elected officials; law enforcement, fire-fighting, civil defense, public health, local environmental, hospital and transportation personnel; members of the broadcast and print media; members of community groups; and owners and operators of facilities subject to the requirements of section 22a-607. The members of each committee shall be appointed by the commission, provided each municipality located within a committee’s local planning district shall be represented by at least one member of the committee. The boundaries of the districts and membership may be revised by the commission as it deems necessary.

(P.A. 88-246, S. 5; P.A. 89-212, S. 2; P.A. 91-172, S. 1; P.A. 92-72, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 99-190, S. 6, 9; P.A. 04-219, S. 9; P.A. 11-51, S. 160; 11-80, S. 1.)

History: P.A. 89-212 amended Subsec. (a) by making technical change substituting office of emergency management for office of civil preparedness and amended Subsec. (b) to require establishment of local emergency planning committees membership requirements; P.A. 91-172 expanded the membership of the commission, adding the commissioner of labor and increasing the number of gubernatorial appointments from seven to nine, adding fire chiefs of a municipal and volunteer department; P.A. 92-72 amended Subsec. (a) to change the designation of the commission within the department of environmental protection by deleting “for administrative purposes only”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor’s note: In Subsec. (a) reference to “Commissioners of the Departments of Environmental Protection, Public Safety ... Labor and Transportation” was replaced editorially by the Revisors with “Commissioners of Environmental Protection, Public Safety, Public Health and Transportation, the Labor Commissioner,” for consistency with customary statutory usage); P.A. 99-190 amended Subsec. (a) by adding the Adjutant General of the Military Department as member of the commission, effective July 1, 1999; P.A. 04-219 amended Subsec. (a) to substitute Commissioner of Emergency Management and Homeland Security for director of the Office of Emergency Management, effective January 1, 2005; P.A. 11-51 amended Subsec. (a) by reducing commission members from 19 to 18, by replacing Commissioners of Emergency Management and Homeland Security and Public Safety with Commissioner of Emergency Services and Public Protection, by adding “or a designee” and by making a technical change, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (a), effective July 1, 2011.



Section 22a-602 - Duties of Commissioner of Energy and Environmental Protection.

The Commissioner of Energy and Environmental Protection shall (1) provide technical and clerical assistance, within available appropriations, to the commission for its oversight and administrative activities, and (2) receive, process and manage chemical information and notifications made pursuant to the Emergency Planning and Community Right-to-Know Act.

(P.A. 88-246, S. 6; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-603 - State emergency planning activities.

The Commissioner of Emergency Services and Public Protection shall implement the state emergency planning activities required pursuant to the Emergency Planning and Community Right-to-Know Act.

(P.A. 88-246, S. 7; 88-364, S. 93, 123; P.A. 04-219, S. 10; P.A. 11-51, S. 134.)

History: P.A. 88-364 substituted office of emergency management for office of civil preparedness; P.A. 04-219 substituted Commissioner of Emergency Management and Homeland Security for director of the Office of Emergency Management, effective January 1, 2005; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 22a-604 - Interagency agreement.

The Commissioners of Energy and Environmental Protection and Emergency Services and Public Protection shall enter into an interagency agreement providing for the exchange of information and the coordination of their duties and responsibilities pursuant to the provisions of sections 22a-600 to 22a-603, inclusive.

(P.A. 88-246, S. 8; P.A. 11-80, S. 67.)

History: P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011 (Revisor’s note: “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51).



Section 22a-605 - Regulations.

The Commissioner of Energy and Environmental Protection shall adopt regulations pursuant to chapter 54 to carry out the notification provisions of the Emergency Planning and Community Right-to-Know Act. Such regulations shall include procedures for initial, second and final notice to owners or operators of facilities of suspected violation of said act.

(P.A. 89-212, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-606 - Provision of final notice to chief executive officer of municipality.

The chief executive officer of a municipality, or his designee, may provide the owner or operator of a facility suspected of a violation of the Emergency Planning and Community Right-to-Know Act with the initial, second and final notice of any such violation.

(P.A. 89-212, S. 4.)



Section 22a-607 - Notification by owner or operator of facility subject to requirements of Emergency Planning and Community Right-to-Know Act.

The owner or operator of each facility where a substance on the list of extremely hazardous substances published pursuant to the Emergency Planning and Community Right-to-Know Act is present in an amount in excess of the threshold planning quantity established for such substances shall notify the commission and the local emergency planning committee that such facility is subject to the requirements of the Emergency Planning and Community Right-to-Know Act. Thereafter, if a substance on the list of extremely hazardous substances prepared pursuant to said act becomes present at such facility in excess of the threshold planning quantity established for such substance, or the list is revised and the facility has present a substance on the revised list in excess of the threshold planning quantity established for the substance, the owner or operator of the facility shall notify the commission and the local emergency planning committee within sixty days of such acquisition or revision that the facility is subject to the requirements of said act.

(P.A. 89-212, S. 5.)



Section 22a-608 - Release of extremely hazardous substance notification. Follow-up emergency notice.

(a) When a release occurs of a substance on the list of extremely hazardous substances published pursuant to the Emergency Planning and Community Right-to-Know Act or a hazardous substance as defined in Section 103 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42 USC 9601 et seq.), the owner or operator of the facility shall notify, as prescribed in subsection (b), the community emergency coordinator of the local emergency planning committee of any area likely to be affected by the release and the State Emergency Response Commission of any state likely to be affected by the release if (A) the substance is one for which a reportable quantity has been established under Section 102 of the Comprehensive Environmental Response Compensation and Liability Act of 1980 or the Emergency Planning and Community Right-to-Know Act or (B) the substance is one for which a reportable quantity has not been established under said Section 102 or the Emergency Planning and Community Right-to-Know Act and the amount of the substance released was one pound or more.

(b) The notification required under subsection (a) of this section shall be given immediately by telephone, radio or in person, except that in the case of a release occurring during transportation or storage incident to transportation, notice may be satisfied by dialing 911 or, in the absence of a 911 emergency telephone number, calling the operator. To the extent known at the time of notice and provided no delay in responding to the emergency results, the notice shall include the following: (1) The chemical name or identity of any substance involved in a release; (2) an indication whether the substance is on the list of extremely hazardous substances prepared pursuant to the Emergency Planning and Community Right-to-Know Act; (3) an estimate of the quantity of any substance released into the environment; (4) the time and duration of the release; (5) the medium or media into which the release occurred; (6) any known or anticipated acute or chronic health risks associated with the emergency and, where appropriate, advice regarding medical attention necessary for exposed individuals; (7) proper precautions to take as a result of the release, including evacuation, provided such information is not readily available to the community emergency coordinator pursuant to the emergency plan; and (8) the name and telephone number of the person or persons to be contacted for further information.

(c) The owner or operator shall provide a written follow-up emergency notice as soon as practicable after a release requiring a notice under this section. Such notice shall set forth and update the information required under subsection (b) and include additional information on (1) actions taken to respond to and contain the release, (2) any known or anticipated acute or chronic health risks associated with the release and (3) advice regarding medical attention necessary for exposed individuals, where appropriate.

(d) The provisions of this section shall apply to the transportation, and storage incident to such transportation, of any substance or chemical subject to the requirements of the Emergency Planning and Community Right-to-Know Act.

(e) As used in this section, “facility” includes motor vehicles, rolling stock and aircraft.

(P.A. 89-212, S. 6; P.A. 90-230, S. 71, 101; P.A. 91-172, S. 3.)

History: P.A. 90-230 corrected an internal reference in Subsec. (e); P.A. 91-172 amended Subsec. (d) to delete a specific reference to transportation and distribution of natural gas in the application of this section.



Section 22a-609 - Submission of material safety data for certain chemicals.

(a) The owner or operator of any facility required to have available a material safety data sheet for a hazardous chemical under the Occupational Safety and Health Act of 1970 (15 USC 651 et seq.) or regulations promulgated thereunder shall, for any such hazardous chemical present at the facility in an amount equal to or in excess of the minimum threshold level specified in Part 370 of Title 40 of the Code of Federal Regulations, as amended from time to time, submit a material safety data sheet for each such chemical or a list of such chemicals to the appropriate local emergency planning committee, the commission and the fire department with jurisdiction over the facility. The owner or operator shall submit a revised sheet to the appropriate local emergency planning committee, the commission and the fire department with jurisdiction over the facility not more than three months after discovery by such owner or operator of significant new information concerning an aspect of a hazardous chemical for which a material safety data sheet was submitted. Any list submitted under this section shall include (1) a list of hazardous chemicals for which a material safety data sheet is required under the Occupational Safety and Health Act of 1970 and regulations promulgated thereunder, grouped in categories pursuant to said act or such other categories prescribed by the administrator of the United States Environmental Protection Agency, (2) the chemical name or the common name of each chemical as provided on the material safety data sheet and (3) any hazardous component of each such chemical as provided on the material safety data sheet. In the case of a hazardous chemical which is a mixture, the owner or operator may submit (1) a material safety data sheet for or a list of each chemical or compound in the mixture which is a hazardous chemical or (2) a material safety data sheet for the mixture.

(b) The owner or operator of a facility submitting a list of chemicals under subsection (a) of this section shall submit the material safety data sheet for any chemical on the list to the local emergency planning committee upon request of such committee. The local emergency planning committee upon request of any person, shall make available the material safety data sheet to the person. If the local emergency planning committee does not have such sheet, the committee shall request the sheet from the owner or operator of the facility.

(c) As used in this section, “hazardous chemical” shall be defined as in 1910.1200(c) of Title 29 of the Code of Federal Regulations, except that such term shall not include (1) any food, food additive, color additive, drug or cosmetic regulated by the Food and Drug Administration, (2) any substance present as a solid in any manufactured item to the extent exposure to the substance does not occur under normal condition of use, (3) any substance to the extent it is used for personal, family or household purposes, or is present in the same form and concentration as a product packaged for distribution and use by the general public, (4) any substance to the extent it is used in a research laboratory or a hospital or other medical facility under the direct supervision of a technically qualified individual and (5) any substance to the extent it is used in routine agricultural operation or is a fertilizer held for sale by a retailer to the ultimate customer.

(P.A. 89-212, S. 7; P.A. 91-172, S. 2; P.A. 97-124, S. 2, 16.)

History: P.A. 91-172 amended Subsec. (c) to make a technical correction; P.A. 97-124 amended Subsec. (a) to provide that the reporting requirements under this section shall apply to hazardous chemicals for which minimum threshold amounts are specified in certain federal regulations and to make a technical change, effective June 6, 1997.



Section 22a-610 - Preparation of emergency and hazardous chemical inventory form. Tier I and tier II information. Inspection of facility by fire department.

(a) As used in this section:

(1) “Tier I information” means information in aggregate terms for hazardous chemicals in categories of health and physical hazards as set forth under the Occupational Safety and Health Act of 1970 and regulations promulgated thereunder, including (A) an estimate, in ranges, of the maximum amount of hazardous chemicals in each category present at the facility at any time during the preceding calendar year, (B) an estimate, in ranges, of the average daily amount of hazardous chemicals in each category present at the facility during the preceding calendar year and (C) the general location of hazardous chemicals in each category.

(2) “Tier II information” means information requested in accordance with subsection (c) for hazardous chemicals including, but not limited to, (A) the chemical name or common name of the chemical as provided on the material safety data sheet, (B) an estimate, in ranges, of the maximum amount of the hazardous chemicals present at the facility at any time during the preceding calendar year, (C) an estimate, in ranges, of the average daily amount of the hazardous chemicals present at the facility during the preceding calendar year, (D) a brief description of the manner of storage of the hazardous chemicals, (E) the location at the facility of the hazardous chemicals and (F) an indication of whether the owner elects to withhold location information of a specific chemical from disclosure to the public under Section 324 of the Emergency Planning and Community Right-to-Know Act of 1986.

(3) “Hazardous chemical” means a chemical for which a material safety data sheet is required under the Occupational Safety and Health Act of 1970 (15 USC 651 et seq.) or a chemical on a list required to be filed under section 22a-609.

(b) On or before March 1, 1990, and annually thereafter, the owner or operator of any facility required to prepare or have available a material safety data sheet for a hazardous chemical under the Occupational Safety and Health Act of 1970 and regulations promulgated thereunder shall, for any such hazardous chemical present at the facility in an amount equal to or in excess of the minimum threshold level specified in Part 370 of Title 40 of the Code of Federal Regulations, as amended from time to time, prepare and submit an emergency and hazardous chemical inventory form containing tier I or tier II information to the appropriate local emergency planning committee, the commission and the fire department with jurisdiction over the facility. The owner or operator may comply with this section by (1) providing information on the inventory form on each element or compound in the mixture which is a hazardous chemical or (2) providing information on the inventory form on the mixture itself.

(c) (1) The owner or operator of a facility submitting an emergency and hazardous chemical inventory form in accordance with subsection (b) of this section shall provide tier II information for a facility to the commission, a local emergency planning committee or a fire department with jurisdiction over the facility upon request of such commission, committee or department.

(2) Any state or municipal official may have access to tier II information submitted in accordance with subsection (b) of this section upon submitting a request to the commission or the local emergency planning committee. Upon request for such information, the commission or local committee shall request the owner or operator of the facility for the tier II information and make available such information to the official.

(d) The owner or operator of a facility which files an inventory form under this section shall, upon request of the fire department with jurisdiction over the facility, allow such fire department to conduct an on-site inspection of the facility and provide to the fire department specific location information on hazardous chemicals at the facility.

(P.A. 89-212, S. 8; P.A. 97-124, S. 3, 16.)

History: P.A. 97-124 made a technical change in Subsec. (a)(3) and amended Subsecs. (b) and (c) to provide that the reporting requirements under this section shall apply to hazardous chemicals for which minimum threshold amounts are specified in certain federal regulations, effective June 6, 1997.



Section 22a-611 - Toxic release form.

The owner or operator of a facility required to complete a toxic release form under Section 313 of the Emergency Planning and Community Right-to-Know Act of 1986 shall annually submit such form to the commission on or before the first of July or a date established by the United States Environmental Protection Agency, whichever comes later.

(P.A. 89-212, S. 9; P.A. 06-76, S. 23.)

History: P.A. 06-76 made a technical change re July first submission date and added as alternative “a date established by the United States Environmental Protection Agency, whichever comes later”.






Chapter 446a - Radiation and Radioactive Materials

Section 22a-148 - (Formerly Sec. 19-24). Regulation of sources of ionizing radiation and radioactive materials.

(a) As used in this section, “ionizing radiation” includes gamma rays, x-rays, alpha and beta particles, neutrons, protons, high-speed electrons and other atomic or nuclear particles, but does not include sound or radio waves or light of wave lengths ranging from infrared to ultraviolet inclusive, and “radioactive materials” includes any materials, solid, liquid or gas, that emit ionizing radiation spontaneously.

(b) No person, firm, corporation, town, city or borough shall operate or cause to be operated any source of ionizing radiation or shall produce, transport, store, possess or dispose of radioactive materials except under conditions which comply with regulations or with orders imposed by the Commissioner of Energy and Environmental Protection for the protection of the public health and preservation of the environment. Such regulations or orders shall be based to the extent deemed practicable by said department on the regulations of the United States Atomic Energy Commission, issued under authority granted to said commission by the Atomic Energy Act of 1954 and entitled “Standards for Protection against Radiation”, or, if such regulations should be deemed inappropriate by the Commissioner of Energy and Environmental Protection, on the latest recommendations of the National Committee on Radiation, as published by the United States Department of Commerce, National Bureau of Standards. No regulation pertaining to radiation sources and radioactive materials proposed to be issued by the commissioner shall become effective until thirty days after it has been submitted to the Coordinator of Atomic Development Activities unless, upon a finding of emergency need, the governor by order waives all or any part of said thirty-day period. In no case shall any source of ionizing radiation be utilized otherwise than at the lowest practical level consistent with the best use of the radiation facilities or radioactive materials involved.

(c) (1) Except as hereinafter provided, each person, firm, corporation, town, city and borough conducting or planning to conduct any operation within the scope of this section shall register with the Commissioner of Energy and Environmental Protection on forms provided for the purpose and shall reregister annually in January. Such registration shall be accompanied by a fee of two hundred dollars. The commissioner may require registrants to state the type or types of sources of radiation involved, the maximum size or rating of each source, the qualifications of the supervisory personnel, the protective measures contemplated by the registrant and such other information as it determines to be necessary. After initial registration, reregistration shall be required for any radiation installation or mobile source of radiation at any other time when any increase is contemplated in the number of sources, the source strength, the output or the types of radiation energy involved. The act of registration shall not be interpreted to imply approval by the commissioner of the manner in which the activities requiring registration are carried out. (2) The activities described below are exempted from the registration requirements of this section: (A) The production, transportation, storage, use and disposal of naturally occurring radioactive materials of equivalent specific radioactivity not exceeding that of natural potassium; (B) the production, transportation, storage, use and disposal of other radioactive materials in quantities insufficient to involve risk of radiologic damage to a person; (C) the operation of equipment that is primarily not intended to produce radiation and that, by nature of design, does not produce radiation at the point of nearest approach in quantities sufficient to produce radiologic damage to a person; (D) the transportation of any radioactive material in conformity with regulations of the Interstate Commerce Commission or other agency of the federal government having jurisdiction.

(1957, P.A. 154, S. 1–3; 1967, P.A. 550, S. 10; 1971, P.A. 872, S. 411, 412; P.A. 89-201, S. 1; P.A. 90-231, S. 3, 28; P.A. 91-369, S. 23, 36; June 30 Sp. Sess. P.A. 03-6, S. 122; P.A. 11-80, S. 1.)

History: 1967 act repealed this section effective as of effective date of agreement between governor and United States government in accordance with Sec. 19-25c; 1971 act replaced health department in Subsecs. (b) and (c) with commissioner of environmental protection and deleted reference to public health code, adding reference to orders for the preservation of the environment in Subsec. (b); Sec. 19-24 transferred to Sec. 22a-148 in 1983; P.A. 89-201 deleted Subsec. (c)(2)(A) re exemption from registration of devices emitting x-rays for diagnostic or therapeutic purposes and relettered the remaining Subparas. accordingly; P.A. 90-231 amended Subsec. (c) to require a registration fee of $100 and provided that on and after July 1, 1992, the fee shall be prescribed by regulations; P.A. 91-369 amended Subsec. (c) to restate commissioner’s authority to adopt regulations setting the fees required by this section; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c) to increase annual registration fee from $100 to $200 and to delete provisions re regulations to prescribe amount of fees, effective August 20, 2003; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-27i re exemption of municipality for one year.

See Sec. 22a-150 re registration of x-ray devices.



Section 22a-149 - (Formerly Sec. 19-25). Use of radioactive material or isotopes to be registered.

Hospitals having special facilities for the use of naturally occurring radioactive material, or radioactive isotopes for the diagnosis or treatment of diseases, for research or for other applications, shall register such information with the Commissioner of Energy and Environmental Protection.

(1955, S. 2062d; 1967, P.A. 550, S. 10; 1971, P.A. 872, S. 413; P.A. 11-80, S. 1.)

History: 1967 act repealed this section effective as of effective date of agreement between governor and United States government in accordance with Sec. 19-25c; 1971 act replaced department of health with commissioner of environmental protection; Sec. 19-25 transferred to Sec. 22a-149 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-150 - (Formerly Sec. 19-25a). Registration of x-ray devices.

The Commissioner of Energy and Environmental Protection shall, by regulation, require registration of devices emitting x-rays used for diagnostic or therapeutic purposes by or under the supervision of a person or persons licensed to practice medicine, surgery, chiropractic, natureopathy, dentistry, podiatry or veterinary medicine and surgery, as authorized by law. The commissioner shall charge a registration fee of one hundred ninety dollars biennially for each such device, except that hospitals operated by the state or a municipality shall be exempt from payment of the fee.

(1963, P.A. 623; 1971, P.A. 872, S. 414; P.A. 78-239, S. 2, 8; P.A. 80-123, S. 1, 2; P.A. 81-309, S. 1, 2; P.A. 89-201, S. 2; P.A. 90-231, S. 2, 28; P.A. 91-369, S. 24, 36; P.A. 99-102, S. 40; June 30 Sp. Sess. P.A. 03-6, S. 123; June Sp. Sess. P.A. 09-3, S. 407; P.A. 11-80, S. 1.)

History: 1971 act replaced public health council and department of health with commissioner of environmental protection; P.A. 78-239 made registration of devices emitting x-rays mandatory rather than optional; P.A. 80-123 set registration fee at $15 per device, rather than at not more than $15 for one such device, plus not more than $5 for each additional device at the same location during any portion of the year; P.A. 81-309 increased the registration fee for devices emitting x-rays from $15 to $30, effective July 1, 1981, and applicable to registrations occurring on or after July 1, 1981; Sec. 19-25a transferred to Sec. 22a-150 in 1983; P.A. 89-201 replaced provision exempting state-aided hospitals from provisions of section with provision exempting hospitals operated by state or a municipality from payment of fee; P.A. 90-231 increased the registration fee to $75 and provided that on and after July 1, 1992, the fees shall be prescribed by regulations; P.A. 91-369 restated commissioner’s authority to adopt regulations setting the fees required by this section; P.A. 99-102 deleted obsolete reference to osteopathy; June 30 Sp. Sess. P.A. 03-6 increased biennial registration fee from $75 to $150 and deleted provisions re regulation to prescribe amount of fees, effective August 20, 2003; June Sp. Sess. P.A. 09-3 increased registration fee from $150 to $190; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-27i re exemption of municipality for one year.



Section 22a-151 - (Formerly Sec. 19-25b). Ionizing radiation: Definitions.

As used in sections 22a-151 to 22a-158, inclusive:

(1) “By-product material” means radioactive material as defined in Section 11e of Public Law 85-256 (Act of September 2, 1957) and Public Law 89-645 (Act of October 13, 1966), as amended or as interpreted or modified by duly promulgated regulations of the United States Atomic Energy Commission pursuant thereto;

(2) “Ionizing radiation” means gamma rays and x-rays, alpha and beta particles, high speed electrons, neutrons, protons and other nuclear particles, but not sound or radio waves, or visible, infrared or ultra violet light. The Commissioner of Energy and Environmental Protection shall be empowered to make regulations amending or modifying this definition;

(3) “General license” means a license effective pursuant to regulations promulgated by the Commissioner of Energy and Environmental Protection without the filing of an application for, or issuance of a licensing document for, the transfer, transport, acquisition, ownership, possession or use of quantities of, or devices or equipment utilizing by-product, source, special nuclear materials or other radioactive material occurring naturally or produced artificially;

(4) “Specific license” means a license, issued after application, to use, manufacture, produce, transfer, transport, receive, acquire, own, or possess quantities of, or devices or equipment utilizing by-product, source, special nuclear materials or other radioactive material occurring naturally or produced artificially;

(5) “Person” means any individual, corporation, limited liability company, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state or political subdivision or agency thereof, and any legal successor, representative, agent or agency of any of the foregoing, other than the United States Atomic Energy Commission or any successor thereto, and other than agencies of the government of the United States licensed by the United States Atomic Energy Commission or any successor thereto;

(6) “Registration” means registration in conformance with the requirements of section 22a-148. The issuance of a specific license pursuant to sections 22a-151 to 22a-158, inclusive, shall be deemed to satisfy fully any registration requirements set forth in said section;

(7) “Source material” means material as defined in Section 11z of Public Law 85-256 (Act of September 2, 1957) and Public Law 89-645 (Act of October 13, 1966), as amended or as interpreted or modified by duly promulgated regulations of the United States Atomic Energy Commission pursuant thereto;

(8) “Special nuclear material” means material as defined in Section 11aa of Public Law 85-256 (Act of September 2, 1957) and Public Law 89-645 (Act of October 13, 1966), as amended or as interpreted or modified by duly promulgated regulations of the United States Atomic Energy Commission pursuant thereto.

(1967, P.A. 550, S. 1; 1971, P.A. 872, S. 415, 416; P.A. 95-79, S. 95, 189; P.A. 11-80, S. 1.)

History: 1971 act replaced public health council with commissioner of environmental protection in Subdivs. (2) and (3); Sec. 19-25b transferred to Sec. 22a-151 in 1983; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdivs. (2) and (3), effective July 1, 2011.



Section 22a-152 - (Formerly Sec. 19-25c). Agreements with federal government.

The Governor, on behalf of this state, is authorized to enter into agreements with the government of the United States providing for discontinuance of certain of the programs of the government of the United States with respect to sources of ionizing radiation and the assumption thereof by this state, as provided for in the Atomic Energy Act of 1954, as amended.

(1967, P.A. 550, S. 2.)

History: Sec. 19-25c transferred to Sec. 22a-152 in 1983.



Section 22a-153 - (Formerly Sec. 19-25d). Duties of Commissioner of Energy and Environmental Protection. Consultants to Governor.

(a) The Commissioner of Energy and Environmental Protection shall supervise and regulate in the interest of the public health and safety the use of ionizing radiation within the state.

(b) Said commissioner may employ, subject to the provisions of chapter 67, and prescribe the powers and duties of such persons as may be necessary to carry out the provisions of sections 22a-151 to 22a-158, inclusive.

(c) Said commissioner shall make such regulations as may be necessary to carry out the provisions of said sections.

(d) The Governor is authorized to employ such consultants, experts and technicians as he shall deem necessary for the purpose of conducting investigations and reporting to him on matters connected with the implementation of the provisions of said sections.

(1967, P.A. 550, S. 3; 1971, P.A. 872, S. 417; P.A. 11-80, S. 1.)

History: 1971 act replaced commissioner of health and public health council with commissioner of environmental protection; Sec. 19-25d transferred to Sec. 22a-153 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-154 - (Formerly Sec. 19-25e). Licensing of sources of ionizing radiation.

(a) The Commissioner of Energy and Environmental Protection may provide by regulation for general or specific licensing of by-product, source, special nuclear materials and other sources of ionizing radiation, or devices or equipment utilizing such materials, and for amendment, suspension, or revocation of licenses issued pursuant thereto.

(b) Said commissioner may exempt certain sources of ionizing radiation or kinds of uses or users from the licensing requirements set forth in this section when he makes a finding that the exemption of such sources of ionizing radiation or kinds of uses or users will not constitute a significant risk to the occupational and public health and safety.

(c) Until such time as regulations governing licensing are promulgated in pursuance of an agreement between the government of the United States and this state as authorized by section 22a-152, registration shall be deemed to satisfy any licensing requirements arising under sections 22a-151 to 22a-158, inclusive.

(1967, P.A. 550, S. 4; 1971, P.A. 872, S. 418; P.A. 11-80, S. 1.)

History: 1971 act replaced public health council and commissioner of health with commissioner of environmental protection; Sec. 19-25e transferred to Sec. 22a-154 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-155 - (Formerly Sec. 19-25f). Issuance, modification or revocation of orders re radiation and radioactive materials. Service of orders. Hearing request. Modification or extension of order. Appeal.

(a) The Commissioner of Energy and Environmental Protection may issue, modify or revoke any order to correct or abate any violation of sections 22a-148 to 22a-158, inclusive, including any license issued pursuant to said sections and any regulation adopted pursuant to said sections. Any such order may include remedial measures that are necessary to correct or abate such violations.

(b) Any order issued pursuant to subsection (a) of this section shall be served by certified mail, return receipt requested, or by service by a state marshal or indifferent person. If a state marshal or indifferent person serves such order, a true copy of such order shall be served, and the original, with a return of such service endorsed thereon, shall be filed with the commissioner. Such order shall be deemed to be issued on the date of service or on the date such order is deposited in the mail, as applicable. Any order issued pursuant to subsection (a) of this section shall state the basis on which such order is issued and shall specify a reasonable time for compliance.

(c) Any order issued pursuant to subsection (a) of this section shall be final unless a person aggrieved by such order files a written request for a hearing before the commissioner not later than thirty days after the date of issuance of such order. Upon the receipt of any such request for a hearing, the commissioner shall hold a hearing as soon as practicable thereafter. After any such hearing, the commissioner shall consider all supporting and rebutting evidence and affirm, modify or revoke such order in the commissioner’s discretion and shall so notify the recipient of the order by certified mail, return receipt requested, of the commissioner’s determination.

(d) The commissioner may, after a hearing held pursuant to subsection (c) of this section, or at any time after the issuance of an order pursuant to subsection (a) of this section, modify such order or extend the time for compliance with such order, provided the commissioner determines such modification or extension is advisable or necessary. Any such modification or extension shall be deemed to be a revision of the existing order and shall not constitute a new order. No person may request a hearing pursuant to subsection (c) of this section or take appeal to the Superior Court pursuant to subsection (e) of this section on such modification or extension.

(e) Any person aggrieved by a final order of the commissioner issued pursuant to this section may appeal such order to the superior court for the judicial district of New Britain in accordance with the provisions of section 4-183.

(1967, P.A. 550, S. 5; 1971, P.A. 870, S. 48; 872, S. 419; P.A. 76-436, S. 375, 681; P.A. 07-217, S. 111; P.A. 11-80, S. 1; P.A. 13-205, S. 3.)

History: 1971 acts replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable, and replaced public health council and commissioner of health with commissioner of environmental protection; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 19-25f transferred to Sec. 22a-155 in 1983; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 13-205 amended Subsec. (a) by replacing former provisions with provision re authority of commissioner to issue, modify or revoke orders to correct or abate violations of Secs. 22a-148 to 22a-158, amended Subsec. (b) by replacing former provisions with provisions re service of orders, added Subsec. (c) re hearing requests, added Subsec. (d) re authority of commissioner to modify or extend time for compliance with an order, and added Subsec. (e) re appeal of orders.



Section 22a-156 - (Formerly Sec. 19-25g). Injunctions against violations. Orders.

Section 22a-156 is repealed, effective October 1, 2013.

(1967, P.A. 550, S. 6; 1971, P.A. 872, S. 420; P.A. 11-80, S. 1; P.A. 13-205, S. 14.)



Section 22a-157 - (Formerly Sec. 19-25h). Prohibited acts.

No person shall use, manufacture, produce, transport, transfer, receive, acquire, own or possess any source of ionizing radiation, unless exempt, licensed or registered in accordance with the provisions of sections 22a-148 to 22a-158, inclusive.

(1967, P.A. 550, S. 7; P.A. 13-205, S. 4.)

History: Sec. 19-25h transferred to Sec. 22a-157 in 1983; P.A. 13-205 replaced reference to Sec. 22a-151 with reference to Sec. 22a-148.



Section 22a-158 - (Formerly Sec. 19-25i). Records.

(a) The Commissioner of Energy and Environmental Protection shall require each person who possesses or uses a source of ionizing radiation to maintain records relating to its receipt, storage, transfer or disposal, as well as such other records as the commissioner may require, subject to such exemptions as may be provided by regulation.

(b) The commissioner shall promulgate regulations requiring each person who possesses or uses a source of ionizing radiation to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by said regulations.

(1967, P.A. 550, S. 8; 1971, P.A. 872, S. 421; P.A. 11-80, S. 1.)

History: 1971 act replaced commissioner of health and public health council with commissioner of environmental protection; Sec. 19-25i transferred to Sec. 22a-158 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-158a - Cease and desist orders. Suspension or revocation of registration. Hearing.

The Commissioner of Energy and Environmental Protection may issue a cease and desist order in accordance with section 22a-7 for any violation of sections 22a-148 to 22a-158, inclusive, and may suspend or revoke any registration issued by the commissioner pursuant to section 22a-148 or 22a-150, upon a showing of cause after a hearing held in accordance with chapter 54.

(P.A. 13-205, S. 5.)



Section 22a-158b - Action to enjoin act, practice or omission that constitutes violation.

(a) Whenever, in the judgment of the Commissioner of Energy and Environmental Protection, any person has engaged in or is about to engage in any act, practice or omission that constitutes, or will constitute, a violation of any provision of this chapter, or any regulation adopted or order issued pursuant to this chapter, the Attorney General may, at the request of the commissioner, bring an action in the superior court for the judicial district of New Britain for an order enjoining such act, practice or omission. Such order may require remedial measures and direct compliance. Upon a showing by the commissioner that such person has engaged in or is about to engage in any such act, practice or omission, the court may issue a permanent or temporary injunction, restraining order or other order, as appropriate.

(b) Any action brought by the Attorney General pursuant to this section shall have precedence in the order of trial as provided in section 52-191.

(P.A. 13-205, S. 6.)



Section 22a-158c - Criminally negligent violations. Knowingly making false statements. Fines. Imprisonment. Subsequent convictions.

(a) Any person who, with criminal negligence, violates any provision of this chapter, including, but not limited to, any regulation, license or order adopted or issued pursuant to this chapter, or who, with criminal negligence, makes any false statement, representation or certification in any application, registration, notification or other document filed or required to be maintained pursuant to this chapter, shall be fined not more than twenty-five thousand dollars per day for each day of violation or be imprisoned not more than one year, or both. A subsequent conviction for any such violation shall carry a fine of not more than fifty thousand dollars per day for each day of violation or imprisonment for not more than two years, or both.

(b) Any person who knowingly makes any false statement, representation or certification in any application, registration, notification or other document filed or required to be maintained pursuant to this chapter shall be fined not more than fifty thousand dollars per day for each day of violation or be imprisoned not more than three years, or both. A subsequent conviction for any such violation shall carry a fine of not more than fifty thousand dollars per day for each day of violation or imprisonment for not more than ten years, or both.

(P.A. 13-205, S. 7.)



Section 22a-159 - (Formerly Sec. 19-25j). New England Compact on Radiological Health Protection.

Article I. Enactment.

This compact shall become effective when enacted into law by any two or more of the states of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island and Vermont. Thereafter it shall become effective with respect to any other aforementioned state upon its enacting this compact into law. Any state not mentioned in this article which is contiguous to any party state may become a party to this compact by enacting the same.

Article II. Duties of States.

(a) It shall be the duty of each party state to formulate and put into effect an intrastate radiation incident plan which is compatible with the interstate radiation incident plan formulated pursuant to this compact.

(b) Whenever the compact administrator of a party state requests aid from the compact administrator of any other party state pursuant to this compact, it shall be the duty of the requested state to render all possible aid to the requesting state which is consonant with the maintenance of protection of its own people. The compact administrator of a party state may delegate any or all of his authority to request aid or respond to requests for aid pursuant to this compact to one or more subordinates, in order that requests for aid and responses thereto shall not be impeded by reason of the absence or unavailability of the compact administrator. Any compact administrator making such a delegation shall inform all the other compact administrators thereof, and also shall inform them of the identity of the subordinate or subordinates to whom the delegation has been made.

(c) Each party state shall maintain adequate radiation protection personnel and equipment to meet normal demands for radiation protection within its borders.

Article III. Liability.

(a) Whenever the officers or employees of any party state are rendering outside aid pursuant to the request of another party state under this compact, the officers or employees of such state shall, under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges and immunities as comparable officers and employees of the state to which they are rendering aid.

(b) No party state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on their part while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

(c) All liability that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state, on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(d) Any party state rendering outside aid to cope with a radiation incident shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation and maintenance of officers, employees and equipment incurred in connection with such request: provided that nothing herein contained shall prevent any assisting party state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving party state without charge or cost.

(e) Each party state shall provide for the payment of compensation and death benefits to injured officers and employees and the representatives of deceased officers and employees in case officers or employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within the state for or in which the officer or employee was regularly employed.

Article IV. Facilities, Equipment and Personnel.

(a) Whenever a department, agency or officer of a party state responsible for and having control of facilities or equipment designed for or useful in radiation control, radiation research, or any other phase of a radiological health program or programs determines that such a facility or item of equipment is not being used to its full capacity by such party state, or that temporarily it is not needed for current use by such state, a department, agency or officer may, upon request of an appropriate department, agency or officer of another party state, make such facility or item of equipment available for use by such requesting department, agency or officer. Unless otherwise required by law, the availability and use resulting therefrom may be with or without charge, at the discretion of the lending department, agency or officer. Any personal property made available pursuant to this paragraph may be removed to the requesting state, but no such property shall be made available, except for a specified period and pursuant to written agreement. Except when necessary to meet an emergency, no supplies or materials intended to be consumed prior to return shall be made available pursuant to this paragraph.

(b) In recognition of the mutual benefits, in addition to those resulting from article IV, accruing to the party states from the existence and flexible use of professional or technical personnel having special skills or training related to radiation protection, such personnel may be made available to a party state by appropriate departments, agencies and officers of other party states: Provided that the borrower reimburses such party state regularly employing the personnel in question for any cost of making such personnel available, including a prorated share of the salary or other compensation of the personnel involved.

(c) Nothing in this article shall be construed to limit or to modify in any way the provisions of article IV of this compact.

Article V. Compact Administrators.

Each party state shall have a compact administrator who shall be the head of the state agency having principal responsibility for radiation protection, and who:

1. Shall coordinate activities pursuant to this compact in and on behalf of his state.

2. Serving jointly with the compact administrators of the other party states, shall develop and keep current an interstate radiation incident plan; consider such other matters as may be appropriate in connection with programs of cooperation in the field of radiation protection and allied areas of common interest; and formulate procedures for claims and reimbursement under the provisions of article IV.

Article VI. Other Responsibilities and Activities.

Nothing in this compact shall be construed to:

1. Authorize or permit any party state to curtail or diminish its radiation protection program, equipment, services or facilities.

2. Limit or restrict the powers of any state ratifying the same to provide for the radiological health protection of the public and individuals, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to provide for such radiological health protection.

3. Affect any existing or future cooperative relationship or arrangement between federal, state or local governments and a party state or states.

Article VII. Withdrawal.

Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article VIII. Construction and Severability.

It is the legislative intent that the provisions of this compact be reasonably and liberally construed. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be unconstitutional or the applicability thereof, to any state, agency, person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof, to any other state, agency, person or circumstance shall not be affected thereby.

(1969, P.A. 663, S. 1.)

History: Sec. 19-25j transferred to Sec. 22a-159 in 1983.



Section 22a-160 - (Formerly Sec. 19-25k). Formulation and maintenance of radiation incident plan.

The Commissioner of Energy and Environmental Protection, who shall be the compact administrator for the state, shall formulate and keep current a radiation incident plan for this state, in accordance with the duty assumed pursuant to article II (a) of the compact.

(1969, P.A. 663, S. 2; P.A. 73-63, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 73-63 replaced commissioner of health with commissioner of environmental protection; Sec. 19-25k transferred to Sec. 22a-160 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-135 re reporting of nuclear incidents.



Section 22a-161 - Northeast Interstate Low-Level Radioactive Waste Management Compact.

ARTICLE I. POLICY AND PURPOSE

Sec. 1.1. There is hereby created the Northeast Interstate Low-Level Radioactive Waste Management Compact. The party states recognize that the Congress has declared that each state is responsible for providing for the availability of capacity, either within or outside its borders, for disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of atomic energy defense activities of the federal government, as defined in the Low-Level Radioactive Waste Policy Act (P.L. 96-573, “The Act”), or federal research and development activities. They recognize that the management of low-level radioactive waste is handled most efficiently on a regional basis. The party states further recognize that the Congress of the United States, by enacting the Act has provided for and encouraged the development of regional low-level radioactive waste compacts to manage such waste. The party states further recognize that the long-term, safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to manage such waste be properly provided.

In order to promote the health and safety of the region, it is the policy of the party states to: Enter into a regional low-level radioactive waste management compact as a means of facilitating an interstate cooperative effort; provide for proper transportation of low-level waste generated in the region; minimize the number of facilities required to effectively and efficiently manage low-level radioactive waste generated in the region; encourage the reduction of the amounts of low-level waste generated in the region, distribute the costs, benefits and obligations of proper low-level radioactive waste management equitably among the party states and ensure the environmentally sound and economical management of low-level radioactive waste.

ARTICLE II. DEFINITIONS

Sec. 2.1. As used in this compact, unless the context clearly requires a different construction:

(a) “Commission” means the Northeast Interstate Low-level Radioactive Waste Commission established pursuant to Article IV of this compact;

(b) “Custodial agency” means the agency of the government designated to act on behalf of the government owner of the regional facility;

(c) “Disposal” means the isolation of low-level radioactive waste from the biosphere inhabited by man and his food chains;

(d) “Facility” means a parcel of land, together with the structures, equipment and improvements thereon or appurtenant thereto, which is used or is being developed for the treatment, storage or disposal of low-level waste, but does not include on-site treatment or storage by a generator;

(e) “Generator” means a person who produces or processes low-level waste, but does not include persons who only provide a service by arranging for the collection, transportation, treatment, storage or disposal of wastes generated outside the region;

(f) “High-level waste” means (1) the highly radioactive material resulting from the reprocessing of spent nuclear fuel, including liquid waste produced directly in reprocessing and any solid material derived from such liquid waste that contains fission products in sufficient concentration and (2) any other highly radioactive material determined by the federal government as requiring permanent isolation;

(g) “Host state” means a party state in which a regional facility is located or being developed;

(h) “Institutional control” means the continued observation, monitoring and care of the regional facility following transfer of control of the regional facility from the operator to the custodial agency;

(i) “Low-level waste” means radioactive waste that (1) is neither high-level waste nor transuranic waste, nor spent nuclear fuel, nor by-product material, as defined in Section 11e (2) of the Atomic Energy Act of 1954, as amended; and (2) is classified by the federal government as low-level waste, consistent with existing law, but does not include waste generated as a result of atomic energy defense activities of the federal government, as defined in P.L. 96-573, or federal research and development activities;

(j) “Party state” means any state which is a signatory party in good standing to this compact;

(k) “Person” means an individual, corporation, limited liability company, business enterprise or other legal entity, either public or private and their legal successors;

(l) “Postclosure observation and maintenance” means the continued monitoring of a closed regional facility to ensure the integrity and environmental safety of the site through compliance with applicable licensing and regulatory requirements, prevention of unwarranted intrusion and correction of problems;

(m) “Region” means the entire area of the party states;

(n) “Regional facility” means a facility as defined in this section which has been designated or accepted by the commission;

(o) “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands or any other territory subject to the laws of the United States;

(p) “Storage” means the holding of waste for treatment or disposal;

(q) “Transuranic waste” means waste material containing radionuclides with an atomic number greater than 92 which are excluded from shallow land burial by the federal government;

(r) “Treatment” means any method, technique or process, including storage for decay, designed to change the physical, chemical or biological characteristics or composition of any waste in order to render such waste safer for transport or disposal, amenable for recovery, convertible to another usable material or reduced in volume;

(s) “Waste” means low-level radioactive waste as defined in this article;

(t) “Waste management” means the storage, treatment, transportation and disposal, where applicable, of waste.

ARTICLE III. RIGHTS AND OBLIGATIONS

Sec. 3.1. There shall be provided within the region one or more regional facilities which, together with such other facilities as may be made available to the region, will provide sufficient capacity to manage all wastes generated within the region. Regional facilities shall be entitled to waste generated within the region, unless otherwise provided by the commission. To the extent regional facilities are available, no waste generated within a party state shall be exported to facilities outside the region unless such exportation is approved by the commission and the affected host state or states. After January 1, 1986, no person shall deposit at a regional facility waste generated outside the region, and further, no regional facility shall accept waste generated outside the region, unless approved by the commission and the affected host state or states.

Sec. 3.2. The rights, responsibilities and obligations of each party state to this compact are as follows:

(a) Each party state shall have the right to have all wastes generated within its borders managed at regional facilities, and shall have the right of access to facilities made available to the region through agreements entered into by the commission pursuant to subsection (c) of section 4.3 of Article IV. The right of access by a generator within a party state to any regional facility is limited by the generator’s adherence to applicable state and federal laws and regulations and the provisions of this compact;

(b) To the extent not prohibited by federal law, each party state shall institute procedures which will require shipments of low-level waste generated within or passing through its borders to be consistent with applicable federal packaging and transportation regulations and applicable host state packaging and transportation regulations for management of low-level waste; provided that these practices shall not impose unreasonable or burdensome impediments to the management of low-level waste in the region. Upon notification by a host state that a generator, shipper or carrier within the party state is in violation of applicable packaging or transportation regulations, the party state shall take appropriate action to ensure that such violations do not recur;

(c) Each party state may impose reasonable fees upon generators, shippers or carriers to recover the cost of inspections and other practices under this compact;

(d) Each party state shall encourage generators within its borders to minimize the volumes of waste requiring disposal;

(e) Each party state has the right to rely on the good faith performance by every other party state of acts which ensure the provision of facilities for regional availability and their use in a manner consistent with this compact;

(f) Each party state shall provide to the commission any data and information necessary for the implementation of the commission’s responsibilities, and shall establish the capability to obtain any data and information necessary to meet its obligation as herein defined;

(g) Each party state shall have the capability to host a regional facility in a timely manner and to ensure the postclosure observation and maintenance and institutional control of any regional facility within its borders; and

(h) No party state that is not a host state shall be liable for any injury to persons or property resulting from the operation of a regional facility or the transportation of waste to a regional facility. If the host state itself is the operator of the regional facility, its liability shall be that of any private operator.

Sec. 3.3. The rights, responsibilities and obligations of a host state are as follows:

(a) To the extent not prohibited by federal law, a host state shall ensure the timely development and the safe operation, closure, postclosure observation and maintenance and institutional control of any regional facility within its borders;

(b) The host state shall provide for the establishment of a reasonable structure of fees sufficient to cover all costs related to the development, operation, closure, postclosure observation and maintenance and institutional control of a regional facility in accordance with the procedures established in Articles V and IX. It may also establish surcharges to cover the regulatory costs, incentives and compensation associated with a regional facility; provided that without the express approval of the commission, no distinction in fees or surcharges shall be made between persons of the several states party to this compact;

(c) A host state may establish to the extent not prohibited by federal law requirements and regulations pertaining to the management of waste at a regional facility, provided that such requirements shall not impose unreasonable impediments to the management of low-level waste within the region. A host state or subdivision thereof shall not impose restrictive requirements on the siting or operation of a regional facility that, alone or as a whole, would serve as unreasonable barriers or prohibitions to the siting or operation of such a facility;

(d) Each host state shall submit to the commission annually a report concerning each operating regional facility within its borders. The report shall contain projections of the anticipated future capacity and availability of the regional facility, a financial audit of its operation, and other information as may be required by the commission; and in the case of regional facilities in institutional control or otherwise no longer operating, the host states shall furnish such information as may be required on the facilities still subject to their jurisdiction; and

(e) A host state shall notify the commission immediately if any exigency arises which requires the permanent, temporary or possible closure of any regional facility located therein at a time earlier than projected in its most recent annual report to the commission. The commission may conduct studies, hold hearings or take such other measures to ensure that the actions taken are necessary and compatible with the obligations of the host state under this compact.

ARTICLE IV. THE COMMISSION

Sec. 4.1. There is hereby created the Northeast Interstate Low-Level Radioactive Waste Commission. The commission shall consist of one member from each party state to be appointed by the governor according to procedures of each party state, except that a host state shall have two members during the period that it has an operating regional facility. The governor shall notify the commission in writing of the identity of the member and one alternate, who may act on behalf of the member only in the member’s absence. Each commission member shall be entitled to one vote. No action of the commission shall be binding unless a majority of the total membership cast their vote in the affirmative. The commission shall elect annually from among its members a presiding officer and such other officers as it deems appropriate. The commission shall adopt and publish, in convenient form, such rules and regulations as are necessary for due process in the performance of its duties and powers under this compact. The commission shall meet at least once a year and shall also meet upon the call of the presiding officer, or upon the call of a party state member. All meetings of the commission shall be open to the public with reasonable prior public notice. The commission may, by majority vote, close a meeting to the public for the purpose of considering sensitive personnel or legal matters. All commission actions and decisions shall be made in open meetings and appropriately recorded. A roll call vote may be required upon request of any party state or the presiding officer. The commission may establish such committees as it deems necessary. The commission may appoint, contract for and compensate such limited staff as it determines necessary to carry out its duties and functions. The staff shall serve at the commission’s pleasure notwithstanding the provisions of the civil service, personnel or other merit laws of any of the party states or the federal government and shall be compensated from funds of the commission. The commission shall adopt an annual budget for its operations.

Sec. 4.2. The commission shall have the following duties and powers:

(a) To receive and act on the application of a nonparty state to become an eligible state in accordance with the provisions of section 7.3 of Article VII;

(b) To receive and act on the application of an eligible state to become a party state in accordance with section 7.2 of Article VII;

(c) To submit an annual report to and otherwise communicate with the governors and the presiding officer of each body of the legislature of the party states regarding the activities of the commission;

(d) To mediate disputes arising between the party states regarding this compact upon request of party states;

(e) To develop, adopt and maintain a regional management plan to ensure safe and effective management of waste within the region, pursuant to Article V;

(f) To conduct such legislative or adjudicatory hearings and require such reports, studies, evidence and testimony as it deems necessary to perform its duties and functions;

(g) To establish by regulation, after public notice and opportunity for comment, such procedures as it deems necessary to ensure efficient operation, the orderly gathering of information and the protection of the rights of due process of affected persons;

(h) To accept a host state’s proposed facility as a regional facility in accordance with the procedures and criteria set forth in Article V;

(i) To designate, by a two-thirds vote, host states for the establishment of needed regional facilities in accordance with the procedures and criteria set forth in Article V. The commission shall not exercise this authority unless the party states have failed to voluntarily pursue the development of such facilities;

(j) To require of and obtain from party states, eligible states seeking to become eligible states and nonparty states seeking to become eligible states, data and information necessary for the implementation of commission responsibilities;

(k) To enter into agreements with any person, state, regional body or group of states for the importation of waste into the region and for the right of access to facilities outside the region for wastes generated within the region. Such authorization to import shall require a two-thirds majority vote of the commission, including an affirmative vote of the representatives of the host state in which any affected regional facility is located. The authorization shall be after the commission and the host state have made an assessment of the affected facilities’ capability to handle such wastes and an assessment of relevant environmental, economic and public health factors, as defined by the appropriate regulatory authorities;

(l) To grant upon petition an individual generator or group of generators in the region the right to export wastes to a facility located outside the region. Such grant of right shall be for a period of time and amount of waste and on such other terms and conditions as determined by the commission and approved by the affected host states;

(m) To appear as an intervenor or party in interest before any court of law, federal, state or local agency, board or commission that has jurisdiction over the management of wastes. Such authority to intervene or otherwise appear shall be exercised only after a two-thirds majority vote of the commission. In order to represent its views, the commission may arrange for any expert testimony, reports, evidence or other participation as it deems necessary;

(n) To impose sanctions, including but not limited to fines, suspension of privileges or revocation of the membership of a party state in accordance with Article VII. The commission shall have the authority to revoke, in accordance with section 7.2 of Article VII, the membership of a party state that creates unreasonable barriers to the siting of a needed regional facility or refuses to accept host state responsibilities upon designation by the commission;

(o) To establish by regulation criteria for fee and surcharge systems and the review of such systems in accordance with Articles V and IX;

(p) To review the capability of party states to ensure the siting, operation, postclosure observation and maintenance and institutional control of any facility within its borders;

(q) To review the compact legislation every five years prior to federal congressional review provided for in the act and to recommend legislative action; and

(r) To develop and provide to party states such rules, regulations and guidelines as it deems appropriate for the efficient, consistent, fair and reasonable implementation of the compact.

Sec. 4.3. There is established a commission operating account. The commission may expend moneys from such account for the expenses of any staff and consultants designated under the provisions of subsection (g) of section 4.2 of this article and for official commission business. Financial support for the commission account shall be provided as follows: Each eligible state, upon becoming a party state, shall pay seventy thousand dollars to the commission, which shall be used for administrative costs of the commission. The commission shall impose a “commission surcharge” per unit of waste received at any regional facility as provided in Article V. Until such time as at least one regional facility is in operation and accepting waste for management, or to the extent that revenues under this section are unavailable or insufficient to cover the approved annual budget of the commission, each party state shall pay an apportioned amount of the difference between the funds available and the total budget in accordance with the following formula:

(a) Twenty per cent in equal shares;

(b) Thirty per cent in the proportion that the population of the party state bears to the total population of all party states, according to the most recent United States census; and

(c) Fifty per cent in the proportion that the waste generated for management in the region for the most recent calendar year in which reliable data are available, as determined by the commission.

Sec. 4.4. The commission shall keep accurate accounts of all receipts and disbursements. An independent certified public accountant shall annually audit all receipts and disbursements of commission accounts and funds and submit an audit report to the commission. Such audit report shall be made a part of the annual report of the commission required by section 4.2 of Article IV.

Sec. 4.5. The commission, for any of its purposes and functions, may accept, receive, utilize and dispose for any of its purposes and functions any and all donations, loans, grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation. The nature, amount and condition, if any, attendant upon any donation, loan or grant accepted pursuant to this section, together with the identity of the donor, grantor, or lender, shall be detailed in the annual report of the commission. The commission shall by rule establish guidelines for the acceptance of donations, loans, grants of money, equipment, supplies, materials and services which shall provide that no donor, grantor or lender may derive unfair or unreasonable advantage in any proceeding before the commission.

Sec. 4.6. The commission herein established in a body corporate and politic, separate and distinct from the party states and shall be so liable for its own actions. Liabilities of the commission shall not be deemed to be liabilities of the party states, nor shall members of the commission be personally liable for action taken by them in their official capacity. The commission shall not be responsible for any costs or expenses associated with the creation, operation, closure, postclosure observation and maintenance and institutional control of any regional facility or any associated regulatory activities of the party states. Except as otherwise provided herein, this compact shall not be construed to alter the incidence of liability of any kind for any act, omission or course of conduct. Generators, shippers and carriers of wastes and owners and operators of sites shall be liable for their acts, omissions, conduct or relationships in accordance with all laws relating thereto.

Sec. 4.7. The United States district courts in the District of Columbia shall have original jurisdiction of all actions brought by or against the commission. Any such action initiated in a state court shall be removed to the designated United States district court in the manner provided by act on June 25, 1948, as amended (28 USC 1446). This section shall not alter the jurisdiction of the United States Court of Appeals for the District of Columbia Circuit to review the final administrative decisions of the commission as set forth in the paragraph below.

Sec. 4.8. The United States Court of Appeals for the District of Columbia Circuit shall have jurisdiction to review the final administrative decisions of the commission. Any person aggrieved by a final administrative decision may obtain review of the decision by filing a petition for review within sixty days after the commission’s final decision. In the event that review is sought of the commission’s decision relative to the designation of a host state, the Court of Appeals shall accord the matter an expedited review, and, if the court does not rule within ninety days after a petition for review has been filed, the commission’s decision shall be deemed to be affirmed. The court shall not substitute its judgment for that of the commission as to the decisions of policy or weight of the evidence on questions of fact. The court may affirm the decision of the commission or remand the case for further proceedings if it finds that the petitioner has been aggrieved because the finding, inferences, conclusions or decisions of the commission are: (1) In violation of the Constitution of the United States; (2) in excess of the authority granted to the commission by this compact; (3) made upon unlawful procedure to the detriment of any person; or (4) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

Sec. 4.9. The commission shall be deemed to be acting in a legislative capacity except in those instances where it decides, pursuant to its rules and regulations, that its determinations are adjudicatory in nature.

ARTICLE V. HOST STATE SELECTION AND DEVELOPMENT AND
OPERATION OF REGIONAL FACILITIES

Sec. 5.1. The commission shall develop, adopt, maintain and implement a regional management plan to ensure the safe and efficient management of waste within the region. The plan shall include the following:

(a) A current inventory of all generators within the region; a current inventory of all facilities within the region, including information on the size, capacity, location, specific waste being handled, and projected useful life of each facility;

(b) A determination of the type and number of regional facilities which are presently necessary and projected to be necessary to manage waste generated within the region consistent with considerations for public health and safety as defined by appropriate regulatory authorities; and

(c) Reference guidelines, as defined by appropriate regulatory authorities, for the party states for establishing the criteria and procedures to evaluate locations for regional facilities.

Sec. 5.2. The commission shall develop and adopt criteria and procedures for reviewing a party state which volunteers to host a regional facility within its borders. These criteria shall be developed with public notice and shall include the following factors: The capability of the volunteering party state to host a regional facility in a timely manner and to ensure its postclosure observation and maintenance and institutional control, and the anticipated economic feasibility of the proposed facility. Any party state may set terms and conditions to encourage a party state to volunteer to be the first host state. Consistent with the review required above, the commission shall, upon a two-thirds affirmative vote, designate a volunteering party state to serve as a host state.

Sec. 5.3. If all regional facilities required by the regional management plan are not developed pursuant to section 5.2 of this Article, or upon notification that an existing facility is to be closed, or upon determination that an additional regional facility is or may be required, the commission shall convene to consider designation of a host state.

Sec. 5.4. The commission shall develop and adopt procedures for designating a party state to be a host state for a regional facility. The commission shall base its decision on the following criteria: The health, safety and welfare of citizens of the party states as defined by the appropriate regulatory authorities; the environmental, economic and social effects of a regional facility on the party states; economic benefits and costs; the volumes and types of waste generated within each party state; the minimization of waste transportation, and the existence of regional facilities within the party states. Following its established criteria and procedures, the commission shall designate by a two-thirds affirmative vote a party state to serve as a host state. A current host state shall have the right of first refusal for a succeeding regional facility. The commission shall conduct such hearings and studies, and take such evidence and testimony as is required by its approved procedures prior to designating a host state. Public hearings shall be held upon request in each candidate host state prior to final evaluation and selection. A party state which has been designated as a host state by the commission and which fails to fulfill its obligations as a host state may have its privileges under the compact suspended or membership in the compact revoked by the commission.

Sec. 5.5. Each host state shall be responsible for the timely identification of a site and the timely development and operation of a regional facility. The proposed facility shall meet geological, environmental and economic criteria which shall not conflict with applicable federal and host state laws and regulations. To the extent not prohibited by federal law, a host state may regulate and license any facility within its borders. To the extent not prohibited by federal law, a host state shall ensure the safe operation, closure, postclosure observation and maintenance and institutional control of a facility, including adequate financial assurances by the operator and adequate emergency response procedures. It shall periodically review and report to the commission on the status of the postclosure and institutional control funds and the remaining useful life of the facility. A host state shall solicit comments from each party state and the commission regarding the siting, operation, financial assurances, closure, postclosure observation and maintenance and institutional control of a regional facility.

Sec. 5.6. A host state intending to close a regional facility within its borders shall notify the commission in writing of its intention and the reasons therefor. Except as otherwise provided, such notification shall be given to the commission at least five years prior to the scheduled date of closure. A host state may close a regional facility within its borders in the event of an emergency or if a condition exists which constitutes a substantial threat to public health and safety. A host state shall notify the commission in writing within three days of its action and shall, within thirty working days, show justification for the closing. In the event that a regional facility closes before an additional or new facility becomes operational, the commission shall make interim arrangements for the storage or disposal of waste generated within the region until such time as a new regional facility is operational.

Sec. 5.7. Fees and surcharges shall be imposed equitably upon all users of a regional facility, based upon criteria established by the commission. A host state shall, according to its lawful administrative procedures, approve fee schedules to be charged to all users of the regional facility within its borders. Except as provided herein, such fee schedules shall be established by the operator of a regional facility, under applicable state regulations, and shall be reasonable under applicable state regulations and shall be reasonable and sufficient to cover all costs related to the development, operation, closure, postclosure observation and maintenance and institutional control of the regional facility. The host state shall determine a schedule for contributions to the postclosure observation and maintenance and institutional control funds. Such fee schedules shall not be approved unless the commission has been given reasonable opportunity to review and make recommendations on the proposed fee schedules. A host state may, according to its lawful administrative procedures, impose a state surcharge per unit of waste received at any regional facility within its borders. The state surcharge shall be in addition to the fees charged for water management. The surcharge shall be sufficient to cover all reasonable costs associated with administration and regulation of the facility. The surcharge shall not be established unless the commission has been provided reasonable opportunity to review and make recommendations on the proposed state surcharge. The commission shall impose a commission surcharge per unit of waste received at any regional facility. The total moneys collected shall be adequate to pay the costs and expenses of the commission and shall be remitted to the commission on a timely basis as determined by the commission. The surcharge may be increased or decreased as the commission deems necessary. Nothing herein shall be construed to limit the ability of the host state, or the political subdivision in which the regional facility is situated, to impose surcharges for purposes including, but not limited to, host community compensation and host community development incentives. Such surcharges shall be reasonable and shall not be imposed unless the commission has been provided reasonable opportunity to review and make recommendations on the proposed surcharge. Such surcharge may be recovered through the approved fee and surcharge schedules provided for in this section.

ARTICLE VI. OTHER LAWS AND REGULATIONS

Sec. 6.1. Nothing in this compact shall be construed to abrogate or limit the regulatory responsibility or authority of the U.S. Nuclear Regulatory Commission or of an agreement state under Section 274 of the Atomic Energy Act of 1954, as amended. The laws or portions of those laws of a party state that are not inconsistent with this compact remain in full force. Nothing in this compact shall make unlawful the continued development and operation of any facility already licensed for development or operation on the date this compact becomes effective. No judicial or administrative proceeding pending on the effective date of the compact shall be affected by the compact. Except as provided in sections 3.2 and 3.3 of Article III, this compact shall not affect the relations between and the respective internal responsibilities of the government of a party state and its subdivisions. The generation, treatment, storage, transportation or disposal of waste generated by the atomic energy defense activities of the federal government, as defined in P.L. 96-573, or federal research and development activities are not affected by this compact. To the extent that the rights and powers of any state or political subdivisions to license and regulate any facility within its borders and to impose taxes, fees, and surcharges on the waste managed at that regional facility do not operate as an unreasonable impediment to the transportation, treatment or disposal of waste, such rights and powers shall not be diminished by this compact. No party state shall enact any law or regulation or attempt to enforce any measure which is inconsistent with this compact. Such measures may provide the basis for the commission to suspend or terminate a party state’s membership and privileges under this compact. Any legal right, obligation, violation or penalty arising under such laws or regulations prior to the enactment of this compact, or not in conflict with it, shall not be affected. Subject to Sec. 3.3 of Article III, no law or regulation of a party state or subdivision or instrumentality thereof may be applied so as to restrict or make more costly or inconvenient access to any regional facility by the generators of another party state than for the generators of the state where the facility is situated. No law, ordinance or regulation of any party state or any subdivision or instrumentality thereof shall prohibit, suspend, unreasonably delay, limit or restrict the operation of a siting or licensing agency in the designation, siting or licensing of a regional facility.

ARTICLE VII. ELIGIBLE PARTIES, WITHDRAWAL,
REVOCATION, ENTRY INTO FORCE, TERMINATION

Sec. 7.1. The initially eligible party states to this compact shall be Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island and Vermont. Initial eligibility shall expire June 30, 1984.

Sec. 7.2. Each state eligible to become a party state to this compact shall be declared a party state upon enactment of this compact into law by the state, repeal of all statutes or statutory provisions that pose unreasonable impediments to the capability of the state to host a regional facility in a timely manner and upon payment of the fees required by section 4.3 of Article IV. An eligible state may become a party to this compact by an executive order by the governor of the state and upon payment of the fees required by section 4.3 of Article IV. Any state which becomes a party state by executive order shall cease to be a party state upon the final adjournment of the next general or regular session of its legislature, unless this compact has by then been enacted as a statute by the state and all statutes and statutory provisions that conflict with the compact have been repealed. The compact shall become effective in a party state upon enactment by that state. It shall not become initially effective in the region until enacted into law by three party states and consent is given to it by the Congress.

Sec. 7.3. The first three states eligible to become party states to this compact which adopt this compact into law as required by section 7.2 of this Article shall immediately, upon the appointment of their commission members, constitute themselves as the Northeast Interstate Low-Level Radioactive Waste Commission. They shall cause legislation to be introduced in the Congress which grants the consent of the Congress to this compact and shall do those things necessary to organize the commission and implement the provisions of this compact. The commission shall be the judge of the qualifications of the party states and of its members and of their compliance with the conditions and requirements of this compact and of the laws of the party states relating to the enactment of this compact. All succeeding states eligible to become party states to this compact shall be declared party states pursuant to section 7.2 of this Article. Any state not expressly declared eligible to become a party state to this compact in section 7.1 of this Article may petition the commission to be declared eligible. The commission may establish such conditions as it deems necessary and appropriate to be met by a state requesting eligibility as a party state to this compact pursuant to this section, including a public hearing on the application. Upon satisfactorily meeting such conditions and upon the affirmative vote of two-thirds of the commission, including the affirmative vote of the representatives of the host states in which any affected regional facility is located, the petitioning state shall be eligible to become a party state to this compact and may become a party state in the same manner as those states declared eligible by section 7.1 of this Article. No state holding membership in any other regional compact for the management of low-level radioactive waste may become a member of this compact. Any party state which fails to comply with the provisions of this compact or to fulfill its obligations hereunder may have its privileges suspended or, upon a two-thirds vote of the commission, after full opportunity for hearing and comment, have its membership in the compact revoked. Revocation shall take effect one year from the date the affected party state receives written notice from the commission of its action. All legal rights of the affected party state established under this compact shall cease upon the effective date of revocation, except that any legal obligations of that party state arising prior to revocation shall not cease until they have been fulfilled. As soon as practicable after a commission decision suspending or revoking party state status, the commission shall provide written notice of the action and a copy of the resolution to the governors and the presiding officers of each body of the state legislatures of the party states and to the chairmen of the appropriate committee of the Congress.

Sec. 7.4. Any party state may withdraw from this compact by repealing its authorization legislation and all legal rights under this compact of the party state shall cease upon repeal. However, no such withdrawal shall take effect until five years after the governor of the withdrawing state has given notice in writing of such withdrawal to the commission and to the governor of each party state. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to that time. Upon receipt of the notification, the commission shall, as soon as practicable, provide copies to the governors and the presiding officer of each body of the state legislatures of the party states and to the chairmen of the appropriate committees of the Congress. A regional facility in a withdrawing state shall remain available to the region for five years after the date the commission receives written notification of the intent to withdraw or until the prescheduled date of closure, whichever occurs first. This compact may be terminated only by the affirmative action of the Congress or by the repeal of all laws enacting the compact in each party state. The Congress may by law withdraw its consent every five years after the compact takes effect. The consent given to this compact by the Congress shall extend to any future admittance of new party states pursuant to sections 7.2 and 7.3 of this Article. The withdrawal of a party state from this compact pursuant to section 7.4 or the revocation of a state’s membership in this compact pursuant to section 7.3 of this Article shall not affect the applicability of the compact to the remaining party states.

ARTICLE VIII. PENALTIES

Sec. 8.1. Each party state, consistent with federal and host state regulations and laws, shall enforce penalties against any person not acting as an official of a party state for violation of this compact in the party state. Each party state acknowledges that the shipment to a host state of waste packaged or transported in violation of applicable laws and regulations can result in the imposition of sanctions by the host state. These sanctions may include, but are not limited to, suspension or revocation of the violator’s right of access to the facility in the host state.

Sec. 8.2. Without the express approval of the commission, it shall be unlawful for any person to dispose of any low-level waste within the region except at a regional facility; provided that this restriction shall not apply to waste which is permitted by applicable federal or state regulations to be discarded without regard to its radioactivity.

Sec. 8.3. Unless specifically approved by the commission and any affected host state or states pursuant to Article IV, it shall be a violation of this compact for any person to deposit at a regional facility waste not generated within the region, for any regional facility to accept waste not generated within the region and for any person to export from the region waste generated within the region. Primary responsibility for enforcing provisions of the law shall rest with the affected state or states. The commission, upon a two-thirds vote of its members, may bring action to seek enforcement or appropriate remedies against violators of the provisions and regulations for this compact as provided for in Article IV.

ARTICLE IX. COMPENSATION PROVISIONS

Sec. 9.1. The responsibility for ensuring compensation and cleanup during the operational and postclosure periods of a regional facility rests with the host state, as set forth herein. The host state shall ensure the availability of funds and procedures for compensation of injured persons, including facility employees, and property damage, except any claims for diminution of property values, due to the existence and operation of a regional facility, and for cleanup and restoration of the facility and surrounding areas. The host state may satisfy this obligation by requiring bonds, insurance, compensation funds, or any other means or combination of means, imposed either on the facility operator or assumed by the state itself, or both. Nothing in this Article shall alter the liability of any person or governmental entity under applicable state and federal laws.

Sec. 9.2. The commission shall provide a means of compensation for persons injured or property damaged during the institutional control period due to the radioactive and waste management nature of the regional facility. This responsibility may be met by a special fund, insurance or other means. The commission is authorized, at its discretion, to impose a waste management surcharge, to be collected by the operator or owner of the regional facility; to establish a separate insurance entity, formed by but separate from the commission itself, but under such terms and conditions as it decides, and exempt from state insurance regulation; to contract with this company or other entity for coverage or to take any other measures, or combination of measures, and to implement the goals of this section. The existence of this fund or other means of compensation shall not imply any liability by the commission, the nonhost party states or any of their officials and staff, which are exempt from liability by other provisions of this compact. Claims or suits for compensation shall be directed against the fund, the insurance company or other entity, unless the commission, by regulation, directs otherwise. Notwithstanding any other provisions, the commission fund, insurance or other means of compensation shall also be available for third party relief during the operational and postclosure period, as the commission may direct, but only to the extent that no other funds, insurance, tort compensation or other means are available from the host state or other entities, under section 9.1 of this Article or otherwise; provided, that this commission contribution shall not apply to cleanup or restoration of the regional facility and its environs during the operational and postclosure period. The liability of the commission’s fund, insurance entity or any other means of compensation shall be limited to the amount currently contained therein; provided that the commission may set some lower limit to ensure the integrity and availability of the fund or other entity for liability.

ARTICLE X. SEVERABILITY AND CONSTRUCTION

Sec. 10.1. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision of this compact is declared by a federal court of competent jurisdiction to be contrary to the Constitution of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any other government, agency, person or circumstance shall not be affected thereby. The provisions of this section shall be liberally construed to give effect to the purposes thereof.

(June Sp. Sess. P.A. 83-2, S. 1; P.A. 95-79, S. 96, 189.)

History: P.A. 95-79 amended Art. II to redefine “person” to include a limited liability company, effective May 31, 1995.



Section 22a-161a - Commission membership.

The Governor shall appoint one member to the Northeast Interstate Low-Level Radioactive Waste Commission.

(June Sp. Sess. P.A. 83-2, S. 2.)



Section 22a-161b - Governor’s powers.

The Governor shall have all powers necessary or incidental to implement the provisions of the Northeast Interstate Low-Level Radioactive Waste Management Compact.

(June Sp. Sess. P.A. 83-2, S. 3.)



Section 22a-161c - Storage, treatment and disposal of radioactive waste.

Notwithstanding the provisions of section 22a-137 or any other law or regulation to the contrary, section 22a-161 shall govern the storage, treatment and disposal of low-level radioactive waste.

(June Sp. Sess. P.A. 83-2, S. 4.)



Section 22a-161d - Municipal approval required for disposal of waste generated outside Compact.

The Connecticut commissioner of the Northeast Interstate Low-Level Radioactive Waste Compact shall not take any action which accepts for disposal any low-level radioactive waste which was generated outside the Northeast Interstate Low-Level Radioactive Waste Compact unless approval for such disposal is granted, in writing, by the chief elected official of the municipality in which a low-level radioactive waste disposal facility is located.

(P.A. 92-45, S. 3, 7; P.A. 06-76, S. 8.)

History: P.A. 06-76 deleted “as defined in section 22a-163a” re low-level radioactive waste.



Section 22a-162 - Standards for the operation of sources of nonionizing radiation.

(a) For the purpose of preventing possible harmful effects in human beings from exposure to electromagnetic fields in the radio frequency range, as defined in ANSI/IEEE C95.1-1992, “IEEE standards for safety levels with respect to human exposure to radio frequency electromagnetic fields, 3 kHz to 300 GHz”, as amended from time to time, the Commissioner of Energy and Environmental Protection may, by regulations adopted in accordance with the provisions of chapter 54, adopt the standards recommended by ANSI/IEEE C95.1-1992, “safety levels with respect to human exposure to radio frequency electromagnetic fields, 3 kHz to 300 GHz”, as amended from time to time.

(b) Notwithstanding subsection (a) of this section, the following sources of nonionizing radiation shall be exempt from the standards: (1) Nonfixed sources such as portable, hand-held or mobile sources; (2) sources marketed as consumer products; (3) scientific or medical sources operating at frequencies designated for scientific or medical purposes by the Federal Communications Commission; (4) sources which have an effective radiated power of seven watts or less; and (5) sources of nonionizing radiation, as recommended in ANSI/IEEE C95.1-1992, as amended from time to time. The Commissioner of Energy and Environmental Protection may, by regulations adopted in accordance with the provisions of chapter 54, exempt sources of nonionizing radiation from the standards.

(P.A. 84-383, S. 1, 5; P.A. 94-89, S. 10; P.A. 11-80, S. 1.)

History: P.A. 94-89 amended Subsec. (a) to delete a specific frequency defining the regulated electromagnetic field range and provided instead for the definition contained in ANSI/IEEE C95.1-1992, as amended, and amended Subsec. (b) to provide exemptions recommended by ANSI/IEEE C95.1-1992; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-162a - Compliance with standards.

On and after the effective date of the standards adopted in accordance with section 22a-162, no person shall operate a new source of nonionizing radiation in the radio frequency spectrum in excess of the standards. Any source of nonionizing radiation in the radio frequency spectrum operating on or before the effective date of the standards shall comply with the standards upon determination by the commissioner that such source compromises the purposes of section 22a-162.

(P.A. 84-383, S. 2, 5; P.A. 94-89, S. 11.)

History: P.A. 94-89 deleted a reference to a specific frequency range for purposes of the requirements of this section.



Section 22a-163 to 22a-165h - Connecticut Hazardous Waste Management Service: Low-level radioactive waste. Low-Level Radioactive Waste Management Fund.

Sections 22a-163 to 22a-165h, inclusive, are repealed, effective October 1, 2006.

(P.A. 87-540, S. 1–21, 25, 26; P.A. 88-230, S. 1, 12; 88-243, S. 1, 3; 88-361, S. 1–20, 22, 26, 27, 29; P.A. 89-330, S. 1–9; P.A. 90-98, S. 1, 2; 90-271, S. 15, 24; P.A. 91-63, S. 1, 2; 91-326, S. 1, 2, 4; 91-337, S. 4–12, 14, 15; 91-407, S. 21; June 26 Sp. Sess. P.A. 91-1, S. 1–4; P.A. 92-45, S. 1, 2, 4–7; 92-235, S. 5, 6; P.A. 93-142, S. 4, 7, 8; 93-174, S. 1–6; 93-381, S. 9, 39; P.A. 95-79, S. 97, 189; 95-220, S. 4–6; 95-250, S. 1; 95-257, S. 12, 21, 58; P.A. 96-211, S. 1, 5, 6; June Sp. Sess. P.A. 01-9, S. 61–63, 131; P.A. 03-19, S. 63; P.A. 06-76, S. 31.)






Chapter 446b - Mid-Atlantic States Air Pollution Control Compact

Section 22a-166 - (Formerly Sec. 19-523). Compact.

The Mid-Atlantic States Air Pollution Control Compact is hereby entered into and enacted into law, subject to execution by the Governor as provided in said compact. The compact is as follows:

WHEREAS, the signatory parties recognize that they have certain serious problems in common with respect to pollution of the atmosphere by man-made contaminants; and

WHEREAS, the nature and sources of air pollution are such that the states’ efforts can be effectively supplemented by control measures applicable to regional airsheds which cut across state boundaries; and

WHEREAS, the signatory parties recognize that the protection and improvement of the quality of their common atmosphere is vested with local, state and national interests, for which they have a joint responsibility; and

WHEREAS, the signatory parties have determined to establish a federal-interstate agency, with jurisdiction and powers adequate to cope with interstate air pollution problems;

Now therefore, the states of New Jersey and New York and the United States of America, and if any of them should join herein, the states of Delaware, Connecticut and the commonwealth of Pennsylvania, respectively, hereby solemnly covenant and agree with each other, upon the enactment of concurring legislation by the Congress of the United States and by the respective state legislatures, having the same effect as this compact as follows:

ARTICLE 1

SHORT TITLE, DEFINITIONS AND FINDINGS

Sec. 1.1. Short title. This chapter shall be known and may be cited as the “Mid-Atlantic States Air Pollution Control Compact”.

Sec. 1.2. Definitions. For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context: (a) “Commission” shall mean the commission established by this compact; (b) “region” shall mean the territorial limits of the states which are or become parties to this compact; (c) “compact” shall mean the Mid-Atlantic States Air Pollution Compact, herein enacted; (d) “federal government” shall mean the government of the United States of America, and any appropriate branch, department, bureau or division thereof, as the case may be; (e) “signatory party” shall mean a state, commonwealth, or the federal government, which has become a party to this compact by enactment of concurring legislation; (f) “district” shall mean any area established, identified or defined by the commission in connection with the abatement or control of air pollution; (g) “air contaminant” shall mean dust, fumes, mist, smoke, or other particulate matter, vapor, gas, odorous substance, or any combination thereof; (h) “air pollution” shall mean the presence in the outdoor atmosphere of one or more air contaminants in such quantities and duration as is or tends to be injurious to human health or welfare, animal or plant life, or property, or would unreasonably interfere with the enjoyment of life or property; (i) “emission” shall mean a release into the outdoor atmosphere of air contaminants.

Sec. 1.3. Findings of fact. It is hereby found and declared that: (a) The tremendous growth of population and industry has resulted in substantial increases in atmospheric waste and air pollution over the entire region; (b) air pollution does not respect political boundaries, and persons far removed from its sources and having no responsibility for or control over its creation endure health hazards, discomfort and inconvenience and experience property damage and economic loss; (c) air pollution is associated with such important respiratory diseases as lung cancer, emphysema, chronic bronchitis and asthma, and is a general hazard to the public health and welfare, agricultural crops, livestock and other property; (d) it is necessary and desirable to abate existing air pollution and prevent future air pollution so as to secure and maintain air quality which is consistent with the public health and welfare, the propagation and protection of plant and animal life, and the protection of property and other resources of the region; (e) in the present state of the art, there are no public facilities for collection and disposal of atmospheric waste comparable to facilities to cope with liquid and solid waste, and the effects of emissions differ greatly among air resource uses and users, under the various meteorological and geographic conditions, which disregard state boundaries; (f) air pollution can best be controlled and abated at its sources, and, while such prevention, control and abatement is the primary obligation of the states, counties or municipalities in which it originates, the problems of interstate air pollution can be more readily and effectively solved under a coordinated region-wide agency of the state and federal governments.

Sec. 1.4. Existing agencies; construction. It is the purpose of the signatory parties to preserve and utilize the functions, powers and duties of existing offices and agencies of government to the extent not inconsistent with the compact and the commission is authorized and directed to utilize and employ such offices and agencies for the purpose of this compact to the fullest extent it finds feasible and advantageous.

ARTICLE 2

ORGANIZATION AND ADMINISTRATION

Sec. 2.1. Commission created. There is hereby created the Mid-Atlantic States Air Pollution Control Commission as a body politic and corporate, with perpetual succession as an agency and instrumentality of the respective signatory parties.

Sec. 2.2. Commission membership. The commission shall consist of the governors of the signatory states, ex officio, and one commissioner to be appointed by the president of the United States, to serve during the term of office of the president appointing him and until the appointment and qualification of his successor.

Sec. 2.3. Alternates. Each member of the commission shall appoint an alternate to act in his place and stead, with authority to attend all meetings of the commission, and with power to vote in the absence of the member. Unless otherwise provided by law of the signatory party for which he is appointed, each alternate shall serve during the term of the member appointing him, subject to removal at the pleasure of the member. In the event of a vacancy in the office of the alternate, it shall be filled in the same manner as an original appointment for the unexpired term. In the event of the temporary absence or disability of an alternate, the member of the commission may appoint another qualified person to act as his alternate for the duration of such temporary absence or disability.

Sec. 2.4. Compensation. Members of the commission and alternates shall serve without compensation from the commission but may be reimbursed for necessary expenses incurred in and incident to the performance of their duties.

Sec. 2.5. Voting power. Each member shall be entitled to one vote on all matters which may come before the commission. No action of the commission shall be taken at any meeting unless a majority of the membership shall vote in favor thereof.

Sec. 2.6. Organization; procedure. The commission shall provide for its own organization and procedure and shall adopt rules and regulations governing its meetings and transactions. It shall organize annually by the election of a chairman and vice-chairman from among its members. It shall provide by its rules for the appointment by each member in his discretion of an advisor to serve without compensation, who may attend all meetings of the commission and its committees.

Sec. 2.7. Jurisdiction. The commission shall have, exercise and discharge its functions, powers and duties within the region. It may by contract or otherwise act jointly, concurrently, or in cooperation with any other agency or instrumentality of government within or without the region for the purpose of effectuating the purposes of this compact.

Sec. 2.8. Retained jurisdiction of signatory parties. (a) Unless authorized by laws of the signatory states other than this compact, the commission shall not have power to require licenses or permits for the construction, establishment, installation, maintenance or operation of any air pollution source or other equipment, device or facility; to require commission approval of any of the foregoing; or to confer upon the commission any other power of licensure. (b) Nothing in this compact shall be construed to abrogate, impair or in any way prevent the enactment or application of any state or local law, code, ordinance, rule or regulation not inconsistent with this compact, or with any standard, rule or regulation of the commission; and any such state or local law, code, ordinance, rule or regulation may be more restrictive than any requirement in effect pursuant to this compact. (c) Nothing in this compact shall be construed to affect any aspect of employer-employee relations, including without limitation, statutes, rules or regulations governing industrial health and safety.

ARTICLE 3

POWERS AND DUTIES OF THE COMMISSION

Sec. 3.1. General powers. The commission shall: (a) Investigate the causes and sources of air pollution, identify air contaminants, and provide for research and the compilation and analysis of information relating thereto; (b) establish, after consultation with the appropriate agency of the signatory parties, standards for air quality and for the control of emissions of air contaminants to abate existing air pollution and to prevent future air pollution, subject to the provisions of article four of this compact; (c) provide and administer plans and programs to effectuate such air quality and emission control standards; (d) promote, sponsor and conduct technical, educational and research programs and projects to identify and evaluate air contaminants and to develop and apply methods, systems and procedures for the abatement and prevention of air pollution; and (e) enforce or provide for the enforcement of the compact and rules and regulations lawfully promulgated thereunder.

Sec. 3.2. Auxiliary powers. In furtherance of the powers and duties elsewhere prescribed in this compact, the commission may: (a) Sue and be sued in a court of competent jurisdiction; (b) have a seal and alter the same at pleasure; (c) acquire, hold and dispose of real and personal property by gift, purchase, lease, license or other similar manner for its corporate purposes and accept grants and comply with the conditions thereof; (d) provide for the organization and administration of a commission staff and retain and employ counsel and private consultants on a contract basis or otherwise; (e) administer and enforce the provisions of this compact; (f) make and enforce such rules and regulations as the commission may deem necessary to effectuate the purposes of this compact or to prevent the circumvention or evasion thereof; (g) by its members and its properly designated officers, agents and employees, administer oaths and issue subpoenas throughout the region to compel the attendance of witnesses and the giving of testimony and the production of other evidence; (h) have for its members and its properly designated officers, agents and employees, full and free access, ingress and egress to and from all property, premises and places in the region, for the purpose of making inspection or enforcing the provisions of this compact, where there is reasonable cause to believe there is a violation of this compact or of any rule or regulation lawfully made thereunder; and no person shall obstruct or in any way interfere with any such member, officer, employee or agent in the making of such inspection, or in the enforcement of the provisions of this compact or in the performance of any other power or duty under this compact; and (i) cooperate with and receive from any department, division, bureau, board, commission, or agency of any or all of the signatory parties, or of any county or municipality thereof, such assistance and data as will enable it properly to carry out its powers and duties hereunder, and may authorize and request any such department, division, bureau, board, commission or agency, with the consent thereof, to execute such of its functions and powers as the public interest may require.

ARTICLE 4

AIR QUALITY AND EMISSION CONTROL STANDARDS

Sec. 4.1. Generally. The commission shall have jurisdiction to abate existing air pollution and to prevent and control future air pollution in the region, and to this end it shall: (a) Prepare and develop standards of air quality and emission control for the region as required to protect the public health and welfare and prevent air pollution which would unreasonably impair the beneficial use of the air of the region. To this end, it shall encourage and conduct studies, investigations and research relating to air pollution and its causes, prevention, control and abatement. (b) For the purpose of such standards, the commission may establish and delineate districts and airsheds, seasonal requirements, and classifications of air contaminants by type and source, for general or selective application of such standards. (c) Prior to the adoption of standards, the commission shall hold public hearings upon due notice of the proposed standards, and all interested persons shall be given an opportunity to be heard at such hearing. After such notice and hearing, the commission may adopt and from time to time amend and repeal standards in the form of rules and regulations to prevent or control future air pollution and to abate existing air pollution, and to require the installation of such measures, systems and procedures for the abatement or prevention of air pollution as may be required to protect the public health, safety, property rights, and general welfare. Any such rule or regulation, amendment or repeal thereof shall take effect not less than sixty days after its adoption by the commission and filing as required by law.

Sec. 4.2. Monitoring; warnings; emergencies. The commission shall: (a) Provide for a uniform, comprehensive and integrated system for monitoring atmospheric waste in the region, the measurement and forecasting of air pollution, and the identification of significant meteorological, geographical, and ecological factors within the region, its districts or airsheds; (b) establish and administer warning and alert procedures and systems with respect to impending and existing conditions of severe and immediately dangerous air pollution; (c) upon authorization by any one of the signatory states, exercise emergency powers within those portions of the region lying within the authorizing state to require the reduction or cessation of emissions of air contaminants, and to require the taking or refraining from any other measure as may be necessary in the public interest to alleviate or abate the immediate danger.

Sec. 4.3. Enforcement. (a) The commission may, after such notice and hearing as may be required by due process of law, issue an order or orders to any person or public or private corporation, or other entity, to cease and desist from any emissions which it determines to be in violation of such rules and regulations as it shall have adopted for the prevention and abatement of air pollution. Any such order or orders may prescribe a schedule, including a reasonable time for the construction and installation of any necessary systems, methods and procedures, on or before which the emission of air contaminants shall be wholly or partially discontinued, modified or treated, or otherwise required to conform to the standards established by the commission. Any court of competent jurisdiction shall have jurisdiction to enforce by injunction in a summary manner against any person, public or private corporation, or other entity, any and all provisions of this article or of any such order. The commission may bring an action in its own name in any such court of competent jurisdiction to compel compliance with any provisions of this article, or of any rule, regulation or order issued pursuant thereto, according to the practice and procedure of the court. (b) In the case of air pollution not within an interstate district or airshed as established by the commission, the commission shall give priority to enforcement proceedings by other agencies of the signatory parties; provided, however, that the provisions of this subdivision may not be asserted as a defense in any action or proceeding brought by the commission.

Sec. 4.4. Hearings; subpoenas. (a) The commission shall establish by appropriate regulation the procedure to be followed in the conduct of its hearings. Neither the commission nor any person designated by it to conduct a hearing shall be bound by common law or statutory rules of evidence or by technical or formal rules of procedure in the conduct of such hearing. (b) The commission, or such member or officer of the commission as may be designated by the commission for that purpose, shall have the power to issue subpoenas effective throughout the region to compel the attendance of witnesses and the giving of testimony or production of other evidence, and to administer oaths in connection with any such hearing. It shall be the duty of the commission or of such member or officer of the commission as it may designate to issue subpoenas at the request of and on behalf of any party to a hearing before the commission. Subpoenas issued by the commission shall be enforced by any court of competent jurisdiction of the signatory parties, according to the practice and procedure of the court applicable to subpoenas issued in proceedings pending before it.

Sec. 4.5. Penal sanction. Any person, association, or corporation who violates or attempts or conspires to violate any provision of this compact or any rule, regulation or order of the commission duly made, promulgated or issued pursuant to the compact, in addition to any other remedy, penalty or consequence provided by law, shall be punishable as may be provided by statute of any of the signatory parties within which the offense is committed; provided that in the absence of such provision any such person, association or corporation shall be liable to a penalty of not less than fifty dollars and not more than one thousand dollars, for each such offense to be fixed by the court, which the commission may recover in its own name in any court of competent jurisdiction, and in a summary proceeding where available under the practice and procedure of such court. For the purposes of this section in the event of a continuing offense, each day of such violation, attempt or conspiracy shall constitute a separate offense.

Sec. 4.6. Judicial review. Any order or determination of the commission under this article shall be subject to judicial review in any court of competent jurisdiction as provided by the law of a signatory party.

ARTICLE 5

PERSONNEL AND PROCEDURES GENERALLY

Sec. 5.1. Powers of the commissioners. The commissioners, subject to the provisions of this compact, shall: (a) Serve as the governing body of the commission, and exercise and discharge its powers and duties except as otherwise provided by or pursuant to this compact; (b) determine the character of and the necessity for its obligations and expenditures and the manner in which they shall be incurred, allowed and paid subject to any provisions of law specifically applicable to agencies or instrumentalities created by compact; (c) provide for the internal organization and administration of the commission; (d) appoint or provide for the appointment of the principal officers of the commission and delegate to and allocate among them administrative functions, powers and duties; (e) create and abolish such offices, employments and positions as it deems necessary for the purposes of the compact, and subject to the provisions of this article, fix and provide for the qualification, appointment, removal, term, tenure, compensation, pension and retirement rights of its officers and employees; (f) let and execute contracts to carry out the powers of the commission.

Sec. 5.2. Regulations; enforcement. The commission may: (a) Make and enforce reasonable rules and regulations in the form of an air pollution code or otherwise, for the effectuation, application and enforcement of this compact; provided that any rule or regulation, other than one which deals solely with the internal management of the commission, shall be adopted only after public hearing and shall not be effective unless and until filed in accordance with the law of the respective signatory parties applicable to administrative rules and regulations generally; provided further, that a certified copy of any such rule or regulation, attested as true and correct by the commission, shall be presumptive evidence of the regular making, adoption, filing and publication thereof; and (b) designate any officer, agent or employee of the commission to be an investigator, and such person shall be vested with the powers of a peace officer of the state in which he is duly assigned to perform his duties.

Sec. 5.3. Confidential information. Any records or other information furnished to or obtained by the commission in the exercise of its powers, functions and duties from any private person, corporation or other entity which records or information, as certified by the owner or operator, relate to production or sales figures, or to secret processes or production, or which if made known to others would tend to affect adversely the competitive position of such owner or operator, shall be retained solely for the use of the commission and its employees, in the administration and enforcement of this compact, and for the use of air pollution control agencies of the signatory parties in the administration and enforcement of state or federal law, and shall not be published or disclosed for any other purpose by any officer or employee of the commission or any other person without the written consent of such owner or operator.

Sec. 5.4. Officers generally. (a) The officers of the commission shall consist of an executive director and such additional officers, deputies and assistants as the commission may determine. The executive director shall be appointed and may be removed by the affirmative vote of a majority of the full membership of the commission. All other officers and employees shall be appointed in such manner and under such rules of procedure as the commission may determine. (b) In the appointment and promotion of officers and employees for the commission, no political, racial, religious or residency test or qualification shall be permitted or given consideration, but all such appointments and promotions shall be solely on the basis of merit and fitness. Any officer or employee of the commission who is found by the commission to be guilty of a violation of this section shall be removed from office by the commission.

Sec. 5.5. Meetings; records. (a) All meetings of the commission shall be open to the public. (b) The minutes of the commission shall be a public record open to inspection and copying at its offices during regular business hours, subject to the law relating to public records of the signatory states in which such minutes are located.

Sec. 5.6. Prohibited activities. (a) No commissioner, officer or employee shall: 1) Be financially interested, either directly or indirectly, in any contract, sale, purchase, lease or transfer of real or personal property to which the commission is a party; 2) solicit or accept money or any other thing of value in addition to the compensation or expenses paid him by the commission for services performed within the scope of his official duties; 3) offer money or any thing of value for or in consideration of obtaining an appointment, promotion or privilege in his employment with the commission. (b) Any officer or employee who shall wilfully violate any of the provisions of this section shall forfeit his office or employment. (c) Any contract or agreement knowingly made in contravention of this section shall be void. (d) Officers and employees of the commission shall be subject in addition to the provisions of this section to such criminal and civil sanctions for misconduct in office as may be imposed by federal law and the law of the signatory state in which such misconduct occurs.

Sec. 5.7. Audit. The commission shall provide for an annual independent audit of its accounts and financial transactions by a certified public accountant, and for the publication of the report of such audit.

Sec. 5.8. Tort liability. The commission shall be responsible for claims arising out of the negligent acts or omissions of its officers, agents and employees only to the extent and subject to the procedures prescribed by law generally with respect to officers, agents and employees of the government of the United States.

ARTICLE 6

GENERAL PROVISIONS

Sec. 6.1. Commission budget. The commission shall annually adopt a current expense budget for each fiscal year, and shall apportion the amount required to balance the expenditures therein, less estimated revenues from all sources, to the signatory parties in accordance with such equitable cost-sharing formulae as the members of the commission may adopt by unanimous vote. Following the adoption of its annual budget, the commission shall transmit certified copies of the budget to the budget officer of the respective signatory parties at such time and in such manner as may be required under their respective budgetary procedures. The signatory parties covenant and agree to include the amount so apportioned for the support of the commission’s current expense budget in their respective budgets next to be adopted, subject to such review and approval as may be required by their respective budgetary processes. Such amounts shall be due and payable to the commission in equal quarterly installments during the commission’s fiscal year.

Sec. 6.2. Cooperation. Each signatory party pledges faithful cooperation in the control of air pollution in the region and consistent with such object to enact (or if enacted, to keep in force and where necessary to amend) laws which will: (a) Enable it to secure and maintain standards of air quality at least equal to those prescribed by the commission; (b) accomplish effectively the objectives of this compact, and enable its officers, departments, boards and agents satisfactorily to accomplish the obligations and duties assumed by the party under the terms hereof; and (c) enable it to provide technical and administrative services to the commission upon request, within the limits of available appropriations, and to cooperate generally with the commission for the purposes of this compact, provided that the cost of such services may be reimbursable whenever the parties deem appropriate.

Sec. 6.3. Withdrawal from compact. (a) A signatory party may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until two years after the chief executive of the withdrawing party has given notice of the withdrawal to the commission and to each commissioner. (b) No withdrawal shall affect any obligation of a signatory party or any person therein accruing prior to the effective date of the withdrawal, nor any abatement order of the commission issued prior to such effective date nor shall any proceeding initiated for the enforcement thereof be invalidated or otherwise affected thereby. The jurisdiction of all appropriate courts and agencies for the enforcement of any such order shall continue, notwithstanding the fact that the effective date of the withdrawal may have passed.

Sec. 6.4. Amendments and supplements. Amendments and supplements to this compact to implement the purposes thereof may be adopted by legislative action of any of the signatory parties concurred in by all of the others.

Sec. 6.5. Construction and severability. The provisions of this compact and of agreements thereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such agreement is declared to be unconstitutional or the applicability thereof to any signatory party, agency or person is held invalid, the constitutionality of the remainder of such compact or such agreement and the applicability thereof to any other signatory party, agency, person or circumstance shall not be affected thereby. It is the legislative intent that the provisions of such compact be reasonably and liberally construed.

Sec. 6.6. Effective date; execution. (a) This compact shall become binding and effective thirty days after the enactment of concurring legislation by the federal government and the state of New Jersey. The compact shall be signed and sealed in six duplicate original copies by the respective chief executives of the signatory parties. One such copy shall be filed with each of the signatory parties in accordance with the laws of the party in which the filing is made, and the remaining copies shall be filed and retained in the archives of the commission upon its organization. (b) Thereafter, the compact shall become binding and effective separately as to each of the states of Connecticut and Delaware and the commonwealth of Pennsylvania thirty days after enactment of concurring legislation by such states or commonwealth.

(1967, P.A. 554, S. 1.)

History: Sec. 19-523 transferred to Sec. 22a-166 in 1983.



Section 22a-166 and 22a-167 - and 22a-167. (Formerly Secs. 19-523 and 19-524). Compact. Any court of competent jurisdiction defined.

Sections 22a-166 and 22a-167 are repealed, effective October 1, 2013.

(1967, P.A. 554, S. 1, 2; 1971, P.A. 870, S. 109; P.A. 76-436, S. 395, 681; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 13-205, S. 14.)



Section 22a-167 - (Formerly Sec. 19-524). Any court of competent jurisdiction defined.

As used in section 4-6 of the compact, “any court of competent jurisdiction” means the superior court for the judicial district of Hartford.

(1967, P.A. 554, S. 2; 1971, P.A. 870, S. 109; P.A. 76-436, S. 395, 681; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; Sec. 19-524 transferred to Sec. 22a-167 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.






Chapter 446c - Air Pollution Control

Section 22a-170 - (Formerly Sec. 19-505). Definitions.

As used in this chapter, unless the context requires a different meaning: “Air pollution” means the presence in the outdoor atmosphere of one or more air pollutants or any combination thereof in such quantities and of such characteristics and duration as to be, or be likely to be, injurious to public welfare, to the health of human, plant or animal life, or to property, or as unreasonably to interfere with the enjoyment of life and property; “commissioner” means the Commissioner of Energy and Environmental Protection or any member of the Department of Energy and Environmental Protection or any local air pollution control official or agency authorized by him, acting singly or jointly, to whom he assigns any function arising under the provisions of this chapter or of any regulations adopted hereunder; “person” includes any individual, firm, partnership, association, syndicate, company, trust, corporation, limited liability company, municipality, agency or political or administrative subdivision of the state, and any other legal entity; “municipality” means any town, city or borough.

(1967, P.A. 754, S. 1; 1969, P.A. 758, S. 1; 1971, P.A. 872, S. 11; 1972, P.A. 45, S. 1; P.A. 93-428, S. 25, 39; P.A. 95-79, S. 98, 189; P.A. 11-80, S. 1.)

History: 1969 act defined “municipality”, replaced air pollution control commission with clean air commission and included municipalities in definition of “person”; 1971 act replaced commissioner and department of health with commissioner and department of environmental protection and deleted definition of “commission”; 1972 act included “local air pollution control official or agency” in definition of “commissioner”; Sec. 19-505 transferred to Sec. 22a-170 in 1983; P.A. 93-428 included state agencies and political or administrative subdivisions of the state within the definition of “person”, effective July 1, 1993; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-171 - (Formerly Sec. 19-507). Duties of Commissioner of Energy and Environmental Protection.

The commissioner shall (1) initiate and supervise programs for the purposes of determining the causes, effect and hazards of air pollution; (2) initiate and supervise state-wide programs of air pollution control education; (3) cooperate with and receive money from the federal government and, with the approval of the Governor, from any other public or private source; (4) adopt, amend, repeal and enforce regulations as provided in section 22a-174 and do any other act necessary to enforce the provisions of this chapter and section 14-164c; (5) advise and consult with agencies of the United States, agencies of the state, political subdivisions and industries and any other affected groups in furtherance of the purposes of this chapter.

(1967, P.A. 754, S. 3; 1969, P.A. 758, S. 3; 1971, P.A. 872, S. 12; P.A. 84-546, S. 132, 173.)

History: 1969 act made minor language changes; 1971 act replaced Subdiv. (d), substituting “adopt, amend and enforce regulations” for “enforce regulations adopted by the commission”; Sec. 19-507 transferred to Sec. 22a-171 in 1983 and alphabetic Subdiv. indicators replaced editorially by the Revisors with numeric indicators; P.A. 84-546 made technical changes to section, replacing reference to Sec. 14-100c with reference to Sec. 14-164c.



Section 22a-172 - (Formerly Sec. 19-507a). Consultation by commissioner with other state officials.

The Commissioner of Transportation and the Commissioner of Economic and Community Development shall consult with the commissioner on plans for the location of highways and for industrial development with respect to the effect of such plans on the incidence of air pollution in the state.

(1969, P.A. 758, S. 5; P.A. 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-483, S. 83, 186; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of community affairs with commissioner of economic development, effective January 1, 1979; P.A. 80-483 deleted chairman of Connecticut development commission as consultant; Sec. 19-507a transferred to Sec. 22a-172 in 1983; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 22a-173 - (Formerly Sec. 19-507c). Insured mortgage payments on new equipment used for air pollution control.

Connecticut Innovations, Incorporated may, upon application of the proposed mortgagee, insure and make advance commitments to insure mortgage payments required by a first mortgage on new machinery, equipment and buildings for the primary purpose of reducing, controlling or eliminating air pollution, certified as approved for such purpose by the Commissioner of Energy and Environmental Protection, upon such terms and conditions as Connecticut Innovations, Incorporated may prescribe in accordance with the provisions of chapter 579.

(1969, P.A. 758, S. 21; 1971, P.A. 872, S. 15; P.A. 74-338, S. 49, 94; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: 1971 act replaced clean air commission with commissioner of environmental protection; P.A. 74-338 replaced Connecticut development commission with Connecticut development authority; Sec. 19-507c transferred to Sec. 22a-173 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 22a-174 - (Formerly Sec. 19-508). Powers of the commissioner. Regulations. Fees. Exemptions. General permits. Appeal of commissioner’s action re permit applications.

(a) The commissioner, in the manner provided in subdivision (1) of section 22a-6, shall have the power to formulate, adopt, amend and repeal regulations to control and prohibit air pollution throughout the state or in such areas of the state as are affected thereby, which regulations shall be consistent with the federal Air Pollution Control Act and which qualify the state and its municipalities for available federal grants. Any person heard at the public hearing on any such regulation shall be given written notice of the determination of the commissioner.

(b) The commissioner shall have the power to (1) enter into contracts with technical consultants, including, but not limited to, nonprofit corporations created for the purpose of facilitating the state’s implementation of multistate air pollution control programs, for special studies, advice and assistance; to consult with and advise and exchange information with other departments or agencies of the state; and (2) serve on the board of directors of a nonprofit corporation, including, but not limited to, a nonprofit corporation created for the purpose of facilitating the state’s implementation of multistate air pollution control programs.

(c) The commissioner shall have the power, in accordance with regulations adopted by him, (1) to require that a person, before undertaking the construction, installation, enlargement or establishment of a new air contaminant source specified in the regulations adopted under subsection (a) of this section, submit to him plans, specifications and such information as he deems reasonably necessary relating to the construction, installation, enlargement, or establishment of such new air contaminant source; (2) to issue a permit approving such plans and specifications and permitting the construction, installation, enlargement or establishment of the new air contaminant source in accordance with such plans, or to issue an order requiring that such plans and specifications be modified as a condition to his approving them and issuing a permit allowing such construction, installation, enlargement or establishment in accordance therewith, or to issue an order rejecting such plans and specifications and prohibiting construction, installation, enlargement or establishment of a new air contaminant source in accordance with the plans and specifications submitted; (3) to require periodic inspection and maintenance of combustion equipment and other sources of air pollution; (4) to require any person to maintain such records relating to air pollution or to the operation of facilities designed to abate air pollution as he deems necessary to carry out the provisions of this chapter and section 14-164c; (5) to require that a person in control of an air contaminant source specified in the regulations adopted under subsection (a), obtain a permit to operate such source if the source (A) is subject to any regulations adopted by the commissioner concerning high risk hazardous air pollutants, (B) burns waste oil, (C) is allowed by the commissioner, pursuant to regulations adopted under subsection (a), to exceed emission limits for sulfur compounds, (D) is issued an order pursuant to section 22a-178, or (E) violates any provision of this chapter, or any regulation, order or permit adopted or issued thereunder; (6) to require that a person in control of an air contaminant source who is not required to obtain a permit pursuant to this subsection register with him and provide such information as he deems necessary to maintain his inventory of air pollution sources and the commissioner may require renewal of such registration at intervals he deems necessary to maintain such inventory; (7) to require a permit for any source regulated under the federal Clean Air Act Amendments of 1990, P.L. 101-549; (8) to refuse to issue a permit if the Environmental Protection Agency objects to its issuance in a timely manner under Title V of the federal Clean Air Act Amendments of 1990; and (9) notwithstanding any regulation adopted under this chapter, to require that any source permitted under Title V of the federal Clean Air Act Amendments of 1990 shall comply with all applicable standards set forth in the Code of Federal Regulations, Title 40, Parts 51, 52, 59, 60, 61, 63, 68, 70, 72 to 78, inclusive, and 82, as amended from time to time.

(d) The commissioner shall have all incidental powers necessary to carry out the purposes of this chapter and section 14-164c.

(e) As used in this subsection, “contiguous” means abutting or adjoining without consideration of the actual or projected existence of roadways, walkways, plazas, parks or other minor intervening features; “indirect source” means any building, structure, facility, installation or combination thereof, that has or leads to associated activity as a result of which any air pollutant is or may be emitted. The commissioner shall not require the submission of plans and specifications under indirect source regulations adopted pursuant to subdivisions (1) and (2) of subsection (c) of this section for proposed construction to be undertaken within a redevelopment area or urban renewal project, as defined in chapter 130, provided (1) the proposed construction is pursuant to a plan for such redevelopment area or urban renewal project adopted pursuant to section 8-127 prior to October 1, 1974, or to a modification of such plan, (2) the proposed construction is part of a contiguous, single purpose or multipurpose development or developments and (3) site clearance or construction had commenced on a portion of the site of such development or developments prior to October 1, 1974, nor shall the commissioner issue any order pursuant to subdivision (1) of subsection (c) of this section pertaining to the enforcement of indirect source regulations with respect to such proposed construction within such redevelopment areas and urban renewal projects. In the event that the modification of any such plan after October 1, 1974, would result in the proposed construction generating substantially more motor vehicle traffic than would have been generated prior to such modification, the submission of plans and specifications shall be required for such proposed modification. The commissioner shall not require the renewal of an indirect source operating permit issued in accordance with subsection (c) of this section unless such indirect source no longer conforms with plans, specifications or other information submitted to said commissioner in accordance with said subsection (c).

(f) The commissioner shall allow the open burning of brush on residential property, provided the burning is conducted by the resident of the property or the agent of the resident and a permit for such burning is obtained from the local open burning official of the municipality in which the property is located, and the open burning of brush in municipal landfills, transfer stations and municipal recycling centers, provided a permit for such burning is obtained from the fire marshal of the municipality where the facility is located, except that no open burning of brush shall occur (1) when national or state ambient air quality standards may be exceeded; (2) where a hazardous health condition might be created; (3) when the forest fire danger in the area is identified by the commissioner as extreme and where woodland or grass land is within one hundred feet of the proposed burn; (4) where there is an advisory from the commissioner of any air pollution episode; (5) where prohibited by an ordinance of the municipality; and (6) in the case of a municipal landfill, when such landfill is within an area designated as a hot spot on the open burning map prepared by the commissioner. A permit for the burning of brush at any municipal landfill, municipal transfer station or municipal recycling center shall be issued no more than six times in any calendar year. The proposed permit to burn brush at any municipal landfill, municipal transfer station or municipal recycling center shall be submitted to the commissioner by the fire marshal, with the approval of the chief elected official of the municipality in which the municipal landfill, municipal transfer station or municipal recycling center is located. The commissioner shall approve or disapprove the fire marshal’s proposed permitting of burning of brush at a municipal landfill, municipal transfer station or municipal recycling center within a reasonable time of the filing of such application. The burning of leaves, demolition waste or other solid waste deposited in such landfill shall be prohibited. The burning of nonprocessed wood for campfires and bonfires is not prohibited if the burning is conducted so as not to create a nuisance and in accordance with any restrictions imposed on such burning. Nothing in this subsection or in any regulation adopted pursuant to this subsection shall affect the power of any municipality to regulate or ban the open burning of brush within its boundaries for any purpose. Notwithstanding any other provision of this section, fire breaks for the purpose of controlling forest fires and controlled fires in salt water marshes to forestall uncontrolled fires are not prohibited. Open burning may be engaged in for any of the following purposes if the open burning official with jurisdiction over the area where the burning will occur issues an open burning permit: Fire-training exercises; eradication or control of insect infestations or disease; agricultural purposes; clearing vegetative debris following a natural disaster; and vegetative management or enhancement of wildlife habitat or ecological sustainability on municipal property or on any privately owned property permanently dedicated as open space. Open burning for such purposes on state property may be engaged in with the written approval of the commissioner. Local burning officials nominated for the purposes of this subsection shall be nominated only by the chief executive officer of the municipality in which the official will serve and shall be certified by the commissioner. The chief executive officer may revoke the nomination. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, governing open burning and may authorize or prohibit open burning consistent with this section. The regulations may require the payment of an application fee and inspection fee and may establish a certification procedure for local burning officials.

(g) The commissioner shall require, by regulations adopted in accordance with the provisions of chapter 54, the payment of a permit application fee sufficient to cover the reasonable costs of reviewing and acting upon an application for, and monitoring compliance with the terms and conditions of, any state or federal permit, license, order, certificate or approval required pursuant to this section. Any person obtaining a permit, pursuant to said regulations, for the construction or operation of a source of air pollution or for modification to an existing source of air pollution shall submit a permit fee of twice the amount of the fee established by regulations in effect on July 1, 1990. The commissioner shall require the payment of a permit application fee of two hundred dollars.

(h) The commissioner may require, by regulations adopted in accordance with the provisions of chapter 54, payment of a fee by the owner or operator of a source of air pollution, sufficient to cover the reasonable cost of a visual test of an air pollution control device through the use of a dust compound in the detection of leaks in such device, or the monitoring of such test, provided such fee may not exceed the average cost to the department for the conduct or monitoring of such tests plus ten per cent of such average cost. Except as specified in section 22a-27u, all payments received by the commissioner pursuant to this subsection shall be deposited in the General Fund and credited to the appropriations of the Department of Energy and Environmental Protection in accordance with the provisions of section 4-86.

(i) Notwithstanding the provisions of subsections (g) and (h) of this section, no municipality shall be required to pay more than fifty per cent of any fee established by the commissioner pursuant to said subsections.

(j) Fees or increased fees prescribed by this section shall not be applicable to residential property.

(k) (1) The commissioner may issue a general permit with respect to a category of new or existing stationary air pollution sources, except with respect to a source which is already covered by an individual permit, provided the general permit is not inconsistent with the federal Clean Air Act, as amended in 1990, 42 USC, Sections 7401 et seq., and as it may be further amended from time to time. Any person conducting an activity for which a general permit has been issued shall not be required to obtain an individual permit under this section, except as provided in subdivision (5) of this subsection. The general permit may regulate a category of sources which, whether or not requiring a permit under the federal Clean Air Act, (A) involve the same or substantially similar types of operations or substances, (B) require the same types of pollution control equipment or other operating conditions, standards or limitations, and (C) require the same or similar monitoring, and which, in the opinion of the commissioner, are more appropriately controlled under a general permit than under an individual permit. The general permit may require that any person proposing to conduct any activity under the general permit register such activity, including obtaining approval from the commissioner, before the general permit becomes effective as to such activity, and may include such other conditions as the commissioner deems appropriate, including, but not limited to, management practices and verification and reporting requirements. Any such reports shall be made available to the public by the commissioner. The commissioner shall grant an application for approval under a general permit without repeating the notice and comment procedures provided under subdivision (2) of this subsection, and such a grant shall not be subject to judicial review under subdivision (4) of this subsection. Registrations and applications for approval under the general permit shall be submitted on forms prescribed by the commissioner; application forms concerning activities regulated under the federal Clean Air Act shall require that the applicant provide such information as may be required by that act. The commissioner shall prepare, and annually amend, a list of holders of general permits under this section, which list shall be made available to the public.

(2) Notwithstanding any other procedures in this chapter, any regulations adopted thereunder, and chapter 54, the commissioner may issue a general permit in accordance with the following procedures: (A) The commissioner shall publish in a newspaper, having a substantial circulation in the affected area or areas, notice of (i) intent to issue a general permit, (ii) the right to inspect the proposed general permit, (iii) the opportunity to submit written comments thereon, and (iv) the right to a public hearing if, within the comment period, the commissioner receives a petition signed by at least twenty-five persons provided the notice shall state that the right to a public hearing may be exercised upon request of any person if the permit regulates an activity which is subject to provisions of the federal Clean Air Act; (B) the administrator of the United States Environmental Protection Agency and any states affected by the general permit shall be given notice as may be required by the federal Clean Air Act; (C) the commissioner shall allow a comment period of thirty days following publication of notice under subparagraph (A) of this subdivision during which interested persons may submit written comments concerning the permit to the commissioner; (D) the commissioner shall not issue the general permit until after the comment period and the public hearing, if one is held; (E) the commissioner shall publish notice of any general permit issued in a newspaper having a substantial circulation in the affected area or areas; and (F) summary suspension may be ordered in accordance with subsection (c) of section 4-182. Any person may request that the commissioner issue, modify, revoke or suspend a general permit in accordance with this subsection.

(3) Any general permit under this subsection shall be issued for a fixed term. A general permit covering an activity regulated under the federal Clean Air Act shall be issued for a term of no more than five years. A general permit covering an activity regulated under the federal Clean Air Act shall contain such additional conditions as may be required by that act.

(4) Notwithstanding any other provision of this chapter and chapter 54, with respect to a general permit concerning activities regulated under the federal Clean Air Act, any person who submitted timely comments thereon may appeal the issuance of such permit to the superior court in accordance with the provisions of section 4-183. Such appeal shall have precedence in the order of trial as provided in section 52-192.

(5) Subsequent to the issuance of a general permit, the commissioner may require a person whose activity is or may be covered by the general permit to apply for and obtain an individual permit pursuant to this chapter if he determines that an individual permit would better protect the land, air and waters of the state from pollution. The commissioner may require an individual permit under this subdivision in cases including, but not limited to, the following: (A) The permittee is not in compliance with the conditions of the general permit; (B) a change has occurred in the availability of demonstrated technology or practices for the control or abatement of pollution applicable to the permitted activity; (C) circumstances have changed since the time the general permit was issued so that the permitted activity is no longer appropriately controlled under the general permit, or a temporary or permanent reduction or elimination of the permitted activity is necessary; or (D) a relevant change has occurred in the applicability of the federal Clean Air Act. In making the determination to require an individual permit, the commissioner may consider the location, character and size of the source and any other relevant factors. The commissioner may require an individual permit under this subdivision only if the person whose activity is covered by the general permit has been notified in writing that an individual permit is required. The notice shall include a brief statement of the reasons for requiring an individual permit, an application form, a statement setting a time for the person to file the application and a statement that the general permit as it applies to such person shall automatically terminate on the effective date of the individual permit. Such person shall forthwith apply for, and use best efforts to obtain, the individual permit. Any person may petition the commissioner to take action under this subdivision.

(6) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this subsection.

(l) In any proceeding on an application for a permit which is required under 42 USC 7661a, the applicant, and any other person entitled under said section to obtain judicial review of the commissioner’s final action on such application may appeal such action in accordance with the provisions of section 4-183.

(m) The commissioner shall not issue a permit for an asphalt batch plant or continuous mix facility under the provisions of this section until July 1, 2004, unless the commissioner determines that the issuance of the permit will result in an improvement of environmental performance of an existing asphalt batch plant or continuous mix plant. The provisions of this section shall apply to any application pending on May 5, 1998. Nothing in this section shall apply to applications for upgrading, replacing, consolidating or otherwise altering the physical plant of an existing facility provided such upgrade, replacement, consolidation or alteration results in an improvement of environmental performance or in reduced total emissions of air pollutants.

(1967, P.A. 754, S. 4; 1969, P.A. 758, S. 4; 1971, P.A. 872, S. 17; P.A. 75-453, S. 1, 2; P.A. 76-232, S. 1, 3; P.A. 77-252; 77-604, S. 16, 84; P.A. 79-177; P.A. 81-127, S. 1, 2; 81-385, S. 1, 2; P.A. 83-159, S. 2, 3; 83-555, S. 2; 83-587, S. 74, 96; P.A. 84-5, S. 1, 2; 84-120, S. 1; 84-546, S. 133, 173; P.A. 85-515, S. 2; 85-571, S. 15; P.A. 87-165; P.A. 88-122; P.A. 90-231, S. 1, 28; 90-247, S. 1; P.A. 91-183; 91-369, S. 13, 36; P.A. 92-162, S. 5, 25; P.A. 93-428, S. 17, 19, 39; P.A. 95-165, S. 1; 95-218, S. 12; P.A. 96-64; P.A. 97-124, S. 4, 16; P.A. 98-112, S. 1, 2; P.A. 99-225, S. 2; P.A. 00-1, S. 1, 2; June Sp. Sess. P.A. 00-1, S. 31, 46; P.A. 01-204, S. 11, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; June 30 Sp. Sess. P.A. 03-6, S. 124, 125; P.A. 04-151, S. 1; P.A. 08-98, S. 8; June Sp. Sess. P.A. 09-3, S. 464; Sept. Sp. Sess. P.A. 09-8, S. 34; P.A. 11-80, S. 1.)

History: 1969 act required that regulations be consistent with federal act and qualify state and municipalities for federal aid, changed effective date of regulations, amendments or repeals from 60 to 30 days after publication, deleted provision protecting right to burn fuel or buildings under supervision and control of firemen’s training center instructors, gave commission power to administer oaths, take testimony and issue subpoenas and added Subsecs. (c) to (e); 1971 act replaced “commission”, i.e. clean air commission, with “commissioner”, i.e. commissioner of environmental protection, deleted Subsec. (b) re hearing powers and relettered remaining Subsecs. accordingly; P.A. 75-453 added Subsec. (e); P.A. 76-232 added Subsec. (f); P.A. 77-252 required that indirect source operating permit renewal be mandatory only when indirect source no longer conforms to plans etc. submitted to commissioner in Subsec. (e); P.A. 77-604 corrected reference to Sec. 22a-6 in Subsec. (a); P.A. 79-177 added Subsec. (g); P.A. 81-127 amended Subsec. (f) to add provisions re burning of brush in municipal landfills; P.A. 81-385 added Subsec. (h) allowing the commissioner to require payment of a fee by the operator of a source of air pollution to be applicable for any visual test of an air pollution control device conducted or monitored by the department; Sec. 19-508 transferred to Sec. 22a-174 in 1983; P.A. 83-159 amended Subsec. (h) by requiring that the visual test fee reflect the average rather than the actual cost; P.A. 83-555 amended Subsec. (g) to authorize increasing fee by amount sufficient to cover the cost of monitoring compliance with the terms of a state or federal permit; P.A. 83-587 made a technical amendment to Subsec. (h); P.A. 84-5 amended Subsec. (f) by increasing the maximum number of permits for burning brush in municipal landfill from three to six; P.A. 84-120 added Subsec. (c)(5) and (6), requiring permits for source which is subject to high risk hazardous air pollutants, burns waste oil or is allowed to exceed sulfur emission limits and requiring registration of sources not permitted, and substituted reference to Sec. 14-164c for reference to 14-100c; P.A. 84-546 made technical changes in Subsecs. (c) and (d), substituting references to Sec. 14-164c for references to Sec. 14-100c; P.A. 85-515 added Subsec. (i) re amount of fees paid by municipalities; P.A. 85-571 made no changes; P.A. 87-165 amended Subsec. (c) to require persons violating air pollution control regulations to obtain a permit; P.A. 88-122 amended Subsec. (c) to authorize the commissioner of environmental protection to require that sources obtain a permit if they violate a regulation; P.A. 90-231 amended Subsec. (f) to require commercial applicants to pay a $250 application fee and a $250 inspection fee, required municipal applicants to pay a $125 inspection fee, required the fees to be prescribed by regulations after July 1, 1995, amended Subsec. (g) to require persons obtaining permits pursuant to said subsection to pay a permit fee equal to twice the fee established by regulations, required a permit application fee of $100, required that said fees to be prescribed by regulations on and after July 1, 1992, added Subsec. (j) re registration of sources of air pollution and added Subsec. (k) exempting residential property from fees; P.A. 90-247 amended Subsec. (c)(5)(E) to include a violation of this chapter, a violation of an order and a violation of a permit; P.A. 91-183 amended Subsec. (c) to authorize the commissioner to adopt regulations concerning operating permits for sources of air pollution under the federal Clean Air Act amendments of 1990; P.A. 91-369 amended Subsec. (h) to modify the method by which payments received by the commissioner shall be deposited; P.A. 92-162 added new Subsec. (l) re general permits for certain minor activities regulated under this section; P.A. 93-428 amended Subsec. (l) to delete a minor inconsistent provision and added new Subsec. (m) re appeal of the commissioner’s actions re permit applications, effective July 1, 1993; P.A. 95-165 amended Subsec. (l)(2) to provide for a public hearing on a general permit upon the request of any person if the permit regulates an activity regulated under the federal Clean Air Act; P.A. 95-218 amended Subsec. (l)(1) to delete a prohibition on general permits for activities which will emit more than 25 tons of air pollutant per year; P.A. 96-64 amended Subsec. (f) to add provision re affect of subsection on municipal power to regulate open burning; P.A. 97-124 amended Subsec. (c) to authorize the commissioner to require air pollution sources to comply with certain regulations under the federal Clean Air Act and moved provision requiring renewal of certain registrations under this section, effective June 6, 1997; P.A. 98-112 added new Subsec. (n) re a two-year moratorium on permits for certain asphalt manufacturing facilities, effective May 5, 1998; P.A. 99-225 amended Subsec. (f) to require approval of municipal fire marshal for open burning by persons on residential property, to allow open burning at municipal transfer stations and recycling centers and to authorize open burning for certain fire control purposes; P.A. 00-1 amended Subsec. (f) to permit the burning of nonprocessed wood for campfires and bonfires, to allow local open burning officials to issue permits for open burning on residential property and for fire training, insect control, agricultural purposes, natural disaster clean-up, wildlife habitat and vegetative management and ecological sustainability, to establish a process for nominating and certifying local open burning officials, to allow open burning on state property with approval of the commissioner, to authorize the commissioner to adopt regulations governing open burning, and to make conforming and technical changes, effective March 30, 2000; June Sp. Sess. P.A. 00-1 amended Subsec. (n) to extend moratorium on issuance of permits from July 1, 2000, to July 1, 2001, effective June 21, 2000; P.A. 01-204 amended Subsec. (n) to extend moratorium on issuance of permits from July 1, 2001, to July 1, 2004, to add exception for commissioner’s determination that permit issuance will result in improvement of environmental performance, to provide that section shall not apply to the replacement of an existing facility, and to add provisions re upgrade, replacement, consolidation or alteration resulting in an improvement in environmental performance or in reduced total emissions of air pollutants, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (g) to increase permit application fee from $100 to $200 and to delete provision re fees as prescribed by regulation and amended Subsec. (j) to increase biennial registration fee from $75 to $150, to increase maximum registration fee for a premise from $5,000 to $7,500 and to delete provision re fees as prescribed by regulation, effective August 20, 2003; P.A. 04-151 deleted former Subsec. (j) re biennial registration, redesignated existing Subsecs. (k) to (n) as new Subsecs. (j) to (m), respectively, and made technical changes in Subsecs. (c) and (k)(1), effective May 21, 2004; P.A. 08-98 amended Subsec. (b) to add Subdivs. (1) and (2) re commissioner’s power to enter into contracts and serve on certain boards of directors, effective June 2, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (h) to delete “Except as specified in section 22a-27g”; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (h) to add “Except as specified in section 22a-27u”, effective October 5, 2009; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (h), effective July 1, 2011.

See Sec. 22a-27i re exemption of municipality for one year.

See Sec. 22a-174d re planting of trees or grass as condition of permit.

See Sec. 22a-196 re location of asphalt batching or continuous mix facilities.

See Secs. 22a-208l and 22a-208n re wood-burning facilities.

Cited. 36 CS 74.

Annotations to present section:

Cited. 227 C. 545; 233 C. 486.

Subsec. (c):

Cited. 192 C. 591; 218 C. 821.



Section 22a-174a - Annual fee. Schedule. Regulations.

Section 22a-174a is repealed, effective May 21, 2004.

(P.A. 90-231, S. 21, 28; P.A. 91-369, S. 25, 36; P.A. 93-235, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 126; P.A. 04-151, S. 18.)



Section 22a-174b - Internal performance evaluation program.

Section 22a-174b is repealed.

(P.A. 90-150, S. 2; P.A. 95-218, S. 23.)



Section 22a-174c - Modification, revocation and suspension of permits. Grounds.

(a) The Commissioner of Energy and Environmental Protection may, upon a showing of cause, modify, revoke or suspend any permit issued under this chapter in accordance with the provisions of chapter 54. Grounds for such modification, revocation or suspension shall include, but not be limited to, a violation of any provision of this chapter, including a violation of any regulation, permit or order adopted or issued thereunder, any unauthorized alteration to the source of air pollution after the issuance of a permit, a determination that the source, either alone or in combination with another source, endangers public health, safety or welfare or the environment, or misrepresentation of facts by the holder of the permit at any time.

(b) The remedies provided in this section shall be in addition to any others available to the commissioner.

(P.A. 90-150, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-174d - Planting of trees or turf grass as condition of permit. Regulations.

The Commissioner of Energy and Environmental Protection may require as a condition of a permit issued under section 22a-174 or 22a-183 that the applicant provide for the planting of trees or turf grass to offset carbon dioxide emitted into the atmosphere from the air contaminant source. The commissioner may require such planting in this state or elsewhere based on the amount of carbon dioxide emitted. The commissioner may adopt regulations to provide criteria or guidance for such planting. Such regulations (1) need not require a complete offset of emissions, (2) may require the planting of trees or turf grass only for certain types or sizes of sources, and (3) may require the planting of trees or turf grass in Connecticut, where feasible and appropriate.

(P.A. 90-219, S. 6; P.A. 95-218, S. 1; P.A. 11-80, S. 1.)

History: P.A. 95-218 added a provision re planting of trees or grass on the basis of the amount of carbon dioxide emitted, made adoption of regulations discretionary instead of mandatory and allowed such planting outside this state; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-174e - Decommissioning of stage II vapor recovery systems. Pressure decay test of stage I vapor recovery systems.

(a) As used in this section:

(1) “Decommission” means to render inoperable an operational stage II vapor recovery system by (A) permanently disconnecting all above-ground stage II vapor recovery equipment, and (B) sealing all above-ground and below-ground vapor or liquid paths that may release to the ambient air. Decommission does not require removal of below-ground stage II vapor recovery equipment;

(2) “Gasoline dispensing facility” means any site where gasoline is transferred to a motor vehicle from any stationary storage tank with a capacity of two hundred fifty gallons or more;

(3) “Pressure decay test” means an integrity test of the ullage portion of a gasoline storage system, during which such storage system is pressurized, pressure changes are monitored for a specified period of time and the final pressure is compared to an allowable value;

(4) “Stage I vapor recovery system” means a vapor recovery system that prevents the discharge to the ambient air of gasoline vapors while gasoline is transferred between a delivery vehicle and a gasoline dispensing facility; and

(5) “Stage II vapor recovery system” or “stage II vapor recovery equipment” means a vapor recovery system that prevents the discharge to the ambient air of gasoline vapors displaced during the dispensing of gasoline into a motor vehicle fuel tank.

(b) On or before July 1, 2015, the owner of any gasoline dispensing facility shall decommission any installed stage II vapor recovery equipment in accordance with subsection (c) of this section, notwithstanding any requirements in the regulations of Connecticut state agencies adopted by the Department of Energy and Environmental Protection pertaining to stage II vapor recovery systems. On or after June 18, 2013, no owner of any gasoline dispensing facility shall install a stage II vapor recovery system.

(c) Decommissioning of a stage II vapor recovery system shall: (1) Begin after such owner has notified the commissioner of the intent to decommission; (2) be performed in accordance with Section 14 of the 2009 “Recommended Practices for Installation and Testing of Vapor Recovery Systems at Vehicle Refueling Sites” of the Petroleum Equipment Institute; and (3) be completed within one hundred days from initiation, unless the Commissioner of Energy and Environmental Protection grants an extension of time for good cause after a request for such extension by the owner of a gasoline dispensing facility. Such notification shall be made at least thirty days prior to decommissioning on a form prescribed by the commissioner.

(d) The owner of any gasoline dispensing facility with a stage I vapor recovery system annually shall perform a pressure decay test of such system. Such owner shall notify the Commissioner of Energy and Environmental Protection at least seven business days prior to a scheduled test on a form prescribed by the commissioner.

(P.A. 91-332; P.A. 93-312, S. 4, 7; P.A. 99-225, S. 11; P.A. 11-80, S. 1; P.A. 13-120, S. 1.)

History: P.A. 93-312 extended coverage, after July 1, 1993, to facilities which dispense 1,000 gallons of gasoline per month and existing facilities which replace tanks with capacity of 1,000 gallons or more and broadened authority of commissioner re required equipment in vapor recovery systems, effective June 9, 1993; P.A. 99-225 added a provision authorizing regulations regarding annual testing of vapor recovery equipment in accordance with methods approved by the California Air Resources Board; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-120 replaced former provisions with Subsec. (a) defining “decommission”, “gasoline dispensing facility”, “pressure decay test”, “stage I vapor recovery system” and “stage II vapor recovery system”, Subsec. (b) re decommissioning stage II vapor recovery systems, Subsec. (c) re requirements for decommissioning and Subsec. (d) re pressure decay test of stage I vapor recovery systems, effective June 18, 2013.



Section 22a-174f - Market-based programs to achieve air quality standards. Regulations.

The Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, to provide for market-based programs to achieve attainment of the National Ambient Air Quality Standards established by the United States Environmental Protection Agency under the federal Clean Air Act. Such programs may include, without limitation, marketable permits and emission reduction credits.

(P.A. 93-235, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-174g - California motor vehicle emissions standards.

(a) On or before December 31, 2004, the Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to implement the light duty motor vehicle emission standards of the state of California, and shall amend such regulations from time to time, in accordance with changes in said standards. Such regulations shall be applicable to motor vehicles with a model year 2008 and later. Such regulations may incorporate by reference the California motor vehicle emission standards set forth in final regulations issued by the California Air Resources Board pursuant to Title 13 of the California Code of Regulations and promulgated under the authority of Division 26 of the California Health and Safety Code, as may be amended from time to time. Nothing in this section shall limit the commissioner’s authority to regulate motor vehicle emissions for any other class of vehicle.

(b) As part of the state’s implementation plan under the federal Clean Air Act, the Commissioner of Energy and Environmental Protection may establish a program to allow the sale, purchase and use of motor vehicles which comply with any regulations adopted by the commissioner which implement the California motor vehicles emissions standards for purposes of generating any emission reduction credits under said act. Nothing in this section shall prohibit the Commissioner of Energy and Environmental Protection from establishing a program to require the sale, purchase and use of motor vehicles which comply with any regulations adopted by the commissioner which implement the California motor vehicle emissions standards.

(P.A. 93-312, S. 2, 7; P.A. 03-218, S. 10; P.A. 04-84, S. 1; P.A. 11-80, S. 1.)

History: P.A. 93-312 effective July 1, 1993; P.A. 03-218 added provision re incorporation by reference of the California motor vehicle emission standards, effective July 1, 2003; P.A. 04-84 designated existing provisions as Subsec. (b), added new Subsec. (a) re implementation of California light duty motor vehicle emission standards, and moved existing provision re incorporation of California standards by reference to new Subsec. (a); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-174h - High-emissions motor vehicles scrappage program.

The Commissioner of Energy and Environmental Protection may develop a program to acquire from Connecticut residents, and to remove from highway use, motor vehicles which are not in compliance with state motor vehicle emissions standards or which are otherwise determined by the commissioner to be high-emission vehicles the removal of which would provide a cost-effective benefit with regard to the state’s air quality. Such program shall not apply to any vehicle registered as an antique, rare or special interest vehicle under section 14-20. On or before February 1, 1994, the commissioner shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment as to the most cost-effective design and specifications for such program and any methods for funding such program.

(P.A. 93-312, S. 3, 7; P.A. 11-80, S. 1.)

History: P.A. 93-312 effective July 1, 1993; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-174i - Mobile emissions reduction credit programs for vehicle conversions.

Any program adopted by the Commissioner of Energy and Environmental Protection providing for mobile emissions reduction credits shall allow credit for emission reductions achieved by vehicle conversions eligible for such tax credit even if the conversion took place before the credit program began.

(P.A. 94-170, S. 4, 5; P.A. 11-80, S. 1.)

History: P.A. 94-170 effective July 1, 1994; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-174j - Emissions performance standards applicable to emissions caused by electricity generation. Regulations.

Not later than May 1, 2006, the Public Utilities Regulatory Authority shall complete an investigation of the potential impact on electric reliability and electric rates created by promulgation of the regulations under this section. If such investigation concludes that there is no negative impact on such reliability and rates, not later than July 1, 2006, the Commissioner of Energy and Environmental Protection shall, in conjunction with the Public Utilities Regulatory Authority and by regulations adopted in accordance with chapter 54, establish uniform emissions performance standards to regulate emissions to the air from the generation of electricity supplied to end use customers in this state. Such performance standards shall, to the greatest extent possible, be designed to improve air quality in this state and to further the attainment of the National Ambient Air Quality Standards promulgated by the United States Environmental Protection Agency. Such performance standards shall apply to emissions caused by electricity generation in any location in North America used to supply end use customers in this state, shall limit emissions to levels consistent with those permitted from technically similar generators located in this state and shall limit the amount of air pollutants, including, but not limited to, nitrogen oxides, sulfur oxides and carbon dioxide emitted per megawatt hour of electricity produced. Such performance standards may provide for a program for purchase of offsetting reductions in emissions and trading of emission credits.

(P.A. 98-28, S. 24, 117; P.A. 05-227, S. 2; P.A. 11-80, S. 1.)

History: P.A. 98-28 effective July 1, 1998; P.A. 05-227 added requirement for Department of Public Utility Control to complete an investigation, changed the deadline for adopting regulations from January 1, 1999, to July 1, 2006, reworded language re performance standards and their applicability, deleted carbon monoxide and mercury from list of limited air pollutants, and deleted provision that made effectiveness of standards contingent on other states; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011 (Revisor’s note: “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” to conform with changes made by P.A. 11-80).



Section 22a-174k - Outdoor wood-burning furnaces.

(a) For purposes of this section, “outdoor wood-burning furnace” means an accessory structure or appliance designed to be located outside living space ordinarily used for human habitation and designed to transfer or provide heat, via liquid or other means, through the burning of wood or solid waste, for heating spaces other than where such structure or appliance is located, any other structure or appliance on the premises, or for heating domestic, swimming pool, hot tub or jacuzzi water. “Outdoor wood-burning furnace” does not include a fire pit, wood-fired barbecue or chiminea.

(b) No person shall, from July 8, 2005, to the effective date of regulations promulgated by the United States Environmental Protection Agency to regulate outdoor wood-burning furnaces, construct, install, establish, modify, operate or use an outdoor wood-burning furnace, unless (1) the outdoor wood-burning furnace was constructed, installed, established, modified, operated or in use prior to July 8, 2005, or (2) the outdoor wood-burning furnace complies with the following:

(A) Installation of the outdoor wood-burning furnace is not less than two hundred feet from the nearest residence not serviced by the outdoor wood-burning furnace;

(B) Installation of the chimney of the outdoor wood-burning furnace is at a height that is more than the height of the roof peaks of the residences that are located within five hundred feet of the outdoor wood-burning furnace, which residences are not serviced by the outdoor wood-burning furnace, provided the chimney height is not more than fifty-five feet;

(C) No other materials are burned in the outdoor wood-burning furnace other than wood that has not been chemically treated; and

(D) Installation and operation of the outdoor wood-burning furnace is in accordance with the manufacturer’s written instructions, provided such instructions do not conflict with the provisions of this section.

(c) The provisions of this section shall be enforced by the Commissioner of Energy and Environmental Protection and may be enforced by the municipality affected by the operation or potential operation of an outdoor wood-burning furnace.

(d) Any person who operates an outdoor wood-burning furnace in violation of this section shall be deemed to have committed an infraction and shall be fined not more than ninety dollars. Each day of operation of such outdoor wood-burning furnace in violation of this section shall be a separate violation.

(P.A. 05-227, S. 1; P.A. 11-80, S. 1.)

History: P.A. 05-227 effective July 8, 2005; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 22a-174l - Emergency engines and distributed generation resources.

(a) Not later than sixty days after June 4, 2007, the Commissioner of Energy and Environmental Protection shall issue notice of intent to issue a general permit regarding the construction and operation of new or existing emergency engines and distributed generation resources that (1) generate no more than two megawatts of electricity; and (2) are approved by the Public Utilities Regulatory Authority to participate in the markets administered by the regional independent system operator in accordance with subsection (b) of section 16-246g. Before issuing such permit, the sources to be covered by such permit shall provide the Commissioner of Energy and Environmental Protection with any information said commissioner deems necessary for the issuance of such permit. Any such general permit shall be issued in accordance with the provisions of subsection (k) of section 22a-174 and the general permit, and any authorization to operate under such permit, shall expire on the later of December 31, 2010, or ninety days after the energizing of the Middletown-Norwalk 345 kv transmission line approved by the Connecticut Siting Council. Notwithstanding this section, the Commissioner of Energy and Environmental Protection may, in consultation with the chairperson of the Public Utilities Regulatory Authority, renew such general permit in accordance with the provisions of subsection (k) of section 22a-174, provided the Commissioner of Energy and Environmental Protection determines that renewal of such general permit is consistent with the requirements of subsection (b) of this section. The provisions of the general permit shall include, but not be limited to: Minimum setback provisions, limitations on hours of operation, requirements for air pollution controls certified to achieve a minimum reduction in emissions of nitrogen oxides of ninety per cent, directionally correct offsets at a ratio to be determined by the Commissioner of Energy and Environmental Protection, required control equipment, requirements for monitoring, reporting and recordkeeping, and any other requirement that said commissioner deems necessary. The provisions of this section are in addition to any other authority provided by law to said commissioner.

(b) When issuing or renewing the general permit pursuant to this section, the Commissioner of Energy and Environmental Protection shall consider energy generation that will maximize the savings to the state’s electric ratepayers and benefit the state’s economy as a whole, but shall ensure that any emission increases resulting from the operation of sources covered by the general permit are offset by emission decreases from sources in Connecticut consistent with Connecticut’s air quality attainment planning needs and requirements. The sources of decreases in emissions may include, but not be limited to, electric generation sources and demand response.

(P.A. 07-242, S. 102; P.A. 11-80, S. 1, 61.)

History: P.A. 07-242 effective June 4, 2007; P.A. 11-80 amended Subsec. (a) by changing “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, changing “Department of Public Utility Control” to “Public Utilities Regulatory Authority” and changing “Public Utilities Control Authority” to “Public Utilities Regulatory Authority”, amended Subsec. (b) by changing “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and deleting provision re consultation with chairperson of Public Utilities Control Authority, and deleted former Subsec. (c) re report to General Assembly, effective July 1, 2011.



Section 22a-174l and 22a-174m - and 22a-174m. Emergency engines and distributed generation resources. Sale of allowances from the combined heat and power long-term power purchase agreement set-aside account; sale dates and price.

Sections 22a-174l and 22a-174m are repealed, effective October 1, 2013.

(P.A. 07-242, S. 102; P.A. 10-64, S. 6; P.A. 11-80, S. 1, 61; P.A. 13-209, S. 20.)



Section 22a-174m - Sale of allowances from the combined heat and power long-term power purchase agreement set-aside account. Sale dates and price.

(a) The Commissioner of Energy and Environmental Protection shall offer for sale allowances from the combined heat and power long-term power purchase agreement set-aside account to eligible carbon dioxide budget sources that operate carbon dioxide budget units, which are also combined heat and power units, and that operate pursuant to long-term purchase power agreements executed prior to January 1, 2001, pursuant to which: (1) Additional operating costs resulting from the implementation of section 22a-174-31 of the regulations of Connecticut state agencies cannot be passed along to the purchasing party, and (2) the carbon dioxide budget source certifies the inability to recover the costs of carbon dioxide allowances as a result of participating in electricity markets.

(b) The sale of allowances, as described in subsection (a) of this section shall occur not later than June 1, 2012, June 1, 2013, and June 1, 2014. The price of such allowances shall be two dollars and two cents, as indexed for inflation in years 2012, 2013 and 2014, as follows: Two dollars and two cents multiplied by the ratio of the Consumer Price Index for all urban consumers, as published by the United States Department of Labor as of August thirty-first of the previous calendar year to the Consumer Price Index for all urban consumers for August 2008.

(P.A. 10-64, S. 6; P.A. 11-80, S. 1.)

History: P.A. 10-64 effective May 18, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-175 - (Formerly Sec. 19-508a). Penalties for violations. Penalties for false statements.

(a) Any person who knowingly or with criminal negligence violates any provision of this chapter, or any regulation, order or permit adopted or issued thereunder except for a violation of subsection (b) of this section, shall be fined not more than twenty-five thousand dollars per day for each day of violation or be imprisoned not more than one year, or both. A subsequent conviction for any such violation shall carry a fine of not more than fifty thousand dollars per day for each day of violation or imprisonment for not more than two years, or both.

(b) Any person who knowingly makes any false statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained under this chapter, or under any regulation, order or permit adopted or issued thereunder, or who falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required to be maintained under the provisions of this chapter, or any regulation, order or permit adopted or issued thereunder, shall, upon conviction, be fined not more than ten thousand dollars for each violation or imprisoned not more than six months for each violation, or both.

(1972, P.A. 103, S. 1; P.A. 76-232, S. 2, 3; P.A. 87-338, S. 2, 11; P.A. 90-247, S. 4; P.A. 95-165, S. 2.)

History: 1972 act replaced previous provisions re grants to municipalities for reduction, control or elimination of waste disposal or air pollution (Revisor’s note: The 1972 act was codified as Sec. 19-508a which statutory number had previously been assigned to 1969, P.A. 751, S. 9 in the 1969 supplement to the general statutes. The 1969 act was then transferred to Sec. 19-424m); P.A. 76-232 deleted option of three-month imprisonment for penalty and imposed $50 maximum penalty for first offense and $200 penalty for subsequent violations, replacing $100 maximum penalty previously applicable in all cases under Subsec. (a); Sec. 19-508a transferred to Sec. 22a-175 in 1983; P.A. 87-338 applied provisions of Subsec. (b) to any violation of Sec. 22a-178 or regulation adopted thereunder and deleted reference to burning in open air in Subsec. (a); P.A. 90-247 amended Subsec. (a) to apply penalties to violations of the chapter, orders or permits, increased the penalties from not more than $50,000, added provision re imprisonment and increased penalty for subsequent convictions, and amended Subsec. (b) by deleting all existing provisions and establishing a penalty for false statements; P.A. 95-165 amended Subsec. (a) to provide for a criminal penalty in the case of knowing violations instead of wilful violations and to make an exception for violations penalized under Subsec. (b).



Section 22a-176 - (Formerly Sec. 19-510). Consideration in making regulations and issuing orders.

The commissioner in making regulations and issuing orders and in enforcing the provisions of this chapter shall take into consideration all of the facts and circumstances bearing on the reasonableness of the activity involved and the regulations proposed to control it, including: (1) The character and degree of injury to, or interference with, safety, health or the reasonable use of property which is caused or threatened to be caused; (2) the social and economic value of the activity involved; (3) the suitability or unsuitability of such activity to the area in which it is located; and (4) the practicability, both scientific and economic, of reducing or eliminating the discharge resulting from such activity. In all cases the commissioner shall exercise a wide discretion in weighing the equities involved and the advantages and disadvantages to the residents of the area involved and to any lawful business, occupation or activity involved resulting from requiring compliance with the specific requirements of any order or regulation. Any regulations adopted by the commissioner pursuant to sections 22a-191 and 22a-231 shall take into consideration the evaluation of the health risks of dioxins and furans developed by the Commissioner of Public Health pursuant to section 22a-192.

(1967, P.A. 754, S. 5; 1971, P.A. 872, S. 19; P.A. 86-332, S. 8, 20; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1971 act deleted references to repealed clean air commission; Sec. 19-510 transferred to Sec. 22a-176 in 1983 and alphabetic Subdiv. indicators replaced editorially by the Revisors with numeric indicators; P.A. 86-332 added provision requiring that regulations take into consideration the evaluation of health risks of dioxins and furans; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 22a-177 - (Formerly Sec. 19-513a). Enforcement of regulations. Complaints.

The commissioner shall enforce all regulations adopted by him. The commissioner, in the case of any written complaint or upon his own initiative, shall have the power to enter and inspect any building or place, except a private residence, for the purpose of investigating sources of air pollution and ascertaining compliance with any such regulation. The commissioner may apply to any court having criminal jurisdiction over such building or place, for a warrant to inspect such premises to determine compliance with such regulations or sources of air pollution. All information gained by such inspection shall be kept confidential except as it relates directly to air pollution. If samples are taken for analysis, a duplicate of the analytical report shall be furnished promptly to the person suspected of causing air pollution.

(1969, P.A. 758, S. 7; 1971, P.A. 872, S. 21; P.A. 73-537, S. 1, 3.)

History: 1971 act deleted references to regulations of the commission, i.e. clean air commission; P.A. 73-537 deleted provision calling upon commissioner to eliminate air pollution sources by “conference, conciliation and persuasion”; Sec. 19-513a transferred to Sec. 22a-177 in 1983.



Section 22a-178 - (Formerly Sec. 19-514). Orders to correct violations. Hearings. Modification and extension. Orders to owners. Joint and several liability. Filing of certified copy or notice on land records. Orders to investigate.

(a) If the commissioner finds that any person has violated any provision of this chapter, or any regulation, order, or permit adopted or issued thereunder, he may issue a written order against the person alleged to be committing such violation and shall cause a true copy thereof to be served upon such person by certified mail with return receipt requested or by a state marshal or indifferent person, and the original thereof, with a return of such service endorsed thereon, shall be filed with the commissioner. Such order shall specify the nature of the violation and specify a reasonable period of time within which such person shall take such measures as will correct or remedy any such violation.

(b) If the commissioner finds that (1) a violation of a regulation or the terms or conditions of a permit issued pursuant to section 22a-174 exists and (2) the person alleged to be committing such violation has received written notification of two violations in the preceding one-year period, the commissioner shall require an emission test of the air contaminant source at the expense of the source. If the results of such test indicate noncompliance with a regulation or the terms or conditions of a permit, the commissioner shall issue an order requiring pollution abatement.

(c) Unless such person files a written answer thereto within thirty days after the date of service and requests a hearing thereon before the commissioner, an order issued pursuant to this section shall be final and not subject to appeal to the commissioner. Upon receipt of such request, the commissioner shall grant a hearing as soon thereafter as is practicable. The testimony at the hearing shall be under oath and recorded stenographically or by a sound-recording device, but the parties shall not be bound by the strict rules of evidence in courts of law at such hearing. True copies of the transcript and of any other record made of or at such hearing shall be furnished to the respondent at his request and at his expense.

(d) After the hearing, the commissioner shall consider all the evidence and affirm, modify or revoke the order in his discretion. By agreement of the commissioner and the person or persons subject to the order, the commissioner may, after the hearing or at any time after the issuance of the order, modify such order or extend the time for compliance set forth in the order, and any such modification or extension by agreement shall be deemed to be a revision of the order and shall not constitute a new order. There shall be no hearing subsequent to, or any appeal from, any modification or extension by agreement.

(e) Whenever the commissioner issues an order to any person to correct a violation and such person is not the owner of the land at which the violation occurred or exists, the commissioner may issue an order to the owner of such land to correct such violation. Such an order shall be sent by certified mail, return receipt requested, to the owner at his last-known post-office address, with a notice that such order shall be filed on the land records in which the land is located. Any owner to whom such an order is issued shall have all the rights and privileges provided by this chapter and section 4-183 and shall be subject to section 22a-182a.

(f) If the commissioner issues an order under this chapter to two or more persons, including a landowner and the person causing the pollution or creating or maintaining the potential air pollution source, each such person shall be jointly and severally liable.

(g) When an order issued by the commissioner to any person pursuant to this chapter becomes final, except for an order to create or use emission reduction credits, the commissioner shall cause a certified copy or notice of the final order to be filed on the land records in the town where the subject property is located, and such certified copy or notice shall constitute a notice to the owner’s heirs, successors and assigns. When the order has been fully complied with or revoked, the commissioner shall issue a notice showing such compliance or revocation, which the commissioner shall cause to be recorded on the land records in the town wherein the order was previously recorded.

(h) If the commissioner has reasonable cause to believe, based on department investigation, test data or other credible information, that any person has violated or is about to violate any provision of this chapter, or any regulation, order, or permit adopted or issued thereunder, he may issue an order to such person to investigate, by monitoring, production of records, or any other means, the source of air pollution. Such order may also require that if the investigation determines there is or has been a violation of any provision of this chapter, or any regulation, order, or permit adopted or issued thereunder, the respondent shall correct such violation. An order issued under this subsection shall be subject to subsections (a) to (f), inclusive, of this section.

(1967, P.A. 754, S. 9; 1969, P.A. 758, S. 8; 1971, P.A. 872, S. 22; 1972, P.A. 103, S. 2; P.A. 73-537, S. 2, 3; P.A. 75-160, S. 1, 2; P.A. 77-44; P.A. 87-338, S. 3, 11; P.A. 90-150, S. 3; 90-247, S. 2; P.A. 99-225, S. 1; P.A. 00-99, S. 64, 154; P.A. 04-151, S. 2; P.A. 05-288, S. 101; P.A. 06-76, S. 2.)

History: 1969 act required that order specify nature of violation in Subsec. (a) and added provision in Subsec. (b) re request for hearing and required that such request be a condition precedent to taking appeal; 1971 act replaced “commission”, i.e. clean air commission, with “commissioner”, i.e. commissioner of environmental protection; 1972 act excluded violations specified in Sec. 19-508a; P.A. 73-537 deleted clause which limited issuance of order to cases where conference, conciliation etc. failed to remedy violations and deleted exclusion for violations specified in Sec. 19-508a; P.A. 75-160 allowed notification “by certified mail with return receipt requested” in Subsec. (a); P.A. 77-44 added Subsec. (c); Sec. 19-514 transferred to Sec. 22a-178 in 1983; P.A. 87-338 amended Subsec. (a) to apply provisions to violations of the terms or conditions of a permit and to make issuance of an order discretionary rather than mandatory and amended Subsec. (b) to make orders final unless a written answer is filed to the order within 30 days, deleting requirement that request for a hearing is precedent to taking appeal under Sec. 22a-182; P.A. 90-150 inserted new Subsec. (b) re requiring emission test if source has two violations in the preceding one-year period, made technical change in Subsec. (c), and relettered the remaining Subsecs.; P.A. 90-247 amended Subsec. (a) to apply provisions to violations of this chapter and violations of an order, deleted the provision allowing a person to request a hearing upon an order concerning plans and specifications, added Subsec. (c) re modification of orders and extensions of time, Subsec. (d) re the issuance of orders to owners of the land at which the violation occurred, Subsec. (e) re joint and several liability and Subsec. (g) re orders to potential violators, and relettered Subsec. (c) as Subsec. (f); P.A. 99-225 amended Subsec. (g) to provide that final orders issued under this section shall be recorded by the commissioner on land records; P.A. 00-99 replaced reference to sheriff with state marshal in Subsec. (a), effective December 1, 2000; P.A. 04-151 amended Subsec. (g) to require the respondent, rather than the commissioner, to file order, to add exception for an order to create or use emission reduction credits, to require the recipient, rather than the commissioner, to file certificate, to add provisions re where the respondent and recipient do not own the subject property, and to add requirement re submission of a certified copy, effective May 21, 2004; P.A. 05-288 made a technical change in Subsec. (g), effective July 13, 2005; P.A. 06-76 amended Subsec. (g) to require commissioner, rather than respondent, to perform required filing and to make conforming changes.



Section 22a-179 - (Formerly Sec. 19-515). Application of Uniform Trade Secrets Act.

Whenever the commissioner issues an order to any person to correct a violation of any provision of this chapter, or any regulation, order or permit adopted or issued thereunder, the provisions of chapter 625 shall apply during the pendency of any proceeding arising therefrom. Any information as to secret processes or methods shall be kept confidential.

(1967, P.A. 754, S. 10; 1971, P.A. 872, S. 23; P.A. 90-247, S. 6.)

History: 1971 act replaced “commission”, i.e. clean air commission, with “commissioner”, i.e. commissioner of environmental protection; Sec. 19-515 transferred to Sec. 22a-179 in 1983; P.A. 90-247 deleted existing provisions re action on orders after hearing and replaced it with provision re application of uniform trade secrets act.



Section 22a-180 - (Formerly Sec. 19-516). Penalty for violations of orders. Injunctions. Joint and several liability.

(a) In addition to those penalties provided by section 22a-175, any person who violates any provision of this chapter, or any regulation, order or permit adopted or issued thereunder may be assessed a civil penalty by the court not to exceed twenty-five thousand dollars for each offense. Each violation shall be a separate and distinct offense and, in the case of a continuing violation, each day of continuance thereof shall be deemed to be a separate and distinct offense. The Commissioner of Energy and Environmental Protection may request the Attorney General to bring a civil action in the superior court for the judicial district of Hartford to have such assessment imposed by the court. In addition, the commissioner may request the Attorney General to institute a civil action in the superior court for the judicial district of Hartford for injunctive relief to restrain any further violation of any provision of this chapter, or any regulation, order or permit adopted or issued thereunder. The superior court shall grant such relief upon notice and hearing. If two or more persons are responsible for a violation of any provision of this chapter, or any regulation, order or permit adopted or issued thereunder, such persons shall be jointly and severally liable.

(b) In addition to those penalties provided by section 22a-175 and subsection (a) of this section, if any person fails to comply with any corrective provision of an order within six months of the date prescribed for the corrective provision of the order issued pursuant to the provisions of this chapter and (1) no request from such person for a hearing on such order or appeal therefrom is pending at the end of such six-month period, (2) the time for making such request or taking such appeal has expired, and (3) the commissioner determines that such noncompliance is not due to factors beyond the control of such person, the commissioner shall request the Attorney General to bring an action in the superior court for the judicial district of Hartford for injunctive relief to restrain any further violation of the order and to secure compliance with the order or any part thereof. During the pendency of any action brought pursuant to this subsection, the commissioner shall pursue any administrative measure available to obtain compliance.

(1967, P.A. 754, S. 11; 1969, P.A. 758, S. 9; 1971, P.A. 872, S. 24; 1972, P.A. 103, S. 3; P.A. 78-280, S. 2, 127; P.A. 87-338, S. 4, 11; P.A. 88-230, S. 1, 12; 88-364, S. 38, 123; P.A. 90-98, S. 1, 2; 90-150, S. 1; 90-247, S. 3; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-80, S. 1.)

History: 1969 act increased maximum penalty from $500 to $1,000 and removed clause which allowed institution of civil action only if preventative or corrective measures are not taken; 1971 act replaced “commission”, i.e. clean air commission, with “commissioner”, i.e. commissioner of environmental protection; 1972 act allowed imposition of penalty “in addition to those penalties provided by Sec. 19-508a”; P.A. 78-280 replaced “county” with “judicial district”; Sec. 19-516 transferred to Sec. 22a-180 in 1983; P.A. 87-338 amended the section by changing the amount of the penalty from $5,000 per week to $1,000 per day and authorizing the commissioner of environmental protection to request the attorney general to bring an action for imposition of the penalty; P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made technical changes; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-150 added Subsec. (b) re mandatory referral of certain matters to the attorney general for the purpose of obtaining injunctive relief; P.A. 90-247 provided that penalties apply to violations of regulations and permits, increased the penalty from a maximum of $1,000 to a maximum of $25,000 and added provision re joint and several liability; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

Cited. 227 C. 545.



Section 22a-181 - (Formerly Sec. 19-517). Emergency action.

Notwithstanding the provisions of this chapter or any other provisions of law, if the commissioner finds that an air pollution emergency exists caused by adverse meteorological conditions, such as an inversion or a stagnant high pressure system, which requires immediate action to protect the public health or safety, he may order any person causing air pollution to reduce or discontinue air pollution immediately. If under any circumstances the commissioner finds any person is causing air pollution to such an extent as to require immediate action to protect the public health or safety, he may order such person to reduce or discontinue the air pollution immediately. Upon the issuance of any such order, the commissioner shall fix a place and time, not later than forty-eight hours thereafter, for a hearing to be held before him. Not more than twenty-four hours after the conclusion of such hearing, and without adjournment thereof, the commissioner shall affirm, modify or set aside his order.

(1967, P.A. 754, S. 12; 1971, P.A. 872, S. 25; 1972, P.A. 103, S. 4.)

History: 1971 act replaced “commission”, i.e. clean air commission, with “commissioner”, i.e. commissioner of environmental protection; 1972 act reworded provision re immediate action for protection of public health or safety; Sec. 19-517 transferred to Sec. 22a-181 in 1983.



Section 22a-182 - (Formerly Sec. 19-518). Appeals. Exceptions.

Section 22a-182 is repealed.

(1967, P.A. 754, S. 13; 1969, P.A. 758, S. 10; 1971, P.A. 870, S. 53; 872, S. 26; 1972, P.A. 103, S. 5; P.A. 73-665, S. 6, 17; P.A. 74-183, S. 235, 291; P.A. 76-436, S. 204, 681; P.A. 77-603, S. 56, 125; P.A. 78-280, S. 1, 127; June Sp. Sess. P.A. 83-29, S. 25, 82; P.A. 87-338, S. 10, 11.)



Section 22a-182a - Appeals from decisions in contested cases.

Notwithstanding the provisions of section 4-183, any appeal by a person aggrieved by a final decision of the Commissioner of Energy and Environmental Protection made in a contested case under the provisions of this chapter shall be brought in the superior court for the judicial district of New Britain.

(P.A. 87-338, S. 7, 11; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 11-80, S. 1.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-183 - (Formerly Sec. 19-519). Permit for exemption from regulations.

(a) Any person who owns or is in control of any plant, building, structure, process or equipment may apply to the commissioner for a permit granting an exemption or partial exemption from regulations issued pursuant to this chapter governing the quality, nature, duration or extent of discharges of air pollutants. The application shall be accompanied by, or the applicant shall furnish, such information and data as the commissioner may require. The commissioner may grant such permit if he finds that the discharges occurring or proposed to occur do not constitute a danger to public health or safety, and compliance with the regulations from which exemption is sought would produce substantial practical difficulty or hardship without equal or greater benefits to the public.

(b) No permit shall be granted pursuant to this section (1) except after a public hearing held by the commissioner, (2) until the commissioner has considered the relative interests of the applicant, owners of other property likely to be affected by the discharges, and the general public, as specified in section 22a-176, and (3) unless the commissioner has determined whether the source, either alone or in combination with another source, if granted such permit, endangers public health, safety or welfare or the environment.

(c) The exemption or partial exemption granted by any permit pursuant to this section shall be limited in duration to no more than five years. The Commissioner of Energy and Environmental Protection may, upon further application pursuant to this section, grant further exemption or partial exemption from the regulations adopted under this chapter for additional periods of not more than five years’ duration.

(d) For any application for a permit under this chapter pending before the commissioner on June 1, 1998, for which the commissioner has not published notice of his tentative determination on the application, if the commissioner determines that compliance by an applicant with the requirements of section 22a-6l is necessary to more adequately apprise the public or abutting landowners of the proposed activity, the commissioner may require compliance with such section.

(1967, P.A. 754, S. 14; 1969, P.A. 758, S. 11; 1971, P.A. 872, S. 27; P.A. 98-216, S. 3, 5; P.A. 11-80, S. 1.)

History: 1969 act substituted Sec. 19-510 for repealed Sec. 19-509 in Subsec. (b); 1971 act replaced “commission”, i.e. clean air commission, with “commissioner”, i.e. commissioner of environmental protection; Sec. 19-519 transferred to Sec. 22a-183 in 1983; P.A. 98-216 added “substantial” in Subsec. (a), divided Subsec. (b) into Subdivs. and added new Subdiv. (3) re consideration of public health, safety or welfare or the environment, amended Subsec. (c) by limiting exemption to no more than five years and authorizing the commissioner to grant further exemption, and added new Subdiv. (d) re pending applications, effective June 1, 1998; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.

See Sec. 22a-174d re planting of trees or turf grass as condition of permit.



Section 22a-184 - (Formerly Sec. 19-519a). Causing of air pollution prohibited. Permits for air contaminant sources.

No person shall cause air pollution in violation of any provisions of this chapter or section 14-164c or of the regulations adopted hereunder; no person shall construct, install, enlarge, or establish a new air contaminant source specified in regulations adopted by the commissioner without a permit issued by the commissioner, or in violation of an order of said commissioner. The commissioner may request the Attorney General to institute an action in the superior court for the judicial district of Hartford for injunctive relief to restrain any violation of this section.

(1969, P.A. 758, S. 6; P.A. 84-546, S. 134, 173; P.A. 87-338, S. 5, 11; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: Sec. 19-519a transferred to Sec. 22a-184 in 1983; P.A. 84-546 made technical change, substituting reference to Sec. 14-164c for reference to Sec. 14-100c; P.A. 87-338 added provision re suits for injunctive relief; P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 22a-185 - (Formerly Sec. 19-520a). Municipal districts for control of air pollution.

Upon approval of the commissioner, any municipality, pursuant to ordinance, may join with any other municipality or combination thereof, in the formation of a district for the control of air pollution. Any municipality or such district may adopt ordinances or regulations for the control of air pollution within its territorial limits. Such ordinances or regulations may embody the regulations promulgated hereunder, in whole or in part, or may consist of other ordinances or regulations in conformity with the regulations promulgated hereunder. No such ordinance or regulation shall be effective until fifteen days after approval by the commissioner. If the commissioner fails to act upon such ordinances or regulations within sixty days after submission to him, such ordinances or regulations shall be deemed to be approved. In acting upon such ordinances or regulations the commissioner shall give due consideration to the standards set forth in section 22a-176. Nothing contained in this section shall be construed to prevent the enforcement of any municipal ordinance or regulation for the control of air pollution not in conflict with this chapter or any regulations promulgated hereunder, which ordinance or regulation was adopted by the legislative body of any municipality prior to July 6, 1967. Subject to the approval of the commissioner, nothing contained in this section shall prohibit a municipal ordinance or regulation from imposing stricter controls than the regulations promulgated hereunder.

(1969, P.A. 758, S. 12; 1971, P.A. 872, S. 28.)

History: 1971 act replaced “commission”, i.e. clean air commission with “commissioner”, i.e. commissioner of environmental protection; Sec. 19-520a transferred to Sec. 22a-185 in 1983.



Section 22a-186 - Permit for the construction and operation of an air contaminant source.

No person required by the provisions of section 22a-174 to obtain a permit for the construction and operation of an air contaminant source, including, but not limited to, a fume incinerator, shall construct and operate such source, except as authorized by the Commissioner of Energy and Environmental Protection. Any use or operation of such source not authorized by the commissioner shall be cause for the commissioner to revoke the subject permit. The commissioner, as he deems necessary, may require an emission test of the source as a condition of such permit. The results of any such test shall be sent to the legislative body of the municipality in which the source is located upon request of such legislative body. The commissioner may require, by regulations adopted in accordance with the provisions of chapter 54, payment of a fee by the owner or operator of an air contaminant source sufficient to cover the reasonable cost to the Department of Energy and Environmental Protection of conducting or monitoring an emission test required pursuant to this section or section 22a-174. The commissioner may revoke the permit of any person who violates any regulation adopted by the commissioner pursuant to section 22a-174.

(P.A. 83-159, S. 1, 3; P.A. 04-151, S. 3; P.A. 11-80, S. 1.)

History: P.A. 04-151 made technical changes, revised provisions re revocation of permit, and changed provisions re emission test of a source from a possible requirement before issuance of a permit to a possible condition of a permit, effective May 21, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-186a - Considerations in issuance of permit.

No permit under section 22a-174 or 22a-183, except a permit for the burning of brush under subsection (f) of said section 22a-174, shall be granted, renewed or modified unless the commissioner considers air pollution emitted from all sources on the land where the activity requiring the permit is located and he determines that each source conforms to regulations adopted under section 22a-174 and does not pose a health hazard.

(P.A. 89-225, S. 1; P.A. 90-247, S. 8; P.A. 94-205, S. 2.)

History: P.A. 90-247 excepted permits for the burning of brush; P.A. 94-205 deleted a provision re review of permit applicant’s compliance history.

See Sec. 22a-6m re review of permit applicant’s compliance history.



Section 22a-186b - Written notification of application for permit.

Section 22a-186b is repealed.

(P.A. 89-225, S. 2; P.A. 90-247, S. 9; P.A. 91-151; P.A. 94-85, S. 4.)



Section 22a-187 and 22a-187a - Hazardous Air Pollutant Advisory Panel. Recommendations; annual report.

Sections 22a-187 and 22a-187a are repealed, effective June 6, 1997.

(P.A. 85-590, S. 2, 3, 7; P.A. 97-124, S. 15, 16.)



Section 22a-188 - Small business stationary source assistance program: Definitions.

(a) For purposes of this section and section 22a-188a, the term “small business stationary source” means a stationary source of air pollution that:

(1) Is owned or operated by a person who employs one hundred or fewer individuals;

(2) Is a small business concern as defined in the federal Small Business Act;

(3) Is not a major stationary source as defined in the federal Clean Air Act Amendments of 1990;

(4) Emits less than fifty tons per year of any pollutant regulated pursuant to the federal Clean Air Act Amendments of 1990; and

(5) Emits less than seventy-five tons per year of all such pollutants.

(b) Upon petition by a person who owns or operates a stationary source of air pollution, the Commissioner of Energy and Environmental Protection may, after notice and opportunity for public comment, include as a small business stationary source for purposes of this section any stationary source which does not meet the criteria of subsection (a) of this section but which emits less than one hundred tons per year of pollutants regulated pursuant to the federal Clean Air Act.

(P.A. 93-428, S. 37, 39; P.A. 11-80, S. 1.)

History: P.A. 93-428 effective July 1, 1993; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 22a-188a - Small business stationary source technical and environmental compliance program.

The Department of Energy and Environmental Protection shall establish a small business stationary source technical and environmental compliance program to assist, within available appropriations, small business stationary sources in complying with the federal Clean Air Act Amendments of 1990.

(P.A. 93-428, S. 38, 39; P.A. 11-80, S. 1; P.A. 13-299, S. 20.)

History: P.A. 93-428 effective July 1, 1993; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 13-299 deleted former Subsec. (b) re establishment of small business air pollution compliance advisory panel and its membership, and deleted Subsec. (a) designator, effective July 1, 2013.



Section 22a-190 - Definitions.

As used in sections 22a-191, 22a-193 and 22a-231 “resources recovery facility” means a facility utilizing processes aimed at reclaiming the material or energy values from municipal solid wastes, “dioxin and furan emissions” means tetrachlorodibenzodioxin and tetrachlorodibenzofuran emissions or emissions of any other isomers of comparable toxicity.

(P.A. 86-332, S. 1, 20; June Sp. Sess. P.A. 09-3, S. 473.)

History: June Sp. Sess. P.A. 09-3 deleted reference to Sec. 22a-233.



Section 22a-191 - Air quality standard for dioxin and furan emissions.

(a) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Public Health, shall by regulations adopted in accordance with the provisions of chapter 54, except that notice may be published not later than February 1, 1987, establish an air quality standard for dioxin and furan emissions from resources recovery facilities at the stack and in the ambient air surrounding such facilities. The standard shall be consistent with this chapter and chapters 298, 446d and 446k, as amended, and with the federal Safe Drinking Water Act, 42 USC Section 300f et seq., including amendments thereto and regulations thereunder.

(b) On and after the effective date of standards adopted in accordance with subsection (a) of this section, no person shall operate a resources recovery facility in violation of such standards.

(P.A. 86-332, S. 2, 20; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-191a - Mercury emissions testing program. Sewage sludge incinerator stack testing.

(a) On or before February 1, 1994, the Commissioner of Energy and Environmental Protection, in conjunction with the dioxin testing program established under section 22a-191 and within available appropriations, shall prepare a plan to implement a program of testing of resource recovery facilities for the presence of mercury and other metals in the air emissions of such facilities. Such plan shall be submitted to the joint standing committee of the General Assembly having cognizance of matters relating to the environment. Such testing shall commence July 1, 1994, in accordance with applicable testing protocols established by the United States Environmental Protection Agency and shall be conducted at least once annually thereafter.

(b) On or before January 1, 2002, and annually thereafter, the operator of each sewage sludge incinerator in this state shall conduct a stack test for the presence of mercury, metals and hydrocarbons in the air emissions of each such incinerator. Such test shall be conducted, and the results of such test reviewed and reported to the commissioner, in accordance with any procedures established by the commissioner and on any forms prescribed by the commissioner. After reviewing such report, the commissioner may order additional testing to be conducted or additional control measures to be undertaken at the incinerator if the commissioner determines that such testing or measures are necessary and reasonable for the protection of human health or the environment.

(P.A. 93-366; P.A. 01-204, S. 13, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; June Sp. Sess. P.A. 09-3, S. 474; P.A. 11-80, S. 1.)

History: (Revisor’s note: In 1997 a reference to “Solid Waste Fund” was replaced editorially by the Revisors with “solid waste account” to conform section with Sec. 22a-233); P.A. 01-204 designated existing provisions as Subsec. (a) and added new Subsec. (b) re stack testing of sewage sludge incinerators, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by deleting provision requiring costs of testing to be paid out of solid waste account; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-192 - Evaluation of health risks.

The Commissioner of Public Health shall evaluate the health risks of dioxins and furans. The evaluation shall be considered by the Commissioner of Energy and Environmental Protection in adopting standards for dioxin and furan emissions from resources recovery facilities pursuant to section 22a-191.

(P.A. 86-332, S. 12, 20; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-193 - Reporting required for exceeding or deviating from permitted emissions limits.

On and after July 1, 1996, the owner or operator of a resources recovery facility shall notify the Commissioner of Energy and Environmental Protection within twelve hours of any exceeding of, or deviation from, any permitted emissions limitation or parameter including, but not limited to, dioxin and furan indicators such as combustion efficiency and temperature, opacity, sulfur dioxide, nitrogen oxides, carbon monoxide, combustion efficiency, combustion temperature, sulfur dioxide reduction efficiency, final particulate control device inlet temperature and steam load.

(P.A. 86-332, S. 4, 20; P.A. 87-489, S. 1, 14; P.A. 96-163, S. 5, 10; P.A. 03-123, S. 11; P.A. 11-80, S. 1.)

History: P.A. 87-489 amended Subdiv. (1) to delete provision re a dedicated telephone line for continuous monitoring and substituted in lieu thereof provision re continuous monitoring with remote telemetry; P.A. 96-163 replaced prior provisions re continuous monitoring of emissions and a toll-free telephone line for receiving reports about emissions with provisions requiring owner or operator to report exceedances or deviations from permitted emissions, effective July 1, 1996; P.A. 03-123 made technical changes, effective June 26, 2003; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-194 - Definition of controlled substance.

As used in sections 22a-194a to 22a-194g, inclusive, “controlled substance” means a controlled substance under Annex A, Group 1 of the Montreal Protocol on Substances that Deplete the Ozone Layer, signed September 16, 1987, as may be amended.

(P.A. 89-227, S. 1.)



Section 22a-194a - Sale of new products manufactured using any controlled substance. Certification of compliance.

(a) On and after July 1, 1992, no person may sell or offer to sell in this state in the ordinary course of business any new product packaged in or composed in whole or in part of polystyrene foam if such foam is manufactured using any controlled substance. The provisions of this section shall not apply to any building or structure permanently attached to real estate if such building was issued a building permit or was completed or under construction on or before July 1, 1992.

(b) Each manufacturer of polystyrene foam products using a controlled substance that are sold in this state shall certify to the Commissioner of Energy and Environmental Protection before July 1, 1992, his compliance with the provisions of this section.

(c) The manufacturer of any product packaged in or composed in whole or in part of polystyrene foam shall provide information on the controlled substances found in such product to any person selling the product who requests such information.

(P.A. 89-227, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 22a-194b - Standards for emissions of controlled substances from various sources.

Section 22a-194b is repealed.

(P.A. 89-227, S. 3; P.A. 94-89, S. 16.)



Section 22a-194c - Exemption from compliance.

The Commissioner of Energy and Environmental Protection may exempt any person from compliance with the provisions of section 22a-194a or 22a-194g if he determines that no technological or economical alternative to the use of the controlled substance exists. Such exemption shall be limited to one year and may be extended for another year upon application of the person to whom the exemption was granted.

(P.A. 89-227, S. 5; P.A. 94-89, S. 13; P.A. 11-80, S. 1.)

History: P.A. 94-89 deleted a reference to regulations adopted under former Sec. 22a-194b; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-194d - Restriction on sale of containers of controlled substances.

No person shall sell or offer for sale any container of a controlled substance unless the buyer is licensed under section 14-52 or is a person licensed under section 20-333 to perform work on air conditioning and refrigeration systems or is a person who holds a certification issued by the United States Environmental Protection Agency under Section 608 or Section 609 of the federal Clean Air Act, as amended by the Clean Air Act amendments of 1990.

(P.A. 89-227, S. 6; P.A. 91-134; P.A. 94-89, S. 14.)

History: P.A. 91-134 authorized certain owners of commercial or emergency vehicles to purchase containers of controlled substances to recharge air conditioning systems; P.A. 94-89 deleted references to purchase of controlled substances for use in air conditioning and refrigeration systems and added a provision allowing purchase of such substances by persons certified under the federal Clean Air Act.



Section 22a-194e - Reuse or recycling of controlled substances used in automobile air conditioning systems.

On and after January 1, 1991, each state agency owning or leasing a motor vehicle and each business entity located in this state owning or leasing ten or more motor vehicles shall have any controlled substances used in the automobile air conditioning systems of such vehicles reused or recycled when such systems are serviced.

(P.A. 89-227, S. 7.)



Section 22a-194f - Plan to reduce controlled substances from stationary air contaminant sources.

On or before January 1, 1990, the owner or operator of each stationary air contaminant source emitting more than ten tons of any controlled substance yearly shall submit to the Commissioner of Energy and Environmental Protection a plan to reduce by fifty per cent the emissions of controlled substances from such source by January 1, 1994.

(P.A. 89-227, S. 8; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-194g - Restriction on purchase by state agencies or institutions of products manufactured using controlled substances.

On or after January 1, 1991, no state agency or institution shall purchase any new product packaged in or composed in whole or in part of polystyrene foam if such foam is manufactured using any controlled substances except that the provisions of this section shall not apply to the construction of any building or structure permanently attached to real estate until July 1, 1992.

(P.A. 89-227, S. 4.)



Section 22a-196 - Location of asphalt batching or continuous mix facility.

(a) No asphalt batching or continuous mix facility shall be located in an area which is less than one-third of a mile in linear distance from any hospital, nursing home, school, area of critical environmental concern, watercourse, or area occupied by residential housing. Such distance shall be measured from the outermost perimeter of such facility to the outermost point of such zones provided that any such facility in operation as of December 31, 1997, shall not be subject to the provisions of this section.

(b) Notwithstanding the provisions of subsection (a) of this section, this section shall not apply to any portable asphalt batching plant that does not require a permit from the Department of Energy and Environmental Protection pursuant to the provisions of any regulations adopted under section 22a-174.

(P.A. 98-216, S. 4, 5; P.A. 06-181, S. 1; P.A. 11-80, S. 1.)

History: P.A. 98-216, S. 4 effective June 1, 1998; P.A. 06-181 designated existing language as Subsec. (a) and added Subsec. (b) re exemption for portable asphalt batching plant that does not require a permit, effective June 7, 2006; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

See Sec. 22a-174(n) re issuance of permits for asphalt batching or continuous mix facilities.



Section 22a-197 - Sulfur dioxide emission standards: Definitions.

For purposes of this section, section 22a-198 and subsection (a) of section 16-245l:

(1) “Affected unit” means any emissions unit subject to the provisions of the Post-2002 Nitrogen Oxides Budget Program, as described in the regulations adopted under section 22a-174.

(2) “Average emissions rate” means a determination of the rate of SO2 emissions, measured in pounds of SO2 per MMBtu, in any calendar quarter from either a single affected unit or from two or more affected units. Average emissions rate for a single unit is calculated by dividing the total quarterly SO2 emissions, in pounds, from such unit by the total quarterly heat input, in MMBtu, for such unit. Average emissions rate for two or more units is calculated by dividing the total quarterly SO2 emissions, in pounds, from all such units by the total quarterly heat input, in MMBtu, for all such units.

(3) “Calendar quarter” means the period of January first to March thirty-first, inclusive, April first to June thirtieth, inclusive, July first to September thirtieth, inclusive, or October first to December thirty-first, inclusive.

(4) “MMBtu” means million BTU of heat input.

(5) “Sulfur dioxide” or “SO2” means a gas that at standard conditions has the molecular form SO2.

(6) “Sulfur Dioxide Discrete Emission Reduction Credit” or “SO2 DERC” means the reduction of one ton of sulfur dioxide at a stationary source during the generation period, which the commissioner has certified in writing as real, quantifiable, surplus, permanent and enforceable. Early reduction credits shall qualify as SO2 DERCs.

(7) “Early reduction credit” means a reduction of SO2 during calendar years 1999, 2000, 2001 or 2002 below the most stringent SO2 emission rate applicable to an affected unit.

(8) “Title IV SO2 allowance” or “SO2 allowance” means an authorization allocated to a Title IV source by the Administrator, pursuant to Title IV of the federal Clean Air Act, 42 USC 7651d et seq. and 40 CFR 72, 73, to emit up to one ton of SO2 during or after a specified calendar year.

(9) “Title IV source” means an affected unit that is also subject to Phase II of the acid rain control requirements set forth in Title IV of the federal Clean Air Act, 42 USC 7651d et seq.

(P.A. 02-64, S. 1.)

History: P.A. 02-64 effective January 1, 2005.



Section 22a-198 - Title IV sulfur dioxide emission standards. Credit trading. Suspension of credit trading prohibition by the commissioner.

(a) On and after January 1, 2005, the owner or operator of a Title IV source that is also an affected unit or units shall:

(1) Combust liquid fuel, gaseous fuel, solid fuel or a combination of each provided that each fuel possesses a fuel sulfur limit equal to or less than 0.3 per cent sulfur, by weight (dry basis); or

(2) Meet an average emission rate equal to or less than 0.33 pounds SO2 per MMBtu for each calendar quarter for an affected unit at the premises; or

(3) Meet an average emission rate equal to or less than 0.3 pounds SO2 per MMBtu calculated for each calendar quarter, if such owner or operator averages the emissions from two or more affected units at the premises.

(b) On and after January 1, 2005, no owner or operator of a Title IV source that is also an affected unit or units may use SO2 DERCs or SO2 allowances to comply with the requirements of subsection (a) of this section except if the Commissioner of Energy and Environmental Protection requires the owner or operator of an affected unit or units using a low-sulfur fuel to comply with subdivision (1) of subsection (a) of this section to offset excess SO2 emissions that were emitted during a suspension period, as described in subsection (c) of this section, through the purchase or retirement of such SO2 DERCs or SO2 allowances.

(c) The Commissioner of Energy and Environmental Protection may suspend the requirements of subdivision (1) of subsection (a) of this section for the owner or operator of any affected unit using a low-sulfur fuel, including a low-sulfur solid fuel. Such suspension shall be made only when the commissioner finds that the availability of fuel that complies with such requirements is inadequate to meet the needs of residential, commercial and industrial users in this state and that such inadequate supply constitutes an emergency, provided such suspension shall not exceed the period that the inadequate supply constitutes an emergency. Any such suspension by the commissioner shall not suspend or alter the sulfur dioxide average emission rate requirements that are in effect as of May 2, 2002. The Commissioner of Energy and Environmental Protection shall specify in writing the period of time that such suspension shall be in effect and shall provide notice of such suspension to the joint standing committees of the General Assembly having cognizance of matters relating to the environment and energy and technology. No later than thirty days after the termination of such suspension, the owner or operator of an affected unit or units shall report to the commissioner, in writing, the amount of SO2 emissions in excess of those that would have occurred if the use of compliant fuel at such affected unit or units had not been interrupted. If such excess SO2 emissions from any premises exceed fifty tons, the commissioner shall require that the owner or operator of such affected unit or units offset such SO2 emissions through the purchase or retirement of SO2 DERCs or SO2 allowances.

(d) The provisions of subsections (c) and (f) of this section, when implemented by the Commissioner of Energy and Environmental Protection, shall not suspend any underlying procedures or requirements in the Regulations of Connecticut State Agencies adopted by the Department of Energy and Environmental Protection pertaining to SO2 emissions.

(e) No provision of section 22a-197, this section or subsection (a) of section 16-245l shall be construed to prohibit the Commissioner of Energy and Environmental Protection from waiving or suspending any applicable sulfur dioxide emissions standard as may be allowed under current federal or state laws or regulations, or other permit limits of a must run Title IV source, as ordered by the Independent System Operator, as may be allowed under current federal or state laws or regulations. The commissioner may attach any conditions to such suspension or waiver, as the commissioner deems necessary to mitigate any adverse environmental or public health impacts.

(f) The Commissioner of Energy and Environmental Protection, in consultation with the chairperson of the Public Utilities Regulatory Authority, may suspend the prohibition of subsection (b) of this section for a Title IV source if it is determined that the application of the prohibition established under subsection (b) of this section adversely affects the ability to meet the reliability standards, as defined by the New England Power Pool or its successor organization, and the suspension thereof is intended to mitigate such reliability problems. The Commissioner of Energy and Environmental Protection, in consultation with the chairperson of the Public Utilities Regulatory Authority, shall specify in writing the reasons for such suspension and the period of time that such suspension shall be in effect and shall provide notice of such suspension at the time of issuance, or the next business day, to the joint standing committees of the General Assembly having cognizance of matters relating to the environment and energy and technology. No such waiver shall last more than thirty days. The commissioner may reissue additional waivers for such source after said initial waiver has expired. Within ten days of receipt of the commissioner’s notice of suspension, the committees having cognizance of matters relating to the environment and energy and technology may hold a joint public hearing and meeting of the committees to either modify or reject the commissioner’s suspension by a majority vote. If the committees do not meet, the commissioner’s suspension shall be deemed approved.

(P.A. 02-64, S. 2; P.A. 03-123, S. 3, 4; P.A. 11-80, S. 1, 63.)

History: P.A. 02-64 effective January 1, 2005; P.A. 03-123 made technical changes in Subsecs. (a) and (f), effective June 26, 2003 (Revisor’s note: Because Sec. 22a-198 takes effect on January 1, 2005, these amendments become effective at that time); P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, changed “Department of Environmental Protection” to “Department of Energy and Environmental Protection” and changed “Public Utilities Control Authority” to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 22a-199 - Mercury emission standards: Definitions, requirements, alternative emissions limits, testing, regulations.

(a) For purposes of subsections (b) and (c) of this section:

(1) “Affected unit” means any emissions unit that generates electricity in the state and combusts coal in an amount greater than ten per cent of its total heat input on a rolling twelve-month basis.

(2) “Alternative emissions limit” means a mercury emissions limit established by the Commissioner of Energy and Environmental Protection for an affected unit.

(3) “Calendar quarter” means the period of January first to March thirty-first, inclusive, April first to June thirtieth, inclusive, July first to September thirtieth, inclusive, or October first to December thirty-first, inclusive.

(4) “Inlet conditions” means either: (A) The concentration of mercury in the flue gas exiting the combustion source prior to application of any air pollution control device; or (B) in the case of a fluidized bed combustion unit, the concentration of mercury input to the combustion source based on representative fuel sampling and analysis, as determined by the Commissioner of Energy and Environmental Protection.

(5) “Mercury” means mercury and mercury compounds in either a gaseous or particulate form.

(6) “TBtu” means trillion BTU of heat input.

(7) “Fluidized bed combustion unit” means a combustion unit in which fuel is introduced into a layer of solid particles kept in turbulent motion by air that is forced into the layer from below, resulting in a thorough mixing and intimate contact of the fuel and other reactants.

(b) (1) On and after July 1, 2008, the owner or operator of an affected unit or units shall: (A) Meet an emissions rate of equal to or less than 0.6 pounds of mercury per TBtu, or (B) meet a mercury emissions rate equal to a ninety per cent reduction of mercury from the measured inlet conditions for the affected unit, whichever emissions rate is more readily achievable by such affected unit, as determined by the owner or operator of such affected unit. Compliance with the requirements of this subdivision shall be demonstrated in accordance with the provisions of subdivision (3) of this subsection.

(2) (A) If the owner or operator of any affected unit properly installs and operates control technology designed to achieve the mercury emissions rate requirement of subdivision (1) of this subsection and such technology fails to achieve said emission rate, such owner or operator shall notify the Commissioner of Energy and Environmental Protection of such failure no later than February 1, 2009. Such owner or operator shall submit each quarterly stack test from such affected unit to the Commissioner of Energy and Environmental Protection for evaluation and establishment of an alternative emissions limit for such affected unit based upon the optimized performance of such properly installed and operated control technology. The Commissioner of Energy and Environmental Protection shall establish an alternative emissions limit for any such affected unit no later than April 1, 2010.

(B) Upon the establishment of an alternative emissions limit for an affected unit, pursuant to subparagraph (A) of this subdivision, the Commissioner of Energy and Environmental Protection shall incorporate such alternative emissions limit into the Title V permit for such affected unit. Thereafter, upon any application for renewal of such Title V permit, the Commissioner of Energy and Environmental Protection shall conduct a review of such affected unit’s alternative emissions limit and may impose a more stringent alternative emissions limit based upon any new data regarding the demonstrated control capabilities of the type of control technology installed and operated at such affected unit.

(C) If the owner or operator of any affected unit properly installs and operates control technology designed to achieve the mercury emissions rate requirement established in subdivision (1) of this subsection, but such technology fails to achieve such emissions requirement, and such owner or operator notifies the Commissioner of Energy and Environmental Protection of such failure no later than February 1, 2009, the owner or operator of such affected unit shall demonstrate compliance with the requirements of subdivision (1) of this subsection for the period beginning July 1, 2008, and ending on the date of the issuance of an alternative emissions limit, pursuant to subparagraph (A) of this subdivision, by operating and maintaining such affected unit, including any associated air pollution control equipment, in a manner consistent with good air pollution control practices for the minimization of mercury emissions, as determined by the Commissioner of Energy and Environmental Protection. In determining whether the owner or operator of such affected unit is operating and maintaining such affected unit in a manner consistent with good air pollution control practices for the minimization of mercury emissions, the Commissioner of Energy and Environmental Protection may review the emissions monitoring results and operating and maintenance procedures of such unit and may inspect such affected unit.

(3) (A) Any stack test used to demonstrate compliance with the mercury emissions rate requirements of subdivision (1) of this subsection or used in the establishment or compliance with an alternative emissions limit pursuant to subdivision (2) of this subsection, shall be based on the average of the stack tests conducted during the two most recent calendar quarters for an affected unit and shall be conducted on a calendar quarter basis in accordance with the Environmental Protection Agency’s Method 29 for the determination of metal emissions from stationary sources, as set forth in 40 CFR 60, Appendix A, as amended from time to time, or any other alternative method approved by the Environmental Protection Agency or the Commissioner of Energy and Environmental Protection. Such stack tests shall be conducted while combusting coal or coal blends that are representative of the coal or coal blends combusted at such affected unit during the calendar quarter represented by such stack test.

(B) Notwithstanding the provisions of subparagraph (A) of this subdivision, any owner or operator of an affected unit who achieves and maintains compliance with the mercury emissions rate requirement established in subdivision (1) of this subsection for a period of eight consecutive calendar quarters may reduce the frequency of such stack testing for such affected unit from a once-per-calendar-quarter basis to a once-per-year basis. If such annual stack testing demonstrates a failure to comply with the mercury emissions rate requirement established in subdivision (1) of this subsection, such stack testing shall resume on a once-per-calendar-quarter basis, as described in subparagraph (A) of this subdivision.

(C) If the Commissioner of Energy and Environmental Protection determines that continuous emission monitors for mercury in flue gases are commercially available and can perform in accordance with National Institute of Technology Standards, or other methodology approved by the Environmental Protection Agency, the owner or operator of any affected unit shall properly install and operate such continuous emission monitors and shall not be required to conduct stack testing on a calendar quarter basis. When reporting compliance with the mercury emissions rate requirement of subdivision (1) or (2) of this subsection, as applicable, the owner or operator of an affected unit shall use an average of the continuous emission monitor data recorded at such affected unit during the most recent calendar quarter.

(4) The owner or operator of any affected unit shall, for each calendar quarter, report to the Commissioner of Energy and Environmental Protection the results of any stack test or average of the continuous emission monitor data, as applicable, used to demonstrate compliance with the provisions of this subsection. Such reports shall be submitted on such forms as may be prescribed by the Commissioner of Energy and Environmental Protection.

(5) The provisions of this subsection, when implemented by the Commissioner of Energy and Environmental Protection, shall not suspend any underlying procedures or requirements as set forth in the regulations of Connecticut state agencies.

(c) On or before July 1, 2012, the Commissioner of Energy and Environmental Protection shall conduct a review of the mercury emission limits applicable to all affected units in the state. On or after July 1, 2012, the Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, imposing mercury emission limits that are more stringent than such emissions requirements provided for in subparagraph (A) or (B) of subdivision (1) of subsection (b) of this section.

(P.A. 03-72, S. 1–3; P.A. 08-124, S. 18; P.A. 11-80, S. 1; P.A. 13-58, S. 1.)

History: P.A. 03-72 effective June 3, 2003; P.A. 08-124 made technical changes in Subsecs. (b) and (c), effective June 2, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-58 amended Subsec. (b)(3) by adding new Subpara. (B) re annual stack testing and redesignating existing Subpara. (B) as Subpara. (C).



Section 22a-200 - Greenhouse gas: Definitions.

As used in sections 22a-200 to 22a-200b, inclusive, 22a-200d and 4a-67h:

(1) “Direct emissions” means emissions from sources that are owned or operated, in whole or in part, by an entity or facility, including, but not limited to, emissions from factory stacks, manufacturing processes and vents, and company owned or leased motor vehicles;

(2) “Entity” means a person, as defined in section 22a-2, that owns or operates, in whole or in part, a source of greenhouse gas emissions from a generator of electricity or a commercial or industrial site, which source may include, but not be limited to, a transportation fleet;

(3) “Facility” means a building, structure or installation located on any one or more contiguous or adjacent properties of an entity;

(4) “Greenhouse gas” means any chemical or physical substance that is emitted into the air and that the Commissioner of Energy and Environmental Protection may reasonably anticipate will cause or contribute to climate change, including, but not limited to, carbon dioxide, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons and sulfur hexafluoride;

(5) “Indirect emissions” means emissions associated with the consumption of purchased electricity, steam and heating or cooling by an entity or facility.

(P.A. 04-252, S. 1; P.A. 05-288, S. 102; P.A. 08-98, S. 1; P.A. 11-80, S. 1.)

History: P.A. 05-288 made a technical change in Subdiv. (4), effective July 13, 2005; P.A. 08-98 applied definitions to Sec. 22a-200d; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (4), effective July 1, 2011.



Section 22a-200a - Reduction of greenhouse gas emissions: Mandated levels. Reports.

(a) The state shall reduce the level of emissions of greenhouse gas:

(1) Not later than January 1, 2020, to a level at least ten per cent below the level emitted in 1990; and

(2) Not later than January 1, 2050, to a level at least eighty per cent below the level emitted in 2001.

(3) All of the levels referenced in this subsection shall be determined by the Commissioner of Energy and Environmental Protection.

(b) On or before January 1, 2010, and biannually thereafter, the state agencies that are members of the Governor’s Steering Committee on Climate Change shall submit a report to the Secretary of the Office of Policy and Management and the Commissioner of Energy and Environmental Protection. The report shall identify existing and proposed activities and improvements to the facilities of such agencies that are designed to meet state agency energy savings goals established by the Governor. The report shall also identify policies and regulations that could be adopted in the near future by such agencies to reduce greenhouse gas emissions in accordance with subsection (a) of this section.

(c) Not later than January 1, 2012, and every three years thereafter, the Commissioner of Energy and Environmental Protection shall, in consultation with the Secretary of the Office of Policy and Management and the Governor’s Steering Committee on Climate Change, report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to the environment, energy and transportation on the quantifiable emissions reductions achieved pursuant to subsection (a) of this section. The report shall include a schedule of proposed regulations, policies and strategies designed to achieve the limits of greenhouse gas emissions imposed by said subsection, an assessment of the latest scientific information and relevant data regarding global climate change and the status of greenhouse gas emission reduction efforts in other states and countries.

(d) At least one year prior to the effective date of any federally mandated greenhouse cap and trade program including greenhouse gas emissions subject to any state cap and trade requirements adopted pursuant to this section, the Commissioner of Energy and Environmental Protection and the Secretary of the Office of Policy and Management shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to the environment, energy and technology and transportation. Such report shall explain the differences between such federal and state requirements and shall identify any further regulatory or legislative actions needed to achieve consistency with such federal program.

(P.A. 04-252, S. 2; P.A. 05-288, S. 103; P.A. 08-98, S. 2; P.A. 11-80, S. 1.)

History: P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; P.A. 08-98 replaced former Subsecs. (a) to (d) with new Subsecs. (a) to (d) re greenhouse gas emission limits and reporting requirements; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-200b - Greenhouse gas emissions: Inventory, modeling scenarios, recommendations, schedule. Regulations.

(a) The Commissioner of Energy and Environmental Protection shall, with the advice and assistance of a nonprofit association organized to provide scientific, technical, analytical and policy support to the air quality and climate programs of northeastern states: (1) Not later than December 1, 2009, publish an inventory of greenhouse gas emissions to establish a baseline for such emissions for the state and publish a summary of greenhouse gas emission reduction strategies on the Department of Energy and Environmental Protection’s Internet web site, (2) not later than July 1, 2010, publish results of various modeling scenarios concerning greenhouse gas emissions, including, but not limited to, an evaluation of the potential economic and environmental benefits and opportunities for economic growth based on such scenarios, (3) not later than July 1, 2011, analyze greenhouse gas emission reduction strategies and, after an opportunity for public comment, make recommendations on which such strategies will achieve the greenhouse gas emission levels specified in section 22a-200a, and (4) not later than July 1, 2012, and every three years thereafter, develop, with an opportunity for public comment, a schedule of recommended regulatory actions by relevant agencies, policies and other actions necessary to show reasonable further progress towards achieving the greenhouse gas emission levels specified in section 22a-200a.

(b) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section. Nothing in section 4a-67h, 22a-200 or 22a-200a or this section shall limit a state agency from adopting any regulation within its authority in accordance with the provisions of chapter 54.

(P.A. 04-252, S. 3; P.A. 05-288, S. 104; P.A. 08-98, S. 3; P.A. 11-80, S. 1.)

History: P.A. 05-288 made technical changes in Subsec. (e), effective July 13, 2005; P.A. 08-98 replaced former Subsecs. (a) to (f) re greenhouse gas registry with new Subsec. (a) re development of inventory, modeling scenarios, strategies and policies to achieve reduced greenhouse gas emissions and redesignated existing Subsec. (g) as Subsec. (b); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (a), effective July 1, 2011.



Section 22a-200c - Implementation of Regional Greenhouse Gas Initiative. Regional Greenhouse Gas account. Auctioning of allowances.

(a) The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with chapter 54, to implement the Regional Greenhouse Gas Initiative.

(b) The Department of Energy and Environmental Protection shall auction all emissions allowances and invest the proceeds, which shall be deposited into a Regional Greenhouse Gas account established by the Comptroller as a separate, nonlapsing account within the General Fund, on behalf of electric ratepayers in energy conservation, load management and Class I renewable energy programs. In making such investments, the Commissioner of Energy and Environmental Protection shall consider strategies that maximize cost effective reductions in greenhouse gas emission. Allowances shall be auctioned under the oversight of the Department of Energy and Environmental Protection by a contractor or trustee on behalf of the electric ratepayers. On or before July 1, 2015, notwithstanding subparagraph (C) of subdivision (5) of subsection (f) of section 22a-174-31 of the regulations of Connecticut state agencies, the commissioner may allocate to the Clean Energy Finance and Investment Authority any portion of auction proceeds in excess of the amounts budgeted by electric distribution companies in the plan submitted to the department on November 1, 2012, in accordance with section 16-245m, to support energy efficiency programs, provided any such excess proceeds may be calculated and allocated on a pro rata basis at the conclusion of any auction.

(c) The regulations adopted pursuant to subsection (a) of this section may include provisions to cover the reasonable administrative costs associated with the implementation of the Regional Greenhouse Gas Initiative in Connecticut and to fund assessment and planning of measures to reduce emissions, mitigate the impacts of climate change and to cover the reasonable administrative costs of state agencies associated with the adoption of regulations, plans and policies in accordance with section 22a-200a. Such costs shall not exceed seven and one-half per cent of the total projected allowance value. Such regulations may also set aside a portion of the allowances to support the voluntary renewable energy provisions of the Regional Greenhouse Gas Initiative model rule and combined heat and power.

(d) Any allowances or allowance value allocated to the energy conservation load management program on behalf of electric ratepayers shall be incorporated into the planning and procurement process in sections 16a-3a and 16a-3b.

(P.A. 07-242, S. 93; P.A. 08-98, S. 4; Sept. Sp. Sess. P.A. 09-8, S. 36; P.A. 11-80, S. 1, 64; P.A. 13-247, S. 131.)

History: P.A. 07-242 effective July 1, 2007; P.A. 08-98 amended Subsec. (c) to permit allowances to be used to cover certain administrative costs of state agencies; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (b) to add provision re deposit into Regional Greenhouse Gas account, effective October 5, 2009; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and “Department of Environmental Protection” to “Department of Energy and Environmental Protection” and deleted references to Department of Public Utility Control, effective July 1, 2011; P.A. 13-247 amended Subsec. (b) to add provision re allocation of excess auction proceeds to Clean Energy Finance and Investment Authority by commissioner, effective July 1, 2013.



Section 22a-200d - State action to reduce greenhouse gas emissions: Assessment of low-carbon fuel standards, transportation system, cap and trade programs.

In order to achieve the emission reduction requirements established in section 22a-200a, the state shall implement the following:

(1) The Department of Energy and Environmental Protection shall monitor the development of low-carbon fuel standards in other states or jurisdictions, evaluate the potential of any such standard to achieve net carbon reductions, and assess whether the analytical framework used to determine the carbon benefit measures the full lifecycle of greenhouse gas emissions, including direct and indirect emissions of greenhouse gas caused by changes in land use or other factors. Such assessment shall include, but not be limited to, the modeling tools developed by the California Air Resources Board and the United States Environmental Protection Agency. The analytical framework used to measure actual lifecycle greenhouse gas emissions for fuel shall include all stages of fuel and feedstock production, delivery and use of the finished fuel to the ultimate consumer, and shall adjust the mass values for all greenhouse gas emissions relative to such emissions’ relative global warming potential.

(2) The Department of Transportation shall, within available appropriations, continue to investigate the potential for improvements to the state’s transportation system that will reduce greenhouse gas emissions and coordinate with the northeastern states on regional strategies to incorporate greenhouse gas emission reductions into regional transportation planning, including, but not limited to, high speed rail, light-rail passenger service and freight rail service within the northeast region.

(3) The Department of Energy and Environmental Protection may work with interested states and Canadian provinces to develop and implement market-based compliance mechanisms to achieve the greenhouse gas levels and limits established by section 22a-200a, including, but not limited to, cap and trade programs.

(P.A. 08-98, S. 5; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-200e - Subcommittee of Governor’s Steering Committee on Climate Change. Report.

(a) Not later than January 1, 2009, the Governor’s Steering Committee on Climate Change shall establish a subcommittee which may be composed of, but not be limited to, members of the Governor’s Steering Committee on Climate Change. Such subcommittee shall (1) assess the impacts of climate change on state and local infrastructure, public health and natural resources and habitats in the state; (2) develop recommendations and plans that, if adopted, would enable state and local government to adapt to such impacts; and (3) provide technical assistance to implement such recommendations and plans.

(b) On or before December 31, 2009, the subcommittee shall report to the Governor’s Steering Committee on Climate Change on its assessment of current state and private programs and research concerning the projected impact of climate change in the state on: (1) Infrastructure, including, but not limited to, buildings, roads, railroads, airports, dams, reservoirs, and sewage treatment and water filtration facilities; (2) natural resources and ecological habitats, including, but not limited to, coastal and inland wetlands, forests and rivers; (3) public health; and (4) agriculture. The subcommittee may conduct one or more public hearings regarding such assessment and regarding the recommendations for further assessments of impacts on the resources specified in subdivisions (1) to (4), inclusive, of this subsection.

(c) On or before July 1, 2010, the subcommittee shall report to the Governor and the General Assembly, in accordance with the provisions of section 11-4a, containing the results of its assessment in accordance with subsection (b) of this section concerning its recommendations for changes to existing state and municipal programs, laws or regulations to enable municipalities and natural habitats to adapt to harmful climate change impacts and to mitigate such impacts.

(P.A. 08-98, S. 7.)



Section 22a-201 - Motor vehicle greenhouse gas emissions. Definitions.

As used in sections 22a-201a to 22a-201c, inclusive:

(1) “Motor vehicle” means motor vehicle, as defined in section 14-1, except that for purposes of this section, “motor vehicle” is limited to vehicles with gross vehicle weight rating, as defined in section 14-1, of ten thousand pounds or less, and does not include any motorcycle; and

(2) “Greenhouse gas” means greenhouse gas, as defined in section 22a-200.

(P.A. 06-161, S. 1; P.A. 07-167, S. 17; P.A. 08-124, S. 19.)

History: P.A. 07-167 redefined “motor vehicle” to exclude motorcycles; P.A. 08-124 made a technical change in Subdiv. (1), effective June 2, 2008.



Section 22a-201 to 22a-201b - to 22a-201b. Motor vehicle greenhouse gas emissions; definitions. Greenhouse gas labeling program for new motor vehicles. Public education program.

Sections 22a-201 to 22a-201b, inclusive, are repealed, effective October 1, 2013.

(P.A. 06-161, S. 1, 3, 4; P.A. 07-167, S. 17; P.A. 08-124, S. 19; P.A. 11-80, S. 1; P.A. 13-209, S. 20.)



Section 22a-201a - Greenhouse gas labeling program for new motor vehicles.

(a) Not later than October 1, 2007, the Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Motor Vehicles, shall establish a greenhouse gas labeling program for new motor vehicles sold or leased in the state with a model year of 2009 or later.

(b) Greenhouse gas labels under this program shall include the vehicle’s greenhouse gas score, comparing the vehicle’s greenhouse gas emissions with the greenhouse gas emissions from all vehicle models of the same model year for which a label is required, presented in both a continuous bar format and a single qualitative score, or an alternative graphical representation that the Commissioner of Energy and Environmental Protection determines will more effectively convey the information to consumers. The label shall also include the average greenhouse gas score for vehicles within the same vehicle class as the vehicle to which the label is affixed and any other relevant information, as determined by the Commissioner of Energy and Environmental Protection.

(c) The greenhouse gas label shall be affixed to the vehicle in a clearly visible location, as determined by the Commissioner of Energy and Environmental Protection and the Commissioner of Motor Vehicles.

(d) No new motor vehicle with a model year of 2009 or later shall be sold or leased in the state without a greenhouse gas emissions label that meets the requirements of this section affixed to it.

(P.A. 06-161, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-201b - Public education program.

The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Motor Vehicles, shall establish or contract for a public education program regarding the vehicle labeling program pursuant to section 22a-201a. This program shall also include the dissemination of information about the environmental impact of greenhouse gas emissions from motor vehicles and the impact of vehicle choice on vehicle greenhouse gas emissions.

(P.A. 06-161, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-201c - Greenhouse gas reduction fee.

(a) As used in this section, “motor vehicle” means a motor vehicle, as defined in section 14-1, with a gross vehicle weight rating, as defined in section 14-1, of ten thousand pounds or less, except for a motorcycle.

(b) On and after January 1, 2007, the Commissioner of Motor Vehicles shall charge a fee of five dollars, in addition to any other fees required for registration, for each new motor vehicle. Said fee may be identified as the “greenhouse gas reduction fee” on any registration form, or combined with the fee specified by subdivision (3) of subsection (k) of section 14-164c. All receipts from the payment of such fee shall be deposited into the General Fund.

(P.A. 06-161, S. 6; P.A. 08-98, S. 6; 08-124, S. 20; June Sp. Sess. P.A. 09-3, S. 408; P.A. 13-209, S. 15.)

History: P.A. 08-98 amended Subsec. (b) to add references to Secs. 22a-174 and 22a-200a to 22a-200d re use of funds; P.A. 08-124 made a technical change in Subsec. (a), effective June 2, 2008; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by replacing provision re deposit of receipts into federal Clean Air Act account with provision re deposit of receipts into General Fund, and amended Subsec. (b) to delete provision allowing Commissioner of Environmental Protection to draw upon funds deposited into account and to make a conforming change; P.A. 13-209 added new Subsec. (a) re definition of “motor vehicle”, redesignated existing Subsec. (a) as Subsec. (b) and deleted former Subsec. (b) re use of funds by Commissioner of Motor Vehicles.






Chapter 446d - Solid Waste Management

Section 22a-207 - (Formerly Sec. 19-524a). Definitions.

For the purposes of this chapter and chapter 103b:

(1) “Commissioner” means the Commissioner of Energy and Environmental Protection or his authorized agent;

(2) “Department” means the Department of Energy and Environmental Protection;

(3) “Solid waste” means unwanted or discarded solid, liquid, semisolid or contained gaseous material, including, but not limited to, demolition debris, material burned or otherwise processed at a resources recovery facility or incinerator, material processed at a recycling facility and sludges or other residue from a water pollution abatement facility, water supply treatment plant or air pollution control facility;

(4) “Solid waste facility” means any solid waste disposal area, volume reduction plant, transfer station, wood-burning facility or biomedical waste treatment facility;

(5) “Volume reduction plant” means any location or structure, whether located on land or water, where more than two thousand pounds per hour of solid waste generated elsewhere may be reduced in volume, including but not limited to, resources recovery facilities and other incinerators, recycling facilities, pulverizers, compactors, shredders, balers and composting facilities;

(6) “Solid waste disposal area” means any location, including a landfill or other land disposal site, used for the disposal of more than ten cubic yards of solid waste. For purposes of this subdivision, “disposal” means the placement of material at a location with the intent to leave it at such location indefinitely, or to fail to remove material from a location within forty-five days, but does not mean the placement of material required to be recycled under section 22a-241b in a location on the premises of a recycling facility, provided such facility is in compliance with all requirements of state or federal law and any permits required thereunder;

(7) “Recycling” means the processing of solid waste to reclaim material therefrom;

(8) “Recycling facility” or “recycling center” means land and appurtenances thereon and structures where recycling is conducted, including but not limited to, an intermediate processing center as defined in section 22a-260;

(9) “Resources recovery facility” means a facility utilizing processes to reclaim energy from municipal solid waste;

(10) “Transfer station” means any location or structure, whether located on land or water, where more than ten cubic yards of solid waste, generated elsewhere, may be stored for transfer or transferred from transportation units and placed in other transportation units for movement to another location, whether or not such waste is stored at the location prior to transfer;

(11) “Municipality” means any town, city or borough within the state;

(12) “Municipal authority” means the local governing body having legal jurisdiction over solid waste management within its corporate limits which shall be, in the case of any municipality which adopts a charter provision or ordinance pursuant to section 7-273aa, the municipal resource recovery authority;

(13) “Regional authority” means the administrative body delegated the responsibility of solid waste management for two or more municipalities which have joined together by creating a district or signing an interlocal agreement or signing a mutual contract for a definitive period of time;

(14) “Region” means two or more municipalities which have joined together by creating a district or signing an interlocal agreement or signing a mutual contract for a definite period of time concerning solid waste management within such municipalities;

(15) “Solid waste management plan” means an administrative and financial plan for an area which considers solid waste storage, collection, transportation, volume reduction, recycling, reclamation and disposal practices for a twenty-year period, or extensions thereof;

(16) “Municipal collection” means solid waste collection from all residents thereof by a municipal authority;

(17) “Contract collection” means collection by a private collector under a formal agreement with a municipal authority in which the rights and duties of the respective parties are set forth;

(18) “Solid waste planning region” means those municipalities within the defined boundaries of regional planning agencies or as prescribed in the state solid waste management plan;

(19) “Biomedical waste” means infectious waste, pathological waste and chemotherapy waste generated during the administration of medical care or the performance of medical research involving humans or animals and which, because of its quantity, character or composition, has been determined by the commissioner to require special handling but excluding any solid waste which has been classified by the department as a hazardous waste pursuant to section 22a-115 or is a radioactive material regulated pursuant to section 22a-148;

(20) “Generator of biomedical waste” means any person who owns or operates a facility that produces biomedical waste in any quantity, including, but not limited to the following: General hospitals, skilled nursing facilities or convalescent hospitals, intermediate care facilities, chronic dialysis clinics, free clinics, health maintenance organizations, surgical clinics, acute psychiatric hospitals, laboratories, medical buildings, physicians’ offices, veterinarians, dental offices and funeral homes. Where more than one generator is located in the same building, each individual business entity shall be considered a separate generator;

(21) “Biomedical waste treatment facility” means a solid waste facility capable of storing, treating or disposing of any amount of biomedical waste, excluding any facility where the only biomedical waste treated, stored or disposed of is biomedical waste generated at the site and any licensed acute care facility or licensed regional household hazardous waste collection facility accepting untreated solid waste generated during the administration of medical care in a single or multiple family household by a resident of such household;

(22) “Throughput” means the amount of municipal solid waste processed by a resources recovery facility determined by dividing the average annual tonnage of municipal solid waste by three hundred sixty-five days;

(23) “Municipal solid waste” means solid waste from residential, commercial and industrial sources, excluding solid waste consisting of significant quantities of hazardous waste as defined in section 22a-115, land-clearing debris, demolition debris, biomedical waste, sewage sludge and scrap metal;

(24) “Wood-burning facility” means a facility, as defined in section 16-50i, whose principal function is energy recovery from wood for commercial purposes. “Wood-burning facility” does not mean a biomass gasification plant that utilizes land clearing debris, tree stumps or other biomass that regenerates, or the use of which will not result in a depletion of, resources;

(25) “Person” has the same meaning as in subsection (b) of section 22a-2;

(26) “Closure plan” means a comprehensive written plan, including maps, prepared by a professional engineer licensed by the state that details the closure of a solid waste disposal area and that addresses final cover design, stormwater controls, landfill gas controls, water quality monitoring, leachate controls, postclosure maintenance and monitoring, financial assurance for closure and postclosure activities, postclosure use and any other information that the commissioner determines is necessary to protect human health and the environment from the effects of the solid waste disposal areas;

(27) “Designated recyclable item” means an item designated for recycling by the Commissioner of Energy and Environmental Protection in regulations adopted pursuant to subsection (a) of section 22a-241b, or designated for recycling pursuant to section 22a-208v or 22a-256;

(28) “Composting facility” means land, appurtenances, structures or equipment where organic materials originating from another process or location that have been separated at the point or source of generation from nonorganic material are recovered using a process of accelerated biological decomposition of organic material under controlled aerobic or anaerobic conditions;

(29) “Source-separated organic material” means organic material, including, but not limited to, food scraps, food processing residue and soiled or unrecyclable paper that has been separated at the point or source of generation from nonorganic material.

(1971, P.A. 845, S. 1; June, 1971, P.A. 1, S. 5; P.A. 73-646, S. 1; P.A. 79-605, S. 14, 17; P.A. 81-213, S. 1, 18; P.A. 87-531, S. 1; P.A. 88-341, S. 1; P.A. 89-386, S. 1, 24; P.A. 91-55, S. 1; P.A. 92-249, S. 2; P.A. 94-182, S. 1, 4; P.A. 01-204, S. 8, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 03-19, S. 64; P.A. 06-76, S. 25; P.A. 10-87, S. 1; P.A. 11-80, S. 1; 11-217, S. 1.)

History: June, 1971 act replaced commissioner and department of health with commissioner and department of environmental protection; P.A. 73-646 replaced “scrap metals” with “scrap materials” in Subdiv. (c), redefined “solid waste facility” to include resource recovery facilities and limited definition to facilities handling more than five tons of solid waste per year, redefined “volume reduction plant” as one which can process more than 2,000 pounds of waste input per hour and included plants processing refuse for recovery and reuse; P.A. 79-605 rephrased Subdiv. (c) defining “solid waste”; P.A. 81-213 redefined “municipal authority” in Subsec. (j) to include municipal resource recovery authorities under chapter 103b and extended applicability of definitions to that chapter; Sec. 19-524a transferred to Sec. 22a-207 in 1983 and alphabetic Subdiv. indicators replaced editorially by the Revisors with numeric indicators; P.A. 87-531 deleted reference to approval of department of environmental protection in definition of “solid waste disposal area”; P.A. 88-341 amended Subdiv. (4) to redefine “solid waste facility” to include biomedical waste treatment facilities and added definitions for “biomedical waste”, “generator of biomedical waste” and “biomedical waste treatment facility”; P.A. 89-386 redefined “solid waste”, “solid waste facility”, “volume reduction plant”, “solid waste disposal area”, and “recycling”, substituted definition of “resources recovery facility” for definition of “resources recovery system”, added definitions of “recycling facility” or “center”, “transfer station”, “throughput”, “municipal solid waste” and “wood burning facility” and renumbered the terms accordingly; P.A. 91-55 rephrased the definition of “solid waste” and broadened the definitions of “volume reduction plant”, “solid waste disposal area” and “transfer station”; P.A. 92-249 amended Subdiv. (6) to define “disposal”; P.A. 94-182 amended Subdiv. (19) to limit the definition of “biomedical waste” to infectious waste, pathological waste and chemotherapy waste, amended Subdiv. (20) to remove in-patient care facilities from the definition of “generator of biomedical waste” and to specify that multiple generators within one building count as separate generators, and amended Subdiv. (21) to exclude licensed acute care facilities and certain licensed regional household hazardous waste collection facilities from the definition of “biomedical waste treatment facility”, effective July 1, 1994; P.A. 01-204 amended Subdiv. (24) to exclude biomass gasification plants from the definition of “wood-burning facility”, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; P.A. 03-19 made technical changes in Subdiv. (24), effective May 12, 2003; P.A. 06-76 added Subdivs. (25) and (26) defining “person” and “closure plan”, respectively; P.A. 10-87 applied definitions to Secs. 22a-241j to 22a-241l and added Subdivs. (27) and (28) defining “designated recyclable item” and “composting facility”; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 11-217 added Subdiv. (29) defining “source-separated organic material”.

Cited. 17 CA 17; judgment reversed, see 212 C. 570.



Section 22a-207a - Definitions applicable to sections 22a-208d, 22a-208q and 22a-228(b). Definition applicable to chapter.

(a) As used in sections 22a-208d, 22a-208q and subsection (b) of section 22a-228: (1) “Composting” means a process of accelerated biological decomposition of organic material under controlled conditions; (2) “mixed municipal solid waste” means municipal solid waste that consists of mixtures of solid wastes which have not been separated at the source of generation or processed into discrete, homogeneous waste streams such as glass, paper, plastic, aluminum or tire waste streams provided such wastes shall not include any material required to be recycled pursuant to section 22a-241b; and (3) “mixed municipal solid waste composting facility” means a volume reduction plant where mixed municipal solid waste is processed using composting technology.

(b) As used in this chapter, “end user” means any person who uses a material for such material’s original use or any manufacturer who uses a material as feedstock to make a marketable product.

(P.A. 91-293, S. 1, 9; P.A. 95-99, S. 3, 5; P.A. 13-285, S. 1.)

History: P.A. 95-99 removed a reference to former Sec. 22a-208r, repealed elsewhere in the act, effective July 1, 1995; P.A. 13-285 designated existing provisions as Subsec. (a), made a technical change therein and added Subsec. (b) defining “end user”.



Section 22a-207b - Solid waste disposal areas and transfer stations, permit required.

Section 22a-207b is repealed, effective October 1, 2006.

(P.A. 92-249, S. 5; P.A. 06-76, S. 31.)



Section 22a-208 - (Formerly Sec. 19-524b). Powers and duties of commissioner re solid waste management.

(a) The commissioner shall administer and enforce the planning and implementation requirements of this chapter. He shall examine all existing or proposed solid waste facilities and provide for their proper planning, design, construction, operation, monitoring, closure and postclosure maintenance in a manner which ensures against pollution of the waters of the state, prevents the harboring of vectors, prevents fire and explosion and minimizes the emission of objectionable odors, dust or other air pollutants so that the health, safety, and welfare of the people of the state shall be safeguarded and enhanced and the natural resources and environment of the state may be conserved, improved and protected. The commissioner shall order the alteration, extension, limitation, closure or replacement of such facilities whenever necessary to ensure against pollution of the waters of the state, prevent the harboring of vectors, prevent fire and explosion hazards and minimize the creation of objectionable odors, dust or other air pollutants so that the health, safety and welfare of the people of the state shall be safeguarded and enhanced and the natural resources and environment of the state may be conserved, improved and protected provided, before ordering the closure of any solid waste facility, said commissioner shall determine that reasonable alternative facilities for the users of such facility exist. In any such order, the commissioner may require the submission of and compliance with a plan for the design, construction, operation, monitoring, closure and postclosure maintenance of such facility in accordance with the provisions of this chapter.

(b) Repealed by P.A. 86-403, S. 128, 132.

(1971, P.A. 845, S. 2; P.A. 73-646, S. 2; P.A. 76-25; P.A. 77-221; P.A. 78-67, S. 1, 2; P.A. 83-189; P.A. 84-535, S. 5; P.A. 85-334, S. 1, 8; 85-342, S. 2; P.A. 86-403, S. 128, 132.)

History: P.A. 73-646 clarified Subsecs. (a) and (b) and broadened purpose of facilities in Subsec. (a) to include natural resource and environment protection and conservation as well as public health and safety protection; P.A. 76-25 inserted new Subsec. (d) re filing of permit copies and relettered former Subsec. (d) accordingly; P.A. 77-221 required facilities to ensure against water pollution, prevent harboring of vectors, prevent fire and explosion and minimize objectionable odors and allowed commissioner to require submission of plan for facility; P.A. 78-67 required provision of alternative facilities before closing facility customarily used and protected rights of local governments re zoning for waste disposal in Subsec. (c); Sec. 19-524b transferred to Sec. 22a-208 in 1983; P.A. 83-189 amended Subsec. (c) to prohibit the operation of a solid waste facility after October 1, 1984, without a closure plan; P.A. 84-535 amended Subsec. (c) by adding provision requiring the commissioner to notify the chief elected official of each municipality in which the facility is to be located; P.A. 85-334, deleted former Subsecs. (b) to (e) re commissioner’s approval of facility operators’ qualifications and re approval procedure required for permit to build, establish or alter facilities, generally, and added to the commissioner’s authority under former Subsec. (a) provisions re monitoring, closure and postclosure maintenance and authorized closing of facilities when reasonable alternative facilities exist rather than only when the commissioner provides an alternative; P.A. 85-342 added Subsec. (f) re denial of permits to applicants convicted of environmental law violations but since Subsecs. (b) to (e) were deleted by P.A. 85-334 the new subsection was relettered as Subsec. (b) and the former Subsec. (a) indicator, deleted by P.A. 85-334, was reinstated editorially by the Revisors; P.A. 86-403 repealed Subsec. (b).

Cited. 17 CA 17; judgment reversed, see 212 C. 570; 19 CA 216.



Section 22a-208a - Permit for construction, alteration or operation of solid waste facility. Application, fee. Unpermitted solid waste disposal areas. Modified permits. Hearing. General permits: Procedures, regulations. Approval for demonstration project.

(a) The Commissioner of Energy and Environmental Protection may issue, deny, modify, renew, suspend, revoke or transfer a permit, under such conditions as he may prescribe and upon submission of such information as he may require, for the construction, alteration and operation of solid waste facilities, in accordance with the provisions of this chapter and regulations adopted pursuant to this chapter. Notwithstanding the provisions of this section, the commissioner shall not issue (1) a permit for a solid waste land disposal facility on former railroad property until July 1, 1989, unless the commissioner makes a written determination that such facility is necessary to meet the solid waste disposal needs of the state and will not result in a substantial excess capacity of solid waste land disposal areas or disrupt the orderly transportation of or disposal of solid waste in the area affected by the facility, or (2) an operational permit for a resources recovery facility unless the applicant has submitted a plan pursuant to section 22a-208g for the disposal or recycling of ash residue expected to be generated at the facility in the first five years of operation. In making a decision to grant or deny a permit to construct a solid waste land disposal facility, including a vertical or horizontal landfill expansion, the commissioner shall consider the character of the neighborhood in which such facility is located and may impose requirements for hours and routes of truck traffic, security and fencing and for measures to prevent the blowing of dust and debris and to minimize insects, rodents and odors. In making a decision to grant or deny a permit to construct or operate a new transfer station, the commissioner shall consider whether such transfer station will result in disproportionately high adverse human health or environmental effects. In making a decision to grant or deny a permit to construct an ash residue disposal area, the commissioner shall consider any provision which the applicant shall make for a double liner, a leachate collection or detection system and the cost of transportation and disposal of ash residue at the site under consideration.

(b) No person or municipality shall establish, construct or operate a solid waste facility without a permit issued by the commissioner under this section. An application for such permit shall be submitted on a form prescribed by the commissioner, include such information as the commissioner may require, including, but not limited to, a closure plan for such facility, and be accompanied by a fee prescribed in regulations adopted in accordance with chapter 54. Notwithstanding any provision of the general statutes or any regulation adopted pursuant to said statutes, references to a permit to construct or a permit to operate in a regulation adopted pursuant to section 22a-209 shall be deemed to mean a permit as required by this subsection. The applicant shall send a written notification of any application for such permit to the chief elected official of each municipality in which the proposed facility is to be located, within five business days of the date on which any such application is filed.

(c) Upon written notice from the commissioner and in accordance with a schedule specified by the commissioner in such written notice, any person or municipality that owns an unpermitted solid waste disposal area shall (1) submit a closure plan for the commissioner’s review and written approval, provide public notice of such proposed plan in a manner prescribed by regulations adopted pursuant to section 22a-133k and close and maintain such area after closure in accordance with the approved closure plan, or (2) remediate such disposal area in accordance with a remediation plan approved by the commissioner or verified by a licensed environmental professional pursuant to section 22a-133x, 22a-133y or 22a-134a or pursuant to an order of the commissioner. A fee of three thousand dollars shall accompany any closure plan submitted pursuant to this subsection. The commissioner may require the owner of a solid waste disposal area to post sufficient performance bond or other security to ensure compliance with the approved closure plan. The commissioner may approve a modification to a closure plan for a solid waste disposal area. A fee of five hundred dollars shall accompany the request for such modification. The commissioner may reduce or waive the fees required by this subsection in cases of financial hardship and may modify such fees in regulations adopted in accordance with chapter 54. The commissioner may require a person or municipality to provide public notice of a proposed modification of a closure plan if the modification involves any activity that would disrupt the solid waste or change the use of the solid waste disposal area. Notwithstanding the provisions of this subsection, the commissioner may order a person or municipality that establishes or constructs a solid waste disposal area without first obtaining a permit as required by subsection (b) of this section to remove any solid waste disposed at such area, to remediate any pollution caused by such waste, and to properly dispose of such waste at a lawfully operated solid waste facility.

(d) (1) No person or municipality that holds a permit issued under this section shall alter the design or method of operation of the permitted facility without first obtaining a modified permit. For the purposes of this section and sections 22a-208, 22a-208b, 22a-220a, 22a-225 and 22a-226, “alter” means to change to any substantive degree the design, capacity, volume process or operation of a solid waste facility and includes, but is not limited to, changes in the approved capacity or composition of solid waste disposed of, processed, reduced, stored or recycled at the facility. The commissioner may approve, in writing, a modification of a closure plan for a closed permitted solid waste disposal area without modifying the permit for such area. The commissioner may require a person who, or a municipality that, requests such modification to provide public notice of a proposed modification of a closure plan if the modification involves any activity that would disrupt the solid waste or change the use of the solid waste disposal area. A fee of five hundred dollars shall accompany any request for such modification of a closure plan. The commissioner may reduce or waive such fee in cases of financial hardship and may modify such fee in accordance with regulations adopted in accordance with chapter 54.

(2) Changes in design, processes or operations, including the addition of thermal oxidizers or other air pollution control equipment, made to mitigate, correct or abate odors from a solid waste facility that is owned or operated by the Connecticut Resources Recovery Authority and that contracts with more than fifty municipalities, shall not be considered an alteration requiring a modified permit or minor permit amendment under this chapter. In addition, notwithstanding any provision of the general statutes or regulation adopted pursuant to said statutes, any such change shall not be considered a modification or new stationary source requiring a permit to construct or operate under chapter 446c or under any regulation adopted pursuant to chapter 446c, unless such change is a major modification or a major stationary source requiring a permit under the federal Clean Air Act Amendments of 1990. Any person making any such change to an odor control system at such a facility shall, not more than thirty days after making such change, submit a written report to the commissioner fully describing the changes made and the reason for such changes for the commissioner’s review and comment. Nothing in this subdivision shall affect the commissioner’s authority to take any other action to enforce the requirements of this title.

(e) The commissioner may hold a public hearing prior to approving or denying an application if in his discretion the public interest will be best served thereby, and shall hold a hearing upon receipt of a petition signed by at least twenty-five persons. The commissioner may amend a permit to construct or to operate, without hearing, for minor changes in the facility design, practices or equipment that would not in his judgment significantly change the nature of the facility or its impact on the environment. Notwithstanding the provisions of this subsection, the commissioner shall conduct a public hearing on an application for a permit to construct a new solid waste disposal area. Such public hearing shall be commenced in the municipality in which the facility is to be located or a location in close proximity to said municipality. Notwithstanding the provisions of this subsection, if a hearing has been held on and after July 1, 1993, on an application for a permit to construct or alter a solid waste facility, the commissioner shall not hold a hearing on an application for a permit to operate such facility.

(f) The qualifications of the operator or operators of any solid waste facility and any person other than a municipality owning such a facility shall be subject to the approval of the commissioner. The commissioner shall establish requirements for the presence of approved operators at solid waste facilities. The commissioner may develop, offer or sponsor training programs for operators of solid waste facilities and require participation therein.

(g) Whenever the commissioner issues a permit to construct a solid waste facility, he shall cause a certified copy thereof to be filed on the land records in the town wherein the facility will be located.

(h) On and after July 1, 1996, fees required pursuant to this section shall be as prescribed by regulations adopted by the commissioner in accordance with chapter 54. In adopting regulations pursuant to this section, the commissioner shall perform an evaluation of the actual costs necessary to process, review and render a decision on permit applications reflecting the time, resource commitments and expenses to the Department of Energy and Environmental Protection. A similar review shall be performed for annual fees sufficient to represent the actual time to perform and review routine inspections, perform general monitoring of activities and perform appropriate follow-up on results of such activities. For both application fees and annual fees, the commissioner shall include a description of methods used to calculate the costs associated with similar categories of activities in order to demonstrate that the fees for activities within any category are equitable.

(i) (1) The commissioner may issue a general permit for a category of activities which require a permit under this section, except for an activity which is already covered by an individual permit, provided the issuance of the permit is not inconsistent with the requirements of the federal Resource Conservation and Recovery Act. The commissioner’s authority to issue a general permit for certain categories of solid waste facilities shall not include the authority to issue a general permit for resources recovery facilities, biomedical waste facilities, solid waste disposal areas or municipal solid waste composting facilities. Any person or municipality conducting an activity for which a general permit has been issued shall not be required to obtain an individual permit under this section, except as provided in subdivision (3) of this subsection. The general permit may regulate a category of activities which (A) involve the same or substantially similar types of operations, (B) involve the transfer, storage, processing or disposal of the same types of substances, (C) require the same operating conditions or standards, and (D) require the same or similar monitoring, and which in the opinion of the commissioner are more appropriately controlled under a general permit than under an individual permit. The general permit may require any person or municipality proposing to conduct any activity under the general permit to register such activity with the commissioner before it is covered by the general permit. Registration shall be on a form prescribed by the commissioner.

(2) Notwithstanding any provisions of this section, or any regulations adopted thereunder, or of chapter 54, the following procedures shall apply to the issuance, renewal, modification, revocation or suspension of a general permit. (A) A general permit shall be issued for a term specified by the permit and shall clearly define the activity covered thereby and may include such conditions and requirements as the commissioner deems appropriate, including but not limited to, operation and maintenance requirements, management practices, and reporting requirements; (B) the commissioner shall publish notice of intent to issue a general permit in a newspaper having a substantial circulation in the affected area; (C) there shall be a comment period of thirty days following publication of such notice during which interested persons may submit written comments to the commissioner; and (D) the commissioner shall publish notice of the issuance or decision not to issue a general permit in a newspaper having substantial circulation in the affected area. The commissioner may revoke, suspend or modify a general permit in accordance with the notice and comment procedures for issuance of a general permit specified in this subsection. Any person may request that the commissioner issue, modify, suspend or revoke a general permit in accordance with this subsection.

(3) Subsequent to the issuance of a general permit, the commissioner may require a person or municipality whose activity is or may be covered by the general permit to apply for and obtain an individual permit pursuant to subsections (a), (b), (c) and (d) of this section if he determines that an individual permit would better protect the land, air and waters of the state from pollution. The commissioner may require an individual permit under this subdivision in cases including, but not limited to the following: (A) When the owner or operator is not in compliance with the conditions of the general permit; (B) when a change has occurred in the availability of demonstrated technology or practices for the control or abatement of pollution applicable to the activity; (C) when circumstances have changed since the time of the issuance of the general permit so that the activity is no longer appropriately controlled under the general permit, or either a temporary or permanent reduction or elimination of the authorized activity is necessary; or (D) when a relevant change has occurred in the applicability of the federal Resource Conservation and Recovery Act. In making the determination to require an individual permit, the commissioner may consider the location, character and size of the activity, and any other relevant factors. The commissioner may require an individual permit under this subdivision only if the affected person or municipality covered by the general permit has been notified in writing that a permit application is required. This notice shall include a brief statement of the reasons for this decision, an application form, a statement setting a time for the person or municipality to file the application, and a statement that on the effective date of the individual permit the general permit as it applies to the individual permittee shall automatically terminate. The commissioner may grant an extension of time upon the request of the applicant. The applicant shall use his best efforts to obtain the individual permit. Any interested person or municipality may petition the commissioner to take action under this subdivision.

(4) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this subsection.

(j) The Commissioner of Energy and Environmental Protection may issue an approval for a demonstration project for any activity regulated by the commissioner under this chapter provided the commissioner determines that such demonstration project (1) is necessary to research, develop or promote methods and technologies of solid waste management which are consistent with the goals of the state solid waste management plan; (2) does not pose a significant risk to human health or the environment; and (3) is not inconsistent with the federal Water Pollution Control Act, the federal Rivers and Harbors Act, the federal Clean Air Act or the federal Resource Conservation and Recovery Act. An application for such approval shall be on a form prescribed by the commissioner, be accompanied by a fee of one thousand dollars and shall provide such information as the commissioner deems necessary. Any person applying for such approval shall not commence the project prior to the commissioner’s written approval. The commissioner may impose conditions upon such approval as deemed necessary to adequately protect human health and the environment or to ensure project success and such approval shall be valid for a period of not more than two years. The commissioner may renew such approval provided the total period of approval does not exceed five years. The commissioner may order summary suspension of any such approval in accordance with subsection (c) of section 4-182. Notwithstanding the renewal process, any person may seek, or the commissioner may require, that the project obtain a general or individual permit pursuant to this chapter.

(P.A. 85-334, S. 2, 8; 85-613, S. 147, 154; P.A. 86-403, S. 51, 132; P.A. 87-465, S. 2, 3; 87-531, S. 2, 6; 87-556, S. 1, 2; P.A. 89-386, S. 3, 24; P.A. 90-231, S. 8, 28; P.A. 91-251, S. 1, 3, 4; 91-369, S. 14, 15, 36; P.A. 92-162, S. 6, 25; May Sp. Sess. P.A. 92-11, S. 48, 70; P.A. 93-428, S. 14, 39; P.A. 94-205, S. 3; P.A. 95-99, S. 1, 5; P.A. 97-124, S. 1, 16; 97-300, S. 2, 4; P.A. 00-23, S. 1, 2; May Sp. Sess. P.A. 04-2, S. 50; P.A. 06-76, S. 24; P.A. 08-124, S. 21; 08-186, S. 4; P.A. 11-80, S. 1.)

History: P.A. 85-613 amended Subsec. (b) to replace “for which a permit to construct is required” with “without a permit to construct”; P.A. 86-403 made several technical changes and added Subsec. (h) concerning the denial of permits to violators of state or federal environmental laws; P.A. 87-465 amended Subsec. (a) to require the commissioner until July 1, 1989, to make a written determination of the need for a solid waste land disposal facility on former railroad property and amended Subsec. (h) to extend provisions re conviction of violations to agent responsible for management practices and to require consideration of applicants’ and agents’ compliance with environmental laws; P.A. 87-531 amended Subsec. (a) to require the commissioner to consider the character of the neighborhood in granting or denying permits, amended Subsec. (e) to require a public hearing on applications to construct solid waste land disposal facilities and amended Subsec. (h) to extend provisions re conviction of violation of environmental laws to applications for the transfer of a permit; P.A. 87-556 added Subsec. (i) requiring the commissioner to make a written determination that a facility is necessary to meet state solid waste disposal needs; P.A. 89-386 amended Subsec. (a) to require that resources recovery facilities have a plan for disposal or recycling of ash residue and deleted Subsec. (i) concerning written determination of need by the commissioner; P.A. 90-231 amended Subsec. (a) to establish a schedule of application fees, provided that on and after July 1, 1995, the fees shall be prescribed by regulations, added Subsecs. (i) to (p), inclusive, re payment of annual fees by resources recovery facilities, transfer stations, volume reduction plants, biomedical waste treatment facilities, wood-burning facilities, solid waste disposal areas, solid waste disposal areas accepting bulky waste and generators of biomedical waste, respectively, and added Subsec. (q) re regulations establishing fees on and after July 1, 1995; P.A. 91-251 amended Subsec. (e) to replace reference to “solid waste land disposal facility” with reference to “new solid waste disposal area”, and to provide for commencement of public hearings conducted under this section in the affected municipality or a location in close proximity thereto and added Subsec. (r) concerning general permits for certain categories of activities; P.A. 91-369 amended Subsec. (a) to restate commissioner’s authority to adopt regulations setting the fees required by this section and amended Subsec. (p) to modify the amount of biomedical waste generated annually which requires reporting under this section; P.A. 92-162 amended Subsec. (e) to delete requirement that hearing be held on applications under this section for landfill expansions; May Sp. Sess. P.A. 92-11 amended Subsec. (a) to require the commissioner, in making a decision to grant or deny a permit to construct an ash residue disposal area, to consider any provision for a double liner, leachate collection or detection system and the cost of transportation and disposal of ash residue at the site under consideration; P.A. 93-428 amended Subsec. (e) to delete a requirement for hearings on permits to operate for facilities which have had a hearing on a permit to construct on or after July 1, 1993, effective July 1, 1993; P.A. 94-205 amended Subsec. (c) to include provision re ash landfill in Hartford and deleted former Subsec. (h) re review of permit applicant’s compliance history, relettering remaining Subsecs. as necessary; P.A. 95-99 amended Subsec. (p) to delay until July 1, 1996, a provision authorizing fees to be set by regulation and to require an evaluation of the costs of rendering decisions on permit applications and an evaluation of annual fees, effective July 1, 1995; P.A. 97-124 deleted provisions in Subsec. (a) and former Subsecs. (h) to (o), inclusive, re amounts of fees for permits under this section and redesignated Subsecs. (p) and (q) as Subsecs. (h) and (i), effective June 6, 1997; P.A. 97-300 amended Subsec. (a) to prohibit establishment or construction of a new volume reduction plant or transfer station within one-quarter mile of a child day care center in a municipality with a population greater than 100,000 persons, effective July 8, 1997; P.A. 00-23 amended Subsec. (d) by designating existing language as Subdiv. (1), making conforming changes therein, and inserting new Subdiv. (2) re changes to mitigate, correct or abate odors from solid waste facility owned or operated by the Connecticut Resources Recovery Authority, effective April 25, 2000; May Sp. Sess. P.A. 04-2 amended Subsec. (a) to require commissioner to consider whether new transfer station will result in disproportionately high adverse human health or environmental effects and to make a technical change; P.A. 06-76 amended Subsec. (a) to delete provision re prohibition on permits to establish or construct new volume reduction plant or transfer station within one-quarter mile of certain child day care centers and to delete provision re modification or renewal of permit of existing volume reduction plant or transfer station without regard to location, replaced former provisions of Subsec. (b) re permit approval by commissioner and safeguarding localities’ right to zone for solid waste disposal with new permitting requirements for establishing, constructing or operating a solid waste facility, and amended said Subsec. to replace “commissioner” with “applicant” and make technical changes, replaced former provisions of Subsec. (c) with new provisions re submission of closure plan and remediation in accordance with such plan, and amended Subsec. (d)(1) to rephrase requirement for modified permit for an altered solid waste facility, to redefine “alter” and to add provision re commissioner’s approval of modification of closure plan for a closed permitted solid waste disposal area; P.A. 08-124 made technical changes in Subsecs. (b), (c) and (d)(1), effective June 2, 2008; P.A. 08-186 added Subsec. (j) re Commissioner of Environmental Protection’s approval for demonstration projects, subject to certain conditions; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

See Sec. 22a-6m re review of permit applicant’s compliance history.

See Sec. 22a-6n re notice of commissioner’s determination regarding application under this section.

See Sec. 22a-6z re regulations implementing Subtitle C of the Resource Conservation and Recovery Act of 1976.

See Sec. 22a-27i re exemption of municipality for one year.

See Sec. 22a-208l re wood-burning facilities.

Cited. 17 CA 17; judgment reversed, see 212 C. 570. As creature of the state, a town or city may not challenge an agency’s duly enacted regulations on constitutional grounds. 62 CA 816.

Subsec. (a):

1997 amendment prohibiting establishment or construction of new plant or station within 1/4 mile of day care center operating as of July 8, 1997, in municipality with population greater than 100,000 persons violates right to equal protection guaranteed by Art. I, Secs. 1 and 20 of Connecticut Constitution by creating classifications unrelated to legitimate state interest. 257 C. 429.



Section 22a-208aa - Issuance of permit for solid waste facility located near housing development.

The Commissioner of Energy and Environmental Protection shall not issue a permit for the construction or operation of a solid waste facility located or proposed to be constructed on a parcel of real property, the boundary of which such parcel is located within one hundred fifty feet of a parcel of property containing a housing development owned by a housing authority, unless the Commissioner of Energy and Environmental Protection determines that the proposed facility does not pose a threat to the environment of the surrounding geographic area or to public safety. The provisions of this section shall not apply to a permit to construct or operate a solid waste facility issued on or before September 30, 2008, or to the renewal of such a permit. For the purposes of this section, “solid waste facility” means any solid waste disposal area, volume reduction plant, transfer station, wood-burning facility or biomedical waste treatment facility, but does include any redemption center; “redemption center” has the same meaning as provided in section 22a-243; and “housing authority” has the same meaning as provided in section 8-39.

(P.A. 08-173, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-208b - Zoning or council approval of disposal areas. Municipal authority re land usage for solid waste facilities. Limitations.

(a) The Commissioner of Energy and Environmental Protection may issue a permit to construct a facility for the land disposal of solid waste pursuant to section 22a-208a, provided (1) the applicant submits to the commissioner a copy of a valid certificate of zoning approval, special permit, special exception or variance, or other documentation, establishing that the facility complies with the zoning requirements adopted by the municipality in which such facility is located pursuant to chapter 124 or any special act, or (2) the council has approved a negotiated agreement or issued an arbitration award in accordance with section 22a-285g.

(b) Nothing in this chapter or chapter 446e shall be construed to limit the right of a municipality to regulate, through zoning, land usage for an existing or new solid waste facility. No municipal regulation adopted pursuant to section 8-2 shall have the effect of prohibiting the construction, alteration or operation of solid waste facilities within the limits of a municipality.

(P.A. 85-334, S. 6, 8; P.A. 86-403, S. 52, 132; P.A. 87-465, S. 1, 3; P.A. 89-384, S. 4, 15; P.A. 11-80, S. 1; P.A. 12-2, S. 1.)

History: P.A. 86-403 made technical change, substituting reference to Sec. 22a-208a for reference to Sec. 22a-208; P.A. 87-465 limited provisions to solid waste land disposal facilities; P.A. 89-384 required that council approve a negotiated agreement or issue an arbitration award before commissioner issues permit; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-2 designated existing provisions as Subsec. (a) and added Subsec. (b) re authority of municipalities to regulate, through zoning, land usage for solid waste facility and prohibition on municipalities preventing construction, alteration or operation of solid waste facilities, effective March 6, 2012.

See Sec. 22a-285 for definition of “council”.

Cited. 17 CA 17; judgment reversed, see 212 C. 570; 21 CA 85.



Section 22a-208bb - Determination of need for ash residue disposal area operated by state quasi-public agencies. Timing. Submission of information.

(a) Notwithstanding the provisions of section 22a-208d, prior to the physical inspection or evaluation of any parcel of land for use as a disposal area for ash residue generated by a waste-to-energy facility, operated by a state quasi-public agency, such waste-to-energy facility shall obtain a written determination from the Commissioner of Energy and Environmental Protection that such disposal area is necessary to meet the solid waste disposal needs of the state and will not result in substantial excess capacity of disposal areas.

(b) (1) Any waste-to-energy facility that seeks a written determination from the commissioner pursuant to subsection (a) of this section shall submit such information as the commissioner deems necessary, including, but not limited to, (A) the name of the resources recovery facilities or municipalities to be served by the disposal area; (B) the transportation system needed to serve the disposal area; and (C) the available capacity of other disposal areas for ash residue or mixed municipal solid waste in the state that have obtained all necessary permits to construct.

(2) In making the determination required under this section, the commissioner shall consider the information submitted pursuant to subdivision (1) of this subsection and any other information the commissioner deems pertinent.

(P.A. 10-140, S. 1; P.A. 11-80, S. 1.)

History: P.A. 10-140 effective May 28, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-208c - Restriction on receiving, disposing of, processing or transporting solid waste.

No person shall receive, dispose of, or process solid waste or transport solid waste for disposal or processing at any solid waste facility, volume reduction plant, solid waste disposal area, recycling facility or recycling center, transfer station or biomedical waste facility unless such facility, plant, area, center or station complies with the provisions of section 22a-208a.

(P.A. 89-386, S. 2, 24.)



Section 22a-208d - Written determination of need for resources recovery facility, composting facility or ash residue disposal area.

(a) On and after July 1, 1989, the Commissioner of Energy and Environmental Protection shall not issue a permit under section 22a-208a to construct or expand a resources recovery facility or a mixed municipal solid waste composting facility where any mixed municipal solid waste will be processed or a disposal area for ash residue generated by resources recovery facilities or mixed municipal solid waste unless said commissioner makes a written determination that such facility or disposal area is necessary to meet the solid waste disposal needs of the state and will not result in substantial excess capacity of resources recovery facilities, disposal areas or mixed municipal solid waste composting facilities.

(b) The commissioner shall publish, at the expense of the applicant, notice of the preliminary determination of need for the proposed facility or disposal area in a newspaper having a substantial circulation in the area affected. Publication shall be within sixty days of determination by the commissioner that the application is complete. Any person may submit written comments on the preliminary determination of need in the same manner as provided by the commissioner for the submission of comments on the application. The commissioner shall not make a final determination of need for the facility or disposal area unless a permit is issued. A preliminary determination of need shall be void if a permit is not issued. As used in this section, “preliminary determination of need” means a statement by the commissioner of the need for a resources recovery facility, a mixed municipal solid waste composting facility or disposal area during the pendency of an application to construct such facility or area.

(c) (1) The applicant for a permit to construct or expand a resources recovery facility or a mixed municipal solid waste composting facility requiring a determination of need under subsection (a) of this section shall provide such information as the commissioner deems necessary, including but not limited to:

(A) The design capacity of the proposed facility;

(B) The planned operating rate and throughput for the facility;

(C) An explanation of any difference between the information provided under subparagraphs (A) and (B) of this subdivision;

(D) The estimated amount of the following: (i) The mixed municipal solid waste generated by and received from each municipality and other customers that will send waste to the facility, in tons per day evidenced by contracts or letters of intent, (ii) the mixed municipal solid waste to be recycled pursuant to regulations adopted by the commissioner under section 22a-241b, and (iii) change in the amount of mixed municipal solid waste generated because of population growth, waste generation, source reduction and industrial and commercial development over the design life of the facility. Information submitted under this subdivision shall include the methodology used to determine the estimates;

(E) A contingency plan for use of facility capacity if throughput declines or increases by at least ten per cent from the throughput estimated in the application;

(F) An analysis of reasonable levels of reserve capacity for seasonal peaks and unexpected facility outages;

(G) The capability of the applicant to complete the project;

(H) The technical feasibility of the proposed facility; and

(I) A demonstration that the throughput capacity of the proposed facility, when combined with the throughput capacity of all other resources recovery facilities with permits to construct under the provisions of section 22a-208a, existing resources recovery facilities with construction permits to expand and mixed municipal solid waste composting facilities, shall not exceed the total throughput capacity of resources recovery facilities and mixed municipal solid waste composting facilities needed to process waste generated in the state as set forth in the solid waste management plan adopted pursuant to section 22a-228.

(2) In making the determination required under this section, the commissioner shall consider the information submitted under subdivision (1) of this subsection, the current and anticipated availability of throughput capacity for mixed municipal solid waste at resources recovery facilities, mixed municipal solid waste composting facilities, land disposal areas, recycling facilities and other facilities that process or dispose of mixed municipal solid waste that have obtained all necessary permits to construct and any other information the commissioner deems pertinent and shall insure that no waste is accounted for more than once as a result of transfer from one vehicle or facility to another or for any other reason.

(d) (1) The applicant for a permit to construct a disposal area for ash residue generated by resources recovery facilities or mixed municipal solid wastes which requires a certificate of need under subsection (a) of this section shall submit such information as the commissioner deems necessary, including but not limited to, (A) the name of the resources recovery facilities or municipalities to be served by the disposal area; (B) the transportation system needed to serve the disposal area; (C) the available capacity of other disposal areas for ash residue or mixed municipal solid waste in the state that have obtained all necessary permits to construct; and (D) the design capacity of the disposal area.

(2) In making the determination required under this subsection, the commissioner shall consider the information submitted pursuant to subdivision (1) of this subsection and any other information the commissioner deems pertinent.

(e) The provisions of this section shall apply to any application for a permit under section 22a-208a for a resources recovery facility, for a disposal area for ash residue generated by resources recovery facilities, for a mixed municipal solid waste composting facility or for a disposal area for mixed municipal solid wastes which is pending on or submitted after July 1, 1989.

(f) This section shall not apply to an application for a permit or permit modifications of any resources recovery facility operating as of June 30, 1993, provided there is no expansion after that date of the facility’s boilers or waste handling and processing equipment. Any such facility shall comply with all applicable environmental laws and regulations. Nothing in this subsection and no action taken by the commissioner pursuant hereto shall validate or invalidate any permit or determination of need issued or approved prior to June 30, 1993, for any resources recovery facility not operating as of that date, or otherwise affect any action of the commissioner, proceedings or judicial review relating thereto, pending on or commenced after that date.

(P.A. 89-386, S. 4, 24; P.A. 91-293, S. 3, 9; P.A. 92-162, S. 21, 25; May Sp. Sess. P.A. 92-11, S. 47, 70; P.A. 93-372, S. 3, 4; P.A. 11-80, S. 1.)

History: P.A. 91-293 applied provisions of section to mixed municipal waste composting facilities; P.A. 92-162 amended Subsec. (d) to add leachate control systems and cost of transportation of ash residue as considerations the commissioner must make under this section before making the determination of need; May Sp. Sess. 92-11 deleted provisions enacted by public act 92-162 except for substitution of “section” for “subsection” in Subdiv. (2); P.A. 93-372 added Subsec. (f) exempting certain facilities from the provisions of the section requiring a certificate of need to modify the facility, effective June 30, 1993; (Revisor’s note: In 1999 the word “the” preceding the reference to June 30, 1993, in Subsec. (f) was deleted editorially by the Revisors to correct a clerical error); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

See Sec. 22a-207a for definition of “composting”, “mixed municipal solid waste” and “mixed municipal solid waste composting facility” applicable to this section.



Section 22a-208e - Quarterly reports by owners or operators of resources recovery facilities and recycling facilities. Deliveries to out-of-state facilities.

(a) The owner or operator of each resources recovery facility and each solid waste disposal area shall submit a report to the Commissioner of Energy and Environmental Protection quarterly with respect to the calendar quarter beginning on October 1, 1989, and each calendar quarter thereafter, on or before the last day of the month immediately following the end of each quarter. Such report shall be on a form prescribed by the commissioner and shall provide such information the commissioner deems necessary, including but not limited to, the amount of solid waste, by weight or other method acceptable to the commissioner, received from each municipal or other customer. Such report shall also include for each Connecticut municipality the total amount of solid waste originating therefrom. The owner or operator shall submit to each such municipality a copy of all such information pertaining to the municipality. If precise data are not available, the owner or operator may use a method of estimating acceptable to the commissioner.

(b) The commissioner may require the owner or operator of any other solid waste facility and, consistent with the requirements of subsection (c) of this section and section 22a-208f, the owner or operator of any recycling facility to report the information specified in subsection (a) in the manner set forth in said subsection. Such requirement shall be made by written notification to the owner or operator of the facility.

(c) The owner or operator of any recycling facility which receives for processing or sale the following items generated from within the boundaries of a Connecticut municipality: (1) Cardboard, (2) glass, food and beverage containers, (3) leaves, (4) metal food and beverage containers, (5) newspapers, (6) storage batteries, (7) waste oil, (8) plastic food and beverage containers, and (9) office paper, shall report for each such item the information specified in subsection (a) of this section in the manner set forth in said subsection. If a municipality or collector of recyclable items delivers any of the items listed in this subsection to a recycling facility which is not located in this state, such municipality or collector shall notify the commissioner of the name and address of the owner or operator of such facility and shall ensure, by contract, that such facility has notice of and complies with the reporting requirements of this section. As used in this section, “office paper” means used or discarded white or manila paper including, but not limited to, paper utilized for file folders, tab cards, writing, typing, printing, computer printing and photocopying, which paper is suitable for recycling, but does not mean office paper generated by households.

(P.A. 89-386, S. 5, 24; P.A. 90-220, S. 8, 11; P.A. 93-423, S. 4; P.A. 96-163, S. 4; P.A. 11-80, S. 1.)

History: P.A. 90-220 amended Subsec. (a) to require the report to include the amount of solid waste originating in each municipality and to require that a copy be sent to each such municipality, amended Subsec. (b) to require the owner or operator of a solid waste facility or recycling facility to submit the required information, and added Subsec. (c) re reporting by owner or operator of recycling facility and delivery of items to out-of-state facility; P.A. 93-423 amended Subsec. (c) to delete a limitation re reports concerning waste from residential properties; P.A. 96-163 amended Subsec. (c) to require reporting of information re office paper received by resources recovery facilities; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-208f - Scrap metal processor exempt from permit requirement.

Notwithstanding the provisions of section 22a-208a, a scrap metal processor, as described in section 14-67w, shall not be required to obtain a permit under section 22a-208a if on or before July 31, 2014, and annually thereafter, such scrap metal processor submits to the Commissioner of Energy and Environmental Protection, on a form prescribed by the commissioner, the amount of scrap metals generated within the borders of the state and purchased or received by such processor for the prior state fiscal year, including a good faith estimate of the amount received directly from instate construction or demolition sites. Such report shall identify the monthly amounts of scrap metal generated within the state, other recyclable materials generated within the state and recycling residue generated, each of which was sent out by such processor, and indicate the destination facility type for such materials, including an indication of whether such facility is in this state.

(P.A. 89-386, S. 9, 24; P.A. 90-220, S. 9, 11; P.A. 96-180, S. 78, 166; P.A. 11-80, S. 1; P.A. 13-285, S. 2.)

History: P.A. 90-220 specified that all reports after the initial report shall be submitted on March 31 and required the dealer to send to each municipality included in the report a copy of information pertaining to such municipality; P.A. 96-180 corrected an internal section reference, effective June 3, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-285 changed reporting date from on or before July 1, 1990, and annually on March 31 thereafter to on or before July 31, 2014, and annually thereafter, revised reporting requirement from the amount of scrap metals purchased or received from any municipality, municipal or regional authority, the state or political subdivision of the state listed by town of origin to the amount of scrap metals generated within the borders of the state and purchased or received for the prior state fiscal year, added requirement that report identify monthly amounts of scrap metal and other recyclable materials generated within the state and indicate destination facility type for such materials, and made technical changes.



Section 22a-208g - Plan for disposal or recycling of ash residue generated by municipal solid waste incinerators or resources recovery facility. Regulations.

The owner or operator of each municipal solid waste incinerator or resources recovery facility shall prepare and submit to the Commissioner of Energy and Environmental Protection for his approval a plan for the disposal or recycling of ash residue generated at such incinerator or facility for a period of five years from the date of such plan. The owner or operator of the incinerator or facility shall commence implementation of the plan not more than one year after its approval. As used in this section, “implementation” means negotiation for landfill space or landfill acquisition, application for any required permits or negotiation for ash residue recycling. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish the requirements of any plan required to be submitted under this section.

(P.A. 89-386, S. 10, 24; P.A. 92-162, S. 22, 25; P.A. 11-80, S. 1.)

History: P.A. 92-162 added requirement that regulations be adopted to establish requirements of plans to be submitted under this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-208h - Identification of solid waste facilities with capacity to accept municipal solid waste.

The Commissioner of Energy and Environmental Protection, upon request of the chief executive officer of a municipality with no available landfill or contract for the disposal of municipal solid waste at a waste-to-energy plant or incinerator, shall identify solid waste facilities with the capacity to accept the municipal solid waste generated by such municipality.

(P.A. 89-386, S. 11, 24; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-208i - Composting of leaves. Regulations. Certain recycling facilities exempt from requirement of permit for solid waste facility.

(a) Notwithstanding any provision of this chapter, or chapter 446e or 446k, any facility where the sole business or activity conducted is composting of leaves shall be exempt from the requirements of sections 22a-208a and 22a-430. The commissioner may adopt regulations in accordance with the provisions of chapter 54 concerning facilities for the composting of leaves. Such regulations shall, without limitation, provide for the design, operation and monitoring of and reporting from such facilities.

(b) The commissioner may, by regulations adopted in accordance with chapter 54, exempt categories or classes of recycling facilities from the requirements of said section 22a-208a or 22a-430 provided such exemption would not adversely affect the environment and would advance the objectives of the solid waste management plan adopted and revised under sections 22a-228 and 22a-241a and the municipal solid waste recycling plan adopted under section 22a-241. No person or municipality may operate or continue to operate a recycling facility without permits issued under said section 22a-208a or 22a-430 unless such person or municipality first files with the commissioner a written request for exemption under the regulations adopted under this section.

(c) The provisions of subsection (a) of this section exempting facilities composting leaves and the provisions of subsection (b) of this section exempting recycling facilities from the requirements of section 22a-208a shall not be construed to relieve such facilities from the obligation to comply with any other provision of this chapter or chapter 446e, including, but not limited to, operational requirements and other applicable requirements of regulations adopted under section 22a-209.

(P.A. 89-386, S. 13, 24; P.A. 07-217, S. 112.)

History: P.A. 07-217 made technical changes in Subsec. (c), effective July 12, 2007.



Section 22a-208j - Moratorium on permits for wood-burning facilities.

The Commissioner of Energy and Environmental Protection shall not issue a permit for a wood-burning facility under the provisions of section 22a-208a or 22a-174 until January 1, 1990. The provisions of this section shall apply to any application pending on July 5, 1989.

(P.A. 89-386, S. 17, 24; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-208k - Demolition debris disposed of at wood-burning facilities.

Any demolition debris disposed of at a wood-burning facility shall be limited to demolition debris generated in the state.

(P.A. 89-386, S. 18, 24.)



Section 22a-208l - Wood-burning facility. Types of wood to be burned.

Any wood-burning facility, as defined in subdivision (24) of section 22a-207 which holds a permit pursuant to the provisions of section 22a-208a or sections 22a-174, 22a-430 or 22a-368, shall only burn recycled wood, wood from silvicultural, landscaping, land conversion or land clearing activities, sawmill, tree service, or pulpwood production operations, including raw wood chips, chipped clean pallets, clean saw dust or mill scraps, clean, untreated construction lumber scraps, or chipped land clearing debris such as tree trimmings, chipped whole trees or chipped stumps and tree roots. For purposes of this section, “recycled wood” means any wood or wood fuel which is derived from such products or processes as pallets, skids, spools, packaging materials, bulky wood waste, or scraps from newly built wood products, provided such wood is not treated wood or demolition wood.

(P.A. 90-264, S. 1, 8.)



Section 22a-208m - Regulations.

Section 22a-208m is repealed, effective July 1, 1995.

(P.A. 90-264, S. 4, 8; P.A. 92-162, S. 7, 25; P.A. 95-99, S. 4, 5.)



Section 22a-208n - Wood-burning facility. Ambient air quality sampling. Air emissions monitoring.

Any wood-burning facility holding a permit pursuant to the provisions of section 22a-174 shall: (1) Conduct ambient air quality sampling prior to the commencement of construction unless the computer modeling for the facility’s air permit is based on existing ambient air quality data for the community in which the facility will be located or on the worst ambient air quality data monitored at any single location in this state; and (2) shall conduct continuous air emissions monitoring while in operation.

(P.A. 90-264, S. 5, 8.)



Section 22a-208o - Permits. Use of groundwater and surface waters for cooling tower use.

No permit for a wood-burning facility pursuant to section 22a-430 or 22a-368 shall be granted unless the Commissioner of Energy and Environmental Protection considers alternatives to the use of groundwater and surface waters for cooling tower use, including requiring the facility to utilize dry cooling or processed water from sewage treatment plants.

(P.A. 90-264, S. 6, 8; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-208p - Location of wood-burning facility in area classified “GC”. Conditions. Appeal.

(a) No wood-burning facility constructed after June 8, 1990, and utilizing wet cooling may be located in any area other than an area classified “GC” by the Water Quality Standards unless the Commissioner of Energy and Environmental Protection finds that such use of the water is its highest and best use as measured against other existing or potential future competing uses and all of the following conditions are met: (1) The facility has obtained a water diversion permit in accordance with sections 22a-365 to 22a-378, inclusive; (2) the facility has obtained wastewater discharge and stormwater discharge permits in accordance with section 22a-430; (3) no discharge of wastewater to groundwater is permitted; (4) an environmental impact report is filed before the close of the record for consideration in the commissioner’s decision under section 22a-373 which (A) considers the effect of the diversion on present and future water uses in the area of the facility, (B) includes a plan for mitigating water supply conflicts caused by the diversion in the area of the plant for a minimum of twenty-five years, and (C) analyzes the alternative solutions to the water cooling requirements including a comparative cost analysis of the proposed water cooled system relative to other measures including dry cooling; (5) the facility derives at least eighty per cent of its cooling water from surface water sources either directly or through induced infiltration to a groundwater well or from processed water from sewage treatment plants; (6) the Commissioner of Energy and Environmental Protection determines that the use of alternatives to the proposed water cooled system would clearly pose a greater threat to the environment; and (7) the Commissioner of Energy and Environmental Protection determines that the use of a water cooled system will not affect the availability of potable water to support present and future domestic and industrial needs in the affected area. In determining future water needs, the commissioner shall determine such needs for a period equal to twenty-five years. In making a decision on highest and best use, the commissioner shall consider, among other factors he deems relevant, the designated uses for the classification of water involved as outlined in the state’s water quality standards.

(b) The wood-burning facility shall have the burden of proving it has met all of the requirements and conditions set forth in this section. Any person aggrieved by a decision of the Commissioner of Energy and Environmental Protection pursuant to this section may appeal pursuant to section 4-183.

(P.A. 90-264, S. 7, 8; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-208q - Composting product. Presegregation. Regulations.

(a) The Commissioner of Energy and Environmental Protection shall require as a condition for granting a permit under section 22a-208a to construct or expand a mixed municipal solid waste composting facility, that items containing hazardous household chemicals or other items deemed by the commissioner to be potential contaminants of the composting product, are presegregated or separated at the source of their generation and are disposed of separately as part of a household hazardous waste collection and disposal program approved by the commissioner.

(b) The Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54 and in consultation with the Connecticut Agricultural Experiment Station and the Department of Public Health, to provide specifications for the production, quality and use of compost made from mixed municipal solid waste. Such regulations shall promote composting processes which provide a clean, high-quality, nontoxic and marketable end product and shall provide for the protection of land and water resources from contaminants and the prevention of adverse environmental and public health effects resulting from the composting operations or product application. Such regulations shall provide for maximum allowable levels of toxic contaminants and other contaminants in the composting product and shall include testing criteria for such contaminants and establish at least two classes of compost made from mixed municipal solid waste: (1) Class I compost made only from compostable organic materials such as food waste, grass clippings and yard waste, which materials have been separated from municipal solid waste at the source of generation, and (2) class II compost made from mixed municipal solid waste which contains compostable organic materials which have not been separated at the source of generation. The maximum allowable contaminant levels established for class I compost shall be at such a level as will allow unrestricted use of the compost. Such regulations shall not allow class II compost to be used for agricultural or horticultural purposes, unless the class II compost meets the maximum allowable contaminant levels established for class I compost, as determined by testing criteria established pursuant to this section.

(P.A. 91-293, S. 4, 9; P.A. 93-381, S. 9, 39; P.A. 95-99, S. 2, 5; 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-99 amended Subsec. (b) to make adoption of regulations discretionary instead of mandatory, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-207a for definition of “composting”, “mixed municipal solid waste” and “mixed municipal solid waste composting facility” applicable to this section.



Section 22a-208r - Model demonstration composting facility.

Section 22a-208r is repealed, effective July 1, 1995.

(P.A. 91-293, S. 5, 9; P.A. 95-99, S. 4, 5.)



Section 22a-208s to 22a-208u - Definitions applicable to sections 22a-208s to 22a-208u, inclusive. Rescission of contract by cooperating developer of wood-burning facility. Payments by electric public service company includable as part of rate base.

Sections 22a-208s to 22a-208u, inclusive, are repealed.

(May Sp. Sess. P.A. 92-13, S. 14–16, 18; P.A. 96-163, S. 9.)



Section 22a-208v - Grass clippings prohibited from disposal at resources recovery facilities or solid waste facilities.

(a) On and after October 1, 1995, the Commissioner of Energy and Environmental Protection, and on and after October 1, 1997, the Connecticut Resources Recovery Authority, shall provide for a program of public information to promote the recycling of grass clippings by composting at the property where the grass clippings are generated, by allowing the grass clippings to decompose in place or by composting grass clippings at a municipal or commercial composting facility.

(b) The commissioner shall authorize pilot projects, according to standards or guidelines he deems appropriate, under which municipalities may provide for the composting of grass clippings. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to establish composting of grass clippings at the property where such clippings were generated as the preferred method of disposal, or at a commercial composting facility, and to allow municipalities to compost grass clippings.

(c) After October 1, 1998, or six months after the commissioner adopts such regulations, whichever is sooner, no resources recovery facility or solid waste facility permitted under this chapter, other than a municipal or commercial composting facility, may accept significant quantities of grass clippings for disposal.

(P.A. 93-423, S. 2; P.A. 95-324, S. 6; P.A. 97-102, S. 1; P.A. 98-99, S. 3; P.A. 11-80, S. 1.)

History: P.A. 95-324 amended Subsec. (a) to delete a prohibition on disposal of grass clippings at solid waste facilities after October 1, 1995, and to include disposal at a municipal or commercial composting facility as a disposal option, added new Subsec. (b) re pilot projects and regulations, and added Subsec. (c) re a prohibition on disposal of grass clippings at solid waste facilities after October 1, 1997, or within six months of adoption of regulations; P.A. 97-102 amended Subsec. (a) to require the Connecticut Resources Recovery Authority to provide for a program of public information re recycling of grass clippings and amended Subsec. (c) to extend the date on which grass clippings are prohibited from certain solid waste facilities; P.A. 98-99 amended Subsec. (c) to prohibit disposal of significant quantities of grass clippings at certain facilities; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-208w - Information re recycling credit.

The Commissioner of Energy and Environmental Protection shall inform municipal governments of any procedures used by said commissioner to provide credit to municipalities for the recycling of grass clippings and for the recycling of spoiled vegetable food collected from retail food stores.

(P.A. 96-80, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-208x - Disposal options for certain types of bulky waste.

(a) As used in this section and section 22a-208y, (1) “construction and demolition waste” means waste building materials and packaging resulting from construction, remodeling, repair and demolition operations on houses, commercial buildings and other structures, excluding asbestos, clean fill, as defined in regulations adopted under section 22a-209, or solid waste containing greater than de minimis quantities, as determined by the Commissioner of Energy and Environmental Protection, of (A) radioactive material regulated pursuant to section 22a-148, (B) hazardous waste as defined in section 22a-115, and (C) liquid and semiliquid materials, including, but not limited to, adhesives, paints, coatings, sealants, preservatives, strippers, cleaning agents, oils and tars; and (2) “processed construction and demolition wood” means the wood portion of construction and demolition waste which has been sorted to remove plastics, plaster, gypsum wallboard, asbestos, asphalt shingles, regulated wood fuel as defined in section 22a-209a and wood which contains creosote or to which pesticides have been applied or which contains substances defined as hazardous waste under section 22a-115.

(b) Construction and demolition waste which does not constitute processed construction and demolition wood may be disposed of at (1) any solid waste disposal area for which a permit has been issued for the disposal of bulky waste, or (2) a municipal solid waste landfill. Processed construction and demolition wood may be disposed of at a biomass gasification plant that qualifies as a Class I renewable energy source, as defined in section 16-1, a resources recovery facility in accordance with section 22a-208y or at a permitted municipal solid waste landfill or any solid waste disposal area for which a permit has been issued for the disposal of bulky waste.

(c) Construction or demolition wood generated at a residence, other than wood that has been pressure-treated or that otherwise contains arsenic, furniture, mattresses and rugs or any such waste which has been crushed, chopped, shredded or otherwise processed shall be considered municipal solid waste and may be disposed of at any solid waste disposal area for which a solid waste permit has been issued for the disposal of bulky waste, a biomass gasification plant that qualifies as a Class I renewable energy source, as defined in section 16-1, a resources recovery facility or a municipal solid waste landfill.

(P.A. 96-103, S. 1; P.A. 00-29, S. 1, 2; P.A. 06-74, S. 4; P.A. 11-80, S. 1.)

History: (Revisor’s note: In Subsec. (c) the Revisors editorially added an “or” before “at a resources ...” in the phrase “... for the disposal of bulky waste, or at a resources recovery ...”); P.A. 00-29 amended Subsec. (c) by adding provision re construction or demolition wood generated at a residence that is not pressure-treated or arsenic-containing and specifying that enumerated waste material shall be considered municipal solid waste, effective May 1, 2000; P.A. 06-74 amended Subsecs. (b) and (c) to add “biomass gasification plant that qualifies as a Class I renewable energy source, as defined in section 16-1,” and to make technical changes; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-208y - Resources recovery facility plan for disposal of special waste and processed construction and demolition waste.

The person holding the permit for a resources recovery facility may submit to the Commissioner of Energy and Environmental Protection a plan for the acceptance and disposal of special waste or processed construction and demolition wood at such facility. For purposes of this section, “special waste” shall have the meaning provided in regulations adopted by said commissioner under this chapter. Such plan shall identify special waste or processed construction and demolition wood which can be subject to uniform procedures for screening, testing, acceptance, recordkeeping, handling and disposal and shall include the rate at which such waste shall be processed. The commissioner shall review any plan submitted according to this section and shall approve or deny such plan. If accepted, compliance with such plan may constitute the special waste authorization from said commissioner which would otherwise be required for waste which meets the criteria of the plan.

(P.A. 96-103, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-208z - Use of crushed recycled glass as cover material.

(a) As used in this section, “crushed recycled glass” means glass food or beverage containers and less than five per cent, by volume, of other solid waste materials, including plastic, metal and paper that (1) have been combined by processing source-separated recyclable solid waste at an intermediate processing facility; (2) cannot be marketed as a cullet for remelt; (3) have components that measure not greater than three-eighths of an inch in diameter; and (4) are virtually inert and pose neither a pollution threat to ground or surface waters nor a fire hazard.

(b) An owner or operator of a solid waste facility, as defined in section 22a-207, may use crushed recycled glass as cover material, as defined in the regulations adopted pursuant to section 22a-209.

(c) A person may use crushed recycled glass as fill material, including, but not limited to, aggregate for asphalt or concrete or any other subgrade construction application in which such glass would serve as a substitute for sand or stone aggregate, provided such glass would not constitute greater than ten per cent, by volume, of clean fill, as defined in the regulations adopted pursuant to section 22a-209.

(P.A. 02-11, S. 1; P.A. 03-65, S. 1; P.A. 04-109, S. 7.)

History: P.A. 03-65 added Subsec. (a) defining “crushed recycled glass”, designated existing provisions as Subsec. (b) and added Subsec. (c) re use of crushed recycled glass as fill material, effective June 3, 2003; P.A. 04-109 made technical changes in Subsecs. (a) and (c), effective May 21, 2004.



Section 22a-209 - (Formerly Sec. 19-524c). Regulations.

The commissioner shall promulgate regulations governing solid waste management, and permits, as provided for in section 22a-208a, shall be conditioned upon conformance with such regulations as well as applicable laws.

(1971, P.A. 845, S. 3; P.A. 86-403, S. 53, 132.)

History: Sec. 19-524c transferred to Sec. 22a-209 in 1983; P.A. 86-403 made technical change, substituting reference to Sec. 22a-208a for reference to Sec. 22a-208.

See Sec. 22a-6z re regulations implementing Subtitle C of the Resource Conservation and Recovery Act of 1976.

Cited. 168 C. 278.

Annotations to present section:

Cited. 218 C. 580; Id., 821.

Cited. 17 CA 17; judgment reversed, see 212 C. 570.



Section 22a-209a - Certain processed wood and wood fuel excluded from regulation as solid waste.

(a) As used in this section:

(1) “Recycled wood” means any wood or wood fuel which is derived from such products or processes as pallets, skids, spools, packaging materials, bulky wood waste or scraps from newly built wood products, provided such wood is not treated wood;

(2) “Treated wood” means wood which contains an adhesive, paint, stain, fire retardant, pesticide or preservative;

(3) “Processed wood” means recycled wood or treated wood or any combination thereof which has been processed at a volume reduction facility permitted under this chapter;

(4) “Regulated wood fuel” means processed wood from construction and demolition activities which has been sorted to remove plastics, plaster, gypsum wallboard, asbestos, asphalt shingles and wood which contains creosote or to which pesticides have been applied or which contains substances defined as hazardous under section 22a-115;

(5) “Combustible” means the heat-producing constituents of a fuel;

(6) “Combustion” means the rapid chemical combination of oxygen with the combustible element of a fuel resulting in the production of heat;

(7) “Fuel” means a substance containing combustibles used for producing heat, light, power or energy;

(8) “Regulated wood fuel merchant” means any person who offers for sale or sells, transfers, or provides in retail or wholesale trade, regulated wood fuel, including agents, brokers, wholesalers, distributors or producers who sell regulated fuel;

(9) “Regulated wood fuel user” means a biomass gasification plant or a resources recovery facility, as defined in section 22a-207, that stores or utilizes regulated wood fuel for the purpose of creating by combustion heat, light, power or energy and combusts in excess of one hundred million BTUs per hour; and

(10) “Biomass gasification plant” means a biomass gasification plant that qualifies as a Class I renewable energy source, as defined in section 16-1.

(b) Notwithstanding the provisions of this chapter, processed wood is not a solid waste provided: (1) Such wood is received for use at a biomass gasification plant or a resource recovery facility as a regulated wood fuel; (2) such wood is used for land application in accordance with standards for such use adopted by the Commissioner of Energy and Environmental Protection in accordance with chapter 54; or (3) such wood is used for building products or other uses in accordance with any applicable state or federal standards.

(c) No person other than a regulated wood fuel user shall use or burn regulated wood fuel. No regulated wood fuel user shall use or burn (1) regulated wood fuel which contains nonwood material, other than dirt or metal fasteners, unless such material comprises less than one per cent, by dry weight, of such regulated wood fuel, or (2) any such fuel which contains more than fifteen one-hundredths of one per cent, by dry weight, total chlorine. Any sampling or analysis to determine the percentage of total chlorine or the amount of nonwood material shall be provided for by the regulated wood fuel merchant and shall be certified by such merchant as having met any standards or methodologies for such sampling or analysis approved or required by the commissioner. Notwithstanding any other provisions of this section, any person who exclusively burns wood, other than regulated wood fuel, as a fuel shall comply with the regulations adopted under section 22a-174 for stationary sources of air pollution.

(d) No regulated wood fuel merchant shall store, offer for sale, sell, make available, deliver for use or exchange in trade for use in this state (1) regulated wood fuel which contains nonwood material, other than dirt or metal fasteners, unless such material comprises less than one per cent, by dry weight, of such regulated wood fuel, or (2) any such fuel which contains more than fifteen one-hundredths of one per cent, by dry weight, total chlorine.

(e) Any person who sells regulated wood fuel for use in this state or who uses such fuel in this state shall maintain records of all sales or use of such fuel which contains nonwood materials and such records shall be made available for inspection by the commissioner, or his designee, during regular business hours. Such records shall be maintained for at least three years.

(f) Nothing in this section shall prohibit a biomass gasification plant or a resources recovery facility from accepting, processing and combusting wood that is not hazardous waste or is not otherwise prohibited by law.

(P.A. 94-142, S. 1, 2; P.A. 95-128; P.A. 06-74, S. 5; P.A. 11-80, S. 1.)

History: P.A. 94-142 effective May 20, 1994; P.A. 95-128 amended Subsec. (a) to add definitions of “regulated wood fuel” and related terms, added a new Subsec. (c) re use of regulated wood fuel, added a new Subsec. (d) re regulated wood fuel merchants, added a new Subsec. (e) re maintenance of records and added a new Subsec. (f) re use of certain wood by resources recovery facilities; P.A. 06-74 applied provisions to biomass gasification plants in Subsecs. (a)(9), (b) and (f), added Subsec. (a)(10) defining “biomass gasification plant”, and made a technical change in Subsecs. (d) and (f); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 22a-209b - Biomedical waste. Definitions.

As used in this section and section 22a-209c:

(1) “Biomedical waste treatment” means to render biomedical waste noninfectious by decontamination, autoclaving, incineration or by other techniques approved by the commissioner;

(2) “Human blood and blood products” means items containing free-flowing liquid waste blood, serum, plasma and other blood products or containers filled with such discarded fluids, except that blood in a glass vial shall be considered a sharp provided intravenous bags which did not contain blood or blood products shall not be considered a blood product;

(3) “Free-flowing liquid blood” means blood that is not contained by the disposable item or is visibly dripping;

(4) “Body fluid” means blood or any substance which contains visible blood, semen, vaginal secretions, cerebrospinal fluid, synovial fluid, pleural fluid, peritoneal fluid and pericardial fluid;

(5) “Infectious body fluids” means only waste cerebrospinal, pleural and peritoneal fluids. Dialysates shall not be considered blood or body fluids;

(6) “Chemotherapy waste” means waste that has come in contact with an antineoplastic agent during the preparation, handling or administration of such an agent. A container which is or has been used to contain such an agent shall be deemed chemotherapy waste even if such container is empty;

(7) “Decontaminate” means to substantially reduce or eliminate, by disinfection or other means, any biological hazard that is or may be associated with biomedical waste;

(8) “Hypodermic needle and syringe” means needles, syringes and any other types of intravascular device including, but not limited to, in-dwelling catheters and introducers;

(9) “Infectious agent” means any organism, such as a virus or bacterium, that is capable of being communicated by invasion and multiplication in body tissue and capable of causing disease or adverse health impacts in humans;

(10) “Infectious waste” means types of waste listed in subparagraphs (A) to (G), inclusive, of this subdivision which are capable of causing infectious diseases because there is reason to believe that such waste has been contaminated by an organism that is known or suspected to be pathogenic to humans and such organism may be present in sufficient virulence to transmit disease. The following shall be considered infectious waste:

(A) Cultures and stocks of agents infectious to humans and associated biologicals including cultures from medical, clinical, hospital, public health, research and industrial laboratories; wastes from the production of biologicals; discarded live and attenuated vaccines; and culture dishes and devices used to transfer, inoculate, or mix cultures;

(B) Human blood, blood products and infectious body fluids;

(C) Sharps;

(D) Research animal waste which includes contaminated animal carcasses, animal body parts and bedding or animals that were intentionally exposed to infectious agents during research or special laboratory testing, including research in veterinary hospital, production of biologicals, or testing of pharmaceuticals;

(E) Isolation wastes;

(F) Any material collected during or resulting from the cleanup of a spill of infectious or chemotherapy waste; or

(G) Any waste which is mixed with infectious waste and which is neither a hazardous waste, as defined in section 22a-115, nor a radioactive material subject to section 22a-118;

(11) “Isolation waste” means biological waste and discarded material contaminated with body fluids from (A) humans who are isolated to protect others from a highly communicable disease, or (B) animals which are isolated because they are known to be infected with a highly communicable disease. A highly communicable disease is one listed in biosafety level 4 of the Centers for Disease Control/National Institutes of Health Guidelines entitled “Biosafety in Microbiological and Biomedical Laboratories” and dated May, 1988. These agents include fifteen arboviruses, arenaviruses and filoviruses: Junin, Marburg, Congo-Crimean, hemorrhagic fever, Lassa, Macherpo, Ebola, Guanarito and the tick-borne encephalitis virus complex Absettarov, Hanzalova, Hypr, Kumlinge, Kyasanur Forest disease, Omsk hemorrhagic fever, and Russian spring-summer encephalitis;

(12) “Pathological waste” means any human tissue, organ or body part, except teeth and the contiguous structures of bone and gum, removed during surgery, autopsy or other medical procedure. Pathological waste does not include formaldehyde or other preservative agent, or a human corpse or part thereof regulated pursuant to section 7-64 or chapter 368i, 368j or 368k;

(13) “Sharps” means discarded sharps that have been used in animal or human patient care or treatment or in medical, research or industrial laboratories, including hypodermic needles; syringes, with or without attached needle; scalpel blades; glass blood vials; suture needles; needles with attached tubing; glass culture dishes and pasteur pipettes, provided such glassware is known to have been in contact with an infectious agent; anaesthetic carpules used in dental offices; and unused, discarded hypodermic needles, suture needles, syringes and scalpel blades; and

(14) “Commissioner” means the Commissioner of Energy and Environmental Protection.

(P.A. 94-182, S. 2, 4; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 65.)

History: P.A. 94-182 effective July 1, 1994; (Revisor’s note: In 1997 various misspellings of virus types listed in Subdiv. (11) were corrected editorially by the Revisors); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (14), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subdiv. (13).



Section 22a-209c - Biomedical waste. Disposal requirements.

(a) Biomedical waste which has been treated in accordance with the provisions of this section and which has been rendered unrecognizable may be disposed of as municipal solid waste. Sharps shall be rendered unrecognizable prior to disposal in accordance with regulations adopted pursuant to section 21a-66. A solid waste facility shall not accept biomedical waste which is not packaged, labeled and marked as required by regulations adopted pursuant to section 22a-209 or which is not accompanied by a tracking form which complies with all applicable law.

(b) Biomedical waste shall be disposed of as follows:

(1) Chemotherapy waste shall be disposed of only by incineration;

(2) Pathological waste shall be disposed of only by incineration or interment;

(3) Infectious waste shall be disposed of only by (A) incineration; (B) discharge to a sanitary sewer, provided (i) such waste is in liquid or semisolid form, (ii) secondary treatment is available at the publicly owned treatment works or privately owned treatment works to which such waste is discharged, (iii) no municipal ordinance prohibits such discharge, (iv) such permits and other authorizations as are required by law have been obtained for such discharge, and (v) aerosol formation is minimized during such discharge to such sewer; or (C) any other method of decontamination which provides protection of the public health and the environment at least equivalent to that provided by the disposal methods specified in this subdivision and which is first described in writing to the commissioner and approved in writing by the commissioner. Infectious waste which is treated on site in accordance with this subsection shall be regulated as municipal solid waste;

(4) Needles which are specifically used to administer antineoplastic agents shall be handled in accordance with this section or regulations adopted under section 22a-209 for the handling of chemotherapy waste; and

(5) Syringes designed to deliver drugs into the human body in a manner other than injection shall be exempted from the disposal requirements of this section.

(c) No person shall:

(1) Deliver biomedical waste or cause biomedical waste to be delivered to any incinerator, whether located inside or outside of this state, unless such incinerator complies with all applicable law; or

(2) Operate an incinerator in which biomedical waste is burned unless such incinerator complies with all applicable law, including, but not limited to, regulations adopted pursuant to section 22a-174.

(d) Biomedical waste incinerator residue shall be managed as a special waste in accordance with the regulations adopted pursuant to section 22a-209.

(e) A steam sterilizer used to decontaminate biomedical waste shall be operated in accordance with the following requirements:

(1) In a gravity flow sterilizer, biomedical waste shall be subjected to a temperature of not less than two hundred fifty degrees Fahrenheit at fifteen pounds per square inch of gauge pressure for no less than sixty minutes.

(2) In a vacuum type sterilizer, biomedical waste shall be subjected to a temperature of not less than two hundred seventy degrees Fahrenheit at twenty-seven pounds per square inch gauge pressure for no less than forty-five minutes.

(3) Notwithstanding subdivisions (1) and (2) of this subsection, a different combination of operational time, temperature and pressure may be utilized for steam sterilization of biomedical waste if such combination is first described in writing to the commissioner and approved in writing by the commissioner. The commissioner shall not grant approval unless such combination is proven on the basis of thorough tests, including tests of its capacity to kill bacillus stearothermophilus and to completely and reliably kill all microorganisms in waste at design capacity.

(4) Biomedical waste shall be steam sterilized in its primary container. The primary container shall be placed in the sterilization chamber so that sufficient space is provided between the chamber walls and the container to allow the steam to penetrate the container. The primary container shall then be unsealed to allow the steam to penetrate the contents of the container.

(5) Unless the steam sterilizer is equipped to continuously monitor and record temperatures during the entire length of each sterilization cycle, the operator of such sterilizer shall affix to the primary container temperature-sensitive tape which indicates when the desired temperature is reached. Biomedical waste shall not be considered decontaminated unless the temperature-sensitive tape indicates that a temperature of at least two hundred fifty degrees Fahrenheit was reached during the sterilization process. A steam sterilizer which is used for the first time after July 1, 1994, shall automatically and continuously monitor and record temperatures throughout the entire length of each steam sterilization cycle.

(6) At least once during every forty hours of operation, tests shall be conducted to evaluate the effectiveness of the sterilization process, including tests of the capacity of such process to kill bacillus stearothermophilus. A log shall be maintained recording the dates and results of such test.

(7) At least once during every forty hours of operation, a sterilization unit shall be evaluated to determine whether it is operating properly with respect to temperature and pressure. A log shall be maintained recording the dates and results of such evaluations and the dates of calibration.

(8) For each sterilization unit a log shall be maintained recording, for each use, the date, time, operator, type and approximate amount of biomedical waste treated, the sterilization pressure reading and the poststerilization reading on the temperature-sensitive tape.

(f) Sharps shall be physically altered so as to render them unrecognizable in accordance with the regulations adopted pursuant to section 21a-66.

(g) If biomedical waste is treated or disposed of at the site where it was generated, the generator shall develop written procedures for each treatment or disposal method in use at such site which methods shall be consistent with the provisions of this section and shall ensure compliance with such procedures. Such procedures shall be incorporated into the biomedical waste management plan required by law and shall (1) assure the effectiveness of any treatment method in use and reflect acceptable standards of practice, (2) provide for and conduct an ongoing program of staff training on the implementation of such procedures and the requirements of this section, and (3) provide for a quality assurance program to assure compliance with the biomedical management plan prepared as required by law.

(P.A. 94-182, S. 3, 4.)

History: P.A. 94-182 effective July 1, 1994.



Section 22a-209d - Categories of materials not to be considered solid waste. Use of solids that are by-products of water treatment processes.

The Commissioner of Energy and Environmental Protection may establish, by regulations adopted in accordance with the provisions of chapter 54, categories of materials which, if used in accordance with standards adopted by the commissioner to protect the environment and public health, shall not be considered solid waste under section 22a-207 or subject to a permit under this chapter or chapter 446k. Notwithstanding the provisions of the regulations adopted under this section or section 22a-209, the Commissioner of Energy and Environmental Protection shall not prohibit the use of waste sand from the casting of metals as cover, road base or fill or for other purposes at a solid waste disposal area permitted under section 22a-208a, provided the concentration of toxic materials in the sand is below the level of hazardous waste under the federal Resource Conservation and Recovery Act of 1976, as amended, and any regulations promulgated to carry out said act, and further provided any person who disposes of such sand under this section shall provide certification, to the satisfaction of the Commissioner of Energy and Environmental Protection, that such sand is not hazardous. Notwithstanding the provisions of section 22a-209, a public water supply company may, by itself or in conjunction with any person or municipality, use solids that are the by-products of water treatment processes provided such use conforms to best management practices and controls described in an operations plan approved in writing by the commissioner. A public water supply company may, by itself or in conjunction with any person or municipality, use such solids in accordance with such plan until the commissioner issues a general permit to such company for the use of such solids pursuant to section 22a-209f.

(P.A. 94-198, S. 12; P.A. 96-103, S. 3; P.A. 04-151, S. 17; P.A. 05-288, S. 105; P.A. 11-80, S. 1.)

History: P.A. 96-103 added provision re adoption of regulations concerning disposal of water treatment solids; P.A. 04-151 deleted provision requiring adoption of regulations re use and disposal of solids that are by-products of water treatment processes and added provisions re use of such solids in conformance with best management practices and controls; P.A. 05-288 made technical changes, effective July 13, 2005; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-209e - Certain lamp recycling facilities to be considered volume reduction plants.

For the purposes of this chapter, “lamp recycling facility” means a facility operated to remove, recover or recycle for reuse mercury, metals, phosphorous powder, gases, glass or other materials from fluorescent or high intensity discharge lamps. Such a facility shall be considered a volume reduction plant, as defined in section 22a-207, regardless of the volume of solid waste generated and shall not be subject to the requirements of section 22a-454 provided such facility is operated in compliance with federal law.

(P.A. 95-139, S. 1, 2.)

History: P.A. 95-139 effective June 7, 1995.



Section 22a-209f - Beneficial use of solid waste. General permit. Individual authorization.

(a) The Commissioner of Energy and Environmental Protection may issue a general permit for a category of processing or beneficial use of solid waste when used in a manufacturing process to make a product or as an effective substitute for a commercial product, provided: (1) Such permit does not allow an activity for which an individual permit has been issued; (2) the issuance of the general permit is not inconsistent with the requirements of the federal Resource Conservation and Recovery Act; (3) the solid wastes included in the category are proposed for the same or substantially similar operations and have the same or similar physical character and chemical composition; (4) the solid wastes included in the category are proposed for the same or substantially similar beneficial use or processing activities; and (5) the commissioner finds that the activities in the category can be adequately regulated using standardized conditions without harming or presenting a threat of harm to public health and safety or the environment. The issuance of the general permit shall be governed by procedures established in subsection (i) of section 22a-208a. The general permit may require any person or municipality proposing to conduct any activity under a general permit to register such activity on a form prescribed by the commissioner.

(b) (1) The commissioner may issue individual authorizations for the beneficial use of solid waste in a manufacturing process to make a product or as an effective substitute for a commercial product provided (A) such authorization does not allow an activity for which an individual or general permit has been issued, (B) such authorization is not inconsistent with the requirements of the federal Resource Conservation and Recovery Act (42 USC 6901 et seq.), and (C) the commissioner finds that such solid waste can be reused without harming or presenting a threat of harm to public health, safety or the environment.

(2) The commissioner shall establish guidelines protective of public health, safety and the environment for authorizations made in accordance with this subsection and shall give public notice on the Department of Energy and Environmental Protection’s Internet web site of such guidelines, or any subsequent revision of the guidelines, with an opportunity for submission of written comments by interested persons for a period of thirty days following the publication of the notice. The commissioner shall post a response to any comments received on the Department of Energy and Environmental Protection’s Internet web site.

(3) An applicant for such authorization shall submit information on forms prescribed by the commissioner and any additional information required by the commissioner. The commissioner may direct the applicant to pay a fee of not more than five thousand dollars at the time of application, in accordance with the guidelines established under subdivision (2) of this subsection, except that no such fee shall be charged to a municipality.

(4) Notwithstanding section 22a-208a or any regulations adopted pursuant to section 22a-209, the issuance or renewal of an authorization under this subsection, or a modification of an authorization under this subsection if such modification is sought by the holder of an authorization, shall conform to the following procedures: (A) The commissioner shall publish a notice of intent to issue an authorization on the Department of Energy and Environmental Protection’s Internet web site. Such notice shall include: (i) The name and mailing address of the applicant and the address of the location of the proposed activity; (ii) the application number; (iii) the tentative decision regarding the application; (iv) the type of authorization sought, including a reference to the applicable statute or regulation; (v) a description of the location of the proposed activity and any natural resources affected thereby; (vi) the name, address and telephone number of any agent of the applicant from whom interested persons may obtain copies of the application; (vii) the length of time available for submission of public comments to the commissioner; and (viii) such additional information as the commissioner deems necessary to comply with any provision of this title or regulations adopted pursuant to this title, or with the federal Clean Air Act, federal Clean Water Act or federal Resource Conservation and Recovery Act. There shall be a comment period of thirty days following the publication of such notice during which interested persons may submit written comments to the commissioner. (B) The commissioner shall post a response to any comments received on the Department of Energy and Environmental Protection’s Internet web site. (C) The commissioner may approve or deny such authorization based upon a review of the submitted information. Any authorization issued pursuant to this section shall define clearly the activity covered by such authorization and may include such conditions or requirements as the commissioner deems appropriate, including, but not limited to, operation and maintenance requirements, management practices, reporting requirements and a specified term.

(5) The commissioner may suspend or revoke an authorization and may modify an authorization if such modification is not sought by the holder of an authorization, in accordance with the provisions of section 4-182 and the applicable rules of practice adopted by the department.

(P.A. 96-80, S. 1; P.A. 09-211, S. 1; P.A. 11-80, S. 1.)

History: P.A. 09-211 designated existing provisions as Subsec. (a), deleted language prohibiting granting of general permit for reuse of hazardous waste, and made a technical change therein, and added Subsec. (b) re individual authorizations; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-209g - Labeling of products containing mercury.

(a) For purposes of this section: “Retailer” means a person who engages in the sale to the general public of items for which a label is required under the regulations adopted under this section; “wholesaler” means a person who engages in the sale of any such item to a retailer; and “manufacturer” means a person who manufactures any such item and sells such item to a retailer or wholesaler.

(b) After the adoption of the regulations authorized by subsection (c) of this section, a manufacturer or wholesaler may not sell for use in this state, and a retailer may not sell, any of the items for which a label is required under the regulations adopted under this section unless the item is labeled to clearly inform the purchaser or consumer that mercury is present in the item and that the item must be properly disposed of or recycled.

(c) The Commissioner of Energy and Environmental Protection shall cooperate with any effort to adopt a proposed label for products containing mercury which effort is undertaken by the New England Governors’ Conference and the eastern Canadian premiers who adopted a mercury action plan in June, 1998. If such group agrees to a proposed label, the commissioner, in regulations adopted in accordance with the provisions of chapter 54 shall require such label to be affixed to any product sold in this state which the commissioner deems necessary, other than any medication. The purpose of such regulations shall be to facilitate the recycling of such products and to reduce the presence of mercury in the solid waste stream. If said group does not agree to a proposed label on or before January 1, 2001, the commissioner shall propose to the joint standing committee of the General Assembly having cognizance of matters relating to the environment a plan for the labeling of products containing mercury.

(P.A. 99-228, S. 1, 5; P.A. 11-80, S. 1.)

History: P.A. 99-228 effective June 29, 1999; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 22a-209h - Information to be provided concerning electric lamps containing mercury and management of spent lamps.

Each manufacturer of electric lamps containing mercury sold in this state, in consultation with the Commissioner of Energy and Environmental Protection and the Connecticut Resources Recovery Authority, shall provide to any distributor of such lamps written information stating that mercury is contained in such lamps and a description of the laws of this state governing management of spent lamps containing mercury. Each such manufacturer shall provide such information either on each such lamp containing mercury, or in or on the packaging of each such lamp containing mercury, or in a sufficient amount of printed material provided to retailers to allow retailers to make such information available to any consumer purchasing any such lamp containing mercury. Each such manufacturer shall provide to each municipality in this state information regarding the appropriate management of spent lamps containing mercury.

(P.A. 99-228, S. 2, 5; P.A. 02-89, S. 66; P.A. 11-80, S. 1.)

History: P.A. 99-228 effective January 1, 2000; P.A. 02-89 deleted Subsec. (a) designator and deleted as obsolete Subsec. (b) requiring the Connecticut Resources Recovery Authority to report on or before January 1, 2001, re any changes in the amount of mercury-containing products in the waste stream over the previous two years; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-209i - Universal waste rule. Fluorescent lamps. Equipment containing mercury.

(a) On or before July 1, 1999, the Commissioner of Energy and Environmental Protection shall publish notice of intent to adopt regulations, in accordance with the provisions of chapter 54, to implement the set of waste management standards for thermostats containing mercury, batteries and pesticides which standards are provided in 40 CFR 273, et seq., as an alternative to regulating such wastes as otherwise provided under the Resource Conservation and Recovery Act (42 USC 6901 et seq.). The commissioner shall petition the United States Environmental Protection Agency under 40 CFR 273.80, et seq., to include fluorescent lamps in such alternative program of regulation. Such regulations shall further provide for and facilitate the storage of electronic equipment for recycling and the recycling of electronic equipment.

(b) Any waste from equipment containing mercury shall be disposed of or otherwise handled in accordance with the standards set forth in 40 CFR Parts 260, 261, 264, 265, 268, 270 and 273, until the commissioner adopts regulations as provided in subsection (a) of this section, at which time such regulations shall govern. Nothing in this section shall be construed to relieve any person from such person’s obligation to comply with any other state or federal requirement or regulation applicable to equipment containing mercury.

(P.A. 99-228, S. 3, 5; P.A. 06-181, S. 6; P.A. 11-80, S. 1.)

History: P.A. 99-228 effective June 29, 1999; P.A. 06-181 designated existing language as Subsec. (a) and added Subsec. (b) re disposal or handling of waste from equipment containing mercury, effective June 7, 2006; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-210 - (Formerly Sec. 19-524d). Demonstration resource recovery systems or improved solid waste facilities.

The commissioner may acquire necessary property and equipment, or interests therein, and contract for the construction, including planning and design, and leasing, operation and maintenance of demonstration resource recovery systems or improved solid waste facilities, or both, on a local, regional or state-wide basis by private enterprise, a municipality or regional authority.

(1971, P.A. 845, S. 5; P.A. 75-303, S. 1, 2.)

History: P.A. 75-303 included facilities on local basis; Sec. 19-524d transferred to Sec. 22a-210 in 1983.



Section 22a-211 - (Formerly Sec. 19-524e). Solid waste management plans for state and local or regional authorities. Closing of municipal landfill; plan required.

(a) The commissioner shall be responsible for the preparation of a state solid waste management plan which is to be updated biennially. Such plan shall be effective until adoption of a state-wide solid waste management plan pursuant to section 22a-228.

(b) If the commissioner determines that a municipal landfill shall be closed within five years of October 1, 1981, the municipality in which such landfill is located, through a municipal or regional authority, shall submit a solid waste management plan, including provisions for source separation, to the commissioner and the regional planning agency to whose jurisdiction such municipality is designated in the state’s solid waste management plan for their review. Such proposed plan shall be consistent with the provisions of this chapter. If the commissioner finds, after consultation with the appropriate regional planning agency, that such proposed plan is consistent with the provisions of this chapter, the commissioner shall notify the municipality or regional authority having submitted the plan for review that such proposed plan is approved. If the commissioner finds after consultation with the appropriate planning agency that such proposed plan is not in compliance with the provisions of this chapter, the commissioner shall communicate the existence and extent of the deficiencies to the municipal or regional authority which submitted the plan for review. The municipality, through its municipal or regional authority, and after consultation with the commissioner and the appropriate planning agency, shall thereafter make such revisions in its proposed plan as may be necessary to correct the deficiencies enumerated by the commissioner. If the municipality, through its municipal or regional authority, makes the revisions required by the commissioner to correct such deficiencies, the commissioner shall thereafter approve the plan.

(c) The commissioner may from time to time issue guidelines for the purpose of assisting municipalities in developing solid waste management plans in conformity with the provisions of this chapter.

(1971, P.A. 845, S. 6; P.A. 74-276; P.A. 81-179; 81-472, S. 131, 159; P.A. 85-436, S. 5, 6; P.A. 93-423, S. 5.)

History: P.A. 74-276 restated requirement for local and regional plans in Subsec. (a) and changed adoption deadline from July 1, 1974, to July 1, 1975, replaced provisions of Subsec. (b) which had concerned commissioner’s review of plans with new provisions re submission of plan to commissioner and revision or approval of plan, deleted Subsec. (c) re plans prepared by individual municipalities and Subsec. (d) re final review and approval and inserted new Subsec. (c) re guidelines; P.A. 81-179 amended Subsec. (a) by requiring a state solid waste plan rather than a plan for each solid waste region and requiring review and comment by advisory council before adoption of plan and amended Subsec. (b) by requiring a municipal plan only if the landfill in a municipality closed by October 1, 1986, replacing previous provision which required municipalities to submit proposed local and regional plans; P.A. 81-472 made technical changes; Sec. 19-524e transferred to Sec. 22a-211 in 1983; P.A. 85-436 amended Subsec. (a) to specify that plan is to be effective until adoption of state-wide solid waste management plan; P.A. 93-423 amended Subsec. (a) to delete a reference to the former Connecticut Solid Waste Management Advisory Council.

See Sec. 22a-228 re state-wide solid waste management plan.



Section 22a-212 - (Formerly Sec. 19-524f). Grants to municipal and regional authorities for plan preparation.

The commissioner shall make grants for providing financial assistance to municipal and regional authorities for the preparation of solid waste management plan. The grant to each municipal authority shall equal ten per cent of the nonfederal portion of the cost of preparing the plans. An additional ten per cent shall be paid for each additional municipality included in the plan but not more than seventy per cent of the total cost of the nonfederal portion being granted by the commissioner to a regional authority.

(1971, P.A. 845, S. 10.)

History: Sec. 19-524f transferred to Sec. 22a-212 in 1983.

See chapter 103b (Sec. 7-273aa et seq.) re municipal resource recovery authorities.



Section 22a-213 - (Formerly Sec. 19-524g). Approval of solid waste disposal contracts. Contracts between municipalities and solid waste facilities.

(a) All contracts made after July 1, 1971, by any city, town, borough or regional authority with any person, another municipality or regional authority to provide for processing, storage or disposal outside of its boundaries of solid wastes generated within its boundaries, shall be reviewed and have the approval of the commissioner as conforming to recognized standards of public health and safety before they can be implemented. The municipality shall be responsible for providing a copy of said solid waste disposal contract to the commissioner.

(b) The commissioner shall not approve any such contract unless he finds that the facility to which the waste is to be transported for processing, storage and disposal has been issued a solid waste permit to operate the facility and has the necessary capacity to accommodate the terms of the contract.

(c) All contracts made after June 6, 1990, by any municipality with the operator of a solid waste facility shall be in writing.

(1969, P.A. 367; 1971, P.A. 845, S. 4; P.A. 77-37; P.A. 86-403, S. 54, 132; P.A. 90-179, S. 7, 9; P.A. 96-163, S. 6.)

History: 1971 act changed date of applicability from October 1, 1969, to July 1, 1971, replaced “district” and “authority” with “regional authority”, and “refuse” with “solid wastes”, specified disposal outside of boundaries of contracting entity and removed reference to approval of local director of health; Sec. 19-84a transferred to Sec. 19-524g in 1972; P.A. 77-37 added Subsec. (b); Sec. 19-524g transferred to Sec. 22a-213 in 1983; P.A. 86-403 made technical change, adding reference to Sec. 22a-208a; P.A. 90-179 added Subsec. (c) re written contracts between municipalities and solid waste facilities; P.A. 96-163 amended Subsec. (a) to delete requirement that contracts for collection or transportation of solid waste be reviewed and approved by the commissioner and to add a provision requiring the municipality to provide a copy of contracts for which the commissioner’s approval is required and amended Subsec. (b) to expand the range of facilities which may be covered under an approved contract.



Section 22a-213a - Disposal of biomedical waste by generators.

Section 22a-213a is repealed, effective October 1, 2013.

(P.A. 88-341, S. 2; P.A. 89-270, S. 5; P.A. 11-80, S. 1; P.A. 13-209, S. 20.)



Section 22a-214 - (Formerly Sec. 19-524h). Commissioner to administer and control funds.

The Commissioner of Energy and Environmental Protection is designated as the officer of the state to manage, administer and control funds appropriated by the General Assembly or authorized by the State Bond Commission, and any and all other state and federal funds made available for carrying out the provisions of this chapter. No grant shall be made under this chapter if such grant, together with all grants awarded prior thereto, exceeds the amount of funds available therefor.

(1969, P.A. 758, S. 24; 1971, P.A. 845, S. 7; 872, S. 16; P.A. 89-270, S. 7; 89-386, S. 14, 24; P.A. 11-80, S. 1.)

History: 1971 acts specified commissioner’s control of “any and all other state and federal funds” and replaced commissioner of health with commissioner of environmental protection; Sec. 19-507d transferred to Sec. 19-524h in 1972; Sec. 19-524h transferred to Sec. 22a-214 in 1983; P.A. 89-270 added Subsec. (b) re ninety-day deadline for payment of grants and re thirty-day deadline for return of moneys paid for expenditures later determined to be ineligible; P.A. 89-386 repealed provisions added by P.A. 89-270; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-215 - (Formerly Sec. 19-524i). Review of applications for federal funds.

The commissioner shall review all applications for federal funds related to solid waste management prepared by any municipal or regional authority within the state.

(1971, P.A. 845, S. 8.)

History: Sec. 19-524i transferred to Sec. 22a-215 in 1983.

See chapter 103b (Sec. 7-273aa et seq.) re municipal resource recovery authorities.



Section 22a-216 - (Formerly Sec. 19-524j). Department to apply for and receive funds. Cooperation and agreements with federal government.

The department is designated as the administrative agency of the state to apply for and accept any funds or other aid and to cooperate and enter into contracts and agreements with the federal government relating to the planning, developing, maintaining and enforcing of the solid waste program.

(1971, P.A. 845, S. 9.)

History: Sec. 19-524j transferred to Sec. 22a-216 in 1983.



Section 22a-217 - (Formerly Sec. 19-524k). Grants to reduce solid waste volume reduction and disposal operation costs.

The commissioner shall make grants for providing financial aid to municipal and regional authorities to reduce their solid waste volume reduction and disposal costs of operation. An annual amount equal to twenty-five cents per capita, but not exceeding five thousand dollars, shall be paid to a single municipal authority which carries on operations that comply with the public health code of the state. An additional annual five cents per capita shall be granted for each municipality in the region up to a maximum of fifty cents per capita. These funds may be used to hire needed personnel, purchase equipment and replacement parts, and make any necessary modifications or repairs to facilities or sites and equipment used in processing and disposal of solid wastes.

(1971, P.A. 845, S. 13; P.A. 85-460, S. 1, 4.)

History: Sec. 19-524k transferred to Sec. 22a-217 in 1983; P.A. 85-460 limited the amount of the grant to $5,000.

See chapter 103b (Sec. 7-273aa et seq.) re municipal resource recovery authorities.



Section 22a-218 - (Formerly Sec. 19-524l). State aid to municipal and regional authorities for volume reduction plants and landfill operations.

(a) The commissioner shall make a grant to any municipal or regional authority composed of two or more municipalities which, after July 1, 1969, constructs a volume reduction plant. He shall also make grants to any municipal or regional authority which, after July 1, 1969, rebuilds, reconstructs, redesigns or acquires new machinery, equipment and or buildings for the primary purpose of reducing, controlling or eliminating air pollution in connection with waste disposal, including planning and design. In the case of a municipal or regional authority which, on said date, is in the process of constructing, rebuilding, reconstructing, redesigning or acquiring new machinery, equipment or buildings, such grant shall apply only to that part of the facility constructed, rebuilt, reconstructed or redesigned, or machinery, equipment or buildings acquired after said date. If the commissioner has approved a solid waste management plan for the municipal or regional authority, the project shall conform with such plan. The grant under this section shall be subject to the following conditions: (1) No grant shall be made for any such facility or equipment unless such facility or equipment, and the plans and specifications therefor, are approved by the commissioner and such facility is constructed or such equipment is installed in accordance with a time schedule of the commissioner and subject to such requirements as the commissioner shall impose. If the commissioner requires that the facility or equipment be approved by a federal agency, such grant shall be conditional upon the municipal or regional authority complying with all of the requirements of such agency; (2) no grant shall be made until the municipal or regional authority has agreed to pay that part of the total cost of the facility or equipment in excess of the applicable state and federal grants; (3) as used in this subdivision, “cost” means the nonfederal portion of the cost of the facility or equipment or, if there is no grant available under a federal act, the actual cost of the facility or equipment as approved by the commissioner. The grant to a single municipality shall equal twenty-five per cent of the cost of such facility or equipment; an additional ten per cent shall be granted for each additional municipality in the region but not more than sixty-five per cent of the cost of such facility or equipment; an additional grant of five per cent of the cost of such facility shall be paid if the municipal or regional authority shall provide for the disposal of bulky wastes in a manner approved by the commissioner; (4) the grant under this section shall be paid in partial payments as the commissioner shall provide; (5) no grant shall be made unless the municipal or regional authority assures the commissioner of the proper and efficient operation and maintenance of the facility after construction; (6) no grant shall be made unless the municipal or regional authority has filed properly executed forms prescribed by the commissioner; and (7) any municipal or regional authority receiving state or federal grants under this section shall keep separate accounts by project for the receipt and disposal of such eligible project funds.

(b) Subject to the provisions of subsection (a) of this section, the commissioner shall make a grant to any municipal or regional authority which, after July 1, 1969, purchases equipment or constructs buildings in conjunction with a sanitary landfill operation approved by the commissioner. Purchase of equipment or construction of buildings shall not be undertaken without the prior approval of the commissioner.

(1969, P.A. 758, S. 22, 23; 1971, P.A. 483, S. 1; 845, S. 11; 872, S. 13, 14.)

History: 1971 acts replaced “commission”, i.e. clean air commission, with “commissioner”, i.e. commissioner of environmental protection, replaced “municipality or district” with “municipal or regional authority”, required that projects conform to waste management plan if plan has been approved, defined “cost”, changed basis for grant allotments to total cost of facility rather than nonfederal costs as before and changed percentages to be paid and required commissioner’s approval before equipment purchase or building construction undertaken; Sec. 19-507b transferred to Sec. 19-524l in 1972; Sec. 19-524l transferred to Sec. 22a-218 in 1983.

See chapter 103b (Sec. 7-273aa et seq.) re municipal resource recovery authorities.



Section 22a-219 - (Formerly Sec. 19-524m). Grants to municipal or regional authorities for improvements of waste disposal facilities.

The commissioner shall make a grant to any municipal or regional authority which, prior to July 1, 1969, constructed a volume reduction plant or rebuilt, reconstructed, redesigned or acquired new machinery, equipment or buildings in connection with waste disposal, which grant shall be twenty-five per cent of the principal amount of bond or note obligations of such municipal or regional authority, issued to finance such construction rebuilding, reconstruction, redesign or acquisition and outstanding on said date, exclusive of all interest costs and for which grant application is made on an application prescribed by the commissioner. Such grant shall be paid in equal annual installments at least thirty days prior to the date the municipal or regional authority is obligated to make payment on such bonds or notes, provided any grant under this section shall be reduced by any amount payable to such municipality or region under the provisions of section 22a-218 for the same construction, rebuilding, reconstruction, redesign or acquisition project, such reduction to be prorated over the period remaining for the payment of such bonds or notes.

(1969, P.A. 751, S. 9; 1971, P.A. 483, S. 2; 845, S. 12; 872, S. 18.)

History: 1971 acts replaced “clean air commission” and references thereto with “commissioner”, i.e. commissioner of environmental protection, and replaced “municipality” with “municipal or regional authority”; Sec. 19-508a transferred to Sec. 19-524m in 1972; Sec. 19-524m transferred to Sec. 22a-219 in 1983.

See chapter 103b (Sec. 7-273aa et seq.) re municipal resource recovery authorities.



Section 22a-219a - Definitions.

For the purposes of sections 22a-219b and 22a-219c:

(1) “Resources recovery facility” means a facility utilizing processes to reclaim energy from solid wastes;

(2) “Long-term” means the useful life of a resources recovery facility or the term of financing of such facility or any other period established by the commissioner by regulations adopted in accordance with the provisions of chapter 54;

(3) “Date of commercial operation of a resources recovery facility” means the date such facility routinely and effectively accepts and processes an amount of solid waste that is seventy-five per cent of the design capacity of the facility.

(P.A. 83-477, S. 1; P.A. 88-352, S. 2; P.A. 89-386, S. 6, 24.)

History: P.A. 88-352 deleted definition of “incinerator”, added definition of “date of commercial operation” and made technical changes; P.A. 89-386 made technical changes to the definition of “resources recovery facility”.

Cited. 17 CA 17; judgment reversed, see 212 C. 570.



Section 22a-219b - Grants to municipalities for resources recovery facilities.

(a) The Commissioner of Energy and Environmental Protection may make a grant, within available appropriations, for financial assistance to any municipality which has entered into a long-term contract to deliver solid waste generated within its boundaries to a resources recovery facility on or before the date of commercial operation of such facility. The grants under this section shall be subject to the following conditions: (1) Each grant shall be based on the total number of tons of solid waste generated within the municipality which has been delivered to a resources recovery facility; (2) the amount of the grant for the first year of operation of such facility shall be twenty-five per cent of the tipping fee not to exceed ten dollars per ton and for the second year of operation, twelve per cent of the tipping fee not to exceed four dollars per ton; (3) the aggregate tonnage of solid waste eligible for reimbursement under this section shall not exceed the design capacity for such facility stated in the application for the construction permit for such facility submitted pursuant to section 22a-208a; and (4) the grant for the first year shall be made not less than twelve months after the date of commercial operation and the grant for the second year shall be made not less than twenty-four months after the date of commercial operation. The tipping fee shall be reviewed by the commissioner and shall include but not be limited to any costs associated with debt service or operation from the point the solid waste enters the system to the landfill disposal of its residual and nonprocessable components.

(b) No grant shall be made under this section to a municipality unless the solid waste generated within such municipality is delivered to a facility that has been approved by the Commissioner of Energy and Environmental Protection for consistency with the state solid waste management plan and has not less than seventy-five per cent of its design capacity committed under long-term contractual agreements on the date of commercial operation. No grant shall be made unless the municipality has executed, on or before the date of commercial operation of such facility or system, a long-term contractual agreement to participate in the facility.

(c) If two or more municipalities enter into a long-term contractual agreement to participate in the same resources recovery facility such municipalities shall designate the same agent to submit the application for a grant under this section. Any agent may assess a fee for services rendered.

(d) Each municipality that enters into a long-term contractual agreement to participate in the same facility on or before the date of commercial operation of such facility shall also enter into a joint pregrant agreement. Such agreement shall be submitted to the commissioner for his approval before a grant can be made under this section to a municipality that is a party to the agreement. A pregrant agreement shall include the following: (1) A description of the methodology to be used in determining the number of tons of solid waste generated within each municipality which have been delivered to the facility. The methodology may be determined by weigh records from the facility, hauling records, per capita estimates of waste generation or by any other method or combination of methods that produces representative figures for the amount of waste delivered to such facility from each municipality; (2) provisions designating an agent; and (3) a description of the method to be used by the agent in determining the tonnage of solid waste generated within municipal boundaries and delivered to a facility by each municipality if the aggregate tonnage of all municipalities delivering solid waste to the same facility exceeds the design capacity for the facility stated in the application for the construction permit for such facility submitted pursuant to section 22a-208a.

(e) A municipality, after notifying the commissioner in writing, may assign in writing a grant made under this section to the Connecticut Resources Recovery Authority, a regional resources recovery authority or any committee established pursuant to subsection (c) of section 22a-221. Upon notification of an assignment, the commissioner shall pay the grant to the assignee until notification in writing from the municipality that the assignment has been revoked.

(P.A. 83-477, S. 2; P.A. 84-331, S. 3, 4; P.A. 87-451, S. 1, 5; P.A. 88-352, S. 3; P.A. 89-270, S. 8; P.A. 90-312, S. 6, 11; P.A. 11-80, S. 1.)

History: P.A. 84-331 replaced “financing” with “commercial operation” and defined “commercial operation”; P.A. 87-451 amended Subsec. (a) by making grants mandatory where before they were discretionary; P.A. 88-352 amended Subsec. (a) by adding the grant conditions specified in Subdivs. (11) to (13), inclusive, and making technical changes, amended Subsec. (b) by deleting reference to date of commercial operation, and added Subsec. (c) re designation of an agent where two or more municipalities participate in the same facility, Subsec. (d) re joint pregrant agreements and Subsec. (e) re assignment of grants; P.A. 89-270 deleted provision requiring review by the Connecticut Resources Recovery Authority; P.A. 90-312 amended Subsec. (a) by changing the commissioner’s authority to make grants from mandatory to discretionary and provided that such grants are subject to available appropriations; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (b), effective July 1, 2011.

Subsec. (b):

Cited. 193 C. 506.



Section 22a-219c - Grants to municipalities for resources recovery facilities operating on June 1, 1987.

The Commissioner of Energy and Environmental Protection may make a grant, within available appropriations, for financial assistance to a municipality for each ton of solid waste generated within its boundaries and delivered to a resources recovery facility operating on June 1, 1987. The amount of the grants shall be (1) for the fiscal year beginning July 1, 1988, twenty-five per cent of the tipping fee not to exceed ten dollars per ton, and (2) for the fiscal year beginning July 1, 1989, twelve per cent of the tipping fee not to exceed four dollars per ton. Payment shall be made in one lump sum following the end of each fiscal year. The tipping fee shall be reviewed by the commissioner and shall include but not be limited to any costs associated with debt service or operation from the point the solid waste enters the system to the landfill disposal of its residual and nonprocessable components. The provisions of subsections (b) to (e), inclusive, of section 22a-219b shall apply to grants made under this section.

(P.A. 87-451, S. 2, 5; 87-589, S. 45, 87; P.A. 88-352, S. 5; 88-364, S. 36, 123; P.A. 90-312, S. 7, 11; P.A. 11-80, S. 1.)

History: P.A. 87-589 changed “grants” to “a grant to a municipality”, changed “delivered” to “it delivers” and deleted “or system or to an incinerator”; P.A. 88-352 required payment of grants in one lump sum and made technical changes; P.A. 88-364 made technical changes; P.A. 90-312 changed the commissioner’s authority to make grants from mandatory to discretionary and provided that such grants are subject to available appropriations; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-219d - Municipal Tipping Fee Fund.

There is established a fund to be known as the “Municipal Tipping Fee Fund”. The purpose of the Municipal Tipping Fee Fund shall be to provide for the payment of grants to municipalities pursuant to section 22a-219b or 22a-219c. The fund shall contain any moneys required by law to be deposited in the fund and shall be held in trust separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of said fund shall become part of the assets of said fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding.

(P.A. 87-558, S. 2, 4; P.A. 88-352, S. 4.)

History: P.A. 88-352 authorized payments for grants pursuant to Sec. 22a-219c.



Section 22a-219e - Grants from Municipal Tipping Fee Fund.

Notwithstanding any provision of the general statutes or special act to the contrary, (1) the Commissioner of Energy and Environmental Protection shall make a grant for financial assistance under section 22a-219b, revision of 1958, revised to January 1, 1989, to any municipality which has applied for such grant before July 1, 1990, and is eligible for a grant payable during the fiscal year ending June 30, 1990, (2) such grant shall be paid from the Municipal Tipping Fee Fund established pursuant to section 22a-219d, and (3) moneys in said fund shall not be transferred to the General Fund until such grants are paid.

(P.A. 90-312, S. 10, 11; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-220 - (Formerly Sec. 19-524n). Municipal provisions for solid waste disposal. Toxic or hazardous waste disposal. Recycling goal. Municipal representative. Report to commissioner. Program deficiencies.

(a) Each municipal authority shall make provisions for the safe and sanitary disposal of all solid wastes which are generated within its boundaries, including septic tank pumpings, sludge from water pollution abatement facilities and water supply treatment plants, solid residues and sludge from air pollution control facilities and solid wastes from commercial, industrial, agricultural and mining operations, and its share of the solid waste remaining after any recycling facility holding a permit has processed its solid waste, but excluding wastes which are toxic or hazardous. Solid waste generated by any recycling facility holding a permit shall be apportioned to each municipality by weight in direct proportion to the solid waste received from each municipality. No municipality shall be responsible for any hauling costs resulting from the residue from such recycling facility. The recycling facility shall be responsible to pay tipping fees for returned residue at the uniform rate annually established by the solid waste facility for the appropriate category of recycling residue. Such disposal may be in areas within its own boundaries or arrangements may be made for disposing of these wastes in any other municipality. The safe and sanitary disposal of toxic or hazardous wastes shall be the responsibility of the generator and shall be accomplished in a manner approved by the commissioner. In complying with this section, a municipal authority may, by action of its legislative body, provide for the levying of a charge for the disposal, processing or sale of solid wastes brought to a disposal facility or facilities or to a facility or facilities for the processing or sale of recyclable items designated pursuant to section 22a-241b, or pursuant to a municipal ordinance or other enforceable legal instrument, which facilities shall be provided by said municipal authority, by persons other than those in the employ of the municipality while in the course of such employment.

(b) Each recycling facility shall maintain records necessary to make the determinations required under subsection (a) of this section. Such records shall include, but not be limited to, the amount of solid waste derived from each municipality and the amount of residue apportioned to each municipality.

(c) Any municipality, or its agent, whose solid waste is processed at a recycling facility, or any solid waste facility which accepts residue from a recycling facility may, at any reasonable time, inspect the recycling facility, including any records concerning the amount of solid waste received and residue returned.

(d) If any municipality, regional authority or regional solid waste facility fails to receive proper residue allocation, it may institute and maintain a civil action for injunctive relief in any court of competent jurisdiction to require proper residue allocation. The court shall have the power to grant such injunctive relief upon notice and hearing.

(e) Nothing in this section shall be construed to abrogate or in any way interfere with any agreement entered into by any municipal authority with another municipality prior to April 9, 1976.

(f) On and after January 1, 1991, each municipality shall, consistent with the requirements of section 22a-241b, make provisions for the separation, collection, processing and marketing of items generated within its boundaries as solid waste and designated for recycling by the commissioner pursuant to subsection (a) of section 22a-241b. It shall be the goal to recycle twenty-five per cent of the solid waste generated in each municipality provided it shall be the goal to reduce the weight of such waste by January 1, 2000, by an additional fifteen per cent by source reduction as determined by reference to the state solid waste management plan established in 1991, or by recycling such additional percentage of waste generated, or both. The provisions of this subsection shall not be construed to require municipalities to enforce reduction in the quantity of solid waste. On or before January 1, 1991, each municipality shall: (1) Adopt an ordinance or other enforceable legal instrument setting forth measures to assure the compliance of persons within its boundaries with the requirements of subsection (c) of section 22a-241b and to assure compliance of collectors with the requirements of subsection (a) of section 22a-220c, and (2) provide the Commissioner of Energy and Environmental Protection with the name, address and telephone number of a person to receive information and respond to questions regarding recycling from the department on behalf of the municipality. The municipality shall notify the commissioner within thirty days of its designation of a new representative to undertake such responsibilities. A municipality may by ordinance or other enforceable legal instrument provide for and require the separation and recycling of other items in addition to those designated pursuant to subsection (a) of section 22a-241b.

(g) A municipality may contract with a municipal authority, another municipality, a regional entity, the Connecticut Resources Recovery Authority, a nonprofit organization, a private contractor or any combination thereof for assistance in complying with the requirements of this section.

(h) On or before September 30, 2010, and annually thereafter, each municipality, or its designated regional agent, shall provide a report to the Commissioner of Energy and Environmental Protection describing the measures taken during the preceding year to meet its obligations under this section. The commissioner shall provide each municipality with a form for such report by July 1, 2010. Such form may be amended from time to time. Such report shall include, but not be limited to, (1) a description of the efforts made by the municipality to promote recycling, (2) a description of its efforts to ensure compliance with separation requirements, (3) an identification of the first destinations that received solid waste, including recyclable material generated in the municipality’s borders, and (4) the actual or estimated amount of such disposed solid waste and recyclable material that has been delivered to a first destination that is out of state or a Connecticut end user. If such amounts of recyclable material or solid waste are unknown to the municipality, the municipality shall provide the commissioner with the contact information of the collector who transported such recyclable material or municipal solid waste. For the purposes of this subsection, “collector” has the same meaning as in section 22a-220a.

(i) Each municipality shall designate a municipal or regional agent to receive from collectors of solid waste and recyclable items and from operators of resources recovery facilities and solid waste facilities the notices required to be sent to the municipality pursuant to section 22a-220c.

(j) On and after January 1, 1991, the commissioner may issue an order, in accordance with the procedures set forth in section 22a-225, to enforce the requirements of this section and section 22a-241e. If the commissioner determines that a municipality is making insufficient progress in implementing a recycling program he may issue a notice of recycling program deficiency. Thirty days after issuance of said notice the commissioner shall meet with the chief executive officer of the municipality to discuss the deficiency, the municipality’s explanations thereof and remedial steps. The municipality at such meeting may cite impediments to the accomplishment of recycling program goals including, but not limited to, the following: The availability of markets; the availability of local processing systems; the availability of regional processing centers; the desirability of alternate utilization techniques; impacts on public health or the environment associated with recycling; or severe economic impact. If the commissioner, after considering such impediments, determines deficiencies still exist which should be remedied, he shall give the municipality further notice and an opportunity to implement remedial steps within ninety days of the receipt of such notice. If after expiration of the ninety-day remedial period, the commissioner determines that the municipal recycling program remains deficient in meeting statutory requirements he may hold a hearing and issue an order. No such order which imposes a duty on the municipality to appropriate funds for the budget of such municipality so as to comply with the order shall be effective earlier than the first fiscal year beginning after five months following the date of issuance of such order.

(1971, P.A. 845, S. 14; P.A. 76-34, S. 1–3; P.A. 79-57, S. 1, 2; 79-605, S. 1, 17; P.A. 82-327, S. 7; P.A. 90-220, S. 2, 11; 90-312, S. 9; P.A. 91-92; 91-293, S. 8, 9; P.A 93-423, S. 1; P.A. 96-163, S. 2; P.A. 10-87, S. 2; P.A. 11-80, S. 1.)

History: P.A. 76-34 added provision authorizing municipality to levy charge for waste disposal by persons other than municipal employees in the course of their employment and added Subsec. (b); P.A. 79-57 replaced “area(s)” with “facility(ies)” in Subsec. (a); P.A. 79-605 gave municipality responsibility for disposing of sludge from water pollution abatement facilities, water supply treatment plants and air pollution control facilities, and solid wastes from air pollution control facilities and agricultural and mining operations and clearly placed responsibility for toxic and hazardous wastes on waste generator; P.A. 82-327 removed provision which had required that Sec. 7-162 provisions must be complied with in arrangements to transport solid wastes to another municipality or out of the state; Sec. 19-524n transferred to Sec. 22a-220 in 1983; P.A. 90-220 amended Subsec. (a) to authorize a municipality to charge for solid wastes brought to a facility for the processing or sale of recyclable items or pursuant to ordinance, and added Subsecs. re duties of a municipality re separation, collection, processing and marketing of items, re municipal contracts, re report to commissioner, re designation of agent and re notice of recycling program deficiency order by commissioner, designated as Subsecs. (f) to (j), inclusive, in keeping with provisions enacted in P.A. 90-312; P.A. 90-312 amended Subsec. (a) to require municipalities to dispose of residue from recycling facilities, inserted new Subsecs. (b) re maintenance of records by recycling facility, (c) re inspection of recycling facility and (d) re institution of action for injunctive relieve, and relettered former Subsec. (b) as (e) accordingly; P.A. 91-92 rephrased Subsec. (f) to establish a goal for recycling 25% of the solid waste generated in each municipality; P.A. 91-293 amended Subsec. (h) to change the date by which municipalities must begin submitting reports under that subsection from July 1, 1991, to August 31, 1991, and to require commissioner to provide forms by June 1, 1991, rather than by March 1, 1991; P.A. 93-423 amended Subsec. (f) to add provision re January 1, 2000, recycling goal; P.A. 96-163 amended Subsec. (f) to change the basis for measuring solid waste for purposes of the recycling goal from volume to weight; P.A. 10-87 amended Subsec. (h) by changing report date from August 31, 1991, to September 30, 2010, changing date for commissioner to provide form for report from June 1, 1991, to July 1, 2010, replacing former Subdivs. (3) and (4) with new Subdiv. (3) re identification of first destinations that received solid waste, including recyclable material generated in municipality’s borders, and new Subdiv. (4) re reporting of actual or estimated amount of disposed solid waste and recyclable material that has been delivered to first destination that is out of state or a Connecticut end user, adding provision re collector contact information and defining “collector”, effective June 2, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (f) and (h), effective July 1, 2011.

See Sec. 22a-117 re hazardous waste.

See Sec. 22a-446a re uniform tipping fee at facilities disposing of septic tank pumpings.

Cited. 168 C. 278; 174 C. 146.

Annotations to present section:

Cited. 192 C. 591.

Cited. 17 CA 17; judgment reversed, see 212 C. 570; 19 CA 216.



Section 22a-220a - Designation by municipality of areas for solid waste disposal. Designation of areas for items generated from residential properties. Registration of solid waste collectors. Reports by solid waste collectors. Scavenging.

(a) The legislative body of a municipality may designate the area where solid waste generated within its boundaries by residential, business, commercial or other establishments shall be disposed. The disposal of such solid waste at any other area is prohibited, except that a municipality may approve, in writing, disposal at another area, either within or outside the boundaries of such municipality, prior to disposal. A municipality may refuse to approve disposal at another area if such disposal would adversely affect its solid waste disposal program. The legislative body of a municipality may also designate where the following items generated within its boundaries from residential properties shall be taken for processing or sale: (1) Cardboard, (2) glass, food and beverage containers, (3) leaves, (4) metal food and beverage containers, (5) newspapers, (6) storage batteries, (7) waste oil, and (8) plastic food and beverage containers. The processing or sale of such items at any other area shall be prohibited, except that a municipality may approve, in writing, processing or sale elsewhere, either within or outside the boundaries of such municipality, prior to processing or sale. A municipality may refuse to approve processing or sale elsewhere if such processing or sale would adversely affect its recycling program. For purposes of sections 22a-208e, 22a-208f, 22a-220, this section, sections 22a-220c, 22a-241b, 22a-241e, and subsection (c) of section 22a-241g, residential property means real estate containing one or more dwelling units but shall not include hospitals, motels or hotels.

(b) The legislative body shall give not less than sixty days’ notice of its intent to designate a disposal area for solid waste or to designate where the items generated from residential property listed in subsection (a) of this section shall be taken for processing or sale to all collectors hauling solid waste or such items of the municipality. At the conclusion of such period, the legislative body shall cause notice of such designation to appear in a newspaper of general circulation in the municipality and shall conduct a public hearing thereon. Prior to designating where the items generated from residential property and listed in subsection (a) of this section shall be taken for sale or processing, the municipality shall consider the private recycling occurring within the municipality, the effects of its proposed designation on such recycling, and the policy set forth in subdivision (4) of section 22a-259.

(c) Except as provided in subsection (a) of this section, recyclable material, including but not limited to, glass, metal, paper, corrugated paper or plastic, may be removed or segregated at the source of generation or prior to disposal at the designated area and presegregated recyclable material may be transported directly to facilities which accept and process recyclable material.

(d) (1) Any collector hauling solid waste generated by residential, business, commercial or other establishments, including, but not limited to, recyclables generated within the borders of a municipality, shall register annually in such municipality and disclose: (A) The name and address of the collector and the owner of such collection company; (B) the name of any other municipality in which such collector hauls such solid waste, including recyclables; (C) whether the hauling done by such collector is residential, commercial or other; (D) the types of waste hauled; (E) the anticipated location of any disposal facilities or end users receiving recyclable solid waste; and (F) any additional information that such municipality requires to ensure the health and safety of its residents.

(2) On or before July 31, 2011, any such collector shall report to the municipality (A) the types of solid waste, including recyclables, as listed in subsection (c) of section 22a-208e generated within the borders of a municipality and collected by such collector, (B) the name, location and contact information for the first destination where such solid waste, including recyclables, was delivered by the collector during the previous fiscal year, and (C) the types and actual or estimated amounts of such solid waste, including recyclables, directly delivered to an out-of-state destination or to an end user or manufacturer in the state. Such reports shall be submitted to the municipality annually, on or before July thirty-first, and shall provide the information specified in this subdivision for the prior state fiscal year. Such reports shall be on a form prescribed by the Commissioner of Energy and Environmental Protection and shall include any other additional information the commissioner deems necessary.

(e) The door of any private vehicle used to haul solid waste shall be clearly marked with the business name and address of the hauler.

(f) Any collector who dumps more than one cubic foot in volume of solid waste at one time in an area not designated for such disposal by a municipality pursuant to the provisions of this section or who knowingly mixes other solid waste with items designated for recycling pursuant to section 22a-241b, or pursuant to municipal ordinance shall for a first violation be liable for a civil penalty of not more than two thousand five hundred dollars for each violation and not more than ten thousand dollars for a subsequent violation. Any municipality or the Attorney General, at the request of the commissioner, may bring an action under this section. All such actions shall have precedence in the order of trial as provided in section 52-191. Any such action by the Attorney General shall be brought in the superior court for the judicial district of Hartford.

(g) As used in this section, “collector” means any person who holds himself out for hire regularly to collect solid waste from residential, business, commercial or other establishments. “Collector” does not include: (1) Any person who transports solid waste that is incidentally generated during professional or commercial activities unrelated to the collection of solid waste, such as residential property repairs, provided such solid waste is self-generated by such person’s professional or commercial activities and such solid waste is transported to an authorized recycling facility, a permitted recycling facility, or a permitted solid waste facility, and (2) any person who transports used materials for the purpose of delivering such materials to a charitable organization that distributes reused household items or to a retail facility that sells reused household items.

(h) The legislative body of a municipality may prohibit the scavenging of solid waste.

(i) Any person, other than a collector, who: (1) Dumps more than one cubic foot in volume of solid waste at one time in a solid waste or refuse collection container without the authorization of the owner of such container or (2) dumps any material into a recycling collection container used to collect another type of material for purposes of disposal by a collector shall be guilty of an infraction as provided for in chapter 881b. Any owner or lessor of a solid waste or refuse collection container may post signs on or near such container which indicate the penalties provided for in this section for unauthorized disposal of waste in such container. Any municipal police officer may issue a summons for the commission of an infraction for any violation of this subsection.

(j) If a collector hauls solid waste generated in this state, including recyclables as listed in subsection (c) of section 22a-208e from an entity located in the state other than a facility that has obtained a permit or authorization pursuant to this chapter and delivers such solid waste or recyclables to a destination that is an entity other than a facility that has obtained a permit or authorization pursuant to this chapter, then on or before July 31, 2011, and annually thereafter, such collector shall submit a report regarding such solid waste, including recyclables, to the Commissioner of Energy and Environmental Protection. Such report shall be on a form prescribed by the commissioner and shall provide such information regarding such solid waste as the commissioner deems necessary, including, but not limited to: (1) The types of solid waste, including recyclables, collected, (2) for municipal solid waste, the municipality of origin of such municipal solid waste including recyclables, (3) the amount by weight, volume or other method acceptable to the commissioner of such solid waste, including recyclables delivered to such destination, and (4) the name, address and contact information of the entity receiving such solid waste or recyclables.

(k) If a collector hauls municipal solid waste generated in the state, including recyclables, and delivers such municipal solid waste, including recyclables, to a facility that has obtained a permit or authorization pursuant to this chapter, then, upon delivery, such collector shall identify to the receiving facility for each load of municipal solid waste or recyclables, as applicable: (1) The originating regional facility, (2) the originating municipality if such waste did not pass through a regional facility, or (3) the originating regional facility or state if such waste originated outside of the state. If such municipal solid waste load comes from more than one municipality, the collector shall estimate the amount of waste from each municipality.

(P.A. 83-120; 83-587, S. 94, 96; P.A. 85-334, S. 5, 8; P.A. 87-531, S. 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-220, S. 3, 11; 90-249, S. 1; P.A. 93-142, S. 4, 7, 8; P.A. 94-200, S. 3, 4; P.A. 95-220, S. 4–6; P.A. 10-87, S. 10–12; P.A. 11-80, S. 1; P.A. 13-285, S. 3.)

History: P.A. 83-587 changed effective date of P.A. 83-120 from October 1, 1983, to July 1, 1983; P.A. 85-334 amended Subsec. (a) by authorizing municipalities to approve of disposal at areas other than those designated by them within their boundaries and revised subsection divisions; P.A. 87-531 amended Subsec. (a) to prohibit towns from refusing to approve the transportation of presegregated recyclable material to facilities accepting and processing recyclable material, added reference to transport of recyclable material in Subsec. (c), added Subsec. (f) establishing a penalty for dumping at an area not designated for disposal and added Subsec. (g) defining “collector”; P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-220 substituted “solid waste” for “refuse”, amended Subsec. (a) to authorize a municipality to designate where certain items generated from residential property shall be taken for processing or sale, amended Subsec. (b) requiring legislative body to give 60 days’ notice of intent to make such a designation and required municipality to consider private recycling, the effects of such a designation and policy prior to such designation, and added Subsec. (h) re scavenging; P.A. 90-249 amended Subsec. (f) by substituting “solid waste” for “refuse” and providing that the penalty be applicable to collectors who knowingly mix solid waste with items designated for recycling; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-200 amended Subsec. (f) to increase the penalties provided for in that subsection and added new Subsec. (i) re unauthorized dumping in certain containers; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 10-87 amended Subsec. (d) by designating existing provisions as Subdiv. (1) and amending same by adding provisions re recyclables generated within borders of municipality, annual registration and requirement to disclose name and address of collector and owner of collection company, whether hauling is residential, commercial or other, types of waste hauled, anticipated location of disposal facilities and end users and additional information required by municipality to ensure health and safety of residents, and by adding Subdiv. (2) re required content of collector report to municipality, amended Subsec. (g) by redefining “collector” and added Subsec. (j) re report by collector when hauling and delivering solid waste from and to an entity that does not have permit and Subsec. (k) re identification of originating facility, municipality or regional facility by collector to receiving facility, effective July 1, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (d)(2) and (j), effective July 1, 2011; P.A. 13-285 amended Subsec. (g) to redefine “collector”.



Section 22a-220b - Payments to municipalities by operators of solid waste land disposal facilities.

The owner or operator of a solid waste land disposal facility shall pay to the municipality in which such facility is located fifty cents for each ton of solid waste that is received at such facility. Any payment made pursuant to this section shall be in addition to any payment made pursuant to section 22a-282.

(P.A. 85-439; P.A. 88-352, S. 1.)

History: P.A. 88-352 deleted language applying provisions to facilities that accept waste from one or more municipalities and made technical changes.

See Sec. 22a-282 re payments to municipalities by Connecticut Resources Recovery Authority.

Cited. 17 CA 17; judgment reversed, see 212 C. 570.



Section 22a-220c - Notification to collectors re items required to be recycled. Warning notices. Inspections. Notification to municipalities re delinquent tipping fees.

(a) Each municipality, or its regional agent, shall, by mail, notify all collectors registered to haul solid waste pursuant to section 22a-220a of the provisions made for the collection, processing and marketing of items which are required to be recycled pursuant to section 22a-241b or municipal ordinance. After the mailing of such notice, any collector who has reason to believe that a person from whom he collects solid waste has discarded recyclable items with such solid waste in violation of said section 22a-241b shall promptly notify the municipal agent designated pursuant to section 22a-220 of the alleged violation. Upon the request of the municipality, a collector shall provide a warning notice, by tag or other means, to any person suspected by the collector or municipality of violating separation requirements. A collector shall also assist the municipality to identify any person responsible for creating loads containing significant quantities of recyclable items mixed with solid waste which are delivered to a resources recovery facility or solid waste facility by the collector and detected by the owner or operator of such facility pursuant to subsection (b) of this section.

(b) On and after January 1, 1991, the owner or operator of each resources recovery facility or solid waste facility who has reason to believe, upon visual inspection, that a load of solid waste which is delivered to the facility contains significant quantities of grass clippings or significant quantities of any item required to be recycled pursuant to subsection (a) of section 22a-241b shall provide prompt notification of such belief to the driver of the vehicle delivering the load and to the agent of the municipality from which the load originated, designated pursuant to section 22a-220. The owner or operator of each resources recovery facility or solid waste facility shall conduct periodic unannounced inspections of loads delivered to the resources recovery facility or solid waste facility to assist municipalities and the commissioner in accurately assessing compliance with said section 22a-241b and subsection (c) of section 22a-208v. Such owners or operators shall conduct additional inspections upon the request of the commissioner.

(c) Where a collector of solid waste is delinquent in paying its tipping fees for a period of three consecutive months to a resources recovery facility or solid waste facility, the owner or operator of such facility shall notify each municipality in which such collector operates of such delinquency.

(P.A. 90-220, S. 4, 11; P.A. 98-99, S. 4; P.A. 02-116, S. 1.)

History: P.A. 98-99 amended Subsec. (b) to require owners or operators of resources recovery facilities to assess compliance with prohibition on disposal of grass clippings; P.A. 02-116 added Subsec. (c) to require owners or operators of resource recovery or solid waste facilities to notify municipalities if a collector is delinquent in paying its tipping fees.



Section 22a-220d - Warning. Penalty.

The owner or operator of any resources recovery facility or landfill who fails to notify a municipality about the delivery of loads of solid waste originating from the municipality containing significant quantities of recyclable items, as required by section 22a-220c, shall be subject to a warning by the municipality or the Commissioner of Energy and Environmental Protection for a first violation and to a civil penalty of five hundred dollars for each subsequent violation. The owner or operator of any resources recovery authority or landfill who fails to conduct an inspection when requested by the Commissioner of Energy and Environmental Protection, as required by section 22a-220c, shall for a first violation be subject to a civil penalty of one thousand dollars for each violation and five thousand dollars for each subsequent violation. Any municipality which fails to receive the notification as required, or the Attorney General, at the request of the commissioner, may bring an action under this section. All such actions shall have precedence in the order of trial as provided in section 52-191. Any such action by the Attorney General shall be brought in the superior court for the judicial district of Hartford.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-249, S. 3; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-80, S. 1.)

History: (Revisor’s note: P.A. 88-230 and P.A. 90-98 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford” in public and special acts of 1990 session, effective September 1, 1993); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-221 - (Formerly Sec. 19-524o). Contracts with regard to solid waste management.

(a) The state, any municipality or any municipal or regional authority may make contracts for the exercise of its corporate or municipal powers with respect to the collection, transportation, separation, volume reduction, processing, storage and disposal of its solid wastes for a period not exceeding thirty years and may pledge its full faith and credit for the payment of obligations under such contracts. Said thirty-year limitation shall not apply to the extension of any such contract that was in force as of December 31, 2008, and that was approved by the commissioner pursuant to subsection (a) of section 22a-213.

(b) Any municipality or two or more municipalities may enter into a contract for the long-term provision of solid waste disposal services. The contract may include, but not be limited to, (1) the furnishing of municipal solid waste for disposal and (2) payment of a fee or other charge based on a per cent of actual or projected tonnage of solid waste delivered at a solid waste facility. The contract may require payments to be made if services are not provided, except that no payment shall be made after all debt issued by any of the parties for development and construction of a solid waste facility has been provided for or paid. The contract shall be binding on a municipality for the full term of such contract and a municipality shall be obligated to annually appropriate funds or levy taxes to pay its obligations under such contract.

(c) Any such contract may authorize the creation of a committee consisting of representatives of any municipality that is a party to the contract. Such contract shall set forth the method of appointment and duties of members of the committee.

(d) The obligation of a municipality to make payments under a contract shall not constitute bonded indebtedness for the purposes of subsection (b) of section 7-374 or under any charter provision limiting the amount of indebtedness of the municipality or the manner in which such indebtedness is authorized. Any such contract shall be valid, binding and enforceable against the municipality if it is approved by the legislative body of the municipality, as defined in subsection (m) of section 1-1. A referendum shall not be required except as provided by section 7-7.

(e) Any such contract may require or authorize the payment by a municipality of the obligation of another municipality failing to make a payment. The municipality making such payment may bring an action against the defaulting municipality to recover the amounts paid and expenses and costs incurred in such action.

(1971, P.A. 845, S. 15; P.A. 84-95, S. 1, 2; P.A. 85-143, S. 2, 3; P.A. 13-285, S. 11.)

History: Sec. 19-524o transferred to Sec. 22a-221 in 1983; P.A. 84-95 increased the maximum duration of contracts from 20 to 30 years; P.A. 85-143 amended prior provisions to authorize municipalities to make contracts re solid waste management, adding references to separation, processing and storage of wastes, and added Subsecs. (b) to (e) detailing types and contents of contracts and municipalities’ responsibilities; P.A. 13-285 amended Subsec. (a) by adding provision re thirty-year limitation not to apply to any contract in force as of December 31, 2008, that was approved by the commissioner pursuant to Sec. 22a-213(a), effective July 12, 2013.



Section 22a-221a - Operating committees declared to be public instrumentalities and political subdivisions of the state.

Any operating committee established pursuant to subsection (c) of section 22a-221 shall constitute a public instrumentality and political subdivision of the state of Connecticut established and created for the performance of an essential public and governmental function.

(P.A. 88-352, S. 6, 8.)



Section 22a-221b - Disposal of solid waste collected from state facilities.

Each department head, as defined in section 4-5, other than the Commissioner of Transportation, shall ensure that any municipal solid waste removed from any state facility or property under his jurisdiction shall be disposed of at the regional transfer station or other site designated by the municipality in which the facility or property is located. Any long-term contract for the disposal of solid waste entered into by any such department head shall include provisions to carry out the purposes of this section provided nothing in this section shall affect or impair any contract which exists on October 1, 1995.

(P.A. 95-324, S. 5.)



Section 22a-222 - Grants to resource recovery authorities for feasibility studies and development expenses for a resource recovery system or incinerator.

(a) The Commissioner of Energy and Environmental Protection shall make a grant for financial assistance to any resources recovery authority from the proceeds of the sale of any bonds authorized for such purpose for feasibility studies and development expenses as are determined to be appropriate by said commissioner which are incurred prior to permanent financing of a resource recovery system or an incinerator. Eligible activities shall include, but not be limited to, the costs of the preparation of financial, technical, legal and engineering information for the system or incinerator and analysis of the impact of recycling on such system or incinerator. To be eligible for a grant, the system or incinerator shall be under study or proposed for a study and shall be consistent with the state solid waste management plan.

(b) The Commissioner of Energy and Environmental Protection shall administer the program established by this section.

(June Sp. Sess. P.A. 83-9, S. 1, 3; P.A. 85-478, S. 1, 10; P.A. 94-130, S. 13; P.A. 11-80, S. 1.)

History: P.A. 85-478 amended Subsec. (a) to authorize funds for certain development expenses, to add legal expenses to list of eligible activities and to delete provision imposing specified monetary limits on grant amounts and made technical change in Subsec. (b); P.A. 94-130 in Subsec. (b) eliminated the requirement that a resources recovery system or facility reimburse the state for any funds provided pursuant to this section when it becomes operational; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-223 - *(See end of section for amended version and effective date.) Funds for preliminary feasibility studies of energy recovery systems or incinerators by governmental entities.

The Commissioner of Energy and Environmental Protection may, from proceeds of the sale of state bonds allocated by the State Bond Commission to the Department of Energy and Environmental Protection in accordance with subdivision (8) of subsection (e) of section 2 of special act 82-46, provide funds to any municipality, any group of municipalities, any regional planning agency organized under the provisions of chapter 127, any regional council of elected officials organized under the provisions of chapter 50 or any regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive, for a preliminary feasibility study of an energy recovery system or an incinerator. Any such study shall be prepared in consultation with said commissioner and shall include but not be limited to an investigation of the markets for the system, identification of the waste stream, cost estimates of system construction and the cost per ton of solid waste disposal. The amount of such funds granted for any single study shall not exceed eighty per cent of the total cost of such study and in no event shall the total amount granted for any single study exceed twenty-five thousand dollars.

(P.A. 83-151, S. 1, 2; P.A. 11-80, S. 1.)

*Note: On and after January 1, 2015, this section, as amended by section 299 of public act 13-247, is to read as follows:

“Sec. 22a-223. Funds for preliminary feasibility studies of energy recovery systems or incinerators by governmental entities. The Commissioner of Energy and Environmental Protection may, from proceeds of the sale of state bonds allocated by the State Bond Commission to the Department of Energy and Environmental Protection in accordance with subdivision (8) of subsection (e) of section 2 of special act 82-46, provide funds to any municipality, any group of municipalities or any regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive, for a preliminary feasibility study of an energy recovery system or an incinerator. Any such study shall be prepared in consultation with said commissioner and shall include but not be limited to an investigation of the markets for the system, identification of the waste stream, cost estimates of system construction and the cost per ton of solid waste disposal. The amount of such funds granted for any single study shall not exceed eighty per cent of the total cost of such study and in no event shall the total amount granted for any single study exceed twenty-five thousand dollars.”

(P.A. 83-151, S. 1, 2; P.A. 11-80, S. 1; P.A. 13-247, S. 299.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 13-247 deleted references to regional planning agency and regional council of elected officials, effective January 1, 2015.



Section 22a-224 - Study and construction of resource recovery systems at certain state mental health hospitals. Contracts for purchase of steam or electricity from systems.

Section 22a-224 is repealed, effective October 1, 2002.

(P.A. 83-424, S. 1, 2; P.A. 84-79, S. 1, 2; P.A. 95-257, S. 11, 58; P.A. 02-89, S. 90.)



Section 22a-225 - Orders. Appeals.

(a) The commissioner may issue, modify or revoke orders correcting or abating violations under this chapter or adopting other remedial measures as are necessary to correct or abate such violations. Such orders may be issued to any person who violates any provision of this chapter or any regulation adopted or permit issued pursuant to this chapter, or to the owner of any land on which the violation occurs regardless of whether the owner of the land participated in the violation. If two or more persons are issued an order pursuant to this section for the same violation, such persons shall be jointly and severally liable for complying with such order.

(b) Each order issued under this chapter shall be served by certified mail, return receipt requested, or by service by a state marshal or indifferent person. If the order is served by a state marshal or indifferent person, a true copy of the order shall be served, and the original, with a return of such service endorsed thereon, shall be filed with the Commissioner of Energy and Environmental Protection. The order shall be deemed to be issued upon service or upon deposit in the mail. Any order issued pursuant to this chapter shall state the basis on which it is issued and shall specify a reasonable time for compliance.

(c) Unless a person aggrieved by an order files a written request for a hearing before the commissioner within thirty days after the date of issuance, such order shall become final. If requested, the commissioner shall hold a hearing as soon thereafter as practicable. A request for a hearing shall be a condition precedent to any appeal. The commissioner may, after the hearing or at any time after the issuance of his order, modify such order by agreement or extend the time schedule therefor if he deems such modification or extension advisable or necessary, and any such modification or extension shall be deemed to be a revision of an existing order and shall not constitute a new order. There shall be no hearing subsequent to or any appeal from any such modification or extension.

(d) After hearing, the commissioner shall consider all supporting and rebutting evidence and affirm, modify or revoke such order in his discretion and shall so notify the recipient of the order by certified mail, return receipt requested.

(e) When the commissioner issues an order pursuant to this chapter, he shall cause a certified copy or notice thereof to be filed on the land records in the town wherein the land is located, and such certified copy or notice shall constitute a notice to the owner’s heirs, successors and assigns. When the order has been fully complied with or revoked, the commissioner shall issue a certificate showing such compliance or revocation, which certificate the commissioner shall cause to be recorded on the land records in the town wherein the order was previously recorded.

(f) The final order of the commissioner shall be subject to appeal as set forth in sections 4-183 and 4-184, except that any such appeal shall be taken to the superior court for the judicial district of New Britain.

(P.A. 85-334, S. 3, 8; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-312, S. 1, 11; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 00-99, S. 65, 154; P.A. 11-80, S. 1.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-312 inserted new Subsec. (a) re issuance, modification and revocation of orders and relettered the remaining Subsecs. accordingly; P.A 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (f), effective June 29, 1999; P.A. 00-99 replaced references to sheriff with state marshal in Subsec. (b), effective December 1, 2000; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

Cited. 19 CA 216.



Section 22a-226 - Civil penalty.

(a) Any person who violates any provision of this chapter or any regulation, permit or order adopted or issued under this chapter, or any owner of land who knowingly permits such violations to occur on his land, shall be assessed a civil penalty not to exceed twenty-five thousand dollars, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General, upon request of the commissioner, shall institute a civil action in the superior court for the judicial district of Hartford to recover such penalty.

(b) If any person violates any provision of this chapter or any regulation, permit or order adopted or issued under this chapter, the commissioner may request the Attorney General to bring an action in the superior court for the judicial district of Hartford to enjoin such person from such violation and to order remedial measures to prevent, control or abate pollution. If two or more persons are responsible for a violation of any provision of this chapter or any regulation, permit or order adopted or issued under this chapter, such persons shall be jointly and severally liable under this subsection.

(c) Any action brought by the Attorney General pursuant to this section shall have precedence in the order of trial as provided in section 52-191.

(P.A. 85-334, S. 4, 8; P.A. 88-230, S. 1, 12; P.A. 89-270, S. 1; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-270 entirely replaced prior provisions limiting penalties to violations of final orders and applied penalty to violations of the chapter or any regulation, permit or order adopted or order issued thereunder, and added new provisions making landowners who knowingly permitted violations to occur subject to penalty and re actions by attorney general; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 19 CA 216. Section is civil in nature and applicable sanctions serve predominately remedial and compensatory interests. 71 CA 1.



Section 22a-226a - Penalty.

Any person who knowingly violates any provision of section 22a-252, 22a-208a or 22a-208c, subsection (c) or (d) of section 22a-250, any permit issued under section 22a-208a, any regulation adopted under section 22a-209 or 22a-231, or any order issued pursuant to section 22a-225, shall be fined not more than twenty-five thousand dollars per day for each day of violation or imprisoned not more than two years, or both. A subsequent conviction for any such violation shall be a class D felony, except that such conviction shall carry a fine of not more than fifty thousand dollars per day for each day of violation.

(P.A. 89-270, S. 2; P.A. 90-163, S. 2; 90-312, S. 11; P.A. 91-406, S. 21, 29; P.A. 00-19, S. 2; P.A. 13-258, S. 90.)

History: P.A. 90-163 added reference to Sec. 22a-252; P.A. 90-312 added reference to orders issued pursuant to Sec. 22a-208c; P.A. 91-406 made a technical change; P.A. 00-19 increased terms of imprisonment from one year to two years and from two years to five years, respectively; P.A. 13-258 changed penalty for subsequent conviction by substituting provision re class D felony for provision re imprisonment of not more than 5 years and made technical changes.



Section 22a-226b - Penalty for violations placing another in imminent danger of death or bodily injury.

Any person who, in the commission of a violation for which a penalty would be imposed under section 22a-226a, knowingly places another person, by commission of such violation, in imminent danger of death or serious bodily injury, shall be fined not more than one hundred thousand dollars or imprisoned not more than two years, or both. A subsequent conviction for any such violation shall be a class D felony, except that such conviction shall carry a fine of not more than two hundred fifty thousand dollars.

(P.A. 89-270, S. 3; P.A. 13-258, S. 91.)

History: P.A. 13-258 substituted provision re class D felony for provision re imprisonment of not more than 5 years and made technical changes.



Section 22a-226c - Penalty for illegal disposal of biomedical waste.

(a) Any person who disposes of biomedical waste, as defined in section 22a-207, in violation of any provision of this chapter or chapter 446k or any regulation adopted thereunder, shall be assessed a civil penalty not to exceed twenty-five thousand dollars, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense and, in case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General, upon complaint of the commissioner, shall institute a civil action in the superior court for the judicial district of Hartford to recover such penalty.

(b) The provisions and remedies under this section shall not be considered exclusive and shall be in addition to any other provisions provided for in any section of the general statutes or which are available at common law.

(P.A. 88-230, S. 1, 12; P.A. 89-270, S. 6; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1989 session, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 22a-226d - Municipal enforcement of solid waste disposal laws. Penalties.

(a) Notwithstanding the provisions of section 7-148, any municipality may establish, by ordinance, a fine for a violation of (1) subsection (a) of section 22a-250, (2) an ordinance adopted pursuant to subsection (f) of section 22a-220, (3) subsection (f) of section 22a-220a, or (4) subsection (i) of section 22a-220a, provided the amount of such fine shall be not more than one thousand dollars.

(b) Any police officer or other person authorized by the chief executive officer of the municipality may issue a citation to any person who commits such a violation. Any municipality which adopts an ordinance pursuant to subsection (a) of this section may also adopt a citation hearing procedure pursuant to section 7-152c by which procedure such fine shall be imposed.

(c) Any fine collected by a municipality pursuant to this section shall be deposited into the general fund of the municipality or in any special fund designated by the municipality.

(P.A. 94-200, S. 1.)



Section 22a-226e - Recycling of source-separated organic materials. Report.

(a)(1) On and after January 1, 2014, each commercial food wholesaler or distributor, industrial food manufacturer or processor, supermarket, resort or conference center that is located not more than twenty miles from an authorized source-separated organic material composting facility and that generates an average projected volume of not less than one hundred four tons per year of source-separated organic materials shall: (A) Separate such source-separated organic materials from other solid waste; and (B) ensure that such source-separated organic materials are recycled at any authorized source-separated organic material composting facility that has available capacity and that will accept such source-separated organic material.

(2) On and after January 1, 2020, each commercial food wholesaler or distributor, industrial food manufacturer or processor, supermarket, resort or conference center that is located not more than twenty miles from an authorized source-separated organic material composting facility and that generates an average projected volume of not less than fifty-two tons per year of source-separated organic materials shall: (A) Separate such source-separated organic materials from other solid waste; and (B) ensure that such source-separated organic materials are recycled at any authorized source-separated organic material composting facility that has available capacity and that will accept such source-separated organic material.

(b) Any such wholesaler, distributor, manufacturer, processor, supermarket, resort or conference center that performs composting of source-separated organic materials on site or treats source-separated organic materials via on-site organic treatment equipment permitted pursuant to the general statutes or federal law shall be deemed in compliance with the provisions of this section.

(c) Any permitted source-separated organic material composting facility that receives such source-separated organic materials shall report to the Commissioner of Energy and Environmental Protection, as part of such facility’s reporting obligations, a summary of fees charged for receipt of such source-separated organic materials.

(P.A. 11-80, S. 1; 11-217, S. 3; P.A. 13-285, S. 4.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-285 amended Subsec. (a) by replacing provision re separation of source-separated organic materials not later than 6 months after establishment of 2 or more source-separated organic material composting facilities in the state with “(1) On and after January 1, 2014”, adding provision re source located not more than 20 miles from an authorized source-separated organic material composting facility, adding provision re authorized facility having available capacity that will accept source-separated organic material, adding Subdiv. (2) re organic material separating and recycling requirements applicable on and after January 1, 2020, and making conforming changes.



Section 22a-227 - Municipal solid waste management plan.

(a) On or before January 1, 1987, a municipality may submit to the Commissioner of Energy and Environmental Protection a plan for the next twenty-year period for the management of all solid waste generated within its boundaries.

(b) Any plan submitted pursuant to this section shall provide a reasonable, practical and effective short and long term strategy to meet the solid waste management needs of the municipality and may include provisions for (1) the handling and disposal of all solid waste generated within the municipality, including, but not limited to, transportation after collection from the generator, separation, processing, recycling, storing, recovering energy or materials from solid waste and disposal of nonrecoverable waste residues; (2) alternate disposal methods in the case of a failure of usual methods; (3) intermunicipal cooperative use of solid waste facilities; and (4) the minimization of the land disposal of solid waste. Any such plan shall be developed in accordance with guidelines established by the commissioner after public notice and an opportunity for comment. Such guidelines shall not be subject to the provisions of chapter 54.

(c) The Commissioner of Energy and Environmental Protection shall approve or disapprove any plan submitted pursuant to subsection (a) of this section. In making his decision, the commissioner shall consider any applicable federal or state health, environmental or planning standard. If the commissioner disapproves a plan, he shall send a notice to the municipality stating the reasons for such disapproval. A municipality may amend its initial plan in response to such disapproval within thirty days of the receipt of such notice. A municipality may submit a written request for a hearing to the commissioner within ten days of the receipt of a notice that its initial or amended plan is disapproved and the commissioner shall hold a hearing on such plan as soon thereafter as is practical. An appeal from the final decision of the commissioner may be taken in accordance with section 4-183, except that the petition shall be filed in the superior court for the judicial district of New Britain within ten days of the receipt of a notice of a final decision. Such appeal shall have the same precedence in the order of trial as provided in section 52-191 for civil actions brought by or on behalf of the state. Any municipality which does not submit a plan or does not have an approved solid waste management plan after appeal or, if no appeal is taken, after the time for taking an appeal has expired, shall manage its solid waste in accordance with the provisions of a state-wide solid waste management plan adopted pursuant to section 22a-228 after such state-wide plan is adopted.

(P.A. 85-436, S. 1, 6; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 11-80, S. 1.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (c), effective June 29, 1999; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (c), effective July 1, 2011.



Section 22a-228 - State-wide solid waste management plan. Regulations. Source reduction component. Disposal at out-of-state facilities.

(a) The Commissioner of Energy and Environmental Protection shall adopt regulations in accordance with the provisions of chapter 54 establishing procedures for adopting and amending a state-wide solid waste management plan and for granting temporary variances from the provisions of the plan. Such regulations shall require notice to each affected municipality by certified mail, return receipt requested, and an opportunity for public comment, including regional hearings, and shall assure full consideration of and response to any comments received by the commissioner. The state-wide solid waste management plan shall be adopted and amended in accordance with such regulations, but shall not be deemed to be a regulation for purposes of chapter 54.

(b) On or after January 1, 1987, the Commissioner of Energy and Environmental Protection shall adopt a state-wide solid waste management plan which shall incorporate each municipal solid waste management plan approved pursuant to section 22a-227. The plan shall establish specific goals for source reduction, bulky waste recycling and composting. The plan shall establish the following order of priority for managing solid waste: Source reduction; recycling; composting of yard waste or vegetable matter; bulky waste recycling; resource recovery or waste-to-energy plants; incineration and landfilling.

(c) The commissioner shall amend said plan to include an assessment of the amount of landfill capacity needed in the state for landfills for residue from resources recovery facilities, ash from municipal incinerators and for bulky waste. Such assessment shall include (1) a projection of the annual capacity needed for the twenty-year period commencing on July 1, 1989, and (2) a minimum and maximum number of landfills in simultaneous operation required to dispose of such residue, ash or waste. Such amendment shall be available to the public on or before January 1, 1989.

(d) On or before January 1, 1990, the Commissioner of Energy and Environmental Protection shall revise the state-wide solid waste management plan to include a source reduction component that outlines specific strategies to reduce the solid waste generated in this state by an amount not less than the amount required to maintain until the year 2010 the annual per capita solid waste generation rate at the rate estimated by the commissioner in 1988. Such strategies shall include measures to reduce waste from packaging materials and disposable products.

(e) Notwithstanding any provision of this section, the commissioner shall not prohibit the disposal of solid waste at any out-of-state land disposal facility provided such land disposal facility is in compliance with all applicable federal, state and local requirements and any municipality or contractor that so disposes of solid waste made an effort to utilize a waste-to-energy facility. Nothing in this section shall be deemed to apply to solid waste generated within the geographic boundaries of any municipality that has a disposal contract with the Southeastern Regional Resources Recovery Authority.

(P.A. 85-436, S. 2, 6; P.A. 88-352, S. 7, 8; P.A. 89-130, S. 1; 89-385, S. 1; P.A. 91-293, S. 2, 9; P.A. 96-163, S. 8; P.A. 11-80, S. 1; P.A. 12-188, S. 1.)

History: P.A. 88-352 amended Subsec. (b) by adding provision regarding an amendment to the plan assessing landfill capacity necessary for residue from resources recovery facilities, ash from municipal incinerators and for bulky waste; P.A. 89-130 amended Subsec. (b) to require the plan to establish specific goals for source reduction and inserted Subsec. (c) indicator; P.A. 89-385 added new Subsec. re revision of plan to include source reduction component; P.A. 91-293 in Subsec. (b) rephrased the language concerning the order of priority for managing solid waste; P.A. 96-163 amended Subsec. (b) to delete composting of mixed municipal solid waste from the order of priority for managing solid waste; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-188 added Subsec. (e) re disposal at out-of-state facilities, effective June 15, 2012.

See Sec. 22a-207a for definition of “composting”, “mixed municipal solid waste” and “mixed municipal solid waste composting facility” applicable to subsection (b) of this section.

See Sec. 22a-241a re recycling strategy.



Section 22a-229 - Consistency with plan. Polystyrene packaging.

(a) After the adoption of a state-wide solid waste management plan pursuant to section 22a-228, any action taken by a person, municipality or regional authority that is governed by this chapter shall be consistent with such plan.

(b) Except as provided in subsection (d) of this section, no municipality may prohibit the sale or use of polystyrene packaging products by any vendor, commercial or retail user of polystyrene if the vendors or retail users of such products demonstrate to an official designated by the chief executive officer of the municipality that such vendors or users are actively engaged in a comprehensive effort to recycle the polystyrene packaging materials which it generates. Such recycling effort shall include ongoing collection and delivery of such packaging materials to an established recycling facility.

(c) Except as provided in subsection (d) of this section, no municipality may prohibit the sale or use of polystyrene packaging materials used for the display, storage or transportation of raw meat, poultry or fish.

(d) The provisions of subsections (b) and (c) of this section shall not apply to any municipality which has held any hearing before October 1, 1989, in accordance with a municipal charter, special act or ordinance, on a proposed local law, ordinance or charter provision which, if enacted, would be inconsistent with said subsections, or which has enacted any local law, ordinance or charter provision prior to March 15, 1990, which is inconsistent with said subsections.

(P.A. 85-436, S. 3, 6; P.A. 90-309.)

History: P.A. 90-309 added Subsec. (b) re the prohibition of the sale or use of polystyrene packaging products, Subsec. (c) re prohibition of polystyrene packaging used for meat, poultry or fish and Subsec. (d) re exemption of certain municipalities.



Section 22a-230 - Orders to implement plan.

After the adoption of a state-wide solid waste management plan pursuant to section 22a-228, the Commissioner of Energy and Environmental Protection may issue, modify or revoke any order issued pursuant to chapter 446d which he deems necessary to implement such plan.

(P.A. 85-436, S. 4, 6; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-231 - Regulations re operating procedures for resources recovery facilities.

The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Public Health, shall establish by regulations adopted in accordance with the provisions of chapter 54, except that notice may be published not later than February 1, 1987, operating procedures for resources recovery facilities. The regulations shall include provisions for (1) testing for the presence of dioxins and furans at the stack of such facilities and in the ambient air surrounding such facilities, (2) testing of residues, (3) a policy to cease and desist operations in the case of emissions in excess of the standards adopted by the commissioner pursuant to section 22a-191, and (4) qualifications of operators.

(P.A. 86-332, S. 3, 20; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-6z re regulations implementing Subtitle C of the Resource Conservation and Recovery Act of 1976.

See Sec. 22a-190 for definitions of “resources recovery facility” and “dioxins and furans”.



Section 22a-232 - Solid waste assessment. Penalty imposed for nonpayment.

(a) There shall be paid to the Commissioner of Revenue Services by the owner of any resources recovery facility one dollar per ton of solid waste processed at the facility beginning on the date of commencement of commercial operation of the facility for calendar quarters commencing on or after October 1, 1987, until September 30, 2003. For calendar quarters commencing on and after October 1, 2003, the owner of any resources recovery facility shall pay to the Commissioner of Revenue Services one dollar and fifty cents per ton of solid waste processed at such facility.

(b) Each owner of a resources recovery facility subject to the assessment as provided by this section shall submit a return quarterly to the Commissioner of Revenue Services, applicable with respect to the calendar quarter beginning October 1, 1987, and each calendar quarter thereafter, on or before the last day of the month immediately following the end of each such calendar quarter, on a form prescribed by the commissioner, together with payment of the quarterly assessment determined and payable in accordance with the provisions of subsection (a) of this section.

(c) Whenever such assessment is not paid when due, a penalty of ten per cent of the amount due or fifty dollars, whichever is greater, shall be imposed, and such assessment shall bear interest at the rate of one per cent per month or fraction thereof until the same is paid. The Commissioner of Revenue Services shall cause copies of a form prescribed for submitting returns as required under this section to be distributed throughout the state. Failure to receive such form shall not be construed to relieve anyone subject to assessment under this section from the obligations of submitting a return, together with payment of such assessment within the time required.

(d) Any person or municipality liable for the service fee for solid waste delivered to a facility whose owner is subject to the assessment imposed by subsection (a) of this section shall reimburse the owner for any assessment paid for the solid waste delivered by such person or municipality. The assessment shall be a debt from the person or municipality responsible for paying such service fee to the owner.

(e) The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full in this section, except that to the extent that any such provision is inconsistent with a provision in this section and except that the term “tax” shall be read as “solid waste assessment”.

(P.A. 86-332, S. 5, 20; P.A. 87-489, S. 2, 14; P.A. 89-270, S. 9; P.A. 90-312, S. 8, 11; P.A. 91-236, S. 20, 25; P.A. 95-26, S. 46, 52; June 30 Sp. Sess. P.A. 03-6, S. 153; P.A. 07-217, S. 113.)

History: P.A. 87-489 amended Subsec. (a) by deleting the exemption for facilities where equivalent testing is performed and added Subsec. (d) regarding reimbursement of owners of facilities; P.A. 89-270 required that payments be made beginning on the date of commercial operation; P.A. 90-312 amended Subsec. (a) by requiring the assessment to be paid for calendar quarters commencing on or after October 1, 1987; P.A. 91-236 added Subsec. (e) to include administrative, penalty, hearing and appeal provisions, effective July 1, 1991, and applicable to “taxes”, i.e. assessments, due on or after that date; P.A. 95-26 amended Subsec. (c) to lower interest rate from 1.5% to 1% and made technical changes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) by adding ending date for $1 fee of September 30, 2003, and increasing fee to $1.50 per ton for calendar quarters commencing on and after October 1, 2003, effective August 20, 2003; P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007.

See Sec. 22a-190 for definition of “resources recovery facility”.



Section 22a-233 - Solid waste account. Annual report.

Section 22a-233 is repealed, effective October 1, 2009.

(P.A. 86-332, S. 6, 20; P.A. 87-489, S. 3, 14; P.A. 92-235, S. 1, 6; P.A. 94-130, S. 3; P.A. 96-163, S. 1; June Sp. Sess. P.A. 09-3, S. 513.)



Section 22a-233a - Costs of testing.

Notwithstanding any other provision of the general statutes, any cost of testing a resources recovery facility or any other activity eligible for payment shall be paid by the owner of the facility, including any cost associated with: (1) Continuous meteorological and emissions monitoring of the facility required pursuant to section 22a-193 including the proportionate share, as determined by the Commissioner of Energy and Environmental Protection, of the telemetry costs incurred by the Department of Energy and Environmental Protection, (2) testing conducted as part of a performance test required as a condition for the approval by the commissioner of any initial permit to operate including, but not limited to, stack testing of dioxin and furan emissions and residue testing, but not including ambient air and ambient environmental monitoring for dioxin, (3) testing conducted as part of a performance test in conjunction with any modification of a facility which requires the approval of the commissioner of a new or amended construction or operating permit, and (4) special testing necessary to demonstrate compliance with any permit issued for the facility if the commissioner has reason to believe that the facility does not comply with such permit.

(P.A. 87-489, S. 10, 14; June Sp. Sess. P.A. 09-3, S. 409; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 250.)

History: (Revisor’s note: In 1997 references to “Solid Waste Fund” were replaced editorially by the Revisors with “solid waste account” to conform section with Sec. 22a-233); June Sp. Sess. P.A. 09-3 deleted references to solid waste account, inserted reference to General Fund and made a technical change; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 deleted provision requiring cost of testing a resources recovery facility and certain other activities to be paid from General Fund and required such cost to be paid by facility owner, effective July 1, 2012.



Section 22a-234 - Advisory Board for Solid Waste Management Alternatives.

Section 22a-234 is repealed.

(P.A. 86-332, S. 7, 20; P.A. 87-544, S. 9, 13; 87-589, S. 50, 87; P.A. 91-190, S. 8, 9.)



Section 22a-234a - Assessment on solid waste processed at resources recovery facility or mixed municipal solid waste landfill. Hearing and appeal.

(a) Beginning on and after July 1, 1992, and ending on June 30, 1994, there shall be paid to the Commissioner of Revenue Services by the owner of any resources recovery facility or mixed municipal solid waste landfill forty cents per ton of solid waste processed at the facility or disposed of at the landfill. Beginning on June 30, 1994, to July 1, 1995, there shall be paid to the commissioner by such owner zero cents per ton of such solid waste.

(b) Each owner of a facility or landfill subject to the assessment as provided by this section shall submit a return quarterly to the Commissioner of Revenue Services, applicable with respect to the calendar quarter beginning July 1, 1992, and each calendar quarter thereafter, ending on June 30, 1994, on or before the last day of the month immediately following the end of each such calendar quarter, on a form prescribed by the commissioner, together with payment of the quarterly assessment determined and payable in accordance with the provisions of subsection (a) of this section.

(c) Whenever such assessment is not paid when due, a penalty of ten per cent of the amount due or fifty dollars, whichever is greater, shall be added to the amount due and such penalty shall immediately accrue, and thereafter such assessment shall bear interest at the rate of one and one-half per cent per month until the same is paid. The Commissioner of Revenue Services shall cause copies of a form prescribed for submitting returns as required under this section to be distributed throughout the state. Failure to receive such form shall not be construed to relieve anyone subject to assessment under this section from the obligations of submitting a return, together with payment of such assessment within the time required.

(d) Any person or municipality delivering solid waste to a facility or landfill whose owner is subject to the assessment imposed by subsection (a) of this section shall reimburse the owner for any assessment paid for the solid waste delivered by such person or municipality. The assessment shall be a debt from the person or municipality responsible for paying such assessment to the owner.

(e) The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full in this section, except to the extent that any such provision is inconsistent with a provision in this section and except that the term “tax” shall be read as “solid waste assessment”.

(P.A. 89-385, S. 6; P.A. 90-235, S. 1, 2; P.A. 91-293, S. 6, 9; P.A. 93-361, S. 8; May Sp. Sess. P.A. 94-4, S. 29, 85; P.A. 95-160, S. 64, 69; P.A. 05-288, S. 106; June Sp. Sess. P.A. 09-3, S. 410.)

History: P.A. 90-235 amended Subsec. (a) by changing the year in which the assessment begins from 1990 to 1991 and amended Subsec. (b) by changing the year to 1991; P.A. 91-293 amended section to change the effective date of the assessment to July 1, 1992, through July 1, 1994, and to change the assessment from $1 per ton to $0.40 per ton; P.A. 93-361 added Subsec. (f) incorporating by reference hearing and appeal procedures; May Sp. Sess. P.A. 94-4 in Subsec. (a) reduced tipping fee to zero cents per ton, effective June 9, 1994; (Revisor’s note: In 1995 the word “fund” was changed editorially by the Revisors to “account” in reference to municipal solid waste recycling trust fund to conform section with Sec. 22a-241, as amended by P.A. 94-130); P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 05-288 made a technical change in Subsec. (d), effective July 13, 2005; June Sp. Sess. P.A. 09-3 deleted former Subsec. (e) re revenue deposited in municipal solid waste recycling trust account and redesignated existing Subsec. (f) as Subsec. (e).



Section 22a-235 - Operations and maintenance plan.

(a) The owner or operator of each resources recovery facility shall submit an operations and maintenance plan to the Commissioner of Energy and Environmental Protection for his approval. The plan shall include provisions for the identification of funds to implement the plan. The plan shall be periodically revised.

(b) Any contract between a municipality and the owner or operator of a resources recovery facility which processes solid waste from such municipality shall include provisions for the funding of maintenance costs at the facility.

(P.A. 86-332, S. 9, 20; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-235a - List of municipalities without contracts to dispose of solid waste.

On and after January 1, 1990, and annually thereafter, the Commissioner of Energy and Environmental Protection shall prepare and revise a list of all municipalities without contracts to dispose of the solid waste generated within their boundaries at resources recovery facilities or incinerators.

(P.A. 89-386, S. 22, 24; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-235b - Solicitation of solid waste from municipalities on list prepared by commissioner.

The operator of a resources recovery facility or incinerator that accepts for disposal solid waste generated out of the state shall not enter into a contract to accept such waste on and after preparation of the list required under section 22a-235a unless such operator solicits solid waste from each municipality on the list, beginning with the municipality closest to the facility or incinerator and no solid waste is available from any such municipality. The provisions of this section shall not be construed to authorize the disposal of solid waste in excess of the amount specified in the terms of the permit for the facility or incinerator issued under this chapter.

(P.A. 89-386, S. 23, 24.)



Section 22a-236 - Applicability of certain sections to resources recovery facilities.

The provisions of sections 22a-6a, 22a-6b, 22a-176, 22a-190 to 22a-193, inclusive, and 22a-231 to 22a-239a, inclusive, shall apply to any resources recovery plant or facility operating on or after July 1, 1986.

(P.A. 86-332, S. 10, 20; P.A. 13-209, S. 16.)

History: P.A. 13-209 replaced reference to Sec. 22a-240 with reference to Sec. 22a-239a and added reference to resources recovery facility.



Section 22a-237 - Inspection of resources recovery facilities.

The Commissioner of Energy and Environmental Protection shall be responsible for inspection of all aspects of the operation of resources recovery facilities in order to protect the public health, including, but not limited to, inspection of the grounds, solid waste storage, residues, detection of hazardous waste in the waste stream and the presence of solid waste at the boundaries of the property.

(P.A. 86-332, S. 13, 20; P.A. 87-489, S. 5, 14; P.A. 11-80, S. 1.)

History: (Revisor’s note: In codifying P.A. 86-332, the Revisors substituted “resources recovery facilities” for “such facility” for consistency with traditional forms of the general statutes); P.A. 87-489 deleted the requirement that the commissioner adopt regulations concerning the qualifications for inspectors of resources recovery facilities; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-238 - Appointment of resources recovery facility inspector by municipality or group of municipalities. Regulations re qualifications.

(a) Any municipality where a resources recovery facility is located or any group of municipalities participating in a resources recovery facility may appoint an inspector for such facility. Such inspector shall meet the qualifications for inspectors of resources recovery facilities established pursuant to subsection (b) of this section.

(b) The commissioner shall, by regulations adopted in accordance with chapter 54, establish qualifications for inspectors and operators of resources recovery facilities. The provisions of this section shall not be construed to limit the authority of the Commissioner of Energy and Environmental Protection under the provisions of sections 22a-6a, 22a-6b, 22a-176, 22a-190 to 22a-193, inclusive, and 22a-231 to 22a-239a, inclusive, or any other environmental statute or regulation adopted thereunder.

(P.A. 86-332, S. 14, 20; P.A. 87-489, S. 6, 14; P.A. 11-80, S. 1; P.A. 13-209, S. 17.)

History: P.A. 87-489 divided section into Subsecs. and added provision requiring the commissioner to adopt regulations regarding qualifications for inspectors and operators; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-209 amended Subsec. (b) by replacing reference to Sec. 22a-240 with reference to Sec. 22a-239a.



Section 22a-239 - Chief elected official’s right of access to facility for inspection of premises and review of records. Time allowed for response to complaints.

The chief elected official and the director of health of the municipality where a resources recovery facility is located, or their designees, shall have full access to such facility for inspection of premises and for review of facility records. If, after any inspection, a written complaint is made to the Commissioner of Energy and Environmental Protection, he shall respond in fourteen days. If the complaint involves an immediate threat to the public health and safety, the commissioner shall respond in twenty-four hours.

(P.A. 86-332, S. 15, 20; P.A. 87-489, S. 7, 14; P.A. 11-80, S. 1.)

History: P.A. 87-489 substituted “written” complaint for “formal” complaint; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-239a - Independent management audits of resources recovery facilities.

Any regional operating or policy committee established to oversee or supervise the operations of any resources recovery facility, or a majority of the chief elected officials of the municipalities which are served by such facility, may require the performance of an independent management audit on all or any portion of the operating procedures, business decisions, management practices and any other internal workings of such facility which affect the costs paid by such municipalities for the services provided by the facility. Any such audit shall be conducted by an independent management consulting firm and all reasonable and proper expenses of the audit shall be borne by the municipalities served by the facility. The results of any such audit shall be filed with the Department of Energy and Environmental Protection and shall be open to public inspection.

(P.A. 94-200, S. 5; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-240 - Public education on risk assessment and risk management.

Section 22a-240 is repealed, effective October 1, 2013.

(P.A. 86-332, S. 16, 20; P.A. 87-489, S. 8, 14; P.A. 91-190, S. 4, 9; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1; P.A. 13-209, S. 20.)



Section 22a-240a - Studies of dioxin levels in area of proposed resources recovery facilities.

(a) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Public Health, shall conduct a study of dioxin levels in the area of any existing or proposed resources recovery facilities and report the findings of any such study to the joint standing committee of the General Assembly having cognizance of matters relating to the environment and to the chief elected official of the town in which such facility is located. Any study shall include (1) measurement and evaluation of dioxin levels in the food chain, including cow’s milk, and in soil, (2) appropriate environmental monitoring tests to determine dioxin levels both before and after the resources recovery facility has begun operating, and (3) appropriate biological monitoring tests after operation. Any study may include appropriate biological monitoring tests before operation. The costs of such tests shall be paid from the General Fund. Any costs not paid by the state shall be paid by the owner of the resources recovery facility.

(b) The commissioner shall reimburse the owner of a resources recovery facility for any costs incurred for preoperational ambient air or ambient environmental monitoring tests required under subsection (a) of this section.

(P.A. 86-332, S. 11, 20; 87-489, S. 4, 14; P.A. 89-386, S. 15, 24; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 411; P.A. 11-80, S. 1.)

History: P.A. 87-489 required that study findings be reported to environment committee and to chief elected town official, specified that biological monitoring tests before operation are not mandatory, authorized payment of test costs from solid waste fund and added Subsec. (b) re reimbursement of facility owner for certain costs; P.A. 89-386 added Subsec. (a)(1) re studies of dioxin levels in the food chain and designated the other studies as Subdivs. (2) and (3) and added provision re payment of the cost of testing by the owner of the resources recovery facility; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor’s note: References to “Solid Waste Fund” were replaced editorially by the Revisors with references to “solid waste account” to conform section with Sec. 22a-233); June Sp. Sess. P.A. 09-3 deleted references to solid waste account, inserted reference to General Fund and made a conforming change; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-241 - Municipal solid waste recycling program. Advisory council.

(a) There shall be established a municipal solid waste recycling program. The Commissioner of Energy and Environmental Protection, in consultation and coordination with the advisory council established under subsection (c) of this section, shall develop a plan for such program. The plan shall (1) be consistent with the state-wide solid waste management plan adopted pursuant to section 22a-228, (2) give priority in all parts of the plan to regional approaches to the recycling of solid waste, (3) provide for grants to municipalities, regional organizations representing municipalities or agencies or political subdivisions of the state representing municipalities for purposes which may include but shall not be limited to (A) the acquisition or lease of land, easements, structures, machinery and equipment, for solid waste recycling facilities, (B) the planning, design, construction and improvement of solid waste recycling facilities, (C) the purchase or lease of collection equipment and materials for municipalities and homeowners to carry out municipal recycling programs, and (D) the support and expansion of municipal solid waste recycling programs, (4) establish standards for municipalities which shall effect the maximum level of recycling and source separation, condition each grant to a municipality under subdivision (3) of this subsection on the adoption of such standards by the municipality and give priority in the making of such grants to municipalities which, on July 17, 1986, require residents and businesses to separate recyclables from solid waste, (5) provide for the development of intermediate centers for the processing of solid waste recyclables, giving priority to sites where waste-to-energy facilities are located or planned to be located, (6) provide for financial assistance from the municipal solid waste recycling trust account for the development of such centers, and (7) review existing contracts entered into by municipalities for the delivery of solid waste to waste-to-energy facilities and provide financial incentives to such municipalities for the coordination of such contracts with the municipal solid waste recycling program.

(b) The Commissioner of Energy and Environmental Protection, in consultation with such advisory council, shall submit the plan developed under subsection (a) of this section to the Governor and the General Assembly not later than January 1, 1987, and, if the General Assembly adopts a resolution approving such plan, the commissioner shall implement the municipal solid waste recycling program not later than April 1, 1987, in accordance with the provisions of such plan, and the commissioner shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of such program. In implementing such program the commissioner shall utilize private recycling markets to the extent feasible.

(c) There is established an advisory council to advise the Commissioner of Energy and Environmental Protection on implementation of the municipal solid waste recycling program. The advisory council may study any issue related to recycling, including composting and packaging. In any such study the advisory council may consult with persons with specific information related to the study. If it deems it appropriate, the advisory council shall recommend a list of materials that should be banned in the state. The advisory council shall consist of: The Secretary of the Office of Policy and Management, or his designee; the Commissioner of Economic and Community Development, or his designee; the Commissioner of Administrative Services, or his designee; the Commissioner of Transportation, or his designee; the chairman of the Connecticut Resources Recovery Authority, or his designee; one person appointed by the Connecticut Conference of Municipalities; one person appointed by the Council of Small Towns; one person representing a municipality having a population of not more than ten thousand to be appointed by the minority leader of the Senate, one person representing a municipality having a population of more than ten thousand but not more than fifty thousand to be appointed by the minority leader of the House of Representatives, one person representing a municipality having a population of more than fifty thousand but not more than one hundred thousand to be appointed by the president pro tempore of the Senate, one person representing a municipality having a population of more than one hundred thousand to be appointed by the speaker of the House of Representatives; two members of the public, one of whom shall be appointed by the majority leader of the House of Representatives and one of whom shall be appointed by the majority leader of the Senate; two persons representing recycling industries, one of whom shall be appointed by the speaker of the House of Representatives and one by the minority leader of the House of Representatives; two persons representing the packaging industry, one of whom shall be appointed by the speaker of the House of Representatives and one of whom shall be appointed by the president pro tempore of the Senate; a trash hauler to be appointed by the speaker of the House of Representatives; one person representing an industry using recycled material, to be appointed by the president pro tempore of the Senate; one person representing an environmental organization to be appointed by the speaker of the House of Representatives; one person representing business and industry to be appointed by the minority leader of the House of Representatives, and a regional recycling coordinator to be appointed by the minority leader of the Senate, the cochairmen and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to the environment and four members of the General Assembly to be appointed as follows: One by the speaker of the House of Representatives, one by the president pro tempore of the Senate, one by the minority leader of the House of Representatives and one by the majority leader of the House of Representatives. The members of the task force shall elect a chairman, who shall be one of the members appointed by the speaker of the House of Representatives or by the president pro tempore of the Senate.

(June 23, Sp. Sess. II P.A. 86-1, S. 5, 10; P.A. 87-544, S. 10, 13; P.A. 88-231, S. 7, 9, 19; P.A. 89-351, S. 2, 11; 89-385, S. 11; 89-386, S. 21, 24; P.A. 90-179, S. 4; 90-249, S. 4; 90-312, S. 4; P.A. 91-293, S. 7, 9; 91-372, S. 2, 4; P.A. 94-130, S. 4; P.A. 95-250, S. 1; P.A. 96-132, S. 2, 5; 96-211, S. 1, 5, 6; June Sp. Sess. P.A. 09-3, S. 412; P.A. 11-80, S. 1.)

History: P.A. 87-544 replaced task force with advisory council, amended Subsec. (b) to require the commissioner to use private recycling markets to the extent feasible in implementing the program, amended Subsec. (c) to authorize the council to advise the commissioner regarding implementation of the program and added to the membership of the council two persons representing recycling interests, one representing an environmental organization, one representing business and industry and two additional legislative members and added Subsec. (f)(3) and (4) re costs of administering the program and re funds for marketing studies of recycled products and studies of reuse or recycling of ash from resources recovery facilities; P.A. 88-231 amended Subsec. (c) by authorizing the council to study any issue related to recycling and to consult with persons with specific information and added to the membership of the council the commissioners of administrative services and transportation, two representatives of the packaging industry and the cochairmen of the environment committee; and amended Subsec. (f)(4) by increasing the amount authorized from $250,000 to $400,000 and increasing the amount for ash studies from $100,000 to $200,000 and authorizing that $50,000 be spent for the study required pursuant to section 17 of P.A. 88-241 and added Subsec. (f)(5) authorizing $50,000 for development of the recycling industries plan required under Sec. 32-1e; P.A. 89-351 amended Subsec. (f) to increase allocation for expenses of advisory council from $150,000 to $168,000 and to increase annual allocation to department of environmental protection for administrative costs of program from 2.5% of fund’s proceeds to $450,000; P.A. 89-385 added Subsec. (f)(6) allocating $1,000,000 for public education on waste reduction and for recovered materials market development; P.A. 89-386 amended Subsec. (c) to authorize appointment of the public members by the majority leaders rather than minority leaders, to authorize appointment of the representative of the environmental organization by the speaker of the house of representatives rather than the minority leader, to authorize appointment of the representative of business and industry by the minority leader of the house of representatives rather than the president pro tempore of the senate and added to the membership a trash hauler, person representing an industry using recycled material and a regional recycling coordinator and reduced the membership of members of the general assembly from six to four members; P.A. 90-179 amended Subsec. (a) to allow grants to regional organizations representing municipalities or agencies or political subdivisions representing municipalities; P.A. 90-249 amended Subsec. (c) by adding to the membership of the council a person appointed by the Connecticut conference of municipalities and a person appointed by the council of small towns; P.A. 90-312 amended Subsec. (f) by increasing the amount allocated for the advisory council from $68,000 to $83,000; P.A. 91-293, in Subsec. (f), increased allocation from fund for administrative costs to department from $450,000 to $600,000 and provided for grants to municipalities for recycling grants; P.A. 91-372 amended Subsec. (f) to increase the authorized expenditures which may be made for the advisory council and for the department for costs incurred in administration of the recycling program, repeating in part changes enacted in P.A. 91-293; P.A. 94-130 changed name of fund from “Municipal Solid Waste Recycling Trust Fund” to “municipal solid waste recycling trust account” and in Subsec. (d) made said account an account of the Environmental Quality Fund and eliminated the requirement that such fund be held separate and apart from other moneys, funds and accounts and that investment earnings be credited to the assets of said fund; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 96-132 amended Subsec. (f) to increase the allocation for administrative costs, effective July 1, 1996; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by deleting provision re municipal solid waste recycling trust account, and deleted former Subsecs. (d) to (f) re said account; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-241a - Revisions to state-wide solid waste management plan concerning recycling.

On or before June 1, 1988, the Commissioner of Energy and Environmental Protection shall revise the state-wide solid waste management plan adopted pursuant to section 22a-228 to include a strategy to recycle not less than twenty-five per cent of the solid waste generated in the state after January 1, 1991. Such strategy shall include, but not be limited to, the development of intermediate processing centers, recommendations for assigning municipalities to regional recycling programs, options for local compliance of municipalities with recycling requirements and the composting of solid waste. The commissioner shall consult with the Connecticut Agricultural Experiment Station on issues related to composting.

(P.A. 87-544, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-241b - Regulations designating items required to be recycled. Separation of items designated for recycling. Prohibition on combining previously segregated designated recyclable items.

(a)(1) On or before February 1, 1988, the Commissioner of Energy and Environmental Protection shall adopt regulations in accordance with the provisions of chapter 54 designating items that are required to be recycled. The commissioner may designate other items as suitable for recycling and amend such regulations accordingly.

(2) On or before October 1, 2011, the Commissioner of Energy and Environmental Protection shall amend the regulations adopted pursuant to subdivision (1) of this subsection to expand the list of designated recyclable items to add (A) containers of three gallons or less made of polyethylene terephthalate plastic and high-density polyethylene plastic, and (B) additional types of paper, including, but not limited to, boxboard, magazines, residential high-grade white paper and colored ledger.

(b) Any designated recyclable item shall be recycled by a municipality within six months of the availability of service to such municipality by a regional processing center or local processing system.

(c) Each person who generates solid waste from residential property shall, in accordance with subsection (f) of section 22a-220, separate from other solid waste the items designated for recycling pursuant to subdivision (1) of subsection (a) of this section.

(d) Every person who generates solid waste from a property other than a residential property shall, in accordance with subsection (f) of section 22a-220, make provision for and cause the separation from other solid waste of the items designated for recycling pursuant to subdivision (1) of subsection (a) of this section through the use of one or more collection containers for designated recyclable items that are separate from the collection containers for other solid waste. Collection containers that have been used for the collection of solid waste may be converted to containers for the collection of designated recyclable items by labeling or other means to identify that such container is dedicated to collecting designated recyclable items. On and after July 1, 2012, the provisions of this subsection shall also apply to items designated for recycling pursuant to subdivision (2) of subsection (a) of this section.

(e) No person shall knowingly combine previously segregated designated recyclable items with other solid waste.

(f) For the purposes of this section, “boxboard” means a lightweight paperboard made from a variety of recovered fibers having sufficient folding properties and thickness to be used to manufacture folding or set-up boxes.

(P.A. 87-544, S. 2; P.A. 90-220, S. 1, 11; May 25 Sp. Sess. P.A. 94-1, S. 88, 130; P.A. 10-87, S. 3; P.A. 11-80, S. 1.)

History: P.A. 90-220 added Subsec. (c) re separation requirements of persons generating solid waste; May 25 Sp. Sess. P.A. 94-1 made a technical change for accuracy, effective July 1, 1994; P.A. 10-87 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re amendment of regulations to expand list of designated recyclable items, amended Subsec. (b) by making a technical change and replacing provision requiring recycling within 3 months of establishment of service with provision requiring recycling within 6 months of availability of service, redesignated existing Subsec. (c)(1) as Subsec. (c) and made technical changes therein, redesignated existing Subsec. (c)(2) as Subsec. (d) and amended same by excepting residential properties and adding provision requiring use of collection containers for recyclable items that are separate from those used for other solid waste, added Subsec. (e) re prohibition on combining previously segregated designated recyclable items and added Subsec. (f) re definition of “boxboard”; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-241c and 22a-241d - Municipal provisions for recycling. Orders to municipalities to deliver recyclable items to regional intermediate processing centers if no revision to solid waste management plan delivered.

Sections 22a-241c and 22a-241d are repealed.

(P.A. 87-544, S. 3, 4; P.A. 90-220, S. 10, 11.)



Section 22a-241e - Orders if local processing not implemented.

On or after January 1, 1991, the commissioner may order a municipality to deliver its recyclable items to an operating or planned intermediate processing center if such municipality has failed to enter into a contract with an operating or planned regional intermediate processing center, and the commissioner determines such municipality has failed to take the measures necessary to implement local processing.

(P.A. 87-544, S. 5; P.A. 90-220, S. 5, 11.)

History: P.A. 90-220 changed the commissioner’s authority to issue orders from mandatory to discretionary, authorized the issuance of orders on or after January 1, 1991, and provided that an order may be issued if a municipality has failed to enter into a contract with an intermediate processing center and such municipality has failed to implement local processing.



Section 22a-241f - Recyclable items prohibited in landfills and resources recovery facilities.

Section 22a-241f is repealed.

(P.A. 87-544, S. 6; P.A. 90-220, S. 10, 11.)



Section 22a-241g - Noncompliance with recycling strategy.

(a) No municipality shall be deemed not to comply with the recycling strategy of the state-wide solid waste management plan if noncompliance results from a contract entered into before February 29, 1988, to deliver a minimum amount of solid waste to a waste-to-energy facility and the municipality or the owner or operator of the facility has solicited solid waste at reasonable terms from other municipalities to provide the aggregate tonnage of solid waste required under such contract and no solid waste was available at reasonable terms.

(b) Such municipality shall reduce the amount of solid waste delivered to such facility to the extent it is compensated by a state grant for such reduction or the contract is modified. No grant shall be made because of such reduction unless (1) the municipalities delivering waste to the facility or the owner or operator of the facility solicit solid waste at reasonable terms from other municipalities to provide the aggregate tonnage of solid waste required under such contract if failure to provide such solid waste is caused by compliance of the municipalities with the recycling strategy, and (2) the Commissioner of Energy and Environmental Protection determines that the municipalities or the owner or operator has made a reasonable effort to obtain solid waste to provide the aggregate tonnage of solid waste and that no solid waste was available at reasonable terms.

(c) The provisions of this section shall not be construed to exempt a municipality from the requirements of sections 22a-241 to 22a-241b, inclusive, 22a-241e and 22a-241g.

(P.A. 87-544, S. 7; P.A. 88-231, S. 8, 19; P.A. 90-220, S. 7, 11; P.A. 91-190, S. 5, 9; P.A. 11-80, S. 1.)

History: P.A. 88-231 organized section into subsections, amended Subsec. (a) by changing contract date from October 1, 1987, to February 29, 1988, and adding provision re solicitation of solid waste from other municipalities, amended Subsec. (b) by adding conditions for grants and added Subsec. (c) regarding exemption from recycling; P.A. 90-220 deleted references to repealed sections; P.A. 91-190 amended Subsec. (c) to delete reference to Sec. 22a-234 to reflect repeal of said section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b)(2), effective July 1, 2011.



Section 22a-241h - Eligibility of single municipalities and certain regional solid waste authorities or operating committees for funds made available by Commissioner of Energy and Environmental Protection.

Notwithstanding the provisions of the recycling strategy of the state-wide solid waste management plan adopted pursuant to section 22a-227, any single municipality, or any regional solid waste authority or regional solid waste operating committee comprised of at least five municipalities, may apply for and receive any funds made available by the Commissioner of Energy and Environmental Protection. In making a grant under section 22a-241 to any such regional solid waste authority or regional solid waste operating committee, the commissioner shall develop a plan for the use of the grant in consultation with such authority or operating committee.

(P.A. 88-231, S. 12, 19; P.A. 89-351, S. 5, 11; June Sp. Sess. P.A. 09-3, S. 413; P.A. 11-80, S. 1.)

History: P.A. 89-351 authorized regional solid waste authority or operating committee comprised of at least five municipalities to apply for and receive funds from trust fund and required commissioner to develop plan for use of grant in consultation with such authority or operating committee; (Revisor’s note: In 1995 reference to “municipal solid waste recycling trust fund” was replaced editorially by the Revisors with “municipal solid waste recycling trust account” to conform with Sec. 22a-241 as amended by P.A. 94-130); June Sp. Sess. P.A. 09-3 deleted provision re municipal solid waste recycling trust account and made a technical change; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-241i - Commercial establishment. Penalty.

Notwithstanding any other sections of the general statutes to the contrary, a municipality may impose a penalty not to exceed five hundred dollars for each violation by a commercial establishment of the requirements of subsection (c) of section 22a-241b.

(P.A. 90-249, S. 2.)



Section 22a-241j - Municipal curbside or backyard collection of designated recyclable items. Exempt municipalities. Collector curbside or backyard collection of designated recyclable items. Exempt collectors.

(a)(1) Not later than July 1, 2011, each municipality shall offer curbside or backyard collection of designated recyclable items to those residents and businesses for which such municipality provides municipal curbside or backyard collection of solid waste as of October 1, 2010.

(2) The provisions of this subsection shall not apply to any municipality that the Commissioner of Energy and Environmental Protection determines recycles its solid waste in a percentage, averaged over a continuous three-year period, that exceeds the state-wide average during such continuous three-year period for the amount of municipal solid waste recycled.

(b) (1) Not later than July 1, 2011, each collector who offers curbside or backyard collection of solid waste generated by residences in a municipality shall offer curbside or backyard collection of designated recyclable items to each of such collector’s customers and such curbside or backyard collection of designated recyclable items shall be included in the collector’s charge for solid waste collection. The provisions of this subsection shall not be construed to prohibit any collector from determining and adjusting its fees for combined curbside collection services.

(2) The provisions of this subsection shall not apply to any collector who provides service in a municipality described in subdivision (2) of subsection (a) of this section.

(c) For the purposes of this section, “curbside or backyard collection” means the collection, by either municipal collection services or private collectors, of presorted designated recyclable items or solid waste left for such collection by residents and businesses on the property where such residents reside or on the property of such business, and “collector” has the same meaning as in subsection (g) of section 22a-220a.

(P.A. 10-87, S. 5; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a)(2), effective July 1, 2011.



Section 22a-241k - Recycling receptacles for designated recyclable items at common gathering venues.

(a) For the purposes of this section:

(1) “Generated” means sold or given away at a common gathering venue; and

(2) “Common gathering venue” means any area or building, or portion thereof, that is open to the public, including, but not limited to, any (A) building that provides facilities or shelter for public assembly, (B) inn, hotel, motel, sports arena, supermarket, transportation terminal, retail store, restaurant or other commercial establishment that provides services or retails merchandise, or (C) museum, hospital, auditorium, movie theater or university building.

(b) Each common gathering venue where designated recyclable items may be generated while the public congregates at such venue and that provides for the collection of solid waste shall provide recycling receptacles for the collection of any designated recyclable items generated at such venue, provided nothing in this section shall be construed to require an owner or operator of such venue, or the municipality where such venue is located, to provide such recycling receptacles whenever such receptacles are provided by another person pursuant to contract. Such recycling receptacles shall be as accessible to the public and at the same locations as trash receptacles. Any existing trash receptacle may be converted to a recycling receptacle by labeling or other means appropriate to identify that such receptacle is dedicated to the collection of designated recyclable items.

(P.A. 10-87, S. 6.)

History: P.A. 10-87 effective October 1, 2011.



Section 22a-241l - Solid waste contract requirement for provision re collection of designated recyclable items.

(a) For the purposes of this section, “customer” means a business and “collector” means any person offering solid waste or designated recyclable item collection services.

(b) Each contract between a collector and a customer for the collection of solid waste shall make provision for the collection of designated recyclable items, either by providing for the collection of designated recyclable items by the same collector who is party to the solid waste contract or by including an identification by the customer of the collector with whom such contract exists. The provisions of this section shall not be construed to require a customer to contract exclusively with one collector for the collection of both designated recyclable items and other solid waste. Each collector shall provide each customer with clear written or pictorial instructions on how to separate designated recyclable items in accordance with the provisions of section 22a-241b.

(P.A. 10-87, S. 7.)

History: P.A. 10-87 effective July 1, 2012.



Section 22a-241m - Opportunities for recycling infrastructure investment program.

The Commissioner of Energy and Environmental Protection, in consultation with other state agencies or quasi-public agencies, shall identify opportunities for the establishment of a new, or the expansion of any existing, recycling infrastructure investment program.

(P.A. 13-285, S. 5.)



Section 22a-243 - (Formerly Sec. 22a-77). Definitions.

For purposes of sections 22a-243 to 22a-245c, inclusive:

(1) “Carbonated beverage” means beer or other malt beverages, and mineral waters, soda water and similar carbonated soft drinks in liquid form and intended for human consumption;

(2) “Noncarbonated beverage” means water, including flavored water, nutritionally enhanced water and any beverage that is identified through the use of letters, words or symbols on such beverage’s product label as a type of water, but excluding juice and mineral water;

(3) “Beverage container” means the individual, separate, sealed glass, metal or plastic bottle, can, jar or carton containing a carbonated or noncarbonated beverage, but does not include a bottle, can, jar or carton (A) three liters or more in size if containing a noncarbonated beverage, or (B) made of high-density polyethylene;

(4) “Consumer” means every person who purchases a beverage in a beverage container for use or consumption;

(5) “Dealer” means every person who engages in the sale of beverages in beverage containers to a consumer;

(6) “Distributor” means every person who engages in the sale of beverages in beverage containers to a dealer in this state including any manufacturer who engages in such sale and includes a dealer who engages in the sale of beverages in beverage containers on which no deposit has been collected prior to retail sale;

(7) “Manufacturer” means every person bottling, canning or otherwise filling beverage containers for sale to distributors or dealers or, in the case of private label brands, the owner of the private label trademark;

(8) “Place of business of a dealer” means the fixed location at which a dealer sells or offers for sale beverages in beverage containers to consumers;

(9) “Redemption center” means any facility established to redeem empty beverage containers from consumers or to collect and sort empty beverage containers from dealers and to prepare such containers for redemption by the appropriate distributors;

(10) “Use or consumption” includes the exercise of any right or power over a beverage incident to the ownership thereof, other than the sale or the keeping or retention of a beverage for the purposes of sale;

(11) “Nonrefillable beverage container” means a beverage container which is not designed to be refilled and reused in its original shape; and

(12) “Deposit initiator” means the first distributor to collect the deposit on a beverage container sold to any person within this state.

(P.A. 78-16, S. 1, 10; P.A. 80-95, S. 1; P.A. 84-121, S. 1; Nov. 24 Sp. Sess. P.A. 08-1, S. 10; P.A. 09-2, S. 17.)

History: P.A. 78-16 effective January 1, 1980; P.A. 80-95 added Subdiv. (i) defining “nonrefillable beverage container”; Sec. 22a-77 transferred to Sec. 22a-243 in 1983 and alphabetic Subdiv. indicators replaced editorially by the Revisors with numeric indicators; P.A. 84-121 deleted reference to Sec. 31-11a as section to which definitions apply, redefined “distributor” to include certain dealers and defined “redemption center”; Nov. 24 Sp. Sess. P.A. 08-1 applied definitions to Sec. 22a-245a and added Subdiv. (11) defining “deposit initiator”, effective November 25, 2008; P.A. 09-2 amended Subdiv. (1) to change defined term from “beverage” to “carbonated beverage”, added new Subdiv. (2) defining “noncarbonated beverage”, redesignated existing Subdivs. (2) to (11) as Subdivs.(3) to (12), amended redesignated Subdiv. (3) to redefine “beverage container”, and amended redesignated Subdiv. (7) to redefine “manufacturer”, effective April 1, 2009.



Section 22a-244 - (Formerly Sec. 22a-78). Beverage containers: Refund value; exceptions; labeling and design requirements.

(a)(1) Every beverage container containing a carbonated beverage sold or offered for sale in this state, except for any such beverage containers sold or offered for sale for consumption on an interstate passenger carrier, shall have a refund value. Such refund value shall not be less than five cents and shall be a uniform amount throughout the distribution process in this state. (2) Every beverage container containing a noncarbonated beverage sold or offered for sale in this state shall have a refund value, except for beverage containers containing a noncarbonated beverage that are (A) sold or offered for sale for consumption on an interstate passenger carrier, or (B) that comprise any dealer’s existing inventory as of March 31, 2009. Such refund value shall not be less than five cents and shall be a uniform amount throughout the distribution process in this state.

(b) Every beverage container sold or offered for sale in this state, that has a refund value pursuant to subsection (a) of this section, shall clearly indicate by embossing or by a stamp or by a label or other method securely affixed to the beverage container (1) either the refund value of the container or the words “return for deposit” or “return for refund” or other words as approved by the Department of Energy and Environmental Protection, and (2) either the word “Connecticut” or the abbreviation “Ct.”, provided this subdivision shall not apply to glass beverage containers permanently marked or embossed with a brand name.

(c) No person shall sell or offer for sale in this state any metal beverage container (1) a part of which is designed to be detached in order to open such container, or (2) that is connected to another beverage container by a device constructed of a material which does not decompose by photodegradation, chemical degradation or biodegradation within a reasonable time after exposure to the elements.

(P.A. 78-16, S. 2, 6, 7, 10; P.A. 79-139, S. 1, 2; P.A. 80-95, S. 3; P.A. 84-30; 84-121, S. 2; P.A. 97-124, S. 12, 16; P.A. 09-2, S. 18; P.A. 11-80, S. 1.)

History: P.A. 78-16 effective January 1, 1980; P.A. 79-139 allowed “return for deposit” or “return for refund” on container rather than refund value and excluded from provisions of Subsec. (b)(2) glass containers permanently marked or embossed with a brand name; P.A. 80-95 added exception re beverage containers sold or offered for sale for consumption on interstate passenger carriers; Sec. 22a-78 transferred to Sec. 22a-244 in 1983; P.A. 84-30 amended Subsec. (c) by adding provision requiring that beverage container holders be constructed of a material which decomposes within a reasonable time after exposure to the elements; P.A. 84-121 amended Subsec. (a) by adding provision requiring the refund value to be uniform throughout the distribution process; P.A. 97-124 amended Subsec. (b) to eliminate type size requirement for refund value information on containers, effective June 6, 1997; P.A. 09-2 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re noncarbonated beverages, and made a conforming change in Subsec. (b), effective April 1, 2009; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b)(1), effective July 1, 2011.



Section 22a-245 - (Formerly Sec. 22a-79). Registration of redemption centers. Payment of refund value by dealers and distributors. Handling fee. Regulations.

(a) No person shall establish a redemption center without registering with the commissioner on a form provided by the commissioner with such information as the commissioner deems necessary including (1) the name of the business principals of the redemption center and the address of the business; (2) the name and address of the sponsors and dealers to be served by the redemption center; (3) the types of beverage containers to be accepted; (4) the hours of operation; and (5) whether beverage containers will be accepted from consumers. The operator of the redemption center shall report any change in procedure to the commissioner within forty-eight hours of such change. Any person establishing a redemption center shall have the right to determine what kind, size and brand of beverage container shall be accepted. Any redemption center may be established to serve all persons or to serve certain specified dealers.

(b) A dealer shall not refuse to accept at such dealer’s place of business, from any person any empty beverage containers of the kind, size and brand sold by the dealer, or refuse to pay to such person the refund value of a beverage container unless (1) such container contains materials which are foreign to the normal contents of the container; (2) such container is not labeled in accordance with subsection (b) of section 22a-244; (3) such dealer sponsors, solely or with others, a redemption center which is located within a one-mile radius of such place of business and which accepts beverage containers of the kind, size and brand sold by such dealer at such place of business; or (4) there is established by others, a redemption center which is located within a one-mile radius of such place of business and which accepts beverage containers of the kind, size and brand sold by such dealer at such place of business. A dealer shall redeem an empty container of a kind, size or brand the sale of which has been discontinued by such dealer for not less than sixty days after the last sale by the dealer of such kind, size or brand of beverage container. Sixty days before such date, the dealer shall post, at the point of sale, notice of the last date on which the discontinued kind, size or brand of beverage container shall be redeemed.

(c) A distributor shall not refuse to accept from a dealer or from an operator of a redemption center, located and operated exclusively within the territory of the distributor or whose operator certifies to the distributor that redeemed containers were from a dealer located within such territory, any empty beverage containers of the kind, size and brand sold by the distributor, or refuse to pay to such dealer or redemption center operator the refund value of a beverage container unless such container contains materials which are foreign to the normal contents of the container or unless such container is not labeled in accordance with subsection (b) of section 22a-244. A distributor shall remove any empty beverage container from the premises of a dealer serviced by the distributor or from the premises of a redemption center sponsored by dealers serviced by the distributor, provided such premises are located within the territory of the distributor. The distributor shall pay the refund value to dealers in accordance with the schedule for payment by the dealer to the distributor for full beverage containers and shall pay such refund value to operators of redemption centers not more than twenty days after receipt of the empty container. For the purposes of this subsection, a redemption center shall be considered to be sponsored by a dealer if (1) the dealer refuses to redeem beverage containers and refers consumers to the redemption center, or (2) there is an agreement between the dealer and the operator of the redemption center requiring the redemption center to remove empty beverage containers from the premises of the dealer. A distributor shall redeem an empty container of a kind, size or brand of beverage container the sale of which has been discontinued by the distributor for not less than one hundred fifty days after the last delivery of such kind, size or brand of beverage container. Not less than one hundred twenty days before the last date such containers may be redeemed, the distributor shall notify such dealer who bought the discontinued kind, size or brand of beverage container that such distributor shall not redeem an empty beverage container of such kind, size or brand of beverage containers.

(d) In addition to the refund value of a beverage container, a distributor shall pay to any dealer or operator of a redemption center a handling fee of at least one and one-half cents for each container of beer or other malt beverage and two cents for each beverage container of mineral waters, soda water and similar carbonated soft drinks or noncarbonated beverage returned for redemption. A distributor shall not be required to pay to a manufacturer the refund value of a nonrefillable beverage container.

(e) The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of sections 22a-243 to 22a-245, inclusive. Such regulations shall include, but not be limited to, provisions for the redemption of beverage containers dispensed through automatic vending machines, the use of vending machines that dispense cash to consumers for redemption of beverage containers, scheduling for redemption by dealers and distributors and for exemptions or modifications to the labeling requirement of section 22a-244.

(f) For the purposes of this section, “refund value” means the refund value established by subsection (a) of section 22a-244.

(P.A. 78-16, S. 3–5, 10; P.A. 79-252, S. 1, 2; P.A. 80-95, S. 2; P.A. 83-42; P.A. 84-121, S. 3; P.A. 86-64; Nov. 24 Sp. Sess. P.A. 08-1, S. 12; P.A. 09-2, S. 19; P.A. 10-25, S. 1; P.A. 11-80, S. 1.)

History: P.A. 78-16 effective January 1, 1980; P.A. 79-252 added Subsec. (e) setting deadline of October 1, 1979, for adoption of regulations to implement Secs. 22a-77 to 22a-79; P.A. 80-95 provided that distributors need not pay refund value of nonrefundable containers to manufacturers; Sec. 22a-79 transferred to Sec. 22a-245 in 1983; P.A. 83-42 amended Subsec. (d) to distinguish two classes of beverage containers with different handling fees where previously one-cent fee applied to all containers; P.A. 84-121 amended Subsec. (a) to require registration of redemption centers, amended Subsec. (b) to require dealers and distributors to redeem empty beverage containers of a type they no longer sell, amended Subsec. (c) by adding provision that distributors must accept beverage containers from a redemption center within the distributor’s territory or from dealers within such territory, and provisions re removal from premises of dealer or redemption center sponsored by dealers, re payment of refund value and re redemption of discontinued beverage containers, and amended Subsec. (d) to require regulations on redemption of beverage containers dispensed through vending machines, redemption scheduling and labeling exemptions; P.A. 86-64 amended Subsec. (d) by increasing the handling fee for empty beer containers from one to one and one half cents and amended Subsec. (c) to authorize the commissioner to adopt regulations concerning vending machines which dispense cash to consumers; Nov. 24 Sp. Sess. P.A. 08-1 amended Subsec. (e) to designate existing provisions as Subdiv. (1) and add reference to Sec. 22a-245a and make a technical change therein, and to add Subdiv. (2) re prescribed accounting system for reimbursement of refund value for redeemed beverage container, effective November 25, 2008; P.A. 09-2 amended Subsec. (b) by adding Subdiv. designators (1) to (4), amended Subsec. (d) by adding reference to noncarbonated beverages, added Subsec. (f) defining “refund value” and made conforming changes throughout, effective April 1, 2009; P.A. 10-25 amended Subsec. (e) by deleting Subdiv. (1) designator, replacing reference to Sec. 22a-245a with reference to Sec. 22a-245 and deleting former Subdiv. (2) re inclusion in regulations of prescribed accounting system for reimbursement of refund value for redeemed beverage container, effective July 1, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (e), effective July 1, 2011.



Section 22a-245a - Special account of deposit initiator. Reimbursement payment. Reports. Deposit in General Fund. Subtraction of deficiency. Examination. Enforcement. Treatment as tax. Credit for containers donated for charitable purpose.

(a) Each deposit initiator shall open a special interest-bearing account at a Connecticut branch of a financial institution, as defined in section 45a-557a, to the credit of the deposit initiator. Each deposit initiator shall deposit in such account an amount equal to the refund value established pursuant to subsection (a) of section 22a-244, for each beverage container sold by such deposit initiator. Such deposit shall be made not more than one month after the date such beverage container is sold, provided for any beverage container sold during the period from December 1, 2008, to December 31, 2008, inclusive, such deposit shall be made not later than January 5, 2009. All interest, dividends and returns earned on the special account shall be paid directly into such account. Such moneys shall be kept separate and apart from all other moneys in the possession of the deposit initiator. The amount required to be deposited pursuant to this section, when deposited, shall be held to be a special fund in trust for the state.

(b) (1) Any reimbursement of the refund value for a redeemed beverage container shall be paid from the deposit initiator’s special account, with such payment to be computed, subject to the provisions of subdivision (2) of this subsection, under the cash receipts and disbursements method of accounting, as described in Section 446(c)(1) of the Internal Revenue Code of 1986, or any subsequent corresponding Internal Revenue Code of the United States, as amended from time to time.

(2) A deposit initiator may petition the Commissioner of Revenue Services for an alternate method of accounting by filing with such deposit initiator’s return a statement of objections and other proposed alternate method of accounting, as such deposit initiator believes proper and equitable under the circumstances, that is accompanied by supporting details and proof. The Commissioner of Revenue Services shall promptly notify such deposit initiator whether the proposed alternate method is accepted as reasonable and equitable and, if so accepted, shall adjust such deposit initiator’s return and payment of reimbursement accordingly.

(c) (1) Each deposit initiator shall submit a report on March 15, 2009, for the period from December 1, 2008, to February 28, 2009, inclusive. Each deposit initiator shall submit a report on July 31, 2009, for the period from March 1, 2009, to June 30, 2009, inclusive, and thereafter shall submit a quarterly report for the immediately preceding calendar quarter one month after the close of such quarter. Each such report shall be submitted to the Commissioner of Energy and Environmental Protection, on a form prescribed by the commissioner and with such information as the commissioner deems necessary, including, but not limited to: (A) The balance in the special account at the beginning of the quarter for which the report is prepared; (B) a list of all deposits credited to such account during such quarter, including all refund values paid to the deposit initiator and all interest, dividends or returns received on the account; (C) a list of all withdrawals from such account during such quarter, all service charges and overdraft charges on the account and all payments made pursuant to subsection (d) of this section; and (D) the balance in the account at the close of the quarter for which the report is prepared.

(2) Each deposit initiator shall submit a report on October 31, 2010, for the calendar quarter beginning July 1, 2010. Subsequently, each deposit initiator shall submit a quarterly report for the immediately preceding calendar quarter, on or before the last day of the month next succeeding the close of such quarter. Each such report shall be submitted to the Commissioner of Revenue Services, on a form prescribed by the Commissioner of Revenue Services, and with such information as the Commissioner of Revenue Services deems necessary, including, but not limited to, the following information: (A) The balance in the special account at the beginning of the quarter for which the report is prepared, (B) all deposits credited to such account during such quarter, including all refund values paid to the deposit initiator and all interest, dividends or returns received on such account, (C) all withdrawals from such account during such quarter, including all service charges and overdraft charges on such account and all payments made pursuant to subsection (d) of this section, and (D) the balance in such account at the close of the quarter for which the report is prepared. Such quarterly report shall be filed electronically with the Commissioner of Revenue Services, in the manner provided by chapter 228g.

(d) (1) On or before April 30, 2009, each deposit initiator shall pay the balance outstanding in the special account that is attributable to the period from December 1, 2008, to March 31, 2009, inclusive, to the Commissioner of Energy and Environmental Protection for deposit in the General Fund. Thereafter, the balance outstanding in the special account that is attributable to the immediately preceding calendar quarter shall be paid by the deposit initiator one month after the close of such quarter to the Commissioner of Energy and Environmental Protection for deposit in the General Fund. If the amount of the required payment pursuant to this subdivision is not paid by the date seven days after the due date, a penalty of ten per cent of the amount due shall be added to the amount due. The amount due shall bear interest at the rate of one and one-half per cent per month or fraction thereof, from the due date. Any such penalty or interest shall not be paid from funds maintained in the special account.

(2) On or before October 31, 2010, each deposit initiator shall pay the balance outstanding in the special account that is attributable to the period from July 1, 2010, to September 30, 2010, inclusive, to the Commissioner of Revenue Services for deposit in the General Fund. Subsequently, the balance outstanding in the special account that is attributable to the immediately preceding calendar quarter shall be paid by the deposit initiator on or before the last day of the month next succeeding the close of such quarter to the Commissioner of Revenue Services for deposit in the General Fund. If the amount of the required payment pursuant to this subdivision is not paid on or before the due date, a penalty of ten per cent of the amount due and unpaid, or fifty dollars, whichever is greater, shall be imposed. The amount due and unpaid shall bear interest at the rate of one per cent per month or fraction thereof, from the due date. Any such penalty or interest shall not be paid from funds maintained in such special account. Such required payment shall be made by electronic funds transfer to the Commissioner of Revenue Services, in the manner provided by chapter 228g.

(e) If moneys deposited in the special account are insufficient to pay for withdrawals authorized pursuant to subsection (b) of this section, the amount of such deficiency shall be subtracted from the next succeeding payment or payments due pursuant to subsection (d) of this section until the amount of the deficiency has been subtracted in full.

(f) The Commissioner of Revenue Services may examine the accounts and records of any deposit initiator maintained under this section or sections 22a-243 to 22a-245, inclusive, and any related accounts and records, including receipts, disbursements and such other items as the Commissioner of Revenue Services deems appropriate.

(g) The Attorney General may, independently or upon complaint of the Commissioner of Energy and Environmental Protection or the Commissioner of Revenue Services, institute any appropriate action or proceeding to enforce any provision of this section or any regulation adopted pursuant to section 22a-245 to implement the provisions of this section.

(h) The provisions of sections 12-548, 12-550 to 12-554, inclusive, and 12-555a shall be deemed to apply to the provisions of this section, except any provision of sections 12-548, 12-550 to 12-554, inclusive, and 12-555a that is inconsistent with the provision in this section.

(i) Any payment required pursuant to this section shall be treated as a tax for purposes of sections 12-30b, 12-33a, 12-35a, 12-39g and 12-39h.

(j) Not later than July 1, 2010, the Department of Energy and Environmental Protection or successor agency shall establish a procedure that allows each such deposit initiator to take a credit against any payment made pursuant to subsection (d) of this section in the amount of the deposits refunded on beverage containers which such deposit initiator donated for any charitable purpose.

(Nov. 24 Sp. Sess. P.A. 08-1, S. 11; P.A. 09-1, S. 15; P.A. 10-25, S. 2; 10-114, S. 1; P.A. 11-59, S. 5–9; 11-80, S. 1.)

History: Nov. 24 Sp. Sess. P.A. 08-1 effective November 25, 2008; P.A. 09-1 amended Subsec. (a) to increase time for making deposit from 3 business days to 1 month after container’s sale, amended Subsec. (c)(3) to add reference to payments made pursuant to Subsec. (d), added new Subsecs. (d) and (e) re General Fund deposit and deficiency, and redesignated existing Subsecs. (d) and (e) as Subsecs. (f) and (g), effective April 1, 2009, and applicable to periods commencing on or after December 1, 2008; P.A. 10-25 amended Subsec. (a) by adding provision re amount required to be deposited, when deposited, shall be held to be a special fund in trust for the state, amended Subsec. (b) by designating existing provisions as Subdiv. (1) and amending same to require payment to be computed under cash receipts and disbursements method of accounting and deleting provisions re payment of reimbursement, and by adding Subdiv. (2) re petitioning for alternate method of accounting by deposit initiator, amended Subsec. (c) by designating existing provisions as Subdiv. (1), making technical changes therein and adding Subdiv. (2) re submission of quarterly reports by deposit initiators, amended Subsec. (d) by designating existing provisions as Subdiv. (1), making a technical change therein and adding Subdiv. (2) re payment of funds by each deposit initiator from special account, amended Subsec. (f) by replacing provisions re State Treasurer with references to Commissioner of Revenue Services and adding “this section or”, amended Subsec. (g) by including reference to Commissioners of Environmental Protection and Revenue Services, added Subsec. (h) re application of Secs. 12-548, 12-550 to 12-554, and 12-555a and added Subsec. (i) re treatment of required payment as a tax, effective July 1, 2010; P.A. 10-114 added provision, codified by the Revisors as Subsec. (j), re establishment of procedure to allow deposit initiator to take credit against payment made pursuant to Subsec. (d) in amount of deposits refunded on beverage containers donated for charitable purpose, effective June 7, 2010; P.A. 11-59 made technical changes in Subsecs. (b), (c), (d), (f) and (h), effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

Requirement that deposit initiators pay outstanding balance for the period from December 1, 2008, to March 31, 2009, is a taking without compensation in violation of deposit initiators’ federal and state constitutional rights. 51 CS 425.



Section 22a-245b - Exemption for small manufacturers re beverage containers containing noncarbonated beverages. Application. Approval.

Any manufacturer who bottles and sells two hundred fifty thousand or fewer beverage containers containing a noncarbonated beverage that are twenty ounces or less in size each calendar year may apply to the Commissioner of Energy and Environmental Protection for an exemption from the requirements of sections 22a-244 to 22a-245a, inclusive, with regard to such beverage containers containing noncarbonated beverages. Such application shall be accompanied by a sworn affidavit signed by such manufacturer or such manufacturer’s authorized agent certifying such manufacturer bottles and sells two hundred fifty thousand or fewer of such beverage containers per calendar year. Any such application filed on or before April 1, 2009, shall be deemed automatically approved and such exemption shall remain valid until December 31, 2009. Not later than November 1, 2009, and each year thereafter, each such manufacturer or such manufacturer’s authorized agent may apply to the commissioner for an exemption in accordance with this section on a form prescribed by the commissioner. The commissioner shall approve each such application not later than thirty days after the receipt of the application by the commissioner, provided the applicant satisfies the requirements of this section.

(P.A. 09-2, S. 20; P.A. 11-80, S. 1; 11-161, S. 1.)

History: P.A. 09-2 effective March 3, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 11-161 added provisions authorizing signing of sworn affidavit and application for exemption by manufacturer’s authorized agent, effective July 13, 2011.



Section 22a-245c - Implementation delay re beverage containers containing noncarbonated beverages.

Any manufacturer, dealer or distributor of beverage containers containing noncarbonated beverages may apply to the Governor or the Secretary of the Office of Policy and Management for a delay in the implementation of the requirements imposed by the provisions of sections 22a-244 to 22a-245a, inclusive, with regard to such beverage containers containing noncarbonated beverages. Such application may be on a form prescribed by the Governor or the secretary. The Governor or the secretary may delay the implementation of such requirements upon the showing of undue hardship to the industries affected by such requirements, but in no case shall such requirements be implemented later than October 1, 2009.

(P.A. 09-2, S. 21.)

History: P.A. 09-2 effective March 3, 2009.



Section 22a-245d - Regulations.

The Commissioner of Revenue Services, in consultation with the Commissioner of Energy and Environmental Protection, may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of section 22a-245a.

(P.A. 10-25, S. 3; P.A. 11-80, S. 1.)

History: P.A. 10-25 effective July 1, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-246 - Penalties.

Any person who violates any provision of section 22a-244, 22a-245 or 22a-245a shall be fined not less than fifty dollars nor more than one hundred dollars, and for a second offense shall be fined not less than one hundred dollars nor more than two hundred dollars and for a third or subsequent offense shall be fined not less than two hundred fifty dollars or more than five hundred dollars.

(P.A. 81-311; Nov. 24 Sp. Sess. P.A. 08-1, S. 13.)

History: Nov. 24 Sp. Sess. P.A. 08-1 applied penalties to violation of Sec. 22a-245a, inserted “or subsequent” and made a technical change, effective February 1, 2009.



Section 22a-247 - (Formerly Sec. 22a-80). Legislative findings and declaration of policy.

The General Assembly finds that in order to create and maintain a healthful, clean and beautiful environment, it is necessary to implement a comprehensive litter control program that will serve to collect and remove litter and supplement recycling programs designed to process discarded packaging materials as well as other energy rich components of solid waste and to establish a program under the responsibility of the Department of Energy and Environmental Protection to reduce litter and littering and to recover and recycle waste materials with the consequent conservation of resources designed to promote and maintain the environmental quality and the economic productivity of the state, and the public health and welfare of its citizens.

(P.A. 78-319, S. 1, 15; P.A. 81-3, S. 1, 5; P.A. 11-80, S. 1.)

History: P.A. 78-319 effective January 1, 1980; P.A. 81-3 deleted references to certain repealed sections and added specific reference to responsibility of department of environmental protection; Sec. 22a-80 transferred to Sec. 22a-247 in 1983; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-248 - (Formerly Sec. 22a-81). Definitions.

As used in sections 22a-247 to 22a-249, inclusive, 22a-250 and 22a-251:

(1) “Commissioner” means the Commissioner of Energy and Environmental Protection or his designated agent as defined in subsection (a) of section 22a-2;

(2) “Department” means the Department of Energy and Environmental Protection;

(3) “Person” means person as defined in subsection (b) of section 22a-2;

(4) “Litter” means any discarded, used or unconsumed substance or waste material, whether made of aluminum, glass, plastic, rubber, paper, or other natural or synthetic material, or any combination thereof, including, but not limited to, any bottle, jar or can, or any top, cap or detachable tab of any bottle, jar or can, any unlighted cigarette, cigar, match or any flaming or glowing material or any garbage, trash, refuse, debris, rubbish, grass clippings or other lawn or garden waste, newspaper, magazines, glass, metal, plastic or paper containers or other packaging or construction material which has not been deposited in a litter receptacle;

(5) “Litter bag” means a bag, sack or other container made of any material which is large enough to serve as a receptacle for litter inside a motor vehicle or watercraft of any person and is not necessarily limited to the state recommended litter bag but shall be similar in size and capacity;

(6) “Litter receptacle” means a receptacle suitable for the depositing of litter;

(7) “Vehicle” includes every device capable of being moved upon a public highway and in, upon or by which any person or property is or may be transported or drawn upon a public highway, except devices moved by human or animal power or used exclusively upon stationary rails or tracks;

(8) “Watercraft” means any boat, ship, vessel, barge or other floating craft;

(9) “Public place” means any area that is used or held out for use by the public whether owned or operated by public or private interests;

(10) “Recycling” means the process of sorting, cleansing, treating and reconstituting waste or other discarded material for the purpose of using the altered form;

(11) “Recycling center” means any facility at which recyclable material is processed or stored, separated or prepared for reuse or resale;

(12) “Dump” means to discard (A) more than one cubic foot in volume of litter at one time or (B) furniture, garbage bags or contents thereof or other similar materials. Material which has been placed at a location with an intent to leave it indefinitely at such location, or material which has not been removed from a location within forty-five days, is deemed discarded.

(P.A. 74-262, S. 1, 7; P.A. 78-319, S. 2, 15; P.A. 81-3, S. 2, 5; P.A. 83-176, S. 1; P.A. 92-249, S. 1; P.A. 11-80, S. 1.)

History: P.A. 78-319 deleted definitions of “disposable package or container” and “beverage container”, redefined “litter” to list materials which may be considered as litter and to delete references to specific objects, i.e. junked cars, etc., redefined “litter receptacle” to delete reference to special standardized containers adopted by department and defined “recycling”, “recycling center”, and “fund”, relettering Subdivs. as necessary, effective January 1, 1980; Sec. 22a-27a transferred to Sec. 22a-81 in 1979; P.A. 81-3 deleted references to repealed Secs. 22a-83 to 22a-86 and 22a-89 and deleted definitions of “beverage” and “fund”, i.e. litter control and recycling fund; Sec. 22a-81 transferred to Sec. 22a-248 in 1983 and alphabetic Subdiv. indicators replaced editorially by the Revisors with numeric indicators; P.A. 83-176 added Subsec. (12), defining the word “dump”; P.A. 92-249 amended Subdiv. (12) to specify what is meant by “discarded”; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

Cited. 41 CA 779.



Section 22a-249 - (Formerly Sec. 22a-82). Duties of commissioner re litter control and recycling.

The commissioner shall (1) coordinate programs of state and local agencies relating to litter control and recycling, (2) develop public education programs concerning litter and recycling, (3) encourage, organize and coordinate voluntary citizen and business organizations’ antilitter and recycling campaigns, (4) investigate the availability of private and public funds available for such programs and (5) study available research and developments in the area of litter control and recycling.

(P.A. 74-262, S. 2, 7; P.A. 78-319, S. 3, 15; P.A. 81-239, S. 1, 2.)

History: P.A. 78-319 added references to recycling, deleted obsolete provisions which had provided for department’s action in preparation for instituting litter control programs, i.e. recommendations re standard receptacles, state litter bags, study of litter legislation in other states and report to governor and general assembly, and added new provisions setting forth commissioner’s duties, etc., effective January 1, 1980; Sec. 22a-27b transferred to Sec. 22a-82 in 1979; P.A. 81-239 repealed Subsecs. (b) to (e) relieving the commissioner of responsibility of adopting regulations on litter receptacles and placing them on state property and at public places, and designing litter bags; Sec. 22a-82 transferred to Sec. 22a-249 in 1983.



Section 22a-250 - (Formerly Sec. 22a-87). Littering or dumping prohibited. Orders. Procedures. Penalties.

(a) No person shall throw, scatter, spill or place or cause to be blown, scattered, spilled, thrown or placed, or otherwise dispose of any litter (1) upon any public property in the state, (2) upon any public land in the state, (3) upon any private property in this state not owned by such person, or (4) in the waters of this state, including, but not limited to, any public highway, public park, beach, campground, forest land, recreational area, mobile manufactured home park, highway, road, street or alley except: (A) When such property is designated by the state or any political subdivision thereof for the disposal of garbage and refuse, and such person is authorized to use such property for such purpose; or (B) into a litter receptacle in such a manner that the litter will be prevented from being carried away or deposited by the elements upon any part of said private or public property or waters. For the purposes of this subsection, “public land” means a state park, state forest or municipal park or any other publicly owned land that is open to the public for active or passive recreation.

(b) (1) Any person who violates any provision of subsection (a) of this section shall be fined not more than one hundred ninety-nine dollars. One-half of any fine collected pursuant to this subsection shall be payable to the state and one-half of such fine shall be payable to the municipality in which the arrest was made unless the arrest was made by a conservation officer, special conservation officer or patrolman appointed by the Commissioner of Energy and Environmental Protection under authority of section 26-5, in which case one-half of such fine shall be payable to the Department of Energy and Environmental Protection.

(2) Whenever any person is convicted of a violation of subdivision (2) of subsection (a) of this section, the court shall, in addition to imposing the fine authorized by subdivision (1) of this subsection, impose a surcharge in an amount equal to fifty per cent of such fine. Any such surcharge collected pursuant to this subdivision shall be payable to the municipality in which the arrest was made unless the arrest was made by a conservation officer, special conservation officer or patrolman appointed by the Commissioner of Energy and Environmental Protection under authority of section 26-5, in which case such surcharge shall be payable to the Department of Energy and Environmental Protection.

(3) When any such material or substances are thrown, blown, scattered or spilled from a vehicle, the operator thereof shall be deemed prima facie to have committed such offense.

(c) No person shall dump, as defined in subdivision (12) of section 22a-248, any material upon any public property in the state or upon private property in this state not owned by such person except when (1) such property is designated by the state or any political subdivision thereof for dumping or such property is a licensed facility for such purpose, and (2) such person is authorized to use such property. It shall not be a defense under this subsection that the dumping occurred with the permission of the property owner. The commissioner or the municipality in which such dumping occurs may, upon complaint or on their own initiative, investigate any violation of this subsection.

(d) No person shall dump, as defined in this subsection, any material upon any public property in the state or upon private property in this state not owned by such person except when (1) such property is designated by the state or any political subdivision thereof for dumping or such property is a licensed facility for such purpose, and (2) such person is authorized to use such property. The commissioner or the municipality in which such dumping occurs may, upon complaint or on their own initiative, investigate any violation of this subsection. It shall not be a defense under this subsection that the dumping occurred with the permission of the property owner. As used in this subsection “dump” means to discard automobiles or automobile parts, large appliances, tires, bulky waste, hazardous waste, as defined in section 22a-115, or any other similar material.

(e) If the commissioner, after investigation, finds that there has been a violation of subsection (c) or (d) of this section, he may issue an order pursuant to section 22a-225 to remove material dumped in violation of said subsection (c) or (d) to a solid waste facility approved by the commissioner.

(f) (1) If the chief elected official of a municipality, after investigation, finds that there has been a violation of subsection (c) or (d) of this section, he may send a notice to the owner of the property where such violation has occurred by certified mail, return receipt requested, to the address of record for property tax purposes. Such notice shall include (A) a reference to the statute alleged to have been violated; (B) a short and plain statement of the matter asserted or charged; (C) a demand that such property owner remove any material dumped in violation of subsection (c) or (d) of this section to a solid waste facility approved by the commissioner; and (D) a statement that such property owner has the right to a hearing to contest the chief elected official’s finding and the date, time and place for the hearing. Such hearing shall be fixed for a date not later than ten days after the notice is mailed. The hearing shall be completed within fifteen days after such hearing commences and a decision shall be rendered within ten days of the completion of such hearing.

(2) The chief elected official or his designee shall hold a hearing upon the alleged violation unless such property owner fails to appear at the hearing. If such property owner fails to appear at the hearing or if, after the hearing, the chief elected official or his designee finds that material has been dumped on such owner’s property in violation of subsection (c) or (d) of this section and such property owner has not removed such material to a solid waste facility approved by the commissioner, the official may order that such property owner within thirty days remove such material to a solid waste facility approved by the commissioner. The official shall send a copy of any order issued pursuant to this subdivision by certified mail, return receipt requested, to such property owner. The person may appeal from an order of the chief elected official of a municipality under this subdivision in accordance with the provisions of section 8-8.

(3) If the owner fails to remove such material within thirty days from the date of the order issued by the chief elected official under subdivision (2) of this subsection, and no appeal of such order has been taken in accordance with section 8-8, the municipality may enter such property and remove such material to a solid waste facility approved by the commissioner.

(4) The provisions of this subsection shall not apply to any corporation subject to taxation under chapter 210.

(g) No property owner shall be ordered to remove dumped material by the commissioner or the chief elected official of a municipality pursuant to subsection (e) or (f) of this section unless (1) the commissioner or the chief elected official, as the case may be, finds that the property owner has dumped such material, or knowingly allowed another person to dump such material, in violation of subsection (c) or (d) of this section or (2) the commissioner or the chief elected official, as the case may be, has determined that there is no reasonable opportunity to compel the responsible party to remove the material or pay the costs of such removal.

(h) Any person who violates subsection (c) or (d) of this section shall be liable for a civil penalty of not less than one thousand dollars, nor more than ten thousand dollars for each day such violation continues. The Superior Court, in an action brought by the municipality or by the Attorney General on the request of the commissioner, shall have jurisdiction to issue an order to such person directing the removal of the material to a solid waste facility approved by the commissioner. If the court finds that the violation was wilful, it may impose a civil penalty equivalent to three times the cost of remediation of the violation in addition to other applicable civil penalties. The court may also order that a violator shall pay restitution to a landowner which the court finds has suffered damages as a result of the violation. All such actions shall have precedence in the order of trial as provided in section 52-191. Any such action by the Attorney General shall be brought in the superior court for the judicial district of Hartford. Any vehicle used by any person in violation of subsection (d) may be forfeited in accordance with section 22a-250a.

(P.A. 74-262, S. 4, 7; P.A. 78-319, S. 4, 15; P.A. 83-176, S. 2; P.A. 84-546, S. 73, 173; P.A. 85-446, S. 5; 85-613, S. 65, 154; P.A. 87-531, S. 4; P.A. 88-230, S. 1, 12; 88-320, S. 2; P.A. 90-98, S. 1, 2; P.A. 92-249, S. 3; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 01-204, S. 14; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 02-15, S. 1; P.A. 05-234, S. 10; P.A. 11-80, S. 1.)

History: P.A. 78-319 made violations of Subsec. (d) of Sec. 22a-27b subject to penalty provisions of Subsec. (b) and added Subsec. (c) re required litter pickups as penalty for repeating offenders, effective January 1, 1980; Sec. 22a-27d transferred to Sec. 22a-87 in 1979; Sec. 22a-87 transferred to Sec. 22a-250 in 1983; P.A. 83-176 added Subsec. (d) which prohibits dumping and made any violation of the subsection an infraction; P.A. 84-546 made technical change in Subsecs. (a) and (d); P.A. 85-446 deleted previously existing penalty provisions and provided that violation of section shall be an infraction; P.A. 85-613 made technical changes to deleted provisions; P.A. 87-531 amended Subsec. (c) by deleting the penalty and adding provisions regarding investigation orders to remove material dumped in violation of the subsection and added Subsec. (d) establishing a civil penalty for violations of Subsec. (c); P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-320 amended Subsec. (b) to increase the penalty from an infraction to a fine of not more than $250, amended Subsec. (c) to provide that “dump” be defined as in Sec. 22a-248(12) and to add an exception for dumping on property which is a licensed facility, added new provisions in Subsec. (d), prohibiting dumping as defined in said subsection and relettered former Subsec. (d) as Subsec. (e), providing that any person who violates Subsec. (d) shall be liable for a civil penalty and authorizing the forfeiture, seizure and sale of any vehicle used in violation of Subsec. (d) and an appeals procedure; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 92-249 made a number of substantive and technical changes, including amending Subsec. (b) to make littering an infraction, amending Subsecs. (c) and (d) to provide that property owner’s permission is not a defense under said subsections, adding new Subsecs. (e) to (g), inclusive, re commissioner’s authority to issue orders, re municipal authority to issue orders and procedures therefor and re limits on state and local powers under this section, relettering former Subsec. (e) as new Subsec. (h) and changing civil penalty provisions and deleting vehicle forfeiture provisions therein; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 01-204 amended Subsec. (b) to change the penalty for violating Subsec. (a) from an infraction to a fine of not more than $199, half of which is payable to the state and the other half of which is payable to the enforcing municipality; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; P.A. 02-15 made technical changes in Subsecs. (c) and (d); P.A. 05-234 amended Subsec. (a) to designate existing provision re littering upon any public property in the state as new Subdiv. (1), add new Subdiv. (2) re littering upon any public land in the state, designate existing provision re littering upon any private property in this state not owned by such person as Subdiv. (3), designate existing provision re littering in the waters of this state as Subdiv. (4), redesignate existing Subdivs. (1) and (2) as Subparas. (A) and (B), respectively, add definition of “public land” and make a technical change for purposes of gender neutrality and amended Subsec. (b) to designate existing provision re the amount of the fine and disposition thereof as Subdiv. (1) and amend said Subdiv. to replace provision that one-half of the fine is payable to the enforcing municipality with provision that one-half of the fine is payable to the municipality in which the arrest was made unless the arrest was made by a conservation officer, special conservation officer or patrolman appointed by the Commissioner of Environmental Protection in which case one-half of the fine is payable to the Department of Environmental Protection, add new Subdiv. (2) re the imposition of a surcharge upon conviction of a violation of Subsec. (a)(2) re littering upon public land and the disposition of such surcharge and designate existing provision re when operator of a vehicle is deemed to have committed the offense as Subdiv. (3), effective January 1, 2006; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (b), effective July 1, 2011.

Subsec. (c):

Applicable to “dumping” committed by trespassers. 215 C. 82. Cited. 218 C. 580.



Section 22a-250a - Forfeiture of vehicles used in violation of certain environmental laws.

(a) When any vehicle used as a means of disposing of hazardous waste without a permit required under the federal Resource Conservation and Recovery Act of 1976, or as a means of committing a violation of any of the provisions of section 22a-208a, section 22a-208c, subsection (c) or (d) of section 22a-250 or section 22a-252, has been seized as a result of a lawful arrest or lawful search, pursuant to a criminal search and seizure warrant issued under authority of section 54-33c, which the state claims to be a nuisance and desires to have destroyed or disposed of in accordance with the provisions of this section, the judge or court issuing any such warrant or before whom the arrested person is to be arraigned shall, within ten days after such seizure, cause to be left with the owner of, and with any person claiming of record a bona fide mortgage, assignment of lease or rent, lien or security interest in, the vehicle so seized, or at his usual place of abode, if he is known, or, if unknown, at the place where the vehicle was seized, a summons notifying the owner and any such other person claiming such interest and all others to whom it may concern to appear before such judge or court, at a place and time specified in such notice, which shall be not less than six or more than twelve days after the service thereof. Such summons may be signed by a clerk of the court or his assistant and service may be made by a local or state police officer, state marshal, constable or other person designated by the Commissioner of Energy and Environmental Protection. It shall describe such vehicle with reasonable certainty and state when and where and why the same was seized.

(b) If the owner of such vehicle or any person claiming any interest in the same appears, he shall be made a party defendant in such case. The Attorney General, upon request of the Commissioner of Energy and Environmental Protection, shall appear and prosecute such complaint and shall have the burden of proving all material facts by a preponderance of the evidence.

(c) If the judge or court finds the allegations made in such complaint to be true and that the vehicle has been used in violation of any provision of subsection (b) of section 22a-131a, section 22a-208a, section 22a-208c, subsection (c) or (d) of section 22a-250 or section 22a-252, he shall render judgment that such vehicle is a nuisance and order the same to be destroyed or disposed of in the discretion of the Commissioner of Energy and Environmental Protection. From the time the vehicle has been seized until such time as it has been destroyed or disposed of in accordance with law, it shall be kept at such place or places as designated by the Commissioner of Energy and Environmental Protection. Other state agencies shall cooperate with the Commissioner of Energy and Environmental Protection in connection with the transportation and storage of vehicles seized under this section. If any such vehicle is subject to a bona fide mortgage, assignment of lease or rent, lien or security interest, such vehicle shall not be so destroyed or disposed of in violation of the rights of the holder of such interest. When any vehicle has been declared a nuisance and condemned under this section, the court may also order that such vehicle be sold by sale at public auction in which case the proceeds shall become the property of the state and deposited in the General Fund; provided any person who has a bona fide mortgage, assignment of lease or rent, lien or security interest shall have the same right to the proceeds as he had in the vehicle prior to sale. Final destruction or disposal of such vehicle shall not be made until any criminal trial in which such vehicle might be used as evidence has been completed.

(d) If the judge or court finds the allegations not to be true or that the vehicle has not been used in violation of any provision of subsection (b) of section 22a-131a, section 22a-208a, section 22a-208c, subsection (c) or (d) of section 22a-250 or section 22a-252, he shall order the vehicle returned to the owner forthwith and the party in possession of such vehicle pending such determination shall be responsible and liable for such property from the time of seizure and shall immediately comply with such order.

(e) Failure of the state to proceed against such vehicle in accordance with the provisions of this section shall not prevent the use of such property as evidence in any criminal trial.

(P.A. 92-249, S. 4; P.A. 00-99, S. 66, 154; P.A. 11-80, S. 1.)

History: P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (a), effective December 1, 2000; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-250b - Reward for information re illegal dumping.

The Commissioner of Energy and Environmental Protection may offer a reward of up to one thousand dollars for information which leads to the imposition of a civil penalty for a violation of section 22a-250 or a conviction under section 22a-226a or 22a-226b, which reward may be paid out of any funds received by the state attributable to any civil penalty or fine imposed for any such violation. The Comptroller is authorized to disburse a portion of such funds from the General Fund for purposes of this section.

(P.A. 92-249, S. 7; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-250c - Collection of civil penalties by state or municipalities.

(a) Except as provided in this section, all civil penalties collected for violations of section 22a-250 shall be paid to the Commissioner of Energy and Environmental Protection for deposit in the General Fund. Where an action for such a penalty is initiated by a municipality, fifty per cent of any civil penalty recovered shall be retained by the municipality. Any funds received by any municipality under this section shall be used for the purpose of enforcing the laws and regulations regarding littering and illegal dumping.

(b) At least thirty days prior to a municipality bringing an action claiming a violation of section 22a-250 written notice shall be provided to the Commissioner of Energy and Environmental Protection that the municipality intends to bring such an action. No such action shall be brought if the commissioner notifies the municipality in writing that the commissioner intends to initiate such an action. To be effective, notice by the commissioner shall be sent within thirty days of receipt of the notice by the municipality and action by the commissioner shall be initiated within ninety days of the notice. The notice requirements under this section relate entirely to the relationship between the commissioner and the municipalities. No person other than the commissioner shall have standing to challenge an action on the ground that any notice under this section has or has not been provided and no action claiming a violation of said section 22a-250 shall be defeated on the ground that a municipality failed to notify the commissioner or proceeded after being informed by the commissioner of the commissioner’s intent to initiate an action, except on the motion of the commissioner.

(P.A. 92-249, S. 9; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-251 - (Formerly Sec. 22a-88). Regulations.

(a) The commissioner may adopt, in accordance with chapter 54, such regulations as he deems necessary to implement the provisions of sections 22a-247 to 22a-249, inclusive, and 22a-250.

(b) The provisions of sections 22a-247 to 22a-249, inclusive, and 22a-250 shall be in addition to and shall not supersede any provision of sections 22a-243 to 22a-245, inclusive.

(P.A. 78-319, S. 10, 11, 13, 15; P.A. 81-3, S. 3, 5.)

History: P.A. 78-319 effective January 1, 1980; P.A. 81-3 eliminated Subsec. (a) which had prohibited sale of any beverage container with a detachable part in opening and deleted references to repealed Secs. 22a-83 to 22a-86 and 22a-89 and to Sec. 22a-88; Sec. 22a-88 transferred to Sec. 22a-251 in 1983.



Section 22a-252 - Disposal of asbestos.

No person shall dump, discard or otherwise dispose of more than one cubic foot of any substance containing asbestos or an asbestos-containing material, as defined in section 19a-332, except at a solid waste facility which has been granted a permit pursuant to section 22a-208a, and which has been authorized by the Commissioner of Energy and Environmental Protection as a solid waste disposal site for asbestos. Nothing in this section shall be construed to prohibit any person from dumping, discarding or otherwise disposing of any substance containing asbestos or an asbestos-containing material in an out-of-state facility. This section shall not be deemed to apply to naturally-occurring asbestos of Connecticut origin.

(P.A. 90-163, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-255 - Definitions.

As used in sections 22a-255a and 22a-255b:

(1) “Beverage” means mineral waters, soda water or carbonated soft drinks in liquid form and intended for human consumption;

(2) “Plastic bottle” means a container with a capacity of sixteen ounces or more composed primarily of one or more plastics; and

(3) “Closure” means a screw on or twist off cap used to close a container when such cap is not integral to the structure of the container.

(P.A. 88-231, S. 13; P.A. 13-27, S. 1; 13-209, S. 18.)

History: P.A. 13-27 redefined “beverage” in Subdiv. (1) to delete provision re beer or other malt beverages, effective May 24, 2013; P.A. 13-209 replaced “sections 22a-255a to 22a-255c, inclusive” with “sections 22a-255a and 22a-255b”.



Section 22a-255a - Sale of certain beverage containers prohibited.

No person shall sell or offer for sale any beverage container composed of one or more plastics if the basic structure of the container, exclusive of the closure, also includes aluminum or steel.

(P.A. 88-231, S. 14.)



Section 22a-255b - Identification code. Regulations.

(a) On or after January 1, 1990, any plastic bottle sold or offered for sale in this state shall bear an identification code indicating the plastic material that is in the structure of the bottle.

(b) The Commissioner of Energy and Environmental Protection shall establish, by regulations adopted in accordance with chapter 54, standards for the identification code and provisions for providing consumers with an explanation of the code. In adopting such regulations and to promote uniformity of coding and separation of plastic bottles by material for recycling, the commissioner shall consult with manufacturers of plastic bottles, officials with regulatory authority over plastics in other states and representatives of recyclers.

(c) On or after January 1, 1990, and to the extent feasible, each manufacturer of plastic bottles with a capacity of sixteen ounces or more sold or offered for sale in this state shall affix to each plastic bottle an identification code indicating the plastic material that is in the structure of the bottle.

(P.A. 88-231, S. 15; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 22a-255c - Symbols indicating packaging is recyclable or made of recycled material.

Section 22a-255c is repealed, effective October 1, 2013.

(P.A. 88-231, S. 16; P.A. 89-385, S. 3; P.A. 11-80, S. 1; P.A. 13-209, S. 20.)



Section 22a-255d - Regulations re packaging material.

The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with chapter 54, not earlier than October 1, 1991, establishing standards and requirements, consistent with the provisions of the state-wide solid waste management plan adopted pursuant to section 22a-228, for (1) reducing the volume or weight of disposable packaging material manufactured for domestic, commercial, industrial, government, or other use; (2) enhancing the recyclability of disposable packaging material; and (3) increasing the proportion of recycled resources used in the manufacture of packaging material. Regulations adopted under this section may (A) require labels indicating (i) whether packaging material is recyclable and the quantity of recycled material in the packaging, if any, and (ii) whether any toxic substance is present in the packaging; (B) set minimum standards for recycled content in classes of packaging; (C) establish guidelines or standards for refillable and reusable packages for certain types of goods; (D) establish guidelines or standards for packaging certain products in recyclable packages; (E) prohibit or reduce the use of substances in packaging material to minimize adverse impacts on the environment, such as the release of toxic substances from land disposal or incineration; (F) establish standards for the volume or weight of classes of packaging; and (G) establish standards to minimize the content of toxic substances in printed materials or products composed of plastics which are generally disposed of in a resources recovery facility. Such regulations shall not be inconsistent with preferred packaging guidelines issued by the Coalition of Northeastern Governors Source Reduction Task Force or regulations of the United States Food and Drug Administration or any other federal regulatory agency.

(P.A. 89-385, S. 2; P.A. 90-230, S. 73, 101; P.A. 11-80, S. 1.)

History: P.A. 90-230 substituted “the state-wide solid waste management plan adopted pursuant to section 22a-228” for “the plan”; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-255e - Plastic bags and paper bags at retail establishments.

On and after January 1, 1990, each retail establishment which offers plastic bags to customers for goods purchased at such establishment shall offer paper bags to customers and inform customers that a choice is available. The provisions of this section shall not be construed to require retail establishments to use plastic bags.

(P.A. 89-385, S. 10; P.A. 90-230, S. 97, 101.)

History: P.A. 90-230 made technical changes.



Section 22a-255f - Public education program on waste reduction.

The Commissioner of Energy and Environmental Protection shall develop a public education program on waste reduction. The program shall include (1) promotion of packages and products which are reusable, recyclable or made with postconsumer recycled material, and (2) discouragement of packages which are not recyclable, difficult to recycle, are made of virgin materials or have excessive amounts of material or may have adverse environmental impacts when disposed of by incineration or in a landfill.

(P.A. 89-385, S. 7; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-255g - Legislative finding.

The General Assembly finds that the management of solid waste can pose a wide range of hazards to public health and safety and to the environment; that packaging comprises a significant percentage of the overall solid waste stream; that the use of heavy metals in packaging is an aspect of the solid waste management problem because heavy metals are likely to be present in emissions or ash when packaging waste is incinerated or in leachate when packaging is landfilled; that lead, mercury, cadmium and hexavalent chromium are, on the basis of available scientific and medical evidence, of particular concern; that it is desirable as a first step in reducing the toxicity of packaging waste to eliminate or reduce heavy metals in packaging and that it is the intent of sections 22a-255g to 22a-255m, inclusive, to eliminate or reduce toxicity in packaging without impeding or discouraging the expanded use of recycled materials in the production of packaging.

(P.A. 90-215, S. 1.)



Section 22a-255h - Definitions.

As used in sections 22a-255g to 22a-255m, inclusive:

(1) “Package” means any container, produced either domestically or in a foreign country, used for the marketing, protecting or handling of a product and includes a unit package, an intermediate package and a shipping container, as defined in the American Society of Testing and Materials specification D966. “Package” also means any unsealed receptacle such as a carrying case, crate, cup, pail, rigid foil or other tray, wrapper or wrapping film, bag or tub.

(2) “Distributor” means any person who takes title or delivery from the manufacturer of a package, packaging component or product, produced either domestically or in a foreign country, to use for promotional purposes or to sell.

(3) “Packaging component” means any part of a package, produced either domestically or in a foreign country, including, but not limited to, any interior or exterior blocking, bracing, cushioning, weatherproofing, exterior strapping, coating, closure, ink, label, dye, pigment, adhesive, stabilizer or other additive. Tin-plated steel that meets specification A623 of the American Society of Testing and Materials shall be considered as a single packaging component. Electro-galvanized coated steel and hot dipped coated galvanized steel that meets the American Society of Testing and Materials specifications A653, A924, A879 and A591 shall be treated in the same manner as tin-plated steel.

(4) “Commissioner” means the Commissioner of Energy and Environmental Protection or an authorized agent or designee of the commissioner.

(5) “Department” means the Department of Energy and Environmental Protection.

(6) “Intermediate package” means a wrap, box, or bundle which contains two or more unit packages of identical items.

(7) “Unit package” means the first tie, wrap, or container applied to a single item, a quantity of the same item, a set, or an item with all its component parts, which constitutes a complete and identifiable package containing the unit of issue of a product for ultimate use.

(8) “Shipping container” means a container which is sufficiently strong to be used in commerce for packing, storing and shipping commodities.

(9) “Container” means a receptacle capable of closure.

(10) “Intentionally introduced” means deliberately utilized regulated metal in the formulation of a package or packaging component where the continued presence of such metal is desired in the final package or packaging component to provide a specific characteristic, appearance or quality. The use of a regulated metal as a processing agent or intermediate to impart certain chemical or physical changes during manufacturing where the incidental retention of a residue of said metal in the final package or packaging component is neither desired nor deliberate shall not be considered intentional introduction for the purposes of this section where such package or component is in compliance with subsection (c) of section 22a-255i. The use of recycled materials as feedstock for the manufacture of new packaging materials where some portion of the recycled materials may contain amounts of the regulated metals shall not be considered intentional introduction for the purposes of this section provided the new package or packaging component is in compliance with subsection (c) of section 22a-255i.

(11) “Distribution” means the process for transferring a package or packaging component for promotional purposes or resale. Persons involved solely in delivering a package or packaging component on behalf of third parties shall not be considered distributors.

(12) “Manufacturer” means any person producing a package or packaging component as defined in subdivision (3) of this section.

(13) “Manufacturing” means the physical or chemical modification of a material to produce packaging or packaging components.

(14) “Supplier” means any person, firm, association, partnership or corporation which sells, offers for sale or offers for promotional purposes packages or packaging components which will be used by any other person to package a product.

(P.A. 90-215, S. 2; P.A. 95-57, S. 1; P.A. 06-76, S. 17, 18; P.A. 11-80, S. 1.)

History: P.A. 95-57 redefined “packaging component” to add provisions re tin-plated and electrolytic galvanized steel and added new Subdivs. (10) to (14), inclusive, defining “intentionally introduced”, “distribution”, “manufacturer”, “manufacturing” and “supplier”; P.A. 06-76 redefined “package”, “distributor”, “packaging component”, “commissioner”, “manufacturer” and “supplier” in Subdivs. (1) to (4), (12) and (14), respectively; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-255i - Sale of packaging components or packaging composed of lead, cadmium, mercury or hexavalent chromium.

(a) As soon as feasible, but not later than October 1, 1992, no package or packaging component shall be offered for sale or promotional purposes in this state, by its manufacturer or distributor, if it is composed of any lead, cadmium, mercury or hexavalent chromium which has been intentionally introduced during manufacturing or distribution, as opposed to the incidental presence of any of these substances.

(b) As soon as feasible, but not later than October 1, 1992, no product shall be offered for sale or promotional purposes, in this state by its manufacturer or distributor, in a package which is composed of any lead, cadmium, mercury or hexavalent chromium which has been intentionally introduced during manufacturing or distribution, as opposed to the incidental presence of any of these substances.

(c) No package or packaging component shall be offered for sale or promotional purposes in this state by its manufacturer or distributor if the sum of the incidental concentration levels of lead, cadmium, mercury and hexavalent chromium present in such package or packaging component exceeds the following: Six hundred parts per million by weight, effective October 1, 1992; two hundred fifty parts per million, effective October 1, 1993; and one hundred parts per million by weight, effective October 1, 1994.

(d) Concentration levels of lead, cadmium, mercury, and hexavalent chromium shall be determined using the United States Environmental Protection Agency Tests Methods for Evaluating Solid Waste, SW-846, as revised.

(P.A. 90-215, S. 3; P.A. 06-76, S. 19.)

History: P.A. 06-76 amended Subsec. (a) to add “or packaging”.



Section 22a-255j - Exempt packages and packaging components.

All packages and packaging components shall be subject to sections 22a-255g to 22a-255m, inclusive, except the following:

(1) A package or packaging component which was manufactured prior to October 1, 1990, and displays a code indicating the date it was manufactured;

(2) A package or packaging component that would not exceed any maximum concentration set forth in subsection (c) of section 22a-255i but for the addition or use of recycled materials; provided the provisions of sections 22a-255g to 22a-255m, inclusive, shall apply to such packages on and after January 1, 2010;

(3) A package or packaging component to which lead, cadmium, mercury or hexavalent chromium has been added in the manufacturing or distribution process in order to comply with health or safety requirements of federal law, provided the manufacturer of such a package or packaging component has demonstrated to the commissioner that such package or packaging component is entitled to an exemption under this subdivision and the commissioner grants such exemption. The exemption shall be effective for up to two years and may be extended if circumstances warrant an extension. An extension may be granted for up to two years;

(4) Any alcoholic liquor bottled prior to October 1, 1992;

(5) A package or packaging component to which lead, cadmium, mercury or hexavalent chromium has been added in the manufacturing, forming, printing or distribution process for which there is no feasible alternative to the use of lead, cadmium, mercury or hexavalent chromium provided the manufacturer of such a package or packaging component has demonstrated to the commissioner that such package or packaging component is entitled to an exemption under this subdivision and the commissioner grants such exemption. The exemption shall be effective for two years and may be extended if circumstances warrant an extension. An extension may be granted for up to two years. For purposes of this subdivision, a use for which there is no feasible alternative is one which is essential to the protection, safe handling or function of the package’s contents and for which technical constraints preclude the substitution of other materials. For purposes of this subdivision, a use for which there is no feasible alternative shall not include the use of any lead, cadmium, mercury or hexavalent chromium for the purpose of marketing;

(6) A package or packaging component that is reused but exceeds contaminant levels set forth in subsection (c) of section 22a-255i, provided (A) the product being conveyed by such package or packaging component is regulated under federal or state health or safety requirements; (B) the transportation of such package or packaging component is regulated under federal or state transportation requirements; (C) the disposal of the package or packaging component is performed according to federal or state radioactive or hazardous waste disposal requirements; and (D) the manufacturer of such package or packaging component has demonstrated to the commissioner that such package or packaging component is entitled to an exemption under this subdivision and the commissioner grants such exemption. Any exemption granted under this subdivision shall expire on January 1, 2010;

(7) A package or packaging component which is reusable and has a controlled distribution and reuse but which exceeds the contaminant levels set forth in subsection (c) of section 22a-255i, provided the manufacturer or distributor of such package or packaging component petitions the commissioner for an exemption and the commissioner grants such exemption. A manufacturer or distributor petitioning the commissioner for such an exemption shall (A) satisfactorily demonstrate that the environmental benefit of the reusable packaging or packaging component is significantly greater as compared to the same package or packaging component manufactured in compliance with the contaminant levels set forth in subsection (c) of section 22a-255i, and (B) submit a written plan including, at a minimum, the following elements: (i) A means of identifying in a permanent and visible manner those reusable packages or packaging components containing regulated metals for which the exemption is sought; (ii) a method of regulatory and financial accountability such that a specified percentage of such reusable packaging or packaging components manufactured and distributed to other persons are not discarded by those persons after use, but are returned to the manufacturer or his designee; (iii) a system of inventory and record maintenance to account for the reusable packaging or packaging components placed in and removed from service; (iv) a means of transforming returned packaging or packaging components that are no longer reusable into recycled materials for manufacturing or into manufacturing wastes which are subject to existing federal or state laws or regulations to ensure that these wastes do not enter the commercial or municipal waste stream; and (v) a system for annually reporting to the commissioner any changes to the system or changes regarding the manufacturer’s designee. Any exemption granted under this subdivision shall expire on January 1, 2010;

(8) A glass or ceramic package or packaging component that has a vitrified label which, when prepared according to the American Society for Testing and Materials specification C1606-04 and when tested in accordance with the Toxicity Characteristic Leaching Procedures of the United States Environmental Protection Agency Test Method and Publication SW 846, third edition, “Test Methods for Evaluating Solid Waste”, does not exceed one part per million for cadmium, five parts per million for hexavalent chromium and five parts per million for lead.

(P.A. 90-215, S. 4; P.A. 95-57, S. 2; P.A. 06-76, S. 20; P.A. 08-124, S. 22.)

History: P.A. 95-57 amended Subdiv. (2) to extend the exemption to January 1, 2000, amended Subdiv. (3) to delete reference to packaging without a feasible alternative and to modify provision re extension of exemption, added new Subdiv. (5) re packaging containing lead and other substances for which there is no feasible alternative, added new Subdiv. (6) re packaging which exceed certain contaminant levels and added new Subdiv. (7) re packaging which is reusable with a controlled distribution and reuse; P.A. 06-76 amended Subdivs. (2), (6) and (7) to replace “2000” with “2010”, amended Subdiv. (5) to add “forming, printing”, to replace “there is no substitute” with “technical constraints preclude the substitution of other materials” and to specify what “no feasible alternative” does not include, amended Subdiv. (6) to add “is reused but” and added Subdiv. (8) re glass or ceramic package or packaging components with vitrified labels; P.A. 08-124 made technical changes in Subdivs. (3) and (5), effective June 2, 2008.



Section 22a-255k - Certificates of compliance.

No manufacturer or distributor of a product shall be deemed to have violated any provision of sections 22a-255g to 22a-255m, inclusive, if such manufacturer or distributor can show that, in the purchase of a package or packaging component, he relied in good faith on the written assurance of the manufacturer of such packaging or packaging component that such packaging or packaging component met the requirements of section 22a-255i. Such written assurance shall take the form of a certificate of compliance stating that a package or packaging component is in compliance with the requirements of sections 22a-255g to 22a-255m, inclusive, provided if compliance is achieved pursuant to an exemption provided in section 22a-255j, the certificate shall state the specific basis upon which the exemption is claimed. The certificate of compliance shall be signed by an authorized official of the manufacturer or distributor. A manufacturer or distributor of a package or packaging component shall furnish a copy of the certificate of compliance to the commissioner upon his request.

(P.A. 90-215, S. 5.)



Section 22a-255l - Penalties. Referral to Attorney General.

(a) Any person who violates any provision of sections 22a-255g to 22a-255m, inclusive, including making a false statement in a certificate of compliance prepared pursuant to section 22a-255k, shall pay a civil penalty not to exceed ten thousand dollars, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General, upon complaint of the commissioner, shall institute an action in superior court for the judicial district of Hartford to recover such penalty.

(b) Any person who knowingly violates any provision of sections 22a-255g to 22a-255m, inclusive, including by making any false statement in a certificate of compliance prepared pursuant to section 22a-255k, shall, upon conviction, be fined not more than fifty thousand dollars for each false statement in such certificate or imprisoned not more than one year or both.

(c) If any person violates any provision of sections 22a-255g to 22a-255m, inclusive, the commissioner may request the Attorney General to bring an action in superior court for the judicial district of Hartford to enjoin such person from continuing such violation.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-215, S. 6; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: (Revisor’s note: P.A. 88-230 and P.A. 90-98 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1990 session, effective September 1, 1993); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 22a-255m - Report. Recommendations by department.

(a) The commissioner may, in consultation with the other member states of the Toxics in Packaging Clearing House, review the effectiveness of sections 22a-255g to 22a-255m, inclusive, and provide a report based on such review to the Governor and the General Assembly. The report may describe substitutes which manufacturers and distributors of packages and packaging components have used in place of lead, mercury, cadmium and hexavalent chromium, and may contain recommendations concerning (1) other toxic substances contained in packaging that should be added to those regulated under the provisions of sections 22a-255g to 22a-255m, inclusive, in order to further reduce the toxicity of packaging waste, and (2) the advisability of retaining the exemption provided in subdivision (2) of section 22a-255j.

(b) For the purpose of gathering information for the review and report described in subsection (a) of this section, the commissioner may inspect and copy the records of any person (1) engaged in the manufacture or distribution of packages or packaging components if such records pertain to the processes by which such packages or packaging components are manufactured, including the nature and amounts of substances utilized, and (2) who produces or supplies materials for the manufacture of packages or packaging components, if such records pertain to the nature and amount of substances in such materials or the identities or locations of purchasers or recipients of such materials. Upon request of the commissioner, any such person shall allow the commissioner to inspect and copy such records or shall provide copies of such records to the commissioner.

(P.A. 90-215, S. 7; P.A. 06-76, S. 21.)

History: P.A. 06-76 amended Subsec. (a) to replace “department” with “commissioner”, to replace “Source Reduction Council of the Council of Northeastern Governors” with “other member states of the Toxics in Packaging Clearing House” and to make a technical change.



Section 22a-256 - “Consumer product” defined.

As used in sections 22a-256a and 22a-256b, “consumer product” means any product which is used or bought for use primarily for personal, family or household purposes.

(P.A. 89-385, S. 12; P.A. 90-248, S. 5.)

History: P.A. 90-248 revised list of sections to which definition applies.



Section 22a-256a - Recycling of nickel-cadmium batteries contained in consumer products.

On and after July 1, 1993, each municipality shall recycle nickel-cadmium batteries contained in consumer products and disposed of in municipal solid waste within three months of the establishment of service to such municipality by a regional processing center or local processing system.

(P.A. 89-385, S. 14.)



Section 22a-256aa - Directory publishers: Failure to achieve percentages. Penalty.

If the percentages specified in section 22a-256z are not achieved by directory publishers as a group on the dates specified, in any year, as shown by reports submitted to the Commissioner of Energy and Environmental Protection in accordance with section 22a-256bb, each such publisher individually shall meet the percentages established in said section 22a-256z for the remaining years. Beginning in the year following the failure of such publishers, as a group, to achieve such levels, any publisher which individually fails to meet the specified levels shall pay an assessment of five dollars per ton based on the number of tons of recycled fiber representing the shortfall, provided such assessment shall not be less than two thousand five hundred dollars and not more than one hundred thousand dollars.

(P.A. 90-281, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-256b - Sale of nickel-cadmium batteries contained in consumer products. Exemption.

(a) On and after July 1, 1993, no person shall sell or offer for sale in this state any consumer product which contains a nickel-cadmium battery unless (1) the battery can be easily removed by the consumer or is contained in a battery pack that is separate from the product and can be easily removed, and (2) such product, the package containing such product or the battery itself is labeled in a manner which is visible to the consumer prior to purchase with one of the following statements, as appropriate, printed in capital letters: (A) “CONTAINS NICKEL-CADMIUM BATTERY. MUST BE DISPOSED OF PROPERLY”; or (B) “NICKEL-CADMIUM BATTERY. MUST BE DISPOSED OF PROPERLY”.

(b) The Commissioner of Energy and Environmental Protection may authorize the sale of a consumer product which does not comply with the provisions of subdivision (1) of subsection (a) of this section if such product was available for sale on or before October 1, 1990, and the commissioner determines that such product (1) cannot reasonably be redesigned and manufactured by July 1, 1993, or (2) the redesign of such product to comply with said subdivision would result in significant danger to public health and safety or substantial job losses in the state. Any authorization under subdivision (1) of this subsection shall be limited to two years and may not be renewed.

(P.A. 90-248, S. 6; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 22a-256bb - Annual reports. Exemption.

(a) On or before March 1, 1996, and annually thereafter, each directory publisher shall submit a report to the commissioner. The report shall indicate the percentage of recycled fiber used in the preceding calendar year, along with any information required by the commissioner to determine compliance with the provisions of sections 22a-256y to 22a-256ee, inclusive. Any directory publisher who fails to submit the report required under this section shall be deemed to have failed to meet the percentages established in section 22a-256z.

(b) The commissioner shall exempt a directory publisher from compliance with the provisions of section 22a-256z if the commissioner determines that such publisher was unable to obtain sufficient amounts of directory stock containing recycled fiber at a price comparable to the price for virgin stock, that said publisher was unable to obtain directory stock containing recycled fiber within a reasonable time or was unable to obtain directory stock which is runable. The directory publisher shall certify to the commissioner the specific reason for failing to use directory stock containing a sufficient amount of recycled fiber. Such certification shall be construed to have been made in good faith if the publisher submits proof of having contacted, to obtain directory stock containing recycled fiber, each producer of such stock which offered to sell directory stock to the publisher not more than eighteen months before the certification. Such proof shall include the address, telephone number and name of each producer contacted and the corporate name of such producer, if any.

(P.A. 90-281, S. 4.)



Section 22a-256c - Recycling of mercuric oxide batteries. Notice by retailers. Disposal. Program for the collection of mercuric oxide batteries at senior citizen centers.

(a) As used in this section:

(1) “Retailer” means a person who engages in the sale of mercuric oxide batteries to a consumer; and

(2) “Wholesaler” means a person who engages in the sale of mercuric oxide batteries to a retailer in this state.

(b) Each retailer shall post a written notice at his place of business which shall advise consumers that used mercuric oxide batteries are hazardous waste requiring separate disposal and that the retailer is required to accept used mercuric oxide batteries from a consumer in accordance with the provisions of this section. The notice shall be posted in a location on or near the display area of such batteries and shall be reasonably prominent in size so as to carry out the provisions of this section.

(c) No retailer shall refuse to accept used mercuric oxide batteries from consumers and no wholesaler shall refuse to accept used mercuric oxide batteries from retailers or consumers. Any mercuric oxide batteries accepted by a retailer or a wholesaler shall be disposed of in accordance with the provisions of this section.

(d) No person shall dispose of a used mercuric oxide battery except by delivery to (1) a retailer, (2) a wholesaler, (3) a manufacturer of mercuric oxide batteries, or (4) a recycling center.

(e) Any person who sells, or offers for sale, hearing aid devices or cameras which utilize mercuric oxide batteries shall provide to any purchaser of such a device a written notice that such device contains a mercuric oxide battery which requires disposal in accordance with this section.

(f) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Social Services, shall assist senior citizen centers in the establishment of a program for the collection of mercuric oxide batteries. The program shall provide for the safe disposal and recycling of such batteries and shall provide guidelines for containers suitable for the safe collection and disposal of such batteries.

(P.A. 91-377, S. 1, 2, 6; P.A. 93-262, S. 1, 87; P.A. 11-80, S. 1.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (f), effective July 1, 2011.



Section 22a-256cc - Deposit of revenue into General Fund.

Any revenue collected under the provisions of section 22a-256aa shall be deposited in the General Fund.

(P.A. 90-281, S. 5; June Sp. Sess. P.A. 09-3, S. 415.)

History: (Revisor’s note: In 1995 references to “municipal solid waste recycling trust fund” were replaced editorially by the Revisors with “municipal solid waste recycling trust account” to conform section with Sec. 22a-241 as amended by P.A. 94-130); June Sp. Sess. P.A. 09-3 replaced reference to municipal solid waste recycling trust account with reference to General Fund.



Section 22a-256d - Sale of alkaline manganese batteries.

No person may sell or offer for sale an alkaline manganese battery manufactured on or after January 1, 1992, containing mercury in a concentration in excess of twenty-five one-thousandths of one per cent by weight of such battery.

(P.A. 91-377, S. 3, 6.)



Section 22a-256dd - Inclusion of expenses when determining rates.

If the revenues generated by a directory publisher are included by the Public Utilities Regulatory Authority in determining the rates which may be charged by a telephone company defined in section 16-1 for telephone service, all expenses incurred by such directory publisher under sections 22a-256y to 22a-256ee, inclusive, shall be allowed by the Public Utilities Regulatory Authority to be included in the expenses of such telephone company for the purpose of determining its rates.

(P.A. 90-281, S. 6; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 22a-256e - Sale of zinc-carbon batteries.

No person may sell or offer for sale a zinc-carbon battery manufactured on or after January 1, 1993, containing mercury in a concentration in excess of one part per million by weight of such battery.

(P.A. 91-377, S. 4, 6; 91-407, S. 13.)

History: P.A. 91-407 changed applicable date from January 1, 1991, to January 1, 1993.



Section 22a-256ee - Directory publishers: Recycling goals.

Any directory publisher who publishes a directory which does not meet the recycled content standard provided for in section 22a-256z shall file a plan with the commissioner not later than ninety days after such publication which shall provide that at least forty per cent of such directories distributed by such publisher in this state shall be retrieved and recycled and such percentage shall be increased by five per cent per year until fifty per cent or more are retrieved and recycled. Any directory publisher who publishes a directory which meets such standard shall annually retrieve and recycle at least thirty per cent of its directories distributed in this state unless the commissioner determines that (1) fifty per cent or more of the municipalities in this state accept such publisher’s directories as part of municipal recycling programs and that such directories are recycled or (2) fifty per cent or more of the intermediate solid waste processing centers in this state accept such directories as part of a recycling program and that such directories are recycled.

(P.A. 90-281, S. 7; P.A. 97-102, S. 2.)

History: P.A. 97-102 modified the requirements for recycling plans of directory publishers and provided for different recycling requirements based on the extent to which the directory meets certain recycled content standards.



Section 22a-256f - Definitions.

For purposes of sections 22a-256f to 22a-256i, inclusive:

(1) “Battery” means a lead acid battery or a motor vehicle battery;

(2) “Retailer” means a person who engages in the sale of batteries to a consumer;

(3) “Wholesaler” means a person who engages in the sale of batteries to a retailer in this state;

(4) “Place of business of a retailer” means the location at which a retailer sells or offers for sale batteries.

(P.A. 90-248, S. 1.)



Section 22a-256g - Batteries. Disposal. Penalties.

(a) No person may place a used battery in mixed municipal solid waste or discard or otherwise dispose of such a used battery except by delivery to (1) a retailer or wholesaler, (2) a recycling facility as defined in section 22a-207, (3) a secondary lead smelter permitted by the United States Environmental Protection Agency, (4) a scrap metal processor as defined in section 14-67w or (5) a municipally established collection site.

(b) No retailer shall dispose of a used battery except by delivery to (1) a wholesaler, (2) a battery manufacturer for delivery to a secondary lead smelter permitted by the United States Environmental Protection Agency, (3) a recycling center, (4) a secondary lead smelter permitted by the United States Environmental Protection Agency or (5) a scrap metal processor as defined in section 14-67w.

(c) Any person who violates any provisions of subsection (a) or (b) of this section shall be fined not more than one thousand dollars. Each battery disposed of in violation of this section shall constitute a separate violation.

(P.A. 90-248, S. 2.)



Section 22a-256h - Deposit for batteries. Refunds. Disposal by retailer. Written notice. Penalty.

(a) Each person who purchases a battery shall return a used battery to the retailer or pay a deposit of five dollars for each new battery purchased. Any person paying a deposit pursuant to this subsection shall receive a five-dollar refund if such person returns a used battery, with a receipt from such retailer, within thirty days after the purchase of a new battery.

(b) All funds received by a retailer pursuant to the provisions of subsection (a) of this section shall accrue to the retailer.

(c) From October 1, 1990, to April 1, 1992, inclusive, no retailer may refuse to accept a used battery from a consumer who does not purchase a battery from such retailer provided no retailer shall be required to accept more than three batteries from any such consumer. The consumer shall not receive a deposit refund for a battery returned pursuant to the provisions of this subsection unless the consumer presents a receipt as described in subsection (a) of this section.

(d) A retailer shall not refuse to accept used batteries from consumers in accordance with the provisions of sections 22a-256f to 22a-256i, inclusive. Any batteries accepted by a retailer shall be disposed of in accordance with the provisions of said sections.

(e) Each retailer shall post a written notice at his place of business which shall advise consumers that it is illegal to discard a battery, that such batteries must be recycled, that such retailer is required to accept up to three batteries from a consumer who is not purchasing a battery for a period of eighteen months beginning on October 1, 1990, in accordance with the provisions of subsection (c) of this section and that after such eighteen-month period such retailer is required to accept a used battery for recycling, in exchange for the purchase of a new battery. Such notice shall be at least eight and one-half inches wide and at least eleven inches in length.

(f) Any person who violates any provision of subsection (e) of this section shall be fined not less than one hundred dollars for each day such violation continues.

(P.A. 90-248, S. 3.)



Section 22a-256i - Acceptance of batteries by wholesalers. Inspections. Warnings and citations.

A wholesaler shall not refuse to accept at the point of transfer, in a quantity at least equal to the number of new batteries purchased, used batteries from retailers or consumers. Any wholesaler accepting batteries in transfer from a retailer shall remove such batteries from the retail point of collection within ninety days. The Commissioner of Energy and Environmental Protection, upon presenting appropriate credentials to a retailer, operator or agent in charge, may inspect, at reasonable times the retailer’s place of business. The commissioner may issue warnings and citations to retailers who fail to comply with the provisions of sections 22a-256f to 22a-256i, inclusive.

(P.A. 90-248, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-256j - Tire tax.

Section 22a-256j is repealed, effective July 1, 1997.

(P.A. 93-74, S. 47, 67; May Sp. Sess. P.A. 94-4, S. 82, 85; P.A. 95-160, S. 64, 69; 95-359, S. 13, 19.)



Section 22a-256m - Definitions.

As used in sections 22a-256m to 22a-256u, inclusive:

(1) “Commissioner” means the Commissioner of Energy and Environmental Protection.

(2) “Department” means the Department of Energy and Environmental Protection.

(3) “Newsprint” means that class or kind of paper chiefly used for printing newspapers and weighing more than twenty-four and one-half pounds but less than thirty-five pounds for five hundred sheets of paper two feet by three feet in size, on rolls which are not less than thirteen inches wide and twenty-eight inches in diameter and having a brightness of less than sixty.

(4) “Newsprint user” means a person using or distributing more than one hundred tons of newsprint annually in a commercial printing or publishing operation.

(5) “Publisher” means a newsprint user engaged in the business of publishing newspapers in the state.

(6) “Printer” means a newsprint user engaged in the business of commercial printing in the state.

(7) “Runability” means the ability of newsprint to run on the printing press without breaking.

(8) “Recycled fiber” means fiber derived from postconsumer waste paper or waste paper resulting from printing operations.

(9) “Postconsumer waste paper” means discarded paper after it has served its intended end use as a consumer item.

(P.A. 90-224, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-256n - Publishers: Use of newsprint with recycled content. Schedule.

On a state-wide basis, the percentage of recycled fiber contained in newsprint used by all publishers shall be in accordance with the following schedule: For the year ending December 31, 1992, eleven per cent or more; for the year ending December 31, 1993, sixteen per cent or more; for the year ending December 31, 1994, twenty per cent or more; for the two years ending December 31, 1996, twenty-three per cent or more; for the year ending December 31, 1997, thirty-one per cent or more; for the year ending December 31, 1998, forty per cent or more; for the year ending December 31, 1999, forty-five per cent or more; and for the year ending December 31, 2000, and thereafter, fifty per cent or more.

(P.A. 90-224, S. 2; P.A. 95-324, S. 1.)

History: P.A. 95-324 delayed by one year the schedule for the requirements for recycled content above 23%.



Section 22a-256o - Publishers: Failure to achieve percentages. Penalty.

If the percentages specified in section 22a-256n are not achieved by publishers as a group on the dates specified, as shown by reports submitted to the Commissioner of Energy and Environmental Protection in accordance with section 22a-256r, each publisher individually shall meet the percentages established in said section 22a-256n for the remaining years. Beginning in the year following the failure of such publishers, as a group, to achieve such levels, any publisher which individually fails to meet the specified levels shall be assessed a civil penalty of five dollars per ton based on the number of tons of recycled fiber representing the shortfall, provided such civil penalty, to be fixed by the court, shall be not less than two thousand five hundred dollars and not more than one hundred thousand dollars. The Attorney General, upon request of the commissioner, may institute a civil action in the superior court for the judicial district of Hartford to recover such penalty.

(P.A. 88-230, S. 1, 2; P.A. 90-98, S. 1, 2; 90-224, S. 4; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-324, S. 3; P.A. 11-80, S. 1.)

History: P.A. 95-324 replaced fine for violation of the section with a civil penalty and added provision authorizing Attorney General to bring civil action to recover penalties (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1998); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-256p - Printers: Use of newsprint with recycled content. Schedule.

On a state-wide basis, the percentage of recycled fiber contained in newsprint used by all printers shall be in accordance with the following schedule: For the year ending December 31, 1992, eleven per cent or more; for the year ending December 31, 1993, sixteen per cent or more; for the year ending December 31, 1994, twenty per cent or more; for the two years ending December 31, 1996, twenty-three per cent or more; for the year ending December 31, 1997, thirty-one per cent or more; for the year ending December 31, 1998, forty per cent or more; for the year ending December 31, 1999, forty-five per cent or more; and for the year ending December 31, 2000, and thereafter, fifty per cent or more.

(P.A. 90-224, S. 3; P.A. 95-324, S. 2.)

History: P.A. 95-324 delayed by one year the schedule for the requirements for recycled content above 23%.



Section 22a-256q - Printers: Failure to achieve percentages. Penalty.

If the percentages specified in section 22a-256p are not achieved by printers as a group on the dates specified, as shown by reports submitted to the Commissioner of Energy and Environmental Protection in accordance with section 22a-256r, each printer individually shall meet the percentages established in said section 22a-256p for the remaining years. Beginning in the year following the failure of the printers, as a group, to achieve such levels, any printer which fails to meet the specified levels shall be assessed a civil penalty of five dollars per ton based on the number of tons of recycled fiber representing the shortfall, provided such civil penalty, to be fixed by the court, shall be not less than two thousand five hundred dollars and not more than one hundred thousand dollars. The Attorney General, upon request of the commissioner, may institute a civil action in the superior court for the judicial district of Hartford to recover such penalty.

(P.A. 88-230, S. 1, 2; P.A. 90-98, S. 1, 2; 90-224, S. 5; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-324, S. 4; P.A. 11-80, S. 1.)

History: P.A. 95-324 replaced fine for violation of the section with a civil penalty and added provision authorizing Attorney General to bring action for recovery of penalties (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1998); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-256r - Annual reports. Exemption.

(a) On or before March 1, 1993, and annually thereafter, each newsprint user shall submit a report to the Commissioner of Energy and Environmental Protection. The report shall indicate the percentage of recycled fiber used in the preceding calendar year, along with any information required by the commissioner to determine compliance with the provisions of sections 22a-256m to 22a-256u, inclusive. Any newsprint user who fails to submit the report required by this section shall be deemed to have failed to meet the percentages established in sections 22a-256n and 22a-256p.

(b) The Commissioner of Energy and Environmental Protection shall exempt a publisher or a printer from compliance with the provisions of sections 22a-256n and 22a-256p if the commissioner determines that such publisher or printer was unable to obtain sufficient amounts of newsprint containing recycled fiber at a price comparable to the price for virgin newsprint, that he was unable to obtain newsprint containing recycled fiber within a reasonable time or that he was unable to obtain newsprint which is runable. The publisher or printer shall certify to the commissioner the specific reason for failing to use newsprint containing a sufficient amount of recycled fiber. Such certification shall be submitted along with the report required by subsection (a) of this section and shall be construed to have been made in good faith if the publisher or printer submits proof of having contacted, to obtain newsprint containing recycled fiber, each producer of such newsprint which offered to sell newsprint containing recycled fiber to the publisher or printer not more than eighteen months before the certification. Such proof shall include the address, telephone number and name of each producer contacted and the corporate name of such producer, if any.

(P.A. 90-224, S. 6; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-256s - Report by commissioner.

Section 22a-256s is repealed, effective October 1, 2002.

(P.A. 90-224, S. 7; S.A. 02-12, S. 1.)



Section 22a-256t - Deposit of revenue into General Fund.

Any revenue collected under the provisions of sections 22a-256o and 22a-256q shall be deposited in the General Fund.

(P.A. 90-224, S. 8; June Sp. Sess. P.A. 09-3, S. 414.)

History: (Revisor’s note: In 1995 references to “municipal solid waste recycling trust fund” were replaced editorially by the Revisors with “municipal solid waste recycling trust account” to conform section with Sec. 22a-241 as amended by P.A. 94-130); June Sp. Sess. P.A. 09-3 replaced reference to municipal solid waste recycling trust account with reference to General Fund.



Section 22a-256u - Regulations.

The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of sections 22a-256m to 22a-256t, inclusive.

(P.A. 90-224, S. 9.)



Section 22a-256v - Alternative standards for recycled newsprint.

The Commissioner of Energy and Environmental Protection shall adopt alternative standards for the specifications provided in sections 22a-256n and 22a-256p if he determines, upon receipt of documentation from the Northeast Recycling Council, that such specifications are not achievable which determination shall be made not less than once annually. Such alternative standards shall be in effect during any period of time in which the commissioner determines that the publishing or printing industry is unable to obtain sufficient amounts of runable newsprint containing recycled fiber at a price comparable to the price for virgin newsprint or is unable to find such newsprint within a reasonable time.

(P.A. 98-99, S. 1; June Sp. Sess. P.A. 98-1, S. 109, 121; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 98-1 made a technical change; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-256y - Definitions.

As used in sections 22a-256y to 22a-256ee, inclusive:

(1) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(2) “Department” means the Department of Energy and Environmental Protection;

(3) “Directory publisher” means a person or entity engaged in publishing directories of any kind as part of its business which (A) in the previous calendar year used at least fifty tons of directory stock in directories which were distributed in this state, or (B) anticipates using, in the current calendar year, at least fifty tons of directory stock in directories which are distributed in this state;

(4) “Directory stock” means that class or kind of paper chiefly used for printing directories and weighing more than eighteen pounds but less than twenty-six pounds for five hundred sheets of paper twenty-four inches by thirty-six inches in size, on rolls which are not less than twenty-six inches wide and forty inches in diameter and, for twenty pound white directory stock, having a brightness of less than 57;

(5) “Runability” means the ability of directory stock to run on a printing press using flexography, letterpress and offset printing processes without breaking;

(6) “Recycled fiber” means fiber derived from postconsumer waste paper or waste paper resulting from printing operations;

(7) “Postconsumer waste paper” means discarded paper after it has served its intended use as a consumer item.

(P.A. 90-281, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-256z - Directory publishers: Use of directory stock with recycled fiber. Schedule.

On a state-wide basis, the percentage of recycled fiber contained in directory stock used by all directory publishers shall be in accordance with the following schedule: For the year ending December 31, 1995, ten per cent or more; for the year ending December 31, 1996, fifteen per cent or more; for the year ending December 31, 1997, twenty per cent or more; for the year ending December 31, 1998, twenty-five per cent or more; for the year ending December 31, 1999, thirty per cent or more; for the year ending December 31, 2000, thirty-five per cent or more; and thereafter, forty per cent or more.

(P.A. 90-281, S. 2.)






Chapter 446e - Solid Waste Management Services Act

Section 22a-257 - (Formerly Sec. 19-524p). Short title: Connecticut Solid Waste Management Services Act.

This chapter shall be known and may be cited as the “Connecticut Solid Waste Management Services Act”.

(P.A. 73-459, S. 1, 26.)

History: Sec. 19-524p transferred to Sec. 22a-257 in 1983.



Section 22a-258 - (Formerly Sec. 19-524q). Legislative finding.

It is found and declared that the people of the state of Connecticut have the right to a clean and wholesome environment; that prevailing solid waste disposal practices generally, throughout the state, result in unnecessary environmental damage, waste valuable land and other resources, and constitute a continuing hazard to the health and welfare of the people of the state; that local governments responsible for waste disposal services are becoming hard pressed to provide adequate services at reasonable costs, without damage or hazard to the environment and the loss of useful resources; that locally organized voluntary recycling programs have shown that solid wastes produced in the state of Connecticut contain recoverable resources; that technology and methods now exist to dispose of solid wastes and recover resources with commensurate environmental benefits; that coordinated large-scale processing of solid wastes may be necessary in order to achieve maximum environmental and economic benefits for the people of the state; that the amounts of solid waste being produced within the state of Connecticut are adequate to sustain such large-scale processing; that the geography and population density of the state are such as to enable and facilitate the effective and economic regional accumulation of solid wastes; that the development of systems and facilities and the use of the technology necessary to initiate large-scale processing of solid wastes have become logical and necessary functions to be assumed by state government; that the provision of solid waste disposal services to local governments at reasonable cost, through the use of state governmental powers and capabilities, would supply valuable assistance to such local governments; and, that, because of the foregoing, the provision of statutory authorization for the necessary state structure, which can take initiative and appropriate action to provide the necessary systems, facilities, technology and services for solid waste management and resources recovery is a matter of important public interest and that it is the purpose and intent of the General Assembly to be and remain cognizant not only of its responsibility to authorize and establish the necessary state and local structure and powers for the effective accomplishment of solid waste management and resources recovery, but also of its responsibility to monitor and supervise the activities and operations of the state authority created by this chapter, and the exercise of the powers conferred upon such authority by virtue of this chapter.

(P.A. 73-459, S. 2, 26.)

History: Sec. 19-524q transferred to Sec. 22a-258 in 1983.

Cited. 20 CA 474.



Section 22a-259 - (Formerly Sec. 19-524r). Declaration of state policy.

The following are declared to be policies of the state of Connecticut: (1) That maximum resources recovery from solid waste and maximum recycling and reuse of such resources in order to protect, preserve and enhance the environment of the state shall be considered environmental goals of the state; (2) that solid waste disposal and resources recovery facilities and projects are to be implemented either by the state of Connecticut or under state auspices, in furtherance of these goals; (3) that appropriate governmental structure, processes and support are to be provided so that effective state systems and facilities for solid waste management and large-scale resources recovery may be developed, financed, planned, designed, constructed and operated for the benefit of the people and municipalities of the state; (4) that private industry is to be utilized to the maximum extent feasible to perform planning, design, management, construction, operation, manufacturing and marketing functions related to solid waste disposal and resources recovery and to assist in the development of industrial enterprise based upon resources recovery, recycling and reuse; (5) that long-term negotiated contracts between the state and private persons and industries may be utilized as an incentive for the development of industrial and commercial enterprise based on resources recovery within the state; (6) that solid waste disposal services shall be provided for municipal and regional authorities and private persons in the state, at reasonable cost, by state systems and facilities where such services are considered necessary and desirable in accordance with the state-wide solid waste management plan and that any revenues received from the payment of the costs of such services otherwise from the operation of state systems and facilities shall be redistributed to the users of such services provided that the authority has determined that all contractual obligations related to such systems and facilities have been met and that such revenues are surplus and not needed to provide necessary support for such systems and facilities; (7) that provision shall be made for planning, research and development, and appropriate innovation in the design, management and operation of the state’s systems and facilities for solid waste management, in order to permit continuing improvement and provide adequate incentives and processes for lowering operating and other costs; (8) that the authority established pursuant to this chapter shall have responsibility for implementing solid waste disposal and resources recovery systems and facilities and solid waste management services where necessary and desirable throughout the state in accordance with the state solid waste management plan and applicable statutes and regulations; (9) that actions and activities performed or carried out by the authority or its contractors in accordance with the provisions of this chapter shall be in conformity with the state solid waste management plan and with other applicable policies and regulations of the state, as promulgated from time to time in law and by action of the Department of Energy and Environmental Protection and Connecticut Innovations, Incorporated; (10) that it being to the best interest of the state, municipalities, individual citizens and the environment to minimize the quantity of materials entering the waste stream that would require collection, transportation, processing, or disposal by any level of government, it is the intent of this legislation to promote the presegregation of recoverable or recyclable materials before they become mixed and included in the waste stream; and that this intent shall be reflected in the policy of the resources recovery authority and that no provision of this chapter or action of this authority shall either discourage or prohibit either voluntary or locally ordained solid waste segregation programs or the sale of such segregated materials to private persons, unless the authority has determined based upon a feasibility report filed with the applicable municipal authority that the reduced user fees charged to it should result in its total cost of solid waste management including user fees paid to the authority to be less without presegregation than with it; and (11) that these policies and purposes are hereby declared to be in the public interest and the provisions of this chapter to be necessary and for the public benefit, as a matter of legislative determination.

(P.A. 73-459, S. 3, 26; P.A. 74-338, S. 69, 94; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 74-338 replaced Connecticut development commission with Connecticut development authority; Sec. 19-524r transferred to Sec. 22a-259 in 1983; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subdiv. (9), effective July 1, 2011; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subdiv. (9), effective July 1, 2012.

Subdiv. (2):

Cited. 193 C. 506; 201 C. 700.



Section 22a-260 - (Formerly Sec. 19-524s). Definitions.

The following terms, as used in this chapter and chapter 103b, shall have the indicated meanings unless the context in which they are used demands a different meaning and intent:

(1) “Authority” means the Connecticut Resources Recovery Authority created and established pursuant to this chapter or any board, body, commission, department, officer, agency or other successor thereto;

(2) “State solid waste management plan” means the administrative and financial plan developed by the Commissioner of Energy and Environmental Protection for solid waste disposal and resources recovery, pursuant to section 22a-211;

(3) “Resources recovery” means the processing of solid wastes to reclaim energy therefrom;

(4) “Recycling” means the processing of solid waste to reclaim material therefrom;

(5) “Person” means any individual, firm, partnership, association, limited liability company or corporation, public or private, organized or existing under the laws of the state or any other state, including federal corporations, but excluding municipalities, special districts having taxing powers or other political subdivisions of the state;

(6) “Waste management services” means actions taken to effectuate the receipt, storage, transportation and processing for resources recovery, recycling, reuse of recovered materials, or disposal of solid wastes, including the sale of products, materials or energy on behalf of the state, a region, a municipality or a person by the authority or by any person or persons acting under contract with the authority, pursuant to the provisions of this chapter;

(7) “Solid waste” means unwanted or discarded solid, liquid, semisolid or contained gaseous material, including but not limited to, demolition debris, material burned or otherwise processed at a resources recovery facility or incinerator, material processed at a recycling facility and sludges or other residue from a water pollution abatement facility, water supply treatment plant or air pollution control facility;

(8) “Solid waste facility” means any solid waste disposal area, volume reduction plant, transfer station, wood burning facility, or biomedical waste treatment facility;

(9) “Solid waste disposal area” means any location, including a landfill or other land disposal site, used for the disposal of more than ten cubic yards of solid waste;

(10) “Volume reduction plant” means any location or structure, whether located on land or water, where more than two thousand pounds per hour of solid waste generated elsewhere may be reduced in volume, including but not limited to, resources recovery facilities and other incinerators, recycling facilities, pulverizers, compactors, shredders, balers and composting facilities;

(11) “Resources recovery facility” means a facility utilizing processes aimed at reclaiming the material or energy values from solid wastes;

(12) “Transfer station” means any location or structure, whether located on land or water, where more than ten cubic yards of solid waste, generated elsewhere, may be stored for transfer or transferred from transportation units and placed in other transportation units for movement to another location, whether or not such waste is stored at the location prior to transfer;

(13) “Recycling facility” or “recycling center” means land and appurtenances thereon and structures where recycling is conducted, including but not limited to, an intermediate processing center as defined in this section;

(14) “Solid waste planning region” means those municipalities or parts thereof within or forming an area defined in the state solid waste management plan;

(15) “Municipality” means any town, city or borough within the state;

(16) “Municipal authority” means the local governing body having legal jurisdiction over solid waste management within its corporate limits which shall be, in the case of any municipality which adopts a charter provision or ordinance pursuant to section 7-273aa, the municipal resource recovery authority;

(17) “Region” means two or more municipalities which have joined together by creating a district or signing an interlocal agreement or signing a mutual contract for a definite period of time concerning solid waste management within such municipalities;

(18) “Regional authority” means the administrative body delegated the responsibility for solid waste management in a region;

(19) “Bonds” means bonds of the authority issued pursuant to the provisions of this chapter and the authorizing resolutions of said authority;

(20) “Notes” means notes of the authority issued pursuant to this chapter and the resolutions of the authority, either in anticipation of and pending the issuance of bonds by said authority or otherwise;

(21) “Revenues” means moneys or income received by the authority in whatever form, including but not limited to fees, charges, lease payments, interest payments on investments, payments due and owing on account of any instrument, contract or agreement between the authority and any municipality, region, state agency or person, gifts, grants, bestowals or any other moneys or payments to which the authority is entitled under the provisions of this chapter or any other law, or of any agreement, contract or indenture of the authority;

(22) “Waste management project” means any solid waste disposal and resources recovery area, plant, works, system, facility or component of a facility, equipment, machinery or other element of a facility which the authority is authorized to plan, design, finance, construct, manage, operate or maintain under the provisions of this chapter, including real estate and improvements thereto and the extension or provision of utilities and other appurtenant facilities deemed necessary by the authority for the operation of a project or portion of a project, including all property rights, easements and interests required;

(23) “Solid waste management system” means that portion of the overall state solid waste management plan specifically designed to deal with the provision of waste management services and to effect resources recovery and recycling by means of a network of waste management projects and resources recovery facilities developed, established and operated by the authority by contract or otherwise, but not embracing or including any regulatory or enforcement activities of the Department of Energy and Environmental Protection in accordance with applicable provisions of the general statutes and as may be referred to in the state solid waste management plan as developed and promulgated by the Commissioner of Energy and Environmental Protection;

(24) “Costs” means the cost or fair market value, as determined by the authority, of construction, lands, property rights, utility extensions, disposal facilities, access roads, easements, franchises, financing charges, interest, engineering and legal services, plans, specifications, surveys, cost estimates, studies, transportation and other expenses necessary or incidental to the design, development, construction, financing, management and operation and maintenance of a waste management project, and such other costs or expenses of the authority, including administrative and operating costs, research and development, and operating capital, including fees, charges, loans, insurances, and the expense of purchasing real and personal property, including waste management projects;

(25) “Intermediate processing facility” means a facility where glass, metals, paper products, batteries, household hazardous waste, fertilizers and other items are removed from the waste stream for recycling or reuse;

(26) “Composting facility” means land, appurtenances, structures or equipment where organic materials originating from another process or location that have been separated at the point or source of generation from nonorganic material are recovered using a process of accelerated biological decomposition of organic material under controlled aerobic or anaerobic conditions;

(27) “Source-separated organic material” means organic material, including, but not limited to, food scraps, food processing residue and soiled or unrecyclable paper that has been separated at the point or source of generation from nonorganic material.

(P.A. 73-459, S. 4, 26; P.A. 79-605, S. 15, 17; P.A. 81-213, S. 2, 18; P.A. 87-489, S. 13, 14; P.A. 89-386, S. 7, 24; P.A. 91-55, S. 2; P.A. 95-79, S. 99, 189; P.A. 11-80, S. 1; 11-217, S. 2.)

History: P.A. 79-605 rephrased definition of “solid waste”; P.A. 81-213 redefined “municipal authority” in Subsec. (n) to include municipal resource recovery authorities under chapter 103b and extended applicability of definitions to that chapter; Sec. 19-524s transferred to Sec. 22a-260 in 1983 and alphabetic Subdiv. indicators replaced editorially by the Revisors with numeric indicators; P.A. 87-489 added Subdiv. (23) defining “intermediate processing facility” and redefined “solid waste facility” to include such intermediate facilities; P.A. 89-386 redefined “resources recovery”, “recycling”, “waste management services”, “solid waste”, “solid waste facility”, “solid waste disposal area”, “volume reduction plant”, “solid waste management system” and “intermediate processing facility”, added definitions of “transfer station”, “recycling facility” and “recycling center” and renumbered the terms accordingly; P.A. 91-55 rephrased the definition of “solid waste” and broadened the definitions of “volume reduction plant”, “solid waste disposal area” and “transfer station”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 11-217 added Subdiv. (26) defining “composting facility” and Subdiv. (27) defining “source-separated organic material”.



Section 22a-261 - (Formerly Sec. 19-524t). Connecticut Resources Recovery Authority. Directors. President.

(a) There is hereby established and created a body politic and corporate, constituting a public instrumentality and political subdivision of the state of Connecticut established and created for the performance of an essential public and governmental function, to be known as the Connecticut Resources Recovery Authority. The authority shall not be construed to be a department, institution or agency of the state.

(b) On and before May 31, 2002, the powers of the authority shall be vested in and exercised by a board of directors, which shall consist of twelve directors: Four appointed by the Governor and two ex-officio members, who shall have a vote including the Commissioner of Transportation and the Commissioner of Economic and Community Development; two appointed by the president pro tempore of the Senate, two by the speaker of the House, one by the minority leader of the Senate and one by the minority leader of the House of Representatives. Any such legislative appointee may be a member of the General Assembly. The directors appointed by the Governor under this subsection shall serve for terms of four years each, from January first next succeeding their appointment, provided, of the directors first appointed, two shall serve for terms of two years, and two for terms of four years, from January first next succeeding their appointment. Any vacancy occurring under this subsection other than by expiration of term shall be filled in the same manner as the original appointment for the balance of the unexpired term. Of the four members appointed by the Governor under this subsection, two shall be first selectmen, mayors or managers of Connecticut municipalities; one from a municipality with a population of less than fifty thousand, one from a municipality of over fifty thousand population; two shall be public members without official governmental office or status with extensive high-level experience in municipal or corporate finance or business or industry, provided not more than two of such appointees shall be members of the same political party. The chairman of the board under this subsection shall be appointed by the Governor, with the advice and consent of both houses of the General Assembly and shall serve at the pleasure of the Governor. Notwithstanding the provisions of this subsection, the terms of all members of the board of directors who are serving on May 31, 2002, shall expire on said date.

(c) On and after June 1, 2002, the powers of the authority shall be vested in and exercised by a board of directors, which shall consist of eleven directors as follows: Three appointed by the Governor, one of whom shall be a municipal official of a municipality having a population of fifty thousand or less and one of whom shall have extensive, high-level experience in the energy field; two appointed by the president pro tempore of the Senate, one of whom shall be a municipal official of a municipality having a population of more than fifty thousand and one of whom shall have extensive high-level experience in public or corporate finance or business or industry; two appointed by the speaker of the House of Representatives, one of whom shall be a municipal official of a municipality having a population of more than fifty thousand and one of whom shall have extensive high-level experience in public or corporate finance or business or industry; two appointed by the minority leader of the Senate, one of whom shall be a municipal official of a municipality having a population of fifty thousand or less and one of whom shall have extensive high-level experience in public or corporate finance or business or industry; two appointed by the minority leader of the House of Representatives, one of whom shall be a municipal official of a municipality having a population of fifty thousand or less and one of whom shall have extensive, high-level experience in the environmental field. No director may be a member of the General Assembly. Not more than two of the directors appointed by the Governor shall be members of the same political party. The appointed directors shall serve for terms of four years each, provided, of the directors first appointed for terms beginning on June 1, 2002, (1) two of the directors appointed by the Governor, one of the directors appointed by the president pro tempore of the Senate, one of the directors appointed by the speaker of the House of Representatives, one of the directors appointed by the minority leader of the Senate and one of the directors appointed by the minority leader of the House of Representatives shall serve an initial term of two years and one month, and (2) the other appointed directors shall serve an initial term of four years and one month. The appointment of each director for a term beginning on or after June 1, 2004, shall be made with the advice and consent of both houses of the General Assembly. The Governor shall designate one of the directors to serve as chairperson of the board, with the advice and consent of both houses of the General Assembly. The chairperson of the board shall serve at the pleasure of the Governor. Any appointed director who fails to attend three consecutive meetings of the board or who fails to attend fifty per cent of all meetings of the board held during any calendar year shall be deemed to have resigned from the board. Any vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment for the balance of the unexpired term. As used in this subsection, “municipal official” means the first selectman, mayor, city or town manager or chief financial officer of a municipality that has entered into a solid waste disposal services contract with the authority and pledged the municipality’s full faith and credit for the payment of obligations under such contract.

(d) The chairperson shall, with the approval of the directors, appoint a president of the authority who shall be an employee of the authority and paid a salary prescribed by the directors. The president shall supervise the administrative affairs and technical activities of the authority in accordance with the directives of the board.

(e) Each director shall be entitled to reimbursement for said director’s actual and necessary expenses incurred during the performance of said director’s official duties.

(f) Directors may engage in private employment, or in a profession or business, subject to any applicable laws, rules and regulations of the state or federal government regarding official ethics or conflict of interest.

(g) Six directors of the authority shall constitute a quorum for the transaction of any business or the exercise of any power of the authority, provided, two directors from municipal government shall be present in order for a quorum to be in attendance. For the transaction of any business or the exercise of any power of the authority, and except as otherwise provided in this chapter, the authority shall have power to act by a majority of the directors present at any meeting at which a quorum is in attendance. If the legislative body of a municipality that is the site of a facility passes a resolution requesting the Governor to appoint a resident of such municipality to be an ad hoc member, the Governor shall make such appointment upon the next vacancy for the ad hoc members representing such facility. The Governor shall appoint with the advice and consent of the General Assembly ad hoc members to represent each facility operated by the authority provided at least one-half of such members shall be chief elected officials of municipalities, or their designees. Each such facility shall be represented by two such members. The ad hoc members shall be electors from a municipality or municipalities in the area to be served by the facility and shall vote only on matters concerning such facility. The terms of the ad hoc members shall be four years.

(h) The board may delegate to three or more directors such board powers and duties as it may deem necessary and proper in conformity with the provisions of this chapter and its bylaws. At least one of such directors shall be a municipal official, as defined in subsection (c) of this section, and at least one of such directors shall not be a state employee.

(i) Appointed directors may not designate a representative to perform in their absence their respective duties under this chapter.

(j) The term “director”, as used in this section, shall include such persons so designated as provided in this section and this designation shall be deemed temporary only and shall not affect any applicable civil service or retirement rights of any person so designated.

(k) The appointing authority for any director may remove such director for inefficiency, neglect of duty or misconduct in office after giving the director a copy of the charges against the director and an opportunity to be heard, in person or by counsel, in the director’s defense, upon not less than ten days’ notice. If any director shall be so removed, the appointing authority for such director shall file in the office of the Secretary of the State a complete statement of charges made against such director and the appointing authority’s findings on such statement of charges, together with a complete record of the proceedings.

(l) The authority shall continue as long as it has bonds or other obligations outstanding and until its existence is terminated by law. Upon the termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state of Connecticut.

(m) The directors, members and officers of the authority and any person executing the bonds or notes of the authority shall not be liable personally on such bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof, nor shall any director, member or officer of the authority be personally liable for damage or injury, not wanton or wilful, caused in the performance of such person’s duties and within the scope of such person’s employment or appointment as such director, member or officer.

(n) Notwithstanding the provisions of any other law to the contrary, it shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a director of the authority, provided such trustee, director, partner, officer or individual shall abstain from deliberation, action or vote by the authority in specific respect to such person, firm or corporation.

(P.A. 73-459, S. 5, 26; P.A. 74-330, S. 1, 4; 74-338, S. 5, 94; P.A. 75-445; P.A. 76-170, S. 1, 4; P.A. 77-614, S. 19, 127, 610; P.A. 79-198; P.A. 82-185; P.A. 83-270, S. 1, 2; P.A. 84-331, S. 1, 4; P.A. 87-566; P.A. 88-225, S. 12, 14; 88-266, S. 36, 46; P.A. 89-386, S. 8, 24; P.A. 90-179, S. 8, 9; P.A. 93-423, S. 6; P.A. 94-200, S. 6; May 25 Sp. Sess. P.A. 94-1, S. 23, 128, 130; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 02-46, S. 1; P.A. 03-123, S. 14; June 30 Sp. Sess. P.A. 03-5, S. 1; P.A. 13-285, S. 10.)

History: P.A. 74-330 revised provision re initial appointees so that 2 rather than 3 members to be appointed for 2 years and for 4 years; P.A. 74-338 set starting date for terms at “January first next succeeding their appointment”; P.A. 75-445 allowed all members to designate representative to serve in their stead, previously only commissioners of environmental protection, finance and control and transportation could do so by filing official proxy with chairman and obtaining approval of directors; P.A. 76-170 added Subsec. (m); P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management and personnel policy board (in Subsec. (d)) with commissioner of administrative services and required that salaries be subject to approval of secretary of office of policy and management in Subsec. (d); P.A. 79-198 made technical correction in Subsec. (b); P.A. 82-185 added provisions re ad hoc members of authority in Subsec. (g); Sec. 19-524t transferred to Sec. 22a-261 in 1983; P.A. 83-270 amended Subsec. (b) to include economic development commissioner as ex-officio director of the authority and amended Subsec. (g) to raise the number of directors required for a quorum from five to six to reflect the addition of the commissioner of economic development as an ex-officio director; P.A. 84-331 amended Subsec. (a) by adding provision that the authority is not a state department, institution or agency; P.A. 87-566 amended Subsec. (b) by increasing membership from 11 to 15 members and amended Subsec. (g) to authorize appointment of ad hoc members when a facility is being actively considered rather than upon determination that a facility is feasible and required that governor appoint ad hoc member from municipality which is a facility site upon the municipality’s request; P.A. 88-225 added Subsec. (n) specifying when a financial interest and serving as a director of the authority do not constitute a conflict of interest; P.A. 88-266 amended Subsec. (b) to require the powers of the authority to be vested in and exercised by a board of directors and to repeal requirement that governor’s appointments be made with advice and consent of general assembly, amended Subsec. (c) to require chairman to be appointed by governor with advice and consent of general assembly, amended Subsec. (d) to require president to supervise administrative affairs and technical activities of the authority, amended Subsec. (h) to allow board to delegate board powers to 3 or more directors, at least one of whom shall not be a state employee, instead of to one or more of its directors, officers, agents and employees, amended Subsec. (l) by specifying the authority shall continue “as long as it shall have bonds or other obligations outstanding” and substituted “board” for “authority” in Subsecs. (c), (g), (h) and (i); P.A. 89-386 reduced the number of board members from 15 to 14, eliminating environmental protection commissioner as ex-officio member; P.A. 90-179 amended Subsec. (d) to provide that president’s salary is to be set by the chairman with approval of directors rather than by administrative services commissioner with approval by secretary of the office of policy and management; P.A. 93-423 amended Subsec. (b) to remove chairperson of Connecticut Solid Waste Management Advisory Council as director; P.A. 94-200 amended Subsec. (g) to provide that ad hoc members shall be appointed to represent each facility operated by the authority and that one-half of such members shall be municipal chief elected officials or their designees and deleted prior provisions re ad hoc members; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (b) by making technical change and amended Subsec. (g) to provide that the governor shall appoint a resident of a sited municipality to the board if requested by the legislative body of such municipality, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 02-46 limited the application of Subsec. (b) to “On and before May 31, 2002”, merged existing Subsec. (c) into Subsec. (b) and amended the merged Subsecs. to make technical changes and require the terms of directors serving on May 31, 2002, to expire on said date, added new Subsec. (c) establishing a reconstituted board of directors “On and after June 1, 2002”, amended Subsec. (d) to make technical changes and replace “salary prescribed by the chairman, subject to the approval of the directors” with “salary prescribed by the directors”, amended Subsec. (e) to make technical changes, amended Subsec. (g) to increase the number of directors constituting a quorum from 6 to 7, change the numbers of specified directors required for a quorum and make a technical change, added new Subsec. (h) establishing a steering committee and redesignated existing Subsecs. (h) to (n) as Subsecs. (i) to (o), amended Subsec. (i) to require at least one of the delegated directors to be a municipal official, amended Subsec. (j) to prohibit appointed directors from designating representatives to perform duties in their absence, amended Subsec. (k) to make a technical change, amended Subsec. (l) to change the official authorized to remove a director from the Governor to the appointing authority for the director and make technical changes, and amended Subsec. (n) to make technical changes, effective April 30, 2002; P.A. 03-123 made technical changes in Subsec. (m), effective June 26, 2003; June 30 Sp. Sess. P.A. 03-5 amended Subsec. (b) by reducing number of directors from 13 to 12, reducing number of ex-officio members from 3 to 2, deleting reference to the Secretary of the Office of Policy and Management and making a technical change, amended Subsec. (c) by reducing number of directors from 13 to 11 and deleting provisions re two voting ex-officio members who shall be the Secretary of the Office of Policy and Management and the State Treasurer, or their designees, and amended Subsec. (g) by reducing number of directors constituting a quorum from 7 to 6 and deleting provision re presence of at least one ex-officio director or designee, effective August 20, 2003; P.A. 13-285 deleted former Subsec. (h) re steering committee of board of directors and redesignated existing Subsecs. (i) to (o) as Subsecs. (h) to (n), effective July 12, 2013.



Section 22a-262 - (Formerly Sec. 19-524u). Purposes of authority.

(a) The purposes of the authority shall be:

(1) The planning, design, construction, financing, management, ownership, operation and maintenance of solid waste disposal, volume reduction, recycling, intermediate processing and resources recovery facilities and all related solid waste reception, storage, transportation and waste-handling and general support facilities considered by the authority to be necessary, desirable, convenient or appropriate in carrying out the provisions of the state solid waste management plan and in establishing, managing and operating solid waste disposal and resources recovery systems and their component waste-processing facilities and equipment;

(2) The provision of solid waste management services to municipalities, regions and persons within the state by receiving solid wastes at authority facilities, pursuant to contracts between the authority and such municipalities, regions and persons; the recovery of resources and resource values from such solid wastes; and the production from such services and resources recovery operations of revenues sufficient to provide for the support of the authority and its operations on a self-sustaining basis, with due allowance for the redistribution of any surplus revenues to reduce the costs of authority services to the users thereof provided such surplus revenues shall include any net revenue from activities undertaken pursuant to subdivisions (18) and (19) of subsection (a) of section 22a-266 and subdivision (8) of section 22a-267;

(3) The utilization, through contractual arrangements, of private industry for implementation of some or all of the requirements of the state solid waste management plan and for such other activities as may be considered necessary, desirable or convenient by the authority;

(4) Assistance with and coordination of efforts directed toward source separation for recycling purposes; and

(5) Assistance in the development of industries, technologies and commercial enterprises within the state of Connecticut based upon resources recovery, recycling, reuse and treatment or processing of solid waste.

(b) These purposes shall be considered to be operating responsibilities of the authority, in accordance with the state solid waste management plan, and are to be considered in all respects public purposes. It is the intention of this chapter that the authority shall be granted all powers necessary to fulfill these purposes and to carry out its assigned responsibilities and that the provisions of this chapter, itself, are to be construed liberally in furtherance of this intention.

(P.A. 73-459, S. 6, 26; P.A. 90-179, S. 2, 9; P.A. 98-184, S. 1, 4.)

History: Sec. 19-524u transferred to Sec. 22a-262 in 1983; P.A. 90-179 amended Subdiv. (1) to include recycling and intermediate processing facilities as facilities which may be provided for by the authority; P.A. 98-184 divided existing section into Subsecs. (a) and (b), amended Subsec. (a)(2) to require that surplus revenues include net revenue from activities undertaken pursuant to Secs. 22a-266(a)(18), (a)(19) and 22a-267(8), and amended Subsec. (a)(5) by inserting “technologies” and “and treatment or processing of solid waste”, effective June 4, 1998.



Section 22a-263 - (Formerly Sec. 19-524v). Meetings. Records. Reports. Audits.

The directors of the authority shall meet at least monthly at the call of the chairman and may meet more frequently if necessary and desirable. It shall maintain at all times minutes of its meetings including its considerations, deliberations, decisions and resolutions, which minutes shall be considered public records. It shall maintain all necessary records and data with respect to its operations and shall report quarterly to the Governor and annually to the General Assembly, upon its operations. Such reports shall include but not be limited to a listing of the number and type of waste management service contracts entered into with local government units and persons, and the charges therefor; a listing of the contracts entered into for the services of private industry in the operation of systems and facilities; a map showing the location of all facilities owned or leased by the authority; a schedule of the amounts of waste received and processed in such facilities; a listing of the outstanding issues of notes and bonds of the authority and the payment status thereof; a budget showing the administrative expenses of the authority; a report of revenues of the authority from all sources and of the redistribution of any surplus revenues. The authority shall be subject to audit by the state Auditors of Public Accounts in accordance with normal audit practices prescribed for departments, boards, commissions and other agencies of the state.

(P.A. 73-459, S. 7, 26.)

History: Sec. 19-524v transferred to Sec. 22a-263 in 1983.



Section 22a-263a - Information to be made available to public through the Internet.

The Connecticut Resources Recovery Authority shall make the following information available to the public through the Internet, except for any such information which is not required to be disclosed to the public pursuant to the Freedom of Information Act, as defined in section 1-200:

(1) The schedule of meetings of the board of directors of the authority and each committee established by said board, not later than seven days after such schedule is established;

(2) Draft minutes of each meeting of the board of directors of the authority and each committee established by said board, not later than seven days after each such meeting is held;

(3) Each report required under section 4a-60g, setting forth small and minority-business set-aside program goals and addressing the authority’s progress in meeting said goals, not later than seven days after each such report is required to be submitted to the Commission on Human Rights and Opportunities under said section 4a-60g;

(4) The annual plan of operations which the authority is required to prepare pursuant to section 22a-264, not later than seven days after the plan is promulgated;

(5) Each report that the authority is required to submit to the General Assembly pursuant to the general statutes, not later than seven days after the report is submitted;

(6) Each audit of the authority conducted by the Auditors of Public Accounts, each compliance audit of the authority’s activities conducted pursuant to section 1-122 and each audit conducted by an independent auditing firm, not later than seven days after each such audit is received by the board of directors of the authority; and

(7) A report on any contract between the authority and a person, other than a director, officer or employee of the authority, for the purpose of influencing any legislative or administrative action on behalf of the authority or providing legal advice to the authority. The report shall indicate for each such contract (A) the names of the parties to the contract, (B) the cost of the contract, (C) the term of the contract, (D) a summary of the services to be provided under the contract, (E) the method used by the authority to award the contract, and (F) a summary of the authority’s need for the services provided under the contract. Such report shall be made available through the Internet not later than fifteen days after the contract is entered into between the authority and the person.

(P.A. 02-46, S. 13.)

History: P.A. 02-46 effective January 1, 2003.



Section 22a-263b - Copies of independent audits to be submitted to General Assembly.

The board of directors of the Connecticut Resources Recovery Authority shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding a copy of each audit of the authority conducted by an independent auditing firm, not later than seven days after the audit is received by said board of directors.

(P.A. 02-46, S. 14.)

History: P.A. 02-46 effective April 30, 2002.



Section 22a-264 - (Formerly Sec. 19-524w). Activities and operations.

The activities of the authority in providing or contracting to provide solid waste management services to the state, regions, municipalities and persons, in implementing the state resources recovery system and in planning, designing, financing, constructing, managing or operating solid waste facilities, including their location, size and capabilities, shall be in conformity with applicable statutes and regulations and with the state solid waste management plan as promulgated by the Commissioner of Energy and Environmental Protection. The authority shall have power to assist in the preparation, revision, extension or amendment of the state solid waste management plan, and the Department of Energy and Environmental Protection is hereby authorized to utilize, by contract or other agreement, the capabilities of the authority for the carrying out of such planning functions. The authority shall have power to revise and update, as may be necessary to carry out the purposes of this chapter, that portion of the state solid waste management plan defined as the “solid waste management system”. To effect such revision and updating, the authority shall prepare an annual plan of operations which shall be reviewed by the Commissioner of Energy and Environmental Protection for consistency with the state solid waste management plan. Upon approval by the Commissioner of Energy and Environmental Protection and by a two-thirds vote of the authority’s full board of directors, the annual plan of operations shall be promulgated. Any activities of the authority carried out to assist in the development of industry and commerce based upon the availability of recovered resources for recycling and reuse shall be coordinated to the extent practicable with plans and activities of Connecticut Innovations, Incorporated with due consideration given to the secondary materials industries operating within the state of Connecticut.

(P.A. 73-459, S. 8, 26; P.A. 74-338, S. 70, 94; P.A. 83-112; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 74-338 replaced Connecticut development commission with Connecticut development authority; Sec. 19-524w transferred to Sec. 22a-264 in 1983; P.A. 83-112 authorized the commissioner of environmental protection to review the plan of operation, and required commissioner’s approval as well as that of authority’s board of directors for promulgation of plan; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 22a-265 - (Formerly Sec. 19-524x). Powers, generally.

The authority shall have power to:

(1) Employ a staff of not to exceed seventy personnel, exclusive of the directors, and to fix their duties, qualifications and compensation provided before employing more than forty-five persons the board of directors shall, by a two-thirds vote of all the members, establish the maximum number of employees which may be employed;

(2) Establish offices where necessary in the state of Connecticut;

(3) Make and enter into any contract or agreement necessary or incidental to the performance of its duties and execution of its powers;

(4) Sue and be sued;

(5) Have a seal and alter it at pleasure;

(6) Make and alter bylaws and rules and regulations with respect to the exercise of its own powers;

(7) Conduct such hearings, examinations and investigations as may be necessary and appropriate to the conduct of its operations and the fulfillment of its responsibilities;

(8) Obtain access to public records and apply for the process of subpoena if necessary to produce books, papers, records and other data;

(9) Charge reasonable fees for the services it performs and waive, suspend, reduce or otherwise modify such fees, provided such user fees shall apply uniformly within each municipality to all users who are provided with waste management services with respect to a given type or category of wastes, in accordance with criteria established by the authority, and provided further no change may be made in user fees without at least sixty days prior notice to the users affected thereby;

(10) Purchase, lease or rent such real and personal property as it may deem necessary, convenient or desirable;

(11) Appoint such state and local advisory councils as it may from time to time deem advisable, including but not limited to state and local councils on the continuation and utilization of source-separation and recycling efforts to benefit the people of the state;

(12) Otherwise, do all things necessary for the performance of its duties, the fulfillment of its obligations, the conduct of its operations, the maintenance of its working relationships with municipalities, regions and persons, and the conduct of a comprehensive program for solid waste disposal and resources recovery, and for solid waste management services, in accordance with the provisions of the state solid waste management plan, applicable statutes and regulations and the requirements of this chapter;

(13) Receive and accept, from any source, aid or contributions, including money, property, labor and other things of value;

(14) To invest any funds not needed for immediate use or disbursement in obligations issued or guaranteed by the United States of America or the state of Connecticut and in obligations that are legal investments for savings banks in this state; and

(15) To adopt regular procedures for exercising its power under this chapter not in conflict with other provisions of the general statutes.

(P.A. 73-459, S. 9, 26; P.A. 86-66, S. 1, 2; P.A. 88-266, S. 37, 46; P.A. 89-299, S. 1, 3.)

History: Sec. 19-524x transferred to Sec. 22a-265 in 1983; P.A. 86-66 amended Subdiv. (1) by increasing the staff authorization from 30 to 40 persons; P.A. 88-266 substituted “forty-five” for “forty” in Subdiv. (1), repealed Subdiv. (3) re power to retain or employ certain persons and added new Subdiv. (3) re power to make or enter into contracts or agreements and new Subdivs. (13), (14) and (15) re powers to receive and accept aid or contributions, investment of funds and adoption of procedures; P.A. 89-299 amended Subdiv. (1) to increase the maximum number of employees from 45 to 70 persons and added provision requiring establishment of maximum number of employees by the board of directors.



Section 22a-265a - Expenditures for outside consultants.

If, during any fiscal year the number of employees authorized by the board pursuant to subdivision (1) of section 22a-265 exceeds forty-five, expenditures by the authority for outside consultants during such fiscal year shall be reduced below expenditures for outside consultants for the previous fiscal year by an amount equal to expenditures for such additional employees in excess of forty-five unless during such fiscal year municipalities contract with the authority for the development or operation of additional recycling, intermediate processing or resources recovery processing facilities.

(P.A. 89-299, S. 2, 3; P.A. 90-179, S. 3, 9.)

History: P.A. 90-179 provided that the reduction of expenditures for consultants did not apply if municipalities contract with the authority for the development of recycling, intermediate processing or resources recovery processing facilities.



Section 22a-266 - (Formerly Sec. 19-524y). Particular powers; contract authorizations.

(a) To accomplish the purposes of this chapter, the authority shall have power to:

(1) Own, manage and use real property or any interest therein;

(2) Determine the location and character of any project to be developed under the provisions of this chapter, subject to applicable statutes and regulations and the requirements of the state-wide solid waste management plan;

(3) Purchase, receive by gift or otherwise, lease, exchange, or otherwise acquire and construct, reconstruct, improve, maintain, equip and furnish such waste management projects as are called for by the state solid waste management plan;

(4) Sell or lease to any person, all or any portion of a waste management project, for such consideration and upon such terms as the authority may determine to be reasonable;

(5) Mortgage or otherwise encumber all or any portion of a project whenever, in the opinion of the authority, such action is deemed to be in furtherance of the purposes of this chapter;

(6) Grant options to purchase, or to renew a lease for, any authority waste management project on such terms as the authority may determine to be reasonable;

(7) Acquire, by purchase, gift, transfer, or by condemnation for public purposes, and manage and operate, hold and dispose of real property and, subject to agreements with lessors or lessees, develop or alter such property by making improvements and betterments with the purpose of enhancing the value and usefulness of such property;

(8) Make plans, surveys, studies and investigations necessary or desirable, in conformity with the state plan and with due consideration for local or regional plans, to carry out authority functions with respect to the acquisition, use and development of real property and the design and construction of systems and facilities;

(9) Make short and long range plans, consistent with the provisions of the state solid waste management plan, for the processing and transportation of solid wastes and recovered resources by authority-owned facilities;

(10) Design or provide for the design of solid waste management facilities including design for the alteration, reconstruction, improvement, enlargement or extension of existing facilities;

(11) Construct, erect, build, acquire, alter, reconstruct, improve, enlarge or extend waste management projects including provision for the inspection and supervision thereof and the engineering, architectural, legal, fiscal and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures and any other actions incidental thereto;

(12) Own, operate and maintain waste management projects and make provision for their management and for the manufacturing, processing and transportation operations necessary to derive recovered resources from solid waste, and contracting for the sale of such;

(13) Enter upon lands and waters, as may be necessary, to make surveys, soundings, borings and examinations in order to accomplish the purposes of this chapter;

(14) Contract with municipal and regional authorities and state agencies to provide waste management services in accordance with the provisions of section 22a-275 and to plan, design, construct, manage, operate and maintain solid waste disposal and processing facilities on their behalf;

(15) Design and construct improvements or alterations on properties which it owns or which it operates by contract on behalf of municipal or regional authorities, including the restoration of terminated dumps and landfills to beneficial public or private use;

(16) Contract for services in the performance of architectural and engineering design, the supervision of design and construction, system management and facility management; for such professional or technical services as are specified in subdivision (3) of section 22a-265; and for such other professional or technical services as may require either prequalification of a contractor or the submission by any individual, firm or consortium or association of individuals or firms of a proposal in response to an official request for proposal or similar written communication of the authority that is issued or made pursuant to the contracting procedures adopted under section 22a-268a, whenever such services are, in the discretion of the authority, deemed necessary, desirable or convenient in carrying out the purposes of the authority;

(17) Contract for the construction of solid waste facilities with private persons or firms, or consortia of such persons or firms, pursuant to applicable provisions of this chapter, the requirements of applicable regulations, the contracting procedures adopted under section 22a-268a and the state plan and in accordance with such specifications, terms and conditions as the authority may deem necessary or advisable;

(18) Assist in the development of industries and commercial enterprises and the planning, design, construction, financing, management, ownership, operation and maintenance of systems, facilities and technology within the state based upon or related to resources recovery, recycling, reuse, treatment, processing or disposal of solid waste provided any net revenue to the authority from activities, contracts, products or processes undertaken pursuant to this subdivision shall be distributed so as to reduce the costs of other authority services to the users thereof on a pro rata basis proportionate to costs paid by such users;

(19) Act as an electric supplier or an electric aggregator pursuant to public act 98-28* provided any net revenue to the authority from activities, contracts, products or processes undertaken pursuant to this subdivision, after payment of principal and interest on bonds and repayment of any loans or notes of the authority, shall be distributed so as to reduce the costs of other authority services to the users thereof on a pro rata basis proportionate to costs paid by such users. In acting as an electric supplier or an electric aggregator pursuant to any license granted by the Public Utilities Regulatory Authority, the authority may enter into contracts for the purchase and sale of electricity and electric generation services, provided such contracts are solely for the purposes of ensuring the provision of safe and reliable electric service and protecting the position of the authority with respect to capacity and price.

(b) Any contracts authorized by this chapter shall be entered into by the authority (1) on the same basis and subject to the same limitations and considerations applicable to municipal and regional resources recovery authorities pursuant to subsection (c) of section 7-273bb, and (2) pursuant to the contracting procedures adopted under section 22a-268a, except that in entering into a contract for a resources recovery facility, solid waste facility, volume reduction plant or solid waste management system, the authority shall consider the best interests of the municipality or region to be served by such facility, plant or system.

(c) The authority shall have power, in its discretion, either to purchase on a centralized basis, heavy solid waste processing equipment to be installed in waste management projects, or to require such purchase and installation as part of a construction contract. The authority shall conduct its contracting and purchasing operations in accordance with its regularly adopted and promulgated procurement policies, including the contracting procedures adopted under section 22a-268a and specific rules and procedures on purchasing and contracting approved by a two-thirds vote of its full board of directors. In procuring services with respect to the establishment, management and operation of transfer stations, and the transportation of solid wastes therefrom to a solid waste facility, the authority and its subcontractors shall insofar as is practicable give preference to firms based in Connecticut. Whenever the authority determines that a contract for facility management shall be awarded on other than a competitive bidding basis, in accordance with applicable provisions of subdivision (16) of subsection (a) of this section, subsection (b) of this section, section 22a-268 and the contracting procedures adopted under section 22a-268a, the directors shall, at least sixty days prior to the award date, pass a resolution expressing their intent to award and shall within ten days cause a copy of such resolution to be printed in one daily and one weekly newspaper published within the state. Thereupon, interested parties who so desire may, within thirty days, petition the directors with respect to such contract and offer evidence in extenuation before a referee appointed by the chairperson. Such referee shall not be an employee of the authority and shall report the referee’s findings with respect to such petition and evidence to the directors at least ten days prior to the projected award date. The directors shall give due consideration to such findings in determining the final award of the contract.

(P.A. 73-459, S. 10, 26; P.A. 77-193; P.A. 87-451, S. 3, 5; P.A. 98-184, S. 2, 4; P.A. 02-46, S. 5, 10, 11; P.A. 11-80, S. 1.)

*Note: Public act 98-28 is entitled “An Act Concerning Electric Restructuring”. (See Reference Table captioned “Public Acts of 1998” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 77-193 required that subcontractors, as well as the authority, give preference to Connecticut firms in Subsec. (c); Sec. 19-524y transferred to Sec. 22a-266 in 1983; P.A. 87-451 replaced previously existing provisions of Subsec. (b) with new provisions making any contract subject to limitations and considerations applicable to municipal and regional resources recovery authorities; P.A. 98-184 added Subsec. (a)(18) and (19) re power to assist in development of industries and commercial enterprises and activities based on or related to resources recovery, recycling, reuse, treatment, processing or disposal of solid waste and re power to act as an electric aggregator, effective June 4, 1998; P.A. 02-46 amended Subsec. (a)(16) and (17) by adding provisions re contracting procedures adopted under Sec. 22a-268a, effective January 1, 2003, and amended Subsec. (a)(19) by giving the authority power to act as an energy supplier, inserting “, after payment of principal and interest on bonds and repayment of any loans or notes of the authority,” and adding provision authorizing the authority to enter into contracts for purchase and sale of electricity and electric generation services, effective April 30, 2002, and amended Subsecs. (b) and (c) by adding provisions re contracting procedures adopted under Sec. 22a-268a and making technical changes, effective January 1, 2003; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a)(19), effective July 1, 2011.

Cited. 19 CA 489.



Section 22a-267 - (Formerly Sec. 19-524z). Powers, fiscal.

The authority shall have the power to:

(1) Accept gifts, grants or loans of funds, property or service from any source, public or private, and comply, subject to the provisions of this chapter, with the terms and conditions thereof;

(2) Receive funds from the sale of the bonds or other obligations of municipal and regional authorities and from the sale of obligations of the authority and its real and personal properties;

(3) Receive funds or revenues from the sale of products, materials, fuels and energy in any form derived from the processing of solid waste by systems, facilities and equipment under its jurisdiction, and receive revenues in the form of rents, fees and charges paid by units or agencies of state and local government, and by private persons and organizations, to compensate the authority for the use of its facilities or the performance of its services;

(4) Accept from a federal agency loans or grants for use in carrying out its purposes and enter into agreements with such agency respecting any such loans or grants;

(5) Make loans to any municipal or regional authority or to any person for the planning, design, acquisition, construction, reconstruction, improvement, equipping and furnishing of a waste management project, which loans shall be secured by loan agreements, contracts or any other instruments or agreements with respect to the use of fees and charges, upon such terms and conditions as the authority shall determine reasonable in connection with such loans, including provisions for the establishment and maintenance of reserve funds, and in the exercise of powers granted in this section in connection with the project for any such municipal or regional authority or private person, to require the inclusion in any contract, loan agreement or other instrument, of such provisions for the construction, use, operation and maintenance and the payment of operating and other costs of a project as the authority may deem necessary or desirable, and in connection with the making of such loans, the authority may purchase, acquire and take assignments and the notes and bonds of municipal or regional authorities and persons and receive other forms of security and evidences of indebtedness, and in furtherance of the purposes of this chapter and to assure the payment of the principal and interest of such loans, and in order to assure the payment of the principal and interest on bonds or notes of the authority issued to provide funding for such loans, may attach, seize, purchase, acquire, accept or take title to any project by conveyance, and may sell, lease or rent any such project for a use specified in this chapter;

(6) The directors of the authority may by resolution, in accordance with the provisions and stipulations of this chapter and the authority’s general and other bond resolutions, authorize both the segregation of such authority revenues as may at any time be adjudged by said directors to be surplus to the needs of the authority to meet its contractual and other obligations and to provide for its operations or other business purposes, and the equitable redistribution of such segregated surplus revenues to some or all of the users of the system in accordance with applicable provisions of the state solid waste management plan;

(7) (A) In connection with, or incidental to, the issuance or carrying of bonds, or acquisition or carrying of any investment or program of investment, the authority may enter into any contract which the authority determines to be necessary or appropriate to place the obligation or investment of the authority, as represented by the bonds, investment or program of investment and the contract or contracts, in whole or in part, on the interest rate, currency, cash flow, or other basis desired by the authority, including, without limitations, contracts commonly known as interest rate swap agreements, currency swap agreements, forward payment conversion agreements, futures, or contracts providing for payments based on levels of, or changes in, interest rates, currency exchange rates, stock or other indices, or contracts to exchange cash flows or a series of payments, or contracts, including, without limitation, interest rate floors or caps, options, puts or calls to hedge payment, currency, rate, spread, or similar exposure or, contracts for the purchase of option rights with respect to the mandatory or optional tender for purchase or redemption of bonds, notes or other obligations of the authority, which are subject to mandatory or optional tender or redemption, including the issuance of certificates evidencing the right of the owner to exercise such option rights. These contracts or arrangements may also be entered into by the authority in connection with, or incidental to, entering into or maintaining any agreement which secures its bonds, notes or other obligations, subject to the terms and conditions thereof respecting outstanding obligations;

(B) Bonds issued by the authority may be payable in accordance with their terms, in whole or in part, in currency other than lawful money of the United States of America, provided the authority enter into a currency swap or similar agreement for payments in lawful money of the United States of America, which covers the entire amount of the debt service payment obligation of the authority with respect to the bonds payable in other currency, and provided further, that if the term of that agreement is less than the term of the bonds, the authority shall include a best efforts covenant to enter into additional agreements as may be necessary to cover the entire amount of the debt service payment obligation;

(C) In connection with, or incidental to, the issuance or carrying of bonds, notes or other obligations or entering into any of the contracts or agreement referred to in subparagraph (A) of this subdivision, the authority may enter into credit enhancement or liquidity agreements, with payment, interest rate, currency, security, default, remedy and other terms and conditions as the authority determines;

(8) Enter into any contractual arrangement with any person to obtain rights from or in an invention or product, or the proceeds therefrom, or rights to any and all forms of equity instruments, including, but not limited to, common and preferred stock, warrants, options, convertible debentures, limited and general partnership interests and similar types of instruments, in connection with the development or operation of any system, facility or technology based on or related to resources recovery, recycling, reuse, treatment, processing or disposal of solid waste or in connection with the remediation or development of property owned by the authority on July 1, 2001, provided any net revenue to the authority from activities, contracts, products or processes undertaken pursuant to this subdivision shall be distributed so as to reduce the costs of other authority services to the users thereof on a pro rata basis proportionate to costs paid by such users. Notwithstanding the provisions of this subdivision, the authority shall not perform residential or commercial waste collection services in the state other than services permitted under the provisions of this chapter rendered at any landfill, waste disposal, waste transfer or waste processing facility provided the authority may otherwise assist in the exercise of the powers conferred by chapter 103b.

(P.A. 73-459, S. 11, 26; P.A. 93-372, S. 1, 4; P.A. 98-184, S. 3, 4; June Sp. Sess. P.A. 01-9, S. 117, 131.)

History: Sec. 19-524z transferred to Sec. 22a-267 in 1983; P.A. 93-372 added Subdiv. (7) authorizing the authority to enter into contracts to obtain more favorable interest rates on bonds, effective June 30, 1993; P.A. 98-184 added new Subdiv. (8) re power to enter into contractual arrangements re inventions or products or development or operation of systems, facilities or technologies based on or related to resources recovery, recycling, reuse, treatment, processing or disposal of solid waste, effective June 4, 1998; June Sp. Sess. P.A. 01-9 added power of authority to enter into contracts in connection with the remediation or development of property owned by the authority on July 1, 2001, effective July 1, 2001.



Section 22a-268 - (Formerly Sec. 19-524aa). Powers to contract with private sector.

The authority shall utilize private industry, by contract, to carry out the business, design, operating, management, marketing, planning and research and development functions of the authority, unless the authority determines that it is in the public interest to adopt another course of action. The authority is hereby empowered to enter into long-term contracts with private persons for the performance of any such functions of the authority which, in the opinion of the authority, can desirably and conveniently be carried out by a private person under contract provided any such contract shall contain such terms and conditions as will enable the authority to retain overall supervision and control of the business, design, operating, management, transportation, marketing, planning and research and development functions to be carried out or to be performed by such private persons pursuant to such contract. Such contracts shall be entered into either on a competitive negotiation or competitive bidding basis, and the authority in its discretion may select the type of contract it deems most prudent to utilize, pursuant to the contracting procedures adopted under section 22a-268a and considering the scope of work, the management complexities associated therewith, the extent of current and future technological development requirements and the best interests of the state. Whenever a long-term contract is entered into on other than a competitive bidding basis, the criteria and procedures therefor shall conform to applicable provisions of subdivision (16) of subsection (a) and subsections (b) and (c) of section 22a-266, provided however, that any contract for a period of over five years in duration, or any contract for which the annual consideration is greater than fifty thousand dollars shall be approved by a two-thirds vote of the authority’s full board of directors. The terms and conditions of such contracts shall be determined by the authority, as shall the fees or other similar compensation to be paid to such persons for such contracts. The contracts entered into by the authority shall not be subject to the approval of any other state department, office or agency. However, copies of all contracts of the authority shall be maintained by the authority as public records, subject to the proprietary rights of any party to the contract. Nothing of the aforesaid shall be deemed to restrict the discretion of the authority to utilize its own staff and work force for the performance of any of its assigned responsibilities and functions whenever, in the discretion of the authority, it becomes necessary, convenient or desirable to do so. Any litigation with respect to any terms, conditions or provisions of any contract of the authority, or the performance or nonperformance of same by either party, shall be tried before a judge of the Superior Court of Connecticut.

(P.A. 73-459, S. 12, 26; P.A. 90-230, S. 90, 101; P.A. 97-102, S. 3; P.A. 02-46, S. 12.)

History: Sec. 19-524aa transferred to Sec. 22a-268 in 1983; P.A. 90-230 made technical change at end of section by substituting “judge” for “justice”; P.A. 97-102 deleted a requirement that contracts of the authority be filed with the State Treasurer; P.A. 02-46 substituted “shall be entered into either on a competitive negotiation or competitive bidding basis” for “may be entered into either on a negotiated or an open-bid basis”, added “pursuant to the contracting procedures adopted under section 22a-268a” and substituted “competitive bidding” for “open-bid”, effective January 1, 2003.

Cited. 19 CA 489.



Section 22a-268a - Written procedures.

The board of directors of the Connecticut Resources Recovery Authority shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, including a requirement of board approval for any such nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for (A) the business, design, operating, management, construction, transportation, marketing, planning and research and development functions of the authority, (B) financial, legal, bond underwriting and other professional services, and (C) supplies, materials and equipment, including (i) notwithstanding any provision of this chapter, standards for determining when contracts described in this subdivision (4) shall be awarded on the basis of competitive bidding or competitive negotiation, an exemption for small purchases, and criteria for waiving competitive bidding or competitive negotiation, and (ii) a requirement that the authority solicit proposals at least once every three years for each such professional service which it uses; (5) issuing and retiring bonds, bond anticipation notes and other obligations of the authority; (6) awarding loans, grants and other financial assistance, including eligibility criteria, the application process and the role played by the authority’s staff and board of directors; and (7) the use of surplus funds to the extent authorized under this chapter or other provisions of the general statutes.

(P.A. 88-266, S. 38, 46; P.A. 02-46, S. 9.)

History: P.A. 02-46 amended Subdiv. (4) to add provisions re contracting for business, design, operating, management, construction, transportation, marketing, planning and research and development functions, recontracting for supplies, materials and equipment and re standards for award of contracts, to change “service” to “professional service” and to make technical changes, effective January 1, 2003.



Section 22a-268b - Performance incentive plan for officers and employees of the authority.

Any performance incentive plan for officers and employees of the Connecticut Resources Recovery Authority that authorizes payments in addition to established salaries shall be in writing, apply to all officers and employees of the authority, provide for any such payment to be made on the basis of both the job performance of the officer or employee and the overall financial performance of the authority, and be subject to the approval of the board of directors of the authority pursuant to section 22a-261. No payments under such plan shall be made during any year that annual salary increases have been suspended. The provisions of this section shall not (1) limit the rights of any officer or employee under an existing collective bargaining agreement or (2) prohibit the payment of extra or overtime pay for extra or overtime work in accordance with written procedures adopted pursuant to section 22a-268a.

(P.A. 02-46, S. 7.)

History: P.A. 02-46 effective January 1, 2003.



Section 22a-268c - Attorney General supervision over legal matters and claims from authority-Enron-Connecticut Light and Power Company transaction.

Notwithstanding any provision of the general statutes, the Attorney General shall have supervision over all legal matters and claims of the Connecticut Resources Recovery Authority arising from the Connecticut Resources Recovery Authority-Enron-Connecticut Light and Power Company transaction. The Attorney General may appear for the Connecticut Resources Recovery Authority in all civil suits and other civil proceedings arising from said transaction, and all such suits and proceedings shall be conducted by the Attorney General or under the direction of the Attorney General.

(P.A. 02-46, S. 2.)

History: P.A. 02-46 effective April 30, 2002.



Section 22a-268c to 22a-268f - to 22a-268f. Attorney General supervision over legal matters and claims from authority-Enron-Connecticut Light and Power Company transaction. Temporary borrowing from the state to support repayment of debt on behalf of Mid-Connecticut Project; financial mitigation plan; reports; discussions re extensions of municipal contracts; reporting and examination for term of loans. Report on authority efforts to mitigate effects of losses from authority-Enron-Connecticut Light and Power Company transaction. Special committees to study options for municipal solid waste disposal.

Sections 22a-268c to 22a-268f, inclusive, are repealed, effective July 12, 2013.

(P.A. 02-46, S. 2–4; P.A. 03-133, S. 1; June 30 Sp. Sess. P.A. 03-5, S. 2; P.A. 13-285, S. 12.)



Section 22a-268d - Temporary borrowing from the state to support repayment of debt on behalf of Mid-Connecticut Project. Financial mitigation plan. Reports. Discussions re extensions of municipal contracts. Reporting and examination for term of loans.

(a) The Connecticut Resources Recovery Authority may, with the approval of two-thirds of the appointed directors of the authority at a duly called meeting of said authority, and with the subsequent approval of the State Treasurer and the Secretary of the Office of Policy and Management, borrow temporarily from the state for the purposes of supporting the repayment of debt issued by the authority on behalf of the Mid-Connecticut Project for the fiscal years ending June 30, 2003, and June 30, 2004, an amount not to exceed twenty-two million dollars, in accordance with the provisions of this section, provided the principal and interest from such loan shall be repaid prior to the end of the fiscal year ending June 30, 2012. The Connecticut Resources Recovery Authority may, with the approval of two-thirds of the appointed directors of the authority at a duly-called-for meeting of said authority, and with the subsequent approval of the State Treasurer and the Secretary of the Office of Policy and Management, borrow temporarily from the state for the purposes of supporting the repayment of debt issued by the authority on behalf of the Mid-Connecticut Project for fiscal years subsequent to fiscal year ending June 30, 2004, an amount in the aggregate not to exceed ninety-three million dollars in accordance with the provisions of this section. To the extent possible, as determined by the State Treasurer and the Secretary of the Office of Policy and Management, any loans made pursuant to this section shall be collateralized. Prior to any such borrowing, or the draw-down of an amount pursuant to a master loan agreement entered into between the authority and the state, the authority shall submit to the State Treasurer and the Secretary of the Office of Policy and Management a financial mitigation plan which shall include, but not be limited to, a plan to minimize tipping fees for municipalities that have entered into solid waste disposal services contracts with the authority and any additional information the State Treasurer and the secretary may require. Such financial mitigation plan shall include information detailing the efforts that the authority has made to reduce the amount necessary to borrow from the state, including, but not limited to, the reduction of general administration and costs, renegotiation of vendor contracts, efforts to increase the price paid for the sale of steam or electricity, efforts to assess the viability of the sale of hard assets of the project and an analysis of the staffing levels, performance and qualifications of staff and members of the board of directors. In addition, the authority shall provide the State Treasurer and the secretary with its proposed budget for the ensuing fiscal year, a three-year financial plan, a cash flow analysis showing the need for the current and projected future borrowings, and the most recent certified audit of the authority, on an annual basis. Such loans shall be repaid as provided in a repayment schedule established by the State Treasurer and the secretary and shall bear and pay interest as shall be determined by the State Treasurer in the best interest of the state. The State Treasurer is authorized to establish fixed or variable interest rates for such loans based upon the interest rate of the Short Term Investment Fund or the interest rate of any borrowing by the state that may be required to fund the loans to the authority. The repayments of principal and the interest applicable to any such loans made shall be paid to the State Treasurer in accordance with a repayment plan established by the State Treasurer and the secretary. Such loans shall be subordinate to all bonded indebtedness of the authority.

(b) The Connecticut Resources Recovery Authority shall submit, on a quarterly basis, reports detailing the status of the financial mitigation plan as described in subsection (a) of this section to the State Treasurer, the Secretary of the Office of Policy and Management and to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding.

(c) The Connecticut Resources Recovery Authority shall enter into discussions with municipalities that have entered into solid waste disposal services contracts with the Mid-Connecticut Project to determine the interest of said municipalities in extending these contracts beyond the fiscal year ending June 30, 2012. The Connecticut Resources Recovery Authority shall include the status of these discussions in the quarterly reports required under subsection (b) of this section.

(d) For the term of all loans made to the Connecticut Resources Recovery Authority by the state, the Connecticut Resources Recovery Authority shall be subject to the provisions of section 4-67.

(P.A. 02-46, S. 3; June 30 Sp. Sess. P.A. 03-5, S. 2.)

History: P.A. 02-46 effective April 30, 2002; June 30 Sp. Sess. P.A. 03-5 designated existing provisions as Subsec. (a) and amended said Subsec. by deleting provision re borrowing not to exceed $115,000,000 in the aggregate, adding provisions re borrowing not to exceed $22,000,000 for the fiscal years ending June 30, 2003, and June 30, 2004, with principal and interest repayment prior to end of fiscal year ending June 30, 2012, re borrowing not to exceed $93,000,000 for fiscal years subsequent to fiscal year ending June 30, 2004, re loans made pursuant to section to be collateralized and re analysis of staffing levels, performance and qualifications of staff and board members, replacing provision re submission of financial mitigation plan “for approval by” with provision re submission of said plan “to” the State Treasurer and secretary, and adding provision re providing financial information “on an annual basis”, added Subsec. (b) re quarterly reports, added Subsec. (c) re contract extension discussions with municipalities, and added Subsec. (d) re applicability of Sec. 4-67 for term of loans, effective August 20, 2003.



Section 22a-268e - Report on authority efforts to mitigate effects of losses from authority-Enron-Connecticut Light and Power Company transaction.

The board of directors of the Connecticut Resources Recovery Authority shall include in the annual report required under section 1-123 a description of the efforts of the authority to mitigate the effects of any loss of revenue from the Connecticut Resources Recovery Authority-Enron-Connecticut Light and Power Company transaction. The board shall also submit said annual report to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding.

(P.A. 02-46, S. 4.)

History: P.A. 02-46 effective April 30, 2002.



Section 22a-268f - Special committees to study options for municipal solid waste disposal.

Not later than three years before the last maturity date of any outstanding bond issuance for a waste management project, as defined in section 22a-260, administered by the Connecticut Resources Recovery Authority, the board of directors of the authority shall establish a special committee for such project consisting of five representatives of the authority and not more than five representatives jointly designated by the municipalities having a contract with the authority for such project. At least two years before such last maturity date, such special committee shall study and present to said board of directors options for disposing of solid waste from such municipalities after the expiration of such contract. Such options shall include, but shall not be limited to, private sector management of such solid waste disposal.

(P.A. 03-133, S. 1.)

History: P.A. 03-133 effective July 1, 2003.



Section 22a-269 - (Formerly Sec. 19-524bb). Bonds of the authority.

(a) Subject to the approval of the Treasurer of the state, and any other limitations of this chapter, the authority may borrow money and issue its bonds and notes from time to time and use the proceeds thereof for the purposes and powers of the authority and to accomplish the purposes of this chapter and to pay all of the costs of the authority incident to and necessary in connection with the carrying out of such purposes, including providing funds to be paid into any fund or funds to secure such bonds or notes in such principal amount subject to the provisions of this chapter as in the opinion of the authority, shall be necessary to provide sufficient funds for implementing such powers and achieving such purposes. The notes and bonds issued by the authority shall be general obligations of the authority payable out of any revenues or other receipts, funds or moneys of the authority, subject only to any agreements with the holders of particular notes or bonds pledging any particular revenues, receipts, funds or moneys except as otherwise expressly provided by resolution of the authority and in such event such bonds or notes shall be special obligations of the authority payable solely from any revenues or other receipts, funds or moneys of the authority pledged therefor and subject only to any agreements with the holders of particular notes and bonds pledging any particular revenues, receipts, funds or moneys. Such bonds or notes may be executed and delivered in such manner and at such times, may be in such form and denominations and of such tenor and maturity or maturities, may be in bearer or registered form, as to principal and interest or as to principal alone, may be payable at such time or times in the case of any such note or renewals thereof not exceeding five years from the date of issue of such note and in the case of any such bond not exceeding forty years from the date thereof, may be payable at such place or places whether within or without the state, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, and may contain such provisions not inconsistent with this chapter, as shall be provided in the resolution of the authority authorizing the issuance of the bonds or notes.

(b) Issuance by the authority of one or more series of bonds or notes for one or more purposes shall not preclude it from issuing other bonds or notes in connection with the same project or any other projects, but the proceeding wherein any subsequent bonds or notes may be issued shall recognize and protect any prior pledge made for any prior issue of bonds or notes unless in the resolution authorizing such prior issue the right is reserved to issue subsequent bonds on a parity with such prior issue.

(c) Subject to the approval of the Treasurer of the state, any bonds or notes of the authority may be sold at such price or prices, at public or private sale, in such manner and from time to time as may be determined by the authority, and the authority may pay all costs, expenses, premiums and commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof; and any moneys of the authority, including proceeds from the sale of any bonds and notes, and revenues, receipts and income from any of its projects, may be invested and reinvested in such obligations, securities and other investments or deposited or redeposited in such bank or banks as shall be provided in the resolution or resolutions of the authority authorizing the issuance of the bonds and notes.

(d) The authority is authorized to provide for the issuance of its bonds for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extension or enlargements of a project or any portion thereof. The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date, and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(e) Whether or not the bonds or notes are of such form and character as to be negotiable instruments under article 8 of title 42a, the bonds or notes shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of article 8 of said title 42a, subject only to the provisions of the bonds or notes for registration.

(f) The principal of and interest on bonds issued by the authority may be secured by a pledge of any revenues and receipts of the authority derived from any project and may be additionally secured by the assignment of a lease of any project for the construction and acquisition of which said bonds are issued and by an assignment of the revenues and receipts derived by the authority from any such lease. The payment of principal and interest on such bonds may be additionally secured by a pledge of any other property, revenues, moneys or funds available to the authority for such purpose. The resolution authorizing the issuance of any such bonds or notes and any such lease may contain agreements and provisions respecting the establishment of reserves to secure such bonds or notes, the maintenance and insurance of the projects covered thereby, the fixing and collection of rents for any portion thereof leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds and notes and limiting or abrogating the right of the holders of any bonds and notes of the authority to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee; provision for a trust agreement by and between the authority and a corporate trust which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any assets or income from assets to which or in which the authority has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds or notes and not otherwise in violation of law, and such agreement may provide for the restriction of the rights of any individual holder of bonds or notes of the authority and may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the authority, persons and collective holders of bonds or notes of the authority and the trustee; and covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds or notes of the authority, or which, in the discretion of the authority, will tend to make any bonds or notes to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated herein; and any other matters of like or different character, which in any way affect the security or protection of the bonds or notes, all as the authority shall deem advisable and not in conflict with the provisions hereof. Each pledge, agreement, or assignment of lease made for the benefit or security of any of the bonds or notes of the authority shall be in effect until the principal of and interest on the bonds or notes for the benefit of which the same were made have been fully paid, or until provision has been made for the payment in the manner provided in the resolution or resolutions authorizing their issuance. Any pledge made in respect of such bonds or notes shall be valid and binding from the time when the pledge is made; moneys or rents so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution, trust indenture nor any other instrument by which a pledge is created need be recorded. The resolution authorizing the issuance of such bonds or notes may provide for the enforcement of any such pledge or security in any lawful manner.

(g) The authority may provide in any resolution authorizing the issuance of bonds or notes that any project or part thereof or any addition, improvement, extension or enlargement thereof, may be constructed by the authority or any designee of the authority, and may also provide in such proceedings for the time and manner of and requisites for disbursements to be made for the cost of such construction and disbursements as the authority shall deem necessary or appropriate.

(P.A. 73-459, S. 13, 26; P.A. 74-338, S. 71, 94.)

History: P.A. 74-338 made technical correction, substituting “evidenced” for “evidence” in Subsec. (a); Sec. 19-524bb transferred to Sec. 22a-269 in 1983.



Section 22a-270 - (Formerly Sec. 19-524cc). Tax exemption of authority, lessees and operators. Assessment and taxation of certain leased authority property.

(a) The exercise of the powers granted by this chapter constitute the performance of an essential governmental function and the authority shall not be required to pay any taxes or assessments upon or in respect of a project, or any property or moneys of the authority, levied by any municipality or political subdivision or special district having taxing powers of the state, nor shall the authority be required to pay state taxes of any kind, and the authority, its projects, property and money and any bonds and notes issued under the provisions of this chapter, their transfer and the income therefrom, including revenues derived from the sale thereof, shall at all times be free from taxation of every kind by the state except for estate or succession taxes and by the municipalities and all other political subdivisions or special districts having taxing powers of the state; provided nothing herein shall prevent the authority from entering into agreements to make payments in lieu of taxes with respect to property acquired by it or by any person leasing a project from the authority or operating or managing a project on behalf of the authority and neither the authority nor its projects, properties, money or bonds and notes shall be obligated, liable or subject to lien of any kind for the enforcement, collection or payment thereof. If and to the extent the proceedings under which the bonds authorized to be issued under the provisions of this chapter so provide, the authority may agree to cooperate with the lessee or operator of a project in connection with any administrative or judicial proceedings for determining the validity or amount of such payment and may agree to appoint or designate and reserve the right in and for such lessees or operators to take all action which the authority may lawfully take in respect of such payments and all matters relating thereto, provided such lessee or operator shall bear and pay all costs and expenses of the authority thereby incurred at the request of such lessee or operator or by reason of any such action taken by such lessee or operator on behalf of the authority. Any lessee or operator of a project which has paid the amounts in lieu of taxes permitted by this section to be paid shall not be required to pay any such taxes in which a payment in lieu thereof has been made to the state or to any such municipality or other political subdivision or special district having taxing powers, any other statute to the contrary notwithstanding.

(b) Notwithstanding the provisions of subsection (a) of this section, real and personal property owned by the authority may be assessed and taxed against a lessee pursuant to chapter 203 by the municipality in which such property is located if such property is leased as of July 1, 2007, to a lessee or operator by the authority pursuant to an initial site lease entered into between the authority and a lessee on or before December 31, 1985. This subsection shall not apply to property which is: (1) The security for any bonds issued by the authority and outstanding on July 1, 2007, until the indebtedness evidenced by such bonds has been paid in full, (2) leased by the authority pursuant to a lease in effect on January 1, 2007, until after the expiration of the lease term in effect on said date, whether by execution of a new lease, by amendment of the lease or by renewal or extension of the term of such lease pursuant to an option stated therein if such amendment is entered into or such option is exercised after said date, or (3) the subject of an agreement for payments in lieu of taxes between the municipality and the authority or its lessee during any municipal fiscal year covered by such agreement. The lessee shall be liable for taxes assessed pursuant to this subsection and shall have the right to appeal the amount it is assessed in the tax year such property first becomes taxable hereunder in the same manner as a purchaser of formerly tax-exempt property under section 12-81a, with the same effect as if a conveyance to a nonexempt purchaser had been placed on the land records on the date the property first ceases to be exempt pursuant to this section. The assessor and collector of the municipality shall proceed with respect to such property in the same manner as is provided in said section 12-81a with respect to adding the property to the grand list, giving notice of the assessment to the lessee and billing the taxes due thereon to the lessee.

(P.A. 73-459, S. 14, 26; P.A. 76-170, S. 2, 4; P.A. 07-255, S. 3; P.A. 10-32, S. 87.)

History: P.A. 76-170 clarified proviso re payments in lieu of taxes and referred to amounts in lieu of taxes “permitted” rather than “required” by section; Sec. 19-524cc transferred to Sec. 22a-270 in 1983; P.A. 07-255 designated existing provisions as Subsec. (a) and added Subsec. (b) re municipal assessment and taxation of certain leased authority property, effective July 1, 2007; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010.



Section 22a-270a - Lessee under Connecticut Resources Recovery Authority project not liable for taxes on property leased from authority if payments in lieu of taxes are made per agreement.

Any real or personal property leased by the Connecticut Resources Recovery Authority in connection with the operation of a project under the provisions of this chapter which would otherwise be subject to taxation under chapter 203 shall be exempt from the assessment of property taxes permitted and required under said chapter if such real or personal property is the subject of an agreement between said authority or the lessee of such project and the municipality in which such project is located to make payments in lieu of taxes with respect to such property. Any lessee or operator of such project from said authority who has made any payment in lieu of taxes due under such agreement shall not be required to make any payment of taxes on which a payment in lieu thereof has been made to the municipality.

(P.A. 82-410, S. 3, 4.)



Section 22a-271 - (Formerly Sec. 19-524dd). Bonds, legal investments.

Bonds issued by the authority under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter, be authorized by law.

(P.A. 73-459, S. 15, 26.)

History: Sec. 19-524dd transferred to Sec. 22a-271 in 1983.



Section 22a-272 - (Formerly Sec. 19-524ee). Mandatory sinking fund for authority bonds; special capital reserve funds; General Fund appropriations. Purchase of financial guarantees.

(a) Bonds or notes of the authority issued under the provisions of this chapter shall not be deemed to constitute a debt or liability of the state or of any municipality thereof or a pledge of the faith and credit of the state or of any such municipality, and shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21, but shall be payable solely from the revenues and funds herein provided therefor. All such bonds or notes shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any municipality thereof other than the authority shall be obligated to pay the same or the interest thereon and that neither the faith and credit nor the taxing power of the state of Connecticut or of any such municipality is pledged to the payment of the principal of or the interest on such bonds or notes.

(b) The authority may create and establish one or more reserve funds to be known as special capital reserve funds and may pay into such special capital reserve funds (1) any moneys appropriated and made available by the state for the purposes of such funds, (2) any proceeds of sale of notes or bonds, to the extent provided in the resolution of the authority authorizing the issuance thereof, and (3) any other moneys which may be made available to the authority for the purpose of such funds from any other source or sources. The moneys held in or credited to any special capital reserve fund established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of bonds of the authority secured by such capital reserve fund as the same become due, the purchase of such bonds of the authority, the payment of interest on such bonds of the authority or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, the authority shall have power to provide that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the maximum amount of principal and interest becoming due by reason of maturity or a required sinking fund installment in any succeeding calendar year on the bonds of the authority then outstanding and secured by such special capital reserve fund, such amount being herein referred to as the “required minimum capital reserve”, except for the purpose of paying such principal of, redemption premium and interest on such bonds of the authority secured by such special capital reserve becoming due and for the payment of which other moneys of the authority are not available. The authority may provide that it shall not issue bonds at any time if the required minimum capital reserve on the bonds outstanding and the bonds then to be issued and secured by a special capital reserve fund will exceed the amount of such special capital reserve fund at the time of issuance, unless the authority, at the time of the issuance of such bonds, shall deposit in such special capital reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve. On or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairman of the authority to the Secretary of the Office of Policy and Management and the Treasurer of the state, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to the authority. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such fund shall be valued at amortized cost. Nothing contained in this section shall preclude the authority from establishing and creating other debt service reserve funds in connection with the issuance of bonds or notes of the authority. Subject to any agreement or agreements with holders of outstanding notes and bonds of the authority, any amount or amounts allotted and paid to the authority pursuant to this section shall be repaid to the state from moneys of the authority at such time as such moneys are not required for any other of its corporate purposes and in any event shall be repaid to the state on the date one year after all bonds and notes of the authority theretofore issued on the date or dates such amount or amounts are allotted and paid to the authority or thereafter issued, together with interest on such bonds and notes, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders thereof, are fully met and discharged. Notwithstanding any other provisions contained in this chapter, the aggregate amount of bonds outstanding at any time, secured by such special capital reserve funds authorized to be created and established by this section shall not exceed seven hundred twenty-five million dollars and no such bonds shall be issued to pay project costs unless the authority is of the opinion and determines that the revenues to be derived from the project shall be sufficient (1) to pay the principal of and interest on the bonds issued to finance the project, (2) to establish, increase and maintain any reserves deemed by the authority to be advisable to secure the payment of the principal of and interest on such bonds, (3) to pay the cost of maintaining the project in good repair and keeping it properly insured and (4) to pay such other costs of the project as may be required.

(c) Subject to any agreement or agreements with holders of outstanding bonds, notes or other obligations, the authority may apply moneys in any special capital reserve fund or any other fund of the authority to purchase a financial guaranty or financial guaranties secured or unsecured as the authority may determine. For purposes of this section, financial guaranty means any letter of credit, surety bonds, insurance policy, guaranty or similar instrument issued by a bond or insurance company or other financial institution which provides for moneys to be available for the purposes to which and at the times by which moneys in each such fund may be required.

(d) The authority may secure instruments or contracts authorized under subdivision (7) of section 22a-267 in any manner in which the authority may secure its bonds, notes or other obligations under section 22a-269, subject to any agreement or agreements with holders of outstanding bonds, notes or other obligations of the authority.

(P.A. 73-459, S. 16, 26; P.A. 77-614, S. 19, 610; P.A. 81-313; P.A. 85-260, S. 1, 2; P.A. 89-366, S. 1, 3; P.A. 93-372, S. 2, 4; May 25 Sp. Sess. P.A. 94-1, S. 24, 130.)

History: P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 81-313 raised bond limit in Subsec. (b) from $250,000,000 to $400,000,000; Sec. 19-524ee transferred to Sec. 22a-272 in 1983; P.A. 85-260 raised the bond limit to $650,000,000; P.A. 89-366 raised the bond limit to $725,000,000; P.A. 93-372 added Subsecs. (c) and (d) authorizing the authority to apply moneys in any special capital reserve fund or any other fund of the authority to purchase a financial guaranty or guarantees, effective June 30, 1993; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (d) by making technical change, effective July 1, 1994.

Cited. 193 C. 506.



Section 22a-272a - Limit on use of bond proceeds for funding intermediate processing facilities.

Not less than twenty-five million dollars of the next two hundred million dollars of bonds issued by the Connecticut Resources Recovery Authority on or after July 1, 1989, and secured by a special capital reserve fund established pursuant to section 22a-272 shall be issued for the funding of intermediate processing facilities.

(P.A. 89-366, S. 2, 3.)



Section 22a-273 - (Formerly Sec. 19-524ff). Moneys of the authority.

The reserve funds of the authority, as provided for in section 22a-272, shall be paid to the Treasurer of the state as agent of the authority, who shall not commingle such moneys with any other moneys. Such moneys shall be deposited in a separate bank account or accounts. The moneys in such accounts shall be paid by checks signed by the Treasurer of the state on requisition of the chairman of the authority or of such other officer or employee or officers or employees of the authority as the authority shall authorize to make such requisition. Notwithstanding the foregoing, the authority shall have power, subject to the approval of the Treasurer of the state, to contract with the holders of any of its bonds or notes, as to the custody, collection, securing, investment and payment of any reserve funds of the authority, or of any moneys held in trust or otherwise for the payment of bonds or notes, and to carry out such contracts. Any officer with whom, or any bank or trust company with which such moneys shall be deposited as trustee thereof shall hold and apply the same for the purposes thereof, subject to such provisions as this chapter and the resolution authorizing the issue of the bonds or notes or the trust agreement securing such bonds or notes may provide.

(P.A. 73-459, S. 17, 26.)

History: Sec. 19-524ff transferred to Sec. 22a-273 in 1983.



Section 22a-274 - (Formerly Sec. 19-524gg). Pledge to holders of bonds and notes of the authority.

The state of Connecticut does hereby pledge to and agree with the holders of any bonds and notes issued under this chapter and with those parties who may enter into contracts with the Connecticut Solid Waste Authority or its successor agency pursuant to the provisions of this chapter that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds and notes of the authority or those entering into such contracts with the authority. The authority is authorized to include this pledge and undertaking for the state in such bonds and notes or contracts.

(P.A. 73-459, S. 18, 26.)

History: Sec. 19-524gg transferred to Sec. 22a-274 in 1983.



Section 22a-275 - (Formerly Sec. 19-524hh). Municipal and regional authorities.

(a) The authority shall have the power to purchase, in accordance with the requirements of the state solid waste management plan, at such costs or prices as are mutually deemed agreeable by the authority and the seller, any solid waste disposal facility, volume reduction plant or solid waste disposal areas owned by a municipality or regional authority or by a person and to own and operate such facilities and plants when and as deemed necessary, convenient or desirable, by the authority, and in accordance with the state plan, to carry out its purposes in accordance with this chapter; it may alter, reconstruct, improve, enlarge or extend any such facility, plant or disposal area at its own discretion to carry out the requirements of the state solid waste management plan; it may contract to plan, design, finance, construct and operate and maintain any solid waste management project, processing facility or disposal area on behalf of a municipal or regional authority, in accordance with such state plans; and may otherwise make the waste management services and capabilities of authority projects available by contract to any municipal or regional authority or private person or institution at reasonable fees or charges to be established by the authority for such services.

(b) Any municipal or regional authority having a solid waste management plan that is required, pursuant to the provisions of chapter 446b, to be in conformity with the state solid waste management plan, and which municipal or regional plan provides that the disposition of the solid wastes of said municipality or region shall be accomplished through the use of state or regional facilities providing adequate resources recovery and large-scale waste disposal processing, is hereby authorized to enter into a long-term contract for such services with the authority, to pay any reasonable fees and charges established by the authority for such services, and, further, to pledge the full faith and credit of the municipal or regional authority for the payment of such fees and charges.

(c) Prior to negotiating any such contract with a municipal or regional authority, the authority shall adopt procedures governing such contract negotiations and contracting processes in accordance with subsection (d) of this section. Such procedures shall include but not be limited to (1) specific procedures for resolving impasses, disputes or other controversies that may arise during contract negotiations, and (2) such other information, standards, analyses and procedures as will facilitate the negotiation and establishment of equitable contracts.

(d) Prior to the adoption, amendment or repeal of any procedure prescribed in subsection (c) of this section, or of any procedure that would adversely affect the operations or affairs of any municipality or municipal or regional authority, the authority shall provide notice of and opportunity for a hearing on such intended action in accordance with subsection (e) of this section. Any municipality or municipal or regional authority may petition the authority with respect to the promulgation, amendment or repeal of such procedure, in accordance with a form and procedure prescribed by the authority for the submission, consideration and disposition of such petition, including adequate provision for notice and hearing. Within thirty days after the submission of such a petition the directors of the authority shall either deny said petition in writing, stating the reasons for such denial, or shall order the initiation of proceedings in accordance with subsection (e) of this section.

(e) In adopting, amending or repealing any procedure referred to in this section, the directors of the authority shall, at least sixty days prior to the effective date of such action, pass a resolution expressing their intent to adopt, amend or repeal such procedure, and shall within ten days cause a copy of such resolution to be printed in one daily and one weekly newspaper published within the state and the Connecticut Law Journal. Thereupon, any interested party so desiring may, within thirty days, petition the directors with respect to such action and offer evidence in support of such petition before a referee appointed by the chairman. Said referee shall not be an employee of the authority, and shall report his findings with respect to such petition and evidence to the directors at least ten days prior to the date established by the directors as the effective date of their action. Due consideration shall be given to such findings by the directors in determining their final action with respect to such procedural adoption, amendment or repeal.

(f) Any municipal or regional authority is also authorized hereby to borrow from the authority such sums of money as may be necessary to establish a solid waste management project or projects, or a disposal facility, volume reduction plant or disposal area whenever such municipal or regional authority, in accordance with its approved local plan conforming to the state solid waste management plan, is not required to utilize the services of a state or regional waste management project for the disposal of its wastes. Any such loan may be made on the basis of a long-term loan agreement or service contract between such municipal or regional authority and the solid waste authority, and as collateral for such loan a municipal or regional authority may pledge its full faith and credit, or an applicable portion of the charges levied or revenues received for municipal or regional waste disposal, or both. Any municipal or regional authority is also hereby authorized to contract with the authority for planning, design, financing, construction and operation and maintenance services by the authority or by any person under contract with the authority, of a waste management project, facility or disposal area to be used to provide for the disposal of wastes and the recovery of resources within said municipality or region and to contract for any payment in lieu of taxes to be made with respect to such project, facility or disposal area in accordance with the intentions and provisions of this chapter and the state solid waste management plan. All required payments of fees and charges, interest on loans, principal of loans and necessary fees and assessments related thereto required under any contract or agreement entered into pursuant to the provisions of this section, are considered expenditures for public purposes by a municipal or regional authority and, notwithstanding the provisions of any other law, any necessary general or special taxes or cost-sharing or other assessments may be levied or collected by said municipal or regional authority for the purpose of making such required payments.

(g) Whenever the authority, by resolution of its board of directors, distributes surplus revenues of the authority to any municipal or regional authority or person who by virtue of the provisions of the state solid waste management plan or any contract or agreement with the authority may be entitled to participate in such distribution, such municipal or regional authority or person is entitled to receive and to have and to hold the proceeds of such distribution and to use the same for any lawful purpose, including but not limited to the reduction of local taxes or assessments levied or to be levied for the purpose of raising revenues to pay authority fees or service charges.

(h) The authority, when performing services on behalf of or providing a waste management project for any municipal or regional authority pursuant to this section, shall be considered eligible to receive on behalf of such municipal or regional authority any state grants for which said municipal or regional authority may be ordinarily eligible under chapter 446d, or any other law, rule or regulation of the state. The proceeds of any such grant shall be applied by the authority to reduce the costs of the services or project being provided.

(i) When performing work at the direction of the Department of Energy and Environmental Protection, in furtherance of the objectives of the state solid waste management plan and pursuant thereto, the authority shall be entitled to receive any state grants or other assistance to which a municipal or regional authority would be entitled had the work been performed by such municipal or regional authority.

(j) Notwithstanding the provisions of any local law, ordinance or regulation, the authority, in carrying out its purposes according to this chapter and in fulfilling the requirements of the state plan, shall have power to transport or to provide for the transportation of solid wastes and recovered resources anywhere within the state.

(k) Nothing in this chapter shall be deemed or interpreted to preclude or prohibit state financial assistance to municipal and regional authorities according to the provisions of chapter 446d, or of any other law, rule or regulation of the state relating to solid waste management planning, solid waste reduction and disposal operations, approved solid waste disposal facilities and equipment, per capita grants and the distribution of federal funds for the acquisition and development of lands by municipalities. Such assistance shall be provided to any municipal or regional authority having a solid waste management plan which has been adopted and approved pursuant to chapter 446d, and is in conformity with the state solid waste management plan, until such time as such municipal or regional authority contracts with the authority for and receives resource recovery or solid waste processing services.

(P.A. 73-459, S. 19, 26; P.A. 74-330, S. 2, 4; P.A. 76-170, S. 3, 4; P.A. 82-327, S. 8; P.A. 11-80, S. 1.)

History: P.A. 74-330 deleted requirement that procedures include estimates of solid waste management costs for every municipality for year July 1, 1972, to June 30, 1973, and provision for updating cost estimates and amending contract negotiation procedures; P.A. 76-170 gave authorities power to contract for payments in lieu of taxes in Subsec. (f); P.A. 82-327 removed reference to repealed Secs. 7-161 and 7-162 in Subsec. (j); Sec. 19-524hh transferred to Sec. 22a-275 in 1983; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (i), effective July 1, 2011.



Section 22a-276 - (Formerly Sec. 19-524ii). Condemnation by authority.

(a) Before instituting any condemnation proceedings to obtain necessary real property, the authority shall have made diligent efforts to obtain said property by purchase or other means satisfactory to the authority and shall have ruled, by resolution, that in its judgment the property is not otherwise obtainable save through condemnation proceedings.

(b) Before instituting condemnation proceedings in any municipality the authority shall first advise and consult with the municipal authority having jurisdiction.

(c) Unless the property to be condemned is located in an area zoned industrial, or in an area at or contiguous to an existing solid waste facility or waste disposal area, the authority shall, before proceeding with condemnation, first receive the written consent of the municipal authority having jurisdiction.

(d) The authority shall not have the power to establish in any municipality, by condemnation proceedings or otherwise, a solid waste disposal area to be used for the deposit of solid wastes that have not received prior processing in a resources recovery facility until and unless it has first obtained the written consent of the municipal authority concerned.

(e) Any condemnation proceedings of the authority shall be brought in accordance with section 48-12, except such proceedings shall in all cases be brought before the superior court for the judicial district of Hartford.

(f) Where a person entitled to an award in proceedings to condemn any real property for any of the purposes of this chapter remains in possession of said property after title is vested in the condemnor, the reasonable value of his use and occupancy of such property after title has been vested, or after any other time as fixed by agreement or by a determination of the court, shall be a lien against such award subject only to such other liens of record at the time title is vested in the condemnor.

(P.A. 73-459, S. 20, 26; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; 88-364, S. 39, 123; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; Sec. 19-524ii transferred to Sec. 22a-276 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made technical change in Subsec. (e); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 17 CA 17; judgment reversed, see 212 C. 570.



Section 22a-277 - (Formerly Sec. 19-524jj). Delegation of powers of authority.

(a) The directors of the authority may, by resolution, delegate to the president of the authority, as its chief executive officer, such powers of the authority as may appear, in the discretion of the directors, to be necessary, advisable or desirable in order to permit the timely performance of the administrative functions of the authority and to carry out the plans, policies, procedures and decisions of the directors.

(b) It shall be the responsibility of the directors to delegate only those powers of the authority that may be generally appropriate for the exercise of executive and administrative functions and to reserve to themselves such powers and decisions as may be more properly exercised through the regular deliberative and decision-making processes of the directors.

(c) The president may, with the approval of the directors, assign or redelegate to officers and employees of the authority, any of his delegated powers that in his opinion may be necessary, desirable or appropriate for the prompt and orderly transaction of the business of the authority.

(P.A. 73-459, S. 21, 26.)

History: Sec. 19-524jj transferred to Sec. 22a-277 in 1983.



Section 22a-278 - (Formerly Sec. 19-524kk). Bonding of personnel.

Each director of the authority shall execute a surety bond in the sum of fifty thousand dollars, or, in lieu thereof, the chairman of the authority shall execute a blanket positive bond covering each director, executive and employee of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or officers covered, to be executed by a surety company authorized to transact business in the state of Connecticut as surety and to be approved by the Attorney General and filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the authority.

(P.A. 73-459, S. 22, 26.)

History: Sec. 19-524kk transferred to Sec. 22a-278 in 1983.



Section 22a-279 - (Formerly Sec. 19-524ll). Connecticut Solid Waste Management Advisory Council.

Section 22a-279 is repealed.

(P.A. 73-459, S. 23, 26; P.A. 74-330, S. 3, 4; P.A. 83-487, S. 29, 33; 83-587, S. 75, 96; P.A. 84-546, S. 74, 183; P.A. 93-423, S. 7.)



Section 22a-280 - (Formerly Sec. 19-524mm). Liberal construction of chapter.

This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed, so as to effect its purposes.

(P.A. 73-459, S. 24, 26.)

History: Sec. 19-524mm transferred to Sec. 22a-280 in 1983.



Section 22a-281 - (Formerly Sec. 19-524nn). Pilot project required.

Section 22a-281 is repealed, effective October 1, 2002.

(P.A. 73-459, S. 25, 26; S.A. 02-12, S. 1.)



Section 22a-282 - Solid waste disposal area. Payments to municipalities.

The Connecticut Resources Recovery Authority, notwithstanding the provisions of subsection (b) of section 22a-208a concerning the right of any local body to regulate, through zoning, land usage for solid waste disposal and section 22a-276, may use and operate as a solid waste disposal area, pursuant to a permit issued under sections 22a-208, 22a-208a and 22a-430, any real property owned by said authority on or before May 11, 1984, any portion of which has been operated as a solid waste disposal area, and the authority shall not be subject to regulation by any such body, except that the authority shall pay to the municipality in which such property is located one dollar per ton of unprocessed solid waste received from outside of such municipality and disposed of at the solid waste disposal area by the authority. Any payment shall be in addition to any other agreement between the municipality and the authority. The provisions of section 12-19a shall not be construed to apply to any such real property.

(P.A. 84-331, S. 2, 4; P.A. 85-143, S. 1, 3; P.A. 86-403, S. 55, 132.)

History: P.A. 85-143 added provision that the authority shall not be subject to regulation by any local body; P.A. 86-403 made technical changes.

See Sec. 22a-220b re payments to municipalities by owner or operator of solid waste land disposal facility.

Cited. 17 CA 17; judgment reversed, see 212 C. 570.



Section 22a-283 - Disposal of waste from municipal or private waste-to-energy plant.

The Connecticut Resources Recovery Authority shall accept for disposal in any landfill owned by the authority the residue from any municipal or private waste-to-energy plant the operation of which has been approved by the Commissioner of Energy and Environmental Protection in accordance with the provisions of section 22a-208 or 22a-208a, provided an engineer from the authority certifies that such landfill has the capacity for disposal of such residue in excess of the capacity committed pursuant to any bonds issued by said authority for the term of such bonds. The authority shall charge a fee that represents the actual cost of disposal of such residue.

(P.A. 85-261, S. 1; P.A. 86-403, S. 56, 132; P.A. 11-80, S. 1.)

History: P.A. 86-403 added reference to Sec. 22a-208a; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-284 - Agreement for administration of waste management project.

The provisions of this chapter shall not be construed to limit any municipality or any two or more municipalities from entering into an agreement with the Connecticut Resources Recovery Authority to provide for the administration of a waste management project by such municipality or municipalities.

(P.A. 85-261, S. 2.)



Section 22a-285 - Definitions.

As used in sections 16-50j, 22a-208b and 22a-285a to 22a-285k, inclusive:

(1) “Ash” means bottom ash, air pollution control residue and other residuals of the combustion process from an incinerator utilized for the combustion of municipal solid waste;

(2) “Council” means the membership of the Connecticut Siting Council established under section 16-50j for proceedings under sections 22a-285d to 22a-285h, inclusive.

(P.A. 89-384, S. 1, 15; May 25 Sp. Sess. P.A. 94-1, S. 87, 130.)

History: May Sp. Sess. P.A. 94-1 made a technical change for accuracy, effective July 1, 1994.



Section 22a-285a - *(See end of section for amended version of subsection (a) and effective date.) Establishment of ash residue disposal area.

*(a) Notwithstanding any provision of the general statutes or any special act or municipal charter, on or after December 1, 1990, the Connecticut Resources Recovery Authority, acting by itself or through a regional resources recovery authority, may establish an ash residue disposal area on all or part of not more than two sites east of the Connecticut River and two sites west of the Connecticut River, provided such sites (1) are not owned or operated by the authority on July 5, 1989, and (2) are identified in table 8 of the report prepared pursuant to section 22a-228b entitled “Identification of Potential Ash Residue Disposal Sites” and dated January, 1989, or determined by the Commissioner of Energy and Environmental Protection to be capable of meeting the siting criteria described in said report. No site shall be located within four miles of any ash residue disposal area owned or operated by the authority on January 1, 1989, or in any municipality in which a resources recovery facility and an ash residue disposal area are located and not more than one site shall be established in any one regional planning area as defined by the Secretary of the Office of Policy and Management pursuant to section 8-31a.

(b) The Commissioner of Agriculture shall review each proposal for an ash residue disposal area. If the commissioner finds that the proposal would convert twenty-five or more acres of prime farmland to a nonagricultural use, he shall file a statement with the council so indicating. Any negotiated agreement approved or arbitration award issued pursuant to section 22a-285g by the council for a site for which a statement has been filed under this section shall require the affirmative vote of seventy-five per cent of the members of the council.

(c) If the authority intends to establish a site under subsection (a) of this section, it shall (1) notify the Commissioner of Energy and Environmental Protection of the sites to be evaluated, and (2) initiate surveys, inspections or geological investigations at such sites to determine their suitability and capacity for ash residue disposal. Such surveys, inspections and investigations may include, but not be limited to, borings and environmental monitoring, tests, samples or other activities related thereto. The authority shall exercise care in any entry so that no unnecessary damage results.

(d) Upon reasonable notice to any affected property owner, the authority may enter upon private property to conduct surveys, inspections or geological investigations to determine the suitability and capacity of a proposed site for an ash residue disposal area. The provisions of this section shall not be construed to limit or modify any rights of entry upon property otherwise provided by law to the authority.

(e) The authority shall pay damages to the owner of any property for any damage or injury which the authority causes to such owner by entrance and use pursuant to this section. If entry to any property is refused, the authority shall assess the damages in the same manner as provided for the Commissioner of Transportation in section 13a-73, and, at any time after such assessment, may enter such property. If the owner accepts such assessment, he shall notify the president of the authority in writing. The authority shall pay the damages within thirty days of receipt of notice of acceptance, or, after the expiration of the thirty days, shall pay the damages with interest at the rate of six per cent per year. If the owner is aggrieved by the assessment, he shall notify the authority in writing within fourteen days and may appeal to the superior court for the judicial district of Hartford for a reassessment within six months of the date the authority forwarded the determination to the owner.

(f) Notwithstanding the provisions of section 22a-276, the Connecticut Resources Recovery Authority may condemn real property in accordance with the procedures set forth in section 48-12 for establishment of an ash residue disposal area pursuant to this section, except that any proceedings shall be brought before the superior court for the judicial district of Hartford.

(g) If a municipal zoning commission or combined planning and zoning commission designates an area as suitable for an ash residue disposal site on or before October 1, 1989, the commissioner may make a determination that fewer than the sites authorized under subsection (a) of this section are necessary to meet the ash disposal needs of the state. The authority shall accordingly reduce the number of sites for which it seeks approval. The commissioner shall revise his determination on the need for the authorized sites if an application for an ash residue disposal area at the site designated by the municipality is not filed with the commissioner on or before July 1, 1990, or the commissioner determines that the development of the site designated by the municipality is not being pursued in good faith.

(P.A. 88-230, S. 1, 12; 89-384, S. 2, 15; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

*Note: On and after January 1, 2015, subsection (a) of this section, as amended by section 317 of public act 13-247, is to read as follows:

“(a) Notwithstanding any provision of the general statutes or any special act or municipal charter, on or after December 1, 1990, the Connecticut Resources Recovery Authority, acting by itself or through a regional resources recovery authority, may establish an ash residue disposal area on all or part of not more than two sites east of the Connecticut River and two sites west of the Connecticut River, provided such sites (1) are not owned or operated by the authority on July 5, 1989, and (2) are identified in table 8 of the report prepared pursuant to section 22a-228b entitled “Identification of Potential Ash Residue Disposal Sites” and dated January, 1989, or determined by the Commissioner of Energy and Environmental Protection to be capable of meeting the siting criteria described in said report. No site shall be located within four miles of any ash residue disposal area owned or operated by the authority on January 1, 1989, or in any municipality in which a resources recovery facility and an ash residue disposal area are located and not more than one site shall be established in any one regional planning area as defined by the Secretary of the Office of Policy and Management pursuant to section 16a-4c.”

(P.A. 88-230, S. 1, 12; 89-384, S. 2, 15; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 11-80, S. 1; P.A. 13-247, S. 317.)

History: (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1989 session, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995 (Revisor’s note: A reference in Subsec. (f) of P.A. 89-384 to the “judicial district for Hartford-New Britain” was changed editorially by the Revisors to “judicial district of Hartford-New Britain” for consistency with customary statutory usage); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (c), effective July 1, 2011; P.A. 13-247 amended Subsec. (a) by replacing reference to Sec. 8-31a with reference to Sec. 16a-4c, effective January 1, 2015.



Section 22a-285b - Application for permit for ash residue disposal area.

(a) Not more than ten days after filing an application for a permit required under section 22a-208a for an ash residue disposal area authorized under section 22a-285a, the Connecticut Resources Recovery Authority shall provide notice of the application by certified mail, return receipt requested, to (1) the chief elected official and the chairman of the zoning commission, planning commission or combined planning and zoning commission of any municipality in which such disposal area is to be located and (2) the chief elected official and the chairman of the zoning commission, planning commission or combined planning and zoning commission of any municipality within one thousand feet of the perimeter of the proposed site.

(b) Not more than one year after an application is filed with the commissioner under section 22a-208a for an ash residue disposal area authorized under section 22a-285a, the commissioner shall issue such permit or a written decision denying such permit. If the council has not approved an agreement or issued an arbitration award under the provisions of section 22a-285g, such period may be extended for thirty days after the arbitration award.

(c) Subject to any covenants existing on January 1, 1989, concerning any debt of the authority issued to finance a landfill, each ash residue disposal area established under this section shall be authorized to accept for disposal ash residue from any resources recovery facility in the state that is temporarily without an ash residue disposal area because of an order issued by the commissioner under section 22a-208.

(P.A. 89-384, S. 3, 15; June Sp. Sess. P.A. 98-1, S. 51, 121.)

History: June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (b), effective June 24, 1998.



Section 22a-285c - Operation of ash residue disposal area exempt from local zoning. Additional information required for permit.

(a) The Connecticut Resources Recovery Authority shall assure that any ash residue disposal area established by the authority under section 22a-285a is constructed, operated, closed, monitored and maintained after closure in accordance with all applicable laws, and that all necessary permits and approvals are obtained, except that any such area established under sections 16-50j, 22a-208b and 22a-285 to 22a-285k, inclusive, shall not be required to comply with requirements established by any municipal planning or zoning commission pursuant to chapter 124 or 126 or any special act.

(b) In addition to information required for a permit pursuant to section 22a-208a to construct an ash residue disposal area, the Connecticut Resources Recovery Authority shall submit the following for approval to the commissioner: (1) A management plan to preserve the site and allow for public use to the maximum extent possible before, during and after disposal of ash residue. Such plan shall include, but not be limited to, provisions for (A) preserving all portions of the site which are not needed immediately for ash residue disposal or site preparation, (B) public use of the site at times and in a manner consistent with the use of the site for ash residue disposal, and (C) establishment of buffer areas, including, but not limited to, buffers between areas of the site used for ash residue disposal and residential dwellings and any surface waters. The plan shall provide for site management that will not inhibit postclosure monitoring and maintenance and (2) a plan providing for the transportation of ash residue to the site by rail or by state highway, dedicated limited access roads or local roads. Transportation by rail or on state highway or other limited access roads shall be preferred to transportation on local roads.

(P.A. 89-384, S. 5, 15.)



Section 22a-285d - Negotiated agreement, arbitration award or zoning approval required.

The Connecticut Resources Recovery Authority shall not commence construction or modification of an ash residue disposal site established pursuant to section 22a-285a unless the council has approved a negotiated agreement or issued an arbitration award under section 22a-285g or the authority has submitted to the Commissioner of Energy and Environmental Protection a copy of a valid certificate of zoning approval, special permit, special exception or variance or other documentation pursuant to section 22a-208b.

(P.A. 89-384, S. 6, 15; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-285e - Application to initiate negotiation process. Municipal negotiating committee. Grants for review of proposed ash residue disposal area.

(a) The authority shall, within ten days of filing an application with the Commissioner of Energy and Environmental Protection for a permit under section 22a-208a for an ash residue disposal area established under section 22a-285a, file an application with the council to initiate the process of negotiating an agreement with municipalities that received a notice under section 22a-285b or of obtaining an arbitration award in accordance with section 22a-285g. The chief elected official of each municipality that received a notice pursuant to section 22a-285b may appoint members to a negotiating committee to serve at his pleasure. The municipality in which the ash residue disposal area is located may appoint five members and not more than two alternates to the committee. If part of the ash residue disposal area is to be located in two or more municipalities, each such municipality may appoint four members and not more than two alternates to the committee. Each municipality within one thousand feet of the boundary of the ash residue disposal area may appoint three members and not more than one alternate to the committee. If more than one municipality is within one thousand feet of such boundary and the total number of committee members from such municipalities exceeds the number of members from each municipality in which the ash residue disposal area is to be located, then each municipality in which the ash residue disposal area is to be located may appoint additional members so that the membership from each municipality in which the ash residue disposal area is to be located equals or exceeds, by not more than one member, the membership of all other municipalities. A vacancy may be filled by the chief elected official of the municipality represented by the member leaving the committee.

(b) Upon filing of an application with the council, the authority shall deposit with the council the sum of fifty thousand dollars for costs incurred for legal and technical assistance for the committee’s review of the proposed ash residue disposal area. No committee shall receive an amount greater than its actual expenses.

(P.A. 89-384, S. 7, 15; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-285f - Participation by municipality in negotiation.

A municipality that received a notice pursuant to section 22a-285b may participate in the negotiation and arbitration process if the chief elected official of such municipality sends to the council, within sixty days of receipt of the notice, a resolution adopted by the legislative body of the municipality stating its intent to negotiate and a list of the members of the committee. A resolution may be rescinded by the legislative body. A municipality failing to pass a resolution or establish a negotiating committee shall not participate in negotiations. Notwithstanding any provision of the general statutes, a municipality that does not participate in negotiation may not impose any requirement on the siting of the ash residue disposal area for which a certificate is sought and the site shall not be required to comply with any planning or zoning provision adopted by the municipalities in which it is located under chapter 124 or 126 or any special act.

(P.A. 89-384, S. 8, 15.)



Section 22a-285g - Negotiation.

(a) Negotiation between the committee and the applicant shall begin after appointment of the members of the committee by each municipality that received a notice under section 22a-285b or sixty days after receipt by each such municipality of the notice, whichever is earlier and shall be completed within one hundred eighty days after commencement. The applicant shall negotiate with the committee whose membership was selected by the time prescribed in section 22a-285f. After negotiations have begun, no municipality failing to appoint members to the committee within the time specified in said section 22a-285f may appoint members unless the applicant and the committee approves such appointments.

(b) The applicant and the municipal negotiating committee may negotiate on any item, provided the provisions of this section shall not be construed to authorize the negotiation of items that would be inconsistent with or render less stringent any requirements imposed by the commissioner. The negotiation of an agreement pursuant to this section shall include, but not be limited to, discussion of the following: (1) Compensation to any person for substantial economic effects that directly result from the ash residue disposal area, as shown by a property value study conducted before and after construction of the ash residue disposal area; (2) reimbursement of reasonable costs incurred by the committee for negotiation, mediation and arbitration in an amount greater than the amount of the funds deposited pursuant to section 22a-285e; (3) screening and fencing related to the appearance of the ash residue disposal area but not affecting its design capacity; (4) operation of the ash residue disposal area, including, but not limited to, noise, dust, debris, odors and hours, but excluding design capacity; (5) traffic flows and patterns resulting from the facility; (6) site closure costs and site use after closure; (7) payments to the municipality for road repair necessitated by traffic generated by the ash residue disposal area; (8) establishment of a greenbelt buffer around the site for safety and aesthetics, taking into account the site’s proximity to residential areas; (9) purchase of fire fighting equipment necessary at the site; (10) payments to the municipality for actual police or fire costs; (11) funding of a municipal site monitoring program; and (12) a compensation plan for the municipality in which the ash residue disposal area is located. In no event shall total compensation for the negotiated items in subdivisions (1) to (12), inclusive, of this subsection to the municipality in which such disposal area is located be less than the equivalent of five dollars for each ton of ash to be deposited in an ash residue disposal area. Any negotiated agreement approved or arbitration award issued under this section shall contain provisions for resolving disputes in compliance with the terms of such agreement or award.

(c) Either party may petition the council in writing to determine if a proposal may be negotiated, provided such petition is submitted not more than ten days after the proposal is offered. The council shall conduct a public hearing on the proposal and issue a decision within fourteen days of the close of the hearing. The Commissioner of Energy and Environmental Protection shall comment on the proposal. Pending the council’s decision, negotiation may continue on any proposal, including the proposal that is the subject of the petition.

(d) Negotiating sessions may be conducted with the assistance of a mediator if mediation is approved by the applicant and the committee. The applicant or committee may request a mediator at any time during the negotiation. A mediator shall encourage voluntary settlement by the applicant and committee but shall not compel a settlement. The applicant and the committee shall each pay one-half of the cost of mediation. The council shall appoint a mediator if the applicant and the committee do not agree on the selection of a mediator. The cost of the mediator to be paid by the committee shall be divided equally among the municipalities with membership on the committee.

(e) Failure of the applicant or committee to participate in negotiating sessions constitutes default. Failure to participate shall not be construed to be default if such failure is for good cause or because further negotiations cannot reasonably be expected to result in a settlement. Either party may petition the council for a determination as to whether a situation constitutes default. The council shall conduct a hearing on the matter. If no committee members have been appointed by the time prescribed in section 22a-285f, the committee shall be deemed to have defaulted. If the committee defaults, (1) the authority may continue to seek any required permits and shall not be required to continue to negotiate or arbitrate, (2) the site shall not be required to comply with any planning or zoning provision adopted by the municipality in which it is located under chapter 124 or 126 or any special act, and (3) the council may make provisions for the defaulting municipality regarding items specified in subsection (b) of this section. If the applicant defaults, the council shall not issue an arbitration award.

(f) Any item resolved shall be included in a written negotiated agreement and submitted to the council for a determination of compliance with state law. Any item determined to violate state law shall be renegotiated and submitted to the council within thirty days of the determination. The Commissioner of Energy and Environmental Protection shall comment on the agreement. The agreement shall be binding if approved by the applicant and the legislative body of the host municipality.

(g) If agreement on any issue is not reached within one hundred eighty days of the beginning of negotiations between the applicant and the committee under subsection (a) of this section or an agreement approved by the council is not approved by the applicant or the legislative body of the municipality in which the ash residue disposal area is located, the applicant may submit the matter to the council for arbitration. The items specified in subsection (b) of this section shall be subject to arbitration.

(h) Not more than sixty days after a request for arbitration is submitted to the council by the applicant pursuant to subsection (g) of this section, the parties shall submit their final offers. A final offer of the committee shall be approved by the chief elected official of each municipality in which the ash residue disposal area is located. Failure by either party to submit a final offer shall constitute a default under subsection (e) of this section. A final offer may include issues subject to arbitration and offered in negotiation but shall not include items to which the parties have agreed. The applicant or the committee shall not submit for arbitration any issue or proposal that was not presented during the negotiation process unless both parties agree to the submittal. Not more than thirty days after the last day for submitting final offers, the council shall conduct a hearing at which the parties shall explain or present supporting arguments for their final offers. Negotiation may continue during arbitration.

(i) Not more than sixty days after accepting final offers, the council shall, by majority vote, issue an arbitration award. The council shall adopt without modification the final offer of either party. Nothing in this section shall preclude the parties from entering into an agreement after final offers have been submitted and prior to the issuance of an award.

(j) Not more than fifteen days after the date of an arbitration award made under this section, either party may appeal the award to the superior court for the judicial district of Hartford. The superior court may affirm or deny the award or enter an order modifying the award. Any appeal shall have precedence over all other civil actions in respect to the order of trial, except as provided in sections 52-191 to 52-192, inclusive.

(k) The filing fee for an application for proceedings under this section shall be the same as the filing fee for an application for a certificate for environmental capability and public need under section 16-50l.

(l) No sooner than five years after the ash residue disposal area begins operation, any of the items specified in subsection (a) of this section may be renegotiated if either the applicant or an affected municipality petitions the council for renegotiation and demonstrates to the satisfaction of the council substantial change in circumstances sufficient to justify such renegotiation. The council shall render a decision on such petition within one hundred eighty days of receipt or at a time stated in the initial agreement between the applicant and the affected municipalities.

(m) Nothing in sections 16-50j, 22a-208b and 22a-285 to 22a-285k, inclusive, shall be construed as limiting the authority of the Commissioner of Energy and Environmental Protection to impose conditions or other requirements on the construction, operation, closure or postclosure care of an ash residue disposal area, and the conditions and requirements of the commissioner shall supersede any provision of a negotiated or arbitrated agreement between an applicant and an affected municipality which is inconsistent with or less stringent than any condition or requirement of the commissioner.

(P.A. 88-230, S. 1, 12; P.A. 89-384, S. 9, 15; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 07-217, S. 114; P.A. 11-80, S. 1.)

History: (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1989 session, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 07-217 made technical changes in Subsec. (h), effective July 12, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (c), (f) and (m), effective July 1, 2011.



Section 22a-285h - Bond or other security required to ensure proper operation.

The authority shall provide, prior to issuance of a permit pursuant to section 22a-208a for an ash residue disposal area, a surety bond or other security satisfactory to the Commissioner of Energy and Environmental Protection in an amount fixed by the commissioner to ensure the proper operation of the ash residue disposal area.

(P.A. 89-384, S. 10, 15; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-285i - Chief elected official’s right of access to inspect. Delegation of authority to inspect.

The chief elected official, or his designee, of the municipality in which the ash residue disposal area established under sections 16-50j, 22a-208b and 22a-285 to 22a-285k, inclusive, is located shall have the right to enter on and inspect such area and may be delegated authority by the commissioner under section 22a-2a to conduct inspections in connection with enforcement of the provisions of sections 22a-208 to 22a-219, inclusive.

(P.A. 89-384, S. 12, 15.)



Section 22a-285j - Petition alleging violation. Written report by commissioner.

The chief elected official of the municipality in which an ash residue disposal area established under section 22a-285a is located may submit a petition to the commissioner alleging a violation of sections 22a-208a to 22a-219, inclusive. The commissioner shall investigate the alleged violations and within fourteen days of receipt of the petition provide the chief elected official of such municipality with a written report of his investigation and any action taken or proposed to be taken. Any municipality that has submitted a petition to the Commissioner of Energy and Environmental Protection pursuant to this section or any landowner whose property abuts or is located within one thousand feet of the ash residue disposal area may bring an action to the superior court for the judicial district of Hartford to require the Connecticut Resources Recovery Authority to comply with the provisions of sections 22a-208a to 22a-219, inclusive, concerning the use or operation of such area.

(P.A. 88-230, S. 1, 12; P.A. 89-384, S. 13, 15; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-80, S. 1.)

History: (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in the public and special acts of the 1989 session, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-285k - Ownership of ash residue disposal area by authority. Disposal of ash residue limited to ash residue from solid waste generated in this state.

Notwithstanding the provisions of section 22a-261, the Connecticut Resources Recovery Authority, acting by itself or through any resources recovery authority, in its capacity as a public instrumentality and political subdivision of the state shall own any ash residue disposal area established under sections 16-50j, 22a-208b and 22a-285 to 22a-285j, inclusive. The ownership of such area by the authority shall constitute public ownership. The ash residue disposed of at any such disposal area shall be limited to ash residue from solid waste generated in this state. The provisions of this section shall not preclude the authority from contracting for the operation of any such disposal area by any private or public entity, provided the authority shall retain ultimate control over such operation.

(P.A. 89-384, S. 14, 15.)






Chapter 446f - Interstate Environmental Commission

Section 22a-293 - (Formerly Sec. 25-55). Tri-state compact.

The agreement or compact, in the words and form set forth in section 22a-294, entered into by the state of Connecticut with the state of New Jersey and the state of New York, signed and sealed by the commissioners of each state and filed in the office of the Secretary of the State, shall continue to be binding upon the state of Connecticut.

(1949 Rev., S. 3546.)

History: Sec. 25-55 transferred to Sec. 22a-293 in 1983.



Section 22a-294 - (Formerly Sec. 25-56). Interstate Environmental Commission Tri-State Compact.

Whereas, The tremendous growth of population and the development of the territory surrounding and adjacent to the harbor of New York has resulted in recent years in an increasingly serious pollution of the harbor, coastal and tidal waters in such area and the tributary waters therein; and

Whereas, Such pollution constitutes a grave menace to the health, welfare and recreational facilities of the people living in such area and is occasioning great economic loss; and

Whereas, The control of future pollution and the abatement of existing pollution in the waters in such area is of prime importance to the people living in such area and can best be accomplished through the cooperation of the states of New Jersey and New York and Connecticut by and through a joint or common agency;

Now, therefore, The state of New York and the state of New Jersey and the state of Connecticut do agree and are bound as follows:

ARTICLE I

1. Each of the signatory states pledges each to the other faithful cooperation in the control of future pollution and agrees to provide for the abatement of existing pollution in the tidal and coastal waters in the adjacent portions of the signatory states defined herein as coming within the district, and consistent with such object, to enact adequate legislation which will enable each of the signatory states to put and maintain the waters thereof in a satisfactory sanitary condition and particularly to protect public health; to render safe such waters as are now used or may later become available for bathing and recreational purposes; to abate and eliminate such pollution as becomes obnoxious or causes a nuisance; to permit the maintenance of major fish life, shellfish and marine life in waters now available or that may, by practicable means, be made available for the development of such fish, shellfish or marine life; to prevent oil, grease or solids from being carried on the surface of the water; to prevent the formation of sludge deposits along the shores or in the waterways; and, with the fulfillment of these objectives, to abate and avoid incurring unnecessary economic loss by safeguarding the rights of the public in its varied legitimate uses of the waters of the district.

ARTICLE II

1. To that end they do agree that there shall be created and they do hereby create a district to be known as the Interstate Environmental District (hereinafter referred to as the district) which shall embrace the territory described as follows:

All of the coastal, estuarial and tidal waters within or covering portions of the signatory states as follows:

(a) In Connecticut, Long Island Sound and estuaries and tidal waters thereof between the easterly side of New Haven Harbor at Morgan Point and the Connecticut-New York state boundary, and the Housatonic River up to the northerly boundary lines of the towns of Stratford and Milford.

(b) In New York, all of the tidal waters of Greater New York City; including Kill Van Kull and Arthur Kill, Long Island Sound and the estuaries and tidal waters thereof between the New York City line and the New York-Connecticut state boundary and between the New York City line and the easterly side of Port Jefferson Harbor; the Atlantic Ocean and the estuaries and tidal waters thereof between the New York City line and the easterly side of Fire Island inlet; and the Hudson River and estuaries and tidal waters thereof between the New York and New Jersey state boundary and the northerly line of Rockland County on the westerly side and between the northerly line of New York City and the northerly line of Westchester County on the easterly side of the river.

(c) In New Jersey, the Hudson River and New York Upper Bay and estuaries and tidal waters thereof between the New York-New Jersey boundary and Constable Point on Constable Hook, the Kill Van Kull and Arthur Kill to the mouths of the rivers entering into the Kills; Newark Bay and the estuaries thereof up to the mouth of the Passaic River; and up to the mouth of the Hackensack River; Raritan Bay together with the Raritan River up to the Victory bridge on said river between Perth Amboy and South Amboy; together with the Cheesequake Creek up to the New York and Long Branch Railroad bridge on said creek at Morgan; together with the Matawan Creek up to the New York and Long Branch Railroad bridges on said creek at Matawan; Sandy Hook Bay; together with the Shrewsbury River up to the passenger railroad bridge between Navesink Light and Highland Beach on said river.

ARTICLE III

1. There is hereby created the Interstate Environmental Commission (hereinafter referred to as the commission) which shall be a body corporate and politic, having the powers, duties and jurisdiction herein enumerated and such other and additional powers as shall be conferred upon it by the act or acts of a signatory state concurred in by the others and by the Act or Acts of Congress when necessary.

ARTICLE IV

1. The commission shall consist of five commissioners from each state, each of whom shall be a resident voter of the state from which he is appointed. The commissioners shall be chosen in the manner and for the terms provided by law of the state from which they shall be appointed, and each commissioner may be removed or suspended from office as provided by the law of the state from which he shall be appointed. The commissioners shall serve without compensation, but shall be paid their actual expenses incurred and incident to the performance of their duties.

ARTICLE V

1. The commission shall elect from its number a chairman and vice-chairman and shall appoint and at its pleasure remove or discharge such officers and legal, clerical, expert and other assistants as may be required to carry the provisions of this compact into effect, and shall fix and determine their duties, qualifications and compensations. It shall adopt a seal and suitable bylaws and shall promulgate rules and regulations for its management and control. It may maintain one or more offices for the transaction of its business and may meet at any time or place within the signatory states. A majority of the members from each state shall constitute a quorum for the transaction of business, the exercise of any powers, or the performance of any duties, but no action of the commission shall be binding unless at least three of the members from each state shall vote in favor thereof. The commission shall keep accurate accounts of all receipts and disbursements and shall make an annual report to the governor and the legislature of each state setting forth in detail the operations and transactions conducted by it pursuant to this compact, and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the signatory states which may be necessary to carry out the intent and purpose of this compact, and changes in the district which concentration of population or other cause may require. The commission shall not incur any obligations for salaries, office or other administrative expenses prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the signatory states except by and with the authority of the legislatures thereof. Each state reserves the right to provide hereafter by law for the examination and audit of the accounts of the commission by its comptroller or other official. The commissioners shall meet and organize within ten days after the effective date of this compact.

ARTICLE VI

1. It is recognized by the signatory states that, where tidal waters are used for such varied purposes as bathing, navigation, shellfish culture, the development of fish life and the disposal of wastes, no single standard of purity is practicable in all parts of the district. In order to attain the objects of this compact, the commission, after proper study and after conducting public hearings upon due notice, shall group the designated waters of the district into classes. Where local conditions shall have changed in the future to such an extent that changes in classification become necessary, the commission may, after conducting public hearings upon due notice, adopt such changes.

Two general classifications shall be used:

(1) Class “A”, in which the designated water areas are expected to be used primarily for recreational purposes, shellfish culture or the development of fish life;

(2) Class “B”, in which the designated water areas are not expected to be used primarily for recreational purposes, shellfish culture or the development of fish life.

ARTICLE VII

1. It is agreed between the signatory states that no sewage or other polluting matters shall be discharged or permitted to flow into, or be placed in, or permitted to fall or move into the tidal waters of the district, except under the following conditions and restrictions:

(1) All sewage discharged or permitted to flow into Class “A” waters of the district shall first have been so treated as (a) to remove all floating solids and at least sixty per centum (60%) of the suspended solids; and (b) to effect a reduction of organisms of the B. Coli group (intestinal bacilli) so that the probable number of such organisms shall not exceed one per cubic centimeter in more than fifty per centum (50%) of the samples of sewage effluent tested by the partially confirmed test; provided, however, that in the case of discharge into waters used primarily for bathing this bacterial standard need not be required except during the bathing season; and (c) to effect a reduction in the oxygen demand of the sewage effluent sufficient to maintain an average dissolved oxygen content in the tidal waters of the district and in the general vicinity of the point of discharge of the sewage into those waters, at a depth of about five feet below the surface, of not less than fifty per centum (50%) saturation during any week of the year.

2. All sewage discharged or permitted to flow into Class “B” waters of the district shall first have been so treated as (a) to remove all floating solids and at least ten per centum (10%) of the suspended solids, or such additional percentage as may, by reason of local conditions, be necessary to avoid the formation of sludge deposits in the Class “B” waters of the district; and (b) to effect a reduction in the oxygen demand of the sewage effluent sufficient to maintain an average dissolved oxygen content in the tidal waters of the district and in the general vicinity of the point of discharge of the sewage into those waters, at a depth of about five feet below the surface, of not less than thirty per centum (30%) saturation during any week of the year.

3. In addition to or in substitution for the classifications of waters set forth in this Article or in Article VI of this compact and the effluent standards made applicable thereto, the commission may develop and, after public hearing, place in force other classifications of waters and effluent standards within the district. Such classifications shall be on the basis of present or intended uses of the waters in question and shall be accompanied by requirements governing the quality of effluents, receiving waters, or both, as the public interest may make appropriate. Classifications, standards, and requirements adopted pursuant to this Article shall be developed and may be revised with due consideration for uniformity of requirements relating to the quality of effluents and receiving waters within the same classification in all parts of the district. Classifications made pursuant to this Article shall be governed by and shall implement any water and related land resource plans, water use plans or pollution control plans adopted by appropriate agencies of the signatory states, acting singly or in concert, or through joint intergovernmental agencies. Any exercise of authority by the commission pursuant to this Article shall be subject to any procedural requirements, if applicable, that may be contained in federal law. Nothing contained in this Article shall be construed to abridge or limit any power otherwise existing of a signatory state to make and enforce classifications, standards, and requirements for effluents and receiving waters. These additional or substitute classifications of waters and effluent standards shall take effect when the states of New York and New Jersey shall have similarly amended the tri-state compact in the form substantially set forth in Article III.

ARTICLE VIII

1. Each of the signatory states agrees that, in so far as waters within its jurisdiction may flow into any portion of the district, all sewage discharged or permitted to flow into any stream tributary to the tidal waters of the district shall be treated to that extent, if any, which may be necessary to maintain such tributary immediately above its confluence with the tidal waters of the district in a sanitary condition at least equal to the classification requirements determined by the commission for the tidal waters of the district into which it discharges. The waters of the Hudson River, immediately above the mouth of the Sparkhill Creek on the westerly side and the New York-New Jersey boundary extended on the easterly side of the river, shall be maintained in a sanitary condition at ebb tide at least equal to the sanitary condition prevailing in the waters of the river immediately below said boundary at flood tide.

ARTICLE IX

1. Nothing in this compact shall be construed to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory state imposing any additional conditions and restrictions to further lessen or prevent the pollution of waters within its jurisdiction.

ARTICLE X

1. Subject to the provisions of this compact the commission, as soon as may be after its organization, after an investigation and after conducting public hearings upon due notice, shall, by order, prescribe the reasonable date on or before which each municipality or other entity discharging sewage into the designated waters within the district shall be treating such sewage in accordance with the standards specified in this compact. Such order may prescribe that certain specific progress shall be made at certain definite time prior to the final date fixed in such order. It is the desire of all parties to accomplish the objects herein set forth with the least possible injury to investments which have already been made in the construction of sewage treatment plants within the district, and where changes or additions to such plants would be necessary to conform to the standards herein adopted, a reasonable time to effect such changes or additions may, in the discretion of the commission, be granted.

ARTICLE XI

1. Each of the signatory states agrees that it will prohibit the pollution of this compact, and that it will enact suitable and adequate legislation which will accomplish effectively the objects of this compact and which will enable its officers, departments, boards and agents to accomplish satisfactorily the obligations and duties assumed by the state under the terms of this compact, and it is further agreed that the courts of the several states shall have jurisdiction to enforce as against any person, corporation, municipality or other entity or any employee, department or subdivision of the respective signatory states any and all provisions of this compact. The commission shall have authority to investigate and determine if the requirements of the compact and/or the orders of the commission pursuant thereto are complied with and if satisfactory progress has not been made, to bring action in its own name in the proper court or courts to compel the enforcement of any and all the provisions of this compact, and/or the orders of the commission pursuant thereto.

ARTICLE XII

1. In order that future pollution be controlled and existing pollution be abated with the greatest possible economy and efficiency, the commission shall cooperate and advise with the respective state and district authorities having jurisdiction over stream pollution, with a view to coordinating their activities and securing the most satisfactory results at lower cost. For such purpose the commission may prepare a general plan of the most practicable and economical method of securing conformity with the standards herein set forth, having in view the future growth and development of the district. Such plan when completed shall be submitted to the governor and the legislature of each state and to the state agency or agencies or district agencies in charge of sewage problems. The provisions of this compact shall not affect the discharge from the outfall pipes of the Passaic Valley sewerage system into the waters of New York Harbor; provided, however, that said discharge shall be in accordance with the terms and provisions of the stipulation entered into on April fourteenth, one thousand nine hundred ten, between the United States of America and Passaic Valley sewerage commissioners.

ARTICLE XIII

1. Terms used in this compact are defined as follows:

“District” means the area more particularly described in Article II of this compact.

“Commission” means the Interstate Environmental Commission.

“Municipality” means any city, incorporated village, borough, county, town, township, district, or any municipality governed by an improvement commission, any joint sewer commission, or any other subdivision of any one of the signatory states, located within the district.

“Rule” or “Regulation” means any rule or regulation established by the commission not inconsistent with the Constitution of the United States or of any signatory state, promulgated by the commission touching the abatement of pollution of the waters of the district.

“Tidal waters” means all those waters which ebb and flow within the designated district.

“Dissolved oxygen” is the gaseous oxygen held in solution by the water at any given time. It is expressed as a percentage of the maximum amount of oxygen that would be required to saturate the water under the existing conditions of temperature and salinity.

“Pollution” is any foreign matter which renders waters unfit to sustain fish life and unsatisfactory for bathing.

“Sewage effluent” means the treated sewage discharged from a treatment plant.

“Suspended solids” means those solid particles carried in suspension in the untreated sewage or sewage effluent.

“Entity” means any organization or association owning, controlling or operating a sewerage system or treatment plant within a municipality.

ARTICLE XIV

1. The signatory states agree to appropriate annually for the salaries, office and other administrative expenses such sum or sums as shall be recommended by the commission and approved by the governors of the signatory states, the state of New York and the state of New Jersey agreeing each to appropriate forty-five per centum (45%) thereof, and the state of Connecticut agreeing to appropriate ten per centum (10%) thereof. The state of New York and the state of New Jersey obligate themselves hereunder, however, only to the extent of fifteen thousand dollars ($15,000.00) each in any one year, and the state of Connecticut obligates itself hereunder only to the extent of three thousand, three hundred thirty-three dollars and thirty-four cents ($3,333.34) in any one year.

ARTICLE XV

1. Should any part of this compact be held to be contrary to the constitution of any signatory state or of the United States, all other severable objects of this compact shall continue to be in full force and effect.

ARTICLE XVI

1. This compact shall become effective as to the state of New Jersey and the state of New York immediately upon the signing thereof by the representatives of such states, and thereafter it shall also become effective as to the state of Connecticut immediately upon the signing thereof by the representatives of such state; provided, however, that prior to the signing of this compact by the representatives of the state of Connecticut the district as set forth in Article II shall not embrace any territory within the jurisdiction of the state of Connecticut, nor shall the commission exercise any jurisdiction or perform any duties or acts affecting such territory; and the appropriations for salaries, office and other administrative expenses shall be borne equally by the state of New York and the state of New Jersey.

2. Nothing herein contained shall affect or abate any action now pending brought by any governmental board or body created by or existing under any of the signatory states.

(1949 Rev., Appendix D; 1969, P.A. 7; P.A. 86-143, S. 1, 7.)

History: 1969 act added paragraph three in Article VII; Sec. 25-56 transferred to Sec. 22a-294 in 1983; P.A. 86-143 changed name from Interstate Sanitation Commission and District to Interstate Environmental Commission and District, effective upon enactment by the United States, New York and New Jersey of legislation having like effect, namely October 27, 2000.



Section 22a-295 - (Formerly Sec. 25-57). Commissioners; appointment; term; expenses.

On or before July first in the odd-numbered years, the Governor shall appoint a commissioner to the Interstate Environmental Commission created by the agreement or compact entered into under the laws passed by the states of New York, New Jersey and Connecticut. The Attorney General, the Commissioner of Public Health and the Commissioner of Energy and Environmental Protection shall also be commissioners of the Interstate Environmental Commission. The Attorney General, the Commissioner of Public Health and the Commissioner of Energy and Environmental Protection may each designate, in writing, a representative to represent them respectively at all meetings, hearings and proceedings of the Interstate Environmental Commission with full power to vote and act in their behalf respectively. Each appointive commissioner shall hold office for a term of four years from July first in the year of his appointment and until his successor is appointed and has qualified. If any vacancy occurs in the office of any appointive commissioner, the Governor shall fill such vacancy for the unexpired portion of the term. The commissioners shall have the powers and duties and be subject to the limitations provided for in the compact and agreement entered into between the signatory states and, together with five commissioners from the state of New York and five commissioners from the state of New Jersey, shall form the Interstate Environmental Commission. The commissioners shall serve without compensation, but shall be paid their actual expenses incurred in and incident to the performance of their duties.

(1949 Rev., S. 3547, 3548; 1957, P.A. 364, S. 5; 379; 1963, P.A. 39; 1969, P.A. 5, S. 1; 1971, P.A. 872, S. 108; P.A. 77-614, S. 323, 610; P.A. 86-143, S. 2, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: 1963 act authorized commissioner of health to designate “a representative in writing” rather than “the deputy commissioner of health” to act for him; 1969 act revised provision for delegating deputies so that each officer may designate an unspecified representative to act for him, deleting references to specific delegates, i.e. deputy attorney general formerly acted for attorney general, etc.; 1971 act replaced director of water resources commission with environmental protection commissioner as member of interstate sanitation commission; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 25-57 transferred to Sec. 22a-295 in 1983; P.A. 86-143 changed commission name from Interstate Sanitation Commission to Interstate Environmental Commission, effective upon enactment by the United States, New York and New Jersey of legislation having like effect, namely October 27, 2000; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-296 - (Formerly Sec. 25-58). Officers. Votes.

The commission shall elect from its number a chairman and vice chairman and shall appoint and at its pleasure remove or discharge such officers and legal, clerical, expert and other assistants as may be required in the discharge of the duties of the commission and shall fix and determine their duties, qualifications and compensations. It shall adopt a seal and suitable bylaws and shall promulgate rules and regulations for its management and control. It may maintain one or more offices for the transaction of its business and may meet at any time or place within the signatory states. A majority of the members from each state shall constitute a quorum for the transaction of business, the exercise of any powers or the performance of any duties, but no action of the commission shall be binding unless at least three of the members from each state vote in favor thereof.

(1949 Rev., S. 3549.)

History: Sec. 25-58 transferred to Sec. 22a-296 in 1983.



Section 22a-297 - (Formerly Sec. 25-59). Regulations and orders.

The commission shall have power to make regulations and orders with regard to the pollution of all the coastal, estuarial and tidal waters within or covering portions of the signatory states as follows: (a) In Connecticut, Long Island Sound and estuaries and tidal waters thereof between the easterly side of New Haven Harbor at Morgan Point and the Connecticut-New York state boundary, and the Housatonic River up to the northerly boundary lines of the towns of Stratford and Milford; (b) in New York, all of the tidal waters of greater New York City, including the Kill Van Kull and the Arthur Kill, Long Island Sound and the estuaries and tidal waters thereof between the New York City line and the New York-Connecticut state boundary and between the New York City line and the easterly side of Port Jefferson Harbor; the Atlantic Ocean and the estuaries and tidal waters thereof between the New York City line and the easterly side of Fire Island Inlet and the Hudson River and estuaries and tidal waters thereof between the New York and New Jersey state boundary and the northerly line of Rockland County, on the westerly side and between the northerly line of New York City and the northerly line of Westchester County, on the easterly side of the river; (c) in New Jersey, the Hudson River and New York Upper Bay and estuaries and tidal waters thereof between the New York-New Jersey boundary and Constable Point on Constable Hook; the Kill Van Kull and Arthur Kill to the mouths of the Rivers entering into the Kills; Newark Bay and the estuaries thereof up to the mouth of the Passaic River and up to the mouth of the Hackensack River; Raritan Bay together with the Raritan River up to the Victory Bridge on said river between Perth Amboy and South Amboy, together with the Cheesequake Creek up to the New York and Long Branch railroad bridge on said creek at Morgan, together with the Matawan Creek up to the New York and Long Branch railroad bridge on said creek at Matawan; Sandy Hook Bay, together with the Shrewsbury River up to the passenger railroad bridge between Navesink Light and Highland Beach on said river.

(1949 Rev., S. 3550.)

History: Sec. 25-59 transferred to Sec. 22a-297 in 1983.



Section 22a-298 - (Formerly Sec. 25-60). Enforcement. Investigations. Hearings.

The commission shall have power to investigate and determine if the requirements of the compact or the orders of the commission are complied with and to bring action in its name to compel the enforcement of any and all provisions of the compact and the orders of the commission pursuant thereto or pursuant to law, by application to the Superior Court for a writ of mandamus or injunction. Such investigations, inquiries or hearings may be held by or before one or more of the commissioners or by or before any person or persons appointed as its representative and when ratified, approved or confirmed by the commission, his or their action shall be deemed to be the investigation, inquiry or hearing of the commission. All state and municipal departments, commissions, boards and bodies having to do with the waters of the state shall cooperate with the commission and shall furnish to the commission such information as the commission requests, touching the pollution, or the elimination thereof, of the waters of the district.

(1949 Rev., S. 3551.)

History: Sec. 25-60 transferred to Sec. 22a-298 in 1983.



Section 22a-299 - (Formerly Sec. 25-61). Powers to be supplemental.

Any powers herein granted to the Interstate Environmental Commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said commission by the states of New York, New Jersey and/or Connecticut by Congress or the terms of the compact.

(1949 Rev., S. 3552; P.A. 86-143, S. 3, 7.)

History: Sec. 25-61 transferred to Sec. 22a-299 in 1983; P.A. 86-143 changed commission name from Interstate Sanitation Commission to Interstate Environmental Commission, effective upon enactment by the United States, New York and New Jersey of legislation having like effect, namely October 27, 2000.



Section 22a-300 - (Formerly Sec. 25-62). Notice of pollution. Public hearing. Orders.

Whenever the commission determines upon investigation that sewage or other polluting matter from any city, village, town, county, borough, municipality or other entity, as defined in the compact, building, steamboat or other vessel, or any garbage, offal or any decomposable or putrescible matter of any kind is being discharged into any waters of the district, and whenever in the opinion of the commission such discharge is polluting such waters in a manner injurious to or so as to create a menace to public health, welfare and recreational purposes, or so as to create a public nuisance, or so as to be obnoxious, the commission shall give notice in writing of the discharge of such sewage or polluting matter to the Commissioner of Energy and Environmental Protection and to the Department of Public Health for such action as may be proper under the laws of the state of Connecticut. If, at the expiration of six months after the mailing of such notice, such discharge continues to pollute such waters in a manner injurious to or so as to create a menace to public health, welfare and recreational purposes, or so as to create a public nuisance, or so as to be obnoxious, such commission, upon a vote of at least three of the members from each state, may order the municipality, corporation or person so discharging sewage, refuse or other matter to show cause before it or its designated representative why such discharge should not be discontinued or why said commission should not issue an order regulating such pollution. A notice shall be served on the municipality, corporation or person so discharging sewage, refuse or other matter, directing such municipality, corporation or person to show cause before said commission on a date specified in such notice why an order should not be made directing the discontinuance of such discharge or otherwise regulating such pollution. Such notice shall specify the time when and place where a public hearing will be held by the commission or its delegated representative and shall be served personally or by mail at least fifteen days before such hearing and, in case of a municipality or a corporation, such service shall be upon an officer thereof. The person or persons presiding at such hearing shall take evidence and, after conducting such public hearing, the commission shall by order prescribe a reasonable date on or before which such municipality, corporation or person discharging sewage, refuse or other matter into the designated waters within the district shall cease to discharge such refuse or other matter and shall treat such sewage in accordance with the standards specified in the compact, and such order may prescribe that certain specific progress shall be made at definite times prior to the final date fixed in such order. The commission shall have authority to require from the officials and persons responsible for the execution of such orders satisfactory evidence at specified times of proper progress in the execution of such orders.

(1949 Rev., S. 3553; 1957, P.A. 364, S. 6; 1971, P.A. 872, S. 109; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with commissioner of environmental protection; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 25-62 transferred to Sec. 22a-300 in 1983; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-301 - (Formerly Sec. 25-63). Cooperation with other authorities.

The commission may prepare a general plan of the most practicable and economical method of securing conformity with the standards set forth in the compact, having in view the future growth and development of the district, and to that end shall cooperate and advise with the respective state authorities having jurisdiction over stream pollution and any other bodies having to do with sewage and garbage disposal and the pollution of the waters of the district, with appropriate committees of Congress and any and all other federal authorities having jurisdiction in the premises, with representatives of chambers of commerce and other civic bodies within the district, and with such bodies, commissions and legislative committees as may exist or be created in any of the signatory states, for the purpose of bringing about a comprehensive program for the abatement and elimination of pollution.

(1949 Rev., S. 3554.)

History: Sec. 25-63 transferred to Sec. 22a-301 in 1983.



Section 22a-302 - (Formerly Sec. 25-64). Accounts. Reports.

The commission shall keep accurate accounts of all receipts and disbursements and shall report to the governor and the legislature of each signatory state, on or before the twenty-fifth day of January, setting forth in detail the transactions conducted by it and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the signatory states which may be necessary to carry out the intent and purposes of the compact between the signatory states.

(1949 Rev., S. 3555.)

History: Sec. 25-64 transferred to Sec. 22a-302 in 1983.



Section 22a-303 - (Formerly Sec. 25-65). State comptrollers authorized to examine accounts.

The comptroller of each of the signatory states is authorized from time to time to examine the accounts and books of the commission, including its receipts, disbursements and such other items referring to its financial standing as such comptroller deems proper, and to report the results of such examination to the governor of such state.

(1949 Rev., S. 3556.)

History: Sec. 25-65 transferred to Sec. 22a-303 in 1983.



Section 22a-304 - (Formerly Sec. 25-66). Study of smoke and air pollution.

(a) Subject to approval by the Congress of the United States, the Interstate Environmental Commission is authorized and empowered to make a study of smoke and air pollution within the boundaries of New Jersey and New York, such study to include a survey of the sources and extent of such pollution, property damage caused thereby, its effect upon public health and comfort and relevant meteorological, climatological and topographical factors. For the accomplishment of the study, the commission shall have power to appoint and remove, and prescribe the duties of, such employees and staff as may be necessary, and to fix their compensation within the appropriations made available therefor by the states of New Jersey and New York.

(b) The state of Connecticut shall not be liable for any portion of the expenditures necessary for the undertaking or completion of such study and shall not be called upon to appropriate any funds for such purpose.

(November, 1955, S. N185; P.A. 86-143, S. 4, 7.)

History: Sec. 25-66 transferred to Sec. 22a-304 in 1983; P.A. 86-143 changed commission name from Interstate Sanitation Commission to Interstate Environmental Commission, effective upon enactment by the United States, New York and New Jersey of legislation having like effect, namely October 27, 2000.



Section 22a-305 - (Formerly Sec. 25-66a). Powers and duties re air pollution.

With respect to the state of Connecticut and as long as the Interstate Environmental Commission shall be engaged in a program relating to air pollution on behalf of the state of New York or the states of New York and New Jersey, the Interstate Environmental Commission shall, in addition to its other powers, duties and functions, have authority, in accordance with Article III of the tri-state compact set forth in section 22a-294, to engage in activities with respect to interstate air pollution problems between or among the states of Connecticut and New York or Connecticut, New York and New Jersey, as the case may be, as follows: (1) To conduct studies; (2) to undertake research, testing and development; (3) to gather, exchange and disseminate information with and among public or private bodies, persons or organizations and to cooperate with any of them in solving air pollution problems; (4) to take samplings and to trace sources of air pollutants; (5) to refer complaints to an appropriate enforcement agency or agencies of the states in which the sources are located and to which air pollutants are carried, along with such data and information as it may have obtained with respect to the nature, characteristics, source, path and effect of air pollutants; (6) to make recommendations and reports to the governors and legislatures of the participating states. The primary effort of the Interstate Environmental Commission under this section shall be directed to air contaminant solids, liquids or gases which are toxic, disagreeable or irritant, or which are destructive. In carrying out its functions under this section, the Interstate Environmental Commission shall make use of the services, facilities and information of existing state, local and federal agencies wherever feasible and available. In furtherance of the purposes of this section, the Interstate Environmental Commission is empowered to accept moneys, property and other donations or gifts from any person whatever, whether public, private or governmental, real or artificial. No trade secret or secret process shall be inquired into by the Interstate Environmental Commission under this section, whether with respect to one or more of the substances or one or more of the processes, operations, techniques or devices used in connection therewith, and whenever a trade secret or secret process is involved, the activity under this section shall be limited to the identification of the device or facility from which the effluent discharged into the outer air derives, and the nature, rate and period of emission of such effluent. All information obtained from any sampling, tracing or other specific inquiry performed under this section shall be kept and maintained as a confidential disclosure and, except as may be essential for the purpose of referring a complaint to an appropriate enforcement agency and of any enforcement proceeding by or before any such agency, shall not be disclosed or published in any way other than such as will not identify a given substance, process, operation, technique or device with the physical location or identity of the source plant or facility, or with the product made or service performed, or with the person or persons using the same. A printed copy of the provisions of this section shall be furnished on request to any person furnishing information to the Interstate Environmental Commission and, in case of an inquiry at a plant or facility, to the person then in charge of the same.

(1969, P.A. 620, S. 1, 2; P.A. 86-143, S. 5, 7; P.A. 06-196, S. 258.)

History: Sec. 25-66a transferred to Sec. 22a-305 in 1983; P.A. 86-143 changed commission name from Interstate Sanitation Commission to Interstate Environmental Commission, effective upon enactment by the United States, New York and New Jersey of legislation having like effect, namely October 27, 2000; P.A. 06-196 made technical changes, effective June 7, 2006.






Chapter 446g - New England Interstate Water Pollution Control Compact

Section 22a-308 - (Formerly Sec. 25-67). Appointment of commissioners.

There shall be three commissioners to the New England Interstate Water Pollution Control Commission, appointed as herein provided. The Commissioner of Public Health and the Commissioner of Energy and Environmental Protection or their representatives designated in writing shall also be members. On or before July first, annually, the Governor shall appoint a commissioner who shall hold office for a term of three years from such July first. If any vacancy occurs in the office of any appointive commissioner, the Governor shall fill such vacancy for the unexpired portion of the term. The commissioners shall serve without compensation, but shall be paid their actual expenses incurred in and incident to the performance of their duties.

(1949 Rev., S. 3557; 1957, P.A. 364, S. 7; 1963, P.A. 40; 1971, P.A. 872, S. 110; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: 1963 act allowed health commissioner and director of water resources commission to appoint “representatives in writing” to serve in their stead; 1971 act replaced director of water resources commission with environmental protection commissioner; P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; Sec. 25-67 transferred to Sec. 22a-308 in 1983; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-309 - (Formerly Sec. 25-68). New England Interstate Water Pollution Control Compact.

Whereas, The growth of population and the development of the territory of the New England states has resulted in serious pollution of certain interstate streams, ponds and lakes, and of tidal waters ebbing and flowing past the boundaries of two or more states; and

Whereas, Such pollution constitutes a menace to the health, welfare and economic prosperity of the people living in such area; and

Whereas, The abatement of existing pollution and the control of future pollution in the interstate waters of the New England area are of prime importance to the people and can best be accomplished through the cooperation of the New England states in the establishment of an interstate agency to work with the states in the field of pollution abatement;

Now, therefore, The states of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island and Vermont do agree and are bound as follows:

ARTICLE I

It is agreed between the signatory states that the provisions of this compact shall apply to streams, ponds and lakes which are contiguous to two or more signatory states or which flow through two or more signatory states or which have a tributary contiguous to two or more signatory states or flowing through two or more signatory states, and also shall apply to tidal waters ebbing and flowing past the boundaries of two states.

ARTICLE II

There is hereby created the New England Interstate Water Pollution Control Commission (hereinafter referred to as the commission) which shall be a body corporate and politic, having the powers, duties and jurisdiction herein enumerated and such other and additional powers as shall be conferred upon it by the act or acts of a signatory state concurred in by the others.

ARTICLE III

The commission shall consist of five commissioners from each signatory state, each of whom shall be a resident voter of the state from which he is appointed. The commissioners shall be chosen in the manner and for the terms provided by law of the state from which they shall be appointed. For each state there shall be on the commission a member representing the state health department, a member representing the state water pollution control board (if such exists), and, except where a state in its enabling legislation decides that the best interests of the state will be otherwise served, a member representing municipal interests, a member representing industrial interests, and a member representing an agency acting for fisheries or conservation.

ARTICLE IV

The commission shall annually elect from its members a chairman and vice chairman and shall appoint and at its pleasure remove or discharge such officers. It may appoint and employ a secretary who shall be a professional engineer versed in water pollution and may employ such stenographic or clerical employees as shall be necessary, and at its pleasure remove or discharge such employees. It shall adopt a seal and suitable bylaws and shall promulgate rules and regulations for its management and control. It may maintain an office for the transaction of its business and may meet at any time or place within the signatory states. Meetings shall be held at least twice each year. A majority of the members shall constitute a quorum for the transaction of its business but no action of the commission imposing any obligation on any signatory state or on any municipal agency or subdivision thereof or on any person, firm or corporation therein shall be binding unless a majority of the members from such signatory state shall have voted in favor thereof. Where meetings are planned to discuss matters relevant to problems of water pollution control affecting only certain of the signatory states, the commission may vote to authorize special meetings of the commissioners of the states especially concerned. The commission shall keep accurate accounts of all receipts and disbursements and shall make an annual report to the governor and the legislature of each signatory state setting forth in detail the operations and transactions conducted by it pursuant to this compact, and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the signatory states which may be necessary to carry out the intent and purpose of this compact. The commission shall not incur any obligations for salaries, office, administrative, traveling or other expenses prior to the allotment of funds by the signatory states adequate to meet the same; nor shall the commission pledge the credit of any of the signatory states. Each signatory state reserves the right to provide hereafter by law for the examination and audit of the accounts of the commission. The commission shall appoint a treasurer who may be a member of the commission, and disbursements by the commission shall be valid only when authorized by the commission and when vouchers therefor have been signed by custodian of the records of the commission with authority to attest to and certify such records or copies thereof.

ARTICLE V

It is recognized, owing to such variable factors as location, size, character and flow and the many varied uses of the waters subject to the terms of this compact, that no single standard of sewage and waste treatment and no single standard of quality of receiving waters is practical and that the degree of treatment of sewage and industrial wastes should take into account the classification of the receiving waters according to present and proposed highest use, such as for drinking water supply, industrial and agricultural uses, bathing and other recreational purposes, maintenance and propagation of fish life, shellfish culture, navigation and disposal of wastes.

The commission shall establish reasonable physical, chemical and bacteriological standards of water quality satisfactory for various classifications of use. It is agreed that each of the signatory states through appropriate agencies will prepare a classification of its interstate waters in entirety or by portions according to present and proposed highest use and for this purpose technical experts employed by state departments of health and state water pollution control agencies are authorized to confer on questions relating to classification of interstate waters affecting two or more states. Each signatory state agrees to submit its classification of its interstate waters to the commission for approval. It is agreed that after such approval all signatory states through their appropriate state health departments and water pollution control agencies will work to establish programs of treatment of sewage and industrial wastes which will meet standards established by the commission for classified waters. The commission may from time to time make such changes in definitions of classifications and in standards as may be required by changed conditions or as may be necessary for uniformity.

ARTICLE VI

Each of the signatory states pledges to provide for the abatement of existing pollution and for the control of future pollution of interstate inland and tidal waters as described in Article I, and to put and maintain the waters thereof in a satisfactory condition consistent with the highest classified use of each body of water.

ARTICLE VII

Nothing in this compact shall be construed to repeal or prevent the enactment of any legislation or prevent the enforcement of any requirement by any signatory state imposing any additional condition or restriction to further lessen the pollution of waters within its jurisdiction. Nothing herein contained shall affect or abate any action now pending brought by any governmental board or body created under any of the signatory states.

ARTICLE VIII

The signatory states agree to appropriate for the salaries, office, administrative, travel and other expenses such sum or sums as shall be recommended by the commission. The commonwealth of Massachusetts obligates itself only to the extent of sixty-five hundred dollars in any one year, the state of Connecticut only to the extent of three thousand dollars in any one year, the state of Rhode Island only to the extent of fifteen hundred dollars in any one year, and the states of New Hampshire, Maine, and Vermont each only to the extent of one thousand dollars in any one year.

ARTICLE IX

Should any part of this compact be held to be contrary to the constitution of any signatory state or of the United States, all other parts thereof shall continue to be in full force and effect.

ARTICLE X

The commission is authorized to discuss with appropriate state agencies in New York state questions of pollution of waters which flow into the New England area from New York state or vice versa and to further the establishment of agreements on pollution abatement to promote the interests of the New York and New England areas.

Whenever the commission by majority vote of the members of each signatory state shall have given its approval and the state of New York shall have taken the necessary action to do so, the state of New York shall be a party to this compact for the purpose of controlling and abating the pollution of waterways common to New York and the New England states signatory to this compact but excluding the waters under the jurisdiction of the Interstate Environmental Commission (New York, New Jersey and Connecticut).

ARTICLE XI

This compact shall become effective immediately upon the adoption of the compact by any two contiguous states of New England but only in so far as applies to those states and upon approval by Federal law. Thereafter upon ratification by other contiguous states, it shall also become effective as to those states.

ARTICLE XII

1. The State of Connecticut reaffirms its support of the cooperative approach to the abatement and control of water pollution as embodied in the New England Interstate Water Pollution Control Compact. In view of the increases in population concentrations, the growing need of industry and agriculture for water of reasonable quality, and the quality requirements of water based recreation and other uses, the New England Interstate Water Pollution Control Commission shall develop and maintain its programs, including research on water quality problems, at such levels, including, to the extent necessary, levels above those originally provided when this state first enacted the compact, as may be appropriate.

2. In addition to the minimal personnel authorizations contained in Article IV, the commission may employ such engineering, technical and other professional, secretarial and clerical personnel as the proper administration and functioning of the commission may require.

3. The State of Connecticut hereby concurs in the conferring of any powers or duties on the New England Interstate Water Pollution Control Commission by other states, in addition to those conferred by provision of the New England Interstate Water Pollution Control Compact. This concurrence is pursuant to Article II of said compact. This concurrence is subject to the following limitations:

(a) Unless this state specifically confers a power or duty on the commission, other than one conferred by the compact itself, no financial or other burden or duties shall be placed upon this state, or any agency, officer or subdivision thereof by reason of the conferring or exercise of the power or duty. At any time the Governor, the Attorney General or the Auditors of Public Accounts shall have the power to make inquiry of the commission and to examine its books and records in order to ascertain the state of compliance with this section.

(b) The rights, privileges and responsibilities of this state with respect to the New England Interstate Water Pollution Control Compact and the commission established thereby shall not be limited or impaired.

(c) The commission shall include in its annual report to the Governor and the legislature of this state a full account of any additional powers or duties administered by it.

4. The New England Interstate Water Pollution Control Commission, hereinafter called “the commission”, may develop standards for the training, educational and experience requirements for operating personnel necessary to the proper operation of sewage and other waste treatment plants. The commission may administer programs of training and certification for such personnel, and may make classifications thereof. Any certificate issued by the commission shall be accepted by this state and all agencies and subdivisions thereof as conclusive evidence that the holder has the training, education and experience necessary for certification for the class of position or responsibility described therein. The state department of health may impose and administer any other requirements for certification within any applicable provisions of law, but it shall not reexamine or reinvestigate the applicant for a certificate with respect to his training, education or experience qualifications. The commission shall keep a record of all certificates issued by it, and in response to any inquiry concerning such a certificate, the commission shall inform the inquirer concerning its issuance and validity. The commission shall annul any certificate issued by it, if the commission finds that the certificate was obtained by misrepresentation of any material fact relating to the education, training or experience of the applicant. Such annulment shall be pursuant to rules and regulations of the commission which shall afford due notice to the certificate holder and an opportunity to present relevant evidence for consideration by the commission. Nothing contained in this section shall limit or abridge the authority of the commission to revise its standards and to issue new or additional certificates. In any such case the state department of health may require an applicant for a certificate to present a certificate or certificates which evidence training, education and experience meeting the current standards of the commission. Certificates issued by the commission shall be recognized and given in connection with personnel employed in or having responsibilities for plants discharging into any waters of this state. Nothing in this section shall be construed to require any person to have a certificate in order to be employed in the operation of a sewage or other waste treatment plant. Such requirements, if any, shall be as set forth in or pursuant to other laws of this state, provided that in any case where a certificate is required, an appropriate certificate issued by the commission shall be accepted in lieu of any certificate otherwise required. To the extent that the authority conferred upon the commission by this section is not otherwise exercisable by the commission under the provisions of the New England Interstate Water Pollution Control Compact, the commission shall not require the financial or other support of the program or programs authorized hereby by any state not having enacted legislation substantially similar to this section.

5. (a) The New England Interstate Water Pollution Control Commission, in cooperation with the State of Connecticut and such other state signatory to the New England Interstate Water Pollution Control Compact as may participate in such work, shall establish and maintain a water quality sampling and testing network. The network shall, to the fullest extent practicable, rely upon the sampling and testing programs of this state, and such other participating states, and upon information available from agencies of the federal government, and shall not duplicate any of their activities. However, if the sampling and testing programs of this state and other states, and the information available from agencies of the federal government are insufficient to provide the commission with records of water quality adequate for its needs, the commission may supplement the sampling and testing otherwise available to it.

(b) Sampling pursuant to this section shall be at points at or near the places where waters cross the boundary of this state, and the samples shall be tested in order to determine their quality. The sampling and testing provided for herein shall be scheduled by the commission or in accordance with its requests, and shall include such factors or elements as the commission shall request. Any sampling and testing done by the Commissioner of Energy and Environmental Protection of this state as part of the activities of the commission’s network shall be reported fully and promptly by such agency to the commission together with the results thereof.

6. (a) If the commission ascertains that particular waters at or near a boundary of this state do not comply with the standards of the commission made pursuant to Article V of the New England Interstate Water Pollution Control Compact, or are not otherwise of a quality complying with state law, the commission shall inform the Commissioner of Energy and Environmental Protection of this state and of any other state concerned and shall afford such agencies an opportunity to verify, explain, supplement or correct the information in the possession of the commission and if the facts warrant to take or secure the taking of any necessary remedial action.

(b) If such remedial action is not taken or secured in timely fashion, the commission may hold a public hearing on due notice as provided in its rules and regulations in order to ascertain all the relevant facts and circumstances.

(c) Following public hearing pursuant to subsection (b), the commission may issue an order directed to the source or sources of waste discharge causing or contributing to the deteriorated water quality. Such order or orders may require reduction or cessation of waste discharges or the improvement of their quality. No order of the commission pursuant to this subsection shall be valid, unless supported by substantial evidence adduced at the public hearing.

(d) An order of the commission made pursuant to subsection (b) shall prescribe the date or dates by which discharges of waste are to be reduced, discontinued or treated, and may contain timetables or schedules for specific steps to be taken in order to comply therewith.

(e) An order of the commission made pursuant to this section may be enforced in any court of competent jurisdiction. Proceedings shall be only on the record made before the commission.

(f) An order of the commission made pursuant to this section may be appealed to any court of competent jurisdiction within thirty days after issuance. Proceedings shall be only on the record made before the commission.

Unless otherwise conferred by law the commission shall not have power to issue permits or licenses in connection with the discharge or treatment of wastes, or pass upon plans or specifications for particular waste treatment or collection equipment or facilities.

(1949 Rev., Appendix E; 1969, P.A. 526, S. 1; P.A. 76-435, S. 38, 82; P.A. 86-143, S. 6, 7; P.A. 11-80, S. 1.)

History: 1969 act added Article XII; P.A. 76-435 replaced incorrect reference to water resources commission (abolished by 1971, P.A. 872) with reference to commissioner of environmental protection in Article XII; Sec. 25-68 transferred to Sec. 22a-309 in 1983; P.A. 86-143 changed commission name from Interstate Sanitation Commission to Interstate Environmental Commission, effective upon enactment by the United States, New York and New Jersey of legislation having like effect, namely October 27, 2000; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Article XII, effective July 1, 2011.



Section 22a-310 - (Formerly Sec. 25-68a). Jurisdiction.

For the purposes of section 22a-309, Article XII, any court of competent jurisdiction shall be construed to be the superior court for the judicial district of Hartford.

(1969, P.A. 526, S. 2; P.A. 80-483, S. 164, 186; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 80-483 replaced “Hartford county” with “judicial district of Hartford-New Britain”; Sec. 25-68a transferred to Sec. 22a-310 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.






Chapter 446h - Soil Conservation

Section 22a-314 - (Formerly Sec. 25-104). General duties of commissioner concerning soil and water erosion.

The Commissioner of Energy and Environmental Protection may (a) make or cause to be made surveys, investigations and research concerning the problems of soil and water erosion and its control and publish his findings and disseminate information concerning the subject; (b) cooperate with or enter into agreements with any state agency or any owner or occupant of land in this state to carry out the provisions of this section; (c) obtain options upon or acquire, by purchase, exchange, lease, gift, grant, bequest or devise, any property, real or personal, or rights or interests therein, maintain, administer and improve any property so acquired, and receive income from such property and expend such income in carrying out the purposes of this section; and may sell, lease or otherwise dispose of any such property or interest therein for such purposes; (d) accept contributions in money, services, materials or otherwise from the United States or from this state or from any person, firm or corporation for such purposes; and (e) as a condition to extending of any material benefits to landowners, under this section, require contributions to any operations upon such land and require landowners who have consented to such work being done on their land to enter into and perform such agreements as to long-term use of such lands as will tend to prevent erosion thereon. Said commissioner, or any assistant or employee of the Department of Energy and Environmental Protection, may, at any reasonable time and upon notice by registered mail sent to the last-known address of the owner of such premises or with the oral permission of such owner or his agent, enter any premises while engaged in the performance of duty under the provisions of this title. Said commissioner shall have power to make necessary regulations to carry out the provisions of this section.

(1949 Rev., S. 3062, 3063; 1955, S. 1703d; November, 1955, S. N175; 1959, P.A. 637, S. 2; 1961, P.A. 67; 104, S. 1; 1967, P.A. 351; 1971, P.A. 872, S. 122; P.A. 74-325, S. 2, 5; P.A. 11-80, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 acts replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources and included “water” erosion as a concern under section provisions; 1967 act added provision authorizing commissioner and department personnel to enter premises while performing their duties; 1971 act replaced commissioner and department of agriculture and natural resources with commissioner and department of environmental protection; P.A. 74-325 deleted Subdiv. (b) which had required commissioner to assist individuals with soil and water erosion problems in formation of voluntary associations for mutual assistance in dealing with such problems; Sec. 25-104 transferred to Sec. 22a-314 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-315 - (Formerly Sec. 25-104a). Soil and water conservation districts and boards; establishment, powers and council.

(a) In order to assist the Commissioner of Energy and Environmental Protection in identifying and remedying the problems of soil and water erosion, the commissioner shall, by regulation, establish soil and water conservation districts and boards. Such boards shall advise him on matters of soil and water conservation, erosion and sedimentation control and shall assist him in implementing programs concerning such matters. Such regulations shall (1) establish geographic boundaries for each district, (2) establish procedures for the selection, by the residents in each district, of a board of supervisors for each district, and (3) provide operating procedures for such boards of such districts. Such regulations shall be adopted pursuant to chapter 54.

(b) The commissioner by regulation pursuant to chapter 54, may authorize such boards to (1) develop soil and water conservation, erosion and sedimentation control programs, priorities and workplans; (2) provide, by agreement, for technical assistance from cooperating state and federal agencies to municipal and regional agencies and to landowners; (3) receive funds, by transfer, grant or otherwise from the commissioner, including grants pursuant to section 22a-317, or by donation or subscription from private sources, and expend such funds without regard to the provisions of chapter 50; (4) use or provide for the use of state equipment made available pursuant to section 22a-316; (5) enter into contracts and employ consultants and other assistants on a contract basis or other basis for rendering legal, financial, technical or other assistance and duties to carry out the purposes of this chapter; and (6) acquire property by purchase, lease, gift or otherwise and to hold such property in the name of the district.

(c) The commissioner may, by regulation, adopted pursuant to chapter 54, establish a council to coordinate the activities of such boards of such districts with the activities of the Department of Energy and Environmental Protection and other state, regional and local agencies and propose regulations to said department in matters of soil and water erosion conservation and to advise and assist the commissioner in conserving and protecting the land, water and other natural resources of the state. The council shall be within the Department of Energy and Environmental Protection for administrative purposes only. Such council shall consist of nine members, five representing the soil and water conservation districts to be selected by each of the five districts’ boards, the Commissioner of Energy and Environmental Protection or a designee, the Commissioner of Agriculture, or a designee, a representative of a nongovernmental organization appointed by the Governor and a representative of The University of Connecticut’s cooperative extension system. In addition, the council shall include, but not be limited to, the following at-large nonvoting members: The State Conservationist or designee of the Natural Resource Conservation Service, the director of the Connecticut Agricultural Experiment Station or a designee, the director of the Storrs Agricultural Experiment Station or a designee, municipal staff representatives responsible for erosion and sedimentation control, the State Committee Chairman of the Farm Services Agency and a council member of a resource conservation and development area. The commissioner shall have the authority to receive funds from any source on behalf of the council and shall expend such funds with the advice and consent of the council for equipment, supplies, and such full-time and part-time staff and consultants as may be necessary to carry out the council’s duties and any other at-large, nonvoting members who have expertise to support the duties of the council.

(d) The council may receive funds from any source and expend such funds for equipment, supplies, staff and consultants as may be necessary to carry out its duties. The council shall distribute funds for program activities after a vote in which the members representing the boards of the soil and water conservation districts shall collectively have one vote. The council may employ an executive director who shall not be subject to the provisions of chapter 67. The council may seek funding and provide financial support to boards of soil and water conservation districts and other organizations for activities contributing to soil and water conservation. The council may adopt and amend by a majority vote such bylaws as it deems necessary to conduct its business.

(e) Prior to the promulgation of any regulations by the commissioner pursuant to subsections (a) and (b) of this section, such proposed regulations shall first be approved by a majority of said council.

(f) For the purposes of this section, soil and water conservation districts or boards shall not be considered state agencies or political or administrative subdivisions of the state.

(P.A. 74-325, S. 1, 5; P.A. 75-428, S. 1, 2; P.A. 77-146, S. 1, 2; P.A. 82-390, S. 1, 2; 82-472, S. 175, 183; June Sp. Sess. P.A. 91-10, S. 18, 20; P.A. 04-151, S. 9; P.A. 11-80, S. 1.)

History: P.A. 75-428 added Subdivs. (5) and (6), authorizing commissioner to make contracts and acquire property, in Subsec. (b) and added Subsec. (e); P.A. 77-146 authorized commissioner to receive funds on behalf of council and to expend such funds for equipment, supplies, staff, etc. in Subsec. (c); P.A. 82-390 amended Subsec. (c) to place the council within the department of environmental protection for administrative purposes, added membership from the state agricultural stabilization and conservation committee, included as ex-officio members the executive director of the agricultural stabilization and conservation service, the Director of the Farmers Home Administration, the director of the Connecticut agricultural experiment station, the director of the Storrs agricultural experiment station and the area director of the United States Forest Service and inserted new Subsec. (d) authorizing the commissioner to solicit and receive funds from any source, relettering former Subsecs. (d) and (e) accordingly; P.A. 82-472 made a technical change in Subsec. (d); Sec. 25-104a transferred to Sec. 22a-315 in 1983; June Sp. Sess. P.A. 91-10 amended Subsec. (c) to make establishment of the council discretionary on the part of the commissioner; P.A. 04-151 amended Subsec. (c) to revise provisions re powers of the council to allow it to advise and assist the commissioner in conserving the natural resources of the state, to revise the membership of the council, and to allow at-large nonvoting members, effective May 21, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 22a-316 - (Formerly Sec. 25-105). Soil conservation equipment account.

There shall continue to be maintained from the income received in administering section 22a-314, an equipment account, which shall be a separate, nonlapsing account within the General Fund, for the Commissioner of Energy and Environmental Protection. The commissioner may use said account for the purchase and maintenance of equipment, provided no single article of equipment shall be purchased from said account at a cost of more than one thousand dollars without the approval of the Secretary of the Office of Policy and Management. The Commissioner of Energy and Environmental Protection may at his discretion make state equipment available to any soil and water conservation district.

(1949 Rev., S. 3064; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1963, P.A. 23; 1971, P.A. 872, S. 123; P.A. 74-325, S. 3, 5; P.A. 77-614, S. 19, 610; P.A. 86-312, S. 8, 21; P.A. 11-80, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act replaced commissioner of agriculture, conservation and natural resources with commissioner of agriculture and natural resources; 1963 act authorized commissioner to make state equipment available to soil and water conservation districts; 1971 act replaced commissioner of agriculture and natural resources with commissioner of environmental protection; P.A. 74-325 did not change section; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; Sec. 25-105 transferred to Sec. 22a-316 in 1983; P.A. 86-312 changed equipment “fund” from a revolving fund to a separate nonlapsing “account” within the general fund; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-317 - (Formerly Sec. 25-105a). State grants to county soil and water conservation districts.

The Commissioner of Energy and Environmental Protection may provide, within available appropriations, an annual grant to each of the eight county soil and water conservation districts and thereafter to the soil and water conservation districts established pursuant to section 22a-315 upon approval of regulations establishing such districts to assist in expansion of public services.

(1967, P.A. 579, S. 1; P.A. 74-325, S. 4, 5; P.A. 76-207, S. 1, 2; P.A. 82-380, S. 1, 3; P.A. 84-308, S. 1, 4; P.A. 86-299, S. 1, 2; June Sp. Sess. P.A. 91-10, S. 19, 20; P.A. 11-80, S. 1.)

History: P.A. 74-325 added reference to payments made to soil and water conservation districts which are not “county” districts; P.A. 76-207 increased amount of payments from $1,000 to $6,000; P.A. 82-380 raised the annual appropriation for the county soil and water conservation districts from $6,000 to $9,000; Sec. 25-105a transferred to Sec. 22a-317 in 1983; P.A. 84-308 increased the amount of the grant from $9,000 to $12,000; P.A. 86-299 increased grant amount to $16,500; June Sp. Sess. P.A. 91-10 made grants under this section discretionary, replacing provision authorizing comptroller to draw $16,500 for each district annually; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-318 - (Formerly Sec. 25-106). Watershed soil conservation, flood prevention, conservation programs. Definitions.

As used in sections 22a-318 to 22a-322, inclusive, “works of improvement” means any undertaking for: (a) Flood prevention, including structural, nonstructural and land-treatment measures, (b) the conservation, development, utilization and disposal of water, including fish and wildlife or recreational developments, or (c) any multiple purpose or open space use and access thereto for any of the aforementioned uses, in watershed or subwatershed areas not exceeding two hundred and fifty thousand acres and not including any single structure which provides more than five thousand acre-feet of flood water detention capacity, and more than twenty-five thousand acre-feet of total capacity. The Commissioner of Energy and Environmental Protection is authorized to act as a local organization, as that term is defined in Public Law 566, 83rd Congress, as amended, for the purpose of cooperating with the Secretary of Agriculture in planning and carrying out any of the works of improvement authorized by said Public Law 566, as amended.

(November, 1955, S. N172; 1957, P.A. 13, S. 79; 218, S. 1; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1963, P.A. 365; 1971, P.A. 872, S. 124; P.A. 81-136, S. 1; P.A. 11-80, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act dropped “conservation” from commissioner’s title; 1963 act made specific reference to conservation, use, etc. of fish, wildlife and to recreational developments and to “multiple purpose or open space land use”; 1971 act replaced commissioner of agriculture and natural resources with commissioner of environmental protection; P.A. 81-136 amended the definition of “works of improvement” to include nonstructural measures for flood prevention; Sec. 25-106 transferred to Sec. 22a-318 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-319 - (Formerly Sec. 25-107). Initiation of watershed area programs.

The legislative body of any town or city may vote to request the Commissioner of Energy and Environmental Protection for advice and assistance in initiating a United States Department of Agriculture, Soil Conservation Service, watershed protection and flood prevention project for the watershed or subwatershed area in which such municipality is located. The commissioner, after receiving such request, shall designate to such legislative body any other municipality or municipalities which, for the purposes of such a project, would be included in such area, and may prepare an application requesting the Secretary of Agriculture to furnish assistance in planning and carrying out such project under the provisions of said Public Law 566, as amended. The approval of such application by the Secretary of Agriculture shall be authorization for the commissioner, with the assistance of the Secretary of Agriculture, to engage in preauthorization planning for a watershed protection and flood prevention project and to make a preauthorization report. If such report shows that a watershed protection and flood prevention project is feasible, the commissioner shall advise the legislative body of each municipality to be included in the project area of the general type and extent of works of improvement desirable for such project and he shall request the Secretary of Agriculture to develop a detailed watershed plan including, but not limited to, the project’s cost estimates and environmental impacts. The commissioner shall request the chief elected official of each municipality and the soil and water conservation district in the project area to appoint one representative each to a watershed committee whose purpose shall be to advise the commissioner on any detailed watershed plan. If the Secretary of Agriculture approves the commissioner’s request to develop a detailed watershed plan, the commissioner shall cooperate in the development of such plan. After a detailed watershed plan has been developed, the commissioner shall submit copies of such plan to the legislative body of each municipality in the project area. If two-thirds of the total number of such municipalities, by vote of their respective legislative bodies, approve the watershed plan, the commissioner shall cooperate with the Secretary of Agriculture in such plan’s implementation. The watershed plan may include structural, nonstructural or land-treatment measures and may include multiple purpose developments for municipal water supply, fish, wildlife, open space or recreational uses. No watershed plan shall be implemented unless funds to meet state costs are authorized by the General Assembly or by the municipality requesting advice or assistance or both. No watershed plan shall be implemented until an agreement reached among all of the municipalities and approved by the commissioner for reimbursement, by a municipality benefited by construction of a flood control structure, of tax revenues lost by any municipality included in the project area, but not benefited by the construction of such structure within the boundaries of that municipality.

(November, 1955, S. N173; 1957, P.A. 218, S. 2; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1971, P.A. 872, S. 125; P.A. 81-136, S. 2; P.A. 11-80, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act deleted “conservation” from commissioner’s title; 1971 act replaced commissioner of agriculture and natural resources and state soil conservation advisory committee with commissioner of environmental protection; P.A. 81-136 included watershed protection as function of projects and replaced previous provisions concerning procedure for establishing project with new more detailed provisions, including preauthorization planning; Sec. 25-107 transferred to Sec. 22a-319 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-320 - (Formerly Sec. 25-108). Acquisition of land. State and federal assistance. Municipal participation.

The Commissioner of Energy and Environmental Protection may (a) acquire, by purchase, lease or gift, or by eminent domain in the manner provided by part I of chapter 835, such land, easements or rights-of-way as will be needed in connection with works of improvement under sections 22a-318 to 22a-322, inclusive, provided the power of eminent domain shall not extend to property owned or used by public service companies, as defined in section 16-1, (b) allocate funds as the state’s share of the cost of such works of improvement, (c) make such agreements with the Secretary of Agriculture as are necessary to obtain federal assistance under said Public Law 566, as amended, and (d) borrow funds from the Secretary of Agriculture as provided for in said Public Law 566, as amended, to finance the local share of costs of carrying out works of improvement. The commissioner shall have charge of the construction, operation and maintenance of such works of improvement, and the state shall retain title to any structures erected as provided by sections 22a-318 to 22a-322, inclusive, with the exception of those lands or works of improvement for recreational or fish and wildlife development. The commissioner may enter into agreements with towns, cities or boroughs within the watershed area for the construction, operation and maintenance of works of improvement for recreational or fish and wildlife developments, and may convey title to any structure erected therefor.

(November, 1955, S. N174; 1957, P.A. 218, S. 3; 1959, P.A. 637, S. 2; 1961, P.A. 67; 1963, P.A. 535, S. 1; 1971, P.A. 872, S. 126; P.A. 11-80, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act deleted “conservation” in commissioner’s title; 1963 act excepted lands or works of improvement for recreational or fish and wildlife development from lands and structures to which state retains title and authorized commissioner to enter agreements with towns, cities or boroughs re recreational, fish and wildlife developments; 1971 act replaced commissioner of agriculture and natural resources with commissioner of environmental protection; Sec. 25-108 transferred to Sec. 22a-320 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Secs. 7-131k, 7-131l re municipal participation.



Section 22a-321 - (Formerly Sec. 25-108a). Reimbursement of public service companies for relocation of facilities.

Whenever the construction of any works of improvement, as defined in section 22a-318, for which the state has agreed to provide the necessary land, easements and rights-of-way, requires the readjustment, relocation or removal of any public service facility, the Commissioner of Energy and Environmental Protection shall issue an appropriate order to the company, corporation or municipality owning or operating such facility, and such company, corporation or municipality shall readjust, relocate or remove the same promptly in accordance with such order, and the cost of such readjustment, relocation or removal, including the cost of installing and constructing a facility of equal capacity in a new location, together with the cost of acquiring such rights in other land as may be necessary to relocate said facilities, shall be borne by the state. In establishing the cost to be borne by the state, there shall be deducted from the cost of the readjusted, relocated or removed facilities a sum based on a consideration of the value of materials salvaged from existing installations, the cost of the original installation, the life expectancy of the original facility and the unexpired term of such life use. If said commissioner and the company, corporation or municipality owning or operating such facility cannot agree upon the cost to be borne by the state, either may apply to the superior court for the judicial district within which such works of improvement are situated, or, if said court is not in session, to any judge thereof, for a determination of the cost to be borne by the state, and said court or such judge, after causing notice of the pendency of such application to be given to the other party, shall appoint a state referee to make such determination. Such referee, having given at least ten days’ notice to the parties interested of the time and place of the hearing, shall hear both parties, shall view such facility, shall take such testimony as he deems material and shall thereupon determine the amount of the cost to be borne by the state and forthwith report to the court. If the report is accepted by the court, such determination shall, subject to right of appeal as in civil actions, be conclusive upon both parties.

(February, 1965, P.A. 567; 1971, P.A. 870, S. 121; 872, S. 127; P.A. 74-183, S. 253, 291; P.A. 76-436, S. 217, 681; P.A. 78-280, S. 1, 127; P.A. 11-80, S. 1.)

History: 1971 acts replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable and replaced commissioner of agriculture and natural resources with commissioner of environmental protection; P.A. 74-183 added reference to judicial districts; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 deleted reference to counties; Sec. 25-108a transferred to Sec. 22a-321 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 25-83a re reimbursement for flood control projects.



Section 22a-322 - (Formerly Sec. 25-109). Interstate agreements.

The Commissioner of Energy and Environmental Protection may, with the approval of the Governor, negotiate and contract, in the name of the state, with any commission appointed by, or any soil and water conservation district located in, another state, or with any authorized agent thereof, concerning the planning, construction, maintenance and operation of works of improvement on streams or tributaries of streams without the state, which streams in their natural course flow through, into or across the state.

(1957, P.A. 218, S. 4; 1959, P.A. 637, S. 2; 1961, P.A. 67; 104, S. 2; 1971, P.A. 872, S. 128; P.A. 11-80, S. 1.)

History: 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 acts deleted “conservation” from commissioner’s title and replaced soil conservation districts with soil and water conservation districts; 1971 act replaced commissioner of agriculture and natural resources with commissioner of environmental protection; Sec. 25-109 transferred to Sec. 22a-322 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-323 - (Formerly Sec. 25-109a). Use of flood water detention areas for park and recreation purposes.

Any town, city or borough may acquire, by purchase, lease or gift, land which has been fixed upon as a site for works of improvement as provided for in sections 22a-318 to 22a-322, inclusive, together with adjoining land for access, all of which land shall be used for municipal park and recreation purposes.

(1959, P.A. 287.)

History: Sec. 25-109a transferred to Sec. 22a-323 in 1983.



Section 22a-324 - (Formerly Sec. 25-109b). Conveyance and transfer of real property for watershed program purposes.

(a) The Commissioner of Energy and Environmental Protection, with the advice and consent of the Commissioner of Administrative Services, the State Properties Review Board and the Secretary of the Office of Policy and Management, may sell, lease and convey in the name of the state, or otherwise dispose of, or enter into agreements concerning, any land, buildings and real property owned by the state and obtained for or in connection with works of improvement under sections 22a-318 to 22a-322, inclusive, which land, buildings or real property are not necessary for such purposes, reserving for the state the rights and privileges necessary for constructing, operating and maintaining the works of improvement, except those relating to recreational or fish and wildlife developments, provided for under said sections.

(b) When the Commissioner of Energy and Environmental Protection finds it necessary that land, the title of which is in the state of Connecticut and which is under the custody and control of any state agency or institution, be taken for the purposes of constructing, operating and maintaining works of improvement provided for in sections 22a-318 to 22a-322, inclusive, he shall petition the Secretary of the Office of Policy and Management that custody of such land be transferred to him as Commissioner of Energy and Environmental Protection. Such petition shall set forth the necessity for such transfer and control. The Secretary of the Office of Policy and Management shall present such petition to the agency or institution having custody and control of such land, and upon the recommendation of, and subject to such consideration as may be required by, such agency or institution and with the approval of the Secretary of the Office of Policy and Management and with notice to the Commissioner of Administrative Services, such agency or institution shall transfer the custody and control of such land to the Commissioner of Energy and Environmental Protection, for the purposes required.

(1959, P.A. 39, S. 1, 2; 637, S. 2; 1961, P.A. 67; 1963, P.A. 535, S. 2; 1971, P.A. 872, S. 129; P.A. 75-425, S. 53, 57; P.A. 77-614, S. 19, 73, 610; P.A. 87-496, S. 92, 110; P.A. 11-51, S. 44; 11-80, S. 1.)

History: Later 1959 act replaced commissioner of agriculture with commissioner of agriculture, conservation and natural resources; 1961 act deleted “conservation” from commissioner’s title; 1963 act excepted land and structures etc. relating to recreational or fish and wildlife developments from provisions of section; 1971 act replaced commissioner of agriculture and natural resources with commissioner of environmental protection; P.A. 75-425 added public works commissioner and properties review board as advisors in Subsec. (a) and required that public works commissioner be notified of land transfers in Subsec. (b); P.A. 77-614 replaced public works commissioner with commissioner of administrative services and commissioner of finance and control with secretary of the office of policy and management; Sec. 25-109b transferred to Sec. 22a-324 in 1983; P.A. 87-496 substituted “public works” for “administrative services” commissioner; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-325 - Short title: Soil Erosion and Sediment Control Act.

Sections 22a-325 to 22a-329, inclusive, shall be known and may be cited as the “Soil Erosion and Sediment Control Act”.

(P.A. 83-388, S. 1.)



Section 22a-326 - Legislative finding; policy of the state.

The General Assembly finds that soil erosion on land being developed is a serious problem in Connecticut, that sediment is a source of pollution, that rapid changes in land use from agricultural and rural to nonagricultural and urban and the construction of residential, industrial and commercial development and land-disturbing activities associated with development have accelerated soil erosion and sediment deposition resulting in water pollution and damage to residential, agricultural, industrial and recreational land uses, to fish and wildlife and to other resources. It is, therefore, declared to be the policy of the state to strengthen and extend its erosion and sediment control activities and programs and to establish and implement, through the Council on Soil and Water Conservation, soil and water conservation districts, the municipalities and the Commissioner of Energy and Environmental Protection, a state-wide coordinated erosion and sediment control program which shall reduce the danger from storm water runoff, minimize nonpoint sediment pollution from land being developed and conserve and protect the land, water, air and other environmental resources of the state.

(P.A. 83-388, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-327 - Definitions.

As used in sections 22a-325 to 22a-329, inclusive:

(1) “Council” means the Council on Soil and Water Conservation established under subsection (c) of section 22a-315;

(2) “Disturbed area” means an area where the cover is destroyed or removed leaving the land subject to accelerated erosion;

(3) “Erosion” means the detachment and movement of soil or rock fragments by water, wind, ice and gravity;

(4) “Inspection” means the periodic review of sediment and erosion control measures shown on the certified plan;

(5) “Soil erosion and sediment control plan” means a scheme that minimizes soil erosion and sedimentation and includes, but is not limited to, a map and narrative. The map shall show topography, cleared and graded areas, proposed area alterations and the location of and detailed information concerning erosion and sediment measures and facilities. The narrative shall describe the project, the schedule of major activities on the land, the application of conservation practices, design criteria, construction details and the maintenance program for any erosion and sediment control facilities that are installed;

(6) “Regulations” mean any regulations adopted by a municipality pursuant to sections 8-2 and 8-25;

(7) “Sediment” means solid material, either mineral or organic, that is in suspension, is transported, or has been moved from its site of origin by erosion;

(8) “Soil” means any unconsolidated mineral and organic material of any origin.

(P.A. 83-388, S. 3; P.A. 85-409, S. 4, 8.)

History: P.A. 85-409 removed reference to Sec. 8-13d in Subdiv. (6), that section having been repealed by the same act.



Section 22a-328 - Guidelines for soil erosion and sediment control.

The council shall develop guidelines for soil erosion and sediment control on land being developed. The guidelines shall outline methods and techniques for minimizing erosion and sedimentation based on the best currently available technology. Such guidelines shall include, but not be limited to, model regulations that may be used by municipalities to comply with the provisions of sections 22a-325 to 22a-329, inclusive. The Commissioner of Energy and Environmental Protection and the soil and water conservation districts shall make the guidelines available to the public.

(P.A. 83-388, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-329 - Municipal land use. Regulations.

(a) The regulations adopted by a municipality pursuant to sections 8-2 and 8-25, on and after July 1, 1985, shall require that: (1) Proper provision be made for soil erosion and sediment control; (2) a soil erosion and sediment control plan be submitted with any application for development when the disturbed area of such development is more than one-half acre; and (3) the municipality or the soil and water conservation district shall certify that the plan complies with regulations adopted pursuant to said sections. Prior to certification, any plan submitted to a municipality may be reviewed by the soil and water conservation districts which may make recommendations concerning such plan, provided such review shall be completed within thirty days of the receipt of such plan. The regulations shall include, but not be limited to, provisions for certification of a plan and inspection of measures being installed pursuant to such plan. A single-family dwelling that is not a part of a subdivision of land shall be exempt from such regulations. The soil and water conservation districts shall assist municipalities which so request in developing regulations to comply with this section. Nothing in this section shall be construed as extending the time limits for the approval of any application under chapter 124 or 126.

(b) Notwithstanding the provisions of subsection (a) of this section, the council may grant an extension of time for the adoption of the regulations on soil and sediment control required under sections 8-2 and 8-25, but not beyond June 30, 1986, to any municipality which makes application to the council before July 1, 1985.

(P.A. 83-388, S. 5, 9; P.A. 85-91, S. 1, 5; 85-409, S. 5, 8.)

History: P.A. 83-388, S. 5, effective July 1, 1985; P.A. 85-91 added Subsec. (b) re time extension for adoption of regulations and made a corresponding technical change to prior provisions, designated as Subsec. (a); P.A. 85-409 removed reference to Sec. 8-13d and chapter 124a which were repealed by the same act.






Chapter 446i - Water Resources. Invasive Plants

Section 22a-336 - (Formerly Sec. 25-2). Cooperation with other agencies. Right of entry in performance of duty.

The Commissioner of Energy and Environmental Protection may make use of the Connecticut Agricultural Experiment Station and the facilities of said station, and may cooperate with any other public or private agency in carrying out the provisions of this title. The commissioner, either deputy commissioner, or any assistant or employee of the Department of Energy and Environmental Protection may, at any reasonable time, enter any premises while engaged in the performance of duty under the provisions of this title.

(1949 Rev., S. 4041; 1957, P.A. 364, S. 12; 1971, P.A. 872, S. 39; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with commissioner and department of environmental protection and deleted obsolete provision re chairman, director, deputy director and staff of abolished commission; Sec. 25-2 transferred to Sec. 22a-336 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

See Sec. 22-6 re powers and duties of Commissioner of Agriculture.

See Sec. 22a-21 re commissioner’s authority to prepare a plan for development of outdoor recreation and other natural resources.

Cited. 120 C. 438; 148 C. 586.



Section 22a-337 - (Formerly Sec. 25-3). Commissioner’s powers.

(a) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Public Health, is authorized, as the representative of the state of Connecticut, to negotiate, cooperate and enter into agreements or compacts with authorized agencies representing any one or more states or commonwealths, or the United States, or any combination thereof, relative to flood control, river and harbor improvements or obstructions, navigation, pollution of interstate waters, diversion of interstate waters, and the use of such interstate waters by any agency of the United States, or any one or more states or commonwealths, which will tend to increase the hazard of damage to persons or property located or situated in this state by reason of flood waters or which will in any way interfere adversely with the navigability of any stream or river located wholly or partially within this state during periods of low flow in the main stream or any of its tributaries. With respect to matters relating to river and harbor improvements and the navigability of streams or rivers, the Commissioner of Energy and Environmental Protection shall request and consider recommendations of the Commissioner of Transportation.

(b) The Commissioner of Energy and Environmental Protection is designated as the shore erosion agency of the state for the purpose of cooperating with the Beach Erosion Board of the Department of Defense, as provided for in Section 2 of the “River and Harbor Act” adopted by Congress and approved July 3, 1930, and known as H.R. Number 11781 of the second session of the 71st Congress. Said commissioner shall carry out investigations and studies of conditions along the shore line, harbors, rivers and islands within the territorial waters of the state in order to promote and encourage the healthful recreation of its citizens and with a view to devising and projecting economical and effective methods and works for preventing and correcting shore erosion and damage to public and private property therefrom and to prevent inundation of improved property by storms, erosion and ravages of the sea.

(1949 Rev., S. 3567; 1955, S. 1957d; November, 1955, S. N191; 1957, P.A. 364, S. 9; March, 1958, P.A. 20, S. 1; 1961, P.A. 273, S. 2; 1963, P.A. 435, S. 8; 1969, P.A. 768, S. 254; 1971, P.A. 872, S. 40; P.A. 85-142, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: 1961 act amended Subsec. (c) to authorize designated subcommittee to hold hearing; 1963 act repealed Subsec. (c) which had concerned the designation of areas of waterways as free from obstruction or encroachment by public or private persons, firms or corporations; 1969 act added provision in Subsec. (a) re recommendations of commissioner of transportation in matters concerning river and harbor improvements, etc.; 1971 act replaced references to water resources commission with references to environmental protection commissioner in Subsec. (a); Sec. 25-3 transferred to Sec. 22a-337 in 1983; P.A. 85-142 amended Subsec. (a) by requiring that the commissioner of health services be consulted; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Secs. 22a-342 to 22a-348 re stream channel encroachment line.

Cited. 148 C. 591.

General jurisdiction of commission discussed. 21 CS 407.

Annotation to present section:

Cited. 215 C. 616.



Section 22a-338 and 22a-339 - (Formerly Secs. 25-3b and 25-3c). Algae abatement and control program. Reimbursement of towns and lake authorities for algae and aquatic weed control programs.

Sections 22a-338 and 22a-339 are repealed.

(1963, P.A. 632; February, 1965, P.A. 239, S. 1; 1967, P.A. 545, S. 1; 1971, P.A. 872, S. 41, 42; P.A. 77-164; 77-166; P.A. 79-108; P.A. 87-492, S. 6, 8.)



Section 22a-339a - Grants to improve water quality of lakes used for public recreation.

The Commissioner of Energy and Environmental Protection may make a grant to any municipality or lake association for a project to improve the water quality of a lake used for public recreation. As used in sections 22a-339a to 22a-339e, inclusive, (1) “project” means any diagnostic feasibility study associated with eutrophication abatement, lake management activities or watershed management or any implementation measure designed to improve or restore water quality, and (2) “lake association” means a district established by special act or pursuant to section 7-325, authorized to make appropriations, levy taxes and perform lake management functions.

(P.A. 87-492, S. 1, 8; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-339b - Criteria for grants. Public benefit.

The Commissioner of Energy and Environmental Protection shall evaluate the eligibility of a project for a grant and shall award such grant based on lake priorities established by said commissioner pursuant to the federal Clean Water Act (33 USC 1251 et seq.) and the benefit to the public from the project. Such benefit shall be determined by an assessment of (1) state-owned public access, (2) the impact of the project on the water quality and aquatic resources of the lake, and (3) existing and proposed watershed management practices.

(P.A. 87-492, S. 2, 8; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-339c - Grant conditions.

The grants made under section 22a-339b shall be subject to the following conditions: (1) No grant shall be made for any study, report, plan or restoration measure except if such study, report, plan or restoration measure is in accordance with a priority system established by the Commissioner of Energy and Environmental Protection in accordance with the provisions of the federal Clean Water Act (33 USC 1251 et seq.), (2) no grant shall be made until a municipality or lake association has agreed to pay that part of the total cost that is in excess of the applicable state grant, and (3) the grant to each municipality or lake association shall equal seventy-five per cent of the cost of a diagnostic feasibility study and fifty per cent of the cost of implementation measures. Notwithstanding the provisions of this section, (A) if federal funds are available in the amount of seventy per cent of the cost of a diagnostic study, the state grant shall not exceed thirty per cent of the cost of the study, and (B) if federal funds are available in the amount of fifty per cent of the cost of implementation measures, the state grant shall not exceed twenty-five per cent of the cost of the measures. The commissioner may require the recipient of a grant implementing restoration measures to establish watershed management practices to prevent the reoccurrence of a water quality problem.

(P.A. 87-492, S. 3, 8; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-339d - Regulations.

The Commissioner of Energy and Environmental Protection shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of sections 22a-339a to 22a-339c, inclusive. Such regulations shall include provisions for reviewing the water quality of lakes to determine the eligibility for grants made pursuant to section 22a-339a. The regulations shall be consistent with the provisions of the federal Clean Water Act (33 USC 1251 et seq.) and shall qualify the state for the maximum amount of funds available under said act.

(P.A. 87-492, S. 4, 8; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-339e - Municipal assessment for costs of lake management implementation measures.

A municipality may, by vote of its legislative body, impose an assessment of a proportion of the cost of lake management implementation measures upon the owners of property specially benefited by such measures, provided no such assessment shall be in excess of the special benefit to the property. The balance of the cost of the measure shall be paid from the general funds of the municipality. Any person aggrieved by an assessment may appeal in the manner provided for in section 7-250.

(P.A. 87-492, S. 5, 8.)



Section 22a-339f - Pilot program for lake preservation.

The Commissioner of Energy and Environmental Protection shall:

(1) Designate a lake located in two or more municipalities and Bantam Lake in Morris and Litchfield to be the subject of a program of preservation which may serve as a pilot program for the preservation and enhancement of the historic, cultural, recreational, economic, scenic, public health and environmental value of lakes in this state;

(2) Encourage partnerships and agreements with municipalities which are contiguous to the lakes and, to the greatest extent practicable under law, direct programs, grants and technical assistance so as to provide environmental support to the lakes;

(3) Coordinate state and municipal activities and resources to preserve, protect and restore the lakes and their shorelines;

(4) Provide access to existing scientific data and information relating to the lakes, their shorelines and watershed areas to the municipalities in which they are located;

(5) Cooperate with such municipalities to promote and encourage public use and enjoyment of the resource for all lawful purposes consistent with achievement of the other goals set forth in this section;

(6) Provide, upon request of such municipalities, an agency representative to whom they may communicate goals and needs and who shall facilitate communication and interaction between such municipalities and the state; and

(7) Cooperate with the contiguous municipalities in any efforts to protect and preserve the character of the lakes designated pursuant to subdivision (1) of this section.

(P.A. 99-135, S. 1, 10; P.A. 06-191, S. 1; P.A. 11-80, S. 1.)

History: P.A. 99-135 effective July 1, 1999; P.A. 06-191 added Bantam Lake in Morris and Litchfield in Subdiv. (1) and made technical changes in Subdivs. (2) to (4) and (7), effective June 9, 2006; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-339g - Control of nonnative invasive plant species.

The Commissioner of Energy and Environmental Protection shall make recommendations and take appropriate actions for the control of nonnative invasive plant species; prepare information materials for distribution; conduct educational activities which address the effects of nonnative invasive plant species upon the state; and prepare and maintain a list of nonnative invasive plant species that will be distributed on an annual basis.

(P.A. 01-150, S. 17; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 26-22 re commissioner’s authority to use chemical, electrical or mechanical means to remove undesirable plants from waters of the state.



Section 22a-339h - Lake Beseck. Water level draw downs.

On or before November 1, 2006, the Commissioner of Energy and Environmental Protection shall enter into an agreement with the town of Middlefield and the Lake Beseck Association regarding a schedule for annual water level draw downs of Lake Beseck. Water level draw downs shall be three feet during even-numbered years with completion achieved by December first of such year and maintained until March first of the following year. Water level draw downs shall be six feet during odd-numbered years achieved by November first of such year and maintained until December thirty-first of such year; a three-foot water level draw down shall be maintained thereafter until March first of the following year. Such water level draw downs are designed to balance the various concerns of the lake community, including: Recreational needs, preservation of lakefront infrastructure, fisheries habitat and other natural resource concerns.

(P.A. 06-191, S. 2; P.A. 11-80, S. 1.)

History: P.A. 06-191 effective June 9, 2006; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-340 - (Formerly Sec. 25-3d). Channels for access to and from deep water to uplands.

The commissioner shall have the power and authority, after a public hearing, subject to the issuance of a permit by the corps of engineers of the United States army, to designate and lay out channels and boat basins in lands under tidal and coastal waters for the purpose of providing access to and from deep water to uplands adjacent to or bordering on tidal and coastal waters and for the improvement of coastal and inland navigation by vessels, including small craft for recreational purposes with due regard for the recreational, commercial and navigational needs of the state. The commissioner shall promptly give written notice to the Commissioner of Transportation of any proceeding under this section, and shall consider such recommendations as the Commissioner of Transportation may submit to him within thirty days after the conclusion of public hearings thereon. The Commissioner of Transportation is authorized to initiate proceedings under this section.

(1963, P.A. 574, S. 3; 1969, P.A. 768, S. 255; 1971, P.A. 872, S. 43.)

History: 1969 act added provisions requiring notification of transportation commissioner and setting forth his powers and duties re designation of channels and boat basins; 1971 act replaced references to water resources commission with references to environmental protection commissioner; Sec. 25-3d transferred to Sec. 22a-340 in 1983.



Section 22a-341 - (Formerly Sec. 25-4). Approval of agreements or compacts.

No agreement or compact provided for in subsection (a) of section 22a-337 shall be entered into by said commissioner until it has been approved by the Governor and any such agreement or compact shall contain a provision that the agreement or compact shall not become effective until ratified by the General Assembly of this state.

(1949 Rev., S. 3568; 1971, P.A. 872, S. 44.)

History: 1971 act replaced reference to water resources commission with reference to environmental protection commissioner; Sec. 25-4 transferred to Sec. 22a-341 in 1983.



Section 22a-342 - (Formerly Sec. 25-4a). Establishment of stream channel encroachment lines. Permits for encroachments, required findings. Fees.

The commissioner may establish, along any tidal or inland waterway or flood-prone area considered for stream clearance, channel improvement or any form of flood control or flood alleviation measure, lines beyond which, in the direction of the waterway or flood-prone area, no obstruction, encroachment or hindrance shall be placed by any person, and no such obstruction, encroachment or hindrance shall be maintained by any person unless authorized by said commissioner. The commissioner shall issue or deny permits upon applications for establishing such encroachments based upon his findings of the effect of such proposed encroachments upon the flood-carrying and water storage capacity of the waterways and flood plains, flood heights, hazards to life and property, and the protection and preservation of the natural resources and ecosystems of the state, including but not limited to ground and surface water, animal, plant and aquatic life, nutrient exchange, and energy flow, with due consideration given to the results of similar encroachments constructed along the reach of waterway. Each application for a permit shall be accompanied by a fee as follows: (1) No change in grades and no construction of above-ground structures, four hundred seventy dollars; (2) a change in grade and no construction of above-ground structures, nine hundred forty dollars; and (3) a change in grade and above-ground structures or buildings, four thousand dollars.

(1963, P.A. 435, S. 1; 1971, P.A. 872, S. 45; P.A. 73-590, S. 2, 3; P.A. 90-231, S. 11, 28; P.A. 91-369, S. 26, 36; P.A. 98-209, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 127; June Sp. Sess. P.A. 09-3, S. 416; P.A. 13-205, S. 1.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; P.A. 73-590 clarified applicable waterways as “tidal or inland” and required that findings contain effect of encroachment upon water storage capacity, floodplains and upon protection and preservation of natural resources and ecosystems; Sec. 25-4a transferred to Sec. 22a-342 in 1983; P.A. 90-231 required the payment of application fees and provided that on and after July 1, 1995, the fees shall be prescribed by regulations; P.A. 91-369 restated commissioner’s authority to adopt regulations setting the fees required by this section; P.A. 98-209 prohibited hindrances beyond stream channel encroachment lines and prohibited maintenance of obstructions, encroachments or hindrances beyond such lines; June 30 Sp. Sess. P.A. 03-6 increased permit application fees by 50% in Subdivs. (1), (2) and (3) and deleted provisions re amount of fees prescribed by regulation, effective August 20, 2003; June Sp. Sess. P.A. 09-3 increased fees; P.A. 13-205 made commissioner’s establishment of stream channel encroachment lines permissive rather than mandatory.



Section 22a-342a - Civil penalty.

Any person who places any obstruction, encroachment or hindrance within any stream channel encroachment line established by the Commissioner of Energy and Environmental Protection pursuant to section 22a-342 without a permit issued under said section, or is maintaining any such obstruction, encroachment or hindrance placed without such a permit, or in violation of the terms and conditions of such permit shall be liable for a civil penalty of not more than one thousand dollars for each offense. Each violation shall be a separate and distinct offense and in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Commissioner of Energy and Environmental Protection may request the Attorney General to bring a civil action in the superior court for the judicial district of Hartford to seek imposition and recovery of such civil penalty.

(P.A. 87-438, S. 2; P.A. 88-230, S. 1, 12; 88-364, S. 42, 123; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-209, S. 6; P.A. 11-80, S. 1.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made technical change; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-209 prohibited maintenance of obstructions, encroachments or hindrances beyond stream channel encroachment lines without a permit; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-343 - (Formerly Sec. 25-4b). Determination of lines.

The commissioner, in establishing such encroachment lines, shall base their location on the boundaries of the area which would be inundated by a flood similar in size to one or more recorded floods which have caused extensive damages in such area or on a size of flood computed by accepted methods applicable generally throughout the state or a region thereof. The determination of the size of the flood and the boundaries of the inundated area shall take into consideration the effects of probable future developments. The position of the lines may vary from the boundaries of the inundated area so as to minimize the area of land to be regulated when a portion of the inundated area does not contribute to the flood-carrying capacity of the waterway. The position of the lines shall, insofar as practical, equitably affect riparian properties and interests depending upon existing topography and shall be interdependent throughout the reaches of the waterway, and shall conform with the requirements of the federal government imposed as conditions for the construction of flood control projects. When the existing waterway, because of natural or man-made constrictions, is such that such lines cannot be established by standard engineering methods, a channel may be adopted, whereby the removal of such constrictions may be anticipated so that reasonable lines can be established by methods applicable to the state generally. When the flood boundary falls along the channel banks, the lines shall be placed at the top of the bank.

(1963, P.A. 435, S. 2; 1971, P.A. 872, S. 46.)

History: 1971 act replaced reference to water resources commission with reference to environmental protection commissioner; Sec. 25-4b transferred to Sec. 22a-343 in 1983.

Cited. 179 C. 250.

Annotation to present section:

Cited. 215 C. 616.



Section 22a-344 - (Formerly Sec. 25-4c). Public hearing. Order establishing lines. Revocation of orders.

(a) The commissioner or a hearing examiner, designated by him, shall hold a public hearing to review the proposed encroachment lines along any waterway or flood-prone area prepared in accordance with section 22a-343 with due consideration of the equities involved. Notice of such hearing shall be given by mail to all property owners known to be affected by the proposed lines and shall be published three times in a newspaper having a general circulation in the area involved. The commissioner shall take appropriate steps to inform the public and the interested property owners of the proposals by making suitable maps available in the office of the town clerk of the town wherein the property is located for inspection, study and discussion. After consideration of all testimony and pertinent facts at his disposal and with due regard for the public interest and the rights of respective property owners, the commissioner may approve the location of the lines as proposed or as modified and thereupon shall establish such lines by order. Such order shall be recorded with appropriate maps with the town clerks of the respective towns involved. Notice of such order establishing or altering such line or lines shall be mailed to all persons known to be affected thereby and shall be published three times in a newspaper having a general circulation in the area involved. Any person aggrieved by any order of the commissioner as to the location of such line may appeal therefrom, in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(b) Any order of the commissioner that established encroachment lines on or before October 1, 2013, shall be deemed to be revoked.

(1963, P.A. 435, S. 3; 1971, P.A. 872, S. 47; P.A. 76-436, S. 465, 681; P.A. 77-603, S. 105, 125; P.A. 80-483, S. 162, 186; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 13-205, S. 13.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner and authorized designated hearing examiners to conduct hearings; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with requirement that appeals be made in accordance with Sec. 4-183, but retained venue in Hartford county; P.A. 80-483 replaced Hartford county with judicial district of Hartford-New Britain; Sec. 25-4c transferred to Sec. 22a-344 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 13-205 designated existing provisions as Subsec. (a) and added Subsec. (b) re revocation of orders establishing encroachment lines.



Section 22a-345 - (Formerly Sec. 25-4d). Nonconforming uses. Taking of existing structures by commissioner.

When the establishment of such lines in accordance with sections 22a-342 to 22a-348, inclusive, requires that they be placed through portions of or so as to include entire existing structures within the regulated area, such structures or portions thereof shall be considered as a nonconforming use of the area, except that, if the structure is destroyed or damaged to the extent of more than fifty per cent of the fair market value, such structure shall be replaced or repaired only through a permit from the commissioner, provided the commissioner may define types of structures which may be reconstructed within such lines without a permit. Whenever the commissioner finds that existing structures or encroachments within the lines established constitute a hazard to life and property in the event of flood, he is empowered to take such land and structure as provided by part I of chapter 835 and cause removal of such encroachment.

(1963, P.A. 435, S. 4; 1971, P.A. 872, S. 48.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; Sec. 25-4d transferred to Sec. 22a-345 in 1983.



Section 22a-346 - (Formerly Sec. 25-4e.) Encroachment as nuisance.

After the commissioner has established such lines on any waterway or flood plain, any obstruction, encroachment or hindrance of any nature placed within such lines in the direction of the waterway, without specific authorization of the commissioner, shall be considered a public nuisance. The Attorney General shall, at the request of the commissioner, institute proceedings to enjoin and abate any such nuisance.

(1963, P.A. 435, S. 5; 1971, P.A. 872, S. 49.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; Sec. 25-4e transferred to Sec. 22a-346 in 1983.

See Sec. 22a-362 re structures or fill.



Section 22a-347 - (Formerly Sec. 25-4f). Regulations and procedures.

The commissioner may, subject to the provisions of subsection (a) of section 22a-6, adopt, revise and amend such rules, regulations and procedures as are necessary to carry out the purposes of sections 22a-342 to 22a-348, inclusive, in the public interest.

(1963, P.A. 435, S. 6; 1971, P.A. 872, S. 50.)

History: 1971 act replaced reference to water resources commission with reference to environmental protection commissioner and added phrase limiting commissioner’s power to make and revise regulations and procedures; Sec. 25-4f transferred to Sec. 22a-347 in 1983.



Section 22a-348 - (Formerly Sec. 25-4g). Municipal powers.

(a) The provisions of sections 22a-342 to 22a-348, inclusive, shall not affect the provision of section 7-147 authorizing any town, city or borough to establish such lines within its jurisdiction prior to the establishment of lines by the commissioner, provided the commissioner may alter any lines, however established, upon finding such alterations are necessary to effectuate the purpose of said sections 22a-342 to 22a-348, inclusive, and section 25-69. If the commissioner has established lines within a municipality, the commissioner shall have exclusive jurisdiction over any encroachments within such lines.

(b) Notwithstanding the provisions of subsection (a) of this section, any town, city or borough may establish such lines at any time to comply with the eligibility provisions of the National Flood Insurance Program (44 CFR Part 59 et seq.).

(1963, P.A. 435, S. 7; 1971, P.A. 872, S. 51; P.A. 84-16; P.A. 88-327, S. 2, 3; P.A. 07-217, S. 115.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; Sec. 25-4g transferred to Sec. 22a-348 in 1983; P.A. 84-16 added Subsec. (b) authorizing towns to establish lines to comply with the National Flood Insurance Program; P.A. 88-327 added provisions to Subsec. (a) re exclusive jurisdiction of commissioner of environmental protection; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.



Section 22a-349 - (Formerly Sec. 25-4h). Permitted agricultural or farming uses. Permitted uses within stream channel encroachment lines.

(a) The provisions of sections 22a-342 to 22a-348, inclusive, shall not be deemed to restrict agricultural or farming uses of lands located within the stream channel encroachment lines including the building of fences, provided this section shall not apply to farm buildings and farm structures.

(b) The following operations and uses shall be permitted within stream channel encroachment lines, as of right: (1) Lawns, gardens or vegetative plantings, (2) split rail fences, (3) open decks attached to residential structures, properly anchored in accordance with the State Building Code, (4) construction of minor structures to an existing facility for the purpose of providing handicap accessibility pursuant to the State Building Code, (5) temporary greenhouses or hoophouses constructed without permanent foundations and anchored pursuant to the State Building Code, (6) placement of fish habitat enhancement devices performed by or approved by the Commissioner of Environmental Protection, (7) demolition of an existing structure, (8) backfilling of foundations, (9) flood-proofing of existing structures, including, but not limited to, elevating structures in accordance with Federal Emergency Management Agency standards, (10) repair or installation of septic systems, (11) construction of irrigation systems, (12) installation of water monitoring structures performed by or approved by the Commissioner of Energy and Environmental Protection, (13) installation of dry hydrants, (14) driveway and roadway repair and maintenance that does not raise the existing road grade more than three inches, or (15) patios or walkways constructed at grade.

(P.A. 75-114, S. 1, 2; P.A. 05-174, S. 4; P.A. 11-80, S. 1.)

History: Sec. 25-4h transferred to Sec. 22a-349 in 1983; P.A. 05-174 designated existing provisions as Subsec. (a) and added new Subsec. (b) re permitted uses as of right within stream channel encroachment lines; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b)(12), effective July 1, 2011.

Cited. 24 CA 163.



Section 22a-349a - General permits for minor activities. Regulations.

(a) The Commissioner of Energy and Environmental Protection may issue a permit for any minor activity regulated under sections 22a-342 to 22a-349, inclusive, except for any activity covered by an individual permit, if the commissioner determines that such activity would cause minimal environmental effects when conducted separately and would cause only minimal cumulative environmental effects, and will not cause any increase in flood heights or in the potential for flood damage or flood hazards. Such activities may include routine minor maintenance and routine minor repair of existing structures; replacement of existing culverts; installation of water monitoring equipment, including but not limited to staff gauges, water recording and water quality testing devices; removal of unauthorized solid waste; extension of existing culverts and stormwater outfall pipes; construction of irrigation and utility lines; and safety improvements with minimal environmental impacts within existing rights-of-way of existing roadways. Any person, firm or corporation conducting an activity for which a general permit has been issued shall not be required to obtain an individual permit under any other provision of said sections 22a-342 to 22a-349, inclusive, except as provided in subsection (c) of this section. A general permit shall clearly define the activity covered thereby and may include such conditions and requirements as the commissioner deems appropriate, including but not limited to, management practices and verification and reporting requirements. The general permit may require any person, firm or corporation, conducting any activity under the general permit to report, on a form prescribed by the commissioner, such activity to the commissioner before it shall be covered by the general permit. The commissioner shall prepare, and shall annually amend, a list of holders of general permits under this section, which list shall be made available to the public.

(b) Notwithstanding any other procedures specified in said sections 22a-342 to 22a-349, inclusive, any regulations adopted thereunder, and chapter 54, the commissioner may issue, revoke, suspend or modify a general permit in accordance with the following procedures: (1) The commissioner shall publish in a newspaper having a substantial circulation in the affected area or areas notice of intent to issue a general permit; (2) the commissioner shall allow a comment period of thirty days following publication of such notice during which interested persons may submit written comments concerning the permit to the commissioner and the commissioner shall hold a public hearing if, within said comment period, he receives a petition signed by at least twenty-five persons; (3) the commissioner may not issue the general permit until after the comment period; and (4) the commissioner shall publish notice of any permit issued in a newspaper having substantial circulation in the affected area or areas. Any person may request that the commissioner issue, modify or revoke a general permit in accordance with this subsection.

(c) Subsequent to the issuance of a general permit, the commissioner may require any person, firm or corporation, to apply for an individual permit under the provisions of said sections 22a-342 to 22a-349, inclusive, for all or any portion of the activities covered by the general permit, if in the commissioner’s judgment the purposes and policies of such sections would be best served by requiring an application for an individual permit. The commissioner may require an individual permit under this subsection only if the affected person, firm or corporation has been notified in writing that an individual permit is required. The notice shall include a brief statement of the reasons for the decision and a statement that upon the date of issuance of such notice the general permit as it applies to the individual activity will terminate.

(d) Any general permit issued under subsection (a) of this section may require that any person, firm or corporation intending to conduct an activity covered by such general permit give written notice of such intention to the inland wetlands agency, zoning commission, planning commission or combined planning and zoning commission and conservation commission of any municipality which will or may be affected by such activity. The general permit shall specify the information required to be contained in the notice.

(e) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(P.A. 91-263, S. 4, 8; P.A. 92-162, S. 16, 25; P.A. 05-174, S. 5; P.A. 11-80, S. 1.)

History: P.A. 92-162 amended Subsec. (d) to provide that any person may submit comments to the commissioner concerning regulated activities permitted under this section prior to commencement of such activities and changed the deadline for such comments from 30 days prior to such commencement to 25 days; P.A. 05-174 deleted “placement of greenhouses or hoophouses lacking concrete foundations” in Subsec. (a) and made general permit conditions discretionary, made conforming changes and deleted provisions re 60-day notice, notice availability to the public and submission of written comments to commissioner in Subsec. (d); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-349b - Permit program for certain commercial projects involving quarrying. Program requirements.

The Commissioner of Energy and Environmental Protection shall establish a permitting program for any commercial project that involves quarrying proposed on a parcel of property that consists of one hundred or fewer acres and that is located in a municipality that has a town meeting form of government and a population of not less than two thousand and not more than three thousand. Such permitting program shall require any person who seeks to engage in such commercial project that involves quarrying to submit to the commissioner any information requested by the commissioner, including, but not limited to, a statement of the environmental compatibility of such project with the nature of such property and all neighboring properties. Additionally, any such applicant shall submit a statement to the commissioner indicating why such parcel of property is the most suitable parcel for such project. Any person who seeks to engage in such commercial project that involves quarrying shall obtain a permit from the commissioner prior to commencing any work on such project. The commissioner shall not grant a permit for any such commercial project that involves quarrying if the commissioner determines that such project may adversely affect the quantity or quality of any surface water or groundwater.

(P.A. 11-80, S. 1; 11-190, S. 1.)

History: P.A. 11-190 effective July 13, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-350 - (Formerly Sec. 25-5). Study of conditions relating to flood control.

Said commissioner shall make a comprehensive study of all conditions, wherever located, in any way relating to: (a) The control of flood waters, the establishment of encroachment limits along waterways to provide reasonable flood discharge capacity, the flood control features of existing and future dams and reservoirs, the removal of stream obstructions caused by flood waters, the extent of damage caused by flood waters to property of the state, its political subdivisions, industry and agriculture and any necessary means or method by which such damage may be repaired or provided against in case of future floods; (b) river and harbor improvements, obstructions or encroachments in any of the navigable waters or tributaries within the state, and (c) any matters kindred thereto.

(1949 Rev., S. 3569; November, 1955, S. N192; 1971, P.A. 872, S. 52.)

History: 1971 act replaced reference to water resources commission with reference to environmental protection commissioner; Sec. 25-5 transferred to Sec. 22a-350 in 1983.

Cited. 21 CS 407.

Annotation to present section:

Cited. 215 C. 616.



Section 22a-351 - (Formerly Sec. 25-5a). Inventory of groundwater and surface water resources. Study of water policy needs.

(a) The Commissioner of Energy and Environmental Protection is authorized to carry out a ten-year program of detailed geological and hydrological studies and groundwater investigations and reports throughout the state by means of test drillings, observation wells and any other means necessary to determine groundwater resources, quality and potential supplies, and establish a complete inventory of groundwater resources of the entire state. The commissioner shall endeavor to gather and utilize any data or information obtained by any other state or federal agency or any municipal or private utility with a view toward coordination of all work of such similar nature.

(b) The commissioner is authorized to carry out a program of studies and investigations necessary to establish a complete inventory of surface water resources of the entire state and shall collect, utilize and coordinate the data and activities of any other state or federal agency or municipal or private utility or corporation.

(c) The commissioner may negotiate with any property owner such terms, agreements or contracts as may be necessary or convenient in connection with carrying out the duties required by this section.

(1959, P.A. 594; 1971, P.A. 872, S. 53; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with environmental protection commissioner; Sec. 25-5a transferred to Sec. 22a-351 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-352 - (Formerly Sec. 25-5b). Long-range plan for management of water resources.

(a) The Department of Energy and Environmental Protection, the Department of Public Health and the Office of Policy and Management shall establish a continuing planning process and shall prepare and periodically update jointly a state-wide long-range plan for the management of the water resources of the state. In carrying out such preparation, the aforesaid agencies shall: (1) Design a unified planning program and budget; (2) coordinate regional water and sewer facilities plans and provide technical or financial assistance to regional planning agencies in the preparation of regional water and sewer facilities plans which are necessary as guidelines for the planning and designing of local and interlocal facilities and which are required by the federal government as a prerequisite for grants to municipalities for the construction of certain water and sewer facilities.

(b) The state-wide water resources plan shall: (1) Identify the quantities and qualities of water that could be available to specific areas under feasible distribution; (2) identify present and projected demands for water for specific areas; (3) recommend the utilization of the state’s water resources, including surface and subsurface water, for their greatest benefits; (4) make recommendations for such major engineering works or special districts which may be necessary, including the need, timing and general cost thereof; (5) recommend land use and other measures where appropriate to insure the desired quality and abundance of water; (6) take into account desired recreational, agricultural, industrial and commercial use of water bodies; and (7) seek to incorporate regional and local plans and programs for water use and management and plans for water and sewerage facilities in the state-wide plan.

(c) Upon completion of each planning document and when adopted by the Commissioner of Energy and Environmental Protection, the Commissioner of Public Health and the Secretary of the Office of Policy and Management, said final plan shall be submitted to the General Assembly.

(1967, P.A. 477, S. 1–3; 1969, P.A. 628, S. 12; 1971, P.A. 872, S. 54; P.A. 73-555, S. 1, 10; 73-679, S. 39, 40, 43; P.A. 75-537, S. 52, 55; P.A. 77-614, S. 19, 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: 1969 act replaced Connecticut development commission with office of state planning in Subsec. (a), deleted reference to Connecticut interregional planning program in Subdiv. (1) and replaced the constituent agencies of that program with water resources commission, commissioner of health, state board of fisheries and game and director of the office of state planning in Subsec. (c), deleting obsolete provision requiring submission of progress report in lieu of plan if plan is not completed and approved by January 15, 1969; 1971 act replaced water resources commission with commissioner and department of environmental protection and deleted references to board of fisheries and game in Subsecs. (a) and (c); P.A. 73-555 clarified that planning process should be continuing and that plan should be updated periodically; P.A. 73-679 replaced office of state planning with planning and budgeting division, department of finance and control and the director of that office with a division managing director; P.A. 75-537 replaced planning and budgeting division, department of finance and control and its managing director with commissioner and department of planning and energy policy; P.A. 77-614 replaced commissioner and department of planning and energy policy with office of policy and management and its secretary and, effective January 1, 1979, replaced commissioner and department of health with commissioner and department of health services; Sec. 25-5b transferred to Sec. 22a-352 in 1983; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-353 - (Formerly Sec. 25-5c). *(See end of section for amended version and effective date.) Duties of Secretary of the Office of Policy and Management. Grants to regional planning agencies. Federal funds.

The Secretary of the Office of Policy and Management or his designee shall be the contractor for the purposes of sections 22a-352 to 22a-354, inclusive, and may engage consultants or arrange for other technical assistance to implement the work program, and within the limitations of the budget, developed under subdivision (1) of subsection (a) of section 22a-352. The Secretary of the Office of Policy and Management, or his designee may make grants to any regional planning agency established under authority of chapter 127, any regional council of elected officials in any region where there is no regional planning agency or any regional council of governments organized under sections 4-124i to 4-124p, inclusive, for the purpose of preparing regional plans for water and sewer facilities. Such grants may cover retroactively work initiated by a regional planning agency after January 1, 1967. The Secretary of the Office of Policy and Management or his designee shall apply for any and all funds available from the federal government to support such planning work and shall see that regional planning agencies, regional councils of elected officials or councils of government receiving state grants take similar advantage of available federal funds in order to reduce expenditure of funds appropriated under section 22a-354, provided utilization of such federal funds shall not unduly delay the conduct of said study.

(1967, P.A. 477, S. 4; 1969, P.A. 628, S. 13; P.A. 73-679, S. 41, 43; P.A. 75-537, S. 53, 55; P.A. 77-614, S. 19, 610.)

*Note: On and after January 1, 2015, this section, as amended by section 300 of public act 13-247, is to read as follows:

“Sec. 22a-353. (Formerly Sec. 25-5c). Duties of Secretary of the Office of Policy and Management. Grants to regional councils of governments. Federal funds. The Secretary of the Office of Policy and Management or his or her designee shall be the contractor for the purposes of sections 22a-352 to 22a-354, inclusive, and may engage consultants or arrange for other technical assistance to implement the work program, and within the limitations of the budget, developed under subdivision (1) of subsection (a) of section 22a-352. The Secretary of the Office of Policy and Management, or his or her designee, may make grants to any regional council of governments organized under sections 4-124i to 4-124p, inclusive, for the purpose of preparing regional plans for water and sewer facilities. Such grants may cover retroactively work initiated by a regional planning agency after January 1, 1967. The Secretary of the Office of Policy and Management or his or her designee shall apply for any and all funds available from the federal government to support such planning work and shall see that regional councils of governments receiving state grants take similar advantage of available federal funds in order to reduce expenditure of funds appropriated under section 22a-354, provided utilization of such federal funds shall not unduly delay the conduct of said study.”

(1967, P.A. 477, S. 4; 1969, P.A. 628, S. 13; P.A. 73-679, S. 41, 43; P.A. 75-537, S. 53, 55; P.A. 77-614, S. 19, 610; P.A. 13-247, S. 300.)

History: 1969 act transferred powers formerly held by Connecticut development commission to director of the office of state planning contingent upon approval of commissioner of finance and control; P.A. 73-679 replaced director of the office of state planning with managing director, planning and budgeting division, department of finance and control or his designee and made provisions applicable to regional councils of elected officials or regional councils of government; P.A. 75-537 replaced managing director, planning and budgeting division, department of finance and control with commissioner of planning and energy policy; P.A. 77-614 replaced commissioner of planning and energy policy with secretary of the office of policy and management; Sec. 25-5c transferred to Sec. 22a-353 in 1983; P.A. 13-247 deleted references to regional planning agency and regional council of elected officials, changed “government” to “governments” re councils receiving state grants and made technical changes, effective January 1, 2015.



Section 22a-354 - (Formerly Sec. 25-5d). Appropriation of bond proceeds.

Notwithstanding the provisions of section 22a-446, one million five hundred thousand dollars of the proceeds of the sale of bonds issued under said section may be used at the discretion of the State Bond Commission for the purpose of sections 22a-352 to 22a-354, inclusive.

(1967, P.A. 477, S. 5.)

History: Sec. 25-5d transferred to Sec. 22a-354 in 1983.



Section 22a-354a - “Existing well fields” and “potential well fields”, defined.

As used in sections 22a-354b to 22a-354f, inclusive, “existing well fields” means well fields in use by a public water supply system when mapping is required pursuant to section 22a-354c or 22a-354z and “potential well fields” means those well fields identified as future sources of supply in the water supply plan of the public water supply system approved pursuant to section 25-32d.

(P.A. 88-324, S. 1; P.A. 07-85, S. 2.)

History: P.A. 07-85 redefined “existing well fields” to include reference to Sec. 22a-354z.



Section 22a-354aa - Strategic groundwater monitoring program in aquifer protection areas.

The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Public Health, water companies, and business and industry, shall develop a strategic groundwater monitoring plan to be implemented in aquifer protection areas not more than one year after completion of level A mapping pursuant to sections 22a-354b to 22a-354d, inclusive.

(P.A. 89-305, S. 25, 32; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354b - Standards for modeling and mapping of locations of aquifers.

The Commissioner of Energy and Environmental Protection shall establish standards for two levels of modeling and mapping of the location in aquifers of well field areas, zones of contribution and recharge areas. Standards for mapping at level A shall be established by regulations adopted by the commissioner in accordance with the provisions of chapter 54, except that notice of intent to adopt such regulations shall be published on or before July 1, 1990, and shall be based on hydrogeological data of aquifer geometry, hydraulic characteristics and connection to surface water features, groundwater level data and surface water discharge information for model calibration and pump test data for model verification. Standards for mapping at level B shall be established by guidelines developed by the commissioner and shall be based on existing geologic mapping of known aquifer characteristics, limited field verification, the location of existing and potential well fields and pumping rates.

(P.A. 88-324, S. 2; P.A. 90-275, S. 7, 9; P.A. 11-80, S. 1.)

History: P.A. 90-275 required the notice of intent to adopt the regulations to be published on or before July 1, 1990; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354bb - Inventory of agricultural land uses overlying mapped well fields.

Not more than two months after approval by the Commissioner of Energy and Environmental Protection of mapping at level B pursuant to section 22a-354d, the commissioner, in consultation with the Commissioner of Agriculture, the Cooperative Extension Service at The University of Connecticut and any other person or agency the Commissioner of Energy and Environmental Protection deems necessary, shall inventory agricultural land uses overlying the mapped area. Such inventory shall include, but not be limited to, the type and size of any agricultural operation and existing farm resource management practices. Any such inventory shall be completed not more than four months after commencement and shall be made available to technical teams established pursuant to subsection (b) of section 22a-354k.

(P.A. 89-305, S. 30, 32; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004 (Revisor’s note: In 2005 the Revisors editorially replaced “overlaying” with “overlying”); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354c - Mapping of well fields by water companies.

(a) On or before July 1, 1990, each public or private water company serving one thousand or more persons shall map at level B all areas of contribution and recharge areas for its existing wells located in stratified drift aquifers. Not later than three years after the adoption by the Commissioner of Energy and Environmental Protection of a model municipal aquifer protection ordinance under section 22a-354l, each public and private water company serving ten thousand or more persons shall map at level A all areas of contribution and recharge areas for its existing wells located in stratified drift aquifers. Any public or private water company that creates a new well field serving one thousand or more persons that has not been mapped previously as an existing well shall map areas of contribution and recharge areas for the new well field. Any map of such a new well field shall be submitted not later than one year after the issuance of a diversion permit in accordance with section 22a-368 at level B, and not later than three years after the issuance of a diversion permit in accordance with section 22a-368 at level A. The Commissioner of Energy and Environmental Protection may map at level A and at level B all areas of contribution and recharge areas for existing wells located in stratified drift aquifers that are used by any public or private water company serving less than one thousand persons.

(b) Each public or private water company serving ten thousand or more persons shall map all areas of contribution and recharge areas for potential wells that are located within stratified drift aquifers identified as future sources of water supply to meet their needs in accordance with the plan submitted pursuant to section 25-33h at level B not more than two years after the Commissioner of Energy and Environmental Protection requests such mapping. The Commissioner of Energy and Environmental Protection shall identify and make recommendations for mapping, or shall map, all remaining significant areas of contribution and recharge areas for potential wells located in stratified drift aquifers not identified by a public or private water company as a potential source of water supply within the region of an approved plan. Mapping of any other area of contribution and recharge areas for potential wells located in stratified drift aquifers by the commissioner shall be completed at a time determined by the commissioner.

(P.A. 88-324, S. 3; P.A. 89-305, S. 22, 32; P.A. 90-275, S. 5, 9; P.A. 91-386, S. 1; May Sp. Sess. P.A. 92-11, S. 63, 70; P.A. 93-337, S. 3; P.A. 07-85, S. 3; P.A. 11-80, S. 1.)

History: P.A. 89-305 specified that mapping is required of areas of contribution and recharge areas for wells located in stratified drift aquifers and made technical changes; P.A. 90-275 deleted the requirement that the areas to be mapped at level B by water companies be within their water supply service area, authorized the commissioner to map at level A and at level B areas of contribution and recharge areas for wells located in stratified drift aquifers which are used by water companies serving less than 1,000 persons and required the commissioner to either map or make recommendations for mapping all remaining significant areas of contribution and recharge areas for potential wells located in stratified drift aquifers not identified by water companies as a potential source of water supply; P.A. 91-386 amended Subsec. (a) to extend the time for mapping at level A from July 1, 1992, to July 1, 1994; May Sp. Sess. P.A. 92-11 amended Subsec. (a) to change date from July 1, 1994, to January 1, 1996, for aquifer mapping; P.A. 93-337 amended Subsec. (a) to change deadline for mapping from January 1, 1996, to three years after adoption by commissioner of model ordinance under Sec. 22a-354l; P.A. 07-85 amended Subsec. (a) to require water companies to map any new well field created and submit such map to department after issuance of a diversion permit, and amended Subsec. (b) to remove Subdiv. designators, to delete provision re mapping at level A and to change timeframe to not more than two years after request for mapping by commissioner, rather than two years after approval of plan; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354cc - Regulated activity allowed in municipal aquifer protection areas undergoing remedial action. Restrictions.

Regulated activity, as defined in section 22a-354h, shall not be prohibited in aquifer protection areas on any municipally owned site undergoing remedial action pursuant to 40 CFR 271 at the time the applicable aquifer protection area is designated on a municipal zoning district map or inland wetland map, provided: (1) No such regulated activity substantially commenced or was in active operation for the five-year period preceding the date that the applicable aquifer protection area is designated on a municipal zoning district map or inland wetland map, and (2) any person who engages in such regulated activity for the ten-year period commencing on the date that such applicable aquifer protection area is designated on a municipal zoning district map or inland wetland map registers such regulated activity on a form prescribed by the Commissioner of Energy and Environmental Protection and in accordance with the provisions of section 22a-354i-7 of the regulations of Connecticut state agencies.

(P.A. 10-86, S. 2; 10-135, S. 6; P.A. 11-80, S. 1.)

History: P.A. 10-86 effective June 2, 2010; P.A. 10-135 effective June 8, 2010 (Revisor’s note: The provisions of P.A. 10-86, S. 2, and P.A. 10-135, S. 6, were identical with the exception of the words “municipally owned”, re site undergoing remedial action, that appeared in the act which passed later, P.A. 10-135); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354d - Completion of mapping of well fields.

The mapping of aquifers by a public or private water company at level B and level A required pursuant to sections 22a-354c and 22a-354z shall not be deemed to be complete unless approved by the Commissioner of Energy and Environmental Protection.

(P.A. 88-324, S. 4; P.A. 07-85, S. 4; P.A. 11-80, S. 1.)

History: P.A. 07-85 added reference to Sec. 22a-354z; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354e - Inventory of land uses overlying aquifers.

Not later than three months after approval of the Commissioner of Energy and Environmental Protection of mapping of aquifers at level B, each municipal aquifer protection agency authorized pursuant to section 22a-354o shall inventory land uses overlying the mapped zone of contribution and recharge areas of such aquifers in accordance with guidelines established by the commissioner pursuant to section 22a-354f. Such inventory shall be completed not more than one year after authorization of the agency.

(P.A. 88-324, S. 5; P.A. 89-305, S. 27, 32; P.A. 11-80, S. 1.)

History: P.A. 89-305 required inventory to be completed within a year of agency authorization and made technical changes; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354f - Guidelines for inventory.

The Commissioner of Energy and Environmental Protection shall develop guidelines to be used by municipal boards or commissions in conducting the inventory of land uses required under section 22a-354e.

(P.A. 88-324, S. 6; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354g - Findings.

The General Assembly finds that aquifers are an essential natural resource and a major source of public drinking water; that reliance on groundwater will increase because opportunities for development of new surface water supplies are diminishing due to the rising cost of land and increasingly intense development; that numerous drinking water wells have been contaminated by certain land use activities and other wells are now threatened; that protection of existing and future groundwater supplies demands greater action by state and local government; that a groundwater protection program requires identification and delineation of present and future water supplies in stratified drift aquifers supplying drinking water wells; that a comprehensive and coordinated system of land use regulations should be established that includes state regulations protecting public drinking water wells located in stratified drift aquifers; that municipalities with existing or proposed public drinking water wells in stratified drift aquifers should designate aquifer protection agencies, and that the state should provide technical assistance and education programs on aquifer protection to ensure a plentiful supply of public drinking water for present and future generations.

(P.A. 89-305, S. 1, 32.)



Section 22a-354h - Definitions.

For the purposes of sections 19a-37, 22-6c, 22a-354c, 22a-354e, 22a-354g to 22a-354bb, inclusive, 25-32d, 25-33h and 25-33n and subsection (a) of section 25-84:

(1) “Regulated activity” means any action, process or condition which the Commissioner of Energy and Environmental Protection determines, by regulations adopted in accordance with section 22a-354i, to involve the production, handling, use, storage or disposal of material that may pose a threat to groundwater in an aquifer protection area, including structures and appurtenances utilized in conjunction with the regulated activity;

(2) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(3) “Well field” means the immediate area surrounding a public drinking water supply well or group of wells;

(4) “Area of contribution” means the area where the water table or other potentiometric surface is lowered due to the pumping of a well and groundwater flows directly to the well;

(5) “Recharge area” means the area from which groundwater flows directly to the area of contribution;

(6) “Aquifer” means a geologic formation, group of formations or part of a formation that contains sufficient saturated, permeable materials to yield significant quantities of water to wells and springs;

(7) “Affected water company” means any public or private water company owning or operating a public water supply well within an aquifer protection area;

(8) “Stratified drift” means a predominantly sorted sediment laid down by or in meltwater from glaciers and includes sand, gravel, silt and clay arranged in layers;

(9) “Municipality” means any town, consolidated town and city, consolidated town and borough, city or borough;

(10) “Aquifer protection area” means any area consisting of well fields, areas of contribution and recharge areas, identified on maps approved by the Commissioner of Energy and Environmental Protection pursuant to sections 22a-354b to 22a-354d, inclusive, within which land uses or activities shall be required to comply with regulations adopted pursuant to section 22a-354o by the municipality where the aquifer protection area is located; and

(11) “Best management practice” means a practice, procedure or facility designed to prevent, minimize or control spills, leaks or other releases that pose a threat to groundwater.

(P.A. 89-305, S. 2, 32; P.A. 90-275, S. 1, 9; P.A. 95-218, S. 5; P.A. 11-80, S. 1.)

History: P.A. 90-275 redefined “regulated activity” to include a condition which may pose a threat to groundwater and specified that the threatened groundwater must be in an aquifer protection area; P.A. 95-218 redefined “area of contribution” to include other potentiometric surfaces in the location of such areas; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354i - Regulations.

(a) On or before July 1, 1991, the Commissioner of Energy and Environmental Protection shall publish notice of intent to adopt regulations in accordance with chapter 54 for land use controls in aquifer protection areas. The regulations shall establish (1) best management practice standards for existing regulated activities located entirely or in part within aquifer protection areas and a schedule for compliance of nonconforming regulated activities with such standards, (2) best management practice standards for and prohibitions of regulated activities proposed to be located entirely or in part within aquifer protection areas, (3) procedures for exempting regulated activities in aquifer protection areas upon determination solely by the commissioner that such regulated activities do not pose a threat to any existing or potential drinking water supply, and (4) requirements for design and installation of groundwater monitoring within aquifer protection areas. In addition, the commissioner may adopt such other regulations as deemed necessary to carry out the purposes of sections 22a-354b, 22a-354c and 22a-354h, this section, sections 22a-354m and 22a-354n, subsection (e) of section 22a-354p and subsection (d) of section 22a-451, including, but not limited to, regulations which provide for the manner in which the boundaries of aquifer protection areas shall be established and amended; criteria and procedures for submission and review of applications to construct or begin regulated activities; procedures for granting, denying, limiting, revoking, suspending, transferring and modifying permits for regulated activities; controls regarding the expansion of nonconforming regulated activities, including procedures for offsetting impacts from the expansion or modification of nonconforming regulated activities or procedures for modifying permits of regulated activities by the removal of other potential pollution sources within the subject well field, procedures for the granting of permits for such expansion or modification based on the certification of a qualified person that such expansion meets criteria established by the commissioner; registration requirements for existing regulated activities and procedures for transferring registrations; procedures for landowners to notify a municipality or the commissioner of a change in use; and other provisions for administration of the aquifer protection program.

(b) In adopting such regulations, the commissioner shall consider the guidelines for aquifer protection areas recommended in the report prepared pursuant to special act 87-63, as amended, and shall avoid duplication and inconsistency with other state or federal laws and regulations affecting aquifers. The regulations shall be developed in consultation with an advisory committee appointed by the commissioner. The advisory committee shall include the Commissioners of Administrative Services and Public Health, or their designees, members of the public, and representatives of businesses affected by the regulations, agriculture, environmental groups, municipal officers and water companies.

(P.A. 89-305, S. 3, 32; P.A. 90-275, S. 2, 9; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-209, S. 9; P.A. 11-51, S. 70; 11-80, S. 1, 62, 68; P.A. 13-247, S. 223.)

History: P.A. 90-275 amended Subsec. (a) to require publication of the notice of intent on or before July 1, 1991, and authorized the commissioner to adopt other regulations; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-209 amended Subsec. (a) to authorize provision in regulations for procedures for offsetting nonconforming regulated activities; P.A. 11-51 amended Subsec. (b) to replace “Commissioner of Public Works” with “Commissioner of Construction Services”, effective July 1, 2011; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, deleted reference to chairperson of the Public Utilities Control Authority and made technical changes, effective July 1, 2011; P.A. 13-247 amended Subsec. (b) to replace reference to Commissioner of Construction Services with reference to Commissioner of Administrative Services, effective July 1, 2013.



Section 22a-354j - Consistency of aquifer regulations with regulations re farm resources management plans.

State regulations for aquifer protection areas adopted by the Commissioner of Energy and Environmental Protection pursuant to section 22a-354i shall be consistent with regulations adopted by said commissioner for farm resources management plans pursuant to section 22a-354m.

(P.A. 89-305, S. 31, 32; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354k - Groundwater education program.

The Commissioner of Energy and Environmental Protection shall develop and implement a groundwater education program. In developing such program the commissioner shall consult with the Commissioner of Public Health, water utilities, state educational and research institutions, nonprofit environmental organizations and any other person or agency the commissioner deems necessary. The Cooperative Extension Service at The University of Connecticut shall assist the commissioner in implementation of the program.

(P.A. 89-305, S. 4, 32; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354l - Model municipal aquifer protection ordinance.

Not later than October 1, 1995, the Commissioner of Energy and Environmental Protection shall prepare a model municipal aquifer protection ordinance, consistent with regulations adopted under section 22a-354i. The ordinance may be considered by municipal aquifer protection agencies in adopting regulations pursuant to section 22a-354p.

(P.A. 89-305, S. 5, 32; P.A. 93-337, S. 1; P.A. 11-80, S. 1.)

History: P.A. 93-337 added a deadline of October 1, 1995, for adoption of a model ordinance; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354m - Farm resources management plans. Regulations.

(a) The Commissioner of Energy and Environmental Protection may, in accordance with regulations adopted pursuant to subsection (d) of this section, require any person engaged in agriculture on land located within an aquifer protection area and whose annual gross sales from agricultural products during the preceding calendar year were two thousand five hundred dollars or more to submit a farm resources management plan.

(b) The soil and water conservation district where the aquifer protection area is located shall establish and coordinate a technical team to develop each plan. Such team shall include a representative of the municipality in which the land is located and a representative of any affected water company upon request of such municipality or water company. For the purposes of developing the plan required pursuant to this section, if a farm is located in two or more soil and water conservation districts, the district in which the greater part of such farm is located shall be deemed to be the district in which the entire farm is located. In developing a plan, a district shall consult with the Commissioners of Energy and Environmental Protection and Agriculture, the College of Agriculture and Natural Resources at The University of Connecticut, the Connecticut Agricultural Experiment Station, the Soil Conservation Service, the state Agricultural and Conservation Committee and any other person or agency the district deems appropriate.

(c) The plan shall include a schedule for implementation and shall be periodically updated as required by the commissioner. In developing a schedule for implementation, the technical team shall consider technical and economic factors including, but not limited to, the availability of state and federal funds. Any person engaged in agriculture in substantial compliance with a plan approved under this section shall be exempt from regulations adopted under section 22a-354o by a municipality in which the land is located. No plan shall be required to be submitted to the commissioner before July 1, 1992, or six months after completion of level B mapping where the farm is located, whichever is later.

(d) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Agriculture, the United States Soil Conservation Service, the Cooperative Extension Service at The University of Connecticut and the Council for Soil and Water Conservation may publish notice of intent to adopt regulations in accordance with chapter 54 for farm resources management plans. Such regulations may include, but not be limited to, a priority system and procedures for determining if a farm management plan is required and the priority that is assigned to the preparation of such a plan, best management practices, restrictions and prohibitions for manure management, storage and handling of pesticides, reduced use of pesticides through pest management practices, integrated pest management, fertilizer management and underground and above-ground storage tanks and criteria and procedures for submission and review of farm resources management plans and amendments of such plans. In adopting such best management practices, restrictions and prohibitions, the commissioner shall consider existing state and federal guidelines or regulations affecting aquifers and agricultural resources management.

(P.A. 89-305, S. 6, 32; P.A. 90-275, S. 3, 9; P.A. 98-209, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 11-80, S. 65; P.A. 13-209, S. 5.)

History: P.A. 90-275 increased the annual gross sales requirement from $1,000 to $2,500, provided if a farm is located in two or more districts that the district in which the greater part of the farm is located shall be deemed to be the district in which the entire farm is located, extended the earliest time in which a plan is required to July 1, 1992, provided that the commissioner shall publish notice of intent to adopt regulations concerning farm resources management plans on or before July 1, 1991, and required the regulations to include best management practices, restrictions and prohibitions for designated items; P.A. 98-209 amended Subsec. (a) to make submittal of farm resources management plans discretionary on the part of the commissioner, and amended Subsec. (d) to extend the date for notice of intent to adopt regulations under this section and to authorize certain priorities within such regulations; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-209 amended Subsec. (d) by deleting “On or before July 1, 1999,” and making provision to adopt regulations discretionary rather than mandatory.



Section 22a-354n - Delineation of aquifer protection areas on maps prepared by zoning commissions, planning commissions or planning and zoning commissions. Challenges to boundaries.

The zoning commission, planning commission or planning and zoning commission of each municipality with an aquifer protection area shall, in accordance with regulations adopted by the commissioner pursuant to section 22a-354i, delineate on any map showing zoning districts prepared in accordance with chapter 124 or 126 or any special act the boundaries of aquifer protection areas, including areas of contribution and recharge areas as shown on level A maps approved or done by the commissioner pursuant to section 22a-354c or any other provision of the general statutes. An aquifer protection commission shall not delineate or alter the boundary of an aquifer protection area except in accordance with regulations adopted by the commissioner. No person may challenge the boundaries of the aquifer protection area at the local level unless such challenge is based solely on a failure by the aquifer protection agency to properly delineate the boundaries in accordance with regulations of the commissioner. Any other challenge to established aquifer protection area boundaries shall be in the form of a petition to the commissioner to amend the boundaries, in accordance with regulations adopted by him.

(P.A. 89-305, S. 7, 32; P.A. 90-275, S. 4, 9.)

History: P.A. 90-275 provided that the delineation of the boundaries of aquifer protection areas be in accordance with regulations, provided that the only ground for challenging the boundaries of the aquifer protection area be that the agency failed to delineate such in accordance with regulations and specified that any other challenge to established boundaries shall be a petition to amend the boundaries.



Section 22a-354o - Municipal aquifer protection agency: Creation; members; regulation; training. Fines.

(a) Each municipality in which an aquifer protection area is located shall authorize by ordinance an existing board or commission to act as such agency not later than three months after adoption by the commissioner of regulations for aquifer protection areas pursuant to section 22a-354i and approval by the commissioner of mapping of areas of contribution and recharge areas for wells located in stratified drift aquifers in the municipality at level B pursuant to section 22a-354d. The ordinance authorizing the agency shall determine the number of members and alternate members, the length of their terms, the method of selection and removal and the manner for filling vacancies. No member or alternate member of such agency shall participate in any hearing or decision of such agency of which he is a member upon any matter in which he is directly or indirectly interested in a personal or financial sense. In the event of disqualification, such fact shall be entered on the records of the agency and replacement shall be made from alternate members of an alternate to act as a member of such commission in the hearing and determination of the particular matter or matters in which the disqualification arose.

(b) Not more than six months after approval by the commissioner of mapping at level A, pursuant to section 22a-354d, the aquifer protection agency of the municipality in which such aquifer protection area is located shall adopt regulations for aquifer protection.

(c) At least one member of the agency or staff of the agency shall be a person who has completed the course in technical training formulated by the commissioner pursuant to section 22a-354v. Failure to have a member of the agency or staff with training shall not affect the validity of any action of the agency and shall be grounds for revocation of the authority of the agency under section 22a-354t.

(d) Any municipality may establish, by ordinance, a fine for violations of regulations adopted pursuant to section 22a-354p, provided the amount of any such fine shall not be more than one thousand dollars and further provided no such fine may be levied against the state or any employee of the state acting within the scope of his employment. Any police officer or other person authorized by the chief executive officer of the municipality may issue a citation to any person who commits such a violation. Any municipality that adopts an ordinance pursuant to this subsection shall also adopt a citation hearing procedure pursuant to section 7-152c. Any fine collected by a municipality pursuant to this section shall be deposited into the general fund of the municipality or in any special fund designated by the municipality. The provisions of this subsection shall not apply to agricultural uses, provided such uses are following best management practices.

(P.A. 89-305, S. 8, 32; P.A. 95-218, S. 6; P.A. 07-85, S. 5.)

History: P.A. 95-218 amended Subsec. (b) to change “well” to “aquifer protection area” for consistency in the text; P.A. 07-85 added Subsec. (d) re fines.



Section 22a-354p - Municipal aquifer protection agency: Regulations, permits, fees. Approval of regulations. Authority of commissioner. Submission of documents.

(a) The aquifer protection agency authorized by section 22a-354o shall, by regulation, provide for (1) the manner in which the boundaries of aquifer protection areas shall be established and amended or changed, (2) the form for an application to conduct regulated activities within the area, (3) notice and publication requirements, (4) criteria and procedures for the review of applications, and (5) administration and enforcement.

(b) No regulations of an aquifer protection agency shall become effective or be established until after a public hearing in relation thereto is held by the agency at which parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of such hearing shall be published in the form of a legal advertisement, appearing at least twice in a newspaper having a substantial circulation in the municipality at intervals of not less than two days, the first not more than twenty-five days or less than fifteen days, and the last not less than two days, before such hearing, and a copy of such proposed regulation shall be filed in the office of the town, city or borough clerk, as the case may be, in such municipality, for public inspection at least ten days before such hearing, and may be published in full in such paper. A copy of the notice and the proposed regulations or amendments thereto shall be provided to the Commissioner of Energy and Environmental Protection, the town clerk and any affected water company at least thirty-five days before such hearing. Such regulations may be from time to time amended, changed or repealed after a public hearing in relation thereto is held by the agency at which parties in interest and citizens shall have an opportunity to be heard and for which notice shall be published in the manner specified in this subsection. Regulations or changes therein shall become effective at such time as is fixed by the agency, provided a copy of such regulation or change shall be filed in the office of the town, city or borough clerk, as the case may be. Whenever an agency makes a change in regulations, it shall state upon its records the reason why the change was made. All petitions submitted in writing and in a form prescribed by the agency requesting a change in the regulations shall be considered at a public hearing in the manner provided for establishment of such regulations within ninety days after receipt of such petition. The agency shall act upon the changes requested in the petition within sixty days after the hearing. The petitioner may consent to extension of the periods provided for a hearing and for adoption or denial or may withdraw such petition.

(c) Pursuant to municipal regulations adopted under subsection (b) of this section, no regulated activity shall be conducted within any aquifer protection area without a permit. Any person proposing to conduct or cause to be conducted a regulated activity within an aquifer protection area shall file an application with the aquifer protection agency of each municipality wherein the aquifer in question is located. The application shall be in such form and contain such information as the agency may prescribe. The date of receipt of an application shall be determined in accordance with the provisions of subsection (c) of section 8-7d. The agency may hold a public hearing on such application. Such hearing shall be held in accordance with the provisions of section 8-7d. In addition to the requirements of section 8-7d, the agency shall send to any affected water company, at least ten days before the hearing, a copy of the notice by certified mail, return receipt requested.

(d) In granting, denying or limiting any permit for a regulated activity the aquifer protection agency shall state upon the record the reason for its decision. In granting a permit the agency may grant the application as filed or grant it upon such terms, conditions, limitations or modifications of the activity as are intended to carry out the policies of section 22a-354g. No person shall conduct any regulated activity within an aquifer protection area which requires zoning or subdivision approval without first having obtained a valid certificate of zoning or subdivision approval, special permit, special exception or variance, or other documentation establishing that the proposal complies with the zoning or subdivision requirements adopted by the municipality pursuant to chapters 124 to 126, inclusive, or any special act. The agency may suspend or revoke a permit if it finds, after giving notice to the permittee of the facts or conduct which warrants the intended action and after a hearing at which the permittee is given an opportunity to show compliance with the requirements for retention of the permit, that the applicant has not complied with the conditions or limitations set forth in the permit or has exceeded the scope of the work as set forth in the application. The agency shall send to any affected water company a copy of the notice at least ten days before the hearing by certified mail, return receipt requested. Any affected water company may, through a representative, appear and be heard at any such hearing. The applicant or permittee shall be notified of the agency’s decision by certified mail, return receipt requested, within fifteen days of the date of the decision and the agency shall cause notice of its order in issuance, denial, revocation or suspension of a permit to be published in a newspaper having a general circulation in the municipality in which the aquifer protection area is located.

(e) The aquifer protection agency may require a filing fee to be deposited with the agency. The amount of such fee shall be sufficient to cover the reasonable cost of reviewing and acting on applications and petitions, including, but not limited to, the costs of certified mailings, publications of notices and decisions, and monitoring compliance with permit conditions, regulations adopted pursuant to sections 19a-37, 22-6c, 22a-354c, 22a-354e, 22a-354g to 22a-354bb, inclusive, 25-32d, 25-33h and 25-33n and subsection (a) of section 25-84, or agency orders.

(f) Any regulations adopted by an agency under this section shall not be effective unless the Commissioner of Energy and Environmental Protection determines that such regulations are reasonably related to the purpose of groundwater protection and not inconsistent with the regulations adopted pursuant to section 22a-354i. A regulation adopted by a municipality shall not be deemed inconsistent if such regulation establishes a greater level of protection. The commissioner shall provide written notification to the agency of approval or the reasons such regulations cannot be approved within sixty days of receipt by the commissioner of the regulations adopted by the agency.

(g) (1) Notwithstanding any other provision of the general statutes, the commissioner shall have sole authority to grant, deny, limit or modify, in accordance with regulations adopted by him, a permit for any regulated activity in an aquifer protection area proposed by (A) any person to whom the commissioner has issued an individual permit for the subject site under the national pollutant discharge elimination system of the federal Clean Water Act (33 USC 1251 et seq.) or under the state pollutant discharge elimination system pursuant to section 22a-430 or any person to whom the commissioner has issued a permit for the subject site under the provisions of the federal Resource Conservation and Recovery Act (42 USC 6901 et seq.) for a treatment, storage or disposal facility, (B) any public service company, as defined in section 16-1, providing gas, electric, pipeline, water or telephone service, (C) any large quantity generator, as defined in regulations adopted by the commissioner under section 22a-449, or (D) any state department, agency or instrumentality, except any local or regional board of education. Such authority may be exercised only after an advisory decision on such permit has been rendered to the commissioner by the aquifer protection agency of the municipality within which such aquifer protection area is located or thirty-five days after receipt by the commissioner of the application for such permit, whichever occurs first. The commissioner shall provide prompt notice of receipt of an application to the municipal aquifer protection agency.

(2) If the commissioner requires the submission of a registration or other document under regulations adopted pursuant to section 22a-354i, such submission shall be made to the commissioner by any person to whom the commissioner has issued an individual permit under the national pollutant discharge elimination system of the federal Clean Water Act, or an individual permit under the state pollutant discharge elimination system pursuant to section 22a-430, or by any person to whom the commissioner has issued a permit under the provisions of the federal Resource Conservation and Recovery Act for a treatment, storage or disposal facility, or any public service company, as defined in section 16-1, providing gas, electric, pipeline, water or telephone service, or a large quantity generator, as defined in regulations adopted by the commissioner under section 22a-449, or any state department, agency or instrumentality, except any local or regional board of education.

(P.A. 89-305, S. 9, 32; P.A. 90-275, S. 8, 9; P.A. 92-162, S. 8, 25; P.A. 97-124, S. 6, 16; P.A. 07-85, S. 6; P.A. 08-124, S. 23, 24; P.A. 11-80, S. 1.)

History: P.A. 90-275 in Subsec. (e) required the amount of the filing fee to be sufficient to cover costs of monitoring compliance with regulations; P.A. 92-162 added Subsec. (g) re authority of commissioner re permits for state agencies for regulated activities in an aquifer protection area; P.A. 97-124 amended Subsec. (g) by designating existing provisions as Subdiv. (1) and adding new Subparas. (A) to (C), inclusive, providing that the commissioner shall have the authority to issue permits under this section to utilities and certain other companies, and by adding new Subdiv. (2) re submission of registration or other document, effective June 6, 1997; P.A. 07-85 made a technical change in Subsec. (a), amended Subsec. (c) to make timeframes the same as Sec. 8-7d and amended Subsec. (g)(1) to add “for the subject site” re permit issued; P.A. 08-124 made a technical change in Subsecs. (b) and (d), effective June 2, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (b) and (f), effective July 1, 2011.



Section 22a-354q - Appeals.

(a) The Commissioner of Energy and Environmental Protection or any person aggrieved by any regulation, order, decision or action made pursuant to sections 22a-354o to 22a-354t, inclusive, or section 14 of public act 89-305* by the commissioner or municipality, within fifteen days after publication of such regulation, order, decision or action may appeal to the superior court for the judicial district where the land affected is located, and if located in more than one judicial district, to said court in any such judicial district, except if such appeal is from a contested case, as defined in section 4-166, such appeal shall be in accordance with the provisions of section 4-183 and venue shall be in the judicial district where the land affected is located, and if located in more than one judicial district to the court in any such judicial district. Such appeal shall be made returnable to said court in the same manner as that prescribed for civil actions brought to said court. Notice of such appeal shall be served upon the aquifer protection agency and the commissioner. The commissioner may appear as a party to any action brought by any other person within thirty days from the date such appeal is returned to the court. The appeal shall state the reasons upon which it is predicated and shall not stay proceedings on the regulation, order, decision or action, but the court may, on application and after notice, grant a restraining order. Such appeal shall have precedence in the order of trial.

(b) The court, upon the motion of the person who applied for such order, decision or action, shall make such person a party defendant in the appeal. Such defendant may, at any time after the return date of such appeal, make a motion to dismiss the appeal. At the hearing on such motion to dismiss, each appellant shall have the burden of proving his standing to bring the appeal. The court may, upon the record, grant or deny the motion. The court’s order on such motion shall be a final judgment for the purpose of the appeal as to each such defendant. No appeal may be taken from any such order except within seven days of the entry of such order.

(c) No appeal taken under subsection (a) of this section shall be withdrawn and no settlement between the parties to any such appeal shall be effective unless and until a hearing has been held before the Superior Court and such court has approved such proposed withdrawal or settlement.

(P.A. 89-305, S. 10, 32; P.A. 11-80, S. 1.)

*Note: Section 14 of public act 89-305 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-354r - Findings on appeal. Setting aside or modifying action. Authority to purchase land.

(a) If upon appeal pursuant to section 22a-354q, the court finds that the action appealed from constitutes the equivalent of a taking without compensation, it shall set aside the action or it may modify the action so that it does not constitute a taking. In both instances the court shall remand the order to the aquifer protection agency for action not inconsistent with its decision.

(b) To carry out the purposes of sections 22a-354o to 22a-354t, inclusive, or section 14 of public act 89-305*, a municipality may at any time purchase land or an interest in land in fee simple or other acceptable title, or subject to acceptable restrictions or exceptions, and enter into covenants and agreements with landowners.

(P.A. 89-305, S. 11, 32.)

*Note: Section 14 of public act 89-305 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.



Section 22a-354s - Penalty. Court orders.

(a) If the aquifer protection agency or its duly authorized agent finds that any person is conducting or maintaining any activity, facility or condition which violates any provision of sections 22a-354o to 22a-354t, inclusive, or section 14 of public act 89-305*, or any regulation or permit adopted or issued thereunder, the agency or its duly authorized agent may issue a written order by certified mail, return receipt requested, to such person conducting such activity or maintaining such facility or condition to cease such activity immediately or to correct such facility or condition. The agency shall send a copy of such order to any affected water company by certified mail, return receipt requested. Within ten days of the issuance of such order the agency shall hold a hearing to provide the person an opportunity to be heard and show cause why the order should not remain in effect. Any affected water company may testify at the hearing. The agency shall consider the facts presented at the hearing and, within ten days of the completion of the hearing, notify the person by certified mail, return receipt requested, that the original order remains in effect, that a revised order is in effect, or that the order has been withdrawn. The original order shall be effective upon issuance and shall remain in effect until the agency affirms, revises or withdraws the order. The issuance of an order pursuant to this section shall not delay or bar an action pursuant to subsection (b) of this section. The commissioner may issue orders pursuant to sections 22a-6 to 22a-7, inclusive, concerning an activity, facility or condition which is in violation of said sections 22a-354o to 22a-354t, inclusive, or section 14 of public act 89-305* if the municipality in which such activity, facility or condition is located has failed to enforce its aquifer protection regulations.

(b) Any person who commits, takes part in, or assists in any violation of any provision of sections 22a-354o to 22a-354t, inclusive, or section 14 of public act 89-305* or any ordinance or regulation promulgated by municipalities pursuant to the grant of authority herein contained, shall be assessed a civil penalty of not more than one thousand dollars for each offense. Each violation of said sections shall be a separate and distinct offense, and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Superior Court, in an action brought by the commissioner, municipality, district or any person shall have jurisdiction to restrain a continuing violation of said sections, to issue orders directing that the violation be corrected or removed, and to assess civil penalties pursuant to this section. All costs, fees and expenses in connection with such action shall be assessed as damages against the violator together with reasonable attorney’s fees which may be allowed, all of which shall be awarded to the municipality, district or person bringing such action.

(c) Any person who wilfully or knowingly violates any provision of sections 22a-354o to 22a-354t, inclusive, or section 14 of public act 89-305* shall be fined not more than one thousand dollars for each day during which such violation continues or be imprisoned not more than six months or both. For a subsequent violation, such person shall be fined not more than two thousand dollars for each day during which such violation continues or be imprisoned not more than one year or both. For the purposes of this subsection, “person” shall be construed to include any responsible corporate officer.

(P.A. 89-305, S. 12, 32.)

*Note: Section 14 of public act 89-305 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.



Section 22a-354t - Revocation of municipal authority to regulate aquifer protection areas.

(a) The Commissioner of Energy and Environmental Protection may revoke the authority of a municipality to regulate aquifer protection areas pursuant to sections 22a-354o to 22a-354s, inclusive, this section or section 14 of public act 89-305*, upon determination after a hearing that such municipality has, over a period of time, consistently failed to perform its duties under said sections. Prior to the hearing on revocation, the commissioner shall send a notice to the aquifer protection agency, by certified mail, return receipt requested, asking such agency to show cause, within thirty days, why such authority should not be revoked. A copy of the show cause notice shall be sent to the chief executive officer of the municipality that authorized the agency and to any water company owning or operating a public water supply well within such municipality. Such water company may, through a representative, appear and be heard at any such hearing. The commissioner shall send a notice to the aquifer protection agency, by certified mail, return receipt requested, stating the reasons for the revocation and the circumstances for reinstatement. Any municipality aggrieved by a decision of the commissioner under this section to revoke its authority under said sections 22a-354o to 22a-354s, inclusive, this section and section 14 of public act 89-305*, may appeal therefrom in accordance with the provisions of section 4-183. The commissioner shall have jurisdiction over aquifers in any municipality whose authority to regulate such aquifers has been revoked. Any costs incurred by the state in reviewing applications to conduct an activity within an aquifer protection area for such municipality shall be paid by the municipality. Any fees that would have been paid to such municipality if such authority had been retained shall be paid to the state.

(b) The commissioner shall cause to be published notice of the revocation or reinstatement of the authority of a municipality to regulate aquifers in a newspaper of general circulation in the area of such municipality.

(c) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 establishing standards for the revocation and reinstatement of municipal authority to regulate aquifers pursuant to section 22a-354o.

(P.A. 89-305, S. 13, 32; P.A. 11-80, S. 1.)

*Note: Section 14 of public act 89-305 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-354u - Incentive program for public recognition of users of land within aquifer protection areas who implement innovative approaches to groundwater protection.

The Commissioner of Energy and Environmental Protection shall develop an incentive program to provide public recognition of users of land located within aquifer protection areas who demonstrate successful and committed efforts to protect drinking water supplies by implementing innovative approaches to groundwater protection. Such program shall also promote groundwater protection through education of members of businesses and industry and the public.

(P.A. 89-305, S. 15, 32; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354v - Technical training classes for members and staff of municipal aquifer protection agencies.

The Commissioner of Energy and Environmental Protection shall formulate courses in technical training for members and staff of municipal aquifer protection agencies. Such courses shall provide instruction in the regulations developed pursuant to section 22a-354i, potential options for monitoring and enforcement and technical requirements for site plan review. The commissioner may designate any organization or educational institution to provide such instruction.

(P.A. 89-305, S. 16, 32; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-354w - Guidelines for acquisition of lands surrounding public water supply well fields.

The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Public Health and the chairperson of the Public Utilities Regulatory Authority, shall prepare guidelines for acquisition of lands surrounding existing or proposed public water supply well fields. In preparing such guidelines the commissioner shall consider economic implications for mandating land acquisition including, but not limited to, the effect on land values and the ability of small water companies to absorb the cost of acquisition.

(P.A. 89-305, S. 17, 32; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-180, S. 79, 166; P.A. 11-80, S. 1, 69.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 changed “Department of Public Utilities Control” to “Public Utilities Control Authority”, effective June 3, 1996; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and changed “Public Utilities Control Authority” to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 22a-354x - Duties of the commissioner. Technical, coordinating and research services. Supervision. Powers of the commissioner. Annual report.

(a) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Public Health and water companies, shall provide, within available appropriations, technical, coordinating and research services to promote the effective administration of sections 19a-37, 22-6c, 22a-354c, 22a-354e, 22a-354g to 22a-354bb, inclusive, 25-32d, 25-33h and 25-33n and subsection (a) of section 25-84 at the federal, state and local levels.

(b) The commissioner shall have the overall responsibility for general supervision of the implementation of sections 19a-37, 22-6c, 22a-354c, 22a-354e, 22a-354g to 22a-354bb, inclusive, 25-32d, 25-33h and 25-33n and subsection (a) of section 25-84 and shall monitor and evaluate the activities of federal and state agencies and the activities of municipalities to assure continuing, effective, coordinated and consistent administration of the requirements and purposes of said sections.

(c) The commissioner shall exercise all incidental powers, including, but not limited to, the issuance of orders necessary to enforce rules and regulations adopted in accordance with sections 22a-354i to 22a-354m, inclusive, to carry out the purposes of sections 22a-354a to 22a-354bb, inclusive.

(d) The commissioner shall prepare and submit to the General Assembly and the Governor, on or before December first of each year, a written report summarizing the activities of the department concerning the development and implementation of sections 19a-37, 22-6c, 22a-354c, 22a-354e, 22a-354g to 22a-354bb, inclusive, 25-32d, 25-33h and 25-33n and subsection (a) of section 25-84 during the previous year. Such report shall include, but not be limited to: (1) The department’s accomplishments and actions in achieving the goals and policies of said sections including, but not limited to, coordination with other state, regional, federal and municipal programs established to achieve the purposes of said sections; (2) recommendations for any statutory or regulatory amendments necessary to achieve such purposes; (3) a summary of municipal and federal programs and actions which affect aquifer protection areas; (4) recommendations for any programs or plans to achieve such purposes; (5) any aspects of the program or said sections which are proving difficult to accomplish, suggested reasons for such difficulties and proposed solutions to such difficulties; (6) a summary of the expenditure of federal and state funds under said sections; and (7) a request for an appropriation of funds necessary to match federal funds and provide continuing financial support for the program. Such report shall comply with the provisions of section 46a-78. On and after October 1, 1996, the report shall be submitted to the Governor, to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and budgets of state agencies and relating to the environment and, upon request, to any member of the General Assembly. A summary of the report shall be submitted to each member of the General Assembly if the summary is two pages or less and a notification of the report shall be submitted to each member if the summary is more than two pages. Submission shall be by mailing the report, summary or notification to the legislative address of each member of the committee or the General Assembly, as applicable.

(P.A. 89-305, S. 18, 32; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-251, S. 11; P.A. 07-85, S. 7; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-251 amended Subsec. (c) by requiring that on and after October 1, 1996, the report also be submitted to Governor and appropriations and environment committees and to legislators upon request and by adding provisions re submission of report summaries to legislators; P.A. 07-85 inserted new Subsec. (c) re powers of commissioner and redesignated existing Subsec. (c) as Subsec. (d); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-354y - Preparation of municipal assistance program by water companies.

Each water company serving ten thousand or more customers with wells in stratified drift aquifers shall prepare a municipal assistance program, which includes recommendations for site plan reviews, evaluation of risks and advice on procedures for dealing with hazardous waste spills in aquifers. Such program shall be made available to any municipality in which wells owned by the water company are located.

(P.A. 89-305, S. 19, 32.)



Section 22a-354z - Mapping by water companies of areas of contribution and recharge areas for existing and potential stratified drift wells.

(a) Not later than three years after the adoption by the Commissioner of Energy and Environmental Protection of a model municipal aquifer protection ordinance under section 22a-354l, each public or private water company serving at least one thousand persons but not more than ten thousand persons shall map areas of contribution and recharge areas at level A for each existing stratified drift well located within its water supply area.

(b) Each public or private water supply company serving at least one thousand but not more than ten thousand persons shall map areas of contribution and recharge areas for all of the potential wells located in stratified drift aquifers identified as future sources of water supply in accordance with the plan submitted pursuant to section 25-33h at level B not more than two years after the Commissioner of Energy and Environmental Protection requests such mapping.

(c) For the purpose of this section, any community water system which is part of an existing water company but which is not physically connected to such existing water company shall be considered a separate water company for purposes of determining the number of persons served by the existing water company’s system and any of its separate systems.

(P.A. 89-305, S. 23, 32; P.A. 91-386, S. 2; May Sp. Sess. P.A. 92-11, S. 64, 70; P.A. 93-337, S. 2; P.A. 07-85, S. 8; P.A. 11-80, S. 1.)

History: P.A. 91-386 added a new Subsec. (c) to specify how water companies shall be classified for purposes of determining their responsibilities under this section; May Sp. Sess. P.A. 92-11 amended Subsec. (a) by changing date for aquifer mapping from July 1, 1995, to January 1, 1996; P.A. 93-337 amended Subsec. (a) to change deadline for mapping from January 1, 1996, to three years after adoption by commissioner of model ordinance under Sec. 22a-354l; P.A. 07-85 amended Subsec. (b) to delete reference to level A and require submission of plan two years after the request for, rather than the approval of, mapping by commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-355 - (Formerly Sec. 25-5e). Land sales by water companies. Commissioner’s duties.

(a) The Commissioner of Energy and Environmental Protection shall study the distribution of dedicated open space within the state in relation to proposed land sales by water companies and shall assist in and, at the request of affected towns, coordinate the public acquisition of water company owned lands.

(b) Upon filing of a water supply plan pursuant to section 25-32d, said commissioner shall designate water utility lands which will contribute to recognized programs of the department and shall recommend their acquisition to the General Assembly. Said commissioner shall also recommend the acquisition of water company lands when such acquisition is less costly than the continued monitoring and enforcement of approved sales or changes in use of such lands.

(c) Water utility lands acquired by the Department of Energy and Environmental Protection shall be subject to Department of Public Health review and such lands, as restricted by such review, shall be put into dedicated ownership and shall not be sold except by a special act of the General Assembly.

(P.A. 77-456, S. 1; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-142, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced department of health with department of health services, effective January 1, 1979; Sec. 25-5e transferred to Sec. 22a-355 in 1983; P.A. 85-142 amended Subsec. (b) by replacing reference to forecast of land sales with reference to water supply plan; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

Cited. 3 CA 53.



Section 22a-356 - (Formerly Sec. 25-5f). Cost estimates re groundwater recharge and discharge.

Section 22a-356 is repealed, effective October 1, 2002.

(P.A. 77-456, S. 2; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 90.)



Section 22a-357 - (Formerly Sec. 25-6). Special reports.

The Governor may, at any time, require the Commissioner of Energy and Environmental Protection to secure the necessary information and submit a special report upon any of the matters contained in sections 22a-337 and 22a-350, and if the Governor finds, upon an examination of such report, that the interests of the state require, or that there exists a serious menace to the lives or property of the people of the state, he may order the commissioner to take such action as the Governor determines to be necessary to protect the interests of the state or the lives or property of its citizens. In such case, the Governor may make available, out of the civil list funds of the state not otherwise appropriated, a sufficient sum or sums required to protect such interests.

(1949 Rev., S. 3570; 1971, P.A. 872, S. 55; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with environmental protection commissioner; Sec. 25-6 transferred to Sec. 22a-357 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-358 - (Formerly Sec. 25-7a). Sale of water by public water systems.

(a) Whenever any public water system has water reserves in excess of those required to maintain an abundant supply of water to inhabitants of its service area, such system may sell such excess water to any other public water system upon approval of the Commissioner of Public Health. Such approval shall be given only after (1) the applicant has clearly established to the satisfaction of the commissioner that such abundant supplies are in existence and will continue to be in existence for ten years, and (2) the purchasing community water system being supplied has agreed to restrict water usage in the same manner as the applicant when necessary in accordance with the emergency contingency provisions of the applicant’s water supply plan. The commissioner shall make such determination on the basis of generally accepted engineering principles and techniques. The commissioner shall make an appropriate investigation in making such determination or shall have an investigation made by an independent person; in either event the cost of such investigation shall be borne by the applicant. Permission granted under this subsection shall be valid for such period up to ten years as the commissioner shall approve, and may be renewed in the same manner as an original application. “Public water system” includes a corporation, company, municipality, political subdivision, association, joint stock association, partnership or person, or lessee thereof, owning, maintaining, operating, managing or controlling any pond, lake, reservoir or distributing plant employed for the purpose of supplying water for general domestic use in any town, city or borough, or portion thereof, within this state. Permission granted under this section shall be in addition to any approval or other authorization which a public water system must by law receive from the Public Utilities Regulatory Authority, and nothing in this section shall be construed to impair the jurisdiction of the Public Utilities Regulatory Authority.

(b) Any company, town, city, borough, corporation or person may appeal from any decision of said commissioner issued under the provisions of subsection (a) of this section to the superior court as provided in section 4-183.

(1959, P.A. 652, S. 1, 2; 1971, P.A. 870, S. 77; 872, S. 56; P.A. 75-486, S. 57, 69; P.A. 76-436, S. 466, 681; P.A. 77-603, S. 106, 125; 77-614, S. 162, 610; P.A. 80-482, S. 181, 348; P.A. 85-142, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 02-85, S. 22; P.A. 11-80, S. 1.)

History: 1971 acts replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable, and replaced water resources commission with environmental protection commissioner; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 76-436 replaced court of common pleas with superior court, added reference to chapter 54 and updated section references under Subsec. (b), effective July 1, 1978; P.A. 77-603 required that appeals be made in accordance with Sec. 4-183 rather than in accordance with Secs. 16-35, 16-36, 16-39 and chapter 54; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; Sec. 25-7a transferred to Sec. 22a-358 in 1983; P.A. 85-142 required approval of health services commissioner rather than of environmental protection commissioner for sales of excess water; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 02-85 amended Subsec. (a) to change requirement for continuation of abundant supplies from 5 to 10 years, delete language re such longer period as the applicant seeks, add requirement for purchasing system to agree to restrict water usage, make technical changes, and add “municipality” and “political subdivision” to the list of entities included in a public water system, effective January 1, 2003; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.

See Sec. 52-192 re precedence of appeal.



Section 22a-359 - (Formerly Sec. 25-7b). Regulation of dredging, erection of structures and placement of fill in tidal, coastal or navigable waters. Sunken or grounded vessels. Definitions.

(a) The Commissioner of Energy and Environmental Protection shall regulate dredging and the erection of structures and the placement of fill, and work incidental thereto, in the tidal, coastal or navigable waters of the state waterward of the coastal jurisdiction line. Any decisions made by the commissioner pursuant to this section shall be made with due regard for indigenous aquatic life, fish and wildlife, the prevention or alleviation of shore erosion and coastal flooding, the use and development of adjoining uplands, the improvement of coastal and inland navigation for all vessels, including small craft for recreational purposes, the use and development of adjacent lands and properties and the interests of the state, including pollution control, water quality, recreational use of public water and management of coastal resources, with proper regard for the rights and interests of all persons concerned.

(b) After consultation with the Commissioner of Transportation, the Commissioner of Energy and Environmental Protection may consider any sunken or grounded vessel, scow, lighter or similar structure lying within the tidal, coastal or navigable waters of the state to be an encroachment subject to the provisions of this section and sections 22a-360 to 22a-363, inclusive.

(c) As used in this section and sections 22a-360 to 22a-363b, inclusive, “coastal jurisdiction line” means the location of the topographical elevation of the highest predicted tide for the period beginning in 1983 and ending in 2001, referenced to the most recent National Tidal Datum Epoch as published by the National Oceanic and Atmospheric Administration and described in terms of feet of elevation above the North American Vertical Datum of 1988.

(d) For any tidal, coastal or navigable waters of the state located upstream of a tide gate, weir, or other device that modifies the flow of tidal waters, the coastal jurisdiction line for such tidal, coastal or navigable waters shall be the elevation of mean high water as found at the downstream location of such device.

(e) As used in this section and sections 22a-360 to 22a-363a, inclusive, “navigable waters” means Long Island Sound, any cove, bay or inlet of Long Island Sound, and that portion of any tributary, river or stream that empties into Long Island Sound upstream to the first permanent obstruction to navigation for watercraft from Long Island Sound.

(1963, P.A. 569, S. 1; 1971, P.A. 872, S. 57; P.A. 78-102, S. 1; P.A. 79-201; P.A. 82-191, S. 2; P.A. 87-495, S. 2; P.A. 11-80, S. 1; P.A. 12-101, S. 4.)

History: 1971 act replaced water resources commission with commissioner of environmental protection; P.A. 78-102 authorized commissioner to regulate placement of fill, required consideration of aquatic life, fish and wildlife, coastal flooding and water quality with regard to erecting structures and placing fill in state waters; P.A. 79-201 required consideration of management of coastal resources; P.A. 82-191 added Subsec. (b) re consideration of sunken or grounded vessels or similar structures as encroachments requiring a permit; Sec. 25-7b transferred to Sec. 22a-359 in 1983; P.A. 87-495 amended Subsec. (a) to apply section to dredging and to clarify that structures and fill are regulated waterward of the high tide line and added a new Subsec. (c) defining “high tide line”; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-101 amended Subsec. (a) to replace “high tide line” with “coastal jurisdiction line”, amended Subsec. (c) to replace definition of “high tide line” with definition of “coastal jurisdiction line” and replace “22a-363” with “22a-363b”, added Subsec. (d) re coastal jurisdiction line for any tidal, coastal or navigable waters of the state located upstream of a tide gate, weir or other device that modifies the flow of tidal waters, and added Subsec. (e) re definition of “navigable waters”.

No determination of littoral rights of applicant and neighboring owners made in issuance of permits under section; commission only determining under police power necessary curtailment of applicant’s common law littoral rights. 157 C. 528. Applications under section and to dredge under

Sec. 25-7d (22a-361) could be heard together by water resources commission. 159 C. 82. Standards set forth in statute are specific enough to be constitutionally sound. 161 C. 50. Applicable to power lines over or under rivers. 162 C. 89. Cited. 165 C. 224. Commission is not precluded from granting an otherwise proper application because of some prior unlicensed activity by an applicant. Id., 231. Cited. 175 C. 483.

Cited. 29 CS 298.

Annotation to present section:

Cited. 215 C. 616. By its plain meaning, the term “high tide line” refers to the highest point at which the water’s surface intersects with the land over the course of the entire yearly tidal cycle, excluding only the extraordinary conditions created by a hurricane or other intense storm; the maximum height of water may be higher than what is observed at any given moment, but it must be at least as high as what is observed under nonextreme weather conditions; if, absent intense storm activity, the water level at high tide ever reaches a given location, that location is necessarily waterward of the high tide line as defined in Subsec. (c); section not unconstitutionally void for vagueness as applied. 305 C. 681.



Section 22a-360 - (Formerly Sec. 25-7c). Establishment of boundaries.

In order to carry out the purposes of sections 22a-359 to 22a-363, inclusive, the commissioner is authorized to establish boundaries waterward of the coastal jurisdiction line along tidal, coastal and navigable waters for equitable regulation of use, dredging, obstruction and encroachment thereof, and to establish areas for development of small boat basins or other facilities, provided such establishments shall be made in accordance with a general plan prepared for the orderly development of the area or region.

(1963, P.A. 569, S. 2; 1971, P.A. 872, S. 58; P.A. 87-495, S. 3; P.A. 12-101, S. 5.)

History: 1971 act replaced reference to water resources commission with reference to environmental protection commissioner; Sec. 25-7c transferred to Sec. 22a-360 in 1983; P.A. 87-495 amended the section to apply to dredging and authorized the commissioner to establish boundaries waterward of the high tide line in lieu of seaward beyond the mean high water mark; P.A. 12-101 changed “high tide line” to “coastal jurisdiction line”.

See Sec. 22a-342 re stream channel encroachment lines.

Cited. 162 C. 89.

Annotation to present section:

Cited. 215 C. 616.



Section 22a-361 - (Formerly Sec. 25-7d). Permit for dredging, structures, placement of fill, obstruction or encroachment, or mooring area or facility. Regulations. General permits. Removal of sand, gravel or other material. Fees.

(a)(1) No person, firm or corporation, public, municipal or private, shall dredge, erect any structure, place any fill, obstruction or encroachment or carry out any work incidental thereto or retain or maintain any structure, dredging or fill, in the tidal, coastal or navigable waters of the state waterward of the coastal jurisdiction line until such person, firm or corporation has submitted an application and has secured from the Commissioner of Energy and Environmental Protection a certificate or permit for such work and has agreed to carry out any conditions necessary to the implementation of such certificate or permit.

(A) Except as provided in subdivision (3) of this subsection, each application for a permit, except for an emergency authorization, for any structure, filling or dredging which uses or occupies less than five thousand five hundred square feet in water surface area based on the perimeters of the project shall be accompanied by a fee equal to eighty cents per square foot provided such fee shall not be less than six hundred sixty dollars.

(B) Except as provided in subdivision (3) of this subsection, each application for a permit for any structure, filling or dredging which uses or occupies five thousand five hundred square feet or more but less than five acres in water surface area based on the perimeters of the project shall be accompanied by a fee of three thousand five hundred fifty dollars plus ten cents per square foot for each square foot in excess of five thousand five hundred square feet.

(C) Except as provided in subdivision (3) of this subsection, each application for a permit for any structure, filling or dredging which uses or occupies five or more acres in water surface area based on the perimeters of the project shall be accompanied by a fee of nineteen thousand four hundred seventy-five dollars plus five hundred twenty-five dollars per acre for each acre or part thereof in excess of five acres.

(D) Except as provided in subdivision (3) of this subsection, each application for a mooring area or multiple mooring facility, regardless of the area to be occupied by moorings, shall be accompanied by a fee of six hundred sixty dollars provided that such mooring areas or facilities shall not include fixed or floating docks, slips or berths.

(E) Application fees for aquaculture activities shall not be based on areal extent.

(2) The commissioner may waive or reduce any fee payable pursuant to subdivision (1) of this subsection for (A) a tidal wetlands or coastal resource restoration or enhancement activity, (B) experimental activities or demonstration projects, (C) nonprofit academic activities, or (D) public access activities in tidal, coastal or navigable waters, provided no fee shall be waived or reduced for activities required by statute, regulation, permit, order or enforcement action. The application fee for the retention of a structure built in violation of this subsection where such structure is ineligible for a certificate of permission under section 22a-363b, shall be four times the fee calculated in accordance with subparagraphs (A) to (D), inclusive, of subdivision (1) of this subsection. The commissioner may lower any such fee based upon the commissioner’s finding of significant extenuating circumstances, including, but not limited to, whether the applicant acquired such real estate interest in the work site after the date of the unauthorized activity and is not otherwise liable for the unauthorized activity as a result of actions taken prior to the acquisition and did not know and had no reason to know of the unauthorized activity. As used in this section, “resource restoration or enhancement activity” means an action taken to return a wetland or coastal resource to a prior natural condition or to improve the natural functions or habitat value of such resource, but shall not include actions required pursuant to an enforcement action of the commissioner, and “public access activities” means activities whose principal purpose is to provide or increase access for the general public to tidal, coastal or navigable waters, including, but not limited to, boardwalks, boat ramps, observation areas and fishing piers.

(3) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to vary the permit fees described in subdivision (1) of this subsection and the cost of public notice required pursuant to section 22a-6h, provided such regulations shall contain a simplified schedule that promotes expedited approval of applications that are consistent with all applicable standards and criteria. In the event the commissioner adopts such regulations, such permit fees shall be the amount established in such regulations.

(b) The commissioner, at least thirty days before approving or denying an application for a permit, shall provide or require the applicant to provide notice by certified mail, return receipt requested, or by electronic means to the applicant, to the Commissioner of Transportation, the Attorney General and the Commissioner of Agriculture and to the chief executive officer, the chairmen of the planning, zoning, harbor management and shellfish commissions of each town in which such structure, fill, obstruction, encroachment or dredging is to be located or work to be performed, and to the owner of each franchised oyster ground and the lessee of each leased oyster ground within which such work is to be performed and shall publish such notice once in a newspaper having a substantial circulation in the area affected. Such notice shall contain (1) the name of the applicant; (2) the location and nature of the proposed activities; (3) the tentative decision regarding the application; and (4) any additional information the commissioner deems necessary. There shall be a comment period following the public notice during which interested persons may submit written comments. The commissioner may hold a public hearing prior to approving or denying an application if, in the commissioner’s discretion, the public interest will best be served by holding such hearing. The commissioner shall hold a public hearing if the commissioner receives: (A) A written request for such public hearing from the applicant, or (B) a petition, signed by twenty-five or more persons requesting such public hearing on an application. Following such notice and comment period and public hearing, if applicable, the commissioner may, in whole or in part, approve, modify and approve or deny the application. The commissioner shall provide to the applicant and the persons set forth above, by certified mail, return receipt requested, or by electronic means, notice of the commissioner’s decision. If the commissioner requires the applicant to provide the notice specified in this subsection, the applicant shall certify to the commissioner, not later than twenty days after providing such notice, that such notice has been provided in accordance with this subsection. Any person who is aggrieved by the commissioner’s final decision on such application may appeal such decision to the Superior Court in accordance with section 4-183.

(c) The Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 22a-359 to 22a-363, inclusive. Such regulations shall establish the procedures for reviewing and acting upon applications for permits, certificates of permission and emergency authorizations. The regulations shall be consistent with sections 22a-28 to 22a-35, inclusive, and regulations adopted thereunder, sections 22a-90 to 22a-100, inclusive, and sections 22a-113k to 22a-113t, inclusive. They shall establish criteria for granting, denying, limiting, conditioning or modifying permits giving due regard for the impact of regulated activities and their use on the tidal, coastal or navigable waters of the state, adjoining coastal and tidal resources, tidal wetlands, navigation, recreation, erosion, sedimentation, water quality and circulation, fisheries, shellfisheries, wildlife, flooding and other natural disasters and water-dependent use opportunities as defined in section 22a-93. The regulations may provide for consideration of local, state and federal programs affecting tidal, coastal and navigable waters of the state and the development of the uplands adjacent thereto and may set forth informational material describing general categories of regulated activities for the purpose of providing permit applicants with a more explicit understanding of the regulations. Such informational material shall be consistent with and shall not increase the discretion granted to the commissioner under the policies, standards and criteria contained in sections 22a-359, 22a-92 and 22a-93 and this section.

(d) (1) The Commissioner of Energy and Environmental Protection may issue a general permit for any minor activity regulated under sections 22a-28 to 22a-35, inclusive, or sections 22a-359 to 22a-363f, inclusive, if the commissioner determines that such activity would (A) cause minimal environmental effects when conducted separately, (B) cause only minimal cumulative environmental effects, (C) not be inconsistent with the considerations and the public policy set forth in sections 22a-28 to 22a-35, inclusive, and section 22a-359, as applicable, (D) be consistent with the policies of the Coastal Management Act, and (E) constitute an acceptable encroachment into public lands and waters. Such activities may include routine minor maintenance and routine minor repair of existing structures, fill, obstructions, encroachments or excavations; substantial maintenance consisting of rebuilding, reconstructing or reestablishing to a preexisting condition and dimension any structure, fill, obstruction, encroachment or excavation; maintenance dredging of areas which have been dredged and continuously maintained as serviceable; activities allowed pursuant to a perimeter permit; the removal of structures, derelict vessels, debris, rubbish or similar discarded material or unauthorized fill material; minor alterations or amendments to authorized activities consistent with the authorization for such activities; activities which have been required or allowed by an order of the commissioner; open water marsh management by or under the supervision of the Department of Public Health or the Department of Energy and Environmental Protection; conservation activities of or under the supervision or direction of the Department of Energy and Environmental Protection; construction of individual residential docks which do not create littoral or riparian conflicts, navigational interference, or adverse impacts to coastal resources, as defined in section 22a-93, which are not located in tidal wetlands, as defined in section 22a-29, and which extend no further than forty feet waterward of mean high water or to a depth of minus four feet mean low water, whichever point is more landward; installation of scientific measuring or monitoring devices; survey activities including excavation of test pits and core sampling and driving of test pilings; construction of utility lines; aquacultural activities; and installation and removal of small seasonal structures including floats and moorings. Any person conducting an activity for which a general permit has been issued shall not be required to obtain an individual permit or certificate under any other provision of sections 22a-28 to 22a-35, inclusive, or sections 22a-359 to 22a-363f, inclusive, for that activity except as provided in subdivision (3) of this subsection. A general permit shall clearly define the activity covered thereby and may include such conditions and requirements as the commissioner deems appropriate, including, but not limited to, construction timing, methodologies and durations, resource protection practices, management practices, and verification and reporting requirements. The general permit may require any person proposing to conduct any activity under the general permit to register such activity, including obtaining approval from the commissioner, before the general permit becomes effective as to such activity. Registrations and applications for approval under the general permit shall be submitted on forms prescribed by the commissioner. Any approval by the commissioner under a general permit may include conditions specific to the proposed activity to ensure consistency with the requirements for issuance of the general permit. The commissioner shall prepare, and annually amend, a list of holders of general permits under this section, which list shall be made available to the public.

(2) Notwithstanding any other procedures specified in sections 22a-28 to 22a-35, inclusive, and sections 22a-359 to 22a-363f, inclusive, any regulations adopted thereunder, and chapter 54, the commissioner may issue a general permit in accordance with the following procedures: (A) The commissioner shall publish in a newspaper having a substantial circulation in the affected area or areas notice of intent to issue a general permit; (B) the commissioner shall allow a comment period of thirty days following publication of such notice during which interested persons may submit written comments concerning the permit to the commissioner and the commissioner shall hold a public hearing if, within said comment period, he receives a petition signed by at least twenty-five persons; (C) the commissioner may not issue the general permit until after the comment period; (D) the commissioner shall publish notice of any permit issued in a newspaper having substantial circulation in the affected area or areas; and (E) summary suspension may be ordered in accordance with subsection (c) of section 4-182. Any person may request that the commissioner issue, modify or revoke a general permit in accordance with this subsection.

(3) Subsequent to the issuance of a general permit, the commissioner may require any person whose activity is or may be covered by the general permit to apply for and obtain an individual permit or certificate under the provisions of sections 22a-28 to 22a-35, inclusive, or sections 22a-359 to 22a-363f, inclusive, for all or any portion of the activities covered by the general permit, if the commissioner determines that an individual permit is necessary to assure consistency with purposes and policies of such sections, and the Coastal Management Act. The commissioner may require an individual permit under this subdivision in cases including, but not limited to, the following: (A) The permittee is not in compliance with the conditions of the general permit; (B) an individual permit or certificate is appropriate because of circumstances specific to the site; (C) circumstances have changed since the time the general permit was issued so that the permitted activity is no longer acceptable under the general permit; or (D) a change has occurred in relevant law. The commissioner may require an individual permit or certificate under this section only if the affected person has been notified in writing that an individual permit or certificate is required. The notice shall include a brief statement of the reasons for the decision.

(4) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(e) (1) No person, firm or corporation, public, municipal or private, who removes sand, gravel or other material lying waterward of the mean high water mark of the tidal, coastal or navigable waters of the state pursuant to a permit issued under this section on or after October 1, 1996, shall make any beneficial or commercial use of such sand, gravel or other material except upon payment to the state of a fee. Such payment shall be made at times and under conditions specified by the commissioner in such permit, provided the commissioner may waive such payment for the beneficial or commercial use of sand, gravel, or other material that such person, firm or corporation decontaminates or processes to meet applicable environmental standards for reuse. No fee shall be assessed for (A) the performance of such activities on land which is not owned by the state, (B) the use of sand, gravel or other materials for beach restoration projects, or (C) ultimate disposal of such sand, gravel or other materials which does not result in an economic benefit to any person. For the purposes of this subdivision, “beneficial or commercial use” includes, but is not limited to, sale or use of sand, gravel or other materials for construction, aggregate, fill or landscaping. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, establishing the amount of the fee required pursuant to this subsection. Such fee shall be four dollars per cubic yard of such sand, gravel and other material until such time as the commissioner adopts such regulations.

(2) The commissioner may require that any person, firm or corporation, public, municipal or private, who removes sand, gravel or other material lying waterward of the mean high water mark of the tidal, coastal or navigable waters shall make available such sand, gravel or other material of appropriate grain size and composition to any coastal municipality or to any district established pursuant to chapter 105 or by special act to plan, lay out, acquire, construct, reconstruct, repair, maintain, supervise and manage a flood or erosion control system. Such sand, gravel or other material shall be offered for the purposes of an appropriately authorized beach nourishment or habitat restoration project and shall be available (A) to municipalities for the cost of transporting such sand, gravel or other material, and (B) to districts for a reasonable fee.

(f) When any damage may arise to any person, firm or corporation from the taking of sand, gravel or other material as provided in subsection (e) of this section and the applicant authorized by the commissioner to take sand, gravel or other material cannot agree with such person, firm or corporation as to the amount of damage which may result from such taking, the commissioner shall require the applicant, as a condition precedent to the taking of sand, gravel or material pursuant to any permit hereunder, to post bond, with good and sufficient surety, or to deposit such sum with the State Treasurer, for the protection of any person, firm or corporation claiming damage which may result from such taking, as the commissioner determines sufficient to cover all damages, including interest from the date of the taking, which could reasonably result to any person, firm or corporation from such taking.

(g) The procedure for the subsequent determination of the amount of actual damage shall be as follows: The commissioner shall prefer a petition to the superior court for the judicial district of Hartford or to a judge thereof in vacation, praying that the amount of such damage may be determined. Such petition shall be accompanied by a summons signed by competent authority, to be served as process in civil action before said court, notifying the applicant and any person, firm or corporation claiming damage from the taking, to appear before said court or such judge, and thereupon said court or judge shall appoint a committee of three disinterested persons, one of whom may be a state referee, who shall be sworn before commencing their duties. Such committee, after giving reasonable notice to all parties of the time and place of hearing, shall hear and receive evidence from all parties concerning the damage and shall make an award. Such committee shall make a report of its doings and the award to said court or such judge, who may accept such report or reject it for irregular or improper conduct by the committee in the performance of its duties. If the report is rejected, the court or judge shall appoint another committee, which shall proceed in the same manner as the first committee was required to proceed. If the report is accepted, such acceptance shall have the effect of a judgment and the applicant shall pay the amount of any such award to the clerk of the Superior Court for the account of the persons entitled thereto within sixty days after the judgment is entered or, in the case of an appeal, after the final judgment. Any party may, within sixty days, appeal such judgment in the manner provided by law.

(1963, P.A. 569, S. 3; February, 1965, P.A. 587; 1969, P.A. 768, S. 256; 1971, P.A. 872, S. 59; P.A. 74-79; P.A. 78-102, S. 2; P.A. 87-495, S. 4; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-111, S. 4; 90-231, S. 13, 28; P.A. 91-369, S. 27, 36; P.A. 92-162, S. 9, 25; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; 93-428, S. 8, 39; P.A. 94-85, S. 2; P.A. 95-218, S. 10; 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 96-145, S. 1, 17; P.A. 97-124, S. 8, 16; P.A. 98-63, S. 1, 2; P.A. 03-263, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 128, 129, 146(g), (h); P.A. 04-109, S. 8; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 417; P.A. 10-106, S. 8, 9; P.A. 11-80, S. 1; P.A. 12-100, S. 3; 12-101, S. 6; P.A. 13-179, S. 8; 13-209, S. 6, 13.)

History: 1965 act required notice to be given to chief executive officers and chairmen of planning and zoning commissions of affected towns of application for and issuance of certificates or permits; 1969 act required that like notice be given to commissioner of transportation and that his recommendations be considered by the commission; 1971 act replaced references to water resources commission with references to environmental protection commissioner and added phrase limiting commissioner’s power to make and revise regulations, etc.; P.A. 74-79 required notification of owners and lessees of oyster grounds; P.A. 78-102 prohibited use of “fill” without certificate or permit and amended phrase limiting commissioner’s regulatory powers by referring to entire section rather than “subdivision (a)”; Sec. 25-7d transferred to Sec. 22a-361 in 1983; P.A. 87-495 amended Subsec. (a) to clarify that permits are required for activity in navigable waters waterward of the high tide line and to require that notice be given to harbor management commission and added Subsec. (b) concerning regulation; P.A. 90-111 deleted existing application procedure, inserted new Subsec. (b) re notification to departments and publication of notice in newspaper, relettered the remaining Subsecs. accordingly and required the regulations to establish application procedures; P.A. 90-231 amended Subsec. (a) to establish a schedule of application fees and to provide that on and after July 1, 1995, such fees shall be prescribed by regulations; P.A. 91-369 restated commissioner’s authority to adopt regulations setting the fees required by this section; P.A. 92-162 added Subsec. (d) re general permits for certain minor activities regulated under this section; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 93-428 amended Subsec. (b) to authorize the commissioner to require the applicant to provide the notice specified in this section, effective July 1, 1993; P.A. 94-85 amended Subsec. (b) to delete a requirement that the commissioner or the permit applicant provide notice of a permit application to each abutting landowner; P.A. 95-218 amended Subsec. (a) to add provisions re mooring areas and resource restoration or enhancement activities; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-145 deleted references to repealed Secs. 22a-383 to 22a-390, inclusive, where appearing in Subsec. (c) and added Subsecs. (e), (f) and (g) re removal of sand, gravel or other material from waters of the state (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1996 session of the General Assembly, effective September 1, 1998); P.A. 97-124 amended Subsec. (a) to define and provide for the waiver or reduction of fees for permits under this section for “public access activities”, effective June 6, 1997; P.A. 98-63 amended Subsec. (a) to provide for limit on fees for aquaculture activities and to authorize waiver or reduction of fees for experimental activities, demonstration projects and nonprofit academic activities, and added Subsec. (d)(5) re authorization for aquaculture activities; P.A. 03-263 amended Subsec. (b) to include the Attorney General and the Commissioner of Agriculture re those who receive notice of application for a permit and to delineate when a public hearing is required on such application, effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to increase permit application fees and minimum permit application fees by 50% and to delete provisions re amount of fees prescribed by regulation, and amended Subsec. (e) to increase payment to the state for the beneficial or commercial use of materials from $2 to $4 per cubic yard and to delete provisions re amount of fees prescribed by regulation, effective August 20, 2003, and replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection in Subsec. (b), effective July 1, 2004; P.A. 04-109 amended Subsec. (b) to make a technical change, effective May 21, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by increasing fees; P.A. 10-106 amended Subsec. (a) by dividing existing provisions into Subdiv. (1), Subparas. (A) to (E) therein, and Subdiv. (2), making technical changes and adding exceptions re Subdiv. (3), adding provision in Subdiv. (2) re application fee for retention of a structure built in violation of subsection where such structure is ineligible for a certificate of permission, and adding Subdiv. (3) re regulations to vary permit fees, amended Subsec. (b) by adding provisions authorizing use of electronic means for notices and making a technical change and amended Subsec. (d) by deleting former Subdiv. (5) re exemption from permit requirement for placement, maintenance or removal of individual structures used for aquaculture and buoys used to mark such structures; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 12-100 amended Subsec. (b) to require commissioner to hold a public hearing if commissioner receives a written request for such hearing from the applicant, add provision re appeal of commissioner’s final decision to Superior Court by person aggrieved by such decision and make technical changes; P.A. 12-101 amended Subsec. (a) to change “high tide line” to “coastal jurisdiction line”; P.A. 13-179 amended Subsec. (e) by designating existing provisions as Subdiv. (1) and making technical changes therein and by adding Subdiv. (2) re authority of commissioner to make sand, gravel or other material available to coastal municipalities or districts for flood or erosion control systems; P.A. 13-209 amended Subsec. (b) by deleting former Subpara. (B)(i), (ii) and (iii) re petition for public hearing on application that will significantly impact any shellfish area, have interstate ramifications or involve any project that requires a certificate or federal approval, and amended Subsec. (e) by making a technical change, adding provision re authority of commissioner to waive payment of fee and adding provision authorizing commissioner to adopt regulations to establish the amount of fee.



Section 22a-361a - Civil penalty.

Any person who violates, continues or maintains any violation of any provision of sections 22a-359 to 22a-363f, inclusive, or violates, continues or maintains a violation of any term or condition of any permit, certificate, authorization or order issued pursuant to said sections shall be liable for a civil penalty of not more than one thousand dollars for each offense. Each violation shall be a separate and distinct offense and in the case of a continuing violation each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Commissioner of Energy and Environmental Protection may request the Attorney General to bring a civil action in the superior court for the judicial district of Hartford to seek imposition and recovery of such civil penalty.

(P.A. 87-438, S. 3; P.A. 88-230, S. 1, 12; 88-364, S. 43, 123; P.A. 90-98, S. 1, 2; 90-111, S. 6; P.A. 93-142, S. 4, 7, 8; P.A. 95-218, S. 8, 24; 95-220, S. 4–6; P.A. 11-80, S. 1.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made technical change; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-111 provided that the penalty applies to a person who violates any provision of Secs. 22a-359 to 22a-361 or violates the conditions of a permit, certificate, authorization or order and deleted the provision that the penalty applies to a person who places a structure in waters without a permit or in violation of the terms of a permit; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-218 added violations of Secs. 22a-362 to 22a-363f, inclusive, to the scope of this section’s penalty provisions; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-362 - (Formerly Sec. 25-7e). Violations as public nuisance.

Any violation of sections 22a-359 to 22a-361, inclusive, or any violation of the terms or conditions of a certificate, permit or authorization issued pursuant to said sections shall be considered a public nuisance. The Attorney General shall, at the request of the commissioner, institute proceedings to enjoin or abate any such nuisance.

(1963, P.A. 569, S. 4; 1971, P.A. 872, S. 60; P.A. 78-102, S. 3; P.A. 87-495, S. 5; P.A. 90-111, S. 7.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; P.A. 78-102 prohibited use of “fill” without certificate or permit; Sec. 25-7e transferred to Sec. 22a-362 in 1983; P.A. 87-495 amended the section to apply provisions to dredging and to make violations of a permit a nuisance; P.A. 90-111 provided violations of Secs. 22a-359 to 22a-361 or the terms of a certificate, permit or authorization are a public nuisance and deleted the reference to dredging, or any structure, fill, obstruction or encroachment being a public nuisance.

See Sec. 22a-346 re encroachment as nuisance.

Cited. 157 C. 536; 162 C. 89. Public nuisance provision is in aid of navigation, not basis of claim for damages by plaintiffs not in class of interests protected. 177 C. 287.

Annotations to present section:

Cited. 215 C. 616.

Cited. 15 CA 458.



Section 22a-363 - (Formerly Sec. 25-7f). Penalty for violation.

Any person violating any provision of sections 22a-359 to 22a-362, inclusive, shall be fined not more than two hundred fifty dollars.

(1963, P.A. 569, S. 5; P.A. 12-80, S. 17.)

History: Sec. 25-7f transferred to Sec. 22a-363 in 1983; P.A. 12-80 replaced penalty of a fine of not less than $15 or more than $50 or imprisonment of not less than 10 days or more than 30 days or both with a fine of not more than $250.

Cited. 157 C. 536; 162 C. 89.

Annotation to present section:

Cited. 215 C 616.



Section 22a-363a - Definitions.

For the purposes of this section and sections 22a-361, 22a-361a, 22a-362, 22a-363b and 22a-363d to 22a-363f, inclusive: “Substantial maintenance” means rebuilding, reconstructing, or reestablishing to a preexisting condition and dimension any structure, fill, obstruction or encroachment; “routine maintenance” means replacement and repair of out-of-water structures including the surfaces of docks, piers, wharves and bridges, replacement or repair in any year of up to fifty per cent of all pilings approved in accordance with section 22a-361 and seasonal installation, reinstallation or repair of floating docks, provided that all locations, dimensions, elevations and materials shall remain the same as or equivalent to that approved in accordance with said section; “perimeter permit” means a permit issued in accordance with said section, establishing boundaries waterward of the coastal jurisdiction line within which recreational marinas layout of in-water slips, docks and moorings may be reconfigured; “work” means any activity, construction, or site preparation, erection of structures or placement of fill, including but not limited to grading, excavating, dredging or disposing of dredged material, depositing of soil, stones, sand, gravel, mud, aggregate or construction materials, filling, removing vegetation or other material, or other modification of a site within the tidal, coastal or navigable waters of the state waterward of the coastal jurisdiction line.

(P.A. 90-111, S. 1; P.A. 10-106, S. 11; P.A. 12-101, S. 7; P.A. 13-179, S. 9.)

History: P.A. 10-106 redefined “substantial maintenance”; P.A. 12-101 changed “high tide line” to “coastal jurisdiction line”; P.A. 13-179 redefined “routine maintenance”.



Section 22a-363b - Activities eligible for certificate of permission. Exemptions. Issuance of certificate. Failure of commissioner to respond.

(a) Routine maintenance of permitted structures, fill, obstructions or encroachments or routine maintenance of structures, fill, obstructions or encroachments in place prior to June 24, 1939, and continuously maintained and serviceable since that date shall be exempt from the requirements of obtaining certificates of permission or permits pursuant to section 22a-363a, this section or section 22a-361. The following activities may be eligible for a certificate of permission, in accordance with the provisions of subsections (c) and (d) of this section: (1) Substantial maintenance or repair of existing structures, fill, obstructions or encroachments authorized pursuant to section 22a-33 or 22a-361; (2) substantial maintenance of any structures, fill, obstructions or encroachments in place prior to January 1, 1995, and continuously maintained and serviceable since such time; (3) maintenance dredging of areas which have been dredged and continuously maintained and serviceable as authorized pursuant to section 22a-33 or 22a-361; (4) activities allowed pursuant to a perimeter permit and requiring authorization by the commissioner; (5) the removal of derelict structures or vessels; (6) minor alterations or amendments to permitted activities consistent with the original permit; (7) minor alterations or amendments to activities completed prior to January 1, 1995; (8) placement of temporary structures for water-dependent uses, as defined in section 22a-93; (9) open water marsh management, tidal wetland restoration, resource restoration or enhancement activity, as defined in subsection (a) of section 22a-361, including beach nourishment, and conservation activities undertaken by or under the supervision of the Department of Energy and Environmental Protection; (10) the placement or reconfiguration of piers, floats, docks or moorings within existing waterward boundaries of recreational marinas or yacht clubs which have been authorized pursuant to section 22a-33 or 22a-361; and (11) substantial maintenance or repair of structures, fill, obstructions or encroachments placed landward of the mean high waterline and waterward of the coastal jurisdiction line completed prior to October 1, 1987, and continuously maintained and serviceable since said date. Notwithstanding the provisions of sections 22a-29 to 22a-35, inclusive, the commissioner may issue a certificate of permission for activities enumerated in this subsection which are to be conducted in tidal wetlands. Upon issuance, such certificate shall be in lieu of the permit required pursuant to section 22a-32.

(b) (1) The commissioner shall issue a certificate of permission for activities that were completed prior to January 1, 1995, for which permits, certificates or emergency authorizations were required pursuant to section 22a-32, this section, section 22a-361 or section 22a-363d, which were conducted without such permit, certificate or emergency authorization, provided the applicant demonstrates that such activity substantially complies with all applicable standards and criteria. The commissioner shall authorize the maintenance of or minor alterations to unauthorized activities consistent with this subsection, including, but not limited to, the use of alternative deck surfacing materials and the use of alternative materials for seawalls designed using generally accepted engineering practices. Unauthorized activities which are ineligible for certificates of permission may be subject to applicable enforcement actions by the commissioner.

(2) In the event of an initial denial of a certificate of permission, the applicant, not later than thirty days after the issuance of such initial denial, shall be entitled to request a meeting with a mediator in the department’s Office of Adjudication for the purpose of attempting to resolve any disagreement concerning such initial denial.

(c) A request for a certificate of permission shall be made to the Commissioner of Energy and Environmental Protection. If a proposed activity is within a category listed in subsection (a) or (b) of this section, the commissioner shall, in whole or in part, approve, modify and approve or deny a certificate. The commissioner shall issue such a certificate if the eligible proposed activity is consistent with a permit issued pursuant to section 22a-33 or 22a-361 or was in place prior to June 24, 1939, and continuously maintained and serviceable since such time. If the eligible proposed activity does not have a permit or has not received any prior permits, the commissioner shall determine if the information provided is sufficient to determine if the proposed activity complies with the applicable standards and criteria and may (1) issue a certificate of permission if the commissioner finds that the information indicates compliance with all applicable standards and criteria, or (2) require the submittal of a complete application for a permit pursuant to section 22a-32 or 22a-361, if the commissioner finds that the information is not sufficient to indicate compliance with the standards and criteria. If the commissioner finds that the structure, fill, obstruction or encroachment is not in substantial compliance with the permit or authorization under which a certificate of permission is requested, and is not consistent with applicable standards and criteria, the commissioner shall not issue a certificate of permission. For the purposes of this section, standards and criteria are those specified in sections 22a-33 and 22a-359 and regulations adopted pursuant to section 22a-30, in any regulations adopted pursuant to subsection (c) of said section 22a-361, in the water quality standards of the Department of Energy and Environmental Protection, and in sections 22a-92 and 22a-98 for activities within the coastal boundary, as defined in section 22a-93.

(d) The commissioner shall, within forty-five days of receipt of a request for a certificate of permission, issue such certificate or notify the person making such request that (1) additional information or an application for a permit pursuant to section 22a-32 or 22a-361 is required, or (2) the structure, fill, obstruction or encroachment is not eligible for a certificate of permission. If the commissioner requests additional information from an applicant, the commissioner shall make a determination on the application no later than ninety days from the date of receipt of the request for a certificate of permission. If the commissioner fails to respond within forty-five days of receipt of a request, the certificate of permission shall be deemed approved, except that no certificate of permission for dredging or activities located within tidal wetlands, as defined in section 22a-29, or activities conducted without prior authorization shall be deemed approved by virtue of the commissioner’s failure to respond.

(e) Notwithstanding the provisions of the general statutes, the commissioner shall not issue a certificate of permission for a pound net, weir or similar fish harvesting structure that was not utilized prior to June 6, 2001. The commissioner may issue a permit for such fish harvesting structure, in accordance with section 22a-361, provided, if the commissioner receives a petition signed by twenty-five or more persons during the public comment period provided in subsection (b) of section 22a-361 for the application for any such permit, the commissioner shall hold a public hearing on such permit application.

(f) The existence of any waterfront access easement created after January 1, 1995, shall not entitle an owner of the dominant or servient estate to additional structures for riparian or littoral access.

(P.A. 90-111, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-37, S. 1, 2; P.A. 96-118, S. 5; P.A. 01-98, S. 1, 4; P.A. 10-106, S. 10; P.A. 11-80, S. 1; P.A. 12-101, S. 8; P.A. 13-179, S. 10.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-37 amended Subsec. (a) to allow certificate of permission for maintenance of structures, fill, obstructions or encroachments authorized in tidal wetlands and for placement or reconfiguration of piers, floats, docks or moorings at marinas and to make technical changes, added a new Subsec. (b) re certificates of permission for activities completed prior to January 1, 1980, relettered former Subsecs. (b) and (c) as (c) and (d) respectively, and amended those Subsecs. to add a criterion for not issuing a certificate of permission, effective May 16, 1995; P.A. 96-118 amended Subsec. (c) to make minor technical revisions for clarity; P.A. 01-98 amended Subsecs. (b) and (c) to make technical changes for purposes of gender neutrality and added Subsec. (e) prohibiting the issuance of certificates of permission for pound nets, weirs or similar fish harvesting structures not utilized prior to June 6, 2001, authorizing the issuance of permits for fish harvesting structures and providing for public hearing on issuance of permit, effective June 6, 2001; P.A. 10-106 amended Subsec. (a) by adding tidal wetland restoration, resource restoration or enhancement activity in Subdiv. (9) and adding Subdiv. (11) re substantial maintenance or repair of structures, fill, obstructions or encroachments placed landward of mean high waterline and waterward of high tide line completed prior to October 1, 1987, amended Subsec. (b) by changing January 1, 1980, to January 1, 1995, re completed activities, making technical changes replacing requirement for applicant to show that activity does not interfere with navigation or littoral or riparian rights and does not cause adverse impacts with requirement that activity complies with all applicable standards and criteria and adding provision allowing commissioner to authorize minor alterations to unauthorized activities, and made technical changes in Subsecs. (c) and (d); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 12-101 amended Subsec. (a)(11) to change “high tide line” to “coastal jurisdiction line”; P.A. 13-179 amended Subsec. (a) by replacing references to June 24, 1939, with references to January 1, 1995, in Subdivs. (2) and (7) and adding “including beach nourishment” in Subdiv. (9), amended Subsec. (b) by designating existing provisions as Subdiv. (1) and amending same to change “may” to “shall” re issuance of certificate, delete provision re determining eligibility of activities conducted without prior authorization and add provision re use of alternative materials and by adding Subdiv. (2) re meeting request after initial denial, amended Subsec. (c) by changing “may” to “shall” re approval, modification or denial of certificate and deleting provision re commissioner requiring application for permit if significant impact to environment or coastal resources is found, added Subsec. (f) re entitlement to additional structures for riparian or littoral access, and made technical changes.



Section 22a-363c - Application fee.

Each application for a certificate of permission, pursuant to section 22a-363b shall be accompanied by a fee of three hundred seventy-five dollars.

(P.A. 90-231, S. 14, 28; P.A. 91-369, S. 28, 36; June 30 Sp. Sess. P.A. 03-6, S. 130; June Sp. Sess. P.A. 09-3, S. 418.)

History: P.A. 91-369 restated commissioner’s authority to adopt regulations setting the fees required by this section; June 30 Sp. Sess. P.A. 03-6 increased application fee from $200 to $300 and deleted provisions re amount of fees prescribed by regulation, effective August 20, 2003; June Sp. Sess. P.A. 09-3 increased application fee from $300 to $375.

See Sec. 22a-27i re exemption of municipality for one year.



Section 22a-363d - Emergency authorization. Expiration.

In situations which may result in immediate, unforeseen and unacceptable hazards to life, health or welfare or significant loss of property if corrective action otherwise requiring a permit or a certificate of permission is not undertaken, the commissioner shall expeditiously approve or deny, upon notification and request by the affected property owner, the authorized person or the appropriate federal, state or local authority, the issuance of an emergency authorization to take any corrective action the commissioner deems necessary. The commissioner shall establish the duration of the emergency authorization and such emergency authorization may be extended for a specified period of time if, after all reasonable efforts by the applicant, the emergency has not been abated or for other reasonable cause. Upon the expiration of an emergency authorization, a complete application, in accordance with section 22a-361 or a request for a certificate of permission, in accordance with section 22a-363b, for the retention or continuation of the work performed under the emergency authorization shall be submitted. Any work, structure, fill, obstruction or encroachment authorized on an emergency basis for which an application or request is not received within thirty days after the expiration of the emergency authorization shall be considered unauthorized and subject to all enforcement authorities of the commissioner. This section shall include the repair or reconstruction of structures, fill, obstructions or encroachments damaged or destroyed by an act of nature or casualty loss necessary to avoid economic damage to ongoing commercial activities if the commissioner is notified by the property owner or authorized person of the damage and proposed corrective action within fifteen days of the causative event. Failure to continuously maintain, except for hidden physical or structural damage, a structure, fill, obstruction or encroachment shall not be grounds for emergency authorization.

(P.A. 90-111, S. 3.)



Section 22a-363e - Failure to comply with order. Littoral owner as responsible party.

When, notwithstanding any request for a hearing or a pending appeal, any person fails to comply, within a reasonable time as established by order of the commissioner, with any requirement to discontinue, remove or otherwise abate or alleviate any condition found by the commissioner to constitute an imminent and substantial hazard to public safety or navigation or likely to cause imminent and substantial damage to the environment, the commissioner shall have authority to remove, abate or alleviate any such condition. The commissioner may assess reasonable costs and expenses incurred in such removal, abatement or alleviation against the person responsible. The Attorney General shall, at the request of the commissioner, institute proceedings to collect any such assessment. For the purposes of this section, in the event that the person responsible for causing, retaining or maintaining such condition cannot be determined, the littoral owner shall be deemed to be the responsible person except in the case of vessels abandoned on the property of such owner. Nothing in this section shall be construed to preclude the commissioner from exercising any other enforcement authority.

(P.A. 90-111, S. 5.)



Section 22a-363f - Cease and desist orders. Hearing. Decision.

Whenever the commissioner finds after investigation that any person is conducting or is about to conduct an activity for which a certificate, permit or authorization is required without obtaining such certificate, permit or authorization he may, without prior hearing, issue a cease and desist order in writing to such person to discontinue, abate or alleviate such condition or activity. Upon receipt of such order and until such time as a new decision based upon a hearing is made such person shall immediately discontinue, abate or alleviate or shall refrain from causing, engaging in or maintaining such condition or activity. The commissioner shall, within ten days of such order, hold a hearing to provide the person with an opportunity to be heard and show that (1) no certificate, permit or authorization was required, or (2) required certificates, permits or authorizations have been obtained. A new decision based on the hearing shall be made within ten days of the close of the hearing or the filing of briefs.

(P.A. 90-111, S. 8.)



Section 22a-363g - Filing of permit, certificate or authorization on municipal land records.

(a) Any recipient of a permit, certificate or other authorization issued pursuant to sections 22a-32, 22a-361, 22a-363b and 22a-363d on or after October 1, 2010, shall file on the land records of the municipality in which the subject property is located a certified copy or notice of such permit, certificate or authorization not later than thirty days after the issuance of such permit, certificate or authorization.

(b) Prior to transferring any real property on which an activity regulated pursuant to sections 22a-32, 22a-361, 22a-363b and 22a-363d exists, the owner of such property shall file a certified copy or notice of the most recent permit, certificate or authorization issued under said sections on the land records of the municipality in which such property is located.

(P.A. 10-106, S. 1.)



Section 22a-363h - Approaches to shoreline protection. Pilot program and projects. Shoreline management study. Program to develop and maintain science and engineering capacity to support shoreline planning and management.

(a) The Commissioner of Energy and Environmental Protection may, within available appropriations, establish a pilot program to encourage innovative and low-impact approaches to shoreline protection and adaptation to a rise in sea level. Such approaches may include living shorelines techniques utilizing a variety of structural and organic materials, including, but not limited to, tidal wetland plants, submerged aquatic vegetation, coir fiber logs, sand fill and stone to provide shoreline protection and maintain or restore coastal resources and habitat. The commissioner may solicit proposals for site-specific pilot projects utilizing such approaches and may offer technical assistance for such projects. Whenever such projects are proposed within the Department of Energy and Environmental Protection’s regulatory jurisdiction under section 22a-32 or 22a-361, the commissioner may select not more than three projects per year to receive expedited regulatory approval pursuant to section 22a-363b.

(b) The Commissioner of Energy and Environmental Protection, within available appropriations, may, in conjunction with academic institutions, nongovernmental organizations or federal agencies, seek funds for and prepare a shoreline management study for the purpose of enhancing the resilience of coastal communities to coastal hazards and a rise in sea level, with special consideration for areas significantly impacted by coastal storms.

(c) The University of Connecticut and the Connecticut State University System may, within available appropriations, in conjunction with other academic institutions and state and federal agencies, seek funds for and establish a program to develop and maintain science and engineering capacity within the state to support shoreline planning and management to enhance the resilience of coastal communities to coastal hazards and a rise in sea level.

(P.A. 12-101, S. 10.)



Section 22a-364 - (Formerly Sec. 25-8). Stream gauging stations.

The Commissioner of Energy and Environmental Protection is directed to establish, operate and maintain stream gauging stations in connection with the investigation of the water resources of the state in cooperation with the United States Geological Survey.

(1949 Rev., S. 4047; 1957, P.A. 364, S. 14; 1971, P.A. 872, S. 61; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with commissioner of environmental protection; Sec. 25-8 transferred to Sec. 22a-364 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-365 - Short title: Connecticut Water Diversion Policy Act.

Sections 22a-365 to 22a-378, inclusive, shall be known and may be cited as the “Connecticut Water Diversion Policy Act”.

(P.A. 82-402, S. 1, 16.)



Section 22a-366 - Legislative findings.

In recognition that the waters of Connecticut are a precious, finite and invaluable resource upon which there is an ever increasing demand for present, new and competing uses; and in further recognition that an adequate supply of water for domestic, agricultural, industrial and recreational use and for fish and wildlife is essential to the health, safety and welfare of the people of Connecticut, it is found and declared that diversion of the waters of the state shall be permitted only when such diversion is found to be necessary, is compatible with long-range water resource planning, proper management and use of the water resources of Connecticut and is consistent with Connecticut’s policy of protecting its citizens against harmful interstate diversions and that therefore the necessity and public interest for sections 22a-365 to 22a-378, inclusive, and the protection of the water resources of the state is declared a matter of legislative determination.

(P.A. 82-402, S. 2, 16; P.A. 05-205, S. 15.)

History: P.A. 05-205 deleted reference to state plan of conservation and development, effective July 1, 2005.



Section 22a-367 - Definitions.

As used in sections 22a-365 to 22a-378, inclusive:

(1) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(2) “Diversion” means any activity which causes, allows or results in the withdrawal from or the alteration, modification or diminution of the instantaneous flow of the waters of the state;

(3) “Divert” means to engage in any act of diversion;

(4) “Instantaneous flow” means the volume of water that would occur in waters at a given point at any given moment;

(5) “Interbasin transfer” means any transfer of waters for use from one subregional drainage basin to another. Subregional drainage basins are those basins delineated on a map compiled by the Connecticut Geological and Natural History Survey and entitled “Natural Drainage Basins in Connecticut, 1981”, as amended;

(6) “Municipality” means any metropolitan district, town, consolidated town and city, consolidated town and borough, city, borough, village, fire and sewer district, sewer district and any municipal organization authorized to levy and collect taxes or make charges;

(7) “Person” means any individual, partnership, association, firm, limited liability company, corporation or other entity, except a municipality, and includes the federal government, the state or an instrumentality of the state, and any officer or governing or managing body of a partnership, association, firm or corporation or any member or manager of a limited liability company;

(8) “Regional drainage basins” means those basins delineated on a map compiled by the Connecticut geological and natural history survey and entitled “Natural Drainage Basins in Connecticut, 1981”, as amended;

(9) “Waters” means all tidal waters, harbors, estuaries, rivers, brooks, watercourses, waterways, wells, springs, lakes, ponds, marshes, drainage systems and all other surface or underground streams, bodies or accumulations of water, natural or artificial, public or private, which are contained within, flow through or border upon this state or any portion thereof.

(P.A. 82-402, S. 3, 16; P.A. 85-243, S. 3; P.A. 95-79, S. 100, 189; P.A. 11-80, S. 1.)

History: P.A. 85-243 inserted new Subdiv. (8) defining “regional drainage basins”, renumbering former Subdiv. (8) accordingly; P.A. 95-79 redefined “person” to include a limited liability company and any member or manager of a limited liability company, effective May 31, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (1), effective July 1, 2011.



Section 22a-368 - Registration of existing diversions. Permits. Transfer.

(a) Any person or municipality maintaining a diversion prior to or on July 1, 1982, shall register on or before July 1, 1983, with the commissioner on a form prescribed by him the location, capacity, frequency and rate of withdrawals or discharges of said diversion and a description of the water use and water system. Any such diversion which is not so registered may be subject to the permit requirements of sections 22a-365 to 22a-378, inclusive.

(b) Notwithstanding any other provision of the general statutes or any special act to the contrary, no person or municipality shall, after July 1, 1982, commence to divert water from the waters of the state without first obtaining a permit for such diversion from the commissioner.

(c) No permit shall be transferred to another person or municipality without the written approval of the commissioner.

(P.A. 82-402, S. 4, 16.)

See Secs. 22a-208l and 22a-208o re wood-burning facilities.

Cited. 28 CA 674.

Subsec. (b):

Cited. 41 CA 89; Id., 120.



Section 22a-368a - Reporting of current operating data.

(a) The Commissioner of Energy and Environmental Protection shall publish a dated notice of (1) the availability of forms for the reporting of operating data for diversions pursuant to this section, and (2) a deadline for submission of such forms. Such forms shall be developed pursuant to subsection (b) of this section.

(b) Any person or municipality maintaining a diversion that was registered in accordance with the provisions of section 22a-368 and which continues to be in use as of July 1, 2001, shall report to the Commissioner of Energy and Environmental Protection current operating data for such diversion not later than six months after the publication of notice pursuant to subsection (a) of this section and annually thereafter not later than January thirty-first. Such data shall be provided on forms developed by the Commissioner of Energy and Environmental Protection, in consultation with the Commissioners of Public Health and Agriculture, the chairperson of the Public Utilities Regulatory Authority and the working group established pursuant to subsection (f) of this section. Such forms shall be in a format determined by the Commissioner of Energy and Environmental Protection. Such data shall include the most detailed available monitoring data collected for each subsequent calendar year, provided such data shall not be required to be detailed more frequently than daily. Engineering estimates of withdrawals or discharges may be permitted in the absence of a meter. A person or municipality maintaining a diversion exclusively for agricultural purposes may report estimated water use for the reporting period. The provisions of this subsection shall not apply to an owner or operator of an existing electric generating facility utilizing fossil fuel, provided the diversion is used to comply with state and federal environmental laws, and further provided such owner or operator reports to the Commissioner of Energy and Environmental Protection an estimate of future water use necessary to comply with state and federal environmental laws.

(c) Any person or municipality maintaining a diversion that was eligible for registration in accordance with section 22a-368 but failed to so register, which diversion continues to be in use as of July 1, 2001, shall report to the commissioner the operating data for such diversion not later than six months after the publication of notice pursuant to subsection (a) of this section. Such data shall be provided on a form developed by the Commissioner of Energy and Environmental Protection, in consultation with the Commissioners of Public Health and Agriculture and the chairperson of the Public Utilities Regulatory Authority. Such data shall include (1) the location, capacity, frequency and rate of withdrawals or discharges of such diversion as of July 1, 1982, (2) a description of the water use and water system on or before July 1, 1982, including information to evidence its operation at that time, and (3) the monthly data for the calendar years 1997 to 2001, inclusive, (A) for the actual frequency and actual rate of water withdrawals or discharges of such diversion if such diversion is metered, or (B) that estimates the withdrawals or discharges in the absence of a meter. A person or municipality maintaining a diversion exclusively for agricultural purposes may report estimated water use for the reporting period in subdivision (3) of this subsection.

(d) Any person or municipality maintaining a diversion that was not eligible for registration in accordance with section 22a-368 and is not currently authorized by permit issued by the commissioner pursuant to said section, which diversion is in use as of July 1, 2001, shall report to the Commissioner of Energy and Environmental Protection operating data for the diversion not later than six months after the publication of notice pursuant to subsection (a) of this section. Such data shall be provided on a form developed by the Commissioner of Energy and Environmental Protection, in consultation with the Commissioners of Public Health and Agriculture and the chairperson of the Public Utilities Regulatory Authority. Such data shall include (1) information as to when the diversion was initiated, (2) a description of the water use and water system operation, and (3) the monthly data for the calendar years 1997 to 2001, inclusive, (A) for the location, capacity, actual frequency and actual rate of water withdrawals or discharges of said diversion if such diversion is metered, or (B) that estimates the withdrawals or discharges in the absence of a meter. A person or municipality maintaining a diversion used exclusively for agricultural purposes may report estimated water use for the reporting period in subdivision (3) of this subsection.

(e) Information reported by a person or municipality for the purposes of subsection (c) or (d) of this section shall not be used by the Commissioner of Energy and Environmental Protection to order the payment of civil penalties pursuant to section 22a-6b and subsection (b) of section 22a-376 provided the person or municipality has filed a permit application pursuant to section 22a-368 on or before July 1, 2003. This subsection shall not apply to any information the commissioner can document independent of a submission pursuant to this section. Failure to report the information required in this section may result in civil penalties in accordance with section 22a-6b and subsection (b) of section 22a-376.

(f) The Water Planning Council shall appoint at least five persons who are required to register diversions pursuant to this section to a working group for the purpose of developing forms pursuant to subsection (b) of this section. Such members shall serve at the pleasure of the council.

(P.A. 01-202, S. 1, 2; P.A. 02-102, S. 5; P.A. 04-185, S. 2; P.A. 11-80, S. 1.)

History: P.A. 01-202 effective July 11, 2001; P.A. 02-202 added new Subsec. (a) re form for reporting operating data for diversions, redesignated existing Subsecs. (a) to (d) as Subsecs. (b) to (e), amended redesignated Subsecs. (b), (c) and (d) by replacing reporting requirement of “on or before July 1, 2002,” with “not later than six months after the publication of notice pursuant to subsection (a) of this section” and made technical changes in redesignated Subsec. (e); P.A. 04-185 amended Subsec. (a) to make technical changes, amended Subsec. (b) to add “and annually thereafter not later than January thirty-first”, to add working group to the list of entities to develop forms, to require forms to be in a format determined by the Commissioner of Environmental Protection, to add provision re submission of the most detailed available monitoring data collected for each subsequent calendar year, to delete provisions re monthly data for calendar years 1997 to 2001, to allow engineering estimates of withdrawals or discharges absent a meter, and to make technical changes, and added Subsec. (f) re appointment of persons to working group to assist with developing forms; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011 (Revisor’s note: In Subsecs. (b), (c) and (d), references to Commissioner of Public Utility Control were changed editorially by the Revisors to “chairperson of the Public Utilities Regulatory Authority” to conform with changes made by P.A. 11-80).

See Sec. 25-33o re Water Planning Council.



Section 22a-369 - Application for permit. Information required.

The applicant shall submit an application on such form as the commissioner may prescribe and with such information as the commissioner deems necessary to fulfill the purposes of sections 22a-365 to 22a-378, inclusive, including but not limited to:

(1) The need for the diversion;

(2) The reasons for the diversion and the use of the diverted water;

(3) A description of the existing water system where the diversion is proposed;

(4) The locations of withdrawals and discharges of water the applicant proposes to divert;

(5) The quantity, frequency and rate of water the applicant proposes to divert;

(6) The length of time for which the diversion permit is sought;

(7) The effect of the proposed diversion on public water supplies, water quality, wastewater treatment needs, flood management, water-based recreation, wetland habitats, waste assimilation, agriculture, fish and wildlife and low flow requirements;

(8) The alternatives, if any, to the proposed diversion including a study of cost factors, feasibility and environmental effects of such alternatives;

(9) Conservation measures instituted by the applicant prior to the application and the applicant’s long-range water conservation plan to be implemented or continued after the issuance of a permit pursuant to sections 22a-365 to 22a-378, inclusive. The plan shall be prepared in accordance with the memorandum of understanding entered into pursuant to section 4-67e and shall provide for: (A) The identification of and cost effectiveness of distribution system rehabilitation to correct sources of lost water; (B) measures which encourage proper maintenance and water conservation; (C) a public information program to promote water conservation, including industrial and commercial recycling and reuse and (D) contingency measures for limiting water use during seasonal or drought shortages;

(10) In the case of a proposed interbasin transfer the commissioner may request the applicant to file an environmental impact report on the transfer which (A) considers the effect of the transfer on present and future water uses in the proposed donor basin; (B) includes a plan for meeting water supply needs and demands in the donor basin for a minimum of twenty-five years; and (C) analyzes the alternative solutions to the water supply or wastewater problem including comparative cost analysis of the proposed transfer relative to alternative measures. In making such request, the commissioner shall indicate which aspect of such report enumerated in subparagraphs (A), (B) and (C) of this subdivision requires the submission of the environmental impact report with the application.

(P.A. 82-402, S. 5, 16; P.A. 89-327, S. 4, 7; P.A. 95-94, S. 2.)

History: P.A. 89-327 amended Subdiv. (9) to require that long-range water conservation plan be prepared in accordance with the memorandum of understanding; P.A. 95-94 amended Subdiv. (10) to delete the requirement that an applicant file an environmental impact report and instead allowed the commissioner to request it and to require the commissioner to indicate which aspect requires an impact report.



Section 22a-370 - Notice to town re application.

Section 22a-370 is repealed, effective October 1, 2013.

(P.A. 82-402, S. 6, 16; P.A. 93-428, S. 11, 39; P.A. 13-209, S. 20.)



Section 22a-371 - Request for additional information. Notice of completed application. Notice of hearing. Waiver of hearing.

(a) Within one hundred eighty days of receipt of an application for a permit, the commissioner shall determine if there is any additional information that he deems necessary to carry out the purposes of sections 22a-365 to 22a-378, inclusive. The applicant shall provide such information to the commissioner upon request.

(b) If the applicant does not furnish the requested information, the commissioner shall publish notice of his tentative determination on the application in accordance with section 22a-6h and shall hold or waive a public hearing in accordance with the provisions of subsection (f) of this section.

(c) If the commissioner finds that an application is complete, he shall notify the applicant by electronic means or certified mail, return receipt requested. The commissioner shall also notify the applicant of the time, date and location of any public hearing to be held on the application.

(d) Upon notifying the applicant in accordance with subsection (c) of this section that the application is complete, the commissioner shall immediately provide, by electronic means, notice of the application and a concise description of the proposed diversion to the Governor, the Attorney General, the speaker of the House of Representatives, the president pro tempore of the Senate, the Secretary of the Office of Policy and Management, the Commissioners of Public Health and Economic and Community Development, the chairperson of the Public Utilities Regulatory Authority, the chief executive officer and chairmen of the conservation commission and wetlands agency of the municipality or municipalities in which the proposed diversion will take place or have effect, and any person who has requested notice of such activities.

(e) As used in this section, “municipality” means a city, town or borough of the state.

(f) The commissioner shall hold a public hearing before approving or denying an application, except that, when the commissioner determines that the proposed diversion (1) is necessary, (2) will not significantly affect long-range water resource management or the environment, and (3) will not impair proper management and use of the water resources of the state, he may waive the requirement for a hearing after publishing notice of his tentative decision regarding the application and of his intent to waive the requirement for a hearing in a newspaper having general circulation in the area where the proposed diversion will take place or have effect; provided the commissioner shall hold a hearing upon receipt, within thirty days after such notice is published or mailed, of a petition signed by at least twenty-five persons. If a hearing is to be held, the commissioner, at the applicant’s expense, shall (A) cause notice of the time, date and location of the commencement of the hearing, a concise description of the proposed diversion, and the commissioner’s tentative determination regarding the application to be published not less than thirty days prior to the commencement of the hearing in a newspaper having a general circulation in the area where the proposed diversion will take place or have effect, and (B) provide the same notice to the officials listed in subsection (d) of this section not less than thirty days prior to the commencement of the hearing.

(P.A. 82-402, S. 7, 16; P.A. 84-29, S. 1, 2; 84-546, S. 75, 173; P.A. 85-243, S. 1; P.A. 92-162, S. 10, 25; P.A. 93-381, S. 9, 39; 93-428, S. 6, 39; P.A. 95-94, S. 1; 95-250, S. 1; 95-257, S. 12, 21, 58; P.A. 96-211, S. 1, 5, 6; P.A. 04-151, S. 4; P.A. 10-32, S. 163; P.A. 11-80, S. 70; P.A. 13-209, S. 7.)

History: P.A. 84-29 added Subsec. (g) authorizing the commissioner to waive the public hearing requirement for intrabasin transfers; P.A. 84-546 made technical change in Subsec. (e); P.A. 85-243 amended Subsec. (g) to apply public hearing waiver to cases which do not involve water transfers between regional rather than subregional drainage basins; P.A. 92-162 amended Subsec. (c) to revise some language for clarity and to delete requirement that hearings on applications under this section be held within 120 days of notification by the commissioner of a complete application, amended Subsec. (d) to modify the notice requirements for certain officials and to add conservation commissions, wetlands agencies and interested persons as recipients of notice under this section, deleted former Subsecs. (e) and (g), relettering Subsec. (f) accordingly and added new Subsec. (f) re notice and hearing requirements for approval of permits under this section; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-428 amended Subsec. (f) to specify that notice include commissioner’s tentative decision in cases where he intends to waive hearing, effective July 1, 1993; P.A. 95-94 amended Subsec. (a) to change from 30 to 120 the number of days the commissioner has to determine if additional information is needed and to give the applicant the option of asking the application to be deemed complete as is rather than submit more information and amended Subsec. (b) to require the commissioner to publish notice and hold or waive a public hearing, eliminating the requirement that he return the application; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 04-151 amended Subsec. (a) to change determination deadline from 120 days to 180 days and to remove provision re requesting that application be deemed complete and amended Subsec. (f) to change publication and notice requirements from 20 days to 30 days prior to commencement of hearing and to remove provision re publication twice at intervals of not less than 2 days, effective May 21, 2004; P.A. 10-32 made a technical change in Subsec. (d), effective May 10, 2010; P.A. 11-80 amended Subsec. (d) by changing “Public Utilities Control Authority” to “Public Utilities Regulatory Authority”, effective July 1, 2011; P.A. 13-209 amended Subsecs. (c) and (d) by authorizing commissioner to provide notification by electronic means.



Section 22a-372 - Commencement of hearing. Application and documents available for public inspection. Parties to proceedings. Regulations. Fees.

(a) The commissioner or the commissioner’s designated hearing officer shall commence a hearing on the application at the time, date and location specified in the notification required by subsection (c) of section 22a-371 and may continue the hearing on such additional dates as may be necessary. Notice of the continuance shall be by announcement by the commissioner or the commissioner’s designated hearing officer prior to the close of a scheduled session.

(b) The application and all other documents related to the proceedings shall be available for inspection by the public at the commissioner’s office during any business day prior to the close of the hearing.

(c) The parties to the proceedings shall include: (1) The applicant; (2) each person receiving notice pursuant to subsection (d) of section 22a-371, and (3) such other persons or municipalities as the commissioner or the commissioner’s designated hearing officer may deem appropriate at any time prior to the close of the hearing.

(d) The commissioner shall adopt regulations in accordance with chapter 54 establishing rules of practice and procedures for hearings held pursuant to this section.

(e) Each application for a permit shall be accompanied by a fee as follows: (1) Withdrawal for consumptive use of more than fifty thousand gallons but less than five hundred thousand gallons in any twenty-four-hour period, two thousand fifty dollars; (2) five hundred thousand gallons or more but less than two million gallons in any twenty-four-hour period, four thousand dollars; (3) two million gallons or more in any twenty-four-hour period, six thousand two hundred fifty dollars; (4) for nonconsumptive uses where the tributary watershed area above the point of diversion is one-half square mile or smaller, two thousand fifty dollars; (5) for nonconsumptive uses where the tributary watershed area above the point of diversion is larger than one-half square mile but smaller than two square miles, four thousand dollars; and (6) for nonconsumptive uses where the tributary watershed area above the point of diversion is two square miles or larger, six thousand two hundred fifty dollars.

(P.A. 82-402, S. 8, 16; P.A. 90-231, S. 12, 28; P.A. 91-369, S. 29, 36; June 30 Sp. Sess. P.A. 03-6, S. 131; June Sp. Sess. P.A. 09-3, S. 419.)

History: P.A. 90-231 added Subsec. (e) re schedule of permit fees; P.A. 91-369 restated commissioner’s authority to adopt regulations setting the fees required by this section; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (e) to increase permit application fees by 50% and to delete provisions re amount of fees prescribed by regulation, effective August 20, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (e) by increasing fees.

See Sec. 22a-27i re exemption of municipality for one year.



Section 22a-373 - Decision.

(a) The commissioner shall, not later than one hundred twenty days after the close of the hearing, make a decision either granting or denying the application as deemed complete in section 22a-371, or granting the application upon such terms, limitations or conditions, including, but not limited to, provisions for monitoring, schedule of diversion, duration of permit and reporting as the commissioner deems necessary to fulfill the purposes of sections 22a-365 to 22a-378, inclusive. The commissioner shall state in full the reasons for the commissioner’s decision.

(b) In making the commissioner’s decision, the commissioner shall consider all relevant facts and circumstances including, but not limited to:

(1) The effect of the proposed diversion on related needs for public water supply including existing and projected uses, safe yield of reservoir systems and reservoir and groundwater development;

(2) The effect of the proposed diversion on existing and planned water uses in the area affected such as public water supplies, relative density of private wells, hydropower, flood management, water-based recreation, wetland habitats, waste assimilation and agriculture;

(3) Compatibility of the proposed diversion with the policies and programs of the state of Connecticut, as adopted or amended, dealing with long-range planning, management, allocation and use of the water resources of the state;

(4) The relationship of the proposed diversion to economic development and the creation of jobs;

(5) The effect of the proposed diversion on the existing water conditions, with due regard to watershed characterization, groundwater availability potential, evapotranspiration conditions and water quality;

(6) The effect, including thermal effect, on fish and wildlife as a result of flow reduction, alteration or augmentation caused by the proposed diversion;

(7) The effect of the proposed diversion on navigation;

(8) Whether the water to be diverted is necessary and to the extent that it is, whether such water can be derived from other alternatives including, but not limited to, conservation;

(9) Consistency of the proposed diversion with action taken by the Attorney General, pursuant to sections 3-126 and 3-127; and

(10) The interests of all municipalities which would be affected by the proposed diversion.

(c) In making a decision on an application, the commissioner shall consider (1) capital expenditures and other resource commitments made prior to July 1, 1982, in connection with a proposed diversion, except that such expenditures or commitments shall not be binding in favor of such proposed diversion, and (2) proposed diversions recommended in any water supply plan developed pursuant to section 25-32d or coordinated water system plan prepared pursuant to section 25-33h in the same manner as proposed diversions not recommended in any such plan.

(d) If a decision is not made in the time required pursuant to subsection (a) of this section, the application shall be deemed granted.

(P.A. 82-402, S. 9, 16; P.A. 85-544, S. 5, 6; P.A. 89-301, S. 8; P.A. 10-32, S. 88.)

History: P.A. 85-544, effective July 5, 1985, added Subsec. (b)(10) re interests of municipalities affected by proposed diversion; P.A. 89-301 added Subsec. (c)(2) re consideration of proposed diversions in water supply plans; P.A. 10-32 made technical changes in Subsecs. (a), (b) and (c), effective May 10, 2010.



Section 22a-374 - Appeals.

Any person or municipality aggrieved by the decision of the commissioner made pursuant to section 22a-373 may appeal to the Superior Court pursuant to the provisions of section 4-183, except that the appeal shall be instituted by filing a petition in the superior court for the judicial district of New Britain.

(P.A. 82-402, S. 10, 16; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 04-151, S. 5.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 04-151 deleted provision re right to appeal for person or municipality aggrieved by the return of an application by the commissioner as incomplete, effective May 21, 2004.



Section 22a-375 - Investigation, suspension or revocation of permits. Inventory of diversions.

(a) The commissioner may periodically investigate and review those diversions which are taking place pursuant to a permit issued in accordance with sections 22a-365 to 22a-378, inclusive. If he determines that there is any violation of the terms, limitations or conditions of the permit, he may suspend or revoke said permit in accordance with the provisions of chapter 54 or may request the Attorney General to bring an action to enjoin such violation in accordance with the provisions of subsection (a) of section 22a-376.

(b) The commissioner shall prepare an inventory of those diversions registered in accordance with section 22a-368. The commissioner shall prepare a report for the General Assembly which shall be delivered on or before January 1, 2000, and shall include: (1) An inventory of diversion registrations filed on or before July 1, 1983; (2) an inventory of the withdrawal quantities acknowledged for such registration; and (3) an identification of those registrations which are planned to be used by the registrants.

(P.A. 82-402, S. 11, 16; P.A. 98-224, S. 1.)

History: P.A. 98-224 designated existing provisions as Subsec. (a) and added new Subsec. (b) re an inventory of diversions.



Section 22a-376 - Injunctions. Forfeiture. Penalties.

(a) If any person or municipality violates any provision of sections 22a-365 to 22a-378, inclusive, or regulations issued in accordance with the provisions of said sections and chapter 54, the commissioner may request the Attorney General to bring an action in the superior court for the judicial district of Hartford to enjoin such person or municipality from continuing such violation. All actions brought by the Attorney General pursuant to the provisions of this section shall have precedence in the order of trial as provided in section 52-191.

(b) Any person who or municipality which violates any provision of sections 22a-365 to 22a-378, inclusive or regulations issued in accordance with the provisions of said sections and chapter 54, shall forfeit to the state a sum not to exceed one thousand dollars, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense and, in case of a continuing violation, each day’s continuance thereof shall be deemed a separate and distinct offense. The Attorney General, upon request of the commissioner, shall institute a civil action to recover such forfeiture.

(c) Any person who or municipality which knowingly makes any false statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained under sections 22a-365 to 22a-378, inclusive, or who falsifies, tampers with or knowingly renders inaccurate any monitoring or method required to be maintained under said sections shall be subject to the provisions of sections 53a-155, 53a-156 and 53a-157b and in addition, upon conviction, shall be fined not more than ten thousand dollars.

(P.A. 82-402, S. 12, 16; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 13-144, S. 4; 13-258, S. 92.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 13-144 amended Subsec. (c) to replace reference to Secs. 53a-155 to 53a-157 with reference to Secs. 53a-155, 53a-156 and 53a-157b; P.A. 13-258 made identical changes as P.A. 13-144.



Section 22a-377 - Exemptions. Regulations.

(a) The following diversions are exempt from the provisions of sections 22a-365 to 22a-378a, inclusive: (1) One or more wells joined in one system whose combined maximum withdrawal will not exceed fifty thousand gallons of water during any twenty-four-hour period; (2) the maximum withdrawal of fifty thousand gallons of surface water during any twenty-four-hour period; (3) discharges permitted under the provisions of section 22a-430; (4) a storm drainage system which collects the surface water runoff of an area of less than one hundred acres; (5) water for fire emergency purposes; (6) diversions within, extensions and relocation of water supply system distribution mains; (7) roadway crossings or culverts which allow for continuous flow or passage of an existing watercourse; (8) diversions directly related to routine maintenance and emergency repairs of dams; and (9) diversions by a water company, as defined in section 25-32a, that are necessary to protect the security of public water supplies, including: (A) A diversion from a back-up well where a primary well is out of service, provided (i) the back-up well is located within two hundred fifty feet of such primary well, (ii) the total quantity of water withdrawn does not result in an increase in the rate or quantity of a diversion registered or permitted by the commissioner pursuant to section 22a-368 or 22a-378a, and (iii) not later than January thirtieth of each year, the commissioner is supplied a written annual report, for the prior year, that identifies the location of each back-up well, the construction type of each back-up well, the date of installation and the daily water use from each primary well and each back-up well for those days on which the back-up well operated; or (B) a transfer of water from one distribution system to another during a water supply emergency declared pursuant to section 22a-378 or 25-32b or otherwise declared according to law, provided the transfer (i) is limited to the period during which the emergency exists, (ii) does not result in an increase in the rate or quantity of a diversion registered or permitted by the commissioner pursuant to section 22a-368 or 22a-378a, (iii) is accomplished through existing, authorized, installed capacity to transfer or through temporary equipment that is removed within thirty days after the last day of the water supply emergency, and (iv) the commissioner is notified, in writing, of any such transfer and its location within three days of the transfer and the commissioner is provided a written report of the daily transfer of water that occurred during the emergency and any other related information the commissioner may request.

(b) The commissioner may, by regulations adopted in accordance with the provisions of chapter 54, define and establish additional exempt categories or classes of diversions which would not by themselves or in combination with each other have a substantial effect on the long-range planning for and allocation of the water resources of the state.

(c) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 establishing the database, criteria and policies to be used by the commissioner to insure the proper planning, management, allocation and use of the water resources of the state and to fulfill the provisions of sections 22a-365 to 22a-378, inclusive.

(P.A. 82-402, S. 13, 16; P.A. 85-243, S. 2; P.A. 03-141, S. 1.)

History: P.A. 85-243 amended Subsec. (a) by adding an exemption for diversions related to routine maintenance and emergency repairs of dams; P.A. 03-141 amended Subsec. (a) to change reference from Sec. 22a-378 to Sec. 22a-378a and to add Subdiv. (9) re diversions necessary to protect the security of public water supplies, effective July 1, 2003.



Section 22a-378 - Water supply emergency. Violation of water supply emergency order.

(a) If a water supply emergency has been declared by the Governor or otherwise according to law, the commissioner shall have the power to: (1) Temporarily suspend a permit for diversion or impose conditions upon permit holders without a hearing for a period of thirty days, which period may be extended once for a similar period. If the commissioner determines that it is necessary to extend a temporary suspension or the conditions imposed upon a permit holder, he shall, upon written request from the permit holder, hold a hearing on such determination within ten days of the extension order; (2) with the approval of the Governor, authorize a person or municipality, without hearing and notwithstanding any provisions of sections 22a-365 to 22a-378, inclusive, or the general statutes or any special act to the contrary, to divert such quantities of water as the commissioner deems necessary and proper to ease emergency conditions for a period of thirty days, which period may be extended twice for like periods except that the commissioner shall not authorize a diversion if such diversion would adversely impact an area where a public drinking water supply emergency has been declared pursuant to section 25-32b. In taking such action, the commissioner shall consult with the Commissioner of Public Health and such other state agencies and municipal officials as he deems necessary and advisable.

(b) Any person who during the course of a water supply emergency declared in accordance with subsection (a) of this section violates the provisions of any order issued pursuant to subsection (a) of this section or who impedes, interferes with or obstructs any lawful water supply emergency activities pursuant to subsection (a) of this section, shall be fined not more than one thousand dollars or imprisoned not more than one year, or both, for each offense.

(P.A. 82-402, S. 14, 16; P.A. 84-281, S. 3, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 84-281 amended Subsec. (a) by adding provision prohibiting a diversion which would adversely impact an area where a public drinking water supply emergency has been declared; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 22a-378a - General permits for minor activities. Regulations.

(a) The Commissioner of Energy and Environmental Protection may issue a general permit for any minor activity regulated under sections 22a-365 to 22a-378, inclusive, except for any activity covered by an individual permit, if the commissioner determines that such activity would cause minimal environmental effects when conducted separately and would cause only minimal cumulative environmental effects, and will have no adverse effect on existing or potential uses of water for potable water supplies, hydropower, flood management, water-based recreation, industry or waste assimilation. Such activities may include diversions which were eligible for registration under subsection (a) of section 22a-368 but were not registered; backup wells, provided such wells are not used to increase the quantity of water diverted from a well-field permitted or registered under said section 22a-368; transferring water from one distribution system or service area to another distribution system or service area or the installation of the capacity to transfer such water in anticipation of a water supply emergency for public water supply; and collection and discharge of runoff, including stormwater runoff and skimming of flood flows, from a watershed area less than equal to one square mile. On or before April 1, 1995, the commissioner shall issue a general permit for public water systems, as defined in section 25-33d, in accordance with this section and the regulations adopted pursuant to sections 22a-365 to 22a-378, inclusive, for diversions maintained by any entity which is acquired by such systems which diversions were eligible for registration under subsection (a) of section 22a-368 but were not registered and for backup wells provided such wells are not used to increase the quantity of water diverted from a well-field permitted or registered under said section 22a-368. Any person or municipality conducting an activity for which a general permit has been issued shall not be required to obtain an individual permit under any other provision of said sections 22a-365 to 22a-378, inclusive, except as provided in subsection (c) of this section. A general permit shall clearly define the activity covered thereby and may include such conditions and requirements as the commissioner deems appropriate, including but not limited to, management practices and verification and reporting requirements. The general permit may require any person or municipality conducting any activity under the general permit to report, on a form prescribed by the commissioner, such activity to the commissioner before it shall be covered by the general permit. The commissioner shall prepare, and shall annually amend, a list of holders of general permits under this section, which list shall be made available to the public.

(b) Notwithstanding any other procedures specified in said sections 22a-365 to 22a-378, inclusive, any regulations adopted thereunder, and chapter 54, the following procedures shall apply to the issuance, renewal, modification and revocation or suspension of a general permit: (1) The commissioner shall publish in a newspaper having a substantial circulation in the affected area or areas notice of intent to issue a general permit; (2) the commissioner shall allow a comment period of thirty days following publication of such notice during which interested persons may submit written comments concerning the permit to the commissioner and the commissioner shall hold a public hearing if, within said comment period, he receives a petition signed by at least twenty-five persons; (3) the commissioner may not issue the general permit until after the comment period; and (4) the commissioner shall publish notice of any issued permits in a newspaper having substantial circulation in the affected area or areas. Any person may request that the commissioner issue, modify or revoke a general permit in accordance with this subsection.

(c) Subsequent to the issuance of a general permit, the commissioner may require any person or municipality to apply for an individual permit under the provisions of said sections 22a-365 to 22a-378, inclusive, for all or any portion of the activities covered by the general permit, if in the commissioner’s judgment the purposes and policies of said sections would be best served by requiring an application for an individual permit. The commissioner may require an individual permit under this subsection only if the affected person or municipality has been notified in writing that an individual permit is required. The notice shall include a brief statement of the reasons for the decision and a statement that upon the date of issuance of such notice the general permit as it applies to the individual activity will terminate.

(d) Any general permit issued under subsection (a) of this section may require that any person or municipality intending to conduct an activity covered by such general permit give written notice of such intention to the inland wetlands agency, zoning commission, planning commission or combined planning and zoning commission, and conservation commission of any municipality which will or may be affected by such activity. The general permit shall specify the information which must be contained in the notice.

(e) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(P.A. 91-263, S. 5, 8; P.A. 92-162, S. 17, 25; P.A. 94-89, S. 7; P.A. 03-141, S. 2; P.A. 11-80, S. 1.)

History: P.A. 92-162 amended Subsec. (d) to provide that any person may submit comments to the commissioner concerning regulated activities permitted under this section prior to commencement of such activities and changed the deadline for such comments from 30 days prior to such commencement to 25 days; P.A. 94-89 authorized general permits for certain intersystem transfers of water and required such permits for certain preexisting diversions and for certain back-up wells; P.A. 03-141 amended Subsec. (d) to add reference to Subsec. (a), to make the notice requirement discretionary rather than mandatory, to delete provisions requiring that notice be provided at least 60 days before initiating the activity, that written notice be provided to the department and that department make the written notices available to the public, and to delete provision re submission of written comments, effective July 1, 2003; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-379 - Diversion permit. Fee.

Each person or municipality holding a diversion permit authorizing a consumptive use of waters of the state shall pay an annual fee of nine hundred forty dollars to the commissioner. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to prescribe the amount of the fees required pursuant to this section. Upon the adoption of such regulations, the fees required by this section shall be as prescribed in such regulations.

(P.A. 90-231, S. 16, 28; P.A. 91-369, S. 30, 36; June 30 Sp. Sess. P.A. 03-6, S. 132; June Sp. Sess. P.A. 09-3, S. 420.)

History: P.A. 91-369 restated commissioner’s authority to adopt regulations setting the fees required by this section; June 30 Sp. Sess. P.A. 03-6 increased annual fee from $500 to $750, effective August 20, 2003; June Sp. Sess. P.A. 09-3 increased annual fee from $750 to $940.

See Sec. 22a-27i re exemption of municipality for one year.



Section 22a-380 - Water resources policy.

The following are declared to be the goals and policies of the state: (1) To preserve and protect water supply watershed lands and prevent degradation of surface water and groundwaters; (2) to protect groundwater recharge areas critical to existing and potential drinking water supplies; (3) to make water resources conservation a priority in all decisions; (4) to conserve water resources through technology, methods and procedures designed to promote efficient use of water and to eliminate the waste of water; (5) to prevent contamination of water supply sources or reduction in the availability of future water supplies; (6) to balance competing and conflicting needs for water equitably and at a reasonable cost to all citizens; and (7) to reduce or eliminate the waste of water through water supply management practices.

(P.A. 89-327, S. 1, 7.)



Section 22a-381 - Invasive Plants Council: Membership; meetings.

(a) There shall be an Invasive Plants Council which shall consist of the following members: (1) The Commissioner of Agriculture, or the commissioner’s designee; (2) the Commissioner of Energy and Environmental Protection, or the commissioner’s designee; (3) the director of the Connecticut Agricultural Experiment Station, or the director’s designee; (4) the dean of the College of Agriculture and Natural Resources at The University of Connecticut, or the dean’s designee; (5) a representative of Invasive Plant Atlas of New England appointed by the minority leader of the Senate; (6) one representative of a nonprofit environment association with a demonstrated knowledge of invasive plants appointed by the speaker of the House of Representatives; (7) one representative of a nonprofit association concerned with growers and retailers of plants and flowers appointed by the president pro tempore of the Senate; (8) one representative of a nonprofit association concerned with oceans, lakes and rivers appointed by the Governor; and (9) one representative from a company that grows or sells flowers and plants appointed by the minority leader of the House of Representatives.

(b) The council shall annually elect a chairperson from among its members who shall convene and preside over the council meetings. Such meetings shall be held at least twice per year. The council may create work groups as necessary.

(P.A. 03-136, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(h); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 03-136 effective June 26, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-381a - Duties and recommendations of the Invasive Plants Council.

(a) The Invasive Plants Council shall: (1) Develop and conduct a program to educate the general public and merchants and consumers of aquatic and land-based plants as to the problems associated with invasive plants; (2) make recommendations to control and abate the spread of invasive plants; (3) make available information regarding invasive plants available to any person or group who requests such information; (4) annually publish and periodically update a list of plants considered to be invasive or potentially invasive; and (5) support those state agencies charged with protecting the environment in conducting research into the control of invasive plants, including, but not limited to, the development of new varieties of plant species that do not harm the environment and methods of eradicating and managing existing species of invasive plants.

(b) The council may, with a two-thirds vote of its membership, make a recommendation to the joint standing committee of the General Assembly having cognizance of matters relating to the environment that the import or export, retail sale or wholesale and purchase of any plant listed as an invasive plant or a potentially invasive plant pursuant to section 22a-381b be prohibited. In considering whether to make such recommendation, the council may consider: (1) The estimated dollar value of sales of said plant in the state; (2) the estimated costs associated with eradication of the plant in the state; (3) the potential effect of the plant on the environmental resources of the state or a region within the state; and (4) the estimated effect on property values in the state or a region of the state where said plant may propagate.

(c) The council may conduct or recommend research on the problem of invasive plants.

(d) The council may use such funds as may be available from federal, state or other sources and may enter into contracts to carry out the purposes of this section.

(e) The council shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to the environment on or before February 1, 2005, and on January first annually thereafter, concerning the council’s accomplishments of the past year and recommendations for the upcoming year, including, but not limited to, recommendations to prohibit the import or export, retail sale or wholesale and purchase of any invasive or potentially invasive plant listed pursuant to section 22a-381b. In reporting recommendations to prohibit the import or export, retail sale or wholesale and purchase of any invasive or potentially invasive plant, the council shall also submit the names of any plant considered for such recommendation, information relating to any findings made pursuant to subsection (b) of this section and the vote of each council member on such recommendation.

(P.A. 03-136, S. 2; P.A. 04-203, S. 1.)

History: P.A. 03-136 effective June 26, 2003; P.A. 04-203 amended Subsec. (e) to change the council’s reporting date from February 1, 2004, to February 1, 2005, effective June 3, 2004.



Section 22a-381b - Listing of invasive and potentially invasive plants by council. Criteria for listing. Approval by majority of council’s membership.

(a) In publishing and updating the list of invasive plants required under section 22a-381a, the Invasive Plants Council shall determine that a plant possesses the following characteristics before it is included on such list: (1) The plant is nonindigenous to the state; (2) the plant is naturalized or has the potential to become naturalized or occurring without the aid and benefit of cultivation in an area where the plant is nonindigenous; (3) under average conditions, the plant has the biological potential for rapid and widespread dispersion and establishment in the state or region within the state; (4) under average conditions, the plant has the biological potential for excessive dispersion over habitats of varying sizes that are similar or dissimilar to the site of the plant’s introduction into the state; (5) under average conditions, the plant has the biological potential for existing in high numbers outside of habitats that are intensely managed; (6) the plant occurs widely in a region of the state or a particular habitat within the state; (7) the plant has numerous individuals within many populations; (8) the plant is able to out-compete other species in the same natural plant community; and (9) the plant has the potential for rapid growth, high seed production and dissemination and establishment in natural plant communities.

(b) In publishing and updating the list of potentially invasive plants required under section 22a-381a, before including a plant on such list the Invasive Plants Council shall determine that a plant: (1) Possesses each of the characteristics set forth in subdivisions (1) to (5), inclusive, of subsection (a) of this section; and (2) possesses at least one of the characteristics set forth in subdivisions (6) to (9), inclusive, of subsection (a) of this section.

(c) Upon a finding that a plant meets the criteria for listing as an invasive plant under subsection (a) of this section, or as a potentially invasive plant under subsection (b) of this section, prior to listing such plant as invasive or potentially invasive, as applicable, the majority of the council’s membership shall approve of such listing. On the request of two or more members of the council, the council shall hold a meeting, open to the public, not later than thirty days prior to the publication of the initial invasive plant list or the addition of any plant to the invasive plant list, as applicable.

(d) In listing a plant as invasive or potentially invasive, the council may make recommendations on how to discourage the sale and import of such plants in the state and identify alternative plants to the listed plant for growing purposes.

(P.A. 03-136, S. 3; P.A. 04-109, S. 9.)

History: P.A. 03-136 effective June 26, 2003; P.A. 04-109 amended Subsec. (a) to make technical changes, effective May 21, 2004.



Section 22a-381c - Prohibition on purchase of invasive or potentially invasive plants by state agencies.

No state agency, department or institution shall purchase any plant listed as invasive or potentially invasive pursuant to section 22a-381b, provided nothing in this section shall be construed to prohibit such purchase if such purchase is necessary to honor a state contract in effect as of the date any such plant is listed as invasive or potentially invasive pursuant to section 22a-381b. Nothing in this section shall be construed to prohibit any state agency, department or institution, or the agents of such agency, department or institution, from transporting any invasive or potentially invasive plant for educational, research or eradication purposes.

(P.A. 03-136, S. 4; P.A. 09-52, S. 4.)

History: P.A. 03-136 effective June 26, 2003; P.A. 09-52 added reference to agents of state agency, department or institution and expanded exception to include transport for eradication purposes, effective July 1, 2009.



Section 22a-381d - Prohibited actions re certain invasive plants. Exceptions. Municipal ordinances prohibited. Penalty.

(a) Except as provided in subsection (d) of this section and notwithstanding the provisions of any ordinance adopted by a municipality, no person shall import, move, sell, purchase, transplant, cultivate or distribute any of the following invasive plants: (1) Curly leaved Pondweed (Potamogeton crispus); (2) fanwort (Cabomba caroliniana); (3) eurasian water milfoil (Myriophyllum spicatum); (4) variable water milfoil (Myriophyllum heterophyllum); (5) water chestnut (Trapa natans); (6) egeria (Egeria densa); (7) hydrilla (Hydrilla verticillata); (8) common barberry (Berberis vulgaris); (9) autumn olive (Elaeagnus umbellata); (10) Bell’s honeysuckle (Lonicera xbella); (11) amur honeysuckle (Lonicera maackii); (12) Morrow’s honeysuckle (Lonicera morrowii); (13) common buckthorn (Rhamnus cathartica); (14) multiflora rose (Rosa multiflora); (15) Oriental bittersweet (Celastrus orbiculatus); (16) garlic mustard (Alliaria petiolata); (17) narrowleaf bittercress (Cardamine impatiens); (18) spotted knapweed (Centaurea biebersteinii); (19) black swallow-wort (Cynanchum louiseae); (20) pale swallow-wort (Cynanchum rossicum); (21) leafy spurge (Euphorbia esula); (22) Dame’s rocket (Hesperis matronalis); (23) perennial pepperweed (Lepidium latifolium); (24) Japanese knotweed (Polygonum cuspidatum); (25) mile-a-minute vine (Polygonum perfoliatum); (26) fig buttercup (Ranunculus ficaria); (27) coltsfoot (Tussilago farfara); (28) Japanese stilt grass (Microstegium vimineum); (29) common reed (Phragmites australis); (30) sycamore maple (Acer pseudoplatanus); (31) princess tree (Paulownia tomentosa); (32) white poplar (Populus alba); (33) false indigo (Amorpha fruticosa); (34) Russian olive (Eleagnus angustifolia); (35) wineberry (Rubus phoenicolasius); (36) kudzu (Pueraria montana); (37) Canada thistle (Cirsium arvense); (38) jimsonweed (Datura stramonium); (39) crested late-summer mint (Elsholtzia ciliata); (40) Cypress spurge (Euphorbia cyparissias); (41) slender snake cotton (Froelichia gracilis); (42) ground ivy (Glechoma hederacea); (43) giant hogweed (Heracleum mantegazzianum); (44) Japanese hops (Humulus japonicus); (45) ornamental jewelweed (Impatiens glanulifera); (46) common kochia (Kochia scoparia); (47) ragged robin (Lychnis flos-cuculi); (48) Scotch thistle (Onopordum acanthium); (49) bristle knotweed (Polygonum caespitosum); (50) giant knotweed (Polygonum sachalinense); (51) sheep sorrel (Rumex acetosella); (52) ragwort (Senecio jacobaea); (53) cup plant (Silphium perfoliatum); (54) bittersweet nightshade (Solanum dulcamara); (55) garden heliotrope (Valeriana officinalis); (56) hairy jointgrass (Arthraxon hispidus); (57) drooping brome-grass (Bromus tectorum); (58) Japanese sedge (Carex kobomugi); (59) reed managrass (Glyceria maxima); (60) Canada bluegrass (Poa compressa); and (61) tree of heaven (Ailanthus altissima).

(b) Except as provided in subsection (d) of this section and notwithstanding the provisions of any ordinance adopted by a municipality, on or after October 1, 2005, no person shall import, move, sell, purchase, transplant, cultivate or distribute any of the following invasive plants: (1) Purple loosestrife (Lythrum salicaria); (2) forget-me-not (Myosotis scorpioides); (3) Japanese honeysuckle (Lonicera japonica); (4) goutweed (Aegopodium podagraia); (5) flowering rush (Butomus umbellatus); (6) pond water-starwort (Callitriche stagnalis); (7) European waterclover (Marsilea quadrifolia); (8) parrotfeather (Myriophyllum aquaticum); (9) brittle water-nymph (Najas minor); (10) American water lotus (Nelumbo lutea); (11) yellow floating heart (Nymphoides peltata); (12) onerow yellowcress (Rorippa microphylla); (13) watercress (Rorippa nasturtium-aquaticum), except for watercress sold for human consumption without its reproductive structure; (14) giant salvinia (Salvinia molesta); (15) yellow iris (Iris pseudacorus); (16) border privet (Ligustrum obtusifolium); (17) tatarian honeysuckle (Lonicera tatarica); (18) dwarf honeysuckle (Lonicera xylosteum); and (19) garden loosetrife (Lysimachia vulgaris).

(c) Except as provided in subsection (d) of this section, and notwithstanding the provisions of any ordinance adopted by a municipality, no person shall move, import, sell, purchase, transplant, cultivate or distribute any reproductive portion of any invasive plant listed in subsection (a) or (b) of this section. For the purposes of this section, “reproductive portion” includes, but is not limited to, seeds, flowers, roots and tubers.

(d) The provisions of subsections (a) to (c), inclusive, of this section shall not apply to the moving for eradication, research or educational purposes of any invasive plant listed in subsection (a) or (b) of this section or of any reproductive portion of such an invasive plant or to the cultivating for research purposes of any such plant or reproductive portion.

(e) From July 1, 2009, until October 1, 2014, no municipality shall adopt any ordinance regarding the retail sale or purchase of any invasive plant.

(f) Any person who violates the provisions of this section shall be fined not more than one hundred dollars per plant.

(P.A. 03-136, S. 8; P.A. 04-203, S. 2; P.A. 09-52, S. 3.)

History: P.A. 03-136 effective June 26, 2003; P.A. 04-203 amended Subsec. (a) to change “possess” to “transplant”, to insert new Subdivs. (8) to (61), inclusive, re additional invasive plants, and to make conforming changes, added new Subsec. (b) re prohibition against certain invasive plants on or after October 1, 2005, redesignated existing Subsec. (b) as new Subsec. (c) and amended same to change “May 5, 2004” to “October 1, 2005”, and added new Subsec. (d) re penalty provisions repositioned from Subsec. (a) and amended to add “per plant” to such provisions; P.A. 09-52 amended Subsecs. (a) and (b) to reference exception in Subsec. (d), amended Subsec. (b) to delete former Subdiv. (16) re water lettuce and redesignate existing Subdivs. (17) to (20) as Subdivs. (16) to (19), added new Subsecs. (c) and (d) re reproductive portion and exceptions, redesignated existing Subsecs. (c) and (d) as Subsecs. (e) and (f), and amended redesignated Subsec. (e) to change “June 26, 2003” to “July 1, 2009” and “October 1, 2005” to “October 1, 2014”, effective July 1, 2009.



Section 22a-381e - Prohibited actions re running bamboo. Disclosure statement. Penalties. Enforcement.

(a) For the purpose of this section, “running bamboo” means any bamboo in the genus Phyllostachys, including Phyllostachys aureosulcata.

(b) No person who plants running bamboo or who allows running bamboo to be planted on his or her property shall permit such bamboo to grow beyond the boundaries of his or her property. On and after October 1, 2013, any person who violates the provisions of this subsection shall be liable for any damages caused to any neighboring property by such bamboo, including, but not limited to, the cost of removal of any running bamboo that grew beyond the boundaries of his or her property.

(c) No person shall plant running bamboo or allow running bamboo to be planted on his or her property at a location that is one hundred feet or less from any abutting property or public right-of-way unless such planting is contained by a properly constructed and maintained barrier system or such running bamboo is planted above ground in a container or planter such that the running bamboo does not come in contact with the surrounding soil. Any person who violates the provisions of this subsection shall be fined one hundred dollars. In the case of a continuing violation, each day of continuance shall be deemed a separate and distinct offense until such time as such bamboo is removed or contained by a properly installed and constructed barrier system. The provisions of this subsection shall not be deemed to apply to any running bamboo planted on or before October 1, 2013.

(d) Each retail seller or installer of running bamboo shall provide to each customer who purchases running bamboo from such seller or installer a statement that discloses that running bamboo is a fast growing plant that may spread if not properly contained and a plain language summary of the provisions contained in subsections (b) and (c) of this section. Such statement shall also provide recommendations, based on best available information, on how to properly contain running bamboo. Any retail seller or installer of running bamboo who violates the provisions of this subsection shall be fined one hundred dollars for each plant sold in violation of this section.

(e) The Department of Energy and Environmental Protection, any duly authorized municipal constable, municipal tree warden, zoning enforcement officer or inland wetlands and watercourses enforcement officer may enforce the provisions of subsections (c) and (d) of this section.

(P.A. 13-82, S. 1.)

History: P.A. 13-82 effective June 5, 2013.



Section 22a-383 to 22a-390 - (Formerly Secs. 25-10 to 25-12, 25-14 to 25-18). Removal of sand and gravel from lands under tidal and coastal waters.

Sections 22a-383 to 22a-390, inclusive, are repealed.

(1957, P.A. 554, S. 1–3, 5–9; March, 1958, P.A. 14, S. 1; 1961, P.A. 273, S. 3; 1963, P.A. 574, S. 1, 2; 1969, P.A. 768, S. 257; 1971, P.A. 872, S. 67–73; P.A. 73-665, S. 7, 17; P.A. 74-187, S. 1; P.A. 75-472, S. 1, 2; P.A. 77-603, S. 15, 125; P.A. 78-280, S. 6, 127; P.A. 80-483, S. 163, 186; P.A. 87-438, S. 5; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-231, S. 15, 28; P.A. 91-369, S. 31, 36; P.A. 93-142, S. 4, 7, 8; 93-428, S. 9, 39; P.A. 95-220, S. 4–6; P.A. 96-145, S. 19.)






Chapter 446j - Dams and Reservoirs

Section 22a-401 - (Formerly Sec. 25-110). Powers and duties of commissioner.

All dams, dikes, reservoirs and other similar structures, with their appurtenances, without exception and without further definition or enumeration herein, which, by breaking away or otherwise, might endanger life or property, shall be subject to the jurisdiction conferred by this chapter. The Commissioner of Energy and Environmental Protection shall formulate all rules, definitions and regulations necessary to carry out the provisions of this chapter and not inconsistent therewith. The commissioner or his authorized representatives may enter upon private property to make such investigations and gather such data concerning dams, watersheds, sites, structures and general conditions as may be necessary in the public interest for a proper inspection, review and study of the design and construction of such structures and of the environmental impact of such structures on the inland wetlands of the state. The commissioner may, when necessary, employ or make such agreements with geologists, other engineers, expert consultants and such assistants as may be reasonably necessary to carry out the provisions of this chapter.

(1949 Rev., S. 4728, 4729; 1957, P.A. 364, S. 16, 17; 1971, P.A. 872, S. 130; P.A. 73-571, S. 7, 9; P.A. 75-237, S. 1, 2; P.A. 11-80, S. 1; P.A. 13-197, S. 1.)

History: 1971 act replaced water resources commission with commissioner of environmental protection; P.A. 73-571 required commissioner to review and study environmental impact of structures on inland wetlands; P.A. 75-237 required owners of dams, dikes, etc. to notify commissioner of any transfer of ownership; Sec. 25-110 transferred to Sec. 22a-401 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-197 deleted requirement that owners notify commissioner within 10 days of the transfer of ownership of a dam.



Section 22a-402 - (Formerly Sec. 25-111). Inspection of dams and other structures. Repair or removal. Notification to owner. Inspection by municipal chief elected official. Inspection of hydroelectric power generating facility owned by a water company. Water company notification. Inspection reports. Exemption for dams licensed by Federal Energy Regulatory Commission.

(a) The Commissioner of Energy and Environmental Protection shall investigate and inspect or cause to be investigated and inspected all dams or other structures which, in his or her judgment, would, by breaking away, cause loss of life or property damage. Said commissioner may require any person owning or having the care and control of any such structure to furnish him or her with such surveys, plans, descriptions, drawings and other data relating thereto and in such form and to such reasonable extent as he or she directs. Any person in possession of such pertinent information shall afford the owner and the commissioner access thereto. The commissioner shall make or cause to be made such periodic inspections of all such structures as may be necessary to reasonably insure that they are maintained in a safe condition. If, after any inspection described herein, the commissioner finds any such structure to be in an unsafe condition, he or she shall order the person owning or having control thereof to place it in a safe condition or to remove it and shall fix the time within which such order shall be carried out. The respondent to such an order shall not be required to obtain a permit under this chapter or chapter 440 or section 22a-342 or 22a-368 for any action necessary to comply with such order. If such order is not carried out within the time specified, the commissioner may carry out the actions required by the order provided the commissioner has determined that an emergency exists which presents a clear and present danger to the public safety and said commissioner shall assess the costs of such action against the person owning or having care and control of the structure. When the commissioner in his or her investigation finds that a dam or other structure should be inspected periodically in order to reduce a potential hazard to life and property, the owner of such structure shall cause such inspection to be made by a registered engineer at such intervals as are deemed necessary by the commissioner and shall submit a copy of the engineer’s finding and report to the commissioner for his or her action. If the commissioner determines as a result of an inspection that maintenance or repairs to a dam are needed to maintain the dam in a safe condition, the commissioner shall notify the owner, in writing, of such maintenance or repairs as are necessary and request the owner to undertake such repairs within the time period specified in the notice. If the owner does not undertake the necessary maintenance or repairs within the time period indicated in the notice, the commissioner may proceed to order the owner to undertake the necessary maintenance or repairs. As used in this chapter, “person” shall have the same meaning as defined in subsection (b) of section 22a-2 and “water company” shall have the same meaning as defined in section 25-32a. The commissioner shall cause a certified copy of a final order issued under this section to be recorded on the land records in the town or towns wherein the dam or such structure is located.

(b) The chief executive official of a municipality or such official’s designee may inspect a dam that is: (1) Under the jurisdiction of the commissioner, and (2) located within the boundaries of such municipality when such official or designee reasonably believes that a public safety concern exists. Inspection of any such dam owned or operated by a water company or of a dam that is a hydroelectric generating facility shall be controlled by the provisions of subsection (c) of this section. Such official or designee shall have the right to enter private property, within constitutional limits, to undertake such inspection provided such official or designee shall: (A) Notify the commissioner prior to conducting such inspection, (B) make a reasonable attempt to notify the owner of the dam prior to such inspection, and (C) file a report with the commissioner in accordance with the provisions of subsection (f) of this section.

(c) When the chief executive official of a municipality or such official’s designee reasonably believes that a public safety concern exists with a dam that is a hydroelectric power generating facility or is owned or controlled by a water company, such official shall immediately notify the commissioner and shall notify the water company in accordance with subsection (e) of this section. Such official shall not inspect a dam that is a hydroelectric power generating facility or is owned or operated by a water company unless: (1) (A) Such official has reason to believe there is public safety concerning such a dam, (B) such official has notified the commissioner and has reasonably attempted to notify the water company or the owner of the hydroelectric power generating facility pursuant to subsection (e) of this section, and (C) a representative of the water company is not available; (2) a water company official or representative of the hydroelectric power generating facility accompanies such chief executive official or such official’s designee; or (3) the water company has granted permission to such official. A report of the inspection shall be filed with the commissioner in accordance with the provisions of subsection (f) of this section.

(d) No provision of subsection (b) or (c) of this section shall restrict the right of a chief elected official or such official’s designee to enter upon or inspect water company dams, appurtenances or land under the control or ownership of such municipality.

(e) When notifying a water company or owner of a hydroelectric power generating facility pursuant to subsection (c) of this section, the chief executive official of a municipality or such official’s designee shall call the contact number that such water company or facility identifies in any emergency operation plan for such dam on file with the municipality. In the event a water company or hydroelectric power generating facility has not prepared an emergency operation plan for a dam under the ownership or control of such water company or facility, such water company or facility may file an emergency notification contact form with such municipality. Not later than October 1, 2008, the commissioner shall develop such an emergency notification contact form. When such form is filed with the municipality such municipal official shall use the information provided in the form to contact the water company or hydroelectric power generating facility pursuant to this section.

(f) A report of any inspection performed pursuant to subsection (b) or (c) of this section shall be filed with the commissioner within seven days of such inspection, except when an immediate threat to public safety is discovered in which case such report shall be filed with the commissioner immediately.

(g) The provisions of subsections (b) to (f), inclusive, of this section shall not apply to a dam licensed by the Federal Energy Regulatory Commission.

(1949 Rev., S. 4730; 1957, P.A. 364, S. 18; 1963, P.A. 271; 1971, P.A. 872, S. 131; P.A. 78-234, S. 1, 2; P.A. 92-162, S. 11, 25; P.A. 96-145, S. 5; 96-180, S. 80, 166; P.A. 98-209, S. 11; P.A. 07-61, S. 1; P.A. 11-80, S. 1.)

History: 1963 act required that owner bear responsibility for having dams, etc. which require periodic inspection, in commission’s opinion, inspected by a registered engineer; 1971 act replaced references to water resources commission with references to environmental protection commissioner; P.A. 78-234 authorized commissioner to take action if owner has failed to carry out actions ordered where there is danger to public safety and specified that municipalities are to be considered as corporations for purposes of the section; Sec. 25-111 transferred to Sec. 22a-402 in 1983; P.A. 92-162 provided that respondents to certain orders under this section are exempt from permits required under chapter 440 for actions necessary to comply with such orders; P.A. 96-145 provided for a definition of “person” and deleted redundant references to entities subsumed within the definition, deleted obsolete provisions re structures constructed prior to July 1, 1918, and deleted a provision re requests for inspection of dams and an associated fee; P.A. 96-180 changed “Said commissioner” to “The Commissioner of Environmental Protection”, effective June 3, 1996; P.A. 98-209 provided that respondents to orders under this section shall not be required to obtain certain permits in order to carry out such orders, provided for recordation of final orders and made a technical change; P.A. 07-61 designated existing provisions as Subsec. (a) and amended same to make technical changes, add provisions re notification and orders by commissioner to owners re unsafe dams and define “water company”, and added Subsecs. (b) to (g) re chief executive municipal official inspections of dams and of hydroelectric power generating facilities owned or controlled by water companies and notification procedures to water companies, filing of inspection reports and exemption for dams licensed by the Federal Energy Regulatory Commission; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

Cited. 183 C. 481.

Annotation to present section:

Cited. 197 C. 134. Inspections required to ensure safety and integrity of dams; responsible corporate officer doctrine may be used to hold corporate officers liable under section. 282 C. 645.



Section 22a-403 - (Formerly Sec. 25-112). Permits for construction. Notice and requirements for hearing.

(a) Before any person constructs, alters, rebuilds, substantially repairs, adds to, replaces or removes any such structure, such person shall apply to the commissioner for a permit to undertake such work. The application for such permit shall be in triplicate, the original of which, with necessary drawings, plans, specifications and other data, shall be submitted to the commissioner, in the form and to the extent required by him. If the commissioner finds that an application is complete, he shall (1) notify the applicant by electronic means or certified mail, return receipt requested, of his intent to grant a permit with or without terms and conditions or to deny a permit for such work, and (2) publish notice of such intention in a newspaper having a general circulation in the area in which the proposed work will take place or have effect. The commissioner shall mail or provide by electronic means notice of such intent to the chief executive officer, the inland wetland agency, and the planning, zoning and conservation commissions of each town in which the work will take place or have effect. The commissioner may hold a hearing prior to approving or denying any application if, in his discretion, the public interest will be best served thereby, and he shall hold a hearing if, within thirty days after such notice has been published, he receives a petition requesting such a hearing signed by at least twenty-five persons. Notice of such hearing shall be published at least thirty days before the hearing in a newspaper having a general circulation in the area in which the work will take place or have effect.

(b) The commissioner or the commissioner’s representative, engineer or consultant shall determine the impact of the construction work on the environment, on the safety of persons and property and on the tidal wetlands and inland wetlands and watercourses of the state in accordance with the provisions of sections 22a-28 to 22a-45, inclusive, and shall further determine the need for a fishway in accordance with the provisions of section 26-136, and shall examine the documents and inspect the site, and, upon approval thereof, the commissioner shall issue a permit authorizing the proposed construction work under such conditions as the commissioner may direct. The commissioner shall send a copy of the permit to the town clerk in any municipality in which the structure is located or any municipality which will be affected by the structure. An applicant for a permit issued under this section to construct a dam for a public drinking water supply shall notify the Commissioner of Public Health of such application. An applicant for a permit issued under this section to alter, rebuild, repair or remove an existing dam shall not be required to obtain a permit under sections 22a-28 to 22a-45a, inclusive, or section 22a-342, 22a-361 or 22a-368. An applicant for a permit issued under this section to construct a new dam shall not be required to obtain a permit under sections 22a-28 to 22a-45a, inclusive, for such construction. An applicant for a dam safety permit shall not be required to obtain approval of a certification under section 25-68d.

(1949 Rev., S. 4731; November, 1955, S. N204; 1957, P.A. 364, S. 19; 1971, P.A. 872, S. 132; P.A. 73-571, S. 8, 9; P.A. 82-134, S. 2; P.A. 83-555, S. 3; P.A. 84-127, S. 1, 4; P.A. 92-162, S. 12, 25; P.A. 93-428, S. 5, 39; P.A. 96-145, S. 6; P.A. 98-209, S. 12; P.A. 13-197, S. 2; 13-208, S. 62; 13-209, S. 8.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; P.A. 73-571 required that commissioner, his representative, the engineer or consultant determine the environmental impact of construction work on inland wetlands; P.A. 82-134 amended section to authorize the commissioner to consider the need for a fishway in issuing a permit and to specify that municipalities must obtain permits; Sec. 25-112 transferred to Sec. 22a-403 in 1983; P.A. 83-555 deleted the commissioner’s power to require a permit fee of not less than $1 nor more than $10; P.A. 84-127 added provision requiring the commissioner to publish notice of his decision in a newspaper; P.A. 92-162 divided section into Subsecs., amended Subsec. (a) to provide for notice and hearing requirements and amended Subsec. (b) to add environmental impact and public safety to determinations the commissioner must make prior to issuing a permit under this section; P.A. 93-428 amended Subsec. (b) to make minor changes in grammar, to delete a notice requirement and to require the commissioner to send a copy of any permit issued under this section to the appropriate town clerks, effective July 1, 1993; P.A. 96-145 deleted redundant references to entities subsumed within the definition of “person” and provided for permit applications to be in triplicate in Subsec. (a); P.A. 98-209 amended Subsec. (b) to exempt applicants for permits under this section from requirements to obtain certain other permits; P.A. 13-197 amended Subsec. (b) to add reference to tidal wetlands, replace references to Sec. 22a-36 with references to Sec. 22a-28, add reference to Sec. 22a-361 and add provision re applicant for a dam safety permit not to be required to obtain approval of a certification under Sec. 25-68d; P.A. 13-208 amended Subsec. (b) by adding provision re notice to Commissioner of Public Health of application to construct a dam for a public drinking water supply and by making a technical change; P.A. 13-209 amended Subsec. (a) by adding provisions re notice by electronic means.



Section 22a-404 - (Formerly Sec. 25-113). Inspection of work on dams. Filing of plans and data. Engineer’s statement.

The dam owner or his or her representative supervising the work on any dam or other like structure subject to the commissioner’s jurisdiction pursuant to this chapter shall cause the work to be inspected by a registered professional engineer licensed in the state to the extent necessary to determine whether the structure will be safe and secure. For a high or significant hazard dam, or if the commissioner determines a sensitive ecological condition exists, the commissioner may place a competent inspector on the work, and the compensation for such inspector shall be shared equally by the state and by the owner. When the work has been completed to the satisfaction of the commissioner, the owner shall file with the commissioner plans and descriptions of the work as actually constructed, together with any other pertinent data. Not later than thirty days after the date the work is completed, the dam owner shall submit to the commissioner a sworn statement from the engineer who completed such inspection. Such sworn statement shall (1) attest that such engineer inspected the work and determined the dam or like structure to be safe within the parameters of the design of such dam or like structure, (2) attest that all appurtenances to such dam or like structure were built, repaired, altered or removed in conformance with plans, specifications and drawings approved by the commissioner pursuant to a permit for construction or an order issued pursuant to section 22a-402, and (3) bear the engineer’s professional seal.

(1949 Rev., S. 4732; 1957, P.A. 364, S. 21; 1971, P.A. 872, S. 133; P.A. 13-197, S. 3.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; Sec. 25-113 transferred to Sec. 22a-404 in 1983; P.A. 13-197 replaced provision re commissioner supervising the work with provision re dam owner or his representative supervising the work, added requirement that a registered professional engineer licensed in this state inspect the work, added provision authorizing commissioner to place a competent inspector for work on a high or significant hazard dam or if a sensitive ecological condition exists and added requirement that dam owner submit a sworn statement to commissioner from engineer who completed inspection of work indicating that the structure is safe and that work was performed in accordance with plans approved by commissioner.



Section 22a-405 - (Formerly Sec. 25-114). Certificate of approval.

When an existing structure is found by the commissioner to be safe, or has been made safe pursuant to an order of the commissioner, or a new structure has been constructed to the satisfaction of the commissioner under a properly issued permit, the commissioner shall issue a certificate to the owner approving the structure but subject to such terms and conditions, if any, as the commissioner deems necessary for the protection of life and property. Such certificate shall be filed by the owner in the land records in the town or towns in which such structure is located.

(1949 Rev., S. 4733; 1957, P.A. 364, S. 22; 1971, P.A. 872, S. 134.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; Sec. 25-114 transferred to Sec. 22a-405 in 1983.

Cited. 23 CS 90.



Section 22a-406 - (Formerly Sec. 25-115). Liability of owner or operator.

Nothing in this chapter, and no order, approval or advice of the commissioner, shall relieve any owner or operator of such a structure from his legal duties, obligations and liabilities resulting from such ownership or operation. No action for damages sustained through the partial or total failure of any structure or its maintenance shall be brought or maintained against the state, the Commissioner of Energy and Environmental Protection, or his employees or agents.

(1949 Rev., S. 4734; 1957, P.A. 364, S. 23; 1971, P.A. 872, S. 135; P.A. 96-145, S. 7; P.A. 11-80, S. 1.)

History: 1971 act replaced references to water resources commission and its members with references to environmental protection commissioner; Sec. 25-115 transferred to Sec. 22a-406 in 1983; P.A. 96-145 deleted a provision which limited the state’s immunity from suit under this section for damages sustained through the partial or total failure of any structure or its maintenance by reason of the commissioner’s supervision of a structure; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-407 - (Formerly Sec. 25-116). Violations. Penalty. Injunctions.

Any person who violates any provision of this chapter, any order or permit issued by the commissioner pursuant to this chapter shall forfeit to the state a sum not exceeding one thousand dollars, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense and, in case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General, upon complaint of the commissioner, shall institute an action to recover such forfeiture and to enjoin such violation and require its correction.

(1949 Rev., S. 4735; 1957, P.A. 364, S. 24; 1971, P.A. 872, S. 136; P.A. 96-145, S. 8.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; Sec. 25-116 transferred to Sec. 22a-407 in 1983; P.A. 96-145 expanded the range of violations under this chapter, increased the penalty from $500 to $1,000 and expanded the injunctive relief available to the Attorney General under this section.



Section 22a-408 - (Formerly Sec. 25-117). Appeal.

Upon written request, any person aggrieved by any decision of the commissioner under this chapter, other than a decision under section 22a-403, shall be given a hearing by the commissioner. Any person aggrieved by any decision or order of the commissioner pursuant to the provisions of section 22a-402, 22a-405 or 22a-409 may request a hearing before the commissioner. Such request shall be submitted to the commissioner within thirty days of receipt of notice of such decision or order. The commissioner shall conduct such hearing promptly in accordance with the provisions of chapter 54. An appeal may be taken from any decision of the commissioner in accordance with the provisions of section 4-183, except such appeal shall be made returnable to the judicial district of New Britain.

(1949 Rev., S. 4736; 1957, P.A. 364, S. 25; 1971, P.A. 870, S. 80; 872, S. 137; P.A. 76-436, S. 599, 681; P.A. 77-603, S. 109, 125; P.A. 78-280, S. 58, 127; P.A. 84-127, S. 2, 4; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-162, S. 13, 25; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-209, S. 13; P.A. 99-215, S. 24, 29.)

History: 1971 acts replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable and replaced references to water resources commission with references to environmental protection commissioner; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous provision re appeals with requirement that appeals be made in accordance with Sec. 4-183 but retained venue in county or judicial district where structure is located; P.A. 78-280 changed venue to judicial district of Hartford-New Britain; Sec. 25-117 transferred to Sec. 22a-408 in 1983; P.A. 84-127 added provisions re hearings requested pursuant to orders or decisions pursuant to Secs. 22a-402, 22a-403, 22a-405, and 22a-409; P.A. 88-230 replaced “judicial district of Hartford-New Britain at Hartford” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 92-162 deleted provision for hearing requested pursuant to decision taken under Sec. 22a-403; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-209 made technical changes; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 22a-409 - (Formerly Sec. 25-118). Survey and maps. Owners recording on land records. Standardized form. Registration of dams and similar structures. Inspection of dams by owner or commissioner. Notice for inspection.

(a) The commissioner shall cause a survey and maps to be made of each town showing the location of any dams or similar structures within such town, and shall file a copy of such map with the town clerk. On and after October 1, 2007, the owner of real property where a high hazard or significant hazard dam is located shall cause to be recorded on the land records in the municipality where the property is located a document that identifies the existence of the dam and whether the dam is categorized as a high hazard dam or a significant hazard dam. The commissioner shall publish a standardized form to be used for such purposes.

(b) The owner of any dam or similar structure that, by failing, may endanger life or property and that is not already registered shall register on or before October 1, 2015, with the Commissioner of Energy and Environmental Protection on a form prescribed by the commissioner, the location and dimensions of such dam or structure and such other information as the commissioner may require. Any information reported on such form that the commissioner cannot otherwise independently obtain shall not be used by the commissioner to order the payment of a civil penalty pursuant to section 22a-6d or 22a-407 provided such form is submitted to the commissioner on or before October 1, 2015. The fee for registration shall be as follows: (1) Dams or similar structures five feet or more in height but less than fifteen feet, fifty dollars; (2) dams or similar structures fifteen feet or more in height but less than twenty-five feet, one hundred dollars; and (3) dams or similar structures twenty-five feet or more in height, two hundred dollars. Dams or similar structures less than five feet in height shall be registered without fee. As used in this subsection, “height” means the vertical distance from the crest of a dam or similar structure to the downstream toe of such dam or similar structure. The owner of any dam or similar structure shall notify the commissioner by registered or certified mail, return receipt requested, of a transfer of ownership of such dam or similar structure not later than ten days after the date of such transfer.

(c) The commissioner shall notify the owner of any dam or similar structure registered pursuant to subsection (b) of this section, in writing, by certified mail, return receipt requested, not later than January fifteenth of any year in which inspection of such dam is due. Such notice shall identify the classification of such dam, as set forth in the regulations adopted pursuant to this subsection, and include a statement of the frequency for such inspection, as set forth in such regulations. Upon receipt of such timely notification by the commissioner, the owner of any such dam or similar structure shall cause such structure to be inspected in accordance with the regulations adopted pursuant to this subsection by a registered professional engineer licensed in the state and shall, not later than March fifteenth of the following year, submit the results of such inspection to the commissioner on a form prescribed by the commissioner. The commissioner shall periodically inspect dams registered pursuant to subsection (b) of this section for quality assurance when an owner fails to undertake a regularly scheduled inspection and as necessary after a flood event. The fee for any such inspection shall be six hundred sixty dollars until such time as regulations are adopted concerning such inspection fees. Any dam which impounds less than three acre-feet of water or any dam which the commissioner finds has a potential for negligible damage in the event of a failure, after an initial inspection, shall be exempt from the provisions of this subsection except upon determination by the commissioner that such dam poses a unique hazard. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 establishing (1) a schedule for the frequency of and procedures for inspection of dams, (2) the inspection fees for inspections undertaken by the department, sufficient to cover the reasonable cost of such inspections, (3) procedures for registration and criteria for waiver of registration and inspection fees, and (4) criteria for determining whether a dam has a potential for negligible damage in the event of a failure.

(November, 1955, S. N205; 1957, P.A. 364, S. 20; 1971, P.A. 872, S. 138; June Sp. Sess. P.A. 83-38, S. 1; P.A. 86-30, S. 1, 2; P.A. 90-231, S. 10, 28; P.A. 91-369, S. 16, 36; June 30 Sp. Sess. P.A. 03-6, S. 133; P.A. 07-61, S. 2; June Sp. Sess. P.A. 09-3, S. 421; P.A. 11-80, S. 1; P.A. 13-197, S. 4.)

History: 1971 act replaced water resources commission with commissioner of environmental protection; Sec. 25-118 transferred to Sec. 22a-409 in 1983; June Sp. Sess. P.A. 83-38 clarified that the provisions of the new Subsec. (a) applied to dams and similar structures within a town, added Subsec. (b) requiring the owner of a dam or similar structure to provide certain information concerning such structures to the commissioner of environmental protection by registering with the commissioner by July 1, 1984, and added Subsec. (c) requiring the commissioner of environmental protection to adopt regulations governing the periodic inspection of those dams registered pursuant to Subsec. (b); P.A. 86-30 amended Subsec. (c) by adding exemption for dams with a potential for negligible damage in the case of a failure and requiring the commissioner to adopt regulations re criteria for negligible damage; P.A. 90-231 amended Subsec. (c) to require an inspection fee and provided that on and after July 1, 1992, the fee shall be prescribed by regulations; P.A. 91-369 amended Subsec. (c) to restate commissioner’s authority to adopt regulations setting the fees required by this section and to increase inspection fee from $250 to $350; June 30 Sp. Sess. P.A. 03-6 increased registration and inspection fees by 50% in Susecs. (b) and (c), made a technical change in Subsec. (c), and deleted provisions in Subsec. (c) re amount of fees prescribed by regulation, effective August 20, 2003; P.A. 07-61 added provision in Subsec. (a) requiring owner of property where high hazard or significant hazard dam is located to record document identifying its existence on land records and requiring commissioner to publish standardized form; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase fee from $525 to $660; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-197 amended Subsec. (b) by adding provision re owner of a dam that, by failing, may endanger life or property and that is not already registered shall register on or before October 1, 2015, adding provision re inability of commissioner to use information reported on form that is not otherwise independently verifiable to order payment of a civil penalty and adding provision requiring owner of a dam to notify commissioner of any transfer of ownership of the dam not later than 10 days after such transfer, amended Subsec. (c) by adding provision requiring commissioner to notify owner of any registered dam of due date for inspection of such dam, adding provision requiring such notice to include the classification and frequency for inspection of such dam, adding requirement that owner of the dam cause the dam to be inspected by a registered professional engineer, adding requirement that owner submit a copy of such inspection to commissioner, adding provision authorizing commissioner to inspect dams for quality assurance when owner fails to undertake regular inspections and adding provision re inspection fee of $660 until such time as regulations are adopted concerning inspection fees, and made technical changes.



Section 22a-410 - (Formerly Sec. 25-119). Chapter not to limit power of other authority.

This chapter shall not be construed to prevent any other state authority from carrying out its legal duties.

(1949 Rev., S. 4737.)

History: Sec. 25-119 transferred to Sec. 22a-410 in 1983.



Section 22a-411 - General permits for minor activities. Procedures. Individual permits. Notice. Regulations.

(a) The commissioner may issue a general permit for any minor activity regulated under sections 22a-401 to 22a-410, inclusive, except for any activity covered by an individual permit, if the commissioner determines that such activity would cause minimal environmental effects when conducted separately and would cause only minimal cumulative environmental effects. Such activities may include routine maintenance and routine repair of any dam, dike, reservoir or other similar structure or the removal of any dam to improve fish passage or to provide other ecological benefits. Any person conducting an activity for which a general permit has been issued shall not be required to obtain an individual permit under sections 22a-36 to 22a-45a, inclusive, or section 22a-342, 22a-368 or 22a-403, except as provided in subsection (c) of this section. A general permit shall clearly define the activity covered thereby and may include such conditions and requirements as the commissioner deems appropriate, including, but not limited to, management practices and verification and reporting requirements. The general permit may require any person conducting any activity under the general permit to report, on a form prescribed by the commissioner, such activity to the commissioner before it shall be covered by the general permit. The commissioner shall prepare, and shall annually amend, a list of holders of general permits under this section, which list shall be made available to the public.

(b) Notwithstanding any other procedures specified in sections 22a-401 to 22a-410, inclusive, any regulation adopted thereunder, and chapter 54, the commissioner may issue, revoke, suspend or modify a general permit in accordance with the following procedures: (1) The commissioner shall publish in a newspaper having a substantial circulation in the affected area or areas notice of intent to issue a general permit; (2) the commissioner shall allow a comment period of thirty days following publication of such notice during which interested persons may submit written comments to the commissioner and the commissioner shall hold a public hearing if, within said comment period, he receives a petition signed by at least twenty-five persons; (3) the commissioner may not issue the general permit until after the comment period; and (4) the commissioner shall publish notice of any issued permit in a newspaper having substantial circulation in the affected area or areas. Any person may request that the commissioner issue, modify or revoke a general permit in accordance with the provisions of this subsection.

(c) Subsequent to the issuance of a general permit, the commissioner may require any person to obtain an individual permit under the provisions of sections 22a-401 to 22a-410, inclusive, for all or any portion of the activities covered by the general permit, if in the commissioner’s judgment the purposes and policies of said sections would be best served by requiring an application for an individual permit. The commissioner may require an individual permit under this subsection only if the affected person has been notified in writing that an individual permit is required. The notice shall include a brief statement of the reasons for the decision and a statement that upon the date of issuance of such notice the general permit as it applies to the individual activity will terminate.

(d) Any general permit issued under this section may require that any person intending to conduct an activity covered by such general permit give written notice of such intention to the inland wetlands agency, zoning commission, planning commission or combined planning and zoning commission, and conservation commission of any municipality which will or may be affected by such activity, and to the department which shall make such notices available to the public. The general permit shall specify the information which must be contained in the notice.

(e) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(P.A. 91-263, S. 6, 8; P.A. 92-162, S. 18, 25; P.A. 98-209, S. 14; P.A. 07-61, S. 3; P.A. 08-124, S. 25; P.A. 13-197, S. 6.)

History: P.A. 92-162 amended Subsec. (d) to provide that any person may submit comments to the commissioner concerning regulated activities permitted under this section prior to commencement of such activities and changed the deadline for such comments from 30 days prior to such commencement to 25 days; P.A. 98-209 amended Subsec. (a) to exempt general permittees from certain other permit requirements, and amended Subsecs. (a), (c) and (d) to make technical changes; P.A. 07-61 deleted provision in Subsec. (a) re construction if structure presents low or negligible safety hazards; P.A. 08-124 made a technical change in Subsec. (a), effective June 2, 2008; P.A. 13-197 amended Subsec. (a) to add provision re removal of dam to improve fish passage or provide other ecological benefits, made technical changes in Subsecs. (b) and (c) and amended Subsec. (d) to change “shall” to “may” re written notice required by general permit and to delete provision re 60-day period before initiating activity and provision re submittal of written comments to commissioner.



Section 22a-411a - Emergency action plan for high or significant hazard dam. Regulations.

After the Commissioner of Energy and Environmental Protection’s adoption of regulations pursuant to this section, the owner of any high or significant hazard dam or similar structure shall develop and implement an emergency action plan. The emergency action plan shall be updated every two years and copies shall be filed with the Commissioner of Energy and Environmental Protection and the chief executive officer of any municipality that would potentially be affected in the event of an emergency. The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, establishing the requirements for such emergency action plans, including, but not limited to, (1) criteria and standards for inundation studies and inundation zone mapping; (2) procedures for monitoring the dam or structure during periods of heavy rainfall and runoff, including personnel assignments and features of the dam to be inspected at given intervals during such periods; and (3) a formal notification system to alert appropriate local officials who are responsible for the warning and evacuation of residents in the inundation zone in the event of an emergency.

(P.A. 13-197, S. 5.)






Chapter 446k - Water Pollution Control

Section 22a-416 - (Formerly Sec. 25-26). Pollution of waterways. Qualifications of operators. Delegation of authority.

(a) The Commissioner of Energy and Environmental Protection shall examine all existing or proposed disposal systems, and shall compel their operation in a manner which shall conserve and protect the natural resources and environment of Connecticut and protect the public health, safety and welfare.

(b) No disposal system shall be built or operated until the plan or design of the same and the method of operation thereof have been filed with said commissioner and approved by him, and no such system or facility shall be extended or replaced, until the plan for the same has been approved by him. This subsection shall not apply to any disposal system treating a discharge for which a permit has been issued under section 22a-430 or 22a-430b.

(c) The commissioner may, by regulations adopted in accordance with the provisions of chapter 54, delegate to municipalities or regional sewer authorities the authority to review and approve plans and specifications for the design and construction of sanitary sewers. Such regulations may include, but not be limited to, provisions for (1) minimum design and construction requirements, (2) the retention of such authority by the commissioner for certain types of facilities or environmentally sensitive areas, and (3) the identity of municipalities and regional sewer authorities to which such authority is delegated.

(d) As used in this section the terms “class I”, “class II”, “class III” and “class IV” mean the classifications of wastewater treatment plants provided for in regulations adopted by the Department of Energy and Environmental Protection. The Commissioner of Energy and Environmental Protection may establish requirements for the presence of approved operators at pollution abatement facilities. Applicants for class I and class II certificates shall only be required to pass the relevant standardized national examination prepared by the Association of Boards of Certification for Wastewater Treatment Facility Operators. Applicants for class III and class IV certificates shall only be required to pass the relevant standardized national examination prepared by the Association of Boards of Certification for Wastewater Treatment Facility Operators supplemented with additional questions submitted by the commissioner to such board. Operators with certificates issued by the commissioner prior to May 16, 1995, shall not be required to be reexamined. The commissioner shall administer and proctor the examination of all applicants. The qualifications of the operators at such facilities shall be subject to the approval of the commissioner. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, requiring all operators at pollution abatement facilities to satisfactorily complete, on a regular basis, a state-certified training course, which may include training on the type of municipal pollution abatement facility at which the operator is employed and training concerning regulations promulgated during the preceding year. Any applicant for certification who passed either the examination prepared and administered on December 8, 1994, by the commissioner or the examination prepared by the Association of Boards of Certification for Wastewater Treatment Facility Operators and administered on December 8, 1994, by the commissioner shall be issued the appropriate certificate in accordance with the regulations adopted under this section.

(1949 Rev., S. 4034; 1957, P.A. 364, S. 10; February, 1965, P.A. 385, S. 1; 508; 1967, P.A. 656, S. 66; 1969, P.A. 307; 1971, P.A. 688, S. 1; 845, S. 16; 872, S. 74; P.A. 73-555, S. 2, 10; P.A. 86-239, S. 5, 14; P.A. 90-69; 90-301, S. 2, 8; P.A. 93-428, S. 22, 39; P.A. 94-89, S. 9; P.A. 95-34, S. 1, 2; P.A. 11-80, S. 1.)

History: 1965 acts substituted commissioner of health for state department of health, gave commissioner power to examine refuse disposal areas, required that their plan and design be filed with commissioner, and required that methods of operation of disposal plants and areas be approved; 1967 act specified that plan or design and method of operation be approved by commissioner; 1969 act substituted “volume reduction” plants and areas for “disposal” plants and areas, required that qualifications of operators of such plants be subject to approval of health department and referred to “chapter 474a” rather than “part I”; 1971 acts clarified that sewage discharge points which may directly or indirectly cause pollution be investigated, deleted references to refuse volume reduction plants and areas, transferred duties of commissioner and department of health and of water resources commission to commissioner of environmental protection and deleted necessity for approval to build systems or plants and qualifying phrase characterizing systems or plants requiring approval as those “the effluent or discharge from which may directly or indirectly mingle or come into contact with the waters of the state”; P.A. 73-555 replaced references to sewage systems and plants with references to pollution abatement systems and plants, required operation of systems so as to conserve and protect natural resources and environment and public safety and welfare and deleted prohibition against discharge of “sewage prejudicial to the public health” into waters of the state, essentially rephrasing provisions for economy of expression; Sec. 25-26 transferred to Sec. 22a-416 in 1983; P.A. 86-239 deleted provision requiring commissioner to investigate points of existing or potential discharges which may cause water pollution; P.A. 90-69 added Subsec. (b) authorizing the delegation of certain authority to municipal and regional sewer authorities; P.A. 90-301 added Subsec. (c) re qualifications of approved operators; P.A. 93-428 made part of the former Subsec. (a) into a new Subsec. (b), adding exemptions from this section for certain disposal systems, and relettered former Subsecs. (b) and (c) accordingly, effective July 1, 1993; P.A. 94-89 added provision in Subsec. (d) requiring relevant national examination for operators; P.A. 95-34 amended Subsec. (d) to provide for qualifications of different classes of operators and to delete authority of the commissioner to adopt regulations re testing of facility operators, effective May 16, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

Cited. 176 C. 33.

Right of property owner to collect damages for town nuisance not affected. 30 CS 401.

Annotation to present section:

Cited. 218 C. 703.



Section 22a-417 - (Formerly Sec. 25-26a). Discharge of sewage into tributaries of water supply impoundments or Salmon River.

(a) No person or municipality shall discharge any sewage into any waters of the state which are tributary to an existing water supply impoundment or any proposed water supply impoundment identified in the long-range plan for management of water resources prepared and adopted pursuant to section 22a-352.

(b) No person or municipality shall discharge into the Salmon River or any of its tributaries any sewage or any other effluent which is less than tertiary treated.

(1971, P.A. 191, S. 1–4; P.A. 73-555, S. 3, 10.)

History: P.A. 73-555 deleted former Subsecs. (a) and (b) which had defined “person” and prohibited discharge in Class A waters sewage or other effluent “which is less than tertiary treated”, inserting new Subsec. (a) prohibitions, relettered Subsec. (c) as (b) and included municipalities in applicability and deleted Subsec. (d) providing penalty under Sec. 25-31 for violations; Sec. 25-26a transferred to Sec. 22a-417 in 1983.



Section 22a-418 - (Formerly Sec. 25-27). Complaints concerning pollution of waters; investigation; orders.

Section 22a-418 is repealed.

(1949 Rev., S. 4036; 1971, P.A. 688, S. 2; 872, S. 75; P.A. 77-614, S. 323, 610; P.A. 86-239, S. 13, 14.)



Section 22a-422 - (Formerly Sec. 25-54a). Declaration of policy.

It is found and declared that the pollution of the waters of the state is inimical to the public health, safety and welfare of the inhabitants of the state, is a public nuisance and is harmful to wildlife, fish and aquatic life and impairs domestic, agricultural, industrial, recreational and other legitimate beneficial uses of water, and that the use of public funds and the granting of tax exemptions for the purpose of controlling and eliminating such pollution is a public use and purpose for which public moneys may be expended and tax exemptions granted, and the necessity and public interest for the enactment of this chapter and the elimination of pollution is hereby declared as a matter of legislative determination.

(1967, P.A. 57, S. 1.)

History: Sec. 25-54a transferred to Sec. 22a-422 in 1983.

Cited. 170 C. 31.

Annotations to present section:

Cited. 216 C. 436; 226 C. 358; Id., 737; 237 C. 135; 241 C. 466.



Section 22a-423 - (Formerly Sec. 25-54b). Definitions.

As used in this chapter: “Commissioner” means the Commissioner of Energy and Environmental Protection or his designated agent; “waters” means all tidal waters, harbors, estuaries, rivers, brooks, watercourses, waterways, wells, springs, lakes, ponds, marshes, drainage systems and all other surface or underground streams, bodies or accumulations of water, natural or artificial, public or private, which are contained within, flow through or border upon this state or any portion thereof; “wastes” means sewage or any substance, liquid, gaseous, solid or radioactive, which may pollute or tend to pollute any of the waters of the state; “sewage” means human and animal excretions and all domestic and such manufacturing wastes as may tend to be detrimental to the public health; “pollution” means harmful thermal effect or the contamination or rendering unclean or impure or prejudicial to public health of any waters of the state by reason of any wastes or other material discharged or deposited therein by any public or private sewer or otherwise so as directly or indirectly to come in contact with any waters; “rendering unclean or impure” means any alteration of the physical, chemical or biological properties of any of the waters of the state, including, but not limited to, change in odor, color, turbidity or taste; “harmful thermal effect” means any significant change in the temperature of any waters resulting from a discharge therein, the magnitude of which temperature change does or is likely to render such waters harmful, detrimental or injurious to public health, safety or welfare, or to domestic, commercial, industrial, agricultural, recreational or other legitimate beneficial uses, or to livestock, wild animals, birds, fish or other aquatic life; “person” means any individual, partnership, association, firm, limited liability company, corporation or other entity, except a municipality, and includes the federal government, the state or any instrumentality of the state, and any officer or governing or managing body of any partnership, association, firm or corporation or any member or manager of a limited liability company; “community pollution problem” means the existence of pollution which, in the sole discretion of the commissioner, can best be abated by the action of a municipality; “municipality” means any metropolitan district, town, consolidated town and city, consolidated town and borough, city, borough, village, fire and sewer district, sewer district and each municipal organization having authority to levy and collect taxes or make charges for its authorized function; “discharge” means the emission of any water, substance or material into the waters of the state, whether or not such substance causes pollution; “pollution abatement facility” means any equipment, plant, treatment works, structure, machinery, apparatus or land, or any combination thereof, acquired, used, constructed or operated for the storage, collection, reduction, recycling, reclamation, disposal, separation or treatment of water or wastes, or for the final disposal of residues resulting from the treatment of water or wastes, including, but not limited to: Pumping and ventilating stations, facilities, plants and works; outfall sewers, interceptor sewers and collector sewers; and other real or personal property and appurtenances incident to their use or operation; “potable drinking water” means drinking water from an existing water supply for which treatment is provided or an alternative supply, which the Commissioner of Public Health determines does not create an unacceptable risk of injury to the health or safety of those persons using such water as a public or private source of water for drinking or other personal or domestic uses. In making such determination, the Commissioner of Public Health shall balance all relevant and substantive facts and inferences and shall not be limited to a consideration of available statistical analysis but shall consider all the evidence presented and any factor related to human health risks; “disposal system” means a system for disposing of or eliminating wastes, either by surface or underground methods, and includes sewage systems, pollution abatement facilities, disposal wells and other systems; “federal Water Pollution Control Act” means the federal Water Pollution Control Act, 33 USC Section 466 et seq., including amendments thereto and regulations thereunder; “order to abate pollution” includes an order to abate existing pollution or to prevent reasonably anticipated sources of pollution; “federal Safe Drinking Water Act” means the federal Safe Drinking Water Act, 42 USC, Section 300f et seq., including amendments thereto and regulations thereunder; “monitoring system” means a system or method for measuring the quality or quantity of a discharge or its impact on the waters of the state. Such system or method shall provide for any means the commissioner reasonably deems necessary to assure the security of the system and the accuracy of monitoring results, including, but not limited to, automatic monitoring; “effluent limitation” means any restriction, established by the commissioner by regulations adopted in accordance with the provisions of chapter 54, on quantities, rates or concentrations of chemical, physical, biological and other constituents which are discharged into the waters of the state and established by permit, schedule of compliance or administrative order; “economic benefit” includes the amount of any savings resulting from avoided or delayed expenditures as a result of noncompliance with the effluent limitations of a permit to discharge into the waters of the state, and includes capital or one-time expenditures, operating costs, maintenance costs and any other benefits resulting from noncompliance; “persistent violator” means any person or municipality which holds a permit to discharge into the waters of the state and which has exceeded any effluent limitation by a factor of one and one-half or more for four out of six consecutive reporting periods.

(1967, P.A. 57, S. 2; 1971, P.A. 872, S. 79; P.A. 73-555, S. 4, 10; P.A. 77-416; P.A. 80-15; P.A. 81-176, S. 4, 7; P.A. 82-240, S. 2, 3; P.A. 84-81, S. 2; P.A. 85-407, S. 3, 9; P.A. 86-82, S. 1, 5; 86-420, S. 10, 12; P.A. 88-118, S. 2, 3; P.A. 90-222, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-79, S. 101, 189; 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: 1971 act replaced definition of “commission”, i.e. water resources commission, with definition of “commissioner”, i.e. commissioner of environmental protection and redefined “pollution” to specifically include that which is “prejudicial to public health”; P.A. 73-555 extended applicability of definitions to include part II of chapter 474 and defined “sewage”; P.A. 77-416 included subsurface sewage systems in definition of “pollution abatement facility”; P.A. 80-15 redefined “person” to include the federal government, the state and instrumentalities of the state; P.A. 81-176 defined the Federal Safe Drinking Water Act; P.A. 82-240 defined “potable drinking water”; Sec. 25-54b transferred to Sec. 22a-423 in 1983; P.A. 84-81 revised the definition of potable drinking water by eliminating requirement that alternative supply be provided at the boundary line of the affected property; P.A. 85-407 redefined “potable drinking water” to eliminate the reference to drinking water standards established by the commissioner of health services and to add provision re determination by said commissioner that water does not create an unacceptable risk of injury to users; P.A. 86-82 defined “monitoring system”; P.A. 86-420 redefined “pollution abatement facility”; P.A. 88-118 added an agent designated by the commissioner to the definition of commissioner; P.A. 90-222 defined “effluent limitation”, “economic benefit” and “persistent violator”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-79 redefined “person” to include a limited liability company and any member or manager of a limited liability company, effective May 31, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

Former statute cited. 148 C. 586. Cited. 170 C. 31.

Annotation to present section:

Cited. 226 C. 358.



Section 22a-424 - (Formerly Sec. 25-54c). Powers and duties of commissioner.

The commissioner shall have the following powers and duties:

(a) To exercise general supervision of the administration and enforcement of this chapter;

(b) To develop comprehensive programs for the prevention, control and abatement of new or existing pollution of the waters of the state;

(c) To advise, consult and cooperate with other agencies of the state, the federal government, other states and interstate agencies and with affected groups, political subdivisions and industries in furtherance of the purposes of this chapter. Such powers and duties shall include receiving information provided by the United States Environmental Protection Agency, which if subject to a claim of confidentiality pursuant to the federal Freedom of Information Act of 1976 (5 USC 552) and regulations adopted thereunder, shall be kept confidential by the commissioner notwithstanding any of the provisions of section 1-210 to the contrary;

(d) To submit plans for the prevention and control of water pollution and to render reports and accounts to the Administrator of the Environmental Protection Agency and to any other federal officer or agency on such forms containing such information as the said Administrator or any other federal officer or agency, may reasonably require, in order to qualify the state and its municipalities for grants from the United States government;

(e) To encourage, participate in or conduct studies, investigations, research and demonstrations, and collect and disseminate information, relating to water pollution and the causes, prevention, control and abatement thereof;

(f) To issue, modify or revoke orders prohibiting or abating pollution of the waters of the state, or requiring the construction, modification, extension or alteration of pollution abatement facilities or monitoring systems, or any parts thereof, or adopting such other remedial measures as are necessary to prevent, control or abate pollution;

(g) To hold such hearings as may be required under the provisions of this chapter and the federal Water Pollution Control Act or other applicable federal law, for which he shall have the power to issue notices by certified mail, administer oaths, take testimony and subpoena witnesses and evidence;

(h) To require the submission of plans, specifications and other necessary data for, and inspect the construction of, pollution abatement facilities and monitoring or disposal systems in connection with the issuance of such permits or approvals as may be required by this chapter and the federal Water Pollution Control Act;

(i) To issue, continue in effect, revoke, transfer, modify or deny permits, under such conditions as he may prescribe, for the discharge of any water, substance or material into the waters of the state, or orders for or approval of the installation, modification or operation of pollution abatement facilities or monitoring systems;

(j) To require proper maintenance and operation of monitoring and disposal systems;

(k) To exercise all incidental powers necessary to carry out the purposes of this chapter and the federal Water Pollution Control Act;

(l) To adopt regulations in accordance with the provisions of chapter 54 to implement this chapter and to comply with the federal Water Pollution Control Act and the federal Safe Drinking Water Act;

(m) Either on his own initiative or upon complaint, to investigate or order the person who caused or reasonably may be expected to cause the pollution to investigate all points of existing or potential waste discharge which may directly or indirectly result in pollution of the waters of the state provided upon written complaint by the Commissioner of Public Health, the chief executive officer of a municipality, the warden or any of the burgesses of a borough, a committeeman of a fire district or a local or district director of health, the commissioner shall investigate or order the person who caused or reasonably may be expected to cause the pollution to investigate all points of existing or potential waste discharges which may directly or indirectly result in pollution of the waters of the state.

(1967, P.A. 57, S. 3; 1971, P.A. 872, S. 80; P.A. 73-38, S. 1, 8; P.A. 83-133; P.A. 84-219, S. 1, 4; P.A. 86-82, S. 2, 5; 86-239, S. 6, 14; P.A. 93-381, S. 9, 39; P.A. 94-205, S. 4; P.A. 95-218, S. 11, 24; 95-257, S. 12, 21, 58.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; P.A. 73-38 replaced references to U.S. Secretary of the Interior and Federal Water Pollution Control administration with references to administrator of the Environmental Protection Agency and added references to part II of chapter 474a and to the Federal Water Pollution Control Act; Sec. 25-54c transferred to Sec. 22a-424 in 1983 and references to part II of chapter 474a deleted reflecting incorporation of those sections in this chapter; P.A. 83-133 amended Subdiv. (c) by authorizing the commissioner to keep confidential water pollution information received from the United States Environmental Protection Agency if such information is confidential under federal law, even if it would be available under state law; P.A. 84-219 added Subdiv. (l) authorizing the commissioner to adopt regulations; P.A. 86-82 amended Subdiv. (i) by authorizing the commissioner to consider prior violations and added references to monitoring systems throughout section; P.A. 86-239 added Subdiv. (m) concerning investigations; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-205 amended Subdiv. (i) to delete a provision re review of permit applicant’s compliance history; P.A. 95-218 amended Subdiv. (i) to authorize the commissioner to transfer permits; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 22a-6m re review of permit applicant’s compliance history.

Cited. 170 C. 31.

Annotations to present section:

Cited. 206 C. 65; 226 C. 358; Id., 737; Id., 792; 241 C. 466.

Cited. 21 CA 91.



Section 22a-424a - Map of anticipated sewer overflows. Notice of unanticipated sewage spills.

(a) For the purposes of this section:

(1) “Sewage treatment plant or collection system” means any sewage treatment plant, water pollution control facility, related pumping station, collection system or other public sewage works;

(2) “Sewage spill” means the diversion of wastes from any portion of a sewage treatment plant or collection system in this state that reasonably initiates public health, safety or welfare concerns, or environmental concerns; and

(3) “Combined sewer” means structures which are designed to convey both sanitary and storm sewage, and allow the overflow of such combined sewage, untreated, to the waters of the state during periods of high flows.

(b) On and after July 1, 2013, the Commissioner of Energy and Environmental Protection shall post, on the department’s Internet web site, a map of the state indicating the combined sewer overflows anticipated to occur during certain storm events. The web site may include the following relevant information about the overflows: (1) Location, anticipated duration and extent; (2) reasonable public health, safety or environmental concerns; and (3) public safety precautions that should be taken.

(c) On and after July 1, 2014, the Commissioner of Energy and Environmental Protection shall post, on the department’s Internet web site, notice of unanticipated sewage spills and waters of the state that have chronic and persistent sewage contamination that represents a threat to public health, as determined by the Commissioner of Energy and Environmental Protection in consultation with the Commissioner of Public Health. Any notice posted pursuant to this subsection may contain the following relevant information as best determined from the reported sewage spill incident: (1) The estimated volume of discharge; (2) the level of treatment of the discharge; (3) the date and time the incident occurred; (4) the location of the discharge; (5) the estimated or actual time the discharge ceased; (6) the geographic area impacted by the discharge; (7) the steps taken to contain the discharge; (8) reasonable public health, safety or welfare concerns or environmental concerns; and (9) public safety precautions that should be taken.

(d) The Commissioner of Energy and Environmental Protection shall consult with the Commissioner of Public Health, operators of sewage treatment plant or collection systems and state and local environmental and health agencies when developing the notice required by subsection (c) of this section.

(P.A. 12-11, S. 1.)

History: P.A. 12-11 effective July 1, 2012.



Section 22a-425 - (Formerly Sec. 25-54d). Records.

The commissioner may require any person or municipality to maintain such records relating to pollution, possible pollution or the operation of pollution abatement facilities as he deems necessary to carry out the provisions of this chapter and the federal Water Pollution Act. The commissioner or his authorized representative shall have access to such records, and may examine and copy any such records or memoranda pertaining thereto, or shall be furnished copies of such records on request.

(1967, P.A. 57, S. 4; 1971, P.A. 872, S. 81; P.A. 73-38, S. 2, 8.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner and deleted provisions authorizing commissioner’s representatives to enter property for the purpose of securing information and protecting confidentiality of information relating to trade secrets; P.A. 73-38 added reference to part II of chapter 474a and Federal Water Pollution Control Act; Sec. 25-54d transferred to Sec. 22a-425 in 1983 and reference to part II of chapter 474 deleted reflecting incorporation of those sections in this chapter.

Cited. 170 C. 31.



Section 22a-426 - (Formerly Sec. 25-54e). Standards of water quality.

(a) The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54 to establish standards of water quality applicable to the various waters of the state or portions thereof. Such standards shall be consistent with the federal Water Pollution Control Act and shall be for the purpose of qualifying the state and its municipalities for available federal grants and for the purpose of providing clear and objective public policy statements of a general program to improve the water resources of the state; provided no standard of water quality adopted shall plan for, encourage or permit any wastes to be discharged into any of the waters of the state without having first received the treatment available and necessary for the elimination of pollution. Such standards of quality shall: (1) Apply to interstate waters or portions thereof within the state; (2) apply to such other waters within the state as the commissioner may determine is necessary; (3) protect the public health and welfare and promote the economic development of the state; (4) preserve and enhance the quality of state waters for present and prospective future use for public water supplies, propagation of fish and aquatic life and wildlife, recreational purposes and agricultural, industrial and other legitimate uses; (5) be consistent with health standards as established by the Department of Public Health. Notwithstanding the thirty-day-notice requirement prescribed by subsection (a) of section 4-168, the department shall provide a notice not later than ninety days prior to proposing any regulation in accordance with this section, including, but not limited to, notice of the availability of the underlying documentation that forms the basis for the standards sought to be adopted, amended or repealed by such proposed regulation.

(b) The commissioner shall establish the effective date of the adoption, amendment or repeal of standards of water quality, subject to the provisions of subdivision (1) of section 22a-6. Notice of such adoption, amendment or repeal shall be published in the Connecticut Law Journal upon acceptance thereof by the federal government.

(c) The commissioner shall monitor the quality of the subject waters to demonstrate the results of his program to abate pollution.

(d) The state’s water quality standards, including the surface and ground water classifications, in effect on February 28, 2011, shall remain in full force and effect, unless modified in accordance with subsections (a), (e), (f) and (g) of this section. On or after March 1, 2011, the commissioner may reclassify surface or ground waters within the state in accordance with the procedures specified in subsections (e), (f) and (g) of this section.

(e) Notwithstanding the provisions of subsection (a) of this section and chapter 54, the following procedures shall apply to any surface or ground water reclassification initiated by the commissioner: (1) The commissioner shall hold a public hearing in accordance with subdivision (3) of subsection (f) of this section. Such public hearing shall not be considered a contested case pursuant to chapter 54; (2) notice of such hearing specifying the surface or ground waters for which reclassification is proposed and the time, date and place of such hearing and how members of the public may obtain additional information regarding such reclassification shall be published once in a newspaper having a substantial circulation in the affected area at least thirty days before such hearing; and (3) such notice shall also be given by certified mail to the chief executive officer of each municipality in which the water affected by such reclassification is located with a copy to the director of health of each municipality, at least thirty days prior to the hearing. Following the public hearing, the commissioner shall provide notice of the reclassification decision in the Connecticut Law Journal and to the chief elected official and the director of health of each municipality in which the water affected by such reclassification is located.

(f) Notwithstanding the provisions of subsection (a) of this section and chapter 54, the following procedures shall apply to any surface or groundwater reclassification requested by a person other than the commissioner: (1) Any person seeking a reclassification shall apply to the commissioner on forms prescribed by the commissioner and shall provide the information required by such forms; (2) at least thirty days before the hearing specified in subdivision (3) of this subsection, the commissioner shall publish or cause to be published, at the expense of the person seeking a reclassification, once in a newspaper having a substantial circulation in the affected area (A) the name of the person seeking a reclassification, (B) an identification of the surface or ground waters affected by such reclassification, (C) notice of the commissioner’s tentative determination regarding such reclassification, (D) how members of the public may obtain additional information regarding such reclassification, and (E) the time, date and place of a public hearing regarding such reclassification. Any such notice shall also be given by certified mail to the chief executive officer of each municipality in which the water affected by such reclassification is located, with a copy to the director of health of each municipality, at least thirty days before the hearing; (3) the commissioner shall conduct a public hearing regarding any tentative determination to reclassify surface or ground waters. Such public hearing shall not be considered a contested case pursuant to chapter 54, but shall be conducted in a manner which affords all interested persons reasonable opportunity to provide oral or written comments. The commissioner shall maintain a recording of the hearing; and (4) following the public hearing, the commissioner shall provide notice of the reclassification decision in the Connecticut Law Journal and to the chief elected official and the director of health of each municipality in which the water affected by such reclassification is located.

(g) Any decision by the commissioner to reclassify surface or ground water shall be consistent with the state’s water quality standards and the commissioner shall comply with all applicable federal requirements regarding reclassification of surface water.

(1967, P.A. 57, S. 5; 1971, P.A. 872, S. 82; P.A. 77-614, S. 323, 610; P.A. 83-587, S. 47, 96; P.A. 90-222, S. 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 10-158, S. 9; P.A. 11-80, S. 1; 11-141, S. 5.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner and department and added references to Sec. 22a-6(a); P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 25-54e transferred to Sec. 22a-426 in 1983; P.A. 83-587 made a technical amendment; P.A. 90-222 amended Subsec. (a) to require the standards to be adopted in accordance with this section instead of Sec. 22a-6(1); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 10-158 amended Subsec. (a) to make technical changes and add 90-day notice requirement re proposed regulation, deleted former Subsec. (b) re public hearing and redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), effective March 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 11-141 added Subsecs. (d) to (g) re surface or ground water reclassification, effective July 8, 2011.

Cited. 170 C. 31.

Annotation to present section:

Cited. 226 C. 792.



Section 22a-427 - (Formerly Sec. 25-54f). Pollution or discharge of wastes prohibited.

No person or municipality shall cause pollution of any of the waters of the state or maintain a discharge of any treated or untreated wastes in violation of any provision of this chapter.

(1967, P.A. 57, S. 6.)

History: Sec. 25-54f transferred to Sec. 22a-427 in 1983.

Cited. 170 C. 31.

Cited. 4 CA 621.

Annotations to present section:

Cited. 237 C. 135; 239 C. 786.

Cited. 20 CA 709; 21 CA 91; 41 CA 120.



Section 22a-428 - (Formerly Sec. 25-54g). Orders to municipalities to abate pollution.

If the commissioner finds that any municipality is causing pollution of the waters of the state, or that a community pollution problem exists, or that pollution by a municipality or a community pollution problem can reasonably be anticipated in the future, he may issue to the municipality an order to abate pollution. If the commissioner, after giving due regard to regional factors, determines that such pollution can best be abated by the action of two or more adjacent municipalities, he may issue his order jointly or severally to such municipalities. If a community pollution problem exists in, or if pollution is caused by, a municipality geographically located all or partly within the territorial limits of another municipality, the commissioner may, after giving due regard to regional factors, determine which municipality shall be ordered to abate the pollution or may, after giving due regard to regional factors, issue an order to both of such municipalities jointly to provide the facilities necessary to abate the pollution. Any order issued pursuant to this section shall include a time schedule for action by the municipality or municipalities, as the case may be, which may require, but is not limited to, the following steps to be taken by such municipality or municipalities: (a) Submission of an engineering report outlining the problem and recommended solution therefor for approval by the commissioner; (b) submission of contract plans and specifications for approval by the commissioner; (c) arrangement of financing; (d) acceptance of state and federal construction grants; (e) advertisement for construction bids; (f) start of construction; (g) placing in operation.

(1967, P.A. 57, S. 7; 1969, P.A. 153; 1971, P.A. 872, S. 83; P.A. 73-665, S. 8, 17.)

History: 1969 act authorized water resources commission to issue order jointly or severally to municipalities when determination is made that abatement action would best be undertaken by two or more adjacent municipalities and made minor technical changes; 1971 act replaced references to water resources commission with references to environmental protection commissioner; P.A. 73-665 made commissioner’s actions under section discretionary rather than mandatory, replacing “shall” with “may”; Sec. 25-54g transferred to Sec. 22a-428 in 1983.

Cited. 170 C. 31.

Annotations to present section:

Cited. 226 C. 358; 237 C. 135.

Cited. 21 CA 91.



Section 22a-428a - State-wide strategy to reduce phosphorus loading in inland nontidal waters.

The Commissioner of Energy and Environmental Protection, or the commissioner’s designee and the chief elected officials of the cities of Danbury, Meriden and Waterbury and the towns of Cheshire, Southington and Wallingford, and the chief elected official of any other municipality impacted by the state-wide strategy to reduce phosphorus, or such chief elected officials’ designees, shall collaboratively evaluate and make recommendations regarding a state-wide strategy to reduce phosphorus loading in inland nontidal waters in order to comply with standards established by the United States Environmental Protection Agency. Such evaluation and recommendations shall include (1) a state-wide response to address phosphorus nonpoint source pollution, (2) approaches for municipalities to use in order to comply with standards established by the United States Environmental Protection Agency for phosphorus, including guidance for treatment and potential plant upgrades, and (3) the proper scientific methods by which to measure current phosphorus levels in inland nontidal waters and to make future projections of phosphorus levels in such waters. The commissioner shall submit a report on or before October 1, 2014, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to municipalities and the environment. Such report shall set forth the recommendations required pursuant to subdivisions (1), (2) and (3) of this section and detail the collaborative effort through which such recommendations were reached.

(P.A. 12-155, S. 1; P.A. 13-129, S. 1.)

History: P.A. 12-155 effective June 15, 2012; P.A. 13-129 added provisions requiring commissioner to submit a report on or before October 1, 2014, effective June 18, 2013.



Section 22a-429 - (Formerly Sec. 25-54h). Order to person to abate pollution.

Section 22a-429 is repealed.

(1967, P.A. 57, S. 8; 1971, P.A. 872, S. 84; P.A. 73-665, S. 9, 17; P.A. 81-176, S. 3, 7; P.A. 87-261, S. 13.)



Section 22a-430 - (Formerly Sec. 25-54i). Permit for new discharge. Regulations. Renewal. Special category permits or approvals. Limited delegation. General permits.

(a) No person or municipality shall initiate, create, originate or maintain any discharge of water, substance or material into the waters of the state without a permit for such discharge issued by the commissioner. Any person who initiated, created or originated a discharge prior to May 1, 1967, and any municipality which initiated, created or originated a discharge prior to April 10, 1973, for which a permit has not been issued pursuant to this section, shall submit an application for a permit for such discharge on or before July 1, 1987. Application for a permit shall be on a form prescribed by the commissioner, shall include such information as the commissioner may require and shall be accompanied by a fee of twenty-five per cent more than the amount established in regulations in effect on July 1, 1990. On and after July 1, 1991, such fees shall be as prescribed by regulations adopted by the commissioner in accordance with chapter 54. The commissioner shall not issue or renew a permit unless such issuance or renewal is consistent with the provisions of the federal Clean Water Act (33 USC 1251 et seq.).

(b) The commissioner, at least thirty days before approving or denying a permit application for a discharge, shall publish once in a newspaper having a substantial circulation in the affected area notice of (1) the name of the applicant; (2) the location, volume, frequency and nature of the discharge; (3) the tentative decision on the application, and (4) additional information the commissioner deems necessary to comply with the federal Clean Water Act (33 USC 1251 et seq.). There shall be a comment period following the public notice during which period interested persons and municipalities may submit written comments. After the comment period, the commissioner shall make a final determination either that (A) such discharge would not cause pollution of any of the waters of the state, in which case he shall issue a permit for such discharge, or (B) after giving due regard to any proposed system to treat the discharge, that such discharge would cause pollution of any of the waters of the state, in which case he shall deny the application and notify the applicant of such denial and the reasons therefor, or (C) the proposed system to treat such discharge will protect the waters of the state from pollution, in which case he shall, except as provided pursuant to subsection (j) of this section, require the applicant to submit plans and specifications and such other information as he may require and shall impose such additional conditions as may be required to protect such water, and if the commissioner finds that the proposed system to treat the discharge, as described by the plans and specifications or such other information as may be required by the commissioner pursuant to subsection (j) of this section, will protect the waters of the state from pollution, he shall notify the applicant of his approval and, when such applicant has installed such system, in full compliance with the approval thereof, the commissioner shall issue a permit for such discharge, or (D) the proposed system to treat such discharge, as described by the plans and specifications, will not protect the waters of the state, in which case he shall promptly notify the applicant that its application is denied and the reasons therefor. No permit shall be issued for an alternative on-site sewage treatment system, as defined in the Public Health Code, in a drinking water supply watershed unless the commissioner determines that (i) such system is the only feasible solution to an existing pollution problem and that the proposed system capacity does not exceed the capacity of the failed on-site system, or (ii) such system is for the expansion of an existing municipal or public school project or for new construction of a municipal or public school project on an existing municipal or public school site, in a municipality in which a majority of the land is located within a drinking water supply watershed. The commissioner shall, by regulations adopted in accordance with the provisions of chapter 54, establish procedures, criteria and standards as appropriate for determining if (I) a discharge would cause pollution to the waters of the state, and (II) a treatment system is adequate to protect the waters of the state from pollution. Such procedures, criteria and standards may include schedules of activities, prohibitions of practices, operating and maintenance procedures, management practices and other measures to prevent or reduce pollution of the waters of the state, provided the commissioner in adopting such procedures, criteria and standards shall consider best management practices. The regulations shall specify the circumstances under which procedures, criteria and standards for activities other than treatment will be required. For the purposes of this section, “best management practices” means those practices which reduce the discharge of waste into the waters of the state and which have been determined by the commissioner to be acceptable based on, but not limited to, technical, economic and institutional feasibility. Any applicant, or in the case of a permit issued pursuant to the federal Water Pollution Control Act, any person or municipality, who is aggrieved by a decision of the commissioner where an application has not been given a public hearing shall have the right to a hearing and an appeal therefrom in the same manner as provided in sections 22a-436 and 22a-437. Any applicant, or in the case of a permit issued pursuant to the federal Water Pollution Control Act, any person or municipality, who is aggrieved by a decision of the commissioner where an application has been given a public hearing shall have the right to appeal as provided in section 22a-437. The commissioner may, by regulation, exempt certain categories, types or sizes of discharge from the requirement for notice prior to approving or denying the application if such category, type or size of discharge is not likely to cause substantial pollution. The commissioner may hold a public hearing prior to approving or denying any application if in his discretion the public interest will be best served thereby, and he shall hold a hearing upon receipt of a petition signed by at least twenty-five persons. Notice of such hearing shall be published at least thirty days before the hearing in a newspaper having a substantial circulation in the area affected.

(c) The permits issued pursuant to this section shall be for a period not to exceed five years, except that any such permit shall be subject to the provisions of section 22a-431. Such permits: (1) Shall specify the manner, nature and volume of discharge; (2) shall require proper operation and maintenance of any pollution abatement facility required by such permit; (3) may be renewable for periods not to exceed five years each in accordance with procedures and requirements established by the commissioner; and (4) shall be subject to such other requirements and restrictions as the commissioner deems necessary to comply fully with the purposes of this chapter, the federal Water Pollution Control Act and the federal Safe Drinking Water Act. An application for a renewal of a permit which expires after January 1, 1985, shall be filed with the commissioner at least one hundred eighty days before the expiration of such permit. The commissioner, at least thirty days before approving or denying an application for renewal of a permit, shall publish once in a newspaper having substantial circulation in the area affected, notice of (A) the name of the applicant; (B) the location, volume, frequency and nature of the discharge; (C) the tentative decision on the application; and (D) such additional information the commissioner deems necessary to comply with the federal Clean Water Act (33 USC 1251 et seq.). There shall be a comment period following the public notice during which period interested persons and municipalities may submit written comments. After the comment period, the commissioner shall make a final determination that (i) continuance of the existing discharge would not cause pollution of the waters of the state, in which case he shall renew the permit for such discharge, (ii) continuance of the existing system to treat the discharge would protect the waters of the state from pollution, in which case he shall renew a permit for such discharge, (iii) the continuance of the existing system to treat the discharge, even with modifications, would not protect the waters of the state from pollution, in which case he shall promptly notify the applicant that its application is denied and the reasons therefor, or (iv) modification of the existing system or installation of a new system would protect the waters of the state from pollution, in which case he shall renew the permit for such discharge. Such renewed permit may include a schedule for the completion of the modification or installation to allow additional time for compliance with the final effluent limitations in the renewed permit provided (I) continuance of the activity producing the discharge is in the public interest; (II) the interim effluent limitations in the renewed permit are no less stringent than the effluent limitations in the previous permit; and (III) the schedule would not be inconsistent with the federal Water Pollution Control Act. No permit shall be renewed unless the commissioner determines that the treatment system adequately protects the waters of the state from pollution. Any applicant, or in the case of a permit issued pursuant to the federal Water Pollution Control Act, any person or municipality, who is aggrieved by a decision of the commissioner where an application for a renewal has not been given a public hearing shall have the right to a hearing and an appeal therefrom in the same manner as provided in sections 22a-436 and 22a-437. Any applicant, or in the case of a permit issued pursuant to the federal Water Pollution Control Act, any person or municipality, who is aggrieved by a decision of the commissioner where an application for a renewal has been given a public hearing shall have the right to appeal as provided in section 22a-437. Any category, type or size of discharge that is exempt from the requirement of notice pursuant to subsection (b) of this section for the approval or denial of a permit shall be exempt from notice for approval or denial of a renewal of such permit. The commissioner may hold a public hearing prior to approving or denying an application for a renewal if in his discretion the public interest will be best served thereby, and he shall hold a hearing upon receipt of a petition signed by at least twenty-five persons. Notice of such hearing shall be published at least thirty days before the hearing in a newspaper having a substantial circulation in the area affected.

(d) If the commissioner finds that any person or municipality has initiated, created or originated or is maintaining any discharge into the waters of the state without a permit as required in subsection (a) of this section, or in violation of such a permit, the commissioner may issue an order to abate pollution which shall include a time schedule for the accomplishment of the necessary steps leading to the abatement of such pollution, or notwithstanding any request for a hearing pursuant to section 22a-436 or the pendency of an appeal therefrom, the commissioner may request the Attorney General to bring an action in the superior court for the judicial district of Hartford (1) to enjoin such discharge by such person or municipality until the person or municipality has received a permit from the commissioner or has complied with a permit which the commissioner has issued pursuant to this section, or (2) for injunctive relief to remediate the effects of such discharge. Any such action brought by the Attorney General shall have precedence in the order of trial as provided in section 52-191.

(e) When the commissioner determines that any person or municipality has complied with an order issued pursuant to section 22a-428, 22a-431 or 22a-432, he may issue a permit which shall thereafter be deemed equivalent to a permit issued under subsection (b) of this section, provided a public hearing shall not be required prior to issuing such permit unless required by the federal Water Pollution Control Act and the federal Safe Drinking Water Act.

(f) The commissioner may, by regulation, establish and define categories of discharges, including but not limited to, residential swimming pools, small community sewerage systems, household and small commercial disposal systems and clean water discharges, for which he may delegate authority to any other state agency, water pollution control authority, municipal building official or municipal or district director of health to issue permits or approvals in accordance with this section or to issue orders pursuant to sections 22a-428, 22a-431, 22a-432 and 22a-436. In establishing such categories the commissioner shall consider (1) whether each discharge in such category, because of size and character, is likely to cause significant pollution to the waters of the state; (2) whether knowledge and training concerning disposal systems for each discharge in such category is within the expertise of such agency, authority, official or director; (3) whether the source of each discharge in such category is likely to be within the jurisdiction of such agency, authority, official or director for other matters. The commissioner shall establish, by regulation, minimum requirements for disposal systems for discharges in such categories. Any permit denied or order issued by any such agency, authority, official or director shall be subject to hearing and appeal in the manner provided in sections 22a-436 and 22a-437, provided such agency, authority, official or director has been duly delegated authority by the commissioner pursuant to this subsection. Any permit granted by any such agency, authority, official or director to which the commissioner has delegated authority pursuant to this subsection shall thereafter be deemed equivalent to a permit issued under subsection (b) of this section.

(g) The commissioner shall, by regulation adopted prior to October 1, 1977, establish and define categories of discharges which constitute household and small commercial subsurface disposal systems for which he shall delegate to the Commissioner of Public Health the authority to issue permits or approvals and to hold public hearings in accordance with this section, on and after said date. The Commissioner of Public Health shall, pursuant to section 19a-36, establish minimum requirements for household and small commercial subsurface disposal systems and procedures for the issuance of such permits or approvals by the local director of health or a sanitarian registered pursuant to chapter 395. As used in this subsection, small commercial disposal systems shall include those subsurface disposal systems with a capacity of five thousand gallons per day or less. Any permit denied by the Commissioner of Public Health, or a director of health or registered sanitarian shall be subject to hearing and appeal in the manner provided in section 19a-229. Any permit granted by said Commissioner of Public Health, or a director of health or registered sanitarian on or after October 1, 1977, shall be deemed equivalent to a permit issued under subsection (b) of this section.

(h) Each person holding a permit to discharge into the waters of the state shall pay an annual fee of twenty-five per cent more than the fee established by regulations in effect on July 1, 1990. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to prescribe the amount of the fees required pursuant to this section. Upon the adoption of such regulations, the fees required by this section shall be as prescribed in such regulations.

(i) (1) Notwithstanding the provisions of subsection (c) of this section, the commissioner may issue a permit for a discharge to waters of the state from any solid waste disposal area, as defined in section 22a-207, or from any subsurface sewage disposal system for a period not to exceed thirty years, and for any other discharge for a period not to exceed ten years, provided such permit is not inconsistent with the federal Water Pollution Control Act. Any permit issued pursuant to this subsection shall be subject to the provisions of section 22a-431. For the purpose of this subsection, “subsurface sewage disposal system” means a system consisting of a house or collection sewer, a septic tank followed by a leaching system, any necessary pumps or siphons and any groundwater control system on which the operation of the leaching system is dependent.

(2) Permits for the categories of discharge for which ten-year and thirty-year permits may be issued pursuant to subdivision (1) of this subsection which are in effect on October 1, 1996, shall not expire until five years or twenty-five years, respectively, after the expiration date stated in the permit, provided such extension is not inconsistent with the federal Water Pollution Control Act and further provided no such permit may be valid for a period greater than thirty years and further provided, the commissioner may, no earlier than two hundred seventy days before the expiration date stated in the permit, send notice to the permittee that an application for permit renewal must be submitted not later than one hundred eighty days prior to the expiration date stated in the permit. If a timely and sufficient application for renewal is submitted within such time, the permit shall be continued in accordance with subsection (b) of section 4-182. If a timely and sufficient application is not submitted within such time, the permit shall expire unless such permit is extended pursuant to section 22a-6j. Nothing in this section shall affect the commissioner’s authority to take action under this chapter, including but not limited to, issuance of orders under section 22a-431.

(j) (1) The commissioner may exempt persons who or municipalities which apply for permits for the following discharges from the requirement to submit plans and specifications under subsection (b) of this section:

(A) A discharge from a new treatment or disposal system which system is substantially the same as a system that the applicant is operating in compliance with a permit for said system issued by the commissioner;

(B) The discharge is described in a general permit issued by the commissioner pursuant to section 22a-430b;

(C) The discharge is from a system, the purpose of which, as determined by the commissioner, is not to treat any toxic or hazardous substances; or

(D) The discharge is exempt from public notice under subsection (b) of this section and regulations adopted thereunder.

(2) The commissioner shall adopt regulations not later than February 1, 2015, in accordance with the provisions of chapter 54, to establish other categories of discharges which may be exempted from the requirement to submit plans and specifications under subsection (b) of this section. Such regulations may include, but not be limited to, the following: (A) Minimum standards for the design and operation of treatment systems for such discharges; and (B) requirements for submission of information concerning such discharges.

(k) The commissioner shall not deny a permit under this section if the basis for such denial is a determination by the commissioner that the proposed activity for which application has been made is inconsistent with the state plan of conservation and development adopted under section 16a-30.

(1967, P.A. 57, S. 9; 1971, P.A. 163; 346, S. 1; 872, S. 85; P.A. 73-38, S. 3, 8; 73-555, S. 8, 10; 73-665, S. 10, 17; P.A. 74-187, S. 2; P.A. 77-285, S. 1, 2; 77-614, S. 323, 587, 610; P.A. 78-154, S. 16; 78-280, S. 6, 127; 78-303, S. 85, 136; P.A. 81-176, S. 1, 2, 5–7; P.A. 82-111, S. 1; P.A. 84-219, S. 2, 4; P.A. 86-239, S. 7, 14; 86-277, S. 2, 4; P.A. 87-261, S. 5; P.A. 88-118, S. 1, 3; 88-230, S. 1, 12; 88-364, S. 84, 123; P.A. 90-98, S. 1, 2; 90-231, S. 9, 28; P.A. 91-263, S. 1, 8; 91-369, S. 17, 36; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; 93-428, S. 16, 20, 21, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; P.A. 96-145, S. 2; P.A. 98-209, S. 1, 25; P.A. 02-129, S. 1; P.A. 03-123, S. 5; 03-125, S. 1; P.A. 04-151, S. 6; P.A. 05-205, S. 10; P.A. 10-158, S. 6; P.A. 13-209, S. 9.)

History: 1971 acts prohibited issuance of permit if discharge would be below the highest standard set pursuant to Subsec. (a) of Sec. 25-54e in Subsec. (b) and replaced water resources commission with environmental protection commissioner; P.A. 73-38 set deadline of April 10, 1973, for acquiring permit in Subsec. (a), clarified procedure under Subsec. (b) and added provision allowing commissioner to waive hearing but required hearing if requested by at least 25 persons, placed 5-year limit on renewals and added reference to federal Water Pollution Control Act in Subsec. (c) and added Subsec. (e); P.A. 73-555 added Subsec. (f) re establishment of categories of discharges; P.A. 73-665 made commissioner’s request for court action in Subsec. (d) discretionary rather than mandatory, substituting “may” for “shall”; P.A. 74-187 added references to sewer authorities in Subsec. (f); P.A. 77-285 authorized commissioner to define discharge categories and deleted regulation of household and small commercial disposal systems in Subsec. (f) and added Subsec. (g) re household and small commercial disposal systems; P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-154 restored reference to household and small commercial systems in Subsec. (f), added references to community sewerage systems and replaced “sewer authority” with “water pollution control authority”; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 81-176 replaced former provisions in Subsec. (b) re mandatory public hearing on permit application and public notice of the hearing with provisions requiring public notice of application and mandatory “comment period” before commissioner approves or denies the permit, clarified language concerning commissioner’s options for action on application and added separate notice provision for hearing held at commissioner’s discretion or upon receipt of petition, amended Subsec. (c) by authorizing the commissioner to require compliance with the federal Safe Drinking Water Act as condition for obtaining a permit, amended Subsec. (d) by authorizing the commissioner to issue abatement orders where there is a discharge without a permit or in violation of a permit, amended Subsec. (e) by making public hearing mandatory only if required by the federal Safe Drinking Water Act; P.A. 82-111 amended Subsec. (b) to clarify hearing and appeal procedure relative to Secs. 25-54o and 25-54p; Sec. 25-54i transferred to Sec. 22a-430 in 1983; P.A. 84-219 amended Subsec. (b) by replacing numeric Subdiv. indicators with alphabetic indicators and adding provisions requiring the commissioner to adopt regulations establishing standards for determining whether a discharge would cause pollution and the adequacy of a treatment system and amended Subsec. (c) by adding provisions establishing procedures for permit renewal; P.A. 86-239 amended Subsec. (f) by deleting reference to repealed Sec. 22a-418; P.A. 86-277 amended Subsec. (a) to require certain previously exempt persons and municipalities to obtain permits and to prohibit the commissioner from issuing a permit or renewal if such action would be inconsistent with the federal Clean Water Act; P.A. 87-261 amended Subsec. (a) by making technical changes; P.A. 88-118 added Subsec. (h) authorizing the commissioner to issue general permits for categories of discharge; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 amended Subsecs. (e) and (f) to delete obsolete references to Sec. 22a-429; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-231 amended Subsec. (a) to require permit application fees, provided that on and after July 1, 1991, the fee shall be prescribed by regulations, and added Subsec. (i) re payment of annual fee by persons holding a permit to discharge into the waters of the state; P.A. 91-263 deleted former Subsec. (h) re permits, relettered former Subsec. (i) accordingly, and added Subsec. (i) concerning general discharge permits; P.A. 91-369 amended Subsec. (i) to restate commissioner’s authority to adopt regulations setting the fees required by this section; (Revisor’s note: In 1993 an obsolete reference in Subsec. (e) to repealed Sec. 22a-218 was deleted editorially by the Revisors); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 93-428 amended Subsec. (b) to make that Subsec. consistent with the new Subsec. (j), amended Subsec. (c) to provide additional authority to the commissioner re renewal of permits and modifications to permits and added a new Subsec. (j) re exemptions from permit requirements of this section, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-145 amended Subsec. (i) to extend the length of certain permits under this section to 30 years and to define “subsurface sewage disposal system”; P.A. 98-209 amended Subsecs. (b) and (c) to modify provisions re standing to appeal decisions on permits issued pursuant to federal Water Pollution Control Act under this section; P.A. 02-129 amended Subsec. (b) by adding provision re issuance of permit for an alternative on-site sewage treatment system in a drinking water supply watershed and making technical changes; P.A. 03-123 made technical changes in Subsec. (c), effective June 26, 2003; P.A. 03-125 amended Subsec. (d) to make technical changes, including technical changes for the purpose of gender neutrality, and to allow the Attorney General to seek injunctive relief, effective July 1, 2003; P.A. 04-151 amended Subsec. (f) to add provisions re delegation of authority by commissioner to an agency, authority, official or director, effective May 21, 2004; P.A. 05-205 added new Subsec. (k) re denial of permit where commissioner determines proposed activity is inconsistent with state plan of conservation and development, effective July 1, 2005; P.A. 10-158 amended Subsec. (j)(2) to require commissioner to adopt regulations not later than June 30, 2011; P.A. 13-209 amended Subsec. (j)(2) by changing deadline for adoption of regulations from June 30, 2011, to February 1, 2015.



Section 22a-430a - Delegation of authority to issue certain permits to municipal water pollution control authorities.

Section 22a-430a is repealed, effective October 1, 1997.

(P.A. 86-82, S. 3, 5; P.A. 87-235, S. 2; 87-261, S. 10; P.A. 97-162, S. 5.)



Section 22a-430b - General permits. Certifications by qualified professionals. Regulations.

(a)(1) The Commissioner of Energy and Environmental Protection may issue a general permit for a category or categories of discharges regulated pursuant to section 22a-430, except for a discharge covered by an individual permit. The general permit may regulate, within a geographical area: (A) A category of discharges which involve the same or substantially similar types of operations, involve the same type of wastes, require the same effluent limitations, operating conditions or standards, and require the same or similar monitoring and which in the opinion of the commissioner are more appropriately controlled under a general permit; (B) stormwater discharges; or (C) a category of discharges not requiring a permit under the federal Water Pollution Control Act. Any person or municipality conducting an activity covered by a general permit shall not be required to apply for or obtain an individual permit pursuant to section 22a-430, except as provided in subsection (c) of this section. The general permit may require that any person or municipality initiating, creating, originating or maintaining any discharge into the waters of the state under the general permit shall register such discharge with the commissioner before the general permit becomes effective as to such discharge. Registration shall be on a form prescribed by the commissioner.

(2) When issuing a general permit pursuant to this section, the commissioner may require the submission of a certification made by a qualified professional. Any general permit requiring such certification shall specify: (A) The qualifications necessary to define a qualified professional. Such qualifications may include education, training, experience or the attainment of a credential or license that such qualified professional must have obtained. If such qualifications do not require a license, the commissioner shall describe the rationale for such qualifications in a publicly available fact sheet or similar document when proposing the issuance of the applicable general permit pursuant to subsection (b) of this section; (B) the criteria to ensure that a qualified professional is independent and does not have a conflict of interest in making a certification, provided reasonable compensation for services rendered in making a certification shall not be deemed a conflict of interest; (C) the information to be reviewed or inspections to be conducted by such qualified professional as a basis for making a certification; (D) documents that shall be retained in connection with a certification; (E) the standards or requirements for an activity or project that a qualified professional must affirmatively determine have been met; (F) the terms of a statement to be signed by such qualified professional, including any conditions necessary for providing such statement; (G) any other information or condition deemed necessary by the commissioner regarding a certification; and (H) whether the submission of a certification shall be required when the person seeking coverage under the general permit is a governmental entity, including a federal, state or municipal entity. Nothing in this section shall authorize a qualified professional to engage in any profession or occupation requiring a license under any other provision of the general statutes without such license. The commissioner shall not require such certification if such certification would violate the federal Water Pollution Control Act or the federal Safe Drinking Water Act.

(b) Notwithstanding the provisions of chapter 54, a general permit shall be issued, renewed, modified, revoked or suspended in accordance with the standards and procedures specified for an individual permit, in accordance with section 22a-430 and any regulations adopted thereunder, except that (1) summary suspension may be ordered in accordance with subsection (c) of section 4-182; (2) any proposed or final general permit and notice thereof may address persons or municipalities which are or may be covered by the general permit as a group, describe the facilities which are or may be covered by the general permit in general terms; and (3) upon issuance of a proposed or final general permit, the commissioner shall publish notice thereof in a newspaper of substantial circulation in the affected area. General permits shall be issued for a term specified by the permit and such terms shall be consistent with the federal Water Pollution Control Act and shall be subject to the provisions of section 22a-431. Such permits shall: (A) Describe the category of discharge regulated by the general permit; (B) specify the manner, nature and volume of discharge; (C) require proper operation and maintenance of any pollution abatement facility required by such permit; and (D) be subject to such other requirements and restriction as the commissioner deems necessary to fully comply with the purposes of this chapter, the federal Water Pollution Control Act and the federal Safe Drinking Water Act. Any construction or modification of a pollution abatement facility or disposal system which is undertaken pursuant to and in accordance with a general permit shall not require submission of plans and specifications to or approval by the commissioner, unless required pursuant to the terms of the general permit.

(c) Subsequent to the issuance of a general permit, the commissioner may require a person or municipality initiating, creating, originating or maintaining any discharge which is or may be authorized by a general permit to obtain an individual permit pursuant to section 22a-430 if the commissioner determines that an individual permit would better protect the waters of the state from pollution. The commissioner may require an individual permit under this subsection in cases that include but are not limited to the following: (1) When the discharger is not in compliance with the conditions in the general permit; (2) when a change has occurred in the availability of a demonstrated technology or practice for the control or abatement of pollution applicable to the discharge; (3) when effluent limitations and conditions are promulgated by the United States Environmental Protection Agency or established by the commissioner under section 22a-430 for discharges covered by the general permit; (4) when a water quality management plan containing requirements applicable to such discharges is approved by the United States Environmental Protection Agency; (5) when circumstances have changed since the issuance of the general permit so that the discharger is no longer appropriately controlled under the general permit, or a temporary or permanent reduction or elimination of the authorized discharge is necessary; (6) when the discharge is a significant contributor of pollution, provided the commissioner, in making this determination, may consider the location of the discharge with respect to waters of the state, the size of the discharge, the quantity and nature of the pollution discharged to waters of the state, cumulative impacts of discharges covered by the general permit and other relevant factors; or (7) when the requirements of subsection (a) of this section are not met. The commissioner may require an individual permit under this subsection only if the affected person or municipality has been notified in writing that a permit application is required. The notice shall include a brief statement of the reasons for the commissioner’s decision, an application form, a statement setting forth a time for the person or municipality to file the application, and a statement that on the effective date of the individual permit the general permit as it applies to the individual permittee shall automatically terminate. The commissioner may grant additional time upon the request of the applicant. If the affected person or municipality does not submit a complete application for an individual permit within the time frame set forth in the commissioner’s notice or as extended by the commissioner in writing, then the general permit as it applies to the affected person or municipality shall automatically terminate. Any interested person or municipality may petition the commissioner to take action under this subsection.

(d) (1) A qualified professional shall ensure that any certification submitted pursuant to this section complies with the general permit that requires such certification. Compliance with a general permit shall include any matter specified in such permit pursuant to subdivision (2) of subsection (a) of this section. The commissioner shall accept a certification when submitted with a registration for a general permit, unless (A) the certification is the subject of an audit pursuant to subsection (e) of this subsection; or (B) the commissioner has reason to believe that the certification does not comply with the requirements of the general permit, including any matter specified in the general permit pursuant to subdivision (2) of subsection (a) of this section.

(2) Any qualified professional who makes a certification pursuant to this section shall promptly notify, in writing, the commissioner and the person who would obtain or has obtained coverage under the general permit based upon such certification if, during the normal course of a qualified professional’s practice, such professional learns, or should have learned, of information that would significantly affect or prevent such professional’s decision to have made such certification. Such notification shall be made not later than fifteen days after a qualified professional learns of such information and shall identify the certification and the reasons such qualified professional is submitting notice pursuant to this subdivision.

(e) The commissioner may audit any certification made by a qualified professional pursuant to this section. As part of such audit, the commissioner may request any information the commissioner deems necessary to conduct such audit from either the person who would obtain or has obtained coverage under the general permit based upon such certification or the qualified professional making the certification. In addition, the commissioner may require independent verification of all or any part of a certification made by a qualified professional. Such independent verification shall be performed by a different qualified professional who: (1) Meets the requirements for a qualified professional specified in the general permit; (2) does not have a conflict of interest, provided reasonable compensation for providing independent verification shall not constitute a conflict of interest; (3) did not engage in any activities associated with the development, preparation or review of any information on which the certification is based; and (4) is not under the same employ of the person who developed, prepared or reviewed any of the information on which the certification is based. Such independent verification shall be at the expense of the person who seeks or has obtained coverage under a general permit. If an audit undertaken by the commissioner pursuant to this subsection reveals that a certification was made in violation of any requirement of the general permit, including any matter specified in the general permit pursuant to subdivision (2) of subsection (a) of this section, the commissioner may charge, and the person who would obtain or has obtained coverage under the general permit based upon such certification shall pay, for the reasonable costs of conducting such audit.

(f) The commissioner shall have a goal of auditing ten per cent of the certifications submitted with a general permit pursuant to this section. The commissioner shall, not later than January 1, 2014, submit a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to commerce and the environment. Such report shall include (1) the total number of certifications submitted; (2) the number of certifications subject to partial or full audit; (3) the number of certifications found not to be in compliance with the general permit; (4) where necessary, the actions taken to bring about or maintain compliance with the general permit; (5) whether any conclusions can be drawn from the audits regarding levels of compliance of the certification with applicable requirements and, if so, any such conclusions; and (6) any additional recommendations regarding the use of certifications in general permits. Such report may be submitted electronically.

(g) Notwithstanding the acceptance of a certification pursuant to the provisions of subdivision (1) of subsection (e) of this section, if, after acceptance, the commissioner finds that a certification does not comply with the requirements of the general permit, including any matter specified in the general permit pursuant to subdivision (2) of subsection (a) of this section, or if the qualified professional that made a certification fails to cooperate or provide information requested by the commissioner pursuant to subsection (e) of this section, the commissioner may (1) deny a registration seeking coverage under a general permit, (2) revoke, suspend or modify any approval issued by the commissioner under a general permit, including the approval of any registration for coverage under a general permit, or (3) require the person who would obtain or has obtained coverage under the general permit based upon such certification to obtain an individual permit, pursuant to subsection (c) of this section. The commissioner may take such action even if the person who would obtain or has obtained coverage under the general permit based upon such certification had no involvement in the development, preparation or review of the certification submitted pursuant to this section, or any of the information on which a certification was based, or was unaware that the certification was not in compliance with the requirements of the general permit, including any matter specified in the general permit pursuant to subdivision (2) of subsection (a) of this section. In addition to any other penalty or sanction provided for by law, disciplinary action may be taken against a qualified professional for a certification that does not comply with the requirements of a general permit, including any matter specified in the general permit pursuant to subdivision (2) of subsection (a) of this section. For any qualified professional required to maintain in effect a license or credential under any provision of law, the commissioner may (A) make a referral for disciplinary action against such qualified professional to any board, commission or department overseeing such professional; (B) issue a reprimand or warning to such qualified professional; or (C) prohibit, either temporarily or permanently, such professional from making a certification submitted pursuant to this section.

(h) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(P.A. 87-235, S. 1; 87-589, S. 37, 54, 87; P.A. 90-222, S. 3; P.A. 91-263, S. 2, 8; P.A. 93-428, S. 12, 39; P.A. 06-76, S. 26; P.A. 11-80, S. 1; P.A. 12-172, S. 1.)

History: P.A. 87-589 made technical change in Subsec. (d), deleting reference to Sec. 22a-418; P.A. 90-222 amended Subsec. (a) to make the adoption of regulations mandatory rather than discretionary, substituting “shall” for “may”; P.A. 91-263 substantially revised this section to provide for a system of general permits for certain discharges not otherwise regulated by this chapter; P.A. 93-428 amended Subsec. (b) to modify the requirement re publication of notice of issuance of a general permit, effective July 1, 1993; P.A. 06-76 amended Subsec. (a) to delete exception for certain industrial categories; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 12-172 amended Subsec. (a) by designating existing provisions as Subdiv. (1), redesignating existing Subdivs. (1) to (3) as Subparas. (A) to (C) and adding new Subdiv. (2) re certifications by qualified professionals, amended Subsecs. (b) and (c) by making technical changes, added new Subsecs. (d) to (g) re certifications by qualified professionals and redesignated existing Subsec. (d) as Subsec. (h), effective June 15, 2012.



Section 22a-430c - Annual inventory of persons and municipalities in significant noncompliance.

The Commissioner of Energy and Environmental Protection shall make available to the public an annual inventory of the persons or municipalities which have been issued a permit under section 22a-430 and which are in significant noncompliance, as defined pursuant to 40 CFR Ch. 1, 123.45. Such inventory shall be available to the public on or before April first of each year.

(P.A. 91-270, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-431 - (Formerly Sec. 25-54j). Periodic investigation of discharges. Order to abate or submit information.

The commissioner shall periodically investigate and review those sources of discharge which are operating pursuant to any order, permit, directive, registration or decision issued by the water resources commission or the commissioner before or after May 1, 1967, and, if he determines that there has been any substantial change in the manner, nature or volume of such discharge which will cause or threaten pollution to any of the waters of the state, or if he finds that the system treating such discharge, or the operation thereof, no longer insures or adequately protects against pollution of the waters of the state, the commissioner may issue an order to abate such pollution to such person or municipality. Such order shall include a time schedule for the accomplishment of the necessary steps leading to the abatement of the pollution. The commissioner may issue an order to the person or municipality responsible for such source of discharge requiring submission to him of information that he deems necessary describing the manner, nature and volume of such discharge.

(1967, P.A. 57, S. 10; 1971, P.A. 872, S. 86; P.A. 73-665, S. 11, 17; P.A. 76-435, S. 37, 82; P.A. 82-472, S. 100, 183; P.A. 84-219, S. 3, 4; P.A. 87-235, S. 3.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner, retaining reference to past actions of commission; P.A. 73-665 made commissioner’s issuance of abatement orders discretionary rather than mandatory, substituting “may” for “shall”; P.A. 76-435 deleted reference to water resources commission; P.A. 82-472 included investigation of discharges operating pursuant to orders of water resources commission; Sec. 25-54j transferred to Sec. 22a-431 in 1983; P.A. 84-219 added provision authorizing the commissioner to issue orders requiring submission of information describing a discharge; P.A. 87-235 extended the commissioners’ authority to investigate registered discharges.



Section 22a-432 - (Formerly Sec. 25-54k). Order to correct potential sources of pollution.

If the commissioner finds that any person has established a facility or created a condition before or after June 25, 1985, or is maintaining any facility or condition which reasonably can be expected to create a source of pollution to the waters of the state, he may issue an order to such person to take the necessary steps to correct such potential source of pollution. Any person who receives an order pursuant to this section shall have the right to a hearing and an appeal in the same manner as is provided in sections 22a-436 and 22a-437. If the commissioner finds that the recipient of any such order fails to comply therewith, he may request the Attorney General to bring an action in the superior court for the judicial district of Hartford to enjoin such person from maintaining such potential source of pollution to the waters of the state or to take the necessary steps to correct such potential source of pollution. All actions brought by the Attorney General pursuant to the provisions of this section shall have precedence in the order of trial as provided in section 52-191. An innocent landowner, as defined in section 22a-452d, shall not be held liable, except through imposition of a lien against the contaminated real estate under section 22a-452a, for any order issued under this section on or before August 1, 1990, which order is subject to appeal as of July 6, 1995, and, after July 1, 1996, for any order issued under this section after July 1, 1996.

(1967, P.A. 57, S. 11; 1971, P.A. 872, S. 87; P.A. 73-665, S. 12, 17; P.A. 78-280, S. 6, 127; P.A. 84-239, S. 1; P.A. 85-392, S. 4, 5; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-190, S. 9, 17; 95-218, S. 18, 24; 95-220, S. 4–6.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; P.A. 73-665 made commissioner’s issuance of orders to correct potential pollution sources discretionary rather than mandatory, substituting “may” for “shall”; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; Sec. 25-54k transferred to Sec. 22a-432 in 1983; P.A. 84-239 authorized the commissioner to issue orders to persons establishing a facility or creating a condition which may cause pollution and authorized court action to require correction of potential sources of pollution; P.A. 85-392 made provisions applicable to conditions “before or after June 25, 1985”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-190 provided a limitation on liability under this section for innocent landowners, effective June 29, 1995; P.A. 95-218 confined the liability protection for innocent landowners to orders issued before July 1, 1990, or after July 1, 1996, effective July 6, 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Joinder of necessary parties to injunctive action discussed. 180 C. 568.

Cited. 32 CS 121.

Annotations to present section:

Cited. 204 C. 38. Mere ownership of real property is sufficient basis for imposing liability under statute. 226 C. 358. Cited. 236 C. 722. Officer of a corporation personally liable for abatement of a violation of section when the officer is in a position of responsibility that allows him to influence corporate policies and activities, there is a nexus between his actions or inactions in that position and the violation such that the officer influenced the corporate actions constituting the violation, and his actions or inactions resulted in the violation. 256 C. 602.

Cited. 21 CA 91; 41 CA 89; Id., 120; 42 CA 563.



Section 22a-433 - (Formerly Sec. 25-54l). Order to landowner.

Whenever the commissioner issues an order to abate pollution to any person pursuant to the provisions of section 22a-430 or 22a-431, an order to correct potential sources of pollution pursuant to the provisions of section 22a-432 or an order to correct a violation of hazardous waste regulations pursuant to section 22a-449 and the commissioner finds that such person is not the owner of the land from which such source of pollution or potential source of pollution emanates, he may issue a like order to the owner of such land or shall send a certified copy of such order, by certified mail, return receipt requested, to the owner at his last-known post-office address, with a notice that such order will be filed on the land records in the town wherein the land is located. When the commissioner issues such an order to an owner, the owner and the person causing such pollution shall be jointly and severally responsible. Any owner to whom such an order is issued or who receives a certified copy of an order pursuant to this section shall be entitled to all notices of, and rights to participate in, any proceedings before or orders of the commissioner and to such hearing and rights of appeal as are provided for in sections 22a-436 and 22a-437. An innocent landowner, as defined in section 22a-452d, shall not be held liable except through imposition of a lien against the contaminated real estate under section 22a-452a, for any assessment, fine or other costs imposed by the state under this section in any enforcement or cost recovery action if such action has become final, and is no longer subject to appeal, prior to June 30, 1993.

(1967, P.A. 57, S. 12; 1971, P.A. 872, S. 88; P.A. 73-665, S. 13, 17; P.A. 84-239, S. 2; P.A. 87-261, S. 6; P.A. 90-230, S. 35, 101; P.A. 93-375, S. 3, 4.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; P.A. 73-665 made technical correction; Sec. 25-54l transferred to Sec. 22a-433 in 1983; P.A. 84-239 added provisions authorizing the commissioner to order correction of potential sources of pollution or hazardous waste violations and requiring notice to the landowner that the order will be filed on the land records; P.A. 87-261 deleted an obsolete reference to Sec. 22a-429; P.A. 90-230 corrected an internal reference; P.A. 93-375 added provisions re an innocent landowner defense, effective June 30, 1993.

Cited. 21 CA 91.



Section 22a-434 - (Formerly Sec. 25-54m). Filing of order on land records.

When the commissioner issues a final order to any person to correct potential sources of pollution or to abate pollution, the commissioner shall cause a certified copy thereof to be filed on the land records in the town wherein the land is located, and such order shall constitute a notice to the owner’s heirs, successors and assigns. When the order is complied with or revoked, the commissioner shall issue a certificate showing such compliance or revocation, which certificate the commissioner shall cause to be recorded on the land records in the town wherein the order was previously recorded. A certified copy of the certificate shall be sent to the owner of the land at such owner’s last-known post office address.

(1967, P.A. 57, S. 13; 1971, P.A. 872, S. 89; P.A. 84-239, S. 3; P.A. 01-118, S. 2; P.A. 13-209, S. 11.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; Sec. 25-54m transferred to Sec. 22a-434 in 1983; P.A. 84-239 applied section to orders for correction of potential pollution sources and added provision requiring that certificate of compliance be sent to the landowner; P.A. 01-118 specified that final orders are to be filed on land records and made technical changes; P.A. 13-209 added references to revocation of order and made a technical change.



Section 22a-434a - Notice of contaminated wells; abatement of contamination or abandonment of well to be on land records.

The Commissioner of Energy and Environmental Protection may cause to be filed on the land records in the town wherein the subject land is located a notice that water from a well on said land has been determined by the Commissioner of Public Health to create an unacceptable risk of injury to the health or safety of persons using the water for drinking or other personal or domestic uses. When the water from said well is determined by the Commissioner of Public Health no longer to present such a risk, or when the local or district director of health, in accordance with the provisions of the Connecticut Well Drilling Code adopted pursuant to section 25-128, has verified that the well has been properly abandoned, the Commissioner of Energy and Environmental Protection shall cause to be filed on the land records in the town wherein the notice was previously recorded a notice to that effect.

(P.A. 87-395; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-435 - (Formerly Sec. 25-54n). Injunction.

If any person or municipality fails to comply with any order to abate pollution, or any part thereof, issued pursuant to the provisions of section 22a-428, 22a-431 or 22a-433, and no request for a hearing on such order or appeal therefrom is pending and the time for making such request or taking such appeal has expired, the commissioner may request the Attorney General to bring an action in the superior court for the judicial district of Hartford to enjoin such person or municipality from maintaining such pollution and to comply fully with such order or any part thereof. All actions brought by the Attorney General pursuant to the provisions of this section shall have precedence in the order of trial as provided in section 52-191.

(1967, P.A. 57, S. 14; 1971, P.A. 872, S. 90; P.A. 73-38, S. 4, 8; P.A. 78-280, S. 6, 127; P.A. 86-239, S. 8, 14; P.A. 87-261, S. 7; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8.)

History: 1971 act replaced reference to water resources commission with reference to environmental protection commissioner; P.A. 73-38 added reference to Sec. 25-27 and made commissioner’s request for court action discretionary rather than mandatory, substituting “may” for “shall”; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; Sec. 25-54n transferred to Sec. 22a-435 in 1983; P.A. 86-239 deleted reference to repealed Sec. 22a-418; P.A. 87-261 deleted an obsolete reference to Sec. 22a-429; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993.

Cited. 170 C. 29.

Annotations to present section:

Cited. 204 C. 38; 216 C. 436; 227 C. 175; 237 C. 135.

Cited. 21 CA 91; 41 CA 89.



Section 22a-436 - (Formerly Sec. 25-54o). Hearing on order to abate.

Each order to abate pollution issued under section 22a-428 or 22a-431 or decision under subsection (b) or (c) of section 22a-430 shall be sent by certified mail, return receipt requested, to the subject of such order or decision and shall be deemed issued upon deposit in the mail. Any person who or municipality which is aggrieved by any such order or decision to deny an application or, in the case of a permit issued pursuant to the federal Water Pollution Control Act, any decision without prior hearing under subsection (b) or (c) of section 22a-430 may, within thirty days from the date such order or decision is sent, request a hearing before the commissioner. The commissioner shall not grant any request for a hearing at any time thereafter. After such hearing, the commissioner shall consider the facts presented to him by the person or municipality, including, but not limited to, technological feasibility, shall consider the rebuttal or other evidence presented to or by him, and shall then revise and resubmit the order to the person or municipality, or inform the person or municipality that the previous order has been affirmed and remains in effect. The request for a hearing as provided for in this section or a decision under subsection (b) or (c) of section 22a-430 made after a public hearing shall be a condition precedent to the taking of an appeal by the person or municipality under the provisions of section 22a-437. The commissioner may, after the hearing provided for in this section, or at any time after the issuance of his order, modify such order by agreement or extend the time schedule therefor if he deems such modification or extension advisable or necessary, and any such modification or extension shall be deemed to be a revision of an existing order and shall not constitute a new order. There shall be no hearing subsequent to or any appeal from any such modification or extension.

(1967, P.A. 57, S. 15; 1971, P.A. 872, S. 91; P.A. 73-38, S. 5, 8; P.A. 74-338, S. 26, 94; P.A. 82-111, S. 2; P.A. 86-239, S. 9, 14; P.A. 87-261, S. 8; P.A. 98-209, S. 2.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; P.A. 73-38 added references to Sec. 25-27 and to Subsec. (b) of Sec. 25-54i; P.A. 74-338 made technical correction; P.A. 82-111 made technical revisions for consistency with changes in Sec. 25-54i and specified that commissioner shall not grant request for hearing after expiration of thirty-day limit; Sec. 25-54o transferred to Sec. 22a-436 in 1983; P.A. 86-239 deleted reference to repealed Sec. 22a-418; P.A. 87-261 deleted an obsolete reference to Sec. 22a-429 and required notice for orders issued pursuant to Subsec. (c) of Sec. 22a-430; P.A. 98-209 modified provisions re standing to appeal orders or decisions to deny permits issued pursuant to federal Water Pollution Control Act.

Former statute cited. 148 C. 586. Cited. 170 C. 29; 180 C. 568.

Annotations to present section:

Cited. 204 C. 38; 226 C. 358; 236 C. 722; 237 C. 135.

Cited. 21 CA 91; 41 CA 89; Id., 120.

Cited. 42 CS 348.



Section 22a-437 - (Formerly Sec. 25-54p). Appeal.

(a) Any person who or municipality which is aggrieved by a decision under subsection (b) or (c) of section 22a-430 or by any order of the commissioner other than an order under section 22a-6b, to abate pollution may, after a hearing by the commissioner as provided for in section 22a-436 or subsection (b) or (c) of section 22a-430, appeal from the final determination of the commissioner based on such hearing to the Superior Court as provided in chapter 54. Such appeal shall have precedence in the order of trial as provided in section 52-192.

(b) Notwithstanding the provisions of any other statute to the contrary, any appeal by a person or municipality aggrieved by an order of the commissioner to abate pollution, other than an order under section 22a-6b, or by a decision under subsection (b) of section 22a-430, shall be pursuant to this section.

(1967, P.A. 57, S. 16; 1971, P.A. 346, S. 2; 870, S. 120; 872, S. 92; P.A. 73-38, S. 6, 8; 73-665, S. 14, 17; P.A. 74-183, S. 252, 291; 74-338, S. 59, 94; P.A. 76-436, S. 216, 681; P.A. 78-280, S. 5, 127; P.A. 82-111, S. 3; P.A. 88-230, S. 1, 12; 88-317, S. 30, 107; P.A. 98-209, S. 3.)

History: 1971 acts added reference to Subsec. (b) of Sec. 25-54i, replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable, and replaced references to water resources commission with references to environmental protection commissioner; P.A. 73-38 added reference specifically citing Subsec. (b) of Sec. 25-54i and deleted other references to hearings under that section; P.A. 73-665 added second reference to Sec. 22a-6b re orders issued thereunder; P.A. 74-183 deleted provisions re appeals to supreme court; P.A. 74-338 made technical change; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 82-111 amended Subsec. (a) by making technical revisions for consistency with Sec. 25-54i and established Subsec. (b) clarifying that appeals for orders to abate pollution or a decision to deny an application shall be pursuant to this section; Sec. 25-54p transferred to Sec. 22a-437 in 1983; P.A. 88-230 proposed to replace reference to “judicial district of Hartford-New Britain” with “judicial district of Hartford” effective September 1, 1991, but said reference was deleted by P.A. 88-317; P.A. 88-317 amended Subsec. (a) to require appeal to be made “as provided in chapter 54” instead of specifying the judicial district, deadline, mailing requirement for final determination, evidence on which appeal shall be based, and standard for court determinations, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 98-209 amended Subsec. (a) to modify provisions re standing to appeal certain actions of the commissioner under this chapter.

Cited. 170 C. 29; 180 C. 568.

Annotations to present section:

Cited. 217 C. 130; 226 C. 358; 236 C. 722; 237 C. 135.

Cited. 21 CA 91.



Section 22a-438 - (Formerly Sec. 25-54q). Forfeiture for violations. Penalties.

(a) Any person who or municipality which violates any provision of this chapter, or section 22a-6 or 22a-7 shall be assessed a civil penalty not to exceed twenty-five thousand dollars, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense and, in case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General, upon complaint of the commissioner, shall institute a civil action in the superior court for the judicial district of Hartford to recover such penalty. In determining the amount of any penalty assessed under this subsection, the court may consider the nature, circumstances, extent and gravity of the violation, the person or municipality’s prior history of violations, the economic benefit resulting to the person or municipality from the violation, and such other factors deemed appropriate by the court. The court shall consider the status of a person or municipality as a persistent violator. The provisions of this section concerning a continuing violation shall not apply to a person or municipality during the time when a hearing on the order pursuant to section 22a-436 or an appeal pursuant to section 22a-437 is pending.

(b) Any person who with criminal negligence violates any provision of this chapter, or section 22a-6 or 22a-7 shall be fined not more than twenty-five thousand dollars per day for each day of violation or be imprisoned not more than one year or both. A subsequent conviction for any such violation shall carry a fine of not more than fifty thousand dollars per day for each day of violation or imprisonment for not more than two years, or both. For the purposes of this subsection, person includes any responsible corporate officer or municipal official.

(c) Any person who knowingly violates any provision of this chapter, or section 22a-6 or 22a-7 shall be fined not more than fifty thousand dollars per day for each day of violation or be imprisoned not more than three years, or both. A subsequent conviction for any such violation shall be a class C felony, except that such conviction shall carry a fine of not more than one hundred thousand dollars per day for each day of violation. For the purposes of this subsection, person includes any responsible corporate officer or municipal official.

(d) Any person who knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this chapter, or section 22a-6 or 22a-7 or who falsifies, tampers with, or knowingly renders inaccurate any monitoring device or method required to be maintained under this chapter, or section 22a-6 or 22a-7 shall upon conviction be fined not more than twenty-five thousand dollars for each violation or imprisoned not more than two years for each violation, or both. For the purposes of this subsection, person includes any responsible corporate officer or municipal official.

(e) Any person who wilfully or with criminal negligence discharges gasoline in violation of any provision of this chapter, shall be fined not more than fifty thousand dollars per day for each day of violation or be imprisoned not more than three years, or both. A subsequent conviction for any such violation shall be a class C felony, except that such conviction shall carry a fine of not more than one hundred thousand dollars per day for each day of violation. For the purposes of this subsection, person includes any responsible corporate officer or municipal officer.

(1967, P.A. 57, S. 17; 1969, P.A. 486, S. 1; 1971, P.A. 872, S. 93; P.A. 73-38, S. 7, 8; P.A. 81-443, S. 4, 7; P.A. 86-203; 86-239, S. 10, 14; P.A. 88-230, S. 1, 12; P.A. 89-270, S. 4; P.A. 90-98, S. 1, 2; 90-222, S. 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 00-19, S. 3; 00-175, S. 2, 4; P.A. 01-195, S. 176, 181; P.A. 13-258, S. 121.)

History: 1969 act limited applicability of section, excluding persons and municipalities when hearing or appeal pending; 1971 act replaced reference to water resources commission with reference to environmental protection commissioner; P.A. 73-38 substituted “wilfully or negligently” for “knowingly” in Subsec. (a), included violations of part II of chapter 474 and increased fine from $1,000 to $10,000, and added Subsecs. (b) and (c) imposing additional penalties; P.A. 81-443 amended Subsec. (a) to delete requirement that violation be “wilful or negligent”, amended Subsec. (b) to revise the standard for conviction of a criminal violation from negligence to criminal negligence; Sec. 25-54q transferred to Sec. 22a-438 in 1983 and references to part II of chapter 474 were deleted, reflecting incorporation of those sections in this chapter; P.A. 86-203 amended Subsec. (a) by making violations of Sec. 22a-6 or 22a-7 subject to the forfeiture provisions of the subsection, amended Subsec. (b) by adding provisions regarding subsequent convictions and amended Subsec. (c) by making penalties applicable to each separate violation; P.A. 86-239 made a technical change clarifying provision re continuing violations; P.A. 89-270 amended Subsec. (a) by increasing the maximum penalty from $10,000 to $25,000 and made technical changes (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in the public and special acts of 1989, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-222 amended Subsec. (a) by adding the factors a court may consider when determining the amount of penalty; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 00-19 amended Subsec. (b) by deleting “or municipality which wilfully or” and adding “or municipal official”, inserted new Subsec. (c) re criminal penalties for knowingly violating provisions and subsequent convictions, redesignated former Subsec. (c) as Subsec. (d) and amended said Subsec. by deleting “or municipality which”, increasing criminal penalties and adding provision specifying that person includes responsible corporate officer or municipal official; P.A. 00-175 added new provisions, designated as Subsec. (e), re criminal penalties for discharging gasoline in violation of chapter, effective July 1, 2000; P.A. 01-195 amended Subsec. (e) to delete reference to municipality and to include municipal officers within the definition of person, effective July 11, 2001; P.A. 13-258 amended Subsecs. (c) and (e) to substitute provisions re class C felony for provisions re imprisonment of not more than 10 years and made technical changes.



Section 22a-439 - (Formerly Sec. 25-54r). State grant for sewers and pollution abatement facilities. Commissioner to adopt regulations.

(a) The commissioner shall make a grant to any municipality which, after May 1, 1967, constructs, rebuilds, expands or acquires a pollution abatement facility and the commissioner may make a grant to any municipality which, after June 30, 1975, prepares an engineering report or plans and specifications or which constructs, rebuilds, expands, or acquires sewers. For the purposes of this section, “sewers” means (A) lateral or collector sewers required to abate pollution, and (B) after October 1, 1979, sanitary and storm sewers required to serve primarily industrial areas or outfall sewers required to convey to an acceptable point of discharge that wastewater and cooling water which, prior to October 1, 1979, had been discharged from manufacturing firms to sanitary sewers. In the case of a municipality which, on said date, is in the process of constructing, rebuilding, expanding or acquiring such a facility, such grant shall apply only to that part of the facility constructed, rebuilt, expanded or acquired after said date. The grants under this section shall be subject to the following conditions: (1) No grant shall be made for any report, plans and specifications for sewers or a pollution abatement facility except where such report, plans and specifications for sewers or a pollution abatement facility are in accordance with a time schedule of the commissioner, and subject to such requirements as the commissioner shall impose. If the commissioner requires that the report, plans, and specifications for sewers or a pollution abatement facility be approved by the federal Environmental Protection Agency any grant shall be conditioned upon the municipality complying with all of the requirements of said agency; (2) no grant shall be made until the municipality has agreed to pay that part of the total cost which is in excess of the applicable state and federal grants; (3) except as otherwise provided in this section the grant to each municipality shall equal thirty per cent of the cost, which cost shall be that cost which the federal Environmental Protection Agency uses or would use in making a federal grant, except that where the commissioner has imposed requirements exceeding the requirements of the federal act and for which federal grants are not available, the grant shall be thirty per cent of the actual cost provided the percentage of the cost which is the grant under this section shall be reduced when federal grants are available so that the total federal and state grants available to the municipality shall not exceed ninety per cent of the cost unless the reduction of the percentage will reduce the amount of the federal grant available in which case the total grant may exceed ninety per cent in order to maximize the federal grant; (4) on or after July 1, 1983, the grant to each municipality shall equal fifty-five per cent of the cost, which cost shall be that cost which the federal Environmental Protection Agency uses or would use in making a federal grant, except that where the commissioner has imposed requirements exceeding the requirements of the federal act and for which federal grants are not available, the grant shall be fifty-five per cent of the actual cost provided the percentage of the cost which is the grant under this section shall be reduced when federal grants are available so that the total federal and state grants available to the municipality shall not exceed ninety per cent of the cost unless the reduction of the percentage will reduce the amount of the federal grant available in which case the total grant may exceed ninety per cent in order to maximize the federal grant. To be eligible for the grant a municipality shall have been on the priority list for not less than three years and shall have the capability of initiating construction not more than ninety days after being awarded the grant; (5) the state grant under this section may be increased so that the total federal and state grant available to the municipality is equal to one hundred per cent of the cost of the engineering report provided the commissioner has required that the report cover regional problems outside of the corporate limits of the municipality; (6) the state grant under this section may be increased, in the sole discretion of the commissioner, so that the total federal and state grant available to the municipality shall equal one hundred per cent of the cost of facilities required to remove nutrients which are causing excessive growth of aquatic freshwater plants in the inland waters of the state; (7) on or after September 30, 1984, the total amount of federal and state grants available to the municipalities shall be not more than fifty-five per cent of the cost approved for the planning, design and construction of the facility, except as otherwise provided in this section and in the provisions of the federal Water Pollution Control Act concerning innovative and alternative technology, except that the amount of state and federal grants shall not be more than seventy-five per cent of the costs for the planning, design and construction of treatment facilities in excess of secondary treatment, as defined by the federal Water Pollution Control Act, required to meet water quality standards and new facilities required to meet secondary treatment where no previous secondary treatment existed; (8) the state grant under this section shall be paid to the municipality in partial payments similar to the time schedule that such payments are or would be provided to the municipality by the federal Environmental Protection Agency; (9) no grant shall be made for a pollution abatement facility unless the municipality assures the commissioner of the proper and efficient operation and maintenance of the facility after construction; (10) no grant shall be made unless the municipality has filed properly executed forms and applications prescribed by the commissioner; (11) any municipality receiving state or federal grants for pollution abatement facilities shall keep separate accounts by project for the receipt and disposal of such eligible project funds; and (12) no design grant or advance shall be made under this section or section 22a-443 for work initiated after October 1, 1981, unless local financing for design and construction is authorized. Any funds advanced to a municipality prior to October 1, 1971, under the provisions of this section shall be considered a part of the total amount of the state grant provided for in this section.

(b) If federal funds for an engineering report for a pollution abatement facility are not available to a municipality at the time of its scheduled planning, the commissioner may advance funds to such municipality in an amount sufficient to pay the cost of the report. Such funds shall be considered a part of the total amount of the state grant provided for in this section. Notwithstanding any of the provisions of this section to the contrary, twenty-five per cent of the funds advanced shall be returned to the state if the report does not recommend the construction, rebuilding, expansion or acquisition of a pollution abatement facility.

(c) The Commissioner of Energy and Environmental Protection shall adopt regulations pursuant to chapter 54 to implement the provisions of this section. The regulations shall be consistent with Part 35 of the federal Construction Grant Regulations and the federal Water Pollution Control Act and shall include, but not be limited to, the establishment of a system setting the priority for making grants for municipal pollution abatement facilities. The commissioner shall prepare a list by priority of projects eligible for funding pursuant to this section. The system and list shall be similar to and used with the list required by Part 35 of the federal Construction Grant Regulations and the federal Water Pollution Control Act.

(1967, P.A. 57, S. 18; 1971, P.A. 872, S. 94; 1972, P.A. 222, S. 1; P.A. 73-555, S. 5, 10; P.A. 74-311, S. 1, 6; P.A. 75-471, S. 1, 2; P.A. 78-359, S. 5, 8; P.A. 79-607, S. 15; P.A. 81-143; P.A. 83-524, S. 1, 6; P.A. 11-80, S. 1.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner and provided that funds advanced to a municipality before July 1, 1971, are to be considered a part of the total state grant amount; 1972 act added proviso in Subdiv. (3) re reduction in grant so that total state and federal grants do not exceed 90% of facility’s cost; P.A. 73-555 replaced water pollution control administration with Environmental Protection Agency throughout section; P.A. 74-311 inserted new Subdiv. (4) re commissioner’s discretionary authority to increase amount of state grant, renumbering remaining Subdivs. accordingly; P.A. 75-471 authorized grants for municipalities which prepare engineering reports, plans and specifications or which construct, rebuild, expand or acquire sewers after June 30, 1975, inserted new Subdiv. (4) allowing commissioner to increase state grant for engineering report under certain conditions, renumbering remaining Subdivs., and made other language changes for clarity; P.A. 78-359 added provision in Subdiv. (3) allowing grant to exceed 90% of cost where reduction of state grant will cause reduction in federal grant; P.A. 79-607 defined “sewers” for purposes of section; P.A. 81-143 added Subdiv. (10) requiring authorization of local financing for design and construction as a condition of the state grant for work initiated after October 1, 1981; Sec. 25-54r transferred to Sec. 22a-439 in 1983; P.A. 83-524 inserted new Subdiv. (4) re conditions where grant may exceed 55% of the cost and the total federal and state grant may exceed 90% of the cost in order to maximize the federal cost, inserted new Subdiv. (7) re total amount of federal and state grants available for planning, design and construction of the facility, renumbering remaining Subdiv. accordingly, and added Subsecs. (b) and (c) re funding, regulations and priority of projects; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 22a-439a - Funds for construction of facilities by state agencies.

The Commissioner of Energy and Environmental Protection may provide funds to any state agency to construct a pollution abatement facility pursuant to sections 22a-430 to 22a-432, inclusive. Such funds shall be in an amount sufficient to cover the cost of the planning, design and construction of the required facility. The Commissioner of Construction Services shall consult with the Commissioner of Energy and Environmental Protection in any decision necessary to implement the project. The review of the project by the Commissioner of Energy and Environmental Protection shall be consistent with technical and administrative review of a project pursuant to section 22a-439. The commissioner shall establish a priority system for funding projects eligible for funds pursuant to this section. Such priority shall be separate from the priority for municipal pollution abatement facilities established in accordance with the provisions of section 22a-439.

(P.A. 83-524, S. 2; P.A. 87-496, S. 93, 110; P.A. 88-364, S. 85, 123; P.A. 11-51, S. 90; 11-80, S. 1.)

History: P.A. 87-496 substituted “public works” for “administrative services” commissioner; P.A. 88-364 substituted reference to Sec. 22a-430 for reference to Sec. 22a-429; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-439b - Southeastern Connecticut Water Authority may acquire and operate sewerage systems.

(a) The Southeastern Connecticut Water Authority may acquire and operate sewerage systems, provided that the service area of the sewerage system to be acquired is generally congruent with the service area of a water supply and distribution system owned and operated by Southeastern Connecticut Water Authority.

(b) All provisions of special act number 381 of 1967, as amended by special act number 206 of 1969, numbers 64, 133 and 95 of 1973, number 54 of 1976 and number 38 of 1981, which apply to acquisitions and operation of water systems, shall apply to sewerage systems.

(c) The provisions of this section shall not apply to sewerage systems owned or operated by a municipality or a municipal water pollution control authority unless the municipal owner of such system voluntarily transfers the ownership of such system to the Southeastern Connecticut Water Authority.

(d) The Southeastern Connecticut Water Authority shall, in the operation of sewerage systems, comply with the laws and regulations of the United States of America and the state of Connecticut.

(P.A. 83-524, S. 5, 6; P.A. 85-129, S. 1, 2.)

History: P.A. 85-129 provided that the Authority may acquire and operate a municipal sewerage system if the municipal owner voluntarily transfers ownership to the Authority.



Section 22a-440 - (Formerly Sec. 25-54s). Grants for storm and sanitary sewer separation programs, pollution abatement facilities.

The commissioner may provide a grant to a municipality for the cost of those facilities which he determines to be essential to a storm and sanitary sewer separation program when he finds that such facilities are primarily for the separation of storm and sanitary sewage and will eliminate a substantial source of pollution. The cost of the project used to determine the state grant in this section shall not include any cost for the acquisition of land or any rights or interests therein. For the purposes of this section and section 22a-439 such facilities shall be considered pollution abatement facilities. The grants under this section shall be subject to all the conditions of grants made under section 22a-439.

(1967, P.A. 57, S. 19; 1971, P.A. 872, S. 95; P.A. 73-555, S. 6, 10.)

History: 1971 act replaced reference to water resources commission with reference to environmental protection commissioner; P.A. 73-555 deleted phrase limiting grants to 30% of facility cost, substituting “facilities” for “projects”, specified that facilities under section to be considered pollution abatement facilities and that grants are subject to conditions of grants under Sec. 25-54r; Sec. 25-54s transferred to Sec. 22a-440 in 1983.



Section 22a-441 - (Formerly Sec. 25-54t). Grants for prior construction.

The commission shall make a grant to any municipality which, prior to May 1, 1967, constructed, rebuilt, acquired or expanded a pollution abatement facility, which grant shall be thirty per cent of the principal amount of bond or note obligations of such municipality, issued to finance such construction, rebuilding, acquisition or expansion and outstanding on said date, exclusive of all interest costs and for which grant application is made prior to October 1, 1969, on an application prescribed by the commission. Such grant shall be paid in equal annual installments at least thirty days prior to the date the municipality is obligated to make payment on such bonds or notes, provided any grant under this section shall be reduced by any amount payable to such municipality under the provisions of section 22a-439 for the same construction, rebuilding, acquisition or expansion project, such reduction to be prorated over the period remaining for the payment of such bonds or notes.

(1967, P.A. 57, S. 35; 1969, P.A. 63, S. 1.)

History: 1969 act specified that grant application must be made before October 1, 1969; Sec. 25-54t transferred to Sec. 22a-441 in 1983.



Section 22a-442 - (Formerly Sec. 25-54u). State advances in anticipation of federal funds for construction of facility.

If federal funds are not available to the municipality at the time of its scheduled construction of a pollution abatement facility, the commissioner shall advance to such municipality, in addition to the state contribution provided for in section 22a-439, that sum of money which would equal the amount of the federal grant, provided the municipality shall agree that any federal contribution thereafter made for the project shall be forwarded to the state as reimbursement for the funds expended under this section. Prior to advancing the federal share, the commissioner shall require the municipality to agree in its project contract with the commissioner to do all that is necessary to qualify for the federal grant. The municipality shall also agree to pay over to the commissioner any installment of a grant received from the federal Water Pollution Control Administration on which the state has made an advance under this section. Said moneys received from the municipality shall be deposited in a sinking fund which is hereby established for payment of the debt service costs of bonds issued under section 22a-446.

(1967, P.A. 57, S. 20; 1971, P.A. 872, S. 96.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; Sec. 25-54u transferred to Sec. 22a-442 in 1983.



Section 22a-443 - (Formerly Sec. 25-54v). State advance in anticipation of federal funds for contract plans and specifications.

Except as otherwise provided in subsection (b) of section 22a-439, if federal funds for contract plans and specifications for the construction of a pollution abatement facility are not available to the municipality at the time of its scheduled planning, the commissioner shall advance to such municipality a sum equal to seven per cent of the estimated construction cost, said amount to be used by the municipality for the purpose of preparing contract plans and specifications; provided any remaining balance of the seven per cent advanced under this section shall be applied to the cost of construction of the facility. The funds advanced to the municipality under this section shall be considered a part of the total amount of the state grant provided for in section 22a-439. Such facility shall be constructed in accordance with a schedule of the commissioner and shall be in conformance with an engineering report approved by the commissioner. Before approving the engineering report required in this section and in section 22a-428, and as may be required under section 22a-431, the commissioner shall, among other factors, give due regard to whether such report is in conformance with his applicable guidelines, whether such report makes adequate recommendations concerning all existing and anticipated community discharges, whether such report conforms with existing planning studies and whether satisfactory considerations have been given to all regional problems outlined to the engineer in a prereport conference with the commissioner.

(1967, P.A. 57, S. 21; 1971, P.A. 872, S. 97; P.A. 83-524, S. 3.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; Sec. 25-54v transferred to Sec. 22a-443 in 1983; P.A. 83-524 added reference to Subsec. (b) of Sec. 22a-439, which provides for payment of total cost of report.



Section 22a-444 - (Formerly Sec. 25-54x). Commissioner of Energy and Environmental Protection to administer funds.

The Commissioner of Energy and Environmental Protection is designated as the officer of the state to manage, administer and control funds appropriated by the General Assembly or authorized by the State Bond Commission to carry out the provisions of this chapter. No grant shall be made under this chapter if such grant, together with all grants awarded prior thereto, exceeds the amount of funds available therefor.

(1967, P.A. 57, S. 23; 1971, P.A. 872, S. 98; P.A. 11-80, S. 1.)

History: 1971 act replaced commissioner of agriculture and natural resources with commissioner of environmental protection and deleted provision which had required that grants be made “only with the advice and consent of the commissioner”; Sec. 25-54x transferred to Sec. 22a-444 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-445 - (Formerly Sec. 25-54y). Commissioner to accept federal aid. Cooperation with other agencies, municipalities, states.

The Commissioner of Energy and Environmental Protection is designated as the administrative agency of the state to apply for and accept any funds or other aid and to cooperate and enter into contracts and agreements with the federal government relating to the planning, developing, maintaining and enforcing of the program to provide clean water and pollution abatement of the waters of the state, or for any other related purpose which the Congress of the United States has authorized or may authorize. The commissioner is authorized in the name of the state to make such applications, sign such documents, give such assurances and do such other things as are necessary to obtain such aid from or cooperate with the United States or any agency thereof. The commissioner may enter into contracts and agreements and cooperate with any other state agency, municipality, person or other state when the same is necessary to carry out the provisions of this chapter. Such contracts shall be subject to the approval of the Attorney General as to form.

(1967, P.A. 57, S. 24; 1971, P.A. 872, S. 99; P.A. 11-80, S. 1.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; Sec. 25-54y transferred to Sec. 22a-445 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-446 - (Formerly Sec. 25-54z). Bond issue.

(a) The State Bond Commission is empowered to authorize the issuance of bonds of the state in one or more series in an aggregate principal amount not exceeding three hundred ninety-eight million dollars. The proceeds of the sale of said bonds shall be used for the making of advances and grants under sections 22a-439 to 22a-443, inclusive, and for the payment of expenses incurred by the Department of Energy and Environmental Protection in carrying out the provisions of this chapter which are not otherwise provided for from the state General Fund. Not more than one-half of one per cent of said proceeds may be used for the payment of such expenses. Said bonds shall be issued in accordance with section 3-20 and the full faith and credit of the state are pledged for the payment of the principal of and interest on said bonds as the same become due.

(b) All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times not exceeding twenty years from their respective dates, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of section 3-20, may be provided in the determination authorizing the same or fixed in accordance therewith. Notwithstanding the provisions of said section 3-20, any of said bonds may be sold to the United States or any agency or instrumentality thereof in such manner and on such terms as may be provided in the determination authorizing the same or fixed in accordance therewith.

(1967, P.A. 57, S. 25; 1969, P.A. 384, S. 1; 1971, P.A. 872, S. 100; 1972, P.A. 225, S. 4; P.A. 81-370, S. 8, 13; P.A. 82-369, S. 12, 28; P.A. 83-524, S. 4; 83-587, S. 48, 96; June Sp. Sess. P.A. 83-33, S. 6, 17; P.A. 84-443, S. 10; P.A. 85-558, S. 14, 17; P.A. 86-396, S. 19, 25; P.A. 89-331, S. 20, 30; P.A. 90-297, S. 13, 24; P.A. 11-80, S. 1.)

History: 1969 act increased aggregate amount of bond issue in Subsec. (a) from $150,000,000 to $250,000,000; 1971 act replaced department of agriculture and natural resources with commissioner of environmental protection under Subsec. (a); 1972 act increased bond issue to $325,000,000; P.A. 81-370 increased the aggregate of bonds the bond commission may authorize for purposes of Secs. 25-54r to 25-54yy, inclusive, to $331,000,000; P.A. 82-369 increased bond authorization to $339,000,000; Sec. 25-54z transferred to Sec. 22a-446 in 1983; P.A. 83-524 included in Subsec. (a) funding for construction of facilities by state agencies and deleted reference to Sec. 25-54w, which deletion was repeated in P.A. 83-587; June Sp. Sess. P.A. 83-33 increased bond authorization to $347,000,000; P.A. 84-443 increased authorization limit to $362,000,000; P.A. 85-558 increased the bond authorization limit to $382,000,000; P.A. 86-396 increased bond authorization to $405,000,000; P.A. 89-331 decreased the bond authorization to $390,000,000; P.A. 90-297 increased the bond authorization to $398,000,000; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-446a - Uniform tipping fee at facilities disposing of septic tank pumpings.

Any municipality operating a water pollution abatement facility which receives or received funds pursuant to section 22a-439 and which disposes of septic tank pumpings shall establish a uniform tipping fee for pumpings collected in such municipality and delivered to such facility for disposal by haulers located in the municipality or in any other municipality.

(P.A. 87-430, S. 1; 87-589, S. 43, 56, 87.)

History: P.A. 87-589 substituted reference to water pollution abatement facilities for reference to solid waste facilities and reference to Sec. 22a-439 for reference to chapter 446d.



Section 22a-447 - (Formerly Sec. 25-54aa). Prior orders, directives and decisions continued in force.

All orders, directives or decisions of the Water Resources Commission in existence on October 1, 1971, shall continue in force until rescinded, amended or repealed by the commissioner.

(1967, P.A. 57, S. 34; 1971, P.A. 872, S. 101.)

History: 1971 act replaced reference to water resources commission with reference to environmental protection commissioner and changed applicable date from May 1, 1967, to July 1, 1971; Sec. 25-54aa transferred to Sec. 22a-447 in 1983.



Section 22a-448 - (Formerly Sec. 25-54bb). Pollution by chemical liquid, hazardous waste, oil or petroleum, waste oil or solid, liquid or gaseous products: Definitions.

For the purposes of sections 22a-133a to 22a-133j, inclusive, sections 22a-448 to 22a-454, inclusive, and section 22a-457a:

(1) “Chemical liquids” means any chemical, chemical solution or chemical mixture in liquid form;

(2) “Emergency” means any situation which requires state or local efforts to save lives and protect property and public health or safety or to avert or lessen the threat of disaster;

(3) “Hazardous waste” means any waste material which may pose a present or potential hazard to human health or the environment when improperly treated, stored, transported or disposed of or otherwise managed including hazardous waste identified in accordance with Section 3001 of the Resource Conservation and Recovery Act of 1976, 42 USC 6901 et seq.;

(4) “Oil or petroleum” means oil or petroleum of any kind or in any form including, but not limited to, waste oils and distillation products such as fuel oil, kerosene, naphtha, gasoline and benzene, or their vapors;

(5) “Solid, liquid or gaseous products” means any substance or material including, but not limited to, hazardous chemicals, flammable liquids, as defined in section 29-320, explosives as defined in section 29-343, liquefied petroleum gas, as defined in section 43-36, hazardous materials designated in accordance with the Hazardous Materials Transportation Act, 49 USC 1801 et seq. and hazardous substances designated in accordance with Section 311 of the federal Water Pollution Control Act;

(6) “Waste oil” means oil having a flash point at or above one hundred forty degrees Fahrenheit (sixty degrees Centigrade) which is no longer suitable for the services for which it was manufactured due to the presence of impurities or a loss of original properties, including, but not limited to, crude oil, fuel oil, lubricating oil, kerosene, diesel fuels, cutting oil, emulsions, hydraulic oils, polychlorinated biphenyls and other halogenated oils that have been discarded as waste or are recovered from oil separators, oil spills, tank bottoms or other sources;

(7) “Floating boom retention device” means a floating containment barrier used to contain floating oil or petroleum;

(8) “Hazardous chemicals” means (A) any materials that are highly flammable or that may react to cause fires or explosions, or which by their presence create or augment a fire or explosion hazard, or which because of their toxicity, flammability or liability to explosion render fire fighting abnormally dangerous or difficult; (B) flammable liquids that are chemically unstable and that may spontaneously form explosive compounds, or undergo spontaneous reactions of explosive violence, or with sufficient evolution of heat to be a fire hazard; or (C) such materials as compressed gases, liquefied gases, flammable solids, corrosive liquids, oxidizing materials, potentially explosive chemicals, highly toxic materials and poisonous gases;

(9) “Compressed gas” means any mixture or material having in the container either an absolute pressure exceeding forty pounds per square inch at seventy degrees Fahrenheit, or an absolute pressure exceeding one hundred four pounds per square inch at one hundred thirty degrees Fahrenheit, or both, or any liquid flammable material having a vapor pressure exceeding forty pounds per square inch at one hundred degrees Fahrenheit;

(10) “Corrosive liquids” means those acids, alkaline caustic liquids and other corrosive liquids that, when in contact with living tissue, will cause severe damage of such tissue by chemical action or are liable to cause fire when in contact with organic matter or with certain chemicals;

(11) “Flammable solid” means a solid substance, other than one classified as an explosive, that is liable to cause fires through friction, absorption of moisture, spontaneous chemical changes or as a result of retained heat from manufacturing or processing;

(12) “Highly toxic materials” means materials so toxic to man as to afford an unusual hazard to life and health during firefighting operations, including parathion, malathion, TEPP (tetraethyl phosphate), HETP (hexaethyl tetraphosphate), and similar insecticides and pesticides;

(13) “Oxidizing materials” means substances such as chlorates, permanganates, peroxides or nitrates, that yield oxygen readily to stimulate combustion;

(14) “Poisonous gas” means and includes any noxious gas of such nature that a small amount of the gas when mixed with air is dangerous to life, including chlorpicrin, cyanogen, hydrogen cyanide, nitrogen peroxide and phosgene;

(15) “Potentially explosive chemical” means any chemical substance, other than one classified as an explosive, which can be exploded by heat or shock when it is unconfined and unmixed with air or other materials; and

(16) “Vapor pressure” means the pressure, measured in pounds per square inch (absolute), exerted by a volatile liquid as determined by the nationally recognized good practice known as the Reid method.

(1969, P.A. 765, S. 1; P.A. 79-605, S. 2, 17; P.A. 82-151, S. 1; P.A. 87-561, S. 11, 13; P.A. 88-364, S. 86, 123; P.A. 90-274, S. 12; P.A. 09-177, S. 23; P.A. 10-54, S. 5, 6.)

History: P.A. 79-605 defined “petroleum” in same terms as apply for “oil” and clarified definition adding reference to kerosene, naphtha, gasoline, benzene or their vapors, etc. and defined “chemical liquids”, “solid, liquid or gaseous products”, “hazardous waste” and “emergency”; P.A. 82-151 made technical revisions and defined “waste oil”; Sec. 25-54bb transferred to Sec. 22a-448 in 1983; P.A. 87-561 specified applicability of definitions to Secs. 22a-133a to 22a-133j, inclusive; P.A. 88-364 made a technical change deleting an obsolete reference; P.A. 90-274 added a new Subdiv. (7) defining a floating boom retention device and specified that definitions apply to Sec. 22a-454a; P.A. 09-177 made technical changes in Subdivs. (4) and (5), amended Subdiv. (5) to delete “as defined in section 29-336”, and added Subdivs. (8) to (16) defining “hazardous chemicals”, “compressed gas”, “corrosive liquids”, “flammable solid”, “highly toxic materials”, “oxidizing materials”, “poisonous gas”, “potentially explosive chemical” and “vapor pressure”, respectively, effective January 1, 2011; P.A. 10-54 made technical changes in Subdivs. (3), (5) and (6), effective January 1, 2013, and changed effective date of P.A. 09-177, S. 23, from January 1, 2011, to January 1, 2013, effective May 18, 2010.

See Secs. 22a-133a to 22a-133j, inclusive, re hazardous waste disposal site discovery program.



Section 22a-449 - (Formerly Sec. 25-54cc). Duties and powers of commissioner re sources of potential pollution or damage. Licenses. Regulations. Nonresidential underground storage tank systems.

(a) The Commissioner of Energy and Environmental Protection shall, to the extent possible, immediately, whenever there is discharge, spillage, uncontrolled loss, seepage or filtration of oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous wastes upon any land or into any of the waters of the state or into any offshore or coastal waters, which may result in pollution of the waters of the state, damage to beaches, wetlands, stream banks or coastal areas, or damage to sewers or utility conduits or other public or private property or which may create an emergency, cause such discharge, spillage, uncontrolled loss, seepage or filtration to be contained and removed or otherwise mitigated by whatever method said commissioner considers best and most expedient under the circumstances. The commissioner shall also (1) determine the person, firm or corporation responsible for causing such discharge, spillage, uncontrolled loss, seepage or filtration, and (2) send notice, in writing, to the chief executive officer and the local director of health of the municipality in which such discharge, spillage, uncontrolled loss, seepage or filtration occurs of such occurrence. Such notification shall be sent not later than twenty-four hours after the commissioner becomes aware of the contamination.

(b) The commissioner may: (1) License terminals in the state for the loading or unloading of oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous wastes and shall adopt, in accordance with chapter 54, reasonable regulations in connection therewith for the purposes of identifying terminals subject to licensure and protecting the public health and safety and for preventing the discharge, spillage, uncontrolled loss, seepage or filtration of oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous wastes. Each license issued under this section shall be valid for a period of not more than ten years from the date of issuance, unless sooner revoked by the commissioner, and there shall be charged for each such license or renewal thereof fees established by regulation sufficient to cover the reasonable cost to the state of inspecting and licensing such terminals; (2) provide by regulations for the establishment and maintenance in operating condition and position of suitable equipment to contain as far as possible the discharge, spillage, uncontrolled loss, seepage or filtration of any oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous wastes; (3) inspect periodically all hoses, gaskets, tanks, pipelines and other equipment used in connection with the transfer, transportation or storage of oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous wastes to make certain that they are in good operating condition, and order the renewal of any such equipment found unfit for further use. No person shall commence operation of any such terminal in this state on or after July 1, 1993, without a license issued by the commissioner. Any person who operates any such terminal without a license issued by the commissioner shall be fined not more than five thousand dollars per day during any period of unlicensed operation.

(c) The commissioner may establish such programs and adopt, in accordance with chapter 54, and enforce such regulations as he deems necessary to carry out the intent of sections 22a-133a to 22a-133j, inclusive, sections 22a-448 to 22a-454, inclusive, and Subtitle C of the Resource Conservation and Recovery Act of 1976 (42 USC 6901 et seq.), as amended from time to time, except that actions pursuant to the state’s hazardous waste program shall be brought under the provisions of sections 22a-131 and 22a-131a.

(d) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Public Safety, may establish by regulations adopted in accordance with the provisions of chapter 54 standards and criteria for the nonresidential underground storage of oil, petroleum and chemical liquids, which may include but not be limited to standards and criteria for the design, installation, operation, maintenance and monitoring of facilities for the underground storage and handling of such liquids. The Commissioner of Energy and Environmental Protection may establish such programs and adopt, in accordance with chapter 54, and enforce such regulations as he deems necessary to carry out the intent of Subtitle I of the Resource Conservation and Recovery Act of 1976 (42 USC 6901, et seq.), as amended from time to time.

(e) On and after October 10, 2009, the fee for the notification of each nonresidential underground storage facility submitted to the commissioner shall be one hundred dollars per tank. Such notification shall be submitted annually on a form prescribed by the commissioner on or before October tenth and shall be accompanied by such fee. Such fee shall not apply to any of the following: A farm or residential tank of one thousand one hundred gallons or less capacity used for storing motor fuel for noncommercial purposes; a tank used for storing heating oil for consumptive use on the premises where stored; a septic tank; a pipeline facility; a surface impoundment; a stormwater or wastewater collection system; a flow-through process tank; a liquid trap or associated gathering lines directly related to oil or gas production and gathering operations; a storage tank situated in an underground area, including, but not limited to, a basement, cellar, mineworking drift, shaft or tunnel, if the storage tank is situated above the surface on the floor.

(f) The Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, to establish (1) requirements for the inspection of nonresidential underground storage tank systems for compliance with the requirements of this chapter, including, but not limited to, the minimum frequency, method and content of inspections, and maintenance and disclosure of results, (2) a program to authorize persons to (A) perform inspections, including, but not limited to, education and training requirements for such persons, and whether or not such persons may be employed by the owner or operator of the subject nonresidential underground storage tank system, and (B) determine whether the violations for which a nonresidential underground storage tank system has been taken out of service pursuant to subsection (g) of this section have been corrected, which regulations may include, but not be limited to, a prohibition against an owner or operator of any such system placing such system back into service pursuant to subsection (g) of this section after the regulations take effect or additional requirements for an owner or operator of any such system, and (3) requirements, in addition to the requirements contained in subsection (g) of this section, relating to the prohibition of deliveries to and the use of nonresidential underground storage tank systems that are not in compliance with section 22a-449o or with the requirements of this section and any regulations adopted under this section.

(g) (1) If the commissioner determines that there is a release from a nonresidential underground storage tank system or that such system (A) is not designed, constructed, installed and operated in accordance with section 22a-449o or regulations adopted pursuant to this section, (B) fails to have or operate proper release detection equipment in accordance with regulations adopted pursuant to this section, or (C) fails to have or operate proper overfill and spill protection measures or equipment in accordance with regulations adopted pursuant to this section, then the commissioner may require the owner or operator of the nonresidential underground storage tank system to pump out the contents of its system, and the commissioner may place a notice on a system that is plainly visible, indicating that the system is not in compliance with the requirements applicable to nonresidential underground storage tank systems and that such system cannot be used and deliveries to such system cannot be accepted, or the commissioner may disable the use of such system by placing a disabling device on the system that prohibits deliveries to such system. Any action pursuant to this subdivision shall not be based solely on requirements relating to reporting or recordkeeping. No person shall make deliveries to any nonresidential underground storage tank system bearing the notice described in this subdivision or on which the commissioner has placed a disabling device. The owner or operator of such system shall ensure that any such system is not used for dispensing a product or receiving deliveries while any notice or disabling device has been placed upon such system. Except as provided in subdivision (3) of this subsection, no person or municipality shall remove, alter, deface or tamper with any notice or disabling device placed by the commissioner pursuant to this subdivision.

(2) Not later than two business days after placing a notice or disabling device on a nonresidential underground storage tank system pursuant to subdivision (1) of this subsection, the commissioner shall provide the owner or operator of the affected underground storage tank system with an opportunity for a hearing. Any such hearing shall be limited to whether the violation upon which the commissioner took action under subdivision (1) of this subsection occurred and whether such violation is continuing.

(3) A nonresidential underground storage tank system upon which a notice or disabling device has been placed pursuant to subdivision (1) of this subsection shall not be put back into service and shall not be used for dispensing a product or receiving deliveries until the violations that caused the notice or disabling device to be placed have been corrected to the satisfaction of (A) the commissioner, or (B) a person who, pursuant to regulations adopted pursuant to subsection (f) of this section, has been authorized by the commissioner to determine whether such violations have been corrected. The commissioner shall determine whether any applicable violation has been corrected not later than twenty-four hours after being contacted by the owner or operator of the underground storage tank system that any such violation has been fully corrected. Notwithstanding the provisions of this subdivision, until the commissioner authorizes persons to determine whether violations have been corrected pursuant to regulations adopted pursuant to subsection (f) of this section, the owner or operator of an underground storage tank system upon which a notice or a disabling device has been placed by the commissioner may place such system back into service, where, not later than twenty-four hours after being contacted by the owner or operator, the commissioner has not determined whether any applicable violation has been corrected and on the day any such system is returned to service or the next business day in the event such day is a Saturday, Sunday or legal holiday, the owner or operator provides the commissioner with a written affidavit fully describing all actions taken to correct the violations that caused a notice or disabling device to be placed upon such system and certifying that all such violations were fully corrected before any such system was returned to service.

(4) Nothing in this subsection shall affect the authority of the commissioner under any other statute or regulation.

(h) The person submitting a notification of installation for a nonresidential underground storage tank or underground storage tank system pursuant to regulations adopted pursuant to this section shall submit with such notification a notification fee of one hundred dollars per tank.

(i) Any moneys collected for the issuance or renewal of a license, pursuant to subsection (b) of this section or regulations adopted pursuant to said subsection, shall be deposited in the General Fund.

(1969, P.A. 765, S. 2, 8; 1971, P.A. 433, S. 1; 872, S. 102; 1972, P.A. 252, S. 1; P.A. 79-605, S. 3, 17; P.A. 81-443, S. 5, 7; P.A. 82-233; P.A. 83-142; 83-587, S. 93, 96; P.A. 86-28, S. 1, 2; 86-403, S. 118, 132; P.A. 87-561, S. 12, 13; P.A. 88-119; P.A. 90-231, S. 7, 28; 90-269, S. 2, 8; 90-276, S. 1; P.A. 91-369, S. 32, 36; P.A. 93-428, S. 34, 39; P.A. 95-208, S. 10, 13; P.A. 98-140, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 134; June Sp. Sess. P.A. 05-3, S. 89; P.A. 06-76, S. 22; P.A. 07-192, S. 3; P.A. 08-124, S. 26; June Sp. Sess. P.A. 09-3, S. 422; Sept. Sp. Sess. P.A. 09-8, S. 17; P.A. 11-80, S. 1.)

History: 1971 acts required water resources commission to act if there is discharge, spillage, seepage, etc. upon land, where previously only discharge into waters was mentioned and later replaced water resources commission with environmental protection commissioner; 1972 act increased fee for license or renewal of license from $10 to $125; P.A. 79-605 clarified provisions, including references to uncontrolled loss of oil, petroleum or chemical liquids, to hazardous wastes, to pollution of state waters, wetlands, stream banks, etc., to damage to sewers, utility conduits or other property, and rephrasing in some cases for clarity and economy of expression, amended Subsec. (b) to replace set license fee with charge of an amount sufficient to cover state inspection and licensing costs and to delete Subdivs. (4) and (5) which had required that equipment be available to remove pollutants from waters of state and that companies pay inspection cost and amended Subsec. (c) to require that regulations be in accordance with chapter 54 and to add reference to federal act; P.A. 81-443 added exception in Subsec. (c) re actions pursuant to hazardous waste program approved in accordance with federal act; P.A. 82-233 added Subsec. (d) authorizing the commissioner of environmental protection to adopt regulations governing nonresidential underground storage of oil and chemicals; Sec. 25-54cc transferred to Sec. 22a-449 in 1983; P.A. 83-142 amended Subsec. (d) to authorize monitoring to determine the life expectancy or failure of an underground storage facility; P.A. 83-587 changed effective date of P.A. 83-142 from October 1, 1983, to May 16, 1983; P.A. 86-28 amended Subsec. (c) by deleting requirement that actions pursuant to the state’s hazardous waste program be approved in accordance with the Resource Conservation and Recovery Act, and substituted “Subchapter III” for “Subtitle C”; P.A. 86-403 made technical change changing “Subchapter III” to “Subtitle C”; P.A. 87-561 amended Subsec. (c) to authorize regulations enforcing Secs. 22a-133a to 22a-133j, inclusive; P.A. 88-119 amended Subsec. (d) by deleting language re monitoring to determine life expectancy or failure of a facility and substituting provision re adoption of regulations by the commissioner of environmental protection to implement the Resource Conservation and Recovery Act of 1976; P.A. 90-231 amended Subsec. (d) to require the payment of notification fees by facilities and provided that on and after July 1, 1993, the fees shall be prescribed by regulations and added Subsec. (e) re inspection fees; P.A. 90-269 added Subsec. (f) re deposits into the emergency spill response fund; P.A. 90-276 amended Subsec. (a) by adding Subdiv. (2) re notification of a chemical spill; P.A. 91-369 amended Subsecs. (d) and (e) to restate commissioner’s authority to adopt regulations setting the fees required by this section; P.A. 93-428 amended Subsec. (b) to extend the period of oil terminal licensure from one year to three years and to increase the per diem fine for failure to obtain such a license from $100 to $5,000, effective July 1, 1993; (Revisor’s note: In 1995 the phrase “emergency spill response fund” was replaced editorially by the Revisors with “emergency spill response account” to conform section with Sec. 22a-451, as amended by P.A. 94-130); P.A. 95-208 amended Subsec. (f) to require that moneys collected for issuance or renewal of license be deposited in General Fund, rather than emergency spill response account, effective July 1, 1995; P.A. 98-140 amended Subsec. (a) to require the commissioner to notify municipal officials within 24 hours of certain contamination events; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (d) and (e) to increase notification and inspection fees from $50 to $100 and to delete provisions re amount of fees prescribed by regulation, effective August 20, 2003; June Sp. Sess. P.A. 05-3 made a technical change in Subsec. (a), amended Subsec. (d) to delete language re notification fee, redesignated existing Subsec. (f) as Subsec. (i), added new Subsec. (f) re inspections of nonresidential systems and prohibitions re use of and deliveries to certain nonresidential systems, added Subsec. (g) re placement of notice of noncompliance or disabling device on a nonresidential system for certain violations, and added Subsec. (h) re notification fee, effective June 30, 2005; P.A. 06-76 amended Subsec. (b)(1) to replace “three years commencing July first” with “ten years from the date of issuance”; P.A. 07-192 made technical changes in Subsec. (f), effective July 5, 2007; P.A. 08-124 made technical changes in Subsec. (f), effective June 2, 2008; June Sp. Sess. P.A. 09-3 deleted former Subsec. (e) re fee and added new Subsec. (e) re fee and notification for inspection of nonresidential underground storage facilities; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (e) to replace “October 1, 2009,” with “October 10, 2009,”, replace “inspection” with “notification” re fee, replace “which pursuant to this section, submits notification” with “submitted” and make a conforming change, effective October 5, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-27i re exemption of municipality for one year.

See Sec. 22a-131 et seq. re provisions concerning the Resource Conservation and Recovery Act of 1976 (42 USC 6901 et seq.).

See Sec. 25-102t re oil spill containment and removal within the lower Connecticut River.

Cited. 27 CA 353; 30 CA 204.



Section 22a-449a - Definitions.

As used in this section and sections 22a-449c to 22a-449m, inclusive, 22a-449p and 22a-449r to 22a-449t, inclusive:

(1) “Petroleum” means crude oil, crude oil fractions and refined petroleum fractions, including gasoline, kerosene, heating oils and diesel fuels;

(2) “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or disposing of petroleum from any underground storage tank or underground storage tank system;

(3) “Responsible party” means (A) for an application or request for payment or reimbursement received by the commissioner before July 1, 2005, or for a determination made by the commissioner before July 1, 2005, regarding a person’s status as a responsible party or a third party with respect to a specific release or suspected release, any person who owns or operates an underground storage tank or underground storage tank system from which a release or suspected release emanates, (B) for an application or request for payment or reimbursement received by the commissioner on or after July 1, 2005, any person who (i) at any time owns, leases, uses or has an interest in the real property on which an underground storage tank system is or was located from which there is or has been a release or suspected release, regardless of when the release or suspected release occurred, or whether such person owned, leased, used or had an interest in the real property at the time the release or suspected release occurred, or whether such person owned, operated, leased or used the underground storage tank system from which the release or suspected release occurred, (ii) at any time owns, leases, operates, uses, or has an interest in an underground storage tank system from which there is or has been a release or suspected release, regardless of when the release or suspected release occurred or whether such person owned, leased, operated, used or had an interest in the underground storage tank system at the time the release or suspected release occurred, or (iii) is affiliated with a person described in clause (i) or (ii) of this subparagraph through a direct or indirect familial relationship or any contractual, corporate or financial relationship;

(4) “Underground storage tank” means a tank or combination of tanks, including underground pipes connected thereto, used to contain an accumulation of petroleum, whose volume is ten per cent or more beneath the surface of the ground, including the volume of underground pipes connected thereto;

(5) “Underground storage tank system” means an underground storage tank and any associated ancillary equipment and containment system;

(6) “Residential underground heating oil storage tank system” means (A) an underground storage tank system used in connection with residential real property composed of four residential units or fewer, or (B) a storage tank system and any associated ancillary equipment used in connection with residential real property composed of four residential units or fewer;

(7) “Person” means any individual, firm, partnership, association, syndicate, company, trust, corporation, limited liability company, municipality, agency or political or administrative subdivision of the state, or other legal entity of any kind;

(8) “Municipal applicant” means an applicant that is a town, city or borough, whether consolidated or unconsolidated;

(9) “Small station applicant” means an applicant who owned, operated, leased, used, or had an interest in, at the time such applicant’s first application was received by the underground storage tank petroleum clean-up program, five or fewer separate parcels of real property, within or outside of the state, on which an underground storage tank system was or had been previously located;

(10) “Mid-size station applicant” means an applicant who owned, operated, leased, used, or had an interest in, at the time such applicant’s first application was received by the underground storage tank petroleum clean-up program, six to ninety-nine separate parcels of real property, within or outside of the state, on which an underground storage tank system was or had been previously located;

(11) “Large station applicant” means an applicant who owned, operated, leased, used, or had an interest in, at the time such applicant’s first application was received by the underground storage tank petroleum clean-up program, one hundred or more separate parcels of real property, within or outside of the state, on which an underground storage tank system was or had been previously located;

(12) “Other applicant” means an applicant who is not a municipal applicant or a small, mid-size or large station applicant;

(13) “Applicant” means any person who has filed an application;

(14) “Application” means any request or application for payment or reimbursement, including, but not limited to, any supplemental application, from the underground storage tank petroleum clean-up program established pursuant to section 22a-449c;

(15) “Affiliate” or “a person affiliated” means a person that directly or indirectly through one or more intermediaries owns or controls, is owned or controlled by, or is under common control with an applicant;

(16) “Control”, “controlling”, “controlled by” or “under common control with” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or the policies of a person, whether through the ownership of voting securities, by contract or otherwise. For the purposes of this definition, the beneficial ownership of ten per cent or more of the voting stock of a corporation creates a presumption of control; and

(17) “Commissioner” means the Commissioner of Energy and Environmental Protection or the commissioner’s designee.

(P.A. 89-373, S. 1, 10; P.A. 00-201, S. 1, 8; June Sp. Sess. P.A. 05-3, S. 90; P.A. 08-124, S. 27; June 12 Sp. Sess. P.A. 12-1, S. 251.)

History: P.A. 00-201 made technical changes and added Subdiv. (6) defining “residential underground heating oil storage tank system”, effective June 1, 2000; June Sp. Sess. P.A. 05-3 added reference to Sec. 22a-449p, redefined “responsible party” in Subdiv. (3) and added Subdiv. (7) to define “person”, effective June 30, 2005; P.A. 08-124 made technical changes in Subdiv. (3), effective June 2, 2008; June 12 Sp. Sess. P.A. 12-1 applied definitions to Secs. 22a-449r to 22a-449t, amended Subdiv. (3) to change “board” to “commissioner” and added Subdivs. (8) to (17) defining “municipal applicant”, “small station applicant”, “mid-size station applicant”, “large station applicant”, “other applicant”, “applicant”, “application”, “affiliate”, “control” and “commissioner”, effective June 15, 2012 (Revisor’s note: An internal reference in June 12 Sp. Sess. P.A. 12-1, S. 251, to “sections 262 to 264, inclusive, of this act” was determined by the Revisors to properly refer to sections 261 to 263, inclusive, of said act and was therefore codified as “22a-449r to 22a-449t, inclusive”).



Section 22a-449b - Portion of petroleum products gross earnings tax credited to underground storage tank petroleum clean-up account.

Section 22a-449b is repealed, effective October 1, 2009.

(P.A. 89-373, S. 3, 10; P.A. 92-62, S. 1, 2; P.A. 94-130, S. 5; P.A. 02-80, S. 2; June Sp. Sess. P.A. 09-3, S. 513.)



Section 22a-449c - Underground storage tank petroleum clean-up program. Applications for payment or reimbursement.

(a)(1) There is established an underground storage tank petroleum clean-up program administered by the commissioner. The Department of Energy and Environmental Protection shall constitute a successor department to the Underground Storage Tank Petroleum Clean-Up Review Board in the manner provided for departments, institutions and agencies under the provisions of sections 4-38d, 4-38e and 4-39. Any application received by, filed with or submitted to the board, pursuant to sections 22a-449a to 22a-449p, inclusive, prior to June 15, 2012, shall be deemed to have been received by, filed with or submitted to the commissioner on the date such application was received by, filed with or submitted to the board. Any approval, determination or decision of the board prior to June 15, 2012, regarding an application pursuant to sections 22a-449a to 22a-449p, inclusive, shall be deemed to have been made by the commissioner.

(2) The program shall provide money for reimbursement or payment pursuant to this section and sections 22a-449d to 22a-449i, inclusive, 22a-449p, 22a-449r and 22a-449t, within available appropriations, to responsible parties or parties supplying goods or services, for costs, expenses and other obligations paid or incurred, as the case may be, as a result of releases, and suspected releases, costs of investigation and remediation of releases and suspected releases, and for claims by a person other than a responsible party for bodily injury, property damage and damage to natural resources that have been finally adjudicated or settled with the prior written consent of the commissioner. The commissioner may also make payment to an assignee who is in the business of receiving assignments of amounts approved by the commissioner, but not yet paid from the program, provided the party making any such assignment, using a form approved by the commissioner, directs the commissioner to pay such assignee, that no cost of any assignment shall be borne by the state and that the state and its agencies shall not bear any liability with respect to any such assignment.

(3) Notwithstanding the provisions of this section regarding reimbursements of parties pursuant to section 22a-449f and regulations adopted pursuant to section 22a-449e, and regardless of when an application for payment or reimbursement from the program may have been submitted to the commissioner, no payment or reimbursement shall be made to any person: (A) For any costs, expenses and other obligations paid or incurred for remediation, including any monitoring to determine the effectiveness of the remediation, of a release to levels more stringent than or beyond those specified in the remediation standards established pursuant to section 22a-133k, except to the extent the applicant demonstrates that it has been directed otherwise, in writing, by the commissioner; (B) for diminution in property value or interest; and (C) for attorneys’ fees or other costs of legal representation paid or incurred as a result of a release or suspected release (i) in excess of five thousand dollars to any responsible party, (ii) in excess of ten thousand dollars to any person other than a responsible party, and (iii) by a responsible party regarding the defense of claims brought by another person, except that applications for reimbursement filed on or before June 30, 2005, shall not be subject to the limitations for reimbursement imposed by clauses (i) and (ii) of this subparagraph. In addition, notwithstanding the provisions of this section regarding reimbursements of parties pursuant to section 22a-449f, the responsible party shall bear all costs of the release that are less than ten thousand dollars and all persons shall bear all costs of the release that are more than one million dollars, except that for any such release which was reported to the department prior to December 31, 1987, and for which more than five hundred thousand dollars has been expended by the responsible party to remediate such release prior to June 19, 1991, the responsible party for the release shall bear all costs of such release which are less than ten thousand dollars or more than five million dollars, provided the portion of any reimbursement or payment in excess of three million dollars may, at the discretion of the commissioner, be made in annual payments for up to a five-year period.

(b) (1) If an initial application or request for payment or reimbursement is received by the commissioner before July 1, 2005, no supplemental application or request for payment or reimbursement shall be submitted on or after October 1, 2009, regarding costs, expenses or other obligations paid or incurred in response to the release or suspected release noted in any such initial application or request for payment or reimbursement. The provisions of this subdivision shall apply regardless of whether the cost, expense or other obligation was paid or incurred by an applicant before October 1, 2009, and no reimbursement or payment from the program shall be ordered or made by the commissioner regarding any such supplemental application or request for payment or reimbursement received on or after the October 1, 2009, deadline established in this subdivision.

(2) If an initial application or request for payment or reimbursement is received by the commissioner on or after July 1, 2005, no supplemental application or request for payment or reimbursement shall be submitted more than five years after the date that the initial application or request for payment or reimbursement was received by the commissioner, regarding costs, expenses or other obligations paid or incurred in response to the release or suspected release noted in such initial application or request for payment or reimbursement. The provisions of this subdivision shall apply regardless of whether a cost, expense or other obligation was paid or incurred by an applicant before the expiration of the five-year deadline established in this subdivision and no reimbursement or payment from the program shall be ordered or made by the commissioner regarding any such supplemental application or request for payment or reimbursement received by the commissioner after the five-year deadline established in this subdivision.

(3) Notwithstanding the provisions of subsection (i) of section 22a-449f, if the commissioner has not ordered payment or reimbursement on an application or request for payment or reimbursement within six months after having received such application, provided such application is complete, as determined by the commissioner, then six months shall be added to the deadline applicable pursuant to subdivision (1) or (2) of this subsection, provided no more than two years shall be added to the deadline established pursuant to subdivision (1) or (2) of this subsection.

(4) The provisions of this subsection shall not apply to annual groundwater remedial actions, including the preparation of a groundwater remedial action progress report, performed pursuant to subdivision (6) of section 22a-449p. The commissioner may continue to receive applications or requests for payment or reimbursement for such annual groundwater remedial actions and, provided all other requirements have been met, may order payment or reimbursement from the program for such actions.

(c) (1) Any person who has insurance, or a contract or other agreement to provide payment or reimbursement for any costs, expense or other obligation paid or incurred in response to a release or suspected release may submit an application or request seeking payment or reimbursement from the program to the commissioner, provided any such application or request for payment or reimbursement shall be subject to all applicable requirements, including, but not limited to, subdivision (7) of subsection (c) of section 22a-449f.

(2) Any person who at any time receives or expects to receive payment or reimbursement from any source other than the program for any cost, expense, obligation, damage or injury for which such person has received or has applied for payment or reimbursement from the program, shall notify the commissioner, in writing, of such supplemental or expected payment and shall, not more than thirty days after receiving such supplemental payment, repay the program all such amounts received from any other source.

(3) If the commissioner determines that a person is seeking or has sought payment or reimbursement for any cost, expense, obligation, damage or injury from the program and that payment or reimbursement for any such cost, expense, obligation, damage or injury is actually or potentially available to any such person from any source other than the program, the commissioner may impose any conditions the commissioner deems reasonable regarding any amount the commissioner orders to be paid from the program.

(P.A. 89-373, S. 4, 10; P.A. 90-181, S. 1; P.A. 91-254, S. 1, 7; P.A. 94-130, S. 6; P.A. 96-132, S. 1, 5; P.A. 97-241, S. 3, 5; P.A. 00-201, S. 2, 8; June Sp. Sess. P.A. 01-9, S. 37, 131; P.A. 02-80, S. 1; P.A. 04-244, S. 2; P.A. 05-288, S. 107; June Sp. Sess. P.A. 05-3, S. 91; P.A. 06-196, S. 259; P.A. 07-192, S. 4; June Sp. Sess. P.A. 09-3, S. 423; June 12 Sp. Sess. P.A. 12-1, S. 252.)

History: P.A. 90-181 amended Subsec. (b) to allow payments or reimbursement to parties supplying goods or services, allowed payments and reimbursements for expenses resulting from suspected releases, authorized payment of costs of defense of third party claims and costs of investigation and deleted the requirement that the responsible party be responsible for all costs which are less than $10,000; P.A. 91-254 added the requirement that the responsible party be responsible for all costs which are less than $10,000, added the provisions concerning releases reported prior to December 31, 1987, and for which more than $500,000 had been expended and added provisions re funds for administrative costs which are to be allocated to the department; P.A. 94-130 changed name of fund from “Underground Storage Tank Petroleum Clean-Up Fund” to “underground storage tank petroleum clean-up account” and eliminated requirement that investment earnings credited to assets of fund shall become part of the assets of said fund; P.A. 96-132 amended Subsec. (b) to increase the allocation for administrative costs, effective July 1, 1996; P.A. 97-241 amended Subsec. (b) to increase costs of remediation to be borne by certain responsible parties under this section and to increase the allocation to the department for administrative costs, effective June 24, 1997; P.A. 00-201 redesignated existing language in Subsec. (a) as Subsec. (a)(1) and existing language in Subsec. (b) as Subsec. (a)(2) and added new Subsec. (b) establishing residential underground heating oil storage tank system clean-up subaccount, effective June 1, 2000; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to add references to Sec. 22a-449f and increase amount of administrative costs from $1,150,000 to $2,000,000 and amended Subsec. (b) to add reference to Sec. 22a-449n, effective July 1, 2001; P.A. 02-80 amended Subsec. (a)(2) to raise limit for payments from account from $3,000,000 to $5,000,000 for costs or expenses incurred in connection with any release reported to the Department of Environmental Protection prior to December 31, 1987, and for which the responsible party has expended more than $500,000 for remediation prior to June 19, 1991, and to add proviso that the portion of any reimbursement or payment in excess of $3,000,000 may, at the discretion of the commissioner, be made in annual payments for up to a five-year period, effective July 1, 2002; P.A. 04-244 amended Subsec. (a)(2) to add prohibition against payment or reimbursement for costs incurred for remediation of a release to levels more stringent than those specified in remediation standards, except as required by the department, effective June 8, 2004; P.A. 05-288 made technical changes in Subsec. (a)(2), effective July 13, 2005; June Sp. Sess. P.A. 05-3 made technical changes, amended Subsec. (a)(2) to delete “or both, to responsible parties”, to insert “and remediation”, to replace “third party” with “for”, to insert “by a person other than a responsible party”, to require final adjudication or settlement of a claim, and to allow payment to an assignee, inserted designator for Subsec. (a)(3), amended Subsec. (a)(3) to insert “in writing”, to prohibit, after June 1, 2005, payment or reimbursement for diminution in property value or interest and for certain attorneys’ fees, and to insert “and all persons shall bear all costs of the release that are”, added Subsec. (c) establishing pay for performance subaccount, added Subsec. (d) re submission of supplemental applications, and added Subsec. (e) re insurance and receipt of payment or reimbursement from other sources, effective June 30, 2005; P.A. 06-196 made a technical change in Subsec. (e)(2), effective June 7, 2006; P.A. 07-192 amended Subsec. (a)(3) to permit certain applicants to receive reimbursement for interest on attorney’s fees and to exempt certain applications from limitations on such fees, effective July 5, 2007; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by deleting references to underground storage tank petroleum clean-up account, adding references to underground storage tank petroleum clean-up program and deleting provision re allocation of $2,000,000 to Department of Environmental Protection for administrative costs, deleted former Subsecs. (b) and (c) re residential underground heating oil storage tank system clean-up subaccount and pay for performance subaccount, redesignated existing Subsecs. (d) and (e) as Subsecs. (b) and (c) and made conforming changes; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to establish Department of Energy and Environmental Protection as successor agency to the Underground Storage Tank Petroleum Clean-Up Review Board in Subdiv. (1), replace reference to Sec. 22a-449f with references to section and Secs. 22a-449d to 22a-449i, 22a-449p, 22a-449r and 22a-449t in Subdiv. (2) and delete provision re permitted reimbursement for interest on attorneys’ fees in Subdiv. (3)(B), amended Subsec. (b) to add provisions re 6 month extension of deadline if commissioner has not ordered payment or reimbursement within 6 months after receiving complete application and delete provisions re board in Subdiv. (3) and authorize commissioner to continue to receive applications for payment or reimbursement for annual groundwater remedial actions in Subdiv. (4), changed “board” to “commissioner” and “account” to “program” and made technical changes, effective June 15, 2012 (Revisor’s note: An internal reference in June 12 Sp. Sess. P.A. 12-1, S. 252, to “sections 262 and 264 of this act” was determined by the Revisors to properly refer to sections 261 and 263 of said act and was therefore codified in Subsec. (a)(2) as “22a-449r and 22a-449t”).



Section 22a-449d - Payment and reimbursement from the program. Guidelines for reasonable cost determinations. Payment to registered contractors.

(a) Upon application for reimbursement or payment pursuant to section 22a-449f, the commissioner shall determine, based on the provisions of sections 22a-449a to 22a-449i, inclusive, 22a-449p, 22a-449r and 22a-449t, and all regulations adopted pursuant to section 22a-449e, whether or not to order payment or reimbursement from the program. The commissioner shall have the authority to order payment within available resources to registered contractors pursuant to section 22a-449l, or to owners pursuant to section 22a-449n, for reasonable costs associated with the remediation of a residential underground heating oil storage tank system based on the guidelines established pursuant to subsection (c) of this section.

(b) The commissioner shall establish guidelines for determining what costs are reasonable for payment under sections 22a-449l and 22a-449n and shall establish requirements for financial assurance, training and performance standards for registered contractors, as defined in said sections 22a-449l and 22a-449n. The commissioner shall make payment pursuant to section 22a-449n to the owner at a rate not to exceed one hundred fifty-seven dollars per ton of contaminated soil removed which shall be considered as full payment for all eligible costs for remediation. For any claim filed pursuant to section 22a-449n where no contaminated soil is removed the commissioner shall reimburse eligible costs in accordance with the guidelines pursuant to this section.

(c) To the extent that funds are available, the commissioner may order payment to registered contractors for reimbursement of eligible costs for services associated with the remediation of a residential underground heating oil storage tank system prior to July 1, 2001, to owners of such systems for payment for eligible costs incurred after July 1, 2001. No such payment shall be authorized unless the commissioner deems the costs reasonable based on the guidelines established pursuant to subsection (b) of this section. Notwithstanding the provisions of this subsection, if the commissioner determines that the owner may not receive reimbursement payment from the contractor, the commissioner may, if reimbursement has not been sent to the contractor, directly reimburse the owner of such system for eligible costs incurred by the owner and paid to the registered contractor for services associated with a remediation of a system prior to July 1, 2001.

(P.A. 89-373, S. 5, 10; P.A. 90-181, S. 4; P.A. 91-254, S. 2, 7; P.A. 99-269, S. 4, 6; P.A. 00-201, S. 3, 8; June Sp. Sess. P.A. 01-9, S. 38, 131; P.A. 04-172, S. 1; June Sp. Sess. P.A. 05-3, S. 92; June Sp. Sess. P.A. 09-3, S. 424; P.A. 11-80, S. 66; June 12 Sp. Sess. P.A. 12-1, S. 253.)

History: P.A. 90-181 amended Subsec. (a) to include applications for payment and amended Subsec. (b) to add to the membership of the board one person representing the service station dealers association and one person representing the public; P.A. 91-254 added language in Subsec. (a) re powers of board to hold hearings, administer oaths, etc., to designate an agent to act for it and to give notice re punishment for false statement and amended Subsec. (b) to add member representing small manufacturing company and to authorize election of chairman; (Revisor’s note: In 1995 the word “fund” was replaced editorially by the Revisors with “account” in review board name to conform with Secs. 22a-449b and 22a-449c, as amended by P.A. 94-130 and in 1997 a reference in Subsec. (b) to “Commissioners of the Department of Environmental Protection and Revenue Services” was replaced editorially by the Revisors with “Commissioners of Environmental Protection and Revenue Services” for consistency with customary statutory usage); P.A. 99-269 amended Subsec. (b) to add to the board a member with experience with residential underground petroleum storage tanks, effective July 1, 1999; P.A. 00-201 amended Subsec. (a) by authorizing board to order payments from residential underground heating oil storage tank system clean-up subaccount, amended Subsec. (b) by adding licensed environmental professional appointed by the Governor as a board member and added Subsec. (c) requiring board to establish guidelines and requirements, effective June 1, 2000; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to add references to Secs. 22a-449l and 22a-449n and to replace reference to Sec. 22a-449d(c) with reference to Subsec. (c) of section, amended Subsec. (c) by adding provisions re payment pursuant to Sec. 22a-449n and reimbursement in accordance with guidelines and added Subsec. (d) re payment from subaccount to registered contractors and owners for eligible costs deemed reasonable, effective July 1, 2001; P.A. 04-172 amended Subsec. (d) to add provision re direct reimbursement of owner, effective June 1, 2004; June Sp. Sess. P.A. 05-3 amended Subsec. (a) to delete language re review of applications, to delete language re damage resulting from release, and to insert reference to Secs. 22a-449 to 22a-449i, inclusive, and all regulations adopted pursuant to said sections re whether to order payment or reimbursement, and amended Subsec. (b) to replace “Connecticut Gasoline Retailers Association” with “Gasoline and Automotive Service Dealers of America, Inc.”, effective June 30, 2005; June Sp. Sess. P.A. 09-3 replaced Underground Storage Tank Petroleum Clean-Up Account Review Board with Underground Storage Tank Petroleum Clean-Up Review Board and made conforming changes, amended Subsec. (a) to delete reference to residential underground heating oil storage tank system clean-up subaccount and specify that board has authority to order payment within available resources, and amended Subsec. (d) to delete references to residential underground heating oil storage tank system clean-up subaccount; P.A. 11-80 amended Subsec. (b) by changing “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to delete provision re establishment of the Underground Storage Tank Petroleum Clean-Up Review Board, add references to Secs. 22a-449p, 22a-449r and 22a-449t and delete provisions re authority to hold hearings, administer oaths, subpoena witnesses and documents, designate agents and provide notice re false statements, deleted former Subsec. (b) re membership of board, redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), and changed “board” to “commissioner” and made technical changes, effective June 15, 2012 (Revisor’s note: An internal reference in June 12 Sp. Sess. P.A. 12-1, S. 253, to “sections 262 and 264 of this act” was determined by the Revisors to properly refer to sections 261 and 263 of said act and was therefore codified in Subsec. (a) as “22a-449r and 22a-449t”).



Section 22a-449e - Regulations. Schedule for maximum or range of amounts to be paid from the program. Use of seal.

(a) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 setting forth procedures for reimbursement and payment from the program established under section 22a-449c. Such regulations shall include such provisions as the commissioner deems necessary to carry out the purposes of sections 22a-449a to 22a-449i, inclusive, including, but not limited to, provisions for (1) notification of eligible parties of the existence of the underground storage tank petroleum clean-up program; (2) records required for submission of claims and reimbursement and payment; (3) periodic and partial reimbursement and payment to enable responsible parties to meet interim costs, expenses and obligations; and (4) reimbursement and payment for costs, expenses and obligations incurred in connection with releases or suspected releases discovered before or after July 5, 1989, provided reimbursement and payment shall not be ordered or made for costs, expenses and obligations incurred by a responsible party on or before said date.

(b) (1) The commissioner, in accordance with the procedures set forth in subdivision (2) of this subsection, may prescribe a schedule for the maximum or range of amounts to be paid for labor, equipment, materials, services or other costs, expenses or obligations paid or incurred as a result of a release or suspected release. Such schedule shall not be a regulation, as defined in section 4-166 and the adoption, modification, repeal or use of such schedule shall not be subject to the provisions of chapter 54 concerning a regulation. The amounts in any such schedule may be less than and shall be not more than the usual, customary and reasonable amounts charged, as determined by the commissioner. Notwithstanding the provisions of sections 22a-449a to 22a-449j, inclusive, or any regulation adopted by the commissioner pursuant to this section, upon adoption of any such schedule, the amount to be paid for any labor, equipment, materials, services or other costs, expenses or other obligations, shall not exceed the amount established in any such schedule and such schedule may serve as guidance with respect to any costs, expenses or other obligations paid or incurred before the adoption of such schedule.

(2) The commissioner shall adopt, revise or revoke the schedule in accordance with the provisions of this subsection. The commissioner shall publish notice of intent to adopt, revise or revoke the schedule, or any portion thereof, in a newspaper having substantial circulation in the affected area. There shall be a comment period of thirty days following publication of such notice during which interested persons may submit written comments to the commissioner. The commissioner shall publish notice of the adoption, revision or revocation of the schedule, or part thereof, in a newspaper having substantial circulation in the affected area. The commissioner shall, upon request, review the schedule and shall make any revisions the commissioner deems necessary to such schedule once every two years or may do so more frequently as the commissioner deems necessary. The commissioner may revise or revoke the schedule, in whole or in part, using the procedures specified in this subsection. Any person may request that the commissioner adopt, revise or revoke the schedule in accordance with this subsection.

(c) Upon adoption of a schedule by the commissioner pursuant to subsection (b) of this section, the requirements concerning obtaining three bids for services rendered contained in regulations adopted pursuant to this section shall not apply, provided that the schedule includes the subject services.

(d) An environmental professional, who has a currently valid and effective license issued pursuant to section 22a-133v, shall use a seal, as provided for in regulations adopted pursuant to section 22a-133v, to provide written approval required under sections 22a-449c, 22a-449f and 22a-449p, and any approval without a seal shall not constitute an approval of a licensed environmental professional. The regulations adopted pursuant to section 22a-133v regarding the use of a seal and the rules of professional conduct shall apply to the duties of a licensed environmental professional contained in sections 22a-449a to 22a-449i, inclusive, and 22a-449p.

(P.A. 89-373, S. 6, 10; P.A. 90-181, S. 2; P.A. 91-254, S. 3, 7; June Sp. Sess. P.A. 05-3, S. 93; P.A. 08-124, S. 28; June Sp. Sess. P.A. 09-3, S. 425; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 254.)

History: P.A. 90-181 amended Subdivs. (2), (3) and (4) to include provisions relating to payment in addition to reimbursement; P.A. 91-254 added language giving the commissioner broader authority to adopt regulations under Secs. 22a-449a to 22a-449h, inclusive; (Revisor’s note: In 1995 references to clean-up “fund” were replaced editorially by the Revisors with references to clean-up “account” to conform section with Sec. 22a-449c as amended by P.A. 94-130); June Sp. Sess. P.A. 05-3 designated existing language as Subsec. (a) and made a technical change therein, added Subsec. (b) re schedule for the maximum or range of amounts to be paid from the account, added Subsec. (c) re inapplicability of requirement for three bids for services, and added Subsec. (d) re use of a seal by an environmental professional, effective June 30, 2005; P.A. 08-124 made technical changes in Subsecs. (a) and (b)(2), effective June 2, 2008; June Sp. Sess. P.A. 09-3 substituted “program” for “account” in Subsecs. (a) and (b); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsecs. (a) and (b)(2) to delete provisions requiring commissioner to consult with board and made technical changes in Subsec. (a), effective June 15, 2012.



Section 22a-449f - Application for reimbursement for claims resulting from release of petroleum.

(a) Application. Notice of claim. A responsible party may apply to the commissioner for reimbursement for costs paid and payment of costs incurred as a result of a release, or a suspected release, including costs of investigating and remediating a release, or a suspected release, incurred or paid by such party who is determined not to have been liable for any such release. If a person other than a responsible party claims to have suffered bodily injury, property damage or damage to natural resources from a release, the person with such claim shall make reasonable attempts to provide written notice to the responsible party of such claim and if such person cannot provide such notice or if the responsible party does not apply to the commissioner for payment of such claim not later than sixty days after receipt of such notice or such other time as may be agreed to by the parties, the person holding such claim may apply to the commissioner for payment for such damage or bodily injury.

(b) Approval by commissioner or licensed environmental professional. (1) In addition to all other applicable requirements, a person seeking payment or reimbursement from the underground storage tank petroleum clean-up program established pursuant to section 22a-449c shall demonstrate that when the total costs, expenses or other obligations in response to a release or suspected release (A) are two hundred fifty thousand dollars or less, all labor, equipment and materials provided after October 1, 2005, and all services and activities undertaken after October 1, 2005, are approved, in writing, either by the commissioner or by a licensed environmental professional with a currently valid and effective license issued pursuant to section 22a-133v; and (B) exceed two hundred fifty thousand dollars, all labor, equipment and materials provided after October 1, 2005, and all services and activities undertaken after October 1, 2005, are approved, in writing, by the commissioner, provided the commissioner may authorize, in writing, a licensed environmental professional with a currently valid and effective license issued pursuant to section 22a-133v to approve, in writing, such labor, equipment, materials, services and activities, in lieu of the commissioner. The provisions of this subsection shall apply to all costs, expenses or other obligations for which a person is seeking payment or reimbursement from the program and the commissioner shall not order or make payment or reimbursement from the program for any cost, expense or other obligation, unless the person seeking such payment or reimbursement provides the written approval required by this subdivision. Any written approval provided by a licensed environmental professional pursuant to this subdivision shall be submitted with the application for payment or reimbursement. Any written approval provided by the commissioner pursuant to this subdivision shall not constitute an approval pursuant to any other provision of the general statutes or any regulation.

(2) The fees charged by a licensed environmental professional regarding labor or services rendered in response to a release or suspected release may be included in any application or request for payment or reimbursement from the program. The amount to be paid or reimbursed for such fees may also be established in the schedule adopted by the commissioner pursuant to subsection (b) of section 22a-449e.

(3) Providing it is true and accurate, a licensed environmental professional shall submit an executed certification regarding any approval provided under subdivision (1) of this subsection and section 22a-449p that reads: “I hereby agree that all of the labor, equipment, materials, services, and activities described in or covered by this certification were appropriate under the circumstances to abate an emergency or were performed as part of a plan specifically designed to ensure that the release or suspected release is or has been investigated in accordance with prevailing standards and guidelines and remediated consistent with and to achieve compliance with the remediation standards adopted under section 22a-133k of the general statutes.”. The commissioner shall not order or make payment or reimbursement from the program if an application relying upon approval from a licensed environmental professional pursuant to subdivision (1) of this subsection does not include such certification of approval.

(c) Conditions for reimbursement or payment. The commissioner shall order reimbursement or payment from the program for any cost paid or incurred, as the case may be, if, (1) such cost is or was incurred after July 5, 1989, (2) a responsible party was or would have been required to demonstrate financial responsibility under 40 CFR Part 280.90 et seq. as said regulation was published in the Federal Register of October 26, 1988, for the underground storage tank or underground storage tank system from which the release emanated, whether or not such party is required to comply with said requirements on the date any such cost is incurred, provided if the state is the responsible party, the commissioner may order payment, within available resources, without regard to whether the state was or would have been required to demonstrate financial responsibility under said sections 40 CFR Part 280.90 et seq., (3) after the release, if any, the responsible party incurred a cost, expense or obligation for investigation, cleanup or for claims of a person other than a responsible party resulting from the release, provided any such claim shall be required to be finally adjudicated or settled with the prior written approval of the commissioner before an application for reimbursement or payment is made, (4) the commissioner determines that the cost, expense or other obligation is reasonable and that there are not grounds for recovery specified in subdivision (1) or (3) of subsection (g) of this section, (5) the responsible party notified the commissioner, as soon as practicable, of the release and of any other claim by a person other than a responsible party, resulting from the release, in accordance with the regulations adopted pursuant to section 22a-449e, (6) the responsible party, or, if a person other than a responsible party applies for payment or reimbursement from the program, then such person demonstrates the remediation, including any monitoring to determine the effectiveness of the remediation, for which payment or reimbursement is sought is not more stringent than that required by the remediation standards established pursuant to section 22a-133k, except to the extent the responsible party or such person demonstrates that it has been directed otherwise, in writing, by the commissioner, (7) the responsible party, or, if a person other than a responsible party applies for payment or reimbursement, then such person demonstrates that it does not have insurance, or a contract or other agreement to provide payment or reimbursement for any cost, expense or other obligation incurred in response to a release or suspected release, or if there is any such insurance, contract or other agreement, that any insurance coverage has been denied or is insufficient to cover the costs, expenses or other obligations, paid or incurred or that any contract or other agreement is not able to or is insufficient to cover the costs, expenses or other obligations, paid or incurred, for which payment or reimbursement is sought, (8) the responsible party demonstrates and the commissioner determines that one of the milestones noted in section 22a-449p has been completed, (9) the commissioner determines what, if any, reductions to the amounts sought should be made based upon the compliance evaluations performed pursuant to subsection (d) of this section, and (10) at the time any application or request for payment or reimbursement, including any supplemental application or request, is submitted (A) for applications submitted on or after October 1, 2007, there is no underground storage tank system subject to the financial responsibility demonstration required in subdivision (2) of this subsection dispensing petroleum on the property where the release or suspected release emanated or occurred, and if the application is submitted by the person who owns or operates or who owned or operated the underground storage tank system at the time of the release, such person demonstrates, in addition to all other applicable requirements, that lack of compliance with provisions of the general statutes and regulations governing underground storage tank systems was not a proximate cause of the release or suspected release and that there are not grounds for recovery specified in subdivision (2) of subsection (g) of this section, or (B) for applications submitted prior to October 1, 2007, there is no underground storage tank system dispensing petroleum on the property where the release or suspected release emanated or occurred, and if the application is submitted by the person who owns or operates or who owned or operated the underground storage tank system at the time of the release, such person demonstrates, in addition to all other applicable requirements, that lack of compliance with provisions of the general statutes and regulations governing underground storage tank systems was not a proximate cause of the release or suspected release and that there are not grounds for recovery specified in subdivision (2) of subsection (g) of this section. Subdivision (10) of this subsection shall not apply to any application concerning a release of an underground storage tank system that was reported to the commissioner in September, 2003 where such system was owned or operated by a municipality or other political subdivision of the state at the time of the release and such system was removed on or before April 1, 2005. In acting on an application or a request for payment or reimbursement, the commissioner, using funds from the program, may contract with experts, including, but not limited to, attorneys and medical professionals, to better evaluate and defend against claims and negotiate claims by persons other than responsible parties. If a person other than a responsible party applies to the commissioner claiming to have suffered bodily injury, property damage or damage to natural resources, the commissioner shall order reimbursement or payment from the program if such person demonstrates that subdivisions (1), (2), (6) and (7) of this subsection are satisfied, the commissioner determines that as a result of a release or suspected release such person has suffered bodily injury, property damage or damage to natural resources, that the costs, expenses or other obligations incurred are reasonable and the person submitting such claim demonstrates that it has attempted to or has provided written notice of its claim to the responsible party as required in subsection (a) of this section and that the responsible party has not applied to the commissioner for payment or reimbursement of this claim. On or before June 30, 2005, if the commissioner denied reimbursement or provided for only partial payment or reimbursement from the program regarding a release, pursuant to subdivision (4) of this subsection, such denial or partial payment or reimbursement shall remain in effect and shall apply to all subsequent applications or requests for payment or reimbursement regarding such release.

(d) Compliance status of underground storage tank systems. Applicability. Evaluation. (1) Except as provided in this subsection, if at the time any application or request for payment or reimbursement is submitted to the commissioner, including any supplemental application or request, there is an underground storage tank system dispensing petroleum on the property where the release or suspected release emanated or occurred, such application or request shall not be deemed complete and shall not be acted upon by the commissioner unless such application or request includes a summary of the compliance status of all the underground storage tank systems on the subject property. Any such summary shall include an evaluation of compliance with the design, construction, installation, notification, general operating, release detecting, system upgrading, abandonment and removal date requirements of the regulations adopted pursuant to sections 22a-449 and 22a-449o and shall be prepared by an independent consultant on a form prescribed by or acceptable to the commissioner. The summary shall be based on an evaluation of said underground storage tank systems performed not more than one hundred eighty days before the commissioner receives an application or a request for reimbursement or payment, except that with respect to any provision of the subject regulations regarding record keeping, periodic monitoring or testing, the summary shall be based on an evaluation of a one-year period terminating within one hundred eighty days prior to the commissioner’s receipt of an application or a request for payment or reimbursement. The summary shall also include a full description of all corrective measures that have been taken or that are being taken with regard to any noncompliance identified in the compliance evaluation performed pursuant to this subdivision.

(2) With respect to any initial application or request for payment or reimbursement regarding a release or suspected release the provisions of subdivision (1) of this subsection shall apply only to applications or requests received on or after January 1, 2006. With respect to any supplemental application or request for payment or reimbursement regarding a release or suspected release, the provisions of subdivision (1) of this subsection shall apply to each application or request submitted to the commissioner on or after January 1, 2006, regardless of when the initial application or request was submitted, except that submission of a compliance summary shall not be required if at the time a supplemental application or request is submitted, less than one year has passed since the performance of a compliance evaluation submitted with any prior application or request.

(3) The cost of hiring an independent consultant to perform a compliance evaluation, as required by this subsection, shall be eligible for payment or reimbursement up to a maximum of one thousand dollars per compliance evaluation, provided the evaluation is in conformance with the requirements of this subsection and includes all underground storage tank systems on the property where a release or suspected release emanated or occurred. If the schedule adopted by the commissioner pursuant to subsection (b) of section 22a-449e includes an amount for performing a compliance evaluation, upon adoption of any such schedule, the amount eligible for payment or reimbursement for performing a compliance evaluation shall be the amount prescribed in any such schedule.

(4) Nothing in this subsection shall affect the continued applicability of any decision of the commissioner to (A) deny reimbursement or payment, or (B) provide only partial payment or reimbursement regarding all applications or requests for payment or reimbursement. Any such decision shall remain in effect and shall not be subject to reconsideration or reevaluation as a result of this subsection.

(5) Except as provided for in this subdivision, if at the time any application or request for payment or reimbursement, including any supplemental application or request, is submitted, there is no underground storage tank system dispensing petroleum on the property where the release or suspected release emanated or occurred, any such application or request shall be subject to the provisions of subdivision (10) of subsection (c) of this section, even where a prior application or request was subject to the provisions of this subsection. The provisions of this subdivision shall not apply to an application or request for payment or reimbursement for annual groundwater remedial actions, including the preparation of a groundwater remedial action progress report, performed pursuant to subdivision (6) of section 22a-449p.

(e) Reduction of payment or reimbursement. Authority of commissioner. (1) If the compliance evaluation summary performed pursuant to subsection (d) of this section indicates that any of the violations noted in this subdivision exist with respect to any underground storage tank or underground storage tank system on the property at which a release or suspected release occurred and any such violations have not been fully corrected by the time an application or request for reimbursement is submitted to the commissioner, the commissioner shall reduce any payment or amount to be reimbursed as follows: (A) A one hundred per cent reduction of the payment or amount to be reimbursed for failure to meet the tank or piping construction requirements of section 22a-449o or the regulations adopted pursuant to section 22a-449 or for failure to report the release to the commissioner as required by this section, (B) a seventy-five per cent reduction of the payment or amount to be reimbursed for failure to have properly functioning cathodic protection, spill prevention, overfill prevention, or release detection as required by the regulations adopted pursuant to section 22a-449. Notwithstanding the provisions of this subsection, the commissioner may reduce any amount to be paid or reimbursed based on any other violation of the provisions of the general statutes or regulations of Connecticut state agencies regarding ownership or operation of an underground storage tank system.

(2) Nothing in this subsection and no determination by the commissioner of any issue of fact or law pursuant to this subsection shall affect the authority of the commissioner under any other statute or regulations, including, but not limited to, taking any enforcement action based upon the violations identified in any compliance evaluation performed pursuant to subsection (d) of this section.

(f) Payment or reimbursement for work, services, material. (1) For all work or services performed or materials provided before October 1, 2004, the commissioner shall not order payment or reimbursement for any cost paid or incurred, unless when seeking payment or reimbursement, the application is received by the commissioner on or before April 1, 2005.

(2) For purposes of this subsection, work or services shall be deemed rendered or performed on the date such work is rendered or performed and a material shall be deemed provided on the date a material is made available for use.

(3) After June 30, 2005, the commissioner shall not order payment or reimbursement for any cost, expense or other obligation, paid or incurred, unless the application or request for payment or reimbursement is received by the commissioner not later than one year after the completion of all or substantially all of the work or activities necessary to prepare the plan or report required by the milestones set forth in section 22a-449p.

(g) Civil actions. The Attorney General, upon the request of the commissioner, may institute an action in the superior court for the judicial district of Hartford to recover the amounts specified in this section from any person who owns or operates an underground storage tank system at the time a release emanates or occurs from such system or any person who owns the real property on which a release emanates or occurs, provided such person owned the real property at or any time after the release emanates or occurs until the time that a final remediation action report is submitted by a licensed environmental professional or approved by the commissioner pursuant to subdivision (7) of section 22a-449p, if: (1) Prior to the occurrence of the release, the underground storage tank or underground storage tank system from which the release emanated was required by regulations adopted under section 22a-449 to be the subject of an Underground Storage Facility Notification Form, or EPHM-6 but the person who owns or operates or who owned or operated such tank or tank system knowingly and intentionally failed to submit such notification form to the commissioner; (2) the release results from a reckless, wilful, wanton or intentional act or omission of such person or a negligent act or omission of such person that constitutes noncompliance with the general statutes or regulations governing the installation, operation and maintenance of underground storage tanks; or (3) the release occurs from an underground storage tank or system which is not in compliance with a final order issued by the commissioner pursuant to this chapter or a final judgment issued by a court concerning noncompliance with a requirement of this chapter; or (4) payment has been made, including payment to the commissioner pursuant to subsection (i) of this section, to a person other than a person against whom an action may be brought pursuant to this subsection. All costs to the state relating to actions to recover such payments, including, but not limited to, reasonable attorneys’ fees, shall initially be paid within available resources. In any recovery the commissioner is entitled to recover from such person (A) all payments made under the program with respect to a release or suspected release, (B) all payments made by the commissioner pursuant to subsection (i) of this section with respect to a release or suspected release, (C) interest on such payments at a rate of ten per cent per year from the date such payments were made, and (D) all costs of the state relating to actions to recover such payments, including, but not limited to, reasonable attorneys’ fees. All actions brought pursuant to this section shall have precedence in the order of trial, as provided in section 52-191. If the Attorney General has filed an action against a person seeking recovery of the amounts specified in this subsection or if the commissioner sends a person a demand letter regarding costs incurred by the state pursuant to section 22a-451, any such person against whom an action has been brought or who receives a demand letter shall not submit an application or request for payment or reimbursement to the commissioner seeking payment or reimbursement of any such amount sought by the Attorney General or by the commissioner. If any such application or request for payment or reimbursement is submitted, the commissioner shall not take any action regarding any such application or request.

(h) Rendering of decision by commissioner. Hearings. The commissioner shall render a decision as to whether or not to order payment or reimbursement from the program not more than ninety days after receipt of an application from a person, provided, in the case of a second or subsequent application, the commissioner shall render a decision not more than forty-five days after receipt of such application. A copy of the decision shall be sent to the person seeking payment or reimbursement by certified mail, return receipt requested. Any person aggrieved by the decision of the commissioner may, not later than twenty days after the date of issuance of such decision, request a hearing before the commissioner in accordance with the provisions of chapter 54. After such hearing, the commissioner shall consider the information submitted and affirm or modify the decision on the application. A copy of the affirmed or modified decision shall be sent to all parties to the hearing by certified mail, return receipt requested. For applications submitted before, on or after June 15, 2012, once the commissioner renders a decision regarding an application or request for payment or reimbursement and no hearing has been requested pursuant to this subsection regarding any such decision, the costs, expenses or other obligations addressed by any such decision shall not be resubmitted in any other application or request.

(i) Use of available resources for clean-up. Whenever the commissioner determines that as a result of a release or a suspected release, a clean-up is necessary, including, but not limited to, actions to prevent or abate pollution or a potential source of pollution and to provide potable drinking water, the commissioner may undertake such actions using not more than one million dollars, within available resources, for each release or suspected release from an underground storage tank or an underground storage tank system for which the responsible party is the state or for which a responsible party was or would have been required to demonstrate financial responsibility under 40 CFR Part 280.90 et seq., as said regulation was published in the Federal Register of October 26, 1988.

(j) Percentage payments. (1) If through an initial application or request for payment or reimbursement received by the commissioner before June 1, 2005, the commissioner has determined that a person has paid or incurred costs, expenses or other obligations that are eligible for payment or reimbursement, with respect to any supplemental application or request for payment or reimbursement the following shall apply. The commissioner may identify a category of activities, costs, expenses, or other obligations that are less than one hundred thousand dollars for which, in lieu of full payment, the commissioner may approve a percentage of the costs, expenses or other obligations paid or incurred. When implementing this subsection, the commissioner shall consider the amounts previously paid from the program and any other information the commissioner deems relevant. Any such percentage shall be not more than, but may be less than, ninety per cent of the average amount, as determined by the commissioner, previously paid from the program for any activity, cost, expense or obligation. The commissioner may, using the procedures specified in this subdivision, modify any percentage previously approved pursuant to this subdivision.

(2) A person with a supplemental application or request for payment or reimbursement may agree to accept the percentage payment approved by the commissioner. Any such acceptance shall be in writing, signed by the person seeking payment or reimbursement and shall acknowledge that the person is agreeing to accept less than the full amount sought by such person for the costs, expenses or other obligations covered by such acceptance. If the commissioner has prescribed forms, any such acceptance shall be made using the forms prescribed by the commissioner. Once a completed written acceptance is received, the commissioner shall, not later than ninety days after receiving such acceptance, determine whether to order payment or reimbursement from the program.

(3) Any amount paid or reimbursed under this section shall be considered full payment for any such activity, expense or other obligation and a person shall not seek any additional reimbursement for any such activity, expense or other obligation. The categories or activities for which the commissioner recommends payment of a percentage pursuant to this section may constitute all or a portion of the amounts sought in a supplemental application or supplemental request for payment or reimbursement.

(k) Notification to commissioner. Notification to the commissioner pursuant to regulations adopted pursuant to section 22a-449 shall constitute compliance with any regulation adopted pursuant to section 22a-449e regarding notification to the commissioner of a release.

(P.A. 88-230, S. 1, 12; P.A. 89-373, S. 7, 10; P.A. 90-98, S. 1, 2; 90-181, S. 3; P.A. 91-254, S. 4, 7; P.A. 93-142, S. 4, 7, 8; P.A. 94-28, S. 2, 3; P.A. 95-220, S. 4–6; P.A. 96-180, S. 81, 166; P.A. 04-244, S. 3; June Sp. Sess. P.A. 05-3, S. 94; P.A. 06-196, S. 260; P.A. 07-192, S. 5–7; P.A. 08-124, S. 29, 30; June Sp. Sess. P.A. 09-3, S. 426; P.A. 11-80, S. 1; June 12, Sp. Sess. P.A. 12-1, S. 255.)

History: P.A. 90-181 amended Subsec. (a) to allow a responsible party to apply for costs paid, to allow application for reimbursement and payment of costs for a suspected release, to allow the board to order reimbursement in addition to payment, added Subdiv. (1) re requirement that reimbursement may only be ordered if the cost is or was incurred after July 5, 1989, amended Subdiv. (2) to provide that the responsible party had to demonstrate financial responsibility under the CFR as it was published in the Federal Register of October 26, 1988, regardless of whether the owner is required to comply with said requirements on the date the cost is incurred, amended Subdiv. (3) to include expense for investigation and amended Subsec. (b) to allow the board the right of subrogation if the release occurs from a tank or system which is not in compliance with the general statutes and regulations governing such tanks and to allow the board an additional right for subrogation against a responsible party for the first $10,000 of reimbursements and payments it makes in respect to a release unless the responsible party incurring the costs is determined not to have been liable for the release; P.A. 91-254 added Subsec. (a)(4) and (5) concerning a determination by the board for disbursement from the fund, amended Subsec. (b) to authorize the attorney general to institute actions to recover amounts disbursed from the fund, to set forth prerequisite factors for such action and to provide for payment of costs for such actions, and to specify what may be recovered in such action, amended Subsec. (c) to provide for a process of appeal from decisions of the board and added Subsec. (d) concerning use of the fund by the commissioner in case of a release (Revisor’s note: P.A. 88-230 and P.A. 90-98 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford” in public and special acts of the 1991 session of the general assembly, effective September 1, 1993); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-28 amended Subsec. (c) to extend the time for decisions by the board regarding first applications for reimbursement from 45 to 90 days, effective July 1, 1994, and applicable to applications filed with the board after said date; (Revisor’s note: In 1995 the word “fund” was replaced editorially by the Revisors with “account” in references to the former underground storage tank petroleum clean-up fund and its review board to conform section with Secs. 22a-449b et seq., as amended by P.A. 94-130); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-180 amended Subsec. (d) to correct a grammatical error, effective June 3, 1996; P.A. 04-244 added Subsec. (a)(6) re demonstration that the remediation is not more stringent than required by remediation standards, added new Subsec. (b) re deadlines for submission of application or preauthorization request, redesignated existing Subsecs. (b) to (d) as new Subsecs. (c) to (e), respectively, and made technical changes in said Subsec. (c), effective June 8, 2004; June Sp. Sess. P.A. 05-3 amended Subsec. (a) to add “and remediating”, to delete references to “responsible” party and to “entity”, to replace “damage or personal injury” with “bodily injury, property damage or damage to natural resources”, to add requirement re attempt to provide written notice, to delete reference to denial of release, and to add 60-day requirement re application, designated a portion of existing Subsec. (a) as new Subsec. (c), added new Subsec. (b) re approval of services and activities that surpass certain cost thresholds and inclusion of fees and certification by licensed environmental professional, amended new Subsec. (c) to make technical changes, to change names of certain entities and notification requirement, to add new criteria for applicants in Subdivs. (7) to (10), and to specify criteria for persons other than a responsible party, added new Subsec. (d) re compliance evaluations of existing tank systems, added new Subsec. (e) re reduction of payment or amount to be reimbursed based on compliance evaluations, deleted former Subsec. (b)(1) and redesignated existing Subsecs. (b)(2) and (3) as Subsecs. (f)(1) and (2), amended Subsec. (f)(1) to rephrase language re preauthorization, added new Subsec. (f)(3) re deadline for applications, redesignated existing Subsec. (c) as Subsec. (g) and amended same to allow commissioner to request an action, to revise persons from which attorney general may attempt to recover costs, to make technical changes, to delete references to knowingly and intentionally failing to notify commissioner, to add negligent acts or omissions that constitute noncompliance with installation, operation, and maintenance requirements in Subdiv. (2), to revise Subdiv. (3) to insert reference to “a final” order, to replace reference to general statutes and regulations with “this chapter” or certain final judgments, to add Subdiv. (4) re payment made from account, and to add language re inability of person to file an application or request upon receipt of demand letter or where person is subject of an action, redesignated existing Subsec. (d) as Subsec. (h) and amended same to change names of certain entities, to make technical changes, and to prohibit resubmission of costs in application subject to board decision, redesignated existing Subsec. (e) as Subsec. (i) and amended same to make a technical change and to delete language re refusal to pay first $10,000 of third party claims, added Subsec. (j) re identification of a category of activities and approval of a percentage of costs, and added Subsec. (k) re notification of release, effective June 30, 2005; P.A. 06-196 made technical changes in Subsec. (b)(1)(B) and (3), effective June 7, 2006; P.A. 07-192 amended Subsec. (b)(1) to make technical changes, provide differing timeframes for submission of approval by a licensed environmental professional and add provision re commissioner’s approval pursuant to subdivision, effective July 5, 2007, and applicable to applications filed with the underground storage tank petroleum clean-up account on or after July 1, 2005, amended Subsec. (c)(5) to require notification concerning release and to add reference to regulations, and amended Subsec. (c)(10) to add Subpara. (A) designator, to add requirement re demonstration of financial responsibility, to require that only certain applicants do proximate cause analysis, to add new Subpara. (B) and to add provision re denial or partial payment or reimbursement on or before June 30, 2005, effective July 5, 2007, and applicable to applications filed with the underground storage tank petroleum clean-up account either prior to or subsequent to July 5, 2007, except that the provisions of Subsec. (a)(10)(A) shall be applicable only to applications filed on or after October 1, 2007, and amended Subsec. (g)(1) to add provision re knowing or intentional failure to submit Underground Storage Facility Notification Form, effective July 5, 2007, and applicable to applications filed with the underground storage tank petroleum clean-up account both prior to and subsequent to July 5, 2007; P.A. 08-124 made technical changes in Subsecs. (b)(1) and (c), effective June 2, 2008; June Sp. Sess. P.A. 09-3 deleted references to underground storage tank petroleum clean-up account and made conforming changes throughout; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (c), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 deleted provisions re the Underground Storage Tank Petroleum Clean-Up Review Board and changed “board” to “commissioner”, changed “account” to “underground storage tank petroleum clean-up program” and “program”, amended Subsec. (b)(3) to add provision prohibiting commissioner from ordering or making payment or reimbursement from program if application relying upon approval from a licensed environmental professional does not include certification of approval, amended Subsec. (c) to delete provision re the costs for experts, amended Subsec. (h) to add reference to applications filed on or after June 15, 2012, amended Subsec. (i) to delete reference to Sec. 22a-449a, and made technical changes, effective June 15, 2012.



Section 22a-449g - Appeals.

Any person aggrieved by a decision of the commissioner after a hearing pursuant to subsection (h) of section 22a-449f may appeal from such decision to the superior court for the judicial district of New Britain within twenty days after the issuance of such decision. Such appeal shall be in accordance with chapter 54. All such appeals shall be heard by the court without a jury, and shall have precedence in the order of trial as provided in section 52-192. If an appeal is taken pursuant to this section, any portion of the ordered reimbursement or payment that is approved and not the subject of such appeal, shall be paid by the commissioner, within available appropriations and subject to the provisions of section 22a-449r, notwithstanding the pendency of the appeal.

(P.A. 88-230, S. 1, 12; P.A. 89-373, S. 8, 10; P.A. 90-98, S. 1, 2; P.A. 91-254, S. 5, 7; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 256.)

History: (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1989 session, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-254 authorized commissioner to make appeal and provided for appeals under this section to be in accordance with chapter 54 and that any uncontested portion of a reimbursement order shall be paid notwithstanding the pendency of any appeal; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; (Revisor’s note: In 1995 a reference to clean-up “fund” was replaced editorially by the Revisors with a reference to clean-up “account” to conform section with Sec. 22a-449c as amended by P.A. 94-130); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 deleted reference to the review board, added provision re payment of any portion of ordered reimbursement or payment that is approved and not the subject of appeal and made technical changes, effective June 15, 2012 (Revisor’s note: An internal reference in June 12 Sp. Sess. P.A. 12-1, S. 256, to “section 262 of this act” was determined by the Revisors to properly refer to section 261 of said act and was therefore codified as “section 22a-449r”).



Section 22a-449h - Extension of time to replace school underground storage tank systems.

Notwithstanding the provisions of regulations adopted by the Commissioner of Energy and Environmental Protection under subsection (d) of section 22a-449, (1) a town, regional school district or incorporated or endowed high school or academy approved by the State Board of Education pursuant to section 10-34 shall have until October 1, 1991, or five years after the life expectancy of an underground storage tank system, as defined in subdivision (5) of section 22a-449a, of a public school building or building of such an incorporated or endowed high school or academy, whichever is later, to replace such a system, provided application for a school building project for such purpose is made on or before October 1, 1990, or October first of the year preceding the fifth year, as appropriate, to the state Department of Education pursuant to section 10-283 or 10-285b, and (2) a nonpublic elementary or secondary school shall have until October 1, 1991, or five years after the life expectancy of such an underground storage tank system of a nonpublic school, whichever is later, to replace such a system.

(P.A. 89-373, S. 9, 10; P.A. 90-181, S. 5; 90-256, S. 8, 9; P.A. 11-80, S. 1.)

History: P.A. 90-181 added Subdiv. (2) providing an extension of time to nonpublic schools for the replacement of underground storage tank systems; P.A. 90-256 added five years after the life expectancy of an underground storage tank system as an alternative deadline for replacement and provided that the extensions of time in the section apply to all elementary and secondary schools; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-449i - Authority of commissioners unaffected.

Nothing in sections 22a-449a to 22a-449h, inclusive, shall affect the authority of the Commissioner of Energy and Environmental Protection or the Commissioner of Public Health under any other statute or regulation, including, but not limited to, the authority to issue any order to prevent or abate pollution or potential sources of pollution or to provide potable drinking water.

(P.A. 91-254, S. 6, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 09-3, S. 480; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; (Revisor’s note: In 1995 the word “fund” was replaced editorially by the Revisors with “account” in review board’s name to conform with Sec. 22a-449b et seq., as amended by P.A. 94-130); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 09-3 deleted provision re determination by Underground Storage Tank Petroleum Clean-Up Account Review Board; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-449j - Immunity from liability to the state for certain residential underground heating oil storage tank systems.

(a) No person shall be liable to the state in any civil action for any cost relating to any spill, as defined in section 22a-452c, attributable to a residential underground heating oil storage tank system if (1) such person has provided for the removal or replacement of such system after July 1, 1999, and before January 1, 2002, and (2) such person has provided notice and documentation of such removal or replacement to the Commissioner of Energy and Environmental Protection in such form and containing such information as the commissioner may require. After a person has been released from potential liability pursuant to this subsection, such release as it applies to such removal or replacement shall apply to subsequent owners of property where such removal or replacement occurred. The provisions of this subsection shall not apply to any person who fails to discontinue the use of or to remove a residential underground heating oil storage tank system within the period specified by an order of the Commissioner of Energy and Environmental Protection. Removals and replacements shall be conducted in accordance with subsection (a) of section 22a-449m.

(b) On or before January 1, 2000, and annually thereafter until January 1, 2003, the commissioner shall report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment regarding the program established under this section, the extent to which it is used and the extent of the state’s liability for environmental remediation as a result of the program.

(P.A. 99-269, S. 1, 6; P.A. 00-201, S. 4, 8; P.A. 11-80, S. 1.)

History: P.A. 99-269 effective July 1, 1999; P.A. 00-201 designated existing language re immunity from liability as Subsec. (a), deleting provisions re underground petroleum storage tank system, adding provision re residential underground heating oil storage tank system and adding language re release applying to subsequent owners, exceptions, and requirement to comply with Sec. 22a-449m(a), and designated existing language re reports as Subsec. (b), effective June 1, 2000; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-449k - Residential underground heating oil storage tank replacement contractors. Registration. Fees.

No person shall remove or replace or subcontract for the removal or replacement of a residential underground heating oil storage tank system if the person finds such removal or replacement will involve remediation of contaminated soil or groundwater, unless the person is a registered contractor. To become a registered contractor, a person shall provide to the commissioner on forms prescribed by said commissioner, (1) evidence of financial assurance in the form of liability insurance coverage or liquid company assets in an amount not less than one million dollars, and (2) a written statement certifying that such person has had any training required by law for such business and that such person has (A) performed no fewer than three residential underground petroleum storage tank system removals, or (B) has contracted for at least three removals of residential underground petroleum storage tank systems. Such person shall pay a registration fee of nine hundred forty dollars to the commissioner. Each contractor holding a valid registration on July first shall, not later than August first of that year, pay a renewal fee to the commissioner of four hundred seventy dollars in order to maintain such registration. Any money collected for registration pursuant to this section shall be deposited in the General Fund. The commissioner may revoke a registration for cause and, on and after the date the requirements for financial assurance, training and performance standards are established pursuant to subsection (b) of section 22a-449d, may reject any application for registration that does not meet such requirements.

(P.A. 99-269, S. 2, 6; P.A. 00-201, S. 5, 8; June 30 Sp. Sess. P.A. 03-6, S. 135; P.A. 09-122, S. 2; June Sp. Sess. P.A. 09-3, S. 427; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 257.)

History: P.A. 99-269 effective July 1, 1999; P.A. 00-201 substantially rewrote language to prohibit person from replacing or removing certain residential underground heating oil storage tank systems unless registered and added provisions re subcontracting, renewal fees, deposit of registration funds, registration revocation and registration requirements, effective June 1, 2000; June 30 Sp. Sess. P.A. 03-6 increased registration fee from $500 to $750 and increased renewal fee from $250 to $375, effective August 20, 2003; P.A. 09-122 deleted provision re surety bond and changed liability insurance coverage or liquid assets amount from $250,000 to $1,000,000,000 in Subdiv. (1), effective June 9, 2009; June Sp. Sess. P.A. 09-3 deleted provision re payment of costs out of residential underground heating oil storage tank system clean-up subaccount, increased fees and substituted “General Fund” for “Environmental Quality Fund”; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 deleted reference to the review board and made technical changes, effective June 15, 2012.



Section 22a-449l - Remediation costs of removal or replacement of certain residential underground heating oil storage tank systems. Payment for services commenced prior to July 1, 2001. Procedures.

(a) As used in this section, “registered contractor” means a person registered with the commissioner pursuant to section 22a-449k.

(b) Prior to July 1, 2001, if, in the course of removing or replacing a residential underground heating oil storage tank system, a registered contractor finds that there has been a spill, as defined in section 22a-452c, attributable to such system and such contractor estimates that the remediation of such spill is likely to cost more than five thousand dollars, such contractor shall immediately notify the Department of Energy and Environmental Protection regarding such spill. If, after the contractor’s initial estimate, the contractor subsequently determines that such cost will exceed five thousand dollars, the contractor shall upon that determination notify the Department of Energy and Environmental Protection. The department may assess the spill and confirm that the remediation proposed by the contractor is appropriate and necessary, or may authorize an environmental professional licensed under section 22a-133v to assess the spill and make such confirmation. Any such remediation shall be subject to approval by the department, except that the department may authorize an environmental professional licensed under section 22a-133v to make a recommendation regarding such approval. If a registered contractor estimates that the remediation of such spill is likely to cost more than ten thousand dollars, the commissioner or any agent of the commissioner or an environmental professional licensed under said section 22a-133v contracted by the department shall inspect the site and confirm that such remediation is reasonable. The costs of such an inspection shall be eligible for payment within available resources.

(c) (1) In order to receive reimbursement of eligible costs for services commenced after July 1, 1999, and prior to July 1, 2001, a registered contractor shall on or before December 1, 2001, submit to the commissioner for a disbursement from available resources, all reasonable costs for work commenced prior to July 1, 2001, pursuant to a contract with the owner or the state for the remediation of a residential underground heating oil storage tank system for the purpose of providing payment for the costs of such remediation. An owner of a residential underground heating oil storage tank system shall not be responsible to the registered contractor or any subcontractor of the registered contractor for any costs that are eligible for payment from the residential underground heating oil storage tank system clean-up program over five hundred dollars. The registered contractor or any subcontractor shall not bill the owner for any costs eligible for payment from said program over five hundred dollars unless the contractor or subcontractor enters into a separate written contract with the owner, on a form prescribed by the commissioner, authorizing the contractor or subcontractor to bill the owner more than five hundred dollars and such separate contract gives the owner the right to cancel such contract up to three days after entering into it. Such owner shall provide to the commissioner a statement confirming the registered contractor has been engaged by such owner to remove or to replace such residential underground heating oil storage tank system and perform the remediation and shall execute an instrument which provides for payment to the program of any amounts realized by the owner, after any costs of litigation or attorney’s fees have been paid, from a judgment or settlement regarding any claim for the costs of such remediation made against an insurance policy or any party. In any service contract entered into between a registered contractor and an owner for the remediation of a residential underground heating oil storage tank system, the registered contractor shall clearly identify all costs, including markup costs, that are not or may not be eligible for payment under said program.

(2) The registered contractor shall submit documentation, satisfactory to the commissioner, of any costs associated with such remediation. The commissioner may deny remediation costs of the registered contractor that the commissioner determines are unreasonable based on the guidelines established pursuant to subsection (b) of section 22a-449d on and after the date the commissioner establishes such guidelines, and may deny remediation costs (A) in excess of five thousand dollars if the Department of Energy and Environmental Protection was not notified in accordance with the provisions of subsection (b) of this section, and (B) in excess of ten thousand dollars if the site was not inspected in accordance with the provisions of subsection (b) of this section. The commissioner shall deny any such costs in excess of fifty thousand dollars unless the commissioner determines such additional costs are warranted to protect public health and the environment. If a registered contractor fails to submit to the commissioner documentation of costs associated with such remediation that may be eligible for payment from the residential underground heating oil storage tank system clean-up program or if the registered contractor submits documentation of such costs but the commissioner denies payment of such costs, the registered contractor shall be liable for such costs and shall have no cause of action against the owner of the underground petroleum storage tank.

(3) A copy of the commissioner’s decision shall be sent to the registered contractor by certified mail, return receipt requested. Any contractor aggrieved by a decision of the commissioner may, not more than twenty days after the date the decision was issued, request a hearing before the commissioner in accordance with chapter 54. After such hearing, the commissioner shall consider the information submitted and affirm or modify the decision on the reimbursement. A copy of the affirmed or modified decision shall be sent to any contractor by certified mail, return receipt requested.

(d) The commissioner shall not accept applications pursuant to this section on or after December 1, 2001, for the reimbursement of eligible costs for services completed prior to July 1, 2001, except that, notwithstanding subsection (c) of this section, prior to July 1, 2004, the commissioner may accept applications for reimbursement from and make payments to any owner who demonstrates that the owner paid for eligible costs for services provided to the owner prior to July 1, 2001, and either (1) the registered contractor filed an application for reimbursement between December 1, 2001, and January 1, 2003, or (2) the owner, prior to May 1, 2003, filed a complaint with the commissioner regarding the failure of the registered contractor to file a timely application.

(P.A. 99-269, S. 3, 6; P.A. 00-201, S. 6, 8; June Sp. Sess. P.A. 01-9, S. 39, 131; P.A. 04-172, S. 2, 3; June Sp. Sess. P.A. 09-3, S. 428; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 258.)

History: P.A. 99-269 effective July 1, 1999; P.A. 00-201 changed “contractor” to “registered contractor” throughout, amended Subsec. (a) by deleting prohibition on person replacing or removing underground petroleum storage tank unless registered, amended Subsec. (b) by adding “residential underground heating oil storage tank system”, deleting description of the types of tanks provision applies to, adding requirement re immediate notification to department re spill and adding provision re spills likely to cost more than $10,000 needing inspection, amended Subsec. (c)(1) by deleting language re person licensed under Sec. 22a-454 and re disbursement from $2,000,000 in bond proceeds, and by adding language re disbursement from the residential underground heating oil storage tank system clean-up subaccount for remediation costs, re owner not being responsible for costs over $500 and re contract requirements, amended Subsec. (c)(2) by adding language requiring documentation of costs, requiring costs to be reasonable based on guidelines and requiring costs over $50,000 to be approved by commissioner, and by adding provisions re denial of remediation costs and liability of registered contractor, and added Subsec. (c)(3) re decision and hearing, effective June 1, 2000; June Sp. Sess. P.A. 01-9 amended Subsec. (b) to add reference to July 1, 2001, amended Subsec. (c) to add provisions re reimbursement for services commenced after July 1, 1999, and prior to July 1, 2001, and re submission deadline of December 1, 2001, and added Subsec. (d) prohibiting acceptance of applications pursuant to section on or after December 1, 2001, effective July 1, 2001; P.A. 04-172 amended Subsec. (c)(1) to add “or the state” and amended Subsec. (d) to add exception to allow the acceptance of applications after December 1, 2001, from certain owners who paid for eligible costs for services prior to July 1, 2001, effective June 1, 2004; June Sp. Sess. P.A. 09-3 deleted references to residential underground heating oil storage tank system clean-up subaccount in Subsecs. (b) and (c)(1), substituted “program” for “subaccount” throughout, amended Subsec. (b) to provide that costs of inspection are eligible for payment within available resources, amended Subsec. (c)(1) to provide that reimbursement of eligible costs may be disbursed from available resources, amended Subsecs. (c)(1) and (d) to delete “Account” from title of board and made a technical change; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 changed “Underground Storage Tank Petroleum Clean-Up Review Board”, “review board” and “board” to “commissioner”, changed “account” to “program” and made technical changes, effective June 15, 2012.



Section 22a-449m - Standards for remediation of soil and replacement of residential underground heating oil storage tank systems.

Any remediation of contaminated soil or groundwater the cost of which is to be paid out of the program established under subsection (a) of section 22a-449c shall be performed by or under the direct onsite supervision of a registered contractor, as defined in sections 22a-449l and 22a-449n, and shall be performed in accordance with regulations adopted by the commissioner pursuant to section 22a-133k that establish direct exposure criteria for soil, pollutant mobility criteria for soil and groundwater protection criteria for GA and GAA areas. If the replacement of any such residential underground heating oil storage tank system performed pursuant to the provisions of this section involves installation of an underground petroleum storage tank, such tank shall conform to any standards which apply to new underground petroleum storage tanks.

(P.A. 00-201, S. 7, 8; June Sp. Sess. P.A. 01-9, S. 40, 131; P.A. 07-192, S. 2; June Sp. Sess. P.A. 09-3, S. 429; P.A. 13-209, S. 12.)

History: P.A. 00-201 effective June 1, 2000; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to add reference to Sec. 22a-449n, effective July 1, 2001; P.A. 07-192 amended Subsec. (b) to make technical changes and require adoption of regulations re removal of pipes; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by substituting “program” for “subaccount” and by replacing reference to Sec. 22a-449c(b) with reference to Sec. 22a-449c(a); P.A. 13-209 deleted former Subsec. (b) re adoption of regulations and made a technical change.



Section 22a-449n - Remediation costs of removal or replacement of certain residential underground heating oil storage tank systems. Payment for services commenced on or after July 1, 2001. Procedures.

(a) As used in this section, “registered contractor” means a person registered with the Commissioner of Energy and Environmental Protection pursuant to section 22a-449k, “qualifying income” means the owner’s adjusted gross income, as defined in section 12-701, for the calendar year immediately preceding the year in which costs eligible for payment were incurred under this section and “costs eligible for payment” means costs that are reasonable for payment, as determined by the guidelines established pursuant to section 22a-449d.

(b) If, in the course of removing or replacing a residential underground heating oil storage tank system, a registered contractor finds that there has been a spill, as defined in section 22a-452c, attributable to such a system, or if such contractor estimates that the remediation of such spill is likely to cost more than ten thousand dollars then such contractor shall immediately notify the Department of Energy and Environmental Protection. The commissioner may assess the spill and confirm that the remediation proposed by the contractor is appropriate and necessary, or may authorize an environmental professional licensed under section 22a-133v to assess the spill and make such confirmation. Any such remediation shall be subject to approval by the commissioner. The commissioner may authorize an environmental professional licensed under section 22a-133v to make a recommendation regarding such approval. The costs of an inspection pursuant to this section shall be eligible for payment under the residential underground heating oil storage tank system clean-up program established under subsection (a) of section 22a-449c. The commissioner may revoke a registration pursuant to section 22a-449k for failure of a contractor to notify the department as required by this section.

(c) On or after July 1, 2001, to be eligible for payment pursuant to this section, an owner shall submit the following information to the commissioner, in such form as the commissioner may require, prior to entering into a contract with a registered contractor for remediation of a spill attributable to a residential underground heating oil storage tank system: (1) The name and Social Security number of the property owner; (2) a verification that such tank serves the owner’s primary residence; (3) a verification of the owner’s qualifying income; and (4) the name of the registered contractor who will perform the remediation. The commissioner shall, not later than thirty days following receipt of such information, send a written notice to the owner that specifies whether the owner is eligible for payment under this section, whether funds are available for the owner under this section and the amount of remediation costs for which the owner is responsible prior to receiving payment under this section.

(d) Subject to the provisions of subsection (e) of this section, an owner may be reimbursed for all reasonable costs for work commenced on or after July 1, 2001, in accordance with the following: (1) If an owner’s qualifying income is less than or equal to fifty thousand dollars, the owner may be reimbursed for costs eligible for payment in excess of five hundred dollars; (2) if an owner’s qualifying income is greater than fifty thousand dollars and less than or equal to one hundred thousand dollars, the owner may be reimbursed for costs eligible for payment in excess of two thousand dollars; (3) if an owner’s qualifying income is greater than one hundred thousand dollars and less than or equal to one hundred fifty thousand dollars, the owner may be reimbursed for costs eligible for payment in excess of four thousand dollars; (4) if an owner’s qualifying income is greater than one hundred fifty thousand dollars and less than or equal to two hundred thousand dollars, the owner may be reimbursed for costs eligible for payment in excess of five thousand dollars; (5) if an owner’s qualifying income is greater than two hundred thousand dollars and less than or equal to two hundred fifty thousand dollars, the owner may be reimbursed for costs eligible for payment in excess of seven thousand five hundred dollars; (6) if an owner’s qualifying income is greater than two hundred fifty thousand dollars and less than or equal to five hundred thousand dollars, the owner may be reimbursed for costs eligible for payment in excess of ten thousand dollars; (7) if an owner’s qualifying income is greater than five hundred thousand dollars, the owner is not eligible for payment of costs. No registered contractor or any subcontractor of a registered contractor shall accept payment for any costs eligible for payment from said program until it has provided the owner with the information necessary to apply for a disbursement pursuant to subsection (e) of this section.

(e) (1) On or after July 1, 2001, an owner shall submit to the commissioner an application that is postmarked no later than December 31, 2001, for a disbursement from the residential underground heating oil storage tank system clean-up program, within available resources, documentation of all costs eligible for payment for work performed pursuant to a contract with the owner for the remediation of a residential underground heating oil storage tank system for the purpose of providing payment for the costs of such remediation, provided such owner has complied with the provisions of subdivisions (1) and (2) of subsection (a) of section 22a-449j and provided such remediation was completed on or before December 1, 2001. Such payments shall be made in accordance with subsection (d) of this section. Such owner shall provide to the commissioner a statement confirming that the registered contractor has been engaged by such owner to remove or to replace such residential underground heating oil storage tank system, except that a storage tank system and any associated ancillary equipment shall not be subject to such requirement and perform the remediation and shall execute an instrument which provides for payment to the program of any amounts realized by the owner, after any costs of litigation or attorney’s fees have been paid, from a judgment or settlement regarding any claim for the costs of such remediation made against an insurance policy or any person.

(2) In any service contract entered into between a registered contractor and an owner for the remediation of a residential underground heating oil storage tank system, the registered contractor shall clearly identify all costs, including markup costs, that are not or may not be eligible for payment from said program.

(3) The owner shall submit documentation, satisfactory to the commissioner, of any costs associated with such remediation. The commissioner may deny payment of remediation costs that the commissioner determines are unreasonable based on the guidelines established pursuant to subsection (b) of section 22a-449d on and after the date the commissioner establishes such guidelines. The commissioner shall deny any such costs if the owner fails to comply with subsection (c) of this section and any such costs in excess of fifty thousand dollars unless the commissioner determines such additional costs are warranted to protect public health and the environment.

(4) A copy of the commissioner’s decision shall be sent to the owner by certified mail, return receipt requested. Any owner aggrieved by a decision of the commissioner may, not more than twenty days after the date the decision was issued, request a hearing before the commissioner in accordance with chapter 54. After such hearing, the commissioner shall consider the information submitted and affirm or modify the decision. A copy of the affirmed or modified decision shall be sent to the owner by certified mail, return receipt requested.

(5) No owner shall be entitled to reimbursement both under this section and section 22a-449l.

(June Sp. Sess. P.A. 01-9, S. 36, 131; June Sp. Sess. P.A. 09-3, S. 430; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 259.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; June Sp. Sess. P.A. 09-3 substituted “program” for “subaccount” in Subsecs. (b), (d) and (e) and amended Subsec. (e)(1) to delete “Account” from title of board and provide for disbursement “within available resources” (Revisor’s note: In Subsec. (b), an internal reference to Sec. 22a-449c(b) was changed editorially by the Revisors to Sec. 22a-449c(a) for accuracy); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 changed “Underground Storage Tank Petroleum Clean-Up Board” and “review board” to “commissioner”, changed “account” to “program” and made technical changes, effective June 15, 2012.



Section 22a-449o - Requirement for double-walled underground storage tanks.

(a) As used in this section:

(1) “Double-walled underground storage tank” means an underground storage tank that is listed by Underwriters Laboratories, Incorporated and that is constructed using two complete shells to provide both primary and secondary containment, and having a continuous three-hundred-sixty degree interstitial space between the two shells which interstitial space shall be continuously monitored using inert gas or liquid, vacuum monitoring, electronic monitoring, mechanical monitoring or any other monitoring method approved in writing by the commissioner before being installed or used;

(2) “Double-walled underground storage tank system” means one or more double-walled underground storage tanks connected by double-walled piping and utilizing double-walled piping to connect the underground storage tank to any associated equipment;

(3) “Hazardous substance” means a substance defined in Section 101(14) of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, but does not include any substance regulated as a hazardous waste under subsection (c) of section 22a-449 or any mixture of such substances and petroleum;

(4) “Petroleum” means crude oil, crude oil fractions and refined petroleum fractions, including gasoline, kerosene, heating oils and diesel fuels;

(5) “Underground storage tank” means a tank or combination of tanks, including underground pipes connected thereto, used to contain an accumulation of petroleum or hazardous substances, whose volume is ten per cent or more beneath the surface of the ground, including the volume of underground pipes connected thereto; and

(6) “Underground storage tank system” means an underground storage tank and any associated ancillary equipment and containment system.

(b) No person or municipality shall install, on or after October 1, 2003, an underground storage tank system and no person or municipality shall operate or use, an underground storage tank system installed after October 1, 2003, unless such underground storage tank system is a double-walled underground storage tank system. This section shall not apply to a residential underground storage tank system, as defined in section 22a-449a.

(P.A. 03-218, S. 12.)



Section 22a-449p - Milestones for investigation and remediation of a release.

Notwithstanding any provision of sections 22a-449a to 22a-449i, inclusive, or any regulation adopted pursuant to said sections, except as provided for in subdivision (6) of this section, with respect to the investigation and remediation of a release, the underground storage tank petroleum clean-up program established pursuant to section 22a-449c shall be used to provide payment or reimbursement only when any of the following milestones are completed:

(1) A release response report prepared by an environmental professional, as defined in section 22a-133v, has been submitted to the commissioner which report describes: (A) All initial response actions taken that are necessary to prevent an on-going release and to mitigate an explosion, fire or other safety hazard resulting from the release; (B) the results of an initial site investigation that determines the presence and extent of free product from the release, the potential for or existence of groundwater pollution from the release which threatens the quality of drinking water well or wells, and whether the release has resulted in soil vapors or indoor air that threatens public health; and (C) all interim actions taken and proposed to remove such free product to the extent technically practicable, to provide potable water to any person whose drinking water has been polluted by a substance from the release which is above the groundwater protection criteria or above a level determined by the Commissioner of Public Health to be an unacceptable risk of injury to the health or safety of persons using such groundwater as a public or private source of water for drinking or other personal or domestic uses, whichever is more stringent, and to mitigate any risk to public health from polluted soil vapor or indoor air resulting from the release.

(2) An interim remedial action report approved, in writing, by a licensed environmental professional has been submitted to the commissioner or an interim remedial action report has been approved, in writing, by the commissioner. Such interim remedial action report shall describe in detail all interim remedial action taken to: (A) Remove free product to the maximum extent technically practicable; (B) ensure that all persons whose drinking water was polluted by the release have been provided potable water; and (C) ensure that soil vapors which pose a risk to public health are prevented from migrating into any overlying buildings.

(3) An investigation report and remedial action plan approved, in writing, by a licensed environmental professional has been submitted to the commissioner, or an investigation report and remedial action plan has been approved, in writing, by the commissioner. Such investigation report and remedial action plan shall include a detailed description of an investigation which determines the existing and potential extent and degree of soil, surface water, soil vapor and groundwater pollution, on and off-site, resulting from the release and describes all actions proposed to remediate soil, surface water, air or groundwater polluted by the release in accordance with the regulations adopted pursuant to section 22a-133k.

(4) A soil remedial action report approved, in writing, by a licensed environmental professional has been submitted to the commissioner, or a soil remedial action report has been approved, in writing, by the commissioner. Such soil remedial action report shall describe in detail the extent of soil pollution resulting from the release, all remedial actions taken to abate such soil pollution, and all documentation that demonstrates that such soil pollution has been remediated in accordance with the regulations adopted pursuant to section 22a-133k.

(5) A groundwater remedial action progress report approved, in writing, by a licensed environmental professional has been submitted to the commissioner or a groundwater remedial action progress report has been approved, in writing, by the commissioner. Such report may only be submitted after all construction necessary to implement the approved groundwater remedial actions has been completed and the groundwater remedial actions have been operated and monitored for one year. Such report shall include a detailed description of the remedial actions, the results of groundwater or any other monitoring conducted, an analysis of whether the remedial actions are effective, and a proposal for any changes in the groundwater remedial actions and monitoring that may be necessary to achieve compliance with the regulations adopted pursuant to section 22a-133k.

(6) An annual groundwater remedial action progress report approved, in writing, by a licensed environmental professional has been submitted to the commissioner or approved, in writing, by the commissioner. Such report shall include a detailed description of the remedial actions, the results of groundwater or any other monitoring conducted for the year covered by the report, an analysis of whether the remedial actions are effective, and a proposal for any changes in the groundwater remedial actions and monitoring that may be necessary to achieve compliance with the regulations adopted pursuant to section 22a-133k. A responsible party pursuant to section 22a-449f may submit to the commissioner up to, but not more than, four separate applications or requests for payment or reimbursement in a calendar year regarding costs, expenses or obligations paid or incurred concerning annual groundwater monitoring or compliance with this subdivision.

(7) A final remedial action report approved by a licensed environmental professional has been submitted to the commissioner, or a final remedial action report has been approved, in writing, by the commissioner, that documents that the release has been investigated in accordance with prevailing standards and guidelines and that the soil, surface water, groundwater and air polluted by the release has been remediated in accordance with the regulations adopted pursuant to section 22a-133k.

(8) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, establishing milestones for investigation and remediation of releases or suspected releases from underground storage tank systems, including milestones that differ from those set forth in this section. Upon the adoption of such regulations, the milestones for investigation and remediation for which payment or reimbursement is available from the program shall be those set forth in the regulations.

(9) This section shall apply to an application or request for reimbursement or payment received by the commissioner on or after October 1, 2005, regardless of when the release or suspected release occurred, whether actions in response to the release or suspected release have already occurred or whether prior applications or requests seeking payment or reimbursement have already been submitted to the commissioner.

(June Sp. Sess. P.A. 05-3, S. 95; P.A. 06-196, S. 261; June Sp. Sess. P.A. 09-3, S. 431; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 260.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005; P.A. 06-196 made technical changes, effective June 7, 2006; June Sp. Sess. P.A. 09-3 substituted “program” for “account”; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 changed “board” to “commissioner” in Subdivs. (6) and (9) and made technical changes, effective June 15, 2012.



Section 22a-449q - Storage of underground storage tank system records.

The owner or operator of an underground storage tank system storing petroleum that is subject to section 22a-449(d)-101 et seq. of the regulations of Connecticut state agencies, who owns or operates more than ten facilities with underground storage tank systems, may store records required to be maintained under section 22a-449(d)-103(e) of the regulations of Connecticut state agencies, in a central location in the state of Connecticut, provided such owner or operator: (1) Specifies, in writing, the location of any such centrally stored records and such other information as the Commissioner of Energy and Environmental Protection may prescribe related to such storage on a form prescribed by said commissioner and submits such form to said commissioner; and (2) ensures that such records are immediately available for inspection by the Commissioner of Energy and Environmental Protection, or the commissioner’s designee, at any such central location. The following records may not be stored solely at such a central location but shall be maintained at the site of the underground storage tank system: (A) A copy of all Underground Storage Tank Facility Notification Forms, or EPHM-6, submitted to the commissioner, regarding underground storage tanks for the site; (B) for all metallic underground storage tank systems, records concerning the most recent cathodic protection test; (C) for underground storage tank systems with impressed current cathodic protection, the last six months of records regarding the inspection of the cathodic protection systems, if applicable; (D) the most recent prior twelve months of records related to repairs of the underground storage tank system required by section 22a-449(d)-103(d)(6) of the regulations of Connecticut state agencies; (E) the most recent six months of records demonstrating compliance with the release detection requirements of section 22a-449(d)-104 of the regulations of Connecticut state agencies, including, but not limited to, inventory control and reconciliation of such inventory control records; (F) records regarding the two most recent underground storage tank tightness pursuant to section 22a-449(d)-104(e)(3) of the regulations of Connecticut state agencies; and (G) any other records regarding the underground storage tank system that the commissioner specifies, in writing. Nothing in this section shall affect any requirement of this chapter other than the location of where certain records may be stored.

(P.A. 07-192, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-449r - Underground storage tank clean-up program. Distribution of funds. Order of priority. Reduced payment election.

(a)(1) Notwithstanding the provisions of sections 22a-449a to 22a-449i, inclusive, and any regulations adopted pursuant to section 22a-449e, any amount available for purposes of paying applicants under the underground storage tank clean-up program shall be distributed as follows: (A) One-quarter for payment or reimbursement to municipal applicants and other applicants; (B) one-quarter for payment or reimbursement to small station applicants; (C) one-quarter for payment or reimbursement to mid-size station applicants; and (D) one-quarter for payment or reimbursement to large station applicants. If at any time there is an amount remaining in one such category and if in such category there are no pending applications or applications for which payment or reimbursement has been ordered by the commissioner but has not been made, or if such category is for payment or reimbursement to mid-size station or large station applicants and the most recent reverse auction under subsection (c) of this section results in no payment to any such applicant or there is an amount remaining after taking into account all potential payments that could be made to any such applicants in said category, then such amount shall be redistributed for payment or reimbursement in the following order of priority: (i) First to municipal applicants and other applicants, (ii) if after redistribution pursuant to subclause (i) of this subdivision there is an amount remaining, then to small station applicants, (iii) if after redistribution pursuant to subclauses (i) and (ii) of this subdivision there is an amount remaining, then to mid-size station applicants, and (iv) if after redistribution pursuant to subclauses (i), (ii) and (iii) of this subdivision there is an amount remaining, then to large station applicants.

(2) The commissioner shall determine whether an applicant is a municipal applicant, small, mid-size or large station applicant or other applicant. Such determination shall be based on the applicant’s status at the time the commissioner received the applicant’s first application for payment or reimbursement. In making such determination, the commissioner shall include all affiliates of an applicant and shall consider any underground storage tank system owned, operated, leased or used by an applicant on the property of another to be an interest in a parcel of real property. The commissioner shall make one such determination per applicant. Such determination shall apply to all applications submitted by such applicant before, on or after June 15, 2012, including, but not limited to, applications for which payment or reimbursement has been ordered by the commissioner but has not been made. In the case of assignees under subdivision (2) of subsection (a) of section 22a-449c, for assignments made prior to July 1, 2012, the commissioner shall determine the assignee to be an other applicant and for assignments made on or after July 1, 2012, the assignee shall assume the status of the assignor. Each applicant shall submit information regarding whether it is a municipal applicant, small, mid-size or large station applicant or other applicant to the commissioner, on a form prescribed by the commissioner, and shall provide any additional information the commissioner deems necessary to make such determination. The commissioner shall not order payment or reimbursement to an applicant until the commissioner makes the determination required under this subdivision for such applicant.

(b) Notwithstanding the provisions of sections 22a-449a to 22a-449i, inclusive, payment or reimbursement to municipal applicants, small station applicants and other applicants shall be in accordance with this subsection and shall follow the order of priority set forth in this subsection. The provisions of this subsection shall apply to all applications submitted by such applicants before, on or after June 15, 2012, including, but not limited to, applications for which payment or reimbursement has been ordered by the commissioner but has not been made. Priority shall be given to those applications for which the commissioner has ordered payment or reimbursement beginning from the earliest date payment or reimbursement was ordered. If payment or reimbursement was ordered on the same day, priority shall be given to those applications that were received by the commissioner earliest. If there are insufficient funds to satisfy payment and reimbursement of municipal applicants, small station applicants and other applicants, the prioritization established pursuant to this subsection shall carry over to the subsequent fiscal quarter, and if necessary, from year to year.

(c) (1) Notwithstanding the provisions of sections 22a-449a to 22a-449i, inclusive, and any regulations adopted pursuant to section 22a-449e, payment or reimbursement to mid-size station applicants and large station applicants under the program shall be in accordance with this subsection and shall follow the order of priority set forth in this subsection.

(2) The provisions of this subsection shall create a reverse auction system, and shall apply to all applications submitted by mid-size or large station applicants before, on or after June 15, 2012, including, but not limited to, applications for which payment or reimbursement has been ordered by the commissioner but has not been made. For purposes of this section, a payment election at or below the amount specified in subparagraph (A) or (B) of this subdivision shall be called the “reduced payment election”.

(A) In the fiscal year beginning July 1, 2012, no payment shall be made to mid-size station applicants in excess of thirty-five cents on each dollar the commissioner orders to be paid or reimbursed under the program. In the fiscal year beginning July 1, 2013, and each fiscal year thereafter, such amount shall increase by ten cents on each dollar per fiscal year and in such years no payment or reimbursement shall be made in excess of the amount in effect for such fiscal year. After such amount reaches one dollar, it shall no longer increase. In addition, if a mid-size station applicant agrees, in writing, not to submit any applications seeking payment or reimbursement under the program on or after October 1, 2012, such applicant shall receive an additional ten cents on each dollar that would be paid to such applicant pursuant to this subdivision, provided such additional ten cents shall not be counted when determining such mid-sized station applicant’s priority for payment pursuant to subdivision (4) of this subsection and shall not result in an applicant receiving more than one dollar on each dollar the commissioner orders to be paid or reimbursed under the program.

(B) In the fiscal year beginning July 1, 2012, no payment shall be made to large station applicants in excess of twenty cents on each dollar the commissioner orders to be paid or reimbursed under the program. In the fiscal year beginning July 1, 2013, and each fiscal year thereafter, such amount shall increase by five cents per fiscal year and in such years no payment or reimbursement shall be made in excess of the amount in effect for such fiscal year. After such amount reaches one dollar, it shall no longer increase.

(3) (A) Each mid-size station applicant and large station applicant shall submit a payment election to the commissioner. Such payment election shall indicate what, if any, reduced payment election the applicant accepts. Such payment election shall be submitted, on a form prescribed by the commissioner, between July first and August first, or such additional time periods prescribed by the commissioner, annually, unless:

(i) Such applicant is submitting an application for the first time, in which case such applicant shall submit a payment election with such application; or

(ii) Such applicant has submitted a reduced payment election, in which case, a subsequent payment election shall not be required, but may be submitted if an applicant agrees to accept a lower reduced payment election than was made in the previously submitted payment election.

(B) An applicant’s payment election, including a reduced payment election, shall apply to, and shall be the same for, all applications submitted by such applicant before, on or after June 15, 2012, including, but not limited to, applications for which payment or reimbursement has been ordered by the commissioner but has not been made. An applicant’s payment election shall remain in effect regardless of when the commissioner orders payment or reimbursement for an application or when payment for an application is made. An applicant’s payment election shall be final and shall not be modified unless an applicant subsequently agrees to a lower reduced payment election pursuant to subparagraph (A)(ii) of this subdivision.

(C) An applicant’s acceptance of payment or reimbursement in the amounts specified in such applicant’s reduced payment election shall be considered final and full payment of all applications covered by such election and with the acceptance of such payment or reimbursement, an applicant agrees that it shall not seek any additional payment or reimbursement of any kind in any administrative or judicial proceeding for any cost, expense or other obligation associated with any such applications.

(4) Among mid-size station applicants or among large station applicants, priority for payment or reimbursement shall be given to those applicants who, through the payment election process set forth in subdivision (3) of this subsection, agree to accept the greatest reduction in the amount ordered for payment or reimbursement by the commissioner under the program, provided such payment shall not exceed the amount set forth in subparagraph (A) or (B) of subdivision (2) of this subsection, as applicable. In the case where the reduced payment election is equal among two or more mid-size station applicants or among two or more large station applicants, priority shall be given to those applications for which the commissioner ordered payment or reimbursement, beginning from the earliest date payment or reimbursement was ordered. In the case where such reduced payment election is equal among applicants and the commissioner ordered payment or reimbursement on the same day, priority shall be given to those applications that were received by the commissioner earliest. Any mid-size or large station applicant that chooses not to make the reduced payment election shall receive payment when the amount specified in subparagraph (A) or (B) of subdivision (2) of this subsection, as applicable, reaches one dollar and there are no mid-size and large station applicants with applications for which the commissioner has ordered payment or reimbursement, and who made the reduced payment election, remaining to be paid. Among mid-size station applicants who choose not to make the reduced payment election or among large station applicants who choose not to make the reduced payment election, priority with respect to the issuance of payment or reimbursement shall be given to those applications for which the commissioner has ordered payment or reimbursement, beginning from the earliest date payment or reimbursement was ordered. If there are insufficient funds to satisfy payment and reimbursement of mid-size and large station applicants, the prioritization established pursuant to this subsection shall carry over to the subsequent fiscal quarter, and if necessary, from year to year, provided such prioritization may change based upon a subsequent reduced payment election submitted pursuant to subparagraph (A)(ii) of subdivision (3) of this subsection.

(June 12 Sp. Sess. P.A. 12-1, S. 261; P.A. 13-247, S. 238.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012; P.A. 13-247 amended Subsec. (a) by inserting “paying applicants under” and adding provision re redistribution for order of priority if category is for payment or reimbursement to mid-size station or large station applicants and the most recent reverse auction resulted in no payment or if there is an amount remaining after all potential payments in category are taken into account in Subdiv. (1), and adding provision requiring commissioner to determine the assignee to be an other applicant for assignments made prior to July 1, 2012, and requiring the assignee to assume the status of the assignor after July 1, 2012, in Subdiv. (2), effective June 19, 2013.



Section 22a-449s - Underground storage tank petroleum clean-up program: Cancellation. Unavailability of program to demonstrate financial responsibility. Determination of applicability.

(a) Notwithstanding the provisions of section 22a-449(d)-109(p) of the regulations of Connecticut state agencies, this section shall constitute notice of the cancellation of the underground storage tank petroleum clean-up program, established pursuant to section 22a-449c, as a financial assurance mechanism.

(b) On and after October 1, 2013, any municipality or person who owns or operates one or more underground storage tank systems on five or fewer separate parcels of real property and is subject to the financial responsibility requirements of section 22a-449(d)-109 of the regulations of Connecticut state agencies shall not use the program to demonstrate such financial responsibility.

(c) On and after October 1, 2012, any person who owns or operates one or more underground storage tank systems on more than five separate parcels of real property and is subject to the financial responsibility requirements of section 22a-449(d)-109 of the regulations of Connecticut state agencies shall not use the program to demonstrate such financial responsibility.

(d) The owner or operator of an underground storage tank system shall, not later than thirty days after a written request from the commissioner, provide the commissioner with any information the commissioner deems necessary to determine whether an owner or operator is subject to subsection (b) or (c) of this section. All underground storage tank systems located within or outside this state, owned or operated by such person, shall be included in such determination.

(June 12 Sp. Sess. P.A. 12-1, S. 262.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012.



Section 22a-449t - Underground storage tank petroleum clean-up program: Prohibitions on applications. Exceptions.

(a) Notwithstanding the provisions of the general statutes or regulations of Connecticut state agencies, on or after October 1, 2014, no person, regardless of whether such person has submitted an application to the underground storage tank petroleum clean-up program, established pursuant to section 22a-449c, but who otherwise constitutes a municipal applicant, small station applicant or other applicant, shall submit an application to the commissioner for reimbursement or payment from the program, pursuant to sections 22a-449a to 22a-449i, inclusive, 22a-449p and 22a-449r. Such person may submit an application for payment or reimbursement to the program on or before September 30, 2014, for a release reported to the commissioner before October 1, 2013, but shall not submit any application to the program for a release reported to the commissioner on or after October 1, 2013.

(b) Notwithstanding the provisions of the general statutes or regulations of Connecticut state agencies, on or after October 1, 2013, no person, regardless of whether such person has submitted an application to the program, but who otherwise constitutes a mid-size station applicant, shall submit to the commissioner an application for reimbursement or payment from the program, pursuant to sections 22a-449a to 22a-449i, inclusive, 22a-449p and 22a-449r. Such person may submit an application for payment or reimbursement to the program on or before September 30, 2013, for a release reported to the commissioner before October 1, 2012, but shall not submit any application to the program for a release reported to the commissioner on or after October 1, 2012.

(c) Notwithstanding the provisions of the general statutes or regulations of Connecticut state agencies, on or after October 1, 2012, no person, regardless of whether such person has submitted an application to the program, but who otherwise constitutes a large station applicant, shall submit an application for payment or reimbursement pursuant to sections 22a-449a to 22a-449i, inclusive, 22a-449p and 22a-449r.

(June 12 Sp. Sess. P.A. 12-1, S. 263.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012.



Section 22a-449u - Bond authorization for underground storage tank petroleum clean-up program.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate thirty-six million dollars, provided (1) nine million dollars shall be effective July 1, 2013, (2) nine million dollars shall be effective July 1, 2014, and (3) nine million dollars shall be effective July 1, 2015.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Energy and Environmental Protection for the purpose of providing payment or reimbursement ordered by the Commissioner of Energy and Environmental Protection pursuant to the underground storage tank petroleum clean-up program.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 12-189, S. 48.)

History: P.A. 12-189 effective July 1, 2012.



Section 22a-450 - (Formerly Sec. 25-54dd). Report of discharge, spill, loss, seepage or filtration.

The master of any ship, boat, barge or other vessel, or the person in charge of any terminal for the loading or unloading of any oil or petroleum or chemical liquids or solid, liquid or gaseous products, or hazardous wastes, or the person in charge of any establishment, or the operator of any vehicle, trailer or other machine which by accident, negligence or otherwise causes the discharge, spillage, uncontrolled loss, seepage or filtration of oil or petroleum or chemical liquids or solid, liquid or gaseous products, or hazardous wastes which poses a potential threat to human health or the environment, shall immediately report to the commissioner such facts as the commissioner by regulation may require. Any such report shall include, but not be limited to, the location, the quantity and the type of substance, material or waste, the date and the cause of the discharge, spillage, uncontrolled loss, seepage or filtration, the name and address of the owner of the ship, boat, barge or other vessel, terminal, establishment, vehicle, trailer or machine, and the name and address of the person making the report and his relationship to the owner. Any person who fails to make a report required by this section may be fined not more than one thousand dollars and the employer of such person may be fined not more than five thousand dollars, except that any person who fails to make a report relating to the discharge, spillage, uncontrolled loss, seepage or filtration of gasoline shall be fined not more than five thousand dollars and the employer of such person may be fined not more than ten thousand dollars.

(1969, P.A. 765, S. 3; 1971, P.A. 872, S. 103; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-605, S. 4, 17; P.A. 94-108, S. 1; P.A. 95-218, S. 16; P.A. 00-175, S. 3, 4.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 79-605 clarified provisions by adding specific reference to “solid, liquid or gaseous” products, “hazardous wastes”, etc., deleted provision setting forth when reports must be made to U.S. Coast Guard and replaced previous penalty of $1,000 minimum to $5,000 maximum fine for failure to report under Secs. 25-54bb to 25-54hh with $1,000 maximum fine for failure to report under this section and $5,000 maximum fine levied against the employer of any person who fails to make the required report; Sec. 25-54dd transferred to Sec. 22a-450 in 1983; P.A. 94-108 deleted a requirement that spills be reported to the state police and required reporting to the commissioner of environmental protection; P.A. 95-218 added a provision specifying that spills required to be reported under this section are those which pose a potential threat to human health or the environment; P.A. 00-175 added provisions re penalties for failing to make a report relating to the discharge, spillage, uncontrolled loss, seepage or filtration of gasoline, effective July 1, 2000.



Section 22a-450a - Elimination of MTBE as gasoline additive.

(a) As used in this section, “MTBE” means the gasoline additive methyl tertiary butyl ether.

(b) The Commissioner of Energy and Environmental Protection shall, in conjunction with the Northeast Regional Fuels Task Force, develop and implement a plan for the phase-out of the use of MTBE in a manner that will eliminate MTBE as a gasoline additive in gasoline intended for sale to ultimate consumers in this state on and after January 1, 2004, provided the state of New York also requires the elimination of MTBE as a gasoline additive on said date. In the event that the state of New York does not require the elimination of MTBE as a gasoline additive in gasoline on and after January 1, 2004, the commissioner shall develop and implement such phase-out plan that will eliminate MTBE as a gasoline additive on and after July 1, 2004. Not later than January 1, 2001, and annually thereafter through January 1, 2004, the commissioner shall report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment on how the elimination of MTBE will be achieved. Each report shall include a progress update on the status of the regional efforts to reduce MTBE levels in gasoline. Nothing in this section shall prohibit a person from selling, offering for sale, distributing or blending a motor fuel that contains not more than one-half of one per cent by volume of MTBE.

(c) Beginning July 1, 2000, the Connecticut Petroleum Council, the National Petrochemical and Refiners Association, the Oxygenated Fuels Association, and the Independent Connecticut Petroleum Association, under the direction of the Commissioner of Energy and Environmental Protection, shall undertake an effective education campaign directed at all users of gasoline, including, but not limited to, homeowners, marine trades and businesses, about the proper handling of gasoline. Said campaign shall include, but not be limited to: (1) Warning at the point of sale about the proper handling of gasoline; (2) instructions on portable gasoline containers sold after July 1, 2000, about the proper handling of gasoline; and (3) newspaper, radio and television information advertisements.

(d) The Commissioner of Energy and Environmental Protection shall seek a waiver from the United States Environmental Protection Agency for the purpose of discontinuing the use of MTBE, as a gasoline additive in this state.

(e) Notwithstanding the provisions of this section, any marina or recreational or commercial boating facility may sell or provide gasoline that contains MTBE for use by watercraft, including, but not limited to, a boat, ship, vessel, barge or other floating craft, provided such gasoline was purchased and stored on site by the subject marina or boating facility prior to January 1, 2004.

(P.A. 00-175, S. 1, 4; P.A. 03-122, S. 1; P.A. 04-109, S. 10; 04-151, S. 16; P.A. 11-80, S. 1.)

History: P.A. 00-175 effective July 1, 2000; P.A. 03-122 amended Subsec. (b) to add “in gasoline intended for sale to ultimate consumers in this state”, revise date for elimination of MTBE as a gasoline additive to coincide with a similar elimination in New York and add provision re a de minimus exemption, effective June 18, 2003; P.A. 04-109 amended Subsec. (b) to make a technical change, effective May 21, 2004; P.A. 04-151 added Subsec. (e) re sale of gasoline with MTBE by a marina or recreational or commercial boating facility, effective May 21, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-451 - (Formerly Sec. 25-54ee). Liability for pollution, contamination or emergency.

(a) Any person, firm or corporation which directly or indirectly causes pollution and contamination of any land or waters of the state or directly or indirectly causes an emergency through the maintenance, discharge, spillage, uncontrolled loss, seepage or filtration of oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous wastes or which owns any hazardous wastes deemed by the commissioner to be a potential threat to human health or the environment and removed by the commissioner shall be liable for all costs and expenses incurred in investigating, containing, removing, monitoring or mitigating such pollution and contamination, emergency or hazardous waste, and legal expenses and court costs incurred in such recovery, provided, if such pollution or contamination or emergency was negligently caused, such person, firm or corporation may, at the discretion of the court, be liable for damages equal to one and one-half times the cost and expenses incurred and provided further if such pollution or contamination or emergency was wilfully caused, such person, firm or corporation may, at the discretion of the court, be liable for damages equal to two times the cost and expenses incurred. The costs and expenses of investigating, containing, removing, monitoring or mitigating such pollution, contamination, emergency or hazardous waste shall include, but not be limited to, the administrative cost of such action calculated at ten per cent of the actual cost plus the interest on the actual cost at a rate of ten per cent per year thirty days from the date such costs and expenses were sought from the party responsible for such pollution, contamination or emergency. The costs of recovering any legal expenses and court costs shall be calculated at five per cent of the actual costs, plus interest at a rate of ten per cent per year thirty days from the date such costs were sought from the party responsible for such pollution, contamination or emergency. Upon request of the commissioner, the Attorney General shall bring a civil action to recover all such costs and expenses.

(b) If the person, firm or corporation which causes any discharge, spillage, uncontrolled loss, seepage or filtration does not act immediately to contain and remove or mitigate the effects of such discharge, spillage, loss, seepage or filtration to the satisfaction of the commissioner, or if such person, firm or corporation is unknown, and such discharge, spillage, loss, seepage or filtration is not being contained, removed or mitigated by the federal government, a state agency, a municipality or a regional or interstate authority, the commissioner may contract with any person issued a permit pursuant to section 22a-454 to contain and remove or mitigate the effects of such discharge, spillage, loss, seepage or filtration. The commissioner may contract with any person issued a permit pursuant to said section 22a-454 to remove any hazardous waste that the commissioner deems to be a potential threat to human health or the environment.

(c) Whenever the commissioner incurs contractual obligations pursuant to subsection (b) of this section and the responsible person, firm or corporation or the federal government does not assume such contractual obligations, the commissioner shall request the Attorney General to bring a civil action pursuant to subsection (a) of this section to recover the costs and expenses of such contractual obligations. If the responsible person, firm or corporation is unknown, the commissioner shall request the federal government to assume such contractual obligations to the extent provided for by the federal Water Pollution Control Act.

(1969, P.A. 765, S. 4; 1971, P.A. 433, S. 2; 872, S. 104; 1972, P.A. 217; P.A. 76-9, S. 1, 2; P.A. 79-605, S. 5, 17; P.A. 82-320, S. 2, 4; P.A. 83-499, S. 1, 2; 83-572, S. 8, 9; P.A. 84-81, S. 1; 84-370, S. 1, 6; P.A. 85-177, S. 1, 2; 85-407, S. 1, 9; P.A. 86-202, S. 1, 2; 86-239, S. 11, 14; 86-364, S. 5; P.A. 87-332, S. 1, 2; P.A. 88-364, S. 98, 123; P.A. 89-365, S. 5, 9; P.A. 90-275, S. 6, 9; P.A. 91-372, S. 3, 4; 91-376, S. 5, 10; 91-393, S. 1, 2; P.A. 92-235, S. 2, 6; P.A. 94-130, S. 2; P.A. 95-208, S. 11, 13; P.A. 97-241, S. 1, 4, 5; June 18 Sp. Sess. P.A. 97-11, S. 28, 65; P.A. 98-140, S. 5; June Sp. Sess. P.A. 01-6, S. 14, 85; June Sp. Sess. P.A. 09-3, S. 432.)

History: 1971 acts extended applicability to pollution of land as well as water, added proviso allowing assessment of treble damages if contamination caused by gross negligence and replaced references to water resources commission and its chairman with references to environmental protection commissioner; 1972 act specified that provisions applicable in cases where pollution or contamination will result in damages exceeding $5,000, substituted “negligently caused” for “gross negligence” and replaced assessment of treble damages with assessment of “one and one-half times the costs and expenses incurred by said commissioner”; P.A. 76-9 deleted phrase which limited applicability to cases where damages would exceed $5,000; P.A. 79-605 clarified previous provisions by adding references to emergencies, to uncontrolled losses of pollutants or contaminants, to solid, liquid or gaseous products or hazardous wastes, deleted provision setting forth allocation of costs and expenses recovered and added Subsecs. (b) to (d); P.A. 82-320 amended Subsec. (d) to authorize expenditures for remedial action pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, provision of potable drinking water and completion of an inventory of hazardous waste disposal sites, and to specify limits on expenditures; Sec. 25-54ee transferred to Sec. 22a-451 in 1983; P.A. 83-499 specifically subjected hazardous waste owned by a person or corporation and deemed by the commissioner to constitute a potential threat to health or environment, to the provisions of this section; P.A. 83-572 added to the purpose of the revolving fund by requiring that not more than $80,000 be expended in fiscal year 1984 to accomplish the purposes of chapter 445a; P.A. 84-81 amended Subsec. (d) by limiting payments for the provision of potable drinking water to reimbursement for costs for short-term provision and capital improvements; P.A. 84-370 amended Subsec. (d) by clarifying Subdiv. (5) re authorization of funds for the hazardous waste management service, by clarifying expenditures under Subdiv. (3) re fiscal years involved and by imposing limit on expenditures under Subdiv. (5) for fiscal year ending June 30, 1985; P.A. 85-407 amended Subsec. (d)(2) by deleting language specifying costs that may be reimbursed re provision of potable drinking water, requiring commissioner to adopt regulations concerning the provision of potable drinking water and establishing cap on the amount that can be expended for Subdiv. (3), and, in conjunction with P.A. 85-177, by extending the limit on expenditures under Subdiv. (5) to apply to the fiscal year ending June 30, 1986; P.A. 86-202 amended Subsec. (d)(5)) by authorizing expenditures for fiscal year ending June 30, 1987; P.A. 86-239 amended Subsec. (a) by authorizing double damages if pollution was wilful; P.A. 86-364 amended Subsec. (d) by placing provision re amounts expended by the Hazardous Waste Management Service in Subdiv. (5) and added Subdiv. (6) regarding expenditures for the provision of potable drinking water and a pesticide study required pursuant to S.A. 86-44; P.A. 87-332 amended Subsec. (d)(5) by authorizing expenditures for fiscal year ending June 30, 1988, and adding reference to Sec. 22a-134hh; P.A. 88-364 amended Subsec. (d) by deleting reference to specific fiscal years for funds expended by the Hazardous Waste Management Service; P.A. 89-365 added Subsec. (d)(6) to (10) authorizing expenditures for loans and lines of credit under Sec. 32-23z; remedial action at hazardous waste sites under Sec. 22a-133b to 22a-133g, inclusive, and Sec. 22a-133k; development of the aquifer protection program under Secs. 22a-354g to 22a-354cc, inclusive, and research on toxic substance contamination, to increase total allowable annual expenditures under Subsec. (d)(5) from $80,000 to $280,000 per year and to establish expenditure limits for new Subdivs. (6) to (10); P.A. 90-275 added Subsec. (d)(11) and (12) authorizing expenditures not exceeding $300,000 for the costs of the commissioner in performing or approving level A mapping and authorizing expenditures for fiscal year ending June 30, 1991, for use by the eight county soil and water conservation districts; P.A. 91-372 amended Subsec. (a) to provide for liability on the part of responsible parties for costs of investigating and monitoring pollution and for court costs incurred in recovering against such parties and further specified certain parameters of such costs and expenses; P.A. 91-376 amended Subsec. (d)(5) to increase allocation to the Connecticut Hazardous Waste Management Service from $280,000 to $340,000; P.A. 91-393 amended Subsec. (d) to increase the authorized allocation from the fund to the commissioner for costs of approving level A mapping of aquifer protection areas from $300,000 to $350,000; P.A. 92-235 amended Subsec. (d) to include costs associated with implementation of Sec. 22a-449 and chapter 441 in the allowable uses to which the fund may be put and deleted a limit on use of the fund for accomplishment of the purposes of Secs. 22a-133b to 22a-133g, inclusive, and Secs. 22a-134 to 22a-134d, inclusive, and Sec. 22a-133k; P.A. 94-130, changed name of fund from “Emergency Spill Response Fund” to “emergency spill response account” of the Environmental Quality Fund; P.A. 95-208 amended Subsec. (d) to change designation of emergency spill response account from “revolving account” of Environmental Quality Fund to “account” of General Fund, to delete provisions re amounts expended under Subdivs. (7), (8) and (10) to (13), inclusive, of Subsec. (d), to delete provision that money recovered pursuant to Subsecs. (a) and (c) of section be deposited in General Fund, credited to emergency spill response account and used by commissioner to meet contractual obligations incurred pursuant to Subsec. (b) of section, and to add provision that on July 1, 1995, any balance remaining in said account shall be transferred to General Fund, effective July 1, 1995 (Revisor’s note: A reference in Subsec. (d)(7)(A) to “section 22-471” was changed editorially by the Revisors to “section 22a-471” to correct a clerical error); P.A. 97-241 amended Subsec. (a) to provide that interest on costs under this section shall commence 30 days from the date costs were sought from the responsible party and amended Subsec. (d) to provide that certain appropriated funds shall not lapse and shall continue to be available for emergency spill response in succeeding fiscal years, effective June 24, 1997; June 18 Sp. Sess. P.A. 97-11 repealed Subsec. (d)(6) re provision of money for purposes of Secs. 22a-134aa to 22a-134hh, inclusive, and renumbered remaining Subdivs., effective July 1, 1997; P.A. 98-140 amended Subsec. (a) to provide for liability under this section for maintenance of a pollution condition; June Sp. Sess. P.A. 01-6 amended Subsec. (b) to make a technical change for purposes of gender neutrality, amended Subsec. (d) to delete provisions re account of the General Fund and add provisions making the account part of the Environmental Quality Fund, and added new Subsec. (e) re budget for the account, effective July 1, 2001; June Sp. Sess. P.A. 09-3 deleted former Subsecs. (d) and (e) re emergency spill response account.

Cited. 30 CA 204.

Cited. 43 CS 83.



Section 22a-451a - Annual report.

Section 22a-451a is repealed, effective October 1, 2009.

(P.A. 85-610, S. 2; June Sp. Sess. P.A. 09-3, S. 513.)



Section 22a-451b - Expenditures by agencies paid from emergency spill response account.

Section 22a-451b is repealed, effective October 1, 2009.

(P.A. 91-376, S. 7, 10; June Sp. Sess. P.A. 09-3, S. 513.)



Section 22a-452 - (Formerly Sec. 25-54ff). Reimbursement for containment or removal costs. Liability for certain acts or omissions.

(a) Any person, firm, corporation or municipality which contains or removes or otherwise mitigates the effects of oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous wastes resulting from any discharge, spillage, uncontrolled loss, seepage or filtration of such substance or material or waste shall be entitled to reimbursement from any person, firm or corporation for the reasonable costs expended for such containment, removal, or mitigation, if such oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous wastes pollution or contamination or other emergency resulted from the negligence or other actions of such person, firm or corporation. When such pollution or contamination or emergency results from the joint negligence or other actions of two or more persons, firms or corporations, each shall be liable to the others for a pro rata share of the costs of containing, and removing or otherwise mitigating the effects of the same and for all damage caused thereby.

(b) No person, firm or corporation which renders assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous materials, other than a discharge of oil as defined in section 22a-457b, to the surface waters of the state, or which assists in preventing, cleaning-up or disposing of any such discharge shall be held liable, notwithstanding any other provision of law, for civil damages as a result of any act or omission by him in rendering such assistance or advice, except acts or omissions amounting to gross negligence or wilful or wanton misconduct, unless he is compensated for such assistance or advice for more than actual expenses. For the purpose of this subsection, “discharge” means spillage, uncontrolled loss, seepage or filtration and “hazardous materials” means any material or substance designated as such by any state or federal law or regulation.

(c) The immunity provided in this section shall not apply to (1) any person, firm or corporation responsible for such discharge, or under a duty to mitigate the effects of such discharge, (2) any agency or instrumentality of such person, firm or corporation or (3) negligence in the operation of a motor vehicle.

(1969, P.A. 765, S. 5; 1971, P.A. 872, S. 105; P.A. 79-605, S. 6, 17; P.A. 83-374, S. 1, 2; P.A. 86-239, S. 12, 14; P.A. 91-289, S. 2.)

History: 1971 act replaced reference to water resources commission in Subsec. (b) with reference to environmental protection commissioner; P.A. 79-605 clarified provisions by adding references to containment or mitigation of pollutants, to “solid, liquid or gaseous” products, to hazardous wastes, etc.; Sec. 25-54ff transferred to Sec. 22a-452 in 1983; P.A. 83-374 replaced existing provisions re liability of persons, firms and corporations assisting in cleaning up or disposing of discharges with new provisions and defined “discharge” and “hazardous material” and added Subsec. (c), excluding from the immunities provided those responsible for the discharge or those who are negligent in the operation of a motor vehicle; P.A. 86-239 amended Subsec. (a) by authorizing municipalities to be reimbursed for clean-up expenses; P.A. 91-289 amended Subsec. (b) to add reference to discharge of oil to surface waters.

See Sec. 22a-457b re limited immunity for certain persons responding to oil spills.

Subsec. (a):

Trial court properly considered in its valuation of property the possibility of recovering remediation costs under Subsec. 272 C. 14. In order for plaintiff to recover under section, plaintiff must establish that it took action in specific ways to effectuate remediation of the contaminated land and that it expended costs to do so. 284 C. 537.



Section 22a-452a - State lien against real estate as security for amounts paid to clean up or to remove hazardous waste. Notice and hearing.

(a) On and after June 3, 1985, any amount paid by the Commissioner of Energy and Environmental Protection pursuant to subsection (b) of section 22a-451 to contain and remove or mitigate the effects of a spill or to remove any hazardous waste shall be a lien against the real estate on which the spill occurred or from which it emanated or against real estate where no spill occurred but from which hazardous waste was removed provided such hazardous waste did not enter such real estate through surface or subsurface migration. Any such lien shall be filed in accordance with the provisions of this section, except that such lien against real estate which has been transferred in accordance with the provisions of sections 22a-134 to 22a-134d, inclusive, shall not have priority over any previous transfer or encumbrance. The amount of the lien shall include administrative costs, as set forth in subsection (a) of section 22a-451, as of the date of the filing of the lien. Any costs incurred subsequent to the filing of the lien may be the subject of another lien.

(b) A lien pursuant to this section shall not be effective unless (1) a certificate of lien is filed in the land records of each town in which the real estate is located, describing the real estate, the amount of the lien, the name of the owner as grantor, and (2) the commissioner mails a copy of the certificate to the owner of record and to all other persons of record holding an interest in such real estate over which the commissioner’s lien is entitled to priority. Upon presentation of a certificate of lien, the town clerk shall endorse thereon his identification and the date and time of receipt and forthwith record it in accordance with section 42a-9-519.

(c) (1) Before filing a lien under this section, the commissioner shall give the owner of the property on which the lien is to be filed and mortgagees and lienholders of record a notice of his intent to file a certificate of lien, as provided in this subsection.

(2) The notice required under this subsection shall be sent by certified mail or served in the manner for serving civil process and shall provide the following: (A) A statement of the purpose of the lien; (B) a brief description of the property to be affected by the lien; (C) a statement of the sum of the expenses incurred by the commissioner in containing, removing or mitigating the effects of a spill or removing hazardous waste; (D) a brief statement of the facts demonstrating probable cause that the property is the subject of the expenses incurred by the commissioner; and (E) the time period following service during which any recipient of such notice whose legal rights may be affected by the lien may request a hearing before the commissioner. A request for a hearing under this subsection must be received by the commissioner on or before thirty days following the service of the notice of intent to file a certificate of lien. A hearing held pursuant to a request filed under this subsection shall be limited to determining, in a summary manner, probable cause for filing the certificate of lien.

(d) In the absence of a timely request for a hearing, the certificate of lien may be filed on the land records immediately. If a hearing is held, the commissioner may issue a decision authorizing the filing of a certificate of lien on the land records, denying the filing of a certificate of lien or authorizing the filing and modifying the amount of the certificate of lien.

(e) Within thirty days after the filing of the certificate of lien pursuant to this section, any property owner, mortgagee or other lienholder of record who has been served with a copy of the certificate of lien and whose legal rights may be affected by the lien may file with the commissioner a request for a hearing limited to the issues of a reduction in the amount of the lien or a discharge of the lien in its entirety. If requested, the commissioner shall hold a hearing as soon thereafter as practicable. There shall be no stay of a decision by the commissioner authorizing the filing of a certificate of lien unless the party seeking a stay has posted a surety acceptable to the commissioner in an amount sufficient to cover the full amount of the lien plus interest and costs.

(f) Except as provided in subsection (a) of this section, such lien shall take precedence over all transfers and encumbrances recorded on or after June 3, 1985, in any manner affecting such interest in such real estate or any part of it on which the spill occurred or from which the spill emanated, or real estate which has been included, within the preceding three years, in the property description of such real estate and is contiguous to such real estate. This subsection shall not apply to real estate which consists exclusively of residential real estate, including, but not limited to, residential units in any common interest community, as defined in section 47-202.

(g) In the case of all other real estate, including real estate which consists exclusively of residential real estate, including but not limited to, residential units in any common interest community, as defined in section 47-202, the lien shall take precedence over any transfer or encumbrance recorded after the commissioner files with the town clerk notice of intent to file a lien on the land records in the town in which the real estate is located.

(h) When any amount with respect to which a lien has been recorded under the provisions of this section has been paid or reduced, the commissioner, upon request of any interested party, shall issue a certificate discharging or partially discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. The town clerk shall note the recording of the certificate of discharge upon the original notice of lien. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(P.A. 84-535, S. 2; P.A. 85-443, S. 2, 5; P.A. 87-475, S. 3; P.A. 97-218, S. 3; P.A. 01-132, S. 168; P.A. 07-217, S. 116; P.A. 11-80, S. 1.)

History: P.A. 85-443 divided section into Subsecs. and amended Subsec. (a) to apply section to amounts paid after June 3, 1985, instead of October 1, 1984; inserted new provisions as Subsec. (b) to require filing of the lien in the town clerk’s office; amended Subsec. (c) to give the lien precedence over transfers and encumbrances to property on which the spill occurred or emanated from three years prior to the spill except residential real estate; inserted new provisions as Subsec. (d) to give the lien precedence over all transfers after filing, and amended Subsec. (e) to authorize the commissioner to issue a certificate partially discharging the lien; P.A. 87-475 amended Subsec. (a) by making the lien apply only to real estate on which a spill occurred, or from which it emanated and adding provision limiting the lien to prospective transfers only, amended Subsec. (b) by requiring that town clerk make certain endorsements and amended Subsec. (e) by requiring the town clerk to note any discharge on the original lien notice; P.A. 97-218 amended Subsec. (a) to provide that the lien under this section may be filed against real property in certain circumstances where no spill occurred but from which hazardous waste was removed and to provide that the amount of the lien shall include administrative costs, made a technical change in Subsec. (b), added new Subsecs. (c), (d) and (e) re notice and hearing requirements for imposition of the lien, redesignated former Subsecs. (c), (d) and (e) as Subsecs. (f), (g) and (h), and deleted provision in Subdiv. (h) re action or appeal in accordance with Secs. 49-35a to 49-35c, inclusive; P.A. 01-132 amended Subsec. (b) to make a technical change and replace reference to Sec. 42a-9-409 with Sec. 42a-9-519; P.A. 07-217 made technical changes in Subsec. (f), effective July 12, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

Cited. 30 CA 204.



Section 22a-452b - Exemption.

Notwithstanding any provision of the general statutes, a mortgagee who acquires title to real estate by virtue of a foreclosure or tender of a deed in lieu of foreclosure, shall not be liable for any assessment, fine or other costs imposed by the state for any spill upon such real estate beyond the value of such real estate, provided such spill occurred prior to the date of acquisition of title to such real estate by such mortgagee.

(P.A. 85-443, S. 3, 5.)



Section 22a-452c - Definition of “spill”.

For the purposes of sections 22a-452a and 22a-452b, “spill” means the discharge, spillage, uncontrolled loss, seepage or filtration of oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous waste.

(P.A. 85-443, S. 1, 5.)



Section 22a-452d - Limitation on liability of innocent landowners: Definitions.

As used in this section, section 22a-452e and section 22a-433:

(1) “Innocent landowner” means: (A) A person holding an interest in real estate, other than a security interest, that, while owned by that person, is subject to a spill or discharge if the spill or discharge is caused solely by any one of or any combination of the following: (i) An act of God; (ii) an act of war; (iii) an act or omission of a third party other than an employee, agent or lessee of the landowner or other than one whose act or omission occurs in connection with a contractual relationship, existing directly or indirectly, with the landowner, unless there was a reasonably foreseeable threat of pollution or the landowner knew or had reason to know of the act or omission and failed to take reasonable steps to prevent the spill or discharge, or (iv) an act or omission occurring in connection with a contractual arrangement arising from a published tariff and acceptance for carriage by a common carrier by rail, unless there was a reasonably foreseeable threat of pollution or the landowner knew, or had reason to know, of the act or omission and failed to take reasonable steps to prevent the spill or discharge; or (B) a person who acquires an interest in real estate, other than a security interest, after the date of a spill or discharge if the person is not otherwise liable for the spill or discharge as the result of actions taken before the acquisition and, at the time of acquisition, the person (i) does not know and has no reason to know of the spill or discharge, and inquires, consistent with good commercial or customary practices, into the previous uses of the property; (ii) is a government entity; (iii) acquires the interest in real estate by inheritance or bequest; or (iv) acquires the interest in real estate as an executor or administrator of a decedent’s estate.

(2) “Discharge” means a discharge causing pollution, as those terms are defined in section 22a-423.

(3) “Spill” means a spill as defined in section 22a-452c.

(P.A. 93-375, S. 1, 4; P.A. 95-190, S. 7, 17.)

History: P.A. 93-375 effective June 30, 1993; P.A. 95-190 amended Subdiv. (1) to add provision re reasonably foreseeable threat of pollution to criteria for defining an innocent landowner in cases of a spill in connection with a contract for carriage by rail and deleted a provision extending liability protection to trustees who receive property from a decedent’s estate, effective June 29, 1995.



Section 22a-452e - Limitation on liability of innocent landowners.

(a) An innocent landowner holding or acquiring an interest in real estate that has been subjected to a spill or discharge shall not be liable, except through imposition of a lien against that real estate under section 22a-452a, for any assessment, fine or other costs imposed by the state for the containment, removal or mitigation of such spill or discharge or for any order of the commissioner to abate or remediate such spill or discharge which order was issued on or before August 1, 1990, and is subject to appeal as of July 6, 1995, and, after July 1, 1996, for any order to abate or remediate such spill or discharge which order is issued by the commissioner after July 1, 1996. A person claiming immunity under this subsection must establish that he is an innocent landowner by a preponderance of the evidence. In determining whether a person is an innocent landowner, a court may take into account any specialized knowledge or experience of the person, the relationship of the consideration paid for the interest in the real estate to the value of such interest if the real estate were not polluted, commonly known or reasonably ascertainable information about the real estate, the obviousness of the presence or likely presence of the spill or discharge and the ability to detect such spill or discharge by appropriate inspection.

(b) Notwithstanding the provisions of subsection (a) of this section: (1) Any amount paid by the Commissioner of Energy and Environmental Protection pursuant to subsection (b) of section 22a-451 to contain, remove or mitigate the effects of the spill or discharge shall be a lien against the real estate, as provided by section 22a-452a, in an amount not to exceed the value of the land appraised as if it were uncontaminated; and (2) an innocent landowner who sells an interest in real estate that has been subjected to a spill or discharge shall be liable, to the extent of the net proceeds of such sale, for the costs of containing, removing or mitigating the effects of such spill or discharge. For the purposes of this subsection, “net proceeds” means proceeds received by the person after payment of the reasonable expenses of the sale.

(c) The liability of a person holding a security interest in real estate who acquires title to the real estate by virtue of a foreclosure or tender of a deed in lieu of foreclosure shall be limited as provided in section 22a-452b.

(d) This section shall apply to any spill or discharge which occurred before or after July 6, 1995, except that it shall not affect any enforcement or cost recovery action if such action has become final, and is no longer subject to appeal, prior to July 6, 1995.

(P.A. 93-375, S. 2, 4; P.A. 95-190, S. 8, 17; 95-218, S. 17, 24; P.A. 11-80, S. 1.)

History: P.A. 93-375 effective June 30, 1993; P.A. 95-190 amended Subsec. (a) to extend the liability protection to orders to abate or remediate pollution, amended Subsec. (b) to change the value of the lien from the interest of the innocent landowner to the value of the land appraised as if uncontaminated, to delete a provision allowing any person to avail themselves of a limitation on liability upon sale of contaminated property and to delete a provision excluding satisfaction of all debts from the definition of “net proceeds” and amended Subsec. (d) to make the section only applicable to actions which were not final as of June 29, 1995, effective June 29, 1995; P.A. 95-218 amended Subsec. (a) to limit applicability of this section in cases of orders of the commissioner to those orders issued before August 1, 1990, or after July 1, 1996, effective July 6, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 22a-452f - Exemption from liability for certain lenders.

(a)(1) A lender who holds indicia of ownership primarily to protect a security interest in a property, business including its tangible and intangible assets or establishment, as defined in section 22a-134, and does not participate in the management of such property, business or establishment, shall not be liable for any damages, assessment, fine or other costs imposed by the state for the containment, removal or mitigation of such a spill or discharge, or for any order of the commissioner to abate or remediate such spill or discharge from, or in connection with a property, business or establishment.

(2) A lender who did not participate in management of a property, business or establishment, but acquires right, title or interest in a property, business, including its tangible or intangible assets, or establishment by foreclosure, shall not be liable for any damage, assessment, fine or other costs imposed by the state for the containment, removal or mitigation of such a spill or discharge, or for any order of the commissioner to abate or remediate such spill or discharge provided such lender seeks to sell, re-lease, in the case of a lease finance transaction, or otherwise divest itself of the property, business or establishment at the earliest practicable, commercially reasonable time, on commercially reasonable terms, taking into account market conditions and legal and regulatory requirements, after the foreclosure.

(b) For the purposes of this section:

(1) “Participate in management” means actually taking part in the management or operational affairs of a property, business or establishment, but does not mean merely having the capacity to influence or the unexercised right to control the property, business or establishment operations. A lender holding indicia of ownership primarily to protect a security interest in a property, business or establishment shall be considered to participate in management only if, while the borrower is still in possession of the property, business or establishment encumbered by the security interest, the lender exercises decision-making control over the borrower’s environmental compliance activities such that (A) the lender has undertaken responsibility for the hazardous substance handling or disposal practices related to the property, business or establishment, or (B) the lender exercises control at a level comparable to that of a property, business or establishment manager to the point where the lender has assumed or manifested responsibility for the overall management encompassing day-by-day decision-making with respect to environmental compliance or decision making over all or substantially all of the operational functions, as distinguished from financial or administrative functions, of the property, business or establishment other than the function of compliance with environmental protection laws. “Participate in management” does not mean: (i) Performing an act or failing to act prior to the time at which a security interest is created in a property, business or establishment; (ii) holding such a security interest or abandoning or releasing such a security interest; (iii) including in the terms of an extension of credit, or in a contract or security agreement relating to the extension, a covenant, warranty or other term or condition that relates to compliance with environmental protection laws; (iv) monitoring or enforcing the terms and conditions of the extension of credit or security interest; (v) monitoring or undertaking one or more inspections of the property, business or establishment; (vi) requiring a response action or other lawful means of containing, removing or attempting to mitigate a discharge or spill prior to, during or on the expiration of the term of the extension of credit; (vii) providing financial or other advice or counseling in an effort to mitigate, prevent or cure default or diminution in the value of the property, business or establishment; (viii) restructuring, renegotiating or otherwise agreeing to alter the terms and conditions of the extension of credit or security interest; (ix) exercising forbearance; (x) exercising other remedies that may be available under applicable law for the breach of a term or condition of the extension of credit or security agreement; or (xi) containing, removing or otherwise mitigating a spill or discharge;

(2) “Extension of credit” means a lease finance transaction in which the lessor does not initially select the leased property, business, including tangible and intangible assets, or establishment and does not during the lease term control the daily operations or maintenance of the property, business or establishment, or the lease or finance transaction provided such transaction conforms to regulations issued by the federal banking agency or the state bank supervisor, as those terms are defined in the Federal Deposit Insurance Act (12 USC 1813), or in regulations issued by the National Credit Union Administration Board;

(3) “Financial or administrative function” means a function of a credit management officer, accounts payable officer, accounts receivable officer, personnel manager, comptroller or chief financial officer or similar function;

(4) “Foreclosure” and “foreclose” means, respectively, acquiring, and to acquire, a property, business or establishment through (A) purchase at sale under a judgment or decree, a power of sale, a nonjudicial foreclosure sale, a deed in lieu of foreclosure, or similar conveyance from a trustee, or repossession, if the property, business, including its tangible and intangible assets, or establishment was security for an extension of credit previously contracted, including the termination of a lease agreement, or (B) any other formal or informal manner by which a lender acquires, for subsequent disposition, title to or possession of a property, business, including its tangible and intangible assets, or facility in order to protect its security interest;

(5) “Lender” means (A) an insured depository institution, as defined in Section 3 of the Federal Deposit Insurance Act (12 USC 1813); (B) an insured credit union, as defined in Section 101 of the Federal Credit Union Act (12 USC 1752); (C) a bank or association chartered under the Farm Credit Act of 1971 (12 USC 2001 et seq.); (D) a leasing or trust company that is an affiliate of an insured depository institution; (E) any person, including a successor or assignee of any such person, that makes a bona fide extension of credit to, or takes or acquires a security interest from, a nonaffiliated person; (F) the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Agricultural Mortgage Corporation, or any other person or entity that in a bona fide manner makes, buys or sells loans or interests in loans; (G) a person who insures or guarantees against a default in the repayment of an extension of credit or acts as a surety with respect to an extension of credit to a nonaffiliated person; and (H) any person who provides title or other insurance and who acquires a property, business or establishment as a result of assignment or conveyance in the course of underwriting claims and claims settlement;

(6) “Operational function” means a facility or plant manager, operations manager, chief operating officer or chief executive officer; and

(7) “Security interest” means a right under a mortgage, deed of trust, assignment, judgment lien, pledge, security agreement, factoring agreement or lease and any other right accruing to a person to secure the repayment of money, the performance of a duty or any other obligation by a nonaffiliated person.

(P.A. 98-253, S. 6.)



Section 22a-453 - (Formerly Sec. 25-54gg). Coordination of activities with other agencies. Contracts for services.

The commissioner shall represent the state in its relations with the federal government and with any municipality and with any regional or interstate authority in all matters relating to oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous wastes pollution or contamination or emergency resulting from the discharge, spillage, uncontrolled loss, seepage or filtration of such substance or material or waste. Said commissioner may enter into agreements with the federal government, such municipalities or authorities, to coordinate supervisory activities and, subject to adequate appropriations, share reasonable costs. The commissioner may contract with any person, firm or corporation for such protective and cleanup services as may from time to time be required.

(1969, P.A. 765, S. 6; 1971, P.A. 872, S. 106; P.A. 79-605, S. 7, 17.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; P.A. 79-605 clarified provisions by adding references to solid, liquid or gaseous products, to hazardous wastes and to emergencies resulting from discharge, spillage, uncontrolled loss etc. and by deleting phrases which had limited applicability of provisions to cases involving state waters; Sec. 25-54gg transferred to Sec. 22a-453 in 1983.



Section 22a-453a - Oil spill contingency planning and coordination.

The Commissioner of Energy and Environmental Protection shall develop and implement a program of oil spill contingency planning and coordination with local officials.

(P.A. 90-269, S. 1, 8; P.A. 92-162, S. 14, 25; P.A. 11-80, S. 1.)

History: P.A. 92-162 deleted requirement that the commissioner adopt regulations to implement the provisions of this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-454 - (Formerly Sec. 25-54hh). Permit for collection, storage or treatment, containment, removal or disposal of certain substances, materials or wastes: Suspension or revocation. Prohibition of disposal of certain hazardous wastes in a land disposal facility. Status changes.

(a) No person shall engage in the business of collecting, storing or treating waste oil or petroleum or chemical liquids or hazardous wastes or of acting as a contractor to contain or remove or otherwise mitigate the effects of discharge, spillage, uncontrolled loss, seepage or filtration of such substance or material or waste nor shall any person, municipality or regional authority dispose of waste oil or petroleum or chemical liquids or waste solid, liquid or gaseous products or hazardous wastes without a permit from the commissioner. Such permit shall be in writing, shall contain such terms and conditions as the commissioner deems necessary and shall be valid for a fixed term not to exceed five years. No permit shall be granted, renewed or transferred unless the commissioner is satisfied that the activities of the permittee will not result in pollution, contamination, emergency or a violation of any regulation adopted under sections 22a-30, 22a-39, 22a-116, 22a-347, 22a-377, 22a-430, 22a-449, 22a-451 and 22a-462. The commissioner shall require payment of a fee of six hundred twenty-five dollars per year for each year covered by a permit to transport hazardous waste and the payment of a fee of fourteen thousand two hundred fifty dollars for a permit to treat waste oil or petroleum or chemical liquids. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to prescribe the amount of the fees required pursuant to this section. Upon the adoption of such regulations, the fees required by this section shall be as prescribed in such regulations. The commissioner may suspend or revoke a permit for violation of any term or condition of the permit, for conviction of a violation of section 22a-131a or for assessment of a fine under section 22a-131. The commissioner may conduct a program of study and research and demonstration, relating to new and improved methods of waste oil and petroleum or chemical liquids or waste solid, liquid or gaseous products or hazardous wastes disposal. For the purposes of this section, collecting, storing, or treating of waste oil, petroleum or chemical liquids or hazardous waste shall mean such activities when engaged in by a person whose principal business is the management of such wastes.

(b) No person may dispose of any hazardous waste in a hazardous waste land disposal facility except the following: (1) Metal hydroxide sludge generated from the treatment of electroplating or metal finishing operation waste waters or any other metal hydroxide sludge approved by the commissioner; (2) hazardous waste sludge or residue resulting from an operation determined by the commissioner to be a recycling operation and which has received the required approvals from the commissioner and the Connecticut Siting Council, provided the commissioner determines that such residue cannot reasonably be incinerated or otherwise managed; and (3) hazardous waste spills, fly ash, residue from waste-to-energy facilities or municipal wastewater treatment sludge that has been determined to be hazardous waste but approved for such disposal by the commissioner. As used in this subsection, “hazardous waste” has the same meaning as in section 22a-115 and “hazardous waste land disposal facility” means a facility or part of a facility where hazardous waste is applied onto, placed within or beneath the soil surface and remains after closure of the facility. The prohibition established by this subsection shall not continue after July 1, 1991, unless renewed by the General Assembly. Notwithstanding the provisions of this subsection, any restrictions on the land disposal of hazardous waste imposed by the commissioner pursuant to this subsection shall be as stringent as those imposed under Subtitle C of the Resource Conservation and Recovery Act of 1976 (42 USC 6901 et seq.), as amended.

(c) No person shall engage in the business of the transfer of hazardous waste from one vehicle to another or from one mode of transportation to another without a permit from the commissioner issued under subsection (a) of this section.

(d) The commissioner shall require the payment of the following fees for permits under this section: (1) Forty-five thousand two hundred fifty dollars to operate a hazardous waste landfill or incinerator; (2) twenty-one thousand two hundred fifty dollars to store or treat hazardous waste; (3) ten thousand seven hundred fifty dollars to engage in the transfer of hazardous waste as described in subsection (c) of this section if the hazardous waste is transferred from its original container to another container; and (4) four thousand dollars to engage in the transfer of hazardous waste as described in subsection (c) of this section if the hazardous waste remains in the original container. The commissioner shall also charge a fee of two hundred dollars for each hazardous waste treatment, disposal or storage facility which submits an application for a status change to a generator. The commissioner shall charge a fee of one hundred dollars for each hazardous waste large quantity generator which submits an application for status change to a small generator.

(e) (1) The commissioner may issue a general permit for a category of activities which require a permit under subsection (a) of this section or license under subsection (b) of section 22a-449, except for an activity for which an individual permit has already been obtained provided the issuance of the general permit is not inconsistent with the requirements of the federal Resource Conservation and Recovery Act. Any person or municipality conducting an activity for which a general permit has been issued shall not be required to obtain an individual permit under subsection (a) of this section, except as provided in subdivision (3) of this subsection. The general permit may regulate a category of activities which: (A) Involve the same or substantially similar types of operations; (B) involve the collection, storage, treatment or disposal of the same types of substances; (C) require the same operating conditions or standards; and (D) require the same or similar monitoring, and which in the opinion of the commissioner are more appropriately controlled under a general permit than under an individual permit. The general permit may require any person or municipality proposing to conduct any activity under the general permit to register such activity with the commissioner before it is covered by the general permit. Registration shall be on a form prescribed by the commissioner.

(2) Notwithstanding any provisions of this section, or any regulations adopted thereunder, or of chapter 54, the following procedures shall apply to the issuance, renewal, modification, revocation or suspension of a general permit: (A) A general permit shall be issued for a term specified by the permit and shall clearly define the activity covered thereby and may include such conditions and requirements as the commissioner deems appropriate, including but not limited to operation and maintenance requirements, management practices, and reporting requirements; (B) the commissioner shall publish notice of intent to issue a general permit in a newspaper having a substantial circulation in the affected area; (C) there shall be a comment period of thirty days following publication of such notice during which interested persons may submit written comments to the commissioner; (D) the commissioner shall publish notice of the issuance or decision not to issue a general permit in a newspaper having substantial circulation in the affected area. The commissioner may revoke, suspend or modify a general permit in accordance with the notice and comment procedures for issuance of a general permit specified in this subsection. Any person may request that the commissioner issue, modify, suspend or revoke a general permit in accordance with this subsection; and (E) summary suspension may be ordered in accordance with subsection (c) of section 4-182.

(3) Subsequent to the issuance of a general permit, the commissioner may require any person or municipality whose activity is or may be covered by the general permit to apply for and obtain an individual permit pursuant to subsection (a) of this section if he determines that an individual permit would better protect the land, air and waters of the state from pollution. The commissioner may require an individual permit under this subdivision in cases including, but not limited to the following: (A) When the owner or operator is not in compliance with the conditions of the general permit; (B) when a change has occurred in the availability of demonstrated technology or practices for the control or abatement of pollution applicable to the activity; (C) when circumstances have changed since the time of the issuance of the general permit so that the activity is no longer appropriately controlled under the general permit, or either a temporary or permanent reduction or elimination of the authorized activity is necessary; or (D) when a relevant change has occurred in the applicability of the federal Resource Conservation and Recovery Act. In making the determination to require an individual permit, the commissioner may consider the location, character, and size of the activity, and any other relevant factors. The commissioner may require an individual permit under this subdivision only if the affected person or municipality covered by the general permit has been notified in writing that a permit application is required. This notice shall include a brief statement of the reasons for this decision, an application form, a statement setting a time for the person or municipality to file the application, and a statement that on the effective date of the individual permit the general permit as it applies to the individual permittee shall automatically terminate. The commissioner may grant an extension of time upon the request of the applicant. If the affected person or municipality does not submit a complete application for an individual permit within the time frame set forth in the commissioner’s notice or as extended by the commissioner in writing, then the general permit as it applies to the affected person or municipality shall automatically terminate. The applicant shall use his best efforts to obtain the individual permit. Any interested person or municipality may petition the commissioner to take action under this subdivision.

(4) The commissioner may adopt regulations, in accordance with the provisions of chapter 54 to carry out the purposes of this subsection.

(1969, P.A. 765, S. 7; 1971, P.A. 872, S. 107; 1972, P.A. 237, S. 1; P.A. 73-265, S. 1, 2; P.A. 79-605, S. 8, 17; P.A. 82-151, S. 2; P.A. 84-115; 84-535, S. 1; P.A. 85-342, S. 1; 85-568, S. 1; P.A. 86-219, S. 1, 3; P.A. 87-150; 87-226, S. 1, 2; 87-531, S. 5; P.A. 90-231, S. 6, 28; P.A. 91-251, S. 2, 4; 91-313, S. 2, 5; 91-369, S. 18, 36; P.A. 94-205, S. 5; P.A. 96-145, S. 4; 96-163, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 136; June Sp. Sess. P.A. 09-3, S. 433.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner; 1972 act prohibited “acting as a contractor to contain or remove spills of such material” without permit and added other references to containment and removal and contracting for such services; P.A. 73-265 reworded provision re charge for permit to allow charge of less than $5, substituting “not to exceed” $5 for “of” $5, deleted provision re commissioner’s duty to consult with and advise persons in the business of disposal of pollutants as to best methods of doing so and made program of study and research optional rather than mandatory, substituting “may” for “shall”; P.A. 79-605 clarified provisions, adding references to hazardous wastes, “solid, liquid or gaseous” products, etc., required municipalities and regional authorities to obtain permits and deleted provision re fee for permit; P.A. 82-151 amended section to require permits for the storage and treatment of waste oil, made permit valid for maximum of five years rather than one year, authorized suspension or revocation of a permit upon violation of a term or condition and specified meaning of collecting, storing or treating of applicable substances for purposes of section; Sec. 25-54hh transferred to Sec. 22a-454 in 1983; P.A. 84-115 added Subsec. (b) prohibiting the disposal of certain hazardous wastes in land disposal facilities; P.A. 84-535 amended Subsec. (a) by adding provisions authorizing the commissioner of environmental protection to consider an applicant’s compliance history when granting or renewing certain hazardous waste permits and expanded the class of persons requiring a permit to include persons who manage waste oil, petroleum or chemical liquids or hazardous waste during the course of their business and amended Subsec. (b) by adding a provision terminating the ban on the disposal of hazardous waste in a land disposal facility as of July 1, 1986; P.A. 85-342 added Subsec. (a)(2) re denial of a permit for a criminal conviction of violating environmental law; P.A. 85-568 amended Subsec. (b)(2) by deleting provision that sludge be from residue derived from an “in-state” operation; P.A. 86-219 amended Subsec. (b) by extending the ban on the disposal of hazardous waste in a landfill from July 1, 1986, to July 1, 1987; P.A. 87-150 amended Subsec. (a) by requiring persons whose principal business is the management of hazardous waste to obtain a permit rather than all persons who manage hazardous waste; P.A. 87-226 amended Subsec. (b) by adding proviso to Subdiv. (2) that the commissioner determines that the residue cannot be incinerated and adding to Subdiv. (3) residue from waste-to-energy facilities, by adding provisions regarding the stringency of restrictions on the land disposal of hazardous waste imposed by the commissioner and by extending prohibition of the disposal of metal hydroxide sludge from July 1, 1987 to July 1, 1991; P.A. 87-531 applied provisions to transfer of permits; P.A. 90-231 amended Subsec. (a) to require the payment of fees for permits issued pursuant to said Subsec. and provided that on and after July 1, 1993, the fees shall be prescribed by regulations and added Subsec. (c) re the payment of fees with certain applications; P.A. 91-251 added Subsec. (d), relettered as (e) because of subsequent amendment, concerning general permits for certain categories of activities; P.A. 91-313 inserted new Subsec. (c) concerning transfer of hazardous waste and changed subsequent Subsec. designator accordingly; P.A. 91-369 amended section to specify in Subsec. (a) the amount required for a fee to transport hazardous waste, to move the fees for operating a hazardous waste landfill and for storing or treating hazardous waste from Subsec. (a) to Subsec. (c) and to restate commissioner’s authority to adopt regulations setting the fees required by this section; P.A. 94-205 amended Subsec. (a) to delete provisions re review of permit applicant’s compliance history; P.A. 96-145 amended Subsec. (e) to authorize a general permit for certain activities associated with oil terminals; P.A. 96-163 amended Subsec. (d) to delete a provision re setting of fees by regulation and provided fees for a permit to transfer hazardous waste; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (d) to increase permit fee for operation of a hazardous waste landfill or incinerator from $30,000 to $45,000, increase permit fee for storage or treatment of hazardous waste from $14,000 to $21,000, increase permit fee for transfers of hazardous waste to a different container from $7,000 to $10,500, increase permit fee for transfers of hazardous waste in the original container from $2,500 to $3,750, increase application fee for a status change from a treatment, disposal or storage facility to a generator from $50 to $100, and increase application fee for a status change from a large to a small quantity generator from $25 to $50, and to delete provisions re amount of fees prescribed by regulation, effective August 20, 2003; June Sp. Sess. P.A. 09-3 increased fees in Subsecs. (a) and (d).

See Sec. 22a-6m re review of permit applicant’s compliance history.

See Sec. 22a-6z re regulations implementing the Subtitle C of the Resource Conservation and Recovery Act of 1976.

See Sec. 22a-27i re exemption of municipality for one year.

Subsec. (a):

Processing of spent etchant, irrespective of whether it is solid waste, is subject to regulation under section. 257 C. 128.

Because department has discretion to deny a transshipment permit, applicant cannot possess a protected property interest in such permit. 89 CA 745.



Section 22a-454a - Closure plans. Fees. Regulations.

Each hazardous waste treatment, storage or disposal facility, as defined in regulations adopted by the commissioner pursuant to section 22a-449, shall pay a fee of four thousand dollars at the time it submits closure/postclosure plans to the Department of Energy and Environmental Protection.

(P.A. 90-231, S. 17, 28; P.A. 91-369, S. 19, 36; June 30 Sp. Sess. P.A. 03-6, S. 137; June Sp. Sess. P.A. 09-3, S. 434; P.A. 11-80, S. 1.)

History: P.A. 91-369 restated commissioner’s authority to adopt regulations setting the fees required by this section; June 30 Sp. Sess. P.A. 03-6 increased fee for submission of closure or postclosure plans from $2,500 to $3,750 and deleted provisions re amount of fees prescribed by regulation, effective August 20, 2003; June Sp. Sess. P.A. 09-3 increased fee from $3,750 to $4,000; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-27i re exemption of municipality for one year.



Section 22a-454b - Groundwater monitoring. Fees. Regulations.

Each hazardous waste treatment, storage or disposal facility, as defined in regulations adopted by the commissioner pursuant to section 22a-449, which is subject to groundwater monitoring requirements shall pay a fee of nine hundred forty dollars annually during its operating and postclosure period.

(P.A. 90-231, S. 18, 28; P.A. 91-369, S. 20, 36; June 30 Sp. Sess. P.A. 03-6, S. 138; June Sp. Sess. P.A. 09-3, S. 435.)

History: P.A. 91-369 restated commissioner’s authority to adopt regulations setting the fees required by this section; June 30 Sp. Sess. P.A. 03-6 increased fee for facilities subject to groundwater monitoring requirements from $500 to $750 and deleted provisions re amount of fees prescribed by regulation, effective August 20, 2003; June Sp. Sess. P.A. 09-3 increased fee from $750 to $940.

See Sec. 22a-27i re exemption of municipality for one year.



Section 22a-454c - Annual fees. Generators of acutely hazardous waste. Facilities.

(a) Each generator which generates in any calendar month during the calendar year one thousand kilograms or more of hazardous waste or one kilogram or more of acutely hazardous waste shall pay an annual fee of two hundred dollars to the Commissioner of Energy and Environmental Protection.

(b) Each hazardous waste landfill, incinerator, storage, treatment or land treatment facility, as defined in regulations adopted by the Commissioner of Energy and Environmental Protection pursuant to section 22a-449, shall pay an annual fee of one thousand seven hundred fifty dollars.

(P.A. 90-231, S. 19, 28; P.A. 91-369, S. 21, 36; June 30 Sp. Sess. P.A. 03-6, S. 139; June Sp. Sess. P.A. 09-3, S. 436; P.A. 11-80, S. 1.)

History: P.A. 91-369 amended Subsec. (c) to restate commissioner’s authority to adopt regulations setting the fees required by this section; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to increase annual fee for generators from $50 to $100, amended Subsec. (b) to increase annual fee for hazardous waste landfills, incinerators, storage, treatment or land treatment facilities from $1,000 to $1,500, and deleted former Subsec. (c) re amount of fees prescribed by regulation, effective August 20, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by increasing annual fee from $100 to $200 and amended Subsec. (b) by increasing annual fee from $1,500 to $1,750; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-27i re exemption of municipality for one year.



Section 22a-455 to 22a-457 - (Formerly Secs. 25-54ii to 25-54kk). Vessel operator to post bond. Other evidence of financial responsibility. Penalty.

Sections 22a-455 to 22a-457, inclusive, are repealed.

(1971, P.A. 190, S. 1–3; P.A. 79-605, S. 9–11, 17; P. A. 87-125, S. 3.)



Section 22a-457a - Floating boom retention devices required, when. Regulations.

Each tank ship and tank barge from which and to which oil or petroleum liquids are being transferred shall be protected by (1) a floating boom retention device which shall enclose the vessel, or (2) any other device designed for the retention of oil or petroleum liquids for which the commissioner has issued written approval for the particular site at which the oil or petroleum liquids are transferred. The floating boom retention device or other device approved by the commissioner shall be deployed at sufficient distance from the vessel to catch and contain any spilled oil or petroleum, except when weather, wind, sea, or ice conditions prevent the boom or other device from being wholly or partially deployed in a safe manner. The terminal operator shall report to the Commissioner of Energy and Environmental Protection prior to transfer if the weather, wind, sea, or ice conditions exist or develop after deployment which require removal of the boom or other device. The Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, creating exemptions to the use of floating boom retention devices or other devices where he deems them in the best interest of public health and safety and protection of the environment.

(P.A. 90-274, S. 13, 14; P.A. 93-47; P.A. 11-80, S. 1.)

History: P.A. 93-47 authorized use of alternative retention devices with approval of the commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-457b - Limited immunity for certain persons responding to oil spills.

(a) For the purposes of this section:

(1) “Damages” means damages of any kind for which liability may exist under the laws of this state resulting from, arising out of or related to the discharge or threatened discharge of oil;

(2) “Discharge” means any emission, other than natural seepage, intentional or unintentional, and includes, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying or dumping;

(3) “Federal on-scene coordinator” means the federal official predesignated by the United States Environmental Protection Agency or the United States Coast Guard to coordinate and direct federal responses under Subpart D, or the official designated by the lead agency to coordinate and direct removal under Subpart E, of the National Contingency Plan;

(4) “National Contingency Plan” means the National Contingency Plan prepared and published under Section 311(d) of the federal Water Pollution Control Act (33 USC 1321(d)), as amended by the Oil Pollution Act of 1990, Public Law 101-380, 104 Stat. 484 (1990);

(5) “Oil” means oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse and oil mixed with wastes other than dredged spoil, but does not include petroleum, including crude oil or any fraction thereof, which is specifically listed or designated as a hazardous substance under subparagraphs (A) to (F), inclusive, of section 101 (14) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 USC 9601) and which is subject to the provisions of that act;

(6) “Person” means an individual, corporation, limited liability company, partnership, association, state, municipality, commission or political subdivision of a state, or any interstate body;

(7) “Removal costs” means the costs of removal that are incurred after a discharge of oil has occurred or, in any case in which there is a substantial threat of a discharge of oil, the costs to prevent, minimize or mitigate oil pollution from such an incident;

(8) “Responsible party” means a responsible party as defined under Section 1001 of the Oil Pollution Act of 1990, Public Law 101-380, 104 Stat. 484 (1990).

(b) Notwithstanding any other provision of law, a person is not liable for removal costs or damages which result from actions taken or omitted to be taken in the course of rendering care, assistance or advice to prevent, minimize or mitigate a discharge of oil to the surface waters of the state, provided such care, assistance or advice is consistent with the National Contingency Plan or as otherwise directed by the federal on-scene coordinator or, to the extent that the federal coordinator has not given direction, the Commissioner of Energy and Environmental Protection. The immunity provided by this subsection shall not apply (1) to a responsible party; (2) with respect to personal injury or wrongful death; (3) if the person is grossly negligent or engages in wilful misconduct; or (4) to negligence in the operation of a motor vehicle on a public highway.

(c) A responsible party is liable for any removal costs and damages that another person is relieved of under the provisions of subsection (b) of this section.

(d) Nothing in this section affects the liability of a responsible party for oil spill response under any provision of the general statutes.

(P.A. 91-289, S. 1; P.A. 93-224; P.A. 95-79, S. 102, 189; P.A. 11-80, S. 1.)

History: P.A. 93-224 amended Subsec. (b)(4) to specify that the immunity does not apply to negligence in the operation of a motor vehicle “on a public highway”; P.A. 95-79 amended Subsec. (a) to redefine “person” to include a limited liability company, effective May 31, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

See Sec. 22a-452 for general immunity provisions.



Section 22a-458 - (Formerly Sec. 25-54ll). Water pollution control authority, mandatory establishment by municipality.

Notwithstanding any provision of the general statutes, any special act or municipal charter provision to the contrary, including but not limited to any referendum provision, the legislative body of any municipality ordered by the Commissioner of Energy and Environmental Protection, under the provisions of chapter 474 and this chapter, to abate or control water pollution shall establish a water pollution control authority and authorize the necessary funds to undertake and complete any action necessary to comply with such order.

(1971, P.A. 305, S. 1; P.A. 78-154, S. 17; P.A. 11-80, S. 1.)

History: 1971, P.A. 872 allowed substitution of environmental protection commissioner for water resources commission; P.A. 78-154 substituted water pollution control authorities for sewer authorities and rephrased provisions; Sec. 25-54ll transferred to Sec. 22a-458 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-458a and 22a-458b - Water pollution control authority; reports. Submission of municipal assessment to commissioner.

Sections 22a-458a and 22a-458b are repealed, effective October 1, 1997.

(P.A. 90-301, S. 1, 4, 8; P.A. 97-162, S. 5.)



Section 22a-459 - (Formerly Sec. 25-54mm). Failure to establish water pollution control authority, violation. Penalties.

(a) The failure to comply with an order under section 22a-458 shall constitute a violation of said section 22a-458 and of this section.

(b) If any person or municipality violates section 22a-458 or this section, the commissioner may institute an action in the superior court for the judicial district of Hartford to enjoin the continuance of such violation, such action to have precedence in the order of trial as provided in section 52-191; provided, in the case of a municipality, the commissioner, in lieu of instituting such action, may notify the Commissioner of Construction Services to take such steps as are necessary to cause the discharge of such municipality to comply with any outstanding order to abate pollution, and the powers of such municipality shall be pro tanto suspended until completion and such municipality shall be obligated to pay to the state for the municipality’s share of the cost of such steps plus one-tenth of one per cent of such share. The Commissioner of Energy and Environmental Protection shall determine a schedule of payments for said obligation, which payments shall be made in not more than twenty equal annual installments. If such municipality fails to pay any such installment, the commissioner shall notify the Comptroller who shall thereafter withhold his order for the payment of any form of state aid or grant to such municipality except those provided under titles 10 and 17 until the total of such withheld payments equals the total of any such unpaid installments.

(c) If any municipality violates the terms of any injunction obtained in accordance with the provisions of this section, the commissioner may notify the Commissioner of Construction Services, with a copy of such notice to such municipality, to take such steps as are necessary to cause the discharge of such municipality to comply with the terms of such injunction, and the powers of such municipality shall be pro tanto suspended until completion, provided, however, that such municipality shall be obligated to pay to the state for the municipality’s share of the cost of such steps plus one-tenth of one per cent of such share. The Commissioner of Energy and Environmental Protection shall determine a schedule of payments for said obligation, which payments shall be made in not more than twenty equal annual installments. If such municipality fails to pay any such installment, the commissioner shall notify the Comptroller who shall thereafter withhold his order for the payment of any form of state aid or grant to such municipality except those provided under titles 10 and 17 until the total of such withheld payments equals the total of such unpaid installments.

(d) If any person, municipality, or an agent thereof knowingly violates section 22a-458 or this section, the court, in an action instituted under subsection (b) of this section, shall order such person or municipality to pay to the state a sum not to exceed one thousand dollars for each day’s continuance of each violation, provided that if such person or municipality has previously been ordered by the court to make payment to the state for the same violation, then the court shall order payment of a sum not less than five hundred dollars for each day’s continuance of such violation. If a municipality fails to make such payment in accordance with the judgment, the commissioner shall notify the Comptroller who shall thereafter withhold his order for the payment of any form of state aid or grant to such municipality except those provided under titles 10 and 17 until the total of such withheld payments equals the amount of such payment.

(1971, P.A. 305, S. 2; P.A. 73-665, S. 15, 17; P.A. 77-614, S. 73, 610; P.A. 78-280, S. 6, 127; P.A. 87-496, S. 94, 110; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-51, S. 90; 11-80, S. 1.)

History: 1971, P.A. 872 allowed substitution of references to environmental protection commissioner for references to water resources commission; P.A. 73-665 made court action by commissioner in Subsec. (b) and notification of public works commissioner in Subsec. (c) optional rather than mandatory, substituting “may” for “shall”; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain” in Subsec. (b); Sec. 25-54mm transferred to Sec. 22a-459 in 1983; P.A. 87-496 substituted “public works” for “administrative services” commissioner; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsecs. (b) and (c), effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (b) and (c), effective July 1, 2011.



Section 22a-460 - (Formerly Sec. 25-54nn). Detergents: Definitions.

As used in sections 22a-460 to 22a-462, inclusive:

(a) “Synthetic detergent” or “detergent” means any cleaning compound which is available for household use, laundry use, other personal uses or industrial use, which is composed of organic and inorganic compounds, including soaps, water softeners, surface active agents, dispersing agents, organic solvents, oil emulsifying agents, soluble oil compounds, foaming agents, buffering agents, builders, fillers, dyes, enzymes and fabric softeners, whether in the form of crystals, powders, flakes, bars, liquids, sprays or any other form;

(b) “Polyphosphate builder” or “phosphorus” means a water softening and soil suspending agent made from condensed phosphates, including pyrophosphates, triphosphates, tripolyphosphates, metaphosphates and glassy phosphates, used as a detergent ingredient;

(c) “Recommended use level” means the amount or concentration of synthetic detergent or detergent which the manufacturer thereof recommends for use, at which level such synthetic detergent or detergent will effectively perform its intended function;

(d) “Machine dishwasher” means equipment manufactured for the purpose of cleaning dishes, glassware and other utensils involved in food preparation, consumption or use, using a combination of water agitation and high temperatures;

(e) “Dairy equipment”, “beverage equipment” and “food processing equipment” mean that equipment used in the production of milk and dairy products, foods and beverages, including the processing, preparation or packaging thereof for consumption;

(f) “Industrial cleaning equipment” means machinery and other tools used in cleaning processes during the course of industrial manufacturing, production and assembly;

(g) “Sewage system additive” means any substance or compound sold or offered for sale for the purpose of cleaning, degreasing, unclogging or enhancing the performance of any septic tank, subsurface sewage disposal system, house sewer, sewer service connection, groundwater control system or subsurface drain.

(1971, P.A. 248, S. 1; P.A. 74-311, S. 2, 6; P.A. 79-605, S. 12, 17; P.A. 82-117, S. 1.)

History: P.A. 74-311 included oil emulsifying agents and soluble oil compounds in definition of “synthetic detergent”, deleted exclusion of polyphosphate builders or phosphorus essential for medical, scientific or special engineering use in definition of “polyphosphate builders” and “phosphorus” and made minor wording change in definition of “recommended use level”; P.A. 79-605 included “organic solvents” in definition of “synthetic detergent”; P.A. 82-117 added Subsec. (g) defining “sewage system additive”; Sec. 25-54nn transferred to Sec. 22a-460 in 1983.



Section 22a-461 - (Formerly Sec. 25-54oo). Labeling of detergents. Restrictions on sale or use. Certain sewage system additives prohibited. Penalty.

(a) No person, firm or corporation shall sell, offer or expose for sale, give or furnish any synthetic detergent or detergent, whether in the form of crystals, powders, flakes, bars, liquids, sprays or any other form, in the state of Connecticut (1) on and after February 1, 1972, unless the container, wrapper or other packaging thereof shall be clearly labeled with respect to its polyphosphate builder or phosphorus ingredient content, clearly and legibly set forth thereon in terms of percentage of phosphorus by weight, expressed as elemental phosphorus per container, wrapper or other packaging thereof, as well as grams of phosphorus, expressed as elemental phosphorus, per recommended use level, and (2) on and after October 1, 1974, unless such person, firm or corporation files with the Commissioner of Energy and Environmental Protection a written statement setting forth the chemical and common names of all ingredients.

(b) The Commissioner of Energy and Environmental Protection may require that the recommended household, commercial, personal or industrial use or uses of each product and that the per cent by weight and function of any ingredient in any product be provided in a written statement within thirty days of a request for such information. Any information acquired by the commissioner under this subsection shall, upon written request, be kept confidential with respect to the product name.

(c) The Commissioner of Energy and Environmental Protection may, by order, ban or restrict the sale or use of any synthetic detergent or detergent in the state or the use of any synthetic detergent or detergent in any geographical area of the state to protect the waters of the state.

(d) No person, firm or corporation may use, sell, offer or expose for sale or give or furnish any sewage system additive which contains any substance or compound on the toxic pollutant list published by the United States Environmental Protection Agency pursuant to Section 1317 of the federal Water Pollution Control Act (33 USC 1317), as amended.

(e) Any person who violates any provision of this section may be fined not less than one hundred dollars or more than three hundred dollars for the first offense, and not less than three hundred dollars or more than five hundred dollars for the second and each subsequent offense. A separate and distinct offense shall be construed to be committed each day on which such person shall continue or permit any such violation.

(1971, P.A. 248, S. 2; P.A. 73-555, S. 7, 10; P.A. 74-311, S. 3, 6; P.A. 82-117, S. 2; P.A. 95-167, S. 1; P.A. 97-124, S. 7, 16; P.A. 11-80, S. 1; P.A. 13-209, S. 10.)

History: P.A. 73-555 added Subdiv. (b) re conditions for sale on and after October 1, 1973; P.A. 74-311 made previous provisions Subsec. (a), replacing alphabetic Subdiv. indicators with numeric indicators, changing applicable date in Subdiv. (2) to October 1, 1974, requiring that statement contain common names of ingredients and deleting provision allowing expression of nonactive filler materials as “inert matters” and added Subsecs. (b) to (d) re further requirements and penalty for violation of provisions; P.A. 82-117 inserted new Subsec. (d) prohibiting to the use or sale of sewage system additives containing substances or compounds on the federal toxic pollutant list, relettering former Subsec. (d) accordingly; Sec. 25-54oo transferred to Sec. 22a-461 in 1983; P.A. 95-167 amended Subsec. (d) to provide the labeling requirement for sewage system additives, inserted a new Subsec. (e) requiring regulations re registration of such additives and relettered former Subsec. (e) as (f); P.A. 97-124 amended Subsec. (d) to eliminate a requirement for labeling of sewage system additives, effective June 6, 1997; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-209 deleted former Subsec. (e) re adoption of regulations and redesignated existing Subsec. (f) as Subsec. (e).



Section 22a-462 - (Formerly Sec. 25-54pp). Sale of certain detergents prohibited: Excepted uses. Regulations.

(a) No person, firm or corporation shall sell, offer or expose for sale, give or furnish any synthetic detergent or detergent which requires a recommended use level of such synthetic detergent or detergent which contains more than seven grams of phosphorus by weight expressed as elemental phosphorus, within the state of Connecticut from and after February 1, 1972, except that synthetic detergents or detergents manufactured for use or to be used for medical, scientific or special engineering purposes or for use in machine dishwashers, dairy equipment, beverage equipment, food processing equipment and industrial cleaning equipment shall not be subject to the limitation in this section.

(b) The concentration of phosphorus, by weight, expressed as elemental phosphorus in any synthetic detergent or detergent shall be determined by the current applicable method prescribed by the American Society for Testing and Materials.

(c) The provisions of subsections (b) and (c) of section 22a-438, shall not apply to violations of subsection (a) of this section.

(d) The Commissioner of Energy and Environmental Protection shall adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of sections 22a-460 to 22a-462, inclusive.

(1971, P.A. 248, S. 3; P.A. 73-192, S. 1, 2; P.A. 74-311, S. 4, 6; P.A. 80-103; P.A. 82-117, S. 3; P.A. 85-77; P.A. 95-167, S. 2; P.A. 11-80, S. 1.)

History: P.A. 73-192 made previous provisions of Subsec. (b) applicable on and after June 30, 1974, rather than on and after June 30, 1973, and added Subdiv. (2) re investigation of phosphorus and its substitutes by commissioner; P.A. 74-311 expanded exemption in Subsec. (a) to include detergents used for medical, scientific or special engineering purposes, deleted Subsec. (b) which had prohibited use of phosphorus detergents on and after June 30, 1974, and required commissioner to investigate effects of phosphorus and its substitutes, relettered former Subsec. (c) as Subsec. (b) and added new Subsec. (c); P.A. 80-103 expanded exemption in Subsec. (a) to include detergents used in small amounts and containing small amounts of phosphorus as specified; P.A. 82-117 added Subsec. (d) requiring the commissioner to adopt regulations implementing the provisions of Secs. 25-54nn to 25-54pp; Sec. 25-54pp transferred to Sec. 22a-462 in 1983; P.A. 85-77 amended Subsec. (a) by eliminating the maximum allowed phosphorus content; P.A. 95-167 amended Subsec. (d) to delete requirement re regulations for the labeling and registration of sewage system additives; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (d), effective July 1, 2011.



Section 22a-463 - (Formerly Sec. 25-54rr). Polychlorinated biphenyls (PCB). Definitions.

As used in sections 22a-463 to 22a-469, inclusive:

(a) “Commissioner” means the Commissioner of Energy and Environmental Protection.

(b) “PCB” means the class of organic compounds known as polychlorinated biphenyls or terphenyls and includes any of several compounds produced by replacing two or more hydrogen atoms on the biphenyl or terphenyl molecule with chlorine.

(c) “Incidental amounts of PCB” means amounts of the compound PCB in an item, product or material which are beyond the control of the person manufacturing, selling for use, or using such item, product or material.

(P.A. 76-389, S. 1, 8; P.A. 11-80, S. 1.)

History: Sec. 25-54rr transferred to Sec. 22a-463 in 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-464 - (Formerly Sec. 25-54ss). Restrictions on manufacture, sale or use of PCB.

(a) No person shall manufacture the compound PCB on or after July 1, 1976, and no person shall sell or offer for sale the compound PCB on or after July 1, 1976, unless he has registered such activity with the commissioner. Any person registered to sell or offer for sale the compound PCB shall, at least thirty days prior to the date on which delivery is to be made, notify the commissioner of each sale, the purchaser and the amount purchased.

(b) No person shall use the compound PCB in the manufacture of an item, product or material or sell or offer for sale an item, product or material to which the compound PCB has been added on or after July 1, 1977, except in accordance with section 22a-465.

(P.A. 76-389, S. 2, 8.)

History: Sec. 25-54ss transferred to Sec. 22a-464 in 1983.



Section 22a-465 - (Formerly Sec. 25-54tt). Use of PCB in closed systems. Incidental amounts of PCB permitted.

(a) An item, product or material containing the compound PCB may be manufactured for sale, sold for use or used if the compound PCB is used in a closed system as a dielectric fluid for an electric transformer or capacitor provided the item, product or material is labeled in accordance with the American National Standards Institute Incorporated guidelines.

(b) An item, product or material containing incidental amounts of PCB may be manufactured for sale, sold for use or used provided such incidental amounts do not result from exposing the item, product or material to the compound PCB or from failing to take reasonable measures to rid the item, product or material of the compound PCB.

(c) An item, product or material containing the compound PCB may be manufactured for sale, sold for use or used provided an exemption has been granted by the commissioner in accordance with section 22a-466.

(P.A. 76-389, S. 3, 8.)

History: Sec. 25-54tt transferred to Sec. 22a-465 in 1983.



Section 22a-466 - (Formerly Sec. 25-54uu). Exemptions.

(a) The commissioner may exempt the manufacture for sale, sale for use or use of an item, product or material containing the compound PCB or the use of the compound PCB for other purposes provided there is no reasonable substitute for the compound PCB in the item, product or material or for the use for other purposes.

(b) Any person intending to manufacture or continue to manufacture for sale, sell for use or continue to sell for use, use or continue to use an item, product or material containing the compound PCB or intending to use or continue to use the compound PCB after July 1, 1977, for uses other than those exempted pursuant to section 22a-465, shall file a request for exemption with the commissioner at least six months prior to the date such use is intended to be initiated or continued.

(c) Each request for exemption shall contain a complete description of the intended use or use of the item, product or material containing the compound PCB or the intended use or use of the compound PCB for other purposes, the amounts of the compound PCB which is intended to be used or is used, the reasons a substitute for the compound PCB cannot be used or is not used and the means by which the discharge of the compound PCB will be or is controlled.

(d) In granting an exemption the commissioner may impose such conditions as he deems appropriate to control the discharge or potential discharge of the compound PCB.

(e) All exemptions shall expire annually on July first. Reapplication for an exemption shall be filed with the commissioner on or before January first of the year when the exemption will expire.

(P.A. 76-389, S. 4, 8.)

History: Sec. 25-54uu transferred to Sec. 22a-466 in 1983.



Section 22a-467 - (Formerly Sec. 25-54vv). Disposition of PCB regulated.

No person shall dispose of the compound PCB or any item, product or material containing the compound PCB except in accordance with a permit issued pursuant to section 22a-208a, 22a-430 or 22a-454. Notwithstanding the provisions of this section, a person or municipality may dispose of the compound PCB, or the item, product or material containing the compound PCB, in accordance with a written approval by the commissioner if such disposal (1) results in destruction of the compound PCB; or (2) is not inconsistent with the provisions of Part 761 of Title 40 of the Code of Federal Regulations. The commissioner may include in any such approval such conditions as he deems appropriate to protect the environment and human health. For purposes of this section, person includes any responsible corporate officer or municipal official and “dispose” means to incinerate or treat the compound PCB or any item, product or material containing the compound PCB, or to discharge, deposit, inject, dump or place the compound PCB or any item, product or material containing the compound PCB into or on land or water so that such compound, item, product or material enters the environment, is emitted into the air, or is discharged into any waters, including groundwaters.

(P.A. 76-389, S. 5, 8; P.A. 86-403, S. 57, 132; P.A. 93-428, S. 15, 39; P.A. 00-19, S. 4.)

History: Sec. 25-54vv transferred to Sec. 22a-467 in 1983; P.A. 86-403 made technical change, adding reference to Sec. 22a-208a; P.A. 93-428 provided for written approval of the commissioner for disposal in lieu of a permit, effective July 1, 1993; P.A. 00-19 changed “no person or municipality” to “no person”, added language providing that person includes any responsible corporate officer or municipal official, and defined “dispose”.

See Sec. 22a-469a re incineration of PCB by public service companies.



Section 22a-468 - (Formerly Sec. 25-54ww). Regulations.

The commissioner may adopt such regulations as he deems appropriate to implement the provisions of sections 22a-463 to 22a-469, inclusive. The commissioner may adopt by reference any standards or regulations concerning the disposal, storage, marking, record-keeping, use and transportation, by any mode, manufacturing, processing and distribution in commerce of the compound PCB adopted by the United States Environmental Protection Agency pursuant to the Toxic Substances Control Act (15 USC 2601 et seq).

(P.A. 76-389, S. 6, 8; P.A. 87-157, S. 1.)

History: Sec. 25-54ww transferred to Sec. 22a-468 in 1983; P.A. 87-157 authorized the commissioner to adopt by reference federal standards or regulations concerning the compound PCB.



Section 22a-469 - (Formerly Sec. 25-54xx). Penalty.

Any person who or municipality which violates any provisions of sections 22a-463 to 22a-469, inclusive, shall be subject to the penalties provided for in section 22a-438.

(P.A. 76-389, S. 7, 8; P.A. 87-157, S. 2.)

History: Sec. 25-54xx transferred to Sec. 22a-469 in 1983; P.A. 87-157 made a technical change.



Section 22a-469a - Incineration of PCB by public service companies.

Any public service company, as defined in section 16-1, planning to incinerate in the state any solid or liquid substance in which the compound PCB, as defined in section 22a-463, is present in a concentration of at least fifty parts per million, shall notify the municipality where the incineration is to occur, at least seven days before transporting the substance into the municipality, of (1) the location from which the substance will be transported, (2) the date of entry of the substance into the municipality, (3) the quantity of the substance and concentration of the compound PCB that will be incinerated and (4) the method and date of the incineration.

(P.A. 83-100.)



Section 22a-470 - (Formerly Sec. 25-54yy). Relocation or removal of public service facilities as necessary for construction of municipal sewer or pollution abatement facilities.

Whenever a municipality obtains a grant under this chapter for the construction, rebuilding, expansion or acquisition of sewers or other pollution abatement facilities and where the carrying out of such construction, rebuilding, expansion or acquisition requires the temporary or permanent readjustment, relocation or removal of a public service facility from a street or public right-of-way, the municipality shall issue an appropriate order to the company owning or operating such facility and such company shall permanently or temporarily readjust, relocate or remove such facility promptly in accordance with such order, provided an equitable share of the cost of such readjustment, relocation or removal of said public service facility, including the cost of installing and constructing a facility equal in capacity in a new location, shall be borne by the municipality. Such equitable share shall be one hundred per cent of such cost after the deductions hereinafter provided. In establishing the equitable share of the cost to be borne by the municipality, there shall be deducted from the cost of the readjusted, relocated or removed facilities a sum based on a consideration of the value of materials salvaged from existing installations, the cost of the original installation, the life expectancy of the original facility and the unexpired term of such useful life. For the purposes of determining the equitable share of the cost of such readjustment, relocation or removal, the books and records of the company shall be available for the inspection of the municipality. When any facility is removed from a street or public right-of-way to a private right-of-way, the municipality shall not pay for such right-of-way. If the municipality and the company owning or operating such facility cannot agree upon the share of the cost to be borne by the municipality, either may apply to the superior court for the judicial district in which the street or public right-of-way is situated or, if the court is not in session, to any judge thereof for a determination of the cost to be borne by the municipality, and such court or judge after causing notice of the pendency of such application to be given to the other party, shall appoint a state referee to make such determination. Such referee, having given at least ten days’ notice to the parties interested of the time and place of the hearing, shall hear both parties, shall take such testimony as such referee may deem material and shall thereupon determine the amount of the cost to be borne by the municipality and forthwith report to the court. If the report is accepted by the court, such determination shall, subject to right of appeal as in civil actions, be conclusive upon such parties. As used in this section, “public service facility” includes any sewer, pipe, main, conduit, cable, wire, tower, building or a utility appliance owned or operated by an electric, gas, telephone, telegraph, water or community antenna television service company.

(P.A. 79-526, S. 1, 2.)

History: Sec. 25-54yy transferred to Sec. 22a-470 in 1983.



Section 22a-471 - Pollution of groundwaters. Orders to provide potable drinking water. Grants to municipalities. Hearing on order to abate. Appeal. Injunction. Forfeiture for violations. Orders to persons engaged in agriculture for contamination of groundwater by pesticides.

(a)(1) If the Commissioner of Energy and Environmental Protection determines that pollution of the groundwaters has occurred or can reasonably be expected to occur and the Commissioner of Public Health determines that the extent of pollution creates or can reasonably be expected to create an unacceptable risk of injury to the health or safety of persons using such groundwaters as a public or private source of water for drinking or other personal or domestic uses, the Commissioner of Energy and Environmental Protection may issue an order to the person or municipality responsible for such pollution requiring that potable drinking water be provided to all persons affected by such pollution. In determining if pollution creates an unacceptable risk of injury, the Commissioner of Public Health shall balance all relevant and substantive facts and inferences and shall not be limited to a consideration of available statistical analysis but shall consider all of the evidence presented and any factor related to human health risks. If the Commissioner of Energy and Environmental Protection finds that more than one person or municipality is responsible for such pollution, the commissioner shall attempt to apportion responsibility if the commissioner determines that apportionment is appropriate. If the commissioner does not apportion responsibility, all persons and municipalities responsible for the pollution of the groundwaters shall be jointly and severally responsible for the providing of potable drinking water to persons affected by such pollution. If the commissioner determines that the state or an agency or department of the state is responsible in whole or in part for the pollution of the groundwaters, such agency or department shall prepare or arrange for the preparation of an engineering report and shall provide or arrange for the provision of a long-term potable drinking water supply. If the commissioner is unable to determine the person or municipality responsible or if the commissioner determines that the responsible persons have no assets other than land, buildings, business machinery or livestock and are unable to secure a loan at a reasonable rate of interest to provide potable drinking water, the commissioner may prepare or arrange for the preparation of an engineering report and provide or arrange for the provision of a long-term potable drinking water supply or the commissioner may issue an order to the municipality wherein groundwaters unusable for potable drinking water are located requiring that short-term provision of potable drinking water be made to those existing residential buildings and elementary and secondary schools affected by such pollution and that long-term provision of potable drinking water be made to all persons affected by such pollution. For purposes of this section, “residential building” means any house, apartment, trailer, mobile manufactured home or other structure occupied by individuals as a dwelling, except a non-owner-occupied hotel or motel or a correctional institution.

(2) Any order issued pursuant to this section may require the provision of potable drinking water in such quantities as the commissioner determines are necessary for drinking and other personal and domestic uses and may require the maintenance and monitoring of potable water supply facilities for any period which the commissioner determines is necessary. In making such determinations, the commissioner shall consider the short-term and long-term needs for potable drinking water and the health and safety of those persons whose water supply is unusable. Any order may require the submission of an engineering report which shall be subject to the approval of the commissioner and the Commissioner of Public Health and include, but not be limited to, a description in detail of the problem, area and population affected by pollution of the groundwaters; the expected duration of and extent of the pollution; alternate solutions including relative cost of construction or installation, operation and maintenance; design criteria on all alternate solutions; and any other information which the commissioner deems necessary. Upon review of such report, the commissioner and the Commissioner of Public Health shall consider the nature of the pollution, the expected duration and extent of the pollution, the health and safety of the persons affected, the initial and ongoing cost-effectiveness and reliability of each alternative and any other factors which they deem relevant, and shall approve a system or method to provide potable drinking water pursuant to the order. Each order shall include a time schedule for the accomplishment of the steps leading to the provision of potable drinking water. Notwithstanding the fact that a responsible party has been or may be identified or a request for a hearing on or a pending appeal from an order issued pursuant to this section, when pollution of the groundwaters has occurred or may reasonably be expected to occur, the commissioner may prepare or arrange for the preparation of an engineering report as described in this subdivision and may provide or arrange for the provision of a long-term potable drinking water supply. In any case where the state or an agency or department of the state is responsible in whole or in part for the pollution of the groundwaters, such agency or department shall prepare or arrange for the preparation of an engineering report and shall provide or arrange for the provision of a long-term potable drinking water supply, and if the state is not the sole responsible party, the commissioner shall seek reimbursement under subdivision (4) of subsection (b) of this section for the costs of such report and for the provision of potable water. The cost of the report and of the provision of a long-term potable drinking water supply, as funds allow, shall be paid from the proceeds of any bonds authorized for the provision of potable drinking water.

(3) The provisions of this section shall not affect the rights of any municipality to institute suit to recover all damages, expenses and costs incurred by the municipality from any responsible party, including, but not limited to, the costs specified in subparagraph (B)(i) and (ii) of subdivision (4) of subsection (b) of this section and, in the case of any municipality which is not responsible for the pollution of the groundwaters, the additional amounts specified in subparagraph (B)(iii) and (iv) of subdivision (4) of subsection (b) of this section.

(4) No provision of this section shall limit the liability of any person who or municipality which renders the groundwaters unusable for potable drinking water from a suit for damages by a person who or municipality which relied on said groundwaters for potable drinking water prior to the determination by the commissioner that the groundwaters are polluted.

(5) The commissioner may issue any order pursuant to this section if the pollution of the groundwaters occurred before or after July 1, 1982.

(6) The commissioner may at any time require further action by any person to whom or municipality to which an order is issued pursuant to this section if the commissioner determines that such action is necessary to protect the health and safety of those persons whose water supply was rendered unusable.

(b) (1) (A) Any municipality not responsible for the pollution of the groundwaters which is ordered to provide potable drinking water in accordance with subsection (a) of this section may apply to the commissioner for a grant as provided by this subsection. Except as provided in subparagraph (C) of subdivision (1) of this subsection and in subdivision (2) of this subsection, the commissioner shall make grants for the short-term provision of potable drinking water and the construction or installation of individual wells or individual water treatment systems, including, but not limited to, carbon absorption filters and shall make grants for other capital improvements for the long-term provision of potable drinking water from any bond authorization established for that purpose.

(B) The amount distributed to a municipality shall, as funds allow, equal one hundred per cent of the cost of short-term provision of potable drinking water, one hundred per cent of the cost of the engineering report required by this section, one hundred per cent of the cost of capital improvements for the most cost-effective long-term method of providing potable drinking water as determined by the commissioner and the Commissioner of Public Health upon consideration of such engineering report, and one hundred per cent of the cost during the first five years of installation of monitoring and maintaining individual water treatment systems and monitoring drinking water wells located in an area where the commissioner determines that pollution of the groundwater is reasonably likely to occur. No state funds shall be distributed to a municipality for the cost of operating or maintaining any potable water supply facilities other than as specified in this subsection.

(C) Notwithstanding any provision of this subsection to the contrary, the commissioner may advance to a municipality, from the proceeds of any bonds authorized for the provision of potable drinking water, any percentage of the cost of short-term and long-term provision of potable drinking water which he deems necessary.

(2) (A) If the commissioner is unable to determine the person or municipality responsible for rendering the groundwaters unusable for potable drinking water or if the commissioner determines that the responsible persons have no assets other than land, buildings, business machinery or livestock and are unable to secure a loan at a reasonable rate of interest to provide potable drinking water, a water company which has less than ten thousand customers and which owns, maintains, operates, manages, controls or employs a water supply well which is rendered unusable for potable drinking water, may apply to the commissioner for a grant from funds established pursuant to section 22a-451 or from the proceeds of any bonds authorized for the provision of potable drinking water. If, upon review of the engineering report required by this subsection to be submitted with an application for such a grant, the commissioner determines that a grant to a water company from available appropriations or from the proceeds of any bonds authorized for the provision of potable drinking water is appropriate, the commissioner may make such a grant in accordance with regulations adopted by the commissioner pursuant to subsection (e) of this section.

(B) The total amount distributed to a water company pursuant to this subsection shall, as funds allow, equal fifty per cent of the cost of the engineering report required by this subsection and fifty per cent of the cost of the most cost-effective long-term method of rendering the water supply in question usable for potable drinking water, as determined by the commissioner and the Commissioner of Public Health upon consideration of the required engineering report.

(C) For purposes of this section, “water company” and “customer” shall have the same meaning as specified in section 25-32a.

(D) Any water company applying for a grant pursuant to this section shall prepare or have prepared an engineering report which shall be subject to the approval of the commissioner and the Commissioner of Public Health and include, but not be limited to, a description in detail of the problem, area and population affected by pollution of the groundwaters; alternate solutions including relative cost of construction or installation, operation and maintenance; design criteria on all alternate solutions and any other information the commissioner deems necessary.

(3) (A) If a municipality or water company receives funding from a private source, a federal grant or another state grant for any cost for which a grant may be awarded pursuant to this section, the grant under this section shall equal the specified percentage of the costs specified in this subsection minus the amount of the other funding.

(B) If a municipality or water company receives a grant under this section and is compensated by a person who or municipality which is responsible for rendering the groundwaters unusable for potable drinking water, the municipality or water company shall reimburse the account from which the funds were made available for the grant as follows: If the compensation from the responsible party equals or exceeds the costs toward which the grant was to be applied, the municipality or water company shall reimburse the total amount of the grant; if the compensation is less than the cost toward which the grant was to be applied, the municipality or water company shall reimburse a percentage of the compensation equal to the percentage of such costs paid by the grant.

(4) (A) Notwithstanding any request for a hearing or a pending appeal therefrom, if a person or municipality responsible for pollution of the groundwaters fails to comply with an order of the commissioner issued pursuant to this section, the municipality wherein such pollution is located may, after giving written notice of its intent to the commissioner and the responsible person or municipality, undertake the actions required by the order and seek reimbursement for the cost of such actions from the responsible person or municipality. If at any time after receipt of such a notice, the responsible party intends to comply with a step of the order which the municipality has not yet completed, the responsible party may do so with the written approval of the commissioner and municipality, provided the actions which the responsible party takes are consistent with those taken by the municipality.

(B) The commissioner may order any person or municipality responsible for pollution of the groundwaters to reimburse the state, a water company, and any municipality which is not responsible for pollution but received an order pursuant to this section or which did not receive such an order but voluntarily provided potable drinking water, for (i) the expenses each incurred in providing potable drinking water to any person affected by such pollution, provided the required reimbursement for such expenses shall not exceed the actual cost of short-term provision of potable drinking water and an amount equal to the reasonable cost of planning and implementing the most cost-effective long-term method of providing potable drinking water as determined by the commissioner and the Commissioner of Public Health; (ii) costs for recovering such reimbursement; (iii) interest on the expenses specified in (i) at a rate of ten per cent a year from the date such expenses were paid; and (iv) reasonable attorney’s fees. The commissioner may request the Attorney General to bring a civil action to recover any costs or expenses incurred by the commissioner pursuant to this subsection provided no such action may be brought later than ten years after the date of discovery of the pollution of public or private sources of water for drinking or other personal or domestic use.

(C) If a municipality fails to recover all expenses specified in subparagraph (B)(i) of subdivision (4) of this subsection from the responsible party, the municipality may apply to the commissioner for a grant in accordance with this subsection, provided the total amount of funds received from the commissioner and the responsible party shall not exceed the amounts specified in subparagraph (B) of subdivision (1) of subsection (b) of this section.

(5) For purposes of this section except subdivision (3) of subsection (a) and subparagraph (B)(ii) of subdivision (4) of this subsection, “cost” includes only those costs which the commissioner determines are necessary and reasonable, including, but not limited to, the cost of plans and specifications, construction or installation and supervision thereof.

(6) If any grant application is pending on June 7, 1994, and is approved by the commissioner, the percentage of costs to be paid by the grant shall be determined in accordance with this section. Any order pending on May 31, 1985, shall be construed in accordance with this section.

(7) Any person who or municipality which provides potable drinking water pursuant to this section may, with the approval of the commissioner, construct or install facilities beyond the areas included in the order or facilities which are more costly than those which are determined to be most cost-effective, provided any request for a grant or reimbursement shall be limited to the amounts specified in this section.

(c) Any order issued under the provisions of this section shall be subject to the rights of any aggrieved person or municipality to a hearing before the commissioner as provided in section 22a-436, and appeal from the final determination of the commissioner to the Superior Court as provided in section 22a-437. The request for a hearing or pending appeal therefrom shall not constitute a condition which shall stay the commissioner from requesting that an injunction under the provisions of section 22a-6 or 22a-435, or a civil action to recover a forfeiture under the provisions of section 22a-438, be initiated by the Attorney General. The court shall issue an injunction requiring the recipient of the order to take the steps required by the order for short-term and long-term provision of potable drinking water unless such court determines that the issuance of the order was arbitrary. Notwithstanding any provision of the general statutes, a court shall not grant a stay from any order issued pursuant to this section on the grounds that an administrative appeal is pending. If it is thereafter determined by the Superior Court as the result of an appeal under the provisions of section 22a-437 that the commissioner acted arbitrarily, unreasonably or contrary to law in requiring a person or municipality to comply with an order the commissioner shall reimburse the person or municipality for the total costs which have been incurred from the funds established under section 22a-446.

(d) The commissioner shall not issue an order to any person pursuant to this section if the sole basis for the order is that such person is the owner of the land from which the source of pollution or potential source of pollution emanates.

(e) The commissioner may, in accordance with chapter 54, adopt such regulations as the commissioner deems necessary to carry out the provisions of this section, and shall adopt regulations for the provision of grants pursuant to this section which shall include criteria for eligibility for funds.

(f) (1) Notwithstanding the provisions of subsection (a) of this section, if the commissioner determines that a person whose actions have caused or can reasonably be expected to cause pollution of the groundwaters by the application of a pesticide (A) has properly applied the pesticide or arranged for a pesticide application which was properly performed, (B) was engaged in agriculture at the time the pesticide was applied and used the pesticide solely in the production of agricultural commodities, (C) has agreed to implement the plans specified in subdivision (2) of this subsection, and (D) maintained the records of the application of the pesticide as required by section 22a-58 and the records and plan identified in section 22a-471a, the commissioner shall not issue an order under subsection (a) of this section to the person engaged in agriculture, but may issue an order under said subsection (a) to another responsible person, including, but not limited to, the producer of the pesticide, requiring the short-term and long-term provision of potable drinking water in accordance with said subsection (a). The commissioner shall not issue an order under said subsection (a) to a person engaged in agriculture who did not maintain the records identified under section 22a-471a if said commissioner finds such records are not relevant to a determination of the party responsible for pollution of the groundwaters. If the commissioner is unable to determine the responsible person, the commissioner may issue such order to the municipality wherein groundwaters unusable for potable drinking water are located.

(2) If the commissioner determines that a person engaged in agriculture has caused or can reasonably be expected to cause pollution of the groundwaters by pesticides, the commissioner may cause such person to submit to the commissioner and, upon approval by the commissioner, implement a plan to minimize the potential for groundwater contamination from the storage, handling and disposal of pesticides at the locations where such person engaged in agriculture.

(3) For the purposes of this subsection, a pesticide is properly applied if at the time of the application the pesticide was licensed by or registered with the state and federal government and was applied in a manner consistent with (A) the labeling of the pesticide, as defined in section 22a-47, (B) applicable state and federal statutes and regulations at the time of the application, (C) any approvals or recommendations of the federal, state or local government, including any limitations, warnings or conditions of such approvals or recommendations, and (D) generally accepted agricultural management practices at the time of application, considering any special geological, hydrological or soil conditions of which the farmer was aware or reasonably should have been aware.

(4) Any municipality which receives an order pursuant to subdivision (1) of this subsection shall be eligible for a grant from the state in accordance with subparagraph (1) of subsection (b) of this section.

(5) The provisions of this subsection shall apply to pollution of the groundwaters by pesticides discovered on or after May 26, 1988. All orders issued pursuant to this section by the commissioner prior to May 26, 1988, shall remain in effect unless the orders are otherwise revoked, amended or modified by said commissioner.

(6) Nothing in this subsection, section 22a-471a or section 22a-471b shall affect or limit any right of action of an individual against any person engaged in agriculture for injury to person or property resulting from the use of a pesticide.

(7) For purposes of this subsection, “pesticide” shall have the same meaning as specified in section 22a-47.

(P.A. 82-240, S. 1, 3; June Sp. Sess. P.A. 83-3, S. 1; P.A. 84-81, S. 3; P.A. 85-407, S. 2, 9; P.A. 86-364, S. 6; P.A. 87-191, S. 1, 2; 87-261, S. 9; P.A. 88-211, S. 1, 4; P.A. 93-381, S. 9, 39; P.A. 94-198, S. 1, 13; P.A. 95-169, S. 1; 95-257, S. 12, 21, 58; P.A. 05-288, S. 108, 109; June Sp. Sess. P.A. 09-3, S. 481; P.A. 11-80, S. 1; P.A. 13-247, S. 37.)

History: June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home” in Subsec. (a)(1); P.A. 84-81 amended Subsec. (a) by adding provision that the order may require the supply of water in quantities necessary for domestic and personal use and authorized grants if the responsible party has no liquid assets or is unable to secure a loan; P.A. 85-407 amended Subsec. (a) by organizing the section into subdivisions and requiring the commissioner of health services to determine that pollution creates an unacceptable risk of injury as a prerequisite to the arrangement for provision of potable drinking water by the commissioner of environmental protection for residential buildings and elementary and secondary schools, by authorizing the commissioner to require maintenance and monitoring of drinking water facilities and to require submission of an engineering report; inserted new Subsec. (b) re grants to municipalities and water companies and relettering the existing provisions as Subsec. (c); amended relettered Subsec. (c) by specifying that the courts, in an action for injunction, shall require the recipient of an order to implement the order unless the order is arbitrary and added Subsecs. (d) and (e); P.A. 86-364 amended Subsec. (a) (2) to authorize environmental protection commissioner to prepare or arrange for preparation of engineering reports where there is actual or suspected groundwater pollution and to specify that report shall include information re expected duration and extent of pollution; P.A. 87-191 amended Subdiv. (1) (C) of Subsec. (b) to make advances from the emergency spill response fund or from the proceeds of bonds authorized to provide potable drinking water; P.A. 87-261 amended Subsec. (c) by adding reference to Sec. 22a-6; P.A. 88-211 added Subsec. (f) exempting persons engaged in agriculture who contaminate groundwater by pesticides from potable drinking water orders if Subparas. (A) to (D), inclusive, of Subdiv. (1) are complied with; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-198 amended Subsec. (a) to specify a time limit for certain orders to provide potable water, to require responsible state agencies to provide potable water in certain cases and to allow the use of certain bond funds for the provision of potable water and amended Subsec. (b) to allow the use of the emergency spill response fund for the provision of potable water in certain cases, to increase the percentages of costs of provision of potable water allowable to municipalities, to delete a requirement that municipalities reimburse the state for certain funds disbursed to them under this section and to authorize the attorney general to bring an action for recovery of costs under that subsection, effective June 7, 1994; (Revisor’s note: In 1995 the word “fund” was replaced editorially by the Revisors with “account” in references to the emergency spill response fund to conform section with Sec. 22a-451, as amended by P.A. 94-130); P.A. 95-169 amended Subsec. (b) to change the limitation on bringing an action for reimbursement of expenses under that subsection from 6 years after the discovery of pollution of the groundwaters to 10 years from the date of discovery of pollution of public or private sources of water for drinking or personal or domestic use; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-288 made technical changes in Subsecs. (a)(3) and (f)(1), effective July 13, 2005; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) by inserting references to available appropriations and deleting references to emergency spill response account; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a)(1), effective July 1, 2011; P.A. 13-247 amended Subsec. (a) by deleting requirement that Commissioner of Energy and Environmental Protection arrange for the short-term provision of potable drinking water and adding provision re standard for whether pollution creates an unacceptable risk of injury, and made technical changes, effective July 1, 2013.



Section 22a-471a - Exemption from potable drinking water orders for persons engaged in agriculture.

(a) The provisions of subsection (f) of section 22a-471 shall apply to any person engaged in agriculture on May 26, 1988, who makes an application or arranges for the application of a general use or restricted use pesticide to agricultural or horticultural products or to the land, provided such person (1) maintains the records specified in subsection (d) of this section, and (2) develops and implements by July 1, 1989, the plan specified in subsection (e) of this section.

(b) On and after July 1, 1989, the provisions of subsection (f) of section 22a-471 shall not apply to any person engaged in agriculture who (1) fails to maintain the records specified in subsection (d) of this section, or (2) has not developed and implemented the plan specified in subsection (e) of this section when such records have been maintained for less than three years.

(c) The provisions of subsection (f) of section 22a-471 shall apply to any person beginning agricultural activities on or after July 1, 1989, who makes an application or arranges for the application of a general use or restricted use pesticide to agricultural or horticultural products or to the land, provided such person (1) maintains the records specified in subsection (d) of this section, and (2) develops and implements the plan specified in subsection (e) of this section.

(d) The records required under subsection (a) of this section shall include a record of the following information for each application of a general or restricted use pesticide to an agricultural or horticultural product or to the land: (1) The name of the applicator; (2) the kind and amount of the pesticide used; (3) the date and place of application; (4) the crop and amount of acreage treated; (5) the name of the manufacturer and the product registration number assigned by the United States Environmental Protection Agency of each pesticide; and (6) the invoice or purchase receipt of the pesticide. Such records shall be maintained by the person engaged in agriculture for not less than twenty years after the date of application.

(e) Any plan prepared under subsection (a) of this section shall be appropriate for the agricultural activities conducted on the land and shall minimize the potential for groundwater contamination from pesticides. Such plan shall include provisions for integrated pest management, if available, proper amounts and rates of pesticide applications, calibration of equipment and timing and frequency of pesticide application. The plan shall be prepared and revised as necessary in accordance with guidelines issued or approved by the College of Agriculture and Natural Resources at The University of Connecticut.

(P.A. 88-211, S. 2, 4; 88-364, S. 119, 123; P.A. 05-288, S. 110.)

History: P.A. 88-364 made technical change in Subsec. (b); P.A. 05-288 made technical changes, effective July 13, 2005.



Section 22a-471b - “Person engaged in agriculture” defined.

As used in subsection (f) of section 22a-471 and section 22a-471a, “person engaged in agriculture” means a person operating a farm, as defined in subsection (q) of section 1-1, that produces agricultural products for sale from which annual gross sales of one thousand dollars or more from agricultural products were realized during each calendar year during which pesticides were applied to an agricultural or horticultural product or to the land.

(P.A. 88-211, S. 3, 4; P.A. 90-271, S. 16, 24; P.A. 00-196, S. 19.)

History: P.A. 90-271 corrected an internal reference; P.A. 00-196 made a technical change.



Section 22a-472 - Oil and gas exploration. Regulations.

Any person exploring for oil or gas on or after the effective date of regulations required by this section shall register with the Commissioner of Energy and Environmental Protection on a form prescribed by him. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 setting forth (1) standards for oil and gas exploration and production wells, including, but not limited to, standards for the abandonment of exploration and production activities, and (2) the amount of a fee to be paid by registrants which shall be sufficient to pay the cost of administering the registration program.

(P.A. 85-88, S. 1, 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-473 - Exploratory drilling for oil or gas restricted.

No person may engage in exploratory drilling for oil or gas until the regulations required by section 22a-472 are adopted.

(P.A. 85-88, S. 2, 3; P.A. 87-589, S. 27, 87.)

History: P.A. 87-589 substituted reference to Sec. 22a-472 for reference to Sec. 22a-473.



Section 22a-474 - Regulations re storage of road salt.

The Commissioner of Energy and Environmental Protection, after consultation with the Commissioners of Transportation and Public Health, shall adopt regulations in accordance with the provisions of chapter 54 establishing standards for the storage and application of road salt for the purpose of minimizing water supply contamination from such storage and application.

(P.A. 85-450, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-475 - Clean Water Fund: Definitions.

As used in this section and sections 22a-476 to 22a-483, inclusive, the following terms shall have the following meanings unless the context clearly indicates a different meaning or intent:

(1) “Bond anticipation note” means a note issued by a municipality in anticipation of the receipt of the proceeds of a project loan obligation or a grant account loan obligation.

(2) “Clean Water Fund” means the fund created under section 22a-477.

(3) “Combined sewer projects” means any project undertaken to mitigate pollution due to combined sewer and storm drain systems, including, but not limited to, components of regional water pollution control facilities undertaken to prevent the overflow of untreated wastes due to collection system inflow, provided the state share of the cost of such components is less than the state share of the estimated cost of eliminating such inflow by means of physical separation at the sources of such inflow.

(4) “Commissioner” means the Commissioner of Energy and Environmental Protection.

(5) “Department” means the Department of Energy and Environmental Protection.

(6) “Disadvantaged communities” means the service area of a public water system that meets affordability criteria established by the Office of Policy and Management in accordance with applicable federal regulations.

(7) “Drinking water federal revolving loan account” means the drinking water federal revolving loan account of the Clean Water Fund created under section 22a-477.

(8) “Drinking water state account” means the drinking water state account of the Clean Water Fund created under section 22a-477.

(9) “Eligible drinking water project” means the planning, design, development, construction, repair, extension, improvement, remodeling, alteration, rehabilitation, reconstruction or acquisition of all or a portion of a public water system approved by the Commissioner of Public Health, under sections 22a-475 to 22a-483, inclusive.

(10) “Eligible project” means an eligible drinking water project or an eligible water quality project, as applicable.

(11) “Eligible water quality project” means the planning, design, development, construction, repair, extension, improvement, remodeling, alteration, rehabilitation, reconstruction or acquisition of a water pollution control facility approved by the commissioner under sections 22a-475 to 22a-483, inclusive.

(12) “Eligible project costs” means the total costs of an eligible project which are determined by (A) the commissioner, or (B) if the project is an eligible drinking water project, the Commissioner of Public Health, and in consultation with the Public Utilities Regulatory Authority when the recipient is a water company, as defined in section 16-1, to be necessary and reasonable. The total costs of a project may include the costs of all labor, materials, machinery and equipment, lands, property rights and easements, interest on project loan obligations and bond anticipation notes, including costs of issuance approved by the commissioner or by the Commissioner of Public Health if the project is an eligible drinking water project, plans and specifications, surveys or estimates of costs and revenues, engineering and legal services, auditing and administrative expenses, and all other expenses approved by the commissioner or by the Commissioner of Public Health if the project is an eligible drinking water project, which are incident to all or part of an eligible project.

(13) “Eligible public water system” means a water company, as defined in section 25-32a, serving twenty-five or more persons or fifteen or more service connections year round and nonprofit noncommunity water systems.

(14) “Grant account loan” means a loan to a municipality by the state from the water pollution control state account of the Clean Water Fund.

(15) “Grant account loan obligation” means bonds or other obligations issued by a municipality to evidence the permanent financing by such municipality of its indebtedness under a project funding agreement with respect to a grant account loan, made payable to the state for the benefit of the water pollution control state account of the Clean Water Fund and containing such terms and conditions and being in such form as may be approved by the commissioner.

(16) “Grant anticipation note” means any note or notes issued in anticipation of the receipt of a project grant.

(17) “Interim funding obligation” means any bonds or notes issued by a recipient in anticipation of the issuance of project loan obligations, grant account loan obligations or the receipt of project grants.

(18) “Intended use plan” means a document if required, prepared by the Commissioner of Public Health, in accordance with section 22a-478.

(19) “Municipality” means any metropolitan district, town, consolidated town and city, consolidated town and borough, city, borough, village, fire and sewer district, sewer district or public authority and each municipal organization having authority to levy and collect taxes or make charges for its authorized function.

(20) “Pollution abatement facility” means any equipment, plant, treatment works, structure, machinery, apparatus or land, or any combination thereof, which is acquired, used, constructed or operated for the storage, collection, reduction, recycling, reclamation, disposal, separation or treatment of water or wastes, or for the final disposal of residues resulting from the treatment of water or wastes, and includes, but is not limited to: Pumping and ventilating stations, facilities, plants and works; outfall sewers, interceptor sewers and collector sewers; and other real or personal property and appurtenances incident to their use or operation.

(21) “Priority list of eligible drinking water projects” means the priority list of eligible drinking water projects established by the Commissioner of Public Health in accordance with the provisions of sections 22a-475 to 22a-483, inclusive.

(22) “Priority list of eligible projects” means the priority list of eligible drinking water projects or the priority list of eligible water quality projects, as applicable.

(23) “Priority list of eligible water quality projects” means the priority list of eligible water quality projects established by the commissioner in accordance with the provisions of sections 22a-475 to 22a-483, inclusive.

(24) “Program” means the municipal water quality financial assistance program, including the drinking water financial assistance program, created under sections 22a-475 to 22a-483, inclusive.

(25) “Project grant” means a grant made to a municipality by the state from the water pollution control state account of the Clean Water Fund or the Long Island Sound clean-up account of the Clean Water Fund.

(26) “Project loan” means a loan made to a recipient by the state from the Clean Water Fund.

(27) “Project funding agreement” means a written agreement between the state, acting by and through the commissioner or, if the project is an eligible drinking water project, acting by and through the Commissioner of Public Health, in consultation with the Public Utilities Regulatory Authority when the recipient is a water company, as defined in section 16-1, and a recipient with respect to a project grant, a grant account loan and a project loan as provided under sections 22a-475 to 22a-483, inclusive, and containing such terms and conditions as may be approved by the commissioner or, if the project is an eligible drinking water project, by the Commissioner of Public Health.

(28) “Project obligation” or “project loan obligation” means bonds or other obligations issued by a recipient to evidence the permanent financing by such recipient of its indebtedness under a project funding agreement with respect to a project loan, made payable to the state for the benefit of the water pollution control federal revolving loan account, the drinking water federal revolving loan account or the drinking water state account, as applicable, of the Clean Water Fund and containing such terms and conditions and being in such form as may be approved by the commissioner or, if the project is an eligible drinking water project, by the Commissioner of Public Health.

(29) “Public water system” means a public water system, as defined for purposes of the federal Safe Drinking Water Act, as amended or superseded.

(30) “Recipient” means a municipality or eligible public water system, as applicable.

(31) “State bond anticipation note” means any note or notes issued by the state in anticipation of the issuance of bonds.

(32) “State grant anticipation note” means any note or notes issued by the state in anticipation of the receipt of federal grants.

(33) “Water pollution control facility” means a pollution abatement facility which stores, collects, reduces, recycles, reclaims, disposes of, separates or treats sewage, or disposes of residues from the treatment of sewage.

(34) “Water pollution control state account” means the water pollution control state account of the Clean Water Fund created under section 22a-477.

(35) “Water pollution control federal revolving loan account” means the water pollution control federal revolving loan account of the Clean Water Fund created under section 22a-477.

(36) “Long Island Sound clean-up account” means the Long Island Sound clean-up account created under section 22a-477.

(P.A. 86-420, S. 1, 12; P.A. 87-571, S. 1, 7; P.A. 89-377, S. 1, 8; P.A. 91-344, S. 2; P.A. 96-181, S. 108, 121; P.A. 10-117, S. 34; P.A. 11-80, S. 1.)

History: P.A. 87-571 defined “grant account loan”, “grant account loan obligation”, “grant anticipation note”, “interim funding obligations”, “project grant”, “project loan”, “water pollution control grant account” and “water pollution control revolving loan”, revising prior definitions accordingly; P.A. 89-377 changed the water pollution control grant account to the water pollution control state account and changed the water pollution control revolving loan fund account to the water pollution control federal revolving loan account, added definitions of state bond anticipation note, state grant anticipation note and Long Island Sound clean-up account and made various technical changes; P.A. 91-344 amended Subdiv. (3) to include in the definition of “combined sewer projects” certain components of regional water pollution control facilities; P.A. 96-181 added definitions of “disadvantaged communities”, “drinking water federal revolving loan account”, “drinking water state account”, “eligible drinking water project”, “eligible project”, “eligible public water system”, “intended use plan”, “priority list of eligible drinking water projects”, “priority list of eligible projects”, “public water system”, and “recipient” and made other technical, conforming and renumbering changes, effective July 1, 1996; P.A. 10-117 redefined “eligible drinking water project” in Subdiv. (9), “eligible project costs” in Subdiv. (12), “intended use plan” in Subdiv. (18), “project funding agreement” in Subdiv. (27) and “project obligation” or “project loan obligation” in Subdiv. (28); pursuant to P.A. 11-80, “Commissioner of Environmental Protection”, “Department of Environmental Protection” and “Department of Public Utility Control” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, “Department of Energy and Environmental Protection” and “Public Utilities Regulatory Authority”, respectively, effective July 1, 2011.



Section 22a-476 - Legislative finding.

It is hereby found and declared that the establishment of a municipal water quality financial assistance program to provide funds for grants for projects to improve Long Island Sound and to establish a low interest revolving loan fund and grant assistance fund to finance one hundred per cent of eligible project costs is necessary to ensure a continuing source of funds to finance the future needs of the state and is a matter of state-wide concern affecting the health, safety and welfare of the inhabitants of the state and the quality of the environment of the state, including the purity and adequacy of its drinking water, and that the establishment of such a program to encourage and support the planning, development and construction of water pollution control facilities and of necessary improvements to eligible public water systems serves an essential public purpose. It is further found and declared that, since the federal Water Quality Act of 1987 restructures the federal grant program for municipal water pollution control projects as a program in which grant proceeds must be used to provide financial assistance in a manner which promotes preservation of the corpus of such proceeds for continuing reapplication to the purposes for which the grants were provided, since financial assistance for municipal water pollution control projects can be more effectively provided through state participation in the federal program of capitalization grants to states as set forth in Section 212 of said act and compliance with requirements for eligibility to receive capitalization grants under such program, and since the act also permits states to use a revolving fund and its chief assets as a basis for issuing bonds for further revolving fund activity, and under such an arrangement a state is able to leverage outstanding loans made from an initial set of capitalization grants and make available significant amounts of money much sooner than would otherwise have been possible, it is in the interests of the state to make use of this mechanism. It is further found and declared that the federal government intends to establish a similar revolving fund program, funded in part with federal capitalization grants, which may be established and operated by states as part of the Clean Water Fund program, in order to provide financial assistance to develop and implement drinking water projects, and that therefore it is in the interests of the state to participate in such program. It is further found and declared that it is in the best interests of the state to plan to authorize, in addition to any other funds contemplated, the following amounts for the Long Island Sound clean-up account: Not less than five million dollars in 1991, not less than sixteen million dollars in 1992, not less than twenty million dollars in 1993, not less than sixteen million dollars in 1994, not less than twelve million dollars in 1995, not less than thirty-four million dollars in 1996, and not less than seven million dollars in 1997.

(P.A. 86-420, S. 2, 12; P.A. 87-571, S. 2, 7; P.A. 89-377, S. 2, 8; June Sp. Sess. P.A. 90-1, S. 1, 10; P.A. 96-181, S. 109, 121.)

History: P.A. 87-571 added provisions regarding the federal Water Quality Act of 1987; P.A. 89-377 inserted a reference to projects to improve Long Island Sound; June Sp. Sess. P.A. 90-1 added the listing of planned bond authorizations for the Long Island Sound clean-up account; P.A. 96-181 made additions re the purity and adequacy of drinking water and federal revolving fund program and made technical changes, effective July 1, 1996.



Section 22a-477 - Clean Water Fund: Accounts and subaccounts.

(a) There is established and created a fund to be known as the “Clean Water Fund”. There is established and created within the Clean Water Fund a water pollution control federal revolving loan account, a water pollution control state account, a Long Island Sound clean-up account, a drinking water federal revolving loan account, a drinking water state account and a river restoration account, which accounts shall be held separate and apart from each other.

(b) There shall be deposited in the water pollution control federal revolving loan account of the Clean Water Fund: (1) The proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein and use in accordance with the permissible uses thereof; (2) federal capitalization grants and awards or other federal assistance received by the state pursuant to Title VI of the federal Water Pollution Control Act; (3) funds appropriated by the General Assembly for the purpose of deposit therein and use in accordance with the permissible uses thereof; (4) payments received from any municipality in repayment of a project loan made with moneys on deposit in the water pollution control federal revolving loan account; (5) interest or other income earned on the investment of moneys in the water pollution control federal revolving loan account; (6) any additional moneys made available from any sources, public or private, for the purposes for which the water pollution control federal revolving loan account has been established and for the purpose of deposit therein; and (7) on and after July 1, 1990, and annually thereafter, any moneys forfeited to the state by any person for a violation of a permit which results in a discharge into a municipal sewage treatment system, as determined by the commissioner, which are in excess of the total moneys forfeited to the state for such violations for the fiscal year ending June 30, 1990.

(c) Within the water pollution control federal revolving loan account there are established the following subaccounts: (1) A federal receipts subaccount, into which shall be deposited federal capitalization grants and awards or other federal assistance received by the state pursuant to Title VI of the federal Water Pollution Control Act, (2) a state bond receipts subaccount into which shall be deposited the proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein, (3) a state General Fund receipts subaccount into which shall be deposited funds appropriated by the General Assembly for the purpose of deposit therein, (4) a federal loan repayment subaccount into which shall be deposited payments received from any municipality in repayment of a project loan made from any moneys deposited in the water pollution control federal revolving loan account. Moneys in each subaccount created under this subsection may be expended by the commissioner for any of the purposes of the water pollution control federal revolving loan account and investment earnings of any subaccount shall be deposited in such account.

(d) There shall be deposited in the water pollution control state account of the Clean Water Fund: (1) The proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein and use in accordance with the permissible uses thereof; (2) funds appropriated by the General Assembly for the purpose of deposit therein and use in accordance with the permissible uses thereof; (3) interest or other income earned on the investment of moneys in the water pollution control state account; (4) payments received from any municipality as repayment for a grant account loan made with moneys on deposit in the water pollution control state account; and (5) any additional moneys made available from any sources, public or private, for the purposes for which the water pollution control state account has been established other than moneys on deposit in the federal receipts subaccount of the water pollution control federal revolving loan account.

(e) Within the water pollution control state account there are established the following subaccounts: (1) A state bond receipts subaccount, into which shall be deposited the proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein; (2) a General Fund receipts subaccount into which shall be deposited funds appropriated by the General Assembly for the purpose of deposit therein; (3) a state loan repayment subaccount into which shall be deposited payments received from any municipality in repayment of a project loan made from any moneys deposited in the water pollution control state account; (4) a state administrative and management subaccount into which shall be deposited amounts for administration and management of the Clean Water Fund which amounts shall be determined by the commissioner in consultation with the Secretary of the Office of Policy and Management; and (5) a state grant subaccount, into which shall be deposited (A) the proceeds of notes, bonds or other obligations issued by the state for the purposes of deposit therein; (B) funds appropriated by the General Assembly for the purpose of deposit therein; and (C) payments received from a municipality in repayment of a grant account loan.

(f) Moneys deposited in the Clean Water Fund shall be held separate and apart from all other moneys, funds and accounts. Investment earnings credited to the assets of such fund and to any account and subaccount thereof shall become part of the assets of such fund, account and subaccount. Any balance remaining in the Clean Water Fund at the end of any fiscal year shall be carried forward in such fund, account and subaccount for the fiscal year next succeeding.

(g) Amounts in the water pollution control federal revolving loan account of the Clean Water Fund shall be available to the commissioner to provide financial assistance (1) to any municipality for construction of eligible water quality projects, and (2) for any other purpose authorized by Title VI of the federal Water Pollution Control Act. In providing such financial assistance to municipalities, amounts in such account may be used only: (A) By the commissioner to make loans to municipalities at an interest rate of two per cent per annum, provided such loans shall not exceed a term of twenty years and shall have principal and interest payments commencing not later than one year after scheduled completion of the project, and provided the loan recipient will establish a dedicated source of revenue for repayment of the loan; (B) by the commissioner to guarantee, or purchase insurance for, local obligations, where such action would improve credit market access or reduce interest rates; (C) as a source of revenue or security for the payment of principal and interest on revenue or general obligation bonds issued by the state if the proceeds of the sale of such bonds have been deposited in such account; (D) to be invested by the Treasurer of the state and earn interest on moneys in such account; (E) by the commissioner to pay for the reasonable costs of administering such account and conducting activities under Title VI of the federal Water Pollution Control Act; and (F) by the Treasurer to be transferred to the water pollution control state account for the purpose of meeting federal requirements for subsidization.

(h) Amounts in the water pollution control state account of the Clean Water Fund shall be available: (1) To be invested by the Treasurer of the state to earn interest on moneys in such account; (2) for the commissioner to make grants to municipalities in the amounts and in the manner set forth in a project funding agreement; (3) for the commissioner to make loans to municipalities in amounts and in the manner set forth in a project funding agreement for planning and developing eligible projects prior to construction and permanent financing; (4) for the commissioner to make loans to municipalities, for terms not exceeding twenty years, for an eligible water quality project; (5) for the commissioner to pay the costs of environmental studies and surveys to determine water pollution control needs and priorities and to pay the expenses of the department in administering the program; (6) for the payment of costs for administration and management of the Clean Water Fund; (7) provided such amounts are not required for the purposes of such fund, for the Treasurer of the state to pay debt service on bonds of the state issued to fund the Clean Water Fund, or for the purchase or redemption of such bonds; (8) for the commissioner to make grants to municipalities for the development and installation of structural improvements to secondary clarifier operations including, but not limited to, flow distribution mechanisms, baffle-type devices, feed well design and sludge withdrawal mechanisms. Grants under this subdivision shall be for one hundred per cent of the construction cost and not more than three million dollars from the fund shall be used for such grants; (9) for the commissioner to pay the costs for the establishment, administration and management of the nitrogen credit exchange program described in section 22a-524, including, but not limited to, the purchase of equivalent nitrogen credits from publicly-owned treatment works in the event that the account of state funds established pursuant to section 22a-524 is exhausted; and (10) for any other purpose of the Clean Water Fund and the program relating thereto.

(i) The Treasurer may establish such accounts and subaccounts within the Clean Water Fund as he deems desirable to effectuate the purposes of sections 22a-475 to 22a-483, inclusive, including, but not limited to, accounts (1) to segregate a portion or portions of the corpus of the water pollution control federal revolving loan account or the drinking water federal revolving loan account or as security for revenue bonds issued by the state for deposit in either of such accounts, (2) to segregate investment earnings on all or a portion of the water pollution control federal revolving loan account, the water pollution control state account, the drinking water federal revolving loan account or the drinking water state account, or (3) to segregate moneys in the fund that have previously been expended for the benefit of an eligible project from moneys that are initial deposits in the account.

(j) There shall be deposited in the Long Island Sound clean-up account (1) the proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein and use in accordance with the permissible uses thereof, (2) funds appropriated by the General Assembly for the purpose of deposit therein and use in accordance with the permissible uses thereof, and (3) any additional moneys made available from any sources, public or private, for the purposes for which the Long Island Sound clean-up account has been established other than moneys on deposit in the federal revolving loan account.

(k) Amounts in the Long Island Sound clean-up account shall be available: (1) To be invested by the Treasurer of the state to earn interest on moneys in such account; (2) for the commissioner to make grants to municipalities who undertake the construction of combined sewer projects which are found by the commissioner to impact Long Island Sound or which are part of a system under construction by a municipality prior to July 1, 1990, to mitigate effects of inflow on treatment processes and on Long Island Sound, provided such grants shall be fifty per cent of the eligible water quality project costs of such project and be made in accordance with the provisions of section 22a-478; (3) for the commissioner to make grants to municipalities for eligible water quality projects for which the commissioner has required nutrient removal to protect Long Island Sound provided the amount of the grant shall be twenty per cent of the eligible water quality costs and be made in accordance with the provisions of said section 22a-478; (4) for the commissioner to make grants to agencies, institutions or persons to conduct research related to Long Island Sound in accordance with procedures established by the commissioner; (5) for the commissioner to provide funds for (A) sediment, dredging and disposal activities for Long Island Sound, including necessary studies, (B) physical improvements to coves, embayments, coastal wetlands and salt marshes in physical proximity to Long Island Sound, and (C) harbor water quality programs to enhance the sediment and water quality of harbors, coves, embayments and wetlands of Long Island Sound; (6) for the commissioner to provide funds for the restoration and rehabilitation of tidal coves, embayments and salt marshes degraded by physical modification, development or the effect of pollution, following a feasibility assessment which shall form the basis for the commissioner’s determination of eligible restoration practices; (7) for the commissioner to provide funds for laboratory development to aid analysis of water quality samples collected as part of the Long Island Sound ambient monitoring program; (8) for the commissioner to make grants to municipalities for each municipally-owned wastewater treatment facility which discharges into coastal waters, for interim improvements to remove total nitrogen from such discharges in a manner which ensures that the total nitrogen load does not exceed the amount discharged during 1990, provided such grants shall be one hundred per cent of the eligible project costs of such projects; and (9) for the commissioner to provide grants on a competitive basis for demonstration projects to reduce nonpoint source pollution of Long Island Sound, following establishment by the commissioner of criteria for the awarding of such grants. The funds authorized for deposit in the Long Island Sound clean-up account pursuant to section 22a-483 shall, in addition to any use under subdivision (1) of this subsection, be expended in accordance with the following minimums: (i) For the purposes of subdivision (2) of this subsection, not less than twenty million five hundred thousand dollars; (ii) for the purposes of subdivision (4) of this subsection, not less than one million dollars; (iii) for the purposes of subdivision (6) of this subsection, not less than three million dollars; (iv) for the purposes of subdivision (7) of this subsection, not less than five hundred thousand dollars; and (v) for the purposes of subdivision (8) of this subsection, not less than fifteen million dollars.

(l) There shall be deposited in the river restoration account (1) the proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein and use in accordance with the permissible uses thereof, (2) funds authorized by the General Assembly for the purpose of deposit therein and use in accordance with the permissible uses thereof, and (3) any additional moneys made available from any sources, public or private, for the purposes for which the river restoration account has been established, except that in no case shall the funds authorized to be deposited in this account from the Clean Water Fund exceed three million dollars per year.

(m) Amounts in the river restoration account shall be available: (1) To be invested by the Treasurer of the state to earn interest on moneys in such account; (2) for the payment of costs incurred by the Department of Energy and Environmental Protection for the administration and management of the rivers protection programs of the department; (3) for the commissioner to provide assistance to river committees established by municipalities for purposes of protection of rivers; (4) for the commissioner to make grants to municipalities or such river committees for the physical improvement and restoration of rivers degraded by modification, development or the effects of pollution, including but not limited to actions to (A) restore water quality, (B) provide minimum stream flows, or (C) restore or enhance the recreational, economic or environmental value of rivers and riverfront land; and (5) for the payment of costs incurred by the department of environmental protection for the physical improvement and restoration of rivers degraded by modification, development or the effects of pollution, including but not limited to actions to (A) restore water quality, (B) provide minimum stream flows, or (C) restore or enhance the recreational, economic or environmental value of rivers and riverfront lands by, for example, planting vegetation, removing physical impediments to river access, stabilizing stream banks, deepening stream channels, installing fish ladders and removing sediment; and (6) for the commissioner to make grants to provide matching funds for riparian zone restoration projects funded under the federal Agricultural Conservation Program pursuant to 16 USC Section 590g et seq. Amounts in the river restoration fund shall not be used for acquisition of land or interests in land, for construction or maintenance of parking lots, or for construction or maintenance of boat ramps or other structures, with the exception of restoration or repair of historic river-related structures.

(n) (1) The commissioner shall maintain a priority list of eligible river restoration projects and shall establish a system setting the priority for making project grants. In establishing such priority list and ranking system, the commissioner shall consider all factors he deems relevant, including but not limited to, the following: (A) The public health and safety; (B) protection of environmental resources; (C) attainment of state water quality goals and standards; (D) funds expended on water quality improvements; (E) consistency with basin planning; and (F) state and federal statutes and regulations. In dispersing funds from the Rivers Restoration Account, the commissioner shall give priority to providing matching funds for riparian zone restoration projects funded under the federal Agricultural Conservation Program pursuant to 16 USC Section 590g et seq., and regulations adopted thereunder. The priority list of eligible river restoration projects shall include a description of each project and its purpose, and an explanation of the manner in which priorities were established.

(2) In each fiscal year the commissioner may make grants to municipalities and river committees established for river protection in the order of priority under subdivision (1) of this subsection to the extent of moneys available therefor in the appropriate accounts of the Clean Water Fund.

(3) The funding of a project shall be pursuant to a project funding agreement between the state, acting by and through the commissioner, and the municipality, river commission or river committee undertaking the project. A project funding agreement shall be in a form prescribed by the commissioner.

(4) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(o) There shall be deposited in the drinking water federal revolving loan account of the Clean Water Fund: (1) The proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein and use in accordance with the permissible uses thereof; (2) federal capitalization grants and federal capitalization awards received by the state pursuant to the federal Safe Drinking Water Act or other related federal acts; (3) funds appropriated by the General Assembly for the purpose of deposit therein and use in accordance with the permissible uses thereof; (4) payments received from any recipient in repayment of a project loan made with moneys on deposit in the drinking water federal revolving loan account; (5) interest or other income earned on the investment of moneys in the drinking water federal revolving loan account; and (6) any additional moneys made available from any sources, public or private, for the purposes for which the drinking water federal revolving loan account has been established and for the purpose of deposit therein.

(p) Within the drinking water federal revolving loan account there are established the following subaccounts: (1) A federal receipts subaccount, into which shall be deposited federal capitalization grants and federal capitalization awards received by the state pursuant to the federal Safe Drinking Water Act or other related federal acts; (2) a state bond receipts subaccount into which shall be deposited the proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein; (3) a state General Fund receipts subaccount into which shall be deposited funds appropriated by the General Assembly for the purpose of deposit therein; and (4) a federal loan repayment subaccount into which shall be deposited payments received from any recipient in repayment of a project loan made from any moneys deposited in the drinking water federal revolving loan account. Moneys in each subaccount created under this subsection may be expended by the Commissioner of Public Health for any of the purposes of the drinking water federal revolving loan account and investment earnings of any subaccount shall be deposited in such account.

(q) There shall be deposited in the drinking water state account of the Clean Water Fund: (1) The proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein and use in accordance with the permissible uses thereof; (2) funds appropriated by the General Assembly for the purpose of deposit therein and use in accordance with the permissible uses thereof; (3) interest or other income earned on the investment of moneys in the drinking water state account; (4) payments received from any recipient as repayment for a project loan made with moneys on deposit in the drinking water state account; and (5) any additional moneys made available from any sources, public or private, for the purposes for which the drinking water state account has been established other than moneys on deposit in the federal receipts subaccount of the drinking water federal revolving loan account.

(r) Within the drinking water state account there are established the following subaccounts: (1) A state bond receipts subaccount, into which shall be deposited the proceeds of notes, bonds or other obligations issued by the state for the purpose of deposit therein; (2) a General Fund receipts subaccount into which shall be deposited funds appropriated by the General Assembly for the purpose of deposit therein; and (3) a state loan repayment subaccount into which shall be deposited payments received from any recipient in repayment of a project loan made from any moneys deposited in the drinking water state account.

(s) Amounts in the drinking water federal revolving loan account of the Clean Water Fund shall be available to the Commissioner of Public Health to provide financial assistance (1) to any recipient for construction of eligible drinking water projects approved by the Department of Public Health, and (2) for any other purpose authorized by the federal Safe Drinking Water Act or other related federal acts. In providing such financial assistance to recipients, amounts in such account may be used only: (A) By the Commissioner of Public Health in conjunction with the State Treasurer to make loans to recipients at an interest rate not exceeding one-half the rate of the average net interest cost as determined by the last previous similar bond issue by the state of Connecticut as determined by the State Bond Commission in accordance with subsection (t) of section 3-20, provided such loans shall not exceed a term of twenty years, or such longer period as may be permitted by applicable federal law, and shall have principal and interest payments commencing not later than one year after scheduled completion of the project, and provided the loan recipient shall establish a dedicated source of revenue for repayment of the loan, except to the extent that the priority list of eligible drinking water projects allows for the making of project loans upon different terms, including reduced interest rates or an extended term, if permitted by federal law; (B) by the Commissioner of Public Health to guarantee, or purchase insurance for, local obligations, where such action would improve credit market access or reduce interest rates; (C) as a source of revenue or security for the payment of principal and interest on revenue or general obligation bonds issued by the state if the proceeds of the sale of such bonds have been deposited in such account; (D) to be invested by the State Treasurer and earn interest on moneys in such account; (E) by the Department of Public Health to pay for the reasonable costs of administering such account and conducting activities under the federal Safe Drinking Water Act or other related federal acts; and (F) by the Commissioner of Public Health to provide additional forms of subsidization, including grants, principal forgiveness or negative interest loans or any combination thereof, if permitted by federal law and made pursuant to a project funding agreement in accordance with subsection (k) of section 22a-478.

(t) Amounts in the drinking water state account of the Clean Water Fund shall be available: (1) To be invested by the State Treasurer to earn interest on moneys in such account; (2) for the Commissioner of Public Health to provide additional forms of subsidization, including grants, principal forgiveness or negative forgiveness loans or any combination thereof to recipients in a manner provided under the federal Safe Drinking Water Act in the amounts and in the manner set forth in a project funding agreement; (3) for the Commissioner of Public Health to make loans to recipients in amounts and in the manner set forth in a project funding agreement for planning and developing eligible drinking water projects prior to construction and permanent financing; (4) for the Commissioner of Public Health to make loans to recipients, for terms not exceeding twenty years, for an eligible drinking water project; (5) for the Commissioner of Public Health to pay the costs of studies and surveys to determine drinking water needs and priorities and to pay the expenses of the Department of Public Health in undertaking such studies and surveys and in administering the program; (6) for the payment of costs as agreed to by the Department of Public Health after consultation with the Secretary of the Office of Policy and Management and the office of the State Treasurer for administration and management of the drinking water programs within the Clean Water Fund; (7) for the State Treasurer to pay debt service on bonds of the state issued to fund the drinking water programs within the Clean Water Fund, or for the purchase or redemption of such bonds; and (8) for any other purpose of the drinking water programs within the Clean Water Fund and the program relating thereto.

(P.A. 86-420, S. 3, 12; P.A. 87-571, S. 3, 7; P.A. 89-377, S. 3, 8; P.A. 90-297, S. 22, 24; 90-301, S. 6–8; June Sp. Sess. P.A. 90-1, S. 2, 3, 10; P.A. 91-246, S. 1; 91-344, S. 3; P.A. 92-209; 92-219; P.A. 94-154, S. 2, 3; May 25 Sp. Sess. P.A. 94-1, S. 115, 130; P.A. 96-181, S. 110–112, 121; June Sp. Sess. P.A. 98-1, S. 52, 121; P.A. 01-180, S. 7, 9; P.A. 09-12, S. 2, 3; P.A. 10-117, S. 35, 36; P.A. 11-80, S. 1.)

History: P.A. 87-571 essentially replaced prior provisions re clean water fund with new provisions establishing water pollution control revolving loan fund account and water pollution control grant account; P.A. 89-377 changed the water pollution control grant account to the water pollution control state account, changed the water pollution control revolving loan fund account to the water pollution control federal revolving loan account and added a Long Island Sound clean-up account and made various changes throughout to allocate funds to the appropriate accounts; P.A. 90-297 added Subsec. (k)(16), concerning tidal coves and embayments, and (k)(7), concerning analysis of water quality samples, and added a provision allocating moneys within the Long Island Sound clean-up account; P.A. 90-301 added Subsec. (b)(7) re deposit of moneys forfeited for permit violations and added Subsec. (h)(8) re grants for improvements to clarifier operations and renumbered the remaining Subdiv. accordingly; June Sp. Sess. P.A. 90-1 deleted Subsec. (c)(5) which created a federal administrative and management subaccount and added Subsec. (k)(8) concerning removal of total nitrogen from discharges and reworded the allocations of funds for the Long Island Sound clean-up account; P.A. 91-246 added Subsec. (k)(9) authorizing commissioner to provide grants on a competitive basis for certain projects to reduce nonpoint source pollution; P.A. 91-344 amended Subsec. (k) to include in grants authorized under that subsection grants to certain municipal sewer systems under construction prior to July 1, 1990; P.A. 92-209 amended Subsec. (k) to allow up to $15,000,000 of the Long Island Sound clean-up account to be used for certain nitrogen removal projects, deleting $100,000 limit for each municipality’s facilities; P.A. 92-219 amended Subsec. (k) to allow use of the funds in the Long Island Sound clean-up account for physical improvements to, and restoration of, salt marshes; P.A. 94-154 amended Subsec. (a) to establish river restoration account and added Subsecs. (l), (m) and (n) detailing river restoration account and projects; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (m) by making technical change; (Revisor’s note: In 1995 the reference in Subsec. (n)(1)(F) to “16 USC Section 550” was changed editorially by the Revisors to “16 USC Section 590g” in conformance with the amendment to Subsec. (m)); P.A. 96-181 amended Subsecs. (a) and (i) to add drinking water federal revolving loan account and drinking water state account and made technical changes and added Subsecs. (o) to (t), inclusive, re drinking water federal revolving loan account and drinking water state account, effective July 1, 1996; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (e), effective June 24, 1998; P.A. 01-180 amended Subsec. (h) to add new Subdiv. (9) re amounts in water pollution control state account available for commissioner to pay costs of nitrogen credit exchange program and to redesignate existing Subdiv. (9) as Subdiv. (10), effective July 1, 2001; P.A. 09-12 amended Subsec. (g) by adding Subpara. (F) re transfer for meeting federal subsidization requirements, and Subsec. (s) by adding Subpara. (F) re additional forms of subsidization, effective April 23, 2009; P.A. 10-117 amended Subsec. (p) by changing “commissioner” to “Commissioner of Public Health”, amended Subsec. (s) by deleting references to Commissioner of Environmental Protection, by changing “commissioner” to “Commissioner of Public Health” or “Commissioner of Public Health in conjunction with the State Treasurer”, by deleting provision re disadvantaged communities and by making a technical change, amended Subsec. (t) by replacing provisions re Commissioner and Department of Environmental Protection with provisions re Commissioner and Department of Public Health, by deleting provisions re concurrence of Commissioner of Public Health, by replacing “make grants” with “provide additional forms of subsidization, including grants, principal forgiveness or negative forgiveness loans or any combination thereof” in Subdiv. (2), by adding “and the Office of the State Treasurer” in Subdiv. (6) and by deleting “provided such amounts are not required for the purposes of such fund” in Subdiv. (7); pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (m)(2), effective July 1, 2011.



Section 22a-478 - Eligible water quality projects. Eligible drinking water projects. Project grants. Grant account loans.

(a) The commissioner shall maintain a priority list of eligible water quality projects and shall establish a system setting the priority for making project grants, grant account loans and project loans. In establishing such priority list and ranking system, the commissioner shall consider all factors he deems relevant, including but not limited to the following: (1) The public health and safety; (2) protection of environmental resources; (3) population affected; (4) attainment of state water quality goals and standards; (5) consistency with the state plan of conservation and development; (6) state and federal regulations; (7) the formation in municipalities of local housing partnerships pursuant to the provisions of section 8-336f; and (8) the necessity and feasibility of implementing measures designed to mitigate the impact of a rise in sea level over the projected life span of such project. The priority list of eligible water quality projects shall include a description of each project and its purpose, impact, cost and construction schedule, and an explanation of the manner in which priorities were established. The commissioner shall adopt an interim priority list of eligible water quality projects for the purpose of making project grants, grant account loans and project loans prior to adoption of final regulations, which priority list shall be the priority list currently in effect under subsection (c) of section 22a-439.

(b) In each fiscal year the commissioner may make project grants, grant account loans and project loans to municipalities in the order of the priority list of eligible water quality projects to the extent of moneys available therefor in the appropriate accounts of the Clean Water Fund. Each municipality undertaking an eligible water quality project may apply for and receive a project grant and loan or project grants and loans in an amount equal to one hundred per cent of the eligible water quality project costs.

(c) The funding of an eligible water quality project shall be pursuant to a project funding agreement between the state, acting by and through the commissioner, and the municipality undertaking such project and shall be evidenced by a project fund obligation or grant account loan obligation, or both, or an interim funding obligation of such municipality issued in accordance with section 22a-479. A project funding agreement shall be in a form prescribed by the commissioner. Eligible water quality projects shall be funded as follows:

(1) A nonpoint source pollution abatement project shall receive a project grant of seventy-five per cent of the cost of the project determined to be eligible by the commissioner.

(2) A combined sewer project shall receive (A) a project grant of fifty per cent of the cost of the project, and (B) a loan for the remainder of the costs of the project, not exceeding one hundred per cent of the eligible water quality project costs.

(3) A construction contract eligible for financing awarded by a municipality on or after July 1, 2012, as a project undertaken for nutrient removal shall receive a project grant of thirty per cent of the cost of the project associated with nutrient removal, a twenty per cent grant for the balance of the cost of the project not related to nutrient removal, and a loan for the remainder of the costs of the project, not exceeding one hundred per cent of the eligible water quality project costs. Nutrient removal projects under design or construction on July 1, 2012, and projects that have been constructed but have not received permanent, Clean Water Fund financing, on July 1, 2012, shall be eligible to receive a project grant of thirty per cent of the cost of the project associated with nutrient removal, a twenty per cent grant for the balance of the cost of the project not related to nutrient removal, and a loan for the remainder of the costs of the project, not exceeding one hundred per cent of the eligible water quality project costs.

(4) If supplemental federal grant funds are available for Clean Water Fund projects specifically related to the clean-up of Long Island Sound that are funded on or after July 1, 2012, a distressed municipality, as defined in section 32-9p, may receive a combination of state and federal grants in an amount not to exceed fifty per cent of the cost of the project associated with nutrient removal, a twenty per cent grant for the balance of the cost of the project not related to nutrient removal, and a loan for the remainder of the costs of the project, not exceeding one hundred per cent of the allowable water quality project costs.

(5) A municipality with a water pollution control project, the construction of which began on or after July 1, 2003, which has (A) a population of five thousand or less, or (B) a population of greater than five thousand which has a discrete area containing a population of less than five thousand that is not contiguous with the existing sewerage system, shall be eligible to receive a grant in the amount of twenty-five per cent of the design and construction phase of eligible project costs, and a loan for the remainder of the costs of the project, not exceeding one hundred per cent of the eligible water quality project costs.

(6) The first three construction contracts entered into by municipalities on or before July 1, 2018, that are eligible for financing as projects undertaken for phosphorus removal to at or below two-tenths milligrams per liter effluent discharge, shall receive (A) a project grant of fifty per cent of the cost of the project associated with such phosphorus removal, (B) except as provided in subdivision (3) of this subsection, a twenty per cent grant for the balance of the cost of the project, and (C) a loan for the remainder of the costs of the project, not exceeding one hundred per cent of the eligible water quality project costs. If more than three projects are eligible for the financing provided under this subdivision, the commissioner shall give priority, first to projects with the lowest permitted limit of phosphorus discharge as contained in a valid discharge permit issued pursuant to section 22a-430, and then to those that remove the greatest amount of phosphorus, as measured in pounds per year.

(7) Any other eligible water quality project shall receive (A) a project grant of twenty per cent of the eligible cost, and (B) a loan for the remainder of the costs of the project, not exceeding one hundred per cent of the eligible project cost.

(8) Project agreements to fund eligible project costs with grants from the Clean Water Fund that were executed during or after the fiscal year beginning July 1, 2003, shall not be reduced according to the provisions of the regulations adopted under section 22a-482.

(9) On or after July 1, 2002, an eligible water quality project that exclusively addresses sewer collection and conveyance system improvements may receive a loan for one hundred per cent of the eligible costs provided such project does not receive a project grant. Any such sewer collection and conveyance system improvement project shall be rated, ranked, and funded separately from other water pollution control projects and shall be considered only if it is highly consistent with the state’s conservation and development plan, or is primarily needed as the most cost effective solution to an existing area-wide pollution problem and incorporates minimal capacity for growth.

(10) All loans made in accordance with the provisions of this section for an eligible water quality project shall bear an interest rate of two per cent per annum. The commissioner may allow any project fund obligation, grant account loan obligation or interim funding obligation for an eligible water quality project to be repaid by a borrowing municipality prior to maturity without penalty.

(d) Each project loan and grant account loan for an eligible water quality project shall be made pursuant to a project funding agreement between the state, acting by and through the commissioner, and such municipality, and each project loan for an eligible water quality project shall be evidenced by a project loan obligation, each grant account loan for an eligible water quality project shall be evidenced by a grant account loan obligation, or either may be evidenced by an interim funding obligation of such municipality issued in accordance with sections 22a-475 to 22a-483, inclusive. Except as otherwise provided in said sections, each project funding agreement shall contain such terms and conditions, including provisions for default which shall be enforceable against a municipality, as shall be approved by the commissioner. Each project loan obligation, grant account loan obligation or interim funding obligation issued pursuant to a project funding agreement for an eligible water quality project shall bear interest at a rate of two per cent per annum. Except as otherwise provided in sections 22a-475 to 22a-483, inclusive, each project loan obligation, grant account loan obligation and interim funding obligation shall be issued in accordance with the terms and conditions set forth in the project funding agreement. Notwithstanding any other provision of the general statutes, public act or special act to the contrary, each project loan obligation and grant account loan obligation for an eligible water quality project shall mature no later than twenty years from the date of completion of the construction of the project and shall be paid in monthly installments of principal and interest or in monthly installments of principal unless a finding is otherwise made by the Treasurer of the state requiring a different payment schedule. Interest on each project loan obligation and grant account loan obligation for an eligible water quality project shall be payable monthly unless a finding is otherwise made by the Treasurer of the state requiring a different payment schedule. Principal and interest on interim funding obligations issued under a project funding agreement for an eligible water quality project shall be payable at such time or times as provided in the project funding agreement, not exceeding six months after the date of completion of the planning and design phase or the construction phase, as applicable, of the eligible water quality project, as determined by the commissioner, and may be paid from the proceeds of a renewal note or notes or from the proceeds of a project loan obligation or grant account loan obligation. The commissioner may allow any project loan obligation, grant account loan obligation or interim funding obligation for an eligible water quality project to be repaid by the borrowing municipality prior to maturity without penalty.

(e) (1) The commissioner may make a project grant or a grant account loan or both to a municipality pursuant to a project funding agreement for the planning and design phase of an eligible water quality project. Principal and interest on a grant account loan for the planning and design phases of an eligible water quality project may be paid from and included in the principal amount of a loan for the construction phase of an eligible water quality project.

(2) In lieu of a grant and loan pursuant to subsection (b) of this section, the commissioner, upon written request by a municipality, may make a project grant to such municipality in the amount of fifty-five per cent of the cost approved by the commissioner for the planning phase of an eligible water quality project.

(3) If supplemental federal grant funds are available for Clean Water Fund projects specifically related to the clean-up of Long Island Sound that are funded on or after July 1, 2003, a distressed municipality, as defined in section 32-9p, may receive a combination of state and federal grants in an amount not to exceed one hundred per cent of the cost, approved by the commissioner, for the planning phase of an eligible water quality project for nitrogen removal.

(f) A project grant, a grant account loan and a project loan for an eligible water quality project shall not be made to a municipality unless:

(1) In the case of a project grant, grant account loan and project loan for the construction phase, final plans and specifications for such project are approved by the commissioner;

(2) Each municipality undertaking such project provides assurances satisfactory to the commissioner that the municipality shall undertake and complete such project with due diligence and, in the case of a project loan for the construction phase, that it shall own such project and shall operate and maintain the eligible water quality project for a period and in a manner satisfactory to the commissioner after completion of such project;

(3) Each municipality undertaking such project has filed with the commissioner all applications and other documents prescribed by the commissioner within time periods prescribed by the commissioner;

(4) Each municipality undertaking such project has established separate accounts for the receipt and disbursement of the proceeds of such project grant, grant account loan and project loan and has agreed to maintain project accounts in accordance with generally accepted government accounting standards;

(5) In any case in which an eligible water quality project shall be owned or maintained by more than one municipality, the commissioner has received evidence satisfactory to the commissioner that all such municipalities are legally required to complete their respective portions of such project;

(6) Each municipality undertaking such project has agreed to comply with such audit requirements as may be imposed by the commissioner;

(7) In the case of a project grant, grant account loan and project loan for the construction phase, each municipality shall assure the commissioner that it has adequate legal, institutional, managerial and financial capability to construct and operate the pollution abatement facility for the design life of the facility; and

(8) In the case of a project grant, grant account loan and project loan for the construction phase awarded after July 1, 1991, each municipality shall demonstrate, to the satisfaction of the commissioner, that it has implemented an adequate operation and maintenance program for the municipal sewerage system for the design life of the facility.

(g) Notwithstanding any provision of sections 22a-475 to 22a-483, inclusive, to the contrary, the commissioner may make a project grant or project grants and a grant account loan or loans in accordance with the provisions of subsection (c) of this section with respect to an eligible water quality project without regard to the priority list of eligible water quality projects if a public emergency exists which requires that the eligible water quality project be undertaken to protect the public health and safety or the natural and environmental resources of the state.

(h) The Department of Public Health shall establish and maintain a priority list of eligible drinking water projects and shall establish a system setting the priority for making project loans to eligible public water systems. In establishing such priority list and ranking system, the Commissioner of Public Health shall consider all factors which he deems relevant, including but not limited to the following: (1) The public health and safety; (2) protection of environmental resources; (3) population affected; (4) risk to human health; (5) public water systems most in need on a per household basis according to applicable state affordability criteria; (6) compliance with the applicable requirements of the federal Safe Drinking Water Act and other related federal acts; (7) applicable state and federal regulations. The priority list of eligible drinking water projects shall include a description of each project and its purpose, impact, cost and construction schedule, and an explanation of the manner in which priorities were established. The Commissioner of Public Health shall adopt an interim priority list of eligible drinking water projects for the purpose of making project loans prior to adoption of final regulations, and in so doing may utilize existing rules and regulations of the department relating to the program. To the extent required by applicable federal law, the Department of Public Health shall prepare any required intended use plan with respect to eligible drinking water projects; (8) consistency with the plan of conservation and development; (9) consistency with the policies delineated in section 22a-380; and (10) consistency with the coordinated water system plan in accordance with subsection (f) of section 25-33d.

(i) In each fiscal year the Commissioner of Public Health may make project loans to recipients in the order of the priority list of eligible drinking water projects to the extent of moneys available therefor in the appropriate accounts of the Clean Water Fund. Each recipient undertaking an eligible drinking water project may apply for and receive a project loan or loans in an amount equal to one hundred per cent of the eligible project costs.

(j) The funding of an eligible drinking water project shall be pursuant to a project funding agreement between the state, acting by and through the Commissioner of Public Health, and the recipient undertaking such project and shall be evidenced by a project fund obligation or an interim funding obligation of such recipient issued in accordance with section 22a-479. A project funding agreement shall be in a form prescribed by the Commissioner of Public Health. Any eligible drinking water project shall receive a project loan for the costs of the project. All loans made in accordance with the provisions of this section for an eligible drinking water project shall bear an interest rate not exceeding one-half the rate of the average net interest cost as determined by the last previous similar bond issue by the state of Connecticut as determined by the State Bond Commission in accordance with subsection (t) of section 3-20. The Commissioner of Public Health may allow any project fund obligation or interim funding obligation for an eligible drinking water project to be repaid by a borrowing recipient prior to maturity without penalty.

(k) Each project loan for an eligible drinking water project shall be made pursuant to a project funding agreement between the state, acting by and through the Commissioner of Public Health, and such recipient, and each project loan for an eligible drinking water project shall be evidenced by a project loan obligation or by an interim funding obligation of such recipient issued in accordance with sections 22a-475 to 22a-483, inclusive. Except as otherwise provided in said sections 22a-475 to 22a-483, inclusive, each project funding agreement shall contain such terms and conditions, including provisions for default which shall be enforceable against a recipient, as shall be approved by the Commissioner of Public Health. Each project loan obligation or interim funding obligation issued pursuant to a project funding agreement for an eligible drinking water project shall bear an interest rate not exceeding one-half the rate of the average net interest cost as determined by the last previous similar bond issue by the state of Connecticut as determined by the State Bond Commission in accordance with subsection (t) of section 3-20. Except as otherwise provided in said sections 22a-475 to 22a-483, inclusive, each project loan obligation and interim funding obligation shall be issued in accordance with the terms and conditions set forth in the project funding agreement. Notwithstanding any other provision of the general statutes, public act or special act to the contrary, each project loan obligation for an eligible drinking water project shall mature no later than twenty years from the date of completion of the construction of the project and shall be paid in monthly installments of principal and interest or in monthly installments of principal unless a finding is otherwise made by the State Treasurer requiring a different payment schedule. Interest on each project loan obligation for an eligible drinking water project shall be payable monthly unless a finding is otherwise made by the State Treasurer requiring a different payment schedule. Principal and interest on interim funding obligations issued under a project funding agreement for an eligible drinking water project shall be payable at such time or times as provided in the project funding agreement, not exceeding six months after the date of completion of the planning and design phase or the construction phase, as applicable, of the eligible drinking water project, as determined by the Commissioner of Public Health, and may be paid from the proceeds of a renewal note or notes or from the proceeds of a project loan obligation. The Commissioner of Public Health may allow any project loan obligation or interim funding obligation for an eligible drinking water project to be repaid by the borrowing recipient prior to maturity without penalty.

(l) The Commissioner of Public Health may make a project loan to a recipient pursuant to a project funding agreement for an eligible drinking water project for the planning and design phase of an eligible project, to the extent provided by the federal Safe Drinking Water Act, as amended. Principal and interest on a project loan for the planning and design phases of an eligible drinking water project may be paid from and included in the principal amount of a loan for the construction phase of an eligible drinking water project.

(m) A project loan for an eligible drinking water project shall not be made to a recipient unless: (1) In the case of a project loan for the construction phase, final plans and specifications for such project are approved by the Commissioner of Public Health, and when the recipient is a water company, as defined in section 16-1, with the concurrence of the Public Utilities Regulatory Authority, and with the approval of the Commissioner of Public Health for consistency with financial requirements of the general statutes, regulations and resolutions; (2) each recipient undertaking such project provides assurances satisfactory to the Commissioner of Public Health that the recipient shall undertake and complete such project with due diligence and, in the case of a project loan for the construction phase, that it shall own such project and shall operate and maintain the eligible drinking water project for a period and in a manner satisfactory to the Department of Public Health after completion of such project; (3) each recipient undertaking such project has filed with the Commissioner of Public Health all applications and other documents prescribed by the Public Utilities Regulatory Authority and the Commissioner of Public Health within time periods prescribed by the Commissioner of Public Health; (4) each recipient undertaking such project has established separate accounts for the receipt and disbursement of the proceeds of such project loan and has agreed to maintain project accounts in accordance with generally accepted government accounting standards or uniform system of accounts, as applicable; (5) in any case in which an eligible drinking water project shall be owned or maintained by more than one recipient, the Commissioner of Public Health has received evidence satisfactory to him that all such recipients are legally required to complete their respective portions of such project; (6) each recipient undertaking such project has agreed to comply with such audit requirements as may be imposed by the Commissioner of Public Health; and (7) in the case of a project loan for the construction phase, each recipient shall assure the Public Utilities Regulatory Authority, as required, and the Commissioner of Public Health that it has adequate legal, institutional, technical, managerial and financial capability to ensure compliance with the requirements of applicable federal law, except to the extent otherwise permitted by federal law.

(n) Notwithstanding any provision of sections 22a-475 to 22a-483, inclusive, to the contrary, the Commissioner of Public Health may make a project loan or loans in accordance with the provisions of subsection (j) of this section with respect to an eligible drinking water project without regard to the priority list of eligible drinking water projects if a public drinking water supply emergency exists, pursuant to section 25-32b, which requires that the eligible drinking water project be undertaken to protect the public health and safety.

(o) The commissioner shall prepare an annual report to the Governor within ninety days after the completion of each fiscal year which includes a list of project funding agreements entered into during the fiscal year then ended, the estimated year that funding will be available for specific projects listed on each priority list of eligible projects and a financial report on the condition of the Clean Water Fund for the fiscal year then ended, which shall include a certification by the commissioner of any amounts to become available for payment of debt service or for the purchase or redemption of bonds during the next succeeding fiscal year.

(P.A. 86-420, S. 4, 12; P.A. 87-571, S. 4, 7; P.A. 88-305, S. 3, 4; P.A. 89-377, S. 4, 8; P.A. 90-301, S. 3, 8; June Sp. Sess. P.A. 90-1, S. 4, 10; P.A. 91-246, S. 2; P.A. 94-108, S. 2; P.A. 96-181, S. 113, 121; P.A. 99-241, S. 13, 66; May 9 Sp. Sess. P.A. 02-5, S. 11: P.A. 03-218, S. 1, 2; P.A. 04-185, S. 1; P.A. 05-288, S. 111; P.A. 10-117, S. 37; P.A. 11-80, S. 1; P.A. 12-155, S. 3.; P.A. 13-15, S. 1; 13-239, S. 64.)

History: P.A. 87-571 amended Subsec. (b) to provide for cost determination based on cost used by the federal Environmental Protection Agency to make water pollution control construction grants and made other technical changes; P.A. 88-305 added Subsec. (a)(7) re formation of local housing partnerships; P.A. 89-377 amended Subsec. (d) to provide for monthly, rather than annual, payment of principal and interest, unless the treasurer determines otherwise; P.A. 90-301 added Subsec. (f)(7) and (8) re grants and loans for construction phase and re project grants; June Sp. Sess. P.A. 90-1 amended Subsec. (d) to provide that the maturation date of loan obligations shall be determined from the date of completion of construction rather than from issuance of the loan obligation; P.A. 91-246 amended Subsec. (c) to allow certain nonpoint source pollution abatement projects to receive grants of up to 75% of the cost of such projects approved by the commissioner; P.A. 94-108 amended Subsec. (e) to add new Subdiv. (2) re optional project grant for planning for eligible water quality projects; P.A. 96-181 added new Subsecs. (h) to (n), inclusive, re public drinking water projects, relettered existing Subsec. (h) as Subsec. (o) and made conforming changes, effective July 1, 1996; P.A. 99-241 amended Subsec. (c) to provide 30% grants for certain nitrogen removal projects, effective July 1, 1999 (Revisor’s note: In codifying P.A. 99-241 the Revisors editorially changed the phrase “... but have nor received payment, ...” to “but have not received payment, ...” for accuracy); May 9 Sp. Sess. P.A. 02-5 amended Subsec. (c) to add provisions re loans for projects that exclusively address sewer collection and conveyance system improvements and to make a technical change, effective July 1, 2002; P.A. 03-218 amended Subsec. (c) by designating existing provisions re amounts, etc. as Subdivs. (1) to (3), inclusive, (6), and (8) to (10), inclusive, deleting language in Subdiv. (2) and (6) re the cost the Environmental Protection Agency uses in making grants, adding provision in Subdiv. (3) re 20% grant for the balance of the cost of the project not related to nitrogen removal for projects prior to and on or after July 1, 1999, and provision re loan for the remainder of the costs, not exceeding 100% of the costs for projects prior to July 1, 1999, adding new Subdiv. (4) re projects related to the clean-up of Long Island Sound in a distressed municipality, adding new Subdiv. (5) re project in a municipality with a population of 5,000 or less or such a population in a discrete area, replacing “cost” with “eligible cost” in Subdiv. (6)(A), adding new Subdiv. (7) re project agreements executed during or after the 2003 fiscal year, and amending Subdiv. (9) to replace “and shall” with “provided such project does”, and added new Subsec. (e)(3) re supplemental federal grant funds for Long Island Sound projects in a distressed municipality, effective July 1, 2003; P.A. 04-185 deleted Subsec. (c)(8) re loan for 100% of the eligible costs on or after July 1, 2006, and redesignated existing Subdivs. (9) and (10) as new Subdivs. (8) and (9); P.A. 05-288 made technical changes in Subsec. (c)(8), effective July 13, 2005; P.A. 10-117 amended Subsec. (h)(7) by deleting “Commissioner of Environmental Protection”, amended Subsec. (i) by replacing “commissioner” with “Commissioner of Public Health”, amended Subsec. (j) by deleting “Commissioner of Environmental Protection” and by replacing “commissioner” with “Commissioner of Public Health”, amended Subsec. (k) by deleting “Commissioner of Environmental Protection”, by replacing “commissioner” with “Commissioner of Public Health” and by deleting “with the concurrence of the Commissioner of Public Health”, amended Subsec. (l) by deleting “Commissioner of Environmental Protection”, amended Subsec. (m) by replacing “Commissioner of Environmental Protection” with “Commissioner of Public Health” in Subdiv. (1), by deleting “Commissioner of Environmental Protection” in Subdivs. (2), (3) and (7) and by replacing “commissioner” with “Commissioner of Environmental Protection” in Subdivs. (5) and (6) and amended Subsec. (n) by deleting “with the concurrence of the Commissioner of Environmental Protection”; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (m), effective July 1, 2011; P.A. 12-155 amended Subsec. (c) by changing “nitrogen removal” to “nutrient removal” in Subdivs. (3) and (4), changing “July 1, 1999” to “July 1, 2012” in Subdiv. (3) and changing “July 1, 2003” to “July 1, 2012” in Subdiv. (4), effective June 15, 2012; P.A. 13-15 amended Subsec. (a) to add Subdiv. (8) re necessity and feasibility of implementing measures designed to mitigate the impact of a rise in sea level over the projected life span of the project; P.A. 13-239 amended Subsec. (c) by adding new Subdiv. (6) re financing for phosphorus removal and redesignating existing Subdivs. (6) to (9) as Subdivs. (7) to (10), effective July 1, 2013.



Section 22a-479 - Municipal approval of project funding agreements and obligations. Municipal bonds.

(a) A municipality may authorize and approve (1) the execution and delivery of project funding agreements, and (2) the issuance and sale of project obligations, grant account loan obligations and interim funding obligations, in accordance with such statutory and charter requirements as govern the authorization and approval of borrowings and the making of contracts generally by the municipality or in accordance with the provisions of subsection (e) of this section. Project loan obligations, grant account loan obligations and interim funding obligations shall be duly executed and accompanied by an approving legal opinion of bond counsel of recognized standing in the field of municipal law whose opinions are generally accepted by purchasers of municipal bonds and shall be subject to the debt limitation provisions of section 7-374; except that project loan obligations, grant account loan obligations and interim funding obligations issued in order to meet the requirements of any abatement order of the commissioner shall not be subject to the debt limitation provisions of section 7-374, provided the municipality files a certificate, signed by its chief fiscal officer, with the commissioner demonstrating to the satisfaction of the commissioner that the municipality has a plan for levying a system of charges, assessments or other revenues which are sufficient, together with other available funds of the municipality, to repay such obligations as the same become due and payable.

(b) Each recipient which enters into a project funding agreement shall protect, defend and hold harmless the state, its agencies, departments, agents and employees from and against any and all claims, suits, actions, demands, costs and damages arising from or in connection with the performance or nonperformance by the recipient, or any of its officers, employees or agents, of the recipient’s obligations under any project funding agreement as such project funding agreement may be amended or supplemented from time to time. Each such recipient may insure against the liability imposed by this subsection through any insurance company organized within or without this state authorized to write such insurance in this state or may elect to act as self-insurer of such liability, provided such indemnity shall not be limited by any such insurance coverage.

(c) Whenever a recipient has entered into a project funding agreement and has authorized the issuance of project loan obligations or grant account loan obligations, it may authorize the issuance of interim funding obligations. Proceeds from the issuance and sale of interim funding obligations shall be used to temporarily finance an eligible project pending receipt of the proceeds of a project loan obligation, a grant account loan obligation or project grant. Such interim funding obligations may be issued and sold to the state for the benefit of the Clean Water Fund or issued and sold to any other lender on such terms and in such manner as shall be determined by a recipient. Such interim funding obligations may be renewed from time to time by the issuance of other notes, provided the final maturity of such notes shall not exceed six months from the date of completion of the planning and design phase or the construction phase, as applicable, of an eligible project, as determined by the commissioner or, if the project is an eligible drinking water project, by the Commissioner of Public Health. Such notes and any renewals of a municipality shall not be subject to the requirements and limitations set forth in sections 7-378, 7-378a and 7-264. The provisions of section 7-374 shall apply to such notes and any renewals thereof of a municipality; except that project loan obligations, grant account loan obligations and interim funding obligations issued in order to meet the requirements of an abatement order of the commissioner shall not be subject to the debt limitation provisions of section 7-374, provided the municipality files a certificate, signed by its chief fiscal officer, with the commissioner demonstrating to the satisfaction of the commissioner that the municipality has a plan for levying a system of charges, assessments or other revenues sufficient, together with other available funds of the municipality, to repay such obligations as the same become due and payable. The officer or agency authorized by law or by vote of the recipient to issue such interim funding obligations shall, within any limitation imposed by such law or vote, determine the date, maturity, interest rate, form, manner of sale and other details of such obligations. Such obligations may bear interest or be sold at a discount and the interest or discount on such obligations, including renewals thereof, and the expense of preparing, issuing and marketing them may be included as a part of the cost of an eligible project. Upon the issuance of a project loan obligation or grant account loan obligation, the proceeds thereof, to the extent required, shall be applied forthwith to the payment of the principal of and interest on all interim funding obligations issued in anticipation thereof and upon receipt of a project grant, the proceeds thereof, to the extent required, shall be applied forthwith to the payment of the principal of and interest on all grant anticipation notes issued in anticipation thereof or, in either case, shall be deposited in trust for such purpose with a bank or trust company, which may be the bank or trust company, if any, at which such obligations are payable.

(d) Project loan obligations, grant account loan obligations, interim funding obligations or any obligation of a municipality that satisfies the requirements of Title VI of the federal Water Pollution Control Act or the federal Safe Drinking Water Act or other related federal act may, as determined by the commissioner or, if the project is an eligible drinking water project, by the Commissioner of Public Health, be general obligations of the issuing municipality and in such case each such obligation shall recite that the full faith and credit of the issuing municipality are pledged for the payment of the principal thereof and interest thereon. To the extent a municipality is authorized pursuant to sections 22a-475 to 22a-483, inclusive, as amended by this act, to issue project loan obligations or interim funding obligations, such obligations may be secured by a pledge of revenues and other funds derived from its sewer system or public water supply system, as applicable. Each pledge and agreement made for the benefit or security of any of such obligations shall be in effect until the principal of, and interest on, such obligations have been fully paid, or until provision has been made for payment in the manner provided in the resolution authorizing their issuance or in the agreement for the benefit of the holders of such obligations. In any such case, such pledge shall be valid and binding from the time when such pledge is made. Any revenues or other receipts, funds or moneys so pledged and thereafter received by the municipality shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether such parties have notice thereof. Neither the project loan obligation, interim funding obligation, project funding agreement nor any other instrument by which a pledge is created need be recorded. All securities or other investments of moneys of the state permitted or provided for under sections 22a-475 to 22a-483, inclusive, may, upon the determination of the State Treasurer, be purchased and held in fully marketable form, subject to provision for any registration in the name of the state. Securities or other investments at any time purchased, held or owned by the state may, upon the determination of the State Treasurer and upon delivery to the state, be accompanied by such documentation, including approving bond opinion, certification and guaranty as to signatures and certification as to absence of litigation, and such other or further documentation as shall from time to time be required in the municipal bond market or required by the state.

(e) Notwithstanding the provisions of the general statutes, any special act or any municipal charter governing the authorization of bonds, notes or obligations or the appropriation of funds, or governing the application for, and expenditure of, grants or loans, or governing the authorization of contracts or financing agreements or governing the pledging of sewer or water revenues or funds, a municipality may, by resolution approved by its legislative body and by (1) its water pollution control authority or sewer authority, if any, authorize a project loan and project grant agreement between the municipality and the state pursuant to sections 22a-475 to 22a-483, inclusive, and appropriate funds and authorize project loan obligations and interim funding obligations of the municipality paid and secured solely by a pledge of revenues, funds and moneys of the municipality and the water pollution control authority or sewer authority, if any, derived from its sewer system, to pay for and finance the total project costs of an eligible water quality project, pursuant to a project loan and project grant agreement between the municipality and the state pursuant to sections 22a-475 to 22a-483, inclusive, or (2) by its water authority, if any, authorize a project loan and project grant agreement between the municipality and the state pursuant to sections 22a-475 to 22a-483, inclusive, and appropriate funds and authorize project loan obligations and interim funding obligations of the municipality paid and secured solely by a pledge of revenues, funds and moneys of the municipality and the water authority, if any, derived from its public water supply system, to pay for and finance the total project costs of an eligible water quality project, pursuant to a project loan agreement between the municipality and the state pursuant to sections 22a-475 to 22a-483, inclusive. The provisions of chapter 103 shall apply to the obligations authorized by this section, to the extent such section is not inconsistent with this subsection. A project loan and project grant agreement authorized by such resolution may contain covenants and agreements with respect to, and may pledge the revenues, funds and moneys derived from, the sewer system or public water system to secure such project loan obligations and interim funding obligations, including, but not limited to, covenants and agreements with respect to holding or depositing such revenues, funds and moneys in separate accounts and agreements described in section 7-266. As used in this subsection, “legislative body” means (A) the board of selectmen in a town that does not have a charter, special act or home rule ordinance relating to its government, (B) the council, board of aldermen, representative town meeting, board of selectmen or other elected legislative body described in a charter, special act or home rule ordinance relating to government in a city, consolidated town and city, consolidated town and borough or a town having a charter, special act, consolidation ordinance or home rule ordinance relating to its government, (C) the board of burgesses or other elected legislative body in a borough, or (D) the district committee or other elected legislative body in a district, metropolitan district or other municipal corporation.

(f) Any recipient which is not a municipality shall execute and deliver project loan obligations and interim financing obligations in accordance with applicable law and in such form and with such requirements as may be determined by the commissioner or by the Commissioner of Public Health if the project is an eligible drinking water project. The Commissioner of Public Health and the Public Utilities Regulatory Authority as required by section 16-19e shall review and approve all costs that are necessary and reasonable prior to the award of the project funding agreement with respect to an eligible drinking water project. The Public Utilities Regulatory Authority, where appropriate, shall include these costs in the recipient’s rate structure in accordance with section 16-19e.

(P.A. 86-420, S. 5, 12; P.A. 87-571, S. 5, 7; P.A. 89-377, S. 5, 8; June Sp. Sess. P.A. 90-1, S. 5, 6, 10; P.A. 92-201, S. 1, 2; P.A. 96-181, S. 114, 121; May Sp. Sess. P.A. 04-2, S. 69; P.A. 10-117, S. 38, 39; P.A. 11-80, S. 1.)

History: P.A. 87-571 added provisions re interim funding obligations; P.A. 89-377 added provisions concerning opinions of bond counsel, exempted obligations issued in order to meet abatement orders from limits in Sec. 7-374, added Subsec. (b) concerning hold harmless provisions and amended Subsec. (d) to provide that obligations may, as determined by the commissioner, rather than shall, be general obligations of the municipality and to add provisions concerning marketability; June Sp. Sess. P.A. 90-1 amended Subsecs. (a) and (c) to provide that the exemption from the debt limitation of Sec. 7-374 for projects under abatement orders will be allowed only when the municipality has satisfied the commissioner that it has a repayment plan for such debt; P.A. 92-201 amended Subsec. (d) to clarify the nature of the pledge of revenues and the lien of any such pledge and added Subsec. (e) concerning pledges of revenues; P.A. 96-181 added Subsec. (f) re review and approval of costs of a recipient which is not a municipality by the Commissioner of Public Health and the Department of Public Utility Control and made technical and conforming changes related to inclusion of the federal Safe Drinking Water Act, effective July 1, 1996; May Sp. Sess. P.A. 04-2 amended Subsec. (c) to provide that notes of a municipality under section shall not be subject to Sec. 7-264, amended Subsec. (d) to authorize the securing of obligations of municipalities under section by other funds derived from water or sewer systems and to add provision re pledges and agreements for the benefit or security of obligations under section, amended Subsec. (e) to qualify the provisions of law that are not applicable to the municipal powers under section, to authorize project loan and project grant agreements and to specify the provisions which such agreements may include, and made technical and conforming changes, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state, which was in existence on October 1, 2003, or created after October 1, 2003; P.A. 10-117 amended Subsecs. (c) and (d) by adding “or, if the project is an eligible drinking water project, by the Commissioner of Public Health” and amended Subsec. (f) by adding provisions re responsibilities of Commissioner of Public Health if project is an eligible drinking water project; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (f), effective July 1, 2011.



Section 22a-480 - Construction of provisions.

No provision of sections 22a-475 to 22a-483, inclusive, shall be construed or deemed to supersede or limit the authority granted the commissioner and the Commissioner of Public Health pursuant to this chapter.

(P.A. 86-420, S. 6, 12; P.A. 10-117, S. 40.)

History: P.A. 10-117 added “and the Commissioner of Public Health”.



Section 22a-481 - Projects with prior funding.

(a) Eligible water quality projects which have received advances for planning and design pursuant to subsection (b) of section 22a-439 or section 22a-443 shall be eligible for project grants and loans under this program. No interest shall be charged on a grant advance prior to the time it is converted to a project grant and loan.

(b) Contractual obligations of the state to municipalities for grant assistance commitments made prior to July 1, 1986, shall be funded pursuant to sections 22a-439 to 22a-443, inclusive.

(P.A. 86-420, S. 7, 12.)



Section 22a-482 - Regulations.

The Commissioner of Energy and Environmental Protection shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of sections 22a-475 to 22a-483, inclusive, except that the Commissioner of Public Health shall adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of sections 22a-475 to 22a-483, inclusive, pertaining to the drinking water accounts, as defined in subdivisions (7) and (8) of section 22a-475, and eligible drinking water projects. Pending the adoption of regulations concerning the drinking water accounts, as defined in subdivisions (7) and (8) of section 22a-475, the regulations in effect and applicable to the management and operation of the Clean Water Fund shall be utilized by the Commissioner of Public Health with the operation of the drinking water accounts, as defined in subdivisions (7) and (8) of said section 22a-475.

(P.A. 86-420, S. 8, 12; P.A. 96-181, S. 115, 121; P.A. 10-117, S. 41; P.A. 11-80, S. 1.)

History: P.A. 96-181 added Commissioner of Public Health and made regulations applicable to the operation of drinking water accounts, effective July 1, 1996; P.A. 10-117 added provision re responsibilities of Commissioner of Public Health re adoption of regulations pertaining to drinking water accounts and eligible drinking water projects and made conforming changes; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-483 - Bond issue for Clean Water Fund projects. General obligation bonds. Revenue bonds.

(a) For the purposes of sections 22a-475 to 22a-483, inclusive, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts, not exceeding in the aggregate one billion five hundred twelve million six hundred twenty-five thousand nine hundred seventy-six dollars, provided two hundred eighteen million dollars of said authorization shall be effective July 1, 2014.

(b) The proceeds of the sale of any bonds, state bond anticipation notes or state grant anticipation notes issued pursuant to sections 22a-475 to 22a-483, inclusive, shall be deposited in the Clean Water Fund and not less than fifty million dollars of such proceeds shall be deposited in the Long Island Sound clean-up account of said fund.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 22a-475 to 22a-483, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to sections 22a-475 to 22a-483, inclusive, may be general obligations of the state and in such case the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. Such general obligation bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such general obligation bonds. The state, acting by and through the State Bond Commission, is hereby authorized to issue from time to time general obligation bonds in such sums as is appropriate and necessary to meet the state’s matching requirement for eligibility pursuant to the federal Water Quality Act of 1987 or the federal Safe Drinking Water Act or other similar federal act, provided such sums shall not exceed the aggregate principal amounts of bonds authorized pursuant to subsection (a) of this section. Whenever such bonds are so authorized, the state’s obligations shall be issued on such terms and conditions as shall be determined and established by the Treasurer. Such bonds shall bear such rate of interest as the treasurer shall determine, by reference to such open market indices for obligations having similar terms and characteristics as the Treasurer shall determine relevant, in order to arrive at a taxable rate of interest on the obligations of the state issued and sold to the Clean Water Fund. The Treasurer shall deliver such bonds to the Clean Water Fund upon the receipt of evidence from the Environmental Protection Agency evidencing satisfaction by the state of its federal matching requirement pursuant to the federal Water Quality Act of 1987 or the federal Safe Drinking Water Act or other similar federal act.

(d) Notwithstanding the foregoing, nothing herein shall preclude the State Bond Commission from authorizing the issuance of revenue bonds, in principal amounts not exceeding in the aggregate three billion one hundred thirty-seven million five hundred eighty thousand dollars, provided three hundred thirty-one million nine hundred seventy thousand dollars of said authorization shall be effective July 1, 2014, that are not general obligations of the state of Connecticut to which the full faith and credit of the state of Connecticut are pledged for the payment of the principal and interest. Such revenue bonds shall mature at such time or times not exceeding thirty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such revenue bonds. The revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes authorized to be issued under sections 22a-475 to 22a-483, inclusive, shall be special obligations of the state and shall not be payable from nor charged upon any funds other than the revenues or other receipts, funds or moneys pledged therefor as provided in said sections 22a-475 to 22a-483, inclusive, including the repayment of municipal loan obligations; nor shall the state or any political subdivision thereof be subject to any liability thereon except to the extent of such pledged revenues or the receipts, funds or moneys pledged therefor as provided in said sections 22a-475 to 22a-483, inclusive. The issuance of revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes under the provisions of said sections 22a-475 to 22a-483, inclusive, shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. The revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof, except the property mortgaged or otherwise encumbered under the provisions and for the purposes of said sections 22a-475 to 22a-483, inclusive. The substance of such limitation shall be plainly stated on the face of each revenue bond, revenue state bond anticipation note and revenue state grant anticipation note issued pursuant to said sections 22a-475 to 22a-483, inclusive, shall not be subject to any statutory limitation on the indebtedness of the state and such revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to and to the extent of any such limitation. As part of the contract of the state with the owners of such revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes, all amounts necessary for the punctual payment of the debt service requirements with respect to such revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes shall be deemed appropriated, but only from the sources pledged pursuant to said sections 22a-475 to 22a-483, inclusive. The proceeds of such revenue bonds or notes may be deposited in the Clean Water Fund for use in accordance with the permitted uses of such fund. Any expense incurred in connection with the carrying out of the provisions of this section, including the costs of issuance of revenue bonds, revenue state bond anticipation notes and revenue state grant anticipation notes may be paid from the accrued interest and premiums or from any other proceeds of the sale of such revenue bonds, revenue state bond anticipation notes or revenue state grant anticipation notes and in the same manner as other obligations of the state. All provisions of subsections (g), (k), (l), (s) and (u) of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of said sections 22a-475 to 22a-483, inclusive, are hereby adopted and shall apply to all revenue bonds, state revenue bond anticipation notes and state revenue grant anticipation notes authorized by the State Bond Commission pursuant to said sections 22a-475 to 22a-483, inclusive. For the purposes of subsection (o) of section 3-20, “bond act” shall be construed to include said sections 22a-475 to 22a-483, inclusive.

(e) Any pledge made by the state pursuant to sections 22a-475 to 22a-483, inclusive, is a statutory pledge and shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the state shall be subject immediately to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded. Any pledge made by the state pursuant to sections 22a-475 to 22a-483, inclusive, to secure revenue bonds issued to finance eligible water quality projects shall secure only revenue bonds issued for such purpose and any such pledge made by the state to secure revenue bonds issued to finance eligible drinking water projects shall secure only revenue bonds issued for such purpose.

(f) Whenever the General Assembly has authorized the State Bond Commission to authorize bonds of the state for clean water projects and uses and has found that such projects and uses are for any of the purposes set forth in sections 22a-475 to 22a-483, inclusive, and whenever the State Bond Commission finds that the authorization of such bonds will be in the best interests of the state, the State Bond Commission shall authorize the issuance of such bonds from time to time in one or more series and in principal amounts not exceeding the aggregate amount authorized by the General Assembly.

(g) Whenever the state has a written commitment to receive a grant-in-aid or similar form of assistance with respect to a project or program for which the issuance of bonds has been authorized pursuant to sections 22a-475 to 22a-483, inclusive, the Treasurer may issue state grant anticipation notes in anticipation of the issuance of such a grant-in-aid or other assistance provided (1) the total amount of such notes shall not exceed the amount of the grant commitment which has not been paid to the state and (2) all grant payments with respect to such project or program received by the state, to the extent required, shall be applied promptly toward repayment of such temporary notes as the same shall become due and payable, or shall be deposited in trust for such purpose. Notes evidencing such borrowings shall be signed by the manual or facsimile signature of the Treasurer or his deputy. The principal of and interest on any state grant anticipation notes issued pursuant to this subsection may be repaid from the proceeds of renewals thereof, from grants-in-aid or other assistance pledged for the payment thereof, or from the proceeds of a credit facility including, but not limited to, a letter of credit or policy of bond insurance.

(h) Bonds, state bond anticipation notes and state grant anticipation notes issued pursuant to sections 22a-475 to 22a-483, inclusive, are hereby made securities in which public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds, state bond anticipation notes and state grant anticipation notes are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds, state bond anticipation notes, state grant anticipation notes or other obligations of the state is now or may hereafter be authorized by law.

(i) The proceedings under which bonds are authorized to be issued may, subject to the provisions of the general statutes, contain any or all of the following: (1) Provisions respecting custody of the proceeds from the sale of the bonds and any bond anticipation notes, including any requirements that such proceeds be held separate from or not be commingled with other funds of the state; (2) provisions for the investment and reinvestment of bond proceeds utilized to pay project costs and for the disposition of any excess bond proceeds or investment earnings thereon; (3) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, and of such other agreements entered into pursuant to section 3-20a; (4) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged therefor as provided in sections 22a-475 to 22a-483, inclusive; (5) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the State Bond Commission in such amounts as may be established by the State Bond Commission, and the regulation and disposition thereof, or the establishment of a reserve fund of the state into which may be deposited any moneys appropriated and made available by the state for such fund, any proceeds of the sale of bonds or notes, to the extent provided in the resolution of the state authorizing the issuance thereof, and any other moneys which may be made available to the state for the purpose of such fund from any source whatever and, in lieu of the deposit of any such moneys, evidence by the state of the satisfaction of a federal matching requirement on the part of the state pursuant to the federal Water Quality Act of 1987 or the federal Safe Drinking Water Act or other related federal act, as applicable, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the state; (6) covenants for the establishment of pledged revenue coverage requirements for the bonds and state bond anticipation notes; (7) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto as herein provided; (8) provisions regarding the rights and remedies available in case of a default to bondowners, noteowners or any trustee under any contract, loan agreement, document, instrument or trust indenture, including the right to appoint a trustee to represent their interests upon occurrence of an event of default, as defined in said proceedings, provided that if any bonds or state bond anticipation notes shall be secured by a trust indenture, the respective owners of such bonds or notes shall have no authority except as set forth in such trust indenture to appoint a separate trustee to represent them; (9) provisions for the payment of rebate amounts; and (10) provisions or covenants of like or different character from the foregoing which are consistent with sections 22a-475 to 22a-483, inclusive, and which the State Bond Commission determines in such proceedings are necessary, convenient or desirable in order to better secure the bonds or state bond anticipation notes, or will tend to make the bonds or state bond anticipation notes more marketable, and which are in the best interests of the state. Any provision which may be included in proceedings authorizing the issuance of bonds hereunder may be included in an indenture of trust duly approved in accordance with sections 22a-475 to 22a-483, inclusive, which secures the bonds and any notes issued in anticipation thereof, and in such case the provisions of such indenture shall be deemed to be a part of such proceedings as though they were expressly included therein.

(j) Whether or not any bonds, state bond anticipation notes or state grant anticipation notes issued pursuant to sections 22a-475 to 22a-483, inclusive, are of such form and character as to be negotiable instruments under the terms of title 42a, such bonds, state bond anticipation notes and state grant anticipation notes are hereby made negotiable instruments within the meaning of and for all purposes of title 42a, subject only to the provisions of such bonds, state bond anticipation notes and state grant anticipation notes for registration.

(k) The state covenants with the purchasers and all subsequent owners and transferees of bonds, state bond anticipation notes and state grant anticipation notes issued by the state pursuant to sections 22a-475 to 22a-483, inclusive, in consideration of the acceptance of and payment for the bonds, state bond anticipation notes and state grant anticipation notes, that such bonds, state bond anticipation notes and state grant anticipation notes shall be free at all times from taxes levied by any municipality or political subdivision or special district having taxing powers of the state and the principal and interest of any bonds, state bond anticipation notes and grant anticipation notes issued under the provisions of sections 22a-475 to 22a-483, inclusive, their transfer and the income therefrom, including revenues derived from the sale thereof, shall at all times be free from taxation of every kind by the state of Connecticut or under its authority, except for estate or succession taxes. The Treasurer is authorized to include this covenant of the state in any agreement with the owner of any such bonds, state bond anticipation notes or state grant anticipation notes.

(l) Pending the use and application of any bond proceeds, such proceeds may be invested by, or at the direction of the State Treasurer, in obligations listed in section 3-20 or in investment agreements rated within the top rating categories of any nationally recognized rating service or in investment agreements secured by obligations, of or guaranteed by, the United States or agencies or instrumentalities of the United States.

(m) Any revenue bonds issued under the provisions of sections 22a-475 to 22a-483, inclusive, and at any time outstanding may, at any time and from time to time, be refunded by the state by the issuance of its revenue refunding bonds in such amounts as the State Bond Commission may deem necessary, but not to exceed an amount sufficient to refund the principal of the revenue bonds to be so refunded, to pay any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith and to pay costs and expenses which the Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of refunding bonds. Any such refunding may be effected whether the revenue bonds to be refunded shall have matured or shall thereafter mature. All revenue refunding bonds issued hereunder shall be payable solely from the revenues or other receipts, funds or moneys out of which the revenue bonds to be refunded thereby are payable and shall be subject to and may be secured in accordance with the provisions of this section.

(n) The Treasurer shall have power, out of any funds available therefor, to purchase revenue bonds, state revenue bond anticipation notes and state revenue grant anticipation notes of the state issued pursuant to sections 22a-475 to 22a-483, inclusive. The Treasurer may hold, pledge, cancel or resell such bonds or notes, subject to and in accordance with agreements with bondholders or noteholders, as applicable.

(P.A. 86-420, S. 9, 12; P.A. 87-405, S. 22, 26; 87-571, S. 6, 7; P.A. 88-343, S. 14, 32; P.A. 89-331, S. 21, 30; 89-377, S. 6, 8; P.A. 90-297, S. 14, 24; June Sp. Sess. P.A. 90-1, S. 7, 10; June Sp. Sess. P.A. 91-4, S. 16, 17, 25; P.A. 92-113, S. 1, 2; May Sp. Sess. P.A. 92-7, S. 17, 18, 36; June Sp. Sess. P.A. 93-1, S. 12, 13, 36, 45; May Sp. Sess. P.A. 94-2, S. 10, 11, 203; P.A. 95-272, S. 11, 12, 29; P.A. 96-181, S. 116–118, 121; June 5 Sp. Sess. P.A. 97-1, S. 15, 16, 20; P.A. 98-124, S. 9, 12; 98-259, S. 11, 17; P.A. 99-241, S. 14, 15, 66; June Sp. Sess. P.A. 01-7, S. 6, 7, 28; May 9 Sp. Sess. P.A. 02-5, S. 12; May Sp. Sess. P.A. 04-1, S. 8; May Sp. Sess. P.A. 04-2, S. 58; June Sp. Sess. P.A. 05-5, S. 10, 11; June Sp. Sess. P.A. 07-7, S. 50, 51; Sept. Sp. Sess. P.A. 09-2, S. 5, 6; P.A. 10-44, S. 25, 35; P.A. 11-57, S. 72, 73; P.A. 13-239, S. 65, 66.)

History: P.A. 87-405 increased the bond authorization from $40,000,000 to $80,000,000; P.A. 87-571 added Subsec. (d) regarding issuance of bonds that are not general obligations of the state; P.A. 88-343 increased the bond authorization to $120,000,000; P.A. 89-331 increased the bond authorization to $220,000,000 and provided that $25,000,000 of the proceeds be deposited in the Long Island Sound account; P.A. 89-377 would have changed aggregate total in Subsec. (a) from $120,000,000 to $145,000,000 but for precedence of P.A. 89-331, reiterated provision of P.A. 89-331 re addition of $25,000,000 to the Long Island Sound clean-up account, provided that the obligations may, rather than shall, be general obligations of the state and added Subdivs. (e) to (l), inclusive; P.A. 90-297 amended Subsec. (a) to increase the bond authorization from $220,000,000 to $345,000,000, amended Subsec. (b) to increase the minimum deposit in the clean water fund from $25,000,000 to $50,000,000, amended Subsec. (c) to require that requests for authorizations be signed by the secretary of the office of policy and management rather than by the commissioner of environmental protection and amended Subsec. (d) to limit revenue bonds to principal amounts not exceeding in the aggregate $100,000,000; June Sp. Sess. 90-1 amended Subsec. (c) to include provisions regarding the issuance of general obligation bonds to meet the matching requirements of federal law and to be delivered to the clean water fund, amended Subsec. (d) to clarify the status and method of issuance of revenue bonds, amended Subsec. (h) to remove credit unions, building and loan associations and investment companies from the list of possible investors, amended Subsec. (i)(3) to clarify the extent to which and manner in which reserve funds could be used, amended Subsec. (k) to reword the provisions concerning state tax exemption and added Subsec. (m), concerning revenue refunding bonds, and Subsec. (n), concerning repurchase of revenue obligations; June Sp. Sess. P.A. 91-4, in Subsec. (a), increased the bond authorization from $345,000,000 to $395,000,000 and in Subsec. (d), increased the bond authorization from $100,000,000 to $300,000,000; P.A. 92-113 amended Subsec. (c) to provide that the rate determined by the treasurer shall be a taxable, rather than tax-exempt, rate; May Sp. Sess. P.A. 92-7 amended Subsec. (a) to increase the bond authorization from $395,000,000 to $425,000,000 and amended Subsec. (d) to increase the bond authorization from $300,000,000 to $330,000,000; June Sp. Sess. P.A. 93-1 amended Subsec. (a) to increase bond authorization to $558,870,000, provided $75,020,000 of said authorization shall be effective July 1, 1994, amended Subsec. (d) to increase bond authorization from $320,000,000 to $475,400,000, provided $51,600,000 of said authorization shall be effective July 1, 1994, and further amended Subsec. (c) to move provision re bond maturity and amended Subsec. (d) to provide that bonds shall mature not more than 30 years from their dates and that expenses of carrying out provisions may be paid from accrued interest and premiums or other sale proceeds, effective July 1, 1993; May Sp. Sess. P.A. 94-2 in Subsec. (a) decreased bond authorization from $558,870,000 to $536,270,000 and in Subsec. (d) decreased bond authorization from $475,400,000 to $466,900,000, effective July 1, 1994; P.A. 95-272 amended Subsec. (a) to increase authorization amount from $536,270,000 to $576,330,000, effective July 1, 1995, provided $23,580,000 shall be effective July 1, 1996, and amended Subsec. (d) to increase authorization amount from $466,900,000 to $633,300,000, effective July 1, 1995, provided $41,000,000 shall be effective July 1, 1996; P.A. 96-181 amended Subsec. (c) and (i) to add federal Safe Drinking Water Act or similar federal act, and amended Subsec. (e) to add provision re securing revenue bonds issued to finance eligible drinking water projects, effective July 1, 1996; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (a) to increase bond authorization from $576,330,000 to $635,330,000 provided $14,000,000 of that authorization is effective July 1, 1998, and amended Subsec. (d) to increase bond authorization from $633,300,000 to $867,900,000 provided $83,300,000 of that authorization is effective July 1, 1998, effective July 31, 1997; P.A. 98-124 amended Subsec. (i)(3) to add agreements entered into pursuant to Sec. 3-20a, effective May 27, 1998; P.A. 98-259 amended Subsec. (a) to decrease authorization from $635,330,000 to $621,330,000 and deleted proviso re use of $14,000,000, effective July 1, 1998; P.A. 99-241 amended Subsec. (a) to increase authorization from $621,330,000 to $717,830,000, effective July 1, 1999, provided $53,100,000 is effective July 1, 2000 and amended Subsec. (d) to increase authorization from $867,900,000 to $999,400,000, effective July 1, 1999, provided $66,900,000 is effective July 1, 2000; June Sp. Sess. P.A. 01-7 amended Subsec. (a) to increase authorization from $717,830,000 to $797,830,000 provided $40,000,000 is effective July 1, 2002, and amended Subsec. (d) to increase authorization from $999,400,000 to $1,238,400,000 provided $158,000,000 is effective July 1, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a) to increase authorization from $797,830,000 to $801,030,000 and to provide that $60,000,000 of said authorization shall be effective July 1, 2003, effective July 1, 2002; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to reduce aggregate authorization to $741,030,000 and deleted provision re funds authorized in 2003, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (e) to provide that pledges made by the state under Secs. 22a-475 to 22a-483, inclusive, are statutory and not subject to the Uniform Commercial Code, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state, which was in existence on October 1, 2003, or created after October 1, 2003; June Sp. Sess. P.A. 05-5 amended Subsec. (a) to increase the aggregate authorization from $741,030,000 to $781,030,000, of which $20,000,000 is effective July 1, 2006, and amended Subsec. (d) to increase the aggregate authorization from $1,238,400,000 to $1,338,400,000, of which $100,000,000 is effective July 1, 2006, effective July 1, 2005; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing aggregate authorization from $781,030,000 to $961,030,000, of which $90,000,000 is effective July 1, 2008, and amended Subsec. (d) by increasing aggregate authorization from $1,338,400,000 to $1,753,400,000, of which $180,000,000 is effective July 1, 2008, effective November 2, 2007; Sept. Sp. Sess. P.A. 09-2 amended Subsec. (a) by increasing aggregate authorization from $961,030,000 to $1,066,030,000, of which $40,000,000 is effective July 1, 2010, and amended Subsec. (d) by increasing aggregate authorization from $1,753,400,000 to $1,913,400,000, of which $80,000,000 is effective July 1, 2010, effective September 25, 2009; P.A. 10-44 amended Subsec. (a) by decreasing aggregate authorization from $1,066,030,000 to $1,041,025,976 and by deleting provision re authorization amount effective on July 1, 2010, and amended Subsec. (d) by increasing aggregate authorization from $1,913,400,000 to $1,953,400,000, of which $120,000,000 is effective July 1, 2010, effective July 1, 2010; P.A. 11-57 amended Subsec. (a) to increase authorization from $1,041,025,976 to $1,227,625,976, of which $94,000,000 is effective July 1, 2012, and amended Subsec. (d) to increase authorization from $1,953,400,000 to $2,425,180,000, of which $238,360,000 is effective July 1, 2012, effective July 1, 2011; P.A. 13-239 amended Subsec. (a) to increase aggregate authorization from $1,227,625,976 to $1,512,625,976, of which $218,000,000 is effective July 1, 2014, and amended Subsec. (d) to increase aggregate authorization from $2,425,180,000 to $3,137,580,000, of which $331,970,000 is effective July 1, 2014, effective July 1, 2013.



Section 22a-484 - Evaluation of improvements to secondary clarifier operations.

Section 22a-484 is repealed, effective October 1, 2002.

(P.A. 90-301, S. 5, 8; S.A. 02-12, S. 1.)



Section 22a-485 - Plan required for maintenance of oxygen levels in Long Island Sound.

The Commissioner of Energy and Environmental Protection shall prepare a plan to achieve the interim goal for minimum dissolved oxygen in Long Island Sound as provided for in the comprehensive conservation and management plan for the sound. Such plan shall provide for the achievement of such goal within twenty years and shall prioritize actions necessary to achieve such goal. Such plan shall list necessary sewerage system improvement projects in this state, the time frames for completion of such projects and their cost over the twenty-year period. The commissioner shall submit to the General Assembly on or before February 7, 1996, a preliminary list of such projects, along with their cost and any amount to be disbursed from the Clean Water Fund for such projects.

(P.A. 95-329, S. 30, 31; P.A. 11-80, S. 1.)

History: P.A. 95-329, S. 30 effective July 13, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-497 - Municipal stormwater authority pilot program. Priority municipalities. Application. Selection criteria. Grants.

(a) Not later than September 1, 2007, the Commissioner of Energy and Environmental Protection shall establish a municipal stormwater authority pilot program to provide grants to not more than four municipalities that border Long Island Sound to enable such municipalities to establish stormwater authorities. Municipalities satisfying the following criteria shall be given priority to participate in the pilot program: A municipality that has a population of more than eighteen thousand and less than eighteen thousand five hundred; a municipality that has a population of more than twenty-six thousand and less than twenty-six thousand five hundred; a municipality that has a population of more than eighty-four thousand and less than eighty-four thousand five hundred; and one municipality that has a population of more than one hundred twenty-five thousand and less than one hundred twenty-five thousand five hundred. For the purposes of this section, “population” means the number of people according to the most recent version of the Connecticut Register and Manual.

(b) In order to be considered for such a grant, each eligible municipality shall submit a grant application on forms prescribed by the commissioner not later than September 15, 2007. The commissioner may reject any grant application that the commissioner determines to be incomplete. The municipality that submitted such rejected application shall be given not more than fifteen days to correct the defects in such application. In the event that a municipality given priority in accordance with subsection (a) of this section is unable to correct such defects to the commissioner’s satisfaction, the commissioner shall consider such municipality a nonpriority municipality, as described in subsection (c) of this section. Any municipality that fails to submit a timely application for the grant shall be deemed to have waived such municipality’s right to apply for the grant.

(c) In the event that one or more of the municipalities given priority in accordance with subsection (a) of this section waives its right to participate in such pilot program, any municipality required to comply with the requirements of a permit issued pursuant to section 22a-430 or 22a-430b for the discharge of stormwater from, or associated with, a separate storm sewer system owned or operated by such municipality may apply to the commissioner to participate in the pilot program in accordance with procedures prescribed by the commissioner. Timely applications for such grants will be reviewed in the order in which they were received to determine if such municipality meets the selection criteria for nonpriority municipalities. Such selection criteria shall include, but not be limited to: (1) The proximity of the municipality to Long Island Sound or other major river or water body, and (2) whether the inclusion of such municipality will result, in the aggregate of all participating municipalities, in a diverse representation of urban and suburban areas. For the purpose of this section, “separate storm sewer system” means a conveyance for stormwater, including, but not limited to, roads with drainage systems, streets, catch basins, curbs, gutters, ditches, man-made channels or storm drains that discharge into the waters of the state.

(d) Each municipality selected by the commissioner to participate in such pilot program shall submit a stormwater management program for the commissioner’s approval. Such program shall include an estimate of the operational and capital expenses and income required to financially support implementation of the plan over a five-year period, and other such elements as the commissioner may prescribe in accordance with the purposes specified in section 22a-498.

(e) Notwithstanding the provisions of sections 22a-475 to 22a-483, inclusive, the Commissioner of Energy and Environmental Protection may provide grants that in the aggregate do not exceed one million dollars, from any account in the Clean Water Fund established under section 22a-477, to the extent that bond funds are available, to municipalities participating in the pilot program established pursuant to sections 22a-497 to 22a-499, inclusive, for reimbursement of not more than eighty per cent of the costs incurred by such municipalities related to the planning, engineering and legal costs associated with the establishment of an approved stormwater authority and the development of a stormwater program pursuant to sections 22a-497 to 22a-499, inclusive. Any costs associated with the application for participation in the pilot program shall not be eligible for reimbursement. The commissioner shall be reimbursed from the Clean Water Fund for the reasonable costs of administering such grant program.

(P.A. 07-154, S. 1; P.A. 11-80, S. 1.)

History: P.A. 07-154 effective June 25, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (e), effective July 1, 2011.



Section 22a-498 - Creation of stormwater authority. Members. Purposes. Powers.

(a) Any municipality selected by the commissioner to participate in the pilot program established pursuant to section 22a-497 may, by ordinance adopted by its legislative body, designate any existing board or commission or establish a new board or commission as the stormwater authority for such municipality. If a new board or commission is created, such municipality shall, by ordinance, determine the number of members thereof, their compensation, if any, whether such members shall be elected or appointed, the method of their appointment, if appointed, and removal and their terms of office, which shall be so arranged that not more than one-half of such terms shall expire within any one year.

(b) The purposes of the stormwater authority shall be to: (1) Develop a stormwater management program, including, but not limited to, (A) a program for construction and post-construction site stormwater runoff control, including control detention and prevention of stormwater runoff from development sites; or (B) a program for control and abatement of stormwater pollution from existing land uses, and the detection and elimination of connections to the stormwater system that threaten the public health, welfare or the environment; (2) provide public education and outreach in the municipality relating to stormwater management activities and to establish procedures for public participation; (3) provide for the administration of the stormwater management program; (4) establish geographic boundaries of the stormwater authority district; and (5) recommend to the legislative body of the municipality in which such district is located the imposition of a levy upon the taxable interests in real property within such district, the revenues from which may be used in carrying out any of the powers of such district. In accomplishing the purposes of this section, the stormwater authority may plan, layout, acquire, construct, reconstruct, repair, maintain, supervise and manage stormwater control systems.

(c) Any stormwater authority created by a municipality pursuant to subsection (a) of this section may levy fees from property owners of the municipality for the purposes described in subsection (b) of this section. In establishing fees for any property in its district, the stormwater authority may consider criteria, including, but not limited to, the following: The area of the property containing impervious surfaces from which stormwater runoff is generated, land use types that result in higher concentrations of stormwater pollution and the grand list valuation of the property. The stormwater authority may reduce or defer such fees for land classified as, or consisting of, farm, forest or open space land.

(d) The authority may adopt municipal regulations to implement the stormwater management program.

(e) The authority may, subject to the commissioner’s approval, enter into contracts with any municipal or regional entity to accomplish the purposes of this section.

(P.A. 07-154, S. 2.)

History: P.A. 07-154 effective June 25, 2007.



Section 22a-498a - Municipal stormwater authority located in a distressed municipality. Powers.

A municipal stormwater authority created pursuant to section 22a-498 and located in a distressed municipality, as defined in subsection (b) of section 32-9p, having a population of not more than twenty-eight thousand shall constitute a body politic and corporate and the ordinance establishing such authority may confer upon such authority the following powers: (1) To sue and be sued; (2) to acquire, hold and convey any estate, real or personal; (3) to contract; (4) to borrow money, including by the issuance of bonds, provided the issuance of such bonds is approved by the legislative body of the municipality in which such authority district is located; (5) to recommend to the legislative body of such municipality the imposition of a levy upon the taxable interests in real property within such authority district, the revenues from which may be used in carrying out any of the powers of such authority; (6) to deposit and expend funds; and (7) to enter property to make surveys, soundings, borings and examinations to accomplish the purposes of section 22a-498.

(P.A. 13-222, S. 1.)



Section 22a-498b - Delinquent charges due to municipal stormwater authority. Liens.

Any charge due to a municipal stormwater authority and not paid within thirty days of the due date shall thereupon be delinquent and shall bear interest from the due date at the rate charged by the municipality’s tax collector for delinquent property taxes. Any such unpaid charge shall constitute a lien upon the real estate against which such charge was levied from the date it became delinquent. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens.

(P.A. 13-222, S. 2.)



Section 22a-499 - Joint report re pilot program.

On or before February 11, 2008, the municipalities participating in the pilot program established in section 22a-497 shall submit a joint report in accordance with the provisions of section 11-4a to the joint standing committee of the General Assembly having cognizance of matters relating to the environment on the status of the pilot program. Such report shall include, but not be limited to: (1) The municipalities’ recommendation on whether further legislation is necessary to grant stormwater authorities the additional powers to issue bonds, notes or other evidences of debt, (2) a map showing the geographic boundaries of the stormwater authority district, (3) information concerning the purpose and amount of any assessments recommended to fund the municipal stormwater authority, and (4) any other information that the commissioner requests pursuant to the grant agreement entered into between the commissioner and the municipality in accordance with section 22a-498.

(P.A. 07-154, S. 3; June Sp. Sess. P.A. 07-5, S. 37.)

History: P.A. 07-154 effective September 1, 2007; June Sp. Sess. P.A. 07-5 made technical changes, effective September 1, 2007.



Section 22a-499a - Water pollution control authority located in a distressed municipality. Levy re stormwater control systems.

Notwithstanding any provision of the general statutes, the ordinance establishing a water pollution control authority created pursuant to section 7-246 and located in a distressed municipality, as defined in subsection (b) of section 32-9p, having a population of not less than one hundred forty thousand, may confer upon such authority the power to recommend to the municipality’s legislative body a levy on taxable real property within the area of such authority for the planning, laying out, acquisition, construction, reconstruction, repair, maintenance, supervision and management of stormwater control systems. In imposing any such levy, such municipality may consider (1) the amount of impervious surfaces generating stormwater runoff, (2) land use types that result in higher concentrations of stormwater pollution, and (3) the property’s grand list valuation.

(P.A. 13-247, S. 85.)



Section 22a-499b - Delinquent charges due to water pollution control authority located in a distressed municipality. Liens.

Any charge due to a water pollution control authority, as described in section 22a-499a, and not paid within thirty days of the due date shall thereupon be delinquent and shall bear interest from the due date at the rate charged by the municipality’s tax collector for delinquent property taxes. Any such unpaid charge shall constitute a lien upon the real estate against which such charge was levied from the date it became delinquent. Each such lien may be continued, recorded and released in the manner provided by the general statutes for continuing, recording and releasing property tax liens.

(P.A. 13-247, S. 86.)



Section 22a-500 - Regional water pollution control authorities: Definitions. Authorization. Directors. Membership. Termination.

(a) As used in sections 22a-500 to 22a-519, inclusive, the following words and terms shall have the following meanings unless the context clearly indicates another meaning or intent:

(1) “Authority” means a regional water pollution authority created under the provisions of this section or any entity which is a successor of an authority;

(2) “Bonds” means any bonds, notes and other obligations issued by an authority pursuant to the provisions of section 22a-507 and any bonds issued to refund such bonds;

(3) “Cost” or “costs” as applied to any system means the cost of acquisition or construction, the cost of any subsequent additions or expansion of a wastewater system, the cost of the acquisition of all land and interests in land including rights-of-way, easements and other property rights acquired by the authority for such construction, addition or expansion, the cost of demolition or removal of any building or structure on land so acquired, including the cost of acquiring any lands to which such building or structures may be moved, the cost of dredging and filling underwater areas, all equipment, financing, insurance, interest, administrative and operating costs incurred prior to and during such construction of any addition or expansion, and, if deemed advisable by the authority, for a period not exceeding one year after completion of such construction, addition or expansion, any survey, engineering, architectural, legal, administrative, operating, research, development, operating capital and other such costs or expenses of the authority as may be necessary or incidental to the construction of the wastewater system and any component of any wastewater system, and of such subsequent addition or expansion, and the cost of financing such construction, addition or expansion and placing the project and such additions or expansion in operation;

(4) “Constituent municipality” means one of two or more municipalities which have adopted the provisions of this section and sections 22a-501 to 22a-519, inclusive, and which have created an authority by concurrent ordinances of their legislative bodies;

(5) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough;

(6) “Sewage” shall be as defined in section 22a-423; and

(7) “Wastewater system” means any device, equipment, appurtenance, plant facility and method for receiving, collecting, transporting, reducing, treating, reclaiming, disposing, separating or discharging sewage, or the residue from the treatment of sewage, including any component of any of the foregoing, which the authority is authorized to acquire, plan, design, construct, manage, operate, maintain and finance under the provisions of this section and sections 22a-501 to 22a-519, inclusive, and which the authority may establish as its wastewater system pursuant to the provisions of this section and sections 22a-501 to 22a-519, inclusive, including any interest in real estate and improvements thereto and the extension or provision of utilities and other appurtenant facilities and projects deemed necessary or desirable by the authority for the purpose of establishing and operating wastewater management and water pollution control services.

(b) Notwithstanding the provisions of any special act or municipal charter, any two or more municipalities may, by concurrent ordinances of their legislative bodies, adopt and exercise the powers granted to a municipality by the provisions of this section and sections 22a-501 to 22a-519, inclusive, and designate any existing board, commission or agency, or create a new board, commission, agency or regional authority to be designated, as its regional authority and thereupon be a constituent municipality of such authority. Such ordinance shall contain a brief statement of the purpose of the authority and shall set forth the article or incorporation of the authority as follows: (1) The name of the authority and address of its principal office; (2) a statement that the authority is created an authority under this section; and (3) the names, addresses and terms of office of the first directors of the authority.

(c) The constituent municipalities of any authority shall, by concurrent ordinances, determine the number of directors thereof, the number of votes to be cast by each director, the method of determining the directors’ compensation, if any, the method of their appointment and removal and their terms of office, which shall be so arranged that not more than one-half of such terms shall expire within any one year. The constituent municipalities shall prepare and submit a preliminary plan of operation for an authority which they propose to form to the Commissioner of Energy and Environmental Protection and the State Treasurer for their review and approval in accordance with this section. Each plan of operation shall include the procedure by which bonds of such authority shall be approved. The Commissioner of Energy and Environmental Protection shall review and may approve any preliminary plan of operation, after consultation with the Secretary of the Office of Policy and Management, if he finds that such plan of operations is in furtherance of the environmental protection laws of the state. The State Treasurer shall review and may approve any preliminary plan of operation if he finds a wastewater system undertaken by an authority operating under such plan of operation is eligible to apply for financing under sections 22a-477 to 22a-483, inclusive. Upon the adoption of such ordinances by the legislative bodies of each constituent municipality designating or creating an authority under this section, and the approval of a preliminary plan of operation for such authority by the Commissioner of Energy and Environmental Protection and the State Treasurer, the authority created thereby shall constitute a public body politic and corporate of the state, and a political subdivision of the state established and created for the performance of an essential public and governmental function. Any rejection of a preliminary plan of operation shall not preclude the submission of a revised plan. The approval of the preliminary plan of operation by the Commissioner of Energy and Environmental Protection and the Treasurer in accordance with this section shall constitute conclusive evidence of the state’s approval of the creation of an authority under this section. An authority shall not change the procedure for approving the issuance of its bonds as prescribed by its plan of operations without the approval of each constituent municipality, the Commissioner of Energy and Environmental Protection and the State Treasurer.

(d) By ordinance of its legislative body, or by such other body as permitted by section 7-157, any municipality may become a member of an authority upon such terms and conditions as the authority may determine and thereupon be a constituent municipality of such authority.

(e) Any constituent municipality may elect to withdraw from such authority by the adoption of an ordinance by its legislative body or such other authority as permitted by section 7-157. Such withdrawal shall be effective only after compliance with the terms and conditions contained in any contracts between such constituent municipality and the authority or the holders of any bonds of the authority. No such withdrawal shall relieve such constituent municipality of any liability, responsibility or obligation incurred by it as a member of the authority or as a user of any of its wastewater system.

(f) Any authority and its corporate existence shall continue until terminated by law or the withdrawal of one of the last two constituent municipalities of such authority, provided no such law shall take effect as long as the authority shall have bonds, notes or other obligations outstanding unless adequate provision has been made for the payment or satisfaction of such obligations. Upon termination of the existence of the authority, all of the rights and properties of the authority then remaining shall pass to and vest in the constituent municipality in which it is located unless otherwise provided in an agreement of the authority and except as otherwise may be specified in such law.

(P.A. 95-329, S. 10, 31; P.A. 06-196, S. 262; P.A. 07-217, S. 117; P.A. 11-80, S. 1.)

History: P.A. 95-329, S. 10 effective July 13, 1995; P.A. 06-196 made technical changes in Subsec. (f), effective June 7, 2006; P.A. 07-217 made a technical change in Subsec. (a)(2), effective July 12, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.



Section 22a-501 - Regional water pollution control authorities: Powers.

(a) An authority created pursuant to section 22a-500 may:

(1) Make and revise bylaws and rules governing the administration of its property and the conduct of its affairs and may revise its plan of operation to better fulfill the purposes of sections 22a-500 to 22a-519, inclusive. A copy of all bylaws, and amendments thereto, duly certified, shall be filed in the offices of the clerks of the constituent municipalities and with the Secretary of the State. Any revision of the bylaws of an authority shall be initiated by the adoption of a resolution by a two-thirds vote of the entire board of directors of such authority and such resolution shall contain the complete draft of such revision;

(2) Establish offices where necessary in any constituent municipality or the region;

(3) Employ a staff and fix their duties, compensation and benefits;

(4) Have a seal;

(5) Contract and be contracted with, sue and be sued and institute, prosecute, maintain and defend any action or proceeding in any court or before any agency or tribunal of competent jurisdiction;

(6) Retain by contract or employ legal counsel, accountants, engineers, private consultants and other professional advisers;

(7) Conduct such hearings, examinations and investigations as may be necessary or convenient to the conduct of its operations and the fulfillment of its responsibilities;

(8) Obtain access to public records and apply for the process of subpoena if necessary to produce books, papers, records and other data;

(9) Establish and impose fees, rates, charges and penalties and levy assessments on property benefited by the wastewater system of such authority, including municipal users and property owned by any municipality, including without limitation a constituent municipality, in accordance with sections 22a-500 to 22a-519, inclusive, for the services it performs and waive, suspend, reduce or otherwise modify such fees, rates, charges, penalties or assessments provided each such fee, rate, charge, penalty or assessment shall apply uniformly to all users and benefited properties within the constituent municipalities with respect to a given type or category of wastewater, in accordance with criteria established by the authority, and further provided no change may be made in user fees without at least sixty days prior notice to the users affected thereby;

(10) Purchase, lease or otherwise acquire the right to use such real and personal property and any interest in such property as it may deem necessary or convenient;

(11) Appoint such advisory councils as it may deem advisable to benefit the people of a constituent municipality within the region of the authority or the region generally;

(12) Own, manage and use real property or any interest therein;

(13) Determine the location and character of any wastewater system to be developed under the provisions of sections 22a-500 to 22a-519, inclusive, subject to applicable statutes and regulations, and establish a wastewater treatment and disposal system;

(14) Purchase, receive by gift or otherwise, lease, exchange or otherwise acquire and construct, reconstruct, improve, maintain, equip and furnish any wastewater system as required by the Commissioner of Energy and Environmental Protection or this chapter;

(15) Sell or lease to any person all or any portion of a wastewater system of the authority whenever, in the opinion of the authority, such action is deemed to be in furtherance of the purposes of sections 22a-500 to 22a-519, inclusive;

(16) Mortgage or otherwise encumber all or any portion of the authority whenever, in the opinion of the authority, such action is deemed to be in furtherance of the purposes of sections 22a-500 to 22a-519, inclusive;

(17) Grant options to purchase, or to renew a lease for, any wastewater system of the authority on such terms as the authority may determine to be reasonable;

(18) Acquire, by purchase, gift, transfer or by condemnation for public purposes, and manage and operate, hold and dispose of real property and, subject to agreements with lessors or lessees, develop or alter such property by making improvements and betterments with the purpose of enhancing the value and usefulness of such property;

(19) Make plans, surveys, studies and investigations necessary or desirable in conformity with the state plan and the plan of operation of such authority;

(20) Design or provide for the design of any wastewater system of the authority, including design for the alteration, reconstruction, improvement, enlargement or extension of any existing wastewater system acquired by such authority;

(21) Construct, erect, build, acquire, alter, reconstruct, improve, enlarge or extend any wastewater system of the authority including provision for the inspection and supervision thereof and the engineering, architectural, legal, fiscal and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures and any other actions incidental thereto;

(22) Open the ground in any public street or way or public grounds for the purpose of laying, installing, maintaining or replacing pipes and conduits provided the grounds shall be restored to their previous conditions upon the completion of such work;

(23) Own, operate and maintain the wastewater systems of the authority and make provision for their management;

(24) Enter upon lands and waters, as may be necessary, to make surveys, soundings, borings and examinations in order to accomplish the purposes of sections 22a-500 to 22a-519, inclusive;

(25) Contract with municipalities, municipal, state and regional authorities, and state and federal agencies to provide waste management and water pollution control services in accordance with the provisions of sections 22a-500 to 22a-519, inclusive, and to plan, design, construct, manage, operate and maintain facilities on their behalf;

(26) Design and construct improvements or alterations on properties which it owns or which it operates by contract on behalf of other municipal or regional authority, state agency or municipality, including without limitation any constituent municipality, and restore sewers to beneficial public or private use;

(27) Contract for architectural, engineering and design, and construction supervision, wastewater system management and facility management services, and for such other professional or technical services as may require either the prequalification of a contractor or the submission by any individual, firm or consortium or association of individuals or firms of a proposal in response to an official request for proposal or similar written communication of such authority, deemed necessary, desirable or convenient in carrying out the purposes of such authority;

(28) Contract for the construction, operation or management of wastewater systems of the authority with private persons or firms, or consortia of such persons or firms, pursuant to applicable provisions of sections 22a-500 to 22a-519, inclusive, the requirements of applicable regulations and the state plan and in accordance with such specifications, terms and conditions as the authority may deem necessary or advisable;

(29) Accept gifts, grants or loans of funds, property or service from any source, public or private, and comply, subject to the provisions of sections 22a-500 to 22a-519, inclusive, with the terms and conditions thereof;

(30) Receive funds from the sale of the authority’s bonds and of its real and personal properties;

(31) Contract for and receive revenues in the form of rents, fees and charges paid by units or agencies of any municipality, including without limitation any constituent municipality, by the state and by any private person or entity, to compensate the authority for the use of its facilities or the performance of its services;

(32) Accept from the state and any federal agency any loan or grant for use in carrying out its purposes and enter into agreements with such agency respecting any such loan or grant;

(33) Make a loan of the proceeds of its bonds, notes or other funds to any private person or entity, any municipality, including without limitation any constituent municipality, any municipal authority, any state agency or authority or any regional authority for the planning, design, acquisition, construction, reconstruction, improvement, equipping and furnishing of a wastewater system of the authority, which loans may be secured by loan agreements, contracts or any other instruments or agreements containing such terms and conditions as the authority shall determine necessary or desirable, including provisions for the establishment and maintenance of reserve funds, and for the construction, use, operation and maintenance and the payment of operating and other costs of a wastewater system. In connection with the making of any such loan, an authority may purchase, acquire and take assignments of any note or bond of any municipality, including without limitation any constituent municipality, any municipal, state or regional authority and any private entity or person and may receive other forms of security and evidence of indebtedness, and in furtherance of the purposes of sections 22a-500 to 22a-519, inclusive, and in order to assure the payment of the principal of and interest on such loans, and in order to assure the payment of the principal of and interest on bonds of the authority issued to provide funding for such loans, may attach, seize, purchase, acquire, accept or take title to any wastewater system, and may sell, lease or rent any wastewater system for a use specified in sections 22a-500 to 22a-519, inclusive;

(34) Indemnify and hold harmless any person in connection with the financing of a wastewater system;

(35) In connection with the sale, purchase, receipt, lease, exchange, other disposition, acquisition, improvement or expansion of a wastewater system of the authority or of real property, indemnify and hold harmless any person or entity including, without limitation, indemnification against taxation by the federal and state governments respecting any state or local property taxes and any realization of tax benefits or incentives associated with ownership of a wastewater system or of real property; and

(36) Otherwise do all things necessary for the performance of its duties, the fulfillment of its obligations, the conduct of its operations and the maintenance of its working relationships with the state, other municipalities, regions and persons.

(b) An authority shall have the powers accorded to and the duties of a municipality or a municipal authority under the general statutes for the purpose of assessing benefits; imposing rates, fees, fines, and charges; issuing orders to connect; collecting assessments, rates, fees, fines and charges; and receiving grants and loans under the Clean Water Fund.

(c) Any authority created under section 22a-500 shall have all powers necessary to fulfill the purposes of sections 22a-500 to 22a-519, inclusive, and to carry out its assigned responsibilities and that the provisions of sections 22a-500 to 22a-519, inclusive, are to be construed liberally in furtherance of such purposes. The constituent municipalities of any authority shall be deemed to have delegated to such authority all of their respective municipal powers consistent with the preliminary and final plan of operation and necessary and convenient to own and operate a water pollution control system and an authority shall have all of the powers of a municipality and a municipal water pollution control authority necessary and convenient to fulfill the purposes of sections 22a-500 to 22a-519, inclusive, to conduct a comprehensive program for water pollution control and for water pollution control management services in accordance with applicable law.

(d) Any contracts authorized by sections 22a-500 to 22a-519, inclusive, to be entered into by an authority may be entered into on either a negotiated or an open-bid basis, and the authority in its discretion may select the type of contract it deems most prudent, considering the scope of work, the management complexities associated therewith, the extent of current and future technological development requirements and the best interests of the region. The terms and conditions of such contracts and the fees or other compensation to be paid to any contracting persons pursuant to such contracts shall be determined by the authority.

(P.A. 95-329, S. 11, 31; P.A. 11-80, S. 1.)

History: P.A. 95-329, S. 11 effective July 13, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a)(14), effective July 1, 2011.



Section 22a-502 - Regional water pollution control authorities: Budgets.

The fiscal year of an authority shall commence on July first of each year and continue to and including June thirtieth of the next succeeding year. Each authority shall be a municipality for purposes of chapters 55b, 111, and 112 and shall have such rights accorded to municipalities thereby and be subject to all provisions, requirements and limitations pertaining to municipalities contained therein. The chief executive officer of any authority created under sections 22a-500 to 22a-519, inclusive, shall submit one copy of the annual operating budget of the authority to the Secretary of the Office of Policy and Management and such related budgetary material as the Secretary of the Office of Policy and Management may request in accordance with the provisions of chapter 54. The budget shall be submitted by July first of each year or within thirty days after the adoption of the budget, whichever is later.

(P.A. 95-329, S. 12, 31.)

History: P.A. 95-329, S. 12 effective July 13, 1995.



Section 22a-503 - Regional water pollution control authorities: Employees. Benefits.

(a) In conformity with applicable state and federal law, the board of directors of an authority may adopt a method of selection and promotion of its employees in accordance with which it shall select and promote its employees and the board of directors of an authority shall make rules to carry out such purpose and shall investigate the enforcement and effect of such rules. The board of directors of an authority may also establish insurance, health care, retirement and other employee benefits as it deems necessary and convenient to the effective administration of the authority and may enter into contracts with any municipality, including without limitation a constituent municipality, the state, the federal government and private entities, to provide or facilitate the provision of such benefits.

(b) An authority shall be a municipality for purposes of part II of chapter 113 and shall have all rights accorded to municipalities thereby and be subject to all provisions, requirements and limitations pertaining to municipalities contained therein. Without a referendum, an authority may accept said part II of chapter 113 by resolution adopted by its board of directors and such authority shall be deemed a participating municipality for purposes of said part II of chapter 113.

(c) Whenever an authority acquires the property and franchises of any public or private entity operating a wastewater system within its jurisdiction, all employees of such entity that such authority deems necessary for the operation of the authority may become employees of the authority and may be credited by the authority with all rights that have accrued as of the date of such acquisition with respect to seniority, sick leave, vacation, insurance and pensions benefits in accordance with the records, personnel policies or labor agreements of the acquired entity or entities and may accept all funding for such liability to the date of such credit.

(d) Such authority may assume and observe all accrued pension obligations of such acquired entity or entities and may accept all funding for such liability to the date of such assumption. Members and beneficiaries of any pension, retirement or other employee benefit system established by the acquired entity or entities may continue to have such rights, privileges, benefits, obligations and status with respect to such established systems as have accrued as of the date of such acquisition. The authority may enter into agreements with representatives of its employees relative to the inclusion of its employees in any applicable retirement plan or plans, and the authority may constitute a municipality eligible to participate in such retirement plans.

(e) The relations between an authority and its employees with respect to collective bargaining and the arbitration of labor disputes, if any, shall be governed by sections 7-467 to 7-477, inclusive.

(P.A. 95-329, S. 13, 31.)

History: P.A. 95-329, S. 13 effective July 13, 1995.



Section 22a-504 - Regional water pollution control authorities: Acquisition of property. Construction of system. Notice. Hearing.

An authority may enter upon and take and hold by purchase, condemnation or otherwise the whole or any part of any real property or interest therein which it determines is necessary or desirable for use in connection with a wastewater system. No authority shall acquire or construct all or any part of a wastewater system until after a public hearing at which the affected property owners shall have an opportunity to be heard concerning the proposed acquisition or construction. Notice of the time, place and purpose of such hearing shall be mailed not later than fifteen days before the date of the hearing by certified mail, return receipt requested, to the owner of any property to be taken for the proposed acquisition or construction at such owner’s address as shown in the last-completed grand list of the municipality in which such property is located or at any later address of which the authority may have knowledge, and shall be published at least ten days before the date thereof in a newspaper having a general circulation in the municipality in which such property is located.

(P.A. 95-329, S. 14, 31.)

History: P.A. 95-329, S. 14 effective July 13, 1995.



Section 22a-505 - Regional water pollution control authorities: Determination of compensation for taking of real property.

Whenever an authority is unable to agree with the owner of any property as to the compensation to be paid for the taking of such property, in its own name and in the manner specified for a redevelopment agency in accordance with sections 8-129 to 8-133, inclusive, an authority may determine such compensation and proceed in the acquisition and use of such property as provided therein.

(P.A. 95-329, S. 15, 31.)

History: P.A. 95-329, S. 15 effective July 13, 1995.



Section 22a-506 - Regional water pollution control authorities: Assessments, rates, fees, charges and penalties.

(a) An authority may (1) levy and collect benefit assessments upon the lands and buildings within its jurisdiction that, in its judgment, are especially benefited by a wastewater system; (2) establish, revise and collect rates, fees, charges, penalties and assessments for the use and benefits of a wastewater system; and (3) order the owner of any building which is accessible to a wastewater system to connect to such system, all in the manner provided in sections 7-249 to 7-257, inclusive, and sections 22a-416 to 22a-599, inclusive.

(b) Any assessment of benefits, including any installment thereof, and any charge, fee, fine or other amount that is not paid within thirty days after the due date shall be delinquent, shall be subject to interest and shall constitute a lien upon the premises served and a charge upon the owner thereof all in the manner provided both by the provisions of the general statutes for delinquent property taxes and by section 7-258. The rules and regulations of the authority may provide for the discontinuance of water pollution control service for nonpayment of taxes, special assessments, fees, rates, penalties or other charges therefor imposed under sections 22a-500 to 22a-519, inclusive. Such lien shall take precedence over all other liens or encumbrances except taxes and may be foreclosed against the lot or building served in the same manner as a lien for taxes, provided all such liens shall continue until such time as they shall be discharged or foreclosed by the authority without the necessity of filing certificates of continuation, but in no event for longer than ten years. The authority may institute a civil action against such owner to recover the amount of any such fee or charge which remains due and unpaid for thirty days along with interest thereon at the same rate as unpaid taxes and with reasonable attorneys’ fees.

(P.A. 95-329, S. 16, 31.)

History: P.A. 95-329, S. 16 effective July 13, 1995.



Section 22a-507 - Regional water pollution control authorities: Issuance of bonds. Use of proceeds.

(a) An authority created pursuant to sections 22a-500 to 22a-519, inclusive, may issue bonds from time to time and use the proceeds thereof for the purposes and powers of the authority and to accomplish the purposes of sections 22a-500 to 22a-519, inclusive, or for the purpose of refunding such bonds, including providing for payment of the costs of its wastewater system or any wastewater system of the authority, providing for payment of any and all costs of the authority incident to or otherwise necessary to the construction thereof, including administrative, legal and financing expenses, and providing for the establishment and maintenance of reserves, sinking funds and any other funds and accounts for such bonds. The authority shall secure such bonds as to both principal and interest by any or all of the following: From its revenues generally, a pledge of the revenues to be derived from the operation of its wastewater system or a facility from which the revenues so pledged may be derived or a pledge of any lease of such system or facility or of the payments on any loan of the proceeds of such bonds. Prior to the preparation of definitive bonds the authority may authorize the issuance of interim receipts or temporary bonds, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. If any of the officers whose signatures appear on the bonds cease to be officers before the delivery of any such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such officers had remained in office until delivery.

(b) An authority may, to provide for the issuance of its bonds for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity of such bonds, and if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of a wastewater system. The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date, and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or at redemption on such date as may be determined by the authority.

(c) Whenever the issuance of bonds has been authorized pursuant to sections 22a-500 to 22a-519, inclusive, an authority, pending the issuance thereof and subject to any applicable terms or provisions of the proceedings authorizing such issuance, may issue bond anticipation notes and any renewals thereof. The principal of and interest on any bond anticipation notes issued pursuant to sections 22a-500 to 22a-519, inclusive, may be repaid from pledged revenues or other pledged receipts, funds or moneys, to the extent not paid from the proceeds of renewals thereof or of bonds. Upon the sale of bonds, the proceeds thereof, to the extent required, shall be applied forthwith to the payment of the principal of and interest on any bond anticipation notes or shall be deposited in trust for such purpose. The date or dates of such bond anticipation notes, the maturities, denominations, form, details and other particulars of such bond anticipation notes, including the method, terms and conditions for the issue and sale thereof, shall be determined by the authority.

(d) An authority created under sections 22a-500 to 22a-519, inclusive, shall not be subject to the bond limitation provided in section 7-374. No provision of any special act enacted prior to July 13, 1995, shall be construed to prohibit the issuance of bonds or notes under the terms of said sections. Any bonds reciting that they are issued under sections 22a-500 to 22a-519, inclusive, shall, in any action or proceeding involving their validity, be conclusively deemed to be fully authorized by sections 22a-500 to 22a-519, inclusive, and to have been issued, sold, executed and delivered in conformity with this section and with all provisions of statutes applicable thereto and shall be incontestable unless service of process of such action or proceedings are served within sixty days after the approval of their sale.

(e) Bonds issued pursuant to sections 22a-500 to 22a-519, inclusive, may be issued pursuant to a resolution or indenture, which resolution or indenture shall specify the dates of principal and interest payments, the rate or rates of interest for each issue of bonds or the manner of determining such rate or rates, the manner of issuance and sale of such bonds and by whom such bonds shall be signed or countersigned and all other particulars thereof and may contain for the benefit of bondholders from time to time and as a contract therewith any agreements and the provisions deemed necessary or appropriate by the authority in connection with the issuance of such bonds and may provide for the terms and security thereof, including, without limitation, terms respecting the fixing and collection of all revenues from any wastewater system covered by such indenture; provisions respecting custody of the proceeds from the sale of such bonds, including any requirements that such proceeds be held separate from or not to be commingled with other funds of the authority; provisions for the investment and reinvestment of bond proceeds until used to pay costs of a wastewater system and for the disposition of any excess bond proceeds or investment earnings thereon; provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations; provisions for the collection, custody, investment, reinvestment and use of revenues or other receipts, funds or moneys pledged therefor as provided in sections 22a-500 to 22a-519, inclusive; provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts as shall be approved by the authority in such amounts as the authority may establish and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the authority; covenants for the establishment of pledged revenue coverage requirements for such bonds; covenants for the establishment of maintenance and insurance requirements with respect to a wastewater system or facility or facilities; provision for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto as provided in this section; the terms to be incorporated in any loan of the proceeds of such bonds and in any lease of a wastewater system or facility or facilities; the creation and maintenance of special funds from the revenues of a wastewater system or facility or facilities; the rights and remedies available in the event of default, the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds and notes and limiting or abrogating the right of the holders of any bonds and notes of the authority to appoint a trustee under sections 22a-500 to 22a-519, inclusive, or limiting the rights, powers and duties of such trustee; provision for a trust indenture by and between the authority and a corporate trust which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any assets or income from assets to which or in which the authority has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds or notes and not otherwise in violation of law, and such agreement may provide for the restriction of the rights of any individual holder of bonds or notes of the authority and may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the authority, persons and collective holders of bonds or notes of the authority and the trustee; covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds or notes of the authority, or which, in the discretion of the authority, will tend to make any bonds or notes to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated in this section; and any other matters of like or different character, which in any way affect the security or protection of the bonds or notes, all as the authority shall deem advisable and not in conflict with the provisions hereof.

(P.A. 95-329, S. 17, 31.)

History: P.A. 95-329, S. 17 effective July 13, 1995; (Revisor’s note: In 1999 a reference in Subsec. (a) to Sec. “22-500” was changed editorially by the Revisors to Sec. “22a-500” to correct a clerical error).



Section 22a-508 - Regional water pollution control authorities: Sale of bonds.

Bonds issued under authority of sections 22a-500 to 22a-519, inclusive, shall be sold by the authority at public or private sale at a price determined by the issuer thereof. The bonds may bear a single or variable rate of interest and may bear different rates of interest for different maturities. The proceeds arising from the sale of any bonds issued under the authority of sections 22a-500 to 22a-519, inclusive, by an authority shall be kept in accounts separate from other funds of the authority and shall be expended only for the purposes and subject to the provisions of sections 22a-500 to 22a-519, inclusive.

(P.A. 95-329, S. 18, 31.)

History: P.A. 95-329, S. 18 effective July 13, 1995.



Section 22a-509 - Regional water pollution control authorities: Bonding obligations.

(a) Bonds issued by an authority under sections 22a-500 to 22a-519, inclusive, may be issued under an indenture of trust or bond resolution, shall be general obligations of the authority, for which its full faith and credit shall be pledged, payable out of any revenues or other assets, receipts, funds or moneys of the authority and may be additionally secured by a pledge of revenues to be derived from the operation of a facility or wastewater system and other assets including a mortgage on real property and facilities, revenues, receipts, moneys and funds pledged therefor, subject only to any agreements with the holders of particular bonds pledging any particular assets, revenues, receipts, funds or moneys, unless the authority shall otherwise expressly provide by the indenture or resolution that such bonds shall be special obligations of the authority payable solely from any revenues or other assets including a mortgage on real property and facilities, receipts, funds or moneys of the authority pledged therefor, subject only to any agreements with the holders of particular bonds pledging any particular revenues, receipts, funds or moneys.

(b) Any constituent municipality may enter into any agreement or agreements with such authority or with any person or persons to whom the proceeds of bonds issued pursuant to sections 22a-500 to 22a-519, inclusive, have been loaned, for such periods and containing such terms and conditions as the municipality shall determine to be necessary or convenient to aid and cooperate in the planning, undertaking, construction, operation or financing of a wastewater system by such constituent municipality or by an authority, including, but not limited to, the guarantee by such constituent municipality of the punctual payment of all or some of the principal and interest on any bonds issued by an authority and the pledge of the full faith and credit of such constituent municipality to the payment thereof. As part of the guarantee of such constituent municipality for payment of principal and interest on the bonds, such constituent municipality may pledge to and agree with the owners of the bonds issued under sections 22a-500 to 22a-519, inclusive, and with those persons who may enter into contracts with the authority or any successor agency pursuant to the provisions of sections 22a-500 to 22a-519, inclusive, that it will not limit or alter the rights thereby vested in the bondowners, the authority or any contracting party until such bonds, together with the interest thereon are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing contained in sections 22a-500 to 22a-519, inclusive, shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the owners of such bonds of the authority or those entering into such contracts with the authority. The authority may include this pledge and undertaking of a constituent municipality in such bonds or contracts. To the extent provided in such agreement or agreements, the obligations of such constituent municipality thereunder shall be obligatory upon such constituent municipality and the inhabitants and property thereof. Thereafter such constituent municipality shall appropriate in each year during the term of such agreement, and there shall be available on or before the date when the same are payable, an amount of money which, together with other revenues available for such purpose, shall be sufficient to meet such obligation. Any such agreement shall be valid, binding and enforceable against such constituent municipality if approved by an ordinance adopted by the legislative body of such constituent municipality or such other body as permitted by section 7-157.

(c) Any authority created pursuant to sections 22a-500 to 22a-519, inclusive, may enter into long-term contracts or agreements with any municipality or any person or persons for water pollution control services whereby such contracting municipality or person agrees to connect its municipal wastewater facilities with the wastewater system of the authority for wastewater treatment and disposal service and to make payments of fees or charges based on a percentage of actual or projected flow or such other formula as such contract or agreement shall provide. Any such contract or agreement may require the continuation of such payments by such contracting municipality whether or not the agreed services are being provided but only until all bonds issued by any of the contracting parties for development and construction of water pollution control facilities or regional water pollution control facilities have been paid or the payment of such bonds shall have been duly provided for. Such contract may further require or permit one or more of the contracting municipalities to pay obligations of another contracting municipality in the event such other contracting municipality fails to make such payments and to bring appropriate legal action against the defaulting municipality to recover the amounts so paid, together with the costs and expenses of such action. The obligation of a contracting municipality to make payments pursuant to any such agreement shall not be included in the aggregate indebtedness of the contracting municipality for the purposes of any state statutory provision limiting the aggregate indebtedness of the municipality. Any such agreement shall be valid, binding and enforceable against the contracting municipality if approved by the adoption of an ordinance by the legislative body of such contracting municipality or by such other body as permitted by section 7-157. The municipality may but need not be a member of the authority to execute any agreement under this subsection.

(d) Any constituent municipality may enter into an agreement with the authority for the transfer to the authority, for use in the exercise of its corporate powers and purposes hereunder, of any water pollution control facilities or wastewater system of such constituent municipality as the same then shall be owned by such constituent municipality. Any such agreement may provide for the transfer of title of said facilities or wastewater system by deed, lease or other arrangement to the authority. To the extent it is not inconsistent with sections 22a-500 to 22a-519, inclusive, any such agreement may impose such limitations or conditions as may be agreed upon with respect to the power thereafter to sell or otherwise dispose of any property acquired pursuant to such agreement and may provide for or authorize the authority to return property no longer required for water pollution control purposes. Notwithstanding the provisions of any other general, special or local law or charter, any action taken by such constituent municipality pursuant to this subsection shall not be subject to referendum. Any such agreement shall set forth the liabilities of such constituent municipality which are contemplated to be paid by the authority from moneys available to it, unless such agreement does not require the authority to assume any such liabilities. Notwithstanding the provisions of any other general, special or local law or charter, any moneys received by any constituent municipality in consideration for the transfer of such water pollution control facilities or wastewater system to the authority may be deposited in the general fund of such constituent municipality and used for any lawful municipal purpose or may be deposited in a special fund for the purpose of paying or redeeming any existing indebtedness issued for water pollution control purposes. A constituent municipality and the authority may make or enter into any contracts, agreements, deeds, leases, conveyances or other instruments as may be necessary or appropriate to effectuate the purposes of sections 22a-500 to 22a-519, inclusive, and they shall have the power and authority to do so and to authorize the doing of all things incidental, desirable or necessary to implement the provisions of said sections. Upon the filing by the authority with the clerk of the constituent municipality and the Secretary of the State of a copy of the instruments or documents effectuating the transfer authorized by sections 22a-500 to 22a-519, inclusive, the authority shall take possession of the water pollution control facilities or wastewater system of the constituent municipality. Any application filed or proceeding heretofore commenced in relation to the water pollution control facility or wastewater system transferred to the authority pending with the Department of Energy and Environmental Protection, the Department of Public Health or any other state agency or with the United States Environmental Protection Agency or any other federal agency or instrumentality shall inure to and for the benefit of the authority and be binding upon the authority to the same extent and in the same manner as if the authority had been a party to such application or proceeding from its inception, and the authority shall be deemed a party thereto to the extent not prohibited by any federal law. Any license, approval, permit or decision heretofore or hereafter issued or granted pursuant to or as a result of any such application or proceeding shall inure to the benefit of and be binding upon the authority and shall be assigned and transferred by the municipality to the authority unless such assignment and transfer is prohibited by federal law. If the municipality has outstanding general obligation bonds issued for acquiring or constructing water pollution control facilities acquired by the authority, whether or not the bonds are also payable from revenues, special assessments or taxes, the municipality may authorize the authority pursuant to the agreement to issue bonds under sections 22a-500 to 22a-519, inclusive, for the purpose of retiring the outstanding bonds or alternatively, the authority may agree to pay the principal of and interest on such bonds until the obligation of such constituent municipality is discharged. No such agreement under the provisions of this subsection shall be executed until such constituent municipality shall have held a public hearing at which users of the water pollution control system and residents of such constituent municipality shall have had the opportunity to be heard concerning the proposed provisions thereof. Notice of such hearing shall be published at least thirty days in advance in the official newspaper or newspapers of the municipality.

(e) The rates, fees, charges, penalties and assessments established by an authority under sections 22a-500 to 22a-519, inclusive, shall be established so as to provide funds sufficient in each year, with other revenues, if any, available therefore (1) to pay the cost of maintaining, repairing and operating its wastewater system and each and every portion thereof, to the extent that adequate provision for the payment of such cost has not otherwise been made, (2) to pay the principal of and the interest on outstanding bonds of the authority as the same shall become due and payable, (3) to meet any requirements of any resolution authorizing, or trust indenture securing, such bonds or notes of the authority, including coverage requirements, (4) to make agreed upon payments in lieu of taxes, as the same become due and payable, upon the properties of the authority to the municipalities in which such properties are situated, (5) to provide for the maintenance, conservation and appropriate use of the land of the authority, and (6) to pay all other reasonable and necessary expenses of the authority. No such rate, fee, charge, penalty or assessment shall be established until it has been approved by the authority and after the authority has held a public hearing at which all the users of its wastewater system, the owners of property served or to be served and benefited or to be benefited and other interested persons have had an opportunity to be heard concerning such proposed rate, fee, charge, penalty and assessment. The authority shall not approve such rates, fees, charges, penalties and assessments unless it finds that such rates, fees, charges, penalties and assessments will provide funds in excess of the amounts required for the purposes described previously in this section, or unless it finds that such rates, fees, charges, penalties and assessments will provide funds sufficient for such purposes. The rates, fees, charges, penalties and assessments so established for any class of user or property served or to be served shall be extended to any additional user or property thereafter benefited or owned which are within the same class, without the necessity of a hearing thereon. Any change in such rates, fees, charges, penalties and assessments shall be made in the same manner in which they were established.

(f) All required payments of rates, fees, charges, penalties and assessments, interest on loans, principal of loans and necessary fees and assessments related thereto required under any contract or agreement entered into pursuant to the provisions of this section, shall be considered expenditures for public purposes by a municipality and, notwithstanding the provisions of any other law, any necessary general or special assessments, fees, rates, charges, penalties and assessments or cost sharing or other assessments authorized to be levied, charged or assessed and collected by municipalities within the state or with respect to fees, rates, charges, penalties and assessments by an authority in accordance with sections 22a-500 to 22a-519, inclusive, may be levied, charged, assessed or collected by said municipality or an authority without limitation as to rate or amount for the purpose of making such required payments.

(P.A. 95-257, S. 12, 21, 58; 95-329, S. 19, 31; P.A. 03-278, S. 83; P.A. 11-80, S. 1.)

History: P.A. 95-329, S. 19 effective July 13, 1995 (Revisor’s note: P.A. 95-257 authorized substitution of “Commissioner of Public Health” for “Commissioner of Public Health and Addiction Services”, effective July 1, 1995); P.A. 03-278 made technical changes in Subsec. (d), effective July 9, 2003; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (d), effective July 1, 2011.



Section 22a-510 - Regional water pollution control authorities: Bonds or notes executed by former officers.

Any bonds or notes issued by an authority pursuant to sections 22a-500 to 22a-519, inclusive, if properly executed and signed by the appropriate officers of such authority in office on the date of execution, shall be valid and binding according to their terms notwithstanding that before the delivery thereof and payment therefor such officers have ceased to be officers of the authority.

(P.A. 95-329, S. 20, 31.)

History: P.A. 95-329, S. 20 effective July 13, 1995.



Section 22a-511 - Regional water pollution control authorities: Execution, delivery and maturation of bonds.

Bonds issued under sections 22a-500 to 22a-519, inclusive, shall be executed and delivered in such manner and at such times, may be in such form and denominations, bear such date or dates, be sold at such price or prices and mature at such time or times not exceeding thirty years from the date thereof as the authority shall determine. All bonds issued under sections 22a-500 to 22a-519, inclusive, shall be serial bonds maturing in annual or semiannual installments of principal that substantially equalize the aggregate amount of principal and interest due in each annual period, commencing with the first annual period in which an installment of principal is due, or maturing in annual or semiannual installments of principal no one of which shall exceed by more than fifty per cent the amount of any prior installment or shall be term bonds with mandatory deposit of sinking fund payments into a sinking fund of amounts sufficient to redeem or amortize the principal of the bonds in annual or semiannual installments which shall substantially equalize the aggregate amount of principal redeemed or amortized and interest due in each annual period commencing with the first annual period in which a mandatory sinking fund payment becomes due, or sufficient to redeem or amortize the principal of the bonds in annual or semiannual installments no one of which shall exceed by more than fifty per cent the amount of any prior installment. The first installment of principal of any series of bonds shall mature or the sinking fund payment of any series of bonds shall be due not later than three years from the date of issue of such series of bonds and the last installment maturing shall mature or the last sinking fund payment of such series shall be due not later than thirty years therefrom. The bonds may be issued as serial bonds or as term bonds or as a combination thereof. The bonds shall be in such denominations, be in such form, either bearer or registered as to principal and interest or as to principal alone or in book entry form, carry such exchange, transfer and registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places whether within or without the state, and be subject to such terms of redemption as the body having power to authorize such bonds shall determine. The proceeds from the sale of the bonds may be invested and reinvested in such obligations, securities and other investments or deposited or redeposited in such bank or banks as the body having power to authorize such bonds shall determine.

(P.A. 95-329, S. 21, 31.)

History: P.A. 95-329, S. 21 effective July 13, 1995.



Section 22a-512 - Regional water pollution control authorities: Effect of bonds on municipal indebtedness.

Bonds and notes issued by an authority pursuant to sections 22a-500 to 22a-519, inclusive, shall not be subject to any statutory limitation on the indebtedness of any municipality, including without limitation any constituent municipality, and such bonds and notes when issued shall not be included for purposes of computing the aggregate indebtedness of any municipality, including without limitation any constituent municipality, with respect to and to the extent of any such statutory limitation.

(P.A. 95-329, S. 22, 31.)

History: P.A. 95-329, S. 22 effective July 13, 1995.



Section 22a-513 - Regional water pollution control authorities: State not to impair obligations of authorities.

The state of Connecticut does hereby pledge to and agree with the holders of any bonds and notes issued under sections 22a-500 to 22a-519, inclusive, and with those parties who may enter into contracts with an authority or its successor agency pursuant to the provisions of sections 22a-500 to 22a-519, inclusive, that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing contained in this section shall preclude such limitation or alteration if and when adequate provisions shall be made by law for the protection of the holders of such bonds and notes of the authority or those entering into such contracts with the authority. Any authority may include this pledge and undertaking for the state in such bonds and notes or contracts.

(P.A. 95-329, S. 23, 31.)

History: P.A. 95-329, S. 23 effective July 13, 1995.



Section 22a-514 - Regional water pollution control authorities: Tax exemption.

(a) The exercise of the powers granted by sections 22a-500 to 22a-519, inclusive, shall constitute the performance of an essential governmental function and the authority shall not be required to pay any taxes or assessments upon or in respect of a wastewater system, or any property or moneys of the authority, levied by any municipality or political subdivision or special district having taxing powers of the state, nor shall the authority be required to pay state taxes of any kind, and the authority, its wastewater system, property and money and any bonds issued under the provisions of sections 22a-500 to 22a-519, inclusive, their transfer and the income therefrom, including revenues derived from the sale thereof, shall at all times be free from taxation, except for estate and gift taxes imposed by the state or any political subdivision thereof but the interest on such bonds shall be included in the computation of any excise or franchise tax. Nothing in this section shall prevent the authority from entering into agreements to make payments in lieu of taxes with respect to property acquired by it or by any person leasing a wastewater system from the authority or operating or managing a wastewater system on behalf of the authority and neither the authority nor its wastewater systems, properties, money or bonds shall be obligated, liable or subject to lien of any kind for the enforcement, collection or payment thereof. If and to the extent the proceedings under which the bonds authorized to be issued under the provisions of sections 22a-500 to 22a-519, inclusive, so provide, the authority may agree to cooperate with the lessee or operator of a wastewater system in connection with any administrative or judicial proceedings for determining the validity or amount of such payment and may agree to appoint or designate and reserve the right in and for such lessee or operators to take all action which the authority may lawfully take in respect of such payments and all matters related thereto, providing such lessee or operator shall bear and pay all costs and expenses of the authority thereby incurred at the request of such lessee or operator or by reason of any such action taken by such lessee or operator on behalf of the authority. Notwithstanding any other provision of law, any lessee or operator of a wastewater system for which a payment in lieu of taxes has been made under this section shall not be required to pay any taxes in which a payment in lieu thereof has been made to the state or to any such municipality or other political subdivision or special district having taxing powers.

(b) Any real or personal property leased by the authority in connection with the operation of a wastewater system under the provisions of sections 22a-500 to 22a-519, inclusive, which would otherwise be subject to taxation under chapter 203 shall be exempt from the assessment of property taxes permitted and required under said chapter if such real or personal property is the subject of an agreement to make payments in lieu of taxes with respect to such property between the authority or the lessee of such system and the municipality in which such system is located. Any lessee or operator of such system from such authority who has made any payment of taxes due under such agreement shall not be required to make any payment of taxes of which a payment in lieu thereof has been made to the municipality.

(P.A. 95-329, S. 24, 31.)

History: P.A. 95-329, S. 24 effective July 13, 1995.



Section 22a-515 - Regional water pollution control authorities: Other municipal powers not affected.

Any power granted to a municipality by sections 22a-500 to 22a-519, inclusive, shall be in furtherance of its borrowing power and shall be in addition to, and not in derogation of, any power granted to any municipality under the provisions of any special act or of any general statute.

(P.A. 95-329, S. 25, 31.)

History: P.A. 95-329, S. 25 effective July 13, 1995.



Section 22a-516 - Regional water pollution control authorities: Bonds to be securities and negotiable instruments.

(a) Bonds issued by an authority under the provisions of sections 22a-500 to 22a-519, inclusive, are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized.

(b) Whether or not the bonds of an authority created pursuant to sections 22a-500 to 22a-519, inclusive, are of such form and character as to be negotiable instruments under article 8 of title 42a, such bonds shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of said article 8 of title 42a, subject only to the provisions of the bonds for registration.

(c) Any pledge made by a municipality or an authority pursuant to the provisions of sections 22a-500 to 22a-519, inclusive, shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by such municipality or authority shall be subject immediately to the lien of such pledge without any physical delivery thereof, filing or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the municipality or the authority, irrespective of whether such parties have notice thereof and shall be a statutory lien. Neither the resolution nor any other instrument by which a pledge is created shall be required to be recorded.

(P.A. 95-329, S. 26, 31; May Sp. Sess. P.A. 04-2, S. 66.)

History: P.A. 95-329, S. 26 effective July 13, 1995; May Sp. Sess. P.A. 04-2 amended Subsec. (c) to delete a provision subjecting liens of pledges under section to the Uniform Commercial Code, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state, which was in existence on October 1, 2003, or created after October 1, 2003.



Section 22a-517 - Regional water pollution control authorities: Receipt of Clean Water Fund disbursements.

(a) An authority created under sections 22a-500 to 22a-519, inclusive, shall be a public authority having power to make charges for its authorized function and shall be considered a municipality as defined in section 22a-475.

(b) The initial project undertaken by a new authority shall receive (1) a grant of twenty-five per cent of the cost of the project, unless such project is a combined sewer project, in which case a new authority shall receive a grant of fifty-five per cent of the cost of the project. In either case such cost shall be the cost the United States Environmental Protection Agency uses in making grants pursuant to Part 35 of the federal Construction Grant Regulations Act and Titles II and VI of the federal Water Pollution Control Act, as amended; and (2) a loan for the remainder of the costs of the project, not exceeding one hundred per cent of the eligible water quality project costs. All loans made in accordance with the provisions of this section shall bear an interest rate of two per cent per annum. The Commissioner of Energy and Environmental Protection may allow any project fund obligation to be repaid by a borrowing authority prior to maturity without penalty.

(P.A. 95-329, S. 27, 31; P.A. 07-154, S. 5; P.A. 11-80, S. 1.)

History: P.A. 95-329, S. 27 effective July 13, 1995; P.A. 07-154 amended Subsec. (b) to delete provision barring eligible projects that receive a loan from receiving a project grant, effective June 25, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 22a-518 - Regional water pollution control authorities: Jurisdiction.

(a) An authority shall have jurisdiction over all or such portions of the constituent municipalities as may be jointly agreed upon by such municipalities.

(b) Any superior court located within a judicial district that includes any area within the jurisdiction of an authority shall have jurisdiction over any dispute involving an authority except actions commenced pursuant to subsection (b) of section 22a-506.

(P.A. 95-329, S. 28, 31; P.A. 02-85, S. 1.)

History: P.A. 95-329, S. 28 effective July 13, 1995; P.A. 02-85 amended Subsec. (a) to replace provisions re jurisdiction congruent with outermost boundaries of constituent municipalities with provisions re jurisdiction over all or portions of constituent municipalities as may be jointly agreed upon by such municipalities and amended Subsec. (b) to add “within a judicial district that includes any area”.



Section 22a-519 - Regional water pollution control authorities: Indemnification of officers. Representation of authority by Attorney General. Legal fees of officers.

(a) The authority shall protect, save harmless and indemnify its directors, officers and employees from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or alleged deprivation of any person’s civil rights or any other act or omission resulting in damage or injury, if the director, officer or employee is found to have been acting in the discharge of his duties or within the scope of his office or employment and such act or omission is not found to have been wanton, reckless, wilful or malicious.

(b) The state through the Attorney General shall provide for the defense of any such director, officer or employee in any civil action or proceeding in any state or federal court or alternative dispute resolution proceeding arising out of any alleged act, omission or deprivation which occurred or is alleged to have occurred while the director, officer or employee was acting in the discharge of his duties or in the scope of his employment, except that the state shall not be required to provide for such defense whenever the Attorney General, based on his investigation of the facts and circumstances of the case, determines that it would be inappropriate to do so and he so notifies the director, officer or employee in writing.

(c) Legal fees and costs incurred as a result of the retention by such director, officer or employee of an attorney to defend his interests in any civil action or proceeding shall be paid by the state in those cases where (1) the Attorney General has stated in writing to the director, officer or employee pursuant to this subsection, that the state shall not provide an attorney to defend the interests of such director, officer or employee and (2) the director, officer or employee is found to have acted in the discharge of his duties or within the scope of his employment and not to have acted wantonly, recklessly, wilfully or maliciously. Such legal fees and costs incurred by such director, officer or employee shall be paid to such director, officer or employee only after the final disposition of the suit, claim, demand or alternative dispute resolution proceeding and only in such amounts as determined by the Attorney General to be reasonable. In determining whether such amounts are reasonable, the Attorney General may consider whether it was appropriate for a group of directors, officers or employees to be represented by the same attorney.

(P.A. 95-329, S. 29, 31.)

History: P.A. 95-329, S. 29 effective July 13, 1995.



Section 22a-521 - Nitrogen reduction in state waters: Definitions.

As used in sections 22a-522 to 22a-525, inclusive:

(1) “Equivalency factor” means a ratio of the unit response of dissolved oxygen to nitrogen in Long Island Sound for each publicly-owned treatment works based on the geographic location of the specific publicly-owned treatment works’ discharge point divided by the unit response of the geographic area with the highest impact;

(2) “Equivalent nitrogen credit” means a nitrogen credit multiplied by the equivalency factor;

(3) “Equivalent pounds” means the actual pounds of nitrogen discharged by a publicly-owned treatment works multiplied by the equivalency factor for that publicly-owned treatment works;

(4) “Individual waste load allocation” means that portion of the state-wide waste load allocation apportioned to an individual publicly-owned treatment works;

(5) “Nitrogen” means the total of ammonia nitrogen, organic nitrogen, nitrite nitrogen and nitrate nitrogen;

(6) “Nitrogen Credit Advisory Board” means the board appointed by the Commissioner of Energy and Environmental Protection pursuant to section 22a-523;

(7) “Nitrogen credit exchange program” means the program within the Department of Energy and Environmental Protection established pursuant to section 22a-524;

(8) “Nitrogen credit” means the difference between the annual total nitrogen load specified for a publicly-owned treatment works in the general permit for nitrogen discharges and the annual total nitrogen load discharged by that publicly-owned treatment works expressed as pounds of nitrogen per day;

(9) “Nonpoint source” means any source of nitrogen originating from other than a readily discernable end of pipe source;

(10) “Publicly-owned treatment works” means a system used for the collection, treatment or disposal of sewage from one or more parcels of land and that discharges to the waters of the state and is owned by a municipality or the state;

(11) “State-owned equivalent nitrogen credits” means the difference between the annual state-wide waste load allocation established in the total maximum daily load and the sum of the annual discharges for all publicly-owned treatment works;

(12) “State-wide waste load allocation” means the maximum allowable nitrogen load from publicly-owned treatment works into Long Island Sound that will meet water quality standards as specified in the total maximum daily load;

(13) “Total maximum daily load” means the total maximum daily load analysis to achieve water quality standards for dissolved oxygen in Long Island Sound, as established by the Department of Energy and Environmental Protection and as approved by the United States Environmental Protection Agency; and

(14) “Unit response” means the reaction of dissolved oxygen in Long Island Sound to a change in nitrogen loading of 1.0 pound.

(P.A. 01-180, S. 1, 9; P.A. 11-80, S. 1.)

History: P.A. 01-180 effective July 1, 2001; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-522 - General permit establishing effluent units for nitrogen.

Notwithstanding any provision of section 22a-430 or 22a-430b and notwithstanding nitrogen limits specified in individual discharge permits issued pursuant to said section 22a-430, the Commissioner of Energy and Environmental Protection shall issue a general permit for publicly-owned treatment works specifying effluent limits for nitrogen in accordance with the total maximum daily load and may issue a general permit for private-sector entities that discharge nitrogen into state waters that may include, but not be limited to, marketable permits, effluent reduction credits or other economic incentives. In order to meet water quality standards, the commissioner may incorporate compliance schedules into permits issued under this section and said sections 22a-430 and 22a-430b. The general permit shall establish effluent limits for nitrogen and shall establish an annual compliance schedule for nitrogen for each publicly-owned treatment works and for each private-sector entity that discharges nitrogen into state waters. Under the general permit, the commissioner may require publicly-owned treatment works to (1) meet effluent limits and other conditions for discharging nitrogen to the waters of the state pursuant to their individual waste load allocations, (2) comply with monitoring requirements as set forth in the general permit, and (3) comply with any other requirements as determined by the commissioner necessary to carry out the provisions of this section. Publicly-owned treatment works may participate in the nitrogen credit exchange program in order to comply with effluent limits for nitrogen specified in the general permit.

(P.A. 01-180, S. 2, 9; P.A. 06-82, S. 1; P.A. 11-80, S. 1.)

History: P.A. 01-180 effective July 1, 2001; P.A. 06-82 inserted “for publicly-owned treatment works” re general permit and added language re private-sector entities; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-523 - Nitrogen Credit Advisory Board.

(a) The Commissioner of Energy and Environmental Protection shall establish a Nitrogen Credit Advisory Board to assist and advise the commissioner in administering the nitrogen credit exchange program. The board shall consist of the Commissioner of Energy and Environmental Protection or the commissioner’s designee, the Secretary of the Office of Policy and Management or the secretary’s designee, the State Treasurer or the Treasurer’s designee and nine public members to be appointed in accordance with this section. The nine public members shall include an official of a major publicly-owned treatment works appointed by the speaker of the House of Representatives, a municipal public works official appointed by the president pro tempore of the Senate, a representative from a municipality with a population of greater than twenty thousand that purchases nitrogen credits and a representative from a municipality with a population of less than twenty thousand that sells credits appointed by the majority leader of the House of Representatives, a representative from a municipality with a population of greater than twenty thousand that sells nitrogen credits and a representative from a municipality with a population of less than twenty thousand that purchases nitrogen credits appointed by the majority leader of the Senate, and three persons having experience in either wastewater treatment, environmental law or finance, one to be appointed by the minority leader of the House of Representatives, one to be appointed by the minority leader of the Senate, and one to be appointed by the Governor. All initial appointments shall be made not later than August 1, 2001, and shall be made so the composition of the board is, to the extent possible, balanced with regard to buyers and sellers of credits, large and small municipalities and representatives from different geographic regions of the state.

(b) The Commissioner of Energy and Environmental Protection, or the commissioner’s designee, shall serve as chairperson of the board and shall schedule the first meeting of such board not later than September 1, 2001. A majority of the members shall constitute a quorum for the transaction of business. The principal office of such board shall be the office of the Commissioner of Energy and Environmental Protection. At its first meeting, the board shall determine by lot which members shall serve for one, two or three years, provided the terms of office of not more than fifty per cent of the board shall expire in any one year. Thereafter, each term of office shall be for three years. The board shall choose a secretary by ballot from its membership.

(c) Not later than September thirtieth, annually, the board shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to the environment its findings that address the following:

(1) A summary of the nitrogen credit exchange program’s progress in achieving the total maximum daily load;

(2) The adequacy of the Clean Water Fund financing pursuant to section 22a-477 to support the nitrogen credit exchange program and the total maximum daily load;

(3) Recommendations for changes to the program including, but not limited to: (A) Exchanging nitrogen credits with entities outside the state; (B) expanding the general permit for nitrogen discharges and the nitrogen credit exchange program to include additional point and nonpoint sources; and (C) exchange transactions executed outside of the nitrogen credit exchange program;

(4) Identification of any other issues that need to be resolved; and

(5) Recommendations relating to the use of federal funding to assist distressed municipalities in the planning, design and construction of nitrogen removal facilities in implementing the provisions of subsection (h) of section 22a-477 and sections 22a-521 to 221-527, inclusive.

(P.A. 01-180, S. 3, 9; P.A. 11-80, S. 1.)

History: P.A. 01-180 effective July 1, 2001; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-524 - Nitrogen credit exchange program.

(a) The Commissioner of Energy and Environmental Protection shall establish a nitrogen credit exchange program to assist in the implementation of the total maximum daily load. The nitrogen credit exchange program shall apply to all publicly-owned treatment works included in the general permit issued pursuant to section 22a-522.

(b) The commissioner, in consultation with the Nitrogen Credit Advisory Board, shall:

(1) Establish a schedule and monitor all nitrogen removal construction projects;

(2) Establish an equivalency factor for each publicly-owned treatment works, which may be revised at the commissioner’s discretion consistent with the total maximum daily load. The equivalency factor and any proposed revisions shall be made available for public comment at least thirty days prior to being implemented in the nitrogen credit exchange program;

(3) Establish the individual waste load allocation for each publicly-owned treatment works utilizing the equivalency factors and taking into consideration the schedule for nitrogen removal construction projects;

(4) Monitor annual progress in meeting the fifteen-year implementation schedule in the total maximum daily load;

(5) Propose modifications, as may be necessary, to the general permit for nitrogen discharges;

(6) Oversee and execute all equivalent nitrogen credit exchanges;

(7) Maintain a separate account of state-owned equivalent nitrogen credits;

(8) Purchase all equivalent nitrogen credits created by publicly-owned treatment works at the annually established value;

(9) Sell available state-owned equivalent nitrogen credits including nitrogen credits purchased from publicly-owned treatment works at the annually established value to enable publicly-owned treatment works to meet nitrogen limits specified in the general permit for nitrogen discharges;

(10) Whenever practicable, sell remaining state-owned equivalent nitrogen credits to any other public or private entity;

(11) Establish accounts of funds created from the purchase and sale of equivalent nitrogen credits to be used for administration of the nitrogen credit exchange program and which may be used for nitrogen removal projects, habitat restoration projects and research;

(12) Establish any other policies or procedures the commissioner may deem necessary to carry out the nitrogen credit exchange program; and

(13) Establish a technical assistance program to educate and assist municipalities in implementing the nitrogen credit exchange program.

(c) (1) Not later than March thirty-first, annually, the commissioner shall audit the performance of each publicly-owned treatment works operating from January first to December thirty-first of the preceding year and shall (A) determine the number of equivalent nitrogen credits for sale and the number of equivalent nitrogen credits to be purchased, (B) publish the annual value of equivalent nitrogen credits as determined by the procedure established in section 22a-527, and (C) notify each publicly-owned treatment works of its equivalent nitrogen credit balance.

(2) Not later than July thirty-first, annually, each publicly-owned treatment works shall purchase equivalent nitrogen credits necessary to meet its nitrogen limits. Such purchase shall be paid by check, or money order or other form of payment acceptable to the Treasurer made payable to the “nitrogen credit exchange program”. The check, or money order or other such form of payment shall state on its face “nitrogen credit purchase”.

(3) Not later than August fourteenth, annually, the commissioner shall purchase all available equivalent nitrogen credits.

(P.A. 01-180, S. 4, 9; P.A. 03-19, S. 65; P.A. 04-151, S. 8; P.A. 11-80, S. 1.)

History: P.A. 01-180 effective July 1, 2001; P.A. 03-19 made a technical change in Subsec. (c)(1)(C), effective May 12, 2003; P.A. 04-151 amended Subsec. (c)(2) to revise form of payment from certified bank check or money order to check or money order or other form of payment acceptable to the Treasurer, effective May 21, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-525 - Audit of annual operating data.

The Commissioner of Energy and Environmental Protection may audit the annual operating data of publicly-owned treatment works participating in the nitrogen credit exchange program in order to assess permit compliance. Publicly-owned treatment works that do not meet permit limits through treatment or the purchase of credits shall be subject to the enforcement provisions of this chapter.

(P.A. 01-180, S. 5, 9; P.A. 11-80, S. 1.)

History: P.A. 01-180 effective July 1, 2001; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-526 - Regulations.

The Commissioner of Energy and Environmental Protection may, in consultation with the Treasurer, adopt regulations, in accordance with chapter 54, to carry out the provisions of sections 22a-522 to 22a-525, inclusive. Such regulations may provide for programs for municipalities or the private sector including, but not limited to, marketable permits, effluent reduction credits or other economic incentives.

(P.A. 01-180, S. 6, 9; P.A. 06-82, S. 2; P.A. 11-80, S. 1.)

History: P.A. 01-180 effective July 1, 2001; P.A. 06-82 added “in consultation with the Treasurer” and provision re programs for municipalities or the private sector; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-527 - Annual value of equivalent nitrogen credits.

(a) As used in this section:

(1) “Eligible capital costs” means all costs associated with improvements beyond local water quality needs (A) the actual planning, design and construction costs for a nitrogen removal facility, except for costs related to the modification of a facility for purposes other than the enhancement of the nitrogen treatment process, and (B) costs of equipment and land that is necessary for nitrogen treatment. The Commissioner of Energy and Environmental Protection, with the approval of the Nitrogen Credit Advisory Board, may designate other eligible capital costs associated with the improvement of existing secondary sewage treatment facilities;

(2) “Total eligible annual operation and maintenance cost” means the incremental increase in the cost of labor administration, electricity, and chemicals to remove nitrogen;

(3) “Total eligible capital cost” means one hundred per cent of the eligible capital costs, based on a thirty per cent grant provided to the facility pursuant to section 22a-478 and the loan to finance the remaining seventy per cent of the eligible capital costs;

(4) “Total annual capital cost” means the total amount of the facility’s loan attributable to the total eligible capital cost divided by a twenty-year loan repayment period; and

(5) “Total annual project cost” means the total annual capital cost and the total eligible annual operation and maintenance cost.

(b) The Nitrogen Credit Advisory Board, established pursuant to section 22a-523, shall propose the annual value of equivalent nitrogen credits by dividing the total annual project cost by the reduction of equivalent pounds of nitrogen. Upon proposing such value, the board shall notify each municipality with sewage treatment facilities, in writing, of such proposal.

(c) The Commissioner of Energy and Environmental Protection shall issue a draft ruling on the proposal pursuant to subsection (b) of this section. Such draft opinion shall become final if no municipality or group of municipalities petition for a review of the proposal pursuant to this section.

(d) No later than fifteen business days after the issuance of the draft ruling of the commissioner, a municipality or a group of municipalities may petition the board to review the proposed value of the credits.

(e) No later than ten business days following the submission of a petition for review, the board shall appoint an arbitration panel comprised of (1) a municipal official from a municipality that is expected to sell credits in the upcoming fiscal year, (2) a municipal official from a municipality that is expected to purchase credits in the upcoming fiscal year, and (3) a third member selected by mutual agreement by such officials.

(f) No later than ten business days after the appointing of an arbitration panel, the board shall convene the arbitration meeting of the petitioners and the commissioner.

(g) No later than ten business days after the convening of the arbitration meeting, the arbitration panel shall issue a final ruling on the annual value of equivalent nitrogen credits.

(P.A. 01-180, S. 8, 9; P.A. 11-80, S. 1.)

History: P.A. 01-180 effective July 1, 2001; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a)(1) and (c), effective July 1, 2011.






Chapter 446m - Mercury Reduction and Education

Section 22a-612 - Legislative finding regarding mercury.

The General Assembly finds that mercury is a persistent and toxic pollutant that bioaccumulates in the environment, and that in order to create and maintain a healthful environment and protect public health, the virtual elimination of the discharge of anthropogenic mercury should be pursued.

(P.A. 02-90, S. 1.)

History: P.A. 02-90 effective July 1, 2002.



Section 22a-613 - Definitions.

As used in sections 22a-612 to 22a-625, inclusive:

(1) “Mercury” means elemental mercury and mercury compounds;

(2) “Mercury-added product” means a product, commodity, chemical or component of a product that contains mercury or a mercury compound that is intentionally added for any reason. “Mercury-added product” includes, but is not limited to, formulated mercury-added products and fabricated mercury-added products. “Mercury-added product” does not include any packaging component, as defined in subdivision (3) of section 22a-255h;

(3) “Formulated mercury-added product” means a mercury-added product that is sold as a consistent mixture of chemicals, including, but not limited to, laboratory chemicals, materials used for cleaning, maintenance or disinfection, cosmetics, pharmaceuticals, coating materials, acids, alkalites, bleach, pharmaceutical products, stains, reagents, preservatives, fixatives, buffers and dyes;

(4) “Fabricated mercury-added product” means a mercury-added product that consists of a combination of individual components that combine to make a single unit, including, but not limited to, mercury-added measuring devices, lamps and switches;

(5) “Mercury fever thermometer” means a mercury-added product that is used for measuring body temperature, but does not mean a digital thermometer that includes a removable button cell battery containing mercury;

(6) “Mercury-added novelty” means a mercury-added product intended mainly for personal or household enjoyment or adornment, including, but not limited to, products intended for use as practical jokes, figurines, adornments, toys, games, cards, ornaments, yard statues and figures, candles, jewelry, holiday decorations, footwear, other items of apparel or similar products. A product is not a “mercury-added novelty” solely on the basis that it includes a removable button cell battery containing mercury;

(7) “Manufacturer” means any person that (A) produces a mercury-added product, or (B) serves as an importer or domestic distributor of a mercury-added product produced outside the United States. In the case of a multicomponent product, “manufacturer” means the last manufacturer to produce or assemble the product, unless the multicomponent mercury-added product is produced outside the United States, in which case “manufacturer” means the importer or domestic distributor;

(8) “Person” means any individual, organization, partnership, joint venture, association, firm, limited liability company, corporation or other entity, and includes a municipality, the federal government, the state or any instrumentality of the state, or other governmental entity and any officer or governing or managing body of any partnership, association, firm or corporation or any member or manager of a limited liability company;

(9) “Vehicle” means any device capable of being moved upon a public highway and any device in, upon or by which any person or property is or may be transported or drawn upon a public highway, but does not include devices moved by human or animal power or used exclusively upon stationary rails or tracks;

(10) “Scrap metal” means used or discarded items that consist predominantly of ferrous metals, aluminum, brass, copper, lead, chromium, tin, nickel or alloys;

(11) “Solid waste” means unwanted or discarded solid, liquid, semisolid or contained gaseous material, including, but not limited to, demolition debris, material burned or otherwise processed at a resources recovery facility or incinerator, material processed at a recycling facility, sludges or other residue from a water pollution abatement facility, water supply treatment plan or air pollution control facility;

(12) “Commissioner” means the Commissioner of Energy and Environmental Protection.

(P.A. 02-90, S. 2; P.A. 11-80, S. 1.)

History: P.A. 02-90 effective July 1, 2002; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (12), effective July 1, 2011.



Section 22a-614 - Multistate clearinghouse.

The commissioner shall participate in the regional multistate clearinghouse to assist in carrying out the requirements set forth in sections 22a-612 to 22a-625, inclusive, to act as the designated agent of the clearinghouse for the purposes of receiving notifications and submissions of information as required by sections 22a-612 to 22a-625, inclusive, and to help coordinate reviews of the manufacturers’ notifications regarding mercury-added products, applications for phase-out exemptions, collection system plans, disclosures of mercury-added content, applications for alternative labeling or notification systems or both, education and outreach activities, and any other functions related to sections 22a-612 to 22a-625, inclusive.

(P.A. 02-90, S. 3; P.A. 03-123, S. 15.)

History: P.A. 02-90 effective July 1, 2002; P.A. 03-123 made a technical change, effective June 26, 2003.



Section 22a-615 - Notification.

(a) On and after January 1, 2003, no person shall offer any mercury-added product for sale or distribute any such product for promotional purposes in this state unless the manufacturer or its designated industrial trade group gives prior notification in writing to the commissioner or the regional multistate clearinghouse described in section 22a-614 as provided in this section. Such notification, in a form prescribed by the commissioner, shall at a minimum include (1) a brief description of the product or category of products to be offered for sale or distributed; (2) an identification of each product by its mercury content in one of the following ranges: Less than zero to five milligrams, greater than five milligrams to ten milligrams, greater than ten milligrams to fifty milligrams, greater than fifty milligrams to one hundred milligrams, greater than one hundred milligrams to one thousand milligrams and greater than one thousand milligrams; (3) the actual total amount of mercury in each product; and (4) the name and address of the manufacturer and the position, address and phone number of a contact person at the manufacturer. The manufacturer or its designated industrial trade group shall revise the information in the notification whenever there is significant change in the information or when requested by the commissioner or the regional multistate clearinghouse.

(b) Any mercury-added product for which federal law preempts state authority over notice requirements is exempt from the requirements of this section.

(c) With the approval of the commissioner, the manufacturer or its designated industrial trade group may supply the information required in subdivisions (1) to (3), inclusive, of subsection (a) of this section for a product category rather than an individual product.

(d) Public disclosure of trade secrets submitted to the commissioner pursuant to this section shall be governed by the provisions of chapter 14. Notwithstanding the provisions of chapter 14, the commissioner may provide the regional multistate clearinghouse described in section 22a-614 with copies of such information and the commissioner, in consultation with the clearinghouse, may compile or publish analyses or summaries of such information, provided the analyses or summaries do not identify any manufacturer or reveal any confidential information.

(P.A. 02-90, S. 4; P.A. 03-123, S. 16.)

History: P.A. 02-90 effective July 1, 2002; P.A. 03-123 made technical changes in Subsecs. (a) and (d), effective June 26, 2003.



Section 22a-616 - Ban on sale or distribution of mercury-added novelties, mercury fever thermometers, mercury dairy manometers and mercury button cell batteries. Restriction on use of mercury amalgam.

(a) Notwithstanding the provisions of section 22a-617, on and after July 1, 2003, no person shall offer for sale or distribute for promotional purposes in the state any mercury-added novelty. A manufacturer that produces or sells mercury-added novelties shall notify retailers that sell mercury-added novelties about such product ban and inform such retailers of how to dispose of the remaining inventory in accordance with the hazardous waste provisions of this title.

(b) Notwithstanding the provisions of section 22a-617, on and after January 1, 2003, no person shall offer for sale or distribute for promotional purposes mercury fever thermometers except by prescription written by a physician. A manufacturer of mercury fever thermometers shall provide the buyer or the recipient with notice of mercury content, instructions on proper disposal and instructions that clearly describe how to carefully handle the thermometer to avoid breakage and on proper cleanup should a breakage occur.

(c) Notwithstanding the provisions of section 22a-617, on and after July 1, 2003, no person shall offer for sale or distribute for promotional purposes mercury dairy manometers. A manufacturer that produces or sells mercury dairy manometers shall notify retailers about the provisions of this subsection and how to dispose of the remaining inventory properly in accordance with this title. The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Agriculture, shall examine the feasibility of implementing a collection and replacement program for dairy manometers, and shall implement such a program within available appropriations.

(d) On and after July 1, 2003, no vocational dental education or training school shall use mercury amalgam unless such school has developed and implemented a plan approved by the commissioner that assures best management practices are used to prevent discharge of mercury into the waters of the state, any pollution abatement facility or subsurface sewage disposal system, and to properly handle and recycle or dispose of waste elemental mercury and amalgam. Such plan shall provide for an education program for students regarding the hazards of mercury and best management practices.

(e) Notwithstanding the provisions of section 22a-617, on and after July 1, 2011, no person shall offer for sale or distribute for promotional purposes button cell batteries containing mercury or any product containing such batteries, except: (1) A battery containing mercury described as an Hg-silver oxide battery that is used exclusively in a medical device to automatically deliver insulin to a person may be sold or distributed for promotional purposes until January 1, 2015; and (2) silver oxide batteries and any product containing silver oxide batteries may be offered for sale or distributed for promotional purposes until July 1, 2012. A manufacturer that produces or sells button cell batteries containing mercury or any product containing such batteries shall notify retailers about the provisions of this subsection and how to dispose of the remaining inventory property, except a battery containing mercury described as an Hg-silver oxide battery that is used exclusively in a medical device to automatically deliver insulin to a person and silver oxide batteries and any product containing silver oxide batteries, in accordance with this title.

(P.A. 02-90, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 06-181, S. 4; P.A. 11-80, S. 1; 11-231, S. 1.)

History: P.A. 02-90 effective July 1, 2002; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-181 added Subsec. (e) prohibiting, on and after July 1, 2011, the offer for sale or distribution for promotional purposes of button cell batteries containing mercury or products containing such batteries, effective July 1, 2006; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011; P.A. 11-231 amended Subsec. (e) by adding exception to ban, until January 1, 2015, for batteries containing mercury described as an Hg-silver oxide battery that is used exclusively in a medical device to automatically deliver insulin and exception to ban, until July 1, 2012, for silver oxide batteries and any product containing silver oxide batteries, effective July 13, 2011.



Section 22a-617 - Restriction on sale or distribution of mercury-added products. Working group on regulation of certain mercury-added products.

(a) Except as provided in section 22a-618, except for products that contain a mercury-containing lamp used for backlighting that cannot feasibly be removed by the purchaser and except for specialized lighting used in the entertainment industry such as metal halide lights, no person shall offer for sale or distribute for promotional purposes any mercury-added product if: (1) After July 1, 2004, the mercury content of the product exceeds one gram in the case of fabricated mercury-added products or two hundred fifty parts per million in the case of formulated mercury-added products; (2) on and after July 1, 2006, the mercury content of the product exceeds one hundred milligrams in the case of fabricated mercury-added products or fifty parts per million in the case of formulated mercury-added products, except for high intensity discharge lamps containing more than one hundred milligrams of mercury, but less than one gram of mercury, including, but not limited to, metal halide lamps, mercury vapor lamps, mercury capillary lamps, mercury-xenon short-arc lamps and mercury short-arc lamps; and (3) on and after July 1, 2013, high intensity discharge lamps containing more than one hundred milligrams of mercury, but less than one gram of mercury, including, but not limited to, metal halide lamps, mercury vapor lamps, mercury capillary lamps, mercury-xenon short-arc lamps and mercury short-arc lamps.

(b) Not later than July 1, 2003, the commissioner shall convene a working group which shall include, but not be limited to, government representatives from other northeastern states to (1) evaluate advances in technology and make recommendations regarding the regulation of mercury-added products that have a mercury content in excess of ten milligrams or ten parts per million but less than one hundred milligrams or fifty parts per million and specialized lighting used in the entertainment industry such as metal halide lights, and (2) evaluate the uses of lamps that have a mercury content of not less than one hundred milligrams and not more than one gram and alternatives to such lamps and make recommendations regarding the regulation of lamps that have a mercury content of not less than one hundred milligrams and not more than one gram. Within such working group, the commissioner shall convene a subgroup which shall include, but not be limited to, industry trade groups for mercury-containing lamps to develop a plan in accordance with section 22a-620 to provide for the collection of such lamps. The working group shall finalize its recommendations regarding subdivision (1) of this subsection and the subgroup shall make its recommendations not later than July 1, 2004. The working group shall make its recommendations regarding subdivision (2) of this subsection not later than January 1, 2005.

(c) In the case of a product that contains one or more mercury-added products as a component, the phase-out limits specified in subsection (a) of this section apply to each component part or parts and not to the entire product.

(P.A. 02-90, S. 6; P.A. 04-151, S. 10; P.A. 06-181, S. 2.)

History: P.A. 02-90 effective July 1, 2002; P.A. 04-151 amended Subsec. (b) to designate existing provision re duties of working group as Subdiv. (1), add Subdiv. (2) re evaluation of uses of lamps that have a mercury content of not less than one hundred milligrams and not more than one gram, require working group to make recommendations on evaluation under Subdiv. (2) not later than January 1, 2005, and make conforming changes, effective May 21, 2004; P.A. 06-181 amended Subsec. (a) to add exception in Subdiv. (2) re high intensity discharge lamps containing more than one hundred milligrams of mercury, but less than one gram of mercury, and to add Subdiv. (3) prohibiting the offer for sale or distribution for promotional purposes, on and after July 1, 2013, of high intensity discharge lamps containing more than one hundred milligrams of mercury, but less than one gram of mercury, effective July 1, 2006.



Section 22a-618 - Exemptions from restrictions on sale or distribution of mercury-added products.

(a) The commissioner shall exempt a mercury-added product from the limits on total mercury content set forth in subsection (a) of section 22a-617 if the level of mercury or mercury compounds contained in the product are necessary to comply with federal or state health or safety requirements. In order to obtain such exemption, the manufacturer shall provide the commissioner with, and notify the regional multistate clearinghouse described in section 22a-614 of, information that demonstrates such necessity.

(b) A manufacturer of a mercury-added product or category of products may apply to the commissioner and notify the clearinghouse for a modified or conditional exemption from the limits on total mercury content set forth in subsection (a) of section 22a-617 provided such exemption shall be for not more than four years.

(c) The manufacturer shall apply for a modified or conditional exemption (1) not later than one year before the effective date of the limit for which the exemption is being requested in the case of an existing product or category of products, or (2) prior to the sale or distribution in the case of promotional purposes of a new product or category of products.

(d) An application for a modified or conditional exemption shall (1) document the basis for the requested exemption or renewal of exemption, and (2) describe how the manufacturer will ensure that a system exists for the proper collection, transportation and processing of the product or products at the end of their useful life.

(e) In determining whether to grant a modified or conditional exemption for a product or category of products the commissioner shall consider (1) whether a system exists for the proper collection, transportation and processing of the mercury-added product, including, but not limited to, a system for the direct return of a waste product to the manufacturer or a collection and recycling system that is supported by an industry or trade group, or other similar private or public sector efforts, and (2) whether each of the following criteria is met: (A) Use of the product is beneficial to the environment or protective of public health or protective of public safety; (B) there is no technically feasible alternative to the use of mercury in the product; (C) there is no comparable product, other than a mercury-added product, available at reasonable cost; and (D) with respect to a renewal of an exemption, reasonable efforts have been made to remove mercury from the product.

(f) Prior to issuing a modified or conditional exemption, the commissioner shall consult with the clearinghouse, states, Canadian provinces and regional governmental organizations to promote consistency in the implementation of this section.

(g) The commissioner may renew, for a period of not longer than four years, a modified or conditional exemption one or more times if (1) the manufacturer applies for the renewal, and (2) the commissioner finds that the manufacturer meets the requirements for such exemption and that the manufacturer has complied with all the conditions of the original approval.

(P.A. 02-90, S. 7; P.A. 03-123, S. 17; P.A. 04-109, S. 11.)

History: P.A. 02-90 effective July 1, 2002; P.A. 03-123 made a technical change in Subsec. (a), effective June 26, 2003; P.A. 04-109 amended Subsec. (a) to make technical changes, effective May 21, 2004.



Section 22a-619 - Labeling requirements. Advisement re mercury. Exceptions. Alternatives. Lamps containing mercury.

(a) Except as provided in subsection (g) of this section, on and after July 1, 2004, no person shall offer for sale or distribute for promotional purposes any mercury-added product unless both the product and either its packaging or care and use manual are labeled in accordance with this section, any regulations adopted under this section or the terms of any approved alternative labeling or notification granted under subsection (h) of this section. A retailer shall not be found in violation of this subsection if the retailer lacked knowledge that the product contained mercury.

(b) Except as provided in subsection (g) of this section, if a mercury-added product is a component of another product, the product containing the component and the component shall both be labeled as provided in this section, provided such component may feasibly be removed from the product by the purchaser. The label on a product containing a mercury-added component that can be feasibly removed shall identify the component with sufficient detail so that the component may be readily located for removal.

(c) All labels contained on packaging shall be clearly visible prior to sale and all labels required on the product packaging or in the care and use manual shall be sufficient to inform the purchaser, using words or symbols, that mercury is present in the product and that the product should be properly disposed of or recycled in accordance with the hazardous waste provisions of this title.

(d) Labels affixed to the product shall be constructed of materials that are sufficiently durable to remain legible for the useful life of the product.

(e) On and after July 1, 2004, any person offering a mercury-added product for sale through a catalog, or distributing such product for promotional purposes shall clearly advise in writing the purchaser or recipient prior to the time of sale or distribution that the product contains mercury. On and after July 1, 2004, any person offering a mercury-added product for sale by telephone shall clearly advise the purchaser or recipient prior to the time of sale that the product contains mercury. Such requirements shall apply to such transactions in which the purchaser or recipient is unable to view the labels on the package or the product prior to purchase or receipt.

(f) The manufacturer of a product shall be responsible for product and package labels required under this section, unless the wholesaler or retailer agrees in writing to accept the responsibility of implementing an alternative to the labeling requirements of this section provided such alternative is approved under subsection (h) of this section.

(g) (1) Manufacturers shall meet all the requirements of this section for large appliances, including, but not limited to, washers, dryers, ovens, including microwave ovens, refrigerators, air conditioners, dehumidifiers or portable heaters sold in a store where such appliances are on display, except that no package labeling shall be required; (2) manufacturers shall meet all the requirements of this section for mercury fever thermometers, except that no product labeling shall be required; (3) in the case of vehicles, (A) manufacturers shall meet the product labeling requirements of this section for vehicles by placing a label on the doorpost of the vehicles that lists the mercury-added components that may be present in the vehicle, and (B) manufacturers shall not be required to label the mercury-added components of the vehicle; (4) manufacturers of products that contain a mercury-containing lamp used for backlighting that cannot feasibly be removed by the purchaser shall meet the product labeling requirements of this section by placing the label on the product or its care and use manual; (5) manufacturers shall meet all the requirements of this section for button cell batteries containing mercury, except that no labeling shall be required; (6) in the case of products that contain button cell batteries containing mercury as the only mercury components, manufacturers shall meet the packaging requirements of this section by including a label in the product instructions, if any, and on the packaging, and no further product labeling shall be required; (7) manufacturers of fluorescent lights and high-intensity discharge lamps shall meet the labeling requirements of this section by labeling the product packaging and placing the symbol “Hg” on each lamp; (8) manufacturers of medical equipment not intended for use by nonmedical personnel are exempt from this section; and (9) manufacturers shall meet this requirement for luminaires not sold through retail sales channels by providing information on their web sites and in catalogs.

(h) (1) A manufacturer may apply to the commissioner and the regional multistate clearinghouse described in section 22a-614 for an alternative to the requirements of subsections (a) to (g), inclusive, of this section if: (A) Compliance with the requirements is not feasible; (B) the proposed alternative would be at least as effective in providing presale notification of mercury content and in providing instructions on proper disposal; or (C) federal law preempts state authority over labeling.

(2) The commissioner may approve, deny, modify or condition a request for an alternative to the requirements of subsections (a) to (g), inclusive, of this section. An approval shall be for a period of no more than two years and may, upon continued eligibility under the criteria of this section and compliance with the conditions of its prior approval, be renewed. Requests for renewals shall be submitted ninety days before the expiration of the approval. Prior to approving an alternative, the commissioner shall consult with states, Canadian provinces and regional government organizations to insure that the commissioner’s labeling requirements are consistent with those of other jurisdictions in the region. The commissioner may revoke an approval for cause.

(i) Notwithstanding the provisions of this section, a person who sells mercury-added lamps to the owner or manager of any industrial, commercial or office building or to any person who replaces or removes from service outdoor lamps that contain mercury shall clearly inform the purchaser in writing on the invoice for the lamps or in a separate document that the lamps contain mercury, a hazardous substance that is regulated by federal and state law, and that they may not be placed in the solid waste destined for disposal. Retail establishments that incidentally sell mercury-added lamps to purchasers are exempt from the requirements of this subsection. A person who contracts with the owner or manager of an industrial, commercial or office building or with a person responsible for outdoor lighting to remove from service mercury-added lamps shall clearly inform in writing the person for whom the work is being done that the lamps being removed from service contain mercury and what the contractor’s arrangements are for the management of the mercury in the removed lamps.

(P.A. 02-90, S. 8; P.A. 03-123, S. 18; 03-276, S. 1; P.A. 06-181, S. 3; P.A. 08-124, S. 31.)

History: P.A. 02-90 effective July 1, 2002; P.A. 03-123 made a technical change in Subsec. (h)(1), effective June 26, 2003; P.A. 03-276 added “and high-intensity discharge lamps” in Subsec. (g)(7), effective July 1, 2003; P.A. 06-181 amended Subsec. (g)(7) to add “and placing the symbol “Hg” on each lamp” and to added Subsec. (g)(9) re luminaires not sold through retail sales channels, effective July 1, 2006; P.A. 08-124 made technical changes in Subsec. (g), effective June 2, 2008.



Section 22a-620 - Plan for collection of mercury-added products. Report on collection system. Exemptions.

(a) On and after July 1, 2003, no person shall offer any mercury-added product for sale or distribute any such product for promotional purposes unless the manufacturer either on its own or in concert with other persons has submitted a plan to the commissioner for a system that reasonably enables the collection of such products. If a mercury-added product is a component of another product, the collection system shall provide for removal and collection of the mercury-added component or collection of both the mercury-added component and the product containing it.

(b) The collection system shall include (1) a public education program to inform the public about the purpose of the collection program and how to participate in it; (2) a targeted capture rate for the mercury-added product or component; (3) a plan for implementing and financing the collection system; (4) documentation of the willingness of all parties to the system to implement the proposed collection system; (5) a description of the performance measures to be utilized and reported by the manufacturer to demonstrate that the collection system is meeting capture rate targets; (6) a description of additional or alternative actions that will be implemented to improve the collection system and its operation in the event that the program targets are not met; and (7) a recycling or disposal plan.

(c) Not later than July 1, 2004, and biennially thereafter, the manufacturer or entity that submitted the plan on behalf of the manufacturer shall submit a report to the commissioner and to the regional multistate clearinghouse described in section 22a-614 on the effectiveness of the collection system. The report shall include an estimate of the amount of mercury that was collected, the capture rate for the mercury-added products or components, the results of the other performance measures included in the manufacturer’s collection system plan, and such other information as the commissioner may require. The commissioner shall make such reports available to the public.

(d) The cost for the collection system shall not be borne by state or local government.

(e) The commissioner shall review any impediments identified pursuant to subdivision (7) of subsection (b) of this section and the regulations adopted under this title governing handling of waste from mercury-added products and, if necessary, may amend regulations as appropriate to facilitate collection.

(f) The following are exempt from the provisions of this section: (1) Formulated mercury-added products intended to be consumed in use, including, but not limited to, reagents, cosmetics, pharmaceuticals and other laboratory chemicals; (2) fabricated mercury-containing products where the only mercury is contained in a component that cannot feasibly be removed by the purchaser including, but not limited to, electronic products whose only mercury-added component is a mercury-containing lamp used for backlighting provided such manufacturer or trade association maintains a web-based service to provide information on recycling and safe disposal of such products; (3) photographic film and paper; (4) a manufacturer or trade association of mercury-containing lamps that maintains a toll-free telephone number and an Internet-based service to provide information on recycling and safe disposal of such lamps and directs consumers to such telephone number and service on any statutorily-required package label; (5) button cell batteries containing mercury; and (6) any other product for which the commissioner determines a collection plan is not feasible.

(P.A. 02-90, S. 9; P.A. 03-123, S. 19, 20; P.A. 06-181, S. 5.)

History: P.A. 02-90 effective July 1, 2002; P.A. 03-123 made a technical change in Subsecs. (c) and (f), effective June 26, 2003; P.A. 06-181 amended Subsec. (f) to add new Subdiv. (5) re button cell batteries containing mercury and redesignate existing Subdiv. (5) as Subdiv. (6), effective July 1, 2006.



Section 22a-621 - Restrictions on sale or distribution of elemental mercury.

Except as provided in section 22a-622, no person shall offer for sale or distribute for promotional purposes or provide elemental mercury without providing a Material Safety Data Sheet, as defined in 42 USC 11049. On and after July 1, 2003, the seller, distributor or provider shall require the purchaser or recipient at the time of receipt of any elemental mercury to sign a statement that the purchaser or recipient (1) will use the mercury only for medical, research or manufacturing purposes; (2) understands that mercury is toxic and that the purchaser will store, use and otherwise handle exposure to such mercury in accordance with state and federal law; and (3) will dispose of the elemental mercury in accordance with state and federal law.

(P.A. 02-90, S. 10.)

History: P.A. 02-90 effective July 1, 2002.



Section 22a-622 - Restrictions on sale or distribution of elemental mercury to a dental practitioner.

No person shall offer for sale, distribute for promotional purposes or provide elemental mercury to a dental practitioner without providing a Material Safety Data Sheet, as defined in 42 USC 11049. On and after July 1, 2003, such dental practitioner shall (1) use the mercury only for dental purposes; (2) store, use and otherwise handle exposure to such mercury in accordance with the accepted guidelines of the American Dental Association, state and federal law and any applicable best management practices adopted by the state; and (3) dispose of the elemental mercury in accordance with state and federal law.

(P.A. 02-90, S. 11.)

History: P.A. 02-90 effective July 1, 2002.



Section 22a-623 - Exemptions for mercury-added products with certain manufacture dates.

(a) The following shall be exempt from section 22a-615: (1) Mercury-added products, excluding motor vehicles, that have a code or date of manufacture indicating they were manufactured prior to January 1, 2003, (2) mercury-added products, excluding motor vehicles, for which the manufacturer provides documentation that the product was manufactured prior to January 1, 2003, (3) motor vehicles with a code or date of manufacture prior to October 1, 2003, or (4) motor vehicles for which the manufacturer provides documentation that the product was manufactured prior to October 1, 2003.

(b) The following shall be exempt from sections 22a-617 and 22a-619: (1) Mercury-added products, excluding motor vehicles, that have a code or date of manufacture indicating they were manufactured prior to January 1, 2004, (2) mercury-added products, excluding motor vehicles, for which the manufacturer provides documentation that the product was manufactured prior to January 1, 2004, (3) motor vehicles with a code or date of manufacture prior to October 1, 2003, (4) motor vehicles for which the manufacturer provides documentation that the product was manufactured prior to October 1, 2003, or (5) mercury-added products with a written certification of a dealer of antiques that to the best of such dealer’s knowledge, the product date of manufacture is prior to January 1, 2004, where the certification shall be retained by the owner of such product. For the purposes of this subsection, “dealer of antiques” means a person whose primary business is buying or selling items that are at least twenty-five years old.

(c) The following shall be exempt from section 22a-620: (1) Mercury-added products, excluding motor vehicles, that have a code or date of manufacture indicating they were manufactured prior to July 1, 2003, (2) mercury-added products, excluding motor vehicles, for which the manufacturer provides documentation that the product was manufactured prior to July 1, 2003, (3) motor vehicles with a code or date of manufacture prior to October 1, 2003, or (4) motor vehicles for which the manufacturer provides documentation that the product was manufactured prior to October 1, 2003.

(P.A. 02-90, S. 12; P.A. 07-223, S. 1.)

History: P.A. 02-90 effective July 1, 2002; P.A. 07-223 restructured Subsecs. (a), (b) and (c) and added Subdiv. designators therein and amended Subsec. (b) by adding Subdiv. (5) re products with written certification of dealer of antiques and defining “dealer of antiques”.



Section 22a-624 - Public education program.

(a) The commissioner, in consultation with other state agencies, may implement a comprehensive program for public education, outreach and assistance for manufacturers, households, waste generators, local and regional solid waste management agencies, businesses, health care facilities, scrap metal processors, recyclers, dismantlers, institutions, schools and other interested groups. Such program may focus on the hazards of mercury; the requirements and obligations of individuals, manufacturers and agencies under sections 22a-612 to 22a-623, inclusive, and voluntary efforts that individuals, institutions and businesses can undertake to help further reduce mercury in the environment. The commissioner, in conjunction with manufacturers of mercury-added products and other affected businesses, may promote the development and implementation of such public education and technical assistance programs.

(b) The commissioner may cooperate with other states and Canadian provinces and regional organizations in developing public education, outreach and assistance programs.

(c) The commissioner may develop an awards program to recognize the accomplishments of those persons who exceed the minimum requirements of sections 22a-615 to 22a-623, inclusive, and who excel at reducing or eliminating mercury in air emissions or releases.

(P.A. 02-90, S. 13.)

History: P.A. 02-90 effective July 1, 2002.



Section 22a-625 - Exemption for pharmaceuticals, pharmaceutical products, biological products and substances sold without a prescription.

The provisions of sections 22a-612 to 22a-625, inclusive, shall not apply to pharmaceuticals, pharmaceutical products, biological products or any substance that may be lawfully sold over the counter without a prescription under the federal Food, Drug and Cosmetics Act, 21 USC 301 et seq. For purposes of this section, “Biological product” means a virus, therapeutic serum, toxin, antitoxin, vaccine, blood, blood component or derivative, allergenic product or an analogous product, or arsphenamine a derivative of arsphenamine or any other trivalent organic arsenic compound used for the prevention, treatment or cure of a disease or condition of human beings.

(P.A. 02-90, S. 14.)

History: P.A. 02-90 effective July 1, 2002.



Section 22a-625a - Mercury thermostat collection and recycling programs established by manufacturers.

(a) For the purposes of this section:

(1) “Department” means the Department of Energy and Environmental Protection;

(2) “Manufacturer” means any person who sells, sold, offers for sale, offered for sale, distributes or distributed a mercury thermostat in this state under a brand or label owned by such person or licensed to such person;

(3) “Mercury thermostat” means any thermostat intended for installation in a residential, commercial or industrial building that uses a mercury switch to sense and control room temperature through communication with heating, ventilating or air conditioning equipment. “Mercury thermostat” does not include any thermostat used to sense and control temperature as part of a manufacturing process;

(4) “Retailer” means any person who sells thermostats of any kind directly to homeowners or other nonprofessionals through any selling or distribution mechanism;

(5) “Wholesaler” means any person who is engaged in the distribution and wholesale sale of thermostats and other heating, ventilation and air conditioning components to contractors who install heating, ventilation and air conditioning components;

(6) “Contractor” means any person engaged in the business of installing, servicing or removing thermostats and other heating, ventilation and air conditioning components; and

(7) “Qualified contractor” means any contractor who employs seven or more service technicians or installers or who is located in an area outside of an urban area, as defined by the United States Census Bureau.

(b) Not later than April 1, 2013, each manufacturer shall, individually or collectively: (1) Establish a mercury thermostat collection and recycling program to collect, transport and properly manage any out-of-service mercury thermostat received at any participating collection site in this state; (2) make a collection container available to any wholesaler, retailer, qualified contractor or municipality that participates as a collection site in such mercury thermostat collection and recycling program and requests such a container; (3) include with each collection container provided to any wholesaler, retailer, qualified contractor or municipality information regarding the proper management of mercury thermostats as universal waste; (4) charge no fee or other charge to any person that participates in such collection and recycling program, except that such manufacturer may charge each wholesaler, retailer, qualified contractor and municipality that participates in such manufacturer’s mercury thermostat collection and recycling program and that receives one or more collection containers a one-time program administration fee of not greater than seventy-five dollars; (5) for the period of April 1, 2013, to April 1, 2016, inclusive, conduct educational and outreach efforts concerning such mercury thermostat collection and recycling program, including, but not limited to: (A) Promoting the availability of collection containers to wholesalers, retailers, qualified contractors and municipalities in the state; (B) educating contractors and homeowners on (i) the importance of properly managing out-of-service mercury thermostats, (ii) the opportunities for the collection and recycling of such thermostats, and (iii) the availability of manufacturer mercury thermostat collection and recycling programs; (C) providing signs to participating collection sites to prominently post information for contractors and consumers concerning the collection and recycling of out-of-service mercury thermostats; and (D) supplying written materials, for reproduction by participating wholesalers and retailers, that may be provided to customers at the time of purchase or delivery of a thermostat and that include information on the importance of properly managing out-of-service mercury thermostats and the opportunities for the collection and recycling of such thermostats; and (6) beginning April 1, 2014, and annually thereafter, submit a report to the Department of Energy and Environmental Protection that includes the following information: (A) The number of mercury thermostats collected and recycled by such manufacturer pursuant to such mercury thermostat collection and recycling program during the previous calendar year; (B) a self-evaluation of the effectiveness of such manufacturer’s mercury thermostat collection and recycling program that is certified to be substantially accurate by a competent third party who is acceptable to the commissioner; (C) an accounting of the administrative costs incurred by such manufacturer in the course of administering such mercury thermostat collection and recycling program during the previous calendar year; and (D) a list of wholesalers, retailers, qualified contractors and municipalities that requested collection containers from such manufacturer during the previous calendar year.

(c) On and after July 1, 2014, any wholesaler or qualified contractor shall be deemed to be in compliance with the provisions of this section if such wholesaler or contractor participates as a collection site in a manufacturer’s mercury thermostat collection and recycling program, as described in subsection (b) of this section, or by collecting mercury thermostats and managing the disposal of such mercury thermostats in accordance with any applicable federal and state universal waste rules. Any wholesaler or retailer that participates as a collection site pursuant to a manufacturer’s mercury thermostat collection and recycling program shall post visible signs at such wholesaler’s or retailer’s location concerning the collection and recycling of mercury thermostats.

(d) On and after July 1, 2014: (1) Any manufacturer who fails to comply with the provisions of subsection (b) of this section shall not sell, offer for sale or distribute any thermostat in this state; (2) any wholesaler or qualified contractor who fails to participate as a collection site in a manufacturer’s mercury thermostat collection and recycling program shall not sell, offer for sale or distribute any thermostat in this state; and (3) no wholesaler or qualified contractor shall sell, offer for sale or distribute any thermostat in this state from any manufacturer who is not in compliance with the provisions of subsection (b) of this section.

(e) On and after July 1, 2014, no person shall dispose of a mercury thermostat in the commercial or municipal waste stream or in any manner other than the recycling of such mercury thermostat or the disposing of such mercury thermostat as hazardous waste. On and after July 1, 2014: (1) Any contractor who replaces a mercury thermostat from a building shall recycle such mercury thermostat or deliver such mercury thermostat to a wholesaler, retailer or municipality that participates as a collection site for the collection and recycling of such mercury thermostats; (2) any contractor who demolishes a building shall remove all mercury thermostats from such building prior to demolition and shall recycle such mercury thermostats or deliver such mercury thermostats to a wholesaler, retailer, qualified contractor or municipality that participates as a collection site for the collection and recycling of such mercury thermostats; and (3) any person who replaces a mercury thermostat from any location in this state that is a part of any energy efficiency or weatherization program supported or administered, in whole or in part, by any department, agency, instrumentality or political subdivision of the state, or conducted as a result of any statutory requirement shall deliver such mercury thermostat to any wholesaler, retailer, qualified contractor or municipality that participates as a collection site for the recycling of such mercury thermostats. The Department of Energy and Environmental Protection may enforce the provisions of this subsection.

(f) (1) On and after April 1, 2014, the Department of Energy and Environmental Protection shall maintain and post on the department’s Internet web site a list of wholesalers, retailers, qualified contractors and municipalities that are collection sites for out-of-service mercury thermostats.

(2) Not later than January 1, 2017, the department, in accordance with section 11-4a, shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment concerning the effectiveness of the manufacturer mercury thermostat collection and recycling programs established pursuant to this section. Such report shall be based, in part, on the reports submitted by manufacturers to the department pursuant to subsection (b) of this section and shall include recommendations for any revisions to such programs, including, but not limited to, any necessary statutory revisions and any recommendations concerning the repeal of such programs.

(g) Nothing in this section shall be construed to require the participation of any municipality in any manufacturer’s mercury thermostat collection and recycling program.

(h) No owner or operator of any solid waste disposal facility shall be found to be in violation of the provisions of this section, provided such owner or operator: (1) Makes a good-faith and consistent effort to comply with the provisions of this section; (2) posts, in a conspicuous location at such facility, a sign stating that mercury thermostats are not accepted at such facility; and (3) notifies, in writing, all collectors registered to deposit solid waste at such facility that mercury thermostats are not accepted at such facility.

(P.A. 12-54, S. 1.)

History: P.A. 12-54 effective May 31, 2012.



Section 22a-626 - Orders to correct or abate violations.

(a) The Commissioner of Energy and Environmental Protection may issue, modify or revoke orders to correct or abate violations of this chapter, including, but not limited to, any regulation adopted pursuant to this chapter. Any such order may include remedial measures necessary to correct or abate such violations. Such orders may be issued to any person who violates any provision of chapter 446d or any regulation adopted pursuant to this chapter.

(b) Each order issued under this chapter shall be served by certified mail, return receipt requested, or by a state marshal or indifferent person. If a state marshal or indifferent person serves the order, a true copy of the order shall be served, and the original, with a return of such service endorsed thereon, shall be filed with the commissioner. The order shall be deemed to be issued upon service or upon deposit in the mail. Any order issued pursuant to chapter 446d shall state the basis on which it is issued.

(c) Unless a person aggrieved by an order files a written request for a hearing before the commissioner not later than thirty days after the date of issuance, such order shall become final. If requested, the commissioner shall hold a hearing as soon thereafter as practicable. A request for a hearing shall be a condition precedent to any appeal. The commissioner may, after the hearing or at any time after the issuance of the order, modify such order by agreement or extend the time schedule therefor if the commissioner deems such modification or extension advisable or necessary, and any such modification or extension shall be deemed to be a revision of an existing order and shall not constitute a new order. There shall be no hearing subsequent to or any appeal from any such modification or extension.

(d) After hearing, the commissioner shall consider all supporting and rebutting evidence and affirm, modify or revoke such order in the commissioner’s discretion and shall so notify the recipient of the order by certified mail, return receipt requested.

(e) The final order of the commissioner shall be subject to appeal as set forth in sections 4-183 and 4-184, except that any such appeal shall be taken to the superior court for the judicial district of New Britain.

(P.A. 06-76, S. 27; P.A. 11-80, S. 1.)

History: P.A. 06-76 effective October 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-627 - Action in the superior court.

(a) Whenever, in the judgment of the Commissioner of Energy and Environmental Protection, any person has engaged in or is about to engage in any acts, practices or omission which constitute, or will constitute, a violation of any provision of this chapter, or any regulation adopted or order issued pursuant to this chapter, at the request of the Commissioner of Energy and Environmental Protection, the Attorney General may bring an action in the superior court for the judicial district of New Britain for an order enjoining such acts or practices, to order remedial measures, or for an order directing compliance and, upon a showing by the commissioner that such person has engaged in any such acts, practices or omissions, a permanent or temporary injunction, restraining order or other order may be granted.

(b) Any person who violates any provision of this chapter, including, but not limited to, any regulation adopted or order issued pursuant to this chapter, shall be assessed a civil penalty not to exceed twenty-five thousand dollars per day, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General, upon request of the commissioner, shall institute a civil action in the superior court for the judicial district of New Britain to recover such penalty.

(c) If two or more persons are responsible for a violation of any provision of this chapter, including, but not limited to, any regulation adopted or order issued pursuant to this chapter, such persons shall be jointly and severally liable under this section.

(d) Any action brought by the Attorney General pursuant to this section shall have precedence in the order of trial as provided in section 52-191.

(P.A. 06-76, S. 28; P.A. 11-80, S. 1.)

History: P.A. 06-76 effective October 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-628 - Criminal negligence. False statement, representation or certification. Knowing violation. Penalties.

(a) Any person who, with criminal negligence, violates any provision of this chapter, including, but not limited to, any regulation adopted or order issued pursuant to this chapter, or who makes any false statement, representation or certification in any application, notification, request for exemption, record, plan, report or other document filed or required to be maintained under this chapter, shall be fined not more than twenty-five thousand dollars per day for each day of violation or be imprisoned not more than one year, or both. A subsequent conviction for any such violation shall carry a fine of not more than fifty thousand dollars per day for each day of violation or imprisonment for not more than two years, or both.

(b) Any person who knowingly violates any provision of this chapter, including, but not limited to, any regulation adopted or order issued pursuant to this chapter, or who makes any false statement, representation, or certification in any application, notification, request for exemption, record, plan, report or other document filed or required to be maintained under this chapter, shall be fined not more than fifty thousand dollars per day for each day of violation or be imprisoned not more than three years, or both. A subsequent conviction for any such violation shall be a class C felony, except that such conviction shall carry a fine of not more than fifty thousand dollars per day for each day of violation.

(P.A. 06-76, S. 29; P.A. 08-124, S. 32; P.A. 13-258, S. 122.)

History: P.A. 06-76 effective October 1, 2007; P.A. 08-124 made a technical change in Subsec. (a), effective June 2, 2008; P.A. 13-258 amended Subsec. (b) to substitute provision re class C felony for provision re imprisonment of not more than 10 years.






Chapter 446n - Covered Electronic Devices

Section 22a-629 - Definitions.

As used in sections 22a-629 to 22a-640, inclusive, unless the context indicates another meaning or intent:

(1) “Department” means the Department of Energy and Environmental Protection;

(2) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(3) “Cathode ray tube” or “CRT” means a vacuum tube or picture tube used to convert an electronic signal into a visual image;

(4) “Computer” means an electronic, magnetic, optical, electrochemical, or other high-speed data processing device performing a logical, arithmetic or storage function, and may include, but not be limited to, both a computer central processing unit and a monitor, but does not include an automated typewriter or typesetter, a portable handheld calculator, a portable digital assistant or other similar device;

(5) “Covered electronic device” or “CED” means desktop or personal computers, computer monitors, portable computers, CRT-based televisions and non-CRT-based televisions or any other similar or peripheral electronic device specified in regulations adopted pursuant to section 22a-638, sold to consumers, but does not include: (A) An electronic device that is a part of a motor vehicle or any component part of a motor vehicle assembled by, or for, a vehicle manufacturer or franchise dealer, including replacement parts for use in a motor vehicle; (B) an electronic device that is functionally or physically a part of a larger piece of equipment designed and intended for use in an industrial, commercial or medical setting, including diagnostic, monitoring or control equipment; (C) an electronic device that is contained within a clothes washer, clothes dryer, refrigerator, refrigerator and freezer, microwave oven, conventional oven or range, dishwasher, room air conditioner, dehumidifier or air purifier; (D) telephones of any type unless they contain a video display area greater than four inches measured diagonally; or (E) any handheld device used to access commercial mobile radio service, as such service is defined in 47 CFR 20.3;

(6) “Covered electronic recycler” means a recycler that is approved to recycle covered electronic devices by the department;

(7) “Manufacturer” means any person who: (A) Manufactures or manufactured covered electronic devices under a brand that it licenses, owns or owned, for sale in this state; (B) manufactures or manufactured covered electronic devices without affixing a brand, for sale in this state; (C) resells or has resold in this state under its own brand or label a covered electronic device produced by other suppliers, including retail establishments that sell covered electronic devices under their own brand names; (D) imports or imported into the United States or exports from the United States covered electronic devices for sale in this state; (E) sells at retail a covered electronic device acquired from an importer that is the manufacturer as described in subparagraph (D) of this subdivision, and elects to register in lieu of the importer as the manufacturer for those products; or (F) manufactures or manufactured covered electronic devices, supplies them to any person or persons within a distribution network that includes wholesalers or retailers in this state, and benefits from the sale in this state of those covered electronic devices through such distribution network;

(8) “Manufacturer’s brands” means a manufacturer’s name, brand name or brand label, and all manufacturer’s names, brand names and brand labels for which the manufacturer has legal responsibility, including those names, brand names and brand labels of companies that have been acquired by the manufacturer;

(9) “Monitor” means a separate video display component of a computer that does not contain a tuner, whether sold separately or together with a computer central processing unit or computer box, and includes a cathode ray tube, liquid crystal display, gas plasma, digital light processing or other image projection technology greater than four inches when measured diagonally, and its case, interior wires and circuitry;

(10) “Person” means an individual, trust firm, joint stock company, business concern and corporation, including, but not limited to, a government department, partnership, limited liability company or association;

(11) “Portable computer” means a computer and video display greater than four inches in size that can be carried as one unit by an individual, including, but not limited to, a laptop computer;

(12) “Purchase” means the taking, by sale, of title in exchange for consideration;

(13) “Recycling” means any process by which covered electronic devices that would otherwise become solid waste or hazardous waste are collected, separated and processed to be returned to use in the form of raw materials or products, in accordance with environmental standards established by the department;

(14) “Registrant” means a manufacturer or group of manufacturers of covered electronic devices that is, or who are, in compliance with the requirements of sections 22a-629 to 22a-640, inclusive;

(15) “Retail sales” includes sales of products through sales outlets, via the Internet, mail order or other means, whether or not the seller has a physical presence in this state;

(16) “Retailer” means a person who owns or operates a business that sells new covered electronic devices in this state by any means to a consumer;

(17) “Sell” or “sale” means any transfer of title for consideration, including, but not limited to, transactions conducted through sales outlets, catalogs or the Internet, or any other similar electronic means, and excluding leases;

(18) “Television” means a stand-alone display system containing a CRT or any other type of display primarily intended to receive video programming via broadcast, having a viewable area greater than four inches when measured diagonally, able to adhere to standard consumer video formats such as PAL, SECAM, NTSC, ATSC and HDTV and having the capability of selecting different broadcast channels and supporting sound capability;

(19) “Video display” means an output surface having a viewable area greater than four inches when measured diagonally that displays moving graphical images or a visual representation of image sequences or pictures, showing a number of quickly changing images on a screen in fast succession to create the illusion of motion, including, but not limited to, a device that is an integral part of the display that cannot be easily removed from the display by the consumer and that produces the moving image on the screen and includes technology using a cathode ray tube, liquid crystal display, gas plasma, digital light processing or other image projection technology;

(20) “Orphan device” means a covered electronic device, excluding CRT-based televisions and non-CRT-based televisions, for which no manufacturer, as defined in this section, can be identified or for which the manufacturer is no longer in business and has no successor in interest; and

(21) “Market share” means a manufacturer’s national sales of a particular product category of CEDs expressed as a percentage of the total of all manufacturers’ national sales for such product category of CEDs.

(P.A. 07-189, S. 1; P.A. 08-35, S. 1–3; 08-124, S. 35–37; P.A. 11-80, S. 1.)

History: P.A. 08-35 made a technical change in Subdiv. (7), redefined “orphan device” in Subdiv. (20) to exclude CRT-based and non-CRT-based televisions and redefined “market share” in Subdiv. (21) to add references to product category; P.A. 08-124 made technical changes in Subdivs. (4), (7) and (18), effective June 2, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-630 - Registration. Fees. Regulations.

(a) Each manufacturer of covered electronic devices shall register with the Department of Energy and Environmental Protection not later than January 1, 2008, and annually thereafter, on a form prescribed by the Commissioner of Energy and Environmental Protection and accompanied by a fee set by the Commissioner of Energy and Environmental Protection in accordance with this section and any regulations adopted pursuant to this section. The department may review, at a public hearing, as necessary, the CED recycling and registration fees.

(b) Not later than January 1, 2008, each manufacturer that has sold more than one hundred CEDs in calendar year 2007 shall pay an initial registration fee of five thousand dollars. On or after January 1, 2008, each manufacturer that has not sold CEDs by any means in the state prior to January 1, 2008, shall pay an initial registration fee of five thousand dollars and an additional fee equivalent to the greater of: (1) One per cent of the prior year’s total share of orphan devices expressed in pounds multiplied by fifty cents, or (2) one thousand dollars.

(c) Commencing July 1, 2009, all manufacturers shall pay an annual registration renewal fee as determined by the commissioner in accordance with subsection (d) of this section.

(d) Not later than April 1, 2009, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish annual registration and reasonable fees for administering the program established in sections 22a-629 to 22a-640, inclusive. All fees charged shall be based on factors relative to the costs of administering such program and be based on a sliding scale that is representative of the manufacturer’s market share of covered electronic devices in the state. Market share information shall be based on available national market share data. Fees shall be established in amounts to fully cover but not to exceed expenses incurred by the commissioner for the implementation of such program, including the cost of any education or outreach necessary to carry out such program.

(P.A. 07-189, S. 4; P.A. 08-35, S. 5; June Sp. Sess. P.A. 09-3, S. 465; P.A. 11-80, S. 1.)

History: P.A. 08-35 amended Subsec. (c) to extend date re annual registration fee payment from January 1, 2009, to July 1, 2009, and amended Subsec. (d) to extend date re adoption of regulations from October 1, 2008, to April 1, 2009, effective July 1, 2008; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) to delete provisions re deposit of fees into electronic device recycling program account and covered electronic recycler reimbursement account; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (a), effective July 1, 2011.



Section 22a-631 - State-wide electronics recycling program. Allocation of cost. Municipal participation. Covered electronic recyclers. Orphan devices. Penalty for nonpayment. Reimbursement. Private programs.

(a) On and after July 1, 2009, each manufacturer shall participate in the state-wide electronics recycling program established in this section to implement and finance the collection, transportation and recycling of covered electronic devices, and may participate in a private electronics recycling program. Said state-wide electronics recycling program for the recycling of CRT-based and non-CRT-based televisions shall be funded by allocating the cost of the program among the manufacturers selling CRT-based and non-CRT-based televisions in the state based on a sliding scale that is representative of the manufacturer’s market share of CRT-based and non-CRT-based televisions in the state. Market share information shall be based upon available national market share data.

(b) On and after July 1, 2009, each municipality shall provide for the recycling of CEDs generated within its boundaries by participating in the state-wide electronics recycling program. Municipalities that participate in a regional recycling program may elect to participate in the state-wide electronics program through such regional authority. Each municipality or regional authority shall (1) provide for the collection of CEDs from residents within such municipality or region, (2) arrange for the transportation of collected CEDs to a covered electronic recycler, and (3) make information readily available to residents of the municipality or region of the time and location of the collection of CEDs. In providing collection and recycling opportunities to its residents each municipality shall give priority to convenience and accessibility.

(c) On and after July 1, 2009, each covered electronic recycler shall (1) cooperate with any municipality or regional authority to provide for the collection and transportation of CEDs, (2) reimburse a municipality or regional authority for such municipality’s or such authority’s qualified costs of transportation, (3) recycle all collected CEDs in accordance with the minimum standards established in section 22a-632, (4) (A) for CEDs other than CRT-based televisions and non-CRT-based televisions, maintain a written log that identifies responsible manufacturers by recording the brand and weight of each CED delivered to a covered electronic recycler and identified upon receipt as generated by a household in the state, and (B) for CRT-based televisions and non-CRT-based televisions, maintain a written log of the total weight of such televisions delivered each month to a covered electronic recycler and identified upon receipt as generated by a household in the state, (5) report to the commissioner any manufacturer that is in arrears for more than ninety days, (6) file a plan for carrying out the provisions of this section on a form approved by the commissioner, and (7) invoice manufacturers quarterly for the reasonable costs of transporting and recycling that the manufacturer is responsible for under this section, with such costs calculated (A) for CRT-based and non-CRT-based televisions, on a sliding scale basis that is representative of the manufacturer’s market share of such televisions in the state multiplied by the total pounds recycled, (B) for CEDs other than CRT-based televisions and non-CRT-based televisions on a per pound basis on separate invoices, and (C) for both subparagraphs (A) and (B) of this subdivision, not to exceed fifty cents per pound or an amount determined by the commissioner in regulations adopted pursuant to section 22a-638. Nothing in this subsection shall prohibit a registered manufacturer from entering into a cooperative agreement with a covered electronic recycler to return such manufacturer’s CEDs for subsequent recycling by the manufacturer provided the manufacturer certifies to the commissioner that such CEDs have been recycled in accordance with subsection (e) of this section and the manufacturer reimburses the covered electronic recycler for such recycler’s qualified costs, as determined by the commissioner.

(d) On and after July 1, 2009, each manufacturer shall pay the reasonable costs of transportation and recycling incurred by a covered electronic recycler for the CEDs attributed to such manufacturer and the manufacturer’s pro rata share of orphan devices processed by a covered electronic recycler. A manufacturer’s pro rata share of orphan devices shall be calculated as a manufacturer’s market share for the preceding calendar year divided by the total market share of all registered manufacturers for the same year multiplied by the total, in pounds, of orphan devices returned. The commissioner may suspend the registration of any manufacturer in arrears for more than ninety days. A manufacturer that has had such manufacturer’s registration suspended in accordance with this subsection shall demonstrate that all past due payments and a penalty equivalent to ten per cent of such past due payments has been paid to the commissioner prior to seeking reinstatement of such registration.

(e) Any private program for the collection, transportation and recycling of CEDs shall comply with the standards established in section 22a-632. Any manufacturer participating in a private program shall file a description of such program with such manufacturer’s annual registration, including: (1) The methods that will be used to collect the covered electronic devices, including, but not limited to, the name and locations of all collection and consolidation points; (2) the processes and methods that will be used to recycle recovered covered electronic devices, including a description of the disassembly and physical recovery operation such as crushing, shredding, grinding, glass-to-glass recycling or other operations that will be used; (3) the name and location of all facilities to be utilized; (4) documentation of audits of each processor used in the plan and compliance with processing standards established in section 22a-632; (5) a description of the means that will be utilized to publicize the collection opportunities; and (6) the total weight of CEDs collected, transported and recycled the previous year.

(P.A. 07-189, S. 5; P.A. 08-35, S. 4; June Sp. Sess. P.A. 09-3, S. 466.)

History: P.A. 08-35 changed dates throughout section from January 1, 2009, to July 1, 2009, amended Subsec. (a) to add provision re allocation of cost for recycling televisions, amended Subsec. (c)(4) and (7) to add separate cost calculation for televisions, and amended Subsec. (d) to delete provision re separate calculation for orphan devices that have computer-related or television-related components; June Sp. Sess. P.A. 09-3 amended Subsec. (d) to delete provisions re deposit of penalty into covered electronic recycler reimbursement account and re reimbursement of qualified expenses.



Section 22a-632 - Compliance with laws, regulations and ordinances required. Performance requirements.

(a) On and after July 1, 2009, covered electronic devices collected through any program in Connecticut, whether by manufacturers, retailers, for-profit or not-for-profit corporations, units of government or organized by the commissioner, shall be recycled in a manner that is in compliance with all applicable federal, state and local laws, regulations and ordinances, and shall not be exported for disposal in a manner that poses a significant risk to the public health or to the environment.

(b) The commissioner shall establish performance requirements in order for collectors, transporters and recyclers of covered electronic devices to be eligible to receive funds from the department. All entities shall, at a minimum, demonstrate compliance with the United States Environmental Protection Agency’s Plug-In to eCycling Guidelines for Materials Management as issued and available on said agency’s Internet web site in addition to any other requirements mandated by state or federal law.

(P.A. 07-189, S. 8; P.A. 08-35, S. 6.)

History: P.A. 08-35 amended Subsec. (a) to extend date from January 1, 2009, to July 1, 2009.



Section 22a-633 - Brand and labeling required for sale.

On and after January 1, 2008, a manufacturer or retailer shall not sell or offer for sale a covered electronic device in the state unless it is labeled with the manufacturer’s brand, and the label is permanently affixed and readily visible.

(P.A. 07-189, S. 3.)



Section 22a-634 - List of compliant manufacturers. Consultation before sale. Exception.

(a) Not later than January 1, 2010, the Commissioner of Energy and Environmental Protection shall post a list of all manufacturers in compliance with the requirements of sections 22a-629 to 22a-640, inclusive, on the department’s Internet web site and shall maintain such list after said date. Retailers shall consult the list prior to selling covered electronic devices. A retailer shall not offer for sale in this state a covered electronic device of a manufacturer that is not in compliance with such requirements. A retailer shall be considered to have complied with this responsibility if, on the date that the product was ordered from the manufacturer or its agent, the manufacturer was listed as being in compliance on the department’s Internet web site.

(b) Notwithstanding subsection (a) of this section, a retailer may sell any CEDs ordered or in stock at the time of the initial posting of such list by the commissioner, regardless of whether the manufacturer of such CED is on such list, until six months after the initial posting or until June 1, 2010, whichever is earlier.

(P.A. 07-189, S. 2; P.A. 08-35, S. 7; P.A. 11-80, S. 1.)

History: P.A. 08-35 amended Subsec. (a) to extend date re posting of manufacturers list from June 1, 2009, to January 1, 2010, and amended Subsec. (b) to extend date re selling of CEDs from December 1, 2009, to June 1, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-635 - Information provided to consumers by retailers. Prohibition against charging consumers.

(a) On and after July 1, 2010, a retailer shall provide consumers with information provided by the Department of Energy and Environmental Protection, including a toll-free telephone number and Internet web site. Such information shall be provided in a clear written form and shall be included in the packaging of the covered electronic device or accompany the sale of the covered electronic device. If applicable, each manufacturer shall make readily available to all retailers selling such manufacturer’s CEDs information concerning such manufacturer’s private program for the collection, transportation and recycling of CEDs that has been submitted to the department, in accordance with section 22a-631.

(b) No Connecticut resident giving seven or fewer covered electronic devices to a collector at any one time shall be charged any fees or costs for the collection, transportation or recycling of such covered electronic devices.

(P.A. 07-189, S. 6; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 22a-636 - Prohibition against knowingly placing a covered electronic device in a solid waste facility.

On and after January 1, 2011, no person shall knowingly place a covered electronic device or any of the components or subassemblies of such device in any solid waste facility. An owner or operator of a solid waste facility shall not be found in violation of this section if such owner or operator has (1) made a good faith effort to comply with this section, (2) posted, in a conspicuous location at the facility, a sign stating that covered electronic devices or any components thereof shall not be accepted at such facility, and (3) notified, in writing, all collectors registered to haul solid waste to such facility that such devices or components shall not be accepted at the facility. For the purposes of this section, “solid waste facility” means “solid waste facility” as defined in section 22a-207, but does not include transfer stations.

(P.A. 07-189, S. 9.)



Section 22a-637 - Cease and desist orders. Suspension or revocation of registration. Injunctions. Civil proceedings.

On and after July 1, 2009, the Commissioner of Energy and Environmental Protection may issue cease and desist orders in accordance with section 22a-7 for any violation of sections 22a-629 to 22a-640, inclusive, and suspend or revoke any registration issued by the commissioner under section 22a-630 upon a showing of cause and after a hearing. The courts may grant such restraining orders and such temporary and permanent injunctive relief as may be necessary to secure compliance with sections 22a-629 to 22a-640, inclusive. Civil proceedings to enforce sections 22a-629 to 22a-640, inclusive, may be brought by the Attorney General in the superior court for any judicial district affected by the violation.

(P.A. 07-189, S. 10; P.A. 08-35, S. 8; 08-124, S. 33; P.A. 11-80, S. 1.)

History: P.A. 08-35 changed date re enforcement actions from January 1, 2009, to July 1, 2009; P.A. 08-124 made a technical change, effective June 2, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-638 - Regulations.

The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of sections 22a-629 to 22a-640, inclusive. Such regulations shall include, but not be limited to, provisions that establish (1) a process for approving covered electronic recyclers, (2) a table of qualified reimbursable costs for covered electronic recyclers, (3) standards for operation, accounting and auditing of covered electronic recyclers, (4) a list of covered electronic devices and such list may include additional devices other than those specified in section 22a-629, such as printers, and (5) any other requirements necessary to carry out the provisions of sections 22a-629 to 22a-640, inclusive.

(P.A. 07-189, S. 11; P.A. 11-80, S. 1.)

History: P.A. 07-189 effective July 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-639 - Preparation of electronics recycling plan. Annual status report.

(a) Not later than October 1, 2010, and every three years thereafter, the commissioner shall prepare an electronics recycling plan that establishes state-wide per-capita collection and recycling goals and identifies any necessary actions to achieve such goals. Such report shall be posted on the department’s web site and a copy of such report submitted, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to the environment.

(b) Not later than October 1, 2010, and annually thereafter, the commissioner shall gather information from registrants and prepare a report regarding the status of the electronics recycling program. The commissioner shall submit such report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment, in accordance with the provisions of section 11-4a. Such report shall contain: (1) Sufficient data, as determined by the commissioner, and analysis of such data to evaluate the effectiveness of the state-wide recycling program and the components of such program, and (2) if at any time the federal government establishes a national program for the collection and recycling of electronic devices and the department determines that the federal law substantially meets or exceeds the requirements of sections 22a-629 to 22a-640, inclusive, information on the federal law.

(P.A. 07-189, S. 7.)



Section 22a-640 - Participation in regional organization or compact authorized.

The commissioner may participate in the establishment and implementation of a regional, multistate organization or compact to assist in carrying out the requirements of sections 22a-629 to 22a-640, inclusive.

(P.A. 07-189, S. 12.)

History: P.A. 07-189 effective July 6, 2007.






Chapter 446z - Miscellaneous Provisions

Section 22a-901 - Permanent placement, disposal or storage of certain asbestos-containing material.

Notwithstanding any provision of chapter 445, no person or government agency shall permanently place, deposit, dispose of or store more than one thousand cubic yards of soil consisting of asbestos-containing material (1) from another site to a site that abuts or adjoins residential property, and (2) at a height of more than four feet above the existing grade of the land without the approval of a two-thirds majority of the legislative body of the municipality in which such property is located. For the purpose of this section “asbestos-containing material” shall have the same meaning as in section 19a-332.

(P.A. 08-94, S. 2.)



Section 22a-902 - Participation of commissioner in an interstate clearinghouse concerning chemicals.

The Commissioner of Energy and Environmental Protection may, within available appropriations, participate in an interstate clearinghouse to (1) classify chemicals existing in commercial goods into one of the following four categories: (A) High concern, (B) moderate concern, (C) low concern, or (D) unknown concern; (2) organize and manage available data on chemicals, including, but not limited to, information on uses, hazards and environmental concerns associated with chemicals; (3) produce and inventory information on safer alternatives for specific uses of chemicals and model policies and programs related to such alternatives; (4) provide technical assistance to businesses and consumers relating to safer chemicals; and (5) other activities related to this section.

(P.A. 08-106, S. 13; P.A. 11-80, S. 1.)

History: P.A. 08-106 effective June 2, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-903 - Chemical Innovations Institute. Established. Duties. Board of directors. Report. Funding.

(a) There is established a Chemical Innovations Institute within The University of Connecticut Health Center that shall (1) foster green job growth and safer workplaces through encouraging clean technology innovation and utilization of green chemistry, and (2) provide assistance to businesses, state agencies and nonprofit organizations that seek to utilize alternatives to chemicals that are harmful to public health and the environment.

(b) The institute shall be overseen by a board of directors. The board of directors shall consist of (1) a member appointed by The University of Connecticut Health Center who shall be an ex-officio member of the board and shall serve as the executive director of the institute, and (2) seven members appointed as follows: (A) One by the Governor, who represents a large Connecticut manufacturer that participates in an international marketplace and that has successfully implemented or is in the process of implementing green chemistry into its manufacturing process; (B) one by the president pro tempore of the Senate, who represents a small Connecticut manufacturer; (C) one by the speaker of the House of Representatives, who represents a state-wide occupational health and safety organization or union health and safety committee; (D) one by the majority leader of the Senate, who has expertise working with businesses to implement sustainable business practices; (E) one by the majority leader of the House of Representatives, who represents a state-wide environmental health nonprofit organization; (F) one by the minority leader of the Senate, who is a health professional or scientist with expertise regarding the health effects of prenatal exposure to chemicals of concern or occupational environmental health; and (G) one by the minority leader of the House of Representatives, who has green chemistry training and expertise.

(c) Initial appointments to the board shall be made on or before August 15, 2010. In the event that an appointing authority fails to appoint an initial board member by August 31, 2010, the president pro tempore of the Senate and the speaker of the House of Representatives shall jointly appoint a board member who meets the applicable qualifications for such appointment and such board member shall serve a full term. The term for the initial board member appointed by the Governor shall be two years. The term for the initial board members appointed by the president pro tempore of the Senate and the speaker of the House of Representatives shall be three years. The term for the initial board member appointed by the majority and the minority leaders of the Senate and the House of Representatives shall be four years. Any person appointed to the board after such initial appointments shall serve a term of four years.

(d) The board shall appoint two members to serve as the cochairpersons of the board. The board shall meet at the discretion of the cochairpersons provided it shall meet not less than once per year. A quorum of the members of the board shall be required to conduct any business. Four members of the board shall constitute a quorum.

(e) The institute shall work with businesses, state agencies, nonprofit organizations, workers, and community groups as a resource for information about chemicals that are of concern to public health and the environment, safe alternatives to such chemicals and emerging state and federal chemical regulations. The institute shall: (1) Research and identify chemicals that are important to the state economy, (2) provide research and technical assistance concerning chemicals that are of concern to the environment and public health, as well as alternatives to such chemicals, (3) coordinate and share information with institutes in other states and the interstate chemicals clearinghouse, as described in section 22a-902, concerning alternative chemicals and the impact of such alternative chemicals on public health and the environment, (4) offer trainings for businesses regarding chemical regulations and such alternative chemicals, and (5) assist businesses in identifying funding to be used for the implementation of sustainable, chemical-related processes by such businesses.

(f) The board shall review progress in meeting the duties described in subsection (e) of this section. The board shall work to identify potential funding sources that may be utilized to establish and administer the institute.

(g) Not later than January fifteenth of each year and in accordance with the provisions of section 11-4a, the board shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment on the activities of the past year that were performed by the institute in furtherance of the institute’s duties. Such report shall include recommendations on options to fund the institute.

(h) The board and The University of Connecticut Health Center shall seek federal funds for the administration of the institute. In addition, the board and The University of Connecticut Health Center may seek funding for the institute from nongovernmental foundations, including, but not limited to, nongovernmental health access foundations, private citizens, corporations and other government entities. In the event that the board determines that adequate funds exist, the institute may establish technical assistance grants to businesses and nonprofit organizations to assist such businesses and nonprofit organizations in transitioning to the use of safer chemical alternatives.

(i) The University of Connecticut Health Center shall not be required to develop, implement and promote the institute described in this section, if federal, state and private funds, as described in subsection (h) of this section, in the aggregate, are insufficient to pay for the initial and ongoing expenses of such institute.

(P.A. 10-164, S. 1.)

History: P.A. 10-164 effective June 8, 2010.



Section 22a-904 - Paint stewardship program. Definitions.

For purposes of this section and section 22a-904a:

(1) “Architectural paint” means interior and exterior architectural coatings sold in containers of five gallons or less. “Architectural paint” does not include industrial, original equipment or specialty coatings.

(2) “Distributor” means a company that has a contractual relationship with one or more producers to market and sell architectural paint to retailers in this state.

(3) “Environmentally sound management practices” means procedures for the collection, storage, transportation, reuse, recycling and disposal of architectural paint, to be implemented by the representative organization or such representative organization’s contracted partners to ensure compliance with all applicable federal, state and local laws, regulations and ordinances and the protection of human health and the environment. “Environmentally sound management practices” include, but are not limited to, record keeping, the tracking and documenting of the fate of postconsumer paint in and outside of this state, and environmental liability coverage for professional services and for the operations of the contractors working on behalf of the representative organization.

(4) “Energy recovery” means the process by which all or a portion of solid waste materials are processed or combusted in order to utilize the heat content or other forms of energy derived from such solid waste materials.

(5) “Paint stewardship assessment” means the amount added to the purchase price of architectural paint sold in this state that is necessary to cover the cost of collecting, transporting and processing postconsumer paint by the representative organization pursuant to the paint stewardship program.

(6) “Postconsumer paint” means architectural paint that is not used and that is no longer wanted by a purchaser of architectural paint.

(7) “Producer” means a manufacturer of architectural paint who sells, offers for sale, distributes or contracts to distribute architectural paint in this state.

(8) “Recycling” means any process by which discarded products, components and by-products are transformed into new, usable or marketable materials in a manner in which the original products may lose their identity. “Recycling” does not include energy recovery.

(9) “Retailer” means any person who offers architectural paint for sale at retail in this state.

(10) “Reuse” means the return of a product into the economic stream for use in the same kind of application as the product was originally intended to be used, without a change in the product’s identity.

(11) “Commissioner” means the Commissioner of Energy and Environmental Protection.

(12) “Sell” or “sale” means any transfer of title for consideration including, but not limited to, remote sales conducted through sales outlets, catalogues, the Internet or any other similar electronic means.

(13) “Representative organization” means the nonprofit organization created by producers to implement the paint stewardship program described in section 22a-904a.

(14) “Department” means the Department of Energy and Environmental Protection.

(P.A. 11-24, S. 1; 11-80, S. 1.)

History: P.A. 11-24 effective June 3, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 22a-904a - Paint stewardship program. Establishment plan. Assessment. Immunity from liability. Sale prohibition. Consumer educational materials. Reports.

(a)(1) On or before March 1, 2013, each producer shall join the representative organization and such representative organization shall submit a plan for the establishment of a paint stewardship program described in this subdivision to the commissioner for approval. Such paint stewardship program shall: (A) Minimize public sector involvement in the management of postconsumer paint by: (i) Reducing the generation of postconsumer paint, (ii) promoting the reuse and recycling of postconsumer paint, and (iii) negotiating and executing agreements to collect, transport, reuse, recycle, burn for energy recovery and dispose of postconsumer paint using environmentally sound management practices; (B) provide for convenient and available state-wide collection of postconsumer paint that, at a minimum, provides for collection rates and convenience equal to, or greater than, the collection programs available to consumers prior to such paint stewardship program; (C) propose a paint stewardship assessment; and (D) include a funding mechanism that requires each producer who participates in the representative organization to remit to the representative organization payment of the paint stewardship assessment for each container of architectural paint such producer sells in this state.

(2) The plan submitted pursuant to subdivision (1) of this subsection shall: (A) Identify each producer participating in the paint stewardship program and the brands of architectural paint sold in this state covered by the program; and (B) address the coordination of the paint stewardship program with existing household hazardous waste collection infrastructure, as much as is reasonably feasible and mutually agreeable.

(3) The commissioner may approve the plan for the establishment of a paint stewardship program that meets the requirements of subdivisions (1) and (2) of this subsection. Not later than two months after submission of the plan pursuant to this subsection, the commissioner shall make a determination whether or not to approve the plan.

(4) Not later than two months after the date the plan is approved pursuant to subdivision (3) of this subsection, the representative organization shall implement the paint stewardship program.

(b) (1) On or before March 1, 2013, and every two years thereafter, the representative organization shall propose a uniform paint stewardship assessment for all architectural paint sold in this state. Such proposed paint stewardship assessment shall be reviewed by an independent auditor to assure that such assessment does not exceed the costs of the paint stewardship program described in subsection (a) of this section and such independent auditor shall recommend an amount for such paint stewardship assessment to the department. The department shall be responsible for the approval of such paint stewardship assessment. Such independent auditor shall be selected by the department and the department shall be responsible for the review of the work product of such independent auditor, including, but not limited to, the review of such auditor’s assessment of the bid and purchase procedures utilized by the representative organization to implement such program. The department may terminate the services of any such independent auditor. Not less than once every five years, the department shall select a different independent auditor to perform the duties described in this subdivision and subdivision (4) of subsection (h) of this section. The cost of any work performed by such independent auditor pursuant to the provisions of this subdivision and subdivision (4) of subsection (h) of this section shall be funded by the paint stewardship assessment.

(2) On and after the date of implementation of the paint stewardship program pursuant to subdivision (4) of subsection (a) of this section, the paint stewardship assessment, as established pursuant to subdivision (1) of this subsection, shall be added to the cost of all architectural paint sold to retailers and distributors in this state by each producer. On and after such implementation date, each retailer or distributor, as applicable, shall add the amount of such paint stewardship assessment to the purchase price of all architectural paint sold in this state.

(c) Any retailer may participate, on a voluntary basis, as a paint collection point pursuant to such paint stewardship program and in accordance with any applicable provision of law or regulation.

(d) Each producer and the representative organization shall be immune from liability for any claim of a violation of antitrust law or unfair trade practice if such conduct is a violation of antitrust law, to the extent such producer or representative organization is exercising authority pursuant to the provisions of this section.

(e) Not later than the implementation date of the paint stewardship program, the department shall list the names of participating producers and the brands of architectural paint covered by such paint stewardship program on its web site.

(f) (1) On and after the implementation date of the paint stewardship program, no producer, distributor or retailer shall sell or offer for sale architectural paint to any person in this state if the producer of such architectural paint is not a member of the representative organization.

(2) No retailer or distributor shall be found to be in violation of the provisions of subdivision (1) of this subsection if, on the date the architectural paint was ordered from the producer or its agent, the producer or the subject brand of architectural paint was listed on the department’s web site in accordance with the provisions of subsection (e) of this section.

(3) The commissioner may seek civil enforcement of the provisions of this subsection pursuant to chapter 439.

(g) Producers or the representative organization shall provide consumers with educational materials regarding the paint stewardship assessment and paint stewardship program. Such materials shall include, but not be limited to, information regarding available end-of-life management options for architectural paint offered through the paint stewardship program and information that notifies consumers that a charge for the operation of such paint stewardship program is included in the purchase price of all architectural paint sold in this state.

(h) On or before August 15, 2014, and annually thereafter, the representative organization shall submit a report to the Commissioner of Energy and Environmental Protection that details the paint stewardship program. Such report shall include, but not be limited to: (1) A description of the methods used to collect, transport and process postconsumer paint in this state; (2) the volume of postconsumer paint collected in this state; (3) the volume and type of postconsumer paint collected in this state by method of disposition, including reuse, recycling and other methods of processing; (4) the total cost of implementing the program, as determined by an independent financial audit, as performed by the independent auditor described in subdivision (1) of subsection (b) of this section and funded by the paint stewardship assessment; (5) an evaluation of the operation of the program’s funding mechanism; and (6) samples of educational materials provided to consumers of architectural paint and an evaluation of the methods used to disseminate such materials.

(i) Not later than January 15, 2015, and biennially thereafter, the Commissioner of Energy and Environmental Protection shall submit, in accordance with section 11-4a, a report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment that describes the results of the paint stewardship program and recommends modifications to improve the functioning and efficiency of such program, as necessary.

(P.A. 11-24, S. 2; 11-80, S. 1.)

History: P.A. 11-24 effective June 3, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 22a-904b - Bond authorization for buy-out program for homeowners and businesses that receive Federal Emergency Management Agency funding for flood hazard mitigation or property damage.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate two million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Energy and Environmental Protection for the purpose of implementing a buy-out program for homeowners or businesses that receive funding from the Federal Emergency Management Agency for flood hazard mitigation or property damage due to weather events in the calendar year 2011 and subsequent years. To be eligible for funding from said department, homeowners or businesses shall (1) qualify for funding under a Federal Emergency Management Agency mitigation grant program designed to provide disaster assistance to homeowners or businesses, and (2) meet any eligibility criteria established by said department. No grant to an individual homeowner or business under this section shall be in excess of fifty thousand dollars, or the limit set by the applicable Federal Emergency Management Agency program, whichever is less. Priority shall be given to eligible applicants with property damage that occurred during a natural disaster declared by the President of the United States.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 12-189, S. 39.)

History: P.A. 12-189 effective July 1, 2012.



Section 22a-905 - Mattress stewardship program: Definitions.

For the purposes of this section and sections 22a-905a to 22a-905f, inclusive:

(1) “Brand” means a name, symbol, word or mark that attributes a mattress to the producer of such mattress;

(2) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(3) “Covered entity” means any political subdivision of the state, mattress retailer, permitted transfer station, waste-to-energy facility, health care facility, educational facility, correctional facility, military base or commercial or nonprofit lodging establishment that possesses a discarded mattress that was discarded in this state. “Covered entity” does not include any renovator, refurbisher or any person who only transports a discarded mattress;

(4) “Department” means the Department of Energy and Environmental Protection;

(5) “Discarded mattress” means any mattress that a consumer discarded, intends to discard or abandoned;

(6) “Energy recovery” means the process by which all or a portion of solid waste materials are processed or combusted in order to utilize the heat content or other forms of energy derived from such solid waste materials;

(7) “Foundation” means any ticking-covered structure that is used to support a mattress and that is composed of one or more of the following: A constructed frame, foam or a box spring. “Foundation” does not include any bed frame or base made of wood, metal or other material that rests upon the floor and that serves as a brace for a mattress;

(8) “Mattress” means any resilient material or combination of materials that is enclosed by ticking, used alone or in combination with other products, and that is intended for or promoted for sleeping upon. “Mattress” includes any foundation and any renovated mattress. “Mattress” does not include any mattress pad, mattress topper, sleeping bag, pillow, car bed, carriage, basket, dressing table, stroller, playpen, infant carrier, lounge pad, crib bumper, liquid or gaseous filled ticking, including any water bed and any air mattress that does not contain upholstery material between the ticking and the mattress core, and any upholstered furniture that does not otherwise contain a detachable mattress;

(9) “Mattress core” means the principal support system that is present in a mattress, including, but not limited to, springs, foam, air bladder, water bladder or resilient filling;

(10) “Mattress recycling council” or “council” means the nonprofit organization created by producers or created by any trade association that represents producers who account for a majority of mattress production in the United States to design, submit and implement the mattress stewardship program described in section 22a-905a;

(11) “Mattress stewardship fee” means the amount added to the purchase price of a mattress sold in this state that is necessary to cover the cost of collecting, transporting and processing discarded mattresses by the council pursuant to the mattress stewardship program;

(12) “Mattress stewardship program” or “program” means the state-wide program described in section 22a-905a and implemented pursuant to the mattress stewardship plan;

(13) “Mattress topper” means any item that contains resilient filling, with or without ticking, that is intended to be used with or on top of a mattress;

(14) “Performance goal” means a metric proposed by the council to measure, on an annual basis, the performance of the mattress stewardship program, taking into consideration technical and economic feasibilities, in achieving continuous, meaningful improvement in improving the rate of mattress recycling in the state and any other specified goal of the program;

(15) “Producer” means any person who manufactures or renovates a mattress that is sold, offered for sale or distributed in the state under the producer’s own name or brand. “Producer” includes (A) the owner of a trademark or brand under which a mattress is sold, offered for sale or distributed in this state, whether or not such trademark or brand is registered in this state, and (B) any person who imports a mattress into the United States that is sold or offered for sale in this state and that is manufactured or renovated by a person who does not have a presence in the United States;

(16) “Recycling” means any process in which discarded mattresses, components and by-products may lose their original identity or form as they are transformed into new, usable or marketable materials. “Recycling” does not include the use of incineration for energy recovery;

(17) “Renovate” or “renovation” means altering a mattress for the purpose of resale including any one, or a combination of, the following: Replacing the ticking or filling, adding additional filling, or replacing components with new or recycled materials. “Renovate” or “renovation” does not include (A) the stripping of a mattress of its ticking or filling without adding new material, (B) the sanitization or sterilization of a mattress without otherwise altering the mattress, or (C) the altering of a mattress by a renovator when a person retains the altered mattress for personal use, in accordance with regulations of the Department of Consumer Protection;

(18) “Renovator” means any person who renovates discarded mattresses for the purpose of reselling such mattresses to consumers;

(19) “Retailer” means any person who sells mattresses in this state or offers mattresses in this state to a consumer;

(20) “Sanitization” means the direct application of chemicals to a mattress to kill human disease-causing pathogens;

(21) “Sale” means the transfer of title of a mattress for consideration, including, but not limited to, the use of a sales outlet, catalog, Internet web site or similar electronic means;

(22) “Sterilization” means the mitigation of any deleterious substances or organisms, including human disease-causing pathogens, fungi and insects from a mattress or filling material using a process approved by the Commissioner of Consumer Protection;

(23) “Ticking” means the outermost layer of fabric or material of a mattress. “Ticking” does not include any layer of fabric or material quilted together with, or otherwise attached to, the outermost layer of fabric or material of a mattress; and

(24) “Upholstery material” means all material, loose or attached, between the ticking and the core of a mattress.

(P.A. 13-42, S. 1.)



Section 22a-905a - Mattress stewardship program: Mattress recycling council. Plan. Requirements. Changes. Fee. Report. Audit.

(a) On or before July 1, 2014, each producer, or such producer’s designee, shall join the mattress recycling council and by said date such council shall submit a plan, for the Commissioner of Energy and Environmental Protection’s approval, to establish a state-wide mattress stewardship program, as described in this subsection. Retailers may participate in said council. Such mattress stewardship program shall, to the extent it is technologically feasible and economically practical: (1) Minimize public sector involvement in the management of discarded mattresses; (2) provide for free, convenient and accessible state-wide opportunities for the receipt of discarded mattresses from any person in the state with a discarded mattress that was discarded in the state, including, but not limited to, participating covered entities that accumulate and segregate a minimum of fifty discarded mattresses for collection at one time and municipal transfer stations that discard a minimum of thirty mattresses at one time; (3) provide for free collection of discarded mattresses from municipal transfer stations that accumulate and segregate fewer than thirty mattresses, provided the transfer stations require such collection due to space or permit requirements; (4) provide for council-financed end-of-life management for discarded mattresses collected pursuant to subdivisions (2) and (3) of this subsection; (5) provide suitable storage containers at, or make other mutually agreeable storage and transport arrangements for, permitted municipal transfer stations for segregated, discarded mattresses, at no cost to such municipality, provided such municipal transfer station makes space available for such purpose and imposes no fee for placement of such storage container on the municipal transfer station’s premises; (6) include a mattress stewardship fee that is sufficient to cover the costs of operating and administering the program; and (7) establish a financial incentive that provides for the payment of a monetary sum, established by the council, to any consumer who recycles a mattress in accordance with the requirements of the mattress stewardship program.

(b) The plan submitted pursuant to subsection (a) of this section shall: (1) Identify each producer participating in the program; (2) describe the fee structure for the program; (3) establish performance goals for the first two years of the program; (4) identify proposed facilities to be used by the program; (5) detail how the program will promote the recycling of discarded mattresses; and (6) include a description of the public education program.

(c) The council shall establish and implement a fee structure that covers, but does not exceed, the costs of developing the plan described in subsection (b) of this section, operating and administering the program described in subsection (a) of this section and maintaining a financial reserve sufficient to operate the program over a multiyear period of time in a fiscally prudent and responsible manner. The council shall maintain all records relating to the program for a period of not less than three years.

(d) Pursuant to the program, recycling shall be preferred over any other disposal method for mattresses, to the extent that recycling is technologically feasible and economically practical.

(e) The Commissioner of Energy and Environmental Protection shall approve the plan for the establishment of the mattress stewardship program, provided such plan meets the requirements of subsections (a) to (d), inclusive, of this section. Not later than ninety days after submission of the plan pursuant to this section, the commissioner shall make a determination whether to approve the plan. Prior to making such determination, the commissioner shall post the plan on the department’s Internet web site and solicit public comments on the plan. Such solicitation shall not be conducted pursuant to chapter 54. In the event that the commissioner disapproves the plan because it does not meet the requirements of subsections (a) to (d), inclusive, of this section, the commissioner shall describe the reasons for the disapproval in a notice of determination that the commissioner shall provide to the council. The council shall revise and resubmit the plan to the commissioner not later than forty-five days after receipt of notice of the commissioner’s disapproval notice. Not later than forty-five days after receipt of the revised plan, the commissioner shall review and approve or disapprove the revised plan, and provide a notice of determination to the council. The council may resubmit a revised plan to the commissioner for approval on not more than two occasions. If the council fails to submit a plan that is acceptable to the commissioner because it does not meet the requirements of subsections (a) to (d), inclusive, of this section, the commissioner shall modify a submitted plan to make it conform to the requirements of subsections (a) to (d), inclusive, of this section, and approve it. Not later than one hundred twenty days after the approval of a plan pursuant to this section, or one hundred eighty days, in the case of a plan modified by the commissioner, the council shall implement the mattress stewardship program.

(f) (1) The council shall submit any proposed substantial change to the program to the Commissioner of Energy and Environmental Protection for approval. For the purposes of this subdivision, “substantial change” means: (A) A change in the processing facilities to be used for discarded mattresses collected pursuant to the program, or (B) a material change to the system for collecting mattresses. If the commissioner does not disapprove a proposed substantial change within ninety days of receipt of notification of such proposed substantial change, such proposed substantial change shall be deemed approved.

(2) Not later than October 1, 2016, the council shall submit updated performance goals to the commissioner that are based on the experience of the program during the first two years of the program.

(g) The council shall notify the Commissioner of Energy and Environmental Protection of other material changes to the program on an ongoing basis, without resubmission of the plan to the commissioner for approval. Such changes shall include, but not be limited to, a change in the composition, officers or contact information of the council.

(h) On or before July 1, 2014, and every two years thereafter, the council shall propose a mattress stewardship fee for all mattresses sold in this state except crib and bassinette mattresses. The council may propose a change to the mattress stewardship fee more frequently than once every two years if the council determines such change is needed to avoid funding shortfalls or excesses for the mattress stewardship program. Any proposed mattress stewardship fee shall be reviewed by an auditor to assure that such assessment does not exceed the cost to fund the mattress stewardship program described in subsection (a) of this section and to maintain financial reserves sufficient to operate said program over a multiyear period in a fiscally prudent and responsible manner. Not later than sixty days after the council proposes a mattress stewardship fee, the auditor shall render an opinion to the Commissioner of Energy and Environmental Protection as to whether the proposed mattress stewardship fee is reasonable to achieve the goals set forth in this section. If the auditor concludes that the mattress stewardship fee is reasonable, then the proposed fee shall go into effect. If the auditor concludes that the mattress stewardship fee is not reasonable, the auditor shall provide the council with written notice explaining the auditor’s opinion. Not later than fourteen days after the council’s receipt of the auditor’s opinion, the council may either propose a new mattress stewardship fee or provide written comments on the auditor’s opinion. If the auditor concludes that the fee is not reasonable, the Commissioner of Energy and Environmental Protection shall decide, based on the auditor’s opinion and any comments provided by the council, whether to approve the proposed mattress stewardship fee. Such auditor shall be selected by the council. The cost of any work performed by such auditor pursuant to the provisions of this subsection and subsection (k) of this section shall be funded by the mattress stewardship fee described in this subsection.

(i) On and after the implementation of the mattress stewardship program, the mattress stewardship fee, established pursuant to subsection (a) of this section and described in subsection (h) of this section, shall be added to the cost of all mattresses sold to retailers and distributors in this state by each producer. On and after such implementation date, each retailer or distributor, as applicable, shall add the amount of such fee to the purchase price of all mattresses sold in this state. In each transaction described above, the fee shall appear on the invoice and shall be accompanied by a brief description of the fee. The council may, subject to the commissioner’s approval, establish an alternative, practicable means of collecting or remitting such fee. Any producer who fails to participate in such program shall not sell mattresses in this state.

(j) Not later than October fifteenth of each year, the council shall submit an annual report to the Commissioner of Energy and Environmental Protection, on a form prescribed by the commissioner. The commissioner shall post such annual report on the department’s Internet web site. Such report shall include: (1) The tonnage of mattresses collected pursuant to the program from: (A) Municipal transfer stations, (B) retailers, and (C) all other covered entities; (2) the tonnage of mattresses diverted for recycling; (3) the weight of mattress materials recycled, as indicated by the weight of each of the commodities sold to secondary markets; (4) the weight of mattress materials sent for disposal at each of the following: (A) Waste-to-energy facilities, (B) landfills, and (C) any other facilities; (5) a summary of the public education that supports the program; (6) an evaluation of the effectiveness of methods and processes used to achieve performance goals of the program; and (7) recommendations for any changes to the program.

(k) Two years after the implementation of the program and every three years thereafter, or upon the request of the Commissioner of Energy and Environmental Protection but not more frequently than once a year, the council shall cause an audit of the program to be conducted by an auditor as described in subsection (h) of this section. Such audit shall review the accuracy of the council’s data concerning the program and provide any other information requested by the commissioner, consistent with the requirements of this section, provided such request does not require the disclosure of any proprietary information or trade or business secrets. Such audit shall be paid for by the council. The council shall maintain all records relating to the program for not less than three years.

(P.A. 13-42, S. 2.)



Section 22a-905b - Mattress stewardship program: Charging of fee and acceptance restriction by covered entity.

Upon implementation of the mattress stewardship program described in section 22a-905a, any covered entity that participates in such program shall not charge for the receipt of discarded mattresses that are discarded in this state provided covered entities may charge a fee for providing the service of collecting mattresses and may restrict the acceptance of mattresses by number, source or physical condition.

(P.A. 13-42, S. 3.)



Section 22a-905c - Mattress stewardship program: Report re evaluation and goals.

Not later than three years after the approval of the mattress stewardship plan pursuant to section 22a-905a, the Commissioner of Energy and Environmental Protection shall submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to the environment. Such report shall provide an evaluation of the mattress stewardship program, establish a goal for the amount of discarded mattresses managed under the program and a separate goal for the recycling of such mattresses, taking into consideration technical and economic feasibilities.

(P.A. 13-42, S. 4.)



Section 22a-905d - Mattress stewardship program: Producer and council immunity from antitrust and unfair trade practice liability.

Each producer and the council shall be immune from liability for any claim of a violation of antitrust law or unfair trade practice, if such conduct is a violation of antitrust law, to the extent such producer or council is exercising authority pursuant to the provisions of sections 22a-905 to 22a-905f, inclusive.

(P.A. 13-42, S. 5.)



Section 22a-905e - Mattress stewardship program: Civil enforcement. Attorney General action.

(a) The Commissioner of Energy and Environmental Protection may seek civil enforcement of the provisions of sections 22a-905a and 22a-905b pursuant to chapter 439.

(b) Whenever, in the judgment of the commissioner, any person has engaged in or is about to engage in any act, practice or omission that constitutes, or will constitute, a violation of any provision of section 22a-905a or 22a-905b, the Attorney General may, at the request of the commissioner, bring an action in the superior court for the judicial district of New Britain for an order enjoining such act, practice or omission. Such order may require remedial measures and direct compliance with the provisions of section 22a-905a or 22a-905b. Upon a showing by the commissioner that such person has engaged in or is about to engage in any such act, practice or omission, the court may issue a permanent or temporary injunction, restraining order or other order, as appropriate.

(c) Any action brought by the Attorney General pursuant to this section shall have precedence in the order of trial, as provided in section 52-191.

(P.A. 13-42, S. 6.)



Section 22a-905f - Mattress stewardship program: Council collaboration with other states.

In the event that another state implements a mattress recycling program, the council may collaborate with such state to conserve efforts and resources used in carrying out the mattress stewardship program, provided such collaboration is consistent with the requirements of sections 22a-905 to 22a-905e, inclusive.

(P.A. 13-42, S. 7.)









Title 23 - Parks, Forests and Public Shade Trees

Chapter 447 - State Parks and Forests

Section 23-1 to 23-3 - Appointment and term of commission. Powers and duties; reports; director. Supervision of tree wardens.

Sections 23-1 to 23-3, inclusive, are repealed.

(1949 Rev., S. 3428–3430; 1951, S. 1854d; September, 1957, P.A. 11, S. 13; February, 1965, P.A. 614, S. 1; 1971, P.A. 872, S. 157; P.A. 73-616, S. 21.)



Section 23-4 - Regulations for preservation and protection. Penalties. Alcoholic beverages in state parks and forests.

The Commissioner of Energy and Environmental Protection may adopt regulations in accordance with the provisions of chapter 54 for the maintenance of order, safety and sanitation upon the lands under the commissioner’s control and for the protection of trees and other property and the preservation of the natural beauty thereof and fix penalties not exceeding a fine of ninety dollars for violation of such regulations. The commissioner may prohibit the possession or consumption of alcoholic beverages on such lands provided, for any such lands where the consumption or possession of alcoholic beverages was not prohibited by the commissioner as of October 1, 1999, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to prohibit such activity. Such regulations shall be posted in conspicuous places upon such lands. Any person who violates any such regulation shall have committed an infraction and may pay the fine by mail or plead not guilty under the provisions of section 51-164n. The provisions of section 51-164m shall not apply to this section. Any person convicted of a violation of such regulations or who forfeits a bond taken upon any such complaint may be prohibited from entering any state park by the commissioner for not more than one year from the date of such conviction.

(1949 Rev., S. 3431; 1951, S. 1855d; 1971, P.A. 872, S. 158; P.A. 74-245, S. 3; P.A. 76-381, S. 14; P.A. 82-255, S. 1; P.A. 83-285, S. 5; P.A. 01-150, S. 18; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state park and forest commission with references to commissioner of environmental protection; P.A. 74-245 raised maximum fine from $20 to $50; P.A. 76-381 added provisions classifying violation as an infraction, allowing payment of fine by mail or pleading of not guilty and excluding provisions from applicability of Sec. 51-164m; P.A. 82-255 raised the fine to $99 and authorized the commissioner to prohibit persons convicted of a violation or forfeiting a bond from entering a state park for one year; P.A. 83-285 reduced the maximum fine for violations of regulations to $90; P.A. 01-150 authorized the commissioner to prohibit the possession or consumption of alcoholic beverage on lands under the commissioner’s control and to adopt regulations therefor, and made technical changes for purpose of gender neutrality; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-5 - Public reservations; supervision.

The Commissioner of Energy and Environmental Protection shall have charge and supervision of all lands acquired by the state, as public reservations, for the purposes of public recreation or the preservation of natural beauty or historic association, except such lands as may be placed by law in the charge and under the supervision of other commissions or officials.

(1949 Rev., S. 3432; 1971, P.A. 872, S. 159; P.A. 96-180, S. 82, 166; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state park and forest commission with references to commissioner of environmental protection; P.A. 96-180 changed “Said commissioner” to “The Commissioner of Environmental Protection”, effective June 3, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-5a - Natural area preserves. Declaration of policy.

Connecticut is a state of relatively small area, undergoing rapid industrialization and rapid diminution of areas remaining in their natural condition. It is, therefore, declared to be the public policy that carefully selected areas of land and water of outstanding scientific, educational, biological, geological, paleontological or scenic value be preserved. In implementation of this policy, there is established a Connecticut system of natural area preserves.

(1969, P.A. 727, S. 1; P.A. 91-65, S. 1.)

History: P.A. 91-65 rephrased the policy declaration to include reference to “biological, geological, paleontological or scenic value”.



Section 23-5b - Definitions.

As used in sections 23-5a to 23-5i, inclusive:

(1) “Natural area” means an area of land or water, or land and water, containing, or potentially containing, plant or animal life or features of biological, scientific, educational, geological, paleontological, or scenic value worthy of preservation in their natural condition;

(2) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(3) “Natural area preserve” means a natural area which has been approved by the commissioner and designated by the Governor. Such designation shall be effective only as to interests in land owned by the state or conveyed to the state in form approved by the commissioner within ninety days after such designation or land subject to a conservation restriction, as defined by section 47-42a, conveyed to the state by a private landowner; and

(4) “Protected resources” means the particular conditions, vegetation or natural features within a natural area preserve, including, but not limited to, any species of plant or wildlife, which require protection and preservation in order to continue and flourish.

(1969, P.A. 727, S. 2; 1971, P.A. 872, S. 160; P.A. 91-65, S. 2; 91-358, S. 2; P.A. 97-54, S. 1; P.A. 11-80, S. 1.)

History: 1971 act defined “commissioner” rather than “commission” and changed references throughout to reflect transfer of duties from state park and forest commission to commissioner of environmental protection; P.A. 91-65 rephrased the definition of “natural area”, redefined “natural area preserve” to include land dedicated to the state by a private landowner, and added a new Subsec. (d) defining “dedicated land”; P.A. 91-358 amended Subsec. (c) to remove from definition of natural area preserve land dedicated to the state by private land owners and substituted land subject to a conservation restriction and deleted Subsec. (d); P.A. 97-54 added definition of “protected resources” and replaced alphabetic Subdiv. indicators with numeric indicators; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (2), effective July 1, 2011.



Section 23-5c - Natural area preserves system.

The commissioner shall establish a system of natural area preserves and shall have responsibility for selection, care, control, supervision and management of all natural area preserves within the system to the extent of the interest held by the state, and shall maintain such preserves in as natural and wild a state as is consistent with the preservation and enhancement of protected resources and educational, scientific, biological, geological, paleontological and scenic purposes. In establishing such system, the commissioner shall consider as a priority the acquisition of areas identified as essential habitats of endangered and threatened species pursuant to the program established under section 26-305. The commissioner, alone or in cooperation with individuals or other public bodies, including the federal government, may conduct inventories of areas within the state that may prove worthy of inclusion within a system of natural area preserves, and may gather and disseminate information concerning inventoried areas, or natural area preserves under his control. Information collected in such inventories shall become part of the natural diversity database of the Department of Energy and Environmental Protection. The commissioner shall ensure the use of natural area preserves for research consistent with purposes of sections 23-5a to 23-53, inclusive, and 26-314. The commissioner may adopt regulations under the provisions of section 23-4 for managing the natural area preserves system including, but not limited to, procedures for the adoption and revision of a management plan for each designated natural area preserve. A management plan may permit recreational activities which do not adversely impact the protected resources of the natural area preserve. The commissioner may use funds available under section 23-79 for the development and implementation of such management plans.

(1969, P.A. 727, S. 3; 1971, P.A. 872, S. 161; P.A. 89-224, S. 12, 22; P.A. 91-65, S. 3; P.A. 97-54, S. 2; P.A. 99-225, S. 13, 33; P.A. 11-80, S. 1.)

History: 1971 act substituted references to environmental protection commissioner for references to state park and forest commission; P.A. 89-224 added the requirement to consider the acquisition of essential habitat of endangered and threatened species; P.A. 91-65 added provision concerning use of inventory information in natural diversity database and rephrased the language authorizing regulations under this section; P.A. 97-54 specified that maintenance of preserves is to be consistent with preservation and enhancement of protected resources and that management plans for preserves may permit recreational activities which do not adversely impact protected resources; P.A. 99-225 authorized use of funds from the recreation and natural heritage trust stewardship account for the development and implementation of management plans under this section, effective July 1, 1999; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-5d - Approval of preserve.

(a) The commissioner may approve a natural area preserve only upon the recommendation of the Natural Area Preserves Advisory Committee and only after public hearing and upon notice. The notice required by this section shall set forth the substance of the proposed action and describe, with or without legal description, the area affected and shall set forth the time and place of the hearing, and shall be published at least once in the Connecticut Law Journal not less than fifteen days nor more than sixty days before such hearing. Such notice shall also be published twice in a newspaper having a substantial circulation in the municipality or municipalities in which the natural area is situated, at intervals of not less than ten days, the first not more than forty-five days nor less than thirty days, and the last not less than five days before such hearing.

(b) In addition to lands owned by the state or conveyed to the state within ninety days after designation, the commissioner may approve and the Governor may designate as a natural area preserve land subject to a conservation restriction, as defined in section 47-42a, where such conservation restriction has been conveyed to the state. Any conservation restriction agreed to by the owner and the commissioner shall contain rights and restrictions to protect the qualifying features of the land and shall include a statement of the public purposes served by the conveyance and a statement that the commissioner shall hold such interests in trust for the public as a natural area preserve as designated by the Governor under the terms and authority of sections 23-5a to 23-5i, inclusive. Such conservation restriction shall be conveyed by deed to the commissioner who shall record such deed on the land records in the municipality in which such land is located.

(c) The owner of land designated a natural area preserve pursuant to subsection (b) of this section shall notify the commissioner before sale or transfer by deed or lease of the land or other interests therein. The commissioner may not regulate or prohibit such sale or transfer. The executor of a will or the administrator of an estate shall notify the commissioner whenever such lands are transferred by will or as part of an estate.

(1969, P.A. 727, S. 4; 1971, P.A. 872, S. 162; P.A. 91-65, S. 4; 91-358, S. 3.)

History: 1971 act replaced reference to state park and forest commission with reference to environmental protection commissioner; P.A. 91-65 added requirement that natural area preserves advisory committee recommend approval of a preserve before the commissioner may approve such preserve and added new Subsecs. (b) and (c) concerning designation of private land as natural area preserve where such land is the subject of articles of dedication entered into by the landowner and the state; P.A. 91-358 amended Subsec. (b) by removing reference to dedicated land and substituting conservation restriction in lieu thereof and added provision requiring conservation restrictions to be conveyed by deed and filed in the local land records.



Section 23-5e - Alienation.

(a) An area designated as a natural area preserve is declared to be put to its highest, best and most important use for public benefit and no interest therein owned by the state shall be alienated or put to any use other than as a natural area preserve, except upon a finding by the commissioner in consultation with the natural area preserves committee that (1) such alienation or other use serves a public necessity and that no prudent alternative exists or (2) the features of the land found worthy of preservation have been destroyed or irretrievably damaged so that the public purpose in preserving such land has been frustrated, and after the approval of such proposed alienation or other use by the Governor. Any alienation shall be subject to the payment of just compensation to the state for the use of the commissioner and to such other terms and conditions as the commissioner shall determine. Any finding which the commissioner is required to make under sections 23-5a to 23-5i, inclusive, shall be made only after public hearing and upon notice. The notice required by this section shall set forth the substance of the proposed action and describe, with or without legal description, the area affected, and shall set forth the time and place of the hearing, and shall be published at least twice in the Connecticut Law Journal, at intervals of not less than fifteen days, the first not more than sixty days nor less than thirty days, and the last not less than five days before such hearing. Such notice shall also be published twice in a newspaper having a substantial circulation in the municipality or municipalities in which the area directly affected is situated, at intervals of not less than ten days, the first not more than forty-five days, nor less than thirty days, and the last not less than five days before such hearing. No finding which the commissioner is required to make under sections 23-5a to 23-5i, inclusive, shall be effective until, after the approval by the Governor of the proposed action based on such finding, the finding has been published in the Connecticut Law Journal. No action shall be taken by the state pursuant to such finding prior to the expiration of sixty days after such finding becomes effective. During such sixty-day period, any such finding may be appealed by any resident of this state, in a suit brought against the commissioner in the superior court for the judicial district of Hartford. In any such action, the court shall vacate such finding if it finds the commissioner acted arbitrarily or illegally with bad faith or with malice in making such finding. During the pendency of such appeal, the state shall take no action pursuant to the findings of the commissioner.

(b) If the Governor approves the alienation of any conservation restriction conveyed to the commissioner pursuant to subsection (b) of section 23-5d, such conservation restriction shall be extinguished and the commissioner shall record a release of the conservation restrictions on the land records in the municipality in which such land is located.

(1969, P.A. 727, S. 5; 1971, P.A. 870, S. 119; 872, S. 163; P.A. 76-436, S. 462, 681; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-65, S. 5; 91-358, S. 4; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: 1971 acts replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable, and replaced references to state park and forest commission with references to commissioner of environmental protection; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-65 added language qualifying the findings required of the commissioner for alienation of a preserve; P.A. 91-358 designated existing language as Subsec. (a) and restated provision requiring the commissioner to consult with the natural area preserves committee in making a finding under section and allow as a reason for transfer or release a finding that the qualifying features of the land have been destroyed or irretrievably damaged and that the land’s purpose as a preserve has been undone and requiring that the land’s transfer or other use serve a public necessity rather than an imperative and unavailable public necessity and added Subsec. (b) re termination of restriction; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 23-5f - Advisory committee.

Section 23-5f is repealed.

(1969, P.A. 727, S. 6; 1971, P.A. 872, S. 164; P.A. 77-614, S. 609, 610.)



Section 23-5g - Cooperation with federal agencies.

The commissioner is authorized to cooperate with any federal governmental agency in carrying out any provisions of sections 23-5a to 23-5i, inclusive.

(1969, P.A. 727, S. 7; 1971, P.A. 872, S. 165.)

History: 1971 act replaced reference to state park and forest commission with reference to environmental protection commissioner.



Section 23-5h - Acquisition of property.

The commissioner is authorized to acquire real property or any interest therein for natural area preserves by purchase, gift or devise. The commissioner is authorized to accept any gift or bequest of money or other personal property to be used to acquire natural area preserves, or any interest therein, or to meet expenses involved in matters pertaining to the system of natural area preserves. Such funds shall be held by the State Treasurer to be used and expended under the direction of said commissioner.

(1969, P.A. 727, S. 8; 1971, P.A. 872, S. 166.)

History: 1971 act replaced references to state park and forest commission with references to environmental protection commissioner.



Section 23-5i - Responsibility of other public authorities.

Nothing in sections 23-5a to 23-5i, inclusive, shall limit any other duly appointed public authority from exercising responsibility related to the suppression of fire, or any noxious insect, animal or plant, when such action is deemed necessary to protect public health or safety.

(1969, P.A. 727, S. 9.)



Section 23-6 - Maintenance of state park and forest lands adjoining other states.

The Commissioner of Energy and Environmental Protection is authorized to cooperate with any official or agency having similar authority in any adjoining state for the care and maintenance of state park and forest lands lying along the boundary of this and such adjoining state, and may enter into an agreement with any such official or agency for the joint care and maintenance of such lands, upon such terms and for such periods as may be mutually agreed upon.

(1949 Rev., S. 3433; 1971, P.A. 872, S. 167; P.A. 11-80, S. 1.)

History: 1971 act replaced “commission”, referring to state park and forest commission, with “commissioner of environmental protection”; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-7 - Memorials in state parks and reservations.

The Commissioner of Energy and Environmental Protection may erect, or permit to be erected, upon any state park, ground or reservation any suitable monument, memorial or memorial tablet in commemoration of the services of any soldier, sailor or marine, or any organization of soldiers, sailors or marines, who participated in any war or engagement in which any of the forces of the United States were engaged. Said commissioner may assume the care and maintenance of any public monument offered to him, or any public monument which is not under the care of any commission or department of the state, if he deems such action advisable, and the expense of such care and maintenance shall be paid by the state.

(1949 Rev., S. 3434; 1971, P.A. 872, S. 168; P.A. 96-180, S. 83, 166; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state park and forest commission with references to environmental protection commissioner; P.A. 96-180 changed “Said commissioner” to “The Commissioner of Environmental Protection”, effective June 3, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-8 - Open spaces for recreation. State goal for acquisition of open space. State-owned lands valuable for conservation purposes.

(a) The Commissioner of Energy and Environmental Protection shall have power, acting by himself or with local authorities, to acquire, maintain and make available to the public open spaces for recreation. Said commissioner may take, in the name of the state and for the benefit of the public, by purchase, gift or devise, lands and rights in land and personal estate for public open spaces, or take bonds for the conveyance thereof, or may lease the same for a period not exceeding five years, with an option to buy, and may preserve and care for such public reservations, and, in his discretion and upon such terms as he may approve, such other open spaces within this state as may be entrusted, given or devised to the state by the United States or by cities, towns, corporations or individuals for the purposes of public recreation, or for the preservation of natural beauty or historical association, provided said commissioner shall not take or contract to take by purchase or lease any land or other property for an amount or amounts beyond such sum or sums as have been appropriated or contributed therefor. No provision of this section shall be construed to set aside any terms or conditions under which gifts or bequests of land have been accepted by the commissioner.

(b) Twenty-one per cent of the state’s land area shall be held as open space land. The goal of the state’s open space acquisition program shall be to acquire land such that ten per cent of the state’s land area is held by the state as open space land and not less than eleven per cent of the state’s land area is held by municipalities, water companies or nonprofit land conservation organizations as open space land consistent with the provisions of sections 7-131d to 7-131g, inclusive. Such program shall not affect the ability of any water company to reclassify or sell any land, or interest in land, which was not acquired, in whole or in part, with funds made available under the program established under sections 7-131d to 7-131g, inclusive. The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Agriculture, the Commissioner of Public Health and the Council on Environmental Quality established under section 22a-11, municipalities, regional planning agencies and private nonprofit land conservation organizations, shall prepare not later than December 15, 2012, and update not less than once every five years thereafter, a comprehensive strategy for achieving the state goal. Such strategy shall include, but not be limited to: (1) An estimate of the acres of land preserved by the state, municipalities, water companies and nonprofit land conservation organizations, (2) an evaluation of the potential methods, cost and benefits of establishing a system for increasing the accuracy of such estimate of acres of land preserved by encouraging the voluntary submittal of information regarding new acquisitions by municipalities, water companies and nonprofit land conservation organizations, including the relative costs and benefits of having a state agency, a constituent unit of higher education or a nongovernmental organization host and operate such system, (3) timetables for acquisition of land by the state, (4) plans for management of such land, (5) an assessment of resources to be used for acquisition and management of such land, and (6) the highest priorities for acquisition of land, including the wildlife habitat and ecological resources identified to be in greatest need for immediate preservation, and the general location of each high priority. On or before January first, annually, the commissioner shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment regarding the strategy and the progress being made towards the goals. For the purpose of this subsection, “to acquire land” includes, but is not limited to, the acquisition in fee simple of land and the acquisition of easements for the conservation of land.

(c) To further the efforts to preserve open space in the state and to help realize the goal established in subsection (b) of this section to have at least twenty-one per cent of the state’s land held by the state, municipalities, land conservation organizations and water utilities as open space, the Department of Energy and Environmental Protection shall conduct an evaluation of lands of class A water companies, as defined in section 16-1, to determine the resource value and potential desirability of such lands for purchase for open space or public outdoor recreation or natural resource conservation or preservation. The water companies and land conservation organizations shall work cooperatively with the department and provide maps and other information to assist the Department of Energy and Environmental Protection in the evaluation of these properties and said department shall develop strategies for alternative methods of funding the preservation of water company lands in perpetuity as open space.

(d) To further the efforts to preserve open space in the state and to help realize the goals established in subsection (b) of this section, the Commissioner of Energy and Environmental Protection shall establish a process by which each state agency may identify lands owned by the state that are in the custody of such state agency and that are valuable for conservation purposes. The commissioner shall include in the comprehensive strategy prepared pursuant to subsection (b) of this section strategies for preserving in perpetuity state lands of high conservation value. In developing such strategies, the commissioner shall consult with each state agency that has custody of such lands and shall consider the present and future needs of each such state agency.

(e) To further the efforts to preserve open space in the state and to help realize the goals established in subsection (b) of this section, on or before October 1, 2014, the Commissioner of Energy and Environmental Protection, in consultation with each state agency, shall identify lands owned by the state that are in the custody of each state agency and that are valuable for conservation purposes. Said commissioner shall consult with the Commissioner of Public Health about any lands owned by the state that are identified as water supply lands.

(1949 Rev., S. 3436; 1951, 1953, S. 1857d; 1971, P.A. 872, S. 169; P.A. 96-180, S. 84, 166; P.A. 97-227, S. 1, 5; P.A. 99-173, S. 46, 65; 99-235, S. 2, 7; P.A. 00-26, S. 3; P.A. 01-204, S. 12, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 11-80, S. 1, 71; P.A. 12-152, S. 1.)

History: 1971 act replaced references to state park and forest commission with references to environmental protection commissioner; P.A. 96-180 changed “Said commissioner” to “The Commissioner of Environmental Protection”, effective June 3, 1996; P.A. 97-227 added new Subsec. (b) re state goal for the acquisition of open space and designated existing provisions as Subsec. (a), effective July 1, 1997; P.A. 99-173 amended Subsec. (b) re state goal of 11% of state land held by municipalities, water companies or nonprofit land conservation organizations as open space, effective June 23, 1999; P.A. 99-235 amended Subsec. (b) to reword the state goal of open space acquisition, to delete a reference to consistency of certain open space with Sec. 25-37c, to clarify that this section shall not affect the ability of water companies to sell land not purchased with money from the state for open space acquisition and to provide specific calendar year goals for open space acquisition, effective June 29, 1999; P.A. 00-26 amended Subsec. (b) by deleting “by the state” re land held as open space land and making a technical change; P.A. 01-204, S. 12, codified as new Subsec. (c), required the Department of Environmental Protection, in furtherance of the state’s open space goal, to evaluate the lands of class A water companies to determine their resource value and potential for purchase for open space or public outdoor recreation or natural resource conservation or preservation, required water companies and land conservation or organizations to work cooperatively with the department, and required the department to develop strategies for alternative methods of funding the preservation of water company lands as open space, effective July 11, 2001 (Revisor’s note: The Revisors editorially designated P.A. 01-204, S. 12 as new Subsec. (c), and deemed a reference to “public act 99-173” to be a reference to section 46 of public act 99-173 which amended Subsec. (b) of this section); June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and changed “Department of Environmental Protection” to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-152 amended Subsec. (b) to eliminate former goals for acreage to be acquired in 1999, 2000, 2001 and 2002, require that commissioner, in consultation with Commissioners of Agriculture and Public Health and Council on Environmental Quality, municipalities, regional planning agencies and private nonprofit land conservation organizations, prepare and update, not less than once every 5 years, a comprehensive strategy for achieving state’s open space goal and that such strategy include elements enumerated in Subdivs. (1) to (6), and define “to acquire land”, added Subsec. (d) re establishment of a process for each state agency to identify lands that are valuable for conservation purposes and added Subsec. (e) re identification of lands owned by the state that are valuable for conservation purposes.



Section 23-8a - Conveyance of certain state land previously held as protected open space.

On and after June 29, 1999, any person, organization or political subdivision of the state to whom the state proposes to convey state park land, forest land or other state land held as protected open space shall execute a conservation easement or similar encumbrance in favor of the state which provides for the same restriction on development of such land as that which was in effect for such land immediately prior to such conveyance. No such state land may be conveyed without such an encumbrance.

(P.A. 99-235, S. 4, 7.)

History: P.A. 99-235 effective June 29, 1999.



Section 23-8b - Purchase of certain water company land in Fairfield County. Requirements for preservation. Jurisdiction by certain officers and patrolmen.

(a) Any contract for the protection of open space entered into by the Commissioner of Energy and Environmental Protection with BHC Company, Aquarion or Kelda Group, jointly or individually, and The Nature Conservancy, for purchase of land or interests in land from said companies shall be on such terms and conditions as are approved by the commissioner. Such terms and conditions shall provide for the filing on the land records in the town in which the land is located, restrictions or easements that provide that all land or interest in land subject to such purchase is preserved in perpetuity in its natural and open condition for the protection of natural resources and public water supplies. Such restrictions or easements may allow only those recreational activities which are not prohibited in subsection (c) of section 7-131d and shall allow for improvements and activities necessary only for land and natural resource management and safe and adequate potable water. Such permanent restrictions or easements shall be in favor of the State of Connecticut acting through the Commissioner of Energy and Environmental Protection. Such permanent restrictions or easements shall also include a requirement that the property be available to the general public for recreational purposes as permitted under subsection (c) of section 7-131d and shall allow for the installation of such permanent fixtures as may be necessary to provide such permitted recreational activities. The Department of Energy and Environmental Protection and the state are hereby authorized to carry out and fulfill their obligations under any such contract. In addition to such rights as said companies may have pursuant to chapter 53, those rights in and to land or interests in land reserved by said companies in their conveyances to the state in accordance with the provisions of said contract shall be enforceable in equity.

(b) Notwithstanding the provisions of section 16-50d, the right of the state to acquire such water company land from any of said companies shall be superior to any other water company or municipality or a municipality’s right of eminent domain.

(c) Notwithstanding the provisions of section 25-32, the Commissioner of Public Health may grant one or more permits, pursuant to the provisions of subsection (d) of said section 25-32 for the sale of said companies’ Class II land to The Nature Conservancy and for the sale or assignment of interests in land on Class I and II land to the Commissioner of Energy and Environmental Protection or to The Nature Conservancy.

(d) Notwithstanding the provisions of section 16-43 and subsection (b) of section 16-50c, (1) the Public Utilities Regulatory Authority may accept applications for a sale or assignment of water company land under the provisions of this section prior to the issuance by the Department of Public Health of a permit for such sale or assignment pursuant to section 25-32, provided final Public Utilities Regulatory Authority approval of any such sale shall not be granted unless the Department of Public Health has issued such a permit pursuant to said section 25-32, and (2) no prior public notices of said company or companies’ intent to sell such water company land shall be required.

(e) Any land purchased by the state under the terms of any such contract shall be preserved in perpetuity predominantly in its natural scenic and open condition for the protection of natural resources while allowing for recreation consistent with such protection.

(f) Notwithstanding any provision of the general statutes, special police officers for utility companies, appointed by the Commissioner of Emergency Services and Public Protection pursuant to section 29-19, and conservation officers and special conservation officers and patrolmen, appointed by the Commissioner of Energy and Environmental Protection pursuant to section 26-5, shall have jurisdiction over any land purchased by the state under the terms of any such contract and such officers shall have the same authority to make arrests on such lands as they have under section 29-18 for lands owned by the Department of Energy and Environmental Protection.

(June Sp. Sess. P.A. 01-7, S. 27, 28; June Sp. Sess. P.A. 01-9, S. 15, 131; P.A. 03-218, S. 11; P.A. 11-51, S. 134; 11-80, S. 1.)

History: June Sp. Sess. P.A. 01-7 effective July 1, 2001; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to provide for filings of restrictions or easements consistent with Sec. 7-131d, effective July 1, 2001; P.A. 03-218 added Subsec. (f) re jurisdiction of certain officers and patrolmen, effective July 1, 2003; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (f), effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection”, “Department of Environmental Protection” and “Department of Public Utility Control” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, “Department of Energy and Environmental Protection” and “Public Utilities Regulatory Authority”, respectively, effective July 1, 2011.



Section 23-9 - Acquisition of property by eminent domain.

The commissioner is authorized to take land or any interest therein by right of eminent domain in the manner provided for in section 48-12 for the public purposes for which it is authorized to acquire land under the provisions of section 23-8.

(1949 Rev., S. 3437; 1967, P.A. 864, S. 1; 1971, P.A. 872, S. 170.)

History: 1967 act authorized taking of land “by right of eminent domain” pursuant to Secs. 48-12 and 48-16, deleting “by condemnation”, and deleted detailed provisions re procedure for taking, compensation, etc.; 1971 act replaced reference to state park and forest commission with reference to environmental protection commissioner and deleted reference to Sec. 48-16.

See Sec. 48-10 re determination of damages in cases brought by state to condemn land by state referee.



Section 23-9a - Acquisition of easements for maintenance of dams.

The Commissioner of Energy and Environmental Protection may acquire by purchase, lease or gift, or by condemnation in the manner provided by part I of chapter 835, such land, easements or rights-of-way as are needed in connection with maintenance, repairs, reconstruction or remodeling of state-owned dams.

(1963, P.A. 341; 1971, P.A. 872, S. 171; P.A. 11-80, S. 1.)

History: 1971 act replaced state park and forest commission with environmental protection commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-9b - West Rock Ridge conservation area and supplement. Notice requirements re land use changes or transfers.

(a) The Commissioner of Energy and Environmental Protection shall review the West Rock Ridge conservation area established in special act 75-80, as amended by special acts 76-47 and 77-49, and the West Rock Ridge conservation area supplement established in special act 79-92, and shall designate, within said areas, certain parcels for priority acquisition by the state.

(b) The commissioner shall cause to be recorded on the land records of the appropriate town for each such priority parcel a notice of the requirements and restrictions on such parcels contained in special act 75-80, as amended by special acts 76-47 and 77-49 and special act 79-92, including the requirement that each owner of any such property notify the commissioner of any transfer, development or change in use, including proposals for a change in use which necessitate the approval of any state or local board or agency. On or before ninety days after such recordation, the commissioner shall send, by registered mail, return receipt requested, a copy of the notice, together with a statement as to where the notice was filed, to the property owner at his last-known address.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-147; P.A. 95-220, S. 4–6; P.A. 03-131, S. 9; P.A. 11-80, S. 1.)

History: (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 03-131 deleted former Subsecs. (c), (d) and (e) re notice, certification and penalty, effective June 26, 2003; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 23-10 - Development of recreational areas.

The Commissioner of Energy and Environmental Protection may develop recreational areas or picnic areas for public use and may erect other structures in the state parks and forests within the limitations of any funds specifically appropriated therefor, provided such appropriations shall be expended on state-owned property.

(1953, June, 1955, S. 1858d; 1957, P.A. 219; 1971, P.A. 872, S. 172; P.A. 96-180, S. 85, 166; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state park and forest commission with references to environmental protection commissioner; P.A. 96-180 changed “Said commissioner” to “The Commissioner of Environmental Protection”, effective June 3, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-10a - Designation of state hiking trails.

Those portions of the Connecticut blue blazed trails system which cross state property are hereby designated as state hiking trails.

(P.A. 77-300.)



Section 23-10b - Outdoor recreation-related services.

The Commissioner of Energy and Environmental Protection may provide outdoor recreation-related services to the public at state park and forest recreation areas. Such services may include rentals of bicycles, boats, cabins and tents, sale of firewood and operation of camp stores supplying camping necessaries. Fees for such services shall be set by the commissioner, according to market value. Revenue from such services shall be deposited in the Conservation Fund and credited to an enterprise program account for use in the state park and forest facilities. Such services and fees shall not affect admission, parking, camping and related existing fees. No services shall compete with a concessionaire under contract with the Department of Energy and Environmental Protection at the time such service is offered.

(P.A. 01-150, S. 15; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 23-10c - Designation of trails for use by horseback riders.

Section 23-10c is repealed, effective July 1, 2012.

(P.A. 01-150, S. 16; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 293.)



Section 23-10d - Equine Advisory Council.

There is established an Equine Advisory Council which shall assist the Department of Energy and Environmental Protection to study the issue of preservation of equine trails in the state. The council shall consist of the president of the Connecticut Horse Council and six representatives from an organization that serves the horse industry in the state: (1) One of whom shall reside in the first congressional district, appointed by the speaker of the House of Representatives, (2) one of whom shall reside in the second congressional district, appointed by the president pro tempore of the Senate, (3) one of whom shall reside in the third congressional district, appointed by the majority leader of the House of Representatives, (4) one of whom shall reside in the fourth congressional district, appointed by the minority leader of the House of Representatives, (5) one of whom shall reside in the fifth congressional district, appointed by the majority leader of the Senate, and (6) one of whom shall also be a member of the Connecticut Forests and Parks Association, appointed by the minority leader of the Senate. All appointments to the council shall be made not later than thirty days after May 22, 2007. Any vacancy shall be filled by the appointing authority. The members of the council shall elect a chairperson of the council from among the members of the council. Such chairperson shall schedule the first meeting of the council, which shall be held not later than sixty days after May 22, 2007. Members of the council shall not be compensated for their services.

(P.A. 07-42, S. 1; P.A. 11-80, S. 1.)

History: P.A. 07-42 effective May 22, 2007; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-10e - Equestrian use on multiuse trails on state park and forest lands. Nonequine use of trails. Temporary closing of multiuse trails.

(a) The Commissioner of Energy and Environmental Protection shall permit equestrian use on multiuse trails on state park and forest lands, unless specifically prohibited by said commissioner. Prior to a decision to prohibit equine use of any multiuse trail on state park and forest lands that have historically been utilized by equestrians, said commissioner shall consult with the Equine Advisory Council established pursuant to section 23-10d.

(b) Nothing in this section shall prohibit nonequine uses by the public of the trails specified in subsection (a) of this section nor prohibit the Commissioner of Energy and Environmental Protection from temporarily closing any multiuse trail for safety reasons or the protection of natural resources.

(c) The permitting of equestrian use on a multiuse trail by the Commissioner of Energy and Environmental Protection pursuant to subsection (a) of this section shall not be deemed an expansion of such trail.

(P.A. 09-180, S. 1; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 264.)

History: P.A. 09-180 effective June 30, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to delete requirement that Commissioner of Energy and Environmental Protection preserve certain trails for equine use and add provisions re equestrian use on multiuse trails and consultation with Equine Advisory Council, amended Subsec. (b) to add provision re temporary closure of any multiuse trail for safety reasons or protection of natural resources and amended Subsec. (c) to change “preservation of a trail” to “permitting of equestrian use on a multiuse trail”, effective July 1, 2012.



Section 23-10h - Heritage parks: Legislative policy.

The General Assembly recognizes that the cities in the state have a rich historical and cultural heritage, that many of the cities are in need of economic revitalization and that preservation and interpretation of such heritage can foster revitalization by encouraging private sector investment and tourism. Therefore, the General Assembly declares that it is the policy of the state to develop new recreational opportunities in conjunction with the preservation and interpretation of such heritage through the designation of a system of heritage parks so that the quality of life for Connecticut residents may be improved.

(P.A. 87-463, S. 1, 4.)



Section 23-10i - Designation of heritage parks. Advisory boards. Public hearing. Municipal approval. Designation of additional sites.

(a) The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Economic and Community Development and the State Historic Commission, shall develop criteria and guidelines for the designation of heritage parks consisting of sites in a region linked by a common social, historical or economic theme. Thereafter, in accordance with such criteria and guidelines, the Commissioner of Energy and Environmental Protection may designate the boundaries, name and theme of any such park, as well as any physical sites to be included. Any designation shall be consistent with the plan for development of outdoor recreation and other natural resources authorized under section 22a-21 and shall be made after consideration of the significance of the heritage of the sites to be included and the economic benefit to the state from such designation. Sites designated for inclusion in a heritage park shall not be required to be contiguous to one another and need not be owned by the state.

(b) Prior to designating a heritage park, the commissioner shall establish an advisory board to advise him on the designation of the boundaries, name, theme and sites to be included in a potential heritage park. The board shall consist of not less than ten members representing municipalities located within the boundaries of the proposed heritage park. The number of members from each municipality shall be determined based on the ratio of the population of such municipality to the population of all the municipalities to be included in the proposed heritage park. The commissioner shall appoint the members of the board from lists submitted by the legislative bodies of the municipalities located within the boundaries of the proposed heritage park.

(c) The commissioner shall conduct a public hearing concerning the boundaries, name, theme and sites to be included in a proposed heritage park at least thirty days prior to designation of such park. At least thirty days before such hearing, the commissioner shall cause to be published once, in a newspaper having a substantial circulation in the area affected, notice of the proposal to designate a heritage park along with notice of the time, date and location of the public hearing to be held on such designation.

(d) The designation of the name, boundaries and theme of a heritage park shall not be effective until it is approved by each municipality that is located within the boundaries of such park, by vote of its legislative body. No site shall be designated for inclusion in such park unless the owner of such site consents to its inclusion.

(e) Upon designation of a heritage park, the commissioner shall establish an advisory board to advise him on the promotion and development of such park. The members shall be appointed as provided in subsection (b) of this section.

(f) The commissioner, after consultation with the advisory board established pursuant to subsection (e) of this section, may designate additional sites to be included in a heritage park, provided the owners of any such site consent to the designation. The commissioner may, after a public hearing held pursuant to the notice provisions of subsection (c) of this section and upon approval by each municipality located within the boundaries of a heritage park, alter the boundaries, name and theme of such heritage park.

(g) The commissioner may, within available appropriations, (1) establish and operate centers for the distribution of information about heritage parks, and (2) lease or purchase land or buildings and accept gifts, donations or contributions for the purposes of this section.

(P.A. 87-463, S. 2, 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 23-11 - Licenses for use of portions of parks or forests.

The Commissioner of Energy and Environmental Protection may grant revocable licenses for public purposes to any person for the use of any portion of any state forest or state park if said commissioner finds that such purposes are not in conflict with park or forest purposes.

(1957, P.A. 220; 1971, P.A. 872, S. 173; P.A. 96-180, S. 86, 166; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state park and forest commission with references to environmental protection commissioner; P.A. 96-180 changed “Said commissioner” to “The Commissioner of Environmental Protection”, effective June 3, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-12 - Transfer of control of open spaces.

Any town or other municipality may transfer the care and control of any open spaces owned or controlled by it to the Commissioner of Energy and Environmental Protection upon such terms and for such periods as may be mutually agreed upon, or may enter into any agreement with said commissioner for the joint care or preservation of open spaces within or adjacent to such town or municipality, and said commissioner may, in like manner, transfer the care and control of any open spaces controlled by him to any local public authorities upon such terms and for such periods as may be agreed upon.

(1949 Rev., S. 3438; 1971, P.A. 872, S. 174; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state park and forest commission with references to environmental protection commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-13 - Animals for public parks.

The Commissioner of Energy and Environmental Protection or the custodians of any state or municipal park may accept, either by purchase or gift, for free exhibition purposes only, any fish, crustacean, bird or animal.

(1949 Rev., S. 3439; 1961, P.A. 517, S. 103; 1971, P.A. 872, S. 175; P.A. 11-80, S. 1.)

History: 1961 act deleted reference to counties; 1971 act replaced “commissioners”, presumably members of state park and forest commission, with commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-14 - Rights-of-way in state parks and forests.

The Commissioner of Energy and Environmental Protection may grant rights-of-way or other easements on or with respect to any state park or state forest, if said commissioner finds that such purposes are not in conflict with park or forest purposes with respect to such lands.

(1949 Rev., S. 3440; 1949, S. 1859d; 1971, P.A. 872, S. 176; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state park and forest commission with references to environmental protection commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-14a - (Formerly Sec. 19a-192a). Payments to certified ambulance services for calls at state parks or forests.

Section 23-14a is repealed.

(P.A. 86-358, S. 1, 3; P.A. 87-422, S. 1, 3; P.A. 91-369, S. 35, 36.)



Section 23-15 - State park receipts deposited in General Fund.

All receipts from the operation of the state parks shall be deposited in the General Fund in accordance with the provisions of section 4-32. Expenditures incurred by the Department of Energy and Environmental Protection for the operation, maintenance and extension of or improvements to state parks shall be paid with moneys appropriated from the General Fund.

(June, 1955, S. 1860d; 1971, P.A. 872, S. 177; P.A. 11-80, S. 1.)

History: 1971 act replaced state park and forest commission with department of environmental protection; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-15a - Use of state parks. Reimbursement of municipalities.

The Commissioner of Energy and Environmental Protection shall, within available appropriations, reimburse municipalities for necessary costs incurred when the use of a state park in those municipalities is so great as to impede traffic, limit the movement of emergency vehicles or create a risk of a breach of peace or a threat to public safety.

(P.A. 00-192, S. 31, 102; P.A. 11-80, S. 1.)

History: P.A. 00-192 effective July 1, 2000; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-15b - Maintenance, repair and improvement account. Established. Subaccounts. Use of funds.

(a) There is established a separate, nonlapsing account within the General Fund, known as the maintenance, repair and improvement account. All funds collected from rent paid by any person for the use of state park property for any special event of limited duration, including, but not limited to, weddings and receptions, shall be deposited into the account unless the Commissioner of Energy and Environmental Protection enters into a written agreement, signs an instrument or issues a license which specifically states otherwise. Said account may also receive funds from private or public sources, including the federal government or a municipal government.

(b) Notwithstanding any provision of the general statutes, any funds received by the Department of Energy and Environmental Protection pursuant to subsection (a) of this section shall be deposited in the General Fund and credited to the maintenance, repair and improvement account. Within said account there shall be a subaccount for each state park from which funds are collected pursuant to subsection (a) of this section, which subaccounts shall be held separate and apart from each other. Each subaccount shall be available to the Commissioner of Energy and Environmental Protection for maintaining, making improvements to, erecting structures on or repairing the property, including houses and other buildings, of the state park for which such subaccount was established. Nothing in this section shall prevent the commissioner from obtaining or using funds from sources other than the maintenance, repair and improvement account for the purposes described in this subsection. Funds in the maintenance, repair and improvement account shall be used to supplement state funds appropriated for the general operation of state parks and shall not replace such appropriated funds for purposes of such general operation.

(c) On or before October 1, 2010, and semiannually thereafter, the Commissioner of Energy and Environmental Protection shall report to the Office of Fiscal Analysis on the state parks for which funds have been collected pursuant to subsection (a) of this section. Such report shall include (1) the amount of funds received into the maintenance, repair and improvement account, itemized by subaccount, (2) the amount of funds the Department of Energy and Environmental Protection has expended from the account for each park, and (3) the projects for which such funds have been expended. Said commissioner shall post the same information on the department’s Internet web site.

(P.A. 10-3, S. 19; P.A. 11-59, S. 10; 11-80, S. 1.)

History: P.A. 10-3 effective April 14, 2010; P.A. 11-59 made a technical change in Subsec. (c), effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 23-16 - Leases of camp sites.

The Commissioner of Energy and Environmental Protection may execute with residents and nonresidents of this state leases of camping sites and buildings on the state parks for limited periods except as provided in section 23-16a and the proceeds from such leases, together with any other income resulting from the use of the state parks, shall be added to the General Fund as provided in section 23-15. Not later than May 1, 2010, said commissioner shall establish a schedule of fees payable for the leasing of state camping sites and buildings for residents of this state in amounts not greater than one hundred thirty-five per cent of the amounts charged according to the schedule of camping permit fees established by said commissioner and in effect as of April 1, 2009. Not later than May 1, 2010, said commissioner shall establish a schedule of fees payable for the leasing of state camping sites and buildings for nonresidents of this state in amounts not greater than one hundred fifty per cent of the amounts charged according to the schedule of camping permit fees established by said commissioner and in effect as of April 14, 2010. Annually, not later than the first day of November, said commissioner shall allocate from funds available for state park and forest areas in the then current fiscal year, an amount not less than fifty per cent of the portion of such fees collected in the preceding fiscal year directly related to the amount of increase in such fees as required in this section, to be used for purposes of maintenance and improvement of such state camping sites and buildings. Any fees paid for any lease under this section shall not be subject to refund under section 22a-10 unless (1) the lessee gives notice of cancellation to the commissioner not later than fourteen days prior to the date such lease is to commence, (2) the park is closed by executive order of the Governor, or (3) the lessee submits proof, satisfactory to the commissioner, of a death or serious illness in the family which prevents use of the facility during the period of the lease. The commissioner may deduct a reasonable service charge from any amount refunded pursuant to subdivisions (1) and (3) of this section.

(1949 Rev., S. 3442; March, 1958, P.A. 27, S. 12; 1969, P.A. 733, S. 1; 1971, P.A. 872, S. 178; P.A. 80-435; P.A. 81-344; P.A. 92-195, S. 1, 3; P.A. 10-3, S. 64; P.A. 11-80, S. 1.)

History: 1969 act specified that leases may be granted to residents and nonresidents except as provided in Sec. 23-16a; 1971 act replaced state park and forest commission with commissioner of environmental protection; P.A. 80-435 added provisions describing schedule of fees to be implemented not later than April 1, 1981; P.A. 81-344 changed deadline for establishment of fee schedule from April 1, 1981, to April 1, 1982, and changed minimum increase from 150% to 175% of rates in effect on April 1, 1980, applicable in all cases, deleting higher rate of increase (200%) for nonresidents; P.A. 92-195 added provision re refunds under Sec. 22a-10; P.A. 10-3 replaced former provision re schedule of fees with provisions requiring commissioner, not later than May 1, 2010, to establish schedule of fees for leasing state camping sites and buildings for state residents in amounts not greater than 135% of amounts charged by commissioner as of April 1, 2009, and for nonresidents in amounts not greater than 150% of amounts charged by commissioner as of April 14, 2010, effective April 14, 2010, and applicable to fees charged on and after May 1, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-16a - Leasing of camping sites at shore parks. Pilot program.

(a) The Commissioner of Energy and Environmental Protection shall not lease camping sites at shore parks to the same camping party for more than three weeks during the camping season. The commissioner shall (1) lease camping sites to the same camping party for additional periods of up to three weeks, provided such camping party vacates the shore park for a minimum of five days between leases, or (2) lease any vacant camping sites on a first come, first served basis. The commissioner may adopt regulations in accordance with the provisions of chapter 54 to establish limits on the length of camping site leases. The lease length limitation in this subsection shall be effective until June 30, 2013, or until such regulations are adopted, whichever is later.

(b) (1) Notwithstanding the provisions of subsection (a) of this section, the Commissioner of Energy and Environmental Protection shall establish a pilot program for the 2013 camping season, allowing five per cent of camping sites in shore parks to be leased by the same camping party without a limitation on the number of days leased. Notwithstanding the schedule of fees established pursuant to section 23-16, the commissioner may charge a nightly fee for such camping sites equal to one hundred fifty per cent of the applicable fee charged during the 2012 camping season.

(2) On or before February 1, 2014, said commissioner shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to the environment and finance, revenue and bonding regarding the pilot program established pursuant to subdivision (1) of this subsection. Such report shall include, but not be limited to, a description of the implementation of the pilot program, its impact upon the availability of camping sites, the reaction of families using the camping sites and recommendations for changes, if any, in the pilot program.

(1969, P.A. 733, S. 2; 1971, P.A. 872, S. 179; P.A. 11-80, S. 1; P.A. 12-98, S. 1.)

History: 1971 act replaced reference to state park and forest commission with reference to commissioner of environmental protection and reworded provisions re phasing out extended leases by reducing same in equal numbers each year for 5 years; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-98 replaced former provisions re phase out of certain leases of camping sites at shore parks with Subsec. (a) re leasing of camping sites at shore parks to same camping party, leasing camping sites on a first come, first served basis and lease length limits, and Subsec. (b) re establishment of a pilot program for the 2013 camping season, effective June 8, 2012.



Section 23-17 - Trust funds.

The State Treasurer is authorized, with the approval of the Commissioner of Energy and Environmental Protection, to receive and hold in trust for the state, exempt from taxation, any grant or devise of land or rights in land and any gift or bequest of money or other personal property made for the purposes of this chapter, and shall preserve and invest any funds so received in such securities as trustees are permitted to invest in. Such invested funds shall be known as the State Park Fund and shall be used and expended under the direction of said commissioner and subject to his orders.

(1949 Rev., S. 3443; 1971, P.A. 872, S. 180; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state park and forest commission with references to environmental protection commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-18 - State Park Police.

The Commissioner of Emergency Services and Public Protection may, upon application of the Commissioner of Energy and Environmental Protection, appoint, during his pleasure, one or more persons employed upon the public reservations in charge of the Commissioner of Energy and Environmental Protection and designated by him, who, having been sworn, may arrest any person in such reservation for any offense committed therein and take such person before some competent authority. Each such policeman shall, when on duty, wear in plain view a shield bearing the words “State Park Police” or “State Forest Police”, whichever is appropriate.

(1949 Rev., S. 3444; 1971, P.A. 872, S. 181; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134; 11-80, S. 1.)

History: 1971 act replaced state park and forest commission with environmental protection commissioner; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-19 - State Forester.

There shall be within the Department of Energy and Environmental Protection a State Forester who shall be responsible to the commissioner for the performance of his duties and shall be accountable to the commissioner in all his official activities. The State Forester shall be a technically trained forester with not less than ten years’ experience in professional forestry. He shall be responsible for forest management and protection of department lands and for assuming a leadership role in the conservation, management and protection of state forest resources.

(1949 Rev., S. 3445; 1951, June, 1955, S. 1863d; 1971, P.A. 872, S. 182; P.A. 81-354, S. 2, 4; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state park and forest commission and its director with references to environmental protection commissioner, deleting obsolete references to director’s office and his authority to make expenditures of state or federal funds if approved by commission; P.A. 81-354 made state forester’s position classified and described his responsibilities; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 12-96 et seq. re taxation of forested land.

See Secs. 23-65f to 23-65j, inclusive, re State Forester’s duties re registration of loggers and foresters.



Section 23-20 - Powers and duties of commissioner.

(a) The Commissioner of Energy and Environmental Protection shall administer the statutes relating to forestry and the protection of forests. The commissioner may: (1) Employ such field and office assistants as may be necessary for the execution of his or her duties, (2) from time to time, publish the forestry laws of the state and other literature of general interest and practical value pertaining to forestry, (3) enter into cooperation with departments of the federal government for the promotion of forest resource management and protection within the state, and (4) with the assistance of the State Forester, develop and administer plans for the protection and management of publicly owned woodlands. Such plans shall include, but not be limited to, proposals for the establishment of forest plantations and the marketing of forest products.

(b) Not later than January 10, 2010, the commissioner shall apply to have publicly owned woodlands or products from such woodlands certified or licensed under one or more of the following, provided the commissioner uses private funding from gifts, donations or bequests, as authorized in this section, for the cost of all such applications: (1) The Sustainable Forestry Initiative Program, (2) the American Tree Farm System, (3) the Canadian Standards Association’s Sustainable Management System Standards, (4) the Finnish Standard, (5) the Forest Stewardship Council, (6) the Pan-European Forest Certification Program, (7) the Swedish Standards, (8) the United Kingdom Woodland Assurance Scheme, (9) the Smart Wood Program, as administered by the Rainforest Alliance, or (10) any other programs deemed necessary, as determined by the commissioner. The commissioner shall implement any sustainable forestry practice necessary for such certification or licensure. The commissioner may accept, on behalf of the Department of Energy and Environmental Protection, any gifts, donations or bequests for the purposes of applying for and obtaining such certification or licensure.

(c) (1) The commissioner may harvest forest products from woodlands owned by the state and take such other measures as the commissioner deems necessary for the efficient management and protection of such woodlands and may sell wood, timber and other products from any state woodlands whenever the commissioner deems such sales desirable and may develop recreational facilities in the woodlands managed by the Department of Energy and Environmental Protection. The commissioner shall charge no less than ten dollars per cord for any such wood or timber sold as fuel.

(2) There is established an account to be known as the “timber harvesting revolving account” which shall be a separate, nonlapsing account within the General Fund. Proceeds from the harvest of timber from state forests and state wildlife management areas shall be deposited in such account. The commissioner shall use moneys in such account for the purpose of developing forest management plans to guide the harvest of timber from state forests and state wildlife management areas and for all reasonable direct expenses relating to the administration and operation of such plans in such state forests and wildlife management areas. The commissioner may accept, on behalf of the Department of Energy and Environmental Protection, any gifts, donations, loans or bequests for the purposes of depositing such funds into the timber harvesting revolving account. Any such loan from a nonprofit organization qualified under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, shall be repaid from such account not later than two years after entering such loan agreement or at a time and upon terms agreed upon by the commissioner and such nonprofit organization. The account shall not exceed one hundred thousand dollars. Any remaining proceeds shall be deposited in the General Fund.

(d) The commissioner may rent state forest property and buildings thereon under his or her jurisdiction for a period not exceeding twenty-five years, provided any lease for such property and building for a term of more than ten years shall be subject to the review and approval of the State Properties Review Board. The proceeds of such sales, rentals and any receipts resulting from management of the state forests, or from reimbursements from other state departments or state institutions, shall be deposited in the General Fund in accordance with the provisions of section 4-32. Expenditures incurred by the commissioner for the protection, management and development of the forests, the preparation and marketing of forest products and the acquisition of land for the extension and completion of the state forests as provided in section 23-21 may be paid with moneys appropriated from the General Fund.

(e) The provisions of this section shall not apply to land owned or managed by the state on which forest resource management measures may be restricted by deed, statute, or incompatible use. As used in this section, “woodland” means land owned or managed by a state agency and stocked with forest tree species not less than six hundred stems per acre and at least one year old.

(1949 Rev., S. 3446; 1949, 1951, June, 1955, S. 1864d; 1971, P.A. 872, S. 183; P.A. 74-83, S. 1; P.A. 81-354, S. 1, 4; P.A. 82-142; P.A. 84-82; P.A. 04-115, S. 1; P.A. 08-172, S. 1; June Sp. Sess. P.A. 09-3, S. 469; P.A. 11-80, S. 1; 11-192, S. 1.)

History: 1971 act transferred power to administer statutes concerning forests from state forester to commissioner of environmental protection, deleted references to supervisory duties of state park and forest commission and its director with regard to actions for which state forester was formerly responsible under section and replaced reference to the commission with reference to environmental protection commissioner; P.A. 74-83 substituted “personnel” for “men”; P.A. 81-354 required commissioner to charge no less than $10 per cord; P.A. 82-142 amended the section to expand land available for forest resource management and sale of wood from state forests to state woodlands, defined “woodlands” and authorized the commissioner of environmental protection to prepare forest management and protection plans without a prior request where previously his actions were dependent upon request of state agencies and institutions or municipalities if applicable; P.A. 84-82 extended the maximum duration of leases from 2 to 25 years and added a provision requiring review by the state properties review board for leases of 10 years or more; P.A. 04-115 authorized commissioner to have publicly-owned woodlands or products from such woodlands certified or licensed by specified entities, provided private funding is used for the cost of all applications, authorized commissioner to accept gifts, donations and bequests on behalf of department re applying for and obtaining certification and licensure, provided that proceeds from management of state forests in excess of $875,000 derived from sale of wood, timber and other products from publicly-owned woodlands shall be deposited in the Conservation Fund and made technical changes; P.A. 08-172 required commissioner to apply to have publicly owned woodlands or products from such woodlands certified or licensed not later than January 10, 2010, added “(10) any other programs deemed necessary, as determined by the commissioner” to list of authorized programs, changed proceeds deposit amount to amount in excess of $600,000, specified that moneys are only to be used to support forestry programs and changed certain mandatory expenditure payments to discretionary payments for moneys appropriated from the General Fund, effective June 6, 2008; June Sp. Sess. P.A. 09-3 deleted provision re deposit of annual proceeds in excess of $600,000 derived from sale of certain products in the Conservation Fund and re use of same to support forestry programs; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 11-192 designated existing provisions as Subsecs. (a), (b), (c)(1), (d) and (e), added Subsec. (c)(2) re timber harvesting revolving account and made technical changes, effective July 13, 2011.

See Sec. 12-107d re classification of land as forest land.

See Secs. 23-65f to 23-65j, inclusive, re commissioner’s duties re registration of loggers and foresters.



Section 23-21 - Purchase and sale of land by commissioner.

The Commissioner of Energy and Environmental Protection may buy land in the state suitable for the growth of timber, at a price not exceeding ten dollars per acre, unless a higher price is authorized by the Governor. Such land shall be deeded to the state and shall be called a state forest. The commissioner may accept deeds and devises of such lands which may be offered to the state without cost. He may, with the approval of the Governor, sell or exchange any land acquired for state forests or any easement or interest therein, and may, in the name of the state, execute deeds for such purposes, provided no land shall be sold or exchanged by said commissioner pursuant to this section unless land of at least equal fair market value and reasonably equivalent usefulness has been substituted for such land. No provision of this section shall be construed to set aside any terms or conditions under which gifts or bequests of land have been accepted for state forests.

(1949 Rev., S. 3447; 1971, P.A. 872, S. 184; P.A. 79-603; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state forester with references to commissioner of environmental protection and deleted obsolete provision requiring consent of state park and forest commission for purchase of land; P.A. 79-603 prohibited sale or exchange of land unless land of equal fair market value and equivalent usefulness is substituted for it; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-22 - Acquisition of land by exchange.

The Commissioner of Energy and Environmental Protection may acquire land adjoining or in close proximity to an established state forest, by exchanging for title in fee simple to such land the right to cut and remove wood, lumber or other forest products from state forest land to an amount equal in value to that of the land to be acquired. The commissioner may contract on behalf of the state with the owner of land, title to which is thus acquired, to allow the cutting of a specified amount of forest products over a period not exceeding ten years, provided all such cuttings shall be carried out in accordance with regulations prescribed by the commissioner and under his supervision.

(1949 Rev., S. 3448; 1971, P.A. 872, S. 185; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state forester with references to environmental protection commissioner and deleted obsolete reference to required consent of state park and forest commission for acquisition of land; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-23 - Purchase and sale of seeds and seedling stock.

(a) The Commissioner of Energy and Environmental Protection may, in cooperation with federal agencies, or by his own initiative, raise or purchase, with moneys appropriated from the General Fund, planting seed or seedling stock for reforestation, farm windbreaks, wildlife management plantings or soil conservation or other conservation purposes within the state and may sell such seedlings to landowners in this state, state agencies, municipalities or conservation organizations at prices which will cover the approximate cost of the seedlings to the state.

(b) The commissioner may provide tree seedlings at no cost to any elementary or secondary school or conservation commission for the celebration of Arbor Day in accordance with any proclamation issued pursuant to subdivision (3) of subsection (a) of section 10-29a.

(c) The commissioner may, when the space available in Connecticut state nurseries for the raising of seedling stock is in excess of that needed for raising such stock for use by Connecticut landowners, state agencies, municipalities or conservation organizations, enter into an agreement with any other state or the United States Forest Service to raise seedling stock in Connecticut state nurseries for use by such states or service for reforestation, farm windbreaks, wildlife management plantings or soil conservation or other conservation purposes. When the needs of landowners in this state have been met, the commissioner may: (1) Sell seedling stock to landowners, state agencies, municipalities or conservation organizations outside this state, provided the state forester or the equivalent official of the state where the seedlings are to be planted has granted permission to do so; or (2) dispose of any excess of planting seed by sale to, or exchange with, any other state forestry organization or the United States Forest Service. Notwithstanding any other provision of the general statutes, the commissioner may sell such seeds and seedlings at prices or on such terms that he deems appropriate and such prices or terms may exceed the cost of the seeds or seedlings to the state of Connecticut.

(d) The commissioner shall require that each purchaser of seedlings, except for any nonprofit conservation organization, sign an agreement stating that the seedlings will be used for the aforementioned purposes and will not be resold at any time with roots attached and he may take such other measures as he deems necessary to assure himself that seedlings so purchased shall not be used for shade trees, landscaping or ornamental plantings. Nonprofit conservation organizations may resell or otherwise distribute seedling stock purchased from the commissioner, provided such resale or distribution is in furtherance of the purposes of this section. The commissioner shall require that each nonprofit conservation organization purchasing seedlings sign an agreement that the seedlings will be resold, distributed or otherwise utilized in furtherance of such purposes and he may take such other measures as he deems necessary to assure that seedlings so purchased shall not be used for shade trees, landscaping or ornamental plantings.

(1949 Rev., S. 3449; 1949, 1951, June, 1955, S. 1866d; February, 1965, P.A. 31, S. 1; 1971, P.A. 872, S. 186; P.A. 73-316, S. 1, 2; P.A. 84-64, S. 1, 2; P.A. 96-132, S. 4, 5; P.A. 06-196, S. 155; June Sp. Sess. P.A. 09-3, S. 484; P.A. 11-80, S. 1.)

History: 1965 act authorized sale or exchange of excess planting stock or seed to or with, as the case may be, forestry organizations or U.S. Forest Service; 1971 act replaced references to state forester with references to environmental protection commissioner; P.A. 73-316 authorized agreements with other states or U.S. Forest Service for use of excess space in state nurseries to raise planting stock; P.A. 84-64 amended section by substituting “seedling” for “planting” stock and adding provisions authorizing the sale of seedling stock for any conservation purpose and the provision of seedlings to schools for Arbor Day, and to specify that seedlings shall not be used for shade trees or landscaping purposes; P.A. 96-132 divided section into Subsecs., amended Subsec. (a) to authorize purchase of seed, amended Subsec. (b) to delete a requirement that seedlings be planted on public lands, amended Subsec. (c) to add provisions re out-of-state sale of seedling stock and price, amended Subsec. (d) to exempt nonprofit conservation organizations from certain requirements re purchase of seedlings and to make alternative provisions and amended Subsec. (e) to provide that receipts be deposited into the Conservation Fund, effective July 1, 1996; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; June Sp. Sess. P.A. 09-3 deleted former Subsec. (e) re deposit of certain receipts and reimbursements in the Conservation Fund; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 23-24 - Establishment of boundaries.

The Commissioner of Energy and Environmental Protection may establish the boundaries of any state park, state forest or other property under his jurisdiction by agreement with owners of adjoining property and may, with the approval of the Governor, exchange land with such property owners and execute deeds in the name of the state for the purpose of establishing such boundaries.

(1949 Rev., S. 3452; 1971, P.A. 872, S. 187; P.A. 11-80, S. 1.)

History: 1971 act replaced state park and forest commission with commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-24a - Survey of boundaries of state parks and forest lands.

The Commissioner of Energy and Environmental Protection shall cause the boundary lines of all state parks and forest lands under the administration of the Department of Energy and Environmental Protection to be surveyed not later than July 1, 1984.

(P.A. 74-250, S. 1, 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 23-25 - Granting of leases for public purposes.

The Commissioner of Energy and Environmental Protection may, with the approval of the Governor, grant leases for public purposes to any public authority for any portion of any state forest or state park if said commissioner finds that such purposes are not in conflict with park or forest purposes.

(1949 Rev., S. 3453; 1971, P.A. 872, S. 188; P.A. 96-180, S. 87, 166; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state park and forest commission with references to environmental protection commissioner; P.A. 96-180 changed “Said commissioner” to “The Commissioner of Environmental Protection”, effective June 3, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-26 - Revenue from state parks and facilities. Motor vehicle parking passes. Lifetime passes for residents sixty-five years of age or older or disabled veterans.

(a) The commissioner may (1) provide for the collection of fees for parking, admission, boat launching and other uses of state parks, forests, boat launches and other state recreational facilities, (2) establish from time to time the daily and seasonal amount thereof, (3) enter into contractual relations with other persons for the operation of concessions, (4) establish other sources of revenue to be derived from services to the general public using such parks, forests and facilities, (5) employ such assistants as may be necessary for the collection of such revenue. The commissioner shall deposit such revenue derived therefrom with the State Treasurer in the General Fund. On and after July 1, 1992, any increase in any fee or any establishment of a new fee under this section shall be by regulations adopted in accordance with the provisions of chapter 54. Not later than May 1, 2010, said commissioner shall establish the daily and seasonal amount of such parking, admission, boat launching and other use fees for residents of this state in amounts not greater than one hundred thirty-five per cent of the amounts charged for such fees by said commissioner as of April 1, 2009. Not later than May 1, 2010, said commissioner shall establish the daily and seasonal amount of such parking, admission, boat launching and other use fees for nonresidents of this state in amounts not greater than one hundred fifty per cent of the amounts charged for such fees by said commissioner as of April 1, 2009. Notwithstanding the provisions of this section, the commissioner may enter into an agreement with any municipality under which the municipality may retain fees collected by municipal officers at state boat launches when state employees are not on duty.

(b) Notwithstanding the provisions of subsection (a) of this section, the commissioner may establish fees for the public use of the mansion at Harkness Memorial State Park in Waterford, the Ellie Mitchell Pavilion at Rocky Neck State Park in East Lyme and Gillette Castle in East Haddam provided no fee shall be charged to any group organized as a nonprofit corporation under 26 USC 501(c)(3) for purposes of providing support to such parks or facilities and further provided the commissioner shall specify procedures and criteria for the selection of any private business which is engaged by the state to provide services during any such public use, including, but not limited to, catering services. Such fees, procedures and criteria shall be effective until June 30, 1999, or until regulations are adopted, whichever is sooner. Regulations implementing such fees, procedures and criteria shall be adopted in accordance with the provisions of chapter 54 on or before July 1, 1999. Such fees shall be comparable with rents and charges of similar properties based on fair market rates.

(c) The commissioner shall issue to any resident of the state, upon payment of a fee established by said commissioner, a nontransferable Connecticut private passenger motor vehicle pass which permits free parking throughout the calendar year at any state park, forest, boat launch or other state recreational facility, provided the commissioner shall not be required to issue such a pass to any park, forest or facility which is wholly managed by a private concessionaire and may require payment of fees for special events. Not later than May 1, 2010, said commissioner shall establish the amount of such fee for residents of this state in an amount not greater than one hundred thirty-five per cent of the amount charged for such fee by said commissioner as of April 1, 2009. Not later than May 1, 2010, said commissioner shall establish the amount of such fee for nonresidents of this state in an amount not greater than one hundred fifty per cent of the amount charged for such fee by said commissioner as of April 1, 2009.

(d) The commissioner shall issue to any resident of the state who is sixty-five years of age or older and to any resident of this state who is a disabled veteran, as defined in section 14-254, or under federal law, without fee, upon application of such resident, a nontransferable lifetime pass which shall permit free parking, admission and boat access parking for use at any state park, forest or state recreational facility, provided the commissioner shall not be required to issue such a pass for use of any park, forest or facility which is wholly managed by a private concessionaire and may require payment of fees for special events.

(1949 Rev., S. 3458; 1955, S. 1872d; 1971, P.A. 872, S. 189; P.A. 73-580; P.A. 77-614, S. 19, 610; P.A. 80-172; P.A. 84-96, S. 1, 2; P.A. 87-589, S. 40, 87; P.A. 92-217, S. 4, 5; P.A. 97-229, S. 2, 3; P.A. 98-149, S. 2, 3; P.A. 10-3, S. 65; P.A. 11-59, S. 11; 11-68, S. 2.)

History: 1971 act replaced references to commission and its treasurer with references to environmental protection commissioner; P.A. 73-580 added reference to “daily and seasonal” parking fees and substituted “establish” for “fix”; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 80-172 added Subsec. (b) authorizing commissioner to issue annual parking passes; P.A. 84-96 amended Subsec. (a) by deleting the provision requiring approval by the secretary of the office of policy and management re parking fees, concessions and other revenue sources; P.A. 87-589 made technical changes; P.A. 92-217 amended Subsec. (a) to specify activities and facilities the use of which the commissioner may charge fees for under this section and to specify that fee increases or new fees be by regulations adopted in accordance with chapter 54, amended Subsec. (b) to expand the days on which motor vehicle parking passes may be valid at state parks and facilities and to specify certain facilities for which the commissioner may not be required to issue such passes and added a new Subsec. (c) re lifetime passes for residents 65 years of age or older; P.A. 97-229 amended Subsec. (a) to permit agreements between commissioner and municipality re municipal retention of fees, effective June 24, 1997; P.A. 98-149 added a new Subsec. (b) re fees for use of certain state facilities and related regulations and relettered the remaining Subsecs. accordingly, effective June 4, 1998; P.A. 10-3 amended Subsec. (a) by adding provisions requiring commissioner, not later than May 1, 2010, to establish daily and seasonal amounts of parking, admission, boat launching and other use fees for state residents in amounts not greater than 135% of amounts charged by commissioner as of April 1, 2009, and for nonresidents in amounts not greater than 150% of amounts charged by commissioner as of April 1, 2009, and amended Subsec. (c) by adding provisions requiring commissioner, not later than May 1, 2010, to establish fee for pass for state residents in amount not greater than 135% of amount charged by commissioner as of April 1, 2009, and for nonresidents in amount not greater than 150% of amount charged by commissioner as of April 1, 2009, effective April 14, 2010, and applicable to fees charged on and after May 1, 2010; P.A. 11-59 made a technical change in Subsec. (c), effective July 1, 2011; P.A. 11-68 amended Subsec. (d) by adding provision re disabled veterans, effective July 8, 2011.



Section 23-26a - “All-terrain vehicle” defined.

As used in sections 23-26b to 23-26g, inclusive, “all-terrain vehicle” means a motorized vehicle, not suitable for operation on a highway that (1) is not more than fifty inches in width, (2) has a dry weight of not more than six hundred pounds, (3) travels on two or more tires specifically designed for unimproved terrain, (4) has a seat or saddle designed to be straddled by the operator, and (5) has an engine with a piston displacement of more than fifty cubic centimeters.

(P.A. 86-249, S. 1; P.A. 02-70, S. 84.)

History: P.A. 02-70 amended definition to include vehicles that travel on two or more tires specifically designed for unimproved terrain and that have an engine with a piston displacement of more than fifty cubic centimeters, eliminating reference to three low pressure tires, effective June 3, 2002.



Section 23-26b - Certificate to operate all-terrain vehicles on state land.

(a) No person shall operate an all-terrain vehicle on state land without first obtaining a certificate from the Commissioner of Energy and Environmental Protection and unless such vehicle is registered pursuant to section 14-380. No certificate to operate an all-terrain vehicle on state land shall be issued to any person under eighteen years of age unless such person has completed a safety education course for all-terrain vehicles given pursuant to section 23-26d.

(b) The commissioner may require that any person operating an all-terrain vehicle on state land (1) furnish proof of liability and property damage insurance on the vehicle, and (2) agree to indemnify and hold harmless the state of Connecticut against any and all suits, claims, demands or judgments, including claims presented under the provisions of chapter 53, that may be allowed against the state for injury to any person as a result of the operation of an all-terrain vehicle on state land.

(P.A. 86-249, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-26c - Availability of state land for use by persons operating all-terrain vehicles.

The Commissioner of Energy and Environmental Protection shall evaluate the properties under his jurisdiction and the jurisdiction of other state agencies for their use by persons operating all-terrain vehicles and shall make available some of such properties for such use. In making such properties available, the commissioner shall consider minimizing the impact of all-terrain vehicles on the environment. Before making any property available that is under the jurisdiction of another state agency, the commissioner shall consult with such agency.

(P.A. 86-249, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-26d - Regulations re safety education courses for the operation of all-terrain vehicles.

The Commissioner of Energy and Environmental Protection, in consultation with the Commissioner of Consumer Protection, shall, by regulations adopted in accordance with the provisions of chapter 54, formulate safety education courses for the operation of all-terrain vehicles. The Commissioner of Energy and Environmental Protection may designate as his agent for giving a course any person or organization he deems qualified to act in such capacity.

(P.A. 86-249, S. 4, 9; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-26e - Operation of all-terrain vehicles on state land by certain minors.

No person less than twelve years of age shall operate an all-terrain vehicle on state land. A person between twelve and sixteen years of age may operate an all-terrain vehicle on state land provided such person has obtained a certificate pursuant to section 23-26b and is supervised by a person eighteen years of age or older who has completed a safety education course given pursuant to section 23-26d.

(P.A. 86-249, S. 5.)



Section 23-26f - Regulations re operation of all-terrain vehicles.

The Commissioner of Energy and Environmental Protection shall adopt regulations in accordance with the provisions of chapter 54 (1) establishing standards and procedures for certification of operators of all-terrain vehicles and the use of all-terrain vehicles on state land, (2) setting a fee sufficient to cover the cost of implementing the certification program required pursuant to section 23-26b, and (3) establishing safety requirements for the operation of all-terrain vehicles on state land which shall include provisions for noise levels. Any regulations concerning safety shall be adopted in consultation with the Commissioner of Consumer Protection.

(P.A. 86-249, S. 6, 9; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See chapter 255 (Secs. 14-379 et seq.) re snowmobiles and all-terrain vehicles generally.



Section 23-26g - Penalties.

(a) Any person who violates section 23-26b or 23-26e or any regulations adopted pursuant to section 23-26f shall have committed an infraction. For a second and each subsequent violation of any of said laws or regulations, the Commissioner of Energy and Environmental Protection may suspend any certificate issued pursuant to section 23-26b and the right to obtain any such permit for not more than two years.

(b) Any person who (1) knowingly permits a person less than eighteen years of age who has not obtained a certificate pursuant to section 23-26b to operate an all-terrain vehicle on state land, (2) permits a person less than twelve years of age to operate an all-terrain vehicle on state land, or (3) allows a person between twelve and sixteen years of age to operate an all-terrain vehicle on state land without being supervised by a person more than eighteen years of age, shall have committed an infraction.

(P.A. 86-249, S. 7; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

See Secs. 14-387 and 14-388 re violations of rules of operation of snowmobiles and all-terrain vehicles and resulting penalties, generally.



Section 23-27 - Federal grants.

The commissioner is authorized (a) to apply for and receive grants or any other benefits from the United States or any agency or instrumentality thereof for the purpose of improving and developing any state park; (b) to do and to authorize to be done every act and thing necessary to meet the requirements to apply for and receive grants or any other benefits from the United States or any other agency or instrumentality thereof.

(1949 Rev., S. 3462; 1955, S. 1874d; 1971, P.A. 872, S. 190.)

History: 1971 act replaced references to state park and forest commission with references to environmental protection commissioner.



Section 23-27a to 23-27k - Registration of private land for recreational purposes.

Sections 23-27a to 23-27k, inclusive, are repealed.

(1967, P.A. 623, S. 1–12; 1969, P.A. 786, S. 1–3; 1971, P.A. 249, S. 7; 872, S. 191–193.)

See Secs. 52-557f to 52-557i, inclusive, re landowners’ liabilities for recreational uses of land.






Chapter 447a - Park Improvement Employment Projects (Repealed)

Section 23-27l to 23-27q - Park improvement employment projects.

Sections 23-27l to 23-27q, inclusive, are repealed.

(P.A. 75-533, S. 1–7; S.A. 77-47, S. 64, 65; P.A. 77-614, S. 19, 610.)






Chapter 448 - Forests and Wildlife

Section 23-28 - Membership; meetings.

Obsolete.

(1949 Rev., S. 3468.)



Section 23-29 - Powers.

The commissioner may, in the name and for the use of the state, accept any gift or any interest in real or personal property to be used by the department for any park or forest purpose, for the purpose of propagation and protection of wildlife, for public shooting grounds or for recreation, upon such terms and conditions as may be agreed upon by the donor and the commissioner. Said commissioner may purchase or lease real or personal property to be used for any of said purposes, provided said commissioner shall purchase no real estate at a cost in excess of ten dollars per acre without the approval of the Governor. The commissioner may provide for the propagation and preservation of wildlife in any state park or forest.

(1949 Rev., S. 3469; 1971, P.A. 872, S. 194.)

History: 1971 act replaced references to commission on forests and wild life with references to environmental protection commissioner and substituted reference to environmental protection department for reference to state park and forest commission, state board of fisheries and game and commission on forests and wild life as recipient of real or personal property.



Section 23-30 - Leasing of land.

The Commissioner of Energy and Environmental Protection may, for the purposes specified in section 23-29, lease, for a period of not less than ninety-nine years, any lands within the state, title to which has been acquired by the resettlement administration or other agency of the government of the United States, provided the form of such lease shall be approved by the Attorney General. Said commissioner may enter into cooperative agreements with any branch of the government of the United States regarding the custody, management and use of lands so leased. All lands leased under this section shall, for the purposes of taxation, be considered as owned by the state, and the towns in which such lands are situated shall receive from the state grants in lieu of taxes thereon, as provided in section 12-19a.

(1949 Rev., S. 3470; 1971, P.A. 872, S. 195; P.A. 11-80, S. 1.)

History: 1971 act replaced references to commission on forests and wild life with references to environmental protection commissioner and substituted Sec. 12-19a for Sec. 12-19; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-31 - Acquisition of property for development as state forests.

(a) The Commissioner of Energy and Environmental Protection may accept gifts, donations or contributions of land suitable for forestry or park purposes and enter into cooperative agreements with the federal government, its agents or departments, for acquiring, by lease, purchase or otherwise, such lands as in the judgment of said commissioner are desirable for state forests or state parks and at such price as may be mutually agreed upon. Said commissioner may cooperate with the federal government, its agents or departments in working out a mutually satisfactory plan defining forest areas within the state which may be most effectively and economically administered by the state.

(b) When lands are acquired or leased under this section, said commissioner is authorized to make expenditures, from any funds not designated for any other purpose, for their protection from fire and for the management, development and utilization of such areas; to sell or otherwise dispose of products from such lands; and to make such regulations as may be necessary to carry out the purposes of this section.

(c) All receipts derived from lands to be acquired from the federal government under the provisions of this section shall be deposited in the General Fund as provided in section 23-15.

(d) Said commissioner may prepare standards of forest administration development and management to insure timber production and watershed protection, and may furnish the federal government or any of its departments with such annual, periodic or special reports as may be required respecting the operations of the state under any cooperative agreement.

(1949 Rev., S. 3471; March, 1958, P.A. 27, S. 13; 1971, P.A. 872, S. 196; P.A. 11-80, S. 1.)

History: 1971 act replaced references to commission on forests and wild life with references to environmental protection commissioner and transferred power to make expenditures from state forester to the commissioner in Subsec. (b); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 23-32 - Improvement of forest lands.

The Commissioner of Energy and Environmental Protection may repair and construct dams, open up abandoned roads for fire control, or make any other improvement which, in the judgment of said commissioner, is necessary for the immediate use or protection of lands acquired by him. Expenditures for such purposes may be ordered by said commissioner from any appropriation made to the department for the purchase of land, provided not more than ten per cent of such appropriation shall be spent for making such improvements in any one fiscal period. Said commissioner, with the consent of the Governor, may lease lands to quasi-public organizations or private persons to carry out the provisions of this section.

(1949 Rev., S. 3472; 1971, P.A. 872, S. 197; P.A. 11-80, S. 1.)

History: 1971 act replaced references to commission on forests and wild life with references to environmental protection commissioner and department; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-32a - Study re sustainable harvesting of forests. Plan based on study results. Report.

(a) On or before July 1, 2009, the Department of Energy and Environmental Protection may, within existing budgetary resources and in consultation with the Connecticut Agricultural Experiment Station, The University of Connecticut and any other entities deemed appropriate by the Commissioner of Energy and Environmental Protection, complete a study regarding sustainable harvesting of forests in this state.

(b) If a study is conducted in accordance with subsection (a) of this section, the Department of Energy and Environmental Protection, in consultation with the Connecticut Agricultural Experiment Station, The University of Connecticut and any other such entities deemed appropriate by said commissioner, shall develop a sustainable forest harvesting plan based on the results of such study. The plan shall take into account carbon credit opportunities, the potential for maintaining a sustainable supply of biomass fuels, and the agricultural and silvicultural capability of the region.

(c) If a study is conducted in accordance with subsection (a) of this section, not later than July 1, 2009, the Commissioner of Energy and Environmental Protection shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to the environment the conclusions of such study.

(P.A. 08-172, S. 2; P.A. 11-80, S. 1.)

History: P.A. 08-172 effective June 6, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.






Chapter 449 - Fire Wardens

Section 23-33 - Commissioner of Energy and Environmental Protection to be State Forest Fire Warden.

The Commissioner of Energy and Environmental Protection shall be, ex officio, State Forest Fire Warden and shall receive no additional compensation therefor, but necessary traveling and other expenses shall be paid by the state.

(1949 Rev., S. 3473; P.A. 01-150, S. 4; P.A. 11-80, S. 1.)

History: P.A. 01-150 designated Commissioner of Environmental Protection, ex officio, to be State Forest Fire Warden and made a technical change for purposes of gender neutrality; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-34 - Prosecutorial powers of State Forest Fire Warden.

Section 23-34 is repealed, effective October 1, 2001.

(1949 Rev., S. 3474; 1961, P.A. 517, S. 104; P.A. 74-183, S. 250, 291; P.A. 76-436, S. 214, 681; P.A. 01-150, S. 20.)



Section 23-35 - Fire-fighting crews.

The State Forest Fire Warden shall equip trained fire-fighting crews at major department field facilities and maintain them during periods when forest fires are most likely to occur. Such crews shall be prepared to respond to requests for assistance when a fire occurs on or endangers either state or private forest and timber land, or upon call from the United States Forest Service to assist them or any requesting state in the suppression of forest fires.

(1949 Rev., S. 3475; 1971, P.A. 872, S. 198; P.A. 75-313; P.A. 01-150, S. 5.)

History: 1971 act replaced state park and forest commission with environmental protection commissioner; P.A. 75-313 required maintenance of crews at major field facilities rather than at various state forests, required crews to respond when fire endangers forest or timber land, having substituted forest or timber land for the less specific “property”, where previously response required for fires which “occur” on state or private land, and required crews to respond upon call of U.S. Forest Service or a requesting state; P.A. 01-150 deleted obsolete reference to direction and supervision of the Commissioner of Environmental Protection.



Section 23-36 - Powers and duties of State Forest Fire Warden.

The State Forest Fire Warden may take such action as said warden deems necessary to provide for the prevention and control of forest fires. Said warden may enter into agreements with federal agencies, with cities, boroughs and fire districts and with forest protective associations for the purpose of carrying out the provisions of this section. Said warden shall divide the state into districts for the purpose of preventing and controlling forest fires and shall appoint within these districts such district fire wardens, not exceeding two hundred and fifty, as said warden deems necessary, who shall serve for two years or until their successors are appointed. The State Forest Fire Warden shall have supervision of district fire wardens and shall instruct them in their duties. Each district fire warden may, with the approval of the State Forest Fire Warden, appoint deputies to assist in extinguishing fires and to take charge of such extinguishing in such district fire warden’s absence, provided, in cities having paid fire departments and whose boundaries are coterminous with the town boundaries, the State Forest Fire Warden may appoint a district fire warden and may assume responsibility for forest fires only upon the written request of the mayor of such city and for such portions as may be designated by such mayor. Cities without paid fire departments and portions of towns outside of city limits shall be included in forest fire districts and the State Forest Fire Warden may employ volunteer fire companies under the conditions described in this section and sections 23-37 to 23-42, inclusive. The State Forest Fire Warden shall establish rates of compensation for equipment usage, fire fighting materials and supplies expended and firefighter and laborer time expended in extinguishing forest fires to be paid to such volunteer fire companies as may be employed. In establishing such rates, the State Forest Fire Warden may differentiate between various kinds of equipment and material and supplies used and the provisions of section 23-39 shall apply to the establishment of rates of compensation for firefighter and laborer time. Notwithstanding any provision of the general statutes or any municipal ordinance, upon the declaration by the Governor of the existence of a state of emergency due to forest fire, the State Forest Fire Warden may assume direct authority over efforts to extinguish any forest fire and may assign such authority to any state forest fire control personnel.

(1949 Rev., S. 3476; 1949, S. 1876d; February, 1965, P.A. 40, S. 1; P.A. 75-292; P.A. 01-150, S. 6.)

History: 1965 act made appointment of district fire wardens and assumption of responsibility for forest fires upon mayors’ requests optional rather than mandatory by substituting “may” for “shall”; P.A. 75-292 changed term of district fire wardens from one year to two years; P.A. 01-150 deleted reference to the prosecution of violations of forest fire laws, authorized the State Forest Fire Warden to establish rates of compensation for equipment usage, firefighting materials and supplies expended and firefighter and labor time expended in extinguishing forest fires and authorized the State Forest Fire Warden to assume direct authority over efforts to extinguish forest fires during a declared forest-fire-related state of emergency, and made technical changes for purposes of gender neutrality.



Section 23-37 - Powers and duties of state forest fire control personnel and district and deputy fire wardens.

(a) State forest fire control personnel and district and deputy fire wardens shall, under the supervision of the State Forest Fire Warden, use all necessary means to prevent and extinguish forest fires.

(b) Such state forest fire control personnel shall assist the fire chief or the fire officer-in-charge in the control and direction of all persons and apparatus while engaged in extinguishing forest fires in their respective districts, or in other districts under the instructions of the State Forest Fire Warden.

(c) Such state forest fire control personnel and fire wardens may destroy fences, plow land or, in an emergency, close roads, with or without detours, and set backfires to hasten the control of any fire.

(d) Such state forest fire control personnel may summon any resident of the state between the ages of eighteen and fifty years to assist in extinguishing fires, and may also require the use of equipment, motor vehicles and other property needed for such purposes. Any person so summoned, who is physically able, who refuses or neglects to assist or to allow the use of equipment, motor vehicles or other material or property, or wilfully interferes with or hinders any warden or other person having authority under this section, shall be fined not more than two hundred dollars.

(e) No action for trespass shall lie against any person crossing or working upon lands of another to extinguish fire or for investigation thereof.

(1949 Rev., S. 3477; 1949, S. 1877d; P.A. 74-83, S. 2; P.A. 81-354, S. 3, 4; P.A. 96-180, S. 88, 166; P.A. 00-99, S. 67, 154; P.A. 01-150, S. 7.)

History: P.A. 74-83 allowed summons of any resident qualified with regard to age for fire-fighting duties, rather than any “male” resident in Subsec. (d); P.A. 81-354 changed title of forest rangers to state forest fire control personnel; P.A. 96-180 deleted obsolete Subsec. (g), which had empowered district fire wardens to collect expenses incurred in fire extinguishing for state, effective June 3, 1996; P.A. 00-99 deleted reference to powers of deputy sheriff in Subsec. (f), effective December 1, 2000; P.A. 01-150 deleted reference to state forest fire control personnel and district and deputy fire wardens enforcing all statutes for the protection of forest and timber land from fire from Subsec. (a), amended Subsec. (b) to require state forest fire control personnel to assist the fire chief or fire officer-in-charge, amended Subsec. (d) by substituting “equipment” for “horses” and “wagons” in extinguishing fires, increased the fine for failing to assist or interfering in the containment of a fire to $200 and deleted Subsec. (f) concerning the arrest powers of state forest fire control personnel.



Section 23-37a - Forest fire-fighting equipment for fire companies.

Upon written request by any fire company which may be called upon to fight forest fires, the Commissioner of Energy and Environmental Protection shall provide such company, from reserves available to the commissioner, with forest fire-fighting equipment. Such company shall be responsible for the maintenance of such equipment.

(1959, P.A. 124, S. 1; 1971, P.A. 872, S. 199; P.A. 84-347, S. 3, 5; P.A. 01-150, S. 8; P.A. 11-80, S. 1.)

History: 1971 act replaced references to state park and forest commission with references to environmental protection commissioner; P.A. 84-347 deleted provision limiting eligibility to volunteer fire companies and eliminated requirement that equipment provided by commissioner must include at least six rakes, six brooms and six handpumps; P.A. 01-150 deleted the reference to the Commissioner of Environmental Protection’s responsibility for the replacement of fire-fighting equipment made available to fire companies; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-37b - Forest fire-fighting equipment account.

(a) There is established within the General Fund a separate account to be known as the forest fire-fighting equipment account, for the purpose of providing money for the purchase by the Commissioner of Energy and Environmental Protection of forest fire-fighting equipment, including, but not limited to, backpack pumps, rakes, brooms and shovels. The commissioner may sell such equipment to any fire company that may be called upon to fight forest fires. The amount paid by the fire company for such equipment shall be the approximate cost of the equipment to the commissioner. Any revenue received for the sale of equipment shall be credited to said account and may be used for additional purchases of equipment. Any administrative costs incurred in carrying out the provisions of this section shall be paid from the account.

(b) The Commissioner of Energy and Environmental Protection shall adopt regulations in accordance with chapter 54 to implement the provisions of this section, including criteria for eligibility of fire companies and application procedures for the purchase of fire-fighting equipment.

(P.A. 84-347, S. 1, 5; P.A. 86-312, S. 9, 21; P.A. 11-80, S. 1.)

History: P.A. 86-312 changed equipment “fund” from a revolving fund to a separate “account” within the general fund; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-37c - Termination of forest fire-fighting equipment account.

Section 23-37c is repealed.

(P.A. 84-347, S. 2, 5; P.A. 86-312, S. 10, 21; P.A. 87-500, S. 1, 3; P.A. 89-351, S. 10, 11.)



Section 23-38 - Posting of notices containing fire laws.

State forest fire control personnel may post such notices relating to forest fires and the statutes concerning fires as the State Forest Fire Warden prepares, and any person who wilfully or maliciously tears down or destroys any such notice shall be fined ten dollars.

(1949 Rev., S. 3478; 1949, S. 1878d; P.A. 96-180, S. 89, 166; P.A. 01-150, S. 9.)

History: P.A. 96-180 changed “State Fire Warden” to “State Forest Fire Warden”, effective June 3, 1996; P.A. 01-150 deleted reference to district fire wardens and authorized state forest fire control personnel to post notices relating to forest fires.



Section 23-39 - Compensation of wardens and firefighters.

The compensation of district and deputy fire wardens, trained firefighters organized in accordance with rules issued by the State Forest Fire Warden and such laborers as said warden finds it necessary to employ shall be fixed by said warden on an hourly basis, subject to the approval of the Commissioner of Administrative Services. Volunteer fire companies may be compensated in accordance with section 23-36. The chief of the fire department in any town, city or borough who receives a regular salary shall be paid no additional compensation when acting as a fire warden. District fire wardens shall prepare their bills for services rendered by them and by the personnel and automobiles and other apparatus employed or used by them in extinguishing fires. The chief of any volunteer fire company may prepare bills for services rendered by said company and by the personnel and automobiles and other apparatus employed or used by them in extinguishing forest fires, if said company is allowed by town ordinance to receive payment for such bills. Such bills shall be on a form prescribed by the State Forest Warden and shall be submitted to the State Forest Fire Warden within one month after the services have been rendered, and, if found correct and approved by said warden, shall be ordered paid by the State Comptroller. A copy of each bill so paid on account of any fire within a city, as provided in section 23-36, shall be sent by the State Forest Fire Warden to the city treasurer of the city in which the fire occurred, except bills for which a railroad company is liable under the provisions of section 23-42, and, on or before the tenth day of December in each year, such city treasurer shall draw the treasurer’s order in favor of the State Treasurer for the full amount of such bills submitted during the twelve months next preceding. The State Forest Fire Warden may forgive such bills if the state would incur administrative costs in collecting the debt owed that would exceed the actual debt owed. Bills for expenses incurred or services rendered by district or deputy wardens in the performance of duties other than fire fighting shall be submitted to the State Forest Fire Warden on or before the tenth day of December and the tenth day of June in each year. Upon approval by the State Forest Fire Warden, such bills shall be ordered paid by the State Comptroller from any sums available for the expenses of the State Forest Fire Warden. All fire warden bills authorized by sections 23-37, 23-38, 23-40 to 23-42, inclusive, and this section shall show in detail the amount and character of the services performed, the exact duration thereof and all disbursements made by such wardens.

(1949 Rev., S. 3479; 1949, 1951, S. 1879d; 1959, P.A. 152, S. 53; February, 1965, P.A. 57; P.A. 77-614, S. 66, 610; P.A. 01-150, S. 10.)

History: 1959 act deleted provisions requiring that copies of bills be sent to county commissioners, except bills for which railroad companies are liable, and requiring that county treasurers pay half of the amount of such bills for the preceding 12 months to state treasurer on or before December tenth annually; 1965 act required that city treasurers pay full amount of bills for preceding 12 months rather than half the amount; P.A. 77-614 replaced personnel commissioner, presumably the successor of the personnel “director” mentioned in the section, with commissioner of administrative services; P.A. 01-150 authorized payments to volunteer fire companies in accordance with Sec. 23-36, authorized the chief of any volunteer fire company to prepare and submit bills to the State Forest Fire Warden and authorized the State Forest Fire Warden to forgive certain bills and made certain technical changes including changes for purposes of gender neutrality.



Section 23-40 - Patrol personnel.

The State Forest Fire Warden may appoint patrol personnel, who shall receive compensation for the time actually employed, and may establish and equip fire lookout stations and furnish necessary equipment for such patrol personnel. Any patrol personnel so appointed for such purpose shall have authority to summon assistance as provided in section 23-37 and to render bills for such expenses as provided in section 23-39.

(1949 Rev., S. 3480; 1967, P.A. 338, S. 1; P.A. 00-99, S. 68, 154; P.A. 01-150, S. 11.)

History: 1967 act deleted provision authorizing patrolmen to collect expenses incurred in extinguishing fires on state’s behalf; P.A. 00-99 deleted reference to powers of deputy sheriff, effective December 1, 2000; P.A. 01-150 deleted reference to the arrest powers of patrol personnel and made technical changes for purposes of gender neutrality.



Section 23-41 - Disposal of receipts.

All sums received by the State Treasurer from railroad companies or from any other source, as reimbursement for expenses incurred by the State Forest Fire Warden or his deputies in the performance of their duties, shall be deposited in the General Fund in accordance with the provisions of section 4-32. Expenditures incurred by the Commissioner of Energy and Environmental Protection for the prevention and suppression of forest fires shall be paid with moneys appropriated from the General Fund.

(1949 Rev., S. 3482; June, 1955, S. 1881d; 1961, P.A. 517, S. 23; 1971, P.A. 872, S. 200; P.A. 96-180, S. 90, 166; P.A. 11-80, S. 1.)

History: 1961 act deleted reference to receipt of funds from county treasurers; 1971 act replaced state park and forest commission with environmental protection commissioner; P.A. 96-180 changed “State Fire Warden” to “State Forest Fire Warden”, effective June 3, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-42 - Liability of railroads for damages caused by sparks.

Any railroad company which, through act of its employees or agents, by sparks from its locomotives or otherwise, sets fire to trees, brush or grass on lands outside the right-of-way of such company, shall be liable to the state for the lawful expenses incurred by the State Forest Fire Warden in extinguishing such fire. The bill for any such fire shall be submitted by the warden or fire chief in charge to the State Forest Fire Warden. If approved by the State Forest Fire Warden, it shall be ordered paid by the State Comptroller. A statement of all such bills paid by the state during the previous six months shall be submitted on or before the tenth day of December and the tenth day of June in each year by the State Forest Fire Warden to the railroad company liable under the provisions of this section. Such statement shall be accompanied by copies of all bills on which the claim is based and shall be paid by such railroad company to the State Treasurer. Each section foreperson employed by a railroad company, upon the discovery of any fire in the section under the jurisdiction of the foreperson, for which such company is liable under the provisions of this section, shall summon necessary assistance, proceed to the fire and extinguish it, and shall give such assistance to state forest fire control personnel as may, from time to time, be requested by such personnel.

(1949 Rev., S. 3483; 1949, S. 1883d; P.A. 01-150, S. 12.)

History: P.A. 01-150 made technical changes including changes for purposes of gender neutrality.

See Sec. 13b-360 et seq. re fires caused by railway engines.



Section 23-43 - Determination of railroad fire hazards.

The State Forest Fire Warden may, at any time, bring a petition in writing to the Commissioner of Transportation, describing such portions of the right-of-way of any railroad company operating a railroad in this state, and land contiguous to such right-of-way, as, in the opinion of said forest fire warden, constitute fire hazards amounting to public menaces during dry seasons, and praying said commissioner to find whether or not such portions of such right-of-way and contiguous land constitute such fire hazards. Upon receipt of any such application, said commissioner shall fix a time and place of hearing and shall give notice thereof to the State Forest Fire Warden, the company operating such railroad and the mayor of the city, the warden of the borough or the first selectman of the town in which any such portion of right-of-way is located. The commissioner shall then determine what portions, if any, of the right-of-way and contiguous land described in such application constitute such fire hazards, and shall forthwith give written notice of its finding to all parties in interest.

(1949 Rev., S. 3484; P.A. 75-486, S. 54, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with commissioner of transportation, effective January 1, 1979.

See Sec. 13b-4b re Commissioner of Transportation’s powers relative to railroads.



Section 23-44 - Protection from railroad fire hazards.

As to any portion of any railroad right-of-way and contiguous land that may be found by the Commissioner of Transportation to constitute such a fire hazard, the commissioner, upon motion of said commissioner or at the request of the State Forest Fire Warden or of the owner or owners of any land adjoining such portion, shall have power, from time to time, to order the railroad company operating such railroad to furnish a patrol whose duty it shall be to cover such portion of the right-of-way and contiguous land in dry seasons and to extinguish any fires set by the locomotives of such railroad company. The commissioner may also, with the consent of any owner or owners of land bordering upon such right-of-way, require such railroad company to create a fire break meeting specifications established by the State Forest Fire Warden on the land of such owner or owners, such line to be located not more than two hundred feet from the nearest track of such railroad, or to clear the brush and inflammable material from a strip of land whose outer limit shall be not more than two hundred feet from such nearest track. The commissioner may also require each railroad company operating a railroad in this state, between the first day of September and the first day of December in each year, to cause to be cut and destroyed all dead grass and weeds on such portions of the right-of-way of such railroad company as have been found by said commissioner to constitute fire hazards amounting to public menace.

(1949 Rev., S. 3485; P.A. 75-486, S. 1, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 01-150, S. 13.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with commissioner of transportation, effective January 1, 1979; P.A. 01-150 deleted reference to a fire line and its specifications and authorized the commissioner to require a railroad company to create a fire break meeting specifications established by the State Forest Fire Warden and made technical changes for purposes of gender neutrality.

See Sec. 13b-4b re Commissioner of Transportation’s powers relative to railroads.



Section 23-45 - Regulations by commissioner. Violations. Penalty.

The Commissioner of Transportation is authorized to make and enforce such rules and regulations as may be required to carry out the provisions of sections 23-43 and 23-44 and may, at any time, for cause shown, upon hearing, after notice to all parties in interest, rescind, reverse or alter any order made by him pursuant to the authority conferred by said sections. Any railroad company which fails to obey any order of said commissioner made in pursuance of the authority granted by sections 23-43 and 23-44 and this section shall be fined not more than five thousand dollars for each offense. Each distinct violation of any such order shall be a separate offense, and, in the case of a continued violation, each day thereof shall be deemed a separate offense.

(1949 Rev., S. 3486; P.A. 75-486, S. 55, 69; P.A. 77-614, S. 571, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-560, S. 12, 39.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with commissioner of transportation, effective January 1, 1979; P.A. 79-560 replaced provision penalizing violators as provided in Sec. 16-41 with specific penalty.

See Sec. 13b-4b re Commissioner of Transportation’s powers relative to railroads.



Section 23-46 - Removal of cut brush along highways. Penalty.

(a) No person, firm or corporation and no agent of any state department or town shall pile and leave piled for a period of more than ten days any cut brush, tree-growth or other inflammable material, except farm products, hay, wood products, lumber, cord wood, wood for domestic use or articles exposed for sale, within twenty-five feet of any highway or one hundred feet of any building, or in such a way as to endanger life or property.

(b) The State Forest Fire Warden may order the removal of such material, designating a time, not more than ten days from the service of notice of such order, when such hazard-causing material shall be removed. Such order shall be in writing and left at the usual place of abode of the person to whom directed or mailed to his last-known address by registered or certified mail. A signed postal receipt shall be evidence that such notice was received by the addressee.

(c) Any person who violates the provisions of subsection (a) of this section or who fails to comply with any order issued under the provisions of subsection (b) of this section shall be fined not more than one hundred dollars or shall be liable to the state for any expense not exceeding one hundred dollars caused by the removal of such cut brush, tree-growth or inflammable material.

(1949 Rev., S. 3487; P.A. 07-217, S. 118.)

History: P.A. 07-217 made technical changes in Subsec. (c), effective July 12, 2007.



Section 23-47 - Forest fire hazards.

In case of emergency, when down timber, parts of trees or brush, within two hundred feet of any highway, creates an unusual fire hazard that may endanger life or property, the State Forest Fire Warden, with the written consent or at the written direction of the governor, may enter upon such property and remove or reduce such abnormal fire hazard with such labor or funds as may be available; provided a copy of such consent or order shall have been published on two consecutive days in a newspaper having a circulation in the area described therein. No action for trespass shall lie against the State Forest Fire Warden or any of his agents by reason of any act for the purpose of reducing such hazard.

(1949 Rev., S. 3488.)



Section 23-48 - Kindling fire in the open. Penalty.

Any person who kindles or directs another to kindle a fire in the open air, without proper authorization from state or local authorities or any person who burns materials that are prohibited from being burned by any provision of the general statutes, regulation of the state or local ordinance, shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 3489; 1955, S. 1884d; 1959, P.A. 249; P.A. 01-150, S. 19.)

History: 1959 act substituted “directs” for “authorizes” in phrase “kindles or authorizes another to kindle a fire” and added qualifying phrase “without proper authorization from state or local authorities”; P.A. 01-150 deleted provision re fire which causes injury to property or person and substituted reference to burning of materials prohibited from being burned by statute, regulation or ordinance.

See Sec. 23-49a re open-air burning.



Section 23-49 - Permits for kindling fires. Exemptions.

Section 23-49 is repealed.

(1949 Rev., S. 3490; 1949, 1953, 1955, S. 1885d; 1961, P.A. 543; 1969, P.A. 671, S. 5.)



Section 23-49a - Declaration of burning ban; special burning permit; penalty; exemptions.

(a) No person shall kindle or use fire in the open air within one hundred feet of woodland, brushland, or area containing dried grass that is adjacent to any woodland or brushland, when the forest fire danger, as declared by the State Forest Fire Warden, is high or extreme, or during a drought emergency as declared by the State Forest Fire Warden. When weather conditions indicate that such forest fire danger exists, the State Forest Fire Warden shall make public announcement of the fact, using such news media as may be available and the provisions of this section shall then be in effect until cancelled by said warden.

(b) Notwithstanding any provision of subsection (a) of this section to the contrary, an owner of land or an agent of such owner may apply to the State Forest Fire Warden or designee of said warden for a special burning permit during such period of burning ban. If the State Forest Fire Warden or designee is of the opinion that the proposed burning is of immediate necessity, will not be in conflict with local or state regulatory authority, and that the permittee has the necessary equipment and manpower to confine the fire, the State Forest Fire Warden may issue a special burning permit stating the location, time and conditions under which such burning is to be effected.

(c) Any person who violates any of the provisions of subsection (a) of this section shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(d) Nothing contained in this section shall limit any duly authorized public authority from carrying out their assigned duties where the use of fire is necessary to the reduction of a health or fire hazard.

(1969, P.A. 671, S. 1–4; P.A. 01-150, S. 14.)

History: P.A. 01-150 amended Subsec. (b) to authorize the State Forest Fire Warden or the warden’s designee to issue special burning permits, deleted reference to the fire warden of the district and made technical changes in Subsecs. (a) and (b) for purposes of gender neutrality.



Section 23-50 - Closing of forests by the Governor.

Whenever it appears to the Governor that by reason of extreme drought or other hazardous conditions there is danger of forest fires, he may proclaim that any or all sections of woodland and brush land in the state shall be closed, for such time as he may designate, to all persons except the owners or tenants of such woodlands and their agents and employees, and during such period of closure no fire shall be kindled in the open air. As soon as the woodland is deemed free from the danger of fire, the Governor may revoke his proclamation. Any person who enters upon forest or brush land, except as provided herein, or who kindles or causes to be kindled a fire in the open air, during the period covered by the Governor’s proclamation, shall be fined not less than five dollars nor more than one hundred dollars or imprisoned not more than six months or be both fined and imprisoned.

(1949 Rev., S. 3493; 1955, S. 1887d.)

See Sec. 26-25 re Governor’s power to declare closed season for fishing or hunting as precaution to prevent fires.



Section 23-51 - Abandoned highways may be maintained for fire prevention.

Section 23-51 is repealed, effective October 1, 2001.

(1949 Rev., S. 3494; P.A. 01-150, S. 20.)



Section 23-52 - Recovery of expenses for extinguishing fires.

Section 23-52 is repealed.

(1949 Rev., S. 3495; 1967, P.A. 338, S. 2.)






Chapter 450 - The Northeastern Interstate Forest Fire Protection Compact

Section 23-53 - Northeastern Interstate Forest Fire Protection Compact.

The Governor on behalf of this state is authorized to enter into a compact, substantially in the following form, with any one or more of the states of Maine, Massachusetts, New Hampshire, New York, Rhode Island and Vermont and with such other states of the United States or provinces of the Dominion of Canada as may legally join therein:

NORTHEASTERN INTERSTATE FOREST FIRE PROTECTION COMPACT

ARTICLE I

The purpose of this compact is to promote effective prevention and control of forest fires in the northeastern region of the United States and adjacent areas in Canada by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member states, by providing for mutual aid in fighting forest fires among the states of the region and for procedures that will facilitate such aid, and by the establishment of a central agency to coordinate the services of member states and perform such common services as member states may deem desirable.

ARTICLE II

This agreement shall become operative immediately as to those states ratifying it whenever any two or more of the states of Maine, New Hampshire, Vermont, Rhode Island, Connecticut, New York and the Commonwealth of Massachusetts have ratified it and the Congress has given its consent. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact. Subject to the consent of the Congress of the United States, any province of the Dominion of Canada which is contiguous with any member state may become a party to this compact by taking such action as its laws and the laws of the Dominion of Canada may prescribe for ratification. In this event, the term “state” in this compact shall include within its meaning the term “province” and the procedures prescribed shall be applied in the instance of such provinces, in accordance with the forms and practices of the Canadian government.

ARTICLE III

Each state joining herein shall appoint three representatives to a commission hereby designated as the Northeastern Forest Fire Protection Commission. One shall be the state forester or officer holding an equivalent position in such state who is responsible for forest fire control. The second shall be a member of the legislature of such state designated by the commission or committee on interstate cooperation of such state, or if there be none, or if said commission on interstate cooperation cannot constitutionally designate the said member, such legislator shall be designated by the governor thereof; provided that if it is constitutionally impossible to appoint a legislator as a commissioner from such state, the second member shall be appointed by the governor of said state in his discretion. The third member shall be a person designated by the governor as the responsible representative of the governor. In the event that any province of the Dominion of Canada shall become a member of this commission, it shall designate three members who will approximate this pattern of representation to the extent possible under the law and practices of such province. This commission shall be a body corporate with the powers and duties set forth herein.

ARTICLE IV

It shall be the duty of the commission to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the prevention and control of forest fires in the area comprising the member states, to coordinate the forest fire plans and the work of the appropriate agencies of the member states and to facilitate the rendering of aid by the member states to each other in fighting forest fires.

The commission shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the entire region covered by the compact which shall serve as a common forest fire plan for that area.

The commission shall, more than one month prior to any regular meeting of the legislature in any signatory state, present to the governor and to the legislature of the state its recommendations relating to enactments to be made by the legislature of that state in furthering the interests and purposes of this compact.

The commission shall consult with and advise the appropriate administrative agencies of the states party hereto with regard to problems connected with the prevention and control of forest fires and recommend the adoption of such regulations as it deems advisable.

The commission shall have power to recommend to the signatory states any and all measures that will effectuate the prevention and control of forest fires.

ARTICLE V

Any two or more member states may designate the Northeastern Forest Fire Protection Commission as a joint agency to maintain such common services as those states deem desirable for the prevention and control of forest fires. Except in those cases where all member states join in such designation for common services, the representatives of any group of such designating states in the Northeastern Forest Fire Protection Commission shall constitute a separate section of such commission for the performance of the common service or services so designated provided that, if any additional expense is involved, the state so acting shall appropriate the necessary funds for this purpose. The creation of such a section as a joint agency shall not affect the privileges, powers, responsibilities or duties of the states participating therein as embodied in the other articles of this compact.

ARTICLE VI

The commission may request the United States Forest Service to act as the primary research and coordinating agency of the Northeastern Forest Fire Protection Commission, in cooperation with the appropriate agencies in each state and the United States Forest Service may accept the initial responsibility in preparing and presenting to the commission its recommendations with respect to the regional fire plan. Representatives of the United States Forest Service may attend meetings of the commission and of groups of member states.

ARTICLE VII

The commission shall annually elect from its members a chairman and a vice-chairman. The commission shall appoint such officers or employees as may be required to carry the provisions of this compact into effect, shall fix and determine their duties, qualifications and compensation, and may at its pleasure, remove or discharge any such officer or employee. The commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.

A majority of the members of the commission representing a majority of the signatory states shall constitute a quorum for the transaction of its general business, but no action of the commission imposing any obligation on any signatory state shall be binding unless a majority of the members from such signatory state shall have voted in favor thereof. For the purpose of conducting its general business, voting shall be by state units.

The representatives of any two or more member states, upon notice to the chairman as to the time and purpose of the meeting, may meet as a section for the discussion of problems common to those states.

Sections established by groups of member states shall have the same powers with respect to officers, employees and the maintenance of offices as are granted by this article to the commission. Sections may adopt such rules, regulations and procedures as may be necessary for the conduct of their business.

ARTICLE VIII

It shall be the duty of each member state to formulate and put in effect a forest fire plan for that state and to take such measures as may be recommended by the commission to integrate such forest fire plan with regional forest fire plan.

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combatting, controlling or preventing forest fires, it shall be the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

Each signatory state agrees to render aid to the Forest Service or other agencies of the government of the United States in combatting, controlling or preventing forest fires in areas under their jurisdiction located within the member state or a contiguous member state.

ARTICLE IX

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in connection therewith.

All liability that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and maintenance of employees and equipment incurred in connection with such request. Provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

For the purposes of this compact the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws thereof.

The commission shall formulate procedures for claims and reimbursement under the provisions of this article.

Aid by a member state to an area subject to federal jurisdiction beyond the borders of such state shall not be required under this compact unless substantially the same provisions of this article relative to powers, liabilities, losses and expenses in connection with such aid are embodied in federal laws.

ARTICLE X

When appropriations for the support of this commission or for the support of common services maintained by the commission or a section thereof under the provisions of article V are necessary, the commission or a section thereof shall allocate the costs among the states affected with consideration of the amounts of forested land in those states that will receive protection from the service to be rendered and the extent of the forest fire problem involved in each state, and shall submit its recommendations accordingly to the legislatures of the affected states.

The commission shall submit to the governor of each state, at such time as he may request, a budget of its estimated expenditures for such period as may be required by the laws of such state for presentation to the legislature thereof.

The commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time to the inspection of such representatives of the respective signatory states as may be duly constituted for that purpose.

On or before the first day of December of each year, the commission shall submit to the respective governors of the signatory states a full and complete report of its activities for the preceding year.

ARTICLE XI

The representatives from any member state may appoint and consult with an advisory committee composed of persons interested in forest fire protection.

The commission may appoint and consult with an advisory committee of representatives of all affected groups, private and governmental.

ARTICLE XII

The commission may accept any and all donations, gifts and grants of money, equipment, supplies, materials and services from the federal or any local government, or any agency thereof and from any person, firm or corporation, for any of its purposes and functions under this compact, and may receive and utilize the same subject to the terms, conditions and regulations governing such donations, gifts and grants.

ARTICLE XIII

Nothing in this compact shall be construed to authorize or permit any member state to curtail or diminish its forest fire fighting forces, equipment, services or facilities, and it shall be the duty and responsibility of each member state to maintain adequate forest fire fighting forces and equipment to meet normal demands for forest fire protection within its borders.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between the United States Forest Service and a member state or states.

ARTICLE XIV

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the governor of such state takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.

(1949, S. 1942d.)



Section 23-54 - Appointment of commissioners.

There shall be three members, hereinafter called commissioners, of the Northeastern Forest Fire Protection Commission, appointed by the Governor. One of such commissioners shall be the State Forest Fire Warden, the second shall be a member of the legislature who is also a member of the Commission on Intergovernmental Cooperation, designated by said commission, and the third shall be a citizen of the state designated by the Governor as his responsible representative to serve at the pleasure of the Governor. The commissioners so appointed shall be paid no compensation. They shall be reimbursed for necessary expense incurred in the performance of their duties.

(1949, S. 1944d, 1945d.)



Section 23-55 - Powers and duties of commissioners.

There is granted to the commissioners all of the powers provided in said compact and all the powers necessary or incidental to the carrying out of said compact in every particular. All officers of the state of Connecticut are directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of said compact in every particular. The commission shall formulate and put in effect a forest fire plan and integrate such forest fire plan with such regional plan as is recommended by the compact commission. Said plan shall include a reasonable effort to establish and maintain such adequate fire fighting services as may be consistent with the requirements of the state and to make available such services to other signatory states consonant with maintaining reasonably safe protection to this state at all times.

(1949, S. 1946d.)



Section 23-56 - Application of other laws.

Any powers herein granted to the commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said commission by other laws of the state of Connecticut or by the laws of the states signatory to the compact or by the Congress or the terms of said compact.

(1949, S. 1947d.)



Section 23-57 - Report.

The commission shall keep accurate accounts of all receipts and disbursements and shall report to the Governor and the legislature of the state of Connecticut on or before the tenth day of December in each year, setting forth in detail the transactions conducted by it during the twelve months preceding December first of that year and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the state of Connecticut which may be necessary to carry out the intent and purposes of the compact between the signatory states.

(1949, S. 1948d.)






Chapter 451 - Public Shade Trees and Tree Protection Examining Board

Section 23-58 - Tree wardens; appointment; compensation; supervision.

The selectmen of each town, except those having cities with coextensive boundaries within their limits, which cities have an officer with similar duties to those of a tree warden who in fact assumes control of all the territory embraced within their limits, and the warden or burgesses of each borough shall, within thirty days of their election, appoint a town or borough tree warden, as the case may be. Such tree wardens shall be appointed for the term of two years and until their successors are appointed and have qualified. Any tree warden may appoint such number of deputy tree wardens as said warden deems expedient and said warden may, at any time, remove any such deputy tree warden from office. A town or borough tree warden and such warden’s deputies shall receive for their services such reasonable compensation, from the town or borough, as the town or borough may determine or, in default of such determination, as the selectmen or borough warden prescribes.

(1949 Rev., S. 3496; September, 1957, P.A. 11, S. 13; February, 1965, P.A. 614, S. 2; P.A. 13-203, S. 10.)

History: 1965 act deleted provisions requiring report to state park and forest commission upon selection of tree warden by selectmen or burgesses or, alternatively, requiring report to town or borough if commission makes appointment upon town or borough’s failure to do so, deleted provisions re compensation of tree wardens, their supervision by the commission, etc.; P.A. 13-203 changed term for tree warden from 1 year to 2 years and made technical changes.



Section 23-59 - Powers and duties of wardens.

The town or borough tree warden shall have the care and control of all trees and shrubs in whole or in part within the limits of any public road or grounds and within the limits of his town or borough, except those along state highways under the control of the Commissioner of Transportation and except those in public parks or grounds which are under the jurisdiction of park commissioners, and of these the tree warden shall take the care and control if so requested in writing by the park commissioners. Such care and control shall extend to such limbs, roots or parts of trees and shrubs as extend or overhang the limits of any such public road or grounds. The tree warden shall expend all funds appropriated for the setting out, care and maintenance of such trees and shrubs. The tree warden shall enforce all provisions of law for the preservation of such trees and shrubs and of roadside beauty. The tree warden shall remove or cause to be removed all illegally erected signs or advertisements, placed upon poles, trees or other objects within any public road or place under the tree warden’s jurisdiction. The tree warden may prescribe such regulations for the care and preservation of such trees and shrubs as the tree warden deems expedient and may provide therein for a reasonable fine for the violation of such regulations; and such regulations, when approved by the selectmen or borough warden and posted on a public signpost in the town or borough, if any, or at some other exterior place near the office of the town or borough clerk, shall have the force and effect of town or borough ordinances. Whenever, in the opinion of the tree warden, the public safety demands the removal or pruning of any tree or shrub under the tree warden’s control, the tree warden may cause such tree or shrub to be removed or pruned at the expense of the town or borough and the selectmen or borough warden shall order paid to the person performing such work such reasonable compensation therefor as may be determined and approved in writing by the tree warden. Unless the condition of such tree or shrub constitutes an immediate public hazard, the tree warden shall, at least ten days before such removal or pruning, post thereon a suitable notice stating the tree warden’s intention to remove or prune such tree or shrub. If any person, firm or corporation objects to such removal or pruning, such person, firm or corporation may appeal to the tree warden in writing, who shall hold a public hearing at some suitable time and place after giving reasonable notice of such hearing to all persons known to be interested therein and posting a notice thereof on such tree or shrub. Within three days after such hearing, the tree warden shall render a decision granting or denying the application, and the party aggrieved by such decision may, within ten days, appeal therefrom to the superior court for the judicial district within which such town or borough is located. The tree warden may, with the approval of the selectmen or borough warden, remove any trees or other plants within the limits of public highways or grounds under the tree warden’s jurisdiction that are particularly obnoxious as hosts of insect or fungus pests.

(1949 Rev., S. 3497; 1957, P.A. 13, S. 83; February, 1965, P.A. 614, S. 3; 1969, P.A. 768, S. 250; P.A. 76-436, S. 463, 681; P.A. 78-280, S. 1, 127; P.A. 84-146, S. 15; P.A. 85-216; P.A. 00-106, S. 2.)

History: 1965 act deleted provision that cost of hearing “shall be taxed ... as provided in section 13-12” and required that appeals be made to court of common pleas rather than to state park and forest commission; 1969 act replaced state highway commissioner with commissioner of transportation; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts; P.A. 78-280 deleted reference to counties; P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 85-216 increased the maximum fine from $20 to $90; P.A. 00-106 changed fine for violation of regulations from maximum of $90 “in any one case” to a “reasonable” fine, increased from five to ten the number of days the tree warden must post intent to remove or prune a tree or shrub, and made technical changes.

Cited. 26 CA 599. Court’s jury instruction re tree warden statute was correct in law. 68 CA 284. In view of Supreme Court decision and statutes vesting exclusive control in town tree wardens over trees located in whole or in part in public roadways, court correctly held that owners of private, adjoining land were not liable to plaintiffs injured by falling tree, despite the fact that private landowners unintentionally created the condition that caused the tree to decay and fall, upon facts that demonstrated private landowners gave town timely notification of the decay before tree fell. 97 CA 31. Some of the duties of town tree warden, including duty to inspect upon receipt of complaint concerning potentially hazardous tree, are ministerial, but failure to inspect means that discretionary act governmental immunity does not apply. 135 CA 364.

Exclusive control of all trees standing in whole or in part within limits of a highway is vested in town or borough tree wardens even though trees stand on private grounds. 17 CS 108.



Section 23-59a - Required coursework for tree wardens. Failure to comply. Extension of time. Record of completion. Tree Wardens Association of Connecticut coursework. Exemptions. Fee.

(a) Not later than one year after appointment or reappointment as a tree warden, pursuant to section 23-58, such tree warden shall successfully complete coursework, as approved by the Commissioner of Energy and Environmental Protection. The minimum requirements for such coursework shall include: Tree biology, tree maintenance and pruning, urban forest management and tree laws. The commissioner may administer such coursework or may, in the commissioner’s sole discretion, delegate responsibility to administer such coursework to a professional or educational organization capable of providing such training.

(b) In the event that a tree warden fails to comply with the provisions of subsection (a) of this section, such tree warden shall not be eligible for reappointment pursuant to section 23-58.

(c) Upon written request to the Commissioner of Energy and Environmental Protection by the chief elected official of the municipality that appointed a tree warden, a six-month extension of time may be granted for the purpose of the completion of the coursework required pursuant to subsection (a) of this section.

(d) Each tree warden shall maintain a record of the completion of the coursework required pursuant to subsection (a) of this section and, upon request, furnish such records to the commissioner or the commissioner’s designee, and the chief elected official of the municipality that appointed such tree warden.

(e) (1) Any tree warden who successfully completes the Tree Wardens Association of Connecticut coursework prior to October 1, 2013, shall be deemed by the Commissioner of Energy and Environmental Protection to have successfully completed the coursework required by this section, provided not later than December 31, 2013, a duly authorized officer of the Tree Wardens Association of Connecticut certifies to the commissioner and to the chief elected official of the municipality that appointed such tree warden, in writing, that such tree warden has successfully completed the Tree Wardens Association of Connecticut coursework.

(2) The successful completion of the Tree Wardens Association of Connecticut coursework prior to October 1, 2013, by a deputy tree warden appointed pursuant to section 23-58 shall be deemed by the commissioner to satisfy the requirements of subsection (a) of this section, provided not later than December 31, 2013, a duly authorized officer of the Tree Wardens Association of Connecticut certifies to the commissioner and to the chief elected official of the municipality that appointed such deputy tree warden, in writing, that such deputy tree warden has successfully completed the Tree Wardens Association of Connecticut coursework.

(3) The requirements of subsection (a) of this section shall not apply to any tree warden who: (A) Is an arborist licensed by the Commissioner of Energy and Environmental Protection, or (B) appoints a deputy tree warden who successfully completes the coursework required by subsection (a) of this section, who meets the requirements of subdivision (2) of this subsection or who is an arborist licensed by the Commissioner of Energy and Environmental Protection.

(f) The commissioner, or the commissioner’s designee, may charge a reasonable fee to cover the costs associated with the coursework required pursuant to this section. In the event a tree warden is a volunteer, the municipality that appointed such tree warden shall pay the cost of such required coursework.

(P.A. 13-203, S. 9.)



Section 23-60 - Appropriations. Public trees; removal.

Each town, city or borough may appropriate annually a suitable sum to be expended by the town tree warden, borough tree warden, city forester or other similar officer, in the planting, trimming, spraying, care and preservation of shrubs or ornamental or shade trees within the limits of any public highway or grounds under his control and, at the discretion of the tree warden or other similar officer and with the written consent of the owner thereof, upon land adjoining such highway or grounds, if not more than ten feet therefrom, for the purpose of shading or ornamenting such highway or grounds. All shrubs and trees planted under the provisions of this section shall be deemed public shrubs and trees and shall be under the care and control of the tree warden, city forester or other similar officer and may be removed only upon a written permit from him.

(1949 Rev., S. 3498.)



Section 23-61 - Tree experts to be licensed.

Section 23-61 is repealed.

(1949 Rev., S. 3499; 1963, P.A. 527, S. 10; 1967, P.A. 587, S. 7.)



Section 23-61a - Definitions. Tree Protection Examining Board. Regulations.

(a) As used in sections 23-61a to 23-61f, inclusive, “arboriculture” means any work done for hire to improve the condition of fruit, shade or ornamental trees by feeding or fertilizing, or by pruning, trimming, bracing, treating cavities or other methods of improving tree conditions, or protecting trees from damage from insects or diseases or curing these conditions by spraying or any other method; “arborist” means one who is qualified to perform arboriculture and is licensed by the Commissioner of Energy and Environmental Protection as provided in section 23-61b; “board” means the State Tree Protection Examining Board established under subsection (b) of this section; “fungicide” means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any fungus; “fungus” means any non-chlorophyll-bearing thallophyte; that is, any non-chlorophyll-bearing plant of a lower order than mosses and liverworts; for example, rusts, smuts, mildews, molds and yeast, except those on or in any living human or other vertebrate animal; “herbicide” means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any weed; “insect” means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class insecta, comprising six-legged, usually winged forms, as for example, beetles, bugs, bees, flies and to other allied classes of arthropods whose members are wingless and usually have more than six legs, as for example, spiders, mites, ticks, centipedes and wood lice; “insecticide” means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating insects; “plant regulator” means any substance or mixture of substances determined to be a plant regulator under chapter 441; “pesticide” means any substance or mixture of substances determined to be a pesticide under said chapter; “weed” means any plant which grows where not wanted.

(b) There shall be in the Department of Energy and Environmental Protection a State Tree Protection Examining Board which shall consist of the plant pathologist and forester of the Connecticut Agricultural Experiment Station, who shall serve as ex-officio members, and five electors of the state, three of whom shall be public members, and two of whom shall be licensed, practicing arborists to be appointed by the Governor. Any vacancy in the appointed membership of the board shall be filled by the Governor for the unexpired portion of the term.

(c) The board shall have a seal and, in any proceeding in court, a certificate under such seal shall be bona fide evidence of any proceeding or action by or before the board stated in such certificate. A majority of members acting as a board shall constitute a quorum for the transaction of business.

(d) Repealed by P.A. 82-419, S. 46, 47.

(e) The Commissioner of Energy and Environmental Protection, with the advice and assistance of the board, may adopt such regulations as are necessary for the purpose of giving examinations, issuing and renewing licenses, inspection of work or revocation of licenses.

(1967, P.A. 587, S. 1, 2, 3(k); P.A. 73-540, S. 22, 28; P.A. 77-206, S. 1–3; 77-614, S. 216, 610; P.A. 82-419, S. 46, 47; P.A. 98-229, S. 1; P.A. 11-80, S. 1.)

History: P.A. 73-540 defined “fungicide”, “fungus”, “herbicide”, “insect”, “insecticide”, “plant regulator”, “pesticide” and “weed”; P.A. 77-206 made definition formerly applicable to “custom tree work” applicable to “arboriculture” and defined “arborist”; P.A. 77-614 placed tree protection examining board within the department of consumer protection, changed membership by replacing entomologist and commissioner of agriculture with two additional electors and specifying that three shall be public members and deleted appointment provisions concerning initial members in Subsec. (b), deleted provision for election of chairman, vice-chairman and secretary-treasurer and for appointment of deputies to act for ex-officio members in examination of applicants and inspection of field work in Subsec. (c), deleted provision requiring board of control of Connecticut Experiment Station to perform fiscal duties of examining board and to provide clerical assistance in Subsec. (d) and transferred regulatory power for board to commissioner of consumer protection in Subsec. (e), effective January 1, 1979; P.A. 82-419 repealed Subsec. (d) which had specified that members receive reimbursement for expenses but no compensation as such; P.A. 98-229 amended Subsec. (a) to provide for licensure of arborists by the Commissioner of Environmental Protection, amended Subsec. (b) to assign the State Tree Protection Examining Board to the Department of Environmental Protection and amended Subsec. (e) to authorize the Commissioner of Environmental Protection to adopt regulations under this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

See Sec. 4-9a for definition of “public member”.



Section 23-61b - Licensing for arboriculture; examination; fees; renewal; suspension; revocation. Nonresidents. Records. Pesticides.

(a) No person shall advertise, solicit or contract to do arboriculture within this state at any time without a license issued in accordance with the provisions of this section, except that any person may improve or protect any tree on such person’s own premises or on the property of such person’s employer without securing such a license provided such activity does not violate the provisions of chapter 441, subsection (a) of section 23-61a or this section. Application for an examination for such license shall be made to the Commissioner of Energy and Environmental Protection and shall contain such information regarding the applicant’s qualifications and proposed operations and other relevant matters as the commissioner may require and shall be accompanied by a fee of two hundred dollars which shall not be returnable.

(b) The commissioner shall require the applicant to show upon examination that the applicant possesses adequate knowledge concerning the proper methods of arboriculture and the dangers involved and the precautions to be taken in connection with these operations, together with knowledge concerning the proper use and application of pesticides and the danger involved and precautions to be taken in connection with their application. If the applicant is other than an individual, the applicant shall designate an officer, member or technician of the organization to take the examination, which designee shall be subject to approval of the commissioner except that any person who uses pesticides in arboriculture shall be licensed to do arboriculture or shall be a licensed commercial applicator under chapter 441. If the extent of the applicant’s operations warrant, the commissioner may require more than one such member or technician to be examined. If the commissioner finds the applicant qualified, the commissioner shall issue a license to perform arboriculture within this state. A license shall be valid for a period of five years, provided the commissioner may issue such licenses such that one-fifth of such licenses expire each year and the commissioner may issue a license for a period of less than five years and prorate the license fee accordingly. If the commissioner finds that the applicant is not qualified, or if the commissioner refuses to issue a license for any other reason, the commissioner shall so inform the applicant in writing, giving reasons for such refusal.

(c) The commissioner may issue a license without examination to any nonresident who is licensed in another state under a law that provides substantially similar qualifications for licensure and which grants similar privileges of licensure without examination to residents of this state licensed under the provisions of this section.

(d) Each licensee shall pay a license fee of two hundred eighty-five dollars for each license or renewal. All examination and license fees shall be deposited as provided in section 4-32, and any expenses incurred by the commissioner in making examinations, issuing certificates, inspecting tree work or performing any duties of the commissioner shall be charged against appropriations of the General Fund.

(e) Each licensee shall maintain and, upon request, furnish such records concerning licensed activities as the commissioner may require.

(f) The commissioner may suspend for not more than ten days and, after notice and hearing as provided in any regulations established by the commissioner, may suspend for additional periods, or the commissioner may revoke, any license issued under this section if the commissioner finds that the licensee is no longer qualified or has violated any provision of section 23-61a or this section, or any regulation adopted thereunder.

(g) The Commissioner of Energy and Environmental Protection, in consultation with the board, shall establish standards for examining applicants and reexamining applicators with respect to the proper use and application of pesticides and arboricultural methods. Such standards shall provide that in order to be certified, an individual shall be competent with respect to the use and handling of pesticides or the use and handling of the pesticide or class of pesticides covered by such individual’s application or certification and in the proper and safe application of recognized arboricultural methods.

(h) Any licensed arborist shall be considered to be a certified applicator under section 22a-54 with respect to the use of pesticides.

(i) Any person who is a certified supervisory pesticide applicator, as described in section 22a-54, and who is also licensed as an arborist pursuant to this section, shall not be required to pay a license fee pursuant to this section provided such person pays any fee required pursuant to section 22a-54.

(1967, P.A. 587, S. 3(a)–(g), 4; P.A. 73-540, S. 23, 28; P.A. 75-551, S. 7; P.A. 77-206, S. 4–7; 77-529, S. 27; 77-614, S. 217, 218, 610; P.A. 81-361, S. 37, 39; P.A. 89-251, S. 158, 203; P.A. 94-36, S. 5, 42; P.A. 98-229, S. 2; P.A. 02-89, S. 67; June Sp. Sess. P.A. 09-3, S. 437; P.A. 11-80, S. 1; P.A. 13-203, S. 8.)

History: P.A. 73-540 allowed persons to improve or protect trees on their own or their employers’ property if activity does not violate Connecticut Pesticide Control Act in Subsec. (a), required that persons using fungicides or pesticides in custom tree work have appropriate license under Subsec. (b) and added Subsecs. (g) and (h) re standards for examining applicants and re correlation between license as custom tree worker and certified applicator; P.A. 75-551 clarified nature of standards to be established in Subsec. (g) with emphasis on competence; P.A. 77-206 substituted “arboriculture” and “arborist” for references to custom tree work and workers, prohibited advertising and soliciting arboriculture work without license in Subsec. (a), required renewal every five years rather than annually after first renewal in Subsec. (b) and increased renewal fee from $4 to $20 in Subsec. (d) in keeping with changed period of validity; P.A. 77-529 referred to certification rather than licensing in Subsec. (g) and distinguished clearly between examination of first time applicants and reexamination of applicators; P.A. 77-614 specified that inquiry to be made by consumer protection department in Subsec. (f) and made hearing subject to commissioner’s regulations, deleting provision requiring ten days’ notice of hearing and transferred power to establish examination standards from board to commissioner, retaining board as consultant in Subsec. (g), effective January 1, 1979; P.A. 81-361 provided that the department is to issue licenses upon the authorization of the board and that times for renewal of licenses shall be designated by the department instead of the board; P.A. 89-251 increased the application fee from $10 to $20 and increased the renewal fee from $20 to $40; (Revisor’s note: In 1993 an obsolete reference in Subsec. (a) to repealed Sec. 23-61c was deleted editorially by the Revisors); P.A. 94-36 amended Subsec. (b) to delete reference to five-year renewal period, effective January 1, 1995; P.A. 98-229 provided for licensing by the Commissioner of Environmental Protection and increased the application fee to $25, amended Subsec. (b) to increase the term of licensure to five years, amended Subsec. (d) to increase the renewal fee to $150, amended Subsec. (g) to authorize the Commissioner to establish standards for agricultural methods under this section and made technical changes; P.A. 02-89 amended Subsec. (a) to delete reference to Sec. 23-61d, reflecting repeal of said section by the same public act, and make technical changes for purposes of gender neutrality, amended Subsec. (b) to make technical changes for purposes of gender neutrality and amended Subsec. (f) to replace reference to “sections 23-61a to 23-61d, inclusive” with “section 23-61a or this section”, reflecting repeal of Sec. 23-61d by the same public act, and make technical changes for purposes of gender neutrality; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by increasing fee from $25 to $50 and amended Subsec. (d) by increasing fee from $150 to $190; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (g), effective July 1, 2011; P.A. 13-203 amended Subsec. (a) by adding reference to application for examination and increasing fee from $50 to $200, amended Subsec. (b) by adding provision authorizing commissioner to issue licenses such that one-fifth of such licenses expire each year and to issue licenses for period less than 5 years with prorated license fee, amended Subsec. (d) by changing license renewal fee of $190 to license fee and renewal fee of $285 and by making a conforming change, amended Subsec. (g) by replacing “agricultural” with “arboricultural”, and added Subsec. (i) re fee exemption for certified supervisory pesticide applicators who are also licensed arborists.



Section 23-61c - Privilege of licensee to take examination without fee for commercial applicators of pesticides.

Section 23-61c is repealed.

(1967, P.A. 587, S. 3(h), (i); P.A. 73-540, S. 24, 28; P.A. 77-206, S. 8, 9; P.A. 82-158, S. 5, 6.)



Section 23-61d - Validity of custom tree worker licenses held by licensees on July 1, 1977.

Section 23-61d is repealed, effective October 1, 2002.

(1967, P.A. 587, S. 3(j); P.A. 73-540, S. 25, 28; P.A. 77-206, S. 10; P.A. 02-89, S. 90.)



Section 23-61e - Appeals.

Any person aggrieved by an order or finding of the commissioner may appeal therefrom in accordance with the provisions of section 4-183.

(1967, P.A. 587, S. 5; P.A. 76-436, S. 464, 681; P.A. 77-603, S. 104, 125; 77-614, S. 219, 610; P.A. 78-303, S. 135, 136; P.A. 98-229, S. 8.)

History: P.A. 76-436 replaced court of common pleas with superior court in Subsec. (a), effective July 1, 1978; P.A. 77-603 and 77-614 replaced previous detailed appeal provisions with requirement that appeals be made in accordance with Sec. 4-183; P.A. 78-303 made technical changes; P.A. 98-229 authorized appeals of actions of the Commissioner of Environmental Protection, deleting reference to “board”.



Section 23-61f - Penalties.

(a) Any person who violates any provision of subsection (b), (c) or (d) of section 23-61b or of any regulation issued under subsection (e) of section 23-61a shall be fined not more than two hundred dollars.

(b) Any person who violates any provision of chapter 441 or section 23-61a or 23-61b shall be considered under the jurisdiction of the Commissioner of Energy and Environmental Protection.

(c) Any person who violates any provision of subsection (a) of section 23-61b shall be assessed a civil penalty of not less than one thousand dollars but not more than two thousand five hundred dollars for each day such violation continues. The Attorney General, upon complaint of the commissioner, shall institute a civil action in the superior court for the judicial district of Hartford to recover such penalty. Any such action shall have precedence in the order of trial as provided in section 52-191.

(1967, P.A. 587, S. 6; 1971, P.A. 872, S. 432; P.A. 73-540, S. 26, 28; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-229, S. 3; P.A. 02-89, S. 68; P.A. 03-278, S. 84; P.A. 11-80, S. 1.)

History: 1971 act placed violators under jurisdiction of environmental protection commissioner rather than that of commissioner of agriculture and natural resources and pesticide control board; P.A. 73-540 substituted “Connecticut Pesticide Control Act” for reference to Secs. 19-300k to 19-300t and reiterated transfer of jurisdiction; (Revisor’s note: In 1993 obsolete reference in Subsec. (a) to repealed Sec. 23-61c was deleted editorially by the Revisors); P.A. 98-229 amended Subsecs. (a) and (b) to assign jurisdiction over arboriculture violations to the Commissioner of Environmental Protection and added Subsec. (c) re civil penalties for such violations (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1998 regular and special sessions of the General Assembly, effective September 1, 1998); P.A. 02-89 amended Subsecs. (a) and (c) to delete references to Sec. 23-61d and amended Subsec. (b) to replace reference to “sections 23-61a to 23-61d, inclusive” with “section 23-61a”, reflecting repeal of Sec. 23-61d by the same public act; P.A. 03-278 made a technical change in Subsec. (b), effective July 9, 2003; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 23-61g - Arborist business. Definitions.

For the purposes of sections 23-61h to 23-61m, inclusive:

(1) “Arborist business” means any business that wholly, or in part, holds itself out for hire to perform arboriculture.

(2) “Arboriculture” has the same meaning as provided in section 23-61a.

(3) “Place of business” means any physical location at or through which the functional operations of business regularly occur, including, but not limited to, financial transactions, arrangement of contracts, assignment of contracts, assignment of work and record keeping. “Place of business” does not include buildings or locations used solely for storage of equipment or supplies or any telephone answering service.

(P.A. 13-203, S. 1.)



Section 23-61h - Arborist business. Certificate of registration. Application. Fee. Exemption re pesticide application.

(a) No person shall engage in the operation of an arborist business unless such person has a certificate of registration from the Commissioner of Energy and Environmental Protection. A certificate of registration shall expire on the thirty-first day of August next succeeding its issuance. Any arborist business with more than one place of business in the state or that operates under more than one name shall register and pay the application fee for each place of business and for each business name.

(b) Application for a certificate of registration shall be made on such form as the commissioner may prescribe and with such information as the commissioner deems necessary to fulfill the purposes of this section and sections 23-61i to 23-61m, inclusive, provided such information shall, at a minimum, include the following: (1) The applicant’s name and residential address, (2) the name, address and telephone number of the place of business, (3) the name and license number of the licensed arborist employed by the arborist business, and (4) the type of business. Each arborist business shall notify the commissioner of any change in the information contained in an application or in the status of the business as an arborist business. Such notification shall be submitted, in writing, not more than thirty days after any change.

(c) An application for a certificate of registration shall be accompanied by payment of a fee of two hundred forty dollars. The commissioner may waive payment of the fee for the initial renewal of a certificate of registration issued during the three months prior to expiration of such certificate of registration. An application for a certificate of registration or renewal shall not be deemed to be complete or sufficient until the applicable fee is paid in full.

(d) Notwithstanding the provisions of section 22a-66c, any person who complies with the registration requirements of this section shall not be required to register such arborist business pursuant to section 22a-66c if such arborist business also engages in pesticide application.

(P.A. 13-203, S. 2.)



Section 23-61i - Issuance of certificate. Denial. Hearing. Revocation or suspension of certificate. Grounds. Reapplication.

(a) The Commissioner of Energy and Environmental Protection shall, after review of a complete application submitted in accordance with the provisions of section 23-61h, issue or deny a certificate of registration. The commissioner shall inform an applicant of a denial of a certificate of registration by certified mail, return receipt requested. The commissioner shall briefly state the reasons, as listed in subsection (c) of this section, for such denial. Any applicant aggrieved by the commissioner’s decision to deny a certificate of registration may, not later than thirty days after the date of such decision, request a hearing before the commissioner. Such hearing shall be held in accordance with the provisions of chapter 54.

(b) The commissioner may revoke or suspend a certificate of registration in accordance with the provisions of subsection (c) of this section and section 4-182.

(c) The grounds for denial, revocation or suspension of a certificate of registration shall include the following:

(1) Violation of any provision of this chapter or chapter 441 or any regulation, permit, certificate, registration or order adopted, issued or administered or issued pursuant to this chapter and chapter 441;

(2) Inclusion of false or misleading information in an application or the failure to notify the commissioner of a change, as required by section 23-61h;

(3) Inclusion of false or misleading information in records required to be maintained pursuant to section 23-61k, or the failure to maintain such records or provide the commissioner with the records required by section 23-61k;

(4) Use of a pesticide in a manner inconsistent with the registered labeling or with state or federal restrictions on the use of such pesticide;

(5) Application of pesticides generally known in the trade to be ineffective or improper for the intended use;

(6) Operation of faulty or unsafe equipment which may result in improper pesticide application or harm to the environment, a worker or other persons;

(7) Application of a pesticide or performance of arboriculture in a faulty, careless or negligent manner;

(8) Aiding or abetting a licensed or unlicensed person to evade the provisions of this chapter or chapter 441 or any regulation, permit, certificate, registration or order adopted, issued or administered pursuant to this chapter and chapter 441;

(9) The making of a false or misleading statement during an inspection or investigation concerning an infestation of pests, an accident in applying a pesticide, misuse of a pesticide, or violation of a statute, regulation, certificate, registration or order;

(10) The performance of arboriculture which does not meet generally accepted industry standards;

(11) The performance of work, whether or not for compensation, in a category for which the arborist is not certified; and

(12) The conviction of the applicant of a felony, as defined in section 53a-25.

(d) Any arborist business whose certificate of registration is denied, suspended or revoked shall not be eligible to reapply for a certificate of registration until the commissioner determines that such applicant may reapply.

(e) The commissioner shall not issue a certificate of registration or a renewal of a certificate of registration to an arborist business unless such arborist business submits the summary required pursuant to subsection (d) of section 22a-58 for the previous calendar year.

(P.A. 13-203, S. 3.)



Section 23-61j - Employment of arborists by arborist business.

Each arborist business shall employ at each place of business no fewer than one arborist licensed pursuant to section 23-61b.

(P.A. 13-203, S. 4.)



Section 23-61k - Retention of records by arborist business. Information required. Inspection by commissioner. Customer records.

(a) Each arborist business shall maintain records for not less than five years from the date such record is made or amended, whichever is later. The record shall indicate: (1) For each application of a pesticide made on behalf of the business, (A) the name and certification number of the commercial supervisor and the commercial operator, (B) the kind and amount of pesticide used and the amount of acreage treated, if applicable, (C) the date and place of application, (D) the pest treated for, and (E) the crop or site treated; (2) a list of the names and corresponding United States Environmental Protection Agency registration numbers of any pesticide applied by the business; (3) the names and applicator certification numbers of all certified commercial pesticide applicators, whether operator or supervisory, who are employees or agents of the arborist business, and a list of the types of applications that each applicator performs; and (4) for each site where arboriculture not involving the use of pesticides was performed: (A) The type of work performed, including, but not limited to, pruning, trimming, cabling, bracing, fertilization or treating cavities, (B) the date and place of work, (C) the name and license number of the licensed arborist supervising the work, and (D) the names of any unlicensed or licensed persons performing the work under the supervision of the licensed arborist.

(b) Information required under subdivision (2) of subsection (a) of this section may be kept separately from the records required by subdivision (1) of subsection (a) of this section or may be integrated with such records by including on the record of each pesticide application the full name and the United States Environmental Protection Agency registration number of the pesticide used.

(c) All records and information required to be kept pursuant to this section shall be kept at the place of business for such arborist business and may be inspected by the Commissioner of Energy and Environmental Protection pursuant to section 22a-59. If the place of business for such arborist business is outside of the state, the records and information shall be made available to the commissioner at a location in the state not more than ten days after receipt of a request for inspection from the commissioner.

(d) Each arborist business shall, upon written request, provide any customer with a copy of the record which is required to be kept pursuant to this section and which pertains to arboriculture performed for such customer.

(P.A. 13-203, S. 5.)



Section 23-61l - Violations. Penalty. Attorney General action.

Any person who violates any provision of sections 23-61h to 23-61m, inclusive, shall forfeit to the state a sum not to exceed five thousand dollars per day for each day of violation. The Attorney General, upon complaint of the Commissioner of Energy and Environmental Protection, shall institute a civil action to recover such forfeiture in the superior court for the judicial district of Hartford. All actions brought by the Attorney General shall have precedence in the order of trial as provided in section 52-191.

(P.A. 13-203, S. 6.)



Section 23-61m - Action by officer, agent or person acting for or employed by arborist business.

In any proceeding regarding the denial, suspension or revocation of a certificate of registration, and any proceeding pursuant to section 23-61i, the action, omission or failure to act of any officer, agent or other person acting for or employed by the arborist business shall be deemed to be the action, omission or failure to act of the arborist business as well as that of the person employed.

(P.A. 13-203, S. 7.)



Section 23-62 to 23-64 - Tree Protection Examining Board; license. Officers; regulations; seal; revocation of licenses. Examination and renewal fees; compensation of board.

Sections 23-62 to 23-64, inclusive, are repealed.

(1949 Rev., S. 3500–3502; 1959, P.A. 616, S. 77; 1967, P.A. 587, S. 7.)



Section 23-65 - Posting or distributing advertisements. Removing, pruning, injuring or defacing certain trees or shrubs. Restoration. Damages. Regulations. Permit for cutting or removal.

(a) Any person, firm or corporation which affixes to a telegraph, telephone, electric light or power pole, or to a tree, shrub, rock or other natural object in any public way or grounds, a playbill, picture, notice, advertisement or other similar thing, or cuts, paints or marks such tree, shrub, rock or other natural object, except for the purpose of protecting it or the public and under a written permit from the town tree warden, the borough tree warden, city forester or Commissioner of Transportation, as the case may be, or, without the consent of the tree warden or of the officer with similar duties, uses climbing spurs for the purpose of climbing any ornamental or shade tree within the limits of any public highway or grounds, shall be fined not more than fifty dollars for each offense.

(b) Any person, firm or corporation, other than a tree warden or deputy tree warden, who removes, prunes, injures or defaces any shrub or ornamental or shade tree, within the limits of a public way or grounds, without the legal right or written permission of the town tree warden, the borough tree warden, the city forester, the Commissioner of Transportation, the Public Utilities Regulatory Authority or other authority having jurisdiction, may be ordered by the court in any action brought by the property owner or the authority having jurisdiction affected thereby to restore the land to its condition as it existed prior to such violation or shall award the landowner the costs of such restoration, including reasonable management costs necessary to achieve such restoration, reasonable attorney’s fees and costs and such injunctive or equitable relief as the court deems appropriate. In addition, the court may award damages of up to five times the cost of restoration or statutory damages of up to five thousand dollars. In determining the amount of the award, the court shall consider the willfulness of the violation, the extent of damage done to natural resources, if any, the appraised value of the shrub or ornamental or shade tree, any economic gain realized by the violator and any other relevant factors. The appraised value shall be determined by the town tree warden, the borough tree warden, the city forester, the Commissioner of Transportation, the Public Utilities Regulatory Authority or other authority having jurisdiction and shall be determined in accordance with regulations adopted by the Commissioner of Energy and Environmental Protection. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to develop guidelines for such plant appraisal. The regulations may incorporate by reference the latest revision of The Guide for Plant Appraisal, as published by the International Society of Arboriculture, Urbana, Illinois. Until such time as regulations are adopted, appraisals may be made in accordance with said Guide for Plant Appraisal.

(c) Any person, firm or corporation which deposits or throws any advertisement within the limits of any public way or grounds, or upon private premises or property, unless the same is left at the door of the residence or place of business of the occupant of such premises or property, or deposits or throws any refuse paper, camp or picnic refuse, junk or other material within the limits of any public way or grounds, except at a place designated for that purpose by the authority having supervision and control of such public way or grounds, or upon private premises or property without permission of the owner thereof, or affixes to or maintains upon any tree, rock or other natural object within the limits of a public way or grounds any paper or advertisement other than notices posted in accordance with the provisions of the statutes, or affixes to or maintains, upon the property of another without his consent, any word, letter, character or device intended to advertise the sale of any article, shall (1) for a first offense, be fined not more than two hundred fifty dollars, and (2) for any subsequent offense, be guilty of a class C misdemeanor.

(d) The removal, pruning or wilful injury of any shrub or ornamental or shade tree, or the use of climbing spurs upon any ornamental or shade tree without the consent of the tree warden or of the officer with similar duties or the affixing of any playbill, picture, notice, advertisement or other similar thing concerning the business or affairs of any person, firm or corporation, to a pole, shrub, tree, rock or other natural object, within the limits of any public way or grounds in violation of the provisions of this section by an agent or employee of such person, firm or corporation, shall be deemed to be the act of such person, firm or corporation, and such person, or any member of such firm or any officer of such corporation, as the case may be, shall be subject to the penalty herein provided, unless such act is shown to have been done without his knowledge or consent.

(e) The affixing of each individual playbill, picture, notice, advertisement or other similar thing to a pole, shrub, tree, rock or other natural object, or the wilful removing, pruning, injuring or defacing of each shrub or tree, or the throwing of each individual advertisement or lot of refuse paper or other material within the limits of any public way or grounds or on private premises, shall constitute a separate violation of the provisions of this section. Nothing in this section shall affect the authority of a tree warden, either by himself or by a person receiving a written permit from him, to remove, prune or otherwise deal with a shrub or tree under his jurisdiction.

(f) Any person, firm or corporation, other than a tree warden or his deputy, who desires the cutting or removal, in whole or in part, of any tree or shrub or part thereof within the limits of any public road or grounds, may apply in writing to the town tree warden, the borough tree warden or the Commissioner of Transportation or other authority having jurisdiction thereof for a permit so to do. Upon receipt of such permit, but not before, he may proceed with such cutting or removal. Before granting or denying such permit, such authority may hold a public hearing as provided in section 23-59, and when the applicant is a public utility corporation, the party aggrieved by such decision may, within ten days, appeal therefrom to the Public Utilities Regulatory Authority, which shall have the power to review, confirm, change or set aside the decision appealed from and its decision shall be final. This shall be in addition to the powers granted to it under section 16-234, provided, if an application for such permit has been made to either a tree warden or the Commissioner of Transportation or other authority and denied by him, an application for a permit for the same relief shall not be made to any other such authority. Upon any approval of such a permit by the Commissioner of Transportation, he shall notify the tree warden for the town in which the tree is located. Upon any approval of such a permit by the Commissioner of Transportation, the permittee shall notify the tree warden for the town in which the tree is located prior to cutting any such tree.

(1949 Rev., S. 3503; February, 1965, P.A. 614, S. 4, 5; 1969, P.A. 768, S. 251, 252, 253; P.A. 75-486, S. 56, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 179, 180, 348; P.A. 98-209, S. 17; 98-228, S. 8; P.A. 00-106, S. 1; P.A. 06-89, S. 3; P.A. 11-80, S. 1; P.A. 12-80, S. 149.)

History: 1965 act deleted reference to jurisdiction of state park and forest commission in Subsec. (b) and rephrased provisions re appeals to public utilities commission to delete reference equating that commission’s powers to those of the state park and forest commission in Subsec. (f); 1969 act substituted commissioner of transportation for highway commissioner in Subsecs. (a), (b) and (f); P.A. 75-486 replaced public utilities commission with public utilities control authority in Subsecs. (b) and (f); P.A. 77-614 replaced the authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division an independent department and deleted references to abolished department of business regulation; P.A. 98-209 added a provision requiring notice by the Commissioner of Transportation to the tree warden for certain tree-cutting approved by the Commissioner; P.A. 98-228 added provision requiring permittee cutting trees with approval of Commissioner of Transportation to notify tree warden; P.A. 00-106 amended Subsec. (b) to replace penalty of $100 with penalty based on the appraised value of the tree or shrub, exclude a person with a “legal right” from the prohibitions, add provisions re determination of appraised value, require regulations re guidelines for such determination and make technical changes for the purposes of gender neutrality; P.A. 06-89 amended Subsec. (b) to delete provision re fine of not more than appraised value of shrub or tree and add provisions re court ordered restoration, reasonable restoration management costs, attorney’s fees and costs, injunctive or equitable relief, damages up to five times cost of restoration or statutory damages of up to $5,000 and criteria for court to consider when determining damages award; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Public Utility Control” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Public Utilities Regulatory Authority”, respectively, effective July 1, 2011; P.A. 12-80 amended Subsec. (c) to replace penalty of a fine of not more than $50 or imprisonment of not more than 6 months or both for each offense with penalty of a fine of not more than $250 for first offense and a class C misdemeanor for subsequent offense.

See Sec. 52-560a re encroachment on open space land.

In view of Supreme Court decision and statutes vesting exclusive control in town tree wardens over trees located in whole or in part in public roadways, court correctly held that owners of private, adjoining land were not liable to plaintiffs injured by falling tree, despite the fact that private landowners unintentionally created the condition that caused the tree to decay and fall, upon facts that demonstrated private landowners gave town timely notification of the decay before tree fell. 97 CA 31.

Cited. 17 CS 108.

Legislative intent was to vest exclusive control in tree warden of all trees standing within limits of highway and of any parts of trees extending within these limits. 3 Conn. Cir. Ct. 503.

Subsec. (b):

Selectmen cannot authorize such injury to a tree on the highway. 66 C. 569.

“Appraised value” relates only to imposition of a fine and not to proper measure of damages for unlawful cutting of trees and shrubs. 75 CA 781.






Chapter 451a - Forest Practices

Section 23-65f - Definitions.

As used in sections 23-65g to 23-65o, inclusive:

(1) “Commercial forest practices” means any forest practices performed by a person other than the owner of the subject forest land for remuneration, or which, when performed, yield commercial forest products;

(2) “Commercial forest products” means wood products harvested from a tract of forest land in excess of fifty cords or one hundred fifty tons or twenty-five thousand board feet, whichever measure is appropriate, in any twelve-month period;

(3) “Commercial forest practitioner” means any person who engages in commercial forest practices;

(4) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(5) “Department” means the Department of Energy and Environmental Protection;

(6) “Forest land” means that portion of a parcel of land which constitutes a total of at least one contiguous acre on which there is no structure, maintained landscape area, accessway or other improvement and which is (A) occupied in random distribution by trees having a minimum diameter of three inches as measured from a point on the trunk which is four and one-half feet above the ground such trees comprising at least seven and one-half square feet of basal area and the crowns of such trees occupying no less than fifteen per cent of the total area; or (B) which is planted with at least five hundred trees per acre and is not maintained for Christmas tree or nursery stock production;

(7) “Forest practice” means any activity which may alter the physical or vegetative characteristics of any forest land which is undertaken in connection with the harvest of commercial forest products unless such harvest is undertaken pursuant to the conversion of forest land to other uses and such conversion has been approved by (A) the planning commission, zoning commission, or combined planning and zoning commission, and (B) if the forest land includes any wetland or if the municipality within which the land is located regulates forest practices under section 23-65k, the inland wetlands agency of the municipality;

(8) “Forest practitioner” means any person who engages in forest practices;

(9) “Person” means any individual, firm, partnership, association, corporation, limited liability company, company, organization or legal entity of any kind, including any political subdivision of the state and including any state agency;

(10) “Tree” means a woody perennial plant usually having one self-supporting stem or trunk which has a definitely formed crown and is normally expected to attain a mature height of over twenty feet.

(P.A. 86-257, S. 1, 6; P.A. 91-335, S. 1; P.A. 95-79, S. 103, 189; P.A. 98-228, S. 7; P.A. 99-225, S. 17, 33; P.A. 11-80, S. 1.)

History: P.A. 91-335 entirely replaced section with new definitions re forest practices; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-228 amended Subdiv. (7) to exclude from the definition of “forest practices” certain approved activities undertaken to convert forest land; P.A. 99-225 amended Subdiv. (7) to clarify when approval of an inland wetlands agency is required to exempt certain activities from the definition of “forest practices”, effective June 29, 1999 (Revisor’s note: In 2001 the word “inclusive” and the preceding comma were inserted following the reference to Sec. 23-65o in the introductory clause to correct an omission in the codification of P.A. 91-335); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 23-65g - Forest Practices Advisory Board. Membership. Powers and duties.

(a) There is established a Forest Practices Advisory Board consisting of the State Forester or his designee, and nine public members, six of whom shall be appointed one each by the president pro tempore of the Senate, the majority leader of the Senate, the minority leader of the Senate, the speaker of the House of Representatives, the majority leader of the House of Representatives, the minority leader of the House of Representatives and three of whom shall be appointed by the Governor. The members appointed shall include a professional forester in private practice, a representative of the forest products industry, an officer of an environmental organization headquartered within the state which is concerned primarily with forests, a professor of forestry or natural resources from a college or university within the state, an owner of not less than ten nor more than two hundred fifty acres of forest land, a representative of an environmental organization not primarily concerned with forests and a member of an inland wetlands agency.

(b) The appointed members of the initial board shall be appointed so that the terms of two members shall expire on December 31, 1993, the terms of two members shall expire on December 31, 1994, the terms of two members shall expire on December 31, 1995, and the term of one member shall expire on December 31, 1996. Thereafter, each member shall be appointed for a term of four years. Vacancies on the board shall be filled in the same manner as the original appointments. Each member of the board shall serve until his successor is appointed.

(c) The State Forester or his designee shall serve as chairman of the board. The board shall meet at least three times, annually, at such time and place as shall be designated by the chairman, or upon the written request of a majority of the members of the board. A majority of the members shall constitute a quorum for the transaction of business. The principal office of the board shall be the State Forester’s office.

(d) Members of the board shall be entitled to reimbursement for travel expenses incurred in the performance of their duties.

(e) The Forest Practices Advisory Board shall have the following powers and duties:

(1) To periodically review applicable regulations concerning forest practices or the certification of forest practitioners and to issue recommendations to the Commissioner of Energy and Environmental Protection for changes to such regulations;

(2) To periodically review the programs and policies of the department regarding forests, forest health and forest practices and to issue recommendations to the commissioner for changes to such programs and policies; and

(3) To provide advice and guidance to the commissioner regarding the certification of technically proficient forest practitioners and the revocation or suspension of such certification.

(P.A. 86-257, S. 2, 6; P.A. 91-335, S. 2; P.A. 93-223; P.A. 11-80, S. 1.)

History: P.A. 91-335 entirely replaced former provisions re logger registration board with provisions concerning forest practices advisory board; P.A. 93-223 added two gubernatorial appointments to the board and specified that one member represent an environmental organization not primarily concerned with forests and that one be a member of an inland wetlands agency; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (e)(1), effective July 1, 2011.



Section 23-65h - Forest practitioner certification. Classifications and requirements. Regulations.

(a) On or after July 1, 1992, no person shall advertise, solicit, contract or engage in commercial forest practices within this state at any time without a certificate issued in accordance with the provisions of this section, appropriate to the forest practices advertised, solicited, contracted or engaged in, except as provided in subsections (b) and (c) of this section.

(b) There shall be three classifications for commercial forest practitioners: Forester, supervising forest products harvester and forest products harvester. Forester certification shall be required for commercial forest practitioners who supervise or engage in the planning and design of forest practices, including but not limited to, commercial forest product harvest operations, or act as a property owner’s agent in the sale of commercial forest products. A certified forester may also execute contracts or agreements, written or verbal, for the purchase of commercial forest products, act in the buyers behalf in the supervision of commercial forest product harvest operations and engage in the execution of commercial forest product harvest operations. Supervising forest products harvester certification shall be required for commercial forest practitioners who execute contracts or agreements, written or verbal, for the purchase of commercial forest products or who act in the buyer’s behalf in the supervision of commercial forest product harvest operations. A certified supervising forest products harvester may also engage in the execution of commercial forest product harvest operations. Forest products harvester certification shall be required for commercial forest practitioners who engage in the execution of commercial forest product harvest operations, provided no such certification shall be required for persons engaging in the execution of commercial forest practices under the direct, on-site supervision of a certified forest product harvester. No forest product harvester certified under this section shall engage in the on-site supervision of more than two noncertified persons executing commercial forest practices.

(c) An application for the certification as a forest practitioner shall be made to the Commissioner of Energy and Environmental Protection and shall contain such information regarding the applicant’s qualifications and proposed operations and other relevant matters as the commissioner deems necessary.

(1) The commissioner shall require the applicant for forester certification to demonstrate, upon examination, that he possesses adequate knowledge concerning the proper application of forest management techniques, the ecological and environmental consequences of harvesting activity and mitigating measures to be employed to minimize possible adverse impacts on environmental conditions within the harvest area.

(2) The commissioner shall require the applicant for supervising forest products harvester certification to demonstrate, upon examination, that he possesses adequate knowledge concerning techniques and procedures normally employed in the conduct and supervision of a harvest operation, the safe and environmentally responsible operation of harvesting equipment, and mitigating measures to be employed to minimize possible adverse impacts of harvesting activity on environmental conditions within the harvest area.

(3) The commissioner shall require the applicant for forest products harvester certification to demonstrate, upon examination, that he possesses adequate knowledge concerning techniques and procedures normally employed in the conduct of a harvest operation and the safe and environmentally responsible operation of harvesting equipment, except that an applicant who demonstrates to the satisfaction of the commissioner that he has engaged in commercial forest practices at least once per year for the ten years immediately preceding October 1, 1991, shall be exempt from such examination requirement.

(4) If the commissioner finds that the applicant is competent with respect to the required qualifications, including those provided in section 23-65o, he shall certify the applicant to perform such forest practices as appropriate to the requested certification. The certification shall be valid for a period not to exceed five years and may be renewed by the commissioner with or without further examination. The commissioner may establish regulations for forest practitioner certification so that one-fifth of the certificates expire each year. The commissioner may certify a forest practitioner for less than five years and prorate the registration fee accordingly to implement the regulations established pursuant to this subsection.

(5) If the commissioner finds that the applicant is not competent with respect to the requirements for the requested certification, the commissioner shall refuse to issue the applicant a certificate. The commissioner shall inform the applicant of the refusal in writing, giving the reasons for such refusal. Any person aggrieved by such refusal may, within thirty days from date of issuance of such denial, request a hearing before the commissioner, which hearing shall be conducted in accordance with chapter 54.

(6) The commissioner may certify without examination any person who is certified in another state under a law which provides substantially similar qualifications for certification and which grants similar privileges of certification without examination to residents of this state certified under the provisions of this section.

(7) The commissioner may, by regulation, adopted in accordance with the provisions of chapter 54, prescribe fees for applicants to defray the cost of administering examinations and carrying out the provisions of this chapter. A state or municipal employee who engages in activities for which certification is required by this section solely as part of his employment shall be exempt from payment of a fee. Any certificate issued to a state or municipal employee for which a fee has not been paid shall be void upon termination of such government employment.

(8) The commissioner may require the display of a decal or other evidence, indicating that a commercial forest practitioner has met the requirements of sections 23-65f to 23-65o, inclusive, in a prominent place on any licensed motor vehicle used in the practitioner’s operations. A fee may be charged to the certified practitioner to cover the cost of the decal or other evidence.

(9) The commissioner shall require all forest practitioners certified under sections 23-65f to 23-65o, inclusive, to participate biennially in a relevant program of professional education to improve or maintain professional forestry skills that is sponsored by the Department of Energy and Environmental Protection, the New England Society of American Foresters, The University of Connecticut, Yale University or the Connecticut cooperative extension system, or participation in another program approved by the department.

(P.A. 86-257, S. 3, 6; P.A. 91-335, S. 3; June Sp. Sess. P.A. 09-3, S. 470; P.A. 11-80, S. 1.)

History: P.A. 86-257, S. 3 effective August 26, 1988, upon the adoption of regulations pursuant to Sec. 23-65g; P.A. 91-335 entirely replaced provisions re logger registration board with provisions concerning forest practitioner certification; June Sp. Sess. P.A. 09-3 amended Subsec. (c)(7) to delete provision requiring fees to be deposited in the Environmental Conservation Fund; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (c), effective July 1, 2011.



Section 23-65i - Forest practice activities. Reports.

(a) Each certified forester, except any state employee who engages in activities regulated by sections 23-65f to 23-65o, inclusive, solely as part of his employment, shall submit an annual report to the Commissioner of Energy and Environmental Protection on or before June first of each year in a form prescribed by the commissioner. Such report shall include, but not be limited to, the following information:

(1) The number of forest management plans completed and acres covered by said plans;

(2) The number and type of timber stand improvements completed and acres so improved;

(3) The number of acres planted in reforestation, afforestation and in Christmas tree plantations;

(4) The number of commercial forest product sales, the total number of acres harvested in such sales, the type and total volumes of products generated by such sales and total annual expenditure for the purchase of such sales;

(5) Evidence of biennial participation in a relevant program of professional education to improve or maintain professional forestry skills that is sponsored by the Department of Energy and Environmental Protection, the New England Society of American Foresters, The University of Connecticut, Yale University or the Connecticut cooperative extension system, or participation in another program approved by the department; and

(6) Other information which the commissioner deems necessary.

(b) Each certified supervising forest products harvester shall be required to submit an annual report to the Commissioner of Energy and Environmental Protection on or before June first of each year in a form prescribed by the commissioner. Such report shall include, but not be limited to, the following information:

(1) The number of commercial forest product sales harvested, and the type and total volumes of products generated by such sales;

(2) Evidence of biennial participation in a relevant program of professional education to improve or maintain forest products harvesting skills that is sponsored by the Department of Energy and Environmental Protection, the New England Society of American Foresters, the University of Connecticut, Yale University, the Connecticut cooperative extension system or is otherwise approved by the department; and

(3) Other information which the commissioner deems necessary.

(c) All certified forest products harvesters shall be required to submit to the Commissioner of Energy and Environmental Protection, on or before June first of each year, annual reports in a form prescribed by the commissioner. Such reports shall include, but not be limited to, the following information:

(1) Evidence of biennial participation in a relevant program of professional education to improve or maintain forest products harvesting skills that is sponsored by the Department of Energy and Environmental Protection, the New England Society of American Foresters, The University of Connecticut, Yale University, the Connecticut cooperative extension system or is otherwise approved by the department; and

(2) Other information the commissioner deems necessary.

(P.A. 86-257, S. 4, 6; P.A. 91-335, S. 4; P.A. 11-80, S. 1.)

History: P.A. 86-257, S. 4 effective July 1, 1987; P.A. 91-335 entirely replaced section with provisions concerning forest practices and related reporting requirements; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 23-65j - Forest practices. Regulations. Fees.

(a) The Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, governing the conduct of forest practices including, but not limited to, the harvest of commercial forest products and other such matters as the commissioner deems necessary to carry out the provisions of sections 23-65f to 23-65o, inclusive. Notice of intent to adopt such regulations shall be sent by certified mail, return receipt requested, to the chief elected official of each municipality concurrent with publication in the Connecticut Law Journal. Such regulations shall provide for a comprehensive state-wide system of laws and forest practices regulations which will achieve the following purposes and policies: (1) Afford protection to and improvement of air and water quality; (2) afford protection to forests from fire, insects, disease and other damaging agents; (3) afford protection to and promote the recovery of threatened and endangered species regulated pursuant to chapter 495; (4) encourage the harvesting of forest products in ways which result in no net loss of site productivity and which respect aesthetic values; (5) assure that forest practices are conducted in a safe manner; (6) provide a continuing supply of forest products from a healthy, vigorous forest resource; (7) promote the sound, professionally guided, long-term management of forested lands and forest resources, considering both the goals of ownership held by the forest owner and the public interest; (8) encourage the retention of healthy forest vegetation whenever possible as forested lands are converted to nonforest uses or developed for recreational, residential or industrial purposes; (9) provide the Commissioner of Energy and Environmental Protection with essential data on pressures and influences on forest resources, state-wide and on the rate of loss of forested lands. Prior to adopting such regulations, the commissioner shall prepare a report assessing the costs to the regulated entities, the benefits to the state and the environmental impacts of adopting such regulations. Such regulations may include, but not be limited to: (A) Minimum standards for forest practices; (B) establishment of a process by which harvests of commercial forest products from lands other than state-owned lands managed by the department shall be authorized; and (C) necessary administrative provisions.

(b) The commissioner may by regulation prescribe fees for the authorization of harvests of commercial forest products from lands other than state-owned lands managed by the department. The fees collected in accordance with this section shall be deposited directly in the General Fund.

(P.A. 86-257, S. 5, 6; P.A. 91-335, S. 5; P.A. 99-225, S. 25, 33; June Sp. Sess. P.A. 09-3, S. 438; P.A. 11-80, S. 1.)

History: P.A. 86-257, S. 5 effective July 1, 1987; P.A. 91-335 entirely replaced section with provisions concerning forest practices and related regulations; P.A. 99-225 amended Subsec. (a) to provide for a report re costs and benefits of adopting regulations under this section, effective June 29, 1999; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to substitute General Fund for Environmental Conservation Fund; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 23-65k - Municipal regulation of forest practices.

(a) Any of the towns of Berlin, Brookfield, Chester, Deep River, East Haddam, Essex, Glastonbury, Granby, Haddam, Kent, Lyme, Newtown, Old Lyme, Old Saybrook, Redding, Stafford, Somers, Warren, Washington or Willington may, acting through its legislative body, authorize its inland wetlands agency, as defined in section 22a-38, to adopt such regulations, consistent with the regulations adopted by the commissioner pursuant to section 23-65j, as are necessary to protect the forest land within its jurisdiction, except for state-owned forest land managed by the Department of Energy and Environmental Protection. For purposes of this section, the inland wetlands agency shall serve as the sole municipal agent for regulation of forest practices. Any municipality named in this subsection shall have one year from the effective date of regulations adopted by the commissioner for the regulation of forest practices to comply with the terms of this section. No municipality which regulates forest practices pursuant to the authority of this section shall reject any application without having such rejection reviewed by a forester certified by the Department of Energy and Environmental Protection retained by the agency for that purpose. Upon written request of the applicant, a forester certified by the department shall review and make recommendations to the inland wetlands agency on any application to conduct forest practices. The costs associated with any review provided for in this section shall be borne by the applicant provided in no event shall the total of fees and costs paid by the applicant in connection with an application to conduct forest practices exceed the standard fee which would be charged by the department for a similar application.

(b) Any municipality not named in subsection (a) of this section which has, as of January 1, 1998, a program of regulation for forest practices may apply to the commissioner for approval to administer a municipal program of regulation in accordance with the provisions of this section. The commissioner may approve such program if he finds that such program was in existence on January 1, 1998, and was at that time in compliance with the standards provided by the Connecticut Resource Conservation and Development Forestry Committee.

(c) At least one member or staff member of the inland wetlands agency shall complete a training program on forest practices which shall be developed by the commissioner. The commissioner shall annually make such program available to one person from each town without cost to that person or the town. Each inland wetlands agency authorized to regulate forest practices shall present a summary of the training program to the members of the agency at least once annually. Failure to have the training required under this subsection shall not affect the validity of any action of the agency.

(d) Any municipal ordinance or regulation concerning forest practices, adopted in accordance with subsection (a) of this section, shall not be effective unless such ordinance or regulation has been submitted to the commissioner for approval, and the commissioner has approved said ordinance or regulation as consistent with the purposes of sections 23-65f to 23-65o, inclusive, and regulations adopted thereunder and further finds that the municipality submitting such regulations had in effect on January 1, 1998, a program of regulation for forest practices which was in compliance with the standards provided by the Connecticut Resource Conservation and Development Forestry Committee. No municipal ordinance or regulation governing commercial forest practices which is in effect on the effective date of regulations adopted pursuant to section 23-65j shall be valid after the expiration of one year following the effective date of such department regulations unless such ordinance or regulation has been submitted to the commissioner for approval, and the commissioner has approved such ordinance or regulation as consistent with the purposes of sections 23-65f to 23-65o, inclusive, and regulations adopted thereunder. The commissioner shall provide written notification to the municipality of the approval of a municipal ordinance or regulation or the reasons such ordinance or regulation is not approved. Such written notification shall be issued within sixty days of receipt by the commissioner of the ordinance or regulation adopted by the municipality. The commissioner may require modifications to such municipal ordinances or regulations within one hundred eighty days of any modifications to regulations adopted by the commissioner under section 23-65j.

(e) Any form used by a municipality for the registration and approval of a forest practice shall be consistent with forms approved by the commissioner.

(f) An inland wetlands agency authorized under subsection (a) or (b) of this section may require a reasonable filing fee to be deposited with the agency for any application to conduct forest practices. The amount of such fee shall be sufficient to cover the reasonable cost of reviewing and acting on applications, including, but not limited to, the cost of certified mailings, publications of notices and decisions and monitoring compliance with registration conditions or agency orders provided such fee is no greater than the comparable fee charged by the commissioner.

(g) Each inland wetlands agency authorized to regulate forest practices shall annually report to the commissioner information on registrations, orders and other actions of such agency on a form furnished by the commissioner. Such information shall include, but not be limited to, the following: (1) Registrations issued; (2) registrations denied; and (3) enforcement notices and orders.

(h) The commissioner shall regulate forest practices in accordance with the provisions of section 23-65j within a municipality which does not regulate forest practices in accordance with this section.

(i) On or after the effective date of the municipal regulations adopted under subsection (a) of this section, no forest practice shall be conducted upon any forest land within the municipality except in accordance with such regulations.

(j) If a forest practice is being conducted on a parcel of real property which extends into two or more contiguous towns, the commissioner shall have sole jurisdiction over such practice unless each such town has a program of regulation approved under this section. If the commissioner determines that there is any conflict between such programs, the state regulations shall govern such practice.

(P.A. 91-335, S. 6; P.A. 98-228, S. 1; P.A. 11-80, S. 1.)

History: P.A. 98-228 added Subsecs. (a) to (j), inclusive, designating former section as Subsec. (d), to provide for regulation of forest practices by certain municipalities and to provide for procedures for approval of such municipal regulation, training of municipal officials, coordination among municipalities and fees; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 23-65l - Orders.

If the Commissioner of Energy and Environmental Protection or, in a municipality in which there is an inland wetlands agency authorized to regulate forest practices, such agency, finds that any person has violated any provision of sections 23-65f to 23-65o, inclusive, the commissioner or the agency, as the case may be, may issue an order to such person to take the necessary steps to comply with said sections. Each order to comply issued under this section shall be sent by certified mail, return receipt requested, to the subject of such order and shall be deemed issued upon deposit in the mail. Any person who is aggrieved by such order may, within thirty days from the date such order or decision is issued, request a hearing before the commissioner or the agency, as the case may be. The commissioner or the agency shall not grant any request for a hearing at any time thereafter. After such hearing, the commissioner or the agency shall consider the facts presented to the commissioner or the agency by such person, shall consider the rebuttal or other evidence presented to or by the commissioner or the agency, and shall then revise or resubmit the order to the person, or inform the person that the previous order has been disapproved or that it has been reaffirmed and remains in effect. The commissioner or the agency may, after the hearing provided for in this section, or any time after the issuance of his order, modify such order by agreement or extend the time schedule therefor if the commissioner or the agency deems such modification or extension advisable or necessary, and any such modification or extension shall be deemed to be a revision of an existing order and shall not constitute a new order. There shall be no hearing subsequent to or any appeal from any such modification or extension.

(P.A. 91-335, S. 7; P.A. 98-228, S. 2; P.A. 11-80, S. 1.)

History: P.A. 98-228 authorized municipal orders under this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-65m - Injunctions.

If any person fails to comply with sections 23-65f to 23-65o, inclusive, including any regulation, certificate, authorization or order adopted or issued pursuant to said sections, the Commissioner of Energy and Environmental Protection may request the Attorney General to bring, or an inland wetlands agency authorized to regulate forest practices may bring, an action in the superior court for the judicial district of Hartford to enjoin such person to comply fully with said sections, including any regulation, certificate, authorization, or order adopted or issued thereunder, or any part thereof. All actions brought by the Attorney General or an inland wetlands agency pursuant to this section shall have precedence in the order of trial as provided in section 52-191.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-335, S. 8; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-228, S. 3; P.A. 11-80, S. 1.)

History: (Revisor’s note: P.A. 88-230 and P.A. 90-98 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford” in public and special acts of the 1991 session of the general assembly, effective September 1, 1993); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-228 authorized certain inland wetlands agencies to bring an action under this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-65n - Civil penalties.

Any person who violates any provision of sections 23-65f to 23-65o, inclusive, shall be assessed a civil penalty not to exceed five thousand dollars, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General, upon complaint of the Commissioner of Energy and Environmental Protection, or an inland wetlands agency authorized to regulate forest practices, shall institute a civil action to recover such penalty.

(P.A. 91-335, S. 9; P.A. 98-228, S. 4; P.A. 11-80, S. 1.)

History: P.A. 98-228 authorized certain inland wetlands agencies to institute actions under this section; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-65o - Denial, suspension or revocation of forest practitioner certification.

(a) The Commissioner of Energy and Environmental Protection may refuse to grant practitioner certification or renewal of certification and may revoke or suspend certification following a hearing in accordance with the provisions of chapter 54. Any violation of sections 23-65f to 23-65o, inclusive, or any regulation adopted pursuant to said sections, applicable to certified practitioners, shall be grounds for denial, suspension or revocation of certification. Additional grounds for denial, suspension or revocation shall include, but shall not be limited to, the following:

(1) Aiding, abetting or conspiring with a certified or noncertified person to evade the provisions of sections 23-65f to 23-65o, inclusive;

(2) Allowing one’s authorization or certification to be used by another person;

(3) Making a false or misleading statement during an inspection or investigation concerning a violation of sections 23-65f to 23-65o, inclusive;

(4) Conviction of a felony associated with the conduct of a regulated forest practice.

(b) Any certified practitioner whose certification is suspended or revoked under the provisions of sections 23-65f to 23-65o, inclusive, shall not be eligible to apply for a new certificate until such time has elapsed from the date of the order suspending or revoking said certificate as has been established by the commissioner.

(P.A. 91-335, S. 10; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 23-65p - Revocation and reinstatement of municipal authority.

(a) The Commissioner of Energy and Environmental Protection may revoke the authority of a municipality to regulate forest practices pursuant to section 23-65k upon notice from a municipality that it intends to abandon such authority or upon determination after a hearing that such municipality has failed to perform its duties under said section 23-65k. Prior to the hearing on revocation, the commissioner shall send a notice to the inland wetlands agency, by certified mail, return receipt requested, asking such agency to show cause, not later than thirty days after receipt of such notice, why such authority should not be revoked. A copy of the show cause notice shall be sent to the chief executive officer of the municipality that authorized the agency. The commissioner shall send a notice to the inland wetlands agency, by certified mail, return receipt requested, stating the reasons for the revocation and any provisions necessary for reinstatement, in accordance with subsection (c) of this section. Any municipality aggrieved by a decision of the commissioner under this section to revoke its authority under this section may appeal therefrom in accordance with the provisions of section 4-183. The commissioner shall have jurisdiction over the forest practices in any municipality whose authority to regulate such forest practices has been revoked. Any fees that would have been paid to such municipality if such authority had been retained shall be paid to the state.

(b) If the commissioner revokes the authority of a municipality to regulate forest practices, the municipality may apply to the commissioner for reinstatement of such authority after a period of one year from revocation. The commissioner may grant reinstatement if the municipality demonstrates that it is capable for fulfilling its duties under section 23-65k.

(c) The commissioner shall cause to be published notice of the revocation or reinstatement of the authority of a municipality to regulate forest practices in a newspaper of general circulation in the area of such municipality.

(d) The commissioner may issue an order or request to the Attorney General to bring an action in the superior court for the judicial district of Hartford to enforce any order, registration, ordinance or regulation adopted under this chapter if the municipality fails to do so on a timely basis.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-228, S. 5; P.A. 11-80, S. 1.)

History: (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1998 regular and special sessions of the General Assembly, effective September 1, 1998); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 23-65q - Appeal of municipal action re forest practices.

The Commissioner of Energy and Environmental Protection or any person aggrieved by any order, registration, ordinance, regulation or action made by a municipality under sections 23-65f to 23-65o, inclusive, may appeal such regulation, order, decision or action in accordance with section 4-183. Notice of such appeal shall be served upon the inland wetlands agency and the commissioner. The commissioner may appear as a party to any action brought by any other person not later than thirty days from the date such appeal is returned to the court.

(P.A. 98-228, S. 6; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.






Chapter 452 - Scenic Trails

Section 23-66 - Preservation of trail as state policy.

It is declared to be the policy of the state of Connecticut that the Connecticut portion of the Appalachian National Scenic Trail be preserved in its natural character as proposed by Public Law 90-543, October 2, 1968.

(1971, P.A. 638, S. 1.)



Section 23-67 - Acquisition of land. Provision of facilities.

The Department of Energy and Environmental Protection is hereby authorized by purchase, gift, eminent domain or otherwise to acquire such land, including but not limited to rights-of-way and easements for the purpose of protecting or enhancing scenic beauty, as may be deemed necessary to establish, protect and maintain the portion of the Appalachian National Scenic Trail between the Massachusetts and New York state lines as designated in the Federal Register or as otherwise altered according to the provisions of Public Law 90-543, and may also provide shelters and other facilities thereon; provided the power of eminent domain shall not be utilized to acquire a strip of land bordering said trail no greater than two hundred feet in overall width.

(1971, P.A. 638, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-68 - Transfer of land from other agencies.

Any department or agency of the state or of any political subdivision may transfer to the Department of Energy and Environmental Protection lands or rights in land for such purposes on such terms and conditions as may be agreed upon, or may enter into an agreement with the commissioner providing for the establishment and protection of said trail.

(1971, P.A. 638, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-69 - Uses of trail and land.

As ordered in Public Law 90-543, the Appalachian National Scenic Trail shall be held, developed and administered primarily as a footpath and the natural scenic beauty thereof shall be preserved insofar as it is practicable; provided that other uses of the trail and lands acquired hereunder may be permitted, by the owner of adjoining lands or other, in such manner and in such seasons as will not substantially interfere with the primary use of the trail. Nothing in this section shall be construed to limit the right of the public to pass over existing public roads which are or may become part of the trail, nor prevent the department from performing such work as is necessary for the purpose of forest fire protection, insect, pest and disease control.

(1971, P.A. 638, S. 4.)



Section 23-70 - Maintenance agreements.

As stated in Public Law 90-543, the commissioner may enter into cooperative agreements with agencies of the federal government or with private organizations to provide for the maintenance of the trail.

(1971, P.A. 638, S. 5.)



Section 23-71 - Liability of grantor of right-of-way.

No person who has granted a right-of-way for said trail across his land, or his successor in title, shall be liable to any user of the trail for injuries suffered on said right-of-way unless the injuries are caused by his wilful or wanton misconduct as covered in the provisions of sections 52-557f to 52-557i, inclusive.

(1971, P.A. 638, S. 6; P.A. 73-616, S. 22; P.A. 75-567, S. 71, 80.)

History: P.A. 73-616 replaced reference to Secs. “23-27a through 23-27k” with reference to Secs. “52-557f to 52-557i, inclusive”; P.A. 75-567 deleted words “as they may become amended” following internal section reference.



Section 23-72 - Use of funds.

The Department of Energy and Environmental Protection is hereby authorized to use any department funds which may become available to carry out sections 23-66 to 23-72, inclusive. Any available funds from the United States Land and Water Conservation Fund or other federal assistance programs may also be used to accomplish this purpose.

(1971, P.A. 638, S. 7; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 23-72a - New England National Scenic Trail. Preservation of trail as state policy. Acquisition of land. Transfer of land from other agencies. Use of trail and land. Maintenance agreements. Liability of grantor of right-of-way. Use of funds.

(a) It is declared to be the policy of the state of Connecticut that the Connecticut portion of the New England National Scenic Trail be preserved in its natural character as proposed by Public Law 111-11, March 30, 2009.

(b) The Department of Energy and Environmental Protection is hereby authorized by purchase, gift or otherwise to acquire such land, including, but not limited to, rights-of-way and easements for the purpose of protecting or enhancing scenic beauty, as may be deemed necessary to establish, protect and maintain the portion of the New England National Scenic Trail between Long Island Sound and the Massachusetts state line after considering the recommendations of the Metacomet Monadnock Mattabesett Trail System National Scenic Trail Feasibility Study and Environmental Assessment prepared by the National Park Service, dated Spring 2006.

(c) Any department or agency of the state or of any political subdivision may transfer to the Department of Energy and Environmental Protection lands or rights in land for such purposes on such terms and conditions as may be agreed upon, or may enter into an agreement with the Commissioner of Energy and Environmental Protection providing for the establishment and protection of said trail.

(d) As ordered in Public Law 111-11, the New England National Scenic Trail shall be held, developed and administered primarily as a footpath after consideration of the actions outlined in the Trail Management Blueprint as the framework for the management and administration of said trail; provided other uses of the trail and lands acquired hereunder may be permitted, by the owner of adjoining lands or other, in such manner and in such seasons as will not substantially interfere with the primary use of the trail. Nothing in this section shall be construed to limit the right of the public to pass over existing public roads which are or may become part of the trail, nor prevent the department from performing such work as is necessary for the purpose of forest fire protection, insect, pest and disease control.

(e) As stated in Public Law 111-11, the commissioner may enter into cooperative agreements with agencies of the federal government or with private organizations to provide for the maintenance of the trail.

(f) No person who has granted a right-of-way for said trail across his or her land, or his or her successor in title, shall be liable to any user of the trail for injuries suffered on said right-of-way unless the injuries are caused by his or her wilful or wanton misconduct as described in sections 52-557f to 52-557i, inclusive.

(g) The Department of Energy and Environmental Protection is hereby authorized to use any department funds which may become available to carry out the provisions of this section. Any available funds from the United States Land and Water Conservation Fund or other federal assistance programs may also be used to accomplish this purpose.

(P.A. 13-231, S. 1.)

History: P.A. 13-231 effective June 24, 2013.






Chapter 453 - Recreation and Natural Heritage Trust Program. Connecticut Heritage Areas

Section 23-73 - Definitions.

As used in sections 23-74 to 23-80, inclusive:

(1) “Appraised value” means the fair market value of property without the consideration of the effect, if any, of dedication or other preservation related restrictions;

(2) “Acquisition” means the acquiring of real property or any interest therein by the department or its cooperators by purchase, gift or devise;

(3) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(4) “Connecticut natural diversity data base” or “data base” means the department’s computer-assisted inventory of threatened or endangered species, natural systems and geologic features;

(5) “Cooperating entity” or “cooperator” means a private nonprofit land-holding organization, a municipal conservation commission or any other body deemed by the commissioner as satisfactorily able to assist in the acquisition of land or able to serve as primary manager;

(6) “Department” means the Department of Energy and Environmental Protection; and

(7) “Program” means the Connecticut recreation and natural heritage trust program created by this section and sections 23-74 to 23-80, inclusive.

(P.A. 86-406, S. 1, 15; June Sp. Sess. P.A. 93-1, S. 14, 45; May 25 Sp. Sess. P.A. 94-1, S. 25, 130; P.A. 11-80, S. 1.)

History: June Sp. Sess. 93-1 amended section by deleting former Subdiv. (8) which had defined “trust fund” or “fund”, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994; (Revisor’s note: In 1997 a reference in Subdiv. (3) to “Commissioner of the Department of Environmental Protection” was replaced editorially by the Revisors with “Commissioner of Environmental Protection” for consistency with customary statutory usage); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 23-74 - Recreation and natural heritage trust program. Purpose.

There is hereby created the recreation and natural heritage trust program to: (1) Acquire land that represents the ecological diversity of Connecticut, including natural features such as riverine, montane, coastal and geologic systems or other natural areas, on behalf of the state, in order to ensure the preservation and conservation of such land for recreational, scientific, educational, cultural and aesthetic purposes, (2) acquire land of unusual natural interest as additions to the system of parks, forests, wildlife and fishery management areas, natural areas and dedicated natural area preserves in the state for the beneficial use and enjoyment of the public, (3) acquire land identified as essential habitat for endangered and threatened species pursuant to the program established under section 26-305, (4) offset carbon dioxide produced through combustion of fossil fuels by preserving lands that naturally absorb it, and (5) establish a stewardship account to provide for the maintenance, protection and management of lands acquired pursuant to the provisions of sections 23-73 to 23-79, inclusive, and of the species that inhabit them.

(P.A. 86-406, S. 2, 15; P.A. 89-224, S. 13, 22; P.A. 98-157, S. 11, 15.)

History: P.A. 89-224 inserted new Subdiv. (3) re acquisition of land identified as essential habitat for endangered and threatened species, renumbering former Subdiv. (3) as (4); P.A. 98-157 added Subdiv. (4) re acquisition of land to offset carbon dioxide emissions, effective July 1, 1998 (Revisor’s note: A reference to Sec. 23-80 was changed editorially by the Revisors to Sec. 23-79, since Sec. 23-80 was repealed by P.A. 98-157).



Section 23-75 - Land acquisition. Criteria.

(a) The Commissioner of Energy and Environmental Protection shall acquire land by purchase, gift or devise for the purposes set forth in section 23-74. The title to any land acquired pursuant to sections 23-73 to 23-79, inclusive, shall be vested in the state. In determining whether sites shall be acquired, the department shall consider whether the site is: (1) Identified as having high priority recreation, forestry, fishery, wildlife or conservation value and as being consistent with the state comprehensive plan for outdoor recreation and the state plan of conservation and development; (2) a prime natural feature of the Connecticut landscape, such as a major river, its tributaries and watershed, mountainous territory, an inland or coastal wetland, a significant littoral or estuarine or aquatic site or any other important geologic feature; (3) habitat for native plant or animal species listed as threatened or endangered or of special concern in the data base or pursuant to the program established under section 26-305, particularly areas identified as essential habitat for such species; (4) a relatively undisturbed outstanding example of a native ecological community which is now uncommon; or (5) threatened with conversion to incompatible uses or contains sacred sites or archaeological sites of state or national importance. In acquiring a site that has been identified as having a high priority recreation value, the department shall give priority to sites near population centers.

(b) No site shall be acquired which has not been evaluated by the department, through the data base, to determine if threatened or endangered species or species of special concern inhabit or use the site or to determine if the site is of special ecologic quality or has other outstanding natural values as a community of living things.

(c) No site which is to be acquired with the assistance of a municipal cooperator shall be acquired unless the department and such cooperator enter into a written agreement which specifies the recreational activities which will not be allowed on such site. Such agreement may be modified at any time by mutual consent of the municipal cooperator and the department.

(P.A. 86-406, S. 3, 15; P.A. 87-448, S. 1, 6; P.A. 89-224, S. 14, 22; 89-368, S. 14; P.A. 91-378, S. 7; P.A. 11-80, S. 1.)

History: P.A. 87-448 amended Subsecs. (a) and (b) to authorize the commissioner to consider species of special concern in decisions on acquisition and amended Subsec. (a) to require that priority be given to acquisition of sites near population centers; P.A. 89-224 added reference to the program established under Sec. 26-305 in Subsec. (a)(3); P.A. 89-368 Subsec. (a)(5) to make the presence of a sacred or archaeological site a factor that may be considered by the commissioner in acquisition of a site; P.A. 91-378 added a new Subsec. (c) concerning certain agreements between the department and municipal cooperators; (Revisor’s note: In 1999 a reference to Sec. 23-80 was changed editorially by the Revisors to Sec. 23-79, since Sec. 23-80 was repealed by P.A. 98-157); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 23-76 - Acquisitions list. Stewardship account income.

The department shall maintain and quarterly revise a list of acquisitions made pursuant to sections 23-73 to 23-79, inclusive. Such list shall include the acreage of each acquisition and shall identify the cooperating entity or the section or division of the department which has primary management responsibility or the right to receive income from the stewardship account established pursuant to section 23-79 for such acquisition. The department shall have primary management responsibility and the right to receive stewardship account income for that responsibility except where there are contrary indications in other preservation-related restrictions or agreements controlling the management of a site or where there was a contrary agreement filed with the department when the acquisition was made. The commissioner may name a cooperator to receive income from the stewardship account.

(P.A. 86-406, S. 4, 15.)

History: (Revisor’s note: In 1999 a reference to Sec. 23-80 was changed editorially by the Revisors to Sec. 23-79, since Sec. 23-80 repealed by P.A. 98-157).



Section 23-77 - Funding sources for program purposes.

(a) Resources from the following sources shall be used by the Commissioner of Energy and Environmental Protection to effect the purposes of the program: Proceeds from the sale of any bonds authorized for the purposes of sections 23-73 to 23-79, inclusive, and any funds received as contributions from governmental or private sources.

(b) The resources of the program may be applied and expended to: (1) Acquire property or an interest in property; or (2) maintain lands pursuant to a stewardship account authorized under section 23-79. The provisions of subdivision (1) of this subsection shall apply to all costs incurred by the commissioner or a cooperating entity that the commissioner determines are directly related to the acquisition of the property.

(c) Payments from program resources may be made to cooperating entities for program acquisitions provided the commissioner has issued to such entity a letter of intent requesting assistance in an acquisition. A cooperating entity may request a letter of intent for a proposed acquisition. Upon submission of a cooperating entity’s expenses for acquisition and related costs to the department pursuant to a contract for such acquisition, the commissioner or his designee shall authorize payment of expenses at reasonable intervals during the acquisition process, as determined by the commissioner.

(P.A. 86-406, S. 5, 6, 15; P.A. 87-448, S. 2, 6; June Sp. Sess. P.A. 93-1, S. 15, 45; P.A. 94-175, S. 20, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 11-80, S. 1.)

History: P.A. 87-448 amended Subsec. (a) to authorize municipal contributions to the fund and amended Subsec. (c) to clarify the eligibility for payment from the fund of any cost related to property acquisition; June Sp. Sess. P.A. 93-1 amended section by deleting references to a recreation and natural heritage trust “fund”, substituting references to “program” and deleted former Subsec. (b) which had required that the fund be used for purposes of the program, relettering remaining Subsecs. accordingly, effective July 1, 1993; P.A. 94-175 amended Subsec. (a) to delete provisions requiring that fund be held separate from other moneys, that investment earnings be credited to assets, that year-end balances be carried forward and that payments require commissioner’s authorization, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; (Revisor’s note: In 1999 a reference to Sec. 23-80 was changed editorially by the Revisors to Sec. 23-79, since Sec. 23-80 was repealed by P.A. 98-157); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 23-78 - Matching funds.

Any moneys authorized for the program may be expended with matching funds from: (1) Private contributions of cash or securities, in an amount not less than fifteen per cent; (2) moneys from a federal matching program, subject to the limitations of applicable federal and state laws, in an amount authorized by said federal program; (3) contributions of real property, or interest therein, that serves recreational and natural heritage land acquisition needs of the department as determined by the commissioner; (4) municipal contributions of cash or securities, in an amount not less than fifteen per cent, provided contributions from municipalities, nonprofit entities and water companies shall be derived from a source other than state grant moneys obtained from the open space and watershed land acquisition grant program; or (5) any combination thereof. Contributions of land or interest in land shall be valued, for purposes of this section, in the amount of their appraised value.

(P.A. 86-406, S. 7, 15; P.A. 87-448, S. 3, 6; June Sp. Sess. P.A. 93-1, S. 16, 45; P.A. 98-157, S. 1, 15.)

History: P.A. 87-448 deleted the 50% matching contribution requirement and made expenditures from the fund discretionary rather than mandatory, amended Subdiv. (1) to require matching contributions from private entities of 20%, added Subdiv. (4) concerning municipal contributions and renumbered the remaining Subdiv. accordingly; June Sp. Sess. P.A. 93-1 amended section by substituting references to “program” for references to “fund”, effective July 1, 1993; P.A. 98-157 reduced matching fund requirements for private and municipal contributions to 15% and added condition that certain matching funds not be derived from the open space and watershed land acquisition grant program, effective July 1, 1998.



Section 23-79 - Stewardship account.

To ensure the proper management of land acquired pursuant to sections 23-73 to 23-79, inclusive, concurrent with each land acquisition, an amount not to exceed twenty per cent of the appraised value of the land may be allocated from the proceeds of bonds authorized for the purposes of this program to be used for the management of acquisitions or to be deposited in a stewardship account which shall be established by the Comptroller as a separate nonlapsing account within the General Fund. Income derived from the investment of such account shall be credited to such account and such account shall be used for the management of acquisitions. The commissioner may name a cooperator as primary manager of the land and on such nomination may authorize, at reasonable times and in reasonable amounts, payments to the primary manager for expenses incurred in the management of program acquisitions. A cooperator shall not be required to provide matching funds for any expenditure from a stewardship account.

(P.A. 86-406, S. 8, 15; P.A. 87-448, S. 4, 6; June Sp. Sess. P.A. 93-1, S. 17, 45; May 25 Sp. Sess. P.A. 94-1, S. 26, 130.)

History: P.A. 87-448 added provision that cooperators shall not be required to match stewardship account expenditures; June Sp. Sess. P.A. 93-1 amended section by deleting references to “fund” and authorized use of bond proceeds for management of acquisitions, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994; (Revisor’s note: In 1999 a reference to Sec. 23-80 was changed editorially by the Revisors to Sec. 23-79, since Sec. 23-80 was repealed by P.A. 98-157).



Section 23-80 - Advisory board. Annual report.

Section 23-80 is repealed, effective July 1, 1998.

(P.A. 86-406, S. 9, 15; P.A. 87-448, S. 5, 6; P.A. 91-405, S. 3; P.A. 96-180, S. 91, 166; P.A. 98-157, S. 14, 15.)



Section 23-81 - “Connecticut Heritage Area” defined. State planning consideration and project partnering.

(a) As used in this section, section 23-81a and section 16a-27, “Connecticut Heritage Area” means a place within the state that has been identified by the General Assembly as having significant historic, recreational, cultural, natural and scenic resources that form an important part of the state’s heritage.

(b) Each state agency, department, board and commission (1) shall consider Connecticut Heritage Areas when developing planning documents and processes, and (2) may partner with the managing entities of such areas on projects concerning, but not limited to, environmental protection, heritage resource preservation, recreation, tourism and trail development.

(P.A. 09-221, S. 1.)

History: P.A. 09-221 effective July 8, 2009.



Section 23-81a - Recognized Connecticut Heritage Areas.

The General Assembly recognizes two Connecticut Heritage Areas: (1) The Quinebaug and Shetucket Rivers Valley National Heritage Corridor, and (2) the Upper Housatonic Valley National Heritage Area.

(P.A. 09-221, S. 2.)

History: P.A. 09-221 effective July 8, 2009.






Chapter 454 - Greenways and Bikeways

Section 23-100 - Definitions.

As used in sections 23-101, 23-102, 32-6a, 32-9qq, 32-327 and 32-228, “greenway” means a corridor of open space that (1) may protect natural resources, preserve scenic landscapes and historical resources or offer opportunities for recreation or nonmotorized transportation, (2) may connect existing protected areas and provide access to the outdoors, (3) may be located along a defining natural feature, such as a waterway, along a man-made corridor, including an unused right-of-way, traditional trail routes or historic barge canals or (4) may be a greenspace along a highway or around a village.

(P.A. 95-335, S. 1, 26.)

History: P.A. 95-335 effective July 1, 1995.



Section 23-101 - *(See end of section for amended version of subsection (b) and effective date.) Greenways capital grant program. Greenways small grants program. Regulations.

(a) There is established a greenways capital grant program that shall be administered by the Department of Energy and Environmental Protection. Grants may be made to municipalities and other organizations for the purpose of providing matching funds to develop greenways, including, but not limited to, transportation-related greenways supported by the federal Transportation Equity Act for the 21st Century, as amended from time to time. The amount of any grant shall be as follows: (1) For transportation greenways projects that are part of interstate greenways, not more than twenty per cent of the project cost; (2) for transportation greenways projects that are local spurs from interstate greenways or that are intertown greenways projects, not more than ten per cent of the project cost; and (3) for greenways that are not transportation greenways, not more than half of the capital costs of the project.

*(b) There is established a greenways small grants program which shall be administered by the Commissioner of Energy and Environmental Protection. The commissioner may, within available appropriations, make a grant to any municipality, regional planning agency organized under the provisions of chapter 127, any regional council of elected officials organized under the provisions of chapter 50, or any regional council of government organized under the provisions of sections 4-124i to 4-124p, inclusive, and nongovernmental organizations for planning, design and implementation of greenway projects. Any grant shall be not more than five thousand dollars and the total amount of all grants under this subsection shall not exceed fifty thousand dollars in any fiscal year. Land acquisition costs shall not be eligible for reimbursement with grants under this section.

(c) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement this section.

(P.A. 95-335, S. 2, 26; P.A. 00-148, S. 15; P.A. 11-80, S. 1.)

*Note: On and after January 1, 2015, subsection (b) of this section, as amended by section 301 of public act 13-247, is to read as follows:

“(b) There is established a greenways small grants program which shall be administered by the Commissioner of Energy and Environmental Protection. The commissioner may, within available appropriations, make a grant to any municipality or any regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive, and nongovernmental organizations for planning, design and implementation of greenway projects. Any grant shall be not more than five thousand dollars and the total amount of all grants under this subsection shall not exceed fifty thousand dollars in any fiscal year. Land acquisition costs shall not be eligible for reimbursement with grants under this section.”

(P.A. 95-335, S. 2, 26; P.A. 00-148, S. 15; P.A. 11-80, S. 1; P.A. 13-247, S. 301.)

History: P.A. 95-335 effective July 1, 1995; P.A. 00-148 amended Subsec. (a) by changing “Intermodal Surface Transportation Efficiency Act of 1991” to “Transportation Equity Act for the 21st Century” and by making a technical change; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 13-247 amended Subsec. (b) by deleting references to regional planning agency and regional council of elected officials and changing “government” to “governments”, effective January 1, 2015.



Section 23-102 - Connecticut Greenways Council.

(a) There shall be a Connecticut Greenways Council which shall be within the Department of Energy and Environmental Protection for administrative purposes only. The council shall consist of eleven members, five to be appointed by the Governor, one to be appointed by the speaker of the House of Representatives, one to be appointed by the majority leader of the House of Representatives, one to be appointed by the president pro tempore of the Senate, one to be appointed by the majority leader of the Senate, one to be appointed by the minority leader of the House of Representatives and one to be appointed by the minority leader of the Senate. All appointments to the council shall be made on or before October 1, 1995. Three of the members initially appointed by the Governor shall serve a term of two years and two of the members appointed by the Governor shall serve a term of four years. All members appointed by the Governor thereafter shall serve a term of four years. The terms of all members appointed by members of the General Assembly shall be coterminous with the terms of members of the General Assembly. The appointing authority shall fill any vacancy by appointment for the unexpired portion of the term vacated. The chairman of said council shall be selected by the Governor. Members of said council shall receive no compensation for their services on the council. The council shall hold one meeting each quarter and such additional meetings as may be prescribed by council rules. Special meetings may be called by the chairman or by any three members upon delivery of forty-eight hours’ written notice to each member. The council may employ an executive director, exclusive of the provisions of chapter 67, and such additional staff and contractors and consultants as may be necessary to carry out its duties and may share the personnel and resources of the council on environmental quality, within available appropriations. The council may receive aid or contributions from any source, including grants-in-aid from any state agency.

(b) The duties of the council shall be: (1) To advise and assist in the coordination of state agencies, municipalities, regional planning organizations, as defined in section 4-124i, and private citizens in voluntarily planning and implementing a system of greenways; (2) to operate a greenways help center to advise state agencies, municipalities, regional planning organizations, as defined in section 4-124i, and private citizens in the technical aspects of planning, designing and implementing greenways, including advice on securing state, federal and nongovernmental grants; (3) to establish criteria for designation of greenways; (4) to maintain an inventory of greenways in the state which shall include the location of greenways transportation projects which have received grants under sections 23-101, 32-6a, 32-9qq and 32-328; (5) to advise the Commissioner of Economic and Community Development on the distribution of grants for greenways transportation projects pursuant to sections 32-6a, 32-9qq and 32-328; and (6) to advise the Commissioner of Energy and Environmental Protection on the distribution of grants pursuant to section 23-101.

(P.A. 95-250, S. 1; 95-335, S. 3, 26; P.A. 96-211, S. 1, 5, 6; P.A. 08-182, S. 2; P.A. 11-80, S. 1, 72.)

History: P.A. 95-335 effective July 1, 1995 (Revisor’s note: P.A. 95-250 and P.A. 96-211 authorized substitution of “Commissioner of Economic and Community Development” for “Commissioner of Economic Development”); P.A. 08-182 amended Subsec. (b)(1) and (2) to insert references to Sec. 4-124i re definition of regional planning organizations; P.A. 11-80 changed “Department of Environmental Protection” to “Department of Energy and Environmental Protection” and changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 23-103 - Bond issue for Connecticut bikeway, pedestrian walkway and greenway grant program.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate two million dollars for the fiscal year ending June 30, 2009.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Energy and Environmental Protection for the purpose of establishing a Connecticut bikeway, pedestrian walkway and greenway grant program for municipal grants. For the purposes of this section, “bikeway” means any road, street, path or way which is specifically designated for bicycle travel, even if such road, street, path or way is shared with other modes of transportation.

(c) Such grants shall be used for planning, design, land acquisition, construction, construction administration and publications for bikeways, pedestrian walkways, greenways and multiuse paths. Eligible projects may include: (1) Bicycle trails that complete sections of the Connecticut portion of the East Coast Greenway, (2) bikeways that connect to the East Coast Greenway, and (3) bikeways or other multiuse paths established within the State Recreational Trails Plan.

(d) Eligibility criteria for such grants shall include, but not be limited to: (1) A local match of twenty per cent, such match may be provided by municipal, federal, other state, nonprofit or private funds, and for applications including more than one municipality, the match requirement shall be ten per cent, (2) municipal responsibility for maintenance of such bikeways, (3) public input, and (4) designs that comply with the 1999 American Association of State Highway Transportation Official’s “Guide for the Development of Bicycle Facilities”. Such grant money may be used to match federal funds being used for the purposes listed in subsection (c) of this section.

(e) The Department of Energy and Environmental Protection may use not more than two per cent of the total allocation for administrative purposes. An advisory committee shall be established to advise on the allocation of such funds. Membership of such committee shall be comprised of trail users and advocates, who shall be determined by the commissioner. The Department of Transportation shall, in accordance with the provisions of title 13a, work with the Department of Energy and Environmental Protection in furtherance of such program.

(f) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(June Sp. Sess. P.A. 07-7, S. 68; Sept. Sp. Sess. P.A. 09-2, S. 64; P.A. 10-44, S. 36; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 07-7 effective November 2, 2007; Sept. Sp. Sess. P.A. 09-2 amended Subsecs. (b) and (c) to add pedestrian walkways and greenways to grant program, effective September 25, 2009; P.A. 10-44 amended Subsec. (a) to eliminate $6,000,000 authorization for fiscal year ending June 30, 2008, and to decrease authorization for fiscal year ending June 30, 2009, from $6,000,000 to $2,000,000, effective July 1, 2010; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsecs. (b) and (e), effective July 1, 2011.









Title 24 - State Geological and Natural History Survey. Weather Control Board

Chapter 462 - State Geological and Natural History Survey

Section 24-1 - Appointment and duties of commission.

Section 24-1 is repealed.

(1949, Rev., S. 3542; 1971, P.A. 872, S. 433.)



Section 24-2 - Objects of survey.

The state geological and natural history survey shall be under the direction of the Commissioner of Energy and Environmental Protection. Said survey shall have for its objects: (1) An examination of the geological formation of the state, with special reference to such economic products as building stones, clays, ores and other mineral substances; (2) an examination of the animal and plant life of the state, with special reference to its economic and educational value; (3) the preparation of special maps to illustrate the resources of the state; (4) the preparation of special reports, with necessary illustrations and maps, which shall embrace both a general and detailed description of the geology and natural history of the state.

(1949 Rev., S. 3543; 1971, P.A. 872, S. 434; P.A. 11-80, S. 1.)

History: 1971 act placed geological survey under environmental protection commissioner’s direction; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 24-2a - Disclosure of the location of rare, threatened or endangered species.

Section 24-2a is repealed.

(P.A. 84-283, S. 1; P.A. 89-224, S. 21, 22.)



Section 24-3 - Distribution of survey reports. Sales and publication account.

(a) Said commissioner shall cause to be prepared a report to the General Assembly before each regular session of the same in the odd-numbered years, showing the progress and condition of the survey, together with such other information as he deems useful or as the General Assembly requires. The regular and special reports of the survey, with illustrations and maps, shall be produced for public use and shall be distributed or sold by the commissioner as the interests of the state and of science may demand.

(b) There is established a separate account within the General Fund, to be known as the state geological and natural history survey sales and publication account, for the purpose of providing moneys for production of environmental publications and purchase, for resale, of related materials and products. All moneys obtained from the sale of such publications, materials and products shall be paid to the State Treasurer and credited to said account and the commissioner may expend moneys of said account for the production and distribution of such publications and the purchase, for resale, of such materials and products.

(1949 Rev., S. 3544; 1971, P.A. 872, S. 435; P.A. 80-426, S. 1, 3; P.A. 86-312, S. 11, 21; P.A. 88-168, S. 1, 2; P.A. 93-256, S. 3, 6.)

History: 1971 act replaced references to commissioners, presumably members of a commission consisting of governor and representatives of various colleges in the state but having no specific title, which was abolished by same act, with references to environmental protection commissioner; P.A. 80-426 added Subsec. (b) establishing geological and natural history survey sales and publication fund; P.A. 86-312 changed sales and publication “fund” from a revolving fund to a separate “account” within the general fund; P.A. 88-168 amended Subsec. (b) to authorize expenditures for editing and to increase the amount authorized to remain in the fund at the end of the fiscal year from $10,000 to $30,000; P.A. 93-256 expanded authority for production of reports under this section and removed cap on fees retained in account, effective July 1, 1993.



Section 24-4 - Disposition of material collected.

All material collected, after having served the purposes of the survey, shall be distributed by the commissioner to the educational institutions of the state in such manner as to be of the greatest advantage to the educational interests of the state, or, if deemed advisable by said commissioner, the whole or any part of such material shall be put on permanent exhibition.

(1949 Rev., S. 3545; 1971, P.A. 872, S. 436.)

History: 1971 act replaced reference to commissioners, members of a commission consisting of governor and representatives of various colleges in the state but having no specific title, which was abolished by the same act, with references to environmental protection commissioner.






Chapter 463 - Weather Control Board (Repealed)

Section 24-5 to 24-8 - Weather Control Board.

Sections 24-5 to 24-8, inclusive, are repealed.

(1959, P.A. 668, S. 1–4; 1961, P.A. 16; 1971, P.A. 872, S. 206; P.A. 77-614, S. 609, 610.)









Title 25 - Water Resources. Flood and Erosion Control

Chapter 473 - Water Resources (See Chapter 446i)

Section 25-1 - Appointment and qualifications of commission.

Section 25-1 is repealed.

(1949, Rev., S. 3565, 4041; 1955, S. 1956d; 1957, P.A. 364, S. 2, 3; 1971, P.A. 872, S. 157.)



Section 25-3a - Conduct of hearings.

Section 25-3a is repealed.

(1961, P.A. 273, S. 1; 1967, P.A. 57, S. 33; 1971, P.A. 872, S. 157.)



Section 25-7 - Use or obstruction of navigable waters. Certificate.

Section 25-7 is repealed.

(1949 Rev., S. 3571; 1963, P.A. 569, S. 6.)



Section 25-8a to 25-8e - Diversion of river waters for public or domestic use. Action on application for permit. Revocation or modification of permit. Appeal. Committee to determine and award damages.

Sections 25-8a to 25-8e, inclusive, are repealed.

(1967, P.A. 792, S. 1–5; 1971, P.A. 870, S. 78; 872, S. 62–66; P.A. 75-486, S. 58, 69; P.A. 76-436, S. 467, 681; P.A. 77-603, S. 107, 125; 77-614, S. 162, 323, 610; P.A. 80-482, S. 182, 348; P.A. 82-402, S. 15, 16.)



Section 25-9 - Registration of well drillers. Permit. Report.

Section 25-9 is repealed.

(1955, S. 2118d; 1957, P.A. 364, S. 15; 1959, P.A. 378, S. 1; 1963, P.A. 187; 1967, P.A. 735; 1969, P.A. 659, S. 13.)



Section 25-13 - Payment for material removed.

Section 25-13 is repealed.

(1957, P.A. 554, S. 4; 1963, P.A. 574, S. 4.)






Chapter 474 - Pollution

Section 25-19 to 25-24 - Pollution of waters.

Sections 25-19 to 25-24, inclusive, are repealed.

(1949 Rev., S. 4040, 4042–4046; 1949, S. 2114d; 1953, S. 2115d; 1955, S. 2116d; 1957, P.A. 364, S. 11, 13, 36; 1961, P.A. 273, S. 4; 343; February, 1965, P.A. 489, S. 1–4; 1967, P.A. 57, S. 36.)



Section 25-25 - Definitions.

Section 25-25 is repealed.

(1949 Rev., S. 4033; P.A. 73-555, S. 9, 10.)



Section 25-28 to 25-31 - Orders of state department; appeals. Failure to comply with orders. Rights not to vest. Penalty.

Sections 25-28 to 25-31, inclusive, are repealed.

(1949 Rev., S. 4035, 4037–4039; 1971, P.A. 870, S. 79; 872, S. 76, 77; P.A. 73-555, S. 9, 10.)



Section 25-32 - Department of Public Health jurisdiction over and duties concerning water supplies, water companies and operators of water treatment plants and water distribution systems.

(a) The Department of Public Health shall have jurisdiction over all matters concerning the purity and adequacy of any water supply source used by any municipality, public institution or water company for obtaining water, the safety of any distributing plant and system for public health purposes, the adequacy of methods used to assure water purity, and such other matters relating to the construction and operation of such distributing plant and system as may affect public health.

(b) No water company shall sell, lease, assign or otherwise dispose of or change the use of any watershed lands, except as provided in section 25-43c, without a written permit from the Commissioner of Public Health. The commissioner shall not grant: (1) A permit for the sale of class I land, except as provided in subsection (d) of this section, (2) a permit for the lease of class I land except as provided in subsection (p) of this section, or (3) a permit for a change in use of class I land unless the applicant demonstrates that such change will not have a significant adverse impact upon the present and future purity and adequacy of the public drinking water supply and is consistent with any water supply plan filed and approved pursuant to section 25-32d. The commissioner may reclassify class I land only upon determination that such land no longer meets the criteria established by subsection (a) of section 25-37c because of abandonment of a water supply source or a physical change in the watershed boundary. Not more than fifteen days before filing an application for a permit under this section, the applicant shall provide notice of such intent, by certified mail, return receipt requested, to the chief executive officer and the chief elected official of each municipality in which the land is situated.

(c) The commissioner may grant a permit for the sale, lease, assignment or change in use of any land in class II subject to any conditions or restrictions in use which the commissioner may deem necessary to maintain the purity and adequacy of the public drinking water supply, giving due consideration to: (1) The creation and control of point or nonpoint sources of contamination; (2) the disturbance of ground vegetation; (3) the creation and control of subsurface sewage disposal systems; (4) the degree of water treatment provided; (5) the control of watershed land by the applicant through ownership, easements or use restrictions or other water supply source protection measures; (6) the effect of development of any such land; and (7) any other significant potential source of contamination of the public drinking water supply. The commissioner may grant a permit for the sale, lease or assignment of class II land to another water company, municipality or nonprofit land conservation organization provided, as a condition of approval, a permanent conservation easement on the land is entered into to preserve the land in perpetuity predominantly in its natural scenic and open condition for the protection of natural resources and public water supplies while allowing for recreation consistent with such protection and improvements necessary for the protection or provision of safe and adequate potable water. Preservation in perpetuity shall not include permission for the land to be developed for any commercial, residential or industrial uses, nor shall it include permission for recreational purposes requiring intense development, including, but not limited to, golf courses, driving ranges, tennis courts, ballfields, swimming pools and uses by motorized vehicles other than vehicles needed by water companies to carry out their purposes, provided trails or pathways for pedestrians, motorized wheelchairs or nonmotorized vehicles shall not be considered intense development. The commissioner may reclassify class II land only upon determination that such land no longer meets the criteria established by subsection (b) of section 25-37c because of abandonment of a water supply source or a physical change in the watershed boundary.

(d) The commissioner may grant a permit for (1) the sale of class I or II land to another water company, to a state agency or to a municipality, (2) the sale of class II land or the sale or assignment of a conservation restriction or a public access easement on class I or class II land to a private, nonprofit land-holding conservation organization, or (3) the sale of class I land to a private nonprofit land-holding conservation organization if the water company is denied a permit to abandon a source not in current use or needed by the water company pursuant to subsection (c) of section 25-33k, if the purchasing entity agrees to maintain the land subject to the provisions of this section, any regulations adopted pursuant to this section and the terms of any permit issued pursuant to this section. Such purchasing entity or assignee may not sell, lease or assign any such land or conservation restriction or public access easement or sell, lease, assign or change the use of such land without obtaining a permit pursuant to this section.

(e) The commissioner shall not grant a permit for the sale, lease, assignment or change in use of any land in class II unless (1) the land in class II is being sold, leased or assigned as part of a larger parcel of land also containing land in class III and use restrictions applicable to the land in class II will prevent the land in class II from being developed, (2) the applicant demonstrates that the proposed sale, lease, assignment or change in use will not have a significant adverse impact upon the purity and adequacy of the public drinking water supply and that any use restrictions which the commissioner requires as a condition of granting a permit can be enforced against subsequent owners, lessees and assignees, (3) the commissioner determines, after giving effect to any use restrictions which may be required as a condition of granting the permit, that such proposed sale, lease, assignment or change in use will not have a significant adverse effect on the public drinking water supply, whether or not similar permits have been granted, and (4) on or after January 1, 2003, as a condition to the sale, lease or assignment of any class II lands, a permanent conservation easement on the land is entered into to preserve the land in perpetuity predominantly in its natural scenic and open condition for the protection of natural resources and public water supplies while allowing for recreation consistent with such protection and improvements necessary for the protection or provision of safe and adequate potable water, except in cases where the class II land is deemed necessary to provide access or egress to a parcel of class III land, as defined in section 25-37c, that is approved for sale. Preservation in perpetuity shall not include permission for the land to be developed for any commercial, residential or industrial uses, nor shall it include permission for recreational purposes requiring intense development, including, but not limited to, golf courses, driving ranges, tennis courts, ballfields, swimming pools and uses by motorized vehicles other than vehicles needed by water companies to carry out their purposes, provided trails or pathways for pedestrians, motorized wheelchairs or nonmotorized vehicles shall not be considered intense development.

(f) Nothing in this section shall prevent the lease or change in use of water company land to allow for recreational purposes that do not require intense development or improvements for water supply purposes, for leases of existing structures, or for radio towers or telecommunications antennas on existing structures. For purposes of this subsection, intense development includes golf courses, driving ranges, tennis courts, ballfields, swimming pools and uses by motorized vehicles, provided trails or pathways for pedestrians, motorized wheelchairs or nonmotorized vehicles shall not be considered intense development.

(g) As used in this section, (1) “water supply source” includes all springs, streams, watercourses, brooks, rivers, lakes, ponds, wells or underground waters from which water is taken, and all springs, streams, watercourses, brooks, rivers, lakes, ponds, wells or aquifer protection areas, as defined in section 22a-354h, thereto and all lands drained thereby; and (2) “watershed land” means land from which water drains into a public drinking water supply.

(h) The commissioner shall adopt and from time to time may amend the following: (1) Physical, chemical, radiological and microbiological standards for the quality of public drinking water; (2) minimum treatment methods, taking into account the costs of such methods, required for all sources of drinking water, including guidelines for the design and operation of treatment works and water sources, which guidelines shall serve as the basis for approval of local water supply plans by the commissioner; (3) minimum standards to assure the long-term purity and adequacy of the public drinking water supply to all residents of this state; and (4) classifications of water treatment plants and water distribution systems which treat or supply water used or intended for use by the public. On or after October 1, 1975, any water company which requests approval of any drinking water source shall provide for such treatment methods as specified by the commissioner, provided any water company in operation prior to October 1, 1975, and having such source shall comply with regulations adopted by the commissioner, in accordance with chapter 54, in conformance with The Safe Drinking Water Act, Public Law 93-523, and shall submit on or before February 1, 1976, a statement of intent to provide for treatment methods as specified by the commissioner, to the commissioner for approval. The commissioner shall adopt regulations, in accordance with chapter 54, requiring water companies to report elevated levels of copper in public drinking water.

(i) The department may perform the collection and testing of water samples required by regulations adopted by the commissioner pursuant to this section, in accordance with chapter 54, when requested to do so by a water company. The department shall collect a fee equal to the cost of such collection and testing. Water companies serving one thousand or more persons shall not request routine bacteriological or physical tests under this subsection.

(j) The condemnation by a state department, institution or agency of any land owned by a water company shall be subject to the provisions of this section.

(k) The commissioner may issue an order declaring a moratorium on the expansion or addition to any existing public water system that the commissioner deems incapable of providing new services with a pure and adequate water supply.

(l) The commissioner may issue, modify or revoke orders as needed to carry out the provisions of this part. Except as otherwise provided in this part, such order shall be issued, modified or revoked in accordance with procedures set forth in subsection (b) of section 25-34.

(m) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to include local health departments in the notification process when a water utility reports a water quality problem.

(n) (1) On and after the effective date of regulations adopted under this subsection, no person may operate any water treatment plant, water distribution system or small water system that treats or supplies water used or intended for use by the public, test any backflow prevention device, or perform a cross connection survey without a certificate issued by the commissioner under this subsection. The commissioner shall adopt regulations, in accordance with chapter 54, to provide: (A) Standards for the operation of such water treatment plants, water distribution systems and small water systems; (B) standards and procedures for the issuance of certificates to operators of such water treatment plants, water distribution systems and small water systems; (C) procedures for the renewal of such certificates every three years; (D) standards for training required for the issuance or renewal of a certificate; and (E) standards and procedures for the issuance and renewal of certificates to persons who test backflow prevention devices or perform cross connection surveys. Such regulations shall be consistent with applicable federal law and guidelines for operator certification programs promulgated by the United States Environmental Protection Agency. For purposes of this subsection, “small water system” means a public water system, as defined in section 25-33d, that serves less than one thousand persons and has no treatment or has only treatment that does not require any chemical treatment, process adjustment, backwashing or media regeneration by an operator.

(2) The commissioner may take any disciplinary action set forth in section 19a-17, except for the assessment of a civil penalty under subdivision (6) of subsection (a) of section 19a-17, against an operator, a person who tests backflow prevention devices or a person who performs cross connection surveys holding a certificate issued under this subsection for any of the following reasons: (A) Fraud or material deception in procuring a certificate, the renewal of a certificate or the reinstatement of a certificate; (B) fraud or material deception in the performance of the certified operator’s professional activities; (C) incompetent, negligent or illegal performance of the certified operator’s professional activities; (D) conviction of the certified operator for a felony; or (E) failure of the certified operator to complete the training required under subdivision (1) of this subsection.

(3) The commissioner may issue an initial certificate to perform a function set forth in subdivision (1) of this subsection upon receipt of a completed application, in a form prescribed by the commissioner, together with an application fee as follows: (A) For a water treatment plant, water distribution system or small water system operator certificate, two hundred twenty-four dollars, except there shall be no such application fee required for a student enrolled in an accredited high school small water system operator certification course; (B) for a backflow prevention device tester certificate, one hundred fifty-four dollars; and (C) for a cross-connection survey inspector certificate, one hundred fifty-four dollars. A certificate issued pursuant to this subdivision shall expire three years from the date of issuance unless renewed by the certificate holder prior to such expiration date. The commissioner may renew a certificate for an additional three years upon receipt of a completed renewal application, in a form prescribed by the commissioner, together with a renewal application fee as follows: (i) For a water treatment plant, water distribution system or small water system operator certificate, ninety-eight dollars; (ii) for a backflow prevention device tester certificate, sixty-nine dollars; and (iii) for a cross-connection survey inspector certificate, sixty-nine dollars.

(o) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, that incorporate by reference the provisions of the federal National Primary Drinking Water Regulations in 40 C.F.R. Parts 141 and 142, promulgated by the United States Environmental Protection Agency, provided such regulations (1) are consistent with other regulations adopted pursuant to this section, and (2) explicitly incorporate any future amendments to said federal regulations.

(p) The commissioner may grant a permit for the lease of class I land associated with a groundwater source for use for public drinking water purposes to another water company that serves one thousand or more persons or two hundred fifty or more customers and maintains an approved water supply plan pursuant to section 25-32d, provided a water company acquiring such interest in the property demonstrates that such lease will improve conditions for the existing public drinking water system and will not have a significant adverse impact upon the present and future purity and adequacy of the public drinking water supply. Any water company requesting a permit under this subsection may be required to convey an easement that provides for the protection of the public water supply source and shall submit such easement and any provisions of the lease that pertain to the protection of the public water supply to the commissioner for approval.

(q) Notwithstanding any provision of this section, the commissioner may grant a permit for the lease or change in use of water company land to allow for telecommunications antennas, telecommunications towers, ancillary equipment, related access drives or utilities, used in the provision of personal wireless services, as defined in 47 USC 332(c)(7), if the commissioner determines such lease or change in use will not have an adverse impact on the purity and adequacy of the public drinking water supply and that any use restrictions which the commissioner requires as a condition of granting a permit can be enforced against subsequent owners, lessees and assignees. The permit application shall include, but not be limited to, documentation on the extent of other alternative sites considered unsuitable by the provider of wireless services and a finding by the commissioner that such lease or change in use of water company land will not have a significant adverse impact upon the purity and adequacy of the public drinking supply. Any permit granted under this subsection shall be subject to any conditions or restrictions which the commissioner may deem necessary to maintain the purity and adequacy of the public drinking water supply.

(1949 Rev., S. 4015; 1967, P.A. 691, S. 2; P.A. 74-303, S. 1; P.A. 75-513, S. 1, 5; P.A. 76-268; P.A. 77-606, S. 4, 10; 77-614, S. 323, 587, 610; P.A. 78-303, S. 71, 85, 136; P.A. 79-192; 79-522, S. 1, 2; P.A. 81-472, S. 139, 159; P.A. 85-336, S. 1, 6; P.A. 88-172, S. 3; 88-354, S. 4; P.A. 89-301, S. 3; P.A. 93-381, S. 9, 39; P.A. 95-211, S. 1; 95-257, S. 12, 21, 58; 95-329, S. 1, 31; P.A. 96-100, S. 2; P.A. 97-304, S. 21, 31; June Sp. Sess. P.A. 99-2, S. 63; P.A. 00-90, S. 1, 3; 00-203, S. 7, 11; P.A. 01-204, S. 4, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; P.A. 03-252, S. 15; May Sp. Sess. P.A. 04-2, S. 45; P.A. 06-53, S. 3; P.A. 09-232, S. 47, 48; P.A. 11-242, S. 71; P.A. 12-197, S. 42; P.A. 13-298, S. 62.)

History: 1967 act gave health department jurisdiction over adequacy of water and ice supplies, safety of distributing plants and systems, adequacy of methods used to assure water purity, etc.; P.A. 74-303 made previous provisions Subsecs. (a) and (c), added new Subsec. (b) re disposition or change in use of any watershed land and defined the term “watershed land” in Subsec. (c); P.A. 75-513 added Subsec. (d) re physical, chemical and bacteriological standards for drinking water supplies; P.A. 76-268 added Subsec. (e) authorizing health department to collect and test water samples; P.A. 77-606 amended Subsec. (b) to specifically require “written permit” rather than “prior approval” and to replace provisions detailing procedure for disposition or use change with provisions for such disposition or use change of Class I land, inserted new Subsecs. (c) and (d) re provision for disposition or use change of Class II land, relettering remaining Subsecs. accordingly and added Subsec. (f)(3) (formerly Subsec. (d)), requiring standards to assure long-term adequacy of drinking water supplies; P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 78-303 deleted references to abolished public health council in Subsec. (f), substituting commissioner of health services; P.A. 79-192 added Subsec. (h) re condemnation of land; P.A. 79-522 rephrased reference to water treatment plants and distribution systems and added reference to regulations adopted by commissioner in accordance with chapter 54 under Subsec. (a) and added Subsec. (f)(4) requiring classification of treatment plants and distribution systems; P.A. 81-472 made technical changes; P.A. 85-336 amended Subsec. (b) by authorizing reclassification of class I land, amended Subsec. (c) by authorizing reclassification of class II land, inserted new Subsec. (d) to require a permit for the sale of class I or II land and relettered the remaining subsections; P.A. 88-172 added Subsec. (j) re moratoriums; P.A. 88-354 amended Subsec. (b) by requiring applicant to provide notice to municipal officials not more than 15 days before filing an application; P.A. 89-301 added Subsec. (c)(5) requiring commissioner to consider the incremental effect of development in his decision and renumbering the remaining Subdiv. accordingly and amended Subsec. (e) to require determination that public drinking water supply would suffer no harm from sale, lease, assignment or change in use of land; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-211 added new Subsec. (c)(5) re control of watershed land, relettering remaining Subdivs. accordingly and deleting in Subdiv. (6) the requirement that the effect of development be “incremental”, added new Subsec. (e)(1) re class II and III land, renumbering the remaining Subdivs. and adding to Subdiv. (3) the requirement that the commissioner give effect to any use restrictions that may be required as a condition of granting the permit and replacing “harm” with “have a significant adverse effect on”; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-329 added Subsec. (k) re orders by the commissioner, effective July 1, 1995; P.A. 96-100 added Subsec. (l) concerning regulations re local health department notification; P.A. 97-304 amended Subsec. (d) to allow commissioner to grant a permit for the sale of class I or II land to a state agency, effective July 1, 1997; June Sp. Sess. P.A. 99-2 deleted reference to ice, added “aquifer protection areas” and made technical changes; P.A. 00-90 made technical changes in Subsecs. (a), (b), (c), (f), (g), (h), (k) and (l), amended Subsec. (a) by deleting provisions re qualifications of operators of water treatment plants and water distribution systems, amended Subsec. (g) by adding provisions requiring regulations re the reporting of elevated levels of copper in public drinking water, and added new Subsec. (m) re operators of water treatment plants and water distribution systems, effective May 26, 2000; P.A. 00-203 amended Subsec. (c) by adding provision re sale, lease or assignment of class II land to another water company, municipality or nonprofit land conservation organization, added Subsec. (e)(4) re sale, lease or assignment of class II land on or after January 1, 2003, and made articles separating Subdivs. “and” instead of “or”, inserted new Subsec. (f) re using land for recreational purposes, and redesignated former Subsecs. (f) to (m), inclusive, as Subsecs. (g) to (n), inclusive, effective July 1, 2000; P.A. 01-204 amended Subsec. (d) to allow the commissioner to grant a permit for the sale of class II land or the sale or assignment of a conservation restriction or a public access easement on class I or class II land to a private, nonprofit land-holding conservation organization, and to prohibit such purchasing entity or assignee from selling, leasing, or assigning any such land or conservation restriction or public access easement or from selling, leasing, assigning or changing the use of such land without obtaining a permit pursuant to the section, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; P.A. 03-252 amended Subsec. (n) by adding provisions re jurisdiction over persons who test backflow prevention devices or perform cross connection surveys and making a technical change; May Sp. Sess. P.A. 04-2 added Subsec. (d)(3) re sale of land to a private nonprofit land-holding conservation organization; P.A. 06-53 added Subsec. (o) authorizing Commissioner of Public Health to adopt regulations that incorporate by reference federal drinking water regulations; P.A. 09-232 amended Subsec. (b) by redesignating existing language as Subdivs. (1) to (3), deleting provision re permit for assignment of class I land and adding reference to Subsec. (p) and added Subsec. (p) re commissioner’s authority to grant permit for lease of class I land, effective July 8, 2009; P.A. 11-242 amended Subsec. (n) by adding provisions re small water system and deleting provision re adoption of regulations by February 1, 2001, in Subdiv. (1) and by adding Subdiv. (3) re issuance of initial and renewal certificates and fees therefor, effective July 1, 2011; P.A. 12-197 amended Subsec. (n)(3)(A) by adding exception re certain high school students; P.A. 13-298 added Subsec. (q) re commissioner’s authority to grant permit for the lease or change in use of water company land to allow for telecommunications antennas, telecommunications towers, ancillary equipment, related access drives or utilities used in provision of personal wireless services, effective July 1, 2013.



Section 25-32a - “Consumer” and “water company” defined.

As used in sections 25-32, 25-33 and 25-34, “consumer” means any private dwelling, hotel, motel, boardinghouse, apartment, store, office building, institution, mechanical or manufacturing establishment or other place of business or industry to which water is supplied by a water company; “water company” means any individual, partnership, association, corporation, municipality or other entity, or the lessee thereof, who or which owns, maintains, operates, manages, controls or employs any pond, lake, reservoir, well, stream or distributing plant or system that supplies water to two or more consumers or to twenty-five or more persons on a regular basis provided if any individual, partnership, association, corporation, municipality or other entity or lessee owns or controls eighty per cent of the equity value of more than one such system or company, the number of consumers or persons supplied by all such systems so controlled shall be considered as owned by one company for the purposes of this definition.

(1967, P.A. 691, S. 3; P.A. 75-70; P.A. 95-329, S. 4, 31.)

History: P.A. 75-70 added to definition of “water company” to include those supplying water to twenty-five or more persons on a regular basis; P.A. 95-329 changed “for the purpose of supplying” to “that supplies” in the definition of water company, effective July 1, 1995.

See Sec. 25-32n re exclusion of municipality with well water service to a school administration building from consideration as a water company.



Section 25-32b - Public drinking water supply emergency.

The Commissioner of Public Health, in consultation with the Commissioner of Energy and Environmental Protection and the Public Utilities Regulatory Authority, may declare a public drinking water supply emergency upon receipt of information that a public water supply emergency exists or is imminent. Notwithstanding any other provision of the general statutes or regulations adopted thereunder, or special act or municipal ordinance, the Commissioner of Public Health may authorize or order the sale, supply or taking of any waters, including waters into which sewage is discharged, or the temporary interconnection of water mains for the sale or transfer of water among water companies. The Public Utilities Regulatory Authority shall determine the terms of the sale of any water sold pursuant to this section if the water companies that are party to the sale cannot determine such terms or if one of such water companies is regulated by the authority. The authorization or order may be implemented prior to such determination. Any authorization or order shall be for an initial period of not more than thirty days but may be extended for additional periods of thirty days up to one hundred fifty days, consistent with the contingency procedures for a public drinking water supply emergency in the plan approved pursuant to section 25-32d to the extent the Commissioner of Public Health deems appropriate. Upon request by the Commissioner of Public Health, the Commissioner of Energy and Environmental Protection, pursuant to section 22a-378, shall suspend a permit issued pursuant to section 22a-368 or impose conditions on a permit held pursuant to said section. The time for such suspension or conditions shall be established in accordance with subdivision (1) of subsection (a) of section 22a-378. As used in this section and section 22a-378, “public drinking water supply emergency” includes the contamination of water, the failure of a water supply system or the shortage of water.

(P.A. 84-281, S. 1, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 73.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and changed “Public Utilities Control Authority” to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 25-32c - Civil penalty.

Any person who violates any provision of an authorization or order issued pursuant to section 25-32b, shall pay a civil fine not to exceed five thousand dollars per day, to be fixed by the Superior Court, commencing from the date compliance to the authorization or order was required. Each violation shall be a separate and distinct offense and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Attorney General, upon complaint of the Commissioner of Public Health, shall institute a civil action to recover such fine.

(P.A. 84-281, S. 2, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-32d - Water supply plans.

(a) Each water company, as defined in section 25-32a, and supplying water to one thousand or more persons or two hundred fifty or more consumers and any other water company as defined in said section requested by the Commissioner of Public Health shall submit a water supply plan to the Commissioner of Public Health for approval in accordance with the requirements of this section and with the concurrence of the Commissioner of Energy and Environmental Protection. The concurrence of the Public Utilities Regulatory Authority shall be required for approval of a plan submitted by a water company regulated by the authority. The Commissioner of Public Health shall consider the comments of the Public Utilities Regulatory Authority on any plan which may impact any water company regulated by the authority. The Commissioner of Public Health shall distribute a copy of the plan to the Commissioner of Energy and Environmental Protection and the Public Utilities Regulatory Authority. A copy of the plan shall be sent to the Secretary of the Office of Policy and Management for information and comment. A plan shall be revised at such time as the water company filing the plan or the Commissioner of Public Health determines, or at intervals of not less than six years or more than nine years after the date of the most recently approved plan. Unless the Commissioner of Public Health requests otherwise, any water company that fails to meet public drinking water supply quality and quantity obligations, as prescribed in state law or regulation, shall be required to file plan revisions six years after the date of the most recently approved plan. On and after October 1, 2009, upon the approval of a water supply plan, any subsequent revisions to such plan shall minimally consist of updates to those elements described in subsection (b) of this section that have changed after the date of the most recently approved plan provided the Commissioner of Public Health has not otherwise requested submission of an entire water supply plan.

(b) Any water supply plan submitted pursuant to this section shall evaluate the water supply needs in the service area of the water company submitting the plan and propose a strategy to meet such needs. The plan shall include: (1) A description of existing water supply systems; (2) an analysis of future water supply demands; (3) an assessment of alternative water supply sources which may include sources receiving sewage and sources located on state land; (4) contingency procedures for public drinking water supply emergencies, including emergencies concerning the contamination of water, the failure of a water supply system or the shortage of water; (5) a recommendation for new water system development; (6) a forecast of any future land sales, an identification which includes the acreage and location of any land proposed to be sold, sources of public water supply to be abandoned and any land owned by the company which it has designated, or plans to designate, as class III land; (7) provisions for strategic groundwater monitoring; (8) an analysis of the impact of water conservation practices and a strategy for implementing supply and demand management measures; (9) on and after January 1, 2004, an evaluation of source water protection measures for all sources of the water supply, based on the identification of critical lands to be protected and incompatible land use activities with the potential to contaminate a public drinking water source; and (10) a brief summary of the water company’s underground infrastructure replacement practices, which may include current and future infrastructure needs, methods by which projects are identified and prioritized for rehabilitation and replacement and funding needs.

(c) For security and safety reasons, procedures for sabotage prevention and response shall be provided separately from the water supply plan as a confidential document to the Department of Public Health. Such procedures shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200. Additionally, procedures for sabotage prevention and response that are established by municipally owned water companies shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200.

(d) The Commissioner of Public Health, in consultation with the Commissioner of Energy and Environmental Protection and the Public Utilities Regulatory Authority, shall adopt regulations in accordance with the provisions of chapter 54. Such regulations shall include a method for calculating safe yield, the contents of emergency contingency plans and water conservation plans, the contents of an evaluation of source water protection measures, a process for approval, modification or rejection of plans submitted pursuant to this section, a schedule for submission of the plans and a mechanism for determining the completeness of the plan. The plan shall be deemed complete if the commissioner does not request additional information within ninety days after the date on which the plan was submitted or, in the event that additional information has been requested, within forty-five days after the submission of such information, except that the commissioner may request an additional thirty days beyond the time in which the application is deemed complete to further determine completeness. In determining whether the water supply plan is complete, the commissioner may request only information that is specifically required by regulation. The Department of Energy and Environmental Protection and the Public Utilities Regulatory Authority, in the case of any plan which may impact any water company regulated by that agency, shall have ninety days upon notice that a plan is deemed complete to comment on the plan.

(e) Any water company, when submitting any plan or revision or amendment of a plan after July 1, 1998, which involves a forecast of land sales, abandonment of any water supply source, sale of any lands, or land reclassification, shall provide notice, return receipt requested, to the chief elected official of each municipality in which the land or source is located, the Nature Conservancy, the Trust for Public Land and the Land Trust Service Bureau and any organization on the list prepared under subsection (b) of section 16-50c. Such notice shall specify any proposed abandonment of a source of water supply, any proposed changes to land sales forecasts or any land to be designated as class III land in such plan. Such notice shall specify the location and acreage proposed for sale or reclassification as class III land and identify sources to be abandoned and shall be provided no later than the date of submission of such plan or revision. Such notice shall indicate that public comment on such plan or revision shall be received by the Commissioners of Public Health and Energy and Environmental Protection not later than sixty days after the date of notice. The Commissioner of Public Health shall take such comment into consideration in making any determination or approval under this section.

(P.A. 84-502, S. 1, 3; P.A. 88-354, S. 5; P.A. 89-305, S. 21, 32; 89-327, S. 6, 7; P.A. 90-271, S. 17, 24; P.A. 93-381, S. 9, 39; P.A. 95-124, S. 1, 3; 95-257, S. 12, 21, 58; P.A. 96-180, S. 92, 166; P.A. 97-314, S. 3; P.A. 98-157, S. 7, 15; P.A. 02-102, S. 1; P.A. 03-278, S. 85; P.A. 09-220, S. 2; P.A. 11-80, S. 1, 74.)

History: P.A. 88-354 added Subsec. (b)(7) re forecasts of future land sales; P.A. 89-305 amended Subsec. (b)(3) by adding requirement that plans include an assessment of sources located on state land and by adding new Subdiv. re strategic groundwater monitoring; P.A. 89-327 amended Subsec. (b) by making technical changes to numeration and adding new Subdiv. re analysis of water conservation practices and requirement that provisions of the plan under Subdivs. (4) and (9) be prepared in accordance with the memorandum of understanding; P.A. 90-271 corrected an internal reference in Subsec. (b); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-124 deleted Subsec. (b)(9), which required a water plan to include information deemed necessary by the Commissioners of Public Health and Environmental Protection or Public Utilities Control Authority, deleted the words “but not be limited to” in Subsec. (b) before the list of what the plan must include and in Subsec. (c) before what the regulations must include, amended Subsec. (c) to require that the regulations include a method for calculating safe yield, the contents of emergency and conservation plans and a mechanism for determining completeness of the plan and to require that plan be deemed complete under specified circumstances and time frames; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 amended Subsec. (c) to authorize the commissioner to request information required by regulation in reviewing water supply plans, deleting a former limitation re only regulations required by this subsection, effective June 3, 1996; P.A. 97-314 amended Subsec. (a) to require notice of revisions of water supply plans to be sent to certain private, nonprofit, land-holding organizations; P.A. 98-157 amended Subsec. (a) by deleting notice requirements re revision of water supply plan, Subsec. (b)(6) to require that plan identify the acreage and location of land proposed to be sold, sources of public water supply to be abandoned, and any land owned by the company which it has designated, or plans to designate, as class III land, Subsec. (c) by adding that Departments of Environmental Protection and Public Utility Control, in the case of any plan which may impact any water company regulated by the agency, shall have 90 days upon notice that a plan is deemed complete to comment on the plan, and by adding a new Subsec. (d) setting out notice requirements when any water company submits a plan or revision or amendment of a plan after July 1, 1998, and requiring the Commissioner of Public Health to take into consideration any public comments when making any determination or approval under this section, effective July 1, 1998; P.A. 02-102 amended Subsec. (a) by making a technical change, added Subsec. (b)(9) re evaluations of source water protection measures on and after January 1, 2004, added new Subsec. (c) re sabotage prevention and response procedures, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e) and amended redesignated Subsec. (d) re requirement for regulations to include “the contents of an evaluation of source water protection measures”; P.A. 03-278 made a technical change in Subsec. (e), effective July 9, 2003; P.A. 09-220 amended Subsec. (a) by changing time frame re filing revised water supply plan to not less than 6 or more than 9 years after date of most recently approved plan, by requiring water companies that fail to adhere to drinking water standards to file revised plans 6 years after date of most recently approved plan, by requiring that plan revisions shall minimally consist of updates to elements that have changed since date of most recently approved plan and by making technical changes, and added Subsec. (b)(10) re brief summary of the water company’s underground infrastructure replacement practices; P.A. 11-80 changed “Department of Public Utility Control” and “Public Utilities Control Authority” to “Public Utilities Regulatory Authority”, changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and changed “Department of Environmental Protection” to “Department of Energy and Environmental Protection”, effective July 1, 2011; pursuant to P.A. 11-80, a reference to “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 25-32e - Imposition of civil penalties for violations of certain drinking water laws and regulations.

(a) If, upon review, investigation or inspection, the Commissioner of Public Health determines that a water company has violated any provision of section 25-32, section 25-32d or any regulation adopted under section 25-32d, or any regulation in the Public Health Code relating to the purity and adequacy of water supplies or to the testing of water supplies or any report of such testing, the commissioner may impose a civil penalty not to exceed five thousand dollars per violation per day upon such water company. Governmental immunity shall not be a defense against the imposition of any civil penalty imposed pursuant to this section. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing a schedule or schedules of the amounts, or the ranges of amounts, of civil penalties which may be imposed under this section. In adopting such regulations, the commissioner shall consider the size of or the number of persons served by the water company, the level of assessment necessary to insure immediate and continued compliance with such provision, and the character and degree of injury or impairment to or interference with or threat thereof to: (1) The purity of drinking water supplies; (2) the adequacy of drinking water supplies; and (3) the public health, safety or welfare. No such civil penalty may be imposed until the regulations required by this subsection have been adopted.

(b) In setting a civil penalty in a particular case, the commissioner shall consider all factors which the commissioner deems relevant, including, but not limited to, the following: (1) The amount of assessment necessary to insure immediate and continued compliance with such provision; (2) the character and degree of impact of the violation on the purity and adequacy of drinking water supplies; (3) whether the water company incurring the civil penalty is taking all feasible steps or procedures necessary or appropriate to comply with such provisions or to correct the violation; (4) any prior violations by such water company of statutes, regulations, orders or permits administered, adopted or issued by the commissioner; (5) the character and degree of injury to, or interference with, public health, safety or welfare which has been or may be caused by such violation; and (6) after the adoption of the federal Safe Drinking Water Act Public Notification Rule pursuant to section 5 of public act 01-185*, whether the consumers of the water company have been notified of such violation pursuant to such rule.

(c) If the commissioner has reason to believe that a violation has occurred, the commissioner may impose a penalty if compliance is not achieved by a specified date and send to the violator, by certified mail, return receipt requested, or personal service, a notice which shall include: (1) A reference to the sections of the statute or regulation involved; (2) a short and plain statement of the matters asserted or charged; (3) a statement of the amount of the civil penalty or penalties to be imposed; (4) the initial date of the imposition of the penalty; and (5) a statement of the party’s right to a hearing. The commissioner shall send a copy of such notice to the local director of health in the municipality or municipalities in which such violation occurred or that utilize such water.

(d) The civil penalty shall be payable for noncompliance on the date specified in subsection (c) of this section and for each day thereafter until the water company against which the penalty was issued notifies the commissioner that the violation has been corrected. Upon receipt of such notification, the commissioner shall determine whether or not the violation has been corrected and shall notify the water company, in writing, of such determination. The water company may, within twenty days after such notice is sent by the commissioner, request a hearing to contest an adverse determination. If, after such hearing, the commissioner finds that the violation still exists, or if the water company fails to request a hearing, the penalty shall continue in force from the original date of imposition.

(e) The water company to which the notice is addressed shall have twenty days from the date of mailing of the notice to make written application to the commissioner for a hearing to contest the imposition of the penalty. The water company shall send a copy of such application to the local director of health in the municipality or municipalities in which such violation occurred or that utilize such water. All hearings under this section shall be conducted pursuant to sections 4-176e to 4-184, inclusive, except that the presiding officer shall automatically grant each local director of health in the municipality or municipalities in which such violation occurred or that utilize such water the right to be heard in the proceeding. Any civil penalty may be mitigated by the commissioner upon such terms and conditions as the commissioner, in the commissioner’s discretion, deems proper or necessary upon consideration of the factors set forth in subsection (b) of this section.

(f) A final order of the commissioner assessing a civil penalty shall be subject to appeal as set forth in section 4-183 after a hearing before the commissioner pursuant to subsection (e) of this section, except that any such appeal shall be taken to the superior court for the judicial district of New Britain and shall have precedence in the order of trial as provided in section 52-191. Such final order shall not be subject to appeal under any other provision of the general statutes. No challenge to any such final order shall be allowed as to any issue which could have been raised by an appeal of an earlier order, notice, permit, denial or other final decision by the commissioner. The local director of health in the municipality or municipalities in which such violation occurred or that utilize such water for which the order was assessed shall have the right to be heard on such appeal.

(g) If any water company fails to pay any civil penalty, the Attorney General, upon request of the commissioner, may bring an action in the superior court for the judicial district of Hartford to obtain enforcement of the penalty by the court. All actions brought by the Attorney General pursuant to the provisions of this section shall have precedence in the order of trial as provided in section 52-191.

(h) The provisions of this section are in addition to and not in derogation of any other enforcement provisions of any statute administered by the commissioner. The powers, duties and remedies provided in such other statutes, and the existence of or exercise of any powers, duties or remedies under this section or under such other statute shall not prevent the commissioner from exercising any other powers, duties or remedies available to the commissioner at law or in equity.

(P.A. 85-450, S. 1; P.A. 88-230, S. 1, 12; 88-317, S. 86, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; 95-329, S. 6, 31; P.A. 99-215, S. 24, 29; P.A. 00-90, S. 2, 3; P.A. 01-185, S. 1.)

*Note: Section 5 of public act 01-185 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended reference to Secs. 4-177 to 4-184 in Subsec. (e) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-329 specified applicability of Public Health Code regulations relating “to the purity and adequacy of water supplies”, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (f), effective June 29, 1999; P.A. 00-90 made technical changes in Subsecs. (a) to (e), (g) and (h), and amended Subsec. (a) by adding reference to Sec. 25-32, adding provision re imposition of a civil penalty per violation per day and adding provision requiring the commissioner to consider the size of or the number of persons served by the water company, effective May 26, 2000; P.A. 01-185 amended Subsec. (b) by adding Subdiv. (6) to allow the commissioner to consider, in setting a civil penalty, whether, upon the commissioner’s adoption of the federal Safe Drinking Water Act Public Notification Rule, the consumers of the water company have been notified of the violation pursuant to such rule, amended Subsec. (c) to require the commissioner to send a copy of the notice stating the alleged violation to the local director of health in the municipality or municipalities in which such violation occurred or that utilize such water, amended Subsec. (e) to require a water company that has made a written application for a hearing to send a copy of such application to the local director of health in the municipality or municipalities in which such violation occurred or that utilize such water and to grant the local director of health in such municipality or municipalities the right to be heard in the proceeding, and amended Subsec. (f) to grant such local director or directors the right to be heard in an appeal of a final order.



Section 25-32f - Testimony by commissioner on municipal actions. Appeals.

The Commissioner of Public Health or his designee may submit written testimony to any municipal board or commission and may appear by right as a party to any hearing before such municipal board or commission concerning any proposed municipal plan of conservation and development or zoning regulations or changes thereto affecting a public water supply or a municipal approval, permit or license for a building, use or structure affecting a public water supply and said commissioner may appeal, or appear as a party to any appeal of, a municipal decision concerning such matters whether or not he has appeared as a party before the municipal board or commission. If the decision of such board or commission is upheld by a court of competent jurisdiction, the state shall reimburse the municipality within three months for all costs incurred in defending the appeal.

(P.A. 85-279, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-335, S. 23, 26.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-335 amended section to change “plan of development” to “plan of conservation and development”, effective July 1, 1995.



Section 25-32g - Orders to correct immediate threats to public water supplies.

If the Commissioner of Public Health finds after investigation that any person is causing, engaging in or maintaining, or is about to cause, engage in or maintain, any condition or activity which violates any provision of sections 19a-36 to 19a-39, inclusive, or sections 25-32 to 25-53, inclusive, or any regulation or permit adopted or issued thereunder and constitutes an immediate threat to the quality or adequacy of any source of water supply, the commissioner may, without prior hearing, issue an order in writing to such person to discontinue, abate, alleviate or correct such condition or activity. Upon receipt of such an order such person shall immediately discontinue, abate, alleviate or correct such condition or activity. The commissioner shall, within ten days after such order, hold a hearing to provide the person an opportunity to be heard and show that such condition, activity or violation does not exist. The local director of health in the municipality or municipalities in which such violation occurred or that utilize such water shall have the right to be heard in such proceeding. Such order shall remain in effect until ten days after the hearing within which time a new decision based on the hearing shall be made.

(P.A. 85-279, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58, 95-329, S. 9, 31; P.A. 01-185, S. 2; P.A. 02-89, S. 69.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-329 replaced reference to “imminent” water supply damage with reference to specific statutory violations constituting an “immediate” threat, allowed orders to “correct” a condition and made technical changes, effective July 1, 1995; P.A. 01-185 made technical changes for purposes of gender neutrality and granted the local director of health in the municipality or municipalities in which such violation occurred or that utilize such water the right to be heard in the hearing on the order; P.A. 02-89 replaced reference to Sec. 25-54 with reference to Sec. 25-53, reflecting repeal of Sec. 25-54 by the same public act.

See Sec. 52-473a re court order enjoining or restraining enforcement of commissioner’s cease and desist order.



Section 25-32h - Residential retrofit program, civil penalty.

Section 25-32h is repealed, effective October 1, 2002.

(P.A. 89-266, S. 1; P.A. 93-381, S. 9, 39; P.A. 94-144, S. 1, 6; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 90.)



Section 25-32i - Residential Water-Saving Advisory Board.

Section 25-32i is repealed, effective July 1, 2013.

(P.A. 89-266, S. 3; P.A. 93-381, S. 9, 39; P.A. 94-144, S. 5, 6; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 75; P.A. 13-299, S. 95.)



Section 25-32j - Installation of reduced-pressure-principle backflow preventers, when required.

Section 25-32j is repealed.

(May Sp. Sess. P.A. 92-14, S. 8, 11; P.A. 95-110.)



Section 25-32k - Provision of educational materials to water company customers addressing water conservation, water supply source protection, and the health effects and sources of lead and copper. Civil penalty.

(a) Each water company, as defined in section 25-32a, serving one thousand or more persons or two hundred fifty or more consumers, as defined in section 25-32a, shall annually provide to residential customers, without charge, educational materials or information on (1) water conservation, (2) water supply source protection methods, including methods to reduce contamination, and (3) on or before July 1, 2002, and annually thereafter, information developed by the Commissioner of Public Health, pursuant to subsection (b) of this section, on the health effects and sources of lead and copper. Every year each public water company shall provide a copy of these educational materials to the Commissioner of Public Health.

(b) The Commissioner of Public Health shall, within available resources, develop, in consultation with public water suppliers, public education materials on health effects and sources of lead and copper, which shall be distributed pursuant to subsection (a) of this section.

(c) The Commissioner of Public Health may impose a civil penalty on any water company that violates the provisions of this section. In imposing such civil penalty, the commissioner shall comply with the procedures set forth in section 25-32e, except that the amount shall not exceed five thousand dollars per violation. Each year the company fails to offer educational materials or information on water conservation shall be deemed to be a separate violation.

(P.A. 94-144, S. 2, 6; P.A. 95-257, S. 12, 21, 58; 95-329, S. 7, 31; P.A. 96-100, S. 1; P.A. 01-185, S. 3.)

History: P.A. 94-144 effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-329 limited water companies referred to in Subsec. (a) to those serving 1,000 or more persons or 250 or more consumers, effective July 1, 1995; P.A. 96-100 required that information on water supply source protection methods be disclosed to residential customers; P.A. 01-185 amended Subsec. (a) to provide that each water company shall, on or before July 1, 2002, and annually thereafter, provide to its customers information developed by the commissioner on the health effects and sources of lead and copper, added a new Subsec. (b) to require the commissioner to develop, in consultation with public water suppliers, such information, and designated the existing Subsec. (b) as Subsec. (c).



Section 25-32l - Inclusion of educational materials on water conservation may be required in water supply plans.

The Commissioner of Public Health may require in a water supply plan, prepared pursuant to section 25-32d, the inclusion of a description of a water company’s program to provide educational material or information on water conservation to residential customers.

(P.A. 94-144, S. 3, 6; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 94-144 effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-32m - Sale of bottled water by water company or municipality.

(a) Any water company, as defined in section 25-32a, may engage in the sale of bottled water or establish an entity under chapter 601 for the purpose of engaging in the sale of bottled water within or outside of its franchise area. The costs and expenses of a water company associated with the sale of bottled water shall be exclusive of the costs and expenses associated with the establishment of rates and charges for the use of the waterworks system pursuant to section 7-239.

(b) Any municipality may exercise the authority provided for in subsection (a) of this section notwithstanding the provisions of any special act, municipal charter or home rule ordinance. A municipality shall establish such entity upon approval of the chief executive officer of the municipality and by adoption of an ordinance approved by a vote of two-thirds of the members present at a meeting of the legislative body of the municipality or the board of selectmen or city or town council, in the case of a municipality in which the legislative body is a town meeting.

(P.A. 99-188, S. 1.)



Section 25-32n - Water service to a school administration building from a well.

Notwithstanding the provisions of the general statutes, a municipality with a population between thirty-eight thousand and forty-three thousand persons, as enumerated in the 2000 federal decennial census, that, as of June 26, 2003, has a well that provides water service to a school administration building having less than seventy-five employees shall not be considered a water company for purposes of title 16 and this title. Nothing in this section shall relieve such municipality from testing the water in such well where testing is required by law.

(P.A. 03-175, S. 3.)

History: P.A. 03-175 effective June 26, 2003.



Section 25-33 - Water company: Reporting and record retention requirements. Plan required for construction or expansion of a water supply system or a proposed new source of water supply. Regulations.

(a) On or before January first, annually, each water company shall file with the Department of Public Health, in such form as the Commissioner of Public Health shall prescribe, a written statement containing the following information: (1) The business name and address of the water company; (2) the name and residence address of the proprietor thereof or, if a partnership, the name and residence address of each partner or, if an association or corporation, the name and residence address of each officer and director; (3) the number and types of its consumers and a description of the area which the company serves; (4) an identification and description of its source of water supply; and (5) such other information as the Commissioner of Public Health may require.

(b) No system of water supply owned or used by a water company shall be constructed or expanded or a new additional source of water supply utilized until the plans therefor have been submitted to and reviewed and approved by the department, except that no such prior review or approval is required for distribution water main installations that are constructed in accordance with sound engineering standards and all applicable laws and regulations. A plan for any proposed new source of water supply submitted to the department pursuant to this subsection shall include documentation that provides for: (1) A brief description of potential effects that the proposed new source of water supply may have on nearby water supply systems including public and private wells; and (2) the water company’s ownership or control of the proposed new source of water supply’s sanitary radius and minimum setback requirements as specified in the regulations of Connecticut state agencies and that such ownership or control shall continue to be maintained as specified in such regulations. If the department determines, based upon documentation provided, that the water company does not own or control the proposed new source of water supply’s sanitary radius or minimum setback requirements as specified in the regulations of Connecticut state agencies, the department shall require the water company proposing a new source of water supply to supply additional documentation to the department that adequately demonstrates the alternative methods that will be utilized to assure the proposed new source of water supply’s long-term purity and adequacy. In reviewing any plan for a proposed new source of water supply, the department shall consider the issues specified in this subsection. The Commissioner of Public Health may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this subsection and subsection (c) of this section. For purposes of this subsection and subsection (c) of this section, “distribution water main installations” means installations, extensions, replacements or repairs of public water supply system mains from which water is or will be delivered to one or more service connections and which do not require construction or expansion of pumping stations, storage facilities, treatment facilities or sources of supply.

(c) Each water company shall report to the Department of Public Health, annually in an electronic format prescribed by the department, the number and location of all new distribution water main installations.

(d) Each petition to the General Assembly for authority to develop or introduce any system of public water supply shall be accompanied by a copy of the recommendation and advice of said department thereon.

(e) Each water company shall maintain (1) a list of the names and addresses of its customers, and (2) the results of water purity tests conducted under this chapter. Such list and results shall be retained for a period of three years and be available for inspection and copying by the Department of Public Health and municipal and district health departments, for the purpose of public health investigations.

(1949 Rev., S. 4016; 1967, P.A. 691, S. 4; P.A. 77-614, S. 323, 610; P.A. 80-157; P.A. 81-358, S. 5; P.A. 85-336, S. 5, 6; P.A. 88-253, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 06-98, S. 1; P.A. 08-137, S. 1.)

History: 1967 act divided section into Subsecs., made filing of information by water companies mandatory where previously information required only upon health department’s request and specified contents of statement to be filed, required submission and approval of company expansion or use of new water supply and added reference to department’s advisory role re methods of assuring adequacy of supply; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-157 required submission and approval of abandonment of water source in Subsec. (b); P.A. 81-358 added provision in Subsec. (b) requiring department consideration of a proposed new water supply’s effect on nearby supply systems; P.A. 85-336 amended Subsec. (b) by eliminating the requirement that plans for abandonment of a water supply source be filed with the commissioner prior to abandonment; P.A. 88-253 added Subsec. (d) re maintenance and availability of list of names and addresses of water company customers and results of water purity tests; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 06-98 made a technical change in Subsec. (a), amended Subsec. (b) by exempting certain distribution water main installations from Department of Public Health’s review and approval process and defining “distribution water main installations”, added new Subsec. (c) establishing reporting requirements re number and location of new distribution water main installations, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), respectively, and made a technical change in said Subsec. (e); P.A. 08-137 amended Subsec. (b) by restructuring provision re submission of plan for proposed new source of water supply, by specifying required plan content and department’s authority to request additional documentation from water company, by permitting commissioner to adopt regulations to carry out provisions of Subsecs. (b) and (c) and by making technical changes.

See Sec. 2-20a re bills for the incorporation and franchise of water companies.

See Sec. 25-33k re permit to abandon water supply source.



Section 25-33a - State grants for water facilities. State bond authorization.

(a) The State Bond Commission shall have power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate four million one hundred fifty-one thousand five hundred ninety-nine dollars, for the purposes of providing funds for (1) grants to municipally-owned water companies for the planning, design, modification or construction of drinking water facilities of such companies made necessary by the requirements of the Safe Water Act of 1974, or by an order of the Department of Public Health deeming the water supplied by such companies to be inadequate, which facilities shall include, but need not be limited to, collection facilities, treatment facilities, wells, tanks, mains, pumps, transmission facilities and any other machinery and equipment necessary to meet the requirements of said act, (2) grants in accordance with the provisions of section 22a-471 to water companies, as defined in section 25-32a, which have less than ten thousand customers, as defined in said section 25-32a, for the treatment of a contaminated water supply well which is owned, maintained, operated, managed, controlled or employed by the water company, and (3) water supply emergency assistance grants to investor-owned water companies which supply water to at least twenty-five but less than one thousand customers for repair, rehabilitation, interconnection or replacement, in the event that such company has ceased to provide water as a result of equipment or facility failure and the Commissioner of Economic and Community Development, upon recommendation of the Department of Public Health and in consultation with the Public Utilities Regulatory Authority, makes a determination that the company is financially unable to immediately restore service and there is no alternative water company reasonably able to immediately supply water. The grants shall be made in accordance with terms and conditions as provided in regulations to be promulgated by the Commissioner of Economic and Community Development, subject to approval by the Commissioner of Public Health, provided the amount of any such grant under subdivision (1) of this subsection shall not exceed one hundred thousand dollars or thirty per cent of the cost of the project being funded by the grant, whichever is greater. For the purposes of this section, planning costs shall include, but need not be limited to, fees and expenses of architects, engineers, attorneys, accountants and other professional consultants, and costs of preparing surveys, studies, site plans and plans and specifications for eligible drinking water facilities. Not more than four million dollars of the proceeds of such bonds shall be allocated to the municipally owned water companies grant program under subdivision (1) of this subsection, not more than two million dollars of the proceeds of such bonds shall be allocated for the treatment of contaminated water supply wells which are owned, maintained, operated, managed, controlled or employed by a water company under subdivision (2) of this subsection, and not more than seven hundred thousand dollars of the proceeds of such bonds shall be allocated to the investor-owned emergency assistance grant program under subdivision (3) of this subsection.

(b) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section and sections 12-75, 12-76 and 25-33b are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Commissioner of Economic and Community Development and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(c) Each grant made pursuant to subsection (a) of this section shall be authorized by Connecticut Innovations, Incorporated or, if the corporation so determines, by a committee of the corporation consisting of the chairman and either one other board member of the corporation or its chief executive officer. Connecticut Innovations, Incorporated shall charge reasonable application and other fees to be applied to the administrative expenses incurred in carrying out the provisions of this section, to the extent such expenses are not paid by the corporation or from moneys appropriated to the department. Each such payment shall be made by the Treasurer upon certification by the Commissioner of Economic and Community Development that the payment is authorized under the provisions of this section under the applicable rules and regulations of the department, and under the terms and conditions established by the corporation or the duly appointed committee thereof in authorizing the making of the grant.

(P.A. 78-273, S. 3, 5; 78-303, S. 85, 136; P.A. 80-451, S. 1, 2; P.A. 81-370, S. 7, 13; P.A. 82-136, S. 1, 2; P.A. 83-522, S. 1, 2; June Sp. Sess. P.A. 83-33, S. 16, 17; P.A. 84-349, S. 1, 2; P.A. 85-407, S. 4, 9; 85-483, S. 1, 2; P.A. 86-403, S. 59, 132; P.A. 87-416, S. 15, 24; P.A. 88-265, S. 30, 36; P.A. 89-119, S. 1, 4; P.A. 90-297, S. 15, 24; P.A. 93-381, S. 9, 39; P.A. 95-250, S. 1; P.A. 95-257, S. 12, 21, 58; P.A. 96-211, S. 1, 5, 6; P.A. 98-259, S. 12, 17; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 5.)

History: P.A. 78-273 effective June 1, 1978, and applicable to the 1978 assessment list in any town; P.A. 78-303 authorized editorial changes to conform section to amendments enacted by P.A. 77-614; P.A. 80-451 amended Subsec. (a)(1) to specify lower size limit of companies, to clarify use of funds for drinking water facilities, to specify what constitutes planning costs, to limit amounts to be used for investor-owned and municipal companies and to set interest rate and added Subsecs. (c) and (d); P.A. 81-370 increased the aggregate of bonds the bond commission may authorize for purposes of this section from $7,000,000 to $9,000,000, increasing authorization for municipally-owned water companies grant program by $2,000,000; P.A. 82-136 amended Subsec. (a) to expand facilities eligible for loans to include those required by a department of health services order deeming water supplied to be inadequate; P.A. 83-522 amended Subsec. (a) to provide that bond proceeds may be used for loans to municipally-owned water companies, grants to municipally-owned companies may be made for design or modification in addition to planning or construction as previously allowed, the amount of any such loan or grant may not exceed $100,000 or 30% of the cost of the project, whichever is greater, and no loan or grant may be made under this section after June 30, 1984; June Sp. Sess. P.A. 83-33 removed loans from ceiling amount imposed by P.A. 83-522; P.A. 84-349 deleted provision terminating the program on June 30, 1984; P.A. 85-407 increased bond limit from $9,000,000 to $11,000,000 to provide for grants to water companies for treatment of contaminated water supply wells; P.A. 85-483 increased bond limit by additional $700,000, to provide for water supply emergency assistance grants to investor-owned water companies; P.A. 86-403 made technical changes in Subsec. (a); P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Sec. 3-20(t); P.A. 88-265 reduced the bond limit in Subsec. (a) from $11,700,000 to $6,700,000 and eliminated provisions re state loans for drinking water facilities; P.A. 89-119 made technical change to Subsec. (c); P.A. 90-297 decreased the bond authorization to $4,190,584 (Revisor’s note: The Subdiv. (1) indicator in Subsec. (a) was restored editorially by the Revisors since it had been inadvertently deleted by public act 88-265); P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-259 amended Subsec. (a) to decrease authorization from $4,190,584 to $4,151,599, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsec. (c), effective July 1, 2012; P.A. 13-123 amended Subsec. (c) to change “authority” to “corporation”, change “executive director” to “chief executive officer” and make a technical change, effective June 18, 2013.



Section 25-33b - Regulations re loans and grants to water companies.

The Commissioner of Economic and Community Development shall adopt regulations in accordance with chapter 54 which specify the terms and conditions of low-interest loans and grants to water companies and any additional requirements necessary to carry out the purposes of section 12-76.

(P.A. 78-273, S. 4, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 78-273 effective June 1, 1978, and applicable to the 1978 assessment list in any town; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 25-33c - Legislative finding.

The General Assembly finds that an adequate supply of potable water for domestic, commercial and industrial use is vital to the health and well-being of the people of the state. Readily available water for use in public water systems is limited and should be developed with a minimum of loss and waste. In order to maximize efficient and effective development of the state’s public water supply systems and to promote public health, safety and welfare, the Department of Public Health shall administer a procedure to coordinate the planning of public water supply systems.

(P.A. 85-535, S. 1, 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-33d - Definitions.

As used in sections 25-33c to 25-33j, inclusive:

(a) “Public water system” means any private, municipal or regional utility supplying water to fifteen or more service connections or twenty-five or more persons;

(b) “Public water supply management area” means a region determined by the Commissioner of Public Health to have similar water supply problems and characteristics;

(c) “Exclusive service area” means an area where public water is supplied by one system;

(d) “Commissioner” means the Commissioner of Public Health;

(e) “Satellite management” means management of a public water supply system by another water company;

(f) “Coordinated water system plan” means (1) the individual water system plans of each public water system within a public water supply management area, filed pursuant to section 25-32d, and (2) an area-wide supplement to such plans developed pursuant to section 25-33h which addresses water system concerns pertaining to the public water supply management area as a whole.

(P.A. 85-535, S. 2, 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-33e - Delineation of public water supply management areas.

(a) Not more than six months after July 1, 1985, the Commissioner of Public Health, in consultation with the Public Utilities Regulatory Authority, the Commissioner of Energy and Environmental Protection and the Secretary of the Office of Policy and Management, shall delineate the preliminary boundaries of public water supply management areas and establish preliminary priorities for initiation in such areas of the planning process established in sections 25-33f to 25-33h, inclusive. Not more than one year after July 1, 1985, the commissioner, after a hearing, shall delineate the final boundaries of such areas. In making such delineation, the commissioner shall consider the following: (1) The similarity of water supply problems among water companies operating in the preliminary management area; (2) population density and distribution in the area; (3) the location of existing sources of public water supply, service areas or franchise areas; (4) existing interconnections between public water systems; (5) municipal and regional planning agency boundaries; (6) natural drainage basins; (7) topographic and geologic characteristics; and (8) any other factor he deems relevant.

(b) Not more than one year after July 1, 1985, the commissioner, after hearing, shall establish the final priorities, for initiation of the planning process. In establishing such priorities, the commissioner shall consider the existence and severity of the following in each management area: (1) Uncoordinated planning, (2) inadequate water supply, (3) unreliable water service, and (4) any other factor he deems relevant.

(P.A. 85-535, S. 3, 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Public Utility Control” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Public Utilities Regulatory Authority”, respectively, effective July 1, 2011.



Section 25-33f - Water utility coordinating committees. Membership.

(a) The Commissioner of Public Health, following the final priorities established pursuant to section 25-33e, shall convene a water utility coordinating committee for each public water supply management area to implement the planning process established by this section and sections 25-33g and 25-33h.

(b) A water utility coordinating committee shall consist of one representative from each public water system with a source of water supply or a service area within the public water supply management area and one representative from each regional planning agency within such area, elected by majority vote of the chief elected officials of the municipalities that are members of such regional planning agency. Each committee shall elect a chairman, adopt and amend, as required, a work plan and schedule for a coordinated plan and adopt rules, including, but not limited to, rules for publication of meeting times and agendas, and for public comment, including notice of a comment period and documentation of responses to comments.

(P.A. 85-535, S. 4, 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-33g - Assessment of water supply conditions and problems. Exclusive service area boundaries.

(a) Each water utility coordinating committee, in consultation with the Commissioners of Public Health and Energy and Environmental Protection, the Secretary of the Office of Policy and Management and the Public Utilities Regulatory Authority, shall develop a preliminary assessment of water supply conditions and problems within the public water supply management area. The committee shall solicit comments on the preliminary assessment from municipalities, regional planning agencies, state agencies and other interested parties and respond to any comment received. The committee shall thereafter prepare a final assessment.

(b) The committee shall establish preliminary exclusive service area boundaries, based on the final assessment, for each public water system within the management area, and may change such boundaries. In establishing exclusive service area boundaries the committee shall solicit comments on such boundaries from municipalities, regional planning agencies, the Commissioners of Energy and Environmental Protection and Public Health, the Public Utilities Regulatory Authority, the Secretary of the Office of Policy and Management and other interested persons within the management area and respond to any comment received. If there is no agreement by the committee on such boundaries, or on a change to such boundaries, the committee shall consult with the Public Utilities Regulatory Authority. If there is no agreement by the committee after such consultation, the Commissioner of Public Health shall establish or may change such exclusive service area boundaries taking into consideration any water company rights established by statute, special act or administrative decisions. In establishing such boundaries, the commissioner shall maintain existing service areas and consider the orderly and efficient development of public water supplies. In considering any change to exclusive service area boundaries, the commissioner shall maintain existing service areas, consider established exclusive service areas, and consider the orderly and efficient development of public water supplies.

(P.A. 85-535, S. 5, 13; P.A. 86-403, S. 60, 132; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 02-139, S. 1; P.A. 11-80, S. 78.)

History: P.A. 86-403 made technical change in Subsec. (a); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 02-139 amended Subsec. (b) by adding provisions re authority of committee and commissioner to change exclusive service area boundaries; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and changed “Department of Public Utility Control” to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 25-33h - Coordinated water system plan. Regulations.

(a) Each water utility coordinating committee shall prepare a coordinated water system plan in the public water supply management area. Such plan shall be submitted to the Commissioner of Public Health for his approval not more than two years after the first meeting of the committee. The plan shall promote cooperation among public water systems and include, but not be limited to, provisions for (1) integration of public water systems, consistent with the protection and enhancement of public health and well-being; (2) integration of water company plans; (3) exclusive service areas; (4) joint management or ownership of services; (5) satellite management services; (6) interconnections between public water systems; (7) integration of land use and water system plans; (8) minimum design standards; (9) water conservation; (10) the impact on other uses of water resources; and (11) acquisition of land surrounding wells proposed to be located in stratified drifts.

(b) The plan shall be adopted in accordance with the provisions of this section. The committee shall prepare a draft of the plan and solicit comments thereon from the Commissioners of Public Health and Energy and Environmental Protection, the Public Utilities Regulatory Authority, the Secretary of the Office of Policy and Management and any municipality, regional planning agency or other interested party within the management area. The municipalities and regional planning agencies shall comment on, but shall not be limited to commenting on, the consistency of the plan with local and regional land use plans and policies. The Public Utilities Regulatory Authority shall comment on, but shall not be limited to commenting on, the cost-effectiveness of the plan. The Secretary of the Office of Policy and Management shall comment on, but shall not be limited to commenting on, the consistency of the plan with state policies. The Commissioner of Energy and Environmental Protection shall comment on, but shall not be limited to commenting on, the availability of water for any proposed diversion. The Commissioner of Public Health shall comment on, but shall not be limited to commenting on, the availability of pure and adequate water supplies, potential conflicts over the use of such supplies, and consistency with the goals of sections 25-33c to 25-33j, inclusive.

(c) The Commissioner of Public Health shall adopt regulations in accordance with the provisions of chapter 54 establishing the contents of a plan and a procedure for approval or amendment to the plan.

(P.A. 85-535, S. 6, 13; P.A. 89-305, S. 24, 32; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 97-84; P.A. 02-139, S. 2; P.A. 11-80, S. 1, 79.)

History: P.A. 89-305 amended Subsec. (a) by adding Subdiv. (10), concerning acquisition of land surrounding wells proposed to be located in stratified drifts, as component of plan; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-84 added new Subsec. (a)(9) re water conservation, renumbering remaining Subdivs. accordingly; P.A. 02-139 amended Subsec. (c) by requiring the commissioner to adopt regulations re amendment to the plan; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and changed “Department of Public Utility Control” to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 25-33i - Consistency with plan. Restriction on approval of public water supply system.

(a) Any permit issued by the Commissioner of Public Health pursuant to this chapter shall, to the extent feasible, be consistent with any coordinated plan adopted pursuant to section 25-33h.

(b) No public water supply system may be approved within a public water supply management area after the Commissioner of Public Health has convened a water utility coordinating committee unless (1) an existing public water supply system is unable to provide water service or (2) the committee recommends such approval.

(P.A. 85-535, S. 7, 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-33j - Contract for services to water utility coordinating committee.

The Commissioner of Public Health may enter into contracts with consultants to provide services to water utility coordinating committees. The amount of any contract shall not exceed two hundred thousand dollars. Any appropriation made to the Department of Public Health for the purposes of this section shall not lapse until The Department of Public Health has completed the planning process for a water utility coordinating committee.

(P.A. 85-535, S. 8, 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-89.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-89 changed “one contract per year with a consultant” to “contracts with consultants”, changed “coordinating committee” to “coordinating committees”, changed the dollar limit from $100 to $200, and changed the lapse date from June 30 of the second year following the appropriations to when the department has completed the planning process.



Section 25-33k - Abandonment of source of water supply. Definition. Application and notification to municipalities. Basis for commissioner’s decision.

(a) For purposes of this section, “safe yield” means the maximum dependable quantity of water per unit of time that may flow or be pumped continuously from a source of supply during a critical dry period without consideration of available water limitations.

(b) No source of water supply shall be abandoned by a water company or other entity without a permit from the Commissioner of Public Health. A water company or other entity shall apply for such permit in the manner prescribed by the commissioner. Not later than thirty days before filing an application for such permit, the applicant shall notify the chief elected official of any municipality and any local health department or district in which such source of supply is located. Not later than sixty days after receipt of such notification, the municipality or municipalities and local health departments or districts receiving such notice, and any water company as defined in section 25-32a, may submit comments on such application to the commissioner. The commissioner shall take such comments into consideration when reviewing the application.

(c) (1) In determining whether to approve an application, the commissioner shall (A) consider the water supply needs of the water company, the state and any comments submitted pursuant to subsection (b) of this section, and (B) consult with the Commissioner of Energy and Environmental Protection, the Secretary of the Office of Policy and Management and the Public Utilities Regulatory Authority. The Commissioner of Public Health shall not be required to make a consultation pursuant to subparagraph (B) of this subdivision if the commissioner determines the source of water supply to be abandoned is a groundwater source with a safe yield of less than ten gallons per minute and is of poor water quality.

(2) The Commissioner of Public Health shall grant a permit upon a finding that any groundwater source with a safe yield of less than 0.75 millions of gallons per day, any reservoir with a safe yield of less than 0.75 millions of gallons per day, any reservoir system with a safe yield of less than 0.75 millions of gallons per day, or any individual source within a reservoir system when such system has a safe yield of less than 0.75 millions of gallons per day will not be needed by such water company for present or future water supply and, in the case of a water company required to file a water supply plan under section 25-32d, that such abandonment is consistent with a water supply plan filed and approved pursuant to said section. No permit shall be granted if the commissioner determines that the source would be necessary for water supply by the company owning such source in an emergency or the proposed abandonment would impair the ability of such company to provide a pure, adequate and reliable water supply for present and projected future customers. As used in this section, a future source of water supply shall be considered to be any source of water supply necessary to serve areas reasonably expected to require service by the water company owning such source for a period of not more than fifty years after the date of the application for a permit under this section.

(3) The Commissioner of Public Health shall grant a permit upon a finding that any groundwater source with a safe yield of more than 0.75 millions of gallons per day, any reservoir with a safe yield of more than 0.75 millions of gallons per day, any reservoir system with a safe yield of more than 0.75 millions of gallons per day, or any individual source within a reservoir system when such system has a safe yield of more than 0.75 millions of gallons per day is of a size or condition that makes it unsuitable for present or future use as a drinking water supply by the water company, other entity or the state. In making a decision, the commissioner shall consider the general utility of the source and the viability for use to meet water supply needs. The commissioner shall consider any public water supply plans filed and approved pursuant to sections 25-32d and 25-33h, and any other water system plan approved by the commissioner, and the efficient and effective development of public water supply in the state. In assessing the general utility of the source, the commissioner shall consider factors including, but not limited to, (A) the safe yield of the source, (B) the location of the source relative to other public water supply systems, (C) the water quality of the source and the potential for treatment, (D) water quality compatibility between systems and interconnections, (E) extent of water company-owned lands for source protection of the supply, (F) types of land uses and land use controls in the aquifer protection area or watershed and their potential impact on water quality of the source, and (G) physical limitations to water service, system hydraulics and topography.

(P.A. 85-336, S. 2, 6; P.A. 93-381, S. 9. 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-157, S. 12, 15; May Sp. Sess. P.A. 04-2, S. 44; P.A. 07-217, S. 119; P.A. 11-80, S. 1; 11-242, S. 70.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-157 added provision requiring consideration of potential impairment of present and future water supply for granting permit to abandon a source, effective July 1, 1998; May Sp. Sess. P.A. 04-2 divided existing provisions into Subsecs. (b), (c)(1) and (c)(2), added Subsec. (a) defining “safe yield”, added provisions in Subsec. (b) re procedure for permit and notification to municipality, amended Subsec. (c)(1) by adding requirement for commissioner to consider water supply needs of state and comments received from municipalities, amended Subsec. (c)(2) to provide basis for commissioner’s decision on application for abandonment of smaller sources of water supply, added Subsec. (c)(3) re basis for commissioner’s decision on application for abandonment of larger sources of water supply, and made conforming and technical changes; P.A. 07-217 made technical changes in Subsec. (c)(3), effective July 12, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Public Utility Control” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Public Utilities Regulatory Authority”, respectively, in Subsec. (c)(1), effective July 1, 2011; P.A. 11-242 amended Subsec. (b) by requiring notice to local health department or district, by allowing local health department or district to comment on the application and by making technical changes and amended Subsec. (c)(1) by designating existing provisions re consideration and consultation as Subparas. (A) and (B), by adding provision re exception to consultation requirement when water supply source to be abandoned has a safe yield of less than 10 gallons per minute and is of poor water quality and by making technical changes.



Section 25-33l - Sale of source, potential source or abandoned source of water supply.

(a) Whenever any water company intends to sell a source, potential source or abandoned source of water supply, it shall notify the Commissioner of Public Health. The commissioner shall order such company to notify, in writing, by certified mail, return receipt requested, other water companies that may reasonably be expected to utilize the source, potential source or abandoned source of its intention and the price at which it intends to sell such source. The commissioner shall determine the water companies that shall receive notice after consideration of public water supply plans filed and approved pursuant to section 25-32d and any other water system plan approved by the commissioner. No agreement to sell such source may be entered into by the water company except as hereinafter provided.

(b) Within ninety days after notice has been mailed pursuant to subsection (a) of this section, a water company receiving notice of the sale pursuant to said subsection shall give notice to the water company selling the source, potential source or abandoned source of water supply by certified mail, return receipt requested, of a desire to acquire such source and such water company shall have the right to acquire the interest in such source for water supply purposes. If two or more water companies seek to acquire such source, potential source or abandoned source at the price at which it is offered, the Commissioner of Public Health shall hold a hearing to determine which company shall be allowed to acquire such source. In making his determination, the commissioner shall consider any public water supply plans filed and approved pursuant to section 25-32d, any other water system plans approved by the commissioner, the needs of each company and the efficient and effective development of public water supply in the state. The decision of the commissioner shall be subject to appeal pursuant to section 4-183 and shall have precedence in the order of trial as provided in section 52-191.

(c) If a water company fails to give notice pursuant to subsection (b) of this section by certified mail, return receipt requested, of its desire to acquire such source, potential source or abandoned source of water supply, such water company shall have waived its right to acquire the source or potential source of water supply in accordance with the terms of this section.

(d) The water company desiring to acquire the interest in the source, potential source or abandoned source of water supply shall acquire such interest within twelve months of the determination by the commissioner of which water company shall be allowed to acquire such source. If the rates of the water company acquiring such source are regulated by the Public Utilities Regulatory Authority, the source acquired may be included in the rate base of such company at the acquisition price.

(P.A. 85-336, S. 3, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (d), effective July 1, 2011.



Section 25-33m - Priority for acquisition of source, potential source or abandoned source of water supply.

Notwithstanding the provisions of section 16-50d, any water company given written notice pursuant to subsection (b) of section 25-33l shall have priority to acquire a source, potential source or abandoned source of water over any municipality in which such source is located or the Commissioner of Energy and Environmental Protection.

(P.A. 85-336, S. 4, 6; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-33n - Annual report on water planning process.

On or before the second Wednesday after the convening of each regular session of the General Assembly, the Commissioner of Public Health shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to the environment and public utilities, which describes the status of, for the year ending the preceding June thirtieth, the water planning process established under sections 25-33g to 25-33j, inclusive, and efforts to expedite the process.

(P.A. 89-305, S. 20, 32; P.A. 93-381, S. 9, 39; P.A. 94-219, S. 6; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 98-1, S. 21, 121.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-219 required report to be sent to the joint standing committee of the general assembly having cognizance of matters relating to energy and public utilities; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998.



Section 25-33o - Water Planning Council: Composition, duties, advisory group, report.

(a) The chairperson of the Public Utilities Regulatory Authority, or the chairperson’s designee, the Commissioner of Energy and Environmental Protection, or the commissioner’s designee, the Secretary of the Office of Policy and Management, or the secretary’s designee, and the Commissioner of Public Health, or the commissioner’s designee, shall constitute a Water Planning Council to address issues involving the water companies, water resources and state policies regarding the future of the state’s drinking water supply. On or after July 1, 2007, and each year thereafter, the chairperson of the Water Planning Council shall be elected by the members of the Water Planning Council.

(b) The Water Planning Council shall conduct a study, in consultation with representatives of water companies, municipalities, agricultural groups, environmental groups and other water users, that shall include the following issues: (1) The financial viability, market structure, reliability of customer service and managerial competence of water companies; (2) fair and reasonable water rates; (3) protection and appropriate allocation of the state’s water resources while providing for public water supply needs; (4) the adequacy and quality of the state’s drinking water supplies to meet current and future needs; (5) an inventory of land and land use by water companies; (6) the status of current withdrawals, projected withdrawals, river flows and the future needs of water users; (7) methods for measurement and estimations of natural flows in Connecticut waterways in order to determine standards for stream flows that will protect the ecology of the state’s rivers and streams; (8) the status of river flows and available data for measuring river flows; (9) the streamlining of the water diversion permit process; (10) coordination between the Departments of Energy and Environmental Protection and Public Health in review of applications for water diversion; and (11) the procedure for coordination of planning of public water supply systems established in sections 25-33c to 25-33j, inclusive. Such study shall be conducted on both a regional and state-wide level.

(c) The council may establish an advisory group that shall serve at the pleasure of the council. The advisory group shall be balanced between consumptive and nonconsumptive interests. The advisory group may include representatives of (1) regional and municipal water utilities, (2) investor-owned water utilities, (3) a wastewater system, (4) agricultural interests, (5) electric power generation interests, (6) business and industry interests, (7) environmental land protection interests, (8) environmental river protection interests, (9) boating interests, (10) fisheries interests, (11) recreational interests, (12) endangered species protection interests, and (13) members of academia with expertise in stream flow, public health and ecology.

(d) The council shall, not later than January 1, 2002, and annually thereafter, report its preliminary findings and any proposed legislative changes to the joint standing committees of the General Assembly having cognizance of matters relating to public health, the environment and public utilities in accordance with section 11-4a, except that not later than February 1, 2004, the council shall report its recommendations in accordance with this subsection with regard to (1) a water allocation plan based on water budgets for each watershed, (2) funding for water budget planning, giving priority to the most highly stressed watersheds, and (3) the feasibility of merging the data collection and regulatory functions of the Department of Energy and Environmental Protection’s inland water resources program and the Department of Public Health’s water supplies section.

(P.A. 01-177; P.A. 02-76, S. 4; P.A. 03-141, S. 3; June Sp. Sess. P.A. 07-4, S. 2; P.A. 10-32, S. 164; P.A. 11-80, S. 1, 76.)

History: P.A. 02-76 amended Subsec. (c) to add “and annually thereafter” and to delete provisions re final report and termination of council, effective June 3, 2002; P.A. 03-141 amended Subsec. (c) to add requirement for the council to report its recommendations on certain issues not later than February 1, 2004, effective July 1, 2003; June Sp. Sess. P.A. 07-4 amended Subsec. (a) to delete requirement that Department of Public Utility Control convene the first meeting and to require council to elect the chairperson, added new Subsec. (c) re advisory group and redesignated the existing Subsec. (c) as Subsec. (d), effective July 1, 2007; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010; P.A. 11-80 changed “Public Utilities Control Authority” to “Public Utilities Regulatory Authority”, changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, changed “Department of Environmental Protection” to “Department of Energy and Environmental Protection” and, in Subsec. (b)(10), deleted reference to Department of Public Utility Control, effective July 1, 2011.



Section 25-33p - Annual report on Water Planning Council.

Section 25-33p is repealed, effective June 5, 2013.

(June Sp. Sess. P.A. 07-4, S. 3; P.A. 11-80, S. 1; P.A. 13-78, S. 13.)



Section 25-33q - List designating sources or potential sources of water that require protection.

Not later than October 31, 2011, the Commissioner of Public Health, in consultation with the Water Planning Council established pursuant to section 25-33o, shall prepare a list designating sources or potential sources of water that require protection so that the highest quality sources of water are available to provide water for human consumption. In preparing such list, the commissioner shall take into consideration the plans produced pursuant to sections 22a-352, 25-32d and 25-33h and such other plans or information that the commissioner deems relevant. The commissioner shall update the list annually or more frequently as the commissioner deems necessary. Nothing in this section shall be construed to limit the commissioner’s authority to approve a source of water supply that is not on the list.

(P.A. 11-242, S. 59.)

History: P.A. 11-242 effective July 13, 2011.



Section 25-34 - Investigation of water or ice supply.

(a) The Department of Public Health may, and upon complaint shall, investigate any system of water supply or source of water or ice supply from which water or ice used by the public is obtained, and, if it finds any pollution or threatened pollution which in its judgment is prejudicial to public health, it shall notify the owner or operator of such water company or system of ice supply, or the person or corporation causing or permitting such pollution or threatened pollution, and the Commissioner of Energy and Environmental Protection, of its findings and shall make such orders as it deems necessary to protect such water or ice supply and render such water or ice safe for domestic use.

(b) A copy of any such order shall be mailed to such owner or operator or such person or corporation by certified mail, return receipt requested. Within thirty days of the date of mailing, the recipient of the order may request a hearing to show why the findings in the order are not based on substantial evidence or that the order is an abuse of discretion. Upon receipt of such request, the commissioner shall grant a hearing as soon thereafter as practicable or within ten business days if the order requires immediate compliance. The commissioner shall not grant any request for a hearing at any time thereafter. The order shall be effective on a date set by the commissioner, but the recipient of the order may request a stay of such order pending the decision of the commissioner. Any hearing shall be deemed to be a contested case and held in accordance with the provisions of chapter 54. The request for a hearing shall be a condition precedent to an appeal under the provisions of section 25-36.

(1949 Rev., S. 4017; 1967, P.A. 691, S. 5; 1971, P.A. 872, S. 78; P.A. 77-614, S. 323, 610; P.A. 84-40, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: 1967 act replaced “owner of such system of water or ice supply” with “owner or operator of such water company or system of ice supply”; 1971 act required that commissioner of environmental protection be notified of health department findings; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 84-40 designated Subsec. (a) from the existing section and deleted provision requiring a hearing prior to issuance of an order and added Subsec. (b) establishing procedures for the issuance of orders and the conduct of public hearings; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 25-35 - Enforcement agents.

The Department of Public Health may employ agents and engineers to carry out the provisions of sections 25-32, 25-33 and 25-34, at such expense as may be approved by the Secretary of the Office of Policy and Management.

(1949 Rev., S. 4018; P.A. 77-614, S. 19, 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management and, effective January 1, 1979, replaced department of health with department of health services; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-36 - Orders of department; appeals; civil penalty.

(a) Except as provided otherwise in this part, any person or corporation aggrieved by any order of the Department of Public Health made under the provisions of this part, may appeal therefrom in accordance with the provisions of section 4-183, except venue shall be in the judicial district in which the source of the water or ice supply is located. If such source is located in more than one judicial district, the appeal shall be taken to the court for that judicial district containing the part of such source nearest the mouth of the stream or river forming the main portion of the source of supply. If a water company is subject to such an order and such water company takes an appeal in accordance with this subsection, the water company shall provide notice of such appeal to the local director of health in the municipality or municipalities in which a violation occurred or that utilize such water, and such local director of health shall have the right to be heard in such appeal. Each order of the Department of Public Health issued under the foregoing provisions to any person or corporation shall specify the time within which such person or corporation shall comply with the terms thereof. If such person or corporation fails to comply with the terms of such order and no appeal is taken therefrom, the state’s attorney for the judicial district of Hartford shall bring a complaint against such person or corporation to the superior court for said judicial district.

(b) Except as provided otherwise in this part, upon the failure of any person or corporation to comply with any order made under the provisions of this part, the Attorney General, upon request of the Commissioner of Public Health, may bring an action in the superior court for the judicial district of Hartford to obtain enforcement of the order by the court. All actions brought by the Attorney General pursuant to the provisions of this section shall have precedence in the order of trial as provided in section 52-191. The court may issue such orders as are necessary to obtain compliance with the order of the department and shall impose a civil penalty not exceeding five thousand dollars per day commencing from the date compliance was ordered.

(1949 Rev., S. 4019; 1971, P.A. 870, S. 123; P.A. 74-183, S. 251, 291; P.A. 76-436, S. 215, 681; P.A. 77-603, S. 108, 125; 77-614, S. 323, 610; P.A. 78-280, S. 1, 127; P.A. 84-285, S. 1, 4; P.A. 88-230, S. 1, 12; 88-364, S. 40, 123; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-381, S. 9, 39; P.A. 95-220, S. 4–6; 95-257, S. 12, 21, 58; 95-329, S. 2, 31; P.A. 01-185, S. 4.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 74-183 added references to judicial districts; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous requirement that appeals be filed within 30 days, with requirement that appeals be made in accordance with Sec. 4-183; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 78-280 deleted references to counties; P.A. 84-285 deleted provision which had authorized court to hear appeals by itself or by committee, to proceed as on complaints for equitable relief and to make such orders as it finds equitable and specified that state’s attorney for Hartford-New Britain judicial district shall bring complaint where noncompliance with order occurs and no appeal is taken and added new provisions designated as Subsec. (b) authorizing the attorney general to bring an action for compliance with an order and establishing a civil penalty for noncompliance with an order; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made a technical change in Subsec. (a); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-329 added “except as otherwise provided in this part” at the start of Subsecs. (a) and (b) and replaced reference to Secs. 25-32, 25-33 and 25-34 with reference to “part III of this chapter”, effective July 1, 1995; P.A. 01-185 amended Subsec. (a) to require a water company that is appealing an order to provide notice of such appeal to the local director of health in the municipality or municipalities in which a violation occurred or that utilize such water and provide such director the right to be heard in the appeal.

Court does not have jurisdiction over appeal of order delineating exclusive public water supply system boundaries within public water supply management area since hearing not required and therefore order not a contested case under Sec. 4-183. 80 CA 248.



Section 25-37 - Penalties.

Any individual, partnership, association, corporation, municipality, company or other entity violating any provision of sections 25-32 to 25-36, inclusive, or any order, standard or regulation issued thereunder shall be fined not more than five hundred dollars for each day such violation continues.

(1949 Rev., S. 4020; P.A. 77-580, S. 1, 2.)

History: P.A. 77-580 added “individual, partnership, association” and “municipality, company or other entity”, extending applicability of provisions, replaced reference to Sec. 25-34 with reference to Sec. 25-36, deleted reference to orders of health department and increased fine from $100 to $500 and specified that fine applies to each day violation continues.



Section 25-37a - Legislative finding and purpose.

The General Assembly finds and declares that an adequate supply of pure water is and will always be essential for the health and safety and economic well-being of the state, that lands acquired for public water supply purposes are and will in the future be necessary to protect the public water supply notwithstanding the availability of water filtration plants; that some of such lands have been acquired by water companies having the power of eminent domain, that such lands are in imminent danger of being disposed of by water companies for residential and commercial development, that such lands constitute a significant portion of the remaining undeveloped and open space lands in close proximity to the urbanized areas of the state, and that it is in the public interest that there be established criteria for the orderly disposition of such lands. The General Assembly further finds and declares that in order to protect the purity and adequacy of the water supply the Department of Public Health should be directed to revise its procedure for the review of applications to sell water company land located on public drinking water supply watersheds, that the disposition of such land prior to the revision of application review procedures would jeopardize the public health and welfare, and that therefore the prohibition against sale or development of water company land located on the watershed should be extended for a period of three years from June 26, 1977.

(P.A. 77-606, S. 1, 10; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-294, S. 1, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 and P.A. 78-303 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-294 extended prohibition against sale or development of water company land on watershed from two to three years from June 26, 1977; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-37b - Definitions.

As used in sections 25-32 and 25-37a to 25-37e, inclusive, “critical components of a stream belt” means (1) the watercourse of a defined stream including banks, beds and water; (2) land subject to stream overflow; (3) associated wetlands, and (4) shorelines of lakes and ponds associated with the stream. “First-order stream” means a stream which directly enters a reservoir; “purity and adequacy of public drinking water supply” means the quality and quantity of public drinking water as determined by the Commissioner of Public Health under subsection (d) of section 25-32; “water company” means any water company as defined in section 25-32a, and “commissioner” means the Commissioner of Public Health.

(P.A. 77-606, S. 2, 10; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-631, S. 103, 111; P.A. 88-357, S. 17; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 79-631 replaced reference to abolished public health council with commissioner of health services; P.A. 88-357 substituted reference to Sec. 25-37e for reference to Sec. 25-37g; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-37c - Regulations. Classification of land owned by or acquired from a water company.

The Department of Public Health shall adopt, in accordance with chapter 54, regulations establishing criteria and performance standards for three classes of water-company-owned land.

(a) Class I land includes all land owned by a water company or acquired from a water company through foreclosure or other involuntary transfer of ownership or control which is either: (1) Within two hundred and fifty feet of high water of a reservoir or one hundred feet of all watercourses as defined in agency regulations adopted pursuant to this section; (2) within the areas along watercourses which are covered by any of the critical components of a stream belt; (3) land with slopes fifteen per cent or greater without significant interception by wetlands, swales and natural depressions between the slopes and the watercourses; (4) within two hundred feet of groundwater wells; (5) an identified direct recharge area or outcrop of aquifer now in use or available for future use, or (6) an area with shallow depth to bedrock, twenty inches or less, or poorly drained or very poorly drained soils as defined by the United States Soil Conservation Service that are contiguous to land described in subdivision (3) or (4) of this subsection and that extend to the top of the slope above the receiving watercourse.

(b) Class II land includes all land owned by a water company or acquired from a water company through foreclosure or other involuntary transfer of ownership or control which is either (1) on a public drinking supply watershed which is not included in class I or (2) completely off a public drinking supply watershed and which is within one hundred and fifty feet of a distribution reservoir or a first-order stream tributary to a distribution reservoir.

(c) Class III land includes all land owned by a water company or acquired from a water company through foreclosure or other involuntary transfer of ownership or control which is unimproved land off public drinking supply watersheds and beyond one hundred and fifty feet from a distribution reservoir or first-order stream tributary to a distribution reservoir.

(P.A. 77-606, S. 3, 10; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-294, S. 2, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; 95-329, S. 3, 31; P.A. 96-180, S. 93, 166.)

History: P.A. 77-614 and P.A. 78-303 replaced department of health with department of health services, effective January 1, 1979; P.A. 79-294 referred to regulations issued under “this section” rather than under “section 19-13”; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-329 applied provisions re land classification types to land “acquired from a water company through foreclosure or other involuntary transfer of ownership or control”, effective July 1, 1995; P.A. 96-180 amended Subsec. (b) to clarify the definition of class II land, effective June 3, 1996.



Section 25-37d - Commissioner to adopt regulations re permit applications. Referral to consultant. Appointment of professional review team.

Within two years after June 26, 1977, the commissioner shall adopt regulations in accordance with chapter 54 for the review of permit applications. Such procedure shall include a standard application form, a public hearing and enforcement provisions. A permit application shall be deemed complete if the commissioner does not request additional information within forty-five days after the date on which the application was submitted or, in the event that additional information has been requested, upon the submission of such information. The commissioner may request further information after the application has been deemed complete if the need for such information was not apparent within forty-five days after submission of the application. If, in the judgment of the commissioner, the proposed sale, lease, assignment or change in use of class II land may have a significant adverse impact upon the applicant’s water supply, said commissioner may, within thirty days of his receipt of a complete permit application, refer such application for detailed review to a consultant chosen by the commissioner, with skills in the fields of water supply, hydrology, aquatic biology, forestry, geology, planning or other related fields. The commissioner shall notify the applicant of such referral. The fee for such consultant shall be paid by the applicant. If the commissioner does not refer the application to a consultant pursuant to the provisions of this section, the commissioner shall refer such application to a professional review team appointed by said commissioner, consisting of a professional from the staff of the Department of Energy and Environmental Protection with expertise in one of the following areas: Water supply, hydrology, aquatic biology, forestry, geology or other related fields; a professional planner recommended by the chief executive officer of the town or towns in which the land proposed for disposition is located; a professional planner from the staff of the Office of Policy and Management; an appointee from the staff of the Department of Public Health and up to three other experts in the public health field, provided nothing in this section shall be construed to prevent the commissioner from referring such application to both a consultant and a professional review team. No appointee or consultant shall serve at the time of his appointment in the employ of the applicant. Such team or consultant shall evaluate the impact of the proposed sale, lease, assignment or change in use of land upon the purity and adequacy of the water supply under the most severe climatic conditions and its ability to meet current drinking water standards adopted by the Department of Public Health.

(P.A. 77-606, S. 5, 10; 77-614, S. 19, 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 84-342, S. 7, 13; P.A. 90-292, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-211, S. 2; 95-257, S. 12, 21, 58; P.A. 11-80 S. 1, 80.)

History: P.A. 77-614 and P.A. 78-303 replaced department of planning and energy policy with office of policy and management and, effective January 1, 1979, replaced department of health with department of health services; P.A. 84-342 replaced public utilities control authority with department of public utility control; P.A. 90-292 added provisions authorizing referral of application to a consultant requiring notification of such referral to the applicant, requiring the payment of the fee by the applicant and clarifying that an application may be referred to both a consultant and a review team; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-211 required applications to be deemed complete if there is no request for more information within 45 days; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 11-80 deleted provision re inclusion of professional water supply engineer from the staff of Department of Public Utility Control on review team and changed “Department of Environmental Protection” to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-37e - Duties of commissioner re permit applications.

Within sixty days after the receipt of a complete permit application, the Commissioner of Public Health shall issue a written decision granting or denying the permit and setting forth the reasons for his decision, provided, if the commissioner has utilized the services of a consultant or a professional review team as provided for by section 25-37d, such consultant or review team shall submit to said commissioner, within ninety days of his receipt of such application, a written report of its findings, and said commissioner shall issue his decision within one hundred twenty days of his receipt of such application or within one hundred sixty-five days of the initial submission of the application. The commissioner shall forward a copy of his decision to the applicant, the Public Utilities Regulatory Authority, the Department of Energy and Environmental Protection and the chief executive officer of the town in which the land is located. If no decision is issued within one hundred twenty days after receipt of a complete application or within one hundred sixty-five days of the initial submission of the application, the applicant may submit a written request to the commissioner to issue the permit. If the commissioner does not issue a decision within forty-five days after the submission of such a request, the permit shall be deemed to have been granted.

(P.A. 77-606, S. 6, 10; 77-614, S. 162, 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 183, 348; P.A. 90-292, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-211, S. 3; 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced public utilities control authority with division of public utilities control within the department of business regulation, and replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 90-292 added references to a consultant; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-211 allowed the commissioner to issue a decision within 165 days of the initial submission of the application and added that if no decision is issued the applicant may request a permit, which is deemed granted after 45 days if there is no decision; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Department of Environmental Protection” and “Department of Public Utility Control” were changed editorially by the Revisors to “Department of Energy and Environmental Protection” and “Public Utilities Regulatory Authority”, respectively, effective July 1, 2011.



Section 25-37f - Report to General Assembly.

Section 25-37f is repealed, effective October 1, 2002.

(P.A. 77-606, S. 7, 10; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 90.)



Section 25-37g - Prohibition of sale of certain water company owned land.

No water company land classified under section 25-37c as class II land shall be sold, leased or assigned for a period of three years from June 26, 1977, or until the final adoption of regulations by the Commissioner of Public Health as required in section 25-37d, whichever occurs first.

(P.A. 77-606, S. 8, 10; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-294, S. 3, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 79-294 extended sale or lease, etc. prohibition re class II land from two to three years from June 26, 1977; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-37h - Notification of security interest required.

Any water company which mortgages or gives a security interest in class I or II land or any essential part of its plant equipment or other property necessary or useful in the performance of its duty to the public shall immediately notify the Commissioner of Public Health in writing that such mortgage or security interest has been given and shall provide the commissioner with the name and address of the mortgagee or the holder of the security interest, a description of the land, equipment or property affected, and any other information that the commissioner may require. Any water company having land, equipment or property subject to a mortgage or security interest on July 1, 1995, shall, by September 1, 1995, notify the commissioner in writing of the name and address of the holder of that mortgage or security interest and shall provide a description of the land, equipment or property affected and any other information the commissioner may require.

(P.A. 95-329, S. 5, 31.)

History: P.A. 95-329, S. 5 effective July 1, 1995.



Section 25-37i - Use of municipally owned watershed land for construction and operation of golf course.

Notwithstanding any provision of this chapter or the regulations of Connecticut state agencies, any municipality owning land purchased in January, 1999, that was formerly used for agricultural purposes and that is watershed land or is located adjacent to watershed land may use such municipally owned land for the construction and operation of a golf course, subject to the following conditions: (1) The golf course shall be owned by the municipality; (2) best management practices, as recommended from time to time by the Department of Energy and Environmental Protection, shall be used in the design, construction and operation of the golf course, including, but not limited to, integrated pest management and above-ground storage of chemicals and fuels; and (3) the manager of the golf course shall file an annual report with any water company owned by the municipality, any water company drawing water from the watershed, the Department of Energy and Environmental Protection and the municipality describing the best management practices used in the operation of the golf course, including, but not limited to, a description of the kind and amount of pesticides and herbicides used on the golf course during the year and such other information as may be requested by any such water company or the Department of Energy and Environmental Protection. Such report shall be made available to the public.

(June Sp. Sess. P.A. 01-4, S. 13, 58; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 01-4 effective July 1, 2001; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-38 - Carcass of animal in water supply.

Section 25-38 is repealed, effective October 1, 2012.

(1949 Rev., S. 4021; P.A. 12-80, S. 193.)



Section 25-39 - Pollution of drinking water.

Any person who puts anything into a well, spring, fountain, cistern or other place from which water is procured for drinking or other purposes, with the intent to injure the quality of such water, shall be fined not more than five hundred dollars or imprisoned not more than six months.

(1949 Rev., S. 4022.)



Section 25-39a - Monitoring of public water supplies for organic chemicals. Listing of harmful carcinogens. Reports re.

Section 25-39a is repealed, effective October 1, 2008.

(P.A. 77-527, S. 1, 3; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 88-172, S. 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 08-184, S. 63.)



Section 25-39b - Installation of vinyl-lined pipe restricted. Report by commissioner.

Section 25-39b is repealed, effective October 1, 2002.

(P.A. 80-359, S. 3, 4; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 90.)



Section 25-39c - Installation of asbestos cement pipe restricted. Determination by commissioner re health hazard.

On and after October 1, 1980, no person, firm, corporation or municipality may install any asbestos cement pipe in any water supply system until the Commissioner of Public Health determines that the use of such pipe in water supply systems does not create a public health hazard.

(P.A. 80-398, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-39d - List of hazardous substances to be submitted to health director.

Any industrial or manufacturing firm or corporation, except a retail pharmacy, which mixes or produces for commercial sale, any elements or compounds listed in 40 CFR 116 and designated as hazardous substances in accordance with section 311 of the federal Water Pollution Control Act (33 USC 1251 et seq.) shall submit to the health director appointed pursuant to chapter 368e, of the town, city or borough in which such elements or compounds are mixed or produced, upon the request of such health director, a list of all such elements or compounds mixed or produced during the previous year. Such list shall be submitted within thirty days of the date of such request. Such list shall be open for public inspection at the office of the health director. Nothing in this section shall be construed to require disclosure of trade secrets as defined in subsection (b) of section 1-210.

(P.A. 80-464, S. 1, 2; P.A. 81-472, S. 56, 159.)

History: P.A. 81-472 made technical changes.



Section 25-39e - Restriction on use of lead solder in potable water systems. Sale of lead solder.

(a) No solder containing more than 0.2 per cent lead shall be used in making joints and fittings in any public or private potable water supply system or any water user’s pipelines.

(b) On and after December 31, 1986, no solder containing more than 0.2 per cent lead shall be sold in Connecticut unless it contains a warning label which states in capital letters:

“CONTAINS LEAD. CONNECTICUT LAW PROHIBITS THE USE OF THIS SOLDER IN MAKING JOINTS AND FITTINGS IN ANY PUBLIC OR PRIVATE POTABLE WATER SUPPLY SYSTEM OR ANY WATER USER’S PIPELINES.”

(P.A. 86-192.)



Section 25-40 - Analysis of water. Schedule of fees, when applicable.

Town, city and borough directors of health shall, when in their judgment health may be menaced or impaired through a water supply, send, subject to the approval of the Department of Public Health, samples of such water to said department for examination and analysis. Said department shall perform such examination and analysis without charge unless such town, city or borough is to be reimbursed for the expense of any such examination and analysis, and in such event a fee shall be charged in accordance with a schedule of fees to be established by the Commissioner of Public Health, based upon nationally recognized standards and performance measures for such examination and analysis. Any person, firm or corporation which operates or maintains a laboratory in which any determination, examination or analysis is made of any sample of water or sewage as a basis for advice as to the sanitary quality of such water or sewage or as to any possible danger to health involved, unless such laboratory has been approved specifically for that purpose by the Department of Public Health, after meeting the requirements established by said department, shall be fined not more than one hundred dollars.

(1949 Rev., S. 4023; P.A. 76-396, S. 2, 3; P.A. 77-614, S. 19, 323, 610; P.A. 88-1, S. 7, 13; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-252, S. 16.)

History: P.A. 76-396 replaced provision which had required that expenses of examinations and analyses be paid from funds appropriated to department of health with new provision allowing charge for examinations and analyses in certain circumstances; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management and, effective January 1, 1979, replaced department and commissioner of health with department and commissioner of health services; P.A. 88-1 eliminated involvement of secretary of the office of policy and management in establishment of fee schedule for examination and analysis of water samples; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-252 changed basis of fee schedule from direct relation to operating costs to nationally recognized standards and performance measures.



Section 25-40a - Notification of violation of national primary drinking water standards.

Not later than five business days after receiving notice that a public water system is in violation of the federal Environmental Protection Agency national primary drinking water standards, the Commissioner of Public Health shall give written or electronic notification of such violation to the chief elected official of the municipality where such public water system is located and of any municipality that is served by such public water system.

(P.A. 09-30, S. 1.)

History: P.A. 09-30 effective May 20, 2009.



Section 25-41 - Cemetery not to be within one-half mile of reservoir.

No cemetery or place of sepulture shall be located or established within one-half mile of any reservoir from which the inhabitants of a town, city or borough are supplied with water, nor shall such reservoir be located or established within one-half mile of a cemetery or place of sepulture unless the superior court for the judicial district wherein such cemetery or place of sepulture or reservoir is located, upon application and notice, finds that such cemetery or place of sepulture or such reservoir so proposed to be located is of public convenience and necessity and will not be detrimental to the public health.

(1949 Rev., S. 4025; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”.



Section 25-42 - Power to take lands and streams.

Any town, city, borough or corporation authorized by law to supply the inhabitants of any town, city or borough with pure water for public or domestic use may take and use such lands, springs, streams or ponds, or such rights or interests therein, as the Superior Court, or any judge thereof in vacation, on application, deems necessary for the purposes of such supply. The court shall approve or disapprove such taking and use after review of the applicant’s analysis of future water supply demands and a determination that alternative means of supplying pure water, including, but not limited to, interconnections to other existing supply systems or a program of demand management, are not reasonably available or feasible to meet such demands provided, if any land proposed for taking is currently being used for agriculture, the court shall consider whether the taking and loss of such agricultural land is offset by the public’s need for an adequate supply of pure water. For the purpose of preserving the purity of such water and preventing any contamination thereof, such town, city, borough or corporation may take such lands or rights as the Superior Court, or any judge thereof in vacation, on application, deems necessary therefor. In any case in which the law requires compensation to be made to any person whose rights, interests or property may be injuriously affected by such orders, said court or such judge shall appoint a committee of three disinterested property owners of the judicial district, who shall determine and award the amount to be paid by such authorities before such order is carried into effect.

(1949 Rev., S. 4028; P.A. 78-280, S. 2, 127; P.A. 97-117.)

History: P.A. 78-280 replaced “county” with “judicial district”; P.A. 97-117 added procedures and determinations necessary for condemnation proceedings under this section.

Section is an enabling act whose provisions are neither mandatory nor exclusive. 5 CS 251. Injunction granted against water company though it did not file an application under section. 6 CS 388.



Section 25-43 - Bathing in and pollution of reservoirs. Aircraft on reservoirs. Penalties.

(a) Any person who bathes or swims in any reservoir from which the inhabitants of any town, city or borough are supplied with water, or in any lake, pond or stream tributary to any distribution reservoir, or in any part of any lake, pond or stream tributary to any storage reservoir, which part is distant less than two miles measured along the flow of water from any part of such storage reservoir, and any person who causes or allows any pollutant or harmful substance to enter any such public water supply reservoir, whether distribution or storage, or any of its tributaries, or commits any nuisance in any public water supply reservoir or its watershed, shall be fined not more than five hundred dollars. For the purposes of this section, “storage reservoir” means an artificial impoundment of substantial amounts of water, used or designed for the storage of a public water supply and the release thereof to a distribution reservoir, and “distribution reservoir” means a reservoir from which water is directly released into pipes or pipelines leading to treatment or purification facilities or connected directly with distribution mains of a public water system. Notwithstanding the provisions of this subsection, a person shall be permitted to swim in any body of water where flood-skimming is used to transfer excess water from the body of water to a distribution reservoir during periods when flood-skimming is not occurring, provided swimming has been permitted in such body of water for a period of not less than fifty years.

(b) No person, after having received notice or after notice has been posted that any reservoir, lake or pond, or any stream tributary thereto, is used for supplying the inhabitants of a town, city or borough with water, shall wash any animal or clothing or other article or allow any animal to enter therein. No person shall cause or allow any pollutant or harmful substance to enter such reservoir, lake, pond or stream, nor shall any person, after receipt of written notice from the municipality, water company, as defined in section 25-32a, or the local director of health having jurisdiction, or their agents, that the same is detrimental to such water supply, permit any such substance to be placed upon land owned, occupied or controlled by such person, so that the same may be carried by rains or freshets or otherwise flow into the water of such reservoir, lake, pond or stream, or allow to be drained any sewage from such land into such water. Any person who violates any provision of this subsection shall be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

(c) No person shall cause or permit an aircraft, as defined in subdivision (5) of section 15-34, to land upon, take off from or be operated, kept, parked, garaged, stored or otherwise maintained on any distribution or storage reservoir or on any watercourse tributary to any such reservoir. Any person who violates a provision of this subsection shall be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

(d) Any water company, as defined in section 25-32a, aggrieved by a violation of this section may institute a civil action in the superior court for the judicial district where such reservoir or watercourse tributary is located, either entirely or in part, to recover all damages, expenses and costs incurred by the water company in responding to the violation and the remediation and abatement of any contamination resulting from the violation.

(1949 Rev., S. 4029; 1959, P.A. 632, S. 1; P.A. 90-292, S. 4; June Sp. Sess. P.A. 99-2, S. 64; P.A. 08-137, S. 6; P.A. 12-80, S. 18; P.A. 13-247, S. 384.)

History: 1959 act imposed penalty for swimming as well as bathing, and added provisions re distribution reservoirs in Subsec. (a); P.A. 90-292 added Subsec. (c) re use of aircraft on reservoirs; June Sp. Sess. P.A. 99-2 replaced reference to filthy or impure substances with pollutant or harmful substance, changed the penalty from a fine of not more than $100 and not more than six months’ imprisonment to a fine of not less than $100 and not more than 30 days’ imprisonment, divided definition of storage reservoir into definitions of “storage reservoir” and “distribution reservoir”, amended Subsec. (b) by adding “after having received notice or”, adding “or allow any animal to enter”, replacing reference to filthy or impure substances with pollutant or harmful substance, adding reference to municipalities and water companies, replacing director with “local” director and allowing notice from agents; P.A. 08-137 amended Subsecs. (a) and (b) by substituting not “more than five” for not “less than one” hundred dollars re fines for violations and amended Subsec. (c) by adding fine of not more than $500 or imprisonment of not more than 30 days, or both, for a violation and by specifying that aggrieved water company may institute a civil action to recover all damages incurred resulting from violation; P.A. 12-80 amended Subsec. (a) to delete provision authorizing penalty of imprisonment of not more than 30 days and designated existing provision re institution of civil action by water company as Subsec. (d); P.A. 13-247 amended Subsec. (a) by adding provision authorizing swimming in any body of water where flood-skimming is used to transfer excess water to a distribution reservoir, provided swimming has been permitted in such body of water for not less than 50 years.



Section 25-43a - Penalties applicable to one not owner, lessee or guest.

The penalties of subsection (a) of section 25-43 shall also apply to any person who bathes or swims in any lake, pond or stream tributary to any public water supply reservoir who is not the owner or lessee of real property adjoining such tributary or the guest or invitee of such owner or lessee on a nonprofit basis.

(1959, P.A. 632, S. 2.)



Section 25-43b - Power of Department of Public Health not affected.

Nothing in subsection (a) of section 25-43 or in section 25-43a shall be construed as limiting the powers of the Department of Public Health under this chapter.

(1959, P.A. 632, S. 3; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-43c - Permitted recreation in watersheds and reservoirs.

(a) Sport fishing from designated locations on shoreline or from boats propelled by oars or by electric motors with sealed storage batteries on public water supply storage and distribution reservoirs, as defined in subsection (a) of section 25-43, or aquifer protection areas as mapped pursuant to section 22a-354c, and additional recreational activities subject to the provisions of subsection (b) of this section, within designated areas of the watersheds of such reservoirs or aquifer protection areas may be permitted by a water company, as defined in section 25-32a, in accordance with rules made by such water company after consultation with the Commissioner of Public Health and the Department of Energy and Environmental Protection.

(b) The Commissioner of Public Health, upon application by a water company, may issue to such company a permit authorizing recreational activities on storage and distribution reservoirs or aquifer protection areas. Any person who engages in any recreational activity which involves the use of a boat on reservoirs which are wholly owned by a water company shall use boats owned by said water company. If, in the opinion of the commissioner, the proposed recreational activities may have a significant adverse impact upon the applicant’s water supply, said commissioner may, within thirty days of receipt of a complete permit application, refer such application for detailed review to a consultant, chosen by the commissioner, with skills in the fields of water supply, hydrology, aquatic biology, forestry, geology, planning or other related fields, whose fee shall be paid by the applicant. The commissioner shall notify the applicant of such referral. The permit shall be issued subject to any terms or conditions the commissioner deems necessary to maintain the purity of the water in such storage and distribution reservoirs or aquifer protection areas. The commissioner may approve the use of electric motors with sealed storage batteries in a storage or distribution reservoir with an existing approved fishing program, provided such reservoir has conventional filtration treatment and is adequately supervised at all times when electric motors are in use, subject to monitoring, inspection and reporting by the water company satisfactory to the commissioner. The commissioner may adopt regulations in accordance with the provisions of chapter 54 establishing criteria for such recreational activities on storage and distribution reservoirs or aquifer protection areas and for monitoring the water quality thereof. The Commissioner of Public Health shall prohibit fishing and recreational activities in those cases where treatment facilities are deemed inadequate by the commissioner to properly safeguard the health of persons drinking the water.

(c) Water companies are empowered, after consultation with the Department of Energy and Environmental Protection, to issue permits and to charge fees for the issuance of such permits in order to reimburse such companies for the cost to them of such fishing and other recreational activities in public water supply storage and distribution reservoirs and on the watersheds of such public water supply storage and distribution reservoirs or within aquifer protection areas.

(d) All public water supply reservoirs constructed on or after January 1, 1975, except for such reservoirs as may be under construction before January 1, 1975, shall have such water treatment or purification facilities as the Commissioner of Public Health determines are necessary to assure the purity of the water supplies from sources in such reservoirs in which sport fishing is permitted or in watersheds of such reservoirs in which such recreational activities are permitted as provided in this section, provided nothing in this section shall be deemed to permit any recreational use of an existing reservoir or of the watershed land of such reservoir which use would require the installation of new water treatment or purification facilities.

(e) No water company shall be liable in damages except with respect to wilful or wanton conduct for injury or property damage to any person who enters upon its lands or waters under the provisions of this section.

(P.A. 73-522, S. 1–4; P.A. 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 84-28; 84-546, S. 140, 173; P.A. 90-292, S. 3; P.A. 91-287, S. 1, 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 99-2, S. 66; P.A. 11-80, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 84-28 applied provisions of section to distribution reservoirs as well as storage reservoirs, added provisions re permits for recreational activities on reservoirs and created Subsecs. (a), (b) and (c) from previous Subsecs. (a) and (b); P.A. 84-546 made technical changes, relettering former Subsecs. (c) and (d) as (d) and (e) in keeping with P.A. 84-28; P.A. 90-292 amended Subsec. (b) to allow the commissioner to refer an application to a consultant within 30 days of receipt, require the applicant to pay the fee and to require notification to the applicant of such referral; P.A. 91-287 amended Subsec. (a) to include boats powered by electric motors with sealed storage batteries and amended Subsec. (b) to include certain restrictions on the use of boats with electric motors; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 99-2 added references to aquifer protection areas; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsecs. (a) and (c), effective July 1, 2011.



Section 25-43d - Taking water from or tampering with hydrant or reservoir. Penalty.

No person shall open, operate, take water from or tamper with any hydrant or otherwise take water from or tamper with any public water supply reservoir without: (1) The legal authority to take such action, or (2) the consent of the water utility, municipality or other entity that owns or controls such hydrant or public water supply reservoir. Any person who violates the provisions of this section shall be fined five hundred dollars for the first offense and one thousand dollars for any subsequent offense.

(P.A. 13-262, S. 1.)



Section 25-44 - Appointment of special police.

The Governor, upon the application of any town, city or borough or of any subdivision thereof, or of any company, owning or controlling any system of waterworks or water supply, may commission, during his pleasure, one or more persons, who, having been sworn, may act as policemen for the purpose of preventing and abating nuisances and protecting such water supply from contamination. Such policemen shall arrest, without previous complaint and warrant, any person for an offense under the provisions of any law for the protection of water supplies, when the offender is taken or apprehended in the act or on speedy information of others; and all persons so arrested shall be immediately presented before competent authority. Each such policeman shall, when on duty, wear in plain view a shield bearing the words “Special Police” and the name of the town, city, borough or company for which he is commissioned.

(1949 Rev., S. 4030.)

See Sec. 29-19 re special policemen for utility and transportation companies.



Section 25-45 - Local ordinances concerning reservoirs.

The legislative body of any city or borough may make, alter and repeal ordinances to regulate or prevent fishing, trespassing or any nuisance in or upon any property of such city or borough or of any subdivision thereof. Such ordinances may provide for the imposition of a fine of not more than two hundred fifty dollars for any violation thereof. The common council of any city or the warden and burgesses of any borough may appoint special constables to protect reservoir property and to execute any such ordinance and any provision of the statutes relating to protection of water supply, and for that purpose such constables shall have all the powers of constables of towns.

(1949 Rev., S. 4031; P.A. 12-80, S. 19.)

History: P.A. 12-80 replaced penalty of a fine not exceeding $50 or imprisonment for not more than 6 months or both with a fine of not more than $250.



Section 25-46 - Interstate waters used for drinking water supply.

For the purpose of protecting the purity of interstate waters used or intended for use by any municipality, public institution or water company of this or of any adjoining state or states as sources of drinking water supply, and with a view to reciprocal action by adjoining states for the benefit of this state, the Department of Public Health is authorized, at the request of the Department of Public Health, or the official body having similar powers and duties, of an adjoining state, to provide in the Public Health Code regulations for the protection of the purity of the waters of any lakes, ponds, streams and reservoirs, within any specified drainage area in this state, tributary to any such drinking water supply of an adjoining state.

(1949 Rev., S. 4032; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 25-47 to 25-50 - Ice: Pollution of source, notices, exception; control of sources of supply, notices. Ice from outside this state; examination. Penalties.

Sections 25-47 to 25-50, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 4011–4014; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 25-51 - Injunction against injury to water supply or source.

Whenever any land or building is used, occupied or allowed to remain in a condition such that it is or could be a source of pollution to any public water supply reservoir or associated watershed, including, but not limited to, any watercourse, wetland or drainage system from which water flows to a public water supply reservoir or any public water supply well or associated aquifer protection area, as defined in section 22a-354h, the municipality or water company, as defined in section 25-32a, having charge of such reservoir or well, or the local director of health or the local director’s agents, may apply for relief to the superior court for the judicial district wherein such reservoir, watershed, well or aquifer protection area is located, and said court may make any order in the premises, temporary or permanent, which, in its judgment, may be necessary to preserve the purity of such water. The municipality or water company, by its officers or agents duly appointed, or the local director of health, or the local director’s agents may, at all reasonable times, enter upon and inspect any premises within the watershed tributary to, or aquifer protection area of, such water supply and, if any nuisance likely to pollute such water is found therein, the local director of health or the local director’s agent may abate such nuisance after reasonable notice to the owners or occupants of such premises and their refusal or neglect to abate the same, and the municipality or water company shall be liable for all unnecessary or unreasonable damage done to such premises.

(1949 Rev., S. 4026; P.A. 78-280, S. 1, 127; June Sp. Sess. P.A. 99-2, S. 65.)

History: P.A. 78-280 replaced “county” with “judicial district”; June Sp. Sess. P.A. 99-2 substantially rewrote the section, deleting references to ice, adding references to aquifer protection areas, local directors or their agents and made technical changes.



Section 25-52 - Cemeteries not to be near ice ponds.

Section 25-52 is repealed, effective October 1, 2002.

(1949 Rev., S. 4711; 1961, P.A. 517, S. 24; P.A. 78-280, S. 2, 127; S.A. 02-12, S. 1.)



Section 25-53 - Abatement of nuisance.

Whenever any order is made by the Superior Court for the abatement of any nuisance to such water or ice, and said court finds that compliance with such order will damage any person or corporation or deprive him or it of any substantial right, said court may assess just damages in favor of such person or corporation, to be paid by such municipality, person or corporation as the court decrees.

(1949 Rev., S. 4027.)



Section 25-54 - Sale of ice regulated.

Section 25-54 is repealed, effective October 1, 2002.

(1949 Rev., S. 4024; P.A. 02-89, S. 90.)






Chapter 474a - Water Pollution Control (See Chapter 446k)

Section 25-54w - State advance in anticipation of federal funds for engineering report.

Section 25-54w is repealed.

(1967, P.A. 57, S. 22; 1971, P.A. 872, S. 157.)



Section 25-54qq - Penalty.

Section 25-54qq is repealed.

(1971, P.A. 248, S. 4; P.A. 73-665, S. 16, 17; P.A. 74-311, S. 5, 6.)






Chapter 475 - Interstate Sanitation Commission (See Chapter 446f)



Chapter 476 - New England Interstate Water Pollution Control Commission (See Chapter 446g)



Chapter 476a - Flood Management

Section 25-68b - Definitions.

As used in sections 25-68b to 25-68h, inclusive:

(1) “Activity” means any proposed state action in a floodplain or any proposed state action that impacts natural or man-made storm drainage facilities that are located on property that the commissioner determines to be controlled by the state;

(2) “Base flood” means that flood which has a one per cent chance of being equaled or exceeded in any year, as defined in regulations of the National Flood Insurance Program (44 CFR 59 et seq.), or that flood designated by the commissioner pursuant to section 25-68c. Any flood so designated by the commissioner shall have at least a one per cent chance of being equaled or exceeded in any year. Such flood may be designated as the A or V zones on maps published by the National Flood Insurance Program. The “base flood for a critical activity” means the flood that has at least a .2 per cent chance of being equaled or exceeded in any year. Such flood may be designated as the B zone on maps published for the National Flood Insurance Program;

(3) “Commissioner” means the Commissioner of Energy and Environmental Protection;

(4) “Critical activity” means any activity, including, but not limited to, the treatment, storage and disposal of hazardous waste and the siting of hospitals, housing for the elderly, schools or residences, in the .2 per cent floodplain in which the commissioner determines that a slight chance of flooding is too great;

(5) “Floodplain” means that area located within the real or theoretical limits of the base flood or base flood for a critical activity;

(6) “Flood-proofing” means any combination of structural or nonstructural additions, changes or adjustments which reduce or eliminate flood damage to real estate or improved real property, to water and sanitary facilities, and to structures and their contents;

(7) “Freeboard” means a safety factor, expressed in feet above a calculated flood level, that compensates for unknown factors contributing to flood heights greater than the calculated height, including, but not limited to, ice jams, debris accumulations, wave actions, obstructions of bridge openings and floodways, the effects of urbanization on the hydrology of a watershed, loss of flood storage due to development and sedimentation of a watercourse bed;

(8) “Proposed state action” means individual activities or a sequence of planned activities proposed to be undertaken by a state department, institution or agency, any state or federal grant or loan proposed to be used to fund a project that affects land use, or proposed transfer of real property belonging to the state.

(P.A. 84-536, S. 1; P.A. 05-174, S. 1; P.A. 11-80, S. 1.)

History: P.A. 05-174 redefined “activity” in Subdiv. (1) and added Subdiv. (8) re definition of “proposed state action”; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subdiv. (3), effective July 1, 2011.



Section 25-68c - Powers and duties of commissioner.

The commissioner shall have the following powers and duties under sections 25-68b to 25-68h, inclusive:

(1) To coordinate, monitor and analyze the floodplain management activities of state and local agencies;

(2) To coordinate flood control projects within the state and be the sole initiator of a flood control project with a federal agency;

(3) To act as the primary contact for federal funds for floodplain management activities sponsored by the state;

(4) To regulate actions by state agencies affecting floodplains except conversion by The University of Connecticut of commercial or office structures to an educational structure;

(5) To regulate proposed state actions that impact natural or man-made storm drainage facilities located on property that the commissioner determines to be controlled by the state, including, but not limited to, programs that regulate flood flows within a floodplain and site development that increases peak runoff rates;

(6) To designate a repository for all flood data within the state;

(7) To assist municipalities and state agencies in the development of comprehensive floodplain management programs;

(8) To determine the number and location of state-owned structures and uses by the state in the floodplain and to identify measures to make such structures and uses less susceptible to flooding including flood-proofing or relocation;

(9) To mark or post the floodplains within lands owned, leased or regulated by state agencies in order to delineate past and probable flood heights and to enhance public awareness of flood hazards;

(10) To designate the base flood or base flood for a critical activity where no such base flood is designated by the National Flood Insurance Program. The commissioner may add a freeboard factor to any such designation;

(11) To require that any flood control project be designed to provide protection equal to or greater than the base flood.

(P.A. 84-536, S. 2; P.A. 95-230, S. 44, 45; P.A. 05-174, S. 2.)

History: P.A. 95-230 amended Subdiv. (4) to add exception for The University of Connecticut, effective June 7, 1995; P.A. 05-174 added new Subdiv. (5) re commissioner’s power to regulate proposed state actions that impact natural or man-made storm drainage facilities located on state property and redesignated existing Subdivs. (5) to (10) as Subdivs. (6) to (11).



Section 25-68d - Certification of activity or critical activity within or affecting the floodplain. Application for exemption. Exemptions.

(a) No state agency shall undertake an activity or a critical activity within or affecting the floodplain without first obtaining an approval or approval with conditions from the commissioner of a certification submitted in accordance with subsection (b) of this section or exemption by the commissioner from such approval or approval with conditions in accordance with subsection (d) of this section.

(b) Any state agency proposing an activity or critical activity within or affecting the floodplain shall submit to the commissioner information certifying that:

(1) The proposal will not obstruct flood flows or result in an adverse increase in flood elevations, significantly affect the storage or flood control value of the floodplains, cause an adverse increase in flood velocities, or an adverse flooding impact upon upstream, downstream or abutting properties, or pose a hazard to human life, health or property in the event of a base flood or base flood for a critical activity;

(2) The proposal complies with the provisions of the National Flood Insurance Program, 44 CFR 59 et seq., and any floodplain zoning requirements adopted by a municipality in the area of the proposal and the requirements for stream channel encroachment lines adopted pursuant to the provisions of section 22a-342;

(3) The agency has acquired, through public or private purchase or conveyance, easements and property in floodplains when the base flood or base flood for a critical activity is elevated above the increment authorized by the National Flood Insurance Program or the flood storage loss would cause adverse increases in such base flood flows;

(4) The proposal promotes long-term nonintensive floodplain uses and has utilities located to discourage floodplain development;

(5) The agency has considered and will use to the extent feasible flood-proofing techniques to protect new and existing structures and utility lines, will construct dikes, dams, channel alterations, seawalls, breakwaters or other structures only where there are no practical alternatives and will implement stormwater management practices in accordance with regulations adopted pursuant to section 25-68h; and

(6) The agency has flood forecasting and warning capabilities consistent with the system maintained by the National Weather Service and has a flood preparedness plan.

(c) The commissioner shall make a decision either approving, approving with conditions or rejecting a certification not later than ninety days after receipt of such certification, except that in the case of an exemption any decision shall be made ninety days after the close of the hearing. If a certification is rejected, the agency shall be entitled to a hearing in accordance with the provisions of sections 4-176e, 4-177, 4-177c and 4-180.

(d) Any state agency proposing an activity or critical activity within or affecting the floodplain may apply to the commissioner for exemption from the provisions of subsection (b) of this section. Such application shall include a statement of the reasons why such agency is unable to comply with said subsection and any other information the commissioner deems necessary. The commissioner, at least thirty days before approving, approving with conditions or denying any such application, shall publish once in a newspaper having a substantial circulation in the affected area notice of: (1) The name of the applicant; (2) the location and nature of the requested exemption; (3) the tentative decision on the application; and (4) additional information the commissioner deems necessary to support the decision to approve, approve with conditions or deny the application. There shall be a comment period following the public notice during which period interested persons and municipalities may submit written comments. After the comment period, the commissioner shall make a final determination to either approve the application, approve the application with conditions or deny the application. The commissioner may hold a public hearing prior to approving, approving with conditions or denying any application if in the discretion of the commissioner the public interest will be best served thereby, and the commissioner shall hold a public hearing upon receipt of a petition signed by at least twenty-five persons. Notice of such hearing shall be published at least thirty days before the hearing in a newspaper having a substantial circulation in the area affected. The commissioner may approve or approve with conditions such exemption if the commissioner determines that (A) the agency has shown that the activity or critical activity is in the public interest, will not injure persons or damage property in the area of such activity or critical activity, complies with the provisions of the National Flood Insurance Program, and, in the case of a loan or grant, the recipient of the loan or grant has been informed that increased flood insurance premiums may result from the activity or critical activity. An activity shall be considered to be in the public interest if it is a development subject to environmental remediation regulations adopted pursuant to section 22a-133k and is in or adjacent to an area identified as a regional center, neighborhood conservation area, growth area or rural community center in the State Plan of Conservation and Development pursuant to chapter 297, or (B) in the case of a flood control project, such project meets the criteria of subparagraph (A) of this subdivision and is more cost-effective to the state and municipalities than a project constructed to or above the base flood or base flood for a critical activity. Following approval for exemption for a flood control project, the commissioner shall provide notice of the hazards of a flood greater than the capacity of the project design to each member of the legislature whose district will be affected by the project and to the following agencies and officials in the area to be protected by the project: The planning and zoning commission, the inland wetlands agency, the director of civil defense, the conservation commission, the fire department, the police department, the chief elected official and each member of the legislative body, and the regional planning agency*. Notice shall be given to the general public by publication in a newspaper of general circulation in each municipality in the area in which the project is to be located.

(e) The use of a mill that is located on a brownfield, as defined in section 32-760, shall be exempt from the certification requirements of subdivision (4) of subsection (b) of this section, provided the agency demonstrates: (1) The activity is subject to the environmental remediation requirements of the regulations adopted pursuant to section 22a-133k, (2) the activity is limited to the areas of the property where historical mill uses occurred, (3) any critical activity is above the five-hundred-year flood elevation, and (4) the activity complies with the provisions of the National Flood Insurance Program.

(f) The failure of any agency to comply with the provisions of this section or any regulations adopted pursuant to section 25-68c shall be grounds for revocation of the approval of the certification.

(g) The provisions of this section shall not apply to any proposal by the Department of Transportation, the Department of Housing or the Department of Economic and Community Development for a project within a drainage basin of less than one square mile.

(h) The provisions of subsections (a) to (d), inclusive, and (f) and (g) of this section shall not apply to the following critical activities above the one-hundred-year flood elevation that involve state funded housing reconstruction, rehabilitation or renovation, provided the state agency that provides funding for such activity certifies that it complies with the provisions of the National Flood Insurance Program and the requirements of this subsection: (1) Projects involving the renovation or rehabilitation of existing housing on the Department of Housing’s most recent affordable housing appeals list; (2) construction of minor structures to an existing building for the purpose of providing handicapped accessibility pursuant to the State Building Code; (3) construction of open decks attached to residential structures, properly anchored in accordance with the State Building Code; (4) the demolition and reconstruction of existing housing for persons and families of low and moderate income, provided there is no increase in the number of dwelling units and (A) such reconstruction is limited to the footprint of the existing foundation of the building or buildings used for such purpose, or which could be used for such purpose subsequent to reconstruction, or (B) such reconstruction is on a parcel of land where the elevation of such land is above the one-hundred-year flood elevation, provided there is no placement of fill within an adopted Federal Emergency Management Agency flood zone.

*Note: On and after January 1, 2015, the term “regional council of governments” shall be substituted for the term “regional planning agency”.

(P.A. 84-536, S. 3; P.A. 88-317, S. 87, 107; P.A. 05-174, S. 3; 05-288, S. 112, 113; P.A. 07-233, S. 9; P.A. 09-141, S. 1; 09-235, S. 1; P.A. 10-139, S. 1; P.A. 13-234, S. 44; 13-247, S. 312; 13-308, S. 21.)

History: P.A. 88-317 added references in Subsec. (c) to Secs. 4-176e, 4-177c and 4-180, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 05-174 added provisions re approval with conditions and made technical changes in Subsecs. (a), (c) and (d) and replaced former provision re notice and hearing with new provisions re procedural requirements for state agency exemption in Subsec. (d); P.A. 05-288 made technical changes in Subsecs. (a) and (d), effective July 13, 2005; P.A. 07-233 amended Subsec. (d)(4)(A) to specify types of activities considered to be in the public interest, effective July 1, 2007; P.A. 09-141, effective June 25, 2009, and P.A. 09-235, effective July 9, 2009, both added exemption from certification requirements for use of mill located on a brownfield, codified as new Subsec. (e), and redesignated existing Subsecs. (e) and (f) as Subsecs. (f) and (g); P.A. 10-139 made technical changes in Subsecs. (b)(2) and (e)(3), added Department of Economic and Community Development exemption in Subsec. (g) and added Subsec. (h) re exemptions for critical activities above the one-hundred-year flood elevation that involve state funded housing reconstruction, rehabilitation or renovation, effective July 1, 2010; P.A. 13-234 amended Subsec. (g) by adding “, the Department of Housing” and amended Subsec. (h) by substituting “Department of Housing’s” for “Department of Economic and Community Development’s”, effective July 1, 2013; pursuant to P.A. 13-247, “regional planning agency” was changed editorially by the Revisors to “regional council of governments” in Subsec. (d), effective January 1, 2015; P.A. 13-308 amended Subsec. (e) by replacing reference to Sec. 32-9kk with reference to Sec. 32-760, effective July 1, 2013.



Section 25-68e - Suspension.

The provisions of sections 25-68b to 25-68h, inclusive, and any regulations adopted thereunder may be suspended by the commissioner during any disaster emergency proclaimed by the Governor pursuant to section 28-9a or during an emergency declaration or major disaster declaration declared by the President of the United States under Public Law 93-288.

(P.A. 84-536, S. 4.)



Section 25-68f - Floodplain designation.

Where more than one flood zone has been designated for an area, the most stringent designation shall be used in fulfilling the provisions of sections 25-68b to 25-68h, inclusive.

(P.A. 84-536, S. 5.)



Section 25-68g - Immunity.

The state, any municipality or any officer or employee thereof shall not be liable for any damage resulting from reliance on any decision made pursuant to section 25-68d.

(P.A. 84-536, S. 6.)



Section 25-68h - Regulations.

The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of sections 25-68b to 25-68h, inclusive. Such regulations shall include, but not be limited to, (1) standards for stormwater management and flood flows and (2) procedures for certification or exemption of a proposal in accordance with section 25-68d.

(P.A. 84-536, S. 7.)



Section 25-68i - Guidelines for municipal ordinances re floodplains.

The Commissioner of Energy and Environmental Protection shall develop guidelines to be used by municipalities in revising ordinances restricting flood storage and conveyance of water for floodplains, as defined in section 8-2l, that are not tidally influenced. Such guidelines shall include, but not be limited to, a model ordinance that may be used by municipalities to comply with the provisions of section 8-2l. The commissioner shall make the guidelines available to the public.

(P.A. 04-144, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-68j - *(See end of section for amended version of subdivision (1) and effective date.) Hazard mitigation and floodplain management grant program: Definitions.

As used in sections 25-68k to 25-68n, inclusive:

*(1) “Eligible applicant” means any municipality, regional planning agency organized under the provisions of chapter 127, any regional council of elected officials organized under the provisions of chapter 50, or any regional council of government organized under the provisions of sections 4-124i to 4-124p, inclusive;

(2) “Hazard mitigation” means activities that include, but are not limited to, actions taken to reduce or eliminate long-term risk to human life, infrastructure and property resulting from natural hazards including, but not limited to, flooding, high winds and wildfires; and

(3) “Floodplain management” means activities that include, but are not limited to, actions taken to retain the existing capacity of designated floodplain areas to store and convey flood waters.

(P.A. 04-144, S. 8.)

*Note: On and after January 1, 2015, subdivision (1) of this section, as amended by section 302 of public act 13-247, is to read as follows:

“(1) “Eligible applicant” means any municipality or any regional council of governments organized under the provisions of sections 4-124i to 4-124p, inclusive.”

(P.A. 04-144, S. 8; P.A. 13-247, S. 302.)

History: P.A. 04-144 effective July 1, 2004; P.A. 13-247 amended Subdiv. (1) to redefine “eligible applicant” by deleting references to regional planning agency and regional council of elected officials and changing “government” to “governments”, effective January 1, 2015.



Section 25-68k - Hazard mitigation and floodplain management grant program: Administration by Commissioner of Energy and Environmental Protection.

(a) The Commissioner of Energy and Environmental Protection shall establish and administer a hazard mitigation and floodplain management grant program to reimburse eligible applicants for costs incurred in the reduction or elimination of long-term risks to human life, infrastructure and property from natural hazards, including, but not limited to, flooding, high winds and wildfires, and in the retention of present capacity of designated floodplain areas to store and convey flood waters. Each grant shall be in an amount equal to ninety per cent of the costs to be incurred for such activities. Application for a grant shall be made in writing to the commissioner in such form as the commissioner may prescribe and shall include a description of the purpose, objectives and budget of the activities to be funded by the grant. If the applicant is a municipality, the chief executive officer of the municipality applying for the grant may designate the town planner, the director of public works, the police chief, the fire chief or the emergency management director of such municipality as the agent to make the application.

(b) The Commissioner of Energy and Environmental Protection shall establish, by regulations adopted in accordance with chapter 54, relative priorities for the approval of grants under this section. Such priorities may take into account the differing needs of eligible applicants, the need for consistency and equity in the distribution of grant awards and the extent to which particular projects may advance the purposes of this section. The commissioner shall accord highest priority to projects which involve (1) the preparation or revision of hazard mitigation plans by municipalities, or (2) participation in the community rating system of the National Flood Insurance Program. The commissioner shall accord secondary priority to projects which involve (A) the execution of hazard mitigation projects by municipalities in accordance with approved hazard mitigation plans; or (B) administering and providing financial assistance for the hazard mitigation and floodplain management grant program established under this section. The commissioner may establish further criteria for the approval of grants under this section. Not later than February 1, 2005, the commissioner shall develop and disseminate a pamphlet that describes the evaluation process for grant applications under this section. In awarding grants under this section, the commissioner shall consult with any person the commissioner deems necessary.

(c) The commissioner shall authorize grant awards under this section on or before July thirty-first and December thirty-first of each fiscal year in which payment of a grant is to be made.

(d) The commissioner shall allocate not less than sixty per cent of the moneys in the hazard mitigation and floodplain management account in any fiscal year for grants under this section.

(P.A. 04-144, S. 9; P.A. 11-80, S. 1.)

History: P.A. 04-144 effective July 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-68l - Awarding of grants.

(a) On and after July 1, 2005, within available appropriations, the Commissioner of Energy and Environmental Protection shall make grants to municipalities under section 25-68k.

(b) If the commissioner finds that any grant awarded pursuant to this section is being used for other purposes or to supplant a previous source of funds, the commissioner may require repayment.

(P.A. 04-144, S. 10; June Sp. Sess. P.A. 09-3, S. 483; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 09-3 amended Subsec. (a) to add “within available appropriations” and to delete reference to hazard mitigation and floodplain management account; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 25-68m - Reports re activities paid for under grant.

(a) Recipients of grants under section 25-68k shall submit a report to the Commissioner of Energy and Environmental Protection, in such form as the commissioner prescribes, not later than September first of the fiscal year following the fiscal year such grant was received. Such report shall contain a description of activities paid for with financial assistance under the grant. The chief executive officer of a municipality that receives a grant may designate the town planner, the director of public works, the police chief, the fire chief or the emergency management director of such municipality as the agent to make such report.

(b) On or before January 1, 2007, and annually thereafter, the Commissioner of Energy and Environmental Protection shall prepare a report on grants made under section 25-68k for the preceding fiscal year. Each such report shall include: (1) A description of the grants made, including the amount and purposes and the municipalities to which they were made; and (2) any findings or recommendations concerning the operation and effectiveness of the grant program.

(P.A. 04-144, S. 11; P.A. 05-288, S. 114; P.A. 11-80, S. 1.)

History: P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-68n - Regulations.

The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of sections 25-68j to 25-68m, inclusive.

(P.A. 04-144, S. 12; P.A. 11-80, S. 1.)

History: P.A. 04-144 effective July 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-68o - Consideration of sea level change scenarios re municipal evacuation and hazard mitigation plans. Update of sea level change scenarios.

(a) On and after October 1, 2013, in the preparation of any municipal evacuation plan or hazard mitigation plan, such municipality shall consider sea level change scenarios published by the National Oceanic and Atmospheric Administration in Technical Report OAR CPO-1.

(b) Within available resources and not less than once every ten years, the Marine Sciences Division of The University of Connecticut shall update the sea level change scenarios published by the National Oceanic and Atmospheric Administration in Technical Report OAR CPO-1. Within available resources and not less than ninety days prior to any update of such sea level change scenarios by said Marine Sciences Division, the division shall conduct not less than one public hearing concerning such update.

(P.A. 13-179, S. 6.)






Chapter 477 - Flood Control and Beach Erosion

Section 25-69 - Declaration of policy.

It is hereby found and declared that, because of the occurrence of severe storms accompanied by winds up to hurricane force, abnormal high tides and tide flooding, the lives and property of residents and other persons within areas exposed to such hazards are endangered, and that, in the interest of public health, safety and general welfare, it is necessary to minimize, and as far as possible to prevent loss of life, property and revenue to municipalities and the state from taxation by the construction of protective works on or near shores and beaches within such areas. As title to the land between high and low watermark is vested in the state, it is further found and declared to be in the public interest to secure such exposed areas by the most economical and effective means for safeguarding life and protecting property and, because it is uneconomical and ineffective for the general purpose for an individual landowner to attempt to maintain protective installations separated from and lacking coextension with those of abutting properties, that it is in the public interest to provide the ways and means for collective and cooperative action to alleviate the dangers and destruction common to such exposed areas. It is further found and declared that because of the recurrence of severe flooding of many of the waterways of the state and their tributaries, taking a huge toll in life and property, extensive flood protection measures must be inaugurated. It is, therefore, found and declared to be in the public interest that encroachment limits along waterways be established and any flood control features at dams and reservoirs, including municipally owned water supply dams and reservoirs, be utilized as a part of the construction and installation of any flood control project.

(1955, S. 2399d; November, 1955, S. N209; P.A. 93-324, S. 2, 4.)

History: P.A. 93-324 amended section to include municipally-owned water supply dams and reservoirs, effective July 1, 1993.



Section 25-70 - Exposed areas defined.

Land areas fronting on the ocean, or on bays, inlets and coves, or bordering on rivers in which tides occur, that are subject to the full force of storms; or land areas in direct contact with storm waves, including banks, bluffs, cliffs, promontories and headlands or similar topographical or geological formations, that are subject to erosion through wave action; or open beach areas, including spits, dunes and barrier beaches, that are subject to loss of sand through high waves, strong currents or scouring wave action; or land areas subject to inundation during storms or vulnerable to storm damage because of geographical situation, may be classed as exposed areas within the meaning of sections 25-69 to 25-75, inclusive. The limits of such areas shall be the extent of the natural configuration of the land surface not necessarily coextensive with political boundaries, and shall include privately-owned and municipally-owned properties upon which public money may be spent and public debt incurred for the protection and conservation thereof, and taxes levied to support expenditures for such purposes.

(1955, S. 2400d.)



Section 25-71 - Payment by state for flood or erosion control systems.

The Commissioner of Energy and Environmental Protection is authorized to provide for the payment by the state of the total cost of any flood or erosion control system when such system is for the benefit of state parks or state-owned land. When such system is for the benefit of municipally owned littoral or riparian property or littoral or riparian property held by the municipality under lease for a term not less than twenty-five years, the commissioner is authorized to pay two-thirds of the cost of the system and the remaining one-third shall be the obligation of the local authority. If the project will benefit privately owned littoral or riparian property, the cost shall be prorated on the basis of two-thirds of the total cost to such local authority and one-third of the cost to the state. If the system involves benefit to both municipally owned or leased and private littoral or riparian property, said commissioner shall determine the extent of the financial participation of the state as well as that of the local authority on a shorefront or stream-front percentage basis for each type of property benefited.

(1955, S. 2401d; November, 1955, S. N210; 1957, P.A. 98; 364, S. 29; March, 1958, P.A. 27, S. 45, 46; 1971, P.A. 872, S. 111; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-72 - Payment of costs.

(a) The cost, or part thereof, of construction of any such system or the local cash contribution required by the federal government for construction of such system may be paid in the first instance by the state from the proceeds of the issuance of bonds or notes as may be authorized from time to time, or from direct appropriations, and upon completion of such construction the local authority shall (1) reimburse the state to the extent of its share provided for in section 25-71; (2) enter into a contract with the state, acting by and through the Commissioner of Energy and Environmental Protection, for state financial assistance for such local authority’s share in any beach erosion or flood control system in the form of (A) temporary or definitive loans; (B) guarantees by the state of the notes of any local authority; or (C) any combination of such forms of aid.

(b) Definitive loans made by the state under the authorization of this section (1) shall bear interest at the same rate as the interest cost to the state on the notes or bonds issued pursuant to section 25-73; (2) shall be in an amount not in excess of the cost to such local authority, including any state service charge; and (3) shall be repayable in such installments as are determined by the commission within twenty years from the date of the completion of the system. The provisions of subsection (b) of section 7-374 shall not apply to any bonds or notes issued by any municipality or district under the provisions of sections 25-69 to 25-75, inclusive, or part II of this chapter.

(1955, S. 2402d; 1957, P.A. 364, S. 30; 1969, P.A. 14, S. 1; 1971, P.A. 872, S. 112; P.A. 11-80, S. 1.)

History: 1969 act rephrased provisions of Subsec. (a) to allow payment of local cash contribution required by federal government from bond issues, to add reference to payment from direct appropriations and to delete specific reference to “bond issue provided for in section 25-73”; 1971 act replaced water resources commission with commissioner of environmental protection in Subsec. (a)(2); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 25-73 - State bond issue authorized.

The State Treasurer shall issue bonds and notes of the state, in accordance with the provisions of section 3-20, in the sum of five million dollars to be denominated on the face thereof “Beach Erosion and Flood Control Bonds of the State of Connecticut”, or “Beach Erosion and Flood Control Notes of the State of Connecticut”, as the case may be. Four million dollars authorized under this section shall be allocated and expended exclusively for beach erosion control, and the remaining one million dollars thus authorized shall be allocated and expended exclusively for flood control. The full faith and credit of the state is pledged for the payment of the interest on and principal of such bonds. Such bonds shall be sold at not less than par and shall be issued so as to mature at a time or times set by the State Bond Commission. The proceeds from the sale of such bonds and notes shall be used to make the loans authorized in section 25-72, and to defray the share of the state in any beach erosion or flood control system. Payment of the share of such local authority shall be made by the State Treasurer on certification of the commission in accordance with the contract of financial assistance between the state and such local authority. All payments by the local authority shall be paid to the State Treasurer. The principal of, and interest on, such bonds and notes shall first be paid from sums received from such local authorities and then from any sums received from the federal government as reimbursement under section 25-74. If, in any year, said sums are not sufficient, such deficit shall be paid from the General Fund; and if in any year said sums are more than sufficient to meet the principal of the bonds and notes maturing in such year, with interest thereon, the balance shall be applied to the payment of, and principal on, the bonds or notes maturing in any succeeding year or years. The State Treasurer is authorized to invest in direct obligations of the United States of America such moneys as he deems available for such purpose.

(1955, S. 2403d; November, 1955, S. N211; 1957, P.A. 364, S. 31; 645, S. 1; September, 1957, P.A. 16, S. 6.)



Section 25-74 - Commissioner to use federal or municipal facilities. Federal funds.

The Commissioner of Energy and Environmental Protection is authorized to make arrangements for the use of the facilities and services of the federal government, the municipalities or agencies of the state for the design and construction of such systems. Any funds now available or which may hereafter be appropriated by the federal government to any local authority shall be transferred to the commissioner for the use of the state as reimbursement for the sums expended by it.

(1955, S. 2404d; 1957, P.A. 364, S. 32; 1971, P.A. 872, S. 113; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with environmental protection commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-75 - Payment of expenses.

Subject to the approval of the State Bond Commission, any expense incurred in connection with entering upon necessary contracts, the rehabilitation of projects constructed under section 25-72 which have been subjected to unusual and unanticipated hurricane and storm damages, and similar expenses, shall be paid from the accrued interest and premiums or from the proceeds of the sale of the bonds and notes authorized by section 25-73 and in the same manner as other obligations of the state of Connecticut.

(1955, S. 2405d; November, 1955, S. N212; 1957, P.A. 364, S. 33; 1961, P.A. 270.)

History: 1961 act included expenses concerning “rehabilitation of projects constructed under Sec. 25-72 which have been subjected to unusual and unanticipated hurricane and storm damages” as expenses to be paid from interest and premiums or proceeds of bonds and notes.



Section 25-76 - Small flood control, tidal and hurricane protection and navigation projects; state cooperation with federal and municipal governments.

The Commissioner of Energy and Environmental Protection is authorized to negotiate, cooperate and enter into agreements with the federal government and with any municipality through its flood and erosion control board for the purpose of constructing small flood control systems or tidal and hurricane protection and navigation projects including dams, dikes, flood walls, reservoirs, river channel improvements and such other works as are necessary to reduce or prevent damages due to floods, including projects constructed under the provisions of Title 33, Chapter 15, Section 701s, of the United States Code, as amended. The commissioner is authorized to use nonstructural measures of flood control, including but not limited to, acquisition of real property which the commissioner determines is reasonably necessary for use in connection with such systems or projects, by purchase, lease or gift or by condemnation in the manner provided by part I of chapter 835. The commissioner is authorized to give assurances to the federal government that the state will hold and save the United States free from damages due to the construction works and that the state will pay cash contributions as may be required as a local contribution for any flood control system or project undertaken by the federal government or by the state, subject to reimbursement as provided in sections 25-71 and 25-72, except that, for tidal and hurricane protection and navigation projects, such reimbursement shall be not less than fifty per cent.

(1957, P.A. 669, S. 1; 1961, P.A. 592, S. 1; 1969, P.A. 14, S. 2; 1971, P.A. 872, S. 114; P.A. 80-356, S. 1; P.A. 11-80, S. 1.)

History: 1961 act authorized agreements for “tidal and hurricane and navigation projects”; 1969 act authorized water resources commission “to give assurances to the federal government that the state will hold and save the United States free from damages ... and that the state will pay cash contributions” rather than “to give assurances and provide for the payment by the state of such amounts covered by the agreements” and replaced reimbursement, if any, “as the commission may require” under Sec. 25-77 with reimbursement under Secs. 25-71 and 25-72 “except that, for tidal and hurricane protection and navigation projects, such reimbursement shall be not less than fifty per cent”; 1971 act replaced water resources commission with commissioner of environmental protection; P.A. 80-356 authorized commissioner’s use of “nonstructural measures of flood control”, including real property acquired by purchase, lease, gift or condemnation; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-77 - Reimbursement of state by municipalities.

Section 25-77 is repealed.

(1957, P.A. 669, S. 2; 1961, P.A. 592, S. 2; 1969, P.A. 14, S. 4.)



Section 25-78 - Local contributions.

The cost of all local contributions or part thereof for the construction of any projects under the provisions of section 25-76 may be paid in the first instance by the state from the proceeds of the issuance of the bonds or notes as may be authorized from time to time, or from direct appropriation.

(1957, P.A. 669, S. 3; 1969, P.A. 14, S. 3.)

History: 1969 act referred to projects under Sec. 25-76, only where previously Secs. 25-77, 25-78 and 25-79 were also included, and replaced detailed provisions re forms of state financial assistance with general reference to bonds or notes authorized from time to time and direct appropriations.



Section 25-79 - State bond issue authorized for small flood control projects.

The State Treasurer shall issue bonds and notes of the state, in accordance with the provisions of section 3-20, in the sum of one million two hundred fifty thousand dollars, to be denominated on the face thereof “Small Flood Control Project Bonds of the State of Connecticut”, or “Small Flood Control Project Notes of the State of Connecticut”, as the case may be. The full faith and credit of the state is pledged for the payment of the interest on and principal of such bonds. Such bonds shall be sold at not less than par and shall be issued so as to mature at a time or times set by the State Bond Commission. The proceeds from the sale of such bonds and notes shall be used to defray the payments provided for in section 25-76.

(1957, P.A. 669, S. 4.)



Section 25-80 - State participation in large flood control reservoir construction. Disposal of property interests.

The Commissioner of Energy and Environmental Protection is authorized to give assurances satisfactory to the Secretary of the Army as provided in Section 701c, Chapter 15, Title 33 of the United States Code Annotated that the state will (1) provide without cost to the United States all lands, easements and rights-of-way necessary for the construction of any flood control project and pay for the cost of acquisition of earthen material required for the construction of such project, (2) hold and save the United States free from damages due to the construction works, and (3) maintain and operate all the works after completion in accordance with regulations prescribed by the Secretary of the Army. Said commissioner, in the name of the state, may purchase land or any interest therein, or take the same by right of eminent domain in the manner provided in section 48-12 for the purposes enumerated in subdivision (1) of this section. Said commissioner, with the advice and consent of the Secretary of the Office of Policy and Management, may sell, convey or enter into agreements with persons, firms or corporations or other state agencies for the exchange of any such lands, buildings, easements, rights-of-way or any other property interest real or personal acquired in carrying out the purposes of subdivision (1) of this section for the most appropriate and efficient use and development of such lands, provided any such sale, conveyance or agreement is in no way contrary to the purposes of subdivision (1) of this section.

(1957, P.A. 663, S. 1, 2; 1961, P.A. 20; 1963, P.A. 586; 1971, P.A. 872, S. 115; P.A. 77-614, S. 19, 610; P.A. 07-217, S. 120; P.A. 11-80, S. 1.)

History: 1961 act authorized water resources commission to give assurances that state will pay cost of acquiring “earthen material” necessary for a project; 1963 act added provision re commission’s powers to convey real or personal property in connection with flood control projects; 1971 act replaced water resources commission with commissioner of environmental protection and deleted reference to Sec. 48-16 re taking land by right of eminent domain; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 07-217 made technical changes, effective July 12, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-81 - State bond issue authorized for flood control projects.

The State Treasurer shall issue bonds and notes of the state, in accordance with the provisions of section 3-20, in the sum of one million seven hundred fifty thousand dollars to be denominated on the face thereof “Flood Control Project Bonds of the State of Connecticut” or “Flood Control Project Notes of the State of Connecticut”, as the case may be. The full faith and credit of the state is pledged for the payment of the interest on and principal of such bonds. Such bonds shall be sold at not less than par and shall be issued so as to mature at a time or times set by the State Bond Commission. The proceeds from the sale of such bonds and notes shall be used to defray the costs to the state required under the provisions of section 25-80.

(1957, P.A. 663, S. 3.)



Section 25-82 - Payment of expenses.

Subject to the approval of the Finance Advisory Committee, any expense incurred in connection with entering upon necessary contracts, and similar expenses, shall be paid from the accrued interest and premiums or from the proceeds of the sale of the bonds and notes authorized by section 25-81, and in the same manner as other obligations of the state of Connecticut.

(1957, P.A. 663, S. 4.)



Section 25-83 - Agreements to indemnify the United States.

The Governor, with the approval of the Finance Advisory Committee, is authorized to give assurances that the state will hold and save the United States free from claims or damages resulting from any project or system for the improvement of navigation of any harbor or river or for the protection of life and property against damage by floods, erosion or tidal flooding, including all claims and damages resulting from any reconstruction, repair or maintenance of any such improvement or protection project or system, and to enter into an agreement with the federal government for such purpose.

(1949 Rev., S. 4773; 1957, P.A. 14.)



Section 25-83a - Reimbursement of public service companies for relocation of facilities in connection with flood control projects.

Whenever the construction of any flood control project, including its reservoirs, for which the state has agreed to provide the necessary lands, easements and rights-of-way, requires the readjustment, relocation or removal of any public service facility, as defined in section 13a-126, located within, on, along, over or under any land comprising the right-of-way of a public highway, the Commissioner of Energy and Environmental Protection shall issue an appropriate order to the company, corporation or municipality owning or operating such facility, and such company, corporation or municipality shall readjust, relocate or remove the same promptly in accordance with such order, and the cost of such readjustment, relocation or removal, including the cost of installing and constructing a facility of equal capacity in a new location, shall be borne by the state. In establishing the cost to be borne by the state, there shall be deducted from the cost of the readjusted, relocated or removed facilities a sum based on a consideration of the value of materials salvaged from existing installations, the cost of the original installation, the life expectancy of the original facility and the unexpired term of such life use. When any facility is removed from the right-of-way of a public highway to a private right-of-way, the state shall not pay for such private right-of-way. If the commissioner and the company, corporation or municipality owning or operating such facility cannot agree upon the cost to be borne by the state, either may apply to the superior court for the judicial district within which such highway is situated, or, if said court is not in session, to any judge thereof, for a determination of the cost to be borne by the state, and said court or such judge, after causing notice of the pendency of such application to be given to the other party, shall appoint a state referee to make such determination. Such referee, having given at least ten days’ notice to the parties interested of the time and place of the hearing, shall hear both parties, shall view such highway, shall take such testimony as he deems material and shall thereupon determine the amount of the cost to be borne by the state and forthwith report to the court. If the report is accepted by the court, such determination shall, subject to right of appeal as in civil actions, be conclusive upon both parties.

(1961, P.A. 595; 1971, P.A. 872, S. 116; P.A. 78-280, S. 2, 127; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with environmental protection commissioner; P.A. 78-280 substituted “judicial district” for “county”; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-321 re reimbursement of public service companies for relocation of facilities.



Section 25-84 - Municipal flood and erosion control boards. Appointment of alternate members.

(a) Any municipality may, by vote of its legislative body, adopt the provisions of this section and sections 25-85 to 25-94, inclusive, and exercise through a flood and erosion control board the powers granted thereunder. In each town, except as otherwise provided by special act, the flood and erosion control board shall consist of not less than five nor more than seven members, who shall be electors of such town and whose method of selection and terms of office shall be determined by local ordinance, except that in towns having a population of less than fifty thousand the selectmen may be empowered by such ordinance to act as such flood and erosion control board. In each city or borough, except as otherwise provided by special act, the board of aldermen, council or other board or authority having power to adopt ordinances for the government of such city or borough may act as such board. The flood and erosion control board of any town shall have jurisdiction over that part of the town outside any city or borough contained therein.

(b) Any town, city or borough shall have the power to provide by ordinance for the appointment or election of three alternate members to its flood and erosion control board. Such alternate members shall, when seated as herein provided, have all the powers and duties set forth for such board and its members. Such alternate members shall be electors of such town, city or borough. If a regular member of any of said board is absent or is disqualified, the chairman of the board shall designate an alternate to so act, choosing alternates in rotation so that they shall act as nearly equal a number of times as possible. If any alternate is not available in accordance with such rotation, such fact shall be recorded in the minutes of the meeting.

(1955, S. 2383d; November, 1955, S. N206; 1957, P.A. 13, S. 94; P.A. 76-398, S. 1, 2; P.A. 89-305, S. 29, 32.)

History: P.A. 76-398 replaced provision requiring that flood and erosion control board consist of five members with provision requiring at least five but no more than seven members and added Subsec. (b) re alternate members; P.A. 89-305 amended Subsec. (a) by authorizing towns with less than 50,000, rather than 25,000, to empower selectmen to act as the board.

Cited. 1 CA 417.



Section 25-85 - Establishment of flood or erosion control system.

Such board shall have authority, within the limits of appropriations from time to time made by the municipality, to plan, lay out, acquire, construct, reconstruct, repair, maintain, supervise and manage a flood or erosion control system. As used in sections 25-84 to 25-94, inclusive, “flood or erosion control system” means any dike, berm, dam, piping, groin, jetty, sea wall, embankment, revetment, tide-gate, water storage area, ditch, drain or other structure or facility useful in preventing or ameliorating damage from floods or erosion, whether caused by fresh or salt water, or any dam forming a lake or pond that benefits abutting properties, and shall include any easements, rights-of-way and riparian rights which may be required in furtherance of any such system.

(1955, S. 2384d; November, 1955, S. N207; June Sp. Sess. P.A. 83-38, S. 4.)

History: June Sp. Sess. P.A. 83-38 provided that the definition of flood or erosion control system includes dams.



Section 25-86 - Taking of property.

Such board is authorized to enter upon and to take and hold, by purchase, condemnation or otherwise, any real property or interest therein which it determines is necessary for use in connection with the flood or erosion control system. Whenever the board is unable to agree with the owner of any such property as to the compensation to be paid for the taking thereof, the board, in the name of the municipality, may bring condemnation proceedings in accordance with the procedure provided by part I of chapter 835 for condemnation by municipal corporations generally. In such case, the court or judge may permit immediate possession of such property by the board in accordance with the procedure provided by said chapter.

(1955, S. 2385d.)

Cited. 1 CA 417.



Section 25-87 - Bond issue authorized. Assessments.

At any time after voting to acquire, construct or reconstruct any flood or erosion control system or portion thereof, the board in its discretion may elect to defray the cost thereof by issuing bonds or other evidences of debt, or from general taxation, special assessment or any combination thereof. If it elects to defray any part of such cost from special assessment, it may apportion and assess such part upon the lands and buildings in the municipality which, in its judgment, are especially benefited thereby, whether they abut on such flood or erosion control system or not, and upon the owners of such lands and buildings, subject to the right of appeal as hereinafter provided. Such assessment may include a proportionate share of any expenses incidental to the completion of such flood or erosion control system, such as fees and expenses of attorneys, engineers, surveyors, superintendents or inspectors, the cost of any property purchased or acquired for such work, interest on securities, the cost of preparing maps, plans and specifications, and the cost of printing, publishing or serving advertisements or notices incidental thereto. The board may divide the total territory to be benefited by any flood or erosion control system into sections and may levy assessments against the property benefited in each section separately. In assessing benefits against the property in any section, the board may add to the cost of the part of the flood or erosion control system located in such section a proportionate share of the cost of any part of such system located outside the section which is useful for the operation or effectiveness of that part of such system within the section and of any of the other items of cost or expense above enumerated.

(1955, S. 2386d.)



Section 25-88 - Method of assessment.

Whenever any assessment is made as herein provided, the amount to be raised thereby shall be apportioned among the properties benefited according to such rule as the board may adopt, based upon area, street frontage, assessed valuation of the land in the last-completed grand list of the municipality, the present or permitted use of any real property in the section, or any combination of these or other relevant factors. The board may make reasonable allowances when for any reason the particular condition or situation of any property requires such allowance. No benefits shall be assessed against any property in excess of the special benefit to accrue to such property. Assessments under this part shall be made subject to the provisions of sections 7-139 to 7-145, inclusive.

(1955, S. 2387d.)



Section 25-89 - New and supplementary assessments.

If any assessment is not valid or enforceable for any reason, a new assessment may be made in the manner hereinbefore provided for the determination of the original assessment. If any assessment is made which is not sufficient to cover the entire cost of the work to be paid for by such assessment, a supplementary assessment may be made by the board against those properties previously assessed, to the end that a sum sufficient to pay the cost of such work may be obtained, provided the total of such supplementary assessment and the original assessment shall not exceed the value of the special benefit to accrue to the property against which the benefit is assessed.

(1955, S. 2388d.)



Section 25-90 - Assessment due date. Notice.

Assessments shall be due and payable at such time as may be fixed by the board, provided no assessment shall become due until the work, or particular portion thereof for which such assessment was levied, has been completed. The board shall give notice of the date when such assessments are due and payable by publication at least twice within a period of fifteen days in a newspaper having a circulation in the municipality, listing the streets and describing the area within which are located the properties against which assessments are due. Such notice shall state the date when such assessments are due and payable, which date shall be more than thirty and less than sixty days after the date of the first such publication.

(1955, S. 2389d.)



Section 25-91 - Installment payment of assessments.

The board may provide for the payment of such assessments in such number of substantially equal annual installments, not exceeding twenty, as it determines, and may provide for interest charges on any deferred payments. Any person who has elected to pay his assessment in more than one installment may make payment at any time in full of the whole or such part of such assessment as still remains unpaid.

(1955, S. 2390d.)



Section 25-92 - Segregation and use of assessment funds.

The proceeds of such assessments, whether or not pledged for the payment of securities, shall be segregated from other funds of the municipality and shall be used only to pay for the construction or reconstruction of the flood or erosion control system or particular portion thereof in respect to which such assessments are made or, as the case may be, for the payment of the interest on or principal of any securities issued to pay for such system or particular portion thereof.

(1955, S. 2391d.)



Section 25-93 - Delinquent payments.

Any assessment against benefited property not paid within thirty days of the due date shall thereupon be delinquent and shall be subject to interest from the due date at the same interest rate and in the same manner as provided by the general statutes in the case of delinquent taxes, provided, in the case of an assessment payable in installments, interest shall be computed on the entire unpaid balance of such assessment from the due date of the last installment which was paid, or from the due date of the assessment if no previous installment has been paid. Each addition of interest shall become, and be collectible as, a part of such assessment. Whenever any installment of an assessment becomes delinquent, any remaining unpaid installments of such assessment shall also become delinquent; provided, if all past due installments, together with interest and any other charges, have been paid in full, remaining installments may be paid without additional penalty, except for subsequent default, in accordance with the original installment schedule.

(1955, S. 2392d.)



Section 25-94 - Agreements concerning navigation and flood or erosion control.

Any flood and erosion control board established under section 25-84, any such board or commission established by special act or any district having as one of its powers and purposes the right to construct or maintain a flood and erosion control system under chapter 105, acting through its officers, is authorized to negotiate, cooperate and enter into agreements with (1) the United States, (2) the United States and the state of Connecticut, or (3) the state of Connecticut in order to satisfy the conditions imposed by the United States or the state of Connecticut in authorizing any system for the improvement of navigation of any harbor or river and for protection of property against damage by floods or by erosion, provided such system shall have been approved by the Commissioner of Energy and Environmental Protection.

(1949 Rev., S. 4770; 1955, S. 2393d; 1957, P.A. 364, S. 26; 1971, P.A. 872, S. 117; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with environmental protection commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-95 - Agreements of state and local authorities.

The state, acting through the Commissioner of Energy and Environmental Protection, may enter into agreements with such local authority authorized to contract under section 25-94 for the purpose of constructing projects or systems to prevent, correct and arrest erosion and flood damage within the boundaries of the state. The plans, specifications, system and construction shall be under the direct control and supervision of the commissioner. The contract shall describe (1) the nature and extent of the system, (2) the amount of the cost to the state, (3) the share to be paid by the district or board, and (4) the method of financing the payment by such local authority, all of which shall be subject to the approval of the commissioner.

(1955, S. 2395d; 1957, P.A. 364, S. 27; 1971, P.A. 872, S. 118; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with environmental protection commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-96 - Attorney General to approve agreements. Assistance furnished at local expense.

All contracts and agreements which the state may enter into shall be approved as to form by the Attorney General. The commissioner is authorized to furnish, at the request and expense of such local authority authorized to contract under section 25-94, such technical advice consisting of plans, specifications, surveys, cost estimates, engineering and inspection services as such local authority deems advisable. If such local authority enters into a contract with the commissioner for the construction of a system, such expense shall be deemed part of the cost of construction.

(1955, S. 2396d; 1971, P.A. 872, S. 119.)

History: 1971 act replaced references to water resources commission with references to environmental protection commissioner.



Section 25-97 - Joint projects of two or more municipalities.

When any such improvement or protection project or system is located within two or more municipalities, such municipalities, acting by their flood and erosion control boards, are authorized to undertake jointly any such action as is authorized by sections 25-94 and 25-95, and the cost to each board shall be determined by the Commissioner of Energy and Environmental Protection.

(1949 Rev., S. 4771; 1955, S. 2397d; 1957, P.A. 364, S. 28; 1971, P.A. 872, S. 120; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with environmental protection commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-98 - Acceptance of gifts.

In carrying out the purposes for which it was established, any local authority authorized to contract under section 25-94 may accept, receive and expend gifts, devises or bequests of money, lands or other properties to be applied and expended in the manner provided herein.

(1955, S. 2398d.)



Section 25-99 - Connecticut River Flood Control Compact.

Approval is hereby given to a compact in the following form:

CONNECTICUT RIVER FLOOD CONTROL COMPACT

Whereas, the federal government exercises jurisdiction over the nation’s navigable rivers and their tributaries through passage of the flood control act of nineteen hundred and thirty-six and various other acts amendatory thereto; and

Whereas, these acts provide for construction by the United States of dams for flood control and, where feasible, in addition to flood control for storage of water to be used for irrigation, recreation or hydroelectric power or for any of these purposes; and

Whereas, the Connecticut is an interstate river and control of major floods on it can be obtained only by the construction of dams by the United States under authorization of the above mentioned acts; and

Whereas, the Commonwealth of Massachusetts and the States of Connecticut, New Hampshire and Vermont recognize that it is in the interest of their general welfare that the United States construct in the Connecticut River Valley a comprehensive system of local protection works and dams and reservoirs to control floods and prevent loss of life and property, the disruption of orderly processes and the impairment of commerce between the aforesaid states; and

Whereas, the United States has constructed dikes, flood walls and other local protection works at Hartford and East Hartford in the State of Connecticut and at Springfield, Riverdale, West Springfield, Chicopee, Northampton, Holyoke, and Springdale, in the Commonwealth of Massachusetts and dams and reservoirs for the storage of flood waters at Knightville, Birch Hill and Tully in the Commonwealth of Massachusetts, at Surry Mountain in the State of New Hampshire and at Union Village in the State of Vermont and has reached agreements with the state wherein located for construction of dams and reservoirs for the storage of flood waters at Barre Falls in the Commonwealth of Massachusetts and at Ball Mountain and at Townshend in the State of Vermont; and

Whereas, the Congress has at various times authorized construction by the United States of other dams and reservoirs for the storage of flood waters in the Commonwealth of Massachusetts and in the States of New Hampshire and Vermont and has more recently instructed the corps of engineers to determine what additional local protection works and dams and reservoirs are required for a comprehensive system to control floods in the Connecticut River and its tributaries; and

Whereas, it is believed that such a comprehensive flood control system should include dams and reservoirs controlling flood runoff from approximately twenty-five per cent of the total drainage area of the Connecticut River above Hartford, Connecticut, and strategically located in reference to characteristics of tributaries and to damage centers; and

Whereas, construction by the United States of additional dams and reservoirs in the Commonwealth of Massachusetts and in the States of New Hampshire and Vermont, to complete such a comprehensive flood control system, will remove from the tax rolls of local governments of those states such property as is acquired by the United States and may work other hardships against the people of Massachusetts, New Hampshire and Vermont; and

Whereas, it is highly desirable that any flood control dam and reservoir constructed by the United States in the Connecticut River Valley have the approval of the state wherein it is located and that states benefiting from construction of such dam and reservoir make reimbursement for such loss of taxes and for such hardships; and

Whereas, a comprehensive system for the prevention of destructive floods and for water resources utilization in the Connecticut River Valley can best be accomplished by cooperation between the several states in the valley and by and through a common and joint agency of said several states;

Now, therefore, the said Commonwealth of Massachusetts and States of Connecticut, New Hampshire and Vermont do hereby enter into the following compact, to-wit:

ARTICLE I

The principal purposes of this compact are: (a) To promote interstate comity among and between the signatory states; (b) to assure adequate storage capacity for impounding the waters of the Connecticut River and its tributaries for the protection of life and property from floods; (c) to provide a joint or common agency through which the signatory states, while promoting, protecting and preserving to each the local interest and sovereignty of the respective signatory states, may more effectively cooperate in accomplishing the object of flood control and water resources utilization in the basin of the Connecticut River and its tributaries.

ARTICLE II

There is hereby created “The Connecticut River Valley Flood Control Commission”, hereinafter referred to as the “commission”, which shall consist of twelve members, three of whom shall be residents of the Commonwealth of Massachusetts; three of whom shall be residents of the State of Connecticut; three of whom shall be residents of the State of New Hampshire; and three of whom shall be residents of the State of Vermont.

The members of the commission shall be chosen by their respective states in such manner and for such terms as may be fixed and determined from time to time by the law of each of said states respectively by which they are appointed. A member of the commission may be removed or suspended from office as provided by the law of the state for which he shall be appointed, and any vacancy occurring in the commission shall be filled in accordance with the laws of the state wherein such vacancy exists.

A majority of the members from each state shall constitute a quorum for the transaction of business, the exercise of any of its powers or the performance of any of its duties, but no action of the commission shall be binding unless at least two of the members from each state shall vote in favor thereof.

The compensation of members of the commission shall be fixed, determined, and paid by the state which they respectively represent. All necessary expenses incurred in the performance of their duties shall be paid from the funds of the commission.

The commission shall elect from its members a chairman, vice-chairman, clerk and treasurer. Such treasurer shall furnish to the commission, at its expense, a bond with corporate surety, to be approved by the commission, in such amount as the commission may determine, conditioned for the faithful performance of his duties.

The commission shall adopt suitable bylaws and shall make such rules and regulations as it may deem advisable not inconsistent with laws of the United States, of the signatory states or with any rules or regulations lawfully promulgated thereunder.

The commission shall make an annual report to the governor and legislature of each of the signatory states, setting forth in detail the operations and transactions conducted by it pursuant to this compact.

The commission shall keep a record of all its meetings and proceedings, contracts and accounts, and shall maintain a suitable office, where its maps, plans, documents, records and accounts shall be kept, subject to public inspection at such times and under such regulations as the commission shall determine.

ARTICLE III

The commission shall constitute a body, both corporate and politic, with full power and authority: (1) To sue and be sued; (2) to have a seal and alter the same at pleasure; (3) to appoint and employ such agents and employees as may be required in the proper performance of the duties hereby committed to it and to fix and determine their qualifications, duties and compensation; (4) to enter into such contracts and agreements and to do and perform any and all other acts, matters and things as may be necessary and essential to the full and complete performance of the powers and duties hereby committed to and imposed upon it and as may be incidental thereto; (5) to have such additional powers and duties as may hereafter be delegated to or imposed upon it from time to time by the action of the legislature of any of said states, concurred in by the legislatures of the other states and by the Congress of the United States.

The commission shall make, or cause to be made, such studies as it may deem necessary, in cooperation with the corps of engineers and other federal agencies, for the development of a comprehensive plan for flood control and for utilization of the water resources of the Connecticut River Valley.

The commission shall not pledge the credit of the signatory states or any of them.

ARTICLE IV

The signatory state wherein is located the site of each of the following dams and reservoirs agrees to the construction by the United States of each such dam and reservoir in accordance with authorization by the Congress:

In the Commonwealth of Massachusetts,

(1) At Barre Falls on the Ware River controlling a drainage area of approximately fifty-seven (57) square miles and providing flood storage of approximately eight (8) inches of runoff from said drainage area.

In the State of Vermont,

(1) At West Townshend on the West River controlling a net drainage area of approximately one hundred six (106) square miles and providing flood control storage of approximately six (6) inches of runoff from said drainage area.

(2) At Ball Mountain on the West River controlling a net drainage area of approximately one hundred thirty-two (132) square miles and providing flood control storage of approximately six (6) inches of runoff from said drainage area.

(3) At North Hartland on the Ottauquechee River controlling a drainage area of approximately two hundred twenty-two (222) square miles and providing flood control storage for approximately six (6) inches of runoff from said drainage area.

(4) At Groton Pond on the Wells River controlling a drainage area of approximately seventeen and three-tenths (17.3) square miles and providing flood control storage for approximately eight (8) inches of runoff from said drainage area.

(5) At Victory on the Moose River controlling a drainage area of approximately sixty-six (66) square miles and providing flood control storage for approximately seven (7) inches of runoff from said drainage area.

(6) In Bloomfield on the Nulhegan River controlling a drainage area of approximately seventy (70) square miles and providing flood control storage for approximately nine (9) inches of runoff from said drainage area.

In the State of New Hampshire,

(1) At South Keene on the Otter Brook, tributary of the Ashuelot River, controlling a drainage area of approximately forty-seven (47) square miles and providing flood control storage for approximately seven (7) inches of runoff from said drainage area.

(2) At Walpole on the Cold River controlling a drainage area of approximately one hundred one (101) square miles and providing flood control storage for approximately eight (8) inches of runoff from said drainage area.

(3) At Bethlehem Junction on the Ammonoosuc River controlling a drainage area of approximately ninety (90) square miles and providing flood control storage for approximately six (6) inches of runoff from said drainage area.

(4) At Franconia Junction on the Ammonoosuc River controlling a drainage area of approximately thirty (30) square miles and providing flood control storage for approximately eight (8) inches of runoff from said drainage area.

(5) At Swift Water on the Wild Ammonoosuc River controlling a drainage area of approximately fifty-seven (57) square miles and providing flood control storage for approximately ten (10) inches of runoff from said drainage area.

ARTICLE V

The Commonwealth of Massachusetts agrees to reimburse the State of New Hampshire fifty (50) per cent and the State of Vermont fifty (50) per cent of the amount of taxes lost to their political subdivisions by reason of ownership by the United States of lands, rights or other property therein for the flood control dams and reservoirs at Surry Mountain in New Hampshire and at Union Village in Vermont.

The State of Connecticut agrees to reimburse the Commonwealth of Massachusetts forty (40) per cent, the State of New Hampshire forty (40) per cent and the State of Vermont forty (40) per cent of the amount of taxes lost to the political subdivisions by reason of ownership by the United States of lands, rights or other property therein for the flood control dams and reservoirs at Tully, at Knightville and at Birch Hill in Massachusetts, at Surry Mountain in New Hampshire and at Union Village in Vermont.

The Commonwealth of Massachusetts agrees to reimburse the State of New Hampshire fifty (50) per cent and the State of Vermont fifty (50) per cent of the amount of taxes lost to their political subdivisions by reason of acquisition and ownership by the United States of lands, rights or other property therein for construction in the future of any flood control dam and reservoir specified in Article IV and also for any other flood control dam and reservoir hereafter constructed by the United States in the Connecticut River Valley.

The State of Connecticut agrees to reimburse the Commonwealth of Massachusetts forty (40) per cent, the State of New Hampshire forty (40) per cent and the State of Vermont forty (40) per cent of the amount of taxes lost to their political subdivisions by reason of acquisition and ownership by the United States of lands, rights or other property therein for construction in the future of any flood control dam and reservoir specified in Article IV and also for any other flood control dam and reservoir hereafter constructed by the United States in the Connecticut River Valley.

Annually, not later than November first of each year, the commission shall determine the loss of taxes resulting to political subdivisions of each signatory state by reason of acquisition and ownership therein by the United States of lands, rights or other property in connection with each flood control dam and reservoir for which provision for tax reimbursement has been made in the four paragraphs next above. Such losses of taxes as determined by the commission shall be based on the tax rate then current in each such political subdivision and on the average assessed valuation for a period of five years prior to the acquisition by the United States of such property, provided that whenever a political subdivision wherein a flood control dam and reservoir or portion thereof is located shall have made a general revaluation of property subject to the annual municipal taxes of such subdivision, the commission may use such revaluation for the purpose of determining the amount of taxes for which reimbursement shall be made. Using the percentage of payment agreed to in said four paragraphs, the commission shall then compute the sum, if any, due from each signatory state to each other signatory state and shall send a notice to the treasurer of each signatory state setting forth in detail the sums, if any, each is to pay to and to receive from each other signatory state in reimbursement of tax losses.

Each signatory state on receipt of formal notification from the commission of the sum which it is to pay in reimbursement for tax losses shall, not later than July first of the following year, make its payment for such tax losses to the signatory state wherein such loss or losses occur, except that in case of the first annual payment for tax losses at any dam or reservoir such payment shall be made by payor states not later than July first of the year in which the next regular session of its legislature is held.

Payment by a signatory state of its share of reimbursement for taxes in accordance with formal notification received from the commission shall be a complete and final discharge of all liability by the payor state to the payee state for each flood control dam and reservoir within the payee state for the time specified in such formal notification. Each payee signatory state shall have full responsibility for distributing or expending all such sums received, and no agency or political subdivision shall have any claim against any signatory state other than the payee state, nor against the commission relative to tax losses covered by such payments.

Whenever a state which makes reimbursement for tax losses and a state which receives such reimbursement from it shall agree, through the commission, on a lump sum payment in lieu of annual payments and such lump sum payment has been made and received, the requirement that the commission annually shall determine the tax losses, compute sums due from each state and send notice thereof to the treasurer of each state shall no longer apply to the aforesaid states with respect to any flood control dam and reservoir for which lump sum payment has been made and received.

The Commonwealth of Massachusetts and the State of Connecticut each agrees to pay its respective share in reimbursement, as determined by the commission under the procedure following, for economic losses and damages occurring by reason of ownership of property by the United States for construction and operation of a flood control dam and reservoir at any site specified in Article IV, and for any other flood control dam and reservoir constructed hereafter by the United States in the Connecticut River Valley, provided, however, that no reimbursement shall be made for speculative losses and damages or losses or damages for which the United States is liable.

On receipt of information from the chief of engineers that request is to be made for funds for the purpose of preparing detailed plans and specifications for any flood control dam and reservoir proposed to be constructed in the Connecticut River Valley, including those specified in Article IV, the commission shall make an estimate of the amount of taxes which would be lost to and of economic losses and damages which would occur in political subdivisions of the signatory state wherein such dam and reservoir would be located, wholly or in part, by reason of acquisition and ownership by the United States of lands, rights or other property for the construction and operation of such flood control dam and reservoir and shall decide whether the flood control benefits to be derived in the signatory states from such flood control dam and reservoir, both by itself and as a unit of a comprehensive flood control plan, justifies, in the opinion of the commission, the assumption by signatory states of the obligation to make reimbursement for loss of taxes and for economic losses and damages. Such estimate and decision shall thereafter be reviewed by the commission at five-year intervals until such time as the United States shall have acquired title to the site of such flood control dam or plans for its construction are abandoned. The commission shall notify the governor, the members of the United States Senate and the members of the United States House of Representatives from each signatory state and the chief of engineers as to the commission’s decision and as to any change in such decision.

On receipt of information from the chief of engineers that any flood control dam and reservoir is to be constructed, reconstructed, altered or used for any purpose in addition to flood control, including those flood control dams and reservoirs heretofore constructed and those specified in Article IV, the commission shall make a separate estimate of the amount of taxes which would be lost to and of economic losses and damages which would occur in political subdivisions of the signatory state wherein such dam and reservoir would be located, wholly or in part, by reason of acquisition and ownership by the United States of lands, rights or other property for the construction and operation of such dam and reservoir in excess of the estimated amount of taxes which would be lost and of the economic losses and damages which would occur if the dam were constructed and operated for flood control only and the commission shall decide the extent to which, in its opinion, the signatory states would be justified in making reimbursement for loss of taxes and for economic losses and damages in addition to reimbursement for such dam and reservoir if constructed and used for flood control only. Such estimate and decision shall thereafter be reviewed by the commission at five-year intervals until such time as such dam and reservoir shall be so constructed, reconstructed, altered or used or plans for such construction, reconstruction, alteration or use are abandoned. The commission shall notify the governor, the members of the United States Senate and the members of the United States House of Representatives from each signatory state as to the commission’s decision and as to any change in such decision.

Within thirty days after acquisition by the United States of the site of any flood control dam the commission shall proceed to make a final determination of economic losses and damages occasioned by such dam and reservoir. The commission shall not include in such determination either speculative losses and damages or losses and damages for which the United States is liable.

The commission shall compute the share the Commonwealth of Massachusetts and the State of Connecticut shall each pay to the state wherein such dam and reservoir is located by multiplying the sum of such losses and damages, as previously determined, by the percentage of flood control benefits which the Commonwealth of Massachusetts and the State of Connecticut each receives, in the allocation by states, of the flood control benefits resulting from the dam and reservoir.

The commission shall send a notice to the treasurer of the Commonwealth of Massachusetts and to the treasurer of the State of Connecticut setting forth in detail the sum, if any, each is to pay to the state wherein such dam and reservoir is located in reimbursement for economic losses and damages and shall also send such notice to the treasurer of the state wherein such dam and reservoir is located.

The Commonwealth of Massachusetts and the State of Connecticut on receipt of such formal notification by the commission shall each pay its share of such economic losses or damages to the signatory states wherein such losses or damages occur. Full payment by either state of the sum specified in such formal notification from the commission as to the amount of economic losses and damages for which such state is to make reimbursement shall be a complete and final discharge of all liability by the payor state to the payee state for economic losses and damages for each flood control dam and reservoir within the payee state designated in such formal notification. Each payee signatory state shall have full responsibility for distributing or expending all such sums received and no agency, political subdivision, private person, partnership, firm, association or corporation shall have any claim against any signatory state other than the payee state, nor against the commission relative to such economic losses and damages.

A signatory state may, in agreement with the commission and the chief of engineers, acquire title or option to acquire title to any or all lands, rights or other property required for any flood control dam and reservoir within its boundaries and transfer such titles or options to the United States. Whenever the fair cost to said signatory state for such titles or options, as determined by the commission, is greater than the amount received therefor from the United States, the Commonwealth of Massachusetts and the State of Connecticut shall each pay its share of such excess cost to said signatory state, such share to be determined by the commission in accordance with procedure herein contained for determining reimbursement for economic losses and damages.

Whenever the commission shall not agree, within a reasonable time or within sixty days after a formal request from the governor of any signatory state, concerning reimbursement for loss of taxes or for economic losses and damages at any flood control dam and reservoir heretofore or hereafter constructed by the United States in the Connecticut River Valley, or concerning the extent, if any, to which reimbursement shall be made for additional loss of taxes and for additional economic losses and damages caused by construction, reconstruction, alteration or use of any such dam for purposes other than flood control, the governor of each signatory state shall designate a person from his state as a member of a board of arbitration, hereinafter called the board, and the members so designated shall choose one additional member who shall be chairman of such board. Whenever the members appointed by the governors to such board shall not agree within sixty days on such additional member of the board, the governors of such signatory states shall jointly designate the additional member. The board shall by majority vote decide the question referred to it and shall do so in accordance with the provisions of this compact concerning such reimbursement. The decision of the board on each question referred to it concerning reimbursement for loss of taxes and for economic losses and damages shall be binding on the commission and on each signatory state, notwithstanding any other provision of this compact.

ARTICLE VI

Nothing contained in this compact shall be construed as a limitation upon the authority of the United States.

ARTICLE VII

The signatory states agree to appropriate for compensation of agents and employees of the commission and for office, administrative, travel and other expenses on recommendation of the commission subject to limitations as follows: The Commonwealth of Massachusetts obligates itself to not more than seventy-five hundred (7500) dollars in any one year, the State of New Hampshire obligates itself to not more than one thousand (1000) dollars in any one year, the State of Vermont obligates itself to not more than one thousand (1000) dollars in any one year and the State of Connecticut obligates itself to not more than seventy-five hundred (7500) dollars in any one year.

ARTICLE VIII

Should any part of this compact be held to be contrary to the constitution of any signatory state or of the United States, all other parts thereof shall continue to be in full force and effect.

ARTICLE IX

This compact shall become operative and effective when ratified by the Commonwealth of Massachusetts and the States of New Hampshire, Vermont and Connecticut and approved by the Congress of the United States. Notice of ratification shall be given by the governor of each state to the governors of the other states and to the President of the United States, and the President of the United States is requested to give notice to the governors of each of the signatory states of approval by the Congress of the United States.

(1951, S. 1940d; P.A. 98-40.)

History: P.A. 98-40 amended Article VII to increase the state’s appropriation for the commission from $6,500 to $7,500 per year.



Section 25-100 - Commissioners; appointment; terms; vacancy.

There shall be three members of the Connecticut River Valley Flood Control Commission appointed from this state. On or before May first in the odd-numbered years the Governor, with the advice and consent of the senate, shall appoint one member of said commission whose term of office shall be for six years commencing the first day of July following his appointment and until his successor is appointed and has qualified. Such appointees shall act as commissioners for the state of Connecticut to execute, with representatives of the commonwealth of Massachusetts and the states of New Hampshire and Vermont, the Connecticut River Flood Control Compact and shall have the powers and duties provided in the compact. Any vacancy in the membership of the commission from Connecticut shall be filled by the Governor for the unexpired portion of the term.

(1949, 1951, S. 1941d.)



Section 25-101 - Thames River Valley Flood Control Compact.

The Governor on behalf of this state is authorized to enter into a compact, substantially in the following form, with the Commonwealth of Massachusetts:

ARTICLE I

The principal purposes of this compact are: (a) To promote interstate comity among and between the signatory states; (b) to assure adequate storage capacity for impounding the waters of the Thames River and its tributaries for the protection of life and property from floods; (c) to provide a joint or common agency through which the signatory states, while promoting, protecting and preserving to each the local interest and sovereignty of the respective signatory states, may more effectively cooperate in accomplishing the object of flood control and water resources utilization in the basin of the Thames River and its tributaries.

ARTICLE II

There is hereby created “The Thames River Valley Flood Control Commission”, hereinafter referred to as the “commission”, which shall consist of six members, three of whom shall be residents of the Commonwealth of Massachusetts; three of whom shall be residents of the State of Connecticut.

The members of the commission shall be chosen by their respective states in such manner and for such terms as may be fixed and determined from time to time by the law of each of said states respectively by which they are appointed. A member of the commission may be removed or suspended from office as provided by the law of the state for which he shall be appointed, and any vacancy occurring in the commission shall be filled in accordance with the laws of the state wherein such vacancy exists.

A majority of the members from each state shall constitute a quorum for the transaction of business, the exercise of any of its powers or the performance of any of its duties, but no action of the commission shall be binding unless at least two of the members from each state shall vote in favor thereof.

The compensation of members of the commission shall be fixed, determined, and paid by the state which they respectively represent. All necessary expenses incurred in the performance of their duties shall be paid from the funds of the commission.

The commission shall elect from its members a chairman, vice-chairman, and a clerk-treasurer. Such clerk-treasurer shall furnish to the commission, at its expense, a bond with corporate surety, to be approved by the commission, in such amount as the commission may determine, conditioned for the faithful performance of his duties.

The commission shall adopt suitable bylaws and shall make such rules and regulations as it may deem advisable not inconsistent with laws of the United States, of the signatory states or with any rules or regulations lawfully promulgated thereunder.

The commission shall make an annual report to the governor and legislature of each of the signatory states, setting forth in detail the operations and the transactions conducted by it pursuant to this compact.

The commission shall keep a record of all its meetings and proceedings, contracts and accounts, and shall maintain a suitable office, where its maps, plans, documents, records and accounts shall be kept, subject to public inspection at such times and under such regulations as the commission shall determine.

ARTICLE III

The commission shall constitute a body, both corporate and politic, with full power and authority:

(1) To sue and be sued;

(2) To have a seal and alter the same at pleasure;

(3) To appoint and employ such agents and employees as may be required in the proper performance of the duties hereby committed to it and to fix and determine their qualifications, duties and compensation;

(4) To enter into such contracts and agreements and to do and perform any and all other acts, matters and things as may be necessary and essential to the full and complete performance of the powers and duties hereby committed to and imposed upon it and as may be incidental thereto;

(5) To have such additional powers and duties as may hereafter be delegated to or imposed upon it from time to time by the action of the legislature of either of said states, concurred in by the legislature of the other state and by the Congress of the United States.

The commission shall make, or cause to be made, such studies as it may deem necessary, in cooperation with the Corps of Engineers, United States Army, and other federal agencies, for the development of a comprehensive plan for flood control and for utilization of the water resources of the Thames River Valley.

The commission shall not pledge the credit of the signatory states or either of them.

ARTICLE IV

The Commonwealth of Massachusetts wherein is located the site of each of the following dams and reservoirs agrees to the construction by the United States of each such dam and reservoir in accordance with authorization by the Congress:

(1) At East Brimfield on the Quinebaug River controlling a drainage area of approximately sixty-seven (67) square miles and providing flood storage of approximately eight (8) inches of runoff from said drainage area.

(2) At Buffumville on the Little River controlling a net drainage area of approximately twenty-six (26) square miles and providing flood control storage of approximately eight (8) inches of runoff from said drainage area.

(3) At Hodges Village on the French River controlling a drainage area of approximately thirty (30) square miles and providing flood control storage for approximately eight (8) inches of runoff from said drainage area.

(4) At Westville on the Quinebaug River controlling a drainage area of approximately ninety (90) square miles and providing flood control storage for approximately two and five tenths (2.5) inches of runoff from said drainage area.

ARTICLE V

The State of Connecticut agrees to reimburse the Commonwealth of Massachusetts forty (40) per cent of the amount of taxes lost to their political subdivisions by reason of acquisition and ownership by the United States of lands, rights or other property therein for construction in the future of any flood control dam and reservoir specified in Article IV and also for any other flood control dam and reservoir hereafter constructed by the United States in the Thames River Valley in Massachusetts.

Annually, not later than November first of each year, the commission shall determine the loss of taxes resulting to political subdivisions of the Commonwealth of Massachusetts by reason of acquisition and ownership therein by the United States of lands, rights or other property in connection with each flood control dam and reservoir for which provision for tax reimbursement has been made in the paragraph next above. Such losses of taxes as determined by the commission shall be based on the tax rate then current in each such political subdivision and on the average assessed valuation for a period of five years prior to the acquisition by the United States of the site of the dam for such reservoir, provided that whenever a political subdivision wherein a flood control dam and reservoir or portion thereof is located shall have made a general revaluation of property subject to the annual municipal taxes of such subdivisions, the commission may use such revaluation for the purpose of determining the amount of taxes for which reimbursement shall be made. Using the percentage of payment agreed to in this Article, the commission shall then compute the sum, if any, due from the State of Connecticut to the Commonwealth of Massachusetts and shall send a notice to the treasurer of each signatory state setting forth in detail the sum, if any, Connecticut is to pay and Massachusetts is to receive in reimbursement of tax losses.

The State of Connecticut on receipt of formal notification from the commission of the sum which it is to pay in reimbursement for tax losses shall, not later than July first of the following year, make its payment for such tax losses to the Commonwealth of Massachusetts wherein such loss or losses occur, except that in case of the first annual payment for tax losses at any dam or reservoir such payment shall be made by the State of Connecticut not later than July first of the year in which the next regular session of its legislature is held.

Payment by the State of Connecticut of its share of reimbursement for taxes in accordance with formal notification received from the commission shall be a complete and final discharge of all liability by the state to the Commonwealth of Massachusetts for each flood control dam and reservoir within that state for the time specified in such formal notification. The Commonwealth of Massachusetts shall have full responsibility for distributing or expending all such sums received, and no agency or political subdivision of the Commonwealth shall have any claim against the State of Connecticut or against the commission relative to tax losses covered by such payments.

The two states may agree, through the commission, on a lump sum payment in lieu of annual payments and when such lump sum payment has been made and received, the requirement that the commission annually shall determine the tax losses, compute sums due and send notice thereof to the treasurer of each state shall no longer apply with respect to any flood control dam and reservoir for which lump sum payment has been made and received.

On receipt of information from the Chief of Engineers, United States Army, that request is to be made for funds for the purpose of preparing detailed plans and specifications for any flood control dam and reservoir proposed to be constructed in the Thames River Valley in Massachusetts, including those specified in Article IV, the commission shall make an estimate of the amount of taxes which would be lost to the political subdivisions of that state by reason of acquisition and ownership by the United States of lands, rights or other property for the construction and operation of such flood control dam and reservoir and shall decide whether the flood control benefits to be derived from such flood control dam and reservoir, both by itself and as a unit of a comprehensive flood control plan, justifies, in the opinion of the commission, the assumption by Connecticut of the obligation to make reimbursement for loss of taxes. Such estimate and decision shall thereafter be reviewed by the commission at five-year intervals until such time as the United States shall have acquired title to the site of such flood control dam or plans for its construction are abandoned. The commission shall notify the governor, the members of the United States Senate and the members of the United States House of Representatives from each signatory state and the chief of engineers as to the commission’s decision and as to any change in such decision.

On receipt of information from the Chief of Engineers that any flood control dam and reservoir is to be constructed, reconstructed, altered, or used for any purpose in addition to flood control, including those flood control dams and reservoirs heretofore constructed and those specified in Article IV, the commission shall make a separate estimate of the amount of taxes which would be lost to the political subdivisions of the Commonwealth of Massachusetts by reason of acquisition and ownership by the United States of lands, rights or other property for construction and operation of such dam and reservoir in excess of the estimated amount of taxes which would be lost if the dam were constructed and operated for flood control only and the commission shall decide the extent to which, in its opinion, the State of Connecticut would be justified in making reimbursement for loss of taxes in addition to reimbursement for such dam and reservoir if constructed and used for flood control only. Such estimate and decision shall thereafter be reviewed by the commission at five-year intervals until such time as such dam and reservoir shall be so constructed, reconstructed, altered or used or plans for such construction, reconstruction, alteration or use are abandoned. The commission shall notify the governor, the members of the United States Senate and the members of the United States House of Representatives from each signatory state as to the commission’s decision and as to any change in such decision.

A signatory state may, in agreement with the commission and the Chief of Engineers, acquire title or option to acquire title to any or all lands, rights or other property required for any flood control dam and reservoir within its boundaries and transfer such titles or options to the United States. Whenever the fair cost to said signatory state for such titles or options, as determined by the commission, is greater than the amount received therefor from the United States, the State of Connecticut shall pay its share of such excess cost to said signatory state, such share to be determined by the commission.

Whenever the commission shall not agree, within a reasonable time or within sixty days after a formal request from the governor of any signatory state, concerning reimbursement for loss of taxes at any flood control dam and reservoir heretofore or hereafter constructed by the United States in the Thames River Valley in Massachusetts, or concerning the extent, if any, to which reimbursement shall be made for additional loss of taxes caused by construction, reconstruction, alteration or use of any such dam for purposes other than flood control, the governor of each signatory state shall designate a person from his state as a member of a board of arbitration, hereinafter called the board, and the members so designated shall choose one additional member who shall be chairman of such board. Whenever the members appointed by the governors to such board shall not agree within sixty days on such additional member of the board, the governors of such signatory states shall jointly designate the additional member. The board shall by majority vote decide the question referred to it and shall do so in accordance with the provisions of this compact concerning such reimbursement. The decision of the board on each question referred to it concerning reimbursement for loss of taxes shall be binding on the commission and on each signatory state, notwithstanding any other provision of this compact.

ARTICLE VI

Nothing contained in this compact shall be construed as a limitation upon the authority of the United States.

ARTICLE VII

The signatory states agree to appropriate for compensation of agents and employees of the commission and for office, administration, travel and other expenses on recommendation of the commission subject to limitations as follows: The Commonwealth of Massachusetts obligates itself to not more than seven thousand ($7,000) dollars in any one year and the State of Connecticut obligates itself to not more than five thousand ($5,000) dollars in any one year.

ARTICLE VIII

Should any part of this compact be held to be contrary to the constitution of any signatory state or of the United States, all other parts thereof shall continue to be in full force and effect.

ARTICLE IX

This compact shall become operative and effective when ratified by the Commonwealth of Massachusetts and the State of Connecticut and approved by the Congress of the United States. Notice of ratification shall be given by the governor of each state to the governor of the other state and to the President of the United States, and the President of the United States is requested to give notice to the governors of each of the signatory states of approval by the Congress of the United States.

(1957, P.A. 559, S. 1.)



Section 25-102 - Commissioners; appointment; terms; vacancy.

There shall be three members of the Thames River Valley Flood Control Commission appointed from Connecticut who shall act as commissioners for the state of Connecticut to execute, with representatives of the commonwealth of Massachusetts, the Thames River Valley Flood Control Compact and shall have the powers and duties provided in the compact. On or before May first in the even-numbered years the Governor, with the advice and consent of the Senate, shall appoint one member of the commission whose term of office shall be six years, commencing the first day of July following his appointment and until his successor is appointed and has qualified. Any vacancy in the membership of the commission from Connecticut shall be filled by the Governor for the unexpired portion of the term.

(1957, P.A. 559, S. 2.)






Chapter 477a - Lower Connecticut River Conservation Zone

Section 25-102a - Public interest in lower Connecticut River.

It is found that the lower Connecticut River and the towns abutting the river possess unique scenic, ecological, scientific and historic value contributing to public enjoyment, inspiration and scientific study, that it is in the public interest that the provisions of this chapter be adopted to preserve such values and to prevent deterioration of the natural and traditional riverway scene for the enjoyment of present and future generations of Connecticut citizens and that the powers of the Commissioner of Energy and Environmental Protection, conferred by the provisions of section 22a-25, should be exercised in the furtherance of the purposes hereof in conformity with his general responsibility to preserve the natural resources of the state.

(P.A. 73-349, S. 1, 11; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-102b - Definitions.

As used in this chapter, “conservation zone” means the zone described in section 25-102c; “development rights” means the rights of the owner of property to improve such property, including the right to change the terrain, remove natural vegetation and construct buildings thereon; “land coverage” means that portion of a given plot of land on which construction is permitted; “scenic easement” means a less than fee interest in property acquired for the purpose of maintaining the existing condition of the property or of preserving an unobstructed view.

(P.A. 73-349, S. 2, 11.)



Section 25-102c - Conservation zone designated.

All the following area is hereby designated as a conservation zone:

Beginning at a point 300 feet to the west of the intersection of the center line of Dublin Road and the town line between Middletown and Haddam and proceeding southerly along a line parallel to and 300 feet to the west of the center line of Dublin Road to its intersection with a line parallel to and 300 feet to the south of the center line of Depot Hill Road, thence easterly along said line to its intersection with a line parallel to and 300 feet to the west of the center line of Landing Hill Road, thence southerly along said line to its intersection with a line parallel to and 1500 feet to the west of the center line of Connecticut Route 9A, thence southerly along said line to its intersection with a line parallel to and 300 feet to the west of the center line of Walkley Hill Road, thence southerly along said line to its intersection with a line parallel to and 1500 feet to the west of the center line of Connecticut Route 9A, thence southerly along said line to its intersection with the town line between Chester and Haddam, thence westerly along said line to its intersection with a line parallel to and 300 feet to the east of the center lines of Old County Road and Goose Hill Road, thence southerly along said line to its intersection with a line parallel to and 300 feet to the north of the center line of Story Hill Road, thence easterly along said line to its intersection with a line parallel to and 300 feet to the east of Connecticut Route 9A, thence southerly along said line to its intersection with the town boundary between Deep River and Chester, thence easterly along said line to its intersection with a line parallel to and 600 feet to the east of Connecticut Route 9A, thence southerly along said line to its intersection with a line parallel to and 300 feet to the north of Kirtland and Reade Streets, thence easterly along said line to its intersection with a line parallel to and 300 feet to the east of Arnold Street, thence southerly along said line to its intersection with a line parallel to and 300 feet to the south of the center line of River Street, thence westerly along said line to its intersection with a line parallel to and 300 feet to the east of the center line of Fairview Avenue, thence southerly along said line to its intersection with the westerly boundary line of what is now or formerly the Valley Railroad right-of-way, thence southerly along said line to its intersection with the town line between Deep River and Essex, thence northeasterly along said line to a point on such town line 400 feet before the intersection of the town line with the center line of Book Hill Road, thence due southerly along a line to its intersection with a stream running in said southerly direction, continuing along said stream to its intersection with the center line of Dennison Road, thence southeasterly along a straight line to the intersection with a stream running in said southerly direction, continuing along said stream to its intersection with the center line of Dennison Road, thence southeasterly along a straight line to the intersection of Sunset Terrace and Cunningham Lane, thence along the center line of Sunset Terrace to its intersection with the center line of West Avenue, which at this point is also the northerly boundary line of the Limited Industrial District (LI-80) as drawn on the zoning map of the town of Essex dated June 1966, as amended, thence easterly, southerly and southwesterly along said Limited Industrial District boundary line to its intersection with the easterly boundary line of Connecticut Route 9, thence southerly along said line to its intersection with the town line between Old Saybrook and Essex, thence easterly along said line to its intersection with a line parallel to and 300 feet to the east of the center line of Connecticut Route 9A, thence southerly along said line to its intersection with a line parallel to and 300 feet to the south of the center line of Essex Road, thence easterly along said line to its intersection with a line parallel to and 300 feet to the west of the center line of Ferry Road and Ferry Place, thence southerly along said line to its intersection with the southern boundary line of the Penn Central Railroad right-of-way, thence westerly along said line to its intersection with the center line of the old trolley crossing, thence southerly and westerly along said center line to its intersection with a line parallel to and 750 feet east of Ford Drive, thence southwesterly along said line to its intersection with a line parallel to and 300 feet northeast of the northeasterly property line of the former Valley Railroad right-of-way to Fenwick, thence southeasterly along said line to its intersection with a line parallel to and 1100 feet southeast of Ford Drive, thence southwesterly along said line to its intersection with the northeasterly property line of the former Valley Railroad right-of-way to Fenwick, thence southeasterly along said line to its intersection with a line parallel to and 50 feet inland from the mean high water line of North Cove, thence southerly and easterly along said line to its intersection with a line parallel to and 300 feet to the west of the center line of North Cove Road and South Cove Road, thence southerly along said line to its intersection with a line parallel to and 50 feet inland from the mean high water line of South Cove, thence westerly, southerly and easterly along said line to its intersection with the western boundary line of Fenwick Borough, thence southerly along said line to its intersection with the mean high water line of Long Island Sound, thence easterly along said line to Lynde Point at Saybrook Lighthouse, thence easterly along a line across the mouth of the Connecticut River to the westernmost tip of Griswold Point, thence easterly along the mean high water line of Long Island Sound to its intersection with a line parallel to and 300 feet to the west of Springfield Road, thence northerly along said line to its intersection with a line parallel to and 300 feet to the north of the center line of Old Shore Road, thence westerly along said line to its intersection with a line parallel to and 300 feet to the west of the center line of Buttonball Road, thence northerly along said line to its intersection with a line parallel to and 300 feet to the north and west of the center line of Mile Creek Road, thence westerly along said line to its intersection with a line parallel to and 300 feet to the west of the center line of Whippoorwill Road, thence northerly along said line to its intersection with the southerly boundary line of the Governor John Davis Lodge Turnpike (Interstate 95), thence westerly along said line to its intersection with the center line of Lyme Street, thence running northerly along said center line to its junction with the center line of Sill Lane, thence running northerly along said center line of Sill Lane to its intersection with a line 300 feet to the north of the center line of Saunders Hollow Road, thence running westerly and northerly along said line to its intersection with a line parallel to and 300 feet to the east of the center line of Connecticut Route 156, thence northerly along said line to its intersection with a line parallel to and 300 feet north of the center line of Joshuatown Road in the town of Lyme, thence westerly and northerly along said line to its intersection with a line parallel to and 300 feet to the north of the center line of Connecticut Route 148, thence westerly along said line to its intersection with a line parallel to and 300 feet to the east of the center line of River Road in the town of East Haddam, thence northerly along said line to its intersection with the projected center line of the main entrance road to Gillette Castle State Park, thence westerly along said center line to its intersection with a line parallel to and 300 feet to the west of the center line of River Road, thence northerly along said line to its intersection with a line parallel to and 2500 feet to the west of the center line of Connecticut Route 82, thence northerly along said line to its intersection with a line parallel to and 300 feet to the west of the center line of Palmer Martin Road, thence northerly along said line and its projection across Connecticut Route 82 to its intersection with a line parallel to and 300 feet to the north of the center line of Connecticut Route 82, thence westerly along said line to its intersection with a line parallel to and 600 feet to the east of the center line of Creek Row, thence northerly along said line to its intersection with the center line of the electric power transmission line right-of-way which crosses Connecticut Route 149 near the junction of Creek Row and Connecticut Route 149, thence westerly along said line to its intersection with a line parallel to and 1000 feet to the west of the center line of Connecticut Route 149, thence northerly along said line to its intersection with a line parallel to and 1000 feet to the west of the center line of Johnsonville Road, thence northerly along said line to its intersection with a line parallel to and 4000 feet to the north of the center line of the power transmission line previously described, thence westerly along said line to its intersection with a line drawn perpendicular to it at its point of intersection with the east bank of the Salmon River, thence southerly along said line to its intersection with a line parallel to and 1500 feet to the north of the center line of the previously described power transmission line, thence westerly along said line to its intersection with a line parallel to and 300 feet to the west of the center line of Jenks Hill Road, thence northerly and westerly along said line to its intersection with a line parallel to and 600 feet to the west of the center line of Upper Road, thence northerly along said line to its intersection with a line parallel to and 300 feet to the north of the center line of Haddam Neck Road, thence westerly along said line to its intersection with a line parallel to and 300 feet to the east of the center line of Hurd Park Road, thence northerly along said line to its intersection with the town line between Haddam and East Hampton, thence westerly along said line and the town line between Middletown and Haddam to the point of beginning, 300 feet to the west of the center line of Dublin Road.

(P.A. 73-349, S. 3, 11; P.A. 74-103, S. 1, 10; P.A. 76-91, S. 1, 2; P.A. 86-201, S. 11.)

History: P.A. 74-103 revised conservation zone boundary description; P.A. 76-91 revised conservation zone boundary description; P.A. 86-201 changed name of Connecticut Turnpike to Governor John Davis Lodge Turnpike.



Section 25-102d - Connecticut River Gateway Committee: Membership, duties. Election by towns.

(a) There shall be a Connecticut River Gateway Committee consisting of the Commissioner of Energy and Environmental Protection or his designee, a representative from each of the towns of Old Saybrook, Essex, Deep River, Chester, Haddam, East Haddam, Lyme and Old Lyme, appointed by the first selectman of each of said towns, and a representative of the Mid-State Regional Planning Agency appointed by said agency and a representative of the Connecticut River Estuary Regional Planning Agency appointed by said agency. The Commissioner of Energy and Environmental Protection shall, within thirty days of July 1, 1973, call a meeting of said committee which shall, within ninety days thereafter: (1) Hold public hearings for the purpose of developing minimum standards to preserve the area within the conservation zone as hereinafter provided; (2) using as guidelines whatever standards may be applicable, including those set down for estuarine sanctuaries by the Department of Commerce under the Coastal Zone Management Act of 1972 (P.L. 92.583), prepare minimum standards for the regulation of the usage of property within the conservation zone consistent with the purposes of this chapter and for the protection and development, for purposes of this chapter, of such property by means of land coverage, frontage, setback, design and building height and the regulation of the cutting of timber, burning of undergrowth, removal of soil or other earth materials and the dumping or storing of refuse to prevent deterioration of the natural or traditional riverway scene, provided such standards shall not discourage constructive development and uses of such property, which are consistent with the purposes of this chapter; (3) make recommendations for lands and waters to be acquired by the commissioner in less than fee title under the provisions of section 25-102f; and (4) present such standards, with relevant findings as to whether the plan of development and zoning ordinances and planning and subdivision regulations, relating to land within the conservation zone of each of the eight towns enumerated in this subsection conform with such standards and, if not, specifying the particulars in which they do not conform, to the conservation commissions, zoning commissions, planning commissions and planning and zoning commissions of the respective towns. No action by said committee shall be effective except by the concurring vote of at least six members. The committee shall terminate at such time as the Connecticut River Gateway Commission has been created under section 25-102e or four towns have voted not to be governed by the provisions of sections 25-102g, 25-102h and 25-102j.

(b) The commissions of the respective towns referred to in subsection (a) of this section shall study the standards so established and shall, within ninety days of such submission, file with the town clerk of the town which they serve, for submission to its legislative body, recommendations as to whether such town should vote to be governed by the provisions of sections 25-102g, 25-102h and 25-102j. Failure of a commission to make such recommendations within the time limited therefor shall be deemed a recommendation that the town should vote to be so governed. Within thirty days after April 22, 1974, the clerk of any such town which has not previously voted to be governed by the provisions of this chapter, shall call a meeting of its legislative body at the earliest legal date, which may be the annual or a regular or special meeting of such body, at which meeting, such legislative body shall vote as to whether such town shall be governed by the provisions of sections 25-102g, 25-102h and 25-102j and the town clerk of such town shall report the result of such vote to the Commissioner of Energy and Environmental Protection for transmittal to the Connecticut River Gateway Committee.

(P.A. 73-349, S. 4, 11; P.A. 74-103, S. 2, 10; P.A. 07-217, S. 121; P.A. 11-80, S. 1.)

History: P.A. 74-103 added reference to “planning and subdivision regulations, relating to land within the conservation zone” in Subsec. (a)(4) and revised provision in Subsec. (b) re vote by town’s legislative body to require that clerk call meeting for purpose of voting within 30 days of April 22, 1974; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-102e - Connecticut River Gateway Commission established. Funds held in custody.

(a) After at least five of the towns to which this chapter applies have voted to be governed by the provisions of sections 25-102g, 25-102h and 25-102j, the legislative body of each such town or the board of selectmen in the case of a municipality in which the legislative body is a town meeting, shall, within sixty days, appoint a member and an alternate member to the Connecticut River Gateway Commission, each to serve for a term of two years and until his successor is appointed and has qualified. Such appointments may be made at the legislative body’s meeting held pursuant to subsection (b) of section 25-102d, to take effect when the last of the first five towns has voted to be governed by the provisions of this chapter. The Mid-State Regional Planning Agency and the Connecticut River Estuary Regional Planning Agency shall each appoint a representative and an alternate representative from said agency, each to serve on said commission for a term of two years. An alternate member shall be empowered to vote on said commission in the absence of the member for whom he is an alternate. The initial terms of members shall commence when the last of the first five towns voting to be governed by the provisions of this chapter has appointed a member and an alternate member and the initial terms of members from towns which so vote at a later date shall be concurrent with those of persons already members of the commission. Any vacancy on the commission shall be filled in the same manner as the original appointment for the balance of the unexpired term. The Commissioner of Energy and Environmental Protection or his designee shall be a member of said commission. No appointed member shall receive any compensation for his service on said commission. Said commission shall elect from its members a chairman and such other officers as it deems necessary and shall establish its own rules of procedure. The commission shall be an autonomous body within the Department of Energy and Environmental Protection for administrative purposes only. The commission may employ expert and such other assistants as it judges necessary and may accept funds from any source. Notwithstanding any other provision of the general statutes, any funds appropriated to the commission, or received by the commission from any other source, shall be held in the custody of the commission and expended by the commission for the purposes set forth in this chapter.

(b) Notwithstanding any other provision of the general statutes, the commission may: (1) Acquire or convey by purchase, gift, lease, devise, exchange or otherwise, any land or interest therein including, but not limited to, conservation easements, located wholly or partly in the conservation zone, provided such acquisition does not utilize funds furnished by the state; (2) transfer, with the approval of the commissioner, any land or interest therein to the state with or without consideration, provided any funds received therefor shall not be deemed funds furnished by the state for the purposes of this section; and (3) contribute or transfer funds to, and enter into agreements with, land trusts or other conservation organizations, to carry out the purposes of this chapter. The commission shall report to the General Assembly, on or before February fifteenth, annually, on its activities of the preceding year and on its finances. The existence of the commission shall terminate at such time as all of its member towns have withdrawn or it is abolished by the General Assembly.

(P.A. 73-349, S. 5, 11; P.A. 74-103, S. 3, 10; P.A. 75-370, S. 1, 3; P.A. 79-560, S. 13, 39; P.A. 84-127, S. 3, 4; P.A. 86-406, S. 13, 15; P.A. 91-369, S. 1, 36; P.A. 94-59, S. 4; P.A. 11-80, S. 1.)

History: P.A. 74-103 added provision to specify when appointments to Commission are to be made and when they are to take effect and declared Commission to be an “autonomous body within the department of environmental protection for fiscal and budgetary purposes only”; P.A. 75-370 specified that funds received from sources other than environmental protection department are to be preserved for purposes of chapter 477a and kept separate from allocations made by the department; P.A. 79-560 placed commission within environmental protection department for “administrative” rather than “fiscal and budgetary” purposes; P.A. 84-127 replaced provision that certain funds be maintained in a separate account by the environmental protection department with provision that funds received by the commission be held in the custody of the commission; P.A. 86-406 added provisions clarifying land acquisitions, transfers, etc., and divided the section into Subsecs.; P.A. 91-369 amended Subsec. (a) to delete a provision allowing a member of the commission to be reimbursed for expenses related to his duties; P.A. 94-59 amended Subsec. (a) to provide that appointments shall be made by the board of selectmen in the case of a municipality in which the legislative body is a town meeting; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (a), effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 25-102f - Acquisition of land and water interests by the state.

The Commissioner of Energy and Environmental Protection shall, with the approval of said commission and in the manner provided in section 22a-25, acquire in the name of the state interests less than fee in lands and waters, including scenic easements and development rights, necessary and applicable to the preservation of the Connecticut River as provided in section 25-102a within the area encompassed by the towns of Old Saybrook, Essex, Deep River, Chester, Haddam, East Haddam, Lyme and Old Lyme, provided he shall not so acquire the title to scenic easement and development rights with respect to more than twenty-five hundred acres and provided interests in lands and waters held by trusts for conservation purposes or municipally owned lands and waters shall not be subject to condemnation. The commissioner shall be guided in making such acquisitions by the recommendations of the committee made under subsection (a) of section 25-102d and by any modifications which the commission may make to such recommendations. Funds for such acquisitions shall be made available from the proceeds of bonds authorized under subdivision (9) of subsection (b) of section 2 of special act 73-74. Interests less than fee acquired by the commissioner by gift or devise shall not be applied against the twenty-five hundred acres referred to in this section. Interests acquired by purchase, at less than fair market value, as determined by the appraisal of the Department of Energy and Environmental Protection, shall be applied against said twenty-five hundred acre limitation to the extent of the percentage of purchase price to fair market value.

(P.A. 73-349, S. 10, 11; P.A. 74-103, S. 7, 10; P.A. 75-370, S. 2, 3; P.A. 11-80, S. 1.)

History: P.A. 74-103 specified that “interests less than fee acquired by the commissioner by gift or devise shall not be applied against the 2,500 acres referred to in this section”; P.A. 75-370 required that commissioner be guided by modifications to recommendations made by Commission and specified that interests acquired by purchase at less than fair market value “shall be applied against said twenty-five hundred acre limitation to the extent of the percentage of purchase price to fair market value”; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 25-102g - Local zoning within the conservation zone. Standards. Approval procedure. Revision of standards.

(a) After at least five of the towns to which this chapter applies have voted to be so governed, the planning commission and the zoning commission, or the combined planning and zoning commission, of each town which so votes shall promptly revise the zoning ordinances or plan of development and planning and subdivision regulations, relating to land within the conservation zone of such town to meet the minimum standards established under the provisions of section 25-102d, and thereafter shall promptly make further revisions to meet any revised standards adopted by the commission pursuant to subsection (c) of this section.

(b) No adoption, amendment or repeal of a local zoning, subdivision or planning regulation with respect to property within the conservation zone within such town shall be effective which has not received the approval of the Connecticut River Gateway Commission. Each local zoning commission, planning commission or combined planning and zoning commission shall submit its decision by certified mail to the Connecticut River Gateway Commission for approval. If, within thirty-five days after receipt of such submission, said commission has failed to approve or disapprove such submission, it shall be deemed to be so approved; provided, the Connecticut River Gateway Commission may within said time period reserve decision thereon and schedule the matter for a public hearing. Notice of the Gateway Commission’s decision on the submission or of its determination to hold a public hearing shall be made in writing to the commission referring the submission. Such public hearing shall commence within sixty-five days after receipt of the submission and shall terminate within sixty days of its commencement and shall be held by a majority of the members of the Connecticut River Gateway Commission, with representatives of at least five member towns present, at which parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of such hearing shall be published in the form of a legal advertisement in a newspaper having a substantial circulation in the town from which the submission was referred, two times, at intervals of not less than two days, the first not more than fifteen days nor less than ten days, and the last not less than two days, before such hearing. The action of the Connecticut River Gateway Commission shall have the object of regulating the uses of such property consistent with the purposes of this chapter and promoting the protection and development for purposes of this chapter of such property by means of classification of zoning districts according to types of land usage permitted therein, land coverage, frontage, setback, design and building height and by regulating the cutting of timber, burning of undergrowth, removing soil or other earth materials and dumping or storing refuse in a manner that would detract from the natural or traditional riverway scene, provided such action shall not discourage constructive development and uses of such property which are consistent with the purposes of this chapter. The commission shall render a decision on the submission within sixty-five days after completion of the hearing. The submitting commission may consent to an extension of any period specified in this subsection, provided such extension shall not be for longer than double the period specified, or it may withdraw such submission. The Gateway Commission shall publish notice of its decision in a newspaper having substantial circulation in the town from which the submission was received.

(c) The commission shall, from time to time, review, and may, after public hearing of which at least fifteen days’ notice has been given in a newspaper or newspapers having a circulation in the conservation zone, revise the standards established under the provisions of section 25-102d consistent with the purposes of this chapter. A copy of the proposed revisions to be presented at such public hearing shall be furnished at least fifteen days prior thereto to the conservation commissions, zoning commissions, planning commissions or combined planning and zoning commissions of the towns to be affected thereby.

(P.A. 73-349, S. 6, 11; P.A. 74-103, S. 4, 10; P.A. 79-319, S. 2, 5.)

History: P.A. 74-103 added references to planning and subdivision regulations, clarified which local commissions are involved under section, required that regulations be revised to meet revised standards adopted by Commission, changed time after which actions deemed approved in Subsec. (b) from 65 to 35 days after their submission and added reference to classification of zoning districts by types of land usage and amended Subsec. (c) to require that copies of proposed revisions be supplied to local commissions at least 15 days before hearing is to be held; P.A. 79-319 added provisions in Subsec. (b) re public hearings held when Commission decides to reserve decision for the purpose, set deadline for decision after conclusion of hearing, allowed extensions of deadline and required Commission to publish its decision.



Section 25-102h - Action on applications to zoning boards of appeals referred to Connecticut River Gateway Commission.

Whenever any zoning board of appeals of a town which has voted to be governed by the provisions of this section and sections 25-102g and 25-102j receives an application with respect to land within the conservation zone, such board shall submit a copy of such application to the Connecticut River Gateway Commission and the conservation commission of the town within which such land is located not less than ten days prior to the date set for the hearing on such application. Said commission shall review such application to determine if the action requested in such application is adverse to the protection and development of the conservation zone in accordance with the purposes of this chapter and the standards set forth in section 25-102d. In addition to its other powers and duties, the zoning board of appeals shall determine if the action requested in such application is consistent with the purposes of this chapter and the standards set forth in subsection (b) of section 25-102g. Said commission and such conservation commission shall be deemed aggrieved parties at any hearing on any such application before the zoning board of appeals and for the purpose of taking an appeal pursuant to section 8-8.

(P.A. 73-349, S. 7, 11; P.A. 74-103, S. 5, 10; P.A. 79-319, S. 3, 5.)

History: P.A. 74-103 replaced previous provisions re discretionary submission of matters by zoning board of appeals to Commission for advisory opinions with provisions requiring zoning board of appeals to submit applications received concerning land within conservation zone to town conservation commission and Gateway Commission before hearing and setting out role of those commissions in application proceedings; P.A. 79-319 authorized zoning board of appeals to determine if request contained in the application is consistent with purposes of the chapter and standards under Sec. 25-102g.



Section 25-102i - Appeals from zoning boards of appeals to commission.

Section 25-102i is repealed.

(P.A. 73-349, S. 8, 11; P.A. 74-103, S. 9, 10.)



Section 25-102j - Withdrawal of town by referendum. Reinstatement by referendum.

(a) Any town which has voted to be governed by the provisions of sections 25-102g, 25-102h and this section may, by referendum, vote not to be so governed and, effective six months thereafter, the provisions of said sections shall not apply to such town. Upon the filing of a petition of not less than ten per cent of the voters of such town circulated as provided in section 7-9 and section 7-9a, such referendum shall be held, subject to the provisions of section 7-9b and section 7-9c, at a regular or special town meeting to be held within sixty days after such filing.

(b) Notwithstanding any decision of a town not to be governed by the provisions of sections 25-102g, 25-102h and this section, taken pursuant to subsection (a) of this section, such town may vote to again be so governed by petition and referendum as set forth in subsection (a) of this section.

(P.A. 73-349, S. 9, 11; P.A. 74-103, S. 6, 10.)

History: P.A. 74-103 added Subsec. (b) re subsequent votes.



Section 25-102k - Uniform Administrative Procedure Act not applicable.

The provisions of chapter 54 shall not apply to any procedures to be followed or actions taken pursuant to the provisions of this chapter.

(P.A. 74-103, S. 8, 10.)



Section 25-102l - Appeals.

Appeals from decisions of the Connecticut River Gateway Commission may be made in the manner provided in section 8-8.

(P.A. 79-319, S. 4, 5.)



Section 25-102m - Standards and criteria for private residential docks and piers and management of scenic resources and visual impacts.

(a) The Commissioner of Energy and Environmental Protection shall select two harbor management commissions, established pursuant to section 22a-113k, from the member towns of the Connecticut River Gateway Commission, established pursuant to section 25-102e, to jointly recommend standards and criteria for the construction and location of private residential docks and piers and standards and criteria for the management of scenic resources and visual impacts within the limits of navigable waters, as defined in subsection (b) of section 15-3a.

(b) The standards and criteria recommended pursuant to subsection (a) of this section shall be jointly submitted for approval to the Commissioners of Energy and Environmental Protection and Transportation. The commissioners shall approve or reject each recommendation not more than one hundred twenty days after submission.

(c) A harbor management commission established pursuant to section 22a-113k from a member town of the Connecticut River Gateway Commission established pursuant to section 25-102e may adopt any standard or criterion approved pursuant to subsection (b) of this section as part of its harbor management plan adopted pursuant to chapter 444a.

(P.A. 04-183, S. 1; P.A. 11-80, S. 81.)

History: P.A. 04-183 effective June 1, 2004; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.






Chapter 477b - Oil Spill Containment

Section 25-102t - Oil spill containment and removal within lower Connecticut River area.

(a) As used in this section, “oil” means floating oil of any kind or in any form including but not limited to fuel oil, sludge, oil refuse and oil mixed with other matter; “lower Connecticut River” means the river and lands downstream of Middletown and East Hampton to Long Island Sound; “adjacent shoreline” means the land between, and including, the towns of Guilford and Waterford, and the waters of Long Island Sound extending outwards from these towns to the demarcation line between Connecticut and New York.

(b) The Commissioner of Energy and Environmental Protection shall (1) provide and maintain necessary equipment and train adequate emergency response personnel for the purpose of oil spill containment and removal within the lower Connecticut River and adjacent shoreline area; and (2) assist in and coordinate the development of oil spill containment and removal contingency plans for the towns located within the lower Connecticut River and adjacent shoreline area.

(P.A. 79-319, S. 1, 5; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

See Sec. 22a-449 re water pollution control powers of the commissioner.






Chapter 477c - Upper Connecticut River Conservation Zone

Section 25-102aa - Legislative finding.

It is found that the upper Connecticut River and the towns abutting the river possess unique scenic, hydrologic, ecological, agricultural, recreational and historical value contributing to public enjoyment, inspiration and well being. Furthermore, it is found that it is in the public interest that the provisions of this chapter be adopted to preserve such values for the enjoyment of present and future generations of Connecticut citizens and to accomplish the following: (1) The protection and improvement of the water quality of the Connecticut River; (2) the preservation of the flood storage capacity of the Connecticut River; (3) the preservation of unique natural historic and scenic areas and the natural topography of riverfront land; (4) the preservation and encouragement of agricultural land uses which conserve the area’s soil and water resources and maintain and increase the area’s long-term food producing capacity; (5) the promotion of the area’s recreational potential consistent with the ability of the land and the river to support such use; (6) the influencing of the visual impact of riverfront development; and (7) the encouragement of preservation and rehabilitation of the Connecticut River greenbelt.

(P.A. 82-296, S. 1, 11.)



Section 25-102bb - Definitions.

As used in this chapter, “conservation zone” means the zone described in section 25-102cc; “development rights” means the rights of the owner of property to improve such property, including the right to change the terrain, remove natural vegetation and construct buildings thereon; “scenic easement” means a less than fee interest in property acquired for the purpose of maintaining the existing condition of the property or of preserving an unobstructed view.

(P.A. 82-296, S. 2, 11.)



Section 25-102cc - Conservation zone designated.

All the following area is designated as a conservation zone: Beginning at the point where the town line between Suffield, Connecticut, and Agawam, Massachusetts, intersects the center line of Connecticut Route 159 and proceeding southerly along the center line of Connecticut Route 159 to its intersection with the town line between Suffield and Windsor Locks, thence easterly along said line to its intersection with the center line of the ConRail Railroad Line, thence southerly along said line to its intersection with the center line of Main Street, thence southerly along said line to its intersection with the center line of Interstate Route 91, thence southwesterly along said line to its northernmost intersection with the town line between Windsor Locks and Windsor, thence easterly along said line to its intersection with the center line of Palisado Avenue, thence southerly, southeasterly and southwesterly along said line to its intersection with the center line of the ConRail Railroad Line, thence southerly along said line to its intersection with the center line of the Hartford Dike, thence southeasterly, southerly, southwesterly and westerly along said line to its intersection with the Wethersfield Cove channel encroachment line, which point is also the intersection of the eastern right-of-way of the Wilbur Cross Parkway with the town line between Hartford and Wethersfield, thence southwesterly, southeasterly, easterly, northerly and easterly along said Wethersfield Cove channel encroachment line to its intersection with the Connecticut River channel encroachment line, thence southerly along said line to its intersection with iron pin four in Kelley Avenue, thence easterly along a line to its intersection with the western right-of-way line of Interstate 91, thence southerly along said line to its intersection with the Connecticut River channel encroachment line which point is iron pin nine of the Connecticut River channel encroachment line, thence southerly, southwesterly, southeasterly and southwesterly along said line to its intersection with the center line of the ConRail Railroad Line, thence southeasterly and southwesterly along said line to its intersection with the hundred year flood boundary north of Dividend Brook, thence southwesterly along said boundary to its intersection with the town line between Rocky Hill and Cromwell, thence easterly along said line to its intersection with the hundred year flood boundary south of Dividend Brook, thence northeasterly along said boundary to its intersection with the center line of the ConRail Railroad Line, thence southeasterly along said line to its intersection with the town line between Rocky Hill and Cromwell, thence westerly along said line a distance of three hundred feet to the point where the town line intersects the one hundred fifty foot contour interval, thence southerly, and at varying elevations, along the ridgeline as viewed from four feet above mean low water from the center line of the Connecticut River to its intersection with the center line of Nooks Hill Road, thence westerly along said line to its intersection with the center line of the ConRail Railroad Line, thence southerly along said line to its intersection with the center line of Connecticut Route 99, thence southerly along said line to its intersection with a line parallel to and two thousand two hundred feet south of South Street, thence westerly along said line a distance of seven hundred feet to its intersection with the hundred year flood boundary, thence northerly along said boundary to its intersection with the southerly property line of the Connecticut Route 9 right-of-way, thence northwesterly along said property line to its intersection with the center line of West Street, thence westerly along said line to its intersection with the center line of Connecticut Route 3, thence southerly along said line to its intersection with the town line between Middletown and Cromwell which town line is the center line of the Mattabasset River, thence southerly along said line to its intersection with the center line of the Connecticut Route 9 right-of-way, thence southerly along said line to its intersection with the center line of the ConRail Railroad Line, thence easterly along said line to its intersection with the center line of the electric power transmission line right-of-way which crosses the railroad line, thence southerly along said center line of the electric power transmission line right-of-way to a point two hundred feet south of the center line of the ConRail Railroad Line, thence easterly along a line parallel to and two hundred feet from the center line of the ConRail Railroad Line to its intersection with the town line between Middletown and Haddam, thence easterly along said line to its intersection with the town line between Haddam and East Hampton, thence easterly along said line to its intersection with the center line of Hurd Park Road, thence northerly along said line to its intersection with the center line of Connecticut Route 151, thence northerly along said line to its intersection with the center line of Connecticut Route 66, thence westerly along said line to its intersection with the town line between Portland and East Hampton, thence southerly along said line to its intersection with the Connecticut River hundred year flood boundary, thence northwesterly, northerly and southerly along said boundary to its intersection with the center line of Bartlett Street, thence easterly along said line to its intersection with the center line of Connecticut Route 17, thence northeasterly along said line to its intersection with the Connecticut River hundred year flood boundary at a point four hundred feet north of the point where said line intersects the center line of Reservoir Brook, thence northwesterly along said Connecticut River hundred year flood boundary to the point where said boundary intersects the town line between Portland and Glastonbury, thence northwesterly, northerly, southeasterly, easterly, northerly and northwesterly along the Connecticut River hundred year flood boundary and tributary hundred year flood boundaries, where the eastern limit of said tributary hundred year flood boundaries shall be the center line of Main Street, to the point where said boundary intersects the town line between Glastonbury and East Hartford, thence westerly along said line to its intersection with the Connecticut River state stream channel encroachment line, thence northerly and northwesterly along said line to its intersection with the northern floodway boundary of the Hockanum River, thence southwesterly and northwesterly along the floodway boundaries of the Hockanum River and the Connecticut River for a distance of three thousand six hundred feet, thence easterly along a line perpendicular to the Connecticut River floodway boundary to the point where said line intersects the Connecticut state stream channel encroachment line, thence northwesterly, northerly and northeasterly along the Connecticut state stream channel encroachment line to its intersection with the town line between East Hartford and South Windsor, thence easterly for a distance of three thousand feet along said line, thence proceeding northeasterly in a straight line from said point to a point one thousand two hundred fifty feet east of Main Street and one thousand feet south of Sullivan Avenue where said line intersects an unnamed tributary of the Scantic River, thence proceeding in a straight line from said point to the intersection of Main Street and U.S. Route 5, thence northwesterly, northeasterly and northerly along the center line of U.S. Route 5 to its intersection with Newberry Road, thence northerly and northeasterly along the center line of the Interstate 91 entrance ramp and thence the center line of Interstate 91 to its intersection with the town line between East Windsor and Enfield, thence southwesterly along said line to its intersection with the center line of Depot Hill Road, thence northeasterly along said line to a point eight hundred seventy-five feet west of Interstate 91 as measured along the center line of Depot Hill Road thence northwesterly along a line perpendicular to Depot Hill Road to the point where said line intersects the center line of the ConRail Railroad Line, thence northeasterly, northerly and northwesterly along said line to its intersection with the town line between Enfield, Connecticut, and Longmeadow, Massachusetts, thence westerly along said line to the point of beginning, the point where the town line between Suffield, Connecticut, and Agawam, Massachusetts, intersects the center line of Connecticut Route 159.

(P.A. 82-296, S. 3, 11.)



Section 25-102dd - Connecticut River Assembly. Membership. Withdrawal.

(a) The municipalities of Middletown, East Hampton, Portland, Cromwell, Glastonbury, Rocky Hill, Wethersfield, Hartford, East Hartford, Windsor, South Windsor, Windsor Locks, East Windsor, Suffield and Enfield shall comply with the provisions of this chapter.

(b) There shall be a Connecticut River Assembly consisting of: The Governor or his designee and one alternate member; one member and one alternate member of each municipality listed in subsection (a) of this section, appointed by the legislative body of such municipality; one member and one alternate member of the Capitol Region Council of Governments appointed by said council; one member and one alternate member of the Mid-State Regional Planning Agency appointed by said agency. Within sixty days after October 1, 1982, members and alternates shall be appointed who shall serve for a term of three years or until a successor is appointed and has qualified. An alternate member may vote on matters before the assembly in the absence of the member for whom he is an alternate. The initial terms of members shall commence when eight of the municipalities listed in subsection (a) of this section have appointed a member and an alternate member and the initial terms of members for municipalities which appoint a member and an alternate member at a later date shall be concurrent with the terms of those already members of the assembly. Any vacancy on the assembly shall be filled in the same manner as the original appointment and shall be for a period of three years. No member shall receive any compensation for service on said assembly. Said assembly shall elect from its members a chairman and such other officers as it deems necessary and shall establish its own rules of procedure.

(c) Any municipality may, by vote of its legislative body, withdraw from the assembly and, one year after such vote, the provisions of this chapter shall not apply to such municipality. A vote for withdrawal shall not be taken until after a public hearing on a proposed withdrawal at which parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of such hearing shall be given in a newspaper or newspapers having a substantial circulation in such municipality at least fifteen days before such hearing. The findings and recommendations of the assembly and the conservation zone prepared pursuant to special act 79-77, as amended by special act 81-1, shall be filed for public inspection in the office of the town or city clerk of the municipality holding said hearing at least ten days before such hearing.

(d) A municipality which has withdrawn from membership on the assembly may again become a member by a vote taken in accordance with the provisions of subsection (c) of this section.

(P.A. 82-296, S. 4, 11.)



Section 25-102ee - Staff. Funds. Termination.

The assembly may employ expert and such other assistants as it deems necessary and may accept funds from any source. The assembly shall work in cooperation with state and municipal agencies. The assembly shall report to the General Assembly, on or before February fifteenth, annually, on its activities and finances of the preceding year. The existence of the assembly shall terminate at such time as all of its member municipalities have withdrawn or it is abolished by the General Assembly.

(P.A. 82-296, S. 5, 11.)

History: P.A. 82-296, S. 5, effective October 1, 1983.



Section 25-102ff - Review of land use applications.

(a) Commencing on the one hundred twenty-first day after October 1, 1983, whenever a municipality receives an application for any of the land uses listed in this section on land that is located within the conservation zone, such municipality shall forward a copy of the application to the assembly for information, review, comments and recommendations. The application shall be forwarded not later than thirty-five days before a public hearing, if a hearing is required or scheduled, or before a decision is made on the application if no hearing is required or scheduled. Application for the following land uses shall be forwarded to the assembly: (1) Any use of land for commercial, business, retail or office use, or any combination thereof, which requires a land area of more than seven and one-half contiguous acres or a change of zone of more than seven and one-half contiguous acres, or a building floor area of more than seventy-five thousand square feet; (2) any industrial or manufacturing use which requires a land area of more than ten contiguous acres or a change of zone of more than ten contiguous acres, or the employment of more than two hundred fifty employees; (3) any residential use which requires more than twenty-five contiguous acres or a change of zone of more than twenty-five contiguous acres, or includes more than fifty dwelling units; (4) any municipal or institutional use which requires a land area of more than fifteen contiguous acres; (5) any project which is submitted by a public service company for municipal approval which includes a proposed land use of ten acres or more; (6) any use having one hundred or more parking spaces; (7) any hazardous waste facility as defined in section 22a-115; (8) any solid waste facility, as defined in section 22a-207; (9) any oil refinery or bulk fuel oil storage facility; (10) any bridge, dam or hydropower facility; (11) any electric transmission line of a design capacity of sixty-nine kilovolts or more, or (12) any soil and earth material removal operation involving fifteen thousand cubic yards of material or five contiguous acres of land area.

(b) The assembly upon receiving a copy of the application, may prepare written comments concerning the regional impact of the proposed land use and prior to any public hearing submit such comments to the municipality forwarding such copy. If no public hearing is required, comments, if any, shall be forwarded to such municipality prior to the scheduled date of municipal action on the proposal.

(c) The municipality shall read any comments submitted by the assembly into the record of any public hearing or public meeting held on the application. Comments provided by the assembly shall be advisory. The lack of comment by the assembly shall not be considered in a negative or affirmative manner.

(d) A two-thirds vote of all the members of the local agency having authority to act on the application shall be required to approve an application which has received a negative comment from the assembly.

(P.A. 82-296, S. 6, 11; P.A. 88-364, S. 81, 123.)

History: P.A. 82-296, S. 6, effective October 1, 1983; P.A. 88-364 made a technical change in Subsec. (a).



Section 25-102gg - Local zoning within the conservation zone. Revision of standards.

(a) The planning commission and the zoning commission or the combined planning and zoning commission of each assembly municipality shall, within one year after October 1, 1983, revise the zoning regulations and subdivision regulations relating to land within the conservation zone of such municipality, to meet the minimum standards established pursuant to special act 79-77, as amended by special act 81-1, and thereafter shall promptly make further revisions to meet any revised standards adopted by the assembly pursuant to subsection (b) of this section.

(b) The assembly shall, from time to time, review, and may, after public hearing of which at least fifteen days notice has been given in a newspaper or newspapers having a circulation in the conservation zone, revise the standards established pursuant to special act 79-77, as amended by special act 81-1. Such revisions shall be consistent with the state plan for conservation and development adopted pursuant to part I of chapter 297 and the purposes of this chapter. A copy of the proposed revisions shall be furnished at least fifteen days prior thereto to the conservation commission, zoning commission, the planning commission or combined planning and zoning commission of the municipalities to be affected thereby and shall be filed at least ten days prior to the hearing in the office of the town or city clerk of the municipalities affected thereby.

(P.A. 82-296, S. 7, 11.)

History: P.A. 82-296, S. 7, effective October 1, 1983.



Section 25-102hh - Revision of zone boundary.

The assembly may revise the zone boundary established by section 25-102bb by a two-thirds vote of all of the members of the assembly and after public hearing of which at least fifteen days notice has been given in a newspaper or newspapers having a circulation in the conservation zone. Any revision shall be approved by the members of the assembly representing the town or towns impacted by such revision. A copy of the proposed revision to be presented at such public hearing shall be furnished at least fifteen days prior thereto to the conservation commission, zoning commission, planning commission or combined planning and zoning commission of the assembly municipalities and shall be filed at least ten days prior thereto in the office of the town or city clerk of the municipalities.

(P.A. 82-296, S. 8, 11.)

History: P.A. 82-296, S. 8, effective October 1, 1983.



Section 25-102ii - Comment on acquisition of land and water interests by the state.

In making fee and less than fee acquisitions in lands and waters, including scenic easements and development rights, applicable to the preservation of the Connecticut River as provided in section 25-102aa within the area encompassed by the conservation zone defined in section 25-102cc, the Commissioner of Energy and Environmental Protection shall invite comments from the assembly. The commissioner shall consider the recommendations of the assembly and any modifications to such recommendations.

(P.A. 82-296, S. 9, 11; P.A. 11-80, S. 1.)

History: P.A. 82-296, S. 9, effective October 1, 1983; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-102jj - Uniform Administrative Procedure Act not applicable.

The provisions of chapter 54 shall not apply to any procedures to be followed or actions taken pursuant to the provisions of this chapter.

(P.A. 82-296, S. 10, 11.)

History: P.A. 82-296, S. 10, effective October 1, 1983.






Chapter 477d - River Protection

Section 25-102pp - Definition.

As used in sections 25-102pp and 25-102qq, “protected river corridor” means any river, river segment and adjacent lands deemed worthy of permanent protection, preservation and resource management because of environmental, historic, hydrologic, ecologic, agricultural or recreational qualities.

(P.A. 84-522, S. 1, 8; P.A. 95-333, S. 11.)

History: P.A. 95-333 deleted references to repealed sections.



Section 25-102qq - Powers and duties of the commissioner. River management and protection program.

(a) The Commissioner of Energy and Environmental Protection shall be responsible for state-wide river policy and comprehensive protection of rivers. The commissioner shall: (1) Identify rivers or river segments to be protected, (2) designate protected river corridors, and (3) approve, reject or modify river corridor maps and management plans submitted pursuant to sections 25-205 and 25-235.

(b) The commissioner may establish a river management and protection program designed to improve the management and protection of the state’s rivers.

(c) In developing the river protection program, the commissioner may: (1) Develop a proposal for a state-wide river management and protection program that includes, but is not limited to: (A) The coordination of existing protective state authorities as a means of improving river management and protection; (B) the development of any statutory modifications to provide effective regional and interstate cooperation for the development of river management plans; (C) the development of recommendations for river protection for use in regulations of local land use agencies; and (D) the development of any other needed protection or management of the state’s rivers, as determined by the commissioner; (2) define the river resources to be inventoried and assessed; (3) conduct a state-wide inventory and assessment of the state’s rivers; (4) develop a state-wide data base of river resource information to facilitate environmental planning, regulatory and management decisions; (5) develop a river classification system; (6) develop criteria for identifying rivers or river segments for designation as protected rivers and recommended priorities for the management of the rivers or river segments; and (7) develop a program to educate the public on river protection issues and ensure public involvement in the development and implementation of the river protection program.

(P.A. 84-522, S. 2, 8; P.A. 91-394, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-250, S. 1; 95-257, S. 12, 21, 58; 95-333, S. 12; June 30 Sp. Sess. P.A. 03-6, S. 146(h), 210(e); P.A. 04-20, S. 3; 04-189, S. 1; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 170; 11-80, S. 1; P.A. 13-247, S. 312; 13-299, S. 30.)

History: P.A. 91-394 added Subsecs. (b), (c) and (d) concerning the river management and protection program and advisory committee; (Revisor’s note: In 1993 “and (2)” was inserted editorially by the Revisors following the second reference to state officials or their designees for consistency); P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-250 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-333 amended Subsec. (a) to add provisions re the commissioner’s involvement in the protection of rivers program and the multiple use rivers program; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003, and replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (c) to delete “the director of the Connecticut Commission on Culture and Tourism”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 13-299 deleted former Subsec. (c) re River Protection Advisory Committee, redesignated existing Subsec. (d) as Subsec. (c) and made technical and conforming changes therein, effective July 1, 2013.



Section 25-102rr to 25-102vv - River protection commissions. Powers and duties of commission. Designation of protected river corridor; factors to be considered by commissioner; periodic review. Recording of map and filing of plan; action on applications to agencies referred to river protection commissions; exemptions. Considerations in certain permit decisions.

Sections 25-102rr to 25-102vv, inclusive, are repealed.

(P.A. 84-522, S. 3–8; P.A. 85-158; P.A. 86-403, S. 58, 132; P.A. 91-394, S. 2; P.A. 95-333, S. 14.)



Section 25-102ww - Applications affecting Shepaug River and Bantam River.

The Shepaug Bantam River Protection Commission shall review and comment on all applications affecting the Shepaug River or the Bantam River, or both, which are received by the inland wetlands agencies of the towns of Litchfield, Morris, Roxbury, Warren and Washington.

(P.A. 90-341, S. 9; P.A. 95-333, S. 13.)

History: P.A. 95-333 deleted reference to repealed Sec. 25-102uu.



Section 25-102xx - Model river protection ordinance.

The Commissioner of Energy and Environmental Protection, in consultation with the River Protection Advisory Committee, shall prepare a model river protection ordinance which may be used by any municipality in this state in adopting ordinances or regulations for the protection of rivers. Such model ordinance may include, but need not be limited to, recommendations for the modification of municipal plans of development and zoning, subdivision, site plan and wetlands regulations as necessary to allow implementation of a river protection ordinance or regulation. Such recommendations may concern tourism, navigation, utility and transportation rights-of-way and water-dependent recreational, industrial, commercial, agricultural and other uses, as well as proposals for specific setbacks from the river, dimensions of new lots and buildings, restrictions on cutting of vegetation, restrictions on earth-moving for mining or other purposes, prohibited activities and regulation of paving and other forms of impervious ground cover. Such plan may also include recommendations for incentives for property owners to protect lands within the river corridor and to develop such lands in a manner that is compatible with resource protection. Such incentives may include tax credits for donation to appropriate parties of open space easements or land development rights and incentives for cluster development.

(P.A. 98-105, S. 1; June Sp. Sess. P.A. 98-1, S. 110; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 98-1 made a technical correction; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.






Chapter 478 - Soil Conservation (See Chapter 446h)

Section 25-103 - Soil Conservation Advisory Committee.

Section 25-103 is repealed.

(1949 Rev., S. 3061; 1953, S. 1702d; 1957, P.A. 364, S. 4; 1971, P.A. 872, S. 121.)






Chapter 478a - Niantic River Gateway Commission

Section 25-109c - Definitions.

As used in sections 25-109c to 25-109k, inclusive, “conservation zone” means the zone described in section 25-109d; “development rights” means the rights of the owner of property to improve such property, including the right to change the terrain, remove natural vegetation and construct buildings thereon; “land coverage” means that portion of a given plot of land on which construction is permitted; “scenic easement” means a less than fee interest in property acquired for the purpose of maintaining the existing condition of the property or of preserving an unobstructed view.

(P.A. 87-512, S. 1.)



Section 25-109d - Conservation zone designated.

All of the following parcels of land are hereby designated as a conservation zone: (1) A parcel of land located west of the Niantic River, beginning at a point 1000 feet to the southeast of the highway limits of Interstate Route 95 and 1500 feet to the west of the mean high water line of the Niantic River and proceeding southerly in a direct line for a distance of 5000 feet to a point 2000 feet to the west of the mean high water line of the Niantic River, thence due east along a line to the intersection of said line with the mean high water line of the Niantic River, thence northerly along said mean high water line to a point 750 feet southerly of U.S. Route 1, thence westerly to the point of beginning and (2) a parcel of land located east of the Niantic River, 100 feet landward of the mean high water line of the Niantic River, from the Golden Spur Ridge to Sandy Point.

(P.A. 87-512, S. 2; P.A. 88-364, S. 102, 123.)

History: P.A. 88-364 amended description of conservation zone boundaries.



Section 25-109e - Niantic River Gateway Commission established.

(a) The towns of East Lyme and Waterford may by ordinance establish a Niantic River Gateway Commission. The ordinance shall set forth the number of members of the commission, their method of selection, terms of office and procedure for filling any vacancy. The commission may employ expert and such other assistants as it judges necessary and may accept funds from any source. Notwithstanding any other provision of the general statutes, funds appropriated to the commission, or received by the commission from any other source, shall be held in the custody of the commission and expended by the commission for the purposes set forth in sections 25-109c to 25-109k, inclusive.

(b) Notwithstanding any other provision of the general statutes, the commission may: (1) Acquire or convey by purchase, gift, lease, devise, exchange or otherwise, any land or interest therein including, but not limited to, conservation easements, located wholly or partly in the conservation zone, provided such acquisition does not utilize funds furnished by the state; (2) transfer, with the approval of the Commissioner of Energy and Environmental Protection, any land or interest therein to the state with or without consideration, provided any funds received therefor shall not be deemed funds furnished by the state for the purposes of this section; and (3) contribute or transfer funds to, and enter into agreements with, land trusts or other conservation organizations, to carry out the purposes of sections 25-109c to 25-109k, inclusive. The commission shall report to the General Assembly, on or before February fifteenth, annually, on its activities of the preceding year and on its finances. The existence of the commission shall terminate at such time as each of its member towns has withdrawn or it is abolished by the General Assembly.

(P.A. 87-512, S. 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 25-109f - Standards for preservation.

(a) Within ninety days after establishment, the commission shall: (1) Hold public hearings for the purpose of developing minimum standards to preserve the area within the conservation zone as hereinafter provided; (2) using as guidelines whatever standards may be applicable, including those set down for estuarine sanctuaries by the Department of Commerce under the Coastal Zone Management Act of 1972, (P.L. 92-583), prepare minimum standards for the regulation of the usage of property within the conservation zone consistent with the purposes of sections 25-109c to 25-109k, inclusive, and for the protection and development, for purposes of said sections, of such property by means of land coverage, frontage, setback, design and building height and the regulation of the cutting of timber, burning of undergrowth, removal of soil or other earth materials and the dumping or storing of refuse to prevent deterioration of the natural or traditional riverway scene, provided such standards shall not discourage constructive development and uses of such property, which are consistent with the purposes of said sections; (3) present such standards, with relevant findings as to whether the plan of development and zoning ordinances and planning and subdivision regulations, relating to land within the conservation zone of each town conform with such standards and, if not, specifying the particulars in which they do not conform, to the conservation commissions, zoning commissions, planning commissions and planning and zoning commissions of each town.

(b) The commissions of each town referred to in subsection (a) of this section shall study the standards established and shall, within ninety days of such submission, submit to its legislative body, recommendations as to whether the town should vote to be governed by the provisions of sections 25-109c to 25-109k, inclusive. Failure of a commission to make such recommendations within the time limited therefor shall be deemed a recommendation that the town should vote to be so governed. Such legislative body shall vote as to whether the town shall be governed by the provisions of said sections.

(P.A. 87-512, S. 4; P.A. 05-288, S. 115.)

History: P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.



Section 25-109g - Local zoning within conservation zone.

(a) After each town to which sections 25-109c to 25-109k, inclusive, apply has voted to be so governed, the planning commission and the zoning commission, or the combined planning and zoning commission, of each such town shall promptly revise the zoning ordinances or plan of development and planning and subdivision regulations, relating to land within the conservation zone of such town to meet the minimum standards established under the provisions of section 25-109f, and thereafter shall promptly make further revisions to meet any revised standards adopted by the commission pursuant to subsection (c) of this section.

(b) No adoption, amendment or repeal of a local zoning, subdivision or planning regulation with respect to property within the conservation zone within such town shall be effective which has not received the approval of the Niantic River Gateway Commission. Each local zoning commission, planning commission or combined planning and zoning commission shall submit its decision by certified mail to the Niantic River Gateway Commission for approval. If, within thirty-five days after receipt of such submission, said commission has failed to approve or disapprove such submission, it shall be deemed to be so approved; provided, the Niantic River Gateway Commission may within said time period reserve decision thereon and schedule the matter for a public hearing. Notice of the Gateway Commission’s decision on the submission or of its determination to hold a public hearing shall be made in writing to the commission referring the submission. Such public hearing shall commence within sixty-five days after receipt of the submission and shall terminate within sixty days of its commencement and shall be held by a majority of the members of the Niantic River Gateway Commission, with representatives of each town present, at which parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of such hearing shall be published in the form of a legal advertisement in a newspaper having a substantial circulation in the town from which the submission was referred, two times, at intervals of not less than two days, the first not more than fifteen days nor less than ten days, and the last not less than two days, before such hearing. The action of the Niantic River Gateway Commission shall have the object of regulating the uses of such property consistent with the purposes of sections 25-109c to 25-109k, inclusive, and promoting the protection and development for purposes of said sections of such property by means of classification of zoning districts according to types of land usage permitted therein, land coverage, frontage, setback, design and building height and by regulating the cutting of timber, burning of undergrowth, removing soil or other earth materials and dumping or storing refuse in a manner that would detract from the natural or traditional riverway scene, provided such action shall not discourage constructive development and uses of such property which are consistent with the purposes of said sections. The commission shall render a decision on the submission within sixty-five days after completion of the hearing. The submitting commission may consent to an extension of any period specified in this subsection, provided such extension shall not be for longer than double the period specified, or it may withdraw such submission. The Gateway Commission shall publish notice of its decision in a newspaper having substantial circulation in the town from which the submission was received.

(c) The commission shall, from time to time, review and may, after public hearing of which at least fifteen days’ notice has been given in a newspaper or newspapers having a circulation in the conservation zone, revise the standards established under the provisions of section 25-109f consistent with the purposes of sections 25-109c to 25-109k, inclusive. A copy of the proposed revisions to be presented at such public hearing shall be furnished at least fifteen days prior thereto to the conservation commissions, zoning commissions, planning commissions or combined planning and zoning commissions of the towns to be affected thereby.

(P.A. 87-512, S. 5.)



Section 25-109h - Action on applications to zoning boards of appeals referred to Niantic River Gateway Commission.

Whenever any zoning board of appeals of a town which has voted to be governed by the provisions of sections 25-109c to 25-109k, inclusive, receives an application with respect to land within the conservation zone, such board shall submit a copy of such application to the Niantic River Gateway Commission and the conservation commission of the town within which such land is located not less than ten days prior to the date set for the hearing on such application. Said commission shall review such application to determine if the action requested in such application is adverse to the protection and development of the conservation zone in accordance with the purposes of sections 25-109c to 25-109k, inclusive, and the standards set forth in section 25-109f. In addition to its other powers and duties, the zoning board of appeals shall determine if the action requested in such application is consistent with the purposes of said sections and the standards set forth in subsection (b) of section 25-109g. Said commission and such conservation commission shall be deemed aggrieved parties at any hearing on any such application before the zoning board of appeals and for the purpose of taking an appeal pursuant to section 8-8.

(P.A. 87-512, S. 6.)



Section 25-109i - Withdrawal of town by referendum. Reinstatement by referendum.

(a) Any town which has voted to be governed by the provisions of sections 25-109c to 25-109k, inclusive, may, by referendum, vote not to be so governed and, effective six months thereafter, the provisions of said sections shall not apply to such town. Upon the filing of a petition of not less than ten per cent of the voters of such town circulated as provided in sections 7-9 and 7-9a, such referendum shall be held, subject to the provisions of sections 7-9b and 7-9c, at a regular or special town meeting to be held within sixty days after such filing.

(b) Notwithstanding any decision of a town not to be governed by the provisions of sections 25-109c to 25-109k, inclusive, taken pursuant to subsection (a) of this section, such town may vote to again be so governed by petition and referendum as set forth in subsection (a) of this section.

(P.A. 87-512, S. 7.)



Section 25-109j - Uniform Administrative Procedure Act not applicable.

The provisions of chapter 54 shall not apply to any procedures to be followed or actions taken pursuant to the provisions of sections 25-109c to 25-109k, inclusive.

(P.A. 87-512, S. 8.)



Section 25-109k - Appeals.

Appeals from decisions of the Niantic River Gateway Commission may be made in the manner provided in section 8-8.

(P.A. 87-512, S. 9.)






Chapter 478b - Quinebaug and Shetucket Rivers National Heritage Corridor

Section 25-109q - Quinebaug and Shetucket Rivers National Heritage Corridor Advisory Council.

Section 25-109q is repealed, effective July 1, 2013.

(P.A. 95-180; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 171; 11-80, S. 1; P.A. 13-299, S. 95.)






Chapter 479 - Dams and Reservoirs (See Chapter 446j)



Chapter 480 - Northeastern Water and Related Land Resources Compact

Section 25-120 - Compact.

ARTICLE I

FINDINGS

The northeastern part of the United States is by virtue of geographic location and other characteristics a great natural resource area which, with more intense use of natural resources, increasingly requires coordinated planning as a basic ingredient of effective resource management and orderly growth of the region. The work of the New England-New York Interagency Committee demonstrated that a continuation and furtherance of activities such as those undertaken by it would be of great value. To this end, it is the intent of this compact to establish and provide for the operation of a joint agency for the Northeast.

ARTICLE II

PURPOSE

It is the purpose of this compact to provide, in the northeastern region, improved facilities and procedures for the coordination of the policies, programs, and activities of the United States, the several states, and private persons or entities, in the field of water and related land resources, and to study, investigate and plan the development and use of the same and conservation of such water and related land resources; to provide means by which conflicts may be resolved; and to provide procedures for coordination of the interests of all public and private agencies, persons and entities in the field of water and related land resources; and to provide an organization for cooperation in such coordination on both the federal and state levels of government.

ARTICLE III

CREATION OF COMMISSION

There is hereby created the Northeastern Resources Commission, hereinafter called the commission.

ARTICLE IV

MEMBERSHIP

The commission shall consist of one member from each party state to be appointed and to serve, in accordance with and subject to the laws of the state which he represents, and seven members representing departments or related land resources development to be appointed and to serve in such manner as may be provided by the laws of the United States.

ARTICLE V

FUNCTIONS

It shall be the responsibility of the commission to recommend to the states and the United States, or any intergovernmental agency, changes in law or policy which would promote coordination, or resolution of problems, in the field of water and related land resources. The efforts of the commission in coordination of work and resolution of conflicts may be directed towards all state and federal activities involved in water and related land resources development responsibilities and shall include coordination of the following:

(1) Collection and interpretation of basic data

(2) Investigation and planning of water and related land resources projects

(3) Programming (including scheduling) of water and related land resources construction and development

(4) Encouraging of the referral of plans or proposals for resources projects to the commission.

The commission shall use qualified public and private agencies to make investigations and conduct research in the field of water and related land resources, but if it is unable to secure the undertaking of such investigations or original research by a qualified public or private agency, it shall have the power to make its own investigations and conduct its own research. The commission may make contracts with any public or private agencies or private persons or entities for the undertaking of such investigations, or original research within its purview.

ARTICLE VI

VOTING

No action of the commission respecting the internal management thereof shall be binding unless taken at a meeting at which a majority of the members are present and vote in favor thereof: Provided that any action not binding for such a reason may be ratified within thirty days by the concurrence in writing of a majority of the commission membership. No action of the commission respecting a matter other than its internal management shall be binding unless taken at a meeting at which a majority of the state members and a majority of the members representing the United States are present and a majority of said state members together with a majority of said members representing the United States vote in favor thereof: Provided that any action not binding for such a reason may be ratified within thirty days by the concurrence in writing of a majority of the state members and the concurrence in writing of a majority of the members representing the United States.

ARTICLE VII

FINANCES

A. The commission shall submit to the governor or designated officer of each party state a request for funds to cover estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof. Any such request shall indicate the sum or sums which the commission has requested or intends to request be appropriated by the United States for the use or support of the commission during the period covered thereof.

B. With due regard for such moneys and other assistance as may be made available to it, the commission shall be provided with such funds by each of the several states participating therein to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the commission.

With due allowance for moneys otherwise available, each budget of the commission shall be the responsibility of the party states, to be apportioned among them on a weighted formula based 50% on population and 50% on gross land area, such population and gross land area to be determined in accordance with the last official U.S. Census of Population, but provided that the total contributions of all of the states shall not be required to exceed $50,000 annually and provided further that regardless of the number of states party to the compact at any time the maximum annual contribution required of any state shall not exceed its share of the $50,000 as determined above. Any state may contribute such funds in excess of its share, as determined above, as it may desire.

C. The commission shall not pledge the credit of any jurisdiction. The commission may meet any of its obligations in whole or in part with funds available to it under Article VIII (E) of this compact, provided that the commission takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in such manner.

D. The members of the commission shall be paid by the commission their actual expenses incurred and incident to the performance of their duties, subject to the approval of the commission.

E. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited by a qualified public accountant and the report of the audit shall be included in and become a part of the annual report of the commission.

F. The accounts of the commission shall be open at any reasonable time for inspection by such agency, representative, or representatives of the jurisdictions which appropriate funds to the commission.

ARTICLE VIII

ADMINISTRATION AND MANAGEMENT

A. The commission may sue and be sued, and shall have a seal.

B. The commission shall elect annually, from among its members, a chairman, vice-chairman and treasurer. The commission shall appoint an executive director who shall also act as secretary, and together with the treasurer, shall be bonded in such amounts as the commission may require.

C. The commission shall appoint and remove or discharge such personnel as may be necessary for the performance of its functions irrespective of any civil service laws which might otherwise apply. The commission shall establish and maintain, independently, by contract or agreement with the United States or an agency thereof, or in conjunction with any one or more of the party states, suitable retirement programs for its employees. Employees of the commission shall be eligible for Social Security coverage in respect to Old Age and Survivors Insurance provided that the commission takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate to afford employees of the commission terms and conditions of employment similar to those enjoyed by employees of the party states generally.

D. The commission may borrow, accept or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any intergovernmental agency, or from any institution, person, firm or corporation.

E. The commission may accept for any of its purposes and functions under this compact any and all appropriations, donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state or the United States or any subdivision or agency thereof, or intergovernmental agency, or any institution, person, firm or corporation, and may receive, utilize and dispose of the same.

F. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may accept, hold, and convey real and personal property and any interest therein.

G. The commission may adopt, amend, and rescind bylaws, rules and regulations for the conduct of its business.

H. The commission shall make and transmit annually, to the legislature and governor of each party state, and to the President and Congress of the United States, a report covering the activities of the commission for the preceding year, and embodying such recommendations as may have been adopted by the commission. The commission may issue such additional reports as it may deem desirable.

ARTICLE IX

OTHER COMPACTS AND ACTIVITIES

Nothing in this compact shall be construed to impair, or otherwise affect, the jurisdiction of any interstate agency in which any party state participates nor to abridge, impair, or otherwise affect the provisions of any compact to which any one or more of the party states may be a party, nor to supersede, diminish, or otherwise affect any obligation assumed under any such compact. Nor shall anything in this compact be construed to discourage additional interstate compacts among some or all of the party states for the management of natural resources, or the coordination of activities with respect to a specific natural resource or any aspect of natural resource management, or for the establishment of intergovernmental planning agencies in subareas of the region. Nothing in this compact shall be construed to limit the jurisdiction or activities of any participating government, agency, or officer thereof, or any private person or agency.

ARTICLE X

ENACTMENT

A. This compact shall become effective when entered into and enacted into law by any three of the states of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island and Vermont, and with the approval of the Congress of the United States and when the United States has provided by law for the designation of its representation on the commission. Thereafter it shall become effective with respect to any other aforementioned state upon its enacting this compact into law.

B. Upon consent of the Congress of the United States of America, any other state in the northeastern area may become a party to this compact, by entering into and enacting this compact into law.

ARTICLE XI

WITHDRAWAL

This compact shall continue in force and remain binding upon each party state until renounced by it. Renunciation of this compact must be preceded by sending three years’ notice in writing of intention to withdraw from the compact to the governor of each of the other states party hereto and to such officers or agencies of the United States as may be designated by federal law.

ARTICLE XII

CONSTRUCTION AND SEVERABILITY

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be unconstitutional or the applicability thereof, to any state, agency, person, or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to any other state, agency, person or circumstance shall not be affected thereby. It is the legislative intent that the provisions of this compact be reasonably and liberally construed.

(1959, P.A. 641, S. 1.)



Section 25-121 - Appointment of commission member.

On or before May 1, 1975, and quadrennially thereafter, the Governor shall appoint one person from this state to serve on the Northeastern Resources Commission and the term of such office shall commence on the first day of July following the appointment. A commission member shall serve until his successor is appointed and has qualified, and any vacancy in such office shall be filled by the Governor for the unexpired portion of the term. Such commission member shall serve as the representative of the state of Connecticut on said commission and shall have the powers and duties provided in section 25-120.

(1959, P.A. 641, S. 2.)






Chapter 481 - Interstate Water Compact (Repealed)

Section 25-122 to 25-125 - Authority to enter compact. Assistance to Governor. Connecticut Interstate Water Compact Commission. Appropriation.

Sections 25-122 to 25-125, inclusive, are repealed.

(February, 1965, P.A. 626, S. 1–4; P.A. 80-187.)






Chapter 482 - Well Drilling

Section 25-126 - Definitions.

For the purposes of this chapter:

(1) “Well” means an artificial excavation or opening in the ground, by which groundwater can be obtained or through which it flows under natural pressure or is artificially withdrawn;

(2) “Abandoned well” means a well whose use has been permanently discontinued;

(3) “Groundwater” means subsurface water;

(4) “Well drilling” means and includes the industry, procedure and all operations engaged in by any person, full time or part time, for compensation or otherwise, to obtain water from a well or wells by drilling, or other methods, for any purpose or use;

(5) “Well driller” means a person who engages in well drilling;

(6) “Person” includes an individual, partnership, corporation, limited liability company, association or organization, or any combination thereof;

(7) “Board” means the examining board for plumbing and piping work;

(8) “Water-supply well” means a well constructed for the purpose of obtaining or providing water for drinking or other domestic, industrial, commercial, agricultural or recreational use;

(9) “Non-water-supply well” means any well other than a water-supply well.

(1969, P.A. 659, S. 1; June Sp. Sess. P.A. 91-12, S. 30, 55; P.A. 95-79, S. 104, 189; P.A. 96-17, S. 1.)

History: June Sp. Sess. P.A. 91-12 in Subdiv. (7) changed Connecticut well drilling board to examining board for plumbing and piping work; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 96-17 added definitions of “water-supply well” and “non-water-supply well”.



Section 25-127 - Connecticut Well Drilling Board.

Section 25-127 is repealed.

(1969, P.A. 659, S. 2; 1971, P.A. 872, S. 139; P.A. 77-614, S. 179, 323, 610; P.A. 80-184; Nov. Sp. Sess. P.A. 81-11, S. 14, 19; P.A. 82-431, S. 1, 6; June Sp. Sess. P.A. 91-12, S. 54, 55.)



Section 25-128 - Duties of board. Well Drilling Code.

(a) For the purpose of safeguarding the public health, the board shall promote and encourage cooperation among well drillers and governmental agencies in the development and protection of records of underground water formations and resources. The board shall prepare and print such bulletins as may be necessary for the benefit of the industry and furnish copies to the industry and to the public upon request.

(b) (1) The Commissioner of Consumer Protection, with the advice and assistance of the board, shall promulgate, in accordance with chapter 54, regulations for the well drilling industry in cooperation with the Department of Public Health and the Department of Energy and Environmental Protection, with due regard for the preservation of public health, the preservation, allocation and management of the groundwater of the state, the protection of the consuming public and the maintenance of geological and other scientific data. Such regulations, together with the regulatory provisions of this chapter and the section of the Public Health Code relating to wells, shall be collectively known as the Connecticut Well Drilling Code. From time to time, the Commissioner of Consumer Protection, with the advice and assistance of the board, shall similarly adopt such amendments or additions to such regulations as are necessary and proper governing the construction, repair and abandonment of wells. (2) Said Well Drilling Code shall be enforced and violations thereof shall be punished in the same manner as is provided for the Public Health Code of the state by sections 19a-36 and 19a-207.

(1969, P.A. 659, S. 3; 1971, P.A. 872, S. 140; P.A. 75-567, S. 16, 80; P.A. 77-614, S. 180, 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-17, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with department of environmental protection; P.A. 75-567 substituted chapter “54” for chapter “48” in Subsec. (b); P.A. 77-614 transferred board’s regulatory power to commissioner of consumer protection, retaining board in an advisory capacity, and substituted department of health services for department of health, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-17 amended Subsec. (b) to change reference to “water wells” to simply “wells”; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b)(1), effective July 1, 2011.



Section 25-129 - Certificate of registration. Insurance requirement. Limited contractor and limited journeyperson well casing extension certificates of registration. Regulations.

(a) The Commissioner of Consumer Protection, with the advice and assistance of the board, shall establish the requirements of registration for well drilling contractors. Each person, before engaging in the business of well drilling or pump installing, shall obtain annually from the Department of Consumer Protection a certificate of registration as a well drilling contractor, using an application blank prepared by said department. Each application for issuance or renewal of a certificate of registration shall be accompanied by a certificate of liability coverage for bodily injury of at least one hundred thousand dollars per person with an aggregate of at least three hundred thousand dollars and for property damage of at least fifty thousand dollars per accident with an aggregate of at least one hundred thousand dollars. The applicant shall pay a registration fee of eighty-eight dollars with the application and an annual renewal registration fee of two hundred fifty dollars for renewals on and after April 1, 1984. A certificate of registration is not transferable and expires annually. A lost, destroyed or mutilated registration certificate may be replaced by a duplicate upon payment of a lost fee of fifteen dollars.

(b) A well drilling contractor shall place in a conspicuous location on both sides of his well drilling machine his registration number in letters not less than two inches high.

(c) A governmental unit engaged in water-supply well drilling shall be registered under this chapter, but shall be exempt from paying the registration fees. A governmental unit engaged in non-water-supply well drilling shall be exempt from the requirements for registration under this chapter if the drilling is done by regular employees of, and with equipment owned by, the unit and the work is on non-water-supply wells intended for use by the governmental unit.

(d) This chapter shall not restrict a plumber or electrician from engaging in the trade for which he has been licensed.

(e) (1) A certificate of registration may be refused, or a certificate of registration duly issued may be suspended or revoked, or the renewal thereof refused by the board if said board has good and sufficient reason to believe or finds that the applicant for or the holder of such a certificate has: (A) Made a material misstatement in the application for a registration of any application for renewal thereof; or (B) obtained the registration through wilful fraud or misrepresentation; or (C) demonstrated gross incompetency to act as a well driller; or (D) been guilty of failure to comply with the provisions of this chapter or the State Well Drilling Code, as from time to time amended; or (E) refused to file reports of wells drilled as required by subsection (a) of section 25-131; or (F) been found guilty by the board, the Commissioner of Public Health or by a court of competent jurisdiction, of any fraud, deceit, gross negligence, incompetency or misconduct in the industry, operations or business of well drilling.

(2) Before any certificate of registration shall be refused, suspended or revoked, or the renewal thereof refused, the board shall give notice of the intended action and afford opportunity for hearing in accordance with regulations adopted pursuant to this chapter.

(3) Appeal from the decisions of the board may be taken in accordance with the provisions of section 4-183.

(4) After one year from the date of refusal or revocation of a registration, application to register may be made again by the person affected.

(f) The department shall prepare a roster of all registered well drillers and distribute it annually to the local director of health or his agent and the building inspector, if there is one, of each town. The posting of such roster on the Department of Consumer Protection’s Internet web site shall constitute compliance with the requirements of this section.

(g) The Commissioner of Consumer Protection, with the advice and assistance of the board, shall adopt regulations, in accordance with the provisions of chapter 54, to establish certificates of registration for limited contractor and limited journeyperson well casing extension. Such certificates of registration shall permit persons licensed to perform plumbing and piping work pursuant to chapter 393 to perform well casing extension, repair and maintenance work. Upon initial application, an applicant shall demonstrate knowledge of well casing extension, repair and maintenance work by passing an examination subject to the provisions of section 20-333. The applicant shall pay a registration fee of fifty dollars upon initial application and an annual renewal registration fee of fifty dollars. A certificate of registration under this subsection is nontransferable and expires annually.

(1969, P.A. 659, S. 4; P.A. 76-436, S. 600, 681; P.A. 77-603, S. 110, 125; 77-614, S. 181, 182, 323, 610; P.A. 80-205, S. 4, 6; P.A. 81-361, S. 38, 39; P.A. 82-431, S. 2, 6; 82-472, S. 99, 183; P.A. 83-574, S. 18, 20; P.A. 89-251, S. 159, 203; P.A. 93-381, S. 9, 39; P.A. 94-36, S. 37, 42; May 25 Sp. Sess. P.A. 94-1, S. 27, 130; P.A. 95-257, S. 12, 21, 58; P.A. 96-17, S. 3; P.A. 03-68, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d), (h); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 07-217, S. 122; June Sp. Sess. P.A. 09-3, S. 302; P.A. 10-9, S. 5; P.A. 13-196, S. 5.)

History: P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with requirement that appeals be made in accordance with Sec. 4-183; P.A. 77-614 transferred responsibility for establishing registration requirements from board to consumer protection commissioner, retaining board in advisory capacity, deleted detailed hearing procedure in Subsec. (e), requiring instead that notice be given of intended action and that opportunity for hearing be given in accordance with regulations established by commissioner, replaced previous appeal provision with requirement that appeals be made in accordance with Sec. 4-183 and replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 80-205 deleted August first as deadline for distribution of roster and deleted requirement that roster be distributed to town clerk in Subsec. (f); P.A. 81-361 amended Subsecs. (a) and (b) to provide that registration certificates are obtained from the department instead of the board, that application blanks are to be prepared by the department and that the department, not the board, furnishes seals for certificates; P.A. 82-431 eliminated regulations relating to proficiency and financial resources required for registration, imposed certificate of insurance requirement, increased renewal fee from $25 to $100, provided for renewal in holder’s birth month commencing January 1, 1983 and transferred duty to prepare roster from the board to the department; P.A. 82-472 made a technical correction in Subsec. (a); P.A. 83-574 amended section to provide for $25 renewal fee for renewals prior to April 1, 1984, and $100 fee on and after that date, effective July 8, 1983, and applicable to registration renewed on or after January 1, 1983; P.A. 89-251 amended Subsec. (a) to increase the registration fee from $35 to $44, to increase the renewal fee from $100 to $125, to increase the late fee from $10 to $13, to increase the replacement fee and fee for additional seals from $2 to $3; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 94-36 deleted the reference to the “April thirtieth” certificate of registration expiration date and the provision allowing late renewal of certificate of registration fees in Subsec. (a), effective January 1, 1995; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical change, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-17 amended Subsec. (b) to change “Connecticut registered water well drilling contractor” to “Connecticut registered well drilling contractor” and amended Subsec. (c) to replace reference to “municipal unit” with “governmental unit” and to exempt non-water-supply well drilling by such units from the requirements of this chapter; P.A. 03-68 added new Subsec. (g) re certificates of registration for limited contractor and limited journeyperson well casing extension, effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (g) to increase fees; P.A. 10-9 amended Subsec. (a) to delete provisions requiring 1 seal to be issued to each registrant and re $3 fee for additional seals and amended Subsec. (b) to delete requirement re seal to be affixed adjacent to registration number, effective May 5, 2010; P.A. 13-196 amended Subsec. (f) to add provision re posting of roster on department’s web site to constitute compliance with requirements of section, effective June 21, 2013.



Section 25-130 - Permit to drill.

Before commencing work on any water-supply well, the registered well driller shall apply to the board for a permit to drill such well. A fee of five dollars shall accompany such application. If the water-supply well conforms to the Well Drilling Code, as from time to time amended, the board shall issue such permit which shall contain the name and address of the well driller, the date of issuance and the specific location of the well. The driller shall then submit the permit with a fee to be determined by the legislative body of a town, city or borough or the board of a district department of health, as the case may be, to the local director of health or his agent who shall sign such permit if said proposed water-supply well conforms to the Public Health Code. No water-supply well shall be drilled until such a permit is issued and countersigned and until the driller has informed his client, in writing, that well drilling is subject to regulation by the Department of Consumer Protection and that complaints may be directed to that department.

(1969, P.A. 659, S. 5; P.A. 82-431, S. 3, 6; P.A. 83-207; P.A. 89-251, S. 160, 203; P.A. 96-17, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 82-431 required permit to show “specific” rather than “approximate” location of well and well driller to inform client, in writing, that complaints may be made to the department; P.A. 83-207 provided that the permit fee, formerly $1, should be set by the local authority; P.A. 89-251 increased the application fee from $4 to $5; P.A. 96-17 changed references to “wells” to “water-supply wells”; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 25-131 - Well records. Drilling, excavating and pumping activities affecting underground water resources.

(a) Within sixty days, or other period established by the board, after the completion of a water-supply well, a well drilling contractor shall provide the owner, the board and the Department of Energy and Environmental Protection with a copy of a record indicating the well owner’s name and address, location of the well, well depth, geologic materials and thickness of materials penetrated, amount of casing, static water levels and any other information which may be required by the regulations adopted under this chapter. Standard forms for the record shall be provided by the board. A record for a drive point well where no earth materials are removed from the well bore shall be sufficient if the owner’s name, well location, depth, casing, static water level and screen data are indicated. Such records shall bear the signed statement of the local director of health that he has approved such well.

(b) Drilling, excavating and pumping associated with the oil, gas or brine well industries and the construction, quarrying and mining industries and the disposal of any materials shall be subject to this chapter only insofar as they relate to the pollution and depletion of underground water resources.

(c) Within sixty days, or other period established by the board, after completion of a non-water-supply well, a well drilling contractor shall provide the owner, the board, the Commissioner of Energy and Environmental Protection and the local director of health or his agent with a copy of a record indicating the well owner’s name and address, well depth, geologic materials and thickness of materials penetrated, amount and type of casing, static water levels, a site map indicating the location of the well and any other information which may be required by the regulations adopted under section 25-128.

(d) The abandonment of non-water-supply wells shall be conducted in accordance with the regulations adopted under section 25-128 regarding abandonment of wells.

(1969, P.A. 659, S. 6; 1971, P.A. 872, S. 141; P.A. 96-17, S. 5; P.A. 11-80, S. 1.)

History: 1971 act replaced water resources commission with department of environmental protection in Subsec. (a); P.A. 96-17 amended Subsec. (a) to apply previously existing provisions to water-supply wells and added new Subsecs. (c) and (d) re records for non-water-supply wells and abandonment of non-water-supply wells, respectively; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 25-132 - Wells for farming purposes.

Nothing in this chapter shall prevent a person from constructing a well on his own or leased property intended for use only for farming purposes on his farm, and where the waters to be produced are not intended for use by the public or in any residence other than his own. Such person shall submit the drilling record required by subsection (a) of section 25-131 and comply with any regulation or construction code adopted under this chapter.

(1969, P.A. 659, S. 7.)



Section 25-133 - Exemption.

Where the board finds that compliance with all requirements of this chapter or regulations adopted pursuant thereto would result in undue hardship, an exemption from any one or more of such requirements may be granted by the board, subject to the approval of the Commissioner of Consumer Protection, to the extent necessary to ameliorate such undue hardship and to the extent such exemption can be granted without impairing the intent and purpose of this chapter.

(1969, P.A. 659, S. 8; P.A. 77-614, S. 183, 610; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 77-614 made granting of exemption subject to consumer protection commissioner’s approval, effective January 1, 1979; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 25-134 - Exclusion.

No well in existence on July 1, 1969, shall be required to conform to the provisions of this chapter or any rules or regulations adopted pursuant thereto; provided any well now or hereafter abandoned shall be brought into compliance with the regulations adopted pursuant to this chapter if such well is intended again to be actually used for the supply of groundwater.

(1969, P.A. 659, S. 9.)



Section 25-135 - Penalty.

Any person who engages in well drilling or offers to engage in well drilling, or advertises or holds himself out or acts temporarily or otherwise as a well driller, without first having obtained the required registration and any person who violates any provision of this chapter shall be fined not more than two hundred fifty dollars.

(1969, P.A. 659, S. 10; P.A. 12-80, S. 20.)

History: P.A. 12-80 replaced provision re violation of the Public Health Code with provision re fine of not more than $250.



Section 25-136 - Disposition of fees.

Fees received under this chapter shall be deposited with the State Treasurer to the credit of the General Fund.

(1969, P.A. 659, S. 11.)



Section 25-137 - Powers of Department of Public Health and health directors unaffected.

Nothing in this chapter shall be construed to affect or limit the duties and powers of the Department of Public Health or local directors of health, as provided by law, in matters relating to the purity, potability and safeguarding of well waters or to derogate from the powers of the Commissioner of Public Health under section 19a-37.

(1969, P.A. 659, S. 12; P.A. 77-614, S. 323, 610; P.A. 78-303, S. 72, 136; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced commissioner and department of health with commissioner and department of health services, effective January 1, 1979; P.A. 78-303 replaced public health council with commissioner of health services; P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.






Chapter 483 - Long Island Sound

Section 25-138 - Purpose of committee.

In order to provide for maximum public enjoyment and to protect the natural resources of Long Island Sound, which is threatened by proposed industrialization and negative uses, including, but not limited to, proposed private projects, the legislature hereby finds that the best interest of the people of the state and the communities involved will be served by the establishment of a Connecticut-New York Bi-State Long Island Sound Committee to make specific recommendations concerning the maintenance, protection and restoration of such natural resources.

(P.A. 73-629, S. 1, 5; P.A. 05-137, S. 1.)

History: P.A. 73-629 effective upon the enactment by the state of New York of legislation having like effect, i.e. September 1, 1988; P.A. 05-137 changed name of committee and added provisions re public enjoyment, protection of natural resources and proposed industrialization and negative uses, including, but not limited to, proposed private projects, effective upon the enactment by the state of New York of legislation having like effect, i.e. June 1, 2011.



Section 25-139 - Establishment of committee. Membership.

There is hereby established a Bi-State Long Island Sound Committee. Such committee shall consist of eighteen members, nine of whom shall be residents of Connecticut and nine of whom shall be residents of New York. The Connecticut members shall be as follows: Three members of the Senate representing districts that include coastal municipalities, one appointed by the president pro tempore of the Senate, one appointed by the majority leader of the Senate and one appointed by the minority leader of the Senate; three members of the House of Representatives, one appointed by the speaker of the House of Representatives, one appointed by the majority leader of the House of Representatives and one appointed by the minority leader of the House of Representatives; and the Governor, the Commissioner of Energy and Environmental Protection and the director of the Connecticut coastal zone management program, or their designees.

(P.A. 73-629, S. 2, 5; P.A. 88-336, S. 1, 5; P.A. 05-137, S. 2; P.A. 11-80, S. 1.)

History: P.A. 73-629 effective upon the enactment by the state of New York of legislation having like effect, i.e. September 1, 1988; P.A. 88-336 increased membership on the committee from each participating state from four to nine and designated the governor, commissioner of environmental protection and the director of the coastal zone management program as members of the committee; P.A. 05-137 changed name of committee, effective upon the enactment by the state of New York of legislation having like effect, i.e. June 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-140 - Duties of committee. Exceptions. Report.

The committee may make such recommendations as may be necessary to effectuate the purposes of this part, except for any major environmental, ecological or energy issue involving Long Island Sound and the lower Hudson River Valley that is under review by the Bi-State Long Island Sound Commission established pursuant to section 25-143. In furtherance of its responsibilities under this part, the committee may coordinate and recommend standardization of all laws relative to Long Island Sound including, but not limited to, standardization of jurisdiction of coastal waters by harbor management commissions, municipal waterfront authorities, municipal conservation commissions, municipal port authorities and municipal shellfish commissions. The committee shall consider the adverse impact any action proposed in or for Long Island Sound may have upon the public trust resources of said sound. The committee shall prepare and submit a report to the governors and the legislatures of the respective states on or before February fifteenth, annually. The report shall make recommendations for legislation regarding proposed industrialization and private use of public trust resources of Long Island Sound. In developing such recommendations, the committee shall seek to (1) avoid, (2) minimize, and (3) mitigate the impacts of such proposed industrialization and private use of public trust resources of said sound. For the purposes of this section, “public trust resources” shall include, but not be limited to, the historic and broad boating use of said sound by the public, the right of the public to enjoy and explore the natural beauty of said sound by boat, the rights of the public and commercial fishermen to harvest fish and shellfish from said sound, the protection of all natural resources of said sound that are held in trust by the state for the public, the stewardship and restoration of sites along the coast of said sound that contain important habitat or natural resources and the protection of sites that provide opportunities for public enjoyment of said sound.

(P.A. 73-629, S. 3, 5; P.A. 88-336, S. 2, 5; P.A. 05-137, S. 3; P.A. 09-151, S. 2, 3.)

History: P.A. 73-629 effective upon the enactment by the state of New York of legislation having like effect, i.e. September 1, 1988; P.A. 88-336 added standardization of jurisdiction of coastal waters by local agencies to the charge of the committee; (Revisor’s note: In 1991 the word “chapter” was replaced editorially by the Revisors with the word “part” reflecting inclusion of new provisions as part II of chapter 483); P.A. 05-137 made committee coordination and recommended standardization of all laws relative to Long Island Sound discretionary, substituted “public trust” resources for “marine” resources, specified report recommendations and considerations and defined “public trust resources”, effective upon the enactment by the state of New York of legislation having like effect, i.e. June 1, 2011; P.A. 09-151 added exemption re issues under review by Bi-State Long Island Sound Commission, effective July 1, 2009.



Section 25-140a - Recommendations of committee re uniform signs for coastal access.

The Bi-State Long Island Sound Committee, established pursuant to sections 25-138 to 25-142, inclusive, may solicit proposals from any interested and qualified party for a design for a uniform sign denoting coastal access to Long Island Sound in the states of Connecticut and New York. The committee may make a recommendation regarding such signs to the governors and the legislatures of the respective states.

(P.A. 92-16; P.A. 05-137, S. 4.)

History: P.A. 05-137 changed committee name and deleted reference to 1993 legislative sessions, effective upon the enactment by the state of New York of legislation having like effect, i.e. June 1, 2011.



Section 25-141 - Cooperation by other public bodies.

The committee may request and receive from any department, division, board, bureau, commission or other agency of the state of Connecticut or the state of New York, or any political subdivision thereof or any public authority or not-for-profit organization such data as may be necessary to enable the committee to carry out its responsibilities under this part.

(P.A. 73-629, S. 4, 5; P.A. 05-137, S. 5.)

History: P.A. 73-629 effective upon the enactment by the state of New York of legislation having like effect, i.e. September 1, 1988; (Revisor’s note: In 1991 the word “chapter” was replaced editorially by the Revisors with the word “part” reflecting inclusion of new provisions as part II of chapter 483); P.A. 05-137 added provision re not-for-profit organizations, effective upon the enactment by the state of New York of legislation having like effect, i.e. June 1, 2011.



Section 25-142 - Effective date of part.

This part shall take effect upon the enactment by the state of New York of legislation having like effect as this part.

(P.A. 73-629, S. 5.)

History: New York enacted legislation having like effect on September 1, 1988; (Revisor’s note: In 1991 the word “chapter” was replaced editorially by the Revisors with the word “part” reflecting inclusion of new provisions as part II of chapter 483).



Section 25-154 - Long Island Sound advisory councils.

(a) There are established three Long Island Sound advisory councils as follows: (1) An Eastern Long Island Sound Advisory Council consisting of the towns of Stonington, Groton, Ledyard, Preston, Norwich, Montville, New London, Waterford, East Lyme, Old Lyme, Lyme, Old Saybrook, Essex, Chester, Deep River, Clinton and Westbrook; (2) a Central Long Island Sound Advisory Council consisting of the towns of Madison, Guilford, Branford, East Haven, North Haven, Hamden, New Haven, West Haven and Orange; and (3) a Western Long Island Sound Advisory Council consisting of the towns of Milford, Shelton, Stratford, Bridgeport, Fairfield, Westport, Norwalk, Darien, Stamford and Greenwich.

(b) The membership of each council shall be comprised of the chief executive officer, or his designee, of each municipality in such council and four members as follows: One appointed by the president pro tempore of the Senate, one appointed by the minority leader of the Senate, one appointed by the speaker of the House of Representatives and one appointed by the minority leader of the House of Representatives. Each council shall elect a chairperson and vice-chairperson by a majority vote of the members of the council.

(c) Each council shall prepare a report concerning the use and preservation of Long Island Sound within its boundaries. Such report shall include, but not be limited to, provisions prioritizing the concerns of citizens and organizations for the future of Long Island Sound, recommendations for improving the biological integrity of and public access to Long Island Sound and identification of available resources concerning Long Island Sound. Such report shall be revised as each council deems necessary.

(d) Each council may organize, as it deems necessary, and utilize public or private resources in accomplishing its duties, including those made available from educational institutions and industry.

(e) Each council shall submit its report to the Long Island Sound Assembly not more than one year after the first meeting of such council. Any revision shall be submitted to said assembly within thirty days.

(P.A. 89-344, S. 2, 4; P.A. 13-299, S. 28.)

History: P.A. 13-299 amended Subsec. (b) to decrease number of council members from 9 to 4, delete provisions re 5 gubernatorial appointments and first meeting, and add provision re election of council chairperson and vice-chairperson, effective July 1, 2013.



Section 25-155 - Long Island Sound Assembly.

(a) There is established the Long Island Sound Assembly consisting of four members of each Long Island Sound advisory council. The members shall be appointed by the chairperson of each advisory council, two of whom shall be chief executive officers, and two of whom shall be appointed from the members of such councils appointed by the legislature.

(b) The assembly shall review the report of each advisory council submitted pursuant to section 25-154 for compatibility with the reports of the other councils and for coordination with federal and state law and the activities of the Bi-State Long Island Sound Committee. The assembly shall submit, in accordance with the provisions of section 11-4a, a report of its review and any recommendations to the General Assembly on or before January first, annually. The report shall be submitted electronically to the joint standing committee of the General Assembly having cognizance of matters relating to the environment and, upon request, to any member of the General Assembly. The joint standing committee of the General Assembly having cognizance of matters relating to the environment shall post a copy of such report on its Internet web site.

(P.A. 89-344, S. 1, 4; P.A. 96-251, S. 12; P.A. 11-80, S. 1; P.A. 13-299, S. 29.)

History: P.A. 96-251 amended Subsec. (b) by requiring that on and after October 1, 1996, reports be submitted to environment committee and upon request to legislators and by adding provisions re submission of report summaries to legislators; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011 (Revisor’s note: In Subsec. (b), a reference to “Bi-State Long Island Sound Marine Resources Committee” was changed editorially by the Revisors to “Bi-State Long Island Sound Committee” to conform with changes made by P.A. 05-137); P.A. 13-299 amended Subsec. (a) to decrease number of members from each advisory council from 7 to 4, decrease number of chief executive officers appointed from 3 to 2, change 4 members appointed by Governor or legislature to 2 members appointed by legislature, delete provision re criteria for 3 members and make a technical change, amended Subsec. (b) to require report be submitted electronically and in accordance with Sec. 11-4a, delete requirement re mailing of summary of report to members of General Assembly, add requirement for environment committee to post report on its web site and make a technical change, and deleted former Subsec. (c) re first meeting of assembly, effective July 1, 2013.



Section 25-156 - Long Island Sound Foundation, Inc.

(a) There is established the Long Island Sound Foundation, Inc., a nonstock, nonprofit corporation, organized under the laws of the state of Connecticut as a state chartered foundation. The Long Island Sound Foundation, Inc. shall be a successor organization to the Long Island Sound Assembly established under section 25-155.

(b) The Long Island Sound Foundation, Inc. shall: (1) Target and promote the coordination and support of research and education activities and public information programs regarding the restoration and protection of Long Island Sound; and (2) receive, disburse and administer gifts, grants, endowments or other funds from any source that supports research and education activities connected with the Long Island Sound ecosystem consistent with the purposes of this section. Recipients of such funds may include nonprofit organizations, civic and community groups, schools, public agencies and the private sector.

(P.A. 93-74, S. 48, 67.)

History: P.A. 93-74 effective July 1, 1993.



Section 25-157 - Applications for crossings of Long Island Sound. Moratorium. Petition to waive moratorium.

Notwithstanding any other provision of the general statutes, no state agency, including, but not limited to, the Department of Energy and Environmental Protection and the Connecticut Siting Council within said department, shall consider or render a final decision for any applications relating to electric power line crossings, gas pipeline crossings or telecommunications crossings of Long Island Sound that have required or will require a certificate issued pursuant to section 16-50k or approval by the Federal Energy Regulatory Commission including, but not limited to, electrical power line, gas pipeline or telecommunications applications that are pending or received after June 3, 2002, for a period of three years after June 3, 2002. Such moratorium shall not apply to applications relating solely to the maintenance, repair or replacement necessary for repair of electrical power lines, gas pipelines or telecommunications facilities currently used to provide service to customers located on islands or peninsulas off the Connecticut coast or harbors, embayments, tidal rivers, streams or creeks. An applicant may seek a waiver of such moratorium by submitting a petition to the following: The chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to energy and the environment, the chairman of the Connecticut Siting Council, the Commissioner of Energy and Environmental Protection, and any other state agency head with jurisdiction over the subject of the petition. Such persons may grant a petition for a waiver by unanimous consent. Nothing in section 16-244j, this section or sections 25-157a to 25-157c, inclusive, shall be construed to affect the project in the corridor across Long Island Sound, from Norwalk to Northport, New York, to replace the existing electric cables that cross the sound.

(P.A. 02-95, S. 1; P.A. 03-123, S. 6; 03-148, S. 1; P.A. 04-109, S. 12; 04-222, S. 5; P.A. 11-80, S. 1, 77.)

History: P.A. 02-95 effective June 3, 2002; P.A. 03-123 made a technical change; P.A. 03-148 limited types of crossings subject to moratorium to those that require a certificate issued pursuant to Sec. 16-50k or approval by the Federal Energy Regulatory Commission, changed moratorium from one year to two years and eliminated provision re task force chaired by the Institute of Sustainable Energy, effective June 26, 2003; P.A. 04-109 made a technical change, effective May 21, 2004; P.A. 04-222 extended moratorium from two years to three years after June 3, 2002, and specified parties to whom applicant for moratorium waiver shall submit petition, effective June 8, 2004; P.A. 11-80 changed “Department of Environmental Protection” to “Department of Energy and Environmental Protection”, added provision re Connecticut Siting Council within said department, deleted “chairperson of the Public Utilities Control Authority” and changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-157a - Comprehensive environmental assessment and plan re crossings of Long Island Sound.

Not later than one year from June 3, 2002, a comprehensive environmental assessment and plan shall be completed under the direction of the Institute for Sustainable Energy. In conducting the comprehensive environmental assessment and plan, a task force shall work with the Institute of Sustainable Energy that consists of the task force members contained in Executive Order Number 26 of Governor John G. Rowland and a representative of: (1) The Bureau of Fisheries of the Department of Energy and Environmental Protection; (2) the Director of the Bureau of Aquaculture of the Department of Agriculture; (3) the Bureau of Aviation and Ports, Connecticut Coastline Port Authority of the Department of Transportation; (4) the Connecticut Seafood Council; (5) the Atlantic States Marine Fisheries; (6) Save the Sound, Inc.; (7) the Connecticut Fund for the Environment, Inc.; (8) the Long Island Soundkeeper; (9) the State Geologist; and (10) no more than one representative each from the holder of a permit for a merchant cable, one representative from an applicant for a gas pipeline, one representative from each local gas and electric distribution company and one representative from the telecommunications industry. Nothing in this section shall prohibit the task force from soliciting the participation of other persons in the development of the comprehensive environmental assessment and plan, including, but not limited to, federal agencies regarding matters within such agencies’ jurisdiction. Such assessment and plan shall include, but not be limited to, a review and analysis of those criteria set forth in Executive Order Number 26 of Governor John G. Rowland in addition to the following: (A) In consultation with the Institute of Water Resources at The University of Connecticut and The University of Connecticut Cooperative Extension Service, a comprehensive inventory and mapping of all existing environmental data on the natural resources of Long Island Sound, including, but not limited to: All coastal resources, as defined in section 22a-93, all points of public access and public use, locations of rare and endangered species including the breeding and nesting areas for such rare and endangered species, locations of historically productive fishing grounds and locations of unusual and important submerged vegetation; (B) an evaluation of the relative importance and uniqueness of the natural resources and an identification of the most ecologically sensitive natural resources of Long Island Sound; (C) an assessment of the present status, future potential and environmental impacts on Long Island Sound of meeting the region’s energy needs that do not require the laying of a power line or cable within Long Island Sound; (D) an evaluation of methods to minimize the numbers and impacts of electric power line crossings, gas pipeline crossings and telecommunications crossings within Long Island Sound, including an evaluation of the individual and cumulative environmental impacts of any such proposed crossings; (E) an inventory of current crossings of Long Island Sound and an evaluation of the current environmental status of those areas that have crossings; (F) an evaluation of the reliability and operational impacts to the state and region of proposed crossings of Long Island Sound and an evaluation of the impact on reliability by recommended limitations on such crossings; (G) recommendations for providing for regional energy needs while protecting Long Island Sound to the maximum extent possible; and (H) recommendations on natural resource performance bond levels to insure and reimburse the state in the event that future electric power line crossings, gas pipeline crossings or telecommunications crossings substantially damage the public trust in the natural resources of Long Island Sound. For the purposes of sections 25-157 to 25-157c, inclusive, “Long Island Sound” shall include its harbors, embayments, tidal rivers, streams and creeks to the extent that any such projects would impact such harbors, embayments, tidal rivers, streams and creeks.

(P.A. 02-95, S. 3; P.A. 03-123, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 02-95 effective June 3, 2002; P.A. 03-123 made a technical change, effective June 26, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-157b - Crossings of Long Island Sound. Evaluation of application’s consistency with comprehensive environmental assessment plan.

Any application for an electric power line, gas pipeline or telecommunications crossing of Long Island Sound that is considered by any state agency, including, but not limited to, the Department of Energy and Environmental Protection or the Connecticut Siting Council, after the creation of the comprehensive environmental assessment and plan, described in section 25-157a, shall additionally be evaluated for such application’s: (1) Likelihood to impair the public trust in Long Island Sound based on, but not limited to, the information contained in the comprehensive environmental assessment and plan; (2) consistency with the recommendations of the comprehensive environmental assessment; and (3) environmental impact, both individual and cumulative, including but not limited to those impacts anticipated by the comprehensive environmental assessment and plan described in section 25-157a.

(P.A. 02-95, S. 4; P.A. 11-80, S. 1.)

History: P.A. 02-95 effective June 3, 2002; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-157c - State’s advisory opinion to the Federal Energy Regulatory Commission. Request for moratorium.

Notwithstanding any provision of the general statutes, the Connecticut Siting Council, within fifteen days of June 3, 2002, shall submit the state’s advisory opinion to the Federal Energy Regulatory Commission requesting that, on behalf of the state, the Federal Energy Regulatory Commission not approve any new individual electric power line crossing, gas pipeline crossing or telecommunications crossing until the comprehensive environmental assessment and plan described in section 25-157a is completed and that the Federal Energy Regulatory Commission avoid environmental damage to Long Island Sound to the greatest extent possible when licensing any future project by considering the recommendations contained in the comprehensive environmental assessment and plan described in section 25-157a. Notwithstanding the provisions of sections 16-244j and 25-157 to 25-157b, inclusive, and this section, if the Federal Energy Regulatory Commission proceeds with consideration of any such project, regardless of the Siting Council’s request, the Connecticut Siting Council and any other state agency with jurisdiction over such project shall review such proposed project and recommend siting, construction procedures and environmental mitigation measures to the Federal Energy Regulatory Commission for such project that conform with the comprehensive environmental assessment and plan described in section 25-157a, to the degree such assessment and plan information is available.

(P.A. 02-95, S. 5.)

History: P.A. 02-95 effective June 3, 2002.



Section 25-157n - Bi-State Long Island Sound Commission. Legislative findings. Establishment. Duties. Expenses. Effective date.

(a) The General Assembly hereby finds that Long Island Sound is a precious and sensitive natural resource providing the states of Connecticut and New York with a source of environmental beauty, marine resources, transportation, industry and recreation. Said states share ownership and stewardship of Long Island Sound. Decisions of one state may impact directly or indirectly on the residents of the other state. Significant projects may require approval from state or local agencies in both states. Proposed projects to address energy supply and energy demand of both states potentially affect Long Island Sound. Cooperative planning to address such energy supply and demand would greatly reduce the impact of such proposed projects on Long Island Sound. The waters and industrial uses of the lower Hudson River Valley similarly affect the quality of Long Island Sound.

(b) There is established a Bi-State Long Island Sound Commission which shall consist of the Governors of the states of Connecticut and New York, or their designees, and in addition, seven members who are residents of Connecticut and seven members who are residents of New York. The seven Connecticut members shall be appointed to two-year terms as follows: (1) One appointed by the Governor, (2) one appointed by the president pro tempore of the Senate, (3) one appointed by the majority leader of the Senate, (4) one appointed by the minority leader of the Senate, (5) one appointed by the speaker of the House of Representatives, (6) one appointed by the majority leader of the House of Representatives, and (7) one appointed by the minority leader of the House of Representatives. The Governors of the states of Connecticut and New York, or their designees, shall serve as cochairpersons of said commission, ex officio, unless the commission members select other chairpersons by majority vote. In no event shall the cochairpersons be from the same state.

(c) Said commission shall (1) review and consider major environmental, ecological and energy issues involving Long Island Sound and the lower Hudson River Valley, provided the commission’s review and consideration of issues involving the valley shall be limited to issues in the valley that affect Long Island Sound, (2) seek consensus on strategies and policies concerning such issues, and (3) make recommendations for administrative and legislative action to implement such strategies and policies. Said commission shall meet not later than October 1, 2009, and not less than quarterly thereafter, at a time, date and place to be determined by the cochairpersons.

(d) Said commission shall be within the Department of Energy and Environmental Protection for administrative purposes only, and the expenses for said commission shall be borne equally by the states of Connecticut and New York.

(e) Nothing in this section shall be construed to supplant or supersede any statutory or regulatory authority of any state or municipal agency concerning projects, policies or activities of said commission.

(f) The provisions of this section shall take effect upon enactment by the state of New York of legislation having like effect.

(P.A. 09-151, S. 1; P.A. 11-80, S. 1.)

History: P.A. 09-151 effective July 1, 2009; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (d), effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.






Chapter 483a - Bi-State Pawcatuck River Commission

Section 25-160 - Purpose of commission.

In order to provide for the maximum enhancement of the marine resources of the Pawcatuck River, the legislature hereby finds that the best interest of the people of the state and the communities involved will be served by the establishment of a Connecticut-Rhode Island Bi-State Pawcatuck River Commission to make specific recommendations concerning the maintenance, protection and restoration of such marine resources.

(P.A. 90-341, S. 1, 14.)



Section 25-161 - Establishment of commission. Membership.

There is hereby established a Bi-State Pawcatuck River Commission. The commission shall consist of ten members, five of whom shall be residents of Connecticut and five of whom shall be residents of Rhode Island. The Connecticut members shall be as follows: Three members appointed by the board of selectmen of Stonington, one member appointed by the member of the state Senate representing the district which includes Stonington and one member appointed by the member of the state House of Representatives representing the district which includes Stonington.

(P.A. 90-341, S. 2, 14.)



Section 25-162 - Duties of commission. Report.

The commission may make such recommendations as may be necessary to effectuate the purposes of sections 25-160 to 25-163, inclusive. In furtherance of its responsibilities under section 25-160 to 25-164, inclusive, the commission shall coordinate and recommend standardization of all laws relative to the Pawcatuck River including, but not limited to, standardization of jurisdiction of coastal waters by harbor management commissions, municipal waterfront authorities, municipal conservation commissions, municipal port authorities and municipal shellfish commissions. The commission shall consider the adverse impact any action proposed in or for the Pawcatuck River may have upon the marine resources of said river. The commission shall prepare and submit a report to the governors and the legislatures of the respective states on or before February fifteenth, annually.

(P.A. 90-341, S. 3, 14.)



Section 25-163 - Cooperation by other public bodies.

The commission may request and receive from any department, division, board, bureau, commission or other agency of the state of Connecticut or the state of Rhode Island, or any political subdivision thereof or any public authority such data as may be necessary to enable the commission to carry out its responsibilities under sections 25-160 to 25-164, inclusive.

(P.A. 90-341, S. 4, 14.)



Section 25-164 - Effective date.

Sections 25-160 to 25-163, inclusive, shall take effect upon the enactment by the state of Rhode Island of legislation having like effect as said sections.

(P.A. 90-341, S. 10, 14.)






Chapter 483aa - Wild and Scenic Rivers

Section 25-199 - Designation of the Eightmile River within the national wild and scenic rivers system.

(a) It is declared to be the policy of the state of Connecticut that the portion of the Eightmile River watershed which is the subject of the authorized study by the Eightmile River Wild and Scenic River Study Committee for purposes of designation as a national wild and scenic rivers system be preserved as provided for in the federal Wild and Scenic Rivers Act, Public Law 90-542, as amended.

(b) The Commissioner of Energy and Environmental Protection shall cooperate with all relevant federal, state and local agencies to provide for such designation and to implement any management plan developed in accordance with the federal Wild and Scenic Rivers Act. Upon the designation of the river watershed by Congress, the commissioner shall notify the joint standing committee of the General Assembly having cognizance of matters relating to the environment regarding any statutory changes necessary to implement the preservation and conservation of the river watershed in accordance with the federal Wild and Scenic Rivers Act. The commissioner shall cause a copy of this section to be delivered to all United States Representatives and Senators representing Connecticut in the Congress of the United States.

(P.A. 05-18, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 25-199a - Designation of portion of Lower Farmington River and Salmon Brook within the national wild and scenic rivers system.

(a) It is declared to be the policy of the state of Connecticut that the portion of the Lower Farmington River and Salmon Brook which is the subject of the authorized study by the Lower Farmington River and Salmon Brook Wild and Scenic River Study Committee for purposes of designation as a national wild and scenic rivers system be preserved as provided for in the federal Wild and Scenic Rivers Act, Public Law 90-542, as amended.

(b) The Commissioner of Energy and Environmental Protection shall cooperate with all relevant federal, state and local agencies to provide for such designation and to implement any management plan developed in accordance with the federal Wild and Scenic Rivers Act. Upon the designation of the Lower Farmington River and Salmon Brook by Congress, the commissioner shall notify the joint standing committee of the General Assembly having cognizance of matters relating to the environment regarding any statutory changes necessary to implement the preservation and conservation of the Lower Farmington River and Salmon Brook in accordance with the federal Wild and Scenic Rivers Act. The commissioner shall cause a copy of this section to be delivered to all United States Representatives and Senators representing Connecticut in the Congress of the United States.

(P.A. 08-37, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.






Chapter 483b - Housatonic River Estuary Commission

Section 25-170 - Commission authorized. Membership. Duties.

(a) The towns of Shelton, Derby, Ansonia, Orange, Stratford and Milford may by ordinance establish a Housatonic River Estuary Commission. The ordinance shall set forth the number of members of the commission, their method of selection, terms of office and procedure for filling any vacancy. The commission may employ expert and such other assistants as it judges necessary and may accept funds from any source. Notwithstanding any other provision of the general statutes, funds appropriated to the commission, or received by the commission from any other source, shall be held in the custody of the commission and expended by the commission for the purposes set forth in subsection (b) of this section.

(b) The commission may study any issues relating to the Housatonic River and may make such recommendations as may be necessary to maintain, protect and restore the resources of the estuary of the Housatonic River. The commission shall consider the adverse impact any action proposed in or for the Housatonic River estuary may have upon the marine resources of said river. The commission may prepare and submit a report to the local legislative bodies of the towns represented on said commission.

(P.A. 90-341, S. 5.)






Chapter 483c - Bi-State Farmington River Commission

Section 25-175 - Establishment of commission. Membership.

There is hereby established a Bi-State Farmington River Commission. Such commission shall consist of eighteen members, nine of whom shall be residents of Connecticut and nine of whom shall be residents of Massachusetts. The Connecticut members shall be as follows: One member representing the Department of Energy and Environmental Protection, appointed by the Governor, one representative from each of the towns of Barkhamsted, Hartland, Colebrook, New Hartford and Canton, each appointed by the local legislative body of such towns, and one member who shall be appointed jointly by the speaker of the House of Representatives and the majority leader of the House of Representatives, one member who shall be appointed jointly by the president pro tempore of the Senate and the majority leader of the Senate and one member who shall be appointed jointly by the minority leader of the Senate and the minority leader of the House of Representatives. Members of the General Assembly may be appointed to said commission.

(P.A. 90-341, S. 6, 14; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-175 to 25-177 - to 25-177. Establishment of commission; membership. Duties of commission; report. Effective date.

Sections 25-175 to 25-177, inclusive, are repealed, effective July 1, 2013.

(P.A. 90-341, S. 6, 7, 11, 14; P.A. 11-80, S. 1; P.A. 13-299, S. 95.)



Section 25-176 - Duties of commission. Report.

The commission may make such recommendations as may be necessary to effectuate the purposes of this section and section 25-175. In furtherance of its responsibilities, the commission shall consider any action proposed for the area of the Farmington River bordering on the towns identified in section 25-175 and being considered for designation under the Wild and Scenic Rivers Act. The commission shall consider the impact of such proposed action upon the wild, scenic, recreational and historic values of said river and shall act to protect and enhance such values. The commission shall prepare and submit a report to the local legislative bodies of the respective towns, if requested by such towns.

(P.A. 90-341, S. 7, 14.)



Section 25-177 - Effective date.

Sections 25-175 and 25-176 shall take effect upon the enactment by the state of Massachusetts of legislation having like effect as said sections.

(P.A. 90-341, S. 11, 14.)



Section 25-178 - Designation of the Farmington River within the national wild and scenic rivers system.

(a) It is declared to be the policy of the state of Connecticut that the portion of the Farmington River which is the subject of the authorized study by the Farmington Wild and Scenic River Study Committee for purposes of designation as a national wild and scenic rivers system be preserved as provided for in the federal Wild and Scenic Rivers Act, Public Law 90-542, as amended.

(b) The Commissioner of Energy and Environmental Protection shall cooperate with all relevant federal, state and local agencies to provide for such designation and to implement any management plan developed in accordance with the Wild and Scenic Rivers Act. Upon the designation of the river segment by Congress, the commissioner shall notify the joint standing committee of the General Assembly having cognizance of matters relating to the environment regarding any statutory changes necessary to implement the preservation and conservation of the river segment in accordance with the federal Wild and Scenic Rivers Act. The commissioner shall cause a copy of this section to be delivered to all United States Representatives and Senators representing Connecticut in the Congress of the United States.

(P.A. 93-256, S. 4, 6; P.A. 11-80, S. 1.)

History: P.A. 93-256 effective July 1, 1993; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.






Chapter 484 - Protected Rivers

Section 25-200 - Short title: Protected Rivers Act.

Sections 25-200 to 25-210, inclusive, shall be known and may be cited as the “Protected Rivers Act”.

(P.A. 94-150, S. 1.)



Section 25-201 - Definitions.

For the purposes of sections 25-200 to 25-210, inclusive:

(1) “Approved map” means a map approved by the commissioner pursuant to section 25-205;

(2) “Approved river corridor protection plan” means a river corridor protection plan approved by the commissioner pursuant to section 25-205;

(3) “Clear cutting” means removal of all standing woody vegetation greater than one inch diameter at breast height within a designated river corridor;

(4) “Commissioner” means the Commissioner of Energy and Environmental Protection or his agent;

(5) “Designation” means designation, by act of the General Assembly, of a river corridor for protection and preservation in accordance with an approved river corridor protection plan and the provisions of sections 25-200 to 25-210, inclusive;

(6) “Designated river corridor” means that portion of a river corridor defined on a map prepared in accordance with section 25-204 and which has been designated by the General Assembly pursuant to sections 25-200 to 25-210, inclusive;

(7) “Eligible river corridor” means a river corridor which is included on the list adopted by the commissioner pursuant to section 25-202;

(8) “Local drainage basin” means a local drainage basin referenced on a map entitled “Natural Drainage Basins of Connecticut”, published by the Department of Energy and Environmental Protection, 1981;

(9) “Member municipality” means a municipality which is a member of a river committee established pursuant to section 25-203;

(10) “Major state plan” means the plan for development of outdoor recreation adopted pursuant to section 22a-21, the solid waste management plan adopted pursuant to section 22a-211, the state-wide plan for the management of water resources adopted pursuant to section 22a-352, the state-wide environmental plan adopted pursuant to section 22a-8, the plan for the disposal of dredged material for Long Island Sound, the historic preservation plan adopted under the National Historic Preservation Act, as amended, the state-wide facility and capital plan adopted pursuant to section 4b-23, the water quality management plan adopted under the federal Clean Water Act, the marine resources management plan, the plan for managing forest resources, the wildlife management plans and the salmon restoration plan;

(11) “Person” means “person” as defined in section 22a-2;

(12) “River corridor” means any river, river segment or river system, together with its floodplains, wetlands and uplands, contributing overland runoff to such river, river segment or river system;

(13) “River committee” means a river committee established pursuant to section 25-203;

(14) “River system” means a river, its tributaries and any lands draining into such river or its tributaries;

(15) “Secretary” means the Secretary of the Office of Policy and Management or his agent;

(16) “State rivers assessment data base” means the state-wide assessment of the state’s rivers prepared by the commissioner pursuant to subdivision (3) of subsection (c) of section 25-102qq;

(17) “State plan for conservation and development” means the state plan for conservation and development prepared pursuant to part I of chapter 297;

(18) “Subregional drainage basin” means a subregional drainage basin as depicted on a map entitled “Natural Drainage Basins of Connecticut”, published by the Department of Energy and Environmental Protection, 1981; and

(19) “Water-dependent use” means a use which, by its nature or function, requires direct access to, or location in or immediately adjacent to, water and which therefore cannot be located upland and shall include such recreational uses as riverside trails and bicycle paths.

(P.A. 94-150, S. 2; P.A. 06-76, S. 6; P.A. 11-80, S. 1; P.A. 13-277, S. 17; 13-299, S. 32.)

History: P.A. 06-76 amended Subdiv. (10) to delete reference to the Connecticut hazardous waste management plan; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 13-277 amended Subdiv. (10) to redefine “major state plan” by deleting reference to master transportation plan, effective July 1, 2013; P.A. 13-299 amended Subdiv. (16) to redefine “state rivers assessment database” by replacing reference to Sec. 25-102qq(d) with reference to Sec. 25-102qq(c), effective July 1, 2013.



Section 25-202 - Eligible river corridors.

(a) The commissioner, in accordance with the provisions of this section, shall adopt a list of rivers flowing within or through or bordering this state which, together with the surrounding land, the commissioner considers appropriate for designation as a protected river corridor. Such rivers shall include those with surrounding lands which are substantially undeveloped and which rivers or lands have exceptional value due to their natural, archaeological, scenic or recreational resources.

(b) A river corridor may be included on such list if the commissioner determines that (1) the river corridor is substantially undeveloped or rural in character, (2) the river corridor has been highly rated in the state rivers assessment data bank for its natural, archaeological, scenic or recreational values and (3) existing uses of the river corridor are compatible with preservation of such values.

(c) After compiling a draft list of eligible river corridors, the commissioner shall publish in a newspaper having a substantial circulation in the affected area notice of thirty days opportunity to submit comments to the commissioner regarding the list, and of the time and place of a public hearing. Such notice shall be published at least thirty days prior to the date of the hearing. After considering all comments made, the commissioner shall revise the list as appropriate and adopt such revised list, and shall furnish a copy thereof to the chief elected official of each municipality in the affected area. The commissioner may subsequently add or delete river corridors from the list in accordance with the procedures specified in this section.

(P.A. 94-150, S. 3.)



Section 25-203 - Establishment of river committees.

(a) The commissioner shall establish a river committee to plan for designation and protection and preservation of eligible river corridors and to perform such other functions as are specified in sections 25-200 to 25-210, inclusive, if (1) one or more municipalities within any such corridor request such action, or (2) the legislative body of any such municipality provides for a referendum at a regular election held in such municipality on the question of whether such municipality shall request the commissioner to establish a river committee and a majority of the electors in such municipality approve such action. A request under this subsection shall be accompanied by a list of persons who may appropriately serve on such committee. Such persons shall include (A) an official representative of each requesting municipality, (B) all persons or representatives thereof who have such a legal or management interest in or responsibility for the river corridor that the river committee could not properly function without their participation, and (C) persons having substantial relevant expertise in the areas of engineering or land or water use management. The commissioner shall appoint the members of the river committee from among the persons included on such list and from among such other persons as he deems necessary or appropriate to carry out the purposes of sections 25-200 to 25-210, inclusive, including at least one representative each of the Departments of Energy and Environmental Protection and Public Health. Vacancies on the river committee shall be filled in the same manner as original appointments.

(b) At the request of a municipality, the commissioner may add such municipality to a river committee. A request under this section shall be accompanied by a list of prospective committee members as specified in subsection (a) of this section.

(c) Prior to transacting any official business, a river committee shall establish written procedures for conducting business. Such procedures shall be open to public inspection.

(P.A. 94-150, S. 4; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 82.)

History: (Revisor’s note: In 2003 a reference in Subsec. (a) to “Departments of Environmental Protection and Health and Addiction Services” was changed editorially by the Revisors to “Departments of Environmental Protection and Public Health” to conform with change in department’s name enacted by P.A. 95-257); P.A. 11-80 amended Subsec. (a) by changing “Department of Environmental Protection” to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 25-204 - *(See end of section for amended version of subsection (e) and effective date.) Resource inventory. Statement of objectives. Map. Notice and hearing. River corridor protection plan.

(a) A river committee shall prepare a written inventory of all resources within the local drainage basin of the river for which the committee was established. Such resources shall include fish and wildlife; endangered and threatened species, species of special concern and essential habitat identified by the commissioner pursuant to chapter 495; tidal and inland wetlands; unique natural phenomena; scenic areas; forest lands; agricultural lands, as defined in section 22-26bb and which are identified by the Commissioner of Agriculture in an inventory which said commissioner shall provide to the committee; and archaeological and other historic resources. The inventory shall specify which such resources render the river corridor exceptionally valuable and suitable for designation. In addition, the inventory shall identify existing uses within the river corridor, including agriculture, public and private water supply, power generation, waste assimilation, residential, commercial, industrial uses, recreation and water-based transportation and other water-dependent uses, for the purpose of determining whether any such uses are compatible with protection and preservation of the river corridor’s resources. In preparing the inventory a river committee shall utilize all relevant available information, including the state rivers assessment data base and wetland maps prepared pursuant to section 22a-42a.

(b) After completing an inventory pursuant to subsection (a) of this section, a river committee shall prepare a written statement identifying those resources in the local drainage basin of the river for which the committee was established, particularly those resources which ranked high in the state rivers assessment data base, which should be protected or preserved and which degraded areas in such basin should be restored and preserved for their resource value. Such statement shall also identify any existing uses which are compatible with protection and preservation of such resources. Such statement shall be known as the river committee’s statement of objectives.

(c) After completing an inventory prepared pursuant to subsection (a) of this section and a statement of objectives prepared pursuant to subsection (b) of this section, the river committee shall prepare a map consistent with such inventory, which defines the boundaries of the river corridor to be preserved under the river corridor protection plan prepared pursuant to subsection (f) of this section.

(d) Upon completion of an inventory, statement of objectives and map pursuant to subsections (a), (b) and (c) of this section, the river committee shall publish in a newspaper having substantial circulation in the affected area at least thirty days’ notice of a public hearing to be held in one of the municipalities represented on the committee. Such hearing shall provide an opportunity for public comment regarding such documents and the committee shall also provide for the submission of written comments to such committee regarding such documents. After considering all comments received, the river committee shall revise such documents as appropriate and submit such revised documents to the commissioner and the secretary. Within ninety days of receiving the revised documents, the commissioner shall provide written comments to the river committee and shall furnish a copy of such comments to the secretary. The secretary shall coordinate a review of the revised documents by all other relevant state agencies and regional planning organizations, as defined in section 4-124i, and, within ninety days of receiving such revised documents, shall provide written comments on such revised documents to the river committee and shall furnish a copy of such comments to the commissioner. After considering all comments received from the commissioner and the secretary, the river committee shall adopt an inventory, statement of objectives and map and shall publish, in a newspaper having substantial circulation in the affected area, notice of the adoption of the inventory, statement of objectives and map.

*(e) After adoption pursuant to subsection (d) of this section of an inventory, statement of objectives and map, the river committee shall prepare a report on all federal, state and municipal laws, plans, programs and proposed activities which may affect the river corridor defined in such map. Such laws shall include regulations adopted pursuant to chapter 440 and zoning, subdivision and site plan regulations adopted pursuant to section 8-3. Such plans shall include plans of conservation and development adopted pursuant to section 8-23, the state plan for conservation and development, water utility supply plans adopted pursuant to section 25-32d, coordinated water system plans adopted pursuant to section 25-33h, municipal open space plans, the commissioner’s fish and wildlife plans, plans prepared by regional planning agencies pursuant to section 8-31a, and publicly-owned wastewater treatment facility plans. State and regional agencies shall, within available resources, assist the river committee in identifying such laws, plans, programs and proposed activities. The report to be prepared pursuant to this section shall identify any conflicts between such federal, state, regional and municipal laws, plans, programs and proposed activities and the river committee’s objectives for river corridor protection and preservation as reflected in the statement of objectives. If conflicts are identified, the river committee shall notify the applicable state, regional or municipal agencies and such agencies shall, within available resources, attempt with the river commission to resolve such conflicts.

(f) (1) After adoption of an inventory, statement of objectives and map pursuant to subsection (d) of this section, the river committee shall prepare a river corridor protection plan. The river committee shall publish in a newspaper having a substantial circulation in the affected area at least thirty days’ notice of a public hearing to be held in one of the municipalities represented on the committee. Such hearing shall provide an opportunity for public comment regarding the plan and the committee shall also provide for the submission of written comments on the plan. The committee shall send a copy of such notice to the chief elected official of each municipality located wholly or partially in the subregional drainage basin in which the subject river corridor is located and shall send such notice by certified mail, return receipt requested, to each person who owns property adjacent to the river segment which is the subject of the river corridor proposed for designation under section 25-205. After considering all comments received, the river committee shall revise said documents as appropriate and submit them to the commissioner and the secretary. Within ninety days of receiving the revised documents, the commissioner shall provide written comments to the river committee and shall furnish a copy of such comments to the secretary. The secretary shall coordinate a review of the revised documents by all other relevant state agencies and regional planning organizations, as defined in section 4-124i, and within ninety days of receiving such documents shall provide written comments thereon to the river commission and shall furnish a copy of such comments to the commissioner. After considering all comments received from the commissioner and the secretary, the river committee shall revise the river corridor protection plan as appropriate and shall publish in a newspaper having a substantial circulation in the affected area notice of the availability of the response to comments and the revised plan.

(2) A river corridor protection plan shall set forth a strategy for achieving the protection and preservation objectives contained in the statement of objectives adopted pursuant to subsection (d) of this section and for reconciling existing incompatible uses with resource preservation. Such plan shall make recommendations for the modification of municipal plans of conservation and development and zoning, subdivision, site plan and wetlands regulations as necessary to allow implementation of the river corridor protection plan and to assure that each member municipality similarly preserves that portion of the river corridor under its jurisdiction. Such plan shall recommend that applicable municipal regulations be modified to prohibit mining, moving of earth and dredging, other than dredging to maintain existing uses, within the river corridor. Such plan may set out guidelines for disturbing vegetation within the river corridor and identify areas where clear-cutting should be prohibited; may recommend municipal adoption of programs to minimize pollution or development of the river corridor and maximize voluntary private preservation efforts; shall consider land and water uses which may be compatible with river protection, including hydropower, agriculture, recreation and waste discharges and may recommend appropriate revisions of any state or regional plans of development or municipal plans of conservation and development or open space plans. Such plan shall include a time schedule for state and municipal implementation of such regulatory modifications and programs.

(3) A river corridor protection plan shall include the results of an instream flow study if the commissioner deems it necessary. An instream flow study shall be conducted in accordance with the commissioner’s guidance and shall document water flow in the river corridor for the purpose of determining whether there is sufficient flow to allow withdrawals of water consistent with the resource protection and preservation objectives of the river corridor protection plan.

(P.A. 94-150, S. 5; P.A. 95-335, S. 24, 26; P.A. 96-180, S. 94, 166; P.A. 03-140, S. 22; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 07-242, S. 112; P.A. 08-182, S. 3, 4; P.A. 10-32, S. 89; P.A. 13-209, S. 19; 13-277, S. 18.)

*Note: On and after January 1, 2015, subsection (e) of this section, as amended by section 303 of public act 13-247, is to read as follows:

“(e) After adoption pursuant to subsection (d) of this section of an inventory, statement of objectives and map, the river committee shall prepare a report on all federal, state and municipal laws, plans, programs and proposed activities which may affect the river corridor defined in such map. Such laws shall include regulations adopted pursuant to chapter 440 and zoning, subdivision and site plan regulations adopted pursuant to section 8-3. Such plans shall include plans of conservation and development adopted pursuant to section 8-23, the state plan for conservation and development, water utility supply plans adopted pursuant to section 25-32d, coordinated water system plans adopted pursuant to section 25-33h, municipal open space plans, the commissioner’s fish and wildlife plans, the master transportation plan adopted pursuant to section 13b-15, and publicly-owned wastewater treatment facility plans. State and regional agencies shall, within available resources, assist the river committee in identifying such laws, plans, programs and proposed activities. The report to be prepared pursuant to this section shall identify any conflicts between such federal, state, regional and municipal laws, plans, programs and proposed activities and the river committee’s objectives for river corridor protection and preservation as reflected in the statement of objectives. If conflicts are identified, the river committee shall notify the applicable state, regional or municipal agencies and such agencies shall, within available resources, attempt with the river commission to resolve such conflicts.”

(P.A. 94-150, S. 5; P.A. 95-335, S. 24, 26; P.A. 96-180, S. 94, 166; P.A. 03-140, S. 22; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 07-242, S. 112; P.A. 08-182, S. 3, 4; P.A. 10-32, S. 89; P.A. 13-209, S. 19; 13-247, S. 303; 13-277, S. 18.)

History: P.A. 95-335 amended Subsecs. (e) and (f) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995; P.A. 96-180 amended Subsec. (f) to correct a statutory reference, effective June 3, 1996; P.A. 03-140 replaced “16a-35m” with “16a-7a” in Subsec. (e), effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-242 amended Subsec. (e) to delete reference to comprehensive energy plan adopted pursuant to Sec. 16a-7a, effective July 1, 2007; P.A. 08-182 amended Subsecs. (d) and (f)(1) to replace references to Sec. 8-31a re establishment of regional planning organizations with references to Sec. 4-124i re definition of regional planning organizations; P.A. 10-32 made technical changes in Subsec. (d), effective May 10, 2010; P.A. 13-209 amended Subsec. (a) by deleting reference to Sec. 22a-30; P.A. 13-247 amended Subsec. (e) by deleting reference to plans prepared by regional planning agencies, effective January 1, 2015; P.A. 13-277 amended Subsec. (e) to delete reference to master transportation plan, effective July 1, 2013.



Section 25-205 - Approval of river corridor protection plan. Designation of protected river corridor by General Assembly.

(a) A river corridor protection plan adopted by a river committee pursuant to section 25-204 shall be submitted to the legislative bodies of the towns participating in such committee for their approval. Following the approval of all of such legislative bodies, a river committee may apply to the commissioner for approval of a map adopted pursuant to subsection (d) of section 25-204 and a river corridor protection plan prepared pursuant to subsection (f) of said section. An application under this section shall include, in addition to such map and plan, the inventory and statement of objectives adopted pursuant to subsection (d) of section 25-204, the report prepared pursuant to subsection (e) of said section and the response to comments prepared pursuant to subsection (f) of said section. The river committee shall submit a copy of the application to the secretary.

(b) In deciding whether to approve such a map and plan, the commissioner shall consider: (1) Whether such inventory, statement of objectives, map, response to comments and plan were completed in accordance with the requirements of section 25-204, (2) whether the inventory accurately identifies all resources, especially those of exceptional value, in the local drainage basin, (3) whether the river corridor protection plan would, if implemented, protect and preserve such resources particularly those resources of exceptional value and those resources ranked high in the state rivers assessment data base, (4) whether such plan would, if implemented, reconcile existing incompatible uses with resource protection and preservation and allow for uses which are compatible therewith, (5) whether the river corridor identified in the map prepared pursuant to subsection (c) of section 25-204 comprises sufficient river area and shoreland to implement the river protection plan, (6) whether the river committee adequately responded to public comments on the river corridor protection plan, (7) the comments submitted to the secretary pursuant to subsection (d) of section 25-204 and (8) other information the commissioner deems relevant.

(c) If the secretary finds that any provision of a river corridor protection plan submitted to him in accordance with subsection (a) of this section conflicts with a program, policy or proposed activity of any state agency, he shall act in coordination with the commissioner, the affected state agency and any other interested persons to attempt to resolve the conflict. If the secretary recommends modifications to the map or the river corridor protection plan to resolve any such conflicts, the commissioner shall not approve the plan until it has been revised in accordance with the secretary’s recommendations.

(d) The commissioner’s approval of a map and river corridor protection plan shall be in writing and shall be filed with the chief elected official of each member municipality and the river committee. If the commissioner denies such approval, the river committee may submit a revised map or river corridor protection plan.

(e) Any revision to a river corridor protection plan approved or rejected by the commissioner pursuant to this section shall be prepared and submitted in accordance with the requirements of sections 25-200 to 25-210, inclusive, for the original submittal provided that approval of the General Assembly shall not be required for revision of a plan for a river corridor previously designated pursuant to this section. A revision of an approved river corridor protection plan shall not be effective until such revision has been approved by the commissioner in accordance with the provisions of this section.

(f) The commissioner may periodically review an approved map and approved river corridor protection plan and recommend revisions. The river committee shall review an approved map and plan at least once every five years after their approval, and shall revise such map or plan as appropriate and in accordance with the requirements of section 25-204.

(g) Upon approval of a map and river corridor protection plan pursuant to this section, the commissioner shall recommend to the joint standing committee of the General Assembly having cognizance of matters relating to the environment that the General Assembly enact a law designating the river corridor which is the subject of such map and plan and providing for the protection and preservation of such corridor in accordance with the provisions of sections 25-200 to 25-210, inclusive. At any time prior to designation of the river corridor by law, any municipality, by vote of its legislative body, may withdraw from the river committee and, after such designation, the provisions of sections 25-200 to 25-210, inclusive, shall not apply to such municipality. A vote for withdrawal shall not be taken until after a public hearing on a proposed withdrawal at which parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of such hearing shall be given in a newspaper or newspapers having a substantial circulation in such municipality at least fifteen days before such hearing. The map and river corridor protection plan shall be filed for public inspection in the office of the town or city clerk of the municipality holding said hearing at least ten days before such hearing.

(P.A. 94-150, S. 6.)



Section 25-206 - Consistency of state and municipal land use laws and plans with designated river corridor protection plan. Authority of Connecticut Siting Council and Commissioner of Energy and Environmental Protection re activities within designated river corridors.

(a) Within thirty days of designation of a river corridor, the river committee shall file the approved map and approved river corridor protection plan in the office of the town clerk of each member municipality.

(b) Within one year of designation of a river corridor, each member municipality shall amend its zoning, subdivision, site plan and wetlands regulations, its municipal plan of conservation and development and any other applicable laws or plans in accordance with the recommendations of the approved river corridor protection plan. The river committee shall assist member municipalities in adopting any such amendments, and on behalf of a member municipality may petition the commissioner for an extension of the one-year deadline specified in this subsection for amending applicable laws. Before adopting any such amendment, a member municipality shall submit the proposed amendment to the commissioner, and such proposed amendment shall not be adopted unless the commissioner finds in writing that it is consistent with the approved river corridor protection plan.

(c) After a member municipality has completed amending applicable laws and plans pursuant to subsection (b) of this section, no zoning variance or other exception to any such amended law shall be granted unless the zoning board of appeals for such municipality, in consultation with the river committee, finds in writing that it is compatible with the approved river corridor protection plan.

(d) (1) Every major state plan other than the state plan for conservation and development, to the extent that it affects a designated river corridor, shall be consistent with the approved river corridor protection plan for such corridor, and any state plan which is inconsistent with such approved river corridor protection plan shall be modified accordingly. Such modifications shall be made in consultation with the commissioner at the next scheduled revision of such plan.

(2) If the commissioner finds that the state plan for conservation and development is inconsistent with an approved river corridor protection plan for a designated river corridor, he shall apply to the secretary for a revision pursuant to section 16a-32.

(3) Every regional plan of conservation and development adopted pursuant to section 8-35a, to the extent that it affects a designated river corridor, shall be consistent with the approved river corridor protection plan for such corridor and any regional plan of conservation and development which is inconsistent with such approved river corridor protection plan shall be modified accordingly. Such modifications shall be made in consultation with the commissioner.

(4) Every municipal plan of conservation and development adopted pursuant to section 8-23, to the extent that it affects a designated river corridor, shall be consistent with the approved river corridor protection plan for such corridor and any municipal plan of conservation and development which is inconsistent with such approved river corridor protection plan shall be modified accordingly. Such modifications shall be made in consultation with the commissioner.

(5) The commissioner may notify any applicable federal agency of the designation of a river corridor and may take any other appropriate action to assure consideration of such designation in federal programs or activities.

(e) (1) Neither the commissioner nor the Connecticut Siting Council shall issue a permit or other approval for any activity within a river corridor designated under section 25-205 unless the commissioner or the council, as the case may be, determines that such activity would not adversely affect any of the resources protected pursuant to the plan for such corridor.

(2) A member municipality may submit written testimony to the commissioner and may appear by right as a party to any hearing before the commissioner concerning any permit or other license to be issued by the commissioner for an activity proposed within a designated river corridor and may appeal any decision of the commissioner concerning such permit or other license to the Superior Court in accordance with the provisions of section 4-183.

(P.A. 94-150, S. 7; P.A. 95-335, S. 25, 26; P.A. 08-182, S. 14.)

History: P.A. 95-335 amended Subsec. (b) and Subsec. (d)(4) to change “plan of development” to “plan of conservation and development”, effective July 1, 1995; P.A. 08-182 amended Subsec. (d)(3) to change “regional plan of development” to “regional plan of conservation and development”.



Section 25-207 - Structures and uses existing at time of designation of river corridor.

For purposes of sections 25-200 to 25-210, inclusive, any structure or related facility including, but not limited to, a parking lot, septic system, pool or surfaced area, including, but not limited to, a paved, bricked, graveled walk or driveway, or a lawn or other landscaped area or a waste discharge authorized under chapter 446k, which exists within a designated river corridor on the date of designation, or agricultural land used for any agricultural purpose, as defined in section 1-1q, identified by the Commissioner of Agriculture in the inventory provided to the committee pursuant to section 25-204, including land reserved for crop rotation, may be maintained as such provided if, on or after such date of designation, any such structure, related facility, surfaced or landscaped area or agricultural land is degraded, damaged or destroyed, it may be replaced or restored without regard to the provisions of sections 25-200 to 25-210, inclusive, only if there is no significant change in its location, dimensions or elevations. Any permitted activities, authorized under title 22a, which exists within a designated river corridor on the date of designation may be reauthorized under said chapter without regard to the provisions of sections 25-200 to 25-210, inclusive. Land reserved for crop rotation shall not include “forest land” as defined in section 12-107b.

(P.A. 94-150, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 25-208 - Acquisition of land within designated river corridor by state or municipality.

(a) For the purpose of preserving or protecting a designated river corridor, the commissioner is authorized to acquire real property or any interest therein within such corridor. Such acquisition may be by purchase, gift or devise. The commissioner is authorized to accept any gift or bequest of money or other personal property to be used to acquire such real property or interest therein or to meet expenses involved in maintaining such real property. Such funds shall be held by the State Treasurer to be used and expended under the direction of the commissioner.

(b) For the purposes of preserving or protecting a designated river corridor, a municipality may acquire real property, or any interest therein, within such corridor. Such acquisition may be by purchase, gift or devise. Such municipality is authorized to accept any gift or bequest of money or other personal property to be used to acquire such real property or interest therein, or to meet expenses involved in maintaining such real property.

(P.A. 94-150, S. 9.)



Section 25-209 - Commissioner authorized to provide guidance re river corridor protection plans.

The commissioner may, within available funds, issue written guidance for development of a river corridor protection plan. Such guidance may address legal means for preserving land and water resources.

(P.A. 94-150, S. 10.)



Section 25-210 - Development of hydropower and maintenance of railroad rights-of-way within protected river corridors.

Nothing in sections 25-200 to 25-210, inclusive, and subsection (a) of section 13a-94, shall be construed to limit or preclude the development of hydropower except where in the commissioner’s judgment, such development is incompatible with the applicable river corridor protection plan or to limit or preclude the maintenance of railroad rights-of-way for fire prevention purposes.

(P.A. 94-150, S. 12.)






Chapter 485 - Multiple Use Rivers

Section 25-230 - Short title: Multiple Use Rivers Act.

This section and sections 25-231 to 25-238, inclusive, shall be known and may be cited as the Multiple Use Rivers Act.

(P.A. 95-333, S. 1.)



Section 25-231 - Definitions.

As used in sections 25-230 to 25-238, inclusive:

(1) “Approved river corridor management plan” means a river corridor management plan approved by the commissioner pursuant to section 25-235;

(2) “Commissioner” means the Commissioner of Energy and Environmental Protection or his agent;

(3) “Local drainage basin” means a local drainage basin as referenced on a map entitled “Natural Drainage Basins of Connecticut”, published by the Department of Energy and Environmental Protection, 1981;

(4) “Major state plan” means any of the following: The plan for development of outdoor recreation adopted pursuant to section 22a-21, the solid waste management plan adopted pursuant to section 22a-211, the state-wide plan for the management of water resources adopted pursuant to section 22a-352, the state-wide environmental plan adopted pursuant to section 22a-8, the historic preservation plan adopted under the National Historic Preservation Act, 16 USC 470 et seq., the state-wide facility and capital plan adopted pursuant to section 4b-23, the state’s consolidated plan for housing and community development prepared pursuant to section 8-37t, the water quality management plan adopted under the federal Clean Water Act, 33 USC 1251 et seq., any plans for managing forest resources adopted pursuant to section 23-20 and the Connecticut River Atlantic Salmon Compact adopted pursuant to section 26-302;

(5) “Member municipality” means a municipality which is a member of a river commission established pursuant to section 25-232;

(6) “Person” means person, as defined in section 22a-2;

(7) “River advisory board” means any of the following: The Five Mile River Commission established pursuant to section 15-26a, the Connecticut River Gateway Commission established pursuant to section 25-102e, the Connecticut River Assembly established pursuant to section 25-102dd, the Bi-State Pawcatuck River Commission established pursuant to section 25-161, the Niantic River Gateway Commission established pursuant to section 25-109e, the Housatonic Estuary Commission established pursuant to section 25-170, the Farmington River Coordinating Committee established pursuant to the National Wild and Scenic Rivers Act, 16 USC 1274 et seq., the Shepaug-Bantam River Board or a river committee established pursuant to section 25-203;

(8) “River corridor” means any river, river segment or river system, together with its floodplains, wetlands and uplands, contributing overland runoff to such river, river segment or river system;

(9) “River commission” means a river commission established pursuant to section 25-232;

(10) “River system” means a river, its tributaries and any lands draining into such river or its tributaries;

(11) “Secretary” means the Secretary of the Office of Policy and Management or his agent;

(12) “State rivers assessment database” means the state-wide assessment of the state’s rivers prepared by the commissioner pursuant to subdivision (3) of subsection (c) of section 25-102qq;

(13) “State plan for conservation and development” means the state plan for conservation and development prepared pursuant to part I of chapter 297;

(14) “Subregional drainage basin” means a subregional drainage basin as referenced on a map entitled “Natural Drainage Basins of Connecticut”, published by the Department of Energy and Environmental Protection, 1981;

(15) “Water-dependent use” means a use which, by its nature or function, requires direct access to, or location in or immediately adjacent to, water and which therefore cannot be located upland, and includes such recreational uses as riverside trails and bicycle paths;

(16) “Use” means agriculture, public and private water supply, power generation, waste assimilation, transportation, recreation, including, but not limited to, boating, swimming, fishing, camping and hiking and residential, commercial, industrial and other water-dependent uses; and

(17) “Resource” means any riparian waters of the state, related fisheries and wildlife habitat and adjacent shorelands, both developed and undeveloped; any vegetation, fish and wildlife; endangered and threatened species, species of special concern and essential habitat identified by the commissioner pursuant to chapter 495; tidal and inland wetlands; unique geologic features; scenic areas; forest lands, as defined in section 23-65f; agricultural lands, as defined in section 22-26bb; and archaeological and other historical resources.

(P.A. 95-333, S. 2; P.A. 96-118, S. 3; P.A. 99-94, S. 8; P.A. 03-140, S. 23; P.A. 06-76, S. 7; P.A. 07-242, S. 113; P.A. 11-80, S. 1; 11-124, S. 7; P.A. 13-277, S. 19; 13-299, S. 33, 34.)

History: P.A. 96-118 deleted reference to “the Housatonic River Commission established pursuant to section 25-102r of the general statutes,” from Subdiv. (7); P.A. 99-94 amended Subdiv. (4) by changing “housing advisory plan” to “long-range state housing plan”; P.A. 03-140 replaced “16a-35m” with “16a-7a” in Subdiv. (4), effective July 1, 2003; P.A. 06-76 amended Subdiv. (4) to delete reference to the Connecticut hazardous waste management plan; P.A. 07-242 amended Subdiv. (4) to delete reference to comprehensive energy plan adopted pursuant to Sec. 16a-7a, effective July 1, 2007; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 11-124 amended Subdiv. (4) to redefine “major state plan” by replacing “long-range housing plan adopted” with “state’s consolidated plan for housing and community development prepared”; P.A. 13-277 amended Subdiv. (4) to redefine “major state plan” by deleting reference to master transportation plan, effective July 1, 2013; P.A. 13-299 amended Subdiv. (7) to redefine “river advisory board” by deleting reference to Secs. 25-102pp and 25-102qq and amended Subdiv. (12) to redefine “state rivers assessment database” by replacing reference to Sec. 25-102qq(d) with reference to Sec. 25-102qq(c), effective July 1, 2013.



Section 25-232 - Establishment of river commissions. Withdrawal of municipality.

(a) Any two or more municipalities may, by ordinance, (1) establish a river commission to plan for coordinated management of the development, protection and preservation of a river corridor flowing through or forming a common boundary of such municipalities and to perform such other functions as are specified in sections 25-230 to 25-237, inclusive, or (2) designate a river advisory board to act as such a river commission, provided the requirements of section 25-233 are met.

(b) A municipality may join a river commission established pursuant to subsection (a) of this section if the subject river flows through the municipality or forms a boundary of the municipality and the legislative body of such municipality adopts an ordinance authorizing such municipality to do so.

(c) Any municipality may, by vote of its legislative body, withdraw from a river commission and thereafter the provisions of sections 25-230 to 25-237, inclusive, shall not apply to such municipality. A vote on withdrawal shall not be taken until after a public hearing is held at which interested persons have an opportunity to be heard concerning such proposed withdrawal. At least fifteen days before such hearing, notice of the time and place thereof shall be given in a newspaper or newspapers having a substantial circulation in such municipality and any affected area outside such municipality. The map and river corridor protection plan shall be filed for public inspection in the office of the town or city clerk of the municipality holding said hearing at least ten days before such hearing, if such map and plan have been prepared.

(d) If one or more municipalities votes to withdraw from a river commission, such commission shall be required to revise the river corridor management plan and submit it to the commissioner for approval in accordance with the provisions of section 25-235.

(e) No river commission may be established under this section for any river segment for which a river committee has been established under section 25-203 or which has been designated a federal wild and scenic river.

(P.A. 95-333, S. 3; P.A. 97-227, S. 2, 5.)

History: P.A. 97-227 amended Subsec. (a) to make a technical correction, effective June 27, 1997.



Section 25-233 - Membership of river commissions. Procedures.

(a) An ordinance authorizing the establishment of a river commission pursuant to section 25-232 shall provide for the membership of the commission, the method of selecting members, their terms of office and the filling of vacancies. Such ordinance shall provide for not more than twelve members from any one municipality and shall include: The chief elected official of each such municipality, or his designee, the chairman of the inland wetlands agency of each such municipality, or his designee, and a member of another land use regulation agency of each such municipality appointed by the chief elected official for such municipality; one representative each of a public utility or rail service company which owns property within the municipality or serves the municipality; one member representing a conservation organization or interest; one member representing a recreation organization or interest; one member representing a private or municipal economic development foundation, agency or interest; one member representing agriculture interests; one member representing business or industry interests; one member representing real estate interests and one member who is a riverfront property owner or a representative of a riverfront property owners’ association. In addition, the commission shall appoint as voting members-at-large one representative of each regional planning agency associated with the commission’s geographic area. The commission may appoint subcommittees as it deems appropriate and may elect an executive committee to carry out its business provided such executive committee shall include at least one representative of a conservation organization and one representative of a regional planning agency.

(b) Prior to transacting any official business, a river commission shall establish written procedures and bylaws for conducting business. Such procedures and bylaws shall be open to public inspection.

(P.A. 95-333, S. 4; P.A. 97-227, S. 3, 5.)

History: P.A. 97-227 amended Subsec. (a) to provide for a maximum of 12 members of the commission from each municipality, to add representatives of local land use agencies, regional planning agencies and riverfront property owners to the commission and to authorize creation of subcommittees and an executive committee, and amended Subsec. (b) to add provisions re bylaws, effective June 27, 1997.



Section 25-234 - Resource inventory. Statement of objectives. Map. Notice. Hearing. Review by state officials. Management plan.

(a) A river commission shall prepare a written inventory of all resources and all existing uses within those areas of the local drainage basin of the river corridor for which the commission was established which are within the boundaries of the municipalities represented on the commission. Such inventory shall also identify within such areas any locations providing public access to resources and any portions of the river or riverfront lands which have been degraded by human use and could be restored. The Commissioner of Agriculture shall prepare an inventory of agricultural land within such areas and shall submit such inventory for inclusion in the commission’s inventory. In preparing the inventory a river commission shall utilize all relevant available information, including, but not limited to, the state rivers assessment database and wetland maps prepared pursuant to sections 22a-30 and 22a-42a.

(b) After completing an inventory pursuant to subsection (a) of this section, a river commission shall prepare a written statement identifying in such areas those resources which should be preserved or enhanced, those existing uses which should be maintained, those degraded areas which should be restored and those areas in which potential industrial, commercial and other uses could be accommodated without degrading the resources of the river corridor. Such statement shall be known as the river commission’s statement of objectives. In preparing a statement of objectives, the river commission shall consider the best uses of the river corridor as identified by the state rivers assessment database and potential conflicts among resources on the one hand and existing and potential uses of the river corridor on the other hand. The statement of objectives shall attempt to balance competing uses within the river corridor and its watershed lands and provide for multiple uses thereof.

(c) After completing an inventory prepared pursuant to subsection (a) of this section and a statement of objectives prepared pursuant to subsection (b) of this section, the river commission shall prepare a map which shall be consistent with said inventory and statement of objectives and which defines the boundaries of the river corridor to be managed under the river corridor management plan prepared pursuant to subsection (h) of this section.

(d) Upon completion of an inventory, statement of objectives and map pursuant to subsections (a), (b) and (c) of this section, the river commission shall publish in a newspaper having a substantial circulation in the affected area notice of a public hearing to be held not less than thirty days thereafter in one of the municipalities represented on the commission. Such hearing shall provide an opportunity for oral and written comments regarding such documents. After considering all comments received, the river commission shall revise such documents as appropriate and submit such revised documents to the commissioner and the secretary. Within sixty days of receiving the revised documents, the commissioner shall provide written comments to the river commission and shall furnish a copy of such comments to the secretary. The secretary shall coordinate a review of the revised documents by all other relevant state agencies and regional planning organizations, as defined in section 4-124i, and, within ninety days of receiving such revised documents, shall provide written comments on such revised documents to the river commission and shall furnish a copy of such comments to the commissioner. After considering all comments received from the commissioner and the secretary, the river commission shall adopt a final inventory, statement of objectives and map and shall publish, in a newspaper having a substantial circulation in the affected area, notice of the adoption of the final inventory, statement of objectives and map.

(e) After adoption of an inventory, statement of objectives and map, pursuant to subsection (d) of this section, the river commission shall prepare a report on all federal, state, regional and municipal laws, plans, programs and proposed activities that may affect the river corridor defined in such map. Such federal, state, regional and municipal laws shall include regulations adopted pursuant to chapter 440, and zoning, subdivision and site plan regulations adopted pursuant to section 8-3. Such federal, state, regional and municipal plans shall include plans of development adopted pursuant to section 8-23, the state plan for conservation and development, water utility supply plans submitted pursuant to section 25-32d, coordinated water system plans submitted pursuant to section 25-33h, plans prepared by regional planning organizations, as defined in section 4-124i, and plans of publicly owned wastewater treatment facilities whose discharges may affect the subject river corridor. State and regional agencies shall, within available resources, assist the river commission in identifying such laws, plans, programs and proposed activities. The report to be prepared pursuant to this section shall identify any conflicts between such federal, state, regional and municipal laws, plans, programs and proposed activities and the river commission’s objectives for river corridor management as reflected in the statement of objectives. If conflicts are identified, the river commission shall notify the applicable state, regional or municipal agencies and such agencies shall, within available resources and in consultation with the river commission, attempt to resolve such conflicts.

(f) (1) After adoption of an inventory, statement of objectives and map pursuant to subsection (d) of this section and completion of a report pursuant to subsection (e) of this section, the river commission shall prepare a river corridor management plan. The river commission shall publish in a newspaper having a substantial circulation in the affected area notice of a public hearing to be held not less than thirty days thereafter in one of the municipalities represented on the commission. Such hearing shall provide an opportunity for oral and written comment regarding the plan. The commission shall send a copy of such notice to the chief elected official of each municipality located wholly or partially in the subregional drainage basin in which the subject river corridor is located and shall send such notice by certified mail, return receipt requested, to each person who owns property adjacent to the river segment which is the subject of the river corridor. After considering all comments received, the river commission shall revise such documents as appropriate and submit such revised documents to the commissioner and the secretary. Within sixty days of receiving the revised documents, the commissioner shall provide written comments to the river commission and shall furnish a copy of such comments to the secretary. The secretary shall coordinate a review of the revised documents by all relevant state agencies and regional planning organizations, as defined in section 4-124i. Within ninety days of the date the secretary receives such revised documents, the secretary shall provide written comments on such revised documents to the river commission and to the commissioner. After considering all comments received from the commissioner and the secretary, the river commission shall prepare a document responding to all comments received, shall revise the river corridor management plan as appropriate and shall publish in a newspaper having a substantial circulation in the affected area notice of the availability of the response to comments and the revised plan.

(2) A river corridor management plan shall set forth a strategy for achieving the objectives contained in the statement of objectives adopted pursuant to subsection (d) of this section for the river corridor mapped pursuant to said subsection and for resolving any conflicts identified in the report prepared pursuant to subsection (e) of this section. Such plan shall make recommendations for the modification of municipal plans of development and zoning, subdivision, site plan and wetlands regulations as necessary to allow implementation of such plan and to assure that each member municipality similarly manages that portion of the river corridor under its jurisdiction. Such recommendations may concern tourism, navigation, utility and transportation rights-of-way and water-dependent recreational, industrial, commercial and other uses, as well as proposals for specific setbacks from the river, dimensions of new lots and buildings, restrictions on cutting of vegetation, restrictions on earth-moving for mining or other purposes, prohibited activities and regulation of paving and other forms of impervious ground cover. Such plan may also include recommendations that member municipalities enact or adopt incentives for property owners to protect lands within the river corridor and to develop such lands in a manner that is compatible with resource protection. Such incentives may include tax credits for donation to appropriate parties of open space easements or land development rights and incentives for cluster development.

(3) The river corridor management plan shall include the results of an instream flow study if the commissioner deems it necessary. An instream flow study shall be conducted in accordance with the commissioner’s guidance and shall document water flow in the river corridor for the purpose of determining whether there is sufficient flow to allow withdrawals of water consistent with the resource protection and enhancement objectives of the river corridor management plan.

(P.A. 95-333, S. 5; P.A. 03-140, S. 24; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 07-242, S. 114; P.A. 08-182, S. 5; P.A. 10-32, S. 90; P.A. 13-277, S. 20.)

History: P.A. 03-140 replaced “16a-35m” with “16a-7a” in Subsec. (e), effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-242 amended Subsec. (e) to delete reference to comprehensive energy plan adopted pursuant to Sec. 16a-7a, effective July 1, 2007; P.A. 08-182 amended Subsecs. (d), (e) and (f)(1) to replace references to Sec. 8-31a re establishment of, and plans prepared by, regional planning organizations with references to Sec. 4-124i re definition of regional planning organizations; P.A. 10-32 made technical changes in Subsecs. (d), (e) and (f)(1), effective May 10, 2010; P.A. 13-277 amended Subsec. (e) to delete reference to master transportation plan, effective July 1, 2013.



Section 25-235 - Approval of management plan by municipalities, commissioner. Revisions to plan.

(a) A river corridor management plan adopted by a river commission pursuant to section 25-234 shall be submitted to the legislative bodies of the municipalities participating in such commission for their approval. Following the approval of all of such legislative bodies, a river commission may apply to the commissioner for approval of a map adopted pursuant to subsection (d) of section 25-234 and a river corridor management plan prepared pursuant to said subsection. An application under this section shall include, in addition to such map and plan, the inventory and statement of objectives adopted pursuant to subsection (d) of section 25-234, the report prepared pursuant to subsection (e) of section 25-234, and the response to comments prepared pursuant to subsection (f) of section 25-234. The river commission shall submit a copy of the application to the secretary.

(b) In deciding whether to approve such a map and plan, the commissioner shall consider: (1) Whether such inventory, statement of objectives, map, response to comments and plan were completed in accordance with the requirements of section 25-234; (2) whether the inventory accurately identifies all resources and all existing and potential uses within the local drainage basin; (3) whether the river corridor management plan would, if implemented, adequately protect, preserve and enhance such resources, particularly those ranked high in the state rivers assessment database; (4) whether such plan would, if implemented, balance competing uses within the river corridor and reasonably allow for aquatic habitat protection, land and water usage including potable water supply, agriculture, transportation, recreation and improvements essential for public health, safety and welfare; (5) whether the river corridor identified in the map adopted pursuant to subsection (d) of section 25-234 comprises sufficient land and water area to allow implementation of the river corridor management plan; (6) whether the river commission adequately responded to public comments on the river corridor management plan; (7) whether such plan is consistent with the water quality standards adopted pursuant to section 22a-426; (8) the comments submitted to the secretary pursuant to subsections (d) and (f) of section 25-234; and (9) any other information the commissioner deems relevant.

(c) If the secretary finds that any provision of a river corridor management plan submitted to him in accordance with subsection (a) of this section conflicts with a program, policy or proposed activity of any state agency, he shall forward a copy of such plan to the commissioner and identify such conflict. The secretary shall act in coordination with the commissioner, the affected state agency and any other interested persons to attempt to resolve the conflict. If the secretary recommends modifications to the map or the river corridor management plan to resolve any such conflicts, the commissioner shall not approve the plan until it has been revised in accordance with the secretary’s recommendations.

(d) The commissioner’s approval of a map and river corridor management plan shall be in writing and shall be filed with the chief elected official of each member municipality and the river commission. If the commissioner rejects such map or plan, he shall do so in writing, clearly explaining the reasons for rejection. The river commission whose map or plan has been rejected by the commissioner may submit to him a revised map or river corridor management plan.

(e) Any revision to a map or river corridor management plan approved or rejected by the commissioner pursuant to this section shall be prepared and submitted in accordance with the requirements of sections 25-234 and 25-235 for the original submittal. A revision of an approved river corridor management plan shall not be effective until such revision has been approved by the commissioner in accordance with the provisions of this section.

(f) The commissioner may periodically review a map and river corridor management plan approved pursuant to this section and recommend revisions. The river commission shall review a map and plan so approved at least once every five years after their approval, and shall revise such map or plan as appropriate and in accordance with the requirements of section 25-234.

(P.A. 95-333, S. 6.)



Section 25-236 - State plans and municipal land use regulations to be in accordance with recommendations of management plan. Exceptions. Acquisition of property for river corridor. Coordination of state permits and approvals.

(a) Within thirty days of the commissioner’s approval of a map and river corridor management plan pursuant to section 25-235, the river commission shall file such map and plan in the office of the town clerk in each member municipality.

(b) Within one year of the commissioner’s approval of a map and river corridor management plan pursuant to section 25-235, each member municipality shall amend its zoning, subdivision, site plan, floodplain and wetlands regulations, its municipal plan of development and any other applicable laws or plans in accordance with the recommendations of the approved river corridor management plan. The river commission shall assist member municipalities in adopting any such amendments and, on behalf of a member municipality, may petition the commissioner for an extension of the one-year deadline specified in this subsection for amending applicable laws or plans. Before adopting any such amendment, the municipality shall submit the proposed amendment to the commissioner and such proposed amendment shall not be adopted unless the commissioner finds in writing, within ninety days, that it is consistent with the approved river corridor management plan.

(c) (1) After a member municipality has completed amending applicable laws and plans pursuant to subsection (b) of this section, no zoning variance or other exception to any such amended law or plan shall be granted if such variance or other exception affects a river corridor with respect to which there exists an approved river corridor management plan unless the applicant demonstrates that such variance or other exception satisfies any applicable legal requirements and the zoning board of appeals for such municipality, or the agency with jurisdiction over the application at issue, in consultation with the river commission, finds in writing that such variance or exception is compatible with the approved river corridor management plan or the zoning board of appeals or the agency with jurisdiction over the application has determined that the applicant has presented sufficient evidence to prove that the property’s exceptional difficulty or unusual hardship warrants such variance or exception.

(2) No portion of any applicable municipal law or plan affecting a river corridor with respect to which a river corridor management plan has been approved shall be revised unless such municipality has allowed the river commission to comment on such proposed revision and has considered any such comments.

(d) If the commissioner determines that any member municipality has failed or is failing to comply with the requirements of subsection (a) or (b) of this section or if he determines that the plan cannot effectively be implemented as a result of a municipality withdrawing from the commission, he and the Connecticut Siting Council shall not be subject to the provisions of subsections (f) and (g) of this section.

(e) (1) Every major state plan, other than the state plan for conservation and development, to the extent that such major state plan affects any river corridor for which the commissioner has approved a river corridor management plan, shall be consistent with such management plan. Any major state plan, other than the state plan for conservation and development, which is inconsistent with a river corridor management plan shall be modified accordingly. Such modifications shall be made in consultation with the commissioner at the next scheduled revision of such plan.

(2) If all the member municipalities of a river commission have amended their applicable laws and plans pursuant to subsection (b) of this section and if the commissioner finds that the state plan for conservation and development is inconsistent with the subject river corridor management plan, he shall apply to the secretary for a revision pursuant to section 16a-32.

(3) Every regional plan of conservation and development adopted pursuant to section 8-35a, to the extent that it affects any river corridor for which the commissioner has approved a river corridor management plan, shall be consistent with such management plan. Any regional plan of conservation and development which is inconsistent with a river corridor management plan shall be modified accordingly. Such modifications shall be made in consultation with the commissioner.

(4) Every municipal plan of development adopted pursuant to section 8-23, to the extent that it affects any river corridor for which the commissioner has approved a river corridor management plan, shall be consistent with such management plan. Any municipal plan of development which is inconsistent with a river corridor management plan shall be modified accordingly. Such modifications shall be made in consultation with the commissioner.

(5) The commissioner may notify any applicable federal agency of his approval of a river corridor management plan and may take any other appropriate action to assure consideration of such plan in federal programs or activities.

(f) (1) For the purpose of protecting or preserving river corridor resources, the commissioner may acquire real property or any interest therein within a river corridor for which he has approved a river corridor management plan. Such acquisition may be by purchase at fair market value, gift or devise. The commissioner may accept any gift or bequest of money or other personal property to be used to acquire such real property or interest therein, or to meet expenses involved in maintaining such real property. Such funds shall be held by the State Treasurer to be used and expended under the direction of the commissioner.

(2) For the purpose of protecting or preserving river corridor resources, and subject to any lawful restrictions on acquisition of lands acquired with state funds, a municipality may acquire real property or any interest therein within a river corridor for which such commission has adopted a river corridor management plan. Such acquisition may be by purchase at fair market value, gift or devise. Such municipality may accept any gift or bequest of money or other personal property to be used to acquire such real property or interest therein, or to meet expenses involved in maintaining such real property.

(g) (1) The commissioner shall coordinate the activities, including the granting of permits and other approvals, of all regulatory programs under his jurisdiction to assure that the administration of such programs is consistent with every approved river corridor management plan. Neither the commissioner nor the Connecticut Siting Council shall issue a permit or other approval for any activity which may affect a river corridor for which the commissioner has approved a river corridor management plan under section 25-235 unless the commissioner determines that such activity would not adversely affect any of the resources protected under such plan.

(2) A member municipality may submit written testimony to the commissioner and may appear by right as a party to any hearing before the commissioner concerning any permit or other approval to be issued by the commissioner for an activity proposed within an approved river corridor, and may appeal any decision of the commissioner concerning such permit or other approval to the Superior Court in accordance with the provisions of section 4-183.

(P.A. 95-333, S. 7; P.A. 08-182, S. 15.)

History: P.A. 08-182 amended Subsec. (e)(3) to change “regional plan of development” to “regional plan of conservation and development”.



Section 25-237 - Structures and uses existing at time of management plan approval.

For purposes of sections 25-230 to 25-238, inclusive: (1) Any structure or related facility, including, but not limited to, a parking lot, septic system or pool or railroad right-of-way; (2) any surfaced area, including, but not limited to, a paved, bricked or graveled walk or driveway; (3) a lawn or other landscaped area which exists on the date the commissioner approves an applicable river corridor management plan; (4) a waste discharge, authorized under chapter 446k, which exists within a river corridor on the date the commissioner approves an applicable river corridor management plan; (5) a water supply diversion within a river corridor which diversion is authorized under chapter 446i on the date the commissioner approves the applicable river corridor management plan; or (6) agricultural land, identified by the Commissioner of Agriculture in the inventory provided to the river commission pursuant to section 25-234, which is in use on such date, including land reserved for crop rotation, may be maintained as such and, if on or after the date of approval of a river corridor management plan any such structure, related facility, surfaced or landscaped area or agricultural land is degraded, damaged or destroyed, it may be replaced or restored without regard to the provisions of sections 25-230 to 25-238, inclusive, and subsection (a) of section 13a-94, provided there is no significant change in its location, dimensions or elevations and provided further that nothing in sections 25-230 to 25-238, inclusive, shall preclude the performance of routine maintenance or repair activities for such structures, related facilities, surfaced areas, lawn or landscaped areas or agricultural land. Any waste discharge authorized under chapter 446k, which exists within a river corridor on the date of approval of a river corridor management plan or a water supply diversion within a river corridor which diversion is authorized under chapter 446i on the date the commissioner approves the applicable river corridor management plan may be reauthorized under said chapter 446k or 446i without regard to the provisions of sections 25-230 to 25-238, inclusive, and subsection (a) of section 13a-94. Land reserved for crop rotation shall not include “forest land”, as defined in section 12-107b.

(P.A. 95-333, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 25-238 - Guidance by commissioner re management plan.

The commissioner may, within available resources, issue written guidance for development of a river corridor management plan. Such guidance may cover engineering methods for avoiding environmental harm, identification of relevant laws and governmental programs, guidance on conducting an instream flow study and guidance on balancing competing interests.

(P.A. 95-333, S. 9.)









Title 26 - Fisheries and Game

Chapter 490 - Fisheries and Game

Section 26-1 - Definitions.

Words and terms used in this chapter shall be construed as follows:

(1) “Animal” includes birds, quadrupeds, reptiles and amphibians.

(2) “Bait species” means all species of fish, frogs, crustaceans and insects listed as bait in the regulations issued by the Commissioner of Energy and Environmental Protection.

(3) “Black bass” means smallmouth bass (Micropterus dolomieu) and largemouth bass (Micropterus salmoides).

(4) Repealed.

(5) “Closed season” means that period of time during which hunting, trapping or fishing is prohibited for any species of wildlife.

(6) “Commercial fisherman” means any person, firm or corporation engaged in commercial fishing.

(7) “Commercial fishing” means taking or attempting to take any finfish, crustacea, sea scallops, squid, horseshoe crabs or bait species for commercial purposes or by the use of any commercial fishing gear.

(8) “Commercial fishing gear” means any equipment commonly used to take finfish, crustacea, sea scallops, squid, horseshoe crabs or bait species for commercial purposes including, but not limited to, lobster pots, otter trawls, beam trawls, balloon trawls, midwater trawls, sea scallop dredges, scoop nets, scap nets, seines, trap nets, fyke nets, crab traps, gill nets, trammel nets, set lines, long lines, hook and line if such fishing is conducted for commercial purposes, minnow seines, minnow traps, eel pots, fish pots, pound nets, throw nets or similar devices and any equipment listed as commercial fishing gear in regulations adopted by the Commissioner of Energy and Environmental Protection.

(9) “Commercial hatchery” means an institution or place where legally acquired fish are held, hatched and reared for sale or where fish so acquired or hatched are reared or held for sale in waters which are under complete control of the owner.

(10) “Daily bag, catch or creel limit” means the quantity or number of wildlife allowed to be taken during the period from 12:01 a.m. to 12:00 midnight as provided by this chapter or by regulations made by the Commissioner of Energy and Environmental Protection.

(11) “Grouse” includes ruffed grouse, partridge and spruce grouse.

(12) “Hunting” means pursuing, shooting, killing and capturing any bird, quadruped or reptile and attempting to pursue, shoot, kill and capture any bird, quadruped or reptile, whether such act results in taking or not, including any act of assistance to any other person in taking or attempting to take any such animal.

(13) “Quadruped” means any four-legged animal which is ferae naturae or wild by nature, although such animal may be enclosed and considered a pet or semidomesticated, but shall exclude purely domesticated animals.

(14) “Pickerel” means the chain pickerel (Esox niger), not the dwarf species referred to variously as the banded pickerel (Esox americanus), grass pike, grass pickerel, mud pike or brook pickerel.

(15) “Private waters” means a natural or artificial pond or lake to which the owner, not a corporation, partnership or voluntary association, has exclusive right of access, of which water supply all sources are located substantially within the property of the owner, to which fish do not have access from waters not under the control of such owner or from water stocked at the expense of the state, except that a natural or artificial pond five acres or less in extent may be owned by an individual, a corporation, partnership or voluntary association and, when meeting the other requirements of this subsection, such pond may be registered as private waters.

(16) “Seafood dealer” means (A) a person, firm or corporation, other than the ultimate consumer, who purchases, ships, consigns, transfers, transports, barters, accepts or packs lobsters, sea scallops, finfish, crabs, including horseshoe crabs, or squid directly from a commercial fisherman for resale, or (B) a commercial fisherman who sells, ships, consigns, transfers or barters his or her own catch of such species to anyone other than a seafood dealer.

(17) “Set line” means a line fastened between two points, to which is attached a number of smaller lines with hooks attached, but a single line not personally attended may constitute a set line.

(18) “Sport fishing” means taking or attempting to take any fish, crustacea, sea scallops, squid, horseshoe crabs or bait species whether from salt, brackish or fresh water by any method other than by commercial methods specified by law and regulations of the Commissioner of Energy and Environmental Protection for commercial purposes.

(19) “Taking” means shooting, pursuing, hunting, fishing, killing, capturing, trapping, snaring, hooking and netting any species of wildlife and attempting to shoot, pursue, hunt, fish, kill, capture, trap, snare, hook, net or catch any species of wildlife or any act of assistance to any other person in taking or attempting to take such wildlife whether or not such act results in the capture of any such wildlife.

(20) “Trapping” means pursuing, killing and capturing by use of any trap, snare, net or other device any bird or wild or domestic quadruped, excluding rats, mice, moles and reptiles, whether such act results in taking or not, including any act of assistance to any other person in taking or attempting to take any such animal by any such method.

(21) “Trout and salmon” includes brook trout or speckled trout, brown trout, rainbow trout, lake trout, Atlantic salmon, kokanee or sockeye salmon, coho salmon, chinook salmon or any hybrid of any two or more of these species.

(22) “Wildlife” means all species of invertebrates, fish, amphibians, reptiles, birds and mammals which are ferae naturae or wild by nature.

(1949 Rev., S. 4846, 4962; 1949, S. 2438d; 1953, S. 2440d; 1955, S. 2439d, 2539d; 1957, P.A. 504, S. 1; 1971, P.A. 872, S. 152, 207; P.A. 75-274, S. 1, 2; P.A. 79-293, S. 1, 6; P.A. 85-53, S. 1; P.A. 94-110, S. 1; P.A. 00-196, S. 54; P.A. 04-97, S. 1; P.A. 11-80, S. 1; P.A. 13-83, S. 1.)

History: 1971 act replaced reference to board of fisheries and game with reference to commissioner of environmental protection in Subdiv. (15) and repealed Subdiv. (4) which had defined that board; P.A. 75-274 redefined “bait species” to include “fish, frogs, crustaceans and insects” rather than “fish listed as minnows ... and frogs, crayfish, perchbugs and helgramites”, deleted redundant references to “black” in definition of “black bass” and included salmon in same definition as trout; P.A. 79-293 added definitions of “commercial fisherman” and “commercial fishing gear”, renumbering accordingly and redefining “commercial fishing” to reflect inclusion of new terms; P.A. 85-53 included reptiles and amphibians in definition of “animal” in Subdiv. (1) and made a technical change in Subdiv. (21); P.A. 94-110 redefined “commercial fishing”, “commercial fishing gear” and “sport fishing” to include taking of sea scallops, squid and horseshoe crabs, further amended definition of “commercial fishing gear” to include taking by sea scallop dredges and hook and line and redefined “taking” to include fishing and hooking; P.A. 00-196 deleted “purse seines” in Subdiv. (8); P.A. 04-97 added new Subdiv. (16) defining “seafood dealer” and redesignated existing Subdivs. (16) to (21) as new Subdivs. (17) to (22), respectively, effective May 10, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-83 amended Subdiv. (3) to make technical changes, effective June 5, 2013.



Section 26-2 - Members. Appointment. Compensation.

Section 26-2 is repealed.

(1949 Rev., S. 4847; 1953, June, 1955, S. 2443d; 1971, P.A. 872, S. 152.)



Section 26-3 - Powers and duties of commissioner.

The Commissioner of Energy and Environmental Protection shall enforce all of the laws relating to fish and wildlife of the state and shall possess all powers necessary to fulfill the duties prescribed by law with respect thereto and to bring actions in the proper courts of this state for the enforcement of such laws and the orders and regulations adopted and promulgated by said commissioner. Said commissioner shall have the supervision of hatcheries and retaining ponds and of the introduction, propagation, securing and distribution of such fish and wildlife as are adapted to the waters or lands of this state, and may designate, as closed to fishing, areas of inland waters to provide for spawning beds. The commissioner may take at any time or place, other than Sundays, using any method consistent with professional wildlife management principles, any fish, crustacean, bird or animal for scientific and educational purposes, public health and safety, propagation and dissemination, or protection of natural or agricultural ecosystems. Such taking shall not include the use of a snare. In the case of an imminent threat to public health or public safety, notwithstanding any provision of the general statutes, the commissioner may take at any time or place, using any method consistent with professional wildlife management principles, any fish, crustacean, bird or animal. Said commissioner shall have jurisdiction of all matters relating to fish and wildlife on any land belonging to the state and the regulation of hunting, fishing and trapping and the use of the waters of any lake, pond or stream on such land. The commissioner shall not grant to any conservation officer, appointee or other person any special privileges with respect to hunting, fishing, trapping or the use of the waters of any lake, pond or stream on such land. Said commissioner may erect buildings upon any such land, subject to the permission of the authorities of any institution or commission controlling such land and the approval of the Commissioner of Construction Services and the State Properties Review Board. The Commissioner of Energy and Environmental Protection may employ such special assistants as necessary. Said commissioner shall cooperate with the United States Fish and Wildlife Service and the fish and wildlife commissioners of other states. Said commissioner may acquire, by gift or lease and, with the approval of the Governor alone, by purchase, lands for the establishment of fish hatcheries or game preserves and fisheries or wildlife management areas. Said commissioner may, with the approval of the Attorney General, grant rights-of-way or other easements or leases for public purposes to the United States government, any subdivision of the state or any public utility within the state on or with respect to any lands under jurisdiction of said commissioner if said commissioner finds that such purposes are not in conflict with the public interest, provided any such public utility shall pay for any right-of-way, easement or lease so granted such compensation as said commissioner considers reasonable. Said commissioner shall have authority to establish the boundaries of any properties under the jurisdiction of said commissioner by agreement with owners of adjoining property and may, with the approval of the Attorney General alone, exchange land with such property owners and execute deeds in the name of the state for the purpose of establishing such boundaries. The commissioner may provide for the importation of fish and wildlife, and provide for the protection, propagation and distribution of such imported or native fish and wildlife. The commissioner may locate, lay out, construct and maintain nurseries and rearing ponds where fish may be planted, propagated and reared and liberate and distribute such fish in the waters of this state. Said commissioner may acquire by gift, purchase, capture or otherwise any fish or wildlife for propagation, experimental or scientific purposes. Notwithstanding any provisions of the general statutes, said commissioner may destroy and dispose of any undesirable or diseased wildlife in the interest of wildlife management at any time or place and using any method consistent with professional wildlife management principles if said commissioner determines that such wildlife (1) aggressively invades, or is likely to be detrimental to, agricultural crops, native plants, livestock or wildlife, (2) is likely to be a carrier of insects, disease or parasites detrimental to such crops, plants or wildlife, (3) is likely to have a detrimental effect on natural or agricultural ecosystems, (4) is likely to be detrimental to endangered or threatened species or species of special concern, as listed in the regulations adopted by the commissioner under this chapter, or such species’ essential habitats, or (5) causes severe property damage. The commissioner may enter into cooperative agreements with educational institutions and state, federal or other agencies to promote wildlife research and to train personnel for wildlife management, information, distribution and education projects, and may enter into cooperative agreements with federal agencies, municipalities, corporations, organized groups or landowners, associations and individuals for the development of fish or wildlife management and demonstration projects. The commissioner may allocate and expend for the protection, restoration, preservation and propagation of fish and wildlife all funds of the state collected, appropriated and acquired for the purpose.

(1949 Rev., S. 4848; 1953, S. 2444d; 1957, P.A. 402; September, 1957, P.A. 11, S. 13; 1959, P.A. 398, S. 2; 1961, P.A. 155; 1971, P.A. 872, S. 208; P.A. 75-425, S. 41, 57; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 95, 110; P.A. 96-143, S. 2, 4; P.A. 97-250, S. 3; P.A. 03-192, S. 9; P.A. 04-109, S. 13; P.A. 11-51, S. 90; 11-80, S. 1.)

History: 1959 act deleted references to expenditures from game fund and fish fund for management, protection, distribution, etc. of fish and game; 1961 act authorized taking fish for educational purposes and for public health and safety and deleted provision requiring submission of outline for comprehensive conservation program to general assembly at each regular session; 1971 act replaced references to board of fisheries and game and its director with references to environmental protection commissioner; P.A. 75-425 required approval of state properties review board for erection of buildings on state land and added word “alone” as qualifier re required approval of governor and attorney general in certain actions involving land; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 87-496 substituted “public works” for “administrative services” commissioner; P.A. 96-143 deleted provisions re assignment of persons to occupy department-owned property and the charging of rent, effective July 1, 1996; P.A. 97-250 provided for preliminary determinations required of the commissioner in order to exercise power to destroy undesirable or diseased wildlife in the interest of wildlife management and made a technical change; P.A. 03-192 made technical changes, authorized the commissioner to take any fish, crustacean, bird or animal, using methods consistent with professional wildlife management principles, for protection of natural or agricultural ecosystems or in the case of imminent threat to public health or safety, authorized the acquisition of land for fisheries or wildlife management areas and added provisions re destruction and disposal of undesirable or diseased wildlife using methods consistent with professional wildlife management principles and re additional grounds for such destruction and disposal; P.A. 04-109 made technical changes, effective May 21, 2004; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 26-65 re commissioner’s authority to regulate hunting.

See Sec. 26-72 re regulation of trapping of fur-bearing animals.

See Sec. 26-107f re conservation of nonharvested wildlife.



Section 26-3a - Acquisition of easements for maintenance of dams.

The Commissioner of Energy and Environmental Protection may acquire by purchase, lease or gift, or by condemnation in the manner provided by part I of chapter 835, such lands, easements or rights-of-way as are needed in connection with maintenance, repairs, reconstruction or remodeling of state-owned dams.

(1963, P.A. 341; 1971, P.A. 872, S. 209; P.A. 11-80, S. 1.)

History: 1971 act replaced board of fisheries and game with commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-3b - Rental, sale, exchange or transfer of real property and buildings in the custody or control of the commissioner. Right of first refusal.

(a) When the Commissioner of Energy and Environmental Protection deems that it would be in the interest of the state, he may rent to any person, or assign departmental employees to occupy, houses, other buildings or property in the custody or control of said commissioner. If he rents property to persons who are not employees of the department, he shall first obtain the approval of the State Properties Review Board and any such rent shall at least be equal to the fair market rental value of such property as determined by the commissioner, notwithstanding any other provision of the general statutes or of any regulations of any state agency. Rentals to persons other than departmental employees may be for commercial, residential or any other purpose that the commissioner deems to be in the interest of the state. If he assigns departmental employees to occupy such property, he may impose whatever conditions he deems necessary upon such assignment. He may also rent any such property to a departmental employee, and if, in his judgment, a rental fee should be charged to such employee, he shall determine such rental fee, notwithstanding any other provision of the general statutes or of any regulations of any state agency. The commissioner may, in the name of the state, execute leases, contracts or other documents to carry out the purposes of this section.

(b) Notwithstanding any other provision of the general statutes or of any regulations of any state agency, if the Commissioner of Energy and Environmental Protection determines that it would be in the interest of the state, he may, subject to the approval of the State Properties Review Board and the Governor, sell, exchange or otherwise transfer the state’s interests in houses or buildings in the custody and control of said commissioner and land accompanying any such house or building, provided no house, building or accompanying land shall be sold, exchanged or any interest therein transferred for less than its fair market value as determined by the commissioner. Said commissioner may, in the name of the state, execute deeds, contracts or other documents for such purposes. The commissioner shall ensure that any land sold under this section shall be subject to a deed restriction preventing further subdivision. The commissioner may require further conservation restrictions as part of such sale to prevent or limit other activities including, but not limited to, tree cutting or construction of additional structures. All moneys from any such sale, exchange or transfer of any interest pursuant to this section shall be used by the commissioner to carry out the purposes of the recreation and natural heritage trust program established under chapter 453.

(c) The commissioner shall grant a right of first refusal regarding the purchase of any land offered for sale under subsection (b) of this section to any person who has provided notice of interest in such right to the commissioner under this subsection and who provides evidence satisfactory to the commissioner that (1) such person is the husband or wife, parent, grandparent, sibling, child or grandchild of (A) a person who held title to the land in fee immediately prior to the state’s taking title provided the state acquired such title on or after January 1, 1969, and prior to January 1, 1975, and (B) a person who owns land contiguous to the land being offered for sale, or (2) such person (A) is the husband or wife, parent, grandparent, sibling, child or grandchild of a person who held title to the land immediately prior to the state’s taking title provided the state acquired such title on or after January 1, 1969, and prior to January 1, 1975, and (B) owns land contiguous to the land being offered for sale. Notice of interest in such right shall be in writing and shall provide an address to which notice of an offer for sale may be sent and shall further provide any information the commissioner deems relevant to any determination required of him under this subsection. If he finds that such notice is complete, the commissioner shall send notice to such person, by certified mail, prior to offering such land for sale to any other person under subsection (b) of this section. Such right shall be exercised not later than thirty days after the date that notice of an offer for sale is received. In the event that more than one notice of interest is filed with the commissioner, the person who provided the first notice deemed complete by the commissioner shall be given the right of first refusal.

(P.A. 96-143, S. 3, 4; P.A. 97-71, S. 3, 4; June Sp. Sess. P.A. 09-3, S. 471; P.A. 11-80, S. 1.)

History: P.A. 96-143 effective July 1, 1996 (Revisor’s note: In codifying this section in Subsec. (b) the word “any” was added editorially by the Revisors in the phrase “... and land accompanying any such house or building provided no ...”); P.A. 97-71 added new Subsec. (c) re right of first refusal for certain persons related to former owners of land offered for sale under Subsec. (b), effective May 27, 1997; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by deleting provision requiring moneys from rental of certain property to be deposited into maintenance, repair and improvement account; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-3c - Procedures and processes for use of Internet and other means for issuance of hunting, fishing and trapping licenses, permits, stamps and tags. Schedule of retainage by agents.

(a) The Commissioner of Energy and Environmental Protection shall establish procedures and business processes for the use of the Internet and other means of communication and conducting transactions that shall be used for the issuance of hunting, fishing and trapping licenses, permits, stamps and tags pursuant to sections 26-27, 26-27b, 26-28, 26-30, 26-31, 26-36, 26-48a, 26-86a and 26-86c.

(b) The commissioner shall establish a schedule of the parts of fees to be retained by agents for the issuance of certain hunting, fishing and trapping licenses, permits, stamps and tags.

(P.A. 10-3, S. 71; P.A. 11-80, S. 1.)

History: P.A. 10-3 effective April 14, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 26-4 - Appointment and duties of director.

Section 26-4 is repealed.

(1949 Rev., S. 4847; 1953, S. 2446d; 1953, 1955, S. 2443d; 1971, P.A. 872, S. 152.)



Section 26-5 - Appointment of conservation officers, special conservation officers and patrolmen.

The Commissioner of Energy and Environmental Protection shall appoint such number of conservation officers as may be necessary for the efficient execution of the duties of the department under section 26-6. The commissioner may supplement the regular conservation officer force by appointing as special conservation officer any employee of the department or any sworn federal law enforcement officer of the United States Fish and Wildlife Service or National Marine Fisheries Service, provided such federal officer shall not be considered an employee of the state and may only exercise such officer’s authority pursuant to section 26-6 when working with a full-time conservation officer. The commissioner may also appoint any lake patrolman as a special conservation officer solely for the purpose of enforcing boating laws within such patrolman’s jurisdiction, provided such patrolman shall not be considered an employee of the state, and further provided that such patrolman has completed a police training course at the state police training school or an equivalent course approved by the Commissioner of Emergency Services and Public Protection. Notwithstanding the provisions of this section, no such lake patrolman shall carry a firearm while in the performance of his or her duties as a special conservation officer unless the board of selectmen of the town or towns in which the lake on which the lake patrolman serves is located approves such carrying of a firearm, or in the case of any town having no board of selectmen, the lake patrolman obtains the approval of the legislative body of such town or towns in which the lake is located. Each conservation officer or special conservation officer shall complete a police training course at the state police training school or an equivalent course approved by the Commissioner of Emergency Services and Public Protection. Special conservation officers who are employees of the department shall be entitled to the same benefits to which conservation officers are entitled under the provisions of section 5-142, and such an appointment shall be deemed not to be in conflict with any of the provisions of chapter 67. In addition to their salaries, conservation officers and special conservation officers who are employees of the department shall be reimbursed for all expenses incurred in performance of official duty.

(1949 Rev., S. 4865; 1953, 1955, S. 2457d; 1971, P.A. 872, S. 210; P.A. 74-245, S. 1; P.A. 77-614, S. 486, 610; P.A. 81-227, S. 4; P.A. 06-70, S. 1; 06-76, S. 30; P.A. 11-51, S. 134; 11-80, S. 1.)

History: 1971 act replaced references to board of fisheries and game and its director with references to commissioner and department of environmental protection; P.A. 74-245 referred to department’s duties under Sec. 26-6 rather than under entire title, authorized appointment of patrolmen who complete a police training course and deleted provision which had allowed appointment of caretakers or watchmen at state parks, game refuges, etc. as special officers or patrolmen; P.A. 77-614 replaced state police commissioner with commissioner of public safety, effective January 1, 1979; P.A. 81-227 required conservation officers, special conservation officers, and patrolmen to complete police training courses; P.A. 06-70 and 06-76 both added identical provisions re appointment of sworn federal law enforcement officers of U.S. Fish and Wildlife Service or National Marine Fisheries Service and lake patrolmen as special conservation officers, and P.A. 06-76 also added provision prohibiting lake patrolmen from carrying a firearm unless approved by board of selectmen or legislative body, both effective May 30, 2006; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-6 - Powers and duties of conservation officers and patrolmen.

(a) Conservation officers, special conservation officers and patrolmen appointed by the commissioner under authority of section 26-5, shall enforce the provisions of title 23 and this title and chapters 246, 247, 248, 255 and 268 and regulations adopted pursuant to such titles and chapters and sections 15-180, 22a-250, 22a-381d, subsections (c) and (d) of section 22a-381e, sections 26-192c to 26-192h, inclusive, 29-28, 29-35, 29-38, 53-134, 53-190, 53-191, 53-194, 53-203, 53-204, 53-205, 53a-59 to 53a-64, inclusive, 53a-100 to 53a-117a, inclusive, subsection (b) of section 53a-119b, sections 53a-122 to 53a-125, inclusive, 53a-130, 53a-133 to 53a-136, inclusive, 53a-147 to 53a-149, inclusive, 53a-157b, 53a-165 to 53a-167c, inclusive, 53a-171, 53a-181 to 53a-183a, inclusive, 54-33d and 54-33e.

(b) Conservation officers, special conservation officers and patrolmen may, without warrant, arrest any person for any violation of any of the provisions set forth in subsection (a) of this section, and any full-time conservation officer shall, in the performance of his duties in any part of the state, have the same powers to enforce such laws as do policemen or constables in their respective jurisdictions. Any full-time conservation officer shall, incident to a lawful arrest while enforcing such laws in the performance of his duties in any part of the state, have the same powers with respect to criminal matters and the enforcement of the law relating thereto as policemen or constables have in their respective jurisdictions.

(c) Any conservation officer, special conservation officer or patrolman may, anywhere within the boundaries of the state, examine the contents of any boat, ship, automobile or other vehicle, box, locker, basket, creel, crate, game bag or game coat or other package in which he has probable cause to believe that any fish, crustacean, bird or quadruped is being kept, in violation of any said statutory provisions or any regulation issued by the commissioner, or any regulation issued by the United States Fish and Wildlife Service as provided by section 26-91, and to ascertain whether any provision of any law or any regulation for the protection of any fish, crustacean, bird or quadruped has been or is being violated, and shall have the same authority as police officers to obtain and execute search warrants as provided for in sections 54-33a, 54-33b and 54-33c.

(d) Any conservation officer, special conservation officer or patrolman may be appointed a special policeman under the provisions of section 29-18.

(e) The Commissioner of Energy and Environmental Protection is authorized to assign one or more conservation officers to patrol and inspect the buildings, lands and waters owned by The White Memorial Foundation, Incorporated, located in the towns of Litchfield and Morris and, in addition to their powers as conservation officers, such officers may be appointed special policemen under the provisions of section 29-18.

(f) Each conservation officer, special conservation officer or patrolman shall be sworn to the faithful performance of his duties.

(1949 Rev., S. 4866; 1955, June, 1955, S. 2458d; 1971, P.A. 233; 871, S. 101; 872, S. 211; P.A. 74-245, S. 2; P.A. 75-567, S. 68, 80; P.A. 80-341, S. 2; P.A. 81-227, S. 2; P.A. 87-589, S. 47, 87; P.A. 89-321, S. 9, 12; P.A. 90-173, S. 10; P.A. 91-402; P.A. 96-180, S. 95, 166; P.A. 00-99, S. 69, 154; P.A. 03-136, S. 7; P.A. 05-234, S. 11; P.A. 10-20, S. 1; P.A. 11-59, S. 12; 11-80, S. 1; P.A. 13-82, S. 2.)

History: 1971 acts specified that law enforcement powers of full-time conservation officers are same as those of sheriffs, policemen or constables, replaced reference to Secs. 53-108, 53-110, 53-118 and 53-123 with reference to Secs. 53a-109 and 53a-115 to 53a-117 and replaced references to board of fisheries and game and its director with references to environmental protection commissioner; P.A. 74-245 divided section into Subsecs., listed statutes which conservation officers and patrolmen have power to enforce in greater detail than previously and made technical changes for clarity; P.A. 75-567 substituted Sec. 22a-27d for Sec. 53-51 in Subsec. (a), reflecting its transfer; P.A. 80-341 added reference to Sec. 53a-119b(b) in Subsec. (a); P.A. 81-227 amended Subsec. (a) by expanding the authority of conservation officers to enforce provisions of chapters on motor vehicles, litter, firearms and bribery of public servants and amended Subsec. (b) by granting conservation officers same authority as police officers to obtain and execute search warrants, replacing provision granting them power to search buildings, dwellings, trailers and tents with a search warrant; P.A. 87-589 substituted reference to Sec. 53a-183a for reference to Sec. 53a-183 in Subsec. (a); P.A. 89-321 added references to Secs. 26-192c to 26-192h, inclusive, (formerly Secs. 19a-96 to 19a-101); P.A. 90-173 proposed to amend Subsec. (a) to add reference to Secs. 15-171 to 15-175, inclusive, but said Secs. included in existing reference to chapter 268 and the wording remains the same; P.A. 91-402 amended Subsec. (b) to add provision granting full-time conservation officers, incident to a lawful arrest while enforcing the laws set forth in Subsec. (a), the same powers with respect to criminal matters and the enforcement of the law relating thereto as sheriffs, policemen or constables have in their respective jurisdictions, and divided Subsec. (b) into Subsecs. (b) and (c) and relettered the remaining Subsecs. accordingly; P.A. 96-180 amended Subsec. (e) to change “Said commissioner” to “The Commissioner of Environmental Protection”, effective June 3, 1996; P.A. 00-99 deleted references to sheriffs in Subsec. (b), effective December 1, 2000; P.A. 03-136 amended Subsec. (a) to include reference to Sec. 15-180, effective June 26, 2003; P.A. 05-234 amended Subsec. (a) to replace reference to sections “53a-100 to 53a-117, inclusive” with “53a-100 to 53a-117a, inclusive”, effective January 1, 2006; P.A. 10-20 amended Subsec. (a) by adding reference to Sec. 22a-381d; P.A. 11-59 made a technical change in Subsecs. (c) and (d), effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (e), effective July 1, 2011; P.A. 13-82 amended Subsec. (a) to add reference to Sec. 22a-381e(c) and (d) and make a technical change.



Section 26-6a - Constables for fish and game protection.

(a) The chief executive authority of any town, city or borough, with the consent and approval of the police commission of such town, city or borough, if any, otherwise the chief of police, if any, may appoint and administer the oath of office to special officers to be known as constables for fish and game protection, whose duties shall be limited to the enforcement, in the municipality of their appointment, of state and local fish and game laws and regulations issued by the Commissioner of Energy and Environmental Protection, any local ordinance relating to hunting, fishing and trapping and any provision of section 53-205 or 53a-109. Before entering upon the duties of their office, such officers shall post any bond which may be required for constables by such town, city or borough. Any person so appointed shall serve without compensation and shall be subject to such rules and regulations governing conduct as such chief executive authority deems necessary. Each such officer shall, within twenty-four hours, report all arrests made by him to the chief executive authority or a person designated by such authority. Such authority or the person so designated shall, within twenty-four hours thereafter, report such arrests to a district supervisor or conservation officer of the Department of Energy and Environmental Protection. All such constables for fish and game protection shall perform their duties under the supervision of, and be responsible to, such chief executive authority. Any such officer may be removed from office at any time by such authority or the chief of police upon approval of a majority of the police commission, if any. The commissioner shall cooperate with local officials in the instruction of such special officers and shall formulate and conduct a training seminar once annually for constables appointed pursuant to this section, which seminar shall be completed by any such constable prior to entering upon the duties of his office.

(b) The Commissioner of Energy and Environmental Protection shall request that the chief executive authority of a town, city or borough appoint constables pursuant to subsection (a) of this section when the commissioner has received written reports of violations in such town, city or borough of the regulations for hunting in proximity to buildings occupied by persons or domestic animals or used for storage of flammable or combustible materials or the regulations for shooting towards persons, buildings or animals.

(1959, P.A. 150; 1971, P.A. 871, S. 102; 872, S. 212; P.A. 82-327, S. 11; P.A. 91-378, S. 6; P.A. 11-80, S. 1.)

History: 1971 acts replaced reference to Secs. 53-108, 53-118 and 53-123 with reference to Secs. 53-205 and 53a-109 and replaced references to board of fisheries and game with references to commissioner and department of environmental protection; P.A. 82-327 removed the reference to a mandatory bond, which was no longer required by statute; P.A. 91-378 amended Subsec. (a) to provide for training seminars for constables and added a new Subsec. (b) concerning request by commissioner for appointment of constable; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 26-6b - Search of containers by conservation officers.

Any person who, upon request or signal of any conservation officer or special conservation officer performing his duty pursuant to section 26-6, fails to stop or remain stopped until such officer reaches his immediate vicinity and makes known to him the reason for the request or signal, or any person who fails to stand by for inspection of any container in his possession on request from such officer under such circumstances or who disposes of any fish, crustacean or container of any kind, or its contents, after being requested or signaled to stop by such officer but before such officer has inspected the same shall be guilty of a class C misdemeanor.

(1967, P.A. 305; P.A. 12-80, S. 175.)

History: P.A. 12-80 changed penalty from a fine of not less than $50 or more than $500 or imprisonment of not more than 90 days or both to a class C misdemeanor.



Section 26-6c - Immunity from attachments.

No attachments shall be made against the real or personal property of any conservation officer, special conservation officer or patrolman for any actions taken in the performance of his duties.

(P.A. 74-245, S. 4.)



Section 26-7 - Volunteer assistants.

The Commissioner of Energy and Environmental Protection may appoint suitable citizens in each community to assist as volunteers, without compensation, in any fish and game program of the department with the same authority as regular members of the department, except the power of enforcement or arrest.

(1953, S. 2456d; 1971, P.A. 872, S. 213; P.A. 11-80, S. 1.)

History: 1971 act replaced references to board and department of fish and game with references to commissioner and department of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-8 - Ordinances controlling use of waters not applicable to department or employees.

No municipal ordinance, the purpose of which is to control the use of boats and motors on, or other public use of, any lake or pond, shall apply to boats and motors owned by the department or be enforceable against any employee of the department while he is engaged in the enforcement of laws and regulations and the performance of other official duties.

(1957, P.A. 275; 1971, P.A. 872, S. 214.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection department.



Section 26-9 - Annual exhibition.

The commissioner, in conjunction with and by assistance from other state departments, is authorized to promote and direct an annual Connecticut exhibition for the purpose of disseminating information regarding the activities and achievements of the various state departments, particularly those connected with the conservation or restoration of forests and wildlife, and the opportunities for other forms of outdoor recreation in the state. The expense of conducting such exhibition shall be paid from admission charges. No expense shall be imposed upon the state by reason of such exhibition, except that departments may use from their appropriations such funds as may be necessary for preparing and placing exhibits at any such exhibitions. Any profits derived from any such exhibition shall be paid to the State Treasurer.

(1949 Rev., S. 4853; 1971, P.A. 872, S. 215; P.A. 77-614, S. 19, 610; P.A. 88-1, S. 8, 13.)

History: 1971 act replaced reference to board of fisheries and game with reference to commissioner of environmental protection; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 88-1 eliminated provision requiring approval of secretary of the office of policy and management of the use of departmental appropriations for preparation and placement of exhibits.



Section 26-10 to 26-13 - Board may borrow from General Fund. Game Fund. Fish Fund. Disposition of receipts.

Sections 26-10 to 26-13, inclusive, are repealed.

(1949 Rev., S. 4854, 4873, 5018, 5019; 1953, S. 2549d, 2550d; 1957, P.A. 159; 160; 1959, P.A. 398, S. 3, 4, 25; 1971, P.A. 872, S. 152.)



Section 26-14 - Federal aid for fish restoration projects.

Section 26-14 is repealed, effective April 14, 2010.

(1951, S. 2461d; 1971, P.A. 872, S. 216; P.A. 09-173, S. 8; P.A. 10-3, S. 74.)



Section 26-15 - Fish and wildlife restoration projects. Funds for programs and functions of Bureau of Natural Resources.

The state of Connecticut assents to the provisions of the Act of Congress titled “Pittman-Robertson Wildlife Restoration Act”, approved September 2, 1937, and the provisions of the Act of Congress titled “Dingell-Johnson Sport Fish Restoration Act”, approved August 9, 1950. The Commissioner of Energy and Environmental Protection is authorized and directed to perform such acts as may be necessary to the establishment and operation of cooperative fish and wildlife restoration projects, as defined in said Acts of Congress, in compliance with said acts and with rules and regulations promulgated by the Secretary of the Interior thereunder, and no funds accruing to the state from license, permit, tag and stamp fees, other than the stamp fee paid pursuant to section 26-27b, paid by hunters, trappers and anglers, including, but not limited to, license fees paid by hunters pursuant to sections 26-28, 26-30, 26-31, 26-36, 26-48a, 26-86a and 26-86c, and real or personal property acquired with license, permit, tag and stamp fees, interest, dividends, or other income earned on license, permit, tag and stamp fees shall be diverted for any other purpose than to fund the programs and functions of the Bureau of Natural Resources within the Department of Energy and Environmental Protection, in accordance with 50 CFR 80.4.

(1949 Rev., S. 4925; 1971, P.A. 872, S. 217; P.A. 09-173, S. 7; P.A. 10-3, S. 66; P.A. 11-80, S. 1.)

History: 1971 act replaced board of fisheries and game with commissioner of environmental protection; P.A. 09-173 added provision re use of funds accruing to state from license fees paid by hunters, effective July 1, 2009; P.A. 10-3 replaced reference to “An Act to Provide that the United States Shall Aid the States in Wildlife Restoration Projects, and for Other Purposes” with reference to “Pittman-Robertson Wildlife Restoration Act”, added reference to provisions of Act of Congress titled “Dingell-Johnson Sport Fish Restoration Act”, added provisions re fish restoration projects and re permit, tag and certain stamp revenues, and replaced provision re protection, propagation, preservation and investigation of fish and game and administration of department functions relating thereto with provision re funding programs and functions of Bureau of Natural Resources within Department of Environmental Protection, effective April 14, 2010; P.A. 11-59 made technical changes, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 26-15a - Appropriations to Bureau of Natural Resources. Federal aid. Annual report.

(a) The provisions of section 26-15 shall remain in full force and effect, and there shall be appropriated to the Bureau of Natural Resources within the Department of Energy and Environmental Protection for each fiscal year a sum not less than the total estimated receipts from fishing and hunting and trapping licenses, permits, tags and stamps, other than the Connecticut Migratory Bird Conservation Stamp described in section 26-27b, for such year issued under the provisions of this chapter and income earned from license fees, including interest and dividends, income earned from assets acquired with license, permit, tag and stamp fees and the sale or leasing of real or personal property.

(b) To the extent authorized by federal law or regulation, the Department of Energy and Environmental Protection shall supplement the funds appropriated to the department for fish and wildlife programs by taking full advantage of the annual apportionment made pursuant to the provisions of (1) Public Law 681, 81st Congress, entitled “An Act to Provide that the United States Shall Aid the States in Fish Restoration and Management Projects, and for Other Purposes”, approved August 9, 1950, and (2) the Act of Congress entitled “An Act to Provide that the United States Shall Aid the States in Wildlife Restoration Projects, and for Other Purposes”, approved September 2, 1937. On or before February first, annually, the department shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, which sets forth, for the twelve-month period ending the preceding September thirtieth, the amount of such federal funds received by the department, the amount of such funds expended and the purposes for which such funds were expended.

(1959, P.A. 398, S. 24; 1971, P.A. 872, S. 218; P.A. 84-413; P.A. 10-3, S. 67; P.A. 11-80, S. 1.)

History: 1971 act replaced state board of fisheries and game with department of environmental protection; P.A. 84-413 added Subsec. (b) requiring the department to take full advantage of federal funds for fish and wildlife projects and to submit an annual report of such funds; P.A. 10-3 amended Subsec. (a) by deleting reference to Sec. 26-14, adding reference to Bureau of Natural Resources and adding provisions re receipts from permits, tags and stamps, other than Connecticut Migratory Bird Conservation Stamp, income earned from license fees, income earned from assets acquired with license, permit, tag and stamp fees and sale or leasing of real or personal property, effective April 14, 2010; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-15b - Annual report re license, permit, stamp and tag fees and expenditures for fish and wildlife programs.

On or before October first of each year, the Department of Energy and Environmental Protection shall submit a report to the Chief of the Wildlife and Sport Fish Restoration Program of the United States Fish and Wildlife Service, United States Department of the Interior, that sets forth for the twelve-month period ending the preceding June thirtieth, the amount of license, permit, stamp, other than the Connecticut Migratory Bird Conservation Stamp, and tag fees paid by hunters, trappers and anglers pursuant to the provisions of this chapter as well as interest, dividends and sale or lease payments from assets purchased with license, permit, stamp and tag revenues and the amount of funds expended on fish and wildlife programs and the purposes for which such funds were expended. Additionally, such report shall include, but not be limited to, the amount of expenditures for: (1) The protection, propagation, preservation and investigation of fish and game, (2) the operation, administration and maintenance of fish and wildlife facilities, (3) the operation and administration of wildlife management areas and fish and wildlife access areas, (4) the restoration and enhancement of fish and wildlife habitat, (5) the operation and administration of angler and hunter education and outreach programs, and (6) the administration of fish and wildlife technical assistance programs.

(P.A. 10-3, S. 68; P.A. 11-80, S. 1.)

History: P.A. 10-3 effective April 14, 2010; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-16 - Public hunting and fishing lands and waters.

The commissioner is authorized to acquire for the use of the state, by gift, lease, purchase or agreement, fishing, hunting, trapping or shooting rights or privileges on any land or water in this state, with necessary rights of ingress thereto and egress therefrom, or, with the approval of the Governor, to purchase land or water for the purposes of such rights or privileges. The commissioner may, by regulation, open or close any of such land or waters for the purpose of regulating hunting, shooting, trapping, fishing, dog training, field dog trials or other public use. The commissioner may, by regulation, govern and prescribe the maximum number of persons or boats that may use such land or waters and may require that a permit be obtained from the commissioner or his agent to enter upon such land or waters for the purposes described in this section, and said commissioner may further require that such permit be returned to him or his agent with an accurate report of all fish or wildlife taken under such permit. The commissioner may, by regulation, govern and prescribe the use of such lands and waters, the open and closed seasons, the method of taking, the legal length and the daily creel or bag limits for all species of fish and wildlife thereon. He may furnish or supply at a reasonable fee, on such lands or waters, boats or other facilities for use by fishermen or hunters. Portions of such lands and waters may be posted by the commissioner as a closed area and, when they are so posted, no person shall enter thereon for the purpose of hunting, shooting, trapping, fishing, dog training, field dog trials or other public use, and no person shall allow any dog in his charge to enter upon such land or water. No person over the age of sixteen years shall fish, hunt or trap on such land or water without a license; provided the owner in fee of any land or water who conveys to the state fishing, hunting, trapping or shooting rights by gift, lease or agreement, or the wife or husband of such owner, or his lineal descendants, may sport fish, hunt or trap on such land or water during the prescribed open seasons without a license. The owner of any such land or waters shall not be liable for any injury to any person who may be thereon for the purpose of hunting, fishing or trapping. Any person who violates any regulation adopted pursuant to this section shall have committed an infraction and may pay the fine by mail or plead not guilty under the provisions of section 51-164n.

(1949 Rev., S. 4855; 1949, 1953, S. 2449d; 1971, P.A. 872, S. 219; P.A. 82-255, S. 2.)

History: 1971 act replaced references to board of fisheries and game with references to commissioner and department of environmental protection; P.A. 82-255 deleted prior provisions re fine and revocation of permit and re power of environmental protection departments officers to make arrests and serve process, inserting new provisions establishing violations as infractions.



Section 26-17 - Release of fishing or hunting rights.

The commissioner, by agreement with the land owner, may cancel any short-term lease of fishing or hunting rights in the event of the sale or transfer of property involved upon the refund to the state of the proportionate amount of the rental for the unexpired portion of the term of the lease.

(1949 Rev., S. 4849; 1971, P.A. 872, S. 220.)

History: 1971 act replaced reference to board of fisheries and game with reference to environmental protection commissioner.



Section 26-17a - Acquisition and preservation of tidal wetlands.

(a) For the purposes of this section, “tidal wetlands” means any land contiguous with, adjacent to or adjoining waters which are subject to tidal action at any time. The Department of Energy and Environmental Protection shall establish a program for the protection, preservation, acquisition and improvement of the tidal wetlands of the state.

(b) The Commissioner of Energy and Environmental Protection may, by purchase, exchange, condemnation, gift, devise, lease or otherwise, acquire tidal wetlands or any easements, interests or rights therein, or enter into covenants and agreements with owners of such tidal wetlands to maintain, improve, protect, limit the future use of or otherwise conserve such tidal wetlands. The commissioner may also enter into leases with an option to buy tidal wetlands, provided the term of any such lease shall not exceed ten years.

(c) The commissioner is authorized to take land or any interests therein by right of eminent domain in the manner provided in section 48-12 for the purposes for which he is authorized to acquire land under the provisions of subsection (b) of this section. All of the owners of different tracts of land which are included in the same tidal wetlands area may be joined in the same action.

(d) When the municipal property tax on any tidal wetlands is unpaid for a period of six years, the tax collector of the municipality in which such tidal wetlands are located shall notify the Commissioner of Energy and Environmental Protection. Said commissioner may direct the municipality to take title to such tidal wetlands by foreclosure of its tax liens and, upon payment to the municipality of a sum equal to the amount of the tax liens foreclosed and the expenses incurred by it in the foreclosure action, the municipality shall convey title of said wetlands to the state.

(1967, P.A. 536, S. 1-5; 1971, P.A. 872, S. 221; P.A. 05-288, S. 116; P.A. 11-80, S. 1.)

History: 1971 act replaced department of agriculture and natural resources with department of environmental protection; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.

See Sec. 22a-29 et seq. re regulation of wetlands.



Section 26-18 - Fish or game for propagation.

Any person who, in making application to the Commissioner of Energy and Environmental Protection for any fish, fish fry, fingerling fish, game or game bird or any egg of any game bird, makes any false statement concerning the use to be made thereof, with intent to deceive the commissioner, or who makes any use thereof other than that specified in such application, shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 4999, 5009; 1971, P.A. 872, S. 222; P.A. 11-80, S. 1; P.A. 12-80, S. 21.)

History: 1971 act replaced references to board of fisheries and game with references to commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-19 - Motor boats in Bantam River.

No person shall operate a boat propelled by an internal combustion engine upon the waters of that part of Bantam River in the town of Litchfield between the demarcation lines established under the provisions of section 26-110 at the mouth or outlet of said river where it enters Bantam Lake and the outlet or inlet at Little Pond. Any person who violates any provision of this section shall be fined not more than one hundred dollars. Any conservation officer shall have the power to enforce the provisions of this section.

(1949 Rev., S. 4931; 1957, P.A. 416; P.A. 90-341, S. 8.)

History: P.A. 90-341 added the references to specify the “outlet” of the Bantam River and the “inlet” at Little Pond.



Section 26-20 - Signs on rights-of-way to state ponds or streams.

The commissioner shall erect a sign or signs on the right-of-way to each pond or stream owned or leased by the state for the use of sport fishermen, which sign or signs shall clearly indicate the location and limits of such right-of-way.

(1949 Rev., S. 4856; 1971, P.A. 872, S. 223.)

History: 1971 act replaced board of fisheries and game with commissioner of environmental protection.



Section 26-21 - Notice not to be destroyed.

Any person who defaces, obliterates or destroys any notice or proclamation, posted pursuant to any of the provisions of this chapter, shall be fined seventy-seven dollars.

(1949 Rev., S. 4894, 4897; 1957, P.A. 277; 1971, P.A. 872, S. 224; P.A. 95-119, S. 2.)

History: 1971 act replaced board of fisheries and game with department of environmental protection; P.A. 95-119 deleted provision re destruction of certain property of the Department of Environmental Protection, deleted provision re imprisonment for defacing a notice or proclamation and set the fine at $77.



Section 26-22 - Control of aquatic plants and animals.

The commissioner may, after investigation has indicated that such measures are in the interest of fisheries management, use chemical, electrical or mechanical means to remove undesirable plants or animals from the waters of the state or may add substances to the waters of the state for the purpose of increasing the production of fish food organisms in such waters. Where such waters are used for a water supply furnished to the public or are tributary to such water supply, the addition of chemicals and substances to such waters shall be subject to the approval of the Department of Public Health.

(1949, S. 2459d, 2460d; February, 1965, P.A. 271, S. 2; 1971, P.A. 872, S. 225; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1965 act deleted requirement that use of chemical, electrical or mechanical means to remove undesirable animals and plants from state waters be supervised by board of fisheries and game or its agents; 1971 act replaced board of fisheries and game with commissioner of environmental protection; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 22a-339g re control of nonnative invasive plant species.

See Sec. 26-119 re use of explosives or poisons in waters of the state.



Section 26-23 - Abandoned or discarded fishing or hunting implements.

Any weapon, article or implement, capable of being used for the purpose of taking, catching or holding any fish, crustacean, wild or game bird, wild or game quadruped, reptile or amphibian, which is abandoned, discarded or thrown away in an attempt to destroy or conceal evidence or to prevent apprehension, may be seized and taken into possession by any conservation officer. If the owner or person having custody of any such article at the time it is abandoned, discarded or thrown away fails to claim such article within one year after it comes into the possession of such officer, such article shall be forfeited to the state and may be retained for use by the commissioner, may be sold at public auction or may be destroyed at the discretion of said commissioner. The proceeds from such sales shall be paid to the State Treasurer to be credited to the General Fund.

(1949 Rev., S. 5017; 1959, P.A. 398, S. 20; 1971, P.A. 872, S. 226; P.A. 85-53, S. 2.)

History: 1959 act required that proceeds from sale of forfeited articles be credited to general fund rather than fish and game funds; 1971 act replaced references to board of fisheries and game with references to commissioner of environmental protection; P.A. 85-53 applied provisions of section to implements used to take reptiles or amphibians.



Section 26-24 - Use or disposal of seized articles.

Any hunting, fishing or trapping weapon, device, implement or article seized and held as evidence by the commissioner and not claimed by the owner thereof within a period of one year from the date of such seizure may be retained for use by the commissioner or assigned by said commissioner to any other state agency, or may be sold at public auction by the Commissioner of Administrative Services at the request of said commissioner, or may be destroyed at the discretion of said commissioner. The proceeds of any such sale shall be paid to the Treasurer and credited to the General Fund.

(1953, S. 2554d; 1959, P.A. 398, S. 5; 1971, P.A. 872, S. 227; P.A. 77-614, S. 135, 610.)

History: 1959 act required that proceeds from sale of seized articles be deposited in general fund rather than in fish and game funds; 1971 act replaced references to board of fisheries and game with references to commissioner of environmental protection; P.A. 77-614 replaced reference to director of purchases of the department of finance and control with commissioner of administrative services.



Section 26-25 - Commissioner may declare closed season or extend open season.

(a) The commissioner may, when he finds that extraordinary precautions are necessary to prevent fires in any woodland of the state, declare a closed season, during which sport fishing in inland waters or hunting on any land or waters of the state shall be suspended and the provisions relating to closed seasons shall be in force; but the provisions of this section shall not apply to the hunting of sea coots (scoters), old squaw and eider ducks from boats or rock formations in open coastal waters seaward of the first upstream bridge; to licensed shooting preserves, or to authorized field trials sanctioned by the American Kennel Club or American Field; or to sport fishing from boats, docks, wharves, floats or bridges in lakes and ponds, the Connecticut River, the Thames River and the Housatonic River downstream of Derby Dam when such lakes, ponds and rivers can be reached over open roads and access to such lakes, ponds and rivers by sport fishermen is by this means, to shad fishing at the state-controlled area of the Enfield Dam in Suffield, or to fishing in licensed commercial hatcheries. Upon the termination of the necessity for any such closed season, the commissioner may reopen the season. Whenever the commissioner, under the provisions of this subsection, declares a closed season for any period, he may extend the open season for an equal period.

(b) The commissioner may, when he finds that the harvest level for a species exceeds or fails to meet the harvest level for efficient management of such species, declare a closed season or extend the open season for the sport fishing, hunting or trapping of such species. Any closed season or extended open season may be limited to a specific area.

(c) Whenever the commissioner declares a closed season, the reopening of a closed season or the extension of an open season under the provisions of this section, he shall cause notice thereof to be published in the Connecticut Law Journal.

(1949 Rev., S. 4851; 1955, S. 2448d; February, 1965, P.A. 61, S. 1; 1971, P.A. 872, S. 228; P.A. 86-26.)

History: 1965 act clarified prohibitions and exceptions to them by referring to specific waterfowl and shore birds excepted from provisions, to specific rivers excepted, to shad fishing in the state-controlled area of the Enfield Dam and to fishing in licensed commercial hatcheries, and deleted provision which had allowed continuation of open season beyond November thirtieth in any year; 1971 act transferred powers formerly held by governor to commissioner of environmental protection and required that notice be published in Connecticut Law Journal when closed season declared or when it is reopened or when open season is extended; P.A. 86-26 divided section into Subsecs. and added new provision concerning closed and open seasons when harvest levels exceed or fail to meet harvest levels for efficient management.

See Sec. 23-50 re authority of Governor to close forests as precaution against fires.



Section 26-25a - Regulation of feeding of wildlife on state-owned property.

(a) The Commissioner of Energy and Environmental Protection may adopt regulations in accordance with the provisions of chapter 54 prohibiting or restricting the feeding of wildlife on state-owned property. Such regulations shall include, but not be limited to, procedures for designating areas subject to such prohibitions or restrictions. Any such designation shall be effective after public notice and a public comment period.

(b) Any conservation officer appointed pursuant to section 26-5 and any other officer authorized to serve criminal process may enforce any regulations adopted pursuant to subsection (a) of this section. Any violation of such regulations shall be an infraction.

(P.A. 87-546; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 26-25b - Disclosure of stocking schedules.

Notwithstanding any provision of section 1-210 to the contrary, any schedule describing the date and location of the stocking or release of any fish or animal into the wild shall not be disclosed to the public until after such stocking or release has taken place unless the Commissioner of Energy and Environmental Protection deems such disclosure to be in the best interest of proper fish or wildlife management.

(P.A. 90-166, S. 3, 5; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-25c - Release of lighter-than-air balloons restricted. Penalty.

(a) No person, nonprofit organization, firm or corporation, including the state and its political subdivisions, shall knowingly release, organize the release of or intentionally cause to be released into the atmosphere within a twenty-four-hour period ten or more helium or other lighter-than-air gas balloons in the state.

(b) Any violation of subsection (a) of this section shall be an infraction.

(P.A. 90-7.)



Section 26-26 - Enforcement in state boundary waters of fish and game laws.

If and when the state of Rhode Island, the state of Massachusetts or the state of New York enacts a similar law for arrest and punishment for violations of the fish and game laws of this state, or of the state of Rhode Island, the state of Massachusetts or the state of New York, committed or attempted to be committed by any person or persons fishing in that portion of any waters lying between any of such states and this state, any game protector, conservation officer, fish and game warden or other person of either state who is authorized to make arrests for such violations of the fish and game laws of any such other state or this state shall have authority to make arrests on any part of any such waters lying between such states and to take the person or persons so arrested for trial to the state in which the violation was committed, for prosecution according to the laws of such state.

(1949 Rev., S. 4863.)



Section 26-26a - Northeast Conservation Law Enforcement Compact.

Section 26-26a is repealed, effective October 1, 2013.

(P.A. 99-136, S. 2; P.A. 13-248, S. 2.)



Section 26-26b - Interstate Wildlife Violator Compact.

INTERSTATE WILDLIFE VIOLATOR COMPACT

ADOPTION OF COMPACT

The Wildlife Violator Compact is hereby enacted into law and entered into by the state of Connecticut with any and all states legally joining therein in accordance with its terms. The compact is substantially as follows:

ARTICLE I

Findings, Declaration of Policy and Purpose

(a) The party states find that:

(1) Wildlife resources are managed in trust by the respective states for the benefit of all residents and visitors.

(2) The protection of their respective wildlife resources may be materially affected by the degree of compliance with state statute or rule relating to the management of those resources.

(3) The preservation, protection, management, and restoration of wildlife contributes immeasurably to the aesthetic, recreational, and economic aspects of these natural resources.

(4) Wildlife resources are valuable without regard to political boundaries; therefore, all persons should be required to comply with wildlife preservation, protection, management, and restoration statutes, rules, and other law of all party states as a condition precedent to the continuance or issuance of any license to hunt, fish, trap, or possess wildlife.

(5) Violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property.

(6) The mobility of many wildlife law violators necessitates the maintenance of channels of communications among the various states.

(7) A person who is cited for a wildlife violation in a state other than the person’s home state:

(A) May be required to post collateral or bond to secure appearance for a trial at a later date;

(B) If unable to post collateral or bond, may be taken into custody until the collateral or bond is posted; or

(C) May be taken directly to court for an immediate appearance.

(8) The purpose of the enforcement practices described in subdivision (7) of this subsection is to ensure compliance with the terms of a wildlife citation by the person who, if permitted to continue on the person’s way after receiving the citation, could return to the person’s home state and disregard the person’s duty under the terms of the citation.

(9) A person receiving a wildlife citation in the person’s home state is permitted to accept the citation from the officer at the scene of the violation and to continue immediately on the person’s way after agreeing or being instructed to comply with the terms of the citation.

(10) The practice described in subdivision (7) of this subsection causes unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some alternative arrangement can be made.

(11) The enforcement practices described in subdivision (7) of this subsection consume an undue amount of law enforcement time.

(b) It is the policy of the party states to:

(1) Promote compliance with the statutes, rules, and other applicable law relating to management of wildlife resources in their respective states.

(2) Recognize the suspension of wildlife license privileges or rights of any person whose license privileges or rights have been suspended by a party state and treat this suspension as if it had occurred in the person’s state.

(3) Allow violators to accept a wildlife citation, except as provided in subsection (b) of Article III of this compact, and be released without delay whether or not the person is a resident in the state in which the citation was issued, provided that the violator’s home state is party to this compact.

(4) Report to the appropriate party state any conviction that would subject a person to suspension and that is recorded against any person whose home state was not the issuing state.

(5) Allow the home state to recognize and treat a conviction that would subject a person to suspension and that is recorded for their residents and which occurred in another party state as if the conviction had occurred in the home state.

(6) Extend cooperation to its fullest extent among the party states for obtaining compliance with the terms of a wildlife citation issued in one party state to a resident of another party state.

(7) Maximize effective use of law enforcement personnel and information.

(8) Assist court systems in the efficient disposition of wildlife violations.

(c) The purpose of this compact is to:

(1) Provide a means through which the party states may participate in a reciprocal program to effectuate policies enumerated in subsection (b) of this article in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of wildlife violators operating within party states in recognition of the person’s right of due process and the sovereign status of a party state.

ARTICLE II

Definitions

The definitions in this article apply throughout this compact and are intended only for the implementation of this compact:

(1) “Citation” means any summons, complaint, ticket, penalty assessment, or other official document issued by a wildlife officer or other peace officer for a wildlife violation containing an order which requires the person to respond.

(2) “Collateral” means any cash or other security deposited to secure an appearance for trial in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation.

(3) “Compliance” with respect to a citation means the act of answering the citation through appearance at a court, a tribunal, or payment of fines, costs, and surcharges, if any, or both such appearance and payment.

(4) “Conviction” means a conviction, including any court conviction, of any offense related to the preservation, protection, management, or restoration of wildlife which is prohibited by state statute, rule, or other relevant law, or a forfeiture of bail, bond, or other security deposited to secure the appearance by a person charged with having committed any such offense, or payment of a penalty assessment, or a plea of nolo contendere, or the imposition of a deferred or suspended sentence by the court.

(5) “Court” means a court of law.

(6) “Home state” means the state of primary residence of a person.

(7) “Issuing state” means the party state which issues a wildlife citation to the violator.

(8) “License” means any license, permit, or other public document that conveys to the person to whom it was issued the privilege of pursuing, possessing, or taking any wildlife regulated by statute, rule, or other relevant law of a party state.

(9) “Licensing authority” means the department within each party state authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife.

(10) “Party state” means any state which enacts legislation to become a member of this wildlife compact.

(11) “Personal recognizance” means an agreement by a person made at the time of issuance of the wildlife citation that the person will comply with the terms of that citation.

(12) “State” means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(13) “Suspension” means any revocation, denial, or withdrawal of any or all license privileges or rights, including the privilege or right to apply for, purchase, or exercise the benefits conferred by any license.

(14) “Terms of the citation” means those conditions and options expressly stated upon the citation.

(15) “Wildlife” means all species of animals, including, but not necessarily limited to, mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans, which are defined as “wildlife” and are protected or otherwise regulated by statute, rule, or other relevant law in a party state. “Wildlife” also means food fish and shellfish as defined by statute, rule, or other relevant law in a party state. Species included in the definition of “wildlife” vary from state to state and determination of whether a species is “wildlife” for the purposes of this compact shall be based on state law.

(16) “Wildlife law” means any statute, law, regulation, ordinance, or administrative rule developed and enacted to manage wildlife resources and the use thereof.

(17) “Wildlife officer” means any individual authorized by a party state to issue a citation for a wildlife violation.

(18) “Wildlife violation” means any cited violation of a statute, rule, or other relevant law developed and enacted to manage wildlife resources and the use thereof.

ARTICLE III

Procedures for Issuing State

(a) When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a party state in the same manner as if the person were a resident of the home state and shall not require the person to post collateral to secure appearance, subject to the exceptions contained in subsection (b) of this article, if the officer receives the person’s personal recognizance that the person will comply with the terms of the citation.

(b) Personal recognizance is acceptable:

(1) If not prohibited by local law or the rules of the department of fish and wildlife; and

(2) If the violator provides adequate proof of the violator’s identification to the wildlife officer.

(c) Upon conviction of a wildlife violation subject to suspension or upon failure of a person to comply with the terms of a wildlife citation, the appropriate official shall report the conviction or failure to comply with the licensing authority of the party state in which the wildlife citation was issued. The report shall be made in accordance with procedures specified by the issuing state.

(d) Upon receipt of the report of conviction or noncompliance required by subsection (c) of this article, the licensing authority of the issuing state shall transmit to the licensing authority in the home state of the violator the information in a form and content specified by the department of fish and wildlife in rule.

ARTICLE IV

Procedures for Home State

(a) Upon receipt of a report of a failure to comply with the terms of a citation from the licensing authority of the issuing state, the licensing authority of the home state shall notify the violator, shall initiate a suspension action in accordance with the home state’s enforcement procedures, and shall suspend the violator’s license privileges or rights until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority. Due process safeguards will be accorded.

(b) Upon receipt of a report of conviction of a wildlife violation subject to suspension from the licensing authority of the issuing state, the licensing authority of the home state shall enter such conviction in its records according to current procedure and shall treat such conviction as if it occurred in the home state for the purposes of the suspension of license privileges and for the purposes of the term of the suspension of privileges.

(c) The licensing authority of the home state shall maintain a record of actions taken and make reports to issuing states as provided in rules adopted by the department of fish and wildlife.

ARTICLE V

Reciprocal Recognition of Suspension

All party states shall recognize the suspension of license privileges or rights of any person by any party state as if the violation on which the suspension is based had in fact occurred in the person’s state and would have been the basis for suspension of license privileges or rights in his or her state.

ARTICLE VI

Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing herein shall be construed to affect the right of any party state to apply any of its laws relating to license privileges to any person or circumstance, or to invalidate or prevent any agreement or other cooperative arrangements between a party state and a nonparty state concerning wildlife law enforcement.

ARTICLE VII

Compact Administrator Procedures

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board of compact administrators shall be composed of one representative from each of the party states to be known as the compact administrator. The compact administrator shall be appointed by the head of the licensing authority of each party state, except that in Connecticut the compact administrator shall be the Commissioner of Energy and Environmental Protection, or the commissioner’s designee, and will serve and be subject to removal in accordance with the laws of the state the administrator represents. A compact administrator may provide for the discharge of the administrator’s duties and the performance of the administrator’s functions as a board of compact administrators’ member by an alternate. An alternate may not be entitled to serve unless written notification of the alternate’s identity has been given to the board of compact administrators.

(b) Each member of the board of compact administrators shall be entitled to one vote. No action of the board of compact administrators shall be binding unless taken at a meeting at which a majority of the total number of votes on the board of compact administrators are cast in favor thereof. Action by the board of compact administrators shall be only at a meeting at which a majority of the party states are represented.

(c) The board of compact administrators shall elect annually, from its membership, a chairperson and vice chairperson.

(d) The board of compact administrators shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party state, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board of compact administrators may accept for any of its purposes and functions under this compact all donations and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any governmental agency, and may receive, utilize, and dispose of the same.

(f) The board of compact administrators may contract with or accept services or personnel from any governmental or intergovernmental agency, individual, firm, corporation, or any private nonprofit organization or institution.

(g) The board of compact administrators shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to the board of contact administrators’ action shall be contained in the rules adopted by the Department of Energy and Environmental Protection (“the Department”).

ARTICLE VIII

Entry Into Compact and Withdrawal

(a) This compact shall become effective when it has been adopted by at least two states.

(b) (1) Entry into the compact shall be made by an act or resolution of ratification executed by the authorized officials of the applying state and submitted to the chairperson of the board of compact administrators.

(2) The act or resolution shall include statements that in substance are as follows:

(A) A citation of the authority by which the state is empowered to become a party to this compact;

(B) Agreement to comply with the terms and provisions of the compact; and

(C) That compact entry is with all states then party to the compact and with any state that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying state, but shall not be less than sixty days after notice has been given by the chairperson of the board of compact administrators or by the secretariat of the board of compact administrators to each party state that has received the resolution from the applying state.

(c) A party state may withdraw from this compact by official written notice to the other party states, but a withdrawal shall not take effect until ninety days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member state. No withdrawal shall affect the validity of this compact as to the remaining party states.

ARTICLE IX

Amendments to the Compact

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairperson of the board of compact administrators and may be initiated by one or more party states.

(b) Adoption of an amendment shall require endorsement by all party states and shall become effective thirty days after the date of the last endorsement.

(c) Failure of a party state to respond to the compact chairperson within one hundred twenty days after receipt of the proposed amendment shall constitute endorsement.

ARTICLE X

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States, or the applicability thereof to any government, agency, individual, or circumstance is held invalid, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any party state thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

ARTICLE XI

Compact Title

This compact shall be known as the Wildlife Violator Compact.

Compact Administrator

The compact administrator for Connecticut shall be the commissioner of the Department or a designated representative of the commissioner. The duties of the compact administrator shall be deemed a regular part of the duties of the office of the commissioner of the Department.

Rulemaking

The Department may adopt rules to carry out the purposes of this chapter.

Penalties

(a) The commissioner of the Department may suspend a Connecticut hunting, fishing, or trapping license of a person convicted of a wildlife violation in a state party to the compact, provided that the wildlife violation would have been the basis for suspension of license privileges in Connecticut.

(b) No person whose license, privilege, or right to hunt, fish, trap, possess, or transport wildlife, having been suspended or revoked pursuant to this chapter, shall be issued a license to hunt, fish, or trap in Connecticut.

(c) (1) Prior to suspending a Connecticut hunting, fishing, or trapping license of a person under subsection (a) of this article, the commissioner shall notify the person in writing. A suspension shall be deemed effective:

(A) When given if notice is made in person; or

(B) Three days after the deposit of notice in the United States mails, if notice is made in writing.

(2) A person receiving notice under subsection (a) of this article may, within twenty days of the date notice is given, request a hearing before the commissioner on whether the requirements for suspension or penalty have been met. The requesting person may present evidence and arguments at the hearing only regarding whether:

(A) A participating state suspended the person’s privileges;

(B) There was a conviction in the participating state;

(C) The person failed to comply with the terms of a citation issued for a wildlife violation in a participating state; or

(D) A conviction in a participating state could have led to a license suspension or penalty in Connecticut.

(3) At the hearing, the commissioner or a hearing officer designated by the commissioner may:

(A) Administer oaths;

(B) Issue subpoenas for the attendance of witnesses; and

(C) Admit all relevant evidence and documents, including notifications from participating states.

(4) Following a hearing under this subsection, the commissioner or a designated hearing officer may, based on the evidence, affirm, modify, or rescind the suspension of a license or the assessment of a penalty.

(5) A suspension of a license under chapter 490 is a civil suspension, and a decision of the commissioner or hearing officer under this section shall not be appealable.

Withdrawal From the Compact

Withdrawal of Connecticut from the compact, as authorized under Article VIII of the compact, shall be by an act or resolution of the General Assembly.

(P.A. 13-248, S. 1.)

History: P.A. 13-248 effective July 11, 2013.



Section 26-27 - Licenses required for hunting, trapping and fishing. Exceptions.

(a) Except as provided in subsection (b), (c), (e), (f), (g) or (h) of this section and other provisions of this chapter providing specific license exemption, no person shall take, hunt or trap, or shall attempt to take, hunt or trap, or assist in taking, hunting or trapping, any wild bird or mammal and no person more than sixteen years of age shall take, attempt to take, or assist in taking any fish or bait species in the inland waters or marine district by any method or land marine fish and bait species in the state, regardless of where such marine fish or bait species are taken, without first having obtained a license as provided in this chapter. No person under sixteen years of age shall hunt or trap, except as provided in section 26-38.

(b) Any landowner who has a domiciliary residence in this state, such landowner’s spouse or lineal descendants may hunt, trap or fish on land owned by such landowner or on land leased by such landowner and on which such landowner is actually domiciled, which land is not used for club, fishing or hunting purposes, without a license, subject to the provisions of this chapter.

(c) No fishing license shall be required for any person who is rowing a boat or operating the motor of a boat from which other persons are taking or attempting to take fish.

(d) The taking of fish and bait species as herein provided shall be regarded as sport fishing and the taking or landing of such species in the inland waters or marine district by commercial methods for commercial purposes shall be governed by other provisions of this chapter.

(e) No fishing license shall be required for any resident of the state who is participating in a fishing derby authorized in writing by the Commissioner of Energy and Environmental Protection provided (1) no fees are charged for such derby, (2) such derby has a duration of one day or less, and (3) such derby is sponsored by a nonprofit civic service organization. Such organization shall be limited to one derby in any calendar year.

(f) The Commissioner of Energy and Environmental Protection shall designate one day in each calendar year when no license shall be required for sport fishing.

(g) No fishing license shall be required for any person who is fishing as a passenger on a party boat, charter boat or head boat registered under section 26-142a and operating solely in the marine district.

(h) No fishing license shall be required for any person who participates in a fishing event conducted by an organization that receives a group fishing license, as provided in subsection (h) of section 26-30, provided any person who participates in such group fishing event shall be subject to all other provisions of the general statutes and the regulations of Connecticut state agencies that relate to fishing.

(1949 Rev., S. 4868; 1957, P.A. 348, S. 1; 1967, P.A. 71, S. 1; 1971, P.A. 148; P.A. 76-131, S. 1, 2; P.A. 81-298, S. 1, 9; P.A. 82-366, S. 2; P.A. 83-191, S. 1, 9; P.A. 85-53, S. 3; P.A. 87-30, S. 1, 2; P.A. 05-288, S. 117; June Sp. Sess. P.A. 09-3, S. 439; P.A. 10-106, S. 12; P.A. 11-74, S. 8; 11-80, S. 1.)

History: 1967 act deleted prohibition in Subsec. (a) against persons under sixteen trapping without a license; 1971 act prohibited attempting to take, hunt or trap birds or quadrupeds and attempting to take fish or bait species in Subsec. (a); P.A. 76-131 added Subsec. (e) re exemption from licensing requirements for participants in fishing derbies; P.A. 81-298 substituted “sixteen years of age or over” for “over sixteen years” in Subsec. (a) provision requiring license to hunt, trap or fish and prohibited trapping as well as hunting by those under sixteen except as provided in Sec. 26-38; P.A. 82-366 amended Subsec. (a) to be consistent with new license categories established by Sec. 26-27a; P.A. 83-191 amended Subsec. (a) to exempt persons under 16 years of age from the requirement of a fishing license; P.A. 85-53 substituted “mammal” for “quadruped” in Subsec. (a); P.A. 87-30 added Subsec. (f) authorizing the commissioner to designate a free fishing day; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by adding provisions re taking in marine district and landing marine fish and bait species, amended Subsec. (d) by adding “or landing” and “or marine district” and added Subsec. (g) re fishing as a boat passenger; P.A. 10-106 amended Subsec. (a) by adding references to Subsecs. (g) and (h), amended Subsec. (b) by making technical changes and added Subsec. (h) re exception for person who participates in fishing event conducted by organization that receives group fishing license, effective June 21, 2010; P.A. 11-74 amended Subsec. (f) by changing “may” to “shall” re designation of day; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (e) and (f), effective July 1, 2011.

See Sec. 26-99 re establishment of fish and game refuges.

Cited. 2 Conn. Cir. Ct. 461.



Section 26-27a - Junior licenses.

As used in this part:

(1) “Junior firearms hunting license” means a license issued for firearms hunting to persons between twelve and sixteen years of age;

(2) “Junior archery hunting license” means a license issued for archery hunting to persons between twelve and sixteen years of age;

(3) “Junior trapping license” means a license issued for trapping to persons under sixteen years of age.

(P.A. 82-366, S. 1.)



Section 26-27b - Hunting or taking of waterfowl, stamp required. Connecticut Migratory Bird Conservation Stamp.

(a) On or after July 1, 1993, no person sixteen years of age or older may hunt waterfowl or take waterfowl in the state without first procuring a Connecticut Migratory Bird Conservation Stamp and having such stamp in his possession. The stamp shall not be transferable and shall be issued annually.

(b) The Commissioner of Energy and Environmental Protection shall provide for the design, production and procurement of the mandatory Connecticut Migratory Bird Conservation Stamp and shall, by regulations adopted in accordance with the provisions of chapter 54, provide for the issuance of the stamp. Stamps shall be sold at a price determined by the commissioner, provided the price of a mandatory stamp shall not exceed thirteen dollars. The commissioner shall establish an additional voluntary migratory bird conservation donation of not less than two dollars that shall be deposited in the migratory bird conservation account established under section 26-27c. Any agent issuing such stamps may retain a fee established by the Commissioner of Energy and Environmental Protection pursuant to section 26-3c for each stamp sold and shall remit the balance to the Department of Energy and Environmental Protection.

(P.A. 91-308, S. 2; P.A. 92-133, S. 1, 9; June Sp. Sess. P.A. 09-3, S. 440; P.A. 10-3, S. 34; P.A. 11-80, S. 1.)

History: P.A. 92-133 amended Subsec. (a) to change the date on which a Connecticut Migratory Bird Stamp would be required for certain hunting activities from July 1, 1992, to July 1, 1993, and amended Subsec. (b) to delete a requirement that funds received under this section be deposited into the general fund and credited to the conservation fund established under Sec. 22a-27h; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase price of mandatory stamp from $10 to $15; P.A. 10-3 amended Subsec. (a) by eliminating requirement that signature be written in ink across face of stamp and eliminating July 1 as beginning date for issuance of stamps and amended Subsec. (b) by reducing fee for stamp from $15 to $13, adding authority for commissioner to establish additional voluntary migratory bird conservation donation of not less than $2 and making conforming changes, effective April 14, 2010 (Revisor’s note: In codifying P.A. 10-3, S. 34, a reference to “section 72 of this act” was deemed by the Revisors to be a reference to “section 71 of this act” and therefore cited as “section 26-3c” in Subsec. (b)); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (b), effective July 1, 2011.



Section 26-27c - Reproduction and marketing of stamp as artwork. Migratory bird conservation account. Subaccount. Restricted uses of funds.

The Commissioner of Energy and Environmental Protection may provide for the Connecticut Migratory Bird Stamp to be reproduced and marketed in the form of prints and other related artwork. Funds generated from such marketing and the sale of stamps pursuant to section 26-27b shall be deposited in a separate account maintained by the Treasurer and known as the migratory bird conservation account. Within said account, there shall be a subaccount for the voluntary migratory bird conservation donation collected pursuant to section 26-27b. The migratory bird conservation account shall be a separate, nonlapsing account of the General Fund. All funds credited to the migratory bird conservation account and subaccount shall only be used for: (1) The development, management, preservation, conservation, acquisition, purchase and maintenance of waterfowl habitat and wetlands and purchase or acquisition of recreational rights or interests relating to migratory birds; and (2) the design, production, promotion and procurement and sale of the prints and related artwork.

(P.A. 91-308, S. 3; P.A. 92-133, S. 2, 9; P.A. 94-130, S. 9; June Sp. Sess. P.A. 09-3, S. 441; P.A. 10-3, S. 69; P.A. 11-80, S. 1.)

History: P.A. 92-133 granted broader authority to the commissioner for the reproduction and marketing of the Connecticut Migratory Bird Conservation Stamp and required funds generated from the sale and marketing of the stamps be deposited into the Migratory Bird Conservation Fund; P.A. 94-130 changed name of fund from “Migratory Bird Conservation Fund” to “migratory bird conservation account” and made said account an account of the Conservation Fund and eliminated the requirement that investment earnings be credited to the assets of said fund; June Sp. Sess. P.A. 09-3 deleted provisions re funds to be deposited into migratory bird conservation account and re use of same; P.A. 10-3 added requirement that funds generated from marketing and sale of stamps be deposited into migratory bird conservation account, added provision re subaccount within said account for voluntary migratory bird conservation donation and added provision re permissible uses for funds in account and subaccount, effective April 14, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-27d - Citizens’ Advisory Board for the Connecticut Migratory Bird Conservation Stamp program.

(a) There is established a Citizens’ Advisory Board for the Connecticut Migratory Bird Conservation Stamp program. The board shall consist of seven members appointed by the Commissioner of Energy and Environmental Protection. The members of the board shall be individuals representing organizations having a record of activity in migratory bird or wetland habitat conservation or who have an expertise or recognized knowledge in an area pertinent and valuable to the program. The board shall elect a chairman from among its membership on or before July 1, 1992. The chairman shall be unaffiliated with any administrative agency of the state.

(b) The board shall advise the Commissioner of Energy and Environmental Protection on the design, production and procurement of the Connecticut Migratory Bird Conservation Stamp and the expenditure of funds generated from the sale of such stamps and associated art products pursuant to sections 26-27b and 26-27c.

(P.A. 92-133, S. 3, 9; June Sp. Sess. P.A. 09-3, S. 442; P.A. 10-3, S. 70; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 09-3 amended Subsec. (b) to delete provision re expenditure of funds generated from sale of stamps; P.A. 10-3 amended Subsec. (b) by adding duty to advise commissioner on expenditure of funds generated from sale of stamps and associated art products, effective April 14, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-27e - Sport fishing licenses. Statement re discarding of fishing line or other litter.

Each sport fishing license issued pursuant to this part shall contain a conspicuous statement with or printed on such license stating that any person who intentionally discards fishing line or other litter in the waters of the state, on public property of the state or on private property not owned by such person, shall be subject to a fine under section 22a-250.

(P.A. 08-144, S. 2.)



Section 26-28 - Hunting, trapping and sport fishing license fees.

(a) Except as provided in subsections (b) and (c) of this section, the fees for firearms hunting, archery hunting, trapping and sport fishing licenses or for the combination thereof shall be as follows: (1) Resident firearms hunting license, nineteen dollars; (2) resident fishing license, twenty-eight dollars; (3) resident marine waters fishing license, ten dollars; (4) one-day resident marine waters fishing license, five dollars; (5) resident all-waters fishing license, thirty-two dollars; (6) resident combination license to fish in inland waters and firearms hunt, thirty-eight dollars; (7) resident combination license to fish in marine waters and firearms hunt, twenty-five dollars; (8) resident combination license to fish in all waters and firearms hunt, thirty-eight dollars; (9) resident combination license to fish in all waters and bow and arrow permit to hunt deer and small game issued pursuant to section 26-86c, sixty-five dollars; (10) resident firearms super sport license to fish in all waters and firearms hunt, firearms private land shotgun or rifle deer permit issued pursuant to section 26-86a, and permit to hunt wild turkey during the spring season on private land issued pursuant to section 26-48a, eighty dollars; (11) resident archery super sport license to fish in all waters, bow and arrow permit to hunt deer and small game issued pursuant to section 26-86c and permit to hunt wild turkey during the spring season on private land issued pursuant to section 26-48a, eighty-two dollars; (12) resident firearms super sport license to fish in all waters and firearms hunt, firearms private land shotgun or rifle deer permit, muzzleloader private land deer permit, pursuant to section 26-86 and private land permit to hunt wild turkey during spring season pursuant to section 26-48a, eighty-four dollars; (13) resident firearms super sport license to fish in all waters and firearms hunt, migratory bird conservation stamp, and migratory bird harvest permit (HIP), sixty dollars; (14) resident trapping license, thirty-four dollars; (15) resident junior trapping license for persons under sixteen years of age, eleven dollars; (16) junior firearms hunting license, eleven dollars; (17) nonresident firearms hunting license, ninety-one dollars; (18) nonresident inland waters fishing license, fifty-five dollars; (19) nonresident inland waters fishing license for a period of three consecutive days, twenty-two dollars; (20) nonresident marine waters fishing license, fifteen dollars; (21) nonresident marine waters fishing license for a period of three consecutive days, eight dollars; (22) nonresident all-waters fishing license, sixty-three dollars; (23) nonresident combination license to firearms hunt and inland waters fish, one hundred ten dollars; (24) nonresident combination license to fish in all waters and firearms hunt, one hundred twenty dollars; (25) nonresident combination license to fish in marine waters and firearms hunt, ninety-four dollars; and (26) nonresident trapping license, two hundred fifty dollars. Persons sixty-five years of age and over who have been residents of this state for not less than one year and who meet the requirements of subsection (b) of section 26-31 may be issued an annual license to firearms hunt or to fish or combination license to fish and firearms hunt or a license to trap without fee. The issuing agency shall indicate on a combination license the specific purpose for which such license is issued. The town clerk shall retain a recording fee of one dollar for each license issued by him.

(b) Any nonresident residing in one of the New England states or the state of New York may procure a license to hunt or to fish or to hunt and fish for the same fee or fees as a resident of this state if he is a resident of a state the laws of which allow the same privilege to residents of this state.

(c) The fee for a group fishing license, as described in subsection (h) of section 26-30, shall be two hundred fifty dollars.

(1949 Rev., S. 4869; 1949, 1955, S. 2462d; 1957, P.A. 90; 458, S. 1, 2; 1963, P.A. 329, S. 1; 1967, P.A. 244, S. 1; 1969, P.A. 330, S. 1; 1971, P.A. 9, S. 1; P.A. 77-171, S. 1; P.A. 78-46; 78-270, S. 1; P.A. 79-81, S. 1, 3; P.A. 80-375, S. 1, 2; P.A. 81-298, S. 2, 9; P.A. 82-91, S. 18, 38; 82-472, S. 101, 183; Nov. Sp. Sess. P.A. 91-3, S. 1, 21; P.A. 93-256, S. 5, 6; May 9 Sp. Sess. P.A. 02-1, S. 84; P.A. 03-123, S. 8; June Sp. Sess. P.A. 09-3, S. 443; Sept. Sp. Sess. P.A. 09-8, S. 28; P.A. 10-3, S. 35; 10-106, S. 13.)

History: 1963 act combined hunting and trapping licenses, deleting separate trapping licenses for those over 16 and for those under 16 and separate nonresident hunting licenses, imposed single fishing license, deleting special case licenses for those over 65, for nonresidents and for three-day period, reduced fee for combination license to hunt, trap and fish from $8 to $6, deleted nonresident combination license to hunt and fish, clarified combination license for those over 65 as one to fish, trap and hunt and deleted Subsec. (b) which had allowed nonresidents, their spouses and lineal descendants of residents who own property in the state which is assessed at $1,000 or more to obtain licenses for fees charged to residents; 1967 act restored distinction between license fees for nonresidents and residents, restored Subsec. (b) allowing nonresidents to obtain licenses at rates charged to residents and added Subsec. (c) re fees charged to residents of New York or other New England states; 1969 act increased fees for nonresident licenses under Subsec. (a) by $2 for each category; 1971 act clarified residency requirement for those 65 and over and specified that such persons may receive any license without fee where previously mention was made only of combination license to fish, trap and hunt and nominal $1.35 fee was charged; P.A. 77-171 specified that license issued to those 65 and over is “lifetime” license; P.A. 78-46 required in Subsec. (b) that person must own property assessed at $10,000 rather than $1,000 for provisions to apply; P.A. 78-270 increased nonresident license fees for hunting from $13.35 to $26.35, for fishing, from $8.35 to $16.35, for three-day fishing from $3.85 to $7.35 and for combination hunting and fishing from $17.35 to $34.35; P.A. 79-81 increased license fees for residents and nonresidents by $0.65 in each category and increased clerk’s recording fee by the same amount; P.A. 80-375 deleted Subsec. (b) which had allowed nonresidents, their spouses and lineal descendants of residents to purchase licenses at rates charged to residents if property in state owned by them is assessed at $10,000 or more; P.A. 81-298 amended Subsec. (a) to establish a fee for trapping licenses for persons under 16 years of age; P.A. 82-91 increased fees for firearms hunting, archery and trapping licenses and combination licenses, established fees for junior licenses and limited combination licenses to firearms hunting and fishing where before trapping could also be combined; P.A. 82-472 made technical changes in the section; Nov. Sp. Sess. P.A. 91-3 amended Subsec. (a) to increase the fee for a resident firearms hunting license from $9 to $10, for a resident fishing license from $9 to $15, for a resident combination license from $12 to $21, for a resident trapping license from $16 to $20, for a nonresident firearms hunting license from $17 to $25, and for a nonresident combination license from $25 to $55, to delete authorization for issuance of general archery hunting licenses, to require those 65 and older to comply with Sec. 26-31 in order to obtain a free license under this section, to authorize the issuance of free annual licenses to those 65 and older and to delete authorization for free lifetime licenses and to include trapping in such free annual licensure; P.A. 93-256 authorized free lifetime licenses for persons aged 65 years or older, effective July 1, 1993; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to increase fee for resident firearms hunting license from $10 to $14 in Subdiv. (1), to increase fee for resident fishing license from $15 to $20 in Subdiv. (2), to increase fee for resident combination license from $21 to $28 in Subdiv. (3), to increase fee for resident trapping license from $20 to $25 in Subdiv. (4), to increase fee for nonresident firearms hunting license from $42 to $67 in Subdiv. (8), to increase fee for nonresident fishing license from $25 to $40 in Subdiv. (9), to increase fee for nonresident three-day fishing license from $8 to $16 in Subdiv. (10) and to increase fee for nonresident combination license from $55 to $88 in Subdiv. (11), effective January 1, 2003; P.A. 03-123 made technical changes in Subsec. (a), effective June 26, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by increasing fees, by adding new Subdivs. (3) to (5), (7) to (11), (18) to (20), and (22) and (23) and redesignating existing Subdivs. (3) to (11) as Subdivs. (6), (12) to (17), (21) and (24), by adding references to “inland waters” in redesignated Subdivs. (6), (16), (17) and (21), and by substituting “an annual license” for “a lifetime license”; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (a)(3) to change resident marine waters fishing license fee from $30 to $10, effective October 5, 2009; P.A. 10-3 amended Subsec. (a) by reducing fees in Subdivs. (1), (2) and (4) to (11), by adding new Subdiv. (12) re fee for resident firearms super sport license to fish in all waters and firearms hunt, firearms private land shotgun or rifle deer permit, muzzleloader private land deer permit and private land permit to hunt wild turkey during spring season, by adding new Subdiv. (13) re fee for resident firearms super sport license to fish in all waters and firearms hunt, migratory bird conservation stamp and migratory bird harvest permit, by redesignating existing Subdivs. (12) to (24) as Subdivs. (14) to (26) and by reducing fees in redesignated Subdivs. (14) to (25), effective April 14, 2010; P.A. 10-106 amended Subsec. (a) by adding reference to Subsec. (c) and added Subsec. (c) re fee for group fishing license, effective June 21, 2010.



Section 26-28a - Combination licenses for servicemen. Fee.

Section 26-28a is repealed.

(1967, P.A. 211, S. 1; 1969, P.A. 79, S. 1; P.A. 79-81, S. 2, 3; P.A. 81-298, S. 3, 9; P.A. 82-366, S. 8.)



Section 26-28b - Marine waters fishing license. Exemptions.

(a) Except as provided in subsection (b), (d), (e) or (f) of this section and other provisions of this chapter providing specific license exemption, no person more than sixteen years of age shall take, attempt to take or assist in taking any fish or bait species in the marine district by any method or land marine fish and bait species in the state regardless of where such marine fish or bait species are taken, without first having obtained a marine waters fishing license as provided in section 26-28c.

(b) No marine waters fishing license shall be required for any person who is rowing a boat or operating the motor of a boat from which other persons are taking or attempting to take fish.

(c) The taking of fish and bait species as herein provided shall be regarded as sport fishing and the taking or landing of such species in the marine district by commercial methods for commercial purposes shall be governed by other provisions of this chapter.

(d) No marine waters fishing license shall be required for any resident of the state who is participating in a fishing derby authorized in writing by the Commissioner of Energy and Environmental Protection provided (1) no fees are charged for such derby, (2) such derby has a duration of one day or less, and (3) such derby is sponsored by a nonprofit civic service organization. Such organization shall be limited to one derby in any calendar year.

(e) No marine waters fishing license shall be required for any person who is fishing as a passenger on a party boat, charter boat or head boat registered under section 26-142a and operating solely in the marine district.

(f) The Commissioner of Energy and Environmental Protection may designate one day in each calendar year when no license shall be required for sport fishing in the marine district.

(P.A. 09-173, S. 4; P.A. 11-80, S. 1.)

History: P.A. 09-173 effective June 15, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (d) and (f), effective July 1, 2011.



Section 26-28c - Marine waters fishing license fees.

(a) Except as provided in subsection (b) of this section, the fee for a resident marine waters fishing license shall be as specified in section 26-28. Persons sixty-five years of age and over who have been residents of this state for not less than one year may be issued an annual marine waters fishing license without fee. The town clerk shall retain a recording fee of one dollar for each marine waters fishing license issued by him or her.

(b) Any nonresident residing in one of the New England states or the state of New York may procure a marine waters fishing license for the same fee or fees as a resident of this state if he or she is a resident of a state the laws of which allow the same privilege to residents of this state.

(P.A. 09-173, S. 5; Sept. Sp. Sess. P.A. 09-8, S. 22.)

History: P.A. 09-173 effective June 15, 2009; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (a) to change fees from $10 and $15 to amounts specified in Sec. 26-28, effective October 5, 2009.



Section 26-29 - Free lifetime fishing licenses for blind persons.

No fee shall be charged for any sport fishing license issued under this chapter to any blind person, and such license shall be a lifetime license not subject to the expiration provisions of section 26-35. Proof of such blindness shall be furnished, in the case of a veteran, by the United States Veterans’ Administration and, in the case of any other person, by the Department of Rehabilitation Services. For the purpose of this section, a person shall be blind only if his central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or if his visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees.

(1955, S. 2471d; 1957, P.A. 321, S. 1; P.A. 07-133, S. 3; P.A. 11-44, S. 30; June 12 Sp. Sess. P.A. 12-1, S. 82.)

History: P.A. 07-133 added provision making license a lifetime license, effective July 1, 2007; P.A. 11-44 replaced “State Board of Education of the Blind” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 26-29a - Free lifetime fishing licenses for persons with intellectual disability.

No fee shall be charged for any sport fishing license issued under this chapter to any person with intellectual disability, and such license shall be a lifetime license not subject to the expiration provisions of section 26-35. Proof of intellectual disability shall consist of a certificate to that effect issued by any person licensed to practice medicine and surgery in this state.

(1963, P.A. 77; P.A. 07-133, S. 4; P.A. 13-139, S. 29.)

History: P.A. 07-133 added provision making license a lifetime license, effective July 1, 2007; P.A. 13-139 substituted “intellectual disability” for “mental retardation”.



Section 26-29b - Free lifetime hunting, sport fishing or trapping license for certain handicapped persons.

No fee shall be charged for any hunting, sport fishing or trapping license issued under this chapter to any physically disabled person, and such license shall be a lifetime license not subject to the expiration provisions of section 26-35. For the purposes of this section, a “physically disabled person” is any person whose disability consists of the loss of one or more limbs or the permanent loss of the use of one or more limbs. A physically disabled person shall submit to the commissioner a certification, signed by a licensed physician, of such disability. No fee shall be charged for any hunting or sport fishing license issued under this chapter to any physically disabled person who is not a resident of this state if such person is a resident of a state in which a physically disabled person from Connecticut will not be required to pay a fee for a hunting or sport fishing license, and such license shall be a lifetime license not subject to the expiration provisions of section 26-35.

(P.A. 87-513, S. 1; P.A. 93-256, S. 2, 6; P.A. 07-133, S. 5.)

History: P.A. 93-256 expanded eligibility for licenses under this section and added eligibility for free trapping licenses, effective July 1, 1993; P.A. 07-133 added provisions making license a lifetime license, effective July 1, 2007.



Section 26-29c - Free private land deer permit for certain farmers.

Notwithstanding the provisions of section 26-27, the Commissioner of Energy and Environmental Protection shall issue, without fee, a private land deer permit for use only on a farm provided: (1) The farm is an S corporation or a limited liability corporation; and (2) the permit is issued to a corporate member or the immediate family of the corporate member, or to a partner or immediate family of the partner of the limited liability corporation. No such corporate member, partner or family member shall be issued more than one such permit per season. The permit shall allow the use of a rifle, shotgun, muzzleloader or bow and arrow on the farm from November first until December thirty-first, inclusive, of each year. For purposes of this section, “S corporation” means S corporation, as defined in section 12-213, “limited liability corporation” means a company that is treated as a limited liability company for federal income tax purposes, and “immediate family” means a spouse, child, grandchild, sibling or parent.

(P.A. 00-67, S. 2; P.A. 03-192, S. 12; P.A. 11-80, S. 1.)

History: P.A. 03-192 added provisions authorizing farms that are limited liability corporations to receive free private land deer permits and made a technical change; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-30 - Applications. Issuance of licenses.

(a) Resident licenses to firearms hunt, archery hunt, trap or fish, or the combination thereof, shall be issued only to qualified applicants therefor by the town clerk of any town, an agent of such town clerk deputized pursuant to subsection (f) of this section or an agent of the Commissioner of Energy and Environmental Protection licensed pursuant to subsection (g) of this section. Such licenses shall be issued in such form as the commissioner shall prescribe.

(b) Nonresident licenses shall be issued by any town clerk, an agent of such town clerk or an agent of the commissioner, except that nonresident trapping licenses shall be issued by the commissioner.

(c) Applications shall be made on forms furnished by the commissioner, containing such information as the commissioner may require, and any such application forms shall have printed thereon, “I declare under the penalties of false statement that the statements herein made by me are true and correct.” Any person who makes any material false statement on such application form shall be guilty of false statement and shall be subject to the penalties provided for false statement, and said offense shall be deemed to have been committed in the town in which such application is presented or received for processing.

(d) No application shall contain any material false statement.

(e) The town clerk, an agent of such town clerk or an agent of the commissioner shall, upon receipt of such application, correctly filled out and accompanied by the required fee, issue to such applicant the appropriate license. If such application is by mail, the town clerk shall mail such license to such applicant within five days from the receipt of the application and proper fee.

(f) The town clerk of any town may deputize agents in such town to issue firearms hunting, archery hunting, trapping and fishing licenses, or the combination thereof, provided he shall be solely responsible for compliance with the provisions of the statutes relating to the duties of the town clerk in connection with such licenses and the moneys received therefor.

(g) The Commissioner of Energy and Environmental Protection may, upon application by persons on forms furnished by the commissioner and containing such information as the commissioner may require, license such persons as agents for the issuance of firearms hunting, archery hunting, trapping and fishing licenses, or the combination thereof. Upon the request of any agent licensed by the commissioner, the town clerk of the town in which such agent conducts business shall sell license forms to such agent at the regular license cost minus twenty-five cents for such agent’s fee. Not later than the first Monday of each month, such agent shall remit to the town clerk from whom the license forms were purchased any license forms voided by such agent and two copies of all licenses sold by such agent during the preceding month. Upon the request of an agent, the town clerk shall reimburse such agent for any unused or voided license forms remitted to such town clerk.

(h) The Commissioner of Energy and Environmental Protection may issue a group fishing license to any tax-exempt organization qualified under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, for the purpose of conducting a group fishing event or events for persons: (1) With a service-related or other disability who receive services at a facility of the United States Department of Veterans Affairs Connecticut Healthcare System, (2) who receive mental health or addiction services from: (A) The Department of Mental Health and Addiction Services, (B) state-operated facilities, as defined in section 17a-458, or (C) programs or facilities funded by the Department of Mental Health and Addiction Services, as provided for in sections 17a-468b, 17a-469, 17a-673 and 17a-676, (3) with intellectual disability or diagnosed with autism spectrum disorder who receive services from the Department of Developmental Services, as provided for in section 17a-217, or from facilities licensed by the Department of Developmental Services, as provided for in section 17a-227, or (4) receiving care from the Department of Children and Families, as provided for in section 17a-94, or from programs or child-care facilities licensed pursuant to section 17a-145 or 17a-147. Any such organization shall conduct not more than fifty such events, including marine and inland water events, in any calendar year and each such event shall be limited to not more than fifty persons. Application for such a group fishing license shall be submitted once per calendar year on a form prescribed by the commissioner and with the necessary fee and shall provide such information as required by the commissioner. All fishing activities conducted pursuant to such group license shall be supervised by staff or volunteers of the organization conducting the event or events. Such staff or volunteers shall possess such group fishing license at the site of any such event or events. Each such staff member or volunteer shall have a license to fish. Such organization shall, not later than ten days after such group fishing event, report to the commissioner, on forms provided by the commissioner, information on the results of such event. Such information shall include, but not be limited to, the total: (i) Number of participants, (ii) hours fished, (iii) number of each species caught, and (iv) number of each species not released. Such organization shall not charge a fee to any person that participates in any such group fishing event conducted pursuant to such group fishing license and any such group fishing event shall not be used by such organization as a fund raising event.

(1949 Rev., S. 4870; 1951, 1953, 1955, S. 2463d; 1957, P.A. 288, S. 1; 1963, P.A. 329, S. 2; 1967, P.A. 244, S. 2; 1971, P.A. 871, S. 103; 872, S. 229; P.A. 80-461; P.A. 81-115, S. 1, 2; P.A. 82-366, S. 3; P.A. 85-613, S. 66, 154; Nov. Sp. Sess. P.A. 91-3, S. 2, 21; P.A. 10-106, S. 14; P.A. 11-4, S. 5; 11-80, S. 1; P.A. 13-40, S. 8.)

History: 1963 act deleted Subsecs. (b) and (c) stating that licenses to nonresidents shall be issued by town clerk, his agent or the board of fisheries and game and prohibiting issuance of trapping license to nonresidents; 1967 act restored previously deleted Subsecs; 1971 acts replaced references to “perjury” and penalties in Sec. 53-143 with references to “false statement” and references to board of fisheries and game with references to environmental protection commissioner; P.A. 80-461 added Subsec. (h) re issuance of licenses by agents; P.A. 81-115 extended licensing power to agents of environmental protection commissioner, repealed the bond requirement for sales agents, required that they purchase licenses from town clerks, replacing previous provision which had required clerks to furnish forms without charge and replaced previous provisions requiring agent to remit moneys received to commissioner except for $0.75 recording fee to be remitted to clerk with provisions requiring agents to return voided forms and copies of licenses sold to town clerk and requiring clerk to reimburse agent for voided and unused forms if requested to do so; P.A. 82-366 amended Subsec. (a) to establish separate license categories for firearms hunting and archery hunting, amended Subsec. (b) by authorizing the commissioner of environmental protection to issue nonresident trapping licenses and deleted former Subsec. (c) which had prohibited issuance of trapping licenses to nonresidents, relettering accordingly and changing language elsewhere in section to reflect amendments; P.A. 85-613 made technical change in Subsec. (a); Nov. Sp. Sess. P.A. 91-3 amended Subsec. (e) to delete provision for issuance of license holders; P.A. 10-106 added Subsec. (h) re issuance of group fishing license to tax-exempt organization for purpose of conducting group fishing event, effective June 21, 2010; P.A. 11-4 amended Subsec. (h)(3) by substituting “intellectual disability” for “mental retardation” and substituting “diagnosed with autism spectrum disorder” for “autism”, effective May 9, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 13-40 amended Subsec. (h)(4) by deleting reference to Sec. 17a-154 and making technical changes.



Section 26-31 - Instruction in handling and use of hunting weapons. Required education course for reinstatement of suspended license.

(a) The Commissioner of Energy and Environmental Protection shall formulate conservation courses of instruction in safe trapping, hunting and archery practices and the handling and use of traps and hunting implements, including bow and arrow, for such persons as are applying for a license to hunt with firearms or to hunt with bow and arrow or trap for the first time and for minors who fall within the provisions of section 26-38, and shall designate one or more competent persons or organizations to give such instruction. Any person or organization so designated shall give such instruction to any person requesting the same and shall, upon the successful completion thereof, recommend to the commissioner issuance of a certificate of completion to such person. Successful completion of such instruction for hunting license applicants shall include, but not be limited to, achieving a passing grade on an examination formulated by the commissioner, which shall include correctly stating in writing, or reciting orally, the regulations for hunting in proximity to buildings occupied by persons or domestic animals or used for storage of flammable or combustible materials and the regulations for shooting towards persons, buildings or animals. Any such person or organization may charge any person taking the course of instruction in trapping a reasonable fee, established by regulation adopted by the commissioner in accordance with chapter 54, to cover the cost of supplies, materials and equipment necessary for such course of instruction. No fee shall be charged for a course of instruction in hunting or archery.

(b) No firearms hunting, archery hunting or trapping license shall be issued to any person unless he presents proof in the form of a license or certified copy thereof that he has held a similar resident license to hunt with firearms or with bow and arrow or to trap within five years from the date of application in any state or country or possession thereof, or unless he presents to the town clerk a certificate of completion issued under subsection (a) of this section or an equivalent, as deemed by the commissioner, of such certificate. Each town clerk shall transmit all such certificates presented to him to the Commissioner of Energy and Environmental Protection in connection with his report to the commissioner under section 26-36.

(c) Any person who obtains a firearms hunting, archery hunting or trapping license by giving false information or by presenting a fraudulent certificate shall be fined not less than twenty-five dollars or more than one hundred dollars and such license, or any such subsequent license procured by such person on the basis of any fraudulent statement or act in procuring such original license, shall be revoked and shall not be reissued for one year from the date of such revocation.

(d) Any certified conservation education-firearms safety instructor while giving such instruction and any person scheduled to receive such instruction may possess and transport shotguns and rifles on Sunday and on said day may discharge such firearms on any state-owned property with prior approval of the agency controlling such property and on any privately owned property with the permission of the owner, the provisions of section 26-73 to the contrary notwithstanding.

(e) There is annually appropriated to the Department of Energy and Environmental Protection from the General Fund the sum of fifty thousand dollars to be used by said department for the purchase of supplies and materials and necessary personal services in carrying out the provisions of this section.

(f) Any person who has been refused a certificate of completion under the provisions of subsection (a) of this section may appeal from such refusal to the commissioner, who shall make the final determination on issuance of such certificate to the applicant.

(g) Any holder of a hunting license which has been suspended under section 26-61, for a hunting safety violation as identified by the commissioner in the Hunting and Trapping Guide published annually by the Department of Energy and Environmental Protection or any holder of such a license which has been suspended under section 26-62 shall successfully complete a remedial hunter education course formulated by the Commissioner of Energy and Environmental Protection and show proof that the hunter has successfully completed a conservation education-firearms safety course or its equivalent, as deemed by the commissioner, prior to any reinstatement of such license.

(1955, S. 2473d, 2474d; 1957 P.A. 638, S. 1; 1961, P.A. 133, S. 1; 415; 1963, P.A. 329, S. 3; 1967, P.A. 244, S. 3; 1971, P.A. 872, S. 230; P.A. 81-298, S. 4–7, 9; P.A. 82-366, S. 4; P.A. 85-22; P.A. 87-25; P.A. 91-378, S. 2; P.A. 97-250, S. 7; P.A. 00-142, S. 2; P.A. 11-80, S. 1.)

History: 1961 acts required course of instruction for minors “who fall within the provisions of section 26-38” and allowed instructors to charge $1 for course where previously no charge was permitted under Subsec. (a); 1963 act required course of instruction for first-time applicants for trapping license, made changes to reflect change to hunting and trapping license from separate license for each activity and clarified nature of combination license; 1967 act added reference to licenses for hunting only; 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner and department; P.A. 81-298 mandated courses of instruction in safe trapping and archery and authorized persons or organizations to charge a reasonable fee for instruction in trapping only, deleting provision which had allowed $1 per person charge for hunting course in Subsec. (a), amended Subsec. (b) to require that license applicant must have held license to hunt with firearms within 5, rather than 10, years from date of application, amended Subsec. (e) by adding reference to trapping license, by imposing firearms restriction on a combination license which commissioner may require to be noted on a license and by deleting phrase which had made provisions inapplicable to use of bow and arrow in hunting, and increased appropriation in Subsec. (g) to implement the provisions of the section from $2,500 to $50,000; P.A. 82-366 amended Subsec. (a) to authorize persons giving instruction to recommend issuance of a certificate of competency by the commissioner of environmental protection where before the instructor himself issued such certificates, amended Subsec. (b) to allow equivalent courses as a prerequisite for a certificate of competency and deleted Subsec. (d) which had required the town clerk to note any restrictions on hunting and fishing licenses, relettering remaining Subsecs. accordingly; P.A. 85-22 replaced general requirement that person seeking license “to hunt or to trap” have held license “to hunt with firearms” with specific requirement that person seeking license for firearms hunting, archery hunting or trapping have held a similar resident license within 5 years; P.A. 87-25 amended Subsec. (b) by requiring proof of having held a license, eliminated Subsec. (e) concerning special insurance for conservation education-firearms safety instructors and deleted provision in former Subsec. (e) re appropriation to defray insurance costs, relettering the remaining Subsecs. accordingly, and substituted references to certificates of completion for references to certificates of competency; P.A. 91-378 amended Subsec. (a) to provide for certain requirements for passage of the examination required for a hunting license; P.A. 97-250 added new Subsec. (g) re completion of remedial education course prior to reinstatement of suspended license; P.A. 00-142 amended Subsec. (g) to require showing of proof of completion of a conservation education-firearms safety course prior to reinstatement of suspended license; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 26-31a - Instruction in fishing techniques.

(a) The Commissioner of Energy and Environmental Protection shall formulate a course of instruction in fishing techniques to be known as the fishing education and urban angling program. The commissioner shall designate one or more competent persons or organizations to give such instruction. Any person so designated shall give such instruction to any person requesting the same and shall upon successful completion thereof issue a certificate of completion to such person. No fee shall be charged for such instruction.

(b) All certified fishing instructors shall, while performing their duties under this section, be covered by liability and property damage insurance protection, which insurance shall be in an amount satisfactory to and negotiated by the Comptroller and the premium for such insurance shall be paid from the General Fund.

(P.A. 85-570, S. 1, 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 26-31b - Hunting and fishing guide services. Licenses. Fee.

Section 26-31b is repealed, effective January 1, 2003.

(Nov. Sp. Sess. P.A. 91-3, S. 20, 21; May 9 Sp. Sess. P.A. 02-1, S. 131.)



Section 26-32 - Permanent license.

Section 26-32 is repealed.

(1957, P.A. 565; 1963, P.A. 329, S. 4; 1967, P.A. 70, S. 1; 1971 P.A. 9, S. 2.)



Section 26-33 - Issuance of complimentary licenses to nonresidents.

The Governor may issue complimentary hunting and fishing licenses to nonresidents.

(1929, S.A. 231; 1971, P.A. 872, S. 231.)

History: 1971 act deleted requirement that board of fisheries and game approve governor’s issuance of complimentary licenses.



Section 26-34 - License for nonresident servicemen.

Section 26-34 is repealed.

(1949 Rev., S. 4874; 1949, 1953, 1955, S. 2466d; 1957, P.A. 163, S. 38; 1963, P.A. 329, S. 8.)



Section 26-34a - License for nonresident servicemen.

Any nonresident who is an active, full-time member of the armed forces, as defined in section 27-103, may purchase any license issuable under the provisions of this chapter to residents of this state on payment of the same fee as is charged such residents. Such license shall be in effect until December thirty-first of the year in which it is issued. When using such license such person shall carry credentials indicating active, full-time membership in said armed forces, unless he has been discharged or separated from such service prior to the expiration date of such license.

(1967, P.A. 244, S. 7.)



Section 26-35 - Expiration date. License not transferable. Restrictions. Wildlife management study area.

Each firearms hunting, archery hunting, trapping or sport fishing license or the combination firearms hunting and fishing license, except licenses issued pursuant to subdivisions (4), (17) and (19) of subsection (a) of section 26-28, shall expire December thirty-first next following the date of issue and shall not be transferable. No person shall change or alter such a license or loan to another or permit another to have or use such license issued to himself or use any license issued to another. All licenses shall be carried as designated by the commissioner at all times when such licensee is hunting, trapping or sport fishing and shall be produced for examination upon demand of any conservation officer or other employee of the department designated by the commissioner or any other officer authorized to make arrests or the owner or lessee or the agent of any owner or lessee of any land or water upon which such licensed person may be found. Whenever the commissioner has designated any land or water area a wildlife management study area, he may require such licensee to surrender his license upon entering such area and issue to the licensee an arm band, back tag or other identification. The license shall be returned to the licensee upon leaving such area. Each person receiving a license to hunt or to trap shall make an annual report to the commissioner in such form and at such time as may be required by him showing the numbers and kinds of birds and quadrupeds killed or trapped. A firearms hunting or a combination firearms hunting and fishing license shall not authorize the carrying or possession of a pistol or revolver, except as provided in section 26-82a.

(1949 Rev., S. 4871; 1955, S. 2464d; 1963, P.A. 329, S. 5; 1967, P.A. 244, S. 4; 1971, P.A. 872, S. 232; P.A. 76-5; P.A. 77-171, S. 2; P.A. 82-366, S. 5; Nov. Sp. Sess. P.A. 91-3, S. 3, 21; P.A. 97-250, S. 1; June Sp. Sess. P.A. 09-3, S. 444; P.A. 10-99, S. 2.)

History: 1963 act made changes to reflect switch from separate licenses to hunt and to trap to licenses to hunt and trap, deleting obsolete provision which forbade those licensed only to trap to carry firearms while visiting traps; 1967 act added references to separate hunting licenses; 1971 act replaced references to board of fisheries and game, its members and its director with references to environmental protection commissioner and employees of environmental protection department; P.A. 76-5 added provisions governing licensee’s surrender of his license when he enters a wildlife management study area; P.A. 77-171 excepted licenses issued pursuant to Sec. 26-28(a)(4) from generally applicable expiration date; P.A. 82-366 made technical revisions to reflect changes in license categories made by Sec. 26-30; Nov. Sp. Sess. P.A. 91-3 deleted provision requiring the commissioner to provide a license holder and deleted provision requiring a license holder to display the license on his outer clothing while hunting, fishing or trapping; P.A. 97-250 deleted reference to Subdiv. (9) and added reference to Subdivs. (7) and (10) of Sec. 26-28(a) to clarify that lifetime licenses issued to senior citizens and three-day nonresident fishing licenses are not subject to the provisions of this section re expiration of licenses; June Sp. Sess. P.A. 09-3 replaced reference to Sec. 26-28(a)(7) and (10) with reference to Sec. 26-28(a)(4), (17) and (19); P.A. 10-99 added exception for Sec. 26-82a from prohibition on carrying or possession of revolver pursuant to firearms hunting or combination firearms hunting and fishing license, effective June 2, 2010.



Section 26-36 - Record of licenses. Remittance of fees by town clerks.

Each town clerk shall keep a record of all licenses issued by such clerk under the provisions of this chapter for a period of two years after issuance, which record shall be open to public inspection, and such clerk shall, on the first Monday of each month, remit to the commissioner all money, except the recording fees, received by such clerk for such licenses issued during the month preceding and shall also forward to the commissioner copies of all licenses issued during the month preceding. Within fifteen days following the close of each calendar year, the town clerk shall send to the commissioner (1) all license forms, other than lifetime license forms, allotted to such clerk which were not issued, (2) an annual report in such form as is required by the commissioner, accounting for all license forms furnished such clerk by the commissioner, licenses sold by such clerk, licenses voided by such clerk and licenses unused, and (3) an affidavit attesting to the accuracy of the accounting in said annual report.

(1949 Rev., S. 4872; 1951, S. 2465d; 1967, P.A. 85; 1971, P.A. 872, S. 233; P.A. 77-480; P.A. 78-270, S. 2; P.A. 01-79, S. 1.)

History: 1967 act required that town clerk keep record of licenses issued “for a period of two years after issuance”; 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 77-480 required that clerks remit collected moneys to commissioner rather than to state treasurer; P.A. 78-270 specified that clerk need not return forms for lifetime licenses; P.A. 01-79 inserted Subdiv. designators, added Subdiv. (3), requiring town clerk to send an affidavit to commissioner attesting to accuracy of accounting and made technical changes for purposes of gender neutrality.



Section 26-37 - Duplicate licenses.

The commissioner, upon written application and the payment of a fee of eleven dollars, shall issue to any person licensed to hunt, to hunt and trap or fish, or the combination thereof, a duplicate license when he is satisfied that the original license of such person has been lost, destroyed or mutilated beyond recognition. No such application form shall contain any material false statement. All such application forms shall have printed thereon, “I declare under the penalties of false statement that the statements herein made by me are true and correct.” Any person who makes any material false statement on such application form shall be guilty of false statement and shall be subject to the penalties provided for false statement and such offense shall be deemed to have been committed in the town of residence of the applicant, except that in the case of applications received from nonresidents such offense shall be deemed to have been committed in the town in which such application is presented or received for processing. The town clerk certifying such application form shall receive from the total fee herein specified the sum of one dollar.

(1949 Rev., S. 4877; 1957, P.A. 274; 1961, P.A. 138; 1963, P.A. 329, S. 6; 1967, P.A. 244, S. 5; 1971, P.A. 871, S. 104; 872, S. 234; P.A. 85-100, S. 1, 5; Nov. Sp. Sess. P.A. 91-3, S. 12, 21; May 9 Sp. Sess. P.A. 02-1, S. 85; June Sp. Sess. P.A. 09-3, S. 445; P.A. 10-3, S. 36.)

History: 1961 act increased fee for duplicate license from $0.25 to $1.35 and specified that town clerk is to receive $0.35 of that amount; 1963 act added reference to combination licenses; 1967 act added reference to separate license for hunting only; 1971 acts substituted false statement and its applicable penalties for perjury and its applicable penalties and replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 85-100 increased the amount of the license fee from $1.35 to $3.00, and increased the amount that can be retained by the town clerk from $0.35 to $1.00; Nov. Sp. Sess. P.A. 91-3 increased the fee for duplicate licenses issued from $3.00 to $5.00; May 9 Sp. Sess. P.A. 02-1 increased fee from $5.00 to $7.00, effective January 1, 2003; June Sp. Sess. P.A. 09-3 increased fee from $7 to $15; P.A. 10-3 reduced fee from $15 to $11, effective April 14, 2010.



Section 26-38 - Hunting by minors.

(a) Any person over the age of eighteen years who holds a firearms hunting or archery hunting license may, while hunting with firearms or bows, be accompanied by not more than two minors between the ages of twelve and sixteen years who may hunt with firearms or bows if such minors hold a junior firearms hunting or junior archery hunting license, and provided such person and such minors shall not carry more than one gun or bow each. Such licensee shall be responsible for the observance by such minors of all game laws and regulations made by the commissioner. No provision hereof shall affect the right of persons over the age of eighteen years exempt from license requirements to be accompanied by a minor, provided the other provisions hereof shall be observed.

(b) Any person under sixteen years of age may trap, provided such person has a license to trap and a certificate of competency issued under subsection (a) of section 26-31.

(1949 Rev., S. 4876; 1961, P.A. 133, S. 2; 1963, P.A. 329, S. 7; 1967, P.A. 244, S. 6; 1971, P.A. 872, S. 235; 1972, P.A. 127, S. 54; P.A. 81-298, S. 8, 9; P.A. 82-366, S. 6; P.A. 85-403, S. 1; P.A. 87-180, S. 1.)

History: 1961 act required that minors accompanying adult licensees hold certificates of competency if they intend to hunt; 1963 act replaced reference to hunting license with reference to hunting and trapping license; 1967 act added reference to license for hunting only; 1971 act replaced reference to board of fisheries and game with reference to environmental protection commissioner; 1972 act substituted “eighteen” for “twenty-one” reflecting changed age of majority; P.A. 81-298 amended Subsec. (a) by adding one bow to the limit on weapons that can be carried in the presence of a minor and added Subsec. (b) re trapping by persons under 16 years of age; P.A. 82-366 made technical revisions to Subsec. (a) for consistency with new license categories established by Secs. 26-27, 26-27a and 26-30 specified applicability of per person bag limit for “pheasants” rather than for “game”; P.A. 85-403 amended Subsec. (a) to allow minors their own bag limit; P.A. 87-180 amended Subsec. (a) by increasing the number of minors who may be supervised by an adult from one to two.



Section 26-39 - Hunting licenses for owners of packs of dogs.

Any hunting organization or individual owning and using for hunting an organized pack of ten or more hounds or beagles may hunt foxes or rabbits for sport during the open season provided therefor, provided such organization or individual shall be licensed to do so. The commissioner may issue such license upon application and the payment of an annual fee of forty-eight dollars. Persons participating in hunting conducted with an organized pack of hounds under such a license shall not be required to have a hunting license. No participant in such hunt shall carry firearms.

(1949 Rev., S. 4878; 1971, P.A. 872, S. 236; May 9 Sp. Sess. P.A. 02-1, S. 86; June Sp. Sess. P.A. 09-3, S. 446; P.A. 10-3, S. 37.)

History: 1971 act replaced reference to board of fisheries and game with reference to environmental protection commissioner; May 9 Sp. Sess. P.A. 02-1 increased annual fee from $25 to $35, effective January 1, 2003; June Sp. Sess. P.A. 09-3 increased fee from $35 to $70; P.A. 10-3 reduced fee from $70 to $48, effective April 14, 2010.



Section 26-40 - Game breeders license. Possession of skunks or raccoons.

No person, association or corporation shall possess more than one live specimen of, breed or propagate any wild game bird or wild game quadruped of the following species without a game breeder’s license as provided herein: In the family Anatidae, all ducks, geese and swans; in the family Phasianidae, all quail, partridge and the following strains of pheasant: Blackneck, Chinese, English, Formosan, melanistic mutant and Mongolian or any cross-breeding thereof and for the purpose of section 22-327 all other members of this family shall be classed as domestic fowls; in the family Tetranoidae, the ruffed grouse; in the family Melegrididae, turkeys except domestic strains; in the family Cervidae, the sika and white tail deer; in the family Procyonidae, the raccoon; in the family Mustelidae, the otter; in the family Castoridae, the beaver; and in the family Leporidae, all species except domestic strains. The commissioner, upon written application and the payment of a fee of twenty-seven dollars, may license any person, association or corporation to possess, breed, propagate and sell any birds or mammals specified in this section. Such license shall be annual and nontransferable and shall expire on the thirty-first day of December after its issuance. The commissioner may adopt regulations concerning the granting of such licenses and the sale, propagation and transportation of birds or mammals specified in this section propagated and possessed by any such licensee. All applications for such licenses shall be upon blanks prepared and furnished by the commissioner. Any person, association or corporation, licensed under the provisions of this section, shall keep a record of all birds or mammals specified in this section which are sold, transported or propagated by such licensee, whether the same are sold dead or alive, and shall report to the commissioner not later than the January thirty-first of the year following the expiration of the license period. Such report shall contain the number of birds and mammals procured, possessed and propagated and the name of each person to whom any such sale has been made and the date of such sale or transportation. Each package containing birds or mammals specified in this section, or any part thereof, so propagated or possessed and offered for transportation shall be plainly labeled with the name and license number of the licensee offering the same for transportation, the name of the consignee and a statement of the contents of such package. Any license granted under the provisions of this section may be revoked by the commissioner. No person, association or corporation may breed, propagate or sell any skunk or raccoon, except that such animals, with the approval of the commissioner may be kept in a zoo, nature center, museum, laboratory or research facility maintained by a scientific or educational institution. In no instance shall such animals be accessible to handling by the general public. No person may possess any skunk purchased in any Connecticut retail establishment after May 1, 1979, or any raccoon purchased after October 1, 1985. Any person, association or corporation which violates any provision of this section or any regulation issued by the commissioner pursuant thereto shall be fined not more than ninety dollars for each offense.

(1949 Rev., S. 4879; 1967, P.A. 343, S. 1; 1971, P.A. 872, S. 237; P.A. 80-460, S. 1, 2; P.A. 82-91, S. 19, 38; P.A. 85-99; 85-100, S. 2; Nov. Sp. Sess. P.A. 91-3, S. 13, 21; May 9 Sp. Sess. P.A. 02-1, S. 87; June Sp. Sess. P.A. 09-3, S. 447; P.A. 10-3, S. 38.)

History: 1967 act clarified provisions by allowing possession of one live specimen, by specifically listing birds and mammals to which provisions apply and by specifying that fine applies to each offense, increased license fee from $2 to $4, deleted requirement that board provide licensees with tags or markers and extended deadline for report from the expiration of the license period to “not later than the January thirty-first of the year following the expiration of the license period”; 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner and deleted provision which had required that fees be remitted to state treasurer; P.A. 80-460 added detailed provisions re skunks and deleted it from list of animals which may not be propagated by persons without licenses; P.A. 82-91 increased license fee from $4 to $10; P.A. 85-99 added detailed provision re raccoons and reduced fine from $100 to $90; P.A. 85-100 made a technical change and added the sika deer to the list of controlled species; Nov. Sp. Sess. P.A. 91-3 increased the fee for a game breeder’s license from $10 to $15; May 9 Sp. Sess. P.A. 02-1 increased fee from $15 to $21, effective January 1, 2003; June Sp. Sess. P.A. 09-3 increased fee from $21 to $42; P.A. 10-3 reduced fee from $42 to $27, effective April 14, 2010.



Section 26-40a - Possession of potentially dangerous animal. Exemptions. Seizure, relocation and disposal. Penalties.

(a) No person shall possess a potentially dangerous animal. For the purposes of this section, the following wildlife, or any hybrid thereof, shall be considered potentially dangerous animals:

(1) The felidae, including, but not limited to, the lion, leopard, cheetah, jaguar, ocelot, jaguarundi cat, puma, lynx and bobcat;

(2) The canidae, including, but not limited to, the wolf, and coyote;

(3) The ursidae, including, but not limited to, the black bear, grizzly bear and brown bear; and

(4) The hominidae, including, but not limited to, the gorilla, chimpanzee and orangutan.

(b) A primate that weighs less than thirty-five pounds at maturity and that was imported or possessed by a person in this state prior to October 1, 2010, shall not be considered a potentially dangerous animal pursuant to this section.

(c) Any such animal illegally possessed may be ordered seized and may be relocated or disposed of as determined by the Commissioner of Energy and Environmental Protection. The Department of Energy and Environmental Protection shall issue a bill to the owner or person in illegal possession of such potentially dangerous animal for all costs of seizure, care, maintenance, relocation or disposal of such animal. Additionally, any person who violates any provision of this section shall be assessed a civil penalty not to exceed two thousand dollars, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense and in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Commissioner of Energy and Environmental Protection may request the Attorney General to institute an action in Superior Court to recover such penalty and any amounts owed pursuant to a bill issued in accordance with this section and for an order providing such equitable and injunctive relief as the court deems appropriate.

(d) The provisions of this section shall not apply to municipal parks, public nonprofit aquaria or zoos, accredited by the Association of Zoos and Aquariums or the Zoological Association of America, nature centers, museums, or exhibitors licensed or registered with the United States Department of Agriculture or laboratories and research facilities maintained by scientific or educational institutions licensed or registered with the United States Department of Agriculture, any licensed veterinarian for the purpose of treatment and care of such animal, or to any person who possesses a breed of felidae certified by The International Cat Association, the Cat Fanciers Association or the American Cat Fanciers Association.

(e) Any person who wilfully violates any provision of subsection (a) of this section shall be guilty of a class A misdemeanor.

(1967, P.A. 344; P.A. 83-191, S. 2, 9; P.A. 96-243, S. 5, 16; P.A. 03-192, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; 04-257, S. 95; P.A. 09-198, S. 1; P.A. 11-80, S. 1; P.A. 12-105, S. 3; P.A. 13-83, S. 10.)

History: P.A. 83-191 applied provisions to “potentially dangerous” animals rather than to “potentially dangerous wild animals”, eliminated municipal authority to issue permits for possession of such animals, transferring authority to seize and dispose of them to environmental protection commissioner, and exempted persons legally in possession of such animals on or before May 23, 1983; P.A. 96-243 added provisions allowing certain Bengal cats to be kept provided they are to be considered not vaccinated, effective June 6, 1996; P.A. 03-192 made technical changes, added provision re hybrid wildlife, authorized Department of Environmental Protection to issue a bill for the cost of confiscation, care maintenance and disposal of potentially dangerous animal to the owner of such animal, established civil penalty not to exceed $1,000 and authorized the Attorney General to bring suit for recovery of any such civil penalty or bill; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-257 made technical changes, effective July 1, 2004; P.A. 09-198 designated existing provisions as Subsecs. (a), (c) and (d), amended Subsec. (a) by adding Subdiv. designators (1) to (3), making technical changes and adding Subdiv. (4) re “hominidae”, added Subsec. (b) re exemption for certain primates that weigh less than 35 pounds at maturity, amended Subsec. (c) by adding “relocated” and “relocation”, increasing civil penalty to $2,000 and adding provision re order for equitable and injunctive relief, amended Subsec. (d) by adding exemptions re certain accredited, licensed or registered municipal parks, zoos, public nonprofit aquaria, nature centers, museums, laboratories and research facilities and making technical changes, and added Subsec. (e) re criminal penalty; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (c), effective July 1, 2011; P.A. 12-105 amended Subsec. (b) to change “October 1, 2003,” to “October 1, 2010”; P.A. 13-83 amended Subsec. (d) by deleting provisions re exemption for possession of certain Bengal cats, adding provision re exemptions for licensed veterinarian and for person who possesses breed of felidae certified by specified association, and making a technical change, effective June 5, 2013.



Section 26-40b - Animals, the skin or body of which is not to be sold.

Section 26-40b is repealed.

(1971, P.A. 107, S. 1, 2; P.A. 73-445, S. 7.)



Section 26-40c - Search and seizure.

Any officer or agent authorized by the Commissioner of Energy and Environmental Protection or any state police officer or any police officer of any town shall have authority to execute any warrant to search for and seize any goods, merchandise or any threatened or endangered species possessed, sold or offered for sale in violation of section 26-311 or any property or item used in connection with a violation of said section. Such goods, merchandise, threatened or endangered species or property shall be held pending proceedings in any court of proper jurisdiction. Upon the conviction of any person charged with a violation of section 26-311, the goods, merchandise or threatened or endangered species seized in connection therewith under the provisions of this section shall be forfeited and retained by the commissioner or offered to a recognized institution for scientific or educational purposes, or destroyed. All costs incurred by the state shall be assessed against the violator.

(1971, P.A. 107, S. 3; June, 1971, P.A. 1, S. 6; P.A. 73-445, S. 4; P.A. 85-104, S. 1; P.A. 89-224, S. 15, 22; P.A. 11-80, S. 1.)

History: June, 1971 act replaced incorrect reference to commissioner of agriculture and natural resources with reference to commissioner of environmental protection; P.A. 73-445 substituted “rare or endangered species” for “wild animal” and “subsection (b) of section 26-40e” for “subsection (a) of section 26-40b”; P.A. 85-104 substituted references to “threatened” species for references to “rare” species; P.A. 89-224 added references to Sec. 26-311, removed obsolete language, added the alternative that seized goods, merchandise or species be retained by the commissioner and added the provision that costs incurred by the state be assessed against the violator; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-40d - Exceptions.

The commissioner may permit, under such regulations as he may adopt in accordance with the provisions of chapter 54, the transfer, sale, offering for sale, or delivery of any threatened or endangered species or any activity otherwise prohibited under sections 26-303 to 26-312, inclusive, for scientific, educational, biological or zoological purposes, and for the propagation of threatened and endangered species in captivity for preservation purposes, unless such transfer, sale, offering for sale, delivery or activity is prohibited by any federal law or regulation.

(1971, P.A. 107, S. 4; June, 1971, P.A. 1, S. 7; P.A. 73-445, S. 5; P.A. 74-338, S. 66, 94; P.A. 85-104, S. 2; P.A. 89-224, S. 16, 22.)

History: June, 1971 act replaced incorrect reference to commissioner of agriculture and natural resources with reference to commissioner of environmental protection; P.A. 73-445 substituted “rare or endangered species” for “wild animal” and “subsection (c) of section 26-40e” for “subsection (a) of section 26-40b”; P.A. 74-338 substituted “chapter 54” for “sections 4-41 to 4-50, inclusive”; P.A. 85-104 substituted references to “threatened” species for references to “rare” species and made other minor changes; P.A. 89-224 added language pertaining to activities otherwise prohibited under chapter 495, removed obsolete language and made technical changes.



Section 26-40e - Killing, possession and sale of endangered and threatened species.

Section 26-40e is repealed.

(P.A. 73-445, S. 1–3; P.A. 79-354, S. 1, 2; P.A. 85-104, S. 3; P.A. 89-224, S. 21, 22.)



Section 26-40f - Penalty.

Any person who commits, takes part in or assists in violating section 26-40c, 26-40d or section 26-311 or the regulations adopted pursuant to said sections shall be fined not more than one thousand dollars or imprisoned not more than six months or both for each offense. Any employer requiring or encouraging its employees to violate said sections shall be fined not more than ten thousand dollars or imprisoned not more than one year or both. The taking of each endangered or threatened plant or wildlife species or specimen or part thereof shall be deemed to be a separate offense.

(P.A. 73-445, S. 6; P.A. 85-104, S. 4; P.A. 89-224, S. 17, 22.)

History: P.A. 85-104 substituted references to “threatened” species for “rare” species; P.A. 89-224 added reference to Sec. 26-311 and regulations and made technical changes.



Section 26-42 - Licensing of raw fur dealers. Inspection. Regulations.

(a) No person shall engage in the business of buying raw furs produced in this state without obtaining a license from the commissioner. Such license shall be nontransferable and shall expire on June thirtieth next succeeding its issuance. Any license issued in accordance with the provisions of this section may be revoked for failure of the licensee to report the activities engaged in under the license to the commissioner. Activities shall be reported in a manner and at a time specified by the commissioner. Any conservation officer, special conservation officer or recreation officer may examine and inspect any premises used by or records maintained by any person pursuant to a license issued under this section. Notwithstanding any provision of section 1-210 to the contrary, no person shall obtain, attempt to obtain or release to any person or government agency any identifiable individual record of, or information derived from, any report submitted in accordance with the provisions of this section or submitted voluntarily upon request of the commissioner without the consent of the person making the report, except that the commissioner may authorize the release of such information for the purposes of wildlife research, management or development. The fees for such licenses shall be as follows: For each nonresident, or resident, fifty-five dollars, and for each authorized agent of a licensed resident fur buyer, thirty-five dollars.

(b) The commissioner may adopt regulations in accordance with the provisions of chapter 54 concerning the buying and selling of raw furs. Such regulations may establish (1) procedures for recording and reporting transactions involving raw furs, and (2) tagging requirements for buying and selling raw furs.

(c) Any person who violates any provision of this section shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 4880; 1959, P.A. 398, S. 7; 1971, P.A. 872, S. 238; P.A. 82-91, S. 20, 38; P.A. 83-191, S. 3, 9; 83-587, S. 81, 96; P.A. 85-403, S. 2; P.A. 86-111, S. 1; Nov. Sp. Sess. P.A. 91-3, S. 14, 21; May 9 Sp. Sess. P.A. 02-1, S. 88; P.A. 03-278, S. 86; June Sp. Sess. P.A. 09-3, S. 448; P.A. 10-3, S. 39; P.A. 12-80, S. 22.)

History: 1959 act increased fees for residents from $5 to $15 and for authorized agent of resident fur buyers from $2 to $10 and required that proceeds from license fees be deposited in general fund rather than game fund; 1971 act replaced reference to board of fisheries and game with reference to environmental protection commissioner and deleted provision requiring deposit of money received in general fund; P.A. 82-91 increased nonresident license fee from $75 to $150; increased resident license fee from $15 to $30 and increased license fee for agent of licensed resident from $10 to $20; P.A. 83-191 amended Subsec. (a) by authorizing the commissioner to revoke a raw fur dealer license for failure to report license activities and made June 30, rather than December 31, the license renewal date for consistency with the state fiscal year; P.A. 83-587 clarified that licenses issued in 1983 are valid until July 1, 1984; P.A. 85-403 amended Subsec. (a) to allow inspection of the premises of a raw fur dealer, inserted new Subsec. (b) to require the commissioner to adopt regulations re the buying and selling of raw furs relettering former Subsec. (b) accordingly; P.A. 86-111 amended Subsec. (a) by adding provision re confidentiality of information contained in reports; Nov. Sp. Sess. P.A. 91-3 reduced the fee for a nonresident raw fur dealer’s license from $150 to $30; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to increase fee for nonresident or residents from $30 to $42 and to increase fee for authorized agents from $20 to $28 and amended Subsec. (b) by making a technical change, effective January 1, 2003; P.A. 03-278 made a technical change in Subsec. (c), effective July 9, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees from $42 to $84 and from $28 to $56; P.A. 10-3 amended Subsec. (a) by reducing fees from $84 to $55 and from $56 to $35, effective April 14, 2010; P.A. 12-80 amended Subsec. (c) to replace penalty of a fine of not less than $100 or more than $250 or imprisonment of not more than 10 days or both with a fine of not more than $250.



Section 26-43 - Sale of raw furs to unlicensed nonresident dealer.

Any licensed resident fur dealer or any other person who sells raw furs to any unlicensed nonresident fur dealer while within the boundaries of this state or who aids such unlicensed nonresident dealer, while within the boundaries of this state, in buying raw furs shall be fined not more than two hundred fifty dollars, and such licensed resident fur dealer shall forfeit his fur dealer’s license for one year from the date of his conviction.

(1949 Rev., S. 4881; P.A. 12-80, S. 23.)

History: P.A. 12-80 replaced penalty of a fine of not less than $100 or more than $250 or imprisonment of not more than 10 days or both with a fine of not more than $250.



Section 26-44 - Licensing of ferrets.

Section 26-44 is repealed.

(1949 Rev., S. 4882; 1971, P.A. 872, S. 239; P.A. 85-100, S. 4.)



Section 26-45 - Bait dealer’s license.

No person shall possess for the purpose of sale, sell or offer for sale any bait species without first obtaining a bait dealer’s license from the commissioner, provided the provisions of this section shall not apply to persons issued a commercial hatchery license under section 26-149. Application forms for such license shall be furnished by the commissioner. Such license shall be nontransferable. The fee for each such license shall be sixty-three dollars annually. Each such license shall expire on the last day of December next after issuance. Each such licensed bait dealer may possess and sell only such bait species as shall be authorized under regulations issued by the commissioner, provided live carp and goldfish shall not be possessed for any purpose on premises used by licensed bait dealers. Each such licensee shall keep such records relating to the operation of such business as the commissioner determines on forms furnished by the commissioner and shall file such report with the commissioner within thirty days after the expiration of such license. No such report shall contain any material false statement. Failure to file such report shall be a violation of this section and the commissioner may refuse to reissue such license until the licensee complies with this requirement. Representatives of the commissioner may enter upon the premises of bait dealers at any time to inspect required records and the bait species possessed and to detect violations of this section and regulations issued hereunder by the commissioner, and such representatives may confiscate and dispose of any fish illegally possessed. Any person who violates any provision of this section or any such regulation issued by the commissioner shall be guilty of a class D misdemeanor.

(1957, P.A. 338, S. 1; 1959, P.A. 398, S. 8; 1971, P.A. 872, S. 240; P.A. 82-91, S. 21, 38; Nov. Sp. Sess. P.A. 91-3, S. 15, 21; May 9 Sp. Sess. P.A. 02-1, S. 89; June Sp. Sess. P.A. 09-3, S. 449; P.A. 10-3, S. 40; P.A. 12-80, S. 83.)

History: 1959 act increased license fee from $2 to $5 and required that fees collected be deposited in general fund rather than in fish fund; 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 82-91 increased license fee from $5 to $10; Nov. Sp. Sess. P.A. 91-3 increased the fee for a bait dealer’s license to $20; May 9 Sp. Sess. P.A. 02-1 increased license fee to $50, effective January 1, 2003; June Sp. Sess. P.A. 09-3 increased fee from $50 to $100; P.A. 10-3 reduced fee from $100 to $63 and made a technical change, effective April 14, 2010; P.A. 12-80 replaced penalty of a fine of not less than $10 or more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor and made a technical change.



Section 26-46 - Reciprocal fishing privileges.

(a) If and when the state of New York, the state of Massachusetts or the state of Rhode Island enacts a similar law granting reciprocal privileges to residents of this state, any person who holds a license to fish in inland waters in the state of New York, the state of Massachusetts or the state of Rhode Island may fish in inland waters lying partly in this state and partly in such adjoining state, or in such waters as negotiated by the Commissioner of Energy and Environmental Protection of this state and any similar authority in such adjoining state, without a nonresident inland waters license to fish as required by this chapter, provided such nonresidents shall be subject to all other provisions of the statutes and the regulations of the commissioner relating to fishing in lakes and ponds.

(b) If and when the state of New York, the state of Massachusetts, the state of New Hampshire, the state of Maine or the state of Rhode Island enacts a similar law granting reciprocal privileges to residents of this state, any nonresident who holds a marine waters fishing license issued by one of said states having such reciprocal privileges may fish in the marine district or land marine species in Connecticut and shall not be required to purchase a Connecticut nonresident marine waters fishing license. Such nonresidents shall be subject to all other provisions of the statutes and the regulations of the commissioner relating to fishing in the marine district.

(1957, P.A. 318, S. 1; 1971, P.A. 872, S. 241; P.A. 09-173, S. 6; P.A. 11-80, S. 1.)

History: 1971 act replaced references to board and its director with references to environmental protection commissioner; P.A. 09-173 designated existing provisions as Subsec. (a), added “inland” and “inland waters” and made a technical change therein and added Subsec. (b) re reciprocal privileges re marine waters fishing license, effective June 15, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 26-47 - Permits to take wildlife damaging crops. License to control nuisance wildlife.

(a) When it is shown to the satisfaction of the commissioner that wildlife is causing unreasonable damage to agricultural crops during the night and it is found by the commissioner that control of such damage by wildlife is impracticable during the daylight hours, the commissioner may issue permits for the taking of such wildlife as the commissioner deems necessary to control such damage by such method as the commissioner determines, including the use of lights, during the period between sunset and sunrise, upon written application of the owner or lessee of record of the land on which such crops are grown. Such permits may be issued to any qualified person designated by such landowner or lessee. The person to whom such permit is issued shall be held responsible for complying with the conditions under which such permit is issued. The provisions of this section shall not apply to deer.

(b) (1) No person shall engage in the business of controlling nuisance wildlife, other than rats or mice, without obtaining a license from the commissioner. Such license shall be valid for a period of two years and may be renewed in accordance with a schedule established by the commissioner. The fee for such license shall be two hundred fifty dollars. The controlling of nuisance wildlife at the direction of the commissioner shall not constitute engaging in the business of controlling nuisance wildlife for the purposes of this section. No person shall be licensed under this subsection unless the person: (A) Provides evidence, satisfactory to the commissioner, that the person has completed training which included instruction in site evaluation, methods of nonlethal and approved lethal resolution of common nuisance wildlife problems, techniques to prevent reoccurrence of such problems and humane capture, handling and euthanasia of nuisance wildlife and instruction in methods of nonlethal resolution of common nuisance wildlife problems, including, but not limited to, training regarding frightening devices, repellants, one-way door exclusion and other exclusion methods, habitat modification and live-trapping and releasing and other methods as the commissioner may deem appropriate; and (B) is a resident of this state or of a state that does not prohibit residents of this state from being licensed as nuisance wildlife control operators because of lack of residency.

(2) The licensure requirements shall apply to municipal employees who engage in the control or handling of animals, including, but not limited to, animal control officers, except that no license shall be required of such employees for the emergency control of rabies. Notwithstanding the requirements of this subsection, the commissioner shall waive the licensure fee for such employees. The commissioner shall provide to such municipal employees, without charge, the training required for licensure under this subsection. A license held by a municipal employee shall be noncommercial, nontransferable and conditional upon municipal employment.

(3) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, which (A) define the scope and methods for controlling nuisance wildlife provided such regulations shall incorporate the recommendations of the 1993 report of the American Veterinary Medical Association panel on euthanasia and further provided such regulations may provide for the use of specific alternatives to such recommendations only in specified circumstances where use of a method of killing approved by such association would involve an imminent threat to human health or safety and only if such alternatives are designed to kill the animal as quickly and painlessly as practicable while protecting human health and safety, and (B) establish criteria and procedures for issuance of a license.

(4) Except as otherwise provided in regulations adopted under this section, no person licensed under this subsection may kill any animal by any method which does not conform to the recommendations of the 1993 report of the American Veterinary Medical Association panel on euthanasia. No person may advertise any services relating to humane capture or relocation of wildlife unless all methods employed in such services conform to such regulations.

(5) Any person licensed under this subsection shall provide all clients with a written statement approved by the commissioner regarding approved lethal and nonlethal options, as provided in this subsection, which are available to the client for resolution of common nuisance problems. If a written statement cannot be delivered to the client prior to services being rendered, the licensee shall leave the statement at the job site or other location arranged with the client.

(6) Each person licensed under this subsection shall submit a report to the commissioner, on such date as the commissioner may determine, that specifies the means utilized in each case of nuisance wildlife control service provided in the preceding calendar year including any method used in those cases where an animal was killed. Any information included in such report which identifies a client of such person or the client’s street address may be released by the commissioner only pursuant to an investigation related to enforcement of this section.

(c) Any person who violates any provision of this section, or any condition under which a permit or license is issued, shall be guilty of a class D misdemeanor; and any permit or license issued to such person, and all other such permits or licenses issued to any other person for such property, shall be revoked by the commissioner and the right to obtain such permit or license shall remain suspended for such period of time as the commissioner determines.

(d) Any permit or license issued under this section shall not authorize the taking of deer.

(1957, P.A. 497; 1971, P.A. 872, S. 242; P.A. 85-100, S. 3; P.A. 97-255; P.A. 98-199, S. 1, 2; P.A. 01-204, S. 1, 29; June Sp. Sess. P.A. 01-9, S. 73, 131; May 9 Sp. Sess. P.A. 02-1, S. 90; P.A. 03-19, S. 66; June Sp. Sess. P.A. 09-3, S. 450; P.A. 12-80, S. 131.)

History: 1971 act replaced references to director of board of fisheries and game with references to environmental protection commissioner; P.A. 85-100 added provisions re license for controlling nuisance wildlife and specifying that issuance of license or permit does not authorize taking of deer and divided section into Subsecs.; P.A. 97-255 amended Subsec. (b) to provide for training requirements for wildlife control licensees, criteria for determining methods for the control of nuisance wildlife, conditions governing certain methods, options to be provided to clients of such licensees and reporting requirements re methods of control used by such licensees; P.A. 98-199 amended Subsec. (b) to add training in nonlethal resolution of nuisance wildlife problems and to require that if statement of control options cannot be provided to clients before services are rendered that statement be left at job site or agreed upon location, effective July 1, 1998; P.A. 01-204 amended Subsec. (a) to make technical changes for purposes of gender neutrality, amended Subsec. (b) to delete the license expiration date from the last day of the December next succeeding its issuance, making it valid for a period of two years, and renewable in accordance with a schedule established by the commissioner, to change the license fee from $50 to $100, to make technical changes for purposes of gender neutrality, to add a provision prohibiting the commissioner from issuing a license to a person unless that person is a resident of this state or of a state that does not prohibit residents of this state from being licensed as nuisance wildlife control operators because of lack of residency, to add a new Subdiv. (2) re application of licensure requirements to municipal employees, renumbering the remaining subdivisions accordingly, to make technical changes, and to change the date that licensees must submit a report re the means utilized in each case of nuisance wildlife control service from February first of each year to a date as the commissioner may determine, effective July 11, 2001; June Sp. Sess. P.A. 01-9 revised effective date of P.A. 01-204 but without affecting this section; May 9 Sp. Sess. P.A. 02-1 increased license fee from $100 to $200 in Subsec. (b)(1), effective January 1, 2003; P.A. 03-19 made a technical change in Subsec. (c), effective May 12, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (b)(1) to increase fee from $200 to $250; P.A. 12-80 amended Subsec. (c) to change penalty from a fine of not less than $25 or more than $200 or imprisonment of not more than 60 days or both to a class D misdemeanor.

See Sec. 26-82 re regulation of killing of deer.



Section 26-47a - Use of noise-making devices to repel marauding birds and wildlife.

Section 26-47a is repealed, effective July 1, 1993.

(1967, P.A. 599, S. 1; 1971, P.A. 872, S. 243; P.A. 73-16, S. 1, 2; P.A. 93-222, S. 2, 3.)



Section 26-48 - Private shooting preserves; permits; regulations.

The commissioner may issue permits authorizing the establishment and operation of regulated private shooting preserves when in his judgment such preserves will not conflict with any reasonable prior public interest. The fee for such permit shall be sixty-three dollars per season. A hunting license shall not be required to hunt on such private shooting preserves. The commissioner shall govern and prescribe by regulations the size of the preserves, the methods of hunting, the species and sex of birds that may be taken, the open and closed seasons, the tagging of birds with tags furnished by the commissioner at a reasonable fee and the releasing, possession and use of legally propagated game birds thereon; and may require such reports as the commissioner deems necessary concerning the operation of such preserves. Any permit issued under the provisions of this section may be revoked for a violation of any provision of this chapter or for a violation of any regulation made by the commissioner relating to private shooting preserves.

(1949, 1955, S. 2469d; 1971, P.A. 872, S. 244; P.A. 82-91, S. 22, 38; Nov. Sp. Sess. P.A. 91-3, S. 16, 21; May 9 Sp. Sess. P.A. 02-1, S. 91; June Sp. Sess. P.A. 09-3, S. 451; P.A. 10-3, S. 41.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 82-91 increased permit fee from $10 to $25; Nov. Sp. Sess. P.A. 91-3 increased the fee for permits authorizing the operation of private shooting preserves from $25 to $35; May 9 Sp. Sess. P.A. 02-1 increased permit fee to $50, effective January 1, 2003; June Sp. Sess. P.A. 09-3 increased fee from $50 to $100; P.A. 10-3 reduced fee from $100 to $63, effective April 14, 2010.

See Sec. 26-73 prohibiting hunting on Sunday.



Section 26-48a - Management of salmon, pheasant, turkey and migratory game birds. Issuance of permits, tags or stamps.

(a) The commissioner may establish, by regulations adopted in accordance with the provisions of chapter 54, standards for the management of salmon, migratory game birds in accordance with section 26-92, pheasant and turkey which shall include provision for the issuance of permits, tags or stamps. The commissioner may charge a fee for a permit, tag or stamp as follows: Not more than nineteen dollars for turkey; not more than thirteen dollars for migratory game birds; not more than twenty-eight dollars for pheasant and not more than twenty-eight dollars for salmon. No person shall be issued a permit, tag or stamp for migratory birds, pheasant or turkey without first obtaining a license to hunt and no person shall be issued a permit, tag or stamp for salmon without first obtaining a license to fish. Notwithstanding any provision of any regulation to the contrary, the commissioner may charge a fee of nineteen dollars for the issuance of a permit to hunt wild turkey on state-owned or private land during the fall season.

(b) Such permits, tags or stamps shall be issued to qualified applicants by any town clerk. Application for such permits, tags or stamps shall be on such form and require of the applicant such information as the commissioner may prescribe. The commissioner may adopt regulations in accordance with the provisions of chapter 54 authorizing a town clerk to retain part of any fee paid for a permit, tag or stamp issued by such town clerk pursuant to this section, provided the amount retained shall not be less than fifty cents.

(P.A. 82-91, S. 30, 38; P.A. 85-403, S. 3, 4; P.A. 89-351, S. 1, 11; Nov. Sp. Sess. P.A. 91-3, S. 4, 21; P.A. 97-250, S. 10; May 9 Sp. Sess. P.A. 02-1, S. 92; June Sp. Sess. P.A. 09-3, S. 452; P.A. 10-3, S. 42.)

History: P.A. 85-403 added Subsec. (b) authorizing town clerks to issue permits, tags or stamps; P.A. 89-351 increased maximum fee for permit, tag or stamp for pheasant from $5 to $10; Nov. Sp. Sess. P.A. 91-3 amended Subsec. (a) to provide for the issuance of a permit to hunt wild turkey and for a fee for such permit of $10; P.A. 97-250 amended Subsec. (a) to provide for regulations to manage migratory birds and for a fee for a permit, stamp or tag for taking of migratory birds and amended Subsec. (b) to authorize the commissioner to require information from an applicant for permits, stamps or tags under this section; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to increase permit, tag or stamp fee for turkey from $10 to $14, fee for migratory game birds from $2 to $3, fee for pheasant from $10 to $14, fee for salmon from $20 to $28 and fee for wild turkey during fall season from $10 to $14, effective January 1, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (a) by increasing fees; P.A. 10-3 amended Subsec. (a) by reducing fees for turkey, migratory game birds and salmon, effective April 14, 2010.



Section 26-49 - Training of hunting dogs. Permits for liberation of artificially propagated birds.

(a) Any person holding a valid hunting license issued as provided for under section 26-27 is authorized to train hunting dogs in the field during any closed season, except during any period when the woods and fields are closed by proclamation issued by the commissioner because of forest fire hazard, under regulations issued by the commissioner.

(b) Said commissioner may authorize the establishment and operation of regulated hunting dog-training areas and may issue to any person holding a private shooting preserve permit, as provided for under section 26-48, or to any established game breeder holding a game breeder’s license, as provided for under section 26-40, or to any person holding a commercial kennel license, as provided for under section 22-342, a permit, which shall expire on June thirtieth next after issuance and for which a fee of eighteen dollars shall be charged, authorizing the liberation of artificially propagated game birds and pigeons, legally possessed and suitably tagged with tags furnished by the commissioner, for which a reasonable fee may be charged, and the subsequent shooting of such game birds and pigeons by persons authorized by any such permittee, in connection with the training of hunting dogs only, at any time, including Sunday; provided permission to shoot on Sunday on the area specified in the permit shall have the approval of the proper authorities of the town or towns in which such dog-training area is located and shall apply only to the period from sunrise to sunset.

(c) A hunting license shall be required of all persons authorized by any such permittee to train any dog on any such regulated dog-training area, whether or not birds are to be shot.

(d) The commissioner may, by regulation, govern and prescribe the size and the location of any such dog-training area, the number of birds that may be released in ratio to the number of participants or the number of dogs being trained, the method of liberation and retrapping of pen-raised birds, the species, sex and condition of such birds that may be liberated and shot, the method of tagging such birds, the posting of such area and the method of reporting all such activities.

(e) Any such permit may be revoked at any time by the commissioner for a violation of any provision of this section or any regulation issued by the commissioner under the provisions of this section, for a period of not more than one year.

(f) Any person who violates any provision of this section or any regulation issued by the commissioner hereunder shall be fined not less than twenty-five nor more than one hundred dollars.

(1949 Rev., S. 4857; 1957, P.A. 487, S. 1; 1959, P.A. 398, S. 9; 1971, P.A. 872, S. 245; P.A. 73-21, S. 1, 2; Nov. Sp. Sess. P.A. 91-3, S. 5, 21; May 9 Sp. Sess. P.A. 02-1, S. 93; June Sp. Sess. P.A. 09-3, S. 453; P.A. 10-3, S. 43.)

History: 1959 act required that fees be deposited in general fund rather than game fund in Subsec. (b); 1971 act transferred power to close woods and fields because of forest fire hazard from governor to environmental protection commissioner and replaced references to board of fisheries and game with references to commissioner; P.A. 73-21 specified that commissioner has power to regulate “retrapping of pen raised birds” under Subsec. (d); Nov. Sp. Sess. P.A. 91-3 amended Subsec. (b) to increase the permit fee for hunting dog training from $5 to $10 and to delete a provision requiring fees received under this section to be deposited in the general fund; May 9 Sp. Sess. P.A. 02-1 increased permit fee to $14 in Subsec. (b), effective January 1, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (b) by increasing fee from $14 to $28; P.A. 10-3 amended Subsec. (b) by reducing fee from $28 to $18, effective April 14, 2010.



Section 26-50 - Permits for training hunting dogs using liberated pheasants.

Section 26-50 is repealed.

(1957, P.A. 409; 1971, P.A. 872, S. 246; P.A. 83-191, S. 8, 9.)



Section 26-51 - Permits for field dog trials. Fee.

The commissioner may, upon application and payment of a fee of nine dollars, issue to any responsible person or organization a permit to hold a field dog trial subject to such regulations as he may prescribe. Any such permit may be revoked by the commissioner at any time.

(1949 Rev., S. 4858; 1971, P.A. 872, S. 247; Nov. Sp. Sess. P.A. 91-3, S. 6, 21; May 9 Sp. Sess. P.A. 02-1, S. 94; June Sp. Sess. P.A. 09-3, S. 454; P.A. 10-3, S. 44.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; Nov. Sp. Sess. P.A. 91-3 amended section to require a fee of $5 for a permit; May 9 Sp. Sess. P.A. 02-1 increased fee to $7, effective January 1, 2003; June Sp. Sess. P.A. 09-3 increased fee from $7 to $15; P.A. 10-3 reduced fee from $15 to $9, effective April 14, 2010.



Section 26-52 - Permits for shooting birds liberated at field dog trials. Fees.

The commissioner may issue to any responsible person or authorized field trial group a permit to hold field dog trials, on land approved by the commissioner as suitable for the purpose, at any time, including Sunday, during daylight hours, at which liberated game birds, waterfowl and pigeons legally possessed may be shot. All such game birds shall, immediately after being shot, be tagged with tags furnished by the commissioner, for which a reasonable fee may be charged. Such game birds so tagged may be possessed, transported, bought and sold at any time. Tags shall not be removed from such game birds until such time as such birds are finally prepared for consumption. The commissioner may, by regulation, govern and prescribe the minimum number of such birds that shall be released, the method of liberating and the method of taking such birds, the species and sex of such birds that may be shot, locations where such field dog trials may be held, periods of the year when such field dog trials may be held, the maximum number of such field dog trials that shall be sponsored or conducted by an individual or group during the period from July first to June thirtieth and the method of reporting all such activities. Notwithstanding the provision of any regulation to the contrary, the fee for a permit to hold a field dog trial on state-owned land shall be thirty-five dollars and the fee for a permit to hold a field dog trial on private land shall be eighteen dollars.

(1949, S. 2450d; 1971, P.A. 872, S. 248; P.A. 73-24, S. 1, 2; Nov. Sp. Sess. P.A. 91-3, S. 7, 21; May 9 Sp. Sess. P.A. 02-1, S. 95; June Sp. Sess. P.A. 09-3, S. 455; P.A. 10-3, S. 45.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 73-24 specified that commissioner has power to dictate the method of reporting activities within the scope of his power; Nov. Sp. Sess. P.A. 91-3 amended section to require a fee of $10 for a permit issued for a field dog trial held on private land and a fee of $20 for a permit issued for a field dog trial held on state land; May 9 Sp. Sess. P.A. 02-1 increased permit fee to hold a field dog trial on state-owned land to $28 and increased permit fee to hold a field dog trial on private land to $14, effective January 1, 2003; June Sp. Sess. P.A. 09-3 increased permit fee to hold field dog trial on state-owned land from $28 to $56 and increased permit fee to hold field dog trial on private land from $14 to $28; P.A. 10-3 reduced fees from $56 to $35 and from $28 to $18, effective April 14, 2010.



Section 26-53 - Hunting licenses not required at field trials.

A hunting license shall not be required for any person at any field trial under the supervision and regulation of the commissioner.

(1949 Rev., S. 4875; 1971, P.A. 872, S. 249.)

History: 1971 act replaced reference to board of fisheries and game with reference to environmental protection commissioner.



Section 26-54 - Permits for custodians of protected birds and quadrupeds.

The commissioner may appoint as custodians persons who may have in their possession injured, sick or immature birds or quadrupeds until such time as they can be released, and he may issue permits without fee authorizing possession of legally acquired wild birds or quadrupeds as pets or for the purpose of training dogs. The commissioner may regulate the number and species of birds or animals to be held under such permits and the type and size of pens used in their confinement and their care and feeding. The commissioner, in the interest of protecting other game, domestic birds or quadrupeds or the public health and safety, or for a violation of any regulation under which the permit was granted, may revoke such permit and may confiscate birds or animals possessed by the permittee and may destroy such birds or animals when, in his opinion, such action is advisable. Such permits shall expire December thirty-first of each year and may be renewed each year. The commissioner may require such annual reports from such permittees as he deems advisable. Any person who possesses any such bird or quadruped for any of such purposes unless so authorized by the commissioner shall be fined not more than one hundred dollars.

(1949 Rev., S. 4860; 1953, S. 2452d; 1971, P.A. 872, S. 250; P.A. 73-20, S. 1, 2.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 73-20 substituted “game birds” for “wild birds”.



Section 26-55 - Permit for importing, introducing into state, possessing or liberating live fish, wild birds, wild mammals, reptiles, amphibians and invertebrates. Regulations. Exemptions. Seizure, relocation and disposal. Penalties.

(a) Except as provided in subsection (c) of this section, no person shall import or introduce into the state, or possess or liberate therein, any live fish, wild bird, wild mammal, reptile, amphibian or invertebrate unless such person has obtained a permit therefor from the commissioner. Such permit may be issued at the discretion of the commissioner under such regulations as the commissioner may prescribe. The commissioner shall by regulation prescribe the numbers of live fish, wild birds, wild mammals, reptiles, amphibians or invertebrates of certain species which may be imported, possessed, introduced into the state or liberated therein. The commissioner may by regulation exempt certain species or groups of live fish from the permit requirements. The commissioner shall by regulation determine which species of wild birds, wild mammals, reptiles, amphibians or invertebrates must meet permit requirements. The commissioner may totally prohibit the importation, possession, introduction into the state or liberation therein of certain species which the commissioner has determined may be a potential threat to humans, agricultural crops or established species of plants, fish, birds, mammals, reptiles, amphibians or invertebrates. The commissioner shall by regulation exempt from permit requirements organizations or institutions such as municipal parks, zoos, laboratories and research facilities maintained by scientific or educational institutions, museums, public nonprofit aquaria or nature centers where live fish, wild birds, wild mammals, reptiles, amphibians or invertebrates are held in strict confinement. For the purpose of this subsection and any regulation adopted pursuant to this subsection, ferrets (Mustela putorius), hedgehogs of the family Erinaceidae, genera Atelerix, sugar gliders (Petaurus breviceps) and degu (Octodon degus) shall not be deemed to be wild mammals.

(b) Any such fish, bird, mammal, reptile, amphibian or invertebrate illegally imported into the state or illegally possessed therein may be seized by any representative of the Department of Energy and Environmental Protection and may be relocated or disposed of as determined by the commissioner. The Department of Energy and Environmental Protection shall issue a bill to the owner or person in illegal possession of such animal for all costs of seizure, care, maintenance, relocation or disposal for such animal.

(c) Except as provided in subsection (e) of this section, any person who violates any provision of this section or any regulation adopted by the commissioner pursuant to this section shall be assessed a civil penalty not to exceed one thousand dollars, to be fixed by the court, for each offense. Each violation shall be a separate and distinct offense. In the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense. The Commissioner of Energy and Environmental Protection may request the Attorney General to institute an action in Superior Court to recover such civil penalty and any amounts owed pursuant to a bill issued in accordance with subsection (b) of this section and for an order providing such equitable and injunctive relief as the court deems appropriate.

(d) Any person who wilfully violates any provision of this section or any regulation adopted by the commissioner pursuant to this section shall be guilty of a class C misdemeanor.

(e) Any person who imports, introduces into this state, possesses or liberates live fish or aquatic nuisance invertebrates, in violation of the provisions of this section or any regulation adopted pursuant to this section, shall have committed an infraction and be fined not more than eighty-five dollars. The importation, possession or liberation of each live fish or aquatic nuisance invertebrate shall be a separate and distinct offense. In the event of a continuing violation, each day of continuance shall be a separate and distinct offense.

(1949 Rev., S. 4861; 1955, S. 2453d; 1967, P.A. 169; 1971, P.A. 174; 872, S. 251; P.A. 77-109, S. 1, 2; P.A. 85-53, S. 4; P.A. 89-218, S. 1, 3; P.A. 03-192, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 242; P.A. 04-97, S. 5; 04-257, S. 42; P.A. 09-198, S. 2; P.A. 11-80, S. 1; P.A. 12-105, S. 4; P.A. 13-83, S. 2, 3.)

History: 1967 act specifically listed wild quadrupeds to which prohibition applies and added exception for municipal parks, zoos, nature centers, etc.; 1971 acts required that imported fish, birds and quadrupeds or their progeny not be exported, sold, exchanged, given away or liberated without board’s approval and later replaced references to board of fisheries and game with references to environmental protection commissioner and department; P.A. 77-109 replaced listing of specific quadrupeds with general reference, required that permits for possession of potentially dangerous wild animals be issued pursuant to Sec. 26-40a and added provisions detailing commissioner’s regulatory power, deleting exception re parks, zoos, nature centers, etc. now incorporated under regulatory provisions; P.A. 85-53 applied provisions of section to reptiles or amphibians and deleted reference to issuance of permits for possession of “potentially dangerous wild animals” under Sec. 26-40a; P.A. 89-218 added exception for Sec. 26-55a and removed language concerning fine and imprisonment and substituted language on infraction and on separate and continuing offenses; P.A. 03-192 replaced references to wild quadrupeds with references to wild mammals, added references to invertebrates and made technical changes; June 30 Sp. Sess. P.A. 03-6 added “provided nothing in this section shall be construed to require such permit for any live fish, wild bird, wild mammal, reptile amphibian or invertebrate that was imported, introduced into the state, possessed or liberated in the state prior to October 1, 2003”; P.A. 04-97 added permit exemption for primate species weighing not more than 50 pounds at maturity that were imported or possessed in the state prior to October 1, 2003, and made conforming changes, effective May 10, 2004; P.A. 04-257 made technical changes, effective June 14, 2004; P.A. 09-198 designated existing provisions as Subsecs. (a) and (b), amended Subsec. (a) by adding Subsec. (c) exception and deleting exemption for certain primate species weighing not more than 50 pounds at maturity, making regulations mandatory and adding regulatory exemption for certain organizations and institutions, amended Subsec. (b) by making seizure, relocation and disposal discretionary, deleting infraction penalty and adding bill of costs provision, added Subsec. (c) re civil penalty and Attorney General action and added Subsec. (d) re criminal penalty; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 12-105 amended Subsec. (a) to add provision re ferrets, hedgehogs, sugar gliders and degu not to be deemed to be wild mammals; P.A. 13-83 amended Subsec. (c) to add provision re exception in Subsec. (e) and added Subsec. (e) re fine for importing, introducing into this state, possessing or liberating live fish or aquatic nuisance invertebrates in violation of section, effective June 5, 2013.



Section 26-55a - Possession of diploid grass carp.

(a) Any person who possesses diploid grass carp in violation of section 26-55 and the regulations adopted under said section, and who submits written notice of such possession to the Department of Energy and Environmental Protection, not later than January 1, 1990, shall not be subject to the penalty provided in said section 26-55.

(b) The department shall evaluate each site where diploid grass carp are present.

(c) The department shall allow diploid grass carp present in Connecticut on June 6, 1989, to remain, provided such carp are in a contained environment. As used in this subsection, “contained environment” means a lake or pond that has no outlet or whose outlet is screened or otherwise controlled to prevent the migration of fish.

(d) The department shall publicize the statutes and regulations pertaining to the importation, possession and liberation of diploid grass carp into the state.

(P.A. 89-218, S. 2, 3; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 26-56 - Permits for importation of wild hares or rabbits.

No person shall transport into this state any wild hare or rabbit or liberate in this state any such animal which has been so transported, without a permit from the commissioner, except that wild hares known as snowshoe rabbits or variant hares may be imported without a permit from any of the New England states or the Province of Quebec or the maritime provinces of Canada and liberated in this state, subject to regulations issued by the commissioner, any statute to the contrary notwithstanding. The commissioner may quarantine, confiscate, destroy or otherwise dispose of any wild hare or rabbit other than a snowshoe rabbit or variant hare imported into this state and may make regulations as to importation and liberation of any such animal. Any person who violates any provision of this section or any regulation made under any such provision shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 4864; 1957, P.A. 393; 1971, P.A. 872, S. 252; P.A. 12-80, S. 24.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-57 - Permits for transportation and exportation of fish, birds, mammals, reptiles, amphibians and invertebrates.

No person shall transport within the state or transport out of the state any fish, bird, mammal, reptile, amphibian or invertebrate for which a closed season is provided without a permit from the commissioner, except as provided in this section. The commissioner may issue a permit to any person to transport within the state or to transport out of the state any fish, bird, mammal, reptile, amphibian or invertebrate protected under the provisions of this chapter under such regulations as the commissioner may prescribe. No fish, bird, mammal, reptile, amphibian or invertebrate shall be transported out of the state unless each unit, package or container is conspicuously tagged or labeled, and such tag or label contains in legible writing the full name and address of the person legally authorized to transport out of the state such fish, bird, mammal, reptile, amphibian or invertebrate. Any such fish, bird, mammal, reptile, amphibian or invertebrate received by any person or by any common carrier within the state, addressed for shipment to any point without the state and not having such tag or label conspicuously attached shall be prima facie evidence of a violation of the provisions of this section. A permit shall not be required to transport within the state or to transport out of the state any fish, bird, mammal, reptile, amphibian or invertebrate which has been legally taken, bred, propagated or possessed by a person to whom a license, registration or permit has been issued under the provisions of this chapter authorizing the taking, breeding, propagating or possessing of fish, birds, mammals, reptiles, amphibians or invertebrates, and no permit shall be required to transport within the state or to transport out of the state any fish, bird, mammal, reptile, amphibian or invertebrate that has been legally taken or acquired by a person exempt from license requirements under the provisions of this chapter. Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(1949 Rev., S. 4892, 4897; 1957, P.A. 277; 1971, P.A. 872, S. 253; P.A. 85-53, S. 5; P.A. 03-192, S. 4; P.A. 04-257, S. 43; P.A. 12-80, S. 132.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 85-53 applied provisions of section to reptiles and amphibians; P.A. 03-192 replaced references to quadrupeds with references to mammals, added references to invertebrates and made a technical change; P.A. 04-257 made technical changes, effective June 14, 2004; P.A. 12-80 changed penalty from a fine of not less than $10 or more than $200 or imprisonment of not more than 60 days or both to a class D misdemeanor.



Section 26-57a - Regulations for the establishment of in-state captive herds of cervids. Pilot program for businesses to maintain reindeer. Importation of reindeer into state from Thanksgiving Day to New Year’s Day.

(a) On or before September 1, 2013, the Commissioner of Agriculture, in consultation and with the agreement of the Department of Energy and Environmental Protection, shall adopt regulations, in accordance with the provisions of chapter 54, to authorize the establishment of in-state captive herds of cervids, including, but not limited to, reindeer (Rangifer tarandus). Such regulations shall include, but not be limited to, (1) provisions concerning the issuing of permits for the importation, exportation and maintenance of captive herds, (2) standards and procedures to protect native wildlife, (3) provisions for seasonal interstate transport and possession of reindeer pursuant to subsection (c) of this section until such time as domestic herds are sufficiently established to meet demand, and (4) provisions for inspections and enforcement.

(b) Any importation permit issued pursuant to this section shall be issued by the Commissioner of Agriculture in consultation with the Commissioner of Energy and Environmental Protection.

(c) Not later than November 1, 2012, the Commissioner of Agriculture shall implement a pilot program for the issuance of two permits that allow not more than two Connecticut businesses to maintain not more than five reindeer each. Each such reindeer shall be subject to an importation permit issued by the Commissioner of Agriculture in consultation with the Department of Energy and Environmental Protection. Such permits shall be on forms provided by the Commissioner of Agriculture and shall be contingent on requirements determined by the Commissioner of Agriculture, including, but not limited to, the source of such animals, any required health certification, fencing and containment requirements, periodic inspections and testing. Such pilot program shall remain in effect until such time as regulations are adopted pursuant to subsection (a) of this section.

(d) Until such time as regulations are adopted pursuant to subsection (a) of this section, any person may import one or more reindeer into the state during the period commencing on Thanksgiving Day of each year and ending on the immediately following New Year’s Day, provided (1) any reindeer so imported is subsequently exported from the state no later than a week following the end of such period, and (2) such importation complies with the following requirements: Each reindeer so imported (A) is individually identified by a permanent metal ear tag, legible tattoo or microchip, (B) possesses a certified veterinary report of inspection documenting an inspection that occurred at least one day and not more than thirty days prior to entry into the state, (C) possesses documentation that verifies such reindeer (i) comes from a herd that is free of both tuberculosis and brucellosis, or (ii) tested negative for tuberculosis and brucellosis at least one day and not more than thirty days prior to entry into the state, and (D) possesses documentation that the originating herd participated in a state chronic wasting disease monitoring program (i) not less than the prior three years if from a state or province not known to have chronic wasting disease, or (ii) not less than the prior five years if from a state or province known to have chronic wasting disease outbreaks.

(P.A. 09-198, S. 3; P.A. 12-127, S. 1.)

History: P.A. 09-198 effective July 1, 2009; P.A. 12-127 added Subsec. (a) re adoption of regulations to authorize establishment of in-state captive herds of cervids, added Subsec. (b) re requirement that importation permit be issued by Commissioner of Agriculture in consultation with Commissioner of Energy and Environmental Protection, added Subsec. (c) re implementation of a pilot program to allow 2 Connecticut businesses to maintain not more than 5 reindeer each, designated existing provisions re reindeer importation from Thanksgiving Day to New Year’s Day as Subsec. (d) and amended same to add provision re regulations adopted pursuant to Subsec. (a), effective June 15, 2012.



Section 26-58 - Taxidermist’s license.

(a) No person shall practice taxidermy for profit unless he has obtained a license from the commissioner. The commissioner may, upon the application of any citizen of this state, accompanied by payment of a fee of one hundred five dollars, issue to such person a license to practice taxidermy, which license shall expire on December thirty-first next following the date of issue. Any such licensee shall permit, at any time, any law enforcement officer to examine and inspect any premises used by him for the practice of taxidermy. Such licensee may receive any bird or animal legally killed in this state or any bird or animal legally killed and imported into this state, for the purpose of tanning, curing or mounting the same, and the provisions of section 26-76 shall not apply to such person. Each licensee shall make an annual report to the commissioner, containing such information as he requires.

(b) Any person who violates any provision of subsection (a) of this section shall be fined not more than two hundred fifty dollars.

(c) The license of any person to practice taxidermy may be revoked or suspended at any time for cause by the commissioner.

(1949 Rev., S. 4672–4674; 1959, P.A. 398, S. 10; 1971, P.A. 872, S. 254; P.A. 82-91, S. 23, 38; Nov. Sp. Sess. P.A. 91-3, S. 17, 21; May 9 Sp. Sess. P.A. 02-1, S. 96; P.A. 03-278, S. 87; June Sp. Sess. P.A. 09-3, S. 456; P.A. 10-3, S. 46; P.A. 12-80, S. 25.)

History: 1959 act increased license fee from $5 to $15; 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 82-91 increased license fee to $50; Nov. Sp. Sess. P.A. 91-3 amended Subsec. (a) to increase the fee for a taxidermist’s license to $60; May 9 Sp. Sess. P.A. 02-1 increased fee to $84 in Subsec. (a), effective January 1, 2003; P.A. 03-278 made a technical change in Subsec. (b), effective July 9, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $84 to $168; P.A. 10-3 amended Subsec. (a) by reducing fee from $168 to $105, effective April 14, 2010; P.A. 12-80 amended Subsec. (b) to replace penalty of a fine of not less than $1 or more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-59 - Regulation of tanning, curing and mounting; permits.

The commissioner may make regulations governing the tanning, curing and mounting of all species of wild birds, wild quadrupeds, reptiles and amphibians, including the issuance of permits therefor. All applications for such a permit shall contain such information, in writing, as the commissioner requires. Any person who possesses any such bird, quadruped, reptile or amphibian for any such purpose unless so authorized by the commissioner shall be fined not less than fifty dollars or more than one hundred dollars, and any such bird, quadruped, reptile or amphibian shall be seized by any representative of the Department of Energy and Environmental Protection and shall be disposed of as shall be determined by the commissioner.

(1953, 1955, S. 2455d; 1957, P.A. 273; 1971, P.A. 872, S. 255; P.A. 85-53, S. 6; P.A. 95-119, S. 3; P.A. 11-80, S. 1.)

History: 1971 act substituted references to commissioner and department of environmental protection for references to board of fisheries and game; P.A. 85-53 added reptiles and amphibians to the list of animals that may be regulated by the commissioner; P.A. 95-119 provided a minimum fine of $50 for violation of section; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-60 - Permits to collect certain wildlife for scientific and educational purposes. Fee.

The commissioner may grant to any properly accredited person not less than eighteen years of age, upon written application, a permit to collect fish, crustaceans and wildlife and their nests and eggs, for scientific and educational purposes only, and not for sale or exchange or shipment from or removal from the state without the consent of the commissioner. The commissioner may determine the number and species of such fish, crustaceans and wildlife and their nests and eggs which may be taken and the area and method of collection of such fish, crustaceans and wildlife under any permit in any year. The permit shall be issued for a term established by the commissioner in accordance with federal regulations and shall not be transferable. The commissioner shall charge an annual fee of twenty-five dollars for such permit. Each person receiving a permit under the provisions of this section shall report to the commissioner on blanks furnished by the commissioner, at or before the expiration of such permit, the detailed results of the collections made thereunder. Any person violating the provisions of this chapter or of the permit held by him shall be subject to the penalties provided in section 26-64, and, upon conviction of such violation, the permit so held by him shall become void.

(1949 Rev., S. 4920; 1957, P.A. 279; 1971, P.A. 872, S. 256; P.A. 73-30, S. 1, 2; P.A. 76-422, S. 1; P.A. 83-191, S. 4, 9; Nov. Sp. Sess. P.A. 91-3, S. 8, 21; May 9 Sp. Sess. P.A. 02-1, S. 97; June Sp. Sess. P.A. 09-3, S. 457; P.A. 10-3, S. 47.)

History: 1971 act substituted references to environmental protection commissioner for references to board of fisheries and game; P.A. 73-30 specified that collection of wildlife and nests and eggs allowed for educational purposes; P.A. 76-422 substituted “permit” for “certificate”, allowed collection of crustaceans and provided that all permits expire on December thirty-first of the year of issuance rather than one year from date of issuance; P.A. 83-191 extended permit requirements to the collection of fish and authorized the commissioner to determine the duration of the permit and the method of collection; Nov. Sp. Sess. P.A. 91-3 amended section to require a fee of $10 for a permit; May 9 Sp. Sess. P.A. 02-1 increased permit fee to $20, effective January 1, 2003; June Sp. Sess. P.A. 09-3 increased annual fee from $20 to $40; P.A. 10-3 reduced annual fee from $40 to $25, effective April 14, 2010.



Section 26-61 - Suspension of license, registration or permit. Restoration. Fines.

(a) Upon the complaint of any person concerning an alleged violation of any provision of this chapter, any regulation issued by the commissioner or any regulation issued by the United States Fish and Wildlife Service under the provisions of section 26-91 or any of the provisions of section 53-204, 53-205, 53a-109, 53a-115, 53a-116 or 53a-117, the commissioner may suspend, after notice and hearing in accordance with the provisions of chapter 54, with respect to the person who is the subject of the complaint, any license, registration or permit issued pursuant to this chapter to such person or such person’s right to obtain any such license, registration or permit for not more than one year, and such license, registration or permit, together with the flag or other insignia issued by the commissioner, shall be surrendered to the commissioner or his authorized agent.

(b) Upon the conviction of any person for any violation of any provision of this chapter, any regulation issued by the commissioner or any regulation issued by the United States Fish and Wildlife Service under the provisions of section 26-91 or any of the provisions of section 53-204, 53-205, 53a-109 or 53a-115 to 53a-117, inclusive, or upon the forfeiture of any bond taken upon any complaint, or upon the payment of any fine for an infraction pursuant to section 51-164n, a license, registration or permit issued pursuant to this chapter to such person by the commissioner and the right to obtain any such license, registration or permit may, for a first violation or infraction, be suspended by the commissioner for not more than one year, and such permit, license or registration, together with the flag or other insignia issued by the commissioner, shall be surrendered to the commissioner or his authorized agent, except that for a violation of any provision of section 26-85 such permit or license or the privilege to obtain such permit or license shall be suspended for not less than one year nor more than two years. For a second violation of any of said laws or regulations the commissioner may suspend any such permit, license or registration and the right to obtain any such permit, license or registration for not more than two years, except that for a second violation of any provision of section 26-85 the suspension period shall be not less than two years nor more than five years; for a third violation or infraction the commissioner may suspend any such permit, license or registration and the right to obtain any such permit, license or registration for not more than three years, except that for a third violation of any provision of section 26-85 the suspension period shall be not less than five years and may be indefinite; and for a fourth violation or infraction within a period of ten years, the commissioner may suspend any such permit, license or registration and the right to obtain any such permit, license or registration for an indefinite period. Upon the conviction of any person or upon the payment of any fine for an infraction pursuant to section 51-164n, for a violation of any statute or any regulation issued by the commissioner concerning hunting in proximity to buildings occupied by persons or domestic animals or used for storage of flammable or combustible materials or any statute or regulation regarding shooting towards persons, buildings or animals, the commissioner shall suspend any hunting license issued pursuant to this chapter to such person, or such person’s right to obtain any such license, for a period of one year, and such license shall be surrendered to the commissioner or his authorized agent; for a second such conviction or upon the payment of a fine for a second such infraction within a period of five years, the commissioner shall suspend any such license for a period of not less than two years.

(c) Any person who, under any provision of this section, has a permit, license or registration voided or suspended or has a privilege to obtain any one or more of such permits, licenses or registrations voided or suspended may apply to the commissioner for the restoration or reinstatement of one or more of such permits, licenses or registrations or his privilege to obtain any such permit, license or registration, and the commissioner may hear such application and may restore or reinstate one or more of such permits, licenses or registrations or the privilege to obtain any such permit, license or registration.

(d) (1) Except as provided in subdivision (2) of this subsection, any person who procures any permit, license or registration to which he is not entitled or engages in fishing, hunting or trapping during the period when his permit, license or registration is voided or suspended shall be fined not less than one hundred dollars or more than two hundred dollars and all fishing, hunting or trapping permits, licenses or registrations issued to such person shall be suspended for an indefinite period.

(2) Any person who procures any permit, license or registration to which he is not entitled or engages in fishing, hunting or trapping during the period when such permit, license or registration and the privilege to obtain such a permit, license or registration are suspended for an indefinite period shall be guilty of a class D misdemeanor, and, for a further violation in case of such indefinite suspension, shall be guilty of a class A misdemeanor.

(e) The provisions of this section shall not apply to any person who violates any regulation adopted pursuant to section 26-16. Any person who violates such regulations shall have committed an infraction and may pay the fine by mail or plead not guilty under the provisions of section 51-164n.

(f) Any person whose hunting license is under suspension for a hunting safety violation as identified in section 26-31 shall successfully complete a remedial hunter education course as required by said section prior to any restoration or reinstatement by the commissioner of his privilege to obtain a hunting license.

(g) Any person whose privilege to hunt, trap or guide has been suspended or revoked in any jurisdiction within the United States or Canada shall be prohibited from purchasing a hunting, fishing or trapping license in this state during such period of revocation or suspension provided the offense for which such privilege was suspended or revoked is substantially similar to an offense described in sections 26-62, 26-74, 26-82 to 26-90, inclusive, 53-204 and 53-205 or the regulations adopted under section 26-66 regarding trapping, hunting before or after legal hours, hunting within five hundred feet of occupied buildings or discharging firearms toward people or across roadways. If such person has previously purchased a license to hunt, fish or trap in this state, the commissioner, after notice and hearing in accordance with the provisions of chapter 54, may suspend such license for the same period as determined in the other jurisdiction or may revoke such license if such privilege was revoked in the other jurisdiction. Such person shall surrender such license to the commissioner or the authorized agent of the commissioner. No person shall possess a license which has been suspended or revoked under this section.

(1949 Rev., S. 4883; 1953, 1955, S. 2467d; 1957, P.A. 33, S. 1; 1971, P.A. 41; 871, S. 105; 872, S. 257; P.A. 82-255, S. 3; P.A. 84-99; P.A. 91-378, S. 3; P.A. 95-119, S. 4; P.A. 97-250, S. 8; P.A. 99-136, S. 1; May 9 Sp. Sess. P.A. 02-1, S. 102; P.A. 12-80, S. 133; P.A. 13-83, S. 4.)

History: 1971 acts added references to permits, replaced reference to Secs. 26-106, 53-104, 53-108, 53-110 and 53-123 with reference to Secs. 53a-109 and 53a-115 to 53a-117 and replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 82-255 extended the license suspension period from 15 to 30 days, replaced graduated fines for procuring license to which a person is not entitled or for fishing, hunting or trapping while license is void or suspended with one fine for all cases and deemed violations of Secs. 26-16 and 26-159a infractions; P.A. 84-99 added Subsec. (a) re the suspension of a license upon the complaint of an alleged violation, created Subsecs. (b) to (e) from previously existing provisions, amended Subsec. (b) by deleting a provision requiring the suspension of a license “upon the nolle of any complaint upon the payment of any sum of money or upon a suspended judgment or a continuance nisi”; P.A. 91-378 amended Subsec. (b) to provide for minimum mandatory suspension of hunting licenses for conviction of violation of regulations re hunting in proximity to residential areas; P.A. 95-119 amended Subsec. (b) to include infractions as criteria for suspension of licenses and made suspension for a first violation discretionary and deleted a minimum suspension period of 30 days and amended Subsec. (d) to require suspension of all fish and game licenses for engaging in hunting or fishing while under suspension of the relevant license; P.A. 97-250 added new Subsec. (f) re completion of a remedial education course prior to reinstatement of privilege to obtain hunting license; P.A. 99-136 added Subsec. (g) re suspension or revocation of licenses of persons whose licenses have been suspended or revoked in certain other jurisdictions; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (g) to remove reference to regulations adopted under Sec. 26-31b re guide services, effective January 1, 2003; P.A. 12-80 amended Subsec. (d) to insert Subdiv. designators (1) and (2), add exception re Subdiv. (2) and make a technical change in Subdiv. (1) and change penalties in Subdiv. (2) for a first violation from a fine of not less than $200 or imprisonment of not more than 60 days or both to a class D misdemeanor and for a further violation from a fine of not less than $200 or more than $500 or imprisonment of not more than 1 year or both to a class A misdemeanor; P.A. 13-83 amended Subsec. (e) to delete exemption re violation of regulation concerning sport fishing in the marine district.



Section 26-62 - Hunting accidents; suspension of license or privilege to hunt.

Any person who, with any weapon or instrument used in hunting, injures or causes the death of any person, or injures or causes the death of any animal other than a wild animal, or damages the property of another, shall be given a hearing by the commissioner, who may, for cause shown, suspend the hunting license or, if no license is held, the privilege of such person to hunt, for such period of time as the commissioner deems advisable. Any such person may apply to the commissioner for the restoration of his hunting privilege and the commissioner shall hear such application and may at his discretion, restore the hunting privilege. Any person whose hunting license is under suspension pursuant to this section shall successfully complete a remedial hunter education course as required under section 26-31 prior to any restoration of his privilege to obtain a hunting license.

(1949, 1953, S. 2470d; 1971, P.A. 872, S. 258; P.A. 97-250, S. 9.)

History: 1971 act substituted references to environmental protection commissioner for references to board of fisheries and game; P.A. 97-250 added provision re completion of a remedial education course prior to restoration of privilege to obtain hunting license.



Section 26-63 - Notice of action on license.

Notice of the cancellation, suspension or revocation of any license, registration or permit issued by the commissioner, or the cancellation, suspension or revocation of the privilege to obtain such a license, registration or permit, shall be deemed to have been properly served when such notice is sent to the person so affected by registered or certified mail by the commissioner to the last-known address of record of such person in the office of the commissioner.

(1955, S. 2472d; 1971, P.A. 872, S. 259.)

History: 1971 act substituted references to environmental protection commissioner for references to board of fisheries and game.



Section 26-64 - Fine for violations. Exception.

Any person who violates any provision of this part for which no other penalty is provided shall be fined eighty-seven dollars, except that any person who takes, attempts to take or assists in taking any fish or bait species in violation of subsection (a) of section 26-27, such fine shall be suspended and the case dismissed for any first time violator who provides proof of purchase of the requisite license subsequent to the violation but prior to the imposition of such fine.

(1949 Rev., S. 4884; 1957, P.A. 444; P.A. 95-119, S. 5; P.A. 10-3, S. 72; P.A. 11-74, S. 7.)

History: P.A. 95-119 deleted a provision re making false statements, deleted a provision re imprisonment and set the fine at $77; P.A. 10-3 increased fine from $77 to $87, effective April 14, 2010; P.A. 11-74 added exception to fine for first time violators who take, attempt to take or assist in taking any fish or bait species in violation of Sec. 26-27(a) and who provide proof of purchase of the requisite license subsequent to the violation but prior to imposition of the fine.



Section 26-65 - Commissioner authorized to regulate hunting. Landowner permission required for hunting on private land.

(a) In the interest of developing a sound wildlife program for all species of wild birds and wild quadrupeds, to encourage landowner participation in such program and to develop public hunting on public and private lands and waters, the Commissioner of Energy and Environmental Protection is delegated authority to regulate hunting within the state as hereinafter provided.

(b) No person may engage in hunting on private land without the permission of the owner of such land.

(1955, S. 2475d; 1971, P.A. 872, S. 260; P.A. 93-408, S. 3; P.A. 11-80, S. 1.)

History: 1971 act substituted commissioner of environmental protection for board of fisheries and game; P.A. 93-408 added new Subsec. (b) re landowner permission for hunting on private land; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.

See Sec. 53a-217e re negligent hunting offenses.



Section 26-65a - Prohibition re reduction of state land where hunting is permitted.

The Commissioner of Energy and Environmental Protection shall not reduce the amount of state land where hunting is permitted without providing for an equal amount of such land elsewhere in the state. The amount of state land where hunting is permitted shall not be less than the percentage of state land where hunting was permitted as of July 1, 2008.

(P.A. 09-173, S. 3; P.A. 11-80, S. 1.)

History: P.A. 09-173 effective July 1, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-66 - Scope of regulations.

The commissioner may adopt regulations in accordance with the provisions of chapter 54 governing the taking of wildlife, provided any regulations concerning the taking of migratory game birds shall be consistent with section 26-91. The regulations may: (1) Establish the open and closed seasons, which may be modified by decreasing or increasing the number of days for any specific species, (2) establish hours, days or periods during the open season when hunting shall not be permitted for specific species, (3) establish legal hours, (4) prescribe the legal methods, including type, kind, gauge and caliber of weapons and ammunition, including long bow, (5) prescribe the sex of wildlife that may be taken on a state-wide or local area basis, (6) establish the daily bag limit and the season bag limit, (7) establish the maximum number of persons that may hunt on designated areas during any twenty-four-hour period, (8) require that a permit be obtained from the landowner or his agent, or the commissioner or his agent, to enter upon designated premises or areas for the purpose of hunting, and further require that such permit be returned within a specified time to the issuing authority with an accurate report of all wildlife taken under such permit, the time spent on the premises or area and any other data required by the commissioner for management purposes, (9) establish areas that shall be restricted for designated periods for hunting only with long bow or other specified weapons, (10) establish areas that shall be restricted for designated periods for hunting exclusively by the physically handicapped, (11) establish requirements and procedures for tagging and reporting birds or animals taken by hunting or trapping; and, in the interest of public safety and for the purpose of preventing unreasonable conduct and abuses by hunters, and to provide reasonable control of the actions and behavior of such persons, said commissioner may issue regulations and orders to (12) prohibit the carrying of loaded firearms and hunting within specified distances of buildings, (13) prohibit the discharge of firearms and other hunting devices within specified distances of buildings and, when within specified distances, the discharge of such firearms and devices toward persons, buildings and livestock, (14) prohibit hunting while on any road adjacent to any state park, state forest, premises used for the breeding, rearing or holding in captivity of wildlife or premises used for zoological purposes, (15) establish minimum distances between fixed positions, floating and drift blinds for waterfowl hunting, (16) prohibit crossing over lawns and lands under cultivation, (17) prohibit damage to property, livestock and agricultural crops, (18) prohibit, during specified periods on designated areas, the training, exercising and running of dogs under control or uncontrolled, (19) prohibit the operation and parking of vehicles on designated portions of public and private roads, parking areas, lanes, passageways, rights-of-way, fields and lots, (20) prohibit the discarding of bottles, glass, cans, paper, junk, litter and trash, (21) control the launching, anchoring, mooring, storage and abandonment of boats, trailers and related equipment on properties under the control of the commissioner, (22) specify (A) the persons who shall wear fluorescent orange clothing, (B) the time periods during which such clothing shall be worn and (C) the types and amounts of such clothing which shall be worn, on and after January 1, 1989, when hunting.

(1955, S. 2476d; 1957, P.A. 406, S. 1; 1971, P.A. 872, S. 261; P.A. 74-135, S. 1; 74-151, S. 1, 7; P.A. 81-103; P.A. 85-19; P.A. 86-111, S. 2; P.A. 88-98, S. 1, 6.)

History: 1971 act substituted references to environmental protection commissioner for references to board of fisheries and game; P.A. 74-135 deleted exclusive hunting periods for women in Subdiv. (10); P.A. 74-151 deleted “except deer” in provision authorizing commissioner to regulate hunting and substituted “wildlife” for “pheasants” in Subdiv. (5); P.A. 81-103 authorized the commissioner to regulate “the taking of all species of wildlife” where before authorization was to regulate “hunting for all species of game birds and wild quadrupeds”; P.A. 85-19 added Subdiv. (21) re tagging and reporting of birds and animals and clarified language re commissioner’s regulatory power; P.A. 86-111 made technical change, inserting former Subdiv. (21) as Subdiv. (11) and renumbering accordingly; P.A. 88-98 authorized regulations governing the wearing of fluorescent orange clothing.

See Sec. 53a-217e re negligent hunting offenses.



Section 26-66a - Posting of warning signs by the department. Fees.

The Department of Energy and Environmental Protection, within forty-five days of receiving a written request by the owner or tenant of a residential property which abuts land under the control of said department, shall post signs on the abutting land under the control of said department for the purpose of warning hunters of their proximity to a residential building. Such signs shall be conspicuously posted and shall be reasonably prominent in size and lettering so as to adequately carry out the provisions of this section. The department may charge a reasonable fee in order to carry out the provisions of this section.

(P.A. 91-378, S. 1; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-66b - Hunting field guides produced by the department to include regulations for hunting in proximity to buildings.

In any field guide produced by the Department of Energy and Environmental Protection for hunting, the regulations for hunting in proximity to buildings occupied by persons or domestic animals or used for storage of flammable or combustible materials and the regulations for shooting towards persons, buildings or animals shall be stated prominently and in relatively large and bold type.

(P.A. 91-378, S. 4; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-67 - Regulations.

The commissioner may issue his regulations, based upon accepted standards of wildlife conservation including the following: (a) Scientific and factual findings of a biological nature; (b) the availability of the species involved; (c) unusual weather conditions and special hazards; (d) the available supply of food and natural cover; (e) the general condition of the woods and streams; (f) the control of the species; (g) the number of permits issued; (h) the area available; (i) the rights and privileges of sportsmen, landowners and the general public; (j) the problem of providing and perpetuating a sound program of wildlife management and a sound recreational program consistent with the availability of the species.

(1955, S. 2477d; 1971, P.A. 872, S. 262; P.A. 73-616, S. 23; P.A. 74-338, S. 60, 94; P.A. 87-589, S. 41, 87.)

History: 1971 act substituted references to environmental protection commissioner for references to board of fisheries and game; P.A. 73-616 deleted references to members of abolished board; P.A. 74-338 made technical change; P.A. 87-589 deleted provision re notice and hearing.



Section 26-67a - Confidentiality of reports.

Notwithstanding any provision of section 1-210 to the contrary, no person shall obtain, attempt to obtain or release to any person or government agency any identifiable individual record of or information derived from any report submitted in accordance with the provisions of subdivision (11) of section 26-66, without the consent of the person making the report, except that the commissioner may authorize the release of such information for the purposes of wildlife research, management or development.

(P.A. 86-111, S. 3.)



Section 26-67b - Commissioner to advise law enforcement authorities re fish and game laws.

The Commissioner of Energy and Environmental Protection shall annually advise the Commissioner of Emergency Services and Public Protection and the chief law enforcement officer of each municipality regarding: (1) Any changes in the laws and regulations relating to fish and game, (2) the powers of such officers to enforce fish and game laws, and (3) any telephone number which may be used to report violations of any such laws.

(P.A. 91-378, S. 5; P.A. 11-51, S. 134; 11-80, S. 1.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-67c - Complaints re hunting in proximity to certain areas. Hearing. Records to be kept by law enforcement officials. Report to General Assembly.

(a) The Commissioner of Energy and Environmental Protection shall maintain a record of all written complaints received by the department of violations of the regulations concerning hunting in proximity to buildings occupied by persons or domestic animals or used for storage of flammable or combustible materials or the regulations regarding shooting towards persons, buildings or animals. The commissioner shall hold a hearing at least once annually, in accordance with the provisions of chapter 54, at which changes in such regulations for particular localities shall be considered. The commissioner may amend such regulations for a particular locality where he finds that: (1) The physical setting of a particular locality presents an unreasonable risk that hunters may violate the regulations regarding hunting in proximity to buildings occupied by persons or domestic animals or used for storage of flammable or combustible materials or the regulations regarding shooting towards persons, buildings or animals; or (2) a record of documented complaints reveals that violations of such regulations occur with significant frequency.

(b) The chief law enforcement official for each municipality, or his designee, shall maintain a record of all complaints received by such official in each calendar year regarding any potential hazard to public safety related to any hunting activity and shall submit such record to the Commissioner of Energy and Environmental Protection annually. Such record shall be maintained separately from all other records of complaints received by such official. After an investigation of any such complaint, if the chief law enforcement official determines that a particular hunting activity in a particular location poses a hazard to public safety, he shall submit a written report of such determination to the Commissioner of Energy and Environmental Protection.

(c) On or before February 1, 1995, and annually thereafter, the Commissioner of Energy and Environmental Protection shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to the environment which sets forth for the preceding year ending December thirty-first the number of complaints received and investigations conducted along with the action taken.

(P.A. 91-378, S. 8; P.A. 93-408, S. 1; P.A. 11-80, S. 1.)

History: P.A. 93-408 added new Subsecs. (b) and (c) re records of law enforcement officials and a report to the general assembly, respectively; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 53a-217e re negligent hunting offenses.



Section 26-67d - Falconry: Definitions.

(1) As used in this section and section 26-67e, “raptor” means any bird of the family Accipitridae, Falconidae or Strigidae, but does not mean any bird listed as endangered, threatened or of special concern in regulations adopted under section 26-306; and (2) “falconry” means the activity of taking wild quarry in its natural habitat by means of trained raptors.

(P.A. 98-153, S. 1.)



Section 26-67e - Falconry: Applicable federal regulations. Commissioner authorized to adopt regulations. Fee reciprocity.

Any person engaged in falconry shall abide by the provisions of Title 50 CFR and guidelines established by the United States Fish and Wildlife Service governing falconry. The Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, consistent with or more restrictive than federal regulations. If the commissioner requires a permit for falconry, a permittee shall possess a valid state hunting license before obtaining any class of falconry permit and shall submit, on or before January first annually, a self certification that the permittee’s activities comply with the provisions of federal falconry regulations. Nonresidents may practice falconry in this state consistent with nonresident fees or for the same fee as a resident of this state if such nonresident is a resident of a state the laws of which allow the same privilege to residents of this state.

(P.A. 98-153, S. 2; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-68 - Emergency declaration of closed seasons.

The commissioner may, in an emergency, declare a closed season on any species of game birds, wild quadrupeds, reptiles or amphibians threatened with undue depletion from any cause and, if deemed necessary, to close any area, or any stream, lake or pond, or portions thereof, to hunting and trapping for limited periods of time.

(1955, S. 2479d; 1971, P.A. 872, S. 263; P.A. 85-53, S. 7.)

History: 1971 act substituted reference to environmental protection commissioner for reference to board of fisheries and game; P.A. 85-53 added reptiles and amphibians to the list of animals for which an emergency declaration of a closed season may be made.



Section 26-69 - Wildlife management practices.

The commissioner may engage in wildlife management practices, including, but not limited to: (1) Managing the wildlife resources of the state to provide sustainable, healthy populations of diverse wildlife species, including endangered and threatened species, consistent with professional wildlife management principles; (2) conducting research to better understand processes and relationships affecting wildlife and habitats; (3) conducting public awareness and technical assistance programs to enhance privately-owned habitat and promote an appreciation for and understanding of the value and use of wildlife; (4) performing any work for the establishment, restoration, improvement, control and protection of wildlife habitats; (5) performing any work to create and maintain facilities for ingress and egress for public use of any area under said commissioner’s control; (6) regulating hunting seasons and bag limits for all harvestable wildlife species within Connecticut; (7) managing public hunting and wildlife recreational opportunities on state-owned, state-leased, permit-required areas and cooperative wildlife management areas; and (8) conducting, with volunteer assistance, conservation education and safety programs to promote safe and ethical hunting practices. Said commissioner may expend from federal aid funds necessary moneys for supplies, materials, equipment, temporary personal services and contractual services to carry out the provisions of this section. Any utilization of such powers by the commissioner shall be documented and subject to disclosure pursuant to the Freedom of Information Act. Such documentation shall include, but not be limited to: An explanation of the need for such use, the duration of such use, a description of the power used, the location where such power was used, the names of the persons or entities that may take animals pursuant to the plan, any conditions of the plan, the methods used under the plan and any species taken under the plan.

(1955, S. 2480d; 1959, P.A. 398, S. 11; 1971, P.A. 872, S. 264; P.A. 03-192, S. 10.)

History: 1959 act deleted references to expenditures from game fund; 1971 act substituted references to environmental protection commissioner for references to board of fisheries and game; P.A. 03-192 replaced former provisions re installations, facilities and structures with Subdivs. (1) to (8) re wildlife management practices that commissioner may engage in and provided that utilization of such powers shall be documented and subject to disclosure under the Freedom of Information Act.

See Sec. 26-99 re establishment of fish and game refuges.



Section 26-70 - Regulation of hunting of wild birds, wild mammals, reptiles, amphibians and invertebrates. Permit for administration of chemical or biological substance to free-ranging wildlife. Requirements.

(a) No person shall hunt, take, attempt to hunt or take, or assist in hunting or taking, or assist in an attempt to hunt or take, from the wild, any wild bird, wild mammal, reptile, amphibian or invertebrate except as authorized under the provisions of this chapter and the regulations issued by the commissioner. Each wild bird, wild mammal, reptile, amphibian or invertebrate killed, wounded, taken or possessed contrary to any provision hereof shall constitute a separate offense.

(b) No person may administer any chemical or biological substance, including, but not limited to, drugs, pesticides, vaccines or immunocontraceptives or make any physical alteration or affix any device to any free-ranging wildlife without first obtaining a permit from the commissioner. The applicant for such permit shall (1) first obtain any necessary federal permits, and (2) provide to the commissioner a written proposal describing the chemical or biological substance application, physical alteration or device attachment protocol, the credentials of each person who will administer the procedure, the purpose or intent of the procedure and an assessment of any resulting physiological, behavioral and environmental impacts. No state permit is required for wildlife management programs of the department performed in accordance with professional wildlife management principles.

(1955, S. 2481d; 1971, P.A. 872, S. 265; P.A. 85-53, S. 8; P.A. 03-192, S. 5.)

History: 1971 act substituted reference to environmental protection commissioner for reference to board of fisheries and game; P.A. 85-53 applied provisions of section to reptiles or amphibians; P.A. 03-192 designated existing provisions as Subsec. (a) and amended said Subsec. by replacing references to wild game birds with references to wild birds, replacing references to wild quadrupeds with references to wild mammals and adding references to invertebrates, and added Subsec. (b) re prohibition on administering chemical or biological substance to free-ranging wildlife without a permit from commissioner.



Section 26-71 - Penalty.

Any person who violates any provision of sections 26-65 to 26-70, inclusive, or any regulation issued by the commissioner pursuant thereto shall be guilty of a class D misdemeanor.

(1955, S. 2482d; 1971, P.A. 872, S. 266; P.A. 12-80, S. 134.)

History: 1971 act substituted reference to environmental protection commissioner for reference to board of fisheries and game; P.A. 12-80 changed penalty from a fine of not more than $200 or imprisonment of not more than 60 days or both to a class D misdemeanor.



Section 26-72 - Regulation of trapping of fur-bearing animals.

The commissioner may, after notice and public hearing conducted in the manner prescribed by section 26-67, issue regulations governing and prescribing the taking of all species of fur-bearing animals by use of traps within the state. Such regulations may (1) establish the open and closed seasons, (2) establish the legal hours, (3) prescribe the legal methods that may be used, including size, type and kind of traps and the type and kind of bait and lures, (4) designate the places where traps may be placed and set and the conditions under which the placing and setting of traps will be legal, (5) establish the daily bag limit and the season bag limit, and (6) assess a reasonable fee, or develop a comparable equitable plan, for season trapping rights on state-owned property. Assignment of such rights for specific areas may be determined by drawing or by the order in which requests therefor are recorded as received in the office of the commissioner when there is a set fee for such areas, or the method of high bid may be used. No person shall set, place or attend any trap upon the land of another without having in such person’s possession the written permission of the owner or lessee of such land, or such owner’s or lessee’s agent, and no person shall set, place or attend any trap not having the name of the person using such trap legibly stamped thereon or attached thereto, provided the owner or legal occupant of such land or such person as such owner or legal occupant designates may set, place or attend any legal steel trap in any place within a radius of one hundred feet of any permanent building located on such land. No person who sets, places or attends any trap shall permit more than twenty-four hours to elapse between visits to such trap, except that if such twenty-four-hour period expires before sunset, the person who set such trap shall have until sunset to visit the trap. No person shall place, set or attend any snare, net or similar device capable of taking or injuring any animal. The pelt of any fur-bearing animal legally taken may be possessed, sold or transported at any time. Upon demand of any officer having authority to serve criminal process or any representative of the Department of Energy and Environmental Protection, any person in possession of any such pelt shall furnish to such officer or such representative satisfactory evidence that such pelt was legally taken or acquired. No provision of this section shall be construed as prohibiting any landowner or lessee of land used for agricultural purposes or any citizen of the United States, or any person having on file in the court having jurisdiction thereof a written declaration of such person’s intention to become a citizen of the United States, who is regularly employed by such landowner or lessee, from pursuing, trapping and killing at any time any fur-bearing animal, except deer, which is injuring any property, or the owner of any farm or enclosure used for breeding or raising any legally acquired fur-bearing animal who has a game breeder’s license issued by the commissioner or a fur breeder’s license issued by the Department of Agriculture, from taking or killing any such animal legally in his or her possession at any time or having in possession any pelt thereof. No person shall molest, injure or disturb any muskrat house or den at any time. Any fur-bearing animal legally taken alive may be possessed by the person taking the animal, provided the person shall notify the commissioner in a writing signed by the person stating the species and sex of such animal, the date and the name of the town where such animal was taken and the specific address where such animal will be kept. Any representative of the department may at any time inspect such animal and the enclosure or other facilities used to hold such animal and make inquiry concerning the diet and other care such animal should have and if, in the opinion of the commissioner or such representative, such animal is not being provided adequate or proper facilities or care, such animal may be seized by such representative of the department and be disposed of as determined by the commissioner. Fur-bearing animals taken alive, as provided in this section, shall not be sold or exchanged, provided the person who legally possesses such animal may apply to the commissioner for a game breeder’s license or to the Department of Agriculture for a fur breeder’s license and when so licensed such person may breed such animal and the progeny thereof, and such issue when three generations removed from the wild may be sold or exchanged alive or dead. Any trap illegally set and any snare, net or similar device found placed or set in violation of the provisions of this section shall be seized by any representative of the department and, if not claimed within twenty-four hours, the commissioner may order such trap, snare, net or other device destroyed, sold or retained for use by the commissioner. Any person who violates any provision of this section or any regulation issued by the commissioner shall be guilty of a class D misdemeanor. Whenever any person is convicted, or forfeits any bond, or has such person’s case nolled upon the payment of any sum of money, or receives a suspended sentence or judgment for a violation of any of the provisions of this section or any regulation issued hereunder by the commissioner, all traps used, set or placed in violation of any such provisions or any such regulation may, by order of the trial court, be forfeited to the state and may be retained for use by the department or may be sold or destroyed at the discretion of the commissioner. The proceeds from any such sale shall be paid to the State Treasurer and the State Treasurer shall credit such proceeds to the General Fund.

(1955, S. 2483d; 1959, P.A. 398, S. 12; 1971, P.A. 872, S. 267; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; P.A. 10-32, S. 91; P.A. 11-80, S. 1; P.A. 12-80, S. 135.)

History: 1959 act required that proceeds from sale of forfeited traps be credited to general fund rather than to game fund; 1971 act substituted references to commissioner and department of environmental protection for references to board of fisheries and game and its director; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 10-32 deleted references to Livestock Division and made technical changes, effective May 10, 2010; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-80 changed penalty from a fine of not more than $200 or imprisonment of not more than 60 days or both to a class D misdemeanor.

See Sec. 22-12b re licensing of fur breeders and issuance of special import or export permits for disease control.



Section 26-73 - Hunting on Sunday.

Sunday shall be a closed season except for the purpose of trapping under the provisions of this chapter. The possession in the open air on Sunday of any implement for hunting shall be prima facie evidence of hunting in violation of the provisions of this section. No provision of this section shall be construed so as to affect any provision of section 26-31, 26-48, 26-52 or 27-35 or apply to the use of bow and arrow for purposes other than hunting. Artificially propagated birds designated by the commissioner may be shot on Sundays on licensed private shooting preserves subject to such regulations of the commissioner as may apply to such private shooting preserves, provided permission so to shoot has been obtained from the town or towns within which such licensed private shooting preserves are located.

(1949 Rev., S. 4887; 1949, S. 2486d; 1957, P.A. 22, S. 1; 1971, P.A. 872, S. 268.)

History: 1971 act substituted references to environmental protection commissioner for references to board of fisheries and game.

See Sec. 26-31 re instruction in handling and use of hunting weapons on Sunday.

Conclusion that defendant “was guilty of having in his possession in the open air on Sunday implements for hunting” did not, in view of the judgment finding defendant guilty of violating section, show that defendant was found guilty of the nonexistent crime of possession rather than the actual crime of hunting. 2 Conn. Cir. Ct. 463.



Section 26-74 - Use of motor vehicles, snowmobiles and all-terrain vehicles in hunting.

(a) No person while in a motor vehicle, snowmobile or all-terrain vehicle or by aid or use of any light or lights carried thereon or attached thereto shall hunt or take any wild bird, wild quadruped or reptile or amphibian regulated by the commissioner under this chapter. The provisions of this section shall not affect the statutes relating to jacklighting for deer.

(b) The provisions of this section shall not apply to any person who operates or is in an all-terrain vehicle and who is a paraplegic, or who is suffering from the loss of or the loss of the use of both lower extremities, provided such person has a valid hunting license issued pursuant to this chapter and has received a permit to be issued by the Commissioner of Energy and Environmental Protection upon documentary proof that such person is a paraplegic. Such person shall not shoot or have in his possession or under his control a loaded rifle, shotgun or muzzleloader while such vehicle is in motion or such vehicle is on a public highway.

(c) Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(1949 Rev., S. 4889; 1955, S. 2488d; P.A. 73-223; P.A. 76-120; P.A. 85-53, S. 9; P.A. 11-80, S. 1; P.A. 12-80, S. 84.)

History: P.A. 73-223 prohibited hunting or taking of birds or quadrupeds from snowmobiles or all-terrain vehicles; P.A. 76-120 made previous provisions Subsecs. (a) and (c) and inserted new Subsec. (b) providing exception to provisions for paraplegics; P.A. 85-53 amended Subsec. (a) to apply provisions to reptiles and amphibians; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 12-80 amended Subsec. (c) to replace penalty of a fine of not more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 26-75 - Silencer on firearms.

No person shall use any silencer on any firearm when hunting.

(1949 Rev., S. 4893.)

See Sec. 53a-217e re negligent hunting offenses.



Section 26-76 - Possession limit of game birds, wild quadrupeds, reptiles and amphibians.

The possession limit for game birds, wild quadrupeds, reptiles and amphibians, during the open or closed season, shall not exceed the season limits provided by statute or by regulations made by the commissioner. Possession on the annual opening day of the open season shall be limited to the daily bag limit for any species of game bird, wild quadruped, reptile or amphibian. Possession in storage of such species on each succeeding day shall not exceed the accumulated daily bag limit for one person for any species. Possession of such species, except in storage, shall not exceed the daily bag limit for any species. The provisions of this section shall not affect possession limits established for migratory game birds by the United States Fish and Wildlife Service, licensed game and fur breeders or persons authorized to possess game birds, wild quadrupeds, reptiles or amphibians by the commissioner. Each game bird, wild quadruped, reptile or amphibian or part thereof, possessed contrary to the provisions of this section or any regulation issued by the commissioner, shall constitute a separate offense. Any person who violates any provision of this section or any regulation made by the commissioner relating to possession limits shall (1) for a first offense, be fined not more than two hundred fifty dollars, and (2) for any subsequent offense, be guilty of a class D misdemeanor.

(1949 Rev., S. 4890; 1955, S. 2489d; 1971, P.A. 872, S. 269; P.A. 85-53, S. 10; P.A. 12-80, S. 150.)

History: 1971 act substituted references to environmental protection commissioner for references to board of fisheries and game; P.A. 85-53 applied provisions of section to reptiles and amphibians; P.A. 12-80 replaced penalty of a fine of not more than $200 or imprisonment of not more than 60 days or both with Subdiv. (1) re penalty of a fine of not more than $250 for first offense and Subdiv. (2) re penalty of a class D misdemeanor for subsequent offense.

See Sec. 26-58 re taxidermist’s license.



Section 26-77 - Taking of waterfowl in open coastal waters.

The commissioner may establish and define by regulation, for the purpose of controlling waterfowl hunting, zones on either side of the lines fixed by it to distinguish open coastal waters beyond outer harbor limits where certain species of waterfowl may be taken during the open season. The area shoreward of such lines established by the commissioner and the mainland or shore shall, for the purpose of this section, be known as coastal waters within outer harbor limits and the area seaward of such lines shall be known as open coastal waters beyond outer harbor limits.

(1949, S. 2490d; 1971, P.A. 872, S. 270.)

History: 1971 act substituted references to environmental protection commissioner for references to board of fisheries and game.



Section 26-78 - Sale of birds, quadrupeds, reptiles or amphibians.

No person shall buy, sell or exchange, or have in possession with intent to sell or exchange, any wild or game bird, wild quadruped, reptile or amphibian, alive or dead, or parts thereof, including plumage of any such bird, except as provided in this chapter, provided any game bird, wild quadruped, reptile or amphibian, alive or dead, or parts thereof, not including plumage of any such bird, legally taken and legally transported into this state from any other state or country which does not prohibit the sale or exportation of such bird, wild quadruped, reptile or amphibian, may be bought or sold in this state at any time of the year under such regulations as may be made by the commissioner. The commissioner may make regulations governing the importation, transportation, purchase, sale or exchange of wild or game bird plumage. Any wild or game bird, wild quadruped, reptile or amphibian, alive or dead, or parts thereof, including plumage of such birds, possessed contrary to any of the provisions of this section or any regulation made by the commissioner, shall be seized by any representative of the department; and the commissioner or his authorized agent shall make disposition of the same by sale or destruction or by gift to any educational institution, museum, zoological park or any other suitable place where in the opinion of the commissioner an educational purpose will be served. The provisions of this section shall not prohibit the possession, sale or exchange of heads, hides or pelts of legally acquired deer and fur-bearing animals or the possession and mounting of legally acquired game birds, wild quadrupeds, reptiles and amphibians. Each wild or game bird, wild quadruped, reptile or amphibian, or part thereof, or each lot or package of wild or game bird plumage, possessed contrary to any provision of this section or any regulation issued by the commissioner, shall constitute a separate offense. Said commissioner may make regulations authorizing the importation, exportation, possession, sale and exchange of legally acquired, protected and unprotected species of live wild birds, live wild quadrupeds, reptiles and amphibians under such conditions as said commissioner shall determine. Said commissioner may order any such bird, quadruped, reptile or amphibian impounded for such period, at such place and in such manner as is determined by the commissioner, to allow examination to determine if such bird, quadruped, reptile or amphibian is diseased or infected with parasites, and the commissioner is authorized to order the destruction of such bird, quadruped, reptile or amphibian when in his opinion such action would be advisable in the public interest. Any person who violates any provision of this section or any regulation or order issued by the commissioner under this section shall be guilty of a class C misdemeanor. The provisions of this section shall not apply to snapping turtles.

(1949 Rev., S. 4891; 1955, S. 2491d; 1971, P.A. 32; 872, S. 271; P.A. 85-53, S. 11; P.A. 12-80, S. 113.)

History: 1971 acts stated that provisions of section do not apply to snapping turtles and substituted references to commissioner and department of environmental protection for references to board of fisheries and game and its director; P.A. 85-53 applied provisions of section to reptiles and amphibians; P.A. 12-80 changed penalty from a fine of not more than $200 or imprisonment of not more than 60 days or both to a class C misdemeanor and made a technical change.



Section 26-78a - Donation of game to charitable organizations.

(a) As used in this section, “hunted game” means wildlife legally taken by hunting.

(b) Hunted game may be donated to, and possessed, prepared and distributed by, a charitable or nonprofit organization which serves or distributes food without cost to poor or needy persons. Neither the state nor any of its political subdivisions shall be held liable for damages resulting from the consumption of hunted game donated under this section.

(c) Any charitable or nonprofit organization which serves or distributes any hunted game under this section shall provide for notification to the recipients of such service or distribution that such game has not been inspected by any government agency and shall clearly and conspicuously display a sign at any location of such service or distribution which indicates the type of game being served or distributed and that such game was not required to be inspected under the Connecticut Food, Drug and Cosmetic Act. Hunted game donated pursuant to this section shall be dressed, packaged, refrigerated, dated and tagged, labeled or marked “not for sale”. Such tag, label, or marking shall (1) indicate that neither the state nor any of its political subdivisions shall be liable for damages resulting from the consumption of such game donated under this section, (2) identify the person or organization donating such game, (3) identify the type of game and (4) indicate that such game was not required to be inspected under the Connecticut Food, Drug and Cosmetic Act.

(d) Hunted game or parts thereof donated as food in compliance with this section shall not be subject to the provisions of chapter 418 and section 26-78.

(P.A. 95-352, S. 1.)



Section 26-79 - Hunting in Putnam Memorial Camp grounds.

Any person who hunts upon the grounds of Putnam Memorial Camp in the town of Redding, or enters upon said grounds for said purpose, shall be fined not more than twenty-five dollars; and any person found on said grounds with a gun or hunting dog, without permission, shall be deemed, prima facie, to be there for the purpose of hunting.

(1949 Rev., S. 5011.)



Section 26-80 - Disposition of birds, quadrupeds, reptiles or amphibians illegally taken.

Any bird, quadruped, reptile or amphibian, or part thereof, illegally taken or possessed, or any bird, quadruped, reptile or amphibian illegally used in the pursuit of any bird, quadruped, reptile or amphibian, shall be seized by the commissioner, any representative of the commissioner or any conservation officer, and the commissioner may, at his discretion, sell or otherwise dispose of the same. The proceeds of any such sale shall be paid to the State Treasurer to be credited to the General Fund.

(1949 Rev., S. 4896; 1959, P.A. 398, S. 21; 1971, P.A. 872, S. 272; P.A. 85-53, S. 12.)

History: 1959 act required that proceeds from sales be credited to general fund rather than to game fund; 1971 act replaced references to board members and the director of the board of fisheries and game with references to environmental protection commissioner and his representatives; P.A. 85-53 applied provisions of section to reptiles and amphibians.



Section 26-80a - Illegal taking of moose or bear. Suspension of hunting license. Penalties.

(a) Any person who takes moose or bear in violation of this part shall (1) for a first offense, be fined not more than five hundred dollars or imprisoned not more than thirty days, or both, and the Commissioner of Energy and Environmental Protection shall suspend such person’s hunting license for a period of not less than one year, (2) for a second offense, be fined not more than seven hundred fifty dollars or imprisoned not more than three months, or both, and the commissioner shall suspend such person’s hunting license for a period of not less than two years, and (3) for a third or subsequent offense, be fined not more than one thousand dollars or imprisoned not more than six months, or both, and the commissioner shall permanently revoke such person’s hunting license.

(b) Nothing in this section shall prevent the commissioner from designating an open season on the hunting of moose and bear pursuant to this part.

(P.A. 08-144, S. 1; P.A. 11-80, S. 1; P.A. 12-80, S. 151.)

History: P.A. 08-144 effective June 5, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 12-80 amended Subsec. (a) to restructure penalty provisions, insert Subdiv. designators (1), (2) and (3), change penalty for first offense from a fine of not less than $500 or imprisonment of not more than 90 days or both to a fine of not more than $500 or imprisonment of not more than 30 days or both, change penalty for second offense from a fine of not less than $750 or imprisonment of not more than 120 days or both to a fine of not more than $750 or imprisonment of not more than 3 months or both and change penalty for third or subsequent offense from a fine of not less than $1,000 or imprisonment of not more than 180 days or both to a fine of not more than $1,000 or imprisonment of not more than 6 months or both.



Section 26-80b - Sale or use of computer software or service to remotely hunt animals or birds prohibited. Penalty.

(a) No person shall operate, provide, sell, use or offer to operate, provide, sell or use any computer software or service in this state that allows a person, when not physically present, to remotely control a firearm or weapon to hunt a live animal or bird.

(b) Any person who violates subsection (a) of this section shall be guilty of a class A misdemeanor.

(P.A. 09-198, S. 4.)



Section 26-81 - Penalty.

Any person who violates any provision of this part for which no other penalty is provided shall be guilty of a class D misdemeanor.

(1949 Rev., S. 4897; 1957, P.A. 277; P.A. 07-217, S. 123; P.A. 12-80, S. 136.)

History: P.A. 07-217 made a technical change, effective July 12, 2007; P.A. 12-80 changed penalty from a fine of not less than $10 or more than $200 or imprisonment of not more than 60 days or both to a class D misdemeanor.

See Sec. 53a-217e re negligent hunting offenses.



Section 26-82 - Killing of deer regulated. Damage permit. Jacklight permit. Penalties. Plan by homeowner association, municipality or nonprofit land-holding organization to take deer.

(a) No person shall hunt, pursue, wound or kill any deer or sell or offer for sale or have in possession the flesh of any deer captured or killed in this state, or have in possession the flesh of any deer from any other state or country unless it is properly tagged as required by such state or country except as provided by the terms of this chapter or regulations adopted pursuant thereto, and except that any landowner or primary lessee of land owned by such landowner or the husband or wife or any lineal descendant of such landowner or lessee or any designated agent of such landowner or lessee may kill deer with a shotgun, rifle or bow and arrow provided a damage permit has first been obtained from the commissioner and such person has not been convicted for any violation of this section, section 26-85, 26-86a, 26-86b or 26-90 or subsection (b) of section 26-86a-2 of the regulations of Connecticut state agencies within three years preceding the date of application. Upon the receipt of an application, on forms provided by the commissioner and containing such information as said commissioner may require, from any landowner who has or whose primary lessee has an actual or potential gross annual income of twenty-five hundred dollars or more from the commercial cultivated production of grain, forage, fruit, vegetables, flowers, ornamental plants or Christmas trees and who is experiencing an actual or potential loss of income because of severe damage by deer, the commissioner shall issue not more than six damage permits without fee to such landowner or the primary lessee of such landowner, or the wife, husband, lineal descendant or designated agent of such landowner or lessee. The application shall be notarized and signed by all landowners or by the landowner or a lessee to whom a farmer tax exemption permit has been issued pursuant to subdivision (63) of section 12-412. Such damage permit shall be valid through October thirty-first of the year in which it is issued and may specify the hunting implement or shot size or both which shall be used to take such deer. The commissioner may at any time revoke such permit for violation of any provision of this section or for violation of any regulation pursuant thereto or upon the request of the applicant. Notwithstanding the provisions of section 26-85, the commissioner may issue a permit to any landowner or primary lessee of land owned by such landowner or the husband or wife or any lineal descendant of such landowner or lessee and to not more than three designated agents of such landowner or lessee to use a jacklight for the purpose of taking deer when it is shown, to the satisfaction of the commissioner, that such deer are causing damage which cannot be reduced during the daylight hours between sunrise and one-half hour after sunset on the land of such landowner. The commissioner may require notification as specified on such permit prior to its use. Any deer killed in accordance with the provisions of this section shall be the property of the owner of the land upon which the same has been killed, but shall not be sold, bartered, traded or offered for sale, and the person who kills any such deer shall tag and report each deer killed, as provided in section 26-86b. Upon receipt of the report required by section 26-86b, the commissioner shall issue an additional damage permit to the person making such report. Any deer killed otherwise than under the conditions provided for in this chapter or regulations adopted pursuant thereto shall remain the property of the state and may be disposed of by the commissioner at the commissioner’s discretion to any state institution or may be sold and the proceeds of such sale shall be remitted to the State Treasurer, who shall apply the same to the General Fund, and no person, except the commissioner, shall retail, sell or offer for sale the whole or any part of any such deer. No person shall be a designated agent of more than one landowner or primary lessee in any calendar year. No person shall make, set or use any trap, snare, salt lick, bait or other device for the purpose of taking, injuring or killing any deer, except that deer may be taken over an attractant in areas designated by the commissioner. For the purposes of this section, an attractant means any natural or artificial substance placed, exposed, deposited, distributed or scattered that is used to attract, entice or lure deer to a specific location including, but not limited to, salt, chemicals or minerals, including their residues or any natural or artificial food, hay, grain, fruit or nuts. The commissioner may authorize any municipality, homeowner association or nonprofit land-holding organization approved by the commissioner under the provisions of this section to take deer at any time, other than Sundays, or place using any method consistent with professional wildlife management principles when a severe nuisance or ecological damage can be demonstrated to the satisfaction of the commissioner. Any such municipality, homeowner association or nonprofit land-holding organization shall submit to the commissioner, for the commissioner’s review and approval, a plan that describes the extent and degree of the nuisance or ecological damage and the proposed methods of taking. Prior to the implementation of any such approved plan, the municipality, homeowner association or nonprofit land-holding organization shall provide notice of such plan to any abutting landowners of such place where the plan will be implemented. Such plan shall not authorize the use of a snare. No person shall hunt, pursue or kill deer being pursued by any dog, whether or not such dog is owned or controlled by such person, except that no person shall be guilty of a violation under this section when such a deer is struck by a motor vehicle operated by such person. No person shall use or allow any dog in such person’s charge to hunt, pursue or kill deer. No permit shall be issued when in the opinion of the commissioner the public safety may be jeopardized.

(b) Any person who violates any provision of this section shall be fined not less than two hundred dollars or more than five hundred dollars or imprisoned not less than thirty days or more than six months, or shall be both fined and imprisoned, for the first offense, and for each subsequent offense shall be fined not less than two hundred dollars or more than one thousand dollars or imprisoned not more than one year, or shall be both fined and imprisoned.

(1949 Rev., S. 4898, 4901; 1949, S. 2493d; 1959, P.A. 398, S. 13; 1963, P.A. 327; 422; February, 1965, P.A. 78; 1969, P.A. 53, S. 1; 1971, P.A. 872, S. 273; P.A. 74-151, S. 2, 7; P.A. 75-192; P.A. 79-445, S. 1, 2; P.A. 80-305; P.A. 84-172; P.A. 90-167; P.A. 97-250, S. 4; P.A. 02-103, S. 34; P.A. 03-123, S. 9; 03-192, S. 6; P.A. 04-109, S. 14; 04-257, S. 44.)

History: 1959 act required that proceeds from sale of illegally seized deer be deposited in general fund rather than game fund; 1963 acts clarified definition of “regular employee” by specifying employees “for wages to perform agricultural, management or maintenance duties on the property for which a permit is issued”, by specifying that twelve-month employment period is “prior to killing any deer”, and prohibited taking more than one deer in any year without board’s authorization; 1965 act prohibited hunting, pursuing or killing deer which is being pursued by a dog, but exempted persons who strike a deer with a motor vehicle from consideration as violators of provisions; 1969 act excluded references to lessees throughout section, made deer killed except as allowed under “chapter” rather than “section” property of the state; 1971 act replaced references to board of fisheries and game and its director with references to environmental protection commissioner; P.A. 74-151 deleted provisions defining “regular employee” and authorizing such employees to kill deer, referring instead to designated agents of landowners, added provisions re specific crop protection permits, deleted provision which had allowed use of bow and arrow and replaced previous reporting procedure with requirement that kills be tagged and reported as provided in Sec. 26-86b; P.A. 75-192 allowed issuance of three permits rather than one, reducing from two to one the number of kills allowed per permit and set duration of permit at four months rather than one year; P.A. 79-445 changed landowner’s qualifications for permit from ownership of ten or more acres used for agricultural purposes to landowners with actual or potential loss of $500 or more from cultivated products, increased number of permits allowed to each landowner from three to six, restored original expiration date of December thirty-first, authorized commissioner to specify weapon or shot size to be used, deleted commissioner’s power to allow taking more than one deer with a permit, allowed landowner to designate up to three agents rather than one, authorized issuance of additional permit after commissioner receives required report, prohibited agents from serving more than one landowner in a year and forbade use of bait to take deer; P.A. 80-305 added Subsec. (b) re penalties for violation of provisions; P.A. 84-172 amended Subsec. (a) to make a primary lessee eligible for a damage permit, to eliminate the restriction on the number of deer that may be taken under a permit and to make a primary lessee, husband or wife or lineal descendant of the landowner or lessee eligible for a jacklight permit, inserted new Subsec. (b) authorizing damage permits where no commercial damage occurs and relettered the remaining Subsec. accordingly; P.A. 90-167 amended Subsec. (a) to prohibit possessing the flesh of deer from another state or country unless it is properly tagged, prohibited persons who are convicted of violating certain statutes from killing deer pursuant to a damage permit, substituted “twenty-five hundred” for “five hundred”, required that all landowners or the landowner or lessee holding a farmer tax exemption permit sign the application, substituted “October thirty-first” for “December thirty-first”, required a showing that damage cannot be reduced during the daylight hours, authorized the commissioner to require notification as specified on the permit, deleted Subsec. (b) re damage permits where no commercial damage occurs and relettered the remaining Subsec. accordingly; P.A. 97-250 amended Subsec. (a) to allow taking of deer under this section with bow and arrow by persons holding deer damage permits; P.A. 02-103 made technical changes in Subsec. (a); P.A. 03-123 made a technical change in Subsec. (a), effective June 26, 2003; P.A. 03-192 amended Subsec. (a) by replacing reference to violation of Sec. 26-82 with reference to violation of “this section” and adding provisions re the taking of deer over an attractant in areas designated by the commissioner and plans by municipalities, homeowner associations and nonprofit land-holding organizations to take deer when such plan is approved by the commissioner and notice to abutting landowners is provided; P.A. 04-109 made a technical change in Subsec. (a), effective May 21, 2004; P.A. 04-257 made technical changes in Subsec. (b), effective June 14, 2004



Section 26-82a - Private land revolver permit to hunt deer. Requirements.

The commissioner shall issue, upon payment of a five-dollar fee, to the owner of ten or more acres of private land or a resident of this state, who has the consent of the owner of ten or more acres of private land, a private land revolver permit that allows the use of a revolver, as defined in section 29-27, to hunt deer from November first to December thirty-first, inclusive, pursuant to the bag limit established for a private land deer permit under subsection (a) of section 26-86a. Any person authorized to hunt deer by revolver pursuant to this section shall use a cartridge of .357 caliber or larger for such purpose.

(P.A. 10-99, S. 1.)

History: P.A. 10-99 effective June 2, 2010.



Section 26-83 and 26-84 - Permits to hunt deer. Fee for permit to kill deer.

Sections 26-83 and 26-84 are repealed.

(1949 Rev., S. 4899, 4900; 1949, S. 2494d; 1951, S. 2494d, 2495d; 1963, P.A. 228; 231; 326; 1969, P.A. 53, S. 2, 3; 1971, P.A. 872, S. 274; P.A. 74-151, S. 6, 7.)



Section 26-85 - Jacklighting for deer. Forfeiture and disposal of weapons.

No person shall use or attempt to use or possess any jacklight for the purpose of taking any deer. For the purpose of establishing a prima facie case under the provisions of this section, a jacklight shall be construed as any artificial light when used in conjunction with any rifle larger than a twenty-two long rifle, or with a shotgun and ball shells or shot larger than No. 2 shot or with a bow and arrow or crossbow, in any area frequented by deer or where deer are known to be present, or in any deer habitat, and possession of such articles in any such place, or any road, lane or passageway adjacent to such place, by any person during the period from one-half hour after sunset to sunrise shall be prima facie evidence of a violation of this section. Any person who kills or wounds any deer with any firearm or other weapon by the aid or use of any artificial light during the period from one-half hour after sunset to sunrise shall be subject to the provisions of this section. Any person who violates any provision of this section shall be fined not less than two hundred dollars nor more than five hundred dollars or be imprisoned not less than thirty days nor more than six months or be both fined and imprisoned, for the first offense, and for each subsequent offense shall be fined not less than two hundred dollars nor more than one thousand dollars or imprisoned not more than one year, or be both fined and imprisoned. Any firearm, shell, cartridge and any other weapon and portable lights, batteries and any other device used, or intended to be used by, and found by the trial court to have been in the possession of, any person charged with a violation of any provision of this section, when such person is convicted, or upon the forfeiture of any bond taken upon any such complaint, shall be ordered by the trial court to be forfeited to the state and all such articles shall, by order of said court, be turned over to the commissioner and may be retained for use by the department or assigned by the commissioner to any other state agency, may be sold at public auction by the Commissioner of Administrative Services at the request of the commissioner or may be destroyed at the discretion of the commissioner. The proceeds of any such sale shall be paid to the State Treasurer and by him credited to the General Fund. If a motor vehicle is used to transport such person to or toward or away from the place where the illegal act was committed, the operator’s license of such person or, if he has no such license, the privilege to obtain such license shall be suspended by the Commissioner of Motor Vehicles for a period of one year from the date of such conviction or forfeiture of such bond. Said commissioner, after a hearing is held thereon, may issue to such person a restricted, limited operator’s license if such license is required by such person to earn a livelihood. Said commissioner shall suspend such license for the remainder of the original suspension period if such restricted license is used for purposes other than those determined by said commissioner.

(1949 Rev., S. 4902; 1949, 1951, 1953, 1955, S. 2496d; 1959, P.A. 398, S. 14; 1971, P.A. 872, S. 275; P.A. 77-614, S. 135, 610.)

History: 1959 act provided that proceeds from sale of forfeited articles be deposited in general fund rather than game fund; 1971 act replaced references to board of fisheries and game and its director with references to commissioner and department of environmental protection; P.A. 77-614 replaced director of purchases of the department of finance and control with commissioner of administrative services.



Section 26-86 - Deer, moose or black bear killed or wounded by motor vehicle.

Any deer, moose or black bear killed or seriously wounded as the result of a collision with a motor vehicle may, after inspection of such deer, moose or black bear by the local police authorities, state police or conservation officer and after issuance of a copy of a wildlife kill incident report, become the property of the operator of such motor vehicle or any other person if such operator declines possession.

(1949 Rev., S. 4903; P.A. 83-191, S. 5, 9; P.A. 87-31; P.A. 06-4, S. 1.)

History: P.A. 83-191 deleted requirement that kill be made while vehicle is being “legally operated upon the public highway” and required retention of a copy of a deer kill report for the legal possession of deer taken by a motor vehicle; P.A. 87-31 authorized possession by the operator or any other person where previously possession was limited to the owner of the vehicle; P.A. 06-4 added moose and black bear and changed deer kill incident report to wildlife kill incident report.



Section 26-86a - Game management. Deer hunting; permitted weapons, locations, bag limits. Consent forms; permits, selection process.

(a) The commissioner shall establish by regulation adopted in accordance with the provisions of chapter 54 standards for deer management, and methods, regulated areas, bag limits, seasons and permit eligibility for hunting deer with bow and arrow, muzzleloader and shotgun, except that no such hunting shall be permitted on Sunday. No person shall hunt, pursue, wound or kill deer with a firearm without first obtaining a deer permit from the commissioner in addition to the license required by section 26-27. Application for such permit shall be made on forms furnished by the commissioner and containing such information as he may require. Such permit shall be of a design prescribed by the commissioner, shall contain such information and conditions as the commissioner may require, and may be revoked for violation of any provision of this chapter or regulations adopted pursuant thereto. As used in this section, “muzzleloader” means a rifle or shotgun of at least forty-five caliber, incapable of firing a self-contained cartridge, which uses powder, a projectile, including, but not limited to, a standard round ball, mini-balls, maxi-balls and Sabot bullets, and wadding loaded separately at the muzzle end, and “rifle” means a long gun the projectile of which is six millimeters or larger in diameter. The fee for a firearms permit shall be nineteen dollars for residents of the state and sixty-eight dollars for nonresidents, except that any nonresident who is an active full-time member of the armed forces, as defined in section 27-103, may purchase a firearms permit for the same fee as is charged a resident of the state. The commissioner shall issue, without fee, a private land deer permit to the owner of ten or more acres of private land and the husband or wife, parent, grandparent, sibling and any lineal descendant of such owner, provided no such owner, husband or wife, parent, grandparent, sibling or lineal descendant shall be issued more than one such permit per season. Such permit shall allow the use of a rifle, shotgun, muzzleloader or bow and arrow on such land from November first to December thirty-first, inclusive. Deer may be so hunted at such times and in such areas of such state-owned land as are designated by the Commissioner of Energy and Environmental Protection and on privately owned land with the signed consent of the landowner, on forms furnished by the department, and such signed consent shall be carried by any person when so hunting on private land. The owner of ten acres or more of private land may allow the use of a rifle to hunt deer on such land during the shotgun season. The commissioner shall determine, by regulation, the number of consent forms issued for any regulated area established by said commissioner. The commissioner shall provide for a fair and equitable random method for the selection of successful applicants who may obtain shotgun and muzzleloader permits for hunting deer on state lands. Any person whose name appears on more than one application for a shotgun permit or more than one application for a muzzleloader permit shall be disqualified from the selection process for such permit. No person shall hunt, pursue, wound or kill deer with a bow and arrow without first obtaining a bow and arrow permit pursuant to section 26-86c. “Bow and arrow”, as used in this section and in section 26-86c, means a bow with a draw weight of not less than forty pounds. The arrowhead shall have two or more blades and may not be less than seven-eighths of an inch at the widest point. No person shall carry firearms of any kind while hunting with a bow and arrow under this section and section 26-86c.

(b) Any person who takes a deer without a permit shall be fined not less than two hundred dollars or more than five hundred dollars or imprisoned not less than thirty days or more than six months or shall be both fined and imprisoned, for the first offense, and for each subsequent offense shall be fined not less than two hundred dollars or more than one thousand dollars or imprisoned not more than one year or shall be both fined and imprisoned.

(1959, P.A. 227, S. 1, 2; 1961, P.A. 337; 1971, P.A. 872, S. 276; P.A. 74-151, S. 3, 7; P.A. 77-86; P.A. 78-135, S. 1; P.A. 79-491, S. 1, 2; P.A. 83-440; P.A. 85-20; P.A. 87-180, S. 2; P.A. 88-98, S. 3, 6; Nov. Sp. Sess. P.A. 91-3, S. 9, 21; P.A. 93-408, S. 2; P.A. 95-352, S. 2; P.A. 97-250, S. 5; May 9 Sp. Sess. P.A. 02-1, S. 98; P.A. 03-276, S. 2; 03-278, S. 88; June Sp. Sess. P.A. 09-3, S. 458; P.A. 10-3, S. 48; P.A. 11-80, S. 1.)

History: 1961 act changed opening date for bow and arrow season from December first to November first; 1971 act replaced state board of fisheries and game with commissioner of environmental protection; P.A. 74-151 greatly expanded provisions, including provisions re use of muzzleloaders and shotguns, deleted specific dates for bow and arrow season previously in force and deleted requirement that arrows used bear full name and address of their owner; P.A. 77-86 provided that persons submitting more than one application for muzzleloader or shotgun permits will be disqualified and that those who are issued a shotgun permit shall be ineligible for such permit the following year; P.A. 78-135 added Subsec. (b) re penalties for taking deer without permit; P.A. 79-491 clarified provisions, substituted references to firearms permits for references to separate muzzleloader and shotgun permits, defined rifle for purposes of section, authorized issuance of “private land deer permit”, authorized owners of ten acres or more to allow use of rifles in hunting on their land, authorized commissioner to determine number of consent forms issued for any regulated area and deleted provisions making those issued shotgun permits ineligible for such a permit the following year and prohibiting taking of more than one deer, since regulated areas, bag limits, separate seasons and permit eligibility are to be regulated by commissioner; P.A. 83-440 amended Subsec. (a) to authorize the commissioner to issue private land deer permits to parents and grandparents of landowners, to remove provision linking issuance of permits in numbers linked to the amount of acreage owned, to remove the limitation on the number of deer that may be taken pursuant to a private land deer permit and to exempt archery deer hunters, raccoon and opossum hunters and those hunting deer on their own land from wearing fluorescent clothing while hunting; P.A. 85-20 amended Subsec. (a) by eliminating the limit on consent forms issued by a landowner and exempting persons engaged in archery turkey hunting from the requirement of wearing flourescent orange clothing; P.A. 87-180 amended Subsec. (a) by authorizing concurrent archery and firearms deer hunting seasons and requiring that flourescent orange clothing be worn by archery hunters during concurrent season; P.A. 88-98 deleted requirements for fluorescent orange clothing; Nov. Sp. Sess. P.A. 91-3 amended Subsec. (a) to delete a requirement that deer hunters using a bow and arrow also obtain a general hunting permit pursuant to Sec. 26-27; P.A. 93-408 deleted a specification for round ball ammunition in the definition of muzzleloader; P.A. 95-352 amended Subsec. (a) to allow for free private land deer permits for siblings of the landowners; P.A. 97-250 amended Subsec. (a) to allow taking of deer under this section with bow and arrow by persons holding private land deer permits; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to increase fee for firearms permit from $10 to $14 for residents and from $30 to $50 for nonresidents, effective January 1, 2003; P.A. 03-276 amended Subsec. (a) to make technical changes, to replace “ball” with “a projectile, including, but not limited to, a standard round ball, mini-balls, maxi-balls and Sabot bullets”, to delete “which uses centerfire ammunition and”, to add exception re an active full-time member of the armed forces, and to replace provision re capability of a bow to propel a certain type of arrow with “a draw weight of not less than forty pounds”, effective July 1, 2003; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees from $14 to $28 for residents and from $50 to $100 for nonresidents; P.A. 10-3 amended Subsec. (a) by reducing fee for residents from $28 to $19 and for nonresidents from $100 to $68 and by making a technical change, effective April 14, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 26-66(22) re the wearing of fluorescent orange clothing.



Section 26-86b - Tags. Report of kill.

The commissioner shall issue tags to be attached to the carcass of any deer killed under the provisions of sections 26-82 and 26-86a to 26-86c, inclusive, which tag shall be immediately attached to such deer and remain affixed until such carcass is dressed and butchered and packaged for consumption. Each person so taking deer shall, within twenty-four hours, report such kill to the commissioner on a form furnished by him.

(1959, P.A. 227, S. 3; 1971, P.A. 872, S. 277; P.A. 74-151, S. 4, 7.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 74-151 added reference to Sec. 26-86 and required that tags remain affixed until carcass is packaged for consumption; (Revisor’s note: In 1993 an obsolete reference to repealed Sec. 26-86d was replaced editorially by the Revisors with reference to Sec. 26-86c).



Section 26-86c - Permits to hunt deer and small game with bow and arrow. Fees. Applications. Education course requirement.

No person may hunt deer or small game with a bow and arrow under the provisions of this chapter without a valid permit issued by the Commissioner of Energy and Environmental Protection pursuant to this section or section 26-86a for persons hunting deer with bow and arrow under private land deer permits issued free to qualifying landowners, or their husbands or wives, parents, grandparents, lineal descendants or siblings under that section. The fee for such bow and arrow permit to hunt deer and small game shall be forty-one dollars for residents and one hundred thirty-five dollars for nonresidents, or nineteen dollars for any person twelve years of age or older but under sixteen years of age, except that any nonresident who is an active full-time member of the armed forces, as defined in section 27-103, may purchase a bow and arrow permit to hunt deer and small game for the same fee as is charged a resident of the state. Permits to hunt with a bow and arrow under the provisions of this chapter shall be issued only to qualified applicants therefor by the Commissioner of Energy and Environmental Protection, in such form as said commissioner prescribes. Applications shall be made on forms furnished by the commissioner containing such information as he may require and all such application forms shall have printed thereon: “I declare under the penalties of false statement that the statements herein made by me are true and correct.” Any person who makes any material false statement on such application form shall be guilty of false statement and shall be subject to the penalties provided for false statement and said offense shall be deemed to have been committed in the town in which the applicant resides. No such application shall contain any material false statement. On and after January 1, 2002, permits to hunt with a bow and arrow under the provisions of this chapter shall be issued only to qualified applicants who have successfully completed the conservation education bow hunting course as specified in section 26-31 or an equivalent course in another state.

(1959, P.A. 227, S. 4–6; February, 1965, P.A. 602; 1971, P.A. 871, S. 106; 872, S. 278; P.A. 74-151, S. 5, 7; P.A. 75-304, S. 1, 2; P.A. 82-366, S. 7; Nov. Sp. Sess. P.A. 91-3, S. 10, 21; P.A. 97-250, S. 6; May 9 Sp. Sess. P.A. 02-1, S. 99; P.A. 03-123, S. 10; 03-276, S. 3; June Sp. Sess. P.A. 09-3, S. 459; P.A. 10-3, S. 49; P.A. 11-80, S. 1.)

History: 1965 act deleted distinctions between issuance of resident and nonresident licenses; 1971 acts substituted false statement charge and penalty for perjury charge and penalty and replaced state board of fisheries and game with commissioner of environmental protection; P.A. 74-151 substituted “permit(s)” for “license(s)” and specified applicability of provisions to bow and arrow hunting; P.A. 75-304 reduced fee from $5.35 to $5 and transferred power to issue licenses from town clerks to commissioner, deleting all provisions concerning town clerk’s duties; P.A. 82-366 amended the section to revise the requirement that permits for hunting deer with bow and arrow be issued only to persons 16 and older for consistency with new junior license categories established by Sec. 26-27a; Nov. Sp. Sess. P.A. 91-3 amended section to authorize hunting of small game with bow and arrow, to increase the fee for all bow hunting and to delete a requirement that moneys received under this section be deposited in the general fund; P.A. 97-250 provided for issuance of permits to take deer with bow and arrow to persons holding private land deer permits and provided that, on and after January 1, 2002, permits to hunt deer with bow and arrow under this chapter shall only be issued to persons who have completed an education course under Sec. 26-31; May 9 Sp. Sess. P.A. 02-1 increased permit fee from $22 to $30 for residents and from $44 to $100 for nonresidents, effective January 1, 2003; P.A. 03-123 made technical changes, effective June 26, 2003; P.A. 03-276 added exception re an active full-time member of the armed forces, effective July 1, 2003; June Sp. Sess. P.A. 09-3 increased fees; P.A. 10-3 reduced fee for residents from $60 to $41, for nonresidents from $200 to $135 and for persons 12 or older but under 16 from $26 to $19, effective April 14, 2010; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-86d - Penalty.

Section 26-86d is repealed.

(1959, P.A. 227, S. 7; P.A. 78-135, S. 3.)



Section 26-86e - Regulation of hunting of doe deer.

The Commissioner of Energy and Environmental Protection may issue regulations prohibiting the hunting, wounding, killing or possession of doe deer on a state-wide, county or described-area basis, when he finds such action necessary to preserve reasonably adequate breeding stock.

(1963, P.A. 229; 1971, P.A. 872, S. 279; P.A. 11-80, S. 1.)

History: 1971 act replaced state board of fisheries and game with commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-86f - Hunting of fawn deer prohibited.

No person shall hunt, wound, kill or remove from the wild any fawn deer at any time, except that such deer found wounded or injured may, with due care, be removed from the wild for the purpose of having the wounds or injuries treated, and all such deer shall, within twenty-four hours after such removal, be turned over to a representative of the Department of Energy and Environmental Protection for such disposition as shall be determined by the commissioner.

(1963, P.A. 230; 1971, P.A. 872, S. 280; P.A. 11-80, S. 1.)

History: 1971 act replaced state board of fisheries and game with department of environmental protection and its director with commissioner of environmental protection; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-87 - Taking rabbits by use of ferrets. Authorization. Penalties.

The commissioner may authorize the commissioner’s conservation officers or other agents to take rabbits by the use of ferrets for the purpose of restocking and redistribution. Any person who takes any rabbit by the use of a ferret, except as authorized in this section, shall be fined not more than two hundred fifty dollars, and the possession of each rabbit taken by the use of a ferret, except as so authorized, shall constitute a separate offense.

(1949 Rev., S. 4906; 1971, P.A. 872, S. 281; P.A. 07-217, S. 124; P.A. 12-80, S. 26.)

History: 1971 act replaced reference to board of fisheries and game with reference to environmental protection commissioner; P.A. 07-217 made technical changes, effective July 12, 2007; P.A. 12-80 replaced penalty of a fine of not less than $10 or more than $50 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-88 - Use of explosives.

No person shall take or attempt to take any gray squirrel, rabbit or other fur-bearing animal protected by law by the use of gunpowder, dynamite or other explosive compound, or by fire, smoke, brimstone, sulphur, gas or chemical, or by digging from any hole or den, provided nothing herein shall be construed to prevent the shooting of any gray squirrel or rabbit or fur-bearing animal. Any person who violates any provision of this section shall be guilty of a class C misdemeanor.

(1949 Rev., S. 4907; P.A. 12-80, S. 114.)

History: P.A. 12-80 added provision re penalty of a class C misdemeanor for violation of section.



Section 26-89 - Cutting trees or using fire to take raccoon.

Any person who cuts down any tree or uses fire, smudge or smoke for the purpose of taking raccoon shall be fined not more than two hundred dollars.

(1949 Rev., S. 4909.)



Section 26-90 - False statement, penalty. General penalty.

(a) No person shall make any material false statement or sign the name of another when making application for any permit authorized under any provision of this part nor shall any person make any material false statement or sign the name of another when reporting the killing of any deer as required under the provisions of this part. Any person who makes any material false statement or signs the name of another when reporting the killing of any deer or when making application for any permit authorized under any provision of this part, whether or not such permit is issued, shall be deemed to have committed such offense in the town listed as the town of killing on the deer-killing report or the town listed on the application form as being the town in which the property is located or, if such property is listed as being located in more than one town, criminal jurisdiction may be taken in any such town.

(b) Any person who violates any provision of this part, or any regulation issued by the commissioner pursuant thereto, for which no other penalty is provided shall be guilty of a class D misdemeanor, and the possession of each quadruped or part thereof taken in violation of any such provision shall be a separate offense. Any firearm, shell, cartridge and any other weapon and any other device used, or intended to be used, and found by the trial court to have been in the possession of any person charged with a violation of this section or any provision of section 26-82 or 26-86a, when such person is convicted, or upon the forfeiture of any bond taken upon any such complaint, shall be ordered by the trial court to be forfeited to the state and all such articles shall, by order of said court, be turned over to the commissioner and may be retained for use by the department or assigned by the commissioner to any other state agency, may be sold by the Commissioner of Administrative Services at the request of the commissioner or may be destroyed at the discretion of the commissioner. All moneys collected as a result of any such sale shall be transmitted to the State Treasurer and by him be deposited to the General Fund.

(1949 Rev., S. 4910; 1953, S. 2500d; 1957, P.A. 205; 1959, P.A. 398, S. 15; 1971, P.A. 872, S. 282; P.A. 74-338, S. 56, 94; P.A. 75-567, S. 22, 80; P.A. 77-614, S. 135, 610; P.A. 78-135, S. 2; P.A. 12-80, S. 137.)

History: 1959 act required that moneys from sale of forfeited article be deposited in general fund rather than game fund; 1971 act replaced references to board of fisheries and game and its director with references to environmental protection department and commissioner; P.A. 74-338 deleted requirement that articles are forfeited to state “upon the nolle of any complaint upon the payment of any sum of money”; P.A. 75-567 deleted reference to repealed Secs. 26-83 and 26-84 in Subsec. (b); P.A. 77-614 replaced director of purchases of the department of finance and control with commissioner of administrative services; P.A. 78-135 added reference in Subsec. (b) to violations of Sec. 26-86a; P.A. 12-80 amended Subsec. (b) to change penalty from a fine of not less than $25 or more than $200 or imprisonment of not more than 60 days or both to a class D misdemeanor and make technical changes.



Section 26-91 - Taking of migratory game birds. Plan by municipality, homeowner association or nonprofit land-holding organization to take Canada geese.

(a) The closed season, daily bag limit and possession limit for migratory game birds and the methods of taking such game birds shall be at least as stringent as the closed season, daily bag limit, possession limit and methods of taking, including allowable compositions of nontoxic shot, fixed for such birds by the regulations of the United States Fish and Wildlife Service, made under the provisions of an Act of Congress Relating to Migratory Birds. Nothing in this section shall affect the right to kill or have in possession to be sold or offered for sale wild ducks, geese and brant, bred or propagated by any domestic breeder. Any person who violates any provision of this subsection shall be fined not more than two hundred fifty dollars. The possession of each bird or part thereof shall constitute a separate offense.

(b) The Commissioner of Energy and Environmental Protection may authorize any municipality, homeowner association or nonprofit land-holding organization approved by the commissioner under the provisions of this section to take resident Canada geese at any time, other than Sundays, or place using any method consistent with professional wildlife management principles. Any such municipality, homeowner association or nonprofit land-holding organization shall submit to the commissioner, for the commissioner’s review and approval, a plan that describes the extent and degree of the nuisance or ecological damage and the proposed method of taking. Such plan shall include prohibitions against feeding of such geese and requirements that landscaping in the area is managed in a way to be less hospitable to geese, utilizing native plantings. Prior to the implementation of such plan, the municipality, homeowner association or nonprofit land-holding organization shall provide notice of such plan to abutting landowners of such place where the plan will be implemented. Such plan shall not authorize the use of a snare.

(1949 Rev., S. 4911; P.A. 90-166, S. 2; P.A. 03-192, S. 7; P.A. 04-109, S. 15; P.A. 11-80, S. 1; P.A. 12-80, S. 27.)

History: P.A. 90-166 authorized the closed season, bag limit and possession limit to be more stringent than the federal requirements where previously they were to be the same; P.A. 03-192 designated existing provisions as Subsec. (a), adding “, including allowable compositions of nontoxic shot,” therein, and added Subsec. (b) re authority of commissioner to approve plan by municipalities, homeowner associations and nonprofit land-holding organizations to take resident Canada geese; P.A. 04-109 amended Subsec. (b) to make a technical change, effective May 21, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 12-80 amended Subsec. (a) to replace penalty of a fine of not more than $50 or imprisonment of not more than 30 days or both with a fine of not more than $250 and make a technical change.



Section 26-92 - Wild birds other than game birds protected, exception. Game birds defined.

No person shall catch, kill or purchase or attempt to catch, kill or purchase, sell, offer or expose for sale or have in possession, living or dead, any wild bird other than a game bird, or purchase or attempt to purchase, sell, offer or expose for sale or have in possession any part of any such bird or of the plumage thereof except as acquired under the provisions of this chapter. For the purposes of this section, the following shall be considered game birds: The anatidae, or waterfowl, including brant, wild ducks and geese; the rallidae, or rails, including coots, gallinules and sora and other rails; the limicolae, or shore birds, including snipe and woodcock; the gallinae, including wild turkeys, grouse, prairie chickens, pheasants, partridge and quail; the corvidae, including crows. No person shall take or destroy any nest or any egg of any wild bird or game bird. No person shall possess any nest or egg of any wild or game bird. English sparrows, starlings and, when found depredating ornamental trees, agriculture crops, livestock or wildlife, or when concentrated in such numbers as to constitute a public health or public safety hazard, crows, rock doves, monk parakeets and brown-headed cowbirds shall not be included among the birds protected by this section. Any conservation officer and any other officer having authority to serve criminal process shall have the same powers relating to violations of the provisions of this section as are conferred by section 26-6.

(1949 Rev., S. 4916; 1951, S. 2504d; 1963, P.A. 509; P.A. 78-97; P.A. 03-192, S. 8; P.A. 04-109, S. 16; P.A. 05-288, S. 118.)

History: 1963 act deleted from list of game birds “the columbidae, including the mourning dove but excluding the street pigeon”; P.A. 78-97 forbade “attempts” to catch, kill or purchase prohibited birds and revised list, deleting “the gruidae, or cranes, including little brown, sandhill and whooping cranes”, “avocets, curlews, dowitchers, godwits, knots, oyster catchers, phalaropes, plovers, sandpipers”, “stilts, surf birds, turnstones, willet”, “yellow-legs”, and “when destroying poultry, hawks” and clarified treatment of crows; P.A. 03-192 expanded exception to protection of wild bird or game bird to include crows, rock doves, monk parakeets and brown-headed cowbirds when found depredating ornamental trees, agriculture crops, livestock or wildlife or when constituting a public health or safety hazard, replaced “needlessly destroy” with “destroy” re nest or egg of wild bird or game bird and made technical and conforming changes; P.A. 04-109 made a technical change, effective May 21, 2004; P.A. 05-288 made a technical change, effective July 13, 2005.



Section 26-92a - State purchase of game birds.

The purchase by the state of game birds from out-of-state bidders shall be subject to the same terms and conditions, other than those relating to the hatching and raising of such birds, which regulate the purchase by such state of game birds from bidders in this state.

(P.A. 78-39.)



Section 26-93 - Hunting of bald eagle prohibited. Disturbance of nest prohibited. Fine. No access area for bald eagle. Violation and fine or imprisonment.

Any person who disturbs, hunts, takes, kills or attempts to kill any bald eagle or disturbs any active bald eagle nest shall be fined not more than one thousand dollars or imprisoned not more than thirty days or both. Any person who enters a posted no access area for a bald eagle or a posted no access area for an active bald eagle nest shall be fined not more than one thousand dollars or imprisoned not more than thirty days, or both.

(1949 Rev., S. 4917; P.A. 83-191, S. 6, 9; P.A. 03-192, S. 1.)

History: P.A. 83-191 made disturbance, molestation or harassment of bald eagles subject to the penalty; P.A. 03-192 deleted “molests, harasses”, added provision prohibiting disturbance of a bald eagle nest, increased fine from $100 to $1,000 re such disturbance or killing of a bald eagle and added provision re fine or imprisonment for entering a no access area.



Section 26-94 - Hunting of swan prohibited.

Any person who hunts, takes, wounds or kills or attempts to hunt, take, wound or kill any species of swan, including the whistling swan (Cygnus columbianus), the trumpeter swan (Cygnus buccinator) and the mute swan (Stehenelides olor), shall be fined not more than two hundred fifty dollars.

(1955, S. 2505d; P.A. 12-80, S. 28.)

History: P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-95 - Trapping of birds.

No person shall trap, net or snare any bird for which a closed season is provided or which is protected by statute, or set, bait, place or use any net, trap, snare or other device for the purpose of taking any bird. Nothing in this section shall be construed to prevent the setting of traps on poles eight or more feet from the ground for the purpose of taking predatory birds not protected by law, provided the commissioner may issue permits authorizing the taking, by such method as he determines, such birds as become a nuisance or birds that should be controlled because of the damage they do to property, poultry, domestic animals and agricultural crops. No permit shall be required under the provisions hereof by persons authorized by the United States Fish and Wildlife Service to trap birds for the purpose of banding and release provided the commissioner may require such authorized persons to obtain a permit to trap any species of bird listed as endangered, threatened or of special concern as defined in section 26-304.

(1949 Rev., S. 4918; 1957, P.A. 339; 1971, P.A. 872, S. 283; P.A. 90-166, S. 4.)

History: 1971 act replaced reference to director of state board of fisheries and game with reference to environmental protection commissioner; P.A. 90-166 authorized the commissioner to require persons to obtain a permit to trap any species of bird which is endangered, threatened or of special concern.



Section 26-96 - Trap shooting.

No person shall keep, expose, let loose or suffer to escape any bird or fowl for the purpose of having it shot at for sport, gain, the trial of skill of marksmen or any other purpose, nor shall any person shoot at any bird or fowl that has been kept, exposed, let loose or allowed to escape for the purpose of being shot at. The provisions of this section shall not prohibit the release of legally propagated game birds or the subsequent shooting of such birds during the open season or any extension of such open season.

(1949 Rev., S. 4919.)



Section 26-97 - Killing game birds in Westport Fire District prohibited. Penalty.

Any person who kills any game bird within the limits of the Westport Fire District in the town of Westport shall be fined not less than one dollar or more than fifty dollars.

(1949 Rev., S. 5010; P.A. 07-217, S. 125.)

History: P.A. 07-217 made a technical change, effective July 12, 2007.



Section 26-98 - Penalty.

Any person who violates any provision of this part, or any regulation issued by the commissioner pursuant thereto, for which no other penalty is provided, or who makes any material false statement in procuring any permit, shall be fined not more than two hundred fifty dollars, and the possession of each bird or part thereof, taken or possessed in violation of any such provision, shall constitute a separate offense.

(1949 Rev., S. 4921; 1953, S. 2506d; 1957, P.A. 272; 1971, P.A. 872, S. 284; P.A. 12-80, S. 29.)

History: 1971 act replaced reference to board of fisheries and game with reference to environmental protection commissioner; P.A. 12-80 replaced penalty of a fine of not less than $10 or more than $200 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-99 - Establishment of fish and game refuges.

The commissioner may establish state fish and game refuges and may, in the name and for the use of the state, lease any tract of land, stream, lake, pond or part thereof in the state suitable for the propagation and preservation of fish and game and may accept any gift of any interest in any land, stream, lake, pond or part thereof or any personal property to be used for the purpose of propagating or protecting wildlife upon such conditions as may be agreed upon between the donor and the commissioner, subject to the approval of the Attorney General, concerning any condition in relation to the use of the principal of any such gift or any income therefrom, and the commissioner may exercise all of the authority of any owner of any such property for such purposes. No provision of this section shall be construed as limiting the right of the donor to exercise all of the rights incident to ownership of such property, except as such rights may be limited by the conditions of his gift.

(1949 Rev., S. 4922; 1971, P.A. 872, S. 285.)

History: 1971 act substituted references to environmental protection commissioner for references to board of fisheries and game.

See Sec. 26-69 re wildlife management practices.



Section 26-100 - Posting notices.

The commissioner shall cause such notices to be posted along or near the boundary lines of fish and wildlife refuges, closed areas, management areas, fish hatcheries, fish rearing pools and fish retaining ponds forbidding entrance therein as will, in his judgment, fairly warn any unauthorized person not to enter upon such premises; but the removal or destruction of such notices after posting shall not be a defense in any prosecution under this chapter.

(1949 Rev., S. 4923; 1971, P.A. 872, S. 286.)

History: 1971 act substituted references to environmental protection commissioner for references to board of fisheries and game.

See Sec. 26-21 re penalty for destruction of notice or proclamation.



Section 26-101 - Wildlife refuges and closed areas.

The commissioner may establish wildlife refuges, closed areas or safety zones on public lands or waters or, providing he first obtains the necessary written consent, on private lands and waters. The commissioner may close any such area, or portion of any such area, to hunting, trapping, fishing, other public use, or trespassing, when he determines such closure to be necessary for the management of any wildlife or plant species or for public safety. The commissioner shall cause notice of such closure, including the length of any such closure, to be posted near the boundary lines or near any area, or portion of any area, closed pursuant to this section. Any person who uses any area in violation of any such notice of closure shall be guilty of a class D misdemeanor.

(1955, S. 2482d, 2507d; 1971, P.A. 872, S. 287; P.A. 97-250, S. 2; P.A. 12-80, S. 138.)

History: 1971 act substituted references to environmental protection commissioner for references to board of fisheries and game; P.A. 97-250 made technical and grammatical changes, added criteria for closure of areas under this section, required posting of notice of such closure and provided that the penalty under this section applies in the case of a use of an area in violation of such notice; P.A. 12-80 changed penalty from a fine of not more than $200 or imprisonment of not more than 60 days or both to a class D misdemeanor.



Section 26-102 - Fish spawning areas and refuges.

The commissioner may establish fish spawning areas and refuges on any waters; and he may establish closed areas and safety zones on public lands and waters and, with the consent of the owner, on private lands and waters, and close any such area to fishing and trespassing. The commissioner shall have emergency authority to declare a closed season on any species of fish threatened with undue depletion from any cause and, the provisions of section 26-116 notwithstanding, if such cause is any person, firm or corporation engaged in commercial fishing activity, the commissioner shall have the additional emergency power to establish prescribed conditions for the operation of such commercial fishing activity, or suspend or prohibit the right of such person, firm or corporation to operate within such waters for such period of time as the commissioner deems necessary. The commissioner may, if he deems it necessary, close any waters, or portions thereof, in the inland district to fishing for limited periods of time.

(1955, S. 2508d; February, 1965, P.A. 253, S. 1; 1971, P.A. 872, S. 288.)

History: 1965 act added provisions granting board of fisheries and game emergency power to regulate commercial fishing activity; 1971 act substituted references to environmental protection commissioner for references to state board of fisheries and game.

See Secs. 26-116 and 26-117 re exceptions to provisions of this section and penalty for violation of provisions, respectively.



Section 26-103 - Management and preservation of islands in and marshes in or bordering the Housatonic River.

All islands in the Housatonic River and all marshes in or bordering the Housatonic River, extending from the mouth of the river to the upper limits of its tidal fluctuation, are set aside as wildlife habitats and shall be under the exclusive jurisdiction and control of the Commissioner of Energy and Environmental Protection. The commissioner shall have the same powers in reference to such islands and marshes as are provided in section 26-16. Such islands or marshes or such portions thereof as are recorded in private ownership shall not be included under the jurisdiction of the commissioner, but such jurisdiction shall extend to all such islands and marshes or portions thereof as are owned or as may be acquired by the state or for the use of the state pursuant to said section 26-16.

(1955, S.A. 290; 1971, P.A. 872, S. 289; P.A. 11-80, S. 1.)

History: 1971 act replaced state board of fisheries and game with commissioner of environmental protection; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-104 - Bantam Lake sanctuary.

No person shall hunt, take, kill or attempt to kill any duck, geese, brant, swan or other waterfowl or shore birds or waders protected by law, resting on or flying over the waters of Bantam Lake or that part of Bantam River located between said lake and a distance of five hundred feet below the second highway bridge located adjacent to the jambs, so called, or shall kill or attempt to kill any such birds within a distance of two hundred feet from the water level of said lake. The commissioner or any agent of the department may, within the discretion of the commissioner, take and kill wild animals or birds in or above said waters which said commissioner determines to be destructive of any wildlife protected by the provisions of this chapter. The commissioner may, with the approval of the Governor, build or erect a structure or dam with a fish screen thereon on Bantam River, but such structure or dam shall not contain a gate. Any person who violates any provision of this section shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 5008, 5009; 1971, P.A. 872, S. 290; P.A. 12-80, S. 30.)

History: 1971 act replaced references to board of fisheries and game and its agents with references to environmental protection commissioner and agents of environmental protection department; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-105 - Lake Wononscopomuc sanctuary. Limited hunting.

No person shall hunt, take, kill or attempt to kill any duck, goose, brant, swan or other waterfowl or shore bird or wader protected by law, resting on or flying over the waters of Lake Wononscopomuc, or kill or attempt to kill any such bird within a distance of five hundred feet from the water level of said lake, except that when in the opinion of the first selectman and the conservation commission, waterfowl have reached numbers that are considered a nuisance or threaten to affect adversely the quality of the water of said lake, the chief executive officer of the town of Salisbury, acting as the issuing agent of the Department of Energy and Environmental Protection, may issue permits to hunt such waterfowl. Any person violating this section shall be fined not more than two hundred fifty dollars. The commissioner or any agent of the department may, within the discretion of said commissioner, take and kill wild animals or birds in or above said waters which the commissioner determines to be destructive of any wildlife protected by the provisions of this chapter.

(1953, S. 2553d; 1971, P.A. 872, S. 291; P.A. 75-325; P.A. 11-80, S. 1; P.A. 12-80, S. 31.)

History: 1971 act replaced references to board of fisheries and game and its agents with references to environmental protection commissioner and agents of environmental protection department; P.A. 75-325 increased distance which hunters of waterfowl must be from water level of lake from 200 to 500 feet and added exception for situations where waterfowl are so numerous as to threaten lake’s water quality; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-106 - Milford refuge.

That portion of Milford Harbor extending from Memorial Bridge to the Milford breakwater and that portion of Gulf Pond extending from land of the New York, New Haven and Hartford Railroad Company to said breakwater and that portion of the upland known as harbor side of Wilcox Park located on the east side of said Milford Harbor, comprising five acres more or less, is established as a state refuge for wildlife. The territory within the limits above described shall be subject to all provisions of the general statutes relating to state refuges for wildlife and to the regulations of the commissioner relating to such refuges.

(1931, S.A. 54; 1947, S.A. 136; 1971, P.A. 872, S. 292.)

History: 1971 act replaced reference to board of fisheries and game with reference to environmental protection commissioner.



Section 26-107 - Hunting and trapping on wildlife refuge or closed area.

No person shall, at any time, enter upon any state wildlife refuge or closed area to take, hunt, trap, snare, net, pursue, kill or destroy, or attempt to take, hunt, kill or destroy, any wildlife or disturb, destroy or remove the nest or egg of any bird or permit his dog to enter such wildlife refuge or closed area, and no person shall take, hunt, shoot, kill, pursue or trap any wildlife in any lane, road or highway adjacent to any land owned, leased or controlled by the state as a wildlife refuge or closed area; provided the commissioner or any person designated by him may take, hunt, kill or trap any fox, skunk, raccoon, wildcat, muskrat, mink, weasel, hawk, owl or other predacious bird or animal in any state wildlife refuge or closed area. The detection of any person with any firearm, bow and arrow, trap, snare, net or dog upon any state wildlife refuge or closed area shall be prima facie evidence of a violation of the provisions of this section. Any person who violates any provision of this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 4924; 1971, P.A. 872, S. 293.)

History: 1971 act replaced reference to director of board of fisheries and game with reference to environmental protection commissioner.



Section 26-107f - Program for the conservation of nonharvested wildlife.

(a) The General Assembly declares it to be the policy of the state to manage harvested and nonharvested wildlife to insure their continued participation in the ecosystem and to accord special protection to any endangered species or subspecies of wildlife indigenous to the state in order to maintain and enhance their numbers.

(b) The Commissioner of Energy and Environmental Protection shall establish a conservation program for species not traditionally harvested which shall include provisions for the following: Resource inventory, habitat conservation, monitoring of environmental impacts, conservation of endangered and threatened species, wildlife recreation management, wildlife conservation education, private landowner assistance, urban wildlife conservation, problem animal management and scientific research, planning, administration and development.

(P.A. 86-370, S. 1, 6; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.



Section 26-107g - Citizen’s Advisory Board for Nonharvested Wildlife. Membership. Duties.

Section 26-107g is repealed.

(P.A. 86-370, S. 2, 6; P.A. 95-38, S. 8.)



Section 26-107h - Annual report.

On or before February first, annually, the Commissioner of Energy and Environmental Protection shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to the environment a report on the progress of the program established under section 26-107f, the purposes for which any funds allocated to said program were expended and the future of the program.

(P.A. 86-370, S. 3, 6; P.A. 95-38, S. 3; P.A. 11-80, S. 1.)

History: P.A. 95-38 deleted requirement that report respond to recommendations by board established under former Sec. 26-107g; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-107i - Sale of wildlife stamps, prints, publications and other items. Allocation of revenue.

The Commissioner of Energy and Environmental Protection may establish a program for the sale of wildlife stamps, prints, posters, calendars, publications or other items. Any revenue received from the sale of such goods or materials shall be deposited in the General Fund and allocated to the program established under section 26-107f.

(P.A. 86-370, S. 4, 6; P.A. 89-351, S. 6, 11; P.A. 11-80, S. 1.)

History: P.A. 89-351 made establishment of program permissive rather than mandatory and expanded scope of program to include posters, calendars, publications or other items; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-108 - Inland waters and marine district defined.

The commissioner may, after public notice and hearing, determine the location of a line across any stream flowing into Long Island Sound, Fishers Island Sound or Little Narragansett Bay, or any tributary thereof, above which line such water shall be known as “inland water” and below which line such water shall be known as the “marine district”. Such notice shall be published at least twice in a newspaper having a circulation in the county within which any such stream enters either of said sounds or said bay.

(1949 Rev., S. 4926; 1971, P.A. 872, S. 294.)

History: 1971 act replaced reference to board of fisheries and game with reference to environmental protection commissioner.



Section 26-109 - Dividing lines between inland and marine waters in Groton, Stonington, the Niantic River and the Housatonic River.

(a) The dividing line between inland water and the marine district in the towns of Groton and Stonington shall be a line five hundred feet north of U.S. Route 1 extending from the west bank of the Thames River to the Rhode Island line, northerly above which dividing line shall be known as “inland water” and southerly below which line shall be known as “the marine district”. This section applies to tidal waters only and does not pertain to freshwater ponds or streams in the marine district, which ponds and streams shall be considered as inland waters.

(b) The demarcation line between inland and marine waters of the Niantic River shall be the Golden Spur Bridge over Route 1A.

(c) The demarcation line between inland and marine waters of the Housatonic River shall be the Merritt Parkway Bridge over the Housatonic River.

(1957, P.A. 474; 527; 1959, P.A. 36, S. 1; P.A. 76-48.)

History: 1959 act specified in Subsec. (a) that provisions of section apply to tidal waters only, not to fresh water ponds and streams in marine district; P.A. 76-48 added Subsec. (c) re demarcation line between inland and marine waters of the Housatonic River.



Section 26-110 - Demarcation lines.

The commissioner may establish a line at the outlet and inlet of any artificial or natural lake or pond, which line shall divide such lake or pond from any stream or river flowing into or out of the same. On one side of such line the provisions of this chapter relating to fishing in lakes and ponds shall apply and on the other side of such line the provisions of this chapter relating to fishing in rivers or streams shall apply, as the case may be. Such line shall be fixed by posts suitably marked as the commissioner may determine and set upon opposite banks of any such lake, pond, river or stream.

(1949 Rev., S. 4930; 1971, P.A. 872, S. 295.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner.



Section 26-111 - Regulation of fishing.

In the interest of developing a sound program of sport fisheries management for all fish, including warm water, cold water and anadromous species, and all bait species, and to encourage landowner participation, and to develop public fishing in the waters of the state, the commissioner may regulate fishing and the taking of all bait species, as hereinafter provided, in any lake, pond, stream or portions thereof, and in all other waters in the inland district, as defined by the boundary lines established by the commissioner as provided for under the provisions of section 26-108.

(1955, S. 2517d; 1957, P.A. 319; 1971, P.A. 872, S. 296.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner.

See Secs. 26-116 and 26-117 re exceptions to provisions of this section and penalty for violation of provisions, respectively.



Section 26-112 - Scope of regulations.

The commissioner may, after notice and public hearing, issue regulations governing fishing for all species of fish and the taking of all bait species in the inland district, which regulations may: (1) Establish the open and closed seasons, which may be modified by decreasing or increasing the number of days on any specific species, (2) establish hours, days or periods during the open season when fishing shall not be permitted in designated waters for all or limited species, (3) prescribe the legal methods of taking, (4) establish the legal length, (5) establish the daily creel limit, the season creel limit and the possession limit, (6) restrict or prohibit wading in streams or portions thereof, fishing from boats, canoes, rafts and other floating devices and fishing from designated land areas, (7) establish the maximum number of persons, boats, canoes and other floating devices that may use any area of water for fishing, (8) require that a permit be obtained from the landowner or his agent, or from the commissioner or an agent of the department, to enter upon designated premises or areas for the purpose of fishing, and further require that such permit be returned within a specified time to the issuing authority with an accurate report of all fish taken under such permit, time spent on the area and any other data required by the commissioner for management purposes, (9) restrict or prohibit the use of any craft other than manually propelled, (10) designate areas of land and water that shall be restricted for the exclusive use of children or the physically handicapped. For the purpose of protecting public and private interests and preventing unreasonable conduct and abuses by fishermen, and to provide reasonable control of the actions and behavior of such persons, said commissioner may issue regulations and orders to (11) provide that entrance to and exit from streams, lakes and ponds shall be restricted to rights-of-way designated by posters or that consent shall be obtained from the landowner or his agent, (12) establish reasonable distances from the banks of streams, lakes and ponds beyond which fishermen shall not trespass, (13) prohibit crossing over lawns and lands under cultivation, (14) prohibit damage to property, livestock and agricultural crops, (15) prohibit swimming and picnicking in designated areas, (16) prohibit the operation or parking of vehicles on designated portions of public and private roads, parking areas, lanes, passageways, rights-of-way, fields and lots, (17) prohibit the discarding of bottles, glass, cans, paper, junk, litter and trash, (18) control the launching, anchoring, mooring, storage and abandonment of boats, trailers and related equipment on properties under the control of the commissioner.

(1955, S. 2518d; 1957, P.A. 323, S. 1; 1971, P.A. 872, S. 297; P.A. 74-135, S. 2.)

History: 1971 act replaced references to board of fisheries and game and its agents with references to environmental protection commissioner and agents of the environmental protection department; P.A. 74-135 deleted reference to areas exclusively for use of women in Subdiv. (10).

See Sec. 26-102 re fish spawning areas and refuges.

See Secs. 26-116 and 26-117 re exceptions to provisions of this section and penalty for violation of provisions, respectively.



Section 26-113 - Hearings.

Notice of such hearing shall be advertised in one or more newspapers having a general circulation in each of the counties of the state or in the locality where such waters are situated. Such notice shall specify the time, not less than fourteen days thereafter, the agenda and the place designated by the commissioner at which such hearing shall be held, and at which persons having an interest therein will have an opportunity to be heard. The commissioner or his designated representative shall conduct such hearing and cause a record thereof to be made. After such notice and hearing the commissioner shall issue his regulations based upon standards of sound fisheries management including the following: (a) Scientific and factual findings of a biological nature; (b) the availability of the species involved; (c) unusual weather conditions and special hazards; (d) the available supply of food and natural cover; (e) the general condition of the waters; (f) the control of the species; (g) the number of permits issued; (h) the area available; (i) the rights and privileges of sportsmen, landowners and the general public; (j) the problem of providing and perpetuating a sound program of fisheries management and a sound recreational program consistent with the availability of the species.

(1955, S. 2519d; 1971, P.A. 872, S. 298.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner.

See Secs. 26-116 and 26-117 re exceptions to provisions of this section and penalty for violation of provisions, respectively.



Section 26-114 - Prohibited acts.

No species of fish or bait shall be fished for or taken in the inland district except as authorized under the provisions of this chapter and the regulations issued by the commissioner. Any species of fish or bait taken during the closed season for such species, or less than the legal length, or in excess of the daily, season or possession limits for the species involved, shall not be possessed and all such fish or bait shall, without avoidable injury, be immediately returned to the waters from whence taken. No person shall fish, take, attempt to fish or take or assist in fishing or taking or attempting to fish or take any species of fish or bait in the inland district except as authorized under the provisions of this section. Each fish or bait species taken or possessed contrary to the provisions of this section or the regulations issued by the commissioner shall constitute a separate offense. No person shall buy, sell or exchange, offer for sale or exchange, or possess with intent to sell or exchange, any species of trout, any species of salmon specified by the commissioner, black bass, calico bass or crappie, chain pickerel (Esox niger), great northern pike (Esox lucius), or pike perch, wall-eyed pike (Stizostedion vitreum) or any bait species, except as provided under the provisions of this chapter and as authorized under regulations issued by the commissioner. Each fish or bait species sold, purchased, exchanged or possessed contrary to the provisions hereof shall constitute a separate offense.

(1955, S. 2520d; 1957, P.A. 337; 1971, P.A. 872, S. 299.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner.

See Secs. 26-116 and 26-117 re exceptions to provisions of this section and penalty for violation of provisions, respectively.



Section 26-114a - Purchase or sale of snakehead fish prohibited.

No person shall sell or purchase any snakehead fish in the state.

(P.A. 03-192, S. 11.)



Section 26-115 - Fisheries management practices of commissioner.

The Commissioner of Energy and Environmental Protection may engage in fisheries management practices and may expend from federal aid funds necessary moneys to establish, construct and maintain, on any state-owned land and water under his control and, with the consent of the owner, on private land and water, fish cultural installations and associated structures, stream and pond improvement and control structures and experimental stations, and for the creation of facilities for public use of any area under his control. Said commissioner is delegated authority to expend from federal aid funds necessary moneys for supplies, materials, equipment, temporary personal services and contractual services to carry out the provisions of sections 26-102 and 26-111 to 26-117, inclusive.

(1955, S. 2523d; 1959, P.A. 398, S. 16; 1971, P.A. 872, S. 300; P.A. 96-180, S. 96, 166; P.A. 11-80, S. 1.)

History: 1959 act deleted references to expenditures from fish fund; 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 96-180 changed “Said commissioner” to “The Commissioner of Environmental Protection”, effective June 3, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Secs. 26-116 and 26-117 re exceptions to provisions of this section and re penalty for violation of provisions, respectively.



Section 26-116 - Exceptions.

The provisions of sections 26-102 and 26-111 to 26-117, inclusive, shall not apply to the taking of fish for commercial purposes and shall not affect any statute regulating fishing in any lake, pond or reservoir used for domestic water supply, nor shall any action be taken under the provisions of said sections which will unreasonably interfere with the proper management of a public water supply system.

(1955, S. 2522d.)



Section 26-117 - Fine for violation.

Any person who violates any provision of sections 26-102 and 26-111 to 26-116, inclusive, or any regulation issued by the commissioner pursuant thereto shall be fined one hundred fifty-four dollars. Each fish taken or possessed contrary to said provisions or to the regulations issued by the commissioner shall constitute a separate offense.

(1955, S. 2524d; 1971, P.A. 872, S. 301; P.A. 95-119, S. 6; P.A. 01-115, S. 1, 5.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 95-119 deleted a provision re imprisonment and set the fine at $77; P.A. 01-115 changed fine to $154, effective July 1, 2001.



Section 26-118 - Fishing in reservoir.

No person shall take or attempt to take any fish from the waters of any lake, pond or reservoir, which waters are used for domestic purposes, without having obtained written permission from the official having such lake, pond or reservoir under control. The provisions of this section shall not affect the provisions of part III of chapter 474.

(1949 Rev., S. 4932.)



Section 26-119 - Use of explosives or poisons.

Fish shall not be taken by means of any explosive. Except for mining or mechanical purposes, no dynamite or any other explosive shall be used in any of the waters of the state or possessed upon any shore or island of any inland water thereof, and possession thereof by any person on any shore or island of any inland water shall be prima facie evidence that the same is possessed for use in violation of the provisions of this section. No person shall place in any lake, pond or stream any lime, creosote or cocculus indicus or any other drug or poison injurious to fish; provided the persons or corporations supplying water to the inhabitants of any town, city or borough may apply copper sulphate to the waters of any lake, pond or reservoir under their control within such limits as may be established by the Department of Public Health. The provisions of this section shall not affect the authority of the Commissioner of Energy and Environmental Protection to issue permits for the addition of chemicals to any inland water for the control of vegetation, fish populations or other aquatic organisms. Any person who violates any provision of this section shall be fined not more than one hundred dollars. Each fish taken or possessed in violation of any provision of this part shall constitute a separate offense.

(1949 Rev., S. 4938; February, 1965, P.A. 271, S. 3; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-119, S. 7; 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: 1965 act deleted proviso which had allowed director of fisheries and game to issue permit for addition of copper sulphate to waters for controlling algae and specified that section does not affect board’s authority to issue permits for “addition of chemicals to any inland water for the control of vegetation, fish populations or other aquatic organisms”; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-119 added a fine of $100 for violation of this section and specified that each fish taken in violation shall constitute a separate offense; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 22a-66z re permits for use of pesticides in state waters.

See Sec. 26-22 re measures to control aquatic plants and animals.



Section 26-120 - Striped bass.

Section 26-120 is repealed.

(1949 Rev., S. 4975; 1957, P.A. 169, S. 1; 1959, P.A. 29, S. 1; P.A. 80-164, S. 4, 5.)



Section 26-121 - Taking of tomcod or frost fish in Saugatuck River.

Tomcod or frost fish may be taken, annually, without a license, from the Saugatuck River, between the State Street Bridge and Wood’s Dam, so called, in the town of Westport, by sport fishing or spearing, between December fifteenth and January first.

(1949 Rev., S. 4960.)



Section 26-122 - Fishing through ice in Cranberry Pond, Cream Hill Lake and Lake Quonnipaug.

No person shall take or attempt to take any fish through the ice in Cranberry Pond, sometimes called Manitook Lake, in the town of Granby, except on Saturdays and Sundays. No person shall take, assist in taking or attempt to take any fish through the ice from Cream Hill Lake in the town of Cornwall or from Lake Quonnipaug in the town of Guilford.

(1949 Rev., S. 5006, 5007, 5016; 1953, S. 2548d.)



Section 26-123 - Fishing through ice in Long Meadow Pond.

Section 26-123 is repealed.

(1949 Rev., S. 5012; 1963, P.A. 120.)



Section 26-124 - Indian Pond.

Any nonresident who holds a license to fish in the state of New York may sport fish in that portion of Indian Pond located within the town of Sharon without a license to sport fish issued pursuant to the provisions of this chapter; but such nonresident shall be subject to all other provisions of the statutes of this state relating to fishing in lakes and ponds.

(1949 Rev., S. 5013.)



Section 26-125 - Beach Pond and Killingly Pond.

Any nonresident who holds a license to fish in the state of Rhode Island may sport fish in that portion of Beach Pond which is located in the town of Voluntown and of Killingly Pond which is located within the town of Killingly without a license to sport fish issued pursuant to the provisions of this chapter; but such nonresident shall be subject to all other provisions of the statutes of this state relating to fishing in lakes and ponds.

(1949 Rev., S. 5014.)



Section 26-126 - Disposition of fish illegally taken.

Any fish or crustacean, or part thereof, illegally taken or possessed shall be seized by the commissioner, any authorized employee of the department or any conservation officer, and the commissioner may, at his discretion, sell or otherwise dispose of the same. The proceeds of any such sale shall be paid to the State Treasurer and applied by him to the General Fund.

(1949 Rev., S. 4896; 1959, P.A. 398, S. 23; 1971, P.A. 872, S. 302.)

History: 1959 act required that proceeds from sale of illegally taken fish or crustaceans be deposited in general fund rather than in fish fund; 1971 act replaced references to members and director of board of fisheries and game with references to environmental protection commissioner and employees of environmental protection department.



Section 26-127 - Conservation of bait species.

Any person who transports out of this state any bait species taken from any of the waters of this state or who takes, assists in taking or attempts to take any bait species from any such waters for the purpose of transporting the same out of the state shall be guilty of a class D misdemeanor; but no provision of this section shall prevent the exportation of bait species propagated and grown in private waters registered with the commissioner as such or in licensed commercial hatcheries.

(1949 Rev., S. 4937; 1957, P.A. 278, S. 1; P.A. 12-80, S. 85; June 12 Sp. Sess. P.A. 12-2, S. 66.)

History: P.A. 12-80 replaced penalty of a fine of not less than $50 or more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor and made a technical change; June 12 Sp. Sess. P.A. 12-2 substituted “commissioner” for “board”.



Section 26-128 - Carp and goldfish.

No person shall sell, offer for sale, transport, transfer, possess or use any carp or goldfish for bait fish purposes. No person shall introduce any carp or goldfish into any of the inland waters of the state without first having secured a written permit from the commissioner. Any person who violates any provision of this section shall be fined one hundred dollars.

(1951, S. 2513d; 1971, P.A. 872, S. 303; P.A. 95-119, S. 8.)

History: 1971 act replaced reference to director of board of fisheries and game with reference to environmental protection commissioner; P.A. 95-119 deleted provision re imprisonment for violation of section.



Section 26-128a - Taking of glass eels, elver eels and silver eels prohibited. Penalty.

No person shall take or attempt to take any elver eel, glass eel or silver eel from the waters of the state. Any person who violates the provisions of this section shall be fined not more than two hundred fifty dollars.

(P.A. 02-50, S. 1.)



Section 26-129 - Forfeiture of fishing tackle.

Any boat, seine, net, spear, torch, fishing tackle or other implement used in taking or catching fish or crustaceans in violation of any provision of this chapter or any regulation issued by the commissioner shall be forfeited and may be seized by the commissioner, or any authorized agent of the department, any conservation officer or any other officer authorized to make arrests, and, upon complaint alleging that any such implement was being used in violation of any such provision, the court may order such boat, seine, net, spear, torch, fishing tackle or other implement to be forfeited to the state and delivered to the commissioner to be sold or destroyed within his discretion. If sold, the proceeds of such sale shall be paid by him to the State Treasurer to be credited to the General Fund. The person using or in charge of any boat, seine, net, spear, torch, fishing tackle or other implement used in violation of any such provision may be considered the owner thereof for the purpose of any complaint brought to procure condemnation or forfeiture of any such implement, when the owner is unknown to the informer or prosecuting officer. An appeal may be taken by any party aggrieved, from any judgment upon any such complaint, within fifteen days, to a return day of the superior court in the judicial district in which judgment was rendered, which shall be not less than twelve or more than thirty days after the service thereof, provided the party appealing shall give sufficient bond, with surety for costs, to the adverse party; and the appellate court may proceed in the disposition of such cause in the same manner as in any in rem proceeding.

(1949 Rev., S. 4939; 1957, P.A. 223; 1959, P.A. 398, S. 22; 1971, P.A. 179, S. 19; 872, S. 304; P.A. 76-436, S. 601, 681; P.A. 82-472, S. 102, 183.)

History: 1959 act required that proceeds from sale of forfeited implements be credited to general fund rather than to fish fund; 1971 acts changed time for taking appeal from the next or “next but one” return date to a day between 12 and 30 days after service and required that appeal be made within 15 days after judgment, and replaced references to board of fisheries and game, its members and its director with references to commissioner and department of environmental protection and department agents; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 82-472 eliminated obsolete reference to the “county” in which judgment was rendered in the provision concerning appeals.



Section 26-130 - Sale of fish for stocking; sale of fish management commodities; sale of trout eggs.

No fish shall be furnished by the state for stocking any stream, river, pond or lake from which the taking of fish is prohibited by the owner or lessee; provided, if the state, in the opinion of the commissioner, has on hand at any time more fish than are required in any season for stocking streams, rivers, ponds or lakes from which the taking of fish is not prohibited, the commissioner may sell such surplus fish, or such fish as exceed hatchery rearing capacity, at the cost of such fish as estimated by him, to any person in the state for use for stocking any stream, river, pond or lake in the state, whether or not such water is open to public fishing. To encourage landowners to engage in fish management practices in waters over which they have control, the commissioner is authorized to sell to such landowners from stock on hand in the department, at a cost to be estimated by him, fish foods, chemicals and compounds used in fisheries management, lake and pond bottom contour maps and related incidental commodities. If the state, in the opinion of the commissioner, has on hand surplus, disease-free fish or fish eggs which exceed hatchery capacity, the commissioner may sell such surplus fish or fish eggs to commercial hatcheries, at a cost estimated by him to be competitive with the cost of such fish or fish eggs if purchased from commercial hatcheries. The proceeds of each such sale shall be remitted to the State Treasurer and shall be applied to the General Fund.

(1949 Rev., S. 4927; 1957, P.A. 281, S. 1; 1959, P.A. 398, S. 17; 1971, P.A. 872, S. 305; P.A. 79-50; P.A. 90-166, S. 1.)

History: 1959 act required that proceeds from sale of listed fish management materials be deposited in general fund rather than in fish fund; 1971 act replaced references to board of fisheries and game and its director with references to environmental protection department and commissioner; P.A. 79-50 authorized sale of surplus trout eggs by commissioner; P.A. 90-166 authorized sale of surplus fish or fish eggs where previously only “trout eggs” could be sold and deleted the requirement that the sale be made to hatcheries only in the state.



Section 26-131 - Registration of private waters. Taking of fish without license.

Any owner of private waters who desires to remove fish from such waters as provided for in this section shall apply to the commissioner for a certificate of registration of such private waters on a form furnished by the commissioner. Such applicant shall furnish the commissioner such information, under oath, as he deems necessary to carry out the provisions of this section. There shall be a fee of seventy dollars for the examination and permanent registration of such private waters by the commissioner. Any owner of private waters which have been so registered may take, or permit guests to take, any species of fish from such waters at any season of the year, without a license, provided such waters have not been stocked at expense to the state and provided the commissioner may make regulations governing and prescribing the methods of taking such fish and the conditions under which such fish may be removed from the premises, possessed and transported. The owner of such registered waters shall notify the commissioner in writing, within forty-eight hours, of any change in ownership or other conditions which would invalidate the registration of such water as private waters under the provisions of this section. Any person who holds such a certificate of registration and who violates any provision of this section or any regulation issued by the commissioner as herein authorized shall be fined not more than two hundred dollars and the commissioner may suspend or revoke such certificate.

(1949 Rev., S. 4940; 1955, S. 2516d; 1959, P.A. 398, S. 18; 1971, P.A. 872, S. 306; Nov. Sp. Sess. P.A. 91-3, S. 18, 21; May 9 Sp. Sess. P.A. 02-1, S. 100.)

History: 1959 act required that fees be credited to general fund rather than to fish fund; 1971 act replaced references to board of fisheries and game and its director with references to environmental protection commissioner; Nov. Sp. Sess. P.A. 91-3 amended section to increase the fee for the registration of private waters under this section from $5 to $50, to make such registration permanent and to delete a requirement that all moneys received by the state therefor be deposited in the general fund; May 9 Sp. Sess. P.A. 02-1 increased examination and registration fee from $50 to $70, effective January 1, 2003.



Section 26-132 - Privately stocked waters.

Upon request by any association owning or controlling the fishing rights in any stream or pond the waters of which are stocked with fish by such association at no expense to the state, the commissioner may prescribe, by written regulation, the open and closed seasons, the daily creel and season limits and the legal length for all species of fish taken from such waters, provided no public interest in such waters shall be thereby adversely affected and provided no weir, dam or other obstruction shall be erected for the purpose of stopping the free passage of fish up or down stream. Any person who violates any such regulation shall be fined not more than one hundred dollars and the commissioner may revoke or suspend any license issued by the commissioner to such person.

(1949 Rev., S. 4852; 1971, P.A. 872, S. 307.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner.



Section 26-133 - Stocking with different species of fish.

Section 26-133 is repealed.

(1949 Rev., S. 5000; 1955, S. 2545d; 1971, P.A. 872, S. 308; P.A. 83-191, S. 8, 9.)



Section 26-134 - Obstructing streams.

No person shall, unless authorized by the commissioner, prevent the passing of fish in any stream or through the outlet or inlet of any pond or stream by means of any rack, screen, weir or other obstruction or fail, within ten days after service upon him of a copy of an order issued by the commissioner, to remove such obstruction.

(1949 Rev., S. 5001; 1971, P.A. 872, S. 309.)

History: 1971 act replaced references to director of board of fisheries and game with references to environmental protection commissioner.



Section 26-135 - Pond weirs and nets.

The proprietor of any private pond or lake, and the selectmen of any town in which any pond or lake is situated, or the selectmen of the towns surrounding any lake or pond located in more than one town, may, when any such pond or lake has been stocked by the commissioner with bass, landlocked salmon or any other fish not natural to such waters, construct or authorize the construction of weirs or nets to prevent the escape of any such fish and to prevent any such fish from getting into any flume or mill race and being injured or destroyed by any machinery or chemical; provided, when the water of any such pond or lake is used for manufacturing or any other purpose, any such weir or net shall be so constructed and kept clear from obstruction that it shall not interfere with the full passage of water.

(1949 Rev., S. 5002; 1971, P.A. 872, S. 310.)

History: 1971 act replaced reference to board of fisheries and game with reference to environmental protection commissioner.



Section 26-136 - Fishways.

(a) Upon petition of ten or more persons owning property above any dam or artificial obstruction existing on October 1, 1982, built upon any stream, the commissioner shall determine whether such dam or artificial obstruction shall be provided by the person, firm, corporation or municipality or political subdivision thereof, owning or controlling the dam or obstruction with a suitable fishway for the passage of fish. Upon receipt of an application for a permit to construct, rebuild or substantially repair a dam or artificial obstruction built upon any stream, the commissioner shall require the dam or artificial obstruction be provided with a fishway if such a facility is necessary to protect fisheries resources by providing access to natural spawning or nursery areas or to protect the public interest by preventing the loss of a fishery from the area of the dam or artificial obstruction. For the purposes of this section, “rebuild” or “substantially repair” means any action altering the structure of the dam or artificial obstruction, changing the use of the dam or artificial obstruction or impeding the available free passage of fish.

(b) Within thirty days from the receipt of such petition or application, the commissioner shall set a time and place for a hearing thereon, if in the opinion of the commissioner a hearing is reasonable or necessary.

(c) Upon determination that a fishway is necessary, the commissioner shall issue an order to the person, firm, corporation or municipality or political subdivision thereof owning or controlling the dam or obstruction to construct a fishway in the form, material, capacity, at such location and within such time as the commissioner establishes. The commissioner shall cause a copy of the order to be served on the person, firm, corporation or municipality or political subdivision thereof. Such fishway shall be constructed and maintained subject to the approval of the commissioner, and shall be kept open and free for the passage of such fish in such manner and during such period as the commissioner requires. If no such period is specified by the commissioner, it shall be kept open and free from April first to November first in each year.

(1949 Rev., S. 5003; 1971, P.A. 872, S. 311; P.A. 82-134, S. 1.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 82-134 divided section into Subsecs., amended Subsec. (a) to authorize the commissioner to require fishways as part of the construction, rebuilding or substantial repair of dams if necessary to protect fisheries resources, amended Subsec. (b) with technical revisions required by the changes in Subsec. (a) and amended Subsec. (c) to authorize the commissioner to issue specifications for the dam.



Section 26-137 - Fishing near fishways.

No person shall take or attempt to take any fish, with the exception of lamprey eels during the open season for the same, within two hundred fifty feet of any fishway, except that the commissioner when he deems necessary may extend or reduce such distance and shall indicate such other distance by posting.

(1949 Rev., S. 5004; P.A. 83-191, S. 7, 9.)

History: P.A. 83-191 prohibited the taking of fish within 250 feet of any fishway where previously prohibition extended to 500 feet below fishways, eliminated exception for sport fishing and authorized the commissioner to establish another distance if appropriate.



Section 26-138 - Draining for taking fish.

No person, firm, corporation or municipality or political subdivision thereof shall intentionally drain the water from any stream, lake, pond, reservoir or other impoundment for the purpose of taking fish therefrom or shall so drain such water for any other purpose to the point where the life of fish therein is endangered unless notice has been given to the commissioner at least forty-eight hours before such draining commences and in each such case representatives of the department shall be permitted to enter upon such property to determine whether the removal or salvage of fish would be necessary, and to carry out such operations.

(1949 Rev., S. 5005; 1955, S. 2546d; 1971, P.A. 872, S. 312.)

History: 1971 act replaced references to board of fisheries and game and its director with references to environmental protection department and commissioner.



Section 26-139 - Responsibility for draining. Penalty.

The person who has authority to issue an order directing the draining of any such waters shall, for the purpose of section 26-138, be deemed to be responsible for such act if such draining takes place and the name and title of such person shall, upon the request of said commissioner, be registered with said commissioner by the secretary, or other proper officer, of any such firm, corporation, municipality or political subdivision. Any person who violates any provision of this section or section 26-138 shall be fined not more than two hundred dollars.

(1949 Rev., S. 5005; 1955, S. 2546d; 1971, P.A. 872, S. 313.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner.



Section 26-140 - Fishing rights in stream crossing highway.

Notwithstanding any taking or purchase made or to be made for highway purposes by the commissioner of transportation, the fishing rights in any flowing stream crossing such highway shall run with the land of the abutting owner, condemnee or grantor, as the case may be, unless just compensation for such fishing rights has been determined and paid and the deed or instrument conveying title expressly transferred such rights. The commissioner may, by regulations adopted in accordance with the provisions of chapter 54, prohibit, regulate or curtail the exercise of such rights by any such owner from any bridge under the control of said commissioner.

(1957, P.A. 209, S. 1; 1969, P.A. 768, S. 258; P.A. 82-472, S. 103, 183.)

History: 1969 act substituted commissioner of transportation for highway commissioner; P.A. 82-472 provided that the commissioner may adopt regulations in accordance with chapter 54 and eliminated a reference to repealed sections 4-41 to 4-50, inclusive.



Section 26-141 - Fine for violation.

Any person who violates any provision of this part for the violation of which no other penalty is provided shall be fined two hundred fifty dollars. Each fish taken or possessed in violation of any provision of this part shall constitute a separate offense.

(1949 Rev., S. 4941, 5009; P.A. 95-119, S. 9; P.A. 01-115, S. 2, 5; P.A. 02-50, S. 2.)

History: P.A. 95-119 deleted provision re imprisonment and provided for a fine of $77; P.A. 01-115 changed fine to $154, effective July 1, 2001; P.A. 02-50 increased fine to $250.



Section 26-141a - Standards for flow of water in rivers or streams.

Whenever any dam or other structure is maintained in this state which impounds, or diverts, the waters of a river or stream or which dam or other structure affects the flow of water in such a river or stream, the Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, setting forth standards concerning the flow of such water in accordance with section 26-141b.

(1971, P.A. 229, S. 1; 872, S. 441; P.A. 05-142, S. 1; P.A. 11-80, S. 1.)

History: Later 1971 act replaced state board of fisheries and game and water resources commission with commissioner of environmental protection; P.A. 05-142 removed references to stocked rivers or streams and made technical changes; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-141b - Adoption of regulations establishing flow standards for rivers and streams. Procedure.

The Commissioner of Energy and Environmental Protection shall, on or before December 31, 2006, and after consultation and cooperation with the Department of Public Health, the Public Utilities Regulatory Authority, an advisory group convened by the Commissioner of Energy and Environmental Protection, and any other agency, board or commission of the state with which said commissioner shall deem it advisable to consult and after recognizing and providing for the needs and requirements of public health, flood control, industry, public utilities, water supply, public safety, agriculture and other lawful uses of such waters and further recognizing and providing for stream and river ecology, the requirements of natural aquatic life, natural wildlife and public recreation, and after considering the natural flow of water into an impoundment or diversion, and being reasonably consistent therewith, shall adopt regulations, in accordance with the provisions of chapter 54, establishing flow regulations for all river and stream systems. Such flow regulations shall: (1) Apply to all river and stream systems within this state; (2) preserve and protect the natural aquatic life, including anadromous fish, contained within such waters; (3) preserve and protect the natural and stocked wildlife dependent upon the flow of such water; (4) promote and protect the usage of such water for public recreation; (5) be based, to the maximum extent practicable, on natural variation of flows and water levels while providing for the needs and requirements of public health, flood control, industry, public utilities, water supply, public safety, agriculture and other lawful uses of such waters; and (6) be based on the best available science, including, but not limited to, natural aquatic habitat, biota, subregional basin boundaries, areas of stratified drift, stream gages and flow data, locations of registered, permitted, and proposed diversions and withdrawal data reported pursuant to section 22a-368a, locations where any dams or other structures impound or divert the waters of a river or stream and any release made therefrom, and any other data for developing such regulations or individual management plans. Such flow regulations may provide special conditions or exemptions including, but not limited to, an extreme economic hardship or other circumstance, an agricultural diversion, a water quality certification related to a license issued by the Federal Energy Regulatory Commission or as necessary to allow a public water system, as defined in subsection (a) of section 25-33d, to comply with the obligations of such system as set forth in the regulations of Connecticut state agencies. Any flow management plan contained in a resolution, agreement or stipulated judgment to which the state, acting through the Commissioner of Energy and Environmental Protection, is a party, or the management plan developed pursuant to section 3 of public act 00-152*, is exempt from any such flow regulations. Flow regulations that were adopted pursuant to this section and sections 26-141a and 26-141c prior to October 1, 2005, shall remain in effect until the Commissioner of Energy and Environmental Protection adopts new regulations pursuant to this section.

(1971, P.A. 229, S. 2; 872, S. 442; P.A. 75-486, S. 59, 69; P.A. 77-614, S. 162, 323, 610; P.A. 80-482, S. 184, 348; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 05-142, S. 2; P.A. 11-80, S. 1, 83.)

*Note: Section 3 of public act 00-152 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Later 1971 act replaced state board of fisheries and game and water resources commission with commissioner of environmental protection; P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation and replaced department of health with department of health services, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 05-142 changed deadline for adopting regulations from July 1, 1973, to December 31, 2006, required Commissioner of Environmental Protection to convene an advisory group with which to consult prior to adopting the regulations, added “public safety, agriculture and other lawful uses of such waters” to list of considerations, added “natural” re aquatic life, replaced language re 30 days’ notice with reference to chapter 54, deleted references to “standards”, “instantaneous minimum” and stocked rivers and streams, amended Subdiv. (5) to add requirement re regulations based on natural variation of flows and water levels, added Subdiv. (6) re regulations based on best available science, added allowance for special conditions or exemptions, and preserved existing flow management plans and regulations; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection” and changed “Department of Public Utility Control” to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 26-141c - Violation of regulations.

After the adoption of regulations pursuant to section 26-141b, no person or municipality, as defined in section 22a-423, shall maintain any dam or structure impounding or diverting water within this state except in accordance with regulations as established by the Commissioner of Energy and Environmental Protection. If the commissioner finds that any person or municipality, as defined in section 22a-423, is violating such regulations, the commissioner shall issue an order to such person or municipality to comply with the regulations. The order shall include a time schedule for the accomplishment of the necessary steps leading to compliance. If such person or municipality fails thereafter to comply with the regulations concerning flow of water, the commissioner may request the Attorney General to bring an action in the Superior Court to enjoin such person or municipality from restricting the flow of such water in accordance with such regulations.

(1971, P.A. 229, S. 3; 872, S. 443; P.A. 05-142, S. 3; P.A. 11-80, S. 1.)

History: Later 1971 act replaced water resources commission with commissioner of environmental protection; P.A. 05-142 replaced references to “standards” with references to “regulations”, replaced references to “firm or corporation” with references to “municipality”, and made technical changes; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-142 - Registration of nets. Permits to tend or operate.

Section 26-142 is repealed.

(1949 Rev., S. 4952; 1949, S. 2535d; 1957, P.A. 345, S. 1; 1971, P.A. 872, S. 314; P.A. 74-348, S. 10, 11.)



Section 26-142a - Environmental tourism cruise vessel permit. Commercial fishing vessel permits. Registration of nets and areas of use. Registration of charter boats. Fishing licenses and registrations. Possession limits. Fees.

(a) For the purposes of this section, an environmental tourism cruise vessel is one which is operated for a fee for the purpose of education and observation and retention of marine and estuarine resources collected under the conditions of the permit issued under this section, except that holders of a permit issued under section 26-60 shall not be required to obtain a permit under this section. No person shall operate, use or attempt to operate or use a vessel for commercial fishing or landing activities authorized by this section unless the commissioner has issued a vessel permit for such vessel to the owner of the vessel. No person shall operate, use or attempt to operate or use a vessel or commercial fishing gear for environmental tourism cruises authorized by this section unless the commissioner has issued an environmental tourism cruise permit for such vessel, including conditions for the use of such fishing gear, to the owner of the vessel. No person shall use or assist in using commercial fishing gear in any water of the state or land in this state any species taken by commercial fishing gear or for commercial purposes, regardless of where such species was taken, unless such person has been licensed by the Commissioner of Energy and Environmental Protection to use such commercial fishing gear or land such species; except that any person who holds a license to use gill nets, lobster pots, trawl nets, sea scallop dredges, seines, traps, fish pots, fykes, hook and line, long lines or eel pots may, when using such gear, be accompanied and assisted by persons not so licensed. A resident of a state which does not issue commercial licenses to take eels to residents of Connecticut shall not be eligible to obtain a commercial license to take eels in the waters of this state or to land eels in this state. No vessel shall be used to land any finfish, lobsters, crabs, including blue crabs and horseshoe crabs, sea scallops, squid or bait species for sale, barter, exchange, consignment or transportation to any point of sale unless an operator of the vessel is licensed for such purpose, except that any person who holds a commercial fishing license issued by the commissioner to fish by the method used to take such species, regardless of where such species were taken, shall not be required to obtain a landing license. No person shall take or attempt to take lobsters or horseshoe crabs for personal use by hand or by scuba diving or skin diving unless such person has been licensed by the commissioner to take lobsters or horseshoe crabs by such methods. No person shall take or attempt to take finfish for commercial purposes by the use of hook and line, including, but not limited to, rod and reel, hand line, set line, long line, or similar device unless such person has been licensed by the commissioner to use such gear for commercial purposes, except that notwithstanding the issuance of such a license, no person shall take finfish for commercial purposes in the inland district by the use of hook and line. The use of a purse seine or similar device is prohibited. No pound net shall be used to take finfish unless such pound net is registered with the commissioner. Lobsters and blue crabs taken in pound nets shall be released unharmed. No person shall buy for resale finfish, lobsters, crabs, including blue crabs and horseshoe crabs, sea scallops or squid landed in Connecticut from any commercial fisherman unless such buyer and commercial fisherman have been licensed by the commissioner. A licensed commercial fisherman who acts as a seafood dealer may, without holding a seafood dealer license, sell, ship, consign, transfer or barter his or her own catch of finfish, lobsters, crabs, including blue crabs and horseshoe crabs, sea scallops or squid landed in this state. No person shall take blue crabs for commercial purposes except by scoop net, hand line or manually operated and personally attended devices approved by the commissioner and unless such person has been licensed by the commissioner. No person shall operate a charter boat, party boat or head boat for the purpose of fishing unless such boat has been registered for such purpose with the commissioner and such person holds a current passenger-for-hire license issued by the United States Coast Guard. The owner, operator or captain of any such boat may sell the boat’s or crew’s share of any tuna species if such sale is not prohibited on the basis of species, size or closed season. For the purposes of this chapter, a charter boat, party boat or head boat is a vessel operated for a fee for the purpose of transporting and providing a fishing platform for sport fishermen taking marine species in Connecticut waters or landing marine species at Connecticut ports regardless of where such species are taken. The commissioner may by regulations adopted in accordance with the provisions of chapter 54 exempt certain minnow seines, cast nets, scoop nets, traps, eel pots, seines less than thirty feet in length or any similar device used to take bait species and other species for personal use under a sport fishing license in the inland district and under a marine waters fishing license in the marine district. No vessel used to take bait species may employ a fish pump. Persons licensed, registered or issued a permit to engage in activities authorized by this subsection shall carry on their persons or in the vessel being used to engage in such activity the permit, license or registration covering such activity.

(b) The commissioner shall issue fishing licenses, vessel permits and registrations to qualified applicants upon the submission of an application, on forms provided by the commissioner, containing such information as prescribed by the commissioner, and upon the payment of such license, registration or permit fees as are required by subsection (c) of this section, except that a nonresident whose permit, license or registration in the state of residence has been voided or suspended shall have the Connecticut permit, license or registration voided or suspended during the suspension of such out-of-state permit, license or registration or until another permit, license or registration is obtained in the state of residence. The commissioner shall not issue any fishing license or registration or vessel permit to any applicant who has not met the reporting requirements of section 26-157b. No vessel permit shall be issued to any person for any vessel during the time period that such vessel permit has been revoked pursuant to subsection (f) of this section. Any fishing license or registration or vessel permit issued by the commissioner shall be nontransferable and shall expire on the thirty-first day of December next following its issuance.

(c) The fee for the following fishing licenses and registrations and for a commercial fishing vessel permit shall be: (1) For a license to take blue crabs for commercial purposes, one hundred fifty dollars; (2) for a license to take lobsters for personal use, but not for sale, (A) by the use of not more than ten lobster pots, traps or similar devices provided finfish may be taken incidentally during such use if taken in accordance with recreational fishery creel limits, length limits and seasons adopted under section 26-159a and if taken for personal use and not for sale, or (B) by skin diving, scuba diving or by hand, one hundred twenty dollars; (3) for a license to take lobsters, fish or crabs, other than blue crabs for personal use or for sale, by the use of more than ten lobster pots or similar devices, one hundred ninety dollars for residents of this state and two hundred eighty-five dollars for nonresidents, provided any such license issued to a resident of a state that does not issue commercial licenses conferring the same authority to take lobsters to residents of Connecticut shall be limited to the taking of crabs, other than blue crabs, and a nonresident shall not be issued such license if the laws of the nonresident’s state concerning the taking of lobster are less restrictive than regulations adopted pursuant to section 26-157c; (4) for a license to take lobsters, crabs other than blue crabs, squid, sea scallops and finfish, for personal use or for sale, by the use of more than ten lobster pots or similar devices, or by the use of any otter trawl, balloon trawl, beam trawl, sea scallop dredge or similar device, two hundred eighty-five dollars for residents of this state and one thousand five hundred dollars for nonresidents, provided any such license issued to residents of states which do not issue commercial licenses conferring the same authority to take lobsters to residents of Connecticut shall be limited to the taking of crabs other than blue crabs, squid, sea scallops and finfish by the use of any otter trawl, balloon trawl, beam trawl, sea scallop dredge or similar device, and a nonresident shall not be issued such license if the laws of the state of residency concerning the taking of lobster are less restrictive than regulations adopted under the authority of section 26-157c; (5) for a license to set or tend gill nets, seines, scap or scoop nets used to take American shad, two hundred dollars; (6) for the registration of each pound net or similar device used to take finfish, two hundred eighty-five dollars, provided persons setting, operating, tending or assisting in setting, operating or tending such pound nets shall not be required to be licensed; (7) for a license to set or tend gill nets, seines, traps, fish pots, cast nets, fykes, scaps, scoops, eel pots or similar devices to take finfish other than American shad or bait species for commercial purposes, or, in any waters seaward of the inland district demarcation line, to take finfish other than American shad or bait species for commercial purposes by hook and line, or to take horseshoe crabs by hand, one hundred ninety dollars for residents of this state and two hundred fifty dollars for nonresidents, and any such license obtained for the taking of any fish species for commercial purposes by hook and line, in excess of any creel limit adopted under the authority of section 26-159a, three hundred seventy-five dollars for residents of this state and six hundred twenty-five dollars for nonresidents, provided for the taking for bait of horseshoe crabs only, this license may be issued without regard to the limitations in section 26-142b to any holder of a Department of Agriculture conch license who held such license between January 1, 1995, and July 1, 2000, inclusive; (8) for a license to set or tend seines, traps, scaps, scoops, weirs or similar devices to take bait species in the inland district for commercial purposes, one hundred dollars; (9) for a license to set or tend seines, traps, scaps, scoops or similar devices to take bait species in the marine district for commercial purposes, one hundred dollars; (10) for a license to buy finfish, lobsters, crabs, including blue crabs and horseshoe crabs, sea scallops, squid or bait species for resale from any commercial fisherman licensed to take or land such species for commercial purposes, regardless of where taken, two hundred fifty dollars; (11) for the registration of any party boat, head boat or charter boat used for fishing, three hundred fifteen dollars; (12) for a license to land finfish, lobsters, crabs, including blue crabs and horseshoe crabs, sea scallops, squid or bait species, five hundred dollars; (13) for a commercial fishing vessel permit, one hundred dollars; (14) for a license to take menhaden from marine waters for personal use, but not for sale, by the use of a single gill net not more than sixty feet in length, one hundred dollars; and (15) for an environmental tourism cruise vessel permit, one hundred dollars, provided the landing of any species regulated under Department of Energy and Environmental Protection regulations is prohibited.

(d) The commissioner may determine for all waters of the state, including the inland and marine districts, areas within which commercial fishing gear may be set or used, the specifications and dimensions of such commercial fishing gear, including materials, length, depth, width, and size of mesh, the length of set lines or long lines, the number and size of hooks, and, for all commercial fishing and landing activities by persons issued either a commercial fishing vessel permit or a license by the commissioner, regardless where such activities take place, the species which may be taken, possessed or landed, the seasons in which species may be taken, possessed or landed, the number and size of finfish, squid and crabs, including blue crabs, which may be taken, possessed or landed and the rules regulating the use of commercial fishing gear, including hours or days of use, and the number of licenses, permits or registrations which may be issued. The commissioner may also order the emergency closure of any fishery if such closure is necessary to conform to regulations adopted under the Fishery Conservation and Management Act of 1976 (Public Law 94-265, as amended) or by other regional fisheries management authorities.

(e) The commissioner may, during and for any reasonable period of time prior to and after the spawning period of any inland or marine game fish or food fish, close any portion of any inland or marine water where any such fish congregate prior to or during the spawning season.

(f) The commissioner shall revoke any commercial fishing vessel permit issued under authority of subsection (b) of this section upon conviction or upon the forfeiture of any bond taken upon any complaint, for the following offenses: (1) Possession of ten or more egg-bearing lobsters or lobsters from which the eggs have been removed; (2) possession of either: (A) Ten or more lobsters less than the minimum length if such lobsters constitute more than ten per cent of the lobsters on board; or (B) fifty lobsters which are less than the minimum length, whichever is the lesser amount; (3) possession of either: (A) Twenty or more finfish of at least one species which are less than the minimum length if such finfish constitute more than ten per cent of the finfish on board for that species; or (B) one hundred finfish of at least one species which are less than the minimum length, whichever is the lesser amount; (4) for a second offense within seven hundred thirty days in violation of regulations relating to bottom trawl nets adopted under this section; (5) for a second offense within seven hundred thirty days for possession of finfish or lobsters more than ten per cent in excess of possession limits specified in regulations adopted under authority of section 26-157c or 26-159a. Such revocation period shall be for one hundred eighty days for a first offense, one year for a second offense, two years for a third offense, and shall be permanent for a fourth offense. The provisions of this subsection are in addition to and in no way derogate from any other enforcement provision or penalty contained in any other statute.

(g) Any person who violates any provision of this part relating to commercial fishing vessel permits shall be fined no more than five hundred dollars or imprisoned not more than thirty days or both, and each violation of any provision of this section relating to commercial fishing vessel permits shall constitute a separate offense.

(h) Notwithstanding the requirements of subsection (a) of this section, no commercial fishing vessel permit shall be required for any vessel used for the operation of an environmental tourism cruise, a charter, party or head boat or for a vessel used for taking of lobsters for personal use only, or a vessel used for taking inland or marine bait, blue crabs, or American shad, or any vessel used in support of a vessel issued a commercial fishing vessel permit and engaged in the operation of a registered marine pound net.

(P.A. 74-348, S. 1, 11; P.A. 77-279, S. 1, 2; P.A. 79-293, S. 2; P.A. 80-164, S. 2, 5; 80-386, S. 1, 2, 4; P.A. 82-91, S. 24, 38; P.A. 83-262, S. 1, 4; 83-479, S. 2, 3, 6; P.A. 87-276, S. 1, 2; P.A. 88-98, S. 4, 6; P.A. 90-230, S. 36, 101; Nov. Sp. Sess. P.A. 91-3, S. 11, 21; P.A. 93-100, S. 1, 4; P.A. 94-110, S. 2; P.A. 95-201; P.A. 96-10; P.A. 97-133, S. 2, 3, 5; 97-145, S. 2, 4; P.A. 99-78, S. 1, 2; 99-225, S. 24, 33; P.A. 00-16, S. 1–3; 00-26, S. 4, 5; P.A. 01-150, S. 1; May 9 Sp. Sess. P.A. 02-1, S. 101; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-97, S. 3; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 460; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 67; P.A. 13-83, S. 5, 6.)

History: P.A. 77-279 amended Subdiv. (3) to specify that licensees who are residents of nonreciprocal states are limited to taking “crabs other than blue crabs and finfish” where previously such licensees were ineligible for commercial licenses to take lobsters; P.A. 79-293 prohibited issuance of fishing license or registration to applicants who fail to meet reporting requirements of Sec. 26-157b under Subsec. (b); P.A. 80-164 rephrased Subsec. (d) for clarity and authorized commissioner to regulate hours or days of use of commercial fishing gear, the number of licenses or registrations issued and authorized emergency closure of fisheries; P.A. 80-386 amended Subsec. (a) to clarify provisions to prohibit taking lobsters for personal use by hand or by skin or scuba diving unless licensed to do so, to prohibit taking finfish for commercial use with hook and line unless licensed to do so, to prohibit assisting to take blue crabs unless licensed to do so and to add provisions regulating sale of finfish, lobster, crabs, etc. and operation of party boats, charter boats, etc. and amended Subsec. (c) to rephrase Subdiv. (2), to limit licensees who are residents of nonreciprocal states to use of otter, balloon or beam trawls and similar devices in Subdiv. (3), to delete Subdiv. (4) re license to assist a person licensed to take crabs other than blue crabs and finfish, renumbering remaining subsections accordingly, to set different fees for residents and nonresidents in Subdiv. (6), formerly (7), and to add provision re licenses to take eels, to rephrase Subdiv. (10), formerly (11), and to add new Subdiv. (11) re registration of party boats, charter boats or head boats and deleted references to weirs throughout section; P.A. 82-91 increased fee for license to take lobsters for personal use, by use of not more than ten pots or by skin diving, scuba diving or by land, from $10 to $25; increased fee for license to take lobsters, crabs other than blue crabs and finfish, by use of more than ten pots or by use of any trawl, from $50 to $100 for residents and from $75 to $150 for nonresidents; increased fee for license to set, tend or assist in setting or tending nets or seines to take shad, from $10 to $50; increased fee for license to set, tend or assist in setting or tending nets, seines or similar devices to take finfish for commercial purposes, or to take finfish in the marine district for commercial purposes, by hook and line, from $10 to $25 for residents and from $15 to $50 for nonresidents; increased fee for license to take bait species, from $5 to $10; increased registration fee for boat using purse seine to take menhaden, from $300 to $500; increased fee for license to buy lobsters for resale, from $5 to $10; P.A. 83-262 amended Subsec. (c) by providing than a nonresident shall not be issued a lobster license if his state of residency has lobster laws less restrictive that Sec. 26-157a; P.A. 83-479 (1) replaced reference to “operating, tending or setting any lobster pot, otter trawl, beam trawl, balloon trawl, midwater trawl, gill net, trap, fyke net, scap net, scoop net, eel pot or similar device” with “using commercial fishing gear”, (2) authorized holders of a license to take lobsters for personal use, a resident commercial fishing license or a nonresident commercial fishing license to be accompanied by persons not so licensed rather than limiting provision to persons licensed to take lobster for personal use, not for sale, or persons licensed to take lobsters, crabs other than blue crabs and finfish for personal use or for sale, (3) expanded commercial fishing license to authorize landing of finfish, lobsters, squid or bait species and (4) eliminated use of seines less than 30 feet long for commercial purposes without a license in Subsec. (a), amended Subsec. (b) to prohibit fishing by nonresidents whose license in their state of residence has been voided or suspended and amended Subsec. (c) by inserting new Subdiv. (12) re license fee to land finfish, lobsters and crabs; P.A. 87-276 amended Subsec. (a) to authorize persons to assist in setting or tending gill nets without obtaining a license; P.A. 88-98 amended Subsec. (a) by adding “in the waters of this state” to the exception for holders of a commercial fishing license to the requirement of a landing license; P.A. 90-230 made technical correction in Subsec. (a); Nov. Sp. Sess. P.A. 91-3 amended Subsec. (a) to restrict the use of purse seines or similar devices to the taking of menhaden, amended Subsec. (b) to delete a requirement that moneys received under this section be deposited in the general fund and amended Subsec. (c) to increase the fee for a license to take blue crabs for commercial purposes from $25 to $50, for a license to take lobsters by certain limited means for personal use from $25 to $50, for a resident license to take lobsters and certain other species by less limited means from $100 to $150 and for a nonresident license from $150 to $225, for a license to take shad by net from $50 to $100, for the registration of pound nets used to take finfish from $50 to $100, for a license to take certain finfish for commercial purposes from $25 to $50, for a license to take bait species for commercial purposes from $10 to $20, for the registration of vessels used in the taking of menhaden from $500 for all registrants to $50 for residents and $750 for nonresidents, for a license to buy lobsters for resale from $10 to $25, for the registration of charter fishing vessels from $10 to $25, and for a license to land certain species from $150 to $225; P.A. 93-100 amended Subsec. (a) to provide for landing licenses, to provide for reciprocity for out-of-state eel fishermen and to add provisions re licenses and equipment used in the taking of certain species, amended Subsec. (b) to make a technical refinement, amended Subsec. (c) to add a fee for taking of certain regulated species by hook and line and to add provisions re licenses and equipment used in the taking of certain other species, and amended Subsec. (d) to broaden and clarify the commissioner’s regulatory authority under this section, effective June 2, 1993; P.A. 94-110 deleted prohibition on purchase of bait species from commercial fishermen for resale; P.A. 95-201 amended Subsecs. (a) to (d), inclusive, to provide for commercial fishing vessel permits and added new Subsec. (f) re revocation of such permits, new Subsec. (g) re violations re such permits and new Subsec. (h) re exemptions from the requirement for such permits; P.A. 96-10 amended Subsecs. (a) and (h) to specify issuance of vessel permits for vessels, amended Subsec. (b) to prohibit issuance of vessel permit to any person for a vessel while its permit is revoked, amended Subsec. (f) to modify possession limits for lobsters and finfish and amended Subsec. (h) to exempt certain vessels from permit requirements; P.A. 97-133 amended Subsec. (a) to authorize unlicensed persons to assist licensees in the taking of fish for personal use and amended Subsec. (c) to authorize incidental taking of finfish while lobstering and to add Subdiv. (14) re license to take menhaden, effective June 13, 1997; P.A. 97-145 amended Subsec. (a) to bar use of purse seines greater than 300 feet in length or vessels greater than 50 feet in length to take menhaden prior to July 1, 1999, and to provide that fish pumps may not be used on vessels taking bait species, effective June 13, 1997; P.A. 99-78 amended Subsec. (a) to extend a moratorium on the taking of menhaden by use of certain seines and to authorize regulations for the conservation of the menhaden fishery, effective May 27, 1999; P.A. 99-225 amended Subsec. (c) to provide for a fee to take horseshoe crabs by hand, effective June 29, 1999; P.A. 00-16 amended Subsec. (a) to prohibit the use of purse seines to take menhaden and deleted former Subsec. (c)(9) re registration fees for boats or vessels using purse seines, renumbering Subdivs. (10) to (14), inclusive, as Subdivs. (9) to (13), effective April 25, 2000; P.A. 00-26 amended Subsecs. (a) and (c) to make technical changes; P.A. 01-150 defined “environmental tourism cruise vessel”, required environmental tourism cruises to obtain permit to operate, required the operator of a vessel be licensed in order to land horseshoe crabs, required a license to take horseshoe crabs for personal use, prohibited the purchase for resale of horseshoe crabs landed in the state without license, established fee of $150 for a resident license to take lobsters or crabs, other than blue crabs for personal use or for sale, by using more than ten lobster pots and fee of $225 for nonresidents, established $200 fee for nonresident license to set gill nets, seines or similar devices to take finfish, increased nonresident license fee to $500 for taking of any fish species for commercial purposes by hook and line, set $25 fee for license to buy horseshoe crabs, set $225 fee for license to land horseshoe crabs, established $50 fee for environmental tourism cruise vessel permit, exempted environmental tourism cruises from commercial fishing vessel permit requirement, exempted any vessel used in support of a vessel issued a commercial fishing vessel permit and engaged in the operation of a registered marine pound net from commercial fishing vessel permit requirement and made technical changes for purpose of gender neutrality; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to make a technical change and amended Subsec. (c) to increase fee for license to take blue crabs for commercial purposes from $50 to $75 in Subdiv. (1), to increase fee for license to take lobsters for personal use by skin diving, scuba diving or by hand from $50 to $60 in Subdiv. (2)(B), to increase fee for license under Subdiv. (4) from $150 to $225 for residents and from $225 to $1,250 for nonresidents, to increase fee for registration of pound net or similar device from $100 to $225 in Subdiv. (6), to increase fees for licenses under Subdiv. (7) from $50 to $150 and from $100 to $300 for residents, to increase fee for license to take bait species in inland district from $20 to $50 in Subdiv. (8), to increase fee for license to take bait species in marine district from $20 to $50 in Subdiv. (9), to increase fee for license to buy for resale from $25 to $200 in Subdiv. (10), to increase fee for fishing boat registration from $25 to $250 in Subdiv. (11) and to increase fee for license to land from $225 to $400 in Subdiv. (12), effective January 1, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-97 authorized unlicensed persons to assist holders of gill net, lobster pot, trawl net, sea scallop dredge, seine, trap, fish pot, fyke, hook and line, long line or eel pot licenses when using such gear, deleted commissioner’s authority to adopt menhaden fishing moratorium regulations, authorized commercial fishermen acting as seafood dealers without holding seafood dealer license to sell, ship, consign, transfer or barter certain catches in the state, required persons operating charter, party or head boats for fishing to hold a current U.S. Coast Guard passenger-for-hire license, authorized owner, operator or captain of such boats to sell boat’s or crew’s share of tuna species and amended definition of charter, party or head boat in Subsec. (a), added license to take fish to list of licenses subject to fees in Subsec.(c)(3), replaced shad with American shad in Subsec. (c)(5) and (7), and made technical and conforming changes in Subsecs. (a), (c) and (f), effective May 10, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase fees and make a technical change; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsec. (f); P.A. 13-83 amended Subsec. (a) to replace provision authorizing exemption from licensing requirement for seines less than 30 feet in length or any similar device used to take bait species and other species for personal use without a license in the marine district with provision authorizing such exemption under a marine waters fishing license in the marine district, and amended Subsec. (c)(2)(A) to add reference to length limits and seasons adopted under Sec. 26-159a.



Section 26-142b - Resident and nonresident commercial finfish, fishing and lobster pot licenses. Restrictions on issuance, transfer and renewal.

(a) For the purposes of this section, “active” with regard to a commercial finfish license, commercial fishing license or commercial lobster pot license means that the license has been renewed in the current year and “number of lobster pots actively fished” means the maximum calculated number of pots as established by the Commissioner of Energy and Environmental Protection pursuant to regulations adopted in accordance with section 26-157c.

(b) Notwithstanding any other provision of law, the Commissioner of Energy and Environmental Protection shall issue resident and nonresident commercial finfish licenses, commercial fishing licenses and commercial lobster pot licenses under section 26-142a only to persons who held a commercial finfish license, a commercial fishing license, or a commercial lobster pot license at any time from June 1, 1995, to December 31, 2003, inclusive, provided, if such license holder is incapacitated or unable to operate a vessel, the commissioner may reissue a license to a member of such license holder’s immediate family or to a member of such license holder’s crew, as designated by such license holder, on a temporary basis not to exceed the duration of such incapacity or inability. Such temporary license shall be subject to the provisions of section 26-142a.

(c) (1) The commissioner may authorize the transfer of an active commercial finfish license, commercial fishing license or commercial lobster pot license, issued pursuant to subsection (c) of section 26-142a, provided the person transferring the license held the license and landed finfish, lobsters, sea scallops, crabs or squid in at least five of the eight calendar years preceding the transfer request and reported such landings to the commissioner, pursuant to section 26-157b, for at least thirty fishing days in each year. Such landings shall be verified by seafood dealer reports submitted pursuant to section 26-157b. The recipient of a transferred commercial lobster pot license shall be limited to the number of lobster pots allocated to such license, except a transferee who currently holds a commercial lobster pot license, issued pursuant to subsection (c) of section 26-142a, shall be limited to the number of pots allocated to such person’s currently held lobster pot license or to the transferred license, whichever is greater. The length of any commercial fishing vessel used by the recipient of a transferred license to fish with a trawl net in the waters of this state shall be not more than ten per cent greater than the length of the largest vessel used by the person transferring the license during such qualifying period.

(2) The commissioner shall authorize the transfer of an active commercial fishing license, issued pursuant to subsection (c) of section 26-142a, provided the person transferring the license held the license every year from 1980 to 1989, inclusive, and landed summer flounder in this state in at least six of such ten years and reported such landings to the commissioner pursuant to section 26-157b.

(d) The commissioner may authorize the transfer of an active commercial finfish license, commercial fishing license or commercial lobster pot license pursuant to subsection (c) of this section, for a period of two years from the date of death of such license holder.

(e) Upon transfer of a license, the original license holder shall become ineligible to obtain a renewal of that license. Such original license holder may acquire a new license through a subsequent license transfer.

(f) A transfer of a license under this section shall not be made while a commercial fishery license, registration or vessel permit held by the transferor or transferee is under suspension and a transfer shall not be authorized for any transferee who has had a commercial fishery license, registration or vessel permit revoked or suspended within the preceding twelve months.

(P.A. 95-90, S. 1, 3; P.A. 97-133, S. 1, 5; P.A. 99-266, S. 1; P.A. 00-189, S. 1, 2; 00-196, S. 55; P.A. 01-150, S. 2; P.A. 04-97, S. 4; P.A. 09-195, S. 2; P.A. 11-80, S. 1.)

History: P.A. 95-90 effective May 31, 1995; P.A. 97-133 extended the restriction on issuance of new licenses until December 31, 1999, deleted references to registrations for marine pound nets and charter or party vessels and provided for issuance of licenses to certain family members upon death of current license holders, effective June 13, 1997; P.A. 99-266 extended until December 31, 2001, the restriction on issuance of new licenses, provided for transfers of licenses to family members upon relinquishment by current licensee, provided procedures for such transfers and expanded the eligible family members; P.A. 00-189 designated existing provisions as Subsec. (a) and made technical changes therein for the purposes of gender neutrality and added Subsec. (b) re transfer of an active commercial fishing license for lobster until October 1, 2002, effective May 26, 2000; P.A. 00-196 deleted reference to purse seine registrations and made technical changes; P.A. 01-150 in Subsec. (a) extended restriction on issuance of new licenses until December 31, 2003, in Subsec. (b) extended authorization to transfer active commercial fishing license for lobster to October 1, 2003, and in new Subsec. (c) authorized the commissioner to authorize the transfer of an active commercial fishing license for lobster under certain circumstances; P.A. 04-97 amended Subsec. (a) to define “active” commercial finfish, fishing and lobster pot licenses and “number of lobster pots fished”, to remove December 31, 2003, deadline on issuance of new licenses, to apply issuance restrictions to commercial lobster pot licenses and to delete transfer upon death or relinquishment provisions, deleted existing Subsecs. (b) re transfer of active commercial fishing license for lobster and (c) re authorized transfer of active commercial fishing license for lobster and added new Subsecs. (c) re transfer of active licenses, (d) re transfer of licenses upon death, (e) re owner ineligibility to obtain renewal of transferred license, and (f) re transfer prohibitions, effective May 10, 2004; P.A. 09-195 amended Subsec. (c) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re transfer of active commercial fishing license under certain conditions, effective July 8, 2009; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (b), effective July 1, 2011.



Section 26-142c - Vessel permit exemption for taking lobsters or fish for personal use.

Notwithstanding the requirements of subsection (a) of section 26-142a, no commercial fishing vessel permit shall be required for any vessel used for taking lobsters or fish, including menhaden, for personal use only.

(P.A. 97-133, S. 4, 5.)

History: P.A. 97-133 effective June 13, 1997.



Section 26-143 - Nets to be marked.

Section 26-143 is repealed.

(1949 Rev., S. 4955; 1971, P.A. 872, S. 315; P.A. 74-348, S. 10, 11.)



Section 26-144 to 26-148 - Nets for taking tomcod or frost fish. Smelt and tomcod; nets, registration and fee. Taking of smelt and tomcod; open season, net specifications, designated time and area, penalty. Eel pots. Shad; nets; penalty. Set nets for taking shad in Connecticut and Farmington Rivers.

Sections 26-144 to 26-148, inclusive, are repealed.

(1949 Rev., S. 4953, 4956–4959; 1949, S. 2537d; March, 1958, P.A. 27, S. 42; 1971, P.A. 872, S. 316–319; P.A. 74-348, S. 5, 6, 10, 11; P.A. 75-567, S. 53, 80; P.A. 80-164, S. 4, 5.)



Section 26-149 - Commercial hatcheries. Fees.

No person shall operate a commercial hatchery to hold, hatch or rear finfish or crustaceans, including, but not limited to, lobsters and blue crabs, in this state unless such person has obtained a commercial hatchery license from the Commissioner of Agriculture in accordance with the provisions of section 22-11h. The commissioner may issue such license to qualified applicants upon the submission of an application, on forms provided by the commissioner, containing such information as prescribed by the commissioner. There shall be an annual fee of one hundred thirty dollars for each such license. Such license shall expire on the last day of December next after the issuance thereof. All legally acquired finfish and crustaceans hatched, reared or held in commercial hatcheries may be taken and sold at any time for the purpose of stocking other waters, for bait or for food, except that lobsters or blue crabs sold for any purpose other than for rearing in another commercial hatchery shall not have ova or spawn attached and must meet the minimum legal length requirements provided in subsection (a) of section 26-157a. Each owner or operator of any such hatchery shall keep such records as are required by the commissioner on forms provided by the commissioner which record shall be open to inspection by said commissioner or the commissioner’s authorized agents at any time and a copy of such records shall be furnished to the commissioner by January thirty-first of the year following the year covered by the report. Representatives of the commissioner may enter upon the premises of any such licensed hatchery at any time to inspect any facility, equipment, impoundment or any finfish or crustaceans to determine the presence of disease or parasites. In such case said commissioner, when so requested, may render such technical assistance as is necessary and possible and may charge a reasonable fee for such services. In the event that the presence of disease or parasites is confirmed in finfish or crustaceans hatched, held or reared in such licensed hatchery said commissioner is authorized to suspend or revoke any such commercial hatchery license and issue an order prohibiting the sale, exchange or removal from such premises of such finfish or crustaceans, and direct such disposition of such remaining finfish or crustaceans including the eggs of such finfish or crustaceans as the commissioner determines would be in the public interest. Any person issued a license to operate a commercial finfish hatchery may charge a fee for the privilege of fishing in the waters included under said license and may sell any species of finfish removed therefrom, provided no sport fishing license shall be required. Said commissioner may adopt regulations, in accordance with the provisions of chapter 54, governing and prescribing the methods of taking such finfish and the conditions under which such finfish may be sold, removed from the premises, possessed and transported. Said commissioner may adopt regulations, in accordance with the provisions of chapter 54, governing and prescribing the method of taking particular species of finfish and the conditions under which such finfish may be removed from the premises, possessed and transported, without a sport fishing license, from artificial facilities at fairs, sportsmen’s shows and at such other place as said commissioner authorizes. Persons operating such facilities shall not be required to pay a fee to said commissioner and such persons may charge a fee for the privilege of fishing in such water, provided any such facility and any finfish used in connection therewith may be inspected at any time by any representative of the department to determine the presence of disease or parasites. In the event the presence of disease or parasites is confirmed, any such representative may issue a written order directing that such facility be immediately closed to the public and directing such disposition of such remaining finfish as would be in the public interest. Any person who violates any provision of this section or any regulation adopted or order issued by the commissioner, or such representative, or any person who, without proper authorization, takes or attempts to take any finfish or crustacean from any waters described herein shall be guilty of a class D misdemeanor.

(1949 Rev., S. 4962; 1955, S. 2539d; 1959, P.A. 398, S. 19; 1971, P.A. 872, S. 320; P.A. 76-11, S. 1, 2; P.A. 82-91, S. 25, 38; Nov. Sp. Sess. P.A. 91-3, S. 19, 21; P.A. 99-93, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 461; P.A. 12-80, S. 86.)

History: 1959 act raised license fee from $5 to $10 and required that proceeds from licenses be credited to general fund rather than to fish fund; 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner; P.A. 76-11 clarified provisions and expanded scope of section to include hatcheries for finfish or crustaceans, replacing references to “fish” hatcheries; P.A. 82-91 increased license fee to $50; Nov. Sp. Sess. P.A. 91-3 increased the fee for a commercial hatchery license to $65 and deleted a requirement that all moneys received by the state therefor be deposited in the general fund; (Revisor’s note: In 1993 an obsolete reference to repealed Sec. 26-156 was deleted editorially by the Revisors); P.A. 99-93 transferred responsibility for commercial hatchery licensing from the Department of Environmental Protection to the Department of Agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee from $65 to $130; P.A. 12-80 replaced penalty of a fine of not more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor and made a technical change.



Section 26-150 to 26-153 - Registration of fishing boat or vessel; operator’s license; fees. Boats to display license number. Drag nets. Drag net or seine, license to operate, required. Mesh of nets.

Sections 26-150 to 26-153, inclusive, are repealed.

(1949 Rev., S. 4963–4965, 4968; 1971, P.A. 125; 872, S. 321–323; P.A. 74-348, S. 9–11; P.A. 80-164, S. 4, 5; P.A. 83-479, S. 5, 6.)



Section 26-154 - Restricted waters near mouth of stream or estuary. Use of otter trawls in estuaries.

(a) The commissioner may designate certain areas of water in or near the mouth or entrance of any stream or estuary within which area no person shall use any purse net, beam or otter trawl, or pound or trap net.

(b) No person may use any otter trawl in any waters shoreward of the following described line: From the southern extremity of Stonington Point, Stonington; to the east end of the Stonington inner breakwater; follow the breakwater; from the west end of the breakwater to Wamphassuc Point. From the southern extremity of Dodge’s Island, Stonington to the southern extremity of Ender’s Island, Stonington; straight line to the southern extremity of Mason Point, Stonington; from the southerly extremity of Ram Point, Stonington straight line to the southern extremity of Morgan Point, Groton; from the entrance to Venetian Harbor, Groton to the southern extremity of Mumford Point, Groton; from the western extremity of Bushy Point Beach, Groton to the southern extremity of Avery Point, Groton; from the western extremity of Eastern Point, Groton, to the Old New London Harbor Lighthouse, New London; from the southern extremity of Magonk Point, Waterford; to the southern extremity of Millstone Point, Waterford; to the one fathom contour of Niantic Bay, thence to the southwest extremity of Black Point, East Lyme straight line to Buoy C-5 at Seal Rock, East Lyme; thence to the southern extremity of Lands End, East Lyme; thence to the mouth of the Three Mile River, Old Lyme; straight line to Hatchett Point, Old Lyme; straight line from Hatchett Point, Old Lyme to Hawk’s Nest Beach Point, Old Lyme. From the eastern extremity of Griswold Point, Old Lyme to Buoy 2 Old Saybrook Channel Entrance to Buoy 1 Old Saybrook; thence to the southern extremity of Old Saybrook Point. From Cornfield Point, Old Saybrook to the mouth of the Oyster River, Old Saybrook; straight line to Chapman Point, Old Lyme; straight line to Old Kelsey Point, Westbrook, from Money Point, Westbrook to Lobster Rock, Westbrook; from Lobster Rock, Westbrook to Buoy 3 Westbrook mouth of the Menunketesuck River; from Buoy 3 Westbrook to Kelsey Point, Clinton; to Hammonasset Point, Madison. From Hogshead Point, Madison to the southern extremity of Grass Island, Guilford; to the southern extremity of Mulberry Point, Guilford; to the southern extremity of Vineyard Point, Guilford; to the southern extremity of Outer Island, Branford; to the southern extremity of Haycock Point, Branford; from Haycock Point, Branford to the northeast extremity of Spectacle Island, Branford; from the southwest extremity of Spectacle Island, Branford to the flag pole at Mansfield Point, Branford; from the flag pole at Mansfield Point, Branford to the southern extremity of South End, East Haven; to the southern extremity of Morgan Point, East Haven to the southwest ledge on the east breakwater, New Haven; to the Luddington Rock breakwater to the west breakwater light in West Haven; to Oyster River Point, West Haven; to the southern extremity of Merwin Point, Milford to the southern extremity of Pond Point, Milford; to Welch’s Point, Milford; to Buoy 7 Milford Outer Harbor; from Buoy 7 Milford Outer Harbor to Buoy 5 to the northwest corner of Charles Island, Milford; from the northwest corner of Charles Island, Milford to the southwest corner of Charles Island, Milford; to the south end of the outer breakwater at the Housatonic River to the southern extremity of Stratford Point, Stratford and Point No Point, Stratford. From Point No Point, Stratford to the southerly end of the east breakwater at Pleasure Beach, Bridgeport; to the south end of the west breakwater at Seaside Park, Bridgeport; to Buoy 4 Black Rock Harbor, Bridgeport. From Buoy 4 Black Rock Harbor, Bridgeport to Pine Creek Point, Fairfield; from Pine Creek Point, Fairfield to Buoy 4 Southport Harbor, Fairfield; from Buoy 4 to the southern extremity of Frost Point, Westport; to the southern extremity of Sherwood Point, Westport; to the southern point of Cedar Point, Westport; to Buoy 1 Georges Rock, Westport; to Buoy 2 Cockenoe Shoal; to Buoy 24 Westport to Buoy 24-B Norwalk; to Buoy 3 Darien Five Mile River Entrance; to the Fish Island Buoy, Darien; to Long Neck Point, Darien. From Long Neck Point, Darien to Buoy 2 Cove Rocks, Stamford; to the southeast extremity of Shippan Point, Stamford; from the southwest extremity of Shippan Point, Stamford to the east end of the breakwater, Stamford Harbor; from the west end of the breakwater, Stamford Harbor to Buoy C-1 Greenwich South Reef; to Buoy 3 Greenwich Harbor Entrance; to the northeast extremity of Great Captain’s Island, Greenwich; from the southwest extremity of Great Captain’s Island, Greenwich to Byram Point.

(1949 Rev., S. 4966; 1971, P.A. 872, S. 324; P.A. 74-348, S. 7, 11; P.A. 80-255; P.A. 81-202, S. 1, 2.)

History: 1971 act replaced reference to board of fisheries and game with reference to environmental protection commissioner; P.A. 74-348 prohibited use of pound or trap net in designated areas; P.A. 80-255 added Subsec. (b) specifying boundaries of area where use of otter trawl is prohibited; P.A. 81-202 amended Subsec. (b) by changing the boundaries within which otter trawls are prohibited in area from Waterford to Stonington.



Section 26-154a - Use of purse seines in Long Island Sound.

Section 26-154a is repealed, effective October 1, 2000.

(1972, P.A. 44, S. 1, 2; P.A. 74-193, S. 1, 2; P.A. 00-196, S. 65.)



Section 26-155 - Fish oil or fertilizer.

No person shall render any food fish into oil or fertilizer. Nothing in this section shall be construed to prohibit the rendering and treatment of fish into food for human or animal consumption.

(1949 Rev., S. 4967; September, 1950, S. 2540d.)



Section 26-156 and 26-157 - Crabs. Lobsters.

Sections 26-156 and 26-157 are repealed.

(1949 Rev., S. 4969–4971; 1951, S. 2541d; 1955, S. 2541d, 2542d; 1957, P.A. 283, S. 1; 1959, P.A. 27, S. 1; 1971, P.A. 872, S. 325, 326; 1972, P.A. 47; P.A. 74-348, S. 10, 11; P.A. 80-164, S. 4, 5.)



Section 26-157a - Lobster management program.

(a) All live cars or other devices in which lobsters are kept in the water, after having been removed from the pots, traps or trawls in which they were caught shall have branded thereon, in letters or figures not less than three-quarters of an inch in height the number of the license issued by the commissioner to the owner of such live car or other device for the taking of lobsters. All live cars and other devices not marked as herein provided and all lobsters found in such live cars or other devices may be seized by any authorized representative of the department and disposed of as determined by the commissioner. Authorized representatives of the commissioner may enter upon the premises of lobster fishermen and lobster dealers at any time to inspect lobsters, lobster pots, traps, trawls, pounds, tanks and other devices used for taking and holding lobsters to determine that the provisions of this section are being complied with.

(b) All lobster pots, traps or similar devices for the catching of lobsters shall be suitably identified by having legibly branded on the top of the pot, or trap or similar device and painted or branded on the float in letters or figures not less than three-quarters of an inch in height the number of the license issued by the commissioner to the owner of such pot, trap or similar device for the taking of lobsters. All lobster pots, traps or similar devices not marked as provided in this subsection and all lobsters found in such lobster pots, traps or similar devices may be seized by any authorized representative of the department and disposed of as determined by the commissioner. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, governing a lobster management plan. Such regulations shall be consistent with the Atlantic State Marine Fisheries Commission’s lobster management plan. Such regulations shall not include any fee related to the development or implementation of such plan. Following adoption of the regulations in this subsection, the commissioner may charge a fee for a tag to be attached or affixed to each pot, trap or similar device. Such fee shall be consistent with the cost of the tag which shall be provided by a person selected in accordance with section 4a-57. In addition to such fee, the commissioner may charge up to three cents per tag for the administrative costs of the development and implementation of such plan.

(c) No person shall bring ashore in this state or possess on the waters of this state, live lobsters unless licensed to take lobsters in Connecticut waters except such lobsters as were legally brought into such waters from ashore or were obtained from a person licensed to take such lobsters; provided, the commissioner may issue a landing license for the landing and selling in this state of live lobsters, to residents of states which do not issue nonresident commercial fishing licenses, provided such lobsters were taken in waters where such nonresidents were licensed to take such lobsters.

(d) No person shall bring ashore in this state or possess on the waters of this state any portion of a lobster including lobster meat, lobster claws, lobster tails or other parts, except as were legally brought into such waters from ashore or except for immediate personal consumption.

(e) No person shall set, tend or assist in setting or tending any lobster pot, trap or similar device for the catching of lobsters or set any mooring on any oyster bed without the permission of the owner or lessee of such bed.

(f) Any person who violates any provision of this section, section 2 of public act 85-434* or any regulation adopted in accordance with section 26-157c shall be guilty of a class D misdemeanor for each offense, and each lobster taken or possessed, and each net, pot, trap, trawl, spear or similar device used in violation of any provision of this section, section 2 of public act 85-434* or any regulation adopted in accordance with section 26-157c shall constitute a separate offense, except that any person who violates any provision of section 2 of public act 85-434* or any regulation adopted in accordance with section 26-157c shall be fined twenty-five dollars for each lobster taken or possessed for the first violation, fifty dollars for each lobster taken or possessed for the second violation and one hundred dollars for each lobster taken or possessed for each subsequent offense. No part of any fine imposed pursuant to this subsection shall be remitted.

(P.A. 74-348, S. 2, 11; P.A. 75-630; P.A. 83-262, S. 2–4; 83-479, S. 4, 6; P.A. 84-543, S. 1–3; 84-546, S. 76, 173; P.A. 85-175; 85-434, S. 3, 6; P.A. 86-403, S. 61, 132; P.A. 99-266, S. 2; P.A. 12-80, S. 87.)

*Note: Section 2 of public act 85-434 is temporary in nature and therefore has not been codified.

History: P.A. 75-630 added proviso in Subsec. (e); P.A. 83-262 amended Subsec. (a) to prohibit before July 1, 1985, the possession of more than one hundred lobsters by persons trawling west of longitude seventy-three degrees and amended Subsec. (i) to set definite fines for first, second and third violations in provisions concerning taking lobsters less than the legal length or possession of more than one hundred lobsters taken by trawling; P.A. 83-479 amended Subsec. (e) to replace “commercial” with “landing” license and to delete fee requirement; P.A. 84-543 amended Subsec. (a) by adding provisions prohibiting the transfer of lobsters from vessels using an otter trawl, beam trawl or similar device and making possession of such devices prima facie evidence of use; and amended Subsec. (i) by increasing the penalty for any violation of Subsec. (a) and prohibiting remission of any fine; P.A. 84-546 made technical change in Subsec. (e); P.A. 85-175 amended Subsec. (h) to prohibit the placement of lobster pots on oyster beds without permission of bed owner or lessee but did not take effect, having been repealed by implication by P.A. 85-434; P.A. 85-434 deleted Subsecs. (a), (b), (g) and (h) governing the taking of lobsters and relettered the remaining Subsecs. and made violations of regulations subject to the penalties established by the section; P.A. 86-403 made technical changes and inserted provision originally enacted by P.A. 85-175 as Subsec. (e), relettering former Subsec. (e) as (f); P.A. 99-266 amended Subsec. (b) to authorize regulations to implement a lobster management plan and a fee for management tags; P.A. 12-80 amended Subsec. (f) to replace penalty of a fine of not less than $25 or more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor and make a technical change.



Section 26-157b - Reports. Penalty.

(a) Each person who engages in commercial fishing in the waters of this state, lands lobsters, sea scallops, finfish, crabs, including horseshoe crabs, squid or bait species for commercial purposes in this state regardless of where such species are taken, operates as a seafood dealer or holds any commercial fishing license issued by the commissioner, license to take lobsters for personal use, license to take menhaden for personal use, license to buy finfish, lobsters, crabs, sea scallops, squid or bait species for resale, license to land lobsters, sea scallops, finfish, crabs, or squid or pound net registration shall report information to the commissioner that the commissioner deems necessary at intervals and by methods the commissioner deems necessary. The commissioner may request that commercial shellfish harvesters of oysters and clams voluntarily report, upon forms provided by the commissioner, such information as the commissioner deems necessary. The information required to be reported or voluntarily submitted may include but is not limited to: The number of individuals employed by such person, the number and value of boats, nets, apparatus and other devices used, the area fished, the effort expended and the number, weight, market value and species of finfish, lobsters, oysters, clams, sea scallops, squid, crabs, including horseshoe crabs or bait species caught, landed or purchased. Each person who holds a party boat, head boat or charter boat registration shall report to the commissioner, at such times and at such intervals as may be required and upon forms provided by the commissioner, such information as the commissioner deems necessary, which may include but is not limited to: The number of individuals carried for the purpose of fishing, the area fished, the effort expended, the number and weight by species of all finfish taken and, if any of the catch is sold by such person or by the captain or crew of such vessel, the number, weight, species and value of such finfish.

(b) Any person who violates any reporting requirement under subsection (a) of this section shall have committed an infraction and may pay the fine by mail or plead not guilty under the provisions of section 51-164n and shall not be subject to the provisions of section 26-61.

(c) Notwithstanding any provision of section 1-210 to the contrary, no person shall obtain, attempt to obtain or release to any person or government agency any identifiable individual record of or information derived from any report required to be submitted or voluntarily submitted in accordance with the provisions of subsection (a) of this section, or any identifiable fishery record or fishery sampling information provided or submitted voluntarily or received by the department upon request of the commissioner, without the consent of the person making the report or providing the information, provided the commissioner may authorize the release of such information for the purposes of fisheries research, management and development and conservation law enforcement. Any person who violates any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than thirty days or both and each such violation shall constitute a separate offense.

(P.A. 74-348, S. 3, 11; P.A. 79-293, S. 3, 6; P.A. 80-386, S. 3, 4; P.A. 83-479, S. 1, 6; P.A. 85-27, S. 1, 2; P.A. 93-100, S. 2, 4; P.A. 97-79; P.A. 00-196, S. 56; P.A. 01-150, S. 3; P.A. 04-97, S. 2.)

History: P.A. 79-293 made provisions applicable to those holding license to land lobster, purse seine registration or pound net registration, substituted “finfish” for “fish” and required report of “the area fished” and “the effort expended”; P.A. 80-386 added requirements for reports by holders of party, head or charter boat registrations; P.A. 83-479 required reports by licensees to land “finfish, crabs, including blue crabs or squid”, authorized commissioner to request information other than that specifically cited by section and added Subsec. (b) re confidentiality of information; P.A. 85-27 amended Subsec. (b) by extending confidentiality to information voluntarily submitted to the commissioner; P.A. 93-100 amended Subsec. (a) to add reporting requirements for certain additional species, inserted new Subsec. (b) to provide for a penalty for violation of this section and renumbered the former Subsec. (b) as (c), effective July 1, 1993; P.A. 97-79 provided for voluntary reporting of certain information by certain licensees, provided for confidentiality with regard to such information and made technical changes; P.A. 00-196 deleted “purse seine registration” in Subsec. (a); P.A. 01-150 amended Subsec. (a) to extend reporting requirements to persons who engage in commercial fishing in the waters of the state, persons who land lobsters, sea scallops, finfish, crabs or squid for commercial purposes in this state regardless of where taken, persons who purchase finfish, lobsters, crabs, sea scallops, squid or bait from commercial fishermen for resale and persons with a license to take menhaden for personal use; P.A. 04-97 amended Subsec. (a) to add persons operating as seafood dealers and those engaged in commercial fishing for horseshoe crabs and bait species to those required to report information to commissioner and to make conforming changes, and amended Subsec. (c) to specify identifiable fishery record or fishery sampling information voluntarily provided or received by department as not subject to disclosure without consent of person providing the information, effective May 10, 2004.



Section 26-157c - Regulations governing the taking and possession of lobsters. Regulations implementing the lobster trap allocation buy-back program.

(a) The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, governing the taking of lobsters in the waters of this state and the possession of lobsters in the state regardless of where taken for the purpose of conserving and managing the populations of American lobster.

(b) Not later than April 1, 2007, the commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the lobster trap allocation buy-back program established pursuant to section 26-157h. Such regulations shall include, but not be limited to, provisions for a payment of fifteen dollars for each allocated lobster trap permanently retired from the lobster fishery. Such regulations shall be limited to the buy-back of lobster trap allocations of resident commercial lobster fishermen holding lobster trap allocations issued by the commissioner and who have reported lobster landings between January 1, 1999, and December 31, 2005, as determined by the commissioner, based on reports submitted pursuant to section 26-157b, or who have received license transfers with trap allocations, and shall not require the buy-back of lobster traps. For purposes of this subsection, “lobster trap” means lobster pot.

(P.A. 85-434, S. 1, 6; P.A. 90-274, S. 11; P.A. 06-187, S. 49; P.A. 11-80, S. 1.)

History: P.A. 90-274 added provision making the section applicable to the possession as well as the taking of lobsters in the waters of the state; P.A. 06-187 designated existing provisions as Subsec. (a) and added Subsec. (b) re regulations to implement lobster trap allocation buy-back program, effective May 26, 2006; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 26-157d - Lobster restoration program. Regulations.

(a) The Department of Energy and Environmental Protection shall adopt regulations, in accordance with the provisions of chapter 54, to establish a lobster restoration program to restore lobster spawning stock by increasing lobster egg production by providing that mature female lobsters landed by commercial methods be marked with a v-shaped notch in the tail, released and protected from future harvest.

(b) Subject to the provisions of subsections (c) and (d) of this section, each person engaged in commercial fishing who lands, marks and releases lobsters and who reports such landing, marking and releasing pursuant to section 26-157b shall be compensated, if funds become available, at average market value, as determined by the commissioner, for each lobster released.

(c) The Commissioner of Energy and Environmental Protection may select a contractor, in accordance with the provisions of the general statutes and department procedures, to implement the provisions of the program established pursuant to subsection (a) of this section. The department shall not be responsible for the training, insurance or supervision of employees of the contractor. The contractor shall be compensated by the department on a per trip basis and not per lobster. Employees of the contractor shall accompany persons engaged in commercial fishing who participate in the program and only such employees shall mark each lobster. Such persons engaged in commercial fishing shall not mark the lobsters and shall not be employed by the contractor to mark lobsters for fishing trips during which such persons are participating in the program.

(d) The program established pursuant to subsection (a) of this section shall (1) be limited to state residents licensed to participate in commercial fishing by the department pursuant to this title, (2) require that fishermen and employees of the contractor sign a statement certifying the number of lobsters landed, marked and released for purposes of the program for each trip, (3) require such fishermen and contractor to collect and submit to the department all information deemed necessary by the department to verify compliance with the program, (4) require that all lobsters landed, marked and released for purposes of the program be allocated to the fishermen as catch for purposes of any other lobster management program under the jurisdiction of the state or federal government, and (5) provide that each participant in the program be selected based on the area fished, seasonal nature of such fishing and volume of landings by such participant prior to such participant’s application to the program.

(P.A. 05-281, S. 1; P.A. 11-80, S. 1.)

History: P.A. 05-281 effective July 13, 2005; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 26-157e - Commissioner to pursue lobster restoration funds. Administration of funds. Entering into contracts.

The Commissioner of Energy and Environmental Protection shall do all things necessary to apply for, qualify for and accept any federal or state funds made available or allotted under any federal or state act for the restoration of lobster stock, or any other federal or state acts, projects, programs or activities related thereto. The commissioner shall administer any such funds allotted to the commissioner in accordance with federal law and the law of this state. The commissioner may enter into contracts with the federal government or any state government concerning the use, maintenance and repayment of such funds under any such federal or state act.

(P.A. 05-281, S. 2; P.A. 11-80, S. 1.)

History: P.A. 05-281 effective July 1, 2005; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-157f - Lobster Restoration Advisory Committee. Establishment. Membership. Appointment, procedure and compensation.

(a) There is established a Lobster Restoration Advisory Committee to advise the Commissioner of Energy and Environmental Protection on matters relating to the development of a lobster v-notch conservation program to enhance recovery and rebuilding of lobster stock in Long Island Sound.

(b) The committee shall be comprised of the following eleven members: (1) The Commissioner of Energy and Environmental Protection, or the commissioner’s designee, (2) the Commissioner of Agriculture, or the commissioner’s designee, (3) the state’s administrative commissioner to the Atlantic States Marine Fisheries Commission, (4) the state’s legislative commissioner to the Atlantic States Marine Fisheries Commission, (5) the state’s commissioner who has been appointed by the Governor to the Atlantic States Marine Fisheries Commission, (6) a representative of the Southern New England Fishermen’s and Lobsterman’s Association, (7) a representative of the Connecticut Commercial Lobstermen’s Association, (8) a representative of the Long Island Western End Lobstermen’s Association, (9) a representative of the state vocational aquaculture school known as the Sound School in New Haven, (10) a representative of a state vocational aquaculture school in Bridgeport, and (11) a representative of the Connecticut Seafood Council.

(c) The committee shall be appointed jointly by the Commissioners of Energy and Environmental Protection and Agriculture, after receiving appointment nominations from each group listed in subsection (b) of this section, not more than thirty days after May 26, 2006. The committee shall elect its own chairman and such other officers and adopt such rules of procedure as it may deem appropriate. Members of said committee shall receive no compensation for their services but shall be reimbursed for necessary expenses in the performance of their duties.

(P.A. 06-187, S. 46; P.A. 11-80, S. 84.)

History: P.A. 06-187 effective May 26, 2006; P.A. 11-80 changed “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-157g - Lobster v-notch restoration program.

If the Lobster Management Board of the Atlantic States Marine Fisheries Commission approves a lobster v-notch restoration program having equivalent conservation value to the approved or future requirements of the Commission’s Lobster Management Plan for Lobster Management Area 6 on or before November 1, 2006, then one hundred per cent of any appropriations made for the fiscal year ending June 30, 2007, for lobster stock recovery and conservation shall be made for the implementation of such program. If said Lobster Management Board does not approve such lobster restoration program on or before November 1, 2006, then sixty per cent of any such appropriations shall be used to implement the provisions of subsection (b) of section 26-157c and forty per cent of any such appropriation shall be used to implement the provisions of section 26-157i.

(P.A. 06-187, S. 47.)

History: P.A. 06-187 effective May 26, 2006.



Section 26-157h - Lobster trap allocation buy-back program.

Within available appropriations, the Commissioner of Energy and Environmental Protection shall establish a lobster trap allocation buy-back program to permanently retire lobster traps from the lobster fishery. The program shall provide for payment of fifteen dollars for each allocated lobster trap permanently retired from the lobster fishery.

(P.A. 06-187, S. 48; P.A. 11-80, S. 1.)

History: P.A. 06-187 effective May 26, 2006; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-157i - Economic assistance program for resident commercial lobster fishermen. Establishment. Regulations.

(a) The Commissioner of Energy and Environmental Protection shall establish an economic assistance program for resident commercial lobster fishermen.

(b) Not later than April 1, 2007, the Commissioner of Energy and Environmental Protection may adopt regulations, in accordance with the provisions of chapter 54, to implement the economic assistance program established in subsection (a) of this section for any resident commercial lobster fisherman who held a Connecticut license to take lobsters in 2006 and who held a lobster trap allocation issued by the commissioner, or who has received a license transfer with a trap allocation, and who, not later than January 24, 2006, reported the landing of lobsters between January 1, 2004, and December 31, 2005, as determined by the commissioner, based on reports submitted pursuant to section 26-157b. The regulations shall include, but not be limited to, provisions for direct payment to such lobsterman based on the contribution such lobsterman’s lobster catch made to the total qualifying catch of all qualifying lobster fishermen from Long Island Sound with any gear between January 1, 2004, and December 31, 2005, provided, in cases in which more than one fisherman has reported on the same catch report form, catches are attributed and payments made to the lead license holder indicated on the form.

(P.A. 06-187, S. 50; P.A. 11-80, S. 1.)

History: P.A. 06-187 effective May 26, 2006; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-157j - Seafood dealer, wholesaler or shipper possession and sale of undersized lobsters. Conditions. Documentation.

A seafood dealer, wholesaler or shipper may possess and sell lobsters less than the Atlantic States Marine Fisheries Commission’s American Lobster Fishery Management Plan Lobster Management Area 6 minimum legal length, as defined in regulations adopted pursuant to section 26-157c, provided: (1) Such lobsters are not taken from said Lobster Management Area 6 waters or landed in this state, regardless of where such lobsters were taken, (2) such lobsters are not less than the minimum legal length in effect in the waters of the lobster management area or nation of origin where taken and not less than three and one-quarter inches carapace length regardless of where taken, (3) such lobsters are not bartered, exchanged, sold or offered for sale to retail consumers in this state, and (4) such seafood dealer, wholesaler or shipper in possession of such lobsters possesses a manifest, bill of lading, invoice, purchase order or other written documentation identifying the state, lobster management area or nation of origin, as applicable, where such lobsters were received, the number of such lobsters received that are less than said Lobster Management Area 6 minimum legal length and the date such lobsters were received. Such documentation shall be retained by the seafood dealer, wholesaler or shipper for a period of six months from the date such lobsters were received and shall be made available to law enforcement officers upon request.

(P.A. 06-187, S. 51.)

History: P.A. 06-187 effective May 26, 2006.



Section 26-158 - Sale of lobsters.

No person who has taken any lobsters from the waters of this state or any other state which requires a license to take lobsters shall deliver, sell, exchange or possess in this state, or offer for delivery, sale or exchange in this state, any lobsters unless he has in his possession a license to take lobsters issued under the provisions of the laws of the state in whose waters such lobsters were taken.

(1949 Rev., S. 4972.)



Section 26-159 - Sea sturgeon.

Section 26-159 is repealed.

(1949 Rev., S. 4973; P.A. 74-348, S. 10, 11.)



Section 26-159a - *(See end of section for amended version and effective date.) Regulations concerning certain sport and commercial fishing in the marine district and possession of certain species. Penalty.

To establish and manage populations of marine and anadromous finfish and marine arthropods and to facilitate the establishment of unified coast-wide regulations in accordance with the provisions of fishery management plans developed pursuant to the Fishery Conservation and Management Act of 1976 (Public Law 94-265, as amended) or other regional fishery management authorities, the Commissioner of Energy and Environmental Protection may adopt regulations in accordance with the provisions of chapter 54 governing possession of such species, sport fishing and commercial fishing by persons fishing for such species in the waters of this state or landing such species in this state, regardless of where such species were taken. Such regulations may: (1) Establish the open and closed seasons; (2) establish hours, days or periods during the open season when fishing shall not be permitted in designated waters or areas for all or limited species by all or limited methods; (3) establish legal lengths; (4) prescribe the legal methods of sport fishing for all or limited species; (5) establish for sport fishing the daily creel limit, the season creel limit and the possession limit; (6) restrict sport fishing from boats and other floating devices and sport fishing from designated areas; (7) determine the species which may be taken by commercial fishing methods, provided striped bass, Atlantic salmon, other anadromous salmon, brown trout, rainbow trout and brook trout may only be taken by angling and, if taken in the waters of this state, shall not be sold, bartered, exchanged or offered for sale, barter or exchange; (8) prescribe the legal methods of commercial fishing; (9) determine the specifications, materials and dimensions of nets, seines, fykes, traps, pounds, trawls, trolling gear, long lines, set lines and other commercial fishing gear used in the waters of this state; (10) regulate the use of commercial fishing gear, including boats; (11) determine the number and size of finfish and marine arthropods which may be taken by commercial fishermen; (12) determine the total number and pounds of finfish and marine arthropods, by species, which may be taken by commercial fishing methods or for commercial purposes during a calendar year or lesser period; (13) prohibit the landing of protected species; (14) for a fishing derby or tournament, require that such activity be registered and that an accurate report of all fish tagged, marked and taken, time spent on an area and any other data required by the commissioner for management purposes be returned within a specified period of time. Any person who violates any regulation concerning sport fishing adopted in accordance with the provisions of chapter 54 and this section shall have committed an infraction and may pay the fine by mail or plead not guilty under the provisions of section 51-164n, except that any person who violates any regulation adopted in accordance with the provisions of chapter 54 and this section pertaining to the taking of striped bass shall be fined one hundred dollars for each fish taken or possessed for the first violation, be fined two hundred dollars for each fish taken or possessed for the second violation and be fined five hundred dollars for each fish taken or possessed or imprisoned not more than thirty days, or both for each subsequent violation. No part of any fine imposed for the taking or possession of any striped bass in violation of any such regulation shall be remitted.

(1967, P.A. 203; P.A. 80-164, S. 1, 5; P.A. 82-255, S. 4; P.A. 84-66, S. 1, 2; P.A. 86-5, S. 1; P.A. 93-100, S. 3, 4; P.A. 94-110, S. 3; P.A. 00-196, S. 57; P.A. 11-80, S. 1; P.A. 12-80, S. 139.)

*Note: On and after October 1, 2014, this section, as amended by section 7 of public act 13-83, is to read as follows:

“Sec. 26-159a. Regulations concerning certain sport and commercial fishing in the marine district and possession of certain species. Penalty. To establish and manage populations of marine and anadromous finfish and marine arthropods and to facilitate the establishment of unified coast-wide regulations in accordance with the provisions of fishery management plans developed pursuant to the Fishery Conservation and Management Act of 1976 (Public Law 94-265, as amended) or other regional fishery management authorities, the Commissioner of Energy and Environmental Protection may adopt regulations in accordance with the provisions of chapter 54 governing possession of such species, sport fishing and commercial fishing by persons fishing for such species in the waters of this state or landing such species in this state, regardless of where such species were taken. Such regulations may: (1) Establish the open and closed seasons; (2) establish hours, days or periods during the open season when fishing shall not be permitted in designated waters or areas for all or limited species by all or limited methods; (3) establish legal lengths; (4) prescribe the legal methods of sport fishing for all or limited species; (5) establish for sport fishing the daily creel limit, the season creel limit and the possession limit; (6) restrict sport fishing from boats and other floating devices and sport fishing from designated areas; (7) determine the species which may be taken by commercial fishing methods, provided striped bass, Atlantic salmon, other anadromous salmon, brown trout, rainbow trout and brook trout may only be taken by angling and, if taken in the waters of this state, shall not be sold, bartered, exchanged or offered for sale, barter or exchange; (8) prescribe the legal methods of commercial fishing; (9) determine the specifications, materials and dimensions of nets, seines, fykes, traps, pounds, trawls, trolling gear, long lines, set lines and other commercial fishing gear used in the waters of this state; (10) regulate the use and marking of commercial fishing gear, including boats used to conduct activities authorized pursuant to section 26-142a; (11) determine the number and size of finfish and marine arthropods which may be taken by commercial fishermen; (12) determine the total number and pounds of finfish and marine arthropods, by species, which may be taken by commercial fishing methods or for commercial purposes during a calendar year or lesser period; (13) prohibit the landing of protected species; (14) for a fishing derby or tournament, require that such activity be registered and that an accurate report of all fish tagged, marked and taken, time spent on an area and any other data required by the commissioner for management purposes be returned within a specified period of time. Any person who violates any regulation concerning sport fishing adopted in accordance with the provisions of chapter 54 and this section shall have committed an infraction and may pay the fine by mail or plead not guilty under the provisions of section 51-164n, except that any person who violates any regulation adopted in accordance with the provisions of chapter 54 and this section pertaining to the taking of striped bass shall be fined one hundred dollars for each fish taken or possessed for the first violation, be fined two hundred dollars for each fish taken or possessed for the second violation and be fined five hundred dollars for each fish taken or possessed or imprisoned not more than thirty days, or both for each subsequent violation. No part of any fine imposed for the taking or possession of any striped bass in violation of any such regulation shall be remitted.”

(1967, P.A. 203; P.A. 80-164, S. 1, 5; P.A. 82-255, S. 4; P.A. 84-66, S. 1, 2; P.A. 86-5, S. 1; P.A. 93-100, S. 3, 4; P.A. 94-110, S. 3; P.A. 00-196, S. 57; P.A. 11-80, S. 1; P.A. 12-80, S. 139; P.A. 13-83, S. 7.)

History: P.A. 80-164 clarified provisions, wholly replaced Subdiv. (7) which previously contained general prohibition or restriction against use of boats and other floating devices used in sport fishing and added Subdivs. (12) and (13) regulating number and pounds of finfish and crabs which may be taken by commercial fishing and prohibiting landing of protected species; P.A. 82-255 added provision specifying that violations are infractions; P.A. 84-66 increased the fines for the taking of striped bass and prohibited remission of such fines; P.A. 86-5 expanded the commissioner’s authority to the regulation of all marine arthropods not solely crabs and the taking of fish for commercial purposes; P.A. 93-100 added authority re landing of fish in this state and made minor clarifications as to commissioner’s authority, effective June 2, 1993; P.A. 94-110 added Subdiv. (14) re registration and reporting requirements for fishing derbies and tournaments; P.A. 00-196 deleted reference to “purse seines” in Subdiv. (9); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-80 rephrased penalty provision re taking of striped bass and amended same by decreasing maximum term of imprisonment for subsequent violation from 60 days to 30 days; P.A. 13-83 amended Subdiv. (10) to add provisions re regulating marking of commercial fishing gear, including boats used to conduct activities authorized pursuant to Sec. 26-142a, effective October 1, 2014.



Section 26-159b - Taking and selling of sea sturgeon prohibited.

Section 26-159b is repealed.

(P.A. 74-348, S. 8, 11; P.A. 86-5, S. 2.)



Section 26-159c - Commissioner to conduct public hearings in coastal areas.

Prior to the adoption of any regulation under subsection (d) of section 26-142a or section 26-159a, the commissioner or his designated representative shall conduct a public hearing or hearings in those coastal areas where persons substantially affected by such regulation and having an interest therein may be heard. The commissioner shall cause notice of such hearing or hearings to be published at least once not more than thirty days and not fewer than ten days before the date set for such hearing or hearings in a newspaper or newspapers having general circulation in those areas which may be affected by such regulation.

(P.A. 80-164, S. 3, 5.)



Section 26-160 - Extension zones.

The commissioner may establish zones on either side of the lines fixed by him to distinguish inland waters from the waters of the marine district, in which persons licensed to fish with a net in inland waters or to fish in the waters of the marine district, as the case may be, may fish under such regulations as may be made by the commissioner, without the payment of an additional fee.

(1949 Rev., S. 4974; 1971, P.A. 872, S. 327.)

History: 1971 act replaced references to board of fisheries and game with references to environmental protection commissioner.



Section 26-161 to 26-163 - Commercial taking of yellow perch. Northern fluke or summer flounder. Alewives and glut herring.

Sections 26-161 to 26-163, inclusive, are repealed.

(1949 Rev., S. 4976; 1949, S. 2529d; 1951, S. 2514d, 2543d; P.A. 73-129, S. 1, 2; P.A. 75-96; P.A. 80-164, S. 4, 5.)



Section 26-164 - Inspection of license.

Upon request of the commissioner or any conservation officer or officer authorized to serve criminal process, any licensee shall deliver his license to such person for examination and shall disclose the number and location of each net and permit the inspection of the cargo or any of the contents of any boat used by the licensee.

(1949 Rev., S. 4977; 1971, P.A. 872, S. 328.)

History: 1971 act replaced reference to director of state board of fisheries and game with reference to environmental protection commissioner.



Section 26-165 - Reports.

Section 26-165 is repealed.

(1949 Rev., S. 4978; 1971, P.A. 131; 872, S. 329; P.A. 74-348, S. 10, 11.)



Section 26-166 - Obstructions.

No person shall place any obstruction in or upon any fishing place or upon grounds which may be lawfully swept by seines.

(1949 Rev., S. 4979.)



Section 26-167 - Stealing fish, lobsters or equipment. Penalty.

No person except the licensed owner, an authorized licensed agent of the owner, the commissioner or authorized agents of the department or law enforcement officers empowered to serve criminal process shall remove or attempt to remove any fish or lobster from any pound, weir, net, pot or other device used for the purpose of taking or retaining fish or lobsters. No person shall have in his possession or set or cause to be set any trap, pot or other device for taking fish or lobsters which belong to another without having written authorization from the owner or his authorized agent. Any trap, pot or other device so set and not identified by the owner’s number, which shall be assigned by the commissioner, shall, for the purpose of this section, be considered prima facie evidence of having been stolen or illegally possessed by the person setting the same. Any unauthorized person who lifts, raises, draws or molests, or assists in so doing, any trap, pot or other device set for the purpose of taking fish or lobsters, or steals any fish or lobster therefrom except as provided herein, shall be fined not more than two hundred dollars or be imprisoned not more than six months or both. Any trap, pot or other device and accessories thereto used in violation of this section shall be forfeited to the state and shall be sold or otherwise disposed of by the commissioner or his authorized agent.

(1949 Rev., S. 4980; 1971, P.A. 872, S. 330; P.A. 79-125.)

History: 1971 act replaced references to board of fisheries and game, its director, members and their agents with references to environmental protection department and commissioner and their agents; P.A. 79-125 increased maximum fine from $100 to $200.



Section 26-168 - Sale or taking of salt water fish.

Section 26-168 is repealed.

(1949 Rev., S. 4981; 1971, P.A. 129; P.A. 80-164, S. 4, 5.)



Section 26-169 - Nets and seines prohibited in Darien, Stamford and Greenwich.

No person shall draw, set or use any net, seine, pound net or set net in any of the waters of Long Island Sound or in any creek or tributary thereof lying north and west of a line drawn from the southeasterly point of Hay Island in the town of Darien to the southeasterly point of Indian Rocks and thence to the southeasterly point of Great Island in said town. No person shall draw, set or use any net, seine, pound net or fyke or set net in any of the waters of Long Island Sound or in any river or creek or tributary thereof lying north of a line drawn from the extreme southerly end of Collender’s or Long Neck Point in the town of Darien to the extreme southerly end of Greenwich Point in the town of Greenwich, except in fishing for killies, shiners or shrimp with a net or seine not exceeding thirty feet in length, or in fishing for menhaden for personal use with a seine or gill net.

(1949 Rev., S. 4982; P.A. 99-266, S. 3.)

History: P.A. 99-266 limited the exemption from this section for menhaden fishing to personal use, deleted a mesh size restriction on permitted seines used to take menhaden and authorized menhaden fishing with gill nets.



Section 26-170 - Use of seine in Norwalk Harbor.

No person shall draw a seine with a mesh less than one and one-half inches square in the water known as Norwalk Harbor or in any waters adjacent to said harbor northerly of a line drawn from Sprite Island to a point opposite the mouth of Five Mile River.

(1949 Rev., S. 4983.)



Section 26-171 - Taking smelt in Greenwich.

No person shall take any smelt in any of the waters of Long Island Sound, or in any river or creek or tributary thereof lying north and east of a line drawn from the southwest end of J. Kennedy Tod’s Point to what is known as W. M. Ritch’s Dock in Byram Harbor, in the town of Greenwich, otherwise than with a hook and line.

(1949 Rev., S. 4984.)



Section 26-172 and 26-173 - Drag nets along shores of Long Island Sound and Fishers Island Sound. Weirs and pounds.

Sections 26-172 and 26-173 are repealed.

(1949 Rev., S. 4986, 4987; P.A. 80-164, S. 4, 5.)



Section 26-174 - Pawcatuck River.

No person shall erect or continue any pound or weir upon any flat or other part of the bottom of the Pawcatuck River eastward or westward of its channel, between the first day of June and the twentieth day of March, or shall erect or continue any stationary net or like obstruction to the main channel of said river. No person shall fish with mesh or scoop nets in Pawcatuck River, or any of its branches, between sunset on Friday and sunrise on Monday from March twentieth to June first; and no person shall use more than one net therein.

(1949 Rev., S. 4988.)



Section 26-175 - Long Beach and Penfield Reef.

No person shall draw, set or use any net, seine, pound net, fyke net or set net in any waters of Long Island Sound or any creek or tributary thereof, lying north of a line drawn from the breakwater on what is known as Long Beach to the Penfield Reef lighthouse, and thence along said Penfield Reef to the shore or mainland in the town of Fairfield.

(1949 Rev., S. 4989.)



Section 26-176 - Restrictions on type of fishing at certain points on Connecticut, Mystic and Thames Rivers, Niantic Bay and North Cove in Old Saybrook.

No person shall take or attempt to take any fish from the waters of the Thames River or Niantic Bay above the bridges of the Penn-Central Railroad Company or from the waters of the Mystic River or from the waters of the Connecticut River easterly of a straight line extending northerly from the westerly tip of Griswold Spit to the easterly abutment of the bridge of the Penn-Central Railroad Company over the Connecticut River in the town of Old Lyme, by means of any otter or beam trawl or any device of a similar nature, or by use of any gill net and no person shall take or attempt to take any fish from the waters of North Cove in Old Saybrook by means of any otter or beam trawl or any similar device.

(1949 Rev., S. 4990; P.A. 74-134, S. 1, 2.)

History: P.A. 74-134 substituted Penn-Central Railroad Company for New York, New Haven and Hartford Railroad Company and prohibited use of otter or beam trawl and similar devices in waters of North Cove, Old Saybrook.



Section 26-177 - Mystic River.

No person shall draw any seine in the Mystic River north of a line running due east from the lighthouse in Groton, from April fifteenth to November first. No person shall draw or assist in drawing any seine for the purpose of taking fish in said river north of the upper bridge, known as Mystic Bridge, or in the waters of Stonington above the railroad bridge. No person shall catch smelt in said river or its tributaries except with hook and line.

(1949 Rev., S. 4991.)



Section 26-178 - Thames River.

No purse net shall be set in the Thames River above the railroad bridge.

(1949 Rev., S. 4993.)



Section 26-179 - Taking smelt in Groton.

No person shall take or assist in taking or attempt to take any smelt from the waters of Palmer’s Cove, Poquonock River or Baker’s Cove, or their tributaries, in the town of Groton, by means of a net, seine or trap.

(1949 Rev., S. 4992.)



Section 26-180 - Milford Harbor.

No person shall draw, set or use any net, seine, pound net, fyke net or set net in the waters known as Milford Harbor, north of a line drawn from Welch’s Lane on the east shore to the northeasterly point of Charles’ Island and then in a northwesterly direction to the westerly end of the bridge or trestle crossing Great Creek in the town of Milford, from August first to November first, both inclusive. Nothing herein shall prohibit the catching of menhaden or the taking of eels, crabs or bait fish in nets.

(1949 Rev., S. 4994.)



Section 26-181 - Chester Cove.

No person shall draw, set or use any net, seine, fyke net or set net in the waters of Chester Cove in the town of Chester.

(1949 Rev., S. 4995.)



Section 26-182 - Wright’s Cove.

No person shall draw, set or use any net, seine, fyke net or set net in the waters of Wright’s Cove in the town of Portland between June first and March first, both inclusive.

(1949 Rev., S. 4996.)



Section 26-183 - Use of nets in Long Island Sound adjacent to Stratford.

No person shall draw, set or use any net, seine, pound net, fyke net or set net in any of the waters of Long Island Sound adjacent to the town of Stratford and within three hundred feet of the high water mark, nor in any creek or tributary thereof, from the southerly side of the Bridgeport airport canal, thence southerly along the shore line at Short Beach and along the shore line to Stratford Point lighthouse, so called, and thence westerly along said shore line to the boundary line between the town of Stratford and the city of Bridgeport. No provision of this subsection shall prohibit the catching of menhaden or the taking of eels, crabs or bait fish in nets, as authorized by statute.

(1949 Rev., S. 4997; P.A. 79-137; P.A. 85-434, S. 4, 6.)

History: P.A. 79-137 added Subsec. (b) prohibiting use of otter trawl in certain Long Island Sound waters from one hour after sunset to one hour before sunrise; P.A. 85-434 deleted Subsec. (b) which had prohibited operation of an otter trawl.



Section 26-184 - Use of nets in Keney Cove.

No person shall draw, set or use any net in the waters of Keney Cove in the towns of Glastonbury and East Hartford between April fifteenth and November first or between December first and March fifteenth. Between March fifteenth and April fifteenth and between November first and December first, no net except a two and one-half inch mesh net shall be used in the waters of said cove.

(1949, S. 2511d.)



Section 26-185 - Use of trawls in the Poquonock River.

No person shall take or attempt to take any fish from the Poquonock River in the town of Groton at any time by means of any beam or otter trawl or device of a similar nature, north of a line drawn from the westerly end of Pine Island to the west side of Avery Point.

(1949 S. 2512d.)



Section 26-186 - *(See end of section for amended version and effective date.) Penalties.

Any person who violates any provision of this part for which no other penalty is provided shall (1) for a first offense, be fined not more than two hundred fifty dollars, and (2) for any subsequent offense, be guilty of a class D misdemeanor, and each fish or crustacean taken or possessed in violation of any provision of said sections shall constitute a separate offense, except that any person who violates any provision of section 26-143a, 26-154 or 26-155 shall be guilty of a class D misdemeanor, and each fish or crustacean taken or possessed in violation of any provision of said sections shall constitute a separate offense.

(1949 Rev., S. 4998; P.A. 75-567, S. 52, 80; P.A. 01-115, S. 3, 5; P.A. 02-50, S. 3; P.A. 12-80, S. 152.)

*Note: On and after October 1, 2014, this section, as amended by section 8 of public act 13-83, is to read as follows:

“Sec. 26-186. Penalties. Any person who violates any provision of this part for which no other penalty is provided shall (1) for a first offense, be fined not more than two hundred fifty dollars, and (2) for any subsequent offense, be guilty of a class D misdemeanor, and each fish or crustacean taken or possessed in violation of any provision of said sections shall constitute a separate offense, except that any person who violates any provision of section 26-154 or 26-155 shall be guilty of a class D misdemeanor, and each fish or crustacean taken or possessed in violation of any provision of said sections shall constitute a separate offense.”

(1949 Rev., S. 4998; P.A. 75-567, S. 52, 80; P.A. 01-115, S. 3, 5; P.A. 02-50, S. 3; P.A. 12-80, S. 152; P.A. 13-83, S. 8.)

History: P.A. 75-567 substituted “this part” for specifically listed sections; P.A. 01-115 changed fine from $50 to $100, effective July 1, 2001; P.A. 02-50 increased fine to $250; P.A. 12-80 replaced penalty of a fine of not more $250 or imprisonment of not more than 30 days or both with penalty of a fine of not more than $250 for first offense and a class D misdemeanor for subsequent offense, inserted Subdiv. designators (1) and (2) and added exception re person who violates Sec. 26-143a, 26-154 or 26-155 is guilty of a class D misdemeanor and each fish or crustacean taken or possessed constitutes separate offense; P.A. 13-83 deleted reference to Sec. 26-143a, effective October 1, 2014.



Section 26-186a - Effect of license suspension on other licenses, permits or registrations and on right to obtain them.

Upon suspension of a license, permit or registration issued by the Commissioner of Energy and Environmental Protection pursuant to this chapter or the right to obtain such license, permit or registration, all other licenses, permits or registrations and the right to obtain such licenses, permits or registrations issued to a person pursuant to this chapter may be suspended.

(P.A. 82-255, S. 5; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.






Chapter 491 - State Shellfisheries

Section 26-187 to 26-191 - Commissioners; appointment; report. Compensation of shellfish commissioners. Office; clerk; expenses. Engineer; employment. Use of shellfisheries boat.

Sections 26-187 to 26-191, inclusive, are repealed.

(1949 Rev., S. 3591; 5021–5024; June, 1955, S. 2555d; 1957, P.A. 21; 346, S. 1; September, 1957, P.A. 11, S. 13; 1959, P.A. 95, S. 1; February, 1965, P.A. 574, S. 32; 1971, P.A. 872, S. 152.)



Section 26-192 - Exclusive jurisdiction of state.

The state shall exercise jurisdiction and control over all shellfisheries which are located in that area of the state described in section 3294 of the general statutes, revision of 1918; and the Commissioner of Agriculture shall prepare a map of such area and shall keep the same on file for public inspection in his office. All shellfisheries not within said area, except as provided in section 26-257, shall be within the jurisdiction and control of the towns in which they are located. If a difference arises between any town and the commissioner as to the boundary line between such town and said area, such town, by its selectmen, may bring its petition to the superior court for the judicial district within which such town is situated, to determine such boundary line, and said court, upon a reasonable notice to the parties, shall hear such petition and appoint a committee to ascertain the facts in such case and report the same to said court, and said court shall thereupon make such order as may be proper in the premises; the landmarks referred to herein and the locations thereof being as the same existed and were known on April 26, 1882.

(1949 Rev., S. 5025; 1959, P.A. 95, S. 2; 1971, P.A. 870, S. 81; 872, S. 331; 1972, P.A. 52, S. 1; P.A. 76-436, S. 602, 681; P.A. 78-280, S. 1, 127; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act deleted reference to New Haven as location of shellfish commissioners’ office; 1971 acts replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable, and replaced references to shellfish commissioners and clerk of shellfisheries with references to commissioner of environmental protection; 1972 act replaced commissioner of environmental protection with commissioner of agriculture; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-192a - Lead agency.

The Department of Agriculture shall be the lead agency on shellfish in Connecticut. The department: (1) Shall coordinate the activities of other state agencies with regard to shellfish; (2) shall act as a liaison on shellfish matters between the state and municipalities, including local shellfish commissions; (3) shall take steps necessary to ensure compliance with federal standards for the shellfish sanitation program and compliance with the National Shellfish Sanitation Program Model Ordinance, as amended from time to time; (4) may, in conjunction with the Department of Public Health, enter into agreements with municipalities to utilize available municipal resources for monitoring and testing; and (5) shall encourage depuration.

(P.A. 89-321, S. 1, 12; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; 04-223, S. 1.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-223 added reference to Model Ordinance, as amended from time to time, effective July 1, 2004.



Section 26-192b - Standards for shellfish testing.

Notwithstanding the provisions of subsection (a) of section 19a-29a, the Department of Agriculture shall promulgate health standards for shellfish testing and shall approve private laboratories to perform shellfish testing. Such health standards for shellfish testing shall incorporate by reference the provisions of the National Shellfish Sanitation Program Model Ordinance, as amended from time to time.

(P.A. 89-321, S. 3, 12; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; 04-223, S. 2.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-223 deleted provision re Department of Public Health recommendation, required Department of Agriculture, notwithstanding Sec. 19a-27a(a), to promulgate health standards for shellfish testing and required such standards to incorporate by reference the provisions of the National Shellfish Sanitation Program Model Ordinance, as amended from time to time, effective July 1, 2004.



Section 26-192c - (Formerly Sec. 19a-96). Inspection and regulations concerning shellfish. License.

(a) The Department of Agriculture may inspect shellfish beds and areas in this state where shellfish are grown or harvested, all boats, tools and appliances used in the production and preparation of shellfish and all wharves or buildings where shellfish are stored, transferred, opened, packed or prepared for sale or shipment. The Department of Agriculture may adopt regulations, in accordance with the provisions of chapter 54, after consultation with the Department of Public Health, for the sanitary growth, production, purification and preparation of shellfish. Such regulations shall incorporate by reference the provisions of the National Shellfish Sanitation Program Model Ordinance, as amended from time to time. Each commercial harvester, producer or shipper of shellfish shall obtain from said department a license on which shall be stated information regarding the identification of the license holder and any conditions pertaining to the character of such licensee’s shellfish operations. Said department may establish a fee for each type of shellfish license it issues. The department may require that shellfish shipments be tagged or containers marked to identify the shipper by name and location and the source of the shipment and furnish such other pertinent information as may apply. Any license granted under the authority of this section may be revoked by said department for cause, after notification and hearing. No person, firm or corporation shall make any shipments or deliveries of shellfish after the license of such person, firm or corporation has been suspended or revoked. Any license may be suspended pending revocation proceedings, or amended, if shellfishing operations or harvesting areas are a public health hazard or if the licensee has violated any provision of this section, section 26-192e, 26-192f or 26-192h or any applicable department regulation or any section of the Public Health Code concerning shellfishing. The department may refuse to issue a license if the applicant has violated any provision of this section, section 26-192e, 26-192f or 26-192h or any applicable department regulation or any section of the public health code concerning shellfish.

(b) The Department of Agriculture may delegate its licensing authority pursuant to this section and sections 26-192f and 26-192h to other state agencies and to local agencies.

(1949 Rev., S. 4186; P.A. 77-614, S. 323, 610; P.A. 85-313, S. 1; 85-613, S. 123; P.A. 89-321, S. 4, 12; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; 04-223, S. 3.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-53 transferred to Sec. 19a-96 in 1983; P.A. 85-313 expanded the department’s authority to inspect shellfish from those areas where shellfish are grown for market to all areas and to buildings where shellfish are stored or transferred, authorized regulations re purification, permitted license suspension where there is a public health hazard or for violation of shellfish laws and regulations and substituted “license” for “certificate” throughout; P.A. 85-613 made technical changes; P.A. 89-321 transferred authority for inspection, regulation and licensing from department of health services to department of agriculture, made technical changes and added Subsec. (b) re delegation of authority; Sec. 19a-96 transferred to Sec. 26-192c in 1991; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-223 amended Subsec. (a) to make technical changes and require regulations to incorporate by reference the provisions of the National Shellfish Sanitation Program Model Ordinance, as amended from time to time, effective July 1, 2004.

See Sec. 26-192i for definition of “shellfish”.



Section 26-192d - (Formerly Sec. 19a-97). Appeals from orders, suspension or revocation of a license.

Any person, firm or corporation aggrieved by any order, suspension or revocation of a license made under the provisions of sections 26-192c to 26-192i, inclusive, may appeal therefrom in accordance with section 4-183, except venue for such appeal shall be in the judicial district in which the business or residence of such person, firm or corporation is located.

(1949 Rev., S. 4187; 1971, P.A. 870, S. 108; P.A. 76-436, S. 379, 681; P.A. 77-603, S. 48, 125; P.A. 78-280, S. 1, 127; P.A. 85-313, S. 2.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with statement that appeals be in accordance with Sec. 4-183 but retained venue and precedence in order of trial as before; P.A. 78-280 deleted reference to counties; Sec. 19-54 transferred to Sec. 19a-97 in 1983; P.A. 85-313 substituted “license” for “certificate” and authorized an appeal for license suspension; Sec. 19a-97 transferred to Sec. 26-192d in 1991.

See Sec. 26-192i for definition of “shellfish”.



Section 26-192e - (Formerly Sec. 19a-98). Classification of coastal waters, shores and tidal flats for the taking of shellfish.

(a) The Department of Agriculture may prohibit the taking or harvesting of shellfish from designated areas in tidal flats, shores and coastal waters whenever it finds by examinations or surveys that such flats, shores or coastal waters are contaminated or polluted to the extent that the waters do not meet standards of purity established by said department, in conjunction with the Department of Public Health, or that shellfish obtained therefrom may be unfit for food or dangerous to the public health. The Department of Agriculture shall classify the coastal waters, shores and tidal flats for the taking of shellfish. The classifications shall be: Approved, conditional, restricted, conditionally restricted, and prohibited. The conditional classification shall include conditional-open and conditional-closed. Any person aggrieved by a classification decision pursuant to this section may appeal such decision in accordance with the provisions of chapter 54. An area may be classified as prohibited for the taking or harvesting of shellfish unless it conforms to the standards established by the department for classifications other than prohibited. The department may specify the activities which may occur within each classified area. Such activities shall be listed on a shellfish license issued by the department. Waters and areas classified as approved or conditional-open shall conform to standards of purity, shall be free from discharge of sewage or other deleterious substances, and the shellfish obtained therefrom shall not be so polluted or contaminated as to be dangerous to the public health. The Department of Agriculture may delegate its authority for the classification of tidal flats, shores and coastal waters for the taking of shellfish pursuant to this section to other state agencies and local agencies.

(b) The department shall, by written order, promulgate definite bounds of the area or areas closed to shellfishing when classified as conditional-closed, conditionally restricted, restricted or prohibited. Such order shall become effective when (1) the closure classification is published in a newspaper having circulation in towns, cities and boroughs in which or adjacent to which any such area is situated; (2) the classification is filed in the offices of the clerk and the director of health in each such town, city or borough, and (3) signs are posted at points on or near every such classified area.

(c) Notwithstanding the provisions of subsection (b) of this section, when the Commissioner of Agriculture, after consultation with the Commissioner of Public Health, finds that tidal flats, shores or coastal waters which may contain shellfish are so contaminated or polluted that a health emergency exists, he may close such area for the duration of such emergency by giving notice of such emergency closure (1) in writing to the municipal or district health authority, and (2) to the general public by publication in a newspaper having general circulation in the town, city or borough within which such area lies. Such notice shall state when the closing shall take effect.

(d) No person shall take or harvest shellfish from areas classified as conditional-closed, restricted, conditionally restricted or prohibited pursuant to subsections (a) and (b) of this section or closed because of a health emergency pursuant to subsection (c) of this section or from areas or parts of areas where shellfish have been transplanted or relayed except in accordance with the terms and conditions of a license issued pursuant to section 26-192c or section 26-192h. The Department of Agriculture may delegate its authority for the classification of coastal waters, shores, and tidal flats for the taking of shellfish pursuant to this section to other state agencies and local agencies.

(1949 Rev., S. 4188; P.A. 76-84, S. 1; P.A. 77-614, S. 323, 610; P.A. 83-34; P.A. 89-321, S. 5, 12; P.A. 90-230, S. 86, 101; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1; P.A. 05-288, S. 119.)

History: P.A. 76-84 placed shellfish in coastal waters under commissioner’s control, deleted provision allowing taking shellfish for bait in posted areas, allowed closure when shellfish determined as possibly unfit for food and dangerous to public health, specified that closure may be permanent, temporary or contingent upon specified events and added Subsecs. (b) and (c) re closure procedures; P.A. 77-614 replaced department and commissioner of health with department and commissioner of health services, effective January 1, 1979; Sec. 19-55 transferred to Sec. 19a-98 in 1983; P.A. 83-34 amended Subsec. (a) to authorize the department of health services to prohibit the taking of shellfish from “designated areas” within shellfish grounds and to make any one of the listed grounds for closure sufficient where previously all were necessary for closure by substituting “or” for “and” and added Subsec. (d) which requires that shellfish taken from contaminated or closed areas be taken pursuant to a certificate or license; P.A. 89-321 transferred authority from the department of health services to the department of agriculture, provided for the classification system, made technical changes and added provision authorizing delegation of authority; Sec. 19a-98 transferred to Sec. 26-192e in 1991; P.A. 90-230 made technical change to Subsec. (a); P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-288 made technical changes in Subsec. (c), effective July 13, 2005.

See Sec. 26-192i for definition of “shellfish”.



Section 26-192f - (Formerly Sec. 19a-99). Penalties.

Any person, firm or corporation (1) harvesting or taking shellfish from an area closed and posted by the Department of Agriculture against the removal of shellfish, except as provided in section 26-192h, or an area closed by commercial shellfish transplant license issuance or by order of the local director of health with the approval of the department, (2) misusing any shipping tag or license in violation of section 26-192c, (3) mislabeling shellfish shipments or deliveries with any false information, (4) failing to identify shellfish shipments or deliveries in accordance with the National Shellfish Sanitation Program Model Ordinance, as amended from time to time, (5) harvesting shellfish from undesignated grounds, or (6) harvesting shellfish from designated grounds not listed on a license issued by the Department of Agriculture to such person, firm or corporation shall be fined (A) one thousand dollars, or (B) three times the market value of any shellfish taken, based on the quantity and type involved in the violation if such amount is greater than one thousand dollars, or imprisoned not more than one year. The Commissioner of Agriculture may revoke any license issued by said commissioner for up to sixty days for the second violation of this section within six months and up to ninety days for a third violation of this section within nine months. Any person who defaces or removes a sign posted by the Department of Agriculture in accordance with the provisions of section 26-192e shall be fined not more than five hundred dollars or imprisoned not more than six months. The provisions of this section are in addition to and in no way derogate any other enforcement provisions or penalties contained in any other section of the general statutes.

(1949 Rev., S. 4190; P.A. 76-84, S. 3; P.A. 77-614, S. 323, 610; P.A. 85-313, S. 3; P.A. 89-321, S. 6, 12; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1; 04-223, S. 6; P.A. 06-116, S. 1; P.A. 12-80, S. 176.)

History: P.A. 76-84 deleted exception to penalty provisions, increased maximum fine for taking shellfish in posted areas from $100 to 4500 and allowed imposition of 6 months’ imprisonment in lieu of fine, increased maximum fine for other offenses from $100 to $500 and increased alternate term of imprisonment from 3 to 6 months; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; Sec. 19-57 transferred to Sec. 19a-99 in 1983; P.A. 85-313 added prohibition against taking of shellfish from closed areas and increased the minimum fine for Subdivs. (1) to (5), inclusive, from $10 to $50 and maximum fine from $500 to $1,000 or three times the market value and increased the alternate term of imprisonment from 6 months to 12 months, retaining prior maximum fines of $500 or 6 months imprisonment for defacing or removing sign in accordance with Sec. 19a-98; P.A. 89-321 made technical changes related to the transfer of authority for shellfishing regulation from the department of health services to the department of agriculture; Sec. 19a-99 transferred to Sec. 26-192f in 1991; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-223 made technical changes, prohibited harvesting or taking of shellfish from area closed by commercial shellfish transplant license or from undesignated grounds or designated grounds not listed on license, granted authority to commissioner to revoke license for up to 60 days for second violation within 6 months and up to 90 days for third violation within 9 months, and added that provisions of section are in addition to other enforcement provisions or penalties, effective July 1, 2004; P.A. 06-116 replaced reference to “regulations adopted by the department” with reference to “National Shellfish Sanitation Program Model Ordinance, as amended from time to time” in Subdiv. (4), effective June 2, 2006; P.A. 12-80 replaced maximum term of imprisonment of “twelve months” with “one year”.

See Sec. 26-192i for definition of “shellfish”.



Section 26-192g - (Formerly Sec. 19a-100). Enforcement.

The provisions of sections 26-192e and 26-192f relating to the unauthorized taking of shellfish in contaminated and posted areas shall be enforced by local directors of health. Local police departments and the state shellfish police shall assist to effectively prevent the harvesting of shellfish in classified areas which are closed to shellfishing when requested by a local director of health.

(1949 Rev., S. 4191; P.A. 76-84, S. 4; P.A. 89-321, S. 7, 12.)

History: P.A. 76-84 removed reference to Sec. 19-56 and required assistance in enforcement by local police and state shellfish police when requested by local health directors; Sec. 19-58 transferred to Sec. 19a-100 in 1983; P.A. 89-321 made technical changes related to the transfer of authority for the regulation of shellfishing from the department of health services to the department of agriculture; Sec. 19a-100 transferred to Sec. 26-192g in 1991.

See Sec. 26-192i for definition of “shellfish”.

See Sec. 26-206 re shellfish police.



Section 26-192h - (Formerly Sec. 19a-101). License for the taking of shellfish from closed areas for certain purposes.

Shellfish may be taken by commercial harvesters from areas classified as conditional-closed, restricted, or conditionally restricted when they are removed for transplanting, relay, including seed oyster harvesting, depuration or depletion from prohibited areas under licenses issued by the Department of Agriculture and under supervision of the department and local health agencies having jurisdiction, provided said licensee shall notify the designated local enforcement agency of the intended commencement, probable duration and termination of harvesting within that jurisdiction and shall be limited to quantities as may be established by a shellfish management plan reviewed by the Department of Agriculture and adopted by the local shellfish commission or other local agency having jurisdiction over the shellfish. The issuance of licenses by the Department of Agriculture shall not prohibit any town, city or borough from control of harvesting operations in approved areas or conditionally or temporarily closed areas on the basis of residence, quantity or size of shellfish harvested from specific areas, or time of harvesting, or nullify any state law controlling such operations on the basis of residence, quantity or size of shellfish harvested, or time of harvesting.

(1949 Rev., S. 4192; P.A. 77-614, S. 323, 610; P.A. 82-334, S. 1; P.A. 89-321, S. 8, 12; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 82-334 amended section to authorize commercial harvesters to remove shellfish in limited quantities from permanently closed areas upon notice to the local shellfish commission and allowed local control of open areas or conditionally or temporarily closed areas; Sec. 19-59 transferred to Sec. 19a-101 in 1983; P.A. 89-321 made technical changes related to the classification system and the transfer of authority for the regulation of shellfishing from the department of health services to the department of agriculture; Sec. 19a-101 transferred to Sec. 26-192h in 1991; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 26-192i for definition of “shellfish”.



Section 26-192i - (Formerly Sec. 19a-95). Shellfish; definition.

When used in sections 26-192c to 26-192h, inclusive, the term “shellfish” means mussels, oysters, all varieties of clams and whole and roe-on scallops, but does not include scallops if the final product is the shucked adductor muscle only.

(1949 Rev., S. 4185; P.A. 97-32, S. 1.)

History: Sec. 19-52 transferred to Sec. 19a-95 in 1983; Sec. 19a-95 transferred to Sec. 26-192i in 1991; P.A. 97-32 added whole and roe-on scallops to definition of “shellfish” except where final product is shucked adductor muscle only.



Section 26-192j - Pollution which affects shellfish grounds. Liability to municipal shellfish commission.

(a) The Commissioner of Agriculture may investigate any suspected or actual spill, as defined in section 22a-452c, which may threaten any shellfish grounds. The commissioner may monitor any such suspected or actual spill and may provide for any testing to determine the extent of any impact of such a spill on shellfish in the area. The person responsible for such spill shall be liable, in accordance with the provisions of section 22a-6a, for the reasonable costs and expenses of the commissioner incurred pursuant to this section.

(b) Upon written complaint by the Commissioner of Agriculture that there exists an impairment or threat to the marketability of shellfish due to any such spill, the Commissioner of Energy and Environmental Protection shall investigate or order the person who caused or reasonably may be expected to cause such spill to investigate all points of existing or potential spills which may directly or indirectly result in contamination of shellfish and may order such person to abate such spill in accordance with the provisions of section 22a-432.

(c) If any such spill results in the closure of a recreational shellfish bed or harvesting area, the person responsible for such spill, as determined by the Commissioner of Energy and Environmental Protection, shall be liable to any municipal shellfish commission which has jurisdiction over such bed or area for any loss of revenue attributable to fees which would have been paid to such commission by recreational users of such bed or area. The Attorney General, upon complaint of the commission, may institute a civil action to recover such revenue. Any amount recovered shall be returned to the commission.

(P.A. 95-156, S. 2; P.A. 96-180, S. 131, 166; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 96-180 amended Subsec. (a) to change “discharge” to “spill”, effective June 3, 1996; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-192k - Shellfish relay from restricted relay grounds. Tag identification information confidential. Code re harvest location.

(a) The Department of Agriculture shall allow the relay of shellfish from shellfish grounds classified as restricted relay to other grounds in accordance with the National Shellfish Sanitation Program Model Ordinance, as amended from time to time, regarding restricted shellfish relay. The department shall allow the harvest of shellfish from shellfish grounds classified as approved for market on the same day using the same vessel, provided the harvester first harvests the approved market product and lands the product to shore. A harvester shall not begin the relay of shellfish from shellfish grounds classified as restricted relay until all shellfish harvested first from approved market grounds, in market quantities, have been removed from the vessel. Such harvester shall not begin such relay until after the harvester has notified the Department of Energy and Environmental Protection of such relay. The harvester shall provide all information required by the Department of Agriculture regarding shellfish relays to the Department of Energy and Environmental Protection at the time of such notification. For the remainder of the day, the harvester shall not harvest approved market shellfish after beginning such relay.

(b) All tag identification information regarding shellfish harvest locations shall be confidential, provided the harvester of the shellfish marks the tag with a unique code corresponding to the shellfish harvest location. The Department of Agriculture shall provide such harvester and the Department of Energy and Environmental Protection with a written code key detailing the harvest location and corresponding code to be used by the harvester.

(P.A. 06-116, S. 2; P.A. 07-74, S. 1; P.A. 11-80, S. 1.)

History: P.A. 06-116 effective June 2, 2006; P.A. 07-74 amended Subsec. (b) to delete requirement that harvester provide Department of Agriculture with written code key and add provision requiring department to provide harvester with code key, effective May 30, 2007; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-192l - Department of Agriculture’s shellfish research and survey vessel.

The Department of Agriculture’s dedicated vessel, used for the research and survey of shellfish populations in Long Island Sound and docked at the Bureau of Aquaculture office in Milford, shall be named the “John H. Volk” for a period of no less than twenty years. If said vessel is removed from state service, the next most prominent vessel by size and use docked at the Bureau of Aquaculture in Milford shall be named the “John H. Volk” until such time that a larger and more prominent research vessel is acquired for such research and survey purposes.

(P.A. 09-91, S. 1.)

History: P.A. 09-91 effective June 2, 2009.



Section 26-193 - Natural oyster beds: Map on file.

The locations and descriptions of the natural oyster beds respectively under state jurisdiction shall remain as established and as set forth in section 3295 of the general statutes, revision of 1918 with the addition of those portions of former franchise lots one and nineteen consisting of eighty-four acres, more or less, and more particularly described as follows: Beginning at the intersection of the Milford-Stratford town line and the state jurisdiction line, thence thirty-eight degrees east north east to the outer breakwater, thence along the outer breakwater, three hundred and ten degrees north north west to the southern boundary line of the existing natural bed, as described in section 3295 of the general statutes, revision of 1918, thence two hundred and ten degrees westerly along said boundary line to the Milford-Stratford town line, thence south to the point of origin. The Commissioner of Agriculture shall keep a map of such oyster beds on file for public inspection in his office.

(1949 Rev., S. 5026; 1959, P.A. 95, S. 3; 1971, P.A. 872, S. 332; 1972, P.A. 52, S. 2; P.A. 74-122, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act deleted reference to New Haven as location of shellfish commissioners’ office; 1971 act replaced reference to clerk of shellfisheries with reference to commissioner of environmental protection; 1972 act replaced environmental protection commissioner with commissioner of agriculture; P.A. 74-122 specified additions to oyster beds under state jurisdiction; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-194 - Leasing of shellfish grounds. Fee. Utility lines and public use structures. Shellfish removal or relocation costs. Annual host payments for Long Island Sound crossings. Deposit of fee proceeds. Designation of shellfish areas to regional agricultural science and technology education centers.

(a) Except as provided in subsection (e) of this section, the Commissioner of Agriculture may lease in the name of the state, under such regulations as the commissioner may prescribe and for a period not longer than ten years, all shellfish areas that have been conveyed to the state or placed under state jurisdiction by the town of West Haven and any undesignated grounds, within the exclusive jurisdiction of the state, for the purpose of planting and cultivating shellfish. The authority herein conferred shall include the Cormell Reef, Portchester, Great Captain’s Island, Field Point and Greenwich Point natural beds as located and described in section 3295 of the general statutes, revision of 1918. Any person desiring to lease grounds for such purpose shall make application in writing to the commissioner and all grounds leased by authority of the provisions of this section shall be leased to the highest responsible bidder, for a minimum fee of four dollars per acre. Such lease or lease renewal shall require the lessee to make a good faith effort to cultivate and harvest shellfish from the leased area. Such lease or lease renewal shall prohibit the lessee from entering a contract whereby the lessee agrees not to cultivate and harvest shellfish for any period of time. No lessee may enter an agreement with a third party that will prevent the lessee from carrying out the lessee’s obligations under the lease unless the Department of Agriculture and the Attorney General have approved such agreement. The form of such application and lease shall be approved by the Attorney General, and all such leases shall be recorded in the records of the commissioner. No lease shall be granted to a resident of a state which does not lease shellfish grounds to residents of this state, except that any nonresident who was granted a lease on or before October 1, 1985, may, upon the expiration of such lease, apply for a renewal or further lease as provided in this section. The commissioner shall grant any such lease to nonresidents upon the same terms and conditions as to residents of this state. Any lessee or holder of shellfish grounds, on the expiration of any lease thereof which has been or which may be granted, having fulfilled all of such lessee’s or holder’s obligations under the lease shall, upon application to the commissioner, have preference in the reletting of such ground for a like term to that granted in the original lease, excluding the rental fee, which shall not be less than the minimum fee per acre as provided in this subsection. A lease renewal shall not be granted if the applicant is in arrears for rent on the original lease of such grounds. Such application for such renewal or further lease shall be granted without notice or advertisement of the pendency thereof; provided no renewal or further lease of such ground shall be granted when the commissioner, for cause, ceases to lease such ground for shellfish culture. All assignments or transfers of leases shall be subject to the approval of the commissioner and shall be recorded in his records. Any person who interferes with, annoys or molests another in the enjoyment of any lease authorized by the provisions of this section shall be subject to the penalties provided in section 26-237. The provisions of sections 26-212, 26-215 and 26-232 shall not apply to any shellfish grounds leased pursuant to the provisions of this section.

(b) Upon request of a lessee, the commissioner may divide or consolidate shellfish grounds leased by such lessee, if the commissioner determines such division or consolidation to be in the best interests of the state. The minimum fee per acre shall apply to shellfish grounds divided or consolidated pursuant to this subsection.

(c) The Commissioner of Agriculture shall assess the owner of any facility that requires a certificate issued pursuant to section 16-50k or that requires approval by the Federal Energy Regulatory Commission and that crosses any grounds of Long Island Sound within the jurisdiction of the state, including, but not limited to, any shellfish area or leased, designated or granted grounds, an annual host payment fee of forty cents per linear foot for the length of such facility within the jurisdiction of the state. Seventy-five per cent of the proceeds of such fee shall be deposited in the Shellfish Fund, established pursuant to section 26-237b, and in the expand and grow Connecticut agriculture account, established in section 22-38c. The commissioner shall determine the portion of such seventy-five per cent that shall be deposited in each account. The commissioner shall transfer the remaining twenty-five per cent of such proceeds to the General Fund.

(d) Notwithstanding the provisions of subsection (a) of this section, any owner of a utility line or public use structure that impacts a leased area shall pay to the lessee the costs of removing or relocating any shellfish. Nothing in this subsection shall be construed to prohibit the state or any lessee from recovering damages incurred by the state or the lessee caused by the installation, construction or presence of such utility line or public use structure.

(e) The commissioner may designate to each regional agricultural science and technology education center, established pursuant to section 10-64, shellfish areas described in subsection (a) of this section that are necessary for conducting educational grow-out activities related to commercial scale aquaculture operations within state jurisdictional waters, provided: (1) The total acreage designated pursuant to this subsection for each such center is not more than fifty acres of restricted relay grow-out beds and fifty acres of approved harvest beds; and (2) any shellfish areas designated pursuant to this subsection are not in production at the time of such designation.

(f) The Commissioner of Agriculture may designate an agent within the department to exercise the authority of said commissioner under this section.

(1949 Rev., S. 5027; 1971, P.A. 872, S. 333; 1972, P.A. 52, S. 3; P.A. 85-82; P.A. 86-46, S. 1, 2; May Sp. Sess. P.A. 92-6, S. 52, 117; P.A. 99-169, S. 6, 7; P.A. 03-263, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (g); P.A. 04-109, S. 17; 04-189, S. 1; 04-222, S. 6; 04-223, S. 4; June Sp. Sess. P.A. 09-3, S. 467; P.A. 10-78, S. 1; P.A. 13-238, S. 1.)

History: 1971 act replaced references to shellfish commission and commissioners with references to environmental protection commissioner; 1972 act replaced commissioner of environmental protection with commissioner of agriculture; P.A. 85-82 prohibited leasing to residents of states which do not lease to Connecticut residents; P.A. 86-46 added Subsec. (b) authorizing commissioner to designate an agent to act for him; May Sp. Sess. P.A. 92-6 established a minimum fee of $2 per acre for leasing of grounds; P.A. 99-169 authorized deletion of reference to Sec. 26-214 which was repealed by the act; P.A. 03-263 amended Subsec. (a) by adding provisions re lease or its renewal to require the lessee to make a good faith effort to cultivate and harvest shellfish and prohibit the lessee from entering any contract or agreement not to cultivate and harvest shellfish, added new Subsec. (b) requiring owner of a utility line or public use structure that impacts a leased area to pay the costs of removing or relocating any shellfish to the lessee, and redesignated existing Subsec. (b) as Subsec. (c), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-109 amended Subsec. (b) to make a technical change, effective May 21, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-222 added new Subsec. (c) re assessment of annual host payment fee and deposit of proceeds of such fee, redesignated existing Subsec. (c) and made a technical change therein, effective July 1, 2004 (Revisor’s note: In 2005, a reference to “Environment Quality Fund” in new Subsec. (c) was changed editorially by the Revisors to “Environmental Quality Fund” for accuracy); P.A. 04-223 amended Subsec. (a) to increase minimum lease fee from $2 to $4 per acre, change “oyster ground” to “shellfish grounds”, require fulfillment of lessee’s or holder’s lease obligations prior to renewal of lease, and provide that renewal lease fee shall not be less than minimum fee per acre, added new Subsec. (b) re division or consolidation of leased shellfish grounds, and redesignated existing Subsecs. (b) and (c), effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (c) by deleting provision re transfer to commissioner for deposit into Environmental Quality Fund and providing that 25% of proceeds of annual host payment fee shall be transferred to General Fund; P.A. 10-78 added exception re Subsec. (e) and made a technical change in Subsec. (a), added new Subsec. (e) re designation of shellfish areas to regional agricultural science and technology education centers and redesignated existing Subsec. (e) as Subsec. (f); P.A. 13-238 amended Subsec. (c) by substituting provision requiring 75 per cent of fee proceeds to be deposited in the Shellfish Fund and in the expand and grow Connecticut agriculture account for provision requiring such fee proceeds to be deposited in the expand and grow Connecticut agriculture account, and adding provision re commissioner to determine the portion of 75 per cent that shall be deposited into each account, effective July 2, 2013.



Section 26-194a - Lease of a state shellfish bed to a municipality for recreational shellfishing. Fees.

The Commissioner of Agriculture may lease any state recreational shellfish bed to a municipality which is adjacent to such bed for ten dollars per acre per year pursuant to a plan approved by said commissioner for the management of such bed by such municipality. The use of local shellfish programs shall be available to any resident of the state, without regard to residence in the municipality. The use of shellfish beds shall be restricted to recreational shellfishing. The fee charged for licenses or permits for use of local shellfish programs shall be the same for residents and nonresidents of the municipality. Any fees received by any such municipality from the issuance of licenses or permits issued to residents of the municipality for use of local shellfish programs shall be retained by the municipality. Such fees shall be used by the municipality to manage local shellfish programs. Any fees received by any such municipality from nonresidents for the use of local shellfish programs shall be deposited by the commissioner in a revolving fund to carry out the state shellfish management and enforcement plan. Municipalities that lease shellfish beds shall make such beds available by access from the shore, including providing space for parking, and access by marine approach.

(P.A. 97-234, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-195 - State ground; determination of disputed boundaries.

All questions and disputes touching the ownership, title, buoys, boundaries, ranges, extent or location of any shellfish grounds within the exclusive jurisdiction of the state may be referred to and settled by the Commissioner of Agriculture, who is empowered, on petition of any person interested therein, to summon all the parties in interest, so far as such parties may be made known to him, to appear before him at a time and place in the summons named, such summons to be signed by the commissioner or his authorized agent and served by him or such other person as said commissioner may direct; whereupon, at the time and place named, or at any other time and place to which the hearing may be from time to time adjourned, the petitioner shall file a sworn statement of the facts as claimed by him, to which any interested party may respond by filing a sworn counterstatement of the facts as claimed by him; and, after hearing all the parties interested, with their witnesses and counsel said commissioner shall make his decision in writing as soon as convenient thereafter, which decision shall be recorded in the books of record in his office, and the same shall be binding on all the parties in interest so summoned or appearing, unless on an appeal taken from such decision, in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district where the town is situated between whose meridian lines any portion of said grounds may be, such decision is reversed by said court.

(1949 Rev., S. 5031; 1959, P.A. 615, S. 4; 1971, P.A. 870, S. 82; 872, S. 334; 1972, P.A. 52, S. 4; P.A. 76-436, S. 603, 681; P.A. 77-603, S. 111, 125; P.A. 78-280, S. 1, 127; P.A. 96-180, S. 97, 166; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act replaced provision calling for appeals to be taken in the manner appeals in civil cases from justice courts are taken with provisions requiring appellant to become bound to adverse party, with sufficient surety to prosecute the appeal to effect and specified that appeals be taken to next return day or “next but one”, effective January 1, 1961; 1971 acts replaced superior court with court of common pleas and amended appeal provision to require that appeals be taken to return day between 12 and 30 days after service of appeal, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable, and replaced references to shellfish commissioners and clerk of shellfisheries with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; P.A. 76-436 replaced court of common pleas with superior court and added references to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous appeals provisions with requirement that appeals be made in accordance with Sec. 4-183 but retained venue as before; P.A. 78-280 deleted reference to counties; P.A. 96-180 deleted “said” and inserted “the” before “Commissioner of Agriculture”, effective June 3, 1996; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-196 - Determination of disputed boundaries in other cases.

When any designation of shellfish grounds which are wholly or partially within the exclusive jurisdiction of the state contains a map thereof or refers to such map lodged on file in the town clerk’s office, and the owner or owners of the adjoining grounds, so far as they lie within the exclusive jurisdiction of the state, do not agree as to the location of the line fixed by such map or, if the boundary between such owners is a town boundary and they disagree as to the same, one or more of such owners may apply to the Commissioner of Agriculture, who shall thereupon notify all parties in interest to file sworn statements of facts and copies of maps as claimed by them respectively, and said commissioner shall thereupon appoint a surveyor who shall take such maps and statements and lay out and survey the grounds in the various ways claimed and, if any town boundary comes into question, he shall ascertain and report upon such boundary as it appears from the maps and records in the custody of the respective town clerks of such towns. Thereupon he shall report his doings, accompanied with the maps or copies of maps touching the dispute, to said commissioner, who shall thereupon summon all parties in interest before him at a time and place to be named in the summons, and, after a full hearing of the parties, with their witnesses and counsel, said commissioner shall establish the line in dispute and cause the same to be located and marked by ranges and buoys; and the line so established shall be the true dividing line between such grounds unless on appeal taken to the Superior Court, as provided for in section 26-195, such decision is reversed. The costs and expenses of such proceedings as fixed by said commissioner shall be equally divided between the adjoining owners, who shall pay the same to said commissioner upon the filing of his decision, and the same shall be accounted for and paid to the State Treasurer; and the cases provided for by this section shall not be included under section 26-195.

(1949 Rev., S. 5032; 1971, P.A. 872, S. 335; 1972, P.A. 52, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced references to shellfish commissioners with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-197 - Commissioners’ fees on hearings.

Section 26-197 is repealed.

(1949 Rev., S. 5033; P.A. 78-48, S. 3.)



Section 26-198 - Fees for recording or copying.

The same fees shall be paid for recording or copying papers and maps under this chapter in the office of the Commissioner of Agriculture as are charged by town clerks for like services; and all fees so paid shall be accounted for and paid to the State Treasurer.

(1949 Rev., S. 5034; 1971, P.A. 872, S. 336; 1972, P.A. 52, S. 6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced reference to shellfish commissioners with reference to environmental protection commissioner and added phrase “under this chapter”; 1972 act replaced environmental protection commissioner with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 7-34a re fees received by town clerk.



Section 26-199 - Recording of transfers.

All transfers of title to oyster grounds within state jurisdiction shall be recorded in the record books of said Commissioner of Agriculture. The person making such transfer shall cause such record to be made forthwith or, in lieu thereof, shall forthwith give written notice of such transfer to said commissioner, stating the date thereof, the name of the transferee and the description of the grounds affected thereby. Upon the failure to make such record or to give such notice, the person making such transfer shall be deemed, for all purposes of taxation, to be the owner thereof notwithstanding such transfer and shall pay all such taxes as may be laid on such land by said commissioner at any time before such record has been made or such notice given; and such tax shall be a lien on such grounds.

(1949 Rev., S. 5028; 1971, P.A. 872, S. 337; 1972, P.A. 52, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced references to shellfish commissioners with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-200 - Survey and staking; maps; fee.

Said Commissioner of Agriculture shall, previous to the delivery of any instrument conveying the right to plant or cultivate shellfish upon any of said grounds, make or cause to be made a survey of the same upon the official map or maps in his office, and shall locate and delineate the same or cause it to be located and delineated upon said map or maps. The fee for such survey, location and delineation shall be thirty-five dollars per corner and shall be paid by the applicant. Upon receipt of such instrument of conveyance, such grantee shall have the right to use and occupy such grounds for said purposes, which rights shall be and remain in such grantee and his legal representatives.

(1949 Rev., S. 5029; 1971, P.A. 872, S. 338; 1972, P.A. 52, S. 8; P.A. 80-239, S. 1, 2; May Sp. Sess. P.A. 92-6, S. 53, 117; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced references to shellfish commissioners and commission with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; P.A. 80-239 specified a fee for survey, location and delineation of shellfish grounds to be paid by the applicant; May Sp. Sess. P.A. 92-6 raised fee from $25 to $35; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-201 - Release to the state.

Any owner of grounds designated for the cultivation of oysters in the waters of Long Island Sound within the jurisdiction of said Commissioner of Agriculture may surrender the same by delivery to the state of a deed of release of the same, executed and acknowledged by such owner; provided such release and the recording thereof shall be made without charge or expense to the state and shall be approved by said commissioner.

(1949 Rev., S. 5030; 1971, P.A. 872, S. 339; 1972, P.A. 52, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced references to shellfish commissioners with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-202 - Leasing beacon ground.

The Commissioner of Agriculture may hire and take upon leases not exceeding a term of ten years, in the name and behalf of the state, any such plot or plots of ground within the state as he deems necessary for constructing, erecting, setting, maintaining and protecting signals, beacons, boundstones, posts or buoys to be used in designating, locating, surveying or mapping any shellfish grounds within state jurisdiction.

(1949 Rev., S. 5060; 1971, P.A. 872, S. 340; 1972, P.A. 52, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced references to shellfish commissioners with references to commissioner of environmental protection; 1972 act replaced environmental protection commissioner with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-203 - Buoying of certain natural beds.

The Commissioner of Agriculture shall cause those natural or public oyster beds in the exclusive jurisdiction of this state, known and described in section 3295 of the general statutes, revision of 1918, as the Stratford bed, Fish Island and Roton Point beds, the Bridgeport bed and the Fairfield Bar and Fairfield beds, to be marked by buoys which shall be known as state buoys, and by range monuments on the shore by which the lines can be relocated should any buoys be removed, and shall cause double buoys or a distinctive mark to be placed at any point on the boundary where the line changes in direction, and such buoys shall be maintained by the state. No buoys shall be set in lines so run as to include within the natural or public beds any private or designated grounds.

(1949 Rev., S. 5040; 1971, P.A. 872, S. 341; 1972, P.A. 52, S. 11; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced reference to shellfish commissioners with reference to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-204 - Grant of right to plant or cultivate shellfish which interferes with established fishing right void.

Except as provided in section 26-194, said Commissioner of Agriculture shall in no case grant to any person a right to plant or cultivate shellfish which interferes with any established right of fishing and, if any such grant is made, the same shall be void.

(1949 Rev., S. 5041; 1971, P.A. 872, S. 342; 1972, P.A. 52, S. 12; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act deleted provision which had prohibited granting franchise in natural oyster or clam bed except as provided in Sec. 26-194 and replaced remaining reference to shellfish commissioners with reference to commissioner of environmental protection; 1972 act replaced environmental protection commissioner with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-205 - Wardens; appointment, duties and powers.

Section 26-205 is repealed, effective October 1, 2002.

(1949 Rev., S. 5042; 1971, P.A. 872, S. 343; 1972, P.A. 52, S. 13; S.A. 02-12, S. 1.)



Section 26-206 - Shellfish police.

The Commissioner of Agriculture may, upon the application of the Oystermen’s Protective Association of Connecticut or the owner of any oyster franchise or grounds or any natural growers’ association, during such time as the commissioner may determine, appoint and commission such number of policemen as he deems necessary to be designated by such association or owner, who, having been sworn to the faithful performance of their duties, may act as policemen upon the tidal waters and flats of this state and upon any boats, wharves or docks owned, leased or controlled by said association or a member thereof or an owner of oyster grounds. Said commissioner shall cause a record to be made of the issuance or revocation of any such commission. Any person so appointed shall have the powers to make arrests and, when on duty, shall wear in plain view a badge bearing conspicuously the words “Shellfish Policeman”.

(1949 Rev., S. 5043; 1971, P.A. 872, S. 344; 1972, P.A. 52, S. 14; P.A. 00-99, S. 70, 154; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced references to shellfish commissioners and commission with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; P.A. 00-99 deleted reference to sheriff, effective December 1, 2000; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-207 - Taxation of shellfish grounds.

Any owner of shellfish grounds, franchise or franchises lying within the exclusive jurisdiction of the state, on or before the first day of July, annually, shall deliver to the Commissioner of Agriculture a statement under oath of such franchise or franchises or grounds belonging to such owner on the first day of June next preceding. Such statement shall specify the lot or lots owned by such owner by numbers as appear upon the last official map published by said commissioner, or, if granted since the publication of such map, according to such number as may be furnished by said commissioner, and the location and number of acres of each lot. Blanks for such statement shall be prepared by said commissioner and furnished to each owner, but failure to receive such blanks shall not relieve any person from the obligation to furnish the statement herein provided for. The commissioner may issue subpoenas to compel the attendance of any person before him, with books of account, documents and maps, and may administer oaths to and examine any person for the purpose of ascertaining the amount and value of such property. Any person who fails to respond to any such subpoena or who, having responded, refuses to testify or who fails to produce any such book or books of account, documents or maps, upon application of said commissioner to the superior court for any judicial district bordering on the waters of Long Island Sound, may be punished for contempt. Said commissioner may exercise the authority of assessors of towns and add ten per cent of the value of the property as a penalty for failure to give in a list. Any person who discloses any information obtained from any such witness or from the books or records of any such owner provided for under the provisions of this section, otherwise than in carrying out the provisions hereof, shall be fined not more than five hundred dollars.

(1949 Rev., S. 5035; 1971, P.A. 872, S. 345; 1972, P.A. 52, S. 15; P.A. 78-280, S. 2, 127; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced references to shellfish commissioners, commission and board of tax review and to clerk of shellfisheries with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; P.A. 78-280 replaced “county” with “judicial district”; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-208 - Laying of tax.

All statements so delivered or made shall be alphabetically arranged, and the Commissioner of Agriculture shall determine the value of all property so returned and described in such statements, which property shall be liable to taxation at the valuation so determined, including the ten per cent for default as aforesaid. Said commissioner shall annually declare and lay a tax thereon at the rate of two per cent of such valuation, payable at the office of said commissioner on and after the first Monday of the January following, and such tax shall be a lien upon the franchises and grounds so taxed from the time it is so laid until paid and shall be in lieu of all other taxes on such property.

(1949 Rev., S. 5036; 1971, P.A. 872, S. 346; 1972, P.A. 52, S. 16; P.A. 96-180, S. 98, 166; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced references to shellfish commissioners with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; P.A. 96-180 deleted “said” and inserted “the” before “Commissioner of Agriculture”, effective June 3, 1996; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-209 - Appeal.

Any person aggrieved by the action of the Commissioner of Agriculture under section 26-208 shall have the same right of appeal to the Superior Court as is provided by law for appeals to said court from boards of assessment appeals of towns, except as otherwise provided. Each such appeal shall be taken to the judicial district where the franchise or ground in question is situated or to the judicial district where the owner appealing resides, and said court shall have such powers therein as in appeals from boards of assessment appeals of towns.

(1949 Rev., S. 5037; 1957, P.A. 30; 1959, P.A. 93; 1971, P.A. 872, S. 347; 1972, P.A. 52, S. 17; P.A. 76-436, S. 604, 681; P.A. 78-280, S. 1, 127; P.A. 95-283, S. 63, 68; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1959 act changed time for meeting of shellfish board of tax review from first Tuesday of September to first Tuesday of February; 1971 act terminated the shellfish board of tax review, deleting provisions setting forth its duties; 1972 act replaced reference to environmental protection commissioner with commissioner of agriculture; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978, and deleted obsolete provision terminating shellfish board of tax review; P.A. 78-280 deleted reference to counties; P.A. 95-283 replaced board of tax review with board of assessment appeals, effective July 6, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-210 - Collection of tax.

If any tax so laid is not paid on or before the first Monday in March, the Commissioner of Agriculture shall make and issue his warrant for the collection thereof, with interest thereon, at the rate of one per cent per month from the day such tax becomes payable until paid, with the expenses of such collection, which warrant shall authorize any reputable person named therein to seize such grounds and any oysters or other shellfish thereon, or any other property of the owner or owners thereof not exempt from execution, and to sell the same, or so much thereof as he may find necessary, at such time and place, in such manner and by such person as said commissioner may direct, whereupon such sale shall be so made, and such warrant shall be immediately returned to said commissioner by such person with all his doings endorsed thereon, and he shall pay to said commissioner the money received upon such sale, and the commissioner shall apply the same to the payment of such tax and all the expenses thereon, including the expenses of such sale, returning any balance that remains to such owner or owners; and all moneys received by said commissioner in payment of taxes and interest thereon shall be accounted for and paid to the State Treasurer.

(1949 Rev., S. 5038; 1971, P.A. 872, S. 348; 1972, P.A. 52, S. 18; P.A. 96-180, S. 99, 166; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced references to shellfish commissioners with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; P.A. 96-180 deleted “said” and inserted “the” before “Commissioner of Agriculture”, effective June 3, 1996; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-211 - Taxes unpaid five years; reversion.

When the taxes on any oyster grounds within the exclusive jurisdiction of the state and under the control of the Commissioner of Agriculture are in arrears for five consecutive years, said commissioner shall notify the owner or owners of such grounds, or their legal representatives, of the fact of such arrears, and if, within three months after the date of such notification, all arrears of taxes on such grounds are not paid, such grounds shall revert to the state; and the commissioner, upon the reversion of such grounds to the state, shall make a certificate of the fact of such reversion for record upon his books, and such grounds shall thereupon be open for application like all other undesignated oyster grounds within the exclusive jurisdiction of the state.

(1949 Rev., S. 5039; 1971, P.A. 872, S. 349; 1972, P.A. 52, S. 19; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced references to shellfish commissioners and commission and to clerk of shellfisheries with references to environmental protection commissioner; 1972 act replaced commissioner of environmental protection with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-212 - Licensing and numbering of shellfish vessels. Fee.

No person shall take or gather for commercial purposes oysters, clams, mussels or other molluscan shellfish from any natural shellfish bed in the state in any boat or vessel unless it is licensed and numbered in the manner provided in this section. Any person desiring to use any boat or vessel for such purpose may make written application to the Commissioner of Agriculture, stating the name, owner, rig, general description and tonnage of such boat or vessel and the place where it is owned, and the commissioner shall issue to the owner of such boat or vessel a license to take and gather for commercial purposes oysters, clams, mussels or other molluscan shellfish from the natural shellfish beds in the state for the term expiring on the next succeeding twentieth day of July, unless sooner revoked, upon the payment of thirty dollars; provided, before such license is granted, the owner or master shall prove to the satisfaction of the commissioner that such boat or vessel may legally be used on work on the public beds of the state and that the dredges and other contrivances do not weigh more than thirty pounds. Each boat or vessel so licensed shall, while at work upon any of the natural shellfish beds of the state, display the number of such license in black figures not less than one foot in length. No such license may be transferred. The sale of any boat so licensed shall operate as a forfeiture and revocation of the license, and the license certificate shall be surrendered to the commissioner.

(1949 Rev., S. 5044; 1971, P.A. 872, S. 350; 1972, P.A. 52, S. 20; P.A. 78-334, S. 1; P.A. 82-91, S. 28, 38; P.A. 99-169, S. 1, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 303.)

History: 1971 act replaced references to clerk of shellfisheries with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; P.A. 78-334 increased license fee for boats 25 feet overall or less from $8 to $15 and deleted provisions requiring licensed boats to display license number and Connecticut coat of arms on sails; P.A. 82-91 expanded the licensing requirements of this section to include not only the taking of oysters from natural beds in the exclusive jurisdiction of the state, but also the taking, for commercial purposes, of oysters, clams, mussels or other molluscan shellfish from any natural shellfish bed in the state, established the license fee at $15 and repealed previous fee schedule of $15 for vessel or boat under five gross tons and over 25 feet long, and for vessel or boat exceeding five gross tons, $3 for each additional gross ton, and for vessel or boat 25 feet or less, $15; P.A. 99-169 deleted provisions limiting licenses under this section to residents of this state and provided that such licenses may not be transferred, effective June 23, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee from $15 to $30.



Section 26-213 - License to work on natural beds.

No person shall take or gather for commercial purposes oysters, clams, mussels or other molluscan shellfish from any natural shellfish bed in the state and no person shall be permitted upon any boat, licensed pursuant to the provisions of section 26-212, while the boat is being used for such taking or gathering until the person has been licensed in the manner provided in this section. The person shall apply in writing, to the Commissioner of Agriculture upon blanks to be furnished by the commissioner, stating his name, residence and post-office address and such other information as may be required by said commissioner, and said commissioner, upon payment of a fee of twenty dollars, shall issue to the person a license for such purpose. All licenses so issued shall be revocable at any time by the commissioner and shall expire on the twentieth day of July in each year. The commissioner shall account to the Treasurer for all moneys received for licenses under the provisions of this section. Any person who violates any of the provisions of this section relating to licensing shall be guilty of a class D misdemeanor.

(1949 Rev., S. 5045; 1971, P.A. 872, S. 351; 1972, P.A. 52, S. 21; P.A. 78-334, S. 2; P.A. 82-91, S. 29, 38; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 304; P.A. 12-80, S. 88.)

History: 1971 act replaced references to shellfish commissioners and commission and to clerk of shellfisheries with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; P.A. 78-334 raised license fee from $5 to $10 and increased maximum fine from $50 to $100; P.A. 82-91 expanded the licensing requirements of this section to include not only persons on boats, licensed under Sec. 26-212, while the boat is being used for dredging, but also persons taking, for commercial purposes, oysters, clams, mussels or other molluscan shellfish from any natural shellfish bed in the state, and persons on any boat licensed under Sec. 26-212 while the boat is used for such taking; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee from $10 to $20 and made a technical change; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor and made technical changes.



Section 26-214 - Nonresident oystermen. Foreign vessels prohibited.

Section 26-214 is repealed, effective June 23, 1999.

(1949 Rev., S. 5046; P.A. 99-169, S. 6, 7.)



Section 26-215 - Power dredges. Local shellfish commissions. Use of power dredges to restore shellfish beds.

(a) There shall not be used on any licensed boat any device operated otherwise than by hand power, for hoisting or operating dredges or other implements for gathering oysters, clams, mussels or other shellfish or oyster shells. Except as provided in subsection (b) of this section, no person shall use any dredge or other contrivance weighing more than thirty pounds, exclusive of the net or bag, or with a capacity of more than one and one-half bushels in taking up or dredging for oysters, clams, mussels or other shellfish or oyster shells in any of the waters of the state, except upon private designated grounds. Nothing in this section shall be construed to prevent the use of power in taking up or dredging for oysters, clams, mussels or other shellfish or shells on private designated grounds by the owners thereof, or to prevent the use of excavators for deepening the water in places where there are no natural oyster or clam beds, or where such beds have not existed within ten years, by digging or removing the material, permission to use excavators being first given by the Commissioner of Agriculture, which permission shall not be given until after a public notice of at least two weeks of the time when and place where he will hear all parties desiring to be heard upon such application, which notice shall be posted in the office of the town clerk of the town where such grounds are located.

(b) A local shellfish commission established pursuant to section 26-257a may allow limited and supervised use of a power dredge or other contrivance with a capacity of not more than three bushels, for the purpose of cultivation, enhancement or restoration of natural shellfish beds located within the jurisdiction of said commission. The use of a power dredge or other contrivance pursuant to this subsection shall not be extended to the harvesting or removal of oysters. Such shellfish commission shall administer such dredging pursuant to section 26-257a.

(1949 Rev., S. 5047; 1949, S. 2557d; 1969, P.A. 218, S. 1; 1971, P.A. 872, S. 352; 1972, P.A. 52, S. 22; P.A. 78-334, S. 3; P.A. 83-118; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; 04-223, S. 8.)

History: 1969 act deleted references to “a boat or other contrivance dragged, operated or propelled by steam, naphtha, vapor or electricity” and limited capacity of dredge or contrivance used to one and one-half bushels; 1971 act replaced references to shellfish commissioners with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; P.A. 78-334 deleted references to use of steamboats, steam power or steam excavators; P.A. 83-118 extended authorization to use power dredging equipment in the taking of “clams, mussels, other shellfish or shells” on private ground and deleted provision which had authorized use of mechanically operated dredges from harvesting hard clams, round clams, surf or skimmer clams or ocean quahogs in waters “south of a northerly limit ... one mile offshore of mean low water mark and east of a bearing true north or south of the easterly end of Kimberly Reef, so called”; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-223 designated existing provisions as Subsec. (a), making conforming and technical changes therein, and added Subsec. (b) re local shellfish commission authority to authorize power dredge use, effective June 1, 2004.



Section 26-216 - Penalty.

Any person who violates any provision of section 26-215, or who uses any device or number not furnished by the Commissioner of Agriculture for a boat or vessel used in cultivating or dredging for shellfish, shall be fined not less than twenty-five dollars or more than fifty dollars for each day that such boat or vessel is so unlawfully used and, on conviction of a second offense, shall be guilty of a class D misdemeanor for each day that such boat or vessel is so unlawfully used.

(1949 Rev., S. 5048; 1969, P.A. 218, S. 2; 1971, P.A. 872, S. 353; 1972, P.A. 52, S. 23; P.A. 78-334, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 05-288, S. 120; P.A. 12-80, S. 89.)

History: 1969 act rephrased provisions; 1971 act replaced clerk of shellfisheries with commissioner of environmental protection; 1972 act replaced commissioner of environmental protection with commissioner of agriculture; P.A. 78-334 increased minimum fine from $10 to $25 and deleted reference to not bearing coat of arms as violation; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-288 made technical changes, effective July 13, 2005; P.A. 12-80 replaced penalty for second offense of a fine of not less than $50 or more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 26-217 - Use of chain bags on natural oyster beds.

No person shall use any dredge with a chain bag having rings of less than three-quarters of an inch in diameter, or any net bag with smaller mesh than two inches from knot to knot, on any natural oyster bed. Any person who violates any provision of this section shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 5049; P.A. 12-80, S. 32.)

History: P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-218 - License forfeited on conviction.

The conviction of any person of dredging without a license, upon a natural oyster bed, shall render such person ineligible for a license for the remainder of the license year, and the conviction of any licensee for any violation of the laws relating to shellfisheries shall operate as a revocation of his license.

(1949 Rev., S. 5050.)



Section 26-219 - License to take conchs.

Any person may apply to the Commissioner of Agriculture for a license to take conchs in excess of one-half bushel daily. Such license shall not apply to any area lawfully designated as oyster, clam or mussel beds under town or state jurisdiction. Such application shall state the name, residence and post-office address of the applicant and such other information as said commissioner requires. Such license shall be valid for one year from the date of its issuance, and a fee of one hundred dollars shall be charged therefor. Any person who takes any conchs in excess of one-half bushel daily without having obtained such a license shall be guilty of a class D misdemeanor.

(1949, S. 2556d; 1971, P.A. 872, S. 354; 1972, P.A. 52, S. 24; P.A. 78-334, S. 5; P.A. 83-357; May Sp. Sess. P.A. 92-6, S. 54, 117; P.A. 99-169, S. 2, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 305; P.A. 12-80, S. 90.)

History: 1971 act replaced references to shellfish commissioners with references to environmental protection commissioner; 1972 act replaced environmental protection commissioner with commissioner of agriculture; P.A. 78-334 raised license fee from $5 to $10; P.A. 83-357 reduced the limit for the taking of conchs from five to one-half bushels daily, raised the license fee $25 and increased the penalty for exceeding the daily limit for the taking of conchs from $50 to $200; May Sp. Sess. P.A. 92-6 raised license fee to $50; P.A. 99-169 deleted a provision limiting licenses under this section to residents of this state, effective June 23, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee from $50 to $100 and made a technical change; P.A. 12-80 replaced penalty of a fine of not more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 26-220 - Shellfish spawning beds.

The Commissioner of Agriculture may designate in such manner as he may determine such spawning beds as he deems necessary south of the jurisdiction line but not more than ten acres in any one town, and cause the same to be marked by buoys to be maintained under such regulations as said commissioner may prescribe. Any person who goes upon or over any such spawning bed for the purpose of taking oysters or dredging, or who tows a dredge under water, over or upon such spawning bed, shall be fined not more than five hundred dollars or imprisoned not more than three months or both.

(1949 Rev., S. 5051; 1971, P.A. 872, S. 355; 1972, P.A. 52, S. 25; P.A. 78-334, S. 6; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced shellfish commission with commissioner of environmental protection; 1972 act replaced environmental protection commissioner with commissioner of agriculture; P.A. 78-334 substituted “town” for “locality” and specified designation of spawning beds “south of the jurisdiction line”; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-221 to 26-223 - Mud dumping. Notice of intended dumping on private oyster beds. Dumping inspectors.

Sections 26-221 to 26-223, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5052–5054; 1953, S. 2559d; 1955, S. 2558d; 1959, P.A. 95, S. 4; 1971, P.A. 872, S. 356–358; 1972, P.A. 52, S. 26–28; P.A. 78-334, S. 7, 8; P.A. 96-180, S. 100, 166; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 26-224 - Deposit of injurious substances in tidal waters or on oyster ground. Penalty.

Any person who wilfully and knowingly deposits or assists in depositing any starfish or periwinkle, any shellfish imported from another state and infected with a communicable disease or parasite, or any oyster other than the species Ostrea Virginica in any of the tidal waters of this state, or who dumps mud or other material, except that used in making oyster beds, on any ground located and designated as oyster ground, shall be fined not more than two hundred dollars or imprisoned not more than six months for each bushel, or fraction thereof, of such material so deposited or dumped.

(1949 Rev., S. 5055; 1949, S. 2560d; P.A. 78-334, S. 9; P.A. 79-148.)

History: P.A. 78-334 raised maximum fine from $50 to $200; P.A. 79-148 made provisions applicable to shellfish imported from another state and infected with communicable disease or parasite and added “and knowingly”.



Section 26-224a - Depositing of shellfish in tidal waters. Regulations.

(a) The Commissioner of Agriculture shall adopt regulations in accordance with the provisions of chapter 54 setting forth standards and procedures for the depositing of shellfish imported from outside the state in tidal waters of the state to prevent the introduction of harmful shellfish parasites, pests and diseases. No person may deposit any shellfish or shellfish seed imported from outside the state into the waters of the state unless such shellfish or shellfish seed has been produced from a hatchery which has been inspected or otherwise approved by the Department of Agriculture. Said department may charge such hatchery for any costs incurred in such inspection. Any moneys collected pursuant to this subsection shall be deposited in the fund established pursuant to section 26-237b and shall only be expended for the costs incurred in association with inspections made pursuant to this subsection. Any person who deposits shellfish in any of the tidal waters of the state shall first give notice thereof to the commissioner in accordance with regulations adopted pursuant to this section.

(b) The commissioner shall have reasonable access to vessels, commercial fishing gear and docks and wharfs used in shellfish operations to determine compliance with the regulations adopted pursuant to this section.

(c) On and after the effective date of regulations adopted pursuant to this section, no person shall deposit shellfish in the tidal waters of this state except in accordance with such regulations.

(d) Any person who violates any provision of this section shall be fined not more than two hundred dollars.

(P.A. 87-520, S. 1; P.A. 91-333, S. 1, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e), (f); P.A. 04-189, S. 1.)

History: P.A. 91-333 amended Subsec. (a) to prohibit the introduction of imported shellfish into the waters of the state from any hatchery which has not been approved by the department of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner and Department of Agriculture with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-225 - Stealing oysters.

Any person who, in the daytime, unlawfully takes and carries away any oysters lawfully planted or cultivated in any waters, or any oysters being on any place designated for the planting or cultivation of oysters, shall be fined not more than three hundred dollars or imprisoned not more than one year; and, if such offense is committed in the night season, he shall be fined not more than five hundred dollars or imprisoned not more than one year.

(1949 Rev., S. 5056.)



Section 26-226 - Injury to enclosure.

Any person who wilfully injures any oyster enclosure legally designated, marked out and enclosed or removes any buoys or stakes used to mark out any oyster ground, or who takes any shells from such enclosure, shall (1) for a first offense, be fined not more than two hundred fifty dollars, and (2) for any subsequent offense, be guilty of a class C misdemeanor.

(1949 Rev., S. 5057; 1961, P.A. 517, S. 25; P.A. 78-334, S. 10; P.A. 07-217, S. 126; P.A. 12-80, S. 153.)

History: 1961 act deleted provision which allowed prosecutions for first or second offenses to be heard and determined by a trial justice; P.A. 78-334 changed maximum fine for first offense from $7 to $50, changed fines for second conviction from minimum of $7 to $50 and from maximum of $20 to $100 and increased fine for subsequent convictions from $50 to $150 and specified six-month prison term as a maximum sentence; P.A. 07-217 made technical changes, effective July 12, 2007; P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 30 days for first conviction, a fine of not less than $50 or more than $100 and imprisonment for not less than 30 days or more than 90 days for second conviction and a fine of $150 and imprisonment for not more than 6 months for subsequent conviction with Subdiv. (1) re penalty of a fine of not more than $250 for first offense and Subdiv. (2) re penalty of a class C misdemeanor for subsequent offense.



Section 26-227 - Taking from designated but unmarked ground.

No person shall dredge, plant or collect any shells, shellfish or other material or perform any work pertaining to the shellfish industry upon any shellfish grounds, unless each lot whereon any such work is performed has at each corner thereof a buoy visible above mean high water. There shall be on each such buoy the initials of the owner or lessee of such lot and the number of the same as shown on the latest map issued in the report of the Commissioner of Agriculture, and the initial or initials denoting the direction of each corner from the center of the lot printed upon a tag securely fastened to each such buoy. Intermediate line buoys shall be so placed that the distance between buoys shall not be greater than eight hundred feet to be determined by the commissioner, provided said commissioner may permit the use of stakes in lieu of buoys where such use may be found necessary or advisable. Any person who violates any provision of this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 5058; 1971, P.A. 872, S. 359; 1972, P.A. 52, S. 29; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced shellfish commission with commissioner of environmental protection; 1972 act replaced environmental protection commissioner with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-228 - Taking shellfish between sunset and sunrise.

Any person who, between sunset and sunrise, takes or collects any shells or shellfish from the shores or waters in this state shall be fined not less than one hundred dollars or more than five hundred dollars or imprisoned not more than thirty days or both.

(1949 Rev., S. 5059; P.A. 78-334, S. 11; P.A. 83-245, S. 1; P.A. 12-80, S. 140.)

History: P.A. 78-334 raised maximum fine from $100 to $500 and minimum fine from $50 to $100; P.A. 83-245 prohibited the taking of shells or shellfish between sunset and sunrise from any of the “shores” of the state and repealed the exemption for the taking of clams off Branford; P.A. 12-80 rephrased penalty provision and decreased maximum term of imprisonment from 60 days to 30 days.



Section 26-229 - Injury to monuments.

Any person who wilfully injures, removes or displaces any range monument, signal, beacon, boundstone, post or buoy, or any part, appurtenance or enclosure thereof, erected, constructed or set by the Commissioner of Agriculture, or by his order, on the land or water of this state, for the purpose of designating, locating, surveying or mapping any shellfish grounds, shall be guilty of a class D misdemeanor.

(1949 Rev., S. 5061; 1971, P.A. 872, S. 360; 1972, P.A. 52, S. 30; P.A. 78-334, S. 12; P.A. 96-180, S. 101, 166; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 12-80, S. 141.)

History: 1971 act replaced references to shellfish commissioners with references to environmental protection commissioner; 1972 act replaced commissioner of environmental protection with commissioner of agriculture; P.A. 78-334 increased maximum fine from $100 to $150; P.A. 96-180 deleted “said” and inserted “the” before “Commissioner of Agriculture”, effective June 3, 1996; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-80 changed penalty from a fine of not more than $150 or imprisonment of not more than 90 days or both to a class D misdemeanor.



Section 26-230 - Speculation in ground prohibited. Illegally staking ground.

Any person who applies for and procures any designation of a place for planting oysters, clams or mussels to be made to him, for the purpose of assigning the rights which he may acquire, for profit or speculation, and any person, other than the owner, the lessee, the Commissioner of Agriculture, the authorized committee or the selectmen, who stakes out or encloses any grounds in navigable waters for the purpose of planting or cultivating oysters thereon, shall be fined not more than fifty dollars.

(1949 Rev., S. 5062; 1971, P.A. 872, S. 361; 1972, P.A. 52, S. 31; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced shellfish commissioners with commissioner of environmental protection; 1972 act replaced commissioner of environmental protection with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-231 - Towing dredge prohibited.

Any person who, without the written permission of the owner or lessee of any properly designated oyster ground, tows or assists in towing under water any dredge, trawl or contrivance for taking fish or shellfish, in a manner to cause it to come into contact with any such ground or any shellfish thereon, shall be fined not more than two hundred fifty dollars and shall forfeit his right to fish in the marine district of Connecticut for one year.

(1949 Rev., S. 5063; P.A. 12-80, S. 154.)

History: P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 30 days or both with a fine of $250 and deleted separate penalty for second offense.



Section 26-232 - Taking oysters from natural beds or the Housatonic or Saugatuck Rivers.

(a) Any person who (1) between the twentieth day of July and the twentieth day of September, gathers or takes any oysters or shells from any natural oyster bed specified in section 26-193 other than any such bed in the Housatonic River, (2) between the twentieth day of July and the twentieth day of September in any year, gathers or takes any oysters or shells in the Saugatuck River, or (3) between the twentieth day of July and the twentieth day of October in any year, gathers or takes any oysters or shells in the Housatonic River shall be fined not more than two hundred fifty dollars; provided nothing in this section shall be construed to prohibit the gathering or taking of shells or mussels by the use of tongs in said Housatonic River below a line drawn from a stake on the west bank of said river, at Quimber’s Neck Point, so called, and running thence in a northeasterly direction to a stake on the east side of said river. Said stakes shall be located and maintained at said points by the selectmen of the town of Stratford, and a certificate of such location by said selectmen shall be recorded in the office of the town clerk of said town of Stratford. Nothing in this chapter or in chapter 492 shall be construed as prohibiting the excavation of material in deepening the channels of navigable waters by work authorized by the United States government.

(b) The Commissioner of Agriculture, upon application of the Stratford Shellfish Commission, may, at any time, close the season for the taking of any shellfish in the Housatonic River for purposes of conserving the resource.

(1949 Rev., S. 5064; P.A. 78-334, S. 13; P.A. 85-183, S. 1, 2; P.A. 95-91, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 12-80, S. 33.)

History: P.A. 78-334 raised maximum fine from $50 to $100; P.A. 85-183 extended applicability of provisions to the Saugatuck River; P.A. 95-91 amended Subsec. (a) to move the opening day of the season for taking oysters from the Housatonic River from September 20th to October 20th and added a new Subsec. (b) re closure of the season in the Housatonic River by the Commissioner of Agriculture, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-80 amended Subsec. (a) to replace penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-233 - Taking oysters from Housatonic River.

Section 26-233 is repealed.

(1949 Rev., S. 5065; 1961, P.A. 517, S. 26; P.A. 78-334, S. 17.)



Section 26-233a and 26-234 - Taking of oysters in Housatonic River other than by tongs. Greenwich Cove oysters.

Sections 26-233a and 26-234 are repealed, effective October 1, 2002.

(1949 Rev., S. 5066; 1971, P.A. 155, S. 1; 872, S. 440; 1972, P.A. 52, S. 38; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 26-234a - Daily limit on oysters.

Section 26-234a is repealed, effective October 1, 1999.

(1969, P.A. 218, S. 3; 1971, P.A. 872, S. 362; 1972, P.A. 52, S. 32; P.A. 99-110, S. 6.)



Section 26-234b - Taking of eastern oysters. Regulations.

No person may take eastern oysters (Crassostrea virginica) from the waters of this state which are less than three inches long or which are otherwise not ready for harvest, as determined by the Commissioner of Agriculture, except that the taking of such oysters for sale, transplant and relay for aquaculture purposes within the waters of the state shall not be prohibited. The Commissioner of Agriculture may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 91-333, S. 2, 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-235 - Taking of clams. Recreational harvest limit. Penalties. Defacing or removal of sign.

(a) No person shall take any long clams less than one and one-half inches in length, provided the Waterford-East Lyme shellfish commission may make such residency requirements for digging or taking clams from the shores or waters of the Niantic River as it deems reasonable and in the best public interest of the Waterford-East Lyme area. Unless otherwise provided by statute, regulation or local ordinance, the recreational harvest limit of clams shall not exceed one-half bushel per person daily. The Commissioner of Agriculture may designate by regulations adopted in accordance with the provisions of chapter 54 shores and waters for the exclusive recreational harvesting of clams. For the purposes of this section, recreational harvest of clams means the collection of clams by an individual for personal consumption or consumption by such individual’s family.

(b) The common council of any consolidated town and city and the selectmen of any other town may determine the quantity of clams to be taken therein by a person during one day and may prohibit, for a period not exceeding one year, the taking of clams from any waters or beaches they may designate within the territorial limits of such town, if they deem such prohibition necessary for the protection of the natural clam areas, by posting notices on such designated territorial limits stating that the taking of clams within such areas is prohibited.

(c) Any person who violates any provision of subsection (a) or (b) of this section shall have committed an infraction.

(d) Any person who takes clams from an area closed and posted against the taking of clams by the Department of Agriculture or from an area closed by license issuance or by order of a local health department shall be fined not less than seventy-five dollars or more than one thousand dollars or three times the market value of any clams taken, based on the quantity and type involved in the violation, if such amount is greater than one thousand dollars, or imprisoned not more than one year.

(e) Any person who defaces or removes a sign posted by the Department of Agriculture, in accordance with the provisions of section 26-192e, shall be fined not more than five hundred dollars or imprisoned not more than six months.

(1949 Rev., S. 5067; 1953, S. 2561d; 1959, P.A. 169, S. 1; P.A. 83-245, S. 2; P.A. 86-8; P.A. 99-169, S. 3, 7; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; 04-223, S. 7; P.A. 05-288, S. 121; P.A. 12-80, S. 177.)

History: 1959 act authorized Waterford-East Lyme shellfish commission to make residency requirements re digging or taking clams from shores or waters of Niantic River; P.A. 83-245 amended Subsec. (a) to define recreational harvest limit and to establish a limit of one bushel per person and amended Subsec. (c) to replace $100 fine with provision making violations an infraction; P.A. 86-8 amended Subsec. (a) by reducing the recreational harvest limit for clams from one to one-half bushel per person daily; P.A. 99-169 deleted a provision in Subsec. (a) limiting authorization under this section to residents of this state, effective June 23, 1999; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-223 made technical changes in Subsecs. (a) and (c) and added Subsecs. (d) re penalties for prohibited taking of clams and (e) re penalty for defacing or removal of sign posted by Department of Agriculture, effective July 1, 2004; P.A. 05-288 made a technical change in Subsec. (d), effective July 13, 2005; P.A. 12-80 amended Subsec. (d) to replace maximum term of imprisonment of “twelve months” with “one year”.



Section 26-236 - Uncertified natural grounds.

No provisions of any public or special act concerning the quantity of shellfish to be taken from natural grounds shall apply to the harvesting of shellfish from the following-described uncertified natural grounds posted by the Department of Public Health, under permits issued by said department: In the town of Branford, beginning at the southerly point of Darrow’s Island, at the mouth of Farm River, from which point, on the tenth day of June at 12:15 p.m., the New Haven lighthouse, on southwest ledge off New Haven Harbor, bears south 84° west; the spindle of Geodetic survey bears north, 11° west, “Magnetic Meridian”; thence along the westerly shore of said island to the northerly point thereof, where it intersects a designation to Patrick O’Brien and others; thence along the westerly line of O’Brien’s designation of what is called the “Gut” to the steppingstones, so called, at the southerly line of a designation to the middle of Farm River; thence southerly along a line in the middle of said river to the line of the Commissioner of Agriculture, formerly of the shellfish commissioners, to the place of beginning, containing twenty-two and one-half acres; also, beginning at Swift Water Point, so called, on the east side of Farm River, and at the northeasterly corner of Willis Munson’s designation; thence northerly along the easterly side of Farm River to the causeway and bridge; thence westerly along said causeway and bridge to the town line fixed by the towns of East Haven and Branford; thence southerly along said line in the middle of said river to said Munson’s north line, to the place of beginning, containing six acres; also, beginning on the northerly side of the causeway and bridge over Farm River and running northerly along the easterly shore of said river to a designation to Harrison Bristol and Warren S. Bradley, at a place called Oak Point; thence westerly along said Bristol and Bradley south line to the middle of the river; thence southerly by a line in the middle of the said river to the bridge over Farm River; thence easterly by the bridge and causeway to the place of beginning, containing three acres; also, all that portion of Farm River lying within the limits of the town of Branford, and being northerly of the northerly line of a designation near Farm Creek to August Hall and William H. Thompson, extending up said river to a point where the waters of Saltonstall Lake form a junction with the waters of said river, containing five acres, more or less; also, all that portion of territory within the limits of the town of Branford, known as Calm Island Bar, commencing at a hole drilled in a rock at the west end of Calm Island Bar, from which point the lighthouse on southwest ledge off New Haven Harbor bears, June 15, 1885, south 88° 35′ west, Branford Beacon bears south 6° 35′ east thence north 57° 45′ east, 751 feet, to a point of rock at the easterly end of said bar; thence running south 13° 12′ west to low water mark; thence in a westerly direction along the line of low water to a point which is south 53° 20′ east, from the hole in the rock; thence to the starting point; containing five and one-half acres; also, that portion of Branford River bounded and described as follows: Beginning at a point on the easterly side of Branford River, in a line with the northerly line bears north 32° 10′ west, ranging with the tall chimney of the Malleable Iron Works near the depot, in the town of Branford, and the chimney of the dwelling house on Kirkham Street owned by Daniel Averill; thence along the northerly line of said Cook's designation to the westerly shore of said river, thence easterly along the northerly line of said river to the Short Line railroad bridge; thence across said river by the line of said bridge; thence easterly and southerly along the line of said river to the place of beginning, containing thirty-eight and one-half acres.

(1949, S. 2562d; 1971, P.A. 872, S. 363; 1972, P.A. 52, S. 33; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act made commissioner of environmental protection successor to shellfish commissioners; 1972 act replaced commissioner of environmental protection with commissioner of agriculture; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-237 - Penalty.

Any person violating any provision of this chapter for which violation no specific penalty is imposed shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 5068.)



Section 26-237a - Deposit of cultch material on state shellfish beds.

There is established within the Department of Agriculture a program to purchase shell or other cultch material for deposit on state shellfish beds. The program shall also include the purchase of management supplies, materials and spawn oyster stock.

(P.A. 87-426, S. 1; P.A. 88-291, S. 1, 6; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-189, S. 1.)

History: P.A. 88-291 added provision for the purchase of management supplies, materials and spawn oyster stock; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-237b - Shellfish Fund.

(a) There is established and created a fund to be known as the “Shellfish Fund”. The proceeds of any bonds authorized for the purpose of section 26-237a shall be deposited in the fund. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in said fund for the fiscal year next succeeding.

(b) The fund shall be used by the Commissioner of Agriculture for the program established under section 26-237a.

(P.A. 87-426, S. 2; P.A. 94-95, S. 21; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; 04-201, S. 10.)

History: P.A. 94-95 in Subsec. (a) eliminated provisions requiring the Shellfish Fund to be held separate and apart from all other moneys, funds and accounts and that investment earnings be credited to assets of the fund; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-201 amended Subsec. (a) to delete reference to repealed Sec. 26-237c, effective June 3, 2004, and applicable to calendar quarters commencing on and after July 1, 2004.



Section 26-237c - License for the harvesting of oysters from state shellfish grounds.

Section 26-237c is repealed, effective June 3, 2004, and applicable to calendar quarters commencing on and after July 1, 2004.

(P.A. 87-426, S. 3; P.A. 88-291, S. 2, 6; P.A. 91-236, S. 21, 25; P.A. 95-26, S. 47, 52; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-201, S. 13.)



Section 26-237d - Municipal collection of sea water samples for shellfish harvest water classification.

(a) The Department of Agriculture may, upon written request of a municipality, enter into a memorandum of understanding with such municipality to authorize the health department or similar agency of the municipality to collect sea water samples for the purpose of shellfish harvest water classification. The memorandum of understanding shall not limit the geographic area from which the municipality may collect such samples and shall not be construed to prevent the municipality from collecting or processing samples for the purpose of improving shellfish harvest water classification. The Department of Agriculture shall provide the municipality with support, documentation and training regarding record keeping and sample collection and transport. The municipality shall provide training to any employees or agents it designates to take such samples.

(b) Samples collected by a municipality shall be collected and processed in accordance with the National Shellfish Sanitation Program Model Ordinance, as amended from time to time. Such samples shall be processed by a laboratory certified pursuant to said ordinance. The analysis of a sample processed in a laboratory other than a Department of Agriculture laboratory shall be transmitted directly to said department’s Bureau of Aquaculture and to the municipality that submitted the sample.

(c) The municipality may, but shall not be required to, assist the Department of Agriculture in sample collection in post rainfall conditions, spill events or routine sampling requirements. The Department of Agriculture shall accept all sample data analysis from samples collected by municipalities pursuant to this section and said department shall include such data analysis in any data base, report, file, calculation or process used by said department to determine or report water quality classification or reclassification.

(P.A. 07-74, S. 2.)

History: P.A. 07-74 effective May 30, 2007.



Section 26-237e - Resource assessment permits.

A resource assessment permit issued by the Department of Agriculture for the purpose of assessing the viability of a shellfish area shall not authorize more than one hundred acres of assessment area per permit. Said department shall require the placement of buoys at each corner of the assessment area, as defined by the permit applicant, prior to the start of any assessment. Said department shall notify all abutting shellfish ground owners or lease holders of the issuance of such permit not later than five days prior to the effective date of the permit.

(P.A. 07-74, S. 5.)

History: P.A. 07-74 effective May 30, 2007.






Chapter 492 - Local Shellfisheries

Section 26-238 - Town oyster ground committee.

Section 26-238 is repealed.

(1949 Rev., S. 5069; P.A. 86-225, S. 15.)



Section 26-239 - Certain grants of oyster, clam and mussel grounds valid.

Any grant of oyster, clam or mussel ground, made by the duly constituted state or town authorities, which is not in territory that has been designated as natural oyster ground by the General Assembly or by the courts, and which has remained in the possession of the owner or owners for five years, shall be valid; and any proceeding to invalidate such grant shall be brought within five years after such grant was made, otherwise the title to such grant shall become complete in such owner or owners.

(1949 Rev., S. 5072.)



Section 26-240 - Town ground; designation; designation requirements and prohibitions; hearing.

(a) Any person desiring to plant or cultivate oysters, clams or mussels, in any waters within town jurisdiction, may apply in writing, to the shellfish commission or to selectmen authorized to act, of the town where such grounds are situated, to designate a suitable place to be used by him for that purpose, and such commission or selectmen may make such designation and such applicant shall make and stake out such place and may enclose it with buoys or with stakes, set at suitable distances and distinctly visible above the surface at high water. Such designation shall require the applicant to make a good faith effort to cultivate and harvest shellfish from the designated area. Such designation shall prohibit the applicant from entering a contract with another person that requires the applicant to refrain from cultivating or harvesting shellfish for any period of time except upon approval by the shellfish commission or selectmen, as applicable. Such commission or selectmen shall make a written description of such designation and enclosure, by ranges or otherwise, as may be most convenient, which shall state the time of such designation. The money derived from such designation by selectmen shall be paid to the town in which the same is made. The money derived from a designation by a shellfish commission shall be paid to the commission. A designation may be made to several in common, as well as to individuals. No such designation by the commission or the selectmen shall become effective or be established until after a public hearing in relation thereto has been held by the commission or selectmen authorized to act for that purpose at which parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of such hearing shall be published in a newspaper having a substantial circulation in such municipality at least twice at intervals of not less than two days, the first not more than fifteen days and the last not less than two days before such hearing. A copy of the written application for the designation shall be filed in the office of the town clerk in such municipality for public inspection at least fifteen days before such hearing and shall be published in full in such newspaper.

(b) Notwithstanding the provisions of subsection (a) of this section, any owner of a utility line or public use structure that impacts a designated area shall pay to the designee the costs of removing or relocating any shellfish. Nothing in this subsection shall be construed to prohibit the state, the shellfish commission, the board of selectmen or a designee from recovering damages incurred by the state, the shellfish commission, the board of selectmen or the designee caused by the installation, construction or presence of such utility line or public use structure.

(1949 Rev., S. 5074; 1949, 1955, S. 2565d; P.A. 86-225, S. 1; P.A. 03-263, S. 3; P.A. 04-109, S. 18.)

History: P.A. 86-225 transferred the functions of oyster committees to shellfish commissions and added provision specifying that money derived from designation by shellfish commission is paid to the commission; P.A. 03-263 designated existing provisions as Subsec. (a) and amended said Subsec. by adding provisions re designation to require the applicant to make a good faith effort to cultivate and harvest shellfish and prohibit the applicant from entering a contract the requires the applicant to refrain from cultivating and harvesting shellfish, and added new Subsec. (b) re costs and damages owed by the owner of a utility line or public use structure that impacts a designated area, effective July 9, 2003; P.A. 04-109 amended Subsec. (b) to make a technical change, effective May 21, 2004.



Section 26-241 - Name of owner to appear on stakes, buoys and markers. Buoy specifications.

(a) All stakes, buoys or other markers placed by any person, except buoys placed by the state, so as to mark the divisional line, in whole or in part, between any private and any public or natural oyster, clam or mussel beds, in any waters of this state, shall have the name or initial of the owner plainly marked and visible at high water. Any corporation or person who fails to comply with the provisions of this section shall have committed an infraction.

(b) A buoy marking oyster, clam or mussel beds pursuant to subsection (a) of this section or section 26-240 shall be constructed with rigid polystyrene foam or similar buoyant material. Such buoy shall support a vertical pole extending not less than ten feet above the top of such buoy and shall be tethered by a rope or line to an anchoring device of sufficient weight to maintain the position of the buoy. The vertical pole shall not exceed three and one-half inches in diameter at any point and shall not be constructed of a metallic material. A durable waterproof flag not less than six inches in height and eight inches in length shall be affixed to the top of the pole.

(1949 Rev., S. 5075; P.A. 86-225, S. 2; P.A. 07-74, S. 3.)

History: P.A. 86-225 eliminated the fine for violations and made violations an infraction; P.A. 07-74 designated existing provisions as Subsec. (a) and added Subsec. (b) re buoy specifications, effective July 1, 2007.



Section 26-242 - Granting of designation; condition precedent.

No shellfish commission or selectmen shall grant any designation of ground for the planting or cultivation of oysters, until the applicant for such ground has shown them a certificate from the town clerk that the ground has not been previously designated and that such ground is within the limits allotted by law for designation by such commission or selectmen, together with a receipt from the town treasurer, acknowledging that the money for such designation has been deposited with him, pending the action of the commission or selectmen. Town clerks may grant such certificates upon satisfactory proof of such facts by maps and examination of the law and records. Town treasurers may receive such moneys and give such receipts and, if the designation is granted, may retain the money for the use of the town; but, if the application is denied, they shall, on demand of the applicant, refund such payment. Any member of any shellfish commission or of any board of selectmen who violates any of the provisions of this section shall have committed an infraction.

(1949 Rev., S. 5077; P.A. 86-225, S. 3.)

History: P.A. 86-225 transferred the functions of oyster-ground committees to shellfish commissions, eliminated the fine for violations and made violations an infraction.



Section 26-243 - Evidence of designation to be recorded.

The selectmen of each town in which places have been designated in its navigable waters for planting or cultivating oysters, clams or mussels shall provide a book, to be kept by the town clerk, for recording all applications for such places, together with the written designation and descriptions of the places designated and set out thereon, and all assignments of such places. The town clerk shall record each application and note thereon the day when it was received for record and the book and page where it was recorded and make an alphabetical index of all such applications, designations and assignments, specifying the names of the applicants and of the assignors and assignees, separately; and an attested copy of any such application, designation or assignment, with a certificate that it has been recorded, shall be conclusive evidence of the fact of such record and prima facie evidence of the validity of such application, designation or assignment.

(1949 Rev., S. 5078.)



Section 26-244 - Lost title; redesignation. Penalty.

Any owner of any such place who has lost the evidences of his title, after filing the same with the town clerk, may apply to the shellfish commission of the town in which such place is situated, and in East Haven and West Haven to the selectmen, and if he satisfies them that the same justly belongs to him, and that he had obtained and filed such evidences of title with the town clerk, and that such evidences have been lost or destroyed, such commission or selectmen may designate and set such place to him anew, notwithstanding he may have acquired title to other places, though the whole of the places held by him would exceed two acres in extent; but no new application and designation shall affect the rights of any other person to any place so designated and set out or to the oysters thereon. Any person who fraudulently procures any such place to be designated and set to himself, or to any other person, under the provisions of this section shall be fined not more than three hundred dollars.

(1949 Rev., S. 5079; P.A. 86-225, S. 4; P.A. 12-80, S. 34.)

History: P.A. 86-225 transferred functions from oyster-ground committees to shellfish commissions; P.A. 12-80 deleted provision authorizing a term of imprisonment of not more than 6 months.



Section 26-245 - Fees of shellfish commissions.

A shellfish commission may establish a fee for a description of grounds designated for planting and cultivating oysters and a fee to be paid to each member for each day occupied in making such designation.

(1949 Rev., S. 5080; P.A. 86-225, S. 5.)

History: P.A. 86-225 entirely replaced prior provisions, transferring functions of oyster-ground committees to shellfish commissions and authorizing such commissions to establish fees.



Section 26-246 - Designation of disputed lines in local jurisdiction.

When the boundaries of lands or grounds not within the exclusive jurisdiction of the state, lawfully designated for the planting or cultivation of oysters, clams or mussels, between adjoining proprietors, have been lost or become uncertain, or when the shellfish commission authorized to stake out such lands or grounds has, in the designations or descriptions thereof, described such boundaries so as not to agree with or correctly locate the boundaries actually fixed by them, and such adjoining proprietors cannot agree to establish the same, one or more of them may bring a petition to the superior court for the judicial district in which such lands or grounds, or a portion of them, are situated, and said court may order such lost and uncertain bounds to be erected and established; and may appoint a committee of not more than three disinterested property owners, who shall give notice to all parties interested, as the same appear, in such lands or grounds, to appear before them, and having been sworn, shall inquire into the facts and erect and establish such lost and uncertain bounds, and ascertain the true line between such adjoining proprietors, and reestablish and relocate the same where the shellfish commission marked and placed the same, and may employ a surveyor to assist them if necessary. Such commission shall report to the court the facts relating to such matters, and the original designations and descriptions of such lands and grounds, and of all their doings in the premises; and, if said court finds such parties were duly notified, it may confirm such doings and by its decree fix and locate such boundary lines between such adjoining proprietors, and certified copies of the report and decree shall be recorded in the oyster records of the town in which such lands are, or on which such original designations of such grounds are recorded, and the lines and bounds so erected and established shall be the bounds and lines between such adjoining proprietors. This section shall not apply to any designation of oyster ground which contains a map thereof, or which refers to such map lodged on file in the town clerk’s office, or to oyster grounds within the exclusive jurisdiction of the state.

(1949 Rev., S. 5081; P.A. 76-436, S. 605, 681; P.A. 78-280, S. 1, 127; P.A. 81-472, S. 140, 159; P.A. 86-225, S. 6.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced “county” with “judicial district”; P.A. 81-472 made technical changes; P.A. 86-225 transferred functions of oyster-ground committees to shellfish commissions.



Section 26-247 - Removal of beds improperly staked.

When any natural oyster or clam bed, or any part thereof, within town jurisdiction, has been designated, enclosed or staked out, contrary to the provisions of this chapter, the superior court for the judicial district in which such bed is situated, upon the petition of any individual aggrieved, or of the town in which such bed is situated, against the person claiming the same, and the chairman of the shellfish commission appointed by such town, when such petition is brought by an individual, shall appoint a committee, which, having been sworn and given notice to the parties, shall hear such petition and report the facts thereon to said court. If it appears that such bed has been improperly staked out, the court may order such commission to remove the stakes enclosing the same, and costs to be paid at the discretion of the court; but, when oysters have been planted or cultivated or improvements made, before such petition is brought, by any person, in good faith, to whom such designations have been made, or by any assignee of such person, the court shall give him a reasonable time to remove such oysters and improvements.

(1949 Rev., S. 5082; P.A. 76-436, S. 606, 681; P.A. 78-280, S. 1, 127; P.A. 86-225, S. 7.)

History: P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 86-225 transferred functions of oyster-ground committees to shellfish commissions.



Section 26-248 - Procedure to dam creek or inlet.

When the owner of any land in which there is any saltwater creek or inlet desires to dam, gate or lock the same for any oyster pond, for the cultivation of oysters, he may make application therefor to the selectmen of the town or the shellfish commission where such creek or inlet may be, who shall visit and examine it. If, in the opinion of the selectmen or commission, to dam it will not injure navigation or deprive the public of any rights or privileges, said selectmen or commission shall mark off, or set bounds, where a dam may be built, and report such opinion to a meeting of the town or the commission; and, if such opinion is approved by the meeting or the commission, the owner of such creek or inlet may construct and maintain such dam, gate or lock, for such purpose, during the pleasure of the General Assembly.

(1949 Rev., S. 5083; P.A. 86-225, S. 8.)

History: P.A. 86-225 amended section to authorize shellfish commission, as well as selectmen, to rule on applications to restrict water flows, where previously the power was restricted to the selectmen.



Section 26-249 - Private ownership in cultivated shellfish.

Each person who plants or cultivates oysters, clams or mussels, in any place lawfully designated, shall own them and also all other oysters, clams or mussels on such place, and have the exclusive right of taking up and disposing of them and of using such place for the purpose of planting or cultivating oysters, clams or mussels therein, which place shall be transferable by written assignment; but nothing herein contained shall affect the rights of any owner of lands in which there may be saltwater creeks or inlets, or which may be opposite or contiguous to such navigable waters; nor authorize any shellfish commission or selectmen to designate, nor any person to mark, stake out or enclose, any natural oyster or clam bed, or infringe upon the free navigation of such waters, or interfere with the drawing of seines in any place established and customarily used for seine fishing.

(1949 Rev., S. 5084; P.A. 86-225, S. 9.)

History: P.A. 86-225 transferred functions from oyster-ground committees to shellfish commissions.

When one has franchise to oyster ground, town liable for damage it causes by laying sewer pipes. 12 CS 135.



Section 26-250 - Taxation of town ground.

All shellfish grounds lying within the waters of this state and not exclusively within state jurisdiction shall be taxed in the same manner in all respects as real estate in the several towns within the meridian lines of which such shellfish grounds are situated, and no other tax or rental shall be laid or collected on such grounds or the franchise of any person therein.

(1949 Rev., S. 5085.)



Section 26-251 - Natural clam beds not to be designated.

No shellfish commission or selectman of any town shall designate, and no person shall mark, stake out or enclose, for the cultivation of oysters, clams or mussels, any natural clam bed.

(1949 Rev., S. 5086; P.A. 86-225, S. 10.)

History: P.A. 86-225 transferred functions from oyster-ground committees to shellfish commissions.



Section 26-252 - Taking of hard or round clams; size.

No rake, tongs, dredge or other device shall be used for taking hard or round clams in any of the waters of this state, with spaces or openings between the teeth or prongs of less than one inch, and no such clams less than one inch in thickness, or which will pass through a ring of one and one-half inches internal diameter, shall be bought, sold or offered for sale by any person but, if taken, shall, without unnecessary injury, be returned to the water whence taken. Any person who violates any provision of this section shall have committed an infraction.

(1949 Rev., S. 5114; P.A. 78-334, S. 14; P.A. 86-225, S. 11.)

History: P.A. 78-334 raised minimum fine from $10 to $25 and maximum fine from $50 to $100; P.A. 86-225 eliminated the fine for violations and made violations an infraction.



Section 26-253 - Trespass on designated ground.

Any person who wilfully commits any trespass or injury with eel spears or other implements on any designated oyster ground on which oysters are being cultivated shall have committed an infraction.

(1949 Rev., S. 5117; P.A. 78-334, S. 15; P.A. 86-225, S. 12.)

History: P.A. 78-334 raised maximum fine from $7 to $10; P.A. 86-225 eliminated the fine for violations and made violations an infraction.



Section 26-254 and 26-255 - Catching of shellfish on bridge pier. Plowing for shellfish along Long Island Sound.

Sections 26-254 and 26-255 are repealed.

(1949 Rev., S. 5118, 5119; P.A. 78-334, S. 17.)



Section 26-256 - Injury to pond gates and dams.

Any person who injures the dams or gates of any oyster pond shall have committed an infraction.

(1949 Rev., S. 5120; P.A. 86-225, S. 13.)

History: P.A. 86-225 eliminated fine and imprisonment penalties and specified that injury to dams or gates is an infraction.



Section 26-257 - Local shellfish grounds under state control.

When shellfish grounds or franchises located within the limits of the towns of West Haven, New Haven, Milford and Westport, and northerly of the state jurisdiction line, have been surveyed, and a map of the same made and accepted by the Commissioner of Agriculture according to law, said commissioner shall have and exercise all the powers and duties with reference to the grounds designated thereby which he has with reference to the grounds south of the state jurisdiction line; and any copies of such books, records and maps which were used in connection with such survey shall be kept on file in the office of the commissioner; provided the selectmen of the town of Westport shall have exclusive jurisdiction over, and power to designate, shellfish grounds in the waters, in said town, of all creeks and estuaries tributary to Compo Mill Pond in said town, and the selectmen of the town of Milford shall have exclusive jurisdiction over, and power to designate or lease, shellfish grounds in the waters, in said town, of the Indian River, Gulf Pond and that portion of the Milford Harbor located northerly of the breakwater. The map of such grounds in the town of Milford shall be published with the annual report of the Commissioner of Agriculture. Taxes and rentals on grounds in the towns of West Haven and Westport and in the city of New Haven and on franchises in the town of Milford designated on such maps shall be paid to the treasurer of the town or city.

(1949 Rev., S. 5070; 1971, P.A. 872, S. 364; 1972, P.A. 52, S. 34; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: 1971 act replaced references to shellfish commission and commissioners with references to environmental protection commissioner; 1972 act replaced commissioner of environmental protection with commissioner of agriculture; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-257a - Local shellfish commissions.

(a) Any town, city or borough, acting by its legislative body or its board of selectmen, if a town, or its mayor, if a city, or its warden, if a borough, may establish a shellfish commission or may join with one or more other towns, cities or boroughs, acting by their respective legislative bodies or boards of selectmen or mayors or wardens, as the case may be, in establishing such a commission. The number of members and their term of office shall be determined by the legislative body or board of selectmen or mayor or warden, as the case may be, or, in the case of such joint action, by agreement of the legislative bodies or boards of selectmen or mayors or wardens, as the case may be.

(b) Such commission shall have charge of all the shellfisheries and shellfish grounds lying in such municipality or municipalities not granted to others and not under the jurisdiction of the Commissioner of Agriculture, including all rivers, inland waters and flats adjacent to all beaches and waters within the limits and marine bounds of the municipality or municipalities. The commission may designate suitable places in the navigable waters within its jurisdiction for planting or cultivating oysters, clams or mussels. The commission may issue licenses for the taking of shellfish therefrom and fix the fees therefor, may designate the quantities of such shellfish to be taken, the sizes of such shellfish and the methods of taking. The commission may prohibit the taking of such shellfish from certain designated areas for periods not in excess of one year. All moneys collected by the commission under the provisions of this section shall be paid to the commission and used by it for the protection and propagation of the shellfish under its control. Any person who violates any regulation issued by the commission pursuant to this section shall be fined not more than two hundred fifty dollars.

(c) The commission shall prepare and periodically update a shellfish management plan. The plan shall be submitted to the Commissioner of Agriculture and any appropriate board of selectmen, mayor or warden for review and comment.

(d) All updates to the commission’s shellfish management plan made pursuant to subsection (c) of this section and any comments made by the Department of Agriculture regarding such updates shall be in writing and shall be subject to the provisions of chapter 14.

(1963, P.A. 306; 1971, P.A. 872, S. 365; 1972, P.A. 52, S. 35; P.A. 79-293, S. 4; P.A. 86-225, S. 14; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1; P.A. 09-195, S. 1; P.A. 12-80, S. 35.)

History: 1971 act replaced state shellfish commissioners with commissioner of environmental protection; 1972 act replaced commissioner of environmental protection with commissioner of agriculture; P.A. 79-293 made provisions of Subsec. (a) applicable with respect to boroughs and their wardens; P.A. 86-225 amended Subsec. (b) authorizing the commissions to designate shellfish grounds and added Subsec. (c) regarding shellfish management plans; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 09-195 added Subsec. (d) re updates and comments to commission’s shellfish management plan, effective July 1, 2009; P.A. 12-80 amended Subsec. (b) to replace penalty of a fine of not more than $50 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-258 - Location of local natural clam or oyster beds.

The superior court for the judicial district of New Haven, on the application of the selectmen of the town of West Haven, and the superior court for any judicial district, on the application of the oyster-ground committee of any town in such judicial district, shall appoint a committee of three disinterested persons, not residents of the town within the boundaries of which any natural oyster, clam or mussel beds exist, to ascertain, locate and describe, by suitable boundaries, all the natural oyster, clam or mussel beds within the boundaries of such town. The committee so appointed shall first give three weeks’ notice, by advertising in a newspaper published in or nearest to such town, of the time and place of their first meeting for such purpose. Such committee shall hear parties who appear before it and may take evidence from such other sources as it deems advisable and shall make written designations by ranges, bounds and areas of all the natural oyster, clam and mussel beds within the boundaries of such town, and shall make a report of its doings to the superior court, which report, when accepted by said court, shall be recorded and shall be a final and conclusive determination of the extent, boundaries and location of such natural beds at the date of such report. The clerk of the court shall transmit to the town clerk of each of said towns a certified copy of such report, which shall be recorded by such town clerk in the book kept by him for the record of applications, designations and conveyances of designated grounds. Such public notice of such application to the superior court, and of the time and place of the return of the same, shall be given by such selectmen or oyster-ground committee as any judge of the superior court may order. The selectmen of the town of West Haven and the oyster committees of other towns, upon a written request, signed by twenty electors of their respective towns, shall make such application to the superior court within thirty days after receiving a copy of such written request, and such application shall be privileged and shall be heard and disposed of at the term of said court to which such application is returned. All expenses incurred by such selectmen and oyster-ground committees in such applications, and the doings thereunder, and the fees of such committees so appointed by the court, shall be taxed by the clerk of said court and paid upon his order by the state. The fees of such committees shall not exceed five dollars per day for each member thereof and shall be in full for all services, expenses and disbursements under such appointment, and the comptroller shall keep an account of such expense separate from that of the shellfish commission. Any designation of ground for the planting or cultivation of shellfish, made more than five years prior to the time of the making of such application for the appointment of such committee and within the areas so established by such report of such committee, shall be valid.

(1949 Rev., S. 5071; P.A. 78-280, S. 59, 127.)

History: P.A. 78-280 replaced references to “county” with “judicial district”.



Section 26-259 - Maps to be lodged in town clerk’s office.

The selectmen of the town of West Haven and the committees of other towns shall, at the expense of their respective towns, procure and cause to be lodged and kept in the office of the town clerk of each town, respectively, accurate maps showing the boundary lines of their respective towns in the navigable waters of the state and all designations of ground by local authorities for the cultivation of shellfish made within such boundaries, and shall number such designations on such maps and shall cause to be designated on such maps all natural oyster, clam and mussel beds lying within their several towns respectively, as the same are ascertained by the report of such committees so recorded in such towns, and the committee or selectmen who thereafter make any such designation shall mark the same upon such map.

(1949 Rev., S. 5073.)



Section 26-260 - Selectmen of Milford and West Haven may prohibit the taking of clams.

The selectmen of the towns of West Haven and Milford may, from time to time as they deem expedient, prohibit the taking of long or soft-shell clams from such portions of the natural clam grounds of their respective towns as they shall from time to time designate, for a period not exceeding one year at a time. When said selectmen designate any place or places within their respective towns from which the taking of long or soft-shell clams is prohibited as aforesaid, the selectmen of the town of West Haven shall publish at least twice in some newspaper published in the city of New Haven, and the selectmen of the town of Milford shall publish at least twice in some newspaper published or having a circulation in the town of Milford, a notice describing the grounds upon which such prohibition is operative, and shall further describe the boundaries of such grounds by posting notices, signed by the selectmen of the town in which such grounds are situated, upon the shore adjacent to such grounds. No person shall take or have in his possession in either of said towns any long or soft-shell clams of less than one and one-half inches in length; and no person shall take any long or soft-shell clams from any grounds from which the taking of the same is prohibited as aforesaid, during the time of such prohibition. Any person who violates any provision of this section shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 5115; P.A. 12-80, S. 36.)

History: P.A. 12-80 replaced penalty of a fine of not more than $7 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-261 - Taking of clams from Oyster River in West Haven and Milford.

Section 26-261 is repealed, effective October 1, 2002.

(1949 Rev., S. 5111; S.A. 02-12, S. 1.)



Section 26-262 - Taking of oysters from natural ground in Milford.

Section 26-262 is repealed.

(1949 Rev., S. 5110; P.A. 78-334, S. 17.)



Section 26-263 to 26-265 - Taking of clams from Gulf Pond in Milford. Dredging prohibited in New Haven harbor. Dredging in New Haven, Morris Creek and East Haven.

Sections 26-263 to 26-265, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5106, 5107, 5112; P.A. 78-334, S. 16; S.A. 02-12, S. 1.)



Section 26-266 - Shellfisheries in Branford. Grants. Requirements and prohibitions of grants.

(a) The selectmen of the town of Branford or shellfish commission established in accordance with section 26-257a shall have charge of all the shellfisheries and shell and shellfish grounds lying in said town not granted to others and not under the jurisdiction of the Commissioner of Agriculture, between the center line of the Farm or East Haven River and the Guilford town line and below mean high-water mark, with power to issue licenses for the taking of shellfish and shells therefrom and to designate the quantities of such shellfish and shells to be taken, the sizes of such shellfish and the methods of taking. They shall also have power to restrict the taking of such shellfish and shells from certain designated areas for periods not in excess of one year. The grants of all areas of shellfish grounds lying within the boundaries of the town of Branford upon which no tax has been paid for a period of three years preceding shall be deemed vacated and such areas shall revert to the town of Branford and become available for further grant by the selectmen or shellfish commission of said town. Before making a further grant, the selectmen or shellfish commission shall determine if such grounds are suitable for public use and any part thereof so determined shall not be available for such grant. Such grant shall require the applicant to make a good faith effort to cultivate and harvest shellfish from the designated area. Such grant shall prohibit the applicant from entering a contract with another person wherein the applicant agrees to not cultivate or harvest shellfish for any period of time, except upon approval by the shellfish commission or selectmen, as applicable.

(b) Notwithstanding the provisions of subsection (a) of this section, any owner of a utility line or public use structure that impacts a designated area shall pay to the designee or grantee the costs of removing or relocating any shellfish. Nothing in this subsection shall be construed to prohibit the state, the shellfish commission, the board of selectmen or any designee or grantee from recovering damages incurred by the state, the shellfish commission, the board of selectmen, the designee or grantee caused by the installation, construction or presence of such utility line or public use structure.

(1949 Rev., S. 5102; 1971, P.A. 872, S. 366; 1972, P.A. 52, S. 36; P.A. 87-520, S. 2; P.A. 03-263, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-109, S. 19; 04-189, S. 1.)

History: 1971 act replaced state shellfish commissioners with commissioner of environmental protection; 1972 act replaced commissioner of environmental protection with commissioner of agriculture; P.A. 87-520 authorized the shellfish commission to regulate shellfish grounds where before such authority was limited to the board of selectmen, authorized revision after nonpayment of taxes for three rather than five years and added provision limiting grants to grounds not suitable for public use; P.A. 03-263 designated existing provisions as Subsec. (a) and amended said Subsec. by adding provisions re grant to require the applicant to make a good faith effort to cultivate and harvest shellfish, and prohibit the applicant from entering a contract or agreement not to cultivate or harvest shellfish, and added new Subsec. (b) re costs and damages owed by the owner of a utility line that impacts a designated area, effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-109 amended Subsec. (b) to make a technical change, effective May 21, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 26-267 to 26-270 - Branford and Farm Rivers. Branford or East Haven shores. Taking of clams from clam flats in and adjacent to the town of Branford. Taking of oysters and claims in Westbrook.

Sections 26-267 to 26-270, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5103–5105; 1951, S. 2564d; 1961, P.A. 517, S. 27; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 26-271 to 26-275 - Powers of Guilford and Madison selectmen. Shellfisheries in Guilford. Restriction of powers of Guilford. Limitation of taking shellfish in Guilford and Madison. Dredging in waters.

Sections 26-271 to 26-275, inclusive, are repealed.

(1949 Rev., S. 5087, 5098–5101; 1959, P.A. 38; 1961, P.A. 517, S. 28; 1971, P.A. 872, S. 367; 1972, P.A. 52, S. 37; P.A. 74-183, S. 254, 291; P.A. 76-436, S. 218, 681; P.A. 86-225, S. 15.)



Section 26-276 - Hammonasset River; limitation.

Except as otherwise provided, any person who, in any one day, takes, gathers or collects more than two bushels of oysters, clams, mussels or shells, from any portion of Hammonasset River not designated for planting shellfish, shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 5088; P.A. 12-80, S. 37.)

History: P.A. 12-80 replaced penalty of a fine of not more than $20 or imprisonment of not more than 60 days or both with a fine of not more than $250.



Section 26-277 - Clinton and Madison; special constables.

The towns of Clinton and Madison may appoint, at annual or special town meetings, two or more special constables, who may inspect and measure shellfish and shells taken by any person in one day from the portion of the Hammonasset River over which such constables have supervision, authority and control as provided in section 26-278, and may arrest, without warrant, within such portion of said river or within the town to which the officer making the arrest belongs, any person found violating section 26-276, or who has in his possession shellfish or shells taken, gathered or collected by him within said limits in violation of said section. Said towns shall respectively provide for the payment of such special constables as are appointed.

(1949 Rev., S. 5095.)



Section 26-278 - Jurisdiction of special constables.

Such special constables and all informing officers of either of said towns shall inquire after and prosecute any violations of sections 26-276 and 26-277. For the purpose of enforcing the same, special constables, appointed as provided in section 26-277, shall have supervision, authority, control and jurisdiction over that part of Hammonasset River lying above a line running across said river at the mouth of Dudley’s Creek, and perpendicular to the course of the river, and of offenses committed within said limits in the same way and to the same extent as though such portion of said river was within the town to which such officers belong, and the officers and authorities of the town of Clinton shall have supervision, authority, control and jurisdiction over the remaining portion of said Hammonasset River.

(1949 Rev., S. 5096; 1961, P.A. 517, S. 29.)

History: 1961 act deleted reference to jurisdictional powers of prosecuting grand jurors and trial justices in Clinton and Madison.



Section 26-279 - Madison; town rights.

Sections 26-276, 26-277 and 26-278 shall not in any way affect the rights of the town of Madison created by or claimed under the act establishing the line between the towns of Guilford and Killingworth, passed in December, 1790.

(1949 Rev., S. 5097.)



Section 26-280 - Taking of shellfish at Saugatuck Shores in Westport.

No person shall take, remove or carry away shellfish of any kind from the shores, beaches and flats at “Saugatuck Shores”, so called, in the town of Westport, between June first and October first in each year, except under a written permit issued by the selectmen of said town or as authorized by the shellfish commission of the town of Westport, provided residents of the towns of Westport, Weston and Wilton may take, remove or carry away shellfish from the shores, beaches and flats between the westerly boundary of Sherwood Island Park and the mouth of the Saugatuck River without obtaining such a permit. Any other person desiring to take shellfish from said shores, beaches and flats shall make application to the police department of Westport on a form similar to that provided in connection with licenses or permits for fishing and such police department shall issue such number of permits and to such applicants as appear suitable and proper, and each permittee or licensee shall pay the sum of one dollar for such permit or license when issued to him and such license or permit, unless revoked for cause, shall continue in effect for the balance of the calendar year in which the same is issued. Any person who takes shellfish from said shores, beaches and flats in violation of the provisions hereof shall be fined not more than seventy-five dollars. The provisions of this section shall not be deemed to extend the jurisdiction of the selectmen or the shellfish commission of the town of Westport to any shores, beaches, or flats not within the jurisdiction of such selectmen or commission on or before October 1, 1983.

(1949 Rev., S. 5091; P.A. 83-236; P.A. 99-169, S. 4, 7; P.A. 09-173, S. 9.)

History: P.A. 83-236 gave the Westport Shellfish Commission authority over the taking of shellfish from Saugatuck Shores; P.A. 99-169 deleted residency as condition for eligibility to obtain a license under this section, effective June 23, 1999; P.A. 09-173 increased fine from $25 to $75 and deleted imprisonment penalty, effective July 1, 2009.



Section 26-281 to 26-283 - Protection of clams and oysters in Fairfield. Taking of clams from Fairfield Beach. Clamming restricted in Mill River in Fairfield.

Sections 26-281 to 26-283, inclusive, are repealed.

(1949 Rev., S. 5076, 5109, 5113; P.A. 89-321, S. 11, 12.)



Section 26-284 - Thames River oysters; limitation.

Any person who takes or carries away from the Thames River any oyster shells or seed oysters for the purpose of planting the same upon any private oyster bed, or who takes or carries away from said river, except from his own private bed or beds, more than ten bushels of oysters in any one day, shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 5108; P.A. 12-80, S. 38.)

History: P.A. 12-80 replaced penalty of a fine of not more than $7 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-285 - Taking of oysters and clams in Old Lyme regulated.

Any person who takes any clams less than two inches in length or more than one-half bushel of clams, or more than one-half bushel of oysters except from an area designated for planting oysters, in any day in the town of Old Lyme shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 5089; 1957, P.A. 66; P.A. 12-80, S. 39.)

History: P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-286 - Taking oysters from the inland waters of East Lyme and Waterford.

Any person who takes any oysters from the inland waters of the towns of East Lyme and Waterford above the demarcation line during the months of June, July and August shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 5090; P.A. 12-80, S. 40.)

History: P.A. 12-80 replaced penalty of a fine of not less than $7 or more than $20 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-287 - Waterford-East Lyme shellfish commission. Taking of shellfish from Niantic River.

(a) The Waterford-East Lyme shellfish commission shall consist of four electors of each of said towns appointed by their respective boards of selectmen. Annually such board shall appoint an elector as a member of said commission who shall serve for a term of four years from June first in the year of his appointment. Neither of said towns shall be represented on said commission by more than two members of the same political party. Any vacancies that may from time to time occur shall be filled for the balance of the unexpired term by the board of selectmen of the town which, because of such vacancy, has one less member on said commission. Said commission may prohibit the taking of scallops, clams and oysters from such portions of the Niantic River as it designates, for a period not exceeding one year at a time, designate, from time to time, the manner in which said shellfish may be taken and license such taking and, in connection therewith, adopt reasonable regulations and fix license and permit fees. When said commission designates any place or places in said river from which the taking of scallops, oysters and clams is to be prohibited or designates a new manner in which scallops, clams and oysters may or may not be taken, or adopts, rescinds or amends any regulation or license or permit fee adopted hereunder, it shall cause to be published at least twice, in a newspaper having a circulation in each of said towns, a notice describing the place or places upon which such prohibition is to be operative or the manner in which scallops, oysters or clams may or may not be taken, or the regulation, license or permit fee adopted, rescinded or amended, and shall post copies of such notices upon the shores of the river. No person shall take any scallops, oysters or clams from any grounds from which the taking of the same has been prohibited during the time of such prohibition nor in any manner in violation of any such designation or regulation.

(b) No person shall, at any time, take any scallops which may pass through a two and one-half inch ring or more than three bushels of scallops in any one day, provided said commission may increase or decrease the daily limit at any time after it has been in force for thirty days.

(c) All constables and other informing officers of either of said towns shall inquire after and prosecute for any violation of this section. For the purpose of enforcing the same, all constables in either of said towns shall have supervision and jurisdiction over that part of the waters of the Niantic River from Golden Spur Bridge southerly to the highway bridge at the Rope Ferry Road, so called, and all offenses committed within said limits, in the same manner and to the same extent as though said portion of said river was within the town within which such officials have jurisdiction.

(d) Said commission may designate special officers for the enforcement of this section whose compensation shall be determined by the commission. All moneys collected by either the town of Waterford or the town of East Lyme under the provisions of this section shall be paid to the commission and used by it for the protection and propagation of scallops, oysters and clams and other shellfish in the waters of the Niantic River.

(e) Any person who violates any provision of this section or any regulation adopted pursuant to this section shall be fined not more than two hundred fifty dollars, and upon conviction the court may order that such person shall not be entitled to a permit or license to take scallops, oysters and clams from the Niantic River until the beginning of the second season the river is opened by the commission following such conviction.

(1949 Rev., S. 5094; 1953, S. 2567d; 1957, P.A. 505, S. 1; 1961, P.A. 517, S. 30; 1969, P.A. 92; 1971, P.A. 33, S. 1; P.A. 82-334, S. 2; P.A. 87-520, S. 3; P.A. 12-80, S. 41; 12-176, S. 2.)

History: 1961 act deleted jurisdictional enforcement powers of prosecuting grand jurors, trial justices, prosecuting attorneys and other town officials of Waterford and East Lyme; 1969 act clarified provisions re membership of commission by specifying that there will be three selectmen from each town as members, no more than two of whom shall be members of the same political party; 1971 act reduced number of selectmen members to one from each town, deleting provision re political party affiliation, increased elector members from two to three for each town and replaced previous provisions re appointment and terms of members with new provisions; P.A. 82-334 amended Subsec. (a) to eliminate representation of the boards of selectmen of Waterford and East Lyme on commission, to delete obsolete appointment provisions and to increase terms from three to four years; P.A. 87-520 amended Subsec. (c) by increasing the penalty from $25 to $200; P.A. 12-80 amended Subsec. (e) to replace penalty of a fine of not more than $200 or imprisonment of not more than 10 days or both with a fine of not more than $250; P.A. 12-176 changed “escallops” to “scallops” and amended Subsec. (b) to replace “two-inch ring” with “two and one-half inch ring” and to authorize commission to decrease the daily limit, effective July 1, 2012.



Section 26-288 - Escallops.

No person shall have in his possession any escallops other than adult escallops. For the purpose of this section, an adult escallop is defined as an escallop having a well-defined growth line. All seed escallops taken shall be immediately returned alive to waters having a depth of at least three feet at mean low tide, except that the selectmen of any town bordering on Long Island Sound may, on application, authorize such escallops to be removed and transplanted in waters along the sound. No person shall take any escallops from the first day of April to the first day of October or from sunset to sunrise, except that in the waters of Little Narragansett Bay no person shall take any escallops from the first day of April to the fifteenth day of September or from sunset to sunrise. No person shall use any rake, dredge, drag or other device which may be drawn along the surface of the bottom, except a device such as a scoop net which is attached to a pole and has an opening not more than sixteen inches wide and is used manually by the person engaged in taking escallops. No person shall open and return to the water the shell and entrails of any escallops after the eye or muscle has been removed, nor shall any starfish taken from the waters be returned thereto. Any person who violates any provision of this section shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 5092; September, 1950, S. 2566d; 1957, P.A. 32; P.A. 99-169, S. 5, 7; P.A. 12-80, S. 42.)

History: P.A. 99-169 deleted a restriction on nonresidents’ ability to take escallops from waters of this state, effective June 23, 1999; P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 60 days or both with a fine of not more than $250.



Section 26-289 - Dredging for escallops in Little Narragansett Bay or Stonington Harbor.

Section 26-289 is repealed.

(1949 Rev., S. 5093; P.A. 79-293, S. 5.)



Section 26-290 - Taking of escallops in Groton.

The town council of Groton may prohibit the taking of escallops from such portions of the waters of said town as they designate, for a period not exceeding one year at a time, and may designate the daily take of escallops from said waters not to exceed fifteen bushels per person or fifteen bushels per boat if more than one person is carried on said boat. When the council designates any place or places in said waters from which such taking is prohibited, they shall cause to be published, at least twice in a newspaper having a circulation in said town and at least ten days before such prohibition takes effect, a notice describing the place or places upon which and the period for which such prohibition is to be operative, and shall post copies of such notices, signed by the council, upon the shores adjacent to such places. No person shall, at any time, take escallops from said waters without having first obtained a permit issued by the council or any persons designated by it. Permits shall be issued for the taking of any amount up to the daily limit upon application and the payment of fifteen cents per bushel and shall be dated as of the day of issue or such other day during the open season as the applicant may designate. Permits shall be valid only for the day designated thereon. A season permit shall be issued by the council upon application and the payment of ten dollars and shall allow the taking of the daily limit for each day of the open season. The council shall designate special officers for the enforcement of this section, who shall receive compensation on a per diem basis. All moneys collected under the provisions of this section shall be used by the council for the protection, conservation and propagation of escallops and other shellfish in the town waters. Any person who violates any provision of this section shall be fined not more than two hundred fifty dollars and the court may order that a permit shall not be issued to such person to take escallops in the waters of the town of Groton for the remainder of the open season.

(1953, S. 2568d; P.A. 88-291, S. 4, 6; P.A. 12-80, S. 43.)

History: P.A. 88-291 changed references to “selectmen” to “council”; P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 60 days or both with a fine of not more than $250.



Section 26-291 - Taking of oysters and clams in Stonington.

Section 26-291 is repealed.

(1949 Rev., S. 5116; 1959, P.A. 53, S. 2.)



Section 26-291a - Taking of clams and oysters in Stonington.

(a) The board of selectmen in the town of Stonington may prohibit the taking of clams and oysters from such portions of the town waters as it designates from time to time, for a period not exceeding one year at a time, and may designate the manner in which clams and oysters may be taken and the size and the amount and may provide for licenses for such taking and, in connection therewith, adopt reasonable regulations and fix license and permit fees. When said board designates any place or places in said town waters from which the taking of oysters and clams is to be prohibited or designates a changed manner in which clams and oysters may or may not be taken, or adopts, rescinds or amends any regulation or license or permit fee, it shall cause to be published, in a newspaper having a circulation in said town, a notice describing the place or places upon which such prohibition is to be operative or the manner in which oysters or clams may or may not be taken, or the regulation, license or permit fee adopted, rescinded or amended, and shall post copies of such notices upon the shores of the town waters. No person shall take any oysters or clams from any grounds from which the taking of the same has been prohibited during the time of such prohibition nor in any manner in violation of any such designation or regulation.

(b) Said board of selectmen may designate special officers for the enforcement of this section, whose compensation shall be determined by the board of selectmen. All moneys collected under the provisions of this section shall be paid to the board of selectmen and used by it for protection and propagation of escallops, oysters and clams and other shellfish in the waters of the town of Stonington.

(c) Any person who violates any provision of this section or any regulation adopted pursuant to this section shall be fined not more than two hundred fifty dollars, and upon conviction the court may order that a permit shall not be issued to such person to take clams or oysters from the waters of the town of Stonington for one year.

(1959, P.A. 53, S. 1; P.A. 12-80, S. 44.)

History: P.A. 12-80 amended Subsec. (c) to replace penalty of a fine of not more than $25 or imprisonment of not more than 30 days or both with a fine of not more than $250.



Section 26-292 - Taking of escallops in the waters of Stonington.

The board of selectmen of the town of Stonington may prohibit the taking of escallops from such portions of the waters of said town as they designate, for a period not exceeding one year at a time, and may designate the daily take of escallops from said waters not to exceed fifteen bushels per person or fifteen bushels per boat if more than one person is carried on such boat. When said selectmen designate any place or places in said waters from which such taking is prohibited, they shall cause to be published, at least twice in a newspaper having a circulation in said town and at least ten days before such prohibition takes effect, a notice describing the place or places upon which and the period for which such prohibition is to be operative and shall post copies of such notices, signed by said selectmen, upon the shores adjacent to such places. No person shall, at any time, take escallops from said waters without having first obtained a permit issued by the selectmen or any persons designated by them. Permits shall be issued for the taking of any amount up to the daily limit upon application and the payment of a fee per bushel established by the selectmen but not more than six dollars and shall be dated as of the day of issue or such other day during the open season as the applicant may designate. Permits shall be valid only for the day designated thereon. A season permit shall be issued by the selectmen upon application and the payment of a fee established by the selectmen but not more than sixty dollars and shall allow the taking of the daily limit for each day of the open season. The selectmen shall designate special officers for the enforcement of this section, who shall receive compensation on a per diem basis. All moneys collected under the provisions of this section shall be used by the selectmen for the protection, conservation and propagation of escallops and other shellfish in the town waters. Any person who violates any provision of this section shall be fined not more than two hundred fifty dollars and the court may order that a permit shall not be issued to such person to take escallops in the waters of the town of Stonington for the remainder of the open season.

(1951, 1953, S. 2563d; 1967, P.A. 74; P.A. 88-291, S. 5, 6; P.A. 12-80, S. 45.)

History: 1967 act replaced previous fee of $0.15 per bushel with a fee to be established by selectmen but not to exceed $0.50 per bushel; P.A. 88-291 changed the maximum fee per bushel from $0.50 to $6 and changed the fee for a season permit from $10 to a “fee established by the selectmen” but not more than $60; P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 60 days or both with a fine of not more than $250.



Section 26-292a - Cockenoe Flats shellfish grounds, Westport. Jurisdiction. Recreational clamming permits.

Jurisdiction of shellfish grounds known as Cockenoe Flats in the town of Westport shall be transferred from the state of Connecticut to the town of Westport and the Westport Shellfish Commission shall have jurisdiction over recreational clamming in said shellfish grounds and the ability to issue recreational clamming permits for the use of said grounds by all state residents.

(P.A. 07-74, S. 4.)

History: P.A. 07-74 effective May 30, 2007.



Section 26-293 - Prosecutions.

Section 26-293 is repealed.

(1949 Rev., S. 5121; 1961, P.A. 517, S. 31.)



Section 26-294 - Penalty.

Any person who violates any provision of this chapter, for which no penalty is otherwise provided, shall be fined not more than twenty-five dollars.

(1949 Rev., S. 5122.)






Chapter 493 - The Atlantic States Marine Fisheries Commission

Section 26-295 - Compact for state membership in the Atlantic States Marine Fisheries Commission.

The Governor of this state is hereby authorized and directed to execute a compact on behalf of the state of Connecticut with any one or more of the states of Maine, New Hampshire, Massachusetts, Rhode Island, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida and with such other states as may enter into the compact, legally joining therein in the form substantially as hereinafter set forth:

ATLANTIC STATES MARINE FISHERIES COMPACT

The contracting states solemnly agree:

ARTICLE I

The purpose of this compact is to promote the better utilization of the fisheries, marine, shell and anadromous, of the Atlantic seaboard by the development of a joint program for the promotion and protection of such fisheries, and by the prevention of the physical waste of the fisheries from any cause. It is not the purpose of this compact to authorize the states joining herein to limit the production of fish or fish products for the purpose of establishing or fixing the price thereof, or creating and perpetuating monopoly.

ARTICLE II

This agreement shall become operative immediately as to those states executing it whenever any two or more of the states of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida have executed it in the form that is in accordance with the laws of the executing state and the Congress has given its consent. Any state contiguous with any of the aforementioned states and riparian upon waters frequented by anadromous fish, flowing into waters under the jurisdiction of any of the aforementioned states, may become a party hereto as hereinafter provided.

ARTICLE III

Each state joining herein shall appoint three representatives to a commission hereby constituted and designated as the Atlantic States Marine Fisheries Commission. One shall be the executive officer of the administrative agency of such state charged with the conservation of the fisheries resources to which this compact pertains or, if there be more than one officer or agency, the official of that state named by the governor thereof. The second shall be a member of the legislature of such state designated by the commission or committee on interstate cooperation of such state, or if there be none, or if said commission on interstate cooperation cannot constitutionally designate the said member, such legislator shall be designated by the governor thereof: Provided, that if it is constitutionally impossible to appoint a legislator as a commissioner from such state, the second member shall be appointed by the governor of said state in his discretion. The third shall be a citizen who shall have a knowledge of and interest in the marine fisheries problem to be appointed by the governor. The commission shall be a body corporate with the powers and duties set forth herein.

ARTICLE IV

The duty of the said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell and anadromous, of the Atlantic seaboard. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions to promote the preservation of those fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fisheries resources of the aforementioned states.

To that end the commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the governors and legislatures of the various signatory states legislation dealing with the conservation of the marine, shell and anadromous fisheries of the Atlantic seaboard. The commission shall, more than one month prior to any regular meeting of the legislature in any signatory state, present to the governor of the state its recommendations relating to enactments to be made by the legislature of that state in furthering the intents and purposes of this compact.

The commission shall consult with and advise the pertinent administrative agencies in the states party hereto with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable.

The commission shall have power to recommend to the states party hereto the stocking of the waters of such states with fish and fish eggs or joint stocking by some or all of the states party hereto and when two or more of the states shall jointly stock waters, the commission shall act as the coordinating agency for such stocking.

ARTICLE V

The commission shall elect from its number a chairman and a vice chairman and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.

ARTICLE VI

No action shall be taken by the commission in regard to its general affairs except by the affirmative vote of a majority of the whole number of compacting states present at any meeting. No recommendation shall be made by the commission in regard to any species of fish except by the affirmative vote of a majority of the compacting states which have an interest in such species. The commission shall define what shall be an interest.

ARTICLE VII

The Fish and Wildlife Service of the Department of the Interior of the government of the United States shall act as the primary research agency of the Atlantic States Marine Fisheries Commission cooperating with the research agencies in each state for that purpose. Representatives of the said Fish and Wildlife Service shall attend the meetings of the commission.

An advisory committee to be representative of the commercial fishermen and the salt water anglers and such other interests of each state as the commission deems advisable shall be established by the commission as soon as practicable for the purpose of advising the commission upon such recommendations as it may desire to make.

ARTICLE VIII

When any state other than those named specifically in article II of this compact shall become a party thereto for the purpose of conserving its anadromous fish in accordance with the provisions of article II the participation of such state in the action of the commission shall be limited to such species of anadromous fish.

ARTICLE IX

Nothing in this compact shall be construed to limit the powers of any signatory state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory state imposing additional conditions and restrictions to conserve its fisheries.

ARTICLE X

Continued absence of representation or of any representative on the commission from any state party hereto shall be brought to the attention of the governor thereof.

ARTICLE XI

The states party hereto agree to make annual appropriation to the support of the commission in proportion to the primary market value of the products of their fisheries, exclusive of cod and haddock, as recorded in the most recent published reports of the Fish and Wildlife Service of the United States Department of the Interior, provided no state shall contribute less than two hundred dollars per annum and the annual contribution of each state above the minimum shall be figured to the nearest one hundred dollars.

The compacting states agree to appropriate initially the annual amounts scheduled below, which amounts are calculated in the manner set forth herein, on the basis of the catch record of 1938. Subsequent budgets shall be recommended by majority of the commission and the cost thereof allocated equitably among the states in accordance with the respective interests and submitted to the compacting states.

Schedule of Initial Annual States Contributions

Maine ......................................... $  700

New Hampshire ..........................  200

Massachusetts ..............................  2300

Rhode Island ................................  300

Connecticut ..................................  400

New York ..................................  1300

New Jersey .................................  800

Delaware ....................................  200

Maryland ....................................  700

Virginia ......................................  1300

North Carolina .............................  600

South Carolina ............................  200

Georgia ......................................   200

Florida ........................................  1500

ARTICLE XII

This compact shall continue in force and remain binding upon each compacting state until renounced by it. Renunciation of this compact must be preceded by sending six months’ notice in writing of intention to withdraw from the compact to the other states party thereto.

(1949 Rev., S. 3559; Appendix F.)

See Sec. 2-71d re designation of executive director of legislative management committee as administrator of commission.



Section 26-296 - Joint regulation of specific fisheries.

(a) The state of Connecticut hereby enters into an amendment of the Atlantic States Marine Fisheries Compact with any one or more of the states of Maine, New Hampshire, Massachusetts, Rhode Island, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida or such other states as may become party to that compact for the purpose of permitting the states that ratify this amendment to establish joint regulation of specific fisheries common to those states through the Atlantic States Marine Fisheries Commission and their representatives on that body. Notice of intention to withdraw from this amendment shall be executed and transmitted by the Governor and shall be in accordance with Article XII of the Atlantic States Marine Fisheries Compact and shall be effective as to this state with those states which similarly ratify this amendment. This amendment shall take effect as to this state with respect to such other of the aforesaid states as take similar action.

(b) The states consenting to this amendment agree that any two or more of them may designate the Atlantic States Marine Fisheries Commission as a joint regulatory agency with such powers as they may jointly confer from time to time for the regulation of the fishing operations of the citizens and vessels of such designating states with respect to specific fisheries in which such states have a common interest. The representatives of such states on the Atlantic States Marine Fisheries Commission shall constitute a separate section of such commission for the exercise of the additional powers so granted provided that the states so acting shall appropriate additional funds for this purpose. The creation of such section as a joint regulatory agency shall not deprive the states participating therein of any of their privileges or powers or responsibilities in the Atlantic States Marine Fisheries Commission under the general compact.

(1951, S. 1954d, 1955d.)



Section 26-297 - Members.

In pursuance of Article III of said compact there shall be three members, hereinafter called commissioners, of the Atlantic States Marine Fisheries Commission, hereinafter called commission, from the state of Connecticut. The first commissioner from the state of Connecticut shall be the Commissioner of Energy and Environmental Protection, ex officio. The second commissioner from the state of Connecticut shall be a legislator and a member of the Commission on Intergovernmental Cooperation of the state of Connecticut, ex officio, designated by said commission, and the term of any such ex-officio commissioner shall terminate at the time he ceases to hold said legislative office or said office as commissioner on intergovernmental cooperation, and his successor as commissioner shall be named in like manner. The Governor shall appoint a citizen as a third commissioner who shall have a knowledge of and interest in the marine fisheries problem. The term of said commissioner shall be three years and he shall hold office until his successor is appointed and has qualified. Vacancies occurring in the office of such commissioner from any reason or cause shall be filled by appointment by the Governor for the unexpired term. The Commissioner of Energy and Environmental Protection as ex-officio commissioner may delegate, from time to time, to any deputy or other subordinate in his department or office, the power to be present and participate, including voting as his representative or substitute at any meeting of or hearing by or other proceeding of the commission. Any commissioner may be removed from office by the Governor upon charges and after a hearing.

(1949 Rev., S. 3560; 1971, P.A. 872, S. 368; P.A. 11-80, S. 1.)

History: 1971 act replaced chairman of the state board of fisheries and game with commissioner of environmental protection as first commissioner from state; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-298 - Powers.

Section 26-298 is repealed.

(1949 Rev., S. 3561; 1971, P.A. 872, S. 152.)



Section 26-299 - Powers to be additional.

Any powers herein granted to the commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said commission by other laws of the state of Connecticut or by the laws of the states of Maine, New Hampshire, Massachusetts, Rhode Island, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida or by the Congress or the terms of said compact.

(1949 Rev., S. 3562.)



Section 26-300 - Appropriation for expenses.

The Department of Energy and Environmental Protection shall include in its budget the estimate of funds required by the Atlantic States Marine Fisheries Commission, shall account for and disburse funds appropriated to its use and shall include in its report a record of its activities.

(1949 Rev., S. 3564; P.A. 93-256, S. 1, 6; P.A. 11-80, S. 1.)

History: P.A. 93-256 transferred budgetary responsibility for funds required by the Atlantic States Marine Fisheries Commission from the commission on intergovernmental cooperation to the department of environmental protection, effective July 1, 1993; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-301 - Accounts.

The commission shall keep accurate accounts of all receipts and disbursements and shall report to the Governor and the legislature of the state of Connecticut on or before the tenth day of December in each year, setting forth in detail the transactions conducted by it during the twelve months preceding December first of that year and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the state of Connecticut which may be necessary to carry out the intent and purposes of the compact between the signatory states. The Comptroller of the state of Connecticut is hereby authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements and such other items referring to its financial standing as such Comptroller may deem proper and to report the results of such examination to the Governor of said state.

(1949 Rev., S. 3563.)






Chapter 494 - Connecticut River Atlantic Salmon Compact

Section 26-302 - Compact for state membership in the Connecticut River Atlantic Salmon Commission.

The state of Connecticut hereby agrees with the states of Massachusetts, New Hampshire and Vermont, upon enactment by each of them of legislation having the same effect as this section and upon consent of the Congress of the United States, to the following compact:

CONNECTICUT RIVER ATLANTIC SALMON COMPACT

ARTICLE I

The party States, for the purpose of promoting the restoration of Anadromous Atlantic salmon, hereinafter referred to as Atlantic salmon, to the Connecticut River basin by the development of a regional program for stocking, protection, management, research and regulation, do hereby establish the Connecticut River Atlantic Salmon Commission.

ARTICLE II

Each state joining herein shall appoint two representatives to said commission. One shall be the executive officer of the administrative agency of such state charged with the management of the fisheries resources to which this compact pertains, or his designee. The second shall be a member of the public who shall have a knowledge of and interest in Atlantic salmon, to be appointed by the governor for a term of three years. The director of the northeast region of the Fish and Wildlife Service, United States Department of the Interior or his designee and the director of the northeast region of the National Marine Fisheries Service, United States Department of Commerce or his designee shall be members of said commission. The commission shall be a body corporate with the powers and duties set forth herein.

ARTICLE III

The duty of said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the restoration of Atlantic salmon to the Connecticut River and its tributaries.

To promote the restoration, preservation and protection of Atlantic salmon in the Connecticut River basin the commission may draft and recommend to the governors of the various signatory states legislation to accomplish this end. The commission shall, more than sixty days prior to any regular meeting of the legislature of any signatory state, present to the governor of the state its recommendations relating to proposed enactments to be made by the legislature of the state in furthering the intents and purposes of this compact.

The commission shall have the power to recommend to the states party hereto stocking programs, management procedures and research projects and when two or more states party hereto shall jointly stock waters or undertake cooperative management or research, the commission shall act as the coordinating agency. The commission using all available means, shall encourage acquisition by the signatory states of river bank, river bed and access thereto.

The commission shall consult with and advise the pertinent administrative agencies in the signatory states with regard to other anadromous species and their potential impact or the potential impact of sport fisheries and commercial fisheries for other anadromous species on the restoration of Atlantic salmon to the Connecticut River basin.

In the interest of developing a sound program of Atlantic salmon management, the commission shall promulgate regulations governing Atlantic salmon fishing in the main stem of the Connecticut River in all four signatory states as hereinafter provided. Such regulations may: (1) Establish the open and closed seasons for Atlantic salmon which may vary by river section, (2) establish hours, days of period during the open season when fishing for Atlantic salmon shall not be permitted in designated areas, (3) prescribe the legal methods of taking Atlantic salmon including the type of gear such as gaffs, landing nets or tailers which may be used to assist in landing such fish, (4) establish the minimum legal length for Atlantic salmon and (5) establish the daily creel limit, the season creel limit and the possession limit for Atlantic salmon. The commission shall recommend, review and issue comments on such regulations as may be promulgated by the signatory states governing Atlantic salmon fishing in tributary streams. The states of Connecticut and Massachusetts agree to make available for brook stock, from fish taken in the fish passage facilities at the Rainbow Reservoir Dam and the Holyoke Power Company Dam, such numbers of adult Atlantic salmon as the commission deems necessary to carry out the Atlantic salmon restoration program.

The commission shall have the power to issue a Connecticut River Basin Atlantic Salmon License and the sale of such licenses shall be handled by the individual signatory states or their authorized agents. The individual signatory states shall be accountable to the commission for all such licenses and the moneys received therefrom. The initial fee for such licenses shall be determined by majority vote of the commission but shall not exceed the maximum resident angling license fee of the signatory states except that the commission may upon a determination of need and with the unanimous approval of its membership increase such license and issuing fee. The individual signatory states or their issuing agents may retain a recording fee of up to fifty cents for each license issued. Forms for such license shall be provided to the signatory states by the commission. Such license shall be a legal prerequisite for any person including minors fishing for or possessing Atlantic salmon in the waters or on the shores of the Connecticut River and all of its tributaries. In addition to said Connecticut River Basin Atlantic Salmon License, all persons, except those specifically exempted because of age, disability or other limitation as determined by statute or regulations of the individual signatory states shall be required to possess a valid resident or nonresident sport fishing license issued by the state in which such person is fishing. The commission shall recognize that in certain waters or sections of waters a daily rod permit may also be required, such daily rod permit to be issued by the state in which such waters or sections of waters are located, however, the signatory states shall not, by fee, distinguish between residents and nonresidents. The authority to limit the numbers of persons fishing for Atlantic salmon in certain tributaries or sections of certain tributaries shall remain the prerogative of the individual signatory states.

The respective police agencies of the signatory states shall have the authority to enforce all of the regulations and license requirements of the commission any place in the Connecticut River basin.

The commission shall have the authority to accept gifts, state grants and federal funds. The commission shall have the authority to expend money from fees collected for Connecticut River Basin Atlantic Salmon Licenses or from such other funds available to the commission to finance the cost of stocking, management or research carried on by signatory states to further the purposes of this compact. Such funds shall be in the form of direct grants to the agency of such state charged with the management of the fisheries resources and may be up to one hundred per cent of the cost of projects approved by a majority vote of the commission.

ARTICLE IV

The commission shall elect from its number a chairman and a vice chairman and at its pleasure may remove such officers. Said commission shall adopt rules and regulations for the conduct of its business. At such time as funds are available to the commission the commission may establish and maintain an office for the transaction of its business. The commission may meet at any time or place but must meet at least semiannually.

The commission shall have the authority to expend money from available commission funds to reimburse its membership for necessary travel expenses.

ARTICLE V

At such time as funds are available the commission may employ and discharge at its pleasure such personnel as may be required to carry out the provisions of this compact and shall fix and determine their duties, qualifications and compensation.

ARTICLE VI

There shall be established a technical committee to consist of one fishery biologist from each of the signatory states, the United States Fish and Wildlife Service and the National Marine Fisheries Service to act in an advisory capacity to the commission. The technical committee shall have the authority to request employees of the signatory states, the United States Fish and Wildlife Service and the National Marine Fisheries Service or others who have special fields of expertise to act as special advisors to the committee. At such time as funds are available the commission may reimburse technical committee members and special advisors for necessary travel expenses.

ARTICLE VII

No action shall be taken by the commission in regard to its general affairs except by affirmative vote of a majority of members present at any meeting, provided there is a quorum. A quorum shall consist of a simple majority of all members of the commission. No action shall be taken at any meeting of the commission unless each signatory state is represented at any such meeting. No recommendation or allotment of grant funds shall be made by the commission except by the affirmative vote of a majority of the members.

ARTICLE VIII

Continued absence of representation or of any representative on the commission from any party hereto shall be brought to the attention of the governor thereof.

ARTICLE IX

The states signatory hereto agree to make an annual appropriation to the initial support of the commission in the amount of one thousand dollars for each of the first three years that this compact is in effect.

ARTICLE X

The commission shall keep accurate accounts of all receipts and disbursements and shall report to the governor and the legislature of each state party to this compact on or before the tenth day of January of each year, setting forth in detail the transactions conducted by it during the twelve months preceding January first of that year. The Comptroller of the state of Connecticut is hereby authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements, grants and such other items referring to its financial standing as such Comptroller may deem proper and to report the results of such examination to the governor of said state.

(P.A. 79-528.)






Chapter 495 - Endangered Species

Section 26-303 - Findings. Policy.

The General Assembly finds that certain species of wildlife and plants have been rendered extinct as a consequence of man’s activities and that other species of wildlife and plants are in danger of or threatened with extinction or have been otherwise reduced or may become extinct or reduced because of destruction, modification or severe curtailment of their habitats, exploitation for commercial, scientific, educational, or private use or because of disease, predation or other factors; that such species are of ecological, scientific, educational, historical, economic, recreational and aesthetic value to the people of the state, and that the conservation, protection and enhancement of such species and their habitats are of state-wide concern. Therefore the General Assembly declares it is a policy of the state to conserve, protect, restore and enhance any endangered or threatened species and essential habitat.

(P.A. 89-224, S. 1, 22.)



Section 26-304 - Definitions.

As used in sections 22a-2, 23-5c, 23-74, 23-75, 26-40c, 26-40d, 26-40f and 26-303 to 26-315, inclusive:

(1) “Department” means the Department of Energy and Environmental Protection;

(2) “Conserve” and “conservation” mean to use all methods and procedures necessary to maintain or increase the populations of any endangered or threatened species to the point at which the provisions of sections 22a-2, 23-5c, 23-74, 23-75, 26-40c, 26-40d, 26-40f and 26-303 to 26-315, inclusive, are no longer necessary, including, but not limited to, all activities associated with resources management, such as research, census, monitoring, regulation and law enforcement, habitat acquisition, restoration and maintenance, propagation, live trapping, transplantation and regulated taking;

(3) “Wildlife” means all species of invertebrates, fish, amphibians, reptiles, birds and mammals which are wild by nature and parts thereof;

(4) “Plants” means any member of the plant kingdom and parts thereof;

(5) “Native” means any species indigenous to this state;

(6) “Species” means any species, subspecies, or variety of animal or plant, and includes any distinct population segment of any animal or plant;

(7) “Endangered species” means any native species documented by biological research and inventory to be in danger of extirpation throughout all or a significant portion of its range within the state and to have no more than five occurrences in the state, and any species determined to be an “endangered species” pursuant to the federal Endangered Species Act;

(8) “Threatened species” means any native species documented by biological research and inventory to be likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range within the state and to have no more than nine occurrences in the state, and any species determined to be a “threatened species” pursuant to the federal Endangered Species Act, except for such species determined to be endangered by the commissioner in accordance with section 26-306;

(9) “Species of special concern” means any native plant species or any native nonharvested wildlife species documented by scientific research and inventory to have a naturally restricted range or habitat in the state, to be at a low population level, to be in such high demand by man that its unregulated taking would be detrimental to the conservation of its populations or has been extirpated from the state;

(10) “Endangered Species Act” means the Endangered Species Act of 1973, Public Law 93-205, as amended from time to time;

(11) “Take” or “taking” mean to capture, collect, destroy, harm, hunt, kill, pursue, shoot, trap, snare, net, possess, transport, remove, sell or offer for sale, export or import or to attempt to engage in any such conduct or any act of assistance to any other person in taking or attempting to take such native wildlife and native plants whether or not such act results in capture or collection;

(12) “Essential habitat” means the geographic area which contains those physical or biological features which are identifiable and have been demonstrated as being decisive to the continued existence of any endangered or threatened species and includes, but is not limited to, significant areas used for courtship, mating, and other reproductive activities, rearing of young, feeding and shelter of endangered and threatened species;

(13) “Destruction or adverse modification of essential habitat” means any activity that significantly alters, pollutes, impairs, degrades, damages, destroys or otherwise reduces the ability of the habitat to sustain populations of endangered or threatened species;

(14) “Threaten the continued existence” means to engage in any action that reduces appreciably the likelihood of the survival and recovery of an endangered or threatened species in the wild by reducing the reproduction, numbers, or distribution of such species;

(15) “Occurrence” means a population of a species breeding and existing within the same ecological community and capable or potentially capable of interbreeding with other members of that species within that community.

(P.A. 89-224, S. 2, 22; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subdiv. (1), effective July 1, 2011.



Section 26-305 - Program for the protection of endangered and threatened species.

There is established a program for the protection of endangered and threatened species. The commissioner may conduct investigations of wildlife and plants in order to develop information relating to population, distribution, habitat needs, limiting factors, essential habitats, and other biological and ecological data to determine conservation and management measures necessary for their continued ability to sustain themselves successfully.

(P.A. 89-224, S. 3, 22.)



Section 26-306 - Regulations. Determination of whether any native species is endangered, threatened or of special concern. List. Essential habitats identified.

(a) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing procedures for determining whether any native species is endangered, threatened or of special concern. In making such determination, the commissioner shall consider: (1) The destruction or threatened destruction, modification or curtailment of the habitat of the species; (2) overutilization of the species for commercial, recreational, scientific, educational or private purposes; (3) disease, predation or competition affecting the species; (4) the inadequacy of existing regulatory mechanisms to affect the continued existence of the species within the state; or (5) other natural or man-made factors affecting the continued existence of the species within the state.

(b) Not later than June 22, 1990, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, listing native wildlife and native plants that he has determined to be endangered or threatened species or species of special concern. Not later than June 22, 1991, the commissioner shall so adopt regulations to identify, where biologically feasible, essential habitats for endangered and threatened species.

(c) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to establish criteria to be included in a petition pursuant to section 4-174 to add or remove a species from the list of endangered or threatened species or species of special concern or to add or remove an area identified as an essential habitat for such species.

(P.A. 89-224, S. 4, 22.)



Section 26-307 - Review.

The commissioner shall review, at least every five years, the designation of species as endangered, threatened or of special concern, and areas identified as essential habitats to determine whether he should: (1) Add or remove any species from the list of endangered or threatened species or species of special concern; (2) change the designation from one category to another; (3) add or remove any area from the list of essential habitats for endangered or threatened species. The review of species that are listed as endangered by the United State Department of Interior shall be conducted, to the extent practicable, in conjunction with the periodic year review process of the Department of Interior pursuant to the Endangered Species Act.

(P.A. 89-224, S. 5, 22.)



Section 26-308 - Treatment of species not listed as endangered or threatened as endangered or threatened species.

(a) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to treat a species not listed as endangered or threatened pursuant to section 26-306 as an endangered or threatened species if he finds that: (1) Such species so closely resembles a species listed as endangered or threatened that enforcement personnel would have substantial difficulty in attempting to differentiate between it and the listed species; (2) the effect of such substantial difficulty is an additional threat to the endangered or threatened species; and (3) treatment of the unlisted species as an endangered or threatened species would substantially facilitate enforcement and further the policy state in section 26-303.

(b) The regulations may include a provision to allow a person to conduct an activity which affects a species that resembles an endangered or threatened species if the person can demonstrate to the commissioner that the activity does not affect the endangered or threatened species.

(P.A. 89-224, S. 6, 22.)



Section 26-309 - State acquisition of essential habitat. Management.

(a) The commissioner may acquire for and on behalf of the state, essential habitat, or interests therein, for the conservation of endangered, threatened, or species of special concern by gift, devise, purchase, exchange, condemnation or any other method of acquiring real property or an interest therein.

(b) The commissioner may enter into agreements with federal agencies, or political subdivisions of this state or other states, or with individuals or private organizations for administration and management of any program established and utilized for the conservation of endangered and threatened species and for management of any area identified as essential habitat for such species pursuant to section 26-306.

(P.A. 89-224, S. 7, 22.)



Section 26-310 - Actions by state agencies which affect endangered or threatened species or species of special concern or essential habitats of such species.

(a) Each state agency, in consultation with the commissioner, shall conserve endangered and threatened species and their essential habitats, and shall ensure that any action authorized, funded or performed by such agency does not threaten the continued existence of any endangered or threatened species or result in the destruction or adverse modification of habitat designated as essential to such species, unless such agency has been granted an exemption as provided in subsection (c) of this section. In fulfilling the requirements of this section, each agency shall use the best scientific data available.

(b) Each state agency responsible for the primary recommendation or initiation of actions on land or in aquatic habitats which may significantly affect the environment, as defined in section 22a-1c, shall ensure that such actions are consistent with the provisions of sections 26-303 to 26-312, inclusive, and shall take all reasonable measures to mitigate any adverse impacts of such actions on endangered or threatened species or essential habitat. The Secretary of the Office of Policy and Management shall consider the consistency of such proposed actions with the provision of said sections 26-303 to 26-312, inclusive, in determining whether or not an environmental impact evaluation prepared pursuant to section 22a-1b satisfies the requirements of sections 22a-1a to 22a-1h, inclusive, and regulations adopted pursuant to said sections.

(c) If the Secretary of the Office of Policy and Management, in consultation with the commissioner, determines that a proposed action violates subsections (a) or (b) of this section and there are no feasible and prudent alternatives the state agency may apply to the commissioner for an exemption. The commissioner may grant an exemption after considering the following factors: (1) The agency did not make an irreversible or irretrievable commitment of resources after initiation of consultation with the department that forecloses the opportunity for formulating and implementing feasible and prudent alternatives, (2) the benefits of the action clearly outweigh the benefits of alternative courses of action, consistent with conserving the species or its essential habitat, and such action is in the public interest, (3) the action is of regional or state-wide significance, and (4) the agency plans to take reasonable mitigation and enhancement measures necessary and appropriate to minimize the adverse impacts of the action upon the species or essential habitat, including, but not limited to, live propagation, transplantation, and habitat acquisition and improvement.

(d) If the Secretary of the Office of Policy and Management, in consultation with the commissioner, determines that a proposed action would not appreciably reduce the likelihood of the survival or recovery of an endangered or threatened species, but would result in the incidental taking of such species, the commissioner shall provide the state agency with a written statement that: (1) Specifies the impact of such incidental taking on the species; (2) specifies feasible and prudent measures and alternatives that shall be implemented as part of the proposed project in order to ensure that the action does not appreciably reduce the likelihood of the recovery of the species; and (3) sets forth terms and conditions including, but not limited to, reporting requirements to ensure compliance with this subsection. Any taking that is in compliance with the measures and alternatives specified pursuant to this subsection shall not be prohibited by sections 26-303 to 26-312, inclusive.

(P.A. 89-224, S. 8, 22.)

History: (Revisor’s note: In 1993 an incorrect reference in Subsec. (b) to Sec. 36-312 was changed editorially by the Revisors to Sec. 26-312).



Section 26-311 - Taking of endangered or threatened species. Construction of chapter.

(a) Except as otherwise provided in section 26-310, it is unlawful for (1) any person to wilfully take any endangered or threatened species on or from public property, waters of the state or property of another without the written permission of the owner on whose property the species occurs; (2) any person, including the owner of the land on which an endangered or threatened species occurs, to wilfully take an endangered or threatened species for the purpose of selling, offering for sale, transporting for commercial gain or exporting such specimen; (3) any state agency to destroy or adversely modify essential habitat designated pursuant to section 26-306, so as to reduce the viability of the habitat to support endangered or threatened species or so as to kill, injure, or appreciably reduce the likelihood of survival of the species.

(b) Nothing in sections 26-303 to 26-312, inclusive, or any regulation adopted pursuant to said sections shall prohibit a person from performing any legal activities on his own land that may result in the incidental taking of endangered or threatened animal and plant species or species of special concern.

(c) Nothing in sections 26-303 to 26-312, inclusive, or any regulations adopted pursuant to said sections shall prohibit any action authorized pursuant to an exemption or permit provided for by the federal Endangered Species Act or in any regulation adopted under said act, or permit any action prohibited by the Endangered Species Act or by any regulation adopted under said act.

(d) Nothing in sections 26-303 to 26-312, inclusive, or any regulations adopted pursuant to said sections shall prohibit transportation through this state of any endangered or threatened species in accordance with the terms of any permit issued under the laws of another state provided the person in possession of an endangered or threatened species can prove legal possession of the species.

(e) The commissioner may prohibit, in an emergency, the taking of any state species of special concern threatened with undue depletion from overutilization of the species for commercial, recreational, scientific, educational or private purposes.

(P.A. 89-224, S. 9, 22.)



Section 26-312 - Violation. Order. Hearing.

If the commissioner or his duly authorized agent finds that any person is conducting any activity or maintaining a facility or condition which is in violation of section 26-311, the commissioner shall issue a written order by certified mail to such person to cease immediately such activity or to correct such facility or condition. Within ten days of the issuance of such order the commissioner shall hold a hearing to provide the person an opportunity to be heard and show cause why the order should not remain in effect. The commissioner shall consider the facts presented at the hearing and within ten days of the completion of the hearing notify the person by certified mail that the original order remains in effect, that a revised order is in effect, or that the order has been withdrawn. The original order shall be effective upon issuance and shall remain in effect until the commissioner affirms, revises or withdraws the order. The issuance of an order pursuant to this section shall not delay or bar an action pursuant to section 26-40c.

(P.A. 89-224, S. 10, 22.)



Section 26-313 - Disclosure.

Notwithstanding the provisions of the Freedom of Information Act, as defined in section 1-200, the Commissioner of Energy and Environmental Protection may withhold from disclosure to any person maps and records that disclose the location of any essential habitat or that disclose the location of any threatened species, endangered species, or species of special concern, upon determination that disclosure of such information to such person would create an unacceptable risk of destruction of, or harm to, such habitat or species. Prior to disclosure of any maps or records to any person, the commissioner may impose any reasonable conditions including the condition that the person to whom the information is disclosed furnish the commissioner with security in an amount and kind sufficient to guarantee that such person shall not destroy or harm, or cause to be destroyed or harmed, any such habitat or species. Any person whose request for disclosure has been denied shall be afforded the opportunity for a hearing to establish (1) that the requested information should be disclosed because disclosure would not create an unacceptable risk of destruction of, or harm to, such habitat or species, and (2) the unreasonableness of any condition imposed, including the amount or kind of any security to be established. Any hearing or other proceeding pursuant to this section shall be held in accordance with the provisions of chapter 54.

(P.A. 89-224, S. 18, 22; P.A. 97-47, S. 24; P.A. 11-80, S. 1.)

History: P.A. 97-47 substituted reference to “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-314 - Natural Area Preserves Advisory Committee.

There is established a Natural Area Preserves Advisory Committee which shall consist of seven members. Three members shall be employees of the Department of Energy and Environmental Protection and shall serve at the pleasure of the Commissioner of Energy and Environmental Protection, one of whom the commissioner shall designate as chairman of the committee, and four members shall be appointed by the Governor from persons with an interest in the preservation of lands in natural condition for scientific and educational purposes. Members appointed by the Governor shall serve for four years. The Governor shall fill any vacancy among his appointees for the remainder of the unexpired term. The committee shall meet semiannually and may meet more often upon the call of the chairman. The members of the committee shall receive no compensation for their services as such but may be reimbursed for necessary expenses in connection with the performance of their duties. Members shall be persons with experience or professional training in ecological, biological or natural sciences, or environmental education; or representatives of institutions with experience in natural area research, education or preservation. The committee shall meet semiannually and may meet more often upon the call of the chairman or the call of any four members, upon delivery of forty-eight hours written notice to each member. The commissioner shall provide technical staff and clerical support services to carry out the business of the committee. The Natural Area Preserves Advisory Committee shall advise the Commissioner of Energy and Environmental Protection relative to the administration of sections 23-5a to 23-5i, inclusive, and shall cooperate with the commissioner (1) in the establishment of standards for the acquisition, designation, maintenance and operation of natural area preserves within the system; (2) in making periodic state-wide surveys to determine the availability of that land which should be designated as a natural area preserve; (3) in recommending the acquisition of specific lands or interests in lands which are suitable for natural area preserves; (4) in preparing and disseminating literature and other materials to inform the public with respect to the natural area preserve program; (5) in consulting and cooperating with conservation and naturalist groups and organizations in the acquisition and maintenance of natural area preserves; (6) in recommending the acquisition of specific lands or interests in lands which are suitable for natural area preserves with funds available under the recreation and natural heritage trust program or other programs under which funds are available to the commissioner; (7) in the preparation of management plans for specific natural area preserves; and (8) in recommending the alienation or revocation of a natural area preserve for just cause.

(P.A. 89-224, S. 19, 22; P.A. 91-65, S. 6; P.A. 11-80, S. 1.)

History: P.A. 91-65 added language detailing qualifications for members of the committee and expanded duties to include designation of preserves under Subdiv. (1) and to include duties enumerated in new Subdivs. (6) to (8), inclusive; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 26-315 - Elephant ivory.

If the Commissioner of Energy and Environmental Protection determines that trade in Connecticut of raw elephant ivory or products manufactured or derived from elephant ivory contributes to the extinction or endangerment of elephants, he shall adopt regulations in accordance with the provisions of chapter 54 to regulate such trade.

(P.A. 89-224, S. 20, 22; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 26-316 - Eelgrass beds.

The Commissioner of Energy and Environmental Protection shall adopt regulations, in accordance with chapter 54, to protect and restore eelgrass, including the protection of existing eelgrass beds from degradation, the development of a restoration plan to restore eelgrass and the periodic monitoring of the effectiveness of such measures to protect and restore eelgrass.

(P.A. 02-50, S. 4; P.A. 11-80, S. 1.)

History: P.A. 02-50 effective June 9, 2002; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.









Title 27 - Armed Forces and Veterans

Chapter 504 - Militia

Section 27-1 - Persons subject to military duty.

All male citizens and all male residents of the state who have declared their intention to become citizens of the United States, between the ages of eighteen and forty-five years, not exempt by law, shall be subject to military duty and designated as the militia. All female citizens and all female residents of the state who have declared their intention to become citizens of the United States, between the ages of eighteen and forty-five years, may enlist voluntarily in any women’s unit of the armed forces of the state.

(1949 Rev., S. 1224; 1951, S. 847d; 1957, P.A. 365, S. 1.)



Section 27-2 - Classes of militia.

The militia shall be divided into four classes as follows: The unorganized militia, the organized militia, the National Guard and the naval militia. The National Guard for the purposes of this chapter shall consist of the National Guard and the Air National Guard. The unorganized militia shall consist of all male citizens and all male residents of the state who have declared their intention to become citizens of the United States, between the ages of eighteen and forty-five years, not exempt from military duty by federal or state laws or by such reasons of physical or mental disabilities as shall be prescribed in general orders or regulations published by the Adjutant General and approved by the Governor and who are not members of the organized militia or of the National Guard or of the naval militia, and all female citizens and all female residents of the state who have declared their intention to become citizens of the United States, between the ages of eighteen and forty-five years, who may voluntarily offer their services to the state. The organized militia shall consist of the Governor’s Guards, the State Guard and such other military forces as may be designated by the Governor as commander-in-chief, which may hereafter be organized under the provisions of the laws of this state. The National Guard shall consist of such forces as may be organized and maintained by this state pursuant to the laws and regulations of the United States relating to the National Guard. The naval militia shall consist of such persons as may enlist or be appointed or commissioned therein as a special force for coast protection and as a naval reserve and shall be organized and maintained by this state pursuant to the laws and regulations of the United States relating to the naval militia and may include a marine corps branch of the naval militia subordinate thereto in all matters pertaining to command, discipline or administration. The organized militia, the National Guard, the naval militia and marine corps branch of the naval militia, whenever organized, shall be, for all purposes under the general statutes, the armed forces of the state.

(1949 Rev., S. 1225; 1951, S. 848d; 1957, P.A. 365, S. 2.)



Section 27-2a - Militia and National Guard deemed law enforcement agencies for certain purposes.

The organized militia or National Guard is deemed to be a law enforcement agency solely for the purpose of participation in any federal asset forfeiture or military surplus programs.

(June Sp. Sess. P.A. 00-1, S. 37, 46.)

History: June Sp. Sess. P.A. 00-1 effective July 1, 2000.



Section 27-3 - National Guard; naval militia. Equipment. Location.

In time of peace, the number of enlisted personnel and the number of officers in the National Guard shall be not less than the minimum required by the laws of the United States. The National Guard and naval militia shall be organized, uniformed, armed, equipped, trained and disciplined as required by the laws and regulations of the United States relating to the National Guard and naval militia. The various organizations and units of the National Guard and naval militia shall be located throughout the state with reference to the military wants thereof, means of concentration and other military requirements. The Governor may, in case of war, invasion, insurrection, riot or imminent danger thereof, increase said force and organize the same according to the laws of the United States.

(1949 Rev., S. 1243; P.A. 74-321, S. 1.)

History: P.A. 74-321 substituted “personnel” for “men”.



Section 27-4 - Inactive National Guard.

The inactive National Guard shall be organized and maintained as provided by the laws of the United States relating to the inactive National Guard.

(1949 Rev., S. 1245.)



Section 27-5 - Naval militia.

(a) The Governor may organize a naval militia as a special force for coast protection and such other military and naval service as the Governor may direct, the members of which shall be members of the reserve of the United States Navy or the United States Coast Guard or retired members of the regular United States Navy or United States Coast Guard; and, when in his judgment the efficiency of the naval militia will be thereby increased, he may create organizations and alter, divide, consolidate, annex, disband or reorganize any or all of the organizations therein. The Governor may, by executive order, make applicable to the naval militia any provisions of the militia law of the state which are necessary and proper for the regulation of the naval militia and which are not in conflict with the regulations of the United States Navy.

(b) The twenty-four gun frigate H.M.S. Rose shall be commissioned as a vessel of the naval militia. The H.M.S. Rose Foundation, Inc., shall be responsible for the cost of maintaining the H.M.S. Rose and no state funds shall be appropriated or expended for such purpose.

(1949 Rev., S. 1246; P.A. 91-31.)

History: P.A. 91-31 divided the Sec. into two Subsecs. and added new Subsec. (b), requiring the H.M.S. Rose to be commissioned as a vessel of the naval militia.



Section 27-6 - Organization of first and second companies of Governor’s Foot Guards.

Section 27-6 is repealed.

(1949 Rev., S. 1323; 1957, P.A. 365, S. 3; 1963, P.A. 443, S. 2.)



Section 27-6a - Organization of first and second companies of Governor’s Foot Guards.

The first and second companies of the Governor’s Foot Guards may each consist of one major, grade O-4; one captain, grade O-3; three first lieutenants, grade O-2; one second lieutenant, grade O-1; one ensign with the rank of second lieutenant, grade O-1; one warrant officer, grade W-4, to be bandmaster, one quartermaster who shall serve on the major’s staff with the rank of captain, grade O-3, and the following enlisted personnel: One sergeant major, grade E-9; two first sergeants, grade E-8; one sergeant first class, grade E-7, and designated as quartermaster sergeant; four staff sergeants, grade E-6, two designated as quartermaster sergeants, one as ordnance sergeant, and one as company clerk; two sergeants, grade E-5, color-bearers, together with twelve sergeants, grade E-5; eight corporals, grade E-4; ninety-six enlisted persons, twenty-four of whom shall be privates first class, grade E-3; and the balance to be privates grade E-2 or E-1. Each company is authorized a band of twenty-eight musicians with the following grades: One sergeant first class, grade E-7; two staff sergeants, grade E-6; four sergeants, grade E-5; seventeen corporals, grade E-4; four privates first class, grade E-3, and twenty-eight persons for field music with the following grades: One sergeant first class, grade E-7; two staff sergeants, grade E-6; four sergeants, grade E-5; seventeen corporals, grade E-4; four privates first class, grade E-3. The commander of any company of the Governor’s Guards may appoint either of its sergeants to be an orderly sergeant and may displace such orderly sergeant and make a new appointment as occasion may require.

(1963, P.A. 443, S. 1; P.A. 74-321, S. 2.)

History: P.A. 74-321 substituted “persons” for “men” following “ninety-six enlisted” and substituted “such orderly sergeant” for “him”.



Section 27-7 - Governor’s Horse Guards.

The first and second companies of the Governor’s Horse Guards may each consist of one major, one captain, two first lieutenants, two second lieutenants, one cornet with the rank of second lieutenant, one master sergeant, one first sergeant, two staff sergeants, twelve sergeants, twelve corporals, thirty-two privates first class and sixty-four privates.

(1949 Rev., S. 1327; 1951, S. 879d.)



Section 27-8 - Governor’s Guards to be organized militia.

The Governor’s Guards, subject to the provisions of their charters and of the general statutes as to organization, training and discipline, shall be organized militia, with the immunities and privileges provided by law, and, in time of war, invasion, rebellion or riot or reasonable apprehension thereof, may be ordered out by the Governor for duty.

(1949 Rev., S. 1326; 1957, P.A. 365, S. 4.)



Section 27-9 - Organization of the Connecticut State Guard.

Whenever the Connecticut National Guard is called into the federal service or whenever such a call, in the opinion of the Governor, is deemed to be imminent, the Governor shall forthwith raise, organize, maintain and govern, from the unorganized militia, a body of troops for military duty. Said body of troops, when so organized, shall be known as “the Connecticut State Guard” and for and during the time of its existence as herein provided it shall be a part of the organized militia.

(September, 1950, 1953, S. 870d.)



Section 27-10 - Active service of the Connecticut State Guard: Officers.

The Governor shall order the Connecticut State Guard into active service whenever he deems it necessary for the interests of the state and shall prescribe the number of officers and enlisted personnel required for that service, from time to time, as the necessity of the public interest requires. He shall organize the Connecticut State Guard in such a manner as will best accomplish its mission. He shall appoint and commission qualified persons as officers of the Connecticut State Guard.

(September, 1950, 1953, S. 871d; 1957, P.A. 365, S. 5; P.A. 74-321, S. 3.)

History: P.A. 74-321 substituted “enlisted personnel” for “men”.



Section 27-11 - Inactive service. Discharge.

Whenever it appears to the Governor that the public interest no longer requires the active service of the Connecticut State Guard or any portion thereof, he shall forthwith order so many of said troops as he believes may safely be dispensed with into inactive service as members of the Connecticut State Guard reserve or may disband and discharge them, or any portion of them, as he may see fit.

(September, 1950, S. 873d.)



Section 27-12 - Strength of military forces.

A minimum strength of enlisted personnel in the National Guard, naval militia and organized militia combined to the number of two thousand five hundred shall be maintained.

(1949 Rev., S. 1244; P.A. 74-321, S. 4.)

History: P.A. 74-321 substituted “personnel” for “men”.



Section 27-13 - Recognition and regulation of units of unorganized militia.

To the extent permitted by the Constitution of the United States, the Governor may, at any time, order, authorize or recognize such organizations of the unorganized militia, or of designated classes thereof, or of volunteers therefrom, as he deems to be for the public interest, and may prescribe therefor such parts of the regulations governing the organized militia as may be applicable thereto or establish such regulations therefor, as he may deem proper. The Governor may, at any time, provide for a separate organization, or authorize the enlistment in organizations of the unorganized militia, of all persons volunteering for such service, not otherwise subject to military duty under section 27-1.

(1953, S. 876d.)



Section 27-14 - Governor to be commander-in-chief.

The Governor shall be the Captain-General and, as such, commander-in-chief of the militia, and of the National Guard and the naval militia, not in the service of the United States, and may employ it, or any part of it, for the defense or relief of the state or any part of its inhabitants or territory; and shall have all the powers necessary to carry into effect the provisions of this chapter. He shall issue all orders and prescribe all regulations for the organization and government of the organized militia, the National Guard and the naval militia. Such orders and regulations shall not be in conflict with the laws and regulations of the United States. He shall issue all orders and regulations necessary to cause the National Guard and naval militia to conform at all times to the laws and regulations of the United States relating thereto.

(1949 Rev., S. 1233.)

See Sec. 27-73a re emergency service awards.



Section 27-15 - Governor’s military staff.

The Governor shall appoint the military staff that shall consist of the Adjutant General, who shall be chief of staff with the rank of lieutenant general; the assistant adjutant generals, one of whom shall serve as deputy chief of staff as provided under subsection (c) of section 27-24; the chief of staff for the Connecticut Air National Guard; an air aide-de-camp with the rank of colonel, who shall be the senior aviation officer of the Connecticut National Guard; a Surgeon General, who shall be the senior medical officer of the National Guard; one aide-de-camp with the rank of colonel from the United States Air Force Reserve; one aide-de-camp with the rank of captain from the United States Naval Reserve; one aide-de-camp with the rank of colonel from the United States Marine Corps Reserve; one aide-de-camp with the rank of colonel from the United States Army Reserve; one aide-de-camp with the rank of lieutenant commander from the United States Coast Guard Reserve; five aides-de-camp, two with the rank of colonel, two with the rank of lieutenant colonel and one with the rank of major, all of whom shall be from the National Guard; and two enlisted aides-de-camp with the rank of sergeant major from the National Guard. Members appointed from the armed forces of the state shall retain their federal or state grades and shall remain subject to duty therein and, if appointed to such staff in a rank lower than the highest grade attained in federal or state service, shall serve on the staff in their highest recognized grade. Any requirement of this section that any member of the Governor’s military staff shall be a member of, or hold any rank in, the National Guard shall be inapplicable whenever the National Guard is in active service with the Army, Navy or Air Force of the United States and at such time the military staff of the Governor may be appointed by the Governor from the organized or unorganized militia, ex-members of the United States Army or Navy or the Connecticut National Guard, or from civil life; and in addition to the active military staff the Governor may, at said Governor’s discretion, appoint honorary staff members from the former National Guard or naval militia then on active military duty. The Governor, at any other time, may appoint honorary staff members to the Connecticut National Guard without regard to affiliation who shall serve without the pay, honors, privileges and benefits afforded the active staff members, including, but not limited to, allowances and tuition waivers. The majors commandant of the first and second companies Governor’s Foot Guards and the Governor’s Horse Guards shall be ex-officio members of the Governor’s military staff. The Governor shall also appoint the immediate predecessors of such majors commandant to serve as additional ex-officio members. In addition to the above-named officers, the Governor shall appoint three additional staff members, one of whom shall be a colonel or of equivalent naval rank and two of whom shall be majors or of equivalent naval rank.

(1949 Rev., S. 1234; 1949, 1955, S. 850d; 1957, P.A. 365, S. 6; P.A. 87-162; P.A. 92-142, S. 3, 4; P.A. 99-139, S. 1; P.A. 01-123, S. 1.)

History: P.A. 87-162 authorized the governor to appoint honorary staff members to the Connecticut National Guard; P.A. 92-142 substituted “military staff” for “staff”, provided for both assistant adjutants general and the chief of staff for the Connecticut Air National Guard to serve on such staff and provided for one of the assistant adjutants general to serve as deputy chief of staff; P.A. 99-139 specified the rank and branch of the military for each aide-de-camp and included the immediate predecessors of the majors commandant of the Foot and Horse Guards as additional ex-officio members; P.A. 01-123 changed rank of Adjutant General from major general to lieutenant general and made a technical change.



Section 27-16 - Authority of Governor. Service outside state.

In time of war, invasion, rebellion, riot or disaster, or reasonable apprehension thereof, or upon requisition by the President of the United States, the Governor shall order out for active service such portion of the militia as he deems necessary. Whenever it is necessary in case of invasion, disaster, insurrection, riot or breach of the peace, or imminent danger thereof, the Governor may direct the members of the unorganized militia or such of them as may be necessary to be drafted, under such regulations as he may prescribe, into the active service of the state, to serve as directed by him. The Governor may order the organized militia or any part thereof to serve outside the borders of this state in order to perform military duty of every description and to participate in parades, reviews, cruises, conferences, encampments, maneuvers or other training and to participate in small arms and other military competitions and to attend service schools.

(1949 Rev., S. 1226; 1953, S. 849d; 1957, P.A. 365, S. 7.)



Section 27-17 - Armed forces may be called in case of riot.

In case of riot or civil commotion in any place in this state, any official whose duty it is to enforce the civil authority at such place may, if he considers that the force at his disposal is not sufficient, inform the Governor, who may order out such portion of the armed forces of the state as he thinks advisable and may direct the commanding officer of the force selected to communicate with the person making application to assist such person in preserving the peace and to use such portion of his force as may be necessary therefor.

(1949 Rev., S. 1260; 1957, P.A. 365, S. 9; 1971, P.A. 871, S. 107.)

History: 1971 act deleted provision for preliminary warning before use of force.



Section 27-18 - Calling out troops without Governor’s order.

Whenever any civil officer whose duty it is to enforce the civil authority in any place in this state finds it impossible to communicate immediately with the Governor and deems the danger too imminent to admit of delay, he may make written requisition for assistance, containing a statement that he is unable to communicate with the Governor, upon the senior officer of any part of the organized militia or National Guard located in his town, city or county; and such commanding officer is authorized thereupon to exercise, with respect to calling out the troops under his command, the powers conferred by law upon the Governor, until he receives instructions or orders from the Governor.

(1949 Rev., S. 1261.)



Section 27-19 - Adjutant General. Appointment and qualifications.

The Military Department shall be comprised of (1) the armed forces of the state, as defined in section 27-2, which shall be under the military command and control of the Adjutant General, and (2) any civilian employee appointed by the Adjutant General pursuant to section 27-31. The Military Department shall be under the charge of the Adjutant General. On or before July 1, 1980, the Governor shall appoint an Adjutant General with the rank of major general to serve for a term of two years from July 1, 1980. Quadrennially thereafter, the Governor shall appoint an Adjutant General with the rank of lieutenant general to serve for a term of four years, from such first day of July and until a successor is appointed and qualified. The Adjutant General shall have had at least fifteen years’ commissioned service in the armed forces of the United States and shall have obtained the rank of lieutenant colonel or higher in the Army, Marine Corps or Air Force, or the rank of commander or higher in the Navy or Coast Guard. No person shall be appointed or continue to serve as Adjutant General after reaching the age of sixty-four years. The Adjutant General may be suspended or removed by the Governor in accordance with the provisions of sections 4-11, 4-12 and 4-13.

(1949 Rev., S. 1235; 1957, P.A. 365, S. 10; 1959, P.A. 496; P.A. 75-333, S. 3; P.A. 01-123, S. 2; P.A. 03-19, S. 67; P.A. 11-41, S. 1.)

History: 1959 act changed appointment date from July 1, 1963, to July 1, 1964, and changed experience requirement to at least 10 years in the armed forces of the United States; P.A. 75-333 provided for appointment of adjutant general for a 2-year term from July 1, 1980, and quadrennially thereafter, to serve a term of 4 rather than 8 years; P.A. 01-123 replaced “in charge” with “under the charge”, changed rank of Adjutant General from major general to lieutenant general and made technical changes for purposes of gender neutrality; P.A. 03-19 made technical changes, effective May 12, 2003; P.A. 11-41 added Subdivs. (1) and (2) re composition of Military Department, changed years of required commissioned service from ten to fifteen and added provision requiring Adjutant General to have obtained the rank of lieutenant colonel or commander or higher, effective June 3, 2011.



Section 27-19a - Military Department to be within Department of Emergency Services and Public Protection for administrative purposes only.

Section 27-19a is repealed, effective October 1, 2013.

(P.A. 77-614, S. 501, 610; P.A. 11-51, S. 134; P.A. 13-25, S. 7.)



Section 27-19b - Army National Guard state morale, welfare and recreation account.

There is established an account to be known as the “Army National Guard state morale, welfare and recreation account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account, which shall include, but not be limited to, proceeds of state military morale, welfare and recreation programs. Moneys in the account shall be expended by the Adjutant General for the purposes of operating state military morale, welfare and recreation programs.

(P.A. 12-200, S. 1.)

History: P.A. 12-200 effective July 1, 2012.



Section 27-19c - Chargeable transient quarters and billeting account.

There is established an account to be known as the “chargeable transient quarters and billeting account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account, which shall include, but not be limited to, proceeds of room service charges at Camp Niantic. Moneys in the account shall be expended by the Adjutant General for the purposes of billeting members of the armed forces at Camp Niantic.

(June 12 Sp. Sess. P.A. 12-1, S. 107.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 27-19d - Governor’s Guards account.

There is established an account to be known as the “Governor’s Guards account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account, which shall include, but not be limited to, the proceeds of Governor’s Guards programs. Moneys in the account shall be expended by the Adjutant General for the purposes of facilitating the operations of the Governor’s Guards.

(June 12 Sp. Sess. P.A. 12-1, S. 108.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 27-19e - Governor’s Guards horse account.

There is established an account to be known as the “Governor’s Guards horse account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account, which shall include, but not be limited to, donations for the specific purpose of offsetting the costs of maintaining Governor’s Guards’ horses. Moneys in the account shall be expended by the Adjutant General for the purposes of facilitating the operations of the Governor’s Guards.

(June 12 Sp. Sess. P.A. 12-1, S. 109.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 27-20 - Duties of Adjutant General.

(a) The Adjutant General shall make such returns and reports to such officers as may be prescribed by the Department of Defense in regulations pertaining to the National Guard, at such times and in such form as prescribed. The Adjutant General shall (1) keep a record of all officers and enlisted personnel, (2) issue authorized service medals, ribbons and documents, and (3) maintain all records and documents required by law or regulations thereunder.

(b) The Adjutant General is charged, in all matters pertaining to the command, discipline, employment and administration of the armed forces of the state, with the duty of: (1) Recording, authenticating and communicating to members of the armed forces of the state all orders, instructions and regulations issued by order of (A) the Governor or the Adjutant General as the designee of the Governor, for the armed forces of the state, and (B) the Secretary of Defense for the National Guard; (2) preparing and distributing commissions; (3) compiling and issuing the registers of the armed forces of the state; (4) conducting internal audits and investigations; (5) organizing and coordinating the participation of the armed forces of the state in military and civic ceremonies; (6) organizing and coordinating inaugurals; and (7) managing the recruiting for the armed forces of the state.

(c) In event of emergency use of the armed forces of the state and with the approval of the Governor, the Adjutant General may serve as the disbursing officer of all funds appropriated by the General Assembly for the expense of the office of the Adjutant General.

(d) The Adjutant General may adopt regulations pertaining to the preparation and rendering of reports and returns, the care and preservation of military property and the administration of military personnel as in the Adjutant General’s opinion the conditions demand, such regulations to be operative and in force when promulgated in the form of general orders, circulars or circular letters.

(e) The Adjutant General shall have charge and care of all state military property and all United States military property issued to the state, and shall keep an accurate and careful account of all receipts and issues of the same. The Adjutant General shall keep a record of all public property in the state in the possession of the armed forces of the state and shall guard such property against injury and loss to the greatest extent possible. The Adjutant General shall conduct annual inspections of all public property and keep a complete inventory of such property and the places where it is deposited. The Adjutant General shall require each accountable and responsible officer of the armed forces of the state to account for any deficiency in public property in such officer’s possession upon discovery of such deficiency. The Adjutant General shall require each unit of the armed forces of the state to be inspected at least once each calendar year. The Adjutant General shall, annually, as provided in section 4-60, make a report to the Governor of the strength, condition and equipment of the armed forces of the state and of the expenditures of the office since the last annual report.

(f) The Adjutant General may adopt a seal for use in the office of the Adjutant General. The Adjutant General may delegate duties to an Assistant Adjutant General or to Military Department officials as the Adjutant General deems necessary for the efficient operation of said department.

(g) The Adjutant General may enter into contracts or agreements with any person or agency, public or private, for goods, services or property necessary for execution of the duties of the Adjutant General’s office and the operation of the Military Department, including the performance of federal construction contracting on state property, subject to the approval of the Attorney General.

(1949 Rev., S. 1236; 1957, P.A. 365, S. 11; September, 1957, P.A. 11, S. 13; P.A. 74-321, S. 5; P.A. 75-333, S. 1; P.A. 77-614, S. 19, 610; P.A. 88-1, S. 9, 13; P.A. 99-190, S. 4, 9; P.A. 01-123, S. 3; P.A. 04-219, S. 11; P.A. 10-130, S. 1.)

History: P.A. 74-321 substituted “personnel” for “men”; P.A. 75-333 provided for necessary contracting authority subject to approval of commissioner of finance and control and the attorney general; P.A. 77-614 substituted “secretary of the office of policy and management” for “commissioner of finance and control”; P.A. 88-1 eliminated involvement of secretary of the office of policy and management in approval of contracts for services entered into by the adjutant general; P.A. 99-190 added responsibility for the Office of Emergency Management to the duties of the Adjutant General, effective July 1, 1999; P.A. 01-123 added duties re internal audits and investigations, civic ceremonies and inaugurals, and made technical changes for purposes of gender neutrality; P.A. 04-219 eliminated provision requiring Adjutant General to have charge of the Office of Emergency Management, effective January 1, 2005; P.A. 10-130 divided existing provisions into Subsecs. (a) to (g), amended Subsec. (a) by deleting “naval militia”, designating existing provisions re records as Subdivs. (1) and (3), adding Subdiv. (2) re issuance of service medals, ribbons and documents, and making conforming changes, amended Subsec. (b) by adding “employment and”, replacing language re “military” and “militia” with “armed forces of the state”, designating existing provisions re duty of Adjutant General as Subdivs. (1) to (7) and making conforming changes, amended Subsec. (c) by replacing “militia” with “armed forces of the state” and replacing “be” with “serve as the”, amended Subsec. (d) by replacing “make such” with “adopt”, deleting “and to”, replacing “public” with “military” and adding “and the administration of military personnel”, amended Subsec. (e) by deleting “of Connecticut”, replacing “cause to be kept” with “keep”, rewording provision re public property in possession of armed forces, repositioning provision re accounting of deficiency in public military property, rewording provision re annual inspections and inventory of public property, repositioning provision re annual inspection of each unit of armed forces, and repositioning provision re annual report to Governor re strength, condition and equipment of armed forces and expenditures of office, amended Subsec. (f) by adding provision re delegation of duties to Assistant Adjutant General or Military Department officials, and amended Subsec. (g) by rewording provision re contracts or agreements for goods, services or property for Adjutant General’s office or Military Department.



Section 27-21 - Supply of arms and equipment.

The Adjutant General is directed to issue to the organized militia such arms, equipment, ammunition and uniforms as the commanding officer of each company may make requisition for, provided such requisition shall be approved by the Governor; and the cost of such supplies shall be paid by the Comptroller.

(1949 Rev., S. 1321; 1957, P.A. 365, S. 12.)



Section 27-22 - Coordination of military and naval services.

The Adjutant General, with the assistance of the commander of the naval militia, shall, when not inconsistent with the laws and regulations governing the United States Army or the United States Navy, coordinate the respective services in all respects including communications, intelligence and logistics to maintain efficiency and economy in the military and naval establishments of the state. The commander of the naval militia shall appoint an officer of the naval militia who shall devote full time to active duty with the naval militia and who, under the direction of the commander of the naval militia, shall serve with the office of the Adjutant General in the administration of naval affairs.

(1949 Rev., S. 1252; 1951, S. 858d.)



Section 27-23 - Exercise of powers relating to naval militia.

All powers vested in the Adjutant General concerning the naval militia, and all orders issued by him pursuant thereto, shall be exercised and transmitted through the commander of the naval militia.

(1949 Rev., S. 1248.)



Section 27-24 - Assistant adjutants general for Connecticut Army National Guard and Air National Guard. Designation of administrative assistant and deputy to Adjutant General and deputy chief of staff to Governor.

(a) The Adjutant General shall appoint an assistant adjutant general for the Connecticut Army National Guard, who shall hold office at the pleasure of the Adjutant General. He shall hold the rank of brigadier general and shall be a member of the Governor’s military staff during his incumbency of the office, and shall have had at least five years of commissioned service in the Connecticut Army National Guard or the armies of the United States or a total of five years in both services.

(b) The Adjutant General shall appoint an assistant adjutant general for the Connecticut Air National Guard, who shall hold office at the pleasure of the Adjutant General. He shall hold the rank of brigadier general and shall be a member of the Governor’s military staff during his incumbency of the office. He shall have had at least five years of commissioned service in the Connecticut Air National Guard or the air forces of the United States or a total of at least five years in both services.

(c) The Adjutant General shall designate either the assistant adjutant general for the Connecticut Army National Guard or the assistant adjutant general for the Connecticut Air National Guard to serve as administrative assistant and deputy to the Adjutant General and as deputy chief of staff to the Governor. Such assistant adjutant general (1) shall perform all of the duties of the Adjutant General in his absence, during his inability or by his direction and (2) shall devote all of his time, during the office hours of the department, to the duties of his office. The assistant adjutant general not so designated shall perform such duties, consistent with his grade and position, as the Adjutant General shall direct.

(d) No person shall be appointed to the office of, or continue to serve as, assistant adjutant general upon attaining the age of sixty-four years.

(1949 Rev., S. 1237; 1951, S. 851d; P.A. 92-142, S. 2, 4.)

History: P.A. 92-142 designated existing section as Subsec. (a), amended Subsec. (a) to require that appointment of assistant adjutant general be “for the Connecticut Army National Guard” and to delete provisions incorporated in new language elsewhere in the section, added Subsec. (b) re appointment of assistant adjutant general for the Connecticut Air National Guard, added Subsec. (c) requiring adjutant general to designate either such assistant to serve as assistant and deputy to adjutant general and deputy chief of staff to governor, and added Subsec. (d) applying age restriction to both assistant adjutants general.



Section 27-25 - Property and procurement officer.

The Adjutant General shall appoint a property and procurement officer who shall be the assistant of the Adjutant General in the care of all military property and who shall hold office at the pleasure of the Adjutant General. He shall devote all of his time, during the office hours of the department, to the duties of his office.

(1949 Rev., S. 1239; 1949, S. 853d.)



Section 27-26 - Commander of naval militia.

The Governor, as commander-in-chief of the armed forces of the state, shall appoint as commander of the naval militia a qualified resident of the state, who holds a commission as a reserve or retired officer of the United States Navy or of the United States Coast Guard of at least the rank of lieutenant commander and who has served on active duty with the United States Navy or the United States Coast Guard and who has during such active duty served for not less than one year aboard a ship at sea. He shall hold office, subject to the pleasure of the Governor, provided he is under sixty-two years of age.

(1949 Rev., S. 1247; 1951, S. 856d; 1957, P.A. 365, S. 13.)



Section 27-27 - Commander’s staff.

The commander of the naval militia shall appoint the members of his staff, which shall be organized as required by the laws and regulations of the United States relating to the naval militia.

(1949 Rev., S. 1249; 1951, S. 857d; 1957, P.A. 365, S. 14.)



Section 27-28 - Surgeon General.

The senior medical officer of the National Guard shall be the Surgeon General. He shall advise the Adjutant General in all matters pertaining to the health of the members of the armed forces of the state. He shall recommend for appointment post surgeons to serve the armed forces of the state. He shall review physical examinations of officers and enlisted personnel when any question exists as to their physical qualifications and render his recommendations to the Adjutant General. His compensation for such services shall be five hundred dollars per year.

(1957, P.A. 365, S. 15.)



Section 27-29 - Post surgeons.

The Adjutant General shall appoint post surgeons, removable at pleasure, to determine exemptions from military duty for physical and mental disabilities as prescribed in general orders; and officers of the medical department of the National Guard and organized militia shall be appointed for such duty in their respective towns.

(1949 Rev., S. 1240.)



Section 27-30 - United States property and disbursing officer.

Section 27-30 is repealed.

(1949 Rev., S. 3592; 1959, P.A. 267.)



Section 27-31 - Employees.

The Adjutant General shall appoint such number of employees, subject to the provisions of chapter 67 and section 4-40, as may be required to perform adequately the duties required of the department. Employees in the Military Department, not in the classified service, shall serve during the pleasure of the Adjutant General and shall perform such duties as may be assigned to them.

(1949 Rev., S. 1241; 1957, P.A. 365, S. 16.)



Section 27-32 - Audit of office and accounts.

The office and accounts of the Adjutant General pertaining to this state shall be audited in the same manner as the office and accounts of other state agencies.

(June, 1955, S. 854d.)



Section 27-33 - Leave from employment to attend drills, parades and encampments.

The armed forces of the state may assemble for drill, escort duty or any special service as ordered by the Governor and shall participate in encampments, maneuvers or other exercises, including outdoor target practice, as may be required by the laws and regulations of the United States relating to the National Guard or naval militia or as may be ordered by the Governor. Each officer and employee of the state who is a member of the armed forces of the state or of any reserve component of the armed forces of the United States shall be entitled to absent himself from his duties or service while engaged in the performance of regularly ordered military or naval duty. No such officer or employee shall be subjected by any person, directly or indirectly, by reason of such absence, to any loss or reduction of vacation or holiday privileges or be prejudiced by reason of such absence with reference to promotion or continuance in office or employment or to reappointment to office or to reemployment. While engaged in the performance of regularly ordered military or naval service, each officer or employee who is a bona fide member of the National Guard, naval militia, reserve corps or organized militia shall receive his salary or compensation as such officer or employee, provided the period of absence in any calendar year shall not exceed thirty days.

(1949 Rev., S. 1262; 1951, S. 860d; 1957, P.A. 365, S. 17.)

See Sec. 5-259d re leave of absence for state employees called to active service in the armed forces for Operation Enduring Freedom, Operation Noble Eagle or related operations.



Section 27-33a - Leave from employment to perform military duty.

(a) For purposes of this section, “armed forces of the United States” has the same meaning as “armed forces” in section 27-103; and “armed forces of the state” means the organized militia, the National Guard, and the naval militia and marine corps branch of the naval militia, as described in section 27-2.

(b) The employer of any employee who, as a part of such employee’s service in the armed forces of the state or any reserve component of the armed forces of the United States, is ordered to perform military duty, including meetings or drills, during regular working hours shall allow such employee leave of absence for such purpose. No such employee shall be subjected by any person, directly or indirectly, to any loss or reduction of vacation or holiday privileges by reason of such absence, or be prejudiced by reason of such absence with reference to promotion or continuance in office or employment, or to reappointment to office or reemployment.

(1961, P.A. 583; P.A. 99-139, S. 2; P.A. 13-49, S. 1.)

History: P.A. 99-139 prohibited any impact on vacation privileges or on promotion or continuance in employment by reason of absences due to military service; P.A. 13-49 added Subsec. (a) re definitions, designated existing provisions as Subsec. (b) and amended same to conform to definitions in Subsec. (a) and to replace provision re required military reserve or National Guard attendance with provision re performance of military duty.



Section 27-34 - National Guard. Contingency provisions in event of federal withdrawal.

Unless otherwise expressly provided, the National Guard in this state shall be governed by the laws, rules and regulations of the United States for governing the National Guard, provided the National Guard in this state shall receive aid and support from the United States and, if such aid or support is withdrawn or if the Congress of the United States repeals all legislation relating to the National Guard, leaving to this state the duty to provide for and maintain, without federal aid or control, its own military forces, then the National Guard of this state shall be organized, trained, disciplined and governed, its officers appointed, commissioned and promoted and its enlisted personnel enlisted and discharged in such manner as may be prescribed by the Adjutant General in regulations and general orders approved by the Governor, until the General Assembly makes provision therefor.

(1949 Rev., S. 1263; P.A. 74-321, S. 6.)

History: P.A. 74-321 substituted “personnel” for “men”.



Section 27-34a - National Guard. Federal protections.

Any member of the Connecticut National Guard whom the Governor orders into active state service shall have all of the protections afforded to service members on federal active service by the Uniformed Services Employment and Reemployment Rights Act, 38 USC Sections 4301 to 4333, inclusive, and by the Servicemembers Civil Relief Act, except for the provisions of 50 USC App, Sections 536 and 541 to 549, inclusive, pertaining to life insurance, as amended.

(P.A. 06-62, S. 1.)



Section 27-35 - Use of rifle ranges on Sunday.

The rifle ranges under control of the Military Department of the state and those of rifle or gun clubs or of members of rifle or gun clubs who are affiliated with the National Rifle Association of America, which are conducted under rules prescribed by the National Board for the Promotion of Rifle Practice, may be used on Sunday for the purpose of practicing rifle and shot gun shooting, and the members of such clubs and the organized military forces of the state may carry rifles, rifled firearms and shot guns, with ammunition, to and from such ranges on said day.

(1949 Rev., S. 1307; 1957, P.A. 365, S. 18.)



Section 27-36 - Use of rifle ranges by civilian organizations.

Civilian rifle clubs affiliated with the National Rifle Association of the United States may be permitted to use the outdoor and indoor rifle ranges belonging to, or under the control of, the state for practice with small arms in accordance with such regulations as the Adjutant General may prescribe, provided such use of any rifle range shall at no time interfere with the instruction or practice of members of the armed forces of the state.

(1949 Rev., S. 1308; 1957, P.A. 365, S. 19.)



Section 27-37 - Interstate compacts for mutual military aid.

(a)(1) With the prior or subsequent consent of the Congress of the United States, the Governor is authorized to enter into, amend, supplement and implement agreements or compacts with the executive authorities of other states providing for mutual military aid, and matters incidental thereto, in case of invasion or other hostile action, disaster, insurrection or imminent danger thereof. (2) Such agreements or compacts may include but shall not be limited to provisions for joint military action against a common enemy; for the protection of bridges, tunnels, ferries, pipelines, communication facilities and other vital installations, plants and facilities; for the military support of civil defense agencies; for the fresh pursuit, by the organized militia or military forces or any part thereof of a signatory, into the jurisdiction of any other signatory, of persons acting or appearing to act in the interest of an enemy government or seeking or appearing to seek to overthrow the government of the United States or of any signatory; for the powers, duties, rights, privileges and immunities of the members of the organized militia or military forces of any signatory while so engaged outside their own jurisdiction; for such other matters as are of a military nature, or incidental thereto, and which the Governor deems necessary or proper to promote the health, safety and welfare of the people of this state; for the allocation of all costs and expenses arising from the planning and operation of such agreements or compacts.

(b) Nothing contained in this section shall be construed or interpreted as expressing a limitation, directly or indirectly, of the power of the governor to enter into, and to amend or supplement, such compacts, with legal force and effect and without the legislative authorization expressed herein.

(1953, S. 877d.)



Section 27-38 - Form of compact.

The form of such compact shall be as follows:

AN INTERSTATE COMPACT FOR MUTUAL

MILITARY AID IN AN EMERGENCY

ARTICLE I

1. The purposes of this compact are:

a. To provide for mutual military aid and assistance in an emergency by the military forces of a signatory state to the military forces of the other signatory states, or of the United States, including among other military missions, the protection of interstate bridges, tunnels, ferries, pipelines, communications facilities and other vital installations, plants and facilities; and the military support of civil defense agencies;

b. To provide for the fresh pursuit in case of an emergency, by the military forces or any part or member thereof of a signatory state into another state, of insurrectionists, saboteurs, enemies or enemy forces or persons seeking or appearing to seek to overthrow the government of the United States or of a signatory state;

c. To make provisions for the powers, duties, rights, privileges and immunities of the members of the military forces of a signatory state while so engaged outside of their own state.

2. a. “Emergency” as used in this compact shall mean and include invasion or other hostile action, disaster, insurrection or imminent danger thereof.

b. “State” as used in this compact shall include any signatory state.

c. “Military forces” as used in this compact shall include the organized militia, or any force thereof, of a signatory state.

ARTICLE II

This compact shall become effective as to the signatory states when the legislatures thereof have approved it and when the Congress has given its consent either before or after the date hereof. Any state not a party to this compact at the date hereof may become a party hereto.

ARTICLE III

The Governor of each signatory state or his designated military representative shall constitute the Committee for Mutual Military Aid for the signatory states. It shall be the duty of the Committee for Mutual Military Aid to make joint plans for the employment of the military forces of the signatory states for mutual military aid and assistance in case of emergency.

ARTICLE IV

1. It shall be the duty of each signatory state to integrate its plan for the employment of its military forces in case of emergency with the joint plans recommended by the Committee for Mutual Military Aid and with the emergency plans of the armed forces of the United States.

2. In case of emergency, upon the request of the Governor of a signatory state, the Governor of each signatory state, to the extent consistent with the needs of his own state, shall order its military forces or such part thereof as he, in his discretion, may find necessary, to assist the military forces of the requesting state in order to carry out the purposes set forth in this compact. In such case, it shall be the duty of the Governor of each signatory state receiving such a request to issue the necessary orders for such use of the military forces of his state without the borders of his state and to direct the commander of such forces to place them under the operational control of the commander of the forces of the requesting state or of the United States which may be engaged in meeting the emergency.

3. The Governor of any signatory state, in his discretion, may recall the military forces of his state serving without its borders or any part or any member of such forces.

ARTICLE V

In case of an emergency, any unit or member of the military forces of a signatory state which has been ordered into active service by the Governor may upon order of the officer in immediate command thereof continue beyond the borders of his own state into another signatory state in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces or persons seeking or appearing to seek to overthrow the government of the United States or of any one of the signatory states, until they are apprehended by such unit or member. Any such person who shall be apprehended or captured in a signatory state by a unit or member of the military forces of another signatory state shall without unnecessary delay be surrendered to the military or police forces of the state in which he is taken or to the forces of the United States. Such surrender shall not constitute a waiver by the state of the military forces making the capture, of its right to extradite or prosecute such persons for any crime committed in that state.

ARTICLE VI

1. Whenever the military forces or any part thereof of any signatory state are engaged outside of their own state in carrying out the purposes of this compact, the individual members of such military forces so engaged shall not be liable, civilly or criminally, for any act or acts done by them in the performance of their duty.

2. The individual members of such forces shall have the same powers, duties, rights, privileges and immunities as the members of the military forces of the state in which they are engaged, but in any event,

3. Each signatory state shall save harmless any member of its military forces wherever serving and any member of the military forces of any other signatory state serving within its borders for any act or acts done by them in the performance of their duty while engaged in carrying out the purposes of this compact.

ARTICLE VII

1. Each signatory state shall provide, in the same amounts and manner as if they were on duty within their own state, for the pay and allowances of the personnel of its military forces, and for the medical and hospital expenses, disability and death benefits, pensions and funeral expenses of wounded, injured or sick personnel and of dependents or representatives of deceased personnel of its military forces, in case such personnel shall suffer wounds, injuries, disease, disability or death while engaged without the state pursuant to this compact and while going to and returning from such other signatory state. Each signatory state shall provide in the same amounts and manner as if they were on duty within their own state for the logistical support and for other costs and expenses of its military forces while engaged without the state pursuant to this compact and while going to and returning from such other signatory state.

2. Any signatory state rendering outside aid in case of insurrection or disaster not the result of invasion or hostile action, shall, if it so elects, be reimbursed by the signatory state receiving such aid for the pay and allowances of its personnel, logistical support and all other costs and expenses referred to in Section 1 of this Article and incurred in connection with the request for aid. Such election shall be exercised by the Governor of the aiding state presenting to the Governor of the requesting state.

ARTICLE VIII

Nothing in this compact shall be construed to limit or restrict the power of any signatory state in case of an emergency affecting that state only, to provide for the internal defense of any part of the territory of said state or for the protection and control of any bridge, tunnel, ferry, installation, plant or facility or any part thereof within the borders of such state or to prohibit the enforcement of any laws, rules and regulations or the execution of any plan with regard thereto.

ARTICLE IX

This compact shall continue in force and remain binding on each signatory state until the legislature or the Governor of such state gives notice of withdrawal therefrom. Such notice of withdrawal shall not be effective until six months after said notice has been given to the Governor of each of the other signatory states.

(1953, S. 878d; June Sp. Sess. P.A. 98-1, S. 53, 121.)

History: June Sp. Sess. P.A. 98-1 amended paragraph 3 of Article VI by inserting “signatory state serving within its borders for any act or acts done by them in”, effective June 24, 1998.



Section 27-38f - New England Disaster Training Center activity account.

There is established an account to be known as the “New England Disaster Training Center activity account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account and any moneys obtained from the proceeds of operational activities of the New England Disaster Training Center. Moneys in the account shall be expended by the Adjutant General for the purpose of operating the New England Disaster Training Center. The Adjutant General may apply for and accept gifts, grants and donations from public or private sources for the purposes of said account and any such gifts, grants or donations shall be deposited in said account.

(P.A. 13-113, S. 1.)

History: P.A. 13-113 effective July 1, 2013.



Section 27-39 - Care and control of military property. Lease of military facilities. Use of military facilities without charge. Military facilities account. Annual report.

(a) As used in this section “military facility” means any state-owned or controlled military building, structure or training site.

(b) The Adjutant General is charged with the responsibility for the use, maintenance and leasing of all armories, rifle ranges, military facilities, reservations and other military property under the provisions for such use imposed by the statutes. Each military facility shall be under the charge of a commissioned officer, designated by the Adjutant General. Each application for the lease of such facility shall be made to the Adjutant General, who shall approve or disapprove such application and so advise the applicant. The Adjutant General shall limit the lease of military facilities to military and nonprofit organizations, organizations receiving state aid and governmental agencies. Proceeds from the lease of military facilities shall be paid to the Adjutant General, who shall promptly transmit such proceeds to the State Treasurer for deposit in the military facilities account established under subsection (e) of this section. The Adjutant General shall, in military facilities where space is available, assign space to veterans’ service organizations for their joint uses, subject to the regulations concerning military facilities. Units of the armed forces of the state and veterans’ organizations jointly utilizing military facilities shall be allowed the use of the drill shed and such other portions of the facility as are usually included when military facilities are leased, upon proper application through regular channels and subject to the following conditions and terms: (1) When no admissions are charged, the lease shall be free up to midnight on the regular meeting night of the organization making application; (2) if the use of the military facility is required after midnight, the regular military rate shall be charged; and (3) at all other times and for entertainments when admissions are charged, the military rate shall be charged to veterans’ organizations jointly using the military facility.

(c) Nothing in this chapter shall be construed as allowing the lease of, or assignment of space in, any military facility (1) on the drill night of any active military organization stationed in the facility or in a manner that conflicts with the military usage of the facility, (2) at a reduced rate by any veterans’ organization for the purpose of conducting any athletic contest or other entertainment for which full nonmilitary rate is charged military organizations, or (3) in a manner that conflicts with federal military regulations. In no case shall any veterans’ organization be allowed use of any military facility for the purpose of subleasing.

(d) Agricultural and other associations that receive state aid and military organizations may be allowed the use of military facilities at a cost not exceeding the actual maintenance cost of such facilities during the period of such use. Applications for such use may be made to the Adjutant General. In all cases of lease or use of a facility by a nongovernmental entity, a certificate of insurance, approved by the Adjutant General, indemnifying the state against injuries to person and damage to property shall be furnished, the cost of the certificate to be in addition to the leasing or maintenance charge. The Adjutant General may allow the use of any military facility, without charge, by (1) any public or private nonprofit elementary or secondary school or any public institution of higher education for purposes of athletic events with respect to which no admission is charged, (2) the American Red Cross for purposes of blood supply programs, and (3) any local, state or federal governmental agency, provided any such use does not conflict with the use of such facility for military purposes or with federal military regulations. The Adjutant General shall allow the use of the military facilities associated with the first and second companies of the Governor’s Horse Guards in the towns of Avon and Newtown, without charge, by nonprofit organizations receiving contributions to support such Horse Guards for purposes of fundraising, provided such use does not conflict with the use of such facilities for military purposes.

(e) There is established an account to be known as the “military facilities account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain (1) any amounts appropriated or otherwise made available by the state for the purposes of the account, (2) any moneys required by law to be deposited in the account, and (3) gifts, grants, donations or bequests made for the purposes of the account. Moneys in the account shall be expended by the Military Department for the maintenance and renovation of military facilities.

(f) Not later than August first, annually, the Adjutant General shall submit a report of the amount of proceeds received from leasing each military facility and the expenses of each such facility, for the twelve-month period ending on June thirtieth of the same year, to the select committee of the General Assembly having cognizance of matters relating to veterans’ affairs, in accordance with the provisions of section 11-4a.

(1949 Rev., S. 1265; 1957, P.A. 365, S. 38; P.A. 81-270; P.A. 87-185; P.A. 89-260, S. 37, 41; P.A. 92-126, S. 30, 48; P.A. 06-46, S. 1; P.A. 11-48, S. 16; June 12 Sp. Sess. P.A. 12-1, S. 120.)

History: P.A. 81-270 divided the section into subsections and added provision allowing the use of state armories without rental for school or community college athletic events and Red Cross blood programs; P.A. 87-185 amended Subsec. (b), requiring the furnishing of a certificate of insurance, in lieu of a surety bond, in cases when admission is charged; P.A. 89-260 in Subsec. (b) deleted reference to state system of community colleges; P.A. 92-126 amended Subsec. (b) to change the reference to community college to community-technical college; P.A. 06-46 substituted “military facility” for “armory” and substituted “lease” for “rental” throughout, defined “military facility” in new Subsec. (a) and redesignated existing Subsecs. (a) and (b) as Subsecs. (b) and (c), respectively, in newly designated Subsec. (b) deleted references to “quarters”, limited leasing to certain organizations, made technical changes and added requirement that lease not conflict with military usage, in newly designated Subsec. (c) added “military organizations”, substituted “public institution of higher education” for “regional community technical college” and added Subdiv. (3) re governmental agency, and added Subsec. (d) re annual report; P.A. 11-48 amended Subsec. (c) by adding provision re use of facilities for fundraising by nonprofit organizations supporting the Governor’s Horse Guards, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by redefining “military facility”, amended Subsec. (b) by revising provisions re Adjutant General’s responsibilities for use, maintenance and leasing of military facilities and requiring transmission of lease proceeds to military facilities account, redesignated provisions of Subsec. (b) re restrictions on leasing as new Subsec. (c) and amended same by adding “or assignment of space in” and adding new Subdiv. (3) re conflicts with federal military regulations, redesignated existing Subsec. (c) as Subsec. (d) and amended same by eliminating requirement that applications for use of facilities be made through the officer in charge of the facility, replacing “when admission is charged” with “of lease or use of a facility by a nongovernmental entity” re requirement for a certificate of insurance and, in Subdiv. (3), adding provision re conflict with federal military regulations, added Subsec. (e) re military facilities account, redesignated existing Subsec. (d) as Subsec. (f) and amended same by eliminating requirement that report be submitted to Military Department and public safety committee, and made technical changes, effective June 15, 2012.



Section 27-39a - Camp Niantic named.

The state military training facility in Niantic shall be named Camp Niantic.

(P.A. 10-69, S. 1.)

History: P.A. 10-69 effective January 6, 2011.



Section 27-40 - Space in armories for use of naval militia.

The Adjutant General shall, at the request of the commander of the naval militia, designate suitable space in any armory of the state in which space is requested for the use and shore training of units of the naval militia.

(1949 Rev., S. 1251.)



Section 27-41 - Accountability for military property.

The commanding officer of each organization of the organized militia or National Guard or naval militia to whom ordnance, quartermaster and other stores are issued shall be accountable or responsible therefor and such property shall remain in the armory of that organization except when in use in discharge of military duty or when otherwise ordered by the Governor. A suitable armory shall be selected for the deposit of such property, and no property shall be issued until the bonds required have been executed and approved as provided by law.

(1949 Rev., S. 1266.)



Section 27-42 - Loss and misuse of military property.

Section 27-42 is repealed.

(1949 Rev., S. 1267; 1967, P.A. 717, S. 136.)



Section 27-43 - Injury and destruction of military property.

Any person who wilfully or wantonly injures or destroys any uniform, arm, equipment or other military property of the state or the United States and refuses to make good such injury or loss, or who sells or disposes of the same or secretes or retains or removes the same, with intent to sell or dispose of it, shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 1268.)



Section 27-44 - Improper receipt of military property.

Any person who knowingly purchases or receives in pawn or pledge any arm, equipment or article of military clothing or any commissary, quartermaster or ordnance stores, the property of the state of Connecticut or of the United States, shall be fined not more than three hundred dollars or imprisoned not more than one year or both.

(1949 Rev., S. 1269.)



Section 27-45 - Purchase and construction of armories.

In towns in which one or more military companies are located, suitable armories for the use of such companies may be built or purchased by the state in accordance with the military needs and as recommended by the Adjutant General from time to time. The Adjutant General shall prepare and submit to the General Assembly an armory construction or purchase program which shall be considered the policy of the state and shall be the basis for establishing priority in the appropriation of state money for new construction or the purchase of armories, buildings or land for military purposes, and a copy of such report shall be furnished to the Commissioner of Construction Services and the State Properties Review Board. The armory construction program shall be submitted to the Governor on or before the first day of January in the odd-numbered years. A copy of such report shall be submitted to the appropriate committees of the General Assembly for their information. All contracts for buildings or purchasing shall be made by the Commissioner of Construction Services, who shall have power to purchase land and build armories subject to the provisions of section 4b-23. The Comptroller shall draw his order on the Treasurer for such sums as are necessary to pay bills contracted by said commissioner for the purposes aforesaid, within the limits of the appropriations made; and the state is authorized to take any land said commissioner deems necessary for the purpose of locating permanent armories, as provided in section 48-12.

(1949 Rev., S. 1309; March, 1950, S. 874d; P.A. 75-425, S. 42, 57; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 96, 110; P.A. 11-51, S. 90.)

History: P.A. 75-425 added provision for copy of report to be furnished to the state properties review board and added reference to Sec. 4-26b; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 87-496 substituted “public works” for “administrative services” commissioner; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 27-46 - Federal grants for armories and military facilities.

The Governor is authorized (a) to apply for and receive grants or any other benefits from the United States of America or any agency or instrumentality thereof for the purpose of construction, repair or alteration of armories or military facilities; (b) to instruct the Treasurer and Adjutant General, on behalf of the state, to enter into a lease with the United States of America or any agency or instrumentality thereof covering such real or personal property of the state and for such period of years as said United States of America or such agency or instrumentality thereof may require as a condition precedent to the giving of such grants and benefits; (c) to do and to authorize to be done every act and thing necessary to meet the requirements of and to obtain any and all grants, grants-in-aid and other benefits made available by the United States of America or any agency or instrumentality thereof.

(1949 Rev., S. 1310; September, 1957, P.A. 7, S. 1.)



Section 27-46a - Use of proceeds from sale of armories.

Section 27-46a is repealed and any balance remaining in the fund created under said section on July 1, 1975 shall be transferred to the General Fund.

(1967, P.A. 658; P.A. 75-475, S. 1, 3.)



Section 27-46b - Transfer of proceeds from sale of armories.

The proceeds derived from the sale of armories constructed under section 27-45 or 27-46 shall be credited to the General Fund.

(P.A. 75-475, S. 2, 3.)



Section 27-47 - Allowance for uniforms and equipment.

Each commissioned and warrant officer of the organized militia of the state shall provide himself with a complete uniform and equipment as provided by regulation. When so equipped, such officer shall receive an initial allowance of one hundred dollars in payment for such uniform and equipment. Each active commissioned or warrant officer of the organized militia of the state, so uniformed and equipped, who has received one such initial allowance shall receive each second fiscal year thereafter an allowance of fifty dollars.

(1949 Rev., S. 1270, 1278; 1957, P.A. 365, S. 39; 1959, P.A. 443; February, 1965, P.A. 333, S. 1.)

History: 1959 act made periodic allowance payable biennially instead of annually; 1965 act substituted “organized militia” for “armed forces” where appearing.



Section 27-48 - Payment for uniforms of National Guard and naval militia officers inducted into United States services.

Section 27-48 is repealed.

(1949 Rev., S. 1272; February, 1965, P.A. 371, S. 1.)



Section 27-49 - Appointment of commissioned officers.

Officers of the National Guard and naval militia shall be appointed by the Governor, subject to the procedure prescribed in regulations of the Department of Defense relating to the National Guard and naval militia. The rule of seniority shall be followed when practicable. Only such officers shall be commissioned in the National Guard and naval militia as have successfully passed the tests and examinations as to physical, moral and professional fitness prescribed by the laws and regulations of the United States relating to the qualifications of National Guard or naval militia officers. Officers of the organized militia, as provided for in section 27-2, shall be appointed in accordance with regulations approved by the Governor.

(1949 Rev., S. 1254; 1957, P.A. 365, S. 20.)



Section 27-50 - Rank of members of naval militia.

No member of the naval militia shall hold a higher rank or rating in the naval militia than the highest rank or rating held by him in the United States Navy or United States Coast Guard, whether regular, retired or reserve.

(1949 Rev., S. 1250.)



Section 27-51 - Staff officers: Military training required; term of service.

No staff officer of the armed forces of the state, including any officer of the pay, inspection, subsistence and medical departments, shall be appointed unless such officer has had previous military experience, and any such staff officer other than a medical officer of the State Guard shall hold office until he has reached the age of sixty-four years, unless retired prior to that time by reason of resignation or disability or for cause to be determined by a court-martial legally convened for that purpose or, for officers of the National Guard or naval militia, for any other reason specified by laws or regulations of the United States pertaining thereto. Medical officers of the State Guard may be appointed and may serve after reaching sixty-four years of age.

(1949 Rev., S. 1258; 1957, P.A. 365, S. 21; P.A. 80-101.)

History: P.A. 80-101 excepted medical officers from age limitations.



Section 27-52 - Discharge of commissioned officers.

At any time the moral character, or capacity or general fitness for service, of any officer of the armed forces of the state may be determined by an efficiency board, consisting of three commissioned officers, senior in rank to the officer whose fitness for service is under investigation, and, if the findings of such board are unfavorable to such officer and are approved by the Governor, he shall be discharged. Commissions of officers may be vacated upon resignation, upon absence without leave for three months, upon the recommendation of an efficiency board or pursuant to sentence of a court-martial or, for officers of the National Guard and naval militia, for any other reason specified by laws or regulations of the United States pertaining thereto.

(1949 Rev., S. 1255; 1957, P.A. 365, S. 22.)



Section 27-53 - Retirement of members. Retirement promotions.

(a) When a member of the armed forces of the state or the Governor’s military staff, whose service has been honorable, has served ten years, he or she may, if he or she makes a timely application to the Adjutant General through the chain of command prior to such member’s retirement date, be retired from active service and placed upon the retired list. Such retirement shall be in the highest grade in which he or she has served. When such service equals or exceeds twenty years, he or she may, upon his or her application to the Adjutant General, through the chain of command prior to such member’s retirement date, be commissioned at or promoted to the next higher grade than the highest grade at which he or she may have held at any time, either in the armed forces of the state or the Governor’s military staff or the armed forces of the United States, which higher grade shall not be above the grade of a brigadier general or sergeant major, and shall thereafter be placed upon the retired list with such grade. Members may only receive the retirement promotion provided under this section one time. In determining such term of service of twenty years, there may be added to any term of not less than ten years’ service in the armed forces of the state or the Governor’s military staff the term of service with the armed forces of the United States, either active, inactive or reserve. Retirement shall be obligatory for all members reaching the age of sixty-four years or as required for members of the National Guard and naval militia by laws and regulations pertaining thereto.

(b) A retired member of the armed forces of the state or the Governor’s military staff, whose service was honorable, who served thirty or more years and who did not apply for a retirement promotion prior to retirement, may apply directly to the Adjutant General to be commissioned at or promoted to the next higher grade than the highest grade at which he or she may have held at any time, either in the armed forces of the state or the Governor’s military staff or the armed forces of the United States, which higher grade shall not be above the grade of a brigadier general or sergeant major.

(1949 Rev., S. 1256; 1949, S. 859d; 1957, P.A. 365, S. 23; P.A. 74-321, S. 7; P.A. 09-4, S. 1; P.A. 10-15, S. 1.)

History: P.A. 74-321 substituted “person” for “man” and added “or she” wherever “he” appears; P.A. 09-4 expanded persons eligible to be placed on retired list to include members, allowed for a member to be commissioned at or promoted to next higher grade at retirement after 20 years’ service, limited retirement grade promotion to not above brigadier general or sergeant major and to one time only, and made conforming and technical changes, effective May 4, 2009; P.A. 10-15 designated existing provisions as Subsec. (a) and replaced “military or naval” with “armed” therein and added Subsec. (b) re applications for promotion after retirement.



Section 27-54 - Status of retired members.

Members on the retired list shall serve thereon without pay; shall be withdrawn from unit rosters, command and from line of promotion and shall continue to be borne on the register of the armed forces of the state, and shall be entitled to wear, within the limitations prescribed by the laws and regulations of the United States, the uniform of the rank on which they have been retired. They shall, at all times, be subject to the rules and regulations governing the armed forces of the state. They may, with their consent, be detailed from the retired list and placed upon active duty at any time when ordered by the Governor and, when on such duty, shall be entitled to the pay and allowances of members of a similar grade on the active list.

(1949 Rev., S. 1257; 1957, P.A. 365, S. 24; P.A. 09-4, S. 2; P.A. 10-15, S. 2.)

History: P.A. 09-4 replaced “officers” with “members” and inserted “unit rosters”, effective May 4, 2009; P.A. 10-15 replaced “officers” with “members”.



Section 27-55 - Period of enlistment and qualifications.

The period of enlistment and qualifications to enlist in the National Guard and naval militia shall be as prescribed by the laws and regulations of the United States relating to the National Guard, naval militia or United States naval reserve force. Each officer or enlisted person of the National Guard or naval militia who may be drafted into the service of the United States shall, upon his or her discharge from the armed forces of the United States, resume his or her membership in the National Guard or naval militia of this state and shall continue to serve in the National Guard or naval militia of this state until the date upon which his or her enlistment entered into prior to the draft would have expired if uninterrupted. Enlistments in the organized militia shall be prescribed in the regulations of the Adjutant General approved by the Governor.

(1949 Rev., S. 1253; 1957, P.A. 365, S. 25; P.A. 74-321, S. 8.)

History: P.A. 74-321 provided for references to sex to pertain to both men and women.



Section 27-56 - Enlistment in the Governor’s Guards.

The several companies of the Governor’s Guards shall be filled from time to time by voluntary enlistments. Enlistments may be made from the National Guard, provided the duties of the National Guard shall take priority when in conflict with the duties of the Governor’s Guard.

(1949 Rev., S. 1316; 1957, P.A. 365, S. 26; P.A. 99-139, S. 3.)

History: P.A. 99-139 deleted prohibition against enlistments from other state military units, and allowed enlistments from the National Guard.



Section 27-57 - Discharge of enlisted persons.

Each person who has served the prescribed period of enlistment in the armed forces of the state shall, after the expiration of such period of enlistment, be thereby entitled to an honorable discharge, but this section shall not apply to any person against whom military charges are pending, or to any person who has been dropped for desertion, absence without leave or other unauthorized absence, until such person has made good the time lost during such period as such person may have been so dropped. No person shall be dishonorably discharged from the armed forces of the state except upon the sentence of a general court-martial. No resignation, removal or discharge shall in any way affect the liability of such person for public property in such person’s possession or for which such person is responsible, or for fines or dues due the organization to which such person belongs, or for fines for nonperformance of military duty legally imposed.

(1949 Rev., S. 1259; 1957, P.A. 365, S. 27; P.A. 75-106.)

History: P.A. 75-106 substituted “such person” for “he” or “his”.



Section 27-58 - Dismissal of members of Governor’s Guards.

Notwithstanding the provisions of section 27-52, the commanding officer of any such company of the Governor’s Guards may dismiss any member belonging thereto who neglects his duties, but such member may, within thirty days after receiving notice of such dismissal, appeal to the Adjutant General, who may annul or affirm such dismissal. The commanding officer of such company may fill the vacancy created by such dismissal subject to the provisions of sections 27-6a and 27-7.

(1949 Rev., S. 1319; 1957, P.A. 365, S. 28; P.A. 90-5, S. 1, 2.)

History: P.A. 90-5 permitted commanding officer to dismiss any member of the company for neglect of duty and to fill vacancy created by such dismissal and allowed member to appeal to adjutant general instead of commander-in-chief.



Section 27-59 - Discrimination prohibited.

No person shall be denied membership in the armed forces of the state, nor be discriminated against in the matter of promotion therein, on account of his race, creed or color. No units of such organizations shall be formed, and no separate types of duties or separate accommodations shall be assigned, in such a manner as to result in the segregation of members thereof on account of race, creed or color.

(1949, S. 869d; 1957, P.A. 365, S. 29.)



Section 27-60 - Limited liability and immunity from arrest.

If any person or persons, resisting the laws of the state or unlawfully or riotously assembled, are injured or killed by any member of the armed forces of the state called out for service in such cases, each member of the armed forces of the state so called out shall be discharged from all civil or criminal liability therefor. All active members of the armed forces of the state shall, except for treason, felony and breach of the peace, be privileged from arrest and imprisonment by civil authority while under orders in the active service of the state, from the date of the issuing of such orders to the time when such service ceases.

(1949 Rev., S. 1296; 1957, P.A. 365, S. 30.)



Section 27-61 - Definitions. Pay and allowances.

(a) As used in this part:

(1) “Member of the armed forces of the state” means a member of the organized militia, the National Guard, or the naval militia and the marine corps branch of the naval militia, and includes any retired member thereof who is detailed from the retired list in accordance with section 27-54; and

(2) “Military duty” means the performance of military service by a member of the armed forces of the state pursuant to competent state military orders, whether paid or unpaid for such military service, including training, performance of emergency response missions and traveling directly to or returning directly from the location of such military service.

(b) For military duty when ordered out by the Governor, except when federal pay has been authorized, each member of the armed forces of the state assigned to a federally recognized National Guard unit in Connecticut shall be paid at the same rate, including longevity pay and allowances, as would be authorized if ordered out by federal authority.

(c) For military duty when ordered out by the Governor, each member of the armed forces of the state in a unit of the organized militia which is not federally recognized shall be paid on the same scale as the federal pay for corresponding grades of the federally recognized National Guard, including longevity pay and allowances. Unless otherwise provided by law, the determination of the corresponding grades in the armed forces of the state shall be made by the Adjutant General.

(d) Each member of the naval militia when ordered out by the Governor, except when federal pay has been authorized, shall receive for each day of military duty the same pay and allowances as are prescribed by the federal government for the corresponding grades of members of the United States Navy.

(e) Members of the armed forces of the state, with the consent of the member and the consent of the Governor, may be ordered to perform military duty, including training, with or without pay and allowances. Prior to being ordered to perform military duty without pay and allowances, such members shall be notified of their right to refuse consent at the time the consent required by this section is sought. Military duty without pay and allowances shall be, for all purposes other than compensation for the duty performed, construed as if it were duty with pay and allowances.

(f) When performing military duty with pay and allowances, members of the armed forces of the state shall be entitled to pay and allowances on the same scale as the corresponding grades of the federally recognized National Guard. Any such member who is detailed from the retired list in accordance with section 27-54 shall be entitled to pay and allowances in their state retired grade on the same scale as the corresponding grades of the federally recognized National Guard.

(1949 Rev., S. 1273; 1949, S. 861d; 1959, P.A. 464, S. 1; P.A. 74-321, S. 9; P.A. 78-258; P.A. 13-25, S. 1.)

History: 1959 act deleted provision for additional compensation for supply sergeants and adjutants; P.A. 74-321 substituted “person” for “man” and “personnel” for “men” where appearing; P.A. 78-258 provided for extra compensation of $10 for enlisted personnel and $5 for warrant officers and first and second lieutenants and in the case of the naval militia, $10 for enlisted personnel and $5 for chief petty officers, warrant officers, lieutenants (j.g.) and ensigns; P.A. 13-25 added Subsec. (a) re definitions of “member of the armed forces of the state” in Subdiv. (1) and “military duty” in Subdiv. (2), designated existing provisions re rate of pay for member assigned to a National Guard unit as Subsec. (b) and amended same to delete provision re amount of rate increase, designated existing provisions re rate of pay for member in unit of organized militia as Subsec. (c) and amended same to delete reference to tables of organization and delete provisions re amount of pay increase and expenses, designated existing provisions re rate of pay for member of naval militia as Subsec. (d) and amended same to delete provision re amount of pay increase, added Subsec. (e) re military duty without pay, added Subsec. (f) re pay and allowances when performing military duty and made technical and conforming changes.



Section 27-61a - Additional pay for active service on or after September 11, 2001.

(a) As used in this section, “eligible member or veteran” means a member or former member of the Connecticut National Guard who (1) is or was called to active service on or after September 11, 2001, (2) is or was in such active service for at least ninety consecutive days, and (3) if discharged, is or was honorably discharged or discharged for injuries sustained in the line of duty.

(b) (1) On and after July 1, 2005, the Adjutant General shall pay each eligible member or veteran the amount of fifty dollars for each month or major part thereof of active service by such eligible member or veteran on or after September 11, 2001. On and before June 30, 2007, the maximum payment to any eligible member or veteran shall not exceed five hundred dollars.

(2) On and after July 1, 2007, the maximum payment to any eligible member or veteran under this subsection shall not exceed five hundred dollars, except that such maximum payment shall not exceed one thousand two hundred dollars if, during such active service, such eligible member or veteran is or was deployed to an area designated as a combat zone by the President of the United States.

(3) No payment shall be made under this subsection to any eligible member or veteran who makes application for such payment later than three years after the date of the cessation of such operations in which such member or veteran served.

(c) The Adjutant General, in consultation with the Commissioner of Veterans’ Affairs, shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section. Such regulations shall include procedures for verification of eligibility of an eligible member or veteran and for the application for and payment of the amounts specified in this section.

(June Sp. Sess. P.A. 05-3, S. 14; P.A. 07-187, S. 1.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005; P.A. 07-187 redefined “eligible member or veteran” in Subsec. (a) to delete required deployment to combat zone, and amended Subsec. (b) to insert Subdiv. designators, reorganize provisions and increase maximum payment from $500 to $1,200 for those deployed to a combat zone, effective July 1, 2007.



Section 27-62 - Allowance to officers of military units for office and clerical expenses.

Within the funds appropriated to the Military Department, the Adjutant General may grant an annual allowance to commanding officers of military units of the National Guard or organized militia for office and clerical services, printing, postage, stationery and office equipment. Such annual allowances shall be based on an evaluation of the needs of each such officer as determined by the Adjutant General. For purposes of determining the maximum appropriation for such allowances, the following amounts shall be used: The commanding general of a division, four thousand five hundred dollars; the commanding general of the Air National Guard, four thousand five hundred dollars; commanding officers of brigades, regiments and groups, two thousand five hundred dollars; separate battalions or squadron commanders, one thousand dollars; each battery, troop and company commander, five hundred dollars, and each detachment commander, five hundred dollars. Notwithstanding the provisions of section 4d-5 relating to the provision and maintenance of necessary telephone and telegraph service for the several state agencies, all of the foregoing payments, including the costs of telephone and telegraph service, shall be paid by the Adjutant General on properly certified vouchers. Headquarters and units of the naval militia shall be similarly paid an amount equal to that provided above for corresponding headquarters and units of the National Guard or organized militia.

(1949 Rev., S. 1271; 1957, P.A. 365, S. 31; 1959, P.A. 504, S. 1; February, 1965, P.A. 293, S. 1; 379, S. 1; P.A. 77-507, S. 1, 3.)

History: 1959 act reduced from $8,000 to $5,000 annual allowance for commanding general of a division and provided $3,500 for commanding general of air national guard, reduced allowances for lower echelon and deleted compensation for care of property as it pertained to bonded officers other than supply officers and commanding officers; 1965 acts excepted the military department from application of Sec. 3-116 pertaining to provision and maintenance of telephone and telegraph service for state agencies and provided such costs be paid by the adjutant general, deleted compensation for care of property as it pertained to commanding officers and supply sergeants, provided same allowance for commanding generals of air and ground units and substituted permissive for mandatory language pertaining to the payment of the allowances; P.A. 77-507 fixed maximum amounts to be paid the various units but provided for the adjutant general to grant an annual allowance to each based on his evaluation of its needs and added application to organized militia.



Section 27-63 - Allowance to officers of organized militia for custody of property.

Commanding officers and supply officers of the organized militia, bonded for the care of United States and state property, shall be allowed fifty dollars a year as compensation for the care of such property, to be paid by the Adjutant General on or before the thirtieth day of June in each year, or as soon thereafter as possible, provided all United States and state property shall be found on hand and in satisfactory condition at the state inspection of that year and provided the value of such property not satisfactorily accounted for shall be deducted from the payment for its care.

(1949 Rev., S. 1279; 1951, S. 865d; 1957, P.A. 365, S. 32; February, 1965, P.A. 293, S. 2; P.A. 77-507, S. 2, 3.)

History: 1965 act excepted organized militia from provisions of Sec. 3-116 pertaining to responsibility for telephone and telegraph service, providing such costs by paid by the adjutant general; P.A. 77-507 deleted all provisions pertaining to unit administrative allowances and telephone and telegraph services (having added organized militia to application of these same provisions in Sec. 27-62) retaining the provisions for compensation for care of property.



Section 27-64 - Armories.

Each company of the Governor’s Guards shall be entitled to an armory to be provided by the Adjutant General and paid for by the Comptroller, on approval by the Governor.

(1949 Rev., S. 1320; 1957, P.A. 365, S. 33; 1959, P.A. 442, S. 1.)

History: 1959 act removed allowance for care of rifles and sabres.



Section 27-65 - Aid or compensation for military or naval organizations.

No military or naval organization shall receive from the state any aid or compensation, except that authorized by the laws of this state and except as hereinafter provided for the organized militia; but this section shall not affect the loan of arms and equipment made by the Adjutant General when authorized by the General Assembly. No breech-loading gun shall be issued or loaned to any organization other than the companies of the organized militia, National Guard or naval militia.

(1949 Rev., S. 1305.)



Section 27-66 - Appropriations for special services of the militia.

The Governor may, at any time, by a writing signed by him, direct the Comptroller to draw his order on the Treasurer, in favor of the disbursing officer of the Connecticut National Guard, organized militia or naval militia, for such sums as the Governor may find to be necessary to meet expenses for pay, subsistence and other expenses of any of said organizations or the officers or members thereof, by reason of special services ordered according to law, for the payment of which expenses no appropriation has been made or is available.

(1949 Rev., S. 1306.)



Section 27-67 - Compensation under Workers’ Compensation Act.

(a) A member of the armed forces of the state performing military duty in accordance with section 27-17, 27-18 or 27-61 shall be construed to be an employee of the state for the specific purposes of liability, immunity and being subject to the jurisdiction of the Workers’ Compensation Commission and shall be compensated in accordance with the provisions of chapter 568 for death, disability or injury incurred while performing such military duty. A member of the armed forces of the state performing such military duty shall not be considered an employee of the state for other purposes.

(b) Any member of the armed forces of the state who is injured while performing military duty in accordance with section 27-17, 27-18 or 27-61 may collect benefits under the provisions of chapter 568 based on the salary of the member’s employment or the average production wage in the state, as determined by the Labor Commissioner under the provisions of section 31-309, whichever is greater. The provisions of this subsection shall apply only if the member of the armed forces of the state is unable to perform the member’s regular employment duties.

(c) For the purpose of this section, there shall be no prorating of compensation benefits because of other employment by a member of the armed forces of the state.

(1949 Rev., S. 1282; 1951, S. 867d; 1957, P.A. 365, S. 35; 1963, P.A. 461; P.A. 77-552, S. 1; P.A. 05-236, S. 1; P.A. 13-25, S. 2.)

History: 1963 act changed from 90 days to 6 months the time limit over which disability not considered temporary; P.A. 77-552 substituted more precise language to define disease, injury and relationship to duty and provided compensation for permanent as well as temporary disability, deleting time limit distinction between the two; P.A. 05-236 placed members of the armed forces of the state who are injured or contract disease under Workers’ Compensation Act, eliminated authority of Adjutant General to designate medical officer or board to examine claimant, inquire into merits of claims and fix amount of award, approve or disapprove finding of examiner or board, reopen claims and conduct appeals, and made technical changes for purposes of gender neutrality, effective July 1, 2005; P.A. 13-25 replaced former provisions with Subsec. (a) re compensation for death, disability or injury while performing military duty in accordance with Ch. 568, Subsec. (b) re benefits based on salary or average production wage and Subsec. (c) re no proration of benefits.



Section 27-67a - Disability incident to state service prior to June 6, 1977.

Section 27-67a is repealed, effective October 1, 2013.

(P.A. 77-552, S. 2; P.A. 10-32, S. 92; P.A. 13-25, S. 7.)



Section 27-68 - Payments for injuries.

Section 27-68 is repealed, effective July 1, 2005.

(1949 Rev., S. 1280; 1949, S. 866d; 1957, P.A. 365, S. 36; P.A. 74-321, S. 10; P.A. 05-236, S. 3.)



Section 27-69 - Death benefits.

In the event of the death of any member of the armed forces of the state of Connecticut, not in the service of the United States, incurred in the line of duty while in the active service of the state, the Comptroller shall pay to the beneficiary of the deceased, or to the next of kin if no beneficiary is named, the sum of twenty thousand dollars.

(1949 Rev., S. 1275; 1949, S. 863d; P.A. 77-549, S. 1.)

History: P.A. 77-549 substituted $20,000 for $10,000 payment for death in line of duty in service of state and deleted distinction if death results while participating in aeronautics.



Section 27-69 and 27-69a - and 27-69a. Death benefits. Death benefits for deaths between September 11, 2001, and June 30, 2006.

Sections 27-69 and 27-69a are repealed, effective October 1, 2013.

(1949 Rev., S. 1275; 1949, S. 863d; P.A. 77-549, S. 1; June Sp. Sess. P.A. 05-3, S. 8; P.A. 13-25, S. 7.)



Section 27-69a - Death benefits for deaths between September 11, 2001, and June 30, 2006.

(a) If any member of the armed forces of the United States or of any state or of any reserve component thereof who is domiciled in this state and who is called to active service and deployed to Southwest Asia in support of Operation Enduring Freedom or Operation Iraqi Freedom is, on or after September 11, 2001, and before July 1, 2006, killed in action or dies as a result of an accident or illness sustained while performing active military duty with the armed forces of the United States and is survived by:

(1) A spouse and a dependent child or children under eighteen years of age, the Comptroller shall draw (A) an order on the Treasurer for the sum of one hundred thousand dollars, payable in equal monthly installments over a period of not less than ten years to such member’s spouse, except that any such payments shall terminate on the death or remarriage of such spouse during said ten-year period, and (B) an order on the Treasurer for monthly payments of fifty dollars for each dependent child under eighteen years of age, payable to such spouse or the guardian of each such child, until such child reaches eighteen years of age;

(2) No spouse and a dependent child or children under eighteen years of age, the Comptroller shall draw (A) an order on the Treasurer for the sum of one hundred thousand dollars, payable in equal monthly installments over a period of not less than ten years to the guardian of such child or children on behalf of and for the care of such child or children, except that any such payments shall terminate when the youngest of such children reaches eighteen years of age during said ten-year period, and (B) an order on the Treasurer for monthly payments of fifty dollars for each dependent child under eighteen years of age, payable to the guardian of such child, on behalf of and for the care of such child, until such child reaches eighteen years of age;

(3) A spouse and no child or children under eighteen years of age, the Comptroller shall draw an order on the Treasurer for the sum of fifty thousand dollars payable in equal monthly installments over a period of not less than five years, to such spouse, except that any such payments shall terminate on the death or remarriage of such spouse during such five-year period;

(4) No spouse and no child or children under eighteen years of age but a parent or parents dependent upon such member, the Comptroller shall draw an order on the Treasurer for the sum of fifty thousand dollars, payable to such member’s parent or parents in equal monthly installments over a period of not less than five years, except that (A) on the death of one such parent, the surviving parent shall continue to receive the entire monthly payments under the provisions of this subdivision, and (B) on the death of such surviving parent during such five-year period, such payments shall cease.

(b) The amount paid to any person under this section shall be reduced by the amount of any death benefit that is paid to such person for the death of such member under any federal law.

(June Sp. Sess. P.A. 05-3, S. 8.)

History: June Sp. Sess. P.A. 05-3 effective July 1, 2006.



Section 27-70 - Reimbursement for damages caused by armed forces personnel.

The Comptroller is authorized, upon the approval of the Attorney General, to draw his order upon the Treasurer to reimburse, in such sum or sums as are deemed advisable, any person, partnership, fiduciary or corporation for damages to person or property caused by the act of an officer or enlisted person of the armed forces of the state in line of duty, or to pay to the dependents of such person, if the person is killed, such sum or sums as are deemed advisable; provided a board of inquiry appointed by the Adjutant General shall have determined that such damage was caused by the act of an officer or enlisted person of the armed forces of the state while in line of duty and shall have established the extent of such damage.

(1949 Rev., S. 1276; 1957, P.A. 365, S. 37; P.A. 74-321, S. 11.)

History: P.A. 74-321 substituted “person” for “man” where appearing.



Section 27-71 - Long service medals.

The Adjutant General, upon receipt of an application, shall present the long service medal adopted by this state to each soldier or sailor who has completed ten years’ faithful service in the armed forces of the state and for each additional five years’ service therein the adopted clasp in exchange. In the determination of length of service, the term of service of any member of the armed forces of the state with the military or naval forces of the United States in time of war since April 21, 1898, upon proof of honorable discharge from the same, may be added to the number of years served with the armed forces of the state.

(1949 Rev., S. 1284; 1957, P.A. 365, S. 41.)



Section 27-72 - Medal of valor.

The Adjutant General and two officers of field grade or above, detailed by the Adjutant General, shall act as a board to receive recommendations through military channels for the award of the medal of valor to any member of the armed forces of the state who, by reason of conspicuous gallantry, at the risk of his life, above and beyond the call of duty, while on military service, is recommended for the award of such medal of valor, and to make such awards as the board finds suitable.

(November, 1955, S. N115.)



Section 27-73 - Medal of merit.

The Adjutant General and two officers of field grade or above, appointed by the Adjutant General, shall constitute a board of officers to receive recommendations, through military channels, for the award of the medal of merit to any member of the armed forces of the state who has distinguished himself by exceptionally meritorious conduct in performing outstanding service while a member of the armed forces of the state and to make such awards as the board finds suitable.

(November, 1955, S. N116.)



Section 27-73a - Emergency service awards.

The Adjutant General, at his or her discretion, may issue an appropriate service ribbon to all members of the armed forces of the state ordered to active duty in time of emergency for upholding the law and preserving order, protecting lives and property, assisting civil authorities, providing aid and relief to civilians in disaster or similar service ordered by the Governor. A bronze oak leaf cluster shall be issued in lieu of succeeding awards and a silver oak leaf cluster shall be worn in lieu of five bronze oak leaf clusters.

(1961, P.A. 293; 1963, P.A. 253; P.A. 13-247, S. 115.)

History: 1963 act substituted discretionary language for mandatory provision for issuance of service ribbon when members ordered to active duty and deleted provision for a seven-day minimum for eligibility; P.A. 13-247 replaced provision allowing silver oak leaf cluster to be worn in lieu of 3 bronze oak leaf clusters with provision requiring silver oak leaf cluster to be worn in lieu of 5 bronze oak leaf clusters and made technical changes, effective June 19, 2013.



Section 27-73b - Outstanding unit awards.

The Adjutant General shall issue an appropriate service ribbon to all members of the unit declared to be the outstanding company-size unit in the Connecticut National Guard in accordance with National Guard regulations, provided such members participated in at least fifty per cent of the unit’s training activities during the period covered by the award. A bronze oak leaf cluster shall be issued in lieu of succeeding awards and a silver oak leaf cluster shall be worn in lieu of five bronze oak leaf clusters.

(1961, P.A. 297; P.A. 13-247, S. 116.)

History: P.A. 13-247 substituted provision requiring silver oak leaf cluster to be worn in lieu of 5 bronze oak leaf clusters for provision allowing silver oak leaf cluster to be worn in lieu of 3 bronze oak leaf clusters and deleted provision re awards retroactive to 1947, effective June 19, 2013.



Section 27-73c - Selected reserve force awards.

The Adjutant General may issue the selected reserve force ribbon to members of the armed forces of the state who have served honorably in a selected reserve force unit designated by the United States Army for a period of at least one year from October 1, 1965, to September 3, 1969, inclusive. The award may be issued to current, retired or separated members of the armed forces of the state, and may be awarded posthumously.

(P.A. 87-58.)



Section 27-73d - Service ribbons for military operations after September 11, 2001.

The Adjutant General may issue an appropriate service ribbon to members of the National Guard or organized militia who were called to active service in the armed forces of the state or United States for at least thirty consecutive days in support of any military operation commencing after September 11, 2001, during a time of war, as defined in section 27-103. A bronze service star shall be issued in lieu of succeeding awards and a silver service star shall be worn in lieu of five bronze stars. The ribbon may be awarded posthumously.

(P.A. 91-400, S. 4, 5; P.A. 05-21, S. 1.)

History: P.A. 05-21 changed reference to “Connecticut National Guard” to “National Guard or organized militia”, added requirement that service be for at least 30 consecutive days, deleted reference to “Operation Desert Shield or Operation Desert Storm” and substituted reference to “any military operation commencing after September 11, 2001, during a time of war”, and added provision re issuance of bronze service star and wearing of silver service star in lieu of five bronze stars, and made technical changes, effective May 9, 2005.



Section 27-73e - Ribbons and medals for veterans who served in time of war. Regulations.

The Commissioner of Veterans’ Affairs in conjunction with the Adjutant General shall award a ribbon and medal to each veteran who served in time of war, as defined in subsection (a) of section 27-103, and who either (1) was a resident of this state at the time he or she was called to active duty for such service, or (2) is domiciled in this state on the date of such award. The commissioner in conjunction with the Adjutant General shall adopt regulations, in accordance with chapter 54, setting forth the process for designing the ribbon and medal, identifying veterans who are eligible for the ribbon and medal under this section and establishing procedures for distributing the ribbon and medal to each eligible veteran. The cost of the ribbons and medals shall be paid from the funds appropriated to the military assistance account within the Military Department. Within existing budgetary resources, awards under this section may be made posthumously for veterans who died on or after January 1, 2000.

(June Sp. Sess. P.A. 05-3, S. 15; P.A. 08-87, S. 1; P.A. 09-90, S. 1.)

History: June Sp. Sess. P.A. 05-3 effective July 1, 2005; P.A. 08-87 authorized awards to be made posthumously on or after July 1, 2005, effective May 23, 2008; P.A. 09-90 added language re posthumous awards, within existing budgetary resources, to veterans who died on or after January 1, 2000, effective June 2, 2009.



Section 27-73f - Achievement ribbons.

The Adjutant General shall issue an achievement ribbon to the soldier, airman and noncommissioned officer of the year in the Connecticut National Guard.

(P.A. 08-87, S. 4.)

History: P.A. 08-87 effective July 1, 2008.



Section 27-73g - Medal of achievement.

The Adjutant General and two officers of field grade or above, appointed by the Adjutant General, shall constitute a board of officers to receive recommendations, through military channels, for the award, within available appropriations, of the medal of achievement to any member of the Connecticut National Guard who has distinguished himself or herself through outstanding achievement or meritorious service during the performance of any state military service, including military service described in section 27-61 and military service performed pursuant to chapter 518. A bronze oak leaf cluster shall be issued in lieu of succeeding awards and a silver oak leaf cluster shall be worn in lieu of five bronze oak leaf clusters.

(P.A. 13-247, S. 114.)

History: P.A. 13-247 effective June 19, 2013.



Section 27-74 - Service emblem of State Guard.

The Adjutant General shall present, upon application, to all members of the Connecticut State Guard and such persons as have been honorably discharged from the Connecticut State Guard since March 9, 1917, the button of the design and material adopted in recognition of such service.

(1949 Rev., S. 1285; 1957, P.A. 365, S. 42; P.A. 74-321, S. 12.)

History: P.A. 74-321 substituted “persons” for “men”.



Section 27-75 - Memorials to veterans and military service.

Memorials to veterans of the armed forces of the state or the United States and to state or federal military service may be placed in state military facilities or erected upon state-owned or controlled military property, subject to the approval of the Adjutant General and without expense to the state.

(1949 Rev., S. 1313; P.A. 13-25, S. 5.)

History: P.A. 13-25 replaced “veteran soldiers, sailors or marines” with “veterans of the armed forces of the state or the United States and to state or federal military service” and replaced provision allowing placement of memorials in state armories or on grounds appurtenant to armories with provision allowing placement of memorials in state military facilities or on state military property, effective May 24, 2013.



Section 27-76 - Honor guard detail at funeral of veteran of United States armed forces or National Guard.

When requested by the commander of any accredited veteran organization or by friends or relatives of any deceased person who has served in any of the armed forces of the United States during time of war, as defined by section 27-103, or who has served in the National Guard for more than twenty years or who has died while a member of the National Guard, the Adjutant General shall order an honor guard detail from the National Guard, the naval militia, the State Guard or the organized militia to attend the funeral, except that if an honor guard detail from such guard or militia is unavailable or committed elsewhere, the Adjutant General shall request an honor guard detail from a bona fide Connecticut state veterans’ organization, provided such detail shall comply with the rules and procedures set forth in Connecticut National Guard regulation 37-106. Such detail shall consist of not more than five members plus one bugler. The members thereof shall be compensated at the rate of fifty dollars per day. Such compensation shall be paid from funds appropriated to the Adjutant General for the pay of the National Guard and from federal funds received for that purpose.

(1949 Rev., S. 1274; 1957, P.A. 365, S. 43; 1967, P.A. 107, S. 1; 1971, P.A. 579; P.A. 73-305; P.A. 74-321, S. 13; P.A. 77-558; P.A. 84-355; P.A. 95-216, S. 1, 2; P.A. 00-163, S. 1, 2; P.A. 01-123, S. 4.)

History: 1967 act deleted provision for bugler or bandsman and provided payment for time employed instead of by the funeral; 1971 act provided application of section to those who served in the national guard more than 20 years or who died while a member of the national guard as well as to those serving in time of war; P.A. 73-305 changed composition of firing squad from eight men to “not less than five riflemen plus one bugler”; P.A. 74-321 added “and riflewomen” to the change provided for in P.A. 73-305 and provided for compensation for firing squads from funds appropriated for the pay of the national guard; P.A. 77-558 changed pay rate from one day’s pay to 75% of a day’s pay, allowing minimum and maximum amounts; P.A. 84-355 specified a maximum of five riflemen or riflewomen in firing squads, where previously five was the minimum number; P.A. 95-216 provided for the use of a uniformed firing squad from a bona fide Connecticut state veterans’ organization where a uniformed squad from the National Guard, naval militia, State Guard or organized militia is unavailable, effective July 1, 1995; P.A. 00-163 added reference to Sec. 27-103, increased compensation for squad members from 75% of one day’s basic pay, but not less than $15 nor more than $30 a day, to $50 per day, added provision re payment of compensation from federal funds received for that purpose and made a technical change for purposes of gender neutrality, effective July 1, 2000; P.A. 01-123 substituted “honor guard detail” for “firing squad” and made conforming and technical changes.



Section 27-77 - Disposition of battle flags.

All battle flags of Connecticut troops in the possession of the military authorities of the state shall be deposited in the State Capitol, in suitable cases and the Joint Committee on Legislative Management and the Adjutant General shall be joint custodians of the same.

(1949 Rev., S. 1311; March, 1950, S. 875d; P.A. 77-614, S. 73, 610; P.A. 82-472, S. 104, 183.)

History: P.A. 77-614 changed public works commissioner to commissioner of administrative services; P.A. 82-472 provided that legislative management shall be a custodian of battle flags and eliminated the commissioner of administrative services’ custodial responsibilities for the flags.



Section 27-78 - Standards of State Guard.

Within six months after the mustering out of any regiment of the State Guard, the surviving late senior officer of such regiment shall cause the regimental standards, both national and state, which belonged to such regiment to be deposited in the former headquarters’ armory of such regiment. When such deposit is made, the officer in charge of such armory shall give his receipt for such standards, and thereafter he and his successors shall be the custodians of such standards and shall carefully keep and conspicuously display them in such armory in recognition of the patriotic service of such regiment of the State Guard. Immediately upon receipt of such regimental standards, the officer who has assumed the custody of them shall apply to the Adjutant General for a repository for such standards, and the Adjutant General, within six months after the receipt of such application, shall deliver to the officer making such application, or to his successor, a glass-front, dust-proof repository, so designed, constructed and inscribed as suitably to fulfill the purpose herein set forth. All expense incurred in complying with the provisions of this section shall be borne by the state.

(1949 Rev., S. 1312.)



Section 27-79 - Bylaws of organizations.

Each organization of the armed forces of the state shall make bylaws for its government, which shall be binding on its members when approved by the regimental or corresponding commander and the Adjutant General; and all fines and dues imposed by such bylaws may be collected in accordance with such procedure as the Adjutant General may, by regulation, prescribe, provided notice shall be given to any delinquent of the incurrence of any fine or dues within thirty days of the date when the same has been incurred and notice may be given collectively of such fines or dues or both. The commanding officer of the organization shall be the president of the association created in the bylaws, except that, if two or more organizations combine in one association, the senior commanding officer shall be president. The treasurer shall be elected from the enlisted personnel of the organization or, if two or more organizations combine, from among the enlisted personnel of one of the organizations. The treasurer of each such organization shall give a bond to such organization in an amount satisfactory to the Adjutant General. The premium on such bond shall be paid by such organization.

(1949 Rev., S. 1287; 1957, P.A. 365, S. 44; 1967, P.A. 717, S. 135.)

History: 1967 act provided for collection of fines and dues in accordance with such procedure as prescribed by adjutant general instead of as provided in Sec. 27-88.



Section 27-80 - “Dependent” and “separation allowance” defined.

“Dependent”, as used in this chapter, means a blood relation or the spouse of a Connecticut soldier, sailor or marine who, at the time of the calling of such soldier, sailor or marine into active military or naval service, is actually and solely dependent upon such soldier, sailor or marine for support and maintenance. “Separation allowance” means a sum of money to be paid to the dependent or dependents of a soldier, sailor or marine whenever he or she is taken from his or her regular employment by which he or she earns his or her livelihood and supports those dependent upon him or her and is placed in active military or naval service either by the state or by the United States.

(1949 Rev., S. 1298; P.A. 74-321, S. 14.)

History: P.A. 74-321 substituted “spouse” for “wife” and provided for alternative reference to females following “he”, “his” or “him”.



Section 27-81 - Separation allowance provided.

Whenever the armed forces of the state are called into active military or naval service in time of war, reasonable apprehension thereof, riot or rebellion, the state shall pay separation allowances weekly to actual and bona fide dependents of any members of the armed forces of the state so called into active service.

(1949 Rev., S. 1299; 1957, P.A. 365, S. 45; P.A. 10-32, S. 93.)

History: P.A. 10-32 made a technical change, effective May 10, 2010.



Section 27-82 - Commissioner of Veterans’ Affairs to administer separation allowances.

The commissioner is authorized to administer the separation allowances provided for by this chapter and enforce the provisions relating thereto. The commissioner shall determine the amount of such separation allowances to be paid and shall certify to the Comptroller the amounts to be paid monthly. The Comptroller shall draw his orders on the Treasurer in payment thereof. The commissioner may apply the provisions of sections 27-80 to 27-85, inclusive, to any person who enters the military or naval service of the United States through the provisions of any system of selective draft adopted by the federal government.

(1949 Rev., S. 1300; P.A. 88-285, S. 24, 35.)

History: P.A. 88-285 replaced veterans’ home and hospital commission with commissioner of veterans’ affairs.



Section 27-83 - Amount of separation allowances.

Separation allowances for such dependents shall be paid on a basis of not more than twenty dollars per month to the spouse of such soldier, sailor or marine and not more than six dollars per month for each minor child, under sixteen years, of such soldier, sailor or marine, provided, if such soldier, sailor or marine has neither a spouse nor a child, but has actually and solely dependent upon him or her for support a father or brother who is unable to support himself by his own labors, or a mother or sister so solely and actually dependent, or, if such soldier, sailor or marine has such father, brother, mother or sister actually and solely dependent upon him in addition to a spouse or child or children or both, it shall be within the discretion of the Commissioner of Veterans’ Affairs to pay a separation allowance or separation allowances to such additional dependents, or to such spouse or children, or to both, provided no separation allowance paid to all dependents of one soldier, sailor or marine under the terms of this chapter shall amount in the aggregate to more than fifty dollars per month, and provided no person shall receive a separation allowance as a dependent of more than one soldier, sailor or marine.

(1949 Rev., S. 1301; P.A. 74-321, S. 15; P.A. 88-285, S. 25, 35.)

History: P.A. 74-321 substituted “spouse” for “wife” where appearing; P.A. 88-285 replaced veterans’ home and hospital commission with commissioner of veterans’ affairs.



Section 27-84 - List of dependents to be filed.

Whenever a person enlists in the armed forces of the state, either in the National Guard or other troops, he or she shall certify to the enlistment officer the name, sex and age of each person who, in the event of his or her being called upon to do active military or naval service, will be dependent upon him or her within the meaning of this chapter. Such information shall be filed with the commander of the unit to which such soldier, sailor or marine is assigned and with the Adjutant General of the state, to be made a part of the state military records. When any member of the National Guard or other troop of the state becomes responsible for the care of more dependents than have been previously certified to by him or her, such member shall give notice to the commander of the unit of the state forces to which he or she is attached, and such commander shall inform the Adjutant General and also certify to the same in his own company records. All records of persons entitled to receive separation allowances under this chapter shall be based upon such information filed by Connecticut soldiers, sailors or marines with their organization commanders and with the Adjutant General as herein described unless the Commissioner of Veterans’ Affairs finds such information to be incorrect, and separation allowances shall be paid to other persons only if in the opinion of said commissioner injustice will be done the bona fide dependents of Connecticut soldiers, sailors or marines if they are not so paid.

(1949 Rev., S. 1302; 1957, P.A. 365, S. 46; P.A. 74-321, S. 16; P.A. 88-285, S. 26, 35.)

History: P.A. 74-321 substituted “person” for “men” and added other alternative female designations; P.A. 88-285 replaced veterans’ home and hospital commission with commissioner of veterans’ affairs.



Section 27-85 - When allowances are not to be paid.

So much of this chapter as relates to separation allowances shall be inoperative whenever the United States pays to dependents of Connecticut soldiers, sailors or marines such separation allowances as are herein described and whenever such allowances by the United States are equal to or larger in amount than the allowances provided under this chapter. Whenever the United States pays to dependents of Connecticut soldiers, sailors or marines such allowances and the amount is less than the amount provided for in this chapter, the state of Connecticut, under this chapter, shall pay to such dependents only an amount equal to the difference between the amount of the allowance paid by the United States and the amount which would be paid under the terms of this chapter if no allowances were paid by the United States.

(1949 Rev., S. 1303.)



Section 27-86 - Funds to pay allowances; State Treasurer authorized to borrow.

Whenever the provisions of this chapter relating to separation allowances become operative through the calling of the National Guard or other forces into active service, the commissioner shall pay such allowances as are to be paid out of any funds which the state may have available for such purposes and, if no funds are available, the State Treasurer is authorized to borrow, in the name of the state, on notes, such funds as are necessary to administer such provisions. In either case said commissioner shall certify to the General Assembly at its next regular session the amount expended, or, if such provisions are at that time operative, shall certify to the amount expended under them up to and including the first Wednesday of December preceding the convening of the General Assembly, and in either case the General Assembly shall appropriate sufficient funds to cover such expenditures; and, in the event of the existence of circumstances making such provisions still operative, the General Assembly shall take the necessary steps to provide for the requisite expense.

(1949 Rev., S. 1304; P.A. 88-285, S. 27, 35.)

History: P.A. 88-285 replaced references to veterans’ home and hospital commission with references to commissioner of veterans’ affairs.



Section 27-87 to 27-100 - Discipline.

Sections 27-87 to 27-100, inclusive, are repealed.

(1949 Rev., S. 1264, 1286, 1288–1295, 1297, 1318; 1949, S. 868d; 1953, S. 872d; 1957, P.A. 365, S. 47–54, 56–58, 60, 61; 1959, P.A. 367, S. 1; 1967, P.A. 717, S. 136.)



Section 27-100a - Military Relief Fund. Regulations. Annual report.

(a) As used in this section, (1) “department” means the Military Department, (2) “fund” means the Military Relief Fund established in accordance with this section, (3) “eligible member of the armed forces” and “eligible member” means a member of the armed forces, as defined in subsection (a) of section 27-103, including the Connecticut National Guard, who is domiciled in this state, (4) “immediate family member” means an eligible member’s spouse, child or parent who is domiciled in this state, or any other member of an eligible member’s family who lives in the same household as the eligible member, and (5) “essential personal or household goods or services” includes, but is not limited to, repairs, medical services that are not covered by insurance, transportation, babysitting, clothing, school supplies or any other goods or services that are essential to the well-being of an eligible member or eligible member’s immediate family.

(b) There is established, within the General Fund, a separate, nonlapsing account to be known as the “Military Relief Fund”. The account shall contain (1) any amounts appropriated or otherwise made available by the state for the purposes of this section, (2) any moneys required by law to be deposited in the account, and (3) gifts, grants, donations or bequests made for the purposes of this section. Investment earnings credited to the assets of the fund shall become part of the assets of the fund. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding. The State Treasurer shall administer the fund. All moneys deposited in the account shall be used by the Military Department for the purposes of this section. The Military Department may deduct and retain from the moneys in the account an amount equal to the costs incurred by the department in administering the provisions of this section, except that said amount shall not exceed two per cent of the moneys deposited in the account in any fiscal year.

(c) The Military Department shall use the Military Relief Fund to make grants to eligible members of the armed forces or their immediate family members for essential personal or household goods or services in this state if the payment for such goods or services would be a hardship for such eligible member or family member because of the military service of the eligible member. The department shall not make any grant that exceeds five thousand dollars or the balance available for grants in the fund.

(d) The department shall establish an application process that is simple for eligible members and their immediate family members. The department shall act on each application no later than seven days after the date on which the completed application is submitted to the department.

(e) The department shall adopt regulations implementing the provisions of this section, in accordance with the provisions of chapter 54, and may implement the policies and procedures contained in such proposed regulations while in the process of adopting such proposed regulations, provided the department publishes notice of intention to adopt the regulations in the Connecticut Law Journal no later than twenty days after implementing such policies and procedures. Policies and procedures implemented pursuant to this subsection shall be valid until the earlier of the date on which such regulations are effective or one year after the publication of such notice of intention.

(f) On or before February fifteenth of each calendar year, the department shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to veterans’ and military affairs, in accordance with section 11-4a, that contains the following information for the preceding calendar year: (1) The number of applications received, (2) the number of eligible members who received grants under this section and whose immediate family members received grants under this section, (3) the amount in grants made to each such eligible member and to the immediate family of each such eligible member, (4) the uses for such grants, and (5) any recommendations regarding the Military Relief Fund, including any proposed legislation to facilitate the purposes of this section. Such reports shall not identify the name of any eligible member or of any immediate family member. Notwithstanding the provisions of subsection (a) of section 1-210, all information obtained by the Military Department that contains the name or address of, or other information that could be used to identify, an eligible member or an immediate family member shall be confidential.

(June Sp. Sess. P.A. 05-3, S. 10; P.A. 09-163, S. 1; P.A. 13-107, S. 1.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005; P.A. 09-163 amended Subsec. (a)(3) to redefine “eligible member of the armed forces” and “eligible member”, effective June 30, 2009; P.A. 13-107 changed “Military Family Relief Fund” to “Military Relief Fund”, added provisions making member of armed forces eligible for grants, amended Subsec. (c) to add provision re maximum grant of $5,000, amended Subsec. (e) to replace provision re discretionary process to adopt regulations with provision requiring department to adopt regulations, amended Subsec. (f) to change report date from on or before the 15th day following the close of each calendar quarter to on or before February 15 of each calendar year, and made technical and conforming changes, effective July 1, 2013.



Section 27-100b - Volunteer service program.

(a) As used in this section, (1) “member” means a member of the armed forces, as defined in section 27-103, including the Connecticut National Guard, who is on active duty and who is a resident of this state, (2) “services” includes, but is not limited to, repairs, gardening, transportation, babysitting, tutoring, cooking or any other services that a member or member’s family would find helpful, and (3) “local organizations” includes not-for-profit organizations that serve members and veterans and their families, and other organizations that seek to volunteer services to members and their families.

(b) The family program of the Connecticut National Guard shall establish a volunteer service program in which a volunteer service coordinator coordinates with municipalities and local organizations throughout the state to provide services by volunteers to members and their families. No person shall volunteer any services for which a license, certificate of registration, permit or other credentials issued by a state agency is required unless such person holds such license, certificate of registration, permit or other credentials.

(c) The volunteer services coordinator shall identify municipalities and local organizations that provide volunteer services to members and their families in communities throughout the state and shall assist such municipalities and local organizations.

(d) On or before January 31, 2006, and annually thereafter, the family program of the Connecticut National Guard shall report to the select committee of the General Assembly having cognizance of matters relating to veterans’ and military affairs, in accordance with section 11-4a, on the services provided by volunteers to members throughout the state, including, but not limited to, the level of services in different geographical areas.

(June Sp. Sess. P.A. 05-3, S. 12.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005.



Section 27-100c - Contact list for members of the armed forces and veterans.

(a) As used in this section, (1) “department” means the Department of Veterans’ Affairs, (2) “service member” means a member of the armed forces, as defined in subsection (a) of section 27-103, including the Connecticut National Guard, (3) “veteran” has the same meaning as provided in subsection (a) of section 27-103, and (4) “committee” means the select committee of the General Assembly having cognizance of matters relating to veterans’ and military affairs.

(b) The Department of Veterans’ Affairs shall develop and maintain a service members’ and veterans’ contact list, consisting of only the names and mailing addresses of service members and veterans who reside in this state, using information in the department’s records and information submitted to the department by (1) the Military Department, as provided in subsection (c) of this section, (2) the assessor of each town, as provided in subsection (d) of this section, and (3) service members or veterans, as provided in subsection (e) of this section.

(c) On or before September 1, 2005, the Military Department shall submit to the Department of Veterans’ Affairs a list of the name and mailing address, but no other information, of each service member who is a resident of this state that is in the records of the Military Department.

(d) On or before the sixtieth day following the date on which an exemption pursuant to subdivision (19) of section 12-81 takes effect, as provided in section 12-95, the assessor of each town that granted any such exemption shall submit to the Department of Veterans’ Affairs a list of the name and mailing address, but no other information, of each individual who has such exemption.

(e) A service member or veteran who is a resident of this state may add his or her name and mailing address to the contact list by submitting such information to the Department of Veterans’ Affairs in person or by mail. A service member shall include a copy of his or her military identification card and a veteran shall include a copy of his or her military discharge document, as defined in section 1-219.

(f) Any individual who is included in the contact list may cause his or her name to be removed from the contact list by notifying the Department of Veterans’ Affairs in writing.

(g) (1) The Department of Veterans’ Affairs or the Military Department may use the contact list solely for the purposes of notifying service members or veterans of benefits, proposed or enacted legislation that affects service members or veterans or their families, or other information that the Department of Veterans’ Affairs or the Military Department believes will be helpful to service members or veterans or their families. The Department of Veterans’ Affairs shall provide a copy of the contact list to the Military Department, upon receipt of a written request signed by the Adjutant General.

(2) Notwithstanding the provisions of subsection (a) of section 1-210, the Department of Veterans’ Affairs and the Military Department shall not disclose any information in the contact list to any person other than as provided in this subsection. No person shall use the contact list for any purpose other than as provided in subdivision (1) of this subsection.

(June Sp. Sess. P.A. 05-3, S. 22.)

History: June Sp. Sess. P.A. 05-3 effective July 1, 2005.



Section 27-100d - Toll-free telephone number for referrals for benefits and services.

The Department of Veterans’ Affairs shall provide a toll-free telephone number for use as a clearinghouse by active members of the armed forces in this state, including the National Guard, and their families to obtain, in response to their requests about benefits or services that may be available to such members or their families, referrals to entities that provide such benefits or services. The toll-free telephone number shall be staffed by employees of or trained volunteers working at the Department of Veterans’ Affairs on weekdays during regular business hours, and on weekends and holidays from nine o’clock a.m. to five o’clock p.m.

(June Sp. Sess. P.A. 05-3, S. 21.)

History: June Sp. Sess. P.A. 05-3 effective July 1, 2005.



Section 27-100e - Therapy support groups.

The family program of the Connecticut National Guard shall publicize to all members of the armed forces, as defined in subsection (a) of section 27-103, including the Connecticut National Guard, and their families the availability throughout the state of therapy support groups for such members and their families. The publicity shall include contact information for referral to support groups in locations that are convenient for such members and their families.

(June Sp. Sess. P.A. 05-3, S. 13.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005.



Section 27-100f - Internet informational page listing benefits, services or programs. List of qualified veterans’ charitable organizations.

(a) On or before July 1, 2012, the Department of Veterans’ Affairs shall publish on the department’s Internet web site an informational page listing any benefits, services or programs offered to veterans or their families by any state or federal agency, department or institution. The department shall maintain the informational page after said date and shall update the informational page annually. The department shall publish on the informational page any information concerning the eligibility requirements and application process for such benefits, services or programs, the name and contact information of any entity offering such benefits, services or programs, and a link to the Internet web site for such entity.

(b) On and after July 1, 2013, the Commissioner of Veterans’ Affairs, or the commissioner’s designee, shall, within available appropriations, publish a list of qualified veterans’ charitable organizations. The commissioner shall place any qualified veterans’ charitable organization on such list for a period of three years. Organizations may apply and reapply to the commissioner for inclusion on the list by submitting information regarding such organization’s status to the commissioner, on a form prescribed by the commissioner, and any additional information the commissioner deems necessary to determine whether such organization constitutes a qualified veterans’ charitable organization. A qualified veterans’ charitable organization is one which: (1) Holds itself out to be established for any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy purpose relating to or on behalf of veterans; and (2) has been (A) a nonstock corporation, organized under chapter 602, or any predecessor thereto, for three or more years, or (B) a tax exempt organization under Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, for three or more consecutive years. The list of qualified veterans’ charitable organizations, a link to such organization’s Internet web site, and the qualifications for inclusion on such list set forth in subdivisions (1) and (2) of this subsection, shall be published on the informational Internet web site established in this section and shall bear a disclaimer as follows: “This list is prepared for the public solely for the purpose of information. The state of Connecticut provides no warranty about the content or accuracy of the content herein.”.

(P.A. 11-3, S. 1; P.A. 12-195, S. 1.)

History: P.A. 11-3 effective May 9, 2011; P.A. 12-195 designated existing provisions as Subsec. (a) and added Subsec. (b) re list of qualified veterans’ charitable organizations, effective June 15, 2012.






Chapter 505 - Private Military Forces

Section 27-101 - Definition.

“Private military force”, as used in this chapter, includes any group of five or more persons organized or associated together in a camp, group, organization, company, association or society, or in any other manner, for the purpose of drilling or maneuvering with firearms or other dangerous weapons, or with imitations, copies or replicas thereof, or for the purpose of giving or acquiring military training or experience; but said term “private military force” shall not include any military or police units of the United States or of any state or territory, or of any political subdivision of any state or territory, or a cadet or reserve corps of any institution of learning whose military training is under governmental supervision, or any society of war veterans in the course of their authorized activities, or any society or fraternal organization which features a uniform or costume with side-arms or replicas thereof for display purposes only, or The Boy Scouts of America, The Catholic Boys Brigade of the United States, Inc., or troops of a foreign government whose admission to the United States has been consented to by the federal or state government, or any person acting or appearing in any theater, motion picture or television production while actually engaged in representing therein military or naval characters or scenes.

(1949 Rev., S. 1329.)

See Sec. 53-206b re paramilitary camps.



Section 27-102 - Constitution, rules, bylaws and roster of membership to be filed with secretary. Penalty.

The officers of any private military force shall, immediately upon organization or association, execute and file with the Secretary of the State a sworn statement, including therein a copy of the constitution, bylaws, rules or regulations of such organization and a roster of its membership. On or before August first in each year, the officers of any private military force shall execute and file with the Secretary of the State a sworn statement setting forth any changes in the constitution, bylaws, rules and regulations of such private military force and a complete roster of its membership. The officers of any private military force who fail to execute and file any such sworn statement shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 1330, 1331.)






Chapter 505a - United States Armed Forces

Section 27-102a - Exemption from fees, taxes and fines for members of armed forces.

(a) Notwithstanding any provisions of the general statutes with respect to annual or biennial license or registration fees or occupational taxes, any resident of Connecticut on active duty with the armed forces of the United States shall be exempt from the payment of such fees or taxes during his period of active service and for one year following the date of his honorable discharge or the date of his release under honorable conditions, from such service.

(b) Any member of the armed forces of any state or of any reserve component of the armed forces of the United States who has been called to active service in the armed forces of any state of the United States shall be exempt from the payment of any fine or late fee assessed for failure to renew a motor vehicle operator’s license or motor vehicle registration or for failure to have emissions inspection performed in a timely manner provided such member renews the license or registration or has the member’s vehicle inspected at an official emissions inspection station no later than sixty days following the date such member is released from the qualifying military service.

(P.A. 73-515; P.A. 91-123, S. 1, 3; P.A. 08-121, S. 2; P.A. 10-32, S. 94.)

History: P.A. 91-123 divided section into three Subsecs., adding a new Subsec. (b) which exempted residents on active duty with armed forces in Operation Desert Shield and Operation Desert Storm from penalties re late motor vehicle renewals and emissions inspection, and a new Subsec. (c) to permit persons who qualify for late fee exemption under Subsec. (b) and who have paid late fee to apply for refund of fee; P.A. 08-121 amended Subsec. (b) by replacing provision re resident of state on active duty with armed forces of U.S. during Operation Desert Shield and Operation Desert Storm with provision re member of armed forces of any state or of any reserve component who has been called to active service in armed forces of any state of the U.S., changing “resident” to “member”, changing “resident returns to the state” to “member is released from the qualifying military service” and making technical changes, and deleted former Subsec. (c) re refund of late fee, effective May 27, 2008; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 27-102b - Credits and exemptions re state licensure and certification requirements for training, schooling or experience while serving as a member of the armed forces.

Notwithstanding any provision of the general statutes or any regulation of Connecticut state agencies, a state agency or board that issues licenses or certificates for which professional training, schooling or apprenticeship is required shall provide credits or exemptions from requirements toward licensure or certification for any applicant who received applicable training, schooling or experience while serving as a member of the armed forces. An applicant shall not be required to repeat any substantively similar training or schooling required for licensure or certification. Credits or exemptions from requirements toward licenses or certificates awarded by the constituent units of the state system of public higher education pursuant to this section shall be granted in a manner consistent with (1) guidelines established by the American Council on Education, (2) the constituent units’ transfer credit policies, and (3) 38 CFR 21.4253 and 38 CFR 21.4254. For purposes of this section, “armed forces” means the United States Army, Navy, Marine Corps, Coast Guard and Air Force and any reserve component thereof, including the Connecticut National Guard and the state militia.

(P.A. 10-105, S. 1.)






Chapter 506 - Veterans

Section 27-102l - Department of Veterans’ Affairs. Veterans’ Home to be within department. Veterans’ advocacy and assistance unit. Staff. Powers and duties. Regulations.

(a) There shall be a Department of Veterans’ Affairs. The Veterans’ Home shall be within the department and shall be located in Rocky Hill. The department head shall be the Commissioner of Veterans’ Affairs, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties prescribed therein.

(b) The commissioner may appoint a unit head to administer a veterans’ advocacy and assistance unit for the aid and benefit of veterans, their spouses and eligible dependents and family members. Such unit shall conduct an annual training course for any city or town employee designated a veterans’ service contact person pursuant to subsection (b) of section 27-135. The unit shall have a staff of not less than eight men and women, including six service officers, and clerical personnel. The unit head and the service officers shall be veterans, as defined in section 27-103, or veterans who were awarded the armed forces expeditionary medal for service by the armed forces. At least one of the service officers shall be a woman having a demonstrated interest in the concerns of women veterans, who shall be responsible for addressing those concerns, and, effective upon the next opening of a service officer position occurring on or after July 1, 2010, at least two of the service officers shall be individuals having bilingual proficiency in English and Spanish, within existing authorized positions. Each service officer shall successfully complete a course in veterans’ benefits within one year of commencement of employment and shall be assigned to one of the five congressional districts of the state.

(c) In addition to the powers and duties prescribed under section 4-8, the commissioner shall have the following powers and duties:

(1) To prepare studies and collect information concerning facilities and services available to members of the armed forces, veterans, their spouses or eligible dependents, including facilities and services for veterans who may have been exposed to a Vietnam herbicide during their periods of military service;

(2) To conduct interviews in the nursing homes or hospitals throughout the state to determine the number of veterans admitted and ascertaining which benefits such veterans are currently receiving and are entitled to receive;

(3) To cooperate with service agencies and organizations throughout the state in disseminating and furnishing counsel and assistance of benefit to residents of this state who are or have been members of the armed forces, their spouses or eligible dependents, which will indicate the availability of: (A) Educational training and retraining facilities; (B) health, medical, rehabilitation and housing services and facilities; (C) employment and reemployment services; (D) provisions of federal, state and local laws affording financial rights, privileges and benefits; and (E) other matters of similar nature;

(4) To assist veterans, their spouses and eligible dependents and family members in the preparation, presentation, proof and establishment of such claims, privileges, rights and other benefits accruing to them under federal, state and local laws;

(5) To cooperate with all national, state and local governmental and private agencies securing or offering services or any benefits to veterans, their spouses or dependents;

(6) To develop and prepare a long-range plan and mission statement for the Veterans’ Home and the veterans’ advocacy and assistance unit; and

(7) To review all appeals made by veterans, their spouses or eligible dependents or family members and render the final decision thereon regarding the denial of admission to any program or the refusal to render any service or benefit which is administered by the Department of Veterans’ Affairs, the discharge or transfer from any such program or any disciplinary action taken while participating in any such program.

(d) The commissioner shall adopt, in accordance with the provisions of chapter 54, and enforce, such regulations and procedures for the operation, administration and management of the department and all programs and services under the jurisdiction of the department, including, but not limited to, procedures relating to admission and discharge or transfer of veterans in the Veterans’ Home, a per diem fee schedule for programs, services and benefits provided by the Veterans’ Home, and the participation of eligible family members in programs or services provided by the home.

(P.A. 86-175, S. 1, 4; P.A. 87-155, S. 1; 87-543, S. 8, 9; P.A. 88-285, S. 1, 35; June Sp. Sess. P.A. 91-12, S. 37, 55; P.A. 03-170, S. 6; P.A. 04-169, S. 3; P.A. 07-97, S. 1; P.A. 10-21, S. 2; P.A. 13-34, S. 1.)

History: P.A. 87-155 amended Subsec. (b) to permit veterans awarded the armed forces expeditionary medal to be service officers in the department; P.A. 87-543 amended Subsec. (c)(1) to authorize studies and the collection of information for facilities and services for veterans who may have been exposed to a Vietnam herbicide; P.A. 88-285 amended Subsec. (a) to provide that the veterans’ home and hospital be within the department, amended Subsec. (b) to delete provision re location of offices, to require commissioner to appoint a deputy to administer a veterans’ assistance unit which shall have a staff of at least eight persons and to make technical changes, added Subsec. (c)(6) and (7) re development of a long-range plan and mission statement for the home and hospital and the unit and review of appeals made by veterans or their family members, and added Subsec. (d) re adoption of regulations for the operation, administration and management of the department and all programs under its jurisdiction; June Sp. Sess. P.A. 91-12 in Subsec. (b) renamed the veterans’ assistance unit the veterans’ advocacy and assistance unit; P.A. 03-170 amended Subsec. (b) by changing number of congressional districts from six to five, effective June 26, 2003; P.A. 04-169 amended Subsec. (a) to require the Veterans’ Home to be located in Rocky Hill, amended Subsec. (b) to authorize the commissioner to appoint a unit head in lieu of requiring appointment of a deputy to administer veterans’ advocacy and assistance unit and to require the unit head to be a veteran, eliminating reference to department head and the deputy commissioner, changed the name of the Veterans’ Home and Hospital to the Veterans’ Home throughout and made technical changes, effective June 1, 2004; P.A. 07-97 amended Subsec. (b) to require at least one service officer position, upon an opening occurring on or after July 1, 2007, to be filled by an individual having bilingual proficiency in English and Spanish, effective July 1, 2007; P.A. 10-21 amended Subsec. (b) by replacing “2007” with “2010” and increasing number of required service officers having bilingual proficiency in English and Spanish to 2 individuals, effective May 5, 2010; P.A. 13-34 amended Subsec. (b) to add provision re annual training course for city or town employee designated a veterans’ service contact person.



Section 27-102m - Commissioner to investigate complaints re conduct or treatment of veterans or family members.

The commissioner, in his discretion, shall investigate all complaints made to him with respect to the conduct or treatment of veterans, their spouses, or eligible dependents and family members receiving services under this chapter, or any program administered by the department and for such purpose shall have power to compel the attendance of witnesses under oath. If upon the completion of such investigation, the commissioner finds that any veteran, spouse or eligible dependent has not received proper care or has been ill treated or abused by any officer or employee, the commissioner shall, in his discretion, cause the offender to be prosecuted, disciplined or dismissed and shall order such remedial action as he deems necessary to eliminate the condition. If upon such investigation, the commissioner finds that no adequate grounds exist for such complaint, the commissioner shall certify that fact to the officer or employee involved and cause such officer’s or employee’s record to be cleared of the incident.

(P.A. 88-285, S. 3, 35.)



Section 27-102n - Board of Trustees for the Department of Veterans’ Affairs. Members. Duties. Annual report.

(a) There shall be a Board of Trustees for the Department of Veterans’ Affairs. The board shall be comprised of the commissioner and sixteen members who by education or experience shall be qualified in health care, business management, social services or law and who shall have a demonstrated interest in the concerns of veterans. A majority of the members of the board shall be veterans, including veterans of armed conflicts authorized by the President of the United States. Members shall be appointed as follows: Ten by the Governor who shall serve at the pleasure of the Governor and one member each by the president pro tempore of the Senate, the speaker of the House of Representatives, the majority leader of the Senate, the majority leader of the House of Representatives, the minority leader of the Senate and the minority leader of the House of Representatives, whose terms shall be coterminous with the term of the appointing authority. Members shall be sworn to the faithful performance of their duties. They shall receive no compensation for their services but shall be reimbursed for their reasonable expenses in the performance of their duties.

(b) The board shall meet at least quarterly and upon the call of the commissioner. A majority of the members shall constitute a quorum.

(c) The board shall advise and assist the commissioner in the operation of the Veterans’ Home, the veterans’ advocacy and assistance unit, the administration, expansion or modification of existing programs and services of the department and the development of new programs and services.

(d) The board shall review and approve any regulations prior to adoption by the commissioner concerning: (1) Procedures relating to admission and discharge or transfer of veterans in the home; (2) a per diem fee schedule for programs, services and benefits provided therein; and (3) the participation of eligible family members in programs or services provided by the home.

(e) The board shall submit an annual report to the Governor, the joint standing committee of the General Assembly having cognizance of matters relating to public safety and the select committee of the General Assembly having cognizance of matters relating to military and veterans’ affairs, in accordance with the provisions of section 11-4a, on its activities with its recommendations, if any, for improving the delivery of services to veterans and the addition of new programs.

(P.A. 88-285, S. 8, 35; June Sp. Sess. P.A. 91-12, S. 38, 55; P.A. 01-58; P.A. 04-41, S. 1; 04-169, S. 4; P.A. 05-288, S. 122; June Sp. Sess. P.A. 05-3, S. 19; P.A. 13-299, S. 40.)

History: June Sp. Sess. P.A. 91-12 in Subsec. (a) replaced the advisory board for the veterans’ assistance unit and the board of trustees for the Veterans’ Home and Hospital with a board of trustees for the department of veterans’ affairs and made corresponding technical changes in Subsecs. (b) to (e), inclusive; P.A. 01-58 changed meeting schedule in Subsec. (b) from monthly to quarterly and made a technical change in Subsec. (d); P.A. 04-41 amended Subsec. (a) to increase membership on the board from 9 to 16 members, to specify that veterans who shall be a majority of the members of the board include veterans of World War II, the Korean hostilities and the Vietnam era, to require the Governor to appoint 10 members and the 6 legislative leaders to appoint one member each, whose term is coterminous with the term of the appointing authority, and amended Subsec. (e) to require the board to submit an annual report to the public safety committee of the General Assembly; P.A. 04-169 amended Subsec. (a) to eliminate provision that requires deputy commissioner of the veterans’ advocacy and assistance unit to be a nonvoting member of the board, and amended Subsecs. (c) and (d) to eliminate references to “and hospital”, effective June 1, 2004; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (e) to require board to submit an annual report to the select committee of the General Assembly having cognizance of matters relating to military and veterans’ affairs, effective June 30, 2005; P.A. 13-299 amended Subsec. (a) to substitute requirement that majority of members be veterans of armed conflicts authorized by the President for requirement that majority of members be veterans of World War II, Korean hostilities and Vietnam era, effective July 1, 2013.



Section 27-102o - Department authorized to receive and expend funds for Women in Military Service for America Memorial.

The Department of Veterans’ Affairs may, subject to any limitations otherwise imposed by law, receive and accept on behalf of the state any funds that may be offered or that may become available from federal grants or appropriations, private gifts, donations or bequests, or any other source and may expend such funds for the purpose of financing, in whole or in part and on behalf of the state, the construction of the Women in Military Service for America Memorial at Arlington National Cemetery in Arlington, Virginia.

(P.A. 97-206, S. 2.)



Section 27-102p - Annual report of veterans’ benefits.

(a) Not later than July 15, 2007, and annually thereafter, each state agency or municipality that provides benefits to veterans, as defined in section 27-103, shall submit a report to the Commissioner of Veterans’ Affairs that includes a description of each type of benefit provided to veterans, the value of such benefit and the number of veterans to whom such benefit was provided, for the twelve-month period ending on June thirtieth of the same year. The commissioner shall compile the data in such report.

(b) Not later than August 1, 2007, and annually thereafter, the Commissioner of Veterans’ Affairs shall submit a report of the data compiled pursuant to subsection (a) of this section, for the twelve-month period ending on June thirtieth of the same year, to the Military Department and the joint standing committee of the General Assembly having cognizance of matters relating to public safety, in accordance with the provisions of section 11-4a. Such report shall specify the total number of veterans receiving benefits and the value of such benefits by category of benefit and in total for such period.

(P.A. 06-153, S. 3.)



Section 27-102q - Benefits for veterans discharged on basis of sexual orientation.

(a) For purposes of this section, “veteran” means any person discharged or released from active service in the armed forces, as defined in section 27-103, regardless of his or her discharge classification.

(b) If the federal government acts to reinstate eligibility for benefits to discharged veterans, regardless of their discharge classification, who have been or otherwise would be denied such benefits solely on the basis of sexual orientation pursuant to any current or former federal policy prohibiting homosexual personnel from serving in the armed forces, the state shall reinstate eligibility for any state benefits such veterans were or otherwise would have been denied due to such federal policy.

(c) To the extent practicable, the Department of Veterans’ Affairs shall (1) provide information on its Internet web site regarding legal services organizations that assist veterans in military discharge upgrades, including, but not limited to, links to such organizations’ Internet web sites, and (2) provide printed resources concerning methods for obtaining military discharge upgrades, which are created by such legal services organizations, to veterans at the department’s offices and facilities and disseminate such resources to local veterans’ advisory committees, as described in section 27-135.

(P.A. 13-48, S. 1.)



Section 27-103 - Definitions.

(a) As used in the general statutes, except chapter 504, and except as otherwise provided: (1) “Armed forces” means the United States Army, Navy, Marine Corps, Coast Guard and Air Force and any reserve component thereof, including the Connecticut National Guard performing duty as provided in Title 32 of the United States Code; (2) “veteran” means any person honorably discharged from, or released under honorable conditions from active service in, the armed forces; (3) “service in time of war” means service of ninety or more cumulative days except, if the period of war lasted less than ninety days, “service in time of war” means service for the entire period of war, unless separated from service earlier because of a service-connected disability rated by the Veterans’ Administration, during a period of war; and (4) “period of war” has the same meaning as provided in 38 USC 101, as amended, except that the “Vietnam Era” means the period beginning on February 28, 1961, and ending on July 1, 1975, in all cases; and “period of war” shall include service while engaged in combat or a combat support role in Lebanon, July 1, 1958, to November 1, 1958, or September 29, 1982, to March 30, 1984; Grenada, October 25, 1983, to December 15, 1983; Operation Earnest Will, involving the escort of Kuwaiti oil tankers flying the United States flag in the Persian Gulf, July 24, 1987, to August 1, 1990; and Panama, December 20, 1989, to January 31, 1990, and shall include service during such periods with the armed forces of any government associated with the United States.

(b) As used in this part, “home” means the Veterans’ Home maintained by the state; “hospital” means any incorporated hospital or tuberculosis sanatorium in the state and any state chronic disease hospital, or hospital for persons with mental illness, “veteran” means any veteran who served in time of war, as defined in subsection (a) of this section, and who is a resident of this state, provided, if he or she was not a resident or resident alien of this state at the time of enlistment or induction into the armed forces, he or she shall have resided continuously in this state for at least two years; “eligible dependent” means any parent, wife or husband, or child of a veteran who has no adequate means of support; and “eligible family member” means any parent, brother or sister, wife or husband, or child or children under eighteen years of age, of any veteran whose cooperation in the program is integral to the treatment of the veteran.

(1949 Rev., S. 2925; September, 1950, 1953, S. 1635d; 1957, P.A. 163, S. 29; February, 1965, P.A. 157, S. 2; 1969, P.A. 163, S. 1; P.A. 75-483, S. 2, 10; P.A. 77-424, S. 2; P.A. 88-285, S. 2, 35; P.A. 91-2, S. 6, 8; 91-213, S. 6, 8; 91-407, S. 19, 42; P.A. 94-245, S. 13, 46; P.A. 95-300; P.A. 99-272, S. 2; P.A. 00-131, S. 2; P.A. 03-85, S. 1; P.A. 04-169, S. 5; P.A. 06-153, S. 2; P.A. 09-117, S. 1; P.A. 13-139, S. 30.)

History: 1965 act provided for service in defined Vietnam territory and actions and the Dominican Republic after April 27, 1965; 1969 act deleted foregoing amendment and substituted in essence during the period between January 1, 1964, and such date to be determined as date of termination of Vietnam era; P.A. 75-483 deleted foregoing amendment and substituted “the Vietnam era, January 1, 1964 to July 1, 1975”; P.A. 77-424 added qualification to service in Subdiv. (3) “of ninety or more days unless separated from service earlier because of a service connected disability-rated by the veterans administration”; P.A. 88-285 amended Subsec. (a) to change the date of termination of Korean hostilities from October 27, 1953, to January 31, 1955, and Subsec. (b) to add definitions of “eligible dependent” and “eligible family member”; P.A. 91-2 amended Subsec. (a) by adding service during Operation Desert Shield and Operation Desert Storm to Subdiv. (3); P.A. 91-213 amended Subsec. (a) by changing the beginning of the period of service during Operation Desert Shield and Operation Desert Storm from August 7, 1990, to August 2, 1990; P.A. 91-407 amended Subsec. (a)(3) by adding exception re war or campaign lasting for less than 90 days and added service during peace-keeping mission in Lebanon, invasion of Grenada, Operation Earnest Will and invasion of Panama; P.A. 94-245 amended Subsec. (a) to add a specific termination date for Operation Desert Shield and Operation Desert Storm, effective June 2, 1994; P.A. 95-300 amended Subsec. (a) to change the beginning of the Vietnam era to December 22, 1961 from January 1, 1964; P.A. 99-272 amended Subsec. (a)(3) to add the Lebanon conflict, July 1, 1958, to November 1, 1958; the Berlin Airlift, August 14, 1961, to June 1, 1962; and to change the Vietnam era commencement date from December 22, 1961 to February 28, 1961; P.A. 00-131 amended Subsec. (a) to redefine “service in time of war” by adding dates of active duty service in South Korea demilitarized zone, Somalia and Bosnia; P.A. 03-85 amended Subsec. (a)(3) by redefining “service in time of war” to replace references to specific wars, campaigns or other military operations commencing with the Spanish-American War and ending with Bosnia with reference to a “period of war”, as defined in 38 USC 101, as amended, with exception for the “Vietnam Era” and including service while engaged in combat or a combat support role in Lebanon, Grenada, Operation Earnest Will and Panama, effective June 3, 2003; P.A. 04-169 amended Subsec. (b) to change the name of the Veterans’ Home and Hospital to the Veterans’ Home, effective June 1, 2004; P.A. 06-153 amended Subsec. (a) to redefine “armed forces” to include reserves, including the Connecticut National Guard, redefine “service in time of war” by deleting references to “campaign or other operation” and replacing “war” with “period of war” and make technical changes, and made a technical change in Subsec. (b); P.A. 09-117 amended Subsec. (a) to redefine “service in time of war” in Subdiv. (3) and “period of war” in Subdiv. (4), effective June 8, 2009; P.A. 13-139 amended Subsec. (b) by substituting “or hospital for persons with mental illness” for “mental hospital or training school for the mentally retarded” and making technical changes.



Section 27-104, 27-104a and 27-105 - Veterans’ Home and Hospital Commission. Civil actions, claims and demands against commission members or employees; immunity; indemnification; representation by Attorney General. Officers; treasurer.

Sections 27-104, 27-104a and 27-105 are repealed.

(1949 Rev., S. 2926, 2927; 1955, S. 1636d; September, 1957, P.A. 11, S. 13; P.A. 73-643, S. 2; 76-371, S. 4, 5; P.A. 77-614, S. 339, 610; P.A. 79-560, S. 37, 39; P.A. 81-473, S. 34, 43; P.A. 88-285, S. 34, 35.)



Section 27-106 - Duties of commissioner re Veterans’ Home. Expenditures from institutional general welfare fund regulated.

(a) The commissioner shall adopt and enforce such rules as may be necessary to ensure order, enforce discipline and preserve the health and ensure the comfort of the patients in the Veterans’ Home, and shall discipline or dismiss any officer or patient of the home who disobeys or infringes upon such rules. The commissioner shall appoint, subject to the provisions of chapter 67, such officers and employees as are necessary for the administration of the affairs of the home, shall prescribe the relative rank, if any, of such officers and employees, and shall commission each such officer, who shall wear such uniform, if any, as is prescribed by the commissioner.

(b) The chief fiscal officer shall submit an itemized list of expenditures made from the institutional general welfare fund to the commissioner at intervals not greater than two months. Such list shall include all such expenditures made during the two-month period preceding its submission. Notwithstanding the provisions of section 4-56, the commissioner shall prescribe procedures to limit and specify the uses for which expenditures may be made from the institutional general welfare fund so that only expenditures which, in the opinion of the commissioner and the board of trustees for the department appointed pursuant to section 27-102n, directly benefit veterans or the Veterans’ Home are permitted.

(c) In addition to the estimate of expenditure requirements required under section 4-77, the commissioner shall submit an accounting of all planned expenditures for the next fiscal year from the institutional general welfare fund to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies at the time such estimate is submitted.

(1949 Rev., S. 2928; 1971, P.A. 48; 105, S. 4; P.A. 81-473, S. 35, 43; P.A. 82-314, S. 40, 63; June Sp. Sess. P.A. 83-32, S. 6, 8; P.A. 88-285, S. 4, 35; June Sp. Sess. P.A. 91-12, S. 39, 55; P.A. 04-169, S. 6; P.A. 05-288, S. 123.)

History: 1971 act added “and hospital” following “home” where appearing, substituted “patient(s)” for “inmate(s)”, substituted reference to chapter 67 for chapter 63; P.A. 81-473 added requirement that an itemized list of expenditures from institutional general welfare fund be submitted to the commission at least every two months and added Subsecs. (b) and (c) requiring that commission adopt regulations limiting expenditures from said fund to those which directly benefit veterans and that commission submit an accounting of planned expenditures from said fund to the general assembly’s appropriations committee; P.A. 82-314 changed official name of appropriations committee; June Sp. Sess. 83-32 amended Subsec. (b) to authorize the commission to prescribe procedures rather than adopt regulations to prescribe use of the general welfare fund and added “in the opinion of the commission” and “or the veterans’ home and hospital”; P.A. 88-285 replaced commission with commissioner throughout the section, amended Subsec. (a) to require commissioner to appoint a commandant of the home and hospital, subject to governor’s approval and to make technical changes and amended Subsec. (b) to include reference to the board of trustees for the home and hospital appointed pursuant to Sec. 27-102m; June Sp. Sess. P.A. 91-12 in Subsec. (a) eliminated the commandant’s position and in Subsec. (b) required the chief fiscal officer to submit a list of expenses from the institutional general welfare fund at least every two years; P.A. 04-169 amended Subsecs. (a) and (b) to change the name of the Veterans’ Home and Hospital to the Veterans’ Home, effective June 1, 2004; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005.



Section 27-106a - Facility licensure applications administered by Commissioner of Veterans’ Affairs. Exemptions.

(a) Notwithstanding any provision of the general statutes or any special act, the Commissioner of Veterans’ Affairs, on behalf of any facility operated by the commissioner and established by the state for the care of veterans, may apply to the Department of Public Health for: (1) A license for a chronic and convalescent nursing home, as defined in section 19a-521; (2) a license for a rest home with nursing supervision, as defined in section 19a-521; or (3) a license for an assisted living services agency, as defined in section 19a-490.

(b) Notwithstanding any provision of the general statutes or any special act, in the event the commissioner applies for a license under subsection (a) of this section, the Veterans’ Home may retain such home’s chronic disease hospital license.

(c) The Department of Public Health shall process an application for any license submitted under subsection (a) of this section in an expedited manner.

(d) Notwithstanding the provisions of chapter 319y and the regulations of Connecticut state agencies, any Veterans’ Home project undertaken pursuant to a license application as provided in subsection (a) of this section shall not be subject to certificate of need application and approval requirements applicable to nursing home services, including beds, additions and capital expenditures.

(e) Notwithstanding any provision of the general statutes or any special act, the Veterans’ Home project undertaken pursuant to a license application as provided in subsection (a) of this section shall be exempt from the requirements for approval of a request or application provided for in section 19a-638.

(P.A. 04-258, S. 26.)

History: P.A. 04-258 effective July 1, 2004 (Revisor’s note: References to “Veterans’ Home and Hospital” were replaced editorially by the Revisors with “Veterans’ Home” to conform section with a change in the facility’s name enacted in P.A. 04-169).



Section 27-107 - State police duty. Regulation of traffic at Veterans’ Home.

(a) The Commissioner of Emergency Services and Public Protection shall assign one or more state policemen for duty at the Veterans’ Home as may be requested by the commissioner.

(b) The Commissioner of Veterans’ Affairs, subject to the approval of the Office of the State Traffic Administration, may: (1) Prohibit, limit, restrict or regulate the parking of vehicles; (2) determine speed limits; (3) install stop signs; (4) restrict roads or portions thereof to one-way traffic; (5) designate the location of crosswalks on any portion of any road or highway upon the grounds of the Veterans’ Home; and (6) erect and maintain signs designating such prohibitions or restrictions. Security officers or institutional patrolmen appointed to act as state policemen under the provisions of section 29-18 may arrest or issue a summons for violation of such restrictions or prohibitions. Any person who fails to comply with any such prohibition or restriction shall be fined not more than twenty-five dollars, and the court or traffic or parking authority having jurisdiction of traffic or parking violations in the town of Rocky Hill shall have jurisdiction over violations of this section.

(1949 Rev., S. 2939; P.A. 77-614, S. 486, 610; P.A. 80-49, S. 2; P.A. 88-285, S. 5, 35; P.A. 04-169, S. 7; P.A. 11-51, S. 134; 11-256, S. 7; P.A. 12-132, S. 46.)

History: P.A. 77-614 substituted “commissioner of public safety” for “commissioner of state police”, effective January 1, 1979; P.A. 80-49 provided for regulation of parking and speed limits by the commission with the approval of the state traffic commission in new Subsec. (b) and for implementing procedures, prohibitions, restrictions with a fine of not more than $25 for violations within jurisdiction in the court or traffic authority in the town of Rocky Hill; P.A. 88-285 replaced veterans’ home and hospital commission with commissioner; P.A. 04-169 amended Subsec. (b) to change the name of the Veterans’ Home and Hospital to the Veterans’ Home, effective June 1, 2004; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; P.A. 11-256 amended Subsec. (a) to make a technical change and amended Subsec. (b) to add provision re installation of stop signs, insert numeric Subdiv. designators and make technical changes; P.A. 12-132 amended Subsec. (b) by replacing “State Traffic Commission” with “Office of the State Traffic Administration”, effective July 1, 2012.



Section 27-108 - Admission to Veterans’ Home or hospital. Discharge. Transfer. Payment.

(a) Any veteran, as defined in subsection (a) of section 27-103, who meets active military, naval or air service requirements, as defined in 38 USC 101, may apply for admission to the home; and any such veteran who, from disease, wounds or accident, needs medical or surgical care and treatment or who has become mentally ill and who has no adequate means of support, may be admitted to any hospital and receive necessary food, clothing, care and treatment therein, at the expense of the state, unless other funds or means of payment are available.

(b) Any member or former member of the armed forces, as defined in subsection (a) of section 27-103, who is a resident of this state and is entitled to retirement pay under 10 USC Chapter 1223, may apply for admission to the home.

(c) Any such veteran desiring care or treatment under the provisions of this chapter shall make application under oath to the Commissioner of Veterans’ Affairs; but, if, by reason of his or her physical condition, he or she is unable to make such application, some other veteran may make such application in his or her behalf. Said commissioner, or his or her designee, shall have sole power to determine whether such veteran is entitled to admission to the home or to a hospital, and such veteran, if admitted, may, upon application to the commissioner, receive transportation at the expense of the state from his or her place of residence to the home or such hospital. No veteran so admitted shall be discharged from the home except upon the approval of the commissioner or his or her designee. The commissioner shall have sole power to remove any veteran whose care and treatment is paid for by the state from any hospital to another and shall appoint such agents as are necessary to see that veterans admitted to hospitals are receiving necessary food, clothing, care and treatment.

(d) Such veterans who are able to pay in whole or in part for such program or services, as determined by the applicable fee schedule adopted pursuant to subsection (d) of section 27-102l, shall receive a monthly bill for such services rendered.

(e) In the event that a bill of a veteran remains unpaid and past due, the chief fiscal officer, with the approval of the commissioner, shall require the veteran to assign his or her right to receive payment of income, from whatever source, to the commissioner until (1) such account is made current, and (2) the veteran demonstrates to the satisfaction of the commissioner a reasonable likelihood of more prudent financial management for the future. Any veteran shall be provided an opportunity for a hearing when an order of assignment is issued.

(f) Payment of amounts determined by the commissioner as provided by subsection (c) of this section shall be deposited in the institutional general welfare fund of the Veterans’ Home established in accordance with sections 4-56 to 4-58, inclusive, and shall be available for expenditure from said fund for the operation of the Veterans’ Home in accordance with procedures prescribed by the commissioner and the Comptroller.

(g) In the event that a veteran dies, still owing money for services rendered, the commissioner, with the aid of the Attorney General’s office, may submit a claim against such veteran’s estate and any amounts collected shall be deposited in the institutional general welfare fund in accordance with section 4-56.

(1949 Rev., S. 2929; 1963, P.A. 340; P.A. 75-351; P.A. 81-265; 81-473, S. 39, 43; P.A. 82-472, S. 181, 183; June Sp. Sess. P.A. 83-32, S. 7, 8; P.A. 88-1, S. 10, 13; 88-285, S. 6, 35; June Sp. Sess. P.A. 91-12, S. 40, 55; June Sp. Sess. P.A. 98-1, S. 54, 121; P.A. 04-169, S. 8; P.A. 08-87, S. 2; P.A. 10-32, S. 95.)

History: 1963 act added new Subsec. (d) providing for payments to be deposited in the institutional general welfare fund; P.A. 75-351 deleted in Subsec. (a) qualifying word “male” from those entitled to admission; P.A. 81-265 amended Subsec. (a) to extend eligibility for admission to the Veterans’ Home and Hospital to those veterans who served 90 days or more between October 28, 1953, and January 31, 1955; P.A. 81-473 rephrased provision re admission for persons having military service during the period between October 28, 1953, and January 31, 1955; P.A. 82-472 made a technical change; June Sp. Sess. P.A. 83-32 amended Subsec. (d) to make funds received as payments from the estates of deceased veterans available for the operation of the veterans’ home and hospital in accordance with prescribed procedures, replacing prior provisions re use of such funds; P.A. 88-1 amended Subsec. (d) to provide that expenditure of amounts deposited in fund shall be in accordance with procedures prescribed by the commissioner and the comptroller, rather than procedures prescribed by the commission and the secretary of the office of policy and management; P.A. 88-285 replaced commission with commissioner throughout the section, amended Subsec. (a) to delete reference to “persons who served honorably in the armed forces of the United States for ninety days or more between October 28, 1953, and January 31, 1955, or who served honorably for a shorter time during such period if separated from service by reason of a service-connected disability rated by the Veterans’ Administration”, deleted the provisions of Subsec. (c), substituting in lieu thereof requirement that veterans able to pay for program or services receive a monthly bill, inserted new provisions in Subsec. (d), requiring assignment of income in the event a veteran’s bill remains unpaid and past due, amended Subsec. (e), formerly Subsec. (d), to delete authority to receive payment from the estates of deceased veterans and to replace reference to office of policy and management with comptroller and added Subsec. (f) re submission of a claim against a veteran’s estate if he dies still owing money for services rendered; June Sp. Sess. P.A. 91-12 in Subsec. (a) allowed rather than entitled veterans to be admitted to a hospital and to be transported at the state’s expense, in Subsec. (d) transferred from the commandant to the chief fiscal officer the responsibility for collecting unpaid bills and in Subsec. (f) transferred from the commandant to the commissioner the responsibility to submit a claim against a deceased veteran’s estate for an unpaid bill; June Sp. Sess. P.A. 98-1 made technical changes in Subsecs. (b) and (c), effective June 24, 1998; P.A. 04-169 amended Subsec. (a) to allow veterans who are honorably discharged from active service in the armed forces to apply for admission to the home or to be admitted to any hospital and receive food, clothing, care and treatment at the expense of the state, unless other funds or means of payment are available, amended Subsec. (b) to make technical changes, and amended Subsec. (e) to change the name of the Veterans’ Home and Hospital to the Veterans’ Home, effective June 1, 2004; P.A. 08-87 amended Subsec. (a) by adding “and who meets active military, naval or air service requirements, as defined by 38 USC 101”, added new Subsec. (b) re member or former member of armed forces who may apply for admission to the home, and redesignated existing Subsecs. (b) to (f) as new Subsecs. (c) to (g), effective July 1, 2008; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010.



Section 27-109 - Hospital care.

Any hospital, upon request of the commissioner, shall furnish any veteran, determined by the commissioner to be entitled to admission thereto, necessary food, clothing, care and treatment therein at the expense of the state, unless other funds or means of payment are available, and such veteran shall have preference for admission into such hospital.

(1949 Rev., S. 2930; P.A. 88-285, S. 9, 35; P.A. 04-169, S. 9.)

History: P.A. 88-285 replaced commission with commissioner; P.A. 04-169 inserted “unless other funds or means of payment are available,”, effective June 1, 2004.



Section 27-109a - Veterans’ health registry. Disclosure of registry information.

(a) The Department of Veterans’ Affairs may establish and maintain, within available resources, a registry of data on members of the armed forces, as defined in section 27-103, who have completed a period of active service. The department may develop surveys for members or their health care providers to voluntarily provide data during or after such active service. The surveys and data shall be collected and maintained in accordance with the requirements of the federal Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) (HIPAA), as amended from time to time, or regulations adopted thereunder.

(b) The surveys and data shall be related to members’ illnesses and potential correlations to environmental hazards, including, but not limited to, vaccinations, infections, chemicals, pesticides, microwaves, depleted uranium, pyridostigmine bromide, and chemical and biological warfare agents. Within available resources, the department may use the data in the registry to (1) study the potential short-term and long-term effects of such hazards on such members, and (2) inform, customize and coordinate the provision of health care services to such members.

(c) No individually identifiable health information may be released by the department without the consent of the member to whom the information pertains in accordance with the requirements of the federal Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) (HIPAA), as amended from time to time, or regulations adopted thereunder.

(d) The surveys and data in the registry shall be subject to disclosure under the Freedom of Information Act, as defined in section 1-200, except that no individually identifiable health information may be disclosed.

(June Sp. Sess. P.A. 07-2, S. 46.)

History: June Sp. Sess. P.A. 07-2 effective July 1, 2008.



Section 27-110 - Commitment of mentally ill veterans. Transfer to federal agency.

(a) When it appears that any veteran is eligible for treatment in a Veterans’ Administration facility, and commitment is necessary for the care and treatment of such veteran, the court of probate of the district in which the veteran is found may, upon receipt of a certificate of eligibility from the Veterans’ Administration, and if the veteran is adjudged mentally ill in accordance with law, direct such veteran’s commitment to the Veterans’ Administration for hospitalization in a Veterans’ Administration facility. Thereafter such veteran, upon admission to any such facility, shall be subject to the rules and regulations of the Veterans’ Administration and the chief officer of such facility shall be vested with the same powers as are exercised by superintendents of state hospitals for mental illness within this state with reference to the retention, transfer or parole of the veteran so committed. Notice of such pending commitment proceedings shall be furnished the person to be committed and his or her right to appear and defend shall not be denied. Any court of probate may order the discharge of such veteran, upon application and satisfactory proof that such veteran has been restored to reason. The commitment of a veteran to the Veterans’ Administration or other agency of the United States government by a court of another state or of the District of Columbia, under a similar provision of law, shall have the same force and effect as if such commitment were made by a court of this state.

(b) Upon receipt of a certificate of the Veterans’ Administration or any other agency of the United States that facilities are available for the care or treatment of any veteran committed to any hospital for mental illness or other institution for the care or treatment of persons similarly afflicted and that such veteran is eligible for care or treatment, the superintendent of such hospital or institution may cause the transfer of such person to the Veterans’ Administration or other agency of the United States for care or treatment. Upon effecting any such transfer, the committing court or proper officer thereof shall be notified of such transfer by the transferring agency. No person shall be transferred to the Veterans’ Administration or other agency of the United States if he or she is confined pursuant to conviction of any felony or misdemeanor or if he or she has been acquitted of such a charge solely on the ground of insanity, unless prior to transfer the court or other authority originally committing such person enters an order for such transfer after appropriate motion and hearing. Any person transferred as provided in this section shall be deemed to be committed to the Veterans’ Administration or other agency of the United States pursuant to the original commitment.

(1949 Rev., S. 2931; 1949, 1951, S. 1637d; P.A. 04-169, S. 10.)

History: P.A. 04-169 made technical changes, effective June 1, 2004.



Section 27-111 to 27-115 - Fees for commitment. Care elsewhere than in Veterans’ Home and Hospital. Treatment of dipsomaniacs. Commission to investigate complaints. Support of dependents.

Sections 27-111 to 27-115, inclusive, are repealed.

(1949 Rev., S. 2932--2936; 1949, S. 1638d; 1951, S. 1640d; June, 1955, S. 1639d; 1963, P.A. 622; 1967, P.A. 843, S. 1; P.A. 74-321, S. 17; P.A. 86-394, S. 1, 3; P.A. 88-285, S. 10, 11, 34, 35; P.A. 90-230, S. 37, 101; June Sp. Sess. P.A. 91-9, S. 9, 10; June Sp. Sess. P.A. 91-12, S. 54, 55; June Sp. Sess. P.A. 91-14, S. 28, 30.)



Section 27-115a - Appropriation.

Obsolete.

(1967, P.A. 843, S. 2.)



Section 27-115b - Eligible family members to participate in programs administered by department.

Eligible family members may participate in a program or service administered by the Department of Veterans’ Affairs, in accordance with the regulations and procedures adopted for the operation, administration and management of such program or service.

(P.A. 88-285, S. 7, 35.)



Section 27-116 - Weekly allowances to widows of veterans of Civil War or Spanish-American War.

Section 27-116 is repealed, effective October 1, 2002.

(1949 Rev., S. 2937; 1971, P.A. 105, S. 3; P.A. 88-285, S. 12, 35; S.A. 02-12, S. 1.)



Section 27-117 - Disclosure of property of applicant.

Any person who has in his or her possession or control any property of any person applying for or receiving aid from the Soldiers, Sailors and Marines Fund or the department, or who is indebted to such applicant or recipient or has knowledge of any property belonging to him or her, and any officer who has control of the books and accounts of any corporation which has possession or control of any property belonging to any person applying for or receiving such aid or is indebted to him or her, shall, upon presentation by the disbursing officer thereof or any person deputized by him or her of a certificate signed by him or her, stating that such applicant or recipient has applied for or is receiving aid from said fund or the department, make full disclosure to such disbursing officer or deputy of any such property or indebtedness. Such disclosure may be obtained in like manner of the property or indebtedness of any person liable for the support of any such applicant or recipient.

(1949 Rev., S. 2938; P.A. 88-285, S. 13, 35; P.A. 04-169, S. 11.)

History: P.A. 88-285 replaced veterans’ home and hospital commission with department; P.A. 04-169 made technical changes, effective June 1, 2004; (Revisor’s note: In 2005 the Revisors editorially deleted the apostrophe from “Marines” in name of fund).



Section 27-118 - Burial expenses.

When any veteran dies, not having sufficient estate to pay the necessary expenses of the veteran’s last sickness and burial, as determined by the commissioner after consultation with the probate court for the district in which the veteran resided, the state shall pay the sum of one thousand eight hundred dollars toward such funeral expenses, and the burial shall be in some cemetery or plot not used exclusively for the burial of the pauper dead, and the same amount shall be paid if the body is cremated, but no amount shall be paid for the expenses for burial or cremation unless claim therefor is made within one year from the date of death, except that in cases of death occurring abroad, such claim may be made within one year after the remains of such veteran have been interred in this country. No provision of this section shall prevent the payment of the sum above named for the burial of any person, otherwise entitled to the same, on account of such burial being made outside the limits of this state. Upon satisfactory proof by the person who has paid or provided for the funeral or burial expense to the commissioner of the identity of the deceased, the time and place of the deceased’s death and burial and the approval thereof by the commissioner, said sum of one thousand eight hundred dollars shall be paid by the Comptroller to the person who has paid the funeral or burial expense or, upon assignment by such person, to the funeral director who has provided the funeral. Whenever the Comptroller has lawfully paid any sum toward the expenses of the burial of any deceased veteran and it afterwards appears that the deceased left any estate, the Comptroller may present a claim on behalf of the state against the estate of such deceased veteran for the sum so paid, and the claim shall be a preferred claim against such estate and shall be paid to the Treasurer of the state. The commissioner, upon the advice of the Attorney General, may make application for administration upon the estate of any such deceased veteran if no other person authorized by law makes such application within sixty days after such payment has been made by the Comptroller.

(1949 Rev., S. 2940; September, 1950, 1951, 1953, S. 1641d; 1957, P.A. 163, S. 31; 1961, P.A. 309; 1963, P.A. 610; 1967, P.A. 664; P.A. 88-285, S. 14, 35; June Sp. Sess. P.A. 07-2, S. 45; P.A. 10-32, S. 96.)

History: 1961 act changed provision that municipality pay burial expense to requirement that an allowance of $150 be paid toward funeral expenses by municipality, reimbursable by the state; 1963 act deleted provisions for municipality to pay allowance toward expenses, added provision for determination by the commission in consultation with probate court that estate is insufficient to defray expenses and provided for payment of the allowance to the person who paid the funeral expenses; 1967 act amended latter provision to include whoever provided for the funeral and for payment to funeral director where assignment made to him; P.A. 88-285 replaced veterans’ home and hospital commission with commissioner; June Sp. Sess. P.A. 07-2 increased burial expense from $150 to $1,800 and made technical changes, effective July 1, 2007; P.A. 10-32 made a technical change, effective May 10, 2010.



Section 27-119 - Veterans’ headstones, services to be provided by state.

When the grave of any person who, in time of war, served in the military or naval forces of the English colonies in America, prior to 1776, or the grave of any veteran, which is located in this state, is unmarked by a suitable headstone, or is marked by a bronze marker erected by this state, the Commissioner of Veterans’ Affairs shall, upon application made not later than two years after the death of such veteran or two years from the interment of the remains of such veteran from abroad, provide payment for the costs of erecting headstones provided by the federal government and shall furnish transportation costs, where none are provided, for said headstones from the nearest destination point to which the federal government will deliver such headstones, to the gravesite, provided such payment is requested not later than one year from the date of the approval of such application. The expense of transportation and the erection or installation of such headstone to an amount not exceeding an amount prescribed by the commissioner, shall be paid by the Comptroller.

(1949 Rev., S. 2941; 1969, P.A. 170, S. 1; P.A. 73-501; P.A. 88-285, S. 15, 35; P.A. 97-150; June Sp. Sess. P.A. 98-1, S. 55, 121.)

History: 1969 act increased ceiling on cost of headstone from $50 to $75; P.A. 73-501 deleted provisions pertaining to furnishing headstones and provided for payment of cost of erecting and transporting headstones provided by the federal government; P.A. 88-285 replaced veterans’ home and hospital commission with commissioner; P.A. 97-150 limited requirement of commissioner to pay cost of erecting headstones to cases where application for payment occurs no later than two years from date of death or interment of remains from abroad and authorized payment for certain expenses of headstones to an amount not exceeding amount prescribed by commissioner; June Sp. Sess. P.A. 98-1 added specific reference to Commissioner of Veterans’ Affairs, effective June 24, 1998.

1937 change in statute discussed. 5 CS 495.



Section 27-119a - Markers for graves of colonial and Revolutionary War veterans.

The commissioner shall, upon application made by the chief executive authority of the town, city or borough wherein the deceased is buried, cause a metal marker and flag holder to be placed on the grave of any person who, in time of war, served in the military or naval forces of the English colonies in America, prior to 1776, or who served in the military or naval forces of the United States in the Revolutionary War, which grave is not so marked.

(February, 1965, P.A. 588, S. 1; P.A. 88-285, S. 16, 35.)

History: P.A. 88-285 replaced veterans’ home and hospital commission with commissioner.



Section 27-120 - Memorials for veterans buried abroad or missing.

If any person who, in time of war, served in the military or naval forces of the English colonies in America, prior to 1776, or of the state of Connecticut or in the armed forces of the United States, and was credited to said colonies, state or the United States, died during such service of disease or wounds, or was killed in action, died in prison or was lost at sea, and whose body was never brought home for interment, or who was reported missing in action and has not been heard from, the commissioner shall, upon proper application, with satisfactory proof, made by the chief executive authority of the municipality of which the deceased was a resident, as to his identity and honorable service, cause to be erected in any cemetery or public place in such municipality, at a cost to the state of not more than fifty dollars, a marker or soldier’s headstone, having inscribed thereon the name of such person, the organization to which he belonged, and the place of his death or burial or when he was reported as missing in action or lost at sea.

(1949 Rev., S. 2942; 1957, P.A. 163, S. 32; P.A. 88-285, S. 17, 35.)

History: P.A. 88-285 replaced veterans’ home and hospital commission with commissioner.



Section 27-121 - Municipal memorials for deceased and missing veterans.

If the chief executive authority of any municipality which had as residents several veterans who were killed or lost as described in section 27-120, and to whose memory markers or headstones have not already been erected, prefers a memorial stone or plaque with the names of all such veterans inscribed thereon, erected in a public place or cemetery in such municipality, the commissioner shall cause such a suitable memorial to be erected in such municipality, which memorial shall be of such design and material and of such cost as the commissioner determines. If any municipality, organization or person contributes toward the erection of such memorial, the location of the same shall be determined by the commissioner and a committee of two persons appointed by the municipality, organization or individuals making such contribution. Any such memorial may include the names of any veterans who died or were killed in action as described in said section 27-120 and whose bodies have been brought home for interment whenever the municipality wherein such memorial is to be erected, or any organization or person, agrees with the commissioner to share proportionately the cost of erecting such memorial.

(1949 Rev., S. 2943; 1953, 1955, S. 1642d; P.A. 88-285, S. 18, 35.)

History: P.A. 88-285 replaced veterans’ home and hospital commission with commissioner.



Section 27-122 - Plot in Evergreen Cemetery in New Haven.

Section 27-122 is repealed.

(1949 Rev., S. 2944; 1963, P.A. 402.)



Section 27-122a - Establishment of veterans’ cemetery.

(a) The Commissioner of Mental Health and Addiction Services shall transfer to the Veterans’ Home and Hospital Commission two certain pieces or parcels of land known as Plot # 6, containing thirty acres, more or less, situated on the north side of River Road in the town of Middletown, county of Middlesex, and state of Connecticut, and being bounded and described as follows: As to the first piece or parcel; Commencing at a point in the northerly side of River Road being the southeast corner of the land herein described, thence running N 31 degrees E a distance of 286 feet, more or less, to the right-of-way of the Penn Central Railroad (Valley Line), thence running westerly along said right-of-way a distance of 2720 feet, more or less, thence running southerly 80 feet, more or less, to River Road, thence running southeasterly along the northern boundary of River Road a distance of 530 feet, more or less, to a brook, thence running N 80 degrees E along the north side of River Road to a bend in said road a distance of 380 feet, more or less, thence S 82 degrees E a distance of 1160 feet, more or less along the northern side of River Road to the point and place of beginning. As to the second piece or parcel of land being a small piece or parcel located on the northerly side of the Penn Central Railroad (Valley Line) right-of-way, bounded on the northerly and westerly side by the Connecticut River and on the southerly side by said railroad right-of-way and on the easterly side by property of the Feldspar Corporation. Said two pieces or parcels of land contain a total area of thirty acres, more or less, and are shown on a map or plan titled, “The Connecticut State Hospital Middletown, Conn. Scale 1″ = 200′ 1922”.

(b) The Commissioner of Mental Health and Addiction Services shall transfer to the Veterans’ Home certain land in the city of Middletown, under the supervision and control of said commissioner, in exchange for the transfer by the Veterans’ Home and Hospital Commission to the Commissioner of Mental Health and Addiction Services of certain land comprised of pieces and parcels of the land described in subsection (a) of equal acreage, the exact boundaries of the lands to be exchanged to be decided by the Commissioner of Administrative Services, with the advice and assistance of all parties within the six-month period following June 14, 1979.

(c) The land transferred to the commission under subsections (a) and (b) of this section and not transferred to the Commissioner of Mental Health and Addiction Services and the Connecticut Valley Hospital shall be used by the Commissioner of Veterans’ Affairs for the establishment and maintenance of a veterans’ cemetery.

(1971, P.A. 352, S. 1; P.A. 79-478, S. 1, 2; P.A. 88-285, S. 19, 35; P.A. 95-257, S. 11, 58; P.A. 04-169, S. 12; P.A. 05-288, S. 124.)

History: P.A. 79-478 provided, in new Subsec. (b), for an exchange of land between the commissioner of mental health and the veterans’ home and hospital commission; P.A. 88-285 amended Subsec. (c) to replace commission with commissioner of veterans’ affairs; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 04-169 amended Subsec. (b) to change the name of the Veterans’ Home and Hospital to the Veterans’ Home, effective June 1, 2004; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005.



Section 27-122b - Eligibility for burial in veterans’ cemetery. Consecrated area designation.

(a) As used in this section, “veteran” means any person (1) honorably discharged from, or released under honorable conditions from, active service in the United States Army, Navy, Marine Corps, Air Force or Coast Guard or any women’s auxiliary branch thereof, organized pursuant to an Act of Congress; (2) who has completed at least twenty years of service in the Connecticut National Guard; or (3) who was killed in action, or who died as a result of accident or illness sustained while performing active service, in the United States Army, Navy, Marine Corps, Air Force or Coast Guard or any women’s auxiliary branch thereof, organized pursuant to an Act of Congress, or in the Connecticut National Guard.

(b) (1) Any veteran may, by letter or other communication addressed to the commissioner, or by will, request that upon his or her death his or her body be buried in a veterans’ cemetery established pursuant to section 27-122a, or (2) the spouse or other next of kin may apply to the commissioner to have the body of such veteran buried in said veterans’ cemetery, and in either case such request shall be granted.

(c) (1) Any member or former member of the armed forces, as defined in subsection (a) of section 27-103, who is a resident of this state and is entitled to retirement pay under 10 USC Chapter 1223, or would have been entitled to retirement pay under said chapter, but for the fact that the person is under sixty years of age, may by letter or other communication addressed to the commissioner, or by will, request that his or her body will be buried in said veterans’ cemetery, or (2) the spouse or other next of kin may apply to the commissioner to have the body of such veteran buried in said veterans’ cemetery, and, in either case, such request shall be granted.

(d) The spouse of any veteran shall, upon similar request or application made to the commissioner, be buried in said veterans’ cemetery provided only one such request or application shall be granted.

(e) The commissioner shall designate an area in said veterans’ cemetery for veterans who, for religious reasons, require burial in a consecrated area.

(1971, P.A. 352, S. 2; P.A. 75-483, S. 5, 10; P.A. 81-65; P.A. 88-74; 88-285, S. 20, 33, 35; P.A. 04-169, S. 13; P.A. 07-13, S. 1; P.A. 08-87, S. 3.)

History: P.A. 75-483 substituted “as defined in subsection (a) of section 27-103” for language defining the service period for the Vietnam era; P.A. 81-65 added Subsec. (d) requiring the commission to designate a consecrated area within the veterans’ cemetery; P.A. 81-65 effective at such time as the veterans’ home and hospital commission declares that the establishment of said veterans’ cemetery has been effected; P.A. 88-74 amended Subsec. (a)(3) to include service during invasion of Grenada and Lebanon in definition of “service in time of war”, and amended Subsec. (c) to permit one spouse of a veteran to be buried in the cemetery, regardless of order of death; P.A. 88-285 amended Subsecs. (b) to (d), inclusive, to replace commission with commissioner and changed effective date of P.A. 88-74 from October 1, 1988, to July 1, 1988; P.A. 04-169 amended Subsec. (a) to eliminate from the definition of “veteran” reference to service in time of war and references to domiciled in this state and to delete the definition of “service in time of war”, and made technical changes in Subsec. (b), effective June 1, 2004; P.A. 07-13 amended Subsec. (a) to delete definition of “armed forces” and redefine “veteran” and added “established pursuant to section 27-122a” and made a technical change in Subsec. (b), effective July 1, 2007; P.A. 08-87 added new Subsec. (c) re member or former member of armed forces who may be buried in veterans’ cemetery and redesignated existing Subsecs. (c) and (d) as new Subsecs. (d) and (e), effective July 1, 2008.



Section 27-123 - Graves of soldiers and sailors.

In each city and town there shall be appointed annually, by the chief executive authority of the city or town, a committee of three citizens of the city or town, who are veterans and whose duty it shall be to see that the grave of any person who served in time of war in the military or naval forces of the English colonies in America, prior to 1776, or of the state of Connecticut or in the armed forces of the United States, shall be suitably kept and cared for. If the cost of such care and maintenance is not paid by private persons or by the trustees of the cemetery where any such grave is situated, it shall be paid by the city or town; and cities and towns are authorized to appropriate money for such purpose. Money so appropriated may be expended directly by the city or town or may be paid to the trustees or manager of the cemetery in which any such grave is located; but the sum paid in any year shall not exceed for any such grave the sum usually charged for the annual care and maintenance of a grave in the same cemetery or, if no such charge is made in that cemetery, it shall not exceed the sum charged in other cemeteries in the same city or town for such service, provided, when any such grave has settled appreciably, such sum may be exceeded.

(1949 Rev., S. 653; 1957, P.A. 163, S. 12; 350, S. 1.)



Section 27-124 - Celebrations and memorials.

Any town, at a town meeting warned and held for such purpose, and any city or borough, by its aldermen, common council or burgesses, may appropriate money for public celebrations in honor of members of the armed forces and veterans, and for the erection of a suitable memorial structure in honor of those members and veterans who were residents of such municipality at the time of their enlistment or induction into the armed forces for service in war; and may appoint committees to select and secure an appropriate site for such memorial, to supervise and direct its design and construction and expend the money appropriated therefor. No part of any such appropriation shall be expended for the site for such memorial and no appropriation for any memorial shall exceed an amount equal to fifteen cents on each one hundred dollars of the grand list of any town, city or borough making an appropriation for such purpose.

(1949 Rev., S. 652; 1957, P.A. 163, S. 11.)

See Sec. 27-121 re municipal memorials for deceased and missing veterans.



Section 27-125 - Temporary assistance.

Any veteran who is a citizen of this state and who, through disability or other causes incident to service in the armed forces in time of war, is in need of temporary financial assistance may be provided for by the commissioner by a method similar to that provided in section 27-82, the amount and continuance of such assistance to be discretionary with the commissioner. The widow, widower and each child, parent, brother or sister of any member of the armed forces, who died while in such active service, may be assisted by the commissioner if such person or persons are without sufficient means of support by reason of the death of such member of the armed forces. In carrying out his duties under the provisions of this section, the commissioner is directed to cooperate with such federal agencies as may aid in securing prompt and suitable treatment, care and relief of any such member of the armed forces or his or her dependents. The records of the agencies of the state shall be placed at the disposal of the commissioner and such agencies are directed to cooperate with and to assist the commissioner in carrying out his duties.

(1949 Rev., S. 2945; 1957, P.A. 163, S. 33; P.A. 74-321, S. 18; P.A. 88-285, S. 21, 35.)

History: P.A. 74-321 added “widower” to those who may be assisted; P.A. 88-285 replaced veterans’ home and hospital commission with commissioner.



Section 27-126 - Aid restricted.

No person shall receive aid under the provisions of this part who is receiving aid under the provisions of part II of this chapter, and no person receiving aid under the provisions of section 27-125 shall receive aid under any other provision of this chapter.

(1949 Rev., S. 2946, 2960.)



Section 27-127 - Veterans’ Relief Fund.

Section 27-127 is repealed.

(1949 Rev., S. 2947; 1972, P.A. 294, S. 25.)



Section 27-128 - Governor authorized to transfer moneys between veterans’ funds.

The Governor may transfer, from time to time, as may be found expedient, funds existing in the Soldiers, Sailors and Marines Fund and funds of the Veterans’ Home from one of said funds to the other of said funds.

(1949 Rev., S. 2947; 1972, P.A. 294, S. 26; P.A. 88-285, S. 22, 35; P.A. 04-169, S. 14.)

History: 1972 act deleted the veterans’ relief fund; P.A. 88-285 deleted reference to “commission”; P.A. 04-169 made a technical change and changed the name of the Veterans’ Home and Hospital to the Veterans’ Home, effective June 1, 2004; (Revisor’s note: In 2005 the Revisors editorially deleted the apostrophe from “Marines” in name of fund).



Section 27-129 - Conservator for incompetent veteran.

When an application is filed for the appointment of a conservator for an incompetent veteran, a certificate of the Administrator of Veterans’ Affairs of the United States or his authorized representative that such person has been rated incompetent by the Veterans’ Administration on examination in accordance with the laws and regulations governing such Veterans’ Administration and that appointment of a conservator is a condition precedent to the payment of any moneys due such veteran by the Veterans’ Administration shall be prima facie evidence of the necessity for such appointment.

(1953, S. 1645d.)



Section 27-130 - Acquisition of property by veterans’ organizations.

The American Legion, The Veterans of Foreign Wars of the United States, The Disabled American Veterans of the World War, Italian American War Veterans of the United States, Incorporated, The Jewish War Veterans of the United States, The Catholic War Veterans, The Polish Legion of American Veterans, The Marine Corps League, the AMVETS and The American Veterans Committee and their respective local posts may receive or hold in trust gifts, testamentary or otherwise, and may purchase or receive gifts of such real estate as may be necessary or advantageous for the conduct of their business.

(1949 Rev., S. 2948; 1949, 1953, S. 1643d; 1961, P.A. 261, S. 1.)

History: 1961 act corrected name of Italian American organization.



Section 27-131 - Preservation of Spanish War records.

(a) The Commissioner of Construction Services is authorized to maintain a headquarters of the Department of Connecticut United Spanish War Veterans, under the management and control of its state commander, and to collect, classify, index and install in said headquarters all available material, records, histories, relics and mementoes relating to Connecticut participation, public or private, in the war with Spain and thus establish a permanent record of its extent and character, such record to be as complete and comprehensive as possible and to cover not only the activities of the state, its subdivisions and agencies, but also of Connecticut agencies of the federal government, of organizations of private persons and of those individuals who were direct participants in said war, whether as soldiers or sailors or otherwise. Said record shall, at all times, be accessible under such rules as said department prescribes. Said department may also use said headquarters for furnishing information and aid to needy veterans of the war with Spain and their dependents. If, at any time, said department is dissolved or ceases to exist or becomes inactive, said records shall become the property of the state of Connecticut and shall be transferred to the department of war records of the State Library. The state commander of said department shall report biennially to the General Assembly upon all such matters concerning said organization as he deems of interest to the citizens of the state.

(b) Said commissioner shall provide and maintain in a building owned by the state a suitable room or rooms for the use of said department, together with suitable equipment and supplies therefor.

(c) Appropriations for this purpose shall not exceed twenty-five hundred dollars annually.

(1949 Rev., S. 2949; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 97, 110; P.A. 11-51, S. 90.)

History: P.A. 77-614 substituted “commissioner of administrative services” for “public works commissioner”; P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subsec. (a); pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011.



Section 27-132 and 27-133 - Roster of Connecticut men and women in armed forces during the First World War. Distribution and sale of World War I roster.

Sections 27-132 and 27-133 are repealed, effective October 1, 2002.

(1949 Rev., S. 1314, 1315; 1961, P.A. 261, S. 2; 275; P.A. 77-614, S. 521, 610; P.A. 88-285, S. 23, 35; P.A. 93-262, S. 1, 87; S.A. 02-12, S. 1.)



Section 27-134 - Copies of statutes for veterans’ organizations.

The Secretary of the State shall, upon request, provide each established veterans’ organization occupying office space furnished by the state in the city of Hartford with an annotated copy of the revised statutes and any supplements thereto.

(1953, S. 1646d; P.A. 11-150, S. 14.)

History: P.A. 11-150 added “upon request”, effective July 1, 2011.



Section 27-135 - Local veterans’ advisory committee. Veterans’ service contact person.

(a) Any city or town, either separately or with one or more other cities and towns, may, by ordinance, establish a local veterans’ advisory committee which shall have the responsibility of carrying out locally the duties and purposes of this section and, within their charter powers and as otherwise provided by law, may make available to such local committees the necessary funds to carry out their duties and responsibilities. The committee may (1) act as the coordinating agency in all matters concerning veterans and their dependents, coordinating the activities of public and private facilities concerned with veterans’ reemployment, education, rehabilitation and adjustment to peacetime living; (2) cooperate with all national, state and local governmental and private agencies in securing services and benefits to which a veteran or his dependents may be entitled; (3) use the services and facilities of the veterans organizations so far as possible to carry out the purposes of this section; and (4) encourage and coordinate vocational training services for veterans.

(b) Any city or town that (1) has not established a local veterans’ advisory committee pursuant to subsection (a) of this section, and (2) does not otherwise provide funding for a veterans’ service officer shall designate a city or town employee to serve as a veterans’ service contact person in such city or town. Any city or town employee designated as a veterans’ service contact person shall carry out the duties described in subsection (a) of this section and may complete an annual training course conducted by the veterans’ advocacy and assistance unit, as described in subsection (b) of section 27-102l.

(1949, S. 1647d; 1957, P.A. 13, S. 78; P.A. 13-34, S. 2.)

History: P.A. 13-34 designated existing provisions as Subsec. (a), added Subsec. (b) re veterans’ service contact person, and made technical changes.



Section 27-136 - Powers of attorney granted by persons in armed forces.

No person who acts under a power of attorney of a principal in the armed forces of the United States, or of a principal whose duties in connection with any service in which the armed forces, as defined by section 27-103, are engaged involve his absence from this country, shall be liable for any such act on the ground that such principal was not alive when such act was performed if such act was performed in good faith and without knowledge of the death of the principal. All such acts shall have the same force and effect upon title and in all other respects as though the principal were alive.

(1949 Rev., S. 7128; 1957, P.A. 163, S. 41.)



Section 27-137 - Acknowledgments by persons serving in armed forces and spouses.

In addition to the acknowledgment of instruments in the manner and form otherwise authorized by law, any person serving in or with the armed forces of the United States and his or her spouse, may acknowledge any such instrument before any officer in active service in the armed forces of the United States with the rank of second lieutenant or higher in the Army or Marine Corps, or ensign or higher in the Navy or Coast Guard. No such instrument shall be rendered invalid by failure to state therein the place of execution or acknowledgment. No authentication of such officer’s certificate of acknowledgment shall be required, but he shall endorse thereon his rank and the command to which he is attached.

(1949 Rev., S. 7129; P.A. 75-195.)

History: P.A. 75-195 added application of section to “his or her spouse”.

See Sec. 1-38 re form of acknowledgment of instrument by person in armed forces.



Section 27-138 - *(See end of section for amended version and effective date.) Custody and administration of the Soldiers, Sailors and Marines Fund. Repayment of amounts appropriated from the General Fund.

(a) The Soldiers, Sailors and Marines Fund shall remain as established and shall be in the custody of the Treasurer as trustee of the fund and shall be administered by the treasurer of the American Legion. The Treasurer shall invest the fund and shall reinvest as much of the fund as is not required for current disbursement in accordance with the provisions of part I of chapter 32. The interest accumulations of the fund so held in trust or so much thereof as is found necessary to carry out the purposes hereinafter stated shall be paid, upon the order of the Comptroller, upon such statements as the Comptroller may require, to the treasurer of the American Legion, who shall disburse the same, and the balance of said accumulations, except for a reserve of one hundred thousand dollars held in custody of the trustee for contingent purposes, shall at the end of each fiscal year be added to the principal of the fund. If the interest accumulations of the fund, together with available appropriations, if any, of other funds, are insufficient to carry out the purposes of this part, the Finance Advisory Committee, upon recommendation of the Governor, shall make appropriations therefor from the state General Fund, limited, however, for any fiscal year to amounts which, together with said interest accumulations for such year, shall not exceed the annual interest on thirty-five million dollars at the average rate of the investment yield earned during the preceding fiscal year on the Soldiers, Sailors and Marines Fund, provided, in case of disaster constituting an emergency, as declared by the Governor, the Finance Advisory Committee may make additional appropriations to the fund without regard to such limitation. Any amounts appropriated from the General Fund under the provisions of this subsection on or after July 1, 2002, and disbursed by the treasurer of the American Legion to carry out the purposes of this part, shall be repaid to said fund in accordance with the provisions of subsection (b) of this section. Payments to the treasurer of the American Legion shall be made at such definite and stated periods as are necessary to meet the convenience of the American Legion and said trustee; but each payment shall be made upon the order of the treasurer of the American Legion, approved by at least two of its executive officers or of a special committee thereof thereunto specially authorized. No part of the interest accumulation of the fund shall be expended for the purpose of maintaining the American Legion.

(b) If in any fiscal year the interest earned on the principal of the Soldiers, Sailors and Marines Fund exceeds the expenditure level of said fund and there remains an outstanding balance in the cumulative amount to be repaid to the General Fund by the Soldiers, Sailors and Marines Fund under the provisions of subsection (a) of this section, the Comptroller may transfer any interest earned in excess of expenditure to the General Fund. Except as provided in this section, the Comptroller may not transfer interest earned on the principal of the Soldiers, Sailors and Marines Fund to the General Fund.

(1949, Rev., S. 2957; 1949, S. 1648d; 1961, P.A. 578, S. 14; February, 1965, P.A. 574, S. 33; 1969, P.A. 337, S. 1; P.A. 74-338, S. 58, 94; P.A. 76-411, S. 2; P.A. 81-343, S. 5, 7; P.A. 97-47, S. 50; P.A. 07-187, S. 2; P.A. 11-48, S. 15.)

*Note: On and after July 1, 2014, this section, as amended by section 121 of public act 13-247, is to read as follows:

“Sec. 27-138. Custody and administration of the Soldiers, Sailors and Marines Fund. The Soldiers, Sailors and Marines Fund shall remain as established and shall be in the custody of the Treasurer as trustee of the fund and shall be administered by the American Legion. The Treasurer shall invest the fund and shall reinvest as much of the fund as is not required for current disbursement in accordance with the provisions of part I of chapter 32. The interest accumulations of the fund so held in trust or so much thereof as is found necessary to carry out the purposes hereinafter stated shall be paid to the American Legion, who shall disburse the same, and the balance of said accumulations, except for a reserve of one hundred thousand dollars held in custody of the trustee for contingent purposes, shall at the end of each fiscal year be added to the principal of the fund. Payments to the American Legion shall be made at such definite and stated periods as are necessary to meet the convenience of the American Legion and said trustee; but each payment shall be made upon the order of the American Legion, approved by at least two of its executive officers or of a special committee thereof thereunto specially authorized. The American Legion may consult with the Treasurer concerning investment of the fund. Up to three hundred thousand dollars of the interest accumulation may be utilized by the American Legion to administer the fund, provided no additional part of the interest accumulation of the fund shall be expended for the purpose of maintaining the American Legion.”

(1949, Rev., S. 2957; 1949, S. 1648d; 1961, P.A. 578, S. 14; February, 1965, P.A. 574, S. 33; 1969, P.A. 337, S. 1; P.A. 74-338, S. 58, 94; P.A. 76-411, S. 2; P.A. 81-343, S. 5, 7; P.A. 97-47, S. 50; P.A. 07-187, S. 2; P.A. 11-48, S. 15; P.A. 13-247, S. 121.)

History: 1961 act provided for augmentation by finance advisory committee where funds were insufficient, with limitation; 1965 act deleted provision for augmentation of the fund by cigarettes taxes; 1969 act provided for reserve fund of $100,000; P.A. 74-338 substituted “investment advisory council” for “investment committee”; P.A. 76-411 deleted references to board of trustees and investment advisory council and qualified the treasurer “as trustee of said fund”, providing that the treasurer, instead of the board, administer the fund; P.A. 81-343 allowed reinvestments of moneys not needed for current disbursement in accordance with part I of Ch. 32 rather than reinvestments “in such securities as may be legal investments for trust funds”; P.A. 97-47 substituted “trustee” for “board of trustees”; (Revisor’s note: In 2005 the Revisors editorially deleted the apostrophe from “Marines” in name of fund); P.A. 07-187 provided that treasurer of the American Legion, instead of State Treasurer, shall administer the fund and that State Treasurer shall invest the fund, and made technical changes, effective June 6, 2007; P.A. 11-48 designated existing provisions as Subsec. (a) and amended same by adding provision re repayment of amounts appropriated from General Fund, and added Subsec. (b) re when Comptroller may transfer interest to General Fund, effective July 1, 2011; P.A. 13-247 deleted Subsec. (a) designator, replaced requirement that treasurer of American Legion administer the fund with requirement that American Legion administer the fund, deleted provision re order of Comptroller to pay interest accumulations, deleted provisions re Finance Advisory Committee to make appropriations from state General Fund, added provision authorizing American Legion to consult with the Treasurer concerning investment of the fund and to utilize up to $300,000 of interest accumulation to administer the fund, deleted former Subsec. (b) re transfer of interest to General Fund by Comptroller, and made conforming changes, effective July 1, 2014.



Section 27-138a - Regulations and applications to be available at town clerks’ offices.

The treasurer of the American Legion as administrator of the Soldiers, Sailors and Marines Fund may make available at each town clerk’s office a copy of the regulations of the fund and applications for aid from the fund.

(1969, P.A. 347, S. 2; P.A. 97-47, S. 51; P.A. 07-187, S. 3.)

History: P.A. 97-47 substituted “trustee” for “board of trustees”; (Revisor’s note: In 2005 the Revisors editorially deleted the apostrophe from “Marines” in name of fund); P.A. 07-187 substituted “treasurer of the American Legion as administrator” for “trustee”, “may make” for “shall make” and “the” for “said”, effective June 6, 2007.



Section 27-138b - Hearing on denial of aid.

Any applicant denied aid under section 27-140 shall be given written notice by registered mail by the administrator of the Soldiers, Sailors and Marines Fund stating the reasons for such denial. The applicant may, within ten days of the date of the mailing of such notice, make a request in writing by registered mail directed to the administrator for a hearing on such denial. The administrator shall notify the applicant in writing, within five days of the receipt of the request, of the place and date of hearing, which hearing shall be held not less than thirty days from the date of mailing of the notice. The hearing may be conducted by the administrator or by a hearing officer appointed by the administrator in writing. The applicant shall be entitled to be represented by counsel and a transcript of the hearing shall be made. If the hearing is conducted by a hearing officer, he shall state his findings and make recommendation to the administrator on the issue of the denial of the application. The administrator, based upon such findings and recommendations of the hearing officer, or after a hearing conducted by him, shall render a decision in writing denying the application or granting it in accordance with the regulations of the Soldiers, Sailors and Marines Fund. A copy of such decision shall be sent by registered mail to the applicant. An applicant aggrieved by said decision may appeal therefrom as provided in section 27-138c.

(1969, P.A. 347, S. 3.)

History: (Revisor’s note: In 2005 the Revisors editorially deleted the apostrophe from “Marines” in name of fund).



Section 27-138c - Hearing on denial of aid. Appeal.

Any person aggrieved by a decision of the administrator rendered under section 27-138b may appeal such decision to a review board composed of the Adjutant General or his or her designee, the Attorney General or his or her designee, and the Commissioner of Veterans’ Affairs or his or her designee. All appeals taken pursuant to this section shall be based solely upon the record of the hearing conducted pursuant to section 27-138b. A person aggrieved by a decision of the review board may appeal to the Superior Court pursuant to the provisions of chapter 54.

(1969, P.A. 347, S. 4; P.A. 88-317, S. 31, 107; June Sp. Sess. P.A. 91-12, S. 41, 55; P.A. 04-169, S. 15; P.A. 05-288, S. 125.)

History: P.A. 88-317 added provision re appeal to superior court in accordance with chapter 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; June Sp. Sess. P.A. 91-12 transferred from the commandant to the commissioner the responsibility for sitting on the review board; P.A. 04-169 made technical changes, effective June 1, 2004; P.A. 05-288 made technical changes, effective July 13, 2005.



Section 27-138d - Expenses incurred in connection with premises used by fund administrator.

Notwithstanding the provisions of section 4b-12 or 27-138, the expenses incurred by the state in connection with the supervision, care and control of the premises used by the administrator of the Soldiers, Sailors and Marines Fund for the purposes of this part shall be charged against the interest accumulations of said fund, as appropriated to the Soldiers, Sailors and Marines Fund.

(P.A. 76-434, S. 10, 12.)

History: (Revisor’s note: In 2005 the Revisors editorially deleted the apostrophe from “Marines” in name of fund).



Section 27-138e - (Note: This section is effective July 1, 2014.) Biennial independent audit of fund. Audit report.

(a) The American Legion shall, on or before January fifteenth biennially, cause an independent audit of the Soldiers, Sailors and Marines Fund, described in section 27-138. Such audit shall be conducted in accordance with sections 4-230 to 4-236, inclusive, and regulations adopted pursuant to section 4-236. The audit report shall include: (1) A detailed description of the fund investments; (2) a description of investment returns, including interest, dividends, realized capital gains and unrealized capital gains organized by investment type; (3) a list of operating expenditures that describes the type, and includes the amount, of each expenditure; (4) a list of the number of grant recipients each month; (5) the fund balance for the current year, the amount of interest earned for the current year, the estimated fund balance for the subsequent year and the estimated interest earned for the subsequent year; and (6) any other information that is required to be reported to the Treasurer.

(b) Not later than seven business days after the date on which the American Legion receives the audit report of the independent audit described in subsection (a) of this section, the American Legion shall submit to the Treasurer and the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and veterans’ and military affairs a copy of such report. The American Legion shall make such report available to the public in a paper and an electronic format.

(P.A. 13-247, S. 122.)

History: P.A. 13-247 effective July 1, 2014.



Section 27-139 - Increase of fund.

Section 27-139 is repealed.

(1949 Rev., S. 2958; 1955, S. 1649d; 1961, P.A. 578, S. 15.)



Section 27-140 - Expenditure. Accounting.

All money so paid to and received by the American Legion shall be expended by it in furnishing food, wearing apparel, medical or surgical aid or care or relief to, or in bearing the funeral expenses of, soldiers, sailors or marines who performed service in time of war, as defined in subsection (a) of section 27-103, in any branch of the military service of the United States, including the Connecticut National Guard, or who were engaged in any of the wars waged by the United States during said periods in the forces of any government associated with the United States, who have been honorably discharged therefrom or honorably released from active service therein, and who were citizens or resident aliens of the state at the time of entering said armed forces of the United States, including the Connecticut National Guard, or of any such government, or to their spouses who are living with them, or to their widows or widowers who were living with them at the time of death, or dependent children under eighteen years of age, who may be in need of the same. All such payments shall be made by the American Legion under authority of its bylaws, which bylaws shall set forth the procedure for proof of eligibility for such aid, provided payments made for the care and treatment of any person entitled to the benefits provided for herein, at any hospital receiving aid from the General Assembly unless special care and treatment are required, shall be in accordance with the provisions of section 17b-239, and provided the sum expended for the care or treatment of such person at any other place than a state-aided hospital shall in no case exceed the actual cost of supporting such person at the Veterans’ Home, unless special care and treatment are required, when such sum as may be determined by the treasurer of such organization may be paid therefor. The treasurer of such organization shall account to the Governor and the General Assembly during the months of January, April, July and October for all moneys disbursed by it during the three months next preceding the first day of either of said months, and such account shall show the amount of and the name and address of each person to whom such aid has been furnished. Upon the completion of the trust provided for in section 27-138, the principal fund shall revert to the State Treasury.

(1949 Rev., S. 2959; 1949, 1951, 1953, S. 1650d; 1957, P.A. 163, S. 34; 1967, P.A. 850; 1969, P.A. 347, S. 1; P.A. 73-395; P.A. 74-321, S. 19; P.A. 75-483, S. 6, 10; P.A. 91-2, S. 7, 8; 91-213, S. 7, 8; P.A. 97-47, S. 52; P.A. 00-131, S. 1; P.A. 04-169, S. 16; 04-195, S. 1; P.A. 07-187, S. 4.)

History: 1967 act provided for use of termination date to be determined by the United States for the end of the Vietnam era and raised cutoff age for eligibility of dependent children from 16 to 18; 1969 act made slight change in wording; P.A. 73-395 substituted “December 31, 1955” for “October 27, 1953”; P.A. 74-321 substituted “spouses” for “wives” and added “or widowers” following “widows”; P.A. 75-483 deleted provisions concerning the dates for the Vietnam era and substituted “as defined in subsection (a) of section 27-103”; P.A. 91-2 added provisions re service during Operation Desert Shield and Operation Desert Storm; P.A. 91-213 changed the beginning of the period of service during Operation Desert Shield and Operation Desert Storm from August 7, 1990, to August 2, 1990; P.A. 97-47 substituted “trustee” for “board of trustees”; P.A. 00-131 added “performed service in time of war, as defined in subsection (a) of section 27-103,” and deleted provisions re service dates; P.A. 04-169 changed the name of the Veterans’ Home and Hospital to the Veterans’ Home, effective June 1, 2004; P.A. 04-195 included the Connecticut National Guard in any branch of the military service of the United States and in the armed forces of the United States, effective June 3, 2004; P.A. 07-187 deleted “and shall be approved by the trustee” re bylaws, substituted “the Governor and the General Assembly” for “said trustee” re quarterly accounting, and deleted “so held by said trustee” re principal fund, effective June 6, 2007.



Section 27-140aa - Definitions.

As used in this part:

(1) “Agent orange” means the herbicide composed of 2,4,5-trichlorphenoxyacetic acid and 2,4-dichlorphenoxyacetic acid;

(2) “Commission” means the Vietnam Herbicides Information Commission established under this part;

(3) “Commissioner” means the Commissioner of Public Health;

(4) “Department” means the Department of Public Health;

(5) “Veteran” means a person who (A) was a resident of the state at the time of his induction into the armed forces of the United States or is currently a resident of the state and (B) served during the Vietnam era, as defined in section 27-103; and

(6) “Vietnam herbicide” means any herbicide, defoliant, or other causative agent, including, but not limited to, agent orange, used in the Vietnam conflict.

(P.A. 82-308, S. 1, 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 27-140a to 27-140m - Bonus for Veterans of Vietnam Era, generally.

Sections 27-140a to 27-140m, inclusive, are repealed, effective October 1, 2002.

(1967, P.A. 422, S. 1–13; 1969, P.A. 352, S. 1; 1971, P.A. 179, S. 20; 1972, P.A. 225, S. 5; P.A. 73-525; P.A. 75-483, S. 7–10; P.A. 76-436, S. 607, 681; S.A. 80-41, S. 65, 68; P.A. 98-259, S. 13, 17; P.A. 02-89, S. 90; S.A. 02-12, S. 1.)



Section 27-140bb - Commission: Establishment; membership; termination.

(a) There is established a Vietnam Herbicides Information Commission which shall obtain information relating to the health effects of exposure to Vietnam herbicides for veterans of this state who may have been exposed to these substances during their period of military service.

(b) The commission shall consist of nine members, who shall serve for a term of five years, one of whom shall be the commissioner or his designee. The remaining members shall be appointed as follows: The president pro tempore of the Senate shall appoint two members, the minority leader of the Senate shall appoint two members, the speaker of the House of Representatives shall appoint two members and the minority leader of the House of Representatives shall appoint two members. There shall be at least six honorably discharged veterans on the commission, four of whom shall have served in the Vietnam theater of operations. One member of the commission shall be a toxicologist and one member shall be a epidemiologist, each of whom shall be licensed by the state.

(c) The commission shall elect a chairperson from among its members. Vacancies in the membership of the commission and its officers shall be filled for the unexpired term in the same manner as the original appointment or election. The commission shall meet at least four times a year at the call of the chairperson. The initial meeting of the commission shall be called by the commissioner not later than September 1, 1982. The members of the commission shall receive no compensation for their services.

(d) The commission shall cease to exist on June 30, 1990.

(P.A. 82-308, S. 2, 7; P.A. 87-543, S. 4, 9.)

History: P.A. 87-543 amended Subsec. (a) by eliminating establishment of the commission within the department of health services for administrative purposes and amended Subsec. (d) to extend the commission to June 30, 1990.



Section 27-140cc - Duties of commission. Reports.

(a) The commission shall advise the Department of Veterans’ Affairs on (1) medical, administrative and social assistance needed for veterans who were exposed to Vietnam herbicides, (2) recommendations for legislation and (3) information that should be provided to veterans about epidemiological or other studies relating to Vietnam herbicide exposure which are being conducted by the state or federal government.

(b) The commission shall not disclose information received pursuant to this part so as to divulge the identities of the persons to whom it relates except as is necessary to carry out the purposes of this part.

(c) The commission shall submit a preliminary report to the Governor and the General Assembly on or before April 1, 1983, on its findings, recommendations and conclusions. The commission shall submit annual reports thereafter on or before February fifteenth of each year with a final report due on or before February 15, 1987.

(P.A. 82-308, S. 3, 7; P.A. 87-543, S. 5, 9.)

History: P.A. 87-543 amended Subsec. (a) to make commission advisory only.



Section 27-140dd - Duties of department.

The department, in conjunction and consultation with the Department of Veterans’ Affairs, and within available appropriations, may: (1) Establish, promote and maintain a public information program on Vietnam herbicides which shall include, but not be limited to, an extensive effort to identify and contact veterans who may have been exposed to such herbicides; (2) establish, maintain and promote a reporting process for veterans who were exposed to Vietnam herbicides; (3) initiate education for health professionals to assist them in understanding the potential risks and state-of-art knowledge with regard to detection, diagnosis and treatment of acute and chronic symptoms associated with Vietnam herbicide exposure, and (4) refer veterans to appropriate state and federal agencies for the purpose of filing claims to remedy medical and financial problems caused by exposure to Vietnam herbicides. The commissioner may enter into agreements with nonprofit veterans’ organizations in the state to provide these services.

(P.A. 82-308, S. 4, 7; P.A. 87-543, S. 6, 9.)

History: P.A. 87-543 required the department to consult with the Department of Veterans’ Affairs rather than the commission and limited spending to available appropriations.

See Sec. 52-577b re limitation of actions for damages caused by contact with or exposure to phenoxy herbicides in Indo-China.



Section 27-140ee - Report by physician or hospital to commission. Disclosure of information.

(a) A physician who has primary responsibility for treating a veteran who believes he may have been exposed to Vietnam herbicides while serving in the armed forces of the United States, shall, at the request of the veteran, submit a report to the Department of Veterans’ Affairs. If there is no physician having primary responsibility for treating the veteran, the hospital treating the veteran shall, at the request of the veteran, submit the report to the commission. Any report of a physician or hospital shall include: (1) Any symptoms of exposure to a Vietnam herbicide; (2) diagnosis of the veteran; and (3) methods of treatment prescribed.

(b) The identity of a veteran about whom a report has been made under this section may not be disclosed unless the veteran consents to the disclosure. Any statistical information collected under this part shall be public information.

(c) Any physician or hospital subject to this section who complies with the provisions of this section may not be held civilly or criminally liable for providing the information required by this section.

(P.A. 82-308, S. 5, 7; P.A. 87-543, S. 7, 9.)

History: P.A. 87-543 amended Subsec. (a) by changing reference from commission to department of veterans’ affairs for consistency with statutory changes.



Section 27-140ff to 27-140hh - Definitions. Commission established; membership; vacancies. Duties of commission; reports.

Sections 27-140ff to 27-140hh, inclusive, are repealed, effective June 1, 2004.

(P.A. 97-144, S. 1–3, 5; P.A. 04-169, S. 21.)



Section 27-140ii - Assistance to members of the Connecticut National Guard and veterans to obtain federal treatment services for depleted uranium exposure. Report re adequacy of training and feasibility of predeployment training.

(a) As used in this section:

(1) “Eligible member” means a member of the Connecticut National Guard who served in the Persian Gulf War, as defined in 38 USC 101, or in an area designated as a combat zone by the President of the United States during Operation Enduring Freedom or Operation Iraqi Freedom;

(2) “Veteran” means a veteran, as defined in subsection (a) of section 27-103, who served as an eligible member;

(3) “Military physician” includes a physician who is under contract with the United States Department of Defense to provide physician services to members of the armed forces; and

(4) “Depleted uranium” means uranium containing less uranium-235 than the naturally occurring distribution of uranium isotopes.

(b) On and after October 1, 2005, the Adjutant General and the Commissioner of Veterans’ Affairs shall assist any eligible member or veteran who (1) has been assigned a risk level I, II or III for depleted uranium exposure by his or her branch of service, (2) is referred by a military physician, or (3) has reason to believe that he or she was exposed to depleted uranium during such service, in obtaining federal treatment services, including a best practice health screening test for exposure to depleted uranium using a bioassay procedure involving sensitive methods capable of detecting depleted uranium at low levels and the use of equipment with the capacity to discriminate between different radioisotopes in naturally occurring levels of uranium and the characteristic ratio and marker for depleted uranium. No state funds shall be used to pay for such tests or such other federal treatment services.

(c) On or before October 1, 2005, the Adjutant General shall submit a report to the select committee of the General Assembly having cognizance of matters relating to military and veterans’ affairs, in accordance with the provisions of section 11-4a, on the scope and adequacy of training received by members of the Connecticut National Guard on detecting whether their service as eligible members is likely to entail, or to have entailed, exposure to depleted uranium. The report shall include an assessment of the feasibility and cost of adding predeployment training concerning potential exposure to depleted uranium and other toxic chemical substances and the precautions recommended under combat and noncombat conditions while in a combat zone.

(June Sp. Sess. P.A. 05-3, S. 33.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005.



Section 27-140n - Payment of World War II and Korean veterans’ bonuses.

Section 27-140n is repealed, effective October 1, 2002.

(1971, P.A. 591, S. 1, 2; S.A. 02-12, S. 1.)



Section 27-140o to 27-140y - Definitions. Bonus amount. Duties and powers of State Treasurer. Payment of expenses. Application on behalf of incapable veteran. Compensation prohibited, when. Right or payment not subject to claims or deemed assets under public assistance programs. Payment to surviving spouse. Appeals; procedure. False statement, penalty. Bonds.

Sections 27-140o to 27-140y, inclusive, are repealed, effective October 1, 2002.

(P.A. 74-340, S. 1–12; P.A. 75-398, S. 1, 2; 75-483, S. 1, 10; P.A. 76-436, S. 608, 681; P.A. 77-424, S. 1; P.A. 98-259, S. 14, 17; S.A. 02-12, S. 1.)






Chapter 507 - Connecticut Code of Military Justice

Section 27-141 - Definitions.

In this chapter, unless the context otherwise requires:

(1) “State military forces” means the National Guard of the state, as defined in Section 101(3) of Title 32, United States Code, the organized naval militia of the state, and any other military force organized under the laws of the state and shall include the organized militia as defined in section 27-2;

(2) “Officer” means commissioned or warrant officer;

(3) “Commissioned officer” includes a commissioned warrant officer;

(4) “Commanding officer” includes only commissioned officers;

(5) “Superior commissioned officer” means a commissioned officer superior in rank and command;

(6) “Enlisted member” means a person in an enlisted grade;

(7) “Grade” means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or regulation;

(8) “Rank” means the order of precedence among members of the state military forces;

(9) “Active state duty” means full-time duty in the active military service of the state under an order of the Governor issued under authority vested in him by law, and includes travel to and from such duty;

(10) “Duty status” means any one of the types of required duty wherein the person is performing military service under competent authority other than set forth in subdivision (9) of this section and includes travel to and from such duty;

(11) “Military court” means a court-martial, a court inquiry, or a provost court;

(12) “Military judge” means an official of a general or special court-martial appointed in accordance with section 27-167;

(13) “Law specialist” means a commissioned officer of the organized naval militia of the state designated for special law duty;

(14) “Legal officer” means any commissioned officer of the organized militia of the state designated to perform legal duties for a command;

(15) “State Judge Advocate” means the commissioned officer responsible for supervising the administration of the military justice in the state military forces;

(16) “Accuser” means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused;

(17) “Military” refers to any or all of the armed forces;

(18) “Convening authority” includes, in addition to the person who convened the court, a commissioned officer commanding for the time being, or a successor in command;

(19) “Code” means this chapter.

(1967, P.A. 717, S. 1; P.A. 77-295, S. 10.)

History: P.A. 77-295 substituted in Subdiv. (12) “military judge” for “law officer” and “appointed” for “detailed” and added application to special court-martial.



Section 27-142 - Applicability of chapter.

This code applies to all members of the state military forces who are not in federal service.

(1967, P.A. 717, S. 2.)



Section 27-143 - Dismissal of commissioned officer.

(a) If any commissioned officer, dismissed by order of the Governor, makes a written application for trial by court-martial, setting forth, under oath, that he has been wrongfully dismissed, the Governor, as soon as practicable, shall convene a general court-martial to try that officer on the charges on which he was dismissed. A court-martial so convened has jurisdiction to try the dismissed officer on those charges, and he shall be considered to have waived the right to plead any statute of limitations applicable to any offense with which he is charged. The court-martial may, as part of its sentence, adjudge the affirmance of the dismissal, but if the court-martial acquits the accused or if the sentence adjudged, as finally approved or affirmed, does not include dismissal, the Adjutant General shall substitute for the dismissal ordered by the Governor a form of discharge authorized for administrative issue.

(b) If the Governor fails to convene a general court-martial within six months from the presentation of an application for trial under this code, the Adjutant General shall substitute for the dismissal ordered by the Governor a form of discharge authorized for administrative issue.

(c) If a discharge is substituted for a dismissal under this code, the Governor alone may reappoint the officer to such commissioned grade and with such rank as, in the opinion of the Governor, that former officer would have attained had he not been dismissed. The reappointment of such a former officer may be made only if a vacancy is available under applicable tables of organization. All time between the dismissal and the reappointment shall be considered as actual service for all purposes, including the right to pay and allowances.

(d) If an officer is discharged from the organized militia by administrative action or by board proceedings under law, or is dropped from the rolls by order of the Governor, he has no right to trial under this section.

(1967, P.A. 717, S. 3; P.A. 89-221, S. 1.)

History: P.A. 89-221 amended Subsec. (c) to add “including the right to pay and allowances”.



Section 27-144 - Applicability of code in and out of state.

(a) This code applies throughout the state. It also applies to all persons otherwise subject to this code while they are serving outside the state, and while they are going to and returning from such service outside the state, in the same manner and to the same extent as if they were serving inside the state.

(b) Courts-martial and courts of inquiry may be convened and held in units of the state military forces while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this code as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.

(1967, P.A. 717, S. 4.)



Section 27-145 - Judge advocates and legal officers.

(a) The Governor, on the recommendation of the Adjutant General, shall appoint an officer of the state military forces as State Judge Advocate. To be eligible for appointment, an officer must be a member of the bar of the highest court of the state and must have been a member of the bar of the state for at least five years.

(b) The Adjutant General may appoint as many assistant state judge advocates as he considers necessary. To be eligible for appointment, assistant state judge advocates must be officers of the state military forces and members of the bar of the highest court of the state.

(c) The State Judge Advocate or his assistants shall make frequent inspections in the field in supervision of the administration of military justice.

(d) Convening authorities shall at all times communicate directly with their staff judge advocates or legal officer in matters relating to the administration of military justice; and the staff judge advocate or legal officer of any command is entitled to communicate directly with the staff judge advocate or legal officer of a superior or subordinate command, or with the State Judge Advocate.

(e) No person who has acted as member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer, or who has been a witness for either the prosecution or defense, in any case may later act as staff judge advocate or legal officer to any reviewing authority upon the same case.

(1967, P.A. 717, S. 5; P.A. 89-221, S. 2.)

History: P.A. 89-221 amended Subsec. (d) to require convening authorities to communicate “directly” with their staff judge advocates or legal officer and amended Subsec. (e) to replace “law officer” with “military judge”.



Section 27-146 - Apprehension of offenders. Quelling of disturbances.

(a) As used in this section, “apprehend” means take into custody.

(b) Any person authorized by this code, or by regulation issued under it, to apprehend persons subject to this code, any marshal of a court-martial appointed pursuant to the provisions of this code, and any peace officer authorized to do so by law, may do so upon reasonable belief that an offense has been committed and the person apprehended committed it.

(c) Commissioned officers, warrant officers, petty officers and noncommissioned officers have authority to quell quarrels, frays and disorders among persons subject to this code and to apprehend persons subject to this code who take part therein.

(1967, P.A. 717, S. 6.)



Section 27-147 - Apprehension of deserters by civil officers.

Any civil officer having authority to apprehend offenders under the laws of the United States or of a state, territory, commonwealth, or possession, or the District of Columbia may summarily apprehend a deserter from the state military forces and deliver him into the custody of the state military forces. If an offender is apprehended outside the state, his return to the area must be in accordance with normal extradition procedures or reciprocal agreement.

(1967, P.A. 717, S. 7.)



Section 27-148 - Arrest or confinement of enlisted personnel and officers.

(a) As used in this section, “arrest” means the restraint of a person by an order, not imposed as a punishment for an offense, directing him to remain within certain specified limits, and “confinement” means the physical restraint of a person.

(b) An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this code or through any person authorized by this code to apprehend persons. A commanding officer may authorize warrant officers, petty officers, or noncommissioned officers to order enlisted members of his command or subject to his authority into arrest or confinement.

(c) A commissioned officer or a warrant officer may be ordered apprehended or into arrest or confinement only by a commanding officer to whose authority he is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons apprehended or into arrest or confinement may not be delegated.

(d) No person may be ordered apprehended or into arrest or confinement except for probable cause.

(e) This section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

(1967, P.A. 717, S. 8.)



Section 27-149 - Restraint of persons charged with offenses.

Any person subject to this code charged with an offense under this code shall be ordered into arrest or confinement, as circumstances may require. When any person subject to this code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him. The accused may be admitted to bail by posting bond in the amount ordered by the convening authority, but not to exceed twice the authorized fine for such offense.

(1967, P.A. 717, S. 9.)



Section 27-150 - Place of confinement.

Persons confined other than in a guard house, whether before, during or after trial by a military court, shall be confined in civil jails, penitentiaries, or prisons designated by the Governor or by such person as he may authorize to act.

(1967, P.A. 717, S. 10.)



Section 27-151 - Duty of community correctional center, jail and prison officers.

(a) No provost marshal, commander of a guard, master at arms, warden, keeper, or officer of a community correctional center or any other jail, penitentiary, or prison designated under section 27-150, shall refuse to receive or keep any prisoner committed to his charge, when the committing commissioned officer furnishes a statement, signed by him, of the offense charged against the prisoner.

(b) Every commander of a guard, master at arms, warden, keeper, or officer of a community correctional center or of any other jail, penitentiary, or prison designated under section 27-150, to whose charge a prisoner is committed shall, within twenty-four hours after that commitment or as soon as he is relieved from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against him, and the name of the person who ordered or authorized the commitment.

(1967, P.A. 717, S. 11; 1969, P.A. 297; P.A. 89-221, S. 3.)

History: 1969 act replaced jails with community correctional centers; P.A. 89-221 amended Subsec. (a) to replace “committing person” with “committing commissioned officer”.



Section 27-152 - Punishment prohibited before trial.

Subject to section 27-199, no person, while being held for trial or the result of trial, shall be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him, nor shall the arrest or confinement imposed upon him be any more rigorous than the circumstances require to insure his presence, but he may be subjected to minor punishment during that period for infractions of discipline, and may be required to perform such labor as may be necessary for the policing and sanitation of his living quarters and mess facilities and the area immediately adjacent thereto.

(1967, P.A. 717, S. 12.)



Section 27-153 - Trial by civil authority.

(a) Under such regulations as may be prescribed by the Governor, a person subject to this code who is accused of an offense against civil authority may be delivered, upon request of such authority, to the civil authority for trial.

(b) When delivery under subsection (a) of this section is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities for his offense shall, upon the request of competent military authority, be returned to military custody for the completion of his sentence.

(1967, P.A. 717, S. 13.)



Section 27-154 - Nonjudicial disciplinary punishments for minor offenses.

(a) Under rules prescribed by the Military Department, limitations may be placed upon the kind and amount of punishment authorized by this section and upon categories of commanding officers and warrant officers exercising command authorized to impose that punishment. Rules may also be prescribed with respect to suspension of punishments authorized under this section and to procedures for the implementation of the provisions of this section. Notwithstanding the foregoing, punishment may not be imposed upon any member of the state military forces under subsections (b) and (c) of this section, if the member has, before imposition of this punishment, requested that the matter be disposed of by a nonjudicial punishment panel pursuant to subsection (i) of this section. In no case may punishment be imposed if the member has demanded a trial by court-martial.

(b) Subject to the provisions of subsection (a) of this section, a commanding officer may, in addition to or in lieu of admonition or reprimand, impose one or more of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

(1) Upon officers of his command:

(A) Restriction to certain specified limits, with or without suspension from duty, for not more than ten consecutive days; or

(B) If imposed by a general officer, arrest in quarters for not more than fourteen consecutive days; forfeiture of not more than one-half of one month’s base pay entitlement per month for two months; a fine in an amount not greater than that which could be forfeited; restriction to certain specified limits, with or without suspension from duty, for not more than fourteen consecutive days; or detention of not more than one-half of one month’s base pay entitlement per month for two months; and

(2) Upon other personnel of his command:

(A) Correctional custody for not more than seven consecutive days;

(B) Forfeiture of not more than one-half month’s base pay entitlement for one month or a fine in an amount not greater than that which could be forfeited;

(C) Reduction to the next inferior grade, if the grade from which the demotion is made is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

(D) Extra duties, including fatigue or other duties, for not more than ten consecutive days;

(E) Restriction to certain specified limits without suspension from duty for not more than ten consecutive days;

(F) Detention of not more than one-half of one month’s pay entitlement for one month; or

(G) If imposed by an officer of the grade of major or above, correctional custody for not more than fourteen consecutive days; forfeiture of not more than one-half of one month’s base pay entitlement for two months; a fine in an amount not greater than that which could be forfeited; reduction to the lowest or any intermediate pay grade, if the grade from which the demotion is made is within the promotion authority of the officer imposing the reduction or any other officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two pay grades; extra duties, including fatigue or other duties, for not more than fourteen consecutive days; restrictions to certain specified limits, with or without suspension from duty, for not more than fourteen consecutive days; or detention of not more than one-half of one month’s base pay entitlement per month for two months.

(c) An officer in charge may impose upon enlisted members assigned to the unit of which he is in charge such of the punishments, authorized under subdivision (2) of subsection (b) of this section, as may be set forth by regulation.

(d) The officer who imposes punishment authorized in subsection (b) of this section, or a successor in command, may at any time:

(1) Suspend probationally any part or amount of the unexecuted punishment;

(2) Remit all or part of any punishment, whether or not executed, and restore all rights, privileges and property;

(3) Mitigate any part or amount of the unexecuted punishment or any reduction in grade to forfeiture or detention of pay.

(e) An appeal shall be to the next higher authority. The appeal shall be promptly acted upon. The appeal must be referred to a judge advocate when punishment is arrest in quarters for more than seven days, correctional custody for more than seven days, forfeiture of seven days pay, reduction of one or more pay grades of an E-4 or higher ranking individual, extra duties for more than ten days, restriction for more than ten days or detention of more than fourteen days pay.

(f) The imposition and enforcement of disciplinary punishment under this section is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this section. The fact that a disciplinary punishment has been enforced may be shown by the accused at trial, and shall be considered in determining the measure of punishment to be adjudged in the event of a guilty verdict.

(g) Any punishment authorized by this section which is measured in terms of days shall, when served in a status other than annual field training, be construed to mean consecutive active service days for pay purposes.

(h) A fine imposed pursuant to this section may be enforced as a money judgment in accordance with chapter 906.

(i) (1) In the event that a member of the state military forces demands that nonjudicial punishment proceedings against or with respect to him be disposed of by a hearing before a nonjudicial punishment panel in lieu of his commanding officer, this subsection shall apply.

(2) The commanding officer shall notify the individual, verbally and in writing, of the following: (A) The nature of the alleged wrongdoing, (B) his intent to dispose of the matter, if further action after investigation is warranted, by nonjudicial punishment, and (C) his advice to the individual of his right to counsel and other nonjudicial punishment procedural rights as set forth by regulation. The individual shall make an election for hearing and disposition by the panel following receipt of such written notice. He shall be provided opportunity to consult with a judge advocate prior to making his election.

(3) The panel shall consist of three members, appointed by the commander’s next higher authority, with the same qualifications as provided with respect to membership on a court-martial. The senior member shall be the chairman. The most junior member shall be the recorder and shall record summaries of the proceedings.

(4) The panel acting by majority vote has the same authority and responsibility in conducting the proceeding and disposing of the matter, including imposing nonjudicial punishment, as has a field grade officer pursuant to this section. The panel shall forward its recommendation for disposition and imposition of punishment, if any, to the appointing authority. The appointing authority shall approve the recommended punishment or any part or amount as he sees fit and may suspend, mitigate or remit as he deems appropriate. The appointing authority may not approve any punishment in excess of that approved by the panel.

(5) Procedural requirements for a nonjudicial hearing, and disposition thereof, by the panel under this subsection shall in all respects be the same as would otherwise be applicable for disposition by the commanding officer, including, without limitation, the individual’s right to counsel, to submit matters in extenuation, mitigation or defense and to call and examine witnesses, to the extent witnesses are reasonably available.

(6) Appeals from the decision of the appointing authority, if adverse to the individual, may be taken directly to the next higher authority to act upon appeal as set forth in this section with respect to nonjudicial punishment appeals generally.

(1967, P.A. 717, S. 14; P.A. 89-223.)

History: P.A. 89-223 completely replaced former provisions with comparable provisions and made certain changes including revising the number and types of disciplinary punishments a commanding officer may impose upon officers of his command and upon other personnel of his command, transferring authority to issue regulations limiting the kind and amount of punishment and categories of officers authorized to impose that punishment from the governor to the military department, prohibiting punishment being imposed by an officer if the individual has requested that the matter be disposed of by a nonjudicial punishment panel or if the member has demanded a trial by court-martial, authorizing the officer who imposes punishment or a successor to mitigate the unexecuted punishment or any reduction in grade to forfeiture or detention of pay, deleting a provision specifying that a pay and allowance forfeiture applies to pay and allowances accruing before the date of punishment as well as after, specifying when an appeal must be referred to a judge advocate, deleting a provision that specified that a person who appeals a punishment may in the meantime be required to undergo the punishment adjudged, adding provision requiring punishment which is measured in terms of days to be construed to mean consecutive active service days for pay purposes, adding provision authorizing a fine to be enforced as a money judgment, and adding provisions authorizing an individual to elect a hearing and disposition by a nonjudicial punishment panel in lieu of his commanding officer and specifying the composition and procedure of the panel.



Section 27-155 - Kinds of courts-martial.

(a) In the state military forces not in federal service, there shall be general, special and summary courts-martial constituted like similar courts of the armed forces of the United States. They shall have the jurisdiction and powers, except as to punishments, and shall follow the forms and procedures provided for those courts.

(b) There shall be three kinds of courts-martial: (1) General courts-martial, consisting of (A) a military judge and not less than five members; or (B) only a military judge, if, before the court is assembled, the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves; (2) special courts-martial, consisting of (A) not less than three members; or (B) a military judge and not less than three members; or (C) only a military judge, if, before the court is assembled, the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves; and (3) summary courts-martial, consisting of one commissioned officer.

(1967, P.A. 717, S. 15; P.A. 77-295, S. 1.)

History: P.A. 77-295 provided in Subsec. (b) an election for accused to be tried by a military judge alone with the approval of the military judge in general and special courts-martial, substituted “military judge” for “law officer” where appearing and also provided for a military judge and three members as well as a court of three members only as constituents of a special court-martial.



Section 27-156 - Jurisdiction of forces.

Each force of the state military forces shall have court-martial jurisdiction over all persons subject to this code. The exercise of jurisdiction by one force over personnel of another force shall be in accordance with regulations prescribed by the Governor.

(1967, P.A. 717, S. 16.)



Section 27-157 - Jurisdiction of general courts-martial.

Subject to section 27-156, general courts-martial shall have jurisdiction to try persons subject to this code for any offense made punishable by this code and may, under such limitations as the Governor may prescribe, adjudge any of the following punishments: (1) A fine of not more than two hundred dollars; (2) forfeiture of pay and allowances of not more than two hundred dollars; (3) a reprimand; (4) dismissal or dishonorable discharge; (5) reduction of enlisted persons to a lower grade, or (6) any combination of these punishments.

(1967, P.A. 717, S. 17.)



Section 27-158 - Jurisdiction of special courts-martial.

Subject to section 27-156, special courts-martial shall have jurisdiction to try persons subject to this code for any offense for which they may be punished under this code. A special court-martial shall have the same powers of punishment as a general court-martial, except that no fine or forfeiture of pay and allowances imposed by a special court-martial shall be more than one hundred dollars for a single offense.

(1967, P.A. 717, S. 18.)



Section 27-159 - Jurisdiction of summary courts-martial.

(a) Subject to section 27-156, summary courts-martial shall have jurisdiction to try persons subject to this code, except officers, for any offense made punishable by this code.

(b) No person with respect to whom summary courts-martial have jurisdiction shall be brought to trial before a summary court-martial if he objects thereto, unless under section 27-154 he has been permitted and has elected to refuse punishment under that section. If objection to trial by summary court-martial is made by an accused who has not been permitted to refuse punishment under said section, trial shall be ordered by special or general court-martial, as may be appropriate.

(c) A summary court-martial may sentence to a fine of not more than twenty-five dollars for a single offense, to forfeiture of pay and allowances of not more than twenty-five dollars, and to reduction of enlisted persons to a lower grade.

(1967, P.A. 717, S. 19.)



Section 27-160 - Approval of Governor prerequisite to execution of dismissal or dishonorable discharge sentence.

In the state military forces not in federal service, no sentence of dismissal or dishonorable discharge shall be executed until it is approved by the Governor.

(1967, P.A. 717, S. 20.)



Section 27-161 - Court-martial to have complete record of procedures and testimony.

No dishonorable discharge, bad conduct discharge or dismissal shall be adjudged by any court-martial unless a complete record of the procedures and testimony before the court has been made.

(1967, P.A. 717, S. 21.)



Section 27-162 - Sentence of confinement in lieu of fine.

In the state military forces not in federal service, a court-martial may, instead of imposing a fine, sentence to confinement for not more than one day for each dollar of the authorized fine.

(1967, P.A. 717, S. 22.)



Section 27-163 - Convening of general courts-martial by Governor.

In the state military forces not in federal service, general courts-martial may be convened by the Governor.

(1967, P.A. 717, S. 23.)



Section 27-164 - Commanding officer may convene special courts-martial.

(a) In the state military forces not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, separate squadron, or other detached command, may convene special courts-martial. Special courts-martial may also be convened by superior authority. If any such officer is an accuser, the court shall be convened by superior competent authority.

(b) No special court-martial shall try a commissioned officer.

(1967, P.A. 717, S. 24.)



Section 27-165 - Commanding officer may convene summary courts-martial.

(a) In the state military forces not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base, or other place where troops are on duty, or of a regiment, wing, group, detached battalion, detached squadron, detached company, or other detachment, may convene a summary court-martial consisting of one commissioned officer. The proceedings shall be informal.

(b) When only one commissioned officer is present with a command or detachment he shall be the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases brought before him. Summary courts-martial may, however, be convened in any case by superior competent authority, when considered desirable by him.

(1967, P.A. 717, S. 25.)



Section 27-166 - Who may serve on courts-martial.

(a) Any commissioned officer of or on duty with the state military forces is eligible to serve on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

(b) Any warrant officer of or on duty with the state military forces is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such courts for trial.

(c) (1) Any enlisted member of the state military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member who may lawfully be brought before such courts for trial, but he shall serve as a member of a court only if, before the convening of the court, the accused personally has requested in writing that enlisted members serve on it. No accused who has made such a request shall be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be convened and the trial held without them, provided the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained. (2) In this section, “unit” means any regularly organized body of the state military forces not larger than a company, a squadron, a division of the naval militia, or a body corresponding to one of them.

(d) (1) When it can be avoided, no person subject to this code shall be tried by a court-martial any member of which is junior to him in rank or grade. (2) When convening a court-martial, the convening authority shall detail as members thereof such members as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No person shall serve as a member of a general or special court-martial if he is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case. If within the command of the convening authority there is present and not otherwise disqualified a commissioned officer who is a member of the bar of the highest court of the state and of appropriate rank and grade, the convening authority shall appoint him as president of a special court-martial, provided failure to meet this requirement shall, in no case, divest a military court of jurisdiction.

(e) Before a court-martial is assembled for the trial of a case, the convening authority may excuse a member of the court from participating in the case. Under such regulations as the adjutant general may prescribe, the convening authority may delegate his authority under this subsection to his staff judge advocate, a legal officer, or any other principal assistant.

(1967, P.A. 717, S. 26; P.A. 89-221, S. 4.)

History: P.A. 89-221 added Subsec. (e) authorizing the convening authority to excuse a member of the court from participating in the case and to delegate his authority to excuse a member to his staff judge advocate, a legal officer or any other principal assistant.



Section 27-167 - Military judge of general or special court-martial.

(a) The Adjutant General or his designee shall appoint each military judge. A military judge shall be detailed to each general court-martial. Subject to regulations of the Adjutant General, a military judge may be detailed to any special court-martial. The Adjutant General shall prescribe regulations providing for the manner in which military judges are detailed for such courts-martial and for the persons who are authorized to detail military judges for such courts-martial. The military judge shall preside over each open session of the court-martial to which he has been detailed.

(b) Unless the court-martial was convened by the Governor or the Adjutant General, neither the convening authority nor any member of his staff shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to his performance of duty as a military judge.

(c) No person shall act as military judge in a case if he is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

(d) The military judge shall not consult with the members of the court, other than on the form of the findings as provided in section 27-181, except in the presence of the accused, trial counsel, and defense counsel, nor shall he vote with the members of the court.

(1967, P.A. 717, S. 27; P.A. 77-295, S. 2; P.A. 89-221, S. 5.)

History: P.A. 77-295 substituted “appoint” for “detail” and “military judge” for “law officer” where appearing; P.A. 89-221 amended Subsec. (a) to replace provision requiring the authority convening a general court martial to appoint as military judge thereof a commissioned officer and specifying the qualifications of such officer with provisions re the appointment of military judges, the detailing of military judges to general and special courts-martial and the presiding of military judges over open sessions of courts-martial, added a new Subsec. (b) re the preparation and review of a report re the effectiveness, fitness or efficiency of the military judge, designated the last sentence of Subsec. (a) as Subsec. (c) and replaced “law officer” with “military judge”, and redesignated Subsec. (b) as Subsec. (d).



Section 27-168 - Trial and defense counsel.

(a) For each general and special court-martial the authority convening the court shall detail trial counsel and defense counsel, and such assistants as he considers appropriate. No person who has acted as investigating officer, law officer, or court member in any case shall act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. No person who has acted for the prosecution shall act later in the same case for the defense, nor shall any person who has acted for the defense act later in the same case for the prosecution.

(b) Trial counsel or defense counsel detailed for a general or special court-martial shall be a member of the bar of the highest court of the state, or a member of the bar of a federal court.

(1967, P.A. 717, S. 28.)



Section 27-169 - Court reporters. Interpreters.

The convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court. Under like regulations the convening authority of a military court may detail or employ interpreters who shall interpret for the court.

(1967, P.A. 717, S. 29.)



Section 27-170 - Absent and additional members.

(a) No member of a general or special court-martial shall be absent or excused after the court has been assembled for the trial of the accused unless excused as a result of a challenge, excused by the military judge for physical disability or other good cause, or excused by order of the convening authority for good cause.

(b) Whenever a general court-martial other than a general court-martial composed of a military judge only is reduced below five members, the trial shall not proceed unless the convening authority details new members sufficient in number to provide not less than five members. When the new members have been sworn, the trial shall proceed as if no evidence had previously been introduced, unless the accused stipulates to the reading of the recorded testimony of each witness previously examined to the court in the presence of the military judge, the accused and counsel.

(c) Whenever a special court-martial other than a special court-martial composed of a military judge only is reduced below three members, the trial shall not proceed unless the convening authority details new members sufficient in number to provide not less than three members. When the new members have been sworn, the trial shall proceed as if no evidence has previously been introduced, unless the accused stipulates to the reading of the verbatim record of the testimony of previously examined witnesses or a stipulation thereof to the court in the presence of the accused and counsel.

(d) If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, or as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable provision of this chapter, after the appointment of a new military judge as if no other evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused and counsel for both sides.

(1967, P.A. 717, S. 30; P.A. 77-295, S. 3; P.A. 89-221, S. 6.)

History: P.A. 77-295 excepted general or special court-martial consisting of single military judge from application of Subsecs. (b) and (c), provided in new Subsec. (d) for procedure to be followed where the single military judge court is unable to proceed because of disability or challenge or other good cause; P.A. 89-221 amended Subsec. (a) to prohibit a member being absent or excused “after the court has been assembled for the trial of the accused” rather than “after the accused has been arraigned” and to specify that a member may be excused “by the military judge” for physical disability “or other good cause”.



Section 27-171 - Preferring of charges.

(a) Charges and specifications shall be signed by a person subject to this code under oath before a person authorized by this code to administer oaths and shall state: (1) That the signer has personal knowledge of, or has investigated, the matters set forth herein; and (2) that they are true in fact to the best of his knowledge and belief.

(b) Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges against him as soon as practicable.

(1967, P.A. 717, S. 31.)



Section 27-172 - Protection against self-incrimination.

(a) No person subject to this code shall compel any person to incriminate himself or to answer any question the answer to which may tend to incriminate him.

(b) No person subject to this code shall interrogate, or request any statement from, an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial, and that he has a right to consult and have with him during the interrogation, an attorney provided by him or appointed for him.

(c) No person subject to this code shall compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade him.

(d) No statement obtained from any person in violation of this section, or through the use of coercion, unlawful influence, or unlawful inducement, shall be received in evidence against him in a trial by court-martial.

(1967, P.A. 717, S. 32.)



Section 27-173 - Preliminary investigation. Rights of accused.

(a) No charge or specification shall be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

(b) The accused shall be advised of the charges against him and of his right to be represented at that investigation by counsel. Upon his own request he shall be represented by civilian counsel if provided by him, or military counsel of his own selection if such counsel is reasonably available, or by counsel detailed by the officer exercising general court-martial jurisdiction over the command. At that investigation full opportunity shall be given to the accused to cross-examine witnesses against him if they are available and to present anything he may desire in his own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

(c) If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in subsection (b) of this section, no further investigation of that charge is necessary under this section unless it is demanded by the accused after he is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in his own behalf.

(d) Failure to meet any requirement prescribed in this section shall not divest a military court of jurisdiction.

(1967, P.A. 717, S. 33.)



Section 27-174 - Charges and investigation papers forwarded to Governor.

When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the Governor. If that is not practicable, he shall report in writing to the Governor the reasons for delay.

(1967, P.A. 717, S. 34.)



Section 27-175 - Advice of staff judge advocate and reference for trial. Corrections in charges and specifications.

(a) Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the State Judge Advocate for consideration and advice. The convening authority may not refer a charge to a general court-martial for trial unless he has been advised in writing by the staff judge advocate that: (1) The specification alleges an offense under this chapter; (2) the specification is warranted by the evidence indicated in the report of investigation under section 27-173, if there is such a report; and (3) a court-martial would have jurisdiction over the accused and the offense.

(b) The advice of the staff judge advocate under subsection (a) of this section with respect to a specification under a charge shall include a written and signed statement by the staff judge advocate (1) expressing his conclusions with respect to each matter set forth in subsection (a) of this section; and (2) recommending action that the convening authority take regarding the specification. If the specification is referred for trial, the recommendation of the staff judge advocate shall accompany the specification.

(c) If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence, may be made.

(1967, P.A. 717, S. 35; P.A. 89-221, S. 7.)

History: P.A. 89-221 amended Subsec. (a) to replace as a precondition of referring a charge to a general court-martial the requirement that the convening authority “has found that the charge alleges an offense under this code and is warranted by evidence indicated in the report of the investigation” with requirement that the convening authority “has been advised in writing by the staff judge advocate that the specification alleges an offense under this chapter, that the specification is warranted by the evidence indicated in the report of investigation under Sec. 27-173, if there is such a report, and that a court-martial would have jurisdiction over the accused and the offense”, added a new Subsec. (b) requiring the advice of the staff judge advocate to include a written and signed statement re his conclusions and recommendations and requiring the recommendation of the staff judge advocate to accompany the specification if the specification is referred for trial, and redesignated former Subsec. (b) as Subsec. (c).



Section 27-176 - Service of charges on accused. Time for trial.

The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. In time of peace no person shall, against his objection, be brought to trial before a general court-martial within a period of five days after the service of the charges upon him, or before a special court-martial within a period of three days after the service of the charges upon him.

(1967, P.A. 717, S. 36.)



Section 27-177 - Mittimus for confinement on failure to appear for trial. Bail. Confinement pending trial.

When an accused person has been arrested for failure to appear before a court-martial for trial, the military judge, president of the court-martial, if a special court-martial to which no military judge has been detailed, or summary court officer to whom the charges have been referred for trial may issue a mittimus for the confinement of such person pending trial. In such cases the accused shall be admitted to bail, the amount of the bail fixed, but not to exceed twice the authorized fine for the offense charged, and the surety or sureties thereon approved by the military judge, president of the court-martial, if a special court-martial to which no military judge has been detailed, or the summary court officer issuing the mittimus. In default of bail such person shall be confined pending trial. No person shall be kept in confinement pending trial for more than five days.

(1967, P.A. 717, S. 37; P.A. 89-221, S. 8.)

History: P.A. 89-221 authorized the “military judge” and the president of the court-martial, “if a special court-martial to which no military judge has been detailed”, to issue the mittimus and to approve the surety or sureties.



Section 27-178 - Procedure. Rules of evidence.

The procedure, including modes of proof, in cases before military courts and other military tribunals may be prescribed by the Governor by regulations, which shall, so far as he considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of the state, but which shall not be contrary to or inconsistent with this code.

(1967, P.A. 717, S. 38.)



Section 27-179 - Censure of court or member, coercion prohibited.

(a) No authority convening a general, special or summary court-martial nor any other commanding officer, or officer serving on the staff thereof, shall censure, reprimand, or admonish the court or any member, military judge, or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or his functions in the conduct of the proceeding. No person subject to this code shall attempt to coerce or, by any unauthorized means, influence the action of the court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to his judicial acts. The foregoing provisions of this subsection shall not apply with respect to (1) general instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial, or (2) statements and instructions given in open court by the military judge, president of a special court-martial, or counsel.

(b) In the preparation of an effectiveness, fitness, or efficiency report or any other report or document used in whole or in part for the purpose of determining whether a member of the state military forces is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the state military forces, or in determining whether a member of the state military forces should be retained on duty, no person subject to this chapter may, in preparing any such report (1) consider or evaluate the performance of duty of any such member of a court-martial; or (2) give a less favorable rating or evaluation of any member of the state military forces because of the zeal with which such member as defense counsel represented any accused before a court-martial.

(c) Any person who violates this section shall be punished as a court-martial directs.

(1967, P.A. 717, S. 39; P.A. 77-295, S. 11; P.A. 89-221, S. 9.)

History: P.A. 77-295 substituted “military judge” for “law officer”; P.A. 89-221 added provision exempting from prohibitions of Subsec. (a) certain general instructional or informational courses in military justice and statements and instructions given in open court, added Subsec. (b) re the prohibition when preparing certain reports on considering or evaluating the performance of duty of a member of a court-martial or giving a less favorable rating or evaluation because of the zeal in representing an accused, and designated the last sentence of Subsec. (a) as Subsec. (c).



Section 27-180 - Court-martial. Prosecution. Trial counsel. Defense counsel. Assistant counsel.

(a) The trial counsel of a general or special court-martial shall prosecute in the name of the state, and shall, under the direction of the court, prepare the record of the proceedings.

(b) The accused has the right to be represented in his defense before a general or special court-martial by civilian counsel if provided by him, or by military counsel of his own selection if reasonably available, or by the defense counsel detailed under section 27-168. Should the accused have counsel of his own selection, the defense counsel, and assistant defense counsel, if any, who were detailed, shall, if the accused so desires, act as his associate counsel; otherwise they shall be excused at the request of the accused.

(c) In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters as such defense counsel feels should be considered on behalf of the accused on review, including any objection to the contents of the record which such defense counsel considers appropriate.

(d) An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when he is qualified to be a trial counsel as required by section 27-168, perform any duty imposed by law, regulation, or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

(e) An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when he is qualified to be the defense counsel as required by section 27-168, perform any duty imposed by law, regulation, or the custom of the service upon counsel for the accused.

(1967, P.A. 717, S. 40; P.A. 89-221, S. 10; P.A. 10-32, S. 97.)

History: P.A. 89-221 amended Subsec. (b) to provide that detailed defense counsel and assistant defense counsel shall be excused “at the request of the accused” rather than “by the president of the court”; P.A. 10-32 made technical changes in Subsec. (c), effective May 10, 2010.



Section 27-181 - Sessions.

(a) At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may call the court into session without the presence of the members for the purpose of (1) hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty, (2) hearing and ruling upon any matter which may be ruled upon by the military judge under this section, whether or not the matter is appropriate for later consideration or decision by the members of the court, (3) holding the arraignment and receiving the pleas of the accused, and (4) performing any other procedural function which may be performed by the military judge under this section, subsection (b) of section 27-155, subsection (a) of section 27-184, subsection (a) of section 27-196 and sections 27-141, 27-167, 27-170, 27-179, 27-181, 27-182, 27-183 and 27-193 and which does not require the presence of the members of the court. Such proceedings shall be conducted in the presence of the accused, the defense counsel and the trial counsel and shall be made a part of the record.

(b) When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel and, in cases in which a military judge has been appointed to the court, the military judge.

(1967, P.A. 717, S. 41; P.A. 77-295, S. 7; P.A. 89-221, S. 11.)

History: P.A. 77-295 substituted “military judge” for “law officer” where appearing; P.A. 89-221 inserted a new Subsec. (a) specifying when and the purposes for which the military judge may call the court into session without the presence of the members and the conduct of such proceedings, formerly Sec. 27-187(b), and revised former provisions of section and made them identical to former Sec. 27-187(c) by deleting a provision which authorized the court to request the military judge and the reporter to appear before the court to put the findings in proper form and required those proceedings to be on the record, by replacing “Whenever a general or special court-martial deliberates or votes” with “When the members of a court-martial deliberate or vote”, by requiring all other proceedings to be in the presence of the military judge “in cases in which a military judge has been appointed to the court” rather than “in general court-martial cases”, and by designating such revised former provisions as Subsec. (b).

See Sec. 27-193 re secret ballot voting by members of court-martial and re powers and duties of military judge.



Section 27-182 - Continuance.

A military judge or a court-martial may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.

(1967, P.A. 717, S. 42; P.A. 77-295, S. 4.)

History: P.A. 77-295 added “A military judge or a” before “court-martial”.



Section 27-183 - Challenges.

(a) The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge, or if none, the court, shall determine the relevancy and validity of challenges for cause, and shall not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

(b) Each accused and the trial counsel is entitled to one peremptory challenge, but the military judge shall not be challenged except for cause.

(1967, P.A. 717, S. 43; P.A. 77-295, S. 5.)

History: P.A. 77-295 provided for challenges of the military judge and members of a general or special court-martial, further provided for the military judge or, if none, the court to make the determinations on challenges and substituted “military judge” for “law officer”.



Section 27-184 - Oaths.

(a) Before performing their respective duties, military judges, members of general and special courts-martial, trial counsel, assistant trial counsel, defense counsel, assistant or associate defense counsel, reporters, and interpreters shall take an oath to perform their duties faithfully. The form of the oath shall be as set forth in section 1-25. The Adjutant General shall adopt regulations in accordance with the provisions of chapter 54 prescribing the time and place of the taking of the oath, the manner of recording the same, and whether the oath shall be taken for all cases in which those duties are to be performed or for a particular case. These regulations may provide that an oath to perform faithfully duties as a military judge, trial counsel, assistant trial counsel, defense counsel, or assistant or associate defense counsel may be taken at any time by any judge advocate or other person certified to be qualified or competent for the duty, and if such an oath is taken it need not be taken again at the time the judge advocate, or other person is detailed to that duty.

(b) Each witness before a military court shall be examined on oath or affirmation.

(1967, P.A. 717, S. 44; P.A. 77-295, S. 6; P.A. 89-221, S. 12.)

History: P.A. 77-295 substituted in Subsec. (a) “military judge” for “law officer”; P.A. 89-221 amended Subsec. (a) to delete reference to an “affirmation” and requirement that the oath be taken “in the presence of the accused” and to add provisions requiring the specified personnel to take an oath “before performing their respective duties”, requiring an associate defense counsel to take an oath, specifying the form of the oath, requiring the adjutant general to adopt regulations and authorizing the regulations to contain a provision that once an oath is taken by certain personnel it need not be taken again.



Section 27-185 - Statute of limitations.

(a) A person charged with desertion or absence without leave in time of war, or with aiding the enemy or with mutiny may be tried and punished at any time without limitation.

(b) Except as otherwise provided in this section, a person charged with desertion in time of peace or with the offense punishable under section 27-256 is not liable to be tried by court-martial if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command.

(c) Except as otherwise provided in this section, a person charged with any offense is not liable to be tried by court-martial or punished under section 27-154 if the offense was committed more than two years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under said section.

(d) Periods in which the accused was absent from territory in which the state has the authority to apprehend him, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this section.

(1967, P.A. 717, S. 45.)



Section 27-186 - Second trial for same offense prohibited.

(a) No person shall, without his consent, be tried a second time in any military court of the state for the same offense.

(b) No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

(c) A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this section.

(1967, P.A. 717, S. 46.)



Section 27-187 - Pleading by accused.

If an accused arraigned before a court-martial makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that he has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if he fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though he had pleaded not guilty.

(1967, P.A. 717, S. 47; P.A. 77-295, S. 8; P.A. 89-221, S. 13.)

History: P.A. 77-295 added new Subsecs. (b) and (c) providing for the military judge to hear and dispose of preliminary matters without the presence of the court but in presence of accused, defense and trial counsel and for deliberations and vote of court to be with only members present with all other proceedings recorded and in the presence of the counsels, accused and military judge; P.A. 89-221 deleted Subsecs. (b) and (c) and reenacted them as Subsecs. (a) and (b), respectively, of Sec. 27-181.



Section 27-188 - Obtaining of witnesses and evidence.

(a) The trial counsel, the defense counsel and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such regulations as the Governor may prescribe.

(b) The military judge, president of a court-martial, if a special court-martial to which no military judge has been detailed, or a summary court officer may: (1) Issue a warrant for the arrest of any accused person who, having been served with a warrant and a copy of the charges, disobeys a written order by the convening authority to appear before the court; (2) issue subpoenas duces tecum and other subpoenas; (3) enforce by attachment the attendance of witnesses and the production of books and papers; and (4) sentence for refusal to be sworn or to answer, as provided in actions before civil courts of the state.

(c) Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall run to any part of the state and shall be executed by civil officers as prescribed by the laws of the state.

(1967, P.A. 717, S. 48; P.A. 89-221, S. 14.)

History: P.A. 89-221 amended Subsec. (b) to authorize the “military judge” and the president of a court-martial “if a special court-martial to which no military judge has been detailed” to take the enumerated actions.



Section 27-189 - Refusal of witness to appear. Witness fees.

(a) Any person not subject to this code who: (1) Has been duly subpoenaed to appear as a witness or to produce books and records before a military court or before any military or civil officer designated to take a deposition to be read in evidence before such a court; (2) has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the civil courts of the state; and (3) refuses to appear and testify or refuses to produce any evidence which that person has been duly subpoenaed to produce, may be, by warrant signed by the military judge, by the president of the court-martial, if a special court-martial to which no military judge has been detailed, or by the summary court officer and directed to a state marshal or any constable of the town in which such witness resides, committed to a community correctional center, there to be held at his own expense until discharged by due course of law.

(b) The fees of all witnesses so summoned and of the state marshals, constables or indifferent persons serving such subpoenas shall be the same as provided for in civil actions in the state, and shall be taxed by the president of the court-martial or by the summary court officer.

(c) Such fee when so taxed shall be paid by the State Comptroller to those entitled thereto, upon vouchers prepared by the trial officer or summary court officer and approved by the military judge, by the president of such court-martial, if a special court-martial to which no military judge has been detailed, or, in the case of such summary court officer, by his next higher commander.

(1967, P.A. 717, S. 49; 1969, P.A. 297; P.A. 89-221, S. 15; P.A. 90-230, S. 38, 101; P.A. 00-99, S. 71, 154; P.A. 04-257, S. 96.)

History: 1969 act replaced jails with community correctional centers; P.A. 89-221 amended Subsec. (a) to authorize the “military judge” and the president of the court-martial “if a special court-martial to which no military judge has been detailed” to sign a warrant committing a person to a community correctional center and amended Subsec. (c) to authorize the “military judge” and the president of the court-martial “if a special court-martial to which no military judge has been detailed” to approve vouchers; P.A. 90-230 made technical corrections in Subsecs. (a) and (c); P.A. 00-99 replaced reference to sheriff of the county and deputy sheriff with state marshal in Subsec. (a), effective December 1, 2000; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004.

See Sec. 52-260 re witness fees.

See Sec. 52-261 re fees and expenses of officers and persons serving process.



Section 27-190 - Contempt.

A military court may punish for contempt any person who uses any menacing word, sign or gesture in its presence, or who disturbs its proceedings by any riot or disorder. The punishment may not exceed confinement for thirty days or a fine of one hundred dollars, or both.

(1967, P.A. 717, S. 50.)



Section 27-191 - Depositions.

(a) At any time after charges have been signed, as provided in section 27-171, any party may take oral or written depositions unless an authority competent to convene a court-martial for the trial of those charges forbids it for good cause. If a deposition is to be taken before charges are referred for trial, such authority may designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

(b) A party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

(c) Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of the state or by the laws of the place where the deposition is taken to administer oaths.

(d) A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence before any court-martial or in any proceeding before a court of inquiry, if it appears: (1) That the witness resides or is beyond the state in which the courts-martial or court of inquiry is ordered to sit, or beyond the distance of one hundred miles from the place of trial or hearing; (2) that the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause, is unable to or refuses to appear and testify in person at the place of trial or hearing; or (3) that the present whereabouts of the witness is unknown.

(1967, P.A. 717, S. 51.)



Section 27-192 - Sworn testimony in record of court of inquiry admissible, when.

(a) In any case not extending to the dismissal of a commissioned officer the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence, and if the accused was physically present when the testimony was taken.

(b) Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

(c) Such testimony may also be read in evidence before a court of inquiry or a military board.

(1967, P.A. 717, S. 52.)



Section 27-193 - Voting by members of court-martial. Rulings on questions. Determinations by military judge.

(a) Voting by members of a general or special court-martial upon questions of challenge, on the findings, and on the sentence shall be by secret written ballot. The junior member of the court shall in each case count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

(b) The military judge and, except for questions of challenge, the president of a court-martial without a military judge shall rule upon all questions of law and all interlocutory questions arising during the proceedings. Any such ruling by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused, or by the president of a court-martial without a military judge upon any question of law other than a motion for a finding of not guilty, is final and constitutes the ruling of the court; provided the military judge or the president of a court-martial without a military judge may change any such ruling at any time during the trial. Unless such ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote as provided in section 27-194 beginning with the junior in rank.

(c) Before a vote is taken on the findings, the military judge or the president of a court-martial without a military judge shall, in the presence of the accused and counsel, instruct the court as to the elements of the offense and charge the court: (1) That the accused must be presumed to be innocent until his guilt is established by legal and competent evidence beyond reasonable doubt; (2) that in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and he must be acquitted; (3) that, if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt, and (4) that the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the state.

(d) Subsections (a), (b) and (c) of this section shall not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the procedures and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall, in addition to such finding, on request, find the facts specially. If an opinion or memorandum of decision is filed, it shall be sufficient if the findings of fact appear therein.

(1967, P.A. 717, S. 53; P.A. 77-295, S. 12.)

History: P.A. 77-295 changed Subsec. (b) as follows: Deleted the exception for challenges as it applied to the “military judge”, substituted for “law officer”, provided for the military judge and the president of a court-martial without a military judge to rule on all questions of law as well as interlocutory questions, provided that the rulings of the military judge on questions of law and interlocutory questions (except for the factual issue of mental responsibility of the accused) are final, provided that the rulings of a president of a court-martial without a military judge on questions of law (other than a motion for a finding of not guilty) are final, substituted in Subsec. (c) “military judge or the president of a court-martial without a military judge” for “law officer of a general court-martial and the president of a special court-martial” and added new Subsec. (d) providing that Subsecs. (a), (b) and (c) do not apply to court-martial composed of military judge only (Prior to the amendment the section provided for the rulings by both the military judge and president of a court-martial without a military judge to be final only with respect to interlocutory questions other than on the motion for a finding of not guilty or the question of the accused’s sanity).



Section 27-194 - Two-thirds vote required for conviction and sentence. Majority vote for other questions. Tie vote.

(a) No person may be convicted of an offense, except by the concurrence of two-thirds of the members present at the time the vote is taken.

(b) All sentences shall be determined by the concurrence of two-thirds of the members present at the time that the vote is taken.

(c) All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote. A tie vote on a motion for a finding of not guilty or a motion relating to the question of the accused’s sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

(1967, P.A. 717, S. 54.)



Section 27-195 - Announcement of findings and sentence.

A court-martial shall announce its findings and sentence to the parties as soon as determined.

(1967, P.A. 717, S. 55.)



Section 27-196 - Record of proceedings. Authentication. Copy to accused.

(a) Each court-martial shall keep a separate record of the proceedings of the trial of each case brought before it and the record shall be authenticated by the signature of the president and the military judge. If the record cannot be authenticated by either the president or the military judge, by reason of his death, disability, or absence, it shall be signed by a member in lieu of him. If both the president and the military judge are unavailable, the record shall be authenticated by two members. A record of the proceedings of a trial in which the sentence adjudged includes a bad-conduct discharge or is more than that which could be adjudged by a special court-martial shall contain a verbatim account of the proceedings and testimony before the court. All other records of trial shall contain such matter and be authenticated in such manner as the Governor may by regulation prescribe.

(b) A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated. If a verbatim record of trial by general court-martial is not required by subsection (a) of this section, but has been made, the accused may buy such record under such regulations as the Governor may prescribe.

(1967, P.A. 717, S. 56; P.A. 77-295, S. 9; P.A. 07-217, S. 127.)

History: P.A. 77-295 substituted “military judge” for “law officer” where appearing; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.



Section 27-197 - Cruel punishments prohibited.

Punishment by flogging, or by branding, marking or tattooing on the body, or any other cruel or unusual punishment, shall not be adjudged by any court-martial or inflicted upon any person subject to this code. The use of irons, single or double, except for the purpose of safe custody, is prohibited.

(1967, P.A. 717, S. 57.)



Section 27-198 - Governor to prescribe table of maximum punishments.

The punishment which a court-martial may direct for an offense may not exceed limits prescribed by such regulations as the Governor shall prescribe in a table of maximum punishments.

(1967, P.A. 717, S. 58.)



Section 27-199 - Forfeiture of pay and allowances. Running of period of confinement.

(a) Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture shall extend to any pay or allowances accrued before that date.

(b) Any period of confinement included in a sentence of a court-martial shall begin to run from the date the sentence is adjudged by the court-martial but periods during which the sentence to confinement is suspended shall be excluded in computing the service of the term of confinement. Regulations prescribed by the Governor may provide that sentences of confinement shall not be executed until approved by designated officers.

(c) All other sentences of courts-martial are effective on the date ordered executed.

(1967, P.A. 717, S. 59.)



Section 27-200 - Place of confinement. Hard labor.

(a) A sentence of confinement adjudged by a military court, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the forces of the state military forces or in any jail, penitentiary, or prison designated for that purpose. Persons so confined in a jail, penitentiary, or prison are subject to the same discipline and treatment as persons confined or committed to the jail, penitentiary, or prison by the courts of the state.

(b) The omission of the words “hard labor” from any sentence or punishment of a court-martial adjudging confinement does not deprive the authority executing that sentence or punishment of the power to require hard labor as a part of the punishment.

(c) The keepers, officers, and wardens of community correctional centers and of other jails, penitentiaries, or prisons designated by the Governor, or by such person as he may authorize to act under section 27-150, shall receive persons ordered into confinement before trial and persons committed to confinement by a military court and shall confine them according to law. No such keeper, officer, or warden may require payment of any fee or charge for so receiving or confining a person.

(1967, P.A. 717, S. 60; 1969, P.A. 297.)

History: 1969 act replaced jails with community correctional centers.



Section 27-201 - Authority of convening authority over execution of sentence.

Except as provided in sections 27-161 and 27-207, a court-martial sentence, unless suspended, may be ordered executed by the convening authority when approved by him. He shall approve the sentence or such part, amount, or commuted form of the sentence as he sees fit, and may suspend the execution of the sentence as approved by him.

(1967, P.A. 717, S. 61.)



Section 27-202 - Record forwarded to convening authority. Action thereon.

After a trial by court-martial the record shall be forwarded to the convening authority, as reviewing authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command or the Governor.

(1967, P.A. 717, S. 62.)



Section 27-203 - Record of general court-martial referred to staff judge advocate.

The convening authority shall refer the record of each general court-martial to the staff judge advocate, who shall submit his written opinion thereon to the convening authority. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction.

(1967, P.A. 717, S. 63.)



Section 27-204 - Return of record to court for reconsideration or correction of error.

(a) If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

(b) Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action. In no case, however, shall the record be returned: (1) For reconsideration of a finding of not guilty, or a ruling which amounts to a finding of not guilty; (2) for reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some section of this code, or (3) for increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory.

(1967, P.A. 717, S. 64.)



Section 27-205 - Convening authority may order rehearing.

(a) If the convening authority disapproves the findings and sentence of a court-martial he may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing. In such a case he shall state the reasons for disapproval. If he disapproves the findings and sentence and does not order a rehearing, he shall dismiss the charges.

(b) Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which he was found not guilty by the first court-martial, and no sentence in excess or more severe than the original sentence shall be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory.

(1967, P.A. 717, S. 65.)



Section 27-206 - Approval by convening authority.

In acting on the findings and sentence of a court-martial, the convening authority may approve only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and as he in his discretion determines should be approved. Unless he indicates otherwise, approval of the sentence is approval of the findings and sentence.

(1967, P.A. 717, S. 66.)



Section 27-207 - Review by Governor or Judge Advocate.

(a) If the convening authority is the Governor, his action on the review of any record of trial is final.

(b) In all other cases not covered by subsection (a) of this section, if the sentence of a special court-martial as approved by the convening authority includes a bad-conduct discharge, whether or not suspended, the entire record shall be sent to the appropriate staff judge advocate or legal officer of the state force concerned to be reviewed in the same manner as a record of trial by general court-martial. The record and the opinion of the staff judge advocate or legal officer shall then be sent to the State Judge Advocate for review.

(c) All other special and summary court-martial records shall be sent to the law specialist or legal officer of the appropriate force of the state military forces and shall be acted upon, transmitted and disposed of as may be prescribed by regulation of the Governor.

(d) The State Judge Advocate shall review the record of trial in each case sent to him or her for review as provided under subsection (b) of this section. If the final action of the court-martial has resulted in an acquittal of all charges and specifications, the opinion of the State Judge Advocate is limited to questions of jurisdiction.

(e) The State Judge Advocate shall take final action in any case reviewable by him.

(f) In a case reviewable by the State Judge Advocate under this section, the State Judge Advocate may act only with respect to the findings and sentence as approved by the convening authority. He may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record, he may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses. If the State Judge Advocate sets aside the findings and sentence, he may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If he sets aside the findings and sentence and does not order a rehearing, he shall order that the charges be dismissed.

(g) In a case reviewable by the State Judge Advocate under this section, he shall instruct the convening authority to act in accordance with his decision on the review. If he has ordered a rehearing but the convening authority finds a rehearing impracticable, he may dismiss the charges.

(h) The State Judge Advocate may order one or more boards of review each composed of not less than three commissioned officers of the state military forces, each of whom must be a member of the bar of the highest court of the state. Each board of review shall review the record of any trial by special court-martial, including a sentence to bad-conduct discharge, referred to it by the State Judge Advocate. Boards of review have the same authority on review as the State Judge Advocate has under this section.

(1967, P.A. 717, S. 67; P.A. 07-217, S. 128, 129.)

History: P.A. 07-217 made technical changes in Subsecs. (b) and (d), effective July 12, 2007.



Section 27-208 - Effect of error of law. Approval of guilty finding may be limited to lesser offense.

(a) A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

(b) Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm so much of the finding as includes a lesser included offense.

(1967, P.A. 717, S. 68.)



Section 27-209 - Rights of accused before reviewing authority.

(a) Upon the final review of a sentence of a general court-martial or a sentence to a bad-conduct discharge, the accused has the right to be represented by counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate.

(b) Upon the request of an accused entitled to be so represented, the State Judge Advocate shall appoint a lawyer who is a member of the state military forces and who has the qualifications prescribed in section 27-168, if available, to represent the accused before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate, in the review of cases specified in subsection (a) of this section.

(c) If provided by him, an accused entitled to be so represented may be represented by civilian counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate.

(1967, P.A. 717, S. 69.)



Section 27-210 - Vacation of suspension of sentence.

(a) Before the vacation of the suspension of a special court-martial sentence which as approved includes a bad-conduct discharge or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation. The probationer shall be represented at the hearing by counsel if he so desires.

(b) The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the Governor in cases involving a general court-martial sentence and to the commanding officer of the force of the state military forces of which the probationer is a member in all other cases covered by subsection (a) of this section. If the Governor or commanding officer vacates the suspension, any unexecuted part of the sentence except a dismissal shall be executed.

(c) The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

(1967, P.A. 717, S. 70.)



Section 27-211 - Petition for new trial.

At any time within two years after approval by the convening authority of a court-martial sentence which extends to dismissal, dishonorable discharge or bad-conduct discharge, the accused may petition the Governor for a new trial on ground of newly discovered evidence or fraud on the court-martial.

(1967, P.A. 717, S. 71.)



Section 27-212 - Remission or suspension of unexecuted part of sentence. Substitution of administrative discharge for court-martial discharge.

(a) A convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures.

(b) The Governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.

(1967, P.A. 717, S. 72.)



Section 27-213 - Restoration of rights and property after sentence set aside or disapproved. Different form of discharge after new trial. Reappointment of officer after new trial.

(a) Under such regulations as the Governor may prescribe, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon a new trial or rehearing.

(b) If a previously executed sentence of dishonorable or bad-conduct discharge is not imposed on a new trial, the Governor shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of his enlistment.

(c) If a previously executed sentence of dismissal is not imposed on a new trial, the Governor shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the Governor alone to such commissioned grade and with such rank as in the opinion of the governor that former officer would have attained had he not been dismissed. The reappointment of such a former officer may be made if a position vacancy is available under applicable tables of organization. All time between the dismissal and reappointment shall be considered as service for all purposes.

(1967, P.A. 717, S. 73.)



Section 27-214 - Finality and binding effect of actions.

The proceedings, findings and sentences of courts-martial as reviewed and approved, as required by this code, and all dismissal and discharges carried into execution under sentences by courts-martial following review and approval, as required by this code, are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the state, subject only to action upon a petition for a new trial as provided in section 27-201.

(1967, P.A. 717, S. 74.)



Section 27-215 - No trial for offense not committed on duty.

No person may be tried or punished for any offense provided for in sections 27-216 to 27-260, inclusive, unless it was committed while he was in a duty status.

(1967, P.A. 717, S. 75.)



Section 27-216 - Principal defined.

Any person subject to this code who: (1) Commits an offense punishable by this code, or aids, abets, counsels, commands, or procures its commission, or (2) causes an act to be done which if directly performed by him would be punishable by this code is a principal.

(1967, P.A. 717, S. 76.)



Section 27-217 - Accessory after the fact.

Any person subject to this code who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent his apprehension, trial, or punishment shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 77.)



Section 27-218 - Finding of guilty of offense included in charge or of attempt to commit offense charged or included in charge.

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.

(1967, P.A. 717, S. 78.)



Section 27-219 - Attempt to commit an offense.

(a) An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing to effect its commission, is an attempt to commit that offense.

(b) Any person subject to this code who attempts to commit any offense punishable by this code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

(c) Any person subject to this code may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.

(1967, P.A. 717, S. 79.)



Section 27-220 - Conspiracy.

Any person subject to this code who conspires with any other person to commit an offense under this code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

(1967, P.A. 717, S. 80.)



Section 27-221 - Solicitation to desertion, mutiny, misbehavior or sedition.

(a) Any person subject to this code who solicits or advises another or others to desert in violation of section 27-224 or mutiny in violation of section 27-233 shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, he shall be punished as a court-martial may direct.

(b) Any person subject to this code who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of section 27-238 or sedition in violation of section 27-233 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, he shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 81.)



Section 27-222 - Procuring of enlistment or separation by false representations or concealment.

Any person who: (1) Procures his own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to his qualifications for that enlistment or appointment and receives pay or allowances thereunder, or (2) procures his own separation from the state military forces by knowingly false representation or deliberate concealment as to his eligibility for that separation shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 82.)



Section 27-223 - Effecting of enlistment, appointment or separation of ineligible person.

Any person subject to this code who effects an enlistment or appointment in or a separation from the state military forces of any person who is known to him to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 83.)



Section 27-224 - Desertion.

(a) Any member of the state military forces who: (1) Without authority goes or remains absent from his unit, organization, or place of duty with intent to remain away therefrom permanently; (2) quits his unit, organization or place of duty with intent to avoid hazardous duty or to shirk important service, or (3) without being regularly separated from one of the state military forces enlists or accepts an appointment in the same or another one of the state military forces, or in one of the armed forces of the United States, without fully disclosing the fact that he has not been regularly separated is guilty of desertion.

(b) Any commissioned officer of the state military forces who, after tender of his resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

(c) Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 84.)



Section 27-225 - Absence without leave.

Any person subject to this code who, without authority: (1) Fails to go to his appointed place of duty at the time prescribed; (2) goes from that place, or (3) absents himself or remains absent from his unit, organization, or place of duty at which he is required to be at the time prescribed shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 85.)



Section 27-226 - Missing movement.

Any person subject to this code who through neglect or design misses the movement of a ship, aircraft or unit with which he is required in the course of duty to move shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 86.)



Section 27-227 - Contempt towards President or Governor.

Any person subject to this code who uses contemptuous words against the President, the Governor, or the Governor of any other state, territory, commonwealth or possession in which that person may be serving, shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 87.)



Section 27-228 - Disrespect towards superior officer.

Any person subject to this code who behaves with disrespect towards his superior commissioned officer shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 88.)



Section 27-229 - Assaulting or disobeying command of superior officer.

Any person subject to this code who: (1) Strikes his superior commissioned officer or draws or lifts up any weapon or offers any violence against him while he is in the execution of his office, or (2) wilfully disobeys a lawful command of his superior commissioned officer shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 89.)



Section 27-230 - Offenses against warrant officer, noncommissioned officer or petty officer.

Any warrant officer or enlisted member who: (1) Strikes or assaults a warrant officer, noncommissioned officer or petty officer, while that officer is in the execution of his office; (2) wilfully disobeys the lawful order of a warrant officer, noncommissioned officer, or petty officer, or (3) treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his office shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 90.)



Section 27-231 - Failure to obey orders or regulations.

Any person subject to this code who: (1) Violates or fails to obey any lawful general order or regulation; (2) having knowledge of any other lawful order issued by a member of the state military forces which it is his duty to obey, fails to obey the order, or (3) is derelict in the performance of his duties shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 91.)



Section 27-232 - Cruelty, oppression or maltreatment of subordinate.

Any person subject to this code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his orders shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 92.)



Section 27-233 - Mutiny. Sedition.

(a) Any person subject to this code who: (1) With intent to usurp or override lawful military authority refuses in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance is guilty of mutiny; (2) with intent to cause the overthrow of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition; (3) fails to do his utmost to prevent and suppress a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which he knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

(b) A person who is found guilty of attempted mutiny, mutiny, sedition or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 93.)



Section 27-234 - Resisting or breaking arrest. Escape.

Any person subject to this code who resists apprehension or breaks arrest or who escapes from physical restraint lawfully imposed shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 94.)



Section 27-235 - Illegal release of prisoner. Aiding escape.

Any person subject to this code who, without proper authority, releases any prisoner committed to his charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.

(1967, P.A. 717, S. 95.)



Section 27-236 - Illegal arrest or confinement of another.

Any person subject to this code who, except as provided by law or regulation, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 96.)



Section 27-237 - Unnecessary delay in disposition of case. Failure to observe trial provisions.

Any person subject to this code who: (1) Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code, or (2) knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 97.)



Section 27-238 - Misbehavior in presence of enemy.

Any person subject to this code who before or in the presence of the enemy: (1) Runs away; (2) shamefully abandons, surrenders or delivers up any command, unit, place or military property which it is his duty to defend; (3) through disobedience, neglect or intentional misconduct endangers the safety of any such command, unit, place or military property; (4) casts away his arms or ammunition; (5) is guilty of cowardly conduct; (6) quits his place of duty to plunder or pillage; (7) causes false alarms in any command, unit or place under control of the armed forces of the United States or the state military forces; (8) wilfully fails to do his utmost to encounter, engage, capture or destroy any enemy troops, combatants, vessels, aircraft or any other thing, which it is his duty so to encounter, engage, capture or destroy, or (9) does not afford all practicable relief and assistance to any troops, combatants, vessels or aircraft of the armed forces belonging to the United States or their allies, to the state, or to any other state, when engaged in battle shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 98.)



Section 27-239 - Compelling surrender or abandonment to enemy.

Any person subject to this code who compels or attempts to compel the commander of any of the state military forces of this state, or of any other state, to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 99.)



Section 27-240 - Disclosure of parole or countersign.

Any person subject to this code who in time of war discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to his knowledge, he was authorized and required to give, shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 100.)



Section 27-241 - Forcing of safeguard.

Any person subject to this code who forces a safeguard shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 101.)



Section 27-242 - Illegal disposition of captured property. Looting.

(a) All persons subject to this code shall secure all public property taken from the enemy for the service of the United States, and shall give notice and turn over to the proper authority without delay all captured and abandoned property in their possession, custody or control.

(b) Any person subject to this code who: (1) Fails to carry out the duties prescribed in subsection (a) of this section; (2) buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby the person receives or expects any profit, benefit, or advantage to the person or another directly or indirectly connected with the person; or (3) engages in looting or pillaging shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 102; P.A. 07-217, S. 130.)

History: P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.



Section 27-243 - Aiding enemy.

Any person subject to this code who: (1) Aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things, or (2) without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 103.)



Section 27-244 - Improper acts as prisoner of war.

Any person subject to this code who, while in the hands of the enemy, in time of war: (1) For the purpose of securing favorable treatment by his captors acts without proper authority in a manner contrary to law, custom or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners, or (2) while in a position of authority over such persons, maltreats them without justifiable cause shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 104.)



Section 27-245 - False official statements.

Any person subject to this code who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 105.)



Section 27-246 - Misuse of military property.

Any person subject to this code who, without proper authority: (1) Sells, or otherwise disposes of; (2) wilfully or through neglect damages, destroys, or loses, or (3) wilfully or through neglect suffers to be damaged, destroyed, sold, or wrongfully disposed of any military property of the United States or of the state shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 106.)



Section 27-247 - Misuse of government property other than military.

Any person subject to this code who wilfully or recklessly wastes, spoils, or otherwise wilfully and wrongfully destroys or damages any property other than military property of the United States or of the state shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 107.)



Section 27-248 - Wrongful hazard of military vessel.

(a) Any person subject to this code who wilfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the state military forces shall be punished as a court-martial may direct.

(b) Any person subject to this code who negligently hazards or suffers to be hazarded any vessel of the armed forces of the United States or of the state military forces shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 108.)



Section 27-249 - Drunken or reckless operation of vehicle.

Any person subject to this code who operates any vehicle while drunk, or in a reckless or wanton manner, shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 109.)



Section 27-250 - Drinking or sleeping on duty; leaving post before relieved.

Any person subject to this code who is found drunk on duty or sleeping upon his post, or who leaves his post before he is regularly relieved, shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 110.)



Section 27-251 - Dueling.

Any person subject to this code who fights or promotes, or is concerned in or connives at fighting a duel, or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 111.)



Section 27-252 - Malingering; intentional self-injury.

Any person subject to this code who for the purposes of avoiding work, duty or service in the state military forces: (1) Feigns illness, physical disablement, mental lapse, or derangement, or (2) intentionally inflicts self-injury shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 112.)



Section 27-253 - Riot. Breach of peace.

Any person subject to this code who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 113.)



Section 27-254 - Use of provocative or reproachful words or gestures towards another.

Any person subject to this code who uses provoking or reproachful words or gestures towards any other person subject to this code shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 114.)



Section 27-255 - Attempt to harm another.

Any person subject to this code who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt is consummated, shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 115.)



Section 27-256 - Perjury.

Any person subject to this code who in a judicial proceeding or in a course of justice conducted under this code wilfully and corruptly gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 116.)



Section 27-257 - Fraudulent claims. False oath. Forgery. Fraud.

Any person subject to this code: (1) Who, knowing it to be false or fraudulent: (A) Makes any claim against the United States, the state, or any officer thereof, or (B) presents to any person in the civil or military service thereof, for approval or payment any claim against the United States, the state, or any officer thereof; (2) who, for the purpose of obtaining the approval, allowance or payment of any claim against the United States, the state, or any officer thereof: (A) Makes or uses any writing or other paper knowing it to contain any false or fraudulent statements; (B) makes any oath to any fact or to any writing or other paper knowing the oath to be false, or (C) forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited; (3) who, having charge, possession, custody, or control of any money, or other property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, knowingly delivers to any person having authority to receive it, any amount thereof which is less than that for which he receives a certificate or receipt, or (4) who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the armed forces of the United States or the state military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 117.)



Section 27-258 - Larceny; wrongful appropriation.

(a) Any person subject to this code who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind: (1) With intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, is guilty of larceny, or (2) with intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, is guilty of wrongful appropriation.

(b) Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 118.)



Section 27-259 - Conduct unbecoming an officer and gentleman.

Any commissioned officer who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.

(1967, P.A. 717, S. 119.)



Section 27-260 - Crimes excepted from court-martial jurisdiction.

Though not specifically mentioned in this code, all disorders and neglects to the prejudice of good order and discipline in the state military forces, of which persons subject to this code may be guilty, shall be taken cognizance of by a general, special or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court. However, cognizance may not be taken of, and jurisdiction may not be extended to, the crimes of murder, manslaughter, sexual assault, sexual assault with a firearm, robbery, arson, coercion, assault in the first or second degree or burglary, jurisdiction of which is reserved to civil courts.

(1967, P.A. 717, S. 120; P.A. 76-336, S. 18.)

History: P.A. 76-336 changed the list of crimes for which jurisdiction of courts-martial may not be extended by deleting “rape, maiming, sodomy, extortion, aggravated assault or house breaking” and adding “sexual assault, sexual assault with a firearm, coercion, assault in the first or second degree”.



Section 27-261 - Court of inquiry.

(a) Courts of inquiry to investigate any matter may be convened by the Governor or by any other person designated by the Governor for that purpose, whether or not the persons involved have requested such an inquiry.

(b) A court of inquiry shall consist of three or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

(c) Any person subject to this code whose conduct is subject to inquiry shall be designated as a party. Any person subject to this code or employed in the division of military and naval affairs, who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

(d) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

(e) The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

(f) Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

(g) Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

(h) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.

(1967, P.A. 717, S. 121.)



Section 27-262 - Administration of oaths.

(a) The following members of the state military forces may administer oaths for the purposes of military administration, including military justice, and affidavits may be taken for those purposes before persons having the general powers of a notary public: (1) The State Judge Advocate and all assistant state judge advocates; (2) all law specialists; (3) all summary courts-martial; (4) all adjutants, assistant adjutants, acting adjutants, and personnel adjutants; (5) all commanding officers of the naval militia; (6) all legal officers; (7) the president, law officer, trial counsel, and assistant trial counsel for all general and special courts-martial; (8) the president and the counsel for the court of any court of inquiry; (9) all officers designated to take a deposition; (10) all persons detailed to conduct an investigation, and (11) all other persons designated by regulations of the Governor.

(b) Officers of the state military forces may not be authorized to administer oaths as provided in this section unless they are on active duty in or with those forces under orders of the Governor as prescribed in this code.

(c) The signature without seal of any such person, together with the title of his office, is prima facie evidence of his authority.

(1967, P.A. 717, S. 122.)



Section 27-263 - Code to be explained to military personnel.

Sections 27-142, 27-146 to 27-154, inclusive, 27-166, 27-168, 27-179, 27-197, 27-215 to 27-258, inclusive, and 27-263 to 27-265, inclusive, shall be carefully explained to every enlisted member at the time of his enlistment or transfer or induction into, or at the time of his order to duty in or with, any of the state military forces or within thirty days thereafter. They shall also be explained annually to each unit of the state military forces. A complete text of this code and of the regulations prescribed by the Governor thereunder shall be made available to any member of the state military forces, upon his request, for his personal examination.

(1967, P.A. 717, S. 123.)



Section 27-264 - Complaint against superior officers.

Any member of the state military forces who believes himself wronged by his commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the Governor or Adjutant General.

(1967, P.A. 717, S. 124.)



Section 27-265 - Investigation of complaint of damage by military personnel. Assessment of damages.

(a) Whenever complaint is made to any commanding officer that wilful damage has been done to the property of any person or that his property has been wrongfully taken by members of the state military forces, he may, subject to such regulations as the Governor may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three commissioned officers and, for the purpose of that investigation, it may summon witnesses and examine them upon oath or affirmation, receive depositions or other documentary evidence, and assess the damages sustained against the responsible parties. The assessment of damages made by the board shall be subject to the approval of the commanding officer, and in the amount approved by him shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized shall be conclusive, except as provided in subsection (c), on any disbursing officer for the payment by him to the injured parties of the damages so assessed and approved.

(b) If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be paid to the injured parties from the military funds of the units of the state military forces to which the offenders belonged.

(c) Any person subject to this code who is accused of causing wilful damage to property shall have the right to be represented by counsel, to summon witnesses in his behalf, and to cross-examine those appearing against him. He shall have the right of appeal to the next higher commander.

(1967, P.A. 717, S. 125.)



Section 27-266 - Execution of process and sentences by civil officers.

In the state military forces not in federal service, the processes and sentences of its courts-martial shall be executed by the civil officers prescribed by the laws of the state.

(1967, P.A. 717, S. 126.)



Section 27-267 - Issuance and execution of process by military courts.

(a) Military courts may issue any process or mandate necessary to carry into effect their powers. Such a court may issue subpoenas and subpoenas duces tecum and enforce by attachment attendance of witnesses and production of books and records, when it is sitting within the state and the witnesses, books and records sought are also so located.

(b) Process and mandates may be issued by summary courts-martial, provost courts, or the president of other military courts and may be directed to and may be executed by the marshals of the military court or any peace officer and shall be in such form as may be prescribed by regulations issued under this code.

(c) All officers to whom process or mandates may be so directed shall execute them and make return of their acts thereunder according to the requirements of those documents. Except as otherwise specifically provided in this code, no such officer may demand or require payment of any fee or charge for receiving, executing, or returning such a process or mandate or for any service in connection therewith.

(1967, P.A. 717, S. 127.)



Section 27-268 - Payment of fines.

Fines imposed by a military court may be paid to it or to an officer executing its process. The amount of such a fine may be noted upon any state roll or account for pay of the delinquent and deducted from any pay or allowance due or thereafter to become due such delinquent, until the fine is liquidated. Any sum so deducted shall be turned in to the military court which imposed the fine. Notwithstanding any other law, a fine or penalty imposed by a military court upon an officer or enlisted person shall be paid by the officer collecting it within thirty days to the treasury of the organization, unit or detachment to which the officer or enlisted person who paid the fine belonged, to be accounted for in the same manner as other appropriated funds.

(1967, P.A. 717, S. 128; P.A. 74-321, S. 20.)

History: P.A. 74-321 substituted “such delinquent” for “him” and “person” for “man”.



Section 27-269 - Immunity for action of military court.

No accused may bring an action or proceeding against the convening authority or officer or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court.

(1967, P.A. 717, S. 129.)



Section 27-270 - Presumption of jurisdiction of military courts and boards.

The jurisdiction of the military courts and boards established by this code shall be presumed and the burden of proof rests on any person seeking to oust those courts or boards of jurisdiction in any action or proceeding.

(1967, P.A. 717, S. 130.)



Section 27-271 - Governor may delegate certain authority.

The Governor may delegate any authority vested in him under this code, and may provide for the subdelegation of any such authority, except the power given him by sections 27-160 and 27-163.

(1967, P.A. 717, S. 131.)



Section 27-272 - Payment of court expenses.

The expenses incident to and connected with the holding of military courts and courts of inquiry shall be paid by the state under orders, rules and regulations issued by the Governor.

(1967, P.A. 717, S. 132.)



Section 27-273 - Uniform construction.

This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it and, so far as practical, to make that law uniform with the law of the United States.

(1967, P.A. 717, S. 133.)



Section 27-274 - Short title: Connecticut Code of Military Justice.

This chapter may be cited as the “Connecticut Code of Military Justice”.

(1967, P.A. 717, S. 134.)









Title 28 - Civil Preparedness and Emergency Services

Chapter 517 - Civil Preparedness, Emergency Management and Homeland Security

Section 28-1 - Definitions.

As used in this chapter:

(1) “Attack” means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, shellfire or atomic, radiological, chemical, bacteriological or biological means or other weapons or processes.

(2) “Major disaster” means any catastrophe including, but not limited to, any hurricane, tornado, storm, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm or drought, or, regardless of cause, any fire, flood, explosion, or manmade disaster in any part of this state that, (A) in the determination of the President, causes damage of sufficient severity and magnitude to warrant major disaster assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 USC 5121 et seq., as amended from time to time, to supplement the efforts and available resources of this state, local governments within the state, and disaster relief organizations in alleviating the damage, loss, hardship, or suffering caused by such catastrophe, or (B) in the determination of the Governor, requires the declaration of a civil preparedness emergency pursuant to section 28-9.

(3) “Emergency” means any occasion or instance for which, in the determination of the Governor or the President, state or federal assistance is needed to supplement state or local efforts and capabilities to save lives and protect property, public health and safety or to avert or lessen the threat of a disaster or catastrophe in any part of this state.

(4) “Civil preparedness” means all those activities and measures designed or undertaken (A) to minimize or control the effects upon the civilian population of major disaster or emergency, (B) to minimize the effects upon the civilian population caused or which would be caused by an attack upon the United States, (C) to deal with the immediate emergency conditions which would be created by any such attack, major disaster or emergency, and (D) to effectuate emergency repairs to, or the emergency restoration of, vital utilities and facilities destroyed or damaged by any such attack, major disaster or emergency. Such term shall include, but shall not be limited to, (i) measures to be taken in preparation for anticipated attack, major disaster or emergency, including the establishment of appropriate organizations, operational plans and supporting agreements; the recruitment and training of personnel; the conduct of research; the procurement and stockpiling of necessary materials and supplies; the provision of suitable warning systems; the construction and preparation of shelters, shelter areas and control centers; and, when appropriate, the nonmilitary evacuation of the civilian population, pets and service animals; (ii) measures to be taken during attack, major disaster or emergency, including the enforcement of passive defense regulations prescribed by duly established military or civil authorities; the evacuation of personnel to shelter areas; the control of traffic and panic; and the control and use of lighting and civil communication; and (iii) measures to be taken following attack, major disaster or emergency, including activities for firefighting; rescue, emergency medical, health and sanitation services; monitoring for specific hazards of special weapons; unexploded bomb reconnaissance; essential debris clearance; emergency welfare measures; and immediately essential emergency repair or restoration of damaged vital facilities.

(5) “Civil preparedness forces” means any organized personnel engaged in carrying out civil preparedness functions in accordance with the provisions of this chapter or any regulation or order adopted pursuant to this chapter. All the police and fire forces of the state or any political subdivision of the state, or any part of any political subdivision, including all the auxiliaries of these forces and emergency medical service personnel licensed or certified pursuant to section 19a-179, shall be construed to be a part of the civil preparedness forces. The Connecticut Disaster Medical Assistance Team and the Medical Reserve Corps, under the auspices of the Department of Public Health, the Connecticut Urban Search and Rescue Team, under the auspices of the Department of Emergency Services and Public Protection, and the Connecticut behavioral health regional crisis response teams, under the auspices of the Department of Mental Health and Addiction Services and the Department of Children and Families, and their members, shall be construed to be a part of the civil preparedness forces while engaging in authorized civil preparedness duty or while assisting or engaging in authorized training for the purpose of eligibility for immunity from liability as provided in section 28-13 and for death, disability and injury benefits as provided in section 28-14. Any member of the civil preparedness forces who is called upon either by civil preparedness personnel or state or municipal police personnel to assist in any emergency shall be deemed to be engaging in civil preparedness duty while assisting in such emergency or while engaging in training under the auspices of the Department of Emergency Services and Public Protection, the Divisions of State Police and Emergency Management and Homeland Security within the Department of Emergency Services and Public Protection or a municipal police department, for the purpose of eligibility for death, disability and injury benefits as provided in section 28-14.

(6) “Mobile support unit” means an organization of civil preparedness forces created in accordance with the provisions of this chapter to be dispatched by the Governor or Commissioner of Emergency Services and Public Protection to supplement civil preparedness forces in a stricken or threatened area.

(7) “Civil preparedness emergency” or “disaster emergency” means an emergency declared by the Governor under the provisions of this chapter in the event of serious disaster or of enemy attack, sabotage or other hostile action within the state or a neighboring state, or in the event of the imminence of such an event.

(8) “Local civil preparedness emergency” or “disaster emergency” means an emergency declared by the chief executive officer of any town or city in the event of serious disaster affecting such town or city.

(9) “Governor” means the Governor or anyone legally administering the office of Governor.

(10) “Commissioner” means the Commissioner of Emergency Services and Public Protection.

(11) “Department” means the Department of Emergency Services and Public Protection.

(12) “Political subdivision” means any city, town, municipality, borough or other unit of local government.

(June, 1951, 1953, S. 1905d; 1957, P.A. 469, S. 1; 1959, P.A. 65, S. 1; 135; 1961, P.A. 455; P.A. 73-544, S. 1; P.A. 74-296; P.A. 75-643, S. 1; P.A. 79-417, S. 1; P.A. 88-135, S. 4; P.A. 03-278, S. 89; June 30 Sp. Sess. P.A. 03-6, S. 166; P.A. 04-219, S. 12; 04-257, S. 45; P.A. 05-259, S. 3; P.A. 06-15, S. 1; P.A. 07-11, S. 1; P.A. 11-21, S. 1; 11-51, S. 161.)

History: 1959 acts defined attack and governor, and redefined civil defense and civil defense forces; 1961 act further defined civil defense forces to add provision re skindivers; P.A. 73-544 substituted “civil preparedness” for “civil defense” where appearing; P.A. 74-296 deleted in Subsec. (c) references to skindiving and added “municipal” to references to “state police”; P.A. 75-643 defined “disaster” in new Subsec. (b) and relettered the Subsecs. accordingly, added the unorganized militia to civil preparedness forces defined in new Subsec. (d), added “disaster emergency” in new Subsec. (f) and added new Subsec. (i) defining political subdivision; P.A. 79-417 deleted definition for “disaster” in Subsec. (b) and substituted definition for “major disaster”, added new Subsec. (c) defining “emergency”, relettered Subsec. (c) as (d) and incorporated references to major disaster or emergency in definition of “civil preparedness”, relettered subsequent Subsecs. accordingly in sequence and deleted reference to the unorganized militia in new Subsec. (e); P.A. 88-135 substituted “emergency management” for “civil preparedness” in Subsecs. (e) and (f); P.A. 03-278 made a technical change in Subsecs. (g) and (h), effective July 9, 2003; June 30 Sp. Sess. P.A. 03-6 made technical changes in Subsecs. (c) and (d) and amended Subsec. (e) by adding provisions re the Connecticut Disaster Medical Assistance Team, the Medical Reserve Corps, the Connecticut Urban Search and Rescue Team and the Connecticut behavioral health regional crisis response teams as part of the civil preparedness forces, effective August 20, 2003; P.A. 04-219 substituted numerical Subdiv. designators for Subsec. designators, changing internal subdesignators accordingly, substituted Department of Emergency Management and Homeland Security for Department of Public Safety and for Office of Emergency Management and added reference to Department of Public Safety in Subdiv. (5), substituted Commissioner of Emergency Management and Homeland Security for state director of emergency management in Subdiv. (6), and added definitions of “commissioner” and “department” in Subdivs. (10) and (11), effective January 1, 2005; P.A. 04-257 made technical changes in definition of “civil preparedness forces”, effective June 14, 2004; P.A. 05-259 amended Subdiv. (5) by making a technical change and including emergency medical service personnel licensed or certified pursuant to Sec. 19a-179 within the definition of “civil preparedness forces”, effective July 13, 2005; P.A. 06-15 redefined “major disaster” in Subdiv. (2) and “emergency” in Subdiv. (3); P.A. 07-11 redefined “civil preparedness” to include the nonmilitary evacuation of pets and service animals in Subdiv. (4); P.A. 11-21 redefined “major disaster” in Subdiv. (2), redefined “emergency” in Subdiv. (3), redefined “civil preparedness” in Subdiv. (4) and made technical changes; P.A. 11-51 redefined “civil preparedness forces” in Subdiv. (5), redefined “mobile support unit” in Subdiv. (6), redefined “commissioner” in Subdiv. (10), redefined “department” in Subdiv. (11) and made a technical change, effective July 1, 2011.



Section 28-1a - Division of Emergency Management and Homeland Security. Powers and duties of commissioner. Regulations. Memorandum of understanding.

(a) With reasonable conformance to applicable federal statutes and administrative regulations of the Federal Emergency Management Agency and the requirements of the Connecticut emergency operations plan, the Commissioner of Emergency Services and Public Protection shall organize the Division of Emergency Management and Homeland Security and the personnel of said division as may be necessary for the effective discharge of the authorized emergency management, civil preparedness and homeland security missions, including, but not limited to, the provisions of the Connecticut emergency operations plan and the national plan for civil preparedness. Any personnel assigned to said division may be removed by the commissioner for security reasons or for incompetence, subject to reinstatement by the Employees’ Review Board.

(b) The commissioner shall be responsible for: (1) Coordinating with state and local government personnel, agencies and authorities and the private sector to ensure adequate planning, equipment, training and exercise activities by such personnel, agencies and authorities and the private sector with regard to homeland security; (2) coordinating, and as may be necessary, consolidating homeland security communications and communications systems of the state government with state and local government personnel, agencies and authorities, the general public and the private sector; (3) distributing and, as may be appropriate, coordinating the distribution of information and security warnings to state and local government personnel, agencies and authorities and the general public; and (4) establishing standards and security protocols for the use of any intelligence information.

(c) The commissioner may adopt such regulations, in accordance with the provisions of chapter 54, as necessary to implement the duties of the department.

(d) The commissioner shall enter into a memorandum of understanding with the Military Department to provide for (1) the temporary assignment of employees of the Military Department to work in the department, and (2) interagency information sharing. Any such personnel temporarily assigned shall act under the direction of the commissioner. The Military Department shall retain administrative control over such personnel.

(e) The commissioner may request and may receive from any federal, state or local agency, cooperation and assistance in the performance of the duties of the department, including the temporary assignment of personnel necessary to perform the functions of the department. Any such personnel temporarily assigned shall act under the direction of the commissioner. The federal, state or local agency shall retain administrative control over such personnel. For purposes of section 5-141d, such personnel temporarily assigned shall be deemed to be acting as state employees while assigned to, and performing the duties of, the department.

(P.A. 77-614, S. 510, 610; P.A. 88-135, S. 5; May Sp. Sess. P.A. 92-12, S. 2, 10; P.A. 93-206, S. 4, 16; P.A. 99-190, S. 1, 9; P.A. 04-219, S. 13; P.A. 05-265, S. 1; 05-287, S. 6; P.A. 06-196, S. 156; P.A. 11-51, S. 162.)

History: P.A. 88-135 substituted office of “emergency management” for office of “civil preparedness”; May Sp. Sess. P.A. 92-12 deleted phrase “for administrative purposes only” and required said office to be the designated civil defense organization for state; P.A. 93-206 placed office of emergency management within division of fire, emergency and building services, effective July 1, 1993; P.A. 99-190 transferred the Office of Emergency Management from the Division of Fire, Emergency and Building Services within the Department of Public Safety to the Military Department, effective July 1, 1999; P.A. 04-219 eliminated former provisions and substituted provisions establishing Department of Emergency Management and Homeland Security within the Office of Policy and Management for administrative purposes only, requiring commissioner to be department head and specifying qualifications and duties of commissioner in Subsec. (a), requiring commissioner to organize department and personnel as necessary for effective discharge of authorized emergency management, civil preparedness and homeland security missions, authorizing removal of any department personnel by commissioner for security reasons or incompetence and authorizing commissioner to enter into contracts for the furnishing of services necessary for the proper execution of the duties of department in Subsec. (b), specifying responsibilities of commissioner in Subsec. (c), authorizing commissioner to adopt regulations in Subsec. (d), requiring commissioner to enter into interagency memorandum of understanding with Department of Public Safety and Military Department in Subsec. (e), and requiring transfer of functions, powers, duties and personnel of Division of Homeland Security within Department of Public Safety and Office of Emergency Management within Military Department to new department in Subsec. (f), effective January 1, 2005; P.A. 05-265 amended Subsec. (e)(1) to provide that the assignment of personnel is temporary, to require that any such personnel temporarily assigned act under the direction of the commissioner, deleting reference to “all such assigned employees” and “sole” direction, and to require Department of Public Safety and Military Department to retain administrative control over such personnel, added new Subsec. (f) allowing commissioner to request and receive cooperation and assistance in the performance of the duties of department from any federal, state or local agency, and redesignated existing Subsec. (f) as Subsec. (g), effective July 13, 2005; P.A. 05-287 amended Subsec. (a) to delete provision placing Department of Emergency Management and Homeland Security within the Office of Policy and Management for administrative purposes only, effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006; P.A. 11-51 deleted former Subsec. (a) re Department of Emergency Management and Homeland Security, redesignated existing Subsecs. (b) to (f) as Subsecs. (a) to (e), amended Subsec. (a) by replacing “commissioner” with “Commissioner of Emergency Services and Public Protection”, by replacing “department” with “Division of Emergency Management and Homeland Security”, and by deleting provisions re commissioner entering into contracts for proper execution of duties of department and requiring Attorney General’s approval, amended Subsec. (d) by deleting provisions authorizing commissioner to enter into interagency memorandum of understanding with Department of Public Safety, requiring commissioner to consult with bargaining unit representing state police re such memorandum and requiring such memorandum to provide for retrenchment rights of state police, deleted former Subsec. (g) re transfer of powers, and made conforming changes, effective July 1, 2011.



Section 28-1b - State-wide Emergency Management and Homeland Security Coordinating Council: Duties; members; chairpersons; meetings; vacancies; annual report.

Section 28-1b is repealed, effective July 1, 2011.

(P.A. 04-219, S. 27; P.A. 07-106, S. 7; 07-173, S. 1; P.A. 11-51, S. 90, 223; 11-80, S. 1.)



Section 28-1h - Direct allocation of financial assistance to municipalities or local or regional agencies.

Nothing in this chapter shall be deemed to require municipalities or local or regional agencies otherwise eligible for federal or state financial assistance for purposes of emergency management or homeland security to agree that such financial assistance shall not be allocated directly to such municipalities or local or regional agencies.

(P.A. 04-219, S. 28.)

History: P.A. 04-219 effective January 1, 2005.



Section 28-1i - Annual report to General Assembly re state-wide emergency management and homeland security activities.

Not later than January first, annually, the Commissioner of Emergency Services and Public Protection shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public safety that specifies and evaluates state-wide emergency management and homeland security activities during the preceding calendar year.

(P.A. 04-219, S. 30; P.A. 11-51, S. 163.)

History: P.A. 04-219 effective January 1, 2005; P.A. 11-51 replaced “January 1, 2006, and annually thereafter” with “January first, annually” and replaced “Commissioner of Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 28-1j - Designation of hazard zone re liquefied natural gas terminal: Recommendations; approval; notice; hearings; vote; notification.

(a) The Attorney General, in consultation with the Commissioner of Emergency Services and Public Protection, shall make written recommendations to the United States Coast Guard regarding the designation of a hazard zone in relation to a liquefied natural gas terminal located or proposed to be located on Long Island Sound that will impact Connecticut waters or land, and shall submit such recommendations to the Governor and the General Assembly in accordance with section 11-4a.

(b) The Governor and the joint standing committees of the General Assembly having cognizance of matters relating to the environment and public safety shall approve the designation of a hazard zone in relation to a liquefied natural gas terminal located or proposed to be located on Long Island Sound that will impact Connecticut waters or land prior to such designation by the United States Coast Guard taking effect.

(c) The Attorney General shall file, in writing, notice of the United States Coast Guard’s designation of such a hazard zone with the clerks of the House of Representatives and the Senate and the office of the Governor.

(d) Not later than five days after receiving such notice, the clerks of the House of Representatives and the Senate shall refer the notice to the joint standing committees of the General Assembly having cognizance of matters relating to public safety and the environment. The committees shall hold a joint public hearing regarding such notice not later than thirty days after receiving the notice. Not later than five days after the hearing, the committees shall each (1) hold a roll-call vote to approve or reject the notice, and (2) forward the notice and a record of the committee’s vote to the General Assembly.

(e) Not later than fifteen days after receiving such notice the General Assembly may approve or reject the notice. The notice shall be approved in whole, by a majority vote of each house. If one house fails to approve, the notice shall be rejected. If the General Assembly fails to vote during such fifteen-day period, the notice shall be deemed rejected. If the notice is submitted when the General Assembly is not in session, the notice shall be deemed rejected if the General Assembly fails to convene to consider the notice by the thirtieth day after it receives the notice from the committee. The clerks of the House of Representatives and the Senate shall notify the United States Coast Guard, in writing, by registered mail of any approval or rejection pursuant to this subsection.

(f) The Governor shall approve or reject the notice of the United States Coast Guard’s designation of such a hazard zone and shall notify the United States Coast Guard, in writing, by registered mail of such approval or rejection.

(P.A. 07-94, S. 2; P.A. 11-51, S. 134.)

History: P.A. 07-94 effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 28-1k - Designation of security zone re liquefied natural gas terminal: Recommendations; approval; notice; hearing; vote; notification.

(a) The Attorney General, in consultation with the Commissioner of Emergency Services and Public Protection, shall make written recommendations to the federal government regarding the designation of a security zone in relation to a liquefied natural gas terminal located or proposed to be located on Long Island Sound that will impact Connecticut waters or land, and shall submit such recommendations to the Governor and the General Assembly in accordance with section 11-4a.

(b) The Governor and the joint standing committees of the General Assembly having cognizance of matters relating to the environment and public safety shall approve the designation of a security zone in relation to a liquefied natural gas terminal located or proposed to be located on Long Island Sound that will impact Connecticut waters or land prior to such designation by the federal government taking effect.

(c) The Attorney General shall file, in writing, notice of the federal government’s designation of such a security zone with the clerks of the House of Representatives and the Senate and the office of the Governor.

(d) Not later than five days after receiving such notice, the clerks of the House of Representatives and the Senate shall refer the notice to the joint standing committees of the General Assembly having cognizance of matters relating to public safety and the environment. The committees shall hold a joint public hearing regarding such notice not later than thirty days after receiving the notice. Not later than five days after the hearing, the committees shall each (1) hold a roll-call vote to approve or reject the notice, and (2) forward the notice and a record of the committee’s vote to the General Assembly.

(e) Not later than fifteen days after receiving such notice the General Assembly may approve or reject the notice. The notice shall be approved in whole, by a majority vote of each house. If one house fails to approve, the notice shall be rejected. If the General Assembly fails to vote during such fifteen-day period, the notice shall be deemed rejected. If the notice is submitted when the General Assembly is not in session, the notice shall be deemed rejected if the General Assembly fails to convene to consider the notice by the thirtieth day after it receives the notice from the committee. The clerks of the House of Representatives and the Senate shall notify the federal government, in writing, by registered mail of any approval or rejection pursuant to this subsection.

(f) The Governor shall approve or reject the notice of the federal government’s designation of such a security zone, and shall notify the federal government, in writing, by registered mail of such approval or rejection.

(P.A. 07-94, S. 4; P.A. 11-51, S. 134.)

History: P.A. 07-94 effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 28-1l - Annual report to General Assembly re homeland preparedness and emergency response planning and activities for children.

On or before January 1, 2012, and annually thereafter, the Commissioner of Emergency Services and Public Protection shall report to the General Assembly, in accordance with section 11-4a, on planning and activities for children and youth as part of homeland preparedness and emergency response planning for natural disasters, man-made disasters and terrorism. The report shall include provisions that address (1) the distinct health needs of children for purposes of bioterrorism and other public health emergency preparedness, (2) public education and communications for families concerning public safety issues relating to disasters and terrorism, (3) training in safety and security measures and multihazard response plans for child care providers, school personnel and personnel in before and after school programs, family homeless shelters, summer camps and juvenile justice system facilities, (4) coordination of school health and mental health strategies, and (5) the amendments to the state civil preparedness plan and program made pursuant to subsection (c) of section 28-5.

(P.A. 11-51, S. 134; 11-66, S. 1.)

History: P.A. 11-66 effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 28-2 - Emergency management. Director. Office.

Section 28-2 is repealed, effective January 1, 2005.

(June, 1951, S. 1906d; November, 1955, S. N183; 1957, P.A. 420, S. 1; 1959, P.A. 333, S. 1; 1961, P.A. 322; 1963, P.A. 642, S. 31; 1969, P.A. 768, S. 259; P.A. 73-296; 73-335; 73-517; 73-544, S. 2; P.A. 75-333, S. 2; 75-486, S. 60, 69; P.A. 77-568, S. 1, 2; 77-614, S. 19, 511, 610; P.A. 80-483, S. 152, 186; P.A. 81-472, S. 57, 159; P.A. 88-1, S. 11, 13; 88-135, S. 6; P.A. 93-66; P.A. 99-190, S. 2, 9; P.A. 04-219, S. 31.)



Section 28-3 - Political activity.

No organization for civil preparedness established under the authority of this chapter shall be used directly or indirectly for political purposes. Full-time, regularly-paid officers, employees or members of such organizations shall be subject to the provisions of sections 5-266a to 5-266d, inclusive.

(June, 1951, S. 1907d; 1972, P.A. 294, S. 27; P.A. 73-544, S. 3.)

History: 1972 act substituted reference to Secs. 5-266a to 5-266d for reference to Sec. 5-61; P.A. 73-544 substituted “civil preparedness” for “civil defense”.



Section 28-4 - Agreements with other states. Local offices.

With the approval of the Governor, the commissioner or the commissioner’s designee may: (1) Represent the state on any regional or interstate organization for civil preparedness and may, on behalf of the state, enter into reciprocal mutual aid arrangements with other states; (2) establish and operate such area or district offices as may be necessary to control and coordinate civil preparedness preparations and mutual aid among communities.

(June, 1951, S. 1908d; P.A. 73-544, S. 4; P.A. 04-219, S. 14.)

History: P.A. 73-544 substituted “civil preparedness” for “civil defense” where appearing; P.A. 04-219 substituted commissioner or commissioner’s designee for director and substituted numerical Subdiv. designators for Subsec. designators, effective January 1, 2005.



Section 28-5 - Preparation for civil preparedness. Subpoenas. Comprehensive plan and program for civil preparedness. Training programs. Cooperation by other state agencies. Orders and regulations.

(a) The commissioner may make studies and surveys of the manpower, industries, resources and facilities of the state to ascertain the capabilities of the state for civil preparedness and to plan for their most efficient use in time of emergency. The commissioner may apply to the superior court for the judicial district of Hartford, or to a judge of said court if the court is not in session, for a subpoena to compel the attendance of such witnesses or the production of such books, papers, records or documents of individuals, firms, associations or corporations as may be necessary to the effective preparation of the civil preparedness of the state. The court or judge shall, before issuing such subpoena, provide adequate opportunity for the commissioner and the party against whom the subpoena is requested to be heard. No such subpoena shall issue unless the court or judge certifies that the attendance of such witness or the production of such books, papers, records or documents is reasonably necessary to the effective preparation of the civil preparedness of the state and that the commissioner has made reasonable efforts to secure such attendance or such books, papers, records or documents without recourse to compulsory process.

(b) The commissioner shall direct the preparation of a comprehensive plan and program for the civil preparedness of the state and integrate and coordinate that plan and program to the fullest extent possible with the civil preparedness plans of the federal government and of other states. When the plan and program has been prepared, the commissioner shall present it to the Governor for his or her approval. When the Governor approves the plan, all government agencies, state or local, all civil preparedness forces in the state and all public service companies, as defined in section 16-1, shall carry out the duties and functions assigned by the plan and program as approved. The plan and program may, from time to time, be amended or modified in like manner. The commissioner shall coordinate the civil preparedness activities of the towns and cities of the state to the end that they shall be fully integrated with the state civil preparedness plan and program.

(c) The Commissioner of Emergency Services and Public Protection shall, within available appropriations and in consultation with the Commissioners of Social Services, Public Health, Children and Families, Mental Health and Addiction Services and Education, and the Commission on Children, update and amend the state civil preparedness plan and program established pursuant to subsection (b) of this section to address the needs of children during natural disasters, man-made disasters and terrorism. The plan may also be amended in consultation with parents, local emergency services and child care providers. The amended plan shall include, but not be limited to, a requirement that all schools and licensed and regulated child day care services, as defined in section 19a-77, have written multihazard disaster response plans that address (1) the evacuation and removal of children to a safe location, (2) notification of parents in the event of a disaster or terrorism, (3) reunification of parents with their children, and (4) care for children with special needs during a disaster or terrorism.

(d) In accordance with the state civil preparedness plan and program, the commissioner shall institute such training programs and public information programs, shall take all other preparatory steps, including the partial or full mobilization of civil preparedness forces in advance of actual disaster, as may be necessary to the prompt and effective operation of the state civil preparedness plan in time of emergency and may, from time to time, conduct such practice blackouts or radio silences as may be authorized by the United States Army or its duly designated agency, and such practice air raid alerts or other civil preparedness exercises as the commissioner may deem necessary.

(e) The commissioner shall utilize the personnel, services, equipment, supplies and facilities of existing departments, offices and agencies of the state to the maximum extent possible. The head of each such department, office or agency, in cooperation with and under the direction of the commissioner, shall be responsible for the planning and programming of such activities in the civil preparedness programs as will involve the utilization of the facilities of his or her department, office, institution or agency and shall implement and carry out such activities whenever necessary for the welfare and safety of the state, including participation in planning, training and exercises, as directed by the commissioner.

(f) In order to accomplish the purposes of this chapter, the commissioner may make such orders and such regulations as may be necessary to develop and implement the civil preparedness plan and program. Subject to the provisions of chapter 54, all such orders and regulations shall have the full force and effect of law.

(g) On and after October 1, 2013, the state civil preparedness plan and program established pursuant to subsection (b) of this section shall consider sea level change scenarios published by the National Oceanic and Atmospheric Administration in Technical Report OAR CPO-1.

(June, 1951, S. 1909d; 1972, P.A. 294, S. 28; P.A. 73-544, S. 5; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; 88-317, S. 88, 107; P.A. 90-98, S. 1, 2; May Sp. Sess. P.A. 92-12, S. 3, 10; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-190, S. 3, 9; P.A. 04-219, S. 15; P.A. 05-288, S. 191; P.A. 11-51, S. 134; 11-66, S. 2; P.A. 12-148, S. 1, 2; P.A. 13-179, S. 5.)

History: 1972 act substituted “joint committee on legislative management” for “legislative council”; P.A. 73-544 substituted “civil preparedness” for “civil defense” throughout; P.A. 78-280 substituted “for the judicial district of Hartford-New Britain” for “for Hartford county” following “superior court”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended reference to Secs. 4-168 to 4-173 in Subsec. (e) to include new section added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; May Sp. Sess. P.A. 92-12 amended Subsec. (e) to authorize commissioner of public safety to make regulations in lieu of director; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-190 amended Subsec. (e) by substituting “Adjutant General” for “Commissioner of Public Safety”, effective July 1, 1999; P.A. 04-219 substituted commissioner for director throughout, required commissioner to direct the preparation of comprehensive plan and program for the civil preparedness of the state and made a technical change in Subsec. (b), made technical changes in Subsec. (c), and eliminated references to authorization of the Adjutant General to make regulations and to “sections 4-168 to 4-173, inclusive”, added reference to chapter 54, and eliminated procedures re suspension of conflicting orders or regulations in Subsec. (e), effective January 1, 2005; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005; P.A. 11-66 added new Subsec. (c) re amending state civil preparedness plan and program to address the needs of children, redesignated existing Subsecs. (c) to (e) as Subsecs. (d) to (f) and made technical changes, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011; P.A. 12-148 amended Subsec. (b) to add provision re public service companies and amended Subsec. (e) to add provision re participation in planning, training and exercises as directed by commissioner, effective July 1, 2012; P.A. 13-179 added Subsec. (g) re state civil preparedness plan and program to consider sea level change scenarios.



Section 28-6 - Mutual aid or mobile support units.

(a) All civil preparedness units, forces, facilities, supplies and equipment in the state are deemed to be available for employment as mutual aid or mobile support. They may be ordered to duty by the Governor or the commissioner only under the conditions defined in subsection (f) of section 28-7 or section 28-9, except that such civil preparedness units, forces, facilities, supplies and equipment may be employed in another state under the conditions specified in subsection (e) of this section.

(b) Personnel of such civil preparedness units or forces, while engaged in officially authorized civil preparedness duty under this section, shall: (1) If they are employees of the state, have the powers, duties, rights, privileges and immunities and receive the compensation incident to their employment; (2) if they are employees of a political subdivision of the state, and whether serving within or without such political subdivision, have the powers, duties, rights, privileges and immunities and receive the compensation incident to their employment; and (3) if they are not employees of the state or a political subdivision thereof, be entitled to such compensation from the state as is determined by the Commissioner of Administrative Services under the provisions of section 4-40 and to the same rights and immunities as are provided by law for the employees of this state, provided in no instance shall such compensation be determined at a rate less than the minimum wage as determined by the Labor Commissioner. All personnel of mobile support units shall, while on duty, be subject to the operational control of the authority in charge of civil preparedness activities in the area in which they are serving.

(c) The state shall reimburse a political subdivision for the compensation paid and actual and necessary travel, subsistence and maintenance expenses of employees of the political subdivision while ordered to duty under this section as members of a mobile support unit, and for all payments for death, disability or injury of such employees incurred in the course of such duty, and for all losses of or damage to supplies and equipment of such political subdivisions used by such mobile support units.

(d) Whenever the mobile support unit of another state renders aid pursuant to the orders of the Governor of its home state and upon the request of the Governor of this state, this state shall reimburse such other state for the compensation paid and actual and necessary travel, subsistence and maintenance expenses of the personnel of such mobile support units incurred in rendering such aid, and for all payments for death, disability or injury of such personnel incurred in rendering such aid, and for all losses of or damage to supplies and equipment of such other state or a political subdivision thereof resulting from rendering such aid, provided the laws of such other state shall contain provisions substantially similar to those of this section.

(e) No personnel of mobile support units of this state shall be ordered by the Governor to operate in any other state unless the laws of such other state contain provisions substantially similar to those of this section or unless such state is a signatory to the Emergency Management Assistance Compact established in section 28-23a.

(June, 1951, S. 1910d; 1959, P.A. 192; P.A. 73-544, S. 6; P.A. 78-324, S. 2; P.A. 79-83, S. 1, 2; P.A. 80-483, S. 153, 186; P.A. 04-219, S. 16; P.A. 07-173, S. 2; P.A. 09-27, S. 1.)

History: 1959 act made all civil defense forces available for duty instead of mobile support units only; P.A. 73-544 substituted “civil preparedness” for “civil defense” throughout; P.A. 78-324 provided in Subsec. (b) for compensation at not less than minimum wage for a period to be determined by the compensation commissioner of area in which injured person resides; P.A. 79-83 deleted in Subsec. (b) reference to period to be determined by the compensation commissioner as added in foregoing amendment; P.A. 80-483 substituted in Subsec. (b) “commissioner of administrative services under the provisions of section 4-40” for “board provided in section 4-40”; P.A. 04-219 amended Subsec. (a) to substitute commissioner for state director, effective January 1, 2005; P.A. 07-173 amended Subsec. (e) to permit mobile support units to operate in a state that is a signatory to Emergency Management Assistance Compact; P.A. 09-27 made a technical change in Subsec. (b) and amended Subsec. (c) to delete requirement for state reimbursement of training expenses and restrict reimbursement to municipal employees ordered to duty.



Section 28-7 - Local and joint organizations: Organization; powers; temporary aid.

(a) Each town or city of the state shall establish a local organization for civil preparedness in accordance with the state civil preparedness plan and program, provided any two or more towns or cities may, with the approval of the commissioner, establish a joint organization for civil preparedness. The authority of such local or joint organization for civil preparedness shall not supersede that of any regularly organized police or fire department. In order to be eligible for any state or federal benefits under this chapter, not later than January 1, 2008, and annually thereafter, each town or city of the state shall have a current emergency plan of operations that has been approved by the commissioner. The plan shall be submitted to the commissioner after it has been approved by the local emergency management director and the local chief executive. Such plan may be submitted with a notice stating that the plan remains unchanged from the previous year’s version. The emergency plan of operations of every town or city situated on the shoreline of the state shall contain provisions addressing an emergency caused by any existing liquefied natural gas terminal located on the Long Island Sound and every town or city situated on the shoreline of the state shall submit such plan to the joint standing committee of the General Assembly having cognizance of matters relating to public safety, in accordance with the provisions of section 11-4a, and the commissioner to obtain approval. The committee shall hold a public hearing regarding such plan not later than thirty days after receiving the plan. Not later than five days after the hearing, the committee shall (1) hold a roll-call vote to approve or reject the plan, and (2) forward the plan and a record of the committee’s vote to the General Assembly. Such emergency plan of operations shall not be approved by the commissioner unless the commissioner determines that the plan proposes strategies that address all the activities and measures of civil preparedness identified in subdivision (4) of section 28-1. Each town or city of the state shall consider whether to include in such plan provisions for the nonmilitary evacuation of livestock, horses, pets and service animals, and the temporary sheltering of pets, service animals and animals trained to assist first responders.

(b) Each local organization for civil preparedness shall consist of an advisory council and an emergency management director appointed by the chief executive officer. The advisory council shall contain representatives of city or town agencies concerned with civil preparedness and representatives of interests, including business, labor, agriculture, veterans, women’s groups, local and state animal humane organizations and others, which are important to the civil preparedness program in the particular community. The emergency management director shall be responsible for the organization, administration and operation of such local organization, subject to the direction and control of the commissioner. The chief executive officer may remove any local emergency management director for cause.

(c) Each local or joint organization shall perform such civil preparedness functions in the territorial limits within which it is organized as the commissioner prescribes. In addition, such local or joint organization shall conduct such functions outside such territorial limits as are prescribed by the state civil preparedness plan and program or by the terms of any mutual aid agreements to which the town is a party.

(d) The emergency management director of each local or joint organization may, with the approval of the commissioner, collaborate with other public and private agencies within the state and develop or cause to be developed mutual aid agreements for civil preparedness aid and assistance in case of disaster too great to be dealt with unassisted. The emergency management director of such joint or local organization may, with the approval of the commissioner, enter into such mutual aid agreements with civil preparedness agencies or organizations in other states. Such agreements shall be consistent with the state civil preparedness plan and program and, in time of emergency, each local or joint organization shall render assistance in accordance with the provisions of such agreements to which it is a party unless otherwise ordered by the commissioner.

(e) Each town or city shall have the power to make appropriations for the payment of salaries and expenses of its local or joint organization or any other civil preparedness agencies or instrumentalities.

(f) In the event of a serious disaster or of a sudden emergency, when such action is deemed necessary for the protection of the health and safety of the people, and upon request of the local chief executive authority, the Governor or the commissioner, without regard to the provisions of section 22a-148, may authorize the temporary use of such civil preparedness forces, including civil preparedness auxiliary police and firemen, as the Governor deems necessary. Personnel of such civil preparedness forces shall be so employed only with their consent. The provisions of section 28-14 shall apply to personnel so employed.

(g) The state shall reimburse any town or city rendering aid under this section for the compensation paid and actual and necessary travel, subsistence and maintenance expenses of employees of such town or city while rendering such aid, and for all payments for death, disability or injury of such employees in the course of rendering such aid and for all losses of or damage to supplies or equipment of such town or city incurred in the course of rendering such aid.

(h) Whenever, in the judgment of a local emergency management director, with prior approval of the commissioner, it is deemed essential to authorize the temporary assignment, with their consent, of any members of civil preparedness forces who are not paid employees of the state or any political subdivision thereof, for a temporary civil preparedness mission, the provisions of section 28-14 shall apply. A complete written record of the conditions and dates of such assignment shall be maintained by the local director concerned and such record shall be available for examination by the commissioner and the Attorney General. The commissioner shall establish the necessary procedures to administer this section.

(June, 1951, S. 1911d; 1957, P.A. 469, S. 2; September, 1957, P.A. 2, S. 1; 1959, P.A. 214, S. 1; 275, S. 1; P.A. 73-544, S. 7; P.A. 75-567, S. 51, 80; P.A. 77-571, S. 1–3; P.A. 79-417, S. 2; P.A. 90-230, S. 39, 40, 101; P.A. 04-219, S. 17; P.A. 07-11, S. 2; 07-94, S. 1; 07-173, S. 3, 5; P.A. 11-21, S. 2; P.A. 13-235, S. 1.)

History: 1959 acts provided in new Subsec. (h) for temporary civil defense mission as determined essential by local civil defense director with prior approval of state director and amended Subsec. (f) to provide for the governor to authorize temporary use of civil defense forces upon request of the local chief executive authority in event of serious natural disaster or sudden emergency, personnel to be employed only with their consent; P.A. 73-544 substituted “civil preparedness” for “civil defense” throughout; P.A. 75-567 deleted in Subsec. (f) the word “natural” in characterizing “serious disaster”; P.A. 77-571 provided in Subsec. (a) for municipalities to submit an emergency plan of operation in order to be eligible for benefits, substituted in Subsec. (b) the chief executive officer for the state director as authority to remove any local director for cause; P.A. 79-417 provided in amendment of Subsec. (a) by P.A. 77-571 that plan submitted be subsequently approved by the state director; P.A. 90-230 and editorial change corrected a reference to the state director of emergency management in Subsecs. (a) and (h); P.A. 04-219 substituted “commissioner” for references to director, state director and state director of emergency management, effective January 1, 2005; P.A. 07-11 amended Subsec. (a) to make approval of plan contingent upon its conformance with Sec. 28-1(4); P.A. 07-94 amended Subsec. (a) to require shoreline towns or cities to provide for liquefied natural gas terminal emergency in their emergency plan of operations and to submit plan for approval, and to require General Assembly public safety committee to hold hearing and vote on plan; P.A. 07-173 amended Subsec. (a) to require each town or city to submit emergency plan of operations by January 1, 2008, and annually thereafter, and to require each town or city to consider whether to provide for nonmilitary evacuation of livestock and horses in plan; P.A. 11-21 specified that directors of local or joint organizations for civil preparedness are emergency management directors, and made a technical change; P.A. 13-235 amended Subsec. (a) to add provisions re evacuation of pets and service animals, and temporary sheltering of pets, service animals and animals trained to assist first responders, amended Subsec. (b) to include local and state animal humane organizations as representatives on the advisory council and made technical changes.



Section 28-8 - Outside aid by local police, fire or other preparedness forces.

(a) At the request of the chief executive authority of any town or city, the appropriate authority of any other town or city may, with the approval of the commissioner, or, if so ordered by the commissioner, shall, assign and make available for duty and use outside his own town or city, under the direction and command of an officer designated for the purpose, any part of the police, fire fighting or other civil preparedness forces under his control.

(b) The officers and members of police, fire fighting or other civil preparedness forces rendering outside aid pursuant to this section shall have the same powers, duties, rights, privileges and immunities as if they were performing their duties in their home town or city.

(c) The state shall reimburse any town or city rendering aid under this section for the compensation paid and actual and necessary travel, subsistence and maintenance expenses of employees of such town or city while rendering such aid, and for all payments for death, disability or injury of such employees in the course of rendering such aid and for all losses of or damage to supplies or equipment of such town or city incurred in the course of rendering such aid.

(June, 1951, S. 1912d; 1959, P.A. 65, S. 2; P.A. 73-544, S. 8; P.A. 04-219, S. 18.)

History: 1959 act included police and fire fighting forces in category of civil defense forces; P.A. 73-544 substituted “civil preparedness” for “civil defense” throughout; P.A. 04-219 amended Subsec. (a) to substitute “commissioner” for “state director”, effective January 1, 2005.



Section 28-8a - Municipal chief executive officers’ powers during emergency. Benefits for certain persons assisting during emergency. Procedure for payment.

(a) The chief executive officer of the municipality in which a major disaster or emergency occurs, or his designee, may take such action as he deems necessary to mitigate the major disaster or emergency and to secure and preserve any documents and evidence pertinent to and necessary for a future investigation.

(b) Any person who is not a member of a civil preparedness force and who is requested by the chief executive officer of a municipality or his designee to render aid in any major disaster, emergency, disaster emergency or attack shall register, as soon as practicable, with the local chief executive authority of the municipality requesting such aid, or his designee. Any such person for whom workers’ compensation benefits are not otherwise provided shall be compensated for death, disability or injury resulting from the rendering of such aid pursuant to the provisions of chapter 568, except that (1) such person shall be construed to be an employee of the municipality where the aid was rendered and (2) the person’s average weekly wage, as said term is used in chapter 568, shall be ascertained pursuant to the provisions of subdivision (2) of subsection (a) of section 28-14. All claims under this subsection shall be determined according to the procedures specified in chapter 568.

(P.A. 88-359, S. 8, 12; P.A. 89-316, S. 3.)

History: P.A. 89-316 added Subsec. (b) concerning workers’ compensation benefits for certain persons injured while assisting in a major disaster, emergency, disaster emergency or attack.



Section 28-8b - Use of nerve agent antidote medications.

(a) Any paid or volunteer firefighter, police officer or emergency medical service personnel who successfully completes a training course in the use of automatic prefilled cartridge injectors may carry and use such injectors containing nerve agent antidote medications in the event of a nerve agent exposure. Such training course shall be approved by the commissioner and provided by the Connecticut Fire Academy, the Capitol Region Metropolitan Medical Response System or the federal government.

(b) The state of Connecticut shall save harmless and indemnify any sponsor hospital or the medical director or designated staff of a sponsor hospital certified by the Department of Public Health to oversee the training, distribution or quality assurance of nerve agent antidote kits for purposes of subsection (a) of this section, from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or other act resulting in personal injury, which acts are not wanton, reckless or malicious, provided such person at the time of the acts resulting in such injury was acting in the discharge of such person’s duties in providing such training, distribution or quality assurance of nerve agent antidote kits.

(c) For purposes of this section, “sponsor hospital” means a hospital that has agreed to maintain staff for the provision of medical oversight, supervision and direction to an emergency medical service organization and its personnel and that has been approved for such activity by the Office of Emergency Medical Services.

(June 30 Sp. Sess. P.A. 03-6, S. 168; P.A. 04-219, S. 26; P.A. 05-259, S. 4; P.A. 08-134, S. 2; P.A. 09-232, S. 34.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003; P.A. 04-219 substituted commissioner for director of the Office of Emergency Management, effective January 1, 2005; P.A. 05-259 designated existing language as Subsec. (a), added Subsec. (b) to provide immunity from liability, under certain circumstances, to sponsor hospitals and their staff who oversee the training, distribution or quality assurance of nerve antidote kits for purposes of Subsec. (a), and added Subsec. (c) to define “sponsor hospital”, effective July 13, 2005; P.A. 08-134 amended Subsec. (a) by deleting reference to use of nerve agent antidote medications for self-preservation or unit preservation; P.A. 09-232 amended Subsec. (c) by substituting “medical oversight” for “medical control”, effective January 1, 2010.



Section 28-9 - Civil preparedness or public health emergency; Governor’s powers. Modification or suspension of statutes, regulations or other requirements.

(a) In the event of serious disaster, enemy attack, sabotage or other hostile action or in the event of the imminence thereof, the Governor may proclaim that a state of civil preparedness emergency exists, in which event the Governor may personally take direct operational control of any or all parts of the civil preparedness forces and functions in the state. Any such proclamation shall be effective upon filing with the Secretary of the State. Any such proclamation, or order issued pursuant thereto, issued by the Governor because of a disaster resulting from man-made cause may be disapproved by majority vote of a joint legislative committee consisting of the president pro tempore of the Senate, the speaker of the House of Representatives and the majority and minority leaders of both houses of the General Assembly, provided at least one of the minority leaders votes for such disapproval. Such disapproval shall not be effective unless filed with the Secretary of the State not later than seventy-two hours after the filing of the Governor’s proclamation with the Secretary of the State. As soon as possible after such proclamation, if the General Assembly is not then in session, the Governor shall meet with the president pro tempore of the Senate, the speaker of the House of Representatives, and the majority and minority leaders of both houses of the General Assembly and shall confer with them on the advisability of calling a special session of the General Assembly.

(b) Upon such proclamation, the following provisions of this section and the provisions of section 28-11 shall immediately become effective and shall continue in effect until the Governor proclaims the end of the civil preparedness emergency:

(1) Following the Governor’s proclamation of a civil preparedness emergency pursuant to subsection (a) of this section or declaration of a public health emergency pursuant to section 19a-131a, the Governor may modify or suspend in whole or in part, by order as hereinafter provided, any statute, regulation or requirement or part thereof whenever the Governor finds such statute, regulation or requirement, or part thereof, is in conflict with the efficient and expeditious execution of civil preparedness functions or the protection of the public health. The Governor shall specify in such order the reason or reasons therefor and any statute, regulation or requirement or part thereof to be modified or suspended and the period, not exceeding six months unless sooner revoked, during which such order shall be enforced. Any such order shall have the full force and effect of law upon the filing of the full text of such order in the office of the Secretary of the State. The Secretary of the State shall, not later than four days after receipt of the order, cause such order to be printed and published in full in at least one issue of a newspaper published in each county and having general circulation therein, but failure to publish shall not impair the validity of such order. Any statute, regulation or requirement, or part thereof, inconsistent with such order shall be inoperative for the effective period of such order. Any such order shall be communicated by the Governor at the earliest date to both houses of the General Assembly.

(2) The Governor may order into action all or any part of the department or local or joint organizations for civil preparedness mobile support units or any other civil preparedness forces.

(3) The Governor shall order and enforce such blackouts and radio silences as are authorized by the United States Army or its duly designated agency and may take any other precautionary measures reasonably necessary in the light of the emergency.

(4) The Governor may designate such vehicles and persons as shall be permitted to move and the routes which they shall follow.

(5) The Governor shall take appropriate measures for protecting the health and safety of inmates of state institutions and children in schools.

(6) The Governor may order the evacuation of all or part of the population of stricken or threatened areas and may take such steps as are necessary for the receipt and care of such evacuees.

(7) The Governor may take such other steps as are reasonably necessary in the light of the emergency to protect the health, safety and welfare of the people of the state, to prevent or minimize loss or destruction of property and to minimize the effects of hostile action.

(8) In order to insure the automatic and effective operation of civil preparedness in the event of enemy attack, sabotage or other hostile action, or in the event of the imminence thereof, the Governor may, at the Governor’s discretion, at any time prior to actual development of such conditions, issue such proclamations and executive orders as the Governor deems necessary, such proclamations and orders to become effective only under such conditions.

(June, 1951, 1953, S. 1913d; 1959, P.A. 120; 333, S. 2; P.A. 73-544, S. 9; P.A. 75-643, S. 2; P.A. 81-472, S. 58, 159; P.A. 88-135, S. 7; P.A. 04-219, S. 19; P.A. 10-50, S. 1.)

History: 1959 acts added new Subsec. (h) authorizing prior issuance of proclamations and executive orders by the governor which would become effective only in the event of enemy action or imminence thereof and substituted in Subsec. (b) “the civil defense branch of the military department” for “state civil defense agency”; P.A. 73-544 substituted “civil preparedness” for “civil defense” throughout; P.A. 75-643 provided for the proclamation to be effective upon filing with the secretary of the state and that proclamation of disaster from a man-made cause may be disapproved by a majority vote of a joint legislative committee specially created; P.A. 81-472 made technical changes; P.A. 88-135 substituted office of “emergency management” for office of “civil preparedness” in Subsec. (b); P.A. 04-219 amended Subsec. (b) to substitute department for Office of Emergency Management, effective January 1, 2005; P.A. 10-50 divided existing provisions into Subsecs. (a) and (b) and, in Subsec. (b), redesignated existing Subdivs. (a) to (h) as Subdivs. (1) to (8) and amended redesignated Subdiv. (1) to add provisions re declaration of public health emergency, and made technical changes throughout.

See Sec. 28-8a re powers of chief executive officers of municipalities during major disasters or emergencies.



Section 28-9a - Governor’s further powers.

(a) Whenever the Governor proclaims a disaster emergency under the laws of this state, or the President declares an emergency or a major disaster to exist in this state, the Governor is authorized: (1) To enter into purchase, lease, or other arrangements with any agency of the United States for temporary housing units to be occupied by disaster victims and to make such units available to any political subdivision of the state; (2) to assist any political subdivision of this state which is the locus of such housing to acquire sites necessary for such housing and to do all things required to prepare such sites to receive and utilize such housing units by: (A) Advancing or lending funds available to the Governor from any appropriation made by the legislature, the contingency fund established by section 4-84, or from any other source, (B) “passing through” funds made available by any agency, public or private, or (C) becoming a copartner with the political subdivision for the execution and performance of any temporary housing for disaster victims’ project and for such purposes to pledge the credit of the state on such terms as he deems appropriate, having due regard for current debt transactions of the state; (3) under such regulations as he shall prescribe, to temporarily suspend or modify for not to exceed sixty days any public health, safety, zoning, transportation or other requirement of law or regulation within this state when by proclamation he deems such suspension or modification essential to provide temporary housing for disaster victims.

(b) Any political subdivision of this state is expressly authorized to acquire, temporarily or permanently, by purchase, lease, or otherwise, sites required for installation of temporary housing units for disaster victims, and to enter into whatever arrangements, including purchase of temporary housing units and payment of transportation charges, which are necessary to prepare or equip such sites to utilize such housing units.

(c) Nothing contained in this section shall be construed to limit the Governor’s authority to apply for, administer, and expend any grant, gifts, or payments in aid of disaster prevention, preparedness, response or recovery.

(d) “Major disaster”, “emergency”, and “temporary housing” as used in this section shall have the same meaning as the terms are defined, or used, in the Disaster Relief Act of 1974 (P.L. 93-288, 88 Stat. 143).

(P.A. 75-643, S. 5.)



Section 28-9b - Governor’s authority concerning federal loans to state political subdivisions.

Whenever, at the request of the Governor, the President has declared a “major disaster” to exist in this state, the Governor is authorized: (a) Upon his determination that a political subdivision of the state will suffer a substantial loss of tax and other revenues from a disaster and has demonstrated a need for financial assistance to perform its governmental functions, to apply to the federal government, on behalf of such political subdivision, for a loan; and to receive and disburse the proceeds of any approved loan to such political subdivision; (b) to determine the amount needed by any such political subdivision to restore or resume its governmental functions, and to certify the same to the federal government, provided, however no application amount shall exceed twenty-five per cent of the annual operating budget of such political subdivision for the fiscal year in which such disaster occurs; and (c) to recommend to the federal government, based upon his review, the cancellation of all or any part of repayment when, in the first three full fiscal year period following such disaster, the revenues of such political subdivision are insufficient to meet its operating expenses, including additional disaster-related expenses of a political subdivision character.

(P.A. 75-643, S. 6.)



Section 28-9c - Removal of debris or wreckage. Governor’s powers.

(a) Whenever the Governor has declared a disaster emergency to exist under the laws of this state, or the President, at the request of the Governor, has declared a major disaster or emergency to exist in this state, the Governor is authorized: (1) Notwithstanding any other provision of law, through the use of state departments or agencies, or the use of any of the state’s instrumentalities, to clear or remove from publicly or privately owned land or water, debris and wreckage which may threaten public health or safety, or public or private property; (2) to accept funds from the federal government and utilize such funds to make grants to any political subdivision for the purpose of removing debris or wreckage from publicly or privately owned land or water.

(b) (1) Authority under this section shall not be exercised unless the affected political subdivision, corporation, organization or individual owning such property shall first present an unconditional authorization for removal of such debris or wreckage from public and private property and, in the case of removal of debris or wreckage from private property, shall first agree to indemnify the state against any claim arising from such removal. (2) Whenever the Governor provides for clearance of debris or wreckage pursuant to subsection (a) of this section, employees of the designated state agencies or individuals appointed by the state are authorized to enter upon private land or waters and perform any tasks necessary to the removal or clearance operation.

(P.A. 75-643, S. 7; P.A. 79-417, S. 3; P.A. 05-288, S. 126.)

History: P.A. 79-417 added “major” to disaster as declared by the President at the request of the governor; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005.



Section 28-9d - Federal assistance for individual or family disaster-related expenses.

(a) Whenever the President, at the request of the Governor, has declared a major disaster to exist in this state, the Governor is authorized: (1) Upon the Governor’s determination that financial assistance is essential to meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by such disaster that cannot be otherwise adequately met from other means of assistance, to accept a grant by the federal government to fund such financial assistance, subject to such terms and conditions as may be imposed upon the grant; (2) to enter into an agreement with the federal government, or any officer or agency of the federal government, pledging the state to participate in the funding of the financial assistance authorized in subdivision (1) of this subsection, in an amount not to exceed twenty-five per cent of such financial assistance and, if state funds are not otherwise available to the Governor, to accept an advance of the state share from the federal government to be repaid when the state is able to do so.

(b) Notwithstanding any other provision of law or regulation, the Governor is authorized to make financial grants to meet major disaster-related necessary expenses or serious needs of individuals or families adversely affected by a disaster that cannot otherwise adequately be met from other means of assistance, that shall not exceed in the aggregate the maximum payment established by the Federal Emergency Management Agency, to an individual or family in any single disaster declared by the President.

(c) The Governor shall make such regulations as are necessary for carrying out the purposes of this section, including, but not limited to, standards of eligibility for persons applying for benefits; procedures for application and administration; methods of investigation, filing and approving applications; and formation of local or state-wide boards to pass upon applications and procedures for appeals.

(d) Any person who fraudulently or wilfully makes a misstatement of fact in connection with an application for financial assistance under this section shall, upon conviction of each offense, be subject to a fine of not more than five thousand dollars, or imprisonment for not more than one year, or both.

(P.A. 75-643, S. 8; P.A. 00-117, S. 1, 2; P.A. 07-217, S. 131; P.A. 11-21, S. 4.)

History: (Revisor’s note: In 1995 the words “subparagraph (1)” in Subsec. (a) were replaced editorially by the Revisors with “subdivision (1)” for consistency with customary general statutes usage); P.A. 00-117 amended Subsec. (b) to provide that grants shall not exceed in the aggregate the maximum payment established by FEMA, rather than $5,000, effective May 26, 2000; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; P.A. 11-21 added “major” re disaster and made technical changes in Subsecs. (a) and (b).



Section 28-10 - Special session of General Assembly.

Section 28-10 is repealed.

(June, 1951, S. 1914d; P.A. 73-544, S. 10; P.A. 79-184.)



Section 28-11 - Taking of property during emergency.

(a) During the existence of a civil preparedness or public health emergency, as defined in section 19a-131, the Governor may, in the event of shortage or disaster making such action necessary for the protection of the public, take possession (1) of any land or buildings, machinery or equipment; (2) of any horses, vehicles, motor vehicles, aircraft, ships, boats, rolling stock of steam, diesel or electric railroads or any other means of conveyance whatsoever; (3) of any antitoxins, pharmaceutical products, vaccines or other biological products; and (4) of any cattle, poultry or any provisions for persons or beast, and any fuel, gasoline or other means of propulsion necessary or convenient for the use of the military or naval forces of the state or of the United States, or for the better protection of the welfare of the state or its inhabitants according to the purposes of this chapter.

(b) He may use and employ all property of which possession is taken, for such times and in such manner as he deems for the best interests of the state or its inhabitants, and may, in particular, when in his opinion the public exigency so requires, lease, sell or, when conditions warrant, distribute gratuitously to or among any or all of the persons within the state anything taken under this section.

(c) If real estate is seized under this section, a declaration of the property seized, containing a full and complete description, shall within a reasonable time be filed with the Secretary of the State and with the town clerk of the town in which the property is located, and a copy of the declaration shall be furnished the owner. If personal property is seized under this section, the civil preparedness authorities by whom it is seized shall maintain a docket containing a permanent record of such personal property and its condition when seized, and shall furnish a true copy of the docket recording to the owner of the seized property.

(d) The owner of any property taken under this section shall receive just compensation therefor as follows: (1) If property is taken for temporary use, the Governor shall, as soon as possible after the taking, fix the amount of compensation to be paid therefor. If such property is returned to the owner in a damaged condition or is not returned to the owner, the Governor shall fix forthwith the amount of compensation to be paid for such damages or failure to return. Whenever the Governor deems it advisable for the state to become the owner of property taken under this section, he shall forthwith cause the owner of the property to be notified in writing by registered or certified mail, postage prepaid, and shall file a copy of the notice with the Secretary of the State. (2) If the owner of property taken under this section refuses to accept the amount of compensation fixed in accordance with subdivision (1) of this subsection, he may prefer a petition to the superior court for the judicial district in which the property was taken or to a judge of said court if the court is not in session, praying that just compensation may be determined, which petition shall be accompanied by a summons signed by competent authority, to serve as process in civil actions before said court, notifying the Governor and all persons interested in such property to appear before the court or judge. The court or judge shall refer the determination of the amount of damages to a state referee as provided in section 48-10. The state referee, after giving reasonable notice to the parties, shall, if possible, view the property in question, hear the evidence, ascertain the value, assess just damages to the owner or parties interested in the property taken and report his doings to the court or judge. The court or judge may accept the report or may reject it for irregular or improper conduct by the state referee in the course of his duties. If the report is rejected, the court or judge shall appoint another state referee, who shall proceed in the same manner as the first referee was required to proceed. If the report is accepted, such acceptance shall have the effect of a judgment in favor of the owner of the property against the state for the amount of the assessment made by the referee, and, except as otherwise provided by law, execution may issue therefor. The court or judge shall make any order necessary to protect the rights of all parties interested, but in no event shall the Governor be prevented from taking immediate possession and use of the property in question. The expenses and costs of such hearings shall be taxed against the petitioner except in cases where the assessment of damages made by the referee is larger than the amount fixed by the Governor under subdivision (1) of this subsection, in which case they shall be taxed against the state, audited and allowed by the Comptroller and paid by the state upon his order.

(e) Whenever the Governor determines that any real property acquired and retained under the provisions of this chapter is no longer needed for the preparedness of the state or for purposes under this chapter, he shall so notify the original owner of such property and, upon the request of such owner and upon payment of the fair value thereof, the Governor shall return such property to such owner. If the Governor and the original owner do not agree as to the fair value of the property, such value shall be determined by three appraisers, one of whom shall be chosen by the Governor, one by the original owner and the third by the first two appraisers. The expenses of such determination shall be paid in equal shares by the state and the original owner.

(f) Whenever the need for any personal property requisitioned under this chapter for the preparedness of the state terminates, the Governor may dispose of such property on such terms and conditions as he deems appropriate, but to the extent feasible and practicable he shall give the former owner of such property an opportunity to reacquire it (1) at its then fair value as determined by the Governor or (2) if it is to be disposed of at less than such value, otherwise than at a public sale of which such owner is given notice, at the highest price any other person is willing to pay therefor; provided the provisions of this subsection shall not apply in the case of fungibles or items having a fair value of less than one thousand dollars.

(June, 1951, S. 1915d; P.A. 73-544, S. 11; P.A. 78-280, S. 2, 127; P.A. 85-246, S. 17; P.A. 03-236, S. 13.)

History: P.A. 73-544 substituted “civil preparedness” for “civil defense” throughout; P.A. 78-280 substituted “for the judicial district” for “for the county” following “superior court” in Subsec. (d); P.A. 85-246 deleted reference to street railways in Subsec. (a); (Revisor’s note: In 1995 the words “clause (1)” in Subsec. (d) were replaced editorially by the Revisors with “subdivision (1)” for consistency with customary general statutory usage); P.A. 03-236 amended Subsec. (a) by adding public health emergency as defined in Sec. 19a-131, adding new Subdiv. (3) re taking of biological products, redesignating existing Subdiv. (3) as Subdiv. (4) and making a technical change, effective July 9, 2003.

See Sec. 28-9 re Governor’s powers during civil preparedness emergency.



Section 28-12 - Loyalty oath. Roster of members.

No person shall be employed or associated in any capacity in any civil preparedness organization established under this chapter who advocates a change by force or violence in the constitutional form of the government of the United States or of this state or the overthrow of any government in the United States by force or violence, or who has been convicted of or is under indictment or information charging any subversive act against the United States. Each person who is appointed to serve in an organization for civil preparedness shall, before entering upon his duties, and annually thereafter, take an oath orally before a local civil preparedness officer or officers empowered by the commissioner to enlist volunteers, which oath shall be substantially as follows: “I, ...., do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the state of Connecticut, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties upon which I am about to enter.” Each local civil preparedness officer shall provide to the department a roster of sworn volunteer civil preparedness force members on or before the fifteenth of August each year.

(June, 1951, S. 1916d; 1957, P.A. 380; 1959, P.A. 142; P.A. 73-544, S. 12; P.A. 79-61, S. 1, 2; P.A. 07-173, S. 4.)

History: 1959 act removed reference to past activities with subversive organizations from bar to employment and from oath and revised oath; P.A. 73-544 substituted “civil preparedness” for “civil defense” throughout; P.A. 79-61 deleted from the loyalty oath all reference to present activities and affiliations having to do with subversive acts and advocacy thereof; P.A. 07-173 required that loyalty oath be administered annually, substituted “orally” for “verbally” re oath and “commissioner” for “director” re person who may empower officer to enlist volunteers, and required officers to submit roster of sworn volunteer members to department annually.



Section 28-13 - Immunity from liability. Penalty for denial of access to property during civil preparedness emergency.

(a) Neither the state nor any political subdivision of the state nor, except in cases of wilful misconduct, the agents or representatives of the state or any political subdivision thereof nor any member of the civil preparedness forces of the state nor any person authorized by such civil preparedness forces or by any member of such civil preparedness forces complying with or attempting to comply with this chapter or any order or regulation promulgated pursuant to the provisions of this chapter, or pursuant to any ordinance relating to blackout or other precautionary measures enacted by any political subdivision of the state nor any person employed by or authorized to assist any agency of the federal government in the prevention or mitigation of any major disaster or emergency, shall be liable for the death of or injury to persons or for damage to property as a result of any such activity. The Attorney General shall appear for and defend the state, any political subdivision of the state and the agents or representatives of the state or any political subdivision thereof or any member of the civil preparedness forces of the state or any other person exempted from liability for his acts under this section in any civil action brought for the death of or injury to persons or for damage to property as a result of any civil preparedness activity.

(b) Any person, corporation, partnership or association who denies access to property owned or under the control of such entity to any person acting in accordance with this chapter during a civil preparedness emergency shall be fined not less than fifty dollars or more than five hundred dollars.

(June, 1951, S. 1917d; P.A. 73-544, S. 13; P.A. 79-417, S. 4; P.A. 07-217, S. 132.)

History: P.A. 73-544 substituted “civil preparedness” for “civil defense” throughout; P.A. 79-417 extended exemption from liability and subsequent defense by attorney general to persons authorized by civil preparedness forces or any of its members to act within provisions of the chapter and to persons employed by or authorized to assist agency of federal government in cases of major disasters or emergencies and added new Subsec. (b) providing for fines for those who deny access to property for those acting in accordance with provisions of chapter; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.



Section 28-14 - Compensation for death, disability or injury.

(a) All members of any auxiliary police, auxiliary fire or other civil preparedness force shall be compensated for death, disability or injury incurred while in training for or on civil preparedness duty under the provisions of this chapter as follows: (1) Employees of the state, municipalities or political subdivisions of the state who are members of civil preparedness forces and for whom such compensation is provided by any provision of existing law shall be construed to be acting within the scope of their employment while in training for or engaged in civil preparedness duties and shall be compensated in accordance with the provisions of chapter 568, section 5-142 or any special act concerning compensation to certain employees: Regular policemen or firemen who are members of the State Police Association or the State Firemen’s Association shall be construed to be acting within the scope of their employment while in training for or engaged in civil preparedness duties and shall be entitled to all the benefits as members of said associations; (2) any persons who are engaged in regular employment apart and separate from their duties as members of civil preparedness forces and for whom such compensation is not so provided shall, while in training for or engaged in civil preparedness duty under the provisions of this chapter, be construed to be employees of the state for the purposes of chapter 568 and section 5-142 and shall be compensated by the state in accordance with the provisions of said chapter 568 and section 5-142. For the purposes of this subsection, the average weekly wage, as said term is used in said chapter 568, shall be ascertained by dividing the total wages received by the injured person from all employers during the twenty-six calendar weeks immediately preceding that in which he was injured by the number of calendar weeks during which, or any portion of which, such person was actually employed, but, in making such computation, absence for seven consecutive calendar days, though not in the same calendar week, shall be considered as absence for a calendar week. For the purpose of determining the amount of compensation to be paid in the case of a minor under the age of eighteen years who has sustained an injury entitling him to compensation for total or partial incapacity for a period of fifty-two or more weeks, or to specific indemnity for any of the injuries enumerated in section 31-308, fifty per cent may be added to the average weekly wage. When the injured person is a trainee or apprentice receiving a subsistence allowance from the United States because of war service, such allowance shall be added to his actual earnings in determining the average weekly wage. All claims under this subsection shall be determined according to the procedures specified in chapter 568. For the purpose of this subsection, no person shall be considered regularly employed unless his total employment previous to injury as provided above exceeds a net period of thirteen calendar weeks; (3) any member of the civil preparedness forces not covered in subdivision (1) or (2) hereof, for disability or injury incurred while in training or on civil preparedness duty under the provisions of this chapter, or his dependents in the event of his death while in such training or on such civil preparedness duty, shall be compensated by the state in such amount as is determined to be just and reasonable by the compensation commissioner for the district in which such member resides or resided, provided a claim shall be made in writing to the commissioner for the district in which the claimant resides within one year from the date of injury or death. In no event shall such amount exceed the maximum payments provided in chapter 568 or be less than the minimum wage as determined by the Labor Commissioner for a period of recovery from injury to be determined by such compensation commissioner.

(b) Any sums payable under any Act of Congress or other federal program as compensation for death, disability or injury of civil preparedness workers shall be deducted from the amount payable under subsection (a) of this section.

(June, 1951, S. 1918d; 1959, P.A. 65, S. 3; P.A. 73-544, S. 14; P.A. 78-324, S. 1.)

History: 1959 act included auxiliary police and fire forces in section; P.A. 73-544 substituted “civil preparedness” for “civil defense” throughout; P.A. 78-324 provided that compensation be no less than minimum wage for period of recovery.



Section 28-14a - Compensation of volunteers with volunteer organizations that conduct homeland security drills. Compensation for injury, disability or death.

(a) For the purposes of this section, “volunteer organization” means an organization that (1) provides first responder, rescue or emergency medical transportation services, or is a volunteer fire company that provides emergency medical or rescue services, as part of its duties, and (2) relies exclusively or primarily upon volunteers to provide such services.

(b) The Department of Emergency Services and Public Protection shall compensate each volunteer with any volunteer organization that conducts a homeland security drill authorized by said department that exceeds twenty-four consecutive hours in length who participates in such drill and is otherwise employed, at the same rate as such volunteer is compensated in his or her employment in the public or private sector, provided the payment by said department shall be reduced by any amount of compensation such volunteer receives from his or her employer for such drill.

(c) In the event any such volunteer is injured, disabled or dies in the course of any such drill, such volunteer shall be compensated in accordance with the provisions of chapter 568 to the same extent that he or she would have been compensated for such injury, disability or death occurring in the course of his or her employment in the public or private sector.

(P.A. 05-265, S. 2; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Department of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011.



Section 28-15 - Acceptance of federal or other assistance. Nondiscrimination.

(a) Whenever the federal government or any agency or officer thereof or any person, firm or corporation offers to the state, or through the state to any political subdivision thereof, services, equipment, supplies, materials or funds by way of gift, grant or loan, for purposes of civil preparedness or as assistance for the response or recovery activities of any civil preparedness force, the state, acting through the Governor, or such political subdivision, acting through its chief executive officer, may accept such offer. Upon such acceptance, the Governor of the state or executive officer of such political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials or funds on behalf of the state or such political subdivision and subject to the terms of the offer and the rules and regulations, if any, of the agency making the offer.

(b) No person shall discriminate on the basis of race, color, religious creed, sex, gender identity or expression, age, national origin, ancestry or economic status in carrying out any provision of this chapter or any federal major disaster or emergency assistance function in this state.

(June, 1951, S. 1919d; P.A. 73-544, S. 15; P.A. 79-417, S. 5; P.A. 11-55, S. 14.)

History: P.A. 73-544 substituted “civil preparedness” for “civil defense” where appearing; P.A. 79-417 added to the offers for purposes of civil preparedness that may be accepted by governor “or as assistance for the response or recovery activities ...” and added as new Subsec. (b) ban against discrimination; P.A. 11-55 amended Subsec. (b) to prohibit discrimination on basis of gender identity or expression.



Section 28-16 - Stockpile of supplies.

The commissioner is empowered, in anticipation of war, attack, sabotage or other hostile action or any disaster, to purchase and maintain a stockpile of medical supplies, blankets, food and provisions, fuel, equipment and any other supplies which in his opinion are necessary and desirable to afford relief and assistance to the people of the state in an emergency.

(June, 1951, S. 1921d; November, 1955, S. N184; P.A. 75-643, S. 3; P.A. 04-219, S. 20.)

History: P.A. 75-643 substituted “any” for “natural” before “disaster”; P.A. 04-219 substituted commissioner for director, effective January 1, 2005.



Section 28-17 - Employees not to be discharged for civil preparedness activity or eligibility for induction.

No employee shall be discharged because he is a member of any organization engaged in civil preparedness or because he is eligible for induction into the armed forces of the United States.

(June, 1951, S. 1922d; P.A. 73-544, S. 16.)

History: P.A. 73-544 substituted “civil preparedness” for “civil defense”.



Section 28-18 - Execution of orders and regulations.

All civil preparedness forces established pursuant to this chapter and the officers thereof shall execute such orders and regulations as are made under the authority of this chapter. Each civil preparedness organization shall have available for inspection at its office all such orders and regulations.

(June, 1951, S. 1923d; P.A. 73-544, S. 17.)

History: P.A. 73-544 substituted “civil preparedness” for “civil defense” where appearing.



Section 28-19 - Appointees to be fingerprinted.

Section 28-19 is repealed.

(1953, S. 1924d; 1959, P.A. 134.)



Section 28-20 - Agreements for storage of federally-owned property.

The commissioner and the director of any local civil preparedness organization may make agreements with the federal government or any agency or officer thereof to provide storage space on state or local premises, as the case may be, for federally-owned supplies and equipment to be used for civil preparedness purposes, provided such space shall be available without additional cost to the state and provided the commissioner or such director may revoke any such agreement upon thirty days’ notice if such space is required for state or local use.

(1953, S. 1925d; P.A. 73-544, S. 18; P.A. 90-230, S. 41, 101; P.A. 04-219, S. 21.)

History: P.A. 73-544 substituted “civil preparedness” for “civil defense” where appearing; P.A. 90-230 and editorial change corrected reference to director of emergency management; P.A. 04-219 substituted commissioner for state director of emergency management and made a technical change, effective January 1, 2005.



Section 28-21 - Use of premises as shelter.

Any person owning or controlling real estate or other premises, together with his successors in interest, if any, who voluntarily and without compensation grants to the state or any municipality a license or privilege, or otherwise permits the designation or use of the whole or any part of such real estate or premises, for the purpose of sheltering persons during an actual, impending, mock or practice attack or other disaster shall not be civilly liable for negligently causing the death of, or injury to, any person using such real estate or premises for the purpose of shelter during such an attack, or for loss of, or damage to, the property of such person.

(1953, S. 1926d; P.A. 75-643, S. 4.)

History: P.A. 75-643 added “or other disaster” to application of section.



Section 28-22 - Penalty.

Any person who, wilfully and without lawful authority, destroys or injures any device, wires or equipment used or maintained for transmitting or signalling an air raid warning or alarm or makes connection with or in any way tampers or interferes with the same, or any person who reports, transmits or circulates, or causes to be reported, transmitted or circulated, a false alarm or warning of an air raid or of any enemy action, knowing that the same is false, or any person who unlawfully poses as or impersonates a police officer, air raid warden or other person engaged in civilian preparedness emergency service, or who unlawfully and in violation of federal or state regulations manufactures, sells, offers for sale, wears or uses the uniform, insignia or identification, or any simulation thereof, of any such police officer, warden or other person so engaged, or who wilfully impedes, interferes with or otherwise obstructs any lawful civil preparedness activity or other preparedness function of the national or state government or of the government of any political subdivision of the state, or who violates any provision of this chapter, shall be guilty of a class D felony.

(June, 1951, S. 1920d; P.A. 73-544, S. 19; P.A. 13-258, S. 93.)

History: P.A. 73-544 substituted “civil preparedness” for “civil defense” throughout; P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.






Chapter 517a - Intrastate Mutual Aid Compact

Section 28-22a - Intrastate Mutual Aid Compact.

Intrastate Mutual Aid Compact.

Article I. Purposes

This compact shall be known as the Intrastate Mutual Aid Compact and is made and entered into by and between the participating political subdivisions of this state. The purpose of this compact is to create a system of intrastate mutual aid between participating political subdivisions in the state. Each participant of this system recognizes that emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential for the protection of lives and property and for best use of available assets. The system shall provide for mutual assistance among the participating political subdivisions in the prevention of, response to, and recovery from, any disaster that results in a declaration of a local civil preparedness emergency in a participating political subdivision, subject to that participating political subdivision’s criteria for declaration. The system shall provide for mutual cooperation among the participating subdivisions in conducting disaster-related exercises, testing or training activities.

Article II. General Provisions

(1) For purposes of this compact: (A) “Participating political subdivision” means each political subdivision of the state whose legislative body has not adopted a resolution withdrawing from this compact in accordance with the provisions of this article; and (B) “chief executive officer” means the elected or appointed officer granted the authority to declare a local civil preparedness emergency by the charter or ordinance of his or her political subdivision.

(2) On and after October 1, 2007, each political subdivision within the state shall automatically be a participating member of this compact. A participating political subdivision may withdraw from this compact by adopting a resolution indicating its intent to do so. The political subdivision shall automatically be deemed to have withdrawn from this compact upon adoption of such a resolution. The chief executive officer of such political subdivision shall submit a copy of such resolution to the Commissioner of Emergency Services and Public Protection not later than ten days after the adoption of the resolution. Nothing in this article shall preclude a participating political subdivision from entering into a supplementary mutual aid agreement with another political subdivision or affect any other inter-local municipal agreement, including any other mutual aid agreement, to which a political subdivision may be a party or become a party.

(3) In the event of a serious disaster affecting any political subdivision of the state, the chief executive officer of that political subdivision may declare a local civil preparedness emergency. The chief executive officer of such political subdivision shall notify the Commissioner of Emergency Services and Public Protection of such declaration not later than twenty-four hours after such declaration. Such a declaration shall activate the emergency plan of operations of that political subdivision, as established under subsection (a) of section 28-7, and authorize the request or furnishing of aid and assistance, including any aid and assistance provided under the intrastate mutual aid system described in this section. No immunity, rights or privileges shall be provided for any individual who self-dispatches in response to a declaration, without authorization by such individual’s participating political subdivision.

Article III. Responsibilities
of the Local and Joint Organizations
of Participating Political Subdivisions

The participating political subdivisions shall ensure that the duties of their local or joint organizations, as described in subsection (a) of section 28-7, include the following:

(1) Identifying potential hazards that could affect the participating political subdivisions using an identification system common to all participating jurisdictions;

(2) Conducting of joint planning, intelligence sharing and threat assessment development with contiguous participating political subdivisions, and conducting joint training at least biennially;

(3) Identifying and inventorying the current services, equipment, supplies, personnel and other resources related to planning, prevention, mitigation, response and recovery activities of the participating political subdivisions; and

(4) Adopting and implementing the standardized incident management system approved by the Department of Emergency Services and Public Protection.

Article IV. Implementation

Any request for assistance made by the chief executive officer of a participating political subdivision who has declared a local civil preparedness emergency shall be made to the chief executive officers of other participating political subdivisions or their designees. Requests may be oral or in writing, and shall be reported to the Commissioner of Emergency Services and Public Protection not later than twenty-four hours after the request. Oral requests shall be reduced to writing not later than forty-eight hours after the request.

Article V. Conditions

A participating political subdivision’s obligation to provide assistance in the case of a declared local civil preparedness emergency is subject to the following conditions:

(1) A participating political subdivision shall have declared a local civil preparedness emergency;

(2) A responding participating political subdivision may withhold or recall resources to the extent it deems necessary to provide reasonable protection and services for its own jurisdiction;

(3) Personnel of a responding participating political subdivision shall continue under the command and control of their responding jurisdiction, including emergency medical treatment protocols, standard operating procedures and other protocols, but shall be under the operational control of the appropriate officials within the incident management system of the participating political subdivision receiving assistance; and

(4) Assets and equipment of a responding participating political subdivision shall continue under the control of the responding jurisdiction, but shall be under the operational control of the appropriate officials within the incident management system of the participating political subdivision receiving assistance.

Article VI. Licenses, Certificates and Permits

(1) If a person or entity holds a license, certificate or other permit issued by a participating political subdivision or the state evidencing qualification in a profession, mechanical skill or other skill, and the assistance of that person or entity is requested by a participating political subdivision, such person or entity shall be deemed to be licensed, certified or permitted in the political subdivision requesting assistance for the duration of the declared local civil preparedness emergency, subject to any limitations and conditions as may be prescribed by the chief executive officer of the participating political subdivisions, by executive order or otherwise; or by the person or entity’s sponsor hospital.

(2) The officers, members and employees of the responding political subdivision, including, but not limited to, public works personnel, firefighters, police or other assigned personnel rendering aid or assistance pursuant to the compact and this section shall have the same duties, rights, privileges and immunities as if they were performing their duties in the responding political subdivision.

Article VII. Reimbursement

(1) Participating political subdivisions shall maintain documentation of all assets provided. In the event of federal reimbursement to a requesting political subdivision, any political subdivision providing assistance under the compact and this section shall receive its appropriate share of said reimbursement.

(2) A participating political subdivision may donate assets of any kind to a requesting participating political subdivision. Unless requested in writing, no reimbursement shall be sought by a responding political subdivision from a requesting political subdivision that has declared a local civil preparedness emergency. Any written request for reimbursement must be made not later than thirty calendar days after the response, except that notice of intent to seek reimbursement shall be given at the time the aid is rendered, or as soon as possible thereafter.

(3) Any dispute between political subdivisions regarding reimbursement shall be resolved by the parties not later than thirty days after written notice of the dispute by the party asserting noncompliance. If the dispute is not resolved within ninety days of the notice of the claim, either party may request that the dispute be resolved through arbitration. Any such arbitration shall be conducted under the commercial arbitration rules of the American Arbitration Association.

Article VIII. Liability

For the purposes of liability, all persons from a responding political subdivision under the operational control of the requesting political subdivision are deemed to be employees of the responding political subdivision. Neither the participating political subdivisions nor their employees, except in cases of wilful misconduct, gross negligence or bad faith, shall be liable for the death of or injury to persons or for damage to property when complying or attempting to comply with the intrastate mutual aid system.

(P.A. 07-56, S. 1; P.A. 08-9, S. 1; P.A. 11-51, S. 134.)

History: P.A. 08-9 made technical changes, effective April 29, 2008; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” and “Department of Emergency Management and Homeland Security” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.






Chapter 517b - International Emergency Management Assistance Compact

Section 28-22d - International Emergency Management Assistance Compact.

This state hereby joins in a compact with such other states and territories legally joining in, in the form substantially as follows:

ARTICLE I. International Emergency Management Assistance Memorandum of
Understanding: Purpose and Authorities.

The International Emergency Management Assistance Memorandum of Understanding, hereinafter referred to as the “compact,” is made and entered into by and among such of the jurisdictions as shall enact or adopt this compact, hereinafter referred to as “party jurisdictions.” For the purposes of this agreement, the term “jurisdictions” may include any or all of the states of Maine, New Hampshire, Vermont, Massachusetts, Rhode Island, and Connecticut and the provinces of Quebec, New Brunswick, Prince Edward Island, Nova Scotia and Newfoundland, and such other states and provinces as may hereafter become a party to this compact.

The purpose of this compact is to provide for the possibility of mutual assistance among the jurisdictions entering into this compact in managing any emergency or disaster when the affected jurisdiction or jurisdictions request assistance, whether such emergency or disaster arises from natural disaster, technological hazard, manmade disaster or civil emergency aspects of resources shortages.

This compact also provides for the process of planning mechanisms among the agencies responsible and for mutual cooperation, including, if necessary, emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party jurisdictions or subdivisions of party jurisdictions during emergencies, with such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of emergency forces by mutual agreement among party jurisdictions.

ARTICLE II. General Implementation.

Each party jurisdiction entering into this compact recognizes many emergencies may exceed the capabilities of a party jurisdiction and that intergovernmental cooperation is essential in such circumstances. Each jurisdiction further recognizes that there will be emergencies that may require immediate access and existing procedures to apply outside resources to make a prompt and effective response to such an emergency because few, if any, individual jurisdictions have all the resources they need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating jurisdictions, including any resources on hand or available from any other source that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster, shall be the underlying principle upon which all articles of this compact are understood.

On behalf of the party jurisdictions participating in the compact, the legally designated official who is assigned responsibility for emergency management is responsible for formulation of the appropriate inter-jurisdictional mutual aid plans and procedures necessary to implement this compact, and for recommendations to the jurisdiction concerned with respect to the amendment of any statutes, regulations, or ordinances required for that purpose.

ARTICLE III. Party Jurisdiction Responsibilities.

(a) Formulate Plans and Programs. It is the responsibility of each party jurisdiction to formulate procedural plans and programs for inter-jurisdictional cooperation in the performance of the responsibilities listed in this section. In formulating and implementing such plans and programs the party jurisdictions, to the extent practical, shall:

(1) Review individual jurisdiction hazards analyses that are available and, to the extent reasonably possible, determine all the potential emergencies the party jurisdictions might jointly suffer, whether due to natural disaster, technological hazard, manmade disaster or emergency aspects of resource shortages;

(2) Initiate a process to review party jurisdictions’ individual emergency plans and develop a plan that will determine the mechanism for the inter-jurisdictional cooperation;

(3) Develop inter-jurisdictional procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans;

(4) Assist in warning communities adjacent to or crossing jurisdictional boundaries;

(5) Protect and ensure delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services and resources, both human and material, to the extent authorized by law;

(6) Inventory and agree upon procedures for the inter-jurisdictional loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and

(7) Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances, over which the province or state has jurisdiction, that impede the implementation of the responsibilities described in this subsection.

(b) Request Assistance. The authorized representative of a party jurisdiction may request assistance of another party jurisdiction by contacting the authorized representative of such jurisdiction. These provisions only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing not later than fifteen days after the verbal request. Requests shall provide the following information:

(1) A description of the emergency service function for which assistance is needed and of the mission or missions, including, but not limited to, fire services, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue;

(2) The amount and type of personnel, equipment, materials, and supplies needed and a reasonable estimate of the length of time they will be needed; and

(3) The specific place and time for staging of the assisting party’s response and a point of contact at the location.

(c) Consultation Among Party Jurisdiction Officials. There shall be frequent consultation among the party jurisdiction officials who have assigned emergency management responsibilities, such officials collectively to be known as the international emergency management group, and other appropriate representatives of the party jurisdictions with free exchange of information, plans, and resource records relating to emergency capabilities to the extent authorized by law.

ARTICLE IV. Limitation.

Any party jurisdiction requested to render mutual aid or conduct exercises and training for mutual aid shall undertake to respond as soon as possible, except that it is understood that the jurisdiction rendering aid may withhold or recall resources to the extent necessary to provide reasonable protection for such jurisdiction. Each party jurisdiction shall afford to the personnel of the emergency forces of any party jurisdiction, while operating within its jurisdictional limits under the terms and conditions of this compact and under the operational control of an officer of the requesting party, the same powers, duties, rights, privileges, and immunities as are afforded similar or like forces of the jurisdiction in which they are performing emergency services. Emergency forces shall continue under the command and control of their regular leaders, but the organizational units shall come under the operational control of the emergency services authorities of the jurisdiction receiving assistance. These conditions may be activated, as needed, by the jurisdiction that is to receive assistance or upon commencement of exercises or training for mutual aid and continue as long as the exercises or training for mutual aid are in progress, the emergency or disaster remains in effect or loaned resources remain in the receiving jurisdiction or jurisdictions, whichever is longer. The receiving jurisdiction is responsible for informing the assisting jurisdictions of the specific moment when services will no longer be required.

ARTICLE V. Licenses and Permits.

Whenever a person holds a license, certificate, or other permit issued by any party jurisdiction evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by a party jurisdiction, such person is deemed to be licensed, certified, or permitted by the jurisdiction requesting assistance to render aid involving such skill to meet an emergency or disaster, subject to such limitations and conditions as the requesting jurisdiction prescribes by executive order or otherwise.

ARTICLE VI. Liability.

Any person or entity of a party jurisdiction rendering aid in another jurisdiction pursuant to this compact shall be considered an agent of the requesting jurisdiction for tort liability and immunity purposes. Any person or entity rendering aid in another jurisdiction pursuant to this compact shall not be liable on account of any act or omission in good faith on the part of such person or entity while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. “Good faith” in this article shall not include wilful misconduct, gross negligence, or recklessness.

ARTICLE VII. Supplementary Agreements.

Because it is probable that the pattern and detail of the machinery for mutual aid among two or more jurisdictions may differ from that among the jurisdictions that are party to this compact, this compact contains elements of a broad base common to all jurisdictions, and nothing in this compact precludes any jurisdiction from entering into supplementary agreements with another jurisdiction or affects any other agreements already in force among jurisdictions. Supplementary agreements may include, but are not limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, public utility, reconnaissance, welfare, transportation and communications personnel, equipment, and supplies.

ARTICLE VIII. Workers’ Compensation and Death Benefits.

Each party jurisdiction shall provide, in accordance with its own laws, for the payment of workers’ compensation and death benefits to injured members of the emergency forces of such jurisdiction and to representatives of deceased members of such forces if the members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own jurisdiction.

ARTICLE IX. Reimbursement.

Any party jurisdiction rendering aid in another jurisdiction pursuant to this compact shall, if requested, be reimbursed by the party jurisdiction receiving such aid for any loss or damage to, or expense incurred in, the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests. An aiding party jurisdiction may assume in whole or in part any such loss, damage, expense, or other cost or may loan such equipment or donate such services to the receiving party jurisdiction without charge or cost. Any two or more party jurisdictions may enter into supplementary agreements establishing a different allocation of costs among such jurisdictions. Expenses under Article VIII are not reimbursable under this section.

ARTICLE X. Evacuation.

Each party jurisdiction shall initiate a process to prepare and maintain plans to facilitate the movement of and reception of evacuees into its territory or across its territory, according to its capabilities and powers. The party jurisdiction from which the evacuees came shall assume the ultimate responsibility for the support of the evacuees, and after the termination of the emergency or disaster, for the repatriation of such evacuees.

ARTICLE XI. Implementation.

(a) This compact is effective upon its execution or adoption by any two jurisdictions, and is effective as to any other jurisdiction upon its execution or adoption thereby, subject to approval or authorization by the United States Congress, if required, and subject to enactment of provincial or state legislation that may be required for the effectiveness of the Memorandum of Understanding.

(b) Any party jurisdiction may withdraw from this compact, but the withdrawal shall not take effect until thirty days after the governor or premier of the withdrawing jurisdiction has given notice in writing of such withdrawal to the governors or premiers of all other party jurisdictions. The action shall not relieve the withdrawing jurisdiction from obligations assumed under this compact prior to the effective date of withdrawal.

(c) Duly authenticated copies of this compact in the French and English languages and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party jurisdictions.

ARTICLE XII. Severability.

This compact is construed to effectuate the purposes stated in Article I. If any provision of this compact is declared unconstitutional or the applicability of the compact to any person or circumstances is held invalid, the validity of the remainder of this compact and the applicability of the compact to other persons and circumstances shall not be affected.

ARTICLE XIII. Consistency of Language.

The validity of the arrangements and agreements consented to in this compact shall not be affected by any insubstantial difference in form or language as may be adopted by the various states and provinces.

ARTICLE XIV. Amendment.

This compact may be amended by agreement of the party jurisdictions.

(P.A. 09-28, S. 1.)

History: P.A. 09-28 effective July 1, 2009.






Chapter 518 - (Interstate Civil Defense and Disaster Compact) Emergency Management Assistance Compact

Section 28-23 - Interstate Civil Defense and Disaster Compact.

Section 28-23 is repealed, effective October 1, 2000.

(1951, S. 1928d; P.A. 75-311; P.A. 00-32, S. 2.)



Section 28-23a - Emergency Management Assistance Compact.

This state hereby joins in a compact with such other states and territories legally joining therein, in the form substantially as follows:

Emergency Management Assistance Compact

Article I. Purposes and Authorities.

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term “states” is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the Governor of the affected state, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states’ National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

Article II. General Implementation.

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the Governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

Article III. Party State Responsibilities.

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans and in carrying them out, the party states, insofar as practical, shall:

i. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency or enemy attack.

ii. Review party states’ individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

iii. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

iv. Assist in warning communities adjacent to or crossing the state boundaries.

v. Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services and resources, both human and material.

vi. Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

vii. Provide, to the extent authorized by law, for temporary suspension of any statutes.

B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within thirty days of the verbal request. Requests shall provide the following information:

i. A description of the emergency service function for which assistance is needed, such as but not limited to, fire services, law enforcement, emergency medical services, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services and search and rescue.

ii. The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

iii. The specific place and time for staging of the assisting party’s response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans and resource records relating to emergency capabilities.

Article IV. Limitations.

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof, provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers, except that of arrest unless specifically authorized by the receiving state, duties, rights and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the Governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state or states, whichever is longer.

Article V. Licenses and Permits.

Whenever any person holds a license, certificate or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the Governor of the requesting state may prescribe by executive order or otherwise.

Article VI. Liability.

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include wilful misconduct, gross negligence or recklessness.

Article VII. Supplementary Agreements.

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel and equipment and supplies.

Article VIII. Compensation.

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

Article IX. Reimbursement.

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

Article X. Evacuation.

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management or services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

Article XI. Implementation.

A. This compact shall become operative immediately upon its enactment into law by any two states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until thirty days after the Governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States government.

Article XII. Validity.

This compact shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

Article XIII. Additional Provisions.

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would, in the absence of express statutory authorization, be prohibited under 18 USC 1385.

(P.A. 00-32, S. 1.)

History: (Revisor’s note: In Art. IV, a comma after “while operating within its state” was deleted editorially by the Revisors and, in Art. XIII, “1385 USC 18” was changed editorially by the Revisors to “18 USC 1385”, both for accuracy.)






Chapter 518a - Emergency Telecommunications

Section 28-24 - Office of State-Wide Emergency Telecommunications. Enhanced 9-1-1 system. Funding.

(a) There is established an Office of State-Wide Emergency Telecommunications which shall be within the Department of Emergency Services and Public Protection. The Office of State-Wide Emergency Telecommunications shall be responsible for developing and maintaining a state-wide emergency service telecommunications policy. In connection with said policy, the office shall:

(1) Develop a state-wide emergency service telecommunications plan specifying emergency police, fire and medical service telecommunications systems needed to provide coordinated emergency service telecommunications to all state residents, including the physically disabled;

(2) Pursuant to the recommendations of the task force established by public act 95-318* to study enhanced 9-1-1 telecommunications services, and in accordance with regulations adopted by the Commissioner of Emergency Services and Public Protection pursuant to subsection (b) of this section, develop and administer, by July 1, 1997, an enhanced emergency 9-1-1 program, which shall provide for: (A) The replacement of existing 9-1-1 terminal equipment for each public safety answering point; (B) the subsidization of regional public safety emergency telecommunications centers, with enhanced subsidization for municipalities with a population in excess of forty thousand; (C) the establishment of a transition grant program to encourage regionalization of public safety telecommunications centers; and (D) the establishment of a regional emergency telecommunications service credit in order to support regional dispatch services;

(3) Provide technical telecommunications assistance to state and local police, fire and emergency medical service agencies;

(4) Provide frequency coordination for such agencies;

(5) Coordinate and assist in state-wide planning for 9-1-1 and E 9-1-1 systems;

(6) Review and make recommendations concerning proposed legislation affecting emergency service telecommunications;

(7) Review and make recommendations to the General Assembly concerning emergency service telecommunications funding; and

(8) On or before January first of each year, prepare the annual budget for the use of funds from the Enhanced 9-1-1 Telecommunications Fund and submit such budget to the Secretary of the Office of Policy and Management for the secretary’s review and approval. On or before January fifteenth of each year, said secretary shall submit a report concerning the proposed use of such funds to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, finance, revenue and bonding, and public safety in accordance with the provisions of section 11-4a.

(b) The Commissioner of Emergency Services and Public Protection shall adopt regulations, in accordance with chapter 54, establishing eligibility standards for state financial assistance to local or regional police, fire and emergency medical service agencies providing emergency service telecommunications. Not later than April 1, 1997, the commissioner shall adopt regulations, in accordance with chapter 54, in order to carry out the provisions of subdivision (2) of subsection (a) of this section.

(c) Within a time period determined by the commissioner to ensure the availability of funds for the fiscal year beginning July 1, 1997, to the regional public safety emergency telecommunications centers within the state, and not later than April first of each year thereafter, the commissioner shall determine the amount of funding needed for the development and administration of the enhanced emergency 9-1-1 program. The commissioner shall specify the expenses associated with (1) the purchase, installation and maintenance of new public safety answering point terminal equipment, (2) the implementation of the subsidy program, as described in subdivision (2) of subsection (a) of this section, (3) the implementation of the transition grant program, described in subdivision (2) of subsection (a) of this section, (4) the implementation of the regional emergency telecommunications service credit, as described in subdivision (2) of subsection (a) of this section, provided, for the fiscal year ending June 30, 2001, and each fiscal year thereafter, such credit for coordinated medical emergency direction services as provided in regulations adopted under this section shall be based upon the factor of thirty cents per capita and shall not be reduced each year, (5) the training of personnel, as necessary, (6) recurring expenses and future capital costs associated with the telecommunications network used to provide emergency 9-1-1 service and the public safety services data networks, (7) for the fiscal year ending June 30, 2001, and each fiscal year thereafter, the collection, maintenance and reporting of emergency medical services data, as required under subparagraph (A) of subdivision (8) of section 19a-177, provided the amount of expenses specified under this subdivision shall not exceed two hundred fifty thousand dollars in any fiscal year, (8) for the fiscal year ending June 30, 2001, and each fiscal year thereafter, the initial training of emergency medical dispatch personnel, the provision of an emergency medical dispatch priority reference card set and emergency medical dispatch training and continuing education pursuant to subdivisions (3) and (4) of subsection (g) of section 28-25b, (9) the administration of the enhanced emergency 9-1-1 program by the Office of State-Wide Emergency Telecommunications, as the commissioner determines to be reasonably necessary, and (10) the implementation and maintenance of the public safety data network established pursuant to section 29-1j. The commissioner shall communicate the commissioner’s findings to the Public Utilities Regulatory Authority not later than April first of each year.

(d) The office may apply for, receive and distribute any federal funds available for emergency service telecommunications. The office shall deposit such federal funds in the Enhanced 9-1-1 Telecommunications Fund established by section 28-30a.

(e) The office shall work in cooperation with the Public Utilities Regulatory Authority to carry out the purposes of this section.

(P.A. 81-458, S. 1, 4; P.A. 82-87, S. 1, 2; May Sp. Sess. P.A. 92-12, S. 4, 10; P.A. 93-206, S. 5, 16; P.A. 96-150, S. 1, 5; P.A. 00-151, S. 6, 14; P.A. 05-181, S. 1; P.A. 06-196, S. 157; P.A. 11-51, S. 105, 164; 11-80, S. 1, 85; 11-242, S. 36; P.A. 12-68, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 241.)

*Note: P.A. 95-318 is special in nature and therefore has not been codified, but remains in full force and effect according to its terms.

History: P.A. 82-87 amended Subsec. (a) by changing the office of state-wide emergency telecommunications to a bureau within the department of administrative services; May Sp. Sess. P.A. 92-12 amended Subsec. (a) to provide that bureau be within department of public safety in lieu of department of administrative services for administrative purposes only and to eliminate the position of administrator, redesignated Subsec. (a)(7) as Subsec. (b) and required public safety commissioner to adopt regulations in lieu of administrator, and relettered Subsecs. (b) and (c) as Subsecs. (c) and (d), respectively, substituting bureau for administrator; P.A. 93-206 amended section to substitute office of state-wide emergency telecommunications for bureau and amended Subsec. (a) to require said office to be in division of fire, emergency and building services, effective July 1, 1993; P.A. 96-150 added detailed provisions re implementing enhanced 9-1-1 program in new Subsecs. (a)(2) and (c), renumbering and relettering prior provisions as necessary and added provision in Subsec. (d) re deposit of federal funds in Enhanced 9-1-1 Telecommunications Fund, effective May 31, 1996; P.A. 00-151 amended Subsec. (c) by making technical changes and adding provisions re calculation of coordinated medical emergency direction services credit, funding for emergency medical services data collection and reporting, and funding for emergency medical dispatch, effective July 1, 2000; P.A. 05-181 amended Subsec. (a)(2)(B) to substitute 40,000 for 70,000, amended Subsec. (c)(4) to substitute $0.30 per capita for $0.15 per capita, and amended Subsec. (c)(6) to include reference to the public safety services data networks, effective July 1, 2005; P.A. 06-196 made a technical change in Subsec. (a)(5), effective June 7, 2006; P.A. 11-51 amended Subsec. (a) to delete references to the office being within Division of Fire, Emergency and Building Services within the Department of Public Safety and to place the office within Department of Emergency Services and Public Protection, and changed “Commissioner of Public Safety” to “Commissioner of Emergency Services and Public Protection” in Subsecs. (a)(2) and (b), effective July 1, 2011; P.A. 11-80 changed “chairperson of the Public Utilities Control Authority” to “Public Utilities Regulatory Authority” in Subsec. (c) and changed “Department of Public Utility Control” to “Public Utilities Regulatory Authority” in Subsec. (e), effective July 1, 2011; P.A. 11-242 eliminated reference to Sec. 19a-177(8)(B) in Subsec. (c)(7); P.A. 12-68 amended Subsec. (c) to add Subdiv. (10) re implementation and maintenance of public safety data network, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to add Subdiv. (8) re preparation of annual budget for use of funds from Enhanced 9-1-1 Telecommunications Fund and submission thereof to Secretary of the Office of Policy and Management and submission by secretary of report re proposed use of funds to legislative committees, effective July 1, 2012.



Section 28-25 - Enhanced 9-1-1 telephone system. Definitions.

As used in this section and sections 28-25a to 28-29b, inclusive:

(1) “Automatic number identification” means an enhanced 9-1-1 service capability that enables the automatic display of the telephone number used to place a 9-1-1 call.

(2) “Automatic location identification” means an enhanced 9-1-1 service capability that enables the automatic display of information defining the geographical location of the telephone used to place a 9-1-1 call.

(3) “Office” means the Office of State-Wide Emergency Telecommunications.

(4) “Commission” means the E 9-1-1 Commission created by section 28-29a.

(5) “Enhanced 9-1-1 service” means a service consisting of telephone network features and public safety answering points provided for users of the public telephone system enabling such users to reach a public safety answering point by dialing the digits “9-1-1”. Such service directs 9-1-1 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated and provides the capability for automatic number identification and automatic location identification features.

(6) “Enhanced 9-1-1 network features” means those features of selective routing which have the capability of automatic number and location identification.

(7) “Municipality” means any town, city, borough, consolidated town and city or consolidated town and borough.

(8) “Public safety agency” means a functional division of a municipality or the state which provides fire fighting, law enforcement, ambulance, medical or other emergency services.

(9) “Private safety agency” means any entity, except a municipality or a public safety agency, providing emergency fire, ambulance or medical services.

(10) “Public safety answering point” means a facility, operated on a twenty-four-hour basis, assigned the responsibility of receiving 9-1-1 calls and, as appropriate, directly dispatching emergency response services, or transferring or relaying emergency 9-1-1 calls to other public safety agencies. A public safety answering point is the first point of reception by a public safety agency of a 9-1-1 call and serves the jurisdictions in which it is located or other participating jurisdictions.

(11) “Selective routing” means the method employed to direct 9-1-1 calls to the appropriate public safety answering point based on the geographical location from which the call originated.

(12) “Telephone company” includes every corporation, company, association, joint stock association, partnership or person, or lessee thereof, owning, leasing, maintaining, operating, managing or controlling poles, wires, conduits or other fixtures, in, under or over any public highway or street, for the provision of telephone exchange and other systems and methods of telecommunications and services related thereto in or between any or all of the municipalities of this state.

(13) “Private branch exchange” means an electronic telephone exchange installed on the user’s premises to allow internal dialing from station to station within such premises and connection to outgoing and incoming lines to the public switched network of a telephone company.

(14) “Private safety answering point” means a facility within a private company, corporation or institution, operated on a twenty-four-hour basis, and assigned the responsibility of receiving 9-1-1 calls routed by a private branch exchange and, directly dispatching in-house emergency response services, or transferring or relaying emergency 9-1-1 calls to other public or private safety agencies.

(15) “Emergency medical dispatch” means the management of requests for emergency medical assistance by utilizing a system of (A) tiered response or priority dispatching of emergency medical resources based on the level of medical assistance needed by the victim, and (B) prearrival first aid or other medical instructions given by trained personnel who are responsible for receiving 9-1-1 calls and directly dispatching emergency response services.

(16) “Emergency notification system” means a service that notifies the public of an emergency.

(17) “Subscriber information” means the name, address and telephone number contained in the enhanced 9-1-1 service database of any telephone used to place a 9-1-1 call or that is used in connection with an emergency notification system.

(18) “Certified telecommunications provider” has the same meaning as provided in section 16-1.

(19) “Prepaid wireless telecommunications service” has the same meaning as provided in section 28-30b.

(P.A. 84-416, S. 1, 15; P.A. 90-230, S. 42, 101; P.A. 91-360, S. 1, 4; P.A. 93-206, S. 6, 16; P.A. 00-151, S. 7, 14; P.A. 09-86, S. 1; P.A. 12-153, S. 4.)

History: P.A. 90-230 deleted internal reference in opening paragraph; P.A. 91-360 added Subdivs. (13) and (14) defining “private branch exchange” and “private safety answering point”; P.A. 93-206 amended Subdiv. (3) to substitute “office” for “bureau”, effective July 1, 1993; (Revisor’s note: In 1997 a reference at the beginning of the section to repealed Sec. 16-19y was deleted editorially by the Revisors); P.A. 00-151 added new Subdiv. (15) defining “emergency medical dispatch”, effective July 1, 2000; P.A. 09-86 made technical changes in the introductory language and in Subdiv. (1) and added Subdivs. (16) and (17) defining “emergency notification system” and “subscriber information”, effective July 1, 2009; P.A. 12-153 added Subdiv. (18) defining “certified telecommunications provider” and added Subdiv. (19) defining “prepaid wireless telecommunications service”, effective January 1, 2013.



Section 28-25a - Responsibilities of telephone companies and municipalities.

(a) In order to establish state-wide enhanced 9-1-1 service, every telephone company providing service within the state shall provide, not later than December 31, 1989, selective routing, automatic number identification and automatic location identification features as a tariffed service in compliance with a time schedule approved by the office.

(b) Each municipality shall, not later than December 31, 1989, establish and operate a public safety answering point which utilizes enhanced 9-1-1 network features.

(c) No provision of section 28-25, this section and sections 28-25b, 28-26, 28-27, 28-27a, 28-28, 28-28a, 28-28b, 28-29, 28-29a and 28-29b shall be construed to prohibit or discourage in any manner the formation of multiagency, multijurisdictional or regional public safety answering points. Any public safety answering point established pursuant to said sections may serve the jurisdiction of more than one public agency or a segment of the jurisdiction of a municipality.

(P.A. 84-416, S. 2, 15; P.A. 90-230, S. 43, 101; P.A. 93-206, S. 7, 16.)

History: P.A. 90-230 deleted internal references in Subsec. (c); P.A. 93-206 amended Subsec. (a) to substitute “office” for “bureau”, effective July 1, 1993.



Section 28-25b - Public safety answering points. Automatic alarms or alerting devices. Private safety answering points. Report. Emergency medical dispatch.

(a) Each public safety answering point shall be capable of transmitting requests for law enforcement, fire fighting, medical, ambulance or other emergency services to a public or private safety agency that provides the requested services.

(b) Each public safety answering point shall be equipped with a system approved by the office for the processing of requests for emergency services from the physically disabled.

(c) No person shall connect to a telephone company’s network any automatic alarm or other automatic alerting device which causes the number “9-1-1” to be automatically dialed and provides a prerecorded message in order to directly access emergency services, except for a device approved by the office and required by a physically disabled person to access a public safety answering point.

(d) Except as provided in subsection (e) of this section, no person, firm or corporation shall program any telephone or associated equipment with outgoing access to the public switched network of a telephone company so as to prevent a 9-1-1 call from being transmitted from such telephone to a public safety answering point.

(e) A private company, corporation or institution which has full-time law enforcement, fire fighting and emergency medical service personnel, with the approval of the office and the municipality in which it is located, may establish 9-1-1 service to enable users of telephones within their private branch exchange to reach a private safety answering point by dialing the digits “9-1-1”. Such 9-1-1 service shall provide the capability to deliver and display automatic number identification and automatic location identification by electronic or manual methods approved by the office to the private safety answering point. Prior to the installation and utilization of such 9-1-1 service, each municipality in which it will function, shall submit a private branch exchange 9-1-1 utilization plan to the office in a format approved by the office. Such plan shall be approved by the chief executive officer of such municipality who shall attest that the dispatch of emergency response services from a private safety answering point is equal to, or better than, the emergency response services dispatched from a public safety answering point.

(f) On and after January 1, 2001, each public safety answering point shall submit to the office, on a quarterly basis, a report of all calls for services received through the 9-1-1 system by the public safety answering point. Such report shall include, but not be limited to, the following information: (1) The number of 9-1-1 calls during the reporting quarter; and (2) for each such call, the elapsed time period from the time the call was received to the time the call was answered, and the elapsed time period from the time the call was answered to the time the call was transferred or terminated, expressed in time ranges or fractile response times. The information required under this subsection may be submitted in any written or electronic form selected by such public safety answering point and approved by the Commissioner of Emergency Services and Public Protection, provided the commissioner shall take into consideration the needs of such public safety answering point in approving such written or electronic form. On a quarterly basis, the office shall make such information available to the public and shall post such information on its web site on the Internet.

(g) (1) Not later than July 1, 2004, each public safety answering point shall provide emergency medical dispatch, or shall arrange for emergency medical dispatch to be provided by a public safety agency, private safety agency or regional emergency telecommunications center, in connection with all 9-1-1 calls received by such public safety answering point for which emergency medical services are required. Any public safety answering point that arranges for emergency medical dispatch to be provided by a public safety agency, private safety agency or regional emergency telecommunications center shall file with the office such documentation as the office may require to demonstrate that such public safety agency, private safety agency or regional emergency telecommunications center satisfies the requirements of subdivisions (2) and (3) of this subsection.

(2) Each public safety answering point, public safety agency, private safety agency or regional emergency telecommunications center performing emergency medical dispatch in accordance with subdivision (1) of this subsection shall establish and maintain an emergency medical dispatch program. Such program shall include, but not be limited to, the following elements: (A) Medical interrogation, dispatch prioritization and prearrival instructions in connection with 9-1-1 calls requiring emergency medical services shall be provided only by personnel who have been trained in emergency medical dispatch through satisfactory completion of a training course provided or approved by the office under subdivision (3) of this subsection; (B) a medically approved emergency medical dispatch priority reference system shall be utilized by such personnel; (C) emergency medical dispatch continuing education shall be provided for such personnel; (D) a mechanism shall be employed to detect and correct discrepancies between established emergency medical dispatch protocols and actual emergency medical dispatch practice; and (E) a quality assurance component shall be implemented to monitor, at a minimum, (i) emergency medical dispatch time intervals, (ii) the utilization of emergency medical dispatch program components, and (iii) the appropriateness of emergency medical dispatch instructions and dispatch protocols. The quality assurance component shall be prepared with the assistance of a physician licensed in this state who is trained in emergency medicine and shall provide for an ongoing review of the effectiveness of the emergency medical dispatch program.

(3) Not later than July 1, 2001, the office shall provide an emergency medical dispatch training course and an emergency medical dispatch continuing education course, or approve any emergency medical dispatch training course and emergency medical dispatch continuing education course offered by other providers, that meets the requirements of the U.S. Department of Transportation, National Highway Traffic Safety Administration, Emergency Medical Dispatch (EMD): National Standard Curriculum, as from time to time amended.

(4) The office shall provide each public safety answering point or regional emergency telecommunications center performing emergency medical dispatch in accordance with subdivision (1) of this subsection with initial training of emergency medical dispatch personnel and an emergency medical dispatch priority reference card set.

(P.A. 84-416, S. 3, 15; P.A. 89-118, S. 1; P.A. 91-360, S. 2, 4; P.A. 93-206, S. 8, 16; P.A. 00-151, S. 8, 14; P.A. 06-195, S. 57; P.A. 11-51, S. 134.)

History: P.A. 89-118 added a new Subsec. (d), prohibiting the programming of any telephone so as to prevent the transmission of a 9-1-1 call to a public safety answering point; P.A. 91-360 added a new Subsec. (e), permitting private companies, corporations or institutions which have full-time security, fire and emergency medical service personnel to establish 9-1-1 service to enable users of telephones within such companies or institutions to reach a private safety answering point, and amended Subsec. (d) to add an exception for provisions of Subsec. (e); P.A. 93-206 amended Subsecs. (b), (c) and (e) to substitute “office” for “bureau”, effective July 1, 1993; P.A. 00-151 added new Subsecs. (f) and (g) re information reporting and emergency medical dispatch, effective July 1, 2000; P.A. 06-195 amended Subsec. (f) by requiring public safety answering points to report all calls for services received through 9-1-1 system, by deleting provision re medical emergency in Subdiv. (1), by revising reporting requirements re elapsed time period of calls in Subdiv. (2) and by deleting provision requiring quarterly submission of information to Commissioner of Public Health, effective June 7, 2006; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (f), effective July 1, 2011.



Section 28-26 - Conversion of coin telephones for provision of enhanced 9-1-1 service.

As enhanced 9-1-1 service becomes available, each telephone company shall convert, in accordance with an electronic switching systems modernization schedule submitted to and approved by the Public Utilities Regulatory Authority, each coin telephone within areas served by such enhanced 9-1-1 service to dial tone first capability, which shall allow a caller to dial 9-1-1 without first inserting a coin or paying any other charge. Each telephone company shall prominently display instructions on how to access the enhanced 9-1-1 system on those coin telephones which have been converted to dial tone first capability.

(P.A. 84-416, S. 4, 15; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 28-27 - Implementation of enhanced 9-1-1 service. Technical and operational standards. Regulations.

(a) The office shall, subject to review by the commission, administer and coordinate the implementation of enhanced 9-1-1 service in the state.

(b) The office, in consultation with the Public Utilities Regulatory Authority, telephone companies, municipalities and public safety agencies, and subject to the review and approval of the commission, shall establish technical and operational standards for the establishment of public safety answering points which utilize enhanced 9-1-1 network features in accordance with the provisions of sections 28-25, 28-25a, 28-25b, 28-26, 28-27a, 28-28, 28-28a, 28-28b, 28-29, 28-29a and 28-29b on or before June 30, 1985. The office, in consultation with private companies, corporations or institutions, and subject to the review and approval of the commission, shall establish technical and operational standards for the establishment of private safety answering points which utilize enhanced 9-1-1 network features in accordance with the provisions of said sections on or before September 1, 1991. Municipalities shall comply with such standards in the design, implementation and operation of public safety answering points. The office may inspect each public safety answering point and private safety answering point which utilizes enhanced 9-1-1 network features to determine if it meets the requirements of said sections and the technical and operational standards established pursuant to this section.

(c) The Commissioner of Emergency Services and Public Protection, in consultation with the commission, shall adopt regulations in accordance with the provisions of chapter 54 concerning the establishment and operation of public safety answering points and private safety answering points.

(P.A. 84-416, S. 5, 15; P.A. 90-230, S. 44, 101; P.A. 91-360, S. 3, 4; May Sp. Sess. P.A. 92-12, S. 5, 10; P.A. 93-206, S. 9, 16; P.A. 11-51, S. 134; 11-80, S. 1.)

History: P.A. 90-230 deleted internal references in Subsec. (b); P.A. 91-360 amended Subsec. (b) to require establishment of technical and operational standards for private safety answering points which utilize enhanced 9-1-1 network features on or before September 1, 1991, and added Subsec. (c), requiring adoption of regulations concerning establishment and operation of public safety answering points and private safety answering points; May Sp. Sess. P.A. 92-12 amended Subsec. (c) to require public safety commissioner to adopt regulations, in consultation with commission, in lieu of bureau, subject to review and approval of commission; P.A. 93-206 amended Subsecs. (a) and (b) to substitute “office” for “bureau”, effective July 1, 1993; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011.



Section 28-27a - Municipalities to submit utilization plans.

(a) On or before December 31, 1985, each municipality shall submit a proposed enhanced 9-1-1 service utilization plan to the office. A copy of each such proposed municipal plan shall be filed with each telephone company providing service in the municipality for which such plan is proposed. The office shall review each proposed plan to determine if it meets the requirements of sections 28-25, 28-25a, 28-25b, 28-26, 28-27, 28-28, 28-28a, 28-28b, 28-29, 28-29a and 28-29b and the technical and operational standards established pursuant to section 28-27.

(b) On or before December 31, 1986, each municipality shall submit a final enhanced 9-1-1 service utilization plan to the office for its review and approval. The Commissioner of Emergency Services and Public Protection, in consultation with the commission, shall adopt regulations in accordance with the provisions of chapter 54 concerning the content of a final plan.

(P.A. 84-416, S. 6, 15; P.A. 90-230, S. 45, 101; May Sp. Sess. P.A. 92-12, S. 6, 10; P.A. 93-206, S. 10, 16; P.A. 11-51, S. 134.)

History: P.A. 90-230 deleted internal references in Subsec. (a); May Sp. Sess. P.A. 92-12 amended Subsec. (b) to require public safety commissioner to adopt regulations, in consultation with commission, in lieu of bureau, subject to review and approval of commission; P.A. 93-206 substituted “office” for “bureau”, effective July 1, 1993; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011.



Section 28-28 - Emergency service requests from outside of jurisdiction. Advertisement of emergency telephone numbers other than 9-1-1 prohibited.

(a) A public safety agency which receives a request for emergency service outside of its jurisdiction shall promptly forward the request to the public safety answering point or public safety agency responsible for that geographical area. Any emergency unit dispatched to a location outside its jurisdiction in response to such a request shall render service to the requesting party until relieved by the public safety agency responsible for that geographical area.

(b) Municipalities may enter into written cooperative agreements to carry out the provisions of subsection (a) of this section.

(c) No public safety agency shall advertise or otherwise promote the use of any telephone number for emergency response services other than “9-1-1”, except when enhanced 9-1-1 service is not in operation.

(P.A. 84-416, S. 7, 15; P.A. 89-118, S. 2.)

History: P.A. 89-118 added a new Subsec. (c), prohibiting public safety agencies from advertising or promoting use of any emergency telephone number other than 9-1-1.



Section 28-28a - Provision of subscriber information: Permitted purposes; confidentiality; agreement. Immunity from liability.

(a) A telephone company or voice over Internet protocol service provider, as defined in section 28-30b, shall forward to any public safety answering point or other answering point equipped for enhanced 9-1-1 service the telephone number and street address of any telephone used to place a 9-1-1 call, provided a voice over Internet protocol service provider shall be in compliance with this subsection if the provider complies with the requirements for forwarding such information contained in 47 CFR 9 and this chapter, provided the provisions of this chapter are not addressed by, or are not inconsistent with, federal law or regulations regarding the provision of enhanced 9-1-1 service in the state of Connecticut. Subscriber information provided in accordance with this subsection shall be used only for the following purposes: (1) Responding to emergency calls, (2) investigating false or intentionally misleading reports of incidents requiring emergency service, or (3) enabling emergency notification systems. Subscriber information collected in accordance with subdivision (3) of this subsection shall be used only in case of an emergency. Subscriber information provided pursuant to this subsection and any subscriber information or any telephone number, mailing address or electronic mail address provided to the state in order for the state to use such information in connection with an emergency notification system shall be confidential and shall not be subject to disclosure pursuant to the Freedom of Information Act, as defined in section 1-200.

(b) Each month, the provider of the enhanced 9-1-1 service database shall provide to the Office of State-Wide Emergency Telecommunications an electronic copy of the current subscriber information maintained in the enhanced 9-1-1 service database. The office shall make such subscriber information available to the Department of Emergency Services and Public Protection and to each public safety answering point pursuant to a memorandum of understanding consistent with the provisions of this section. Each public safety answering point that has entered into such a memorandum of understanding shall make such subscriber information available to one or more of the municipalities within the public safety answering point’s jurisdiction at such a municipality’s request.

(c) On or before October 1, 2009, the enhanced 9-1-1 service database provider and the Office of State-Wide Emergency Telecommunications shall enter into an agreement regarding the provision of the enhanced 9-1-1 service database information in accordance with subsection (b) of this section, including, but not limited to, payment for the costs incurred by the provider of the enhanced 9-1-1 service database in connection with the compilation of the enhanced 9-1-1 service database information.

(d) No telephone company, certified telecommunications provider, provider of wireless telecommunications service pursuant to a license issued by the Federal Communications Commission, provider of prepaid wireless telecommunications service, or the agents of any such company or provider and no voice over Internet protocol service provider or its agents shall be liable to any person or entity for release of the information specified in this section or for any failure of equipment or procedure in connection with the enhanced 9-1-1 service or an emergency notification system established under sections 28-25 to 28-29b, inclusive.

(P.A. 84-416, S. 8, 15; P.A. 90-230, S. 46, 101; P.A. 07-106, S. 5; P.A. 09-86, S. 2; P.A. 11-22, S. 1; 11-51, S. 134; P.A. 12-153, S. 5.)

History: P.A. 90-230 deleted internal references; P.A. 07-106 required voice over Internet protocol service providers to comply with section, provided them immunity from liability and added provision re providers’ compliance with federal law, effective July 1, 2007; P.A. 09-86 designated existing provisions as Subsecs. (a) and (d), amended Subsec. (a) to add Subdiv. designators (1) and (2), add Subdiv. (3) re enabling emergency notification systems, and add provision exempting subscriber information from disclosure under Freedom of Information Act, added Subsecs. (b) and (c) re current subscriber information, amended Subsec. (d) to expand immunity from liability to include release or failure concerning an emergency notification system, and made conforming and technical changes, effective July 1, 2009; P.A. 11-22 amended Subsec. (a) to allow subscriber information collected for an emergency notification system to be used in any emergency and to exempt such information from disclosure pursuant to the Freedom of Information Act; pursuant to P.A. 11-51, “Department of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 12-153 amended Subsec. (d) by adding provision re telecommunications providers and their agents and making technical changes, effective January 1, 2013.



Section 28-28b - Municipal responsibilities.

Each municipality shall be responsible for the operation and maintenance of any public service answering point terminal equipment jointly or separately provided to it by the state.

(P.A. 84-416, S. 10, 15.)



Section 28-29 - Institution of civil proceedings by Attorney General.

The Attorney General may, at the request of the office, or on his own initiative, institute civil proceedings against any municipality or telephone company to enforce the provisions of sections 28-25, 28-25a, 28-25b, 28-26, 28-27, 28-27a, 28-28, 28-28a, 28-28b, 28-29a and 28-29b.

(P.A. 84-416, S. 11, 15; P.A. 90-230, S. 47, 101; P.A. 93-206, S. 11, 16.)

History: P.A. 90-230 deleted internal references; P.A. 93-206 substituted “office” for “bureau”, effective July 1, 1993.



Section 28-29a - E 9-1-1 Commission.

(a) There is established an E 9-1-1 Commission to (1) advise the office in the planning, design, implementation and coordination of the state-wide emergency 9-1-1 telephone system to be created pursuant to sections 28-25 to 28-29b, inclusive, and (2) in consultation with the Coordinating Advisory Board established pursuant to section 29-1t, advise the Commissioner of Emergency Services and Public Protection in the planning, design, implementation, coordination and governance of the public safety data network established pursuant to section 29-1j.

(b) The commission shall be appointed by the Governor and shall consist of the following members: (1) One representative from the technical support services unit of the Division of State Police within the Department of Emergency Services and Public Protection; (2) the State Fire Administrator; (3) one representative from the Office of Emergency Medical Services; (4) one representative from the Division of Emergency Management and Homeland Security within the Department of Emergency Services and Public Protection; (5) one municipal police chief; (6) one municipal fire chief; (7) one volunteer fireman; (8) one representative of the Connecticut Conference of Municipalities; (9) one representative of the Council of Small Towns; (10) one representative of telecommunicators, as defined in section 28-30; (11) one representative of the public; (12) one manager or coordinator of 9-1-1 public safety answering points serving areas of differing population concentration; and (13) one representative of providers of commercial mobile radio services, as defined in 47 Code of Federal Regulations 20.3, as amended. Each member shall serve for a term of three years from the date of his or her appointment or until a successor has been appointed and qualified. No member of the commission shall receive compensation for such member’s services.

(P.A. 84-416, S. 12, 15; P.A. 88-135, S. 8; P.A. 90-230, S. 48, 101; May Sp. Sess. P.A. 92-12, S. 7, 10; P.A. 93-206, S. 12, 16; P.A. 99-92; P.A. 04-219, S. 22; P.A. 11-11, S. 1; 11-51, S. 165; P.A. 12-68, S. 3.)

History: P.A. 88-135 substituted office of “emergency management” for office of “civil preparedness” in Subdiv. (4); P.A. 90-230 revised internal section references; May Sp. Sess. P.A. 92-12 required commission to “advise” bureau in lieu of “oversee”; P.A. 93-206 substituted “office” for “bureau”, effective July 1, 1993; P.A. 99-92 added one manager or coordinator of 9-1-1 public safety answering point and one representative of providers of commercial mobile radio services as members; P.A. 04-219 amended Subdiv. (4) to substitute Department of Emergency Management and Homeland Security for Office of Emergency Management, effective January 1, 2005; P.A. 11-11 added representative of telecommunicators and representative of the public as members, amended members’ terms to run from date of a member’s appointment instead of from July 1, 1984, and made technical changes; P.A. 11-51 replaced “Department of Public Safety” with “Department of Emergency Services and Public Protection” and replaced “Department of Emergency Management and Homeland Security” with “Division of Emergency Management and Homeland Security within the Department of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 12-68 inserted Subsec. designators (a) and (b) and amended Subsec. (a) to make technical changes and add new Subdiv. (2) re advising commissioner in planning, design, implementation, coordination and governance of public safety data network, effective July 1, 2012.



Section 28-29b - Annual report to General Assembly.

The office, subject to the review and approval of the commission, shall submit a report to the General Assembly, not later than February fifteenth, annually, concerning its progress in carrying out the purposes of sections 28-25, 28-25a, 28-25b, 28-26, 28-27, 28-27a, 28-28, 28-28a, 28-28b, 28-29 and 28-29a.

(P.A. 84-416, S. 13, 15; P.A. 90-230, S. 49, 101; P.A. 93-206, S. 13, 16.)

History: P.A. 90-230 deleted internal references; P.A. 93-206 substituted “office” for “bureau”, effective July 1, 1993.



Section 28-30 - Definitions. Certification of telecommunicators and instructors. Revocation, suspension or refusal to renew certification. Automatic certification. Indemnification. Regulations.

(a) For the purposes of this section:

(1) “Telecommunications” means any system in which electronic signals are used to transmit information between or among points, including but not limited to, systems transmitting voice, data or video by means of waves in any portion of the electromagnetic spectrum;

(2) “Telecommunicator” means any person engaged in or employed as a telecommunications operator by any public safety agency or private safety agency, as defined in section 28-25, whose primary responsibility is the receipt or processing of calls for emergency assistance or the dispatching of emergency services provided by public safety agencies and who receives or disseminates information relative to emergency assistance by telephone or radio;

(3) “Office” means the Office of State-Wide Emergency Telecommunications established under section 28-24.

(b) The office, in cooperation with public safety agencies, as defined in section 28-25, may:

(1) Establish minimum standards for the training of telecommunicators, provided a public safety agency may establish telecommunicator training standards that exceed the minimum established by the office;

(2) Develop and conduct examination programs to certify the successful completion of performance standards;

(3) Issue certificates of completion to persons who have successfully completed a telecommunicator training program developed by the office and have demonstrated proficiency in the completion of performance standards;

(4) Issue certificates of recognition to persons who, by reason of specialized training, experience or education, are qualified for certification as telecommunicator instructors;

(5) Coordinate the delivery of telecommunicator training programs, as required, to the public safety agencies; and

(6) Renew the certification of telecommunicators and telecommunicator instructors who have maintained the minimum skills established by regulations adopted in accordance with the provisions of chapter 54.

(c) On and after January 1, 1990, no person may be employed as a telecommunicator by any public safety agency or private safety agency for a period exceeding one year unless he has been certified by the office upon successfully completing a telecommunicator training program and demonstrating proficiency in the performance of telecommunicator training program standards or successfully completing a written or oral examination developed by the office.

(d) The office shall issue a written acknowledgment of achievement, without participation in a telecommunicator training program, to any person who, by reason of experience or specialized training demonstrates competence in the performance of telecommunicator training standards as developed by the office.

(e) The office may revoke, suspend or refuse to renew any certificate if: (1) The certificate was issued by administrative error, (2) the certificate was obtained through misrepresentation of a material fact or fraud, (3) the holder has failed to perform the duties for which certification was granted or to maintain minimum skills, or (4) the holder has been convicted of a felony. The office shall not revoke, suspend or refuse to renew any certificate except upon notice and hearing in accordance with the provisions of chapter 54.

(f) Any telecommunicator employed by a public or private safety agency on a permanent basis on or before January 1, 1990, shall be deemed to have met all certification requirements and shall be automatically certified under the provisions of this section. Such certification shall expire when the person terminates his permanent employment with such agency.

(g) The state shall save harmless and indemnify any person certified as a telecommunicator instructor by the office under the provisions of this section from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or alleged deprivation of any person’s civil rights or other act resulting in personal injury or property damage, which acts are not wanton, reckless or malicious, provided such person at the time of the acts resulting in such injury or damage was acting in the discharge of his duties in providing telecommunicator training and instruction.

(h) The office shall adopt regulations in accordance with chapter 54 to implement the provisions of this section.

(P.A. 89-259, S. 1, 5; P.A. 90-152, S. 1, 2; P.A. 92-28, S. 1, 2; P.A. 93-206, S. 14, 16.)

History: P.A. 90-152 added Subsec. (f) re indemnification of certified telecommunicator instructors; P.A. 92-28 added Subsec. (b)(6), authorizing bureau to renew certification of telecommunicators and telecommunicator instructors, added new language as Subsec. (e), specifying grounds on which the bureau may revoke, suspend or refuse to renew any certificate, relettering remaining Subsecs. accordingly, and added Subsec. (h) requiring bureau to adopt regulations; P.A. 93-206 substituted “office” for “bureau”, effective July 1, 1993.



Section 28-30a - Enhanced 9-1-1 Telecommunications Fund.

(a) There is established a fund to be known as the “Enhanced 9-1-1 Telecommunications Fund”. The fund shall contain any moneys required by law to be deposited in the fund, including, but not limited to, any federal funds collected pursuant to subsection (d) of section 28-24, fees assessed against subscribers of local telephone service and subscribers of commercial mobile radio services pursuant to section 16-256g and prepaid wireless E 9-1-1 fees collected pursuant to section 28-30e. The Enhanced 9-1-1 Telecommunications Fund shall be held separate and apart from all other moneys, funds and accounts. Interest derived from the investment of the fund shall be credited to the assets of the fund. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding.

(b) The State Treasurer, in consultation with the Secretary of the Office of Policy and Management, shall invest the moneys deposited in the Enhanced 9-1-1 Telecommunications Fund in the Short-Term Investment Fund authorized under section 3-27a or investments in which the Treasurer may invest assets of the trust funds which are listed in section 3-13c.

(c) The resources of the Enhanced 9-1-1 Telecommunications Fund shall be used solely to fund the expenses, as determined by the Commissioner of Emergency Services and Public Protection in accordance with subsection (c) of section 28-24, associated with the enhanced emergency 9-1-1 program. Any surplus shall be carried forward to successive fiscal years and used for the sole purpose of administering the enhanced emergency 9-1-1 program.

(P.A. 89-259, S. 2, 5; P.A. 96-150, S. 2, 5; P.A. 11-51, S. 134; P.A. 12-153, S. 6; P.A. 13-32, S. 1.)

History: P.A. 96-150 changed “Public Safety Telecommunicator Training Fund” to “Enhanced 9-1-1 Telecommunications Fund” and specified use of fund, effective May 31, 1996; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011; P.A. 12-153 amended Subsec. (a) by adding provision re revenues from prepaid wireless E 9-1-1 fee, effective January 1, 2013; P.A. 13-32 amended Subsec. (a) to replace “revenues from the prepaid wireless E 9-1-1 fee imposed pursuant to section 28-30e” with “prepaid wireless E 9-1-1 fees collected pursuant to section 28-30e” and make technical changes, effective July 1, 2013.



Section 28-30b - Definitions.

As used in sections 28-30a, 28-30b, 28-30d, 28-30e and 28-30f:

(1) “Consumer” means a person who purchases prepaid wireless telecommunications service in a retail transaction.

(2) “Prepaid wireless E 9-1-1 fee” means the fee that a seller collects from a consumer in an amount established by section 28-30e.

(3) “Prepaid wireless telecommunications service” means a wireless telephone service that a consumer pays for in advance, that allows the consumer to access the E 9-1-1 system by dialing 9-1-1, and that is sold in predetermined units or dollars and such units or dollars decline with use.

(4) “Provider” means any person who provides prepaid wireless telecommunications service pursuant to a license issued by the Federal Communications Commission.

(5) “Retail transaction” means a purchase of prepaid wireless telecommunications service from a seller for any purpose other than resale.

(6) “Seller” means a person who sells prepaid wireless telecommunications service to a consumer.

(7) “Voice over Internet protocol service” or “VOIP” means a service that has the following characteristics: (A) Enables real-time, two-way voice communication; (B) requires a broadband connection from the users’ locations; (C) requires IP-compatible customer premises equipment; and (D) allows subscribers generally to receive calls that originate on the public switched telephone network and to terminate calls on the public switched telephone.

(8) “Voice over Internet protocol service provider” or “VOIP service provider” means a company that provides VOIP telephone service.

(9) “Wireless telecommunications service” means commercial mobile radio service, as defined in 47 CFR Section 20.3, as from time to time amended.

(P.A. 07-106, S. 1; P.A. 12-153, S. 1; P.A. 13-32, S. 2.)

History: P.A. 07-106 effective July 1, 2007; P.A. 12-153 replaced definition of “active prepaid wireless telephone service” with definition of “consumer” in Subdiv. (1), added new Subdiv. (2) defining “prepaid wireless E 9-1-1 fee”, redesignated existing Subdiv. (2) as Subdiv. (3) and amended same to replace definition of “prepaid wireless telephone service” with definition of “prepaid wireless telecommunications service”, deleted former Subdiv. (3) re definition of “mobile telephone number”, added new Subdiv. (4) defining “provider”, new Subdiv. (5) defining “retail transaction” and Subdiv. (6) defining “seller”, redesignated existing Subdivs. (4) and (5) as Subdivs. (7) and (8), added Subdiv. (9) defining “wireless telecommunications service”, and made a technical change, effective January 1, 2013; P.A. 13-32 made definitions applicable to Sec. 28-30f and redefined “prepaid wireless E 9-1-1 fee” by replacing “the charge that any seller” with “the fee that a seller” in Subdiv. (2), effective July 1, 2013.



Section 28-30c - Active prepaid wireless telephone service providers. Assessment of subscriber fee.

Section 28-30c is repealed, effective January 1, 2013.

(P.A. 07-106, S. 2; P.A. 12-153, S. 8.)



Section 28-30d - VOIP service providers. Assessment of subscriber fee.

Each VOIP service provider shall assess a monthly fee against each subscriber to fund the enhanced emergency 9-1-1 program in accordance with section 16-256g. Each such provider shall comply with all of the requirements of 47 CFR 9 and this chapter, provided the provisions of this chapter are not addressed by, or not inconsistent with, federal law or regulations, regarding the provision of enhanced 9-1-1 services in the state of Connecticut. Such fee shall be collected from the subscriber in any manner consistent with the voice over Internet protocol provider’s existing operating or technological abilities and remitted to the office of the State Treasurer for deposit into the Enhanced 9-1-1 Telecommunications Fund established pursuant to section 28-30a not later than the fifteenth day of each month.

(P.A. 07-106, S. 3.)

History: P.A. 07-106 effective July 1, 2007.



Section 28-30e - Assessment and collection of prepaid wireless E 9-1-1 fee.

(a) Each consumer shall be assessed a prepaid wireless E 9-1-1 fee. Such fee shall be equal to the fee determined by the Public Utilities Regulatory Authority in accordance with subsection (a) of section 16-256g for each retail transaction. For the purposes of this section, if a consumer purchase includes multiple prepaid wireless telecommunications services, each such individual service shall constitute a retail transaction.

(b) Any seller who is a party to a retail transaction within this state with a consumer shall collect the fee described in subsection (a) of this section from such consumer for each such retail transaction. The seller shall disclose to the consumer the amount of such assessed fee in an invoice, a receipt, or other similar document, or post such amount conspicuously on the seller’s Internet web site or on a sign conspicuously displayed to the consumer at the point of sale.

(c) For the purposes of subsection (b) of this section, a retail transaction made in the presence of the consumer at the place of business of the seller shall be treated as occurring within this state if such place of business is within the state, and any other retail transaction shall be treated as occurring in this state if the retail transaction is treated as occurring in this state under subdivision (2) of subsection (a) of section 12-407 for the purposes of the sales and use tax.

(d) The consumer shall be liable for any prepaid wireless E 9-1-1 fee. There shall be no liability on the part of the seller or provider, except the seller shall be liable to remit any prepaid wireless E 9-1-1 fees that the seller collects from any consumer, pursuant to section 28-30f, including, but not limited to, any such fee that the seller is required to collect but does not separately state on an invoice, receipt or other similar document provided to the consumer, as required by subsection (b) of this section.

(e) The amount of the prepaid wireless E 9-1-1 fee that a seller collects from a consumer shall not be included in the base for measuring any tax, fee, surcharge or other charge that the state, any political subdivision of the state, or any intergovernmental agency imposes on such seller, provided the seller separately stated such amount on an invoice, receipt, or other similar document provided to the consumer.

(P.A. 12-153, S. 2; P.A. 13-32, S. 3.)

History: P.A. 12-153 effective January 1, 2013; P.A. 13-32 amended Subsec. (a) to replace “the rate determined” with “the fee determined”, effective July 1, 2013.



Section 28-30f - Seller to remit prepaid wireless E 9-1-1 fee to Department of Revenue Services. Procedures.

(a) Any seller who collects a prepaid wireless E 9-1-1 fee shall remit such fee to the Department of Revenue Services at such time and in such manner as required by chapter 219. The department shall establish registration and payment procedures that substantially coincide with the registration and payment procedures that apply to retail sellers under chapter 219.

(b) Notwithstanding the provisions of chapter 219, a seller who collects a prepaid wireless E 9-1-1 fee may retain one per cent of such fee.

(c) The audit and appeal procedures applicable under chapter 219 shall apply to each prepaid wireless E 9-1-1 fee.

(d) The department shall establish procedures by which a seller of prepaid wireless telecommunications service may document that a sale is not a retail transaction, which procedures shall substantially coincide with the procedures for documenting sale for resale transactions pursuant to section 12-410.

(e) The department shall, not later than thirty days after receiving any prepaid wireless E 9-1-1 fee, transfer such fee to the office of the State Treasurer for deposit into the Enhanced 9-1-1 Telecommunications Fund, established pursuant to section 28-30a. Any revenue from the prepaid wireless E 9-1-1 fee shall be subject to any restrictions provided by section 28-30a. The department may make a one-time deduction of not more than one hundred twenty thousand dollars from such fund and may use said amount to reimburse its direct costs of administering the collection and remittance of prepaid wireless E 9-1-1 fees.

(P.A. 12-153, S. 3; P.A. 13-32, S. 4.)

History: P.A. 12-153 effective January 1, 2013; P.A. 13-32 amended Subsec. (a) to replace “E 9-1-1 charge” with “E 9-1-1 fee”, effective July 1, 2013.






Chapter 518b - Nuclear Preparedness

Section 28-31 - Nuclear safety emergency preparedness: Account; program; plan.

(a) The Public Utilities Regulatory Authority shall establish a nuclear safety emergency preparedness account, which shall be a separate, nonlapsing account within the General Fund, and which shall be financed through assessments of all Nuclear Regulatory Commission licensees that own or operate nuclear power generating facilities in the state. The authority shall initially assess the licensees for a total of two million dollars. The authority may assess licensees for such amounts as necessary for the purposes of the account, provided the balance in the account at the end of the fiscal year may not exceed three hundred thousand dollars. The authority shall annually assess the licensees, upon the request of the Commissioner of Emergency Services and Public Protection, for funding to support annual expenses of five staff positions in the Department of Energy and Environmental Protection and three staff positions in the Department of Emergency Services and Public Protection. Personnel shall be assigned to said staff positions solely for the purposes of the program established pursuant to subsection (b) of this section. Federal reimbursements and grants obtained in support of the nuclear safety emergency preparedness program shall be paid into the General Fund and credited to the account. The authority shall develop an equitable method of assessing the licensees for their reasonable pro rata share of such assessments. All such assessments shall be included as operating expenses of the licensees for purposes of rate-making. All moneys within the account shall be invested by the State Treasurer in accordance with established investment practices and all interest earned by such investments shall be returned to the account.

(b) Moneys in the account shall be expended by the Commissioner of Emergency Services and Public Protection, in conjunction with the Commissioner of Energy and Environmental Protection, only to support the activities of a nuclear safety emergency preparedness program and only in accordance with the plan approved by the Secretary of the Office of Policy and Management under subsection (c) of this section. The program shall include, but not necessarily be limited to: (1) Development of a detailed fixed facility nuclear emergency response plan for areas surrounding each nuclear electrical generation facility and each away-from-reactor spent fuel storage facility, (2) annual training of state and local emergency response personnel, (3) development of accident scenarios and exercising of fixed facility nuclear emergency response plans, (4) provision of specialized response equipment necessary to accomplish this task, (5) support for the operations and personal services costs of the radiological instrument maintenance and calibration facility, as necessary to replace any reduction in current federal funding, and (6) any other measures as may be required by the Nuclear Regulatory Commission and the Federal Emergency Management Agency of the United States Department of Homeland Security. Moneys in the account shall be distributed as follows to carry out the purposes of the program: The Commissioner of Emergency Services and Public Protection may expend not more than twenty-five per cent of the proceeds of the maximum annual assessment for administrative functions incident to the program. The Commissioner of Emergency Services and Public Protection may expend such additional funds as are necessary to assure and maintain emergency operations center capabilities and specialized response equipment necessary to implement the fixed facility nuclear emergency response plans. The remaining moneys in the account may be allocated to other state agencies and used to reimburse municipalities for costs incurred in the purchase and maintenance of equipment and for services rendered in carrying out the purposes of the program.

(c) Not later than May first, annually, the Commissioner of Emergency Services and Public Protection, in consultation with the Commissioner of Energy and Environmental Protection, shall submit to the Secretary of the Office of Policy and Management a plan for carrying out the purposes of the nuclear safety emergency preparedness program during the next state fiscal year. The plan shall include proposed itemized expenditures and measures for the program. The secretary shall review the plan and, not later than June first, annually, approve the plan if it conforms to the provisions of this section.

(d) All moneys within the nuclear safety emergency preparedness account may be expended only in accordance with the provisions of this section.

(e) Notwithstanding the provisions of subsection (a) of this section, the Public Utilities Regulatory Authority may allow an additional assessment of the licensees to supplement the initial assessment of such licensees if either the Nuclear Regulatory Commission or the Federal Emergency Management Agency of the United States Department of Homeland Security disapproves or informs, in writing, the Commissioner of Emergency Services and Public Protection that it is likely to disapprove the nuclear safety emergency preparedness plan and additional funds are or would be needed to conform the plan to acceptable standards.

(P.A. 81-409, S. 1, 2; P.A. 84-85; P.A. 86-312, S. 12, 21; P.A. 88-135, S. 9; P.A. 89-241; P.A. 91-326, S. 3, 4; May Sp. Sess. P.A. 92-12, S. 9, 10; P.A. 98-226, S. 1; P.A. 99-190, S. 7, 9; P.A. 04-219, S. 23; June Sp. Sess. P.A. 05-3, S. 23; P.A. 09-27, S. 2; P.A. 11-51, S. 134; 11-80, S. 1.)

History: P.A. 84-85 amended Subsec. (c) to require plan to be based on fiscal year rather than calendar year; P.A. 86-312 changed emergency preparedness “fund” to a separate nonlapsing “account” within the general fund and amended Subsec. (b) to increase percentage of annual assessment proceeds director may expend to carry out his responsibilities from 10% to 25%; P.A. 88-135 substituted office of “emergency management” for office of “civil preparedness” in Subsecs. (b), (c) and (e); P.A. 89-241 amended Subsec. (a) to eliminate requirement that department annually assess licensees for a total of $20,000 and to provide when account balance falls below $300,000, department may assess licensees for necessary amounts provided balance may not exceed $300,000 and department may assess licensees for special nonrecurring expenses for a total not to exceed $100,000, and amended Subsec. (b) to authorize director to expend not more than 25% of proceeds of maximum annual assessment for administrative functions incident to program and to expend additional funds as necessary to maintain emergency operations center capabilities and specialized response equipment; P.A. 91-326 amended Subsec. (a) to provide for an annual assessment of Nuclear Regulatory Commission licensees operating nuclear power generating facilities for funding to support certain staff positions in the department of environmental protection and the office of emergency management; May Sp. Sess. P.A. 92-12 amended Subsec. (a) to increase from three to five the number of staff positions in department of environmental protection to be funded from annual assessment, to eliminate reference to radiation and noise control division and to make changes for statutory consistency; P.A. 98-226 transferred responsibility for the program from the director of the Office of Emergency Management to the Commissioner of Public Safety, amended Subsec. (a) by changing the permanent cap on the account to a cap at the end of the fiscal year, eliminating assessments for nonrecurring expenses, and adding one additional staff position, amended Subsec. (b) by including program support for the radiological instrument maintenance and calibration facility, and amended Subsec. (c) by requiring that program measures be included in the annual program plan (Revisor’s note: A reference in Subsec. (b) to “director of the Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Public Safety”); P.A. 99-190 substituted “Adjutant General of the Military Department” for “Commissioner of Public Safety” and “Military Department” for “Department of Public Safety”, effective July 1, 1999; P.A. 04-219 amended Subsec. (e) to substitute Commissioner of Emergency Management and Homeland Security for director of the Office of Emergency Management, effective January 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsecs. (a), (b), (c) and (e) to substitute Commissioner of Emergency Management and Homeland Security for Adjutant General of the Military Department and Department of Emergency Management and Homeland Security for Military Department and to make technical changes, effective July 1, 2005; P.A. 09-27 amended Subsec. (c) to change date of plan submission from November 1 to May 1, annually, and date for secretary’s review from December 1 to June 1, annually; pursuant to P.A. 11-51, “Commissioner of Emergency Management and Homeland Security” and “Department of Emergency Management and Homeland Security” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Public Utility Control”, “department”, “Department of Environmental Protection” and “Commissioner of Environmental Protection” were changed editorially by the Revisors to “Public Utilities Regulatory Authority”, “authority”, “Department of Energy and Environmental Protection” and “Commissioner of Energy and Environmental Protection”, respectively, effective July 1, 2011.






Chapter 518c - Pharmaceutical Preparedness

Section 28-32 - Pharmaceutical preparedness: Definitions. Transfer or distribution of drugs or controlled substances during emergency.

(a) For purposes of this section and section 28-32a:

(1) “Drugs” means (A) substances recognized as drugs in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of said publications; (B) substances intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or animals; (C) substances, other than food, intended to affect the structure or any function of the body of man or animals; and (D) substances intended for use as a component of any article specified in subparagraph (A), (B) or (C) of this subdivision. “Drugs” does not include devices or their components, parts or accessories;

(2) “Controlled drugs” means those drugs which contain any quantity of a substance which has been designated as subject to the federal Controlled Substances Act, or which has been designated as a depressant or stimulant drug pursuant to federal food and drug laws, or which has been designated by the Commissioner of Consumer Protection pursuant to section 21a-243 as having a stimulant, depressant or hallucinogenic effect upon the higher functions of the central nervous system and as having a tendency to promote abuse or psychological or physiological dependence, or both. Such controlled drugs are classifiable as amphetamine-type, barbiturate-type, cannabis-type, cocaine-type, hallucinogenic, morphine-type and other stimulant and depressant drugs. “Controlled drugs” does not include alcohol, nicotine or caffeine;

(3) “Controlled substance” means a drug, substance or immediate precursor in schedules I to V, inclusive, of the Connecticut controlled substance scheduling regulations adopted pursuant to section 21a-243. “Controlled substance” does not include alcohol, nicotine or caffeine.

(b) Upon declaration of an emergency by the Governor or the Governor’s authorized representative having authority to declare emergencies, a hospital pharmacy, pharmacy or registrant authorized by state or federal law to be in possession of controlled substances may, in accordance with applicable federal regulations, policies and guidelines and with prior approval of the Commissioner of Consumer Protection, transfer or distribute drugs or controlled drugs to a licensed pharmacy, a registrant authorized by state or federal law to be in possession of controlled substances, or a location authorized by the commissioner. Such registrant shall record the transfer accurately and in compliance with all state and federal statutes and regulations and shall report the transfer, in writing, to the commissioner.

(P.A. 06-195, S. 49.)

History: P.A. 06-195 effective June 7, 2006.



Section 28-32a - Pharmaceutical preparedness: Inventory report. Confidentiality of information. Regulations. Penalties.

(a) Each licensed wholesaler that distributes prescription drugs, including licensed repackagers of the finished form of controlled drugs or noncontrolled prescription drug products, shall provide the Commissioner of Consumer Protection an inventory report regarding such wholesaler’s on-hand inventory of specifically identified prescription drugs, in all forms and strengths.

(b) (1) The Commissioner of Consumer Protection shall establish a list of strategic prescription drugs for which reporting is required pursuant to subsection (a) of this section. The list shall include, but not be limited to, selected vaccines and antibiotic products. The list shall be based on priorities established by the commissioner after consultation with the Commissioner of Public Health. The list shall be based upon anticipated medication requirements for public health preparedness, pharmacological-terrorism prevention or response, and medication and economic integrity and shall be issued biannually, indicating any additions, substitutions or deletions that have been made to such list since it was last issued.

(2) An inventory report made pursuant to subsection (a) of this section shall include, but not be limited to, (A) the name, address, town and state of the wholesaler and manufacturer, (B) the name of the prescription drug, (C) the quantity of the drug on hand, including the size of each container and number of containers, and (D) the date of the report. Such information shall be reported at such time and in a manner prescribed by the Commissioner of Consumer Protection.

(c) Information provided by licensed wholesalers pursuant to this section shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200, and shall be available only to the Department of Consumer Protection, the Department of Public Health, the Division of Emergency Management and Homeland Security within the Department of Emergency Services and Public Protection and such other agencies or entities as the Commissioner of Consumer Protection determines, after request by such agency or entity and demonstration of a need for the information for purposes of public health preparedness, pharmacological-terrorism prevention or response, medication integrity or such other purpose deemed appropriate by the commissioner.

(d) The Commissioner of Consumer Protection, with the advice and assistance of the Commission of Pharmacy, may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(e) Any person who violates the provisions of subsection (a) of this section shall be fined not more than ten thousand dollars or imprisoned not more than one year, or both.

(P.A. 06-195, S. 50; June 12 Sp. Sess. P.A. 12-2, S. 112.)

History: P.A. 06-195 effective June 7, 2006; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (c) to replace “Office of Emergency Management” with “Division of Emergency Management and Homeland Security within the Department of Emergency Services and Public Protection”, effective June 15, 2012.









Title 29 - Public Safety and State Police

Chapter 528 - Department of Emergency Services and Public Protection

Section 29-1 - Appointment of commissioner.

Section 29-1 is repealed.

(1949 Rev., S. 3640; P.A. 77-614, S. 609, 610.)



Section 29-1aa - Bond authorization for buy-out program for homeowners and businesses that receive Federal Emergency Management Agency funding for flood hazard mitigation or property damage.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate two million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Emergency Services and Public Protection for the purpose of implementing a buy-out program for homeowners or businesses that receive funding from the Federal Emergency Management Agency for flood hazard mitigation or property damage due to weather events in the calendar year 2011 and subsequent years. To be eligible for funding from said department, homeowners or businesses shall (1) qualify for funding under a Federal Emergency Management Agency mitigation grant program designed to provide disaster assistance to homeowners or businesses, and (2) meet any eligibility criteria established by said department. No grant to an individual homeowner or business under this section shall be in excess of fifty thousand dollars, or the limit set by the applicable Federal Emergency Management Agency program, whichever is less. Priority shall be given to eligible applicants with property damage that occurred during a natural disaster declared by the President of the United States.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 12-189, S. 40.)

History: P.A. 12-189 effective July 1, 2012.



Section 29-1b - (Formerly Sec. 28e-1). Department of Emergency Services and Public Protection: Division of State Police; Division of Emergency Management and Homeland Security.

(a) There shall be within the Department of Emergency Services and Public Protection a Division of State Police. The Commissioner of Emergency Services and Public Protection shall serve as administrative head and commanding officer of the State Police Division. As administrative head, said commanding officer of the Division of State Police shall delegate said commanding officer’s jurisdiction of the affairs of the Division of State Police to a deputy commissioner who shall have the powers and privileges conferred by statute upon a state policeman.

(b) There shall be within said department a Division of Emergency Management and Homeland Security. The commissioner shall serve as administrative head of said division. As administrative head, said commissioner shall delegate said commissioner’s jurisdiction of the Division of Emergency Management and Homeland Security to a deputy commissioner. The deputy commissioner shall possess professional training and knowledge consisting of not less than five years of managerial or strategic planning experience in matters relating to public safety, security, emergency services and emergency response. No person possessing a record of any criminal, unlawful or unethical conduct shall be eligible for or hold such position. Any person with any present or past political activities or financial interests that may substantially conflict with the duties of the deputy commissioner or expose such person to potential undue influence or compromise such person’s ability to be entrusted with necessary state or federal security clearances or information shall be deemed unqualified for such position and shall not be eligible to hold such position.

(P.A. 77-614, S. 485, 610; P.A. 90-337, S. 1, 8; P.A. 99-218, S. 2, 16; P.A. 11-51, S. 136.)

History: (Revisor’s note: Sec. 29-1b was formerly published as Sec. 28e-1. In 1983 it was decided that a separate title 28e devoted to public safety was unnecessary and the title was abolished and this section transferred to its present number. At the same time title 29 was expanded with the transfer from title 19 of several topics which were brought under the jurisdiction of the department of public safety by public act 77-614, entitled An Act Concerning the Reorganization of the Executive Branch of State Government, and subsequent legislation); P.A. 90-337 amended Subsec. (a) to permit commissioner to appoint not more than two deputy commissioners; P.A. 99-218 amended Subsec. (a) to permit the commissioner to appoint not more than three deputy commissioners, effective July 1, 1999; P.A. 11-51 deleted former Subsecs. (a) and (c) re Department of Public Safety, redesignated existing Subsec. (b) as Subsec. (a) and amended same by changing “Department of Public Safety” and “Commissioner of Public Safety” to “Department of Emergency Services and Public Protection” and “Commissioner of Emergency Services and Public Protection”, respectively, changing “may” to “shall” re delegation of jurisdiction and making technical changes, and added new Subsec. (b) re Division of Emergency Management and Homeland Security, effective July 1, 2011.

See chapter 529 (Sec. 29-1zz et seq.) re Division of State Police.

See Sec. 29-1r re Department of Emergency Services and Public Protection.

Subsec. (b):

Cited. 197 C. 698.



Section 29-1c - (Formerly Sec. 28e-2). Uniform crime reporting system.

(a) The Commissioner of Emergency Services and Public Protection shall establish a state-wide uniform crime reporting system within the Department of Emergency Services and Public Protection and shall develop policy concerning the use of data obtained through said system.

(b) Each organized police department shall participate in the state-wide uniform crime reporting system by submitting to the Commissioner of Emergency Services and Public Protection, at such times and on such forms as said commissioner may prescribe, a uniform crime report concerning crimes committed within such organized police department’s jurisdiction. Such report shall contain the number and nature of offenses committed and such other information as the commissioner shall require.

(c) If an organized police department fails to submit the report required pursuant to subsection (b) of this section or if information required to be contained in such report is missing, incomplete or incorrect, the Commissioner of Emergency Services and Public Protection shall notify the Criminal Justice Policy and Planning Division within the Office of Policy and Management and the chief elected official of the municipality in which such police department is located of such failure or such missing, incomplete or incorrect information. Such notice to the chief elected official of the municipality shall include a statement of the consequences to the municipality of the failure to submit such a report or the submission of a report with missing, incomplete or incorrect information. The Office of Policy and Management may deny a municipality eligibility for state or federal law enforcement grants if its police department has failed to submit such report or submitted a report with missing, incomplete or incorrect information. For purposes of this subsection, information is missing, incomplete or incorrect if so designated by the Federal Bureau of Investigation or if not submitted within sixty days of the end of the month in which such information is required to be reported.

(d) The Commissioner of Emergency Services and Public Protection may establish an advisory board composed of police chiefs from organized police departments to assist him in developing such policy referred to in subsection (a) of this section. The Commissioner of Emergency Services and Public Protection may, with the advice and assistance of said board, if so established, adopt regulations, in accordance with chapter 54, necessary to implement and maintain the state-wide uniform crime reporting system.

(e) The Commissioner of Emergency Services and Public Protection shall publish an annual report concerning the extent, fluctuation, distribution and nature of crime in Connecticut. The annual report shall include a specific analysis of the nature, extent and pattern of sex crimes in the state.

(P.A. 79-406; P.A. 93-340, S. 7, 19; P.A. 11-51, S. 134; P.A. 13-192, S. 1.)

History: (Revisor’s note: Sec. 29-1c was formerly published as Sec. 28e-2. In 1983 it was decided that a separate title 28e devoted to public safety was unnecessary and the title was abolished and this section transferred to its present number. At the same time title 29 was expanded with the transfer from title 19 of several topics which were brought under the jurisdiction of the department of public safety by public act 77-614, entitled An Act Concerning the Reorganization of the Executive Branch of State Government, and subsequent legislation); P.A. 93-340 amended Subsec. (d) to require the annual report to include a specific analysis of sex crimes, effective July 1, 1993; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; P.A. 13-192 added new Subsec. (c) re procedure and consequences if police department fails to submit report or submits report with missing, incomplete or incorrect information and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e).



Section 29-1d - Local crime stoppers program. Definition. Evidence of certain communications not admissible.

(a) As used in this section, “local crime stoppers program” means a private, nonprofit organization operated on less than a state-wide level, which accepts and expends donations for rewards to persons who report to the organization information concerning criminal activity, and which forwards the information to the appropriate law enforcement agency.

(b) Evidence of a communication between a person submitting a report of criminal activity to a local crime stoppers program and the person who accepted the report on behalf of the local crime stoppers program is not admissible in a court or an administrative proceeding.

(P.A. 84-540, S. 1–3, 7; P.A. 95-12.)

History: P.A. 95-12 deleted Subsecs. (b) to (g), inclusive, re Crime Stoppers Advisory Council, relettering remaining Subsec. as (b) and deleting references to the council.



Section 29-1e - Missing Children Information Clearinghouse. Definitions. Duties. Missing child reports.

(a) There is established a Missing Children Information Clearinghouse within the Department of Emergency Services and Public Protection. The clearinghouse shall be supervised by the Commissioner of Emergency Services and Public Protection, who shall establish services deemed appropriate by the department to aid in the location of missing children.

(b) As used in this section:

(1) “Missing child” means any person who is under the age of eighteen years, whose temporary or permanent residence is in Connecticut or is believed to be in Connecticut, whose location has not been determined, and who has been reported as missing to a law enforcement agency.

(2) “Missing child report” is a report prepared on a form designed by the Department of Emergency Services and Public Protection for the use by private citizens and law enforcement agencies to report missing children information to the Missing Children Information Clearinghouse.

(c) The clearinghouse is established as a central repository of information regarding missing children and other missing persons. Such information shall be collected and disseminated to assist in the location of missing children. The clearinghouse shall:

(1) Establish a system of intrastate communication of information relating to children determined to be missing by the parent, guardian or legal custodian of the child, or by a law enforcement agency;

(2) Provide a centralized file for the exchange of information on missing children within the state;

(3) Interface with the National Crime Information Center for the exchange of information on children suspected of interstate travel;

(4) Collect, process, maintain and disseminate information on missing children and shall strive to maintain or disseminate only accurate and complete information;

(5) Establish procedures to maintain the confidentiality of the medical information of any missing child or other missing person that is collected, discovered or otherwise obtained pursuant to the provisions of this section or section 29-1f, including procedures providing that no such medical information shall be disseminated to the public without the consent of the parent, guardian or legal custodian of any such missing child or, in the case of a missing person other than a missing child, the spouse, parent, sibling, child or next of kin of such person; and

(6) Conduct investigations concerning missing children in this state and cooperate with local law enforcement agencies and other state and federal agencies in investigations concerning missing children.

(d) All state, county and municipal law enforcement agencies shall submit to the clearinghouse all missing child reports received by any such agency.

(e) (1) Any parent, guardian or legal custodian may submit a missing child report to the clearinghouse on any child whose whereabouts is unknown, regardless of the circumstances, subsequent to the reporting of such to the appropriate law enforcement agency within the county in which the child became missing, which shall be included in the clearinghouse data base.

(2) The parent, guardian or legal custodian responsible for notifying the clearinghouse or a law enforcement agency of a missing child shall immediately notify such agency or the clearinghouse of any child whose location has been determined.

(P.A. 85-441, S. 1, 4; P.A. 11-51, S. 134; P.A. 13-226, S. 1.)

History: (Revisor’s note: In 1997 the words “The Department of” in the phrase “commissioner of the Department of Public Safety” in Subsec. (a) were deleted editorially by the Revisors for consistency with customary statutory usage); pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; P.A. 13-226 amended Subsec. (b) to add new Subdiv. (5) re procedures to maintain confidentiality of medical information and redesignate existing Subdiv. (5) as Subdiv. (6).



Section 29-1f - Clearinghouse to assist in location of missing persons other than children.

(a) The clearinghouse established under section 29-1e shall collect, process, maintain and disseminate information to assist in the location of any missing person who (1) is eighteen years of age or older and has a mental impairment, or (2) is sixty-five years of age or older, provided a missing person report prepared by the Department of Emergency Services and Public Protection has been filed by such missing person’s relative, guardian, conservator or attorney-in-fact appointed by the missing person in accordance with chapter 7, any health care representative appointed by the missing person in accordance with section 19a-576 or a nursing home administrator, as defined in section 19a-511, or, pursuant to section 17a-465b, by an employee of the Department of Mental Health and Addiction Services who is certified under the provisions of sections 7-294a to 7-294e, inclusive. Such relative, guardian, conservator, attorney-in-fact, health care representative, nursing home administrator or employee shall attest under penalty of perjury that the missing person (A) is eighteen years of age or older and has a mental impairment, or (B) is sixty-five years of age or older. No other proof shall be required in order to verify that the missing person meets the criteria to be eligible for assistance under this subsection. Such relative, guardian, conservator, attorney-in-fact, health care representative, nursing home administrator or employee who files a missing person report shall immediately notify the clearinghouse or law enforcement agency if the missing person’s location has been determined.

(b) Subject to available resources, the clearinghouse established by section 29-1e may collect, process, maintain and disseminate information to assist in the location of missing persons other than children and those persons who are eligible for assistance under subsection (a) of this section.

(P.A. 85-441, S. 2, 4; P.A. 09-109, S. 2; P.A. 11-51, S. 134; P.A. 12-48, S. 1.)

History: P.A. 09-109 added Subsec. (a) re use of clearinghouse to assist in location of missing persons 65 years of age or older and missing persons 18 years of age or older with mental impairment, designated existing provisions as Subsec. (b) and added provision therein re persons eligible for assistance under Subsec. (a), effective July 1, 2009; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; P.A. 12-48 amended Subsec. (a) to authorize filing of missing person report pursuant to Sec. 17a-465b by certified employee of Department of Mental Health and Addiction Services and make attestation and notification requirements applicable to such employee.



Section 29-1g - Child support enforcement. Special policemen. Appointment. Powers.

The Commissioner of Emergency Services and Public Protection may appoint not more than six persons nominated by the Commissioner of Social Services as special policemen in the Bureau of Child Support Enforcement of the Department of Social Services for the service of any warrant or capias mittimus issued by the courts on child support matters. Such appointees, having been sworn, shall serve at the pleasure of the Commissioner of Emergency Services and Public Protection and, during such tenure, shall have all the powers conferred on state policemen and state marshals.

(June Sp. Sess. P.A. 91-8, S. 58, 63; P.A. 93-262, S. 1, 87; P.A. 00-99, S. 72, 154; P.A. 06-149, S. 6; Sept. Sp. Sess. P.A. 09-5, S. 45; P.A. 11-51, S. 134.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 00-99 replaced reference to sheriffs and their deputies with state marshals, effective December 1, 2000; P.A. 06-149 increased number of special policeman from 2 to 4 and made a technical change; Sept. Sp. Sess. P.A. 09-5 changed maximum number of special policemen appointments from 4 to 6, effective October 5, 2009; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-1h - Child Protection Network program.

The Department of Emergency Services and Public Protection shall study the feasibility of establishing a program to assemble and distribute informational packages on the “Child Protection Network” to each municipality that requests such packages. Such program would be patterned after the Child Protection Network program established by the town of Middlefield and would include, but not be limited to, a child-identification system, instructions for participating in such system, informational brochures and signs stating, “NOTICE - THIS IS A KID PROTECTION AREA. WE CALL 911.” Each municipality requesting such a package would pay a reasonable fee to be determined by the department.

(P.A. 95-225, S. 47; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-1i - Missing adult persons.

(a) For the purposes of this section and section 7-294o, “law enforcement agency” means the Division of State Police within the Department of Emergency Services and Public Protection or any municipal police department, and “adult person” means an individual who has attained the age of eighteen years.

(b) A law enforcement agency shall accept without delay any report of a missing adult person.

(c) The unit of the Division of State Police within the Department of Emergency Services and Public Protection that investigates missing adult persons shall, as appropriate, enter all collected information relating to a missing adult person case into the National Crime Information Center database and any other applicable federal database with all practicable speed.

(P.A. 11-51, S. 134; 11-102, S. 1.)

History: Pursuant to P.A. 11-51, “Division of State Police within the Department of Public Safety” was changed editorially by the Revisors to “Division of State Police within the Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-1j - Public safety data network.

(a) The Commissioner of Emergency Services and Public Protection, in consultation with the Chief Information Officer of the Division of Information Technology within the Department of Administrative Services, shall establish a public safety data network in an electronic format that allows for the exchange of information among public safety and criminal justice entities.

(b) Prior to July 1, 2012, the Office of State-Wide Emergency Telecommunications shall create technical and operational standards for the establishment of the public safety data network.

(c) The commissioner shall ensure that implementation of the public safety data network complies with all state and federal requirements for controlled or limited access data.

(d) The commissioner may enter into memoranda of understanding with public safety or criminal justice agencies that are connecting to the public safety data network concerning the use of the network. Such memoranda may address cost-sharing related to such use.

(e) Sources of revenue that provide funding for existing networks may be used to fund the use of the public safety data network.

(P.A. 12-68, S. 1.)

History: P.A. 12-68 effective May 31, 2012.



Section 29-1k - Emergency alert system to assist in apprehension of persons suspected of killing or seriously injuring peace officers or in location of missing peace officers.

(a) The Department of Emergency Services and Public Protection shall establish an emergency alert system to assist law enforcement agencies in the apprehension of persons suspected of killing or seriously injuring peace officers or in the location of missing peace officers. The department shall develop and implement policies and procedures for the operation and administration of the system including, but not limited to, procedures for a law enforcement agency to request activation of the system and guidelines to ensure that the dissemination of information will not compromise the investigation of the offense or disappearance or violate the privacy of the peace officer who is the subject of the alert or of the officer’s next-of-kin.

(b) The department may activate the system and issue an alert only if it determines, after consultation with the law enforcement agency requesting such activation, that:

(1) A peace officer: (A) Has been assaulted by another person resulting in such officer’s death or serious physical injury or has been assaulted by another person with a deadly weapon, and the person suspected of such assault (i) has not been apprehended, and (ii) poses an imminent threat to the public or other peace officers, or (B) is missing while in the performance of such officer’s duties under circumstances warranting concern for such officer’s safety;

(2) Sufficient descriptive information is available to disseminate to the public concerning (A) the suspect or the suspect’s vehicle or other means of escape, or (B) the circumstances of the peace officer’s disappearance; and

(3) Dissemination of such information to the public could assist in apprehending the suspect, locating the missing peace officer or averting injury to any other person.

(c) As used in this section, “peace officer”, “serious physical injury” and “deadly weapon” have the same meanings as provided in section 53a-3.

(P.A. 13-24, S. 1.)



Section 29-1l - Notification of incident. Policy re dissemination of information on incident.

(a) On and after October 1, 2013, in the event of any incident involving numerous victims or casualties, the chief or superintendent of the local police department having jurisdiction over the municipality where such incident occurred or, where there is no organized local police department, the commanding officer of the state police troop having jurisdiction over such municipality may notify the Commissioner of Emergency Services and Public Protection of such incident. Upon receipt of such notification, said commissioner shall, by any means he or she deems appropriate, notify all organized local police departments in the state and all state police troops of the incident, the location and time of the incident and any other information said commissioner deems appropriate for dissemination to local police departments and state police troops.

(b) Not later than October 1, 2013, the Department of Emergency Services and Public Protection, in conjunction with the Police Officer Standards and Training Council, shall adopt a written policy concerning the type of information that shall be disseminated pursuant to subsection (a) of this section and the method of accomplishing the dissemination of such information.

(P.A. 13-221, S. 1.)

History: P.A. 13-221 effective June 25, 2013.



Section 29-1o - Definitions.

As used in sections 29-1p and 29-1q:

(1) “Genuine terrorist threat” means an incident, threat or activity involving an act of domestic or international terrorism sufficient to affect public safety that is deemed credible.

(2) “Local chief elected official” means the mayor, selectman or town manager of a city or town.

(P.A. 06-151, S. 1.)



Section 29-1p - Determination of genuine terrorist threat.

The Commissioner of Emergency Services and Public Protection may assess threats to public safety to determine when a threat qualifies as a genuine terrorist threat. The commissioner may consult with whatever agencies or officials the commissioner deems appropriate for such evaluation.

(P.A. 06-151, S. 2; P.A. 11-51, S. 166.)

History: P.A. 11-51 replaced “Commissioner of Public Safety” with “Commissioner of Emergency Services and Public Protection”, deleted former Subsec. (b) re reporting genuine terrorist threats and made a technical change, effective July 1, 2011.



Section 29-1q - Communication with local officials.

(a) The Department of Emergency Services and Public Protection shall develop a method of direct communication with local chief elected officials.

(b) Whenever bomb detection personnel are sent to a location in response to a threat received at the state level, the Department of Emergency Services and Public Protection shall immediately notify the local police chief of the location of the potential threat. The local police chief shall immediately notify the chief elected official of the municipality.

(P.A. 06-151, S. 3; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-1r - Department of Emergency Services and Public Protection. Appointment of commissioner. Successor to Departments of Public Safety and Emergency Management and Homeland Security.

(a) There is established a Department of Emergency Services and Public Protection. Said department shall be the designated emergency management and homeland security agency for the state. The department head shall be the Commissioner of Emergency Services and Public Protection, who shall be appointed by the Governor in accordance with sections 4-5 to 4-8, inclusive, with the powers and duties prescribed in said sections. The commissioner shall be responsible for providing a coordinated, integrated program for the protection of life and property and for state-wide emergency management and homeland security. The commissioner shall appoint not more than two deputy commissioners who shall, under the direction of the commissioner, assist in the administration of the department. The commissioner may do all things necessary to apply for, qualify for and accept any federal funds made available or allotted under any federal act for emergency management or homeland security.

(b) The Department of Emergency Services and Public Protection shall constitute a successor agency to the Department of Emergency Management and Homeland Security in accordance with the provisions of sections 4-38d, 4-38e and 4-39.

(c) The Department of Emergency Services and Public Protection shall constitute a successor agency to the Department of Public Safety, except as to chapters 531, 532 and 538 to 541a, inclusive, in accordance with the provisions of sections 4-38d, 4-38e and 4-39.

(d) Any order or regulation of the Department of Public Safety, which is in force on July 1, 2011, except those orders or regulations pertaining to chapters 531, 532 and 538 to 541a, inclusive, shall continue in force and effect as an order or regulation of the Department of Emergency Services and Public Protection until amended, repealed or superseded pursuant to law. Where any order or regulation of said departments or the Department of Emergency Management and Homeland Security conflict, the Commissioner of Emergency Services and Public Protection may implement policies and procedures consistent with the provisions of this section and sections 3-122, 3-123, 3-123e, 4-5 and 4-38c, subsections (k) and (l) of section 4a-100 and sections 4b-136, 5-182, 7-294b, 7-294d, 7-294e, 7-294p, 7-323k, 7-323l, 7-323p, 7-521, 10a-55a, 14-283a, 16a-13b, 16a-106, 19a-487, 21a-274a, 22a-601, 28-1, 28-1a, 28-1i, 28-24, 28-29a, 29-1b, 29-1p, 29-4, 29-5, 29-36l, 29-179i, 51-291, 51-293, 51-296, 53-202d, 54-1m, 54-64g and 54-142q while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt regulations is printed in the Connecticut Law Journal within twenty days of implementation. The policy or procedure shall be valid until the time final regulations are effective.

(P.A. 11-51, S. 133; P.A. 13-299, S. 21.)

History: P.A. 11-51 effective July 1, 2011; P.A. 13-299 amended Subsec. (d) to delete reference to Sec. 4d-90, effective July 1, 2013.



Section 29-1s - Commissioner and Department of Emergency Services and Public Protection substituted for former commissioners and departments.

Section 29-1s is repealed, effective July 1, 2013.

(P.A. 11-51, S. 134; P.A. 12-80, S. 192; 12-81, S. 24; June 12 Sp. Sess. P.A. 12-1, S. 245–247; P.A. 13-25, S. 7; 13-32, S. 9; 13-234, S. 88; 13-299, S. 95.)



Section 29-1t - Coordinating Advisory Board.

(a) There is established a Coordinating Advisory Board to advise the Department of Emergency Services and Public Protection with respect to: (1) Strategies to improve internal and external communication and cooperation in the provision of emergency response services on the state and local level; (2) strategies to improve emergency response and incident management in areas including, but not limited to, communications and use of technology and the coordination and implementation of state and federally required emergency response plans; (3) improvements in the state’s use of regional management structures; and (4) strengthening cooperation and communication among federal, state and local governments, the Connecticut National Guard, police, fire, emergency medical and other first responders, emergency managers and public health officials.

(b) The Commissioner of Emergency Services and Public Protection, or said commissioner’s designee, shall serve as the chairperson of the Coordinating Advisory Board. The board shall consist of: (1) The president of the Connecticut State Firefighters Association or a designee, representing volunteer firefighters; (2) the president of the Uniformed Professional Firefighters Association or a designee, representing professional firefighters; (3) the president of the American Federation of State, County and Municipal Employees, Council 15, or a designee, representing municipal police officers; (4) the executive director of the Connecticut Conference of Municipalities or a designee; (5) the executive director of the Connecticut Council of Small Towns or a designee; (6) a member of the Police Officer Standards Training Council, designated by the chairperson of said council; (7) a member of the Commission on Fire Prevention and Control, designated by the chairperson of said commission; (8) the president of the Connecticut Emergency Management Association or a designee; (9) the president of the Connecticut Police Chiefs Association or a designee; (10) the president of the Connecticut Fire Chiefs Association or a designee; (11) the president of the Connecticut Career Fire Chiefs Association or a designee; (12) the Commissioner of Public Health; and (13) one representative, designated by the Commissioner of Emergency Services and Public Protection, from the Office of State-Wide Emergency Telecommunications and from each of the divisions of Emergency Management and Homeland Security, State Police and Scientific Services within the Department of Emergency Services and Public Protection. Said board shall convene quarterly and at such other times as the chairperson deems necessary.

(c) Not later than January 2, 2012, and annually thereafter, the board shall submit a report, in accordance with section 11-4a, to the Governor and to the joint standing committee of the General Assembly having cognizance of matters relating to public safety concerning its findings and recommendations with respect to any communication and cooperation necessary to enhance state and local government emergency response and the protection of the citizens of the state.

(P.A. 11-51, S. 137; 11-61, S. 95; P.A. 12-9, S. 1; P.A. 13-32, S. 10.)

History: P.A. 11-51 effective July 1, 2011; P.A. 11-61 amended Subsec. (b) by adding new Subdiv. (8) re president of Connecticut Police Chiefs Association, adding new Subdiv. (9) re president of Connecticut Fire Chiefs Association, adding new Subdiv. (10) re president of Connecticut Career Fire Chiefs Association, adding new Subdiv. (11) re Commissioner of Public Health, and redesignating existing Subdiv. (8) as Subdiv. (12), effective July 1, 2011; P.A. 12-9 amended Subsec. (b) by adding new Subdiv. (5) re executive director of Connecticut Council of Small Towns and redesignating existing Subdivs. (5) to (12) as Subdivs. (6) to (13), effective July 1, 2012; P.A. 13-32 amended Subsec. (b) to make a technical change, effective July 1, 2013.



Section 29-1u - Connecticut medal of bravery.

The Commissioner of Emergency Services and Public Protection is authorized to award the Connecticut medal of bravery directly or posthumously to any citizen of the state in recognition of a valorous and heroic deed performed in saving a life or for injury or death or threat of injury or death incurred in the service of the state or such citizen’s community or on behalf of the health, welfare or safety of other persons. Recommendations for the Connecticut medal of bravery may be submitted to the commissioner, in the form and manner prescribed by the commissioner, by any member of the public.

(P.A. 13-247, S. 113.)



Section 29-1yy - Report on recommendations of personnel resource management study.

Section 29-1yy is repealed.

(P.A. 89-108, S. 1, 2; P.A. 95-9.)






Chapter 529 - Division of State Police

Section 29-1zz - (Formerly Sec. 29-1a). Terms “State Police Commissioner” or “Commissioner of State Police” deemed to mean Commissioner of Emergency Services and Public Protection; “State Police Department” deemed to mean Division of State Police.

(a) Whenever the term “State Police Commissioner” or “Commissioner of State Police” is used or referred to in the general statutes relating to the duties and responsibilities of said commissioner, it shall be deemed to mean or refer to the Commissioner of Emergency Services and Public Protection.

(b) Whenever the term “State Police Department” is used or referred to in the general statutes relating to the duties and responsibilities of said department, it shall be deemed to mean or refer to the Division of State Police within the Department of Emergency Services and Public Protection.

(P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: Sec. 29-1a transferred to Sec. 29-1zz in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 29-2 - Powers of commissioner.

The Commissioner of Emergency Services and Public Protection shall have general jurisdiction of the affairs of the Division of State Police within the Department of Emergency Services and Public Protection and shall have all the powers and privileges conferred by statute upon a state policeman. He shall submit to the Governor an annual report, as provided in section 4-60, setting forth in detail the work of said division. Said commissioner shall prescribe rules for the government of the division and, in any investigation made by him relating to the personnel of the division, may administer oaths and summon witnesses and compel their attendance as provided by law for the attendance of witnesses at court.

(1949 Rev., S. 3641; June, 1955, S. 1985d; September, 1957, P.A. 11, S. 13; P.A. 74-106, S. 1, 2; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 96-180, S. 152, 166; P.A. 11-51, S. 134.)

History: P.A. 74-106 deleted provision requiring that general office of the state police department be located in Hartford; P.A. 77-614 and P.A. 78-303 replaced state police commissioner and department with commissioner of public safety and division of state police within the department of public safety, effective January 1, 1979; P.A. 96-180 substituted “The Commissioner of Public Safety” for “Said commissioner”, effective June 3, 1996; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.

See Sec. 7-285 for disposition of articles found or stolen articles recovered.

Cited. 6 Conn. Cir. Ct. 163.



Section 29-2a - Legal review of police policies and practices of Division of State Police.

The Chief State’s Attorney and the Attorney General, or their designees who shall be attorneys in their respective offices, shall annually conduct a legal review of the police policies and practices of the Division of State Police within the Department of Emergency Services and Public Protection, including the policies and procedures relative to the protection of civil liberties. They shall examine all police practices and procedures followed by the Division of State Police and shall select the practices and procedures to be reviewed. Such review may include, but not be limited to: An evaluation of the Division of State Police policies and practices to ensure that they comply with state and federal law; recommendations for changes in those policies or practices to avoid violations of federal and state constitutional, statutory or regulatory provisions; and a summary of recent changes in statutory or case law which may impact on those state police policies and practices. The Chief State’s Attorney and the Attorney General shall enter into a cooperative agreement which shall define the staffing requirements for the review and the specific process for the completion of the duties required by the provisions of this section. On January 1, 1991, and annually thereafter, the Chief State’s Attorney and the Attorney General shall submit the review to the Governor, the Commissioner of Emergency Services and Public Protection, the Auditors of Public Accounts, the joint standing committee of the General Assembly having cognizance of matters relating to the Department of Emergency Services and Public Protection, the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, and the Legislative Program Review and Investigations Committee.

(P.A. 90-120, S. 1, 3; P.A. 11-51, S. 134; June 12 Sp. Sess. P.A. 12-2, S. 68.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change.

See Sec. 7-294m re instruction concerning new legal developments for police officers with managerial duties.



Section 29-2b - Imposition of traffic ticket quotas prohibited.

The Department of Emergency Services and Public Protection shall not impose any quota with respect to the issuance of summonses for motor vehicle violations upon any policeman in said department. Nothing in this section shall prohibit said department from using data concerning the issuance of summonses in the evaluation of an individual’s work performance, provided such data is not the exclusive means of evaluating such performance. As used in this section, “quota” means a specified number of summonses for motor vehicle violations to be issued within a specified period of time.

(P.A. 91-222, S. 1, 3; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-3 - “State policeman” defined.

“State policeman” or “state policemen”, wherever used in the general statutes, shall, unless otherwise indicated by the context, include a state policewoman or state policewomen.

(1949 Rev., S. 3642.)



Section 29-3a - Educational qualifications.

After graduation from the State Police Training Academy, and before becoming a sworn member of the Division of State Police within the Department of Emergency Services and Public Protection, all state police trainees shall have received a high school diploma or an equivalent approved by the state Department of Education. Nothing in this section shall prohibit prospective state police applicants from being admitted to the State Police Training Academy without having received either the high school diploma or equivalent.

(June Sp. Sess. P.A. 91-12, S. 48, 55; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-3b - Report on personnel projections for state police force.

Section 29-3b is repealed, effective June 15, 2012.

(P.A. 93-348, S. 7, 8; P.A. 11-51, S. 134; June 12 Sp. Sess. P.A. 12-1, S. 291.)



Section 29-4 - State police force. Appointment of officers. Divisions and task forces. Personnel actions. Recommended standards re staffing level.

(a) On and after June 15, 2012, and until July 1, 2013, the Commissioner of Emergency Services and Public Protection shall appoint and maintain a sufficient number of sworn state police personnel to efficiently maintain the operation of the Division of State Police as determined by the commissioner in the commissioner’s judgment. On and after July 1, 2013, the commissioner shall appoint and maintain a sufficient number of sworn state police personnel to efficiently maintain the operation of the division as determined by the commissioner in accordance with the recommended standards developed pursuant to subsection (f) of this section.

(b) On or before February first of each odd-numbered year, the commissioner shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to public safety and appropriations and the budgets of state agencies, in accordance with section 11-4a, providing an assessment of the number of sworn state police personnel necessary to perform division operations for the biennium beginning July first of that year. If such report recommends a staffing level of less than one thousand two hundred forty-eight sworn state police personnel, the commissioner shall include in such report an assessment of the impact to public safety and any potential negative impact specifically attributable to such deviation in staffing level.

(c) The commissioner shall appoint from among sworn state police personnel not more than three lieutenant colonels who shall be in the unclassified service as provided in section 5-198. Any permanent employee in the classified service who accepts appointment to the position of lieutenant colonel in the unclassified service may return to the classified service at such employee’s former rank. The commissioner shall appoint not more than twelve majors who shall be in the classified service. The position of major in the unclassified service shall be abolished on July 1, 2011. Any permanent employee in the classified service who accepts appointment to the position of major in the unclassified service prior to July 1, 2011, may return to the classified service at such permanent employee’s former rank. The commissioner, subject to the provisions of chapter 67, shall appoint such numbers of captains, lieutenants, sergeants, detectives and corporals as the commissioner deems necessary to officer efficiently the state police force.

(d) The commissioner shall establish such divisions as the commissioner deems necessary for effective operation of the state police force and consistent with budgetary allotments, a Criminal Intelligence Division and a state-wide organized crime investigative task force to be engaged throughout the state for the purpose of preventing and detecting any violation of the criminal law. The head of the Criminal Intelligence Division shall be of the rank of sergeant or above. The head of the state-wide organized crime investigative task force shall be a police officer.

(e) Salaries of the members of the Division of State Police within the Department of Emergency Services and Public Protection shall be fixed by the Commissioner of Administrative Services as provided in section 4-40. State police personnel may be promoted, demoted, suspended or removed by the commissioner, but no final dismissal from the service shall be ordered until a hearing has been had before the Commissioner of Emergency Services and Public Protection on charges preferred against such officer. Each state police officer shall, before entering upon such officer’s duties, be sworn to the faithful performance of such duties. The Commissioner of Emergency Services and Public Protection shall designate an adequate patrol force for motor patrol work exclusively.

(f) The Legislative Program Review and Investigations Committee shall conduct a study to develop recommended standards for use by the Commissioner of Emergency Services and Public Protection in determining the commissioner’s proposed level of staffing for the Division of State Police for purposes of the biennial budget. The committee, in developing such recommended standards, shall consider the following: Technological improvements, federal mandates and funding, statistical data on rates and types of criminal activity, staffing of patrol positions, staffing of positions within the division and department that do not require the exercise of police powers, changes in municipal police policy and staffing and such other criteria as the committee deems relevant. On or before January 9, 2013, the committee shall report such recommended standards to the joint standing committee of the General Assembly having cognizance of matters relating to public safety and shall forward a copy thereof to the Commissioner of Emergency Services and Public Protection.

(1949 Rev., S. 3643; 1953, June, 1955, S. 1986d; 1957, P.A. 431, S. 1; 1961, P.A. 565, S. 1; 1963, P.A. 633, S. 2; February, 1965, P.A. 250; 290, S. 1; 1967, P.A. 127, S. 1; 440; 527; 1969, P.A. 587, S. 1; 1972, S.A. 53, S. 13; P.A. 73-374, S. 1, 2; 73-592, S. 1, 15; P.A. 77-614, S. 67, 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-201, S. 1, 4; P.A. 90-337, S. 2, 8; P.A. 92-130, S. 3, 10; P.A. 98-151; P.A. 99-163, S. 1, 9; June 30 Sp. Sess. P.A. 03-6, S. 174; P.A. 06-151, S. 4; P.A. 09-2, S. 4; June Sp. Sess. P.A. 09-3, S. 66; P.A. 10-3, S. 18; P.A. 11-48, S. 21; 11-51, S. 167; June 12 Sp. Sess. P.A. 12-1, S. 243; P.A. 13-247, S. 375.)

History: 1961 act provided for appointment of additional major in accordance with Sec. 29-58; 1963 act increased number of state policemen to be appointed from 450 to 500; 1965 acts authorized appointment of additional major from the detective division and increased number of policemen to be appointed to 590; 1967 acts authorized creation of criminal intelligence division, required that lieutenant colonel be appointed as executive officer, authorized appointment of corporals, increased number of policemen to be appointed to 665 and specified that a captain will head the criminal intelligence division; 1969 act increased number of policemen to be appointed to 765; 1972 act increased number of policemen to be appointed to 810 men; P.A. 73-374 replaced specific number of appointees with requirement that an adequate number be appointed to efficiently maintain department’s operation, similarly replaced listing of required divisions and required numbers of police for motor patrol work with more general statements, deleted references to appointment of “detective sergeants”, to specific majors, i.e. one appointed in accordance with Sec. 29-58 and one from detective division, and to motion picture inspectors and replaced references to policemen and policewomen with references to police personnel and officers; P.A. 73-592 reestablished criminal intelligence division, established state-wide organized crime investigative task force and specified who is qualified to head the division and task force; P.A. 77-614 and P.A. 78-303 replaced personnel policy board with commissioner of administrative services and, effective January 1, 1979, made state police department a division within the department of public safety and replaced state police commissioner with commissioner of public safety; P.A. 82-201 removed reference to appointment of task force head in accordance with Sec. 29-165, that section having been repealed by the same act; P.A. 90-337 required commissioner to appoint not more than two lieutenant colonels in unclassified service; permitted such lieutenant colonels to return to former rank in classified service; abolished position of lieutenant colonel in classified service on April 1, 1991, and required head of state-wide organized crime investigative task force to be police officer; P.A. 92-130 authorized commissioner to appoint a deputy state fire marshal in unclassified service and permitted such official to return to classified service at his former rank, class or grade, deleting provision authorizing commissioner to detail an officer as deputy fire marshal; P.A. 98-151 required the commissioner to appoint and maintain a minimum of 1,248 sworn state police personnel by July 1, 2001; P.A. 99-163 deleted obsolete provision re abolition of position of lieutenant colonel, abolished the position of major in the classified service, and required the commissioner to appoint eight majors, who shall be in the unclassified service, effective July 1, 1999; June 30 Sp. Sess. P.A. 03-6 replaced “By July 1, 2001” with “On and after January 1, 2006” re minimum number of sworn personnel, effective August 20, 2003; P.A. 06-151 increased the number of permitted appointed lieutenant colonels from two to three and decreased the number of permitted appointed majors from eight to seven; P.A. 09-2 deleted provision re subsistence and expense reimbursement and eliminated meal allowance for personnel “not covered by a collective bargaining agreement that requires such allowance”, effective April 1, 2009; June Sp. Sess. P.A. 09-3 replaced provision eliminating meal allowance for employees not covered by collective bargaining agreement with provision requiring meal allowance for state police personnel at the expense of the state, effective September 9, 2009; P.A. 10-3 eliminated provision requiring meal allowance for state police personnel at expense of the state, effective July 1, 2010; P.A. 11-48 returned position of major to the classified service, abolished unclassified position of major on July 1, 2011, and increased number of majors commissioner may appoint from not more than 7 to not more than 12, effective July 1, 2011; P.A. 11-51 replaced references to Commissioner and Department of Public Safety with references to Commissioner and Department of Emergency Services and Public Protection, deleted provisions re appointment of Deputy State Fire Marshal, and made technical changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 designated existing provisions as Subsecs. (a), (c), (d) and (e), amended Subsec. (a) to replace provision requiring commissioner to appoint and maintain a minimum of 1,248 sworn state police personnel with provisions requiring commissioner, on and after June 15, 2012, and until July 1, 2013, to appoint and maintain a sufficient number of sworn state police personnel to efficiently maintain operation of division and, on and after July 1, 2013, to appoint and maintain such sufficient number of sworn state police personnel in accordance with recommended standards, added Subsec. (b) re report of commissioner re assessment of number of sworn state police personnel necessary to perform division operations for next biennium and assessment of public safety and potential negative impact of recommended staffing level, amended Subsec. (c) to make a technical change and added Subsec. (f) re development of recommended standards for determining proposed staffing level, effective June 15, 2012; P.A. 13-247 amended Subsec. (e) to specify that Commissioner of Emergency Services and Public Protection hold hearing prior to final dismissal, effective July 1, 2013.



Section 29-4a - Death or disability from hypertension or heart disease. Compensation.

Any condition of impairment of health caused by hypertension or heart disease resulting in total or partial disability or death to a member of the Division of State Police within the Department of Emergency Services and Public Protection who successfully passed a physical examination on entry into such service, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in the performance of his duty and shall be compensable in accordance with the provisions of section 5-142 for a period of three months. If, at the end of that period, the administrator of the state’s workers’ compensation claims wishes to contest whether the disability occurred in the actual performance of police duty, as defined in subsection (a) of section 5-142, he shall notify the member of his decision. The member or the employee organization may then bring the matter before the workers’ compensation commissioner of the appropriate district to determine if the disability is compensable under chapter 568 or subsection (a) of section 5-142. A member who has suffered such total or partial disability shall have the right to elect to receive either (1) the compensation indicated in section 5-142, or (2) the benefits produced under chapter 568 and the state employees retirement system, but not both. The provisions of subsection (a) of section 5-142 shall apply with regard to the timing of such election.

(1959, P.A. 246, S. 1; P.A. 77-614, S. 486, 610; P.A. 85-510, S. 1, 35; P.A. 11-51, S. 134.)

History: P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 85-510 added provisions re compensation for disability and deleted provision that nothing in this section shall be construed to affect the provisions of chapter 568; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-5 - Resident state policemen for towns without police force. Pilot program assignment.

(a) The Commissioner of Emergency Services and Public Protection may, within available appropriations, appoint suitable persons from the regular state police force as resident state policemen in addition to the regular state police force to be employed and empowered as state policemen in any town or two or more adjoining towns lacking an organized police force, and such officers may be detailed by said commissioner as resident state policemen for regular assignment to such towns, provided each town shall pay sixty per cent of the cost of compensation, maintenance and other expenses of the state policemen detailed to such town, and on and after July 1, 2011, each town shall pay seventy per cent of such regular cost and other expenses and one hundred per cent of any overtime costs and such portion of fringe benefits directly associated with such overtime costs. Such town or towns and the Commissioner of Emergency Services and Public Protection are authorized to enter into agreements and contracts for such police services, with the approval of the Attorney General, for periods not exceeding two years.

(b) Notwithstanding the provisions of subsection (a) of this section, the Commissioner of Emergency Services and Public Protection shall appoint a resident state policeman to serve in a pilot program assignment for two towns lacking an organized police force or constabulary and located within the jurisdiction of the same state police troop pursuant to a memorandum of agreement with towns requesting participation in the pilot program. Towns participating in the pilot program shall be responsible for the costs and expenses of such resident state policeman as provided in subsection (a) of this section.

(c) The Commissioner of Emergency Services and Public Protection shall exercise such supervision and direction over any resident policeman so appointed as said commissioner deems necessary, and each appointee shall be required to conform to the requirements of chapter 67. Each resident state policeman shall have the same powers as officers of the regular state police force and be entitled to the same rights and subject to the same rules and regulations as the Division of State Police within the Department of Emergency Services and Public Protection.

(1949 Rev., S. 3647; 1951, 1955, S. 1987d; 1957, P.A. 60; 1959, P.A. 361; 1961, P.A. 606; February, 1965, P.A. 290, S. 2; 1967, P.A. 544, S. 1; 1969, P.A. 602; P.A. 73-6, S. 1, 2; 73-416; P.A. 77-513; 77-614, S. 486, 610; P.A. 85-202; June Sp. Sess. P.A. 91-12, S. 49, 55; May Sp. Sess. P.A. 92-12, S. 8, 10; May Sp. Sess. P.A. 92-14, S. 10, 11; P.A. 11-51, S. 168; P.A. 13-281, S. 1.)

History: 1959 act increased number of resident police to 30; 1961 act to 36; 1965 act increased maximum number of resident state policemen appointed to 46; 1967 act increased maximum number to 55; 1969 act increased maximum number to 60; P.A. 73-6 authorized contracting for police services “for periods not exceeding two years” where previously such contracts were specified as two-year periods without exception or allowance for lesser periods of time; P.A. 73-416 increased maximum number of resident state police to 68; P.A. 77-513 specified that town pay 60% of resident state policemen’s salaries rather than “an equitable share”; P.A. 77-614 made state police department a division within the department of public safety and replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 85-202 deleted language limiting the maximum number of resident state policemen to 68 and provided that appointments be made within available appropriations; June Sp. Sess. P.A. 91-12 increased town payments for resident state troopers from 60% to 70% of the state’s cost beginning July 1, 1992; May Sp. Sess. P.A. 92-12 increased town’s share of costs and other expenses of resident state policemen from 70% to 75%; May Sp. Sess. P.A. 92-14 decreased town’s share of costs and other expenses of resident state policemen from 75% to 70%; P.A. 11-51 replaced references to Commissioner and Department of Public Safety with references to Commissioner and Department of Emergency Services and Public Protection, replaced “July 1, 1992” with “July 1, 2011”, required each town to pay 70% of regular cost and 100% of overtime costs and fringe benefits directly associated with such overtime costs and made a technical change, effective July 1, 2011; P.A. 13-281 designated existing provisions as Subsecs. (a) and (c) and added Subsec. (b) requiring commissioner to appoint a resident state policeman to serve in a pilot program assignment.



Section 29-5f - Temporary promotions for commissioner’s aide and Governor’s chauffeur-bodyguard. Validation of previous promotions.

Notwithstanding the provisions of chapter 67, the Commissioner of Public Safety, consistent with budgetary allotments, may (1) promote two state policemen to the rank of sergeant to serve in the position of commissioner’s aide, and (2) upon the request of the Governor, promote two state policemen to the rank of sergeant to serve in the position of Governor’s chauffeur-bodyguard. Such policemen appointed to the position of commissioner’s aide shall retain the rank of sergeant after the commissioner’s term of office expires or upon the commissioner’s removal, resignation or failure to complete his term of office until such policemen have the opportunity to qualify at the examination given for the position of sergeant following the conclusion of such assignment. Such policemen appointed to the position of Governor’s chauffeur-bodyguard shall serve at the pleasure of the Governor and shall retain the rank of sergeant upon conclusion of such assignment until such policemen have the opportunity to qualify at the examination given for the position of sergeant following the conclusion of such assignment. In the event any such policeman does not qualify for promotion to the rank of sergeant he shall return to his permanent civil service rank. Any such promotion of any state policeman by the Commissioner of Public Safety or by the Commissioner of State Police prior to November 1, 1990, is validated and such policeman shall retain the rank held during such assignment.

(P.A. 83-46, S. 1, 2; P.A. 90-337, S. 5, 8; Nov. Sp. Sess. P.A. 94-2, S. 1, 2.)

History: P.A. 90-337 amended Subdiv. (1) to increase from one to two the number of state policemen promoted to sergeant to serve as commissioner’s aide, and changed date re validation from May 4, 1983, to November 1, 1990; Nov. Sp. Sess. P.A. 94-2 amended section to provide that any state policeman serving as commissioner’s aide or governor’s chauffeur-bodyguard who is promoted to sergeant in connection with such service shall retain the rank of sergeant after the commissioner ceases to hold office or after his assignment as governor’s chauffeur-bodyguard concludes until he has an opportunity to qualify at the next sergeant’s examination and if he fails to qualify for promotion to sergeant he shall return to his permanent civil service rank, effective December 13, 1994.



Section 29-6 - Uniforms and equipment.

The entire state police force shall be uniformed and equipped with arms and motor vehicles in a manner prescribed by the commissioner; but it shall be within his discretion to dispense with the uniform in the performance of special duty.

(1949 Rev., S. 3649.)



Section 29-6a - Use of official hat and insignia of state police.

(a) The Commissioner of Emergency Services and Public Protection shall cause to be filed with the Secretary of the State a drawing or photograph and a worded description of the official hat and insignia to be worn by state policemen while on duty.

(b) Thereafter, no policeman shall wear or use in public such official hat or insignia, or any imitation, reproduction or facsimile thereof, except a duly appointed member of the Division of State Police within the Department of Emergency Services and Public Protection authorized by the Commissioner of Emergency Services and Public Protection to wear such hat or insignia.

(c) Any person who violates the provisions of this section shall be fined not more than two hundred fifty dollars.

(1967, P.A. 594; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: P.A. 77-614 made state police department a division within the department of public safety and replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 29-6b - Fire suppression systems for patrol cars.

Each vehicle purchased for use primarily as a patrol car by a state police officer shall be equipped with a manufacturer-installed fire suppression system, provided such fire suppression system is available from at least one manufacturer. For purposes of this section, “fire suppression system” means a system that is integrated into the structure and electrical architecture of a vehicle and (1) uses sensors to measure post-impact vehicle movement to determine the optimal time to deploy chemicals designed to suppress the spread of fire or extinguish a fire resulting from a high-speed rear-end collision, and (2) may be activated both manually and automatically.

(P.A. 04-133, S. 1; June Sp. Sess. P.A. 05-3, S. 49; P.A. 11-178, S. 1.)

History: June Sp. Sess. P.A. 05-3 required each vehicle purchased for use primarily as a patrol car by a state police officer to be equipped with a fire suppression system not later than January 1, 2007, deleting reference to former date “on or after January 1, 2006”, effective July 1, 2005; P.A. 11-178 inserted “provided such fire suppression system is available from at least one manufacturer” and made a technical change, effective July 13, 2011.



Section 29-6c - Emergency response to repeated false alarms. Definitions. Fines. Appeal. Payment of fine.

(a) As used in this section:

(1) “Alarm system” means an assembly of equipment and devices arranged to signal the presence of a hazard such as unauthorized intrusion into a premises, an attempted robbery or a fire or smoke condition at a premises requiring urgent attention and to which the Division of State Police is expected to respond, including, but not limited to: Automatic holdup alarm systems, burglary alarm systems, holdup alarm systems, manual holdup alarm systems, audible alarm systems and fire alarm systems. “Alarm system” does not mean a system that monitors temperature or is designed solely for notification of medical emergencies.

(2) “False alarm” means the activation of any alarm system including circumstances occurring off the protected property and within the control of either the subscriber, his alarm business or his answering service to which the Division of State Police responds but does not include any such activation caused by fire, a criminal act, emergency, or an act of nature such as an earthquake, tornado, hurricane or storm.

(3) “Subscriber” means an individual who buys, leases or otherwise acquires an alarm system and thereafter installs it or has it installed, including an individual who has control of the premises in which an operable alarm system exists.

(b) The subscriber of an alarm system shall be fined for each emergency police response to a false alarm, except that such fine shall be automatically waived for the first three false alarm responses in a calendar year. State, federal and municipal buildings or properties shall be exempt from such fine. The subscriber of an alarm system shall be fined for each emergency police response to a false alarm in a calendar year not more than: (1) Twenty-five dollars for a fourth offense, (2) fifty dollars for a fifth offense, (3) seventy-five dollars for a sixth offense, and (4) one hundred dollars for the seventh and each subsequent offense within a calendar year. Such fine shall be used for the administrative costs of administering this section, and for training and educational materials of the state police. If the subscriber is not the owner of the property in which the alarm system is located, the state police trooper shall give the property owner notice of the occurrence of the second alarm generated by the alarm system of the property.

(c) Any subscriber who has received notification from the state police informing such subscriber that a fine is being imposed for a false alarm may appeal the fine not later than seven days after the receipt of notification by filing an appeal with the Division of State Police. The Division of State Police shall review the appeal and make a determination as to whether or not the circumstances surrounding the false alarms justify a waiver of the fine. The Division of State Police shall notify the subscriber, in writing, of its final decision.

(d) All fines imposed pursuant to this section shall be payable to the Division of State Police and shall be due not later than thirty days after the date of notification, or in the case of an appeal, not later than thirty days after the date of the decision on the appeal. A subscriber who fails to pay the fine within the designated time period shall be fined not more than two hundred dollars.

(P.A. 07-246, S. 3; P.A. 08-9, S. 2.)

History: P.A. 08-9 made a technical change in Subsec. (a)(1), effective April 29, 2008.



Section 29-7 - Powers and duties of force. Barracks.

The Division of State Police within the Department of Emergency Services and Public Protection, upon its initiative, or when requested by any person, shall, whenever practical, assist in or assume the investigation, detection and prosecution of any criminal matter or alleged violation of law. All state policemen shall have, in any part of the state, the same powers with respect to criminal matters and the enforcement of the law relating thereto as policemen or constables have in their respective jurisdictions. The Commissioner of Emergency Services and Public Protection shall devise and make effective a system of police patrols throughout the state, exclusive of cities and boroughs, for the purpose of preventing or detecting any violation of the criminal law or any law relating to motor vehicles and shall establish and maintain such barracks or substations as may prove necessary to accomplish such purpose.

(1949 Rev., S. 3650; 1961, P.A. 517, S. 66; P.A. 77-614, S. 486, 610; P.A. 00-99, S. 73, 154; P.A. 11-51, S. 134.)

History: 1961 act deleted reference to municipal courts; P.A. 77-614 made state police department a division within the department of public safety and replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 00-99 deleted reference to sheriffs, effective December 1, 2000; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 7-282b re installation and connection of automatic calling devices.

See Sec. 54-1f re authority of state police to make arrests without warrants.

Presumption exists that commissioner used reasonable discretion in selecting particular radar unit. 6 Conn. Cir. Ct. 163.



Section 29-7a - Establishment of sex crimes analysis unit.

Section 29-7a is repealed, effective July 1, 1993.

(P.A. 75-553, S. 1, 3; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 85-613, S. 67, 154; P.A. 93-340, S. 18, 19.)



Section 29-7b - Division of Scientific Services.

(a) There shall be within the Department of Emergency Services and Public Protection a Division of Scientific Services. The Commissioner of Emergency Services and Public Protection shall serve as administrative head of such division, and may delegate jurisdiction over the affairs of such division to a deputy commissioner.

(b) The Division of Scientific Services shall provide technical assistance to law enforcement agencies in the various areas of scientific investigation. The division shall maintain facilities and services for the examination and analysis of evidentiary materials in areas including, but not limited to, chemistry, arson, firearms, questioned documents, microscopy, serology, toxicology, trace evidence, latent fingerprints, impressions and other similar technology. The facilities, services and personnel of the division shall be available, without charge, to the Office of the Chief Medical Examiner and all duly constituted prosecuting, police and investigating agencies of the state.

(c) The Division of Scientific Services: (1) May investigate any physical evidence or evidentiary material related to a crime upon the request of any federal, state or local agency, (2) may conduct or assist in the scientific field investigation at the scene of a crime and provide other technical assistance and training in the various fields of scientific criminal investigation upon request, (3) shall assure the safe custody of evidence during examination, (4) shall forward a written report of the results of an examination of evidence to the agency submitting such evidence, (5) shall render expert court testimony when requested, and (6) shall conduct ongoing research in the areas of the forensic sciences. The Commissioner of Emergency Services and Public Protection or a director designated by the commissioner shall be in charge of the Division of Scientific Services operations and shall establish and maintain a system of case priorities and a procedure for submission of evidence and evidentiary security. The director of the Division of Scientific Services shall be in the unclassified service and shall serve at the pleasure of the commissioner.

(d) In accordance with the provisions of sections 4-38d, 4-38e and 4-39, all powers and duties of the Department of Public Health under the provisions of sections 14-227a, 14-227c, 15-140u and 21a-283 shall be transferred to the Division of Scientific Services within the Department of Emergency Services and Public Protection.

(P.A. 83-66, S. 1, 2; P.A. 99-218, S. 1, 16; P.A. 11-51, S. 134; June 12 Sp. Sess. P.A. 12-1, S. 240.)

History: P.A. 99-218 replaced former Subsec. (a) which had created the Forensic Science Laboratory with new provisions creating the Division of Scientific Services, made remaining part of former Subsec. (a) a new Subsec. (b), specified in Subsec. (b) that the division would be available without charge to certain agencies, redesignated former Subsec. (b) as Subsec. (c), provided in Subsec. (c) for the commissioner or a deputy commissioner to head the division, and added Subsec. (d) which specified the transfer of certain Department of Public Health powers and duties to the division, effective July 1, 1999; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (c) to substitute “director” for “deputy commissioner” and add provision re director to be in the unclassified service and serve at the pleasure of commissioner, effective June 15, 2012.

See Sec. 29-7h re duties concerning firearms evidence databank.

See Secs. 54-102g to 54-102l, inclusive, re duties concerning DNA analysis and establishment and maintenance of DNA databank.



Section 29-7c - Legalized gambling investigative unit.

There is established a unit in the Division of State Police within the Department of Emergency Services and Public Protection to be known as the legalized gambling investigative unit. The unit, in conjunction with the special policemen in the Department of Consumer Protection, shall be responsible for (1) the criminal enforcement of the provisions of sections 7-169 to 7-186, inclusive, and chapters 226, 226b and 229a, and (2) the investigation, detection of and assistance in the prosecution of any criminal matter or alleged violation of criminal law with respect to legalized gambling, provided the legalized gambling investigative unit shall be the primary criminal enforcement agency. Nothing in this section shall limit the powers granted to persons appointed to act as special policemen in accordance with the provisions of section 29-18c.

(P.A. 86-419, S. 23; P.A. 08-70, S. 3; P.A. 11-51, S. 134, 201.)

History: P.A. 08-70 amended Subdiv. (1) to add references to Secs. 7-169 to 7-186 and Ch. 229a, effective May 27, 2008; P.A. 11-51 replaced “Division of Special Revenue” with “Department of Consumer Protection”, effective July 1, 2011; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-7h - Firearms evidence databank.

(a) As used in this section:

(1) “Firearms evidence databank” means a computer-based system that stores images of fired components of ammunition in a manner suitable for retrieval and comparison to images of other fired components of ammunition stored in the databank;

(2) “Handgun” means any firearm capable of firing rim-fire or center-fire ammunition and designed or built to be fired with one hand;

(3) “Laboratory” means the Division of Scientific Services forensic science laboratory within the Department of Emergency Services and Public Protection;

(4) “Police department” means the Division of State Police within the Department of Emergency Services and Public Protection or an organized local police department;

(5) “Fired components of ammunition” means discharged ammunition consisting of a cartridge case or a bullet or a fragment thereof, collected after a firearm is fired and containing sufficient microscopical characteristics to compare to other discharged ammunition or to determine the firearm from which the ammunition was fired.

(b) (1) The Division of Scientific Services shall establish a firearms evidence databank. Evidence consisting of fired components of ammunition may be entered into such databank in accordance with specific procedures adopted by the Commissioner of Emergency Services and Public Protection, in the regulations adopted pursuant to subsection (f) of this section.

(2) The firearms evidence databank may be used by laboratory personnel to (A) compare two or more cartridge cases, bullets or other projectiles submitted to the laboratory or produced at the laboratory from a firearm, or (B) upon the request of a police department as part of a criminal case investigation, verify by microscopic examination any resulting match, and shall produce a report stating the results of such a search.

(3) Any image of a fired component of ammunition that is not matched by a search of the databank shall be stored in the databank for future searches.

(4) The Division of Scientific Services may permit a firearms section of a police department that complies with all laboratory guidelines and regulations adopted by the commissioner pursuant to subsection (f) of this section regarding the operation of the firearms evidence databank to (A) test fire handguns that come into the custody of the police department and collect fired components of ammunition from such test fires, (B) set up a remote terminal to enter images of fired components of ammunition directly into the databank, and (C) search the databank.

(c) (1) Except as provided in subdivision (4) of subsection (b) of this section and subsection (d) of this section, a police department may submit to the laboratory any handgun that comes into police custody as the result of a criminal investigation.

(2) The laboratory may test fire each submitted handgun and collect fired components of ammunition from such test fires. The laboratory shall label the fired components of ammunition with the handgun manufacturer, type of weapon, serial number, date of the test fire and name of the person test firing the handgun and collecting the fired components of ammunition.

(d) (1) On and after October 1, 2001, a police department shall test fire every handgun to be issued by that department before the handgun is so issued and collect the fired components of ammunition from such test fire. Any police department may request the assistance of the Division of State Police or the laboratory in test firing a handgun and collecting such fired components of ammunition.

(2) The police department shall seal the fired components of ammunition in a tamper-evident manner and label the package with the handgun manufacturer, handgun type, serial number and name of the person test firing the handgun and collecting the fired components of ammunition. The police department shall submit the fired components of ammunition and two intact cartridges that are representative samples of the ammunition used by the department in its service handguns.

(e) The laboratory may share the information in the firearms evidence databank with other law enforcement agencies, both within and outside the state, and may participate in a national firearms evidence databank program.

(f) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(P.A. 01-130, S. 10; P.A. 11-51, S. 134; P.A. 12-16, S. 1.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; P.A. 12-16 substantially revised section including redefining “firearms evidence databank”, replacing defined term “test fire” with “fired components of ammunition” and amending same to replace “handgun” with “firearm”, permitting, rather than requiring, evidence consisting of fired components of ammunition to be entered into databank, permitting, rather than requiring, a police department to submit any handgun that comes into its custody as result of a criminal investigation, permitting, rather than requiring, laboratory to test fire submitted handguns, deleting requirement that such test fire be performed within 60 days of submission and revising type of ammunition that must be submitted by a police department when it test fires its service handguns.



Section 29-7m - Record and classification of crimes motivated by bigotry or bias.

(a) On and after July 1, 1988, the Division of State Police within the Department of Emergency Services and Public Protection shall monitor, record and classify all crimes committed in the state which are motivated by bigotry or bias.

(b) The police department, resident state trooper or constable who performs law enforcement duties for each town shall monitor, record and classify all crimes committed within such town which are violations of section 53a-181j, 53a-181k or 53a-181l and report such information to the Division of State Police within the Department of Emergency Services and Public Protection.

(P.A. 87-279, S. 1, 3; P.A. 97-18; P.A. 00-72, S. 8; P.A. 11-51, S. 134.)

History: P.A. 97-18 designated existing provisions as Subsec. (a), amended said Subsec. (a) to make a technical change and added Subsec. (b) to require local law enforcement agencies to monitor, record and classify all violations of Sec. 53a-181b and report such information to the Division of State Police; P.A. 00-72 amended Subsec. (b) to replace reference to “section 53a-181b” with reference to “section 53a-181j, 53a-181k or 53a-181l”; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-7n - Record and classification of gang-related crimes.

(a) For the purposes of sections 7-294l and 7-294x, subsection (a) of section 10-16b, subsection (b) of this section and sections 3 and 8 of public act 93-416*, “gang” means a group of juveniles or youths who, acting in concert with each other, or with adults, engage in illegal activities.

(b) On and after July 1, 1994, the Division of State Police within the Department of Emergency Services and Public Protection shall monitor, record and classify all crimes committed in the state which are gang-related in accordance with the provisions of section 29-1c.

(P.A. 93-416, S. 1, 2, 10; P.A. 06-196, S. 158; P.A. 11-51, S. 134.)

*Note: Sections 3 and 8 of public act 93-416 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 93-416 effective June 29, 1993; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011.



Section 29-8 - Riots. Immunities.

In case of riot or civil commotion in any part of the state, the Division of State Police within the Department of Emergency Services and Public Protection, on order of the Governor, shall use its best efforts to suppress the same. In the event of such participation by the Division of State Police in the suppression of any riot or similar disorder, the same immunities and privileges as apply to the organized militia shall apply to the members of said division.

(1949 Rev., S. 3651; 1971, P.A. 871, S. 108; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 11-51, S. 134.)

History: 1971 act deleted requirement that “preliminary warning as prescribed in section 53-169” be given to persons “assembled against the peace” before police suppress riot or civil commotion; P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 27-60 re limited liability and immunity from arrest of militia.



Section 29-8a - Indemnification of state police, State Capitol police and certain special police in civil rights actions. Fees and costs.

(a) The state shall protect and save harmless any state policeman from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of the alleged deprivation by such state policeman of any person’s civil rights, which deprivation was not wanton, reckless or malicious, provided such state policeman, at the time of the acts resulting in such alleged deprivation, was acting in the discharge of his duties or within the scope of his employment or under the direction of a superior officer.

(b) Legal fees and costs incurred as a result of the retention, by any state policeman, of an attorney to represent his interests in any action referred to in subsection (a) of this section shall be borne by the state only in those cases in which (1) such state policeman is ultimately found not to have acted in a wanton, reckless or malicious manner or (2) no punitive damages are ultimately assessed against such state policeman.

(c) As used in this section, state policeman includes a member of the Office of State Capitol Police or any person appointed under section 29-18 as a special policeman for the State Capitol building and grounds, the Legislative Office Building and parking garage and related structures and facilities, and other areas under the supervision and control of the Joint Committee on Legislative Management.

(P.A. 73-617, S. 1; P.A. 80-33, S. 1, 3; P.A. 81-450, S. 1; P.A. 84-48, S. 15, 17; P.A. 89-82, S. 9, 11; P.A. 96-219, S. 8.)

History: P.A. 80-33 added Subsec. (c) to specify that provisions are applicable to capitol security officers and special policemen for state capitol building and grounds; P.A. 81-450 deleted provision in Subsec. (b) allowing state’s payment of policeman’s legal fees and costs when attorney general has recommended that policeman obtain attorney’s services in cases where attorney general is of the opinion that state’s interests differ from those of policeman and added provision whereby state pays for legal costs if no punitive damages are assessed against policeman; P.A. 84-48 inserted reference to special policemen for other areas under the supervision and control of the joint committee on legislative management; P.A. 89-82 expanded reference in Subsec. (c) to state capitol building and grounds to include legislative office building and parking garage and related structures and facilities; P.A. 96-219 amended Subsec. (c) by changing the name of the “Office of Capitol Security” to the “Office of State Capitol Police”.



Section 29-9 - Acceptance or offering of gifts or rewards by or to state or local police.

Section 29-9 is repealed, effective October 1, 2012.

(1949 Rev., S. 3648; 1967, P.A. 409, S. 1; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 05-288, S. 127; P.A. 11-51, S. 134; P.A. 12-80, S. 193.)



Section 29-10 - Commissioner may delegate authority.

Any person may, and any policeman, with the consent of the authority to which he is subject, shall, go to any part of the state when required by the Commissioner of Emergency Services and Public Protection, and, while so acting under the authority of the commissioner, shall have all the powers conferred on state policemen and shall be paid such sum as is fixed by said commissioner.

(1949 Rev., S. 3652; P.A. 77-614, S. 486, 610; P.A. 00-99, S. 74, 154; P.A. 11-51, S. 134.)

History: P.A. 77-614 replaced state police commissioner with commissioner of public safety, effective January 1, 1979; P.A. 00-99 deleted reference to deputy sheriff, effective December 1, 2000; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-10a - Use of state police rifle ranges by civilian rifle clubs.

Civilian rifle clubs affiliated with the National Rifle Association of the United States and members of organized police departments may be permitted to use the outdoor and indoor rifle and pistol ranges belonging to, or under the control of, the Division of State Police within the Department of Emergency Services and Public Protection for practice with small arms in accordance with such regulations as the Commissioner of Emergency Services and Public Protection may prescribe, provided such use of any rifle or pistol range shall at no time interfere with the instruction or practice of members of the Division of State Police.

(1967, P.A. 443; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 11-51, S. 134.)

History: P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety and replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 29-10b - Fees for record searches and copies.

The Commissioner of Emergency Services and Public Protection shall charge the following fees for the item or service indicated:

(1) Each search of the record files made pursuant to a request for a copy of an accident or investigative report which results in no document being produced, sixteen dollars.

(2) Each copy of an accident or investigative report, sixteen dollars.

(May Sp. Sess. P.A. 92-6, S. 56, 117; June Sp. Sess. P.A. 09-3, S. 306; June 12 Sp. Sess. P.A. 12-2, S. 113; P.A. 13-32, S. 11.)

History: June Sp. Sess. P.A. 09-3 increased fees from $8 to $16; June 12 Sp. Sess. P.A. 12-2 replaced “Commissioner of Public Safety” with “Commissioner of Emergency Services and Public Protection”, effective June 15, 2012; P.A. 13-32 deleted “six dollars, and on and after July 1, 1993,”, effective July 1, 2013.



Section 29-10c - Accident records of state police.

Any memorandum, sketch, chart, written statement, report or photograph obtained, prepared or created by the Division of State Police within the Department of Emergency Services and Public Protection in the investigation of any accident wherein any person has been injured or property damaged shall be preserved and retained for a period of at least ten years from the date of such accident. Subsequent to the final disposition of any criminal action arising out of an accident, the records specified in this section and the information contained in such records shall be open to public inspection, except that such records shall be available to any person involved in the accident subsequent to the issuance of a warrant or summons in such action or not later than thirty days after such accident, whichever is earlier. The Department of Emergency Services and Public Protection may deny access to such records for a period longer than thirty days if such access would compromise an ongoing criminal investigation.

(P.A. 97-12; P.A. 11-31, S. 1; 11-51, S. 134.)

History: P.A. 11-31 added provisions allowing a person involved in an accident access to the accident records not later than 30 days after the accident and allowing department to deny access for longer than 30 days if an ongoing criminal investigation would be compromised, and made technical changes; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-11 - State Police Bureau of Identification. Fees. Regulations.

(a) The bureau in the Division of State Police within the Department of Emergency Services and Public Protection known as the State Police Bureau of Identification shall be maintained for the purposes of (1) providing an authentic record of each person sixteen years of age or over who is charged with the commission of any crime involving moral turpitude, (2) providing definite information relative to the identity of each person so arrested, (3) providing a record of the final judgment of the court resulting from such arrest, unless such record has been erased pursuant to section 54-142a, and (4) maintaining a central repository of complete criminal history record disposition information. The Commissioner of Emergency Services and Public Protection is directed to maintain the State Police Bureau of Identification, which bureau shall receive, classify and file in an orderly manner all fingerprints, pictures and descriptions, including previous criminal records as far as known of all persons so arrested, and shall classify and file in a like manner all identification material and records received from the government of the United States and from the various state governments and subdivisions thereof, and shall cooperate with such governmental units in the exchange of information relative to criminals. The State Police Bureau of Identification shall accept fingerprints of applicants for admission to the bar of the state and, to the extent permitted by federal law, shall exchange state, multistate and federal criminal history records with the State Bar Examining Committee for purposes of investigation of the qualifications of any applicant for admission as an attorney under section 51-80. The record of all arrests reported to the bureau after March 16, 1976, shall contain information of any disposition within ninety days after the disposition has occurred.

(b) Any cost incurred by the State Police Bureau of Identification in conducting any name search and fingerprinting of applicants for admission to the bar of the state shall be paid from fees collected by the State Bar Examining Committee.

(c) The Commissioner of Emergency Services and Public Protection shall charge the following fees for the service indicated: (1) Name search, thirty-six dollars; (2) fingerprint search, fifty dollars; (3) personal record search, fifty dollars; (4) letters of good conduct search, fifty dollars; (5) bar association search, fifty dollars; (6) fingerprinting, fifteen dollars; (7) criminal history record information search, fifty dollars. Except as provided in subsection (b) of this section, the provisions of this subsection shall not apply to any federal, state or municipal agency.

(d) The Commissioner of Emergency Services and Public Protection may adopt regulations, in accordance with the provisions of chapter 54, necessary to implement the provisions of the National Child Protection Act of 1993, the Violent Crime Control and Law Enforcement Act of 1994, the Volunteers for Children Act of 1998, and the National Crime Prevention and Privacy Compact as provided in section 29-164f to provide for national criminal history records checks to determine an employee’s or volunteer’s suitability and fitness to care for the safety and well-being of children, the elderly and individuals with disabilities.

(1949 Rev., S. 3653; P.A. 76-333, S. 1; P.A. 77-614, S. 486, 610; P.A. 78-200, S. 3; P.A. 90-151, S. 1, 3; May Sp. Sess. P.A. 92-6, S. 55, 117; P.A. 94-117, S. 3; P.A. 98-170; P.A. 07-246, S. 1; June Sp. Sess. P.A. 09-3, S. 307; P.A. 11-51, S. 134; P.A. 13-32, S. 12.)

History: P.A. 76-333 added word “police” in references to “state police bureau of identification”; P.A. 77-614 made state police department a division within the department of public safety and replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 78-200 set off purposes for maintaining identification bureau with Subdiv. indicators, substituted “sixteen years of age or over” for “over sixteen years of age” in Subdiv. (1), added reference to erasure of records in Subdiv. (3), added new Subdiv. (4) re central repository of criminal history record disposition information and required that arrest records contain disposition information within 90 days of disposition after March 16, 1976; P.A. 90-151 added provisions re acceptance of fingerprints of applicants for admission to the bar and exchange of criminal history records with the bar examining committee; May Sp. Sess. P.A. 92-6 added new Subsec. (c) to establish fees for name search, fingerprint search, personal record search, letters of good conduct, bar association search and fingerprinting; P.A. 94-117 amended Subsec. (c) by adding fee of $15 for criminal history record search and $10 for each copy of a search; P.A. 98-170 amended Subsec. (c) by increasing the fee for a name search to $18 and the fees for a fingerprint search, personal record search, letters of good conduct search, bar association search or criminal history record information search to $25 and by deleting fee for copies of searches; P.A. 07-246 added Subsec. (d) re regulations; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase fees; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; P.A. 13-32 amended Subsec. (a) to make technical changes, effective July 1, 2013.



Section 29-11a - State police to report arrests to Bureau of Identification.

Any state police officer who makes an arrest of a person shall, without delay, report the record of such arrest to the State Police Bureau of Identification. For the purposes of this section, “record of such arrest” means the name and address of the person arrested, the date, time and place of the arrest and the offense for which the person was arrested.

(P.A. 83-272, S. 2.)



Section 29-12 - Fingerprints, photograph and physical description of arrested persons. Regulations.

(a) All persons arrested for crime as described in section 29-11 shall submit to the taking of their fingerprints, photograph and physical description and all constables and chiefs of police of organized police departments and the commanding officers of state police stations shall immediately furnish to the State Police Bureau of Identification two copies of a standard identification card on which shall be imprinted fingerprints of each person so arrested, together with the physical description of, and such information as said bureau may require with respect to, such arrested person. In the event fingerprint or photographic images of arrested persons are captured by electronic means, the captured electronic images shall be immediately transmitted to said bureau. Any electronic imaging equipment used to capture such fingerprint or photographic images shall be approved by the Commissioner of Emergency Services and Public Protection or said commissioner’s designee.

(b) All wardens of correctional institutions and the Community Correctional Center Administrator shall furnish to the State Police Bureau of Identification such information with respect to prisoners as said bureau requires.

(c) The Commissioner of Emergency Services and Public Protection may adopt regulations, in accordance with chapter 54, for the submission to and the taking of fingerprints as required under this section which will promote efficiency and be consistent with advances in automation and technology.

(1949 Rev., S. 3654; 1969, P.A. 297; P.A. 76-333, S. 2; P.A. 78-200, S. 4; 78-303, S. 85, 136; P.A. 87-282, S. 18; P.A. 00-99, S. 75, 154; P.A. 05-52, S. 1; P.A. 06-111, S. 1; P.A. 11-51, S. 134.)

History: 1969 act replaced jails with community correctional centers; P.A. 76-333 added word “police” in reference to “state police bureau of identification”; P.A. 78-200 authorized state police commissioner to adopt regulations re fingerprinting; P.A. 78-303 allowed substitution of commissioner of public safety for commissioner of state police in keeping with changes enacted by P.A. 77-614; P.A. 87-282 deleted reference to “superintendents of correctional institutions”; P.A. 00-99 deleted reference to sheriffs, effective December 1, 2000; P.A. 05-52 divided section into Subsecs. (a) to (c), inserting in Subsec. (a) requirement that arrested persons submit to taking of photograph and provisions re fingerprint or photographic images of arrested persons captured by electronic means and re approval of electronic imaging equipment used therefor, and in Subsec. (c) requirement that regulations be adopted in accordance with chapter 54; P.A. 06-111 deleted photograph requirement for identification cards in Subsec. (a), effective June 2, 2006; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-12a - Maintenance of fingerprints in electronic format. Destruction of paper copy. Electronic submission of fingerprints.

(a) The State Police Bureau of Identification may maintain the fingerprints of arrested persons received pursuant to section 29-12 and of persons who have submitted fingerprints in connection with a criminal history records check pursuant to section 29-17a in an electronic format in lieu of a paper format.

(b) Whenever the bureau converts fingerprints contained in its files from a paper format to an electronic format, it may destroy the paper copy of such fingerprints.

(c) On and after January 1, 2014, any organized local police department that has the capability to electronically capture the fingerprints of arrested persons under section 29-12 and the fingerprints of persons requesting a criminal history records check under section 29-17a shall submit such fingerprints electronically to the State Police Bureau of Identification.

(P.A. 06-111, S. 2; 06-187, S. 43; P.A. 13-80, S. 3.)

History: P.A. 06-111 and 06-187 both contained identical provisions, effective July 1, 2006; P.A. 13-80 added Subsec. (c) re electronic submission of fingerprints by local police departments on and after January 1, 2014, effective July 1, 2013.



Section 29-13 - Notice of judgments.

When the criminal charge against a person who has been arrested and fingerprinted in accordance with the provisions of this chapter is disposed of in any court, the clerk of such court shall, within three days, notify the State Police Bureau of Identification of the judgment of the court on printed forms provided by said bureau.

(1949 Rev., S. 3655; 1959, P.A. 28, S. 62; P.A. 76-333, S. 3.)

History: 1959 act removed references to trial justices; P.A. 76-333 added word “police” in reference to “state police bureau of identification”.



Section 29-14 - Duties of bureau.

Said bureau shall, on the receipt of any such identification card, immediately cause the files to be examined and shall promptly return to the police department or peace officer submitting such identification card a true transcript of the record of previous crimes committed by the person described on each such identification card, and said bureau shall assist police and prosecuting officials in the preparation and distribution of circulars relative to fugitives when so requested. When an arrest is made by an officer of a police department or other peace officer who is not equipped with necessary paraphernalia or skilled in the art of taking fingerprints and proper descriptions of criminals, he may call on the State Police Bureau of Identification or on the nearest state police station for assistance and any officer or officers so called shall render such assistance immediately.

(1949 Rev., S. 3656; P.A. 76-333, S. 4.)

History: P.A. 76-333 added word “police” in reference to “state police bureau of identification”.



Section 29-15 - Return or destruction of fingerprints, photograph and physical description.

(a)(1) Except as provided in subdivision (2) of this subsection, whenever any person, having no record of prior criminal conviction, whose fingerprints, photograph and physical description are filed with the State Police Bureau of Identification in accordance with section 29-12 has been found not guilty of the offense charged, or has had such charge dismissed or nolled, such person’s fingerprints, photograph and physical description and other identification data, and all copies and duplicates thereof, shall be returned to such person not later than sixty days after the finding of not guilty or after such dismissal or in the case of a nolle within sixty days after thirteen months of such nolle.

(2) Whenever any person, having no record of prior criminal conviction, whose fingerprints, photograph and physical description and other identification data have been filed and stored in an electronic format, has been found not guilty of the offense charged, or has had such charge dismissed or nolled, such electronically stored images and data shall be permanently deleted and any paper copy of such fingerprints, photograph and physical description and other identification data, and all copies and duplicates thereof, shall be destroyed not later than sixty days after the finding of not guilty or after such dismissal or in the case of a nolle within sixty days after thirteen months of such nolle.

(b) Any person having no record of prior criminal conviction whose fingerprints and pictures are so filed, who has been found not guilty of the offense charged or has had such charge dismissed or nolled prior to October 1, 1974, may, upon application to the person charged with the retention and control of such identification data at the State Police Bureau of Identification, have his fingerprints, pictures and description and other identification data and all copies and duplicates thereof, returned to him not later than sixty days after the filing of such application provided in the case of a nolle, such nolle shall have occurred thirteen months prior to filing of such application.

(1949 Rev., S. 3657; 1949, S. 1988d; P.A. 74-163, S. 4; P.A. 75-567, S. 72, 80; P.A. 78-200, S. 5; P.A. 06-111, S. 3; P.A. 07-6, S. 2; P.A. 08-9, S. 3.)

History: P.A. 74-163 rephrased previous provisions for clarity, adding reference to dismissed charges and added Subsec. (b); P.A. 75-567 made technical change, adding “when” after date in Subsec. (a); P.A. 78-200 substituted persons “charged with retention and control of such identification data” at bureau of identification for clerk of the court; P.A. 06-111 amended Subsec. (a) to designate existing provisions as Subdiv. (1) and replace “pictures” with “photograph”, add references to “physical description” and make technical changes therein, and to add new provision re electronic storage as Subdiv. (2), effective July 1, 2006; P.A. 07-6 made technical changes in Subsec. (a); P.A. 08-9 made a technical change in Subsec. (a)(1), effective April 29, 2008.



Section 29-16 - Use of information.

Conviction information, as defined in subsection (c) of section 54-142g, contained in the files of the State Police Bureau of Identification, shall be available to the public in accordance with the provisions of section 54-142k. All information contained in the files of the State Police Bureau of Identification relative to criminal records and personal history of persons convicted of crime shall be available at all times to all peace officers engaged in the detection of crime, to all prosecuting officials and probation officers for the purpose of furthering the ends of public justice and to the State Bar Examining Committee for the purpose of ensuring that those individuals admitted to the practice of law are of the highest quality.

(1949 Rev., S. 3658; P.A. 76-333, S. 5; P.A. 85-121; P.A. 94-117, S. 1.)

History: P.A. 76-333 added word “police” in references to “state police bureau of identification”; P.A. 85-121 made criminal record history information available to state bar examining committee; P.A. 94-117 amended section by deleting “Information” and substituting “Conviction information, as defined in subsection (c) of section 54-142g,” removing provision re privileged information available only through court order and inserted provision that conviction information shall be available to public in accordance with Sec. 54-142k.



Section 29-17 - Penalty.

Any person who neglects or refuses to comply with the requirements of sections 29-11 to 29-16, inclusive, shall be fined not more than one hundred dollars.

(1949 Rev., S. 3659.)

Cited. 1 CA 697.



Section 29-17a - Criminal history records checks. Procedure. Fees.

(a) If a criminal history records check is required pursuant to any provision of the general statutes, such check shall be requested from the State Police Bureau of Identification and shall be applicable to the individual identified in the request. The requesting party shall arrange for the fingerprinting of the individual or for conducting any other method of positive identification required by the State Police Bureau of Identification and, if a national criminal history records check is requested, by the Federal Bureau of Investigation. The fingerprints or other positive identifying information shall be forwarded to the State Police Bureau of Identification which shall conduct a state criminal history records check. If a national criminal history records check is requested, the State Police Bureau of Identification shall submit the fingerprints or other positive identifying information to the Federal Bureau of Investigation for a national criminal history records check, unless the Federal Bureau of Investigation permits direct submission of the fingerprints or other positive identifying information by the requesting party.

(b) The Commissioner of Emergency Services and Public Protection may charge fees for conducting criminal history background checks as follows:

(1) Except as provided in subdivision (2) of this subsection, for a person requesting (A) a state criminal history records check, the fee charged by the Department of Emergency Services and Public Protection for performing such check, and (B) a national criminal history records check, the fee charged by the Federal Bureau of Investigation for performing such check.

(2) For a state agency requesting a national criminal history records check of a person, the fee charged by the Federal Bureau of Investigation for performing such check. The state agency shall reimburse the Department of Emergency Services and Public Protection for such cost. Unless otherwise provided by the provision of the general statutes requiring the criminal history records check, the state agency may charge the person a fee equal to the amount paid by the state agency under this subdivision.

(c) The Commissioner of Emergency Services and Public Protection may provide an expedited service for persons requesting criminal history records checks in accordance with this section. Such expedited service shall include making the results of such records checks available to the requesting party through the Internet. The commissioner may enter into a contract with any person, firm or corporation to establish and administer such expedited service. The commissioner shall charge, in addition to the fees charged pursuant to subsection (b) of this section, a fee of fifty dollars for each expedited criminal history record check provided. The fee charged pursuant to subsection (b) of this section and the expedited service fee charged pursuant to this subsection shall be paid by the requesting party in such manner as may be required by the commissioner.

(P.A. 01-175, S. 31, 32; P.A. 05-267, S. 1; June Sp. Sess. P.A. 09-3, S. 308; P.A. 11-51, S. 134.)

History: P.A. 01-175 effective July 1, 2001; P.A. 05-267 added Subsec. (c) re expedited service; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase expedited service fee from $25 to $50; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 29-17b - Criminal history records checks of coaches in police-sponsored athletic activities.

The Department of Emergency Services and Public Protection shall perform state and national criminal history records checks at the request of any sworn police officer with respect to any coach involved in a police-sponsored athletic activity where such coach will be in direct contact with children under eighteen years of age. The Department of Emergency Services and Public Protection shall charge the sponsoring organization fees for conducting such criminal history records checks as provided in subdivision (1) of subsection (b) of section 29-17a.

(P.A. 03-203, S. 4; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-17c - Collection of fingerprints by municipal police department or Division of State Police. Fees.

(a) No employee of a municipal police department or the Division of State Police within the Department of Emergency Services and Public Protection shall refuse to collect the fingerprints of a person requesting such fingerprinting for the purposes of a criminal history records check in accordance with section 29-17a, or other noncriminal purposes, provided (1) such employee’s duties include fingerprint collection, and (2) the person requesting such fingerprinting works or resides in the municipality where such department or division is located.

(b) The provisions of this section shall not be construed to prohibit a municipality from establishing a limited period of hours during which such fingerprints may be collected.

(c) A municipality may charge a reasonable fee for collecting fingerprints under this section. If a municipality submits fingerprints electronically to the Department of Emergency Services and Public Protection, such municipality shall charge the person from whom the fingerprints were collected all applicable state or federal fees and shall forward such fees, monthly, to said department.

(P.A. 10-110, S. 49; P.A. 11-51, S. 134.)

History: P.A. 10-110 effective July 1, 2010; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-18 - Special policemen for state property.

The Commissioner of Emergency Services and Public Protection may appoint one or more persons nominated by the administrative authority of any state buildings or lands including, but not limited to, state owned and managed housing facilities, to act as special policemen in such buildings and upon such lands. Each such special policeman shall be sworn and may arrest and present before a competent authority any person for any offense committed within his precinct.

(1949 Rev., S. 3660; 1969, P.A. 468; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: 1969 act specifically included state-owned and managed housing facilities as eligible to be served by special policemen; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 4b-13(a) re enforcement of regulations concerning state-owned parking areas by special policemen.

See Sec. 29-8a re indemnification of state policemen and State Capitol police in civil rights actions.

See Sec. 53-39a re indemnification of state police and State Capitol police in cases where criminal charge is dismissed.

Determination of whether special policeman under this section is considered a “policeman” for purposes of Sec. 31-275(1)(A) depends on facts in case. 60 CA 707.



Section 29-18a - Special policemen for investigating public assistance fraud. Appointment, powers and duties.

The Commissioner of Emergency Services and Public Protection may appoint one or more persons to act as special policemen in the Department of Emergency Services and Public Protection, for the purpose of investigating public assistance fraud relating to the beneficiaries of public assistance in this state. Such appointees, having been sworn, shall serve at the pleasure of the Commissioner of Emergency Services and Public Protection and, during such tenure, shall have all the powers conferred on state policemen. They shall, in addition to their duties concerning public assistance cases, be subject to the call of the Commissioner of Emergency Services and Public Protection for such emergency service as he may prescribe.

(1971, P.A. 6, S. 1; P.A. 76-334, S. 11, 12; P.A. 77-614, S. 129, 610; P.A. 78-303, S. 125, 136; P.A. 00-99, S. 76, 154; P.A. 11-51, S. 134.)

History: P.A. 76-334 specified that special policemen in division of central collections, department of finance and control have powers of sheriffs and their deputies; P.A. 77-614 replaced commissioner and department of finance and control with commissioner and department of administrative services, deleting reference to central collections division of the defunct department; P.A. 78-303 deleted references to commissioner and department of administrative services, substituted commissioner of public safety for commissioner of state police pursuant to changes enacted in P.A. 77-614, specified that remaining reference to “department” refers to department of public safety and specified duties of special policemen; P.A. 00-99 deleted reference to sheriffs and their deputies, effective December 1, 2000; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 29-18b - Special policemen for Department of Revenue Services.

The Commissioner of Emergency Services and Public Protection may appoint persons nominated by the Commissioner of Revenue Services to act as special policemen in the special investigation section of the Department of Revenue Services. Such appointees shall serve at the pleasure of the Commissioner of Emergency Services and Public Protection and, during such tenure, shall have all the powers conferred on state policemen. They shall, in addition to their duties with said special investigation section, be subject to call by the Commissioner of Emergency Services and Public Protection for such emergency service as said commissioner may prescribe.

(P.A. 75-581, S. 1; P.A. 77-614, S. 139, 486, 610; P.A. 11-51, S. 134.)

History: P.A. 77-614 replaced tax commissioner and department with commissioner and department of revenue services, and replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-18c - Special policemen for Department of Consumer Protection.

The Commissioner of Emergency Services and Public Protection may appoint not more than four persons employed as investigators in the security unit of the Department of Consumer Protection, upon the nomination of the Commissioner of Consumer Protection, to act as special policemen in said unit. Such appointees shall serve at the pleasure of the Commissioner of Emergency Services and Public Protection. During such tenure, they shall have all the powers conferred on state policemen while investigating or making arrests for any offense arising from the operation of any off-track betting system or the conduct of any lottery game. Such special policemen shall be certified under the provisions of sections 7-294a to 7-294e, inclusive.

(P.A. 84-457, S. 1, 3; P.A. 11-51, S. 134, 182.)

History: Pursuant to P.A. 11-51, “Division of Special Revenue”, “executive director of the Division of Special Revenue” and “Commissioner of Public Safety” were changed editorially by the Revisors to “Department of Consumer Protection”, “Commissioner of Consumer Protection” and “Commissioner of Emergency Services and Public Protection”, respectively, effective July 1, 2011.

See Sec. 12-564a re reporting of investigations and arrest data.



Section 29-19 - Special policemen for utility and transportation companies.

(a) The Commissioner of Emergency Services and Public Protection may, upon the application of any electric, gas, telephone, telegraph or water company owning, leasing, maintaining, managing or controlling any property, plant or equipment in this state, commission, during his pleasure, one or more persons designated by such company who, having been sworn, may act at the expense of such company as policemen upon the premises used or occupied by such company in its business, or upon any highway adjacent to such premises, for the proper protection of such plant or property, and each policeman so appointed may arrest and take before some proper authority any person in his precinct for any offense committed therein. Said commissioner may exercise such supervision and direction over any policeman appointed as herein provided as he deems necessary. When any such commission is issued or revoked, said commissioner shall notify the clerk of the superior court for each judicial district in which it is intended that such policeman shall act.

(b) Said commissioner may, upon application of any railroad, express company or steamboat company, engaged in the business of transportation in this state, or upon the application of any corporation owning or having control of the roads in any private residence park, commission, during his pleasure, one or more persons designated by such company or by such corporation, who, having been sworn, may act, at the expense of such company or corporation, as policemen upon the premises used by such company in its business, or upon its cars or vessels, or upon the roads and land owned by or under the control of such corporation, and each policeman so appointed may arrest and take before some proper authority any person in his precinct for any offense committed therein. When any such commission is issued or revoked, said commissioner shall notify the clerk of the superior court for each judicial district in which it is intended that such policeman shall act. Each such policeman shall, when on duty, wear in plain view a shield bearing the words “railroad police”, “steamboat police”, “express company police” or “special police”, as the case may be, and the name of the company for which he is commissioned.

(1949 Rev., S. 3661; 1963, P.A. 153; P.A. 77-614, S. 486, 610; P.A. 78-280, S. 2, 127; P.A. 85-246, S. 18; P.A. 11-51, S. 134.)

History: 1963 act authorized appointment of express company police in Subsec. (b); P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; P.A. 85-246 deleted reference to street railway companies and street railway police in Subsec. (b); pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.

See Sec. 25-44 re appointment of special police for protection of water supplies.



Section 29-20 - Special policemen for armored cars.

The Commissioner of Emergency Services and Public Protection may, upon the application of any person, firm or corporation operating an armored car service within this state, commission during his pleasure one or more suitable persons, designated by such armored car operator, who regularly transport securities across state lines and who, having been sworn, may act at the expense of such armored car operator as policemen upon the premises used or occupied by such armored car operator in its business or in or upon armored car vehicles or upon any highway adjacent to such premises for the proper protection of such property and such armored car vehicles and their contents.

(1949 Rev., S. 3662; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-21 - Special policemen for war industry premises.

Upon the application of any person, firm or corporation engaged in the production of war materials owning, leasing, maintaining, managing or controlling any property, plant or equipment in this state, the Commissioner of Emergency Services and Public Protection may, during his pleasure and for such period as is declared by the Governor to be a war emergency or an emergency that affects the interests of state and national defense, commission one or more suitable persons designated by such person, firm or corporation, who, having been sworn, may act at the expense of such person, firm or corporation as special policemen upon the premises used or occupied by such person, firm or corporation in its business, or with the approval of the chief executive officer of the police department of the municipality in which such premises are located, upon any highway adjacent to such premises, for the protection of such plant or property. Each special policeman so appointed may be armed while on duty upon such premises and may arrest and take before some proper authority any person in his precinct for any offense committed therein. Said commissioner may exercise such supervision and direction over any policeman so appointed as he deems necessary, and he may, for such purpose, enter upon the premises used or occupied by such person, firm or corporation in its business. When any such commission is issued or revoked, said commissioner shall notify the clerk of the superior court for each judicial district in which such policeman acts. Each such policeman shall, when on duty, wear in plain view a shield bearing the words “special police” and the name of the person, firm or corporation for which he is commissioned.

(1951, S. 1992d; P.A. 77-614, S. 486, 610; P.A. 78-280, S. 2, 127; P.A. 11-51, S. 134.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-22 - Volunteer police auxiliary force.

The Commissioner of Emergency Services and Public Protection is authorized to recruit, train and organize a volunteer police auxiliary force for the purpose of providing emergency services throughout the state for peacetime or wartime emergencies or threatened emergencies and for augmenting the state police force in such manner as the Commissioner of Emergency Services and Public Protection may deem appropriate. Such volunteer police auxiliary force shall at all times be under the direction of said commissioner and subject to the rules and regulations of the Division of State Police within the Department of Emergency Services and Public Protection. The total membership of the auxiliary force shall not exceed in number twice the number of sworn state police personnel appointed pursuant to section 29-4. Such auxiliary force may be equipped with uniforms prescribed by the commissioner and delegated special police powers for specific emergency police duties. The commissioner may, within available appropriations, provide subsistence and maintenance to the volunteer police auxiliary force when called to duty. In the event of participation in emergency services, the members of the volunteer police auxiliary force shall have the same immunities and privileges as apply to the organized militia and to the regular members of the Division of State Police. All members of the volunteer police auxiliary force shall be compensated for death, disability or injury incurred while in training for or on auxiliary state police duty under the provisions of this section as follows: (1) Employees of the state, municipalities or political subdivisions of the state who are members of the volunteer police auxiliary force and for whom such compensation is provided by any provision of existing law shall be construed to be acting within the scope of their employment while in training for or engaged in auxiliary state police duty and shall be compensated in accordance with the provisions of chapter 568 and sections 5-142 and 5-144. (2) Any persons who are engaged in regular employment apart and separate from their duties as members of the volunteer police auxiliary force and for whom such compensation is not so provided shall, while in training for or engaged in duties under the provisions of this section, be construed to be employees of the state for the purpose of chapter 568 and sections 5-142 and 5-144, and shall be compensated by the state in accordance with the provisions of said chapter and sections.

(1951, S. 1990d; 1963, P.A. 618; P.A. 77-614, S. 486, 610; P.A. 96-230, S. 1, 3; P.A. 11-51, S. 134; June 12 Sp. Sess. P.A. 12-1, S. 244.)

History: 1963 act clarified provisions, authorized use of auxiliary force for “peace time or war time emergencies or threatened emergencies and for augmenting the state police force ...” where previously its use was for “disasters caused by fires, explosions or floods and for such threatened disasters” and added references to compensation under Secs. 5-142 and 5-144; P.A. 77-614 made state police department a division within the department of public safety and replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 96-230 made technical change, specifying that aid to volunteer police auxiliary forces be “within available appropriations”, effective July 1, 1996; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “twice the authorized strength prescribed in section 29-4 for the state police” with “twice the number of sworn state police personnel appointed pursuant to section 29-4” re total membership, effective June 15, 2012.



Section 29-23 - Emergency service and equipment.

The Commissioner of Emergency Services and Public Protection is authorized to provide and maintain appropriate emergency equipment and emergency services to protect life and property endangered by fire, explosions, floods and other causes, except in municipalities having established police and fire departments, provided municipalities having established police and fire departments may request the aid and assistance of such state police emergency services in the protection of life and property endangered by fires, explosions, floods and other disaster causes.

(1951, S. 1989d; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-23a - Establishment of rotational system for summoning wreckers. Exemptions. Regulations.

(a) The Division of State Police within the Department of Emergency Services and Public Protection may establish, within its patrol jurisdiction, a rotational system for summoning licensed wrecker operators for the purpose of towing or transporting motor vehicles which are disabled, inoperative or wrecked in the event the owners or operators of such vehicles are incapacitated, unavailable or leave the procurement of wrecker service to the officer at the scene of an accident or the location of a disabled vehicle. Any such licensee may participate in such system, provided (1) his operators fulfill certain qualifications, including certification by the Towing and Recovery Association of America or a certification program approved by the Commissioner of Emergency Services and Public Protection, and his equipment meets safety and mechanical standards established by the Commissioner of Emergency Services and Public Protection and the Commissioner of Motor Vehicles, and (2) his business is located so as to provide prompt and efficient service.

(b) The Commissioner of Emergency Services and Public Protection shall grant variations or exemptions from, or approve equivalent or alternate compliance with, the provisions of this section where strict compliance with such provisions would entail practical difficulty or unnecessary hardship or is otherwise adjudged unwarranted, provided any such variation, exemption, approved equivalent or alternate compliance shall, in the opinion of said commissioner, secure the public safety.

(c) The Commissioner of Emergency Services and Public Protection shall adopt regulations in accordance with the provisions of chapter 54 concerning the operation of such rotational system and the removal from the system of wrecker services which fail to comply with the requirements specified in such regulations or any provision of the general statutes or a regulation concerning the operation of a motor vehicle repair, towing or storage facility or the operation of a motor vehicle.

(P.A. 83-166; P.A. 98-138; P.A. 11-51, S. 134.)

History: P.A. 98-138 designated existing provisions as Subsec. (a), adding provision requiring certification of wrecker operators and including Commissioner of Public Safety as standard-setting authority and deleting provision allowing the commissioner to adopt regulations and added Subsec. (b) authorizing commissioner to grant variations from strict compliance with the section and new Subsec. (c) re adoption of regulations; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 29-24 - Disposition of money recovered in case of theft from the person or robbery.

Section 29-24 is repealed.

(1949 Rev., S. 3663; P.A. 75-530, S. 24, 35.)



Section 29-25 - Laundry and dry cleaning identification marks.

Each person, firm or corporation conducting a laundry or dry cleaning establishment, or offering as an independent contractor the services of such an establishment, shall report to the Commissioner of Emergency Services and Public Protection, on forms supplied by the commissioner, the type and style of laundry or dry cleaning identification marks which are attached to or stamped or written upon garments processed by such establishment when returned to the customer. Such report shall be accompanied by actual samples of the identification markings used. Each such person, firm or corporation shall make such report immediately upon entering the business of laundry or dry cleaning. Any change in identification marking systems, either by eliminating such marking or changing the system of identification marking used, shall be reported to the commissioner immediately. Each such laundry, dry cleaning establishment or independent contractor shall retain customer records for a period of not less than ninety days from the time the garments are delivered to the customer. Any person, firm or corporation which violates any provision of this section shall be fined not more than two hundred fifty dollars.

(1951, S. 1991d; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134; P.A. 12-80, S. 46.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 3 months or both with a fine of not more than $250.



Section 29-26 - Training of municipal police at State Police Training School.

Any municipality or other political subdivision of the state may enter into an agreement with the Commissioner of Emergency Services and Public Protection to secure the services of the State Police Training School in the instruction and training of applicants to and members of police departments in the municipality seeking such services. The agreement shall provide for the subject matter, duration, personnel, time, place and technical services to be devoted to the course of study and for the reimbursement of the state for the actual costs of the services, materials and overhead.

(1957, P.A. 81; P.A. 77-614, S. 19, 486, 610; P.A. 88-1, S. 12, 13; P.A. 11-51, S. 134.)

History: P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management and, effective January 1, 1979, replaced commissioner of state police with commissioner of public safety; P.A. 88-1 repealed provision that the actual cost of services, materials and overhead shall be determined by the secretary of the office of policy and management; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

See Sec. 7-294e re recertification of police officers and regulations.

See Secs. 7-294f to 7-294h, inclusive, re requirements for police training programs.



Section 29-27 - “Pistol” and “revolver” defined.

The term “pistol” and the term “revolver”, as used in sections 29-28 to 29-38, inclusive, mean any firearm having a barrel less than twelve inches in length.

(1949 Rev., S. 4157; July Sp. Sess. P.A. 94-1, S. 14.)

History: July Sp. Sess. P.A. 94-1 made no substantive change.

Cited. 3 CA 289. Cited. 7 CA 367. Cited. 9 CA 169; judgment reversed, see 205 C. 370; Id., 330. Cited. 11 CA 621. Cited. 24 CA 737. Cited. 25 CA 433; Id., 578. Cited. 30 CA 68. Cited. 36 CA 805. Cited. 43 CA 252.



Section 29-28 - Permit for sale at retail of pistol or revolver. Permit to carry pistol or revolver. Confidentiality of name and address of permit holder. Permits for out-of-state residents.

(a) No person who sells ten or more pistols or revolvers in a calendar year or is a federally licensed firearm dealer shall advertise, sell, deliver, or offer or expose for sale or delivery, or have in such person’s possession with intent to sell or deliver, any pistol or revolver at retail without having a permit therefor issued as provided in this subsection. The chief of police or, where there is no chief of police, the warden of the borough or the first selectman of the town, as the case may be, may, upon the application of any person, issue a permit in such form as may be prescribed by the Commissioner of Emergency Services and Public Protection for the sale at retail of pistols and revolvers within the jurisdiction of the authority issuing such permit. No permit for the sale at retail of any pistol or revolver shall be issued unless the applicant holds a valid eligibility certificate for a pistol or revolver issued pursuant to section 29-36f or a valid state permit to carry a pistol or revolver issued pursuant to subsection (b) of this section and the applicant submits documentation sufficient to establish that local zoning requirements have been met for the location where the sale is to take place, except that any person selling or exchanging a pistol or revolver for the enhancement of a personal collection or for a hobby or who sells all or part of such person’s personal collection of pistols or revolvers shall not be required to submit such documentation for the location where the sale or exchange is to take place.

(b) Upon the application of any person having a bona fide permanent residence within the jurisdiction of any such authority, such chief of police, warden or selectman may issue a temporary state permit to such person to carry a pistol or revolver within the state, provided such authority shall find that such applicant intends to make no use of any pistol or revolver which such applicant may be permitted to carry under such permit other than a lawful use and that such person is a suitable person to receive such permit. No state or temporary state permit to carry a pistol or revolver shall be issued under this subsection if the applicant (1) has failed to successfully complete a course approved by the Commissioner of Emergency Services and Public Protection in the safety and use of pistols and revolvers including, but not limited to, a safety or training course in the use of pistols and revolvers available to the public offered by a law enforcement agency, a private or public educational institution or a firearms training school, utilizing instructors certified by the National Rifle Association or the Department of Energy and Environmental Protection and a safety or training course in the use of pistols or revolvers conducted by an instructor certified by the state or the National Rifle Association, (2) has been convicted of (A) a felony, or (B) on or after October 1, 1994, a violation of subsection (c) of section 21a-279 or section 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-175, 53a-176, 53a-178 or 53a-181d, (3) has been convicted as delinquent for the commission of a serious juvenile offense, as defined in section 46b-120, (4) has been discharged from custody within the preceding twenty years after having been found not guilty of a crime by reason of mental disease or defect pursuant to section 53a-13, (5) (A) has been confined in a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding sixty months by order of a probate court, or (B) has been voluntarily admitted on or after October 1, 2013, to a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding six months for care and treatment of a psychiatric disability and not solely for being an alcohol-dependent person or a drug-dependent person as those terms are defined in section 17a-680, (6) is subject to a restraining or protective order issued by a court in a case involving the use, attempted use or threatened use of physical force against another person, (7) is subject to a firearms seizure order issued pursuant to subsection (d) of section 29-38c after notice and hearing, (8) is prohibited from shipping, transporting, possessing or receiving a firearm pursuant to 18 USC 922(g)(4), (9) is an alien illegally or unlawfully in the United States, or (10) is less than twenty-one years of age. Nothing in this section shall require any person who holds a valid permit to carry a pistol or revolver on October 1, 1994, to participate in any additional training in the safety and use of pistols and revolvers. No person may apply for a temporary state permit to carry a pistol or revolver more than once within any twelve-month period, and no temporary state permit to carry a pistol or revolver shall be issued to any person who has applied for such permit more than once within the preceding twelve months. Any person who applies for a temporary state permit to carry a pistol or revolver shall indicate in writing on the application, under penalty of false statement in such manner as the issuing authority prescribes, that such person has not applied for a temporary state permit to carry a pistol or revolver within the past twelve months. Upon issuance of a temporary state permit to carry a pistol or revolver to the applicant, the local authority shall forward the original application to the commissioner. Not later than sixty days after receiving a temporary state permit, an applicant shall appear at a location designated by the commissioner to receive the state permit. The commissioner may then issue, to any holder of any temporary state permit, a state permit to carry a pistol or revolver within the state. Upon issuance of the state permit, the commissioner shall make available to the permit holder a copy of the law regarding the permit holder’s responsibility to report the loss or theft of a firearm and the penalties associated with the failure to comply with such law. Upon issuance of the state permit, the commissioner shall forward a record of such permit to the local authority issuing the temporary state permit. The commissioner shall retain records of all applications, whether approved or denied. The copy of the state permit delivered to the permittee shall be laminated and shall contain a full-face photograph of such permittee. A person holding a state permit issued pursuant to this subsection shall notify the issuing authority within two business days of any change of such person’s address. The notification shall include the old address and the new address of such person.

(c) No issuing authority may require any sworn member of the Department of Emergency Services and Public Protection or an organized local police department to furnish such sworn member’s residence address in a permit application. The issuing authority shall allow each such sworn member who has a permit to carry a pistol or revolver issued by such authority to revise such member’s application to include a business or post office address in lieu of the residence address. The issuing authority shall notify each such member of the right to revise such application.

(d) Notwithstanding the provisions of sections 1-210 and 1-211, the name and address of a person issued a permit to sell at retail pistols and revolvers pursuant to subsection (a) of this section or a state or a temporary state permit to carry a pistol or revolver pursuant to subsection (b) of this section, or a local permit to carry pistols and revolvers issued by local authorities prior to October 1, 2001, shall be confidential and shall not be disclosed, except (1) such information may be disclosed to law enforcement officials acting in the performance of their duties, including, but not limited to, employees of the United States Probation Office acting in the performance of their duties, (2) the issuing authority may disclose such information to the extent necessary to comply with a request made pursuant to section 29-33, 29-37a or 29-38m for verification that such state or temporary state permit is still valid and has not been suspended or revoked, and the local authority may disclose such information to the extent necessary to comply with a request made pursuant to section 29-33, 29-37a or 29-38m for verification that a local permit is still valid and has not been suspended or revoked, and (3) such information may be disclosed to the Commissioner of Mental Health and Addiction Services to carry out the provisions of subsection (c) of section 17a-500.

(e) The issuance of any permit to carry a pistol or revolver does not thereby authorize the possession or carrying of a pistol or revolver in any premises where the possession or carrying of a pistol or revolver is otherwise prohibited by law or is prohibited by the person who owns or exercises control over such premises.

(f) Any bona fide resident of the United States having no bona fide permanent residence within the jurisdiction of any local authority in the state, but who has a permit or license to carry a pistol or revolver issued by the authority of another state or subdivision of the United States, may apply directly to the Commissioner of Emergency Services and Public Protection for a permit to carry a pistol or revolver in this state. All provisions of subsections (b), (c), (d) and (e) of this section shall apply to applications for a permit received by the commissioner under this subsection.

(1949 Rev., S. 4158, 4159; 1959, P.A. 615, S. 19; P.A. 77-614, S. 486, 610; P.A. 90-155, S. 1; P.A. 92-130, S. 4, 10; P.A. 93-172, S. 1; July Sp. Sess. P.A. 94-1, S. 4; P.A. 98-129, S. 6; P.A. 99-212, S. 19; P.A. 01-130, S. 4; P.A. 05-283, S. 4; P.A. 07-163, S. 2; P.A. 11-51, S. 134; 11-80, S. 1; P.A. 12-177, S. 1; P.A. 13-3, S. 57; 13-220, S. 14.)

History: 1959 act corrected typographical error; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 90-155 added provision re compliance with local zoning requirements; P.A. 92-130 divided section into two Subsecs., inserting new language as Subsec. (b) to prohibit issuing authority from requiring police officers to furnish their residence addresses in permit applications and to require issuing authority to allow police officers who have a permit to carry a pistol or revolver on May 26, 1992, to revise such applications to include business or post office address in lieu of residence address; P.A. 93-172 amended Subsec. (a) to require copy of state permit delivered to permittee to be laminated and contain full-face photograph of permittee; July Sp. Sess. P.A. 94-1 amended Subsec. (a) to require any person “who sells ten or more pistols or revolvers in a calendar year or is a federally-licensed firearm dealer” to obtain a permit for the sale at retail of pistols and revolvers and to prohibit the issuance of such permit unless the applicant holds a valid eligibility certificate or valid permit to carry, designated as Subsec. (b) existing provisions re application for and issuance of permit to carry and amended said Subsec. to replace provision prohibiting the issuance of such permit to an alien with provision prohibiting the issuance of such permit to any applicant who comes within any of the six specified circumstances, add provision exempting current permit holders from additional training and add provision requiring a permit holder to notify the issuing authority of any change of address, redesignated former Subsec. (b) as Subsec. (c) and added Subsec. (d) re confidentiality of name and address of permit holders; P.A. 98-129 added new Subsec. (b)(3) prohibiting the issuance of a permit to an applicant who has been convicted as delinquent of a serious juvenile offense, renumbering the remaining Subdivs. accordingly, and replacing in Subdiv. (5) “hospital for mental illness” with “hospital for persons with psychiatric disabilities”, added Subsec. (d)(3) authorizing the disclosure of such information to the Commissioner of Mental Health and Addiction Services to carry out the provisions of Sec. 17a-500(c), and added new Subsec. (e) to provide that the issuance of a permit to carry a pistol or revolver does not thereby authorize the possession or carrying of a pistol or revolver where prohibited by law or by the person who owns or exercises control over the premises; P.A. 99-212 added new Subsec. (b)(7) prohibiting the issuance of a permit to an applicant who is subject to a firearms seizure order issued pursuant to Sec. 29-38c(d) after notice and hearing, renumbering remaining Subdiv. accordingly, and made provisions gender neutral; P.A. 01-130 amended Subsecs. (a), (b) and (d) to establish state permits for sale at retail and state permits to carry pistols and revolvers in place of local permits for sale and local permits to carry, added Subsec. (b)(9) prohibiting a state permit to carry from being issued to persons under age 21, added Subsec. (f) providing for out-of-state residents to obtain state permits to carry, and made technical and conforming changes throughout; P.A. 05-283 added new Subsec. (b)(8) prohibiting the issuance of a permit to an applicant who is prohibited from shipping, transporting, possessing or receiving a firearm pursuant to 18 USC 922 (g)(4), redesignated existing Subdivs. (8) and (9) as Subdivs. (9) and (10); P.A. 07-163 amended Subsec. (b) to add provision requiring commissioner, upon issuance of state permit, to make available to permit holder a copy of the law requiring reporting of the loss or theft of a firearm and penalties for failure to comply with the law; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 12-177 amended Subsec. (d)(1) to permit disclosure of information to employees of the U.S. Probation Office acting in performance of their duties; P.A. 13-3 amended Subsec. (b) to add “permanent” re bona fide residence and delete “or place of business” re within jurisdiction, to replace “twelve months” with “sixty months” re hospital confinement by probate court order and add Subpara. (B) re voluntary admission in Subdiv. (5), and to add provisions prohibiting application for and issuance of a temporary state permit to carry a pistol or revolver more than once within any 12-month period, amended Subsec. (d)(2) to add references to request made pursuant to Sec. 29-37a or 29-38m, amended Subsec. (f) to add “permanent” re bona fide residence and delete “or place of business” re within jurisdiction, and made technical and conforming changes; P.A. 13-220 amended Subsec. (b)(2) to limit disqualifying violations to those committed on or after October 1, 1994, and make technical changes.



Section 29-28a - Application for permit. Notice of decision to applicant.

(a) Requests for temporary state permits under section 29-28 shall be submitted to the chief of police, or, where there is no chief of police, to the warden of the borough or the first selectman of the town, as the case may be, on application forms prescribed by the Commissioner of Emergency Services and Public Protection. Upon written request by any person for a temporary state permit not on a prescribed application form, or upon request by any person for such application form, the local authority shall supply such forms. When any such request is made in person at the office of the local authority, the local authority shall supply such application form immediately. When any such request is made in any other manner, the local authority shall supply such application form not later than one week after receiving such request. If such application form is not supplied within the time limits required by this section, the request therefor shall constitute a sufficient application. If any local authority fails to supply an application form upon the request of any person, such person may request an application form from the Commissioner of Emergency Services and Public Protection or any barracks of the Division of State Police, and the time limits and procedures set forth in this section for handling requests for such forms shall be applicable.

(b) The local authority shall, not later than eight weeks after a sufficient application for a temporary state permit has been made, inform the applicant that such applicant’s request for a temporary state permit has been approved or denied. The local authority shall forward a copy of the application indicating approval or denial of the temporary state permit to the Commissioner of Emergency Services and Public Protection. If the local authority has denied the application for a temporary state permit, no state permit may be issued. The commissioner shall, not later than eight weeks after receiving an application indicating approval from the local authority, inform the applicant in writing that the applicant’s application for a state permit has been approved or denied, or that the results of the national criminal history records check have not been received. If grounds for denial become known after a temporary state permit has been obtained, the temporary state permit shall be immediately revoked pursuant to section 29-32.

(1963, P.A. 115; P.A. 77-614, S. 486, 610; P.A. 81-342, S. 2; P.A. 84-60; P.A. 01-130, S. 5; P.A. 11-51, S. 134.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 81-342 amended Subsec. (a) by adding the provision that a person may request an application from the commissioner of public safety or a state police barracks if the issuing authority fails to supply an application upon request; P.A. 84-60 amended Subsec. (b), extending the notification period for the granting or denial of a permit from six to eight weeks; P.A. 01-130 amended Subsecs. (a) and (b) to substitute “local” authority for “issuing” authority to reflect change from local to state permit and make technical and conforming changes, added provisions re chief of police, warden and first selectman in Subsec. (a) and added provisions re forwarding of copy of application to and notice to applicant from Commissioner of Public Safety in Subsec. (b); pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

Cited. 9 CA 169; judgment reversed, see 205 C. 370. Cited. 25 CA 433.

Cited. 42 CS 157.

Subsec. (b):

Time limit is directory provision not mandatory. 42 CS 157.



Section 29-29 - Information concerning criminal records of applicants for permits.

(a) No temporary state permit for carrying any pistol or revolver shall be issued under the provisions of section 29-28 unless the applicant for such permit gives to the local authority, upon its request, full information concerning the applicant’s criminal record. The local authority shall require the applicant to submit to state and national criminal history records checks. The local authority shall take a full description of such applicant and make an investigation concerning the applicant’s suitability to carry any such weapons.

(b) The local authority shall take the fingerprints of such applicant or conduct any other method of positive identification required by the State Police Bureau of Identification or the Federal Bureau of Investigation, unless the local authority determines that the fingerprints of such applicant have been previously taken and the applicant’s identity established, and such applicant presents identification that the local authority verifies as valid. The local authority shall record the date the fingerprints were taken in the applicant’s file and, within five business days of such date, shall forward such fingerprints or other positive identifying information to the State Police Bureau of Identification which shall conduct criminal history records checks in accordance with section 29-17a.

(c) The local authority may, in its discretion, issue a temporary state permit before a national criminal history records check relative to such applicant’s record has been received. Upon receipt of the results of such national criminal history records check, the commissioner shall send a copy of the results of such national criminal history records check to the local authority, which shall inform the applicant and render a decision on the application within one week of the receipt of such results. If such results have not been received within eight weeks after a sufficient application for a permit has been made, the local authority shall inform the applicant of such delay, in writing. No temporary state permit shall be issued if the local authority has reason to believe the applicant has ever been convicted of a felony, or that any other condition exists for which the issuance of a permit for possession of a pistol or revolver is prohibited under state or federal law.

(d) The commissioner may investigate any applicant for a state permit and shall investigate each applicant for renewal of a state permit to ensure that such applicant is eligible under state law for such permit or for renewal of such permit.

(e) No state permit may be issued unless either the local authority or the commissioner has received the results of the national criminal history records check.

(1949 Rev., S. 4160; P.A. 92-130, S. 6, 10; P.A. 98-129, S. 5; P.A. 01-130, S. 6; P.A. 01-175, S. 22, 32.)

History: P.A. 92-130 required issuing authority to record date fingerprints were taken, authorized forwarding of fingerprints to FBI for national criminal history records check, authorized issuing authority to issue permit before report from FBI is received, required issuing authority to inform applicant and render a decision on application within one week of receipt of report, and, if report has not been received within eight weeks after application is made, to inform applicant of delay, and prohibited issuance of permit if issuing authority has reason to believe applicant has been convicted of a felony; P.A. 98-129 relieved the issuing authority of the requirement that it take the fingerprints of the applicant if it determines that the fingerprints of the applicant have been previously taken and the applicant’s identity established and the applicant presents identification that the issuing authority verifies as valid and made the submission of the fingerprints to the Federal Bureau of Investigation by the issuing authority mandatory rather than discretionary; P.A. 01-130 substituted “local” authority for “issuing” authority to reflect change from local permit to state permit, adding new Subsecs., designated as (d) and (e), re commissioner’s investigation of applicants and required receipt of results of national criminal history records check before state permit issued, and made technical and conforming changes; P.A. 01-175 made technical changes throughout, designated existing language as Subsecs. (a) to (c), amended Subsec. (a) by adding language re state and national criminal history records checks, and amended Subsec. (b) by adding language re method of positive identification and criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001.

Cited. 7 CA 457. Cited. 9 CA 169; judgment reversed, see 205 C. 370.

Cited. 39 CS 202. Cited. 42 CS 157.



Section 29-30 - Fees for pistol and revolver permits. Expiration and renewal of permits.

(a) The fee for each permit originally issued under the provisions of subsection (a) of section 29-28 for the sale at retail of pistols and revolvers shall be two hundred dollars and for each renewal of such permit two hundred dollars. The fee for each state permit originally issued under the provisions of subsection (b) of section 29-28 for the carrying of pistols and revolvers shall be one hundred forty dollars plus sufficient funds as required to be transmitted to the Federal Bureau of Investigation to cover the cost of a national criminal history records check. The local authority shall forward sufficient funds for the national criminal history records check to the commissioner no later than five business days after receipt by the local authority of the application for the temporary state permit. Seventy dollars shall be retained by the local authority. Upon approval by the local authority of the application for a temporary state permit, seventy dollars shall be sent to the commissioner. The fee to renew each state permit originally issued under the provisions of subsection (b) of section 29-28 shall be seventy dollars. Upon deposit of such fees in the General Fund, ten dollars of each fee shall be credited within thirty days to the appropriation for the Department of Emergency Services and Public Protection to a separate nonlapsing account for the purposes of the issuance of permits under subsections (a) and (b) of section 29-28.

(b) A local permit originally issued before October 1, 2001, whether for the sale at retail of pistols and revolvers or for the carrying of pistols and revolvers, shall expire five years after the date it becomes effective and each renewal of such permit shall expire five years after the expiration date of the permit being renewed. On and after October 1, 2001, no local permit for the carrying of pistols and revolvers shall be renewed.

(c) A state permit originally issued under the provisions of section 29-28 for the carrying of pistols and revolvers shall expire five years after the date such permit becomes effective and each renewal of such permit shall expire five years after the expiration date of the state permit being renewed and such renewal shall not be contingent on the renewal or issuance of a local permit. A temporary state permit issued for the carrying of pistols and revolvers shall expire sixty days after the date it becomes effective, and may not be renewed.

(d) The renewal fee required pursuant to subsection (a) of this section shall apply for each renewal which is requested not earlier than thirty-one days before, and not later than thirty-one days after, the expiration date of the state permit being renewed.

(e) No fee or portion of any fee paid under the provisions of this section for issuance or renewal of a state permit shall be refundable except if such permit for which the fee or portion was paid was not issued or renewed. The portion of the fee expended on the national criminal history records check for any such permit that was not issued or renewed shall not be refunded.

(f) The issuing authority shall send a notice of the expiration of a state permit to carry a pistol or revolver, issued pursuant to section 29-28, to the holder of such permit, by first class mail, not less than ninety days before such expiration, and shall enclose with such notice a form for the renewal of said state permit. The holder of such permit may mail the form for renewal to the issuing authority and the issuing authority shall accept such form as a valid application for renewal, provided the holder (1) completed the form according to instructions provided by the Department of Emergency Services and Public Protection, (2) enclosed the appropriate fee to renew, in accordance with subsection (a) of this section, (3) enclosed a copy of proof of citizenship or legal residency of the holder, (4) enclosed a photograph of the holder that is either notarized or date stamped, and (5) is otherwise eligible for such permit pursuant to section 29-28. A state permit to carry a pistol or revolver, issued pursuant to section 29-28, shall be valid for a period of ninety days after the expiration date, except this provision shall not apply to any state permit to carry a pistol or revolver which has been revoked or for which revocation is pending, pursuant to section 29-32.

(1949 Rev., S. 4161; 1953, S. 2132d; 1959, P.A. 271; P.A. 73-468, S. 1; P.A. 80-297, S. 10, 20; P.A. 81-222, S. 1; P.A. 89-180, S. 1, 2; P.A. 93-172, S. 2; July Sp. Sess. P.A. 94-1, S. 5; P.A. 98-129, S. 4; P.A. 99-212, S. 11; P.A. 01-130, S. 7; June Sp. Sess. P.A. 09-3, S. 309; P.A. 11-51, S. 134; 11-186, S. 1.)

History: 1959 act added Subsecs. (b), (c) and (d); P.A. 73-468 increased permit fees in Subsec. (a) from $2 to $6 for originals and from $1 to $5 for renewals, increased duration of permits’ validity in Subsec. (b) from one to five years, changed expiration date in Subsec. (c) from 31 days after local permit expires to five years and added Subsec. (e) re refunds of fees paid; P.A. 80-297 raised fee for original and renewal permits to $15 each in Subsec. (a); P.A. 81-222 added Subsec. (f) requiring that notice of expiration of a permit to carry a pistol or revolver be sent at least 90 days before expiration and providing such a permit shall be valid for 90 days after the expiration date; P.A. 89-180 amended Subsec. (a) to increase fees for original and renewal permits from $15 to $25; P.A. 93-172 amended Subsec. (a) to increase fees for original and renewal permits to $35 and to require $10 of each fee to be credited to appropriation to department of public safety for purpose of photographing permittee and laminating state permits for carrying pistols and revolvers; July Sp. Sess. P.A. 94-1 amended Subsec. (a) to increase the fee for a permit for the sale at retail of pistols and revolvers and for the renewal thereof to $100 and to require that the $10 credited to the appropriation to the department of public safety be credited within 30 days and be credited “to a separate nonlapsing account for the purposes of the issuance of permits under subsections (a) and (b) of section 29-28” rather than “for the purpose of photographing the permittee and laminating state permits for the carrying of pistols and revolvers issued under the provisions of subsection (a) of section 29-28”; P.A. 98-129 amended Subsec. (a) to delete provision requiring that $10 of each fee be credited to the appropriation to the Department of Public Safety; P.A. 99-212 amended Subsec. (a) to restore provision requiring that $10 of each fee be credited to the appropriation for the Department of Public Safety for purposes of issuance of permits under Sec. 29-28(a) and (b) and to make provisions gender neutral; P.A. 01-130 amended Subsec. (a) to increase fee for permit to carry from $35 to $70 plus the cost of national criminal history records check and to add provisions re allocation of funds between local authority and commissioner, amended Subsec. (b) to add provision prohibiting renewal of local permit to carry on and after October 1, 2001, amended Subsec. (c) to add provision re the expiration of temporary state permits, amended Subsec. (e) to add provision re nonrefund of fee expended on national criminal history records check and made technical changes throughout to reflect the change from local permits to state permits; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsecs. (a) and (f), effective July 1, 2011; P.A. 11-186 made technical changes in Subsecs. (a), (b), (c) and (e), and amended Subsec. (f) to allow a pistol or revolver permit holder to apply for renewal of such permit by mail.

Cited. 9 CA 169; judgment reversed, see 205 C. 370.



Section 29-31 - Display of permit to sell. Record of sales.

No sale of any pistol or revolver shall be made except in the room, store or place described in the permit for the sale of pistols and revolvers, and such permit or a copy thereof certified by the authority issuing the same shall be exposed to view within the room, store or place where pistols or revolvers are sold or offered or exposed for sale. No sale or delivery of any pistol or revolver shall be made unless the purchaser or person to whom the same is to be delivered is personally known to the vendor of such pistol or revolver or the person making delivery thereof or unless the person making such purchase or to whom delivery thereof is to be made provides evidence of his or her identity. The vendor of any pistol or revolver shall keep a record of each pistol or revolver sold in a book kept for that purpose, which record shall be in such form as is prescribed by 27 CFR 478.125. The vendor of any pistol or revolver shall make such record available for inspection upon the request of any sworn member of an organized local police department or the Division of State Police within the Department of Emergency Services and Public Protection or any investigator assigned to the state-wide firearms trafficking task force established under section 29-38e.

(1949 Rev., S. 4162; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134; P.A. 12-191, S. 1.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 12-191 replaced requirements that record kept of each sale be in form prescribed by commissioner, include date of sale, caliber, make, model and manufacturer’s number of pistol or revolver and name, address and occupation of purchaser, be signed by purchaser and seller in each other’s presence and be preserved for at least 6 years with requirement that record be in form prescribed by 27 CFR 478.125, added requirement that vendor make record available for inspection upon request of police or state-wide firearms trafficking task force investigator and made technical changes.

Cited. 9 CA 169; judgment reversed, see 205 C. 370.

Where offense lay not in failure to keep record of sale, but in failure to keep it in book and form prescribed by state police commissioner, minimum sentence of two years reduced to one year as too severe. 22 CS 25.



Section 29-32 - Revocation of permit. Notification. Confiscation. Penalty for failure to surrender permit.

(a) For the purposes of this section, “conviction” means the entry of a judgment of conviction by any court of competent jurisdiction.

(b) Any state permit or temporary state permit for the carrying of any pistol or revolver may be revoked by the Commissioner of Emergency Services and Public Protection for cause and shall be revoked by said commissioner upon conviction of the holder of such permit of a felony or of any misdemeanor specified in subsection (b) of section 29-28 or upon the occurrence of any event which would have disqualified the holder from being issued the state permit or temporary state permit pursuant to subsection (b) of section 29-28. Upon the revocation of any state permit or temporary state permit, the person whose state permit or temporary state permit is revoked shall be notified in writing and such state permit or temporary state permit shall be forthwith delivered to the commissioner. Any law enforcement authority shall confiscate and immediately forward to the commissioner any state permit or temporary state permit that is illegally possessed by any person. The commissioner may revoke the state permit or temporary state permit based upon the commissioner’s own investigation or upon the request of any law enforcement agency. Any person who fails to surrender any permit within five days of notification in writing of revocation thereof shall be guilty of a class A misdemeanor.

(c) Any local permit for the carrying of a pistol or revolver issued prior to October 1, 2001, may be revoked by the authority issuing the same for cause, and shall be revoked by the authority issuing the same upon conviction of the holder of such permit of a felony or of any misdemeanor specified in subsection (b) of section 29-28 or upon the occurrence of any event which would have disqualified the holder from being issued such local permit. Upon the revocation of any local permit, the person whose local permit is revoked shall be notified in writing and such permit shall be forthwith delivered to the authority issuing the same. Upon the revocation of any local permit, the authority issuing the same shall forthwith notify the commissioner. Upon the revocation of any permit issued by the commissioner, the commissioner shall forthwith notify any local authority which the records of the commissioner show as having issued a currently valid local permit to the holder of the permit revoked by the commissioner. Any person who fails to surrender such permit within five days of notification in writing or revocation thereof shall be guilty of a class A misdemeanor.

(1949 Rev., S. 4163; P.A. 73-468, S. 2; P.A. 77-361; 77-614, S. 486, 610; P.A. 82-464, S. 2; July Sp. Sess. P.A. 94-1, S. 6; P.A. 01-130, S. 8; P.A. 11-51, S. 134; P.A. 13-3, S. 46.)

History: P.A. 73-468 deleted reference to permits issued under Sec. 29-28, specified that revocation must be “for cause”, deleted provision which required that revocation of one permit constitutes automatic revocation of the other and clarified required notice to local authorities when state permit is revoked; P.A. 77-361 required that person whose permit is revoked be notified of the revocation and established failure to surrender permit as required as a class C misdemeanor; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 82-464 provided for the mandatory revocation of a permit upon the conviction of the holder of a felony; July Sp. Sess. P.A. 94-1 provided for the mandatory revocation of a permit upon the conviction of the holder of any misdemeanor specified in Sec. 29-28(b) or upon the occurrence of any event which would have disqualified the holder from being issued the permit pursuant to Sec. 29-28(b); P.A. 01-130 added Subsec. (a) defining “conviction”, designated existing provisions as Subsec. (b) and reflected the change from local permits to state permits by substituting the Commissioner of Public Safety for local authorities and adding “state permit or temporary state permit”, where applicable, and adding provisions re confiscation of permits illegally possessed and revocation of permits, and added Subsec. (c) re the revocation of local permits; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-3 amended Subsecs. (b) and (c) to change penalty for failure to surrender permit from a class C misdemeanor to a class A misdemeanor.



Section 29-32a - Appeal from refusal or revocation of permit.

Section 29-32a is repealed.

(1959, P.A. 263, S. 1; 615, S. 24; 1967, P.A. 633, S. 1.)



Section 29-32b - Board of Firearms Permit Examiners. Appeals to board. Hearings.

(a) There is established a Board of Firearms Permit Examiners, within the Office of Governmental Accountability established under section 1-300, to be comprised of nine members, eight of whom shall be appointed by the Governor to serve during the Governor’s term and until such members’ successors are appointed and qualify, and one of whom shall be a retired judge of the Superior Court appointed by the Chief Court Administrator. With the exception of two public members, the members appointed by the Governor shall be appointed from nominees of the Commissioner of Emergency Services and Public Protection, the Commissioner of Mental Health and Addiction Services, the Connecticut State Association of Chiefs of Police, the Commissioner of Energy and Environmental Protection, The Connecticut State Rifle and Revolver Association, Inc., and Ye Connecticut Gun Guild, Inc., and each of said organizations shall be entitled to representation on the board. At least one member of the board appointed by the Governor shall be a lawyer licensed to practice in this state who shall act as chairman of the board during the hearing of appeals brought under this section.

(b) Any person aggrieved by any refusal to issue or renew a permit or certificate under the provisions of section 29-28, 29-36f, 29-37p or 29-38n, or by any limitation or revocation of a permit or certificate issued under any of said sections, or by a refusal or failure of any issuing authority to furnish an application as provided in section 29-28a, may, within ninety days after receipt of notice of such refusal, limitation or revocation, or refusal or failure to supply an application as provided in section 29-28a, and without prejudice to any other course of action open to such person in law or in equity, appeal to the board. On such appeal the board shall inquire into and determine the facts, de novo, and unless it finds that such a refusal, limitation or revocation, or such refusal or failure to supply an application, as the case may be, would be for just and proper cause, it shall order such permit or certificate to be issued, renewed or restored, or the limitation removed or modified, as the case may be. If the refusal was for failure to document compliance with local zoning requirements, under subsection (a) of section 29-28, the board shall not issue a permit.

(c) Any person aggrieved by the action of an issuing authority may file with the board a clear and concise statement of the facts on which such person relies for relief, and shall state the relief sought by the appellant. The receipt by the board of the appellant’s statement shall initiate the appeals process, and no appeal may be rejected for mere lack of formality. The board shall, not later than ten days after receipt of the appeal, set a time and place at which the appeal shall be heard. The board, while such appeal is pending, may request such additional information from the appellant and from the issuing authority as it deems reasonably necessary to conduct a fair and impartial hearing, and shall require of the issuing authority from whose decision or action the appeal is being sought a written statement setting forth the reasons for such failure, refusal, revocation or limitation. The failure, absent good cause shown, or refusal of the issuing authority to furnish such written statement, or to supply the appellant with an application, at least ten days prior to the hearing shall be cause for the board to grant the relief sought, forthwith and without further hearing. If the issuing authority shows good cause for its failure to furnish such written statement, the board shall continue the matter to the next scheduled meeting of the board, provided the issuing authority shall be allowed only one such continuance.

(d) The board shall hold hearings at such times and places as it in its discretion reasonably determines to be required, but not less than once every ninety days, and shall give reasonable notice of the time and place of the hearing to the appellant and to the issuing authority. The board shall have the power to compel attendance at its sessions.

(e) All appeals hearings shall be conducted in an informal manner, but otherwise according to the rules of evidence, and all witnesses shall be sworn by the chairman. The board shall cause a verbatim transcript of the hearing to be kept in such manner as it may determine, and shall furnish such transcript to any party appealing its decision as hereinafter set forth. The statements of witnesses made under oath shall be privileged. Decisions of the board shall be by majority vote and shall be communicated in writing to the appellant and to the issuing authority within twenty days after the rendering of the decision. If any issuing authority neglects or refuses to comply with a decision of the board within ten days after notice of the board’s decision has been given to such issuing authority, the board shall apply to the Superior Court for a writ of mandamus to enforce the board’s decision.

(f) Any person aggrieved by the decision of the board may appeal therefrom in accordance with the provisions of section 4-183.

(g) The board shall serve without compensation, but its members shall be entitled to reasonable subsistence and travel allowances in the performance of their duties.

(1967, P.A. 633, S. 2; P.A. 76-435, S. 39, 82; 76-436, S. 609, 681; P.A. 77-603, S. 16, 125; 77-614, S. 486, 509, 610; P.A. 90-155, S. 2; July Sp. Sess. P.A. 94-1, S. 11; P.A. 98-129, S. 10; June Sp. Sess. P.A. 98-1, S. 120, 121; P.A. 99-212, S. 13; P.A. 11-48, S. 66; 11-51, S. 134; 11-80, S. 1; P.A. 13-3, S. 6, 60, 61; 13-220, S. 18.)

History: P.A. 76-435 replaced director of fisheries and game with commissioner of environmental protection in Subsec. (a); P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts in Subsec. (f), effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions in Subsec. (f) with requirement that appeals be made in accordance with Sec. 4-183; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, increased number of board members from five to seven and placed board of firearms permit examiners in the department of public safety for administrative purposes only, effective January 1, 1979; P.A. 90-155 amended Subsec. (b) by adding provision re refusal for failure to document compliance with local zoning requirements; July Sp. Sess. P.A. 94-1 amended Subsec. (b) to make provisions applicable with respect to the issuance of a certificate under Sec. 29-36f; P.A. 98-129 amended Subsec. (b) to delete references to Secs. 53-206 and 53-206a; June Sp. Sess. P.A. 98-1 repealed Sec. 10 of P.A. 98-129, thereby nullifying the changes in P.A. 98-129, effective June 24, 1998 (Revisor’s note: In 1999 the words “refusal or failure or any issuing authority” in Subsec. (b) were replaced editorially with “refusal or failure of any issuing authority” to correct a typographical error in P.A. 90-155); P.A. 99-212 amended Subsec. (b) to delete references to Secs. 53-206 and 53-206a and make provisions gender neutral; P.A. 11-48 amended Subsec. (a) by replacing provision re board within Department of Public Safety for administrative purposes only with provision re board within Office of Governmental Accountability, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011; P.A. 13-3 amended Subsec. (a) to increase membership of board from 7 to 9 by adding retired judge appointed by Chief Court Administrator and nominee of Commissioner of Mental Health and Addiction Services appointed by Governor, amended Subsec. (b) to make provisions applicable to issuance or renewal of certificate under Sec. 29-37p, amended Subsec. (c) to add provision re board to continue matter to next meeting, and not exceeding one continuance, if issuing authority shows good cause for failure to furnish written statement, and made technical and conforming changes, effective July 1, 2013; P.A. 13-220 amended Subsec. (b) to make provisions applicable to issuance or renewal of certificate under Sec. 29-38n, effective July 1, 2013.



Section 29-33 - Sale, delivery or transfer of pistols and revolvers. Procedure. Penalty.

(a) No person, firm or corporation shall sell, deliver or otherwise transfer any pistol or revolver to any person who is prohibited from possessing a pistol or revolver as provided in section 53a-217c.

(b) On and after October 1, 1995, no person may purchase or receive any pistol or revolver unless such person holds a valid permit to carry a pistol or revolver issued pursuant to subsection (b) of section 29-28, a valid permit to sell at retail a pistol or revolver issued pursuant to subsection (a) of section 29-28 or a valid eligibility certificate for a pistol or revolver issued pursuant to section 29-36f or is a federal marshal, parole officer or peace officer.

(c) No person, firm or corporation shall sell, deliver or otherwise transfer any pistol or revolver except upon written application on a form prescribed and furnished by the Commissioner of Emergency Services and Public Protection. Such person, firm or corporation shall ensure that all questions on the application are answered properly prior to releasing the pistol or revolver and shall retain the application, which shall be attached to the federal sale or transfer document, for at least twenty years or until such vendor goes out of business. Such application shall be available for inspection during normal business hours by law enforcement officials. No sale, delivery or other transfer of any pistol or revolver shall be made unless the person making the purchase or to whom the same is delivered or transferred is personally known to the person selling such pistol or revolver or making delivery or transfer thereof or provides evidence of his identity in the form of a motor vehicle operator’s license, identity card issued pursuant to section 1-1h or valid passport. No sale, delivery or other transfer of any pistol or revolver shall be made until the person, firm or corporation making such transfer obtains an authorization number from the Commissioner of Emergency Services and Public Protection. Said commissioner shall perform the national instant criminal background check and make a reasonable effort to determine whether there is any reason that would prohibit such applicant from possessing a pistol or revolver as provided in section 53a-217c. If the commissioner determines the existence of such a reason, the commissioner shall deny the sale and no pistol or revolver shall be sold, delivered or otherwise transferred by such person, firm or corporation to such applicant.

(d) No person, firm or corporation shall sell, deliver or otherwise transfer any pistol or revolver, other than at wholesale, unless such pistol or revolver is equipped with a reusable trigger lock, gun lock or gun locking device appropriate for such pistol or revolver, which lock or device shall be constructed of material sufficiently strong to prevent it from being easily disabled and have a locking mechanism accessible by key or by electronic or other mechanical accessory specific to such lock or device to prevent unauthorized removal. No pistol or revolver shall be loaded or contain therein any gunpowder or other explosive or any bullet, ball or shell when such pistol or revolver is sold, delivered or otherwise transferred.

(e) Upon the sale, delivery or other transfer of any pistol or revolver, the person making the purchase or to whom the same is delivered or transferred shall sign a receipt for such pistol or revolver, which shall contain the name and address of such person, the date of sale, the caliber, make, model and manufacturer’s number and a general description of such pistol or revolver, the identification number of such person’s permit to carry pistols or revolvers, issued pursuant to subsection (b) of section 29-28, permit to sell at retail pistols or revolvers, issued pursuant to subsection (a) of said section, or eligibility certificate for a pistol or revolver, issued pursuant to section 29-36f, if any, and the authorization number designated for the transfer by the Department of Emergency Services and Public Protection. The person, firm or corporation selling such pistol or revolver or making delivery or transfer thereof shall give one copy of the receipt to the person making the purchase of such pistol or revolver or to whom the same is delivered or transferred, shall retain one copy of the receipt for at least five years, and shall send, by first class mail, or electronically transmit, within forty-eight hours of such sale, delivery or other transfer, one copy of the receipt to the Commissioner of Emergency Services and Public Protection and one copy of the receipt to the chief of police or, where there is no chief of police, the warden of the borough or the first selectman of the town, as the case may be, of the town in which the transferee resides.

(f) The provisions of this section shall not apply to antique pistols or revolvers. An antique pistol or revolver, for the purposes of this section, means any pistol or revolver which was manufactured in or before 1898 and any replica of such pistol or revolver provided such replica is not designed or redesigned for using rimfire or conventional centerfire fixed ammunition except rimfire or conventional centerfire fixed ammunition which is no longer manufactured in the United States and not readily available in the ordinary channel of commercial trade.

(g) The provisions of this section shall not apply to the sale, delivery or transfer of pistols or revolvers between (1) a federally-licensed firearm manufacturer and a federally-licensed firearm dealer, (2) a federally-licensed firearm importer and a federally-licensed firearm dealer, or (3) federally-licensed firearm dealers.

(h) If the court finds that a violation of this section is not of a serious nature and that the person charged with such violation (1) will probably not offend in the future, (2) has not previously been convicted of a violation of this section, and (3) has not previously had a prosecution under this section suspended pursuant to this subsection, the court may order suspension of prosecution. The court shall not order suspension of prosecution unless the accused person has acknowledged that he understands the consequences of the suspension of prosecution. Any person for whom prosecution is suspended shall agree to the tolling of any statute of limitations with respect to such violation and to a waiver of his right to a speedy trial. Such person shall appear in court and shall be released to the custody of the Court Support Services Division for such period, not exceeding two years, and under such conditions as the court shall order. If the person refuses to accept, or, having accepted, violates such conditions, the court shall terminate the suspension of prosecution and the case shall be brought to trial. If such person satisfactorily completes his period of probation, he may apply for dismissal of the charges against him and the court, on finding such satisfactory completion, shall dismiss such charges. If the person does not apply for dismissal of the charges against him after satisfactorily completing his period of probation, the court, upon receipt of a report submitted by the Court Support Services Division that the person satisfactorily completed his period of probation, may on its own motion make a finding of such satisfactory completion and dismiss such charges. Upon dismissal, all records of such charges shall be erased pursuant to section 54-142a. An order of the court denying a motion to dismiss the charges against a person who has completed his period of probation or terminating the participation of a defendant in such program shall be a final judgment for purposes of appeal.

(i) Any person who violates any provision of this section shall be guilty of a class C felony for which two years of the sentence imposed may not be suspended or reduced by the court, and five thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine, except that any person who sells, delivers or otherwise transfers a pistol or revolver in violation of the provisions of this section knowing that such pistol or revolver is stolen or that the manufacturer’s number or other mark of identification on such pistol or revolver has been altered, removed or obliterated, shall be guilty of a class B felony for which three years of the sentence imposed may not be suspended or reduced by the court, and ten thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine, and any pistol or revolver found in the possession of any person in violation of any provision of this section shall be forfeited.

(1949 Rev., S. 4164; February, 1965, P.A. 36; P.A. 75-42; P.A. 77-614, S. 486, 610; P.A. 82-113; July Sp. Sess. P.A. 94-1, S. 1; P.A. 98-129, S. 1; P.A. 99-212, S. 15; P.A. 00-99, S. 136, 154; P.A. 02-132, S. 12; P.A. 11-51, S. 134; P.A. 13-3, S. 47.)

History: 1965 act made provisions applicable to firms and corporations as well as to persons, required that applications be in triplicate, specifying persons who are to receive copies, required that no sales or deliveries be made until one week after copies mailed, replacing requirement that none be made on date of filing, added provision prohibiting sales and deliveries if applicant has been convicted of a felony, required that purchaser sign receipts in quadruplicate rather than triplicate with two rather than one to go to state police commissioner and added provisions setting forth exceptions to provisions for holders of state permits and various law enforcement officers and for antique weapons; P.A. 75-42 increased period after application during which sales and deliveries are prohibited from one week to two weeks; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 82-113 amended the definition of “antique pistol or revolver”; July Sp. Sess. P.A. 94-1 substantially revised section including making provisions applicable to all sales, deliveries and transfers, not just those “at retail”, dividing Sec. into Subsecs., amending Subsec. (a) to prohibit the sale, delivery or transfer to any person prohibited from possessing a pistol or revolver as provided in Sec. 53a-217c, rather than only to any alien, amending Subsec. (b) to require the transferor to retain the original application for at least 5 years, rather than at least 6 years, prohibit the sale, delivery or transfer unless the transferee is personally known to the transferor or provides evidence of his identity, require the municipal authority or commissioner to make a reasonable effort to determine if there is any reason that would prohibit the applicant from possessing a pistol or revolver and prohibit the sale, delivery or transfer of a pistol or revolver if any such reason exists, rather than only if the applicant has been convicted of a felony, amending Subsec. (d) to require the receipt to contain the identification number of the person’s permit to carry, permit to sell or eligibility certificate, if any, and the authorization number for the transfer, require the transferor to retain a copy of the receipt for at least 5 years, rather than at least 6 years, require the transferor to send a copy of the receipt to the chief of police, warden or first selectman of the town where the transfer took place, rather than to the authority issuing the permit for the sale of such pistol or revolver, require the transferor to send copies within 48 hours, rather than within 24 hours, of such sale, delivery or transfer, amending Subsec. (e) to make the waiting period not apply with respect to the holder of a valid permit to sell or eligibility certificate and require the transferor to verify the validity of the permit or certificate, adding Subsec. (g) to make section inapplicable to certain transfers between federally licensed manufacturers, importers or dealers, adding Subsec. (h) to authorize a court to suspend prosecution in certain cases, and adding Subsec. (i) to place penalty provision, formerly in Sec. 29-37(a), in section and increase penalty to a class D felony or, if the pistol or revolver is stolen or has an altered identification number, a class B felony; P.A. 98-129 amended Subsec. (c) to delete provision requiring that when a pistol or revolver is sold, delivered or transferred it be enclosed in a package with the paper or wrapping securely fastened and to add provision prohibiting the sale, delivery or other transfer of a pistol or revolver, other than at wholesale, unless such pistol or revolver is equipped with a reusable trigger lock, gun lock or gun locking device and specifying criteria for the materials and locking mechanism of such lock or device; P.A. 99-212 added new Subsec. (b) re prohibition on purchase or receipt of pistol or revolver without having a valid permit or eligibility certificate or being a federal marshal, sheriff, parole officer or peace officer, formerly Sec. 29-36j(a), redesignating former Subsecs. (b), (c) and (d) as Subsecs. (c), (d) and (e), respectively, amended Subsec. (c) to replace provision requiring seller or transferor to send one copy of the application to the police chief, first selectman or warden in municipality where applicant resides and one copy to the Commissioner of Public Safety and retain the application for at least 5 years with provision requiring seller or transferor to attach the application to the federal sale or transfer document and retain it for at least 20 years or until the vendor goes out of business, to add provision requiring seller or transferor to insure all questions on the application are answered properly and to make application available for inspection during normal business hours by law enforcement officials, to replace prohibition on transfer of pistol or revolver until the expiration of two weeks from the mailing of the copies of the application with prohibition on transfer until the transferor obtains an authorization number, to delete the role of “the chief of the police department of the municipality within which the applicant resides or, where there is no chief of police, the first selectman or warden of such municipality, as the case may be,” in determining whether there is a reason that would prohibit the applicant possessing a pistol or revolver and in notifying the seller or transferor of any such reason, to require the commissioner to perform the national instant criminal background check and to require the commissioner to deny the sale rather than forthwith notify the person, firm or corporation to whom such application was made if a reason exists that would prohibit the applicant possessing the pistol or revolver, amended Subsec. (e) to delete the requirement that the receipt contain the occupation of the transferee, to authorize the transferor to electronically transmit a copy of the receipt to the commissioner and the police chief, warden or first selectman and to require one copy of the receipt be sent to the police chief, warden or first selectman of the town “in which the transferee resides” rather than the town “in which the sale, delivery or other transfer took place” and deleted former Subsec. (e) re persons to whom the waiting period did not apply; P.A. 00-99 deleted reference to sheriff in Subsec. (b), effective December 1, 2000; P.A. 02-132 amended Subsec. (h) by replacing “Office of Adult Probation” with “Court Support Services Division”; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; P.A. 13-3 made a technical change in Subsec. (h) and amended Subsec. (i) to change penalty for violation of section from a class D felony to a class C felony for which 2 years of the sentence imposed may not be suspended or reduced and $5,000 of the fine may not be remitted or reduced unless court states its reasons on the record, and to provide that existing class B felony for sale, delivery or other transfer of a pistol or revolver knowing it is stolen or altered be subject to sentence of 3 years which may not be suspended or reduced and $10,000 fine which may not be remitted or reduced unless court states its reasons on the record.



Section 29-34 - False statement or information in connection with sale or transfer of pistol or revolver prohibited. Sale or transfer to person under twenty-one years of age prohibited. Temporary transfers. Penalties.

(a) No person shall make any false statement or give any false information connected with any purchase, sale, delivery or other transfer of any pistol or revolver. Any person violating any provision of this subsection shall be guilty of a class C felony for which two years of the sentence imposed may not be suspended or reduced by the court, and five thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine.

(b) No person shall sell, barter, hire, lend, give, deliver or otherwise transfer to any person under the age of twenty-one years any pistol or revolver, except that a pistol or revolver may be temporarily transferred to any person only for the use by such person in target shooting or on a firing or shooting range, provided such use is otherwise permitted by law and is under the immediate supervision of a person eligible to possess a pistol or revolver. Any person violating any provision of this subsection shall be guilty of a class C felony for which two years of the sentence imposed may not be suspended or reduced by the court, and five thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine.

(c) Any pistol or revolver found in the possession of any person in violation of any provision of this section shall be forfeited.

(1949 Rev., S. 4165; July Sp. Sess. P.A. 94-1, S. 2; July Sp. Sess. P.A. 94-2, S. 12; P.A. 99-212, S. 5; P.A. 13-3, S. 48.)

History: July Sp. Sess. P.A. 94-1 made the provisions of the section applicable to any “other transfer” of a pistol or revolver and to persons who “otherwise transfer” a pistol or revolver, increased the minimum age of a person to whom a pistol or revolver may be transferred from 18 to 21 years of age, and added exception re the temporary transfer of a pistol or revolver to any person for use in target shooting or on a firing or shooting range and under certain conditions; July Sp. Sess. P.A. 94-2 designated existing provisions re making a false statement or giving false information as Subsec. (a) and amended said Subsec. to add penalty provisions formerly located in Sec. 29-37(a), designated existing provisions re prohibiting the sale, delivery or transfer of any pistol or revolver to a person under the age of 21 years as Subsec. (b) and amended said Subsec. to add provision that a violation thereof is a class D felony with a 1-year nonsuspendable sentence and added Subsec. (c) re forfeiture of a pistol or revolver, formerly located in Sec. 29-37(a); P.A. 99-212 amended Subsec. (a) to increase the penalty to a class D felony, replacing penalty of a fine of not more than $500 or imprisonment of not more than 3 years or both; P.A. 13-3 amended Subsecs. (a) and (b) to change penalty from a class D felony to a class C felony for which 2 years of the sentence imposed may not be suspended or reduced and $5,000 of the fine may not be remitted or reduced unless the court states its reasons on the record.



Section 29-35 - Carrying of pistol or revolver without permit prohibited. Exceptions.

(a) No person shall carry any pistol or revolver upon his or her person, except when such person is within the dwelling house or place of business of such person, without a permit to carry the same issued as provided in section 29-28. The provisions of this subsection shall not apply to the carrying of any pistol or revolver by any parole officer or peace officer of this state, or any Department of Motor Vehicles inspector appointed under section 14-8 and certified pursuant to section 7-294d, or parole officer or peace officer of any other state while engaged in the pursuit of official duties, or federal marshal or federal law enforcement agent, or to any member of the armed forces of the United States, as defined in section 27-103, or of this state, as defined in section 27-2, when on duty or going to or from duty, or to any member of any military organization when on parade or when going to or from any place of assembly, or to the transportation of pistols or revolvers as merchandise, or to any person transporting any pistol or revolver while contained in the package in which it was originally wrapped at the time of sale and while transporting the same from the place of sale to the purchaser’s residence or place of business, or to any person removing such person’s household goods or effects from one place to another, or to any person while transporting any such pistol or revolver from such person’s place of residence or business to a place or individual where or by whom such pistol or revolver is to be repaired or while returning to such person’s place of residence or business after the same has been repaired, or to any person transporting a pistol or revolver in or through the state for the purpose of taking part in competitions, taking part in formal pistol or revolver training, repairing such pistol or revolver or attending any meeting or exhibition of an organized collectors’ group if such person is a bona fide resident of the United States and is permitted to possess and carry a pistol or revolver in the state or subdivision of the United States in which such person resides, or to any person transporting a pistol or revolver to and from a testing range at the request of the issuing authority, or to any person transporting an antique pistol or revolver, as defined in section 29-33. For the purposes of this subsection, “formal pistol or revolver training” means pistol or revolver training at a locally approved or permitted firing range or training facility, and “transporting a pistol or revolver” means transporting a pistol or revolver that is unloaded and, if such pistol or revolver is being transported in a motor vehicle, is not readily accessible or directly accessible from the passenger compartment of the vehicle or, if such pistol or revolver is being transported in a motor vehicle that does not have a compartment separate from the passenger compartment, such pistol or revolver shall be contained in a locked container other than the glove compartment or console. Nothing in this section shall be construed to prohibit the carrying of a pistol or revolver during formal pistol or revolver training or repair.

(b) The holder of a permit issued pursuant to section 29-28 shall carry such permit upon one’s person while carrying such pistol or revolver.

(1949 Rev., S. 4166; 1957, P.A. 163, S. 35; 1959, P.A. 179; 1963, P.A. 437; P.A. 81-45; 81-222, S. 2; P.A. 88-128, S. 1; P.A. 99-212, S. 2; P.A. 00-99, S. 77, 154; P.A. 01-130, S. 9; P.A. 03-19, S. 68; P.A. 11-213, S. 47.)

History: 1959 act exempted parole officers from provisions of section; 1963 act exempted persons en route to or at competitions, meetings, exhibitions etc. from provisions of section if persons are U.S. residents and have permits from other states; P.A. 81-45 clarified exemption for sheriffs, parole officers or peace officers by specifying those of this state, or of any other state while engaged in the pursuit of official duties, and added exemption for federal marshal or federal law enforcement agent; P.A. 81-222 provided an exemption for any person carrying a pistol or revolver to and from a testing range at the request of the issuing authority or carrying an antique pistol or revolver; P.A. 88-128 added Subsec. (b) to require a permit holder to carry his permit while carrying his pistol or revolver; P.A. 99-212 replaced “carrying” with “transporting” in list of exceptions other than in exceptions for sheriffs, parole officers, peace officers, federal marshals, federal law enforcement agents, members of the armed forces and members of any military organization, added exception for transporting a pistol or revolver in or through the state for the purpose of “taking part in formal pistol or revolver training” or “repairing such pistol or revolver”, revised exception re out-of-state resident by replacing condition that such person have “a permit or license to carry any firearm issued by the authority of any other state or subdivision of the United States” with condition that such person “is permitted to possess and carry a pistol or revolver in the state or subdivision of the United States in which such person resides”, added definitions of “formal pistol or revolver training” and “transporting a pistol or revolver” and made provisions of section gender neutral; P.A. 00-99 deleted references to sheriff in Subsec. (a), effective December 1, 2000; P.A. 01-130 amended definition of “transporting a pistol or revolver” in Subsec. (a) re providing for a locked container if motor vehicle does not have compartment separate from passenger compartment; P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003; P.A. 11-213 amended Subsec. (a) to exempt Department of Motor Vehicles inspectors, effective July 1, 2011.

Cited. 3 CA 225; Id., 289. Cited. 6 CA 189; Id., 402. Cited. 7 CA 367. Cited. 8 CA 667. Cited. 9 CA 169; judgment reversed, see 205 C. 370; Id., 330. Cited. 10 CA 532; Id., 683; Id., 697. Cited. 12 CA 662. Cited. 13 CA 139. Cited. 14 CA 140. Cited. 15 CA 330; Id., 749. Cited. 17 CA 243. Cited. 19 CA 576. Cited. 22 CA 507. Cited. 24 CA 408; Id., 685; Id., 692; Id., 737. Cited. 25 CA 433; Id., 578; Id., 734. Cited. 26 CA 65; Id., 367. Cited. 27 CA 263; Id., 403. Cited. 28 CA 833; judgment reversed, see 227 C. 518. Cited. 30 CA 26; Id., 68. Cited. 31 CA 385; Id., 614. Cited. 32 CA 724. Cited. 34 CA 103; Id., 223. Cited. 35 CA 541. Cited. 36 CA 345; Id., 483; Id., 576; Id., 805; Id., 831. Cited. 37 CA 276. Cited. 38 CA 247. Cited. 39 CA 82; Id., 224; Id., 242; Id., 563. Cited. 40 CA 60; Id., 151; Id., 189. Cited. 41 CA 515; Id., 565; Id., 831. Cited. 42 CA 41. Cited. 43 CA 252. Cited. 44 CA 790. Cited. 45 CA 261; Id., 282. Cited. 46 CA 640. Evidence presented at trial was insufficient to support conviction of carrying pistol without a license because state did not prove beyond a reasonable doubt that gun barrel was less than twelve inches in length. 48 CA 193.

Cited. 27 CS 275. Cited. 35 CS 516.

Subsec. (a):

Cited. 224 C. 546. Cited. 237 C. 518. “Place of business” means premises containing a business in which a person has a proprietary, controlling or possessory interest not a location at which a person is merely employed. 260 C. 219. “Place of business” exception to handgun permit requirement inapplicable to taxicab. 270 C. 198.

Cited. 20 CA 137. Cited. 22 CA 321. Cited. 26 CA 242. Cited. 33 CA 521. Cited. 35 CA 138. Cited. 38 CA 750. Cited. 42 CA 768. Cited. 45 CA 591. Cited. 46 CA 216. Cumulative evidence established beyond a reasonable doubt that defendant’s firearm had a barrel less than twelve inches long. 69 CA 1. Jury instructions that improperly included an explanation of the principles of constructive possession did not violate defendant’s due process rights where such instructions had no probable effect on the jury. 71 CA 656. Court upheld prior rulings that convictions under both this Subsec. and Sec. 53a-217(a)(1) do not constitute double jeopardy. 83 CA 377. To obtain a conviction, the state was required to prove beyond a reasonable doubt that defendant carried a pistol, for which he lacked a permit, while outside his dwelling house or place of business. 126 CA 192.



Section 29-36 - Alteration of firearm identification mark, number or name.

(a) No person shall remove, deface, alter or obliterate the name of any maker or model or any maker’s number or other mark of identification on any firearm as defined in section 53a-3. The possession of any firearm upon which any identifying mark, number or name has been removed, defaced, altered or obliterated shall be prima facie evidence that the person owning or in possession of such firearm has removed, defaced, altered or obliterated the same.

(b) Any person who violates any provision of this section shall be guilty of a class C felony for which two years of the sentence imposed may not be suspended or reduced by the court, and five thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine, and any firearm found in the possession of any person in violation of said provision shall be forfeited.

(1949 Rev., S. 4167; P.A. 97-56, S. 1; P.A. 13-3, S. 49.)

History: P.A. 97-56 designated existing provisions as Subsec. (a), amended said Subsec. (a) to replace “pistol or revolver” with “firearm” and include defacing an identifying mark, number or name as a prohibited act and added Subsec. (b) re the penalty for a violation, revising the penalty formerly located in Sec. 29-37(a) to include all firearms; P.A. 13-3 amended Subsec. (b) to change penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class C felony for which 2 years of the sentence imposed may not be suspended or reduced and $5,000 of the fine may not be remitted or reduced unless the court states its reasons on the record.



Section 29-36f - Eligibility certificate for pistol or revolver.

(a) Any person who is twenty-one years of age or older may apply to the Commissioner of Emergency Services and Public Protection for an eligibility certificate for a pistol or revolver.

(b) The Commissioner of Emergency Services and Public Protection shall issue an eligibility certificate unless said commissioner finds that the applicant: (1) Has failed to successfully complete a course approved by the Commissioner of Emergency Services and Public Protection in the safety and use of pistols and revolvers including, but not limited to, a safety or training course in the use of pistols and revolvers available to the public offered by a law enforcement agency, a private or public educational institution or a firearms training school, utilizing instructors certified by the National Rifle Association or the Department of Energy and Environmental Protection and a safety or training course in the use of pistols or revolvers conducted by an instructor certified by the state or the National Rifle Association; (2) has been convicted of a felony or of a violation of subsection (c) of section 21a-279 or section 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-175, 53a-176, 53a-178 or 53a-181d; (3) has been convicted as delinquent for the commission of a serious juvenile offense, as defined in section 46b-120; (4) has been discharged from custody within the preceding twenty years after having been found not guilty of a crime by reason of mental disease or defect pursuant to section 53a-13; (5) (A) has been confined in a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding sixty months by order of a probate court; or (B) has been voluntarily admitted on or after October 1, 2013, to a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding six months for care and treatment of a psychiatric disability and not solely for being an alcohol-dependent person or a drug-dependent person as those terms are defined in section 17a-680, (6) is subject to a restraining or protective order issued by a court in a case involving the use, attempted use or threatened use of physical force against another person; (7) is subject to a firearms seizure order issued pursuant to subsection (d) of section 29-38c after notice and hearing; (8) is prohibited from shipping, transporting, possessing or receiving a firearm pursuant to 18 USC 922(g)(4); or (9) is an alien illegally or unlawfully in the United States.

(July Sp. Sess. P.A. 94-1, S. 7; P.A. 98-129, S. 14; P.A. 99-212, S. 20; P.A. 05-283, S. 5; P.A. 11-51, S. 134; 11-80, S. 1; P.A. 13-3, S. 58.)

History: P.A. 98-129 added new Subsec. (b)(3) prohibiting the issuance of an eligibility certificate to an applicant who has been convicted as delinquent for the commission of a serious juvenile offense, renumbering the remaining Subdivs. accordingly, and replacing in Subdiv. (5) “hospital for mental illness” with “hospital for persons with psychiatric disabilities”; P.A. 99-212 added new Subsec. (b)(7) prohibiting the issuance of an eligibility certificate to an applicant who is subject to a firearms seizure order issued pursuant to Sec. 29-38c(d) after notice and hearing, renumbering remaining Subdiv. accordingly, and made provisions gender neutral; P.A. 05-283 added new Subsec. (b)(8) prohibiting the issuance of an eligibility certificate to an applicant who is prohibited from shipping, transporting, possessing or receiving a firearm pursuant to 18 USC 922 (g)(4), and redesignated existing Subdiv. (8) as Subdiv. (9); pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-3 amended Subsec. (b)(5) to designate existing provisions as Subpara. (A) and amend same by replacing “twelve months” with “sixty months” re hospital confinement by probate court order, and to add Subpara. (B) re voluntary admission.



Section 29-36g - Application for eligibility certificate. Criminal history records check. Deadline for approval or denial of application. Form of certificate. Change of address. Confidentiality of name and address of certificate holder. Scope of certificate.

(a) Requests for eligibility certificates under section 29-36f shall be submitted to the Commissioner of Emergency Services and Public Protection on application forms prescribed by the commissioner. No eligibility certificate for a pistol or revolver shall be issued under the provisions of said section unless the applicant for such certificate gives to the Commissioner of Emergency Services and Public Protection, upon the commissioner’s request, full information concerning the applicant’s criminal record and relevant information concerning the applicant’s mental health history. The commissioner shall require each applicant to submit to state and national criminal history records checks. The commissioner shall take a full description of such applicant. The commissioner shall take the fingerprints of such applicant or conduct any other method of positive identification required by the State Police Bureau of Identification or the Federal Bureau of Investigation. The commissioner shall record the date the fingerprints were taken in the applicant’s file and shall conduct criminal history records checks in accordance with section 29-17a. The commissioner shall, within sixty days of receipt of the national criminal history records check from the Federal Bureau of Investigation, either approve the application and issue the eligibility certificate or deny the application and notify the applicant of the reason for such denial in writing.

(b) (1) With respect to any application for an eligibility certificate filed with the Commissioner of Emergency Services and Public Protection on or before July 1, 1995, the commissioner shall, not later than October 1, 1995, (A) approve the application and issue the eligibility certificate, (B) issue a temporary eligibility certificate, or (C) deny the application and notify the applicant of the reason for such denial in writing.

(2) With respect to any application for an eligibility certificate filed with the Commissioner of Emergency Services and Public Protection after July 1, 1995, the commissioner shall, within ninety days, (A) approve the application and issue the eligibility certificate, (B) issue a temporary eligibility certificate, or (C) deny the application and notify the applicant of the reason for such denial in writing.

(3) A temporary certificate issued under this subsection shall be valid until such time as the commissioner either approves or denies the application.

(c) An eligibility certificate for a pistol or revolver shall be of such form and content as the commissioner may prescribe, shall be signed by the certificate holder and shall contain an identification number, the name, address, place and date of birth, height, weight and eye color of the certificate holder and a full-face photograph of the certificate holder.

(d) A person holding an eligibility certificate issued by the commissioner shall notify the commissioner within two business days of any change of his address. The notification shall include his old address and his new address.

(e) Notwithstanding the provisions of sections 1-210 and 1-211, the name and address of a person issued an eligibility certificate for a pistol or revolver under the provisions of section 29-36f shall be confidential and shall not be disclosed, except (1) such information may be disclosed to law enforcement officials acting in the performance of their duties, including, but not limited to, employees of the United States Probation Office acting in the performance of their duties, (2) the Commissioner of Emergency Services and Public Protection may disclose such information to the extent necessary to comply with a request made pursuant to section 29-33, 29-37a or 29-38m for verification that such certificate is still valid and has not been suspended or revoked, and (3) such information may be disclosed to the Commissioner of Mental Health and Addiction Services to carry out the provisions of subsection (c) of section 17a-500.

(f) An eligibility certificate for a pistol or revolver shall not authorize the holder thereof to carry a pistol or revolver upon his person in circumstances for which a permit to carry a pistol or revolver issued pursuant to subsection (b) of section 29-28 is required under section 29-35.

(July Sp. Sess. P.A. 94-1, S. 8; P.A. 98-129, S. 7; P.A. 01-175, S. 23, 32; P.A. 07-217, S. 133; P.A. 11-51, S. 134; P.A. 12-177, S. 2; P.A. 13-3, S. 51.)

History: P.A. 98-129 added Subsec. (e)(3) authorizing the disclosure of such information to the Commissioner of Mental Health and Addiction Services to carry out the provisions of Sec. 17a-500(c); P.A. 01-175 amended Subsec. (a) by making technical changes and adding provisions re fingerprinting and state and national criminal history records checks in accordance with Sec. 29-17a, effective July 1, 2001; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 12-177 amended Subsec. (e)(1) to permit disclosure of information to employees of the U.S. Probation Office acting in performance of their duties; P.A. 13-3 amended Subsec. (e)(2) to add reference to request made pursuant to Sec. 29-37a or 29-38m, effective July 1, 2013.



Section 29-36h - Fee for eligibility certificate. Expiration and renewal of eligibility certificate.

(a) The fee for each eligibility certificate for a pistol or revolver originally issued under the provisions of section 29-36f shall be thirty-five dollars and for each renewal thereof thirty-five dollars, which fees shall be paid to the Commissioner of Emergency Services and Public Protection. Upon deposit of such fees in the General Fund, the fees shall be credited to the appropriation to the Department of Emergency Services and Public Protection to a separate nonlapsing account for the purposes of the issuance of eligibility certificates under said section.

(b) An eligibility certificate originally issued under the provisions of section 29-36f shall expire five years after the date it becomes effective and each renewal thereof shall expire five years after the expiration date of the certificate being renewed.

(c) The renewal fee shall apply for each renewal which is requested not earlier than thirty-one days before, and not later than thirty-one days after, the expiration date of the certificate being renewed.

(d) No fee or portion thereof paid under the provisions of this section for issuance or renewal of an eligibility certificate shall be refundable except if the eligibility certificate for which the fee or portion thereof was paid was not issued or renewed.

(e) The Commissioner of Emergency Services and Public Protection shall send a notice of the expiration of an eligibility certificate issued pursuant to section 29-36f to the holder of such certificate, by first class mail, at the address of such person as shown by the records of the commissioner, not less than ninety days before such expiration, and shall enclose therein a form for the renewal of said certificate. An eligibility certificate issued pursuant to said section shall be valid for a period of ninety days from the expiration date, except this provision shall not apply to any certificate which has been revoked or for which revocation is pending, pursuant to section 29-36i.

(July Sp. Sess. P.A. 94-1, S. 9; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 29-36i - Revocation of eligibility certificate.

(a) Any eligibility certificate for a pistol or revolver shall be revoked by the Commissioner of Emergency Services and Public Protection upon the occurrence of any event which would have disqualified the holder from being issued the certificate pursuant to section 29-36f.

(b) Upon the revocation of any eligibility certificate, the person whose eligibility certificate is revoked shall be notified in writing and such certificate shall be forthwith delivered to the Commissioner of Emergency Services and Public Protection. Any person who fails to surrender such certificate within five days of notification in writing of revocation thereof shall be guilty of a class A misdemeanor.

(July Sp. Sess. P.A. 94-1, S. 10; P.A. 11-51, S. 134; P.A. 13-3, S. 52.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 13-3 amended Subsec. (b) to change penalty for failure to surrender certificate from a class C misdemeanor to a class A misdemeanor.



Section 29-36j - Purchase or receipt of pistol or revolver without permit or eligibility certificate prohibited. Exceptions.

Section 29-36j is repealed, effective October 1, 1999.

(July Sp. Sess. P.A. 94-1, S. 12; P.A. 99-212, S. 22.)



Section 29-36k - Transfer, delivery or surrender of firearms or ammunition by persons ineligible to possess firearms or ammunition. Destruction of firearms or ammunition. Penalty.

(a) Not later than two business days after the occurrence of any event that makes a person ineligible to possess a pistol or revolver or other firearm or ammunition, such person shall (1) transfer in accordance with section 29-33 all pistols and revolvers which such person then possesses to any person eligible to possess a pistol or revolver and transfer in accordance with any applicable state and federal laws all other firearms to any person eligible to possess such other firearms by obtaining an authorization number for the sale or transfer of the firearm from the Commissioner of Emergency Services and Public Protection, and submit a sale or transfer of firearms form to said commissioner within two business days, except that a person subject to a restraining or protective order or a foreign order of protection may only transfer a pistol, revolver or other firearm or ammunition under this subdivision to a federally licensed firearms dealer pursuant to the sale of the pistol, revolver or other firearm and ammunition to the federally licensed firearms dealer, or (2) deliver or surrender such pistols and revolvers and other firearms and ammunition to the Commissioner of Emergency Services and Public Protection, or (3) transfer such ammunition to any person eligible to possess such ammunition. The commissioner shall exercise due care in the receipt and holding of such pistols and revolvers and other firearms or ammunition. For the purposes of this section, a “person subject to a restraining or protective order or a foreign order of protection” means a person who knows that such person is subject to (A) a restraining or protective order of a court of this state that has been issued against such person, after notice and an opportunity to be heard has been provided to such person, in a case involving the use, attempted use or threatened use of physical force against another person, or (B) a foreign order of protection, as defined in section 46b-15a, that has been issued against such person in a case involving the use, attempted use or threatened use of physical force against another person.

(b) Such person, or such person’s legal representative, may, at any time up to one year after such delivery or surrender, transfer such pistols and revolvers in accordance with the provisions of section 29-33 to any person eligible to possess a pistol or revolver and transfer such other firearms and ammunition, in accordance with any applicable state and federal laws, to any person eligible to possess such other firearms and ammunition, provided any person subject to a restraining or protective order or a foreign order of protection, or such person’s legal representative, may only transfer such pistol, revolver or other firearm or ammunition to a federally licensed firearms dealer pursuant to the sale of the pistol, revolver or other firearm or ammunition to the federally licensed firearms dealer. Upon notification in writing by the transferee and such person, the Commissioner of Emergency Services and Public Protection shall, within ten days, deliver such pistols and revolvers or other firearms or ammunition to the transferee. If, at the end of such year, such pistols and revolvers or other firearms or ammunition have not been so transferred, the commissioner shall cause them to be destroyed.

(c) Any person who fails to transfer, deliver or surrender any such pistols and revolvers and other firearms or ammunition as provided in this section shall be subject to the penalty provided for in section 53a-217 or 53a-217c.

(July Sp. Sess. P.A. 94-1, S. 13; P.A. 02-120, S. 6; P.A. 11-51, S. 134; 11-152, S. 9; P.A. 13-3, S. 34; 13-214, S. 17.)

History: P.A. 02-120 amended Subsec. (a) to make provisions applicable to a person ineligible to possess a firearm other than a pistol or revolver, adding in Subdiv. (1) the requirement that such person transfer in accordance with state and federal laws such other firearms to any person eligible to possess such other firearms by obtaining an authorization number from the Commissioner of Public Safety and submit a sale or transfer of firearms form to the commissioner within two business days and including in Subdiv. (2) the delivery or surrender of “other firearms”, amended Subsec. (b) to make provisions applicable to “other firearms”, to authorize the transfer of such other firearms in accordance with applicable state and federal laws to any person eligible to possess such other firearms and to make a technical change for purposes of gender neutrality and amended Subsec. (c) to make provisions applicable to the failure to transfer or surrender “other firearms” and to add reference to penalty in Sec. 53a-217, effective June 7, 2002; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 11-152 amended Subsecs. (a) and (b) to add provisions re a person described in Sec. 53a-217(a)(3), define same and make technical changes, and amended Subsec. (c) to add “deliver”; P.A. 13-3 made provisions re ineligibility to possess firearms and transfer, delivery or surrender of firearms applicable to ammunition and made technical changes; P.A. 13-214 replaced references to person described in Sec. 53a-217(a)(3) with references to “person subject to a restraining or protective order or a foreign order of protection” and defined same.



Section 29-36l - Verification of eligibility of persons to receive or possess firearms. State database. Instant criminal background check. Immunity of seller or transferor. Authorization number required.

(a) The Commissioner of Emergency Services and Public Protection shall establish a state database that any person, firm or corporation who sells or otherwise transfers firearms may access, by telephone or other electronic means in addition to the telephone, for information to be supplied immediately, on whether a permit to carry a pistol or revolver, issued pursuant to subsection (b) of section 29-28, a permit to sell at retail a pistol or revolver, issued pursuant to subsection (a) of section 29-28, an eligibility certificate for a pistol or revolver, issued pursuant to section 29-36f, or a long gun eligibility certificate, issued pursuant to section 29-37p, is valid and has not been revoked or suspended.

(b) Upon establishment of the database, the commissioner shall notify each person, firm or corporation holding a permit to sell at retail pistols or revolvers issued pursuant to subsection (a) of section 29-28 of the existence and purpose of the system and the means to be used to access the database.

(c) The Department of Emergency Services and Public Protection shall establish days and hours during which the telephone number or other electronic means shall be operational for purposes of responding to inquiries, taking into consideration the normal business hours of retail firearm businesses.

(d) (1) The Department of Emergency Services and Public Protection shall be the point of contact for initiating a background check through the National Instant Criminal Background Check System (NICS), established under section 103 of the Brady Handgun Violence Prevention Act, on individuals purchasing firearms.

(2) The Department of Emergency Services and Public Protection, Department of Mental Health and Addiction Services and Judicial Department shall, in accordance with state and federal law regarding confidentiality, enter into a memorandum of understanding with the Federal Bureau of Investigation for the purpose of implementing the National Instant Criminal Background Check System in the state. The Department of Emergency Services and Public Protection shall report the name, date of birth and physical description of any person prohibited from possessing a firearm pursuant to 18 USC 922(g) or (n) to the National Instant Criminal Background Check System Index, Denied Persons Files.

(e) Any person, firm or corporation that contacts the Department of Emergency Services and Public Protection to access the database established under this section and determine if a person is eligible to receive or possess a firearm shall not be held civilly liable for the sale or transfer of a firearm to a person whose receipt or possession of such firearm is unlawful or for refusing to sell or transfer a firearm to a person who may lawfully receive or possess such firearm if such person, firm or corporation relied, in good faith, on the information provided to such person, firm or corporation by said department, unless the conduct of such person, firm or corporation was unreasonable or reckless.

(f) Any person, firm or corporation that sells, delivers or otherwise transfers any firearm pursuant to section 29-33 or 29-37a, shall contact the Department of Emergency Services and Public Protection to access the database established under this section and receive an authorization number for such sale, delivery or transfer. The provisions of this subsection shall not apply to: (1) Any sale, delivery or transfer of an antique firearm manufactured in or before 1898, including any firearm with a matchlock, flintlock, percussion cap or similar type of ignition system manufactured in or before 1898; (2) any sale, delivery or transfer of any replica of any firearm described in subdivision (1) of this subsection if such replica uses rimfire or conventional centerfire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade; (3) transactions between persons who are licensed as firearms importers or collectors, manufacturers or dealers pursuant to 18 USC 921 et seq.; (4) the transfer of firearms to and from gunsmiths for purposes of repair only; and (5) any sale, delivery or transfer of any firearm to any agency of the United States, the state of Connecticut or any local government.

(July Sp. Sess. P.A. 94-1, S. 16; P.A. 99-212, S. 7; P.A. 05-283, S. 1; P.A. 11-51, S. 169; P.A. 13-3, S. 7.)

History: P.A. 99-212 added Subsec. (c) re establishment of days and hours during which the telephone number or other electronic means shall be operational to respond to inquiries, added Subsec. (d) re designation of the Department of Public Safety as the point of contact for initiating background checks through the National Instant Criminal Background Check System, added Subsec. (e) re immunity of sellers and transferors who contact the Department of Public Safety to access the database and rely in good faith on the information provided and added Subsec. (f) re requirement that sellers and transferors contact the department to access the database and receive an authorization number and re exempt transactions; P.A. 05-283 amended Subsec. (d) to designate existing provisions as Subdiv. (1) and to add Subdiv. (2) re memorandum of understanding with the Federal Bureau of Investigation for purpose of implementing the National Instant Criminal Background Check System; P.A. 11-51 replaced references to Commissioner and Department of Public Safety with references to Commissioner and Department of Emergency Services and Public Protection and made a technical change, effective July 1, 2011; P.A. 13-3 amended Subsec. (a) to provide that database may be accessed by seller or transferor of “firearms” rather than of “pistols or revolvers” and be used to determine validity of long gun eligibility certificate issued pursuant to Sec. 29-37p, effective July 1, 2013.



Section 29-36m - Regulations.

The Commissioner of Emergency Services and Public Protection shall adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of sections 18-81i, 29-27 and 29-28, subsection (a) of section 29-30, section 29-32, subsection (b) of section 29-32b, sections 29-33, 29-34 and 29-36f to 29-36l, inclusive, subsection (a) of section 29-37, subsections (a) and (b) of section 53-202d and section 53a-217c.

(July Sp. Sess. P.A. 94-1, S. 17; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-36n - Protocol for the transfer, delivery or surrender of pistols, revolvers, other firearms and ammunition.

(a) The Commissioner of Emergency Services and Public Protection, in conjunction with the Chief State’s Attorney and the Connecticut Police Chiefs Association, shall develop a protocol to ensure that persons who become ineligible to possess a pistol or revolver or other firearm or ammunition have, in accordance with section 29-36k, transferred such pistol or revolver or other firearm or ammunition to a person eligible to possess such pistol or revolver or other firearm or ammunition or have delivered or surrendered such pistol or revolver or other firearm or ammunition to said commissioner. Such protocol shall include provisions to ensure that a person who becomes ineligible to possess a pistol or revolver or other firearm because such person is subject to a restraining or protective order or a foreign order of protection, as defined in section 29-36k, transfers such pistol or revolver or other firearm, or delivers or surrenders such pistol or revolver or other firearm, pursuant to arrangements made with an organized local police department or the Division of State Police in advance of such transfer, delivery or surrender.

(b) The Commissioner of Emergency Services and Public Protection, in conjunction with the Chief State’s Attorney and the Connecticut Police Chiefs Association, shall update the protocol developed pursuant to subsection (a) of this section to reflect the provisions of sections 29-7h, 29-28, 29-28a, 29-29, 29-30, 29-32 and 29-35, subsections (b) and (e) of section 46b-15, subsections (c) and (d) of section 46b-38c and sections 53-202a, 53-202l, 53-202m and 53a-217 and shall include in such protocol specific instructions for the transfer, delivery or surrender of pistols and revolvers and other firearms and ammunition when the assistance of more than one law enforcement agency is necessary to effect the requirements of section 29-36k.

(P.A. 99-212, S. 10; P.A. 01-130, S. 14; P.A. 02-120, S. 2; P.A. 11-51, S. 134; 11-152, S. 10; P.A. 13-3, S. 35; 13-214, S. 18.)

History: P.A. 01-130 designated existing provisions as Subsec. (a) and added Subsec. (b) re updating the protocol; P.A. 02-120 amended Subsec. (b) to require protocol to include specific instructions for transfer of pistols and revolvers when assistance of more than one law enforcement agency is necessary to effect the requirements of Sec. 29-36k; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 11-152 amended Subsec. (b) to add “delivery or surrender” re protocol for pistols and revolvers; P.A. 13-3 made provisions re ineligibility to possess pistol or revolver and transfer, delivery or surrender of pistol or revolver applicable to ammunition; P.A. 13-214 added references to other firearm and amended Subsec. (a) to provide that protocol shall include provisions to ensure that a person who becomes ineligible to possess a pistol, revolver or other firearm because the person is subject to a restraining or protective order or a foreign order of protection transfers the pistol, revolver or other firearm pursuant to advance arrangements made with local or state police.



Section 29-37 - Penalties.

(a) Any person violating any provision of section 29-28 or 29-31 shall be guilty of a class E felony, and any pistol or revolver found in the possession of any person in violation of any of said provisions shall be forfeited.

(b) Any person violating any provision of subsection (a) of section 29-35 shall be guilty of a class D felony, and, in the absence of any mitigating circumstances as determined by the court, one year of the sentence imposed may not be suspended or reduced by the court. The court shall specifically state the mitigating circumstances, or the absence thereof, in writing for the record. Any pistol or revolver found in the possession of any person in violation of any provision of subsection (a) of section 29-35 shall be forfeited.

(c) Any person violating any provision of subsection (b) of section 29-35 shall have committed an infraction and shall be fined thirty-five dollars.

(1949 Rev., S. 4168; P.A. 81-222, S. 3; P.A. 88-128, S. 2; July Sp. Sess. P.A. 94-1, S. 15; July Sp. Sess. P.A. 94-2, S. 13; P.A. 97-56, S. 2; P.A. 07-217, S. 134; P.A. 13-258, S. 25.)

History: P.A. 81-222 added Subsec. (b) establishing a mandatory one-year prison sentence for any person violating Sec. 29-35 unless the court finds mitigating circumstances, and requiring the court to state the mitigating circumstances or absence thereof in writing; P.A. 88-128 added Subsec. (c) to provide a penalty for any person violating Sec. 29-35(b); July Sp. Sess. P.A. 94-1 amended Subsec. (a) to delete reference to Sec. 29-33 because that same public act added revised penalty provisions for violations of Sec. 29-33 within that section itself; July Sp. Sess. P.A. 94-2 amended Subsec. (a) to delete reference to Sec. 29-34 because that same public act added penalty provisions for violations of Sec. 29-34 within that section itself; P.A. 97-56 amended Subsec. (a) to delete penalty provision for a violation of Sec. 29-36 because that same public act added penalty provision for violations of that section to Sec. 29-36 itself; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 13-258 amended Subsec. (a) to change penalty from a fine of not more than $500 or imprisonment of not more than 3 years to a class E felony, and amended Subsec. (b) to change penalty from a fine of not more than $1,000 and imprisonment of not less than 1 year or more than 5 years to a class D felony.



Section 29-37a - Sale, delivery or transfer of long guns. Procedure. Penalty.

(a) For the purposes of this section, “long gun” means a firearm, as defined in section 53a-3, other than a pistol or revolver.

(b) (1) Except as provided in subdivision (2) of this subsection, no person, firm or corporation may sell, deliver or otherwise transfer, at retail, any long gun to any person under eighteen years of age.

(2) No person, firm or corporation may sell, deliver or otherwise transfer, at retail, any semi-automatic centerfire rifle that has or accepts a magazine with a capacity exceeding five rounds to any person under twenty-one years of age. The provisions of this subdivision shall not apply to the sale, delivery or transfer of such a rifle to any person who is a member or employee of an organized local police department, the Department of Emergency Services and Public Protection or the Department of Correction or a member of the military or naval forces of this state or of the United States for use in the discharge of their duties.

(c) On and after April 1, 2014, no person may purchase or receive any long gun unless such person holds a valid long gun eligibility certificate issued pursuant to section 29-37p, a valid permit to carry a pistol or revolver issued pursuant to subsection (b) of section 29-28, a valid permit to sell at retail a pistol or revolver issued pursuant to subsection (a) of section 29-28 or a valid eligibility certificate for a pistol or revolver issued pursuant to section 29-36f.

(d) No person, firm or corporation may sell, deliver or otherwise transfer, at retail, any long gun to any person unless such person makes application on a form prescribed and furnished by the Commissioner of Emergency Services and Public Protection, which shall be attached by the transferor to the federal sale or transfer document and filed and retained by the transferor for at least twenty years or until such transferor goes out of business. Such application shall be available for inspection during normal business hours by law enforcement officials. No such sale, delivery or other transfer of any long gun shall be made until the person, firm or corporation making such sale, delivery or transfer has ensured that such application has been completed properly and has obtained an authorization number from the Commissioner of Emergency Services and Public Protection for such sale, delivery or transfer. The Department of Emergency Services and Public Protection shall make every effort, including performing the national instant criminal background check, to determine if the applicant is eligible to receive such long gun. If it is determined that the applicant is ineligible to receive such long gun, the Commissioner of Emergency Services and Public Protection shall immediately notify the person, firm or corporation to whom such application was made and no such long gun shall be sold, delivered or otherwise transferred to such applicant by such person, firm or corporation. When any long gun is delivered in connection with any sale or purchase, such long gun shall be enclosed in a package, the paper or wrapping of which shall be securely fastened, and no such long gun when delivered on any sale or purchase shall be loaded or contain any gunpowder or other explosive or any bullet, ball or shell. Upon the sale, delivery or other transfer of the long gun, the transferee shall sign in triplicate a receipt for such long gun, which shall contain the name, address and date and place of birth of such transferee, the date of such sale, delivery or transfer and the caliber, make, model and manufacturer’s number and a general description thereof. Not later than twenty-four hours after such sale, delivery or transfer, the transferor shall send by first class mail or electronically transfer one receipt to the Commissioner of Emergency Services and Public Protection and one receipt to the chief of police or, where there is no chief of police, the warden of the borough or the first selectman, of the town in which the transferee resides, and shall retain one receipt, together with the original application, for at least five years.

(e) No sale, delivery or other transfer of any long gun shall be made by a person who is not a federally licensed firearm manufacturer, importer or dealer to a person who is not a federally licensed firearm manufacturer, importer or dealer unless:

(1) The prospective transferor and prospective transferee comply with the provisions of subsection (d) of this section and the prospective transferor has obtained an authorization number from the Commissioner of Emergency Services and Public Protection for such sale, delivery or transfer; or

(2) The prospective transferor or prospective transferee requests a federally licensed firearm dealer to contact the Department of Emergency Services and Public Protection on behalf of such prospective transferor or prospective transferee and the federally licensed firearm dealer has obtained an authorization number from the Commissioner of Emergency Services and Public Protection for such sale, delivery or transfer.

(f) (1) On and after January 1, 2014, for purposes of a transfer pursuant to subdivision (2) of subsection (e) of this section, a prospective transferor or prospective transferee may request a federally licensed firearm dealer to contact the Department of Emergency Services and Public Protection to obtain an authorization number for such sale, delivery or transfer. If a federally licensed firearm dealer consents to contact the department on behalf of the prospective transferor or prospective transferee, the prospective transferor or prospective transferee shall provide to such dealer the name, sex, race, date of birth and state of residence of the prospective transferee and, if necessary to verify the identity of the prospective transferee, may provide a unique numeric identifier including, but not limited to, a Social Security number, and additional identifiers including, but not limited to, height, weight, eye and hair color, and place of birth. The prospective transferee shall present to the dealer such prospective transferee’s valid long gun eligibility certificate issued pursuant to section 29-37p, valid permit to carry a pistol or revolver issued pursuant to subsection (b) of section 29-28, valid permit to sell at retail a pistol or revolver issued pursuant to subsection (a) of section 29-28 or valid eligibility certificate for a pistol or revolver issued pursuant to section 29-36f. The dealer may charge a fee for contacting the department on behalf of the prospective transferor or prospective transferee.

(2) The Department of Emergency Services and Public Protection shall make every effort, including performing the national instant criminal background check, to determine if the prospective transferee is eligible to receive such long gun. The Commissioner of Emergency Services and Public Protection shall immediately notify the dealer of the department’s determination and the dealer shall immediately notify the prospective transferor or prospective transferee of such determination. If the department determines the prospective transferee is ineligible to receive such long gun, no long gun shall be sold, delivered or otherwise transferred by the prospective transferor to the prospective transferee. If the department determines the prospective transferee is eligible to receive such long gun and provides an authorization number for such sale, delivery or transfer, the prospective transferor may proceed to sell, deliver or otherwise transfer the long gun to the prospective transferee.

(3) Upon the sale, delivery or other transfer of the long gun, the transferor or transferee shall complete a form, prescribed by the Commissioner of Emergency Services and Public Protection, that contains the name and address of the transferor, the name and address of the transferee, the date and place of birth of such transferee, the firearm permit or certificate number of the transferee, the firearm permit or certificate number of the transferor, if any, the date of such sale, delivery or transfer, the caliber, make, model and manufacturer’s number and a general description of such long gun and the authorization number provided by the department. Not later than twenty-four hours after such sale, delivery or transfer, the transferor shall send by first class mail or electronically transfer one copy of such form to the Commissioner of Emergency Services and Public Protection and one copy to the chief of police or, where there is no chief of police, the warden of the borough or the first selectman, of the town in which the transferee resides, and shall retain one copy, for at least five years.

(g) Prior to April 1, 2014, no sale, delivery or other transfer of any long gun shall be made until the expiration of two weeks from the date of the application, except that such waiting period shall not apply to any federal marshal, parole officer or peace officer, or to the sale, delivery or other transfer of (1) any long gun to a holder of a valid state permit to carry a pistol or revolver issued under the provisions of section 29-28, a valid eligibility certificate issued under the provisions of section 29-36f, or a valid long gun eligibility certificate issued under the provisions of section 29-37p, (2) any long gun to an active member of the armed forces of the United States or of any reserve component thereof, (3) any long gun to a holder of a valid hunting license issued pursuant to chapter 490, or (4) antique firearms. For the purposes of this subsection, “antique firearm” means any firearm which was manufactured in or before 1898 and any replica of such firearm, provided such replica is not designed or redesigned for using rimfire or conventional centerfire fixed ammunition except rimfire or conventional centerfire fixed ammunition which is no longer manufactured in the United States and not readily available in the ordinary channel of commercial trade.

(h) The provisions of subsections (c) to (g), inclusive of this section shall not apply to the sale, delivery or transfer of (1) long guns to (A) the Department of Emergency Services and Public Protection, police departments, the Department of Correction, the Division of Criminal Justice, the Department of Motor Vehicles, the Department of Energy and Environmental Protection or the military or naval forces of this state or of the United States, (B) a sworn and duly certified member of an organized police department, the Division of State Police within the Department of Emergency Services and Public Protection or the Department of Correction, a chief inspector or inspector in the Division of Criminal Justice, a salaried inspector of motor vehicles designated by the Commissioner of Motor Vehicles, a conservation officer or special conservation officer appointed by the Commissioner of Energy and Environmental Protection pursuant to section 26-5, or a constable who is certified by the Police Officer Standards and Training Council and appointed by the chief executive authority of a town, city or borough to perform criminal law enforcement duties, pursuant to a letter on the letterhead of such department, division, commissioner or authority authorizing the purchase and stating that the sworn member, inspector, officer or constable will use the long gun in the discharge of official duties, and that a records check indicates that the sworn member, inspector, officer or constable has not been convicted of a crime of family violence, for use by such sworn member, inspector, officer or constable in the discharge of such sworn member’s, inspector’s, officer’s or constable’s official duties or when off duty, (C) a member of the military or naval forces of this state or of the United States, or (D) a nuclear facility licensed by the United States Nuclear Regulatory Commission for the purpose of providing security services at such facility, or any contractor or subcontractor of such facility for the purpose of providing security services at such facility; (2) long guns to or between federally licensed firearm manufacturers, importers or dealers; (3) curios or relics, as defined in 27 CFR 478.11, to or between federally licensed firearm collectors; or (4) antique firearms, as defined in subsection (g) of this section.

(i) If the court finds that a violation of this section is not of a serious nature and that the person charged with such violation (1) will probably not offend in the future, (2) has not previously been convicted of a violation of this section, and (3) has not previously had a prosecution under this section suspended pursuant to this subsection, it may order suspension of prosecution. The court shall not order suspension of prosecution unless the accused person has acknowledged that he understands the consequences of the suspension of prosecution. Any person for whom prosecution is suspended shall agree to the tolling of any statute of limitations with respect to such violation and to a waiver of his right to a speedy trial. Such person shall appear in court and shall be released to the custody of the Court Support Services Division for such period, not exceeding two years, and under such conditions as the court shall order. If the person refuses to accept, or, having accepted, violates such conditions, the court shall terminate the suspension of prosecution and the case shall be brought to trial. If such person satisfactorily completes his period of probation, he may apply for dismissal of the charges against him and the court, on finding such satisfactory completion, shall dismiss such charges. If the person does not apply for dismissal of the charges against him after satisfactorily completing his period of probation, the court, upon receipt of a report submitted by the Court Support Services Division that the person satisfactorily completed his period of probation, may on its own motion make a finding of such satisfactory completion and dismiss such charges. Upon dismissal, all records of such charges shall be erased pursuant to section 54-142a. An order of the court denying a motion to dismiss the charges against a person who has completed his period of probation or terminating the participation of a defendant in such program shall be a final judgment for purposes of appeal.

(j) Any person who violates any provision of this section shall be guilty of a class D felony, except that any person who sells, delivers or otherwise transfers a long gun in violation of the provisions of this section, knowing that such long gun is stolen or that the manufacturer’s number or other mark of identification on such long gun has been altered, removed or obliterated, shall be guilty of a class B felony, and any long gun found in the possession of any person in violation of any provision of this section shall be forfeited.

(P.A. 90-340, S. 1; P.A. 99-212, S. 16; P.A. 00-99, S. 78, 154; P.A. 11-51, S. 134; P.A. 13-3, S. 1; 13-220, S. 12.)

History: P.A. 99-212 inserted Subsec. indicators, amended Subsec. (a) to replace provision requiring that application be made in triplicate and that one copy be mailed to the police chief of the municipality within which the applicant resides or, where there is no chief of police, the first selectman or warden of such municipality and that one copy be mailed to the Commissioner of Public Safety with provision requiring that vendor attach the application to the federal sale or transfer document and file and retain it for at least 20 years or until such vendor goes out of business, to add requirement that the application be available for inspection during normal business hours by law enforcement officials, to make the waiting period run from the date of the application rather than the date of the mailing of the copies of the application, to prohibit the sale or delivery until the transferor has insured that the application has been completed properly and has obtained an authorization number, to require the Department of Public Safety to make every effort, including performing the national instant criminal background check, to determine if the applicant is eligible to receive the firearm, to replace provision requiring “such municipal authority or said commissioner, having knowledge of the conviction of such applicant of a felony,” to immediately notify the transferor with provision requiring the Commissioner of Public Safety to immediately notify the transferor if “it is determined that the applicant is ineligible to receive such firearm”, and amended Subsec. (b) to delete the requirement that the receipt contain the occupation of the purchaser, to replace requirement that the vendor mail two of the triplicate receipts to the Commissioner of Public Safety and retain the other receipt with the application for at least 6 years with requirement that the vendor send by mail or electronically transfer one receipt to said commissioner and one receipt to the chief of police or, where there is no chief of police, the warden of the borough or the first selectman of the town in which the purchaser resides and retain one receipt together with the original application for at least 5 years, to make the provisions of Subsec. (b) not apply to any federal marshal, sheriff, parole officer or peace officer, to make the transfers enumerated in Subdivs. (1) to (4), inclusive, subject to the provisions of Subsec. (a) other than the waiting period, to include in Subdiv. (1) the holder of a valid eligibility certificate and to replace in Subdiv. (3) “long rifles or shotguns” with “any firearm”; P.A. 00-99 deleted reference to sheriff in Subsec. (b), effective December 1, 2000; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; P.A. 13-3 added new Subsec. (a) to define “long gun”, added new Subsec. (b) to prohibit sale, delivery or transfer at retail of long gun to person under 18 and of semi-automatic centerfire rifle with magazine capacity exceeding 5 rounds to person under 21, added Subsec. (c) to prohibit on and after April 1, 2014, purchase or receipt of long gun unless person holds certain certificate or permit or is federal marshal, parole officer or peace officer, redesignated existing Subsecs. (a) and (b) as Subsec. (d) and amended same to replace references to “any firearm, as defined in section 53a-3, other than a pistol or revolver” or “firearm” with “long gun”, make provisions applicable to sale, delivery or other transfer of long gun at retail, replace “vendor” with “transferor” and “purchaser” with “transferee”, require transferor who is not federally licensed firearm dealer to file and retain application for at least 20 years, delete provision re 2-week waiting period, require receipt to contain date and place of birth of transferee and make technical changes, added Subsec. (e) re procedure for sale, delivery or transfer of long gun between persons who are not federally licensed firearm manufacturers, importers or dealers, added Subsec. (f) re procedure for initiation of national instant criminal background check by dealer and completion of form upon confirmation of eligibility to receive long gun, designated provisions of existing Subsec. (b) re waiting period exception as Subsec. (g) and amended same to add provision re 2-week waiting period for sale, delivery or transfer prior to April 1, 2014, replace references to “firearm” with “long gun”, make exception applicable to “sale, delivery or other transfer” rather than “delivery at retail”, add exception for holder of long gun eligibility certificate and make a technical change, added Subsec. (h) re inapplicability to sale, delivery or transfer between certain federal firearm licensees, added Subsec. (i) re suspension of prosecution for certain offenders, and added Subsec. (j) re penalty for violation, effective April 4, 2013; P.A. 13-220 amended Subsec. (c) to delete exception for federal marshals and parole officers to purchase or receive long gun without certificate, amended Subsec. (d) to delete requirement that transferor who is not a federally licensed firearm dealer retain forms for 20 years, replaced Subsec. (e)(2) and amended Subsec. (f)(1) to require transferor or transferee to request federally licensed firearm dealer to contact department and obtain an authorization number for sale, delivery or transfer of long gun and replace $20 fee for fee the dealer may charge for contacting department, amended Subsec. (f)(2) re department’s duty to make every effort to determine prospective transferee’s eligibility and immediately notify dealer of department’s determination and provide authorization number for any sale, delivery or transfer to an eligible prospective transferee, substantially revised Subsec. (h) to exempt sale, delivery or transfer of long guns to persons enumerated in Subdiv. (1)(A) to (D) and federally licensed firearm manufacturers, importers or dealers in Subdiv. (2), exempt sale, delivery or transfer of curios or relics in Subdiv. (3) and antique firearms in Subdiv. (4), and made conforming changes, effective June 18, 2013.



Section 29-37b - Retail dealer to equip pistols and revolvers with gun locking device and provide written warning at time of sale. Penalty.

(a) Each person, firm or corporation which engages in the retail sale of any pistol or revolver, at the time of sale of any such pistol or revolver, shall (1) equip such pistol or revolver with a reusable trigger lock, gun lock or gun locking device appropriate for such firearm, which lock or device shall be constructed of material sufficiently strong to prevent it from being easily disabled and have a locking mechanism accessible by key or by electronic or other mechanical accessory specific to such lock or device to prevent unauthorized removal, and (2) provide to the purchaser thereof a written warning which shall state in block letters not less than one inch in height: “UNLAWFUL STORAGE OF A LOADED FIREARM MAY RESULT IN IMPRISONMENT OR FINE.”

(b) Each such person, firm or corporation shall conspicuously post and at all times display the warning specified in subsection (a) of this section in block letters not less than three inches in height.

(c) Any person, firm or corporation which violates any provision of this section shall be fined not less than five hundred dollars for each violation.

(P.A. 90-144, S. 3; P.A. 98-129, S. 2.)

History: P.A. 98-129 amended Subsec. (a) to replace “firearm” with “pistol or revolver” where appearing, require the seller to equip the pistol or revolver with the lock or device rather than to provide the lock or device to the purchaser and require that the lock or device be reusable, be constructed of material sufficiently strong to prevent it from being easily disabled and have a locking mechanism accessible by key or other accessory to prevent unauthorized removal, and amended Subsec. (b) to delete requirement that the warning be displayed at each service counter.



Section 29-37d - Firearms dealer to install burglar alarm system on premises of its establishment. Exceptions.

On and after July 1, 1993, each business organization which engages in the retail sale of firearms, as defined in section 53a-3, as a regular course of trade or business, shall have a burglar alarm system installed on the premises of its establishment in which ten or more firearms are stored and kept for sale. Such alarm system shall be directly connected to the local police department or monitored by a central station and shall activate upon unauthorized entry or interruption to such system. For the purposes of this section, “business organization” means a sole proprietorship, partnership, firm, corporation or other form of business or legal entity. The provisions of this section shall not apply to any person who (1) sells or exchanges a firearm for the enhancement of a personal collection or as a hobby, (2) sells all or part of a personal collection of firearms, or (3) sells firearms from his own residence and keeps for sale not more than ten firearms.

(P.A. 92-48.)



Section 29-37e - False statement or information in connection with sale or transfer of firearm other than pistol or revolver prohibited.

(a) No person shall make any false statement or give any false information connected with any purchase, sale, delivery or other transfer of any firearm other than a pistol or revolver. Any person violating any provision of this subsection shall be guilty of a class D felony.

(b) Any firearm found in the possession of any person in violation of this section shall be forfeited.

(P.A. 99-212, S. 4.)



Section 29-37f - Qualifications of retail store employees who sell firearms.

No person, firm or corporation that engages in the retail sale of goods, where the principal part of such trade or business is the retail sale of goods other than firearms, shall employ a person to sell firearms in a retail store unless such person (1) is at least eighteen years of age, (2) has submitted to state and national criminal history records checks and such checks indicate that such person has not been convicted of a felony or a violation specified in subdivision (2) of subsection (b) of section 29-36f, and (3) has successfully completed a course or testing approved by the Commissioner of Emergency Services and Public Protection in firearms safety and statutory procedures relating to the sale of firearms. The sale of firearms by such person, firm or corporation shall be accomplished only by an employee qualified pursuant to this section. Any employer who employs a person to sell firearms in violation of the provisions of this section shall be liable for a civil penalty of not more than ten thousand dollars per day for each violation. The Attorney General shall institute a civil action to recover such penalty.

(P.A. 99-212, S. 6; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-37g - Gun show requirements.

(a) For the purposes of this section, (1) “gun show” means any event (A) at which fifty or more firearms are offered or exhibited for sale, transfer or exchange to the public and (B) at which two or more persons are exhibiting one or more firearms for sale, transfer or exchange to the public; and (2) “gun show promoter” means any person who organizes, plans, promotes or operates a gun show.

(b) Not later than thirty days before commencement of a gun show, the gun show promoter shall notify the chief of police or, where there is no chief of police, the warden of the borough or the first selectman of the town in which the gun show is to take place of the date, time, duration and location of the gun show.

(c) No person, firm or corporation shall sell, deliver or otherwise transfer a firearm at a gun show until such person, firm or corporation has complied with the provisions of section 29-36l.

(P.A. 99-212, S. 17.)



Section 29-37i - (Formerly Sec. 29-37c). Responsibilities re storage of loaded firearms.

No person shall store or keep any loaded firearm on any premises under such person’s control if such person knows or reasonably should know that (1) a minor is likely to gain access to the firearm without the permission of the parent or guardian of the minor, (2) a resident of the premises is ineligible to possess a firearm under state or federal law, or (3) a resident of the premises poses a risk of imminent personal injury to himself or herself or to other individuals, unless such person (A) keeps the firearm in a securely locked box or other container or in a location which a reasonable person would believe to be secure, or (B) carries the firearm on his or her person or within such close proximity thereto that such person can readily retrieve and use the firearm as if such person carried the firearm on his or her person. For the purposes of this section, “minor” means any person under the age of sixteen years.

(P.A. 90-144, S. 1; P.A. 13-3, S. 54.)

History: Sec. 29-37c transferred to Sec. 29-37i in 1993; P.A. 13-3 designated existing provision re minor likely to gain access without permission as new Subdiv. (1), added new Subdiv. (2) re resident ineligible to possess firearm and Subdiv. (3) re resident who poses risk of imminent injury to self or others and made technical and conforming changes.



Section 29-37j - Purchase of firearm with intent to transfer to person prohibited from purchasing or receiving a firearm. Assistance from person prohibited from purchasing or receiving a firearm. Penalties.

(a) Any person who purchases a firearm, as defined in section 53a-3, pursuant to section 29-33 or 29-37a with the intent to transfer such firearm to any other person who the transferor knows or has reason to believe is prohibited from purchasing or otherwise receiving such a firearm pursuant to section 29-33 or 29-37a shall be guilty of a class C felony for which two years of the sentence imposed may not be suspended or reduced by the court, and five thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine.

(b) Any person prohibited from purchasing or otherwise receiving or possessing a firearm and who solicits, employs or assists any person in violating the provisions of subsection (a) of this section shall be guilty of a class D felony for which one year of the sentence imposed may not be suspended or reduced by the court, and three thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine, except that if such person who is prohibited from purchasing or otherwise receiving or possessing a firearm obtains a firearm pursuant to a violation of subsection (a) of this section, such person shall be guilty of a class C felony for which two years of the sentence imposed may not be suspended or reduced by the court, and five thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine. Each transfer shall constitute a separate offense.

(c) Any person convicted of violating the provisions of subsection (a) or (b) of this section and who was convicted of a felony within the prior five-year period shall be guilty of a class B felony for which three years of the sentence imposed may not be suspended or reduced by the court, and ten thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine.

(P.A. 93-306, S. 13; P.A. 13-3, S. 53.)

History: P.A. 13-3 amended Subsec. (a) to change penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class C felony for which 2 years of the sentence imposed may not be suspended or reduced and $5,000 of the fine may not be remitted or reduced unless the court states its reasons on the record, amended Subsec. (b) to change penalty for person who solicits, employs or assists violation of Subsec. (a) from a class B misdemeanor to a class D felony for which 1 year of the sentence imposed may not be suspended or reduced and $3,000 of the fine may not be remitted or reduced unless the court states its reasons on the record, and to change penalty for person prohibited from purchasing or receiving or possessing firearm who obtains firearm pursuant to violation of Subsec. (a) from a class A misdemeanor for violation involving transfer of more than one firearm to a class C felony for which 2 years of the sentence imposed may not be suspended or reduced and $5,000 of the fine may not be remitted or reduced unless the court states its reasons on the record, and amended Subsec. (c) to change penalty from a class D felony to a class B felony for which 3 years of the sentence imposed may not be suspended or reduced and $10,000 of the fine may not be remitted or reduced unless the court states its reasons on the record.



Section 29-37p - Long gun eligibility certificate. Disqualifiers.

(a) Any person who is eighteen years of age or older may apply to the Commissioner of Emergency Services and Public Protection for a long gun eligibility certificate.

(b) The Commissioner of Emergency Services and Public Protection shall issue a long gun eligibility certificate unless said commissioner finds that the applicant: (1) Has failed to successfully complete a course approved by the Commissioner of Emergency Services and Public Protection in the safety and use of firearms including, but not limited to, a safety or training course in the use of firearms available to the public offered by a law enforcement agency, a private or public educational institution or a firearms training school, utilizing instructors certified by the National Rifle Association or the Department of Energy and Environmental Protection and a safety or training course in the use of firearms conducted by an instructor certified by the state or the National Rifle Association; (2) has been convicted of (A) a felony, or (B) on or after October 1, 1994, a violation of subsection (c) of section 21a-279 or section 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-175, 53a-176, 53a-178 or 53a-181d; (3) has been convicted as delinquent for the commission of a serious juvenile offense, as defined in section 46b-120; (4) has been discharged from custody within the preceding twenty years after having been found not guilty of a crime by reason of mental disease or defect pursuant to section 53a-13; (5) has been confined in a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding sixty months by order of a probate court; (6) has been voluntarily admitted to a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding six months for care and treatment of a psychiatric disability and not solely for being an alcohol-dependent person or a drug-dependent person as those terms are defined in section 17a-680; (7) is subject to a restraining or protective order issued by a court in a case involving the use, attempted use or threatened use of physical force against another person; (8) is subject to a firearms seizure order issued pursuant to subsection (d) of section 29-38c after notice and hearing; (9) is prohibited from shipping, transporting, possessing or receiving a firearm pursuant to 18 USC 922(g)(4); or (10) is an alien illegally or unlawfully in the United States.

(P.A. 13-3, S. 2; 13-220, S. 15.)

History: P.A. 13-3 effective July 1, 2013; P.A. 13-220 amended Subsec. (b)(2)(B) to limit disqualifying violations to those committed on or after October 1, 1994, effective July 1, 2013.



Section 29-37q - Long gun eligibility certificate. Application. Form and content. Confidentiality.

(a) Requests for long gun eligibility certificates under section 29-37p shall be submitted to the Commissioner of Emergency Services and Public Protection on application forms prescribed by the commissioner. No long gun eligibility certificate shall be issued under the provisions of section 29-37p unless the applicant for such certificate gives to the Commissioner of Emergency Services and Public Protection, upon the commissioner’s request, full information concerning the applicant’s criminal record and relevant information concerning the applicant’s mental health history. The commissioner shall require each applicant to submit to state and national criminal history records checks in accordance with section 29-17a. The commissioner shall take a full description of such applicant. The commissioner shall take the fingerprints of such applicant or conduct any other method of positive identification required by the State Police Bureau of Identification or the Federal Bureau of Investigation. The commissioner shall record the date the fingerprints were taken in the applicant’s file and shall conduct criminal history records checks in accordance with section 29-17a. The commissioner shall, not later than sixty days after receipt of the national criminal history records check from the Federal Bureau of Investigation, either approve the application and issue the long gun eligibility certificate or deny the application and notify the applicant of the reason for such denial in writing.

(b) A long gun eligibility certificate shall be of such form and content as the commissioner may prescribe, shall be signed by the certificate holder and shall contain an identification number, the name, address, place and date of birth, height, weight and eye color of the certificate holder and a full-face photograph of the certificate holder.

(c) A person holding a long gun eligibility certificate issued by the commissioner shall notify the commissioner not later than two business days after any change of such person’s address. The notification shall include both the old address and the new address of such person.

(d) Notwithstanding the provisions of sections 1-210 and 1-211, the name and address of a person issued a long gun eligibility certificate under the provisions of section 29-37p shall be confidential and shall not be disclosed, except (1) such information may be disclosed to law enforcement officials acting in the performance of their duties, including, but not limited to, employees of the United States Probation Office acting in the performance of their duties, (2) the Commissioner of Emergency Services and Public Protection may disclose such information to the extent necessary to comply with a request made pursuant to section 29-37a or 29-38m for verification that such certificate is still valid and has not been suspended or revoked, and (3) such information may be disclosed to the Commissioner of Mental Health and Addiction Services to carry out the provisions of subsection (c) of section 17a-500.

(P.A. 13-3, S. 3.)

History: P.A. 13-3 effective July 1, 2013.



Section 29-37r - Long gun eligibility certificate. Fees. Expiration and renewal.

(a) The fee for each long gun eligibility certificate originally issued under the provisions of section 29-37p shall be thirty-five dollars and for each renewal thereof thirty-five dollars, which fees shall be paid to the Commissioner of Emergency Services and Public Protection. Upon deposit of such fees in the General Fund, the fees shall be credited to the appropriation to the Department of Emergency Services and Public Protection to a separate nonlapsing account for the purposes of the issuance of long gun eligibility certificates under said section.

(b) A long gun eligibility certificate originally issued under the provisions of section 29-37p shall expire five years after the date it becomes effective and each renewal thereof shall expire five years after the expiration date of the certificate being renewed.

(c) The renewal fee shall apply for each renewal that is requested not earlier than thirty-one days before, and not later than thirty-one days after, the expiration date of the certificate being renewed.

(d) No fee or portion thereof paid under the provisions of this section for issuance or renewal of a long gun eligibility certificate shall be refundable except if the certificate for which the fee or portion thereof was paid was not issued or renewed.

(e) The Commissioner of Emergency Services and Public Protection shall send a notice of the expiration of a long gun eligibility certificate issued pursuant to section 29-37p to the holder of such certificate, by first class mail, at the address of such person as shown by the records of the commissioner, not less than ninety days before such expiration, and shall enclose therein a form for the renewal of such certificate. A long gun eligibility certificate issued pursuant to said section shall be valid for a period of ninety days from the expiration date, except this provision shall not apply to any certificate which has been revoked or for which revocation is pending, pursuant to section 29-37s.

(P.A. 13-3, S. 4.)

History: P.A. 13-3 effective July 1, 2013.



Section 29-37s - Long gun eligibility certificate. Revocation.

(a) A long gun eligibility certificate shall be revoked by the Commissioner of Emergency Services and Public Protection upon the occurrence of any event which would have disqualified the holder from being issued the certificate pursuant to section 29-37p.

(b) Upon the revocation of any long gun eligibility certificate, the person whose certificate is revoked shall be notified, in writing, and such certificate shall be forthwith delivered to the Commissioner of Emergency Services and Public Protection. Any person who fails to surrender such certificate within five days of notification, in writing, of revocation thereof shall be guilty of a class A misdemeanor.

(P.A. 13-3, S. 5.)

History: P.A. 13-3 effective July 1, 2013.



Section 29-38 - Weapons in vehicles. Penalty. Exceptions.

(a) Any person who knowingly has, in any vehicle owned, operated or occupied by such person, any weapon, any pistol or revolver for which a proper permit has not been issued as provided in section 29-28 or any machine gun which has not been registered as required by section 53-202, shall be guilty of a class D felony, and the presence of any such weapon, pistol or revolver, or machine gun in any vehicle shall be prima facie evidence of a violation of this section by the owner, operator and each occupant thereof. The word “weapon”, as used in this section, means any BB. gun, any blackjack, any metal or brass knuckles, any police baton or nightstick, any dirk knife or switch knife, any knife having an automatic spring release device by which a blade is released from the handle, having a blade of over one and one-half inches in length, any stiletto, any knife the edged portion of the blade of which is four inches or more in length, any martial arts weapon or electronic defense weapon, as defined in section 53a-3, or any other dangerous or deadly weapon or instrument.

(b) The provisions of this section shall not apply to: (1) Any officer charged with the preservation of the public peace while engaged in the pursuit of such officer’s official duties; (2) any security guard having a baton or nightstick in a vehicle while engaged in the pursuit of such guard’s official duties; (3) any person enrolled in and currently attending a martial arts school, with official verification of such enrollment and attendance, or any certified martial arts instructor, having any such martial arts weapon in a vehicle while traveling to or from such school or to or from an authorized event or competition; (4) any person having a BB. gun in a vehicle provided such weapon is unloaded and stored in the trunk of such vehicle or in a locked container other than the glove compartment or console; and (5) any person having a knife, the edged portion of the blade of which is four inches or more in length, in a vehicle if such person is (A) any member of the armed forces of the United States, as defined in section 27-103, or any reserve component thereof, or of the armed forces of the state, as defined in section 27-2, when on duty or going to or from duty, (B) any member of any military organization when on parade or when going to or from any place of assembly, (C) any person while transporting such knife as merchandise or for display at an authorized gun or knife show, (D) any person while lawfully removing such person’s household goods or effects from one place to another, or from one residence to another, (E) any person while actually and peaceably engaged in carrying any such knife from such person’s place of abode or business to a place or person where or by whom such knife is to be repaired, or while actually and peaceably returning to such person’s place of abode or business with such knife after the same has been repaired, (F) any person holding a valid hunting, fishing or trapping license issued pursuant to chapter 490 or any salt water fisherman while having such knife in a vehicle for lawful hunting, fishing or trapping activities, or (G) any person participating in an authorized historic reenactment.

(1949 Rev., S. 4169; 1953, S. 2133d; P.A. 86-280, S. 1; P.A. 87-220, S. 2; P.A. 98-129, S. 11; June Sp. Sess. P.A. 98-1, S. 120, 121; P.A. 99-212, S. 14; P.A. 10-32, S. 98; P.A. 13-258, S. 94.)

History: P.A. 86-280 included martial arts weapons in definition of weapon and added exception for persons enrolled in and attending a martial arts school while traveling to and from such school; P.A. 87-220 made technical changes and deleted provision including “nunchaku and chinese stars” within meaning of a martial arts weapon since weapons are already included in referenced definition of Sec. 53a-3; P.A. 98-129 deleted reference to a permit for a weapon issued pursuant to Sec. 53-206, redefined “weapon” to add BB. gun and electronic defense weapon and exclude sand bag and slung shot and added exception permitting certain individuals to have a knife with a blade of four inches or more in a vehicle; June Sp. Sess. P.A. 98-1 repealed Sec. 11 of P.A. 98-129, thereby nullifying the changes in P.A. 98-129, effective June 24, 1998; P.A. 99-212 inserted Subsec. indicators, amended Subsec. (a) to delete reference to a permit for a weapon issued pursuant to Sec. 53-206, redefined “weapon” to add BB. gun, police baton or nightstick and electronic defense weapon and delete slung shot and sand bag, rephrased and repositioned provisions and made provisions gender neutral and added new Subsec. (b)(1) and (2) re exceptions for officer charged with preservation of public peace and for security guard having a baton or nightstick in vehicle, designated existing exception for martial arts students as Subdiv. (3) and amended said Subdiv. to include any certified martial arts instructor and include having martial arts weapon in vehicle while traveling to or from an authorized event or competition, and added Subsec. (b)(4) re exceptions for any person having BB. gun that is unloaded and secured in vehicle and for certain persons having knife with a blade of four inches or more in vehicle under certain circumstances; P.A. 10-32 made technical changes, effective May 10, 2010; P.A. 13-258 amended Subsec. (a) to change penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.



Section 29-38a - Out-of-state purchase or acquisition of rifles or shotguns.

Section 29-38a is repealed, effective October 1, 1999.

(1971, P.A. 400, S. 1, 2; P.A. 99-212, S. 22.)



Section 29-38b - Determination of commitment or admission status of person who applies for or seeks renewal of firearm permit or certificate. Report on status of application.

(a) The Commissioner of Emergency Services and Public Protection, in fulfilling his obligations under sections 29-28 to 29-38, inclusive, and section 53-202d, shall verify that any person who, on or after October 1, 1998, applies for or seeks renewal of a permit to sell at retail a pistol or revolver, a permit to carry a pistol or revolver, an eligibility certificate for a pistol or revolver or a certificate of possession for an assault weapon, or who, on or after July 1, 2013, applies for or seeks renewal of a long gun eligibility certificate, has not been confined in a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding sixty months by order of a probate court or has not been voluntarily admitted to a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding six months for care and treatment of a psychiatric disability and not solely for being an alcohol-dependent person or a drug-dependent person as those terms are defined in section 17a-680, by making an inquiry to the Department of Mental Health and Addiction Services in such a manner so as to only receive a report on the commitment or admission status of the person with respect to whom the inquiry is made including identifying information in accordance with the provisions of subsection (b) of section 17a-500.

(b) If the Commissioner of Emergency Services and Public Protection determines pursuant to subsection (a) of this section that a person has been confined in a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding sixty months by order of a probate court or has been voluntarily admitted to a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding six months for care and treatment of a psychiatric disability and not solely for being an alcohol-dependent person or a drug-dependent person as those terms are defined in section 17a-680, said commissioner shall report the status of such person’s application for or renewal of a permit to sell at retail a pistol or revolver, a permit to carry a pistol or revolver, an eligibility certificate for a pistol or revolver, a certificate of possession for an assault weapon or a long gun eligibility certificate to the Commissioner of Mental Health and Addiction Services for the purpose of fulfilling his responsibilities under subsection (c) of section 17a-500.

(P.A. 98-129, S. 19; P.A. 11-51, S. 134; P.A. 13-3, S. 8.)

History: (Revisor’s note: A reference to repealed section “29-38a” in Subsec. (a) was replaced editorially by the Revisors with a reference to section “29-38”.); pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 13-3 amended Subsec. (a) to include commissioner’s obligations under Secs. 29-37p to 29-37s in existing reference, make provisions applicable to person who on or after July 1, 2013, applies for or seeks renewal of a long gun eligibility certificate, replace “twelve months” with “sixty months” re hospital confinement by probate court order, add provision re verification that person has not been voluntarily admitted to hospital for persons with psychiatric disabilities within preceding 6 months for care and treatment of a psychiatric disability and not solely for being an alcohol-dependent or drug-dependent person and replace “commitment status” with “commitment or admission status”, and amended Subsec. (b) to replace “twelve months” with “sixty months” re hospital confinement by probate court order, add provision re determination that person has been voluntarily admitted to hospital for persons with psychiatric disabilities within preceding 6 months for care and treatment of a psychiatric disability and not solely for being an alcohol-dependent or drug-dependent person and make provisions applicable to status of application for or renewal of long gun eligibility certificate, effective July 1, 2013.



Section 29-38c - Seizure of firearms and ammunition from person posing risk of imminent personal injury to self or others.

(a) Upon complaint on oath by any state’s attorney or assistant state’s attorney or by any two police officers, to any judge of the Superior Court, that such state’s attorney or police officers have probable cause to believe that (1) a person poses a risk of imminent personal injury to himself or herself or to other individuals, (2) such person possesses one or more firearms, and (3) such firearm or firearms are within or upon any place, thing or person, such judge may issue a warrant commanding a proper officer to enter into or upon such place or thing, search the same or the person and take into such officer’s custody any and all firearms and ammunition. Such state’s attorney or police officers shall not make such complaint unless such state’s attorney or police officers have conducted an independent investigation and have determined that such probable cause exists and that there is no reasonable alternative available to prevent such person from causing imminent personal injury to himself or herself or to others with such firearm.

(b) A warrant may issue only on affidavit sworn to by the complainant or complainants before the judge and establishing the grounds for issuing the warrant, which affidavit shall be part of the seizure file. In determining whether grounds for the application exist or whether there is probable cause to believe they exist, the judge shall consider: (1) Recent threats or acts of violence by such person directed toward other persons; (2) recent threats or acts of violence by such person directed toward himself or herself; and (3) recent acts of cruelty to animals as provided in subsection (b) of section 53-247 by such person. In evaluating whether such recent threats or acts of violence constitute probable cause to believe that such person poses a risk of imminent personal injury to himself or herself or to others, the judge may consider other factors including, but not limited to (A) the reckless use, display or brandishing of a firearm by such person, (B) a history of the use, attempted use or threatened use of physical force by such person against other persons, (C) prior involuntary confinement of such person in a hospital for persons with psychiatric disabilities, and (D) the illegal use of controlled substances or abuse of alcohol by such person. If the judge is satisfied that the grounds for the application exist or that there is probable cause to believe that they exist, such judge shall issue a warrant naming or describing the person, place or thing to be searched. The warrant shall be directed to any police officer of a regularly organized police department or any state police officer. It shall state the grounds or probable cause for its issuance and it shall command the officer to search within a reasonable time the person, place or thing named for any and all firearms and ammunition. A copy of the warrant shall be given to the person named therein together with a notice informing the person that such person has the right to a hearing under this section and the right to be represented by counsel at such hearing.

(c) The applicant for the warrant shall file a copy of the application for the warrant and all affidavits upon which the warrant is based with the clerk of the court for the geographical area within which the search will be conducted no later than the next business day following the execution of the warrant. Prior to the execution and return of the warrant, the clerk of the court shall not disclose any information pertaining to the application for the warrant or any affidavits upon which the warrant is based. The warrant shall be executed and returned with reasonable promptness consistent with due process of law and shall be accompanied by a written inventory of all firearms and ammunition seized.

(d) Not later than fourteen days after the execution of a warrant under this section, the court for the geographical area where the person named in the warrant resides shall hold a hearing to determine whether the firearm or firearms and any ammunition seized should be returned to the person named in the warrant or should continue to be held by the state. At such hearing the state shall have the burden of proving all material facts by clear and convincing evidence. If, after such hearing, the court finds by clear and convincing evidence that the person poses a risk of imminent personal injury to himself or herself or to other individuals, the court may order that the firearm or firearms and any ammunition seized pursuant to the warrant issued under subsection (a) of this section continue to be held by the state for a period not to exceed one year, otherwise the court shall order the firearm or firearms and any ammunition seized to be returned to the person named in the warrant. If the court finds that the person poses a risk of imminent personal injury to himself or herself or to other individuals, the court shall give notice to the Department of Mental Health and Addiction Services which may take such action pursuant to chapter 319i as it deems appropriate.

(e) Any person whose firearm or firearms and ammunition have been ordered seized pursuant to subsection (d) of this section, or such person’s legal representative, may transfer such firearm or firearms and ammunition in accordance with the provisions of section 29-33 or other applicable state or federal law, to any person eligible to possess such firearm or firearms and ammunition. Upon notification in writing by such person, or such person’s legal representative, and the transferee, the head of the state agency holding such seized firearm or firearms and ammunition shall within ten days deliver such firearm or firearms and ammunition to the transferee.

(f) For the purposes of this section, “ammunition” means a loaded cartridge, consisting of a primed case, propellant or projectile, designed for use in any firearm.

(P.A. 99-212, S. 18; P.A. 13-3, S. 33.)

History: P.A. 13-3 made provisions re seizure and transfer of firearms applicable to ammunition, added Subsec. (f) defining “ammunition” and made technical changes.



Section 29-38d - Interstate transportation of firearms through state.

(a) The provisions of sections 29-35 and 29-38 shall not apply to the interstate transportation of firearms through this state in accordance with 18 USC 926A and 927, as amended from time to time, by any person who is not otherwise prohibited from shipping, transporting, receiving or possessing a firearm. Such person may transport a firearm for any lawful purpose from any place where such person may lawfully possess and carry such firearm through this state to any other place where such person may lawfully possess and carry such firearm provided such transportation is in accordance with subsection (b) of this section.

(b) During the transportation of a firearm through this state as authorized in subsection (a) of this section, such firearm shall be unloaded and neither such firearm nor any ammunition being transported shall be readily accessible or directly accessible from the passenger compartment of the vehicle. If the vehicle does not have a compartment separate from the passenger compartment, such firearm shall be unloaded and such firearm and any ammunition being transported shall be contained in a locked container other than the glove compartment or console.

(c) No person who is transporting a firearm through this state in accordance with this section may use or carry such firearm or sell, deliver or otherwise transfer such firearm while in this state.

(P.A. 99-212, S. 3.)



Section 29-38e - State-wide firearms trafficking task force. Composition. Duties.

(a) There shall be within the Division of State Police, within the Department of Emergency Services and Public Protection, a state-wide firearms trafficking task force for the effective cooperative enforcement of the laws of this state concerning the distribution and possession of firearms.

(b) The task force shall be comprised of municipal and state law enforcement officers and may include federal law enforcement officers. Such task force shall be authorized to conduct any investigation authorized by this section at any place within the state as may be deemed necessary.

(c) The task force may request and may receive from any federal, state or local agency, cooperation and assistance in the performance of its duties, including the temporary assignment of personnel which may be necessary to carry out the performance of its functions.

(d) The task force may enter into mutual assistance and cooperation agreements with other states pertaining to firearms law enforcement matters extending across state boundaries, and may consult and exchange information and personnel with agencies of other states with reference to firearms law enforcement problems of mutual concern.

(e) The Commissioner of Emergency Services and Public Protection may appoint a commanding officer and such other personnel as the commissioner deems necessary for the duties of the task force, within available appropriations.

(f) The task force shall: (1) Review the problem of illegal trafficking in firearms and its effects, including its effects on the public, and implement solutions to address the problem; (2) identify persons illegally trafficking in firearms and focus resources to prosecute such persons; (3) track firearms which were sold or distributed illegally and implement solutions to remove such firearms from persons illegally in possession of them; and (4) coordinate its activities with other law enforcement agencies within and without the state.

(P.A. 00-192, S. 40, 102; P.A. 11-51, S. 134.)

History: P.A. 00-192 effective July 1, 2000; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 29-38f - State-Wide Firearms Trafficking Task Force Policy Board. Composition. Duties.

(a) There shall be a State-Wide Firearms Trafficking Task Force Policy Board within the Division of State Police, within the Department of Emergency Services and Public Protection, for administrative purposes only, consisting of the Commissioner of Emergency Services and Public Protection, the Chief State’s Attorney, the agent in Connecticut in charge of the federal Bureau of Alcohol, Tobacco and Firearms, the president of the Connecticut Police Chiefs Association and five chiefs of police designated by said association, each to serve for a term of one year, provided one such chief of police shall be from a municipality with a population of one hundred thousand or more.

(b) The policy board shall direct the formulation of policies and operating procedures of the task force.

(c) The policy board may apply for and administer any federal, state, local or private appropriations or grant funds made available for the operation of the task force.

(d) The receipts from the sale of seized firearms and ammunition pursuant to section 54-36e shall be deposited in the General Fund and credited to a separate, nonlapsing forfeit firearms account which shall be established by the Comptroller. All moneys in the account are deemed to be appropriated and shall be expended for the purposes established in section 29-38e.

(P.A. 00-192, S. 41, 102; P.A. 11-51, S. 134; P.A. 13-3, S. 40.)

History: P.A. 00-192 effective July 1, 2000 (Revisor’s note: In Subsec. (d), a reference to “section 1 of this act” was deemed by the Revisors to be a reference to “section 40 of this act” and codified as “section 29-38e”, for accuracy); pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; P.A. 13-3 amended Subsec. (d) to add provision re receipts from sale of seized ammunition.



Section 29-38m - Sale of ammunition or ammunition magazine.

(a) For the purposes of this section and sections 29-38n to 29-38p, inclusive, “ammunition” means a loaded cartridge, consisting of a primed case, propellant or projectile, designed for use in any firearm, “firearm” has the meaning provided in section 53a-3, and “magazine” means any firearm magazine, belt, drum, feed strip or similar device that accepts ammunition.

(b) No person, firm or corporation shall sell ammunition or an ammunition magazine to any person under eighteen years of age.

(c) On and after October 1, 2013, no person, firm or corporation shall sell ammunition or an ammunition magazine to any person unless such person holds a valid permit to carry a pistol or revolver issued pursuant to subsection (b) of section 29-28, a valid permit to sell at retail a pistol or revolver issued pursuant to subsection (a) of section 29-28, a valid eligibility certificate for a pistol or revolver issued pursuant to section 29-36f or a valid long gun eligibility certificate issued pursuant to section 29-37p and presents to the transferor such permit or certificate, or unless such person holds a valid ammunition certificate issued pursuant to section 29-38n and presents to the transferor such certificate and such person’s motor vehicle operator’s license, passport or other valid form of identification issued by the federal government or a state or municipal government that contains such person’s date of birth and photograph.

(d) The provisions of subsection (c) of this section shall not apply to the sale of ammunition to (1) the Department of Emergency Services and Public Protection, police departments, the Department of Correction, the Division of Criminal Justice, the Department of Motor Vehicles, the Department of Energy and Environmental Protection or the military or naval forces of this state or of the United States; (2) a sworn and duly certified member of an organized police department, the Division of State Police within the Department of Emergency Services and Public Protection or the Department of Correction, a chief inspector or inspector in the Division of Criminal Justice, a salaried inspector of motor vehicles designated by the Commissioner of Motor Vehicles, a conservation officer or special conservation officer appointed by the Commissioner of Energy and Environmental Protection pursuant to section 26-5, or a constable who is certified by the Police Officer Standards and Training Council and appointed by the chief executive authority of a town, city or borough to perform criminal law enforcement duties, for use by such sworn member, inspector, officer or constable in the discharge of such sworn member’s, inspector’s, officer’s or constable’s official duties or when off duty; (3) a member of the military or naval forces of this state or of the United States; (4) a nuclear facility licensed by the United States Nuclear Regulatory Commission for the purpose of providing security services at such facility, or any contractor or subcontractor of such facility for the purpose of providing security services at such facility; or (5) a federally licensed firearm manufacturer, importer, dealer or collector.

(e) Any person who violates any provision of this section shall be guilty of a class D felony.

(P.A. 13-3, S. 14; 13-220, S. 19.)

History: P.A. 13-3 effective April 4, 2013; P.A. 13-220 amended Subsec. (d) to substantially revise list of persons to whom provisions of Subsec. (c) are not applicable, effective June 18, 2013.



Section 29-38n - Ammunition certificate. Issuance. Form and content. Confidentiality.

(a) Any person who is eighteen years of age or older may request the Commissioner of Emergency Services and Public Protection to (1) conduct a state criminal history records check of such person, in accordance with the provisions of section 29-17a, using such person’s name and date of birth only, and (2) issue an ammunition certificate to such person in accordance with the provisions of this section.

(b) After conducting the state criminal history records check of such person, the commissioner shall issue an ammunition certificate to such person unless the commissioner determines, based on a review of the results of such criminal history records check, that such person would be ineligible to be issued a long gun eligibility certificate under section 29-37p, except that a conviction of a violation specified in subparagraph (B) of subdivision (2) of subsection (b) of section 29-37p shall cause such person to be ineligible for an ammunition certificate only if such conviction was for a violation committed on or after July 1, 2013.

(c) Such ammunition certificate shall be of such form as the commissioner may prescribe, contain an identification number and the name, address and date of birth of the certificate holder and be signed by the certificate holder.

(d) A person holding an ammunition certificate issued by the commissioner shall notify the commissioner not later than two business days after any change of such person’s address. The notification shall include both the old address and the new address of such person.

(e) Notwithstanding the provisions of sections 1-210 and 1-211, the name and address of a person issued an ammunition certificate under this section shall be confidential and shall not be disclosed, except (1) such information may be disclosed to law enforcement officials acting in the performance of their duties, including, but not limited to, employees of the United States Probation Office acting in the performance of their duties, (2) the Commissioner of Emergency Services and Public Protection may disclose such information to the extent necessary to comply with a request made pursuant to section 29-38m for verification that such certificate is still valid and has not been suspended or revoked, and (3) such information may be disclosed to the Commissioner of Mental Health and Addiction Services to carry out the provisions of subsection (c) of section 17a-500.

(P.A. 13-3, S. 15; 13-220, S. 13.)

History: P.A. 13-3 effective July 1, 2013; P.A. 13-220 amended Subsecs. (a) and (b) to substitute “state” for “national” re criminal history records check, effective July 1, 2013.



Section 29-38o - Ammunition certificate. Fees. Expiration and renewal.

(a) The fee for each ammunition certificate originally issued under the provisions of this section shall be thirty-five dollars and for each renewal thereof thirty-five dollars, which fees shall be paid to the Commissioner of Emergency Services and Public Protection and shall be in addition to the fee paid pursuant to subsection (b) of section 29-17a for conducting the national criminal history records check. Upon deposit of such fees in the General Fund, the fees shall be credited to the appropriation to the Department of Emergency Services and Public Protection to a separate nonlapsing account for the purposes of the issuance of ammunition certificates under section 29-38n.

(b) An ammunition certificate originally issued under the provisions of section 29-38n shall expire five years after the date it becomes effective and each renewal thereof shall expire five years after the expiration date of the certificate being renewed.

(c) The renewal fee shall apply for each renewal that is requested not earlier than thirty-one days before, and not later than thirty-one days after, the expiration date of the certificate being renewed.

(d) No fee or portion thereof paid under the provisions of this section for issuance or renewal of an ammunition certificate shall be refundable except if the certificate for which the fee or portion thereof was paid was not issued or renewed.

(e) An ammunition certificate issued pursuant to section 29-38n shall be valid for a period of ninety days from the expiration date, except this provision shall not apply to any certificate which has been revoked or for which revocation is pending, pursuant to section 29-38p.

(P.A. 13-3, S. 16.)

History: P.A. 13-3 effective July 1, 2013.



Section 29-38p - Ammunition certificate. Revocation.

(a) An ammunition certificate shall be revoked by the Commissioner of Emergency Services and Public Protection upon the occurrence of any event which would have disqualified the holder from being issued the certificate pursuant to section 29-38n.

(b) Upon the revocation of any ammunition certificate, the person whose certificate is revoked shall be notified, in writing, and such certificate shall be forthwith delivered to the Commissioner of Emergency Services and Public Protection. Any person who fails to surrender such certificate within five days of notification, in writing, of revocation thereof shall be guilty of a class A misdemeanor.

(P.A. 13-3, S. 17.)

History: P.A. 13-3 effective July 1, 2013.






Chapter 530 - Fire Marshals and Fire Hazards (See Chapter 541, Part II)

Section 29-39a - Fire Safety Code Standards Committee.

Section 29-39a is repealed.

(P.A. 75-139; 75-567, S. 50, 80; P.A. 77-614, S. 73, 610; P.A. 82-432, S. 18, 19.)



Section 29-54 - Abatement of fire hazards requiring reconstruction.

Section 29-54 is repealed.

(1949 Rev., S. 3677; 1957, P.A. 516, S. 4; 1959, P.A. 233, S. 4.)



Section 29-92 - Manufacture of explosive compounds without license.

Section 29-92 is repealed.

(1949 Rev., S. 4139; 1971, P.A. 391, S. 4.)



Section 29-106a to 29-106p - Amateur rocketry.

Sections 29-106a to 29-106p, inclusive, are repealed.

(1961, P.A. 473, S. 1–7; 1963, P.A. 529, S. 1–10; 1967, P.A. 656, S. 22; 1969, P.A. 781, S. 5.)



Section 29-107 - Licensing of persons to engage in electrical work.

Section 29-107 is repealed.

(1949 Rev., S. 3684; 1967, P.A. 656, S. 23; 789, S. 14.)






Chapter 530a - Connecticut Humane Society

Section 29-108a - (Formerly Sec. 17-22). Definitions.

The terms “animals” and “animal”, as used in this chapter and in sections 53-247, 53-252 and 53-253, shall include all brute creatures and birds.

(1949 Rev., S. 2915.)

History: Sec. 17-22 transferred to Sec. 29-108a in 1989.



Section 29-108b - (Formerly Sec. 17-23). Appointment of agents as special police officers.

The Commissioner of Emergency Services and Public Protection may appoint, at the request of the Connecticut Humane Society, accredited agents of that society as special police officers to serve for two years from the date of their respective appointments, subject to removal by said commissioner. Such officers shall serve without pay, except their regular compensation as agents of said society. They shall receive no fees for service or return of any criminal process and shall have, throughout the state, the powers of constables and police officers to arrest and detain any person violating any provision of the statutes concerning cruelty to animals.

(1949 Rev., S. 2917; P.A. 77-614, S. 486, 610; P.A. 88-156, S. 11; P.A. 00-99, S. 137, 154; P.A. 11-51, S. 134.)

History: P.A. 77-614 replaced state police commissioner with commissioner of public safety, effective January 1, 1979; P.A. 88-156 deleted reference to neglect or cruel treatment of children or offenses against children from list of violations; Sec. 17-23 transferred to Sec. 29-108b in 1989; P.A. 00-99 deleted reference to sheriffs, effective December 1, 2000; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-108c - (Formerly Sec. 17-24). Prevention of cruelty to animals.

Any officer or agent of the Connecticut Humane Society may lawfully interfere to prevent the perpetration of any act of cruelty upon any animal in his presence, and any person who interferes with or obstructs or resists any such officer or agent in the discharge of his duty shall be fined not more than fifty dollars or imprisoned not more than thirty days.

(1949 Rev., S. 2916.)

History: Sec. 17-24 transferred to Sec. 29-108c in 1989.



Section 29-108d - (Formerly Sec. 17-25). Disposition of animal or vehicle of person arrested.

When any person arrested under any provision of the laws relating to cruelty to animals is, at the time of such arrest, in charge of any vehicle drawn by or containing any animal cruelly treated, any agent or officer of the Connecticut Humane Society may take charge of such animal and of such vehicle and its contents, and shall give notice thereof to the owner, if known, at his last-known address by registered or certified mail, return receipt requested, and if the owner is not known, by publication in a newspaper having a circulation in the town in which the society took charge of such animal. The society shall care and provide for the animal and the vehicle and its contents until their owner takes charge of them or, if the state claims such seized property is a nuisance, until they are destroyed or disposed of in accordance with section 54-33g. The society shall have a lien on any such animal and vehicle for the expenses of such care and provision.

(1949 Rev., S. 2918; P.A. 88-325, S. 2.)

History: P.A. 88-325 specified that notice to the owner be by registered or certified mail to last-known address or by publication in newspaper in town where animal was taken if owner unknown, removed limitation of 60 days from the date of the notice for care of the animal and vehicle and added language on destruction or disposal if the state claims the seized property is a nuisance; Sec. 17-25 transferred to Sec. 29-108d in 1989.



Section 29-108e - (Formerly Sec. 17-27). Detention and disposition of neglected or cruelly treated animals.

(a) Any officer or agent of the Connecticut Humane Society may lawfully take charge of any animal found neglected or cruelly treated, in violation of sections 22-366, 22-415 and 53-247 to 53-252, inclusive, and shall thereupon proceed as provided in subsection (b) of this section, except that if, in the opinion of a licensed veterinarian, such animal is so injured or diseased that it should be destroyed immediately, such officer or agent may humanely destroy or cause such animal to be humanely destroyed.

(b) Such officer or agent shall file with the superior court which has venue over such matter a verified petition plainly stating such facts as to bring such animal within the jurisdiction of the court and praying for appropriate action by the court in accordance with the provisions of this section. Upon the filing of such petition the court shall cause a summons to be issued requiring the owner or owners or person having responsibility for the care of the animal, if known, to appear in court at the time and place named, which summons shall be served not less than fourteen days before the date of the hearing. If the owner or owners or person having responsibility for the care of the animal is not known, notice of the time and place of the hearing shall be given by publication in a newspaper having a circulation in the town in which the society took charge of such animal not less than fourteen days before the date of the hearing. Such court shall further give notice to the petitioner of the time and place of the hearing not less than fourteen days before the date of the hearing.

(c) If it appears from the allegations of the petition and other affirmations of fact accompanying the petition, or provided subsequent thereto, that there is reasonable cause to find that the animal’s condition or the circumstances surrounding its care require that its custody be immediately assumed to safeguard its welfare, the court shall either (1) issue an order to the owner or owners or person having responsibility for the care of the animal to show cause at such time as the court may designate why the court shall not vest in some suitable agency or person the animal’s temporary care and custody pending a hearing on the petition or (2) issue an order vesting in some suitable agency or person the animal’s temporary care and custody pending a hearing on the petition which hearing shall be held within ten days from the issuance of such order on the need for such temporary care and custody. The service of such orders may be made by any officer authorized by law to serve process, state police officer or indifferent person.

(d) (1) If, after hearing, the court finds that the animal is neglected or cruelly treated, it may vest ownership of the animal in any private or public agency which is permitted by law to care for neglected or cruelly treated animals or with any person found to be suitable or worthy of such responsibility by the court.

(2) If, after hearing, the court finds that the animal is so injured or diseased that it should be destroyed, the court may order that such animal be humanely destroyed.

(3) If, after hearing, the court finds that the animal is not neglected or cruelly treated, it may cause the animal to be returned to its owner or owners or person having responsibility for its care or, if such owner or owners or person is unknown or unwilling to resume caring for such animal, it may vest ownership of the animal in any private or public agency or person found to be suitable or worthy of such responsibility.

(e) Unless the court finds that the animal is not neglected or cruelly treated, the expense incurred by the society in providing proper food, shelter and care to an animal it has taken charge of under subsection (a) of this section and the expense incurred by an agency or person in providing temporary care and custody to an animal under subsection (c) of this section shall be paid by the owner or owners or person having responsibility for the care of the animal and the society or such agency or person shall have a lien upon such animal for such expense.

(1949 Rev., S. 2920; P.A. 88-325, S. 3; P.A. 92-242, S. 1.)

History: P.A. 88-325 removed “abandoned” from the description of animals the society may take charge of and that specified notice be by registered or certified mail or by publication in newspaper circulated in town where animal was taken; Sec. 17-27 transferred to Sec. 29-108e in 1989; P.A. 92-242 substantially revised section by amending Subsec. (a) to replace requirement that notice be given to the owner, if known, at his last-known address by registered or certified mail or, if the owner is unknown, by publication in a newspaper having a circulation in the town in which the society took charge of the animal and provision that society may provide for the animal until the owner takes charge of it with the expense of such care and provision being collectible from the owner, with more detailed provisions re custody of neglected or cruelly treated animals, re hearing procedure and re assignment of ownership after hearing and re liability for custodial expenses.



Section 29-108f - (Formerly Sec. 17-28). Cost of care of neglected or cruelly treated animal. Disposition of animal if expense not paid.

Section 29-108f is repealed.

(1949 Rev., S. 2921; 1955, S. 1634d; P.A. 88-325, S. 4; P.A. 92-242, S. 2.)



Section 29-108g - (Formerly Sec. 17-29). Destruction of animal in the charge of the society.

Any agent or officer of the Connecticut Humane Society may lawfully take charge of and humanely destroy, or cause to be humanely destroyed, any abandoned, lost, strayed or homeless animal or animal unsuitable for adoption in his charge if upon examination a licensed veterinarian certifies, in writing, or if two persons called to view the animal in the presence of an agent or officer of the society find that the animal is injured, disabled or diseased past recovery, infirm or unsuitable for adoption, or if the owner consents in writing to such destruction. In the absence of such certification or finding or redemption by the owner, the society may, after five days, humanely destroy any animal in its charge pursuant to this section. In lieu of such destruction or redemption by the owner, the society may, in its discretion and without liability, deliver such animal, after five days, to a person other than the owner.

(1949 Rev., S. 2922; P.A. 88-325, S. 5.)

History: P.A. 88-325 changed requirements for destruction of animals by including language pertaining to examination by a veterinarian and authorizing destroying “infirm” animals, animals unsuitable for adoption and animals whose owners have given consent in writing for their destruction, and added provision allowing destruction after five days or delivery to a person other than the owner after five days; Sec. 17-29 transferred to Sec. 29-108g in 1989.



Section 29-108h - (Formerly Sec. 17-29a). Use of high altitude euthanasia devices prohibited.

No person or organization shall use any high altitude device for the purpose of destroying any animal, and on or after January 1, 1981, no person or organization shall possess any high altitude device for such purpose.

(P.A. 79-155, S. 1, 2.)

History: Sec. 17-29a transferred to Sec. 29-108h in 1989.



Section 29-108i - (Formerly Sec. 17-30). Officers and agents to have certificates or badges.

Officers and agents of said society shall be provided by said society with certificates that they are such officers or agents, in such form as the directors of said society may choose, or with badges bearing the name or seal of said society, and shall, if requested, show such certificates or badges when acting officially.

(1949 Rev., S. 2923.)

History: Sec. 17-30 transferred to Sec. 29-108i in 1989.






Chapter 531 - Moving Pictures

Section 29-109 - Certificates of approval. Regulations. Variations or exemptions.

(a) No moving picture projector involving the use of a photographic film shall be operated in any public building or place of public assemblage or entertainment until such precautions as the Commissioner of Construction Services specifies have been taken against fire, panic or other personal hazards and a certificate of approval for such premises has been obtained from the commissioner specifying the number of persons that may be admitted to such premises or place at any one time. No moving picture film shall be used or exhibited in any premises or place mentioned herein unless such film, together with the projector and necessary accessories, is located in a room or area of such size, type and design as the commissioner specifies, and a certificate of approval has been obtained from the commissioner authorizing such use of such room or area. No person may store or use any moving picture film made of nitrocellulose or any other highly combustible material in a motion picture theater.

(b) The Commissioner of Construction Services shall adopt regulations in accordance with the provisions of chapter 54 to establish (1) requirements for the issuance of certificates of approval under the provisions of subsection (a) of this section, and (2) procedures for the operation of motion picture and projection rooms or areas, and to otherwise implement the provisions of subsection (a) of this section.

(c) The State Fire Marshal may grant variations or exemptions from, or approve equivalent or alternate compliance with, particular provisions of subsection (a) of this section or any regulation adopted under the provisions of subsection (b) of this section where strict compliance with such provisions would entail practical difficulty or unnecessary hardship, or is otherwise adjudged unwarranted, provided any such variation, exemption or approved equivalent or alternate compliance shall, in the opinion of the State Fire Marshal, secure the public safety.

(1949 Rev., S. 3694; P.A. 77-614, S. 486, 610; P.A. 89-188, S. 1, 9; June Sp. Sess. P.A. 98-1, S. 56, 121; P.A. 11-51, S. 90.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 89-188 divided the section into Subsecs., deleting references to “fire-proof booth” and inserting “area” in its place, prohibiting the storage or use of nitrocellulose film in a motion picture theater, requiring public safety commissioner to adopt regulations to implement provisions of Subsec. (a) and permitting state fire marshal to grant variations or exemptions from Subsec. (a) or the regulations; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective June 24, 1998; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsecs. (a) and (b), effective July 1, 2011.

See Sec. 53-199 re regulation of seating capacity and standing room in theaters and movie houses.

Cited. 15 CA 130.

Authority to operate under Sec. 29-115 is inoperative unless there is compliance with this section and this chapter. 19 CS 122.



Section 29-110 - When films may be shown without fire-proof booths.

Section 29-110 is repealed.

(1949 Rev., S. 3695; P.A. 89-188, S. 8, 9.)



Section 29-111 - Revocation or suspension of licenses or permits.

All licenses, permits or approvals issued by the commissioner under the administration of the provisions of the statutes relating to moving pictures may be revoked or suspended for cause in the discretion of the commissioner except that, when any person or persons use or exhibit, or cause to be used or exhibited, any nitrocellulose moving picture film in violation of the provisions of section 29-109, there shall be a suspension for at least one year of all licenses, permits and approvals issued by the commissioner to such person or persons in connection with the exhibition of moving pictures or the dealing in moving picture films.

(1949 Rev., S. 3696; P.A. 89-188, S. 2, 9.)

History: P.A. 89-188 deleted obsolete reference to disposal of film in violation of the provisions of Sec. 29-109.



Section 29-112 - Fees.

The following fees shall be collected by the commissioner and by him paid to the State Treasurer: For inspection and annual approval of any premises or place where moving picture films are used or exhibited, fifty dollars; for inspection and approval of any projection room or area as defined in regulations adopted under section 29-109, twenty-five dollars; for inspection of any other building or plan of building, incident to the administration of section 29-109, twenty-five dollars. Permits and approvals issued under the provisions of said sections may be for definite dates only, but, unless otherwise specified, shall cover the premises described from date of issue until the first day of February next following.

(1949 Rev., S. 3697; 1961, P.A. 29; P.A. 80-297, S. 14, 20; P.A. 89-188, S. 3, 9; May Sp. Sess. P.A. 92-6, S. 57, 117; June Sp. Sess. P.A. 07-1, S. 140.)

History: 1961 act changed termination date of permits and approvals from September 1 to February 1; P.A. 80-297 raised fee for inspection of premises from $10 to $25 and raised all other inspection fees from $5 to $10; P.A. 89-188 deleted obsolete references to Sec. 29-110 and to “fire-proof booth”, replacing the latter with “area”; May Sp. Sess. P.A. 92-6 raised fee for inspection of premises from $25 to $35; June Sp. Sess. P.A. 07-1 increased fees from $35 to $50 and from $10 to $25, effective July 1, 2007.



Section 29-113 - Penalty.

Any person who violates any provision of section 29-109 shall be fined not more than five hundred dollars.

(1949 Rev., S. 3698; P.A. 89-188, S. 4, 9.)

History: P.A. 89-188 deleted obsolete reference to Sec. 29-110.



Section 29-114 - Exhibition of moving pictures at religious services held on Sunday.

Section 29-114 is repealed.

(1949 Rev., S. 3699; P.A. 76-415, S. 9; 76-435, S. 81, 82.)



Section 29-115 - Authority to operate.

If an application is made to the commissioner for a certificate of approval of any enclosure or building in which it is proposed to operate a moving picture machine, any person owning real estate so situated that it is liable to injury by the operation of such machine or the location of the building in which such machine is proposed to be operated may file with the commissioner any objection which such owner has to the granting of such certificate. Such objection shall be in writing and in duplicate and shall state in general terms the reasons therefor. The commissioner, upon receipt of such objection, shall notify the applicant for such certificate by mailing to him a copy of the objection so made and, upon written request of such applicant, the commissioner shall designate a time and place for a hearing. At such hearing the commissioner shall preside and hear any objection to the granting of such certificate which may be offered and shall decide as to the suitability of the person or place set forth in such application, and if, in his opinion, such person or place is unsuitable, he shall refuse to grant such certificate. The applicant for such certificate, or any person objecting to the granting of the same, claiming to be aggrieved by the decision of the commissioner, may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district in which it is proposed to operate such machine.

(1949 Rev., S. 3700; 1971, P.A. 870, S. 84; P.A. 74-183, S. 264, 291; P.A. 76-436, S. 227, 681; P.A. 77-603, S. 112, 125; P.A. 78-280, S. 1, 127.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 74-183 added reference to judicial districts; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with requirement that appeals be made in accordance with Sec. 4-183 but retained venue in county or judicial district where it is proposed to operate a machine; P.A. 78-280 deleted reference to counties.



Section 29-116 - Inspection by state police.

Section 29-116 is repealed.

(1949 Rev., S. 3701; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 89-188, S. 8, 9.)



Section 29-117 - Moving picture licenses. Fees. Penalty.

No person shall exhibit, show or use any moving picture film, reel or view in any place to which an admission fee is charged, except in a church, parish house, school or other building of a religious, ecclesiastical or educational organization in furtherance of its purposes, without a license for such purpose issued by the Commissioner of Construction Services. The commissioner, after investigation, shall issue the license required herein to any person found by him to be a suitable person, provided he shall have received a written application therefor, which application shall describe the location of the place and shall give its seating capacity and such other information as the commissioner requires. Such license shall be effective until September first next following its issuance, unless suspended or revoked for cause, and the applicant shall pay for the same and for each renewal thereof the sum of fifty dollars. When any person so licensed exhibits, shows or uses or permits to be exhibited, shown or used in any place described in such license any moving picture film, title, subtitle or part thereof, reel or view of an immoral, degrading or criminal character, or which is unlawful under the provisions of section 53a-194 or 53a-196, the commissioner may, upon complaint or upon his own motion, suspend or revoke the license of such person. No license shall be granted to any person to whom two of the licenses issued have been either suspended or revoked. Any person, or the officer of any corporation, violating any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 3702; 1971, P.A. 871, S. 109; P.A. 77-614, S. 486, 610; P.A. 80-297, S. 15, 20; May Sp. Sess. P.A. 92-6, S. 58, 117; June Sp. Sess. P.A. 07-1, S. 141; P.A. 11-51, S. 90.)

History: 1971 act substituted reference to Secs. 53a-194 and 53a-196 for reference to Sec. 53-245; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 80-297 increased license fee from $10 to $25; May Sp. Sess. P.A. 92-6 raised license fee to $35; June Sp. Sess. P.A. 07-1 increased fee for licensure from $35 to $50, effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-118 and 29-119 - License to operate; fee. Penalties.

Sections 29-118 and 29-119 are repealed, effective October 1, 1999.

(1949 Rev., S. 3703, 3704; 1971, P.A. 423, S. 1; P.A. 77-614, S. 486, 610; P.A. 80-297, S. 16, 20; P.A. 89-188, S. 5, 6, 9; P.A. 99-163, S. 8, 9.)



Section 29-120 - Exceptions.

The provisions of sections 29-109 to 29-117, inclusive, shall not apply to schools, churches, Sunday schools, granges, clubs or lodge rooms in which films made from a cellulose acetate base are projected with approved projectors of the enclosed type equipped with incandescent lamps for projection illumination, provided such places at such times shall not be used as theaters or places of public amusement to which an admission fee is usually charged.

(1949 Rev., S. 3705; P.A. 89-188, S. 7, 9; P.A. 99-163, S. 7.)

History: P.A. 89-188 deleted the entire exemption and inserted an exemption for schools, churches, Sunday schools, granges, clubs or lodge rooms in which cellulose acetate films are projected with approved projectors of the enclosed type; P.A. 99-163 removed a reference to Sec. 29-119, since both that section and Sec. 29-118 were repealed by that act.



Section 29-121 to 29-126 - Storing of moving picture films; definitions. License to manufacture or store films. Restriction on issuance of licenses. Special room for handling films; fire extinguishers; smoking forbidden. Quantity of films under examination or repair restricted. Room to be ventilated.

Sections 29-121 to 29-126, inclusive, are repealed.

(1949 Rev., S. 3706–3711; P.A. 89-188, S. 8, 9.)



Section 29-127 - Inspections.

Inspections shall be made by the Commissioner of Construction Services or any employee of the Department of Construction Services deputized by him for the purpose of enforcing the provisions of the statutes relating to moving pictures. He shall report any violation thereof to the prosecuting attorney having jurisdiction in the town in which such violation occurred.

(1949 Rev., S. 3712; 1961, P.A. 517, S. 67; P.A. 77-614, S. 486, 610; P.A. 92-130, S. 5, 10; P.A. 11-51, S. 90.)

History: 1961 act corrected reference to prosecuting attorney as required by abolition of municipal courts; P.A. 77-614 replaced commissioner of state police with commissioner of public safety and made state police department a division within the department of public safety, effective January 1, 1979; P.A. 92-130 permitted inspections to be made by deputized employee in lieu of member of the division of state police; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.



Section 29-128 - Penalty.

Section 29-128 is repealed.

(1949 Rev., S. 3713; P.A. 89-188, S. 8, 9.)



Section 29-128a - (Formerly Sec. 29-117a). Exhibition of previews of “X” rated films.

No person shall exhibit, show or use any preview film, reel or view of any film rated “X” on any movie screen except at a showing of a film similarly rated. Any person who violates the provisions of this section shall be fined not more than two hundred fifty dollars or imprisoned not more than six months or both.

(1971, P.A. 733.)

History: Sec. 29-117a transferred to Sec. 29-128a in 1981.



Section 29-128b - Display of film rating required.

No person holding a license under the provisions of this chapter shall exhibit, show or use any moving picture film in a place to which an admission fee is charged without prominently displaying the “G”, “PG”, “R” or “X” rating of such film. If such place has a marquee on which film names or titles are displayed, such person shall display the film rating on such marquee. If such place does not have a marquee, such person shall display the rating of each film being exhibited on a sign or poster located on the exterior of such place. Such sign or poster shall be of a size reasonably calculated to attract the attention of persons entering such place.

(P.A. 79-296; P.A. 80-483, S. 89, 186.)

History: P.A. 80-483 deleted “P” rating.



Section 29-128f - Unlawful use of recording device in motion picture theater.

(a) As used in this section: (1) “Audiovisual recording function” means the capability of a device to record or transmit a motion picture by means of any technology, and (2) “motion picture theater” means a movie theater or screening room that, at the time of the offense, is being used for the exhibition of a motion picture.

(b) Any person who knowingly operates an audiovisual recording function of a device in a motion picture theater while a motion picture is being exhibited without the consent of the owner or lessee of such theater and with the intent to record such motion picture shall be guilty of a class B misdemeanor.

(c) Whenever the owner or lessee of a motion picture theater where a motion picture is being exhibited, or an employee or authorized agent of such owner or lessee, has reasonable grounds to believe that a person is operating or attempting to operate an audiovisual recording function of a device in such theater in violation of subsection (b) of this section, such owner, lessee, employee or agent may question such person as to such person’s name and address and may detain such person for a time sufficient to summon a police officer to the premises. No other information shall be required of such person until a police officer has taken such person into custody. For the purposes of this subsection, “reasonable grounds” means knowledge that a person has operated or attempted to operate an audiovisual recording function of a device in such theater.

(d) In any civil action by a person detained under the provisions of subsection (c) of this section against the person so detaining him or her, or the principal or employer of such person, arising out of such questioning or detention by any such owner, lessee, employee or agent, evidence that the defendant had reasonable grounds to believe that the plaintiff was, at the time in question, operating or attempting to operate an audiovisual recording function of a device in a motion picture theater while a motion picture was being exhibited without the consent of the owner or lessee of such facility shall create a rebuttable presumption that the plaintiff was so operating or attempting to operate such audiovisual recording function.

(e) The provisions of this section shall not apply to the operation of an audiovisual recording function of a device by any authorized employee or agent of a local, state or federal law enforcement agency while such employee or agent is engaged in authorized investigative, protective, law enforcement or intelligence gathering activities.

(f) Nothing in this section shall preclude prosecution of a person under any other provision of the general statutes.

(P.A. 04-187, S. 1.)






Chapter 532 - Amusements and Exhibitions

Section 29-129 - Licensing of public amusement parks.

The Commissioner of Consumer Protection, upon application in writing of any person engaged in the conduct of any place of amusement, entertainment, diversion or recreation to which an admission fee is charged and so located in any area which, with other places of amusement, entertainment, diversion or recreation, constitutes a public amusement park, stating the name and address of the applicant and the location and character of the amusement, entertainment, diversion or recreation proposed to be conducted by such person, upon being satisfied that the same is not inconsistent with the public welfare, morals and safety, shall, upon payment to said commissioner of the license fee as prescribed by section 29-130 and provision of proof of financial responsibility as required by section 29-139, authorize such applicant to conduct the place named in such application at such time and reasonable hours daily as the commissioner limits and prescribes.

(1949 Rev., S. 3714; P.A. 76-30, S. 1, 6; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 176.)

History: P.A. 76-30 specified license fee as that prescribed “by section 29-130” and required that proof of financial responsibility be provided; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 11-51 replaced “Commissioner of Public Safety” with “Commissioner of Consumer Protection” and made technical changes, effective July 1, 2011.



Section 29-130 - Amusement park licenses: Issuance, suspension or revocation; fee.

The Commissioner of Consumer Protection shall prescribe a form of application to be signed by each applicant and may require such information respecting the business in which the applicant proposes to engage as said commissioner finds necessary to safeguard the public from all forms of lascivious conduct, immoral practices, vice or violations of the law. Said commissioner or any employee of the Department of Consumer Protection authorized by said commissioner for said purpose may enter into any place so licensed or upon the premises where such business is being conducted for the purpose of observing the conduct of the same. Said commissioner shall issue to each applicant so licensed a certificate to be designated “amusement park license”, and each certificate shall state the name of the applicant, the location of the place where such amusement, entertainment, diversion or recreation may be conducted and the hours each day during which the same may be conducted. Each certificate shall be displayed conspicuously for public view by the licensee at the place where the business so licensed is conducted. Any such license may be suspended or revoked by said commissioner whenever it appears that any of the conditions required to be stated in such license have been violated. Such applications and license certificates shall be printed at the expense of the state. The annual license fee shall be one hundred dollars to be paid by the applicant to the Commissioner of Consumer Protection with each application for such license. Such licenses shall not be transferable and, if any licensee voluntarily discontinues operations thereunder, all rights secured thereby shall terminate. On and after January 1, 1986, the license year shall be from January first until December thirty-first following, inclusive. Each such license shall be for a period of one license year.

(1949 Rev., S. 3715; 1959, P.A. 373, S. 1; 1969, P.A. 41, S. 1; P.A. 77-614, S. 486, 610; P.A. 80-52; P.A. 85-5; May Sp. Sess. P.A. 92-6, S. 59, 117; P.A. 96-5; 96-180, S. 153, 166; June Sp. Sess. P.A. 07-1, S. 142; June Sp. Sess. P.A. 09-3, S. 310; P.A. 11-51, S. 177.)

History: 1959 act increased license fees from $15 to $25 with minimum to be paid fee for any period of $15 rather than 50% of full amount; 1969 act changed license year from May first until April thirtieth to June first until May thirty-first and extended validity of those which would expire April 30, 1969, for one month; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 80-52 restored original license year, deleted obsolete provision re licenses expiring April 30, 1969, and deleted provision allowing charge of proportionate amount for license period of less than one year; P.A. 85-5 changed term of license year (formerly from May first until April thirtieth) to January first until December thirty-first and added provision re receipt of credit by licensees holding a license expiring April 30, 1986; May Sp. Sess. P.A. 92-6 increased the annual license fee from $25 to $35 and deleted obsolete language; P.A. 96-5 authorized any Department of Public Safety employee to enter amusement park and observe conduct in lieu of state policeman; P.A. 96-180 substituted “The Commissioner of Public Safety” for “Said commissioner”, effective June 3, 1996; June Sp. Sess. P.A. 07-1 increased fee for licensure from $35 to $50, effective July 1, 2007; June Sp. Sess. P.A. 09-3 increased annual license fee from $50 to $100; P.A. 11-51 replaced references to Commissioner and Department of Public Safety with references to Commissioner and Department of Consumer Protection and made technical changes, effective July 1, 2011.



Section 29-131 - Provisions not to apply to restaurants or eating places.

The provisions of sections 29-129 and 29-130 shall not be so construed as to limit the right of any person to conduct any hotel, restaurant or eating place at any amusement park or to limit the right to sell therein on Sunday any article which may be lawfully sold on said day.

(1949 Rev., S. 3716.)



Section 29-132 - Inspection and certification of amusement rides and devices.

All amusement rides and devices in the state shall be inspected at least once in each calendar year, and as often as the Commissioner of Consumer Protection directs. The commissioner shall approve one or more qualified inspectors or civil engineers familiar with the construction and use of gravity and other amusement rides and devices to conduct such inspections. Such inspectors shall be certified to perform such inspections by a nationally recognized professional or trade association of amusement ride safety officials approved by the commissioner. A reasonable fee for such inspection, to be determined by the commissioner, shall be paid to such inspector or engineer by the owner, lessee or operator of such ride or device. No amusement ride or device used for the carrying of passengers shall be operated in the state unless the same has been inspected by such an inspector or engineer and the inspector or engineer has certified to the commissioner that, in such inspector’s or engineer’s judgment, the same is reasonably safe for public use. Any person aggrieved by the refusal of such inspector or engineer to grant such certificate of safety shall have the right of appeal to the commissioner, who may, after due hearing, if he is of the opinion that such ride or device is safe for public use, issue a license therefor. Upon receipt of such certificate, if the applicant has complied with the provisions of sections 29-129 to 29-143a, inclusive, a license shall be issued by the commissioner, and the commissioner may issue temporary licenses to operate such rides or devices pending inspection or final hearing upon the application when, in the commissioner’s judgment, fairness and equity require it.

(1949 Rev., S. 3717; P.A. 77-614, S. 486, 610; P.A. 83-30; P.A. 04-110, S. 1; P.A. 11-51, S. 178.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 83-30 applied provisions to all amusement rides and devices in the state, where previously only those in West Haven were affected; P.A. 04-110 required commissioner to approve one or more qualified inspectors to conduct inspections of amusement rides and devices and such inspectors to be certified to perform inspections by a nationally recognized professional or trade association of amusement ride safety officials approved by the commissioner; P.A. 11-51 replaced “Commissioner of Public Safety” with “Commissioner of Consumer Protection” and made technical changes, effective July 1, 2011.



Section 29-133 - Licensing of amusements; definitions.

When used in sections 29-134 to 29-142, inclusive:

(1) “Amusement” means any circus or carnival presented in the open, including a place where one or more rides or devices capable of accommodating one or more passengers and normally requiring the supervision or services of an operator are presented for amusement or entertainment purposes, and any circus, carnival or other portable show or exhibition presented under any single tent, air-supported plastic or fabric or other portable shelter, and involving the assembly of one hundred or more persons. “Amusement” does not include an inflatable device leased for private residential use;

(2) “Commissioner” means the Commissioner of Consumer Protection;

(3) “Insurance Commissioner” means the state Insurance Commissioner;

(4) “Grandstand” means any structure, either with or without a roof, providing seating for one hundred or more persons;

(5) “Owner” means the proprietor, operator, agent or possessor of such amusement;

(6) “Tent” means any structure with or without side panels having wood or metal supports and using any kind of a textile or similar material for coverage, and having a capacity sufficient to shelter one hundred or more persons or covering a ground area of more than one thousand two hundred square feet.

(1949 Rev., S. 3718; 1955, S. 2018d; 1961, P.A. 28, S. 1; P.A. 73-502, S. 1, 5; P.A. 77-614, S. 163, 486, 610; P.A. 80-482, S. 186, 348; P.A. 90-6, S. 1, 2; P.A. 06-42, S. 1; P.A. 11-51, S. 174.)

History: 1961 act amended Subdiv. (1) to add the words “air-supported plastic or fabric” and remove formula for computing maximum tent occupancy; P.A. 73-502 included places with one or more mechanical rides or devices, capable of accommodating three or more persons, which are presented for amusement or entertainment in definition of “amusement”; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that same department and replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 80-482 deleted reference to abolished department of business regulation and reinstated insurance commissioner as head of independent insurance department; P.A. 90-6 redefined “amusement” to include mechanical rides or devices capable of accommodating five or more persons, and redefined “tent” to include any structure with or without side panels or covering a ground area of more than 1,200 square feet; P.A. 06-42 redefined “amusement” in Subdiv. (1) to replace requirement that device be mechanical and accommodate “five or more persons” with requirement that “one or more passengers” be accommodated and that it need the supervision or services of an operator and to exclude inflatable devices leased for private residential use; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Consumer Protection” in Subdiv. (2), effective July 1, 2011.

See Sec. 21-6 re licensing of exhibitions.



Section 29-134 - License required. Annual fee.

No owner shall exhibit or provide any amusement, as defined in section 29-133, in this state unless he has obtained a license therefor as hereinafter provided and otherwise complies with the provisions of sections 29-133 to 29-142, inclusive. An annual license fee of two hundred dollars shall be paid by the applicant to the Commissioner of Consumer Protection with each application for such amusement license.

(1949 Rev., S. 3719; P.A. 73-502, S. 2, 5; P.A. 80-297, S. 17, 20; May Sp. Sess. P.A. 92-6, S. 60, 117; June Sp. Sess. P.A. 07-1, S. 143; June Sp. Sess. P.A. 09-3, S. 311; P.A. 11-51, S. 174.)

History: P.A. 73-502 prohibited “providing” any amusement without license; P.A. 80-297 imposed annual license fee of $10 payable to commissioner of public safety; May Sp. Sess. P.A. 92-6 raised license fee to $50; June Sp. Sess. P.A. 07-1 increased fee for licensure from $50 to $100, effective July 1, 2007; June Sp. Sess. P.A. 09-3 increased annual license fee from $100 to $200; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Consumer Protection”, effective July 1, 2011.



Section 29-135 - Application for license.

Not less than ten days before exhibiting or providing any amusement in this state the owner shall make application to the commissioner for a license on a form provided by the commissioner, which application shall contain such information as the commissioner requires.

(1949 Rev., S. 3720; P.A. 73-502, S. 3, 5.)

History: P.A. 73-502 added words “or providing”.



Section 29-136 - Investigation and inspection. Reporting of serious injury or death. Signs required. Alternate compliance. Regulations.

(a) Upon receipt of an application for an amusement license, the Commissioner of Consumer Protection or the commissioner’s designee shall investigate and, in accordance with the frequency schedule adopted in regulations by the commissioner pursuant to subsection (e) of this section, inspect in full the location, equipment, paraphernalia, mechanical amusement rides and devices in respect to such amusement and all other matters relating thereto and shall determine whether or not such amusement will be reasonably safe for public attendance and may make reasonable orders concerning alterations, additions or betterments to the equipment, paraphernalia, mechanical amusement rides and devices, and concerning the character and arrangement of the seating, means of egress, lighting, fire-fighting appliances, fire and police protection and such other provisions as shall make the amusement reasonably safe against both fire and casualty hazards.

(b) When any serious physical injury, as defined in subdivision (4) of section 53a-3, or death occurs in connection with the operation of any amusement ride or device, the owner of such ride or device shall, within four hours after such occurrence, report the injury or death to the commissioner or the commissioner’s designee. Not later than four hours after receipt of any such report, the commissioner or the commissioner’s designee shall cause an investigation of the occurrence and an inspection of the ride or device to determine the cause of such serious physical injury or death. The commissioner or the commissioner’s designee may enter into any place or upon any premises so licensed in furtherance of such investigation and inspection. Unless otherwise authorized by the commissioner, no amusement ride or device subject to the provisions of this chapter may be operated or altered nor shall it be removed from the location where such injury or death occurred for seventy-two hours after the time of the receipt of the report.

(c) The owner of an amusement ride or device shall display signs, in accordance with the patron safety regulations adopted by the commissioner pursuant to subsection (e) of this section, on which is written, at a minimum, the following statement, in letters at least two inches in height: “State law requires patrons to obey all posted signs, warnings and instructions and to behave in a manner that will not cause or contribute to the injury of themselves or others. Injured patrons or their adult guardians must report all injuries to management before leaving. Disorderly conduct is punishable by up to a five-hundred-dollar fine and up to three months imprisonment.”. Such signs shall be posted in accordance with the patron safety regulations adopted by the commissioner pursuant to subsection (e) of this section and at any station for reporting an injury, any first aid station and either (1) the entrance or exit to or from the premises designated for patrons, or (2) any area or structure where patrons may purchase admission or receive authorization to use an amusement ride or device.

(d) The Commissioner of Consumer Protection may grant variations from, or approve equivalent or alternate compliance with, particular provisions of this section or any regulation adopted under the provisions of subsection (e) of this section where strict compliance with such provisions would result in exceptional practical difficulty or undue hardship, provided any such variation or approved equivalent or alternate compliance shall, in the opinion of the Commissioner of Consumer Protection, secure the public safety.

(e) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of this section.

(1949 Rev., S. 3722; 1961, P.A. 181; P.A. 85-101; P.A. 90-9, S. 1, 2; June Sp. Sess. P.A. 98-1, S. 57, 121; P.A. 06-42, S. 2; P.A. 07-246, S. 6; P.A. 11-51, S. 174.)

History: 1961 act added mechanical amusement rides and authorized issuance of orders for fire protection; P.A. 85-101 added Subsecs. (b) and (c) requiring owners of amusement rides or devices to report any serious physical injury or death occurring in connection with the operation of any ride or device and permitting the commissioner to adopt regulations to carry out the provisions of section; P.A. 90-9 amended Subsec. (b) to require owner of ride or device to report an injury or death within 4 hours thereafter, instead of within 24 hours, and to prohibit operation, alteration or removal of ride or device for 72 hours after receipt of report in lieu of 24 hours thereafter; June Sp. Sess. P.A. 98-1 made technical changes in Subsec. (a), effective June 24, 1998; P.A. 06-42 inserted “or the commissioner’s designee” in Subsec. (a), made technical changes in Subsecs. (a) and (b), added new Subsec. (c) re variations and alternate compliance, and redesignated existing Subsec. (c) as Subsec. (d); P.A. 07-246 amended Subsec. (a) to add provision requiring inspections in accordance with schedule adopted in regulations, added new Subsec. (c) re display of signs, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e) and amended Subsec. (e) to make adoption of regulations mandatory; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Consumer Protection”, effective July 1, 2011.



Section 29-136a - Patron safety regulations. Detainment of patrons. Owner responsibility.

(a) A patron of an amusement, as defined in section 29-133, or of a public amusement park, as described in section 29-129, shall obey the patron safety regulations adopted by the Commissioner of Consumer Protection pursuant to subsection (e) of section 29-136.

(b) A security guard or law enforcement officer may detain a patron of an amusement for a reasonable time for the purpose of summoning a police officer to the premises of such amusement if such guard or officer has reasonable cause to believe that the patron has violated the patron safety regulations adopted by the commissioner pursuant to subsection (e) of section 29-136.

(c) Nothing in this section shall be construed as limiting or otherwise affecting the liability of the owner of an amusement or relieving the owner’s responsibility to provide reasonable supervision of patrons.

(P.A. 07-246, S. 7; P.A. 11-51, S. 174.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Consumer Protection” in Subsec. (a), effective July 1, 2011.



Section 29-137 - When license issued.

If the commissioner concludes that such amusement is reasonably safe, he shall issue a license permitting such exhibition to be held.

(1949 Rev., S. 3724.)



Section 29-138 - Secretary of the State to be attorney of nonresident owners of amusements.

No license shall be issued under the provisions of section 29-137 to any owner not a resident of this state until such owner has appointed, in writing, the Secretary of the State and his successors in office to be his attorney, upon whom all process in any action or proceeding against him may be served; and in such writing such owner shall agree that any process against him which is served on said secretary shall be of the same legal force and validity as if served on the owner, and that such appointment shall continue in force as long as any liability remains outstanding against the owner in this state. Such written appointment shall be acknowledged before some officer authorized to take acknowledgments of deeds and shall be filed in the office of said secretary, and copies certified by him shall be sufficient evidence of such appointment and agreement. Service upon said attorney shall be sufficient service upon the principal, and shall be made by leaving an attested copy of the process with the Secretary of the State at his office or with any clerk having charge of the corporation department of said office. When legal process against any owner mentioned in this section is served upon the Secretary of the State, he shall immediately notify such owner thereof by mail and shall, within two days after such service, forward in the same manner a copy of the process served on him to such owner or to any person designated in writing by such owner. The plaintiff in the process so served shall pay to the secretary, at the time of the service, a fee of one and one-half dollars for each page, and in no case less than five dollars, which shall be recovered by him as part of his taxable costs if he prevails in such suit. The secretary shall keep a record of all process served upon him which shall show the day and hour when such service was made.

(1953, S. 2017d; 1961, P.A. 517, S. 32.)

History: 1961 act raised per page fee from $0.75 to $1.50 and changed minimum charge from $2.00 to $5.00.



Section 29-139 - Financial responsibility.

Before exhibiting or providing any amusement in this state or engaging in the conduct of any place of amusement, entertainment, diversion or recreation to which an admission fee is charged and so located in any area which, with other places of amusement, entertainment, diversion or recreation, constitutes a public amusement park, the owner shall furnish proof of financial responsibility to satisfy claims for damages on account of any physical injuries or property damage arising out of the operation of such public amusement park suffered by any person by reason of any act or omission on the part of the owner, his agents or employees, any fair or exposition association, any sponsoring organization or committee, any owner or lessee of any premises used for such public amusement park or any public authority granting a permit to the owner, in the minimum amounts as determined from the following table:

Area of Largest Tent
(sq. ft.)

Combined Liability
Per Accident

No Tents

1,000,000

1 - 1,500

1,000,000

1,501 - 3,000

1,500,000

3,001 - 6,000

2,000,000

6,001 - 12,000

3,000,000

12,001 - 20,000

4,000,000

20,001 - 30,000

5,000,000

30,001 and over

6,000,000

For mechanical rides or devices capable of accommodating three or more persons, the following minimum amount shall apply: For bodily injury and property damage one million dollars per accident. Notwithstanding the provisions of this section, the minimum amount for owners of any waterslide ride or device shall be five hundred thousand dollars per accident. The character and form of the financial responsibility shall be as the Insurance Commissioner determines to be necessary for the protection of the public.

(1949 Rev., S. 3721; P.A. 73-502, S. 4, 5; P.A. 75-382, S. 2, 4; P.A. 76-30, S. 2, 6; P.A. 77-614, S. 163, 610; P.A. 79-314, S. 1, 2; P.A. 80-482, S. 187, 348; P.A. 87-90, S. 1, 2.)

History: P.A. 73-502 added table of minimum required coverages and made provisions applicable to those who provide amusements; P.A. 75-382 replaced table, generally doubling amounts, and added provision setting minimum coverages for mechanical rides or devices capable of accommodating three or more persons; P.A. 76-30 required proof of financial responsibility before “engaging in the conduct of any place of amusement, entertainment, diversion or recreation to which an admission fee is charged and so located in any area which, with other places of amusement ... constitutes a public amusement park”; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that same department, effective January 1, 1979; P.A. 79-314 replaced table which had set separate minimum coverages for bodily injury and property damage with table of combined liabilities and clarified that claims may arise out of operation of amusement park or because of actions of fair or exposition associations, sponsors, owners or lessees of premises and public authorities granting permits; P.A. 80-482 deleted reference to abolished department of business regulation, reinstating insurance commissioner as head of independent insurance department; P.A. 87-90 established a minimum amount of $500,000 per accident for owners of waterslide rides or devices.



Section 29-140 - Regulations.

The commissioner shall make and enforce, and from time to time may amend, reasonable regulations for the prevention or abatement of fire and casualty hazards incident to the assembly of one hundred or more persons in tents, air-supported plastic or fabric or other portable shelters, which regulations shall deal in particular with the character and arrangement of seating, means of egress, fire fighting appliances, fire and police protection, smoking on the premises, lighting and other safety measures for the prevention or abatement of fire, casualty and related hazards.

(1949 Rev., S. 3723; 1955, S. 2019d; 1961, P.A. 28, S. 2.)

History: 1961 act provided power to make regulations applicable to case where 100 or more persons assemble in tents, plastic, fabric or other shelters, and included dealing with fire protection and specific hazards of fire, casualty and related hazards.



Section 29-141 - Appeal.

If any person is aggrieved by the doings of the commissioner or Insurance Commissioner under the provisions of sections 29-133 to 29-140, inclusive, he may apply to the superior court for any judicial district, which may grant appropriate relief.

(1949 Rev., S. 3725; 1963, P.A. 642, S. 32; 1971, P.A. 870, S. 85; P.A. 76-436, S. 613, 681; P.A. 77-614, S. 163, 610; P.A. 78-280, S. 1, 127; P.A. 80-482, S. 188, 348.)

History: 1963 act substituted Sec. 29-140 for Sec. 20-140; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division of that same department, effective January 1, 1979; P.A. 78-280 deleted reference to counties; P.A. 80-482 reinstated insurance commissioner as head of independent insurance department, deleting reference to abolished department of business regulation.



Section 29-142 - Penalty.

Any person who violates any provision of sections 29-129 to 29-140, inclusive, 29-143a, or any order or regulation made pursuant to the provisions thereof shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 3726; P.A. 76-30, S. 3, 6.)

History: P.A. 76-30 replaced reference to Sec. 29-133 with reference to Sec. 29-129 and added reference to Sec. 29-143a.



Section 29-143a - Fire protection at places of public amusement or exhibition.

When fire protection is necessary or required at any place of public amusement, sport contest, or any other exhibition or contest, which is being held or is to be held in any municipality, the amount of such protection shall be determined by the fire marshal of such municipality and shall be furnished by the chief of the fire department, who may utilize paid or volunteer firemen or both paid and volunteer firemen for such purposes, and such protection shall be paid for by the person or persons operating, conducting or promoting such game, exhibition or contest. Nothing in this section shall affect the jurisdiction of the Division of State Police within the Department of Emergency Services and Public Protection as may be applicable with respect to such game, exhibition or contest or the jurisdiction of the Commissioner of Motor Vehicles as may be applicable pursuant to the provisions of section 14-164a.

(1971, P.A. 375; P.A. 73-59; P.A. 75-395; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 179.)

History: P.A. 73-59 allowed use of paid firemen and/or volunteer firemen to provide fire protection at amusements, exhibitions, etc.; P.A. 75-395 added references to abandoned vehicles and to claims and liens for towing; P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 11-51 replaced “Department of Public Safety” with “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-143b - Aquatic rides and devices. Hiring of lifeguards under eighteen.

Nothing in section 29-133 or 29-136 shall be construed to preclude the hiring of certified lifeguards under the age of eighteen to oversee aquatic rides and devices such as pools, water slides, lazy rivers, or interactive aquatic play devices, provided an adult of at least eighteen years of age who is trained in normal operating and emergency procedures supervises the area containing such aquatic rides or devices.

(P.A. 06-42, S. 3.)






Chapter 532a - Boxing and Mixed Martial Arts

Section 29-143aa - Liability for health care costs.

Any person, firm or corporation that employs, or contracts with, a person to be a competitor in a mixed martial arts match conducted pursuant to this chapter shall be liable for any health care costs incurred by such competitor for the diagnosis, care and treatment of any injury, illness, disease or condition resulting from or caused by such competitor’s participation in such match for the duration of such injury, illness, disease or condition.

(P.A. 13-247, S. 67.)



Section 29-143i - (Formerly Sec. 21a-195a). Connecticut Boxing Commission.

(a) There is established the Connecticut Boxing Commission which shall be within the Department of Emergency Services and Public Protection. The commission shall consist of nine members, three to be appointed by the Governor, one to be appointed by the speaker of the House of Representatives, one to be appointed by the president pro tempore of the Senate, one to be appointed by the majority leader of the House of Representatives, one to be appointed by the majority leader of the Senate, one to be appointed by the minority leader of the House of Representatives and one to be appointed by the minority leader of the Senate. The initial appointments to the commission shall be made not later than November 1, 1998. Notwithstanding the provisions of subsection (c) of section 4-9a, the terms of each member of the commission shall be coterminous with the term of the appointing authority or until a successor is chosen, whichever is later. The appointing authority shall fill any vacancy for the unexpired portion of the term. Members of the commission shall receive no compensation for their services. The commission shall hold at least one meeting each quarter.

(b) The commission shall make recommendations to the Governor, the Commissioner of Emergency Services and Public Protection and the General Assembly, upon the request thereof or at such time or times as the commission may determine, to encourage, develop and promote the sport of boxing in this state. Such recommendations shall include, but not be limited to: (1) Identifying any legal or administrative impediments to the development of the sport of boxing in this state; (2) identifying ways to improve state and local services designed to support and promote boxing; (3) identifying ways of developing young boxers through amateur boxing clubs and other programs; (4) developing strategies to assist promoters of small-scale professional boxing events and to aid in the development of a market for large-scale professional boxing events in this state; and (5) developing ways to protect the health and safety of participants in boxing.

(P.A. 98-117, S. 13; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 06-187, S. 25; P.A. 11-51, S. 134.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-187 amended Subsec. (a) to replace “Connecticut Boxing Promotion Commission” with “Connecticut Boxing Commission”, changed references in Subsecs. (a) and (b) from Commissioner of Consumer Protection to Commissioner of Public Safety, and amended Subsec. (b) to delete reference to Commissioner of Economic and Community Development and add Subdiv. (5) re protection of boxer’s health and safety; Sec. 21a-195a transferred to Sec. 29-143i in 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 29-143j - (Formerly Sec. 21a-196). Jurisdiction of Commissioner of Emergency Services and Public Protection. Investigation and inspection. Licensing fees. Registration. Regulations.

(a) As used in this chapter, “commissioner” means the Commissioner of Emergency Services and Public Protection and “mixed martial arts” means unarmed combat involving the use of a combination of techniques from different disciplines of the martial arts and includes grappling, kicking, jujitsu and striking.

(b) The commissioner shall have sole control of and jurisdiction over all amateur and professional boxing and sparring matches and all amateur and professional mixed martial arts matches held, conducted or given within the state by any person or persons, club, corporation or association, except amateur boxing, sparring and mixed martial arts matches held under the supervision of any school, college or university having an academic course of study or of the recognized athletic association connected with such school, college or university or amateur boxing, sparring and mixed martial arts matches held under the auspices of any amateur athletic association that has been determined by the commissioner to be capable of ensuring the health and safety of the participants; provided the commissioner may at any time assume jurisdiction over any amateur boxing, sparring or mixed martial arts match if the commissioner determines that the health and safety of the participants is not being sufficiently safeguarded. The commissioner may appoint inspectors who shall, on the order of the commissioner, represent the commissioner at all boxing or mixed martial arts matches. The commissioner may appoint a secretary who shall prepare for service such notices and papers as may be required and perform such other duties as the commissioner directs.

(c) The commissioner or the commissioner’s authorized representative may cause a full investigation to be made of the location of, and paraphernalia and equipment to be used in any boxing, sparring or mixed martial arts match and all other matters and shall determine whether or not such match will be reasonably safe for the participants and for public attendance and may make reasonable orders concerning alterations or betterments to the equipment and paraphernalia, and concerning the character and arrangement of the seating, means of egress, lighting, firefighting appliances, fire and police protection and such other provisions as shall make the match reasonably safe against both fire and casualty hazards.

(d) When any serious physical injury, as defined in subdivision (4) of section 53a-3, or death occurs in connection with a boxing, sparring or mixed martial arts match, the owner of the location of the match shall, not later than four hours after such occurrence, report the injury or death to the commissioner or the commissioner’s designee. Not later than four hours after receipt of such report, the commissioner or the commissioner’s designee shall cause an investigation of the occurrence to determine the cause of such serious physical injury or death. The commissioner or the commissioner’s designee may enter into any place or upon any premises so registered or licensed in furtherance of such investigation and inspection.

(e) The commissioner, in consultation with the Connecticut Boxing Commission, shall adopt such regulations in accordance with chapter 54 as the commissioner deems necessary and desirable for the conduct, supervision and safety of boxing matches, including the licensing of the sponsors and the participants of such boxing matches, and for the development and promotion of the sport of boxing in this state, including, but not limited to, regulations to improve the competitiveness of the sport of boxing in this state relative to other states. Such regulations shall require fees for the issuance of licenses to such sponsors and participants as follows: (1) For referees, a fee of not less than one hundred twenty-six dollars; (2) for matchmakers and assistant matchmakers, a fee of not less than one hundred twenty-six dollars; (3) for timekeepers, a fee of not less than twenty-six dollars; (4) for professional boxers, a fee of not less than twenty-six dollars; (5) for amateur boxers, a fee of not less than fifteen dollars; (6) for managers, a fee of not less than one hundred twenty-six dollars; (7) for trainers, a fee of not less than twenty-six dollars; (8) for seconds, a fee of not less than twenty-six dollars; (9) for announcers, a fee of not less than twenty-six dollars; and (10) for promoters, a fee of not less than three hundred fifteen dollars.

(f) No organization, gymnasium or independent club shall host a sparring match unless such organization, gymnasium or independent club registers with the Department of Emergency Services and Public Protection in accordance with this subsection. The commissioner shall register any organization, gymnasium or independent club that the commissioner deems qualified to host such matches. Application for such registration shall be made on forms provided by the department and accompanied by a fee of one hundred dollars. For the purpose of enforcing the provisions of this chapter, the commissioner or an authorized representative may inspect the facility of any such organization, gymnasium or independent club. The Attorney General, at the request of the Commissioner of Emergency Services and Public Protection, may apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining any organization, gymnasium or independent club from operating in violation of any provision of this chapter or the regulations adopted pursuant to this subsection. The commissioner, in consultation with the Connecticut Boxing Commission, shall adopt such regulations, in accordance with chapter 54, as the commissioner deems necessary for the conduct, supervision and safety of sparring matches.

(g) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to regulate the conduct, supervision and safety of mixed martial arts matches, including the licensing of the sponsors of and the participants in such matches, and to set a reasonable fee for the issuance of licenses to such sponsors and participants.

(h) The state, acting by and in the discretion of the commissioner, may enter into a contract with any person for the services of such person acting as an inspector appointed in accordance with the provisions of this section.

(1949 Rev., S. 3508; 1959, P.A. 412, S. 32; February, 1965, P.A. 617, S. 1; 1967, P.A. 656, S. 18; 787, S. 2; 1972, P.A. 55, S. 1; P.A. 73-393; P.A. 80-137, S. 1; P.A. 82-53, S. 1, 4; P.A. 84-344, S. 3, 11; P.A. 85-157, S. 1, 9; 85-293, S. 1; P.A. 88-230, S. 1, 12; P.A. 89-251, S. 155, 203; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-259, S. 12; P.A. 98-117, S. 1; P.A. 99-194, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 06-187, S. 26; P.A. 07-6, S. 3; June Sp. Sess. P.A. 09-3, S. 312; P.A. 11-51, S. 134; P.A. 13-259, S. 1.)

History: 1959 act substituted commissioner of consumer protection for athletic commissioner, the latter office having been abolished and added provisions re inspectors and secretary; 1965 act deleted boxing exhibitions; 1967 acts reiterated deletion of boxing exhibitions and then added provisions re amateur boxing exhibitions; 1972 act made provisions applicable to all boxing exhibitions, deleting the word “amateur”; P.A. 73-393 required commissioner to make regulations by substituting “shall” for “may” and included regulations re wrestling bouts; P.A. 80-137 made previous provisions Subsecs. (a) and (c), removed previous provision granting secretary subpoena power and inserted new Subsec. (b) re subpoena, oath administration and hearing powers and rephrased regulation provisions in Subsec. (c); P.A. 82-53 amended Subsec. (a) by providing that exhibitions and bouts held under the auspices of an amateur athletic association will not be under the commissioner’s jurisdiction unless he makes a specific determination; Sec. 19-327 transferred to Sec. 21a-196 in 1983; P.A. 84-344 transferred the duties of the commissioner of consumer protection to a state boxing commissioner and added Subsec. (d), authorizing the commissioner to enter into contracts with inspectors, effective March 1, 1985; P.A. 85-157 substituted commissioner of consumer protection for state boxing commissioner, that office having been abolished, and made technical changes; P.A. 85-293 amended Subsec. (c) by repealing commissioner’s power to make regulations governing wrestling bouts; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-251 amended Subsec. (c) to establish fees for sponsors, officials and participants in boxing exhibitions; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-259 added Subsec. (e) authorizing commissioner to disallow the conduct of certain professional wrestling bouts; P.A. 98-117 added new Subsec. (a) defining “commissioner”, redesignated existing Subsecs. (a) to (e) as Subsecs. (b) to (f), added provisions re regulations for the development and promotion of the sport of boxing, and made technical changes; P.A. 99-194 made technical and gender neutral changes, replaced references to boxing exhibition with references to boxing match and replaced references to wrestling bout with references to wrestling exhibition; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-187 amended Subsec. (a) to replace reference to Commissioner of Consumer Protection with Commissioner of Public Safety, amended Subsec. (b) to insert “amateur and professional”, add references to “sparring”, and delete references to “wrestling exhibitions”, amended Subsec. (c) to replace provisions re commissioner’s powers of subpoena, administering oaths and conducting hearings with new language re investigatory powers and orders, added new Subsec. (d) re serious physical injury, redesignated existing Subsec. (d) as new Subsec. (e) and inserted “in consultation with the Connecticut Boxing Commission” therein, added new Subsec. (f) re registering of hosts of sparring matches, inspections, and regulations, redesignated existing Subsec. (e) as Subsec. (g) and deleted former Subsec. (f) re wrestling exhibitions; Sec. 21a-196 transferred to Sec. 29-143j in 2007; P.A. 07-6 made technical changes in Subsecs. (c), (e) and (f); June Sp. Sess. P.A. 09-3 amended Subsecs. (e) and (f) to increase fees; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; P.A. 13-259 amended Subsec. (a) to define “mixed martial arts”, amended Subsec. (b) to provide commissioner with sole control of and jurisdiction over amateur and professional mixed martial arts matches except amateur mixed martial arts matches held under supervision or auspices of certain schools, colleges or universities or amateur athletic associations and to authorize commissioner to assume jurisdiction over amateur mixed martial arts match for health and safety reasons and appoint inspectors to represent commissioner at mixed martial arts matches, amended Subsecs. (c) and (d) to make provisions applicable to mixed martial arts matches, added new Subsec. (g) re adoption of regulations to regulate conduct, supervision and safety of mixed martial arts matches and redesignated existing Subsec. (g) as Subsec. (h).



Section 29-143k - (Formerly Sec. 21a-197). Amateur boxing matches regulated.

As used in this section and sections 29-143j, 53-200 and 53-201 “amateur boxing match” means a boxing match which is no longer than five three-minute rounds in which no contestant has received or is to receive, directly or indirectly, any money, reward or compensation either from the expenses of any amateur boxing program or the expenses of training or for taking part in such program or training. No person shall appear as a contestant in an amateur boxing match unless such person wears protective headgear and boxing gloves weighing not less than twelve ounces, and has not, within twenty-four hours of such match, appeared as a contestant in any other amateur boxing match. No person shall appear as a contestant in an amateur boxing match if such person has received any compensation or reward in any form for displaying, exercising, or rendering services of any kind to any athletic organization, or to any person or persons, as trainer, coach or instructor, or if such person may have been employed in any professional capacity by reason of such person’s athletic skill or knowledge. For the purpose of this section, a prize such as a medal, trophy, watch, ring or other jewelry, or articles of wearing apparel may be awarded to any contestant and shall not be considered money, reward or compensation. Any contestant may be reimbursed with money for such reasonable expenses as may be incurred by such contestant in traveling to and from such amateur boxing match, subject to the approval of the commissioner. The commissioner shall adopt regulations, in accordance with chapter 54, concerning the age of the participants in amateur boxing matches.

(1967, P.A. 787, S. 1; P.A. 82-53, S. 2, 4; P.A. 84-344, S. 4, 11; P.A. 85-157, S. 2, 9; P.A. 98-117, S. 2; P.A. 99-194, S. 9.)

History: P.A. 82-53 eliminated provision requiring contestants to be 18 or older and provided that commissioner will determine the age of contestants in amateur boxing exhibitions by regulation; Sec. 19-327a transferred to Sec. 21a-197 in 1983; P.A. 84-344 deleted reference to commissioner of consumer protection, effective March 1, 1985; P.A. 85-157 substituted “commissioner of consumer protection” for “commissioner”, to reflect abolition of state boxing commission; P.A. 98-117 made technical changes; P.A. 99-194 made technical and gender neutral changes, replaced references to boxing exhibition with references to boxing match and increased number and duration of rounds in amateur boxing matches; Sec. 21a-197 transferred to Sec. 29-143k in 2007.



Section 29-143l - (Formerly Sec. 21a-198). Issuance of license. Bond. Revocation of license.

(a) The commissioner may, in the commissioner’s discretion, grant or deny an application for a license to conduct, hold or give any boxing or mixed martial arts match to any person, persons, club, corporation or association. Before any such license is issued, the applicant shall execute and file with the commissioner a bond in such amount and form and with such surety as is determined by the commissioner, which bond shall be conditioned for the payment of the tax imposed by section 29-143m. Upon the filing and approval of such bond, the commissioner shall issue to such applicant a certificate of such filing and approval. No license shall be issued under this section until such bond is filed.

(b) The commissioner may, in the commissioner’s discretion, revoke any license to conduct, hold or give any boxing or mixed martial arts match issued under this section for cause as provided in this chapter or in any regulation adopted under this chapter in accordance with chapter 54.

(1949 Rev., S. 3509; 1959, P.A. 412, S. 33; February, 1965, P.A. 617, S. 2; 1972, P.A. 55, S. 2; P.A. 81-472, S. 50, 159; P.A. 84-344, S. 5, 11; P.A. 85-157, S. 3, 9; 85-293, S. 2; P.A. 98-117, S. 3; P.A. 99-194, S. 10; P.A. 13-259, S. 2.)

History: 1959 act substituted commissioner of consumer protection for athletic commissioner, that office having been abolished; 1965 act deleted boxing from purview of section; 1972 act included boxing exhibition permits in provisions; P.A. 81-472 substituted the word “license” for the word “permit”; Sec. 19-328 transferred to Sec. 21a-198 in 1983; P.A. 84-344 deleted reference to commissioner of consumer protection, effective March 1, 1985; P.A. 85-157 substituted “commissioner of consumer protection” for “commissioner”, to reflect abolition of state boxing commission; P.A. 85-293 repealed commissioner’s powers re licenses to conduct wrestling bouts; P.A. 98-117 designated existing provisions as Subsec. (a), moved revocation authority to new Subsec. (b) and made other technical changes; P.A. 99-194 made gender neutral changes and replaced references to boxing exhibition with references to boxing match; Sec. 21a-198 transferred to Sec. 29-143l in 2007; P.A. 13-259 amended Subsec. (a) to replace “issue a license” with “grant or deny an application for a license”, make provisions applicable to mixed martial arts match and replace “license is granted” with “license is issued” and amended Subsec. (b) to make provisions applicable to mixed martial arts match.



Section 29-143m - (Formerly Sec. 21a-199). Reports of matches. Payment of tax.

Any person or combination of persons who, and any club, corporation or association which, holds or promotes any boxing or mixed martial arts match or exercises any of the privileges conferred by this chapter or the regulations adopted under this chapter shall, within twenty-four hours after the determination of each boxing or mixed martial arts match: (1) Furnish to the commissioner a written report verified by such person or combination of persons or by the treasurer and secretary of such club, corporation or association, which report shall include a statement of the number of tickets sold for such match, the amount of gross receipts for such match and such other information as the commissioner prescribes; and (2) pay to the commissioner a tax of five per cent of the total receipts after federal taxes have been deducted from the paid admissions to such boxing or mixed martial arts match, which tax shall be paid into the State Treasury.

(1949 Rev., S. 3510; 1959, P.A. 412, S. 34; February, 1965, P.A. 617, S. 3; 1972, P.A. 55, S. 3; P.A. 84-344, S. 6, 11; P.A. 85-157, S. 4, 9; 85-293, S. 3; P.A. 98-117, S. 4; P.A. 99-194, S. 11; P.A. 13-259, S. 3.)

History: 1959 act substituted commissioner of consumer protection for athletic commissioner, that office having been abolished; 1965 act deleted boxing from purview of section; 1972 act reinstated boxing exhibitions in provisions; Sec. 19-329 transferred to Sec. 21a-199 in 1983; P.A. 84-344 deleted reference to commissioner of consumer protection, effective March 1, 1985; P.A. 85-157 substituted “commissioner of consumer protection” for “commissioner”, to reflect abolition of state boxing commission; P.A. 85-293 extended provisions of section to any club, corporation or association which promotes a boxing exhibition or wrestling match; P.A. 98-117 made technical changes; P.A. 99-194 replaced references to boxing exhibition with references to boxing match and replaced references to wrestling match with references to wrestling exhibition; Sec. 21a-199 transferred to Sec. 29-143m in 2007; P.A. 13-259 made provisions applicable to mixed martial arts match, deleted references to wrestling exhibition and made conforming changes.



Section 29-143n - (Formerly Sec. 21a-200). Examination as to receipts and tax due. Sanctions for delinquency.

If any person or combination of persons, club, corporation or association fails to make a report of any match as required by section 29-143m within the time prescribed by section 29-143m, or if any such report fails to include sufficient information, the commissioner may examine, or cause to be examined, the books and records of any such person or combination of persons, club, corporation or association and subpoena and examine under oath such person or officers of such club, corporation or association and other persons for the purpose of determining the total amount of such gross receipts and the amount of tax due pursuant to the provisions of section 29-143m, which tax the commissioner may thereupon fix and determine. In case of default in the payment of any tax ascertained by the commissioner to be due and the expenses incurred in making such examination, for a period of twenty days after notice to such delinquent person or combination of persons, club, corporation or association, such delinquent shall forfeit the license issued under section 29-143l and shall be disqualified from receiving any new license under section 29-143l. Such delinquent shall also forfeit to the state the sum of five hundred dollars.

(1949 Rev., S. 3511; 1959, P.A. 412, S. 35; P.A. 81-472, S. 51, 159; P.A. 84-344, S. 7, 11; P.A. 85-157, S. 5, 9; P.A. 98-117, S. 5; P.A. 13-259, S. 4.)

History: 1959 act substituted commissioner of consumer protection for athletic commissioner, that office having been abolished; P.A. 81-472 substituted the word “license” for the word “permit”; Sec. 19-330 transferred to Sec. 21a-200 in 1983; P.A. 84-344 deleted reference to commissioner of consumer protection, effective March 1, 1985, and made minor changes in wording; P.A. 85-157 substituted “commissioner of consumer protection” for “commissioner”, to reflect abolition of state boxing commission; P.A. 98-117 made technical changes; Sec. 21a-200 transferred to Sec. 29-143n in 2007; P.A. 13-259 replaced “contest” with “match” and made a technical change.



Section 29-143o - (Formerly Sec. 21a-201). Penalty for sale of more than seating capacity.

Any person who, and the officers of any club, corporation or association which, sells or causes to be sold any ticket of admission for any boxing or mixed martial arts match in excess of the seating capacity of the room, hall, place, building or structure used for such boxing or mixed martial arts match, shall, for the first offense, be fined not more than two hundred dollars, which shall be paid to the state. For a subsequent offense, the club, corporation, association or person or persons shall forfeit its, his or their license issued under section 29-143l, shall be disqualified from receiving any new license issued under section 29-143l and shall forfeit to the state the sum of five hundred dollars. The officers of any such club, corporation or association, for such subsequent offense, shall be fined not more than two hundred dollars.

(1949 Rev., S. 3512; P.A. 81-472, S. 52, 159; P.A. 98-117, S. 6; P.A. 99-194, S. 12; P.A. 13-259, S. 5.)

History: P.A. 81-472 substituted the word “license” for the word “permit”; Sec. 19-331 transferred to Sec. 21a-201 in 1983; P.A. 98-117 made technical changes; P.A. 99-194 replaced references to boxing exhibition with references to boxing match and replaced references to wrestling bout with references to wrestling exhibition; Sec. 21a-201 transferred to Sec. 29-143o in 2007; P.A. 13-259 made provisions applicable to mixed martial arts match and deleted references to wrestling exhibition.



Section 29-143p - (Formerly Sec. 21a-202). Price of admission to be published.

The price of admission and of the seats to any boxing or mixed martial arts match conducted under the provisions of this chapter shall be published in a newspaper published and circulated in the town, city or borough where such match is to be conducted, if any newspaper is published in such town, city or borough, but, if no newspaper is published in such town, city or borough, such publication shall be made in a newspaper having a substantial circulation in such town, city or borough. Any such publication shall be made in at least three separate editions of such paper and in a space not less than two inches by three inches in size.

(1949 Rev., S. 3513; P.A. 85-293, S. 4; P.A. 98-117, S. 7; P.A. 99-194, S. 13; P.A. 13-259, S. 6.)

History: Sec. 19-332 transferred to Sec. 21a-202 in 1983; P.A. 85-293 deleted references to wrestling bouts; P.A. 98-117 made technical changes; P.A. 99-194 replaced references to boxing exhibition with references to boxing match; Sec. 21a-202 transferred to Sec. 29-143p in 2007; P.A. 13-259 made provisions applicable to mixed martial arts match and made a conforming change.



Section 29-143q - (Formerly Sec. 21a-203). Duration of matches. Attendance of approved referee.

(a) No boxing match shall consist of more than twelve rounds and each round shall be no longer than three minutes nor less than two minutes in duration. In all matches, if a contestant who has been knocked down arises before the count of ten seconds, the referee shall complete a count of eight seconds and assure himself that the contestant is fit to continue. The referee may, in the referee’s discretion, order a standing knockdown and a mandatory eight count if a contestant is taking a severe beating and is apparently defenseless but is not knocked down. The standing knockdown shall be treated in all respects, including scoring, as a knockdown.

(b) No mixed martial arts match shall consist of more than five rounds. Each round shall be followed by a period of rest of not less than one minute.

(c) No boxing or mixed martial arts match shall be conducted unless a referee approved by the commissioner is in attendance and directs and controls the match.

(1972, P.A. 55, S. 4; P.A. 80-137, S. 2; P.A. 83-124; P.A. 84-344, S. 8, 11; P.A. 85-157, S. 6, 9; 85-293, S. 5; P.A. 98-117, S. 8; P.A. 99-194, S. 14; P.A. 13-259, S. 7.)

History: P.A. 80-137 replaced requirement that rounds be three minutes with provision that they be at least two but not more than three minutes in length; Sec. 19-333a transferred to Sec. 21a-203 in 1983; P.A. 83-124 added provisions for mandatory eight count and standing knockdown; P.A. 84-344 required that boxing and wrestling exhibitions be directed by a referee approved by the commissioner, effective March 1, 1985; P.A. 85-157 substituted “commissioner of consumer protection” for “commissioner”, to reflect abolition of state boxing commission; P.A. 85-293 removed references to wrestling bouts; P.A. 98-117 made technical changes; P.A. 99-194 made gender neutral changes, replaced references to boxing exhibition with references to boxing match and shortened permissible duration of match from fifteen to twelve rounds; Sec. 21a-203 transferred to Sec. 29-143q in 2007; P.A. 13-259 designated existing provisions re round duration and knockdown procedures as Subsec. (a), added Subsec. (b) re maximum of 5 rounds for mixed martial arts match with a minimum 1 minute rest period between rounds, and designated existing provision re approval, attendance and role of referee as Subsec. (c) and amended same to make applicable to mixed martial arts match and make a conforming change.



Section 29-143r - (Formerly Sec. 21a-203a). Selection and licensing of referees.

The commissioner shall select the referees for any boxing or mixed martial arts match conducted, held or given within this state, except amateur boxing or mixed martial arts matches held under the supervision of any school, college or university having an academic course of study or of the recognized athletic association connected with such school, college or university or amateur boxing or mixed martial arts matches held under the auspices of any amateur athletic association that has been determined by the commissioner to be capable of ensuring the health and safety of the participants. All such referees shall be licensed by the commissioner under this chapter and the regulations adopted by the commissioner under this chapter, in accordance with chapter 54.

(P.A. 98-117, S. 12; P.A. 13-259, S. 8.)

History: Sec. 21a-203a transferred to Sec. 29-143r in 2007; P.A. 13-259 added provisions requiring commissioner to select referees for any mixed martial arts match and excepting amateur mixed martial arts matches under certain circumstances, and replaced “exhibition” with “match”.



Section 29-143s - (Formerly Sec. 21a-204). Boxing and mixed martial arts matches prohibited on certain days.

No boxing or mixed martial arts match shall be held on Christmas Day, Good Friday, Memorial Day or Veterans’ Day.

(1949 Rev., S. 3515; February, 1965, P.A. 617, S. 5; 1972, P.A. 55, S. 5; P.A. 78-331, S. 56, 58; P.A. 99-194, S. 15; P.A. 13-259, S. 9.)

History: 1965 act deleted boxing from purview of section; 1972 act reinstated boxing exhibitions in provisions; P.A. 78-331 removed Sundays as prohibited day for boxing or wrestling exhibitions or bouts; Sec. 19-334 transferred to Sec. 21a-204 in 1983; P.A. 99-194 replaced reference to boxing exhibition with reference to boxing match, replaced reference to wrestling bout with reference to wrestling exhibition and eliminated prohibition on holding boxing matches or wrestling exhibitions between eleven-thirty p.m. and eight a.m.; Sec. 21a-204 transferred to Sec. 29-143s in 2007; P.A. 13-259 made provisions applicable to mixed martial arts match and deleted reference to wrestling exhibition.



Section 29-143t - (Formerly Sec. 21a-205). Boxers and competitors to be examined by physician. Costs.

(a) No person shall engage in any boxing match as a boxer or in any mixed martial arts match as a competitor until such person has been examined and found to be physically fit by a competent physician approved by the commissioner, licensed to practice under the laws of this state and in practice in this state for at least two years. Such physician shall be appointed by the commissioner and shall be in attendance throughout the boxing or mixed martial arts match for which such examination was made. Such physician shall certify, in writing, that the boxer or competitor is physically fit to engage in such boxing or mixed martial arts match. Any fee for such physician, as determined by the commissioner, shall be paid by the person or club, corporation or association conducting such boxing or mixed martial arts match.

(b) The cost of any physical examination required by this chapter or regulations adopted under this chapter, other than an examination required by subsection (a) of this section, may be assessed by the commissioner on any boxer or competitor examined by a physician appointed by the commissioner or on the person, club, corporation or association conducting the next boxing or mixed martial arts match in which the boxer or competitor is scheduled to compete.

(1949 Rev., S. 3516; 1959, P.A. 412, S. 36; February, 1965, P.A. 617, S. 6; 1972, P.A. 55, S. 6; P.A. 81-171, S. 1, 2; P.A. 84-344, S. 9, 11; P.A. 85-157, S. 7, 9; 85-293, S. 6; 85-613, S. 58, 154; P.A. 98-117, S. 9; P.A. 99-194, S. 16; P.A. 07-217, S. 135; P.A. 13-259, S. 10.)

History: 1959 act substituted commissioner of consumer protection for athletic commissioner, that office having been abolished; 1965 act deleted boxing from purview of section; 1972 act reinstated boxing in purview of section; P.A. 81-171 added Subsec. (b) allowing commissioner to assess costs of a physical examination required by this chapter but not under Subsec. (a) on the athlete or on the person conducting the next match; Sec. 19-335 transferred to Sec. 21a-205 in 1983; P.A. 84-344 deleted reference to the commissioner of consumer protection and required that physicians who examine boxers and wrestlers be approved by the boxing commissioner, effective March 1, 1985; P.A. 85-157 substituted “commissioner of consumer protection” for “commissioner”, to reflect abolition of state boxing commissioner and made technical changes; P.A. 85-293 removed references to wrestling bouts and, in conjunction with P.A. 85-613, restored language inadvertently deleted through machine error; P.A. 98-117 made technical changes; P.A. 99-194 made technical and gender neutral changes and replaced references to boxing exhibition with references to boxing match; Sec. 21a-205 transferred to Sec. 29-143t in 2007; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 13-259 made provisions applicable to mixed martial arts matches and competitors therein and replaced “contestant” with “boxer or competitor”.



Section 29-143u - (Formerly Sec. 21a-206). Special privileges or discrimination.

Any person acting as principal, manager, second, promoter or matchmaker receiving or accepting, directly or indirectly, any money or other valuable thing from any boxer or mixed martial arts competitor for any special privilege or for discriminating in any manner relating to any boxing or mixed martial arts match shall be subject to the penalty prescribed in section 29-143z.

(1949 Rev., S. 3517; February, 1965, P.A. 617, S. 7; 1972, P.A. 55, S. 7; P.A. 85-293, S. 7; P.A. 98-117, S. 10; P.A. 99-194, S. 17; P.A. 13-259, S. 11.)

History: 1965 act deleted boxing from purview of section; 1972 act reinstated “boxer”; Sec. 19-336 transferred to Sec. 21a-206 in 1983; P.A. 85-293 deleted references to wrestling; P.A. 98-117 made a technical change; P.A. 99-194 replaced reference to boxing exhibition with reference to boxing match; Sec. 21a-206 transferred to Sec. 29-143u in 2007; P.A. 13-259 made provisions applicable to mixed martial arts matches and competitors therein.



Section 29-143v - (Formerly Sec. 21a-207). Age limitation for boxers and competitors.

No person under eighteen years of age shall engage in any professional boxing or mixed martial arts match, and no person under sixteen years of age shall engage in any amateur boxing or mixed martial arts match except a match held under the supervision of a school, college or university having an academic course of study or of the recognized athletic association connected with such school, college or university or held under the auspices of any amateur athletic association that has been determined by the commissioner, under section 29-143j, to be capable of ensuring the health and safety of the participants.

(1949 Rev., S. 3518; February, 1965, P.A. 617, S. 8; 1972, P.A. 55, S. 8; P.A. 82-53, S. 3, 4; P.A. 99-194, S. 18; P.A. 13-259, S. 12.)

History: 1965 act deleted boxing from purview of section; 1972 act reinstated boxing exhibitions in purview of section; P.A. 82-53 allowed a person under 16 years of age to compete in an amateur event held under the auspices of an amateur athletic association determined to be capable of ensuring participants’ health and safety; Sec. 19-337 transferred to Sec. 21a-207 in 1983; P.A. 99-194 made a technical change, replaced references to boxing exhibition with references to boxing match and replaced references to wrestling bout with references to wrestling exhibition; Sec. 21a-207 transferred to Sec. 29-143v in 2007; P.A. 13-259 made provisions applicable to mixed martial arts matches, deleted references to wrestling exhibition, replaced “athletic association” with “recognized athletic association” and made technical changes.



Section 29-143w - (Formerly Sec. 21a-208). Betting prohibited.

No person shall bet or wager upon the result of any boxing or mixed martial arts match.

(1949 Rev., S. 3519; 1972, P.A. 55, S. 9; P.A. 99-194, S. 19; P.A. 13-259, S. 13.)

History: 1972 act specified prohibition applies to boxing and wrestling; Sec. 19-338 transferred to Sec. 21a-208 in 1983; P.A. 99-194 replaced reference to boxing exhibition with reference to boxing match and replaced reference to wrestling bout with reference to boxing exhibition; Sec. 21a-208 transferred to Sec. 29-143w in 2007; P.A. 13-259 made provisions applicable to mixed martial arts match and deleted reference to wrestling exhibition.



Section 29-143x - (Formerly Sec. 21a-209). Admission of persons under eighteen to boxing or mixed martial arts match restricted.

No person under eighteen years of age shall be admitted to any professional boxing or mixed martial arts match unless accompanied by such person’s parent or guardian.

(1972, P.A. 55, S. 10; P.A. 13-259, S. 14.)

History: Sec. 19-339a transferred to Sec. 21a-209 in 1983; Sec. 21a-209 transferred to Sec. 29-143x in 2007; P.A. 13-259 made provisions applicable to mixed martial arts match, deleted provision re minimum age for admission of 14 years and made technical changes.



Section 29-143y - (Formerly Sec. 21a-210). Effect of local ordinance prohibiting boxing or mixed martial arts matches.

No license shall be issued under section 29-143l to conduct, hold or give any boxing or mixed martial arts match in any town, city or borough which has adopted any ordinance prohibiting boxing or mixed martial arts matches within its limits.

(1949 Rev., S. 3521; February, 1965, P.A. 617, S. 10; 1972, P.A. 55, S. 11; P.A. 85-293, S. 8; P.A. 98-117, S. 11; P.A. 99-194, S. 20; P.A. 13-259, S. 15.)

History: 1965 act deleted boxing from purview of section; 1972 act reinstated boxing exhibitions in provisions; Sec. 19-340 transferred to Sec. 21a-210 in 1983; P.A. 85-293 removed references to wrestling bouts; P.A. 98-117 made a technical change; P.A. 99-194 replaced references to boxing exhibition with references to boxing match; Sec. 21a-210 transferred to Sec. 29-143y in 2007; P.A. 13-259 made provisions applicable to mixed martial arts matches.



Section 29-143z - (Formerly Sec. 21a-211). Penalty.

Any person violating any of the provisions of this chapter, for which a penalty is not expressly prescribed, or any of the regulations adopted under the provisions of this chapter, shall be fined not more than two hundred dollars.

(1949 Rev., S. 3522.)

History: Sec. 19-341 transferred to Sec. 21a-211 in 1983; Sec. 21a-211 transferred to Sec. 29-143z in 2007.






Chapter 533 - Professional Bondsmen

Section 29-144 - Definition.

Any person who makes a business of furnishing bail in criminal cases or who furnishes bail in five or more criminal cases in any one year, whether for compensation or otherwise, shall be deemed a professional bondsman and shall be subject to the provisions of this chapter. Any resident elector of the state of Connecticut who is of good moral character and of sound financial responsibility may, upon obtaining a license therefor in accordance with the provisions of this chapter, engage in the business of professional bondsman within this state.

(1949 Rev., S. 3728.)



Section 29-145 - Application for license. Requirements.

Any person desiring to engage in the business of a professional bondsman shall apply to the Commissioner of Emergency Services and Public Protection for a license. Such application shall set forth under oath the full name, age, residence, telephone number and occupation of the applicant, whether the applicant intends to engage in the business of a professional bondsman individually or in partnership or association with another or others, and, if so, the identity of each. It shall also set forth under oath a statement of the assets and liabilities of the applicant, and whether the applicant has been charged with or convicted of crime, and such other information, including fingerprints and photographs, as said commissioner from time to time may require. The commissioner shall require the applicant to submit proof that he or she is at least twenty-one years of age and has received a high school diploma or an equivalent academic education. The commissioner shall require the applicant to submit to state and national criminal history records checks. The criminal history records checks required pursuant to this section shall be conducted in accordance with section 29-17a. No person who has been convicted of a felony shall be licensed to do business as a professional bondsman in this state. No person engaged in law enforcement or vested with police powers shall be licensed to do business as a professional bondsman. No person who has not attained twenty-one years of age or has not received a high school diploma or an equivalent academic education shall be licensed to do business as a professional bondsman.

(1949 Rev., S. 3729; P.A. 77-614, S. 486, 610; P.A. 01-175, S. 24, 32; P.A. 11-45, S. 16; 11-51, S. 134; P.A. 13-94, S. 1.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 01-175 added language re criminal history records checks in accordance with Sec. 29-17a and made a technical change for purposes of gender neutrality, effective July 1, 2001; P.A. 11-45 added applicant’s telephone number to information required in application and made a technical change; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 13-94 added provisions requiring applicant to submit proof of being at least 21 years old and having high school diploma or equivalent academic education and prohibiting licensure if applicant has not met such age and education requirements.



Section 29-146 - Investigation of applicant for license. Fee. Term of license.

The Commissioner of Emergency Services and Public Protection shall, upon receipt of such application, cause an investigation to be made of the character and financial responsibility of the applicant and, if he finds that such applicant is a resident elector of good moral character and of sound financial responsibility, he shall, upon payment by such applicant to the state of a license fee of two hundred dollars, issue a license to such applicant to do business in this state as a professional bondsman. Each such license shall be for such term not exceeding one year as said commissioner determines.

(1949 Rev., S. 3730; P.A. 96-180, S. 154, 166; June Sp. Sess. P.A. 09-3, S. 313; P.A. 11-51, S. 134.)

History: P.A. 96-180 substituted “The Commissioner of Public Safety” for “Said commissioner”, effective June 3, 1996; June Sp. Sess. P.A. 09-3 increased license fee from $100 to $200; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-147 - Renewal, revocation or suspension of license.

Each professional bondsman licensed under the provisions of this chapter may apply for a renewal of his license upon renewal application forms provided by the Commissioner of Emergency Services and Public Protection and requiring the disclosure of such information as said commissioner requires in determining whether or not such professional bondsman’s financial responsibility remains unimpaired or whether for any other reason such bondsman’s fitness to continue in such business has been otherwise altered since the issuance of any prior license. Said commissioner may suspend for a definite term or revoke any license issued under the provisions of this chapter if it appears to said commissioner that (1) such licensee has been convicted of a felony in this state or elsewhere, (2) such licensee is engaged in any unlawful activity affecting his fitness to continue in the business of professional bondsman, (3) the financial responsibility of such licensee has been substantially impaired, or (4) such licensee is subject to a restraining or protective order issued by a court in a case involving the use, attempted use or threatened use of physical force against another person.

(1949 Rev., S. 3731; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134; P.A. 13-94, S. 2.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 13-94 inserted Subdiv. (1), (2) and (3) designators, added Subdiv. (4) re licensee being subject to restraining or protective order and made technical changes.



Section 29-147a - Suspension of license for failure to pay forfeited bond.

The Commissioner of Emergency Services and Public Protection may suspend any license issued under the provisions of this chapter of any professional bondsman when he finds that such surety has failed to pay a forfeited bond. Such license shall remain so suspended and shall not be reinstated nor shall any such license be issued to such surety until such person pays such forfeited bond.

(P.A. 80-312; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-148 - Notice. Statement of assets and liabilities.

Each professional bondsman licensed under the provisions of this chapter shall: (1) Inform the Commissioner of Emergency Services and Public Protection, in writing, of (A) a change in such professional bondsman’s name, residence address or telephone number, not later than thirty days after such change, and (B) any material change in such professional bondsman’s assets or liabilities affecting such bondsman’s responsibility as a bondsman; and (2) at any time, upon request of said commissioner, furnish said commissioner with a statement under oath of such professional bondsman’s assets and liabilities, including all bail bonds on which such bondsman is obligated.

(1949 Rev., S. 3732; P.A. 96-180, S. 155, 166; P.A. 11-45, S. 17; 11-51, S. 134.)

History: P.A. 96-180 substituted “the Commissioner of Public Safety” for “said commissioner”, effective June 3, 1996; P.A. 11-45 added provision requiring notice to commissioner of changes in bondsman’s name, address or telephone number and made technical changes; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-149 - Notice to courts and municipal departments of licensees.

The Commissioner of Emergency Services and Public Protection shall furnish to all courts and to all town, city and borough departments in the state, having authority to accept bail, the names, residence addresses and telephone numbers of all professional bondsmen licensed under the provisions of this chapter and shall forthwith notify such courts and all such town, city and borough departments of any change in any such bondsman’s name, residence address, telephone number or status or of the suspension or revocation of any bondsman’s license to engage in such business.

(1949 Rev., S. 3733; P.A. 96-180, S. 156, 166; P.A. 11-45, S. 18; 11-51, S. 134.)

History: P.A. 96-180 substituted “The Commissioner of Public Safety” for “Said commissioner”, effective June 3, 1996; P.A. 11-45 added residence address and telephone number to licensee information commissioner is required to furnish to courts and municipal departments; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-150 - Oath of bondsmen. Form.

Each professional bondsman shall, when furnishing surety for recognizances of any person charged with crime, take oath to the sufficiency of his security upon a uniform form furnished for such purpose by the clerk of the Superior Court and approved by the Commissioner of Emergency Services and Public Protection. No person who offers himself as surety on bail in any criminal case shall falsely represent that he is the legal or equitable owner of any stated property.

(1949 Rev., S. 3734; 1961, P.A. 129; 1969, P.A. 57; P.A. 74-183, S. 265, 291; P.A. 76-436, S. 228, 681; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: 1961 act provided for furnishing of forms by state police commissioner in lieu of superior court clerk; 1969 act required use of “uniform” form and transferred responsibility for furnishing form from state police commissioner to clerks of superior or circuit courts; P.A. 74-183 replaced circuit court with court of common pleas; P.A. 76-436 deleted reference to court of common pleas, effective July 1, 1978; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-151 - Maximum commission or fee. Reports to commissioner.

No such professional bondsman shall charge for his commission or fee more than fifty dollars for the amount of bail furnished by him up to five hundred dollars, nor more than ten per cent of the amount of bail furnished by him from five hundred dollars up to five thousand dollars, nor more than seven per cent of the amount of bail furnished by him on sums in excess of five thousand dollars. When a professional bondsman has furnished bail to an accused in a criminal proceeding, the fee which he receives therefor shall be credited on account of his fee for any subsequent bail in an increased amount which he may furnish for the same person in the same criminal proceeding; but this provision shall not apply to bail furnished on appeal of a conviction or bindover of an accused. Each professional bondsman licensed under the provisions of this chapter shall annually, during the month of January, on forms furnished by the Commissioner of Emergency Services and Public Protection, report to said commissioner in detail the names of the persons for whom such bondsman has become surety during the year ended December thirty-first preceding, with the date, the amount of bond and the fee charged and paid and such further information as said commissioner requires.

(1949 Rev., S. 3735; 1969, P.A. 206; P.A. 77-614, S. 486, 610; P.A. 83-163; P.A. 86-183; P.A. 11-51, S. 134.)

History: 1969 act increased bondsman’s commission from $5 to $20 on bail amounts up to $300, rather than $100, from 5% to 7% for changed $300 lower range up to $5,000 and from 2.5% to 5% for amounts exceeding $5,000; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 83-163 increased bondsman’s commission from a maximum of 7% to a maximum of 10% for amounts of bail furnished from $300 up to $5,000; P.A. 86-183 increased maximum fee from $20 to $50 on bail up to $500, 10% of amount of bail from $500 to $5,000 and changed percentage from 5% to 7% of amount of bail in excess of $5,000; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

Statute upheld as constitutional. 2 Conn. Cir. Ct. 83. Defendant, after accepting license under statute and acting thereunder, cannot then claim statute is unconstitutional. Id.



Section 29-152 - Penalty.

Any person who violates any provision of section 29-145, 29-148, 29-150 or 29-151 shall be fined not more than three thousand five hundred dollars or imprisoned not more than two years, or both, and such person’s right to engage in the business of a professional bondsman in this state shall thereupon be permanently forfeited.

(1949 Rev., S. 3736; P.A. 11-45, S. 19; P.A. 13-258, S. 14.)

History: P.A. 11-45 replaced “this chapter” with “sections 29-145, 29-148, 29-150 and 29-151” and made a technical change; P.A. 13-258 changed penalty from fine of $1,000 to fine of $3,500 and made technical changes.



Section 29-152a - Inspection of books and records. Regulations.

To carry out the provisions of sections 29-144 to 29-151, inclusive, 29-152b and 29-152c, the Commissioner of Emergency Services and Public Protection may:

(1) Inspect the books and records of any professional bondsman as often as the commissioner deems necessary. Said commissioner may consult with the Insurance Commissioner to carry out such inspections. The Commissioner of Emergency Services and Public Protection may adopt regulations, in accordance with chapter 54, to (A) establish procedures for such inspections, (B) specify the content and form of books and records required to be kept by professional bondsmen, or (C) require a fee to be paid by professional bondsmen to cover the cost of inspections; and

(2) Adopt regulations, in accordance with chapter 54, to carry out the provisions of sections 29-144 to 29-151, inclusive, 29-152b and 29-152c.

(P.A. 11-45, S. 20.)

History: (Revisor’s note: “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51).



Section 29-152b - Prohibited acts.

(a) No professional bondsman shall:

(1) Suggest or advise, in exchange for a fee or other consideration, the employment of or name for employment of any particular attorney to represent the principal on a bail bond;

(2) Solicit business in or on the property or grounds of a correctional institution, community correctional center or other detention facility where arrested persons are confined, or in or on the property or grounds of any courthouse, unless a request is initiated by an arrested person, a person with actual or apparent authority to act on behalf of such arrested person, or a potential indemnitor. For purposes of this subdivision, “solicit” includes the distribution of business cards, print advertising or any other written information directed to arrested persons or potential indemnitors. A correctional institution, community correctional center or other detention facility where arrested persons are confined, police station or courthouse may permit print advertising by a professional bondsman in or on the property or grounds of such institution, center or facility, police station or courthouse, provided such advertising shall be limited to a listing in a telephone directory and the posting of the professional bondsman’s name, address and telephone number in a prominent designated location in or on such property or grounds. Nothing in this subdivision shall prohibit a professional bondsman from soliciting business in or on the property or grounds of a police station;

(3) Pay a fee or rebate or give or promise anything of value to a law enforcement officer, judicial marshal, employee of the Department of Correction or other person who has power to arrest or to hold a person in custody, or to any other public official or public employee to secure a compromise, remission or reduction of the amount of any bail bond or estreatment of bail;

(4) Pay a fee or rebate or give or promise anything of value to an attorney in any matter pertaining to a bail bond, except in defense of any action on a bail bond;

(5) Pay a fee or rebate or give or promise anything of value to the principal or to any person on the principal’s behalf;

(6) Participate in the capacity of an attorney at a proceeding of a principal, in violation of section 51-88;

(7) Accept anything of value from a principal for providing a bail bond, other than the commission or fee authorized under section 29-151, except that the professional bondsman may accept collateral security or other indemnity on a bail bond from a principal or other person in accordance with section 29-152c. A professional bondsman may, upon written agreement with a third party, receive a fee or other compensation for returning to custody an individual who has fled the jurisdiction of the court or whose bail bond has been forfeited;

(8) Execute a bail bond in this state on such professional bondsman’s own behalf; or

(9) Write a bail bond in this state for an arrested person if such arrested person or a person with actual or apparent authority to act on behalf of such arrested person has not authorized such bondsman, in writing, to execute a bail bond on such arrested person’s behalf. The professional bondsman shall maintain any such written authorization.

(b) If a bail bond executed by a professional bondsman is forfeited and such forfeiture has remained unpaid for at least sixty days after the date payment has become due, no such bondsman shall execute a bail bond in this state until the full amount of the forfeited bail bond is paid to the Office of the Chief State’s Attorney in accordance with procedures set forth by said office.

(P.A. 11-45, S. 21; 11-152, S. 17.)

History: P.A. 11-152 amended Subsec. (a) to delete “directly or indirectly” re soliciting business and permit solicitation of business within a police station and when request is initiated by person with actual or apparent authority to act for arrested person in Subdiv. (2), to delete Subdiv. (3) that prohibited wearing or displaying certain identification, and to redesignate existing Subdivs. (4) to (10) as Subdivs. (3) to (9).



Section 29-152c - Collateral security or other indemnity on a bail bond. Penalty.

(a) A professional bondsman may accept collateral security or other indemnity on a bail bond.

(b) If collateral security or other indemnity was received on a bail bond by a professional bondsman and such bond is terminated, such bondsman shall return the collateral security or other indemnity, except a promissory note or an indemnity agreement, not later than twenty-one days after receipt of a written report from the court that the bail bond has been terminated. Such collateral security or other indemnity shall be returned to the person who gave the collateral security or other indemnity unless another disposition is provided for by legal assignment to another person of the right to receive the return of the collateral security or other indemnity. If, despite diligent inquiry by the professional bondsman to determine whether the bail bond has been terminated, the court fails to provide any written report on termination, the collateral security or other indemnity, except a promissory note or an indemnity agreement, shall be returned to the person who provided the collateral security or other indemnity not later than twenty-one days after the professional bondsman has become aware that the bail bond has been terminated.

(c) No fee or other charge shall be deducted from the collateral security or other indemnity due, except that actual and reasonable expenses incurred by a professional bondsman in the apprehension of a defendant because of a forfeiture of a bail bond or judgment may be deducted if such expenses are accounted for.

(d) Any person who violates this section shall be subject to the penalties for larceny under sections 53a-122 to 53a-125b, inclusive, depending on the amount involved.

(P.A. 11-45, S. 22.)






Chapter 533a - Bail Enforcement Agents

Section 29-152e - License required.

No person shall, as a surety on a bond in a criminal proceeding or an agent of such surety, engage in the business of taking or attempting to take into custody the principal on the bond who has failed to appear in court and for whom a rearrest warrant or a capias has been issued pursuant to section 54-65a unless such person is licensed as a professional bondsman under chapter 533, a surety bail bond agent under chapter 700f or a bail enforcement agent under sections 29-152f to 29-152i, inclusive.

(P.A. 97-287, S. 1.)



Section 29-152f - Application for license. Requirements.

Any person desiring to engage in the business of a bail enforcement agent shall apply to the Commissioner of Emergency Services and Public Protection for a license therefor. Such application shall set forth under oath the full name, age, date and place of birth, residence and occupation of the applicant. It shall also set forth under oath a statement of whether the applicant has been charged with or convicted of a crime, and such other information, including fingerprints and photographs, as required by the commissioner. The commissioner shall require the applicant to submit proof that he or she is at least twenty-one years of age and has received a high school diploma or an equivalent academic education. The commissioner shall require the applicant to submit to state and national criminal history records checks. The criminal history records checks required pursuant to this section shall be conducted in accordance with section 29-17a. Within five years prior to the date of application, the applicant shall have successfully completed a course in the criminal justice system consisting of not less than twenty hours of study approved by the commissioner. No person who has been convicted of a felony or any misdemeanor under section 21a-279, 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-173, 53a-175, 53a-176, 53a-178 or 53a-181d shall be licensed to do business as a bail enforcement agent in this state. No person engaged in law enforcement or vested with police powers shall be licensed to do business as a bail enforcement agent. No person who has not attained twenty-one years of age or has not received a high school diploma or an equivalent academic education shall be licensed to do business as a bail enforcement agent.

(P.A. 97-287, S. 2; P.A. 99-240, S. 18; P.A. 01-175, S. 25, 32; P.A. 11-51, S. 134; P.A. 13-94, S. 3.)

History: P.A. 99-240 added fingerprinting requirement and listed misdemeanors disqualifying applicants; P.A. 01-175 replaced language re fingerprints with language re criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 13-94 added provisions requiring applicant to submit proof of being at least 21 years old and having high school diploma or equivalent academic education and prohibiting licensure if applicant has not met such age and education requirements.



Section 29-152g - Investigation of applicant. Issuance of license. Fee. Term.

Upon being satisfied, after investigation, that the applicant is a suitable person to receive a license as a bail enforcement agent, and that the applicant meets the licensing requirements of section 29-152f, the Commissioner of Emergency Services and Public Protection may issue a license to such applicant to do business in this state as a bail enforcement agent. The fee for such license shall be two hundred dollars. Each such license shall be for such term not exceeding one year as said commissioner determines. Any bail enforcement agent holding a license issued pursuant to this section or section 29-152h shall notify the commissioner within two business days of any change of address. The notification shall include the bail enforcement agent’s old address and new address.

(P.A. 97-287, S. 3; P.A. 99-240, S. 19; June Sp. Sess. P.A. 09-3, S. 314; P.A. 11-51, S. 134.)

History: P.A. 99-240 replaced “good character, competency and integrity” with “a suitable person” and added requirement of notification of change of address; June Sp. Sess. P.A. 09-3 increased license fee from $100 to $200; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-152h - Renewal of license.

Each person licensed as a bail enforcement agent under the provisions of sections 29-152f to 29-152i, inclusive, may apply for a renewal of such license upon renewal application forms provided by the Commissioner of Emergency Services and Public Protection and requiring the disclosure of such information as said commissioner requires in determining whether or not such agent’s suitability to continue in such business has changed since the issuance of any prior license. The fee for renewal of a bail enforcement agent’s license shall be one hundred dollars.

(P.A. 97-287, S. 4; P.A. 99-240, S. 20; P.A. 11-51, S. 134.)

History: P.A. 99-240 replaced “such agent’s fitness” with “such agent’s suitability”; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-152i - Suspension, revocation or nonrenewal of license.

The Commissioner of Emergency Services and Public Protection may suspend, revoke or refuse to renew the license of any bail enforcement agent, provided notice shall have been given to the licensee to appear before the commissioner to show cause why the license should not be suspended, revoked or refused renewal, upon a finding by the commissioner that: (1) The licensee has violated any of the terms or provisions of sections 29-152e to 29-152m, inclusive, or section 38a-660a or any of the regulations adopted under section 29-152o; (2) the licensee has practiced fraud, deceit or misrepresentation; (3) the licensee has made a material misstatement in the application for issuance or renewal of such license; (4) the licensee has demonstrated incompetence or untrustworthiness in the conduct of the licensee’s business; (5) the licensee is subject to a restraining or protective order issued by a court in a case involving the use, attempted use or threatened use of physical force against another person; (6) the licensee has been convicted of a felony, a misdemeanor specified in section 29-152f, or other crime affecting the licensee’s honesty, integrity or moral fitness; or (7) the licensee is unsuitable. The suspension or revocation of, or the refusal to renew, any bail enforcement agent’s license shall also constitute the revocation of the bail enforcement agent’s firearms permit issued pursuant to section 29-152m. Any bail enforcement agent who fails to surrender such license within five days of notification in writing of the suspension or revocation of, or refusal to renew, such license shall be guilty of a class C misdemeanor. Any party aggrieved by an order of the commissioner under this section may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of Hartford.

(P.A. 88-230, S. 10, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-287, S. 5; June Sp. Sess. P.A. 98-1, S. 91, 121; P.A. 99-240, S. 21; P.A. 11-51, S. 134; P.A. 13-94, S. 4.)

History: (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1997, effective September 1, 1998); June Sp. Sess. P.A. 98-1 made technical changes, effective June 24, 1998; P.A. 99-240 gave the commissioner the authority to refuse to renew a license, added unsuitability as a basis to suspend, revoke or refuse to renew a license, provided that suspension, revocation or refusal to renew a license also revokes the firearms permit, made failure to surrender a license a class C misdemeanor and made provisions gender neutral; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 13-94 added new Subdiv. (5) re licensee being subject to restraining or protective order and redesignated existing Subdivs. (5) and (6) as Subdivs. (6) and (7).



Section 29-152j - Notice to courts and police departments of names of professional bondsmen and bail enforcement agents.

The Commissioner of Emergency Services and Public Protection shall furnish to all courts and to all organized police departments in the state, the names of all persons licensed as professional bondsmen under chapter 533 or bail enforcement agents under the provisions of sections 29-152f to 29-152i, inclusive, and shall forthwith notify such courts and all such police departments of any change in any such bondsman’s or agent’s status or of the suspension or revocation of the license of any such bondsman or agent to engage in such business.

(P.A. 97-287, S. 6; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-152k - Notice to law enforcement agency prior to apprehension of principal.

Prior to taking or attempting to take into custody the principal on a bond, a professional bondsman licensed under chapter 533, a surety bail bond agent licensed under chapter 700f or a bail enforcement agent licensed under sections 29-152f to 29-152i, inclusive, shall notify the police department or resident state trooper for, or state police troop having jurisdiction over, the municipality in which the principal is believed to be located of such bondsman’s or agent’s intentions.

(P.A. 97-287, S. 8.)



Section 29-152l - Restrictions on wearing or displaying certain uniforms, badges or other insignia.

(a) No professional bondsman licensed under chapter 533, surety bail bond agent licensed under chapter 700f or bail enforcement agent licensed under sections 29-152f to 29-152i, inclusive, shall wear, carry or display any uniform, badge, shield or other insignia or emblems that purport to indicate that such bondsman or agent is an employee, officer or agent of the state or any political subdivision of the state or of the federal government.

(b) No bail enforcement agent licensed under sections 29-152f to 29-152i, inclusive, shall wear, carry or display a badge that indicates that he or she is a bail enforcement agent or performs the duties of a bail enforcement agent unless the Commissioner of Emergency Services and Public Protection has approved such badge. If the commissioner suspends or revokes, or refuses to renew, the license of a bail enforcement agent, such agent shall surrender any badge approved by the commissioner pursuant to this subsection when such agent surrenders such license pursuant to section 29-152i. Any violation of this subsection shall be an infraction.

(P.A. 97-287, S. 9; P.A. 13-94, S. 5.)

History: P.A. 13-94 designated existing provisions as Subsec. (a) and added Subsec. (b) re approval of badge of bail enforcement agent, surrender of badge and penalty for violation.



Section 29-152m - Permit to carry firearm required. Training required. Regulations.

(a) No professional bondsman licensed under chapter 533, surety bail bond agent licensed under chapter 700f or bail enforcement agent licensed under sections 29-152f to 29-152i, inclusive, shall carry a pistol, revolver or other firearm while engaging in the business of a professional bondsman, surety bail bond agent or bail enforcement agent, as the case may be, or while traveling to or from such business unless such bondsman or agent obtains a special permit from the Commissioner of Emergency Services and Public Protection in accordance with the provisions of subsection (b) of this section. The permit required under this section shall be in addition to the permit requirement imposed under section 29-28 and shall not be issued until the applicant has been issued a permit under section 29-28.

(b) The Commissioner of Emergency Services and Public Protection may grant to any professional bondsman licensed under chapter 533, surety bail bond agent licensed under chapter 700f or bail enforcement agent licensed under sections 29-152f to 29-152i, inclusive, a permit to carry a pistol or revolver or other firearm while engaging in the business of professional bondsman, surety bail bond agent or bail enforcement agent, as the case may be, or while traveling to or from such business, provided that such bondsman or agent has proven to the satisfaction of the commissioner that such bondsman or agent has successfully completed a course, approved by the commissioner, of training in the safety and use of firearms.

(c) An application for a permit pursuant to this section shall be made on forms provided by the commissioner and shall be accompanied by a fee of sixty-two dollars. Such permit shall have an expiration date that coincides with that of the state permit to carry a pistol or revolver issued pursuant to section 29-28.

(d) A permit issued pursuant to this section shall be renewable every five years with a renewal fee of sixty-two dollars. Each holder of a permit issued pursuant to this section shall successfully complete an annual firearms safety refresher course approved by the commissioner as a condition of such renewal. The commissioner shall send, by first class mail, a notice of expiration of the bail enforcement agent firearms permit issued pursuant to this section, together with a notice of expiration of the permit to carry a pistol or revolver issued pursuant to section 29-28, in one combined form. The commissioner shall send such combined notice to the holder of the permits not later than ninety days before the date of the expiration of both permits, and shall enclose a form for renewal of the permits. A bail enforcement agent firearms permit issued pursuant to this section shall be valid for a period of ninety days after the expiration date, except this provision shall not apply if the permit to carry a pistol or revolver has been revoked or revocation is pending pursuant to section 29-32, in which case the bail enforcement agent firearms permit shall also be revoked.

(e) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 concerning the approval of schools, institutions or organizations offering firearms safety courses, the requirements for instructors and the required number of hours and content of such courses.

(P.A. 97-287, S. 10; June Sp. Sess. P.A. 98-1, S. 92, 121; P.A. 99-240, S. 22; June Sp. Sess. P.A. 09-3, S. 315; P.A. 11-51, S. 134; P.A. 13-94, S. 6.)

History: June Sp. Sess. P.A. 98-1 made technical changes in Subsec. (a), effective June 24, 1998; P.A. 99-240 amended Subsec. (c) by providing for identical expiration dates on the two firearms permits required for bondsmen or agents and made provisions of entire section gender neutral; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase permit fees from $31 to $62; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 13-94 amended Subsec. (a) to add provision prohibiting issuance of special permit until applicant has been issued permit under Sec. 29-28, amended Subsec. (b) to delete provision re regulations, repositioning same as Subsec. (e), amended Subsec. (c) to make technical changes, and designated provisions of Subsec. (c) re expiration and renewal of permit as Subsec. (d) and amended same to require permit holder to successfully complete annual firearms safety refresher course as condition of renewal.



Section 29-152n - Penalty.

Any person who violates any provision of sections 29-152e to 29-152m, inclusive, for which no other penalty is provided, shall be guilty of a class D felony.

(P.A. 97-287, S. 11; P.A. 99-240, S. 23; P.A. 10-5, S. 52; P.A. 13-94, S. 9.)

History: P.A. 99-240 replaced stated fine and imprisonment with classification of violation of section as class D felony; P.A. 10-5 deleted reference to Sec. 38a-660a, effective May 5, 2010; P.A. 13-94 added “for which no other penalty is provided,”.



Section 29-152o - Regulations.

The Commissioner of Emergency Services and Public Protection shall adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of sections 29-152f to 29-152i, inclusive.

(P.A. 97-287, S. 12; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-152p - Approval of instructors. Fee. Term. Renewal. Regulations. Penalty. Suspension, revocation or nonrenewal of approval.

(a) On and after October 1, 2013, no person may be an instructor for a course in the criminal justice system for purposes of section 29-152f or a course in the safety and use of firearms for purposes of subsection (b) of section 29-152m without the approval of the Commissioner of Emergency Services and Public Protection.

(b) (1) An application for approval as an instructor shall be submitted on a form prescribed by the commissioner. Such application shall be made under oath and contain the following: (A) The applicant’s name, address and date and place of birth; (B) the applicant’s employment for the five years prior to the date of application; (C) the applicant’s education or training in the subject matter of the course required under section 29-152f or subsection (b) of section 29-152m, as applicable; (D) any convictions for violations of the law; and (E) such other information as the commissioner may require by regulation adopted pursuant to this section for purposes of investigating the character, competency and integrity of the applicant.

(2) No person shall be approved as an instructor who (A) has been convicted of a felony or any misdemeanor pursuant to section 21a-279, 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-173, 53a-175, 53a-176, 53a-178 or 53a-181d, (B) has been denied a license as a professional bondsman, surety bail bond agent or bail enforcement agent, or (C) has had such license suspended or revoked.

(3) If a course conducted by an instructor under section 29-152f or subsection (b) of section 29-152m is approved by the commissioner on or before October 1, 2013, the instructor of such course shall, notwithstanding subsection (a) of this section, have until April 1, 2014, to apply for approval as an instructor in accordance with this subsection.

(c) Upon being satisfied, after investigation, that the applicant satisfies the requirements of subsection (b) of this section and is a suitable person to be approved as an instructor, the commissioner may issue an approval to such applicant to do business in this state as an approved instructor. The fee for such approval shall be fifty dollars. The term of such approval shall not exceed two years from the date of the initial approval. Any person approved as an instructor under this section shall notify the commissioner of any change in such person’s address not later than two business days after such change. The notification shall include the person’s old address and new address.

(d) Each person approved as an instructor under this section may apply for renewal of such approval on a form prescribed by the commissioner that provides for the disclosure of such information as the commissioner may require to determine whether such person’s suitability to continue as an instructor has changed since the issuance of the prior approval. The fee for such renewal shall be fifty dollars.

(e) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of subsections (a) to (f), inclusive, of this section.

(f) Any person who violates any provision of subsection (a) of this section shall be fined seventy-five dollars for each offense. Each distinct violation of subsection (a) of this section shall be a separate offense and, in the case of a continuing violation, each day thereof shall be deemed a separate offense.

(g) The Commissioner of Emergency Services and Public Protection may suspend, revoke or refuse to renew the approval of any instructor issued pursuant to subsections (a) to (f), inclusive, of this section, provided the commissioner has given notice to the instructor to appear before the commissioner to show cause why the approval should not be suspended, revoked or refused renewal, upon a finding by the commissioner that the instructor: (1) Has violated any of the terms or provisions of subsections (a) to (f), inclusive, of this section; (2) has practiced fraud, deceit or misrepresentation; (3) has made a material misstatement in the application for issuance or renewal of such approval; (4) has demonstrated incompetence or untrustworthiness in the conduct of the instructor’s courses; (5) has been convicted of a felony, a misdemeanor specified in subdivision (2) of subsection (b) of this section or any crime affecting the instructor’s honesty, integrity or moral fitness; or (6) is otherwise unsuitable. Any party aggrieved by an order of the commissioner under this subsection may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of Hartford.

(P.A. 13-94, S. 7, 8.)






Chapter 534 - Private Detectives and Security Services

Section 29-152u - Definitions.

As used in this chapter:

(1) “Armed security officer” means a security officer who carries or has immediate access to a firearm in the performance of such officer’s duties as a security officer;

(2) “Commissioner” means the Commissioner of Emergency Services and Public Protection;

(3) “Licensee” means any person, firm, company, partnership or corporation engaged in the business of providing investigative or security services;

(4) “Private detective” means any person engaged in the business of, or advertising as engaged in the business of (A) investigating crimes or civil wrongs, (B) investigating the location, disposition or recovery of property, (C) investigating the cause of accidents, fire damage or injuries to persons or to property, except persons performing bona fide engineering services, (D) providing the personal protection of individuals, (E) conducting surveillance activity, (F) conducting background investigations, or (G) securing evidence to be used before a court, board, officer or investigation committee;

(5) “Private detective agency” means any person, firm, company, partnership or corporation that, for consideration, advertises as providing, or is engaged in the business of providing, private detectives and private investigators;

(6) “Private investigator” means an employee of a licensed private detective or private detective agency who performs services necessary for the conduct of such licensee’s business;

(7) “Security officer” means the licensed and registered person hired to safeguard and protect persons and property, by (A) the detection or prevention of any unlawful intrusion or entry, larceny, vandalism, abuse, arson or trespass on the property such security officer is hired to protect, or (B) the prevention, observation, or detection of any unauthorized activity on the property the security officer was hired to protect. Such security officer may be (i) employed by a security service, or (ii) employed by a business and is an employee who performs security work, wears a uniform for such purpose and performs such work on the premises of the employer’s business when such premises are located in an area that is accessible and unrestricted to the public, or has access only by paid admission; and

(8) “Security service” means any person, firm, association or corporation that, for consideration, provides to another person, firm, association or corporation one or more of the following: (A) The prevention or detection of intrusion, entry, larceny, vandalism, abuse, fire, or trespass on the property the security service was hired to protect; (B) the prevention, observation or detection of any unauthorized activity on property the security service was hired to protect; (C) the protection of patrons and persons authorized to be on the premises of a person, firm, association or corporation that the security service was hired to protect; (D) the secure transportation of papers, money, negotiable instruments and other valuables; (E) the provision of patrol and armored car services; or (F) the provision of guard dogs.

(P.A. 04-192, S. 1; P.A. 08-73, S. 1; P.A. 11-51, S. 134.)

History: P.A. 08-73 redefined “licensee” in Subdiv. (3) to add “engaged in the business of”, redefined “private detective agency” in Subdiv. (5) to include private investigators, added new Subdiv. (6) defining “private investigator”, redesignated existing Subdivs. (6) and (7) as new Subdivs. (7) and (8) and redefined “security officer” in new Subdiv. (7) to add “wears a uniform for such purpose” and make technical changes; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subdiv. (2), effective July 1, 2011.



Section 29-153 - Private detective license required.

No person shall engage in the business of, or solicit business as, a private detective, or make representations to be or advertise as a private detective or as furnishing detective or investigating services, without first obtaining a license from the Commissioner of Emergency Services and Public Protection.

(1949 Rev., S. 3737; 1953, S. 2021d; 1969, P.A. 756, S. 1; P.A. 77-614, S. 486, 610; P.A. 04-192, S. 2; P.A. 11-51, S. 134.)

History: 1969 act extended applicability of provisions to include engaging in business as and soliciting business as watchman, guard or patrol service and deleted provision re license fees for private detectives and private detective agencies; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 04-192 eliminated references to investigator and watchman, guard or patrol service and made a conforming change; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-154 - Qualifications for license. List of employees.

Section 29-154 is repealed.

(1949 Rev., S. 3738; 1957, P.A. 149, S. 1; 1959, P.A. 128; February, 1965, P.A. 538; 1969, P.A. 756, S. 22.)



Section 29-154a - Qualifications for private detective or private detective agency license. Appeal.

(a) The commissioner may grant a private detective or private detective agency license to any suitable person, or to any corporation, association or partnership subject to the following qualifications: The applicant for a private detective or private detective agency license shall be not less than twenty-five years of age and of good moral character and shall have had at least five years’ experience as a full-time investigator, as determined in regulations adopted by the commissioner pursuant to section 29-161, or shall have had at least ten years’ experience as a police officer with a state or organized municipal police department. Employment as a security officer shall not be considered as employment as an investigator. If the applicant is a corporation, association or partnership, the person filing the application on behalf of such corporation, association or partnership shall meet the qualifications set forth in this section for an individual applicant, and shall be an officer of such corporation or member of such association or partnership. If the commissioner grants a private detective or private detective agency license to an applicant based on such applicant’s experience as an investigator with an organized municipal fire department, such license shall restrict such licensee to performing the same type of investigations as were performed for the municipal fire department.

(b) The commissioner may, at the commissioner’s discretion, substitute up to one year of experience for a private detective or private detective agency applicant upon proof of satisfactory participation in a course of instruction pertinent to the license applied for.

(c) No license shall be issued to any person who has been (1) convicted of any felony, (2) convicted of any misdemeanor under section 21a-279, 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-175, 53a-176, 53a-178 or 53a-181d, or equivalent conviction in another jurisdiction, within the past seven years, (3) convicted of any offense involving moral turpitude, or (4) discharged from military service under conditions that demonstrate questionable moral character.

(d) Any applicant who has been denied a license may appeal in writing to the commissioner not later than thirty days after receipt of such denial.

(1969, P.A. 756, S. 5; P.A. 81-253, S. 2; 81-472, S. 153, 159; P.A. 87-560, S. 3; P.A. 94-48; P.A. 04-192, S. 3; P.A. 10-32, S. 99.)

History: P.A. 81-253 eliminated the citizenship requirement for issuance of license; P.A. 81-472 made technical changes; P.A. 87-560 amended Subdiv. (1) to permit a person with a minimum of 5 years’ experience as a full-time investigator in an organized municipal fire department to apply for a private detective or investigator’s license and specified restrictions on such licensee; P.A. 94-48 amended Subdiv. (1) to permit a person with a minimum of 5 years’ experience as a full-time investigator with the division of public defender services and a person with a minimum of 10 years’ experience as a police officer with a state or organized municipal police department to apply for a private detective or investigator’s license, and made technical changes to Subdivs. (2) and (3); P.A. 04-192 redesignated existing provisions as Subsecs. (a) to (c), inclusive, eliminating numeric Subdiv. designators, eliminated references to investigator’s license and watchman, guard or patrol service, inserted references to private detective agency, required that applicant for private detective or private detective agency license have at least 5 years’ experience as a full-time investigator, as determined in regulations, eliminating reference to “in the employment of a licensed private detective or investigator or with a United States government investigative service, a state or organized municipal fire or police department or the Division of Public Defender Services”, made technical changes, provided that no license shall be issued to any person who has been convicted of any misdemeanor under Sec. 21a-279, 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-175, 53a-176, 53a-178, 53a-181d or equivalent conviction in another jurisdiction, within the past 7 years or who has been discharged from military service under conditions that demonstrate questionable moral character, eliminating reference to discharge under other than honorable conditions, and added Subsec. (d) authorizing any applicant who has been denied a license to appeal in writing not later than 30 days after receipt of such denial; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010.



Section 29-154b - Qualifications of corporate stockholders.

The license of a corporation may be denied by the commissioner, or suspended or revoked, if it shall appear that ten per cent or more of the stock of such corporation is held by a person who cannot meet the character standards required of an applicant.

(1969, P.A. 756, S. 3.)



Section 29-154c - Persons vested with police powers ineligible for licensure.

No member of the state, or any town, city or borough, police force or any other person vested with police powers shall be eligible for a license under the provisions of sections 29-153 to 29-161, inclusive. If the applicant is a corporation, association or partnership, no person comprising the corporation, association or partnership may be such a member or person.

(1969, P.A. 756, S. 6; P.A. 04-192, S. 4.)

History: P.A. 04-192 substituted reference to Secs. 29-153 to 29-161, inclusive, for “this chapter”.



Section 29-155 - Form of application for license. Criminal history records checks. Fingerprints. Photographs. Trade name.

(a) Application for a license as a private detective or as a private detective agency shall be made in writing, under oath, on a form to be furnished by the commissioner. The application shall state the applicant’s full name, age, date and place of birth, residences and employment within the past five years and the applicant’s present occupation with the names and addresses of employers, the date and place of conviction of any crime and such additional information as the commissioner requires to investigate the qualification, character, competency and integrity of the applicant. If the applicant is an association, corporation or partnership, similar information shall be required of each individual composing or intending to compose such association, corporation or partnership.

(b) The commissioner shall require any applicant for a license under this section to submit to state and national criminal history records checks. Each applicant and, in the case of an association, corporation or partnership, each individual composing such association, corporation or partnership, shall submit with the application two complete sets of fingerprints on forms specified and furnished by the commissioner and two photographs, two inches wide by three inches high, taken within six months prior to the application. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a.

(c) The application shall state the trade name or proposed trade name to be used by the applicant and the location of the principal place of business and the location of each office and branch office. If the applicant is a corporation, the application shall give the name of the corporation, if different from the proposed trade name, and the date and place of incorporation. Any trade name or proposed trade name shall require the approval of the commissioner. No trade name or designation shall be used which implies any association with any municipal, county or state government or the federal government, or any agency thereof. No licensee shall use any advertisement, seal or card, or any other media which may tend to mislead the public.

(d) The application shall contain such additional information and documentation as the commissioner may require by regulation.

(1949 Rev., S. 3739; 1969, P.A. 756, S. 2; P.A. 01-175, S. 26, 32; P.A. 04-192, S. 5.)

History: 1969 act expanded license application requirements, adding Subsecs. (b) to (d) and rephrasing Subsec. (a); P.A. 01-175 amended Subsec. (b) by adding language re criminal history records checks in accordance with Sec. 29-17a, effective July 1, 2001; P.A. 04-192 amended Subsec. (a) to replace reference to investigator and watchman, guard or patrol service with reference to private detective agency and make a technical change.



Section 29-155a - Applicant to post surety bond and provide general liability insurance certificate.

(a) Each applicant for a license as a private detective or as a private detective agency shall post with the commissioner a bond in favor of the state with surety in the amount of ten thousand dollars. No bond shall be accepted for filing unless it is with a surety company authorized to do business in this state and conditioned that the principal named therein shall not do any act meriting suspension or revocation of such principal’s license under the provisions of this chapter. Any person aggrieved by an act of the principal named in such bond in violation of the provisions of sections 29-153 to 29-161, inclusive, may proceed on such bond against the principal or surety therein, or both, to recover damages.

(b) Prior to being issued a license, an applicant shall provide a copy of a certificate of general liability insurance for not less than three hundred thousand dollars.

(c) A licensee shall notify the commissioner in writing within thirty days of a change of status in the liability insurance or surety bond required by this section.

(1969, P.A. 756, S. 4; P.A. 04-192, S. 6.)

History: P.A. 04-192 designated existing provisions as Subsec. (a) and amended same to eliminate reference to each applicant for a license as a security service or a security agency, make a technical change and substitute reference to Secs. 29-153 to 29-161, inclusive, for “this chapter”, added Subsec. (b) requiring that applicant provide a copy of a certificate of general liability insurance for a minimum of $300,000, and added Subsec. (c) requiring that licensee notify commissioner of any change of status in liability insurance or surety bond.



Section 29-155b - Issuance of license.

Upon being satisfied, after investigation, of the good character, competency and integrity of an applicant, or, if the applicant is an association or partnership, of the individual members thereof, or if a corporation, of all officers and directors thereof, the commissioner may grant a license to conduct such private detective business and to maintain a bureau, agency, subagency, office or branch office for the conduct of such business on the premises stated in such application. The license for an individual private detective shall be as a private detective, and the license for a corporation, association or partnership shall be as a private detective agency. Such license shall be for a term of two years and application for renewal shall be on a form furnished by the commissioner. Each licensee shall permit the department to inspect, review or copy those documents, business records or training records in the licensee’s possession that are required by regulation to be maintained.

(1969, P.A. 756, S. 7; P.A. 04-192, S. 7; P.A. 05-288, S. 192.)

History: P.A. 04-192 eliminated reference to watchman, guard or patrol agency and investigator and provision requiring that license for an individual conducting a watchman, guard or patrol service be as a security service and if for a corporation, association or partnership as a security agency, required that license be for a term of two years, in lieu of one year, and required licensee to permit department to inspect, review or copy those records required by regulation to be maintained; P.A. 05-288 made a technical change.



Section 29-155c - License fees.

The fee for an individual private detective shall, for an original license, be one thousand four hundred fifty dollars and for renewal of any such license, six hundred twenty-five dollars every two years. The fee for a private detective agency shall, for an original license, be one thousand seven hundred fifty dollars and for renewal of any such license, one thousand dollars every two years. If a licensee fails to apply for renewal of any license within ninety days after the expiration thereof, such licensee shall pay for renewal thereof the fee provided for an original license.

(1969, P.A. 756, S. 8; June, 1971, P.A. 8, S. 95; 1972, P.A. 223, S. 25; P.A. 80-297, S. 18, 20; P.A. 89-251, S. 161, 203; P.A. 04-192, S. 8; June Sp. Sess. P.A. 09-3, S. 316.)

History: 1971 act increased renewal fee for license as individual private detective or security service from $200 to $250 per year and made provision for renewal fees for combination licenses; 1972 act made technical correction; P.A. 80-297 raised license fees for: (1) Individual private detective or security service: Initial fee from $300 to $400, renewal from $250 to $300, (2) private detective agency or security agency: Initial fee from $400 to $500, renewal from $300 to $400, (3) combination private detective and security service: Initial, from $300 to $400, renewal from $150 to $200, (4) combination detective agency and security agency: Initial from $400 to $500, renewal from $200 to $300; P.A. 89-251 increased the initial fee for an individual license from $400 to $600 and for renewal from $300 to $450, increased the initial fee for an agency license from $500 to $750 and for renewal from $400 to $600, increased the initial fee for a combined individual license from $400 to $600 and for renewal from $200 to $300 and increased the initial fee for a combined agency license from $500 to $750 and for renewal from $300 to $450; P.A. 04-192 eliminated references to security service and security agency, modified fees for issuance of an original license for an individual private detective from $600 to $1,200 and for renewal of such license from $450 per year to $500 every two years, modified fees for issuance of an original license for a private detective agency from $750 to $1,500 and for renewal of such license from $600 per year to $800 every two years, eliminated fee provisions for a combination private detective and security service license and a combination detective agency and security agency license, substituted 90 days for 6 months re failure to apply for renewal after expiration and made a technical change; June Sp. Sess. P.A. 09-3 increased fees.



Section 29-155d - Display of license.

Immediately upon the receipt of a license certificate issued by the Commissioner of Emergency Services and Public Protection pursuant to sections 29-153 to 29-161, inclusive, the licensee shall post and at all times display such license in a conspicuous place at the licensee’s place of business. A copy or duplicate of the license certificate shall be conspicuously posted at each branch or suboffice.

(1969, P.A. 756, S. 11; P.A. 77-614, S. 486, 610; P.A. 04-192, S. 9; P.A. 11-51, S. 134.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 04-192 substituted reference to Secs. 29-153 to 29-161, inclusive, for “this chapter” and made a technical change; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-156 - Licensee’s identification card.

Upon the issuance of a license as provided in sections 29-153 to 29-161, inclusive, the commissioner shall issue to each licensee and, in the case of a corporation, association or partnership, each officer or member thereof, a pocket identification card, of such size and design as the commissioner may prescribe, which card shall contain a photograph of the person to whom issued, the name and business address of the licensee, the license number and date of its expiration and the imprint or impress of the seal of the state of Connecticut. Such card shall be carried upon the person to whom issued at all times when engaged in the activities of the licensed business, which card shall be evidence of due authorization pursuant to the terms of sections 29-153 to 29-161, inclusive. All persons to whom such identification cards have been issued shall be responsible for the safe keeping of the same and shall not lend, enable, let or allow any other person to have, hold, possess or display such identification card, and no person shall possess, hold or display any identification card or facsimile thereof, which is not duly authorized and issued by the commissioner pursuant to the foregoing provisions.

(1957, P.A. 149, S. 2; 1969, P.A. 756, S. 13; P.A. 04-192, S. 10.)

History: 1969 act included provisions re corporations, associations and partnerships, their officers and members, rewriting and expanding provisions re identification cards; P.A. 04-192 substituted references to Secs. 29-153 to 29-161, inclusive, for “this chapter”, eliminated requirement re fingerprint on card and made a technical change.



Section 29-156a - Employment of private investigators. Registration. Fee. Penalty.

(a) Any licensee may employ as many private investigators as such licensee deems necessary for the conduct of such licensee’s business, provided such employees shall be of good moral character and at least eighteen years of age.

(b) Immediately upon hiring a private investigator, the licensee shall apply to register such employee with the Commissioner of Emergency Services and Public Protection. Such application shall be made on forms furnished by the commissioner, and, under oath of the employee, shall give the employee’s name, address, date and place of birth, employment for the past five years, experience in the position applied for, any convictions for violations of the law and such other information as the commissioner may require, by regulation, to properly investigate the character, competency and integrity of the employee.

(c) The Commissioner of Emergency Services and Public Protection shall require any applicant for registration under this section to submit to state and national criminal history records checks conducted in accordance with section 29-17a. The application for registration shall be accompanied by two sets of fingerprints of the employee and two full-face photographs of the employee, two inches wide by two inches high, taken no earlier than six months prior to the date of application for registration, and a forty-dollar registration fee payable to the state. Subject to the provisions of section 46a-80, no person shall be registered who has been convicted of a felony, any sexual offense or any crime involving moral turpitude, or who has been refused a license under the provisions of this chapter for any reason except lack of minimum experience, or whose license, having been granted, has been revoked or is under suspension. The commissioner shall register all qualified employees and so notify the licensee and place the registration form and all related material on file with the Division of State Police within the Department of Emergency Services and Public Protection.

(d) The licensee shall notify the commissioner not later than five days after the termination of employment of any registered employees.

(e) Any person, firm or corporation that violates any provision of this section shall be fined seventy-five dollars for each offense. Each distinct violation of this section shall be a separate offense and, in the case of a continuing violation, each day thereof shall be deemed a separate offense.

(1969, P.A. 756, S. 12; 1972, P.A. 127, S. 56; P.A. 77-614, S. 486, 610; P.A. 80-297, S. 19, 20; P.A. 81-253, S. 3; 81-472, S. 153, 159; P.A. 83-573, S. 5; P.A. 84-546, S. 77, 173; P.A. 89-251, S. 162, 203; P.A. 01-175, S. 27, 32; P.A. 04-192, S. 11; P.A. 08-73, S. 2; June Sp. Sess. P.A. 09-3, S. 317; P.A. 11-51, S. 134.)

History: 1972 act required that employees be at least 18, rather than 21, in Subsec. (a), reflecting changed age of majority, and deleted provision which had allowed employment of persons between eighteen and twenty-one as trainees; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 80-297 required that applications be accompanied by $5 registration fee in Subsec. (c); P.A. 81-253 amended Subsec. (a) by eliminating the citizenship requirement for employees; P.A. 81-472 made technical changes; P.A. 83-573 amended Subsec. (b), eliminating the requirement of reporting an employee’s arrests in the registration application form and amended Subsec. (c), requiring photographs to be two inches high, rather than three, increasing the registration fee from $5 to $10, and providing that no person convicted of any sexual offense may be approved for employment, deleting references to persons convicted of crimes involving moral turpitude and persons who are alcoholics, drifters or vagrants, or who have a record of mental illness or those with other than an honorable discharge from the military service; P.A. 84-546 made technical change to subsec. (b); P.A. 89-251 amended Subsec. (c) to increase the fee from $10 to $13; P.A. 01-175 made technical changes for the purposes of gender neutrality in Subsecs. (a), (b) and (c), and amended Subsecs. (c) and (e) by adding language re criminal history records checks, effective July 1, 2001; P.A. 04-192 amended Subsec. (c) to substitute registration for licensure of employees, to eliminate “with and without head covering” re photographs and to increase registration fee from $13 to $20, and eliminated former Subsec. (e) re waiver of state and national criminal history records checks and submission of fingerprints and photographs for any employee of a licensed private detective or security service or agency within previous six months; P.A. 08-73 amended Subsecs. (a) and (b) to substitute private investigator for references to agents, operators, assistants, guards, watchmen or patrolmen, made technical changes in Subsecs. (b) to (d) and added Subsec. (e) re penalty; June Sp. Sess. P.A. 09-3 amended Subsec. (c) to increase registration fee from $20 to $40; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 29-156b - Identification card for private investigators.

The licensee of a private detective agency shall issue to each of the agency’s private investigators an identification card, of such size, color and design as the commissioner may prescribe, which card shall contain the name and photograph of the private investigator, the name and business address of the licensee, the license number and expiration date, and the certification that the named private investigator is employed as a private investigator of the licensee. Such card shall be carried by the private investigator at all times when engaged in the activities of the licensee. No person shall hold, possess or show an identification card not authorized and issued to such person by a licensed employer, or possess such card after termination of such person’s employment with the issuing licensee.

(1969, P.A. 756, S. 14; P.A. 04-192, S. 12; P.A. 08-73, S. 3.)

History: P.A. 04-192 limited issuance of identification card to nonuniformed investigators, operators or agents by the licensee of a private detective “agency”, in lieu of “business”, eliminated references to employee, requirement that licensee of a watchman, guard or patrol service issue card to each of his nonuniformed agents and requirement that card contain index fingerprint, and made technical changes; P.A. 08-73 substituted private investigator for references to operator or agent and deleted “nonuniformed”.



Section 29-156c - Uniformed employee’s insignia.

Section 29-156c is repealed, effective October 1, 2004.

(1969, P.A. 756, S. 15; P.A. 04-192, S. 41.)



Section 29-156d - Private detective prohibited from using badge or shield.

No private detective licensed under the provisions of sections 29-153 to 29-161, inclusive, or officer, director, employee or private investigator of such licensee, or any other person shall wear, carry, accept or show any badge or shield of any description, purporting to indicate that such person is a private detective or connected with the private detective business.

(1969, P.A. 756, S. 16; P.A. 04-192, S. 13; P.A. 08-73, S. 4.)

History: P.A. 04-192 eliminated references to investigator, substituted Secs. 29-153 to 29-161, inclusive, for “this chapter” and made a technical change; P.A. 08-73 substituted “private investigator” for “operator or agent”.



Section 29-156e - Branch or suboffices.

Any licensee may operate as many branch or suboffices as such licensee deems necessary to conduct the business properly. Such licensee shall advise the commissioner, in writing not later than five business days after opening such branch or suboffice for business, of the location of each branch or suboffice, giving the town or city, street, number and telephone number and the name of the manager of such branch or suboffice.

(1969, P.A. 756, S. 10; P.A. 04-192, S. 14.)

History: P.A. 04-192 made technical changes and required that written notice to commissioner be given not later than five business days after opening branch or suboffice for business.



Section 29-156f - Permit to carry firearms.

Section 29-156f is repealed.

(1969, P.A. 756, S. 21; P.A. 82-57.)



Section 29-156g - Use of information.

No person who is or has been an employee of a licensed private detective shall divulge any information to anyone other than such person’s employer, or as the employer may direct, except as may be required by law and including a hearing before the commissioner, in respect to any of the work to which such person shall have been assigned by such employer or any other information relating to the business of the employer gained during such employment or association.

(1969, P.A. 756, S. 17; P.A. 04-192, S. 15.)

History: P.A. 04-192 eliminated reference to investigator and made technical changes.



Section 29-156h - Nonuniformed guard services by private detectives or private detective agencies.

Nothing in this chapter shall preclude a private detective or private detective agency from providing nonuniformed guard services for private property or persons in the normal course of their business.

(1969, P.A. 756, S. 19; P.A. 04-192, S. 16.)

History: P.A. 04-192 eliminated “or a security service or agency from performing the investigation of offenses upon property they are employed to service”.



Section 29-157 - Association with government not to be implied in name.

Section 29-157 is repealed.

(1949 Rev., S. 3740; 1969, P.A. 756, S. 22.)



Section 29-158 - License or registration suspension or revocation. Appeal.

Any license or registration issued under the provisions of sections 29-153 to 29-161, inclusive, may be suspended or revoked by the commissioner, after giving notice and an opportunity to be heard to the licensee or registrant when the commissioner finds that the licensee or registrant has: (1) Violated any of the terms or provisions of sections 29-153 to 29-161, inclusive, or any of the regulations adopted thereunder; (2) practiced fraud, deceit or misrepresentation in dealing with the clients of the licensee or registrant; (3) made a material misstatement in the application for issuance of such license or registration, or, in the case of a licensee, in the application for renewal of such license; (4) demonstrated incompetence or untrustworthiness in the conduct of the business; or (5) been convicted of a felony or other crime involving moral turpitude. If the licensee or registrant has been convicted under section 53a-61 or 53a-62, the commissioner shall consider the facts and circumstances surrounding such conviction prior to suspending or revoking the license or registration. Any party aggrieved by an order of the commissioner under the provisions of this section may appeal therefrom in accordance with the provisions of section 4-183, except the venue for such appeal shall be the judicial district of New Britain.

(1949 Rev., S. 3741; 1969, P.A. 756, S. 9; 1971, P.A. 870, S. 122; 1972, P.A. 294, S. 30; P.A. 76-436, S. 614, 681; P.A. 77-603, S. 17, 125; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 04-192, S. 17; P.A. 05-288, S. 193; P.A. 08-73, S. 5; P.A. 09-7, S. 3.)

History: 1969 act allowed suspension of license as well as revocation, specified grounds for suspension or revocation where previously suspension or revocation allowed “for good cause”, replaced court of common pleas with superior court and “person or agency” with “licensee”, and stated that appeals serve to stay execution of suspension or revocation; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; 1972 act made technical correction; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with requirement that appeals be made in accordance with Sec. 4-183 but retained venue in Hartford county as before; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 04-192 amended Subdiv. (2) by adding “to the clients of the licensee”, made technical changes in Subdivs. (3) and (4), and amended Subdiv. (5) to make a technical change and require that if licensee has been convicted under Sec. 53a-61 or 53a-62, commissioner consider facts and circumstances surrounding such convictions prior to suspending or revoking license; P.A. 05-288 made technical changes; P.A. 08-73 added references to “registration” re suspension and revocation provisions and made conforming and technical changes; P.A. 09-7 made technical changes, effective May 4, 2009.

See Sec. 29-156 re issuance of identification card to licensees.



Section 29-159 - Annual list of private detectives and detective agencies.

The commissioner shall annually prepare and publish a list of licensed private detectives and private detective agencies and security services and security agencies and distribute copies of such list to the chiefs of police in Connecticut and to the clerks’ offices of the Superior Court of the state and to any licensee upon request.

(1949 Rev., S. 3742; 1961, P.A. 517, S. 96; 1969, P.A. 756, S. 18; P.A. 77-452, S. 59, 72.)

History: 1961 act changed common pleas to circuit court; 1969 act required that list include security services and security agencies, replaced circuit courts with common pleas courts and required that copy be distributed to licensees upon request; P.A. 77-452 deleted reference to common pleas court.



Section 29-160 - Exemption of credit rating agencies.

Section 29-160 is repealed.

(1949 Rev., S. 3743; 1969, P.A. 756, S. 22.)



Section 29-161 - Penalties. Regulations.

(a) Except as provided in section 29-156a, any person who violates any provision of sections 29-153 to 29-161, inclusive, shall be fined not more than five thousand dollars or imprisoned not more than one year or both. The commissioner may establish, by regulation, civil penalties for violations of sections 29-153 to 29-161, inclusive, but no such penalty shall be more than five thousand dollars. No person who violates any provision of section 29-153 shall be eligible to apply for a license for two years. Any experience accrued while operating without being licensed will not be counted toward the requirements specified in section 29-154a.

(b) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of sections 29-153 to 29-161, inclusive.

(1949 Rev., S. 3744; 1969, P.A. 756, S. 20; P.A. 04-192, S. 18; P.A. 08-73, S. 6.)

History: 1969 act deleted provision which imposed $100 maximum fine and/or up to six months’ imprisonment for employees’ divulging information gained in the course of employment except as directed by employer or required by law or for making false report to employer, and increased remaining maximum fine from $500 to $5,000; P.A. 04-192 designated existing provisions as Subsec. (a) and amended same to authorize commissioner to establish, by regulation, civil penalties for violations of Secs. 29-153 to 29-161, inclusive, and provide that no person who violates any provision of Sec. 29-153 shall be eligible to apply for a license for two years and that any experience accrued while not licensed will not be counted to the requirements in Sec. 29-154a, and added Subsec. (b) requiring commissioner to adopt regulations to implement provisions of Secs. 29-153 to 29-161, inclusive; P.A. 08-73 amended Subsec (a) to provide exception to penalty for offense under Sec. 29-156a and make technical changes.



Section 29-161aa - (Formerly Sec. 29-161c). Licensed security services to provide written notice to law enforcement agencies of assignments of security officers carrying firearms.

Any licensed security service or any firm or corporation employing proprietary security personnel shall furnish the state police or the municipal police department with written notice of the assignments of any security officers or personnel who carry firearms and are stationed within the jurisdiction of such law enforcement agencies.

(P.A. 83-573, S. 2; P.A. 04-192, S. 21.)

History: P.A. 04-192 substituted security service for watchman, guard or patrol service and officers for guards; Sec. 29-161c transferred to Sec. 29-161aa in 2005.



Section 29-161f - Operation on state waters. Notice of intent. Hearing. Vote. Definition.

(a) No private security service shall operate on the waters of the state without receiving prior legislative and executive approval of such operation in accordance with this section.

(b) Any private security service shall file, in writing, such service’s notice of intent to operate on the waters of this state with the clerks of the House of Representatives and the Senate and the office of the Governor.

(c) Not later than five days after receiving such notice, the clerks of the House of Representatives and the Senate shall refer the notice of intent to operate to the joint standing committee of the General Assembly having cognizance of matters relating to public safety. The committee shall hold a public hearing regarding such notice not later than thirty days after receiving the notice. Not later than five days after the hearing, the committee shall (1) hold a roll-call vote to approve or reject the notice, and (2) forward the notice and a record of the committee’s vote to the General Assembly.

(d) Not later than fifteen days after receiving such notice the General Assembly may approve or reject the notice of intent to operate. The notice shall be approved in whole, by a majority vote of each house. If one house fails to approve, the notice of intent shall be rejected. If the General Assembly fails to vote during such fifteen-day period, the notice shall be deemed rejected. If the notice is submitted when the General Assembly is not in session, the notice shall be deemed rejected if the General Assembly fails to convene to consider the notice by the thirtieth day after it receives the notice from the committee. The clerks of the House of Representatives and the Senate shall notify the security service, in writing, by registered mail of any approval or rejection pursuant to this subsection.

(e) The Governor shall approve or reject the notice of intent to operate, and shall notify the security service, in writing, by registered mail of such approval or rejection.

(f) For the purposes of this section, “security service” means any person, firm, association or corporation that, for consideration, provides to another person, firm, association or corporation one or more of the following: (1) The prevention or detection of intrusion, entry, larceny, vandalism, abuse, fire or trespass on the property the security service was hired to protect; (2) the prevention, observation or detection of any unauthorized activity on property the security service was hired to protect; (3) the protection of patrons and persons authorized to be on the premises of a person, firm, association or corporation that the security service was hired to protect; or (4) the provision of patrol services. “Security service” does not include a person, firm, association or corporation that provides (A) private security within the port limits, including, but not limited to, designated anchorage areas and lightering zones, or (B) private security escort or watch services that may be required for a vessel traversing Long Island Sound where such vessel is destined for a terminal, anchorage area or lightering zone that handles refined petroleum products that are liquid at ambient temperatures.

(P.A. 07-94, S. 3; P.A. 08-9, S. 4.)

History: P.A. 08-9 made a technical change in Subsec. (a), effective April 29, 2008.



Section 29-161g - Security service license required.

No person shall engage in the business of, or solicit business as, a security service, or make representations to be or advertise as furnishing security services, without first obtaining a license from the Commissioner of Emergency Services and Public Protection.

(P.A. 04-192, S. 22; P.A. 05-288, S. 194; P.A. 11-51, S. 134.)

History: P.A. 05-288 made a technical change; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-161h - Qualifications for security service license. Appeal.

(a) The Commissioner of Emergency Services and Public Protection may grant a security service license to any suitable person, or to any corporation, association or partnership subject to the following qualifications: The applicant for a license as a security service shall be not less than twenty-five years of age and of good moral character and shall have had at least five years’ experience in a supervisory management capacity in industrial security, or a supervisor within a federal or state security agency, or within a state or organized municipal police department or shall have had at least ten years’ experience as a police officer with a state or organized municipal police department. If the applicant is a corporation, association or partnership, the person making the application shall be an officer of the corporation or a member of the association or partnership, and meet the foregoing qualifications.

(b) The commissioner may, at the commissioner’s discretion, substitute up to one year of experience for a security service applicant upon proof of satisfactory participation in a course of instruction pertinent to the license applied for.

(c) No license shall be issued to any person who has been (1) convicted of any felony, (2) convicted of any misdemeanor under section 21a-279, 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-175, 53a-176, 53a-178 or 53a-181d, or equivalent conviction in another jurisdiction, within the past seven years, (3) convicted of any offense involving moral turpitude, or (4) discharged from military service under conditions that demonstrate questionable moral character.

(d) Any applicant for a security service or security officer license who has been denied such license may appeal in writing to the commissioner within thirty days.

(P.A. 04-192, S. 23; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 29-161i - Qualifications of corporate stockholders.

An application for a license of a corporation may be denied by the Commissioner of Emergency Services and Public Protection, or suspended or revoked, if it appears that ten per cent or more of the stock of such corporation is held by a person who cannot meet the character standards required of an applicant.

(P.A. 04-192, S. 24; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-161j - Persons vested with police powers ineligible for licensure.

No member of the state, or any town, city or borough, police force or any other person vested with police powers shall be eligible for a license under the provisions of sections 29-161g to 29-161x, inclusive. If the applicant is a corporation, association or partnership, no person comprising the corporation, association or partnership may be such a member or person.

(P.A. 04-192, S. 25.)



Section 29-161k - Form of application for license. Criminal history records checks. Fingerprints. Photographs. Trade name.

(a) Application for a license as a security service shall be made in writing, under oath, on a form to be furnished by the Commissioner of Emergency Services and Public Protection. The application shall state the applicant’s full name, age, date and place of birth, residences and employment within the past five years and the applicant’s present occupation with the names and addresses of employers, the date and place of conviction of any crime and such additional information as the commissioner requires to investigate the qualification, character, competency and integrity of the applicant. If the applicant is an association, corporation or partnership, similar information shall be required of each individual composing or intending to compose such association, corporation or partnership.

(b) The Commissioner of Emergency Services and Public Protection shall require any applicant for a license under this section to submit to state and national criminal history records checks. Each applicant and, in the case of an association, corporation or partnership, each individual composing such association, corporation or partnership, shall submit with the application two complete sets of fingerprints on forms specified and furnished by the commissioner and two photographs, two inches wide by three inches high, taken within six months prior to the application. The criminal history records checks required pursuant to this section shall be conducted in accordance with section 29-17a.

(c) The application shall state the trade name or proposed trade name to be used by the applicant and the location of the principal place of business and the location of each office and branch office. If the applicant is a corporation, the application shall give the name of the corporation, if different from the proposed trade name, and the date and place of incorporation. Any trade name or proposed trade name shall require the approval of the commissioner. No trade name or designation shall be used which implies any association with any municipal, county or state government or the federal government, or any agency thereof. No licensee shall use any advertisement, seal or card, or any other media which may tend to mislead the public.

(d) The application shall contain such additional information and documentation as the commissioner may require by regulation.

(P.A. 04-192, S. 26; P.A. 05-288, S. 195; P.A. 11-51, S. 134.)

History: P.A. 05-288 made a technical change in Subsec. (a); pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-161l - Applicant to post surety bond and provide general liability insurance certificate.

(a) Each applicant for a license as a security service shall post with the Commissioner of Emergency Services and Public Protection a bond in favor of the state with surety in the amount of ten thousand dollars. No bond shall be accepted for filing unless it is with a surety company authorized to do business in this state and conditioned that the principal named therein shall not do any act meriting suspension or revocation of such principal’s license under the provisions of sections 29-161g to 29-161x, inclusive. Any person aggrieved by an act of the principal named in such bond in violation of the provisions of this chapter may proceed on such bond against the principal or surety therein, or both, to recover damages.

(b) Prior to being issued a license, an applicant shall provide a copy of a certificate of general liability insurance for not less than three hundred thousand dollars. The licensee shall notify the commissioner, in writing, within thirty days of a change of status in the liability insurance or surety bond required by this section.

(P.A. 04-192, S. 27; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 29-161m - Issuance of security service license. Inspection or copying of documents.

Upon being satisfied, after investigation, of the good moral character, competency and integrity of an applicant, or, if the applicant is an association or partnership, of the individual members thereof, or if a corporation, of all officers and directors thereof, the Commissioner of Emergency Services and Public Protection may grant a license to conduct business as a security service and to maintain a bureau, agency, subagency, office or branch office for the conduct of such business on the premises stated in such application. The commissioner shall grant a security service license to any qualified individual, corporation, association or partnership for a term of two years and application for renewal shall be on a form furnished by the commissioner. Each licensee shall permit the Department of Emergency Services and Public Protection to inspect, review or copy those documents, business records or training records in the licensee’s possession that are required by sections 29-161g to 29-161x, inclusive, or regulation adopted pursuant to section 29-161x, to be maintained.

(P.A. 04-192, S. 28; P.A. 08-73, S. 7; P.A. 11-51, S. 134.)

History: P.A. 08-73 made a technical change, inserted “qualified” re granting of license and added provision re documents required to be maintained per “regulations adopted pursuant to section 29-161x”; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-161n - License fees.

The fee for an individual, association or partnership licensed as a security service shall, for an original license, be one thousand four hundred fifty dollars, and for renewal thereof, six hundred twenty-five dollars every two years. The fee for a corporation licensed as a security service shall, for an original license, be one thousand seven hundred fifty dollars and for renewal thereof one thousand dollars every two years. If a licensee fails to apply for renewal of any license within ninety days after the expiration thereof, the licensee shall pay for renewal thereof the fee provided for an original license.

(P.A. 04-192, S. 29; June Sp. Sess. P.A. 09-3, S. 318.)

History: June Sp. Sess. P.A. 09-3 increased license fees.



Section 29-161o - Display of license.

Immediately upon the receipt of a license certificate issued by the Commissioner of Emergency Services and Public Protection pursuant to section 29-161m, the licensee shall post and at all times display such license in a conspicuous place at the licensee’s place of business. A copy or duplicate of the license certificate shall be conspicuously posted at each branch or suboffice.

(P.A. 04-192, S. 30; P.A. 11-51, S. 134.)

History: (Revisor’s note: In codifying section 30 of P.A. 04-192, an incorrect reference to “section 23 of this act” was deemed by the Revisors to be a reference to “section 28 of this act” and therefore cited as “section 29-161m”); pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-161p - Licensee’s identification card.

Upon the issuance of a license as provided in sections 29-161g to 29-161x, inclusive, the Commissioner of Emergency Services and Public Protection shall issue to each licensee and, in the case of a corporation, association or partnership, each officer or member thereof, a pocket identification card, of such size and design as the commissioner may prescribe, which card shall contain a photograph of the person to whom issued, the name and business address of the licensee, the license number and date of its expiration and the imprint or impress of the seal of the state of Connecticut. Such card shall be carried upon the person to whom issued at all times when engaged in the activities of the licensed business, which card shall be evidence of due authorization pursuant to the terms of sections 29-161g to 29-161x, inclusive. All persons to whom such identification cards have been issued shall be responsible for the safe keeping of the same and shall not lend such identification card to any other person or enable, let or allow any other person to have, hold, possess or display such identification card, and no person shall possess, hold or display any identification card or facsimile thereof, which is not duly authorized and issued by the commissioner pursuant to the foregoing provisions.

(P.A. 04-192, S. 31; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-161q - Qualifications of security officers. License. Instructor approval. Registration. Identification card. Prohibition. Penalty.

(a) Any security service or business may employ as many security officers as such security service or business deems necessary for the conduct of the business, provided such security officers are of good moral character and at least eighteen years of age.

(b) No person hired or otherwise engaged to perform work as a security officer, as defined in section 29-152u, shall perform the duties of a security officer prior to being licensed as a security officer by the Commissioner of Emergency Services and Public Protection. Each applicant for a license shall complete a minimum of eight hours training in the following areas: Basic first aid, search and seizure laws and regulations, use of force, basic criminal justice and public safety issues. The training shall be approved by the commissioner in accordance with regulations adopted pursuant to section 29-161x.

(1) On and after October 1, 2008, no person or employee of an association, corporation or partnership shall conduct such training without the approval of the commissioner except as provided in subdivision (2) of this subsection. Application for such approval shall be submitted on forms prescribed by the commissioner and accompanied by a fee of forty dollars. Such application shall be made under oath and shall contain the applicant’s name, address, date and place of birth, employment for the previous five years, education or training in the subjects required to be taught under this subsection, any convictions for violations of the law and such other information as the commissioner may require by regulation adopted pursuant to section 29-161x to properly investigate the character, competency and integrity of the applicant. No person shall be approved as an instructor for such training who has been convicted of a felony, a sexual offense or a crime of moral turpitude or who has been denied approval as a security service licensee, a security officer or instructor in the security industry by any licensing authority, or whose approval has been revoked or suspended. The term for such approval shall not exceed two years. Not later than two business days after a change of address, any person approved as an instructor in accordance with this section shall notify the commissioner of such change and such notification shall include both the old and new addresses.

(2) If a security officer training course described in this subsection is approved by the commissioner on or before September 30, 2008, the instructor of such course shall have until April 1, 2009, to apply for approval as an instructor in accordance with subdivision (1) of this subsection.

(3) Each person approved as an instructor in accordance with this section may apply for the renewal of such approval on a form approved by the commissioner, accompanied by a fee of forty dollars. Such form may require the disclosure of any information necessary for the commissioner to determine whether the instructor’s suitability to serve as an instructor has changed since the issuance of the prior approval. The term of such renewed approval shall not exceed two years.

(c) Not later than two years after successful completion of the training required pursuant to subsection (b) of this section, the applicant may submit an application for a license as a security officer on forms furnished by the commissioner and, under oath, shall give the applicant’s name, address, date and place of birth, employment for the previous five years, experience in the position applied for, any convictions for violations of the law and such other information as the commissioner may require, by regulation, to properly investigate the character, competency and integrity of the applicant. Applicants shall submit with their application two sets of fingerprints of the employee and the Commissioner of Emergency Services and Public Protection shall require any applicant for a license under this section to submit to state and national criminal history records checks conducted in accordance with section 29-17a. Applicants shall submit with their application two sets of their fingerprints and two full-face photographs of them, two inches wide by two inches high, taken not earlier than six months prior to the date of application, and a one-hundred-dollar licensing fee, made payable to the state. Subject to the provisions of section 46a-80, no person shall be approved for a license who has been convicted of a felony, any sexual offense or any crime involving moral turpitude, or who has been refused a license under the provisions of sections 29-161g to 29-161x, inclusive, for any reason except minimum experience, or whose license, having been granted, has been revoked or is under suspension. Upon being satisfied of the suitability of the applicant for licensure, the commissioner may license the applicant as a security officer. Such license shall be renewed every five years for a one-hundred-dollar fee.

(d) Upon the security officer’s successful completion of training and licensing by the commissioner, or immediately upon hiring a licensed security officer, the security service employing such security officer shall apply to register such security officer with the commissioner on forms provided by the commissioner. Such application shall be accompanied by payment of a forty-dollar application fee payable to the state. The Division of State Police within the Department of Emergency Services and Public Protection shall keep on file the completed registration form and all related material. An identification card with the name, date of birth, address, full-face photograph, physical descriptors and signature of the applicant shall be issued to the security officer, and shall be carried by the security officer at all times while performing the duties associated with the security officer’s employment. Registered security officers, in the course of performing their duties, shall present such card for inspection upon the request of a law enforcement officer.

(e) The security service shall notify the commissioner not later than five days after the termination of employment of any registered employee.

(f) Any fee or portion of a fee paid pursuant to this section shall not be refundable.

(g) No person, firm or corporation shall employ or otherwise engage any person as a security officer, as defined in section 29-152u, unless such person is a licensed security officer.

(h) Any person, firm or corporation that violates any provision of subsection (b), (d), (e) or (g) of this section shall be fined seventy-five dollars for each offense. Each distinct violation of this section shall be a separate offense and, in the case of a continuing violation, each day thereof shall be deemed a separate offense.

(P.A. 04-192, S. 32; P.A. 08-73, S. 8; June Sp. Sess. P.A. 09-3, S. 319; P.A. 11-51, S. 134; P.A. 13-80, S. 1.)

History: P.A. 08-73 amended Subsec. (a) to add “or business” and make technical changes, amended Subsec. (b) to add reference to being engaged to perform work, replace reference to registered security officers with licensed security officers, make conforming changes and add Subdivs. (1), (2) and (3) re commissioner’s approval for persons conducting training for security officers, amended Subsec. (c) to replace $20 licensing fee every 2 years with $50 licensing fee every 5 years and to make technical changes, amended Subsec. (d) to make technical changes and add provision re employment identification card for security officer, made technical changes in Subsec. (e), and added Subsec. (f) re fees being nonrefundable, Subsec. (g) re prohibition against employing a nonlicensed security officer and Subsec. (h) re penalty; June Sp. Sess. P.A. 09-3 amended Subsecs. (b) to (d) to increase fees; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011; P.A. 13-80 amended Subsec. (c) to establish deadline for submission of application of “Not later than two years after” successful completion of “required” training.



Section 29-161r - Nonuniformed security officers’ identification card.

The licensee of a security service shall issue to each nonuniformed security officer employed by such security service an identification card, of such size, color and design as the Commissioner of Emergency Services and Public Protection may prescribe, which card shall contain the name and photograph of the security officer, the name and business address of the security service, the license number and expiration date and the certification that the named security officer is employed as a security officer by the security service. Such card shall be carried by the security officer at all times when engaged in the activities of such security officer’s employer. No person shall hold, possess or show an identification card not authorized and issued to such person by a licensed employer, or possess such card after termination of such person’s employment with the issuing licensee.

(P.A. 04-192, S. 33; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-161s - Uniformed employee’s insignia.

The licensee of a security service shall issue to each uniformed employee a metal or woven insignia of a design approved by the Commissioner of Emergency Services and Public Protection, with an inscription thereon containing the word “security”, the name of the licensee and an identification number. Such insignia shall be conspicuously worn at all times by the employee when in uniform and acting in the service of the licensee, and the commissioner may prescribe the manner of displaying such insignia. As used in this section, “uniform” means any manner or type of dress of a particular style and distinctive appearance as distinguished from clothing usually worn by the public.

(P.A. 04-192, S. 34; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-161t - Branches and suboffices.

Any security service may operate as many branch or suboffices as the licensee deems necessary to conduct the business properly. The licensee of the security service shall advise the Commissioner of Emergency Services and Public Protection, in writing, not later than five business days after opening such branch or suboffice for business, of the location of each branch or suboffice, giving the town or city, street address and telephone number and the name of the manager of such branch or suboffice.

(P.A. 04-192, S. 35; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-161u - Investigation of offenses on property guarded by security services.

Nothing in sections 29-163g to 29-161x, inclusive, shall preclude a security service from performing the investigation of offenses upon property such security service is employed to service.

(P.A. 04-192, S. 36.)



Section 29-161v - License or instructor approval suspension or revocation. Appeal.

Any license for a security service or security officer or approval as a security officer instructor may be suspended or revoked by the Commissioner of Emergency Services and Public Protection, provided notice shall have been given to the licensee or instructor to appear before the commissioner to show cause why the license or approval should not be suspended or revoked, upon a finding by the commissioner that: (1) The licensee has violated any of the terms or provisions of sections 29-161g to 29-161x, inclusive, or in the case of an instructor, section 29-161q, or any of the regulations adopted pursuant to section 29-161x; (2) the licensee or instructor has practiced fraud, deceit or misrepresentation; (3) the licensee or instructor has made a material misstatement in the application for issuance or renewal of the license or approval; (4) the licensee or instructor has demonstrated incompetence or untrustworthiness in the conduct of the business; or (5) the licensee or instructor has been convicted of a felony or other crime affecting the licensee’s honesty, integrity or moral fitness. Any party aggrieved by an order of the commissioner under this section may appeal therefrom in accordance with the provisions of section 4-183, except the venue for such appeal shall be the judicial district of New Britain.

(P.A. 04-192, S. 37; P.A. 08-73, S. 9; P.A. 11-51, S. 134.)

History: P.A. 08-73 added references to instructor throughout to make instructor approval subject to suspension and revocation provisions; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-161w - Annual list of security services and security officers.

The Commissioner of Emergency Services and Public Protection shall annually prepare and publish a list of licensed security services and security officers and distribute copies of such list to the chiefs of police in Connecticut and to the clerks’ offices of the Superior Court and to any licensee upon request.

(P.A. 04-192, S. 38; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-161x - Penalties. Regulations.

(a) Except as provided in sections 29-161q and 29-161y, any person who violates any provision of sections 29-161g to 29-161z, inclusive, shall be fined not more than five thousand dollars or imprisoned not more than one year, or both. The commissioner may adopt regulations pursuant to subsection (b) of this section establishing civil penalties for violations of sections 29-161g to 29-161x, inclusive, but no such penalty shall be more than five thousand dollars. Any person who violates any provision of section 29-161g shall not be eligible to apply for a license for two years after the date the penalty was imposed. Any experience accrued while operating without being licensed shall not be counted toward the requirements specified in section 29-161h.

(b) The Commissioner of Emergency Services and Public Protection shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of sections 29-161g to 29-161x, inclusive.

(P.A. 04-192, S. 39; P.A. 08-73, S. 10; P.A. 11-51, S. 134.)

History: P.A. 08-73 amended Subsec. (a) to create exception for offenses subject to Secs. 29-161q and 29-161y, to expand offenses subject to section by replacing “29-161x, inclusive” with “29-161z, inclusive”, to authorize commissioner to establish civil penalties by regulation, and to exclude experience gained while being unlicensed from counting towards experience required by Sec. 29-161h; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011.



Section 29-161y - (Formerly Sec. 29-161a). Registration of security officers or security personnel carrying firearms. Penalty.

(a) Any person, firm or corporation may employ as many security officers or security personnel carrying firearms as it deems necessary for the conduct of its business, provided such employees shall be of good moral character and at least twenty-one years of age. Each person, firm or corporation shall make application to register such personnel with the Commissioner of Emergency Services and Public Protection immediately upon their hiring. Application for registration shall be made in the same manner as is provided in section 29-161q and applicants shall meet the requirements specified in said section.

(b) Any person, firm or corporation that violates any provision of this section shall be fined seventy-five dollars for each offense. Each violation of this section shall be a separate and distinct offense, and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense.

(P.A. 83-573, S. 4; P.A. 04-192, S. 19; P.A. 08-73, S. 11; P.A. 11-51, S. 134.)

History: P.A. 04-192 amended Subsec. (a) to substitute security officers for guards, watchmen, patrolmen, to increase minimum age from 18 to 21 years and to make technical changes; Sec. 29-161a transferred to Sec. 29-161y in 2005; P.A. 08-73 amended Subsec. (a) re manner of registration to substitute “section 29-161q” for “section 29-156a”, deleted former Subsec. (b) re registration of nonarmed personnel and redesignated existing Subsec. (c) as new Subsec. (b) and made a technical change therein; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 29-161z - (Formerly Sec. 29-161b). Permit to carry firearms required. Firearm safety course. Regulations. Instructor approval. Penalty. License, permit or approval suspension or revocation. Appeal.

(a) No employee of a licensed security service and no employee hired by a firm or corporation to perform work as a security officer may carry a pistol, revolver or other firearm while on duty or directly en route to or from such employment unless such employee obtains a special permit from the Commissioner of Emergency Services and Public Protection in accordance with the provisions of subsection (b) of this section. No licensed security service and no firm or corporation may permit any employee to carry a pistol, revolver or other firearm while on duty or directly en route to or from such employment unless it obtains proof that such employee has obtained such permit from the commissioner. The permit required under this section shall be in addition to the permit requirement imposed under section 29-28.

(b) The Commissioner of Emergency Services and Public Protection may grant to any suitable employee of a licensed security service, or to an employee hired by a firm or corporation to perform work as a uniformed or nonuniformed security officer, a special permit to carry a pistol or revolver or other firearm while actually on duty on the premises of the employer, or, while directly en route to or from such employment, provided that such employee has proven to the satisfaction of the commissioner that such employee has successfully completed a course, approved by the commissioner, of training in the safety and use of firearms. The commissioner may grant to such employee a temporary permit pending issuance of the permit, provided such employee has submitted an application and successfully completed such training course immediately following employment. All armed security officers shall complete such safety course and yearly complete a refresher safety course approved by the commissioner. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 concerning the approval of schools, institutions or organizations offering such courses, requirements for instructors and the required number of hours and content of such courses.

(c) Application for a special permit shall be made on forms provided by the commissioner and shall be accompanied by a sixty-two-dollar fee. Such permit shall have the same expiration date as the pistol permit issued under subsection (b) of section 29-28 and may be renewed for additional five-year periods.

(d) (1) On and after October 1, 2008, no person or employee of an association, corporation or partnership shall conduct the training pursuant to subsection (b) of this section without the approval of the commissioner, except as provided in subdivision (2) of this subsection. Application for such approval shall be submitted on forms prescribed by the commissioner, accompanied by a fee of forty dollars. Such application shall be made under oath and shall contain the applicant’s name, address, date and place of birth, employment for the previous five years, education or training in the subjects required to be taught under subsection (b) of this section, any convictions for violations of the law and such other information as the commissioner may require by regulation adopted pursuant to section 29-161x to properly investigate the character, competency and integrity of the applicant. No person shall be approved as an instructor for such training who has been convicted of a felony, a sexual offense or a crime of moral turpitude or who has been denied approval as a security service licensee, a security officer or instructor in the security industry by any licensing authority, or whose approval has been revoked or suspended. The term for such approval shall not exceed two years. Not later than two business days after a change of address, any person approved as an instructor in accordance with this section shall notify the commissioner of such change and such notification shall include both the old and new addresses.

(2) If a course of training in the safety and use of firearms is approved by the commissioner in accordance with subsection (b) of this section on or before September 30, 2008, the person serving as an instructor of such course shall have until April 1, 2009, to apply for approval as an instructor in accordance with subdivision (1) of this subsection.

(3) Each person approved as an instructor in accordance with this section may apply for the renewal of such approval on a form approved by the commissioner, accompanied by a fee of forty dollars. Such form may require the disclosure of any information necessary for the commissioner to determine whether the instructor’s suitability to serve as an instructor has changed since the issuance of the prior approval. The term of such renewed approval shall not exceed two years.

(e) Any fee or portion of a fee paid pursuant to the provisions of this section shall not be refundable.

(f) Any person, firm or corporation that violates any provision of this section shall be fined seventy-five dollars for each offense. Each violation of this section shall be a separate and distinct offense, and, in the case of a continuing violation, each day’s continuance thereof shall be deemed to be a separate and distinct offense.

(g) The commissioner may suspend or revoke a security service license, a special permit issued to a security officer or instructor approval upon a finding by the commissioner that such licensee, permit holder or instructor has violated any provision of this section, provided notice shall have been given to such licensee, permit holder or instructor to appear before the commissioner to show cause why the license, permit or approval should not be suspended or revoked. Any party aggrieved by an order of the commissioner may appeal therefrom in accordance with the provisions of section 4-183, except the venue for such appeal shall be the judicial district of New Britain.

(P.A. 83-573, S. 1; P.A. 88-230, S. 1, 12; P.A. 89-251, S. 163, 203; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 04-192, S. 20; P.A. 08-73, S. 12; June Sp. Sess. P.A. 09-3, S. 320; P.A. 11-51, S. 134.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-251 amended Subsec. (c) to increase the application fee from $25 to $31; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; P.A. 04-192 substituted security service for watchman, guard or patrol service and made technical changes throughout, amended Subsec. (b) to substitute “uniformed or nonuniformed” security services for watchman or guard services and to require all armed security officers to complete safety course and yearly complete refresher safety course approved by the commissioner, and amended Subsec. (c) to require that permit have the same expiration date as the pistol permit issued under Sec. 29-28(b) in lieu of expiration five years after the date it becomes effective; Sec. 29-161b transferred to Sec. 29-161z in 2005; P.A. 08-73 amended Subsecs. (a) and (b) to substitute provisions re performance of work as a security officer for provisions re performance of security services and to make technical changes, made a technical change in Subsec. (c), added new Subsec. (d) re approval of instructors conducting training and new Subsec. (e) re nonrefundable fees, redesignated existing Subsecs. (d) and (e) as new Subsecs. (f) and (g), amended new Subsec. (f) to make a technical change, amended new Subsec. (g) to allow commissioner to suspend or revoke special permits or instructor approval and replaced references to “permit” with references to “special permit” throughout; June Sp. Sess. P.A. 09-3 amended Subsecs. (c) and (d) to increase fees; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsecs. (a) and (b), effective July 1, 2011.






Chapter 535 - New England State Police Compact

Section 29-162 - Compact.

The New England State Police Compact is hereby entered into and enacted into law with any and all of the states legally joining therein in the form substantially as follows:

NEW ENGLAND STATE POLICE COMPACT

Article I

Purposes

The purposes of this compact are to:

1. Provide close and effective cooperation and assistance in detecting and apprehending those engaged in organized criminal activities;

2. Establish and maintain a central criminal intelligence bureau to gather, evaluate and disseminate to the appropriate law enforcement officers of the party states information concerning organized crime, its leaders and their associates;

3. Provide mutual aid and assistance in the event of police emergencies, and to provide for the powers, duties, rights, privileges and immunities of police personnel when rendering such aid.

Article II

Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any three of the states of Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island and Vermont. Thereafter, this compact shall become effective as to any other of the aforementioned states upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal, and any records, files, or information obtained by officers or employees of a withdrawing state shall continue to be kept, used, and disposed of only in such manner as is consistent with this compact and any rules or regulations pursuant thereto.

Article III

The Conference

(a) There is hereby established the “New England State Police Administrators’ Conference”, hereinafter called the “Conference”, to be composed of the administrative head of the state police department of each party state.

(b) If authorized by the laws of his party state, the administrative head of the state police department of a party state may provide for the discharge of his duties and the performance of his functions on the Conference, for periods none of which shall exceed fifteen days, by an alternate. No such alternate shall be entitled to serve unless notification of his identity and appointment shall have been given to the Conference in such form as the Conference may require.

(c) An alternate serving pursuant to subdivision (b) of this article shall be selected only from among the officers and employees of the state police department, the head of which such alternate is to represent.

(d) The members of the Conference shall be entitled to one vote each. No action of the Conference shall be binding unless taken at a meeting at which a majority of the total number of votes on the Conference are cast in favor thereof. Action of the Conference shall be only at a meeting at which a majority of the members of the Conference, or their alternates, are present.

(e) The Conference shall have a seal.

(f) The Conference shall elect annually, from among its members, a chairman, (who shall not be eligible to succeed himself) a vice chairman, and a treasurer. The Conference shall appoint an Executive Secretary and fix his duties and compensation. Such Executive Secretary shall serve at the pleasure of the Conference, and together with the Treasurer shall be bonded in such amount as the Conference shall determine. The Executive Secretary also shall serve as general secretary of the Conference.

(g) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the Executive Secretary subject to the direction of the Conference, shall appoint, remove or discharge such personnel as may be necessary for the performance of the Conference functions, and shall fix the duties and compensation of such personnel.

(h) The Conference may establish and maintain independently or in conjunction with any one or more of the party states, a suitable retirement system for its full time employees. Employees of the Conference shall be eligible for Social Security coverage in respect of Old Age and Survivor’s Insurance provided that the Conference takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a governmental agency or unit. The Conference may establish and maintain or participate in such additional programs of employee benefits as may be appropriate. Employment by the Conference of a retired officer or employee of a party state shall not affect the pension or other retirement-connected benefits paid to such officer or employee by a party state.

(i) The Conference may borrow, accept or contract for the services of personnel from any party state, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party states or their subdivisions.

(j) The Conference may accept for any of its purposes and functions under this compact any and all donations, grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm or corporation, and may receive, utilize and dispose of the same. The Conference shall publish in its annual report the terms, conditions, character, and amount of any resources accepted by it pursuant hereto together with the identity of the donor.

(k) The Conference may establish and maintain such facilities as may be necessary for the transacting of its business. The Conference may acquire, hold, and convey real and personal property and any interest therein.

(l) The Conference shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Conference shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states. The bylaws shall provide for appropriate notice to the Conference members of all Conference meetings.

(m) The Conference annually shall make to the Governor and legislature of each party state a report covering the activities of the Conference for the preceding year, and embodying such recommendations as may have been issued by the Conference. The Conference may make such additional reports as it may deem desirable.

Article IV

Conference Powers

The Conference shall have power to:

(a) Establish and operate a New England Criminal Intelligence Bureau, hereinafter called “the Bureau”, in which shall be received, assembled and kept case histories, records, data, personal dossiers, and other information concerning persons engaged or otherwise associated with organized crime.

(b) Consider and recommend means of identifying leaders and emerging leaders of organized crime and their associates.

(c) Facilitate mutual assistance among the state police of the party states pursuant to Article VII of this compact.

(d) Formulate procedures for claims and reimbursements, pursuant to Article VII of this compact.

(e) Promote cooperation in law enforcement and make recommendations to the party states and other appropriate law enforcement authorities for the improvement of such cooperation.

(f) Do all things which may be necessary and incidental to the exercise of the foregoing powers.

Article V

Disposition of Records and Information

The Bureau established and operated pursuant to Article IV (a) of this compact is hereby designated and recognized as the instrument for the performance of a central criminal intelligence service to the state police departments of the party states. The files, records, data and other information of the Bureau and, when made pursuant to the bylaws of the Conference, any copies thereof shall be available only to duly designated officers and employees of the state police departments of the party states acting within the scope of their official duty. In the possession of the aforesaid officers and employees, such records, data, and other information shall be subject to use and disposition in the same manner and pursuant to the same laws, rules and regulations applicable to similar records, data, and information of the officer’s or employee’s agency and the provision of this compact.

Article VI

Additional Meetings and Services

The members of the Conference from any two or more party states, upon notice to the chairman as to the time and purpose of the meeting, may meet as a section for the discussion of problems common to their states. Any two or more party states may designate the Conference as a joint agency to maintain for them such additional common services as they may deem desirable for combatting organized crime.

Except in those cases where all party states join in such designation for common services, the representative of any group of such designating states in the Conference shall constitute a separate section of such Conference for the performance of the common service or services so designated provided that, if any additional expense is involved, the state so acting shall provide the necessary funds for this purpose. The creation of such a section or joint agency shall not affect the privileges, powers, responsibilities or duties of the states participating herein as embodied in the other articles of this compact.

Article VII

Mutual Aid

(a) As used in this Article:

1. “Emergency” means an occurrence or condition, temporary in nature, in which the state police department of a party state is, or may reasonably be expected to be, unable to cope with substantial and imminent danger to the public safety, and in which the cooperation of or aid from local police forces within the state is, or may reasonably be expected to be insufficient. Also “emergency” shall mean a situation in which an investigation of an aspect of organized crime, or events connected with organized crime require augmentation, for a limited time, of the investigative personnel of the state police department from without the state.

2. “Requesting state” means the state whose state police department requests assistance in coping with an emergency.

3. “Responding state” means the state furnishing aid, or requested to furnish aid, pursuant to this Article.

(b) In case of emergency, upon the request of the administrative head of the state police department of a party state, the administrative head of the state police department of each responding state shall order such part of his state police forces as he, in his discretion, may find necessary, to aid the state police forces of the requesting state in order to carry out the purposes set forth in this compact. In such case, it shall be the duty of the administrative head of the state police department of each responding state to issue the necessary orders for such use of state police forces of his state without the borders of his state, and to direct such forces to place themselves under the operational control of the administrative head of the state police department of the requesting state.

(c) The administrative head of the state police department of any party state, in his discretion, may withhold or recall the police forces of his state or any part or any member thereof, serving without its borders.

(d) Whenever any of the state police forces of any party state are engaged outside their own state in carrying out the purposes of this compact, the individual members so engaged shall have the same powers, duties, rights, privileges and immunities as members of the state police department of the state in which they are engaged, but in any event, a requesting state shall save harmless any member of a responding state police department serving within its borders for any act or acts done by him in the performance of his duty while engaged in carrying out the purposes of this compact.

(e) All liability that may arise under the laws of the requesting state or under the laws of the responding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(f) Any responding state rendering aid pursuant to this compact shall be reimbursed by the requesting state for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of the materials, transportation and maintenance of state police personnel and equipment incurred in connection with such request: Provided, that nothing herein contained shall prevent any responding state from assuming such loss, damage, expense or other cost.

(g) Each party state shall provide, in the same amounts and manner as if they were on duty within their state, for the pay and allowances of the personnel of its state police department while engaged without the state pursuant to this compact and while going to and returning from such duty pursuant to this compact.

(h) Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its state police department in case such members sustain injuries or are killed within their own state, shall provide for the payment of compensation and death benefits in the same manner and on the same terms in case such members sustain injury or are killed while rendering aid pursuant to this compact.

Article VIII

Finance

(a) The Conference shall submit to the Governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the Conference’s budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The total amount of appropriations under any such budget shall be apportioned among the party states as follows: One-third in equal shares; one-third divided among the party states in the proportions that their populations bear to the total population of all the party states; and one-third divided among the party states in the proportions that the major crimes committed in each party state bear to the total number of major crimes committed in all the party states. In determining population pursuant to this paragraph, the most recent decennial census compiled by the United States Government shall be used. Numbers of major crimes shall be as reported in the most recent annual “Uniform Crime Report” compiled by the Federal Bureau of Investigation of the United States Department of Justice, or by any agency which may assume responsibility for such compilation in the place of such Bureau. In the event that any source of information required to be used for the purpose of this paragraph shall be discontinued, the Conference shall make its calculations on the basis of the best alternative sources of information and shall identify the sources used.

(c) The Conference shall not pledge the credit of any party state. The Conference may meet any of its obligations in whole or in part with funds available to it under Article III (j) of this compact, provided that the Conference takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the Conference makes use of funds available to it under Article III (j) hereof, the Conference shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The Conference shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Conference shall be subject to the audit and accounting procedures established under its rules. However, all receipts and disbursements of funds handled by the Conference shall be audited yearly by a qualified, public accountant and the report of the audit shall be included in and become part of the annual report of the Conference.

(e) The accounts of the Conference shall be open at any reasonable time for inspection by duly constituted officers of the party states and any persons authorized by the Conference.

(f) Nothing contained herein shall be construed to prevent Conference compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Conference.

Article IX

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

(1967, P.A. 315, S. 1.)



Section 29-163 - Commissioner may designate alternate.

The Commissioner of Emergency Services and Public Protection is authorized to designate an alternate to serve in his place and stead on the New England State Police Administrators Conference as permitted by subsections (b) and (c) of Article III of the compact. However, it is the intention of the legislature that said commissioner shall attend and participate in the work of the conference in person to the maximum extent practicable.

(1967, P.A. 315, S. 2; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-164 - Retirement for employees of administrators conference.

The employees of the New England State Police Administrators Conference may, upon the concluding of an agreement with the State Employees Retirement Commission for coverage under the state employees retirement system, be eligible for and covered by such system. Any such agreement shall provide, as nearly as may be, for the same ratio of employee contribution to total contribution as pertains for members of said system generally. The state employees retirement system shall not conclude a retirement agreement pursuant to subsection (h) of Article III of the compact if the New England State Police Administrators Conference has in force a retirement agreement with any other party state.

(1967, P.A. 315, S. 3.)






Chapter 535a - National Crime Prevention and Privacy Compact

Section 29-164f - National Crime Prevention and Privacy Compact.

The National Crime Prevention and Privacy Compact is hereby entered into and enacted into law with any and all of the states and the federal government legally joining therein in the form substantially as follows:

NATIONAL CRIME PREVENTION AND PRIVACY COMPACT

The contracting parties agree to the following:

OVERVIEW

(a) IN GENERAL. This Compact organizes an electronic information sharing system among the federal government and the states to exchange criminal history records for noncriminal justice purposes authorized by federal or state law, such as background checks for governmental licensing and employment.

(b) OBLIGATIONS OF PARTIES. Under this Compact, the FBI and the party states agree to maintain detailed databases of their respective criminal history records, including arrests and dispositions, and to make them available to the federal government and to party states for authorized purposes. The FBI shall also manage the federal data facilities that provide a significant part of the infrastructure for the system.

ARTICLE I-DEFINITIONS

As used in this Compact, the following definitions apply:

(1) ATTORNEY GENERAL. The term “Attorney General” means the Attorney General of the United States.

(2) COMPACT OFFICER. The term “Compact officer” means:

(A) With respect to the federal government, an official so designated by the Director of the FBI; and

(B) With respect to a party state, the chief administrator of the state’s criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository.

(3) COUNCIL. The term “Council” means the Compact Council established under Article VI.

(4) CRIMINAL HISTORY RECORDS. The term “criminal history records”:

(A) Means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release; and

(B) Does not include identification information such as fingerprint records if such information does not indicate involvement of the individual with the criminal justice system.

(5) CRIMINAL HISTORY RECORD REPOSITORY. The term “criminal history record repository” means the state agency designated by the Governor or other appropriate executive official or the legislature of a state to perform centralized recordkeeping functions for criminal history records and services in the state.

(6) CRIMINAL JUSTICE. The term “criminal justice” includes activities relating to the detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records.

(7) CRIMINAL JUSTICE AGENCY. The term “criminal justice agency”:

(A) Means (i) courts, and (ii) a governmental agency or any subunit thereof that (I) performs the administration of criminal justice pursuant to a statute or executive order; and (II) allocates a substantial part of its annual budget to the administration of criminal justice; and

(B) Includes federal and state inspectors general offices.

(8) CRIMINAL JUSTICE SERVICES. The term “criminal justice services” means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.

(9) CRITERION OFFENSE. The term “criterion offense” means any felony or misdemeanor offense not included on the list of nonserious offenses published periodically by the FBI.

(10) DIRECT ACCESS. The term “direct access” means access to the National Identification Index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency.

(11) EXECUTIVE ORDER. The term “executive order” means an order of the President of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law.

(12) FBI. The term “FBI” means the Federal Bureau of Investigation.

(13) INTERSTATE IDENTIFICATION SYSTEM. The term “Interstate Identification Index System” or “III System”:

(A) Means the cooperative federal-state system for the exchange of criminal history records; and

(B) Includes the National Identification Index, the National Fingerprint File and, to the extent of their participation in such system, the criminal history record repositories of the states and the FBI.

(14) NATIONAL FINGERPRINT FILE. The term “National Fingerprint File” means a database of fingerprints, or other uniquely personal identifying information, relating to an arrested or charged individual maintained by the FBI to provide positive identification of record subjects indexed in the III System.

(15) NATIONAL IDENTIFICATION INDEX. The term “National Identification Index” means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III System.

(16) NATIONAL INDICES. The term “national indices” means the National Identification Index and the National Fingerprint File.

(17) NONPARTY STATE. The term “nonparty state” means a state that has not ratified this Compact.

(18) NONCRIMINAL JUSTICE PURPOSES. The term “noncriminal justice purposes” means uses of criminal history records for purposes authorized by federal or state law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances.

(19) PARTY STATE. The term “party state” means a state that has ratified this Compact.

(20) POSITIVE IDENTIFICATION. The term “positive identification” means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III System. Identifications based solely upon a comparison of subjects’ names or other nonunique identification characteristics or numbers, or combinations thereof, shall not constitute positive identification.

(21) SEALED RECORD INFORMATION. The term “sealed record information” means:

(A) With respect to adults, that portion of a record that is:

(i) Not available for criminal justice uses;

(ii) Not supported by fingerprints or other accepted means of positive identification; or

(iii) Subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a federal or state statute that requires action on a sealing petition filed by a particular record subject; and

(B) With respect to juveniles, whatever each state determines is a sealed record under its own law and procedure.

(22) STATE. The term “state” means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

ARTICLE II-PURPOSES

The purposes of this Compact are to:

(1) Provide a legal framework for the establishment of a cooperative federal-state system for the interstate and federal-state exchange of criminal history records for noncriminal justice uses;

(2) Require the FBI to permit use of the National Identification Index and the National Fingerprint File by each party state, and to provide, in a timely fashion, federal and state criminal history records to requesting states, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(3) Require party states to provide information and records for the National Identification Index and the National Fingerprint File and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the federal government for noncriminal justice purposes, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(4) Provide for the establishment of a Council to monitor III System operations and to prescribe system rules and procedures for the effective and proper operation of the III System for noncriminal justice purposes; and

(5) Require the FBI and each party state to adhere to III System standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

ARTICLE III-RESPONSIBILITIES OF COMPACT PARTIES

(a) FBI RESPONSIBILITIES. The Director of the FBI shall:

(1) Appoint an FBI Compact officer who shall:

(A) Administer this Compact within the Department of Justice and among federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(c);

(B) Ensure that Compact provisions and rules, procedures, and standards prescribed by the Council under Article VI are complied with by the Department of Justice and the federal agencies and other agencies and organizations referred to in Article III (1)(A); and

(C) Regulate the use of records received by means of the III System from party states when such records are supplied by the FBI directly to other federal agencies;

(2) Provide to federal agencies and to state criminal history record repositories, criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including:

(A) Information from nonparty states; and

(B) Information from party states that is available from the FBI through the III System, but is not available from the party state through the III System;

(3) Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV, and ensure that the exchange of such records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

(4) Modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

(b) STATE RESPONSIBILITIES. Each party state shall:

(1) Appoint a Compact officer who shall:

(A) Administer this Compact within that state;

(B) Ensure that Compact provisions and rules, procedures, and standards established by the Council under Article VI are complied within the state; and

(C) Regulate the in-state use of records received by means of the III System from the FBI or from other party states;

(2) Establish and maintain a criminal history record repository, which shall provide:

(A) Information and records for the National Identification Index and the National Fingerprint File; and

(B) The state’s III System-indexed criminal history records for noncriminal justice purposes described in Article IV;

(3) Participate in the National Fingerprint File; and

(4) Provide and maintain telecommunications links and related equipment necessary to support the services set forth in this Compact.

(c) COMPLIANCE WITH III SYSTEM STANDARDS. In carrying out their responsibilities under this Compact, the FBI and each party state shall comply with III System rules, procedures, and standards duly established by the Council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III System operation.

(d) MAINTENANCE OF RECORD SERVICES. (1) Use of the III System for noncriminal justice purposes authorized in this Compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes. (2) Administration of Compact provisions shall not reduce the level of service available to authorized noncriminal justice users on July 1, 2000.

ARTICLE IV-AUTHORIZED RECORD DISCLOSURES

(a) STATE CRIMINAL HISTORY RECORD REPOSITORIES. To the extent authorized by Section 552a of Title 5, United States Code (commonly known as the “Privacy Act of 1974”), the FBI shall provide on request criminal history records (excluding sealed records) to state criminal history record repositories for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the Attorney General and that authorizes national indices checks.

(b) CRIMINAL JUSTICE AGENCIES AND OTHER GOVERNMENTAL OR NONGOVERNMENTAL AGENCIES. The FBI, to the extent authorized by Section 552a of Title 5, United States Code (commonly known as the “Privacy Act of 1974”), and state criminal history record repositories shall provide criminal history records (excluding sealed records) to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the Attorney General, that authorizes national indices checks.

(c) PROCEDURES. Any record obtained under this Compact may be used only for the official purposes for which the record was requested. Each Compact officer shall establish procedures, consistent with this Compact, and with rules, procedures, and standards established by the Council under Article VI, which procedures shall protect the accuracy and privacy of the records, and shall:

(1) Ensure that records obtained under this Compact are used only by authorized officials for authorized purposes;

(2) Require that subsequent record checks are requested to obtain current information whenever a new need arises; and

(3) Ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate “no record” response is communicated to the requesting official.

ARTICLE V-RECORD REQUEST PROCEDURES

(a) POSITIVE IDENTIFICATION. Subject fingerprints or other approved forms of positive identification shall be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(b) SUBMISSION OF STATE REQUESTS. Each request for a criminal history record check utilizing the national indices made under any approved state statute shall be submitted through that state’s criminal history record repository. A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if such request is transmitted through another state criminal history record repository or the FBI.

(c) SUBMISSION OF FEDERAL REQUESTS. Each request for criminal history record checks utilizing the national indices made under federal authority shall be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which such request originated. Direct access to the National Identification Index by entities other than the FBI and state criminal history records repositories shall not be permitted for noncriminal justice purposes.

(d) FEES. A state criminal history record repository or the FBI:

(1) May charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

(2) May not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(e) ADDITIONAL SEARCH. (1) If a state criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, shall be forwarded to the FBI for a search of the national indices.

(2) If, with respect to a request forwarded by a state criminal history record repository under paragraph (1), the FBI positively identifies the subject as having a III System-indexed record or records:

(A) The FBI shall so advise the state criminal history record repository; and

(B) The state criminal history record repository shall be entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories.

ARTICLE VI-ESTABLISHMENT OF A COMPACT COUNCIL

(a) ESTABLISHMENT. (1) IN GENERAL. There is established a council to be known as the “Compact Council”, which shall have the authority to promulgate rules and procedures governing the use of the III System for noncriminal justice purposes, not to conflict with FBI administration of the III System for criminal justice purposes.

(2) ORGANIZATION. The Council shall:

(A) Continue in existence as long as this Compact remains in effect;

(B) Be located, for administrative purposes, within the FBI; and

(C) Be organized and hold its first meeting as soon as practicable after July 1, 2000.

(b) MEMBERSHIP. The Council shall be composed of fifteen members, each of whom shall be appointed by the Attorney General, as follows:

(1) Nine members, each of whom shall serve a two-year term, who shall be selected from among the Compact officers of party states based on the recommendation of the Compact officers of all party states, except that, in the absence of the requisite number of Compact officers available to serve, the chief administrators of the criminal history record repositories of nonparty states shall be eligible to serve on an interim basis.

(2) Two at-large members, nominated by the Director of the FBI, each of whom shall serve a three-year term, of whom:

(A) One shall be a representative of the criminal justice agencies of the federal government and may not be an employee of the FBI; and

(B) One shall be a representative of the noncriminal justice agencies of the federal government.

(3) Two at-large members, nominated by the Chairman of the Council, once the Chairman is elected pursuant to Article VI(c), each of whom shall serve a three-year term, of whom:

(A) One shall be a representative of state or local criminal justice agencies; and

(B) One shall be a representative of state or local noncriminal justice agencies.

(4) One member, who shall serve a three-year term, and who shall simultaneously be a member of the FBI’s advisory policy board on criminal justice information services, nominated by the membership of that policy board.

(5) One member, nominated by the Director of the FBI, who shall serve a three-year term, and who shall be an employee of the FBI.

(c) CHAIRMAN AND VICE CHAIRMAN. (1) IN GENERAL. From its membership, the Council shall elect a Chairman and a Vice Chairman of the Council, respectively. Both the Chairman and Vice Chairman of the Council:

(A) Shall be a Compact officer, unless there is no Compact officer on the Council who is willing to serve, in which case the Chairman may be an at-large member; and

(B) Shall serve a two-year term and may be reelected to only one additional two-year term.

(2) DUTIES OF VICE CHAIRMAN. The Vice Chairman of the Council shall serve as the Chairman of the Council in the absence of the Chairman.

(d) MEETINGS. (1) IN GENERAL. The Council shall meet at least once a year at the call of the Chairman. Each meeting of the Council shall be open to the public. The Council shall provide prior public notice in the Federal Register of each meeting of the Council, including the matters to be addressed at such meeting.

(2) QUORUM. A majority of the Council or any committee of the Council shall constitute a quorum of the Council or of such committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(e) RULES, PROCEDURES, AND STANDARDS. The Council shall make available for public inspection and copying at the Council office within the FBI, and shall publish in the Federal Register, any rules, procedures, or standards established by the Council.

(f) ASSISTANCE FROM FBI. The Council may request from the FBI such reports, studies, statistics, or other information or materials as the Council determines to be necessary to enable the Council to perform its duties under this Compact. The FBI, to the extent authorized by law, may provide such assistance or information upon such a request.

(g) COMMITTEES. The Chairman may establish committees as necessary to carry out this Compact and may prescribe their membership, responsibilities, and duration.

ARTICLE VII-RATIFICATION OF COMPACT

This Compact shall take effect upon being entered into by two or more states as between those states and the federal government. Upon subsequent entering into this Compact by additional states, it shall become effective among those states and the federal government and each party state that has previously ratified it. When ratified, this Compact shall have the full force and effect of law within the ratifying jurisdictions. The form of ratification shall be in accordance with the laws of the executing state.

ARTICLE VIII-MISCELLANEOUS PROVISIONS

(a) RELATION OF COMPACT TO CERTAIN FBI ACTIVITIES. Administration of this Compact shall not interfere with the management and control of the Director of the FBI over the FBI’s collection and dissemination of criminal history records and the advisory function of the FBI’s advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(b) NO AUTHORITY FOR NONAPPROPRIATED EXPENDITURES. Nothing in this Compact shall require the FBI to obligate or expend funds beyond those appropriated to the FBI.

(c) RELATING TO PUBLIC LAW 92-544. Nothing in this Compact shall diminish or lessen the obligations, responsibilities, and authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92-544) or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the Council under Article VI(a), regarding the use and dissemination of criminal history records and information.

ARTICLE IX-RENUNCIATION

(a) IN GENERAL. This Compact shall bind each party state until renounced by the party state.

(b) EFFECT. Any renunciation of this Compact by a party state shall:

(1) Be effected in the same manner by which the party state ratified this Compact; and

(2) Become effective one hundred eighty days after written notice of renunciation is provided by the party state to each other party state and to the federal government.

ARTICLE X-SEVERABILITY

The provisions of this Compact shall be severable, and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any participating state, or to the Constitution of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If a portion of this Compact is held contrary to the constitution of any party state, all other portions of this Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected, as to all other provisions.

ARTICLE XI-ADJUDICATION OF DISPUTES

(a) IN GENERAL. The Council shall:

(1) Have initial authority to make determinations with respect to any dispute regarding:

(A) Interpretation of this Compact;

(B) Any rule or standard established by the Council pursuant to Article VI; and

(C) Any dispute or controversy between any parties to this Compact; and

(2) Hold a hearing concerning any dispute described in paragraph (1) at a regularly scheduled meeting of the Council and only render a decision based upon a majority vote of the members of the Council. Such decision shall be published pursuant to the requirements of Article VI(e).

(b) DUTIES OF FBI. The FBI shall exercise immediate and necessary action to preserve the integrity of the III System, maintain system policy and standards, protect the accuracy and privacy of records, and to prevent abuses, until the Council holds a hearing on such matters.

(c) RIGHT OF APPEAL. The FBI or a party state may appeal any decision of the Council to the Attorney General, and thereafter may file suit in the appropriate district court of the United States, which shall have original jurisdiction of all cases or controversies arising under this Compact. Any suit arising under this Compact and initiated in a state court shall be removed to the appropriate district court of the United States in the manner provided by Section 1446 of Title 28, United States Code, or other statutory authority.

(P.A. 00-185, S. 1, 5.)

History: P.A. 00-185 effective July 1, 2000, except Article III (b)(2)(A) and (b)(3) effective January 1, 2002, unless the Commissioner of Public Safety certifies to the Attorney General of the United States an earlier date for participation in the National Fingerprint File.



Section 29-164g - Commissioner to designate Compact officer.

The Commissioner of Emergency Services and Public Protection shall designate the Compact officer in accordance with Article I, Section (2)(B) of the National Crime Prevention and Privacy Compact.

(P.A. 00-185, S. 2, 5; P.A. 11-51, S. 134.)

History: P.A. 00-185 effective July 1, 2000; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.






Chapter 536 - Organized Crime Investigative Task Force. Regional Narcotics Squads and Coordinating Committee

Section 29-165 - Advisory Committee on Organized Crime Prevention and Control. Naming of director of organized crime investigative task force. Expenses.

Section 29-165 is repealed.

(P.A. 73-592, S. 2, 3, 15; P.A. 74-183, S. 173, 291; P.A. 76-436, S. 153, 681; P.A. 77-614, S. 486, 518, 610; P.A. 80-225; P.A. 81-472, S. 59, 159; P.A. 82-201, S. 3, 4.)



Section 29-166 - Director of task force to appoint personnel; contracts for services.

(a) The director of the state-wide organized crime investigative task force shall serve at the pleasure of the Commissioner of Emergency Services and Public Protection and shall assume the duties and responsibilities of the position of head of the state-wide organized crime investigative task force. He may employ, and at his pleasure remove, with the approval of the Commissioner of Emergency Services and Public Protection, such persons as he deems necessary for the performance of his duties under this chapter, none of whom shall hold any elective public office in the state or any political subdivision thereof.

(b) The director of the state-wide organized crime investigative task force may contract for such services as he deems necessary in the performance of his duties. Such contracts shall be in accordance with state regulations.

(P.A. 73-592, S. 4, 15; P.A. 77-614, S. 486, 610; P.A. 82-201, S. 2, 4; P.A. 11-51, S. 134.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 82-201 amended Subsec. (a) by specifying that the director of the state-wide organized crime investigative task force serves at the pleasure of the commissioner of public safety; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 29-167 - Investigations by task force.

The state-wide organized crime investigative task force shall have the duty and power to conduct and coordinate investigations in connection with: (1) The faithful execution and effective enforcement of the laws of the state, with particular reference to those laws controlling organized crime and racketeering; (2) the conduct of public officers and public employees, and of officers and employees of public corporations and authorities; and (3) any matter concerning the public peace, public safety and public justice. With respect to the performance of its functions, duties and powers, the state-wide organized crime investigative task force shall be authorized to conduct any investigation authorized by this section at any place within the state and to function at any place within the state as it may deem necessary.

(P.A. 73-592, S. 5, 15.)



Section 29-168 - Reservation of powers.

Nothing contained in section 29-167 shall be construed to supersede, repeal or limit any power, duty or function of the executive department or any other department or agency of the state, or any political subdivision thereof, as prescribed or defined by law.

(P.A. 73-592, S. 7, 15.)



Section 29-169 - Cooperation with task force by governmental units. Agreements with other states. Cooperation with federal authorities. Referral of evidence of crime or misconduct.

(a) The state-wide organized crime investigative task force may duly request and may receive from every department, division, board, bureau, commission or other agency of the state, or of any political subdivision thereof, cooperation and assistance in the performance of its duties, including the temporary assignment of personnel to the state-wide organized crime investigative task force which might be necessary in order to carry out its duties and responsibilities.

(b) The state-wide organized crime investigative task force may enter into mutual assistance and cooperation agreements with other states pertaining to those law enforcement matters extending across the boundaries of the state into other states; and may consult and exchange information with officers and agencies of other states with respect to law enforcement problems of mutual concern.

(c) The task force shall cooperate with departments and officers of the United States government in the investigation of violations of the federal laws within this state.

(d) Whenever it appears to the director of the state-wide organized crime investigative task force that there is cause for prosecution for a crime, or for the removal of a public officer for misconduct, he shall refer the evidence of such crime or misconduct to the Chief State’s Attorney.

(P.A. 73-592, S. 6, 15.)



Section 29-170 - Disclosure of records of task force.

Records of the state-wide organized crime investigative task force shall be subject to disclosure under the Freedom of Information Act, as defined in section 1-200, to the same extent as records of other law enforcement agencies.

(P.A. 73-592, S. 9, 15; P.A. 88-227, S. 1, 4; P.A. 97-47, S. 33.)

History: P.A. 88-227 entirely replaced prior provisions which authorized the task force, in order to keep the public informed re organized crime, to disseminate such information as it deemed appropriate with provision that the records of the task force shall be subject to disclosure under chapter 3 to the same extent as records of other law enforcement agencies, effective July 1, 1989; P.A. 97-47 substituted reference to “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”.



Section 29-171 - Illegal disclosure of information; class A misdemeanor.

Any person conducting or participating in any investigation under this chapter who discloses to any person other than the director or a member of the state-wide organized crime investigative task force or the advisory committee the name of any informant or any information obtained or given upon any investigation, except as directed by the director of the state-wide organized crime investigative task force, shall be guilty of a class A misdemeanor.

(P.A. 73-592, S. 8, 15.)



Section 29-172 - Impounding exhibits. Court order directing disposal of.

Upon the application of the director of the state-wide organized crime investigative task force, the Superior Court or any judge thereof may impound any exhibit held in connection with an investigation conducted by the state-wide organized crime investigative task force and may order such exhibit to be retained by, or delivered to and placed in the custody of, the state-wide organized crime investigative task force. When so impounded, such exhibit or exhibits shall not be taken from the custody of the state-wide organized crime investigative task force except upon further order of the court or a judge thereof made upon five days’ notice to the state-wide organized crime investigative task force or upon the application of said task force or with its consent. The provisions of this section shall be subject to the provisions of section 54-33f.

(P.A. 73-592, S. 10, 15.)



Section 29-173 to 29-175 - Regional crime squads; formation; existing agreements; mandatory provisions in agreements. Coordinating and supervisory body of chiefs of police, duties and powers; police officers, assignment, powers, duties and immunities. State-Wide Enforcement Coordinating Committee; membership; powers and duties; financing; report to Drug Advisory Council; existing coordinating committee.

Sections 29-173 to 29-175, inclusive, are repealed.

(P.A. 73-592, S. 11–15; P.A. 74-71, S. 1–5; P.A. 76-400, S. 5, 7.)



Section 29-176 - State-wide narcotics task force; formation; authority; state, federal and local assistance.

(a) There shall be within the Division of State Police within the Department of Emergency Services and Public Protection a state-wide narcotics task force for the effective cooperative enforcement of the laws of this state concerning the manufacture, distribution, sale and possession of narcotics and controlled substances.

(b) The task force shall be authorized to conduct any investigation authorized by this section at any place within the state as may be deemed necessary.

(c) The task force may request and may receive from any federal, state or local agency, cooperation and assistance in the performance of its duties, including the temporary assignment of personnel which may be necessary to carry out the performance of its functions.

(d) It may enter into mutual assistance and cooperation agreements with other states pertaining to narcotics law enforcement matters extending across state boundaries, and may consult and exchange information and personnel with agencies of other states with reference to narcotics law enforcement problems of mutual concern.

(e) The Commissioner of Emergency Services and Public Protection may appoint a commanding officer and such other personnel as he deems necessary for the duties of the task force, within available appropriations.

(f) All vehicles and equipment and office and other supplies of the regional narcotics squads and the unencumbered balance of any funds received by such regional squads for their operation shall be transferred to the Division of State Police.

(P.A. 76-400, S. 1, 7; P.A. 77-487, S. 1, 5; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 11-51, S. 134.)

History: P.A. 77-487 replaced regional narcotics squads with state-wide narcotics force deleting provisions concerning size and boundaries of regional squads, supervision of squads by coordinating committee, i.e. former Subsec. (c), relettering remaining Subsecs. accordingly and adding Subsecs. (e) and (f); P.A. 77-614 and P.A. 78-303 replaced state police department and commissioner with commissioner of public safety and division of state police within the department of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 29-177 - Special state police. Task force duties. Compensation. Indemnification.

(a) The Commissioner of Emergency Services and Public Protection may from time to time select such number of police personnel of any municipality of the state to act temporarily as special state policemen to carry out the duties of the task force as he deems necessary. Such policemen shall be appointed from a list of names of persons recommended to the State-Wide Narcotics Task Force Policy Board by the chiefs of police of the municipalities and approved by said board.

(b) Each municipality shall be responsible for the full payment of the compensation of personnel temporarily assigned to the state-wide narcotics task force and such salary shall be payable to such assigned personnel while on duty with said task force.

(c) For purposes of indemnification of such personnel and its municipalities against any losses, damages or liabilities arising out of the service and activities of the task force, personnel while assigned to, and performing the duties of, the task force shall be deemed to be acting as employees of the state.

(P.A. 76-400, S. 2, 7; P.A. 77-487, S. 2, 5; 77-614, S. 486, 610; P.A. 87-452; P.A. 11-51, S. 134.)

History: P.A. 77-487 deleted provisions re regional narcotics squads, their supervisory boards and the state narcotics enforcement coordinating committee and inserted provisions re special state policemen appointed to carry out duties of task force; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 87-452 amended Subsec. (c) to provide, for purposes of indemnification, that personnel assigned to and performing duties of the task force shall be deemed to be acting as state employees, not as municipal employees; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 29-178 - Police officers. Powers, duties and immunities.

Any municipal police officer, while assigned to duty with the task force and working at the direction of the Commissioner of Emergency Services and Public Protection or his designee, shall, when acting within the scope of his authority, have the same powers, duties, privileges and immunities as are conferred upon him as a state police officer.

(P.A. 76-400, S. 3, 7; P.A. 77-487, S. 3, 5; 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: P.A. 77-487 amended section to reflect replacement of regional narcotics squads with state-wide task force; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-179 - State-Wide Narcotics Task Force Policy Board.

(a) There shall be a State-Wide Narcotics Task Force Policy Board, within the Division of State Police and within the Department of Emergency Services and Public Protection for administrative purposes only, consisting of the Commissioner of Emergency Services and Public Protection, the Chief State’s Attorney, the agent in Connecticut in charge of the United States Drug Enforcement Administration, the president of the Connecticut Police Chiefs Association and five chiefs of police designated by said association, each to serve for a term of one year, provided one such chief of police shall be from a municipality with a population of one hundred thousand or more.

(b) The policy board shall direct and supervise the formulation of policies and operating procedures and shall coordinate the activities of the task force with other law enforcement agencies within and without the state.

(c) The policy board may apply for and shall administer any federal, state, local or private appropriations or grant funds made available for the operation of the task force.

(d) All equipment and office and other supplies of the state narcotics coordinating committee and the unencumbered balance of any funds received by said committee for the operation of the regional narcotic squads shall be transferred to the Division of State Police for the use of the state-wide narcotics task force.

(P.A. 76-400, S. 4, 7; P.A. 77-487, S. 4, 5; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-560, S. 14, 39; P.A. 96-180, S. 157, 166; P.A. 11-51, S. 134.)

History: P.A. 77-487 replaced state narcotics enforcement coordinating committee with state-wide narcotics task force policy board and regional narcotics squads with state-wide task force, amending section accordingly; P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety and replaced state police commissioner with commissioner of public safety, effective January 1, 1979; P.A. 79-560 placed policy board within department of public safety for “administrative” rather than “fiscal and budgetary” purposes; P.A. 96-180 made technical change in Subsec. (a), replacing “Chiefs of Police Association” with “Police Chiefs Association”, effective June 3, 1996; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 29-179f - State Urban Violence and Cooperative Crime Control Task Force. Powers. Municipality to petition for assistance. Use of municipal personnel. Indemnification.

(a) There shall be in the Division of State Police within the Department of Emergency Services and Public Protection a State Urban Violence and Cooperative Crime Control Task Force that shall conduct and coordinate investigations in connection with crimes of violence and other criminal activity deemed beyond the ability of local authorities to contain.

(b) Upon agreement between the chief elected official or chief of police of any municipality and the Commissioner of Emergency Services and Public Protection, the task force may conduct any investigation under the direction of the Commissioner of Emergency Services and Public Protection, or the commissioner’s designee, at any place within the state it deems necessary.

(c) The task force may request and may receive from any federal, state or local agency, cooperation and assistance in the performance of its duties, including the temporary assignment of personnel necessary to carry out the performance of its functions.

(d) The task force may enter into mutual assistance and cooperation agreements with other states pertaining to law enforcement matters extending across state boundaries and may consult and exchange information and personnel with agencies of other states with reference to law enforcement problems of mutual concern.

(e) The Commissioner of Emergency Services and Public Protection shall appoint a commanding officer and such other personnel as the commissioner deems necessary for the duties of the task force, within available appropriations.

(f) In order to participate in and utilize the task force, a municipality shall petition the Commissioner of Emergency Services and Public Protection for assistance. Such petition shall contain a description of the problem, a record of the efforts made to solve or contain the problem by local authorities and a request for the deployment of the task force to address specific problems or investigations. The task force may deploy subject to agreement as described in subsection (b) of this section. Municipalities participating in the task force shall assign local resources and personnel to the extent of their ability to do so.

(g) The Commissioner of Emergency Services and Public Protection may select such personnel from any municipality of the state as the commissioner deems necessary to act as temporary special state police officers to carry out the duties of the task force.

(h) Any municipal police officer while assigned to duty with the task force and working at the direction of the Commissioner of Emergency Services and Public Protection, or the commissioner’s designee, shall, when acting within the scope of such officer’s authority, have the same powers, duties, privileges and immunities as are conferred upon a state police officer.

(i) Each municipality shall be responsible for the full payment of the compensation of personnel temporarily assigned to the task force and such salary shall be payable to such assigned personnel while on duty with the task force.

(j) For purposes of indemnification of such personnel and its municipalities against any losses, damages or liabilities arising out of the service and activities of the task force, personnel while assigned to, and performing the duties of, the task force shall be deemed to be acting as employees of the state.

(P.A. 93-348, S. 1, 8; P.A. 06-187, S. 17; P.A. 07-6, S. 4; P.A. 11-51, S. 134.)

History: P.A. 93-348 effective July 1, 1993; P.A. 06-187 substituted State Urban Violence and Cooperative Crime Control Task Force for state-wide cooperative crime control task force throughout section, amended Subsec. (a) to set out purpose of task force, amended Subsec. (b) to require agreement between chief elected official or chief of police and Commissioner of Public Safety and specify that task force is under commissioner’s or designee’s direction, amended Subsec. (f) to delete requirement that petition contain plans for continuing community programs and to add new language re contents of petition, and added new Subsecs. (g) to (j) re use of municipal personnel as temporary special state police officers, effective July 1, 2006; P.A. 07-6 made technical changes in Subsec. (e); pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 29-179g - Appointment of police or federal Housing and Urban Development Agency personnel for task force. Compensation. Indemnification. Termination.

(a) The Commissioner of Emergency Services and Public Protection may from time to time select a number of police personnel from any municipality of the state or personnel from the Housing and Urban Development Agency as he deems necessary to act temporarily as special state policemen to carry out the duties of the state-wide cooperative crime control task force. Such personnel shall be appointed from a list of names of persons recommended to the state-wide cooperative crime control task force policy board by the chiefs of police of the municipalities or the executive authority of the federal Housing and Urban Development Agency and approved by said board.

(b) Each municipality and the federal Housing and Urban Development Agency shall be responsible for the full payment of the compensation of such of their personnel temporarily assigned to the state-wide cooperative crime control task force and such salary shall be payable to such assigned personnel while on duty with said task force.

(c) For purposes of indemnification of such personnel and their municipalities or the federal Housing and Urban Development Agency against any losses, damages or liabilities arising out of the service and activities of the task force, personnel while assigned to, and performing the duties of, the task force shall be deemed to be acting as employees of the state.

(d) Each municipality participating in the program shall assign at least two police officers to the task force for a period of not less than one year.

(e) Any appointments made pursuant to this section shall terminate by order of said commissioner or upon dissolution of the state-wide cooperative crime control task force, whichever occurs sooner.

(P.A. 93-348, S. 2, 8; P.A. 95-330, S. 2; P.A. 11-51, S. 134.)

History: P.A. 93-348 effective July 1, 1993; P.A. 95-330 amended Subsec. (a) to provide that the commissioner may select personnel from the Housing and Urban Development Agency to act temporarily as special state policemen and that such personnel shall be appointed from a list of names recommended by the executive authority of such agency, amended Subsecs. (b) and (c) to provide for compensation and indemnification of personnel from the federal Housing and Urban Development Agency, and added Subsec. (e) providing that the termination of appointments made under this section shall be upon the sooner of either an order of the commissioner or the dissolution of the state-wide cooperative crime control task force; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 29-179h - Municipal police officers. Powers, duties and immunities.

A municipal police officer, while assigned to duty with the state-wide cooperative crime control task force and working at the direction of the Commissioner of Emergency Services and Public Protection or his designee, shall, when acting within the scope of his authority, have the same powers, duties, privileges and immunities as are conferred upon him as a state police officer.

(P.A. 93-348, S. 3, 8; P.A. 11-51, S. 134.)

History: P.A. 93-348 effective July 1, 1993; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 29-179i - State-Wide Cooperative Crime Control Task Force Policy Board.

(a) There shall be a State-Wide Cooperative Crime Control Task Force Policy Board which shall be in the Division of State Police within the Department of Emergency Services and Public Protection. The policy board shall consist of a state committee and municipal subcommittees representing each municipality participating in the state-wide cooperative crime control task force. The state committee shall consist of the Commissioner of Emergency Services and Public Protection who shall be the chairperson, the Chief Court Administrator or said Chief Court Administrator’s designee, the Chief State’s Attorney or said Chief State’s Attorney’s designee, the Commissioner of Correction or said commissioner’s designee, a member of the Police Officer Standards and Training Council designated by the chairperson, a deputy commissioner of the Department of Emergency Services and Public Protection, Division of State Police or such deputy commissioner’s designee, and the commanding officer of the task force. The municipal subcommittees shall consist of the chief executive officer of the participating municipality, the chief of police of the participating municipality and three other members appointed by such chief executive officer representing, but not limited to, the interests of the business community, social and community services and education.

(b) The policy board shall direct and supervise the formulation of policies and operating procedures and shall coordinate the activities of the task force with other law enforcement agencies within and without the state. Said board may waive the requirement specified in subsection (d) of section 29-179g relative to assignment of police officers to the task force.

(c) The policy board may apply for and shall administer any federal, state, local or private appropriations or grant funds made available for the operation of the task force. Any funds not expended shall revert to the agency or organization from which such funds were received.

(P.A. 93-348, S. 4, 8; P.A. 95-108, S. 14; P.A. 11-51, S. 180.)

History: P.A. 93-348 effective July 1, 1993; P.A. 95-108 amended Subsec. (a) to rename Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 11-51 amended Subsec. (a) by changing “Department of Public Safety” to “Department of Emergency Services and Public Protection”, deleting “for administrative purposes only”, authorizing a member, instead of director, of Police Officer Standards and Training Council to be a member of board, changing “the Deputy Commissioner” to “a deputy commissioner” and making technical changes, effective July 1, 2011.






Chapter 537 - Connecticut Justice Commission

Section 29-180 to 29-186 - Connecticut Justice Commission: Definitions; establishment, powers and duties; composition of commission and chairperson; members not compensated; meetings; executive committee, committees, subcommittees, advisory panels and task forces; executive director, deputy director.

Sections 29-180 to 29-186, inclusive, are repealed.

(P.A. 76-432, S. 1–7, 11; P.A. 77-614, S. 59, 610; P.A. 82-346, S. 6, 7; 82-472, S. 169, 170, 183.)



Section 29-187 - Transfer from commission to Office of Policy and Management.

The books, records, reports, equipment, property, accounts and liabilities of the Connecticut Justice Commission and all funds subject to its control shall be transferred to the Office of Policy and Management. The employees of the Connecticut Justice Commission shall be transferred with the same status to the Office of Policy and Management. All regulations adopted by the Connecticut Justice Commission shall be deemed to be regulations of the Office of Policy and Management.

(P.A. 76-432, S. 8, 11; P.A. 82-346, S. 2, 7; 82-472, S. 170, 183.)

History: P.A. 82-346 rewrote section to reflect transfer of the administrative aspects of the Connecticut justice commission to the office of policy and management; P.A. 82-472 changed effective date of P.A. 82-346 from July 1, 1982, to January 1, 1983.



Section 29-188 - Commission to cease if federal funding ceases.

Section 29-188 is repealed.

(P.A. 76-432, S. 9–11; P.A. 78-233; P.A. 82-346, S. 6, 7; 82-472, S. 169, 170, 183.)






Chapter 538 - Elevators, Escalators and Lifts

Section 29-191 - (Formerly Sec. 19-410). Definitions.

As used in this chapter, “department” means the Department of Construction Services; “commissioner” means the Commissioner of Construction Services; “elevator” means a hoisting and lowering mechanism equipped with a car or platform which moves in guides or rails in a substantially vertical direction other than an inclined stairway chairlift and a vertical wheelchair or incline lift, including sidewalk elevators used for the carrying of persons or freight; and “escalator” means a moving inclined continuous stairway or runway used for raising or lowering passengers.

(1949 Rev., S. 3767; P.A. 77-614, S. 494, 610; P.A. 84-152, S. 2, 3; P.A. 11-51, S. 90.)

History: P.A. 77-614 replaced labor department and commissioner with department and commissioner of public safety, effective January 1, 1979; Sec. 19-410 transferred to Sec. 29-191 in 1983; P.A. 84-152 excepted from the definition of “elevator”, inclined stairway chairlifts and vertical wheelchair or incline lifts; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.



Section 29-192 - (Formerly Sec. 19-411). General requirements. Variations or exemptions. Appeals.

(a) Each elevator or escalator used or intended for use in this state shall be constructed, equipped, maintained and operated, with respect to the supporting members, elevator car, shaftway, guides, cables, doors and gates, safety stops and mechanisms, locking mechanisms, electrical apparatus and wiring, mechanical apparatus, counterweights and all other appurtenances, so as to sustain safely the load which it is designed and intended to carry according to the provisions of this chapter and the regulations of the commissioner adopted in accordance with the provisions of chapter 54.

(b) Any person may apply to the State Building Inspector to grant variations or exemptions from, or approve equivalent or alternate compliance with, standards incorporated in the regulations adopted under the provisions of subsection (a) of this section, and the State Building Inspector may approve such variations, exemptions, or equivalent or alternate compliance where strict compliance with such provisions would cause practical difficulty or unnecessary hardship.

(c) Any person aggrieved by any decision of the State Building Inspector pursuant to subsection (b) of this section may appeal to the Commissioner of Construction Services or said commissioner’s designee not later than thirty days after notice of such decision has been rendered. Any person aggrieved by any ruling of said commissioner or designee may appeal therefrom to the Superior Court in accordance with section 4-183.

(1949 Rev., S. 3768; P.A. 88-364, S. 44, 123; P.A. 00-165, S. 1; P.A. 11-51, S. 90.)

History: Sec. 19-411 transferred to Sec. 29-192 in 1983; P.A. 88-364 provided that the regulations be adopted in accordance with chapter 54, deleting provisions re procedural requirements for regulations; P.A. 00-165 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re variations or exemptions and appeals; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (c), effective July 1, 2011.



Section 29-193 - (Formerly Sec. 19-412). Approval of plans; fee.

No new elevator or escalator shall be erected or installed and no elevator or escalator shall be relocated or altered until detailed plans and specifications of the proposed construction or other work have been submitted in triplicate to the department for approval. A fee of two hundred fifty dollars for each elevator or escalator payable to the department shall accompany each such proposal. Notice that such plans are approved or disapproved shall be given within a reasonable time and final inspection of the elevator or escalator, when installed, relocated or altered, shall be made before final approval for operation is given by the department. The department may issue a temporary operating permit, if necessary, pending final inspection and approval. The provisions of this chapter shall not prevent the operation of any elevator installed for temporary use in connection with building operations or the operation of any elevator for purposes connected with the installation or the testing of the same.

(1949 Rev., S. 3769; P.A. 80-297, S. 5, 20; P.A. 85-560, S. 1; May Sp. Sess. P.A. 92-6, S. 61, 117; P.A. 00-165, S. 2; June Sp. Sess. P.A. 07-1, S. 144; June Sp. Sess. P.A. 09-3, S. 321.)

History: P.A. 80-297 imposed $10 fee for proposals; Sec. 19-412 transferred to Sec. 29-193 in 1983; P.A. 85-560 increased fee accompanying construction plans from $10 to $100 for each elevator or escalator; May Sp. Sess. P.A. 92-6 raised fee to $150; P.A. 00-165 required plans and specifications to be submitted in triplicate and made a technical change; June Sp. Sess. P.A. 07-1 increased fee from $150 to $200, effective July 1, 2007; June Sp. Sess. P.A. 09-3 increased fee from $200 to $250.



Section 29-194 - (Formerly Sec. 19-413). Registration of elevators and escalators.

The owner or operator of each elevator or escalator covered by this chapter shall register with the department each elevator or escalator owned or operated by him, giving the type and capacity, a description, and the name of the manufacturer and insurance carrier, if any. Such registration shall be made on a form to be furnished by the department.

(1949 Rev., S. 3774.)

History: Sec. 19-413 transferred to Sec. 29-194 in 1983.



Section 29-195 - (Formerly Sec. 19-414). Inspection by the department.

Each elevator or escalator shall be thoroughly inspected by a department elevator inspector at least once each eighteen months, except elevators located in private residences shall be inspected upon the request of the owner. More frequent inspections of any elevator or escalator shall be made if the condition thereof indicates that additional inspections are necessary or desirable.

(1949 Rev., S. 3770; P.A. 84-86, S. 1; P.A. 00-165, S. 3; P.A. 09-35, S. 1.)

History: Sec. 19-414 transferred to Sec. 29-195 in 1983; P.A. 84-86 required elevators or escalators subject to full-maintenance contracts to be inspected once every two years; P.A. 00-165 changed frequency of inspections from 12 to 18 months, deleted provisions re inspection of elevator or escalator subject to full-maintenance contract and added provisions re inspection of private residence elevators upon request of the owner; P.A. 09-35 replaced reference to private residence elevators defined in regulations with reference to elevators located in private residences re exemption from inspection.



Section 29-196 - (Formerly Sec. 19-415). Issuance of certificate of operation; fees; renewal.

As soon as the department approves any new, relocated or altered elevator or escalator as being fit for operation, it shall issue to the owner a certificate of operation for a capacity and speed specified in the inspector’s report. The fee for the certificate first issued shall be two hundred fifty dollars. Such certificate shall be posted conspicuously in the car or cage or on the platform of the elevator or escalator and shall be valid for twelve months. Thereafter, the certificate shall be renewed every two years upon receipt of the renewal fee of two hundred forty dollars, except that elevators located in private residences shall not be subject to said renewal requirement. No fee shall be required of the state or any agency of the state. No elevator or escalator may be lawfully operated without such certificate.

(1949 Rev., S. 3771; 1953, S. 2024d; 1959, P.A. 335, S. 1; 1961, P.A. 118; P.A. 73-574, S. 2, 3; P.A. 80-297, S. 6, 20; P.A. 84-86, S. 2; P.A. 85-560, S. 2; May Sp. Sess. P.A. 92-6, S. 62, 117; P.A. 93-348, S. 6, 8; P.A. 00-165, S. 4; June Sp. Sess. P.A. 07-1, S. 145; P.A. 09-35, S. 2; June Sp. Sess. P.A. 09-3, S. 322.)

History: 1959 act raised fee for first issued certificate from $5 to $10 and renewal fee from $2 to $5; 1961 act added that no fee shall be required of the state or any state agency; P.A. 73-574 raised fee for first certificate to $15 and for renewal to $10; P.A. 80-297 raised fee for first certificate to $25 and for renewal to $20; Sec. 19-415 transferred to Sec. 29-196 in 1983; P.A. 84-86 provided for separate certificate renewal provisions for elevators or escalators subject to full-maintenance contracts; P.A. 85-560 increased fees for the initial issuance of certificates of operation from $25 to $100, for renewal certificates from $20 to $40 and for renewal certificates for elevators subject to full-maintenance contracts from $40 to $80; May Sp. Sess. P.A. 92-6 increased the fee for certificate of operation from $100 to $150 and the renewal fee for an elevator or escalator with a full maintenance contract from $80 to $120; P.A. 93-348 eliminated requirement for department approval of elevator or escalator prior to annual renewal of certificate of operation, effective July 1, 1993; P.A. 00-165 deleted provisions re renewal of certificate for elevator or escalator subject to full-maintenance contract and exempted private residence elevators from renewal requirements; June Sp. Sess. P.A. 07-1 increased fee for initial certificate from $150 to $200, changed renewal period from each year to every 2 years and increased renewal fee from $40 to $120, effective July 1, 2007; P.A. 09-35 replaced reference to private residence elevators defined in regulations with reference to elevators located in private residences re renewal exception; June Sp. Sess. P.A. 09-3 increased initial fee from $200 to $250 and increased renewal fee from $120 to $240.



Section 29-197 - (Formerly Sec. 19-416). Discontinuance of operation.

If any elevator or escalator is found which, in the judgment of the department, is dangerous to life and property or is being operated without the operating certificate required by section 29-196, the department may require the owner or operator of such elevator or escalator to discontinue its operation forthwith, and the department shall order a notice placed in the elevator or escalator stating that the elevator or escalator is out of service. When an elevator or escalator has been placed out of service, the owner or operator of such elevator or escalator shall not again operate the same until repairs have been made and permission given by the commissioner or his authorized agent to resume operation of such elevator or escalator.

(1949 Rev., S. 3772.)

History: Sec. 19-416 transferred to Sec. 29-197 in 1983.



Section 29-198 - (Formerly Sec. 19-418). Penalties.

Any person who violates any of the provisions of sections 29-191 to 29-197, inclusive, or the regulations of the department herein provided for shall (1) for the first offense, be fined not more than two hundred fifty dollars, and (2) for each subsequent offense, be guilty of a class B misdemeanor.

(1949 Rev., S. 3775; P.A. 12-80, S. 155.)

History: Sec. 19-418 transferred to Sec. 29-198 in 1983; P.A. 12-80 inserted Subdiv. designators (1) and (2), replaced penalty for first offense of a fine of not less than $25 or more than $100 with a fine of not more than $250 and changed penalty for subsequent offense from a fine of not less than $100 or more than $500 or imprisonment of not less than 30 days or more than 180 days or both to a class B misdemeanor.



Section 29-199 - Reporting of elevator or escalator accidents. Investigation and inspection.

The owner of an elevator or escalator or his agent shall immediately report to the Department of Construction Services any accident or incident involving the elevator or escalator that results in personal injury or death or presents a danger to life or property. Within forty-eight hours of receipt of any such report, the department may cause a full investigation and inspection of such elevator or escalator to determine the cause of the accident, incident, injury or death.

(P.A. 84-86, S. 3; P.A. 11-51, S. 90.)

History: Pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011.



Section 29-200 - Standards concerning certain lifts and elevators. Variations or exemptions. Installation of lifts and elevators. Application. Appeal.

(a) The State Building Inspector and the Codes and Standards Committee, with the approval of the Commissioner of Construction Services, shall adopt standards as referenced in the State Building Code concerning the installation, operation, maintenance and use of inclined stairway chairlifts, vertical wheelchair or incline lifts and limited use, limited access elevators. The State Building Inspector and said committee may adopt, by reference, standards concerning inclined stairway chairlifts, vertical wheelchair or incline lifts and limited use, limited access elevators, as set forth by the American National Standards Institute.

(b) Any person, agent of the state, municipality or any other political subdivision of the state may apply to the State Building Inspector to vary or set aside standards adopted under the provisions of subsection (a) of this section. Any variation of or exemption from any provision of such standards shall be permitted only when approved by the State Building Inspector and the executive director of the Office of Protection and Advocacy for Persons with Disabilities acting jointly. The State Building Inspector, within seven days of receipt of any such application, shall forward a copy of such application to said executive director, who shall, within thirty days of receipt, review the application, and acting jointly with the State Building Inspector, render a decision to accept or reject the application in whole or in part. The State Building Inspector and said executive director may approve a variation of or exemption from any such standard or specification when they jointly determine that it would not be feasible or would unreasonably complicate the construction, alteration or repair in question. Such determination shall be in writing, and if it sets aside any such standard or specification, a copy of such determination shall be sent to said executive director.

(c) Such lifts and elevators may be installed (1) in existing buildings principally used for meeting, gathering or assembling by any civic, religious, fraternal or charitable organization, (2) in residential buildings designed to be occupied by one or two families, (3) in new buildings for which a building permit application has been filed on or after October 1, 2004, in accordance with the State Building Code, and (4) in other existing buildings and structures only if the executive director of the Office of Protection and Advocacy for Persons with Disabilities and the State Building Inspector jointly approve such installation. An application for the installation of such lift or elevator in other buildings and structures under subdivision (4) of this subsection shall be submitted to the State Building Inspector who shall, within seven days of receipt of any such application, forward a copy of such application to said executive director, who shall, within thirty days of receipt, review the application, and acting jointly with the State Building Inspector, render a decision to accept or reject the application in whole or in part.

(d) Any person aggrieved by any such decision of the State Building Inspector and the executive director of the Office of Protection and Advocacy for Persons with Disabilities may appeal to the Codes and Standards Committee within thirty days after such decision has been rendered.

(e) Any person aggrieved by any ruling of the Codes and Standards Committee may appeal therefrom to the Superior Court in accordance with section 4-183.

(P.A. 84-152, S. 1, 3; P.A. 85-205, S. 1, 2; P.A. 89-144, S. 11; P.A. 91-206; P.A. 97-118, S. 2; P.A. 04-237, S. 5; P.A. 11-51, S. 90.)

History: P.A. 85-205 expanded the types of buildings in which lifts may be installed to include one or two family residential buildings and other approved buildings; P.A. 89-144 substituted the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 91-206 divided the Sec. into Subsecs. adding new provisions in Subsec. (a) requiring that state building inspector and codes and standards committee, with the approval of commissioner, adopt regulations, and adding Subsec. (b) concerning procedure re application for variations or exemptions from standards in regulations, Subsec. (c) concerning procedure re application for lift installation in other buildings and structures under Subdiv. (3), and Subsecs. (d) and (e) concerning provisions for appeal; P.A. 97-118 amended Subsec. (a) to add limited use, limited access elevators to types of lifts for which regulations shall be adopted and Subsec. (c) to add such elevators to provisions governing installation of and application for lifts in certain types of buildings; P.A. 04-237 amended Subsec. (a) to eliminate references to adopting regulations, to add provisions re standards as referenced in the State Building Code and to make technical changes, amended Subsec. (b) to eliminate references to regulations and to add reference to standards, and amended Subsec. (c) to limit purview of Subdiv. (1) to “existing” buildings, to insert new Subdiv. (3) authorizing installation of lifts and elevators in new buildings for which a building permit application has been filed on or after October 1, 2004, in accordance with the code, and to renumber existing Subdiv. (3) as Subdiv. (4) and limit purview of said Subdiv. to “existing” buildings and structures, and to make a technical change; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011.






Chapter 538a - Passenger Tramways

Section 29-201 - (Formerly Sec. 19-418a). Definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(1) “Passenger tramway” means a device used to transport passengers in cars on tracks or suspended in the air, or uphill on skis, by the use of steel cables, chains or belts or by ropes, and usually supported by trestles or towers with one or more spans, but shall not include any such device not available for public use and not subject to a fee for use of same. The term “passenger tramway” includes the following: (A) Two-car aerial passenger tramways, which are devices used to transport passengers in two open or enclosed cars attached to, and suspended from, a moving wire rope, or attached to a moving wire rope and supported on a standing wire rope, or similar devices; (B) multicar aerial passenger tramways, which are devices used to transport passengers in several open or enclosed cars attached to, and suspended from, a moving wire rope, or attached to a moving wire rope and supported on a standing wire rope, or similar devices; (C) skimobiles, which are devices in which a passenger car running on steel or wooden tracks is attached to and pulled by a steel cable, or similar devices; (D) chair lifts, which are devices which carry passengers on chairs suspended in the air and attached to a moving cable, chain or link belt supported by trestles or towers with one or more spans, or similar devices; (E) J bars, T bars, platter pulls and similar types of devices, which are means of transportation that pull skiers riding on skis by means of an attachment to a main overhead cable supported by trestles or towers with one or more spans; and (F) rope tows, which are devices that pull the skiers riding on skis as the skier grasps the rope manually, or similar devices.

(2) “Operator” means a person who owns or controls the operation of a passenger tramway or ski area. An operator of a passenger tramway shall be deemed not to be operating a common carrier.

(3) “Department” means the Department of Administrative Services.

(4) “Commissioner” means the Commissioner of Administrative Services.

(5) “Skier” includes the following: (A) A person utilizing the ski area under control of the operator for the purpose of skiing, whether or not he or she is utilizing a passenger tramway; and (B) a person utilizing the passenger tramway whether or not such person is a skier, including riders on a passenger tramway operating during the nonskiing season.

(P.A. 73-422, S. 1; P.A. 77-614, S. 514, 610; P.A. 79-629, S. 1; P.A. 11-51, S. 90; P.A. 13-247, S. 224.)

History: P.A. 77-614 replaced labor department and commissioner with department and commissioner of public safety, effective January 1, 1979; P.A. 79-629 included as operators persons owning or controlling operation of ski areas; Sec. 19-418a transferred to Sec. 29-201 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; P.A. 13-247 redesignated existing Subdivs. (a) to (e) as Subdivs. (1) to (5), made technical and conforming changes, amended redesignated Subdiv. (3) to change “Department of Construction Services” to “Department of Administrative Services” and amended redesignated Subdiv. (4) to change “Commissioner of Construction Services” to “Commissioner of Administrative Services”, effective July 1, 2013.



Section 29-202 - (Formerly Sec. 19-418b). Requirements for passenger tramways in use.

Each passenger tramway used or intended for use in this state shall be constructed, equipped, maintained and operated so as to transport passengers safely according to the provisions of this chapter and the regulations of the commissioner enacted hereunder.

(P.A. 73-422, S. 2.)

History: Sec. 19-418b transferred to Sec. 29-202 in 1983.



Section 29-203 - (Formerly Sec. 19-418c). Regulations, standards.

The commissioner shall adopt reasonable regulations relating to public safety in the construction, operation, maintenance and inspection of passenger tramways. The regulations authorized hereunder shall conform as nearly as practicable to established standards, if any, and shall not be discriminatory in their application to operators. Such regulations shall be promulgated in accordance with chapter 54, and shall in no way reduce or diminish the standard of care imposed upon passenger tramway operators under existing law.

(P.A. 73-422, S. 3.)

History: Sec. 19-418c transferred to Sec. 29-203 in 1983.



Section 29-204 - (Formerly Sec. 19-418d). Plans and specifications, submission, fee. Approval. Final inspection.

No new passenger tramway shall be erected or installed and no passenger tramway shall be relocated or altered until detailed plans and specifications of the proposed construction or other work have been submitted in duplicate to the department for approval. A fee of two hundred dollars payable to the Department of Construction Services shall accompany each such proposal. Notice that such plans are approved or disapproved shall be given within a reasonable time, and final inspection of the passenger tramway, when installed, relocated or altered, shall be made before final approval for operating is given by the department.

(P.A. 73-422, S. 4; P.A. 80-297, S. 7, 20; P.A. 85-560, S. 3; June Sp. Sess. P.A. 07-1, S. 146; P.A. 11-51, S. 90.)

History: P.A. 80-297 imposed $10 fee for proposals; Sec. 19-418d transferred to Sec. 29-204 in 1983; P.A. 85-560 increased fee accompanying construction plans from $10 to $100; June Sp. Sess. P.A. 07-1 increased fee from $100 to $200, effective July 1, 2007; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011.



Section 29-205 - (Formerly Sec. 19-418e). Registration of each passenger tramway required.

The operator of each passenger tramway covered by this chapter shall register with the department each passenger tramway operated by him, giving such information concerning such tramway as the commissioner may require. Such registration shall be made on a form to be furnished by the department.

(P.A. 73-422, S. 5.)

History: Sec. 19-418e transferred to Sec. 29-205 in 1983.



Section 29-206 - (Formerly Sec. 19-418f). Operating certificate, inspections, fees.

The department shall enforce the regulations adopted pursuant to section 29-203, and shall inspect the construction, operation and maintenance of passenger tramways to determine whether such regulations have been complied with by the operators. Each passenger tramway shall be thoroughly inspected by a qualified inspector approved by the department at least once every twelve months. More frequent inspections of any passenger tramway may be made if the condition thereof indicates that additional inspections are necessary or desirable. As soon as the department inspects and approves any passenger tramway as being fit for operation, it shall issue to the operator, upon receipt of a fee of two hundred dollars, a certificate of operation with such conditions and limitations as the commissioner shall prescribe. Such certificate shall be valid for twelve months and shall be renewed yearly, if the department approves the passenger tramway, upon payment of a renewal fee of one hundred dollars. No passenger tramway may be operated without such operating certificate.

(P.A. 73-422, S. 6, 8; P.A. 80-297, S. 8, 20; P.A. 85-560, S. 4; P.A. 89-163; May Sp. Sess. P.A. 92-6, S. 63, 117; June Sp. Sess. P.A. 07-1, S. 147.)

History: P.A. 80-297 increased fee for first certificate from $15 to $25 and for renewal from $10 to $20; Sec. 19-418f transferred to Sec. 29-206 in 1983; P.A. 85-560 amended Subsec. (a), increasing fees for the initial issuance of certificates of operation from $25 to $100 and for renewal certificates from $20 to $40; P.A. 89-163 deleted Subsec. (b) re payment of expenses of department in making inspections and requiring operator to reimburse department for expenses of inspection; May Sp. Sess. P.A. 92-6 increased the fee for certificate of operation from $100 to $150 and the renewal fee from $40 to $80; June Sp. Sess. P.A. 07-1 increased initial fee from $150 to $200 and increased renewal fee from $80 to $100, effective July 1, 2007.



Section 29-207 - (Formerly Sec. 19-418g). Order to discontinue operation. Permission for resumption.

If any passenger tramway is found to be, in the judgment of the department, dangerous to public safety or is being operated without the operating certificate required in section 29-204 or is being operated in violation of any regulation adopted under this chapter, the department may require the operator of such passenger tramway to discontinue its operation forthwith. When a passenger tramway has been placed out of service pursuant to this section, the operator of such tramway shall not again operate such tramway until repairs have been made, an operating certificate has been obtained, or the violation is discontinued and permission given by the commissioner or his authorized agent to resume operation of such tramway.

(P.A. 73-422, S. 7.)

History: Sec. 19-418g transferred to Sec. 29-207 in 1983.



Section 29-208 - (Formerly Sec. 19-418h). Complaints.

Any person may make a written complaint to the commissioner setting forth any alleged violation of this chapter or of any regulation promulgated under the authority of this chapter, or setting forth any condition in a passenger tramway which is alleged to endanger the safety of the public.

(P.A. 73-422, S. 9.)

History: Sec. 19-418h transferred to Sec. 29-208 in 1983.



Section 29-209 - (Formerly Sec. 19-418i). Judicial review of commissioner’s decisions.

Any person aggrieved by any decision or order of the commissioner or department under the provisions of this chapter may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district wherein such passenger tramway is situated.

(P.A. 73-422, S. 10; P.A. 74-183, S. 171, 291; P.A. 76-436, S. 151, 681; P.A. 77-603, S. 55, 125; P.A. 78-280, S. 1, 127.)

History: P.A. 74-183 replaced superior court with court of common pleas, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced provision for petition for review to court with provision for appeals in accordance with Sec. 4-183; P.A. 78-280 deleted reference to counties; Sec. 19-418i transferred to Sec. 29-209 in 1983.



Section 29-210 - (Formerly Sec. 19-418j). Penalties.

Any person who violates any of the provisions of this chapter or any of the regulations adopted hereunder shall, for the first offense, be fined not less than twenty-five dollars or more than one hundred dollars, and for each subsequent offense, shall be guilty of a class C misdemeanor.

(P.A. 73-422, S. 11; P.A. 07-217, S. 136.)

History: Sec. 19-418j transferred to Sec. 29-210 in 1983; P.A. 07-217 made a technical change, effective July 12, 2007.



Section 29-211 - (Formerly Sec. 19-418k). Duties of operator of passenger tramway or ski area.

In the operation of a passenger tramway or ski area, each operator shall have the obligation to perform certain duties including, but not limited to: (1) Conspicuously marking all trail maintenance vehicles and furnishing the vehicles with flashing or rotating lights which shall be operated whenever the vehicles are working or moving within the skiing area; (2) conspicuously marking the location of any hydrant or similar device used in snow-making operations and placed on a trail or slope; (3) conspicuously marking the entrance to each trail or slope with a symbol, adopted or approved by the National Ski Areas Association, which identifies the relative degree of difficulty of such trail or slope or warns that such trail or slope is closed; (4) conspicuously marking any lift tower that is located on a trail or slope and is not readily visible; (5) maintaining one or more trail boards, at prominent locations within the ski area, displaying such area’s network of ski trails and slopes, designating each trail or slope in the same manner as provided in subdivision (3) of this section and notifying each skier that the wearing of ski retention straps or other devices used to prevent runaway skis is required by this section, section 29-201 and sections 29-212 to 29-213, inclusive; (6) in the event maintenance personnel or equipment are being employed on any trail or slope during the hours at which such trail or slope is open to the public, conspicuously posting notice thereof at the entrance to such trail or slope; and (7) conspicuously marking trail or slope intersections.

(P.A. 79-629, S. 2; P.A. 05-78, S. 1.)

History: Sec. 19-418k transferred to Sec. 29-211 in 1983; P.A. 05-78 replaced “marking all lift towers within the confines of any trail or slope” with “marking any lift tower that is located on a trail or slope and is not readily visible” in Subdiv. (4) and made technical changes in Subdivs. (5) and (6).



Section 29-212 - (Formerly Sec. 19-418l). Assumption of risk of injury caused by hazards inherent in the sport of skiing.

(a) For the purposes of this section:

(1) “Skier” includes any person who is using a ski area for the purpose of skiing or who is on the skiable terrain of a ski area as a spectator or otherwise, but does not include (A) any person using a snow tube provided by a ski area operator, and (B) any person who is a spectator while in a designated spectator area during any event;

(2) “Skiing” means sliding downhill or jumping on snow or ice using skis, a snowboard, snow blades, a snowbike, a sit-ski or any other device that is controllable by its edges on snow or ice or is for the purpose of utilizing any skiable terrain, but does not include snow tubing operations provided by a ski area operator; and

(3) “Ski area operator” means a person who owns or controls the operation of a ski area and such person’s agents and employees.

(b) Each skier shall assume the risk of and legal responsibility for any injury to his or her person or property caused by the hazards inherent in the sport of skiing. Such hazards include, but are not limited to: (1) Variations in the terrain of the trail or slope which is marked in accordance with subdivision (3) of section 29-211 or variations in surface or subsurface snow or ice conditions, except that no skier assumes the risk of variations which are caused by the ski area operator unless such variations are caused by snow making, snow grooming or rescue operations; (2) bare spots which do not require the closing of the trail or slope; (3) conspicuously placed or, if not so placed, conspicuously marked lift towers; (4) trees or other objects not within the confines of the trail or slope; (5) loading, unloading or otherwise using a passenger tramway without prior knowledge of proper loading and unloading procedures or without reading instructions concerning loading and unloading posted at the base of such passenger tramway or without asking for such instructions; and (6) collisions with any other person by any skier while skiing, except that collisions with on-duty employees of the ski area operator who are skiing and are within the scope of their employment at the time of the collision shall not be a hazard inherent in the sport of skiing.

(c) The provisions of this section shall not apply in any case in which it is determined that a claimant’s injury was not caused by a hazard inherent in the sport of skiing.

(P.A. 79-629, S. 3; P.A. 05-78, S. 2.)

History: Sec. 19-418l transferred to Sec. 29-212 in 1983; P.A. 05-78 added Subsec. (a) defining “skier”, “skiing” and “ski area operator”, designated existing provisions as Subsec. (b) and amended same by making technical changes, replacing “arising out of the hazards” with “caused by the hazards”, deleting provision re proximate cause of injury, adding “conspicuously placed, or, if not so placed,” in Subdiv. (3), replacing “boarding” with “loading, unloading or otherwise using” in Subdiv. (5) and adding exception re collisions with on-duty employees of ski area operator in Subdiv. (6), and added Subsec. (c) re exception when determined that claimant’s injury was not caused by hazard inherent in sport of skiing.



Section 29-213 - (Formerly Sec. 19-418m). Prohibited conduct by skiers.

No skier shall: (1) Intentionally drop, throw or expel any object from a passenger tramway; (2) do any act which shall interfere with the running or operation of a passenger tramway; (3) use a passenger tramway without the permission of the operator; (4) place any object in the skiing area or on the uphill track of a passenger tramway which may cause a skier to fall; (5) cross the track of a J bar lift, T bar lift, platter pull or similar device or a rope tow, except at a designated location; (6) depart from the scene of a skiing accident when involved in the accident without leaving personal identification, including name and address, or before notifying the proper authorities and obtaining assistance when such skier knows that any other skier involved in the accident is in need of medical or other assistance; (7) fail to wear retention straps or other devices used to prevent runaway skis.

(P.A. 79-629, S. 4.)

History: Sec. 19-418m transferred to Sec. 29-213 in 1983.



Section 29-214 - (Formerly Sec. 19-418n). Special defense to civil action against operator by skier.

Section 29-214 is repealed, effective October 1, 2005.

(P.A. 79-629, S. 5; P.A. 05-78, S. 3.)






Chapter 539 - Operators of Cranes or Hoisting Equipment

Section 29-221 - *(See end of section for amended version and effective date.) Definitions.

As used in this chapter: (1) “Board” means the Examining Board for Crane Operators established under section 29-222; (2) “commissioner” means the Commissioner of Construction Services; (3) “crane” means (A) a tower crane used in construction, demolition or excavation work, (B) a hydraulic crane, (C) a power-operated derrick, or (D) a mobile crane which is a mobile, carrier-mounted, power-operated hoisting machine utilizing a power-operated boom which moves laterally by rotation of the machine on the carrier and which has a manufacturers’ maximum rated capacity exceeding five tons; (4) “hoisting equipment” means motorized equipment (A) used in construction, demolition or excavation work, (B) at a construction site for a project, other than a project involving residential structures of less than four stories, the estimated cost of which is more than one million two hundred fifty thousand dollars, and (C) which has a manufacturer’s rated lifting capacity exceeding five tons and a manufacturer’s rated maximum reach in excess of thirty-two feet; (5) “department” means the Department of Construction Services; and (6) “apprentice” means a person who is not licensed under this chapter, who has filed an application for a license with the board and whose employer has registered him or her with the board to learn crane operations or hoisting equipment operations under the direct supervision of a licensed operator in accordance with section 29-224c.

(P.A. 81-321, S. 1; P.A. 84-381, S. 5, 12; P.A. 03-253, S. 1; P.A. 04-27, S. 4; P.A. 11-51, S. 90; P.A. 12-99, S. 1.)

*Note: On and after October 1, 2014, this section, as amended by section 2 of public act 12-99, is to read as follows:

“Sec. 29-221. Definitions. As used in this chapter: (1) “Board” means the Examining Board for Crane Operators established under section 29-222; (2) “commissioner” means the Commissioner of Construction Services; (3) “crane” means power-operated equipment that can hoist, lower and horizontally move a suspended load and which has a manufacturer’s maximum rated hoisting or lifting capacity exceeding two thousand pounds, including, but not limited to: (A) Articulating cranes such as knuckle-boom cranes, (B) crawler cranes, (C) floating cranes, (D) cranes on barges, (E) locomotive cranes, (F) mobile cranes such as wheel-mounted, rough terrain, all-terrain, commercial truck-mounted and boom truck cranes, (G) multipurpose machines when configured to hoist and lower, by means of a winch or hook, and horizontally move a suspended load, (H) industrial cranes such as carry-deck cranes, (I) dedicated pile drivers when used in construction, demolition or excavation work, (J) service or mechanic trucks with a hoisting device, (K) cranes on monorails, (L) tower cranes such as fixed jib hammerhead boom, luffing boom and self-erecting, (M) pedestal cranes, (N) portal cranes, (O) overhead and gantry cranes, (P) straddle cranes, (Q) side boom cranes, (R) derricks, and (S) variations of such equipment; (4) “hoisting equipment”, other than cranes, means motorized equipment (A) used in construction, demolition or excavation work, (B) at a construction site for a project, other than a project involving residential structures of less than four stories, the estimated cost of which is more than one million two hundred fifty thousand dollars, and (C) which has a manufacturer’s rated hoisting or lifting capacity exceeding five tons and a manufacturer’s rated maximum reach in excess of thirty-two feet; (5) “department” means the Department of Construction Services; and (6) “apprentice” means a person who is not licensed under this chapter, who has filed an application for a license with the board and whose employer has registered him or her with the board to learn crane operations or hoisting equipment operations under the direct supervision of a licensed operator in accordance with section 29-224c.”

(P.A. 81-321, S. 1; P.A. 84-381, S. 5, 12; P.A. 03-253, S. 1; P.A. 04-27, S. 4; P.A. 11-51, S. 90; P.A. 12-99, S. 1, 2.)

History: P.A. 84-381 added Subdiv. (5) defining “apprentice”; P.A. 03-253 made a technical change in Subdiv. (3), added new Subdiv. (4) defining “hoisting equipment”, redesignated existing Subdivs. (4) and (5) as new Subdivs. (5) and (6), and amended Subdiv. (6) to include within the definition of “apprentice” anyone registered with the board for the purpose of learning hoisting equipment operation; P.A. 04-27 made technical changes in Subdiv. (3), effective April 28, 2004; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; P.A. 12-99 made definitions applicable to Sec. 29-224c and amended Subdiv. (6) to redefine “apprentice”, effective October 1, 2012, and made definitions applicable to Sec. 29-221a, amended Subdiv. (3) to redefine “crane” and amended Subdiv. (4) to redefine “hoisting equipment”, effective October 1, 2014.



Section 29-221a - (Note: This section is effective October 1, 2014.) Equipment excluded from scope of chapter.

(a) Notwithstanding subdivisions (3) and (4) of section 29-221, the following items are excluded from the scope of this chapter: (1) Machinery included in subdivisions (3) and (4) of section 29-221 while it has been converted or adapted for a nonhoisting or nonlifting use, including power shovels, excavators and concrete pumps, (2) power shovels, excavators, wheel loaders, backhoes, loader backhoes and track loaders, including when this machinery is used with chains, slings or other rigging to lift suspended loads, (3) automotive wreckers and tow trucks including rotators registered as wreckers and operated by a person, firm or corporation licensed as a motor vehicle dealer or repairer in accordance with the provisions of subpart (D) of part III of chapter 246 when used in such licensed business, whose functions may include consensual or nonconsensual vehicle recovery and load transfer and consensual or nonconsensual towing and transportation of wrecked or disabled vehicles from the point at which the accident occurred or the vehicle became disabled, (4) digger derricks when used for augering holes for poles carrying electric and telecommunication lines, placing and removing the poles and handling associated materials to be installed on or removed from the poles, (5) machinery originally designed as vehicle-mounted aerial devices for lifting personnel and self-propelled elevating work platforms, (6) telescopic or hydraulic gantry systems, (7) stacker cranes, (8) powered industrial forklifts, except when configured to hoist and lower, by means of a winch or hook, and horizontally move a suspended load, (9) mechanic trucks with a hoisting device when used in activities related to equipment maintenance and repair, (10) machinery that hoists by using a come-a-long or chain fall, (11) gin poles when used for the erection of communication towers, (12) anchor handling or dredge-related operations with a vessel or barge using an affixed A-frame, (13) roustabouts, (14) helicopter cranes, (15) propane service vehicles that are equipped with a crane to load or offload Department of Transportation (DOT) approved propane tanks or American Society of Mechanical Engineers (ASME) approved propane tanks having a capacity of two thousand gallons or less, (16) overhead and gantry cranes when used for non-construction-related work, and (17) dedicated drill rigs.

(b) Articulating or knuckle-boom truck cranes that deliver material to a construction site are excluded from the scope of this chapter when used to (1) transfer materials from the truck crane to the ground without arranging the materials in a particular sequence for hoisting, or (2) transfer building supply sheet goods or building supply packaged materials including, but not limited to, sheets of sheetrock, sheets of plywood, bags of cement, sheets or packages of roofing shingles and rolls of roofing felt from the truck crane onto a structure, using a fork or cradle at the end of the boom, but only when the truck crane is equipped with a properly functioning automatic overload prevention device.

(c) The exclusion set forth in subsection (b) of this section does not apply when (1) the articulating or knuckle-boom crane is used to hold, support or stabilize the material to facilitate a construction activity, such as holding material in place while it is attached to the structure, (2) the material being handled by the articulating or knuckle-boom crane is a prefabricated component including, but not limited to, precast concrete members or panels, roof trusses, prefabricated building sections such as floor panels, wall panels, roof panels, roof structures or similar items, (3) the material being handled by the crane is a structural steel member such as joists, beams, columns and steel decking or a component of a systems-engineered metal building, or (4) the activity is not otherwise excluded under subsection (b) of this section.

(P.A. 12-99, S. 3.)

History: P.A. 12-99 effective October 1, 2014.



Section 29-222 - Crane Operators Examining Board.

There shall be in the Department of Construction Services an Examining Board for Crane Operators consisting of five members who shall be residents of this state. Members shall be appointed by the Governor subject to the provisions of section 4-9a. One member shall be an employee of the department, one member shall be a crane operator having at least ten years of experience, one member shall represent the interests of crane owners and two members shall be public members. Members shall not be compensated for their services but shall be reimbursed for necessary expenses in the performance of their duties. A quorum of the board for the purpose of transacting business shall exist only when there is present, in person, a majority of its membership. Any member absent from (1) three consecutive meetings of the board, or (2) fifty per cent of such meetings during any calendar year shall be deemed to have resigned from the board.

(P.A. 81-321, S. 2; P.A. 84-381, S. 6, 12; P.A. 11-51, S. 90; P.A. 12-99, S. 4.)

History: P.A. 84-381 added provisions re quorum and attendance requirements; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011; P.A. 12-99 made technical changes.



Section 29-223 - *(See end of section for amended version and effective date.) Board powers and duties. Examinations. Regulations.

(a) The board shall keep a record of its proceedings and a roster of persons licensed or registered by it. The commissioner shall, with the advice and assistance of the board, adopt regulations, in accordance with chapter 54, for crane operators and hoisting equipment operators, specifying qualifications for applicants for licensure, requirements for examinations, procedures for issuance and renewal of licenses and certificates of registration and examination and application fees sufficient to meet the costs of administration of this chapter. The board shall administer and establish passing grades for licensure examinations. The board shall hold examinations at times and locations determined by the board and shall give written notice to applicants for examination of the time and place of examinations. Examinations may be written or practical or both.

(b) Prior to October 1, 2014, the board may develop and administer written and practical examinations for, and issue licenses to, operators of cranes as defined in section 29-221, as amended by section 2 of public act 12-99, including cranes which have a manufacturer’s rated hoisting or lifting capacity exceeding two thousand pounds but not exceeding ten thousand pounds. The provisions of this subsection shall not be construed to eliminate the licensure requirements in effect prior to October 1, 2014, for operators of cranes or hoisting equipment, as those terms are defined in section 29-221.

(c) The board shall adopt regulations, in accordance with the provisions of chapter 54, establishing a safety code for the operation and maintenance of cranes and hoisting equipment.

(P.A. 81-321, S. 3; P.A. 84-381, S. 7, 12; P.A. 03-253, S. 2; P.A. 12-99, S. 5.)

*Note: On and after October 1, 2014, this section, as amended by section 6 of public act 12-99, is to read as follows:

“Sec. 29-223. Board powers and duties. Examinations. Regulations. (a) The board shall keep a record of its proceedings and a roster of persons licensed or registered by it. The commissioner shall, with the advice and assistance of the board, adopt regulations, in accordance with chapter 54, for crane operators and hoisting equipment operators, specifying qualifications for applicants for licensure, requirements for examinations, procedures for issuance and renewal of licenses and certificates of registration and examination and application fees sufficient to meet the costs of administration of this chapter. The board shall administer and establish passing grades for licensure examinations. The board shall hold examinations at times and locations determined by the board and shall give written notice to applicants for examination of the time and place of examinations. An applicant for a license shall be required to take both a written and practical examination.

(b) The written examination shall determine whether the applicant (1) knows the information necessary for the safe operation of the specific type of crane or hoisting equipment that the applicant will operate including (A) the controls and operational or performance characteristics, (B) use of, and the ability to calculate, manually or with a calculator, load or capacity information on a variety of configurations of the equipment, (C) procedures for preventing and responding to power line contact, (D) technical knowledge applicable to the specific type of equipment the individual will operate concerning (i) site information, (ii) operations, and (iii) load information, and (E) technical knowledge applicable to site suitability, site hazards and site access, and (2) is able to read and locate relevant information in the equipment manual and other materials containing information referred to in subdivision (1) of this subsection.

(c) The practical examination shall determine whether the applicant has the skills necessary for safe operation of the crane or hoisting equipment including (1) the ability to recognize, from visual and auditory observation, all items required in a shift inspection, (2) operational and maneuvering skills, (3) application of load chart information, and (4) application of safe shutdown and securing procedures.

(d) Any license, or renewal thereof, issued pursuant to this section shall be valid for a period of two years from the date of issuance. Every four years the licensee shall take and pass, prior to the issuance of a license renewal, an examination developed by the board that is designed to ensure that the licensee continues to meet the technical knowledge and skills requirements set forth in subsections (b) and (c) of this section.

(e) Prior to October 1, 2014, the board may develop and administer written and practical examinations for, and issue licenses to, operators of cranes as defined in section 29-221, as amended by section 2 of public act 12-99, including cranes which have a manufacturer’s rated hoisting or lifting capacity exceeding two thousand pounds but not exceeding ten thousand pounds. The provisions of this subsection shall not be construed to eliminate the licensure requirements in effect prior to October 1, 2014, for operators of cranes or hoisting equipment, as those terms are defined in section 29-221.

(f) The board shall adopt regulations, in accordance with the provisions of chapter 54, establishing a safety code for the operation and maintenance of cranes and hoisting equipment.”

(P.A. 81-321, S. 3; P.A. 84-381, S. 7, 12; P.A. 03-253, S. 2; P.A. 12-99, S. 5, 6.)

History: P.A. 84-381 amended Subsec. (a) re adoption of regulations for procedures for issuance or renewal of certificates of registration and added new Subsec. (b) re adoption of regulations establishing a safety code for the operation and maintenance of cranes; P.A. 03-253 amended Subsec. (a) to require the adoption of regulations for crane operators and hoisting equipment operators and amended Subsec. (b) to make a technical change and to add reference to hoisting equipment; P.A. 12-99 added new Subsec. (b) re board authority, prior to October 1, 2014, to develop and administer examinations and issue licenses and redesignated existing Subsec. (b) as Subsec. (c), effective October 1, 2012, and amended Subsec. (a) to replace “Examinations may be written or practical or both” with “An applicant for a license shall be required to take both a written and practical examination”, added new Subsec. (b) re written examination criteria, added new Subsec. (c) re practical examination criteria, added new Subsec. (d) re duration of license or renewal and requirement of periodic examination prior to license renewal, and redesignated existing Subsecs. (b) and (c) as Subsecs. (e) and (f), effective October 1, 2014.



Section 29-223a - *(See end of section for amended version and effective date.) Hoisting equipment operator’s license. Apprentice’s certificate of registration. Exceptions.

(a) No person shall engage in, practice or offer to perform the work of a hoisting equipment operator, except as provided in subsection (b) of this section, who is not the holder of a valid crane operator’s license or hoisting equipment operator’s license issued by the board. Each licensed hoisting equipment operator shall carry his or her license on his or her person when operating hoisting equipment. No person may engage in, practice or perform the work of a hoisting equipment operator apprentice unless he or she has obtained a certificate of registration from the board. An apprentice’s certificate may be issued for the performance of work of a hoisting equipment operator for the purpose of training, provided such work may be performed only under the direct supervision of a licensed hoisting equipment operator and is in compliance with the provisions of section 29-224c.

(b) The provisions of this section shall not apply to: (1) Any person engaged in the occupation of hoisting equipment operator in the state on October 1, 2003, provided such person shall be required to obtain a license not later than one year of October 1, 2004, (2) engineers under the jurisdiction of the United States, (3) engineers or operators employed by public utilities or industrial manufacturing plants, (4) any person operating either a bucket truck or a digger derrick designed and used for an electrical generation, electrical transmission, electrical distribution, electrical catenary or electrical signalization project, if such person: (A) Holds a valid limited electrical line contractor or journeyman’s license issued pursuant to chapter 393 or any regulation adopted pursuant to said chapter, or (B) has engaged in the installation of electrical line work for more than one thousand hours, or (C) has enrolled in or has graduated from a federally recognized electrical apprenticeship program, or (5) persons engaged in boating, fishing, agriculture or arboriculture.

(P.A. 03-253, S. 3; June Sp. Sess. P.A. 05-3, S. 37; P.A. 08-59, S. 1; P.A. 12-99, S. 7.)

*Note: On and after October 1, 2014, this section, as amended by section 8 of public act 12-99, is to read as follows:

“Sec. 29-223a. Hoisting equipment operator’s license. Apprentice’s certificate of registration. Exceptions. (a) No person shall engage in, practice or offer to perform the work of a hoisting equipment operator, except as provided in subsection (b) of this section, who is not the holder of a valid crane operator’s license or hoisting equipment operator’s license issued by the board. Each licensed hoisting equipment operator shall carry his or her license on his or her person when operating hoisting equipment. No person may engage in, practice or perform the work of a hoisting equipment operator apprentice unless he or she has obtained a certificate of registration from the board. An apprentice’s certificate may be issued for the performance of work of a hoisting equipment operator for the purpose of training, provided such work may be performed only under the direct supervision of a licensed hoisting equipment operator and is in compliance with the provisions of section 29-224c.

(b) The provisions of this section shall not apply to: (1) Engineers under the jurisdiction of the United States, (2) engineers or operators employed by public utilities or industrial manufacturing plants, (3) any person operating either a bucket truck or a digger derrick designed and used for an electrical generation, electrical transmission, electrical distribution, electrical catenary or electrical signalization project, if such person: (A) Holds a valid limited electrical line contractor or journeyman’s license issued pursuant to chapter 393 or any regulation adopted pursuant to said chapter, or (B) has engaged in the installation of electrical line work for more than one thousand hours, or (C) has enrolled in or has graduated from a federally recognized electrical apprenticeship program, (4) persons engaged in the recreational boating or fishing industry, except when engaged in construction-related work, or in agriculture or arboriculture, or (5) persons engaged in activities, or using equipment, excluded under section 29-221a.”

(P.A. 03-253, S. 3; June Sp. Sess. P.A. 05-3, S. 37; P.A. 08-59, S. 1; P.A. 12-99, S. 7, 8.)

History: June Sp. Sess. P.A. 05-3 amended Subsec. (b)(1) to substitute October 1, 2004, for October 1, 2003, and to make a technical change in the proviso, and amended Subsec. (c) to substitute October 1, 2005, for October 1, 2004, effective July 1, 2005; P.A. 08-59 amended Subsec. (b) to add new Subdiv. (4) re exemption for operators of certain bucket trucks and digger derricks and redesignate existing Subdiv. (4) as Subdiv. (5), effective May 12, 2008; P.A. 12-99 amended Subsec. (a) to delete reference to former Subsec. (c) in exception to licensing requirement, require apprentice training work to be under direct supervision of licensed operator and in compliance with Sec. 29-224c and make technical changes and deleted former Subsec. (c) re issuance of license based on notarized statement from employer or proof of ownership and control of company using hoisting equipment, effective October 1, 2012, and amended Subsec. (b) to delete former Subdiv. (1) re temporary exemption of person engaged in occupation of hoisting equipment operator on October 1, 2003, redesignate existing Subdivs. (2) to (5) as Subdivs. (1) to (4), replace in redesignated Subdiv. (4) “persons engaged in boating, fishing, agriculture or arboriculture” with “persons engaged in the recreational boating or fishing industry, except when engaged in construction-related work, or in agriculture or arboriculture” and add new Subdiv. (5) re persons engaged in activities or using equipment excluded under Sec. 29-221a, effective October 1, 2014.



Section 29-224 - *(See end of section for amended version and effective date.) Crane operator’s license. Apprentice’s certificate of registration. Crane owner’s certificate of registration. Exceptions.

(a) No person shall engage in, practice or offer to perform the work of a crane operator, except as provided in subsection (b) of this section, who is not the holder of a valid license issued by the board. Each licensed crane operator shall carry his or her license on his or her person when operating a crane. No person may engage in, practice or perform the work of a crane operator apprentice unless he or she has obtained a certificate of registration from the board. An apprentice’s certificate may be issued for the performance of work of a crane operator for the purpose of training, provided such work may be performed only under the direct supervision of a licensed crane operator and is in compliance with the provisions of section 29-224c. No crane owner may operate or permit the operation of any of his or her cranes in this state unless he or she has obtained a certificate of registration from the board. Nothing in this subsection shall be construed to require a hoisting equipment owner to obtain a certificate of registration from the board.

(b) The provisions of subsection (a) of this section shall not apply to: (1) Any person engaged in the occupation of crane operator in the state on October 1, 1981, provided such person shall be required to obtain a license within one year of October 1, 1981, (2) engineers under the jurisdiction of the United States, (3) engineers or operators employed by public utilities or industrial manufacturing plants, (4) any person operating either a bucket truck or a digger derrick designed and used for an electrical generation, electrical transmission, electrical distribution, electrical catenary or electrical signalization project, if such person: (A) Holds a valid limited electrical line contractor or journeyman’s license issued pursuant to chapter 393 or any regulation adopted pursuant to said chapter, or (B) has engaged in the installation of electrical line work for more than one thousand hours, or (C) has enrolled in or has graduated from a federally recognized electrical apprenticeship program, or (5) persons engaged in boating, fishing, agriculture or arboriculture.

(P.A. 81-321, S. 4; P.A. 82-472, S. 67, 183; P.A. 84-381, S. 8, 12; P.A. 04-27, S. 7; P.A. 08-59, S. 2; P.A. 12-99, S. 9.)

*Note: On and after October 1, 2014, this section, as amended by section 10 of public act 12-99, is to read as follows:

“Sec. 29-224. Crane operator’s license. Apprentice’s certificate of registration. Crane owner’s certificate of registration. Exceptions. (a) No person shall engage in, practice or offer to perform the work of a crane operator, except as provided in subsection (b) of this section, who is not the holder of a valid license issued by the board. Each licensed crane operator shall carry his or her license on his or her person when operating a crane. No person may engage in, practice or perform the work of a crane operator apprentice unless he or she has obtained a certificate of registration from the board. An apprentice’s certificate may be issued for the performance of work of a crane operator for the purpose of training, provided such work may be performed only under the direct supervision of a licensed crane operator and is in compliance with the provisions of section 29-224c. No crane owner may operate or permit the operation of any of his or her cranes in this state unless he or she has obtained a certificate of registration from the board. Nothing in this subsection shall be construed to require a hoisting equipment owner to obtain a certificate of registration from the board.

(b) The provisions of subsection (a) of this section shall not apply to: (1) Engineers under the jurisdiction of the United States, (2) engineers or operators employed by public utilities or industrial manufacturing plants, (3) any person operating either a bucket truck or a digger derrick designed and used for an electrical generation, electrical transmission, electrical distribution, electrical catenary or electrical signalization project, if such person: (A) Holds a valid limited electrical line contractor or journeyman’s license issued pursuant to chapter 393 or any regulation adopted pursuant to said chapter, or (B) has engaged in the installation of electrical line work for more than one thousand hours, or (C) has enrolled in or has graduated from a federally recognized electrical apprenticeship program, (4) persons engaged in the recreational boating or fishing industry, except when engaged in construction-related work, or in agriculture or arboriculture, (5) persons engaged in activities, or using equipment, excluded under section 29-221a, or (6) persons operating equipment, except a tower crane, that can hoist, lower and horizontally move a suspended load and has a manufacturer’s maximum rated hoisting or lifting capacity exceeding two thousand pounds but not exceeding ten thousand pounds who, pursuant to federal Occupational Safety and Health Administration Standard 1926.1427, are (A) certified by an accredited crane operator testing organization, (B) qualified by an audited employer program, (C) qualified by the United States military, or (D) licensed pursuant to this chapter.”

(P.A. 81-321, S. 4; P.A. 82-472, S. 67, 183; P.A. 84-381, S. 8, 12; P.A. 04-27, S. 7; P.A. 08-59, S. 2; P.A. 12-99, S. 9, 10.)

History: P.A. 82-472 made technical changes; P.A. 84-381 added provisions re issuance of a certificate of registration for a crane operator apprentice, and requiring that crane owner obtain a certificate of registration before operating cranes; P.A. 04-27 amended Subsec. (a) to provide that nothing in subsection shall be construed to require a hoisting equipment owner to obtain a certificate of registration from the board and made a technical change in Subsec. (b), effective April 28, 2004; P.A. 08-59 amended Subsec. (b) to add new Subdiv. (4) re exemption for operators of certain bucket trucks and digger derricks and redesignate existing Subdiv. (4) as Subdiv. (5), effective May 12, 2008; P.A. 12-99 amended Subsec. (a) to require apprentice training work to be under direct supervision of licensed operator and in compliance with Sec. 29-224c and make technical changes, effective October 1, 2012, and amended Subsec. (b) to delete former Subdiv. (1) re temporary exemption of person engaged in occupation of crane operator on October 1, 1981, redesignate existing Subdivs. (2) to (5) as Subdivs. (1) to (4), replace in redesignated Subdiv. (4) “persons engaged in boating, fishing, agriculture or arboriculture” with “persons engaged in the recreational boating or fishing industry, except when engaged in construction-related work, or in agriculture or arboriculture”, add new Subdiv. (5) re persons engaged in activities or using equipment excluded under Sec. 29-221a and add Subdiv. (6) re persons operating certain equipment with maximum hoisting or lifting capacity exceeding 2,000 pounds but not exceeding 10,000 pounds, effective October 1, 2014.



Section 29-224a - Report of accidents. Investigation and inspection.

Each crane or hoisting equipment owner or operator shall immediately report any accident involving a crane or hoisting equipment he or she owns or operates to the board. Upon receipt of any such report, the board may cause a full investigation and inspection of such crane or hoisting equipment to determine the cause of the accident and may take any action it deems appropriate if, after notice and opportunity for hearing, it determines that a violation of any provision of this chapter or any regulations adopted thereunder exists.

(P.A. 84-381, S. 9, 12; June Sp. Sess. P.A. 05-3, S. 86; P.A. 12-99, S. 11.)

History: June Sp. Sess. P.A. 05-3 included hoisting equipment within the purview of section, effective July 1, 2005; P.A. 12-99 made a technical change.



Section 29-224b - Right-of-entry for investigation and inspection.

The commissioner or any employee of the Department of Construction Services, while engaged in the performance of his or her duties, may enter at all reasonable hours into and upon any premises in or on which a crane or hoisting equipment is located for the purpose of carrying out the provisions of this chapter and the regulations adopted thereunder.

(P.A. 95-10; June Sp. Sess. P.A. 05-3, S. 87; P.A. 11-51, S. 90; P.A. 12-99, S. 12.)

History: June Sp. Sess. P.A. 05-3 included hoisting equipment within the purview of section, effective July 1, 2005; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011; P.A. 12-99 made a technical change.



Section 29-224c - Operation of crane or hoisting equipment by apprentice. Monitoring of apprentice.

(a) An apprentice shall be permitted to operate a crane or hoisting equipment only where the requirements of this section are met.

(b) The employer shall provide each apprentice with sufficient training prior to operating the equipment to enable the apprentice to operate the equipment safely under the limitations established by this section, including continuous monitoring, and any additional limitations established by the employer.

(c) The tasks performed by the apprentice while operating the equipment shall be within the apprentice’s ability.

(d) While operating the equipment, the apprentice shall be continuously monitored by an individual who: (1) Is employed by, or is an agent of, the apprentice’s employer, (2) holds a valid crane operator’s or hoisting equipment license issued under this chapter, (3) while monitoring the apprentice, performs no tasks that detract from such individual’s ability to monitor the apprentice, (4) for equipment other than tower cranes, is in direct line of sight of the apprentice and communicates orally or by hand signals with the apprentice, and (5) for tower cranes, is in direct communication with the apprentice.

(e) The individual monitoring the apprentice may take short breaks provided (1) the break lasts no more than fifteen minutes and there is no more than one break per hour, (2) prior to the break, the individual informs the apprentice of the specific tasks the apprentice is to perform and limitations to which the apprentice must adhere, and (3) the specific tasks are within the apprentice’s abilities.

(f) An apprentice shall not operate equipment in any of the following circumstances: (1) If any part of the equipment, load line or load, including rigging and lifting accessories, if operated up to the equipment’s maximum working radius, could get within twenty feet of a power line that is three hundred fifty kilovolts or less or within fifty feet of a power line that is over three hundred fifty kilovolts, (2) if the equipment is used to hoist personnel, (3) in multiple equipment lifts, (4) if the equipment is used over a shaft or cofferdam or in a tank farm, and (5) in multiple-lift rigging operations, except where the individual monitoring the apprentice determines that the apprentice’s skills are sufficient.

(P.A. 12-99, S. 13.)



Section 29-225 - Suspension or revocation of crane or hoisting equipment operator’s license, apprentice’s certificate or crane owner’s registration. Penalty.

(a) The board may suspend or revoke a crane operator’s license, a hoisting equipment operator’s license or an apprentice’s certificate after notice and hearing upon a finding that the holder has demonstrated incompetence or has been guilty of negligence in the performance of his or her work.

(b) The board may suspend or revoke a crane owner’s registration after notice and hearing upon a finding that the holder has failed to properly maintain his or her crane or has permitted the operation of his or her crane in an unsafe manner.

(c) The board may impose a civil penalty of not more than three thousand dollars on any crane or hoisting equipment owner or operator who violates any provision of this chapter or any regulations adopted thereunder.

(d) The board shall not renew a license or registration of any crane or hoisting equipment owner or operator who has an unpaid civil penalty until such time as such penalty is paid in full.

(P.A. 81-321, S. 5; P.A. 84-381, S. 10, 12; June Sp. Sess. P.A. 05-3, S. 88; P.A. 12-99, S. 14.)

History: P.A. 84-381 added new Subsecs. (b) and (c) re suspension of crane owner’s registration and penalty provision, respectively, and amended former section, now Subsec. (a), to include revocation or suspension of an apprentice certificate; June Sp. Sess. P.A. 05-3 amended Subsec. (a) to allow the board to suspend or revoke a hoisting equipment operator’s license and to make a technical change, and amended Subsec. (c) to allow the board to impose a civil penalty on any hoisting equipment owner or operator, effective July 1, 2005; P.A. 12-99 amended Subsec. (c) to increase maximum civil penalty from $1,000 to $3,000, added Subsec. (d) re prohibition on renewal of license or registration of owner or operator with unpaid civil penalty until such penalty is paid in full and made technical changes.






Chapter 540 - Boilers and Water Heaters

Section 29-231 - (Formerly Sec. 19-426). Exceptions.

The provisions of this chapter shall not apply to: (1) Boilers under federal control; (2) portable boilers used in pumping, heating, steaming and drilling in the open field; (3) portable boilers used solely for agricultural purposes; (4) steam heating boilers, hot water heaters and hot water heating boilers, when used in private homes or apartment houses of not more than five families; (5) hot water heaters approved by a nationally recognized testing agency that are equipped with adequate safety devices including a temperature and pressure relief valve, having a nominal water capacity of not more than one hundred twenty gallons and a heat input of not more than two hundred thousand British thermal units per hour and used solely for hot water supply carrying a pressure of not more than one hundred sixty pounds per square inch and operating at temperatures of not more than two hundred ten degrees Fahrenheit, provided such heaters are not installed in schools, day care centers, public or private hospitals, nursing or boarding homes, churches or public buildings, as defined in section 1-1; (6) antique or model boilers used in public, nonprofit engineering or scientific museums and operated for educational, historical or exhibition purposes having a shell diameter of less than twelve inches and a grate surface area of less than one square foot; and (7) public service companies, as defined in section 16-1.

(1949 Rev., S. 4739; 1953, S. 2364d; P.A. 86-83, S. 1; P.A. 03-15, S. 1; P.A. 04-257, S. 46.)

History: Sec. 19-426 transferred to Sec. 29-231 in 1983; P.A. 86-83 eliminated reference to boilers of railroad locomotives, portable boilers used in construction and repair of roads, railroads and bridges and boilers carrying pressure of less than 15 pounds psi., equipped with safety devices and included boilers under federal control, certain steam heating boilers, hot water heaters and antique or model boilers; P.A. 03-15 deleted former Subdiv. (4) re boilers on steam fire engines brought into the state for temporary use in checking conflagrations, deleted reference to steam heating boilers “carrying a pressure of not more than fifteen pounds per square inch, when used in private homes or apartment houses of not more than five families, provided they are equipped with adequate safety devices” in former Subdiv. (5), deleted former Subdiv. (6) re hot water heating boilers carrying a pressure of not more than 30 pounds per square inch, provided they are equipped with adequate safety devices, deleted former Subdiv. (7) re boilers installed and inspected under any city, town or borough system of boiler inspection under standards equivalent to those established under chapter, and removed reference to other places of public assembly in former Subdiv. (8), substituting reference to public buildings “as defined in section 1-1”, renumbered former Subdiv. (5) as Subdiv. (4) and included hot water heaters and hot water heating boilers, made technical changes and renumbered former Subdivs. (8) to (10), inclusive, as Subdivs. (5) to (7); P.A. 04-257 made technical changes in Subdiv. (5), effective June 14, 2004.



Section 29-232 - (Formerly Sec. 19-428). Regulations. Variations or exemptions. Appeals.

(a) The Commissioner of Administrative Services shall adopt regulations in accordance with the provisions of chapter 54 for the design, construction, installation, repair, use and operation of boilers in Connecticut. Such regulations shall conform as nearly as possible to the Boiler Code of the American Society of Mechanical Engineers, and the National Board Inspection Code, both as amended, and shall prescribe requirements as to the construction, installation, repair, use and inspection of boilers in the interest of public safety. The Commissioner of Administrative Services shall hold hearings for the purpose of securing aid in the formulation of such regulations. Such hearings shall be public and representatives of all parties interested shall be given an opportunity to be heard.

(b) Any person may apply to the State Building Inspector to grant variations or exemptions from, or approve equivalent or alternate compliance with, standards incorporated in the regulations adopted under the provisions of subsection (a) of this section, and the State Building Inspector or a designee may approve such variations, exemptions, or equivalent or alternate compliance where strict compliance with such provisions would cause practical difficulty or unnecessary hardship.

(c) Any person aggrieved by any decision of the State Building Inspector or the State Building Inspector’s designee pursuant to subsection (b) of this section may appeal to the Commissioner of Administrative Services or said commissioner’s designee not later than thirty days after receipt of the notice of such decision. Any person aggrieved by any ruling of said commissioner or designee may appeal therefrom to the Superior Court in accordance with section 4-183.

(1953, S. 2366d; P.A. 77-614, S. 502, 610; P.A. 86-83, S. 2; P.A. 07-110, S. 4; P.A. 08-9, S. 5; P.A. 11-51, S. 90; P.A. 13-247, S. 225.)

History: P.A. 77-614 replaced “board”, i.e. boiler safety board, with commissioner of public safety, effective January 1, 1979; Sec. 19-428 transferred to Sec. 29-232 in 1983; P.A. 86-83 required that boiler regulations also conform to the National Board Inspection Code and included provision re repair; P.A. 07-110 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re variations or exemptions from and equivalent or alternate compliance with standards incorporated in regulations; P.A. 08-9 made technical changes in Subsec. (c), effective April 29, 2008; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsecs. (a) and (c), effective July 1, 2011; P.A. 13-247 replaced references to “Commissioner of Construction Services” with references to “Commissioner of Administrative Services” and amended Subsec. (a) to make a technical change and add reference to Ch. 54, effective July 1, 2013.



Section 29-233 - (Formerly Sec. 19-430). Boiler inspectors.

The Department of Administrative Services shall formulate the examination requirements and the examination questions for candidates for the positions of boiler inspectors within the Department of Administrative Services. The Commissioner of Administrative Services shall issue a commission as boiler inspector to any person employed as boiler inspector who has been in the Department of Administrative Services after being appointed in accordance with the provisions of chapter 67 or certified as competent as a result of such examination.

(1949 Rev., S. 4738; 1953, S. 2366d; P.A. 77-614, S. 503, 610; P.A. 11-51, S. 90; P.A. 13-247, S. 226.)

History: P.A. 77-614 replaced “board”, i.e. boiler safety board with commissioner of public safety, labor department and commissioner with department and commissioner of public safety and personnel department with department of administrative services, effective January 1, 1979; Sec. 19-430 transferred to Sec. 29-233 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; P.A. 13-247 replaced “Department of Construction Services” and “Commissioner of Construction Services” with “Department of Administrative Services” and “Commissioner of Administrative Services”, respectively and made a conforming change, effective July 1, 2013.



Section 29-234 - (Formerly Sec. 19-431). Special inspectors.

In addition to department boiler inspectors, the Commissioner of Construction Services shall, upon the application of any company authorized to insure against loss from explosion of boilers in this state, issue to any boiler inspectors of said company commissions as special inspectors, provided each such inspector before receiving his commission shall pass satisfactorily the examination provided for in section 29-235. The Commissioner of Construction Services may recognize in lieu of such examination a certificate of competency as an inspector of boilers for a state that has a standard of examination substantially equal to that of the state of Connecticut, or a commission as an inspector of boilers from the National Board of Boiler and Pressure Vessel Inspectors. Such special inspectors shall receive no salary from, nor shall any of their expenses be paid by, the state, and the continuance of a special inspector’s commission shall be conditioned upon his continuing in the employ of such a boiler inspection and insurance company, and upon his maintenance of the standards imposed by this chapter. Each such company shall promptly notify the commissioner of any special inspector’s termination of employment. Such special inspectors shall inspect all boilers insured by their respective companies, and the owners or users of such insured boilers shall be exempt from the payment of inspection fees, as provided for in this chapter. Each company employing such special inspectors shall, within fifteen days following each internal inspection made by such inspectors, file a report of such inspection with the Department of Construction Services upon appropriate forms as promulgated by the Commissioner of Construction Services, who may use the standards of the American Society of Mechanical Engineers.

(1953, S. 2367d; P.A. 77-614, S. 504, 610; P.A. 11-51, S. 90.)

History: P.A. 77-614 replaced labor commissioner and department with commissioner and department of public safety and deleted reference to boiler safety board’s approval of examinations or certificates issued by other states, effective January 1, 1979; Sec. 19-431 transferred to Sec. 29-234 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.



Section 29-235 - (Formerly Sec. 19-432). Examination for special inspector’s commission.

Examinations for candidates for special inspectors’ commissions shall be given at least once each year by the Commissioner of Construction Services or by at least two examiners appointed by said commissioner. All examinations shall be in writing, shall be uniform for all candidates and shall be confined to questions formulated by the commissioner and designed to determine fitness and competency as a boiler inspector. The written examination may be supplemented by an oral examination or an interview by the commissioner or his designee which shall conform in general character with the written examination. Each candidate whether he passes the examination or not shall be notified by the board of his standing and grade as soon as possible after the examination has been completed. If an applicant for a special inspector’s commission fails to pass the examination, he may appeal to the commissioner or his designee for a hearing on his grade. The decision after such hearing shall be final, but an applicant who desires to improve his rating shall have the right to take another examination within ninety days. The record of an applicant’s examination, whether original or modified after appeal, shall be accessible to him and his employer.

(1953, S. 2368d; P.A. 77-614, S. 505, 610; P.A. 11-51, S. 90.)

History: P.A. 77-614 replaced boiler safety board with commissioner of public safety and allowed designee of commissioner to conduct examinations and interviews and to receive appeals, effective January 1, 1979; Sec. 19-432 transferred to Sec. 29-235 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-236 - (Formerly Sec. 19-433). Commission required. Suspension or revocation. Appeal.

No person shall inspect boilers under this chapter unless he holds a commission issued to him by the Commissioner of Construction Services as provided in this chapter. This provision shall not apply to boiler inspectors in the state classified service on October 1, 1953. Such commission may be suspended or revoked by the commissioner upon evidence of incompetency or untrustworthiness of the holder thereof or for falsification of any matter or statement contained in his application or in a report of any inspection. A person whose commission is suspended or revoked shall have the right to appeal to the commissioner within two weeks after such suspension or revocation. The commissioner or his designee shall hold a hearing on such appeal at which the appellant may be present in person. Any person aggrieved thereby may appeal in accordance with section 4-183.

(1953, S. 2368d; P.A. 77-603, S. 21, 125; 77-614, S. 506, 610; P.A. 11-51, S. 90.)

History: P.A. 77-603 allowed appeals from decisions of boiler safety board in accordance with Sec. 4-183; P.A. 77-614 replaced labor commissioner with commissioner of public safety as issuer of commissions and replaced boiler safety board with commissioner of public safety as appeal authority, allowed commissioner’s designee to hold hearings and deleted provision whereby board was formerly required to report recommendations re suspensions and revocations to labor commissioner, effective January 1, 1979; Sec. 19-433 transferred to Sec. 29-236 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-237 - (Formerly Sec. 19-434). Inspection.

All boilers included under this chapter shall be inspected by a state boiler inspector or by a special inspector employed by an insurance company licensed to insure boilers in this state as follows:

(1) Power boilers, meaning boilers operating at steam or vapor pressures in excess of fifteen pounds per square inch gauge, except power boilers that operate with internal water treatment under the direct supervision of a qualified engineer, shall be inspected each year. Such boiler inspection shall consist of (A) a thorough internal and external inspection while not under pressure, and (B) an external inspection under operating conditions not more than six months after the internal and external inspection. No more than fourteen months shall elapse between internal inspections and between external inspections while under pressure.

(2) Power boilers that operate with internal water treatment under the direct supervision of a qualified engineer shall be inspected every eighteen months. Such boiler inspection shall consist of (A) a thorough internal and external inspection while not under pressure, and (B) an external inspection under operating conditions not more than nine months after the internal and external inspection.

(3) Where construction will permit, low pressure steam or vapor heating boilers, hot water heating boilers, hot water supply boilers and hot water heaters shall be inspected externally biennially and internally at the discretion of the boiler inspector. If a boiler inspector decides a hydrostatic test is necessary to determine the safety of a boiler or heater, such test shall be made under the inspector’s direction. The Commissioner of Construction Services may order inspections by the Department of Construction Services or the insurance carrier in addition to the regular annual or biennial inspections to clear up any doubts as to the safety of continuing the operation of any boiler or heater included in this chapter. Each boiler insurance carrier shall forward to the commissioner, not later than thirty days after each inspection as required by this chapter, a report of such inspection upon appropriate forms as promulgated by the commissioner, who may use the form suggested by the American Society of Mechanical Engineers.

(1949 Rev., S. 4739; 1953, S. 2370d; 1963, P.A. 161; P.A. 77-614, S. 507, 610; P.A. 85-6; P.A. 86-83, S. 5; P.A. 99-138, S. 1; June Sp. Sess. P.A. 07-1, S. 148; P.A. 11-51, S. 90.)

History: 1963 act added that yearly inspection shall apply only to power boilers, lowering time lapse between internal inspections and external inspections under pressure from 15 to 14 months, added provisions re biennial inspection of certain boilers and changed technical language; P.A. 77-614 replaced labor commissioner and department with commissioner and department of public safety in Subsec. (b), effective January 1, 1979; Sec. 19-434 transferred to Sec. 29-237 in 1983; P.A. 85-6 amended Subsec. (b), providing that low pressure steam or vapor heating boilers, hot water heating and supply boilers be inspected internally at the boiler inspector’s discretion, where previously both internal and external inspections were required “where construction will permit”; P.A. 86-83 amended Subsec. (b) to require inspection of hot water heaters; P.A. 99-138 redesignated former Subsec. (a) as Subdiv. (1), added Subdiv. (2) re provisions for inspection of boilers that operate with internal water treatment under the supervision of an engineer and redesignated former Subsec. (b) as Subdiv. (3); June Sp. Sess. P.A. 07-1 amended Subdiv. (3) to delete provision prohibiting charging an additional fee for additional inspections and made technical changes in Subdivs. (2) and (3), effective July 1, 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, in Subdiv. (3), effective July 1, 2011.



Section 29-238 - (Formerly Sec. 19-435). Operating certificate. Fee. Period of validity. Inspection.

The owner or user of a boiler required by this chapter to be inspected by the Commissioner of Construction Services, state boiler inspectors or special inspectors shall pay to the commissioner the sum of eighty dollars for each operating certificate issued. No fee shall be required of the state or any agency of the state. All fees collected by the commissioner under authority of this chapter shall be transferred by the commissioner to the State Treasurer for deposit in the General Fund. If the report of inspection by the Department of Construction Services inspector or special inspector indicates that any boiler meets the requirements of this chapter and the boiler regulations, an operating certificate shall be issued by the commissioner to the owner or user. Such certificate shall state the pressure and other conditions under which such boiler may be lawfully operated. An operating certificate shall be valid for a period of not more than twelve months from the date of internal inspection, in the case of power boilers inspected pursuant to subdivision (1) of section 29-237, except that the certificate shall be valid for a period of not more than two months beyond the period set by the Commissioner of Construction Services in accordance with section 29-237. An operating certificate shall be valid for a period of not more than eighteen months from the date of internal inspection in the case of power boilers inspected pursuant to subdivision (2) of section 29-237. Operating certificates shall be valid for twenty-four months in the case of low pressure steam or vapor heating boilers, hot water heating boilers, hot water supply boilers and hot water heaters approved by a nationally recognized testing agency. If a boiler inspected by a state boiler inspector or special inspector commissioned by said commissioner is found to conform with the requirements of this chapter and the boiler regulations, an operating certificate shall be issued by said commissioner to the owner or user upon the receipt of the insuring company’s report or the state boiler inspector’s report. Said commissioner may order reinspection if reasonable doubt exists regarding any inspection. Such certificate shall state the pressure and other conditions under which such boiler may be lawfully operated and shall be valid not more than the period indicated in this section and shall be renewed each year in the case of power boilers inspected pursuant to subdivision (1) of section 29-237, every eighteen months in the case of power boilers inspected pursuant to subdivision (2) of section 29-237, and biennially in the case of hot water heating or hot water supply boilers and hot water heaters. An operating certificate shall be immediately invalid if the boiler is relocated or altered, unless such relocation or alteration has been approved in accordance with this chapter or the boiler code and regulations. No boiler shall be operated unless a valid operating certificate is displayed under glass in a conspicuous place in the room in which such boiler is located. If the boiler is not located within the building, the certificate shall be posted in a location convenient to the boiler inspected. In the case of a portable boiler such certificate shall be kept in a metal container to be fastened to the boiler or kept in a tool box accompanying the boiler.

(1949 Rev., S. 4741, 4744; 1953, S. 2371d; 1961, P.A. 408; 1963, P.A. 642, S. 21; P.A. 73-574, S. 1, 3; P.A. 77-614, S. 508, 610; P.A. 80-297, S. 9, 20; P.A. 86-83, S. 3; May Sp. Sess. P.A. 92-6, S. 64, 117; P.A. 99-138, S. 2; June Sp. Sess. P.A. 07-1, S. 149; June Sp. Sess. P.A. 09-3, S. 323; P.A. 11-51, S. 90.)

History: 1961 act added distinctions re inspection fees for power boilers and low heating power boilers, changing amounts of and limitations on these fees, provided for additional fees rather than fee not exceeding $5 for hydrostatic tests, exempted state or state agency from fees, changed requirements re period of validity for operating certificates, raised fee for boiler inspected by special inspector from $1 to $2 and added provisions re certificates where boiler is located without the building and for portable boilers; 1963 act provided in Subdiv. (a) that fee applies to boilers of “at least” rather than “over” 4,000 and 10,000 square feet of heating surface; P.A. 73-574 raised fees in Subdiv. (a) for internal inspection from $5 to $6, from $12 to $15, from $15 to $20 and from $20 to $25 for ordered classes and for external inspection from $3 to $5 and from $5 to $8 for ordered classes, in Subdiv. (b) for boilers without manhole from $5 to $8, for boilers with manhole from $10 to $12 and for hot water supply boilers from $3 to $5 and in Subdiv. (c) for certificates issued upon inspection by special inspector from $2 to $5; P.A. 77-614 replaced labor commissioner and department with commissioner and department of public safety, effective January 1, 1979; P.A. 80-297 increased fees in Subdiv. (a) for internal inspection to $12, $25, $30 and $40 from previous respective amounts, imposing a new $20 fee for new class of boilers over 50 but less than 1,000 square feet and making $25 fee applicable to boilers over 1,000 and less than 4,000 square feet, and for external inspection raised fees to $10 and $15 from previous respective amounts, in Subdiv. (b) to $12, $16 and $8 from previous respective amounts and in Subdiv. (c) to $10; Sec. 19-435 transferred to Sec. 29-238 in 1983; P.A. 86-83 increased all boiler inspection fees, increased the fee for the issuance of an operating certificate from $10 to $15 and added references to hot water heaters; May Sp. Sess. P.A. 92-6 increased various inspection fees and made technical changes; P.A. 99-138 added provisions in Subdiv. (3) re operating certificates for boilers that operate with internal water treatment under the supervision of an engineer and made provisions gender neutral; June Sp. Sess. P.A. 07-1 replaced schedule of fees in former Subdivs. (1) to (3) with a fee of $40 for each certificate, added references to state boiler inspector and special inspector, and deleted provision exempting certain owners from inspection fees and charging them $20 for a certificate, effective July 1, 2007; June Sp. Sess. P.A. 09-3 increased fee from $40 to $80; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.



Section 29-239 - (Formerly Sec. 19-436). Certificate required. Conformity to standards.

No owner or user of a boiler shall operate such boiler under pressure in this state without an operating certificate as provided for in section 29-238. Any person who operates a boiler without such certificate or at pressure exceeding that specified in such certificate shall be subject to the penalty provided by section 29-243. No boiler which does not conform to the provisions of this chapter or to the boiler regulations formulated or adopted by the board shall be installed in this state. All boilers shall be inspected during construction by an inspector authorized to inspect boilers in this state or, if constructed outside the state, by an inspector holding a commission from the National Board of Boiler and Pressure Vessel Inspectors and a report of each such inspection made available to the Commissioner of Construction Services. This chapter shall not be construed as preventing the use or sale of boilers in this state which have been installed or in use in this state prior to October 1, 1953, and which have been made to conform to regulations for existing installations.

(1953, S. 2372d; P.A. 79-560, S. 7, 39; P.A. 11-51, S. 90.)

History: P.A. 79-560 replaced labor commissioner with commissioner of public safety for conformity with changes enacted in chapter through P.A. 77-614 and made technical corrections; Sec. 19-436 transferred to Sec. 29-239 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-240 - (Formerly Sec. 19-437). Report of violations. Orders to comply.

Boiler and factory inspectors of the state, in their routine inspections, may examine the operating certificates and the operating conditions of all boilers and shall report any violations of this chapter or the boiler regulations immediately to the Department of Construction Services. The Commissioner of Construction Services shall forthwith order the owner or user of such boiler to comply with the law and the regulations at once and, if the violation may endanger life or property, said commissioner shall order the boiler closed down until the defect or violation is eliminated.

(1949 Rev., S. 4740; 1953, S. 2373d; P.A. 79-560, S. 8, 39; P.A. 11-51, S. 90.)

History: P.A. 79-560 replaced labor commissioner and department with commissioner and department of public safety for conformity with changes enacted in chapter through P.A. 77-614; Sec. 19-437 transferred to Sec. 29-240 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.



Section 29-241 - (Formerly Sec. 19-439). Registration of boilers.

The installer of any newly installed or reinstalled boiler included in this chapter shall register, upon forms furnished by the department, every such boiler installed by him, stating the type, dimensions, description and any other facts required by the department together with the name and address of the manufacturer and of the insurance carrier, if any. Failure to fill out and return such registration forms shall be a violation of this chapter.

(1953, S. 2374d; P.A. 86-83, S. 4.)

History: Sec. 19-439 transferred to Sec. 29-241 in 1983; P.A. 86-83 required the installer to register boilers installed by him, eliminating reference to registration by owners or users.



Section 29-242 - (Formerly Sec. 19-440). Enforcement.

The commissioner and his authorized agents shall enforce the provisions of this chapter and any regulations relating to boilers, and for this purpose shall have access to the location of any boiler at any reasonable time.

(1953, S. 2375d.)

History: Sec. 19-440 transferred to Sec. 29-242 in 1983.



Section 29-243 - Penalty.

Any person who violates any provision of this chapter or of the code or other regulations relating to this chapter, or who obstructs the commissioner or his agents engaged in their duties under this chapter, for a first offense, shall be fined not more than one hundred dollars and, for each subsequent offense, shall be guilty of a class C misdemeanor.

(1949 Rev., S. 4742, 4743; 1953, S. 2377d; P.A. 77-614, S. 515, 610; P.A. 12-80, S. 142.)

History: P.A. 77-614 deleted reference to labor commissioner, referring instead to “commissioner”, i.e. commissioner of public safety, effective January 1, 1979; Sec. 19-441 transferred to Sec. 29-243 in 1983; P.A. 12-80 changed penalty for subsequent offense from a fine of not more than $500 or imprisonment of not more than 4 months or both to a class C misdemeanor.



Section 29-244 - (Formerly Sec. 19-442). Failure to post valid operating certificate.

In the examination and inspection of premises provided for in sections 29-305 and 31-9, the officer making the inspection shall ascertain whether there is a valid operating certificate displayed as required in section 29-238 and, if there is no such certificate displayed, he shall at once inform the Commissioner of Construction Services.

(1949 Rev., S. 4745; P.A. 77-614, S. 516, 610; P.A. 11-51, S. 90.)

History: P.A. 77-614 replaced labor commissioner with commissioner of public safety, effective January 1, 1979; Sec. 19-442 transferred to Sec. 29-244 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.






Chapter 541 - Building, Fire and Demolition Codes. Fire Marshals and Fire Hazards. Safety of Public and Other Structures

Section 29-250 - Office of the State Fire Marshal. Office of the State Building Inspector.

There shall be (1) an Office of the State Fire Marshal, and (2) an Office of the State Building Inspector, within the Department of Administrative Services. The head of each office shall report to the Commissioner of Administrative Services.

(P.A. 88-256, S. 1, 2; P.A. 90-337, S. 4, 8; P.A. 93-206, S. 15, 16; P.A. 95-11; P.A. 99-190, S. 8, 9; P.A. 11-51, S. 94; P.A. 13-32, S. 13; 13-247, S. 200.)

History: P.A. 90-337 amended Subsec. (a) to establish division of fire and building safety, deleting reference to office thereof, to require commissioner to serve as administrative head of division, and to permit commissioner to delegate jurisdiction of division affairs to civilian deputy commissioner and Subsec. (b) to require bureaus of the state fire marshal and state building inspector to be in said division and the head of each bureau to report to administrative head of division; P.A. 93-206 amended Subsecs. (a) and (b) to substitute division of fire, emergency and building services for division of fire and building safety, and Subsec. (b) to substitute office for bureau of the state fire marshal and bureau of the state building inspector and to require office of emergency management and office of state-wide emergency telecommunications to be in division, effective July 1, 1993; P.A. 95-11 deleted former Subsecs. (c) and (d) requiring the Public Safety Commissioner and the General Assembly’s joint standing committee having cognizance of public safety matters to report every six months on and monitor the status of implementation of the recommendations of the Governor’s Building Construction Advisory Committee; P.A. 99-190 amended Subsec. (b) by removing the Office of Emergency Management from within the Division of Fire, Emergency and Building Services and renumbering the Subdivs. accordingly, effective July 1, 2000; P.A. 11-51 deleted former Subsec. (a) re Division of Fire, Emergency and Building Services and amended existing provisions to delete Subsec. (b) designator, to delete references to Division of Fire, Emergency and Building Services, to place offices within Department of Construction Services, to delete provision re Office of State-Wide Emergency Telecommunications, to delete reference to State Building Inspector as administrative head of office, and to require office heads to report to Commissioner of Construction Services, effective July 1, 2011; P.A. 13-32 made a technical change, effective July 1, 2013; pursuant to P.A. 13-247, “Department of Construction Services” and “Commissioner of Construction Services” were changed editorially by the Revisors to “Department of Administrative Services” and “Commissioner of Administrative Services”, respectively, effective July 1, 2013.



Section 29-251 - (Formerly Sec. 19-395f). Codes and Standards Committee; duties; membership.

There shall be within the Department of Administrative Services a Codes and Standards Committee whose duty it shall be to work with the State Building Inspector in the enforcement of this part and the State Fire Marshal in the enforcement of part II of this chapter as set forth herein. The committee shall be composed of twenty-one members, residents of the state, appointed by the Commissioner of Administrative Services as follows: (1) Two shall be architects licensed in the state of Connecticut; (2) three shall be professional engineers licensed in the state of Connecticut, two of whom shall practice either structural, mechanical or electrical engineering but in no event shall both of such members represent the same specialty, and one of whom shall be a practicing fire protection engineer or mechanical engineer with extensive experience in fire protection; (3) two shall be builders or superintendents of construction, one of whom shall have expertise in residential construction and one of whom shall have expertise in nonresidential construction; (4) one shall be a public health official; (5) two shall be building officials; (6) two shall be local fire marshals; (7) one shall be a Connecticut member of a national building trades labor organization; (8) one shall have expertise in matters relating to energy efficiency; (9) four shall be public members, one of whom shall have expertise in matters relating to accessibility and use of facilities by the physically disabled and who shall be selected from a list of names submitted by the Office of Protection and Advocacy for Persons with Disabilities; (10) one shall be a contractor licensed to perform electrical work or a member of a state-wide electrical trades labor organization; (11) one shall be a contractor licensed to perform plumbing and piping work or a member of a state-wide plumbing trades labor organization; and (12) one shall be a contractor licensed to perform heating, piping and cooling work or a member of a state-wide heating and cooling trades labor organization. Each member, other than the public members, shall have had not less than ten years’ practical experience in such member’s profession or business. The committee shall adopt regulations in accordance with the provisions of chapter 54 governing the procedure of the committee. Members who fail to attend three consecutive meetings or fifty per cent of all meetings during a calendar year shall be deemed to have resigned. The committee may, within the limits of appropriations provided therefor, employ such assistants as may be necessary to conduct its business.

(1969, P.A. 443, S. 2; P.A. 77-614, S. 496, 610; P.A. 78-303, S. 17, 136; P.A. 79-560, S. 6, 39; P.A. 80-483, S. 81, 186; P.A. 82-432, S. 5, 19; P.A. 87-51; 87-108; P.A. 88-137; P.A. 89-144, S. 12; P.A. 97-308, S. 4; June Sp. Sess. P.A. 98-1, S. 58, 121; P.A. 09-192, S. 2; P.A. 11-51, S. 90; P.A. 13-146, S. 1; 13-247, S. 200.)

History: P.A. 77-614 replaced department and commissioner of public works with department and commissioner of public safety, deleted provision re appointment for three-year terms, reduced architect, engineer and builder membership by one representative in each category and held these memberships for public members and deleted provision re committee’s election of chairman, effective January 1, 1979; P.A. 78-303 replaced department and commissioner of public works with department and commissioner of administrative services for period between June 6, 1978 and January 1, 1979; P.A. 79-560 cleared confusion re power to appoint members by deleting reference to appointments by state fire marshal and specified that engineer members practice one of listed specialties but prohibited both from practicing same specialty; P.A. 80-483 made technical changes; P.A. 82-432 changed committee name from “state building code standards” to “codes and standards” committee, increased membership from 9 to 14, adding one professional engineer, one building official, one public member and two local fire marshals, required that one engineer member be a practicing fire protection engineer and specified when failure to attend meeting is deemed to be resignation; Sec. 19-395f transferred to Sec. 29-251 in 1983; P.A. 87-51 required the committee to work with the state fire marshal in enforcing part II of this chapter and permitted the appointment of a mechanical engineer with experience in fire protection; P.A. 87-108 increased membership of codes and standards committee from 14 to 15, adding one public member who shall have expertise in handicapped accessibility matters; P.A. 88-137 increased membership from 15 to 17, adding another licensed architect and a laborer in building construction; P.A. 89-144 substituted the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 97-308 increased membership of builders or superintendents by one and specified their expertise in type of construction, substituted member of a national building trades labor organization for a laborer and reduced public members from five to four; June Sp. Sess. P.A. 98-1 specified that regulations re committee procedures shall be adopted in accordance with the provisions of chapter 54, effective June 24, 1998; P.A. 09-192 increased committee’s membership to 18, added Subdiv. designators (1) to (9), required member with energy efficiency expertise in Subdiv. (8), and made technical changes, effective July 8, 2009; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; P.A. 13-146 increased membership of committee from 18 to 21 and added Subdiv. (10) re licensed electrical work contractor or member of electrical trades labor organization, Subdiv. (11) re licensed plumbing and piping work contractor or member of plumbing trades labor organization and Subdiv. (12) re licensed heating, piping and cooling work contractor or member of heating and cooling trades labor organization; pursuant to P.A. 13-247, “Commissioner of Construction Services” and “Department of Construction Services” were changed editorially by the Revisors to “Commissioner of Administrative Services” and “Department of Administrative Services”, respectively, effective July 1, 2013.



Section 29-251a - Review of regulations. Report.

As used in this section, “program requirements” means any program or part of a program which is required by law. The Commissioner of Construction Services, in consultation with the Codes and Standards Committee, shall conduct a review of existing regulations of each state agency to determine whether any provision of such regulations conflicts with the State Building Code, the Fire Safety Code, the State Fire Prevention Code or any other fire safety regulation adopted under this chapter. The commissioner shall make recommendations to the department head of any state agency which has regulations that are in conflict with the State Building Code, the Fire Safety Code, the State Fire Prevention Code or any other fire safety regulation adopted under this chapter for the amendment of such regulations so they no longer are in conflict with said codes or any such fire safety regulations. Not later than ninety days following receipt of such recommendations, the department head of such state agency shall initiate the process under chapter 54 to amend or repeal such regulation in order to bring such regulation into compliance with the State Building Code, the Fire Safety Code, the State Fire Prevention Code or any other fire safety regulation adopted under this chapter as the case may be, unless the amendment or repeal of such regulation would result in a conflict with the applicable agency’s program requirements. The Commissioner of Construction Services, in consultation with the Codes and Standards Committee, shall report such recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to public safety.

(P.A. 97-308, S. 1; P.A. 09-177, S. 1; P.A. 11-8, S. 10; 11-51, S. 90.)

History: P.A. 09-177 added references to “the State Fire Prevention Code or any other fire safety regulation adopted under this chapter” and made conforming changes; P.A. 11-8 made technical changes, effective May 24, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-251b - Building Code Training Council; membership; vacancies.

There is established, within the Department of Construction Services, a Building Code Training Council which shall advise the State Building Inspector and the Codes and Standards Committee on all matters pertaining to certification training programs, continuing educational programs for building officials pursuant to section 29-262 and programs for all other persons eligible to receive training pursuant to subsections (a) and (c) of section 29-251c. The council shall be composed of seventeen members, who shall be residents of this state, appointed as follows: (1) The State Building Inspector, or his designee; (2) one by the Codes and Standards Committee, who shall be a member of said committee; (3) three by the Connecticut Building Officials Association, each of whom shall be a member of said association; (4) one by the Board of Regents for Higher Education; (5) one by the Board of Trustees of the Community-Technical Colleges; (6) one by the Governor, who shall be a chief elected official of a municipality; (7) seven by the Commissioner of Construction Services: (A) One of whom shall be an architect licensed pursuant to chapter 390, selected from a list of individuals submitted by the Connecticut Chapter of the American Institute of Architects; (B) one of whom shall be a professional engineer, licensed pursuant to chapter 391, selected from a list of individuals submitted by the Connecticut Engineers in Private Practice; (C) one of whom shall be a landscape architect, licensed pursuant to chapter 396, selected from a list of individuals submitted by the Connecticut Chapter of the American Society of Landscape Architects; (D) one of whom shall be an interior designer, registered pursuant to chapter 396a, selected from a list of individuals submitted by the Connecticut Coalition of Interior Designers; (E) one of whom shall be a member of the Connecticut State Building Trades Council, selected from a list of individuals submitted by said organization; and (F) two of whom shall be builders, general contractors or superintendents of construction, one having expertise in residential building construction, selected from a list of individuals submitted by the Home Builders Association of Connecticut, Inc., and one having expertise in nonresidential building construction, selected from a list of individuals submitted by the Associated General Contractors of Connecticut, Incorporated; (8) one by the Director of the Office of Protection and Advocacy for Persons with Disabilities; and (9) one by the president pro tempore of the Senate, who shall be a member of the public. The council shall elect a chairperson and vice-chairperson from among its members. Any member who fails to attend at least fifty per cent of all meetings held during any calendar year or fails to attend three consecutive meetings shall be deemed to have resigned from the council. Vacancies on the council shall be filled by the appointing authority. Members of the council shall serve without compensation but shall, within the limits of available funds as approved by the Commissioner of Construction Services, be reimbursed for necessary expenses incurred in the performance of their duties.

(P.A. 97-308, S. 2; P.A. 98-233, S. 6, 8; P.A. 11-51, S. 90.)

History: P.A. 98-233 included certain other eligible persons in training and educational programs, effective July 1, 1999; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011 (Revisor’s note: “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” to conform with changes made by P.A. 11-48).



Section 29-251c - Development of training and educational programs. Code Training and Education Board of Control. Regulations. Reporting of funds received; expenditures.

(a) As used in subsections (a) to (c), inclusive, of this section “prior approval of the Code Training and Education Board of Control” means approval by the board of a fiscal year budget prepared by the Commissioner of Construction Services. The commissioner shall develop a program to sponsor (1) training and educational programs in the mechanics and application of the State Building Code and the Fire Safety Code conducted for any municipal or state code official, or any candidate for such positions, and (2) continuing educational programs in the mechanics and application of the State Building Code and the Fire Safety Code for any architect, engineer, landscape architect, interior designer, builder, contractor or superintendent of construction doing business in this state, and shall determine the equipment necessary to sponsor such training and educational programs.

(b) There is established the Code Training and Education Board of Control which shall promote code training and education. No funds shall be expended for the purposes listed in subsection (a) of this section without prior approval of the Code Training and Education Board of Control. The board shall consist of seven members as follows: (1) Three members of the Building Code Training Council, one each of whom shall be appointed by the speaker, majority leader and minority leader of the House of Representatives, (2) three members of the Fire Marshal Training Council, one each of whom shall be appointed by the president pro tempore, majority leader and minority leader of the Senate, and (3) one architect, engineer, landscape architect, interior designer, builder, contractor or superintendent of construction doing business in this state, who shall be appointed by the Commissioner of Construction Services. The members of the board shall continue in office for the term of three years from the first day of July next succeeding their appointment. Vacancies on the board shall be filled by the original appointing authority for the balance of the unexpired term.

(c) The commissioner shall establish a program of education and training in the mechanics and application of the State Building Code and the Fire Safety Code conducted for any municipal or state code official, or any candidate for such positions, and a continuing educational program in the mechanics and application of the State Building Code and the Fire Safety Code for any architect, engineer, landscape architect, interior designer, builder, contractor or superintendent of construction doing business in this state.

(d) The Commissioner of Construction Services may apply for any federal or private funds or contributions available for training and education of code officials or other persons eligible to receive training under subsections (a) to (c), inclusive, of this section. Not later than July 1, 2000, the Commissioner of Construction Services, with the approval of the Building Code Training Council and the Fire Marshal Training Council, shall adopt regulations in accordance with chapter 54 to establish an administrative process to adjust as necessary (1) the amount of the education fee to be assessed by the State Building Inspector pursuant to section 29-252a and each municipal building official pursuant to section 29-263, and (2) the portion of the fees collected which may be retained by each municipal building department for administrative costs. The education fee shall be adjusted downward or upward, as the case may be, when necessary, but not more than annually, to reflect the actual cost of the training and educational programs and the continuing educational programs established in subsections (a) to (c), inclusive, of this section and the educational programs required in subsections (a) and (b) of section 29-262, except that no such fee may be increased by more than four cents in any one year. The portion of fees which may be retained for administrative costs shall be adjusted downward or upward, as the case may be, when necessary, but not more than annually, to reflect the actual costs incurred in collecting such fees, except that the fees to be retained for administrative costs may not be less than one cent or greater than three cents per thousand dollars of the value of the construction declared in the building permit application.

(e) The Commissioner of Construction Services shall annually submit a report of the amount of funds received pursuant to subsection (d) of this section, or of any other funds received by the commissioner for the purposes of code training and education under this section, to the cochairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations. All direct expenses incurred in the conduct of the code training and educational programs, or of the operation, maintenance and repair of facilities, food services and other auxiliary services incurred in the conduct of the code training and educational programs, shall be charged, and any cost of equipment for code training and educational programs may be charged, against the funds appropriated for the code training and educational programs on order of the Comptroller. Any balance of receipts after expenditures shall be retained by the commissioner and shall be used solely for the code training and educational programs under this section and for the acquisition, as provided in section 4b-21, alteration and repairs of real property for educational facilities, provided repairs, alterations or additions to educational facilities costing fifty thousand dollars or less shall require the approval of the Commissioner of Construction Services and capital projects costing over fifty thousand dollars shall require the approval of the General Assembly, or when the General Assembly is not in session, of the Finance Advisory Committee. Funds appropriated to or received by the Commissioner of Construction Services for the code training and educational programs shall also be used for (1) (A) the operation, maintenance and repair of auxiliary services facilities, and (B) any other activities related to training and educational programs in the mechanics and application of the State Building Code and the Fire Safety Code conducted for any municipal or state code official, or any candidate for such positions, and (2) continuing educational programs in the mechanics and application of the State Building Code and the Fire Safety Code for any architect, engineer, landscape architect, interior designer, builder, contractor or superintendent of construction doing business in this state. No funds shall be used for the purposes of this section without prior approval of the Code Training and Education Board of Control, established pursuant to subsection (b) of this section.

(P.A. 98-233, S. 1, 2, 8; P.A. 99-209, S. 1, 4; P.A. 04-150, S. 3; P.A. 07-110, S. 2; P.A. 11-8, S. 11–13; 11-51, S. 90.)

History: P.A. 98-233 effective July 1, 1999; P.A. 99-209 added Subsec. (e), requiring annual report of funds received and setting forth authorized expenditures, effective July 1, 1999; P.A. 04-150 amended Subsec. (d) to require that education fee be adjusted downward or upward to reflect the actual cost of the educational programs required in Sec. 29-262(a) and (b); P.A. 07-110 amended Subsec. (d) to change references from a percentage of the fee to a certain number of cents of the fee, effective July 1, 2008; P.A. 11-8 made technical changes in Subsecs. (a), (c) and (e), effective May 24, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Commissioner of Public Works” were changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-252 - (Formerly Sec. 19-395). State Building Code: Adoption, revision and amendments. State Building Inspector: Appointment; interpretations of code. Appeal.

(a) As used in this subsection, “geotechnical” means any geological condition, such as soil and subsurface soil condition, which may affect the structural characteristics of a building or structure. The State Building Inspector and the Codes and Standards Committee shall, jointly, with the approval of the Commissioner of Administrative Services, adopt and administer a State Building Code based on a nationally recognized model building code for the purpose of regulating the design, construction and use of buildings or structures to be erected and the alteration of buildings or structures already erected and make such amendments thereto as they, from time to time, deem necessary or desirable. Such amendments shall be limited to administrative matters, geotechnical and weather-related portions of said code, amendments to said code necessitated by a provision of the general statutes and any other matter which, based on substantial evidence, necessitates an amendment to said code. The code shall be revised not later than January 1, 2005, and thereafter as deemed necessary to incorporate any subsequent revisions to the code not later than eighteen months following the date of first publication of such subsequent revisions to the code. The purpose of said Building Code shall also include, but not be limited to, promoting and ensuring that such buildings and structures are designed and constructed in such a manner as to conserve energy and, wherever practicable, facilitate the use of renewable energy resources, including provisions for electric circuits capable of supporting electric vehicle charging in any newly constructed residential garage in any code adopted after July 8, 2013. Said Building Code includes any code, rule or regulation incorporated therein by reference.

(b) The State Building Inspector shall be appointed by the Governor. He shall be an architect or professional engineer licensed by the state of Connecticut, shall have a thorough knowledge of building code administration and enforcement and shall have had not less than ten years practical experience in his profession.

(c) The State Building Inspector or his designee may issue official interpretations of the State Building Code, including interpretations of the applicability of any provision of the code, upon the request of any person. The State Building Inspector shall compile and index each interpretation and shall publish such interpretations at periodic intervals not exceeding four months.

(d) The State Building Inspector or his designee shall review a decision by a local building official or a board of appeals appointed pursuant to section 29-266 when he has reason to believe that such official or board has misconstrued or misinterpreted any provision of the State Building Code. If, upon review and after consultation with such official or board, he determines that a provision of the code has been misconstrued or misinterpreted, he shall issue an interpretation of said code and may issue any order he deems appropriate. Any such determination or order shall be in writing and be sent to such local building official or board by registered mail, return receipt requested. Any person aggrieved by any determination or order by the State Building Inspector under this subsection may appeal to the Codes and Standards Committee within fourteen days after mailing of the decision or order. Any person aggrieved by any ruling of the Codes and Standards Committee may appeal in accordance with the provisions of subsection (d) of section 29-266.

(1949 Rev., S. 4106; 1957, P.A. 13, S. 87; 1961, P.A. 287; 1967, P.A. 349, S. 1; 845; 1969, P.A. 443, S. 1; P.A. 77-614, S. 495, 610; P.A. 78-303, S. 16, 136; P.A. 79-311; P.A. 82-432, S. 2, 19; P.A. 88-359, S. 1, 12; P.A. 89-255, S. 1, 7; P.A. 97-308, S. 5; P.A. 04-59, S. 2; P.A. 11-51, S. 90; P.A. 12-204, S. 4; P.A. 13-247, S. 200; 13-298, S. 45.)

History: 1961 act provided for automatic application of amendments to municipalities; 1967 acts provided for a state building inspector as the agent for purposes of the section instead of the public works commissioner and stated that adoption of code includes adoption of “code, rule or regulation incorporated therein by reference”; 1969 act included state building code standards committee, deleted provisions re adoption of code and amendments by ordinance by towns, cities or boroughs and rephrased statement re adoption of code, rule or regulation referred to in state building code; P.A. 77-614 replaced public works commissioner and department with department and commissioner of public safety, effective January 1, 1979; P.A. 78-303 replaced public works commissioner and department with administrative services commissioner and department for period between June 6, 1978 and January 1, 1979; P.A. 79-311 provided that code promote and ensure design and construction of energy-conserving buildings and the use of renewable resources; P.A. 82-432 replaced state building code standards committee with codes and standards committee; Sec. 19-395 transferred to Sec. 29-252 in 1983; P.A. 88-359 designated existing section as Subsec. (a), amending same to require revision of code not later than July 1, 1989, to incorporate necessary 1988 B.O.C.A. revisions and not more than every four years thereafter to incorporate later revisions and to make necessary technical changes, and added Subsec. (b) re appointment and qualification of state building inspector, Subsec. (c) authorizing state building inspector or his designee to issue official interpretations of the code upon request and requiring the compiling, indexing and publishing of interpretations, and Subsec. (d) requiring state building inspector or his designee to review interpretations of code by a local building official or board of appeals when he believes code has been misconstrued or misinterpreted, and to issue interpretations of code and any appropriate order, providing a procedure for appeals; P.A. 89-255 amended Subsec. (c) to eliminate requirement of approval of the codes and standards committee for issuance of official interpretations of the state building code and amended Subsec. (d) to require state building inspector to review a decision by local building official or board of appeals, eliminating reference to review of interpretations of state building code and making technical changes as necessary; P.A. 97-308 amended Subsec. (a) to define “geotechnical”, to insert limitation for amendments made to code and to require revision of code not later than July 1, 1998, to incorporate necessary 1996 revisions by B.O.C.A., removing requirement that revisions also be incorporated not more than every four years thereafter and adding new alternative re revisions adopted by I.C.C. and a deadline for incorporating revisions; P.A. 04-59 amended Subsec. (a) to provide that code be based on a nationally recognized model building code and be revised not later than January 1, 2005, and thereafter as deemed necessary to incorporate any subsequent revisions to the code, to delete “July 1, 1998, to incorporate such revisions adopted by the Building Officials and Code Administrators International, Inc. in 1996 as they deem necessary” and provision re necessary revisions adopted by said organization or by the International Code Council, Inc., and to make a technical change, effective May 10, 2004; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011; P.A. 12-204 amended Subsec. (a) to make a technical change, effective July 1, 2012; pursuant to P.A. 13-247, “Commissioner of Construction Services” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2013; P.A. 13-298 amended Subsec. (a) to add provision re renewable energy resources to include provisions for electric circuits capable of supporting electric vehicle charging and to make a technical change, effective July 8, 2013.



Section 29-252a - Code applicable to all state agencies and Connecticut Airport Authority. Building permit, education fee and certificate of occupancy required for state and Connecticut Airport Authority buildings. Appeal. Exemptions.

(a) The State Building Code, including any amendment to said code adopted by the State Building Inspector and Codes and Standards Committee, shall be the building code for all state agencies and the Connecticut Airport Authority.

(b) (1) No state or Connecticut Airport Authority building or structure or addition to a state or Connecticut Airport Authority building or structure: (A) That exceeds the threshold limits contained in section 29-276b and requires an independent structural review under said section, or (B) that includes residential occupancies for twenty-five or more persons, shall be constructed until an application has been filed by (i) the commissioner of an agency authorized to contract for the construction of buildings under the provisions of section 4b-1 or 4b-51, or (ii) the executive director of the Connecticut Airport Authority, with the State Building Inspector and a building permit is issued by the State Building Inspector. Two copies of the plans and specifications for the building, structure or addition to be constructed shall accompany the application. The commissioner of any such agency or the executive director of the Connecticut Airport Authority shall certify that such plans and specifications are in substantial compliance with the provisions of the State Building Code and, where applicable, with the provisions of the Fire Safety Code. The State Building Inspector shall review the plans and specifications for the building, structure or addition to be constructed to verify their compliance with the requirements of the State Building Code and, not later than thirty days after the date of application, shall issue or refuse to issue the building permit, in whole or in part. The State Building Inspector may request that the State Fire Marshal review such plans to verify their compliance with the Fire Safety Code.

(2) On and after July 1, 1999, the State Building Inspector shall assess an education fee on each building permit application. During the fiscal year commencing July 1, 1999, the amount of such fee shall be sixteen cents per one thousand dollars of construction value as declared on the building permit application, and the State Building Inspector shall remit such fees, quarterly, to the Department of Administrative Services, for deposit in the General Fund. Upon deposit in the General Fund, the amount of such fees shall be credited to the appropriation to the Department of Administrative Services and shall be used for the code training and educational programs established pursuant to section 29-251c. On and after July 1, 2000, the assessment shall be made in accordance with regulations adopted pursuant to subsection (d) of section 29-251c.

(c) All state agencies authorized to contract for the construction of any buildings or the alteration of any existing buildings under the provisions of section 4b-1 or 4b-51 or, for any such Connecticut Airport Authority building, the Connecticut Airport Authority, shall be responsible for substantial compliance with the provisions of the State Building Code, the Fire Safety Code and the regulations lawfully adopted under said codes for such building or alteration to such building, as the case may be. Such agencies and the Connecticut Airport Authority shall apply to the State Building Inspector for a certificate of occupancy for all buildings or alterations of existing buildings for which a building permit is required under subsection (b) of this section and shall certify compliance with the State Building Code, the Fire Safety Code and the regulations lawfully adopted under said codes for such building or alteration to such building, as the case may be, to the State Building Inspector prior to occupancy or use of the facility.

(d) (1) No state or Connecticut Airport Authority building or structure erected or altered on and after July 1, 1989, for which a building permit has been issued pursuant to subsection (b) of this section, shall be occupied or used in whole or in part, until a certificate of occupancy has been issued by the State Building Inspector, certifying that such building or structure substantially conforms to the provisions of the State Building Code and the regulations lawfully adopted under said code and the State Fire Marshal has verified substantial compliance with the Fire Safety Code and the regulations lawfully adopted under said code for such building or alteration to such building, as the case may be.

(2) No state or Connecticut Airport Authority building or structure erected or altered on and after July 1, 1989, for which a building permit has not been issued pursuant to subsection (b) of this section shall be occupied or used in whole or in part, until the commissioner of the agency erecting or altering the building or structure or, for any Connecticut Airport Authority building or structure, the executive director of the Connecticut Airport Authority, certifies to the State Building Inspector that the building or structure substantially complies with the provisions of the State Building Code, the Fire Safety Code and the regulations lawfully adopted under said codes for such building or alteration to such building, as the case may be.

(e) The State Building Inspector or said inspector’s designee may inspect or cause to be inspected any construction of buildings or alteration of existing buildings by state agencies or the Connecticut Airport Authority, except that said inspector or designee shall inspect or cause an inspection if the building being constructed includes residential occupancies for twenty-five or more persons. The State Building Inspector may order any state agency or the Connecticut Airport Authority to comply with the State Building Code. The commissioner may delegate such powers as the commissioner deems expedient for the proper administration of this part and any other statute related to the State Building Code to The University of Connecticut, provided the commissioner and the president of The University of Connecticut enter into a memorandum of understanding concerning such delegation of powers in accordance with section 10a-109ff.

(f) The joint standing committee of the General Assembly having cognizance of matters relating to the Department of Administrative Services may annually review the implementation date in subsection (b) of this section to determine the need, if any, for revision.

(g) Any person aggrieved by any refusal to issue a building permit or certificate of occupancy under the provisions of this section or by an order to comply with the State Building Code or the Fire Safety Code may appeal, de novo, to the Codes and Standards Committee not later than seven days after the issuance of any such refusal or order.

(h) State agencies and the Connecticut Airport Authority shall be exempt from the permit requirements of section 29-263 and the certificate of occupancy requirement under section 29-265.

(P.A. 85-195, S. 1; P.A. 88-359, S. 2, 12; P.A. 89-255, S. 2, 7; P.A. 90-153, S. 1, 4; P.A. 91-84, S. 1, 2; P.A. 92-55; P.A. 93-200, S. 1, 2; 93-288, S. 5, 7; P.A. 95-157, S. 1, 2; P.A. 97-273, S. 1, 2; June 18 Sp. Sess. P.A. 97-11, S. 29, 65; P.A. 98-233, S. 3, 8; 98-263, S. 5, 21; P.A. 99-206, S. 1, 4; 99-209, S. 2, 4; P.A. 04-150, S. 4; June Sp. Sess. P.A. 05-3, S. 110; P.A. 06-134, S. 11; P.A. 11-8, S. 14–16; 11-51, S. 90; P.A. 13-247, S. 200; 13-277, S. 15.)

History: P.A. 88-359 inserted new provisions in Subsec. (b), prohibiting construction or alteration of state buildings or structures on and after July 1, 1989, until state building inspector issues building permit, requiring public works commissioner to certify that plans comply with codes and state building inspector to review plans to verify compliance with building code, relettered remaining Subsecs., inserting in Subsec. (c) requirement that agencies apply to state building inspector for a certificate of occupancy, inserted new provisions in Subsec. (d), requiring certificate of occupancy for state buildings or structures erected or altered on and after July 1, 1989, amended Subsec. (e), formerly (c), to require state building inspector to inspect construction or alteration of buildings by state agencies and amended Subsec. (f), formerly (d), to delete reference to any person aggrieved by “a certificate of compliance” and insert in lieu thereof reference to “any refusal to issue a building permit or certificate of occupancy under the provisions of this section”; P.A. 89-255 amended Subsec. (b) to require two copies of plans and specifications to accompany application, Subsec. (c) to require state agencies to give written notice to state building inspector of intent to apply for certificate of occupancy prior to advertisement for a construction contract and Subsec. (e) to permit state building inspector to appoint a designee to inspect or cause to be inspected any construction or alteration of buildings by state agencies; P.A. 90-153 amended Subsec. (b) to provide that no state building or structure that exceeds threshold limits in Sec. 29-276b and on and after July 1, 1991, no other such building or structure shall be constructed or altered until filing of application by commissioner of agency authorized to contract under provisions of Sec. 4b-1 or 4b-51, and to specify that state building inspector may issue or refuse to issue building permit “in whole or in part” after his review, amended Subsec. (c) to delete requirement that agencies give written notice to state building inspector of intent to apply for certificate of occupancy prior to advertisement for construction contract and to require agencies to apply to state building inspector for certificate of occupancy for all buildings or alterations for which a building permit is required under Subsec. (b) and inserted new Subsec. (f) re review of implementation date in Subsec. (b), relettering remaining Subsecs. accordingly; P.A. 91-84 amended Subsec. (b) to delay, from July 1, 1991, to July 1, 1993, requirement for building permit for construction or alteration of a nonthreshold state building; P.A. 92-55 divided Subsec. (d) into two Subdivs., placing existing language in Subdiv. (1) and amending same by limiting applicability of provisions concerning the issuance of certificate of occupancy to buildings or structures “for which a building permit has been issued pursuant to subsection (b) of this section”, and adding new language as Subdiv. (2) prohibiting use of certain state buildings or structures erected or altered on and after July 1, 1989, until commissioner of agency erecting or altering the building or structure certifies to state building inspector that same substantially complies with state building code; P.A. 93-200 amended Subsec. (b) to delay, from July 1, 1993, to July 1, 1995, requirement for building permit for construction or alteration of a nonthreshold state building, effective July 1, 1993; P.A. 93-288 amended Subsec. (b) requiring the commissioner of contracting agency to include on contractors’ and subcontractors’ applications Connecticut tax registration numbers and federal Social Security number or federal identification number and requiring state building inspector to furnish application copies to revenue services commissioner, effective July 1, 1993; P.A. 95-157 amended Subsec. (b) to delay, from July 1, 1995, to July 1, 1997, requirement for building permit for construction or alteration of a nonthreshold state building, effective July 1, 1995; P.A. 97-273 amended Subsec. (c) to require state agencies that contract to construct or alter state buildings for which a building permit is required to be responsible for and certify compliance with Fire Safety Code, amended Subsec. (d)(1) to require that State Fire Marshal verify substantial compliance with Fire Safety Code prior to use of state buildings or structures erected or altered on and after July 1, 1989 for which a building permit has been issued, and amended Subsec. (d)(2) to require that commissioner of agency erecting or altering state buildings or structures erected or altered on and after July 1, 1989 for which a building permit has not been issued certify to State Building Inspector that same substantially complies with Fire Safety Code prior to use, and amended Subsec. (g) by authorizing state agencies to appeal Fire Safety Code compliance orders to Codes and Standards Committee and by making a technical change, effective June 26, 1997; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (b) by changing scope and timing of certain permit requirements and repealing provisions re reporting of contractor and subcontractor tax registration, Social Security and federal employer identification numbers, effective July 1, 1997; P.A. 98-233 amended Subsec. (b) to add assessment of education fees, effective July 1, 1999; P.A. 98-263 amended Subsec. (b) to delay, from July 1, 1999, to July 1, 2000, requirement for building permit for construction, alteration or addition to a state building or structure, effective July 1, 1998; P.A. 99-206 divided Subsec. (b) into Subdivs. (1) and (2), deleted requirement from Subdiv. (1) that no state building or structure or addition thereto be constructed or altered until an application has been filed with the State Building Inspector and building permit issued, moved provision that said inspector may request the State Fire Marshal to review plans to verify their compliance with the State Fire Safety Code from end of section and made technical changes for consistency and clarity, effective July 1, 1999; P.A. 99-209 divided Subsec. (b) into Subdivs. (1) and (2) and added requirement to Subdiv. (2) that the education fees deposited in the General Fund be credited to the Department of Public Safety for code training and educational programs, and moved provision that the State Building Inspector may request the State Fire Marshal to review plans to verify their compliance with the State Fire Safety Code from the end of Subdiv. (2) to the end of Subdiv. (1), effective July 1, 1999; P.A. 04-150 amended Subsec. (e) to make a technical change; June Sp. Sess. P.A. 05-3 amended Subsec. (b)(1) to insert Subpara. (A) designator before existing provision re exceeding threshold limits contained in Sec. 29-276b and requiring independent structural review and to insert Subpara. (B) designator and “that includes residential occupancies for twenty-five or more persons,”, to delete references to “or altered” and to make technical changes, and amended Subsec. (e) to substitute “may” for “shall” re inspection of any construction or alteration and to add exception from inspection provision, requiring inspector or designee to inspect or cause inspection if building being constructed includes residential occupancies for twenty-five or more persons, and to make a technical change, effective July 1, 2005; P.A. 06-134 amended Subsec. (e) by adding language re delegation of powers to The University of Connecticut and memorandum of understanding, effective July 1, 2006; P.A. 11-8 made technical changes in Subsecs. (b)(1), (c), (d) and (g), effective May 24, 2011; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Construction Services” in Subsecs. (b)(2) and (f), effective July 1, 2011; pursuant to P.A. 13-247, “Department of Construction Services” was changed editorially by the Revisors to “Department of Administrative Services” in Subsecs. (b)(2) and (f), effective July 1, 2013; P.A. 13-277 added references to Connecticut Airport Authority and executive director of Connecticut Airport Authority and made technical changes, effective July 1, 2013.



Section 29-253 - (Formerly Sec. 19-395e). Code applicable to all municipalities. Ordinance governing demolition of hazardous building.

(a) The State Building Code, including any amendment to said code adopted by the State Building Inspector and Codes and Standards Committee, shall be the building code for all towns, cities and boroughs.

(b) Nothing in this section shall prevent any town, city or borough from adopting an ordinance governing the demolition of buildings deemed to be unsafe. As used in this subsection, “unsafe building” means a building that constitutes a fire hazard or is otherwise dangerous to human life or the public welfare.

(1969, P.A. 443, S. 3; P.A. 82-269, S. 1, 2; 82-432, S. 4, 19; 82-451, S. 7, 9; P.A. 83-187, S. 2; P.A. 97-320, S. 10, 11.)

History: P.A. 82-269 added Subsec. (b) permitting adoption of ordinance re demolition of hazardous buildings; P.A. 82-432 changed committee’s name; P.A. 82-451 added Subsec. (c) which allows a municipality to adopt an ordinance imposing a waiting period prior to demolition; Sec. 19-395e transferred to Sec. 29-253 in 1983; P.A. 83-187 deleted Subsec. (c) concerning waiting periods prior to demolition; P.A. 97-320 amended Subsec. (b) by changing reference from hazardous buildings to buildings deemed to be unsafe and by defining “unsafe building”, effective July 1, 1997.

Cited. 13 CA 1.



Section 29-254 - (Formerly Sec. 19-395g). Amendments to code. Variations and exemptions.

(a) Any town, city or borough or any interested person may propose amendments to the State Building Code, which proposed amendments may be either applicable to all municipalities or, where it is alleged and established that conditions exist within a municipality which are not generally found within other municipalities, any such amendment may be restricted in application to such municipality. Each amendment to the State Building Code shall be adopted in accordance with the provisions of chapter 54.

(b) The State Building Inspector may grant variations or exemptions from, or approve equivalent or alternate compliance with, the State Building Code where strict compliance with the code would entail practical difficulty or unnecessary hardship, or is otherwise adjudged unwarranted, provided the intent of the law shall be observed and public welfare and safety be assured. Any application for a variation or exemption or equivalent or alternate compliance received by a local building official shall be forwarded to the State Building Inspector by first class mail not later than fifteen business days after receipt by such local building official and shall be accompanied by a letter from such local building official that shall include comments on the merits of the application. Any such determination by the State Building Inspector shall be in writing. Any person aggrieved by any decision of the State Building Inspector may appeal to the Codes and Standards Committee not later than thirty days after mailing of the decision. Any person aggrieved by any ruling of the Codes and Standards Committee may appeal to the superior court for the judicial district wherein the premises concerned are located.

(1969, P.A. 443, S. 4; P.A. 77-614, S. 497, 610; P.A. 78-303, S. 18, 136; P.A. 82-432, S. 6, 19; P.A. 88-129; 88-359, S. 11, 12; P.A. 99-163, S. 3; P.A. 02-72, S. 3; P.A. 09-177, S. 2.)

History: P.A. 77-614 made approval of amendment by building inspector and code standards committee further subject to approval by commissioner of public safety, effective January 1, 1979; P.A. 78-303 made approval of amendment subject to approval by commissioner of administrative services for period between June 6, 1978 and January 1, 1979; P.A. 82-432 replaced state building code standards committee with codes and standards committee and added Subsec. (b) re grant of variations or exemption and equivalent or alternate compliance; Sec. 19-395g transferred to Sec. 29-254 in 1983; P.A. 88-129 amended Subsec. (a) to require that each amendment to the state building code be adopted in accordance with chapter 54 and to delete other procedural requirements concerning adoption of proposed amendments; P.A. 88-359 amended Subsec. (b) to solely authorize state building inspector to grant variations or exemptions from the code thus eliminating the authority of the codes and standards committee, to require that state building inspector’s determination be in writing and to provide an appeals procedure; P.A. 99-163 amended Subsec. (b) by deleting requirement that notifications re decisions on modifications be sent by registered mail; P.A. 02-72 amended Subsec. (b) to specify procedure for forwarding of application for variation or exemption or equivalent or alternate compliance received by local building officials to the State Building Inspector, to delete reference to applications for a modification of the code and to make technical changes; P.A. 09-177 made technical changes and increased time re appeal to committee from 14 to 30 days in Subsec. (b).



Section 29-254a - Penalty for violation of State Building Code.

Any person who violates any provision of the State Building Code shall be fined not less than two hundred dollars or more than one thousand dollars or imprisoned not more than six months, or both.

(P.A. 88-359, S. 9, 12; P.A. 07-217, S. 137.)

History: P.A. 07-217 made technical changes, effective July 12, 2007.



Section 29-254b - List of variations or exemptions from, or equivalent or alternate compliance with, code.

Not later than January 1, 2003, the State Building Inspector and the Codes and Standards Committee, in conjunction with the Commissioner of Construction Services, shall create a list of variations or exemptions from, or equivalent or alternate compliance with, the State Building Code granted relative to existing buildings in the last two calendar years and shall update such list biennially. Not later than April 1, 2003, the Commissioner of Construction Services shall, within available appropriations, (1) send such list to all local building officials, (2) take appropriate actions to publicize such list, and (3) educate local building officials and the public on how to use the list.

(P.A. 02-72, S. 1; P.A. 11-51, S. 90.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-255 - (Formerly Sec. 19-395h). Authority of fire marshals unaffected.

This part shall not be construed to limit or restrict the authority of the state or local fire marshals as provided in part II of this chapter.

(1969, P.A. 443, S. 16.)

History: Sec. 19-395h transferred to Sec. 29-255 in 1983.



Section 29-256 - (Formerly Sec. 19-395q). Revision of Building and Fire Safety Codes. Rehabilitation subcode. Regulations.

(a) In order to make the State Building Code and the Fire Safety Code more responsive to present economic conditions, to promote reduction in the cost of construction of homes and other buildings, thereby creating more jobs in the construction industry and promoting home ownership, as well as to enable the citizens of the state to realize the benefits of the latest technology in energy conservation in the design and construction of homes and other buildings, the State Building Inspector and Codes and Standards Committee, in conjunction with the Commissioner of Construction Services, shall thoroughly review and revise the State Building Code and the Fire Safety Code, with an emphasis on performance rather than design specifications. In the course of such review, the State Building Inspector and the Codes and Standards Committee shall develop a rehabilitation subcode. The provisions of such subcode shall include, but not be limited to, the identification and standardization of economically feasible rehabilitation standards and modifications that ensure the public health, safety and welfare, and protect the environment. Such subcode shall be included in any revision of the State Building Code.

(b) Not later than January 1, 2005, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 77-512, S. 1, 5; 77-614, S. 73, 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-417; P.A. 82-432, S. 7, 19; June Sp. Sess. P.A. 98-1, S. 59, 121; P.A. 03-184, S. 8; P.A. 11-8, S. 17; 11-51, S. 90.)

History: P.A. 77-614 replaced commissioner of public works with commissioner of administrative services, but reference was dropped altogether in 1979 edition of statutes, presumably by authority of P.A. 78-303 to achieve conformity with Secs. 19-395, 19-395f and 19-395g, and, effective January 1, 1979, replaced commissioner of state police with commissioner of public safety; P.A. 80-417 required development of separate standards by building inspector and code standards committee and required their inclusion in building code revisions; P.A. 82-432 amended section to reflect merger of fire safety code standards committee and state building code standards committee into single codes and standards committee; Sec. 19-395q transferred to Sec. 29-256 in 1983; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998; P.A. 03-184 designated existing provisions as Subsec. (a) and amended said Subsec. by replacing requirement for separate Building Code standards for rehabilitation of buildings with provisions re rehabilitation subcode, and added Subsec. (b) re adoption of regulations; P.A. 11-8 made technical changes in Subsec. (a), effective May 24, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011.



Section 29-256a - Revision of State Building Code. Energy efficiency. Construction standards. Verification.

(a) The State Building Inspector and the Codes and Standards Committee shall revise the State Building Code to require that commercial and residential buildings and building elements be designed to provide optimum cost-effective energy efficiency over the useful life of the building and to incorporate the 2012 International Energy Conservation Code, not later than eighteen months after the publication of said code. The provisions of this section shall not be construed to impose any new requirement for any renovation or construction of a state building that is subject to the requirements of section 16a-38k, regardless of whether such building has been granted an exemption under said section.

(b) Notwithstanding subsection (a) of this section, on and after July 1, 2010, the State Building Inspector and the Codes and Standards Committee, in consultation with the Commissioner of Construction Services, shall revise the State Building Code to include provisions requiring certain buildings of or over a specified minimum size, that qualify as a new construction or a major alteration of a residential or nonresidential building, to meet or exceed optimum cost-effective building construction standards concerning the thermal envelope or mechanical systems, including, but not limited to, indoor air quality and water conservation, and the lighting and electrical systems of the building. Such provisions shall reference nationally accepted green building rating systems, including, but not limited to, the Leadership in Energy and Environmental Design rating system, the Green Globes USA design program, as established by the Green Building Initiative, the National Green Building Standard, as established by the National Association of Home Builders, or an equivalent rating system approved by the State Building Inspector and the Codes and Standards Committee. Such requirements shall include a method for demonstrating compliance at the time of application for a certificate of occupancy, including, but not limited to, private third-party certification or verification of compliance with the relevant portions of such rating systems, including, but not limited to, the energy and environmental portions.

(P.A. 90-219, S. 3; P.A. 07-242, S. 78; P.A. 09-192, S. 1; P.A. 11-51, S. 90.)

History: P.A. 07-242 designated existing provisions as Subsec. (a), amended same to specify that on and after January 1, 2008, requirements for buildings and building elements include residential buildings and building elements and added Subsec. (b) re building construction standards; P.A. 09-192 amended Subsec. (a) to replace “buildings and building elements, including residential” with “commercial and residential buildings and building elements”, replace former provision re revision standard with provision requiring incorporation of 2012 International Energy Conservation Code and add exemption for state buildings, and amended Subsec. (b) to delete former construction standards, require revision of State Building Code by July 1, 2010, establish new construction standards referencing green building rating systems and require inclusion of method for verifying compliance, effective July 8, 2009; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (b), effective July 1, 2011.



Section 29-256b - Revision of code. Use of ungraded lumber.

The State Building Inspector and the Codes and Standards Committee shall, jointly, with the approval of the Commissioner of Construction Services, amend the State Building Code adopted under section 29-252 to allow the use of ungraded lumber in utility structures, as defined in the State Building Code, or low risk structures including, but not limited to, barns, agricultural buildings, sheds, garages or other outbuildings.

(P.A. 96-41, S. 2; P.A. 11-51, S. 90.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-256c - Revision of code. Bed and breakfast establishments.

Not later than January 1, 2000, the State Building Inspector and the State Fire Marshal, in conjunction with the Codes and Standards Committee, shall make amendments to the State Building Code and the Fire Safety Code concerning bed and breakfast establishments. Such amendments shall: (1) Be adopted in accordance with the provisions of chapter 54; (2) define the term “bed and breakfast”; and (3) be designed to preserve the unique character of such establishments, contain the cost of conversion of a home to such an establishment and support the tourism industry in the state, provided such amendments shall not affect the safe design, use or construction of such establishments.

(P.A. 98-6, S. 1, 2; P.A. 11-8, S. 18.)

History: P.A. 98-6 effective July 1, 1998; P.A. 11-8 made a technical change, effective May 24, 2011.



Section 29-256d - Revision of code. Path marking systems.

Not later than January 1, 2008, the State Building Inspector and the State Fire Marshal, in conjunction with the Codes and Standards Committee, shall make amendments to the State Building Code and the Fire Safety Code concerning floor proximity path marking devices or related devices intended for installation as a system to identify the path of emergency egress. The amendments shall require that a path marking system be installed within eighteen inches of the floor, provide a visible delineation of the path of travel along the designated exit access and be essentially continuous, except as interrupted by doorways, hallways, corridors or other such architectural features. The amendments shall provide which materials may be used for path marking, and such materials shall include, but not be limited to, electrical photo luminescent or self-luminous material. The amendments shall require installation of a path marking system in new construction in (1) Group A occupancies with an occupant load of more than three hundred persons, (2) Group B medical occupancies, (3) Group E occupancies, (4) Group I-1 occupancies, (5) Group I-2 occupancies, (6) Group R-1 hotels and motels, and (7) Group R-2 dormitories.

(P.A. 06-162, S. 1; P.A. 11-8, S. 19.)

History: P.A. 11-8 made a technical change, effective May 24, 2011.



Section 29-257 - (Formerly Sec. 19-395r). Scope of revision.

Section 29-257 is repealed.

(P.A. 77-512, S. 2, 5; P.A. 87-172; P.A. 88-356, S. 5.)



Section 29-258 - (Formerly Sec. 19-395s). Educational program.

The Commissioner of Construction Services shall conduct a comprehensive educational program for design professionals, construction industry representatives and local building officials for carrying out the purpose of section 29-256.

(P.A. 77-512, S. 3, 5; 77-614, S. 73, 587, 610; P.A. 78-303, S. 85, 136; P.A. 88-356, S. 2; P.A. 11-51, S. 90.)

History: P.A. 77-614 replaced commissioner of public works with commissioner of administrative services, but by authority of P.A. 78-303 reference was changed to commissioner of public safety to achieve conformity with Secs. 19-395, 19-395f and 19-395g; Sec. 19-395s transferred to Sec. 29-258 in 1983; P.A. 88-356 deleted reference to Sec. 29-257; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-259 - (Formerly Sec. 19-395t). Exemption from code for urban homesteading property and historic structures.

(a) The State Building Inspector and the Codes and Standards Committee shall revise the State Building Code to allow exemptions from the State Building Code for property acquired by an urban homesteading agency, pursuant to section 8-169r, and transferred to a qualified applicant pursuant to section 8-169s, and for historic structures, as defined in section 10-410, which have been classified as such in the state register of historic places, to encourage participation in urban homesteading programs and the restoration and preservation of historic places; provided such exemptions shall not affect the safe design, use or construction of such property.

(b) Any person, agent of the state, municipality or any other political subdivision of the state may apply to the State Building Inspector and the Codes and Standards Committee to modify or set aside standards for historic buildings incorporated in the State Building Code. The State Building Inspector shall, within seven days of receipt of any such application, forward a copy of such application to the director of the Office of Protection and Advocacy for Persons with Disabilities and to the Commissioner of Economic and Community Development. Said director and commissioner shall, within thirty days of receipt, review such application and make such written recommendations as each deems appropriate to the State Building Inspector and the Codes and Standards Committee concerning the disposition of such application. The recommendations of said director and commissioner shall be part of the records and documents of the State Building Inspector concerning such application. The State Building Inspector and the Codes and Standards Committee shall consider such written recommendations when acting upon such application and may set aside or modify an individual standard or specification when they jointly determine that it would not be feasible or would unreasonably complicate the construction, alteration or repair in question and where alternative methods and materials have been proposed to maintain certain features. Such determination shall be in writing, shall state the reasons therefor and if it sets aside any such standard of specification, a copy of such determination shall be sent to each of said director and commissioner.

(c) Regulations or codes made or amended by authority of this section shall, after a public hearing called for that purpose by the State Building Inspector not less than thirty days before the date of such hearing, be filed by the State Building Inspector with the Secretary of the State in accordance with the provisions of chapter 54 and he shall thereafter make copies available to persons having an interest therein.

(d) If any regulation made or amended by authority of this section is set aside by a court, such ruling shall affect only the regulation, standard or specification included in the ruling and all other regulations, standards or specifications shall remain in effect.

(P.A. 77-318; P.A. 79-607, S. 14; P.A. 80-483, S. 82, 186; P.A. 82-432, S. 8, 19; June Sp. Sess. P.A. 98-1, S. 60, 121; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 172.)

History: P.A. 79-607 inserted new Subsec. (b) re modification or setting aside of standards and redesignated former Subsecs. (b) and (c) accordingly; P.A. 80-483 made technical change; P.A. 82-432 replaced state building code standards committee with codes and standards committee; Sec. 19-395t transferred to Sec. 29-259 in 1983; June Sp. Sess. P.A. 98-1 changed reference in Subsec. (b) from “advocacy for the handicapped and developmentally disabled” to “advocacy for persons with disabilities”, effective June 24, 1998; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Connecticut Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (b) to make technical changes and replace “director of the Connecticut Commission on Culture and Tourism” with “Commissioner of Economic and Community Development”, effective July 1, 2011.

Cited. 200 C. 151.

Annotation to present section:

Cited. 200 C. 151.



Section 29-260 - (Formerly Sec. 19-396). Municipal building official to administer code. Appointment. Dismissal.

(a) The chief executive officer of any town, city or borough, unless other means are already provided, shall appoint an officer to administer the code for a term of four years and until his successor qualifies and quadrennially thereafter shall so appoint a successor. Such officer shall be known as the building official. Two or more communities may combine in the appointment of a building official for the purpose of enforcing the provisions of the code in the same manner. The chief executive officer of any town, city or borough, upon the death, disability, dismissal, retirement or revocation of licensure of the building official, may appoint a licensed building official as the acting building official for a single period not to exceed one hundred eighty days.

(b) Unless otherwise provided by ordinance, charter or special act, a local building official who fails to perform the duties of his office may be dismissed by the local appointing authority and another person shall be appointed in his place, provided, prior to such dismissal, such local building official shall be given an opportunity to be heard in his own defense at a public hearing in accordance with subsection (c) of this section.

(c) No local building official may be dismissed under subsection (b) of this section unless he has been given notice in writing of the specific grounds for such dismissal and an opportunity to be heard in his own defense, personally or by counsel, at a public hearing before the authority having the power of dismissal. Such public hearing shall be held not less than five or more than ten days after such notice. Any person so dismissed may appeal within thirty days following such dismissal to the superior court for the judicial district in which such town, city or borough is located. Service shall be made as in civil process. The court shall review the record of such hearing and if it appears that testimony is necessary for an equitable disposition of the appeal, it may take evidence or appoint a referee or a committee to take such evidence as the court may direct and report the same to the court with his or its findings of fact, which report shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may affirm the action of such authority or may set the same aside if it finds that such authority acted illegally or abused its discretion.

(d) Each municipality shall become a member of the International Code Council and shall pay the membership fee.

(1949 Rev., S. 4107; 1967, P.A. 874; 1969, P.A. 443, S. 5; P.A. 79-153; P.A. 86-372, S. 1; P.A. 92-164, S. 3; P.A. 05-288, S. 128; P.A. 07-110, S. 3.)

History: 1967 act substituted chief executive officer for legislative body as the appointing authority for municipal administrators and specified a four-year term; 1969 act deleted references to towns’ acceptance and adoption of code as condition for appointing officer to administer code and specified title of officer so appointed as “the building official”; P.A. 79-153 added Subsecs. (b) and (c) re dismissal of building official; Sec. 19-396 transferred to Sec. 19-260 in 1983; P.A. 86-372 added Subsec. (d), requiring municipalities to become a member of BOCA; P.A. 92-164 amended Subsec. (a) by adding provision re appointment of acting building official; P.A. 05-288 made technical changes in Subsecs. (b) and (c), effective July 13, 2005; P.A. 07-110 made a technical change in Subsec. (d).

Where appointive officer lacks power to make appointment, appointment is illegal and appointee at best is a de facto officer. 151 C. 447. Cited. 170 C. 675.

Annotations to present section:

Cited. 219 C. 217.

Cited. 13 CA 1. Cited. 15 CA 323.



Section 29-261 - (Formerly Sec. 19-397). Qualifications of building official and assistant building officials. Powers and duties. Return of building plans and specifications.

(a) The building official, to be eligible for appointment, shall have had at least five years’ experience in construction, design or supervision and assistant building officials shall have had at least three years’ experience in construction, design or supervision, or equivalent experience as determined by the Commissioner of Construction Services. They shall be generally informed on the quality and strength of building materials, on the accepted requirements of building construction, on the accepted requirements of design and construction relating to accessibility to and use of buildings by the physically disabled, on good practice in fire prevention, on the accepted requirements regarding light and ventilation, on the accepted requirements for safe exit facilities and on other items of equipment essential for the safety, comfort and convenience of occupants and shall be certified under the provisions of section 29-262.

(b) The building official or assistant building official shall pass upon any question relative to the mode, manner of construction or materials to be used in the erection or alteration of buildings or structures, pursuant to applicable provisions of the State Building Code and in accordance with rules and regulations adopted by the Department of Construction Services. They shall require compliance with the provisions of the State Building Code, of all rules lawfully adopted and promulgated thereunder and of laws relating to the construction, alteration, repair, removal, demolition and integral equipment and location, use, accessibility, occupancy and maintenance of buildings and structures, except as may be otherwise provided for.

(c) A building official may request proof of licensure from any person at a construction site for which a building permit was issued. If such official finds any person engaging in or practicing work in an occupation for which a license is required under chapters 393 and 393a, without first having obtained an apprentice permit or a license for such work or occupation, the building official may notify the Commissioner of Consumer Protection of such violation and may issue a written order and personally deliver such order or send such order by certified mail to the person holding such building permit. Such order may require that any person working at such site without the required permit or license shall cease work at the site immediately. The unlicensed person may perform such work or occupation at the construction site upon submission of documentation satisfactory to the building official of compliance under said chapters 393 and 393a.

(d) The building official or his assistant shall have the right of entry to such buildings or structures, except single-family residences, for the proper performance of his duties between the hours of nine a.m. and five p.m., except that in the case of an emergency he shall have the right of entry at any time, if such entry is necessary in the interest of public safety.

(e) Notwithstanding any provision of the Freedom of Information Act, as defined in section 1-200, or the State Building Code, upon receipt of a written request signed by the owner of plans and specifications on file for a single-family dwelling or out-building, the building official shall immediately return the original plans and specifications to the owner after a certificate of occupancy is issued with respect to the plans and specifications.

(1949 Rev., S. 4108; 1969, P.A. 443, S. 6; 1971, P.A. 573, S. 1; 802, S. 5; P.A. 82-279, S. 1, 4; P.A. 86-372, S. 4; P.A. 87-55; P.A. 88-356, S. 3; 88-364, S. 45, 123; P.A. 92-164, S. 1; P.A. 97-47, S. 34; P.A. 02-115, S. 1; P.A. 03-205, S. 1; P.A. 09-153, S. 1; P.A. 11-51, S. 90.)

History: 1969 act required that building official be certified under Sec. 19-397a and revised conditions under which qualifications need not be fulfilled, i.e. in case of official holding office before October 1, 1970, provided certification is achieved within four years (October 1, 1974), previously officials holding office before municipality adopted state building code were excused from qualifications; 1971 acts replaced “October 1, 1970” with “October 1, 1971”, made provisions applicable to assistant building officials and required them to have at least three years’ experience in construction, design or supervision and required officials to act “pursuant to applicable provisions of the state building code and in accordance with rules and regulations adopted by the board of materials review”; P.A. 82-279 transferred regulatory functions from board of materials review to public safety department, effective July 1, 1983; Sec. 19-397 transferred to Sec. 29-261 in 1983; P.A. 86-372 subdivided the section into Subsecs. and added provision requiring return of plans and specifications; P.A. 87-55 amended Subsec. (a), requiring building official and assistant building officials to be informed on design and construction requirements concerning handicapped accessibility; P.A. 88-356 and 88-364 amended Subsec. (a) to eliminate exception for building officials or assistant building officials holding office in any municipality prior to October 1, 1971; P.A. 92-164 inserted new Subsec. (c) authorizing building officials to request proof of licensure from any person at a construction site and relettered the remaining Subsecs.; P.A. 97-47 amended Subsec. (e) by substituting reference to “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”; P.A. 02-115 amended Subsec. (a) to allow building official and assistant building officials to have equivalent experience as determined by the Commissioner of Public Safety; P.A. 03-205 amended Subsec. (e) to make a technical change and replace former provisions re return of plans and specifications with provisions requiring the return of original plans and specifications to the owner of a single-family dwelling or out-building after a certificate of occupancy is issued and a signed written request is received; P.A. 09-153 amended Subsec. (c) to authorize building officials to notify Commissioner of Consumer Protection of licensure violations, effective July 1, 2009; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011.

Cited. 15 CA 323.



Section 29-262 - (Formerly Sec. 19-397a). Licensure of building officials. Continuing educational programs. Suspension or revocation of license or certificate. Hearing. Appeal. Indemnification.

(a) The State Building Inspector and the Codes and Standards Committee acting jointly, with the approval of the Commissioner of Construction Services, shall require passage of a written examination and successful completion of a suitable educational program of training as proof of qualification pursuant to section 29-261 to be eligible to be a building official. No person shall act as a building official for any municipality until the State Building Inspector, upon a determination of qualification, issues a license to such person, except that a license shall not be required (1) in the case of a person certified prior to January 1, 1984, or (2) in the case of a provisional appointment, for a period not to exceed ninety days in order to complete such training program and licensure classes, made in accordance with standards established in regulations adopted by the State Building Inspector and the Codes and Standards Committee in accordance with the provisions of chapter 54. The State Building Inspector and the Codes and Standards Committee, with the approval of the Commissioner of Construction Services, shall adopt regulations, in accordance with chapter 54, to (A) establish classes of licensure that will recognize the varying complexities of code enforcement in the municipalities within the state, and (B) require continuing educational programs for each such class that shall include basic requirements for each such program and a system of control and reporting. Any licensed or certified building official or inspector who wishes to retire his or her license or certificate may apply to the office of the State Building Inspector to have such license or certificate retired and be issued a certificate of emeritus. Such retired official or inspector may no longer hold himself or herself out as a licensed or certified official or inspector.

(b) The State Building Inspector shall prepare and conduct or approve continuing educational programs designed to train and assist building officials in carrying out the duties and responsibilities of their office. Such educational programs shall be in addition to the program specified under subsection (a) of this section and shall consist of not less than ninety hours of training over consecutive three-year periods. Each building official shall attend such training programs and present proof of successful completion to the State Building Inspector. The State Building Inspector may, after notice and opportunity for hearing, revoke any license issued under the provisions of subsection (a) of this section or any certificate issued prior to January 1, 1984, for failure on the part of any building official to present such proof.

(c) The fees for the educational programs of training required in subsections (a) and (b) of this section and the cost of textbooks for such programs shall be paid from the education fee assessed pursuant to section 29-263. Any person may participate in the educational programs specified under subsection (b) of this section at his own expense where space is available.

(d) The Codes and Standards Committee may suspend or revoke the license or certificate of any building official who fails to faithfully perform the duties of his office. No such building official may have his license or certificate suspended or revoked unless he has been given notice in writing of the specific grounds for such action and an opportunity to be heard in his own defense, personally or by counsel, at a hearing before the Codes and Standards Committee. Such hearing shall be held in accordance with the provisions of chapter 54. Any such building official may appeal such suspension or revocation to the Superior Court in accordance with the provisions of section 4-183. Said court shall review the record of such hearing and, if it appears upon the hearing on the appeal that testimony is necessary for an equitable disposition of the appeal, it may take evidence or appoint a referee or a committee to take such evidence as it may direct and report the same to the court with his or its findings of fact, which report shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may affirm the action of the Codes and Standards Committee or may set the same aside if it finds that such committee acted illegally or in the abuse of its discretion.

(e) For purposes of indemnification of any building official against any losses, damages or liabilities arising out of the performance of his official duties, the building official shall be deemed to be acting for the municipality in which he was appointed.

(1969, P.A. 443, S. 7; P.A. 77-614, S. 498, 610; P.A. 78-303, S. 19, 136; P.A. 82-432, S. 9, 19; P.A. 86-372, S. 2; P.A. 87-105; P.A. 88-359, S. 3, 12; P.A. 89-255, S. 3, 7; P.A. 91-117, S. 1, 2; P.A. 04-150, S. 1; P.A. 11-51, S. 90.)

History: P.A. 77-614 replaced public works commissioner with commissioner of public safety, effective January 1, 1979; P.A. 78-303 replaced public works commissioner with commissioner of administrative services for period between June 6, 1978 and January 1, 1979; P.A. 82-432 replaced building code standards committee with codes and standards committee, required that building official pass examination and successfully complete educational program where previously one of the two was sufficient and replaced certification procedure with licensure procedure as specified; Sec. 19-397a transferred to Sec. 29-262 in 1983; P.A. 86-372 divided section into Subsecs., required municipalities to pay fees associated with training programs and added provision re indemnification; P.A. 87-105 amended Subsec. (a), providing an exemption from licensure in the case of a provisional appointment made according to standards established in regulations and deleting reference to “initial” appointment; P.A. 88-359 amended Subsec. (a)(2) re provisional appointment to delete reference to minimum period of time necessary, substituting in lieu thereof, a period not to exceed 90 days, inserted new provisions in Subsec. (b) requiring continuing education for local building officials, consisting of a minimum of 90 hours over three years and revocation of licensure for failure to complete such educational programs and relettered remaining Subsecs., inserting in Subsec. (c) provision authorizing any person to participate in educational programs in Subsec. (b) at own expense where space is available; P.A. 89-255 amended Subsec. (b) to clarify that the educational program be of a continuing nature and inserted new Subsec. (d) relative to the suspension or revocation of a local building official’s license for failure to perform duties of his office, relettering former Subsec. (d) as (e); P.A. 91-117 amended Subsec. (b) to permit state building inspector to revoke any certificate issued prior to January 1, 1984, for building official’s failure to present proof of successful completion of continuing educational programs and Subsec. (d) to permit codes and standards committee to suspend or revoke certificate of any such official who fails to faithfully perform official duties; P.A. 04-150 amended Subsec. (a) to require adoption of regulations to establish classes of licensure that recognize varying complexities of code enforcement in municipalities and to require continuing educational programs for each such class that shall include basic requirements for each such program and a system of control and reporting, and to authorize application by any licensed or certified building official or inspector who wishes to retire his or her license or certificate to the State Building Inspector to have such license or certificate retired and to be issued a certificate of emeritus, amended Subsec. (b) to make a technical change, and amended Subsec. (c) to eliminate responsibility of each municipality for full payment of fees for educational programs of training and to require that such fees be paid from the education fee assessed pursuant to Sec. 29-263; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011.

See Sec. 29-251b re Building Code Training Council.

Cited. 219 C. 217.



Section 29-262a - Uniform building permit application form.

The Commissioner of Construction Services shall establish a uniform building permit application form.

(P.A. 93-131, S. 1, 2; P.A. 11-51, S. 90.)

History: P.A. 93-131 effective July 1, 1994; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-263 - (Formerly Sec. 19-398). Permit to construct or alter. Education fee. Exemption for Class I renewable energy source projects.

(a) Except as provided in subsection (h) of section 29-252a and the State Building Code adopted pursuant to subsection (a) of section 29-252, after October 1, 1970, no building or structure shall be constructed or altered until an application has been filed with the building official and a permit issued. Such permit shall be issued or refused, in whole or in part, within thirty days after the date of an application. No permit shall be issued except upon application of the owner of the premises affected or the owner’s authorized agent. No permit shall be issued to a contractor who is required to be registered pursuant to chapter 400, for work to be performed by such contractor, unless the name, business address and Department of Consumer Protection registration number of such contractor is clearly marked on the application for the permit, and the contractor has presented such contractor’s certificate of registration as a home improvement contractor. Prior to the issuance of a permit and within said thirty-day period, the building official shall review the plans of buildings or structures to be constructed or altered, including, but not limited to, plans prepared by an architect licensed pursuant to chapter 390, a professional engineer licensed pursuant to chapter 391 or an interior designer registered pursuant to chapter 396a acting within the scope of such license or registration, to determine their compliance with the requirements of the State Building Code and, where applicable, the local fire marshal shall review such plans to determine their compliance with the Fire Safety Code. Such plans submitted for review shall be in substantial compliance with the provisions of the State Building Code and, where applicable, with the provisions of the Fire Safety Code.

(b) On and after July 1, 1999, the building official shall assess an education fee on each building permit application. During the fiscal year commencing July 1, 1999, the amount of such fee shall be sixteen cents per one thousand dollars of construction value as declared on the building permit application and the building official shall remit such fees quarterly to the Department of Construction Services, for deposit in the General Fund. Upon deposit in the General Fund, the amount of such fees shall be credited to the appropriation to the Department of Construction Services and shall be used for the code training and educational programs established pursuant to section 29-251c and the educational programs required in subsections (a) and (b) of section 29-262. On and after July 1, 2000, the assessment shall be made in accordance with regulations adopted pursuant to subsection (d) of section 29-251c. All fees collected pursuant to this subsection shall be maintained in a separate account by the local building department. During the fiscal year commencing July 1, 1999, the local building department may retain two per cent of such fees for administrative costs incurred in collecting such fees and maintaining such account. On and after July 1, 2000, the portion of such fees which may be retained by a local building department shall be determined in accordance with regulations adopted pursuant to subsection (d) of section 29-251c.

(c) Any municipality may, by ordinance adopted by its legislative body, exempt Class I renewable energy source projects from payment of building permit fees imposed by the municipality.

(1949 Rev., S. 4109; 1969, P.A. 443, S. 8; 1971, P.A. 802, S. 6; P.A. 82-432, S. 10, 19; P.A. 85-195, S. 2; P.A. 86-372, S. 3; P.A. 90-230, S. 51, 101; P.A. 93-435, S. 9, 23, 95; P.A. 98-233, S. 4, 8; P.A. 99-209, S. 3, 4; P.A. 00-60; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-150, S. 2; 04-169, S. 17; 04-189, S. 1; P.A. 07-110, S. 5; P.A. 11-8, S. 20; 11-51, S. 90; 11-80, S. 128.)

History: 1969 act initiated permit requirement “after October 1, 1970” rather than “after the adoption of the state building code by any municipality” and added provisions requiring action on application within 30 days of its submission and requiring application by builder except where owner or his agent is applicant; 1971 act required application by owner or his agent in all cases, builder no longer acceptable as applicant; P.A. 82-432 added provisions re review of building plans by building official and local fire marshal prior to issuance of permit; Sec. 19-398 transferred to Sec. 29-263 in 1983; P.A. 85-195 exempted state agencies from permit requirement; P.A. 86-372 specifically required review of plans within 30-day period and required plans to substantially comply with state building and fire codes; P.A. 90-230 corrected an internal reference; P.A. 93-435 provided that plans to be reviewed include plans prepared by architects, professional engineers or interior designers and made a technical change in reference to Sec. 29-252a to correct subsection cite, effective June 28, 1993; P.A. 98-233 designated existing provisions as Subsec. (a) adding reference to the State Building Code adopted pursuant to Sec. 29-252(a), and added new Subsec. (b) re assessment of education fees, effective July 1, 1999; P.A. 99-209 amended Subsec. (b) by specifying that the education fees deposited in the General Fund be credited to the Department of Public Safety for code training and educational programs, effective July 1, 1999; P.A. 00-60 amended Subsec. (a) by adding requirements for application information and for proof of contractor’s certificate of registration to be presented prior to permit issuance and by making technical changes for purposes of gender neutrality; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-150 amended Subsec. (b) to require education fee to be used for the educational programs required in Sec. 29-262 (a) and (b); P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-110 made a technical change in Subsec. (b); P.A. 11-8 made technical changes in Subsec. (a), effective May 24, 2011; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Construction Services” in Subsec. (b), effective July 1, 2011; P.A. 11-80 added Subsec. (c) re fee exemption for Class I renewable energy source projects, effective July 1, 2011.

See Sec. 20-417a(8) re new home construction.

Where a building permit has been properly obtained it may not arbitrarily be revoked, particularly where on the faith of it the owner has incurred material expense and substantial liabilities. 23 CS 461.

Annotations to present section:

Cited. 10 CA 581. Cited. 18 CA 40. Actual notice to defendant by state building inspector that his roof repair required permit constituted fair warning and defeated defendant’s claim that section is unconstitutionally vague. 64 CA 480.



Section 29-263a - Working drawings to be accompanied by evidence of licensure by the state.

In the event that working drawings are used for the installation, alteration or modification of a fire sprinkler system, no state, city, town or borough building official responsible for the enforcement of laws, ordinances or regulations relating to the construction or alteration of buildings or structures, pursuant to section 29-263, shall accept or approve any such drawings or specifications which are not accompanied by evidence of licensure by the state as an automatic fire sprinkler system layout technician licensed pursuant to section 20-304a or are not accompanied by evidence of licensure by the state as a professional engineer in accordance with chapter 391.

(P.A. 91-273, S. 3.)



Section 29-264 - (Formerly Sec. 19-398a). Approval of sets of building plans by State Building Inspector. Issuance of permits pursuant to such approval.

The State Building Inspector may, upon application by a builder setting forth that a set of plans and specifications will be utilized in more than one municipality to acquire building permits, review and approve any set of plans and specifications for the construction or erection of any building or structure designed to provide dwelling space for not more than two families if such set of plans and specifications meet the requirements of the State Building Code. Any building official shall issue a building permit upon application by a builder and presentation to him of such a set of plans and specifications bearing the approval of the State Building Inspector if all other local ordinances are complied with.

(1969, P.A. 443, S. 9.)

History: Sec. 19-398a transferred to Sec. 29-264 in 1983.



Section 29-265 - (Formerly Sec. 19-400). Certificate of occupancy.

(a) Except as provided in subsection (h) of section 29-252a, no building or structure erected or altered in any municipality after October 1, 1970, shall be occupied or used, in whole or in part, until a certificate of occupancy, as defined in the regulations adopted under section 29-252, has been issued by the building official, certifying that such building, structure or work performed pursuant to the building permit substantially conforms to the provisions of the State Building Code and the regulations lawfully adopted under said code. Nothing in the code or in this part shall require the removal, alteration or abandonment of, or prevent the continuance of the use and occupancy of, any single-family dwelling but within six years of the date of occupancy of such dwelling after substantial completion of construction of, alteration to or addition to such dwelling, or of a building lawfully existing on October 1, 1945, except as may be necessary for the safety of life or property. The use of a building or premises shall not be deemed to have changed because of a temporary vacancy or change of ownership or tenancy.

(b) No building official shall refuse to issue a certificate of occupancy for any single-family dwelling because such dwelling is not connected to an electric utility if such dwelling is otherwise in conformity with the requirements of this section and applicable local health codes and is equipped with an alternative energy system. A certificate issued under this section shall contain a statement that an alternative energy system is in place. For the purposes of this subsection, “alternative energy system” means any system or mechanism which uses solar radiation, wind, water, biomass or geothermal resources as the primary source for the generation of electrical energy.

(1949, Rev., S. 4111; 1969, P.A. 443, S. 11; P.A. 80-108, S. 1; P.A. 81-162, S. 3; P.A. 85-195, S. 3; P.A. 90-230, S. 52, 101; P.A. 93-435, S. 10, 95; P.A. 98-233, S. 5, 8.)

History: 1969 act required certificate of occupancy after October 1, 1970, rather than after adoption of state building code by municipality; P.A. 80-108 added Subsec. (b) re certificate for buildings with alternative energy systems; P.A. 81-162 included six-year limitation on need for certificate on single-family dwelling; Sec. 19-400 transferred to Sec. 29-265 in 1983; P.A. 85-195 amended Subsec. (a), providing that state agencies be exempt from certificate of occupancy requirement; P.A. 90-230 corrected an internal reference; P.A. 93-435 made a technical amendment to Subsec. (a), effective June 28, 1993; P.A. 98-233 amended Subsec. (a) by referencing the definition of certificate of occupancy and adding “work performed pursuant to the building permit,” effective July 1, 1999.

See Sec. 29-261(e) re return of plans and specifications by building officials.

See Sec. 47a-57 re issuance of certificate of occupancy as requirement for lawful occupation.

Cited. 191 C. 528.

Annotation to present section:

Cited. 191 C. 528.

Subsec. (a):

Although plaintiff owner of commercial property failed to secure a certificate of occupancy for the property in violation of the statute, public policy did not preclude plaintiff from recovering unpaid rent from defendant lessee, who continued to occupy the premises after being informed that plaintiff had failed to secure certificate of occupancy. 282 C. 434.



Section 29-265a - Permits for swimming pools.

(a) As used in this section, “pool alarm” means a device which emits a sound of at least fifty decibels when a person or an object weighing fifteen pounds or more enters the water in a swimming pool.

(b) No building permit shall be issued for the construction or substantial alteration of a swimming pool at a residence occupied by, or being built for, one or more families unless a pool alarm is installed with the swimming pool.

(P.A. 99-140.)



Section 29-265b - Rain sensor devices for automatic lawn sprinkler systems.

(a) Any state agency or commercial enterprise that begins installation of an automatic lawn sprinkler system on or after October 1, 2003, shall equip such sprinkler system with a rain sensor device or switch that will automatically override the irrigation cycle of such sprinkler system when adequate rainfall has occurred.

(b) A municipality may, by ordinance adopted by its legislative body, require that any automatic lawn sprinkler system, the installation of which begins on or after October 1, 2003, shall be equipped with a rain sensor device or switch that will automatically override the irrigation cycle of such sprinkler system when adequate rainfall has occurred.

(c) Any automatic lawn sprinkler system installed on residential property on or after July 1, 2010, shall be equipped with a rain sensor device or switch that will automatically override the irrigation cycle of such sprinkler system when adequate rainfall has occurred.

(P.A. 03-175, S. 2; P.A. 09-32, S. 1.)

History: P.A. 09-32 added Subsec. (c) re installation of automatic lawn sprinkler systems on residential property.



Section 29-266 - (Formerly Sec. 19-402). Municipal board of appeals. Filing of appeals in absence of board of appeals.

(a) A board of appeals shall be appointed by each municipality. Such board shall consist of five members, all of whom shall meet the qualifications set forth in the State Building Code. A member of a board of appeals of one municipality may also be a member of the board of appeals of another municipality.

(b) When the building official rejects or refuses to approve the mode or manner of construction proposed to be followed or the materials to be used in the erection or alteration of a building or structure, or when it is claimed that the provisions of the code do not apply or that an equally good or more desirable form of construction can be employed in a specific case, or when it is claimed that the true intent and meaning of the code and regulations have been misconstrued or wrongly interpreted, or when the building official issues a written order under subsection (c) of section 29-261, the owner of such building or structure, whether already erected or to be erected, or his authorized agent may appeal in writing from the decision of the building official to the board of appeals. When a person other than such owner claims to be aggrieved by any decision of the building official, such person or his authorized agent may appeal, in writing, from the decision of the building official to the board of appeals, and before determining the merits of such appeal the board of appeals shall first determine whether such person has a right to appeal. Upon receipt of an appeal from an owner or his representative or approval of an appeal by a person other than the owner, the chairman of the board of appeals shall appoint a panel of not less than three members of such board to hear such appeal. Such appeal shall be heard in the municipality for which the building official serves within five days, exclusive of Saturdays, Sundays and legal holidays, after the date of receipt of such appeal. Such panel shall render a decision upon the appeal and file the same with the building official from whom such appeal has been taken not later than five days, exclusive of Saturdays, Sundays and legal holidays, following the day of the hearing thereon. A copy of such decision shall be mailed, prior to such filing, to the party taking such appeal. Any person aggrieved by the decision of a panel may appeal to the Codes and Standards Committee within fourteen days after the filing of the decision with the building official. Any determination made by the local panel shall be subject to review de novo by said committee.

(c) If, at the time that a building official makes a decision under subsection (b) of this section, there is no board of appeals for the municipality in which the building official serves, a person who claims to be aggrieved by such decision may submit an appeal, in writing, to the chief executive officer of such municipality. If, within five days, exclusive of Saturdays, Sundays and legal holidays, after the date of receipt of such appeal by such officer, the municipality fails to appoint a board of appeals from among either its own residents or residents of other municipalities, such officer shall file a notice of such failure with the building official from whom the appeal has been taken and, prior to such filing, mail a copy of the notice to the person taking the appeal. Such person may appeal the decision of the building official to the Codes and Standards Committee within fourteen days after the filing of such notice with the building official. If the municipality succeeds in appointing a board of appeals, the chief executive officer of the municipality shall immediately transmit the written appeal to such board, which shall review the appeal in accordance with the provisions of subsection (b) of this section.

(d) Any person aggrieved by any ruling of the Codes and Standards Committee may appeal to the superior court for the judicial district where such building or structure has been or is being erected.

(1949 Rev., S. 4113; 1969, P.A. 443, S. 12; 1971, P.A. 802, S. 9; P.A. 76-436, S. 391, 681; P.A. 78-280, S. 1, 127; P.A. 82-432, S. 14, 19; P.A. 85-321, S. 2, 3; P.A. 92-164, S. 2; P.A. 93-78; P.A. 04-150, S. 5.)

History: 1969 act rephrased provisions establishing board of appeals, set membership at five and allowed members to serve on more than one board, allowed appeals by owners of buildings “whether already erected or to be erected”, added provisions re hearings by panel, to be followed by appeals to state building code standards committee and then to court of common pleas, replacing provision for appeals from board of appeals directly to court of common pleas; 1971 act added provisions concerning appeals by persons other than owners; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 82-432 replaced state building code standards committee with codes and standards committee; Sec. 19-402 transferred to Sec. 29-266 in 1983; P.A. 85-321 divided the section into Subsecs., inserting new language in Subsec. (c), specifying a procedure for filing of appeals in the absence of a municipal board of appeals; P.A. 92-164 amended Subsec. (b) to authorize the board to hear appeals on citations issued by the building inspector concerning improper licensure of persons at a construction site; P.A. 93-78 amended Subsecs. (b) and (c) to extend, from 7 to 14 days, the time within which an appeal may be made to codes and standards committee; P.A. 04-150 amended Subsec. (b) to delete “the permit, in whole or in part, having been refused by the building official,”.

Cited. 162 C. 73. Cited. 174 C. 195. Cited. 175 C. 415. Cited. 176 C. 475. Cited. 185 C. 145.

Annotations to present section:

Subsec. (d):

Cited. 18 CA 40. Cited. 24 CA 44.



Section 29-267 - (Formerly Sec. 19-398b). Tenement House Act provision re room size inapplicable to construction pursuant to Building Code.

Section 19a-358 shall not apply to any building or structure erected or altered pursuant to the State Building Code.

(1969, P.A. 443, S. 17; 1971, P.A. 802, S. 7.)

History: 1971 act deleted reference to repealed Secs. 19-359 and 19-360; Sec. 19-398b transferred to Sec. 29-267 in 1983.



Section 29-268 - (Formerly Sec. 19-398c). Two exits required for sleeping rooms.

Section 29-268 is repealed.

(P.A. 73-663; P.A. 88-356, S. 5.)



Section 29-269 - (Formerly Sec. 19-395a). Standards for construction of buildings to accommodate physically handicapped persons.

(a) The State Building Inspector and the Codes and Standards Committee shall revise the State Building Code to be in substantial compliance with the provisions of the Americans with Disabilities Act of 1990, as amended, 42 USC 12101 and the Fair Housing Amendments Act of 1988, as amended, 42 USC 3600. The provisions of this subsection and the State Building Code as from time to time revised pursuant to this section shall control the design, construction and arrangement of all buildings and building elements, constructed under permits issued on or after October 1, 1975, and all buildings or building elements constructed or substantially renovated by the state, any municipality or any other political subdivision of the state, the architectural design of which was commenced on or after October 1, 1977, except buildings which have been approved by the Department of Housing and Urban Development as being in conformance with federal standards for housing for the elderly and physically handicapped and for which a permit was issued prior to June 9, 1976, to ensure accessibility thereto and use by the physically handicapped.

(b) Any variation of or exemption from any provision of (1) the State Building Code relating to accessibility to, and use of, buildings and structures by persons with disabilities, (2) subsection (g) of section 14-253a, (3) section 29-273, or (4) section 29-274, shall be permitted only when approved by the State Building Inspector and the director of the Office of Protection and Advocacy for Persons with Disabilities acting jointly. Any person, agent of the state, municipality or any other political subdivision of the state may apply to the State Building Inspector to vary or set aside standards incorporated in the State Building Code pursuant to the provisions of subsection (a) of this section. The State Building Inspector, within seven days of receipt of any such application, shall forward a copy of such application to said director, who shall, within thirty days of receipt, review the application, and acting jointly with the State Building Inspector, render a decision to accept or reject the application in whole or in part. The State Building Inspector and said director may approve a variation of or exemption from any such standard or specification when they jointly determine that it would not be feasible or would unreasonably complicate the construction, alteration or repair in question. Such determination shall be in writing, shall state the reasons therefor and if it sets aside any such standard or specification, a copy of such determination shall be sent to said director. Any person aggrieved by any such decision may appeal to the Codes and Standards Committee within thirty days after such decision has been rendered.

(c) Regulations or codes made or amended by authority of this section shall, after a public hearing called for that purpose by the State Building Inspector not less than thirty days before the date of such hearing, be filed by the State Building Inspector with the Secretary of the State in accordance with the provisions of chapter 54 and he shall thereafter make copies available to persons having an interest therein.

(d) If any regulation is set aside by a court of competent jurisdiction, such ruling shall affect only the regulation, standard or specification included in the ruling and all other regulations, standards or specifications shall remain in effect.

(e) Notwithstanding the provisions of subsection (b) of this section, a variation or exemption from the State Building Code shall not be required to construct a visitable feature in a residential home. For purposes of this section, “visitable feature” means (1) interior doorways that provide a minimum thirty-two inch wide unobstructed opening, (2) an accessible means of egress, as defined in Appendix A to 28 CFR Part 36, including a ramp complying with the International Residential Code portion of the State Building Code intended to allow access by a wheelchair, or (3) a full or half bathroom on the first floor that is compliant with the provisions of the Americans with Disabilities Act of 1990, as amended, 42 USC 12101.

(February, 1965, P.A. 216, S. 1, 2, 5; 1967, P.A. 349, S. 2; P.A. 75-503, S. 1, 6; P.A. 76-395, S. 1, 2; P.A. 77-133; P.A. 78-351, S. 1, 3; P.A. 82-432, S. 3, 19; P.A. 87-123, S. 1; P.A. 88-315, S. 1; P.A. 89-144, S. 13; P.A. 90-300, S. 3, 8; P.A. 92-71, S. 1, 3; P.A. 04-237, S. 6; P.A. 10-56, S. 1; P.A. 13-250, S. 3.)

History: 1967 act substituted state building inspector for public works commissioner; P.A. 75-503 replaced general provisions in Subsec. (a) re regulations to ensure that buildings are accessible to disabled person with specific requirement that state code conforms to minimum requirements of American National Standards Institute and replaced references to Secs. 19-395a to 19-395c with “this section” and to Secs. 4-44 to 4-46 with “chapter 54”; P.A. 76-395 added exception for certain buildings for housing the elderly and physically handicapped in Subsec. (a); P.A. 77-133 made provisions applicable to buildings and elements constructed or renovated by state, municipalities or political subdivisions designed on or after October 1, 1977; P.A. 78-351 inserted new Subsec. (b) re modification or setting aside of standards and redesignated remaining Subsecs. accordingly; P.A. 82-432 replaced state building code standards committee with codes and standards committee; Sec. 19-395a transferred to Sec. 29-269 in 1983; P.A. 87-123 amended Subsecs. (a) and (b) to delete obsolete references to “ANSI A117.1-1961” and “article 21” of the code; P.A. 88-315 amended Subsec. (b) to revise procedure re approval of variations or exemptions from state building code provisions relating to accessibility for persons with disabilities by requiring joint approval of state building inspector and director of office of protection and advocacy for handicapped and added provision authorizing appeals; P.A. 89-144 amended Subsec. (b) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 90-300 amended Subsec. (b) to add four Subdiv. designations and to insert new language as Subdivs. (2) to (4), inclusive, re variations of or exemptions from provisions of Secs. 14-253a(g), 29-273 and 29-274(b), (d); P.A. 92-71 amended Subsec. (a) to delete requirement that code incorporate American National Standard specifications, substituting requirement that code be in substantial compliance with Americans with Disabilities Act of 1990 and Fair Housing Amendments Act of 1988; P.A. 04-237 amended Subsec. (b)(4) to delete reference to Subsecs. (b) and (d) of Sec. 29-274; P.A. 10-56 added Subsec. (e) re variation or exemption from State Building Code not required to construct visitable feature in a residential home; P.A. 13-250 amended Subsec. (e)(2) to add provision re wheelchair ramp complying with International Residential Code, effective July 1, 2013.



Section 29-269a - Report on proposed revisions to State Building Code re accessibility for disabled persons.

The State Building Inspector shall submit a report to (1) the joint standing committee of the General Assembly having cognizance of matters relating to the Department of Construction Services, and (2) the director of the Office of Protection and Advocacy for Persons with Disabilities, not later than December 1, 1990, and thereafter within two months from the date of any public hearing upon proposed revisions to the State Building Code with respect to accessibility for persons with disabilities, which report shall include any proposed revisions to the State Building Code relating to accessibility, a summary of comments relating thereto and the decisions of the Codes and Standards Committee thereon.

(P.A. 90-300, S. 6, 8; P.A. 11-51, S. 90.)

History: Pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011.



Section 29-270 - (Formerly Sec. 19-395o). Posting of access symbols.

Section 29-270 is repealed.

(P.A. 75-234; P.A. 87-123, S. 4; P.A. 88-356, S. 5.)



Section 29-270a - Automatic doors for the physically disabled in certain shopping malls or retail businesses.

The owner of any enclosed shopping mall or retail business with more than fifty thousand square feet of floor space, shall install, in at least one of the primary entrances, doors that are automatically activated to provide access to persons with physical disabilities, provided the State Building Inspector may, with the concurrence of the director of the Office of Protection and Advocacy for Persons with Disabilities, grant an exemption from such requirement where strict compliance would entail practical difficulty or unnecessary hardship. Nothing in this section shall require the installation of an automatically activated door in a primary entrance which is open and unobstructed by any door during the hours the retail business is open to the public.

(P.A. 87-54; June Sp. Sess. P.A. 98-1, S. 61, 121.)

History: June Sp. Sess. P.A. 98-1 changed reference from “advocacy for the handicapped and developmentally disabled” to “advocacy for persons with disabilities”, effective June 24, 1998.



Section 29-271 - (Formerly Sec. 19-395p). Design of units and facilities in state-assisted housing for the physically disabled.

Any state-assisted rental housing or rental housing project constructed or substantially rehabilitated under a building permit application filed on or after January 1, 1976, and prior to October 1, 2004, that contains ten or more housing units shall have at least ten per cent of the units and all common use areas and facilities designed to promote safe and accessible means of entrance and egress and ease of access and use of facilities for the physically disabled, as defined in subsection (b) of section 1-1f, unless a waiver of such requirement is obtained from the Commissioner of Economic and Community Development as provided in this section. Any state-assisted rental housing or rental housing project constructed or substantially rehabilitated under a building permit application filed on or after October 1, 2004, that contains four or more dwelling units shall have the dwelling units and all common use areas and facilities designed in accordance with the State Building Code to promote the safe and accessible use of facilities for the physically disabled, as defined in subsection (b) of section 1-1f, unless such waiver is obtained. Said commissioner may, with the concurrence of the director of the Office of Protection and Advocacy for Persons with Disabilities and the State Building Inspector, waive the requirement for such units for any state-financed rental housing project awarded state assistance under sections 8-214a and 8-216b, provided all requirements concerning the provision of housing units accessible to the physically disabled promulgated by the United States Department of Housing and Urban Development have been met. Physically disabled persons and families shall receive priority in placement in no less than ten per cent of the housing units constructed or substantially rehabilitated after January 1, 1976.

(P.A. 75-147, S. 1, 2; P.A. 81-79; P.A. 87-378, S. 8; P.A. 88-280, S. 11; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June Sp. Sess. P.A. 98-1, S. 62, 121; P.A. 04-237, S. 2; P.A. 05-288, S. 196; P.A. 07-6, S. 5.)

History: P.A. 81-79 provided for the waiver of handicapped unit requirement in some cases where two or fewer such units are required; Sec. 19-395p transferred to Sec. 29-271 in 1983; P.A. 87-378 changed “housing or housing project” to “rental housing or rental housing project”, extended section requirements to all common use areas and facilities in applicable housing, and made waiver provisions applicable to rental housing awarded assistance under Sec. 8-213 to Sec. 8-214a where federal requirements have been met; P.A. 88-280 made technical change, substituting reference to Secs. 8-214a and 8-216b for reference to Secs. 8-213 to 8-214a, inclusive; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; June Sp. Sess. P.A. 98-1 changed reference from “advocacy for the handicapped and the developmentally disabled” to “advocacy for persons with disabilities”, effective June 24, 1998; P.A. 04-237 provided that 10% requirement re state-assisted rental housing or rental housing project applies to those constructed or substantially rehabilitated under building permit application filed on or after January 1, 1976, and prior to October 1, 2004, added requirement that any state-assisted rental housing or rental housing project constructed or substantially rehabilitated under building permit application filed on or after October 1, 2004, which contains four or more dwelling units shall have the dwelling units and all common use areas and facilities designed in accordance with code, and required concurrence of State Building Inspector for commissioner to waive such requirement; P.A. 05-288 made technical changes, effective July 13, 2005; P.A. 07-6 replaced reference to Sec. 8-124a with reference to Sec. 8-214a.



Section 29-272 - (Formerly Sec. 19-396a). Definitions.

As used in this part:

(a) “Complex” means any group of buildings located on a single parcel of land or on contiguous parcels of land or any building or group of buildings which are subdivided into separate occupancies and planned, financed, constructed or promoted by common management for the purpose of sale or lease of the entire complex or any subdivision thereof, except any single-family detached dwelling;

(b) “Street floor” means the floor nearest the level of exit discharge; and

(c) “Story” means that part of a building comprised between a floor and the floor or roof next above.

(P.A. 79-138, S. 1, 5; P.A. 88-315, S. 2.)

History: Sec. 19-396a transferred to Sec. 29-272 in 1983; P.A. 88-315 redefined “complex” to include any building or group of buildings subdivided into separate occupancies and planned, financed, constructed or promoted by common management, and redefined “street floor” to mean the floor nearest the level of exit discharge.



Section 29-273 - (Formerly Sec. 19-396b). Accessibility or adaptability requirements for residential buildings and complexes.

Each residential building or complex constructed, substantially renovated or established by change of use under a building permit application filed on or after October 1, 2004, shall provide accessible or adaptable dwelling units for persons with disabilities as required by the State Building Code.

(P.A. 79-138, S. 2, 3, 5; P.A. 87-123, S. 2; P.A. 90-300, S. 4, 8; P.A. 04-237, S. 3.)

History: Sec. 19-396b transferred to Sec. 29-273 in 1983; P.A. 87-123 amended Subsecs. (a) and (b) to delete obsolete use group designations and substitute current designations in lieu thereof; P.A. 90-300 inserted new Subsec. (b) re accessibility requirements for certain dormitories, rooming and boarding houses, inserted in Subsec. (c), formerly (b), accessibility and adaptability requirements for buildings designated as use group R-2, “Residential-Multifamily”, and added Subsec. (d) re adaptability requirements for buildings designated as use group R-3, “Residential, one and two family attached”; P.A. 04-237 replaced former Subsecs. (a) to (d) with requirement that each residential building or complex constructed, substantially renovated or established by change of use under building permit application filed on or after October 1, 2004, provide accessible or adaptable dwelling units for persons with disabilities as required by code.



Section 29-274 - (Formerly Sec. 19-396c). Exemptions from State Building Code standards.

(a) The provisions of section 29-269 shall not apply to detached one and two-family dwellings.

(b) The provisions of section 29-269 shall not apply to the renovations, additions or alterations to existing buildings above the street floor being converted to use group B, “Business Buildings”, as defined in the State Building Code, provided: (1) Each story above the street floor contains less than three thousand square feet of total gross area per floor; (2) the street floor is renovated or altered to comply with the provisions of section 29-269; and (3) the nonaccessible story above the street floor does not include the offices of health care providers, municipal or state agencies or passenger transportation facilities or offices located in airport terminals.

(c) Any building consisting of three stories or less, not otherwise exempted from the provisions of section 29-269 shall be exempt from said section if (1) each story above or below the street floor contains less than three thousand square feet of total gross area, (2) the street floor is designed, renovated or altered to comply with the provisions of section 29-269, and if applicable, section 29-273, and (3) the nonaccessible story above or below the street floor does not include the offices of health care providers, municipal or state agencies or passenger transportation facilities or offices located in airport terminals or mercantile facilities having five or more tenant spaces.

(P.A. 75-503, S. 2, 6; P.A. 78-331, S. 13, 58; P.A. 79-138, S. 4, 5; P.A. 87-123, S. 3; P.A. 88-315, S. 3; P.A. 90-300, S. 5, 8; P.A. 92-71, S. 2, 3; P.A. 04-237, S. 4.)

History: P.A. 78-331 deleted “this section and sections 19-395m and 19-395n” in Subsecs. (a) to (d), leaving Sec. 19-395a as only nonapplicable section; P.A. 79-138 replaced “two thousand five hundred square feet” with “five thousand square feet” and “usable area” with “total gross area” in Subsec. (b)(1), specified “any complex or building which is not part of a complex ... and second stories of buildings where street floor is in compliance” in Subsecs. (c) and (d) and deleted provisos requiring one unit accessible to handicapped for every 25 units in structures of 25 or more units and added Subsec. (e); Sec. 19-395l transferred to Sec. 19-396c in 1981; Sec. 19-396c transferred to Sec. 29-274 in 1983; P.A. 87-123 amended Subsecs. (a) to (d), inclusive, to delete obsolete use group designations and substitute current designations in lieu thereof; P.A. 88-315 amended Subsec. (e)(1) to substitute “three thousand square feet” for “five thousand square feet”; P.A. 90-300 amended Subsec. (a), Subdivs. (2) and (3) to insert new language “to the extent that ...” and Subdiv. (4) to substitute “R-4” for “R-3” and to add an exception re provisions of Sec. 29-269, and deleted Subsec. (d) in its entirety, relettering accordingly; P.A. 92-71 amended Subsec. (b)(1) to substitute “three thousand square feet” for “five thousand square feet”; P.A. 04-237 amended Subsec. (a) to replace provisions re use groups in State Building Code with provision re detached one and two-family dwellings, added Subsec. (b)(3) re nonaccessible story above street floor, deleted former Subsec. (c) and redesignated existing Subsec. (d) as new Subsec. (c), adding therein Subdiv. (3) re nonaccessible story above or below the street floor.



Section 29-275 - (Formerly Sec. 19-398d). Prohibition concerning obstructions which prevent entry or exit by handicapped persons.

Section 29-275 is repealed.

(P.A. 79-326; P.A. 88-356, S. 5.)



Section 29-275a - Prohibition concerning obstructions which prevent entry or exit by handicapped persons.

No fixed mounted poles or other obstructions which prevent the removal of shopping carts shall be used either inside or outside of any building constructed prior to 1988 unless there is at least one opening that is a minimum of thirty-six inches wide at the main entrance to such building which permits easy access and egress by handicapped persons in wheelchairs. No such poles or other obstructions shall be used in a manner which prevents the use of curb cuts by such handicapped persons.

(P.A. 97-118, S. 1.)



Section 29-276 - (Formerly Sec. 19-399). Application for listing of new materials and modes of construction. Publication of bulletin. Regulations.

Section 29-276 is repealed.

(1949 Rev., S. 4110; 1969, P.A. 443, S. 10; 1971, P.A. 802, S. 8; P.A. 77-614, S. 499, 587, 610; P.A. 78-303, S. 20, 22, 85, 136; P.A. 82-279, S. 2, 4; P.A. 88-356, S. 5.)



Section 29-276a - Moratorium on “lift-slab” construction. Regulations.

(a) No person may use or cause to be used the “lift-slab” method in any construction project until the regulations adopted pursuant to subsection (b) of this section are effective.

(b) The State Building Inspector and the Codes and Standards Committee shall adopt regulations in accordance with the provisions of chapter 54 specifying stringent safety requirements relative to the use of the “lift-slab” method of construction.

(P.A. 88-54, S. 1–3.)



Section 29-276b - “Threshold limit” defined. Requirements when structure or addition will exceed threshold limit. Standards for facilities which perform testing of construction materials.

(a) For the purposes of this section, the term “threshold limit” shall apply to any structure or addition thereto (1) having four stories, (2) sixty feet in height, (3) with a clear span of one hundred fifty feet in width, (4) containing one hundred fifty thousand square feet of total gross floor area, or (5) with an occupancy of one thousand persons.

(b) The following use groups shall have the following additional threshold limits:

Use Group

Threshold Limit

I - Institutional

I-1 Residential care

150 beds or persons

I-2 Incapacitated care

I-3 Restrained, jails

and asylums

R - Residential

R-1 Residential - hotel/motel

Single structure

with 200 rooms

R-2 Residential - multifamily

Single structure

with 100 dwelling units

S - Storage

Parking structures

with 1,000 cars

S-1 Moderate hazard

250,000 square feet

S-2 Low hazard

250,000 square feet

(c) If a proposed structure or addition will exceed the threshold limit as provided in this section, the building official of the municipality in which the structure or addition will be located shall require that an independent structural engineering consultant review the structural plans and specifications of the structure or addition to be constructed to determine their compliance with the requirements of the State Building Code to the extent necessary to assure the stability and integrity of the primary structural support systems of such structure or addition. Any modifications of approved structural plans or design specifications shall require shop drawings to the extent necessary to determine compliance with the requirements of the State Building Code and shall be reviewed by such consultant. Any fees relative to such review requirements shall be paid by the owner of the proposed building project. The building official may prequalify independent structural engineering consultants to perform the reviews required under this subsection. In the case of such a project, each general contractor and major subcontractor shall keep and maintain a daily construction log in a manner prescribed by the State Building Inspector. The building official shall, upon request, have access at all reasonable times to such log. If a structure or addition exceeds the threshold limit, the architect of record, professional engineer of record responsible for the design of the structure or addition and general contractor involved in such project shall sign a statement of professional opinion affirming that the completed construction is in substantial compliance with the approved plans and design specifications. If fabricated structural load-bearing members and assemblies are used in such construction, the professional engineer licensed in accordance with chapter 391 responsible for the design of such members or assemblies shall sign a statement of professional opinion affirming that the completed fabrication is in substantial compliance with the approved design specifications.

(d) The building official of the municipality in which the structure or addition will be located shall satisfy himself that each architect, professional engineer, general contractor and major subcontractor involved in the project holds a license to engage in the work or occupation for which the appropriate building permit has been issued. If fabricated structural load-bearing members or assemblies will be used in such construction, the building official shall satisfy himself that each professional engineer responsible for the design of such members or assemblies holds a license issued in accordance with the provisions of chapter 391.

(e) (1) On and after January 1, 1990, any person, firm or corporation which performs testing of construction materials or structures, except any person, firm or corporation licensed under the provisions of chapter 391, may be designated by the building official or engineering consultant to perform such testing only if its facility has received and maintains accreditation by the national voluntary laboratory accreditation program of the National Institute of Standards and Technology. Each such person, firm or corporation shall have a professional engineer licensed in accordance with the provisions of chapter 391 certify tests and reports as required.

(2) Not later than July 1, 1991, the Commissioner of Consumer Protection, in consultation with the Board of Examiners for Professional Engineers and Land Surveyors, shall adopt regulations in accordance with the provisions of chapter 54 establishing standards for the testing of construction materials and structures by any person, firm or corporation licensed under the provisions of chapter 391, criteria for its facility, including reinspection of such facility, and qualifications for persons performing such testing, which shall conform at a minimum to such standards, criteria and qualifications as required by the national voluntary laboratory accreditation program. On and after July 1, 1991, any person, firm or corporation licensed under the provisions of chapter 391 which performs testing of construction materials or structures may be designated by the building official or engineering consultant to perform such testing only if its facility meets the criteria established in regulations adopted under this subdivision. A professional engineer licensed in accordance with the provisions of chapter 391 shall certify tests and reports as required.

(P.A. 88-359, S. 4, 12; P.A. 89-255, S. 4, 7; P.A. 90-268, S. 1, 2; P.A. 99-206, S. 2, 4; P.A. 02-59, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 89-255 deleted references to “building” throughout the Sec. and inserted “structure or addition” in lieu thereof, deleted Subsec. (a)(6): “designed to be occupied by more than one family and having one hundred dwelling units”, amended Subsec. (c) to require local building official to require an independent structural engineering consultant to review structural plans and specifications to assure stability and integrity of primary structural support systems, to delete requirement that such consultant conduct field inspections, to provide that any modifications of approved structural plans shall require shop drawings to determine compliance with building code and be reviewed by consultant, to require fees for reviews to be paid by owner of project, to permit local building official to prequalify independent consultants to perform required reviews, to delete language permitting such building official or consultant to require independent lab tests for random key structural components, and to eliminate right of architect and engineer of record to have access to daily construction log, making technical changes as necessary, inserted new Subsec. (e) to require any person, firm or corporation proposing to construct a structure exceeding threshold limit to give written notice to building official of intent before filing application for building permit, relettering former Subsec. as (f), and amended Subsec. (f) to insert two Subdivs. and to extend date in Subdiv. (1) from January 1,1989 to January 1, 1990, making technical changes in Subdiv. (2) as necessary; P.A. 90-268 deleted Subsec. (f) and substituted new language requiring accreditation of, and standards for, facilities which perform testing of construction materials or structures, and that consumer protection commissioner adopt regulations establishing standards for testing of materials and structures by any licensed professional engineer for facilities and qualifications of persons performing testing; P.A. 99-206 amended Subsec. (c) by specifying that, for structures over the threshold limit, the statement of professional opinion shall be signed by the architect of record and the engineer of record responsible for the design, effective July 1, 1999; P.A. 02-59 deleted former Subsec. (e) re 90-day written notice to local building official prior to filing application for building permit for structure or addition exceeding threshold limit and redesignated existing Subsec. (f) as Subsec. (e); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 20-341gg re licensure of general contractors and major subcontractors.



Section 29-276c - Architect or engineer to seal plans and specifications, review implementation of design of certain buildings and issue statement of professional opinion re completed structure. Use groups.

(a) Notwithstanding the provisions of chapter 390, if a proposed structure or addition is classified in any use group specified in subdivisions (1) to (3), inclusive, of subsection (b) of this section, the plans and specifications for such structure or addition shall be sealed by the licensed architect of record or professional engineer of record responsible for the design of the structure or addition. Such architect or engineer of record shall be retained and be responsible for the review of the implementation of the design of such structure or addition including the review of shop drawings and the observation of construction. In the event such architect or engineer of record is unable to fulfill such review responsibilities, an additional architect or engineer shall be retained and the local building official shall be informed, in writing, of such retainer. If fabricated structural load-bearing members or assemblies are used in such construction, the licensed professional engineer responsible for the design of such members or assemblies shall be responsible for the implementation of said engineer’s design by reviewing the fabrication process to ensure conformance with said engineer’s design specifications and parameters.

(b) Prior to the issuance of a certificate of occupancy for a proposed structure or addition classified in any use group specified in subdivisions (1) to (3), inclusive, of this subsection, the local building official shall require a statement signed by the architect of record or the professional engineer of record responsible for the design of the structure or addition or the additional architect or professional engineer retained pursuant to subsection (a) of this section, and by the general contractor involved in the construction of such structure or addition affirming their professional opinion that the completed structure or addition is in substantial compliance with the approved plans and specifications on file with such building official. The use groups referred to in this section, as defined in the State Building Code, shall include: (1) Assembly, educational, institutional, high hazard, transient residential, which includes hotels, motels, rooming or boarding houses, dormitories or similar buildings, other than residential buildings designed to be occupied by one or more families, without limitation as to size or number of stories, (2) business, factory and industrial, mercantile, moderate and low hazard storage, having three stories or more or exceeding thirty thousand square feet total gross area, and (3) nontransient residential dwellings having more than sixteen units or twenty-four thousand square feet total gross area per building.

(P.A. 88-359, S. 5, 12; P.A. 89-255, S. 5, 7; P.A. 90-153, S. 2, 4; P.A. 99-206, S. 3, 4.)

History: P.A. 89-255 amended section to provide if plans for proposed structure or addition are required to be sealed by a licensed architect or professional engineer, each architect or engineer of record shall be retained and be responsible for duties specified, eliminating reference to review of daily construction logs and further required licensed professional engineer to review fabrication process, eliminating requirement of viewing it; P.A. 90-153 added Subsec. (b) defining use groups recognized by state building code and requiring signed statement by architect or professional engineer and general contractor of project that project complies with approved plans and specifications as condition for issuing certificate of occupancy and revised existing provisions requiring that plans and specifications be sealed by architect or engineer to conform with new Subsec. (b); P.A. 99-206 specified that plans and specifications be sealed by the architect of record or the engineer of record, and that the statement of professional opinion be signed by the architect of record or the engineer of record, or by the additional architect or engineer retained pursuant to Subsec. (a), effective July 1, 1999.



Section 29-277 - Sale or installation of foamed-in-place insulating material. Certification of compliance. Penalty.

(a) As used in this section:

(1) “Urea-formaldehyde foamed-in-place insulation material” means a cellular plastic insulation material generated in a continuous stream by mixing the components which consist of a urea-formaldehyde based resin, air and a foaming agent, but does not mean or include urethane foam insulation or styrene foam insulation;

(2) “Standard Method” means “Standard Method for the Testing and Evaluation of Volatile Organic Chemical Emissions from Indoor Sources Using Environmental Chambers Version 1.1”, issued in 2010 by the California Department of Public Health; and

(3) “ASTM standard D7859” means “ASTM D7859, Standard Practice for Spraying, Sampling, Packaging and Test Specimen Preparation of Spray Polyurethane Foam (SPF) for Testing of Emissions Using Environmental Chambers,” published by ASTM International.

(b) Foamed-in-place insulating material, except urethane foam insulation or styrene foam insulation, shall not be sold or installed in this state on or after May 28, 2013, unless the manufacturer or supplier has certified to the State Building Inspector that the material complies with the provisions of this section.

(c) Such certification shall contain the following information:

(1) The name of the manufacturer;

(2) A description of the type of insulating material being certified in sufficient detail to permit its identification, which description may include information sheets, brochures, a sample label for the product or similar information;

(3) A statement that the insulating material is not a urea-formaldehyde foamed-in-place insulation material;

(4) (A) Verification that the insulating material has undergone small-scale formaldehyde emissions testing and evaluation in accordance with, and meets the requirements of, the most current version of the Standard Method, provided:

(i) All samples are prepared, sprayed, packaged and shipped to an analytical laboratory in accordance with the most current version of ASTM standard D7859;

(ii) The analytical laboratory has ISO/IEC standard 17025 accreditation and the capabilities to perform such testing and evaluation; and

(iii) The formaldehyde emissions testing and evaluation includes indoor air quality modeling for thermal insulation used in ceilings and walls in a standard school classroom as specified in table 4.3 of the most current version of the Standard Method; or

(B) Verification that the insulating material meets the requirements of one of the following methods, provided all samples are prepared, sprayed, packaged and shipped in accordance with the most current version of ASTM standard D7859:

(i) Scientific Certification Systems Indoor Advantage + Formaldehyde Free Certification Requirements;

(ii) GREENGUARD Environmental Institute Formaldehyde Free Verification Requirements;

(iii) CAN/ULC-S774-09 Standard Laboratory Guide for the Determination of Volatile Organic Compound Emissions from Polyurethane Foam; or

(iv) Any other test or documentation acceptable to the State Building Inspector that documents the emission or release of formaldehyde within cured insulating materials; and

(5) A description of the quality assurance program used by the manufacturer or supplier, including the manufacturer’s or supplier’s training program for installers of the insulating material.

(d) Any person who violates any provision of this section shall be fined not more than five hundred dollars for the first offense and for each subsequent offense shall be fined not more than one thousand dollars.

(P.A. 81-250, S. 1–4; P.A. 13-43, S. 1.)

History: P.A. 13-43 replaced former Subsecs. (a) and (b) with new Subsec. (a) defining “urea-formaldehyde foamed-in-place insulation material”, “Standard Method” and “ASTM standard D7859” and new Subsec. (b) re prohibition on sale or installation of foamed-in-place insulating material, except urethane foam insulation or styrene foam insulation, on or after May 28, 2013, unless manufacturer or supplier has certified it complies with section, added new Subsec. (c) re information required to be contained in certification and redesignated existing Subsec. (c) as Subsec. (d), effective May 28, 2013.



Section 29-278 to 29-281 - (Formerly Secs. 19-399a to 19-399d). Safety glazing material; definitions. Labeling of lights. Safety glazing material requirement; liability; penalty. Statute supersedes local ordinance.

Sections 29-278 to 29-281, inclusive, are repealed.

(P.A. 73-182, S. 1–5; P.A. 77-614, S. 500, 610; P.A. 78-303, S. 21, 136; P.A. 82-432, S. 13, 19; P.A. 88-317, S. 89, 107; 88-356, S. 5.)



Section 29-282 - (Formerly Sec. 19-403). Public service company exceptions.

This part shall not apply to structures, other than buildings, of public service companies subject to regulation by the Public Utilities Regulatory Authority.

(1949 Rev., S. 4114; P.A. 75-486, S. 47, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 171, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; Sec. 19-403 transferred to Sec. 29-282 in 1983; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 29-291 - (Formerly Sec. 29-39). Commissioner to appoint State Fire Marshal.

For the purposes of this part and any other statute related to fire prevention and safety, the Commissioner of Construction Services shall appoint a person to serve as the State Fire Marshal. The commissioner may delegate such powers as the commissioner deems expedient for the proper administration of this part and any other statute related to fire prevention and safety to any employee of (1) the Department of Construction Services, and (2) The University of Connecticut at Storrs Division of Public Safety, provided the commissioner and the president of The University of Connecticut enter into a memorandum of understanding concerning such delegation of powers in accordance with section 10a-109ff.

(1949 Rev., S. 3664; P.A. 77-614, S. 486, 610; P.A. 90-337, S. 7, 8; P.A. 00-220, S. 36, 43; P.A. 06-134, S. 10; P.A. 11-51, S. 106.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; Sec. 29-39 transferred to Sec. 29-291 in 1983; P.A. 90-337 deleted reference to “member of the division of state police” and inserted “employee” in lieu thereof; P.A. 00-220 added provision re The University of Connecticut at Storrs Division of Public Safety and made technical changes, effective July 1, 2000; P.A. 06-134 added language concerning memorandum of understanding and reference to Sec. 10a-109ff and made technical changes, effective July 1, 2006; P.A. 11-51 replaced provisions re Commissioner of Public Safety serving as the State Fire Marshal with provisions re Commissioner of Construction Services appointing a person to serve as the State Fire Marshal and, in Subdiv. (1), changed “Department of Public Safety” to “Department of Construction Services”, effective July 1, 2011.



Section 29-291a - State Fire Prevention Code: Adoption and revision. Advisory committee. Official interpretation.

(a) The State Fire Marshal, in coordination with the advisory committee established under subsection (b) of this section, shall adopt and administer a State Fire Prevention Code based on a nationally recognized fire prevention code. Said code shall be used to enhance the enforcement capabilities of local fire marshals and for the purposes of prevention of fire and other related emergencies. Said code shall be adopted not later than October 1, 2008, and shall be revised thereafter as deemed necessary to incorporate any subsequent revisions to the code not later than eighteen months following the date of first publication of such revisions.

(b) There is established an advisory committee consisting of nine persons appointed by the State Fire Marshal. The State Fire Marshal shall appoint two members selected from a list of individuals submitted by the Codes and Standards Committee from the membership of said committee and seven members representing local fire marshals, deputy fire marshals and fire inspectors selected from a list of individuals submitted by the Connecticut Fire Marshals Association.

(c) The State Fire Marshal may issue official interpretations of the State Fire Prevention Code, including interpretations of the applicability of any provision of the code, upon the request of any person. The State Fire Marshal shall compile and index each interpretation and shall publish such interpretations at periodic intervals not exceeding four months.

(P.A. 04-59, S. 1; P.A. 07-84, S. 1; P.A. 08-65, S. 1.)

History: P.A. 04-59 effective May 10, 2004; P.A. 07-84 amended Subsec. (a) to extend deadline for adoption of the Fire Prevention Code from January 1, 2005, to October 1, 2008; P.A. 08-65 made a technical change in Subsec. (a) and added Subsec. (c) re official interpretations of the code.



Section 29-291b - State Fire Prevention Code: Variations, exemptions, equivalent or alternate compliance.

The State Fire Marshal may grant variations or exemptions from, or approve equivalent or alternate compliance with, particular provisions of the State Fire Prevention Code where strict compliance with such provisions would entail practical difficulty or unnecessary hardship, or is otherwise adjudged unwarranted, provided any such variation or exemption or approved equivalent or alternate compliance shall, in the opinion of the State Fire Marshal, secure the public safety. Any application for a variation or exemption or equivalent or alternate compliance received by a local fire marshal shall be forwarded to the State Fire Marshal by first class mail not later than fifteen business days after the receipt of such application by the local fire marshal and accompanied by a letter containing the local fire marshal’s comments on the merits of the application.

(P.A. 08-65, S. 5.)



Section 29-291c - State Fire Prevention Code: Abatement of certain conditions, injunction, citation, penalties.

(a) When the State Fire Marshal or a local fire marshal ascertains that there exists in any building, or upon any premises, a condition that violates the State Fire Prevention Code, the State Fire Marshal or local fire marshal shall order such condition remedied by the owner or occupant of such building or premises. Any such remedy shall be in conformance with all building codes, ordinances, rules and regulations of the municipality involved. Such owner or occupant shall be subject to the penalties prescribed by subsection (e) of this section and, in addition, may be fined fifty dollars a day for each day’s continuance of each violation, to be recovered in a proper action in the name of the state.

(b) Upon failure of an owner or occupant to abate or remedy a violation pursuant to subsection (a) of this section within a reasonable period of time specified by the State Fire Marshal or the local fire marshal, the local fire marshal shall promptly notify, in writing, the prosecuting attorney having jurisdiction in the municipality in which such violation or condition exists of all of the relevant facts. The local fire marshal may request the chief executive officer, any official of the municipality authorized to institute actions on behalf of the municipality in which the hazard exists or the State Fire Marshal, to apply to any court of equitable jurisdiction for an injunction against such owner or occupant for the purpose of closing or restricting from public service or use the place or premises containing the violation or condition until the violation or condition has been remedied, or the State Fire Marshal may apply for such an injunction without such request.

(c) The State Fire Marshal or any local fire marshal empowered to enforce the State Fire Prevention Code may, as an alternative to issuing an order pursuant to subsection (a) of this section, give the owner or occupant a written citation for any violation of the State Fire Prevention Code. No such citation may be issued if the owner or occupant has been previously issued a citation for the same violation by the State Fire Marshal or the local fire marshal within six months prior to the current violation. Such citation shall contain the name and address, if known, of the owner or occupant, the specific offense charged and the time and place of the violation. The citation shall be signed by the State Fire Marshal or local fire marshal and shall be signed by the owner or occupant in acknowledgement that such citation has been received. The State Fire Marshal or local fire marshal shall, if practicable, deliver a copy of the citation to the owner or occupant at the time and place of the violation or shall use some other reasonable means of notification. Any person who is issued a citation for violation of any provision of the State Fire Prevention Code in accordance with this subsection shall be fined not more than two hundred fifty dollars.

(d) If a local fire marshal issues a citation pursuant to subsection (c) of this section, the state shall remit to the municipalities in which the violations occurred ninety per cent of the proceeds of the fine and shall remit to the State Treasurer the remaining ten per cent. If the State Fire Marshal issues a citation pursuant to said subsection, the state shall remit to the State Treasurer the entire proceeds of the fine. Each clerk of the Superior Court or the Chief Court Administrator, on or before the thirtieth day of January, April, July and October in each year, shall certify to the Comptroller the amount due for the previous quarter under this subsection to each municipality served by the office of the clerk or official.

(e) In addition to the fine prescribed in subsection (a) of this section, any person who violates any provision of the State Fire Prevention Code shall be fined not less than two hundred dollars or more than one thousand dollars or be imprisoned not more than six months, or both.

(P.A. 08-65, S. 7.)



Section 29-291d - State Fire Marshal review of local fire marshal decision re State Fire Prevention Code. Appeal.

The State Fire Marshal shall review a decision by a local fire marshal upon the request of any person determined to have the right to appeal or when the State Fire Marshal has reason to believe that such official has misconstrued or misinterpreted any provision of the State Fire Prevention Code adopted pursuant to section 29-291a. If upon review and after consultation with such official the State Fire Marshal determines that a provision of the code has been misconstrued or misinterpreted, the State Fire Marshal shall issue an interpretation of such code and may issue any order the State Fire Marshal deems appropriate. Any such determination or order shall be in writing and sent to such local fire marshal by registered mail, return receipt requested. Any person aggrieved by a decision made by the State Fire Marshal in accordance with this section or a decision of the State Fire Marshal relating to the enforcement of the State Fire Prevention Code may appeal such decision to the superior court for the judicial district where the premises concerned are located.

(P.A. 08-65, S. 6.)



Section 29-292 - (Formerly Sec. 29-40). Fire Safety Code. Carbon monoxide and smoke detection and warning equipment. Certificate of occupancy. Liability.

(a)(1) The State Fire Marshal and the Codes and Standards Committee shall adopt and administer a Fire Safety Code and at any time may amend the same. The code shall be based on a nationally recognized model fire code and shall be revised not later than January 1, 2005, and thereafter as deemed necessary to incorporate advances in technologies and improvements in construction materials and any subsequent revisions to the code not later than eighteen months following the date of first publication of such revisions to the code, unless the State Fire Marshal and the committee certify that a revision is not necessary for such purpose. The regulations in said code shall provide for reasonable safety from fire, smoke and panic therefrom, in all buildings and areas adjacent thereto except in private dwellings occupied by one or two families and upon all premises, and shall include provision for (A) carbon monoxide detection and warning equipment in (i) new residential buildings not exempt under regulations adopted pursuant to this subsection and designed to be occupied by one or two families for which a building permit for new occupancy is issued on or after October 1, 2005, and (ii) all public or nonpublic school buildings, and (B) smoke detection and warning equipment in (i) residential buildings designed to be occupied by two or more families, (ii) new residential buildings designed to be occupied by one family for which a building permit for new occupancy is issued on or after October 1, 1978, requiring equipment complying with the Fire Safety Code, and (iii) new residential buildings designed to be occupied by one or more families for which a building permit for new occupancy is issued on or after October 1, 1985, requiring equipment capable of operation using alternating current and batteries.

(2) Said regulations shall provide the requirements for markings and literature which shall accompany such equipment sufficient to inform the occupants and owners of such buildings of the purpose, protective limitations and correct installation, operating, testing, maintenance and replacement procedures and servicing instructions for such equipment and shall require that smoke detection and warning equipment which is installed in such residential buildings shall be capable of sensing visible or invisible smoke particles, that the manner and location of installing smoke detectors shall be approved by the local fire marshal or building official, that such installation shall not exceed the standards under which such equipment was tested and approved and that such equipment, when activated, shall provide an alarm suitable to warn the occupants, provided each hotel, motel or inn shall install or furnish such equipment which, when activated, shall provide a visible alarm suitable to warn occupants, in at least one per cent of the units or rooms in such establishment having one hundred or more units or rooms and in establishments having less than one hundred units or rooms, it shall install or furnish at least one such alarm.

(3) Said regulations shall (A) provide the requirements and specifications for the installation and use of carbon monoxide detection and warning equipment and shall include, but not be limited to, the location, power requirements and standards for such equipment and exemptions for buildings that do not pose a risk of carbon monoxide poisoning due to sole dependence on systems that do not emit carbon monoxide; (B) provide the requirements for testing and inspecting carbon monoxide detection and warning equipment installed in public or nonpublic school buildings and shall include, but not be limited to, the frequency with which such equipment shall be tested and inspected; (C) require that, for a public or nonpublic school building, (i) any carbon monoxide detection equipment installed in any such building meet or exceed Underwriters Laboratories Standard Number 2075, or (ii) any carbon monoxide warning equipment installed in any such building meet or exceed Underwriters Laboratories Standard Number 2034; (D) require the installation and maintenance of such detection or warning equipment to comply with the manufacturer’s instructions and with the standards set forth by the National Fire Protection Association; and (E) prohibit, for public and nonpublic school buildings for which a building permit for new occupancy is issued on or after January 1, 2012, the installation of any battery-operated carbon monoxide warning equipment or any plug-in carbon monoxide warning equipment that has a battery as its back-up power source.

(b) (1) No certificate of occupancy shall be issued for any residential building designed to be occupied by two or more families, or any new residential building designed to be occupied by one or more families for which a building permit for new occupancy is issued on or after October 1, 1978, unless the local fire marshal or building official has certified that such building is equipped with smoke detection and warning equipment complying with the Fire Safety Code.

(2) No certificate of occupancy shall be issued for any (A) new residential building not exempt under regulations adopted pursuant to subsection (a) of this section and designed to be occupied by one or two families for which a building permit for new occupancy is issued on or after October 1, 2005, or (B) public or nonpublic school building for which a building permit for new occupancy is issued on or after January 1, 2012, unless the local fire marshal or building official has certified that such residential or school building is equipped with carbon monoxide detection and warning equipment complying with the Fire Safety Code.

(c) (1) No municipality, local or regional board of education, or supervisory agent of a nonpublic school, and (2) no employee, officer or agent of such municipality, board of education or supervisory agent acting without malice, in good faith and within the scope of his or her employment or official duties shall be liable for any damage to any person or property resulting from the failure to detect carbon monoxide within a public school building, provided carbon monoxide detection equipment is installed and maintained in accordance with the manufacturer’s published instructions and with the regulations established pursuant to this section.

(1949 Rev., S. 3665; 1971, P.A. 802, S. 11; P.A. 73-95, S. 1; P.A. 76-78; P.A. 77-334, S. 1, 2; 77-604, S. 65, 84; P.A. 80-297, S. 11, 20; P.A. 81-381, S. 1, 4; P.A. 82-344, S. 1, 3; 82-432, S. 11, 19; 82-472, S. 179 (Void), 183; P.A. 84-178; P.A. 85-321, S. 1; P.A. 86-327, S. 3; P.A. 87-186; July Sp. Sess. P.A. 87-2, S. 1, 2; P.A. 88-364, S. 46, 123; P.A. 97-25; P.A. 04-59, S. 3; P.A. 05-161, S. 1; P.A. 09-35, S. 3; P.A. 11-248, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 69.)

History: 1971 act substituted “adopt, promulgate and administer” for “establish”; P.A. 73-95 required that regulations provide reasonable safety from fire, smoke, etc. in areas adjacent to buildings as well as in buildings themselves; P.A. 76-78 added provisions re regulations concerning smoke detection systems in residential buildings and added Subsec. (b) requiring that buildings contain smoke detection systems before certificates of occupancy issued if building permit issued on or after October 1, 1976; P.A. 77-334 substituted “smoke detection and warning equipment” for “smoke detection systems” and required their installation in residential buildings to be occupied by one or more families after October 1, 1978, where previously they were required in buildings to be occupied by two or more families and required that regulations provide requirements for markings and literature which should accompany smoke detection and warning equipment; P.A. 77-604 made technical changes in Subsec. (b); P.A. 80-297 added Subsec. (c) re review of plans and specifications of structures subject to fire safety code to determine whether or not the structures comply with code requirements; P.A. 81-381 amended Subsec. (a) to require the installation of smoke detection and warning equipment in student dormitories at all colleges and universities not later than September 1, 1982; P.A. 82-344 repealed mandate for installation of smoke detection devices in student dormitories at all colleges and universities by September 1, 1982; P.A. 82-432 added reference to codes and standards committee in Subsec. (a); P.A. 82-472 attempted to make technical change in section 1 of vetoed public act 82-64 and therefore was without effect; Sec. 29-40 transferred to Sec. 29-292 in 1983; P.A. 84-178 amended Subsec. (a), adding a proviso requiring hotels, motels or inns to install or furnish visible fire alarm signals as specified; P.A. 85-321 amended Subsec. (a) to delete language requiring provision of Level Four Protection and require that smoke detection and warning equipment comply with fire safety code, and to require equipment capable of operation using current and batteries in one-family or multifamily new residential buildings; P.A. 86-327 amended Subsec. (a) to require revision of code not later than January 1, 1987, and every four years thereafter to incorporate certain advances and improvements; P.A. 87-186 amended Subsec. (c), exempting municipalities from payment of fees for plan review to determine fire safety code compliance; July Sp. Sess. P.A. 87-2 amended Subsec. (a)(1) to require smoke detection and warning equipment in all residential buildings designed to be occupied by two or more families by deleting provision which limited requirement to such buildings “for which a building permit is issued on or after October 1, 1976”, amended Subsec. (a)(2) to change “one or more families” to “one family” and amended Subsec. (b) to prohibit the issuance of a certificate of occupancy for any residential building designed to be occupied by two or more families, unless it is equipped with smoke detection and warning equipment by deleting provision which limited prohibition to any such building “for which a building permit is issued on or after October 1, 1976”; P.A. 88-364 made a technical change in Subsec. (a); P.A. 97-25 deleted former Subsec. (c) which authorized submission of plans and specifications of structures subject to State Fire Safety Code to State Fire Marshal for determination re compliance with code requirements; P.A. 04-59 amended Subsec. (a) to make a technical change, require that code be based on a nationally recognized model fire code and be revised not later than January 1, 2005, and thereafter as deemed necessary to incorporate subsequent revisions to the code not later than 18 months following the date of first publication of such revisions to the code, and delete provision requiring revision by January 1, 1987, and every four years thereafter, effective May 10, 2004; P.A. 05-161 amended Subsec. (a) to insert new Subdiv. (1) requiring installation of carbon monoxide detection and warning equipment in certain new residential buildings, designate provisions re smoke detection and warning equipment as Subdiv. (2) and redesignate existing Subdivs. (1) to (3) as Subparas. (A) to (C) of said Subdiv. (2), and to require that regulations provide requirements and specifications for installation and use of carbon monoxide detection and warning equipment and exemptions for buildings that do not pose a risk of carbon monoxide poisoning due to sole dependence on systems that do not emit carbon monoxide, and amended Subsec. (b) to designate existing provisions as Subdiv. (1) and to add Subdiv. (2) prohibiting issuance of certificate of occupancy for certain new residential buildings unless equipped with carbon monoxide detection and warning equipment, effective July 1, 2005; P.A. 09-35 amended Subsec. (a) to delete exception re premises used for manufacturing; P.A. 11-248 amended Subsec. (a) to divide existing provisions into Subdivs. (1) to (3), added provisions requiring public and nonpublic schools to have carbon monoxide detection and warning equipment installed and requiring State Fire Marshal and Codes and Standards Committee to include provisions re such schools in regulations, added Subsec. (c) re immunity from liability for failure to detect carbon monoxide within a public school building, and made technical changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsec. (a)(3)(C).

See Sec. 7-282b re installation and connection of automatic calling devices.

See Sec. 29-251a re review of regulations for conflicts with Fire Safety Code.

See Sec. 29-252a re compliance of state buildings with Fire Safety Code.

Not an unlawful delegation of legislative power; it prescribes standards as a guide in adoption of regulations. Constitutionality upheld. 141 C. 524. Cited. 143 C. 1.

Annotations to present section:

Cited. 204 C. 410; Id., 429. Cited. 211 C. 501.

Cited. 33 CA 422.

Subsec. (a):

Subdiv. (1) cited. 45 CA 46.



Section 29-293 - (Formerly Sec. 29-41). Codes to specify minimum fire safety requirements. Establishment of fire zones.

(a) The Fire Safety Code and the State Fire Prevention Code shall specify reasonable minimum requirements for fire safety in new and existing buildings and facilities.

(b) The State Fire Prevention Code shall, and any municipality may, by ordinance, require the establishment of one or more fire zones for the orderly access of fire and other emergency equipment to buildings or facilities open to the public. Any such ordinance may be in accordance with the (1) size, type of construction and nature of use or occupancy of such buildings or facilities, and (2) the fire suppression equipment and method of attack utilized by the fire department.

(1949 Rev., S. 3666; 1971, P.A. 802, S. 10; P.A. 73-95, S. 2; P.A. 85-34, S. 1; June Sp. Sess. P.A. 98-1, S. 63, 121; P.A. 99-163, S. 4; P.A. 09-177, S. 3.)

History: 1971 act deleted references to municipalities’ right to enact ordinances as provided in Sec. 19-378 and required that orders made by municipalities be “consistent with” rather than “equal to, additional to or more stringent than” regulations issued under authority of Secs. 29-40 to 29-42; P.A. 73-95 authorized inclusion in code of requirement that fire safety zones be established; Sec. 29-41 transferred to Sec. 29-293 in 1983; P.A. 85-34 deleted provision re municipalities’ rights to make orders with respect to buildings as provided in Sec. 29-383, that section being repealed in the same act; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998; P.A. 99-163 divided the section into Subsecs. and deleted provision re discretionary inclusion in fire code of requirement to establish fire zones in premises open to public from Subsec. (a) and, in Subsec. (b), clarified that municipalities may establish fire zones; P.A. 09-177 added references to State Fire Prevention Code.



Section 29-294 - (Formerly Sec. 29-42). Publication of code.

The Fire Safety Code and all amendments to said code shall be registered with the Secretary of the State and published in accordance with section 4-173, and, in addition, a copy shall be provided to each local fire marshal, fire chief and building inspector, and such other governmental officials as request said code.

(1949 Rev., S. 3667; P.A. 73-616, S. 24; June Sp. Sess. P.A. 98-1, S. 64, 121.)

History: P.A. 73-616 substituted Sec. 4-173 for Sec. 4-46; Sec. 29-42 transferred to Sec. 29-294 in 1983; June Sp. Sess. P.A. 98-1 made technical changes, effective June 24, 1998.



Section 29-295 - (Formerly Sec. 29-43). Penalty for violation of code.

Any person who violates any provision of the Fire Safety Code shall be fined not less than two hundred dollars or more than one thousand dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 3668; P.A. 81-220; P.A. 07-217, S. 138.)

History: P.A. 81-220 imposed minimum fine of $200, raised maximum fine from $200 to $1,000 and increased maximum period of imprisonment from three months to six months; Sec. 29-43 transferred to Sec. 29-295 in 1983; P.A. 07-217 made technical changes, effective July 12, 2007.



Section 29-296 - (Formerly Sec. 29-44). Variations or exemptions from code.

The State Fire Marshal may grant variations or exemptions from, or approve equivalent or alternate compliance with, particular provisions of any regulation issued under the provisions of section 29-292 where strict compliance with such provisions would entail practical difficulty or unnecessary hardship, or is otherwise adjudged unwarranted, provided any such variation or exemption or approved equivalent or alternate compliance shall, in the opinion of the State Fire Marshal, secure the public safety. Any application for a variation or exemption or equivalent or alternate compliance received by a local fire marshal shall be forwarded to the State Fire Marshal by first class mail within fifteen business days of receipt by such local fire marshal and shall be accompanied by a letter from such local fire marshal that shall include comments on the merits of the application.

(1957, P.A. 516, S. 1; P.A. 02-72, S. 4.)

History: Sec. 29-44 transferred to Sec. 29-296 in 1983; P.A. 02-72 specified procedures for the forwarding of application for variation or exemption or equivalent or alternate compliance received by local fire marshals to the State Fire Marshal.



Section 29-296a - Fire Safety Code: Variations, exemptions, equivalent or alternate compliance.

Not later than January 1, 2003, the State Fire Marshal and the Codes and Standards Committee shall create a list of variations or exemptions from, or equivalent or alternate compliance with, the Fire Safety Code granted relative to existing buildings in the last two calendar years and shall update such list biennially. Not later than April 1, 2003, the State Fire Marshal shall, within available appropriations, (1) send such list to all local fire marshals, (2) take appropriate actions to publicize such list, and (3) educate local fire marshals and the public on how to use the list.

(P.A. 02-72, S. 2; P.A. 11-8, S. 9.)

History: P.A. 11-8 made a technical change, effective May 24, 2011.



Section 29-297 - (Formerly Sec. 29-45). Appointment of local fire marshals, deputies and provisional fire marshals.

(a) The board of fire commissioners or, in the absence of such board, any corresponding authority of each town, city or borough, or, if no such board or corresponding authority exists, the legislative body of each city, the board of selectmen of each town or the warden and burgesses of each borough, or, in the case of an incorporated fire district, the executive authority of such district shall appoint a local fire marshal and such deputy fire marshals as may be necessary. In making such appointment, preference shall be given to a member of the regular or volunteer fire department of such municipality. Each local fire marshal shall be sworn to the faithful performance of his duties by the clerk of the town, city, borough or fire district and shall continue to serve in that office until removed for cause. Such clerk shall record his acceptance of the position of local fire marshal and shall report the same in writing to the State Fire Marshal within ten days thereafter, giving the name and address of the local fire marshal and stating the limits of the territory in which the local fire marshal is to serve.

(b) The board of fire commissioners or, in the absence of such board, any corresponding authority of each town, city or borough or, if no such board or corresponding authority exists, the legislative body of each city, the board of selectmen of each town or the warden and burgesses of each borough or, in the case of an incorporated fire district, the executive authority of such district may, upon the death, disability, dismissal, retirement or revocation of certification of the local fire marshal, and in the absence of an existing deputy fire marshal, appoint a certified deputy fire marshal as the acting fire marshal for a period not to exceed one hundred eighty days.

(1949 Rev., S. 3669; 1955, S. 1993d; 1967, P.A. 567, S. 1; 1971, P.A. 569, S. 1; P.A. 95-13.)

History: 1967 act empowered executive authority of an incorporated fire district to appoint local fire marshals and deputies; 1971 act provided that local fire marshals serve until removed for cause; Sec. 29-45 transferred to Sec. 29-297 in 1983; P.A. 95-13 added Subsec. (b) allowing appointment of certified deputy fire marshal for up to 180 days in absence of local or deputy fire marshal.

Language of statute is sufficiently unequivocal to be mandatory but insufficiently specific to be self-executing. 185 C. 445. Held to be constitutional under Conn. Const., Art. I, Sec. 1. 192 C. 127.

Annotations to present section:

Cited. 209 C. 352.

Cited. 13 CA 1. Cited. 42 CA 13.



Section 29-298 - (Formerly Sec. 29-45a). Certification of local fire marshals, deputies, inspectors and investigators. Continuing education programs. Certificate of emeritus. Immunity from personal liability. Authority of deputy or acting fire marshals and inspectors.

(a) The State Fire Marshal and the Codes and Standards Committee, acting jointly, shall adopt minimum standards of qualification for local fire marshals, deputy fire marshals, fire inspectors and such other classes of inspectors and investigators as they deem necessary. The State Fire Marshal and the Codes and Standards Committee shall (1) prepare and conduct oral, written or practical examinations to determine if a person is qualified and eligible to be certified, or (2) accept successful completion of programs of training developed by public agencies and approved by them as proof of qualification for certification eligibility, or (3) prepare and conduct a training program, the successful completion of which shall qualify a person to be certified. Upon determination of the qualification of a local fire official under subdivision (1), (2) or (3) of this subsection, the State Fire Marshal and the Codes and Standards Committee shall issue or cause to be issued a certificate to such person stating that the person is eligible to be certified. The State Fire Marshal and the Codes and Standards Committee shall establish classes of certification that will recognize the varying involvements of such local fire officials. Local fire marshals, deputy fire marshals, fire inspectors and other inspectors or investigators holding office in any municipality shall be certified in accordance with subdivision (1), (2) or (3) of this subsection. On or after October 1, 1979, no local fire marshal, deputy fire marshal, fire inspector or other inspector or investigator shall be appointed or hired unless such person is certified and any such person shall be removed from office if such person fails to maintain certification. The State Fire Marshal and the Codes and Standards Committee shall conduct educational programs designed to assist such local fire officials in carrying out the duties and responsibilities of their office. Such educational programs for local fire marshals, deputy fire marshals and fire inspectors shall be in addition to the programs specified under subdivisions (2) and (3) of this subsection and shall consist of not less than ninety hours of training over a three-year period. The State Fire Marshal and the Codes and Standards Committee shall establish the minimum hours of training for the other classes of inspectors and investigators, which shall recognize the varying involvements of such officials. Each local fire official shall attend such training programs or other approved programs of training and present proof of successful completion to the State Fire Marshal. The State Fire Marshal may, after notice and opportunity for hearing, and with the participation of one or more members of the Fire Marshal Training Council, revoke any certificate issued under the provisions of this subsection for failure on the part of a local fire official to present such proof. Any appointed local fire marshal, deputy fire marshal or other inspector or investigator who wishes to retire his or her certificate may apply to the State Fire Marshal and the Codes and Standards Committee to have such certificate retired and be issued a certificate of emeritus. Such retired local fire official may no longer hold himself or herself out as a certified local fire official.

(b) No local fire marshal, deputy fire marshal, fire inspector or other inspector or investigator acting for a local fire marshal, who is charged with the enforcement of the Fire Safety Code and this chapter, may be held personally liable for any damage to persons or property that may result from any action that is required or permitted in the discharge of his official duties while acting for a municipality or fire district. Any legal proceeding brought against any such fire marshal, deputy fire marshal, fire inspector or other inspector or investigator because of any such action shall be defended by such municipality or fire district. No such fire marshal, deputy fire marshal, fire inspector or other inspector or investigator may be held responsible for or charged with the costs of any such legal proceeding. Any officer of a local fire marshal’s office, if acting without malice and in good faith, shall be free from all liability for any action or omission in the performance of his official duties.

(c) Except as provided in this subsection, each certified deputy fire marshal, fire inspector or other inspector or investigator shall act under the direction and supervision of the local fire marshal while enforcing the Fire Safety Code and the provisions of this chapter. The local fire marshal may authorize, in writing, such deputy fire marshal or fire inspector to issue any permit or order under the provisions of this part or to certify compliance with the provisions of the Fire Safety Code, on his behalf. If no local fire marshal has been appointed in accordance with the provisions of section 29-297, the deputy fire marshal or acting fire marshal shall assume the authority granted to the local fire marshal under this section.

(1971, P.A. 569, S. 2; P.A. 77-84; P.A. 82-432, S. 12, 19; P.A. 83-375, S. 1; 83-566, S. 4, 6; P.A. 86-327, S. 1; 86-403, S. 121; P.A. 87-120, S. 1, 3; P.A. 89-54; 89-75, S. 1, 2; P.A. 90-230, S. 91, 101; P.A. 07-84, S. 2, 5; 07-217, S. 139; P.A. 09-35, S. 4.)

History: P.A. 77-84 required that state marshal adopt minimum qualification standards for local fire marshals, deputy fire marshals and fire inspectors, adding the latter as a new personnel category and prohibited appointment or hiring of noncertified person on or after October 1, 1979; P.A. 82-432 empowered codes and standards committee to act jointly with state fire marshal in functions enumerated in section; Sec. 29-45a transferred to Sec. 29-298 in 1983; P.A. 83-375 added Subsec. (b), which provided that local fire marshals, deputies or inspectors are immune from personal liability for damage resulting from acts constituting official duties; P.A. 83-566 added Subdiv. (3), authorizing the state fire marshal and codes and standards committee to prepare and conduct a training program and specifically provided that deputy fire marshals and fire inspectors holding municipal office shall be certified in accordance with Subdiv. (1), (2) or (3); P.A. 86-327 amended Subsec. (a) to require a local fire official’s removal from office for failure to maintain certification, continuing education for such officials, and revocation of certification for failure to complete such educational programs; P.A. 86-403 made technical change in Subsec. (a); P.A. 87-120 required the adoption of minimum standards of qualification for classes of fire inspectors in Subsec. (a) and added Subsec. (c), requiring deputy fire marshals and fire inspectors to act under supervision of local fire marshal while enforcing fire safety code; P.A. 89-54 required state fire marshal and committee to adopt minimum qualification standards for such other classes of inspectors and investigators as they deem necessary and required such inspectors and investigators to be certified; P.A. 89-75 amended Subsec. (c) to permit local fire marshal to authorize deputy fire marshal or fire inspector to issue permits and orders or certify compliance with fire safety code; P.A. 90-230 made technical change to Subsec. (c); P.A. 07-84 amended Subsec. (a) to add provisions concerning the issuing of a certificate of emeritus and, effective June 1, 2007, further amended Subsec. (a) to require participation of Fire Marshal Training Council in revocation proceedings; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; P.A. 09-35 amended Subsec. (c) to permit deputy fire marshal or acting fire marshal to assume authority of the local fire marshal when no local fire marshal has been appointed.

Cited. 185 C. 445.

Annotation to present section:

Cited. 211 C. 690.



Section 29-298a - Fire Marshal Training Council established. Duties. Members.

There shall be established within the Department of Construction Services a Fire Marshal Training Council which shall advise the State Fire Marshal and the Codes and Standards Committee on all matters pertaining to (1) certification training programs, (2) decertification hearings, (3) in-service training for fire marshals in the state, and (4) programs for all other persons eligible to receive training pursuant to subsections (a) to (c), inclusive, of section 29-251c. The council shall be composed of twelve members as follows: The State Fire Marshal or his designee; a member of the Codes and Standards Committee to be elected by such committee; three members appointed by the Connecticut Fire Marshals’ Association, one of whom shall be a volunteer, one of whom shall be a part-time paid, and one of whom shall be a full-time, local fire marshal, deputy fire marshal or fire inspector; one member appointed by the Board of Regents for Higher Education; two members appointed by the Board of Trustees for the Community-Technical Colleges; the chief elected official of a municipality having a population in excess of seventy thousand persons, appointed by the Governor; the chief elected official of a municipality having a population of less than seventy thousand persons, appointed by the Governor; and two public members, appointed by the Governor. Members shall be residents of this state and shall not be compensated for their services but shall be reimbursed for necessary expenses incurred in the performance of their duties. The council may elect such officers as it deems necessary.

(P.A. 86-327, S. 4; P.A. 89-260, S. 38, 41; P.A. 98-233, S. 7, 8; P.A. 07-84, S. 6; P.A. 11-51, S. 90.)

History: P.A. 89-260 substituted two members appointed by the board of trustees for the community-technical colleges for one member appointed by the board of trustees for state technical colleges and one member appointed by the board of trustees for regional community colleges; P.A. 98-233 included certain other eligible persons in training programs, effective July 1, 1999; P.A. 07-84 added Subdiv. designators (1) to (4) and added advisement re decertification hearings to list of council’s duties, effective June 1, 2007; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011 (Revisor’s note: “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” to conform with changes made by P.A. 11-48).



Section 29-298b - Complaints re negligence of local fire marshals, deputies or inspectors. Hearing prior to revocation of certificate. Appeal.

Upon receipt of a written complaint from any person alleging that a local fire marshal, deputy fire marshal or fire inspector has performed the duties of his office in an incompetent or negligent manner, the State Fire Marshal shall investigate such complaint and if he determines that probable cause exists, shall hold a hearing on the complaint. The State Fire Marshal shall provide such local fire official with written notice of the date, time and place of a public hearing on the complaint to be held before the State Fire Marshal or the deputy fire marshal not less than ten nor more than twenty days after such notice, the specific grounds for revocation of such local fire official’s certificate and a copy of the written complaint or complaints concerning him. Such local fire official shall have the opportunity to be heard in his own defense, personally or by counsel, at such public hearing. Following such hearing, the State Fire Marshal shall make a finding as to whether or not the certificate of such local fire official should be revoked. If the State Fire Marshal finds that such local official’s certificate should be revoked, he shall revoke the certification and immediately notify the appointing authority of the municipality in which the local fire official serves that such certification has been revoked. Any local fire official whose certification is revoked may appeal in accordance with the provisions of section 4-183.

(P.A. 86-327, S. 5; P.A. 87-59; P.A. 88-317, S. 37, 107.)

History: P.A. 87-59 required state fire marshal to investigate complaints and hold hearings thereon if he determines probable cause exists, and made several technical amendments to section; P.A. 88-317 repealed provision requiring that an appeal by a local fire official whose certification is revoked be made within 30 days following such revocation, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.



Section 29-299 - (Formerly Sec. 29-46). Dismissal of local fire marshal.

If a local fire marshal fails to faithfully perform the duties of his office, the appointing authority of the municipality in which he is serving shall, after proper inquiry, dismiss him and appoint another in his place. The State Fire Marshal shall be promptly notified of the removal from office of any local fire marshal and of the appointment of his successor.

(1949 Rev., S. 3670.)

History: Sec. 29-46 transferred to Sec. 29-299 in 1983.

Cited. 42 CA 13.



Section 29-300 - (Formerly Sec. 29-47). Hearing prior to dismissal. Appeal.

No local fire marshal shall be dismissed unless he has been given notice in writing of the specific grounds for such dismissal and an opportunity to be heard in his own defense, personally or by counsel, at a public hearing before the authority having the power of dismissal. Such public hearing, unless otherwise specified by charter, shall be held not less than five nor more than ten days after such notice. Any person so dismissed may appeal within thirty days following such dismissal to the superior court for the judicial district in which such town, city or borough is located. Service shall be made as in civil process. Said court shall review the record of such hearing and, if it appears upon the hearing upon the appeal that testimony is necessary for an equitable disposition of the appeal, it may take evidence or appoint a referee or a committee to take such evidence as it may direct and report the same to the court with his or its findings of fact, which report shall constitute a part of the proceedings upon which the determination of the court shall be made. The court, upon such appeal, and after a hearing thereon, may affirm the action of such authority, or may set the same aside if it finds that such authority acted illegally or arbitrarily or in the abuse of its discretion or with bad faith or malice.

(1949, 1951, 1955, S. 425d; P.A. 76-436, S. 610, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts; P.A. 78-280 deleted obsolete reference to counties; Sec. 29-47 transferred to Sec. 29-300 in 1983.

Cited. 42 CA 13.



Section 29-301 - (Formerly Sec. 29-48). One fire marshal for several municipalities.

Cities, towns and boroughs may, with the approval of the State Fire Marshal, unite in appointing one person to be local fire marshal for all of the jurisdictions so united, but no local fire marshal shall have any authority in any jurisdiction for which he has not been specifically appointed.

(1949 Rev., S. 3671; P.A. 87-120, S. 2, 3.)

History: Sec. 29-48 transferred to Sec. 29-301 in 1983; P.A. 87-120 permitted municipalities, with approval of the state fire marshal, to unite in appointing one local fire marshal for such jurisdictions, and deleted requirement that such municipalities be adjoining.



Section 29-302 - (Formerly Sec. 29-49). Investigations.

The local fire marshal shall, in accordance with the provisions of section 29-311, investigate the cause, origin and circumstances of any fire or explosion within his jurisdiction, by reason of which property has been destroyed or damaged, or any person injured or killed, or any incidents which threatened any property with destruction or damage or any person with injury or death by reason of fire or explosion, and shall especially investigate whether such fire was the result of an incendiary device or the result of carelessness, design or any criminal act; and the State Fire Marshal, or the deputy fire marshal under his direction, may supervise and direct such investigation.

(1949 Rev., S. 3672; P.A. 77-614, S. 486, 610; P.A. 81-429, S. 1; 81-472, S. 154, 159; P.A. 11-51, S. 107.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 81-429 required that fire marshal investigate specifically listed types of fires and explosions rather than “any fire by reason of which property has been destroyed or damaged” and deleted two-day limit for initiation of investigation following fire; P.A. 81-472 made technical corrections; Sec. 29-49 transferred to Sec. 29-302 in 1983; P.A. 11-51 deleted provision re Commissioner of Public Safety serving as State Fire Marshal, effective July 1, 2011.

Cited. 189 C. 228.

Annotations to present section:

Once charred wood flooring samples were lawfully seized pursuant to the cause and origin investigation statutes, defendant no longer possessed a reasonable expectation of privacy in them. 246 C. 63.

Sec. 29-302 et seq. cited. 18 CA 254. Cited. 46 CA 350.



Section 29-303 - (Formerly Sec. 29-50). Reporting of fire emergencies.

The fire chief or local fire marshal with jurisdiction over a town, city, borough or fire district where a fire, explosion or other fire emergency occurs shall furnish the State Fire Marshal a report of all the facts relating to its cause, its origin, the kind, the estimated value and ownership of the property damaged or destroyed, and such other information as called for by the State Fire Marshal on forms furnished by the State Fire Marshal, or in an electronic format prescribed by the State Fire Marshal. The fire chief or fire marshal may also submit reports regarding other significant fire department response to such fire or explosion, and such reports may be filed monthly but commencing January 1, 2008, such reports shall be filed not less than quarterly.

(1949 Rev., S. 3673; P.A. 85-10; 85-70; P.A. 07-84, S. 3; P.A. 08-9, S. 6.)

History: Sec. 29-50 transferred to Sec. 29-303 in 1983; P.A. 85-10 permitted local fire marshals to furnish fire data to the state fire marshal on magnetic tape; P.A. 85-70 required local fire chief to submit fire incident reports to local fire marshal within five days of the fire or explosion; P.A. 07-84 permitted either local fire marshal or fire chief to send a report to State Fire Marshal rather than having both write a report, deleted former Subdivs. (1) and (2), deleted requirement that report be made within 5 days, substituted electronic format for magnetic tape as an acceptable reporting method, and added provision re quarterly reports; P.A. 08-9 made technical changes, effective April 29, 2008.



Section 29-304 - (Formerly Sec. 29-51). Fee for investigations.

The State Fire Marshal shall annually certify to each city, town and borough the number of fires investigated and reported by its local fire marshal, and such municipality so notified shall pay to its local fire marshal a fee of not less than two dollars for each such fire so investigated and reported, provided such fee shall not be paid to a local fire marshal who receives a salary from the municipality for performing such services.

(1949 Rev., S. 3674; P.A. 79-36.)

History: P.A. 79-36 required that fire marshal’s fee be “not less than” $2 where previously the fee was $2 without variance; Sec. 29-51 transferred to Sec. 29-304 in 1983.



Section 29-305 - (Formerly Sec. 29-52). Inspections by local fire marshals. Reports. Schedule of inspections.

(a) Each local fire marshal and the State Fire Marshal, for the purpose of satisfying themselves that all pertinent statutes and regulations are complied with, may inspect in the interests of public safety all buildings, facilities, processes, equipment, systems and other areas regulated by the Fire Safety Code and the State Fire Prevention Code within their respective jurisdictions.

(b) Each local fire marshal shall inspect or cause to be inspected, at least once each calendar year or as often as prescribed by the State Fire Marshal pursuant to subsection (e) of this section, in the interests of public safety, all buildings and facilities of public service and all occupancies regulated by the Fire Safety Code within the local fire marshal’s jurisdiction, except residential buildings designed to be occupied by one or two families which shall be inspected, upon complaint or request of an owner or occupant, only for the purpose of determining whether the requirements specified in said codes relative to smoke detection and warning equipment have been satisfied. In the case of a school building, each local fire marshal shall submit a written report to the local or regional board of education documenting each such inspection.

(c) Upon receipt by the State Fire Marshal of information from an authentic source that any other building or facility within the State Fire Marshal’s jurisdiction is hazardous to life safety from fire, the State Fire Marshal shall inspect such building or facility.

(d) Upon receipt by the local fire marshal of information from an authentic source that any other building or facility within the local fire marshal’s jurisdiction is hazardous to life safety from fire, the local fire marshal shall inspect such building or facility. In each case in which the local fire marshal conducts an inspection, the local fire marshal shall be satisfied that all pertinent statutes and regulations are complied with, and shall keep a record of such investigations. Such local fire marshal or a designee shall have the right of entry at all reasonable hours into or upon any premises within the local fire marshal’s jurisdiction for the performance of the fire marshal’s duties except that occupied dwellings and habitations, exclusive of common use passageways and rooms in tenement houses, hotels and rooming houses, may only be entered for inspections between the hours of 9:00 a.m. and 5:00 p.m., except in the event of any emergency requiring immediate attention for life safety, or in the interests of public safety. Each local fire marshal shall make a monthly report to the authority which appointed the local fire marshal and shall be paid for his or her services in making such inspections of buildings, facilities, processes, equipment, systems and other areas the compensation agreed upon with such appointing authority.

(e) The State Fire Marshal may adopt amendments to the Fire Safety Code and the State Fire Prevention Code regarding requirements for the frequency of inspections of different building uses regulated by the codes and set forth a schedule of inspections, except for inspections of residential buildings designed to be occupied by three or more families, that are less frequent than yearly if the interests of public safety can be met by less frequent inspections.

(1949 Rev., S. 3675; 1957, P.A. 516, S. 2; P.A. 83-511, S. 3, 4; P.A. 89-42, S. 1, 2; P.A. 07-84, S. 4; P.A. 08-65, S. 2; P.A. 09-7, S. 4; 09-227, S. 1; P.A. 11-8, S. 21, 22.)

History: Sec. 29-52 transferred to Sec. 29-305 in 1983; P.A. 83-511 included manufacturing establishments within the types of buildings and facilities which local and state fire marshals may inspect in the interests of public safety, effective July 1, 1984; P.A. 89-42 added an exception to requirement that local fire marshal inspect all buildings and occupancies each year for one and two-family residential buildings which shall be inspected for smoke detection and warning equipment upon complaint or request of an owner or occupant; P.A. 07-84 designated existing provisions as Subsec. (a), made technical changes therein and added Subsec. (b) permitting State Fire Marshal to adopt amendments to Fire Safety and Fire Prevention Codes re schedule of inspections; P.A. 08-65 divided existing Subsec. (a) into new Subsecs. (a) to (d), redesignated existing Subsec. (b) as Subsec. (e), amended Subsec. (a) to delete reference to public service and manufacturing facilities, to add reference to “processes, equipment, systems and other areas” and to add reference to the State Fire Prevention Code, made technical changes in new Subsec. (b), amended new Subsec. (d) to require local fire marshals to conduct inspections of certain reported fire hazards and to add reference to “processes, equipment, systems and other areas”, and made technical changes in Subsec. (e); P.A. 09-7 made a technical change in Subsec. (d), effective May 4, 2009; P.A. 09-227 amended Subsec. (b) to require each local fire marshal to submit an inspection report for school buildings to local or regional board of education; P.A. 11-8 made technical changes in Subsecs. (a), (b) and (e), effective May 24, 2011.

See Sec. 29-244 re requirement that valid operating certificate be displayed.

Cited. 189 C. 228.

Annotation to present section:

Cited. 23 CA 528.



Section 29-306 - (Formerly Sec. 29-53). Abatement of fire hazards: Order to remove or remedy; penalties; notification of officials; order to vacate; review by State Fire Marshal.

(a) When the local fire marshal ascertains that there exists in any building, or upon any premises, (1) combustible or explosive matter, dangerous accumulation of rubbish or any flammable material especially liable to fire, that is so situated as to endanger life or property, (2) obstructions or conditions that present a fire hazard to the occupants or interfere with their egress in case of fire, or (3) a condition in violation of the statutes relating to fire prevention or safety, or any regulation made pursuant thereto, the remedy of which requires construction or a change in structure, the local fire marshal shall order such materials to be immediately removed or the conditions remedied by the owner or occupant of such building or premises. Any such removal or remedy shall be in conformance with all building codes, ordinances, rules and regulations of the municipality involved. Any person, firm or corporation which violates any provision of this subsection shall be fined not more than one hundred dollars or be imprisoned not more than three months, or both, and, in addition, may be fined fifty dollars a day for each day’s continuance of each violation, to be recovered in a proper action in the name of the state.

(b) Upon failure of an owner or occupant to abate a hazard or remedy a condition pursuant to subsection (a) of this section within a reasonable period of time as specified by the local fire marshal, such local fire marshal shall promptly notify in writing the prosecuting attorney having jurisdiction in the municipality in which such hazard exists of all the facts pertaining thereto, and such official shall promptly take such action as the facts may require, and a copy of such notification shall be forwarded promptly to the State Fire Marshal. The local fire marshal may request the chief executive officer or any official of the municipality authorized to institute actions on behalf of the municipality in which the hazard exists, or the State Fire Marshal, for the purpose of closing or restricting from public service or use such place or premises until such hazard has been remedied, to apply to any court of equitable jurisdiction for an injunction against such owner or occupant; or the State Fire Marshal, on his own initiative, may apply to such court for such injunction. When such hazard is found to exist upon premises supervised or licensed by a state department or agency, the State Fire Marshal shall promptly notify the administrator of such department or agency of his findings and shall issue orders for the elimination of such hazard.

(c) If the local fire marshal or a local police officer determines that there exists in a building a risk of death or injury from (1) blocked, insufficient or impeded egress, (2) failure to maintain or the shutting off of any fire protection or fire warning system required by the Fire Safety Code or State Fire Prevention Code, (3) the storage of any flammable or explosive material without a permit or in quantities in excess of any allowable limits pursuant to a permit, (4) the use of any firework or pyrotechnic device without a permit, or (5) exceeding the occupancy limit established by the State Fire Marshal or a local fire marshal, such fire marshal or police officer may issue a verbal or written order to immediately vacate the building. Such fire marshal or police officer shall notify or submit a copy of such order to the State Fire Marshal if such marshal or officer anticipates that any of the conditions specified in subdivisions (1) to (5), inclusive, of this subsection cannot be abated in four hours or less from the time of such order. Upon receipt of any such notification or copy, the State Fire Marshal shall review such order to vacate, and after consultation with the local fire marshal or local police officer, determine whether to uphold, modify or reverse such order, with any further conditions the State Fire Marshal deems appropriate to protect any person from injury. A violation of such order shall be subject to the penalties under section 29-295.

(1949 Rev., S. 3676; 1957, P.A. 516, S. 3; 1959, P.A. 233, S. 1; 1967, P.A. 388; P.A. 83-47; P.A. 85-276; P.A. 03-231, S. 1; P.A. 04-27, S. 5; P.A. 08-65, S. 3; P.A. 09-177, S. 4; P.A. 11-8, S. 23.)

History: 1959 act broadened conditions for ordering removal of materials or remedying of conditions and authorized application for injunction; 1967 act provided that owner or occupant of building is subject to penalties under Sec. 29-43 and penalty of $10 per day for each day he neglects to remedy hazardous conditions after he is ordered to do so; Sec. 29-53 transferred to Sec. 29-306 in 1983; P.A. 83-47 permitted the local fire marshal to request the chief executive officer of the municipality in which a fire hazard exists to apply for an injunction against an owner or occupant of a building and allowed the state fire marshal on his own initiative to seek such injunction; P.A. 85-276 increased the penalty from $10 to $50 a day for each day of neglect for each violation; P.A. 03-231 authorized local fire marshal or local police officer to issue a verbal or written order to immediately vacate a building if such fire marshal or police officer determines that there exists in the building a risk of death or injury from overcrowding, blockage of required exiting or from indoor use of pyrotechnics and authorized imposition of Sec. 29-295 penalties for a violation of such verbal or written order, effective July 9, 2003; P.A. 04-27 made technical changes, effective April 28, 2004; P.A. 08-65 divided existing provisions into Subsecs. (a) to (c), amended Subsec. (a) to add Subdiv. designators (1) to (3), to make technical changes and to add penalty provision, amended Subsec. (b) to make technical changes and to delete manufacturing building exemption, amended Subsec. (c) to add Subdivs. (1) to (5) listing hazardous conditions, and to require notification of State Fire Marshal if conditions cannot be abated in 4 hours or less; P.A. 09-177 amended Subsec. (c) to require local fire marshal or police officer to notify or submit a copy of order to vacate to State Fire Marshal and to require State Fire Marshal to review such order; P.A. 11-8 made a technical change in Subsec. (c)(2), effective May 24, 2011.

Cited. 24 CS 189.



Section 29-307 - (Formerly Sec. 29-54a). Fire hazards in manufacturing establishments.

When any local fire marshal ascertains that there exist, in any building, structure or premises used in the carrying on of manufacturing, dangerous accumulations of rubbish or flammable materials especially liable to fire which are so situated as to endanger life or property, or obstructions that interfere with the egress of the occupants in case of fire, or any condition in violation of the statutes relating to fire prevention or safety in manufacturing establishments, such fire marshal shall order such materials to be removed or the conditions to be remedied by the owner or occupants of such building or premises and shall promptly notify and report in writing such matters to the appropriate state or federal agency having jurisdiction over occupational health and safety.

(1959, P.A. 233, S. 2; P.A. 83-168, S. 1; P.A. 84-546, S. 78, 173; P.A. 09-177, S. 5.)

History: Sec. 29-54a transferred to Sec. 29-307 in 1983; P.A. 83-168 specified applicability of section to buildings for which labor commissioner enforces fire prevention laws; P.A. 84-546 made technical changes; P.A. 09-177 deleted reference to buildings over which Labor Commissioner has enforcement authority re prevention of fires pursuant to Sec. 29-390, made a technical change and replaced reference to Labor Commissioner with reference to the appropriate state or federal agency having jurisdiction over occupational health and safety.

See Sec. 29-244 re requirement that valid operating certificate be displayed.

See Sec. 29-390 re requirements concerning egress from workshops and manufactories and re inspections conducted by local fire marshal.



Section 29-307a - Hazardous materials in manufacturing establishments. Notice to local fire marshal. Penalty. Distribution of information.

(a) As used in this section:

(1) “Employer” means a person engaged in the operation of a manufacturing establishment who has employees, but does not mean the state or any political subdivision thereof;

(2) “Hazardous material” means any substance or material which (A) has been identified by the federal Department of Transportation as a hazardous material in the Code of Federal Regulations, Title 49, Part 172, Subpart B, section 172.101, and (B) meets the definitional requirements of the hazard classes established for such hazardous materials in the Code of Federal Regulations, Title 49, Part 173, Subparts C to J, inclusive; and

(3) “Manufacturing establishment” means a business so designated in Sector 31, 32 or 33 of the North American Industry Classification System.

(b) Each employer who uses, keeps, stores or produces any hazardous material in his manufacturing establishment shall, within thirty days, provide the local fire marshal for the area where the establishment is located with notice, in writing, of the presence or elimination of any hazardous material in his establishment. The notification shall include, but not be limited to, the following: The name of the hazardous material, its federal Department of Transportation identification number and designated hazard class, the maximum inventory quantity on site, the units of measure and the location in the establishment where it can normally be found. Any employer who fails to provide notice as required by this subsection shall be assessed a civil penalty of not more than one thousand dollars for each day such employer fails to provide such notice. The Attorney General, upon complaint of the local fire marshal, shall institute a civil action to recover such penalty. Any moneys collected in accordance with this section shall be deposited in the General Fund.

(c) Upon receipt of any notification required under the provisions of subsection (b) of this section, the local fire marshal shall distribute the information contained in such notice to the persons providing fire protection in each town, city or borough under his jurisdiction. Such information shall be in such form and distributed in such manner as the State Fire Marshal shall require. The local fire marshal shall provide a complete copy of any information submitted pursuant to subsection (b) of this section, upon written request, to the health director of the municipality in which the establishment is located. Notwithstanding the provisions of section 1-210, the local fire marshal, any firefighter, a municipal health director or any water company shall maintain the confidentiality of and not disclose such information to any person. Any local fire marshal, firefighter, municipal health director or any water company found to have disclosed such information in violation of this subsection shall have committed an infraction.

(P.A. 83-511, S. 2, 4; P.A. 84-546, S. 79, 173; P.A. 85-162; 85-395; 85-613, S. 128; P.A. 86-327, S. 2; 86-403, S. 62, 132; P.A. 87-318, S. 1; 87-511; P.A. 95-208, S. 12, 13; P.A. 05-288, S. 129; P.A. 09-177, S. 6.)

History: P.A. 83-511 effective July 1, 1984; P.A. 84-546 made technical grammatical change; P.A. 85-162 amended Subsec. (b) by requiring that the notification include a copy of the material safety data and amended Subsec. (c) by authorizing the release of the information to water companies and health directors upon request; P.A. 85-395 amended Subsec. (b) by deleting requirement that notice be given “On or before October 1, 1984, and annually thereafter” with “within thirty days,” requiring notice of the “elimination” of hazardous substances, adding provisions for the assessment of civil penalties and institution of a civil action by the attorney general to recover such penalties, and providing that any moneys collected shall be deposited in the emergency spill response fund; P.A. 85-613 made a technical change in Subsec. (b) and deleted the requirement that the notification include a copy of the material safety data; P.A. 86-327 amended Subsec. (c), transferring responsibility for determining form and manner of information distribution from local fire marshal to state fire marshal; P.A. 86-403 made technical changes in Subsec. (b); P.A. 87-318 deleted the requirement that notice be given to water companies in Subsec. (c); P.A. 87-511 amended Subdiv. (2) of Subsec. (a), deleting provisions of Subpara. (B) relative to definition of “hazardous material” as quantities exceeding maximum allowable for transport in one package by cargo aircraft and amended Subsec. (b), modifying the notification to the local fire marshal and the civil penalty for failure to provide such notice; (Revisor’s note: In 1995 the phrase “emergency spill response fund” was replaced editorially by the Revisors with “emergency spill response account” to conform section with Sec. 22a-451, as amended by P.A. 94-130); P.A. 95-208 amended Subsec. (b) to require that moneys collected in accordance with section be deposited in the General Fund, rather than in the emergency spill response account, effective July 1, 1995; P.A. 05-288 made technical changes in Subsec. (c), effective July 13, 2005; P.A. 09-177 amended Subsec. (a) to make technical changes and add Subdiv. (3) defining “manufacturing establishment”.



Section 29-307b - Notice to water companies of the presence or elimination of hazardous material.

(a) Each employer shall provide the notice of the presence or elimination of hazardous material in his establishment required under section 29-307a to any water company that owns or maintains well fields or reservoirs on the watershed where the establishment is located, provided the water company submits a written request for such notice. Notwithstanding the provisions of this section, any employer reporting pursuant to the Superfund Amendments and Authorization Act of 1986, P.L. 99-499, shall not be required to provide notice under this section if the list of hazardous materials required to be reported under said act is as inclusive as the list required under said section 29-307a.

(b) As used in this section, “water company” means a water company supplying water to one thousand or more persons or to two hundred fifty or more customers and “employer” and “hazardous material” shall have the same meaning as in section 29-307a.

(P.A. 87-318, S. 2, 3; P.A. 89-301, S. 9.)

History: P.A. 89-301 deleted Subsec. (c) which had required that provisions of Subsecs. (a) and (b) terminate on October 1, 1991.



Section 29-308 - (Formerly Sec. 29-55). State Fire Marshal may take original jurisdiction to abate fire hazards.

The State Fire Marshal may take original jurisdiction for the abatement of any hazardous condition found by him or his agents to be contrary to the statutes or to the regulations made in accordance therewith, and shall report such condition to a prosecuting attorney. He shall have the right of entry by himself or by his lawful agents at all reasonable hours into or upon all or any premises where any such hazard may exist. The State Fire Marshal, upon receipt of information from the administrator of any state department or agency that a condition in any building or facility supervised or licensed in part or in whole by his department or agency is hazardous to life or is in violation of the statutes pertaining to fire prevention and safety or the regulations made in accordance therewith, shall make or cause to be made an inspection of such building or facility, and may take original jurisdiction for the abatement of such hazardous condition.

(1949 Rev., S. 3678.)

History: Sec. 29-55 transferred to Sec. 29-308 in 1983.



Section 29-308a - State Fire Marshal to set priorities for state residential facility improvement projects.

The State Fire Marshal shall set priorities for projects funded by the proceeds of the sale of bonds of the state authorized for the improvement or renovation of state residential facilities or institutions in compliance with the Fire Safety Code.

(P.A. 84-357, S. 1; P.A. 85-613, S. 68, 154; P.A. 11-8, S. 24.)

History: P.A. 85-613 made technical changes; P.A. 11-8 made a technical change, effective May 24, 2011.



Section 29-309 - (Formerly Sec. 29-56). Procedure for appeal.

The Codes and Standards Committee shall establish a procedure whereby any person determined to have the right to appeal may appeal a decision of the local fire marshal or State Fire Marshal relating to the enforcement of any provision of the general statutes concerning the Fire Safety Code not more than thirty days after the receipt of notice of the decision by the person aggrieved by such decision. Such procedure shall include the committee and shall be established in accordance with the provisions of chapter 54. Any person aggrieved by a decision made in accordance with such procedure may appeal therefrom to the superior court for the judicial district wherein the premises concerned are located.

(1949 Rev., S. 3679; 1957, P.A. 516, S. 5; 1959, P.A. 233, S. 3; P.A. 76-436, S. 611, 681; P.A. 78-280, S. 1, 127; P.A. 82-432, S. 15, 19; P.A. 96-14; June Sp. Sess. P.A. 98-1, S. 65, 121; P.A. 08-65, S. 4; P.A. 11-8, S. 25.)

History: 1959 act removed reference to appeal from order of building inspector; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 82-432 entirely replaced previous appeal provisions; Sec. 29-56 transferred to Sec. 29-309 in 1983; P.A. 96-14 limited right to appeal to 30 days; June Sp. Sess. P.A. 98-1 made technical changes, effective June 24, 1998; P.A. 08-65 deleted reference to “fire prevention and safety” re grounds for appeal; P.A. 11-8 made a technical change, effective May 24, 2011.

Exercise of discretion by fire marshal is subject to review for abuse. 141 C. 524.



Section 29-310 - (Formerly Sec. 29-57). Investigation of origin of fires or explosions. Order to remove combustible material or remedy flammable condition or fire hazard. Penalty.

(a) The Commissioner of Emergency Services and Public Protection shall thoroughly investigate the cause, circumstances and origin of all fires or explosions to which his attention has been called, in accordance with the provisions of this part, by reason of which any property has been destroyed or damaged, or any person injured or killed, and shall especially examine and decide as to whether such fire was the result of carelessness, design, an incendiary device or any other criminal act. He may take the testimony under oath of any person supposed to be cognizant of or to have means of knowledge in relation to the matters as to which an examination is being made, and shall cause the same to be reduced to writing and filed in his office; and if, in his opinion, there is sufficient evidence to warrant that any person should be charged with the crime of arson or any other crime, he shall forthwith submit such evidence, together with the names of the witnesses and all other information obtained by him, to the proper prosecuting officer. He may, in any investigation, issue subpoenas for the purposes of summoning and compelling the attendance of witnesses before him to testify. He may administer oaths or affirmations to witnesses before him, and false swearing therein shall be perjury. He may, in the performance of his duties, enter, by himself or his assistants, into and upon the premises or building where any fire or explosion has occurred and premises thereto adjacent in accordance with the provisions of section 29-311.

(b) Whenever it comes to his knowledge or to the knowledge of any local fire marshal that there exists in any building or upon any premises combustible material or flammable conditions dangerous to the safety of such building or premises or dangerous to any other building or property, or conditions that present a fire hazard to the occupants thereof, the State Fire Marshal, or any local fire marshal, obtaining such knowledge, shall order such material to be forthwith removed or such conditions remedied by the owner or occupant of such building or premises, and such owner or occupant shall be subject to the penalties prescribed by section 29-295 and, in addition thereto, shall suffer a penalty of one hundred dollars a day for each day of neglect, to be recovered in a proper action in the name of the state.

(1949 Rev., S. 3680; 1957, P.A. 516, S. 6; 1959, P.A. 560; 615, S. 23; P.A. 77-614, S. 486, 610; P.A. 81-429, S. 2; P.A. 88-130; P.A. 11-51, S. 108; 11-61, S. 91.)

History: 1959 acts clarified subpoena power of commissioner, changed “inflammable” to “flammable” and added conditions presenting a fire hazard to the grounds on which commissioner may order remedies; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 81-429 added provision requiring investigation of explosions in addition to fires, investigation where personal injury or death results and determination of whether the fire was the result of design, an incendiary device or other criminal act and whether any person should be charged with any crime, and deleted provision permitting state fire marshal to enter premises at any time of day or night, replacing it with provision allowing entry in accordance with Sec. 29-311; Sec. 29-57 transferred to Sec. 29-310 in 1983; P.A. 88-130 inserted Subsec. indicators and amended Subsec. (b) to increase the penalty from $10 to $100 a day; P.A. 11-51 amended Subsec. (a) to delete reference to Commissioner of Public Safety serving as State Fire Marshal and amended Subsec. (b) to change “commissioner” to “State Fire Marshal”, effective July 1, 2011; P.A. 11-61 amended Subsec. (a) to replace “State Fire Marshal” with “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

Cited. 119 C. 601.

Annotations to present section:

Once charred wood flooring samples were lawfully seized pursuant to the cause and origin investigation statutes, defendant no longer possessed a reasonable expectation of privacy in them. 246 C. 63.

Cited. 46 CA 350.



Section 29-311 - Fire investigations. Warrant requirements. Reports to Insurance Commissioner.

(a) The State Fire Marshal, any local fire marshal within the local fire marshal’s jurisdiction, and all duly authorized fire and police personnel acting within their jurisdiction may enter into and upon any premises or building where any fire or explosion has occurred and premises adjacent thereto, without liability for trespass or damages reasonably incurred, to conduct investigations in accordance with sections 29-302 and 29-310, under the following circumstances and conditions:

(1) During an emergency by reason of fire or explosion on any premises, they or any of them may, without a warrant, enter such premises during the suppression of the fire or explosion or within a reasonable period of time following the suppression thereof and remain for a reasonable period of time following the suppression of the fire or explosion to: (A) Investigate in order to determine the cause and origin of the fire or explosion, (B) prevent the intentional or unintentional destruction of evidence, and (C) prevent a rekindling of the fire.

(2) After expiration of a reasonable period of time following the suppression of the fire or explosion, they or any of them shall apply in writing under oath to any judge of the Superior Court for a warrant to enter upon the premises to determine the cause and origin of the fire or explosion, if such cause or origin has not been previously determined. The application shall describe: (A) The premises under investigation, (B) the owner or occupant of the premises, if reasonably ascertainable, (C) the date and time the fire or explosion which is the subject of the investigation was reported to a police or fire agency, and (D) the dates and times during which the investigative activities to determine the cause and origin of such fire or explosion are to be conducted. The judge to whom an application for a warrant is made may issue such a warrant upon finding that the requirements of this subsection have been met, and that the proposed activities are a reasonable intrusion onto the private premises to determine the cause and origin of the fire or explosion.

(b) The Commissioner of Emergency Services and Public Protection shall, within available appropriations, provide quarterly reports to the Insurance Commissioner detailing all cases in which it has been determined that a fire or explosion was the result of arson.

(P.A. 81-429, S. 3; P.A. 84-229; P.A. 00-211, S. 1; P.A. 11-51, S. 109; 11-61, S. 92.)

History: P.A. 84-229 rephrased section, amended Subsec. (a) by providing that entry may be made without a warrant during the suppression of the fire or explosion or within a reasonable period of time thereafter rather than within 48 hours “immediately following the time such emergency is brought under control” and by specifying the reasons allowing such entry, and amended Subsec. (b) by requiring a warrant to enter after a reasonable period of time following the suppression of the fire or explosion rather than after a 48-hour period and by specifying that the purpose of such entry is to determine the cause and origin of the fire or explosion; P.A. 00-211 designated existing language as Subsec. (a), redesignated former Subsecs. (a) and (b) as Subdivs. (1) and (2), respectively, made technical changes, and added new Subsec. (b) requiring the Commissioner of Public Safety to make quarterly reports re arson to the Insurance Commissioner, within available appropriations; P.A. 11-51 deleted references to Commissioner of Public Safety as State Fire Marshal, effective July 1, 2011; P.A. 11-61 amended Subsec. (b) by replacing “State Fire Marshal” with “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

Cited. 46 CA 350.



Section 29-312 - (Formerly Sec. 29-58). Deputy State Fire Marshal.

The Commissioner of Administrative Services may appoint a Deputy State Fire Marshal who shall be subject to the supervision and direction of the Commissioner of Administrative Services and be vested with all the powers conferred upon the State Fire Marshal by section 29-310.

(1949 Rev., S. 3681; 1961, P.A. 565, S. 2; 1972, P.A. 294, S. 29; P.A. 73-88, S. 1, 2; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 110; P.A. 13-247, S. 227.)

History: 1961 act authorized promotion of deputy to major; 1972 act replaced civil service commission with personnel policy board; P.A. 73-88 deleted provision which had allowed deputy fire marshal to attain rank of major in state police by promotional appointment; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; Sec. 29-58 transferred to Sec. 29-312 in 1983; P.A. 11-51 added provision re Commissioner of Construction Services appointing a Deputy State Fire Marshal, deleted reference to Sec. 29-4 and changed “Commissioner of Public Safety” to “Commissioner of Construction Services”, effective July 1, 2011; P.A. 13-247 changed “Commissioner of Construction Services” to “Commissioner of Administrative Services” and changed “said commissioner” to “the State Fire Marshal”, effective July 1, 2013.



Section 29-313 - (Formerly Sec. 29-44a). Fire extinguishers. Regulations.

(a) No fire extinguishing agent used in a fire extinguisher or fire extinguishing device may contain an active ingredient having a level of toxicity equal to or greater than the vapors of carbon tetrachloride or chlorobromomethane or the thermal decomposition products resulting therefrom.

(b) No fire extinguisher or fire extinguishing device containing an active agent having a level of toxicity equal to or greater than the vapors of carbon tetrachloride or chlorobromomethane or the thermal decomposition products resulting therefrom shall be used or installed for use in any school bus or motor vehicle used for the transportation of passengers for hire. The owner or operator of any such bus or vehicle who violates any provision of this subsection shall be fined not more than two hundred dollars or imprisoned not more than three months, or both.

(c) Any person who sells, offers for sale or gives to another any fire extinguisher or fire extinguishing device, containing or designed to contain an active agent having an ingredient prohibited by subsection (a) of this section shall be subject to the penalties prescribed by section 29-295.

(d) The Commissioner of Construction Services shall adopt regulations in accordance with the provisions of chapter 54 prescribing requirements and specifications for the installation or use of fire extinguishers and extinguishing agents. In adopting such regulations, the commissioner may adopt by reference standards concerning the selection, installation, maintenance, design and testing of portable fire extinguishing equipment and extinguishing agents as set forth by the National Fire Protection Association.

(1961, P.A. 21; P.A. 85-151, S. 1; P.A. 90-263, S. 55, 74; P.A. 05-288, S. 130; P.A. 11-51, S. 90.)

History: Sec. 29-44a transferred to Sec. 29-313 in 1983; P.A. 85-151 broadened applicability of Subsec. (a), deleting prohibition re use or installation for use in buildings regulated by fire safety code and penalties for owners of such buildings and rewording remaining provision and added Subsec. (d) requiring public safety commissioner to adopt regulations re specifications for installation or use of fire extinguishers and agents, permitting commissioner to adopt National Fire Protection Association Standards; P.A. 90-263 amended Subsec. (b) to substitute phrase motor vehicle used for the transportation of passengers for hire for public service motor vehicle; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (d), effective July 1, 2011.



Section 29-314 - (Formerly Sec. 29-44b). Sale of fire extinguishers and flame-proofing compounds and coatings.

Any person who sells, offers to sell or displays for sale any portable fire extinguisher or any flame-proofing or fire retardant coating or compound, unless such fire extinguisher, coating or compound has been tested, listed and rated as satisfactory for its intended purpose by a nationally recognized testing laboratory acceptable to the State Fire Marshal and, in the case of a fire extinguisher, unless such fire extinguisher contains no active agent having an ingredient prohibited by section 29-313, shall be subject to the penalties prescribed in section 29-295.

(February, 1965, P.A. 42; P.A. 85-151, S. 2.)

History: Sec. 29-44b transferred to Sec. 29-314 in 1983; P.A. 85-151 made minor changes in wording to conform with changes in Sec. 29-313.



Section 29-315 - (Formerly Sec. 29-44c). Fire extinguishing system required for certain buildings.

(a)(1) When any building is to be built having more than four stories and is to be used for human occupancy, such building shall have an automatic fire extinguishing system approved by the State Fire Marshal on each floor.

(2) When any building is (A) to be built as an educational occupancy, (B) eligible for a school building project grant pursuant to chapter 173, and (C) put out to bid on or after July 1, 2004, such building shall have an automatic fire extinguishing system approved by the State Fire Marshal on each floor. As used in this subsection, “educational occupancy” has the same meaning as provided in the Fire Safety Code.

(3) The State Fire Marshal and the State Building Inspector may jointly grant variations or exemptions from, or approve equivalent or alternate compliance with, the requirement in subdivision (2) of this subsection, where strict compliance with such requirement would entail practical difficulty or unnecessary hardship or is otherwise adjudged unwarranted, provided (A) any such variation or exemption or approved equivalent or alternate compliance shall, in the opinion of the State Fire Marshal and the State Building Inspector, secure the public safety, and (B) the municipality in which such educational occupancy is located complies with all other fire safety requirements in the Fire Safety Code and the State Building Code with respect to such occupancy. If either the State Fire Marshal or the State Building Inspector determines that a variation or exemption from, or an equivalent or alternate compliance with, said subdivision (2) should not be permitted, no such variation or exemption, or equivalent or alternate compliance shall be granted or approved. Any determination made pursuant to this subdivision by the State Fire Marshal and the State Building Inspector shall be in writing. Any person aggrieved by any decision of the State Fire Marshal or the State Building Inspector, or both, may appeal to the Codes and Standards Committee no later than fourteen days after issuance of the decision. Any person aggrieved by any ruling of the Codes and Standards Committee may appeal to the superior court for the judicial district wherein such occupancy is located.

(b) Each hotel or motel having six or more guest rooms and providing sleeping accommodations for more than sixteen persons for which a building permit for new occupancy is issued on or after January 1, 1987, shall have an automatic fire extinguishing system installed on each floor in accordance with regulations adopted by the Commissioner of Construction Services.

(c) Not later than October 1, 1992, each hotel or motel having more than four stories shall have an automatic fire extinguishing system approved by the State Fire Marshal on each floor.

(d) (1) Not later than January 1, 1995, each residential building having more than four stories and occupied primarily by elderly persons shall have an automatic fire extinguishing system approved by the State Fire Marshal on each floor. Not later than January 1, 1994, the owner or manager of or agency responsible for such residential building shall submit plans for the installation of such system, signed and sealed by a licensed professional engineer, to the local fire marshal within whose jurisdiction such building is located or to the State Fire Marshal, as the case may be. For the purposes of this subsection, the phrase “occupied primarily by elderly persons” means that on October 1, 1993, or on the date of any inspection, if later, a minimum of eighty per cent of the dwelling units available for human occupancy in a residential building have at least one resident who has attained the age of sixty-five years.

(2) Each residential building having more than twelve living units and occupied primarily by elderly persons, as defined in subdivision (1) of this subsection, or designed to be so occupied, for which a building permit for new occupancy is issued or which is substantially renovated on or after January 1, 1997, shall have an automatic fire extinguishing system approved by the State Fire Marshal on each floor.

(e) No building inspector shall grant a building permit unless a fire extinguishing system as required by subsection (a) or (b) of this section is included in the final, approved building plans and no fire marshal or building inspector shall permit occupancy of such a building unless such fire extinguishing system is installed and operable. The State Fire Marshal may require fire extinguishing systems approved by him to be installed in other occupancies where they are required in the interest of safety because of special occupancy hazards.

(f) (1) Not later than July 31, 2006, each chronic and convalescent nursing home or rest home with nursing supervision licensed pursuant to chapter 368v shall have a complete automatic fire extinguishing system approved by the State Fire Marshal installed throughout such chronic and convalescent nursing home or rest home with nursing supervision. Not later than July 1, 2004, the owner or authorized agent of each such home shall submit plans for the installation of such system, signed and sealed by a licensed professional engineer, to the local fire marshal and building official within whose jurisdiction such home is located or to the State Fire Marshal, as the case may be, and shall apply for a building permit for the installation of such system. The owner or authorized agent shall notify the Department of Public Health of such submission.

(2) On or before July 1, 2005, and quarterly thereafter, each chronic and convalescent nursing home or rest home with nursing supervision licensed pursuant to chapter 368v shall submit a report to the local fire marshal describing progress in installing the automatic fire extinguishing systems required under subsection (a) of this section. In preparing such report each such nursing home or rest home shall conduct a facility risk analysis. Such analysis shall include, but not be limited to, an analysis of the following factors: Type of construction, number of stories and residents, safeguards in the facility, types of patients, travel distance to exits and arrangement of means of egress. After review of the report, the local fire marshal may require the nursing home or rest home to implement alternative fire safety measures to reduce the level of risk to occupants before installation of automatic fire sprinklers is completed.

(g) Any person who fails to install an automatic fire extinguishing system in violation of any provision of this section shall be subject to a civil penalty of not more than one thousand dollars for each day such violation continues. The Attorney General, upon request of the State Fire Marshal, shall institute a civil action to recover such penalty.

(P.A. 73-375; P.A. 81-381, S. 2, 4; P.A. 86-163, S. 1, 3; P.A. 88-80; 88-304, S. 1, 6, 7; P.A. 91-282, S. 1; P.A. 93-106, S. 1, 2; P.A. 96-138; P.A. 01-173, S. 66, 67; June 30 Sp. Sess. P.A. 03-3, S. 92; P.A. 05-31, S. 1; 05-187, S. 1; 05-272, S. 37; P.A. 11-51, S. 90.)

History: P.A. 81-381 made minor changes in wording; Sec. 29-44c transferred to Sec. 29-315 in 1983; P.A. 86-163 divided section into Subsecs. and required the installation of automatic fire extinguishing system in hotels and motels; P.A. 88-80 amended Subsec. (b), limiting application of provision to hotels or motels having six or more guest rooms and providing sleeping accommodations for more than sixteen; P.A. 88-304 inserted new Subsec. (c), requiring installation of automatic fire extinguishing systems in hotels and motels having more than four stories and in housing for the elderly having more than four stories, relettered former subsection as Subsec. (d) and changed effective date of P.A. 88-80 from October 1, 1988, to July 1, 1988; P.A. 91-282 amended Subsec. (c) to add a definition of “occupied primarily by elderly persons”; P.A. 93-106 transferred from Subsec. (c) to (d) provision requiring installation of automatic fire extinguishing system in housing for the elderly, postponed installation requirement from October 1, 1993, to January 1, 1995, required owner or manager of or agency responsible for such residential building to submit plans for installation of system to local or state fire marshal by January 1, 1994, and relettered former Subsec. (d) as (e), effective July 12, 1993; P.A. 96-138 subdivided Subsec. (d) into Subdivs., adding requirement of automatic fire extinguishing system in housing for the elderly with more than twelve units beginning January 1, 1997; P.A. 01-173 amended Subsec. (a) to designate existing provisions as Subdiv. (1) and to add Subdiv. (2) re educational occupancy, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 added Subsec. (f) requiring automatic fire extinguishing systems in licensed chronic and convalescent nursing homes and rest homes with nursing supervision and added Subsec. (g) re civil penalty for violation of section, effective August 20, 2003; P.A. 05-31 amended Subsec. (a)(2) to make technical changes in definition of “educational occupancy”, and added new Subsec. (a)(3) allowing State Fire Marshal and State Building Inspector to jointly grant variations or exemptions from, or approve equivalent or alternate compliance with, requirement that educational occupancy have an automatic fire extinguishing system installed, effective May 2, 2005; P.A. 05-187 amended Subsec. (f) by designating existing provisions as Subdiv. (1) and amending same by postponing date for installation of automatic fire extinguishing systems in nursing and rest homes from July 1, 2005, to July 31, 2006, requiring that complete systems be installed throughout the nursing and rest homes instead of on each floor and that the owner notify the Commissioner of Public Health of submission of plan for installation, and by adding Subdiv. (2) re submission of quarterly progress reports on installation, effective June 30, 2005; P.A. 05-272 amended Subsec. (f)(1) by clarifying requirement that approved fire extinguishing system be installed throughout chronic and convalescent nursing homes and rest homes with nursing supervision and requiring Department of Public Health, rather than Commissioner of Public Health, to be notified of plan for installation of system, effective July 13, 2005; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (b), effective July 1, 2011.



Section 29-315a - Submission of plan for fire safety training and education for employees of nursing homes and rest homes.

On or before July 1, 2005, each chronic and convalescent nursing home or rest home with nursing supervision licensed pursuant to chapter 368v shall submit a plan for employee fire safety training and education to the Departments of Public Health and Administrative Services and the Labor Department. Such plan shall, at a minimum, comply with standards adopted by the federal Occupational Safety and Health Administration, including, but not limited to, standards listed in 29 CFR 1910.38, 1910.39 and 1910.157, as adopted pursuant to chapter 571, or 29 USC Section 651 et seq., as appropriate. The commissioners shall review each such plan and may make recommendations they deem necessary. Once approved or revised, such plan shall not be required to be resubmitted until further revised or there is a change of ownership of the nursing or rest home.

(P.A. 05-187, S. 2; 05-272, S. 38; P.A. 11-51, S. 95; P.A. 13-247, S. 228.)

History: P.A. 05-187 effective June 30, 2005; P.A. 05-272 mandated submission of employee fire safety training and education plans to Departments of Public Health and Public Safety and Labor Department, rather than to Commissioners of Public Health and Public Safety, and compliance with federal Occupational Safety and Health Administration standards, as appropriate, effective July 13, 2005; P.A. 11-51 changed “Department of Public Safety” to “Department of Construction Services”, effective July 1, 2011; P.A. 13-247 replaced reference to Department of Construction Services with reference to Department of Administrative Services, effective July 1, 2013.



Section 29-315b - Temporary installation of smoke and carbon monoxide detectors and warning equipment in one and two-family residential buildings during interior alterations or addition.

Whenever any private residential dwelling designed to be occupied by one or two families is occupied during interior alterations or additions requiring a building permit, the temporary installation of battery-operated smoke detection and warning equipment and, if there is a fuel-burning appliance, fireplace or attached garage present, battery-operated carbon monoxide detection and warning equipment shall be required in the vicinity of, and during the performance of, such alterations or additions. Such equipment shall be of a type or technology that is tested and certified pursuant to standards issued by the American National Standards Institute or Underwriters Laboratories. Such equipment may combine smoke and carbon monoxide detection technology into a single device.

(P.A. 12-184, S. 1.)



Section 29-315c - Smoke and carbon monoxide detection and warning equipment public awareness campaign.

The Commissioner of Construction Services may establish, within available appropriations, a public awareness campaign to educate the public concerning the dangers of not having smoke and carbon monoxide detection and warning equipment in residential dwellings and to promote the installation of smoke and carbon monoxide detection and warning equipment in all residential dwellings.

(P.A. 12-184, S. 2.)



Section 29-316 - (Formerly Sec. 29-59). Regulation of fuel oil burners.

Section 29-316 is repealed, effective January 1, 2013.

(1949 Rev., S. 3682; 1957, P.A. 296; P.A. 87-200, S. 1, 2; P.A. 99-163, S. 5; P.A. 09-177, S. 25; P.A. 10-54, S. 6.)



Section 29-317 - (Formerly Sec. 29-60). *(See end of section for amended version and effective date.) Regulation of installation of oil burners. Variations or exemptions.

(a) The Commissioner of Construction Services shall make regulations prescribing reasonable minimum requirements for the installation of oil burners and equipment used in connection therewith, including tanks, piping, pumps, control devices and accessories. In adopting such regulations, the commissioner may adopt by reference standards concerning the installation of oil burners and equipment as set forth by the National Fire Protection Association for the prevention of injury to life and damage to property, and protection from hazards incident to the installation and operation of such oil burners and equipment.

(b) No regulation made in accordance with this section shall be inconsistent with the provisions of section 29-316, nor apply to premises used for manufacturing nor to public service companies, as defined in section 16-1, nor impair the rights of municipalities to enact ordinances and make rules and regulations for the installation of oil burners and equipment so far as such ordinances, rules and regulations specify requirements equal to, additional to or more stringent than the regulations issued under the authority of this section.

(c) The Commissioner of Construction Services may grant variations or exemptions from, or approve equivalent or alternate compliance with, particular provisions of any regulation issued under the provisions of this section where strict compliance with such provisions would entail practical difficulty or unnecessary hardship or is otherwise adjudged unwarranted, provided any such variation, exemption, approved equivalent or alternate compliance shall, in the opinion of the commissioner, secure the public safety and shall be made in writing.

(d) Any person aggrieved by any such regulation or by any act of said commissioner in enforcing the same may apply for relief to the superior court for the judicial district of Hartford or for the judicial district in which such oil burner or equipment is located or, if said court is not in session, to any judge thereof, who may grant appropriate relief.

(e) Any person who, by himself or his employee or agent, or as the employee or agent of another, violates or fails to comply with any regulation promulgated under this section shall be fined not more than one hundred dollars or imprisoned not more than six months, or both.

(1955, S. 2005d; P.A. 73-12, S. 1, 3; P.A. 74-183, S. 256, 291; P.A. 76-436, S. 219, 681; P.A. 78-280, S. 1, 5, 127; P.A. 79-610, S. 34; P.A. 85-86; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-196, S. 1; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 11-51, S. 90.)

*Note: On and after January 1, 2015, this section, as amended by section 7 of public act 09-177, sections 1 and 6 of public act 10-54, section 90 of public act 11-51 and sections 3 and 4 of public act 12-60, is to read as follows:

“Sec. 29-317. (Formerly Sec. 29-60). Regulation of installation of oil burners. Incorporation into State Fire Prevention Code. Exemption. (a) The Commissioner of Construction Services shall adopt regulations, in accordance with the provisions of chapter 54, prescribing reasonable minimum requirements for the installation of oil burners and equipment used in connection therewith, including tanks, piping, pumps, control devices and accessories. Such regulations shall be incorporated into the State Fire Prevention Code and shall include provisions for the prevention of injury to life and damage to property, and protection from hazards incident to the installation and operation of such oil burners and equipment.

(b) No regulation made in accordance with this section shall apply to any electric company, gas company or electric distribution company, as such terms are defined in section 16-1.”

(1955, S. 2005d; P.A. 73-12, S. 1, 3; P.A. 74-183, S. 256, 291; P.A. 76-436, S. 219, 681; P.A. 78-280, S. 1, 5, 127; P.A. 79-610, S. 34; P.A. 85-86; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-196, S. 1; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 09-177, S. 7; P.A. 10-54, S. 1, 6; P.A. 11-51, S. 90; P.A. 12-60, S. 3, 4.)

History: P.A. 73-12 transferred regulation power in Subsec. (a) from commissioner of state police to labor commissioner; P.A. 74-183 added reference to judicial districts in Subsec. (c); P.A. 76-436 replaced court of common pleas with superior court in Subsec. (c), effective July 1, 1978; P.A. 78-280 deleted reference to counties and substituted “judicial district of Hartford-New Britain” for “Hartford county” in Subsec. (c); P.A. 79-610 replaced labor commissioner with commissioner of public safety in Subsec. (a); Sec. 29-60 transferred to Sec. 29-317 in 1983; P.A. 85-86 amended Subsec. (a), permitting commissioner to adopt National Fire Protection Association standards re installation of oil burners and equipment; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-196 inserted new Subsec. (c), permitting commissioner to grant variations or exemptions from, or approve alternate compliance with, provisions of regulations issued under this section, relettering remaining Subsecs. accordingly; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 09-177 amended Subsec. (a) to add provision re adoption of regulations in accordance with Ch. 54 and replace provision re National Fire Protection Association standards with provision re incorporation into State Fire Prevention Code, amended Subsec. (b) to delete requirement that regulations be consistent with Sec. 29-316, to replace “public service companies” with “electric company, gas company or electric distribution company”, and to delete provision permitting municipal ordinances re oil burners and equipment that are equal to or more stringent than regulations, and deleted former Subsecs. (c) to (e) re variations or exemptions, judicial relief and penalty, effective January 1, 2011; P.A. 10-54 made a technical change in Subsec. (a), effective January 1, 2013, and changed effective date of P.A. 09-177, S. 7, from January 1, 2011, to January 1, 2013, effective May 18, 2010; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; P.A. 12-60 changed effective date of P.A. 09-177, S. 7, as amended by P.A. 10-54, S. 6, and effective date of P.A. 10-54, S. 1, from January 1, 2013, to January 1, 2015, effective May 31, 2012.

Regulations cover broad field; jury should not be permitted to read at random; court should take judicial notice of applicable portion only. 149 C. 193.



Section 29-318 - (Formerly Sec. 29-60a). Space heaters prohibited.

(a) As used in this section, “space heater” means any heating device having a barometric fed fuel control, which has a fuel supply tank located less than forty-two inches from the center of the burner, adapted for burning kerosene, range oil or No. 1 fuel oil. On and after November 1, 1966, no person shall sell, offer for sale, install, use or allow to be used a space heater in any building used in whole or in part as a place of human habitation.

(b) Any person who violates any provision of this section shall be fined not more than one hundred dollars.

(February, 1965, P.A. 205, S. 1, 2.)

History: Sec. 29-60a transferred to Sec. 29-318 in 1983.



Section 29-318a - Sale of unvented fuel-burning room heaters.

On or after October 1, 1985, no new unvented fuel-burning room heater shall be sold or offered for sale in this state which has not been listed by a nationally recognized independent testing laboratory.

(P.A. 84-542, S. 1; P.A. 85-172, S. 1.)

History: P.A. 85-172 provided that on or after October 1, 1985, heaters sold or offered for sale shall be listed by a “nationally recognized” laboratory.



Section 29-318b - Use of unvented fuel-burning room heaters in multiple-family dwellings. Notice.

(a) No unvented fuel-burning room heater shall be used in any residence other than a single-family residence unless such heater is fueled by natural gas or propane and is equipped with an oxygen depletion sensor.

(b) Any person who sells unvented fuel-burning room heaters shall post a sign next to any display of such heaters, informing consumers that such heaters shall not be used in any residence other than a single-family residence unless such heaters are fueled by natural gas or propane and are equipped with an oxygen depletion sensor.

(P.A. 84-542, S. 2.)



Section 29-318c - Warning label. Regulations.

(a) On or after October 1, 1985, each new unvented fuel-burning room heater other than heaters which are fueled by natural gas or propane and which are equipped with an oxygen depletion sensor, shall bear a label, located on the front panel of such heater, which shall include the warning specified in Underwriters Laboratories Standard Number 647, as revised.

(b) Warning labels affixed to unvented kerosene burning heaters shall state that consumers shall burn only kerosene labeled 1-K in accordance with the standards of the American Society for Testing Materials in such heaters.

(c) The Commissioner of Consumer Protection may adopt regulations in accordance with the provisions of chapter 54 requiring the inclusion of additional warnings or information in brochures or other written material accompanying such heaters.

(P.A. 84-542, S. 3; P.A. 85-172, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 70.)

History: P.A. 85-172 required that on or after October 1, 1985, heaters bear a label including warning specified in Underwriter’s Laboratory Standard No. 647, deleted language requiring the inclusion of specific, detailed warnings on the label, included reference to standards of American Society for Testing Materials on warning labels re type of kerosene used, and permitted consumer protection commissioner to adopt regulations re additional warnings or information in new Subsec. (c); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a).



Section 29-319 - (Formerly Sec. 29-61). Fuel emergency.

As used herein, “emergency” means the existence in any community of general distress because of a shortage of fuel, or threatened distress because of probable shortage of fuel, when public proclamation to that effect is made by the Governor; “hoard” means the withholding by any person, firm or corporation dealing in fuel of the same from sale or delivery at a reasonable price during an emergency; and “profiteer” means to hold for sale, or sell, fuel at an excessive profit, or charge an excessive rate or place unreasonable restrictions or conditions upon the sale, delivery or transportation of fuel. Whenever the Governor, by public proclamation, declares that an emergency exists, the provisions hereof may be enforced from the date of such proclamation until, in like manner, he declares the emergency at an end. During such emergency, no person, firm or corporation, and no employee of any person, firm or corporation, shall hoard or profiteer in fuel, or hinder or obstruct or in any way interfere with its prompt sale, distribution or transportation. Each person, firm or corporation dealing in fuel shall make and keep accurate and complete written records of all transactions concerning the same, showing, as to each purchase and sale, the date, kind, quantity and price, the name and address of the vendor and vendee and the identity of the agency of delivery. No person, firm or corporation shall knowingly give any false, deceiving or misleading information, or knowingly engage in any transaction that is calculated to create false, deceiving or misleading information, or knowingly incorporate or permit to remain in his or its books, accounts or other printed or written record any information that is calculated to create or convey false, deceiving or misleading information essential to the ascertainment of the facts concerning his or its dealings and profit in fuel. During any emergency, the Labor Commissioner, any member of the Labor Department under his direction and any local fire marshal shall have and exercise, in the enforcement of this section, the same powers of investigation, as far as applicable, as are conferred upon local fire marshals under the provisions of this part, and the commissioner, in the enforcement of this section, shall have and exercise the same powers, as far as applicable, as are conferred upon the Commissioner of Construction Services by the provisions of section 29-310. Any person, firm or corporation violating any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 3683; P.A. 73-12, S. 2, 3; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 90.)

History: P.A. 73-12 authorized labor commissioner and members of labor department to exercise powers in enforcing section which are conferred upon them by state police commissioner where previously state police commissioner and members of state police were authorized to exercise powers in enforcing section which were conferred upon them under Sec. 29-57; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; Sec. 29-61 transferred to Sec. 29-319 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-320 - (Formerly Sec. 29-62). *(See end of section for amended version and effective date.) Regulations concerning flammable or combustible liquids.

The Commissioner of Construction Services shall make and enforce, and may amend, reasonable regulations concerning the safe storage, use, transportation by any mode and transmission by pipeline of flammable or combustible liquids. In adopting such regulations, said commissioner may adopt by reference standards concerning flammable or combustible liquids as set forth by the National Fire Protection Association for the prevention of damage to property and injury to life, and protection from hazards incident to the storage, use, transportation by any mode and transmission by pipeline of such liquids. Such regulations shall not apply to electric, electric distribution and gas companies, as defined in section 16-1.

(1949 Rev., S. 3686; 1955, S. 1995d; 1961, P.A. 236; P.A. 73-132, S. 1; P.A. 77-614, S. 486, 610; P.A. 79-512, S. 1, 13; P.A. 85-38; P.A. 98-28, S. 104, 117; P.A. 11-51, S. 90.)

*Note: On and after January 1, 2015, this section, as amended by section 8 of public act 09-177, sections 2 and 6 of public act 10-54, section 90 of public act 11-51 and sections 3 and 4 of public act 12-60, is to read as follows:

“Sec. 29-320. (Formerly Sec. 29-62). Regulations concerning flammable or combustible liquids. The Commissioner of Construction Services shall adopt and may amend, reasonable regulations in accordance with the provisions of chapter 54, concerning the safe storage, use, transportation by any mode and transmission by pipeline of flammable or combustible liquids. Such regulations shall be incorporated into the State Fire Prevention Code and shall include provisions for the prevention of damage to property and injury to life, and protection from hazards incident to the storage, use, transportation by any mode and transmission by pipeline of such liquids. The commissioner shall enforce such regulations. Such regulations shall not apply to any electric company, electric distribution company or gas company, as such terms are defined in section 16-1.”

(1949 Rev., S. 3686; 1955, S. 1995d; 1961, P.A. 236; P.A. 73-132, S. 1; P.A. 77-614, S. 486, 610; P.A. 79-512, S. 1, 13; P.A. 85-38; P.A. 98-28, S. 104, 117; P.A. 09-177, S. 8; P.A. 10-54, S. 2, 6; P.A. 11-51, S. 90; P.A. 12-60, S. 3, 4.)

History: 1961 act added transmission by pipeline; P.A. 73-132 added provision authorizing labor commissioner to regulate storage, use, transportation and transmission of flammable liquids by pipeline in places of employment as such activities affect employee health and safety if his regulations are no less stringent than regulations made and enforced by state police commissioner; P.A. 77-614 replaced state police commissioner with commissioner of public safety, effective January 1, 1979; P.A. 79-512 clarified scope of regulations, allowed commissioner of public safety to “adopt by reference” standards of National Fire Protection Association where previously he could “be guided by recognized national standards” in adopting regulations, added references to “combustible” liquids, deleted provision which required commissioner to divide liquids into three classes according to “flash points” and deleted provision which had authorized labor commissioner to regulate flammable liquids in pipelines in places of employment; Sec. 29-62 transferred to Sec. 29-320 in 1983; P.A. 85-38 deleted language prohibiting application of regulations to plants or equipment constructed or established before July 1, 1955, and prohibiting use of flammable or combustible liquids in manufacturing plants or establishments; P.A. 98-28 added electric distribution companies, effective July 1, 1998; P.A. 09-177 added reference to Ch. 54, deleted reference to National Fire Protection Association standards, required that the regulations be incorporated into State Fire Prevention Code and made a technical change, effective January 1, 2011; P.A. 10-54 repositioned provision re enforcement of regulations, effective January 1, 2013, and changed effective date of P.A. 09-177, S. 8, from January 1, 2011, to January 1, 2013, effective May 18, 2010; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; P.A. 12-60 changed effective date of P.A. 09-177, S. 8, as amended by P.A. 10-54, S. 6, and effective date of P.A. 10-54, S. 2, from January 1, 2013, to January 1, 2015, effective May 31, 2012.



Section 29-322 - (Formerly Sec. 29-64). Inspections by local fire marshal of cargo tank motor vehicle used to transport flammable or combustible liquids, liquefied petroleum gas, liquefied natural gas or hazardous chemicals.

(a) No person shall operate, and no owner shall permit the operation of, a cargo tank motor vehicle, as defined in the Code of Federal Regulations Title 49, Section 171.8, as amended from time to time, used for the transportation of flammable or combustible liquids, liquefied petroleum gas, liquefied natural gas or hazardous chemicals until such vehicle has been inspected if such inspection is required pursuant to subsection (b) of this section.

(b) Any city, town or borough may, by ordinance, require the local fire marshal to inspect once each year, and more often if necessary, all cargo tank motor vehicles registered with the Commissioner of Motor Vehicles and located in such fire marshal’s jurisdiction and used for the storage or transportation of flammable or combustible liquids, liquefied petroleum gas, liquefied natural gas or hazardous chemicals. No city, town or borough, other than the one in which the vehicle is registered by the Commissioner of Motor Vehicles, shall require any further inspection or cause any further inspection to be made, or exact any license fees for such inspection, or exact any license fees for the transportation of flammable or combustible liquids, liquefied petroleum gas, liquefied natural gas or hazardous chemicals into or out of such city, town or borough.

(1949 Rev., S. 3687; 1949, S. 1997d; 1959, P.A. 374; P.A. 77-614, S. 486, 610; P.A. 79-512, S. 2, 13; P.A. 93-73, S. 1; P.A. 97-162, S. 1; P.A. 09-177, S. 9; P.A. 10-54, S. 6; P.A. 11-51, S. 90.)

History: 1959 act prohibited operation of motor vehicle used to transport flammable liquids until it has been inspected and removed requirement for placement of sticker in lower right-hand corner of windshield; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 79-512 made provisions applicable to “combustible liquids” and added Subsec. (b) re procedure required when flammable or combustible fluid leaks or is discharged from storage facility or transport vehicle; Sec. 29-64 transferred to Sec. 29-322 in 1983; P.A. 93-73 limited applicability of section to cargo tank motor vehicles, as defined in CFR Title 49, Section 171.8, as amended, required local fire marshal to issue a certificate in lieu of a sticker for each vehicle inspected and approved, and required certificate to be carried in vehicle and kept with registration certificate at all times; P.A. 97-162 deleted former Subsec. (b) re reports of leaks or discharges to state police and deleted Subsec. (a) designation; P.A. 09-177 designated existing provisions as Subsecs.(a) and (b), amended Subsec. (a) to add references to liquefied petroleum gas, liquefied natural gas and hazardous chemicals and to make inspection contingent upon Subsec. (b) requirement, and amended Subsec. (b) to authorize municipal ordinances to require inspections, to add reference to registration with Commissioner of Motor Vehicles, to delete requirements re fire marshal report to Commissioner of Public Safety and re inspection in accordance with regulations adopted under Sec. 29-320, to delete provisions re display of inspection certificate and to add references to liquefied petroleum gas, liquefied natural gas and hazardous chemicals, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 9, from January 1, 2011, to January 1, 2013, effective May 18, 2010; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-323 - (Formerly Sec. 29-65). Appeal.

Any person aggrieved by any ordinance adopted pursuant to section 29-322 or any act of a local fire marshal in enforcing any such ordinance may apply for relief to the superior court for the judicial district of Hartford or for the judicial district in which the cargo tank motor vehicle is registered, or, if said court is not in session, to any judge thereof, who may grant appropriate relief.

(1949 Rev., S. 3688; 1955, S. 1998d; P.A. 74-183, S. 257, 291; P.A. 76-436, S. 220, 681; P.A. 78-280, S. 1, 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 09-177, S. 10; P.A. 10-54, S. 6.)

History: P.A. 74-183 added reference to judicial districts; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 deleted general reference to counties and substituted “judicial district of Hartford-New Britain” for “Hartford county”; Sec. 29-65 transferred to Sec. 29-323 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 09-177 substituted references to ordinance adopted under Sec. 29-322 for “such regulation”, substituted “local fire marshal” for “said commissioner” and substituted “cargo tank motor vehicle is registered” for “such plant or equipment is located”, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 10, from January 1, 2011, to January 1, 2013, effective May 18, 2010.



Section 29-324 - (Formerly Sec. 29-66). Penalty.

Any person who, by himself or his employee or agent, or as the employee or agent of another, operates or permits the operation of a motor vehicle in violation of section 29-322 shall be fined not more than five hundred dollars or imprisoned not more than six months or both for the first offense, and not less than five hundred dollars or more than one thousand dollars or imprisoned not more than one year or both for each subsequent offense. If death or injury results from any such violation, the fine shall be not more than ten thousand dollars and the period of imprisonment not more than ten years or both.

(1949 Rev., S. 3689; 1959, P.A. 498; P.A. 79-512, S. 3, 13; P.A. 09-177, S. 11; P.A. 10-54, S. 3, 6.)

History: 1959 act added operation or permission of operation of vehicle in violation of Sec. 29-64; P.A. 79-512 added penalty provisions applicable to subsequent offenses and penalty provisions applicable when death or injury results from violation; Sec. 29-66 transferred to Sec. 29-324 in 1983; P.A. 09-177 deleted provision re violation of regulation promulgated under Sec. 29-320, effective January 1, 2011; P.A. 10-54 made technical changes, effective January 1, 2013, and changed effective date of P.A. 09-177, S. 11, from January 1, 2011, to January 1, 2013, effective May 18, 2010.



Section 29-329 - (Formerly Sec. 29-70a). *(See end of section for amended version and effective date.) Regulations concerning installation and operation of gas equipment and piping. Variations or exemptions.

(a) The State Fire Marshal shall make regulations prescribing reasonable minimum requirements for the installation and operation of gas equipment and gas piping. In the writing of such regulations said fire marshal may adopt by reference standards concerning gas equipment and piping installation as set forth by the National Fire Protection Association for the prevention of injury to life and damage to property and protection from hazards incident to the installation and operation of such gas equipment and piping.

(b) No regulation made in accordance with this section shall apply to premises used for manufacturing or to public service companies, as defined in section 16-1, nor shall any such regulation impair the rights of municipalities to enact ordinances and make rules and regulations for the installation of gas equipment and gas piping so far as such ordinances, rules and regulations specify requirements equal or additional to or more stringent than the regulations issued under the authority of this section.

(c) The State Fire Marshal may grant variations or exemptions from, or approve equivalent or alternate compliance with, particular provisions of any regulation issued under the provisions of this section where strict compliance with such provisions would entail practical difficulty or unnecessary hardship or is otherwise adjudged unwarranted, provided any such variation, exemption, approved equivalent or alternate compliance shall, in the opinion of the State Fire Marshal, secure the public safety and shall be made in writing.

(d) Any person aggrieved by any such regulation or by any act of said Fire Marshal in enforcing the same may apply for relief to the superior court for the judicial district of Hartford or for the judicial district in which such gas equipment or gas piping is located or, if said court is not in session, to any judge thereof, who may grant appropriate relief.

(e) Any person who, by himself or his employee or agent or as the employee or agent of another, violates or fails to comply with any regulation adopted under this section shall be fined not more than one hundred dollars or imprisoned not more than six months or both.

(1961, P.A. 135; P.A. 74-183, S. 259, 291; P.A. 76-436, S. 222, 681; P.A. 78-280, S. 1, 5, 127; P.A. 79-512, S. 4, 13; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-196, S. 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

*Note: On and after January 1, 2015, this section, as amended by section 12 of public act 09-177, section 6 of public act 10-54 and sections 3 and 4 of public act 12-60, is to read as follows:

“Sec. 29-329. (Formerly Sec. 29-70a). Regulations concerning installation and operation of gas equipment and piping. Exemption. (a) The State Fire Marshal shall adopt regulations, in accordance with the provisions of chapter 54, prescribing reasonable minimum requirements for the installation and operation of gas equipment and gas piping. Such regulations shall be incorporated into the State Fire Prevention Code and shall include provisions for the prevention of injury to life and damage to property and protection from hazards incident to the installation and operation of such gas equipment and piping.

(b) No regulation adopted in accordance with this section shall apply to any electric company, gas company or electric distribution company, as such terms are defined in section 16-1.”

(1961, P.A. 135; P.A. 74-183, S. 259, 291; P.A. 76-436, S. 222, 681; P.A. 78-280, S. 1, 5, 127; P.A. 79-512, S. 4, 13; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-196, S. 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 09-177, S. 12; P.A. 10-54, S. 6; P.A. 12-60, S. 3, 4.)

History: P.A. 74-183 added reference to judicial districts in Subsec. (c); P.A. 76-436 replaced court of common pleas with superior court in Subsec. (c) and substituted “adopted” for “promulgated” in Subsec. (d), effective July 1, 1978; P.A. 78-280 deleted general reference to counties and replaced “Hartford county” with “judicial district of Hartford-New Britain” in Subsec. (c); P.A. 79-512 referred to gas “equipment” rather than “appliances” throughout section and authorized fire marshal to “adopt by reference” standards set forth by National Fire Protection Association where previously he “may be guided by recognized national standards”; Sec. 29-70a transferred to Sec. 29-329 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-196 inserted new Subsec. (c), permitting state fire marshal to grant variations or exemptions from, or approve alternate compliance with, provisions of regulations issued under this section, and relettered remaining Subsecs. accordingly; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 09-177 amended Subsec. (a) to add provision re adoption of regulations in accordance with Ch. 54, delete reference to National Fire Protection Association standards, and require regulations to be incorporated into State Fire Prevention Code, amended Subsec. (b) to replace reference to premises used for manufacturing and to public service companies with “any electric company, gas company or electric distribution company”, delete provision re municipal ordinances and regulations that are equivalent to or more stringent than the regulations and make a conforming change, and deleted former Subsecs. (c) to (e) re variations or exemptions, judicial relief and penalty, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 12, from January 1, 2011, to January 1, 2013, effective May 18, 2010; P.A. 12-60 changed effective date of P.A. 09-177, S. 12, as amended by P.A. 10-54, S. 6, from January 1, 2013, to January 1, 2015, effective May 31, 2012.

See chapter 393 (Sec. 20-330 et seq.) re licensing of persons engaged in “plumbing and piping work”.



Section 29-330 - (Formerly Sec. 29-71). Definitions.

The term “liquefied petroleum gas”, as used in this chapter, means and includes any material which is composed predominantly of any of the following hydrocarbons or mixtures of the same: Propane, propylene, butane, normal or isobutane and butylene. The term “liquefied natural gas”, as used in this chapter, means a fluid in the liquid state composed predominantly of methane and which may contain minor quantities of ethane, propane, nitrogen or other components normally found in natural gas.

(1955, S. 1999d; P.A. 79-512, S. 5, 13; P.A. 09-177, S. 13; P.A. 10-54, S. 6.)

History: P.A. 79-512 defined “liquefied natural gas”; Sec. 29-71 transferred to Sec. 29-330 in 1983; P.A. 09-177 replaced “sections 29-331 and 29-332” with “this chapter”, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 13, from January 1, 2011, to January 1, 2013, effective May 18, 2010.



Section 29-331 - (Formerly Sec. 29-72). *(See end of section for amended version and effective date.) Regulations concerning liquefied petroleum gas and liquefied natural gas.

The Commissioner of Construction Services shall make reasonable regulations concerning the safe storage, use, transportation by any mode and transmission by pipeline of liquefied petroleum gas. Regulations concerning safe storage shall specify standards to ensure maximum security against unauthorized entry into storage areas where liquefied petroleum gas or liquefied natural gas is stored. In adopting such regulations, said commissioner may adopt by reference standards concerning liquefied petroleum gas as set forth by the National Fire Protection Association for the prevention of damage to property and injury to life, and protection from hazards incident to the storage, use, transportation by any mode and transmission by pipeline of such gas, with particular reference to the design, construction, location and operation of liquefied petroleum gas installations. Such regulations shall not apply to electric, electric distribution and gas companies, as defined in section 16-1.

(1955, S. 2000d; P.A. 73-132, S. 3; P.A. 77-614, S. 486, 610; P.A. 79-512, S. 6, 13; P.A. 85-39; P.A. 98-28, S. 105, 117; P.A. 11-51, S. 90.)

*Note: On and after January 1, 2015, this section, as amended by section 14 of public act 09-177, section 6 of public act 10-54, section 90 of public act 11-51 and sections 3 and 4 of public act 12-60, is to read as follows:

“Sec. 29-331. (Formerly Sec. 29-72). Regulations concerning liquefied petroleum gas and liquefied natural gas. The Commissioner of Construction Services shall adopt reasonable regulations, in accordance with the provisions of chapter 54, concerning the safe storage, use, transportation by any mode and transmission by pipeline of liquefied petroleum gas. Regulations concerning safe storage shall specify standards to ensure maximum security against unauthorized entry into storage areas where liquefied petroleum gas or liquefied natural gas is stored. Such regulations shall be incorporated into the State Fire Prevention Code and shall include provisions for the prevention of damage to property and injury to life, and protection from hazards incident to the storage, use, transportation by any mode and transmission by pipeline of such gas, with particular reference to the design, construction, location and operation of liquefied petroleum gas installations. Such regulations shall not apply to any electric company, electric distribution company or gas company, as such terms are defined in section 16-1.”

(1955, S. 2000d; P.A. 73-132, S. 3; P.A. 77-614, S. 486, 610; P.A. 79-512, S. 6, 13; P.A. 85-39; P.A. 98-28, S. 105, 117; P.A. 09-177, S. 14; P.A. 10-54, S. 6; P.A. 11-51, S. 90; P.A. 12-60, S. 3, 4.)

History: P.A. 73-132 empowered labor commissioner to regulate storage, use and transportation of liquefied petroleum gas in places of employment; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 79-512 clarified scope of regulations, included requirement that safe storage regulations specify standards to ensure security against unauthorized entry into storage areas, authorized commissioner to “adopt by reference” standards set forth by National Fire Protection Association where previously he “may be guided by recognized national standards” and deleted labor commissioner’s power to regulate liquefied petroleum gas in places of employment; Sec. 29-72 transferred to Sec. 29-331 in 1983; P.A. 85-39 deleted language prohibiting the application of regulations to plants or equipment constructed or established before July 1, 1955, and to use of liquefied gases in manufacturing plants or establishments; P.A. 98-28 added electric distribution companies, effective July 1, 1998; P.A. 09-177 added provision re adoption of regulations in accordance with Ch. 54, deleted reference to National Fire Protection Association standards, required regulations to be incorporated into State Fire Prevention Code and made a technical change, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 14, from January 1, 2011, to January 1, 2013, effective May 18, 2010; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; P.A. 12-60 changed effective date of P.A. 09-177, S. 14, as amended by P.A. 10-54, S. 6, from January 1, 2013, to January 1, 2015, effective May 31, 2012.



Section 29-332 - (Formerly Sec. 29-73). Inspections by local fire marshal of cargo tank motor vehicle used to transport gas.

Section 29-332 is repealed, effective January 1, 2013.

(1955, S. 2001d; 1959, P.A. 370; P.A. 77-614, S. 486, 610; P.A. 79-512, S. 7, 13; P.A. 93-73, S. 2; P.A. 97-162, S. 2; P.A. 09-177, S. 25; P.A. 10-54, S. 6; P.A. 11-51, S. 90.)



Section 29-335a - Transportation and handling of propane gas. Definitions. Penalty.

(a) As used in this section, “propane gas container” means a refillable tank or cylinder containing propane gas which has a cylinder valve attached thereto, but does not include a fuel tank which is a component part of a vehicle; “container valve plug” means a fully threaded plug made of substantial material fitted with a large hexagon nut or hand wheel for tightening which is designed to prevent the flow of gas if the container valve is opened and to release trapped pressure except when fully inserted in the container; and “approved quick closing coupling” means a valve assembly provided with a quick coupling device which shuts off the flow of propane gas when not connected for use.

(b) No propane gas filling facility may release a propane gas container to a customer for transportation in any enclosed vehicle unless a fitted container valve plug is fully inserted in the container or the container has an approved quick closing coupling. No person may (1) transport a propane gas container in any enclosed vehicle unless a fitted container valve plug is fully inserted in the container, or the container has an approved quick closing coupling, and such container is transported in an upright position and secured to prevent movement, (2) leave a propane gas container unattended in any vehicle or in an area accessible to the public unless a fitted container valve plug is fully inserted in the container or the container has an approved quick closing coupling, or (3) remove a container valve plug from a propane gas container except to fill the container or connect such container for use.

(c) Any person who, by himself or by his employee or agent, or as the employee or agent of another, violates or fails to comply with any provision of this section, shall, upon a first conviction, be fined not more than five hundred dollars. Upon any subsequent conviction, any such person shall be fined not less than five hundred dollars nor more than one thousand dollars. If death or injury results from any such violation, such person shall be fined not more than ten thousand dollars.

(P.A. 83-414; P.A. 96-6, S. 1, 2.)

History: P.A. 96-6 amended Subsec. (a) to define “approved quick closing coupling” and Subsec. (b) to allow for transportation and handling of propane gas containers with such a device, effective April 22, 1996.



Section 29-337 - (Formerly Sec. 29-78). *(See end of section for amended version and effective date.) Regulations concerning hazardous chemicals.

The Commissioner of Construction Services shall make reasonable regulations in accordance with the provisions of chapter 54 concerning the safe storage, transportation by any mode and transmission by pipeline of hazardous chemicals. In adopting such regulations, said commissioner may adopt by reference standards as set forth in the Code of Federal Regulations Title 49, Parts 100 through 199, as amended, and standards concerning hazardous chemicals as set forth by the National Fire Protection Association for the prevention of damage to property and injury to life, and protection from hazards incident to the storage, transportation by any mode and transmission by pipeline of such chemicals.

(1957, P.A. 353, S. 2; 1961, P.A. 30; P.A. 77-614, S. 486, 610; P.A. 79-512, S. 9, 13; P.A. 84-404, S. 1, 2; P.A. 85-390, S. 2; 85-533, S. 2; P.A. 86-113; P.A. 89-171, S. 4, 5; P.A. 90-230, S. 50, 101; 90-263, S. 69, 74; P.A. 91-73, S. 3, 4; P.A. 92-131, S. 2; P.A. 94-189, S. 20; P.A. 11-51, S. 90.)

*Note: On and after January 1, 2015, this section, as amended by section 15 of public act 09-177, section 6 of public act 10-54, section 90 of public act 11-51 and sections 3 and 4 of public act 12-60, is to read as follows:

“Sec. 29-337. (Formerly Sec. 29-78). Regulations concerning hazardous chemicals. The Commissioner of Construction Services shall adopt reasonable regulations in accordance with the provisions of chapter 54 concerning the safe storage, transportation by any mode and transmission by pipeline of hazardous chemicals. Such regulations shall be incorporated into the State Fire Prevention Code and may adopt by reference standards as set forth in the Code of Federal Regulations Title 49, Parts 100 through 199, as amended, and include provisions for the prevention of damage to property and injury to life, and protection from hazards incident to the storage, transportation by any mode and transmission by pipeline of such chemicals.”

(1957, P.A. 353, S. 2; 1961, P.A. 30; P.A. 77-614, S. 486, 610; P.A. 79-512, S. 9, 13; P.A. 84-404, S. 1, 2; P.A. 85-390, S. 2; 85-533, S. 2; P.A. 86-113; P.A. 89-171, S. 4, 5; P.A. 90-230, S. 50, 101; 90-263, S. 69, 74; P.A. 91-73, S. 3, 4; P.A. 92-131, S. 2; P.A. 94-189, S. 20; P.A. 09-177, S. 15; P.A. 10-54, S. 6; P.A. 11-51, S. 90; P.A. 12-60, S. 3, 4.)

History: 1961 act added transmission by pipeline; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 79-512 clarified scope of regulations and authorized commissioner to “adopt by reference” standards in code of federal regulations and standards set forth by National Fire Protection Association where previously commissioner “may be guided by recognized national standards”; Sec. 29-78 transferred to Sec. 29-337 in 1983; P.A. 84-404 added “as amended” after the Code of Federal Regulations reference, deleted reference to Part 390 of Title 49 of the Code and inserted “386” in lieu thereof, deleted provision making regulations inapplicable to any plant or equipment constructed before October 1, 1957, and to electric and gas companies and provided that regulations adopted by reference may apply to commercial motor vehicles; P.A. 85-390 specified that the commissioner shall make reasonable regulations “in accordance with the provisions of chapter 54” and provided that regulations adopted by reference to federal regulations may be made applicable to any commercial motor vehicle “transporting hazardous materials, chemicals or waste” and that such regulations may be made applicable to any commercial motor vehicle after October 1, 1986; P.A. 85-533 deleted provisions added by P.A. 85-390 which had made regulations adopted by reference to the provisions of the Code of Federal Regulations applicable to commercial vehicles transporting hazardous materials, waste or chemicals and had specified such regulations’ applicability to any commercial vehicle after October 1, 1986; P.A. 86-113 limited the applicability of regulations adopted by reference to the provisions of the Code of Federal Regulation Title 49, Parts 386 through 397, as amended, to commercial motor vehicles which have a gross weight of not less than 18,000 pounds or which transport hazardous chemicals; P.A. 89-171 added an exception to the provisions of the Code of Federal Regulations Title 49, Part 393, Subpart G, Section 393.86 for any motor vehicle engaged in intrastate commerce and used in construction, until January 1, 1990; P.A. 90-230 made a technical change; P.A. 90-263 amended last sentence to delete reference to “commercial” motor vehicle; P.A. 91-73 deleted exception added by P.A. 89-171 because of its obsolescence; P.A. 92-131 divided the Sec. into two Subsecs., inserting new language as Subsec. (b) to exempt public service company vehicles operating in the case of major loss of utility service, disaster or other declared state of emergency from regulations adopted under Subsec. (a) relative to maximum hours of operation, and amending Subsec. (a) accordingly; P.A. 94-189 amended section by eliminating the Subsec. (a) designation, deleting the references to Parts 386 through 397 of the Code of Federal Regulations, and deleting provisions re applicability of certain federal regulations adopted by reference to certain vehicles transporting hazardous chemicals and inapplicability of certain federal regulations adopted by reference to certain vehicles used in emergencies and disaster relief efforts; P.A. 09-177 made technical changes, added provision requiring regulations to be incorporated into State Fire Prevention Code, and deleted reference to National Fire Protection Association standards, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 15, from January 1, 2011, to January 1, 2013, effective May 18, 2010; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; P.A. 12-60 changed effective date of P.A. 09-177, S. 15, as amended by P.A. 10-54, S. 6, from January 1, 2013, to January 1, 2015, effective May 31, 2012.



Section 29-339 - (Formerly Sec. 29-80). Inspection of cargo tank motor vehicle used for transportation of hazardous chemicals.

Section 29-339 is repealed, effective January 1, 2013.

(1957, P.A. 353, S. 4; 1959, P.A. 371; P.A. 77-614, S. 486, 610; P.A. 79-512, S. 10, 13; P.A. 93-73, S. 3; P.A. 97-162, S. 3; P.A. 09-177, S. 25; P.A. 10-54, S. 6; P.A. 11-51, S. 90.)



Section 29-342 - (Formerly Sec. 29-82a). Transportation plan.

Section 29-342 is repealed.

(P.A. 79-512, S. 12, 13; P.A. 84-429, S. 70; P.A. 90-263, S. 70, 74; May 25 Sp. Sess. P.A. 94-1, S. 28, 130; P.A. 95-93, S. 3.)



Section 29-343 - (Formerly Sec. 29-83). Explosives. Definition.

“Explosive”, as used in this chapter, means any chemical compound or any mechanical mixture that contains oxidizing and combustible units or other ingredients in such proportions, quantities or packing that ignition by fire, friction, concussion, percussion or detonator may cause such a sudden generation of highly heated gases that the resultant gaseous pressure is capable of destroying life or limb or of producing destructive effects to contiguous objects, but not including colloided nitrocellulose in sheets or rods or grains not under one-eighth of an inch in diameter, wet nitrocellulose containing twenty per cent or more moisture and wet nitrostarch containing twenty per cent or more moisture; and manufactured articles shall not be held to be explosive when the individual units contain explosives in such limited quantity, of such nature or in such packing that it is impossible to produce a simultaneous or a destructive explosion of such units to the injury of life, limb or property by fire, friction, concussion, percussion or detonator, including fixed ammunition for small arms, firecrackers, safety fuses and matches. “Explosive”, as used in this chapter, shall not be deemed to include gasoline, kerosene, naphtha, turpentine or benzine.

(1949 Rev., S. 4131; P.A. 09-177, S. 16; P.A. 10-54, S. 6.)

History: Sec. 29-83 transferred to Sec. 29-343 in 1983; P.A. 09-177 replaced references to Secs. 29-344 to 29-349 with “this chapter”, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 16, from January 1, 2011, to January 1, 2013, effective May 18, 2010.

Cited. 124 C. 373. Board could reasonably have found plaintiff, in assembling small arms ammunition, was manufacturing explosives and in violation of zoning ordinance which prohibited such manufacture and was not bound by definition of explosives in section 29-83 (29-343) which is limited to sections 29-84 (29-344) to 29-89 (29-349). 155 C. 558.



Section 29-344 - (Formerly Sec. 29-84). Report to Commissioner.

Any person engaged in keeping or storing any explosives shall, before engaging in the keeping or storing of such explosives, make a report to the Commissioner of Emergency Services and Public Protection stating: The location of the magazine, if existing, or, in case of a new magazine, the proposed location of such magazine; the kind of explosives that are kept or stored or intended to be kept or stored and the maximum quantity that is intended to be kept or stored therein; and the distance such magazine is located or intended to be located from the nearest building or highway.

(1949 Rev., S. 4132; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 90; P.A. 13-247, S. 200; 13-256, S. 1.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; Sec. 29-84 transferred to Sec. 29-344 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; P.A. 13-256 replaced “Commissioner of Construction Services” with “Commissioner of Emergency Services and Public Protection”.



Section 29-345 - (Formerly Sec. 29-85). License and permit verification. Records of disposition of explosives.

Each person selling or giving away any explosive shall first ascertain that the purchaser or donee of such explosives has obtained a license and permit required by section 29-349 and shall keep a record in which shall be entered an accurate account of each disposition by such person in the course of business, or otherwise, of any explosive. Such record shall show, in legible writing to be entered therein at the time of disposition of the explosive, a history of such transaction, showing the name and quantity of the explosive, the name and place of residence and business of the purchaser or donee, and the name and address of the individual to whom delivered. Such record shall be kept by such person in his principal office or place of business in this state and shall be subject to examination by any military authority, the Commissioner of Emergency Services and Public Protection, the commissioner’s deputies and the police officers of the municipality where situated. Any such authority may at any time require any such dealer to produce such record for the year previous. Nothing in this section shall apply to any transaction when such explosive is to be shipped by common carrier to a point outside this state and for use outside this state.

(1949 Rev., S. 4133; 1971, P.A. 391, S. 1; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 90; P.A. 13-247, S. 200; 13-256, S. 2.)

History: 1971 act required that person selling or giving away explosives ascertain that purchaser or donee has obtained the required license and permit and replaced reference to “sales” with references to “dispositions” or “transactions”; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; Sec. 29-85 transferred to Sec. 29-345 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; P.A. 13-256 replaced “Commissioner of Construction Services” with “Commissioner of Emergency Services and Public Protection” and made a technical change.



Section 29-346 - (Formerly Sec. 29-86). Custodian to report amount, kind and intended use of explosive.

Any person not referred to in sections 29-344 and 29-345, having in his possession any explosive, shall report the amount and kind thereof to the Commissioner of Emergency Services and Public Protection within ten days after purchase of the same and the purpose for which such explosive is to be used.

(1949 Rev., S. 4134; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 90; P.A. 13-247, S. 200; 13-256, S. 3.)

History: P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; Sec. 29-86 transferred to Sec. 29-346 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; P.A. 13-256 replaced “Commissioner of Construction Services” with “Commissioner of Emergency Services and Public Protection”.



Section 29-347 - (Formerly Sec. 29-87). Penalty.

Any person who violates any provision of section 29-344, 29-345 or 29-346 shall be fined not more than one thousand dollars or imprisoned not more than six months or both for each offense.

(1949 Rev., S. 4135.)

History: Sec. 29-87 transferred to Sec. 29-347 in 1983.



Section 29-348 - (Formerly Sec. 29-88). Illegal possession.

Any person, having in his possession any explosive for which he has not a bill of sale or who cannot produce legal evidence showing that he obtained such explosive by a legal transfer, shall be fined not more than ten thousand dollars or imprisoned not more than ten years or both for each offense.

(1949 Rev., S. 4136; 1971, P.A. 391, S. 2.)

History: 1971 act substituted “transfer” for “sale”; Sec. 29-88 transferred to Sec. 29-348 in 1983.

Cited. 199 C. 591, 593.



Section 29-349 - (Formerly Sec. 29-89). Storage, transportation and use of explosives and blasting agents. Licenses, permits: Fees, suspension or revocation. Penalty. Jurisdiction of Labor Commissioner. Variations, exemptions or equivalent compliance with regulatory requirements.

(a) The Commissioner of Emergency Services and Public Protection shall have exclusive jurisdiction in the preparation of and may enforce reasonable regulations for the safe and convenient storage, transportation and use of explosives and blasting agents used in connection therewith, which regulations shall deal in particular with the quantity and character of explosives and blasting agents to be stored, transported and used, the proximity of such storage to inhabited dwellings or other occupied buildings, public highways and railroad tracks, the character and construction of suitable magazines for such storage, protective measures to secure such stored explosives and blasting agents and the abatement of any hazard that may arise incident to the storage, transportation or use of such explosives and blasting agents.

(b) No person, firm or corporation shall engage in any activity concerning the storage, transportation or use of explosives unless such person, firm or corporation has obtained a license therefor from the Commissioner of Emergency Services and Public Protection. Such license shall be issued upon payment of a fee of two hundred dollars and upon submission by the applicant of evidence of good moral character and of competence in the control and handling of explosives, provided, if such license is for the use of explosives, it may be issued only to an individual after demonstration that such individual is technically qualified to detonate explosives. Any such license to use explosives shall bear both the fingerprints of the licensee obtained by the Commissioner of Emergency Services and Public Protection at the time of licensing, and the licensee’s photograph, furnished by the licensee, of a size specified by the commissioner and taken not more than one year prior to the issuance of the license. Each such license shall be valid for one year from the date of its issuance, unless sooner revoked or suspended, and may be renewed annually thereafter upon a payment of one hundred fifty dollars.

(c) The Commissioner of Emergency Services and Public Protection shall require any applicant for a license under this section to submit to state and national criminal history records checks. The criminal history records checks required pursuant to this subsection shall be conducted in accordance with section 29-17a.

(d) No person shall manufacture, keep, store, sell or deal in any explosives unless such person has a valid license under the provisions of subsection (b) of this section and obtains from the Commissioner of Emergency Services and Public Protection or from the fire marshal of the town where such business is conducted a written permit therefor, which permit shall not be valid for more than one year and for which such person shall pay a fee of one hundred dollars. If the permit is issued by the Commissioner of Emergency Services and Public Protection, the commissioner shall forward a copy thereof to the local fire marshal. Such permit so granted shall definitely state the location of the building where such business is to be carried on or such explosive deposited and shall state that such building or premises complies with the regulations provided for in this section.

(e) No person shall procure, transport or use any explosives unless such person has a valid license under subsection (b) of this section and has obtained a written permit therefor signed by the Commissioner of Emergency Services and Public Protection or by the fire marshal of the town where such explosive is to be used, specifying the name of the purchaser, the amount to be purchased and transported and the purpose for which it is to be used. Any such permit to use explosives shall state the number of years the permittee has been engaged in blasting activity. Such permit shall be valid for such period, not longer than one year, as is required to accomplish the purpose for which it was obtained. No carrier shall transport any such explosive until the vehicle transporting the explosive has been inspected and approved by the Department of Emergency Services and Public Protection and unless such written permit accompanies the same and no person shall have in such person’s possession any such explosive unless such person has a license and permit therefor. The fee for such inspection shall be one hundred dollars. The fee for such permit shall be sixty dollars. Each person who has in such person’s custody or possession any explosive or any detonating caps for explosives shall keep the same either under personal observation or securely locked up.

(f) Any license or permit issued under the provisions of this section may be suspended or revoked by the issuing authority for violation by the licensee or permittee of any provision of law or regulation relating to explosives or conviction of such licensee or permittee of any felony or misdemeanor. Suspension or revocation of a license shall automatically suspend or revoke the permit and the suspension or revocation of a permit shall automatically suspend or revoke the license.

(g) Any person who, by himself or herself or by such person’s employee or agent or as the employee or agent of another, violates any provision of this section, or any regulation adopted by the Commissioner of Emergency Services and Public Protection pursuant to the provisions of this section, shall be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

(h) As used in this section, “blasting agent” means any material, composition or mixture intended for blasting, consisting substantially of a fuel and oxidizer, none of the ingredients of which is an explosive, as defined in section 29-343, and the finished product of which as mixed and packaged for use or shipment cannot be detonated by the test procedure established by regulations adopted by the Commissioner of Emergency Services and Public Protection in accordance with chapter 54.

(i) Notwithstanding the provisions of this section, the Labor Commissioner shall regulate the storage, transportation and use of explosives and blasting agents in places of employment insofar as such activities relate to employee health and safety, provided such regulations shall be no less stringent than those adopted and enforced by the Commissioner of Emergency Services and Public Protection pursuant to this section.

(j) The Commissioner of Emergency Services and Public Protection may grant variations or exemptions from, or approve equivalent or alternate compliance with, particular provisions of any regulation adopted under this section where strict compliance with such provisions would entail practical difficulty or unnecessary hardship or is otherwise adjudged unwarranted, provided any such variation, exemption, equivalent or alternate compliance shall, in the opinion of the commissioner, secure the public safety.

(1949 Rev., S. 4137; 1957, P.A. 571; 1959, P.A. 281; 1971, P.A. 391, S. 3; 1972, P.A. 98, S. 1; P.A. 73-132, S. 4; P.A. 77-614, S. 486, 610; P.A. 80-297, S. 12, 20; P.A. 87-130; May Sp. Sess. P.A. 92-6, S. 65, 66, 117; P.A. 99-163, S. 6; P.A. 01-175, S. 28, 32; P.A. 05-288, S. 131; June Sp. Sess. P.A. 07-1, S. 150; P.A. 09-35, S. 5; June Sp. Sess. P.A. 09-3, S. 324; P.A. 11-51, S. 90; P.A. 13-32, S. 6–8; 13-247, S. 200; 13-256, S. 4.)

History: 1959 act authorized regulation of blasting agents in Subsec. (a) and added Subsec. (e) defining the term “blasting agent”; 1971 act authorized regulations re explosives stored near “other occupied buildings” and re “protective measures to secure such stored explosives and blasting agents”, inserted new Subsec. (b) re licenses, relettered remaining Subsecs., revised Subsec. (c), formerly (b), to specify required permit, required that permit state number of years permittee has engaged in blasting activities, limited period of validity and imposed $2 fee for permit, rather than $0.25 fee in Subsec. (d), formerly (c), inserted new Subsecs. (e) and (f) re required proof of financial responsibility and re suspension or revocation of license or permit and increased maximum fine from $500 to $10,000 and maximum prison term from 1 year to 10 years in Subsec. (g), formerly (d); 1972 act repealed Subsec. (e), relettering Subsecs. accordingly; P.A. 73-132 added new Subsec. (h) re labor commissioner’s authority to regulate explosives and blasting agents in places of employment; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 80-297 increased fee for initial license from $25 to $50 and for renewal from $10 to $25 in Subsec. (b); Sec. 29-89 transferred to Sec. 29-349 in 1983; P.A. 87-130 amended Subsec. (c) to increase permit fee from $5 to $25 and Subsec. (d) to increase permit fee from $2 to $20; May Sp. Sess. P.A. 92-6 amended Subsec. (b) to raise fee from $25 to $30 and amended Subsec. (d) to provide that vehicles transporting explosives shall be inspected and approved by the department for an inspection fee of $25; P.A. 99-163 amended Subsec. (g) by transferring regulatory authority from State Fire Marshal to Commissioner of Public Safety; P.A. 01-175 added new Subsec. (c) re criminal history records checks in accordance with Sec. 29-17a, redesignated existing Subsecs. (c) to (h) as Subsecs. (d) to (i) and made technical changes for purposes of gender neutrality in Subsecs. (b), (d), (e) and (g), effective July 1, 2001; P.A. 05-288 made a technical change in Subsecs. (d) and (e), effective July 13, 2005; June Sp. Sess. P.A. 07-1 amended Subsec. (b) to increase fee for licensure from $50 to $100, and renewal fee from $30 to $75, amended Subsec. (d) to increase permit fee from $25 to $50, and amended Subsec. (e) to increase inspection fee from $25 to $50 and permit fee from $20 to $30, effective July 1, 2007; P.A. 09-35 added Subsec. (j) re variations, exemptions and alternate or equivalent compliance with regulatory requirements; June Sp. Sess. P.A. 09-3 amended Subsecs. (b), (d) and (e) to increase fees and made a technical change in Subsec. (g); pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Construction Services” and “Department of Construction Services”, respectively, effective July 1, 2011; P.A. 13-32 amended Subsecs. (b), (g) and (i) to make technical changes, effective July 1, 2013; P.A. 13-256 replaced “Commissioner of Construction Services” with “Commissioner of Emergency Services and Public Protection”, amended Subsec. (g) to make a technical change and amended Subsec. (j) to replace “State Fire Marshal” with “Commissioner of Emergency Services and Public Protection” and “commissioner”.



Section 29-350 - (Formerly Sec. 29-89a). Exceptions.

No provision of section 29-343, 29-345, 29-348, 29-349 or 29-355 shall apply to small arms ammunition or components thereof, or to gun powder in quantities of not more than fifty pounds in any one place, or to any materials for hand loading, reloading or custom loading small arms ammunition for hunting or other sporting purposes; and any person, firm or corporation, which has obtained and is the holder of either (1) a valid license as an importer, manufacturer, or dealer, or (2) a valid user permit, under the provisions of the federal organized Crime Control Act of 1970, Public Law 91-452, or any law amendatory thereof, shall be entitled to the issuance of a permit and license under said sections; provided blasters, detonators or users of high explosives shall obtain a license of technical qualification under subsection (b) of section 29-349.

(1971, P.A. 391, S. 6.)

History: Sec. 29-89a transferred to Sec. 29-350 in 1983.



Section 29-351 - (Formerly Sec. 29-90). Transportation of explosives by common carrier.

No person shall transport, carry or convey gasoline or any other inflammable and explosive substance, not in use to supply motive power, light or heat, on any vessel, car or vehicle operated in the transportation of passengers by a common carrier, which vessel, car or vehicle is carrying passengers for hire; provided such substances may be transported upon any vessel or railroad car if they are not carried in that part of such vessel or car which is being used for the transportation of passengers for hire, and small arms ammunition in any quantity and such fuses, torpedoes, rockets or other signal devices as may be essential to promote safety in operation may be transported on any vessel, car or vehicle. Nothing in this section shall prevent the transportation of military or naval forces with their accompanying munitions of war on passenger-equipment vessels, cars or vehicles. No person shall bring into or place upon any such vessel, car or vehicle any gasoline or other inflammable and explosive substance except as herein provided. Any person or the officers of any corporation violating any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than six months or both.

(1949 Rev., S. 4138.)

History: Sec. 29-90 transferred to Sec. 29-351 in 1983.



Section 29-352 - (Formerly Sec. 29-91). Manufacture or storage of explosive material near property of another.

No person shall manufacture or store any explosive material or compound, except gunpowder, near another person’s property in quantity sufficient to endanger the lives or safety of persons or to injure their property; and any person so offending shall be liable for all damages caused thereby.

(1949 Rev., S. 4130.)

History: Sec. 29-91 transferred to Sec. 29-352 in 1983.

Cited. 155 C. 563.



Section 29-353 - (Formerly Sec. 29-93). Explosive compounds to be marked.

Any person who knowingly has in his possession any package of nitroglycerine, gunpowder, naphtha or other equally explosive material, not marked with a plain and legible label describing its contents, or who removes any such label or mark, or knowingly delivers to any carrier any such package without such label, shall be guilty of a class D felony, except that such person shall be fined not more than ten thousand dollars.

(1949 Rev., S. 4140; P.A. 13-258, S. 95.)

History: Sec. 29-93 transferred to Sec. 29-353 in 1983; P.A. 13-258 substituted provision re class D felony for provision re imprisonment of not more than 5 years.



Section 29-354 - (Formerly Sec. 29-94). Gunpowder may be ordered removed.

The fire marshal of any town may, by written order, direct the owner or person having charge of gunpowder within the limits of such town to remove the whole or any part of it at the time and to the place specified in such order; and, if he fails to do so, may cause it to be removed to any place in such town and shall have a lien upon it for all necessary expenses in removing and keeping it. Any person who refuses to remove any gunpowder in his charge, when legally requested by the fire marshal of the town in which the same is deposited or kept, or who does not deposit and keep it at the place legally designated by him, or who keeps more than fifty pounds of gunpowder in any one place, except at such place as may have been previously designated by the fire marshal for that purpose, shall be fined not more than fifty dollars.

(1949 Rev., S. 4141.)

History: Sec. 29-94 transferred to Sec. 29-354 in 1983.



Section 29-355 - (Formerly Sec. 29-95). Appeal from orders relating to explosives, blasting agents and gunpowder.

If any person considers himself aggrieved by the doings of the Commissioner of Emergency Services and Public Protection or the fire marshal under section 29-349 or 29-354, he may apply, within thirty days, to the Superior Court, which may grant appropriate relief; but nothing contained herein shall be construed to prevent the transportation of gunpowder, or its deposit for transportation during a period of not over forty-eight hours.

(1949 Rev., S. 4142; 1971, P.A. 391, S. 5; P.A. 76-436, S. 612, 681; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 90; P.A. 13-247, S. 200; 13-256, S. 5.)

History: 1971 act allowed appeals for grievances resulting from actions of state police commissioner and placed thirty-day time limit for taking appeals; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; Sec. 29-95 transferred to Sec. 29-355 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011; P.A. 13-256 replaced “Commissioner of Construction Services” with “Commissioner of Emergency Services and Public Protection”.



Section 29-355a - Purchase by and sale to minors of black powder or other explosives, prohibited.

(a) No person, firm or corporation may sell at retail any black powder or other explosive to any person under the age of eighteen years unless such purchaser presents a valid hunting license issued pursuant to chapter 490 at the time of purchase.

(b) No person under the age of eighteen years may purchase any black powder or other explosive unless he presents a valid hunting license issued pursuant to chapter 490.

(c) The provisions of subsections (a) and (b) of this section shall not apply to manufactured articles when the individual units contain explosives in such limited quantity, of such nature or in such packing that it is impossible to produce a simultaneous or a destructive explosion of such units to the injury of life, limb or property by fire, friction, concussion, percussion or detonator.

(d) Any person violating any provision of this section shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(P.A. 90-207, S. 1.)



Section 29-356 - (Formerly Sec. 29-96). Definitions.

As used in sections 29-356 to 29-365, inclusive:

(1) “Fireworks” means and includes any combustible or explosive composition, or any substance or combination of substances or article prepared for the purpose of producing a visible or an audible effect by combustion, explosion, deflagration or detonation, and includes blank cartridges, toy pistols, toy cannons, toy canes or toy guns in which explosives are used, the type of balloons which require fire underneath to propel the same, firecrackers, torpedoes, skyrockets, Roman candles, Daygo bombs, and any fireworks containing any explosive or flammable compound, or any tablets or other device containing any explosive substance, except that the term “fireworks” shall not include sparklers and fountains and toy pistols, toy canes, toy guns or other devices in which paper caps manufactured in accordance with the regulations of the United States Interstate Commerce Commission or its successor agency for packing and shipping of toy paper caps are used and toy pistol paper caps manufactured as provided therein.

(2) “Sparklers” means a wire or stick coated with pyrotechnic composition that produces a shower of sparks upon ignition.

(3) “Fountain” means any cardboard or heavy paper cone or cylindrical tube containing pyrotechnic mixture that upon ignition produces a shower of colored sparks or smoke. “Fountain” includes, but is not limited to, (A) a spike fountain, which provides a spike for insertion into the ground, (B) a base fountain which has a wooden or plastic base for placing on the ground, or (C) a handle fountain which is a handheld device with a wooden or cardboard handle.

(1949 Rev., S. 4143; 1951, S. 814b–826b; 1953, S. 2006d; P.A. 96-222, S. 20, 41; P.A. 00-198, S. 1, 3; P.A. 06-177, S. 1.)

History: Sec. 29-96 transferred to Sec. 29-356 in 1983; P.A. 96-222 inserted “or its successor agency” after “United States Interstate Commerce Commission”, effective July 1, 1996; P.A. 00-198 made a technical change, effective June 1, 2000; P.A. 06-177 extended applicability of definitions to Secs. 29-356 to 29-365, designated existing definition of “fireworks” as Subdiv. (1) and redefined same to exclude sparklers and fountains, and added Subdivs. (2) and (3) defining “sparklers” and “fountain”, effective June 9, 2006.



Section 29-357 - (Formerly Sec. 29-97). Sale, use and possession of fireworks prohibited. Sale, use and possession of certain sparklers or fountains permitted. Permits for display. Variations or exemptions. Penalty.

(a) Except as provided in subsection (b) of this section, no person, firm or corporation shall offer for sale, expose for sale, sell at retail or use or explode or possess with intent to sell, use or explode any fireworks. A person who is sixteen years of age or older may offer for sale, expose for sale, sell at retail, purchase, use or possess with intent to sell or use sparklers or fountains of not more than one hundred grams of pyrotechnic mixture per item, which are nonexplosive and nonaerial, provided (1) such sparklers and fountains do not contain magnesium, except for magnalium or magnesium-aluminum alloy, (2) such sparklers and fountains containing any chlorate or perchlorate salts do not exceed five grams of composition per item, and (3) when more than one fountain is mounted on a common base, the total pyrotechnic composition does not exceed two hundred grams.

(b) The Commissioner of Emergency Services and Public Protection shall adopt reasonable regulations, in accordance with chapter 54, for the granting of permits for supervised displays of fireworks or for the indoor use of pyrotechnics, sparklers and fountains for special effects by municipalities, fair associations, amusement parks, other organizations or groups of individuals or artisans in pursuit of their trade. Such permit may be issued upon application to said commissioner and after (1) inspection of the site of such display or use by the local fire marshal to determine compliance with the requirements of such regulations, and (2) approval of the chiefs of the police and fire departments, or, if there is no police or fire department, of the first selectman, of the municipality wherein the display is to be held as is provided in this section. No such display shall be handled or fired by any person until such person has been granted a certificate of competency by the Commissioner of Emergency Services and Public Protection, in respect to which a fee of two hundred dollars shall be payable to the State Treasurer when issued and which may be renewed every three years upon payment of a fee of one hundred ninety dollars payable to the State Treasurer, provided such certificate may be suspended or revoked by said commissioner at any time for cause. Such certificate of competency shall attest to the fact that such operator is competent to fire a display. Such display shall be of such a character and so located, discharged or fired as in the opinion of the chiefs of the police and fire departments or such selectman, after proper inspection, will not be hazardous to property or endanger any person or persons. In an aerial bomb, no salute, report or maroon may be used that is composed of a formula of chlorate of potash, sulphur, black needle antimony and dark aluminum. Formulas that may be used in a salute, report or maroon are as follows: (A) Perchlorate of potash, black needle antimony and dark aluminum, and (B) perchlorate of potash, dark aluminum and sulphur. No high explosive such as dynamite, fulminate of mercury or other stimulator for detonating shall be used in any aerial bomb or other pyrotechnics. Application for permits shall be made in writing at least fifteen days prior to the date of display, on such notice as the Commissioner of Emergency Services and Public Protection by regulation prescribes, on forms furnished by the commissioner, and a fee of one hundred dollars shall be payable to the State Treasurer with each such application. After such permit has been granted, sales, possession, use and distribution of fireworks for such display shall be lawful for that purpose only. No permit granted hereunder shall be transferable. Any permit issued under the provisions of this section may be suspended or revoked by the Commissioner of Emergency Services and Public Protection or the local fire marshal for violation by the permittee of any provision of the general statutes, any regulation or any ordinance relating to fireworks.

(c) The Commissioner of Emergency Services and Public Protection may grant variations or exemptions from, or approve equivalent or alternate compliance with, particular provisions of any regulation issued under the provisions of subsection (b) of this section where strict compliance with such provisions would entail practical difficulty or unnecessary hardship or is otherwise adjudged unwarranted, provided any such variation, exemption, approved equivalent or alternate compliance shall, in the opinion of the commissioner, secure the public safety and shall be made in writing.

(d) Any person, firm or corporation violating the provisions of this section shall be guilty of a class C misdemeanor, except that (1) any person, firm or corporation violating the provisions of subsection (a) of this section by offering for sale, exposing for sale or selling at retail or possessing with intent to sell any fireworks with a value exceeding ten thousand dollars shall be guilty of a class A misdemeanor, and (2) any person, firm or corporation violating any provision of subsection (b) of this section or any regulation adopted thereunder shall be guilty of a class A misdemeanor, except if death or injury results from any such violation, such person, firm or corporation shall be guilty of a class C felony.

(1953, 1955, S. 2007d; 1961, P.A. 193; 194; P.A. 76-30, S. 4, 6; P.A. 80-297, S. 13, 20; P.A. 82-344, S. 2, 3; P.A. 84-228, S. 1; P.A. 91-196, S. 3, 4; May Sp. Sess. P.A. 92-6, S. 67, 117; P.A. 99-24, S. 1; P.A. 00-198, S. 2, 3; P.A. 03-231, S. 7; P.A. 06-177, S. 2; June Sp. Sess. P.A. 07-1, S. 151; P.A. 09-177, S. 17; June Sp. Sess. P.A. 09-3, S. 325; P.A. 10-54, S. 6; P.A. 12-80, S. 178, 179; P.A. 13-256, S. 6.)

History: 1961 acts added requirement for certificate of competency issued by state fire marshal in lieu of approval of person handling display by local authorities and prohibited use of salute, report or maroon composed of formula of chlorate of potash, sulphur, black needle antimony and dark aluminum in aerial bombs, specified formulas that could be used and prohibited use of high explosives in aerial bombs or pyrotechnics; P.A. 76-30 required that permit application be made at least 15 days before date of display; P.A. 80-297 imposed $25 fee for certificate of competency to be renewed every 3 years upon payment of $10 renewal fee and imposed $25 fee for display permit; P.A. 82-344 permitted state fire marshal to adopt regulations for the granting of permits for the indoor use of pyrotechnics for special effects and for artisans in pursuit of their trade; Sec. 29-97 transferred to Sec. 29-357 in 1983; P.A. 84-228 inserted Subsec. indicators, replaced “keep” with “possess”, and added Subsec. (c) incorporating penalties for violation of the section formerly set forth in Sec. 29-366 and making the penalty for the sale or possession with intent to sell of fireworks with a value exceeding $10,000 a class A misdemeanor; P.A. 91-196 added a new Subsec. (c), permitting state fire marshal to grant variations or exemptions from, or approve alternate compliance with, provisions of regulations issued under Subsec. (b), and relettered remaining Subsec. accordingly; May Sp. Sess. P.A. 92-6 amended Subsec. (b) to increase the fee for certificate of competency from $25 to $50, for renewal from $10 to $30 and for an application for permits from $25 to $35; P.A. 99-24 provided for inspection of the site by the local fire marshal, allowed suspension of certificate of competency by the State Fire Marshal and permitted revocation or suspension of the permit by the State Fire Marshal or local fire marshal; P.A. 00-198 amended Subsec. (a) by adding exception re sparklers, effective June 1, 2000; P.A. 03-231 amended Subsec. (b) to make a technical change and amended Subsec. (d) to designate existing exception as Subdiv. (1) and add new Subdiv. (2) to provide that any person, firm or corporation violating Subsec. (b) or any regulation adopted thereunder shall be guilty of a class A misdemeanor, except if death or injury results from such violation, such person, firm or corporation shall be fined a maximum of $10,000 or imprisoned a maximum of 10 years, or both, effective July 9, 2003; P.A. 06-177 amended Subsec. (a) to delete reference to Sec. 29-356, add references to “fountains” and add new Subdivs. (1) to (3) re requirements for sparklers and fountains, and amended Subsec. (b) to add “sparklers and fountains” in provision re permits for displays, effective June 9, 2006; June Sp. Sess. P.A. 07-1 amended Subsec. (b) to increase fee for certificate of competency from $50 to $100, to increase renewal fee for such certificate from $30 to $150, and to increase fee for permit from $35 to $50, effective July 1, 2007; P.A. 09-177 amended Subsec. (b) to delete former Subdiv. (3) re filing of a bond and make a technical change, effective January 1, 2011; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase fees, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 17, from January 1, 2011, to January 1, 2013, effective May 18, 2010; P.A. 12-80 amended Subsec. (d) to change penalty for violating provisions of section from a fine of not more than $100 or imprisonment of not more than 90 days or both to a class C misdemeanor and changed penalty in Subdiv. (2) for violating provisions of Subsec. (b) or regulation adopted thereunder that results in death or injury from a fine of not more than $10,000 or imprisonment of not more than 10 years or both to a class C felony; P.A. 13-256 replaced “State Fire Marshal” and “marshal” with “Commissioner of Emergency Services and Public Protection” or “commissioner” and amended Subsec. (b) to specify renewal fee is payable to State Treasurer.



Section 29-357a - Permit for display of special effects produced by pyrotechnics or flame producing devices. Certificate of competency. Variations or exemptions. Penalty.

(a) The Commissioner of Emergency Services and Public Protection shall adopt regulations, in accordance with chapter 54, for the granting of permits for supervised displays of special effects produced by pyrotechnics, including sparklers and fountains, or flame producing devices by municipalities, fair associations, amusement parks, other organizations or groups of individuals or artisans in pursuit of their trade. Such regulations shall include provisions for determining the competency of persons intending to discharge or fire such special effects. Such regulations shall not apply to ceremonial activities that include minimal use of pyrotechnics or flame producing devices.

(b) An applicant for a permit for the supervised display of such special effects produced by pyrotechnics or flame producing devices shall submit a written application at least fifteen days prior to the date of the display, or upon such notice as the Commissioner of Emergency Services and Public Protection by regulation prescribes, on forms furnished by said commissioner. The fee for such application shall be one hundred dollars, made payable to the State Treasurer. The commissioner shall not grant any such permit until (1) the fire marshal for the municipality where the intended display is to be held inspects the site intended for the display and determines it to be in compliance with the requirements of such regulations, and (2) the chiefs of the police and fire departments or, if there is no police or fire department, the chief executive officer of the municipality where the intended display is to be held approves such intended site. Such display shall be of such a character and so located, discharged or fired as in the opinion of the chiefs of the police and fire departments or chief executive officer, after proper inspection, will not be hazardous to property or endanger any person. After such permit has been granted, the possession of pyrotechnics and flame producing devices for use in such display shall be lawful for that purpose only. No permit granted pursuant to this subsection shall be transferable. The commissioner may suspend or revoke such permit for violation by the permittee of any provision of the general statutes, any regulation or any ordinance relating to special effects.

(c) No pyrotechnic or flame producing device for use in a special effects display shall be handled, discharged or fired by any person unless under the supervision of a person who has been granted a certificate of competency for special effects by the Commissioner of Emergency Services and Public Protection. The fee for such certificate shall be two hundred dollars, made payable to the State Treasurer. Such certificate may be renewed every three years upon payment of a fee of one hundred ninety dollars to the State Treasurer. Such certificate shall attest to the fact that such person is competent to supervise the handling and discharge or firing of such special effects. No certificate granted pursuant to this subsection shall be transferable. The commissioner may suspend or revoke such certificate at any time for cause.

(d) The Commissioner of Emergency Services and Public Protection may grant, in writing, variations or exemptions from, or approve equivalent or alternate compliance with, particular provisions of any regulation adopted under the provisions of subsection (a) of this section where strict compliance with such provisions would entail practical difficulty or unnecessary hardship or is otherwise adjudged unwarranted, provided any such variation, exemption, approved equivalent or alternate compliance shall, in the opinion of the commissioner, secure the public safety.

(e) Any person, firm or corporation violating the provisions of subsection (b) or (c) of this section or any regulation adopted pursuant to subsection (a) of this section shall be guilty of a class A misdemeanor, except if death or injury results from any such violation, such person, firm or corporation shall be guilty of a class C felony.

(P.A. 13-256, S. 16.)



Section 29-358 - (Formerly Sec. 29-98). Bond.

Section 29-358 is repealed, effective January 1, 2013.

(1953, S. 1518c; 1955, S. 2008d; P.A. 09-177, S. 25; P.A. 10-54, S. 6.)



Section 29-359 - (Formerly Sec. 29-99). Proof of financial responsibility. Liability insurance policy.

(a) Before any person, firm or corporation or any agent or employee thereof may conduct a fireworks display or use pyrotechnics for indoor special effects, such person, firm or corporation shall furnish proof of financial responsibility to satisfy claims for damages on account of any physical injury or property damage which may be suffered by any person by reason of any act or omission on the part of such person, firm or corporation, any agent or employee thereof, any independent contractor firing the display or using such pyrotechnics, any fair or exposition association, any sponsoring organization or committee, any owner or lessee of any premises used by the named insured and any public authority granting a permit to the named insured, in the form of a liability insurance policy evidenced by a certificate of insurance filed with the Insurance Commissioner at least fifteen days prior to the date of display or use and acceptable to the commissioner. Such policy shall cover public liability arising out of the operation of the fireworks display or from the use of pyrotechnics for special effects in the minimum amount of one million dollars per accident for bodily injury and property damage, and shall not limit coverage within the applicable statutory period of covered liability. The insurer issuing such policy shall agree in writing to deliver to the Insurance Commissioner not less than ten days’ written notice of any cancellation of such insurance which is to become effective prior to the termination of the display or use.

(b) The Commissioner of Emergency Services and Public Protection shall adopt regulations in accordance with the provisions of chapter 54 defining the term “pyrotechnics” for purposes of subsection (a) of this section.

(1955, S. 2009d; P.A. 73-484, S. 1, 2; P.A. 75-382, S. 1, 4; P.A. 76-30, S. 5, 6; P.A. 77-614, S. 163, 610; P.A. 79-317, S. 1, 2; P.A. 80-482, S. 185, 348; P.A. 85-8; P.A. 11-51, S. 90; P.A. 13-247, S. 200; 13-256, S. 7.)

History: P.A. 73-484 rephrased provisions to specify that proof of financial responsibility is to be a liability insurance policy without exception and set forth required minimum coverages; P.A. 75-382 increased minimum coverage: Per person, from $50,000 to $100,000, per accident for bodily injury from $300,000 to $1,000,000 and per accident for property damage from $50,000 to $100,000; P.A. 76-30 required that certificate of insurance be filed with insurance commissioner at least 15 days before date of display; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within the department of business regulation, effective January 1, 1979; P.A. 79-317 made provisions applicable to independent contractors who fire displays, fair or exposition associations, sponsors, owners or lessees of premises used and public authorities who grant permits, deleted per person minimum coverage requirement and included property damage under per accident coverage requirement previously applicable only to bodily injury, specifying that policy “shall not limit coverage within the applicable statutory period of covered liability”; P.A. 80-482 deleted reference to abolished department of business regulation, restoring insurance division as an independent department; Sec. 29-99 transferred to Sec. 29-359 in 1983; P.A. 85-8 required persons using pyrotechnics for indoor special effects to furnish proof of financial responsibility in the form of a liability insurance policy prior to use and added Subsec. (b) requiring public safety commissioner to adopt regulations defining “pyrotechnics”; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (b), effective July 1, 2011; P.A. 13-256 amended Subsec. (b) to replace “Commissioner of Construction Services” with “Commissioner of Emergency Services and Public Protection”.



Section 29-360 - (Formerly Sec. 29-100). Permit for nonresident.

No permit shall be issued under the provisions of section 29-357 or 29-357a to a nonresident person, firm or corporation conducting a fireworks or special effects display in this state until such person, firm or corporation has appointed in writing the Secretary of the State and his successors in office to be his attorney upon whom all process in any action or proceeding against him may be served; and in such writing such person, firm or corporation shall agree that any process against such person, firm or corporation which is served on said secretary shall be of the same legal force and validity as if served on the person, firm or corporation, and that such appointment shall continue in force as long as any liability remains outstanding against such person, firm or corporation in this state. Such written appointment shall be acknowledged before some officer authorized to take acknowledgments of deeds and shall be filed in the office of said secretary. Copies certified by him shall be sufficient evidence of such appointment and agreement. Service upon said attorney shall be sufficient service upon the principal, and shall be made by leaving an attested copy of the process with the Secretary of the State at his office, or with any clerk having charge of the Corporations Division of said office. When legal process against any person, firm or corporation is served upon the Secretary of the State under this section, he shall immediately notify such person, firm or corporation by mail and shall, within two days after such service, forward in the same manner a copy of the process served on him to such person, firm or corporation or to any person designated in writing by such person, firm or corporation. The plaintiff in the process so served shall pay to the Secretary, at the time of service, a fee of one and one-half dollars for each page, and in no case less than five dollars, which shall be recovered by him as part of his taxable costs if he prevails in such suit. The Secretary shall keep a record of all process served upon him, which record shall show the date and the hour when such service was made.

(1955, S. 2010d; 1961, P.A. 517, S. 81; P.A. 13-256, S. 17.)

History: 1961 act raised per page fee from $0.75 to $1.50 and minimum charge from $2.00 to $5.00; Sec. 29-100 transferred to Sec. 29-360 in 1983; P.A. 13-256 made provisions applicable to permits issued under Sec. 29-357a and to conducting of special effects displays.



Section 29-361 - (Formerly Sec. 29-101). Exceptions.

Nothing in sections 29-356 to 29-366, inclusive, shall be construed to prohibit the sale by any resident manufacturer, wholesaler, dealer or jobber, at wholesale, of such fireworks as are not herein prohibited, or the sale of any kind of fireworks, provided the same are to be shipped directly out of state, in accordance with United States Department of Transportation regulations covering the transportation of explosives and other dangerous articles by motor, rail and water; or the possession, sale or use of signals necessary for the safe operation of railroads or other classes of public or private transportation, or of illuminating devices for photographic use, or of illuminating torches for parades or ceremonial events, nor shall the provisions of said sections apply to the military or naval forces of the United States or the armed forces of the state, or to peace officers in the performance of their official duties, nor prohibit the sale or use of blank cartridges for ceremonial, theatrical or athletic events or for training dogs, or the use of fireworks solely for agricultural purposes under conditions approved by the Commissioner of Emergency Services and Public Protection or the local fire marshal.

(1953, 1955, S. 2011d; P.A. 94-188, S. 15; P.A. 10-32, S. 100; P.A. 13-256, S. 8.)

History: Sec. 29-101 transferred to Sec. 29-361 in 1983; P.A. 94-188 deleted “Interstate Commerce Commission” and inserted “Department of Transportation” in lieu thereof and added “in the performance of their official duties” after “peace officers”; P.A. 10-32 made a technical change, effective May 10, 2010; P.A. 13-256 replaced “State Fire Marshal” with “Commissioner of Emergency Services and Public Protection” and made a technical change.



Section 29-362 - (Formerly Sec. 29-102). Seizure and destruction of fireworks.

The Commissioner of Emergency Services and Public Protection or a local fire marshal shall seize, take, store, remove or cause to be removed, at the expense of the owner, all stocks of fireworks or combustibles offered or exposed for sale, stored, held or kept in violation of sections 29-356 to 29-366, inclusive. When any fireworks have been seized, the superior court having jurisdiction, shall expeditiously cause to be left at the place where such fireworks were seized, if such place is a dwelling house, store, shop or other building, and also to be left with or at the usual place of abode of the person named therein as the owner or keeper of such fireworks, a summons notifying him or her and all others whom it may concern to appear before such court, at a place and time named in such notice, which time shall be not less than six nor more than twelve days after the posting and service thereof, then and there to show cause, if any, why such fireworks should not be adjudged a nuisance. Such summons shall describe such articles with reasonable certainty, and state when and where the same were seized. If any person named in such summons or any person claiming any interest in the same appears, he or she shall be made a party defendant in such case. The informing officer or the complainants may appear and prosecute such complaint and, if the court finds the allegations of such complaint to be true and that such fireworks or any of them have been kept in violation of any provision of sections 29-356 to 29-366, inclusive, judgment shall be rendered that such articles are a nuisance, and execution shall issue that the same be destroyed together with the crates, boxes or vessels containing the same. The court shall not require storage of the fireworks pending final disposition of the case and shall order the fireworks to be destroyed upon their being inventoried, photographed and described in a sworn affidavit. Such inventory, photograph, description and sworn affidavit shall be sufficient evidence for the purposes of identification of the seized items at any subsequent court proceeding.

(1953, 1955, S. 2012d; 1959, P.A. 28, S. 63; 1971, P.A. 139; P.A. 74-183, S. 262, 291; P.A. 76-436, S. 225, 681; P.A. 03-231, S. 6; P.A. 07-246, S. 4; P.A. 13-256, S. 9.)

History: 1959 act changed jurisdiction from trial justices and municipal courts to circuit court; 1971 act deleted requirement that notice of seizure be posted “upon the public signpost of the town wherein such fireworks were seized”; P.A. 74-183 replaced circuit court with court of common pleas; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 29-102 transferred to Sec. 29-362 in 1983; P.A. 03-231 required local fire marshal to seize, store or remove all fireworks or combustibles offered or exposed for sale, stored, held or kept in violation of Secs. 29-356 to 29-366, inclusive, and made technical changes for the purpose of gender neutrality, effective July 9, 2003; P.A. 07-246 replaced provision requiring that summons be left within 48 hours after seizure with provision re leaving summons “expeditiously” and added provisions allowing for destruction of fireworks and providing that specified evidence is sufficient for identification of fireworks; P.A. 13-256 replaced “State Fire Marshal” with “Commissioner of Emergency Services and Public Protection”.



Section 29-363 - (Formerly Sec. 29-103). Expense of transportation and storage of seized fireworks.

In any proceeding under section 29-362, if the judgment is against one defendant only, he shall pay the expense of the transportation and storage incurred in the seizure and detention of the fireworks claimed by him; but if the judgment is against more than one defendant, claiming distinct interests in such fireworks, such expense shall be apportioned among them by the court, and execution on such judgment may be issued against the accused. If judgment is rendered that such fireworks do not constitute a nuisance, the court shall issue a warrant to some proper officer, directing him to restore such fireworks, with the containers thereof, to the place where they were seized, as nearly as possible, or to the person entitled to receive them. All such proceedings shall be proceedings in rem and may be issued and served at any time and shall be conducted as civil actions, and the defendant shall have the same right of appeal.

(1955, S. 2013d.)

History: Sec. 29-103 transferred to Sec. 29-363 in 1983.



Section 29-364 - (Formerly Sec. 29-104). Licenses. Denial, suspension or revocation.

No person, firm or corporation may engage in the business of manufacturer, wholesaler, dealer or jobber of fireworks, under the provisions of section 29-361, until such manufacturer, wholesaler, dealer or jobber has received a license therefor for each location where the business is to be conducted. All licenses shall be issued upon receipt of the application therefor upon license forms provided by the Commissioner of Emergency Services and Public Protection, which forms shall include such information as said commissioner requires. The Commissioner of Emergency Services and Public Protection shall prescribe the number of copies of each license form to be executed and the distribution of such copies. No license shall be issued until the location has been inspected by the licensing authority and unless reasonable precautions have been taken to eliminate hazards to life and property. All licenses issued under the provisions of this section shall be used only by the person, firm or corporation to whom they are issued and shall not be transferable. The Commissioner of Emergency Services and Public Protection may refuse to issue such a license if the commissioner determines that the applicant has previously been convicted of a felony or misdemeanor as a result of a violation of any provision of state or federal law relating to the use, transport, sale, manufacture, storage or possession of explosives, fireworks, explosive devices, illegal drugs or controlled substances. Any license issued under the provisions of this section may be suspended or revoked by the licensing authority, after notice and opportunity for hearing, for any violation by the licensee of any provision of the general statutes or any regulation or ordinance relating to fireworks or conviction of such licensee of any felony or misdemeanor as a result of a violation of any provision of state or federal law relating to the use, transport, sale, manufacture, storage, or possession of explosives, fireworks, explosive devices, illegal drugs or controlled substances.

(1955, S. 2014d; P.A. 99-24, S. 2; P.A. 13-256, S. 10.)

History: Sec. 29-104 transferred to Sec. 29-364 in 1983; P.A. 99-24 added provisions for denial, suspension or revocation of license; P.A. 13-256 replaced “State Fire Marshal” and “marshal” with “Commissioner of Emergency Services and Public Protection” or “commissioner”.



Section 29-365 - (Formerly Sec. 29-105). License fees.

The fee to be paid to the licensing authority upon each application shall be as follows: For a fireworks manufacturing license, two hundred dollars; for a dealer, wholesaler and jobber, two hundred dollars. Fees collected by the Commissioner of Emergency Services and Public Protection shall be paid to the State Treasurer.

(1955, S. 2015d; June Sp. Sess. P.A. 07-1, S. 152; P.A. 13-256, S. 11.)

History: Sec. 29-105 transferred to Sec. 29-365 in 1983; June Sp. Sess. P.A. 07-1 increased fees for licensure from $100 to $200 and from $50 to $200, effective July 1, 2007; P.A. 13-256 replaced “State Fire Marshal” with “Commissioner of Emergency Services and Public Protection”.



Section 29-366 - (Formerly Sec. 29-106). Penalty.

Any person, firm or corporation violating the provisions of sections 29-359 to 29-365, inclusive, shall be guilty of a class C misdemeanor.

(1953, S. 2016d; P.A. 84-228, S. 2; P.A. 09-177, S. 24; P.A. 10-54, S. 6; P.A. 12-80, S. 180, 181.)

History: Sec. 29-106 transferred to Sec. 29-366 in 1983; P.A. 84-228 replaced reference to Sec. 29-356 with Sec. 29-358 to reflect incorporation of separate penalty provisions in Sec. 29-356; P.A. 09-177 deleted reference to Sec. 29-358 and made a conforming change, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 24, from January 1, 2011, to January 1, 2013, effective May 18, 2010; P.A. 12-80 changed penalty from a fine of not more than $100 or imprisonment of not more than 90 days or both to a class C misdemeanor.



Section 29-367 - (Formerly Sec. 29-106q). *(See end of section for amended version and effective date.) Regulation of model rocketry.

(a) The Commissioner of Emergency Services and Public Protection shall make and enforce, and may amend, reasonable regulations concerning the safe design, construction, manufacture, testing, certification, storage, sale, shipping, operation and launching of rockets propelled by rocket motors, including, but not limited to, solid, liquid and cold propellant, hybrid, steam or pressurized liquid rocket motors. In adopting such regulations, said commissioner may be guided by recognized national standards for the prevention of injury to life and damage to property and protection of hazards incident to the design, construction, manufacture, testing, storage, sale, shipping, operation and launching of such rockets.

(b) Such regulations shall not apply to (1) the design, construction, production, fabrication, manufacture, maintenance, launching, flight, test, operation, use of, or any activity in connection with a rocket or rocket motor when carried on by or engaged in by the government of the United States or any state government, any college, university or other institution of higher learning, any individual, firm, partnership, joint venture, corporation, or other business entity engaged in research, development, production, test, maintenance, or supply of rockets, rocket motors, rocket propellants, or rocket components as a business under contract to or for the purposes of sale to any government, college, university, institution of higher learning, or other similarly engaged business entity; or (2) the design, construction, production, fabrication, manufacture, maintenance, launching, flight, test, operation, use of, or any activity in connection with rocket-propelled model aircraft which sustain themselves against gravity by aerodynamic lifting surfaces during the entire duration of their flight in the air, or to the rocket motors that provide propulsion therefor.

(1969, P.A. 781, S. 1; P.A. 73-13, S. 1, 3; P.A. 76-247, S. 1, 3; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 90; P.A. 13-247, S. 200; 13-256, S. 12.)

*Note: On and after January 1, 2015, this section, as amended by section 18 of public act 09-177, sections 4 and 6 of public act 10-54, section 90 of public act 11-51, sections 3 and 4 of public act 12-60 and section 13 of public act 13-256, is to read as follows:

“Sec. 29-367. (Formerly Sec. 29-106q). Regulation of rockets. (a) The Commissioner of Emergency Services and Public Protection shall adopt, and may amend, reasonable regulations, in accordance with the provisions of chapter 54, concerning the safe design, construction, manufacture, testing, certification, storage, sale, shipping, operation and launching of rockets propelled by rocket motors, including, but not limited to, solid, liquid and cold propellant, hybrid, steam or pressurized liquid rocket motors. Such regulations shall include provisions for the prevention of injury to life and damage to property and protection of hazards incident to the design, construction, manufacture, testing, storage, sale, shipping, operation and launching of such rockets. The commissioner shall enforce such regulations.

(b) Such regulations shall not apply to (1) the design, construction, production, fabrication, manufacture, maintenance, launching, flight, test, operation, use of or any activity in connection with a rocket or rocket motor when carried on by or engaged in by the government of the United States or any state government, any college, university or other institution of higher learning, any individual, firm, partnership, joint venture, corporation or other business entity engaged in research, development, production, test, maintenance or supply of rockets, rocket motors, rocket propellants or rocket components as a business under contract to or for the purposes of sale to any government, college, university, institution of higher learning or other similarly engaged business entity; or (2) the design, construction, production, fabrication, manufacture, maintenance, launching, flight, test, operation, use of or any activity in connection with rocket-propelled model aircraft which sustain themselves against gravity by aerodynamic lifting surfaces during the entire duration of their flight in the air, or to the rocket motors that provide propulsion therefor.”

(1969, P.A. 781, S. 1; P.A. 73-13, S. 1, 3; P.A. 76-247, S. 1, 3; P.A. 77-614, S. 486, 610; P.A. 09-177, S. 18; P.A. 10-54, S. 4, 6; P.A. 11-51, S. 90; P.A. 12-60, S. 3, 4; P.A. 13-247, S. 200; 13-256, S. 12, 13.)

History: P.A. 73-13 transferred regulation power from commissioner of state police to commissioner of consumer protection; P.A. 76-247 restored transferred power to commissioner of state police; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; Sec. 29-106q transferred to Sec. 29-367 in 1983; P.A. 09-177 amended Subsec. (a) to add reference to Ch. 54, delete reference to national standards, and add requirement that regulations be incorporated into State Fire Prevention Code, effective January 1, 2011; P.A. 10-54 made technical changes, effective January 1, 2013, and changed effective date of P.A. 09-177, S. 18, from January 1, 2011, to January 1, 2013, effective May 18, 2010; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services” in Subsec. (a), effective July 1, 2011; P.A. 12-60 changed effective date of P.A. 09-177, S. 18, as amended by P.A. 10-54, S. 6, and effective date of P.A. 10-54, S. 4, from January 1, 2013, to January 1, 2015, effective May 31, 2012; P.A. 13-256 amended Subsec. (a) to replace “Commissioner of Construction Services” with “Commissioner of Emergency Services and Public Protection”, effective October 1, 2013, and further amended Subsec. (a) to delete requirement that regulations be incorporated into State Fire Prevention Code, effective January 1, 2015.



Section 29-368 - (Formerly Sec. 29-106r). Variations and exemptions.

The Commissioner of Emergency Services and Public Protection may grant variations or exemptions from, or approve equivalent or alternate compliance with, particular provisions of any regulation issued under the provisions of section 29-367 where strict compliance with such provisions would entail practical difficulty or unnecessary hardship or is otherwise adjudged unwarranted, provided any such variation, exemption, approved equivalent or alternate compliance shall, in the opinion of said commissioner, secure the public safety.

(1969, P.A. 781, S. 2; P.A. 73-13, S. 2, 3; P.A. 76-247, S. 2, 3; P.A. 77-614, S. 486, 610; P.A. 09-177, S. 25; P.A. 10-54, S. 6; P.A. 12-60, S. 1, 2; P.A. 13-256, S. 14, 19.)

History: P.A. 73-13 transferred powers of commissioner of state police to commissioner of consumer protection; P.A. 76-247 restored transferred powers to commissioner of state police; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; Sec. 29-106r transferred to Sec. 29-368 in 1983; P.A. 09-177 repealed section, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 25, from January 1, 2011, to January 1, 2013, effective May 18, 2010; P.A. 12-60 repealed section, effective January 1, 2015; P.A. 13-256 repealed P.A. 12-60, S. 2, effective July 11, 2013, and replaced “Commissioner of Public Safety” with “Commissioner of Emergency Services and Public Protection”, effective October 1, 2013.



Section 29-369 - (Formerly Sec. 29-106s). Appeal.

Any person aggrieved by any such regulation or any act of the Commissioner of Emergency Services and Public Protection in enforcing the same may apply for relief to the superior court for the judicial district of Hartford or for the judicial district in which such person resides or, if such court is not in session, to any judge thereof, which court or judge may grant appropriate relief.

(1969, P.A. 781, S. 3; P.A. 74-183, S. 263, 291; P.A. 76-436, S. 226, 681; P.A. 78-280, S, 1, 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 09-177, S. 25; P.A. 10-54, S. 6; P.A. 12-60, S. 1, 2; P.A. 13-256, S. 15, 19.)

History: P.A. 74-183 added reference to judicial districts; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 deleted general reference to counties and substituted “judicial district of Hartford-New Britain” for “Hartford county”; Sec. 29-106s transferred to Sec. 29-369 in 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 09-177 repealed section, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 25, from January 1, 2011, to January 1, 2013, effective May 18, 2010; P.A. 12-60 repealed section, effective January 1, 2015; P.A. 13-256 repealed P.A. 12-60, S. 2, effective July 11, 2013, and replaced “said commissioner” with “the Commissioner of Emergency Services and Public Protection” and made a technical change, effective October 1, 2013.



Section 29-370 - (Formerly Sec. 29-106t). Penalty.

Any person who, by himself or his employee or agent, or as the employee or agent of another, violates or fails to comply with any regulation promulgated under section 29-367, shall be fined not more than five hundred dollars or imprisoned not more than one year or both.

(1969, P.A. 781, S. 4; P.A. 09-177, S. 25; P.A. 10-54, S. 6; P.A. 12-60, S. 1, 2; P.A. 13-256, S. 19.)

History: Sec. 29-106t transferred to Sec. 29-370 in 1983; P.A. 09-177 repealed section, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 25, from January 1, 2011, to January 1, 2013, effective May 18, 2010; P.A. 12-60 repealed section, effective January 1, 2015; P.A. 13-256 repealed P.A. 12-60, S. 2, effective July 11, 2013.



Section 29-381 - (Formerly Sec. 19-376). Public safety in assembly halls, theaters and buildings used for public gatherings. Public announcement re emergency exits. Penalty.

(a) No owner, proprietor, manager or agent of any theater, concert or music hall or assembly hall or of any building, auditorium or room used for public gatherings shall permit any person to occupy any aisle in any such theater, concert or music hall, assembly hall or other building used for such purpose, or permit any person to occupy the back or sides of any such building or room used for such purpose, to such an extent as to prevent the free and unobstructed passage to and from the entrance to any aisle or any of the exits in such place. The provisions of this subsection shall not apply to town halls which are on the ground floor.

(b) Before any performance or event at any theater, concert or music hall or assembly hall or at any building, auditorium or room used for public gatherings of more than one hundred persons, the owner, proprietor, manager or agent of such theater, hall, building, auditorium or room shall make a public announcement that describes the location of emergency exits.

(c) Any person who violates any provision of subsection (a) or (b) of this section shall be fined not more than fifty dollars.

(1949 Rev., S. 4085; P.A. 03-231, S. 2; P.A. 04-257, S. 47.)

History: Sec. 19-376 transferred to Sec. 29-381 in 1983; P.A. 03-231 designated existing provisions as Subsecs. (a) and (c) and added new Subsec. (b) requiring a public announcement that describes the location of emergency exits before any performance or event, effective July 9, 2003; P.A. 04-257 made technical changes in Subsecs. (a) and (c), effective June 14, 2004.



Section 29-381a - Sufficiency of main entrances in places of public assembly. Variations or exemptions. Appeal.

(a) Each place of public assembly, as defined in the Fire Safety Code, constructed under a building permit application filed on or after June 8, 2004, or renovated under a building permit application filed on or after said date to increase capacity or change its occupancy, as defined in the State Building Code, that has a single main entrance shall have such main entrance sufficient to allow the emergency exit of two-thirds of the capacity of such place of assembly.

(b) The State Fire Marshal or the State Building Inspector may grant variations or exemptions from, or approve equivalent or alternate compliance with, the requirement in subsection (a) of this section where strict compliance with such requirement would entail practical difficulty or unnecessary hardship, or is otherwise adjudged unwarranted, provided the intent of the provisions of subsection (a) of this section shall be observed and public welfare and safety be assured. Any such determination by the State Fire Marshal or the State Building Inspector shall be in writing. Any person aggrieved by any decision of the State Fire Marshal or the State Building Inspector may appeal to the Codes and Standards Committee within fourteen days after mailing of the decision. Any person aggrieved by any ruling of the Codes and Standards Committee may appeal to the superior court for the judicial district wherein the place of assembly concerned is located.

(P.A. 03-231, S. 3; P.A. 04-237, S. 8; P.A. 11-8, S. 26.)

History: P.A. 03-231 effective July 9, 2003; P.A. 04-237 designated existing provisions as Subsec. (a) and amended same to require each place of public assembly constructed under building permit application filed on or after June 8, 2004, or renovated under building permit application filed on or after said date that has a single main entrance to have such entrance sufficient to allow emergency exit of two-thirds of capacity, and added Subsec. (b) authorizing State Fire Marshal or State Building Inspector to grant variations or exemptions from or approve equivalent or alternate compliance with requirement in Subsec. (a), requiring any determination by such official to be in writing and authorizing appeal to Codes and Standards Committee and to superior court, effective June 8, 2004; P.A. 11-8 made a technical change in Subsec. (a), effective May 24, 2011.



Section 29-382 to 29-388 - (Formerly Secs. 19-377, 19-379, 19-381 to 19-383, 19-384a and 19-385a). Local authorities to require safe exits. Examination by local authorities. Order; appeal. Fastening of doors in school houses. Fire alarms in school houses. Penalties. Stairways and fire escapes for school houses. Condemnation of nonconforming building.

Sections 29-382 to 29-388, inclusive, are repealed.

(1949 Rev., S. 4086, 4088, 4090–4092; 1957, P.A. 13, S. 85; 516, S. 10, 12; 1959, P.A. 662, S. 1, 2; February, 1965, P.A. 574, S. 28; 1971, P.A. 802, S. 2, 3; P.A. 74-183, S. 232, 291; P.A. 76-436, S. 201, 681; P.A. 78-280, S. 1, 127; P.A. 85-4; 85-9; 85-34, S. 2; P.A. 88-356, S. 5.)



Section 29-389 - (Formerly Sec. 19-386). Stairways and fire escapes on certain buildings.

Section 29-389 is repealed, effective October 1, 2002.

(1949 Rev., S. 4096; 1957, P.A. 516, S. 15; 1959, P.A. 506, S. 1; 1971, P.A. 802, S. 4; P.A. 02-89, S. 90.)



Section 29-390 - (Formerly Sec. 19-387a). Egress from workshops and manufactories.

Each floor of a building, including basements, used in whole or in part as a workshop or manufactory shall be provided with not less than two remote means of egress and each floor of any such building above the first shall be provided with not less than two remote means of egress by stairways on the inside or fire escapes on the outside of such building. A ladder affixed to any of the premises herein described shall not be considered a fire escape within the meaning of this section. Fire escapes shall not be provided as a means of egress on buildings constructed after October 1, 1967. The Labor Commissioner shall have power to enforce the provisions of this section and the laws pertaining to the prevention of fires, so far as the same may concern workshops and manufactories, and may order fire escapes erected thereon as required herein. Such stairways and fire escapes and passageways providing access thereto shall be constructed, designed, located and maintained so as to provide for the safety of the occupants at all times when the building is occupied. Any municipality may, by ordinance, provide for the additional inspection of such workshops and manufactories by the local fire marshal. Requirements for a second means of egress may be waived, when, in the opinion of the Labor Commissioner, after giving consideration to the number of occupants, the area involved and travel distance to a direct exit to the street or to an open area outside of the building at grade level, reasonable safety is assured without a second means of egress. Any owner, agent or lessee who fails to comply with such order shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1959, P.A. 506, S. 2; 1967, P.A. 441; P.A. 83-168, S. 2.)

History: 1967 act added provision re waiver of second means of egress, provided fire escapes not be a means of egress for buildings constructed after October 1, 1967, included basement in egress requirement and excluded previous requirement of employment of six persons above the first floor before section applied; Sec. 19-387a transferred to Sec. 29-390 in 1983; P.A. 83-168 added sentence providing for municipal inspection.

Former statute cited. 115 C. 439.

Former statute cited. 7 CS 318.

Annotations to present section:

Cited. 243 C. 66.

Cited. 33 CA 422.



Section 29-391 - (Formerly Sec. 19-389). Liability of owner of building.

In any case in which any person suffers injury or in which the death of any person ensues in consequence of the failure of the owner of any building to provide the same with fire escapes or stairways as required by the provisions of section 29-390 or in consequence of the failure of such owner to comply with any order of the Labor Commissioner, made in conformity to the provisions thereof, such owner shall be liable to any person so injured for damages for such injury; and, in case of death, such owner shall be liable in damages for the injury caused by the death of such person. It shall be no defense to any action for the recovery of such damages that the person injured or whose death ensued as aforesaid had knowledge that such building was not provided with fire escapes or stairways as required by said section or that such person continued to work in or to occupy such building with such knowledge. The owner of any building or, if such owner is non compos mentis or a minor, the guardian of such owner or, if such owner is a nonresident, the agent of such owner having charge of such property who fails to comply with the provisions of section 29-390 shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned not more than three months or be both fined and imprisoned.

(1949 Rev., S. 4099; P.A. 02-89, S. 70.)

History: Sec. 19-389 transferred to Sec. 29-391 in 1983; P.A. 02-89 deleted references to Sec. 29-389, reflecting the repeal of said section by the same public act (Revisor’s note: A reference to “said sections” was changed editorially by the Revisors to “said section” to reflect the deletion of references to Sec. 29-389).

Exercise of control of fire escape by owner considered. 115 C. 440.

Owner not liable under this section unless he is aware that the building is being put to use described in section 19-386 (29-389). 7 CS 154. Building inspector not liable for failure to perform his duty. Id., 318.

Annotations to present section:

Cited. 229 C. 901. Cited. 231 C. 367.

Cited. 33 CA 422.



Section 29-392 - (Formerly Sec. 19-390). Fire Safety Code. New construction to conform.

Section 29-392 is repealed.

(1957, P.A. 516, S. 18; P.A. 88-356, S. 5.)



Section 29-393 - (Formerly Sec. 19-391). Building inspectors; duties, right of entry.

On receipt of information from the local fire marshal or from any other authentic source that any building in his jurisdiction, due to lack of exit facilities, fire, deterioration, catastrophe or other cause, is in such condition as to be a hazard to any person or persons, the building inspector shall immediately make an inspection by himself or by his assistant, and may make orders for additional exit facilities or the repair or alteration of the building if the same is susceptible to repair or both or for the removal of such building or any portion thereof if any such order is necessary in the interests of public safety. Any building inspector shall have the right of entry into all buildings for the performance of his duties between the hours of nine o’clock a.m. and five o’clock p.m., in the interests of public safety.

(1949 Rev., S. 4101; P.A. 07-110, S. 6.)

History: Sec. 19-391 transferred to Sec. 29-393 in 1983; P.A. 07-110 made technical changes.

Provision in municipal building code which prohibited the repair of any building of nonfireproof construction within the inner fire limits of the city after it had been damaged to the extent of fifty per cent of the cost of replacing the original building, held a valid exercise of power delegated to city. 147 C. 602.

No action lies against fire marshal for failure to inspect. 7 CS 318.

Annotation to present section:

Cited. 18 CA 40.



Section 29-394 - (Formerly Sec. 19-392). Penalty.

Any person who, by himself or his agent, fails to comply with the written order of a building inspector for the provision of additional exit facilities in a building, the repair or alteration of a building or the removal of a building or any portion thereof, shall be fined not less than two hundred nor more than one thousand dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 4102; P.A. 07-110, S. 7.)

History: Sec. 19-392 transferred to Sec. 29-394 in 1983; P.A. 07-110 made a technical change, increased fine to a minimum of $200 and a maximum of $1,000 and permitted both fine and imprisonment to be imposed.



Section 29-395 - (Formerly Sec. 19-394f). Penalty.

Section 29-395 is repealed.

(1959, P.A. 386, S. 5; P.A. 85-305.)



Section 29-396 - Required inspection of electric conductors and equipment prior to resumption of electric service in unoccupied buildings.

If an owner of a building or portion of a building that has been unoccupied and disconnected from the electric distribution system for a period of six months or longer wishes to resume delivery of electricity to such building or portion of such building, the owner shall contract with an electrician licensed pursuant to chapter 393, at the expense of the owner of such building, to inspect the electric conductors and equipment up to and including the main device to disconnect electric power to such building. The electrician shall provide written notice to the electric distribution company, as defined in section 16-1, authorized to provide electric distribution services to the service area in which such building is located that such equipment is electrically safe and does not constitute a public safety hazard. Upon receipt of the written notice, the electric distribution company shall promptly resume delivery of electricity to such building or portion of such building.

(P.A. 03-214, S. 1.)



Section 29-401 - (Formerly Sec. 19-403b). Regulations.

The Commissioner of Construction Services shall adopt such regulations in accordance with the provisions of chapter 54 as may be necessary for the administration of this part, including but not necessarily limited to, working definitions of such terms as “demolition”, “building”, “structure” and the like. Such regulations shall be designed for, and limited to, the carrying into effect of the intent and purpose of this part for public safety.

(February, 1965, P.A. 551, S. 2; P.A. 79-222, S. 2; P.A. 82-451, S. 2, 9; P.A. 11-51, S. 90.)

History: P.A. 79-222 made commissioner of public safety rather than commission primarily responsible for regulations, relegating commission to advisory role; P.A. 82-451 deleted reference to commission on demolition’s advisory role in adoption of regulations and specified that regulations must be in accordance with Ch. 54; Sec. 19-403b transferred to Sec. 29-401 in 1983; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 29-402 - (Formerly Sec. 19-403c). License for demolition business: Application; fees; refusal or revocation. Exemptions.

(a) As used in this part, the term “license” includes the whole or part of any permit which the Department of Construction Services issues under authority of the general statutes, and which (1) requires persons to place their names on a list maintained by the department before they can engage in the business of demolition of buildings, (2) requires a person to demonstrate competence by examination or other means, and (3) may be revoked or suspended by the department for cause.

(b) No person shall engage in the business of demolition of buildings without a license obtained from the Department of Construction Services. An applicant for an initial license shall file an application with the Department of Construction Services, furnish evidence of expertise and financial responsibility and pay a fee of four hundred forty dollars for a class B license and nine hundred forty dollars for a class A license. Each license shall be valid for twelve months from date of issuance and shall be renewable on application of the licensee upon payment of an annual fee of two hundred fifty dollars for a class B license and seven hundred fifty dollars for a class A license. The department may refuse to issue any such license for cause, and may revoke or refuse to renew any such license for failure to carry out and conform to the provisions of this part or to any regulations adopted hereunder, or for any violation of title 22a. No person shall be refused a license or a renewal thereof, and no license shall be revoked, without an opportunity for a hearing conducted by the Department of Construction Services in accordance with the provisions of chapter 54.

(c) The provisions of this section shall not apply to (1) a person who is engaged in the disassembling, transportation and reconstruction of historic buildings for historical purposes or in the demolition of farm buildings or in the renovation, alteration or reconstruction of a single-family residence, (2) the removal of underground petroleum storage tanks, (3) the burning of a building or structure as part of an organized fire department training exercise, or (4) the demolition of a single-family residence or outbuilding by an owner of such structure if it does not exceed a height of thirty feet, provided (A) the owner shall be present on site while such demolition work is in progress and shall be held personally liable for any injury to individuals or damage to public or private property caused by such demolition, and (B) such demolition shall be permitted only with respect to buildings which have clearance from other structures, roads or highways equal to or greater than the height of the structure subject to demolition. The local building official may require additional clearance when deemed necessary for safety.

(February, 1965, P.A. 551, S. 3; P.A. 73-491; P.A. 77-177, S. 1; P.A. 78-288, S. 1; P.A. 80-297, S. 4, 20; P.A. 82-451, S. 3, 9; P.A. 87-263, S. 1; P.A. 92-249, S. 6; May Sp. Sess. P.A. 92-6, S. 68, 117; P.A. 04-150, S. 6; P.A. 05-288, S. 197; June Sp. Sess. P.A. 07-1, S. 153; P.A. 09-35, S. 6; June Sp. Sess. P.A. 09-3, S. 326; P.A. 11-51, S. 90.)

History: P.A. 73-491 required application for license to be filed with commission on demolition and set fees for Class A and B licenses; P.A. 77-177 exempted persons engaged in disassembling, transportation and reassembly of historical building for historical purposes from provisions; P.A. 78-288 exempted persons engaged in farm building demolition or in renovation, alteration or reconstruction of single-family residences; P.A. 80-297 increased fee for Class A license from $300 to $500 and for Class B license from $100 to $200; P.A. 82-451 transferred powers of state commission on demolition to department of public safety, changed “license” to “certificate of registration” and defined “registration” in new Subsec. (b); Sec. 19-403c transferred to Sec. 29-402 in 1983; P.A. 87-263 amended Subsec. (a) to require applicants for initial registration to furnish evidence of expertise and financial responsibility, and to delete the exemption, and added Subsec. (c), restating and expanding the exemption formerly in Subsec. (a); P.A. 92-249 added violations of title 22a as grounds for revocation of certificates under this section; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to increase the fee for class B certificate from $200 to $300 and from $100 to $200 for a renewal and for class A certificate from $500 to $750 and from $300 to $600 for a renewal; P.A. 04-150 amended Subsec. (c) to add new Subdivs. (2) and (3) exempting the removal of underground petroleum storage tanks and the burning of a building or structure as part of an organized fire department training exercise and to redesignate existing Subdiv. (2) as Subdiv. (4); P.A. 05-288 made technical changes in Subsec. (c), effective July 13, 2005; June Sp. Sess. P.A. 07-1 increased fee for class B certificate from $300 to $350 in Subsec. (a) and made a technical change in Subsec. (b), effective July 1, 2007; P.A. 09-35 added new Subsec. (a) defining “license”, redesignated existing Subsec. (a) as Subsec. (b), substituted “license” for “registration” and made conforming changes therein and deleted former Subsec. (b) defining “registration”; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase fees; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Construction Services” in Subsecs. (a) and (b), effective July 1, 2011.



Section 29-403 - (Formerly Sec. 19-403d). Appeal from decision of department.

Any person aggrieved by a decision of the Department of Construction Services refusing to grant or renew or revoking any license as defined in section 29-402 may appeal therefrom in accordance with the provisions of section 4-183. Such appeal shall be privileged in assignment for trial.

(February, 1965, P.A. 551, S. 4; P.A. 76-436, S. 392, 681; P.A. 77-603, S. 53, 125; P.A. 82-451, S. 4, 9; P.A. 09-35, S. 7; P.A. 11-51, S. 90.)

History: P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 replaced previous provisions with statement that appeals be made in accordance with Sec. 4-183 but retained provision re privileged assignment for trial; P.A. 82-451 changed “commission”, i.e. commission on demolition, to “department of public safety” and “license” to “certificate of registration”; Sec. 19-403d transferred to Sec. 29-403 in 1983; P.A. 09-35 replaced “such certificate of registration” with “license as defined in section 29-402”; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Construction Services”, effective July 1, 2011.



Section 29-404 - (Formerly Sec. 19-403e). Local building official to administer State Demolition Code.

The local building official shall administer sections 29-406 to 29-413, inclusive. Each such official shall have experience in building demolition, construction or structural engineering, shall be generally informed on demolition practices and requirements and on the equipment necessary for the safety of persons engaged in demolition and the public and shall have a thorough knowledge of statutes and regulations of the department concerning demolition. Such official shall pass upon any question relative to the manner of demolition or materials or equipment to be used in the demolition of buildings or structures.

(February, 1965, P.A. 551, S. 5; P.A. 73-595, S. 1; P.A. 87-263, S. 2.)

History: P.A. 73-595 included cities and boroughs and added provision re appointed officers serving cities within towns; Sec. 19-403e transferred to Sec. 29-404 in 1983; P.A. 87-263 required local building officials to administer state demolition code and have experience in construction or structural engineering and thorough knowledge of statutes and regulations concerning demolition and deleted provision specifying town-appointed officer as administrating officer for city within the town unless city appoints its own officer.

Cited. 18 CA 40.



Section 29-405 - (Formerly Sec. 19-403f). Appeal from decision of local building official.

Any person aggrieved by any order or decision of a building official may, within ten days of such order or decision, appeal therefrom to the superior court for the judicial district wherein such person resides, and such appeal shall be a privileged matter to be heard by the court as soon after the return day as is practicable.

(February, 1965, P.A. 551, S. 6; P.A. 76-436, S. 393, 681; P.A. 77-452, S. 12, 72; P.A. 78-280, S. 1, 127; P.A. 87-263, S. 3.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-452 added reference to judicial districts; P.A. 78-280 deleted reference to counties; Sec. 19-403f transferred to Sec. 29-405 in 1983; P.A. 87-263 substituted “building official” for “administrative officer”.



Section 29-406 - (Formerly Sec. 19-403g). Permit for demolition of particular structure. Exemption. Waiting period.

(a) No person shall demolish any building, structure or part thereof without obtaining a permit for the particular demolition undertaking from the building official of the town, city or borough wherein such building or part thereof is located. No person shall be eligible to receive a permit under this section unless such person furnishes written notice to the building official (1) of financial responsibility in the form of a certificate of insurance specifying demolition purposes and providing liability coverage for bodily injury of at least one hundred thousand dollars per person with an aggregate of at least three hundred thousand dollars, and for property damage of at least fifty thousand dollars per accident with an aggregate of at least one hundred thousand dollars; each such certificate shall provide that the town or city and its agents shall be saved harmless from any claim or claims arising out of the negligence of the applicant or his agents or employees in the course of the demolition operations; (2) in the form of a certificate of notice executed by all public utilities having service connections within the premises proposed to be demolished, stating that such utilities have severed such connections and service; and (3) that he is the holder of a current valid license issued under the provisions of section 29-402, except in the case of (A) a person who is engaged in the disassembling, transportation and reconstruction of historic buildings for historical purposes or who is engaged in the demolition of farm buildings or in the renovation, alteration or reconstruction of a single-family residence, or (B) an owner who is engaged in the demolition of a single-family residence or outbuilding, as provided in subsection (c) of section 29-402. No permit shall be issued under this section unless signed by the owner and the demolition contractor. Each such permit shall contain a printed intention on the part of the signers to comply with the provisions of this part.

(b) In addition to the powers granted pursuant to this part, any town, city or borough may impose, by ordinance, a waiting period of not more than one hundred eighty days before granting any permit for the demolition of any building or structure or any part thereof, except when the demolition permit is required for the removal of a structure acquired by the Department of Transportation for a transportation project.

(February, 1965, P.A. 551, S. 7, 8; P.A. 73-595, S. 2; P.A. 77-177, S. 2; P.A. 78-288, S. 2; P.A. 82-451, S. 5, 9; P.A. 83-187, S. 1; P.A. 87-263, S. 4; P.A. 95-8; P.A. 07-26, S. 1; P.A. 09-35, S. 8; P.A. 11-256, S. 9.)

History: P.A. 73-595 made provisions applicable to cities and boroughs in addition to towns; P.A. 77-177 added exception in Subdiv. (3) for persons engaged in disassembly, transportation and reassembly of historic buildings for historical purposes; P.A. 78-288 extended exception in Subdiv. (3) to include persons engaged in farm building demolition or in renovation, alteration or reconstruction of single-family residences; P.A. 82-451 changed “license” to “certificate of registration”; Sec. 19-403g transferred to Sec. 29-406 in 1983; P.A. 83-187 added Subsec. (b) allowing municipalities to impose a waiting period of not more than 90 days; P.A. 87-263 amended Subsec. (a), substituting “building official” for “administrative officer”; required in Subdiv. (2), written evidence in the form of a certificate of notice executed by public utilities, and added an exemption in Subpara. (B) for owners engaged in the demolition of single-family residences or outbuildings; P.A. 95-8 amended Subsec. (a)(3)(A) to delete reference to “demolition” of single-family residences; P.A. 07-26 made a technical change in Subsec. (a) and amended Subsec. (b) to increase maximum waiting period from 90 to 180 days; P.A. 09-35 amended Subsec. (a)(3) to replace “certificate of registration” with “license”; P.A. 11-256 amended Subsec. (a) to replace “written evidence” with “written notice”, amended Subsec. (b) to exempt transportation project permits from waiting period, and made technical changes, effective July 13, 2011.



Section 29-407 - (Formerly Sec. 19-403h). Notice to adjoining property owners.

No person shall commence any demolition operation unless he first notifies each adjoining property owner by registered or certified mail at such owner’s last address according to the records of the assessor of the city, town or borough in which such demolition operation is planned.

(February, 1965, P.A. 551, S. 9; P.A. 73-595, S. 3.)

History: P.A. 73-595 replaced “town assessor” with “assessor of the city, town or borough in which such demolition is planned”; Sec. 19-403h transferred to Sec. 29-407 in 1983.



Section 29-408 - (Formerly Sec. 19-403i). Safety measures to be provided. Fence.

(a) No person shall remove or demolish any building or structure or part thereof without providing adequate safety measures for all workmen and suitable protections for the public.

(b) No person shall demolish any building or structure, without causing to be erected and maintained, for the duration of the demolition operations, a fence or barricade meeting the requirements of this section. Each such fence or barricade shall be adequate for safety; shall be not less than eight feet high; shall extend along the street line for the entire length of the building or structure facing on the street, with each end returning back to the building line, and shall be solid for its entire length, except for such openings, provided with sliding doors swinging inward, as may be necessary for the proper prosecution of the work. The building official may waive the requirements of this subsection, or may make such further requirements as he deems necessary for the protection of the public, the adjoining properties or any personalty of such owners and its use.

(February, 1965, P.A. 551, S. 10, 11; P.A. 87-263, S. 5.)

History: Sec. 19-403i transferred to Sec. 29-408 in 1983; P.A. 87-263 amended Subsec. (b), substituting “building official” for “administrative officer”.

Cited. 18 CA 40.



Section 29-409 - (Formerly Sec. 19-403j). Sidewalk shed requirements.

No person shall demolish any building or structure or part thereof, when such building, structure or part is within six feet of a street line, or is twelve feet or more in height, or is within six feet of an area which the owner or lessee provides and invites the public to use as it would a public way, or when the distance between such street line or area and such building, structure or part is more than six feet but less than one-half the total height of the object to be demolished, without causing to be erected and maintained a sidewalk shed meeting the requirements of this section. Such shed shall: (1) Extend for the full length of the building on all street fronts; (2) exist for the duration of the demolition operations; (3) be not less than four feet wide and six feet eight inches high in the clear; (4) be watertight, and (5) be adequately lighted for pedestrian traffic. When the roof of any such shed is used for the storage of material or for the performance of work of any kind, adequate railings, not less than three feet high, and solid toe boards, not less than six inches high, shall be affixed along the open sides and ends of such roofs. The roofs of such sheds shall be of sufficient strength and stability safely to sustain the weight of materials that may be placed thereon and the shocks incidental to the handling, preparation for use, trucking or delivery of materials. The requirements of this section, as they relate to street lines, shall not apply in any case in which all such streets are officially closed to pedestrian and vehicular traffic. The building official may waive any of the requirements of this section, if the object to be demolished is more than forty feet from any street line or area used as a public way and its demolition is accomplished by the removal of one story at a time.

(February, 1965, P.A. 551, S. 12; P.A. 87-263, S. 6.)

History: Sec. 19-403j transferred to Sec. 29-409 in 1983; P.A. 87-263 substituted “building official” for “administrative officer”.



Section 29-410 - (Formerly Sec. 19-403k). Excavation of sidewalk area.

No person shall excavate the area occupied by a sidewalk or temporary walkway in use, unless such area is provided with a walkway capable of supporting not less than one hundred fifty pounds per square foot and unless such walkway is provided with suitable ramps at each end.

(February, 1965, P.A. 551, S. 13.)

History: Sec. 19-403k transferred to Sec. 29-410 in 1983.



Section 29-411 - (Formerly Sec. 19-403l). Restrictions on demolition procedures.

No person shall use demolition procedures which involve hazard or risk to the general public or unnecessary danger to the workmen, and no person shall use demolition procedures not in accord with good practice.

(February, 1965, P.A. 551, S. 14.)

History: Sec. 19-403l transferred to Sec. 29-411 in 1983.



Section 29-412 - (Formerly Sec. 19-403m). Accumulated materials.

No person shall demolish any structure or building without making suitable provision for the disposal of all accumulated materials. No person shall overload any part of the protective structures erected during the demolition operations by storage, materials or debris to an extent beyond the live load capacity. No person shall, during demolition operations, allow materials to accumulate which would, by their nature, upon removal, cause an excessive amount of dust, dirt or debris in the air, without suitably wetting down such accumulations with water, dehydrated lime or some similar agent.

(February, 1965, P.A. 551, S. 15.)

History: Sec. 19-403m transferred to Sec. 29-412 in 1983.



Section 29-413 - (Formerly Sec. 19-403n). Basements and cellars.

No person shall allow any basement, cellar, hole or the like to remain uncovered or opened as a result of the demolition of any building, structure or part thereof. Each person who, in a demolition operation, uncovers or opens such a basement, cellar, hole or the like shall fill the same to grade and remove all excess materials, rubbish and debris from the premises. If a new building, structure or part thereof is to be erected on the site of such demolished premises, the building official may waive any of the provisions of this section.

(February, 1965, P.A. 551, S. 16; P.A. 87-263, S. 7.)

History: Sec. 19-403n transferred to Sec. 29-413 in 1983; P.A. 87-263 substituted “building official” for “administrative officer”.



Section 29-414 - (Formerly Sec. 19-403o). Penalty.

Any person who violates any provision of this part shall be fined not more than five hundred dollars or imprisoned not more than one year or both.

(February, 1965, P.A. 551, S. 17.)

History: Sec. 19-403o transferred to Sec. 29-414 in 1983.



Section 29-415 - (Formerly Sec. 19-403p). Public service company exceptions.

The provisions of this part shall not apply to the structures, such as distribution and transmission poles, towers and fixtures, steam plant, gas plant, gas tank or holder, water tank or electric substation, of any public service company as defined in section 16-1 whose operations are under the jurisdiction of the Public Utilities Regulatory Authority.

(February, 1965, P.A. 551, S. 19; P.A. 75-486, S. 48, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 172, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and deleted reference to abolished department of business regulation; Sec. 19-403p transferred to Sec. 29-415 in 1983; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 29-416 - Definitions.

As used in sections 29-416 to 29-423, inclusive, and sections 12-302 and 12-303:

(1) “Cigarette manufacturer’s license” means a cigarette manufacturer’s license issued pursuant to section 12-285b;

(2) “Cigarette” means any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of whether the tobacco is flavored, adulterated or mixed with any other ingredient, where such roll has a wrapper or cover made of paper or any other substance or material except tobacco;

(3) “Quality control and quality assurance program” means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors and equipment-related problems do not affect the results of the testing;

(4) “Repeatability” means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five per cent of the time;

(5) “Brand family” has the same meaning as provided in section 4-28k;

(6) “Holder” means the holder of a cigarette manufacturer’s license; and

(7) “Stamper” means a person licensed as a cigarette distributor under chapter 214 and authorized to purchase unstamped packages of cigarettes and required to affix Connecticut cigarette tax stamps to such packages before such packages are transferred out of such person’s possession, unless such packages are transferred to another stamper.

(P.A. 07-180, S. 1.)

History: P.A. 07-180 effective July 1, 2008.



Section 29-417 - Sale of cigarettes; requirements. Revocation or suspension of license. Exceptions.

(a) On and after July 1, 2008, no holder of a cigarette manufacturer’s license shall sell cigarettes, or offer cigarettes for sale, to consumers within this state, whether directly or through a distributor, dealer, or similar intermediary or intermediaries, unless such cigarettes comply with the requirements of subsection (b) of this section.

(b) Cigarettes to be sold, or offered for sale, to consumers within this state, whether directly or through a distributor, dealer, or similar intermediary or intermediaries, shall: (1) Have been tested in accordance with the test method specified in section 29-418 and meet the performance standard specified in section 29-418; (2) have been listed in a written certification submitted to the Office of the State Fire Marshal in accordance with section 29-419; and (3) be in packages marked in accordance with section 29-421.

(c) If any holder violates the provisions of subsection (a) of this section, the Commissioner of Revenue Services may suspend or revoke the holder’s cigarette manufacturer’s license in the same manner as provided in section 12-295 for the suspension or revocation of the license of a dealer or distributor.

(d) Nothing in this section shall be construed to prohibit any holder or any stamper from selling or offering for sale cigarettes not meeting the requirements of subsection (b) of this section if such cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States.

(e) A wholesale or retail dealer may sell his or her existing inventory of cigarettes on or after July 1, 2008, if such dealer can establish that: (1) Connecticut cigarette tax stamps were affixed to such cigarettes prior to July 1, 2008, and (2) such cigarettes were purchased prior to July 1, 2008, in a quantity comparable to the cigarettes purchased during the same period of the prior year.

(f) Nothing in sections 29-416 to 29-421, inclusive, shall be construed to prohibit a holder from distributing cigarettes in accordance with the provisions of section 12-314a for the purpose of consumer testing, after obtaining the authorization of the Commissioner of Revenue Services. For the purposes of this subsection, “consumer testing” means an assessment of cigarettes that is conducted by or under the control of a holder for the purpose of evaluating consumer acceptance of such cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for such assessment, and conducting such assessment in a controlled setting where the cigarettes are either consumed on-site or returned to the testing administrators at the conclusion of the testing.

(P.A. 07-180, S. 2.)

History: P.A. 07-180 effective July 1, 2008.



Section 29-418 - Testing of cigarettes. Requirements. Alternative test methods. Retention of copies. Civil penalty. Report.

(a) All testing by or on behalf of a holder of a cigarette manufacturer’s license or by or on behalf of the Office of the State Fire Marshal to determine a cigarette’s compliance with the performance standard specified in this section shall be conducted in accordance with the following requirements:

(1) Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials or “ASTM” standard E2187-04, “Standard Test Method for Measuring the Ignition Strength of Cigarettes” or a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding by the State Fire Marshal that such subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM standard E2187-04 and the performance standard in subdivision (3) of this subsection;

(2) Testing shall be conducted on ten layers of filter paper;

(3) Not more than twenty-five per cent of the cigarettes tested in a test trial in accordance with this section shall exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested;

(4) The performance standard required by this section shall only be applied to a complete test trial;

(5) Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO or IEC 17025 of the International Organization for Standardization or such other comparable accreditation standard as the Office of the State Fire Marshal may require by regulation;

(6) Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than 0.19. Such program ensures that the testing repeatability remains within the required repeatability value set forth in this subdivision for all test trials used to certify cigarettes in accordance with this section and section 29-419; and

(7) No additional testing under this section is required if cigarettes are tested consistent with this section for any other purpose.

(b) Each cigarette that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have not less than two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located not less than fifteen millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be not less than two bands fully located at least fifteen millimeters from the lighting end and ten millimeters from the filter end of the tobacco column, or ten millimeters from the labeled end of the tobacco column for nonfiltered cigarettes.

(c) A holder of a cigarette manufacturer’s license that manufactures a cigarette that the State Fire Marshal determines cannot be tested in accordance with the test method prescribed in subdivision (1) of subsection (a) of this section may propose an alternate test method and performance standard for the cigarette to the State Fire Marshal. Upon approval and a determination by the State Fire Marshal that the performance standard proposed by the holder is equivalent to the performance standard prescribed in subdivision (3) of subsection (a) of this section, the holder may employ such test method and performance standard to certify such cigarette pursuant to section 29-419. If the State Fire Marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this section, and the State Fire Marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a holder as meeting the reduced cigarette ignition propensity standards of that state’s law or regulations under a legal provision comparable to this section, then the State Fire Marshal shall authorize that holder to employ the alternative test method and performance standard to certify that cigarette for sale in this state, unless the State Fire Marshal has a reasonable basis for deciding that the alternative test should not be accepted under said sections. All other applicable requirements of this section shall apply to the holder.

(d) Each holder of a cigarette manufacturer’s license shall maintain copies of the reports of all tests conducted on all cigarettes with respect to which such holder has submitted written certification in accordance with the provisions of section 29-419. Such holder shall provide copies of the reports available to the Office of the State Fire Marshal and to the office of the Attorney General upon written request. Any holder that fails to provide such copies not later than sixty days after receiving a written request shall be subject to a civil penalty not to exceed ten thousand dollars for each day after the sixtieth day that the holder does not make such copies available.

(e) The State Fire Marshal shall review the effectiveness of the implementation of this section and shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to public safety, in accordance with section 11-4a, containing the State Fire Marshal’s findings and, if appropriate, recommendations for legislation to improve the effectiveness of this section. Such report shall be submitted not later than June 30, 2011, and every three years thereafter.

(P.A. 07-180, S. 3.)

History: P.A. 07-180 effective July 1, 2008.



Section 29-419 - Certification. Fee. Retesting required for modified cigarettes.

(a) Each holder of a cigarette manufacturer’s license shall submit to the Office of the State Fire Marshal a written certification every three years attesting that: (1) Each cigarette listed in the certification has been tested in accordance with section 29-418; and (2) each cigarette listed in the certification meets the performance standard set forth in section 29-418.

(b) The certification shall list the following information for each cigarette listed: (1) Brand or trade name on the package; (2) style, such as light or ultra light; (3) length in millimeters; (4) circumference in millimeters; (5) flavor, if applicable; (6) filter or nonfilter; (7) package description, such as a soft package or box; (8) marking pursuant to section 29-421; (9) the name, address and telephone number of the laboratory, if different than the holder that conducted the test; and (10) the date that the testing occurred.

(c) For each brand family listed in a certification, a holder shall pay to the State Fire Marshal a fee of two hundred fifty dollars. The State Fire Marshal may annually adjust such fee, in regulations adopted in accordance with chapter 54, to ensure that such fee defrays the actual costs of the processing, testing, enforcement and oversight activities of the State Fire Marshal in accordance with sections 29-416 to 29-421, inclusive.

(d) If a holder has certified a cigarette pursuant to this section, and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by section 29-418, the holder shall not sell that cigarette, or offer that cigarette for sale, to consumers within this state, whether directly or through a distributor, dealer or similar intermediary or intermediaries, until the holder (1) retests the cigarette, in accordance with the testing standards set forth in section 29-418, (2) maintains records of such retesting as required by section 29-418, and (3) finds that the cigarette meets the performance standards set forth in section 29-418.

(P.A. 07-180, S. 4.)

History: P.A. 07-180 effective July 1, 2008.



Section 29-420 - Connecticut Fire-Safe Cigarette Directory. Appeal. Civil action.

(a) Not later than July 1, 2008, the Office of the State Fire Marshal shall develop and make available for public inspection, on its web site and in such other forms as the State Fire Marshal deems appropriate, a Connecticut Fire Safe Cigarette Directory listing of all holders that have provided current certifications conforming to the requirements of section 29-419 and all cigarettes that are listed in such certifications. The State Fire Marshal shall update the directory as necessary in order to correct mistakes and to add or remove a holder or cigarette to keep the directory current and in conformity with the requirements of sections 29-416 to 29-421, inclusive.

(b) The State Fire Marshal shall not include or retain in such directory the cigarette of any holder if the holder: (1) Has failed to provide the required certification, (2) has failed to provide copies of reports, as required by subsection (d) of section 29-418, and more than sixty days have elapsed since the holder received the written request therefor, or (3) has provided a certification that the State Fire Marshal determines is not in compliance with the provisions of section 29-419, unless such violation has been remedied to the satisfaction of the State Fire Marshal.

(c) Any holder aggrieved by a determination by the State Fire Marshal not to include a cigarette in the directory maintained pursuant to this section or to remove such cigarette from the directory may apply, not later than thirty days after such determination, to the superior court for the judicial district of Hartford, which court may grant appropriate relief.

(d) If the State Fire Marshal determines that a holder of a cigarette manufacturer’s license has violated a provision of this section or section 29-419, the Attorney General, upon referral from the State Fire Marshal, may bring a civil action in the superior court for the judicial district of Hartford to recover a civil penalty of not more than ten thousand dollars per violation and such injunctive and equitable relief as the court deems appropriate.

(P.A. 07-180, S. 5.)

History: P.A. 07-180 effective July 1, 2008.



Section 29-421 - Fire standards compliant marking required for sale of cigarettes.

No holder of a cigarette manufacturer’s license shall sell cigarettes, or offer to sell cigarettes, to consumers within this state, whether directly or through a distributor, dealer or similar intermediary or intermediaries, unless the holder has placed on each individual package of such cigarettes the letters “FSC”, which signifies Fire Standards Compliant. Such letters shall appear in eight-point type and be permanently printed, stamped, engraved or embossed on the package at or near the UPC Code, if such code is present.

(P.A. 07-180, S. 6.)

History: P.A. 07-180 effective July 1, 2008.



Section 29-422 - Implementation in accordance with New York law. Regulations.

The State Fire Marshal shall implement sections 29-416 to 29-421, inclusive, in accordance with the New York fire safety standards, as amended, as said standards are embodied in New York Executive Law, Section 156-c, as amended and Part 429 of Title 19 New York Codes, Rules, and Regulations, as amended. The State Fire Marshal may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of sections 29-418 to 29-420, inclusive, and any such regulations shall be consistent with said New York fire safety standards.

(P.A. 07-180, S. 9.)

History: P.A. 07-180 effective July 1, 2008.



Section 29-423 - Fire safety standard and firefighter protection act enforcement account.

There is established, within the General Fund, a separate, nonlapsing account to be known as the fire safety standard and firefighter protection act enforcement account. The account shall contain all certification fees submitted by holders in accordance with section 29-419, any civil penalties imposed in accordance with subsection (d) of section 29-418 or subsection (d) of section 29-420, and any other moneys required by law to be deposited in the account. The proceeds of the account shall be used by the State Fire Marshal solely to fund the processing, testing and administrative activities specified in sections 29-418, 29-419 and 29-420.

(P.A. 07-180, S. 10.)

History: P.A. 07-180 effective July 1, 2008.






Chapter 541a - Public Safety: General Provisions

Section 29-450 - Paintball facilities: Instruction for minors required.

No paintball facility shall allow any person under eighteen years of age to use a paintball gun at such facility without (1) instruction in procedures for the safe use of paintball equipment, or (2) presentation of a certificate attesting to such person’s completion of such instruction. Such instruction may include, but need not be limited to: (A) A short video presentation of proper safety equipment and procedures, (B) verbal instruction by the staff of the paintball facility, or (C) a short written or oral examination concerning safety measures for the participant followed by an explanation of any incorrect responses. After successful completion of such instruction, the paintball facility shall issue a certificate attesting to such completion to the participant.

(P.A. 09-113, S. 1.)



Section 29-451 - Use of paintball gun by minor: Eye protective device required.

(a) No person under eighteen years of age shall use a paintball gun on any public or private property unless such person is wearing an eye protective device which meets the American Society of Testing and Materials specification F1776-01. Failure to comply with this section shall not be a violation or an offense. Failure to wear an eye protective device required by this subsection shall not be considered to be contributory negligence on the part of the parent or such person nor shall such failure be admissible in any civil action.

(b) A law enforcement officer may issue a verbal warning to the parent or guardian of a person who has failed to comply with the provisions of subsection (a) of this section.

(P.A. 09-113, S. 2.)



Section 29-452 - Registry re school security consultants.

The Department of Emergency Services and Public Protection shall establish and maintain a registry of school security consultants operating in the state. The registry shall contain the names and employers of school security consultants and such other information as the Commissioner of Emergency Services and Public Protection may require. Such registry shall be updated at least annually by the department, be made available to the public upon request and be published on the department’s Internet web site.

(P.A. 13-3, S. 91.)

History: P.A. 13-3 effective April 4, 2013.



Section 29-453 - Smoke and carbon monoxide detectors required in certain residential buildings.

(a) Prior to transferring title to any real property containing a residential building designed to be occupied by one or two families for which a building permit for new occupancy was issued prior to October 1, 2005, the transferor of such real property shall present to the transferee an affidavit certifying (1) that such building permit for new occupancy was issued on or after October 1, 1985, or that such residential building is equipped with smoke detection and warning equipment complying with this section, and (2) that such residential building is equipped with carbon monoxide detection and warning equipment complying with this section or does not pose a risk of carbon monoxide poisoning because such residential building does not contain a fuel-burning appliance, fireplace or attached garage.

(b) Any transferor who fails to comply with the provisions of subsection (a) of this section shall credit the transferee with the sum of two hundred fifty dollars at closing.

(c) Any smoke detection and warning equipment required pursuant to subsection (a) of this section shall (1) be capable of sensing visible or invisible smoke particles, (2) be installed in accordance with the manufacturer’s instructions and in the immediate vicinity of each bedroom, (3) not exceed the standards under which such equipment was tested and approved, and (4) be capable of providing an alarm suitable to warn occupants when such equipment is activated. Such equipment may be operated using batteries.

(d) Any carbon monoxide detection and warning equipment required pursuant to subsection (a) of this section shall (1) be capable of showing the amount of carbon monoxide present as a reading in parts per million, (2) be installed in accordance with the manufacturer’s instructions, (3) not exceed the standards under which such equipment was tested and approved, and (4) be capable of providing an alarm suitable to warn occupants when such equipment is activated. Such equipment may be operated using batteries.

(e) The following shall be exempt from the requirements of subsections (a) and (b) of this section: (1) Any transfer from one or more coowners solely to one or more of the other coowners; (2) transfers made to the spouse, mother, father, brother, sister, child, grandparent or grandchild of the transferor where no consideration is paid; (3) transfers pursuant to an order of the court; (4) transfers by the federal government or any political subdivision thereof; (5) transfers by deed in lieu of foreclosure; (6) any transfer of title incident to the refinancing of an existing debt secured by a mortgage; (7) transfers by mortgage deed or other instrument to secure a debt where the transferor’s title to the real property being transferred is subject to a preexisting debt secured by a mortgage; and (8) transfers made by executors, administrators, trustees or conservators.

(P.A. 13-272, S. 1.)

History: P.A. 13-272 effective January 1, 2014.









Title 30 - Intoxicating Liquors

Chapter 545 - Liquor Control Act

Section 30-1 - Definitions.

For the interpretation of this chapter, unless the context indicates a different meaning:

(1) “Airline” means any United States airline carrier, holding a certificate of public convenience and necessity from the Civil Aeronautics Board under Section 401 of the Federal Aviation Act of 1958, as amended, or any foreign flag carrier, holding a permit under Section 402 of such act.

(2) “Alcohol” means the product of distillation of any fermented liquid, rectified either once or more often, whatever may be the origin thereof, and includes synthetic ethyl alcohol which is considered nonpotable.

(3) “Alcoholic liquor” or “alcoholic beverage” includes the four varieties of liquor defined in subdivisions (2), (5), (18) and (19) of this section (alcohol, beer, spirits and wine) and every liquid or solid, patented or not, containing alcohol, spirits, wine or beer and capable of being consumed by a human being for beverage purposes. Any liquid or solid containing more than one of the four varieties so defined is considered as belonging to that variety which has the higher percentage of alcohol, according to the following order: Alcohol, spirits, wine and beer, except as provided in subdivision (19) of this section. The provisions of this chapter shall not apply to any liquid or solid containing less than one-half of one per cent of alcohol by volume.

(4) “Backer” means, except in cases where the permittee is himself the proprietor, the proprietor of any business or club, incorporated or unincorporated, engaged in the manufacture or sale of alcoholic liquor, in which business a permittee is associated, whether as employee, agent or part owner.

(5) “Beer” means any beverage obtained by the alcoholic fermentation of an infusion or decoction of barley, malt and hops in drinking water.

(6) (A) “Case price” means the price of a container of cardboard, wood or other material, containing units of the same size, brand, age and proof of alcoholic liquor, and (B) a case of alcoholic liquor, other than beer, cordials, cocktails, wines and prepared mixed drinks, shall be in the number and quantity of units or bottles as follows: Three gallon bottles; four gallon bottles; six half-gallon bottles; twelve quart bottles or twelve liter bottles; twelve one-fifth gallon bottles or twelve seven hundred fifty milliliter bottles; twenty-four pint bottles; twenty-four one-tenth gallon bottles or six and four-tenths ounce bottles or twenty-four three hundred seventy-five milliliter bottles or forty-eight one hundred eighty-seven and one-half milliliter bottles; ninety-six one hundred milliliter bottles; forty-eight half-pint bottles, or two hundred forty-one and one-half ounce, one and six-tenths ounce and two ounce bottles or ninety-six ninety-three and seven-tenths milliliter bottles or one hundred ninety-two forty-six and eight-tenths milliliter bottles.

(7) “Charitable organization” means any nonprofit organization organized for charitable purposes to which has been issued a ruling by the Internal Revenue Service classifying it as an exempt organization under Section 501(c)(3) of the Internal Revenue Code.

(8) “Club” means a club as defined in section 30-23.

(9) “Coliseum” means a coliseum as defined in section 30-33a.

(10) “Commission” means the Liquor Control Commission and “department” means the Department of Consumer Protection.

(11) “Golf country club” means a golf country club as defined in section 30-24a.

(12) “Minor” means any person under twenty-one years of age.

(13) “Person” means natural person including partners but shall not include corporations, limited liability companies, joint stock companies or other associations of natural persons.

(14) “Proprietor” shall include all owners of businesses or clubs, included in subdivision (4) of this section, whether such owners are individuals, partners, joint stock companies, fiduciaries, stockholders of corporations or otherwise, but shall not include persons or corporations who are merely creditors of such businesses or clubs, whether as note holders, bond holders, landlords or franchisors.

(15) “Dining room” means a room or rooms in premises operating under a hotel permit, hotel beer permit, restaurant permit, restaurant permit for beer, restaurant permit for wine and beer, railroad permit, or boat permit, where meals are customarily served, within the room or rooms, to any member of the public who has means of payment and proper demeanor.

(16) “Restaurant” means a restaurant as defined in section 30-22.

(17) “Special sporting facility” means a special sporting facility as defined in section 30-33b.

(18) “Spirits” means any beverage that contains alcohol obtained by distillation mixed with drinkable water and other substances in solution, including brandy, rum, whiskey and gin.

(19) “Wine” means any alcoholic beverage obtained by the fermentation of the natural sugar content of fruits, such as grapes or apples or other agricultural products, containing sugar, including fortified wines such as port, sherry and champagne.

(20) “Nonprofit public television corporation” means a nonprofit public television corporation as defined in section 30-37d.

(1949 Rev., S. 4222; 1951, 1953, S. 2148d; 1957, P.A. 267, S. 1; 617, S. 1; 1959, P.A. 590; 1961, P.A. 292; 1963, P.A. 274, S. 1; February, 1965, P.A. 512; 553, S. 1; 1967, P.A. 365, S. 1; 725, S. 1; 1969, P.A. 135, S. 1; 724, S. 1; 739; 1971, P.A. 254, S. 1; 1972, P.A. 127, S. 57; P.A. 73-222; 73-533, S. 1; 73-543, S. 1; 73-563, S. 1; P.A. 74-307, S. 1; P.A. 75-259, S. 1, 8; 75-641, S. 1; P.A. 77-614, S. 165, 587, 610; P.A. 78-80, S. 1, 4; 78-82, S. 2; 78-202, S. 1, 2, 5; 78-294, S. 1, 5; 78-303, S. 80, 85, 136; P.A. 79-404, S. 38, 45; P.A. 80-198, S. 2; 80-482, S. 4, 170, 189, 191, 345, 348; P.A. 81-287, S. 1; 81-294, S. 6, 22; P.A. 82-68, S. 1, 11; 82-299, S. 1, 6; P.A. 83-152, S. 2; 83-508, S. 2; P.A. 85-264, S. 1, 4; 85-613, S. 82, 154; P.A. 89-181, S. 1, 6; P.A. 90-72, S. 1; 90-271, S. 18, 24; P.A. 91-118, S. 1; P.A. 93-139, S. 1; 93-326, S. 2; P.A. 95-79, S. 105, 189; 95-195, S. 11, 83; P.A. 03-235, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-288, S. 132; P.A. 06-94, S. 1.)

History: 1959 act redefined club to qualify national or international fraternal or social organizations or affiliates in existence in state 1 year; 1961 act redefined case price to include cordials, cocktails, wines and prepared mixed drinks in exception; 1963 act added Subdiv. (21) defining “grocery store”; 1965 acts redefined “hotel” to include golf facilities and swimming pools as part of hotel premises and added Subdiv. (22) defining “golf country club”; 1967 acts added Subdivs. (23) and (24) defining “cafe” and “nonprofit theater”; 1969 acts redefined “bottle price” to specify applicability to alcoholic liquor other than beer and to clarify unit sizes, redefined “golf country club” to allow application for permit by organizations in existence for less than 1 year if certain conditions are met and redefined “case price” similarly for clarity and added Subdiv. (25) defining “nonprofit public art museum”; 1971 act added Subdiv. (26) defining “charitable organization”; 1972 act redefined “minor” to reflect lowered age of majority, i.e. from 21 to 18; P.A. 73-222 changed population marker in “hotel” definition from 15,000 to 40,000; P.A. 73-533 added Subdivs. (27) to (29) defining “coliseum”, “coliseum club” and “arena”; P.A. 73-543 added Subdiv. (30) defining “airline”; P.A. 73-563 redefined “hotel” adding as determiner of classification number of days food is served per week and whether or not food is served at all times when liquor is served; P.A. 74-307 added Subdiv. (31) defining “special sporting facility”; P.A. 75-259 redefined “case price” to include liter and milliliter bottles; P.A. 75-641 rearranged Subdivs. to place terms defined in alphabetical order; P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 78-80 added Subdiv. (32) defining “motel”; P.A. 78-82 added Subdiv. (33) defining “resort”; P.A. 78-202 added Subdiv. (34) defining “special outing facility”; P.A. 78-294 added Subdiv. (35) defining “farm winery”; P.A. 78-303 created exceptions to replacement of liquor control commission with division of liquor control; P.A. 79-404 replaced commission on special revenue with gaming policy board in Subdiv. (28); P.A. 80-198 included sales of wine in definition of “tavern”; P.A. 80-482 (See Secs. 4, 170 and 191) made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 81-287 amended Subdiv. (11), defining “club”, to include definition of “nonprofit club”; P.A. 81-294 amended Subdiv. (7), defining “bottle price”, to include references to metric units and to allow increases greater than the previously stated amounts of two, four or eight cents in determining bottle price, effective January 1, 1982; P.A. 82-68 amended Subdiv. (20) by redefining “minor” as a person under 19 years of age, raising the age from 18; P.A. 82-299 added Subdiv. (36) defining “catering establishment”; P.A. 83-152 added a new Subdiv. (37) defining “nonprofit public television corporation”; P.A. 83-508 amended Subdiv. (20) by redefining “minor” as a person under 20 years of age, raising the age from 19; P.A. 85-264 redefined “minor” in Subdiv. (20) as any person under 21 years of age other than a person who has attained the age of 20 on or before September 1, 1985; P.A. 85-613 made technical change in Subdiv. (9); P.A. 89-181 added a new Subdiv. (38) defining “brew pub”; P.A. 90-72 added Subdiv. (15)(B) re an alternative definition of “golf country club”; P.A. 90-271 made a technical change in Subdiv. (2); P.A. 91-118 amended Subdiv. (21) by deleting “art” before “museum”, thus defining a permit that could be obtained by all nonprofit public museums, without regard to whether “art” was displayed there and deleted the word “floor”, before “area”, in the phrase “one hundred thousand square fee of floor area”; P.A. 93-139 made technical changes, amended the definitions of “alcoholic liquor”, “minor” and “dining room”, entirely redefined “club”, “coliseum”, “golf country club”, “restaurant”, “special sporting facility” and “nonprofit public television corporation” and deleted the definitions of “arena”, “bottle price”, “cafe”, “nonprofit club”, “coliseum club”, “grocery store”, “hotel”, “licensed pharmacist” or “licensed druggist”, “licensed pharmacy”, “nonprofit public museum”, “nonprofit theater”, “pharmacy commission”, “tavern”, “motel”, “resort”, “special outing facility”, “farm winery”, “catering establishment” and “brew pub”; P.A. 93-326 would have redefined “special outing facility” to reduce pavilion seating capacity from two hundred fifty people to one hundred fifty people, but failed to take effect since that definition was repealed by P.A. 93-139; P.A. 95-79 redefined “person” to exclude limited liability companies, effective May 31, 1995; P.A. 95-195 amended Subdiv. (10) to substitute Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 03-235 amended Subdiv. (6) by adding ninety-six 100-milliliter bottles to definition of “case price”, effective June 26, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-288 made a technical change in Subdiv. (14), effective July 13, 2005; P.A. 06-94 amended Subdiv. (14) to change reference from “subdivision (5)” to “subdivision (4)” and add exclusion for landlords and franchisors in definition of “proprietor”.

History of section reviewed. 20 CS 256. Cited. 23 CS 281.

Purpose of act was to redefine and extend privilege of acquiring a grocery store beer permit to stores other than grocery stores; not determinative as to whether supermarket is grocery store for purposes of section 53-290. 3 Conn. Cir. Ct. 682.

Subdiv. (2):

Cited. 160 C. 4.

Cited. 23 CS 474.

Chemical analysis is not only method by which jury may determine that beer sold to minor is alcoholic beverage within prohibition of statute; common knowledge of well-known and nationally advertised brands may establish fact for jury. 5 Conn. Cir. Ct. 373.

Subdiv. (3):

Discussed. 5 CS 234.

Subdiv. (7):

An association operating under a club liquor permit which terminated the voting rights of its members and made its board of governors self-perpetuating does not come within the statutory definition of “club” as defined in the Liquor Control Act. 166 C. 97.

Statutory requirements to be a club reviewed. 16 CS 60.

Subdiv. (12):

Cited. 236 C. 670.

Cited. 22 CS 354.

Cited. 4 Conn. Cir. Ct. 170. Cited. 5 Conn. Cir. Ct. 373.

Subdiv. (13):

Word “person” interpreted to allow a corporation to be eligible for a liquor permit. 18 CS 273.

Subdiv. (15):

Discussed. 5 CS 234. “Owner” means all persons who have combined in them both the title to and right of possession of the business and the owner shall be responsible for the conduct of the business. Management does not mean ownership. 22 CS 420.

Subdiv. (17):

Mere possession of supply of food sufficient to offer limited number and variety of meals would not make premises restaurant if there were so few food patrons or their demands for food were so insignificant that service of hot meals was not a regular part of permittee’s business. 149 C. 511.

Cited. 36 CS 305.

Subdiv. (20):

Cited. 207 C. 88.



Section 30-1a and 30-1b - Term “Liquor Control Commission” deemed to mean Division of Liquor Control within the Department of Business Regulation, exception. Term “Division of Liquor Control” or “Division of Liquor Control within the Department of Public Safety” deemed to mean “Department of Liquor Control”, when.

Sections 30-1a and 30-1b are repealed.

(P.A. 77-614, S. 165, 610; P.A. 78-303, S. 80, 136; P.A. 80-482, S. 170, 346, 348; P.A. 93-139, S. 73.)



Section 30-2 - Liquor Control Commission: Appointment, term, vacancies, oath, removal.

There shall be a Liquor Control Commission composed of three commissioners, one of whom shall be the Commissioner of Consumer Protection, appointed by the Governor in accordance with section 4-9a. The Commissioner of Consumer Protection shall be the chairman of the commission. The Governor shall fill any vacancy for the unexpired portion of the term. Not more than two commissioners shall be of the same political party. Each commissioner shall take the oath prescribed for executive officers. The Governor may remove any commissioner as provided in section 4-12.

(1949 Rev., S. 4223; P.A. 77-614, S. 165, 610; P.A. 78-303, S. 80, 136; P.A. 93-139, S. 2; P.A. 95-195, S. 1, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 77-614 called for replacement of liquor control commission with division of liquor control within the department of business regulation, but P.A. 78-303 made exception for this section, retaining the commission; P.A. 93-139 required the governor to appoint the three commissioners in accordance with Sec. 4-9a, deleting provision re appointment in odd-numbered years; P.A. 95-195 made the Commissioner of Consumer Protection member of and chairman of the Liquor Control Commission, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-3 - Assistance.

The department may appoint a secretary and may employ such clerks, inspectors, agents and other assistants as it requires.

(1949 Rev., S. 4224; P.A. 77-614, S. 165, 610; P.A. 78-303, S. 80, 136; P.A. 99-194, S. 21.)

History: P.A. 77-614 called for replacement of liquor control commission with division of liquor control within the department of business regulation, but P.A. 78-303 made exception for this section, retaining the commission; P.A. 99-194 replaced reference to commission with reference to department.



Section 30-4 - Commissioners and employees prohibited from dealing in or manufacturing alcoholic liquor.

No commissioner of the Liquor Control Commission and no employee of the Department of Consumer Protection who carries out the duties and responsibilities of sections 30-2 to 30-68m, inclusive, and the regulations enacted thereunder may, directly or indirectly, individually or as a member of a partnership or as a shareholder of a corporation, have any interest whatsoever in dealing in or in the manufacture of alcoholic liquor, nor receive any commission or profit whatsoever from nor have any interest whatsoever in the purchases or sales made by the persons authorized by this chapter to purchase or sell alcoholic liquor. No provision of this section shall prevent any such commissioner or employee from purchasing and keeping in his possession, for the personal use of himself or members of his family or guests, any alcoholic liquor which may be purchased or kept by any person by virtue of this chapter.

(1949 Rev., S. 4226; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 2, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 78-303 allowed retention of mention of commissioners, i.e. members of liquor control commission; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 replaced reference to employee of the Department of Liquor Control with employee of the Department of Consumer Protection who carries out the duties of Secs. 30-2 to 30-68m, inclusive, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-5 - Receipts and expenditures.

The moneys received from the permit fees shall be deposited by the Department of Consumer Protection daily with the State Treasurer. Such deposit shall operate as a full discharge of the department of all liability therefor. The expenses of the department for carrying out the provisions of sections 30-1 to 30-113, inclusive, including salaries, shall be defrayed from the receipts of the taxes imposed by chapter 220.

(1949 Rev., S. 4227; 1959, P.A. 152, S. 54; 388, S. 3; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 12, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1959 acts removed provisions for payment of regular fees to counties and towns and for deposit of special fees in the inebriate fund, which was abolished; Revisors deleted reference to special fees to conform with 1961 act which eliminated them (1961 P.A. 567, S. 1); P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 78-303 clarified and qualified changes enacted in P.A. 77-614; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-6 - Powers and duties of Department of Consumer Protection; report; records and certified copies.

(a) The Department of Consumer Protection shall enforce the provisions of this chapter. The department may, upon notification by the Governor that a state of emergency exists in the state or in any town, city or borough, order the suspension of sale of alcoholic liquors during the period of such emergency in the state or in any town, city or borough. It may generally do whatever is reasonably necessary for the carrying out of the intent of this chapter; and, without limiting its authority, it may call upon other administrative departments of the state government and of municipal governments, upon state and municipal police departments and upon prosecuting officers and state’s attorneys for such information and assistance as it deems necessary to the performance of its duties.

(b) The department shall submit to the Governor, as provided in section 4-60, an annual report of its official acts. The department shall keep a record of proceedings and orders pertaining to the matters under its jurisdiction and of all permits granted, refused, suspended or revoked and of all reports sent to its office. It shall furnish, without charge, for official use only, certified copies of permits and documents relating thereto, to officials of the state or of any municipality in the state, to officials of any other state or to any court in this state. Any certified copy of any document or record of the department, attested as a true copy by the department, shall be competent evidence in any court of the state of facts therein contained. All records of the department pertaining to applicants and to permits shall be maintained pursuant to the provisions of title 11 and shall be open to public inspection at any reasonable time during office hours. All other records may be regarded as confidential by the department, except to the Governor and in response to judicial process.

(1949 Rev., S. 4228; September, 1957, P.A. 11, S. 13; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 191, 348; P.A. 82-332, S. 1, 13; P.A. 90-230, S. 53, 101; P.A. 93-139, S. 3; P.A. 95-195, S. 13, 83; P.A. 99-194, S. 22; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 replaced liquor control commission with division of liquor control within the department of public safety, effective January 1, 1979; P.A. 78-303 clarified and qualified full scale name change called for in P.A. 77-614; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 82-332 amended section to eliminate reference to regulation of business methods and to add Subsec. (b) prohibiting regulation in four specified areas; P.A. 90-230 corrected a typographical error; P.A. 93-139 amended Subsec. (a) to delete listing of specific areas for regulation and deleted former Subsec. (b) which had prohibited the commission from adopting regulations in four specific areas; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 99-194 amended Subsec. (b) to make technical change, to delete provision limiting duration of department’s recordkeeping responsibilities and to add provision requiring records to be maintained pursuant to title 11; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 12-450 re suspension of liquor permit for failure to pay taxes or to perform acts or duties imposed under statutes relating to taxation.

Cited. 12 CA 455. Cited. 27 CA 614; judgment reversed, see 226 C. 418.

Cited. 10 CS 489. Cited. 15 CS 200. Cited. 16 CS 61. Requiring a permittee to remove a shuffleboard set is not tantamount to a regulation. 14 CS 491. History and purpose. 15 CS 410. Authority of liquor control commission to suspend permits discussed. 36 CS 305. Constitutionality of regulations concerning live entertainment discussed. Id. Cited. 38 CS 460.



Section 30-6a - Adoption of regulations.

(a) The Department of Consumer Protection may adopt in accordance with the provisions of chapter 54 all necessary regulations, subject to the provisions of subsection (c) of this section, to: (1) Carry out, enforce and prevent violation of the provisions of this chapter, (2) inspect permit premises, (3) ensure sanitary conditions, (4) ensure proper, safe and orderly conduct of permit premises, and (5) protect the public against fraud or overcharge.

(b) More specifically, with respect to part V of this chapter, the Department of Consumer Protection may adopt in accordance with the provisions of chapter 54 regulations that are necessary to (1) carry out the purposes of section 30-64 and prevent the circumvention thereof by the offering or giving of any rebate, allowance, free goods, discount or any other thing or service of value; (2) permit the withdrawal of, an addition to, a deletion from or an amendment of any schedule, or a modification of prices therein, when not inconsistent with the purposes of said section 30-64, whenever necessary to avoid practical difficulties or unnecessary hardships to any permittee affected by said section 30-64 or because of acts or circumstances beyond the control of such permittee and under such terms and conditions as are necessary to carry out the purposes of said section 30-64; (3) permit the sale by a retailer of a brand of alcoholic liquor or wine for which a schedule of suggested consumer resale prices has not been and cannot be filed, whenever necessary to avoid practical difficulties or unnecessary hardships to any permittee affected by said section or because of acts or circumstances beyond the control of such permittee, and under such terms and conditions as are necessary to carry out the purposes of said section 30-64; (4) subject to the provisions of section 30-63e, permit the closeout of a brand for the purpose of discontinuing its sale, under such terms and conditions as are necessary to carry out the purposes of said section 30-64; (5) carry out the purposes of sections 30-68k to 30-68m, inclusive, and section 30-76a and prevent their circumvention; (6) on verified application, and for good cause shown, permit any adjustment or change of any item on the schedule required to be filed under section 30-63 and said section 30-64; and (7) permit the sale at a price which is less than cost by a supplier, wholesaler or retailer for any item of alcoholic liquor, except beer, that is damaged or deteriorated in quality, or, subject to the provisions of section 30-63f, permit the closeout of a brand or size for the purpose of discontinuing its sale, under such terms and conditions as are necessary to carry out the purposes of sections 30-68k to 30-68m, inclusive, and section 30-76a.

(c) The department shall not adopt any regulation: (1) Requiring prior approval of alterations or changes in the interior or exterior of permit premises; (2) requiring prior approval for live entertainment or the installation of amusement devices or games; (3) requiring registration of employees or agents of permittees; (4) requiring the presence of retail permittees on permit premises during hours of sale or prohibiting employment of such permittees in another occupation or business except as provided in section 30-45; or (5) establishing a mandated minimum price above which a permittee must sell.

(P.A. 93-139, S. 4; P.A. 95-195, S. 14, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 95-195 amended Subsecs. (a) and (b) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-6b - Regulation requiring locking of certain beer coolers accessible to the public prohibited.

No regulation adopted pursuant to the authority of this chapter shall require that beer coolers accessible to the public be locked during hours when the sale of alcoholic liquors for off-premises consumption is forbidden and grocery store beer permit premises are open for business.

(P.A. 08-11, S. 1.)

History: P.A. 08-11 effective April 29, 2008.

See Sec. 30-20 re grocery store beer permit.



Section 30-6c - Amendment of regulations concerning barroom partition requirements for restaurant and cafe permits.

The Department of Consumer Protection shall, pursuant to section 30-6a, amend the regulations of Connecticut state agencies, in accordance with the provisions of chapter 54, to: (1) Allow the Commissioner of Consumer Protection, or his or her designee, to grant an exemption from the requirement that premises operating pursuant to restaurant and cafe permits have separate toilet facilities for men and women which may be reached without passing through the barroom, and (2) add a provision that, during said department’s plan review for new applications for restaurant and cafe permits, the applicant may request and said department may grant an exception to the effective separation requirement regarding separation of the dining room or lounge from the barroom where the cafe is to consist of more than one public room.

(P.A. 13-12, S. 1.)

History: P.A. 13-12 effective May 20, 2013.



Section 30-7 - Regulations to be furnished upon request.

Every regulation made by the Department of Consumer Protection under the authority of this chapter shall be furnished to each permittee upon request. The department shall biennially, on or before July first in the odd-numbered years, either (1) publish in convenient pamphlet form all regulations then in force and shall furnish upon request copies of such pamphlets to every permittee authorized under the provisions of this chapter to manufacture or sell alcoholic liquor and to such other persons as desire such pamphlets, or (2) post such regulations on the department’s Internet web site.

(1949 Rev., S. 4229; P.A. 73-31; P.A. 76-394, S. 1, 4; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 85-613, S. 69, 154; P.A. 91-167; P.A. 93-139, S. 5; P.A. 95-195, S. 3, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 13-196, S. 1.)

History: P.A. 73-31 required that regulations be printed in Connecticut Law Journal rather than in one issue of a newspaper in each county and required that licensees be furnished copies of regulations immediately; P.A. 76-394 required that licensees be sent copies biennially rather than annually and changed deadline date from December thirty-first to April first; P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 78-303 clarified and qualified name change enacted in P.A. 77-614; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 85-613 made technical changes; P.A. 91-167 specified that department must furnish printed regulations to licensees only upon request and changed time for publication of regulations from April to July of odd-numbered years; P.A. 93-139 made technical change; P.A. 95-195 replaced Department of Liquor Control with Department of Consumer Protection and made technical change, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-196 added “either”, designated provision re publication of regulations as Subdiv. (1) and added Subdiv. (2) re posting regulations on department’s Internet web site, effective June 21, 2013.



Section 30-8 - Investigations, oaths and subpoenas.

The Department of Consumer Protection and any agent thereof authorized to conduct any inquiry, investigation or hearing under the provisions of this chapter shall have power to administer oaths and take testimony under oath relative to the matter of inquiry or investigation. The Commissioner of Consumer Protection may withhold from disclosure any complaints or inspections that result in an investigation conducted by the department under this chapter, or any other information obtained by the department during the course of an investigation conducted by the department under this chapter, until the earlier of (1) the date when the investigation is completed, (2) six months after the date when the complaint resulting in the investigation was filed, or (3) six months after the investigation was commenced. At any hearing ordered by the department, the department or such agent having authority by law to issue such process may subpoena witnesses and require the production of records, papers and documents pertinent to such inquiry. No witness under subpoena authorized to be issued by the provisions of this section shall be excused from testifying or from producing records, papers or documents on the ground that such testimony or the production of such records or other documentary evidence would tend to incriminate him, but such evidence or the records or papers so produced and any information directly or indirectly derived from such evidence, records or papers shall not be used in any criminal proceeding against him. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the department or its authorized agent or to produce any records and papers pursuant thereto, the department or its agent may apply to the superior court for the judicial district of Hartford or for the judicial district wherein the person resides or wherein the business has been conducted, setting forth such disobedience to process or refusal to answer, and the court shall cite such person to appear before the court to answer such question or to produce such records and papers and, upon his refusal so to do, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days. Notwithstanding the serving of the term of such commitment by any person, the department may proceed with such inquiry and examination as if the witness had not previously been called upon to testify. Officers who serve subpoenas issued by the department or under its authority and witnesses attending hearings conducted by it under this section shall receive like fees and compensation as officers and witnesses in the courts of this state to be paid on vouchers of the department on order of the Comptroller.

(1949 Rev., S. 4230; 1969, P.A. 297; P.A. 77-614, S. 165, 587, 610; P.A. 78-280, S. 2, 6, 127; 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-139, S. 6; 93-142, S. 4, 7, 8; P.A. 95-195, S. 15, 83; 95-220, S. 4–6; P.A. 97-175, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1969 act replaced jails with community correctional centers; P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 78-280 replaced “county” with “judicial district” and “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 78-303 clarified and qualified name change enacted by P.A. 77-614; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-139 extended the prohibition against using evidence produced by a witness for prosecution to any information derived directly or indirectly from such evidence; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-195 amended Subsec. (a) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-175 added provisions re withholding information from disclosure and made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-9 - Status of towns as to sale of alcoholic liquor.

The sale of alcoholic liquor under the provisions of this chapter shall be permitted in any town in the state until by vote of the town, taken as provided in section 30-10, a contrary preference has been indicated; and nothing contained in this chapter shall be construed to permit the sale of alcoholic liquor in any town which has voted to the contrary.

(1949 Rev., S. 4231, 4319.)



Section 30-10 - Vote on liquor permit question.

Upon the petition of not less than ten per cent of the electors of any town, lodged with the town clerk at least sixty days before the date of any regular town election, the selectmen of the town shall warn the electors of such town that, at the regular town election, a vote shall be taken to determine: (1) Whether or not the sale of alcoholic liquor shall be permitted in such town, or (2) whether the sale of alcoholic liquor shall be permitted in such town in one or more of the classes of permits set forth in section 30-15. Such vote shall be taken in the manner prescribed in sections 9-369 and 30-11, and shall become effective on the first Monday of the month next succeeding such town election and shall remain in force until a new vote is taken; provided such vote may be taken at a special election called for the purpose in conformity with the provisions of section 9-164 and provided at least one year shall have elapsed since the previous vote was taken. The provisions of chapter 145 concerning absentee voting at referenda shall apply to all votes taken upon the question of liquor permits. Any class or classes of permits already allowed in a town shall not be affected by any vote unless the petition specifies such class or classes or requests “No Permits”.

(1949 Rev., S. 4232; 1953, S. 2150d; February, 1965, P.A. 362, S. 1; 1972, P.A. 294, S. 31; P.A. 79-604, S. 3, 5; P.A. 82-144; P.A. 86-179, S. 51, 53.)

History: 1965 act replaced reference to beer only sales in Subdiv. (2) with reference to sale of alcoholic liquor “in one or more of the classes of permits set forth in section 30-15”; 1972 act referred to “regular” town elections rather than “annual” elections, deleting provision which allowed vote at special election only for towns with biennial elections; P.A. 79-604 specified that classes of permits already allowed in a town remain unaffected by vote unless specified in petition or “no permits” is requested in petition; P.A. 82-144 moved filing date for petition from 20 to 60 days before the date of election; P.A. 86-179 made technical change.

See Sec. 30-91 re hours and days of closing.



Section 30-11 - Form of ballot label.

The ballot label designations in a vote upon the question of liquor permits shall be “Shall the sale of alcoholic liquor (Permit for All Alcoholic Liquor) be allowed in .... (Name of town)?” or “Shall the sale of alcoholic liquor under (Specified Permit or Permits) be allowed in .... (Name of town)?” or “Shall the sale of alcoholic liquor be prohibited (No Permits) in .... (Name of town)?” and shall be provided in accordance with the provisions of section 9-250. No elector shall vote for more than one designation. No permit shall be issued for “all alcoholic liquor” unless a majority of the votes cast shall be for “all alcoholic liquor” and votes for “all alcoholic liquor” shall be added to, and counted as, votes for “(specified) permit” or “(specified) permits” in case the votes for “all alcoholic liquor” shall not amount to a majority of the total number of votes cast. The provisions of this section shall not affect wholesaler permits.

(1949 Rev., S. 4233; 1953, S. 2151d; February, 1965, P.A. 362, S. 2; P.A. 86-170, S. 12, 13.)

History: 1965 act referred to “(Specified) Permits” rather than to “Beer Permits”; P.A. 86-170 required that designation on ballot label be in form of question.



Section 30-12 - Liquor permit contrary to vote void.

When any town has so voted upon the question of liquor permits, any liquor permit granted in such town which is not in accordance with such vote shall be void except manufacturer permits, railroad permits and golf country club permits.

(1949 Rev., S. 4234; February, 1965, P.A. 553, S. 2.)

History: 1965 act included reference to golf country club permits.

See Sec. 30-44 re mandatory refusal of permit when sale prohibited.



Section 30-13 - Previous town action to remain in effect.

In all cases in which a town, either by vote of a town meeting or by ordinance, previous to May 18, 1950, acted on the sale of alcoholic liquors or the reduction of the number of hours when such sale is permissible, such action shall remain in effect until further action is taken in accordance with this chapter.

(March, 1950, S. 2176d.)



Section 30-13a - Prior vote not to apply to sale under golf country club permit. Referendum requirement.

In any case in which a town has, under the provisions of this part, acted, prior to October 1, 1965, to prohibit the sale of alcoholic liquor or restrict such sale to beer only, such action shall not apply to the sale of alcoholic liquor under a golf country club permit, except that the granting of any such permit by the Department of Consumer Protection shall be subject to the provisions of section 30-25a, provided any such permit issued prior to October 1, 1973, shall be subject to the provisions of said section 30-25a only if the holder fails to renew such permit or it is revoked by the department for cause.

(February, 1965, P.A. 553, S. 3; P.A. 73-601, S. 1; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 16, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 73-601 stated when granting of permit is to be subject to provisions of Sec. 30-25a; P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 78-303 clarified and qualified name change enacted in P.A. 77-614; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-13b - Local option re nonprofit theater permits.

Section 30-13b is repealed.

(1967, P.A. 725, S. 5; P.A. 74-20, S. 1, 2.)



Section 30-14 - Nature and duration of permit. Renewal by transferee or purchaser of permit premises.

(a) A permit shall be a purely personal privilege that expires annually, except a permit issued under sections 30-25, 30-35, 30-37b, 30-37d, 30-37g and 30-37h, and revocable in the discretion of the Department of Consumer Protection subject to appeal as provided in section 30-55. A permit shall not constitute property, nor shall it be subject to attachment and execution, nor shall it be alienable, except that it shall descend to the estate of a deceased permittee by the laws of testate or intestate succession. A railroad permit or an airline permit shall be granted to the railroad corporation or airline corporation and not to any person, and the corporation shall be the permittee.

(b) Any permit in this part, except a permit issued under sections 30-25, 30-35, 30-37b, 30-37d, 30-37g and 30-37h, may be issued for a continuous period of not more than six consecutive calendar months, at two-thirds of regular fees, but rebate of fees shall not be permitted for any unexpired portion of the term of a permit revoked by reason of a violation of any provision of this chapter.

(c) The executors or administrators of the estate of any deceased permittee, and the trustees of any insolvent or bankrupt estate of a permittee, when such estate consists in whole or in part of alcoholic liquor, may continue the business of the sale or manufacture of alcoholic liquor under order of the appropriate court and may exercise the privileges of the deceased or insolvent or bankrupt permittee for a period not exceeding six months after the date of such decease or of such insolvency or bankruptcy, or until such time as the applicable permit expires, whichever date is later. A certified copy of the order of the court authorizing the continuance of such business shall be filed with the department. In the event of the death, insolvency or bankruptcy of a backer, the permittee of such backer shall have the same rights and privileges as set forth in this section, provided, in addition to the order of said court, the executor or administrator of the estate of any deceased backer, or the trustee of any insolvent or bankrupt estate of a backer, shall file a notice with the department that he has authorized such permittee to continue such business.

(d) Notwithstanding any provision of this section, a package store permit may be renewed by a transferee or purchaser of permit premises under section 30-14a.

(1949 Rev., S. 4236; P.A. 73-543, S. 5, 14; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 81-294, S. 7, 22; P.A. 93-139, S. 7; P.A. 95-195, S. 17, 83; P.A. 97-175, S. 2; P.A. 99-194, S. 23; P.A. 01-195, S. 93, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 73-543 included references to airline permits and airline corporations; P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 78-303 clarified and qualified name change enacted in P.A. 77-614; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 81-294 added Subsec. (b) allowing renewal of permit by transferee or purchaser of premises on and after June 8, 1981; P.A. 93-139 made technical changes and added a provision for a six-month permit as new Subsec. (b), relettering a part of former Subsec. (a) as (c) and former Subsec. (b) as (d); P.A. 95-195 amended Subsec. (a) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 97-175 amended Subsec. (a) to provide that permits shall descend to the estate of a deceased permittee by the laws of testate or intestate succession and to make a technical change, and amended Subsec. (c) by adding provision re exercise of privileges of deceased or insolvent or bankrupt permittee until such time as the applicable permit expires, deleting provision re filing of court order within ten days of the date of issuance of such order, and making a technical change; P.A. 99-194 amended Subsec. (a) to make technical change; P.A. 01-195 made a technical change in Subsec. (a), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 12 CA 455.

Personal privilege aspect of permit discussed. 5 CS 418; 16 CS 355. Privilege is not a grant of the commission but of the state under prescribed conditions. 10 CS 489. Permittee is a party to an action seeking to revoke his permit, but he may not be a party if the action is to prevent the issuance of a permit. 16 CS 108. Where permittee is ejected, the premises do not retain their character as a permit place. Id., 355. Apparently requires that, except for railroads, permits be issued to individuals only. 18 CS 274.

Subsec. (a):

Cited. 6 CA 278.



Section 30-14a - Renewal and issuance of package store permits. Removal of premises.

A package store permit may be renewed by the person to whom it was issued or by any person who is a transferee or purchaser of premises operating under a package store permit and who meets the requirements of this chapter concerning eligibility for a liquor permit. Commencing June 8, 1986, the Department of Consumer Protection may issue one package store permit for every twenty-five hundred residents of a town as determined by the most recently completed decennial census. The department may authorize the holder of such permit to remove his permit premises to a location in another town provided such removal complies with the provisions of this chapter.

(P.A. 81-294, S. 5, 22; P.A. 85-361, S. 1, 3; P.A. 93-139, S. 8; P.A. 95-195, S. 18, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 85-361 added provisions re removal of permit premises; P.A. 93-139 deleted an obsolete moratorium provision applicable from 1981 to 1986; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-15 - Issuance of permits.

The Department of Consumer Protection may issue permits in the classes described in this chapter. Permits shall be subject to the regulations of the Department of Consumer Protection and the provisions of this chapter.

(1949 Rev., S. 4237; 1953, S. 2155d; February, 1965, P.A. 553, S. 4; 1967, P.A. 725, S. 2; 1969, P.A. 724, S. 2; 1971, P.A. 254, S. 2; 1972, P.A. 68, S. 4; P.A. 73-533, S. 3; 73-543, S. 2, 14; P.A. 74-307, S. 4; P.A. 75-598, S. 3; 75-641, S. 2; P.A. 76-347, S. 1; P.A. 77-614, S. 165, 587, 610; P.A. 78-82, S. 3; 78-202, S. 3, 5; 78-279, S. 1, 2, 6; 78-294, S. 2, 5; 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 192, 345, 348; P.A. 81-287, S. 2; 81-367, S. 1, 9; P.A. 82-299, S. 2, 6; P.A. 83-152, S. 3; 83-283, S. 1, 5; 83-434, S. 1, 4; P.A. 84-494, S. 1, 11; P.A. 85-380, S. 1, 6, 12; P.A. 87-321, S. 1, 6; P.A. 89-155, S. 1, 4; 89-181, S. 2, 6; P.A. 91-353, S. 4, 7; P.A. 93-139, S. 9; P.A. 95-195, S. 19, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1965 act added golf country club permits; 1967 act added nonprofit theater permits; 1969 act added nonprofit public art museum permits; 1971 act added charitable organization permits; 1972 act added university permits; P.A. 73-533 added coliseum and coliseum concession permits; P.A. 73-543 added airline permits; P.A. 74-307 added special sporting facility permits; P.A. 75-598 added night club permits; P.A. 75-641 reordered subdivisions and added cafe permits; P.A. 76-347 added bowling establishment permits; P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 78-82 added resort permits; P.A. 78-202 added special outing facility permits; P.A. 78-279 added university liquor permits; P.A. 78-294 added manufacturers’ permits for farm wineries; P.A. 78-303 clarified and qualified extent of name change enacted in P.A. 77-614; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 81-287 amended Subdiv. (6) to add reference to nonprofit club permit; P.A. 81-367 eliminated references to druggist permit for beer only and package store beer permit as of May 29, 1981, allowed issuance of such permits to persons making application prior to said date and allowed renewal of such licenses; P.A. 82-299 added restaurant permit for catering establishment; P.A. 83-152 added Subsec. (a)(32) for nonprofit public television corporation permits; P.A. 83-283 amended Subsec. (a) by creating a new racquetball facility permit in Subdiv. (30); P.A. 83-434 amended Subsec. (a) by adding a provision for bowling establishment permit for beer only in Subdiv. (30); P.A. 84-494 amended Subsec. (a) by adding an airport restaurant permit and an airport bar permit; P.A. 85-380 eliminated night club permits and added nonprofit golf tournament permits; P.A. 87-321 amended Subsec. (a) by adding an airport airline club permit classification; P.A. 89-155 amended Subsec. (a) to include temporary permits for alcoholic liquor, university permits for beer only and for beer and wine only and nonprofit corporation permits; P.A. 89-181 amended Subsec. (a) to include manufacturer permits for brew pubs; P.A. 91-353 added Subdiv. (34), the ninety-day provisional permit, to the classes of permits; P.A. 93-139 deleted the list of the classes of permits in former Subsec. (a) and deleted former Subsecs. (b) and (c) re druggist permits and night club permit renewals; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 15 CS 290. Cited. 28 CS 186.



Section 30-16 - Manufacturer permit.

(a) A manufacturer permit shall allow the manufacture of alcoholic liquor and the storage, bottling and wholesale distribution and sale of alcoholic liquor manufactured or bottled to permittees in this state and without the state as may be permitted by law; but no such permit shall be granted unless the place or the plan of the place of manufacture has received the approval of the Department of Consumer Protection. Such permit shall also authorize the offering and tasting, on the premises of the permittee, of free samples of spirits distilled on the premises. Tastings shall not exceed one-half ounce per patron and shall not be allowed on such premises on Sunday before eleven o’clock a.m. and after eight o’clock p.m. and on any other day before ten o’clock a.m. and after eight o’clock p.m. No tastings shall be offered to or allowed to be consumed by any minor or intoxicated person. A holder of a manufacturer permit may apply for and shall receive an out-of-state shipper’s permit for manufacturing plants and warehouse locations outside the state owned by such manufacturer or a subsidiary corporation thereof, at least eighty-five per cent of the voting stock of which is owned by such manufacturer, to bring into any of its plants or warehouses in the state alcoholic liquors for reprocessing, repackaging, reshipment or sale either (1) within the state to wholesaler permittees not owned or controlled by such manufacturer, or (2) outside the state. A holder of a manufacturer permit, except a manufacturer permit for cider, may apply for and shall receive a wholesaler permit. The annual fee for a manufacturer permit shall be one thousand eight hundred fifty dollars.

(b) A manufacturer permit for beer shall be in all respects the same as a manufacturer permit, except that the scope of operations of the holder shall be limited to beer, but shall permit the storage of beer in any part of the state. Such permit shall also authorize the offering and tasting, on the premises of the permittee, of free samples of beer brewed on such premises and the selling at retail from the premises of sealed bottles or other sealed containers of such beer for consumption off the premises. The offering and tasting may be limited to visitors who have attended a tour of the premises of the permittee. Such selling at retail from the premises of sealed bottles or other sealed containers shall comply with the provisions of subsection (d) of section 30-91 and shall permit not more than nine liters of beer to be sold to any person on any day on which such sale is authorized under the provisions of subsection (d) of section 30-91. The annual fee for a manufacturer permit for beer shall be one thousand dollars.

(c) A manufacturer permit for cider not exceeding six per cent alcohol by volume and apple wine not exceeding fifteen per cent alcohol by volume shall allow (1) the manufacture, storage, bottling and wholesale distribution and sale at retail of such cider and apple wine to permittees and nonpermittees in this state as may be permitted by law; but no such permit shall be issued unless the place or the plan of the place of manufacture has received the approval of the department; and (2) the sale and shipment by the holder of such permit of such cider and such apple wine to persons outside the state and to consumers in this state in the same manner and subject to the same conditions as such sale and shipment is permitted for wine by a farm winery manufacturer permittee pursuant to subsection (e) of this section. The annual fee for a manufacturer permit for cider shall be two hundred dollars.

(d) A manufacturer permit for apple brandy and eau-de-vie shall be in all respects the same as a manufacturer permit, except that the scope of operations of the holder shall be limited to apple brandy or eau-de-vie, or both. The annual fee for a manufacturer permit for apple brandy and eau-de-vie shall be four hundred dollars.

(e) (1) A manufacturer permit for a farm winery shall be in all respects the same as a manufacturer permit, except that the scope of operations of the holder shall be limited to wine and brandies distilled from grape products or other fruit products, including grappa and eau-de-vie. As used in this section, “farm winery” means any place or premises, located on a farm in the state in which wine is manufactured and sold.

(2) Such permit shall, at the single principal premises of the farm winery, authorize (A) the sale in bulk by the holder thereof from the premises where the products are manufactured pursuant to such permit; (B) as to a manufacturer who produces one hundred thousand gallons of wine or less per year, the sale and shipment by the holder thereof to a retailer of wine manufactured by the farm winery permittee in the original sealed containers of not more than fifteen gallons per container; (C) the sale and shipment by the holder thereof of wine manufactured by the farm winery permittee to persons outside the state; (D) the offering and tasting of free samples of such wine or brandy to visitors and prospective retail customers for consumption on the premises of the farm winery permittee; (E) the sale at retail from the premises of sealed bottles or other sealed containers of such wine or brandy for consumption off the premises; (F) the sale at retail from the premises of wine or brandy by the glass and bottle to visitors on the premises of the farm winery permittee for consumption on the premises; and (G) subject to the provisions of subdivision (3) of this subsection, the sale and delivery or shipment of wine manufactured by the permittee directly to a consumer in this state. Notwithstanding the provisions of subparagraphs (D), (E) and (F) of this subdivision, a town may, by ordinance or zoning regulation, prohibit any such offering, tasting or selling at retail at premises within such town for which a manufacturer permit for a farm winery has been issued.

(3) A permittee, when selling and shipping wine directly to a consumer in this state, shall: (A) Ensure that the shipping labels on all containers of wine shipped directly to a consumer in this state conspicuously state the following: “CONTAINS ALCOHOL—SIGNATURE OF A PERSON AGE 21 OR OLDER REQUIRED FOR DELIVERY”; (B) obtain the signature of a person age twenty-one or older at the address prior to delivery, after requiring the signer to demonstrate that he or she is age twenty-one or older by providing a valid motor vehicle operator’s license or a valid identity card described in section 1-1h; (C) not ship more than five gallons of wine in any two-month period to any person in this state; (D) pay, to the Department of Revenue Services, all sales taxes and alcoholic beverage taxes due under chapters 219 and 220 on sales of wine to consumers in this state, and file, with said department, all sales tax returns and alcoholic beverage tax returns relating to such sales; (E) report to the Department of Consumer Protection a separate and complete record of all sales and shipments to consumers in the state, on a ledger sheet or similar form which readily presents a chronological account of such permittee’s dealings with each such consumer; (F) not ship to any address in the state where the sale of alcoholic liquor is prohibited by local option pursuant to section 30-9; and (G) hold an in-state transporter’s permit pursuant to section 30-19f or make any such shipment through the use of a person who holds such an in-state transporter’s permit.

(4) No licensed farm winery may sell any such wine or brandy not manufactured by such winery, except a licensed farm winery may sell from the premises wine manufactured by another farm winery located in this state.

(5) The farm winery permittee shall grow on the premises of the farm winery or on property under the same ownership and control of said permittee or leased by the backer of a farm winery permit or by said permittee within the farm winery’s principal state an average crop of fruit equal to not less than twenty-five per cent of the fruit used in the manufacture of the farm winery permittee’s wine. An average crop shall be defined each year as the average yield of the farm winery permittee’s two largest annual crops out of the preceding five years, except that during the first seven years from the date of issuance of a farm winery permit, an average crop shall be defined as three tons of grapes for each acre of vineyard farmed by the farm winery permittee. Such seven-year period shall not begin anew if the property for which the farm winery permit is held is transferred or sold during such seven-year period. In the event the farm winery consists of more than one property, the aggregate acreage of the farm winery shall not be less than five acres.

(6) A holder of a manufacturer permit for a farm winery, when advertising or offering wine for direct shipment to a consumer in this state via the Internet or any other on-line computer network, shall clearly and conspicuously state such liquor permit number in its advertising.

(7) A holder of a manufacturer permit for a farm winery may sell wine manufactured from such winery at a farmers’ market, as defined in section 22-6r, that is operated as a nonprofit enterprise or association, provided such farmers’ market invites such holder to sell wine at such farmers’ market and such holder has a farmers’ market wine sales permit issued by the Commissioner of Consumer Protection in accordance with the provisions of subsection (a) of section 30-37o.

(8) The annual fee for a manufacturer permit for a farm winery shall be three hundred dollars.

(f) A manufacturer permit for a brew pub shall allow: (1) The manufacture, storage and bottling of beer, (2) the retail sale of alcoholic liquor to be consumed on the premises with or without the sale of food, (3) the selling at retail from the premises of sealed bottles or other sealed containers of beer brewed on such premises for consumption off the premises, and (4) the sale of sealed bottles or other sealed containers of beer brewed on such premises to the holder of a wholesaler permit issued pursuant to subsection (b) of section 30-17, provided that the holder of a manufacturer permit for a brew pub produces at least five thousand gallons of beer on the premises annually. Such selling at retail from the premises of sealed bottles or other sealed containers shall comply with the provisions of subsection (d) of section 30-91 and shall permit not more than nine liters of beer to be sold to any person on any day on which such sale is authorized under the provisions of subsection (d) of section 30-91. The annual fee for a manufacturer permit for a brew pub shall be three hundred dollars.

(g) A manufacturer permit for beer and brew pub shall be in all respects the same as a manufacturer permit for beer, as defined in subsection (b) of this section, and shall allow those additional permissible uses specified in the manufacturer permit for a brew pub, as defined in subsection (f) of this section, provided the holder of a manufacturer permit for beer and brew pub produces at least five thousand gallons of beer on the premises annually. The annual fee for a manufacturer permit for beer and brew pub shall be one thousand five hundred dollars.

(1949 Rev., S. 4238; February, 1965, P.A. 180; 1967, P.A. 327, S. 1; P.A. 77-614, S. 165, 587, 610; P.A. 78-294, S. 3, 5; 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 87-141, S. 1, 2; P.A. 88-97; P.A. 89-181, S. 3, 6; P.A. 90-72, S. 3; P.A. 91-353, S. 1, 7; P.A. 93-139, S. 10; 93-266; P.A. 95-161, S. 1, 3; 95-195, S. 20, 83; P.A. 96-220, S. 1–3, 7; P.A. 98-236, S. 5, 6; P.A. 02-25, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-111, S. 1; 04-169, S. 17; 04-189, S. 1; P.A. 05-7, S. 1; 05-274, S. 1; P.A. 06-67, S. 1; P.A. 07-39, S. 1; 07-145, S. 1; 07-165, S. 2; P.A. 08-187, S. 1; P.A. 09-47, S. 1; June Sp. Sess. P.A. 09-3, S. 327; P.A. 11-164, S. 1; P.A. 12-17, S. 1–3; P.A. 13-30, S. 1; 13-101, S. 1.)

History: 1965 act added provisions in Subdiv. (1) re application by holder of manufacturer’s permit for out-of-state shipper’s permit; 1967 act specified that such out-of-state shipper’s permit is “to bring into any of its plants or warehouses in the state alcoholic liquors for reprocessing, repackaging, reshipment or sale ...” rather than “for the sale of alcoholic liquors to wholesaler permittees in this state not owned or controlled by said manufacturer”; P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, except as later specified in P.A. 78-303, effective January 1, 1979; P.A. 78-294 added Subdiv. (5) re manufacturer’s permits for farm wineries; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 87-141 amended Subdiv. (5) by clarifying that a manufacturer permit does not authorize the offering and tasting of free samples of wine to visitors and prospective retail customers in towns which by ordinance prohibit such conduct, and eliminated the limitation on the number of finished gallons of wine a manufacturer may produce annually; P.A. 88-97 amended Subsec. (5) to provide that farm winery permits may be limited by local ordinance with respect to wine tastings and retail sales; P.A. 89-181 added Subsec. (6) concerning manufacturer permit for a brew pub; P.A. 90-72 allowed holders of a permit to sell alcoholic liquor in addition to beer; P.A. 91-353 amended Subdiv. (6) to require that the holder of a manufacturer permit for a brew pub must produce at least 5,000 gallons of beer on the premises annually; P.A. 93-139 added the annual fee for each manufacturer permit, defined “farm winery” in Subsec. (e) and made technical changes; P.A. 93-266 amended Subdiv. (5) expanding a manufacturer permit for a farm winery to allow the production of brandies from grape and other fruit products in addition to the production of wine; P.A. 95-161 amended Subsec. (b) to authorize the offering of beer to and tasting of beer by tour attendees and amended Subsec. (f) to authorize the retail sale of beer produced on the premises for off-premise consumption; P.A. 95-195 amended Subsec. (a) to substitute Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 96-220 amended Subsec. (c) to permit the sale of apple wine not exceeding 15% alcohol by volume, amended Subsec. (e) to permit the selling at retail of wine by the glass and bottle for on-premise consumption and amended Subsec. (f) to delete the sunset on the retail sale of beer for off-premise consumption, effective June 4, 1996; P.A. 98-236 amended Subsec. (d) by adding provisions re eau-de-vie, effective June 8, 1998; P.A. 02-25 amended Subsec. (e) to allow farm winery to sell wine manufactured by another farm winery located in this state; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-111 amended Subsec. (e) by decreasing the percentage of the average crop of fruit required to be produced within the state, for use in the manufacture of a farm winery permittee’s wine, from 51% to 25%; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-7 made a technical change in Subsec. (a) and amended Subsecs. (b) and (f) to include authorization to sell bottles or sealed containers at retail for off-premises consumption, effective April 19, 2005; P.A. 05-274 amended Subsec. (e) to establish Subdivs. (1) to (7) and authorize the sale and shipment of wine manufactured by the farm winery permittee to a retailer when a farm winery permittee produces 100,000 gallons of wine or less per year, the sale at retail from the premises of wine or brandy by the glass and bottle to visitors on the premises of the farm winery permittee and the sale and delivery or shipment of wine manufactured by the permittee directly to a consumer in this state, effective July 13, 2005; P.A. 06-67 amended Subsec. (e)(5) to add provision re production of fruit on premises of farm winery or on property adjacent to and under same ownership and control of permittee, effective May 19, 2006; P.A. 07-39 changed 60-day period to 2-month period in Subsec. (e)(3)(C); P.A. 07-145 and 07-165 both amended Subsec. (f) by designating existing items allowed under manufacturer permit for a brew pub as Subdivs. (1), (2) and (3) and adding Subdiv. (4) allowing sale of sealed bottles or containers of beer brewed on premises to wholesaler permittee, effective June 25, 2007; P.A. 08-187 amended Subsec. (e) to add “at the single principal premises of the farm winery” in Subdiv. (2) and, in Subdiv. (5), to change “produce” to “grow”, to delete “adjacent to”, to add “or leased by the backer of a farm winery permit”, to authorize growing of fruit crop “within the farm winery’s principal state” and to require that if farm winery consists of more than one property, aggregate acreage of the winery be not less than 5 acres, effective June 12, 2008; P.A. 09-47 amended Subsec. (c) by designating existing provisions re activities allowed by permit as Subdiv. (1) and adding Subdiv. (2) to allow sale and shipment of cider and apple wine in same manner and subject to same conditions as permitted for wine by a farm winery manufacturer permittee, effective May 20, 2009; June Sp. Sess. P.A. 09-3 increased fees; P.A. 11-164 amended Subsec. (e) by adding new Subdiv. (7) re sale of wine at farmers’ markets and redesignating existing Subdiv. (7) as Subdiv. (8), effective July 1, 2011; P.A. 12-17 amended Subsec. (b) by changing “shall” to “may” re limiting offering and tasting of free samples of beer to visitors who have attended a tour of premises and increasing amount of beer permitted to be sold to any person on any day from 8 liters to 9 liters, amended Subsec. (f) by increasing amount of beer permitted to be sold to any person on any day from 8 liters to 9 liters and added Subsec. (g) re manufacturer permit for beer and brew pub, effective July 1, 2012; P.A. 13-30 amended Subsec. (e)(5) by adding provision re 7-year period not to begin anew if property for which permit held is transferred or sold during that period, effective May 24, 2013; P.A. 13-101 amended Subsec. (a) by adding provision re offering and tasting of free samples of spirits distilled on premises, subject to certain conditions, effective June 6, 2013.



Section 30-17 - Wholesaler permit. Termination or diminishment of distributorship.

(a)(1) A wholesaler permit shall allow the bottling of alcoholic liquor and the wholesale sale of alcoholic liquor to permittees in this state and without the state, as may be permitted by law, and the sale of alcoholic liquors to vessels engaged in coastwise or foreign commerce, and the sale of alcohol and alcoholic liquor for industrial purposes to nonpermittees, such sales to be made in accordance with the regulations adopted by the Department of Consumer Protection, and the sale of alcohol and alcoholic liquor for medicinal purposes to hospitals and charitable institutions and to religious organizations for sacramental purposes and the receipt from out-of-state shippers of multiple packages of alcoholic liquor. The holder of a wholesaler permit may apply for and shall thereupon receive an out-of-state shipper’s permit for direct importation from abroad of alcoholic liquors manufactured outside the United States and an out-of-state shipper’s permit for direct importation from abroad of beer manufactured outside the United States. The annual fee for a wholesaler permit shall be two thousand six hundred fifty dollars.

(2) When a holder of a wholesaler permit has had the distributorship of any alcohol, beer, spirits or wine product of a manufacturer or out-of-state shipper for six months or more, such distributorship may be terminated or its geographic territory diminished upon (A) the execution of a written stipulation by the wholesaler and manufacturer or out-of-state shipper agreeing to the change and the approval of such change by the Department of Consumer Protection; or (B) the sending of a written notice by registered mail, return receipt requested, by the manufacturer or out-of-state shipper to the wholesaler, a copy of which notice has been sent simultaneously by registered mail, return receipt requested, to the Department of Consumer Protection. No such termination or diminishment shall become effective except for just and sufficient cause, provided such cause shall be set forth in such notice and the Department of Consumer Protection shall determine, after hearing, that just and sufficient cause exists. If an emergency occurs, caused by the wholesaler, prior to such hearing, which threatens the manufacturers’ or out-of-state shippers’ products or otherwise endangers the business of the manufacturer or out-of-state shipper and said emergency is established to the satisfaction of the Department of Consumer Protection, the department may temporarily suspend such wholesaler permit or take whatever reasonable action the department deems advisable to provide for such emergency and the department may continue such temporary action until its decision after a full hearing. The Department of Consumer Protection shall render its decision with reasonable promptness following such hearing. Notwithstanding the aforesaid, a manufacturer or out-of-state shipper may appoint one or more additional wholesalers as the distributor for an alcohol, spirits or wine product within such territory, provided such appointment shall not be effective until six months from the date such manufacturer or out-of-state shipper sets forth such intention in written notice to the existing wholesaler by registered mail, return receipt requested, with a copy of such notice simultaneously sent by registered mail, return receipt requested, to the Department of Consumer Protection. For just and sufficient cause, a manufacturer or out-of-state shipper may appoint one or more additional wholesalers as the distributor for a beer product within such territory provided such manufacturer or out-of-state shipper sets forth such intention and cause in written notice to the existing wholesaler by registered mail, return receipt requested, with a copy of such notice simultaneously sent by registered mail, return receipt requested, to the Department of Consumer Protection. For the purposes of this section, “just and sufficient cause” means the existence of circumstances which, in the opinion of a reasonable person considering all of the equities of both the wholesaler and the manufacturer or out-of-state shipper warrants a termination or a diminishment of a distributorship as the case may be. For the purposes of this section, “manufacturer or out-of-state shipper” means the manufacturer or out-of-state shipper who originally granted a distributorship of any alcohol, beer, spirits or wine product to a wholesaler, any successor to such manufacturer or out-of-state shipper, which successor has assumed the contractual relationship with such wholesaler by assignment or otherwise, or any other manufacturer or out-of-state shipper who acquires the right to ship such alcohol, beer, spirits or wine into the state.

(3) Nothing contained herein shall be construed to interfere with the authority of the Department of Consumer Protection to retain or adopt reasonable regulations concerning the termination or diminishment of a distributorship held by a wholesaler for less than six months.

(4) All hearings held hereunder shall be held in accordance with the provisions of chapter 54.

(b) A wholesaler permit for beer shall be in all respects the same as a wholesaler permit, except that the scope of operations of the holder shall be limited to beer; but shall not prohibit the handling of nonalcoholic merchandise. The holder of a wholesaler permit for beer may apply for and shall thereupon receive an out-of-state shipper’s permit for direct importation from abroad of beer manufactured outside the United States. The annual fee for a wholesaler permit for beer shall be one thousand dollars.

(1949 Rev., S. 4239; 1955, S. 2156d; 1971, P.A. 605, S. 1; 747, S. 1; 1972, P.A. 95, S. 1; P.A. 73-230; P.A. 75-186, S. 1, 3; 75-641, S. 3; P.A. 77-373; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 79-131, S. 1, 2; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 81-367, S. 2, 9; P.A. 84-432, S. 2, 3; P.A. 86-57, S. 1, 2; P.A. 93-139, S. 11; P.A. 95-161, S. 6, 9; 95-195, S. 21, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 328.)

History: 1971 acts added Subsec. (1)(B) and (C) re termination of distributorship of products and diminishment of territories and specified that wholesaler permit allows “the receipt from out-of-state shippers of multiple packages of still wines and sparkling wines”; 1972 act specified products distributed in Subsec. (1)(B) as alcohol, beer, spirits or wine and added provisions re appointment of successor distributors; P.A. 73-230 made technical correction; P.A. 75-186 substituted “beer” for “malt beverages” in Subsec. (1); P.A. 75-641 changed manner of designating subsections, subdivisions, etc. for consistency with other statutes; P.A. 77-373 deleted word “beer” (added by P.A. 73-230) in provision re appointment of successor distributor; P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, except as later limited by P.A. 78-303, effective January 1, 1979; P.A. 79-131 deleted provision which had stated that termination of distributorship or diminishment of territory is effective not earlier than one year from date of notice unless there is just and sufficient cause for imposing an earlier date, defined meaning of just and sufficient cause for purposes of section and changed effective date of successor distributor’s powers (previously 90 days after notice), distinguishing between alcohol, spirits or wine products and beer; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 81-367 amended Subsec. (a) to provide that termination or diminishment of a wholesaler’s distributorship may be effected only for just and sufficient cause if the wholesaler has had the distributorship for 6 months or more where prior law extended this protection only after 24 months, and to provide that the 6-month time period applies to the successors or assigns of a manufacturer or out-of-state shipper; P.A. 84-432 amended Subsec. (a) by specifying the conditions under which a manufacturer or out-of-state shipper might appoint an additional wholesaler as a distributor of beer, and by adding Subdiv. (4) requiring hearings to be held in accordance with chapter 54; P.A. 86-57 amended Subsec. (a) to add definition of “manufacturer or out-of-state shipper”; P.A. 93-139 made technical changes and added the annual fee for each wholesaler permit; P.A. 95-161 amended Subsec. (a) to change the type of alcohol that can be received from an out-of-state shipper from still and sparkling wines to alcoholic liquor, effective June 27, 1995; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a)(1) from $2,400 to $2,650 and increased fee in Subsec. (b) from $800 to $1,000.

See Sec. 30-38 re storage facilities for liquor.

Subsec. (a):

Subdiv. (2) cited. 202 C. 405. Subdiv. (2)(B) cited. 208 C. 187.



Section 30-17a - Sales by wholesaler permittees to retail permittees outside territory.

Notwithstanding any provision of the general statutes to the contrary, no wholesaler permittee shall refuse to sell alcohol, spirits or wine to any retail permittee, without regard to the location of such retail permittee’s place of business if (1) such retail permittee is willing to accept delivery at such wholesaler permittee’s place of distribution, (2) such retail permittee meets any reasonable conditions imposed upon other retail permittees located within such wholesaler permittee’s geographic territory and (3) the item of alcohol spirits or wine sought by such retail permittee is not available from any wholesaler permittee serving a geographic territory in which such retail permittee’s place of business is located or is only available from such a wholesaler permittee at a higher price. Any agreement entered into on or after June 8, 1981, which conflicts with the terms of this section shall be void. As used in this section, the term “retail permittee” means the holder of a permit allowing the sale of alcoholic liquor for on or off-premises consumption.

(P.A. 81-294, S. 19, 22; P.A. 82-332, S. 7, 13.)

History: P.A. 82-332 made section applicable to holders of permits allowing on or off-premises consumption where previously more broadly applicable by deleting reference to specific sections.



Section 30-17b - Wholesaler’s salesman certificates.

(a) No person shall be employed by any wholesaler of alcoholic liquor to sell or offer for sale alcoholic liquor to any retailer of alcoholic liquor unless such person holds a wholesaler’s salesman certificate or files an application for such certificate not later than ten days after the date of his or her initial employment. Any person desiring a wholesaler’s salesman certificate or renewal thereof, shall file a sworn application for such certificate upon forms to be furnished by the Department of Consumer Protection, showing his or her name, address and such other information as the department may require. An application for an initial certificate shall be accompanied by a nonrefundable fee in the amount of fifty dollars. All such certificates shall expire biennially on January thirty-first. The biennial renewal fee for a certificate shall be twenty dollars. If a certified wholesaler’s salesman changes employment, a renewal application shall be filed not later than ten days after the date such new employment commences and shall be accompanied by a nonrefundable fee in the amount of fifty dollars.

(b) The department shall not issue a wholesaler’s salesman certificate to any person who is, by statute or regulation, declared to be an unsuitable person to hold a permit to sell alcoholic liquor.

(c) The Department of Consumer Protection may, in its discretion, refuse a certificate to a wholesaler’s salesman if it has reasonable ground to believe: (1) That the applicant appears to be financially irresponsible; (2) that the applicant is in the habit of using alcoholic beverages to excess; (3) that the applicant has wilfully made any false statement to the department in a material matter; or (4) that the applicant has been convicted of violating any of the liquor laws of this or any other state or the liquor laws of the United States or has been convicted of a felony as such term is defined in section 53a-25 or has such a criminal record that the department reasonably believes he is not a suitable person to hold a certificate, provided no refusal shall be rendered under this subdivision except in accordance with the provisions of sections 46a-80 and 46a-81.

(d) The Department of Consumer Protection may, of its own motion, revoke or suspend a wholesaler’s salesman certificate upon cause found after hearing, provided ten days’ written notice of such hearing has been given to the holder of the certificate setting forth, with the particulars required in civil pleadings, the charges upon which such proposed revocation or suspension is predicated and provided no certificate shall be suspended or revoked for any violation of this chapter of which the holder of the certificate was finally found not guilty by, or received dismissal in, a court having jurisdiction thereof, and no disciplinary action shall be taken thereafter by said department against the holder of the certificate, and provided the department shall not initiate hearing proceedings pursuant to this section based upon any arrest which has not resulted in a conviction. Any appeal from such order of revocation or suspension shall be taken in accordance with the provisions of section 4-183.

(e) Any person who applies for a wholesaler’s salesman certificate or for the renewal of such certificate, whose application is refused or any person who holds a certificate which is revoked or suspended by the Department of Consumer Protection may appeal therefrom in the same manner as provided in section 30-60.

(P.A. 86-191; P.A. 95-195, S. 22, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 329; P.A. 12-17, S. 4.)

History: P.A. 95-195 amended Subsecs. (a), (c), (d) and (e) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fees in Subsec. (a) from $25 to $50; P.A. 12-17 amended Subsec. (a) by deleting requirement that department issue certificate which shall be renewed only upon change of employment, adding provisions re biennial expiration of certificates and biennial renewal fee and making technical changes, effective July 1, 2012.



Section 30-18 - Out-of-state shipper’s permit for alcoholic liquors.

(a) An out-of-state shipper’s permit for alcoholic liquor other than beer shall allow the sale of such alcoholic liquor to manufacturer and wholesaler permittees in this state as permitted by law and, as to any out-of-state shipper operating a farm winery who produces not more than one hundred thousand gallons of wine per year, the sale and shipment by the holder thereof to a retailer of wine manufactured by such permittee on the permitted premises in the original sealed containers of not more than fifteen gallons per container. The permit premises of an out-of-state shipper’s permit for alcoholic liquor may be located within this state or outside this state. The annual fee for an out-of-state shipper’s permit for alcoholic liquor other than beer shall be ninety dollars for a Connecticut manufacturer or wholesaler holding such a permit and shall be one thousand two hundred fifty dollars for any other person holding such a permit. For purposes of this subsection, “farm winery” means any place or premises, located on a farm in which wine is manufactured and sold provided not less than twenty-five per cent of the fruit used in the manufacture of such wine is produced on such farm.

(b) Subject to the provisions of this subsection, an out-of-state shipper’s permit for alcoholic liquor other than beer shall allow the sale and delivery or shipment of wine manufactured by the permittee on the permitted premises directly to a consumer in this state. Such permittee, when selling and shipping wine directly to a consumer in this state, shall: (1) Ensure that the shipping labels on all containers of wine shipped directly to a consumer in this state conspicuously state the following: “CONTAINS ALCOHOL—SIGNATURE OF A PERSON AGE 21 OR OLDER REQUIRED FOR DELIVERY”; (2) obtain the signature of a person age twenty-one or older at the address prior to delivery, after requiring the signer to demonstrate that he or she is age twenty-one or older by providing a valid motor vehicle operator’s license or a valid identity card described in section 1-1h; (3) not ship more than five gallons of wine in any two-month period to any person in this state and not ship any wine until such permittee is registered, with respect to the permittee’s sales of wine to consumers in this state, for purposes of the taxes imposed under chapters 219 and 220, with the Department of Revenue Services; (4) pay, to the Department of Revenue Services, all sales taxes and alcoholic beverage taxes due under chapters 219 and 220 on sales of wine to consumers in this state, and file, with said department, all sales tax returns and alcoholic beverage tax returns relating to such sales, with the amount of such taxes to be calculated as if the sale were in this state at the location where delivery is made; (5) report to the Department of Consumer Protection a separate and complete record of all sales and shipments to consumers in the state, on a ledger sheet or similar form which readily presents a chronological account of such permittee’s dealings with each such consumer; (6) permit the Department of Consumer Protection and Department of Revenue Services, separately or jointly, to perform an audit of the permittee’s records upon request; (7) not ship to any address in the state where the sale of alcoholic liquor is prohibited by local option pursuant to section 30-9; (8) hold an in-state transporter’s permit pursuant to section 30-19f or make any such shipment through the use of a person who holds such an in-state transporter’s permit; and (9) execute a written consent to the jurisdiction of this state, its agencies and instrumentalities and the courts of this state concerning the enforcement of this section and any related laws, rules, or regulations, including, but not limited to, tax laws, rules or regulations.

(c) The Department of Consumer Protection, in consultation with the Department of Revenue Services, may adopt regulations, in accordance with the provisions of chapter 54, to assure compliance with the provisions of subsection (b) of this section.

(d) A holder of an out-of-state shipper’s permit for alcoholic liquor other than beer, when advertising or offering wine for direct shipment to a consumer in this state via the Internet or any other on-line computer network, shall clearly and conspicuously state such liquor permit number in its advertising.

(e) (1) For purposes of chapter 219, the holder of an out-of-state shipper’s permit for alcoholic liquor other than beer, when shipping wine directly to a consumer in this state, shall be deemed to be a retailer engaged in business in this state, as defined in chapter 219, and shall be required to be issued a seller’s permit pursuant to chapter 219.

(2) For purposes of chapter 220, the holder of an out-of-state shipper’s permit for alcoholic liquor other than beer, when shipping wine directly to a consumer in this state, shall be deemed to be a distributor as defined in chapter 220 and shall be required to be licensed pursuant to chapter 220.

(f) As used in this section, “out-of-state” means any state other than Connecticut, any territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico, but does not include any foreign country.

(1949 Rev., S. 4240; P.A. 93-139, S. 12; P.A. 01-60, S. 1; P.A. 05-274, S. 2; P.A. 07-39, S. 2; June Sp. Sess. P.A. 09-3, S. 330.)

History: P.A. 93-139 added the annual fee for each out-of-state shipper’s permit for alcoholic liquor; P.A. 01-60 added provision re location of permit premises in or outside of state; P.A. 05-274 designated existing provisions as Subsec. (a) and amended same to provide for the sale to a retailer when the out-of-state shipper produces not more than 100,000 gallons of wine per year and define “farm winery”, and added Subsec. (b) re the sale and delivery or shipment directly to a consumer in this state, Subsec. (c) re regulations for direct shipment to consumers by out-of-state shippers, Subsec. (d) re the offering of wine for direct shipment to a consumer in this state via the Internet, Subsec. (e) re classification as a retailer engaged in business in this state and classification as a distributor, and Subsec. (f) defining “out-of-state”, effective July 13, 2005; P.A. 07-39 changed 60-day period to 2-month period in Subsec. (b)(3); June Sp. Sess. P.A. 09-3 increased fees in Subsec. (a).

Cited. 14 CS 51.



Section 30-18a - Out-of-state small winery shipper’s permit for wine.

(a) An out-of-state winery shipper’s permit for wine shall allow the sale of wine to manufacturer and wholesaler permittees in this state as permitted by law and for those shippers that produce not more than one hundred thousand gallons of wine per year, the sale and shipment by the holder thereof to a retailer of wine manufactured by such permittee in the original sealed containers of not more than fifteen gallons per container. For purposes of this section, “wine” shall include cider not exceeding six per cent alcohol by volume and apple wine not exceeding fifteen per cent alcohol by volume.

(b) Subject to the provisions of this subsection, an out-of-state winery shipper’s permit for wine shall allow the sale and delivery or shipment of wine manufactured by the permittee directly to a consumer in this state. Such permittee, when selling and shipping wine directly to a consumer in this state, shall: (1) Ensure that the shipping labels on all containers of wine shipped directly to a consumer in this state conspicuously state the following: “CONTAINS ALCOHOL—SIGNATURE OF A PERSON AGE 21 OR OLDER REQUIRED FOR DELIVERY”; (2) obtain the signature of a person age twenty-one or older at the address prior to delivery, after requiring the signer to demonstrate that he or she is age twenty-one or older by providing a valid motor vehicle operator’s license or a valid identity card described in section 1-1h; (3) not ship more than five gallons of wine in any two-month period to any person in this state and not ship any wine until such permittee is registered, with respect to the permittee’s sales of wine to consumers in this state, for purposes of the taxes imposed under chapters 219 and 220, with the Department of Revenue Services; (4) pay, to the Department of Revenue Services, all sales taxes and alcoholic beverage taxes due under chapters 219 and 220 on sales of wine to consumers in this state, and file, with said department, all sales tax returns and alcoholic beverage tax returns relating to such sales, with the amount of such taxes to be calculated as if the sale were in this state at the location where delivery is made; (5) report to the Department of Consumer Protection a separate and complete record of all sales and shipments to consumers in the state, on a ledger sheet or similar form which readily presents a chronological account of such permittee’s dealings with each such consumer; (6) permit the Department of Consumer Protection and Department of Revenue Services, separately or jointly, to perform an audit of the permittee’s records upon request; (7) not ship to any address in the state where the sale of alcoholic liquor is prohibited by local option pursuant to section 30-9; (8) hold an in-state transporter’s permit pursuant to section 30-19f or make any such shipment through the use of a person who holds such an in-state transporter’s permit; and (9) execute a written consent to the jurisdiction of this state, its agencies and instrumentalities and the courts of this state concerning the enforcement of this section and any related laws, rules, or regulations, including tax laws, rules or regulations.

(c) The Department of Consumer Protection, in consultation with the Department of Revenue Services, may adopt regulations in accordance with the provisions of chapter 54 to assure compliance with the provisions of subsection (b) of this section.

(d) A holder of an out-of-state winery shipper’s permit for wine, when advertising or offering wine for direct shipment to a consumer in this state via the Internet or any other on-line computer network, shall clearly and conspicuously state such liquor permit number in its advertising.

(e) (1) For purposes of chapter 219, the holder of an out-of-state winery shipper’s permit for wine, when shipping wine directly to a consumer in this state, shall be deemed to be a retailer engaged in business in this state as defined in chapter 219 and shall be required to be issued a seller’s permit pursuant to chapter 219.

(2) For purposes of chapter 220, the holder of an out-of-state winery shipper’s permit for wine, when shipping wine directly to a consumer in this state, shall be deemed to be a distributor as defined in chapter 220 and shall be required to be licensed pursuant to chapter 220.

(f) Any person who applies for an out-of-state winery shipper’s permit for wine or for the renewal of such permit shall furnish an affidavit to the Department of Consumer Protection, in such form as may be prescribed by the department, affirming whether the out-of-state winery that is the subject of such permit produced more than one hundred thousand gallons of wine during the most recently completed calendar year.

(g) The annual fee for an out-of-state winery shipper’s permit for wine shall be three hundred fifteen dollars.

(h) As used in this section, “out-of-state” means any state other than Connecticut, any territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico, but does not include any foreign country.

(P.A. 97-101; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-274, S. 3; P.A. 07-39, S. 3; P.A. 09-47, S. 2; June Sp. Sess. P.A. 09-3, S. 331.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-274 designated existing provisions as Subsecs. (a) and (f) to (h), made technical changes therein and authorized in Subsec. (a) the sale and shipment to a retailer by out-of-state winery shippers that produce not more than 100,000 gallons of wine per year, added Subsec. (b) re the sale and delivery or shipment of wine by such permittee directly to a consumer in this state, Subsec. (c) re regulations for the direct shipment of wine by such permittees to consumers in this state, Subsec. (d) re the offering of wine for direct shipment to consumers in this state via the Internet and Subsec. (e) re such permittee’s classification as a retailer doing business in this state and classification as a distributor, effective July 13, 2005; P.A. 07-39 changed 60-day period to 2-month period in Subsec. (b)(3); P.A. 09-47 amended Subsec. (a) by specifying wine shall include cider not exceeding 6% alcohol and apple wine not exceeding 15% alcohol, effective May 20, 2009; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (g) from $250 to $315.



Section 30-19 - Out-of-state shipper’s permit for beer.

An out-of-state shipper’s permit for beer shall allow the sale of beer to manufacturer and wholesaler permittees in this state as permitted by law. The permit premises of an out-of-state shipper’s permit for beer may be located within this state or outside this state. The annual fee for an out-of-state shipper’s permit for beer shall be ninety dollars for a Connecticut manufacturer or wholesaler holding such a permit and shall be one thousand two hundred fifty dollars for any other person holding such a permit.

(1949 Rev., S. 4241; P.A. 93-139, S. 13; P.A. 01-60, S. 2; June Sp. Sess. P.A. 09-3, S. 332.)

History: P.A. 93-139 added the annual fee for each out-of-state shipper’s permit for beer; P.A. 01-60 added provision re location of permit premises in or outside of state; June Sp. Sess. P.A. 09-3 increased fees.



Section 30-19f - In-state transporter’s permit.

(a) An in-state transporter’s permit for alcoholic liquor shall allow the commercial transportation of any alcoholic liquor as permitted by law. The annual fee for an in-state transporter’s liquor permit shall be one thousand two hundred fifty dollars.

(b) No person, corporation, trust, partnership, incorporated or unincorporated association, and any other legal entity except: (1) The holder of an out-of-state shipper’s permit issued pursuant to section 30-18 or 30-19; (2) the holder of a manufacturer’s permit issued pursuant to section 30-16 other than the holder of a manufacturer’s permit for a farm winery; and (3) the holder of a wholesaler’s permit issued pursuant to section 30-17 shall transport any alcoholic beverages imported into this state unless such person holds an in-state transporter’s permit and the tax imposed on such alcoholic liquor by section 12-435 has been paid and, if applicable, the tax imposed on the sale of such alcoholic liquor pursuant to chapter 219 has been paid.

(c) An in-state transporter, when shipping or delivering wine directly to a consumer in this state, shall: (1) Ensure that the shipping labels on all containers of wine shipped directly to a consumer in this state conspicuously state the following: “CONTAINS ALCOHOL—SIGNATURE OF A PERSON AGE 21 OR OLDER REQUIRED FOR DELIVERY”; (2) obtain the signature of a person age twenty-one or older at the address prior to delivery, after requiring the signer to demonstrate that he or she is age twenty-one or older by providing a valid motor vehicle operator’s license or a valid identity card described in section 1-1h; and (3) not ship to any address in the state where the sale of alcoholic liquor is prohibited by local option pursuant to section 30-9.

(d) Any person convicted of violating subsections (a), (b) and (c) of this section shall be fined not more than two thousand dollars for each offense.

(P.A. 95-336, S. 1, 2; P.A. 05-274, S. 4; June Sp. Sess. P.A. 09-3, S. 333.)

History: P.A. 05-274 amended Subsec. (b)(2) to exclude the holder of a manufacturer’s permit for a farm winery from exception, amended Subsec. (b)(3) to require payment of any applicable tax imposed pursuant to chapter 219, added new Subsec. (c) re the delivery of wine directly to a consumer in this state by permittee, redesignated existing Subsec. (c) as Subsec. (d) and added reference therein to Subsec. (c) re violations subject to fine, effective July 13, 2005; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $1,000 to $1,250.



Section 30-20 - Package store permit. Grocery store beer permit.

(a) A package store permit shall allow the retail sale of alcoholic liquor not to be consumed on the premises, such sales to be made only in sealed bottles or other containers. The holder of a package store permit may, in accordance with regulations adopted by the Department of Consumer Protection pursuant to the provisions of chapter 54, offer free samples of alcoholic liquor for tasting on the premises, conduct fee-based wine education and tasting classes and demonstrations and conduct tastings or demonstrations provided by a permittee or backer of a package store for a nominal charge to charitable nonprofit organizations. Any offering, tasting, wine education and tasting class or demonstration held on permit premises shall be conducted only during the hours a package store is permitted to sell alcoholic liquor under section 30-91. No tasting of wine on the premises shall be offered from more than ten uncorked bottles at any one time. No store operating under a package store permit shall sell any commodity other than alcoholic liquor except that, notwithstanding any other provision of law, such store may sell (1) cigarettes, (2) publications, (3) bar utensils, which shall include, but need not be limited to, corkscrews, beverage strainers, stirrers or other similar items used to consume or related to the consumption of alcoholic liquor, (4) gift packages of alcoholic liquor shipped into the state by a manufacturer or out-of-state shipper, which may include a nonalcoholic item in the gift package that may be any item, except food or tobacco products, provided the dollar value of the nonalcoholic items does not exceed the dollar value of the alcoholic items of the package, (5) complementary fresh fruits used in the preparation of mixed alcoholic beverages, (6) cheese or crackers, or both, olives, (7) nonalcoholic beverages, (8) concentrates used in the preparation of mixed alcoholic beverages, (9) beer and wine-making kits and products related to beer and wine-making kits, (10) ice in any form, (11) articles of clothing imprinted with advertising related to the alcoholic liquor industry, (12) gift baskets or other containers of alcoholic liquor, (13) multiple packages of alcoholic liquors, as defined in subdivision (3) of section 30-1, provided in all such cases the minimum retail selling price for such alcoholic liquor shall apply, and (14) lottery tickets authorized by the Department of Consumer Protection, if licensed as an agent to sell such tickets by said department. A package store permit shall also allow the taking and transmitting of orders for delivery of such merchandise in other states. Notwithstanding any other provision of law, a package store permit shall allow the participation in any lottery ticket promotion or giveaway sponsored by the Department of Consumer Protection. The annual fee for a package store permit shall be five hundred thirty-five dollars.

(b) A grocery store beer permit may be granted to any grocery store and shall allow the retail sale of beer in standard size containers not to be consumed on the premises. A holder of a grocery store beer permit shall post in a prominent location adjacent to the beer display, the retail price for each brand of beer and said retail price shall include all applicable federal and state taxes including the applicable state sales taxes. The annual fee for a grocery store beer permit shall be one hundred seventy dollars. For a grocery store that has annual sales of food and grocery items of not less than two million dollars the annual fee for a grocery store beer permit shall be one thousand five hundred dollars.

(c) “Grocery store” means any store commonly known as a supermarket, food store, grocery store or delicatessen, primarily engaged in the retail sale of all sorts of canned goods and dry goods such as tea, coffee, spices, sugar and flour, either packaged or in bulk, with or without fresh fruits and vegetables, and with or without fresh, smoked and prepared meats, fish and poultry, except that no store primarily engaged in the retail sale of seafood, fruits and vegetables, candy, nuts and confectioneries, dairy products, bakery products or eggs and poultry shall be included in the definition of “grocery store”.

(1949 Rev., S. 4242; 1951, S. 2157d; 1963, P.A. 274, S. 2; 485; February, 1965, P.A. 479; 1967, P.A. 230, S. 1; 347, S. 1; 1969, P.A. 294; 1971, P.A. 747, S. 2; 1972, P.A. 41, S. 1; P.A. 73-300; P.A. 75-259, S. 2, 8; 75-641, S. 4; P.A. 78-49; P.A. 79-404, S. 39, 45; P.A. 80-482, S. 342, 343, 345, 348; P.A. 81-367, S. 3, 9; P.A. 82-332, S. 2, 13; P.A. 84-78; 84-350, S. 1; P.A. 87-69, S. 1, 2; P.A. 90-32; P.A. 91-353, S. 2, 7; P.A. 93-52; 93-139, S. 14; P.A. 95-115, S. 1; 95-195, S. 23, 83; P.A. 96-7, S. 4, 5; P.A. 00-24; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 334; P.A. 11-51, S. 182; 11-81, S. 6; P.A. 12-17, S. 5; P.A. 13-11, S. 1.)

History: 1963 acts reworded Subsec. (c) substituting “grocery store as defined in subdivision (21) of section 30-1” for “store which is chiefly engaged in the sale of groceries” and specified that sale of “gift baskets or other containers of alcoholic liquor” is allowed in Subsec. (a); 1965 act substituted “alcoholic liquor and nonalcoholic beverages” for “alcoholic and nonalcoholic liquor” in Subsec. (a); 1967 acts specified that sale of concentrates used in mixed drinks and ice is allowed and that taking and transmitting of orders for delivery of merchandise in other states is allowed under package store permit in Subsec. (a); 1969 act permitted sale of multiple packages of still and sparkling wines in Subsec. (a); 1971 act changed wording in Subsec. (a) for clarity; 1972 act permitted sale of lottery tickets by stores operating under package store permits in Subsec. (a); P.A. 73-300 required posting of beer prices in Subsec. (c); P.A. 75-259 added references to containers sized by milliliters in Subsec. (a); P.A. 75-641 deleted reference to “subdivision (2)” of Sec. 30-1 in Subsec. (c); P.A. 78-49 added provision authorizing sale of cigarettes, bar utensils and gift packages in Subsec. (a); P.A. 79-404 replaced reference to state lottery division of commission on special revenue with reference to division of special revenue within the department of business regulation in Subsec. (a); P.A. 80-482 placed division of special revenue within the department of revenue services for administrative purposes only, deleting reference to abolished department of business regulation; P.A. 81-367 deleted Subsec. (b) re package store beer permit and relettered Subsec. (c) accordingly; P.A. 82-332 eliminated minimum container sizes; P.A. 84-78 allowed package stores to sell publications; P.A. 84-350 amended Subsec. (a) by allowing holders of package store permits to offer free samples of wine, cordials and new products, and to conduct demonstrations and tastings; P.A. 87-69 amended Subsec. (a) by removing the time limitation on conducting tastings and certain demonstrations; P.A. 90-32 amended section to allow holders of permits to sell articles of clothing with advertising related to alcohol; P.A. 91-353 amended Subsec. (a) to authorize package store permittees to offer free samples of beer brewed in this state by a holder of a manufacturer permit as defined in Sec. 30-16; P.A. 93-52 amended Subsec. (a) to substitute reference to sales of multiple packages of alcoholic liquors as defined in Sec. 30-1 for sales of multiple packages of still and sparkling wines; P.A. 93-139 made technical changes, added the annual fee for a package store permit and grocery store beer permit and added Subsec. (c) defining “grocery store”; P.A. 95-115 amended Subsec. (a) to permit the sale of beer and wine-making kits and products related to such kits, inserted revised Subdiv. indicators, and added provision authorizing holders of package store permits to participate in lottery ticket promotions and giveaways; P.A. 95-195 amended Subsec. (a) to substitute Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 96-7 amended Subsec. (a) to broaden range of samples package store permit holders may offer, substituting “alcoholic liquor” for specified types of beverages, effective April 2, 1996; P.A. 00-24 amended Subsec. (a)(4) to allow gift packages to contain certain nonalcoholic items; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $400 to $500 and increased fee in Subsec. (b) from $80 to $160; pursuant to P.A. 11-51, “Division of Special Revenue” and “division” were changed editorially by the Revisors to “Department of Consumer Protection” and “department”, respectively, in Subsec. (a), effective July 1, 2011; P.A. 11-81 amended Subsec. (a) by increasing annual package store permit fee from $500 to $535 and deleting “plus the sum required by section 30-66” and amended Subsec. (b) by increasing annual grocery store beer permit fee from $160 to $170 and deleting “plus the sum required by section 30-66”; P.A. 12-17 amended Subsec. (a) by authorizing fee-based wine education and tasting classes, expanding permitted sales items to include complementary fresh fruits used in the preparation of mixed alcoholic beverages, cheese, crackers and olives and making technical changes and amended Subsec. (b) by adding provision re permit fee of $1,500 for grocery stores with annual sales of not less than $2,000,000, effective July 1, 2012; P.A. 13-11 amended Subsec. (a) by adding provision prohibiting wine tasting on premises from being offered from more than 10 uncorked bottles at one time, effective May 17, 2013.



Section 30-20a - University permit.

(a)(1) A university permit for beer shall allow the retail sale of beer on land and in a building which is subject to the care, custody and control of an institution offering a program of higher learning, as defined in section 10a-34, which has been accredited by the Board of Regents for Higher Education or Office of Higher Education or otherwise is authorized to award a degree pursuant to section 10a-34. Such beverages shall be available for consumption on the premises by students, faculty and staff of the institution or their guests. Such permits shall be under the supervision and control of the Department of Consumer Protection. The annual fee for a university permit for beer shall be three hundred dollars.

(2) A university permit for wine and beer shall allow the retail sale of wine and beer on land and in a building which is subject to the care, custody and control of an institution offering a program of higher learning, as defined in section 10a-34, which has been accredited by the Board of Regents for Higher Education or Office of Higher Education or otherwise is authorized to award a degree pursuant to section 10a-34. Such beverages shall be available for consumption on the premises by students, faculty and staff of the institution or their guests. Such permits shall be under the supervision and control of the Department of Consumer Protection. The annual fee for a university permit for beer and wine shall be seven hundred dollars.

(b) A university liquor permit shall allow the retail sale of alcoholic liquor: (1) In a room that is subject to the care, custody and control of The University of Connecticut Board of Trustees, or (2) on land or in a building situated on or abutting a golf course which is subject to the care, custody and control of an institution offering a program of higher learning, as defined in section 10a-34, which has been accredited by the Board of Regents for Higher Education or Office of Higher Education or otherwise is authorized to award a degree pursuant to section 10a-34. Such permits shall be under the supervision and control of the Department of Consumer Protection. The annual fee for a university liquor permit shall be three hundred dollars.

(1972, P.A. 68, S. 1; P.A. 73-19, S. 1, 2; P.A. 77-573, S. 24, 30; 77-614, S. 165, 587, 610; P.A. 78-279, S. 3, 4, 6; 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 193, 345, 348; P.A. 81-119, S. 1, 3; 81-194; P.A. 82-218, S. 37, 46; P.A. 84-241, S. 2, 5; P.A. 93-139, S. 15; P.A. 95-195, S. 24, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 07-146, S. 1; June Sp. Sess. P.A. 09-3, S. 335; P.A. 11-48, S. 285; P.A. 12-156, S. 55; P.A. 13-118, S. 22.)

History: P.A. 73-19 reworded provision deleting reference to building “in the town of Mansfield” and deleting specific mention of The University of Connecticut board of trustees; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 78-279 added Subsec. (b) re university liquor permits; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 81-119 established two types of university permits in Subsec. (a), a university permit for beer only and a university permit for wine and beer only; P.A. 81-194 eliminated provision limiting sales to Thursday, Friday and Saturday and prohibiting use of room for private parties in Subsec. (b); P.A. 82-218 authorized substitution of board of governors for board of higher education, effective March 1, 1983, pursuant to reorganization of higher education system; P.A. 84-241 added “of higher education” to board of governors’ title; P.A. 93-139 added the annual fee for each university permit and made technical changes; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-146 added “or otherwise is authorized to award a degree pursuant to section 10a-34” in Subsec. (a) and added language in Subsec. (b) allowing sale of alcoholic liquor on land or in building on or abutting golf course under care, custody and control of institution offering a program of higher learning which has been accredited by Board of Governors of Higher Education or otherwise is authorized to award a degree pursuant to Sec. 10a-34; June Sp. Sess. P.A. 09-3 increased fees; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-156 added references to State Board of Education re accreditation, effective June 15, 2012; P.A. 13-118 replaced “State Board of Education” with “Office of Higher Education”, effective July 1, 2013.



Section 30-21 - Hotel permit.

(a) A hotel permit shall allow the retail sale of alcoholic liquor to be consumed on the premises of a hotel. The annual fee for a hotel permit shall be as follows: (1) In towns having a population according to the last-preceding United States census of not more than ten thousand, one thousand four hundred fifty dollars, (2) in towns having a population of more than ten thousand but not more than fifty thousand, one thousand eight hundred fifty dollars, and (3) in towns having a population of more than fifty thousand, two thousand six hundred fifty dollars.

(b) A hotel permit for beer shall allow the retail sale of beer and of cider not exceeding six per cent of alcohol by volume to be consumed on the premises of a hotel. The annual fee for a hotel permit for beer shall be three hundred dollars.

(c) (1) A patron of a dining room, restaurant or other dining facility in a hotel may remove one unsealed bottle of wine for off-premises consumption provided the patron has purchased a full course meal and consumed a portion of the bottle of wine with such meal on the hotel premises. For purposes of this section, “full course meal” means a diversified selection of food which ordinarily cannot be consumed without the use of tableware and which cannot be conveniently consumed while standing or walking.

(2) A partially consumed bottle of wine that is to be removed from the dining facility premises within the hotel pursuant to this subsection shall be securely sealed and placed in a bag by the permittee or permittee’s agent or employee prior to removal from such premises.

(d) “Hotel” means every building or other structure kept, used, maintained, advertised or held out to the public to be a place where food is served at all times when alcoholic liquor is served and where sleeping accommodations are offered for pay to transient guests, where, in towns having a population according to the last-preceding United States census of forty thousand or less, not less than five rooms are used for the sleeping accommodations of transient guests and food is served at least five days a week, and where, in towns having a population according to the last-preceding United States census of over forty thousand, ten or more rooms are used for the sleeping accommodations of transient guests and food is served at least seven days a week and, in any case, having one or more dining rooms where meals are served to transient guests, such sleeping accommodations and dining rooms being conducted in the same building or buildings in connection therewith, and such building or buildings, structure or structures being provided, in the judgment of the department, with adequate and sanitary kitchen and dining room equipment and capacity, and having employed therein such number and kinds of servants and employees as the department may, by regulation, prescribe for preparing, cooking and serving suitable food for its guests. Golf facilities and swimming pools within the confines of the entire property owned by and under the control of the permittee or backer shall also be considered part of the hotel premises.

(1949 Rev., S. 4243; 1951, S. 2158d; 1969, P.A. 349, S. 1; 1972, P.A. 233, S. 1; P.A. 75-641, S. 5; P.A. 93-139, S. 16; P.A. 04-33, S. 1; June Sp. Sess. P.A. 09-3, S. 336.)

History: 1969 act revised provisions so that women could sell liquor at bars, where previously they could not and prohibited women not involved in sales from standing at bars where previously they could not “sit or stand” at a bar; 1972 act deleted discriminatory provision re women; P.A. 75-641 changed numeric Subsec. indicators to alphabetic indicators; P.A. 93-139 added the annual fee for each hotel permit and added Subsec. (c) defining “hotel”; P.A. 04-33 added new Subsec. (c) permitting a patron to remove one unsealed bottle of wine for off-premises consumption, and relettered former Subsec. (c) as Subsec. (d); June Sp. Sess. P.A. 09-3 increased fees in Subsecs. (a) and (b).

Cited. 36 CS 305.



Section 30-21a - Night club permit.

Section 30-21a is repealed.

(P.A. 75-598, S. 1; P.A. 84-494, S. 3, 11; P.A. 85-380, S. 11, 12.)



Section 30-21b - Resort permit.

(a) A resort permit shall allow the retail sale of alcoholic liquor to be consumed on the premises of a resort. The annual fee for a resort permit shall be one thousand four hundred fifty dollars.

(b) “Resort” means those premises upon which a hotel with other facilities, such as, but not limited to, a golf course, tennis courts, ski slopes or trails, riding stables or swimming facilities, is operated on a seasonal basis.

(P.A. 78-82, S. 1; P.A. 93-139, S. 17; June Sp. Sess. P.A. 09-3, S. 337.)

History: P.A. 93-139 added the annual fee for a resort permit and added Subsec. (b) defining “resort”; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $1,200 to $1,450.



Section 30-22 - Restaurant permit. Wine ordered with restaurant meals.

(a) A restaurant permit shall allow the retail sale of alcoholic liquor to be consumed on the premises of a restaurant. A restaurant patron shall be allowed to remove one unsealed bottle of wine for off-premises consumption provided the patron has purchased such bottle of wine at such restaurant and has purchased a full course meal at such restaurant and consumed a portion of the bottle of wine with such meal on such restaurant premises. For the purposes of this section, “full course meal” means a diversified selection of food which ordinarily cannot be consumed without the use of tableware and which cannot be conveniently consumed while standing or walking. A restaurant permit, with prior approval of the Department of Consumer Protection, shall allow alcoholic liquor to be served at tables in outside areas which are screened or not screened from public view where permitted by fire, zoning and health regulations. If not required by fire, zoning or health regulations, a fence or wall enclosing such outside areas shall not be required by the Department of Consumer Protection. No fence or wall used to enclose such outside areas shall be less than thirty inches high. The annual fee for a restaurant permit shall be one thousand four hundred fifty dollars.

(b) A restaurant permit for beer shall allow the retail sale of beer and of cider not exceeding six per cent of alcohol by volume to be consumed on the premises of a restaurant. The annual fee for a restaurant permit for beer shall be three hundred dollars.

(c) A restaurant permit for wine and beer shall allow the retail sale of wine and beer and of cider not exceeding six per cent of alcohol by volume to be consumed on the premises of the restaurant. A restaurant patron may remove one unsealed bottle of wine for off-premises consumption provided the patron has purchased a full course meal and consumed a portion of the bottle of wine with such meal on the restaurant premises. The annual fee for a restaurant permit for wine and beer shall be seven hundred dollars.

(d) Repealed by P.A. 77-112, S. 1.

(e) A partially consumed bottle of wine that is to be removed from the premises pursuant to subsection (a) or (c) of this section shall be securely sealed and placed in a bag by the permittee or permittee’s agent or employee prior to removal from the premises.

(f) “Restaurant” means space, in a suitable and permanent building, kept, used, maintained, advertised and held out to the public to be a place where hot meals are regularly served, but which has no sleeping accommodations for the public and which shall be provided with an adequate and sanitary kitchen and dining room and employs at all times an adequate number of employees.

(1949 Rev., S. 4244; 1951, 1953, S. 2159d; 1969, P.A. 349, S. 2; 1972, P.A. 233, S. 2; P.A. 75-641, S. 6; P.A. 77-112, S. 1; P.A. 92-15, S. 1; P.A. 93-139, S. 18; P.A. 95-195, S. 25, 83; P.A. 03-228, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-11, S. 1; 04-169, S. 17; 04-189, S. 1; P.A. 05-134, S. 2; June Sp. Sess. P.A. 09-3, S. 338.)

History: 1969 act revised provisions so that women could sell liquor at bars, where previously they could not, and prohibited women not involved in sales from standing at bars, where previously they could not “sit or stand” at a bar; 1972 act deleted discriminatory provisions re women at bars; P.A. 75-641 replaced numeric Subsec. indicators with alphabetic indicators; P.A. 77-112 repealed Subsec. (d) which had required that in restaurant premises containing a bar, the bar be located so as to be clearly visible from the entrance, street or sidewalk; P.A. 92-15 amended Subsec. (a) to provide that with prior approval of the department of liquor control, a restaurant permit would allow the serving of alcoholic liquor at tables in outside areas not screened from public view where permitted by fire, zoning or health regulations, to provide that a fence or wall enclosing such outside areas would not be required by the department of liquor control if no fire, zoning or health regulations requires same and to provide that no such fence or wall is to be less than 30 inches high; P.A. 93-139 made technical changes, added the annual fee for each restaurant permit and added Subsec. (e) defining “restaurant”; P.A. 95-195 amended Subsec. (a) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 03-228 added provisions in Subsecs. (a) and (c) and added new Subsec. (e) re removal of partially consumed wine ordered with restaurant meals and redesignated existing Subsec. (e) as Subsec. (f); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-11 amended Subsec. (a) to permit the serving of alcoholic liquor at tables in outside areas which are screened, in addition to tables in outside areas which are not screened; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-134 amended Subsec. (a) to provide that restaurant patron shall be allowed to remove one unsealed bottle of wine for off-premises consumption provided such patron has purchased such bottle of wine and a full course meal at such restaurant, effective June 24, 2005; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $1,200 to $1,450, increased fee in Subsec. (b) from $240 to $300 and increased fee in Subsec. (c) from $560 to $700.



Section 30-22a - Cafe permit.

(a) A cafe permit shall allow the retail sale of alcoholic liquor to be consumed on the premises of a cafe. Premises operated under a cafe permit shall regularly keep food available for sale to its customers for consumption on the premises. The availability of sandwiches, soups or other foods, whether fresh, processed, precooked or frozen, shall be deemed compliance with this requirement. The licensed premises shall at all times comply with all the regulations of the local department of health. Nothing herein shall be construed to require that any food be sold or purchased with any liquor, nor shall any rule, regulation or standard be promulgated or enforced requiring that the sale of food be substantial or that the receipts of the business other than from the sale of liquor equal any set percentage of total receipts from sales made therein. A cafe permit shall allow, with the prior approval of the Department of Consumer Protection, alcoholic liquor to be served at tables in outside areas that are screened or not screened from public view where permitted by fire, zoning and health regulations. If not required by fire, zoning or health regulations, a fence or wall enclosing such outside areas shall not be required by the Department of Consumer Protection. No fence or wall used to enclose such outside areas shall be less than thirty inches high. The annual fee for a cafe permit shall be two thousand dollars.

(b) (1) A cafe patron may remove one unsealed bottle of wine for off-premises consumption provided the patron has purchased a full course meal and consumed a portion of the wine with such meal on the cafe premises. For purposes of this section, “full course meal” means a diversified selection of food which ordinarily cannot be consumed without the use of tableware and which cannot be conveniently consumed while standing or walking.

(2) A partially consumed bottle of wine that is to be removed from the premises pursuant to this subsection shall be securely sealed and placed in a bag by the permittee or the permittee’s agent or employee prior to removal from the premises.

(c) As used in this section, “cafe” means space in a suitable and permanent building, kept, used, maintained, advertised and held out to the public to be a place where alcoholic liquor and food is served for sale at retail for consumption on the premises but which does not necessarily serve hot meals; it shall have no sleeping accommodations for the public and need not necessarily have a kitchen or dining room but shall have employed therein at all times an adequate number of employees.

(1967, P.A. 365, S. 2; P.A. 79-604, S. 2, 5; P.A. 92-15, S. 2; P.A. 93-139, S. 19; P.A. 95-195, S. 26, 83; P.A. 97-175, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-11, S. 2; 04-33, S. 2; 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 339.)

History: P.A. 79-604 added provisions re serving liquor at outdoor tables under cafe permit; P.A. 92-15 amended section to provide that prior approval of the department of liquor control is necessary for serving of alcoholic liquor at tables in outside areas not screened from public view where permitted by fire, zoning or health regulations and to specify that a fence or wall enclosing such outside areas would not be required by the department of liquor control if no fire, zoning or health regulations required same; P.A. 93-139 made technical changes, added the annual fee for a cafe permit and added Subsec. (b) defining “cafe”; P.A. 95-195 amended Subsec. (a) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 97-175 amended Subsec. (b) to require alcoholic liquor and food to be served for sale at retail and to make a technical change; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-11 amended Subsec. (a) to permit the serving of alcoholic liquor at tables in outside areas which are screened, in addition to tables in outside areas which are not screened; P.A. 04-33 added new Subsec. (b) permitting a patron to remove one unsealed bottle of wine for off-premises consumption, and relettered former Subsec. (b) as Subsec. (c); P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $1,750 to $2,000.

See Sec. 30-22c re operation of juice bar.



Section 30-22b - Restaurant permit for catering establishment. Certain requirements may be waived upon written application.

(a) A restaurant permit for a catering establishment shall allow a catering establishment to serve alcoholic liquor at a function, occasion or event on the premises of a catering establishment; provided (1) that alcoholic liquor shall be sold only to persons invited to and attending such a function, occasion or event and (2) that alcoholic liquor shall be sold only during the specific hours such function, occasion or event is scheduled on the premises. The permittee shall comply with the regulations of the local department of health. The department may waive the requirements of subdivisions (1) and (2) of this subsection for not more than four functions, occasions or events of a catering establishment annually, provided such establishment makes written application to the department at least ten days prior to the scheduled date of the function, occasion or event for which a waiver is sought. The annual fee for a restaurant permit for a catering establishment shall be one thousand four hundred fifty dollars.

(b) Nothing in this section shall be construed to require that any catering establishment operated under a restaurant permit for a catering establishment be open for business to the public at any time other than when a particular function, occasion or event is scheduled on such premises.

(c) No organization eligible for a club or nonprofit club permit, or other entity established primarily to serve its members shall be eligible for a restaurant permit for a catering establishment.

(d) “Catering establishment” means any premises that (1) has an adequate, suitable and sanitary kitchen, dining room and facilities to provide hot meals, (2) has no sleeping accommodations for the public, (3) is owned or operated by any person, firm, association, partnership or corporation that regularly furnishes for hire on such premises, one or more ballrooms, reception rooms, dining rooms, banquet halls or similar places of assemblage for a particular function, occasion or event or that furnishes provisions and services for consumption or use at such function, occasion or event, and (4) employs an adequate number of employees on such premises at the time of any such function, occasion or event.

(P.A. 82-299, S. 3, 6; P.A. 91-353, S. 6, 7; P.A. 93-139, S. 20; June Sp. Sess. P.A. 09-3, S. 340.)

History: P.A. 91-353 divided section into Subsecs., and amended Subsec. (a) by providing that the requirements of Subdivs. (1) and (2) could be waived by the department upon written application; P.A. 93-139 made technical changes, added the annual fee for a restaurant permit for a catering establishment in Subsec. (a) and added Subsec. (d) defining “catering establishment”; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $1,200 to $1,450.



Section 30-22c - Juice bars. Notification of local police re scheduled events. Prohibition of alcoholic liquor at juice bar.

(a) As used in this section, “juice bar or similar facility” means an area in which nonalcoholic beverages are served to minors. The holder of a cafe permit may operate a juice bar or similar facility at a permit premises if the juice bar or similar facility is limited to a room or rooms or separate area within the permit premises wherein there is no sale, consumption, dispensing or presence of alcoholic liquor.

(b) The holder of a cafe permit shall notify, in writing, or by facsimile, the chief law enforcement officer of the town in which such premises is located in advance of specific dates and hours of any scheduled event at which the premises or a portion thereof will be used as a juice bar or similar facility. Such notice shall be received not later than forty-eight hours prior to such scheduled event. The chief law enforcement officer of the town in which such premises is located may designate a law enforcement officer to attend any such scheduled event at the cost of such permit holder.

(c) Nothing in this section shall exempt the holder of a cafe permit from compliance with any other provisions of the general statutes or regulations of Connecticut state agencies concerning minors, including, but not limited to, the prohibition against the sale of alcoholic liquor to minors. The presence of alcoholic liquor or the sale or dispensing to or consumption of alcoholic liquor by a minor at a juice bar or similar facility is prohibited.

(May 9 Sp. Sess. P.A. 02-7, S. 85; P.A. 05-91, S. 1.)

History: May 9 Sp. Sess. P.A. 02-7 effective August 15, 2002; P.A. 05-91 amended Subsec. (b) to replace provision re informing local police with provisions requiring notice to chief law enforcement officer of town in which premises is located to be in writing or by facsimile and received not later than 48 hours prior to scheduled event and to authorize the chief law enforcement officer to designate a law enforcement officer to attend the event, effective June 7, 2005.

See Sec. 30-22a re cafe permit.



Section 30-23 - Club permits.

(a) A club permit shall allow the retail sale of alcoholic liquor to be consumed on the premises of a club but only by members or their guests. The annual fee for a club permit shall be three hundred dollars.

(b) “Club” means an association of persons, whether incorporated or unincorporated, which has been in existence as a bona fide organization for at least three years prior to applying for a permit issued as provided by this chapter, or has been a bona fide national or international fraternal or social organization or affiliation thereof which has been in existence in this state for one year, for the promotion of some common object, not including associations organized for any commercial or business purpose the object of which is money profit, owning, hiring or leasing a building, or space in a building, or having substantial control of a building or space therein, of such extent and character as, in the judgment of the department, may be suitable and adequate for the reasonable and comfortable use and accommodation of its members and their guests; provided, as to such clubs as the department finds to be bona fide and which offer facilities and privileges in addition to the privileges of the club building, such as golf, tennis, bathing or beach facilities, hunting or riding, the three-year requirement shall not apply; and provided such club shall file with the department, upon request, within ten days of February first in each year, a list of the names and residences of its members, and shall similarly file, within ten days of the election of any additional member, his name and address, and provided its aggregate annual membership fees or dues and other income, exclusive of any proceeds of the sale of alcoholic liquor, shall be sufficient to defray the annual rental of its leased or rented premises, or, if such premises are owned by the club, shall be sufficient to meet the taxes, insurance and repairs and the interest on any mortgage thereof; and provided, further, its affairs and management shall be conducted by a board of directors, executive committee or similar body chosen by the members at their annual meeting, and no member or any officer, agent or employee of the club shall be paid or, directly or indirectly, shall receive in the form of salary or other compensation any profits from the disposition or sale of alcoholic liquor to the club or to the members of the club or its guests introduced by members, beyond the amount of such salary as may be fixed and voted at annual meetings by the members or by its directors or other governing body and as reported by the club to the department, within three months after such annual meeting, and as, in the judgment of the department, is reasonable and proper compensation for the services of such member, officer, agent or employee.

(c) A nonprofit club permit shall allow the retail sale of alcoholic liquor to be consumed on the premises of a nonprofit club by members or their guests and by persons other than members or their guests, provided the total receipts of such club in any year, including receipts from the sale of alcoholic liquor, derived from making its facilities and services available to such persons in furtherance of such club’s recreational or other nonprofit purpose shall not exceed fifteen per cent of such club’s gross receipts for such year. “Nonprofit club” means a club that is exempt from federal income tax under Section 501(a) of the Internal Revenue Code and is described in Section 501(c) of the code. The annual fee for a nonprofit club permit shall be eight hundred fifteen dollars.

(1949 Rev., S. 4245; P.A. 75-641, S. 7; P.A. 81-287, S. 3; P.A. 93-139, S. 21; June Sp. Sess. P.A. 09-3, S. 341.)

History: P.A. 75-641 deleted reference to Subdiv. (7) of Sec. 30-1; P.A. 81-287 added Subsec. (b) specifying kind and extent of sales permitted under a nonprofit club permit; P.A. 93-139 added the annual fees for club and nonprofit club permits and definitions of “club” and “nonprofit club” and made technical changes; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $240 to $300 and increased fee in Subsec. (c) from $650 to $815.



Section 30-23a - Guest book requirements under club permits.

No person shall be construed to be a guest of a member of a club within the intent of section 30-23 or of a golf country club within the intent of section 30-24a until his name and address has been entered in the guest book maintained for such purposes on the club or golf country club premises, together with the signature of the member and the date of introduction, provided neither the permittee nor any person employed to dispense alcoholic beverages on such premises, during his working hours on such premises, shall enter such person’s name in such book. The requirement of this section may be waived by the Department of Consumer Protection on special occasions upon written application.

(1971, P.A. 607; P.A. 75-199, S. 1, 2; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 27, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 75-199 included references to golf country clubs; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-23b - Club permit for Rocky Hill Veterans’ Home and Hospital.

Section 30-23b is repealed, effective June 1, 2004.

(P.A. 78-74; 78-303, S. 85, 136; P.A. 80-482, S. 4, 170, 191, 194, 345, 348; P.A. 93-139, S. 22; P.A. 95-195, S. 28, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 21.)



Section 30-24 - Spouses of club and golf country club members.

Spouses of members of any club or golf country club which holds a permit under the provisions of this chapter may be allowed to participate in all of the privileges of said club or golf country club, by vote of said members, and shall not be considered guests for purposes of the general statutes or regulations of the Department of Consumer Protection.

(1953, S. 2173d; February, 1965, P.A. 553, S. 5; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 29, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1965 act included references to golf country clubs; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 52-571d re revocation of permit to sell alcoholic liquor where country club found to discriminate in classes of membership or access to facilities or services.



Section 30-24a - Golf country club permit. Nonprofit service club.

(a) A golf country club permit shall allow the retail sale of alcoholic liquor to be consumed on the premises of a golf country club but only by members and their guests. Notwithstanding section 30-23, in a no-permit town a golf country club permit shall allow the retail sale of alcoholic liquor to be consumed on the premises by members of a nonprofit service club located in such town at a function of such club held at such golf country club. The annual fee for a golf country club permit shall be one thousand dollars.

(b) A nonprofit service club as used in subsection (a) of this section shall include the Kiwanis Club, Rotary Club, Exchange Club, Lions Club, volunteer fire department association, police benevolent association and religious clubs located in the same no-permit town as the golf country club.

(c) “Golf country club” means (1) an association of persons, whether incorporated or unincorporated, that has been in existence as a bona fide organization for at least one year prior to applying for a permit issued as provided by this chapter, or that at the time of applying for the permit is in existence as a bona fide organization and has not less than twenty members who have paid annual membership fees or dues and have signed affidavits of their intention to remain members of the association for not less than one year after that time, not including associations organized for any commercial or business purpose the object of which is money profit, which maintains a golf course of not less than eighteen holes and a course length of at least fifty-five hundred yards and a club house with facilities that include locker rooms, a dining room and a lounge; provided the club shall file with the department, upon request, within ten days of February first in each year, a list of the names and residences of its members, and shall similarly file, within ten days of the election of any additional member, his name and address, and provided its aggregate annual membership fees or dues and other income, exclusive of any proceeds of the sale of alcoholic liquor, shall be sufficient to defray the annual rental of its leased or rented premises, or, if the premises are owned by the club, shall be sufficient to meet the taxes, insurance and repairs and the interest on any mortgage thereof; and provided, further, its affairs and management shall be conducted by a board of directors, executive committee or similar body chosen by the members at their annual meeting, and no member or any officer, agent or employee of the club shall be paid or, directly or indirectly, shall receive in the form of salary or other compensation any profits from the disposition or sale of alcoholic liquor to the club or to the members of the club or its guests introduced by members, beyond the amount of such salary as may be fixed and voted at annual meetings by the members or by its directors or other governing body and as reported by the club to the department, within three months after the annual meeting, and as is, in the judgment of the department, reasonable and proper compensation for the services of such member, officer, agent or employee; or (2) an association of persons, whether incorporated or unincorporated, which has been in existence as a bona fide organization for at least one year prior to applying for a permit issued as provided by this chapter, or which at the time of applying for the permit is in existence as a bona fide organization and has not less than twenty members who have paid annual membership fees or dues and is directly or indirectly wholly owned by a corporation which is and continues to be nonprofit and to which the Internal Revenue Service has issued a ruling classifying it as an exempt organization under Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States as from time to time amended, which maintains a golf course of not less than eighteen holes and a course length of at least fifty-five hundred yards and a club house with facilities which include locker rooms, a dining room and a lounge; provided the club shall file with the department, upon request, within ten days of February first in each year, a list of the names and residences of its members, and shall similarly file, within ten days of the admission of any additional member, his name and address. The nonprofit corporation shall demonstrate to the commission an ability to pay any operating deficit of the golf country club, exclusive of any proceeds of the sale of alcoholic liquor; and provided, further, the affairs and the management of the nonprofit corporation are conducted by a board of directors, executive committee or similar body at least forty per cent of the members of which are chosen by the members of the nonprofit corporation at their annual meeting and the balance of the members of the board of directors are professionals chosen for their knowledge of the business of the nonprofit corporation, and all moneys earned by the golf country club shall be used to defray its expenses of operation or for charitable purposes, and any balance shall be directly or indirectly remitted to the nonprofit corporation.

(February, 1965, P.A. 553, S. 7; P.A. 73-601, S. 2, 3; P.A. 75-641, S. 8; P.A. 93-139, S. 23; June Sp. Sess. P.A. 09-3, S. 342.)

History: P.A. 73-601 added exception re consumption of liquor at functions of nonprofit service clubs held at golf country clubs in no-permit towns; P.A. 75-641 deleted reference to “subsection (22)” of Sec. 30-1; P.A. 93-139 made technical changes, added the annual fee for a golf country club permit and added Subsec. (c) defining “golf country club”; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $800 to $1,000.

See Sec. 52-571d re revocation of permit to sell alcoholic liquor where country club found to discriminate in classes of membership or access to facilities or services.



Section 30-24b - Auxiliary club members.

Auxiliary members who are spouses of members or surviving spouses of former deceased members of any club which holds a permit under the provisions of this chapter may be allowed to participate in all the privileges of such club, by vote of such club members and shall not be considered guests for purposes of the general statutes or regulations of the Department of Consumer Protection.

(1969, P.A. 358; P.A. 75-193; P.A. 77-614, S. 165, 610; P.A. 78-303, S. 80, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 30, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 75-193 substituted “surviving spouses” for “widows” and deleted “lady” as modifier of “auxiliary members”; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 52-571d re revocation of permit to sell alcoholic liquor where country club found to discriminate in classes of membership or access to facilities or services.



Section 30-25 - Special club permit for picnics.

(a) A special club permit shall allow the sale of alcoholic liquor by the drink at retail to be consumed at the grounds of an outdoor picnic conducted by a club or golf country club. Such permits shall be issued only to holders of club or golf country club permits and shall be issued on a daily basis subject to the hours of sale in section 30-91, and shall be the same as provided therein for clubs and golf country clubs. The exception that applies to railroad and boat permits in section 30-48 shall apply to such a special club permit. No such club or golf country club shall be granted more than four such special club permits during any one calendar year.

(b) The Department of Consumer Protection shall have full discretion in the issuance of such special club permits as to suitability of place and may make any regulations with respect thereto.

(c) The fee for such a special club permit shall be fifty dollars per day.

(June, 1955, S. 2166d; February, 1965, P.A. 553, S. 6; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 93-139, S. 24; P.A. 95-195, S. 31, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 343.)

History: 1965 act added references to golf country clubs in Subsec. (a); P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 93-139 made technical changes; P.A. 95-195 amended Subsec. (b) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (c) from $25 to $50.

See Sec. 30-35 re temporary permit for outings, picnics or social gatherings.



Section 30-25a - Club permit in no-permit towns.

Notwithstanding any provision of part III of this chapter, but subject to the approval by referendum of the municipality wherein the golf club is located, a club permit shall be granted by the Department of Consumer Protection, in the manner provided in section 30-39, to any golf club which has been in existence as a bona fide organization for at least five years and which maintains a golf course of not less than eighteen holes and a course length of at least fifty-five hundred yards, and a club house with full facilities, including locker rooms, a restaurant and a lounge, to serve only members and their guests, but no outside parties or groups of nonmembers. The cost of such referendum shall be borne by such golf club.

(1963, P.A. 606; P.A. 77-614, S. 165, 610; P.A. 78-303, S. 80, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 32, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-26 - Tavern permit.

A tavern permit shall allow the retail sale of beer and of cider not exceeding six per cent of alcohol by volume and wine to be consumed on the premises of a tavern with or without the sale of food. “Tavern” means a place where beer and wine are sold under a tavern permit. The annual fee for a tavern permit shall be three hundred dollars.

(1949 Rev., S. 4246; 1951, S. 2160d; 1969, P.A. 349, S. 3; 1972, P.A. 233, S. 3; P.A. 80-198, S. 3; P.A. 93-139, S. 25; June Sp. Sess. P.A. 09-3, S. 344.)

History: 1969 act deleted prohibition which had forbidden women to sell liquor at bars and allowed women not engaged in sales to sit at bar where previously they had been forbidden to “sit or stand” at bars; 1972 act deleted discriminatory provision re women standing at bars; P.A. 80-198 permitted sale of wine under tavern permit; P.A. 93-139 added the definition of “tavern” and added the annual fee for a tavern permit; June Sp. Sess. P.A. 09-3 increased fee from $240 to $300.



Section 30-27 - Taverns not to be screened from street.

Section 30-27 is repealed.

(1949 Rev., S. 4247; P.A. 77-112, S. 2.)



Section 30-28 - Railroad permit.

A railroad permit may be granted to any corporation that operates a railway in this state or that operates club, parlor, dining, buffet or lounge cars upon the lines of any such railway in this state. Such permit shall allow the sale and public consumption of alcoholic liquor in any club, parlor, dining, buffet or lounge car of a passenger train operated in this state. A railroad permit shall be subject to all the privileges, obligations and penalties provided for in this chapter except that it shall be issued to a corporation instead of to a person and if it is revoked, another application may be made by the corporation for the issuance of another railroad permit at any time after the expiration of one year after such revocation. The annual fee for a railroad permit shall be five hundred dollars.

(1949 Rev., S. 4248; P.A. 93-139, S. 26; June Sp. Sess. P.A. 09-3, S. 345.)

History: P.A. 93-139 made technical changes and added the annual fee for a railroad permit; June Sp. Sess. P.A. 09-3 increased fee from $400 to $500.



Section 30-28a - Airline permit.

(a) An airline permit shall allow such permittee to purchase from a holder of a wholesaler permit alcoholic liquor as is permitted to be sold by a holder of a package store permit and in addition alcoholic liquor in miniatures of one and six-tenths and two and zero-tenths ounces or of forty-six and eight-tenths and ninety-three and seven-tenths milliliters.

(b) An airline permit, being granted to any airline, shall permit the sale or dispensing or consumption of alcoholic liquor to passengers only and while in actual transit on any aircraft being operated on regularly scheduled flights by such airline.

(c) The annual fee for an airline permit shall be five hundred dollars.

(P.A. 73-543, S. 3, 14; P.A. 75-259, S. 3, 8; P.A. 93-139, S. 27; June Sp. Sess. P.A. 09-3, S. 346.)

History: P.A. 75-259 added reference to milliliter-sized miniatures in Subsec. (a); P.A. 93-139 made technical changes and added the annual fee for an airline permit as Subsec. (c); June Sp. Sess. P.A. 09-3 increased fee in Subsec. (c) from $400 to $500.



Section 30-29 - Boat permit.

A boat permit shall allow the sale and public consumption of alcoholic liquor by passengers with or without meals upon any one designated boat engaged in the transportation of passengers for hire to or from any port in this state. The annual fee for a boat permit shall be five hundred dollars.

(1949 Rev., S. 4249; P.A. 93-139, S. 28; June Sp. Sess. P.A. 09-3, S. 347.)

History: P.A. 93-139 added the annual fee for a boat permit; June Sp. Sess. P.A. 09-3 increased fee from $400 to $500.

Cited. 27 CA 614; judgment reversed, see 226 C. 418.



Section 30-30 - Broker’s permit.

A broker’s permit shall allow the holder thereof to sell warehouse receipts, certificates or other documents pertaining to alcoholic liquor to permittees within this state upon approval of the Department of Consumer Protection of such transactions. The annual fee for a broker’s permit shall be two hundred dollars.

(1949 Rev., S. 4250; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 93-139, S. 29; P.A. 95-195, S. 33, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 348.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 93-139 added the annual fee for a broker’s permit; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee from $160 to $200.



Section 30-31 - Sale of warehouse receipts for alcoholic beverages.

Any bank, trust company or financial institution owning or possessing warehouse receipts for alcoholic beverages acquired as security for a loan may sell such warehouse receipts to a permittee authorized to sell such alcoholic beverages or such warehouse receipts. Any sale or sales made under the provisions of this section shall be subject to approval by the Department of Consumer Protection.

(1949 Rev., S. 4251; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 34, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-32 - Warehouse permit.

A warehouse bottling permit shall allow the storage and bottling of alcoholic liquor on the premises of a bonded warehouse, but no such permit shall be granted unless the place has received the approval of the Department of Consumer Protection. A warehouse storage permit shall allow the storage of alcoholic liquor on the premises of a bonded warehouse, but no such permit shall be granted unless the place has received the approval of the department. The annual fee for a warehouse bottling permit shall be one hundred sixty dollars and for a warehouse storage permit shall be thirty-five dollars.

(1949 Rev., S. 4252; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 93-139, S. 30; P.A. 95-195, S. 35, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 93-139 added the annual fee for each warehouse permit; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-33 - Concession permit.

A concession permit shall allow the sale and consumption of beer or wine on the premises of any fair grounds, ball park, amusement park, indoor-outdoor amphitheater, outdoor amphitheater contiguous to and under the same ownership as an amusement park, public golf course or sports arena provided no sales of alcoholic liquor shall occur within one hour of the scheduled end of a performance at an indoor-outdoor amphitheater constructed to seat not less than fifteen thousand people. A concession permit shall also allow the sale and consumption of alcohol or spirits in all enclosed nonseating areas within an indoor-outdoor amphitheater. Such areas shall be enclosed by a fence or wall not less than thirty inches high and separate from each other. Such permit shall be issued in the discretion of the Department of Consumer Protection and shall be effective only in accordance with a schedule of hours and days determined by the department for each such permit within the limitation of hours and days fixed by law. As used in this section, “public golf course” means a golf course of not less than nine holes and a course length of not less than twenty-seven hundred fifty yards. The fee for a concession permit shall be as follows: For a period of one year, three hundred dollars; for a period of six months, two hundred dollars; and for a period of one day, fifty dollars.

(1949 Rev., S. 4253; P.A. 76-394, S. 2, 4; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 86-151, S. 1; P.A. 89-155, S. 2, 4; P.A. 93-139, S. 31; P.A. 95-161, S. 8, 9; 95-195, S. 36, 83; 95-336, S. 4, 5; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 349.)

History: P.A. 76-394 included public golf courses in provisions and defined the term “public golf course” for purposes of the section; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 86-151 provided that concession permits allow the sale of wine; P.A. 89-155 added amusement park and outdoor amphitheater contiguous to and under the same ownership as an amusement park to the list of eligible facilities; P.A. 93-139 made technical changes and added the fees for concession permits; P.A. 95-161 added contiguous outdoor amphitheaters to list of facilities eligible for a concession permit and prohibited sales of alcoholic liquor within one hour of the scheduled end of a function at an outdoor amphitheater, effective June 27, 1995; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 95-336 made indoor-outdoor amphitheaters eligible for concession permits and permitted the sale of alcohol and spirits at areas within indoor-outdoor amphitheaters, effective July 6, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fees.



Section 30-33a - Coliseum permit. Coliseum concession permit. Special rule re backers.

(a) A coliseum permit shall allow the retail sale of alcoholic liquor in any portion of the coliseum, including the coliseum club, to be consumed on the premises of the coliseum except that the retail sale of alcoholic liquor shall not be permitted under this permit in the arena of the coliseum during a sporting event, concert, exhibition, trade show, entertainment presentation or similar function and in any public restaurant located on the premises. A coliseum permit shall allow the retail sale of alcoholic liquor in the arena of the coliseum during a convention, banquet, meeting, dance, fund-raising function or similar function provided sales of alcoholic liquor shall occur at a coliseum within one hour of the scheduled end of a function at such coliseum. The annual fee for a coliseum permit shall be two thousand two hundred fifty dollars.

(b) A coliseum concession permit shall allow the retail sale and consumption of beer, in paper containers only, at sporting events within the arena and at concession stands within the arena or outside the arena but directly connected to the arena or in areas adjacent to the hallways for public passage around the arena. The coliseum concession permit shall allow the retail sale and consumption of beer, in paper containers only, at such concession stands only during (1) a trade show for which a ticket is required for admission; (2) an exhibition for which a ticket is required for admission; or (3) a convention. No sales of beer shall occur at a coliseum concession stand within one hour of the scheduled end of a function at such coliseum. The annual fee for a coliseum concession permit shall be one thousand two hundred fifty dollars.

(c) Notwithstanding any provision of this chapter to the contrary, neither the permittee nor the backer of a coliseum permit or a coliseum concession permit need be a proprietor if the coliseum for which such permit is being applied for is owned by a municipality or a municipal authority. The Department of Consumer Protection shall have discretionary powers to waive requirements where physical conditions make compliance an impossibility.

(d) “Coliseum” means a structure which contains an enclosed roofed arena constructed to seat not less than two thousand people, and any related facility which is a part of, adjacent to or connected therewith by enclosed passageways, which structure is used for sporting events, exhibitions, trade shows, entertainment presentations, conventions, banquets, meetings, dances or fund-raising functions or similar functions or a structure such as a minor league baseball stadium built around an athletic field without an enclosed roof arena constructed to seat not less than five thousand people and containing at least ten thousand square feet of enclosed buildings, and any related facility which is part of, adjacent to or connected therewith by enclosed passageways, which structure is used for sporting events, exhibitions, trade shows, entertainment presentations, conventions, banquets, meetings, dances or fund-raising functions or similar functions. “Arena” means all that portion of a coliseum containing a floor area enclosed by fixed seats. “Coliseum club” means an enclosed facility within a coliseum kept, used and maintained as a place where alcoholic liquor or food is served for sale at retail for consumption on the coliseum premises but which does not necessarily serve hot meals and need not have a kitchen or dining room but shall have employed therein at all times an adequate number of employees who shall serve only the following categories of people: (1) Persons who are in the coliseum to attend an event or function; and (2) persons who are in the coliseum club to attend a private party or banquet.

(P.A. 73-533, S. 2, 9; P.A. 75-641, S. 9; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 93-139, S. 32; P.A. 95-161, S. 4, 9; 95-195, S. 37, 83; 95-336, S. 3, 5; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 350.)

History: P.A. 75-641 deleted reference to “subdivision (15)” of Sec. 30-1 in Subsec. (c); P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 93-139 made technical changes, added the annual fees for a coliseum permit and a coliseum concession permit and added the definitions of “coliseum”, “arena” and “coliseum club” as Subsec. (d); P.A. 95-161 amended Subsec. (a) to prohibit the sale of beer at a coliseum within one hour of the scheduled end of a function, amended Subsec. (b) to prohibit the sale of beer at a coliseum concession stand within one hour of the scheduled end of a function and amended Subsec. (d) to include a minor league stadium in the definition of “coliseum”, effective June 27, 1995; P.A. 95-195 amended Subsec. (c) to substitute Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 95-336 authorized sales of alcoholic liquor within one hour of the scheduled end of a function at a coliseum where previously such sales were prohibited, effective July 6, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $2,000 to $2,250, increased fee in Subsec. (b) from $1,000 to $1,250 and made technical changes.



Section 30-33b - Special sporting facility permits.

(a) A special sporting facility restaurant permit shall allow the retail sale of alcoholic liquor at any location in a special sporting facility kept, used, maintained, advertised and held out to the public to be a place where hot meals are regularly served and which has an adequate and sanitary kitchen and dining room and has employed therein at all times an adequate number of employees, provided such alcoholic liquor is to be consumed within the special sporting facility. The annual fee for a special sporting facility restaurant permit shall be one thousand four hundred fifty dollars.

(b) A special sporting facility employee recreational permit shall allow the retail sale of beer in an establishment located within a special sporting facility and created to provide eating, sleeping and recreational accommodations to any person employed within such special sporting facility, provided such beer is to be consumed within such special sporting facility. The annual fee for a special sporting facility employee recreational permit shall be three hundred dollars.

(c) A special sporting facility guest permit shall allow the retail sale of alcoholic liquor at any location in a special sporting facility reserved for guests approved by the holder of such permit and by the operator of such special sporting facility, provided such alcoholic liquor is to be consumed within such special sporting facility. The annual fee for a special sporting facility guest permit shall be three hundred dollars.

(d) A special sporting facility concession permit shall allow the retail sale of beer and wine at locations within a special sporting facility, provided such beer and wine is to be consumed within such special sporting facility. The annual fee for a special sporting facility concession permit shall be three hundred dollars.

(e) A special sporting facility bar permit shall allow the retail sale of alcoholic liquor at any location within a special sporting facility, provided such alcoholic liquor is to be consumed within such special sporting facility. The annual fee for a special sporting facility bar permit shall be three hundred seventy-five dollars.

(f) Notwithstanding the provisions of section 30-52, a coliseum concession permit that is issued to a municipality or a municipal authority shall allow the sale and consumption of beer and wine at jai alai frontons located within the boundaries of the municipality at such times when the municipality is a lessee or has physical control of the fronton; provided no such coliseum concession permit shall be issued or valid after December 31, 1982. The existence of another permit for the same fronton shall not bar sales under the coliseum concession permit and sales under a coliseum concession permit shall not bar the issuance or operation of any other permit on the fronton premises.

(g) Any of the special sporting facility permits established under subsections (a) to (e), inclusive, of this section shall allow the retail sale of alcoholic liquor by such special sporting facility to any bona fide, nonprofit organization that rents, leases or otherwise uses such facility for social gatherings and events sponsored by such organization.

(h) “Special sporting facility” means all of the land and buildings in which the principal business conducted is racing or jai alai exhibitions with pari-mutuel betting licensed by the Department of Consumer Protection.

(P.A. 74-307, S. 2; P.A. 78-344, S. 3, 4; P.A. 80-247, S. 1, 2; P.A. 93-139, S. 33; June Sp. Sess. P.A. 09-3, S. 351; P.A. 13-299, S. 83.)

History: P.A. 78-344 added Subsec. (f) re sale of beer and wine at jai alai frontons; P.A. 80-247 added Subsec. (g) re sale of liquor under special sporting facility permits to nonprofit organizations using a facility; P.A. 93-139 made technical changes, added the annual fees for special sporting facility permits and added the definition of “special sporting facility” as Subsec. (h); June Sp. Sess. P.A. 09-3 increased fees in Subsecs. (a) to (e); P.A. 13-299 amended Subsec. (h) to replace “gaming policy board” with “Department of Consumer Protection”, effective July 1, 2013.



Section 30-33c - Special outing facility permits.

(a) A special outing facility beer permit shall allow the retail sale of beer by a special outing facility to be consumed on its premises by patrons.

(b) A special outing facility liquor permit shall allow the retail sale of alcoholic liquor by a special outing facility to be consumed on its premises by patrons.

(c) The annual fee for a special outing facility beer permit shall be three hundred dollars and for a special outing facility liquor permit shall be one thousand four hundred fifty dollars.

(d) “Special outing facility” means a facility designed, constructed and used for corporate and private parties, sporting events, concerts, exhibitions, trade shows, entertainment presentations, conventions, banquets, meetings, dances, fund-raising events and similar functions, located on a tract of land of not less than twenty acres containing an enclosed roofed pavilion constructed to seat not less than two hundred fifty people, where hot meals are regularly served in an adequate and sanitary dining area, such meals having been prepared in an adequate and sanitary kitchen on the premises, and employing an adequate number of employees who shall serve only persons who are at such outing facility to attend an event, function, private party or banquet.

(P.A. 93-139, S. 37; June Sp. Sess. P.A. 09-3, S. 352.)

History: June Sp. Sess. P.A. 09-3 increased fees in Subsec. (c).



Section 30-34 - Military permit.

A military permit shall allow the retail sale of beer at any camp or military installation used and controlled by the Connecticut National Guard or the state guard. The annual fee for a military permit shall be thirty dollars.

(1949 Rev., S. 4254; P.A. 93-139, S. 34; June Sp. Sess. P.A. 09-3, S. 353.)

History: P.A. 93-139 added the annual fee for a military permit; June Sp. Sess. P.A. 09-3 increased fee from $15 to $30.



Section 30-35 - Temporary permit for outings, picnics or social gatherings.

A temporary beer permit shall allow the sale of beer and a temporary liquor permit shall allow the sale of alcoholic liquor at any outing, picnic or social gathering conducted by a bona fide noncommercial organization, which organization shall be the backer of the permittee under such permit. The profits from the sale of such beer or alcoholic liquor shall be retained by the organization conducting such outing, picnic or social gathering and no portion thereof shall be paid, directly or indirectly, to any individual or other corporation. Such permit shall be issued subject to the approval of the Department of Consumer Protection and shall be effective only for the time limited by the department. The combined total of temporary beer permits and temporary liquor permits issued to an organization shall not exceed six during any one calendar year. The fee for a temporary beer permit shall be thirty dollars per day and for a temporary liquor permit shall be fifty dollars per day.

(1949 Rev., S. 4255; P.A. 76-370, S. 1; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 93-139, S. 35; P.A. 95-195, S. 38, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; 04-230, S. 2; June Sp. Sess. P.A. 09-3, S. 354.)

History: P.A. 76-370 created temporary liquor permits where previously temporary permits allowed sale of beer only; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 93-139 made technical changes, added the fees for temporary permits and clarified the maximum number of temporary permits to be issued to an organization; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-230 increased the number of temporary beer permits and temporary liquor permits that may be issued to an organization from four to six per calendar year; June Sp. Sess. P.A. 09-3 increased fees.

See Sec. 30-25 re special club permit for picnics.



Section 30-35a - Nonprofit theater permit.

(a) A nonprofit theater permit shall allow the retail sale of alcoholic liquor by a nonprofit theater to be consumed on its premises by patrons on any day on which a performance is given and twelve other days per year; provided the proceeds derived from such sales, except for reasonable operating costs, shall be used in furtherance of the charitable, literary and educational activities of such theater. The annual fee for a nonprofit theater permit shall be two hundred fifty dollars.

(b) “Nonprofit theater” means an organization organized for nonprofit, charitable, literary and educational purposes to which has been issued a ruling by the Internal Revenue Service classifying it as an exempt organization under Section 501(c)(3) of the Internal Revenue Code, and which carries on a program of performing arts for the general public at a theater located on its premises.

(1967, P.A. 725, S. 3; P.A. 93-139, S. 36; P.A. 99-54; June Sp. Sess. P.A. 09-3, S. 355.)

History: P.A. 93-139 added the annual fee for a nonprofit theater permit and added the definition of “nonprofit theater” as Subsec. (b); P.A. 99-54 allowed nonprofit theater permits to sell alcoholic liquor for consumption on premises on 12 additional days per year; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $200 to $250.



Section 30-35b - Ninety-day provisional permit.

A ninety-day provisional permit shall allow the retail sale or manufacture of alcoholic liquor by any applicant and his backer, if any, who has made application for a liquor permit pursuant to section 30-39 and may be issued at the discretion of the Liquor Control Commission. If said applicant or his backer, if any, causes any delay in the investigation conducted by the Department of Consumer Protection pursuant to said section, the ninety-day provisional permit shall cease immediately. Only one such permit shall be issued to any applicant and his backer, if any, for each location of the club or place of business which is to be operated under such permit and such permit shall be nonrenewable but may be extended due to delays not caused by the applicant. The fee for such ninety-day permit shall be five hundred dollars.

(P.A. 91-353, S. 3, 7; May 25 Sp. Sess. P.A. 94-1, S. 60, 130; P.A. 95-161, S. 7, 9; 95-195, S. 39, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 13-215, S. 1.)

History: May 25 Sp. Sess. P.A. 94-1 made a technical change, effective June 21, 1994; P.A. 95-161 allowed for the extension of the ninety-day provisional permit, effective June 27, 1995; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 13-215 added provision requiring 90-day provisional permit to allow the manufacture of alcoholic liquor, effective June 21, 2013.



Section 30-36 - Druggist permit.

A druggist permit may be issued by the Department of Consumer Protection to a drug store proprietor. No druggist permit shall be issued covering a new drug store or a new location for an old drug store until the Commission of Pharmacy is satisfied that a drug store at such location is necessary to the convenience and best interest of the public. A druggist permit (1) shall allow the use of alcoholic liquors for the compounding of prescriptions of physicians, advanced practice registered nurses, physician assistants and dentists and for the manufacturing of all United States Pharmacopoeia and National Formulary preparations and all other medicinal preparations, (2) shall allow the retail sale of alcoholic liquor in containers of not less than eight ounces or one hundred eighty-seven and one-half milliliters and not more than one quart or one liter capacity except that beer may be sold in containers of not more than forty ounces or twelve hundred milliliters capacity, to any person, and (3) shall forbid the drinking of such alcoholic liquor on the premises of any drug store. Such permittee shall keep all alcoholic liquors in compartments, which compartments shall be securely locked except during those hours when the sale of alcoholic liquor is permitted by law. The holder of a druggist permit shall not display any alcoholic liquors or containers, marked or labeled or in any other way suggesting the contents of intoxicating liquors, in the windows of the permit premises. The Commission of Pharmacy shall revoke or suspend the pharmacy license of any pharmacist upon whose premises any violation of any provision of this section occurs. The annual fee for a druggist permit shall be five hundred thirty-five dollars.

(1949 Rev., S. 4257; March, 1958, P.A. 27, S. 21; 1967, P.A. 109, S. 8; P.A. 75-259, S. 4, 8; P.A. 77-614, S. 165, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 81-367, S. 4, 9; P.A. 82-332, S. 8, 13; P.A. 84-478, S. 3, 5; P.A. 93-139, S. 38; P.A. 95-195, S. 40, 83; P.A. 96-19, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 356; P.A. 11-81, S. 7.)

History: 1967 act allowed compounding of dentist’s prescriptions under druggist’s permit; P.A. 75-259 added references to milliliter and liters as measurements of container size; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 81-367 eliminated provisions re druggist permit for beer only as of May 29, 1981; P.A. 82-332 eliminated requirement that applicant have certificate of fitness issued by pharmacy commission; P.A. 84-478 allowed holders of a druggist permit to sell beer in containers of not more than 40 ounces or 1,200 milliliters capacity; P.A. 93-139 made technical changes and added the annual fee for a druggist permit; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 96-19 expanded reference to prescriptions by physicians and dentists to include advanced practice registered nurses and physician assistants; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee from $400 to $500; P.A. 11-81 increased the annual druggist permit fee from $500 to $535 and deleted “plus the sum required by section 30-66”.

See Sec. 30-91 re hours and days of closing.



Section 30-37 - Sales on prescription.

Any pharmacy licensed by the Commission of Pharmacy may fill the prescription of a licensed physician, advanced practice registered nurse, physician assistant or dentist for alcoholic liquors at any time without regard to the vote of any town prohibiting the sale of such liquors and may use alcoholic liquors for the compounding of such prescriptions and for the manufacture of all United States Pharmacopoeia and National Formulary preparations and all other medicinal preparations without the necessity of obtaining a permit from the Department of Consumer Protection, provided each such prescription shall include the name and address of the person for whom it is prescribed and shall be signed with his full name by the person issuing such prescription. Each such prescription shall be filled only once, and the person making a sale on such prescription shall write on the face thereof the number of such prescription and the date of the sale or delivery of such liquor and shall keep such prescription on file and available at all reasonable times for inspection. All alcoholic liquors sold by licensed pharmacies on prescriptions alone shall be kept in compartments, which compartments shall be securely locked except when such liquors are being used in the compounding of the prescriptions.

(1949 Rev., S. 4258; 1967, P.A. 109, S. 9; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 93-139, S. 39; P.A. 95-195, S. 41, 83; P.A. 96-19, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1967 act made provisions applicable to dentist’s prescriptions; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 93-139 made technical changes; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 96-19 expanded reference to prescriptions by physicians and dentists to include advanced practice registered nurses and physician assistants; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-37a - Nonprofit public museum permit.

(a) A nonprofit public museum permit shall allow the retail sale of alcoholic liquor by a nonprofit public museum only on land and in buildings that are subject to the care, custody and control of its board of trustees to be consumed on its premises by its patrons on any day on which such nonprofit public museum is open to visitors from the general public. Proceeds derived from such sales, except for reasonable operating costs, shall be used in furtherance of the charitable, literary and educational activities of such nonprofit public museum. Sections 30-9 to 30-13, inclusive, and 30-91, insofar as said sections refer to local regulations of sales, shall not apply to such permit. The annual fee for a nonprofit public museum permit shall be two hundred fifty dollars.

(b) “Nonprofit public museum” means any public museum organized for nonprofit, charitable, literary and educational purposes.

(1969, P.A. 724, S. 3; P.A. 91-118, S. 2; P.A. 93-139, S. 40; P.A. 96-7, S. 2; June Sp. Sess. P.A. 09-3, S. 357.)

History: P.A. 91-118 amended section by deleting the word “art” before the word “museum”, thus permitting the retail sale of alcoholic liquor at all nonprofit public museums; P.A. 93-139 made technical changes, added the annual fee for a nonprofit public museum permit and added the definition of a “nonprofit public museum” as Subsec. (b); P.A. 96-7 amended Subsec. (b) to delete the requirement that each nonprofit public museum have over 100,000 square feet for public display purposes; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $200 to $250.



Section 30-37b - Charitable organization permit.

A charitable organization permit shall allow the retail sale of alcoholic liquor by the drink to be consumed on the premises owned or leased by the organization. Such permit shall be issued on a daily basis subject to the hours of sale in section 30-91 and only eight such permits shall be issued to the same charitable organization in any calendar year. The fee for a charitable organization permit shall be fifty dollars.

(1971, P.A. 254, S. 3; P.A. 93-139, S. 41; P.A. 07-4, S. 1; June Sp. Sess. P.A. 09-3, S. 358.)

History: P.A. 93-139 added the fee for a charitable organization permit; P.A. 07-4 increased maximum allowable permits from 4 to 8 per calendar year; June Sp. Sess. P.A. 09-3 increased fee from $25 to $50.



Section 30-37c - Bowling establishment permit. Racquetball facility permit.

(a) A bowling establishment permit shall allow the retail sale of alcoholic liquor to be consumed on the premises of a commercial bowling establishment containing ten or more lanes. A bowling establishment permit for beer and wine shall allow the retail sale of beer and wine to be consumed on the premises of a commercial bowling establishment containing ten or more lanes. The annual fee for a bowling establishment permit shall be one thousand dollars and for a bowling establishment permit for beer and wine shall be four hundred forty dollars.

(b) A racquetball facility permit shall allow the retail sale of alcoholic liquor to be consumed on the premises of a commercial racquetball facility containing five or more courts. The annual fee for a racquetball facility permit shall be one thousand dollars.

(P.A. 76-347, S. 2; P.A. 83-283, S. 2, 5; 83-434, S. 2, 4; P.A. 93-139, S. 42; P.A. 01-17, S. 2; June Sp. Sess. P.A. 09-3, S. 359; P.A. 12-17, S. 6.)

History: P.A. 83-283 added provision re racquetball facility permit; P.A. 83-434 added provision re bowling establishment permit for beer only; P.A. 93-139 divided section into Subsecs. and added the annual fees for bowling establishment permits and racquetball facility permits; P.A. 01-17 amended Subsec. (a) by changing bowling establishment permit for beer to bowling establishment permit for beer and wine; June Sp. Sess. P.A. 09-3 increased fees; P.A. 12-17 reduced annual fee for bowling establishment permit and racquetball facility permit from $2,250 to $1,000, effective July 1, 2012.



Section 30-37d - Nonprofit public television corporation permit.

(a) A nonprofit public television corporation permit shall allow the retail sale of beer and wine at auction, provided the auction is held as part of a fund-raising event to benefit the tax-exempt activities of the nonprofit public television corporation. Each permit shall allow the sale of wine at a single auction only. A maximum of three such permits may be issued to one nonprofit public television corporation in any calendar year. The fee for a nonprofit public television corporation permit shall be fifty dollars for each permit.

(b) “Nonprofit public television corporation” means a television broadcasting corporation organized for nonprofit, literary and educational purposes to which has been issued a ruling by the Internal Revenue Service classifying it as an exempt organization under Section 501(c)(3) of the Internal Revenue Code.

(P.A. 83-152, S. 1; P.A. 93-139, S. 43; P.A. 96-7, S. 1, 5; June Sp. Sess. P.A. 09-3, S. 360.)

History: P.A. 93-139 made technical changes, added the fee for a nonprofit television corporation and added Subsec. (b) defining “nonprofit public television corporation”; P.A. 96-7 amended Subsec. (a) to permit the sale of beer at auction and to increase the number of permits that may be issued to three, effective April 2, 1996; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $25 to $50.



Section 30-37e - Airport restaurant permit. Airport bar permit. Airport airline club permit.

(a) An airport restaurant permit shall allow the retail sale of alcoholic liquor at any location in the Bradley International Airport passenger terminal complex or any location adjacent to and attached by common partition to said complex kept, used, maintained, advertised and held out to the public to be a place where hot meals are regularly served and which has an adequate and sanitary kitchen and dining room and has employed therein at all times an adequate number of employees, provided such alcoholic liquor is to be consumed on the premises. The annual fee for an airport restaurant permit shall be one thousand four hundred fifty dollars.

(b) An airport bar permit shall allow the retail sale of alcoholic liquor at any location in the Bradley International Airport passenger terminal complex or any location adjacent to and attached by common partition to said complex, with or without the sale of food, for consumption on the premises. The annual fee for an airport bar permit shall be three hundred seventy-five dollars.

(c) An airport airline club permit shall allow the retail sale of alcoholic liquor at any location in the Bradley International Airport passenger terminal complex or any location adjacent to and attached by common partition to said complex, with or without the sale of food, for consumption on the premises by airline club members or their guests. Any airline or other concessionaire under lease or other agreement with the state of Connecticut may receive an airport airline club permit. The annual fee for an airport airline club permit shall be eight hundred fifteen dollars.

(P.A. 84-494, S. 2, 11; P.A. 87-321, S. 2, 6; P.A. 93-139, S. 44; June Sp. Sess. P.A. 09-3, S. 361.)

History: P.A. 87-321 added Subsec. (c) which specified the privileges of holding an airport airline club permit; P.A. 93-139 added the fees for each airport permit; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $1,200 to $1,450, increased fee in Subsec. (b) from $300 to $375 and increased fee in Subsec. (c) from $650 to $815.



Section 30-37f - Airport permit. Leasing and concessions. Access requirements. Excepted from local option, discretionary disapproval.

(a) Notwithstanding the provisions of any general statute or regulation to the contrary, (1) the state of Connecticut, as owner or lessor of premises at Bradley International Airport, shall be permitted to enter into an arrangement with any concessionaire or lessee holding a permit or permits at Bradley International Airport, and receive payments from such concessionaire or lessee, without regard to the level or percentage of gross receipts from the gross sales of alcoholic liquor by such concessionaire or lessee; (2) any person may be a permittee for more than one airport permit or class of airport permit; and (3) any area subject to a permit in Bradley International Airport that is contiguous to or within any concourse area shall not be required to provide a single point of egress or ingress or to effectively separate the bar area or any dining area from the concourse area by means of partitions, fences, or doors, provided that a permittee of such area may be required by the Department of Consumer Protection to provide a barrier to separate the back bar area from the concourse area to prevent public access to the portion of the back bar area from which liquor is dispensed, if physically practicable.

(b) Sections 30-9 to 30-13a, inclusive, section 30-23, subdivision (2) of subsection (b) of section 30-39, subsection (c) of section 30-39 and sections 30-44, 30-46, 30-48a and 30-91a shall not apply to any class of airport permit.

(P.A. 84-494, S. 9, 11; P.A. 87-321, S. 3, 6; P.A. 93-83, S. 2; P.A. 95-195, S. 42, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 87-321 amended Subsec. (b) by providing that Sec. 30-23 shall not apply to any class of airport permit; P.A. 93-83 made technical changes in Subsec. (b); P.A. 95-195 amended Subsec. (a) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-37g - Nonprofit golf tournament permit.

A nonprofit golf tournament permit shall allow the retail sale of alcoholic liquor to be consumed on the premises of a golf country club at which a golf tournament, sponsored by an organization that is exempt from taxation under Section 501(c)(4) of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, is being conducted. Such permit shall be issued to any such organization for a period not to exceed eight days. Only one such permit shall be issued in any calendar year. Such permit shall allow the operation of not more than twenty-five consumer bars on the grounds of a golf country club. The fee for a nonprofit golf tournament permit shall be two hundred fifty dollars.

(P.A. 85-380, S. 5, 12; P.A. 87-61, S. 1, 2; P.A. 89-211, S. 31; P.A. 93-139, S. 45; June Sp. Sess. P.A. 09-3, S. 362.)

History: P.A. 87-61 eliminated reference to charitable organizations and instead specified that organizations exempt from taxation under Sec. 501(c)(4) of the Internal Revenue Code are eligible for a permit; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 93-139 made technical changes and added the fee for a nonprofit golf tournament permit; June Sp. Sess. P.A. 09-3 increased fee from $200 to $250.



Section 30-37h - Nonprofit corporation permit.

A nonprofit corporation permit shall allow the retail sale of wine at auction, provided the auction is held as part of a fund-raising event to benefit the tax-exempt activities of the nonprofit corporation. Each permit shall allow the sale of wine at a single auction only. A maximum of one such permit may be issued to each nonprofit corporation in any calendar year, except as provided in section 30-37d. The fee for a nonprofit corporation permit shall be twenty-five dollars.

(P.A. 88-364, S. 99, 123; P.A. 93-139, S. 46.)

History: P.A. 93-139 made technical changes and added the fee for a nonprofit corporation permit.



Section 30-37i - Hotel guest bar permit.

(a) A hotel guest bar permit, available to a hotel permittee, shall allow the retail sale of alcoholic liquor located in registered hotel guest rooms. The annual fee for a hotel guest bar permit shall be one hundred dollars for each hotel room equipped for the retail sale of alcoholic liquor.

(b) A hotel guest bar shall: (1) Be accessible only by key, magnetic card or similar device provided by the hotel to a registered guest twenty-one years of age or older; and (2) restocked no earlier than nine o’clock a.m. and no later than one o’clock a.m.

(c) The Department of Consumer Protection shall adopt regulations, in accordance with the provisions of chapter 54, for the operation of hotel guest bars.

(P.A. 93-326, S. 1; P.A. 95-195, S. 43, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 363.)

History: P.A. 95-195 amended Subsec. (c) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $50 to $100.



Section 30-37j - Caterer liquor permit. Notice requirements. Exemptions.

(a) A caterer liquor permit shall allow a person regularly engaged in the business of providing food and beverages to others for service at private gatherings or at special events to sell and serve alcoholic liquor for on-premises consumption at any activity, event or function for which such person has been hired. The annual fee for a caterer liquor permit shall be four hundred forty dollars.

(b) The holder of a caterer liquor permit shall, on a form prescribed by the Department of Consumer Protection or electronically, notify the department, in writing, of the date, location and hours of each event at which alcohol is served under such permit at least one business day in advance of such event. If the holder of a caterer liquor permit is unable to provide the written notice required under this section due to exigent circumstances, such holder may provide notice to the department by telephone of the date, location and hours of each event at which alcohol is served under such permit.

(c) Notwithstanding the provisions of subsection (a) of section 30-48, a backer or holder of a caterer liquor permit may be a backer or holder of any other permit issued under the provisions of this chapter except a manufacturer permit issued under section 30-16 or a wholesaler permit issued under section 30-17.

(d) The holder of a caterer liquor permit and any other permit issued under the provisions of this chapter that prohibits the off-premises consumption of alcoholic liquor shall be exempt from such prohibition for the purposes of conducting such holder’s catering business only.

(e) The holder of a caterer liquor permit shall be exempt from the provisions of sections 30-38, 30-52 and 30-54 and from the requirements to affix and maintain a placard, as provided in subdivision (3) of subsection (b) of section 30-39.

(P.A. 99-159, S. 1, 2; P.A. 00-192, S. 78, 102; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 364.)

History: P.A. 00-192 added provisions, designated as Subsec. (e), re exemptions applicable to holder of caterer liquor permit, effective May 26, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (a) from $350 to $440.



Section 30-37k - Casino permit.

(a) As used in this section and subsection (a) of section 30-91: (1) “Casino” means the premises within which a gaming facility is operated with other facilities, including, but not limited to, restaurants, hotels, nightclubs, bingo halls or convention centers; and (2) “gaming facility” means a room or rooms within which class III gaming, as defined in the Indian Gaming Regulatory Act, P.L. 100-497, 25 USC 2701, et seq., is legally conducted.

(b) A casino permit shall allow the retail sale of alcoholic liquor to be consumed on the premises of a casino.

(c) A casino permit shall allow the manufacture, storage and bottling of beer to be consumed on the premises with or without the sale of food, provided the holder of a casino permit produces at least five thousand gallons of beer on the premises annually.

(d) A casino permit shall allow the retail sale of alcoholic liquor by means of a guest bar located in hotel guest rooms provided such guest bar is: (1) Accessible only by key, magnetic card or similar device provided by the hotel to a registered guest twenty-one years of age or older; and (2) restocked no earlier than nine o’clock a.m. and no later than one o’clock a.m.

(e) The annual fee for a casino permit shall be two thousand six hundred fifty dollars plus an additional one hundred dollars for each guest room containing a guest bar.

(P.A. 00-192, S. 76, 102; June Sp. Sess. P.A. 09-3, S. 365.)

History: P.A. 00-192 effective May 26, 2000; June Sp. Sess. P.A. 09-3 increased fees in Subsec. (e).



Section 30-37l - Wine festival permit.

(a) A wine festival permit shall allow the holder of a manufacturer permit for a farm winery, issued pursuant to section 30-16, to participate in a wine festival organized and sponsored by an association that promotes the manufacturing and selling of farm wine in this state or such association’s not-for-profit subsidiary. Such association or such association’s not-for-profit subsidiary shall not organize and sponsor more than two such wine festivals in any calendar year. The Commissioner of Consumer Protection shall allow only two such wine festivals in any calendar year, regardless of the number of such farm winery permittees or such organizing and sponsoring associations or not-for-profit subsidiaries participating in such wine festivals.

(b) A wine festival permit shall authorize: (1) The sale and shipment of wine manufactured by the farm winery permittee and sold at such wine festival to persons outside the state; (2) the offering and tasting of free samples of wine to visitors and prospective retail customers for consumption on the grounds of the wine festival; (3) the sale at retail of sealed bottles or other sealed containers of wine for consumption off the grounds of the wine festival; and (4) the sale at retail of wine by the glass or receptacle, provided the glass or receptacle is embossed or otherwise permanently labeled with the name and date of the wine festival.

(c) No farm winery permittee may sell, offer or give to any person or entity wine not manufactured by such farm winery.

(d) Only two wine festival permits may be issued per calendar year pursuant to this section by the Commissioner of Consumer Protection to each holder of a manufacturer permit for a farm winery. A wine festival permit shall not be effective for more than three consecutive days per calendar year. The fee for a wine festival permit shall be seventy-five dollars.

(P.A. 09-47, S. 3; Oct. Sp. Sess. P.A. 11-1, S. 16.)

History: P.A. 09-47 effective May 20, 2009; Oct. Sp. Sess. P.A. 11-1 amended Subsecs. (a) and (d) to change number of authorized wine festivals under permit from 1 to 2 and make technical changes, effective October 27, 2011.



Section 30-37m - Out-of-state entity wine festival permit.

(a) Notwithstanding the provisions of section 30-18a, an out-of-state person or entity holding a valid permit (1) authorizing the manufacturing of farm wine; and (2) issued by another state may obtain an out-of-state entity wine festival permit, to participate in an out-of-state entity wine festival in this state. The Commissioner of Consumer Protection shall only allow one out-of-state entity wine festival in any calendar year, regardless of the number of out-of-state entities participating in such festival.

(b) An out-of-state entity wine festival permit shall authorize in this state: (1) The sale and shipment of wine manufactured by the permittee and sold at such festival to persons outside the state; (2) the offering and tasting of free samples of wine to visitors and prospective retail customers for consumption on the grounds of the wine festival; (3) the sale at retail of sealed bottles or other sealed containers of wine for consumption off the grounds of the wine festival; and (4) the sale at retail of wine by the glass or receptacle, provided the glass or receptacle is embossed or otherwise permanently labeled with the name and date of the wine festival.

(c) No out-of-state entity wine festival permittee shall sell, offer or give to any person or entity wine not manufactured by such permittee.

(d) No out-of-state entity wine festival permittee shall sell, offer or give to any person or entity wine manufactured by such permittee unless such wine is assigned to a wholesaler permittee in this state.

(e) The holder of an out-of-state entity wine festival permit shall disclose to each person who purchases admission to a wine festival in which the holder is participating, at the time of purchase, any restriction or limitation of such admission, including, but not limited to, the maximum number of glasses or receptacles of wine or brandy to which the purchaser is entitled by admission to the wine festival.

(f) Only one out-of-state entity wine festival permit may be issued per calendar year pursuant to this section by the Commissioner of Consumer Protection to each person or entity meeting the requirements of subsection (a) of this section. An out-of-state entity wine festival permit shall not be effective for more than three consecutive days per calendar year. The fee for an out-of-state entity wine festival permit shall be seventy-five dollars.

(P.A. 09-47, S. 4.)

History: P.A. 09-47 effective May 20, 2009.



Section 30-37n - Wine festival and out-of-state entity wine festival permits. Notification to chief municipal law enforcement official.

A permittee holding a wine festival permit or an out-of-state entity wine festival permit issued pursuant to section 30-37l or 30-37m shall notify the chief municipal law enforcement official in the municipality in which such permittee intends to hold a wine festival of the dates and hours such wine festival is scheduled to take place. Such notification shall be in writing and shall be delivered to such official not later than seven days prior to the commencement of such wine festival.

(P.A. 09-47, S. 7.)

History: P.A. 09-47 effective May 20, 2009.



Section 30-37o - Farmers’ market wine sales permit. Municipal prohibition of sale of wine by permittee.

(a) The Commissioner of Consumer Protection shall issue a farmers’ market wine sales permit to a holder of a manufacturer permit for a farm winery upon submission of proof to the commissioner that such holder is in compliance with the requirements of subsection (e) of section 30-16. Such permit shall authorize the sale of wine manufactured from such farm winery during an unlimited number of appearances at a farmers’ market at not more than three farmers’ market locations per year provided such holder: (1) Has an invitation from such farmers’ market to sell wine at such farmers’ market, (2) only sells wine by the bottle at such farmers’ markets, and (3) is present, or has an authorized representative present, at the time of sale of any such bottle of wine from such farm winery at such farmers’ market. Any such farmers’ market wine sales permit shall be valid for a period of one year from the date of issuance. The annual fee for a farmers’ market wine sales permit shall be two hundred fifty dollars. There shall be a one-hundred-dollar, nonrefundable filing fee for any such permit.

(b) Any town or municipality may, by ordinance or zoning regulation, prohibit the sale of wine by the holder of a farmers’ market wine sales permit at a farmers’ market held in such town or municipality.

(P.A. 11-164, S. 2, 3.)

History: P.A. 11-164 effective July 1, 2011.



Section 30-37p - Gift basket retailer permit.

(a) A gift basket retailer permit shall allow the retail sale of wine included in a gift basket sold at retail by the permit holder. Such wine shall not be consumed on the premises. Such permit holder shall be located in this state and such wine shall only be purchased by such permit holder from the holder of a package store permit issued pursuant to section 30-20 or the holder of a manufacturer permit for a farm winery issued pursuant to subsection (e) of section 30-16.

(b) The holder of a gift basket retailer permit may sell gift baskets which may include (1) a maximum of four bottles of wine per basket, (2) food items, (3) nonalcoholic beverages, (4) concentrates used in the preparation of mixed alcoholic beverages, (5) wine-making kits and products related to wine-making kits, (6) ice in any form, (7) articles of clothing imprinted with advertising related to the alcoholic liquor industry or the permittee’s gift basket business, (8) flowers, plants and garden-related items, (9) drinking glasses, bottle opening devices and literature related to wine, or (10) gift certificates. The sale of such gift baskets shall only take place during the times permitted for the sale of alcoholic liquor in places operating under package store permits pursuant to section 30-91. The holder of a gift basket retailer permit shall not sell such gift baskets on premises operating under any other permit issued pursuant to this title. Nothing in this section shall prohibit the holder of a package store permit issued pursuant to section 30-20 from selling any item permitted for sale by such permittee pursuant to said section.

(c) The annual fee for a gift basket retailer permit shall be two hundred dollars.

(P.A. 11-250, S. 1.)



Section 30-37q - Sale, delivery or shipment of gift baskets containing wine. Requirements. Audit. Advertising. Regulations.

(a) A gift basket retailer permit issued in accordance with section 30-37p shall allow the sale and delivery or shipment of gift baskets containing wine directly to a consumer in this state, subject to the provisions of section 30-37p and this section, or to a consumer outside of this state, subject to all applicable laws of the jurisdiction in which such consumer outside of this state is located. Such permittee, when selling and shipping gift baskets containing wine directly to a consumer in this state, shall: (1) Ensure that the shipping labels on all gift baskets containing wine shipped directly to a consumer in this state conspicuously state the following: “CONTAINS ALCOHOL—SIGNATURE OF A PERSON AGE 21 OR OLDER REQUIRED FOR DELIVERY”; (2) obtain the signature of a person age twenty-one or older at the address prior to delivery, after requiring the signer to demonstrate that he or she is age twenty-one or older by providing a valid motor vehicle operator’s license or a valid identity card described in section 1-1h; (3) obtain a seller’s permit pursuant to chapter 219 and pay to the Department of Revenue Services all sales taxes as required under said chapter 219 on sales of gift baskets; (4) report to the Department of Consumer Protection a separate and complete record of all sales and shipments to consumers in the state, on a ledger sheet or similar form which readily presents a chronological account of such permittee’s dealings with each such consumer; (5) permit the Department of Consumer Protection and the Department of Revenue Services, separately or jointly, to perform an audit of the permittee’s records upon request; and (6) not ship to any address in the state where the sale of alcoholic liquor is prohibited by local option pursuant to section 30-9.

(b) A holder of a gift basket retailer permit, when advertising or offering wine for direct shipment to a consumer in this or another state via the Internet or any other on-line computer network, shall clearly and conspicuously state its gift basket retailer permit number in its advertising.

(c) The Department of Consumer Protection, in consultation with the Department of Revenue Services, may adopt regulations, in accordance with the provisions of chapter 54, to assure compliance with the provisions of subsection (a) of this section.

(P.A. 11-250, S. 2.)



Section 30-38 - Storage of liquor. Approval of facilities.

Each permit granted under the provisions of section 30-16, 30-17, 30-20, 30-20a, 30-21, 30-21b, 30-22, 30-22a, 30-23, 30-24a, 30-26, 30-28, 30-28a, 30-29, 30-33a, 30-33b, 30-36, 30-37c or 30-37e, shall also, under the regulations of the Department of Consumer Protection, allow the storage, on the premises and at one other secure location registered with and approved by the department, of sufficient quantities of alcoholic liquor respectively allowed to be sold under such permits as may be necessary for the business conducted by the respective permittees or their backers; but no such permit shall be granted under the provisions of section 30-16 or 30-17 unless such storage facilities are provided and the place of storage receives the approval of the department as to suitability, and thereafter no place of storage shall be changed nor any new place of storage utilized without the approval of the department.

(1949 Rev., S. 4256; February, 1965, P.A. 553, S. 8; 1972, P.A. 68, S. 3; P.A. 73-533, S. 5; 73-543, S. 6, 14; P.A. 74-307, S. 5; P.A. 76-347, S. 3; P.A. 77-614, S. 165, 587, 610; P.A. 78-82, S. 5; 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 82-332, S. 3, 13; P.A. 84-494, S. 4, 11; P.A. 95-195, S. 44, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1965 act added reference to Sec. 30-24a; 1972 act added reference to Sec. 30-20a; P.A. 73-533 added reference to Sec. 30-33a; P.A. 73-543 added reference to Sec. 30-28a; P.A. 74-307 added reference to Sec. 30-33b; P.A. 76-347 added reference to Sec. 30-37c; P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 78-82 added reference to Sec. 30-21b; P.A. 78-303 revised name change authorized by P.A. 77-614; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 82-332 amended section to allow off-premises storage and extended applicability to permits issued under Sec. 30-22a; P.A. 84-494 added reference to a permit granted under the provisions of Sec. 30-37e; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-38a - Transfer of liquor between retail permit premises under common ownership.

In all cases where two or more retail liquor permit premises are in common or cooperative ownership, or where a majority of the capital stock having voting privileges of corporations owning together two or more retail liquor permit premises is held by the same person or persons, the permittees thereof may transfer any alcoholic liquor from one such retail premise to another such retail premise, for the purpose of inventory equalization or other business convenience, except when such permittee is a delinquent retailer as said term is used in subsection (b) of section 30-48.

(1959, P.A. 237; 1961, P.A. 267; P.A. 75-239, S. 1, 3; P.A. 93-55, S. 6; 93-139, S. 47.)

History: 1961 act authorized transfers where majority of voting stock of corporations owning two or more premises is held by same person or persons; P.A. 75-239 substituted “any alcoholic liquor” for “alcoholic beverages” and added exception re delinquent permittees; P.A. 93-55 made technical changes, substituting reference to delinquent retailers for reference to delinquent permittees; P.A. 93-139 made technical changes.



Section 30-39 - Applications for permits, renewals. Fees. Publication, remonstrance, hearing.

(a) For the purposes of this section, the “filing date” of an application means the date upon which the department, after approving the application for processing, mails or otherwise delivers to the applicant a placard containing such date.

(b) (1) Any person desiring a liquor permit or a renewal of such a permit shall make a sworn application therefor to the Department of Consumer Protection upon forms to be furnished by the department, showing the name and address of the applicant and of the applicant’s backer, if any, the location of the club or place of business which is to be operated under such permit and a financial statement setting forth all elements and details of any business transactions connected with the application. Such application shall include a detailed description of the type of live entertainment that is to be provided. A club or place of business shall be exempt from providing such detailed description if the club or place of business (A) was issued a liquor permit prior to October 1, 1993, and (B) has not altered the type of entertainment provided. The application shall also indicate any crimes of which the applicant or the applicant’s backer may have been convicted. Applicants shall submit documents sufficient to establish that state and local building, fire and zoning requirements and local ordinances concerning hours and days of sale will be met, except that local building and zoning requirements and local ordinances concerning hours and days of sale shall not apply to any class of airport permit. The State Fire Marshal or the marshal’s certified designee shall be responsible for approving compliance with the State Fire Code at Bradley International Airport. Any person desiring a permit provided for in section 30-33b shall file a copy of such person’s license with such application if such license was issued by the Department of Consumer Protection. The department may, at its discretion, conduct an investigation to determine whether a permit shall be issued to an applicant.

(2) The applicant shall pay to the department a nonrefundable application fee, which fee shall be in addition to the fees prescribed in this chapter for the permit sought. An application fee shall not be charged for an application to renew a permit. The application fee shall be in the amount of ten dollars for the filing of each application for a permit by a charitable organization, including a nonprofit public television corporation, a nonprofit golf tournament permit, a temporary permit or a special club permit; and for all other permits in the amount of one hundred dollars for the filing of an initial application. Any permit issued shall be valid only for the purposes and activities described in the application.

(3) The applicant, immediately after filing an application, shall give notice thereof, with the name and residence of the permittee, the type of permit applied for and the location of the place of business for which such permit is to be issued and the type of live entertainment to be provided, all in a form prescribed by the department, by publishing the same in a newspaper having a circulation in the town in which the place of business to be operated under such permit is to be located, at least once a week for two successive weeks, the first publication to be not more than seven days after the filing date of the application and the last publication not more than fourteen days after the filing date of the application. The applicant shall affix, and maintain in a legible condition upon the outer door of the building wherein such place of business is to be located and clearly visible from the public highway, the placard provided by the department, not later than the day following the receipt of the placard by the applicant. If such outer door of such premises is so far from the public highway that such placard is not clearly visible as provided, the department shall direct a suitable method to notify the public of such application. When an application is filed for any type of permit for a building that has not been constructed, such applicant shall erect and maintain in a legible condition a sign not less than six feet by four feet upon the site where such place of business is to be located, instead of such placard upon the outer door of the building. The sign shall set forth the type of permit applied for and the name of the proposed permittee, shall be clearly visible from the public highway and shall be so erected not later than the day following the receipt of the placard. Such applicant shall make a return to the department, under oath, of compliance with the foregoing requirements, in such form as the department may determine, but the department may require any additional proof of such compliance. Upon receipt of evidence of such compliance, the department may hold a hearing as to the suitability of the proposed location. The provisions of this subdivision shall not apply to applications for airline permits, charitable organization permits, temporary permits, special club permits, concession permits, military permits, railroad permits, boat permits, warehouse permits, brokers’ permits, out-of-state shippers’ permits for alcoholic liquor and out-of-state shippers’ permits for beer, coliseum permits, coliseum concession permits, special sporting facility restaurant permits, special sporting facility employee recreational permits, special sporting facility guest permits, special sporting facility concession permits, special sporting facility bar permits, nonprofit golf tournament permits, nonprofit public television permits and renewals. The provisions of this subdivision regarding publication and placard display shall also be required of any applicant who seeks to amend the type of entertainment upon filing of a renewal application.

(4) In any case in which a permit has been issued to a partnership, if one or more of the partners dies or retires, the remaining partner or partners need not file a new application for the unexpired portion of the current permit, and no additional fee for such unexpired portion shall be required. Notice of any such change shall be given to the department and the permit shall be endorsed to show correct ownership. When any partnership changes by reason of the addition of one or more persons, a new application with new fees shall be required.

(c) Any ten persons who are at least eighteen years of age, and are residents of the town within which the business for which the permit or renewal thereof has been applied for, is intended to be operated, or, in the case of a manufacturer’s or a wholesaler’s permit, any ten persons who are at least eighteen years of age and are residents of the state, may file with the department, within three weeks from the last date of publication of notice made pursuant to subdivision (3) of subsection (b) of this section for an initial permit, and in the case of renewal of an existing permit, at least twenty-one days before the renewal date of such permit, a remonstrance containing any objection to the suitability of such applicant or proposed place of business. Upon the filing of such remonstrance, the department, upon written application, shall hold a hearing and shall give such notice as it deems reasonable of the time and place at least five days before such hearing is had. The remonstrants shall designate one or more agents for service, who shall serve as the recipient or recipients of all notices issued by the department. At any time prior to the issuance of a decision by the department, a remonstrance may be withdrawn by the remonstrants or by such agent or agents acting on behalf of such remonstrants and the department may cancel the hearing or withdraw the case. The decision of the department on such application shall be final with respect to the remonstrance.

(d) No new permit shall be issued until the foregoing provisions of subsections (a) and (b) of this section have been complied with. Six months’ or seasonal permits may be renewed, provided the renewal application and fee shall be filed at least twenty-one days before the reopening of the business, there is no change in the permittee, ownership or type of permit, and the permittee or backer did not receive a rebate of the permit fee with respect to the permit issued for the previous year.

(e) The department may renew a permit that has expired if the applicant pays to the department a nonrefundable late fee pursuant to subsection (c) of section 21a-4, which fee shall be in addition to the fees prescribed in this chapter for the permit applied for. The provisions of this subsection shall not apply to one-day permits, to any permit which is the subject of administrative or court proceedings, or where otherwise provided by law.

(1949 Rev., S. 4259; 1949, 1951, 1955, S. 2161d; 1961, P.A. 302; 1971, P.A. 206; P.A. 73-7; 73-543, S. 7, 14; 73-584; P.A. 74-10, S. 1, 2; 74-307, S. 6; P.A. 75-641, S. 10; 75-642, S. 3; P.A. 76-370, S. 3; P.A. 77-114, S. 1; 77-412; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 79-404, S. 40, 45; P.A. 80-482, S. 4, 170, 191, 342, 343, 345, 348; P.A. 82-332, S. 4, 13; P.A. 83-152, S. 4; 83-514; P.A. 84-494, S. 5, 11; P.A. 85-380, S. 7, 12; P.A. 93-56; 93-83, S. 1; 93-139, S. 48; P.A. 95-29, S. 1–3; 95-195, S. 45, 83; P.A. 99-194, S. 24; P.A. 03-235, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-59, S. 1; P.A. 06-94, S. 2; P.A. 11-51, S. 202; P.A. 13-299, S. 84.)

History: 1961 act provided procedure where permit is requested for building not yet constructed and excepted special club permits from notice requirement; 1971 act made hearings mandatory rather than discretionary; P.A. 73-7 required that sign denoting application for permit be erected not later than the day following receipt of placard rather than not later than the day following the date of application, deleted requirement that hearing be held in the town where the business is to be located and allowed renewal of six months’ or seasonal permits if permittee or backer did not receive a fee rebate for the permit issued for the previous year; P.A. 73-543 included airline permits in exception to provision requiring publication of notice of application; P.A. 73-584 required that applicant pay nonrefundable application fee for initial applications and applications to permanently substitute the identity of the permittee; P.A. 74-10 divided section into Subsecs. and exempted charitable organization permits and temporary permits from provision requiring payment of nonrefundable application fee; P.A. 74-307 divided Subsec. (a) into Subdivs. (1) and (2), required that person seeking permits under Sec. 30-33b file a copy of his license with the application, moved exemptions from notice requirements to end of Subsec. (a) and added exemptions for coliseum permits, coliseum concession permits, special sporting facility restaurant, employee recreational, guest, concession and bar permits; P.A. 75-641 added Subsec. (a)(3) re fees when permit is issued to a partnership; P.A. 75-642 required that initial and renewal permits for on-premise consumption require that applicant supply names of bartender employees in Subsec. (a)(1) and made failure to supply names a ground for revocation of permit in Subsec. (c); P.A. 76-370 removed exception for charitable organization or temporary permit application in provision requiring payment of nonrefundable fees under Subsec. (a)(1) and imposed a $10 fee for such permits; P.A. 77-114 deleted provision requiring payment of $30 fee for application to permanently substitute the identity of the permittee in Subsec. (a)(1); P.A. 77-412 made $10 application fee in Subsec. (a)(1) applicable to special club permits; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 79-404 allowed alternative filing of copy of license issued by division of special revenue within the department of business regulation (formerly commission on special revenue) or gaming policy board with application for permit under Sec. 30-33b in Subsec. (a)(1); P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department and placed division of special revenue within the department of revenue services for administrative purposes following the abolition of business regulation department; P.A. 82-332 eliminated citizenship requirement and requirement that bartender’s names be furnished to department, added requirement that statements be submitted relating to finances, convictions of crimes and compliance with local ordinances and provided that investigations are to be made at the discretion of the department; P.A. 83-152 amended Subdiv. (a)(1) by requiring that nonprofit public television corporations pay a $10 fee for an application; P.A. 83-514 added Subsec. (d) which allows the department to review a permit which has expired upon payment of a nonrefundable fee of $100; P.A. 84-494 amended Subsec. (a)(1) by exempting any class of airport permit from the provisions of local building and zoning requirements concerning hours and days of sale and by requiring the state fire marshal to approve compliance with the state fire code at Bradley International Airport; P.A. 85-380 amended Subsec. (a)(1) by adding nonprofit golf tournament permits to the number of charitable permits with a fee of $10; P.A. 93-56 required applicants for liquor permits, after October 1, 1993, to submit a detailed description of any live entertainment to be provided; P.A. 93-83 made technical changes, inserted new Subsec. (a) defining “filing date”, relettering remaining Subsecs. accordingly, and in Subsec. (c) specified the time period for residents to file a remonstrance in cases involving initial permits and permit renewals; P.A. 93-139 made technical changes; P.A. 95-29 amended Subsec. (b)(3) to include nonprofit golf tournament and nonprofit public television permits in the list of exempted permits and amended Subsec. (c) to require remonstrants to designate agents for service, effective May 16, 1995; P.A. 95-195 amended Subsec. (b)(1) to substitute Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 99-194 amended Subsec. (e) to change amount of nonrefundable late fee from $100 to the fee pursuant to Sec. 21a-4(c), that is the greater of 10% of renewal fee or $10; P.A. 03-235 amended Subsec. (b) by making technical changes for the purpose of gender neutrality in Subdiv. (1) and adding provision in Subdiv. (3) re applicability of publication and placard display requirements to renewal applications involving amendment of entertainment type; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-59 amended Subsec. (c) to change the deadline for the filing of a remonstrance from within three weeks from the filing date of the application to within three weeks from the last date of publication of notice, effective June 2, 2005; P.A. 06-94 amended Subsec. (c) by specifying that persons who are at least 18 years of age and are residents may file remonstrance, by making a technical change and by adding provision re withdrawal of remonstrance; P.A. 11-51 amended Subsec. (b)(1) by deleting “from the Division of Special Revenue or the Gaming Policy Board” and adding “if such license was issued by the Gaming Policy Board”, effective July 1, 2011; P.A. 13-299 amended Subsec. (b)(1) to replace “Gaming Policy Board” with “Department of Consumer Protection”, effective July 1, 2013.



Section 30-39a - Bartender certificate. When required. Application; fee; refusal; exemption.

Section 30-39a is repealed.

(P.A. 75-642, S. 2; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 82-332, S. 12, 13.)



Section 30-40 - Second application.

(a) No person, permittee or backer whose application for a permit has been denied on the ground that he is an unsuitable person may make another application for a permit within one year after such denial.

(b) No person, permittee or backer whose permit has been revoked may make an application for a permit under this chapter within one year after such revocation.

(1949 Rev., S. 4267; P.A. 93-139, S. 49; P.A. 97-175, S. 4.)

History: P.A. 93-139 added Subsec. (b) and made technical changes; P.A. 97-175 added permittee or backer in Subsecs. (a) and (b) and made technical changes.



Section 30-41 and 30-42 - Permit fees. Rebate of permit fees.

Sections 30-41 and 30-42 are repealed.

(1949 Rev., S. 4260, 4279; 1951, 1953, S. 2153d, 2162d; November, 1955, S. N197; March, 1958, P.A. 21, S. 2; 1959, P.A. 152, S. 55; 1961, P.A. 567, S. 1; February, 1965, P.A. 179, S. 1; 553, S. 9; 1967, P.A. 365, S. 3; 725, S. 4; 1969, P.A. 724, S. 4; 1971, P.A. 254, S. 4; 1972, P.A. 68, S. 2; P.A. 73-104, S. 1, 2; 73-400; 73-533, S. 4; 73-543, S. 4, 14; P.A. 74-307, S. 7; 74-338, S. 33, 94; P.A. 75-598, S. 2; 75-641, S. 11; P.A. 76-347, S. 4; 76-370, S. 2; 76-394, S. 3, 4; P.A. 77-614, S. 165, 587, 614; P.A. 78-82, S. 4; 78-202, S. 4, 5; 78-279, S. 5, 6; 78-294, S. 4, 5; 78-303, S. 80, 85, 136; 80-482, S. 4, 170, 191, 345, 348; P.A. 81-119, S. 2, 3; 81-184; 81-287, S. 4; 81-367, S. 5, 9; 81-472, S. 108, 159; P.A. 82-299, S. 4, 6; P.A. 83-152, S. 5; 83-283, S. 3, 5; 83-434, S. 3, 4; P.A. 84-494, S. 6, 7, 11; P.A. 85-380, S. 2, 8, 12; P.A. 87-321, S. 4, 6; P.A. 88-364, S. 100, 123; P.A. 89-181, S. 4, 6; P.A. 91-118, S. 3; 91-353, S. 5, 7; June Sp. Sess. P.A. 91-14, S. 28, 30; P.A. 93-139, S. 73.)



Section 30-42a - Permit fee rebate.

Whenever, by reason of any catastrophe, act of God or serious natural disaster, on or after January 1, 1993, a business for which a permit has been issued by the Department of Consumer Protection is discontinued, the Department of Consumer Protection shall upon written application of the permittee or his backer, rebate the unused amount of the permit fee on a daily basis during the period of such discontinuance or for the period until the permit premises are relocated or for the remainder of the permit period. The Comptroller is authorized to draw his order upon the Treasurer for the payment of such sums, less any taxes due the state from the permittee on the date of such payment and the sum of twenty dollars which also shall be deducted to defray expenses incurred in processing the rebate. Any rebate of one hundred dollars or less shall be retained by the state. The amount or amounts of taxes so withheld shall be credited to the respective tax revenue accounts on the records of the State Comptroller.

(P.A. 95-115, S. 3; 95-195, S. 11, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: (Revisor’s note: Pursuant to the provisions of P.A. 95-195 the Revisors editorially substituted “Department of Consumer Protection” for “Department of Liquor Control”, effective July 1, 1995); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-43 - Granting and denial of permits. Notice of hearing.

Permits may be granted without hearing by the Department of Consumer Protection in its discretion; but, in any case of the denial of or refusal to renew a permit, the department shall, in such manner as it directs, notify the applicant or permittee of its proposed action and set a day and place for a hearing thereon, giving the applicant or permittee reasonable notice in advance thereof. If, at or after such hearing, the department denies or refuses to renew the permit, as the case may be, notice of such decision shall forthwith be given to such applicant or permittee in such manner as the department directs.

(1949 Rev., S. 4261; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 46, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-44 - Mandatory refusal of permit where sale prohibited.

The Department of Consumer Protection shall refuse permits for the sale of alcoholic liquor (1) in no-permit towns and (2) where prohibited by the zoning ordinance of any city or town.

(1949 Rev., S. 4262; 1959, P.A. 622, S. 1; 1971, P.A. 599; P.A. 73-44; P.A. 76-347, S. 5; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 47, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1959 act added Subdiv. (3); 1971 act deleted provision in Subdiv. (3) which had prohibited issuing permit to establishment which has a direct entrance into a commercial bowling alley establishment in all cases and added provision allowing issuance of restaurant permit to bowling alley or adjoining premises if permit premises are in a separate room and if there is a separate door to the alley which remains closed except to permit entrance and egress; P.A. 73-44 allowed issuance of cafe permit in Subdiv. (3) under the conditions specified for issuance of restaurant permits by 1971 act; P.A. 76-347 deleted Subdiv. (3) re permits in bowling establishments and adjoining premises and deleted provision prohibiting consumption of alcoholic liquor in any bowling alley establishment; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 30-52 re requirement that permit specify location and re removal to another location.

The duty of the commission is nondelegable and it cannot substitute the legal opinion of a town or city clerk for its own findings. 15 CS 200. Constitutionality. 16 CS 298. Commission cannot issue a removal permit which violates local zoning ordinances. Id., 355.

Subsec. (2):

Cited. 148 C. 721. Cited. 149 C. 680. Prohibits issuance of druggist liquor permit where prohibited by local zoning ordinances. 160 C. 120. Cited. 164 C. 175.



Section 30-45 - Mandatory refusal of permits to certain persons. Exceptions.

The Department of Consumer Protection shall refuse permits for the sale of alcoholic liquor to the following persons: (1) Any state marshal, judicial marshal, judge of any court, prosecuting officer or member of any police force, (2) a minor, and (3) any constable who performs criminal law enforcement duties and is considered a peace officer by town ordinance pursuant to the provisions of subsection (a) of section 54-1f, any constable who is certified under the provisions of sections 7-294a to 7-294e, inclusive, who performs criminal law enforcement duties pursuant to the provisions of subsection (c) of section 54-1f, or any special constable appointed pursuant to section 7-92. This section shall not apply to out-of-state shippers’, boat and airline permits. As used in this section, “minor” means a minor, as defined in section 1-1d or as defined in section 30-1, whichever age is older.

(1949 Rev., S. 4264; 1953, S. 2163d; 1961, P.A. 15, S. 5; February, 1965, P.A. 403, S. 1; 1971, P.A. 270; 1972, P.A. 127, S. 82; P.A. 73-543, S. 8, 14; P.A. 75-266, S. 2, 3; P.A. 77-137; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 87-242; P.A. 93-139, S. 50; P.A. 95-115, S. 2; 95-195, S. 48, 83; P.A. 00-99, S. 79, 154; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 12-17, S. 13.)

History: 1961 act removed “grand juror” from Subdiv. (2); 1965 act deleted prohibition against issuing permits to justices of the peace in Subdiv. (2); 1971 act clarified prohibition with regard to selectmen and placed provision re selectmen in separate subdivision; 1972 act prohibited issuance of permit to “any person who has not attained the age of eighteen and been admitted as an elector of the state”; P.A. 73-543 exempted airline permits from provisions of section; P.A. 75-266 deleted prohibitions against issuing permit to a person convicted of a felony unless his right of franchise has been restored and against issuing permit to nonelector, person who is not eighteen and deleted provisions re permittees who change town of residence; P.A. 77-137 prohibited issuing permit to any person “not of legal drinking age” and defined the term; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 87-242 required the department of liquor control to refuse permits for the sale of alcoholic liquor to a first selectman who acts as a chief of police in the town within which the permit premises are to be located; P.A. 93-139 made technical changes; P.A. 95-115 added Subdiv. (4) which requires the refusal of permits to certain constables, replacing provision which had applied to all constables (Revisor’s note: The phrase “any constable who is certified under the provisions of sections 7-294a to 7-294e, inclusive, that performs criminal law enforcement duties” was changed editorially by the Revisors to “any constable who is certified under the provisions of section 7-294a to 7-294e, inclusive, who performs criminal law enforcement duties”); P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal and judicial marshal, effective December 1, 2000; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-17 deleted former Subdiv. (2) re first selectman holding office and acting as a chief of police in town within which permit premises are to be located and redesignated existing Subdivs. (3) and (4) as Subdivs. (2) and (3), effective May 14, 2012.

Provision in former statute requiring person receiving permit to be a citizen was held to be in direct conflict with certain U. S. treaties. 4 CS 343. A violation of this section must be affirmatively established by the commission. Id., 350. Provision in former statute requiring delegation of authority and control of business by backer to permittee discussed. 10 CS 284. Person convicted two years before on charge of selling beer to minors declared suitable person for beer permit. Id., 476. Cited. 12 CS 429.



Section 30-46 - Discretionary suspension, revocation or refusal of permit; location or character of premises; other grounds.

(a) The Department of Consumer Protection may, except as to a store engaged chiefly in the sale of groceries, in its discretion, suspend, revoke or refuse to grant or renew a permit for the sale of alcoholic liquor if it has reasonable cause to believe: (1) That the proximity of the permit premises will have a detrimental effect upon any church, public or parochial school, convent, charitable institution, whether supported by private or public funds, hospital or veterans’ home or any camp, barracks or flying field of the armed forces; (2) that such location is in such proximity to a no-permit town that it is apparent that the applicant is seeking to obtain the patronage of such town; (3) that the number of permit premises in the locality is such that the granting of a permit is detrimental to the public interest, and, in reaching a conclusion in this respect, the department may consider the character of, the population of, the number of like permits and number of all permits existent in, the particular town and the immediate neighborhood concerned, the effect which a new permit may have on such town or neighborhood or on like permits existent in such town or neighborhood; (4) that the place has been conducted as a lewd or disorderly establishment; (5) that the backer does not have a right to occupy the permit premises; (6) that drive-up sales of alcoholic liquor are being made at the permit premises; or (7) that there is any other reason as provided by state or federal law or regulation which warrants such refusal.

(b) (1) The existence of a coliseum permit or a coliseum concession permit shall not be a factor to be taken into consideration under subdivision (3) of subsection (a) of this section. (2) The provisions of subdivisions (1), (2) and (3) of subsection (a) of this section shall not apply to the granting of a coliseum permit or a coliseum concession permit. (3) The provisions of subdivisions (1), (2), (3), (5) and (6) of subsection (a) of this section shall not apply to the granting of any special sporting facility permit provided for in section 30-33b.

(c) Alcoholic liquor may be sold at retail for consumption within a special sporting facility only under the permits provided for in section 30-33b. The number of permits of any class, the location where alcoholic liquor is to be sold under any such permit, the number of locations to be operated under a special sporting facility concession permit, and the areas within such facility where alcoholic liquor may be consumed shall be determined by the Department of Consumer Protection in its discretion.

(1949 Rev., S. 4263; P.A. 73-533, S. 11; P.A. 74-307, S. 3, 8; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 49, 83; P.A. 97-175, S. 5; P.A. 98-236, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 73-533 added Subsecs. (6) and (7), codified as Subsec. (b), re applicability of provisions with regard to coliseum and coliseum concession permits; P.A. 74-307 added new Subsec. (c) re sales of alcoholic liquor in special sporting facilities; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 amended Subsecs. (a) and (c) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 97-175 amended Subsec. (a) by adding suspension, revocation or refusal to renew a permit in the department’s discretion, adding new Subdiv. (5) re right to occupy permit premises, renumbering former Subdiv. (5) as Subdiv. (6) and making a technical change, and amended Subsec. (b) by adding reference to Subdiv. (6) of Subsec. (a); P.A. 98-236 amended Subsec. (a) by adding new Subdiv. (6) re drive-up sales and redesignating existing Subdiv. (6) as Subdiv. (7); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 41 CA 83.

Cited. 5 CS 207. Where the commission reasoned that the “granting of another permit in this locale would be detrimental to the public interest”, it was held to be an abuse of discretion. 14 CS 155. If club’s or association’s charter prohibited intoxicating liquor, commission cannot grant permit. 15 CS 69. Cited. 16 CS 301.

Subsec. (a):

Subdiv. (3): Section rests liberal discretion in commission to determine suitability of location of proposed liquor-permit premises. 175 C. 295. Court cannot substitute its discretion for that of the commission. Id., 409.



Section 30-46a - Permit for restaurant within a coliseum.

The issuance of a coliseum permit or a coliseum concession permit, or both, shall not prohibit the issuance of a restaurant permit permitted under this chapter for a restaurant within a coliseum.

(P.A. 73-533, S. 10.)



Section 30-47 - Discretionary suspension, revocation or refusal of permits; disqualification of applicant or permittee; alcohol seller and server training program; permittee participation.

(a) The Department of Consumer Protection may, in its discretion, suspend, revoke or refuse to grant or renew a permit for the sale of alcoholic liquor if it has reasonable cause to believe: (1) That the applicant or permittee appears to be financially irresponsible or neglects to provide for his family, or neglects or is unable to pay his just debts; (2) that the applicant or permittee has been provided with funds by any wholesaler or manufacturer or has any forbidden connection with any other class of permittee as provided in this chapter; (3) that the applicant or permittee is in the habit of using alcoholic beverages to excess; (4) that the applicant or permittee has wilfully made any false statement to the department in a material matter; (5) that the applicant or permittee has been convicted of violating any of the liquor laws of this or any other state or the liquor laws of the United States or has been convicted of a felony as such term is defined in section 53a-25 or has such a criminal record that the department reasonably believes he is not a suitable person to hold a permit, provided no refusal shall be rendered under this subdivision except in accordance with the provisions of sections 46a-80 and 46a-81; (6) that the applicant or permittee has not been delegated full authority and control of the permit premises and of the conduct of all business on such premises; or (7) that the applicant or permittee has violated any provision of this chapter or any regulation adopted under this chapter. Any backer shall be subject to the same disqualifications as provided in this section in the case of an applicant for a permit or a permittee.

(b) The Commissioner of Consumer Protection may, in his or her discretion, require a permittee who has had his or her permit for the sale of alcoholic liquor suspended or revoked pursuant to subsection (a) of this section to have such permittee’s employees participate in an alcohol seller and server training program approved by the commissioner. The commissioner may require proof of completion of the program from the permittee prior to reactivation or reissuance of such permit.

(c) In lieu of suspending or revoking a permit for the sale of alcoholic liquor pursuant to subsection (a) of this section, the commissioner may require a permittee to have such permittee’s employees participate in an alcohol seller and server training program.

(1949 Rev., S. 4265; 1971, P.A. 135; P.A. 75-266, S. 1, 3; 75-641, S. 12; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 82-472, S. 105, 183; P.A. 86-151, S. 2; P.A. 95-195, S. 50, 83; P.A. 97-175, S. 6; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 07-41, S. 1.)

History: 1971 act deleted provision which had allowed commission to refuse permit to female applicant “if the duties of a permittee may interfere with the care of her family”; P.A. 75-266 allowed commission to refuse permit to a person convicted of a felony in Subdiv. (5) and specified that any refusal under that Subdiv. must be rendered in accordance with Secs. 4-61o to 4-61r; P.A. 75-641 deleted reference to Subdiv. (13) of Sec. 30-1; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 82-472 substituted reference to Secs. 46a-80 and 46a-81 for reference to Secs. 4-61o to 4-61r; P.A. 86-151 authorized the department of liquor control to disqualify any backer, not just those backers who are persons as defined in Sec. 30-1; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 97-175 added suspension, revocation or refusal to grant or renew a permit, made provisions applicable to permittees, added new Subdiv. (7) re violation of chapter or regulation, and made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-41 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re alcohol seller and server training program and permittee participation, effective January 1, 2008.

Partnership agreement was not offensive on its face, but had an illegal, ulterior purpose, namely, to evade the strictures of the liquor control laws. 87 CA 235. “Financially irresponsible” is a broad term encompassing many possible factual situations, and plain language allows commission to consider a variety of facts in reaching its determination; commission had reasonable cause to find persons working for renewal applicant to be “employees” and find applicant financially irresponsible due to failure to keep employment records, pay unemployment taxes, file tax reports, and pay actual wages. 120 CA 92.

Cited. 16 CS 301. See note to section 30-14.



Section 30-48 - Limitations of permits; exceptions. Loans. Period of credit. Resolution of credit disputes.

(a) No backer or permittee of one permit class shall be a backer or permittee of any other permit class except in the case of any class of airport, railroad, airline and boat permits, and except that: (1) A backer of a hotel or restaurant permit may be a backer of both such classes; (2) a holder or backer of a manufacturer permit for a brew pub, a restaurant permit or a cafe permit may be a holder or backer of any other or all of such classes; (3) a holder or backer of a restaurant permit may be a holder or backer of a bowling establishment permit; (4) a backer of a restaurant permit may be a backer of a coliseum permit or a coliseum concession permit, or both, when such restaurant is within a coliseum; (5) a backer of a hotel permit may be a backer of a coliseum permit or a coliseum concession permit, or both; (6) a backer of a coliseum permit may be a backer of a coliseum concession permit; (7) a backer of a coliseum concession permit may be a backer of a coliseum permit; (8) a backer of a grocery store beer permit may be a backer of a package store permit if such was the case on or before May 1, 1996; (9) a backer of a university permit may be a backer of a nonprofit theater permit; (10) subject to the discretion of the department, a backer of a permit provided for in section 30-33b, may be a backer of any other retail on-premise consumption permit, including those permits provided for in section 30-33b; (11) a backer of a nonprofit theater permit may be a holder or backer of a hotel permit; (12) a holder or backer of a restaurant permit may be a holder or backer of a special outing facility permit; (13) a backer of a concession permit may be a backer of a coliseum permit or a coliseum concession permit, or both; (14) a holder of an out-of-state winery shipper’s permit for wine may be a holder of an in-state transporter’s permit or an out-of-state entity wine festival permit issued pursuant to section 30-37m, or of both such permits; (15) a holder of an out-of-state shipper’s permit for alcoholic liquor other than beer may be a holder of an in-state transporter’s permit; and (16) a holder of a manufacturer’s permit for a farm winery may be a holder of an in-state transporter’s permit, a wine festival permit issued pursuant to section 30-37l, a farmers’ market wine sales permit issued pursuant to subsection (a) of section 30-37o or of any combination of such permits. Any person may be a permittee of more than one permit. A person may be a permittee under a permit provided for in section 30-33b and a backer of any other retail on-premise consumption permit, including those permits provided for in section 30-33b. The operator of a racing or jai alai exhibition with pari-mutuel betting licensed by the Department of Consumer Protection may be a backer of any permit provided for in section 30-33b. No holder of a manufacturer permit for a brew pub and no spouse or child of such holder may be a holder or backer of more than three restaurant permits or cafe permits.

(b) No permittee or backer thereof and no employee or agent of such permittee or backer shall borrow money or receive credit in any form for a period in excess of thirty days, directly or indirectly, from any manufacturer permittee, or backer thereof, or from any wholesaler permittee, or backer thereof, of alcoholic liquor or from any member of the family of such manufacturer permittee or backer thereof or from any stockholder in a corporation manufacturing or wholesaling such liquor, and no manufacturer permittee or backer thereof or wholesaler permittee or backer thereof or member of the family of either of such permittees or of any such backer, and no stockholder of a corporation manufacturing or wholesaling such liquor shall lend money or otherwise extend credit, directly or indirectly, to any such permittee or backer thereof or to the employee or agent of any such permittee or backer. A wholesaler permittee or backer, or a manufacturer permittee or backer, that has not received payment in full from a retailer permittee or backer within thirty days after the date such credit was extended to such retailer or backer or to an employee or agent of any such retailer or backer, shall give a written notice of obligation to such retailer within the five days following the expiration of the thirty-day period of credit. The notice of obligation shall state: The amount due; the date credit was extended; the date the thirty-day period ended, and that the retailer is in violation of this section. A retailer who disputes the accuracy of the “notice of obligation” shall, within the ten days following the expiration of the thirty-day period of credit, give a written response to notice of obligation to the department and give a copy to the wholesaler or manufacturer who sent the notice. The response shall state the retailer’s basis for dispute and the amount, if any, admitted to be owed for more than thirty days; the copy forwarded to the wholesaler or manufacturer shall be accompanied by the amount admitted to be due, if any, and such payment shall be made and received without prejudice to the rights of either party in any civil action. Upon receipt of the retailer’s response, the chairman of the commission or such chairman’s designee shall conduct an informal hearing with the parties being given equal opportunity to appear and be heard. If the chairman or such chairman’s designee determines that the notice of obligation is accurate, the department shall forthwith issue an order directing the wholesaler or manufacturer to promptly give all manufacturers and wholesalers engaged in the business of selling alcoholic liquor to retailers in this state, a “notice of delinquency”. The notice of delinquency shall identify the delinquent retailer, and state the amount due and the date of the expiration of the thirty-day credit period. No wholesaler or manufacturer receiving a notice of delinquency shall extend credit by the sale of alcoholic liquor or otherwise to such delinquent retailer until after the manufacturer or wholesaler has received a “notice of satisfaction” from the sender of the notice of delinquency. If the chairman or such chairman’s designee determines that the notice of obligation is inaccurate, the department shall forthwith issue an order prohibiting a notice of delinquency. The party for whom the determination by the chairman or such chairman’s designee was adverse, shall promptly pay to the department a part of the cost of the proceedings as determined by the chairman or such chairman’s designee, which shall not be less than fifty dollars. The department may suspend or revoke the permit of any permittee who, in bad faith, gives an incorrect notice of obligation, an incorrect response to notice of obligation, or an unauthorized notice of delinquency. If the department does not receive a response to the notice of obligation within such ten-day period, the delinquency shall be deemed to be admitted and the wholesaler or manufacturer who sent the notice of obligation shall, within the three days following the expiration of such ten-day period, give a notice of delinquency to the department and to all wholesalers and manufacturers engaged in the business of selling alcoholic liquor to retailers in this state. A notice of delinquency identifying a retailer who does not file a response within such ten-day period shall have the same effect as a notice of delinquency given by order of the chairman or such chairman’s designee. A wholesaler permittee or manufacturer permittee that has given a notice of delinquency and that receives full payment for the credit extended, shall, within three days after the date of full payment, give a notice of satisfaction to the department and to all wholesalers and manufacturers to whom a notice of delinquency was sent. The prohibition against extension of credit to such retailer shall be void upon such full payment. The department may revoke or suspend any permit for a violation of this section. An appeal from an order of revocation or suspension issued in accordance with this section may be taken in accordance with section 30-60.

(c) If there is a proposed change or change in ownership of a retail permit premises, no application for a permit shall be approved until the applicant files with the department an affidavit executed by the seller of the retail permit premises stating that all obligations of the predecessor permittee for the purchase of alcoholic liquor at such permit premises have been paid or that such applicant did not receive direct or indirect consideration from the predecessor permittee. If a wholesaler permittee alleges the applicant received direct or indirect consideration from the predecessor permittee or that there remain outstanding liquor obligations, such wholesaler permittee may file with the department an affidavit, along with supporting documentation to establish receipt of such consideration or outstanding liquor obligations. The Commissioner of Consumer Protection, in the commissioner’s sole discretion, shall determine whether a hearing is warranted on such allegations. The commissioner may waive the requirement of such seller’s affidavit upon finding that (1) the predecessor permittee abandoned the premises prior to the filing of the application, and (2) such permittee did not receive any consideration, direct or indirect, for such permittee’s abandonment. For the purposes of this subsection, “consideration” means the receipt of legal tender or goods or services for the purchase of alcoholic liquor remaining on the premises of the predecessor permittee, for which bills remain unpaid.

(d) A permittee may file a designation of an authorized agent with the department to issue or receive all notices or documents provided for in this section. The permittee shall be responsible for the issuance or receipt of such notices or documents by the agent.

(e) The period of credit permitted under this section shall be calculated as the time elapsing between the date of receipt of the alcoholic liquors by the purchaser and the date of full legal discharge of the purchaser through the payment of cash or its equivalent from all indebtedness arising from the transaction except that, if the last day for payment falls on a Saturday, Sunday or legal holiday, the last day for payment shall then be the next business day.

(1949, Rev., S. 4266; 1969, P.A. 150, S. 1; 1972, P.A. 143; P.A. 73-533, S. 6; 73-543, S. 9, 14; P.A. 74-307, S. 9; P.A. 75-598, S. 4; 75-641, S. 13; P.A. 77-132, S. 1, 2; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 79-404, S. 41, 45; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 82-32, S. 1, 2; 82-332, S. 5, 13; P.A. 84-494, S. 8, 11; P.A. 85-380, S. 3, 12; P.A 93-139, S. 51; P.A. 95-161, S. 5; 95-195, S. 51, 83; P.A. 96-7, S. 3, 5; 96-220, S. 5, 7; P.A. 97-66; P.A. 98-164, S. 1; P.A. 03-34, S. 1; P.A. 04-9, S. 2; 04-31, S. 1; P.A. 05-274, S. 5; P.A. 09-47, S. 5; P.A. 11-164, S. 4; P.A. 13-299, S. 85.)

History: 1969 act permitted backer of hotel or restaurant permit to be a backer “in both such classes”; 1972 act permitted backer of restaurant or cafe permit to be backer of both such classes; P.A. 73-533 added provisions re backers of coliseum concession permits; P.A. 73-543 allowed backer or permittee of airline permit to be backer or permittee in other classes; P.A. 74-307 added provisions re backers of special sporting facility permits, allowed permittees to have more than one permit where commission determines that location of permits will allow for sufficient supervision, etc. and allowed operators of racing or jai alai exhibitions to back permits; P.A. 75-598 allowed backer or permittee of night club permit to be backer or permittee in other classes; P.A. 75-641 required that appeals be taken in accordance with Sec. 30-60 rather than Sec. 30-55; P.A. 77-132 allowed backer of university permit to be backer of nonprofit theater permit; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 79-404 replaced commission on special revenue with gaming policy board in provision re licensing of racing or jai alai exhibition; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 82-32 permitted a person who is a holder or backer of a restaurant permit to be a holder or backer of a bowling establishment permit; P.A. 82-332 divided section into Subsecs., eliminated provision in Subsec. (a) concerning supervision and responsibility by permittees, established dispute resolution process for 30-day credit violations and made suspension of license for violation optional rather than mandatory; P.A. 84-494 amended Subsec. (a) by allowing backers or permittees of one class of permit to be a backer or permittee of any class of airport permit; P.A. 85-380 amended Subsec. (a) by eliminating reference to night club permits; P.A. 93-139 made technical changes; P.A. 95-161 amended Subsec. (a) to permit the holder or backer of a restaurant permit to be a holder or backer of a special outing facility permit; P.A. 95-195 amended Subsec. (a) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 96-7 amended Subsec. (a) to permit a backer of a nonprofit theater permit to be a holder or backer of a hotel permit, effective April 2, 1996; P.A. 96-220 amended Subsec. (a) to permit the backer of a grocery store beer permit to be a backer of a package store permit if such was the case on or before May 1, 1996, effective June 4, 1996; P.A. 97-66 amended Subsec. (a) to authorize a holder or backer of a manufacturer permit for a brew pub, restaurant permit or cafe permit to be a holder or backer of any other or all of such classes, to provide that no holder of a manufacturer permit for a brew pub and no spouse or child of such holder may be a holder or backer of more than three restaurant permits or cafe permits, and to make technical changes; P.A. 98-164 added Subsec. (a)(13) authorizing backers of concession permits to be backers of coliseum permits and coliseum concession permits; P.A. 03-34 made technical changes for the purpose of gender neutrality in Subsec. (b), and amended Subsec. (c) to delete predecessor permittee or backer affidavit requirement, add applicant affidavit requirement, delete department finding exception re predecessor abandonment, add applicant affidavit language re nonreceipt of consideration, add provisions re wholesaler permittee affidavit and re commissioner’s hearing and define “consideration”; P.A. 04-9 amended Subsec. (c) by making technical changes (Revisor’s note: In 2005, a reference to “Commissioner of Agriculture and Consumer Protection” was changed editorially by the Revisors to “Commissioner of Consumer Protection” to reflect the repeal of the merger of the Departments of Agriculture and Consumer Protection by P.A. 04-189); P.A. 04-31 amended Subsec. (c) to require the filing of an affidavit executed by the seller of the retail permit premises, and to authorize the commissioner to waive the requirement of such seller’s affidavit if the predecessor permittee abandoned the premises prior to the filing of the application, and the permittee did not receive any consideration, direct or indirect, for such permittee’s abandonment; P.A. 05-274 added Subsec. (a)(14) to (16) re authorization for holders of an out-of-state winery shipper’s permit, an out-of-state shipper’s permit for alcoholic liquor other than beer or a manufacturer’s permit for a farm winery to also hold an in-state transporter’s permit, effective July 13, 2005; P.A. 09-47 added reference to out-of-state entity wine festival permit in Subsec. (a)(14) and wine festival permit in Subsec. (a)(16), effective May 20, 2009; P.A. 11-164 amended Subsec. (a)(16) by adding exemption re farmers’ market wine sales permit or combination of permits and making technical changes, effective July 1, 2011; P.A. 13-299 amended Subsec. (a) to replace “Gaming Policy Board” with “Department of Consumer Protection”, effective July 1, 2013.



Section 30-48a - Limitation on interest in retail permits.

(a) No person, and no backer as defined in section 30-1, shall, except as hereinafter provided, acquire an interest in more than three alcoholic beverage retail permits, but nothing herein shall (1) require any such person who had, on June 8, 1981, such interest in more than two such permits to surrender, dispose of or release his interest in any such permit or permits nor shall it affect his right to continue to hold, use and renew such permits, or (2) prohibit any such person who had, on June 8, 1981, such interest in more than two such permits from transferring his interest in such permits by inter vivos or testamentary disposition, including living trusts, to his spouse or child, or such spouse’s or child’s living trust or prohibit such spouse or child from accepting such a transfer notwithstanding that such spouse or child may already hold another permit issued under the provisions of this chapter. Any such permit so transferred may be renewed by such transferee under the provisions of section 30-14a. Except as provided in subdivision (1), a person shall be deemed to acquire an interest in a retail permit if an interest is owned by such person, such person’s spouse, children, partners, or an estate, trust, or corporation controlled by such person or such person’s spouse, children, or any combination thereof. The provisions of this subsection shall apply to any such interest without regard to whether such interest is a controlling interest. For the purposes of this subsection, “person” means (A) an individual, (B) a corporation or any subsidiary of a corporation, or (C) any combination of corporations or individuals any of whom, or any combination of whom, owns or controls, directly or indirectly, more than five per cent of any entity which is a backer as defined in said section 30-1.

(b) A retail permit for the purposes of subsection (a) of this section means a package store liquor permit or a druggist liquor permit.

(c) Membership in any organization which is or may become the holder of a club permit shall not constitute acquisition of an interest in a retail permit.

(d) Any person who violates any provision of this section or of any regulation issued pursuant hereto shall be fined not less than fifty dollars nor more than two hundred fifty dollars and any permit issued in violation of this section shall be revoked.

(1963, P.A. 555, S. 1–4; P.A. 81-294, S. 8, 22; 81-367, S. 6, 9; P.A. 84-401; P.A. 96-86; P.A. 12-17, S. 7.)

History: P.A. 81-294 amended Subsec. (a) by adding a definition of “person” and specifying when a person is deemed to acquire an interest in a retail permit; P.A. 81-367 eliminated reference in Subsec. (b) to package store beer permit and druggist beer permit as of May 29, 1981; P.A. 84-401 added Subsec. (a)(2) concerning transfer of liquor permits; P.A. 96-86 amended Subsec. (a) to permit the grandfathered permit holder to transfer his interest in such permit through living trusts to his spouse’s or child’s living trust; P.A. 12-17 amended Subsec. (a) to increase the maximum number of retail permits in which a person or backer may acquire an interest from 2 to 3 and make technical changes, effective May 14, 2012.



Section 30-48b - Municipalities and authorities as backers of coliseum permittees.

Notwithstanding any provision of the general statutes or any special act or any municipal charter to the contrary, a municipality or a civic center authority or a coliseum authority created by a municipality may be the backer of a coliseum permit or coliseum concession permit, or both, provided approval is given therefor by the legislative body of such municipality. Governmental immunity shall not be a defense to any cause of action arising out of operation under such permit.

(P.A. 73-533, S. 8.)



Section 30-49 and 30-50 - Sale of liquor on credit. Period of credit. Suspension of credit restrictions in case of disaster.

Sections 30-49 and 30-50 are repealed.

(1951, S. 2168d; November, 1955, S. N199; February, 1965, P.A. 598; P.A. 75-641, S. 14; P.A. 77-438, S. 6.)



Section 30-51 - Sales in dwelling houses regulated.

(a) No permit may be issued for the sale of alcoholic liquor in any building, a portion of which will not be used as the permit premises, unless the application therefor is accompanied by an affidavit signed and sworn to by the applicant, stating that access from the portion of the building that will not be used as the permit premises to the portion of the building that will be used as the permit premises is effectually closed, unless the Department of Consumer Protection endorses upon such application that it has dispensed with such affidavit for reasons considered by it good and satisfactory and also endorses thereon such reasons. If any way of access from the other portion of such building to the portion used as the permit premises is opened, after such permit is issued, without the consent of the Department of Consumer Protection endorsed on such permit, such permit shall thereupon become and be forfeited, with or without notice from the Department of Consumer Protection, and shall be null and void. If such applicant or any permittee or any backer thereof opens, causes to be opened, permits to be opened or allows to remain open, at any time during the term for which such permit is issued, any way of access from any portion of a building not part of the permit premises to any other portion of such building that is the permit premises, without the written consent of the Department of Consumer Protection endorsed on such permit, such persons or backers shall be subject to the penalties provided in section 30-113. The Department of Consumer Protection shall require every applicant for a permit to sell alcoholic liquor to state under oath whether any portion of the building in which it is proposed to carry on such business will not be used as the permit premises; and, if so, said Department of Consumer Protection shall appoint a suitable person to examine the premises and to see that any and all access between the portion so to be used for the sale of alcoholic liquor and the portion not so used is effectually closed, and may designate the manner of such closing, and, if necessary, order seals to be placed so that such way of access cannot be opened without breaking the seals, and the breaking or removal of such seals or other methods of preventing access, so ordered and provided, shall be prima facie evidence of a violation of this section. The above provisions shall not apply to any premises operating under a hotel permit, or any premises operating under a restaurant permit, which premises are located in or attached to a motel, and shall not apply to any entrance to a building in which is located premises operating under a tavern permit, which entrance opens into the rear or side yard of such tavern premises and is used solely as an emergency exit or for the delivery of goods to, or carrying or conveying goods from, any permit premises.

(b) “Motel” means every building or other structure kept, used, maintained, advertised or held out to the public to be a place where sleeping accommodations are offered for pay to transient guests, usually, but not limited to, motorists, but is not a place where food is served at all times or where kitchen and dining room facilities necessarily exist.

(1949 Rev., S. 4268; P.A. 77-614, S. 165, 587, 610; P.A. 78-80, S. 2, 3, 4; 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 195, 345, 348; P.A. 93-139, S. 52; P.A. 95-195, S. 52, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 78-80 stated that provisions of section do not apply with respect to restaurants located in or attached to a motel; P.A. 78-303 modified provisions of P.A. 77-614 re division of liquor control as successor to liquor control commission; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 93-139 extended the separation requirement to all permit premises previously applicable to dwellings and lodging houses, made technical changes and added Subsec. (b) defining “motel”; P.A. 95-195 amended Subsec. (a) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-51a - Leasing of part of premises operating under grocery store beer permit.

Notwithstanding the provisions of subdivision (6) of section 30-47 and section 30-51, a permittee of premises operating under a grocery store beer permit may lease up to fifty per cent of the total square footage of the premises to any person for lawful purposes. The Department of Consumer Protection shall not issue a permit allowing the sale or consumption of alcoholic liquor on any such leased premises and the sale or consumption of alcoholic liquor, as defined in subdivision (3) of section 30-1, shall be unlawful on any such leased premises.

(P.A. 04-42, S. 1.)

History: (Revisor’s note: In 2005, a reference to “Department of Agriculture and Consumer Protection” was changed editorially by the Revisors to “Department of Consumer Protection” to reflect the repeal of the merger of the Departments of Agriculture and Consumer Protection by P.A. 04-189).



Section 30-52 - Permit to specify location and revocability. Removal to another location.

(a) Every permit for the sale of alcoholic liquor shall specify the town and the particular building or place in such town in which such liquor is to be sold, and shall not authorize any sale in any other place or building. Such permit shall also be made revocable in terms for any violation of any of the provisions of this chapter. Notwithstanding the existence of any local zoning ordinance or general statute prohibiting or affecting the establishment or removal to a new location of an alcoholic liquor use within certain specified distances of other alcoholic liquor uses of the same or different kinds, the Department of Consumer Protection, in cases of hardship and in cases caused by reason of the commencement of an eviction action against such permittee from the particular building or place in such town specified in such permit, may endorse upon such permit permission to the permittee to remove from one building or place in any zone to another building or place in a proper business or industrial zone, and the permittee shall thereupon be authorized to remove to such new location with such permit. The applicant for such permission shall specify the building or place to which he wishes to remove, and such new location shall comply with all other provisions of the local zoning ordinances or general statutes except as hereinbefore provided; and such permittee shall be allowed to move such permit premises only within a radius of seven hundred fifty feet of the old permit premises. The removal of the permit premises from the particular building or place specified in the permit without the approval of the department shall be grounds for the suspension or revocation of the permit. In such cases an appeal from an order refusing permission to remove may be taken in accordance with the provisions of section 30-60. If the site of any permit premises is taken or threatened to be taken in the exercise of the power of eminent domain, the department may authorize the relocation of such permit premises to a new location, any local ordinance or general statute notwithstanding, provided such new location is zoned for business use and is within a radius of seven hundred fifty feet from the point, on the boundary of the overall site of the proposed taking, nearest to the site of such permit premises.

(b) Nothing in subsection (a) of this section or section 30-14a, shall be construed as prohibiting the department from permitting the removal of such permit premises to any location, including a location in another town, for any reason, provided: (1) Removal to the proposed location complies with local zoning laws as required by section 30-44, (2) the proposed location is not found to be unsuitable or prohibited by any other provision of this chapter, except that a removal to a location in another town may be authorized only if such removal complies with the provisions of section 30-14a provided, in any case in which the department finds that the permittee has provided evidence satisfactory to the department that the permittee is unable to secure a renewal or extension of his lease and that the premises are to be demolished by their owner, and that the permittee is unable to find, after reasonable efforts, a suitable location for removal of the permit premises within the town in which the permit premises are located, have created a hardship, the department may waive the maximum permit limit provided by said section 30-14a and allow the removal of the permit premises to an adjacent town.

(c) Any action taken by the department authorizing the removal of such permit premises prior to June 27, 1985, is hereby validated.

(1949 Rev., S. 4269; 1955, S. 2164d; 1961, P.A. 468; February, 1965, P.A. 177; P.A. 75-641, S. 15; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 85-361, S. 2, 3; P.A. 88-78, S. 1, 2; P.A. 93-139, S. 53; P.A. 95-195, S. 53, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1961 act changed the area limitation for relocation where the site of the permit premises is taken by eminent domain and broadened the bases for granting permission to move premises; 1965 act changed area limitation for relocation to new premises from 500 feet to 750 feet from old permit premises; P.A. 75-641 replaced previous provision stating that “the law concerning appeals from commission’s doings shall apply” to cases of “refusal of permission to remove” with provision specifying that appeals may be taken in accordance with Sec. 30-60; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 85-361 added Subsec. (b) which allowed the removal of permit premises and Subsec. (c) which validated the actions of the department of liquor control in allowing the removal of such premises; P.A. 88-78 amended Subsec. (b) concerning the removal of permit premises to other towns; P.A. 93-139 made technical changes; P.A. 95-195 amended Subsec. (a) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 2 CA 628. Cited. 5 CA 432. Cited. 8 CA 12.

Violation must be affirmatively established. 4 CS 350. Cited. 5 CS 418. Cited. 16 CS 355.



Section 30-53 - Permit to be recorded.

Each permit granted or renewed by the Department of Consumer Protection shall be of no effect until a duplicate thereof has been filed by the permittee with the town clerk of the town within which the club or place of business described in such permit is situated; provided the place of filing of railroad and boat permits shall be the office of the town clerk of the town of New Haven, and airline permits, the office of the town clerk of the town of Hartford. The fee for such filing shall be two dollars.

(1949 Rev., S. 4270; 1955, S. 2165d; 1967, P.A. 140; P.A. 73-543, S. 10, 14; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 54, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1967 act raised filing fee from $1 to $2; P.A. 73-543 specified Hartford town clerk’s office as place for filing airline permits; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 30-59 re notification of town clerks as to revocation, suspension or reinstatement of permit.



Section 30-54 - Permit to be hung in plain view.

Every permittee, other than a corporation holding a railroad or airline permit, shall cause his permit or a duplicate thereof to be framed and hung in plain view in a conspicuous place in any room where the sales so permitted are to be carried on.

(1949 Rev., S. 4271; P.A. 73-543, S. 11, 14.)

History: P.A. 73-543 excepted permittees holding airline permits from provisions.



Section 30-55 - Revocation or suspension of permits; hearing; appeal to stay proceedings.

(a) The Department of Consumer Protection may, in its discretion, revoke or suspend any permit or provisional permit upon cause found after hearing, provided ten days’ written notice of such hearing has been given to the permittee setting forth, with the particulars required in civil pleadings, the charges upon which such proposed revocation or suspension is predicated. Any appeal from such order of revocation or suspension shall be taken in accordance with the provisions of section 4-183.

(b) The surrender of a permit or provisional permit for cancellation or the expiration of a permit shall not prevent the department from suspending or revoking any such permit pursuant to the provisions of this section.

(1949 Rev., S. 4272; February, 1965, P.A. 259; 1967, P.A. 316; 1969, P.A. 128; P.A. 77-438, S. 5; 77-603, S. 18, 125; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 93-139, S. 54; P.A. 95-195, S. 55, 83; P.A. 97-175, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 06-94, S. 3.)

History: 1965 act prohibited suspension or revocation of permit for violations of chapter in cases where permittee was finally found not guilty; 1967 act protected permittee from suspension or revocation of permit where “his servant or agent” was finally found not guilty and prohibited taking “disciplinary action” after finding of not guilty against backer, servant or agent; 1969 act extended protection from suspension, revocation and disciplinary action in cases which were dismissed; P.A. 77-438 prohibited commission’s initiation of hearing proceedings based upon arrests which have not resulted in convictions; P.A. 77-603 replaced previous appeal provisions with provision requiring that appeals be made in accordance with Sec. 4-183; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 93-139 added Subsec. (b) allowing the department to suspend or revoke a permit even if such permit was surrendered for cancellation or expired; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 97-175 added reference to provisional permit in Subsecs. (a) and (b) and made technical changes; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 06-94 deleted provisions in Subsec. (a) prohibiting suspension or revocation of permit or disciplinary action in cases where permittee or his servant or agent was finally found not guilty by, or received dismissal in, a court having jurisdiction.

See Sec. 12-450 re suspension of liquor permit for failure to pay taxes or to perform acts or duties imposed under statutes relating to taxation.

See Sec. 30-60 re appeal procedure.

See Sec. 30-67 re violations which constitute grounds for suspension or revocation of permits.

Suspension of permit proper when based upon an illegal sale by an employee. 9 CS 26. Cited. 14 CS 491.



Section 30-55a - Suspension of permit for failure to pay unemployment compensation contributions. Suspension of permit for violation of noise standards.

(a) The Department of Consumer Protection shall, upon notice from the administrator of the Unemployment Compensation Act of the name and address of any employer subject to chapter 567 who has failed to file any return or to pay the contributions prescribed under the provisions of said chapter, suspend the permit of such employer until written notice from the administrator has been received that the returns have been filed and the contributions, including interest, have been paid.

(b) When any permit premises where alcoholic liquor is consumed on the premises emits noise which, when measured at a radius of two hundred feet from the premises, as described in the permittee’s application for a liquor permit, exceeds the ambient noise standard for the land use classification for the location at which such measurement is made, as established by the Department of Energy and Environmental Protection pursuant to section 22a-69, the Department of Consumer Protection may suspend the permit to sell alcoholic liquor for three days for a first violation, five days for a second violation and fourteen days for any subsequent violation.

(1967, P.A. 328; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 91-116; P.A. 95-195, S. 56, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-80, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 91-116 added Subsec. (b) re suspension of permits when permit premises violate noise standards established by the department of environmental protection pursuant to Sec. 22a-69; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

Cited. 226 C. 418.



Section 30-56 - When appeal not to act as stay of execution.

(a) When any permit is revoked or suspended after a final conviction or upon forfeiture of bond under the provisions of section 30-57, an appeal therefrom shall not act as a stay of execution upon such revocation or suspension.

(b) When any permit is revoked or suspended for violation of the provisions of section 30-38a, an appeal therefrom, may, at the discretion of the court, act as a stay of execution upon such revocation or suspension.

(1949 Rev., S. 4273; P.A. 75-239, S. 2, 3.)

History: P.A. 75-239 substituted “any alcoholic liquor” for “alcoholic beverages” and specified that delinquent permittees may not transfer liquor from one retail premise to another.



Section 30-57 - Conviction of permittee or backer; revocation or suspension of permit; forfeiture.

When any permittee or backer has been convicted of a violation of any of the provisions of this chapter or of any of the laws of the United States or of the laws of any other state pertaining to the manufacture, sale, transportation or taxation of distilled spirits, beer and wine, or of any felony, as defined in section 53a-25, or has forfeited such permittee’s or backer’s bond to appear in court to answer for any such violation, the Department of Consumer Protection may, in its discretion, revoke or suspend the permit and order the forfeiture of all moneys that have been paid for the permit, and such revocation or suspension and forfeiture shall be in addition to the penalties for such offense. In all cases in which a conviction is had, the clerk of the court shall forthwith mail a copy of the judgment to the department.

(1949 Rev., S. 4275; 1961, P.A. 517, S. 82; P.A. 73-616, S. 25; P.A. 75-186, S. 2, 3; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 610; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 81-294, S. 9, 22; P.A. 95-195, S. 57, 83; P.A. 99-194, S. 25; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1961 act deleted reference to trial justice; P.A. 73-616 replaced reference to Sec. 1-1 with reference to Sec. 53a-25; P.A. 75-186 substituted “beer” for “fermented malt beverages”; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 81-294 made no substantive changes; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 99-194 made technical changes and extended applicability of provisions to backers; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Since the commission has power to revoke a permit for the violation of the statute, it is implied that they are not required to renew a permit where the law was being violated. 5 CS 420.



Section 30-58 - Revocation of permit obtained by fraud.

Whenever any permit under this chapter has been obtained by fraud or misrepresentation, the Department of Consumer Protection, upon proof that such permit was so obtained, shall, upon hearing had, revoke the same, and all moneys paid therefor shall be forfeited.

(1949 Rev., S. 4276; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 58, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Requirement of proof of fraud bears out the legislative intent that the commission has the burden to affirmatively establish the violation. 4 CS 350.



Section 30-58a - Offer in compromise in lieu of suspension.

The Department of Consumer Protection, in its discretion and subject to such regulations as it may adopt, may accept from any permittee or backer an offer in compromise in such an amount as may in the discretion of the department be proper under the circumstances in lieu of the suspension of any permit previously imposed by the department. Any sums of money so collected by the department shall be paid forthwith into the State Treasury for the general purposes of the state.

(1972, P.A. 227; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 59, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-58b - Continuation of service when special sporting facility permit revoked. Application for new permit.

If the licensed operator terminates the lease of any permittee or backer holding a special sporting facility permit provided for in section 30-33b because such permit is suspended or revoked by the Department of Consumer Protection, said department shall accept and act upon an application for a new permit of the same class as the suspended or revoked permit, notwithstanding that the term of the original suspension has not expired. Said department may issue immediate temporary orders permitting the continued operation of such permit at such location under such terms as appear reasonable to said department to avoid inconvenience to patrons of such special sporting facility.

(P.A. 74-307, S. 10; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 93-139, S. 55; P.A. 95-195, S. 60, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 93-139 made technical changes; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-59 - Certificate of revocation, suspension or reinstatement.

The Department of Consumer Protection shall transmit a certificate of the revocation, suspension or reinstatement of any permit by it to the town clerk of the town within which the permittee is operating or has been operating, which clerk shall attach such certificate to the duplicate copy of such permit on file in his office.

(1949 Rev., S. 4274; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 61, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 30-53 re recording of permits with town clerks.



Section 30-59a - Suspension of permit for license suspension or revocation.

The Department of Consumer Protection may suspend any permit issued under this chapter if the permittee has had a license suspended or revoked by the department until such license has been restored to such person.

(P.A. 74-307, S. 11; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 79-404, S. 42, 45; P.A. 80-482, S. 4, 170, 191, 342, 343, 345, 348; P.A. 95-195, S. 62, 83; P.A. 02-82, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-51, S. 203; P.A. 13-299, S. 86.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 79-404 replaced commission on special revenue with division of special revenue within the department of business regulation and gaming policy board as necessary; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department and placed division of special revenue within department of revenue services following abolition of business regulation department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 02-82 replaced “shall” with “may” re suspension of permit by commissioner and made a technical change for purposes of gender neutrality; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-51 deleted provision re notice from Division of Special Revenue, added provision re suspension of any permit issued under chapter, replaced reference to executive director of Division of Special Revenue with reference to department and deleted requirement re Department of Consumer Protection notification to Division of Special Revenue, effective July 1, 2011; P.A. 13-299 deleted reference to Gaming Policy Board, effective July 1, 2013.



Section 30-60 - Appeal.

Any applicant for a permit or for the renewal of a permit for the manufacture or sale of alcoholic liquor whose application is refused or any permittee whose permit is revoked or suspended by the Department of Consumer Protection or any ten residents who have filed a remonstrance pursuant to the provisions of section 30-39 and who are aggrieved by the granting of a permit by the department may appeal therefrom in accordance with section 4-183. Appeals shall be privileged in respect to the assignment thereof. If said court decides, upon the trial of such appeal, that the appellant is a suitable person to sell alcoholic liquor and that the place named in his application is a suitable place, within the class of permit applied for or revoked, and renders judgment accordingly, a copy of such judgment shall be forthwith transmitted by the clerk of said court to the department, and the department shall thereupon issue a permit to such appellant to sell such alcoholic liquor at such place for the remainder of the permit year, and the fee to be paid therefor, unless the application is for the renewal of the permit, in which case the full fee shall be paid, shall bear the same proportion to the full permit fee for a year as the unexpired portion of the year from the time when such permit was granted bears to the full year. If the court decides on such trial that the applicant is not a suitable person to sell alcoholic liquor or that the place named in the application is not a suitable place, and renders judgment accordingly, a copy of such judgment shall be forthwith transmitted by the clerk of said court to the department and the department shall not issue a permit to such applicant or shall rescind the granting of a permit, as the case may be. If said court upholds the decision of the department upon the trial of such appeal, or modifies such decision in whole or in part and renders judgment accordingly, a copy of such judgment shall be forthwith transmitted by the clerk of said court to the department and, if a renewal fee has been paid within the time during which such appeal has been pending, the department shall thereupon certify to the Treasurer a deduction from such fee of a sum which shall bear the same proportion to the full permit fee for a year as the portion of the year from the time when such renewal would have become effective to the time when such judgment was rendered bears to the full year, and the amount of such deduction shall be paid in accordance with the provisions of section 30-5, and the remainder of such fee shall be paid by the state to the applicant.

(1949 Rev., S. 4277; 1969, P.A. 776; 1971, P.A. 179, S. 21; P.A. 73-616, S. 26; P.A. 76-436, S. 615, 681; P.A. 77-603, S. 113, 125; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 63, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1969 act allowed appeals by ten residents who have filed remonstrance and are aggrieved by granting of a permit and added provision re court’s notification of commission that applicant is unsuitable permittee or place of business is unsuitable and commission’s action upon receipt of court’s judgment; 1971 act changed time for appeal from next return day or “the next but one” to a return day between 12 and 30 days after service; P.A. 73-616 affirmed amendments enacted in 1969 act; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced detailed provisions re appeal procedure with requirement that appeals be made in accordance with Sec. 4-183; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Secs. 30-55 and 30-56 re revocation and suspension of permits.

Cited. 4 CA 252.

Cited. 5 CS 51. Cited. 13 CS 206; Id., 221. De novo aspect of former statute discussed. 10 CS 307; 13 CS 248; 14 CS 155. Appeal does not affect a transfer of jurisdiction from the commission to the court of common pleas. 12 CS 388. Plaintiff has burden to show commissioner’s decision is unwarranted. 13 CS 273. Where commission issued a removal permit on a mistaken interpretation of the law, court may modify the decision. 16 CS 356. Cited. 31 CS 197.



Section 30-61 - Service of process on members of commission.

Service of process in any action in which the commission is a party shall be made upon any member of the commission or the secretary of the commission.

(1949 Rev., S. 4278; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136.)

History: P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 78-303 retained reference to liquor control commission in certain sections.



Section 30-62 - Substitution of permittees. Fee.

In any case a new permittee may be substituted when so requested, provided the person so substituted shall be a suitable person as defined and set forth in this chapter, and such person shall be permitted to serve in the place and stead of the original permittee for the remainder or any part thereof of the term of the permit upon which he has been substituted and such a substitution may be made upon the death of a permittee, when so requested. A substitute permittee under this section shall not be subject to the provisions of section 30-39. In the case of an application to permanently substitute the identity of the permittee, the applicant shall pay to the Department of Consumer Protection a nonrefundable application fee of thirty dollars.

(1949 Rev., S. 4280; 1951, S. 2167d; P.A. 77-114, S. 2; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 64, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-114 imposed $30 nonrefundable fee for application to permanently substitute the identity of the permittee; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Commission ought not to change permittee unless all parties unite to accept the responsibilities of either permittee or backer. 5 CS 234.



Section 30-62a - Consumer bars.

The Department of Consumer Protection, subject to such regulations as said department shall adopt, may permit more than one consumer bar in any premises for which a permit has been issued under this part for the retail sale of alcoholic liquor to be consumed on the premises. A consumer bar is a counter, with or without seats, at which a patron may purchase and consume or purchase alcoholic liquor. The fee for each additional consumer bar shall be one hundred ninety dollars per annum.

(P.A. 78-292, S. 1–3; P.A. 80-482, S. 4, 170, 191, 196, 345, 348; P.A. 93-139, S. 56; P.A. 95-195, S. 65, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 366.)

History: P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 93-139 defined a consumer bar and added a provision to allow consumer bars in any permit premises; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fee from $150 to $190.



Section 30-62b - Home manufacture of wine.

Any person, other than a minor, may, without payment of tax, produce wine for personal or family use only. Such wine may be transported in sealed containers for use at organized affairs, including exhibitions, tastings, contests or competitions, but shall not be sold or offered for sale.

(P.A. 99-65.)



Section 30-63 - Registration of brands, fees. Posting and notice of prices. Brand registration of fortified wine. When departmental approval prohibited.

(a) No holder of any manufacturer, wholesaler or out-of-state shipper’s permit shall ship, transport or deliver within this state, or sell or offer for sale, any alcoholic liquors unless the name of the brand, trade name or other distinctive characteristic by which such alcoholic liquors are bought and sold, the name and address of the manufacturer thereof and the name and address of each wholesaler permittee who is authorized by the manufacturer or his authorized representative to sell such alcoholic liquors are registered with the Department of Consumer Protection and until such brand, trade name or other distinctive characteristic has been approved by the department. Such registration shall be valid for a period of three years. The fee for such registration, or renewal thereof, shall be two hundred dollars for out-of-state shippers and fifteen dollars for Connecticut manufacturers for each brand so registered, payable by the manufacturer or such manufacturer’s authorized representative when such liquors are manufactured in the United States and by the importer or such importer’s authorized representative when such liquors are imported into the United States. The department shall not approve the brand registration of any fortified wine, as defined in section 12-433, which is labeled, packaged or canned so as to appear to be a wine or liquor cooler, as defined in section 12-433.

(b) No manufacturer, wholesaler or out-of-state shipper permittee shall discriminate in any manner in price discounts between one permittee and another on sales or purchases of alcoholic liquors bearing the same brand or trade name and of like age, size and quality, nor shall such manufacturer, wholesaler or out-of-state shipper permittee allow in any form any discount, rebate, free goods, allowance or other inducement for the purpose of making sales or purchases. Nothing in this subsection shall be construed to prohibit beer manufacturers, beer wholesalers or beer out-of-state shipper permittees from differentiating in the manner in which their products are packaged on the basis of on-site or off-site consumption.

(c) For alcoholic liquor other than beer, each manufacturer, wholesaler and out-of-state shipper permittee shall post with the department, on a monthly basis, the bottle, can and case price of any brand of goods offered for sale in Connecticut, which price when so posted shall be the controlling price for such manufacturer, wholesaler or out-of-state permittee for the month following such posting. On and after July 1, 2005, for beer, each manufacturer, wholesaler and out-of-state shipper permittee shall post with the department, on a monthly basis, the bottle, can and case price, and the price per keg or barrel or fractional unit thereof for any brand of goods offered for sale in Connecticut which price when so posted shall be the controlling price for such brand of goods offered for sale in this state for the month following such posting. Such manufacturer, wholesaler and out-of-state shipper permittee may also post additional prices for such bottle, can, case, keg or barrel or fractional unit thereof for a specified portion of the following month which prices when so posted shall be the controlling prices for such bottle, can, case, keg or barrel or fractional unit thereof for such specified portion of the following month. Notice of all manufacturer, wholesaler and out-of-state shipper permittee prices shall be given to permittee purchasers by direct mail, Internet web site or advertising in a trade publication having circulation among the retail permittees except a wholesaler permittee may give such notice by hand delivery. Price postings with the department setting forth wholesale prices to retailers shall be available for inspection during regular business hours at the offices of the department by manufacturers and wholesalers until three o’clock p.m. of the first business day after the last day for posting prices. A manufacturer or wholesaler may amend such manufacturer’s or wholesaler’s posted price for any month to meet a lower price posted by another manufacturer or wholesaler with respect to alcoholic liquor bearing the same brand or trade name and of like age, vintage, quality and unit container size; provided that any such amended price posting shall be filed before three o’clock p.m. of the fourth business day after the last day for posting prices; and provided further such amended posting shall not set forth prices lower than those being met. Any manufacturer or wholesaler posting an amended price shall, at the time of posting, identify in writing the specific posting being met. On and after July 1, 2005, all wholesaler postings, other than for beer, for the following month shall be provided to retail permittees not later than the twenty-seventh day of the month prior to such posting. All wholesaler postings for beer shall be provided to retail permittees not later than the twentieth day of the month prior to such posting.

(1949 Rev., S. 4306; 1953, S. 2171d; P.A. 73-535; P.A. 74-19, S. 1, 2; P.A. 77-438, S. 4; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 81-294, S. 10, 22; P.A. 82-238, S. 1, 2; 82-330, S. 1, 4; P.A. 84-332, S. 1; P.A. 91-122; May 25 Sp. Sess. P.A. 94-1, S. 59, 130; P.A. 95-195, S. 66, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-240, S. 1; P.A. 06-26, S. 1; 06-30, S. 1; P.A. 07-198, S. 1; June Sp. Sess. P.A. 09-3, S. 367.)

History: P.A. 73-535 made $3 registration fee previously in effect applicable to Connecticut manufacturers only, imposed $25 fee for out-of-state manufacturers and added provision re valid period of registration and renewals; P.A. 74-19 combined provisions re initial registration fees and renewals to eliminate redundancy; P.A. 77-438 specified that controlling price posted applies to “manufacturer, wholesaler or out-of-state permittee”; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 81-294 divided section into Subsecs. and in Subsec. (c) allowed wholesaler permittees to give notice of posted prices by hand delivery, allowed manufacturers or wholesalers to amend posted prices under certain conditions and allowed manufacturers and wholesalers to inspect prices posted at the department; P.A. 82-238 increased the fee for registration of each brand of liquor sold in the state by an out-of-state shipper from $25 to $100; P.A. 82-330 amended Subsec. (c) to apply to beer in kegs; P.A. 84-332 amended Subsec. (c) by requiring the posting of prices on a monthly basis; P.A. 91-122 amended Subsec. (a) to prohibit department from approving the brand registration of any fortified wine labeled, packaged or canned so as to appear to be a wine or liquor cooler, as defined in Sec. 12-433; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) to make a technical change, effective June 21, 1994; P.A. 95-195 amended Subsec. (a) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-240 amended Subsec. (b) to make a technical change for the purpose of gender neutrality and amended Subsec. (c) to provide for monthly and additional posting of prices for beer by manufacturers, wholesalers and out-of-state shipper permittees, to make conforming changes and to add provision re wholesaler posting for following month to be provided to retail permittees not later than twelfth day of month prior to posting, effective July 1, 2005, until June 30, 2006; P.A. 06-26 made technical changes in Subsecs. (a) and (c) and added “On and after July 1, 2005,” re beer and wholesaler price postings in Subsec. (c), effective May 8, 2006; P.A. 06-30 amended Subsec. (c) to authorize Internet web site notice for manufacturer, wholesaler and out-of-state shipper permittee prices and changed deadline for wholesaler price posting provided to retail permittees from twelfth to twenty-seventh day of month prior to such posting; P.A. 07-198 added provision in Subsec. (b) stating nothing in subsection shall be construed to prohibit beer manufacturers, wholesalers or out-of-state shipper permittees from differentiating in the manner in which their products are packaged on the basis of on-site or off-site consumption, and added provisions in Subsec. (c) re wholesaler postings other than for beer and requiring wholesaler postings for beer to be provided to retail permittees not later than the 20th day of month prior to posting, effective July 5, 2007; June Sp. Sess. P.A. 09-3 increased fees in Subsec. (a).

Cited. 14 CS 51. Cited. 18 CS 62.

Subsec. (b):

Cited. 239 C. 599.

Subsec. (c):

Cited. 239 C. 599.



Section 30-63a to 30-63d - Prices charged by manufacturers and out-of-state shippers to Connecticut wholesalers. Affirmation re price. Determination of price. Enforcement; regulations.

Sections 30-63a to 30-63d, inclusive, are repealed.

(P.A. 73-387, S. 1–5; P.A. 75-259, S. 5, 8; 75-641, S. 16; P.A. 77-614, S. 165, 587, 610; P.A. 75-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 81-294, S. 11–14, 22; P.A. 82-330, S. 2–4; P.A. 84-332, S. 2–4; 84-432, S. 1, 3; P.A. 85-613, S. 70, 154; P.A. 91-67, S. 1, 2; P.A. 93-139, S. 73.)



Section 30-63e - Conditions required for closeout sale.

A brand to be closed out shall have been sold or offered for sale in the state for a period of at least one year before any application for a closeout sale is made to the department and it shall have first been offered to the producer, wholesaler or supplier from whom purchased and such vendor shall have refused to purchase the goods. No delivery or sale of such closed out brand shall be made in the state for two years after the effective date of any authorized changed price, except that the delivery or sale of any brand of beer may be made, within such two-year period, in that portion of the state that is not within the wholesaler permittee’s franchise territory wherein the closeout sale was authorized.

(P.A. 93-139, S. 71.)



Section 30-63f - Brand or size to be closed out.

A brand or size to be closed out shall have been in a wholesaler’s inventory for a period of at least one year before any application for a closeout sale is made to the department, and shall have first been offered at the closeout price to a Connecticut wholesaler authorized to sell the brand or size. Before an application is made, the wholesaler to whom the offer is made shall have notified the vendor of the brand or size, in writing, of his intention to purchase or refuse to purchase such brand or size. After the offer, items approved by the department for closeout below cost shall then be delivered to the purchasing wholesaler or shall be advertised in a trade publication having circulation among retail permittees, as appropriate. No purchase of a closed out brand or size shall be made by the wholesaler for two years after the effective date of any authorized sale below cost.

(P.A. 93-139, S. 72.)



Section 30-64 - Fair trade; schedule of suggested prices to be filed with Department of Consumer Protection.

(a)(1) No out-of-state shipper, manufacturer or wholesaler permittee shall sell, offer for sale, solicit any order for or advertise any alcoholic liquor, the container of which bears a label stating brand or the name of the owner or producer, unless a schedule of suggested consumer resale prices for each brand of alcoholic liquor has been filed with the Department of Consumer Protection and such schedule is then in effect, except written permission for such sale, offer, solicitation or advertising may be granted by the department for good cause shown and for reasons not inconsistent with the purposes of this section and subdivisions (1), (2), (3) and (4) of subsection (b) of section 30-6a and under such terms and conditions as the department deems necessary.

(2) Such schedule shall be filed by (A) the out-of-state shipper, manufacturer or wholesaler who owns such brand, if licensed by the department, or (B) a wholesaler, selling such brand, who is appointed as exclusive agent in writing by the brand owner for the purpose of filing such schedule, if the brand owner is not licensed by the department, or (C) any wholesaler, with the approval of the department, if the owner of such brand does not file or is unable to file a schedule or designate an agent for such purpose.

(3) Such schedule shall be in writing, duly verified, and filed in the number of copies and in the form required by the department and shall contain, with respect to each brand, the brand or trade name, capacity of container, nature of contents, age and proof where stated on the label, percentage and type of spirits where stated on the label, the suggested consumer resale price of a bottle, a can, a case, a keg and a barrel or fraction thereof, but not a multiple of a bottle or can price or a case price or a fraction of a case price. Such prices shall be uniform throughout the state.

(4) Schedules of suggested prices shall be filed at the times and remain in effect for the periods fixed by the department, such periods not to exceed four months each. Within ten days after the filing of such schedules, the department shall make them or a composite thereof available for inspection by permittees. All schedules so filed shall be subject to public inspection, from the time that they are required to be made available for inspection to permittees. Each out-of-state shipper, manufacturer or wholesaler permittee shall retain in such permittee’s permit premises a copy of such permittee’s filed schedules. Notice of all out-of-state shipper, manufacturer or wholesaler permittee prices, together with suggested consumer resale prices, shall be given by the out-of-state shipper, manufacturer or wholesaler permittee to permittee purchasers, either by direct mail or advertising in a trade publication having a circulation among the retail permittees.

(b) Any permittee authorized to sell alcoholic liquor at retail for off-premises consumption may sell, or offer to sell, solicit an order for or advertise any alcoholic liquor at a price less than a suggested consumer resale price then in effect.

(1951, S. 2177d; 1959, P.A. 597; P.A. 75-641, S. 17; P.A. 77-438, S. 1; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 81-294, S. 15, 22; P.A. 93-139, S. 57; P.A. 95-195, S. 67, 83; P.A. 03-19, S. 69; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1959 act required filing of keg and barrel prices; P.A. 75-641 divided section into Subsecs. (a) and (b) and redesignated previous Subdiv. and Subpara. indicators accordingly; P.A. 77-438 substituted “suggested” prices for “minimum” prices, reworded Subsec. (b) to allow sales at prices less than suggested price where previously sales at less than minimum price were prohibited unless commission granted written permission; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 81-294 made a technical change; P.A. 93-139 made technical changes; P.A. 95-195 amended Subsec. (a)(1) by substituting Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 03-19 made technical changes in Subsec. (a)(4), effective May 12, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Constitutionality upheld. 18 CS 59.



Section 30-64a - Sales within a wholesaler’s geographic territory.

Notwithstanding any provision of the general statutes or any regulations issued pursuant thereto to the contrary, a wholesaler, who sells any product or is authorized to sell any product by this chapter, shall sell such product to each retail permittee in the wholesaler’s geographic territory who desires to purchase such product. Such wholesaler shall not charge any retail permittee, to whom the wholesaler is required to sell by virtue of this section, a different rate for the delivery or transportation of any alcoholic liquor than such wholesaler would charge any other retail permittee. Where distance, road conditions, travel time or any such factor substantially affects the cost of delivery or transportation of a product sold by a wholesaler, the wholesaler shall file a schedule of proposed delivery charges with the Department of Consumer Protection. Such schedule shall only apply after a hearing by and upon written approval from said department.

(P.A. 78-93, S. 1, 2; P.A. 80-482, S. 4, 170, 191, 197, 345, 348; P.A. 95-195, S. 68, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-64b - Unfair pricing practices.

The sale of any alcoholic liquor by a wholesale or retail permittee for off premises consumption at a price the intent of which is to destroy or prevent competition with any other permittee holding a like permit shall be deemed an unfair pricing practice. The Department of Consumer Protection may suspend or revoke any permit upon a finding of an unfair pricing practice. In arriving at such finding, the Department of Consumer Protection shall consider, but not be limited to, the consideration of the following factors: Labor, including salaries of executives and officers, rent, interest on borrowed capital, depreciation, selling cost, maintenance of equipment, delivery costs, credit losses, insurance and warehouse costs.

(P.A. 78-344, S. 1, 2, 4; P.A. 80-482, S. 4, 170, 191, 198, 345, 348; P.A. 93-139, S. 58; P.A. 95-195, S. 69, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 80-482 made division of liquor control an independent department and abolished department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 93-139 made technical change and deleted provision which had granted department regulatory power and had prohibited department from establishing minimum sales for permittees; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-65 - Regulations.

Section 30-65 is repealed.

(1951, S. 2178d; P.A. 75-240, S. 1, 3; 75-641, S. 18; P.A. 77-438, S. 2; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 93-139, S. 73.)



Section 30-66 - Administration expenses.

Section 30-66 is repealed, effective October 1, 2011.

(1951, P.A. 2180d; 1959, P.A. 222, S. 1; 1961, P.A. 567, S. 2; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 93-139, S. 59; P.A. 95-195, S. 70, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; Sept. Sp. Sess. P.A. 09-8, S. 29; P.A. 11-81, S. 8.)



Section 30-67 - Penalties.

In addition to the penalties otherwise provided under this chapter, the Department of Consumer Protection may, for any violation of any provision of section 30-64 or of any regulation adopted under subdivisions (1), (2), (3) and (4) of subsection (b) of section 30-6a, suspend, cancel or revoke any permit as follows: For a first offense, not exceeding ten days’ suspension of permit; for a second offense, not exceeding thirty days’ suspension of permit; and for a third offense, the department may suspend, cancel or revoke the permit.

(1951, S. 2179d; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 93-139, S. 60; P.A. 95-195, S. 71, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 93-139 made technical changes; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-68 - Wholesale prices of wine.

The provisions of this section shall apply to sales made on and after January 1, 1983. The wholesale prices of wine, bottled in this state, imported or domestic, whether sold under a brand name or private label, shall be filed with the Department of Consumer Protection as set forth in section 30-63, but such wine shall not be sold by a wholesaler to a retailer for less than minimum base cost. Minimum base cost shall be computed by adding the current selling price of wine in bulk in California, as set forth in the federal state market service news published by the United States Department of Agriculture, the charges necessary for transportation and delivery of wine in bulk into Connecticut, all federal and state taxes and the general prevailing cost of labels, containers, crowns, caps and seals. The wholesale prices of wine not bottled in this state, imported or domestic, whether sold under a brand name or private label, shall be filed with the department as set forth in section 30-63 but such wine shall not be sold by a wholesaler to a retailer at a price which is below the wholesaler’s cost. “Cost” shall mean (1) the invoice price from the supplier to the wholesaler, (2) all transportation charges from point of origin to point of destination and (3) all applicable federal and state taxes and duties.

(1957, P.A. 299; P.A. 73-210; P.A. 75-641, S. 19; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 81-294, S. 20, 22; P.A. 93-139, S. 61; P.A. 95-195, S. 72, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 73-210 specified that wholesale prices of wine not bottled in state must be filed with commission, that minimum selling price from wholesaler to retailer not be less than wholesaler’s cost and not be less than minimum price for wine bottled in state, and defined “cost”; P.A. 75-641 changed alphabetic Subdiv. indicators to numeric indicators; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 81-294 created Subsec. (b) which established a pricing mechanism applicable to wine sales on and after January 1, 1983, Subsec. (a) will not apply after that date; P.A. 93-139 deleted Subsec. (a) re minimum pricing effective prior to January 1, 1983, and made technical changes; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-68a to 30-68h - Minimum retail markups; definitions. Minimum selling price. Suggested consumer resale price. Enforcement; regulations. Minimum wholesale markups; definitions. Minimum selling price. Minimum wholesale price. Enforcement; regulations.

Sections 30-68a to 30-68h, inclusive, are repealed.

(1963, P.A. 267, S. 1–4; 268, S. 1–4; 1969, P.A. 135, S. 2, 3; P.A. 75-240, S. 2, 3; 75-641, S. 20, 21; P.A. 77-438, S. 3; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 79-254; 79-604, S. 4, 5; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 81-294, S. 16, 21, 22; P.A. 85-220, S. 1, 2; P.A. 93-139, S. 73.)



Section 30-68i - Minimum selling price of out-of-state shipper, wholesaler or manufacturer permittee.

The minimum selling price of an out-of-state shipper, wholesaler or manufacturer permittee to a wholesaler, such wholesaler to be defined as any person engaged in the sale of alcoholic liquor to retailers of every brand of alcoholic liquor, whether or not bottled in this state, shall be not below the cost of such liquor to such out-of-state shipper, wholesaler or manufacturer permittee, computed as follows: (1) On domestic alcoholic liquor, the total of (A) the cost of spirits and all other ingredients, (B) all transportation charges from point of origin to point of destination, (C) all applicable federal and state taxes, and (D) the cost of containers, labels, caps, closures, all bottling charges and labor; (2) on imported alcoholic liquor, the total of (A) the invoice price from the supplier, (B) the cost of all other ingredients, (C) the cost of duties, (D) all applicable federal and state taxes, (E) insurance, (F) ocean freight and brokerage charges, (G) all transportation charges, and (H) the cost of containers, labels, caps, closures and all bottling charges and labor.

(1967, P.A. 451, S. 1; P.A. 81-294, S. 17, 22.)

History: P.A. 81-294 added definition of “wholesaler” effective January 1, 1982, deleting reference to definition formerly in repealed Sec. 30-68e.



Section 30-68j - Minimum markup in sale of beer.

Section 30-68j is repealed.

(P.A. 73-123, S. 1, 2; P.A. 75-641, S. 22; P.A. 80-483, S. 90, 186; P.A. 81-294, S. 21, 22.)



Section 30-68k - Price discrimination prohibited.

No holder of any wholesaler’s permit shall ship, transport or deliver within this state or any territory therein or sell or offer for sale, to a purchaser holding a permit for the sale of alcoholic liquor for on or off premises consumption, any brand of alcoholic liquor, including cordials, as defined in section 30-1, at a bottle, can or case price higher than the lowest price at which such item is then being sold or offered for sale or shipped, transported or delivered by such wholesaler to any other such purchaser to which the wholesaler sells, offers for sale, ships, transports or delivers that brand of alcoholic liquor within this state.

(P.A. 81-294, S. 1, 22.)



Section 30-68l - Wholesale permittees; sales below cost prohibited.

No wholesaler permittee shall sell to any purchaser holding a permit for the sale of alcoholic liquor for on or off premises consumption at a price which is below such wholesaler permittee’s cost. For the purposes of this section, “cost” means: (1) On domestic alcoholic liquor bottled in the state, the total of (A) the cost of all ingredients, (B) all transportation charges from the point of origin to the point of destination, (C) all applicable federal and state taxes, and (D) the cost of containers, labels, caps, closures and all bottling charges and labor; (2) on imported alcoholic liquor bottled in the state, the total of (A) the invoice price from the supplier, (B) all other ingredients, (C) the cost of duties, (D) all applicable federal and state taxes, (E) insurance, (F) ocean freight and brokerage charges, (G) all transportation charges, and (H) the cost of containers, labels, caps, closures and all bottling charges and labor; (3) on domestic alcoholic liquors not bottled in this state, the total of (A) the posted price from the supplier to the wholesaler, (B) the cost of shipping or delivery charges to the wholesaler’s place of business which were paid by the wholesaler in addition to the posted price, and (C) all applicable federal and state taxes paid by the wholesaler in addition to the posted price; (4) on imported alcoholic liquor not bottled in the state, the total of (A) the posted price from the supplier, (B) the cost of duties, insurance, ocean freight and brokerage charges and transportation charges paid by the wholesaler in addition to the posted price, and (C) all applicable federal and state taxes paid by the wholesaler in addition to the posted price. The provisions of this section shall not apply to sales of wine.

(P.A. 81-294, S. 2, 22; P.A. 03-19, S. 70.)

History: P.A. 03-19 made technical changes, effective May 12, 2003.



Section 30-68m - Retail permittees; sales below cost prohibited; exception.

(a) No retail permittee shall sell at a price below his or her cost. For the purposes of this section, cost for the retail permittee for alcoholic liquor other than beer shall mean the posted bottle price from the wholesaler plus any charge for shipping or delivery to the retailer’s place of business paid by the retailer in addition to the posted price. For beer, cost for the retail permittee shall mean the lowest posted price during the month in which the retail permittee is selling plus any charge for shipping or delivery to the retailer’s place of business paid by the retail permittee in addition to the price originally paid by the retail permittee. As used in this section, the term retail permittee means the holder of a permit allowing the sale of alcoholic liquor for off-premises consumption.

(b) “Bottle price” means the price per unit of the contents of any case of alcoholic liquor, other than beer, and shall be arrived at by dividing the case price by the number of units or bottles making up such case price and adding to the quotient an amount that is not less than the following: A unit or bottle one-half pint or two hundred milliliters or less, two cents; a unit or bottle more than one-half pint or two hundred milliliters but not more than one pint or five hundred milliliters, four cents; and a unit or bottle greater than one pint or five hundred milliliters, eight cents.

(c) Notwithstanding the provisions of subsection (a) of this section, a retail permittee may sell one beer item identified by a stock-keeping unit number or one item of alcoholic liquor other than beer identified by a stock-keeping unit number below his or her cost each month, provided the item is not sold at less than ninety per cent of such retail permittee’s cost, as defined in subsection (a) of this section. A retail permittee who intends to sell an item below cost pursuant to this subsection shall notify the Department of Consumer Protection of such sale not later than the second day of the month such item will be offered for sale.

(P.A. 81-294, S. 3, 22; P.A. 82-332, S. 6, 13; P.A. 93-139, S. 62; P.A. 05-240, S. 2; P.A. 12-17, S. 12.)

History: P.A. 82-332 amended section to limit application to holders of off-premises permits; P.A. 93-139 deleted a provision in Subsec. (b) which had allowed permittees to offer discounts on wine sold by the case prior to January 1, 1983, substituting definition of “bottle price”; P.A. 05-240 amended Subsec. (a) to differentiate “cost for the retail permittee” for beer, effective July 1, 2005; P.A. 12-17 made technical changes in Subsec. (a) and added Subsec. (c) re below cost sale exception, effective May 14, 2012.



Section 30-68n - Advertisement of manufacturers’ rebates.

(a) For the purposes of this section: (1) “Advertise” means the making of any statement or representation in connection with the solicitation of business in any manner by a retail permittee and includes, but is not limited to, statements and representations published in any newspaper or other publication or statements or representations printed in any catalog, circular or other sales literature or brochure; (2) “manufacturer’s rebate” means that amount due and payable in accordance with an offer by a permittee other than a retail permittee to refund to a consumer all or a portion of the purchase price of an alcoholic liquor product; and (3) “net price” means the ultimate price paid by a consumer for an alcoholic liquor product after the consumer has redeemed the manufacturer’s rebate offered for the alcoholic liquor product.

(b) A retail permittee may advertise the existence of a manufacturer’s rebate or the net price of an alcoholic liquor product provided such permittee makes all of the following disclosures in such advertisement in type that is the same color, style and size: (1) The sales price of the alcoholic liquor product before the manufacturer’s rebate; (2) the amount and expiration date of the manufacturer’s rebate; and (3) the net price of the alcoholic liquor product.

(P.A. 02-22, S. 1.)

History: P.A. 02-22 effective July 1, 2002.



Section 30-69 to 30-73 - Seizures.

Sections 30-69 to 30-73, inclusive, are repealed.

(1949 Rev., S. 4281–4285; 1959, P.A. 28, S. 64, 65; 1961, P.A. 517, S. 33; 1963, P.A. 642, S. 33; 652, S. 10.)



Section 30-74 - Unauthorized sale prohibited.

(a) The sale of alcoholic liquor, except as permitted by this chapter, is prohibited, and any person or permittee who keeps or operates any bar or establishment which is a place where alcoholic liquor is kept for sale or exchange contrary to law shall be liable to the penalties provided in section 30-113.

(b) The sale, distribution or dispensing of alcoholic liquor without a permit issued under the provisions of this chapter in any premises, building, apartment or other place used by any club, association, social or fraternal society or organization to the members thereof, their guests or other persons shall be unlawful. Any officer, agent or employee of any club, association, social or fraternal society or organization without such a permit, who dispenses or permits to be dispensed, to or by its members, guests or other persons, any alcoholic liquor shall be subject to the penalties provided in section 30-113.

(c) No permittee or backer who is authorized under this chapter to sell alcoholic liquor at retail for consumption off the permit premises, and no agent or employee of such permittee or backer, may sell or deliver such alcoholic liquor from a drive-up window or similar exterior wall opening.

(1949 Rev., S. 4306; 1953, S. 2171d; P.A. 93-139, S. 63; P.A. 98-236, S. 4.)

History: P.A. 93-139 deleted a criminal penalty for a person operating an establishment that is “reputed to be” a place where alcohol is kept for sale or exchange contrary to law and added a penalty provision as Subsec. (b) for sale, distribution or dispensing without a permit by a club, association, social or fraternal society; P.A. 98-236 added new Subsec. (c) prohibiting the sale or delivery of alcoholic liquor from a drive-up window.



Section 30-75 - Prima facie evidence of intent to sell.

Whenever any alcoholic liquor is found in the possession or under the control of any person who has received from the United States a license for the manufacture or sale of such liquor, or has paid to the United States a tax for such manufacture or sale covering the time when such liquors are so found, the existence of such United States license or the payment of such tax shall be prima facie evidence that such liquors are kept by such person with intent to sell the same. The presence in or upon the premises covered by any permit of alcoholic liquor of a kind or character which may not legally be sold under such a permit shall be prima facie evidence that such liquor is kept by the permittee with intent to sell the same in the place for which such permit was issued.

(1949 Rev., S. 4311.)



Section 30-76 - Purchase for resale.

No person holding a permit for the retail sale of alcoholic liquor shall purchase for resale alcoholic liquor except from a person holding a permit under the provisions of sections 30-16 and 30-17, provided any permittee going out of business may, upon application to and approval by the Department of Consumer Protection, sell all or part of his stock in trade to any permittee authorized by law to retail the kind of liquors so sold. No person holding a manufacturer or wholesaler permit shall purchase for resale alcoholic liquor except from a person holding a manufacturer permit, wholesaler permit or out-of-state shipper’s permit. Any person convicted of a violation of this section shall be subject to the penalties provided in section 30-113.

(1949 Rev., S. 4312; February, 1965, P.A. 553, S. 10; P.A. 77-45; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 73, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1965 act added reference to persons holding golf country club permits; P.A. 77-45 replaced reference to persons holding package store, druggist, tavern, restaurant, hotel, club, golf country club or temporary permits with more general reference to persons holding permits “for the retail sale of alcoholic liquor”; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Regulation suspending package store permit for selling liquor to restaurant for resale is within the intent of the statute. 15 CS 410.



Section 30-76a - Sales to persons holding temporary or charitable organization permits.

A wholesaler permittee shall not sell alcoholic liquor to any persons holding a temporary permit for outings, picnics or special gatherings, or a charitable organization permit, including a nonprofit public television corporation permit but not including a nonprofit golf tournament permit. Holders of said permits shall purchase alcoholic liquor only from permittees holding package store permits. The provisions of this section shall not apply to the sale of beer in kegs.

(P.A. 81-294, S. 4, 22; P.A. 83-152, S. 6; P.A. 85-380, S. 9, 12; P.A. 89-155, S. 3, 4.)

History: P.A. 83-152 included nonprofit public television corporation permits within the meaning of charitable organization permits; P.A. 85-380 prohibited wholesaler permittees from selling liquor to holders of nonprofit golf tournament permits; P.A. 89-115 excluded nonprofit golf tournament permits from the operation of this section, where previously such permits were included.



Section 30-77 - Disposing of liquor without permit.

(a) Any person who, without a permit therefor, except as provided in section 30-37 or subsection (b) of section 12-436, the provisions of which shall not be construed as requiring an individual to be physically present at the point of purchase of alcoholic beverages to import such alcoholic beverages, or contrary to the provisions of this chapter and the regulations of the Department of Consumer Protection with respect to the class of permit held by such person, manufactures or, by sample, by soliciting or procuring orders, or otherwise, sells or delivers, or offers or exposes for sale or delivery, or owns or keeps with intent to sell or deliver, or who ships, transports or imports into this state, any alcoholic liquor, shall be subject to the penalties prescribed in section 30-113; provided nothing in this section shall prohibit any common carrier, warehouseman or other lien holder, or any officer acting under legal process, or any insurance company that acquires the same as the result of fire, flood or water damage, from exercising the right of such person or such entity to sell alcoholic liquor under a lien or such process or such acquisition, with the permission of the department. The provisions of this section shall not apply to the delivery to a permittee under this chapter of alcoholic liquor which is legally authorized. The provisions of this section shall not apply to the shipment into this state of ethyl alcohol intended for use or used for scientific, mechanical and industrial uses, for use in hospitals and public institutions, for medicinal purposes in the manufacture of patented, proprietary, medicinal, pharmaceutical, antiseptic, toilet, scientific, chemical, mechanical and industrial preparations or products not sold as a beverage for human consumption, nor to the shipment of wine to be used in the manufacture of patented, proprietary or pharmaceutical preparations or products or in the manufacture of fruit preserves. No such shipment shall be made except with the approval of the department and only in such manner as the department prescribes. The department shall notify the Commissioner of Revenue Services of the approval of any such shipment.

(b) The provisions of this section shall not prohibit a person, other than a minor, from producing beer for personal or family use only, in the following amounts: (1) One hundred gallons or less in one calendar year if there are two persons who have attained the age of twenty-one residing in the household; and (2) fifty gallons or less in one calendar year if there is only one person who has attained the age of twenty-one residing in the household. Such beer may be transported in sealed containers for use at organized affairs including beer exhibitions, contests or competitions. Such beer shall not be sold or offered for sale.

(c) The provisions of this section shall not prohibit a person from manufacturing or dispensing wine as part of an academic course in a curriculum established, approved by and under the control of a regionally accredited institution of higher education and located on the premises of such accredited institution.

(1949 Rev., S. 4303; 1957, P.A. 239; P.A. 77-614, S. 139, 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 74, 83; P.A. 96-220, S. 4, 7; P.A. 01-92, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 12-17, S. 8.)

History: P.A. 77-614 replaced tax commissioner with commissioner of revenue service and, in conjunction with P.A. 78-303, replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 96-220 added Subsec. (b) to permit the home-brewing of beer in specific amounts, effective June 4, 1996; P.A. 01-92 amended Subsec. (a) by adding reference to Sec. 12-436(b) and language re point of purchase and making technical changes for the purposes of gender neutrality; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-17 added Subsec. (c) re exemption for persons manufacturing or dispensing wine as part of an academic course, effective July 1, 2012.

Cited. 8 CA 290.

Cited. 23 CS 128. Cited. 24 CS 23.

Arrest of defendant for crime here defined justified subsequent search of his premises for liquor without a warrant. 4 Conn. Cir. Ct. 125.



Section 30-78 - Nuisance. Disposal.

All alcoholic liquor which is intended by the owner or keeper thereof to be manufactured or sold in violation of law shall, together with the vessels in which such liquor is contained, be a nuisance. The Department of Consumer Protection may dispose of any intoxicating liquor, acquired in connection with the administration of this chapter, by public or private sale in such manner and upon such terms as it deems practical and, in cases where sale is impracticable, by delivering it to any state institution which has use therefor. All proceeds from such sale shall be paid into the State Treasury to the credit of the General Fund.

(1949 Rev., S. 4286; 1953, S. 2169d; 1959, P.A. 222, S. 2; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 75, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1959 act provided for payment of sale proceeds into general fund in lieu of inebriate fund, which was abolished; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-79 - Soliciting orders in no-permit towns.

Section 30-79 is repealed.

(1949 Rev., S. 4287; February, 1965, P.A. 553, S. 11; P.A. 81-294, S. 21, 22.)



Section 30-80 - Delivery in town deemed sale.

The delivery by the vendor or his agent, within the limits of any town, of any alcoholic liquor shall be deemed a sale of such liquor within such town, although the contract for the sale of such liquor is made outside the limits of such town.

(1949 Rev., S. 4304.)



Section 30-81 - Unsuitable persons prohibited from having financial interest in permit businesses. Employment of minors restricted.

No person who is, by statute or regulation, declared to be an unsuitable person to hold a permit to sell alcoholic liquor shall be allowed to have a financial interest in any such permit business. Except as provided in section 30-90a, no minor shall be employed in any premises operating under a tavern permit in any capacity or in handling any alcoholic liquor upon, in delivering any alcoholic liquor to, or in carrying or conveying any alcoholic liquor from, any permit premises.

(1949 Rev., S. 4288; 1971, P.A. 137; P.A. 75-642, S. 1; P.A. 81-367, S. 7, 9; P.A. 82-68, S. 2, 11; P.A. 93-139, S. 64.)

History: 1971 act deleted provision which had prohibited employment of women in taverns unless they are wives or daughters of proprietors; P.A. 75-642 deleted provision which had prohibited persons declared to be unsuitable as permit holder from being employed in drawing or preparing alcoholic liquor at any bar and deleted exception re electorship requirement in Sec. 30-45(3) as condition of employment in force unless employee is an elector in another state; P.A. 81-367 changed exception for package store beer permit to exception for grocery store beer permit as of May 29, 1981; P.A. 82-68 added an exception to the prohibition against employment of minors in a tavern and eliminated the exception for establishments operating under a grocery store beer permit; P.A. 93-139 made technical changes.

See Secs. 30-45, 30-46 and 30-47 re mandatory and discretionary refusal of permits, respectively.

This statute should be strictly construed since it is in derogation of one’s right to employ. 4 CS 60. Former statute held in direct conflict with U.S. treaty with Italy. Id., 343. Commission must establish violation. Id., 350. Cited. 10 CS 122. First sentence construed. Id., 489. Statute addressed to employers and not to employees and a regulation requiring all persons intending to sell liquor to obtain a certificate of approval was an attempt to legislate rather than regulate and is not sanctioned by this section. Id. Mere revocation of employee’s tavern permit constituted a declaration of unsuitability within the intendment of this section. 12 CS 429.



Section 30-82 - Sale pending renewal of permit.

No criminal information or process shall be issued against an applicant for the renewal of a permit pending the decision of the Department of Consumer Protection upon such application, or pending determination of any appeal from any such decision of the department; provided such application shall have been made and filed with the department before the expiration of his former permit within the time and in the form required by the department, and provided the application shall conform in all other respects with the restrictions contained in his former permit. The right to sell alcoholic liquor, as provided in this chapter, may be revoked by the department in the same manner as provided in section 30-55.

(1949 Rev., S. 4289; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 76, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-83 to 30-85 - Selectmen to give permittees lists of drinkers receiving town aid. Sales to relatives. Liquors not to be sent to certain persons or their abodes.

Sections 30-83 to 30-85, inclusive, are repealed.

(1949 Rev., S. 4290–4292; 1971, P.A. 343, S. 1.)



Section 30-86 - Sale or delivery to minors, intoxicated persons and habitual drunkards prohibited. Exceptions. Use of transaction scan devices.

(a) As used in this section:

(1) “Cardholder” means any person who presents a driver’s license or an identity card to a permittee or permittee’s agent or employee, to purchase or receive alcoholic liquor from such permittee or permittee’s agent or employee;

(2) “Identity card” means an identification card issued in accordance with the provisions of section 1-1h;

(3) “Transaction scan” means the process by which a permittee or permittee’s agent or employee checks, by means of a transaction scan device, the validity of a driver’s license or an identity card; and

(4) “Transaction scan device” means any commercial device or combination of devices used at a point of sale that is capable of deciphering in an electronically readable format the information encoded on the magnetic strip or bar code of a driver’s license or an identity card.

(b) (1) Any permittee or any servant or agent of a permittee who sells or delivers alcoholic liquor to any minor or any intoxicated person, or to any habitual drunkard, knowing the person to be such an habitual drunkard, shall be subject to the penalties of section 30-113.

(2) Any person who sells, ships, delivers or gives alcoholic liquor to a minor, by any means, including, but not limited to, the Internet or any other on-line computer network, except on the order of a practicing physician, shall be fined not more than three thousand five hundred dollars or imprisoned not more than eighteen months, or both.

(3) The provisions of this subsection shall not apply (A) to a sale, shipment or delivery made to a person over age eighteen who is an employee or permit holder under section 30-90a and where such sale, shipment or delivery is made in the course of such person’s employment or business, (B) to a sale, shipment or delivery made in good faith to a minor who practices any deceit in the procurement of an identity card issued in accordance with the provisions of section 1-1h, who uses or exhibits any such identity card belonging to any other person or who uses or exhibits any such identity card that has been altered or tampered with in any way, or (C) to a shipment or delivery made to a minor by a parent, guardian or spouse of the minor, provided such parent, guardian or spouse has attained the age of twenty-one and provided such minor possesses such alcoholic liquor while accompanied by such parent, guardian or spouse.

(4) Nothing in this subsection shall be construed to burden a person’s exercise of religion under section 3 of article first of the Constitution of the state in violation of subsection (a) of section 52-571b.

(c) (1) A permittee or permittee’s agent or employee may perform a transaction scan to check the validity of a driver’s license or identity card presented by a cardholder as a condition for selling, giving away or otherwise distributing alcoholic liquor to the cardholder.

(2) If the information deciphered by the transaction scan performed under subdivision (1) of this subsection fails to match the information printed on the driver’s license or identity card presented by the cardholder, or if the transaction scan indicates that the information so printed is false or fraudulent, neither the permittee nor any permittee’s agent or employee shall sell, give away or otherwise distribute any alcoholic liquor to the cardholder.

(3) Subdivision (1) of this subsection does not preclude a permittee or permittee’s agent or employee from using a transaction scan device to check the validity of a document presented as identification other than a driver’s license or an identity card, if the document includes a bar code or magnetic strip that may be scanned by the device, as a condition for selling, giving away or otherwise distributing alcoholic liquor to the person presenting the document.

(d) (1) No permittee or permittee’s agent or employee shall electronically or mechanically record or maintain any information derived from a transaction scan, except the following: (A) The name and date of birth of the person listed on the driver’s license or identity card presented by a cardholder; (B) the expiration date and identification number of the driver’s license or identity card presented by a cardholder.

(2) No permittee or permittee’s agent or employee shall use a transaction scan device for a purpose other than the purposes specified in subsection (c) of this section or subsection (d) of section 53-344.

(3) No permittee or permittee’s agent or employee shall sell or otherwise disseminate the information derived from a transaction scan to any third party for any purpose, including, but not limited to, any marketing, advertising or promotional activities, except that a permittee or permittee’s agent or employee may release that information pursuant to a court order.

(4) Nothing in subsection (c) of this section or this subsection relieves a permittee or permittee’s agent or employee of any responsibility to comply with any other applicable state or federal laws or rules governing the sale, giving away or other distribution of alcoholic liquor.

(5) Any person who violates this subsection shall be subject to a civil penalty of not more than one thousand dollars.

(e) (1) In any prosecution of a permittee or permittee’s agent or employee for selling alcoholic liquor to a minor in violation of subsection (b) of this section, it shall be an affirmative defense that all of the following occurred: (A) A cardholder attempting to purchase or receive alcoholic liquor presented a driver’s license or an identity card; (B) a transaction scan of the driver’s license or identity card that the cardholder presented indicated that the license or card was valid; and (C) the alcoholic liquor was sold, given away or otherwise distributed to the cardholder in reasonable reliance upon the identification presented and the completed transaction scan.

(2) In determining whether a permittee or permittee’s agent or employee has proven the affirmative defense provided by subdivision (1) of this subsection, the trier of fact in such prosecution shall consider that reasonable reliance upon the identification presented and the completed transaction scan may require a permittee or permittee’s agent or employee to exercise reasonable diligence and that the use of a transaction scan device does not excuse a permittee or permittee’s agent or employee from exercising such reasonable diligence to determine the following: (A) Whether a person to whom the permittee or permittee’s agent or employee sells, gives away or otherwise distributes alcoholic liquor is twenty-one years of age or older; and (B) whether the description and picture appearing on the driver’s license or identity card presented by a cardholder are those of the cardholder.

(1949 Rev., S. 4293; 1971, P.A. 343, S. 2; P.A. 82-68, S. 3, 11; P.A. 84-478, S. 2, 5; P.A. 86-151, S. 3; P.A. 99-237, S. 1; P.A. 01-92, S. 1; P.A. 03-19, S. 71; P.A. 06-112, S. 3; P.A. 13-258, S. 9.)

History: 1971 act deleted provision which had forbidden permittee to sell liquor to “any person after having received notice from the selectmen, as provided in Sec. 30-83 or 30-84, not to sell or give such liquor to such person”; P.A. 82-68 provided that the sale or delivery prohibition is inapplicable to persons over 18 employed or holding a permit and where the sale or delivery is made in the course of such person’s business; P.A. 84-478 increased the penalty for furnishing liquor to minors to $1,500 or imprisonment for 18 months or both, and excepted from this provision any sale made in good faith, effective July 1, 1985; P.A. 86-151 exempted deliveries made to a minor by a parent, guardian or spouse who has attained the age of 21, provided the minor possesses such liquor while accompanied by such parent, guardian or spouse; P.A. 99-237 made technical and gender neutral changes and added provision prohibiting shipment or sale of alcoholic liquor to persons under 21 years of age by any means, specifically including shipment or sales arranged via the Internet or any other on-line computer network; P.A. 01-92 added new Subsec. (a) re definitions, designated existing language as Subsec. (b), added new Subsec. (c) re use of a transaction scan device, added new Subsec. (d) re prohibited acts and added new Subsec. (e) re affirmative defense; P.A. 03-19 made a technical change in Subsec. (e)(2)(B), effective May 12, 2003; P.A. 06-112 amended Subsec. (b) to designate prohibition on certain sales or deliveries by permittees or their servants or agents as Subdiv. (1), designate prohibition on any person selling, shipping, delivering or giving alcoholic liquor to a minor as Subdiv. (2), designate exceptions to prohibitions as Subdiv. (3) and amend same to replace numeric Subdiv. indicators with alphabetic Subpara. indicators, add Subdiv. (4) providing that nothing in Subsec. shall be construed to burden a person’s exercise of religion under Art. 1, Sec. 3 of the state constitution in violation of Sec. 52-571b(a) and make technical changes; P.A. 13-258 amended Subsec. (b)(2) to change maximum fine from $1,500 to $3,500.



Section 30-86a - Statement from purchaser as to age.

(a) For the purposes of section 30-86, any permittee shall require any person whose age is in question to fill out and sign a statement in the following form on one occasion when each such person makes a purchase:

...., 20..

I, ...., hereby represent to ...., a permittee of the Connecticut Department of Consumer Protection, that I am over the age of 21 years, having been born on ...., 19.., at ..... This statement is made to induce said permittee to sell or otherwise furnish alcoholic beverages to the undersigned. I understand that title 30 of the general statutes prohibits the sale of alcoholic liquor to any person who is not twenty-one years of age.

I understand that I am subject to a fine of one hundred dollars for the first offense and not more than two hundred fifty dollars for each subsequent offense for wilfully misrepresenting my age for the purposes set forth in this statement.

.... (Name)

.... (Address)

Such statement once taken shall be applicable both to the particular sale in connection with which such statement was taken, as well as to all future sales at the same premises, and shall have full force and effect under subsection (b) of this section as to every subsequent sale or purchase. Such statement shall be printed upon appropriate forms to be furnished by the permittees and approved by the Department of Consumer Protection and shall be kept on file on the permit premises, alphabetically indexed, in a suitable file box, and shall be open to inspection by the Department of Consumer Protection or any of its agents or inspectors at any reasonable time. Any person who makes any false statement on a form signed by him as required by this section shall be fined not more than one hundred dollars for the first offense and not more than two hundred fifty dollars for each subsequent offense.

(b) In any case where such a statement has been procured and the permittee is subsequently charged with serving or furnishing alcoholic beverages to a minor, if such permittee, in proceedings before any court of this state or the Department of Consumer Protection, introduces such statement in evidence and shows that the evidence presented to him to establish the age of the purchaser was such as would convince a reasonable man, no penalty shall be imposed on such permittee.

(1963, P.A. 358, S. 2, 3; February, 1965, P.A. 149; 1967, P.A. 331; 1972, P.A. 127, S. 58; P.A. 77-614, S. 165, 610; P.A. 78-303, S. 80, 136; P.A. 80-482, S. 170, 199, 348; P.A. 82-68, S. 4, 11; P.A. 83-508, S. 3; P.A. 85-264, S. 2, 4; P.A. 93-139, S. 65; P.A. 95-195, S. 77, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-288, S. 133.)

History: 1965 act made $100 maximum fine in Subsec. (a) previously in force applicable to first offenses and imposed $200 maximum fine for subsequent offenses; 1967 act required single signing of statement applicable to all sales where previously purchaser was required to sign statement each time he made a purchase; 1972 act changed age of majority from 21 to 18; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 82-68 amended Subsec. (a) by substituting 19 for 18 in the text of the form statement to be completed by persons of questionable age, reflecting change in drinking age; P.A. 83-508 amended Subsec. (a) by substituting 20 for 19 in the text of the form statement to be completed by persons of questionable age, reflecting change in drinking age; P.A. 85-264 amended statement contents in Subsec. (a) to reflect raised drinking age from 20 to 21; P.A. 93-139 made technical changes, deleting obsolete references to persons attaining age of 20 on or before September 1, 1985; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; (Revisor’s note: In 2001 the references in Subsec. (a) to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium; however, in 2003, the reference in Subsec. (a) to “... having been born on ...., 20.., at .....” was again changed editorially by the Revisors to “... having been born on ...., 19.., at .....” for accuracy); June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005.

Formerly: Statement must be obtained from purchaser each time purchase made. 4 Conn. Cir. Ct. 170.



Section 30-86b - Photographing a person whose age is in doubt, or photocopying such person’s driver’s license or identity card. Use of photograph or photocopy. Regulations. Affirmative defense.

(a) A permittee issued a permit pursuant to this chapter or an agent or employee of such permittee may require any person whose age is in question to have such person’s photograph be taken by, and a photocopy of such person’s driver’s license or identity card issued in accordance with the provisions of section 1-1h, be made by, such permittee, agent or employee as a condition of selling or delivering alcoholic liquor to such person.

(b) No permittee or agent or employee of a permittee shall use a photograph taken or a photocopy made pursuant to subsection (a) of this section for a purpose other than the purpose specified in said subsection (a).

(c) No permittee or agent or employee of a permittee shall sell or otherwise disseminate a photograph taken or a photocopy made pursuant to subsection (a) of this section, or any information derived from such photocopy, to any third party for any purpose including, but not limited to, any marketing, advertising or promotional activities, except that a permittee or an agent or employee of a permittee may release such photograph, photocopy or information pursuant to a court order.

(d) The Department of Consumer Protection shall adopt regulations, in accordance with chapter 54, to establish guidelines and specifications for the photographic equipment to be used and the format of the photograph to be taken by a permittee or an agent or employee of a permittee.

(e) In any prosecution of a permittee or an agent or employee of a permittee for selling or delivering alcoholic liquor to a minor in violation of subsection (b) of section 30-86, it shall be an affirmative defense that such permittee, agent or employee sold or delivered alcoholic liquor to such minor in good faith and in reasonable reliance upon the identification presented by such minor and, pursuant to subsection (a) of this section, photographed the minor and made a photocopy of such identification. In support of such defense, such permittee, agent or employee may introduce evidence of such photograph and photocopy.

(P.A. 04-230, S. 1.)

History: (Revisor’s note: In 2005, a reference to “Department of Agriculture and Consumer Protection” was changed editorially by the Revisors to “Department of Consumer Protection” to reflect the repeal of the merger of the Departments of Agriculture and Consumer Protection by P.A. 04-189).



Section 30-87 - Inducing minors to procure liquor. Exceptions. Official investigation or enforcement activity.

Any person who induces any minor to procure alcoholic liquor from any person permitted to sell such alcoholic liquor shall be subject to the penalties prescribed in section 30-113. The provisions of this section shall not apply to (1) the procurement of liquor by a person over age eighteen who is an employee or permit holder under section 30-90a where such procurement is made in the course of such person’s employment or business, or (2) any such inducement in furtherance of an official investigation or enforcement activity conducted by a law enforcement agency. Nothing in this section shall be construed to prevent any action from being taken under section 30-55 or section 30-86, or both, against any person permitted to sell alcoholic liquor who has sold alcoholic liquor to a minor where such minor is participating in an official investigation or enforcement activity conducted by a law enforcement agency.

(1949 Rev., S. 4294; P.A. 82-68, S. 5, 11; P.A. 98-164, S. 2.)

History: P.A. 82-68 provided that inducing minors to procure liquor prohibition is inapplicable to persons over eighteen employed or holding a permit where procurement is made in the course of such person’s business; P.A. 98-164 made technical changes and added provisions re participation of a minor in an official investigation or enforcement activity.



Section 30-88 - Identity card.

Section 30-88 is repealed.

(1957, P.A. 260, S. 1, 2, 3; 1972, P.A. 127, S. 59; P.A. 75-641, S. 23; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 81-308, S. 1, 2.)



Section 30-88a - Operator’s license as proof of age. Misrepresentation of age to procure liquor.

Each person who attains the age of twenty-one years and has a motor vehicle operator’s license, containing a full-face photograph of such person, may use, and each permittee may accept, such license as legal proof of the age of the licensee for the purposes of this chapter. Any person who, for the purpose of procuring alcoholic liquor, misrepresents his or her age or uses or exhibits an operator’s license belonging to any other person shall be fined not less than two hundred dollars or more than five hundred dollars or imprisoned not more than thirty days, or both.

(P.A. 78-155; P.A. 82-68, S. 6, 11; P.A. 83-508, S. 4; 83-571, S. 2; P.A. 85-264, S. 3, 4; P.A. 93-139, S. 66; P.A. 03-171, S. 14; P.A. 04-257, S. 48.)

History: P.A. 82-68 substituted 19 for 18 years as the age at which a person with an operator’s license may use his license as proof of age; P.A. 83-508 substituted 20 for 19 years as the age at which a person with an operator’s license may use his license as proof of age; P.A. 83-571 increased the fine from not more than $50 to not less than $200 nor more than $500; P.A. 85-264 amended section to reflect raising of the drinking age from 20 to 21; P.A. 93-139 made technical change, deleting obsolete reference to persons attaining age of 20 on or before September 1, 1985; P.A. 03-171 deleted reference to motorcycle operator’s license and made a technical change for purposes of gender neutrality; P.A. 04-257 made technical changes, effective June 14, 2004.

See Sec. 1-1h re use of identity card as alternative to operator’s license as proof of age.

See Sec. 14-111e re suspension of motor vehicle operator’s license for misuse of operator’s license to procure alcoholic liquor.



Section 30-89 - Purchasing liquor or making false statement to procure liquor by person forbidden to purchase prohibited. Possessing liquor by minor on public street or highway or other public or private location prohibited; exceptions.

(a) Any person to whom the sale of alcoholic liquor is by law forbidden who purchases or attempts to purchase such liquor or who makes any false statement for the purpose of procuring such liquor shall be fined not less than two hundred or more than five hundred dollars.

(b) Any minor who possesses any alcoholic liquor (1) on any public street or highway, or (2) in any other public or private location, shall, for a first offense, have committed an infraction and for any subsequent offense, be fined not less than two hundred dollars or more than five hundred dollars.

(c) The provisions of subsection (b) of this section shall not apply to (1) a person over age eighteen who is an employee or permit holder under section 30-90a and who possesses alcoholic liquor in the course of such person’s employment or business, (2) a minor who possesses alcoholic liquor on the order of a practicing physician, or (3) a minor who possesses alcoholic liquor while accompanied by a parent, guardian or spouse of the minor, who has attained the age of twenty-one. Nothing in this subsection shall be construed to burden a person’s exercise of religion under section 3 of article first of the Constitution of the state in violation of subsection (a) of section 52-571b.

(1949 Rev., S. 4302; 1963, P.A. 358, S. 1; P.A. 82-68, S. 7, 11; P.A. 83-571, S. 3; P.A. 86-151, S. 4; P.A. 90-72, S. 2; P.A. 06-112, S. 2; P.A. 07-167, S. 49; June Sp. Sess. P.A. 07-5, S. 33.)

History: 1963 act raised maximum fine from $50 to $100; P.A. 82-68 added an exception to the prohibition against minors entering a tavern for persons over eighteen who are employees or permit holders; P.A. 83-571 increased the fine from not more than $100 to not less than $200 nor more than $500; P.A. 86-151 added Subsec. (b) prohibiting minors’ possession of alcoholic beverages in public except as specified; P.A. 90-72 deleted provision in Subsec. (a) which had applied fine to minors who enter taverns other than those who are employees or permit holders; P.A. 06-112 amended Subsec. (b) to prohibit any minor possessing alcoholic liquor “on public or private property” rather than “on any street or highway or in any public place or place open to the public, including any club which is open to the public,” make penalty for a first offense an infraction, make existing fine of not less than $200 or more than $500 the penalty for a subsequent offense, provide that exemption in Subdiv. (3) applies when a minor is accompanied by a parent, guardian or spouse “of the minor”, add provision that nothing in Subsec. shall be construed to burden a person’s exercise of religion under Art. 1, Sec. 3 of the state constitution in violation of Sec. 52-571b(a), and make a technical change; P.A. 07-167 amended Subsec. (b) by replacing provision re public or private property with new Subdivs. (1) and (2) re public street or highway or other public or private location, redesignated provisions of Subsec. (b) re exceptions as Subsec. (c) and made a technical change therein, effective June 25, 2007; June Sp. Sess. P.A. 07-5 made technical changes, effective October 6, 2007.

Cited. 3 Conn. Cir. Ct. 224. Cited. 4 Conn. Cir. Ct. 172.



Section 30-89a - Permitting minor to illegally possess liquor in dwelling unit or on private property or failing to halt such illegal possession. Penalty.

(a) No person having possession of, or exercising dominion and control over, any dwelling unit or private property shall (1) knowingly, recklessly, or with criminal negligence, permit any minor to possess alcoholic liquor in violation of subsection (b) of section 30-89 in such dwelling unit or on such private property, or (2) fail to make reasonable efforts to halt such possession. For the purposes of this subsection, “minor” means a person under twenty-one years of age.

(b) Any person who violates the provisions of subsection (a) of this section shall be guilty of a class A misdemeanor.

(P.A. 06-112, S. 1; P.A. 12-199, S. 1.)

History: P.A. 12-199 amended Subsec. (a) by adding “recklessly, or with criminal negligence” in Subdiv. (1) and deleting provision re knowing that minor possesses alcoholic liquor in violation of Sec. 30-89(b) in Subdiv. (2) and amended Subsec. (b) by replacing penalty of an infraction for first offense and a fine of not more than $500 or imprisonment of not more than 1 year or both for subsequent offense with a class A misdemeanor.



Section 30-90 - Loitering on permit premises.

Any permittee who, by himself, his servant or agent, permits any minor or any person to whom the sale or gift of alcoholic liquor has been forbidden according to law to loiter on his premises where such liquor is kept for sale, or allows any minor other than a person over age eighteen who is an employee or permit holder under section 30-90a or a minor accompanied by his parent or guardian, to be in any room where alcoholic liquor is served at any bar, shall be subject to the penalties of section 30-113.

(1949 Rev., S. 4295; 1972, P.A. 177; P.A. 77-149; P.A. 82-68, S. 8, 11.)

History: 1972 act deleted provision forbidding permittee to allow person to loiter “to whom the sale or gift of alcoholic liquor has been forbidden according to law by the selectmen, either because of the complaint of some relative ... or because such person or some member of his legal family had received town aid for support within the time specified by law”; P.A. 77-149 deleted provision forbidding permittee to allow loitering by “any female, unless she is the proprietor or an employee of the proprietor”; P.A. 82-68 added an exception to the prohibition against minors loitering on permit premises for persons over eighteen who are employees or permit holders.

Cited. 10 CS 283. “Loiter” defined. 23 CS 473. Proof beyond a reasonable doubt is required that liquor or beer contained more than one-half of one per cent of alcohol by volume. Id.



Section 30-90a - Employment of minors. Permits held by, and financial interests of, persons over eighteen on July 1, 1982, not affected.

Any person over age eighteen may be employed by an employer holding a permit issued under this chapter except that any person fifteen years of age or older may be so employed by such an employer on premises operating under a grocery store beer permit. A minor performing paid or volunteer services of an emergency nature shall be deemed to be an employee subject to the provisions of this section.

(P.A. 82-68, S. 9, 11; P.A. 88-364, S. 89, 123; P.A. 93-139, S. 67.)

History: P.A. 88-364 reduced the permitted age for persons to work on premises operating under a grocery store beer permit from over age 16 to 15 years of age or older; P.A. 93-139 deleted a provision of permits held by, and financial interests of, persons over 18 on July 1, 1982.



Section 30-91 - Hours and days of closing. Exemption.

(a) The sale or the dispensing or consumption or the presence in glasses or other receptacles suitable to permit the consumption of alcoholic liquor by an individual in places operating under hotel permits, restaurant permits, cafe permits, restaurant permits for catering establishments, bowling establishment permits, racquetball facility permits, club permits, coliseum permits, coliseum concession permits, special sporting facility restaurant permits, special sporting facility employee recreational permits, special sporting facility guest permits, special sporting facility concession permits, special sporting facility bar permits, golf country club permits, nonprofit public museum permits, university permits, airport restaurant permits, airport bar permits, airport airline club permits, tavern permits, a manufacturer permit for a brew pub, manufacturer permits for beer and brew pubs, casino permits, caterer liquor permits and charitable organization permits shall be unlawful on: (1) Monday, Tuesday, Wednesday, Thursday and Friday between the hours of one o’clock a.m. and nine o’clock a.m.; (2) Saturday between the hours of two o’clock a.m. and nine o’clock a.m.; (3) Sunday between the hours of two o’clock a.m. and eleven o’clock a.m.; (4) Christmas, except (A) for alcoholic liquor that is served where food is also available during the hours otherwise permitted by this section for the day on which Christmas falls, and (B) by casino permittees at casinos, as defined in section 30-37k; and (5) January first between the hours of three o’clock a.m. and nine o’clock a.m., except that on any Sunday that is January first the prohibitions of this section shall be between the hours of three o’clock a.m. and eleven o’clock a.m.

(b) Any town may, by vote of a town meeting or by ordinance, reduce the number of hours during which sales under subsection (a) of this section, except sales pursuant to an airport restaurant permit, airport bar permit or airport airline club permit, shall be permissible. In all cases when a town, either by vote of a town meeting or by ordinance, has acted on the sale of alcoholic liquor or the reduction of the number of hours when such sale is permissible, such action shall become effective on the first day of the month succeeding such action and no further action shall be taken until at least one year has elapsed since the previous action was taken.

(c) Notwithstanding any provisions of subsections (a) and (b) of this section, such sale or dispensing or consumption or presence in glasses in places operating under a bowling establishment permit shall be unlawful before two p.m. on any day, except in that portion of the permit premises which is located in a separate room or rooms entry to which, from the bowling lane area of the establishment, is by means of a door or doors which shall remain closed at all times except to permit entrance and egress to and from the lane area. Any alcoholic liquor sold or dispensed in a place operating under a bowling establishment permit shall be served in containers such as, but not limited to, plastic or glass. Any town may, by vote of a town meeting or by ordinance, reduce the number of hours during which sales under this subsection shall be permissible.

(d) The sale or dispensing of alcoholic liquor in places operating under package store permits, drug store permits, manufacturer permits for beer, manufacturer permits for beer and brew pubs or grocery store beer permits shall be unlawful on Thanksgiving Day, New Year’s Day or Christmas; and such sale or dispensing of alcoholic liquor in places operating under package store permits, drug store permits, manufacturer permits for beer, manufacturer permits for beer and brew pubs and grocery store beer permits shall be unlawful on Sunday before ten o’clock a.m. and after five o’clock p.m. and on any other day before eight o’clock a.m. and after nine o’clock p.m. It shall be unlawful for the holder of a manufacturer permit for a brew pub to sell beer for consumption off the premises on the days or hours prohibited by this subsection. Any town may, by a vote of a town meeting or by ordinance, reduce the number of hours during which such sale shall be permissible.

(e) (1) In the case of any premises operating under a tavern permit, wherein, under the provisions of this section, the sale of alcoholic liquor is forbidden on certain days or hours of the day, or during the period when a tavern permit is suspended, it shall likewise be unlawful to keep such premises open to, or permit it to be occupied by, the public on such days or hours.

(2) In the case of any premises operating under a cafe permit, it shall be unlawful to keep such premises open to, or permit such premises to be occupied by, the public between the hours of one o’clock a.m. and six o’clock a.m. on Monday, Tuesday, Wednesday, Thursday and Friday and between the hours of two o’clock a.m. and six o’clock a.m. on Saturday and Sunday or during any period of time when such permit is suspended, provided the sale or the dispensing or consumption of alcohol on such premises operating under such cafe permit shall be prohibited beyond the hours authorized for the sale or dispensing or consumption of alcohol for such premises under this section.

(3) Notwithstanding any provision in this chapter, in the case of any premises operating under a tavern or cafe permit, it shall be lawful for such premises to be open to, or be occupied by, the public when such premises is being used as a site for film, television, video or digital production eligible for a film production tax credit pursuant to section 12-217jj, provided the sale or the dispensing or consumption of alcohol on such premises operating under such tavern or cafe permit shall be prohibited beyond the hours authorized for the sale or the dispensing or consumption of alcohol for such premises under this section.

(f) The retail sale of wine and the tasting of free samples of wine by visitors and prospective retail customers of a permittee holding a manufacturer permit for a farm winery on the premises of such permittee shall be unlawful on Sunday before eleven o’clock a.m. and after nine o’clock p.m. and on any other day before ten o’clock a.m. and after nine o’clock p.m. Any town may, by vote of a town meeting or by ordinance, reduce the number of hours during which sales and the tasting of free samples of wine under this subsection shall be permissible.

(g) Notwithstanding any provision of subsection (a) of this section, food or nonalcoholic beverages may be sold, dispensed or consumed in places operating under an airport restaurant permit, an airport bar permit or an airport airline club permit, at any time, as allowed by agreement between the state of Connecticut and its lessees or concessionaires.

(h) The sale or the dispensing or consumption or the presence in glasses or other receptacles suitable to permit the consumption of alcoholic liquor by an individual in places operating under a nonprofit golf tournament permit shall be unlawful on any day prior to eleven o’clock a.m. and after nine o’clock p.m.

(i) The tasting of free samples of beer by visitors of a permittee holding a manufacturing permit for beer on the premises of such permittee shall be unlawful on Sunday before eleven o’clock a.m. and after eight o’clock p.m. and on any other day before ten o’clock a.m. and after eight o’clock p.m. Nothing in this section shall be construed to limit the right of a holder of such permit to conduct manufacturing operations at any time. Any town may, by vote of a town meeting or ordinance, reduce the number of hours during which the tasting and free samples of beer under this subsection shall be permissible.

(j) Nothing in this section shall be construed to require any permittee to continue the sale or dispensing of alcoholic liquor until the closing hour established under this section.

(k) The retail sale of wine and the tasting of free samples of wine by visitors and prospective retail customers of a permittee holding a wine festival permit or an out-of-state entity wine festival permit issued pursuant to section 30-37l or 30-37m shall be unlawful on Sunday before eleven o’clock a.m. and after eight o’clock p.m., and on any other day before ten o’clock a.m. and after eight o’clock p.m. Any town may, by vote of a town meeting or by ordinance, reduce the number of hours during which the retail sale of wine and the tasting of free samples of wine pursuant to this subsection shall be permissible.

(l) The sale of wine at a farmers’ market by a permittee holding a farmers’ market wine sales permit pursuant to subsection (a) of section 30-37o shall be unlawful on any day before eight o’clock a.m. and after nine o’clock p.m., provided such permittee shall not sell such wine at a farmers’ market at any time during such hours that the farmers’ market is not open to the public. Any town may, by vote of a town meeting or by ordinance, reduce the number of hours during which sales of wine under this subsection shall be permissible.

(m) Notwithstanding any provision of subsection (a) of this section, it shall be lawful for casino permittees at casinos, as defined in section 30-37k, to allow the presence of alcoholic liquor in glasses or other receptacles suitable to permit the consumption thereof by an individual at any time on its gaming facility, as defined in subsection (a) of section 30-37k, provided such alcoholic liquor shall not be served to a patron of such casino during the hours specified in subsection (a) of this section. For purposes of this section, “receptacles suitable to permit the consumption of alcoholic liquor” shall not include bottles of distilled spirits or bottles of wine.

(1949 Rev., S. 4296; 1949, March, 1950, 1951, S. 2170d; 1957, P.A. 617, S. 2; 1961, P.A. 301; February, 1965, P.A. 553, S. 12; 1967, P.A. 365, S. 4; 489; 1971, P.A. 89, S. 1; 254, S. 5; 309, S. 1; 541; 1972, P.A. 1, S. 1; 68, S. 5; 294, S. 32; P.A. 73-11; 73-533, S. 7; P.A. 74-181, S. 1, 2; 74-307, S. 12; P.A. 75-598, S. 5; P.A. 76-347, S. 6; P.A. 79-272; P.A. 80-181; 80-198, S. 1; P.A. 81-169, S. 1, 3; 81-367, S. 8, 9; P.A. 82-33, S. 1, 2; 82-299, S. 5, 6; P.A. 83-283, S. 4, 5; P.A. 84-494, S. 10, 11; 84-546, S. 80, 173; P.A. 85-380, S. 4, 10, 12; P.A. 86-403, S. 98, 132; P.A. 87-321, S. 5, 6; P.A. 89-181, S. 5, 6; P.A. 90-44; P.A. 93-139, S. 68; P.A. 95-161, S. 2; P.A. 99-159, S. 3; P.A. 00-192, S. 77, 102; P.A. 01-17, S. 1; June 30 Sp. Sess. P.A. 03-1, S. 103; P.A. 05-7, S. 2; 05-226, S. 2, 3; 05-288, S. 134; P.A. 09-47, S. 6, 8; P.A. 11-164, S. 5; P.A. 12-17, S. 9–11, 15.)

History: 1961 act permitted sale of liquor after voting hours on election days in hotel, restaurant, club and tavern permit premises; 1965 act added references to golf country club permits; 1967 acts added references to cafe permits and changed closing time for sales under package store, package store beer, drug store, drug store beer and grocery store permits from nine to eight o’clock p.m.; 1971 acts changed closing time for Sunday liquor sales under Subdiv. (a) from nine to eleven o’clock p.m., added references to charitable organization permits, prohibited sales on Saturday between two o’clock a.m. and nine o’clock a.m. and changed closing time for Sunday sales, when allowed, from one to two a.m. and prohibited sales on Independence Day (or the following Monday, if on Sunday) and Labor Day under package store, drug store and grocery store permits; 1972 acts added exception re elections at which not all electors may vote to prohibition of sales on election days, added reference to university permits and deleted provision prohibiting sales on Decoration Day; P.A. 73-11 specified that liquor may be sold on Christmas for on-premises consumption with hot meals; P.A. 73-533 added references to coliseum and coliseum concession permits; P.A. 74-181 authorized towns to allow sale of liquor on Sunday and tavern permit between noon and eleven o’clock p.m.; P.A. 74-307 added references to the various special sporting facility permits; P.A. 75-598 added provision governing times and days when sales allowed under night club permits; P.A. 76-347 added references to bowling establishment permits and specific provision regulating sales under such permits; P.A. 79-272 divided section into Subsecs. and changed location and wording of provision granting towns power to reduce hours of operation for clarity; P.A. 80-181 changed time of closing for sales period which began on Sunday from eleven o’clock that day to one a.m. on Monday; P.A. 80-198 deleted provision in Subsec. (c) which had prohibited sales of liquor on election days under tavern permit unless election is one at which not all electors may vote; P.A. 81-169 added Subsec. (e) to state the hours during which the retail sale and tasting of free samples of wine are permissible at farm wineries and to allow towns to shorten such hours; P.A. 81-367 eliminated references to package store beer permits and drug store beer permits and eliminated prohibition against sales on Good Friday; P.A. 82-33 eliminated the prohibition against liquor sales on election day, provided that liquor may be sold on the Fourth of July if it occurs on a Saturday and deleted references to “package store beer permits” and “drug store beer permits”; P.A. 82-299 amended Subsec. (a) by adding references to catering establishments; P.A. 83-283 amended Subsec. (a) by adding reference to racquetball facility permits; P.A. 84-494 added a new Subsec. (f) concerning the hours of operation of premises operating under airport restaurant permits and airport bar permits; P.A. 84-546 made technical change in Subsec. (a); P.A. 85-380 deleted provisions in Subsecs. (a) and (f) re nightclub permits and added Subsec. (g) re hours during which liquor may be served under a nonprofit golf tournament permit; P.A. 86-403 made technical changes; P.A. 87-321 amended Subsec. (f) by establishing hours and days of closing for airport airline clubs and by providing that food or nonalcoholic beverages may be sold, dispensed or consumed in places operating under any class of airport permit at any time, as allowed by agreement between the state and its lessees or concessionaires; P.A. 89-181 amended Subsec. (c) to include brew pubs; P.A. 90-44 amended Subsec. (a) to allow lane side service of alcohol in bowling alleys at two p.m. rather than five p.m.; P.A. 93-139 made technical changes, added a provision to allow towns to reduce the hours of sale in all permit premises except sales pursuant to an airport restaurant permit, airport bar permit or airport airline club permit and allowed Sunday sales in all towns; P.A. 95-161 amended Subsec. (d) to prescribe the days and hours brew pubs could sell beer for off-premise consumption and inserted new Subsec. (i) re on-premise consumption, relettering former Subsec. as (j); P.A. 99-159 amended Subsec. (e) to add Subdiv. indicators and a provision in new Subdiv. (2) to allow for one year premises operating under a manufacturer permit for a brew pub in which class III gaming takes place to remain open when the brew pub itself must be closed; P.A. 00-192 amended Subsec. (a) to add references to casino permits and caterer liquor permits, designate existing exception in Subdiv. (4) as Subpara. (A), substitute “where food is also available” for “with hot meals” in said Subpara. and add Subdiv. (4)(B) re casino permittees, effective May 26, 2000 (Revisor’s note: In Subdiv. (4)(B), a reference to “section 24 of this act” was deemed by the Revisors to be a reference to definition section 76, and codified accordingly as section “30-37k”, for accuracy); P.A. 01-17 amended Subsec. (c) by deleting references to the color or transparency of drink containers for alcoholic liquor dispensed under a bowling establishment permit; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (d) to change the closing hour for sales by package stores, drug stores and grocery stores from eight o’clock p.m. to nine o’clock p.m., effective August 16, 2003; P.A. 05-7 amended Subsec. (d) by adding references to manufacturer permits for a brew pub and manufacturer permits for beer and deleting provision re unlawful sale of beer for consumption off premises of brew pub, and amended Subsec. (e)(1) by adding references to manufacturer permits for beer; P.A. 05-226 repealed section 2 of P.A. 05-7 which amended Subsecs. (d) and (e), effective July 8, 2005, amended Subsec. (d) to include references to manufacturer permits for beer and amended Subsec. (e) to delete references to premises operating under a manufacturer permit for a brew pub, delete Subdiv. (1) designator and delete former Subdiv. (2) re exception for premises operating under a manufacturer permit for a brew pub in which class III gaming may be legally conducted; P.A. 05-288 made a technical change in Subsec. (g), effective July 13, 2005; P.A. 09-47 made a technical change in Subsecs. (c) and (g) and added Subsec. (k) re wine festival permit and out-of-state entity wine festival permit, effective May 20, 2009, and amended Subsec. (f) by changing closing hour from 8 o’clock p.m. to 9 o’clock p.m., effective July 1, 2009; P.A. 11-164 added Subsec. (l) re hours of sale of wine at farmers’ market and municipal reduction of such hours, effective July 1, 2011; P.A. 12-17 amended Subsec. (a) to add reference to manufacturer permits for beer and brew pubs, amended Subsec. (d) to add references to manufacturer permits for beer and brew pubs, delete provisions re sales prohibition on Decoration Day, Independence Day, Labor Day and Sunday, add provision re Sunday sales hours and make a technical change, amended Subsec. (e) to designate existing provisions as Subdiv. (1) and delete provisions re cafe permit therein, add Subdiv. (2) re cafe permit hours of operation and add Subdiv. (3) re opening of tavern and cafe permit premises during certain film, television, video or digital productions, amended Subsec. (l) to delete provision re unlawful Sunday wine sales at farmers’ market, and added Subsec. (m) re casino permittees, effective May 14, 2012.

See Sec. 30-10 re vote on liquor permit question by towns.

See Sec. 30-36 re druggists’ permits.

Legislative intent discussed. 3 CS 388. Cited. 5 CS 51. Legislature intended that the permittee assume the responsibility to see to it that no liquor is sold on the days and during the hours prescribed by statute. Id., 118. History of statute. 15 CS 290. Sale of liquor by a holder of a package store beer permit prior to 8 a.m. held not to be a violation of this statute. Id. The fact that plaintiff was acquitted on a criminal charge did not affect propriety of commission’s decision to suspend his permit. 17 CS 156. See note to Sec. 30-86. Cited. 23 CS 281.



Section 30-91a - Effect of prior local votes re Sunday sale.

(a) In all cases where a town, either by vote of a town meeting or by ordinance, had, prior to April 30, 1971, authorized the sale of alcoholic liquor on Sunday between the hours of twelve o’clock noon and nine o’clock in the evening, such sale shall be authorized until the time specified in section 30-91 unless an earlier closing hour is established by town meeting or ordinance after April 30, 1971.

(b) Nothing in section 30-91 shall be construed to supersede any action taken by a town prior to May 25, 1971, to prohibit the sale of alcoholic liquor in such town from midnight on Saturday until one a.m. on Sunday and such action shall be construed to prohibit such sale from midnight on Saturday until two a.m. on Sunday in such town.

(c) In all towns in which the sale of alcoholic liquor on Sunday between the hours of twelve o’clock noon and the time specified in section 30-91 is permitted, prior to June 5, 1975, in a place operating under a hotel permit, a restaurant permit or a cafe permit, such sale shall be authorized on Sunday between such hours in a place operating under a tavern permit unless such sale is prohibited by town meeting or ordinance after June 5, 1975.

(d) In all towns that have authorized the sale of alcoholic liquor on Sunday commencing at twelve o’clock noon, either by vote of a town meeting or by ordinance, such sale shall be permitted commencing at eleven o’clock a.m. in places operating under permits listed in subsection (a) of section 30-91, unless a later opening hour is established by vote of a town meeting or by ordinance after July 1, 1981.

(1971, P.A. 89, S. 2; 309, S. 2; P.A. 75-299, S. 1, 2; P.A. 80-483, S. 156, 186; P.A. 81-169, S. 2, 3; P.A. 82-38, S. 1, 2; P.A. 93-139, S. 69.)

History: P.A. 75-299 added Subsec. (c) re Sunday liquor sales; P.A. 80-483 substituted “the time specified in section 30-91” for references to eleven o’clock p.m. closing times for sales in Subsecs. (a) and (c); P.A. 81-169 added Subsec. (d) to permit sale of alcoholic liquor to commence at eleven in the morning instead of noon on Sunday in hotels, restaurants, clubs and golf country clubs unless town action restores the later commencing time; P.A. 82-38 specified that eleven o’clock commencement of sales on Sunday applies to places operating under cafe permits in Subsec. (d); P.A. 93-139 made technical changes and added a provision allowing additional types of permit premises to commence sales at eleven o’clock a.m. on a Sunday, where previously such sales were allowed only under hotel, restaurant, cafe, club or golf country club permits.



Section 30-92 - Capacity of beer containers.

Section 30-92 is repealed.

(1949 Rev., S. 4321; 1957, P.A. 333, S. 1; February, 1965, P.A. 231; 1967, P.A. 298; 299; P.A. 78-85.)



Section 30-92a - Bottle size, conversion to metric system.

(a) Any person holding a manufacturer permit, a wholesaler permit or an out-of-state shippers permit under this chapter, shall convert his bottle size to the metric system of weights and measures on or before January 1, 1979, for wine. Any such person may convert his bottle size to such metric system for wine prior to such date or for spirits and alcohol at any time, provided he files notice of such conversion with the Department of Consumer Protection thirty days prior to such conversion. No bottle size converted to such metric system shall be reconverted to the United States customary system of weights and measures.

(b) Repealed by P.A. 03-235, S. 5, effective June 26, 2003.

(P.A. 75-259, S. 7, 8; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 84-126; P.A. 95-195, S. 78, 83; P.A. 03-235, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 84-126 added Subsec. (b), prohibiting the sale of alcoholic liquor, other than wine, in containers of 100 milliliters; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 03-235 repealed Subsec. (b) which had prohibited sale of alcoholic liquor other than wine in 100-milliliter containers or bottles, effective June 26, 2003; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-92b - Beer packaging.

(a) A permittee issued a permit pursuant to section 30-20 who sells beer not to be consumed on the permit premises may sell bottles or cans of beer only (1) in the original package material in which the bottles or cans of beer were received, (2) as individual bottles or cans, or (3) if repackaged in a manner that is not misleading to a consumer or that does not result in omitting or obscuring any labeling required by statute or regulation.

(b) Nothing in subsection (a) of this section shall prevent a holder of a permit issued pursuant to the provisions of this title from making a claim for the replacement of beer delivered in a damaged condition to the holder of such permit by a wholesaler.

(P.A. 01-14.)



Section 30-93 - Containers to be sealed.

Alcoholic liquors, except beer, cider, wine and cordials shall be purchased by the holders thereof in sealed bottles or containers and poured for sale and consumption from the original bottles or containers. No such bottle or container shall be refilled in whole or in part.

(1949 Rev., S. 4322; February, 1965, P.A. 553, S. 13; P.A. 73-563, S. 2; P.A. 75-259, S. 6, 8; P.A. 82-332, S. 9, 13; P.A. 93-89.)

History: 1965 act added reference to golf country club permits; P.A. 73-563 added special provision re required size of containers for alcoholic liquors purchased under hotel permit, previously containers were to conform to requirements for restaurant, club and golf country club permits; P.A. 75-259 added references to containers sized by liters and milliliters; P.A. 82-332 eliminated minimum container sizes; P.A. 93-89 expanded the prohibition against refilling bottles or containers to all permittees, deleting prior exemption for restaurant, hotel, club and golf country club permittees.

Cited. 13 CS 273.



Section 30-93a - Regulation of shipments into state.

Any person who ships into this state any package or carton containing alcoholic liquor shall, for each offense, be fined not more than one thousand dollars or imprisoned not more than one year or both, unless (1) the contents of such package or carton are clearly marked on the outside of such package or carton, and (2) such person conditions delivery of such alcoholic liquor upon the signature of an individual who is (A) at least twenty-one years of age, or (B) legally authorized to receive such alcoholic liquor under the provisions of this chapter.

(P.A. 99-237, S. 2.)



Section 30-94 - Gifts, loans and discounts prohibited between permittees. Tie-in sales. Floor stock allowance. Depletion allowance.

(a) No permittee or group of permittees licensed under the provisions of this chapter, in any transaction with another permittee or group of permittees, shall directly or indirectly offer, furnish or receive any free goods, gratuities, gifts, prizes, coupons, premiums, combination items, quantity prices, cash returns, loans, discounts, guarantees, special prices or other inducements in connection with the sale of alcoholic beverages or liquors. No such permittee shall require any purchaser to accept additional alcoholic liquors in order to make a purchase of any other alcoholic liquor.

(b) Notwithstanding the provisions of subsection (a) of this section and subsection (b) of section 30-63, a holder of a manufacturer permit issued under subsection (a) of section 30-16 or an out-of-state shipper’s permit for alcoholic liquor other than beer issued under section 30-18 may offer and provide to a holder of a wholesaler permit issued under subsection (a) of section 30-17 a floor stock allowance or a depletion allowance, or both, with the prior approval of the department. Such allowances shall be offered and provided on a nondiscriminatory basis to all such wholesaler permittees authorized to distribute the products of any such manufacturer or out-of-state shipper permittee in accordance with such requirements as the department may prescribe by regulation adopted under chapter 54, provided (1) no such manufacturer or out-of-state shipper permittee may require any such wholesaler permittee to participate in any program providing such allowances, and (2) the rate or percentage used to calculate any such allowance may not vary based on the quantity of alcoholic liquor other than beer that is sold. As used in this subsection, “floor stock allowance” means any rebate, discount or other inducement that is given to a wholesaler permittee to be used for the sales promotion or the destruction of any alcoholic liquor other than beer that is stored in the wholesaler permittee’s warehouse or other storage facilities at the time such rebate, discount or other inducement is given, and “depletion allowance” means any rebate, discount or other inducement used for the sales promotion of any alcoholic liquor other than beer that is given to a wholesaler permittee based on the amount of such alcoholic liquor subject to such promotion that is sold at wholesale by the wholesaler permittee.

(1955, S. 2181d; P.A. 98-4.)

History: P.A. 98-4 designated existing provisions as Subsec. (a) and made technical changes, and added new Subsec. (b) re floor stock allowances and depletion allowances.



Section 30-95 - Advertising and bottling.

No electric or neon sign advertising the sale of any registered brand of alcoholic liquor shall be attached to the outside of any permit premises and there shall be no advertising, labeling, bottling or canning of alcoholic liquor which, in any way, deceives or tends to deceive a purchaser or consumer of such alcoholic liquor as to the nature, quality or quantity of such liquor, and all advertising, labeling, bottling or canning of alcoholic liquors shall be subject to such regulations as the Department of Consumer Protection prescribes, provided nothing contained in this chapter shall prohibit the mailing of magazines imprinted with an identification or a designation of a package store, which magazines contain therein recipes, articles and advertisements of quality foods, cookery items and potables irrespective of whether or not the recipients thereof reside in no-permit towns.

(1949 Rev., S. 4320; 1961, P.A. 242; P.A. 75-252, S. 1, 2; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 79, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1961 act added proviso allowing mailing of magazines imprinted with package store identification or designation; P.A. 75-252 prohibited signs advertising sale of “any registered brand of alcoholic liquor” rather than signs advertising the sale of “alcoholic liquor”; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Constitutionality of provision prohibiting the use of electric signs. 5 CS 418. Commission refused to register brand “Private Stock Whiskey”. 14 CS 51.



Section 30-95a - Display of trademarks by permittees.

Any retail liquor permittee may display on the outside walls of his permit premises a trademark of any manufacturer or wholesaler of alcoholic beverages if such trademark has specific reference only to some product other than such alcoholic beverage.

(February, 1965, P.A. 427.)



Section 30-96 - When music permitted.

Section 30-96 is repealed.

(1949 Rev., S. 4297; February, 1965, P.A. 212; P.A. 74-16, S. 1, 2.)



Section 30-97 - Town and probate records not to be kept where liquor is sold.

Section 30-97 is repealed, effective October 1, 2002.

(1949 Rev., S. 4298; S.A. 02-12, S. 1.)



Section 30-98 - Liquor not to be furnished to prisoners.

Every jailer, prisonkeeper or other officer who furnishes, or suffers to be furnished, to any prisoner under his charge any alcoholic liquor, except as medicine, and any person who delivers to any such prisoner any alcoholic liquor without authority from such keeper, shall be subject to the penalties of section 30-113.

(1949 Rev., S. 4299.)



Section 30-99 - Denatured alcohol or adulterated liquor. Penalty.

Any person who transports, manufactures, possesses, sells, keeps for sale or distills for beverage purposes any denatured alcohol or any alcoholic liquor, which is adulterated with any deleterious or poisonous substance, shall be fined not more than three thousand five hundred dollars or imprisoned not more than two years, or both.

(1949 Rev., S. 4300; P.A. 13-258, S. 15.)

History: P.A. 13-258 changed maximum fine from $1,000 to $3,500 and added “, or both”.



Section 30-100 - Bottle clubs.

(a) A person, partnership, organization, association, society or corporation, not licensed under the provisions of this chapter, shall not, except during the hours when the sale of alcoholic liquor is lawful under the provisions of subsection (a) of section 30-91, own, maintain, lease or otherwise furnish to its members, their guests or other persons any premises, building, apartment or place wherein such members, guests or other persons may engage in the drinking of alcoholic liquor for a fee or other consideration. A fee or other consideration includes the sale of food, mixers, ice or other fluids used with alcoholic drinks, or the storage of alcoholic liquor.

(b) A violation of any provision of subsection (a) of this section shall be punishable as provided in section 30-113.

(c) Any town may provide by ordinance that the provisions of this section shall not be effective in the town.

(1953, S. 2174d, 2175d; P.A. 93-139, S. 70; P.A. 99-194, S. 26.)

History: P.A. 93-139 made technical changes and deleted former Subsec. (b) prohibiting sale or dispensing of liquor without a permit by clubs, associations, fraternal organizations, etc., relettering former Subsecs. (c) and (d) accordingly; P.A. 99-194 made a technical change.



Section 30-101 - Pharmacist, breaking law, forfeits permit and license.

Every pharmacist who, by himself, his agent or employee, sells alcoholic liquor to be drunk on the premises shall, upon conviction, forfeit both his druggist’s permit for the sale of such liquor and his pharmacist’s license, and be subject to the penalties of section 30-113.

(1949 Rev., S. 4301.)



Section 30-102 - Dram Shop Act; liquor seller liable for damage by intoxicated person. No negligence cause of action for sale to person twenty-one years of age or older.

If any person, by such person or such person’s agent, sells any alcoholic liquor to an intoxicated person, and such purchaser, in consequence of such intoxication, thereafter injures the person or property of another, such seller shall pay just damages to the person injured, up to the amount of two hundred fifty thousand dollars, or to persons injured in consequence of such intoxication up to an aggregate amount of two hundred fifty thousand dollars, to be recovered in an action under this section, provided the aggrieved person or persons shall give written notice to such seller of such person’s or persons’ intention to bring an action under this section. Such notice shall be given (1) within one hundred twenty days of the occurrence of such injury to person or property, or (2) in the case of the death or incapacity of any aggrieved person, within one hundred eighty days of the occurrence of such injury to person or property. Such notice shall specify the time, the date and the person to whom such sale was made, the name and address of the person injured or whose property was damaged, and the time, date and place where the injury to person or property occurred. No action under the provisions of this section shall be brought but within one year from the date of the act or omission complained of. Such injured person shall have no cause of action against such seller for negligence in the sale of alcoholic liquor to a person twenty-one years of age or older.

(1949 Rev., S. 4307; 1955, S. 2172d; 1957, P.A. 306; 1959, P.A. 631, S. 1; 1961, P.A. 432; P.A. 74-144, S. 1, 2; P.A. 86-338, S. 7; P.A. 87-227, S. 11; P.A. 03-91, S. 1; P.A. 06-69, S. 1; P.A. 07-165, S. 1.)

History: 1959 act limited recovery to $25,000 and extended the notice period from 60 to 90 days; 1961 act reduced recoverable amount to $20,000 and notice period to 60 days and placed $50,000 limitation on aggregate amount recoverable; P.A. 74-144 specified factors to be considered in computing 60-day period; P.A. 86-338 added Subsec. (b) establishing a rebuttable presumption that the last seller is solely liable; P.A. 87-227 deleted provision added in 1986 which established a rebuttable presumption that the last seller is solely liable; P.A. 03-91 made technical changes for the purpose of gender neutrality, raised damages limits to $250,000 for injured person or persons and prohibited negligence action against seller for sale of alcoholic liquor to person 21 years of age or older, effective June 3, 2003; P.A. 06-69 extended notice period from 60 to 120 days and deleted provision re time excluded from computation of 60-day period, effective October 1, 2006, and applicable to causes of action arising on or after that date; P.A. 07-165 repositioned existing provision re written notice within 120 days of occurrence of injury as Subdiv. (1) and added provision re notice in case of death or incapacity of aggrieved person as Subdiv. (2), effective July 1, 2007, and applicable to causes of action arising on or after that date.

Cited. 6 CA 491; 11 CA 122; Id., 420; 15 CA 392; 16 CA 497; 22 CA 384; 26 CA 509; 31 CA 757; 34 CA 655. 60-day notice requirement is a condition precedent to maintaining an action that alleges only a violation of Dram Shop Act. 53 CA 282. Bar and restaurant owners may be liable for harm caused by employees consuming liquor on the job. 82 CA 186. To prove intoxication pursuant to section, plaintiff must present evidence showing visible or perceivable intoxication. 128 CA 794. Award of interest pursuant to Sec. 52-192a for an unaccepted offer of compromise, in addition to judgment award of $250,000 as limited by this section, did not undermine the legislative purpose of limiting recoverable damages under Dram Shop Act. 136 CA 805.

Under former section, 1-year limitation period under statute enumerating classes of torts did not apply. 18 CS 224. Corporation is liable as seller. Id., 271. History of section reviewed. Id. Statute is compensatory as well as criminal; public policy not against a liquor seller insuring against his liability. 19 CS 222. Permittee not liable under statute for injuries to the intoxicated person himself. Id., 311. Connecticut will enforce provisions of the New York Dram Shop Act where injury occurred in this state. 20 CS 165. Court could not enlarge upon the cause of action created by the legislature. Id., 183. By “just damages” is meant compensatory, rather than exemplary or punitive, damages. 22 CS 297. Notice provision is mandatory and not excused by death of person injured. 23 CS 104. Statute does not specify no action shall be maintained unless requirement of notice is met, only limitation being that action be brought within 1 year from date of act or omission complained of. Id., 146. Dram Shop Act does not give remedy to one who joins and participates in and contributes to its violation. Id., 193. The 60-day notice is a condition precedent to bringing of action. 25 CS 1. Notice which contained no information relative to the names of the persons to whom the sale was made, held invalid. 31 CS 405. Contributory negligence and assumption of risk not defenses to dram shop action; participation defense discussed. 35 CS 91. “Participation” and “assumption of risk” are not applicable defenses. 39 CS 20. Sufficiency of notice discussed. 40 CS 48. Cited. Id., 331.

Constitutionality of act no longer an open question. 4 Conn. Cir. Ct. 89.



Section 30-103 - Contracts and actions based on illegal sales.

All contracts, conveyances, liens, attachments and securities, any part of the consideration of which has been the illegal sale of alcoholic liquor, shall be void; and no action of any kind shall be maintained for the price of any such liquor sold in any other state or country contrary to its laws, or sold anywhere with intent to enable any person to violate any law of this state relating to the sale of such liquor, nor shall any action be maintained for the recovery of the possession of any such liquors held by the owner or possessor thereof contrary to law, or for damages for the seizure of the same; but the provisions of this section shall not affect the holder of any property or chose in action, who may have taken the same in good faith and without notice of any defect in the inception or transfer of its title.

(1949 Rev., S. 4314.)



Section 30-104 - Jurisdiction.

Section 30-104 is repealed.

(1949 Rev., S. 4308; 1959, P.A. 28, S. 204.)



Section 30-105 - Prosecutions.

The state’s attorneys and the assistant or deputy assistant state’s attorneys shall have the right to bring and prosecute all violations of the laws relating to the sale of alcoholic liquor.

(1949 Rev., S. 4309; 1959, P.A. 28, S. 66; 1963, P.A. 642, S. 34; P.A. 74-183, S. 266, 291; P.A. 76-436, S. 229, 681.)

History: 1959 act removed references to prosecuting officers of municipal courts and prosecuting grand jurors and added circuit court; 1963 act deleted reference to prosecution power of court of common pleas; P.A. 74-183 replaced circuit court with court of common pleas; P.A. 76-436 replaced reference to the state’s attorney and prosecuting attorneys of court of common pleas with reference to state’s attorneys and assistant or deputy assistant state’s attorneys, effective July 1, 1978.



Section 30-106 - Entry into disorderly house by officer.

Every officer who has a warrant for the arrest of any person charged with keeping a house of ill-fame, or a house reputed to be a house of ill-fame, or a house of assignation or a house where lewd, dissolute or drunken persons resort, or where drinking, carousing, dancing and fighting are permitted, to the disturbance of the neighbors, or with violating any law against gaming in the house or rooms occupied by such person, or with resorting to any house for any of said purposes, and every officer who has a warrant for the arrest of any person charged with keeping open any room, place, enclosure, building or structure, of any kind or description, in which it is reputed that alcoholic liquor is exposed for sale contrary to law, or with selling alcoholic liquor in any place contrary to law, or for the seizure of alcoholic liquor, may, at any time, for the purpose of gaining admission to such house, room, place, enclosure, building or structure, or for the purpose of arresting any of the persons aforesaid, make violent entry into such house, room, place, enclosure, building or structure, or any part thereof, after demanding admittance and giving notice that the officer is an officer and has such warrant, and may arrest any person so charged and take such person before the proper authority. The Department of Consumer Protection, its agents and any member of any organized police department in any town, city or borough, and any state policeman, may, at any time, enter upon the premises of any permittee to ascertain the manner in which such person conducts business and to preserve order.

(1949 Rev., S. 4310; 1959, P.A. 516; P.A. 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 80, 83; P.A. 00-99, S. 80, 154; P.A. 01-195, S. 94, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1959 act substituted, for entry on permit premises, any member of organized police department for chief or policeman authorized by him; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; P.A. 00-99 deleted reference to the sheriff of the county and any specially authorized deputy sheriff, effective December 1, 2000; P.A. 01-195 made technical changes for purposes of gender neutrality, effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

City police without warrants are not within the class of persons authorized by statute. 13 CS 171.



Section 30-107 - Arrest and seizure without warrant. Disposition of illegal liquor.

Any official so authorized in section 54-1f may, without a warrant, arrest any person whom he finds in the act of illegally manufacturing or selling alcoholic liquor, and seize the liquor, vessels and implements of manufacture or sale in the possession of such person and detain them in some place of safekeeping. Any property seized pursuant to this section may be adjudged a nuisance by the judge or court having jurisdiction of such arrested person and ordered destroyed or otherwise disposed of in the manner provided in section 54-33g.

(1949 Rev., S. 4313; 1959, P.A. 28, S. 169; 1971, P.A. 130.)

History: 1959 act substituted circuit court judge for trial justice; 1971 act replaced list of specific officials having arrest powers with reference to officials “so authorized in section 6-49”, deleted detailed provisions setting forth procedure to be followed in obtaining warrant following arrest made without warrant and authorized judge or court to declare seized property a nuisance and to order its destruction or disposition.

Cited. 24 CS 32.

Cited. 4 Conn. Cir. Ct. 127.



Section 30-108 - Court may order analysis of liquor.

When any prosecution is pending for manufacturing, selling or keeping with intent to sell any alcoholic liquor, and a sample of such liquor is presented in court, the court may order such sample to be conveyed to a state chemist for analysis and may adjourn the trial of such prosecution a reasonable time for such analysis.

(1949 Rev., S. 4315.)

Cited. 23 CS 281.



Section 30-109 - State chemist to analyze samples. Copies of analysis to be evidence.

Each state chemist shall analyze all samples of alcoholic liquor presented to him for that purpose by any legal officer and keep a record of all such samples, stating the kind of liquor, the name and address of the person from whom he received it and the result of his analysis. Copies of records of any analysis of liquors, made by a state chemist or a United States government chemist and certified by him, shall be legal evidence of the facts stated in such records.

(1949 Rev., S. 4316.)

Cited. 23 CS 475.



Section 30-110 - Tampering with analysis.

No person shall tamper with samples of alcoholic liquor mentioned in sections 30-108 and 30-109 or alter the statements made upon the forms or certificates of the state chemist.

(1949 Rev., S. 4317.)



Section 30-111 - Reports of convictions, fines and forfeited bonds.

The clerks of the Superior Court shall report in writing the first Monday of every month to the Department of Consumer Protection the names and residences of all persons who have been convicted, paid a fine or penalty or forfeited their bonds, as provided in this chapter; and shall, at the same time, file with the department a certified copy of the record of each such conviction.

(1949 Rev., S. 4318; 1959, P.A. 28, S. 170; 1963, P.A. 642, S. 35; P.A. 75-567, S. 27, 80; P.A. 77-452, S. 60, 72; 77-614, S. 165, 587, 610; P.A. 78-303, S. 80, 85, 136; P.A. 80-482, S. 4, 170, 191, 345, 348; P.A. 95-195, S. 81, 83; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: 1959 act deleted references to trial justices and municipal court clerks and added circuit court clerks; 1963 act deleted reference to clerks of common pleas courts; P.A. 75-567 replaced clerks of circuit courts with clerks of common pleas courts; P.A. 77-452 deleted reference to clerks of common pleas courts; P.A. 77-614 and P.A. 78-303 replaced liquor control commission with division of liquor control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of liquor control an independent department and abolished the department of business regulation, overriding provision of same act which would have placed the division within the public safety department; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 30-112 - Civil action barred on certain debts.

No civil action shall be maintained upon any debt incurred for the sale of alcoholic liquor, except upon any debt incurred in the purchase of alcoholic liquor for off-premise consumption or for on-premise consumption together with an order of food, or unless the purchaser at the time of purchase was a permittee purchasing for resale.

(1949 Rev., S. 4323; 1961, P.A. 563; February, 1965, P.A. 233.)

History: 1961 act added exception for debt in purchase of liquor for off-premise consumption; 1965 act added exception for on-premise consumption with an order of food.



Section 30-113 - Penalties.

Any person convicted of a violation of any provision of this chapter for which a specified penalty is not imposed, shall, for each offense, be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 4305; P.A. 81-294, S. 18, 22.)

History: P.A. 81-294 made no substantive change.

Cited. 5 CS 418. Cited. 23 CS 474.

Violation of section 30-77 is a misdemeanor. 4 Conn. Cir. Ct. 125; 5 Conn. Cir. Ct. 373.



Section 30-114 - Beer keg identification and receipt requirements. Restrictions on keg deposit refunds. Grounds for permit revocation or suspension.

(a) As used in this section, “keg” means any brewery-sealed individual container of beer having a liquid capacity of six gallons or more.

(b) Any holder of a package store permit or a grocery store beer permit under section 30-20 that sells kegs for consumption off the permit premises shall, at the time of sale, (1) place an identification tag on all kegs sold by the permittee, (2) require each purchaser of any such keg to sign a receipt for the keg, and (3) inform such purchaser that any deposit paid by the purchaser for the keg, if required, shall be forfeited if the keg is returned without the original identification tag intact and readable.

(c) (1) The identification tag required under subdivision (1) of subsection (b) of this section shall be in the form of a numbered label, prescribed and furnished by the department, that clearly identifies the seller of the keg. Such tags shall be fabricated and made attachable in such a manner as to make the tag easily removable by a beer manufacturer for the purpose of cleaning and reusing the keg.

(2) The receipt required under subdivision (2) of subsection (b) of this section shall be on a form prescribed and furnished by the department and shall include the name, address and signature of the purchaser of the keg and the purchaser’s motor vehicle operator’s license number or such other identifying information as the department may prescribe by regulation under section 30-6a. The permittee shall retain a copy of all such receipts on the permit premises for a period of six months. Such receipts shall be available for inspection and copying by the department or any authorized criminal justice agency.

(3) The information required under subdivision (3) of subsection (b) of this section may be given verbally to each purchaser of a keg or may be provided by means of a sign conspicuously posted at the point of sale in such form and containing such disclosures as the department may require by regulation under section 30-6a.

(4) The department may charge a reasonable fee for furnishing the forms required by subdivisions (1) and (2) of this subsection, not to exceed the actual cost of furnishing such forms.

(d) No holder of a package store permit or a grocery store beer permit under section 30-20 may refund any deposit upon the return of any keg that (1) does not have an identification tag required under subdivision (1) of subsection (b) of this section or (2) has an identification tag that has been defaced to the extent that the information contained on the tag cannot be read.

(e) The violation by any holder of a package store permit or a grocery store beer permit under section 30-20 of any provision of this section shall be cause for revocation or suspension of such permit under section 30-55.

(P.A. 98-236, S. 1, 6.)

History: P.A. 98-236 effective January 1, 1999.



Section 30-115 - Possession of beer keg lacking required identification. False information on beer keg receipt. Penalties.

(a) Any person who possesses any keg containing beer that is required to have an identification tag pursuant to section 30-114, knowing that such keg does not have such required identification tag, shall be guilty of a class C misdemeanor. This subsection shall not apply to any manufacturer, shipper, wholesaler or retail seller of beer, or to any person who finds a discarded keg containing beer on such person’s property.

(b) Any person who purchases any keg containing beer and who knowingly provides false information on any receipt required by section 30-114 at the time of such purchase shall be guilty of a class C misdemeanor.

(P.A. 98-236, S. 2, 6.)

History: P.A. 98-236 effective January 1, 1999.



Section 30-116 - Sale, purchase or possession of alcohol vaporization device prohibited. Penalty.

(a) For purposes of this section, “alcohol vaporization device” means a device, machine or process which mixes spirits, alcoholic liquors or any product containing alcoholic liquor with oxygen or any other gas to produce a vaporized product for consumption by humans by inhalation.

(b) No person shall sell, purchase or possess an alcohol vaporization device. No person shall permit such a device on premises licensed for the sale of alcoholic liquor.

(c) Any person who violates subsection (b) of this section shall be fined not more than one thousand dollars or imprisoned not more than six months, or both.

(P.A. 06-95, S. 1.)









Title 31 - Labor

Chapter 556 - Labor Department

Section 31-1 - Labor Department. Commissioner.

There shall be a Labor Department. The department head shall be the Labor Commissioner, who shall be appointed by the Governor in accordance with the provisions of sections 4-5, 4-6, 4-7 and 4-8.

(1949 Rev., S. 3745; March, 1950, S. 2023d; P.A. 77-614, S. 476, 610.)

History: P.A. 77-614 rephrased provisions without changing their meaning, effective January 1, 1979.



Section 31-2 - Powers and duties of commissioner.

(a) The Labor Commissioner shall collect information upon the subject of labor, its relation to capital, the hours of labor, the earnings of laboring men and women and the means of promoting their material, social, intellectual and moral prosperity, and shall have power to summon and examine under oath such witnesses, and may direct the production of, and examine or cause to be produced and examined, such books, records, vouchers, memoranda, documents, letters, contracts or other papers in relation thereto as he deems necessary, and shall have the same powers in relation thereto as are vested in magistrates in taking depositions, but for this purpose persons shall not be required to leave the vicinity of their residences or places of business. Said commissioner shall collect and collate population and employment data to project who is working, who is not working and who will be entering the job market and shall provide an analysis of data concerning present job requirements and potential needs of new industry. The commissioner shall include in his annual report to the Governor, as provided in section 4-60, all the aforesaid statistical details.

(b) The commissioner shall administer the coordination of all employment and training programs in the state and shall implement the plan of the Connecticut Employment and Training Commission as approved by the Governor. The commissioner shall develop and maintain a comprehensive inventory of all employment and training programs in the state, including a listing of all funding sources for each program, the characteristics of the persons served, a description of each program and its results and the identification of areas of program overlap and duplication.

(c) The commissioner shall provide staff to the Connecticut Employment and Training Commission and such other resources as the commissioner can make available.

(d) The commissioner may request the Attorney General to bring an action in Superior Court for injunctive relief requiring compliance with any statute, regulation, order or permit administered, adopted or issued by the commissioner.

(1949 Rev., S. 3776; September, 1957, P.A. 11, S. 13; P.A. 73-164, S. 1, 5; P.A. 76-209, S. 1; P.A. 77-614, S. 479, 610; P.A. 78-303, S. 122, 136; P.A. 89-292, S. 3, 6; P.A. 92-210, S. 1.)

History: P.A. 73-164 deleted provisions concerning bureau of labor statistics, substituted reference to “the general powers conferred upon the office of the labor commissioner under the general statutes or in accordance with federal law” for detailed listing of specific powers and made other language changes; P.A. 76-209 restored provisions re bureau of labor statistics and re specific powers of commissioner, specified that persons need not leave “the vicinity of their residences or places of business” to give depositions and made minor language changes; P.A. 77-614 deleted provisions re bureau of labor statistics and re appointment of deputy commissioner, effective January 1, 1979; P.A. 78-303 required commission to collect and collate population and employment data, to make projections re employment and to analyze data concerning present job requirements and potential needs of new industry; P.A. 89-292 added Subsecs. (b) and (c) concerning the commissioner’s responsibilities for employment and training programs; P.A. 92-210 added Subsec. (d) authorizing the commissioner to request the attorney general to bring an action in superior court.

See Secs. 22-13 to 22-17, inclusive, re duties relative to the employment of minors in agriculture.



Section 31-2a and 31-2b - Statistical services. Bureau of Labor Statistics.

Sections 31-2a and 31-2b are repealed.

(P.A. 73-164, S. 2–5; P.A. 76-209, S. 2.)



Section 31-2c - Employer reporting of new employees. Transfer of information between Department of Social Services and Labor Department. Notification of employer. Reimbursement to Labor Department.

Section 31-2c is repealed, effective October 1, 1998.

(May Sp. Sess. P.A. 94-5, S. 28, 30; P.A. 95-310, S. 5, 9; P.A. 96-268, S. 8, 34; June 18 Sp. Sess. P.A. 97-4, S. 10, 11; June 18 Sp. Sess. P.A. 97-11, S. 63, 65.)



Section 31-2d - Office of Workforce Competitiveness. Orders. Regulations.

Any order or regulation of the Office of Workforce Competitiveness affecting the functions, powers, duties and obligations set forth in this section and sections 4-124w, 4-124z, 4-124bb, 4-124ff, 4-124gg, 4-124hh, 4-124tt, 4-124uu and 4-124vv which is in force on July 1, 2011, shall continue in force and effect as an order or regulation of the Labor Department until amended, repealed or superseded pursuant to law. Where any orders or regulations of said office and said department conflict, the Labor Commissioner may implement policies and procedures consistent with the provisions of this section and sections 4-124w, 4-124z, 4-124bb, 4-124ff, 4-124gg, 4-124hh, 4-124tt, 4-124uu, 4-124vv, 10-95h, 10a-11b, 10a-19d, 31-3h and 31-3k while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt regulations is printed in the Connecticut Law Journal not later than twenty days after implementation. The policy or procedure shall be valid until the time final regulations are effective.

(P.A. 11-48, S. 77; P.A. 13-299, S. 22.)

History: P.A. 11-48 effective July 1, 2011; P.A. 13-299 deleted reference to Secs. 31-11cc and 31-11dd, effective July 1, 2013.



Section 31-3 - Investigation of employment. Special agents authorized.

The Labor Commissioner is authorized to investigate the wages, hours of employment, necessary expense of living and health, so far as affected by their employment, of wage-earning persons in stores, wholesale and retail, public utilities, photographic, undertaking, millinery and dressmakers’ establishments, hotels, restaurants, laundries, hairdressing and barber shops, domestic service, manufacturing establishments and tenement house work. Such investigation shall be conducted under the supervision of said commissioner by a person specially trained for this work and selected by him. Other employees of said bureau may be detailed to assist in the prosecution of such investigation. Said commissioner shall have power to demand from those possessed of it such information as is pertinent to the investigation herein authorized, and any person who refuses to furnish the information so demanded, within a reasonable time, shall be fined not more than one hundred dollars. The commissioner may employ special agents to assist him in his investigations. Such agents shall receive compensation for the time actually employed in such service.

(1949 Rev., S. 3777; P.A. 74-185, S. 1.)

History: P.A. 74-185 substituted “wage-earning persons” for “wage-earning women and girls” and referred to supervision of investigation by a “person” selected by commissioner rather than by a “woman”.



Section 31-3a - Manpower development and planning studies and programs.

To assist the state in attaining maximum economic growth and technological progress while minimizing individual hardship and reducing unemployment, the Labor Commissioner shall: (1) Evaluate the impact of, and benefits and problems created by, automation, technological progress and other changes in the structure of production; evaluate the adequacy of the state’s human resources in attaining maximum economic growth for the state; establish techniques and methods for detecting in advance the potential impact of such developments; and prepare recommendations for the solution to these problems; (2) establish a program of factual studies on the state’s economy to determine the manpower needs of the state by occupation, by industry and by area, and make recommendations concerning the best methods and techniques to be used to meet such needs; (3) appraise the growing work force in the state to determine the occupational qualifications of its citizens with particular emphasis on young people and on persons displaced by automated processes; compare the manpower needs of the state with the occupational qualifications of its citizens, and prepare plans for the maximum utilization of its citizens; (4) determine those areas, occupations and industries which have need for additional trained workers, and establish preemployment training programs which best meet the needs of business and industry, and of the unemployed. In establishing such programs, the commissioner shall, in cooperation with the Commissioner of Education, use funds from all available federal programs.

(February, 1965, P.A. 248, S. 1, 2; P.A. 77-614, S. 302, 610; P.A. 13-140, S. 20.)

History: P.A. 77-614 replaced the secretary of the state board of education with the commissioner of education, effective January 1, 1979; P.A. 13-140 deleted former Subsec. (b) re Labor Commissioner to make annual reports and recommendations to the Governor and made a technical change, effective June 18, 2013.



Section 31-3aa - Report re self-employment assistance pilot program.

Section 31-3aa is repealed, effective October 1, 2002.

(P.A. 94-116, S. 18, 28; S.A. 02-12, S. 1.)



Section 31-3b - Manpower training programs. Job training coordinator. Interagency coordinating committee.

(a) The Labor Commissioner shall appoint a job training coordinator who shall develop and implement innovative programs which will provide (1) job training for (A) workers who are needed by industries planning to locate in Connecticut or by industries located in this state, (B) unskilled entry level workers, (C) workers in need of retraining due to the obsolescence of their skills and (D) workers who need skill training to qualify for advancement, (2) an incentive for the establishment of apprenticeship programs in selected occupations; provided no program shall be developed for occupations where prior skill or training is not typically a prerequisite to hiring, and (3) work training opportunities and placement of the chronically unemployed under section 31-3d.

(b) The Labor Commissioner is authorized to establish an interagency program coordinating committee to coordinate the application of all available resources for the purposes of this section. Said committee shall consist of representatives of various employment and training agencies within the Labor Department and representatives of the Department of Education and the Department of Economic and Community Development.

(c) The Labor Commissioner may contract with any public or private agency for educational and job training services.

(d) The Labor Commissioner may accept and receive funds from any public or private source which become available for the purposes of this section and section 31-3d.

(P.A. 77-523, S. 1–4; 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-337, S. 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 and P.A. 78-303 replaced department of commerce with department of economic development, effective January 1, 1979; P.A. 79-337 added Subsec. (a)(3) to require that programs provide work training opportunities and placement of the chronically unemployed; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 31-3bb - Program report cards re employment placement.

Section 31-3bb is repealed, effective June 18, 2013.

(P.A. 97-263, S. 3; P.A. 13-140, S. 22.)



Section 31-3c - Job training program for specific employers.

The Labor Commissioner, with the approval of the Commissioners of Economic and Community Development and Education, shall establish a customized job training program for preemployment and postemployment job training for the purpose of meeting the labor requirements of manufacturing or economic base businesses, as defined in subsection (l) of section 32-222*, and shall implement such job training program. Such job training program shall include training designed to increase the basic skills of employees, including, but not limited to, training in written and oral communication, mathematics or science, or training in technical and technological skills. The Labor Commissioner shall use funds appropriated to the Labor Department for vocational and manpower training in carrying out such job training program, except that not more than four per cent of such funds may be used to pay the cost of its administration. Upon receipt of a request for job training pursuant to this section, the Labor Commissioner shall notify the president of the Board of Regents for Higher Education, or his or her designee, of such request. The president, or his or her designee, shall determine if a training program exists or can be designed at a regional community-technical college to meet such training need and shall notify the Labor Commissioner of such determination. The Labor Commissioner shall to the extent possible make arrangements for the participation of the regional community-technical colleges, the Connecticut State University System, other institutions of higher education, other postsecondary institutions, adult education programs, opportunities industrialization centers and state technical high schools in implementing the program. Nothing in this section shall preclude the Labor Commissioner from considering or choosing other providers to meet such training need. Nothing in this section shall preclude an employer from considering or choosing other providers to meet the training needs of such employer, provided the Labor Commissioner approves such employer’s use of such other providers. For the period from July 1, 1996, to June 30, 1999, the Labor Commissioner, or his or her designee, the chancellor of the community-technical colleges and the chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to education shall meet semiannually to review actions taken pursuant to this section and section 32-6j.

(P.A. 77-370, S. 2, 13; 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-218, S. 39, 46; P.A. 89-260, S. 39, 41; P.A. 91-256, S. 66, 69; P.A. 92-126, S. 31, 48; P.A. 95-250, S. 1; P.A. 96-190, S. 1, 8; 96-211, S. 1, 5, 6; P.A. 99-236, S. 1; P.A. 11-48, S. 283; P.A. 12-116, S. 87.)

*Note: Former Subsec. (l) of Sec. 32-222 was deleted by section 2 of public act 08-34.

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of commerce with commissioner of economic development, effective January 1, 1979; P.A. 82-218 replaced state colleges with the Connecticut State University pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 89-260 substituted “regional technical colleges” for “state technical colleges”; P.A. 91-256 made a technical change; P.A. 92-126 changed the references to community colleges and technical colleges to reference to community-technical colleges; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 96-190 added provisions concerning notification to the chancellor of the regional community-technical colleges, or his designee, and the determination by the chancellor or designee of the availability of a program at a community-technical college, increased the types of institutions the Labor Commissioner is required, to the extent possible, to make arrangements for participation in the program, specified that the Labor Commissioner is not precluded from choosing other providers and added provision for semiannual meetings to review actions taken pursuant to this section and Sec. 32-6j, effective July 1, 1996 (Revisor’s note: A reference to “Commissioner of Labor” was changed editorially by the Revisors to “Labor Commissioner” for consistency with customary statutory usage); P.A. 99-236 provided for customized job training for the labor requirements of manufacturing or economic base businesses, provided specifications for such training, provided for participation of opportunities industrialization centers, and added a provision regarding employers choosing other job training providers; P.A. 11-48 replaced “chancellor of the regional community-technical colleges” with “president of the Board of Regents for Higher Education” and made technical changes, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.



Section 31-3cc - Collection and analysis of data re gender and other bias in training programs.

The Connecticut Employment and Training Commission, in cooperation with the Permanent Commission on the Status of Women and the Commission on Human Rights and Opportunities, shall regularly collect and analyze data on state-supported training programs that measure the presence of gender or other systematic bias and work with the relevant boards and agencies to correct any problems that are found.

(P.A. 97-263, S. 4.)



Section 31-3d - Work training opportunities programs.

(a) The Labor Commissioner shall develop and implement work training opportunities programs in cooperation with municipalities, public and private agencies and business and industry in order to expand education, training, supportive services and job development for the placement of the chronically unemployed with specific emphasis on the needs of persons receiving or eligible to receive state-administered general assistance program benefits. For the purposes of funding such programs, the commissioner may, in addition to expending available appropriations, apply for, receive and expend funds from federal governmental and private sources.

(b) Participants in such programs shall receive compensation for time spent in training at rates established or approved by the Labor Commissioner. Participants who are state-administered general assistance recipients may earn a net amount up to thirty dollars per week in education and training programs established under this section, section 31-3b or subsection (a) of section 17b-194 without affecting the amount of their grants. Amounts in excess of thirty dollars earned by state-administered general assistance recipients for each week of such education or training shall be deducted from such recipients’ grants. Medical benefits of such recipients shall not be affected by participation in such education or training. Job placement of participants who have completed training shall be limited to positions for which compensation is payable at rates consistent with industry practice or in conformity with collective bargaining agreements.

(c) Upon acceptance of a program proposal, the Labor Department may provide financial assistance to such program depending on efforts made to utilize existing employment and training programs and funding sources. Said department shall monitor all programs developed under this section and shall report to the General Assembly concerning the implementation and progress of the program within one year after the first program proposal is accepted.

(P.A. 79-337, S. 1; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 32.)

History: (Revisor’s note: The references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by section 164 of June 18 Sp. Sess. P.A. 97-2); June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-76 amended Subsec. (a) by replacing reference to “general assistance” and the internal references to sections re general assistance with reference to “state-administered general assistance program benefits” and amended Subsec. (b) by replacing references to “general assistance” with references to “state-administered general assistance”.



Section 31-3dd - Recommendation re budget targets.

The Connecticut Employment and Training Commission, in consultation with the Labor Department, the Department of Economic and Community Development and the regional workforce development boards, shall recommend to the Office of Policy and Management and the joint standing committee of the General Assembly having cognizance of matters relating to appropriations, budget targets for assisting state employers with their training needs.

(P.A. 97-263, S. 5.)



Section 31-3e - Basic education programs for Work Incentive Program registrants. Requirements. Report.

Section 31-3e is repealed.

(P.A. 81-414, S. 1, 2, 5; P.A. 86-291, S. 7.)



Section 31-3ee - Pilot program for TFA recipients. Report on pilot program for TFA recipients.

(a) Within available appropriations for the fiscal year ending June 30, 2000, and the next two successive fiscal years, the Labor Department, in cooperation with the regional workforce development boards, shall establish a two-year pilot program for recipients of temporary family assistance to: (1) Expand work-study opportunities for such recipients; (2) expand child care programs for such recipients; and (3) establish a competitive grant program that awards grants to providers of innovative short courses, flexible class schedules, “contextual learning” curricula related to job skills, innovative distance learning or on-site learning initiatives, including, but not limited to, employers, community-technical colleges, technical high schools, local or regional boards of education or regional educational service centers that offer adult education programs and community-based education and training providers.

(b) Not later than July 1, 1999, the Labor Commissioner shall submit a status report on the establishment and on any operation of the pilot program authorized under this section to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, human services and labor and public employees.

(P.A. 98-169, S. 4, 8; P.A. 12-116, S. 87.)

History: P.A. 98-169 effective July 1, 1998; pursuant to P.A. 12-116, “vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (a), effective July 1, 2012.



Section 31-3f - Employment training benefits voucher.

The Labor Commissioner shall create an employment training benefits voucher. Such voucher shall state that the holder of the voucher is eligible for those training and benefit programs administered by the commissioner which are noted on the voucher and that any employer may take advantage of any such program if he employs the holder of the voucher.

(P.A. 81-445, S. 2, 11.)



Section 31-3ff - Job Training Partnership Act payments.

All payments made from the Job Training Partnership Act (JPTA) in the fiscal year ending June 30, 2000, are deemed to be expenditures from appropriated funds authorized by public or special act of the General Assembly.

(P.A. 00-192, S. 30, 102.)

History: P.A. 00-192 effective July 1, 2000.



Section 31-3g - Assistance to displaced homemakers. Regulations.

(a) The Labor Commissioner shall provide assistance within existing resources to displaced homemakers and access to programs specific to the job training and placement needs of displaced homemakers. The commissioner shall, through the job service office of the Employment Security Division, provide such access to all existing programs and services suitable to the skill development of the applying displaced homemaker. The commissioner shall establish the position of state-wide coordinator of services for displaced homemakers in the Labor Department. For the purposes of this section, a displaced homemaker is an individual who (1) has worked in the home providing unpaid household services for family members, (2) has been dependent on the income of another family member but is no longer supported by that income or is receiving public assistance, and (3) has had or would have difficulty in securing employment sufficient to provide for economic independence.

(b) Such assistance and program access services shall include, but not be limited to: (1) Vocational counseling and education, (2) assessment of skills, (3) job training for various occupations, including skilled craft and technical vocations for which there is a demand in industry, (4) job placement, (5) assistance with child care and transportation, (6) personal counseling, (7) information and referral, and (8) financial management counseling.

(c) In providing the appropriate assistance and access to all existing programs deemed suitable, the commissioner shall consider the applicants, with an emphasis on women over the age of thirty-five years, and their need for services based on their: (1) Financial resources, (2) level of marketable skills, (3) ability to speak the English language, and (4) area of residence. The commissioner shall refer applicants to the appropriate support services necessary for employment and training.

(d) The Labor Commissioner shall adopt regulations in accordance with chapter 54 to implement the provisions of this section. The commissioner shall consider the recommendations of the advisory council in the adoption of such regulations and in further funding requests necessary to provide services for the displaced homemaker population.

(P.A. 83-371, S. 1, 2; P.A. 85-416, S. 1, 2, 4; P.A. 93-262, S. 60, 87; P.A. 13-140, S. 3.)

History: P.A. 85-416 amended Subsec. (a) to require the commissioner to establish the position of state-wide coordinator of services for displaced homemakers and amended Subsec. (d) to require the advisory council to consult with and advise the state-wide coordinator of services for displaced homemakers; P.A. 93-262 replaced reference to departments of income maintenance and human resources with department of social services, effective July 1, 1993; (Revisor’s note: In 1997 a reference in Subsec. (d) to “Departments of Labor, Education ...” was changed editorially by the Revisors to “Labor Department, the Departments of Education ...” for consistency with customary statutory usage); P.A. 13-140 deleted former Subsec. (d) re Advisory Council on Displaced Homemakers and redesignated existing Subsec. (e) as Subsec. (d), effective June 18, 2013.



Section 31-3gg - One-stop centers.

(a) In addition to the required partners identified in Section 121(b)(1) of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, and subject to the approval of the regional workforce development board and the chief elected officials for the local area, each one-stop center shall include a local community action agency, as defined in section 17b-885, and an opportunities industrialization center as one-stop partners and shall provide eligible individuals utilizing the one-stop center with access to programs and activities carried out by such community action agency and opportunities industrialization center. For purposes of this subsection, “local area” refers to an area designated as such pursuant to Section 116 of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended.

(b) At least one representative from the Department of Social Services shall be available on-site at each one-stop center to provide eligible individuals utilizing the one-stop center with information or assistance concerning any service or program administered by the department.

(P.A. 01-146.)



Section 31-3h - Connecticut Employment and Training Commission: Duties. Report.

(a) There is created, within the Labor Department, the Connecticut Employment and Training Commission.

(b) The duties and responsibilities of the commission shall include:

(1) Carrying out the duties and responsibilities of a state job training coordinating council pursuant to the federal Job Training Partnership Act, 29 USC 1532, as amended, a state human resource investment council pursuant to 29 USC 1501 et seq., as amended, and such other related entities as the Governor may direct;

(2) Reviewing all employment and training programs in the state to determine their success in leading to and obtaining the goal of economic self-sufficiency and to determine if such programs are serving the needs of Connecticut’s workers, employers and economy;

(3) Developing a plan for the coordination of all employment and training programs in the state to avoid duplication and to promote the delivery of comprehensive, individualized employment and training services. The plan shall contain the commission’s recommendations for policies and procedures to enhance the coordination and collaboration of all such programs and shall be submitted on June 1, 2000, and annually thereafter, to the Governor for the Governor’s approval;

(4) Reviewing and commenting on all employment and training programs enacted by the General Assembly;

(5) Implementing the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended. Such implementation shall include (A) developing, in consultation with the regional workforce development boards, a single Connecticut workforce development plan that (i) complies with the provisions of said act and section 31-11p, and (ii) includes comprehensive state performance measures for workforce development activities specified in Title I of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, which performance measures comply with the requirements of 20 CFR Part 666.100, (B) preparing and submitting a report on the state’s progress in achieving such performance measures to the Governor and the General Assembly annually on January thirty-first, (C) making recommendations to the General Assembly concerning the allocation of funds received by the state under said act and making recommendations to the regional workforce development boards concerning the use of formulas in allocating such funds to adult employment and job training activities and youth activities, as specified in said act, (D) providing oversight and coordination of the state-wide employment statistics system required by said act, (E) as appropriate, recommending to the Governor that the Governor apply for workforce flexibility plans and waiver authority under said act, after consultation with the regional workforce development boards, (F) developing performance criteria for regional workforce development boards to utilize in creating a list of eligible providers, and (G) on or before December 31, 1999, developing a uniform individual training accounts voucher system that shall be used by the regional workforce development boards to pay for training of eligible workers by eligible providers, as required under said act;

(6) Developing and overseeing a plan for the continuous improvement of the regional workforce development boards established pursuant to section 31-3k;

(7) Developing incumbent worker, and vocational and manpower training programs, including customized job training programs to enhance the productivity of Connecticut businesses and to increase the skills and earnings of underemployed and at-risk workers, and other programs administered by the regional workforce development boards. The Labor Department, in collaboration with the regional workforce development boards, shall implement any incumbent worker and customized job training programs developed by the commission pursuant to this subdivision; and

(8) Developing a strategy for providing comprehensive services to eligible youths, which strategy shall include developing youth preapprentice and apprentice programs through, but not limited to, technical high schools, and improving linkages between academic and occupational learning and other youth development activities.

(c) On January 31, 2000, and annually thereafter, the Connecticut Employment and Training Commission shall submit to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, education, labor and social services a report on the progress made by the commission in carrying out its duties and responsibilities during the preceding year and the commission’s goals and objectives for the current year.

(P.A. 89-292, S. 1, 6; P.A. 94-116, S. 20, 28; P.A. 97-263, S. 1; P.A. 99-195, S. 2, 15; P.A. 00-192, S. 21, 102; P.A. 01-42, S. 1, 3; P.A. 03-19, S. 72; P.A. 06-196, S. 159; P.A. 11-48, S. 92; P.A. 12-116, S. 87.)

History: P.A. 94-116 added a reference to state human resource investment council, effective July 1, 1994; (Revisor’s note: In 1997 a reference in Subsec. (a) to “Department of Labor” was changed editorially by the Revisors to “Labor Department” for consistency with customary statutory usage); P.A. 97-263 added Subsec. (b)(4) expanding duties to include reviewing and commenting on employment and training programs enacted by the General Assembly; P.A. 99-195 made technical changes, amended Subsec. (b) to expand commission’s duties to include implementation of federal Workforce Investment Act of 1998 in new Subdiv. (5), development and overseeing of plan for improving regional workforce development boards in new Subdiv. (6), development of incumbent worker, and vocational and manpower training programs in new Subdiv. (7) and development of strategy for providing comprehensive youth services in new Subdiv. (8) and amended Subsec. (c) to extend the commission’s deadline for submitting its annual progress report and require submission of such report to committees with cognizance of matters relating to appropriations, education, labor and social services, effective June 23, 1999; P.A. 00-192 amended Subsec. (a) by transferring commission from Labor Department to Office of Workforce Competitiveness, effective July 1, 2000 (Revisor’s note: In Subsec. (a), a reference to “section 7 of this act” was deemed by the Revisors to be a reference to section 19 which established the Office of Workforce Competitiveness, and codified accordingly as section “4-124w”, for accuracy); P.A. 01-42 amended Subsec. (b)(5)(B) by changing reference to “on or before said date and annually thereafter” to “annually on January thirty-first”, effective May 31, 2001; P.A. 03-19 made technical changes in Subsec. (b)(5)(A)(ii), effective May 12, 2003; P.A. 06-196 made a technical change in Subsec. (b)(8), effective June 7, 2006; P.A. 11-48 amended Subsec. (a) by replacing “Office of Workforce Competitiveness” with “Labor Department”, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b)(8), effective July 1, 2012.



Section 31-3hh - Regional workforce development board contracts. Regulations.

The Labor Commissioner, in consultation with the Connecticut Employment and Training Commission and the regional workforce development boards established pursuant to section 31-3k, shall adopt regulations in accordance with the provisions of chapter 54 setting forth standard contract provisions that shall be included in each contract (1) entered into by a regional workforce development board with any public or private entity, including, but not limited to, an eligible provider, as defined in section 31-11l, for the provision of education, employment or job training programs, activities or services, and (2) funded by state or federal moneys allocated to a regional workforce development board, including, but not limited to, funds received under the Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended.

(P.A. 01-156, S. 1, 2.)

History: P.A. 01-156 effective July 6, 2001.



Section 31-3i - Connecticut Employment and Training Commission: Members.

(a) The members of the Connecticut Employment and Training Commission shall be appointed as specified in subsection (b) of this section.

(b) (1) The commission shall consist of twenty-four members, a majority of whom shall represent business and industry and the remainder of whom shall represent state and local governments, organized labor, education and community based organizations, including a representative of a community action agency, as defined in section 17b-885.

(2) Effective six months after the United States Secretary of Labor approves the single Connecticut workforce development plan submitted to said secretary in accordance with the provisions of subsection (b) of section 31-11r, the Governor shall fill any vacancy on the commission from recommendations submitted by the president pro tempore of the Senate, the speaker of the House of Representatives, the majority leader of the Senate, the majority leader of the House of Representatives, the minority leader of the Senate and the minority leader of the House of Representatives.

(c) Members appointed to the commission prior to June 23, 1999, shall continue to serve on the commission as if they were appointed to the commission as of June 23, 1999. The commission shall meet no less than once every calendar quarter.

(P.A. 89-292, S. 2, 6; P.A. 97-263, S. 2; P.A. 99-195, S. 3, 15.)

History: P.A. 97-263 amended Subsec. (a) by deleting provision re service of members at the pleasure of the Governor, and amended Subsec. (b) by changing the membership of the commission to 24 members, by requiring that a majority of members represent business and industry, by requiring that remaining members include representatives of education organizations and community action agency and by requiring the board to meet at least once every calendar quarter; P.A. 99-195 made technical changes, amended Subsec. (a) to require that new appointments to commission be consistent with the provisions of Subsec. (b), amended Subsec. (b) to add Subdiv. indicators and a provision in new Subdiv. (2) specifying how vacancies are to be filled six months after submission of the Connecticut workforce development plan to the U.S. Secretary of Labor and added a new Subsec. (c) to preserve the membership of persons appointed to the commission prior to June 23, 1999, effective June 23, 1999.



Section 31-3ii - Adult education pilot program for incumbent workers. Report.

(a) Within available appropriations, for the fiscal years ending June 30, 2004, to June 30, 2006, inclusive, the Connecticut Employment and Training Commission, in cooperation with a consenting regional workforce development board, shall establish a pilot program that allows such board to use funds allocated to such board to expand an existing adult education program at a local or regional board of education within such regional workforce development board’s region to enable incumbent workers to participate in such adult education program. For purposes of this section, “incumbent workers” means individuals who are employed in this state, but who are in need of additional skills, training or education in order to upgrade employment.

(b) Not later than January 1, 2007, the commission shall submit a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to higher education and employment advancement and education on the establishment and any operation of the pilot program authorized under subsection (a) of this section.

(P.A. 03-102, S. 1.)

History: P.A. 03-102 effective July 1, 2003.



Section 31-3j - Regional work force development boards: Definitions.

As used in sections 31-3j to 31-3r, inclusive:

(1) “Board” means a regional work force development board established under section 31-3k;

(2) “Commission” means the Connecticut Employment and Training Commission created under section 31-3h;

(3) “Commissioner” means the Labor Commissioner;

(4) “Job Training Partnership Act” means the federal Job Training Partnership Act, 29 USC 1501 et seq., as from time to time amended;

(5) “Municipality” means a town, city, borough, consolidated town and city or consolidated town and borough;

(6) “Work force development region” or “region” means an area designated as a service delivery area in accordance with the provisions of the Job Training Partnership Act.

(P.A. 92-145, S. 1, 10.)



Section 31-3jj - Job training; English as a second language instruction.

Each state agency providing or assisting in the provision of job training shall, within available appropriations, include the opportunity for English as a second language instruction.

(P.A. 04-227, S. 3.)

History: P.A. 04-227 effective July 1, 2004.



Section 31-3k - Regional work force development boards: Duties and responsibilities.

(a) There is established within the Labor Department a regional work force development board for each work force development region in the state. Each board shall assess the needs and priorities for investing in the development of human resources within the region and shall coordinate a broad range of employment, education, training and related services that shall be focused on client-centered, lifelong learning and shall be responsive to the needs of local business, industry, the region, its municipalities and its citizens.

(b) Each board, within its region, shall:

(1) Carry out the duties and responsibilities of a private industry council under the Job Training Partnership Act, provided the private industry council within the region elects by a vote of its members to become a board and the Labor Commissioner approves the council as a regional work force development board.

(2) Within existing resources and consistent with the state employment and training information system and any guidelines issued by the commissioner under subsection (b) of section 31-2, and with the annual plan developed by the commission under section 31-3h and approved by the Governor, (A) assess regional needs and identify regional priorities for employment and training programs, including, but not limited to, an assessment of the special employment needs of unskilled and low-skilled unemployed persons, including persons receiving state-administered general assistance or short-term unemployment assistance, (B) conduct planning for regional employment and training programs, (C) coordinate such programs to ensure that the programs respond to the needs of labor, business and industry, municipalities within the region, the region as a whole, and all of its citizens, (D) serve as a clearinghouse for information on all employment and training programs in the region, (E) prepare and submit an annual plan containing the board’s priorities and goals for regional employment and training programs to the commissioner and the commission for their review and approval, (F) review grant proposals and plans submitted to state agencies for employment and training programs that directly affect the region to determine whether such proposals and plans are consistent with the annual regional plan prepared under subparagraph (E) of this subdivision and inform the commission and each state agency concerned of the results of the review, (G) evaluate the effectiveness of employment and training programs within the region in meeting the goals contained in the annual regional plan prepared under subparagraph (E) of this subdivision and report its findings to the commissioner and the commission on an annual basis, (H) ensure the effective use of available employment and training resources in the region, and (I) allocate funds where applicable for program operations in the region.

(3) Provide information to the commissioner concerning (A) all employment and training programs, grants or funds to be effective or available in the region in the following program year, (B) the source and purpose of such programs, grants or funds, (C) the projected amount of such programs, grants or funds, (D) persons, organizations and institutions eligible to participate in such programs or receive such grants or funds, (E) characteristics of clients eligible to receive services pursuant to such programs, grants or funds, (F) the range of services available pursuant to such programs, grants or funds, (G) goals of such programs, grants or funds, (H) where applicable, schedules for submitting requests for proposals, planning instructions, proposals and plans, in connection with such programs, grants or funds, (I) the program period for such programs, grants or funds, and (J) any other data relating to such programs, grants or funds that the commissioner or the commission deems essential for effective state planning.

(4) Carry out the duties and responsibilities of the local board for purposes of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended.

(5) Establish a worker training education committee comprised of persons from the education and business communities within the region, including, but not limited to, regional community-technical colleges and technical high schools.

(c) Each board shall make use of grants or contracts with appropriate service providers to furnish all program services under sections 31-3j to 31-3r, inclusive, unless the commission concurs with the board that direct provision of a service by the board is necessary to assure adequate availability of the service or that a service of comparable quality can be provided more economically by the board. Any board seeking to provide services directly shall include in the annual regional plan submitted to the commissioner and the commission under subparagraph (E) of subdivision (2) of subsection (b) of this section its plan to provide services directly and appropriate justification for the need to do so. When the decision to provide services directly must be made between annual planning cycles, the board shall submit to the commissioner and the commission a plan of service and appropriate justification for the need to provide services directly. Such plan of service shall be subject to review and approval by the commission.

(d) On October 1, 2002, and annually thereafter, each board shall submit to the Labor Department comprehensive performance measures detailing the results of any education, employment or job training program or activity funded by moneys allocated to the board, including, but not limited to, programs and activities specified in the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended. Such performance measures shall include, but shall not be limited to, the identity and performance of any vendor that enters into a contract with the board to conduct, manage or assist with such programs or activities, the costs associated with such programs or activities, the number, gender and race of persons served by such programs or activities, the number, gender and race of persons completing such programs or activities, occupational skill types, the number, gender and race of persons who enter unsubsidized employment upon completion of such programs or activities, the number, gender and race of persons who remain in unsubsidized employment six months later and the earnings received by such persons.

(P.A. 92-145, S. 2, 10; P.A. 93-134, S. 1; P.A. 99-195, S. 4, 15; P.A. 01-97; P.A. 04-76, S. 33; P.A. 11-48, S. 93; P.A. 12-116, S. 87.)

History: P.A. 93-134 amended Subsec. (b)(1) to provide that a regional work force development board shall not automatically replace a private industry council, rather the members of the private industry council shall vote on, and the labor commissioner shall approve of, such replacement; P.A. 99-195 made technical changes in Subsec. (b), adding Subdivs. (4) and (5) requiring boards to carry out duties and responsibilities of local boards for purposes of the federal Workforce Investment Act of 1998 and to establish worker training education committees, effective June 23, 1999; P.A. 01-97 added Subsec. (d) re reporting of comprehensive performance measures to the Office of Workforce Competitiveness; P.A. 04-76 amended Subsec. (b)(2)(A) by replacing reference to “general assistance” with reference to “state-administered general assistance”; P.A. 11-48 amended Subsec. (d) by replacing “Office of Workforce Competitiveness” with “Labor Department”, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b)(5), effective July 1, 2012.



Section 31-3kk - Funds for incumbent worker training programs.

Section 31-3kk is repealed, effective June 18, 2013.

(P.A. 06-83, S. 21; P.A. 13-140, S. 22.)



Section 31-3l - Regional work force development boards: Members.

The members of a board shall be appointed by the chief elected officials of the municipalities in the region in accordance with the provisions of an agreement entered into by such municipalities. In the absence of an agreement the appointments shall be made by the Governor. The membership of each board shall satisfy the requirements for a private industry council as provided under the Job Training Partnership Act and the requirements of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended. To the extent consistent with such requirements: (1) Business members shall constitute a majority of each board and shall include owners of businesses, chief executives or chief operating officers of nongovernmental employers, or other business executives who have substantial management or policy responsibilities. Whenever possible, at least one-half of the business and industry members shall be representatives of small businesses, including minority businesses; (2) the nonbusiness members shall include representatives of community-based organizations, state and local organized labor, state and municipal government, human service agencies, economic development agencies and regional community-technical colleges and other educational institutions, including secondary and postsecondary institutions and regional vocational technical schools; (3) the nonbusiness representatives shall be selected by the appointing authority from among individuals nominated by the commissioner and the organizations, agencies, institutions and groups set forth in subdivisions (2) and (5) of this section, and each appointing authority shall solicit nominations from the commissioner and the organizations, agencies, institutions and groups set forth in subdivisions (2) and (5) of this section; (4) labor representatives shall be selected from individuals recommended by recognized state and local labor federations in a manner consistent with the federal Job Training Partnership Act and the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended; (5) the board shall represent the interests of a broad segment of the population of the region, including the interests of welfare recipients, persons with disabilities, veterans, dislocated workers, younger and older workers, women, minorities and displaced homemakers; and (6) in each region where a private industry council has elected by a vote of its members to become a regional work force development board and the commissioner has approved the council as a board, the initial membership of each board shall include, but not be limited to, the business members of the private industry council in the region.

(P.A. 92-145, S. 3, 10; P.A. 93-134, S. 2; P.A. 96-190, S. 2, 8; P.A. 99-195, S. 5, 15.)

History: P.A. 93-134 amended Subdiv. (1) to delete provision re membership of business members of private industry council, amended Subdiv. (4) to require selection of members by labor federations in manner consistent with Job Training Partnership Act rather than by labor organizations or building trade councils and added Subdiv. (6) to specify minimum requirements for initial membership of such boards in cases where private industry council has been approved as a board; P.A. 96-190 added regional community-technical colleges to the list of nonbusiness members, effective July 1, 1996; P.A. 99-195 added provision specifying that membership of each board must satisfy the requirements of the federal Workforce Investment Act of 1998, effective June 23, 1999.



Section 31-3ll - Incumbent Worker Training Program. Regulations.

(a) The Labor Commissioner shall, within available appropriations, establish and operate the Incumbent Worker Training Program, the purposes of which shall be to: (1) Sustain high growth occupation and economically vital industries identified by such commissioners; and (2) assist workers in obtaining skills to start or move up their career ladders. Such job training program may include training designed to increase the basic skills of employees, including, but not limited to, training in written and oral communication, mathematics or science, or training in technical and technological skills and such other training as such commissioners determine is necessary to meet the needs of the employer. No more than five per cent of the appropriation for the program may be used for administrative purposes.

(b) Not less than fifty per cent of the cost of such training shall be borne by the employer requesting the training.

(c) Fifty per cent of any funds appropriated for the Incumbent Worker Training Program in a fiscal year shall be used for companies that have not received Incumbent Worker Training Program funding in the previous three fiscal years.

(d) The Labor Commissioner shall allocate funds for the Incumbent Worker Training Program on a regional basis and may designate an entity to administer such program in each region.

(e) The application for the Incumbent Worker Training Program shall be on a form prescribed by the Labor Commissioner.

(f) The Labor Commissioner is authorized to adopt, pursuant to chapter 54, any regulations required to carry out this section.

(P.A. 06-187, S. 14; P.A. 07-166, S. 10; P.A. 13-140, S. 16.)

History: P.A. 06-187 effective July 1, 2006; P.A. 07-166 made a technical change in Subsec. (a)(2), effective June 19, 2007; P.A. 13-140 amended Subsec. (a) by deleting provision re Labor Commissioner to consult with Commissioners of Economic and Community Development and Education and replacing “Twenty-First Century Skills Training Program” with “Incumbent Worker Training Program”, added new Subsecs. (c), (d) and (e) re use and allocation of funds and application form for the program, and redesignated existing Subsec. (c) as Subsec. (f), effective June 18, 2013.



Section 31-3m - Agencies involved in employment and training. Duties and responsibilities.

Not later than July 1, 1992, and annually thereafter, the Governor shall designate appropriate state agencies as agencies involved in employment and training. The department heads of each agency involved in employment and training shall: (1) Not later than August 15, 1992, and annually thereafter, identify the employment and training programs administered by the agency that shall be subject to oversight by one or more boards under the provisions of sections 31-3j to 31-3r, inclusive; and (2) provide to the commissioner, for distribution to the boards through the commission, information concerning (A) all employment and training programs, grants or funds to be effective or available in the following program year, (B) the source and purpose of such programs, grants or funds, (C) the projected amount of such programs, grants or funds, (D) persons, organizations and institutions eligible to participate in such programs or receive such grants or funds, (E) characteristics of clients eligible to receive services pursuant to such programs, grants or funds, (F) the range of services available pursuant to such programs, grants or funds, (G) goals of such programs, grants or funds, (H) where applicable, schedules for submitting requests for proposals, planning instructions, proposals and plans, in connection with such programs, grants or funds, (I) the program period for such programs, grants or funds, and (J) any other data relating to such programs, grants or funds that the commissioner or the commission deems essential for effective regional planning.

(P.A. 92-145, S. 4, 10.)



Section 31-3mm - Youth employment and training funds.

(a) The Labor Department, within available appropriations, shall establish a program to distribute youth employment and training funds to regional workforce development boards.

(b) Funds provided for in this section shall be allocated as follows: (1) Thirty-two and five-tenths per cent to Capitol Workforce Partners; (2) twenty-two and five-tenths per cent to The Workforce Alliance; (3) twelve and five-tenths per cent to The Workplace, Inc.; (4) twenty-two and five-tenths per cent to the Northwest Regional Workforce Investment Board, Inc.; and (5) ten per cent to the Eastern Connecticut Workforce Investment Board.

(June Sp. Sess. P.A. 07-4, S. 5.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007.



Section 31-3n - Regulations. Duties of Labor Commissioner.

(a) The commissioner, in consultation with the commission, shall adopt regulations in accordance with chapter 54 to carry out the provisions of sections 31-3j to 31-3r, inclusive. The regulations shall establish criteria for the organization and operation of the board and for ensuring that the membership of each board satisfies the requirements of section 31-3l.

(b) The commissioner, acting through the commission, shall facilitate communication and exchange of information between the boards and state agencies involved in employment and training.

(c) The commissioner shall distribute all information received under the provisions of sections 31-3j to 31-3r, inclusive, to the commission in order to ensure that the review and coordination duties of the commission are effectively carried out.

(d) The commissioner shall submit each annual regional plan prepared pursuant to subparagraph (E) of subdivision (2) of subsection (b) of section 31-3k, together with the recommendations of the commissioner and the commission, to the Governor for final approval.

(e) The commissioner shall approve, in consultation with the commission, each board established pursuant to section 31-3k which meets the requirements of sections 31-3j to 31-3r, inclusive.

(P.A. 92-145, S. 5, 10; P.A. 93-134, S. 3.)

History: P.A. 93-134 added Subsec. (e) to require commissioner’s approval of regional work force development boards.



Section 31-3nn - Mortgage crisis job training program.

(a) The WorkPlace, Inc., in conjunction with the other regional workforce development boards pursuant to section 31-3k and the one-stop centers pursuant to section 31-3gg, shall establish a mortgage crisis job training program in accordance with this section. For purposes of the program, at least three mortgage crisis job training teams shall be established for different areas of the state. The WorkPlace, Inc. and Capital Workforce Partners shall manage such teams. The teams, in cooperation with the regional workforce development boards and the one-stop centers, shall ensure the provision of rapid, customized employment services, job training, repair training and job placement assistance to borrowers who are unemployed, underemployed or in need of a second job. The WorkPlace, Inc. shall arrange for the provision of financial literacy and credit counseling for participants in the program with the Connecticut Housing Finance Authority.

(b) Borrowers shall be eligible for the program if they are at least sixty days delinquent on their mortgages and (1) are referred by their Connecticut Housing Finance Authority lender, or (2) demonstrate an imminent need to increase earnings in order to avoid delinquency or foreclosure. Borrowers may also access the program through the one-stop centers.

(c) The WorkPlace, Inc. and the Connecticut Housing Finance Authority shall submit a joint report, in accordance with section 11-4a, on the implementation of the mortgage crisis job training program to the joint standing committees of the General Assembly having cognizance of matters relating to banks and planning and development, and to the select committee of the General Assembly having cognizance of matters relating to housing by January 1, 2009.

(P.A. 08-176, S. 13.)

History: P.A. 08-176 effective July 1, 2008.



Section 31-3o - Duties of the Connecticut Employment and Training Commission.

(a) The commission shall review and approve each annual regional plan prepared pursuant to subparagraph (E) of subdivision (2) of subsection (b) of section 31-3k.

(b) The commission shall ensure that the membership of each board satisfies the representation requirements of section 31-3l and regulations adopted by the commissioner under section 31-3n.

(c) The commission, in developing the annual plan for the coordination of all employment and training programs in the state under section 31-3h, shall review and consider the annual report of each board evaluating the effectiveness of employment and training programs, prepared pursuant to subparagraph (G) of subdivision (2) of subsection (b) of section 31-3k.

(P.A. 92-145, S. 6, 10.)



Section 31-3oo - Connecticut Employment and Training Commission solicitation and publication of information re promotion of green technology industry.

The Connecticut Employment and Training Commission, in collaboration with the Connecticut Energy Sector Partnership, shall annually solicit and publicize information concerning efforts made by the institutions of higher education in this state to promote the green technology industry, including the development of new academic degree and certificate programs, courses of instruction and initiatives made by such institutions to align green jobs programs with employer needs.

(P.A. 10-156, S. 2.)

See Sec. 10a-55d re definitions.



Section 31-3p - Grant proposal or plan inconsistent with annual regional plan of regional work force development board. Procedures.

In any case where a board, after review, determines that a grant proposal or plan submitted to a state agency involved in employment and training is inconsistent with the board’s annual regional plan prepared pursuant to subparagraph (E) of subdivision (2) of subsection (b) of section 31-3k, the board shall notify the agency in writing of its determination and may request a response from the agency. The agency, if so requested, shall respond to the inconsistency noted by the board and shall make every effort to resolve the issues involved. If such issues cannot be resolved to the satisfaction of the board, the board may appeal to the commission. The commission shall review the subject matter of the appeal and recommend a resolution to the commissioner, who shall render an opinion consistent with applicable state and federal law.

(P.A. 92-145, S. 7, 10; P.A. 93-134, S. 4.)

History: P.A. 93-134 required commission to review subject matter of appeals and recommend to the labor commissioner resolutions for inconsistencies between state grant proposals or plans re job training and regional work force development board job training plans.



Section 31-3pp - Subsidized Training and Employment program.

(a) For purposes of this section:

(1) “Department” means the Labor Department;

(2) “Eligible small business” means a business that (A) employed not more than one hundred full-time employees on at least fifty per cent of its working days during the preceding twelve months, (B) has operations in Connecticut, (C) has been registered to conduct business for not less than twelve months, and (D) is in good standing with the payment of all state and local taxes;

(3) “Control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership, limited liability company or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of said Section 267(c);

(4) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the eligible small business, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the eligible small business, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the eligible small business, or (D) a member of the same controlled group as the eligible small business;

(5) “Eligible small manufacturer” means an eligible small business described in sectors 31 to 33, inclusive, of the North American Industry Classification System, that employed not more than one hundred employees on at least fifty per cent of its working days during the preceding twelve months.

(b) (1) There is established within the Labor Department a Subsidized Training and Employment program for eligible small businesses and eligible small manufacturers. Said program shall provide grants to such businesses and manufacturers to subsidize, for the first one hundred eighty calendar days after a person is hired, a part of the cost of employment, including any costs related to training. No such business or manufacturer receiving a grant under this section with respect to a new employee or newly hired person may receive a second grant under this section with respect to the same new employee or newly hired person.

(2) At the discretion of the Labor Commissioner, the department may use up to four per cent of any funds allocated pursuant to section 5 of public act 11-1 of the October special session* for the purpose of retaining outside consultants or the Workforce Investment Boards to operate the Subsidized Training and Employment program.

(3) In fiscal year 2013, the department may use up to four per cent of any funds allocated pursuant to section 5 of public act 11-1 of the October special session* in said fiscal year for the purpose of the marketing and operation of the Subsidized Training and Employment program.

(c) (1) An eligible small business may apply to the department for a grant to subsidize on-the-job training and compensation for a new employee, where “new employee” means a person who (A) was unemployed immediately prior to employment, regardless of whether such person collected unemployment compensation benefits as a result of such unemployment, (B) is a resident of a municipality that has (i) an unemployment rate that is equal to or higher than the state unemployment rate as of September 1, 2011, or (ii) a population of eighty thousand or more, and (C) has a family income equal to or less than two hundred fifty per cent of the federal poverty level, adjusted for family size. “New employee” does not include a person who was employed in this state by a related person with respect to the eligible small business during the prior twelve months or a person employed on a temporary or seasonal basis by a retailer, as defined in section 42-371.

(2) Grants to eligible small businesses under the Subsidized Training and Employment program shall be in the following amounts: (A) For the first thirty calendar days a new employee is employed, one hundred per cent of an amount representing the hourly wage of such new employee, exclusive of any benefits, but in no event shall such amount exceed twenty dollars per hour; (B) for the thirty-first to ninetieth, inclusive, calendar days, seventy-five per cent of such amount; (C) for the ninety-first to one hundred fiftieth, inclusive, calendar days, fifty per cent of such amount; and (D) for the one hundred fifty-first to one hundred eightieth, inclusive, calendar days, twenty-five per cent of such amount. Grants shall be cancelled as of the date the new employee leaves employment with the eligible small business.

(d) (1) An eligible small manufacturer may apply to the department for a grant to be used to train and compensate persons newly hired by such manufacturer. Any training shall be provided by such manufacturer, and take place on such manufacturer’s premises, but no existing formal training program shall be required. The Labor Commissioner, or said commissioner’s designee, shall review and approve such manufacturer’s description of the proposed training as part of the application.

(2) Grants awarded to an eligible small manufacturer pursuant to this subsection shall subsidize the costs of training and compensating each person newly hired by such manufacturer. In no event shall a grant exceed the salary of the newly hired person. Maximum amounts of each grant are: For the first full calendar month a newly hired person is employed, up to two thousand five hundred dollars; for the second month, up to two thousand four hundred dollars; for the third month, up to two thousand two hundred dollars; for the fourth month, up to two thousand dollars; for the fifth month, up to one thousand eight hundred dollars; and for the sixth month, up to one thousand six hundred dollars. No grant shall exceed a total amount of twelve thousand five hundred dollars per newly hired person. A grant may be cancelled as of the date such person leaves employment with the eligible small manufacturer.

(e) Not later than July 15, 2012, and annually thereafter, and January 15, 2013, and annually thereafter, the Labor Commissioner shall provide a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, appropriations, commerce and labor. Said report shall include available data, for the six-month period ending on the last day of the calendar month preceding such report, on (1) the number of small businesses that participated in the Subsidized Training and Employment program established pursuant to subsection (c) of this section, and the general categories of such businesses, (2) the number of small manufacturers that participated in the Subsidized Training and Employment program established pursuant to subsection (d) of this section, and the general categories of such manufacturers, (3) the number of individuals that received employment, and (4) the most recent estimate of the number of jobs created or maintained.

(f) The Labor Commissioner may adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of this section.

(Oct. Sp. Sess. P.A. 11-1, S. 4; June 12 Sp. Sess. P.A. 12-1, S. 202.)

*Note: Section 5 of public act 11-1 of the October special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by redefining “eligible small business” in Subdiv. (2) and “eligible small manufacturer” in Subdiv. (5), amended Subsec. (b) by substituting “one hundred eighty calendar days” for “six months” in Subdiv. (1), adding reference to Labor Commissioner’s discretion re use of funds and replacing provision re consultants to administer program with provision re consultants or Workforce Investment Boards to operate program in Subdiv. (2) and adding Subdiv. (3) re use of allocated funds for marketing and operation of program, amended Subsec. (c) by excluding person employed by retailer on temporary or seasonal basis from definition of “new employee” in Subdiv. (1) and replacing references to calendar months with references to calendar day periods in Subdiv. (2), amended Subsec. (d)(1) by replacing “department” with “Labor Commissioner, or said commissioner’s designee”, and amended Subsec. (e) by changing dates for submission of report and adding provision re data for six-month period, effective June 15, 2012.



Section 31-3q - State employment and training programs.

All state employment and training programs shall be consistent with any guidelines issued by the commissioner under subsection (b) of section 31-2 and the annual plan for the coordination of all employment and training programs in the state developed by the commission and approved by the Governor under section 31-3h.

(P.A. 92-145, S. 8, 10.)



Section 31-3r - Construction or administration not to conflict with the Job Training Partnership Act or supersede statutory duties.

Nothing in sections 31-3j to 31-3r, inclusive, shall be construed or administered in any manner that would conflict with the requirements of the Job Training Partnership Act or supersede any statutory duties, responsibilities or obligations of any agency or board, including, but not limited to, any local board of education.

(P.A. 92-145, S. 9, 10.)



Section 31-3s - Subsidized employment program for general assistance recipients.

Section 31-3s is repealed, effective July 1, 1995.

(May Sp. Sess. P.A. 92-16, S. 22; P.A. 95-265, S. 6, 7.)



Section 31-3t - Job training and retraining programs for unemployed persons who owe overdue child support.

Within available resources, the Labor Commissioner shall establish a job training and retraining program designed specifically for unemployed persons (1) against whom an order for support of minor children has been issued and (2) who owe overdue support.

(P.A. 93-329, S. 9.)



Section 31-3u - Assistance to employers for job training and meeting ISO 9000 quality standards.

(a) The Commissioner of Economic and Community Development may allocate the funds authorized for the purposes of this section by subsection (b) of section 32-235 to the Labor Commissioner for the purpose of providing assistance to employers (1) for the job training or retraining of (A) current employees or (B) prospective employees in newly-created jobs and (2) including, but not limited to, meeting ISO 9000 quality standards. The Labor Commissioner, upon the recommendation of the Commissioner of Economic and Community Development, shall provide for such training or retraining through customized job training programs authorized under this chapter. The Labor Commissioner may use vouchers for the purposes of this subsection.

(b) The Labor Commissioner and the Commissioner of Economic and Community Development shall jointly develop criteria for the evaluation and assessment of the assistance provided under subsection (a) of this section.

(c) The Labor Commissioner, in consultation with the Commissioner of Economic and Community Development, shall submit an annual report to the joint standing committees of the General Assembly having cognizance of matters relating to the Department of Economic and Community Development and the Labor Department on the assistance provided under subsection (a) of this section.

(P.A. 93-394, S. 1, 3; P.A. 94-193, S. 1; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 93-394 effective July 1, 1993; P.A. 94-193 corrected an incorrect reference in Subsec. (a) to “chapter 566” to read “chapter 556”; i.e. “this chapter”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development (Revisor’s note: The phrase “Department of Economic and Community Development and Labor” was replaced editorially by the Revisors with “Department of Economic and Community Development and the Labor Department” both for grammatical accuracy and consistency with customary statutory usage).



Section 31-3uu - Unemployed Armed Forces Member Subsidized Training and Employment program.

(a) For purposes of this section:

(1) “Department” means the Labor Department;

(2) “Eligible business” means a business that (A) has operations in Connecticut, (B) has been registered to conduct business for not less than twelve months, and (C) is in good standing with the payment of all state and local taxes;

(3) “Control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership, limited liability company or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of said Section 267(c);

(4) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by an eligible business, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of an eligible business, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of an eligible business, or (D) a member of the same controlled group as an eligible business;

(5) “New employee” means a person who (A) was unemployed prior to employment with an eligible business, regardless of whether such person collected unemployment compensation benefits as a result of such unemployment, and (B) was a member of the armed forces and was honorably discharged after not less than ninety days of service, unless such person was separated from service earlier because of a service-connected disability rated by the Veterans’ Administration. “New employee” does not include a person who was employed in this state by a related person of such eligible business during any of the twelve months prior to employment with the eligible business;

(6) “On-the-job training” means training provided by an eligible business on such business’ premise; and

(7) “Armed Forces” means the United States Army, Navy, Marine Corps, Coast Guard and Air Force and any reserve component thereof, including a state National Guard performing duty as provided in Title 32 of the United States Code.

(b) (1) There is established within the Labor Department an Unemployed Armed Forces Member Subsidized Training and Employment program for eligible businesses. Said program shall provide grants to eligible businesses to subsidize, for the first one hundred eighty calendar days after a new employee is hired, part of the cost of on-the-job training and compensation for such new employee, in accordance with subsection (c) of this section. No business receiving a grant under this section with respect to a new employee may receive a second grant under this section or a grant under section 31-3pp with respect to the same new employee.

(2) At the discretion of the Labor Commissioner, the department may use up to four per cent of any funds allocated pursuant to section 31-3vv for the purpose of retaining outside consultants or the Workforce Investment Boards to operate the Unemployed Armed Forces Member Subsidized Training and Employment program.

(3) In fiscal year 2013, the department may use up to four per cent of any funds allocated pursuant to section 31-3vv in said fiscal year for the purpose of the marketing and operation of the Unemployed Armed Forces Member Subsidized Training and Employment program.

(c) (1) An eligible business may apply to the department for a grant to subsidize on-the-job training and compensation for a new employee hired by such business. The Labor Commissioner, or said commissioner’s designee, shall review and approve such business’ description of the proposed on-the-job training as part of the grant application.

(2) A grant awarded to an eligible business pursuant to this subsection shall be in the following amount: (A) For the first thirty calendar days a new employee is employed, one hundred per cent of the wage of such new employee, exclusive of any benefits, not to exceed twenty dollars per hour; (B) for the thirty-first to ninetieth, inclusive, calendar days, seventy-five per cent of such amount; (C) for the ninety-first to one hundred fiftieth, inclusive, calendar days, fifty per cent of such amount; and (D) for the one hundred fifty-first to one hundred eightieth, inclusive, calendar days, twenty-five per cent of such amount. A grant shall be cancelled as of the date the new employee leaves employment with the eligible business.

(d) Not later than July 15, 2013, and annually thereafter, and January 15, 2014, and annually thereafter, the Labor Commissioner shall provide a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, appropriations, commerce, veterans and labor. Said report shall include available data, for the six-month period ending on the last day of the calendar month preceding such report, on (1) the number of businesses that participated in the Unemployed Armed Forces Member Subsidized Training and Employment program established pursuant to subsection (b) of this section, and the general categories of such businesses, and (2) the number of individuals that received employment under said program.

(e) The Labor Commissioner may adopt regulations in accordance with the provisions of chapter 54 to carry out the provisions of this section.

(June 12 Sp. Sess. P.A. 12-1, S. 204; P.A. 13-63, S. 1.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012; P.A. 13-63 redefined “new employee” in Subsec. (a)(5), effective June 3, 2013.



Section 31-3v - Priority for financial assistance applicants who have established a work environment consistent with criteria in Sec. 32-475.

The Labor Commissioner shall give priority to applicants who have established a work environment consistent with the criteria set forth in section 32-475 in awarding financial assistance under the programs authorized pursuant to this chapter to the extent consistent with any state or regional economic development strategy.

(P.A. 94-116, S. 5, 28.)

History: P.A. 94-116 effective July 1, 1994.



Section 31-3vv - Bond issue for Unemployed Armed Forces Member Subsidized Training and Employment program.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate ten million dollars, provided five million dollars of said authorization shall be effective July 1, 2013.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Labor Department for the purposes of the Unemployed Armed Forces Member Subsidized Training and Employment program established pursuant to section 31-3uu.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(June 12 Sp. Sess. P.A. 12-1, S. 205.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 31-3w - Establishment of state-wide network of job centers.

(a) Notwithstanding any provision of the general statutes, the Labor Commissioner, in exercise of any duties including any duties as administrator under chapter 567, shall, within available resources, maintain a state-wide network of job centers which provide to workers, students and employers comprehensive workforce development assistance, including, but not limited to, the following:

(1) Unemployment compensation, retraining allowances and other forms of federal and state income support;

(2) Career, labor market, educational and job training information, and consumer reports on local training providers;

(3) Career planning and job search assistance;

(4) Applicant recruitment and screening, assessment of training needs, customized job training pursuant to this chapter, apprenticeship programs pursuant to chapter 557 and related consultative services to employers based on their employment needs;

(5) Eligibility determinations and referrals to providers of employment and training services; and

(6) Access to information regarding job openings and, where appropriate, referral to such openings.

(b) In carrying out responsibilities under this section, the commissioner shall:

(1) Collaborate with the Connecticut Employment and Training Commission established pursuant to section 31-3h and the regional workforce development boards established pursuant to section 31-3k;

(2) Promote coordination of service delivery and collaboration with other public and private providers of education, human services and employment and training services, including, but not limited to, adult education and literacy providers;

(3) Consult with the Commissioner of Economic and Community Development to ensure coordination of service delivery to employers;

(4) Conduct outreach to employers and trade associations to ensure that services meet the needs of business and industry; and

(5) Develop a comprehensive job training assistance application for employer-based training services and programs that allows the applicant to apply for any such assistance offered by the state in one application.

(P.A. 94-116, S. 13, 28; May 25 Sp. Sess. P.A. 94-1, S. 122, 130; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-236, S. 4.)

History: P.A. 94-116 effective July 1, 1994; May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 99-236 amended Subsec. (b) to specify coordination with adult literacy programs, outreach to employers and trade associations and a comprehensive training application.



Section 31-3ww - Qualified apprenticeship training program.

(a) For purposes of this section, “qualified apprenticeship training program” shall have the same meaning as in section 12-217g, and “taxpayer” means an affected business entity, as defined in section 12-284b.

(b) The Labor Commissioner shall establish and implement a program of grants for taxpayers that employ apprentices under a qualified apprenticeship training program in the manufacturing trades, plastics and plastics-related trades or construction trades. The eligibility requirements for such apprenticeship grants shall be the same as those imposed by section 12-217g. Grants awarded by the commissioner pursuant to this section shall be in the amounts provided in said section 12-217g for apprentices in the appropriate trade.

(c) The total amount of grants available under such program shall not exceed fifty thousand dollars. Taxpayers shall apply for grants to the commissioner, on forms and in the manner provided by the commissioner. The commissioner shall award such grants on a first-come, first-served basis.

(P.A. 13-247, S. 382.)

History: P.A. 13-247 effective July 1, 2013, and applicable to taxable years commencing on and after January 1, 2013.



Section 31-3x - Funding. Application for federal waivers.

The Labor Department, for the purpose of funding the program pursuant to section 31-3w, may, in addition to expending available appropriations, apply for federal waivers and receive and expend any such funds available from the federal government and any private sources for the funding of job training initiatives, including assistance to workers who are presently working and workers who are studying the feasibility of employee stock ownership plans.

(P.A. 94-116, S. 14, 28.)

History: P.A. 94-116 effective July 1, 1994.



Section 31-3y - Self-employment assistance: Definitions.

(a) As used in this section:

(1) “Administrator” means the Labor Commissioner in his capacity as administrator of unemployment compensation under chapter 567;

(2) “Self-employment assistance activities” means activities, including entrepreneurial training, business counseling and technical assistance, approved by the administrator, in which an individual identified through the worker profiling system established under section 31-235 as likely to exhaust regular benefits participates for the purpose of establishing a business and becoming self-employed;

(3) “Self-employment assistance allowance” means an allowance payable in lieu of regular benefits and from the Unemployment Fund established under section 31-261 to an individual participating in self-employment assistance activities who meets the requirements of this section;

(4) “Regular benefits” means benefits payable to an individual under chapter 567, including benefits payable to federal civilian employees and ex-service members but excluding additional and extended benefits; and

(5) “Full-time basis” shall have the meaning contained in regulations adopted by the administrator pursuant to section 31-3z.

(b) The weekly allowance payable under this section to an individual shall be equal to the weekly benefit amount of regular benefits otherwise payable under section 31-231a. The sum of the allowance paid under this section and regular benefits paid with respect to any benefit year shall not exceed the maximum benefit amount established by section 31-231b with respect to such benefit year.

(c) The self-employment assistance allowance shall be payable to an individual at the same intervals, on the same terms, and subject to the same conditions as regular benefits, except that:

(1) The requirements of section 31-235 and subsection (a)(1) of section 31-236 concerning availability for work, active search for work and refusal to accept work shall not apply to such individual;

(2) The requirements of section 31-229 concerning self-employment income shall not apply to income earned from such individual’s self-employment;

(3) An individual who meets the requirements of this section shall be considered unemployed pursuant to sections 31-227 and 31-228; and

(4) An individual who fails to participate in self-employment assistance activities or who fails actively to engage, on a full-time basis, in activities, which may include training, relating to the establishment of a business and becoming self-employed shall be disqualified from receiving benefits for the week such failure occurs.

(d) The total number of individuals receiving self-employment assistance allowances under this section shall not, at any time, exceed five per cent of the number of individuals receiving regular benefits.

(e) Allowances paid under this section shall be charged to employers pursuant to chapter 567 in the same manner as regular benefits.

(f) This section shall apply to weekly allowances payable under this section for any week succeeding July 1, 1994, or to weekly allowances payable under this section commencing after any plan required by the United States Department of Labor is approved by such department, whichever is later. The authority provided in this section shall terminate as of the end of the week preceding the date federal law ceases to authorize the provisions of this section, unless such date is a Saturday, in which case, the authority shall terminate as of such date.

(P.A. 94-116, S. 16, 28.)

History: P.A. 94-116 effective July 1, 1994.



Section 31-3z - Regulations.

The administrator shall adopt regulations, in accordance with the provisions of chapter 54, for the administration of the self-employment assistance pilot program established pursuant to section 31-3y. The regulations shall prescribe procedures for assuring that the limitations on the total number of participants specified in subsection (c) of said section are met.

(P.A. 94-116, S. 17, 28.)

History: P.A. 94-116 effective July 1, 1994.



Section 31-4 - Immigrant laborers; protection; penalty for defrauding; printed material re rights.

(a) The commissioner may appoint, as special agents, competent persons, familiar with the language of non-English-speaking laborers, who shall inform such laborers, either personally or through printed matter in their language, as to their right of contract under the laws of the state, and shall prevent illegal advantage being taken of such laborers by reason of their lack of knowledge, credulity or lack of proficiency in the English language. The appointment of such agents shall not be permanent but simply to meet the exigencies of each case as presented to the commissioner, and they shall be paid the same compensation as is paid other agents. Any person who obtains or receives money due immigrant laborers or laborers who lack proficiency in the English language and retains any part thereof for such person’s own use without giving adequate consideration therefor shall be guilty of a class A misdemeanor.

(b) The commissioner shall produce printed material describing the rights of immigrant laborers or laborers who lack proficiency in the English language as employees under part III of chapter 557 and chapters 558 and 567, and the commissioner shall provide such information to such laborers when they apply for benefits under chapter 567 or when they seek compliance with any provision under part III of chapter 557 or chapter 558. The commissioner shall, within available funds, make such information available to the public. The commissioner shall prevent illegal advantage being taken of such laborers by reason of their lack of information about their rights, credulity or lack of proficiency in the English language. The languages used in such printed material, in addition to Spanish and French, may be those languages determined by the commissioner to be spoken by the primary groups of immigrant laborers in the state.

(1949 Rev., S. 3778; P.A. 01-147, S. 1; P.A. 03-19, S. 73; P.A. 12-80, S. 91.)

History: P.A. 01-147 designated existing provisions as Subsec. (a) and amended by deleting references to “the bureau” and provision limiting expenses to $300, changing “alien” to “non-English-speaking”, “ignorance” to “lack of knowledge”, “want of knowledge” to “lack of proficiency” and “laborers ignorant of” to “immigrant laborers or laborers who lack proficiency in”, and making a technical change for purposes of gender neutrality, and added Subsec. (b) re production by commissioner of printed material re rights of immigrant laborers or laborers who lack proficiency in English language and prevention of illegal advantage being taken of such laborers; P.A. 03-19 made a technical change in Subsec. (b), effective May 12, 2003; P.A. 12-80 amended Subsec. (a) to replace penalty of a fine of not more than $100 or imprisonment of not more than 1 year or both with a class A misdemeanor.



Section 31-5 - State employment bureaus. Branches.

Section 31-5 is repealed.

(1949 Rev., S. 3779; P.A. 75-97; P.A. 77-113; 77-426, S. 15, 19.)



Section 31-6 - Federal aid for public employment offices. Notification of state job openings or examinations to the Connecticut Employment Service.

(a) The state of Connecticut accepts the benefits of an act of the Congress of the United States entitled “An Act to Provide for the Establishment of a National Employment System and for Cooperation with the States in the Promotion of Such System and for Other Purposes”, approved June 6, 1933, and will observe and comply with the requirements of said act. The Labor Department is designated as the state agency for the purpose of said act and is vested with all powers necessary to cooperate with the United States Employment Service under this section.

(b) Each agency in the executive, legislative and judicial branches of state government shall notify the Connecticut Employment Service of any job openings or examinations for positions in the agency.

(1949 Rev., S. 3780; P.A. 85-505, S. 5, 21.)

History: P.A. 85-505 made the existing section Subsec. (a) and added Subsec. (b) requiring notification of state job openings and examinations to be given to Connecticut employment service.

See Sec. 31-237 re Employment Security Division’s duties re requirements of federal act.



Section 31-7 - Notices.

The orders and notices given by the Labor Commissioner under the provisions of this chapter shall be written or printed, signed by him officially, and may be served by him or any proper officer or indifferent person, by leaving an attested copy thereof with or at the usual place of abode of the person upon whom service is to be made, or by registered or certified mail addressed to such person at his last-known place of address. Such notice, properly endorsed with the doings of the person or officer serving the same, shall be returned to the commissioner and shall be prima facie evidence that notice was given as therein appears. Notice to one member of a firm shall be notice to every member thereof, and notice to the president, secretary or treasurer of a corporation shall be notice to such corporation. The fees for serving such orders and notices, unless served by the commissioner, shall be the same as for the service of process in civil actions, and shall be included in the necessary expenses of the commissioner.

(1949 Rev., S. 3756.)



Section 31-8 - Appeal from orders of commissioner.

Except as provided in subsections (a) and (c) of section 4-186, any person, firm or corporation aggrieved by any order of the commissioner may appeal, in accordance with the provisions of chapter 54, to the superior court for the judicial district where the person, firm or corporation owns, leases or occupies the factory or building to which such order relates.

(1949 Rev., S. 3757; 1971, P.A. 870, S. 86; P.A. 76-436, S. 616, 681; P.A. 77-603, S. 20, 125; P.A. 78-280, S. 1, 127; P.A. 88-317, S. 32, 107.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-603 added specific provision applicable to appeals in contested cases; P.A. 78-280 deleted reference to counties; P.A. 88-317 substituted, in the first sentence, “as provided in subsections (a) and (c) of section 4-186” for “for an appeal in a contested case, as defined in section 4-166” and required appeal to be made “in accordance with the provisions of chapter 54” instead of specifying the deadline, form and procedure for the appeal, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.



Section 31-9 - Factory inspection. Deputy commissioner. Report.

There shall continue to be a Department of Factory Inspection under the management of the Labor Commissioner. Said commissioner may appoint or remove from office a Deputy Commissioner of Factory Inspection. Said commissioner shall keep, in books provided by the Comptroller, copies of all notices and orders given by him and a record of all inspections and examinations. Said commissioner shall, by himself or a representative, as often as practicable, examine all buildings and places where machinery is used, and may enter such buildings and places at all proper times for the purposes of inspection. He shall include in the report required by section 4-60 a report of the condition, as respects safety of life and health, of the factories, buildings and places visited.

(1949 Rev., S. 3746; September, 1957, P.A. 11, S. 13.)

See Sec. 29-244 re failure to post valid operating certificate.



Section 31-10 - Deputy inspectors. Prosecution for violations.

To assist him in the performance of his duties, the Labor Commissioner shall appoint not more than thirty deputy inspectors. Seventeen of such deputies shall be qualified as safety inspectors and shall devote special attention to the causes and the prevention of industrial accidents in all places of employment in the state. Such deputies shall have the same power as the commissioner has in the Department of Factory Inspection. The commissioner and all deputies appointed under authority hereof are authorized to lodge a complaint with any prosecuting officer for the violation of any provision of this chapter, and, if such prosecuting officer refuses to prosecute such offense, the commissioner or his deputy may present such complaint to the judge of the court having jurisdiction, and, if such judge finds that sufficient facts to warrant prosecution have been presented, he shall forthwith order the prosecuting officer to issue a warrant for such offender. Any prosecuting officer refusing to issue such warrant when so ordered shall be fined not more than twenty-five dollars for each offense.

(1949 Rev., S. 3747; 1961, P.A. 517, S. 83; 1972, P.A. 54.)

History: 1961 act deleted references to trial justice; 1972 act deleted requirement that at least four of the thirty deputy inspectors be women.



Section 31-11 - Hindering inspector.

Any owner, lessee or occupant of a factory or other building included within the provisions of this chapter or owning or controlling the use of any room in such building, who obstructs, hinders or unreasonably delays the Labor Commissioner or any of his deputies in the performance of the duties imposed by the general statutes, or who fails to provide at least one way of unobstructed ingress to such room or such building for said commissioner or his deputies in the performance of such duties, shall be fined not more than two hundred dollars.

(1949 Rev., S. 3749.)



Section 31-11a - Employee Dislocation Allowance Fund established.

Section 31-11a is repealed, provided the payment of any claim filed with the Labor Commissioner prior to April 13, 1981, for the payment of benefits pursuant to said section, for any week prior to April 13, 1981, shall not be affected.

(P.A. 78-16, S. 8–10; P.A. 81-59, S. 1, 2.)






Chapter 556a - Workforce Development

Section 31-11aa - Information technology workforce development plan.

Section 31-11aa is repealed, effective July 1, 2011.

(P.A. 00-187, S. 28, 75; P.A. 01-173, S. 46, 67; P.A. 11-48, S. 303.)



Section 31-11bb - Adult Literacy Leadership Board: Definitions.

As used in this section and sections 31-11cc to 31-11ee, inclusive:

(1) “Board” means the Adult Literacy Leadership Board established pursuant to section 31-11cc;

(2) “Commission” means the Connecticut Employment and Training Commission;

(3) “Adult literacy programs” and “adult literacy services” means services established pursuant to Title II of the federal Workforce Investment Act of 1988, P.L. 105-220, as from time to time amended, that are aimed at improving the ability of persons sixteen years of age or over who are not enrolled in secondary school to read, write and speak in English, compute and solve problems at levels of proficiency necessary to function on the job, in the family of the individual and in society;

(4) “Adult education” means a program established pursuant to sections 10-67, 10-69 to 10-71a, inclusive, and 10-73a to 10-73c, inclusive;

(5) “Vision statement” means a written projected overview of the state’s adult literacy programs and services at a specified future date; and

(6) “Mission statement” means a written declaration of the purpose of the state’s adult literacy programs and services, including elements that address the goals of helping adults develop the reading, critical thinking, problem solving skills and communication skills they need to be self-sufficient, active citizens, effective parents and qualified, competitive workers.

(P.A. 08-163, S. 1.)

History: P.A. 08-163 effective July 1, 2008.



Section 31-11bb to 31-11ee - to 31-11ee. Adult Literacy Leadership Board: Definitions. Members. Duties and responsibilities; report and report card. Strategic plan.

Sections 31-11bb to 31-11ee, inclusive, are repealed, effective July 1, 2013.

(P.A. 08-163, S. 1–7; P.A. 11-48, S. 94, 95, 285; P.A. 13-140, S. 19; 13-299, S. 95.)



Section 31-11cc - Adult Literacy Leadership Board: Members.

(a) The Labor Commissioner, with the assistance of the Office of Workforce Competitiveness, shall establish the Adult Literacy Leadership Board as a standing committee of the Connecticut Employment and Training Commission to review and advise the commission on workforce investment and adult literacy programs and services. The board shall consist of seven voting members and eight ex-officio nonvoting members.

(1) The voting members shall include one member who (A) directs a community literacy program; (B) directs a regional literacy program; (C) represents a public library; (D) directs a literacy outcome study from a private university; (E) directs a literacy outcome study from a public university; (F) represents an adult literacy advocacy group; and (G) has experience in research, planning and evaluation in literacy. The Governor shall appoint the chairperson, who shall be a voting member and described in this subdivision. Following the appointment of the chairperson, such chairperson, in consultation with the Labor Commissioner, shall appoint the remaining six voting members as described in this subdivision.

(2) The ex-officio nonvoting members shall consist of the following members, or their designees: The Commissioners of Correction, Education, Economic and Community Development and Social Services, the president of the Board of Regents for Higher Education, the Labor Commissioner, the Secretary of the Office of Policy and Management and the State Librarian.

(3) The voting members shall serve for a term of four years.

(b) The chairperson of the board may create positions that the board deems necessary and may fill such positions from among its members. The powers of the board shall be vested in and exercised by not less than four members of the board. Four members of the board shall constitute a quorum.

(c) The Labor Department may solicit and receive funds on behalf of the board and the commission from any public or private sources to carry out its activities.

(d) The board shall terminate as a standing committee of the commission on July 1, 2012.

(P.A. 08-163, S. 2; P.A. 11-48, S. 94.)

History: P.A. 08-163 effective July 1, 2008; P.A. 11-48 amended Subsec. (a) by replacing reference to Office of Workforce Competitiveness with reference to Labor Commissioner, with the assistance of Office of Workforce Competitiveness, replacing “director of the Office of Workforce Competitiveness” with “Labor Commissioner” in Subdiv. (1), and deleting references to Commissioner of Higher Education, director of the Office of Workforce Competitiveness and chancellor of the regional community-technical colleges and inserting reference to president of the Board of Regents for Higher Education in Subdiv. (2), and amended Subsec. (c) by replacing “Office of Workforce Competitiveness” with “Labor Department”, effective July 1, 2011 (Revisor’s note: In Subsec. (a), a reference to “its Office” was changed editorially by the Revisors to “the Office” for clarity, and a reference to “ten ex-officio nonvoting members” was changed editorially by the Revisors to “eight ex-officio nonvoting members” for accuracy).



Section 31-11dd - Adult Literacy Leadership Board: Duties and responsibilities. Report and report card.

(a) The Adult Literacy Leadership Board shall:

(1) Create vision and mission statements by January 1, 2009;

(2) Develop and update a three-year strategic plan, in accordance with section 31-11ee;

(3) Report recommendations annually through the commission to the Governor and General Assembly, in accordance with subsection (c) of this section, for sources and levels of funding to meet the goals and objectives outlined in the strategic plan under section 31-11ee;

(4) Establish results-based accountability measures for the adult literacy system and use them to track progress toward the goals and objectives outlined in the strategic plan;

(5) With state-agency partners, develop and maintain an online centralized inventory of all adult literacy programs and services offered in the state that includes a description of the type of service, the time and place it is offered and any eligibility requirements or fees;

(6) Establish standards for adult literacy service providers, including requirements for waiting lists;

(7) Require each adult literacy service provider in the state to maintain a waiting list and report the information to the board, in accordance with standards the board establishes;

(8) Promote coordination and collaboration of delivery of adult literacy programs and services through regionalized service delivery and community partnerships;

(9) Prepare information on the status of adult literacy in this state for inclusion in the commission’s annual report card, in accordance with subsection (d) of this section and section 31-3bb; and

(10) Pilot the best practices which are identified through the research and analysis of adult literacy programs state-wide.

(b) The Labor Department, in accordance with subsection (c) of section 4-124w, may request other state agencies, including, but not limited to, the Departments of Education, Economic and Community Development and Social Services, the Board of Regents for Higher Education and the Board of Trustees of the Community-Technical Colleges, to provide information, reports and other assistance to the board in carrying out its duties, pursuant to subsection (a) of this section and sections 31-11cc and 31-11ee, and to the Connecticut Employment and Training Commission in carrying out its duties pursuant to subsection (d) of this section.

(c) On or before January 1, 2009, and annually thereafter, the Connecticut Employment and Training Commission shall report, in accordance with section 11-4a, to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary, education, higher education, economic and community development, labor and human services on (1) the board’s progress in developing and implementing the strategic plan, (2) the board’s recommendations for sources and levels of funding to meet the goals outlined in the strategic plan, and (3) the adult literacy section of the commission’s annual report card prepared pursuant to subdivision (9) of subsection (a) of this section.

(d) The Connecticut Employment and Training Commission’s annual report card, prepared pursuant to subdivision (9) of subsection (a) of this section and section 31-3bb, shall provide information on the status of adult literacy in the state. The commission’s annual report card shall identify each major component of the adult literacy system, including, but not limited to, adult education, family literacy and workplace literacy, and provide for each component: (1) The number and demographics of persons served, (2) a description of sources of funding, and (3) performance measures for adult literacy services.

(P.A. 08-163, S. 3, 5–7; P.A. 11-48, S. 95, 285.)

History: P.A. 08-163 effective July 1, 2008; P.A. 11-48 amended Subsec. (b) by replacing “Office of Workforce Competitiveness” with “Labor Department” and deleting Labor Department from list of assisting agencies, effective July 1, 2011; pursuant to P.A. 11-48, “Department of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011.



Section 31-11ee - Adult Literacy Leadership Board: Strategic plan.

(a) On or before July 1, 2009, the board shall develop a three-year strategic plan for an adult literacy system in this state.

(b) The strategic plan shall: (1) Be consistent with and guided by the planning requirements of Title I and Title II of the federal Workforce Investment Act of 1988, P.L. 105-220, as from time to time amended; (2) integrate adult education and literacy with workforce training, establishing a comprehensive approach to adult workforce education in this state; (3) include goals for an adult literacy system, including a goal of reducing by a certain percentage each year over a specified period of time the number of adults in this state who lack a high school diploma or proficiency in the English language; (4) define the roles of all adult literacy service providers in the state, examining in particular, (A) governance responsibility for adult education, (B) discrepancies in service delivery and ways to promote regionalized service delivery and community partnerships, and (C) resources for system-wide administration, management, research and coordination; (5) include priorities for services that (A) improve the quality of instruction, (B) improve access and retention, and (C) identify target populations for services; (6) include an analysis of funding requirements of all adult literacy services, identifying (A) estimated resources needed to implement the plan’s goals, (B) current sources of funding and possibilities for reallocation, and (C) potential alternatives and new sources of funding; and (7) outline funding policies that provide (A) financial support and incentives to support collaborative delivery of services, and (B) adequate resources for state-funded agencies with adult literacy responsibilities, including public libraries, to carry out data collection, analysis, evaluation and research related to program effectiveness and best practices.

(c) The board shall designate regional planning workgroups under the aegis of the regional workforce development boards consisting of representatives of adult literacy service providers and persons receiving adult literacy services to assist in developing and reviewing the strategic plan for adult literacy. The board shall review annually the implementation of the strategic plan and make any necessary revisions. The board shall update the strategic plan every three years.

(P.A. 08-163, S. 4.)

History: P.A. 08-163 effective July 1, 2008.



Section 31-11l - Definitions.

As used in this section, sections 31-3h, 31-3i, 31-3k and 31-3l and sections 31-11m to 31-11u, inclusive:

(1) “At-risk worker” means a worker who may lose employment due to factors including, but not limited to, an announced layoff, business shut-down or relocation, a new job skill requirement for which the worker is not trained, a change or reduction in wages, hours or benefits such that the worker must seek other employment in order to meet the self-sufficiency measurement calculated by the Office of Policy and Management pursuant to section 4-66e or a change or reduction in available transportation such that the worker is forced to seek new employment.

(2) “Customized job training” means training (A) that is designed to meet the special requirements of an employer, including a group of employers, (B) that is conducted with a commitment by the employer to employ an individual upon successful completion of the training, and (C) for which the employer pays not less than fifty per cent of the cost of the training.

(3) “Dislocated worker” means an individual who:

(A) (i) Has been terminated or laid off, or has received a notice of termination or layoff, from employment; (ii) is eligible for or has exhausted entitlement to unemployment compensation, or has been employed for a duration sufficient to demonstrate, to the appropriate entity at a one-stop center referred to in Section 134(c) of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, attachment to the workforce, but is not eligible for unemployment compensation due to insufficient earnings or having performed services for an employer that were not covered under chapter 567; or (iii) is unlikely to return to a previous industry or occupation;

(B) (i) Has been terminated or laid off, or has received a notice of termination or layoff, from employment as a result of any permanent closure of, or any substantial layoff at, a plant, facility or enterprise; (ii) is employed at a facility at which the employer has made a general announcement that such facility will close within one hundred eighty days; or (iii) for purposes of eligibility to receive services, other than training services described in subdivision (14) of subsection (b) of section 31-11p, intensive services described in subdivision (13) of subsection (b) of said section, or supportive services, is employed at a facility at which the employer has made a general announcement that such facility will close;

(C) Was self-employed, including employment as a farmer, rancher or fisherman, but is unemployed as a result of general economic conditions in the community in which the individual resides or because of natural disasters; or

(D) Is a displaced homemaker.

(4) “Displaced homemaker” means an individual who has been providing unpaid services to family members in the home and who (A) has been dependent on the income of another family member, but is no longer supported by that income; and (B) is unemployed or underemployed and is experiencing difficulty in obtaining or upgrading employment.

(5) “Eligible provider” means:

(A) With respect to training services, a provider who is identified in accordance with Section 122(e)(3) of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended;

(B) With respect to intensive services, a provider who is identified or awarded a contract as described in Section 134(d)(3)(B) of said act;

(C) With respect to youth activities, a provider who is awarded a grant or contract in accordance with Section 123 of said act;

(D) With respect to other workforce investment activities, a public or private entity selected to be responsible for such activities, such as a one-stop operator designated or certified under Section 121(d) of said act.

(6) “Incumbent worker” means an individual who is employed, but who is in need of additional skills, training or education in order to upgrade employment.

(7) “On-the-job training” means training by an employer that is provided to a paid participant while engaged in productive work in a job that (A) provides knowledge or skills essential to the full and adequate performance of the job; (B) provides reimbursement to the employer of up to fifty per cent of the wage rate of the participant, for the extraordinary costs of providing the training and additional supervision related to the training; and (C) is limited in duration as appropriate to the occupation for which the participant is being trained, taking into account the content of the training, the prior work experience of the participant and the service strategy of the participant, as appropriate.

(8) “Participant” means an individual who has been determined to be eligible to participate in and who is receiving services, except follow-up services authorized under Title I of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, under a program authorized by said title and sections 31-3h and 31-3i, subsection (b) of section 31-3k, section 31-3l, this section and sections 31-11m to 31-11u, inclusive. Participation shall be deemed to commence on the first day, following determination of eligibility, on which the individual begins receiving subsidized employment, training or other services provided under said title and said sections.

(9) “Supportive services” means services such as transportation, child care, dependent care, and needs-related payments, that are necessary to enable an individual to participate in activities authorized under Title I of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, consistent with the provisions of said title.

(10) “Underemployed worker” means a worker whose education and skill level limit such worker’s earning capacity to an hourly wage below one hundred per cent of the self-sufficiency measurement calculated by the Office of Policy and Management pursuant to section 4-66e.

(P.A. 99-195, S. 1, 15.)

History: P.A. 99-195 effective June 23, 1999.



Section 31-11m - Workforce Investment Act funds.

(a) All funds received by the state of Connecticut under the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, shall be deposited into the General Fund.

(b) (1) Funds reserved for state-wide investment activities by the state of Connecticut from the amounts allotted to the state under Sections 127(b)(1)(C), 132(b)(1)(B) and 132(b)(2)(B) of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, shall be consistent with the provisions of Section 128(a) of said act.

(2) Such reserved funds may be used only to carry out state-wide youth activities described in Section 129(b) of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, or state-wide employment and training activities, for adults or for dislocated workers, described in Section 134(a)(2)(B) or Section 134(a)(3) of said act, provided such use is consistent with the Connecticut workforce development plan developed by the Connecticut Employment and Training Commission under section 31-11p. The percentage of such reserved funds that are used for administrative costs shall be consistent with the provisions of Section 134(a)(3)(B) of said act. For purposes of this subdivision and subdivision (3) of this subsection, “administrative costs” has the same meaning as in 20 CFR Part 667, Subpart B.

(P.A. 99-195, S. 6, 15.)

History: P.A. 99-195 effective June 23, 1999.



Section 31-11n - Workforce Investment Act funds allocated to regional workforce development boards. Limitations.

(a) Funds allocated to each regional workforce development board under the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, shall be reserved by such board, in a manner consistent with the provisions of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, to fund comprehensive job training and related services or related job opportunities programs administered by eligible providers, including, but not limited to, opportunities industrialization centers and community action programs, as defined in section 17b-885, within such board’s region.

(b) Funds reserved for administrative costs by a regional workforce development board shall be consistent with the provisions of Section 128(b)(4) of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended.

(P.A. 99-195, S. 7, 15.)

History: P.A. 99-195 effective June 23, 1999.



Section 31-11o - Connecticut Employment and Training Commission to act as state-wide workforce development board.

The Connecticut Employment and Training Commission established under section 31-3h is hereby recognized as the state-wide workforce development board for purposes of complying with the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended.

(P.A. 99-195, S. 8, 15.)

History: P.A. 99-195 effective June 23, 1999.



Section 31-11p - Development of workforce development plan. Required contents.

(a) The Connecticut Employment and Training Commission, in consultation with the regional workforce development boards, shall develop a single Connecticut workforce development plan that outlines a five-year strategy for the state of Connecticut’s workforce development system and meets the requirements of Sections 111 and 112 of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended. Said plan shall serve as a framework for the development of public policy, fiscal investment and operation of workforce education and job training programs and shall constitute the single state plan for purposes of Section 112 of said act. The Connecticut Employment and Training Commission, in consultation with the regional workforce development boards, shall update said plan at least once every five years.

(b) The plan shall, at a minimum, include:

(1) Long-term goals for the state’s workforce development system. Such goals shall include local control of service delivery, one-stop delivery of services, individual choice for individuals served by the system, accountability for provider performance, coordination of workforce development activities integrating state and federal resources and the establishment of ties between funding and actual participation in training activities;

(2) Short-term goals, benchmarks and performance measures that the state will use to measure its progress towards meeting the long-term goals identified in subdivision (1) of this subsection;

(3) Identification of the role each institution, entity, organization and program plays in the state-wide workforce development system;

(4) Ways to improve access to public and certified nonpublic postsecondary educational institutions;

(5) A strategy for assessing unmet workforce preparation needs;

(6) A description of comprehensive performance measures to ensure coordination and eliminate duplication of services;

(7) A strategy for assessing types of jobs for which there are shortages of available qualified workers and the geographical concentration of unmet workforce needs in this state;

(8) A strategy for maximizing or redirecting funding to deliver services more effectively to meet the state’s workforce development needs;

(9) A provision stating that the members of the Connecticut Employment and Training Commission and the regional workforce development boards shall comply with state ethics laws and the applicable provisions of Sections 111(f) and 117(g) of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended;

(10) A provision stating that the Labor Commissioner and the Commissioners of Social Services and Education shall develop a coordinated program of referring workforce development participants to supportive services, including, but not limited to, transportation and child care services for eligible participants of workforce activities. Such program shall include a requirement that each regional workforce development board submit an annual report to the commission on or before January 31, 2000, and each January thirty-first thereafter detailing such board’s plan for coordinating such supportive services;

(11) A description of the state of Connecticut’s proposed one-stop delivery system, which shall be consistent with the provisions of Section 134(c) of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, and shall include a description of the following components: (A) A uniform individual training accounts voucher system which shall be used by the regional workforce development boards to pay for training of eligible workers by eligible providers and which shall include a reporting system that ties funding to actual participation in training programs, (B) the core services, as identified in subdivision (12) of this subsection, which shall be available to adults or dislocated workers, including exemptions from core services, (C) the intensive services, as identified in subdivision (13) of this subsection, which shall be available to adults or dislocated workers who have received the maximum amount of core services but were unable to obtain employment through such core services, including prerequisites for obtaining such intensive services and exemptions from such prerequisites, and (D) the training services, as identified in subdivision (14) of this subsection, which shall be available to adults or dislocated workers who have received intensive services, but were unable to obtain unsubsidized employment through such intensive services, including prerequisites for obtaining such training services and exemptions from such prerequisites;

(12) Identification of core services available under the one-stop delivery system, which shall, at a minimum, include: (A) Determination of whether individuals are eligible to receive assistance under Subtitle B of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended; (B) outreach, intake and orientation to the information and other services available through the one-stop delivery system; (C) a uniform assessment procedure for screening adults and dislocated workers which shall include, but not be limited to, initial assessment of skill levels, aptitudes, abilities, supportive service needs and for application of the self-sufficiency measurement developed in accordance with the provisions of section 4-66e; (D) job search and placement assistance and, where appropriate, career counseling; (E) provision of (i) employment statistics information, including the provision of accurate information concerning local, regional and national labor market areas, including job vacancy listings in such labor market areas, information on job skills necessary to obtain such vacant jobs and information relating to local occupations in demand and the earnings and skill requirements for such occupations; (ii) provider performance information and program cost information on eligible providers of training services, as described in Section 122 of the federal Workforce Investment Act of 1998 P.L. 105-220, as from time to time amended, provided by program, and eligible providers of youth activities described in Section 123 of said act, eligible providers of adult education described in Title II of said act, providers of postsecondary vocational education activities and vocational education activities, which shall include, but not be limited to, preapprentice programs available through, but not limited to, technical high schools, available to school dropouts under the Carl D. Perkins Vocational and Applied Technology Education Act, 20 USC 2301, et seq., and providers of vocational rehabilitation program activities described in Title I of the Rehabilitation Act of 1973, 29 USC 720, et seq.; (iii) information regarding how the local area is performing on the local performance measures and any additional performance information with respect to the one-stop delivery system in the local area; (iv) accurate information concerning the availability of supportive services, including child care and transportation, available through the local area and referral to such services, as appropriate; (v) information regarding filing claims for unemployment compensation under chapter 567; (F) assistance in establishing eligibility for programs of financial aid assistance for training and education programs that are not funded under said act and are available through the local area; (G) follow-up services, including counseling regarding the workplace, for participants in workforce investment activities authorized under Subtitle B of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, who are placed in unsubsidized employment, for not less than twelve months after the first day of the employment, as appropriate; and (H) assistance in establishing eligibility for authorized activities under Section 403(a)(5) of the Social Security Act, as added by Section 5001 of the Balanced Budget Act of 1997, available in the local area. For purposes of this subdivision, “local area” refers to an area designated as such pursuant to Section 116 of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended;

(13) Identification of intensive services available under the one-stop delivery system, which services may include (A) comprehensive and specialized assessments of the skill levels and service needs of adults and dislocated workers, which may include diagnostic testing, use of special education planning and placement teams and use of other assessment tools and in-depth interviewing and evaluation to identify employment barriers and appropriate employment goals; (B) development of an individual employment plan to identify the employment goals, appropriate achievement objectives and appropriate combination of services for the participant to achieve the employment goals; (C) group counseling; (D) individual counseling and career planning; (E) case management for participants seeking training services authorized under the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended; and (F) short-term prevocational services, including development of learning skills, communication skills, interviewing skills, punctuality, personal maintenance skills and professional conduct, to prepare individuals for unsubsidized employment or training;

(14) Identification of training services authorized under the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, that are available under the one-stop delivery system, which services may include a combination of occupational skills training, including training for nontraditional employment, on-the-job training, programs that combine workplace training with related instruction, which may include cooperative education programs, training programs operated by the private sector, skill upgrading and retraining, entrepreneurial training, job readiness training, adult education and literacy activities and customized job training conducted with a commitment by an employer or group of employers to employ an individual upon successful completion of the training;

(15) Development of a uniform system of identifying and certifying eligible providers of the training services described in subdivision (13) of this subsection, which system shall (A) incorporate each of the requirements of Section 122 of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, and (B) be used by each regional workforce development board in selecting an eligible provider of training services;

(16) A strategy for the establishment of (A) regional youth councils by the regional workforce development boards, which regional youth councils shall (i) recommend eligible providers of youth activities to the council and conduct oversight of eligible providers of youth activities; (ii) in cooperation with local boards of education, identify available programs and activities to assist youths in completing education programs; (iii) identify available programs and activities to assist youths in securing and preserving employment; and (iv) coordinate youth activities with Job Corps services, coordinate youth activities authorized under the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, and improve the connection between court-involved youths and the state labor market; and (B) criteria for selection of regional youth council members and awarding youth program grants for state-wide youth activities described in Section 129(b) of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended;

(17) Development of a program to provide job readiness and job search training to unemployed and underemployed noncustodial parents no later than July 1, 2000;

(18) Development of a career pathways program to link alternative education programs to regional community-technical colleges and work-related learning no later than October 1, 2000; and

(19) Any other provisions required to be included in the plan under Sections 111 and 112 of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended.

(c) The Governor may submit modifications to the single Connecticut workforce development plan approved by the United States Secretary of Labor as necessary during the five-year period covered by the plan, with the advice and assistance of the Connecticut Employment and Training Commission, provided such modifications are (1) approved by the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, education, labor and social services, and (2) consistent with the requirements of Sections 111 and 112 of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended.

(P.A. 99-195, S. 9, 15; P.A. 06-196, S. 160; P.A. 12-116, S. 87.)

History: P.A. 99-195 effective June 23, 1999; P.A. 06-196 made technical changes in Subsec. (b)(16), effective June 7, 2006; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools” in Subsec. (b)(12), effective July 1, 2012.



Section 31-11q - Submission of comprehensive state performance measures developed by Connecticut Employment and Training Commission to General Assembly.

On or before October 15, 1999, the Connecticut Employment and Training Commission shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, education, labor and social services the comprehensive state performance measures developed by said commission in accordance with the provisions of subdivision (5) of subsection (b) of section 31-3h for activities specified in Title I of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, and annually thereafter during any year in which such performance measures are modified.

(P.A. 99-195, S. 10, 15.)

History: P.A. 99-195 effective June 23, 1999.



Section 31-11r - Submission of workforce development plan to Governor; prior General Assembly approval. Submission of plan by Governor to United States Secretary of Labor. Requests for waiver.

(a) On or before January 1, 2000, the Connecticut Employment and Training Commission shall submit a single Workforce Development Plan to the Governor, which plan shall (1) be approved by the General Assembly, (2) comply with the requirements of section 31-11p, and (3) comply with the requirements of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended.

(b) On or before March 15, 2000, the Governor shall submit a single Connecticut Workforce Development Plan to the United States Secretary of Labor, which plan shall satisfy the requirements of subsection (a) of this section.

(c) The Governor shall submit to the United States Secretary of Labor any appropriate or necessary request for waiver of the statutory or regulatory requirements of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, with the advice and assistance of the Connecticut Employment and Training Commission.

(P.A. 99-195, S. 11, 15.)

History: P.A. 99-195 effective June 23, 1999.



Section 31-11s - Connecticut Employment and Training Commission recommendations re appropriation of Workforce Investment Act funds.

(a) On or before February 9, 2000, and annually thereafter, the Connecticut Employment and Training Commission shall make recommendations consistent with the provisions of the single Connecticut workforce development plan submitted to the Governor pursuant to section 31-11r to the Governor and the General Assembly concerning the appropriation of funds received for adult workforce development activities under the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, for (1) job-related vocational, literacy, language or numerical skills training; (2) underemployed and at-risk workers; (3) individuals with barriers to full-time, stable employment, including language, basic skills and occupational literacy barriers; (4) vocational training using apprentice and preapprentice programs and customized job training programs that are designed to serve at-risk workers and promote job retention and the obtainment of higher wage jobs; (5) special incentives for programs that successfully train (A) women for nontraditional employment, and (B) minorities for occupations or fields of work in which such minorities are underrepresented; and (6) special grants or contracts in each region for training programs that target workers who are difficult to serve, including, but not limited to, workers (A) with limited literacy or numerical skills, (B) without a high school diploma or its equivalent, or (C) for whom English is a second language. For purposes of this section, “nontraditional employment” refers to occupations or fields of work for which women comprise less than twenty-five per cent of the individuals employed in each such occupation or field of work.

(b) On or before February 9, 2000, and annually thereafter, the commission shall make recommendations to the Governor and the General Assembly concerning the appropriation of funds received under the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, for dislocated workers.

(c) Pursuant to Section 189(i)(4)(A) of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended, the Governor is authorized by the General Assembly to apply for a waiver of federal eligibility requirements to allow incumbent workers with annual family incomes that do not exceed two hundred per cent of the poverty level guidelines issued by the federal Department of Health and Human Services to receive job training services.

(P.A. 99-195, S. 12, 15; June 12 Sp. Sess. P.A. 12-2, S. 101; P.A. 13-140, S. 21.)

History: P.A. 99-195 effective June 23, 1999; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (b) to substitute “technical high schools” for “regional vocational-technical high schools”; P.A. 13-140 deleted former Subsec. (b) re commission to make annual recommendations to the Governor and General Assembly re appropriations of funds for young adult programs and redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), effective June 18, 2013.



Section 31-11t - Criteria for evaluation of funded programs: Connecticut Employment and Training Commission responsibilities.

(a) The Connecticut Employment and Training Commission shall provide each regional workforce development board with criteria for the evaluation of funded programs, including a description of the amount, type and effectiveness of literacy training provided to participants, the number of persons completing job training, the gender and race of persons who receive training, occupational skill types, the number of persons who enter unsubsidized employment, the number of persons who remain in unsubsidized employment six months later and the earnings received by such persons.

(b) The commission shall develop an education and job training report card to assess the accomplishments of Connecticut’s workforce development system and for meeting the accountability requirements of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended. The report card shall address the effectiveness of such system in meeting (1) employers’ needs for educated and trained workers, and (2) clients’ needs for improving their economic well-being.

(c) The commission shall include the evaluation of funded programs in the annual report submitted pursuant to subsection (c) of section 31-3h.

(P.A. 99-195, S. 13, 15.)

History: P.A. 99-195 effective June 23, 1999.



Section 31-11u - Continuation of other education, employment or job training programs or contracts.

Any education, employment or job training program or contract in existence on June 23, 1999, that is funded under the Job Training Partnership Act shall continue in effect until the renewal period, provided such program is consistent with the provisions of the federal Workforce Investment Act of 1998, P.L. 105-220, as from time to time amended.

(P.A. 99-195, S. 14, 15.)

History: P.A. 99-195 effective June 23, 1999.



Section 31-11x - Comprehensive job training and related services, grants for. Definitions. Regulations.

(a) As used in this section: (1) “Underemployed” means an individual: (A) Working part time but seeking full-time work; or (B) working full-time but receiving wages below the poverty level determined in accordance with criteria established by the Labor Commissioner, in cooperation with the Commissioner of Social Services; (2) “unemployed” means an individual who is without a job, is available for work and is seeking full-time work; (3) “economically disadvantaged” means an individual who meets the criteria established by the Labor Commissioner; and (4) “comprehensive job training and related services” means recruitment, counseling remediation, motivational prejob training, vocational training, job development, job placement and other appropriate services enabling individuals to secure and retain employment at their maximum capacity.

(b) The Labor Commissioner shall establish a program of grants for: (1) Comprehensive job training and related services or job opportunities programs for economically disadvantaged, unemployed and underemployed individuals, including persons of limited English-speaking ability, through opportunities industrialization centers and other community-based organizations; and (2) the establishment and operation in the state of these centers and organizations.

(c) The Labor Commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing criteria for the distribution of funds under this section and shall adopt regulations, in accordance with chapter 54, to further implement the purposes of this section. The criteria shall include requirements that: (1) The program receiving state assistance: (A) Involves the Commissioner of Social Services in the planning of the program; (B) involves residents in the region to be served by the program in the planning and operation of the program; (C) involves the business community in the region to be served by the program in its development and operation; and (D) gives priority to persons who receive state-administered general assistance benefits; and (2) a program receiving financial assistance has adequate internal administrative controls, accounting procedures, personnel standards, evaluation procedures, availability of in-service training and technical assistance programs and other policies as are necessary to promote the effective use of funds received under said programs.

(June Sp. Sess. P.A. 01-2, S. 29, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 04-76, S. 34.)

History: June Sp. Sess. P.A. 01-2 effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 04-76 amended Subsec. (c)(1)(D) by deleting reference to “general assistance”.






Chapter 557 - Employment Regulation

Section 31-12 - Hours of labor of minor, elderly and handicapped persons in manufacturing or mechanical establishments.

(a) None of the following persons under the conditions hereinafter described shall be employed in any manufacturing or mechanical establishment more than nine hours in any day or forty-eight hours in any calendar week: (1) Persons under the age of eighteen years who are not enrolled in and have not graduated from a secondary educational institution; (2) persons sixty-six years of age or older, except with their consent; (3) handicapped persons, so designated by medical or governmental authority, except with their consent and after certification by a physician or an advanced practice registered nurse that the extended hours of work will not be injurious to their health; (4) disabled veterans, as defined under state or federal law, except with their consent and after certification by a physician or an advanced practice registered nurse that the extended hours of work will not be injurious to their health.

(b) If the Labor Commissioner finds, upon application of an employer, that an emergency exists or that seasonal or peak demand places an unusual and temporary burden upon any manufacturing or mechanical establishment, any such person may be employed in such establishment not more than ten hours in any day and not more than fifty-five hours in any calendar week, but the total number of weeks of any such employment in any twelve consecutive months shall not exceed twelve.

(c) With respect to any group, category or class of employees for which a work week of less than five days has been established or agreed upon, the employer shall adhere to the applicable weekly limitation period prescribed but may extend the number of hours per day for each day of the shortened work week provided the number of hours shall be the same for each day of the work week.

(d) In the event of war or other national emergency, the commissioner after investigation may, with the approval of the Governor, extend the number of weeks of any such employment if such extension is necessary to meet scheduled production of war or critical material.

(e) No person under eighteen years of age shall be employed in any manufacturing or mechanical establishment more than (1) six hours in any regularly scheduled school day unless the regularly scheduled school day immediately precedes a nonschool day or eight hours in any other day, and (2) thirty-two hours in any calendar week during which the school in which such person is enrolled is in session, or forty-eight hours in any calendar week during which the school in which such person is enrolled is not in session. Notwithstanding any provision of this section, the number of hours such person participates in a work experience that is part of an approved educational plan, cooperative program or school-to-work program shall not be counted against the daily or weekly limits set forth in this section.

(f) The provisions of this section shall not apply to permanent salaried employees in executive, administrative or professional positions as defined by the Labor Commissioner, or to persons under eighteen years of age who have graduated from a secondary educational institution.

(1949 Rev., S. 7343; September, 1950, S. 3009d; 1963, P.A. 158; 1969, P.A. 802, S. 1; P.A. 73-65, S. 1, 2; P.A. 85-28, S. 1; P.A. 98-210, S. 1; P.A. 06-139, S. 1; P.A. 07-217, S. 142; P.A. 12-197, S. 33.)

History: 1963 act deleted provision requiring employers’ to post required work hours for minors and women and prohibiting employment of such persons for longer on any day than posted required hours and added provision excluding permanent salaried employees in executive, administrative or professional positions from section provisions; 1969 act changed maximum number of weeks in a year when 10-hour days or 55-hour weeks may be required from 8 to 12; P.A. 73-65 deleted women from applicability of provisions and extended applicability to cover persons 66 and older, handicapped persons and disabled veterans and added provision re shortened work weeks; P.A. 85-28 exempted persons who have graduated from a secondary educational institution from the employment restrictions placed on minors; P.A. 98-210 clarified that applicability is to persons under 18 years of age who are not enrolled in and have not graduated from a secondary educational institution, reduced the number of hours a student under 18 years of age may work in a manufacturing or mechanical establishment while school is in session, created an exemption for graduates under 18 years of age, and added alphabetic Subsec. indicators and numeric Subdiv. indicators; P.A. 06-139 made a technical change in Subsec. (c) and deleted former Subsec. (f) re penalties for violation of section, redesignating existing Subsec. (g) as Subsec. (f), effective January 1, 2007; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 12-197 amended Subsec. (a)(3) and (4) by adding provisions allowing certification by an advanced practice registered nurse.

See Secs. 31-15a, 31-69a re penalties for violation of section.



Section 31-13 - Hours of labor of minors, elderly and handicapped persons in mercantile establishments.

(a) None of the following persons under the conditions hereinafter described shall be employed in any mercantile establishment more than eight hours in any one day, or more than six days in any one calendar week or more than forty-eight hours in any one calendar week: (1) Persons under the age of eighteen years who are not enrolled in and have not graduated from a secondary educational institution; (2) persons sixty-six years of age or older, except with their consent; (3) handicapped persons, so designated by medical or governmental authority, except with their consent and after certification by a physician or an advanced practice registered nurse that the extended hours of work will not be injurious to their health; (4) disabled veterans, as defined under state or federal law, except with their consent and after certification by a physician or an advanced practice registered nurse that the extended hours of work will not be injurious to their health; but any such person may be permitted to work in any such establishment one day in any calendar week for not more than ten hours, for the purpose of making one shorter day during such week, and any employer who, during any year, gives not fewer than seven holidays with pay shall be exempt from the foregoing provisions hereof during the period from the eighteenth to the twenty-fifth day of December of such year.

(b) If the Labor Commissioner finds, upon application of an employer, that an emergency exists or that seasonal or peak demand places an unusual and temporary burden upon any mercantile establishment, any such person may be employed in such establishment not more than ten hours in any day and not more than fifty-two hours in any calendar week, but the total number of weeks of any such employment in any twelve months shall not exceed eight.

(c) No person under eighteen years of age shall be employed in any mercantile establishment more than (1) six hours in any regularly scheduled school day unless the regularly scheduled school day immediately precedes a nonschool day or eight hours in any other day, and (2) thirty-two hours in any calendar week during which the school in which such person is enrolled is in session, or forty-eight hours in any other calendar week during which the school in which such person is enrolled is not is session. Notwithstanding any provision of this section, the number of hours such person participates in a work experience that is part of an approved educational plan, cooperative program or school-to-work program shall not be counted against the daily or weekly limits set forth in this section.

(d) Each employer in any such establishment shall post in a conspicuous place in each room where such persons are employed a notice, the form of which shall be furnished by the Labor Commissioner, stating specifically the hours of work required of such persons on each day of the week, and the employment of any such persons for a longer time than so stated shall be a violation of this section.

(e) The provisions of this section shall not apply to permanent salaried employees in executive, managerial or supervisory positions excepted from the provisions of part I of chapter 558 who receive a regular salary of not less than the minimum fixed for such employment in any wage order or administrative regulation issued under authority of said part, or to persons under eighteen years of age who have graduated from a secondary educational institution.

(1949 Rev., S. 7344; 1953, S. 3010d; 1969, P.A. 802, S. 2; P.A. 73-83, S. 1, 3; P.A. 85-28, S. 2; P.A. 98-210, S. 2; P.A. 06-139, S. 2; P.A. 07-217, S. 143; P.A. 12-197, S. 34.)

History: 1969 act increased period during which 10-hour days and 52-hour weeks are permissible from 4 to 8 weeks during any year; P.A. 73-83 deleted women from applicability of provisions and extended applicability to cover persons 66 or older, handicapped persons and disabled veterans; P.A. 85-28 exempted persons who have graduated from a secondary educational institution from the employment restrictions placed on minors; P.A. 98-210 clarified that applicability is to persons under 18 years of age who are not enrolled in and have not graduated from a secondary educational institution, reduced the number of hours a student under 18 years of age may work in a mercantile establishment while school is in session, created an exemption for graduates under 18 years of age, and added alphabetic Subsec. indicators and numeric Subdiv. indicators; P.A. 06-139 deleted former Subsec. (e) re penalty for violation of section, redesignating existing Subsec. (f) as Subsec. (e), effective January 1, 2007; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 12-197 amended Subsec. (a)(3) and (4) by adding provisions allowing certification by an advanced practice registered nurse.

See Secs. 31-15a, 31-69a re penalties for violation of section.

Nominal president deemed an employee. 10 CS 171.



Section 31-13a - Employer to furnish record of hours worked, wages earned and deductions.

With each wage payment each employer shall furnish to each employee in writing a record of hours worked, the gross earnings showing straight time and overtime as separate entries, itemized deductions and net earnings, except that the furnishing of a record of hours worked and the separation of straight time and overtime earnings shall not apply in the case of any employee with respect to whom the employer is specifically exempt from the keeping of time records and the payment of overtime under the Connecticut Minimum Wage Act or the Fair Labor Standards Act.

(1959, P.A. 338; P.A. 80-79.)

History: P.A. 80-79 required that employees be furnished records of earnings “showing straight time and overtime as separate entries”, specified that provisions are inapplicable where employer is exempt from paying overtime and deleted provisions which had excluded salaried employees from applicability.



Section 31-13b - Visible clock required as part of time card system.

On and after January 1, 1977, no employer, private, municipal or state, shall use a time card system, recording clock or other device intended to record the work time of an employee unless such system, clock or device has incorporated within it a clock which is synchronized with such system, clock or device and which is displayed so as to be easily visible.

(P.A. 76-87.)



Section 31-14 - Night work of minors regulated.

(a) No person under eighteen years of age shall be employed in any manufacturing, mechanical or mercantile establishment between the hours of ten o’clock in the evening and six o’clock in the morning, except that such persons may be employed in any manufacturing, mechanical or mercantile establishment until eleven o’clock in the evening or any supermarket until twelve o’clock midnight on any night other than a night preceding a regularly scheduled school day. No such person may be discharged or discriminated against in any manner for refusing to work later than ten o’clock in the evening.

(b) In the event of war or other serious emergency, the Governor may suspend the limitations upon evening or night work contained in this section as to any industries or occupations as he may find such emergency demands.

(c) The provisions of this section shall not apply to persons under eighteen years of age who have graduated from a secondary educational institution.

(d) For purposes of this section, “supermarket” means any retail food store occupying a total retail sales area of more than three thousand five hundred square feet.

(1949 Rev., S. 7345; P.A. 84-501, S. 1; P.A. 85-28, S. 3; P.A. 98-210, S. 3.)

History: P.A. 84-501 provided that minors may be employed in supermarkets until midnight on nights not preceding a school day, but prohibited discrimination for refusing to work the extra hours, and defined “supermarket”; P.A. 85-28 exempted persons who have graduated from a secondary educational institution from the employment restrictions placed on minors; P.A. 98-210 established eleven p.m. limit for employment of persons under 18 years of age on days preceding nonschool days in manufacturing, mechanical and mercantile establishments, replaced the term “minor” with the term “person” throughout section, and added alphabetic Subsec. indicators and numeric Subdiv. indicators.



Section 31-15 - Penalty.

(a) Any parent or guardian who permits any minor to be employed in violation of section 31-12, 31-13 or 31-14 shall be subject to penalties under sections 31-15a and 31-69a.

(b) A certificate of the age of a person made as provided in section 10-193 shall be conclusive evidence of such person’s age upon the trial of any person other than the parent or guardian for violation of any provision of said section 31-12, 31-13 or 31-14.

(c) Nothing in this chapter shall affect the provisions of section 10-184.

(1949 Rev., S. 7346; P.A. 86-333, S. 25, 32; P.A. 97-263, S. 7; P.A. 98-210, S. 4; P.A. 06-139, S. 10.)

History: P.A. 86-333 deleted reference to repealed Sec. 10-189; P.A. 97-263 doubled the amount of all fines; P.A. 98-210 replaced the term “minor” with the term “person” throughout section and added alphabetic Subsec. indicators and numeric Subdiv. indicators; P.A. 06-139 deleted former Subsec. (a) re penalties for violation of Sec. 31-14, redesignated existing Subsecs. (b), (c) and (d) as Subsecs. (a), (b) and (c), respectively, amended Subsec. (a) to reference penalties under Secs. 31-15a and 31-69a, and made a technical change in Subsec. (b), effective January 1, 2007.



Section 31-15a - Criminal penalty.

Any employer, officer, agent or other person who violates any provision of section 31-12, 31-13 or 31-14, subsection (a) of section 31-15 or section 31-18, 31-23 or 31-24 shall be guilty of a class D felony for each offense, except that such person shall be fined not less than two thousand dollars or more than five thousand dollars for each offense.

(P.A. 06-139, S. 7; P.A. 07-217, S. 144; P.A. 13-258, S. 96.)

History: P.A. 06-139 effective January 1, 2007; P.A. 07-217 made a technical change, effective July 12, 2007; P.A. 13-258 substituted provision re class D felony for imprisonment of not more than 5 years.



Section 31-16 - Night work in messenger service.

No person under the age of eighteen years shall be employed by any telegraph or messenger company, in cities having a population of twenty thousand or over, to distribute, transmit or deliver goods or messages between the hours of ten o’clock at night and five o’clock in the morning. The manager of the office of any corporation who violates any provision of this section shall be fined not more than fifty dollars for each day of such employment. The provisions of this section shall not apply to persons under the age of eighteen who have graduated from a secondary educational institution.

(1949 Rev., S. 7347; P.A. 85-28, S. 4; P.A. 97-263, S. 8.)

History: P.A. 85-28 exempted persons who have graduated from a secondary educational institution from the employment restrictions placed on minors; P.A. 97-263 increased amount of fine from $20 to $50.



Section 31-17 - Hours of labor of minors and women in bowling alleys, shoe-shining establishments, billiard and pool rooms.

Section 31-17 is repealed.

(1949 Rev., S. 7348; 1963, P.A. 159.)



Section 31-18 - Hours of labor of minors, elderly and handicapped persons in certain other establishments.

(a) No public restaurant, cafe, dining room, barber shop, hairdressing or manicuring establishment, amusement or recreational establishment, bowling alley, shoe-shining establishment, billiard or pool room or photograph gallery shall employ or permit to work any person under eighteen years of age (1) between the hours of ten o’clock in the evening and six o’clock in the morning, or any of the persons described below under conditions herein set forth more than nine hours in any day: (A) Persons sixty-six years of age or older, except with their consent; (B) handicapped persons, so designated by medical or governmental authority, except with their consent and after certification by a physician or an advanced practice registered nurse that the extended hours of work will not be injurious to their health; (C) disabled veterans, as defined under state or federal law, except with their consent and after certification by a physician or an advanced practice registered nurse that the extended hours of work will not be injurious to their health; provided any such person may be permitted to work in any such establishment one day in a week for not more than ten hours on such day, but not more than six days or forty-eight hours in any one week, and provided further, persons between sixteen and eighteen years of age may be employed in any amusement or recreational establishment, restaurant, cafe or dining room, or employed in any theater until twelve o’clock midnight unless such persons are regularly attending school in which case such minors may be employed until eleven o’clock in the evening on days which precede a regularly scheduled school day and until twelve o’clock midnight during any regular school vacation season and on days which do not precede a regularly scheduled school day, and (2) more than (A) six hours in any regularly scheduled school day unless the regularly scheduled school day immediately precedes a nonschool day or eight hours in any other day, and (B) thirty-two hours in any calendar week during which the school in which such person is enrolled is in session or forty-eight hours in any other calendar week during which the school in which such person is enrolled is not in session. Notwithstanding any provision of this section, the number of hours such person participates in a work experience that is part of an approved educational plan, cooperative program or school-to-work program shall not be counted against the daily or weekly limits set forth in this section.

(b) The hours of labor of such persons shall be conspicuously posted in such establishment in such form and manner as the Labor Commissioner determines.

(c) The provisions of this section shall not apply to any person under eighteen years of age who has graduated from a secondary educational institution.

(1949 Rev., S. 7349; 1963, P.A. 160; 1971, P.A. 479; P.A. 73-83, S. 2, 3; 73-84; 73-616, S. 63; P.A. 77-204; P.A. 81-114; P.A. 85-28, S. 5; P.A. 97-263, S. 9; P.A. 98-210, S. 5; P.A. 06-139, S. 3; P.A. 12-197, S. 35.)

History: 1963 act extended applicability to cover amusement or recreational establishments, bowling alleys, shoe-shining establishments and billiard or pool rooms; 1971 act added provision re employment of minors between 16 and 18 years old who do not regularly attend school, in restaurants, cafes or dining rooms; P.A. 73-83 deleted provision prohibiting employment of women for more than nine hours a day in specified establishments and extended nine-hour limit to persons 66 or older, handicapped persons and disabled veterans; P.A. 73-84 allowed employment of persons 16 to 18 years old who do not regularly attend school, in restaurants, cafes and dining rooms until midnight rather than eleven p.m. as was previously the case; P.A. 73-616 extended midnight limit for employment of minors in eating establishments to persons who regularly attend school, during vacations and days which do not precede school days; P.A. 77-204 made provisions re minors between 16 and 18 years old applicable to those employed as ushers in nonprofit theaters; P.A. 81-114 allowed minors who regularly attend school to work in restaurants, cafes or theaters until eleven o’clock in the evening on days preceding school days and replaced alphabetic Subdiv. indicators with numeric indicators; P.A. 85-28 exempted persons who have graduated from a secondary educational institution from the employment restrictions placed on minors; P.A. 97-263 increased the amount of fine from $100 to $200; P.A. 98-210 allowed employment of persons between 16 and 18 years of age who do not regularly attend school, in amusement and recreational establishments and for-profit theaters until midnight rather than ten p.m. as was previously the case, limited employment of persons between 16 and 18 years of age who regularly attend school, in public restaurants, cafes, dining rooms, barber shops, bowling alleys, hairdressing, manicuring, amusement, recreational or shoe shining establishments while school is in session, deleted the exemption for hotel establishments, created an exemption for graduates under 18 years of age, replaced the term “minor” with the term “person” throughout the section and added alphabetic Subsec. indicators and numeric Subdiv. indicators; P.A. 06-139 deleted former Subsec. (d) re penalty for violation of section, effective January 1, 2007; P.A. 12-197 amended Subsec. (a)(1)(B) and (C) by adding provisions allowing certification by an advanced practice registered nurse.

See Secs. 31-15a, 31-69a re penalties for violation of section.

Constitutionality. 14 CS 485. Prohibition of employment of females between designated hours in certain establishments held to be valid exercise of police powers. Id.



Section 31-19 and 31-20 - Employment of women between one a.m. and six a.m. Hours of women entertainers.

Sections 31-19 and 31-20 are repealed.

(1949 Rev., S. 7350, 7351; 1949, S. 3011; 1972, P.A. 127, S. 60; P.A. 74-185, S. 5.)



Section 31-21 - Legal day’s work.

Subject to the provisions of subsection (b) of section 51-247a, eight hours of labor performed in any one day by any one person shall be a legal day’s work unless otherwise agreed.

(1949 Rev., S. 7355; P.A. 08-103, S. 4.)

History: P.A. 08-103 inserted “Subject to the provisions of subsection (b) of section 51-247a”.

Cited. 18 CS 158.



Section 31-22 - Labor Commissioner’s duties of enforcement and reports.

Section 31-22 is repealed, effective June 18, 2013.

(1949 Rev., S. 7370; September, 1957, P.A. 11, S. 13; P.A. 74-185, S. 2; P.A. 13-140, S. 22.)



Section 31-22m - (Formerly Sec. 31-51a). Apprenticeship. Definitions.

When used in sections 31-22m to 31-22q, inclusive, “apprentice” means a person employed under a written agreement to work at and learn a specific trade; “apprentice agreement” means a written agreement entered into by an apprentice, or on his behalf by his parent or guardian, with an employer, or with an association of employers and an organization of employees acting as a joint apprenticeship committee, which agreement provides for not less than two thousand hours of work experience in approved trade training consistent with recognized requirements established by industry or joint labor-industry practice and for the number of hours of related and supplemental instructions prescribed by the Connecticut State Apprenticeship Council or which agreement meets requirements of the federal government for on-the-job training schedules which are essential, in the opinion of the Labor Commissioner, for the development of manpower in Connecticut industries; “council” means the Connecticut State Apprenticeship Council.

(1959, P.A. 390, S. 1; 1963, P.A. 180; P.A. 78-325.)

History: 1963 act redefined “apprentice agreement” to include agreements meeting federal requirements for on-the-job training schedules; P.A. 78-325 redefined “apprenticeship agreement” to change minimum hours of work experience from 4,000 to 2,000 and to add “consistent with recognized requirements established by industry or joint labor-industry practice”; Sec. 31-51a transferred to Sec. 31-22m in 2005.



Section 31-22n - (Formerly Sec. 31-51b). Apprenticeship council.

The Governor shall appoint twelve members to the Connecticut State Apprenticeship Council, each of whom shall have some association with apprentice training. Four shall be representative of Connecticut industry, with one representative each from the manufacturing, building, mechanical and service industries, provided at least one such member represents a business that operates without a collective bargaining agreement; four shall be Connecticut members of national labor organizations with apprentice training programs; four shall represent the public, one of whom shall be the Labor Commissioner. Members shall each serve a term which is coterminous with the term of the Governor, each member to hold office until a successor is appointed. Any vacancy in the membership of the council shall be filled by the Governor for the unexpired term. It shall meet on the call of the chairman, who shall be the Labor Commissioner. On or before August first of each year, the council shall prepare a report describing the activities of the council, this report to be included in the Labor Commissioner’s report to the Governor. The members of the council shall not be compensated for their services, but the members, except the Labor Commissioner and any state employee, shall be reimbursed for necessary expenses incurred in the performance of their duties.

(1959, P.A. 390, S. 2; June Sp. Sess. P.A. 83-21; P.A. 85-580; P.A. 01-170, S. 5.)

History: June Sp. Sess. P.A. 83-21 increased the payments to members from $25 to $40 per day, and specifically excluded from receipt of such payments the deputy labor commissioner and state employees; P.A. 85-580 increased membership on the council from 9 to 12 members, adding an additional member for each category and specifying the background of each industry representative, provided for terms which are coterminous with the governor, provided that the deputy labor commissioner shall be the council chairman, and provided for the reimbursement to the members of necessary expenses, replacing provisions for staggered terms, election of chairman and other officers by the council and for payment of $40 per day in lieu of expenses; P.A. 01-170 changed membership by replacing the Deputy Labor Commissioner with the Labor Commissioner and made technical changes; Sec. 31-51b transferred to Sec. 31-22n in 2005.



Section 31-22o - (Formerly Sec. 31-51c). Powers and duties of council.

The council may adopt recommendations for minimum standards of apprenticeship and for related and supplementary instruction, encourage registration and approval of apprentice agreements and training programs, and issue certificates of completion upon the verification by employers or joint apprenticeship committees of the satisfactory completion of the term of apprenticeship. The council shall formulate policies for the effective administration of sections 31-22m to 31-22q, inclusive. Such policies by the council shall not invalidate any apprenticeship provision in any collective bargaining agreement between employers and employees. All apprentice programs adopted and registered with the council under said sections shall be on a voluntary basis and shall be installed for the purpose of developing skilled workers for the service trades and industries of Connecticut.

(1959, P.A. 390, S. 3.)

History: Sec. 31-51c transferred to Sec. 31-22o in 2005.



Section 31-22p - (Formerly Sec. 31-51d). Labor Commissioner’s powers and duties.

The Labor Commissioner, with the advice and guidance of the council, shall formulate work training standards which will ensure necessary safeguards for the welfare of apprentices and a full craft experience in any skill, in order to provide equal opportunities to all, without regard to their race, color, religion, sex, gender identity or expression, age or national origin, and to provide training, employment and upgrading opportunities for disadvantaged workers to acquire a comprehensive skilled work experience and to extend the application of such standards of skill training by inclusion thereof in apprenticeship agreements, and shall bring together representatives of management and labor for the development of training programs and terms of apprenticeship incidental thereto and cooperate with state and federal agencies similarly interested in furtherance of training requirements in keeping with established and new processes of Connecticut industries. The Labor Commissioner shall publish information relating to existing and proposed work standards of apprenticeship, hold area conferences throughout the state for the purpose of promoting interest in skilled trades training and appoint such advisory committees as may be deemed necessary to evaluate the skilled manpower requirements of Connecticut in order to cope with any new technological changes in industry.

(1959, P.A. 390, S. 4; 1969, P.A. 743, S. 1; P.A. 11-55, S. 15.)

History: 1969 act deleted reference to cooperative effort of representatives of industry, labor and education in formulation of standards, required that standards provide equal opportunities “to all, without regard to their race, color, religion, sex, age or national origin” and that they provide training, employment and upgrading opportunities for disadvantaged workers, and made publication of information re apprenticeship standards, holding of conferences, etc. mandatory rather than optional, substituting “shall” for “may”; Sec. 31-51d transferred to Sec. 31-22p in 2005; P.A. 11-55 prohibited discrimination on basis of gender identity or expression.

Cited. 243 C. 66.



Section 31-22q - (Formerly Sec. 31-51e). Program of apprentice training.

To assist in the administration of sections 31-22m to 31-22q, inclusive, there shall continue to be maintained in the Labor Department a program of apprentice training. The Labor Commissioner is authorized to appoint, in accordance with the provisions of chapter 67, such personnel as may be necessary for effective administration of said sections.

(1959, P.A. 390, S. 5; P.A. 77-614, S. 480, 610.)

History: P.A. 77-614 referred to “program” of apprentice training rather than to “division” of apprentice training in the labor department, effective January 1, 1979; Sec. 31-51e transferred to Sec. 31-22q in 2005.



Section 31-22r - Apprenticeship registration; apprentices, sponsors.

(a)(1) Each person who registered as an apprentice with the Labor Department before July 1, 2003, and has not completed an apprenticeship as of July 9, 2003, shall pay to the Labor Department a registration fee of twenty-five dollars on or before July 1, 2003, and a renewal registration fee of twenty-five dollars on or before July first of each subsequent year until (A) such registration is withdrawn, or (B) such person has completed an apprenticeship and possesses a valid journeyperson card of occupational license, if required.

(2) Each person who initially registers as an apprentice with the Labor Department on or after July 1, 2003, shall pay to the Labor Department a registration fee of fifty dollars at the time of registration and an annual renewal registration fee of fifty dollars until (A) such registration is withdrawn, or (B) such person has completed an apprenticeship and possesses a valid journeyperson card of occupational license, if required.

(b) Each person sponsoring an apprenticeship program registered with the Labor Department as of July 1, 2003, shall pay to the Labor Department an annual registration fee of sixty dollars for each apprentice participating in such program until the apprentice has completed the apprenticeship and possesses a valid journeyperson card of occupational license, if required, or such program is cancelled by the sponsor or deregistered for cause by the Labor Department in accordance with regulations adopted pursuant to this chapter, whichever is earlier.

(c) Fifty per cent of any amount collected by the Labor Department pursuant to this section shall be deposited in the General Fund and fifty per cent of such amount shall be credited to a separate nonlapsing appropriation to the Labor Department, for the purpose of administering the department’s apprentice training program and sections 31-22m to 31-22p, inclusive.

(P.A. 03-207, S. 1; June Sp. Sess. P.A. 09-3, S. 368; Sept. Sp. Sess. P.A. 09-7, S. 108.)

History: P.A. 03-207 effective July 9, 2003; June Sp. Sess. P.A. 09-3 increased registration fees in Subsec. (a)(2) from $25 to $50, increased registration fee in Subsec. (b) from $30 to $60 and deleted provision re credit of amount collected to separate nonlapsing appropriation to Labor Department and purpose of same in Subsec. (c); Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c) to provide that 50% of amount collected be credited to separate nonlapsing appropriation to Labor Department for purpose of apprentice training program and Secs. 31-22m to 31-22p.



Section 31-22s - Report re feasibility of on-line apprenticeship registration system.

Not later than February 4, 2004, the Labor Commissioner shall report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to labor and higher education and employment advancement, concerning the feasibility of establishing an on-line system for registering apprentices and apprenticeship programs with the Labor Department.

(P.A. 03-207, S. 2.)

History: P.A. 03-207 effective July 9, 2003.



Section 31-22t - (Formerly Sec. 31-51j). Preclusion of apprentice training programs prohibited.

All collective bargaining clauses which, in the judgment of the federal or state contracting agency administering the contract, preclude, prohibit or in any way discourage employers or groups of employers from engaging in any federal, state or on-the-job apprentice training program approved by any federal or state agency so empowered shall be void and unenforceable. This section shall not apply to any collective bargaining agreement in effect on July 1, 1969, for the duration of such agreement.

(1969, P.A. 743, S. 2.)

History: Sec. 31-51j transferred to Sec. 31-22t in 2005.



Section 31-23 - Employment of minors prohibited in certain occupations. Exceptions.

(a) No minor under sixteen years of age shall be employed or permitted to work in any manufacturing, mechanical, mercantile or theatrical industry, restaurant or public dining room, or in any bowling alley, shoe-shining establishment or barber shop, provided the Labor Commissioner may authorize such employment of any minor between the ages of fourteen and sixteen who is enrolled in (1) a public school in a work-study program as defined and approved by the Commissioner of Education and the Labor Commissioner or in a program established pursuant to section 10-20a, or (2) a summer work-recreation program sponsored by a town, city or borough or by a human resources development agency which has been approved by the Labor Commissioner, or both, and provided the prohibitions of this section shall not apply to any minor over the age of fourteen who is under vocational probation pursuant to an order of the Superior Court as provided in section 46b-140 or to any minor over the age of fourteen who has been placed on vocational parole by the Commissioner of Children and Families.

(b) (1) Notwithstanding the provisions of subsection (a) of this section, a minor who has reached the age of fourteen may be employed or permitted to work as a caddie or in a pro shop at any municipal or private golf course, and a minor who has reached the age of fifteen may be employed or permitted to work in any mercantile establishment, as a bagger, cashier or stock clerk, provided such employment is (A) limited to periods of school vacation during which school is not in session for five consecutive days or more except that such minor employed in a retail food store may work on any Saturday during the year; (B) for not more than forty hours in any week; (C) for not more than eight hours in any day; and (D) between the hours of seven o’clock in the morning and seven o’clock in the evening, except that from July first to the first Monday in September in any year, any such minor may be employed until nine o’clock in the evening. (2) (A) Each person who employs a fourteen-year-old minor as a caddie or in a pro shop at any municipal or private golf course pursuant to this section shall obtain a certificate stating that such minor is fourteen years of age or older, as provided in section 10-193, and (B) each person who employs a fifteen-year-old minor in any mercantile establishment pursuant to this subsection shall obtain a certificate stating that such minor is fifteen years of age or older, as provided in section 10-193. Such certificate shall be kept on file at the place of employment and shall be available at all times during business hours to the inspectors of the Labor Department. (3) The Labor Commissioner may adopt regulations, in accordance with the provisions of chapter 54, as the commissioner deems necessary to implement the provisions of this subsection.

(c) No minor under the age of eighteen years shall be employed or permitted to work in any occupation which has been or shall be pronounced hazardous to health by the Department of Public Health or pronounced hazardous in other respects by the Labor Department. This section shall not apply to (1) the employment or enrollment of minors sixteen years of age and over as apprentices in bona fide apprenticeship courses in manufacturing or mechanical establishments, technical high schools or public schools, (2) the employment of such minors who have graduated from a public or private secondary or technical high school in any manufacturing or mechanical establishment, (3) the employment of such minors who are participating in a manufacturing or mechanical internship in any manufacturing or mechanical establishment, or (4) the enrollment of such minors in a cooperative work-study program approved by the Commissioner of Education and the Labor Commissioner or in a program established pursuant to section 10-20a. No provision of this section shall apply to agricultural employment, domestic service, street trades or the distribution of newspapers. For purposes of this subsection, (A) “internship” means supervised practical training of a high school student or recent high school graduate that is comprised of curriculum and workplace standards approved by the Department of Education and the Labor Department, and (B) “cooperative work-study program” means a program of vocational education, approved by the Commissioner of Education and the Labor Commissioner, for persons who, through a cooperative arrangement between the school and employers, receive instruction, including required academic courses and related vocational instruction by alternation of study in school with a job in any occupational field, provided these two experiences are planned and supervised by the school and employers so that each contributes to the student’s education and to his employability. Work periods and school attendance may be on alternate half days, full days, weeks or other periods of time in fulfilling the cooperative work-study program.

(d) Each person who employs a minor under the age of eighteen years shall obtain a certificate stating the age of such minor as provided in section 10-193. Such certificates shall be kept on file at the place of employment and shall be available at all times during business hours to the inspectors of the Labor Department.

(1949 Rev., S. 7352; February, 1965, P.A. 186, S. 1; 1969, P.A. 203, S. 1; 498, S. 2; P.A. 73-49, S. 2, 3; P.A. 75-16; 75-282; P.A. 76-436, S. 617, 681; P.A. 77-614, S. 323, 610; P.A. 86-333, S. 26, 32; P.A. 87-195, S. 1; P.A. 88-360, S. 52, 53, 63; May Sp. Sess. P.A. 92-16, S. 85, 89; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 94-116, S. 27, 28; P.A. 95-257, S. 12, 21, 58; P.A. 97-38; 97-263, S. 10; P.A. 00-144, S. 3; P.A. 02-44, S. 1; P.A. 06-139, S. 4, 8; P.A. 08-108, S. 1; P.A. 12-116, S. 87; 12-154, S. 1; P.A. 13-261, S. 7.)

History: 1965 act authorized employment of minor between 14 and 16 years old who is enrolled in school in a work-study program in Subsec. (a); 1969 acts authorized employment of minors between 14 and 16 in summer work-recreation programs and specified that prohibitions of section do not apply to minors over 14 years old who are under vocational probation by order of juvenile court in Subsec. (a); P.A. 73-49 specified that provisions do not apply to minors over 14 years old who are placed on vocational probation by children and youth services commissioner in Subsec. (a); P.A. 75-16 defined “cooperative work-study program” in Subsec. (b) and specified that provisions do not apply to minors enrolled in such programs approved by state board of education and labor commissioner; P.A. 75-282 specified in Subsec. (b) that provisions do not apply to minors who have graduated from secondary or vocational schools who are employed in a manufacturing or mechanical establishment; P.A. 76-436 replaced juvenile court with superior court in Subsec. (a), effective July 1, 1978; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 86-333 deleted reference to repealed Sec. 10-189 in Subsec. (c); P.A. 87-195 inserted new Subsec. (b) permitting minors who are 15 years of age to work in any mercantile establishment as baggers, cashiers or stock clerks until September 30, 1992, with certain restrictions on the hours of work and relettered prior Subsecs. (b) to (d), inclusive, accordingly; P.A. 88-360 in Subsec. (b)(2) provided that the certificate be obtained pursuant to Sec. 10-193, i.e., from the superintendent of schools, rather than from the state board of education and in Subsec. (d) deleted the provision specifying that the certificate be obtained from the state board of education; May Sp. Sess. P.A. 92-16 amended Subsec. (b) by limiting employment of minors 15 years of age to school vacations of five consecutive days or longer and deleting provision limiting employment of such minors to not more than two consecutive days without a day off; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-116 replaced references to “state board” with “commissioner” and added a provision allowing minors to participate in the Connecticut career certificate program under Sec. 10-20a, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 97-38 amended Subsec. (b) to extend period a minor may work in any mercantile establishment to September 30, 2002; P.A. 97-263 amended Subsec. (e) to increase amount of fine from $100 to $200; P.A. 00-144 amended Subsec. (b) by adding provision permitting minor employed in a retail food store to work on any Saturday; P.A. 02-44 amended Subsec. (b) to extend period during which a minor may work in a mercantile establishment to September 30, 2007, and make technical changes; P.A. 06-139 amended Subsec. (b)(1) to permit employment of 14-year-old minor as caddie or in pro shop at municipal or private golf course, and added new Subsec. (b)(2)(A) requiring employer of 14-year-old minor as caddie or in pro shop to obtain certificate stating age of minor, designating existing provisions as Subpara. (B), effective June 6, 2006, and made a technical change in Subsec. (a) and deleted former Subsec. (e) re penalty for violation of section, effective January 1, 2007; P.A. 08-108 amended Subsec. (b)(1) by deleting “from September 20, 2002, to September 30, 2007, inclusive” and replacing “shall be” with “is”, effective June 2, 2008; pursuant to P.A. 12-116, “vocational schools” and “vocational school” were changed editorially by the Revisors to “technical high schools” and “technical high school”, respectively, in Subsec. (c), effective July 1, 2012; P.A. 12-154 amended Subsec. (c) by permitting employment of a minor participating in a manufacturing or mechanical internship in any manufacturing or mechanical establishment, adding definition of “internship” and making technical changes, effective July 1, 2012; P.A. 13-261 amended Subsec. (c) to make a technical change, effective July 11, 2013.



Section 31-23a - Minors employed on or after October 1, 2007, deemed to have been lawfully employed.

Notwithstanding the provisions of subsections (a) and (b) of section 31-23 in effect prior to June 2, 2008, any minor who reached the age of fifteen and was employed, on or after October 1, 2007, as a bagger, cashier or stock clerk shall be deemed to have been lawfully employed, provided such employment was in accordance with the provisions of subparagraphs (A) to (D), inclusive, of subdivision (1) of subsection (b) of said section 31-23. Any person who employed such minor shall not be deemed (1) to have violated the provisions of subsection (a) of said section 31-23, or (2) subject to the penalties of section 31-15a or 31-69a.

(P.A. 08-108, S. 2.)

History: P.A. 08-108 effective June 2, 2008.



Section 31-24 - Hazardous employment of children forbidden.

Except in state technical high schools or in public schools teaching manual training, no child under sixteen years of age shall be employed or permitted to work in adjusting or assisting in adjusting any belt upon any machine, or in oiling or assisting in oiling, wiping or cleaning machinery, while power is attached, or in preparing any composition in which dangerous acids are used, or in soldering, or in the manufacture or packing of paints, dry colors or red or white lead, or in the manufacture, packing or storing of gun or blasting powder, dynamite, nitroglycerine compounds, safety fuses in the raw or unvarnished state, electric fuses for blasting purposes or any other explosive, or in the manufacture or use of any dangerous or poisonous gas or dye, or composition of lye in which the quantity thereof is injurious to health, or upon any scaffolding, or in any heavy work in any building trade or in any tunnel, mine or quarry, or in operating or assisting to operate any emery, stone or buffing wheel; and, except as otherwise provided in subsection (b) of section 31-23, no child under sixteen years of age shall be employed or permitted to work in any capacity requiring such child to stand continuously.

(1949 Rev., S. 7353; P.A. 74-185, S. 3; P.A. 87-195, S. 2; P.A. 97-263, S. 11; P.A. 06-139, S. 5; P.A. 12-116, S. 87.)

History: P.A. 74-185 prohibited employment of all children under 16, regardless of sex, in capacity which requires continuous standing where previously prohibition applied to females only; P.A. 87-195 allowed children under 16 years of age to work in jobs requiring them to stand continuously as provided in Sec. 31-23; P.A. 97-263 increased amount of fine from $100 to $200; P.A. 06-139 eliminated provision re penalty for violation of section, effective January 1, 2007; pursuant to P.A. 12-116, “vocational schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012.

See Secs. 31-15a, 31-69a re penalties for violation of section.



Section 31-25 - Operation of elevators by minors.

No person under sixteen years of age shall be employed or permitted to have the care, custody, operation or management of an elevator; any person, partnership or corporation violating this provision shall be fined not more than fifty dollars for each offense. No person under eighteen years of age shall be employed or permitted to have the care, custody, management or operation of an elevator, either for freight or passengers, running at a speed of over two hundred feet per minute; any person, whether acting for himself or as agent for another, who authorizes or permits the employment of any person in violation of this provision shall be fined not more than two hundred dollars.

(1949 Rev., S. 7354; P.A. 97-263, S. 12.)

History: P.A. 97-263 doubled the amount of both fines.



Section 31-26 and 31-27 - Employment of women before and after confinement. Seats to be provided for female employees.

Sections 31-26 and 31-27 are repealed.

(1949 Rev., S. 7357, 7368; 1972, P.A. 53, S. 1; P.A. 74-185, S. 5.)



Section 31-28 - Registration of manufacturing and mechanical establishments.

Section 31-28 is repealed, effective October 1, 2012.

(1949 Rev., S. 3748; P.A. 12-80, S. 193.)



Section 31-29 - Manufacturing license for residential buildings.

No person, except a member of the immediate family residing in a dwelling house, tenement house, rooming house, apartment house or other residential building, and no firm, partnership or corporation shall use such building, in whole or in part, for the manufacture of any products, or parts thereof, until the owner thereof has obtained from the Labor Commissioner a license authorizing its use for such purpose. Said commissioner shall, before granting such license, establish the fact, by thorough inspection, that the building conforms in every respect to the requirements of the general statutes relating to heat, light, safety, health, ventilation and sanitation. The fee for such inspection, which shall accompany such application, shall be twenty-five dollars, payable, whether a license is granted or not, to the Labor Department.

(1949 Rev., S. 3762.)



Section 31-30 - Home workers.

Any person, other than a member of the immediate family residing therein, who, or firm, partnership or corporation which, engages in the manufacture of any products, or parts thereof, in any dwelling house, tenement house, rooming house, apartment house or other residential building, which has been licensed in accordance with section 31-29, shall conform in every respect to the provisions of the general statutes governing the registration and operation of manufacturing and mechanical establishments. Any member or members of the immediate family residing in any dwelling house, tenement house, rooming house, apartment house or other residential building, whether licensed for such purpose or not, may use such place of residence for the purpose of manufacturing products, or parts thereof, either on their own behalf, or on behalf of other manufacturing or mechanical establishments located within the state as hereinafter provided. Such home workers shall conform in every respect to the provisions of the general statutes governing the working hours and conditions of women and minors in manufacturing and mechanical establishments, and, in the observance thereof, they shall be subject to inspection under the supervision of said commissioner. Said commissioner shall report to the board of health, humane society or other agency having jurisdiction any condition believed to be unhealthful, insanitary or otherwise prejudicial to the well-being of such home workers, in order that such condition may be investigated and corrected by such agency.

(1949 Rev., S. 3763.)



Section 31-31 - Records of home workers and materials.

Manufacturing and mechanical establishments may furnish materials to be manufactured in whole or in part by home workers, if such establishments are located within the state and subject to inspection and supervision by said commissioner or other agencies, as authorized by the general statutes, for the protection of life and health. Such establishments shall record the names and home addresses of all persons to whom materials for manufacturing purposes have been furnished and all payments made to such persons for work thus performed. All such records shall be preserved at least three years. They shall be accessible, during the actual operating hours of such establishments, to said commissioner or his representatives upon presentation of properly executed credentials, in order that the inspection and supervision of home work as provided by section 31-30 may be conducted freely and expeditiously at the discretion of said commissioner.

(1949 Rev., S. 3764.)



Section 31-32 - Penalty.

Any person who, or firm, partnership or corporation which, violates any provision of sections 31-29 to 31-31, inclusive, shall be fined not more than five hundred dollars for each separate offense.

(1949 Rev., S. 3765.)



Section 31-33 - Regulation of industrial home work.

Section 31-33 is repealed, effective October 1, 2012.

(1949 Rev., S. 3766; P.A. 95-79, S. 106, 189; P.A. 05-288, S. 135; P.A. 12-80, S. 193.)



Section 31-34 - Stained glass windows.

Section 31-34 is repealed, effective October 1, 2002.

(1949 Rev., S. 3750; P.A. 02-89, S. 90.)



Section 31-35 - Lighting and sanitary condition of factories and roundhouses.

Section 31-35 is repealed.

(1949 Rev., S. 3751; P.A. 73-379, S. 20, 21.)



Section 31-36 - Toilet room required in foundries. Penalty.

The commissioner shall have authority by order to that effect to require the proprietor of any foundry in which ten or more persons are employed, situated in a locality where there is such system for the disposal of sewage as to make such order practicable, to provide for the use of such employees a toilet room of such suitable dimensions as said commissioner determines, containing washbowls or sinks connected with running water, with facilities for heating the same, such room to be directly connected with such foundry building, properly heated, ventilated and protected from the dust of such foundry. Any person, company or corporation failing to comply with such order shall be fined not more than fifty dollars.

(1949 Rev., S. 3752; P.A. 74-185, S. 4.)

History: P.A. 74-185 referred to foundries which employed ten or more “persons” rather than “men”.



Section 31-37 - Toilet accommodations in manufacturing, mechanical and mercantile establishments and restaurants.

Section 31-37 is repealed.

(1949 Rev., S. 3753; February, 1965, P.A. 324; P.A. 73-379, S. 20, 21.)



Section 31-38 - Toilet accommodations on tobacco plantations.

Any person, firm or corporation employing twenty-five or more laborers on a tobacco plantation, which fails to provide adequate toilet accommodations for such employees, so arranged as to secure reasonable privacy for both sexes of such employees, shall be fined not less than twenty dollars nor more than one hundred dollars.

(1949 Rev., S. 8638.)



Section 31-38a - Sanitary, lighting and heating facilities for railroad employees.

Each railroad company, as that term is defined in section 16-1, shall provide for its employees employed in, at or near depots, terminals, passenger yards, coach yards, freight yards, switching yards, garages, repair shops, warehouses, assembly points, headquarters and other facilities of such company located in this state, adequate sanitary, lighting and heating facilities. The Labor Commissioner shall promulgate such regulations as he deems necessary and reasonable for the provision of such sanitary, lighting and heating facilities as the health of such employees requires. Such regulations shall provide, among other things, for the following: A water supply and drinking facilities; adequate toilet accommodations, which accommodations shall include adequate fixtures and be maintained in good repair and in a clean and sanitary condition, adequately ventilated with windows or suitable ventilators opening to the outside; adequate lighting and means for artificial lighting to illuminate all parts of the required facilities; washing rooms, rest rooms and dressing rooms, including provisions for showers where the nature of the work requires, hot water and lockers; heating facilities to provide sixty-five degrees Fahrenheit heat during the months of November through March; maintenance of such facilities; and such other items as are necessary to effectuate the purposes of this section.

(1959, P.A. 126, S. 1; P.A. 77-2, S. 3, 4.)

History: P.A. 77-2 changed minimum required temperature during months of November through March from 68 to 65 degrees Fahrenheit.



Section 31-38b - Commissioner to enforce.

The commissioner or his deputies shall inquire into the compliance with the provisions of section 31-38a and the regulations promulgated thereunder, shall make at least one inspection each year of all the facilities involved and shall investigate any complaint regarding the sanitary, lighting or heating facilities of such companies. The commissioner shall issue such orders of compliance as are required to enforce section 31-38a or the regulations thereunder and he shall report any failure to comply with such orders within sixty days to the prosecutor of the criminal court having jurisdiction in the area where the violation occurs. Any railroad company which fails to comply with such order or violates section 31-38a shall be fined not less than one hundred dollars for each such violation. Sections 31-7, 31-8, 31-44 and 31-50 shall, so far as they do not conflict with the terms of section 31-38a and this section, apply to the orders of the Labor Commissioner.

(1959, P.A. 126, S. 2, 3.)



Section 31-39 - Employees in paper factory to be vaccinated.

Section 31-39 is repealed.

(1949 Rev., S. 7358; P.A. 87-134.)



Section 31-39a - Operation of hydraulic loading and unloading equipment at resources recovery facilities.

(a) Except as provided in subsection (b) of this section, each owner or operator of a resources recovery facility, as defined in section 22a-207, that (1) serves more than four municipalities, and (2) employs a floor level feed system to load solid waste into a combustion unit, but does not use overhead cranes to load municipal solid waste into the waste feed hoppers, shall have, during such times as solid waste is being moved with hydraulic loading or unloading equipment, at least two employees of the facility familiar with the operation of such equipment present in the work area in which such equipment is being operated.

(b) No resources recovery facility shall be required to comply with the provisions of subsection (a) of this section if such facility has (1) a properly working camera trained on and with an unobscured view of the feed hopper area, or (2) a device that stops the feeder from operating whenever a person enters onto the feed hopper.

(P.A. 07-136, S. 1.)



Section 31-40 - Reporting serious accidents in establishments or work places under jurisdiction of Labor Commissioner.

Except as otherwise provided by law, the person in active charge of any establishment or work place coming under the jurisdiction of the Labor Commissioner shall forward by mail to the commissioner at his office, within fifteen days after each accident resulting in serious physical injury to an employee while at work in such establishment or work place, a written notice of every such accident of which he has knowledge, which notice shall state the name of the injured employee, the time of the accident and the nature of the injury and shall also contain a general description of the location in the establishment and of the character of the machine, if any, upon which the employee was at work at the time. The commissioner shall forthwith transmit to the person in charge of such establishment a written acknowledgment of the receipt of such notice, and shall keep a record of such accidents thus reported to him. Such records, notices and reports to the commissioner and any investigation made by him or his deputies or agents shall be privileged and confidential and shall not be open for examination or inspection, and neither such commissioner nor any of his deputies or agents shall be a competent witness as to the facts involved in such accident in any proceeding pending in any court, unless such commissioner, deputy or agent was present at the time of the occurrence of the accident. The term “accident resulting in serious physical injury”, as used in this section, shall be construed to mean an accident which results in the death of the employee or causes his absence from work for at least one week. Any person, after having received from the commissioner forms for such notices, who fails to send notice of any accident as required by this section, shall be fined not more than twenty dollars.

(1949 Rev., S. 3754; 1967, P.A. 444.)

History: 1967 act deleted reference to Hartford as location of commissioner’s office, deleted reference to “manufacturing or mercantile” establishments and added reference to work places under commissioner’s jurisdiction.

See Sec. 31-316 re employer’s duty to record and report employees’ injuries and to report insurance coverage and welfare fund payment provided to employees.



Section 31-40a - (Formerly Sec. 19-48). Reports of occupational diseases and investigations concerning them.

Each physician having knowledge of any person whom he believes to be suffering from poisoning from lead, phosphorus, arsenic, brass, wood alcohol or mercury or their compounds, or from anthrax or from compressed-air illness or any other disease, contracted as a result of the nature of the employment of such person, shall, within forty-eight hours, mail to the Labor Department, Department of Factory Inspection, as provided in section 31-9, a report stating the name, address and occupation of such patient, the name, address and business of his employer, the nature of the disease and such other information as may reasonably be required by said department. The department shall prepare and furnish to the physicians of this state suitable blanks for the reports herein required. No report made pursuant to the provisions of this section shall be admissible as evidence of the facts therein stated in any action at law or in any action under the Workers’ Compensation Act against any employer of such diseased person. Any physician who fails to send any report herein required or who fails to send the same within the time specified herein shall be liable to the state for a penalty of not more than ten dollars, recoverable by civil action in the name of the state by said department. The Labor Department, Department of Factory Inspection, as provided in section 31-9, is authorized to investigate and make recommendations for the elimination or prevention of occupational diseases reported to it in accordance with the provisions of this section. Said department is also authorized to study and provide advice in regard to conditions suspected of causing occupational diseases, provided information obtained upon investigations made in accordance with the provisions of this section shall not be admissible as evidence in any action at law to recover damages for personal injury or in any action under the Workers’ Compensation Act.

(1949 Rev., S. 3867; P.A. 73-449, S. 2; P.A. 78-349, S. 1, 3; P.A. 79-376, S. 28.)

History: P.A. 73-449 replaced department of health with labor department, department of factory inspection; Sec. 19-48 transferred to Sec. 31-40a in 1975; P.A. 78-349 deleted provision requiring labor department to pay physicians $0.50 for making report; P.A. 79-376 substituted “workers’ compensation act” for “workmen’s compensation act”.



Section 31-40b - Employers required to provide lung function tests to certain employees.

(a) Each employer shall, when required by the Labor Commissioner, at his own expense, provide lung function tests to each of his employees who, in the course of his employment, comes into contact with chemicals, materials, gases or other substances which have been identified as toxic and hazardous under the Occupational Safety and Health Standards, Subpart Z, Code of Federal Regulations, Title 29, Chapter XVII. The tests to be required, their frequency and the standards of administration of such tests shall be prescribed by regulation by the Labor Commissioner, with the advice of a physician specializing in pulmonary disease. No employee shall be required to have a lung function test against his will.

(b) Each employer employing persons within a foundry shall provide a mandatory lung function test at least once every two years and where appropriate, chest x-rays as prescribed by the Labor Commissioner for those employees exposed to the day to day manufacturing process, at the employer’s expense. The tests to be required, the definition of who shall take the tests and the standards for administration of such tests shall be prescribed by regulation adopted on or before January 1, 1981, by the Labor Commissioner, with the advice of a panel of physicians specializing in pulmonary disease. Said panel shall have five members, consisting of three physicians chosen by the Labor Commissioner from a list of qualified pulmonary specialists submitted by The American College of Chest Physicians, one physician chosen by the foundry employers and one physician chosen by the foundry employees. Employees shall be paid for the time involved in such testing. An employee shall be exempted from such testing if the tenets of his religion forbid participation in such tests, and he requests such an exemption. As used in this section, “foundry” means any business or works which utilizes sand in the casting of metals.

(P.A. 77-445; P.A. 80-132.)

History: P.A. 80-132 added Subsec. (b) re mandatory lung function tests.



Section 31-40c - Information and notice requirements for employers using or producing carcinogens.

(a) As used in this section:

(1) “Person” means one or more individuals, partnerships, associations, corporations, limited liability companies, business trusts, legal representatives or any organized group of persons.

(2) “Employer” means a person engaged in business who has employees, including the state and any political subdivision thereof.

(3) “Employee” means any person engaged in service to an employer in a business of his employer.

(b) Each employer shall post a list of all carcinogenic substances, as described in sections 19a-329 and 19a-331, which he uses or produces in the manufacture of any item, product or material, or which he uses or produces for purposes of research, experimentation or treatment. Such list shall be readily available for viewing by the employees. Such list shall be updated to reflect any changes to sections 19a-329 and 19a-331 within ninety days of the effective date of such changes.

(c) Upon offering employment to a prospective employee and on January first of each year each employer shall furnish to each of his employees a list of all such carcinogenic substances which he uses or produces in the manufacture of any item, product or material, or which he uses or produces for purposes of research, experimentation or treatment, and the dangers inherent in exposure to such substances.

(d) Each employer shall provide an education and training program for his new employees, during the first month of their employment, adequately describing the presence of such carcinogenic substances which he uses or produces in the manufacture of any item, product or material, or which he uses or produces for purposes of research, experimentation or treatment, the dangers inherent in exposure to such substances and proper methods for avoiding harmful effects from such substances by keeping exposure within the allowable limits set by regulations promulgated by the Federal Occupational Safety and Health Administration.

(e) Any person who supplies such carcinogenic substances to an employer shall label all such substances by generic or basic chemical name only and shall provide safe handling procedures for such substances.

(P.A. 80-257, S. 1–5; P.A. 95-79, S. 107, 189.)

History: P.A. 95-79 amended Subsec. (a) to redefine “person” to include limited liability companies, effective May 31, 1995.



Section 31-40d - Complaints of violations. Inspections. Discrimination prohibited.

(a) Any employee or representative of employees who believes that there is a violation by the employer of such employee of any provisions of section 31-40c may request an inspection by filing a complaint of such violation with the Labor Commissioner. The complaint shall be in writing, signed and set forth with reasonable particularity the grounds for the complaint. Within a reasonable period of time after receipt of such complaint, the Labor Commissioner shall notify the employer in writing of the complaint and permit the employer to demonstrate compliance with the provisions of section 31-40c. If such compliance has not been demonstrated to the satisfaction of the commissioner within fourteen days of the mailing of the notification, the commissioner or his authorized representative, upon presenting appropriate credentials to the employer, operator or agent in charge, shall inspect, at reasonable times, the employer’s workplace and all conditions pertinent to the grounds of the complaint and shall, in a reasonable manner, make any additional investigation deemed necessary by the commissioner or his representative for the full and effective determination of such employer’s compliance with the provisions of section 31-40c. Whenever the commissioner or his authorized representative, proceeding pursuant to this section, is denied admission to any such place of employment, he shall obtain a warrant to make an inspection or investigation of such place of employment from any judge of the Superior Court. Any judge of the Superior Court within the state is authorized to issue a warrant pursuant to this section and shall issue such warrant whenever he is satisfied that the following conditions are met: That the individual seeking the warrant is a duly authorized agent of the department; and that such individual has established under oath or affirmation that the place of employment to be investigated in accordance with this section is to be inspected to determine compliance or noncompliance with the requirements of section 31-40c.

(b) An employer shall not discriminate against or discipline, in any manner, any employee because such employee has filed a complaint of violations of section 31-40c, as provided in this section, or has assisted the commissioner or his authorized representative in the investigation of such a complaint.

(P.A. 81-291, S. 1.)



Section 31-40e - Order to comply. Citation. Hearing. Appeal.

(a) If, upon inspection or investigation of a complaint, the Labor Commissioner or his authorized representative believes that an employer has violated any requirements of section 31-40c, he shall with reasonable promptness issue to the employer an order to comply. Such order shall be in writing and shall specifically describe the nature of the violation, and shall state a reasonable time period within which the violation must be corrected by the employer. If such violation has not been corrected within such time period, the Labor Commissioner or his authorized representative shall with reasonable promptness issue a citation to the employer. Each citation shall be in writing and shall specifically describe the nature of the violation, and shall state a reasonable time period within which the violation must be corrected by the employer.

(b) The employer may request the commissioner to provide a hearing concerning any orders to comply, citations or penalties issued to the employer under the provisions of this section or section 31-40d or 31-40f, and such hearing shall then be afforded in accordance with sections 4-176e to 4-181a, inclusive. The employer may appeal the final decision of such hearing in accordance with section 4-183.

(P.A. 81-291, S. 2; P.A. 88-317, S. 90, 107.)

History: P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (b) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.



Section 31-40f - Penalties. Duties of Labor Commissioner. Private right of action.

(a) Any employer who has received a citation for a violation of the requirements of section 31-40c may be assessed a civil penalty of not more than one thousand dollars for each such violation.

(b) Any employer who fails to correct a violation for which a citation has been issued under the provisions of section 31-40d or 31-40e within the period permitted for its correction may be assessed a civil penalty of not more than one thousand dollars for each day during which such failure or violation continues.

(c) Any person who gives advance notice of any inspection to be conducted under section 31-40d or 31-40e, without authority from the Labor Commissioner or his designees, shall be assessed a civil penalty of not more than one thousand dollars.

(d) Any person who knowingly makes any false statement, representation or certification in any list, record or other document required to be maintained pursuant to section 31-40c shall be assessed a civil penalty of not more than ten thousand dollars.

(e) Any employer or individual who refuses entry to any authorized representative of the Labor Commissioner while such representative is attempting to conduct an investigation or inspection pursuant to the provisions of section 31-40d or 31-40e, or in any way wilfully obstructs him from carrying out his investigation or inspection, shall be assessed a civil penalty of not more than one thousand dollars.

(f) Any employer or individual who wilfully causes bodily harm to any authorized representative of the Labor Commissioner while such representative is attempting to conduct an investigation or inspection pursuant to the provisions of section 31-40d or 31-40e, shall be assessed a civil penalty of not more than ten thousand dollars.

(g) The Labor Commissioner shall have authority to assess all civil penalties provided in this section, giving due consideration to the appropriateness of the penalty with respect to the size of the business of the employer or owner being charged, the gravity of the violation, the good faith of the employer or owner, and the history of previous violations.

(h) Civil penalties owed under this section shall be paid to the commissioner for deposit into the Treasury of the state and may be recovered in a civil action in the name of the state of Connecticut brought in the superior court for the judicial district where the violation is alleged to have occurred or where the employer has its principal office. The penalties collected shall be used to defray the costs of enforcement of section 31-40c, as provided in sections 31-40d and 31-40e and this section.

(i) If an employer has not made timely correction of the violation stated in an order to comply issued according to the provisions of sections 31-40d and 31-40e, and the Labor Commissioner or his authorized representative has not issued a citation for such violation within sixty days of the expiration of such order to comply, any employee of such employer may bring a civil action for judicial enforcement of the requirements of section 31-40c, in the superior court for the judicial district where the violation is alleged to have occurred or where the employer has its principal office.

(P.A. 81-291, S. 3.)



Section 31-40g - Information requirements for employers using or producing substances hazardous to reproductive systems.

Upon offering employment to a prospective employee, each employer shall inform the prospective employee of any chemicals, toxic substances, radioactive materials or any other substances which he uses or produces in the manufacture of any item, product or material, or which he uses or produces for purposes of research, experimentation or treatment, which the employer should have reasonable cause to believe will cause birth defects or constitute a hazard to an individual’s reproductive system or to a fetus when the individual is exposed to any of such substances in the course of his job assignment. Such information shall be made available to current employees who are exposed to such hazards.

(P.A. 81-382, S. 3.)



Section 31-40h - Sterilization as condition of employment prohibited.

No employer, including the state or any political subdivision thereof, shall condition the employment, transfer or promotion of any individual on the sterilization of such individual.

(P.A. 81-382, S. 4.)



Section 31-40i - Enforcement. Private right of action.

If an employer has violated any of the provisions of section 31-40h, any individual aggrieved by such violation may bring a civil action for judicial enforcement of such provisions in the superior court for the judicial district where the violation is alleged to have occurred or where the employer has its principal office. Any individual who prevails in such civil action shall be awarded reasonable attorney’s fees and costs to be taxed by the court.

(P.A. 81-382, S. 5.)



Section 31-40j - Definitions.

As used in sections 31-40j to 31-40p, inclusive:

(1) “Person” means one or more individuals, partnerships, associations, corporations, limited liability companies, business trusts, legal representatives or any organized group of persons.

(2) “Employer” means a person engaged in business who has employees, including the state and any political subdivision thereof.

(3) “Employee” means any person who may be exposed under normal operating conditions or foreseeable emergencies to toxic substances while engaged in service to an employer in a business of his employer. For the purposes of this subdivision, “emergency” means any occurrence such as, but not limited to, equipment failure, rupture of containers or failure of control equipment which may or does result in an uncontrolled release of a toxic substance.

(4) “Toxic substance” means any substance: (A) Which has been identified as an air contaminant under the Occupational Safety and Health Standards, Code of Federal Regulations, Title 29, Chapter XVII, Subpart Z, Section 1910.1000, and (B) which an employer uses or produces in the manufacture of any item, product or material, or which he uses or produces for purposes of research, experimentation or treatment. “Toxic substance” shall not include carcinogenic substances, as described in sections 19a-329 and 19a-331.

(5) “Trade secret” means any unpatented, secret, commercially valuable plan, appliance, formulation or process which is used for the making, preparing, compounding, treating or processing of articles or materials which are trade commodities obtained from a person and which are recognized by law as confidential.

(P.A. 82-251, S. 1, 8; P.A. 95-79, S. 108, 189.)

History: P.A. 82-251 effective July 1, 1983; P.A. 95-79 redefined “person” to include limited liability companies, effective May 31, 1995.



Section 31-40k - Employee’s right to information concerning toxic substances. Employer’s list.

(a) Each employer shall post a sign, at a location readily available for viewing by employees, which informs the employees that they have the right to information from their employer regarding the toxic substances which the employer uses or produces in the manufacture of any item, product or material, or which he uses or produces for purposes of research, experimentation or treatment.

(b) On January 1, 1984, and annually thereafter, the employer shall furnish to the Labor Department a list of all such toxic substances.

(c) Each employee, or his representative, may request in writing from his employer all information relating to toxic substances, as provided in section 31-40l. If an employee, or his representative, has made a request for information on such a substance, and the employer has not supplied such information within five working days, the employer shall not require the employee to work with the substance until the information has been provided to the employee.

(P.A. 82-251, S. 2, 8.)

History: P.A. 82-251 effective July 1, 1983.



Section 31-40l - Information requirements for employer using or producing toxic substances.

(a) Each employer shall provide information on the toxic substances which he uses or produces in the manufacture of any item, product or material, or which he uses or produces for purposes of research, experimentation or treatment, for each of his new employees, during the first month of their employment, as follows: (1) The name of the toxic substance, including generic or chemical name; (2) the location of toxic substances to which the employee may be exposed; (3) the properties of toxic substances to which employees may be exposed; (4) the acute and chronic effects of exposure at hazardous levels and the symptoms of effect of such exposure, to the extent such information is available from the manufacturer, the supplier, the Federal Occupational Safety and Health Administration and the Labor Department’s Division of Occupational Safety and Health; (5) appropriate emergency treatment; (6) proper conditions for safe use of and exposure to such toxic substances; and (7) procedures for cleanup of leaks and spills of such toxic substances. All such information shall be provided, to the extent practicable, in informal and readily understandable language. Each employer shall also provide such information for any employee who is transferred from one job to another by the employer, within one month of such transfer, if the employee is exposed to additional toxic substances in his new job.

(b) Upon distribution of information to an employee under the provisions of subsection (a) of this section or subsection (c) of section 31-40k, the employer may require the employee to sign a statement acknowledging receipt of such information.

(P.A. 82-251, S. 3, 8.)

History: P.A. 82-251 effective July 1, 1983.



Section 31-40m - Information requirements of supplier of toxic substances. Labor Department assistance.

(a) Any person who supplies any toxic substance to an employer shall provide the following information to the employer: (1) The generic or basic chemical name of the toxic substance; (2) the level at which exposure to the substance is determined to be hazardous, if known; (3) the acute and chronic effects of exposure at hazardous levels; (4) the symptoms of such effects; (5) appropriate emergency treatment; (6) proper conditions for safe use and exposure to such toxic substance; (7) procedures for cleanup of leaks and spills of such toxic substance; and (8) a label on each container of any such substance which states, in a clearly legible and conspicuous form, that a toxic substance is contained therein, except that no such label shall be required for any container of alcoholic liquor, as defined in section 30-1, or food, as defined in section 21a-92.

(b) Upon request of an employer, the Labor Department shall provide such employer with all the information concerning the employer’s toxic substances which is available to the department at the time of such request, and which is relevant to the information requirements of sections 31-40j to 31-40p, inclusive.

(P.A. 82-251, S. 4, 8; P.A. 83-511, S. 1, 4.)

History: P.A. 82-251 effective July 1, 1983; P.A. 83-511 amended Subsec. (a)(8) to exclude containers of food and alcoholic liquor from the labeling requirements.



Section 31-40n - Trade secret protections. Registration with Labor Commissioner.

When an employer or an employer’s supplier claims that revealing the identity of a toxic substance, pursuant to the requirements of sections 31-40j to 31-40p, inclusive, would constitute the disclosure of a legally protectable trade secret, he may register this information as a trade secret with the Labor Commissioner. The commissioner shall assign a registry number to the substance. No employee of the Labor Department shall disclose to any person the identity of any substance so registered, except as required under the provisions of section 1-210. When responding to any request for information under the provisions of sections 31-40j to 31-40p, inclusive, such employer or supplier may refer to such substance by its registry number, and the employer or supplier shall not be required to reveal the name of such substance. All other information concerning such substance shall be provided by the employer or supplier as required by the provisions of sections 31-40j to 31-40p, inclusive.

(P.A. 82-251, S. 5, 8.)

History: P.A. 82-251 effective July 1, 1983.



Section 31-40o - Discrimination prohibited. Waiver of rights void.

(a) No employer shall discharge, or cause to be discharged, or in any manner discriminate against any employee who exercises the rights afforded to him pursuant to the provisions of sections 31-40j to 31-40p, inclusive, nor shall any pay, position, seniority or other benefits to which the employee may be entitled be lost because the employee exercised the rights provided by said sections.

(b) Any waiver by an employee or applicant for employment of the benefits or requirements of the provisions of sections 31-40j to 31-40p, inclusive, shall be against public policy and shall be null and void. Any employer’s request or requirement that an employee waive any rights provided under said sections as a condition of employment shall constitute an act of discrimination, for purposes of this section.

(P.A. 82-251, S. 6, 8.)

History: P.A. 82-251 effective July 1, 1983.



Section 31-40p - Severability.

If any section, clause or provision of sections 31-40j to 31-40o, inclusive, shall be unconstitutional or be ineffective in whole or in part, to the extent that it is not unconstitutional or ineffective, it shall be valid and effective and no other section, clause or provision shall on account thereof be deemed invalid or ineffective.

(P.A. 82-251, S. 7. 8.)

History: P.A. 82-251 effective July 1, 1983.



Section 31-40q - Smoking in the workplace. Designation of smoking rooms.

(a) As used in this section:

(1) “Person” means one or more individuals, partnerships, associations, corporations, limited liability companies, business trusts, legal representatives or any organized group of persons.

(2) “Employer” means a person engaged in business who has employees, including the state and any political subdivision thereof.

(3) “Employee” means any person engaged in service to an employer in the business of his employer.

(4) “Business facility” means a structurally enclosed location or portion thereof at which employees perform services for their employer. The term “business facility” does not include: (A) Facilities listed in subparagraph (A), (C) or (G) of subdivision (2) of subsection (b) of section 19a-342; (B) any establishment with a permit for the sale of alcoholic liquor pursuant to section 30-23 issued on or before May 1, 2003; (C) for any business that is engaged in the testing or development of tobacco or tobacco products, the areas of such business designated for such testing or development; or (D) during the period from October 1, 2003, to April 1, 2004, establishments with a permit issued for the sale of alcoholic liquor pursuant to section 30-22a or 30-26 or the bar area of a bowling establishment holding a permit pursuant to subsection (a) of section 30-37c.

(5) “Smoking” means the burning of a lighted cigar, cigarette, pipe or any other matter or substance which contains tobacco.

(b) Each employer with fewer than five employees in a business facility shall establish one or more work areas, sufficient to accommodate nonsmokers who request to utilize such an area, within each business facility under his control, where smoking is prohibited. The employer shall clearly designate the existence and boundaries of each nonsmoking area by posting signs which can be readily seen by employees and visitors. In the areas within the business facility where smoking is permitted, existing physical barriers and ventilation systems shall be used to the extent practicable to minimize the effect of smoking in adjacent nonsmoking areas.

(c) (1) Each employer with five or more employees shall prohibit smoking in any business facility under said employer’s control, except that an employer may designate one or more smoking rooms.

(2) Each employer that provides a smoking room pursuant to this subsection shall provide sufficient nonsmoking break rooms for nonsmoking employees.

(3) Each smoking room designated by an employer pursuant to this subsection shall meet the following requirements: (A) Air from the smoking room shall be exhausted directly to the outside by an exhaust fan, and no air from such room shall be recirculated to other parts of the building; (B) the employer shall comply with any ventilation standard adopted by (i) the Commissioner of Labor pursuant to chapter 571, (ii) the United States Secretary of Labor under the authority of the Occupational Safety and Health Act of 1970, as from time to time amended, or (iii) the federal Environmental Protection Agency; (C) such room shall be located in a nonwork area, where no employee, as part of his or her work responsibilities, is required to enter, except such work responsibilities shall not include any custodial or maintenance work carried out in the smoking room when it is unoccupied; and (D) such room shall be for the use of employees only.

(d) Nothing in this section may be construed to prohibit an employer from designating an entire business facility as a nonsmoking area.

(P.A. 83-268; P.A. 87-149, S. 1, 3; P.A. 91-94; P.A. 95-79, S. 109, 189; P.A. 03-45, S. 2; 03-235, S. 3; P.A. 04-9, S. 3.)

History: P.A. 87-149 amended Subsec. (b) to require employers to establish sufficient nonsmoking areas in business facilities and added Subsec. (c) to enable the labor commissioner to exempt certain employers from compliance with those requirements, effective April 1, 1988; P.A. 91-94 amended Subsec. (a) by reducing the minimum number of employees from 50 to 20 in Subdiv. (4); P.A. 95-79 amended Subsec. (a) to redefine “person” to include limited liability companies, effective May 31, 1995; P.A. 03-45 redefined “business facility” in Subsec. (a)(4), amended Subsec. (b) and replaced former Subsec. (c) with new Subsecs. (c) and (d) to prohibit smoking in any workplace with 5 or more employees, delete provision for exemption by Labor Commissioner, and provide for designation of smoking rooms, if desired by employer; P.A. 03-235 amended Subsec. (a)(4)(D) by adding the bar area of a bowling establishment holding a permit issued pursuant to Sec. 30-37c(a) to definition of “business facility”; P.A. 04-9 amended Subsec. (a)(4) by making technical changes.



Section 31-40r - Regulations establishing guidelines for exemptions from nonsmoking area requirements.

Section 31-40r is repealed, effective October 1, 2003.

(P.A. 87-149, S. 2, 3; P.A. 03-45, S. 4.)



Section 31-40s - Smoking or use of tobacco products outside of the workplace.

(a) No employer or agent of any employer shall require, as a condition of employment, that any employee or prospective employee refrain from smoking or using tobacco products outside the course of his employment, or otherwise discriminate against any individual with respect to compensation, terms, conditions or privileges of employment for smoking or using tobacco products outside the course of his employment, provided any nonprofit organization or corporation whose primary purpose is to discourage use of tobacco products by the general public shall be exempt from the provisions of this section.

(b) Nothing contained in this section shall be construed to affect (1) the provisions of section 31-40q, (2) municipal hiring practices involving paid firefighters and paid police officers, and (3) any collective bargaining agreement between a municipality and paid firefighters or paid police officers.

(P.A. 91-271, S. 3; P.A. 03-45, S. 3.)

History: P.A. 03-45 deleted reference to repealed Sec. 31-40r in Subsec. (b)(1).



Section 31-40t - Employee’s right to act in case of hazardous conditions. Complaints to and investigations by Labor Commissioner. Hearings. Regulations.

(a) As used in this section:

(1) “Person” means one or more individuals, partnerships, associations, corporations, limited liability companies, business trusts, legal representatives or any organized group of persons;

(2) “Employer” means a person engaged in business who has employees, including the state and any political subdivision of the state;

(3) “Employee” means any person engaged in service to an employer in a business of his employer;

(4) “Hazardous condition” means a condition which (A) causes or creates a substantial risk of death, disease or serious physical harm, whether imminent or as a result of long-term exposure, and which is beyond the ordinary expected risks inherent in a job after all feasible safety and health precautions have been taken, and (B) results from the employer’s violation of applicable safety and health standards established under any federal, state and local laws and regulations, any collective bargaining agreements and any industry codes.

(b) No employer shall discharge, discipline or otherwise penalize any employee because the employee (1) informs another employee that such other employee is working in or exposed to a hazardous condition or (2) refuses in good faith to expose himself to a hazardous condition in the workplace, provided (A) the condition causing the employee’s apprehension of death, disease or serious physical harm is of such a nature that a reasonable person, having the knowledge, education, training and experience necessary for the performance of the employee’s job, under the circumstances confronting the employee, would conclude that there is a hazardous condition, (B) there is insufficient time, due to the urgency of the situation, to eliminate or abate the hazardous condition through resort to regular statutory enforcement procedures, (C) the employee notifies the employer of the hazardous condition and asks the employer to correct or abate the hazardous condition and (D) the employer is unable or refuses to correct or abate such condition. No employee shall be discharged, disciplined or otherwise penalized while a hazardous condition continues to exist or is in the process of being corrected or abated.

(c) Any employee who believes that there is a violation by his employer of any provision of this section may file a written complaint with the Labor Commissioner within one hundred eighty days of the alleged violation. The complaint shall be signed and shall set forth with reasonable particularity the grounds for the complaint. Within thirty days after receipt of such complaint, the Labor Commissioner shall notify the employer in writing of the complaint. The commissioner, or his authorized representative, upon presenting appropriate credentials to the employer, operator or agent in charge, may inspect, at reasonable times, the employer’s workplace and all conditions pertinent to the grounds of the complaint and shall, in a reasonable manner, make any additional investigation deemed necessary by the commissioner or his representative for full and effective determination of any complaint he receives.

(d) If, upon inspection or investigation of a complaint, the Labor Commissioner or his authorized representative believes that an employer has violated any provisions of this section, he shall hold a hearing and shall, at least thirty days prior to the date of such hearing, mail a notice of such hearing to the employer and the employee. The commissioner shall resolve all issues relating to any dispute arising under the provisions of this section.

(e) The Labor Commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(f) Nothing in this section shall be construed to diminish or impair the rights of any person under any collective bargaining agreement.

(P.A. 91-33; P.A. 92-27; P.A. 95-79, S. 110, 189.)

History: P.A. 92-27 amended Subsec. (a)(2) to include the state and any political subdivision of the state in the definition of “employer”; P.A. 95-79 amended Subsec. (a) to redefine “person” to include limited liability companies, effective May 31, 1995.



Section 31-40u - Regulations establishing guidelines for use of video display terminals in state facilities.

Not later than July 1, 1994, the Labor Commissioner, in consultation with the Commissioner of Public Health shall issue guidelines establishing standards for the use of video display terminals by state employees. Such standards shall include, but not be limited to: (1) Maximum time limits that state employees may be required to work with a video display terminal without a rest break and the duration of the rest break; (2) requirements for protective screens or other safety devices; and (3) requirements designed to reduce or eliminate the adverse effects of repetitive motion in connection with the use of such terminals.

(P.A. 93-228, S. 29, 35; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-228 effective July 1, 1993; P.A. 93-381 and P.A. 93-435 authorized substitution of commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 31-40v - Establishment of safety and health committees by certain employers.

(a) In order to promote health and safety in places of employment in this state, each employer of twenty-five or more employees in this state, including the state and any political subdivision of the state, and each employer whose rate of work related injury and illness exceeds the average incidence rate of all industries in this state, shall administer a safety and health committee in accordance with regulations adopted pursuant to subsection (b) of this section. For purposes of this subsection, “incidence rate” means the number of federal Occupational Safety and Health Administration recordable injuries and illnesses per one hundred full-time employees.

(b) The chairman of the Workers’ Compensation Commission, in consultation with the Labor Commissioner and in accordance with the provisions of chapter 54, shall adopt regulations to carry out the provisions of this section. The regulations shall (1) prescribe the membership of safety and health committees to ensure representation of employees and employers; (2) specify the frequency of committee meetings; (3) require employers to make, file and maintain adequate written records of each committee meeting subject to inspection by the chairman or his authorized designee; (4) require employers to compensate employee representatives at their regular hourly wage while the employee representatives are engaged in safety and health committee training or are attending committee meetings; (5) prescribe the duties and functions of safety and health committees, which shall include (A) establishing procedures for workplace safety inspections by the committee, (B) establishing procedures for investigating all safety incidents, accidents, illnesses and deaths, (C) evaluating accident and illness prevention programs, (D) establishing training programs for the identification and reduction of hazards in the workplace which damage the reproductive systems of employees, and (E) establishing training programs to assist committee members in understanding and identifying the effects of employee substance abuse on workplace accidents and safety; and (6) prescribe guidelines for the training of safety and health committee members.

(c) Notwithstanding the provisions of this section, each employer who, on July 1, 1993, has an existing health and safety program or other program determined by the chairman of the Workers’ Compensation Commission to be effective in the promotion of health and safety in the workplace, shall not be required to comply with this section. The chairman of the Workers’ Compensation Commission, in consultation with the Labor Commissioner, shall adopt regulations, in accordance with the provisions of chapter 54, establishing the criteria for evaluating such programs.

(P.A. 93-228, S. 28, 35.)

History: P.A. 93-228 effective July 1, 1993.



Section 31-40w - Breastfeeding in the workplace.

(a) Any employee may, at her discretion, express breast milk or breastfeed on site at her workplace during her meal or break period.

(b) An employer shall make reasonable efforts to provide a room or other location, in close proximity to the work area, other than a toilet stall, where the employee can express her milk in private.

(c) An employer shall not discriminate against, discipline or take any adverse employment action against any employee because such employee has elected to exercise her rights under subsection (a) of this section.

(d) As used in this section, “employer” means a person engaged in business who has one or more employees, including the state and any political subdivision of the state; “employee” means any person engaged in service to an employer in the business of the employer; “reasonable efforts” means any effort that would not impose an undue hardship on the operation of the employer’s business; and “undue hardship” means any action that requires significant difficulty or expense when considered in relation to factors such as the size of the business, its financial resources and the nature and structure of its operation.

(P.A. 01-182.)



Section 31-41 - Order to remove excessive dust.

Section 31-41 is repealed.

(1949 Rev., S. 3755; P.A. 73-379, S. 20, 21.)



Section 31-42 - Appliances for threading shuttles.

Each person, firm or corporation engaged in weaving shall furnish suitable appliances to permit the threading of shuttles without the necessity of the operator putting any thread into his mouth or touching any portion of the shuttle with his lips.

(1949 Rev., S. 3758.)



Section 31-43 - Public laundries; sanitation.

A public laundry shall be regarded as a manufacturing establishment within the provisions of the statutes. No laundry work shall be done in any public laundry in a room used as a sleeping or living room. No employer shall permit any person to work in his public laundry who is affected with pulmonary tuberculosis, a scrofulous or venereal disease or a communicable skin affection.

(1949 Rev., S. 3759.)



Section 31-44 - Penalty for violation of orders.

Each owner, lessee or occupant of a factory or other building included within the provisions of this chapter, or owning or controlling the use of any room in such building, shall, for the violation of any provision of section 31-42 or 31-43, or for obstructing or hindering the commissioner or the commissioner’s deputies in carrying out the duties imposed on them by law, be fined not more than fifty dollars; but no prosecution shall be brought for any such violation until four weeks after notice has been given by the commissioner to such owner, lessee or occupant of any changes necessary to be made to comply with the provisions of said sections, and not then if, in the meantime, such changes have been made in accordance with such notification. Nothing herein shall limit the right of a person injured to bring an action to recover damages.

(1949 Rev., S. 3761; P.A. 74-338, S. 34, 94; P.A. 02-89, S. 71.)

History: P.A. 74-338 deleted reference to repealed Sec. 31-35; P.A. 02-89 deleted reference to Sec. 31-34, reflecting repeal of said section by the same public act, and made a technical change for purposes of gender neutrality.



Section 31-45 - Emergency kits required in factories.

Section 31-45 is repealed.

(1949 Rev., S. 7369; P.A. 73-379, S. 20, 21.)



Section 31-45a - Protection of feet.

The Labor Commissioner may promulgate and enforce regulations concerning adequate protection for those individuals who are employed in occupations where injuries to the foot present a hazard. Said commissioner may authorize the use of safety work shoes, boots or inner soles that provide adequate protection against puncture, bruises or other wounds which may be inflicted by nails, glass or other objects encountered in the normal course of employment.

(1972, P.A. 230.)



Section 31-46 and 31-46a - Safety regulations for workmen in building operations. Regulations for safe working conditions where no other provision; industrial safety committee.

Sections 31-46 and 31-46a are repealed.

(1949 Rev., S. 7359; 1951, S. 3012d; 1959, P.A. 525; 1961, P.A. 248; 1971, P.A. 870, S. 88; P.A. 73-379, S. 20, 21.)



Section 31-47 - Inspection of employee lodging houses.

Any agent of a firm or corporation and every other person who maintains or has charge of any structure used as a boarding house or place of abode for laborers employed by such person, firm or corporation shall, within seventy-two hours after such structure has been occupied for such purpose or purposes, notify the director of health of the town, city or borough in which such structure is located. Such director, within five days thereafter, shall inspect such premises and may forbid the use of the same altogether or make such other orders as he deems necessary to protect the health of the inmates. Any person violating any provision of this section or failing to comply with any order of a director of health made pursuant to this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 7364.)



Section 31-48 - Laborers not to be overcharged.

Any agent of a corporation, or other person employing laborers, who charges or exacts for articles or merchandise sold to such laborers a greater sum than is a reasonable price therefor in the town or city where such sales are made, shall be fined not more than twenty-five dollars for such sale of each separate article.

(1949 Rev., S. 7365.)



Section 31-48a - Recruitment or referral of professional strikebreaker restricted.

(a) As used in this section, “professional strikebreaker” means any person who has been employed anywhere two or more times in the same craft or industry in place of employees involved in strikes or lockouts. No person, partnership, agency, firm or corporation, or officer or agent thereof, shall recruit, procure, supply or refer any professional strikebreaker for employment in place of an employee involved in a strike or lockout in which such person, partnership, agency, firm or corporation is not directly interested. No professional strikebreaker shall take or offer to take the place in employment of employees involved in a strike or lockout. Any person, partnership, agency, firm or corporation which violates this section shall be guilty of a class E felony.

(b) Nothing in this section shall prevent or interfere with the recruiting or procuring of any person who is not a professional strikebreaker within the meaning of subsection (a) of this section, provided there shall be compliance with the provisions of section 31-121.

(1967, P.A. 509, S. 1; P.A. 13-258, S. 26.)

History: P.A. 13-258 amended Subsec. (a) to change penalty from fine of not less than $100 or more than $1,000 or imprisonment of not more than 3 years to a class E felony.



Section 31-48b - Use of electronic surveillance devices by employers limited. Prohibition on recording negotiations between employers and employees.

(a) For purposes of this section, “employer” means the owner or owners in the case of an unincorporated business, the partners in the case of a partnership, the officers in the case of a corporation or in the case of the state, any town, city or borough, or district, local or regional board of education, or housing authority or district department of health, the chief executive officer thereof.

(b) No employer or agent or representative of an employer shall operate any electronic surveillance device or system, including but not limited to the recording of sound or voice or a closed circuit television system, or any combination thereof, for the purpose of recording or monitoring the activities of his employees in areas designed for the health or personal comfort of the employees or for safeguarding of their possessions, such as rest rooms, locker rooms or lounges.

(c) Any employer who violates any provision of subsection (b) of this section shall, for the first offense, be fined five hundred dollars, for the second offense, be fined one thousand dollars and, for the third and any subsequent offense, be fined one thousand dollars and imprisoned thirty days.

(d) No employer or his agent or representative and no employee or his agent or representative shall intentionally overhear or record a conversation or discussion pertaining to employment contract negotiations between the two parties, by means of any instrument, device or equipment, unless such party has the consent of all parties to such conversation or discussion.

(e) Any employer or his agent or representative or any employee or his agent or representative who violates any provision of subsection (d) of this section shall be fined one thousand dollars or imprisoned one year, or both.

(1971, P.A. 338, S. 1–3; P.A. 80-209; P.A. 12-80, S. 92.)

History: P.A. 80-209 added Subsecs. (d) and (e) prohibiting secretive overhearing or recording of employment contract negotiations and imposing penalty for violation; P.A. 12-80 amended Subsec. (c) to add a fine of $1,000 for third and any subsequent offense and make technical changes.

Cited. 201 C. 685.



Section 31-48c - Hiring of municipal police during labor dispute prohibited.

No employer, except the state or any political subdivision thereof, or employee organization involved in a labor dispute shall hire any member of a municipal police department in the town in which the labor dispute is taking place for protection or other duties related to the labor dispute during the period of the labor dispute.

(P.A. 81-77.)



Section 31-48d - Employers engaged in electronic monitoring required to give prior notice to employees. Exceptions. Civil penalty.

(a) As used in this section:

(1) “Employer” means any person, firm or corporation, including the state and any political subdivision of the state which has employees;

(2) “Employee” means any person who performs services for an employer in a business of the employer, if the employer has the right to control and direct the person as to (A) the result to be accomplished by the services, and (B) the details and means by which such result is accomplished; and

(3) “Electronic monitoring” means the collection of information on an employer’s premises concerning employees’ activities or communications by any means other than direct observation, including the use of a computer, telephone, wire, radio, camera, electromagnetic, photoelectronic or photo-optical systems, but not including the collection of information (A) for security purposes in common areas of the employer’s premises which are held out for use by the public, or (B) which is prohibited under state or federal law.

(b) (1) Except as provided in subdivision (2) of this subsection, each employer who engages in any type of electronic monitoring shall give prior written notice to all employees who may be affected, informing them of the types of monitoring which may occur. Each employer shall post, in a conspicuous place which is readily available for viewing by its employees, a notice concerning the types of electronic monitoring which the employer may engage in. Such posting shall constitute such prior written notice.

(2) When (A) an employer has reasonable grounds to believe that employees are engaged in conduct which (i) violates the law, (ii) violates the legal rights of the employer or the employer’s employees, or (iii) creates a hostile workplace environment, and (B) electronic monitoring may produce evidence of this misconduct, the employer may conduct monitoring without giving prior written notice.

(c) The Labor Commissioner may levy a civil penalty against any person that the commissioner finds to be in violation of subsection (b) of this section, after a hearing conducted in accordance with sections 4-176e to 4-184, inclusive. The maximum civil penalty shall be five hundred dollars for the first offense, one thousand dollars for the second offense and three thousand dollars for the third and each subsequent offense.

(d) The provisions of this section shall not apply to a criminal investigation. Any information obtained in the course of a criminal investigation through the use of electronic monitoring may be used in a disciplinary proceeding against an employee.

(P.A. 98-142.)



Section 31-49 - Care required of a master for his servant’s safety.

It shall be the duty of the master to exercise reasonable care to provide for his servant a reasonably safe place in which to work, reasonably safe appliances and instrumentalities for his work and fit and competent persons as his colaborers and to exercise reasonable care in the appointment or designation of a vice-principal and to appoint as such vice-principal a fit and competent person. The default of a vice-principal in the performance of any duty imposed by law on the master shall be the default of the master.

(1949 Rev., S. 7367.)



Section 31-50 - Enforcement.

The commissioner shall enforce the provisions of part I of this chapter and sections 31-23 to 31-49, inclusive, by giving proper orders or notices to the persons or corporations owning, operating or managing the factories or buildings inspected by him and shall make complaint to the state’s attorneys of any violation of said provisions.

(1949 Rev., S. 3760.)



Section 31-50a - Noncompete agreements: Security guards.

(a) No employer may require any person employed in the classification 339032 of the standard occupational classification system of the Bureau of Labor Statistics of the United States Department of Labor to enter into an agreement prohibiting such person from engaging in the same or a similar job, at the same location at which the employer employs such person, for another employer or as a self-employed person, unless the employer proves that such person has obtained trade secrets, as defined in subsection (d) of section 35-51, of the employer.

(b) (1) Any person who is aggrieved by a violation of this section may bring a civil action in the Superior Court to recover damages and for such injunctive and equitable relief as the court deems appropriate.

(2) The Labor Commissioner may request the Attorney General to bring an action in the superior court for the judicial district of Hartford for restitution on behalf of any person injured by any violation of this section and for such injunctive or equitable relief as the court deems appropriate.

(c) The provisions of this section shall apply to agreements entered into, renewed or extended on or after October 1, 2007.

(P.A. 07-237, S. 1.)



Section 31-50b - Noncompete agreements: Broadcast employees.

(a) As used in this section:

(1) “Associated broadcast entities” means entities that provide reporting services to broadcast television or radio stations, including without limitation, subcontractors that provide weather, sports, traffic and other reports for broadcast or cablecast;

(2) “Broadcast employee” means any employee of a broadcast industry employer, except those employees whose services primarily include sales or management functions;

(3) “Broadcast industry employer” means the owner or operator of one or more broadcast television or radio stations, including any associated broadcast entity, but excluding cable stations or cable networks;

(4) “Broadcast television or radio station” means an entity that is owned or operated either by holding a Federal Communications Commission television or radio license for the station, or by operating a station through a local service, sales, marketing or outsourcing agreement;

(5) “Cable network” means an entity that distributes programming to two or more local cable systems;

(6) “Cable station” means an entity that produces or transmits programming to one or more local cable systems; and

(7) “Local cable system” means a cable system, as defined in 47 USC 522, as from time to time amended, operating in the state.

(b) No broadcast industry employer employment contract for the services of a broadcast employee may contain a provision requiring that such broadcast employee:

(1) Refrain from obtaining employment in a specified geographical area for a specified period of time after termination of employment with that broadcast industry employer;

(2) Disclose the terms or conditions of an offer of employment, or the existence of any such offer, from any other broadcast industry employer following the expiration of the term of the employment contract; or

(3) Agree to enter into a subsequent employment contract with the broadcast industry employer, or extend or renew the existing employment contract, upon the same terms and conditions offered by a prospective employer.

(c) Any person who is aggrieved by a violation of this section may bring a civil action in the Superior Court to recover damages, together with court costs and reasonable attorney’s fees.

(d) The provisions of this section shall apply to employment contracts entered into, renewed or extended on or after July 1, 2007.

(P.A. 07-237, S. 2.)

History: P.A. 07-237 effective July 1, 2007.



Section 31-51 - Blacklisting.

Any person, or any officer or agent of any corporation, company, firm, or the state or any political subdivision thereof, who blacklists any employee, mechanic or laborer, or publishes or causes to be published the name of any such employee, mechanic or laborer, with the intent and for the purpose of preventing such employee, mechanic or laborer from engaging in or securing employment from any other person, corporation, company, firm, or the state or any political subdivision thereof, or, in any manner, conspires or contrives, by correspondence or otherwise, to prevent such employee, mechanic or laborer from procuring employment, shall be fined not less than fifty and not more than two hundred dollars; but the provisions of this section shall not be construed so as to prohibit any person, or any officer or agent of any corporation, company, firm, or the state or any political subdivision thereof, from giving a truthful statement of any facts concerning a present or former employee of such person, corporation, company, firm, or the state or any political subdivision thereof, on the application of such employee or of any person, or any officer or agent of any corporation, company, firm, or the state or any political subdivision thereof, who may be considering the employment of such employee.

(1949 Rev., S. 8531; P.A. 75-104.)

History: P.A. 75-104 made provisions applicable to the state and its political subdivisions.

See Sec. 31-105 re unfair labor practices.



Section 31-51aa - Drug testing: Effect of collective bargaining agreement.

No provision of any collective bargaining agreement may contravene or supersede any provision of sections 31-51t to 31-51aa, inclusive, so as to infringe the privacy rights of any employee.

(P.A. 87-551, S. 12.)



Section 31-51aaa - Individual Development Account Reserve Fund: Use and administration.

(a) Funds from the Individual Development Account Reserve Fund shall be used to provide grants to community-based organizations that are operating certified state IDA programs for the purpose of providing matching funds for the individual development accounts in their programs, to assist the organizations to provide training, counseling and case management for program participants and for program administration purposes. Funds may also be used to pay for the evaluation required pursuant to section 31-51ccc, the operation of the clearinghouse, and the department’s administrative expenses for the Connecticut IDA Initiative. The department shall determine what proportion of the funds in the Individual Development Account Reserve Fund shall be used for each of these purposes.

(b) The Individual Development Account Reserve Fund shall be administered as follows:

(1) No new grant shall be approved by the department unless there is sufficient funding in the Individual Development Account Reserve Fund, as determined by the department, to meet all existing funding obligations including the maximum amount of state matching funds that would be required if each account holder in these certified programs met the savings goals in such account holder’s approved plan.

(2) Any funds remaining in the Individual Development Account Reserve Fund at the end of each fiscal year, and the interest thereon, shall be retained in said fund and used in the next succeeding fiscal year for expenditures set forth in subsection (a) of this section.

(c) Grants received by the community-based organization from the Individual Development Account Reserve Fund for matching funds shall be held in the organization’s local reserve fund. This fund shall be an account separate from account holders’ individual development accounts, and its funds shall be disbursed in accordance with subsections (e) and (f) of this section pursuant to regulations adopted pursuant to section 31-51ddd. Grants from the Individual Development Account Reserve Fund for matching funds to certified state IDA programs shall be made on behalf of each individual account holder in the maximum amount of two dollars for every one dollar deposited in the individual development account by the account holder, not to exceed three thousand dollars per account holder for the duration of the account holder’s participation in the program.

(d) The department and the community-based organizations, separately or cooperatively, may solicit grants and private contributions for the Individual Development Account Reserve Fund and for the local reserve funds of community-based organizations operating certified state IDA programs.

(e) If moneys are withdrawn from an individual development account by an account holder due to the account holder’s decision to leave the certified state IDA program, all matching funds designated for said moneys shall be forfeited by the account holder and shall be retained in the local reserve fund to match the funds of a new account holder, or if not used shall be returned by the community-based organization to the department for redeposit into the Individual Development Account Reserve Fund at the close of the grant. If the withdrawal is an emergency withdrawal, as defined in regulations adopted pursuant to section 31-51ddd, or is a withdrawal due to circumstances other than an account holder’s decision to leave the certified state IDA program, the community-based organization may retain the matching funds for the account holder in its local reserve fund until such account holder redeposits the withdrawn funds.

(f) When the account holder has made sufficient deposits to such account holder’s individual development account to achieve the savings goals set forth in such account holder’s approved plan, the community-based organization shall pay such sum together with the matching funds from the organization’s local reserve account that are attributed to this individual development account, directly to the person or entity providing the goods or services. Where matching funds from the Individual Development Account Reserve Fund have not been paid out by the community-based organization for an eligible purpose within five years after the establishment of an individual development account grant, the matching funds from the Individual Development Account Reserve Fund shall be returned to the department for deposit in the Individual Development Account Reserve Fund, except that the community-based organization may grant a leave of absence or extension of time to an account holder for a period not to exceed two years, within such five-year period in accordance with regulations adopted pursuant to section 31-51ddd.

(P.A. 00-192, S. 5, 102; P.A. 13-140, S. 2.)

History: P.A. 00-192 effective January 1, 2001; P.A. 13-140 amended Subsec. (b)(1) by replacing “goal” with “goals”, amended Subsec. (c) by deleting provision re $1,000 maximum on matching funds per account holder per calendar year, amended Subsec. (e) by deleting provision re December 31 deadline for return of matching funds, adding provisions requiring forfeited moneys to be retained in the local reserve fund or returned to the department at the close of the grant, deleting provision re account holder leaving the certified state IDA program, and making a technical change, and amended Subsec. (f) by replacing “goal” with “goals”, changing time frame for return of matching funds from within 5 years of opening the IDA to within 5 years of the establishment of the IDA grant and deleting provision re account holder not making contributions, effective June 18, 2013.



Section 31-51bb - Right of employee to pursue cause of action.

No employee shall be denied the right to pursue, in a court of competent jurisdiction, a cause of action arising under the state or federal Constitution or under a state statute solely because the employee is covered by a collective bargaining agreement. Nothing in this section shall be construed to give an employee the right to pursue a cause of action in a court of competent jurisdiction for breach of any provision of a collective bargaining agreement or other claims dependent upon the provisions of a collective bargaining agreement.

(P.A. 88-275, S. 1.)



Section 31-51bbb - Account funds excluded in determination of eligibility for or benefit level of certain programs.

Notwithstanding any other provision of the general statutes, funds deposited into, held in, credited to, or withdrawn from an individual development account for a purpose consistent with the approved plan, including accrued interest, shall be excluded in the determination of eligibility for, or the benefit level of, any needs-based program using state or joint federal and state funding, consistent with applicable state and federal law.

(P.A. 00-192, S. 7, 102.)

History: P.A. 00-192 effective January 1, 2001.



Section 31-51ccc - Program evaluation. Report.

The department shall evaluate the Connecticut IDA Initiative for each fiscal year ending June thirtieth. Based on such evaluation, the department shall provide a comprehensive report on the initiative to the speaker of the House of Representatives and the president pro tempore of the Senate no later than February first of the year following the end of each fiscal year, beginning for the fiscal year ending June 30, 2001.

(P.A. 00-192, S. 8, 102.)

History: P.A. 00-192 effective January 1, 2001.



Section 31-51cc to 31-51gg - Family and medical leave: Definitions, length of leave, eligibility. Prohibition of discrimination. Regulations, report. Phase-in provisions. Report on establishment of state-wide job bank.

Sections 31-51cc to 31-51gg, inclusive, are repealed, effective January 1, 1997.

(P.A. 89-382, S. 1–6; P.A. 95-79, S. 113, 189; P.A. 96-140, S. 9, 10.)



Section 31-51ddd - Regulations.

(a) The Labor Commissioner, in consultation with the State Treasurer shall, in accordance with chapter 54, adopt regulations to implement the provisions of sections 31-51ww to 31-51eee, inclusive, and to administer the Connecticut IDA Initiative. Such regulations shall establish standards and guidelines, consistent with the provisions of sections 31-51ww to 31-51eee, inclusive, for certified state IDA programs, including, but not limited to: (1) Income eligibility requirements for account holders; (2) permissible savings goals for certified state IDA programs; (3) the services that each certified state IDA program shall provide to assist its account holders in meeting their savings goals including credit history assessments, assistance in credit repair and ongoing credit stability, general financial education and asset-specific training, ongoing case management and other support services; (4) procedures and timelines for establishment of savings accounts within financial institutions and for the deposit of funds into individual savings accounts, the department’s Individual Development Account Reserve Fund, and local reserve funds maintained by certified community-based organizations; (5) allowable uses of matching funds from the Individual Development Account Reserve Fund and procedures for the making of grants from such fund; (6) procedures and permissible reasons for emergency withdrawals of funds from individual accounts and leaves of absence from the program; (7) accounting and financial reporting procedures required of all certified community-based organizations; (8) required content of and deadlines for all program and evaluation reports by community-based organizations to the department; (9) required components of the approved plan between the account holder and the community-based organization, including but not limited to, savings goals, matching rates, required participation in education and training, contingency plans if the account holder fails to meet projected savings goals or schedules, savings withdrawal procedures and limitations, procedures for withdrawing from the program, provision for the disposition of funds in the event of the account holder’s death, and provision for amendment of the plan with the concurrence of the account holder and the community-based organization; (10) the process of approval, certification, suspension and decertification of an individual development account program; and (11) the application and implementation of any restrictions on or requirements of funding expenditures as required under state or federal law.

(b) Such regulations shall specify the process by which the department shall solicit proposals from community-based organizations to operate certified state IDA programs, and the criteria and process that shall be used by the department in granting state certification and determining the number of individual development accounts eligible for matching funds from the Individual Development Account Reserve Fund. Criteria that shall be used in granting state certification and in allocating funds from the Individual Development Account Reserve Fund to certified state IDA programs shall include, but not be limited to, the community-based organization’s level of competence in meeting all financial and programmatic requirements of a certified state IDA program and the fiscal capacity of the organization to meet all financial obligations of the program and, to the extent possible, the geographic location of the organization.

(P.A. 00-192, S. 9, 102.)

History: P.A. 00-192 effective May 26, 2000 (Revisor’s note: In Subsec. (a), “with” was inserted editorially by the Revisors before “chapter 54”, for proper form).



Section 31-51eee - Receipt of funds authorized.

Nothing in sections 31-51ww to 31-51ddd, inclusive, shall preclude a community-based organization or other entity from establishing an individual development account program and receiving matching funds from sources other than the Individual Development Account Reserve Fund.

(P.A. 00-192, S. 10, 102.)

History: P.A. 00-192 effective May 26, 2000.



Section 31-51f - Participation in Manpower Development and Training Act.

The Labor Department and the Department of Education are authorized to participate in the Manpower Development and Training Act of 1962, as amended, by providing from funds appropriated or transferred to them for such purpose, in accordance with and to the extent required by said federal act, amounts necessary to match the amounts expended by the United States Treasury.

(1963, P.A. 608, S. 1.)

History: (Revisor’s note: In 1997 a reference to “Education Department” was changed editorially by the Revisors to “Department of Education” for consistency with customary statutory usage).



Section 31-51fff - Restrictions on funding expenditures to apply.

Notwithstanding the provisions of sections 31-51ww to 31-51eee, inclusive, any restrictions on funding expenditures required under any state or federal law shall apply.

(P.A. 00-192, S. 12, 102.)

History: P.A. 00-192 effective May 26, 2000.



Section 31-51g - Use of polygraph prohibited. Penalty. Exceptions.

(a) For the purposes of this section “polygraph” means any mechanical or electrical instrument or device of any type used or allegedly used to examine, test or question individuals for the purpose of determining truthfulness.

(b) (1) No person, firm, corporation, association or the state or any political subdivision thereof shall request or require any prospective employee or any employee to submit to, or take, a polygraph examination as a condition of obtaining employment or of continuing employment with such employer or dismiss or discipline in any manner an employee for failing, refusing or declining to submit to or take a polygraph examination. (2) No employment agency, as defined in section 31-129, and no agent for an employer shall require any person to submit to, or take, a polygraph examination for any purposes whatsoever.

(c) Any person, firm, corporation or association which violates any provision of this section shall be fined not less than two hundred fifty dollars nor more than one thousand dollars for each violation.

(d) The provisions of this section shall not apply to persons to be employed (1) by the state or any local government or any political subdivision thereof in any police department except for civilian employees within the department or (2) by the Department of Correction, but shall apply with respect to obtaining and maintaining employment of other persons by the state or any local government or political subdivision thereof.

(1967, P.A. 488, S. 1-4; P.A. 75-631; P.A. 98-126, S. 2.)

History: P.A. 75-631 made provisions applicable to the state and its political subdivisions; P.A. 98-126 amended Subsec. (d) to make provisions of section inapplicable to persons to be employed by the Department of Correction.



Section 31-51h - Employer not to cancel insurance coverage or cease making contributions to welfare fund of employee eligible to receive or receiving workers’ compensation or sick leave payments. Employer accident report. Complaint. Hearing. Appeal.

Section 31-51h is repealed.

(1967, P.A. 782; P.A. 76-420, S. 1, 2; P.A. 77-116; P.A. 79-376, S. 29; P.A. 81-464, S. 1; P.A. 82-398, S. 7.)



Section 31-51hh - Reimbursement by employee of any loss or shortage resulting from wrongdoing by a customer.

No employer may request or require reimbursement from an employee for any loss or shortage incurred in the course of the employer’s business as a result of any wrongdoing on the part of a customer.

(P.A. 89-78.)



Section 31-51i - Employer inquiries about erased criminal record prohibited. Discrimination on the basis of erased criminal record or provisional pardon prohibited. Availability of information on employment application form. Duties of consumer reporting agency issuing consumer report for employment purposes containing criminal matters of public record.

(a) For the purposes of this section, “employer” means any person engaged in business who has one or more employees, including the state or any political subdivision of the state.

(b) No employer or an employer’s agent, representative or designee may require an employee or prospective employee to disclose the existence of any arrest, criminal charge or conviction, the records of which have been erased pursuant to section 46b-146, 54-76o or 54-142a.

(c) An employment application form that contains any question concerning the criminal history of the applicant shall contain a notice, in clear and conspicuous language: (1) That the applicant is not required to disclose the existence of any arrest, criminal charge or conviction, the records of which have been erased pursuant to section 46b-146, 54-76o or 54-142a, (2) that criminal records subject to erasure pursuant to section 46b-146, 54-76o or 54-142a are records pertaining to a finding of delinquency or that a child was a member of a family with service needs, an adjudication as a youthful offender, a criminal charge that has been dismissed or nolled, a criminal charge for which the person has been found not guilty or a conviction for which the person received an absolute pardon, and (3) that any person whose criminal records have been erased pursuant to section 46b-146, 54-76o or 54-142a shall be deemed to have never been arrested within the meaning of the general statutes with respect to the proceedings so erased and may so swear under oath.

(d) No employer or an employer’s agent, representative or designee shall deny employment to a prospective employee solely on the basis that the prospective employee had a prior arrest, criminal charge or conviction, the records of which have been erased pursuant to section 46b-146, 54-76o or 54-142a or that the prospective employee had a prior conviction for which the prospective employee has received a provisional pardon pursuant to section 54-130a.

(e) No employer or an employer’s agent, representative or designee shall discharge, or cause to be discharged, or in any manner discriminate against, any employee solely on the basis that the employee had, prior to being employed by such employer, an arrest, criminal charge or conviction, the records of which have been erased pursuant to section 46b-146, 54-76o or 54-142a or that the employee had, prior to being employed by such employer, a prior conviction for which the employee has received a provisional pardon pursuant to section 54-130a.

(f) The portion of an employment application form which contains information concerning the criminal history record of an applicant or employee shall only be available to the members of the personnel department of the company, firm or corporation or, if the company, firm or corporation does not have a personnel department, the person in charge of employment, and to any employee or member of the company, firm or corporation, or an agent of such employee or member, involved in the interviewing of the applicant.

(g) Notwithstanding the provisions of subsection (f) of this section, the portion of an employment application form which contains information concerning the criminal history record of an applicant or employee may be made available as necessary to persons other than those specified in said subsection (f) by:

(1) A broker-dealer or investment adviser registered under chapter 672a in connection with (A) the possible or actual filing of, or the collection or retention of information contained in, a form U-4 Uniform Application for Securities Industry Registration or Transfer, (B) the compliance responsibilities of such broker-dealer or investment adviser under state or federal law, or (C) the applicable rules of self-regulatory organizations promulgated in accordance with federal law;

(2) An insured depository institution in connection with (A) the management of risks related to safety and soundness, security or privacy of such institution, (B) any waiver that may possibly or actually be sought by such institution pursuant to section 19 of the Federal Deposit Insurance Act, 12 USC 1829(a), (C) the possible or actual obtaining by such institution of any security or fidelity bond, or (D) the compliance responsibilities of such institution under state or federal law; and

(3) An insurance producer licensed under chapter 701a in connection with (A) the management of risks related to security or privacy of such insurance producer, or (B) the compliance responsibilities of such insurance producer under state or federal law.

(h) (1) For the purposes of this subsection: (A) “Consumer reporting agency” means any person who regularly engages, in whole or in part, in the practice of assembling or preparing consumer reports for a fee, which reports compile and report items of information on consumers that are matters of public record and are likely to have an adverse effect on a consumer’s ability to obtain employment, but does not include any public agency; (B) “consumer report” means any written, oral or other communication of information bearing on an individual’s credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics or mode of living; and (C) “criminal matters of public record” means information obtained from the Judicial Department relating to arrests, indictments, convictions, outstanding judgments, and any other conviction information, as defined in section 54-142g.

(2) Each consumer reporting agency that issues a consumer report that is used or is expected to be used for employment purposes and that includes in such report criminal matters of public record concerning the consumer shall:

(A) At the time the consumer reporting agency issues such consumer report to a person other than the consumer who is the subject of the report, provide the consumer who is the subject of the consumer report (i) notice that the consumer reporting agency is reporting criminal matters of public record, and (ii) the name and address of the person to whom such consumer report is being issued;

(B) Maintain procedures designed to ensure that any criminal matter of public record reported is complete and up-to-date as of the date the consumer report is issued, which procedures shall, at a minimum, conform to the requirements set forth in section 54-142e.

(3) This subsection shall not apply in the case of an agency or department of the United States government seeking to obtain and use a consumer report for employment purposes if the head of the agency or department makes a written finding pursuant to 15 USC 1681b(b)(4)(A).

(1969, P.A. 679; P.A. 02-136, S. 2; P.A. 03-203, S. 3; P.A. 06-187, S. 87; P.A. 07-243, S. 1; Jan. Sp. Sess. P.A. 08-1, S. 35; P.A. 08-53, S. 1.)

History: P.A. 02-136 added new Subsecs. (a) to (e) to define “employer”, to prohibit employers from requiring disclosure by applicants or employees of erased criminal records, to require notice on employment application forms advising applicants that they are not required to disclose erased criminal records, to prohibit the denial of employment solely on the basis of an erased criminal record and to prohibit discharge or discrimination against an employee solely on the basis that the employee had criminal records erased prior to the employment, respectively, designated existing provisions as Subsec. (f) and amended said Subsec. by replacing “a job application form” with “an employment application form”, replacing “arrest record of a job applicant” with “criminal history record of an applicant or employee”, deleting former provisions re availability of arrest records and adding provisions re availability of employment application forms containing criminal history records; P.A. 03-203 added Subsec. (g) re exceptions to confidentiality of criminal history record portion of employment application, effective July 9, 2003; P.A. 06-187 amended Subsec. (d) to prohibit denial of employment solely on the basis that prospective employee had a prior conviction for which the prospective employee has received a provisional pardon pursuant to Sec. 54-130a and amended Subsec. (e) to prohibit discrimination against any employee solely on the basis that employee had, prior to being employed by such employer, a prior conviction for which the employee has received a provisional pardon pursuant to Sec. 54-130a; P.A. 07-243 added Subsec. (h) re duties of consumer reporting agency issuing consumer report used for employment purposes that includes criminal matters of public record, effective February 1, 2008; Jan. Sp. Sess. P.A. 08-1 changed effective date of P.A. 07-243, S. 1, from February 1, 2008, to May 1, 2008, effective January 25, 2008; P.A. 08-53 amended Subsec. (h) to delete erased records and pardons in definition of “criminal matters of public record” in Subdiv. (1)(C), to delete former Subdiv. (2)(B) re access to information on Judicial Department’s Internet web site, to redesignate existing Subdiv. (2)(C) as new Subdiv. (2)(B) and to amend same to require procedures that, at a minimum, conform to requirements in Sec. 54-142e, effective May 1, 2008.

See Sec. 54-142e re duties of consumer reporting agencies and Judicial Department re information necessary to identify and delete erased criminal records.



Section 31-51ii - Meal periods. Exemptions. Regulations.

(a) No person shall be required to work for seven and one-half or more consecutive hours without a period of at least thirty consecutive minutes for a meal. Such period shall be given at some time after the first two hours of work and before the last two hours.

(b) The provisions of this section shall not be construed to alter or impair the provisions of any collective bargaining agreement in effect on July 1, 1990.

(c) The Labor Commissioner shall exempt any employer from the requirements of this section if he finds that (1) requiring compliance would be adverse to public safety, (2) the duties of a position may only be performed by one employee, (3) the employer employs less than five employees on a shift at a single place of business provided the exemption shall only apply to the employees on such shift or (4) the continuous nature of an employer’s operations, such as chemical production or research experiments, requires that employees be available to respond to urgent or unusual conditions at all times and such employees are compensated for break and meal periods. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish the procedures and requirements for the granting of such exemptions.

(d) The provisions of this section shall not apply to any professional employee certified by the State Board of Education and employed by a local or regional board of education of any town or regional school district to work directly with children.

(e) The provisions of this section shall not prevent any employer and employee from entering into a written agreement providing for a different schedule of meal periods than the schedule required by subsection (a) of this section.

(f) The provisions of this section shall not apply to any employer who provides thirty or more total minutes of paid rest or meal periods to employees within each seven and one-half hour work period.

(g) Any employer who violates the provisions of this section may be subject to civil penalties in accordance with section 31-69a.

(P.A. 89-71, S. 1, 2; P.A. 90-37, S. 1, 2; P.A. 96-122.)

History: P.A. 89-71 effective July 1, 1990; P.A. 90-37 added Subsec. (e) concerning written agreements for different schedules and Subsec. (f) concerning employers who provide 30 or more total minutes of paid rest or meal periods within seven-and-one-half-hour work periods; P.A. 96-122 added Subsec. (g) making employers who violate the section subject to civil penalties.



Section 31-51jj - Notice to employees of incoming emergency telephone calls.

(a) For purposes of this section:

(1) “Emergency” means a situation in which a member of the employee’s family or a person designated by the employee in accordance with section 1-56r has died, has experienced a serious physical injury or is ill and in need of medical attention; and

(2) “Member of the employee’s family” means a mother, father, husband, wife, son, daughter, sister or brother of the employee.

(b) An employer shall notify an employee of an incoming emergency telephone call for the employee if the caller states that the emergency involves a member of the employee’s family or a person designated by the employee in accordance with section 1-56r. It shall not be a violation of this section if the employer proves, by a preponderance of the evidence, that he or she made reasonable efforts to notify the employee of the emergency telephone call.

(c) The failure of an employer to comply with any provision of this section shall be an infraction.

(P.A. 93-347; P.A. 02-105, S. 10.)

History: P.A. 02-105 amended Subsec. (a)(1) to redefine “emergency” and amended Subsec. (b) to require employer to notify employee of incoming emergency call from a person designated by the employee in accordance with Sec. 1-56r.



Section 31-51k - Employment of alien not entitled to residence.

(a) No employer shall knowingly employ an alien who is not entitled to lawful residence in the United States.

(b) Violation of the provisions of this section shall be punishable by a fine of not less than two hundred nor more than five hundred dollars and, for any subsequent offense, by the penalty for a class A misdemeanor.

(c) The Labor Commissioner shall, on or before October 1, 1972, promulgate regulations specifying the procedure to be followed by each employer to insure compliance with the provisions of this section.

(1972, P.A. 275, S. 1–3.)



Section 31-51kk - Family and medical leave: Definitions.

As used in sections 31-51kk to 31-51qq, inclusive:

(1) “Eligible employee” means an employee who has been employed (A) for at least twelve months by the employer with respect to whom leave is requested; and (B) for at least one thousand hours of service with such employer during the twelve-month period preceding the first day of the leave;

(2) “Employ” includes to allow or permit to work;

(3) “Employee” means any person engaged in service to an employer in the business of the employer;

(4) “Employer” means a person engaged in any activity, enterprise or business who employs seventy-five or more employees, and includes any person who acts, directly or indirectly, in the interest of an employer to any of the employees of such employer and any successor in interest of an employer, but shall not include the state, a municipality, a local or regional board of education, or a private or parochial elementary or secondary school. The number of employees of an employer shall be determined on October first annually;

(5) “Employment benefits” means all benefits provided or made available to employees by an employer, including group life insurance, health insurance, disability insurance, sick leave, annual leave, educational benefits and pensions, regardless of whether such benefits are provided by practice or written policy of an employer or through an “employee benefit plan”, as defined in Section 1002(3) of Title 29 of the United States Code;

(6) “Health care provider” means (A) a doctor of medicine or osteopathy who is authorized to practice medicine or surgery by the state in which the doctor practices; (B) a podiatrist, dentist, psychologist, optometrist or chiropractor authorized to practice by the state in which such person practices and performs within the scope of the authorized practice; (C) an advanced practice registered nurse, nurse practitioner, nurse midwife or clinical social worker authorized to practice by the state in which such person practices and performs within the scope of the authorized practice; (D) Christian Science practitioners listed with the First Church of Christ, Scientist in Boston, Massachusetts; (E) any health care provider from whom an employer or a group health plan’s benefits manager will accept certification of the existence of a serious health condition to substantiate a claim for benefits; (F) a health care provider as defined in subparagraphs (A) to (E), inclusive, of this subdivision who practices in a country other than the United States, who is licensed to practice in accordance with the laws and regulations of that country; or (G) such other health care provider as the Labor Commissioner determines, performing within the scope of the authorized practice. The commissioner may utilize any determinations made pursuant to chapter 568;

(7) “Parent” means a biological parent, foster parent, adoptive parent, stepparent or legal guardian of an eligible employee or an eligible employee’s spouse, or an individual who stood in loco parentis to an employee when the employee was a son or daughter;

(8) “Person” means one or more individuals, partnerships, associations, corporations, business trusts, legal representatives or organized groups of persons;

(9) “Reduced leave schedule” means a leave schedule that reduces the usual number of hours per workweek, or hours per workday, of an employee;

(10) “Serious health condition” means an illness, injury, impairment, or physical or mental condition that involves (A) inpatient care in a hospital, hospice, nursing home or residential medical care facility; or (B) continuing treatment, including outpatient treatment, by a health care provider;

(11) “Son or daughter” means a biological, adopted or foster child, stepchild, legal ward, or, in the alternative, a child of a person standing in loco parentis, who is (A) under eighteen years of age; or (B) eighteen years of age or older and incapable of self-care because of a mental or physical disability; and

(12) “Spouse” means a husband or wife, as the case may be.

(P.A. 96-140, S. 1, 10; P.A. 06-102, S. 12.)

History: P.A. 96-140 effective January 1, 1997; P.A. 06-102 redefined “son or daughter” to substitute “or, in the alternative, a child” for “or a child”.



Section 31-51l - Leave of absence for certain public and private employees elected to public office.

Any person employed by a private employer which employs more than twenty-five persons, or by a municipality in which there is no ordinance or charter provision to the contrary, who leaves such employment to accept a full-time elective municipal or state office shall be granted a personal leave of absence from such employment for not more than two consecutive terms of such office. Upon reapplication for his original position at the expiration of such term or terms of office, such person shall be reinstated to his original position or a similar position with equivalent pay and accumulated seniority, retirement, fringe benefits and other service credits, unless the employer’s circumstances have so changed as to make it impossible or unreasonable to do so. Such person shall give notice in writing to his employer that he is a candidate for a full-time municipal or state office within thirty days after nomination for that office.

(P.A. 73-258; P.A. 74-241; P.A. 77-120.)

History: P.A. 74-241 made provisions re personal leaves of absence for persons elected to office applicable to municipalities “in which there is no ordinance or charter provision to the contrary”; P.A. 77-120 permitted leaves of absence for not more than two consecutive terms rather than for a single term.

See Sec. 2-3a re prohibition against employers’ discrimination against candidates for or members of General Assembly.



Section 31-51ll - Family and medical leave: Length of leave; eligibility; intermittent or reduced leave schedules; substitution of accrued paid leave; notice to employer.

(a)(1) Subject to section 31-51mm, an eligible employee shall be entitled to a total of sixteen workweeks of leave during any twenty-four-month period, such twenty-four-month period to be determined utilizing any one of the following methods: (A) Consecutive calendar years; (B) any fixed twenty-four-month period, such as two consecutive fiscal years or a twenty-four-month period measured forward from an employee’s first date of employment; (C) a twenty-four-month period measured forward from an employee’s first day of leave taken under sections 31-51kk to 31-51qq, inclusive; or (D) a rolling twenty-four-month period measured backward from an employee’s first day of leave taken under sections 31-51kk to 31-51qq, inclusive.

(2) Leave under this subsection may be taken for one or more of the following reasons:

(A) Upon the birth of a son or daughter of the employee;

(B) Upon the placement of a son or daughter with the employee for adoption or foster care;

(C) In order to care for the spouse, or a son, daughter or parent of the employee, if such spouse, son, daughter or parent has a serious health condition;

(D) Because of a serious health condition of the employee; or

(E) In order to serve as an organ or bone marrow donor.

(b) Entitlement to leave under subparagraph (A) or (B) of subdivision (2) of subsection (a) of this section may accrue prior to the birth or placement of a son or daughter when such leave is required because of such impending birth or placement.

(c) (1) Leave under subparagraph (A) or (B) of subdivision (2) of subsection (a) of this section for the birth or placement of a son or daughter may not be taken by an employee intermittently or on a reduced leave schedule unless the employee and the employer agree otherwise. Subject to subdivision (2) of this subsection concerning an alternative position, subdivision (2) of subsection (f) of this section concerning the duties of the employee and subdivision (5) of subsection (b) of section 31-51mm concerning sufficient certification, leave under subparagraph (C) or (D) of subdivision (2) of subsection (a) or under subsection (i) of this section for a serious health condition may be taken intermittently or on a reduced leave schedule when medically necessary. The taking of leave intermittently or on a reduced leave schedule pursuant to this subsection shall not result in a reduction of the total amount of leave to which the employee is entitled under subsection (a) of this section beyond the amount of leave actually taken.

(2) If an employee requests intermittent leave or leave on a reduced leave schedule under subparagraph (C), (D) or (E) of subdivision (2) of subsection (a) or under subsection (i) of this section that is foreseeable based on planned medical treatment, the employer may require the employee to transfer temporarily to an available alternative position offered by the employer for which the employee is qualified and that (A) has equivalent pay and benefits, and (B) better accommodates recurring periods of leave than the regular employment position of the employee, provided the exercise of this authority shall not conflict with any provision of a collective bargaining agreement between such employer and a labor organization which is the collective bargaining representative of the unit of which the employee is a part.

(d) Except as provided in subsection (e) of this section, leave granted under subsection (a) of this section may consist of unpaid leave.

(e) (1) If an employer provides paid leave for fewer than sixteen workweeks, the additional weeks of leave necessary to attain the sixteen workweeks of leave required under sections 5-248a and 31-51kk to 31-51qq, inclusive, may be provided without compensation.

(2) (A) An eligible employee may elect, or an employer may require the employee, to substitute any of the accrued paid vacation leave, personal leave or family leave of the employee for leave provided under subparagraph (A), (B) or (C) of subdivision (2) of subsection (a) of this section for any part of the sixteen-week period of such leave under said subsection or under subsection (i) of this section for any part of the twenty-six-week period of such leave.

(B) An eligible employee may elect, or an employer may require the employee, to substitute any of the accrued paid vacation leave, personal leave, or medical or sick leave of the employee for leave provided under subparagraph (C), (D) or (E) of subdivision (2) of subsection (a) of this section for any part of the sixteen-week period of such leave under said subsection or under subsection (i) of this section for any part of the twenty-six-week period of leave, except that nothing in section 5-248a or sections 31-51kk to 31-51qq, inclusive, shall require an employer to provide paid sick leave or paid medical leave in any situation in which such employer would not normally provide any such paid leave.

(f) (1) In any case in which the necessity for leave under subparagraph (A) or (B) of subdivision (2) of subsection (a) of this section is foreseeable based on an expected birth or placement of a son or daughter, the employee shall provide the employer with not less than thirty days’ notice, before the date of the leave is to begin, of the employee’s intention to take leave under said subparagraph (A) or (B), except that if the date of the birth or placement of a son or daughter requires leave to begin in less than thirty days, the employee shall provide such notice as is practicable.

(2) In any case in which the necessity for leave under subparagraph (C), (D) or (E) of subdivision (2) of subsection (a) or under subsection (i) of this section is foreseeable based on planned medical treatment, the employee (A) shall make a reasonable effort to schedule the treatment so as not to disrupt unduly the operations of the employer, subject to the approval of the health care provider of the employee or the health care provider of the son, daughter, spouse or parent of the employee, as appropriate; and (B) shall provide the employer with not less than thirty days’ notice, before the date the leave is to begin, of the employee’s intention to take leave under said subparagraph (C), (D) or (E) or said subsection (i), except that if the date of the treatment requires leave to begin in less than thirty days, the employee shall provide such notice as is practicable.

(g) In any case in which a husband and wife entitled to leave under subsection (a) of this section are employed by the same employer, the aggregate number of workweeks of leave to which both may be entitled may be limited to sixteen workweeks during any twenty-four-month period, if such leave is taken: (1) Under subparagraph (A) or (B) of subdivision (2) of subsection (a) of this section; or (2) to care for a sick parent under subparagraph (C) of said subdivision. In any case in which a husband and wife entitled to leave under subsection (i) of this section are employed by the same employer, the aggregate number of workweeks of leave to which both may be entitled may be limited to twenty-six workweeks during any twelve-month period.

(h) Unpaid leave taken pursuant to sections 5-248a and 31-51kk to 31-51qq, inclusive, shall not be construed to affect an employee’s qualification for exemption under chapter 558.

(i) Subject to section 31-51mm, an eligible employee who is the spouse, son or daughter, parent or next of kin of a current member of the armed forces, as defined in section 27-103, who is undergoing medical treatment, recuperation or therapy, is otherwise in outpatient status or is on the temporary disability retired list for a serious injury or illness incurred in the line of duty shall be entitled to a one-time benefit of twenty-six workweeks of leave during any twelve-month period for each armed forces member per serious injury or illness incurred in the line of duty. Such twelve-month period shall commence on an employee’s first day of leave taken to care for a covered armed forces member and end on the date twelve months after such first day of leave. For the purposes of this subsection, (1) “next of kin” means the armed forces member’s nearest blood relative, other than the covered armed forces member’s spouse, parent, son or daughter, in the following order of priority: Blood relatives who have been granted legal custody of the armed forces member by court decree or statutory provisions, brothers and sisters, grandparents, aunts and uncles, and first cousins, unless the covered armed forces member has specifically designated in writing another blood relative as his or her nearest blood relative for purposes of military caregiver leave, in which case the designated individual shall be deemed to be the covered armed forces member’s next of kin; and (2) “son or daughter” means a biological, adopted or foster child, stepchild, legal ward or child for whom the eligible employee or armed forces member stood in loco parentis and who is any age.

(j) Leave taken pursuant to sections 31-51kk to 31-51qq, inclusive, shall not run concurrently with the provisions of section 31-313.

(k) Notwithstanding the provisions of sections 5-248a and 31-51kk to 31-51qq, inclusive, all further rights granted by federal law shall remain in effect.

(P.A. 96-140, S. 2, 10; P.A. 03-213, S. 2; P.A. 04-95, S. 2; 04-257, S. 49; P.A. 09-70, S. 1; P.A. 10-88, S. 4–6.)

History: P.A. 96-140 effective January 1, 1997; P.A. 03-213 amended Subsec. (a) by deleting “begin with the first day of leave taken,” and adding provisions specifying alternative methods for determining the 24-month period during which family and medical leave may be taken; P.A. 04-95 amended Subsec. (a) to expand leave entitlement to organ or bone marrow donors, to reorganize provisions into new Subdivs. (1) and (2), and to redesignate both sets of existing Subdivs. (1) to (4) as Subparas. (A) to (D), respectively, and amended Subsecs. (b), (c), (e) and (f) to make internal references consistent with changes in Subsec. (a); P.A. 04-257 made technical changes in Subsecs. (a) to (c) and (e) to (g), effective June 14, 2004; P.A. 09-70 added new Subsecs. (i) and (j) re additional leave for eligible employees who are family members of armed forces members injured in line of duty, redesignated existing Subsec. (i) as Subsec. (k), and made conforming changes in Subsecs. (c), (e)(2), (f)(2) and (g), effective May 27, 2009; P.A. 10-88 made technical changes in Subsecs. (f)(2), (i) and (j), effective May 26, 2010.



Section 31-51m - Protection of employee who discloses employer’s illegal activities or unethical practices or reports a suspected incident of child abuse or neglect. Civil action.

(a) As used in this section and section 31-278:

(1) “Person” means one or more individuals, partnerships, associations, corporations, limited liability companies, business trusts, legal representatives or any organized group of persons;

(2) “Employer” means a person engaged in business who has employees, including the state and any political subdivision of the state;

(3) “Employee” means any person engaged in service to an employer in a business of his employer;

(4) “Public body” means (A) any public agency, as defined in subdivision (1) of section 1-200, or any employee, member or officer thereof, or (B) any federal agency or any employee, member or officer thereof.

(b) No employer shall discharge, discipline or otherwise penalize any employee because (1) the employee, or a person acting on behalf of the employee, reports, verbally or in writing, a violation or a suspected violation of any state or federal law or regulation or any municipal ordinance or regulation to a public body, (2) the employee is requested by a public body to participate in an investigation, hearing or inquiry held by that public body, or a court action, or (3) the employee reports a suspected incident of child abuse or neglect pursuant to sections 17a-101a to 17a-101d, inclusive, or 17a-103. No municipal employer shall discharge, discipline or otherwise penalize any employee because the employee, or a person acting on behalf of the employee, reports, verbally or in writing, to a public body concerning the unethical practices, mismanagement or abuse of authority by such employer. The provisions of this subsection shall not be applicable when the employee knows that such report is false.

(c) Any employee who is discharged, disciplined or otherwise penalized by his employer in violation of the provisions of subsection (b) may, after exhausting all available administrative remedies, bring a civil action, within ninety days of the date of the final administrative determination or within ninety days of such violation, whichever is later, in the superior court for the judicial district where the violation is alleged to have occurred or where the employer has its principal office, for the reinstatement of his previous job, payment of back wages and reestablishment of employee benefits to which he would have otherwise been entitled if such violation had not occurred. An employee’s recovery from any such action shall be limited to such items, provided the court may allow to the prevailing party his costs, together with reasonable attorney’s fees to be taxed by the court. Any employee found to have knowingly made a false report shall be subject to disciplinary action by his employer up to and including dismissal.

(d) This section shall not be construed to diminish or impair the rights of a person under any collective bargaining agreement.

(P.A. 82-289, S. 1; P.A. 85-58; 85-245, S. 2; 85-613, S. 71, 154; P.A. 87-14; P.A. 95-79, S. 111, 189; P.A. 97-47, S. 48; P.A. 13-53, S. 2.)

History: P.A. 85-58 redefined “public body” to include any federal agency or any employee, member or officer thereof; P.A. 85-245 amended definition of “employer” in Subsec. (a) to include the state; P.A. 85-613 made technical change deleting reference to Sec. 31-278 as section to which definitions apply; P.A. 87-14 amended Subsec. (b) to prohibit municipal employers from penalizing employees who report their employers’ unethical practices, mismanagement or abuse of authority; P.A. 95-79 amended Subsec. (a) to redefine “person” to include limited liability companies, effective May 31, 1995; P.A. 97-47 made a technical change in Subsec. (a)(4); P.A. 13-53 amended Subsec. (b) by designating provision re employee reporting violation of law as Subdiv. (1) and provision re employee participation in investigation as Subdiv. (2) and adding Subdiv. (3) re employee reporting suspected incident of child abuse or neglect and by making technical changes.



Section 31-51mm - Family and medical leave: Certification.

(a) An employer may require that request for leave based on a serious health condition in subparagraph (C) or (D) of subdivision (2) of subsection (a) of section 31-51ll, or leave based on subsection (i) of section 31-51ll, be supported by a certification issued by the health care provider of the eligible employee or of the son, daughter, spouse, parent or next of kin of the employee, as appropriate. The employee shall provide, in a timely manner, a copy of such certification to the employer.

(b) Certification provided under subsection (a) of this section shall be sufficient if it states:

(1) The date on which the serious health condition commenced;

(2) The probable duration of the condition;

(3) The appropriate medical facts within the knowledge of the health care provider regarding the condition;

(4) (A) For purposes of leave under subparagraph (C) of subdivision (2) of subsection (a) of section 31-51ll, a statement that the eligible employee is needed to care for the son, daughter, spouse or parent and an estimate of the amount of time that such employee needs to care for the son, daughter, spouse or parent; and (B) for purposes of leave under subparagraph (D) of subdivision (2) of subsection (a) of section 31-51ll, a statement that the employee is unable to perform the functions of the position of the employee;

(5) In the case of certification for intermittent leave or leave on a reduced leave schedule for planned medical treatment, the dates on which such treatment is expected to be given and the duration of such treatment;

(6) In the case of certification for intermittent leave or leave on a reduced leave schedule under subparagraph (D) of subdivision (2) of subsection (a) of section 31-51ll, a statement of the medical necessity of the intermittent leave or leave on a reduced leave schedule, and the expected duration of the intermittent leave or reduced leave schedule;

(7) In the case of certification for intermittent leave or leave on a reduced leave schedule under subparagraph (C) of subdivision (2) of subsection (a) of section 31-51ll, a statement that the employee’s intermittent leave or leave on a reduced leave schedule is necessary for the care of the son, daughter, parent or spouse who has a serious health condition, or will assist in their recovery, and the expected duration and schedule of the intermittent leave or reduced leave schedule; and

(8) In the case of certification for intermittent leave or leave on a reduced leave schedule under subsection (i) of section 31-51ll, a statement that the employee’s intermittent leave or leave on a reduced leave schedule is necessary for the care of the spouse, son or daughter, parent or next of kin who is a current member of the armed forces, as defined in section 27-103, who is undergoing medical treatment, recuperation or therapy, is otherwise in outpatient status or is on the temporary disability retired list, for a serious injury or illness incurred in the line of duty, and the expected duration and schedule of the intermittent leave or reduced leave schedule. For the purposes of this subsection, “son or daughter” and “next of kin” shall have the same meaning as in subsection (i) of section 31-51ll.

(c) (1) In any case in which the employer has reason to doubt the validity of the certification provided under subsection (a) of this section for leave under subparagraph (C) or (D) of subdivision (2) of subsection (a) or under subsection (i) of section 31-51ll, the employer may require, at the expense of the employer, that the eligible employee obtain the opinion of a second health care provider designated or approved by the employer concerning any information certified under subsection (b) of this section for such leave.

(2) A health care provider designated or approved under subdivision (1) of this subsection shall not be employed on a regular basis by the employer.

(d) (1) In any case in which the second opinion described in subsection (c) of this section differs from the opinion in the original certification provided under subsection (a) of this section, the employer may require, at the expense of the employer, that the employee obtain the opinion of a third health care provider designated or approved jointly by the employer and the employee concerning the information certified under subsection (b) of this section.

(2) The opinion of the third health care provider concerning the information certified under subsection (b) of this section shall be considered to be final and shall be binding on the employer and the employee.

(e) The employer may require that the eligible employee obtain subsequent recertifications on a reasonable basis, provided the standards for determining what constitutes a reasonable basis for recertification may be governed by a collective bargaining agreement between such employer and a labor organization which is the collective bargaining representative of the unit of which the worker is a part if such a collective bargaining agreement is in effect. Unless otherwise required by the employee’s health care provider, the employer may not require recertification more than once during a thirty-day period and, in any case, may not unreasonably require recertification. The employer shall pay for any recertification that is not covered by the employee’s health insurance.

(P.A. 96-140, S. 3, 10; P.A. 04-95, S. 3; 04-257, S. 50; P.A. 09-70, S. 2; P.A. 10-88, S. 3.)

History: P.A. 96-140 effective January 1, 1997; P.A. 04-95, effective October 1, 2004, and P.A. 04-257, effective June 14, 2004, both made identical technical changes in Subsecs. (a) to (c); P.A. 09-70 amended Subsecs. (a) and (c) by adding reference to Sec. 31-51ll(i), amended Subsecs. (a) and (b) by adding “or next of kin”, and amended Subsec. (b) by adding Subdiv. (8) re requirements for certification of intermittent leave for an eligible employee to receive additional leave to provide care under Sec. 31-51ll, effective May 27, 2009; P.A. 10-88 amended Subsec. (b)(4)(A) by deleting “or next of kin” and making technical changes, effective May 26, 2010.



Section 31-51n - Definitions.

When used in this section and section 31-51o:

(1) “Covered establishment” means any industrial, commercial or business facility which employs, or has employed at any time in the preceding twelve-month period, one hundred or more persons;

(2) “Employer” means any person who directly or indirectly owns, operates or has a controlling interest in a covered establishment, excluding the state or any political subdivision thereof, or any agricultural enterprise or any construction enterprise;

(3) “Employee” means any individual engaged in service to an employer in a business of his employer;

(4) “Person” means one or more individuals, partnerships, associations, corporations, limited liability companies, business trusts, legal representatives or any organized group of persons;

(5) “Relocation” means the removal of all or substantially all of industrial or commercial operations in a covered establishment to a location outside the state of Connecticut;

(6) “Closing” means the permanent shutting down of all operations within a covered establishment, provided “closing” shall not include the reopening of a covered establishment within the state, covered establishments which close under the provisions of the Federal Bankruptcy Act, as amended (USC Title 11), or covered establishments shutting down operations due to natural disasters.

(P.A. 83-451, S. 1, 4; P.A. 95-79, S. 112, 189.)

History: P.A. 95-79 redefined “person” to include limited liability companies, effective May 31, 1995.



Section 31-51nn - Family and medical leave: Employment and benefits protection.

(a) Any eligible employee who takes leave under section 31-51ll for the intended purpose of the leave shall be entitled on return from such leave (1) to be restored by the employer to the position of employment held by the employee when the leave commenced; (2) if the original position of employment is not available, to be restored to an equivalent position with equivalent employment benefits, pay and other terms and conditions of employment; or (3) in the case of a medical leave, if the employee is medically unable to perform the employee’s original job upon the expiration of such leave, to be transferred to work suitable to such employee’s physical condition if such work is available.

(b) The taking of leave under section 31-51ll shall not result in the loss of any employment benefit accrued prior to the date on which the leave commenced.

(c) Nothing in this section shall be construed to entitle any restored employee to (1) the accrual of any seniority or employment benefits during any period of leave; or (2) any right, benefit or position of employment other than any right, benefit or position to which the employee would have been entitled had the employee not taken the leave.

(d) As a condition of restoration under subsection (a) of this section for an employee who has taken leave under subparagraph (D) of subdivision (2) of subsection (a) of section 31-51ll, the employer may have a uniformly applied practice or policy that requires each such employee to receive certification from the health care provider of the employee that the employee is able to resume work, except that nothing in this subsection shall supersede a valid law of this state or a collective bargaining agreement that governs the return to work of such employees.

(e) Nothing in this section shall be construed to prohibit an employer from requiring an employee on leave under section 31-51ll to report periodically to the employer on the status and intention of the employee to return to work.

(f) Employees may have additional rights under other state and federal law, including rights under the federal Americans with Disabilities Act of 1990. Nothing in sections 5-248a and 31-51kk to 31-51qq, inclusive, shall limit any such additional rights.

(P.A. 96-140, S. 4, 10; P.A. 04-95, S. 4; 04-257, S. 51.)

History: P.A. 96-140 effective January 1, 1997; P.A. 04-95, effective October 1, 2004, and P.A. 04-257, effective June 14, 2004, both made identical technical changes in Subsec. (d).



Section 31-51o - Continuation of group health insurance for employees affected by relocation or closing of covered establishment. Exceptions.

(a) Whenever a relocation or closing of a covered establishment occurs, the employer of the covered establishment shall pay in full for the continuation of existing group health insurance, no matter where the group policy was written, issued or delivered, for each affected employee and his dependents, if covered under the group policy, from the date of relocation or closing for a period of one hundred twenty days or until such time as the employee becomes eligible for other group coverage, whichever is the lesser, provided any right of such employee and his dependents to a continuation of coverage, as required by section 38a-538 or 38a-554, shall not be affected by the provisions of this section, and provided further the period of continued coverage required by said sections shall not commence until the period of continued coverage established by this section has terminated.

(b) The provisions of this section shall not apply to those employees who, upon the relocation or closing of a covered establishment, choose to continue their employment with the employer at the new location of the facility.

(c) Notwithstanding the provisions of this section, any contractual agreement arrived at through a collective bargaining process that contains provisions requiring the employer to pay for the continuation of existing group health insurance for his affected employees in the event of a relocation or closing of a covered establishment shall supersede the requirements of this section and, in the event of a conflict, the contractual provisions shall be deemed to be controlling.

(P.A. 83-451, S. 2, 4; P.A. 85-362, S. 2; P.A. 87-274, S. 3; June Sp. Sess. P.A. 98-1, S. 22, 121; P.A. 10-13, S. 3.)

History: P.A. 85-362 amended Subsec. (a) to increase from 90 to 120 days the maximum period of continuation of group health insurance coverage to be paid by employers of employees and dependents affected by a relocation or closing; P.A. 87-274 amended Subsec. (a) to change the reference to coverage continuation periods required in Secs. 38-262d and 38-374 to 78 and 156 weeks in recognition of the changes made to those sections in the same public act; June Sp. Sess. P.A. 98-1 amended Subsec. (c) to change the reference to “plant” to a “covered establishment”, effective June 24, 1998; P.A. 10-13 amended Subsec. (a) to delete provision re continuation of coverage for up to 78 or 156 weeks, effective May 5, 2010.



Section 31-51oo - Family and medical leave: Confidentiality of medical records and documents.

Records and documents relating to medical certifications, recertifications or medical histories of employees or employees’ family members, created for purposes of sections 5-248a and 31-51kk to 31-51qq, inclusive, shall be maintained as medical records pursuant to chapter 563a, except that: (1) Supervisors and managers may be informed regarding necessary restrictions on the work or duties of an employee and necessary accommodations; (2) first aid and safety personnel may be informed, when appropriate, if the employee’s physical or medical condition might require emergency treatment; and (3) government officials investigating compliance with sections 5-248a and 31-51kk to 31-51qq, inclusive, or other pertinent law shall be provided relevant information upon request.

(P.A. 96-140, S. 5, 10.)

History: P.A. 96-140 effective January 1, 1997.



Section 31-51p - Membership in health care center as part of health benefits plan.

(a) All employers subject to the provisions of chapter 567 employing twenty-five or more employees shall, at the request of a health care center, include in any health benefits plan offered to their employees the option of membership in a health care center, provided such health care center serves an area in which at least twenty-five employees of such employer reside.

(b) For those employees of an employer represented by a bargaining representative, the offer of the health care center alternative shall be made in a manner which is consistent with the collective bargaining process.

(c) If there is more than one health care center which is engaged in the provision of health services in the area in which at least twenty-five eligible employees of the employer reside and which has requested inclusion in the health benefits plan offered by the employer, the employer shall be required to offer the option of membership in (1) at least one health care center which provides health services primarily through staff physicians or medical groups or a combination thereof; and (2) at least one health care center which arranges for the delivery of health services primarily through physicians who provide services out of their own offices, provided that health care centers in the area differ in their primary method of health service delivery.

(d) No employer shall be required to pay more for health benefits as a result of the application of subsection (b) of section 38a-199, subsection (b) of section 38a-214 or this section than would otherwise be required by any prevailing collective bargaining agreement or other legally enforceable contract for the provision of health benefits between an employer and its employees.

(e) Each employer required to offer the option of membership in a health care center pursuant to the provisions of this section and which provides payroll deductions as a means of paying employees’ contributions for health benefits shall, with the consent of an employee who exercises such option, provide for the collection of employee premiums through payroll deductions provided such payroll deductions are made for employees who choose other health benefits options.

(P.A. 83-216, S. 3.)



Section 31-51pp - Family and medical leave: Prohibited acts, complaints, rights and remedies.

(a)(1) It shall be a violation of sections 5-248a and 31-51kk to 31-51qq, inclusive, for any employer to interfere with, restrain or deny the exercise of, or the attempt to exercise, any right provided under said sections.

(2) It shall be a violation of sections 5-248a and 31-51kk to 31-51qq, inclusive, for any employer to discharge or cause to be discharged, or in any other manner discriminate, against any individual for opposing any practice made unlawful by said sections or because such employee has exercised the rights afforded to such employee under said sections.

(b) It shall be a violation of sections 5-248a and 31-51kk to 31-51qq, inclusive, for any person to discharge or cause to be discharged, or in any other manner discriminate, against any individual because such individual:

(1) Has filed any charge, or has instituted or caused to be instituted any proceeding, under or related to sections 5-248a and 31-51kk to 31-51qq, inclusive;

(2) Has given, or is about to give, any information in connection with any inquiry or proceeding relating to any right provided under said sections; or

(3) Has testified, or is about to testify, in any inquiry or proceeding relating to any right provided under said sections.

(c) (1) It shall be a violation of sections 31-51kk to 31-51qq, inclusive, for any employer to deny an employee the right to use up to two weeks of accumulated sick leave or to discharge, threaten to discharge, demote, suspend or in any manner discriminate against an employee for using, or attempting to exercise the right to use, up to two weeks of accumulated sick leave to attend to a serious health condition of a son or daughter, spouse or parent of the employee, or for the birth or adoption of a son or daughter of the employee. For purposes of this subsection, “sick leave” means an absence from work for which compensation is provided through an employer’s bona fide written policy providing compensation for loss of wages occasioned by illness, but does not include absences from work for which compensation is provided through an employer’s plan, including, but not limited to, a short or long-term disability plan, whether or not such plan is self-insured.

(2) Any employee aggrieved by a violation of this subsection may file a complaint with the Labor Commissioner alleging violation of the provisions of this subsection. Upon receipt of any such complaint, the commissioner shall hold a hearing. After the hearing, the commissioner shall send each party a written copy of the commissioner’s decision. The commissioner may award the employee all appropriate relief, including rehiring or reinstatement to the employee’s previous job, payment of back wages and reestablishment of employee benefits to which the employee otherwise would have been eligible if a violation of this subsection had not occurred. Any party aggrieved by the decision of the commissioner may appeal the decision to the Superior Court in accordance with the provisions of chapter 54.

(3) The rights and remedies specified in this subsection are cumulative and nonexclusive and are in addition to any other rights or remedies afforded by contract or under other provisions of law.

(P.A. 96-140, S. 6, 10; P.A. 03-213, S. 1.)

History: P.A. 96-140 effective January 1, 1997; P.A. 03-213 added new Subsec. (c) re rights relative to use of sick leave during family and medical leave and complaint and remedial procedures for violation of such rights.

“Accumulated sick leave” refers to paid sick leave that has been earned by an employee but not yet used. 283 C. 644.



Section 31-51q - Liability of employer for discipline or discharge of employee on account of employee’s exercise of certain constitutional rights.

Any employer, including the state and any instrumentality or political subdivision thereof, who subjects any employee to discipline or discharge on account of the exercise by such employee of rights guaranteed by the first amendment to the United States Constitution or section 3, 4 or 14 of article first of the Constitution of the state, provided such activity does not substantially or materially interfere with the employee’s bona fide job performance or the working relationship between the employee and the employer, shall be liable to such employee for damages caused by such discipline or discharge, including punitive damages, and for reasonable attorney’s fees as part of the costs of any such action for damages. If the court determines that such action for damages was brought without substantial justification, the court may award costs and reasonable attorney’s fees to the employer.

(P.A. 83-578.)

Section (Sec. 31-15q cited in error) constitutes a waiver of sovereign immunity. 15 CA 297. Cited. 20 CA 231; 33 CA 600; 40 CA 577; 45 CA 712. Statute applies to some activities and speech that occur at the workplace. 48 CA 618. Plaintiff’s failure to display an American flag at his workstation is not constitutionally protected speech to which the statute applies since plaintiff’s expression did not involve a matter of public concern. Id. Nothing in the legislative history indicates that legislature’s use of term “costs” in either Sec. 31-51m or this section was intended to authorize court to award prevailing party the cost of an economist; because an economist is not a listed expert witness whose cost may be reimbursed under Sec. 52-260(f), testimonial fees of plaintiff’s expert economist cannot be reimbursed. 79 CA 501. Plaintiff, an elected municipal sheriff, was an independent contractor and not an employee of defendant municipality for purposes of section. 135 CA 699.



Section 31-51qq - Family and medical leave: Regulations.

On or before January 1, 1997, the Labor Commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish procedures and guidelines necessary to implement the provisions of sections 5-248a and 31-51kk to 31-51qq, inclusive, including, but not limited to, procedures for hearings and redress, including restoration and restitution, for an employee who believes that there is a violation by the employer of such employee of any provision of said sections. In adopting such regulations, the commissioner shall make reasonable efforts to ensure compatibility of state regulatory provisions with similar provisions of the federal Family and Medical Leave Act of 1993 and the regulations promulgated pursuant to said act.

(P.A. 96-140, S. 7, 10; P.A. 13-140, S. 4.)

History: P.A. 96-140 effective January 1, 1997; P.A. 13-140 deleted provision re regulations to include procedures for employers to report their current experience with leaves of absence taken pursuant to Secs. 5-248a and 31-51kk to 31-51qq, effective June 18, 2013.



Section 31-51r - Execution of employment promissory note prohibited.

(a) As used in this section:

(1) “Employer” means any person engaged in business who has twenty-six or more employees, including the state and any political subdivision thereof.

(2) “Employee” means any person engaged in service to an employer in the business of his employer.

(3) “Employment promissory note” means any instrument or agreement executed on or after October 1, 1985, which requires an employee to pay the employer, or his agent or assignee, a sum of money if the employee leaves such employment before the passage of a stated period of time. “Employment promissory note” includes any such instrument or agreement which states such payment of moneys constitutes reimbursement for training previously provided to the employee.

(b) On or after October 1, 1985, no employer may require, as a condition of employment, any employee or prospective employee to execute an employment promissory note. The execution of an employment promissory note as a condition of employment is against public policy and any such note shall be void. If any such note is part of an employment agreement, the invalidity of such note shall not affect the other provisions of such agreement.

(c) Nothing in this section shall prohibit or render void any agreement between an employer and an employee (1) requiring the employee to repay to the employer any sums advanced to such employee, (2) requiring the employee to pay the employer for any property it has sold or leased to such employee, (3) requiring educational personnel to comply with any terms or conditions of sabbatical leaves granted by their employers, or (4) entered into as part of a program agreed to by the employer and its employees’ collective bargaining representative.

(P.A. 85-521, S. 2; P.A. 87-42; 87-589, S. 8, 87.)

History: P.A. 87-42 made technical change in Subsec. (b) and added Subsec. (c) which established certain exceptions from the prohibition of the use of employment promissory notes; P.A. 87-589 made technical change in Subsec. (a).



Section 31-51rr - Family and medical leave benefits for employees of political subdivisions.

(a) Each political subdivision of the state shall grant any employee of such political subdivision who is (1) a party to a marriage in which the other party is of the same sex as the employee, and who has been employed for at least twelve months by such employer and for at least one thousand two hundred fifty hours of service with such employer during the previous twelve-month period the same family and medical leave benefits under the federal Family and Medical Leave Act, P.L. 103-3, and 29 CFR 825.112, as are provided to an employee who is a party to a marriage in which the other party is of the opposite sex of such employee, or (2) on or after the effective date of regulations adopted pursuant to subsection (f) of this section, a school paraprofessional in an educational setting who has been employed for at least twelve months by such employer and for at least nine hundred fifty hours of service with such employer during the previous twelve-month period the same family and medical leave benefits provided under subdivision (1) of this subsection to an employee who has been employed for at least twelve months by such employer and for at least one thousand two hundred fifty hours of service with such employer during the previous twelve-month period.

(b) (1) Any employee of a political subdivision of the state who has worked at least twelve months and one thousand two hundred fifty hours for such employer during the previous twelve-month period, or (2) on or after the effective date of regulations adopted pursuant to subsection (f) of this section, a school paraprofessional in an educational setting who has been employed for at least twelve months by such employer and for at least nine hundred fifty hours of service with such employer during the previous twelve-month period may request leave in order to serve as an organ or bone marrow donor, provided such employee may be required, prior to the inception of such leave, to provide sufficient written certification from the physician of such employee or an advanced practice registered nurse of the proposed organ or bone marrow donation and the probable duration of the employee’s recovery from such donation.

(c) Nothing in this section shall be construed as authorizing leave in addition to the total of twelve workweeks of leave during any twelve-month period provided under the federal Family and Medical Leave Act, P.L. 103-3.

(d) The Labor Department shall enforce compliance with the provisions of this section.

(e) For the purposes of subdivision (2) of subsections (a) and (b) of this section, no hours of service worked by a paraprofessional prior to the effective date of regulations adopted pursuant to subsection (f) of this section shall be included in the requisite nine hundred fifty hours of service.

(f) The Labor Commissioner shall adopt regulations for the provision of family and medical leave benefits to school paraprofessionals in an educational setting pursuant to this section.

(P.A. 07-245, S. 1; P.A. 12-43, S. 1; 12-197, S. 38; June 12 Sp. Sess. P.A. 12-2, S. 117.)

History: P.A. 12-43 amended Subsec. (a) to replace provision re civil union with provisions re marriage in which the other party is of the same sex as the employee and add provision re leave for school paraprofessional in an educational setting, amended Subsec. (b) to add provision re leave for school paraprofessional in an educational setting, added Subsec. (e) re hours of service exclusion, added Subsec. (f) re regulations and made technical changes, effective May 31, 2012; P.A. 12-197 amended Subsec. (b) by adding provision allowing certification by an advanced practice registered nurse; June 12 Sp. Sess. P.A. 12-2 substituted “the effective date of regulations adopted” for “the date regulations are adopted” in Subsecs. (a)(2), (b)(2) and (e), and substituted “adopt” for “promulgate” in Subsec. (f), effective June 15, 2012.



Section 31-51s - Notice to retired employees of sale of employer’s business and effect on retirement benefits.

At least thirty days prior to the intended date of sale of any business in this state which (1) employs twenty-five or more employees and (2) has retirees from such employment who are receiving health or life insurance benefits, or both, from such former employer, the chief executive of such business shall mail or deliver to each such retiree written notice stating what the status of the retiree’s health and life insurance benefits will be after such sale. A copy of such notice shall be mailed or delivered at the same time to the Labor Commissioner.

(P.A. 87-548.)



Section 31-51ss - Leave from employment for victims of family violence. Action for damages and reinstatement.

(a) For the purposes of this section:

(1) “Employer” means a person engaged in business who has three or more employees, including the state and any political subdivision of the state;

(2) “Employee” means any person engaged in service to an employer in the business of the employer;

(3) “Family violence” means family violence, as defined in section 46b-38a; and

(4) “Leave” includes paid or unpaid leave which may include, but is not limited to, compensatory time, vacation time, personal days off or other time off.

(b) If an employee is a victim of family violence, an employer shall permit the employee to take paid or unpaid leave during any calendar year in which such leave is reasonably necessary (1) to seek medical care or psychological or other counseling for physical or psychological injury or disability for the victim, (2) to obtain services from a victim services organization on behalf of the victim, (3) to relocate due to such family violence, or (4) to participate in any civil or criminal proceeding related to or resulting from such family violence. An employer may limit unpaid leave under this section to twelve days during any calendar year. Leave under this section shall not affect any other leave provided under state or federal law.

(c) If an employee’s need to use leave under this section is foreseeable, an employer may require advance notice, not to exceed seven days prior to the date such leave is to begin, of the intention to use such leave. If an employee’s need for such leave is not foreseeable, an employer may require an employee to give notice of such intention as soon as practicable.

(d) Upon an employer’s request, an employee who takes leave pursuant to this section shall provide the employer a signed written statement certifying that the leave is for a purpose authorized under this section. The employer may also, but need not, request that the employee provide a police or court record related to the family violence or a signed written statement that the employee is a victim of family violence, provided such statement is from an employee or agent of a victim services organization, an attorney, an employee of the Judicial Branch’s Office of Victim Services or the Office of the Victim Advocate, or a licensed medical professional or other licensed professional from whom the employee has sought assistance with respect to the family violence.

(e) Nothing in this section shall be construed to (1) prevent employers from providing more leave than is required under this section, (2) diminish any rights provided to any employee under the terms of the employee’s employment or a collective bargaining agreement, or (3) preempt or override the terms of any collective bargaining agreement effective prior to October 1, 2010.

(f) Nothing in this section shall be construed to require an employer to provide paid leave under this section if (1) the employee is not entitled to paid leave pursuant to the terms and conditions of the employee’s employment, or (2) such paid leave exceeds the maximum amount of leave due the employee during any calendar year, provided the employee shall be entitled to unpaid leave under this section if paid leave is exhausted or not provided.

(g) Any written statement or police or court record provided to an employer pursuant to subsection (d) of this section shall be maintained as confidential by the employer and shall not be further disclosed by the employer except as required by federal or state law or as necessary to protect the employee’s safety in the workplace, provided the employee is given notice prior to the disclosure.

(h) If an employer discharges, penalizes or threatens or otherwise coerces an employee in violation of this section, the employee, not later than one hundred eighty days from the occurrence of such action, may bring a civil action for damages and for an order requiring the employee’s reinstatement or otherwise rescinding such action. If the employee prevails, the employee shall be allowed a reasonable attorney’s fee to be fixed by the court.

(P.A. 10-144, S. 15.)



Section 31-51t - Drug testing: Definitions.

For the purposes of sections 31-51t to 31-51aa, inclusive:

(1) “Employee” means any individual currently employed or formerly employed and currently being rehired by the same employer within twelve months of terminating his employment, and includes any individual in a managerial position;

(2) “Employer” means any individual, corporation, partnership or unincorporated association, excluding the state or any political subdivision thereof;

(3) “Prospective employee” means any individual applying for employment with an employer, other than an individual who terminated his employment with such employer within twelve months prior to such application.

(P.A. 87-551, S. 1; P.A. 94-42.)

History: P.A. 94-42 amended the definition of “employee” to include any individual referred by the same employer within 12 months of terminating his employment and added a definition for “prospective employee”.



Section 31-51tt - Employer inquiries about an employee’s or prospective employee’s credit. Exceptions. Enforcement.

(a) As used in this section:

(1) “Employee” means any person engaged in service to an employer in a business of his employer;

(2) “Employer” means any person engaged in business who has one or more employees, including the state or any political subdivision of the state;

(3) “Financial institution” means any entity or affiliate of a state bank and trust company, national banking association, state or federally chartered savings bank, state or federally chartered savings and loan association, state or federally chartered credit union, insurance company, investment advisor, broker-dealer or an entity registered with the Securities and Exchange Commission; and

(4) “Substantially related to the employee’s current or potential job” means the information contained in the credit report is related to the position for which the employee or prospective employee who is the subject of the report is being evaluated because the position:

(A) Is a managerial position which involves setting the direction or control of a business, division, unit or an agency of a business;

(B) Involves access to customers’, employees’ or the employer’s personal or financial information other than information customarily provided in a retail transaction;

(C) Involves a fiduciary responsibility to the employer, including, but not limited to, the authority to issue payments, collect debts, transfer money or enter into contracts;

(D) Provides an expense account or corporate debit or credit card;

(E) Provides access to (i) confidential or proprietary business information, or (ii) information, including a formula, pattern, compilation, program, device, method, technique, process or trade secret that: (I) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from the disclosure or use of the information; and (II) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy; or

(F) Involves access to the employer’s nonfinancial assets valued at two thousand five dollars or more, including, but not limited to, museum and library collections and to prescription drugs and other pharmaceuticals.

(b) No employer or employer’s agent, representative or designee may require an employee or prospective employee to consent to a request for a credit report that contains information about the employee’s or prospective employee’s credit score, credit account balances, payment history, savings or checking account balances or savings or checking account numbers as a condition of employment unless (1) such employer is a financial institution, (2) such report is required by law, (3) the employer reasonably believes that the employee has engaged in specific activity that constitutes a violation of the law related to the employee’s employment, or (4) such report is substantially related to the employee’s current or potential job or the employer has a bona fide purpose for requesting or using information in the credit report that is substantially job-related and is disclosed in writing to the employee or applicant.

(c) Any employee or prospective employee may file a complaint with the Labor Commissioner alleging a violation of the provisions of subsection (b) of this section. Within thirty days after the filing of such complaint, the commissioner shall conduct an investigation and shall render his findings. Should such findings warrant, the commissioner shall hold a hearing, in accordance with the provisions of chapter 54. An employer shall be liable to the Labor Department for a civil penalty of three hundred dollars for each inquiry made in violation of subsection (b) of this section.

(d) The Attorney General, upon complaint of the Labor Commissioner, shall institute civil actions to recover the penalties provided for under subsection (c) of this section. Any amount recovered shall be deposited in the General Fund.

(P.A. 11-223, S. 1.)



Section 31-51u - Drug testing: Requirements.

(a) No employer may determine an employee’s eligibility for promotion, additional compensation, transfer, termination, disciplinary or other adverse personnel action solely on the basis of a positive urinalysis drug test result unless (1) the employer has given the employee a urinalysis drug test, utilizing a reliable methodology, which produced a positive result and (2) such positive test result was confirmed by a second urinalysis drug test, which was separate and independent from the initial test, utilizing a gas chromatography and mass spectrometry methodology or a methodology which has been determined by the Commissioner of Public Health to be as reliable or more reliable than the gas chromatography and mass spectrometry methodology.

(b) No person performing a urinalysis drug test pursuant to subsection (a) of this section shall report, transmit or disclose any positive test result of any test performed in accordance with subdivision (1) of subsection (a) of this section unless such test result has been confirmed in accordance with subdivision (2) of said subsection (a).

(P.A. 87-551, S. 2; P.A. 91-271, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 91-271 designated existing section as Subsec. (a), eliminated the requirement for a third urinalysis drug test and added Subsec. (b) re disclosure of test results; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 31-51uu - Optional exclusion of employee health insurance premiums from gross income.

Any employer that provides health insurance benefits to its employees for which any portion of the premiums are deducted from the employees’ pay shall offer such employees the opportunity to have such portion excluded from their gross income for state or federal income tax purposes, except as required under Section 125 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(P.A. 07-185, S. 23.)



Section 31-51v - Drug testing: Prospective employees.

No employer may require a prospective employee to submit to a urinalysis drug test as part of the application procedure for employment with such employer unless (1) the prospective employee is informed in writing at the time of application of the employer’s intent to conduct such a drug test, (2) such test is conducted in accordance with the requirements of subdivisions (1) and (2) of subsection (a) of section 31-51u and (3) the prospective employee is given a copy of any positive urinalysis drug test result. The results of any such test shall be confidential and shall not be disclosed by the employer or its employees to any person other than any such employee to whom such disclosure is necessary.

(P.A. 87-551, S. 3; May Sp. Sess. P.A. 92-11, S. 43, 70.)

History: May Sp. Sess. P.A. 92-11 made a technical change in Subdiv. (2) by correcting a statutory reference.



Section 31-51vv - Employment of person coerced to engage in such employment prohibited.

(a) No employer shall employ any person knowing that such person is being coerced by another person to engage in such employment in violation of section 53a-192a.

(b) The Attorney General, upon the request of the Labor Commissioner, may bring a civil action in the Superior Court to recover a civil penalty of not more than ten thousand dollars for each violation of subsection (a) of this section and such injunctive or other equitable relief as the court may, in its discretion, order.

(P.A. 06-43, S. 3.)

History: P.A. 06-43 effective July 1, 2006.



Section 31-51w - Drug testing: Observation prohibited. Privacy of results.

(a) No employer or employer representative, agent or designee engaged in a urinalysis drug testing program shall directly observe an employee or prospective employee in the process of producing the urine specimen.

(b) Any results of urinalysis drug tests conducted by or on behalf of an employer shall be maintained along with other employee medical records and shall be subject to the privacy protections provided for in sections 31-128a to 31-128h, inclusive. Such results shall be inadmissible in any criminal proceeding.

(P.A. 87-551, S. 4, 5.)



Section 31-51ww - Individual development account programs: Definitions.

As used in this section and sections 31-51xx to 31-51eee, inclusive:

(1) “Account holder” means a participant in a certified state IDA program;

(2) “Department” means the Labor Department;

(3) “Approved plan” means a plan prepared jointly by the account holder and the community-based organization that defines savings goals, program requirements and permissible uses of the individual development account and its matching funds pursuant to sections 31-51xx to 31-51aaa, inclusive, and regulations adopted pursuant to section 31-51ddd. The approved plan shall be a contract between the account holder and the community-based organization;

(4) “Area median income” means area median household income as determined from time to time by the United States Department of Housing and Urban Development;

(5) “Certified state IDA program” means a program of matched savings accounts that has been certified by the department in accordance with regulations adopted pursuant to section 31-51ddd;

(6) “Clearinghouse” means a service to provide organizations interested in establishing, or which have established, individual development account programs with literature on federal, state and other sources of funding, guidelines for best practices and program standards, and information regarding the establishment and maintenance of certified state IDA programs;

(7) “Community-based organization” means an organization exempt from taxation pursuant to section 501(c)(3) of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, which meets the requirements set forth in regulations pursuant to section 31-51ddd;

(8) “Education” means (A) a postsecondary program of instruction provided by a college, university, community college, area technical high school, professional institution or specialized college or school legally authorized to grant degrees, or (B) any related educational program approved by the community-based organization and the department;

(9) “Entrepreneurial activity” means the purchase of or investment in a small business, as defined in subsection (a) of section 4-168a, in Connecticut in which, upon such purchase or investment, the account holder will be a principal;

(10) “Federal poverty level” means the most recent poverty income guidelines published by the United States Department of Health and Human Services;

(11) “Financial institution” means a “financial institution”, as defined in section 36a-330;

(12) “Household” means a household, as defined in the federal Assets for Independence Act, P.L. 105-235;

(13) “Individual development account” means a savings account, maintained in a program that is established pursuant to section 31-51xx that is held in a financial institution, for the sole purpose of holding the funds of the account holder for one of the purposes described in subsection (a) of section 31-51xx;

(14) “Individual Development Account Reserve Fund” means a nonlapsing fund administered by the department for the purposes of providing matching funds for individual development accounts in certified state IDA programs, and for funding costs incurred by community-based organizations in the operation and administration of such programs and department’s administrative costs for the Connecticut IDA Initiative;

(15) “Connecticut IDA Initiative” means the state-wide individual development account initiative established in section 31-51xx;

(16) “Job training” means a program for job entrance or skill development approved by the community-based organization and the department; and

(17) “Qualified disabled individual” means a disabled individual eligible for assistance to the disabled pursuant to chapter 319mm.

(P.A. 00-192, S. 1, 102; P.A. 12-116, S. 87.)

History: P.A. 00-192 effective January 1, 2001; pursuant to P.A. 12-116, “vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subdiv. (8), effective July 1, 2012.



Section 31-51x - Drug testing: Reasonable suspicion required. Random tests.

(a) No employer may require an employee to submit to a urinalysis drug test unless the employer has reasonable suspicion that the employee is under the influence of drugs or alcohol which adversely affects or could adversely affect such employee’s job performance. The Labor Commissioner shall adopt regulations in accordance with chapter 54 to specify circumstances which shall be presumed to give rise to an employer having such a reasonable suspicion, provided nothing in such regulations shall preclude an employer from citing other circumstances as giving rise to such a reasonable suspicion.

(b) Notwithstanding the provisions of subsection (a) of this section, an employer may require an employee to submit to a urinalysis drug test on a random basis if (1) such test is authorized under federal law, (2) the employee serves in an occupation which has been designated as a high-risk or safety-sensitive occupation pursuant to regulations adopted by the Labor Commissioner pursuant to chapter 54, or is employed to operate a school bus, as defined in section 14-275, or a student transportation vehicle, as defined in section 14-212, or (3) the urinalysis is conducted as part of an employee assistance program sponsored or authorized by the employer in which the employee voluntarily participates.

(P.A. 87-551, S. 6, 7; P.A. 91-271, S. 2; P.A. 07-224, S. 4.)

History: P.A. 91-271 amended Subsec. (a) to require the labor commissioner to adopt regulations specifying circumstances giving rise to reasonable suspicion; (Revisor’s note: In 1997 references to “Commissioner of Labor” were changed editorially by the Revisors to “Labor Commissioner” for consistency with customary statutory usage); P.A. 07-224 amended Subsec. (b)(2) by adding provision re employee employed to operate a school bus or student transportation vehicle, effective July 1, 2007.

Subsec. (a):

Issue of voluntary testing under the statute should be resolved in manner consistent with federal fourth amendment constitutional law. 244 C. 598. Plaintiff seen as voluntarily consenting to testing in case in which he was motivated by fear that he would be dismissed for attempting to remove employer’s property from the plant without authorization. Id.



Section 31-51xx - Connecticut IDA Initiative established. Implementation.

(a) There is established the “Connecticut IDA Initiative”. The initiative shall be administered by the Labor Department. The initiative shall provide an eligible individual as provided in section 31-51yy with an opportunity, through a certified state IDA program, to establish an individual development account from which funds may be used by the account holder for the following purposes as specified in the approved plan: (1) The costs of education or job training; (2) the purchase of a home as a primary residence; (3) the participation in or development of a new or existing entrepreneurial activity; (4) the purchase of an automobile for the purpose of obtaining or maintaining employment; (5) the making of a lease deposit on a primary residence; or (6) the costs of education or job training for a dependent child of the account holder.

(b) To implement the Connecticut IDA Initiative, the department shall, in accordance with regulations adopted pursuant to section 31-51ddd: (1) Establish an Individual Development Account Reserve Fund in accordance with section 31-51aaa; (2) establish and operate, directly or by contract with another entity, the clearinghouse; (3) solicit, review, accept or reject proposals from community-based organizations seeking to operate certified state IDA programs on a not-for-profit basis; and (4) perform such monitoring, evaluation and oversight functions as are appropriate for the administration of the Connecticut IDA Initiative.

(c) The department shall determine the maximum per cent of all funds received from the Individual Development Account Reserve Fund that may be used by a community-based organization operating a certified state IDA program in providing training, counseling, case management and for administrative purposes.

(P.A. 00-192, S. 2, 102; P.A. 08-23, S. 1; P.A. 13-140, S. 1.)

History: P.A. 00-192 effective January 1, 2001; P.A. 08-23 amended Subsec. (a) to add Subdiv. (6) re education or job training for dependent child as purpose for which fund may be used and to make technical changes; P.A. 13-140 amended Subsec. (a) by deleting “one of” re purposes specified in approved plan, effective June 18, 2013.



Section 31-51y - Drug testing: Medical screenings, regulation of employees and testing of gaming participants permitted.

(a) Nothing in sections 31-51t to 31-51aa, inclusive, shall prevent an employer from conducting medical screenings, with the express written consent of the employees, to monitor exposure to toxic or other unhealthy substances in the workplace or in the performance of their job responsibilities. Any such screenings or tests shall be limited to the specific substances expressly identified in the employee consent form.

(b) Nothing in sections 31-51t to 31-51aa, inclusive, shall restrict an employer’s ability to prohibit the use of intoxicating substances during work hours or restrict an employer’s ability to discipline an employee for being under the influence of intoxicating substances during work hours.

(c) Nothing in sections 31-51t to 31-51aa, inclusive, shall restrict or prevent a urinalysis drug test program conducted under the supervision of the Department of Consumer Protection relative to jai alai players, jai alai court judges, jockeys, harness drivers or stewards participating in activities upon which pari-mutuel wagering is authorized under chapter 226.

(P.A. 87-551, S. 8–10; P.A. 11-51, S. 204.)

History: P.A. 11-51 amended Subsec. (c) by substituting “Department of Consumer Protection” for “Division of Special Revenue within the Department of Revenue Services”, effective July 1, 2011.



Section 31-51yy - Eligibility. Duties of community-based organizations and financial institutions.

(a) An individual who has earned income, and who is a member of a household whose adjusted gross income is not in excess of eighty per cent of the area median household income for the area where such individual resides, is eligible to participate in a certified state IDA program for the purpose of accumulating and withdrawing moneys for purposes specified in subsection (a) of section 31-51xx; except that, if an individual does not have earned income solely due to a qualified disability, the earned income requirement shall not apply to such individual.

(b) Each community-based organization operating a certified state IDA program shall establish, through written governing instruments with a qualified financial institution: (1) A trust or custodial account on behalf of each account holder in its program into which the account holder shall deposit savings, which accounts shall conform to the requirements of the federal Assets for Independence Act, P.A. 105-285; and (2) a separate local reserve fund into which the department shall deposit funds from the Individual Development Account Reserve Fund and into which the community-based organization shall deposit funds received from the certified state IDA program from any other source. The community-based organization shall certify to the department, on forms prescribed by the department and accompanied by any documentation required by the department, that such accounts have been established pursuant to the provisions of sections 31-51ww to 31-51eee, inclusive, and that deposits have been made to an account by or on behalf of the account holder.

(c) A financial institution establishing a trust or custodial account on behalf of an account holder shall: (1) Permit deposits to be made in the account by the account holder; and (2) pay a market rate of interest on the account.

(d) The community-based organization shall determine and monitor the earned income levels of all account holders in its certified state IDA program and shall use its best efforts to ensure that at least thirty per cent of such account holders have earned income at or below two hundred per cent of the federal poverty level.

(P.A. 00-192, S. 3, 102.)

History: P.A. 00-192 effective January 1, 2001.



Section 31-51z - Drug testing: Enforcement. Damages.

(a) Any aggrieved person may enforce the provisions of sections 31-51t to 31-51aa, inclusive, by means of a civil action. Any employer, laboratory or medical facility that violates any provision of sections 31-51t to 31-51aa, inclusive, or who aids in the violation of any provision of said sections shall be liable to the person aggrieved for special and general damages, together with attorney’s fees and costs.

(b) Any employer, laboratory or medical facility that commits, or proposes to commit, an act in violation of any provision of sections 31-51t to 31-51aa, inclusive, may be enjoined therefrom by any court of competent jurisdiction. An action for injunctive relief under this subsection may be brought by any aggrieved person, by the Attorney General or by any person or entity which will fairly and adequately represent the interests of the protected class.

(P.A. 87-551, S. 11.)



Section 31-51zz - Individual Development Account Reserve Fund: Funds deposited in.

All amounts appropriated by the state for the Connecticut IDA Initiative shall be deposited in the Individual Development Account Reserve Fund, which shall be administered by the department. In addition to all amounts appropriated by the state, the department shall deposit in the Individual Development Account Reserve Fund grants, donations, contributions and any other sources of revenue received for this purpose.

(P.A. 00-192, S. 4, 102.)

History: P.A. 00-192 effective May 26, 2000.



Section 31-52 - Preference to state citizens in construction of public buildings. Enforcement of violations.

(a) In the employment of mechanics, laborers and workmen in the construction, remodeling or repairing of any public building, by the state or any of its agents or by persons contracting therewith, preference shall be given to citizens of the state, and, if they cannot be obtained in sufficient numbers, then to citizens of the United States. Any contractor who knowingly and wilfully employs any person in violation of any provision of this subsection shall be fined two hundred dollars for each week or fraction of a week each such person is so employed.

(b) Each contract for the construction or repair of any building under the supervision of the state or any of its agents shall contain the following provisions: “In the employment of labor to perform the work specified herein, preference shall be given to citizens of the United States, who are, and continuously for at least three months prior to the date hereof have been, residents of the labor market area, as established by the Labor Commissioner, in which such work is to be done, and if no such qualified person is available, then to citizens who have continuously resided in the county in which the work is to be performed for at least three months prior to the date hereof, and then to citizens of the state who have continuously resided in the state at least three months prior to the date hereof.” In no event shall said provisions be deemed to abrogate or supersede, in any manner, any provision regarding residence requirements contained in a collective bargaining agreement to which the contractor is a party.

(c) No person who receives an award or contract for public works projects from the state, or who receives an order or contract for which a portion of funds is derived from the state, shall knowingly employ nonresidents of the state while residents who may qualify for such work are reasonably available for employment. In the employment of nonresidents, the construction supervisor or construction inspector assigned to the public works project shall verify that the contracting employer, by reasonable efforts, sought to obtain construction job applicants from existing employment sources in Connecticut.

(d) The agent contracting on behalf of the state or any political subdivision thereof shall investigate promptly any alleged violation of this section or section 31-52a. If said agent finds evidence of such a violation, he shall immediately notify the alleged violator of such evidence and allegations. If the alleged violator fails to take corrective action within one week, or to produce evidence which satisfies said agent that no violation has occurred, said agent shall (1) institute a civil action to recover as liquidated damages for the violation of the contract an amount equal to the wages paid to any employees employed in violation of this section or section 31-52a and cost of suit, including reasonable attorney’s fees and (2) notify the office of the state’s attorney in the judicial district for the area in which such work was performed so that appropriate criminal action may be instituted against the alleged violator.

(e) In contracts so financed preference in employment shall be given to citizens of the United States or any possession thereof.

(f) Nothing in this section shall abrogate or supersede any provision regarding residence requirements in a collective bargaining agreement to which the contractor is a party.

(1949 Rev., S. 7371; 1967, P.A. 757, S. 1; P.A. 78-280, S. 68, 127; P.A. 83-530, S. 2, 3; 83-552, S. 2; P.A. 97-263, S. 13.)

History: 1967 act clarified provisions and specified that $100 fine applies for each week or fraction of a week during which a person is employed in violation of Subsec. (a) where previously $100 fine was the maximum fine for each offense, substituted labor market areas for towns under Subsec. (b) and added Subsecs. (c) to (e) re employment of state residents in preference to nonresidents, hiring preference to U.S. citizens and procedure to be followed in investigation of and action on violations; P.A. 78-280 required notification of state’s attorney in the appropriate judicial district rather than notification of prosecuting attorney in the appropriate circuit, circuit courts having been abolished pursuant to P.A. 76-436, under Subsec. (d)(2); P.A. 83-530 added a new Subsec. (f) prohibiting this section from abrogating or superseding any residence requirement in a collective bargaining agreement to which the contractor is a party; P.A. 83-552 amended Subsec. (b) to provide that collective bargaining agreement is not superseded by preference provisions of contract; P.A. 97-263 amended Subsec. (a) to increase amount of fine from $100 to $200.

See Sec. 7-112 re applicability of this section to construction, remodeling, etc. of public buildings by political subdivisions of state.



Section 31-52a - Residents’ preference in work on other public facilities.

(a) In the employment of mechanics, laborers or workmen in connection with any public works project, including, but not limited to, construction, remodeling or repairing of any public facility, structure, except public buildings covered by section 31-52, site preparation or site improvement, appurtenances or highways or in preparation or improvement of any land or waterway on or in which a structure is situated or to be constructed by the state or any of its agents or by persons contracting therewith, preference shall be given to persons who are residents of the state, and, if they cannot be obtained in sufficient numbers, then to residents of other states. Nothing herein shall abrogate or supersede any provision regarding residence requirements in a collective bargaining agreement to which the contractor is a party. Any contractor who knowingly and wilfully employs any person in violation of any provision of this section shall be fined two hundred dollars for each week or a fraction of a week each such person is employed.

(b) Each contract for any such project covered by this section under the supervision of the state or any of its agents shall contain the following provision: “In the employment of mechanics, laborers or workmen to perform the work specified herein, preference shall be given to residents of the state who are, and continuously for at least six months prior to the date hereof have been, residents of this state, and if no such person is available then to residents of other states.”

(1967, P.A. 757, S. 2.)



Section 31-52b - Exceptions.

The provisions of sections 31-52 and 31-52a shall not apply where the state or any subdivision thereof may suffer the loss of revenue granted or to be granted from any agency or department of the federal government as a result of said sections or regulative procedures pursuant thereto.

(1967, P.A. 757, S. 3.)



Section 31-53 - Construction, alteration or repair of public works project by state or political subdivision; wage rates; certified payroll. Penalties. Civil action. Exceptions.

(a) Each contract for the construction, remodeling, refinishing, refurbishing, rehabilitation, alteration or repair of any public works project by the state or any of its agents, or by any political subdivision of the state or any of its agents, shall contain the following provision: “The wages paid on an hourly basis to any person performing the work of any mechanic, laborer or worker on the work herein contracted to be done and the amount of payment or contribution paid or payable on behalf of each such person to any employee welfare fund, as defined in subsection (i) of this section, shall be at a rate equal to the rate customary or prevailing for the same work in the same trade or occupation in the town in which such public works project is being constructed. Any contractor who is not obligated by agreement to make payment or contribution on behalf of such persons to any such employee welfare fund shall pay to each mechanic, laborer or worker as part of such person’s wages the amount of payment or contribution for such person’s classification on each pay day.”

(b) Any contractor or subcontractor who knowingly or wilfully employs any mechanic, laborer or worker in the construction, remodeling, refinishing, refurbishing, rehabilitation, alteration or repair of any public works project for or on behalf of the state or any of its agents, or any political subdivision of the state or any of its agents, at a rate of wage on an hourly basis that is less than the rate customary or prevailing for the same work in the same trade or occupation in the town in which such public works project is being constructed, remodeled, refinished, refurbished, rehabilitated, altered or repaired, or who fails to pay the amount of payment or contributions paid or payable on behalf of each such person to any employee welfare fund, or in lieu thereof to the person, as provided by subsection (a) of this section, shall be fined not less than two thousand five hundred dollars but not more than five thousand dollars for each offense and (1) for the first violation, shall be disqualified from bidding on contracts with the state or any political subdivision until the contractor or subcontractor has made full restitution of the back wages owed to such persons and for an additional six months thereafter, and (2) for subsequent violations, shall be disqualified from bidding on contracts with the state or any political subdivision until the contractor or subcontractor has made full restitution of the back wages owed to such persons and for not less than an additional two years thereafter. In addition, if it is found by the contracting officer representing the state or political subdivision of the state that any mechanic, laborer or worker employed by the contractor or any subcontractor directly on the site for the work covered by the contract has been or is being paid a rate of wages less than the rate of wages required by the contract to be paid as required by this section, the state or contracting political subdivision of the state may (A) by written notice to the contractor, terminate such contractor’s right to proceed with the work or such part of the work as to which there has been a failure to pay said required wages and to prosecute the work to completion by contract or otherwise, and the contractor and the contractor’s sureties shall be liable to the state or the contracting political subdivision for any excess costs occasioned the state or the contracting political subdivision thereby, or (B) withhold payment of money to the contractor or subcontractor. The contracting department of the state or the political subdivision of the state shall, not later than two days after taking such action, notify the Labor Commissioner, in writing, of the name of the contractor or subcontractor, the project involved, the location of the work, the violations involved, the date the contract was terminated, and steps taken to collect the required wages.

(c) The Labor Commissioner may make complaint to the proper prosecuting authorities for the violation of any provision of subsection (b) of this section.

(d) For the purpose of predetermining the prevailing rate of wage on an hourly basis and the amount of payment or contributions paid or payable on behalf of each person to any employee welfare fund, as defined in subsection (i) of this section, in each town where such contract is to be performed, the Labor Commissioner shall (1) hold a hearing at any required time to determine the prevailing rate of wages on an hourly basis and the amount of payment or contributions paid or payable on behalf of each person to any employee welfare fund, as defined in subsection (i) of this section, upon any public work within any specified area, and shall establish classifications of skilled, semiskilled and ordinary labor, or (2) adopt and use such appropriate and applicable prevailing wage rate determinations as have been made by the Secretary of Labor of the United States under the provisions of the Davis-Bacon Act, as amended.

(e) The Labor Commissioner shall determine the prevailing rate of wages on an hourly basis and the amount of payment or contributions paid or payable on behalf of such person to any employee welfare fund, as defined in subsection (i) of this section, in each locality where any such public work is to be constructed, and the agent empowered to let such contract shall contact the Labor Commissioner, at least ten but not more than twenty days prior to the date such contracts will be advertised for bid, to ascertain the proper rate of wages and amount of employee welfare fund payments or contributions and shall include such rate of wage on an hourly basis and the amount of payment or contributions paid or payable on behalf of each person to any employee welfare fund, as defined in subsection (i) of this section, or in lieu thereof the amount to be paid directly to each person for such payment or contributions as provided in subsection (a) of this section for all classifications of labor in the proposal for the contract. The rate of wage on an hourly basis and the amount of payment or contributions to any employee welfare fund, as defined in subsection (i) of this section, or cash in lieu thereof, as provided in subsection (a) of this section, shall, at all times, be considered as the minimum rate for the classification for which it was established. Prior to the award of any contract subject to the provisions of this section, such agent shall certify in writing to the Labor Commissioner the total dollar amount of work to be done in connection with such public works project, regardless of whether such project consists of one or more contracts. Upon the award of any contract subject to the provisions of this section, the contractor to whom such contract is awarded shall certify, under oath, to the Labor Commissioner the pay scale to be used by such contractor and any of the contractor’s subcontractors for work to be performed under such contract.

(f) Each employer subject to the provisions of this section or section 31-54 shall (1) keep, maintain and preserve such records relating to the wages and hours worked by each person performing the work of any mechanic, laborer and worker and a schedule of the occupation or work classification at which each person performing the work of any mechanic, laborer or worker on the project is employed during each work day and week in such manner and form as the Labor Commissioner establishes to assure the proper payments due to such persons or employee welfare funds under this section or section 31-54, regardless of any contractual relationship alleged to exist between the contractor and such person, and (2) submit monthly to the contracting agency by mail, or other method accepted by such agency, a certified payroll that shall consist of a complete copy of such records accompanied by an original statement signed by the employer that indicates (A) such records are correct; (B) the rate of wages paid to each person performing the work of any mechanic, laborer or worker and the amount of payment or contributions paid or payable on behalf of each such person to any employee welfare fund, as defined in subsection (i) of this section, are not less than the prevailing rate of wages and the amount of payment or contributions paid or payable on behalf of each such person to any employee welfare fund, as determined by the Labor Commissioner pursuant to subsection (d) of this section, and not less than those required by the contract to be paid; (C) the employer has complied with the provisions of this section and section 31-54; (D) each such person is covered by a workers’ compensation insurance policy for the duration of such person’s employment, which shall be demonstrated by submitting to the contracting agency the name of the workers’ compensation insurance carrier covering each such person, the effective and expiration dates of each policy and each policy number; (E) the employer does not receive kickbacks, as defined in 41 USC 52, from any employee or employee welfare fund; and (F) pursuant to the provisions of section 53a-157a, the employer is aware that filing a certified payroll which the employer knows to be false is a class D felony for which the employer may be fined up to five thousand dollars, imprisoned for up to five years, or both. This subsection shall not be construed to prohibit a general contractor from relying on the certification of a lower tier subcontractor, provided the general contractor shall not be exempted from the provisions of section 53a-157a if the general contractor knowingly relies upon a subcontractor’s false certification. Notwithstanding the provisions of section 1-210, the certified payroll shall be considered a public record and every person shall have the right to inspect and copy such records in accordance with the provisions of section 1-212. The provisions of subsections (a) and (b) of section 31-59 and sections 31-66 and 31-69 that are not inconsistent with the provisions of this section or section 31-54 apply to this section. Failing to file a certified payroll pursuant to subdivision (2) of this subsection is a class D felony for which the employer may be fined up to five thousand dollars, imprisoned for up to five years, or both.

(g) Any contractor who is required by the Labor Department to make any payment as a result of a subcontractor’s failure to pay wages or benefits, or any subcontractor who is required by the Labor Department to make any payment as a result of a lower tier subcontractor’s failure to pay wages or benefits, may bring a civil action in the Superior Court to recover no more than the damages sustained by reason of making such payment, together with costs and a reasonable attorney’s fee.

(h) The provisions of this section do not apply where the total cost of all work to be performed by all contractors and subcontractors in connection with new construction of any public works project is less than four hundred thousand dollars or where the total cost of all work to be performed by all contractors and subcontractors in connection with any remodeling, refinishing, refurbishing, rehabilitation, alteration or repair of any public works project is less than one hundred thousand dollars.

(i) As used in this section and section 31-54, “employee welfare fund” means any trust fund established by one or more employers and one or more labor organizations or one or more other third parties not affiliated with the employers to provide from moneys in the fund, whether through the purchase of insurance or annuity contracts or otherwise, benefits under an employee welfare plan; provided such term shall not include any such fund where the trustee, or all of the trustees, are subject to supervision by the Banking Commissioner of this state or any other state or the Comptroller of the Currency of the United States or the Board of Governors of the Federal Reserve System, and “benefits under an employee welfare plan” means one or more benefits or services under any plan established or maintained for persons performing the work of any mechanics, laborers or workers or their families or dependents, or for both, including, but not limited to, medical, surgical or hospital care benefits; benefits in the event of sickness, accident, disability or death; benefits in the event of unemployment, or retirement benefits.

(1949 Rev., S. 7372; March, 1950, S. 3018d, 3019d; 1961, P.A. 486, S. 1; 1963, P.A. 240, S. 1; 1967, P.A. 494, S. 1; P.A. 73-566, S. 1; P.A. 75-90, S. 1, 2; P.A. 77-442; 77-614, S. 161, 610; P.A. 79-325; P.A. 80-482, S. 200, 348; P.A. 83-537, S. 2; P.A. 85-355, S. 1–3; P.A. 87-9, S. 2, 3; P.A. 91-74, S. 1; 91-407, S. 40, 42; P.A. 93-392, S. 1; 93-435, S. 65, 95; P.A. 97-263, S. 14; P.A. 03-84, S. 17; P.A. 05-50, S. 1; P.A. 06-196, S. 161; P.A. 09-25, S. 1; P.A. 10-47, S. 1; June Sp. Sess. P.A. 10-1, S. 68; P.A. 12-80, S. 191; P.A. 13-277, S. 55.)

History: 1961 act added provisions re political subdivision and employee welfare funds and added Subsecs. (f) and (g) re records and schedules which must be kept and re inapplicability of provisions where total cost of work is less than $5,000; 1963 act substituted “alteration” for “remodeling” and “public works project” for references to public buildings; 1967 act added Subsec. (h) defining “employee welfare fund” and “benefits under an employee welfare plan” and substituted references to Subsec. (h) for references to Sec. 31-78; P.A. 73-566 amended Subsec. (b) to add provisions re termination of contract when discovery is made that employees are being paid less than the amount required under contract; P.A. 75-90 added references to remodeling, refurnishing, refurbishing and rehabilitation of projects in Subsecs. (a), (b) and (g); P.A. 77-442 added Subsec. (d)(2) requiring commissioner to adopt and use appropriate and applicable prevailing wage rate determinations made by U.S. Secretary of Labor; P.A. 77-614 replaced bank commissioner with banking commissioner within the department of business regulation and made banking department the division of banking within that department, effective January 1, 1979; P.A. 79-325 replaced former provisions of Subsec. (g) which had rendered section inapplicable where total cost of project is less than $50,000 with provision rendering provisions inapplicable to new construction projects where total cost is less than $50,000 and to remodeling, refinishing etc. projects where total cost is less than $10,000; P.A. 80-482 restored banking division as independent department with commissioner as its head following abolition of business regulation department; P.A. 83-537 amended Subsec. (e) to require the local agent to contact the labor commissioner, to ascertain proper wage rates and payment levels, at least ten but not more than 20 days prior to putting the contract out to bid; P.A. 85-355 amended Subsec. (e) to require the agent to certify the total cost of work to be done on the public works project, and to require the contractor to certify the pay scale to be used on the project after having been awarded the contract and amended Subsec. (g) to make the prevailing wage requirements inapplicable to projects costing less than $200,000 if new construction, or to projects costing less than $50,000 if remodeling; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 91-74 made a technical change in Subsec. (a), amended Subsec. (b) to increase fines from $100 to not less than $2,500 but not more than $5,000 and amended Subsec. (g) by changing the cost thresholds from $200,000 to $400,000 and from $50,000 to $100,000; P.A. 91-407 changed effective date of P.A. 91-74 from October 1, 1991, to July 1, 1991; P.A. 93-392 deleted reference to Sec. 51-53 in Subsec. (a) and added (f)(2) requiring employers subject to the state prevailing wage laws to file weekly certified payrolls with the contracting public agency and designating such certified payrolls as public records; P.A. 93-435 made technical change in Subsec. (a) to reinstate language in existence prior to amendment made by P.A. 93-392, effective June 28, 1993; P.A. 97-263 added Subsec. (b)(1) and (2) disqualifying bidders from bidding on contracts with the state until certain requirements are met and adding provision permitting the withholding of payment of money to the contractor or subcontractor, amended Subsec. (d) to change “employee” to “person”, amended Subsec. (f) to require monthly submission of certified payroll and to make failure to file a certified payroll a class D felony, and amended Subsec. (h) by redefining “employee welfare fund” to include one or more other third parties not affiliated with the employers; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (h), effective June 3, 2003; P.A. 05-50 substituted “person” for “employee” and made technical changes throughout, amended Subsec. (a) to require payment of prevailing wage to persons performing the work of any mechanic, laborer or worker and to require contractor not obligated to contribute to employee welfare fund to pay to each mechanic, laborer or worker the amount of contribution for such person’s classification, amended Subsec. (b) to impose penalties on any contractor or subcontractor who fails to pay prevailing wage or make required contributions to employee welfare fund, amended Subsec. (f) to require employer to keep, maintain and preserve records and schedule of occupation or work classification for each person performing the work of any mechanic, laborer and worker, adding “regardless of any contractual relationship alleged to exist between the contractor and such person” and amended Subsec. (h) to redefine “benefits under an employee welfare plan”; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006; P.A. 09-25 amended Subsec. (f)(2) to require employer to submit certified payroll to contracting agency by mail, first class postage prepaid; P.A. 10-47 added new Subsec. (g) re civil action for contractor or subcontractor required by Labor Department to make payment on behalf of subcontractor or lower-tiered subcontractor to recover damages, costs and fees, redesignated existing Subsecs. (g) and (h) as Subsecs. (h) and (i) and made technical changes in Subsecs. (a), (b), (d) and (e); June Sp. Sess. P.A. 10-1 made a technical change in Subsec. (f); P.A. 12-80 amended Subsec. (i) to delete reference to Sec. 31-89a; P.A. 13-277 amended Subsec. (f) to allow employer to submit certified payroll to contracting agency by mail or other method accepted by such agency and to require that signed statement accompanying certified payroll is an original, effective July 1, 2013.



Section 31-53a - Distribution of accrued payments. Debarment list. Limitation on awarding contracts. Sworn affidavits required of subcontractors. Civil penalty. Right of action.

(a) The State Comptroller or the contracting authority acting pursuant to section 31-53 is hereby authorized and directed to pay to mechanics, laborers and workers from any accrued payments withheld under the terms of a contract terminated pursuant to subsection (b) of said section 31-53 any wages found to be due such mechanics, laborers and workers pursuant to said section 31-53. The Labor Commissioner is further authorized and directed to distribute a list to all departments of the state and political subdivisions of the state giving the names of persons or firms whom the Labor Commissioner has found to have disregarded their obligations under said section 31-53 and section 31-76c to employees and subcontractors on public works projects or to have been barred from federal government contracts in accordance with the provisions of the Davis-Bacon Act, 49 Stat. 1011 (1931), 40 USC 276a-2.

(b) (1) No contract shall be awarded by the state or any of its political subdivisions to the persons or firms appearing on the list distributed by the Labor Commissioner pursuant to subsection (a) of this section or to any firm, corporation, partnership, or association in which such persons or firms have an interest until a period of up to three years, as determined by the Labor Commissioner, has elapsed from the date of publication of the list containing the names of such persons or firms.

(2) No general contractor that enters into a contract with the state or any of its agents, or with any political subdivision of the state or any of its agents, for the construction, remodeling, refinishing, refurbishing, rehabilitation, alteration or repair of any public works project subject to the provisions of section 31-53 or for any state highway project that falls under the provisions of section 31-54, shall award any work under such contract to the persons or firms appearing on the list distributed by the Labor Commissioner pursuant to subsection (a) of this section or to any firm, corporation, partnership or association in which such persons or firms have an interest until a period of up to three years, as determined by the Labor Commissioner, has elapsed from the date of publication of the list containing the names of such persons or firms.

(3) Prior to performing any work under a contract for the construction, remodeling, refinishing, refurbishing, rehabilitation, alteration or repair of any public works project subject to the provisions of section 31-53 or for any state highway project that falls under the provisions of section 31-54, each person, firm, corporation, partnership or association engaged by a general contractor to perform such work shall submit a sworn affidavit to the general contractor attesting that such person, firm, corporation, partnership or association does not hold an interest of ten per cent or greater in a firm appearing on the list distributed by the Labor Commissioner pursuant to subsection (a) of this section. The receipt and retention by a general contractor of such sworn affidavit shall fulfill the general contractor’s obligation under subdivision (2) of this subsection.

(4) Any person or firm that appears on the list distributed by the Labor Commissioner pursuant to subsection (a) of this section, for a period of up to three years from the date of publication of such list, shall be liable to the Labor Department for a civil penalty of one thousand dollars for each day or part of a day in which such person or firm performs any work under any contract with the state or any of its agents, or with any political subdivision of the state or any of its agents, for the construction, remodeling, refinishing, refurbishing, rehabilitation, alteration or repair of any public works project subject to the provisions of section 31-53 or any state highway project that falls under the provisions of section 31-54. The Attorney General, upon complaint of the Labor Commissioner, shall institute a civil action to recover such civil penalty. Any amount recovered shall be deposited in the General Fund and credited to a separate nonlapsing appropriation to the Labor Department, for other current expenses, and may be used by the Labor Department to enforce the provisions of this part. As used in this subdivision, “person or firm” includes any firm, corporation, partnership or association in which a person or firm appearing on the list distributed by the Labor Commissioner pursuant to subsection (a) of this section holds an interest of ten per cent or greater.

(c) If the accrued payments withheld under the terms of a contract terminated pursuant to subsection (b) of section 31-53 are insufficient to reimburse all the mechanics, laborers and workers with respect to whom there has been a failure to pay the wages required pursuant to said section 31-53, such mechanics, laborers and workers shall have the right of action and of intervention against the contractor and the contractor’s sureties conferred by law upon persons furnishing labor or materials, and in such proceedings it shall be no defense that such mechanics, laborers and workers accepted or agreed to accept less than the required wages or that such persons voluntarily made refunds.

(P.A. 73-566, S. 2; P.A. 78-362, S. 1, 3; P.A. 91-74, S. 2; 91-407, S. 40, 42; P.A. 93-392, S. 2; P.A. 97-263, S. 15; P.A. 04-102, S. 1.)

History: P.A. 78-362 required that list distributed by commissioner to departments of the state and to its political subdivisions contain names of those who have been barred from federal government contracts in accordance with provisions of Davis-Bacon Act in Subsec. (a); P.A. 91-74 amended Subsec. (a) by increasing the period of ineligibility from three years to five years; P.A. 91-407 changed effective date of P.A. 91-74 from October 1, 1991, to July 1, 1991; P.A. 93-392 amended Subsec. (a) to add reference to Sec. 31-76c, to require that list distributed by labor commissioner to departments of the state and to its political subdivisions contain names of those who have violated overtime laws of the state on public works projects and to decrease the period of ineligibility from five to a maximum of three years, as determined by the commissioner; P.A. 97-263 incorporated changes to Sec. 31-53 by reference; P.A. 04-102 made technical changes in Subsec. (a), designated portion of said Subsec. as new Subsec. (b) and amended same by designating existing provisions as Subdiv. (1), providing that list referred to in said Subdiv. is debarment list distributed by the Labor Commissioner pursuant to Subsec. (a), and adding Subdivs. (2), (3) and (4) re general contractors’ and subcontractors’ obligations and potential liability for civil penalties relative to service on public works or state highway projects, and redesignated existing Subsec. (b) as Subsec. (c), making technical changes therein.



Section 31-53b - Worker training requirements for public works projects. Enforcement. Regulations. Exceptions.

(a) Each contract for a public works project entered into on or after July 1, 2009, by the state or any of its agents, or by any political subdivision of the state or any of its agents, described in subsection (h) of section 31-53, shall contain a provision requiring that each contractor furnish proof with the weekly certified payroll form for the first week each employee begins work on such project that any person performing the work of a mechanic, laborer or worker pursuant to the classifications of labor under section 31-53 on such public works project, pursuant to such contract, has completed a course of at least ten hours in duration in construction safety and health approved by the federal Occupational Safety and Health Administration or, has completed a new miner training program approved by the Federal Mine Safety and Health Administration in accordance with 30 CFR 46 or, in the case of telecommunications employees, has completed at least ten hours of training in accordance with 29 CFR 1910.268, and, on or after July 1, 2012, that any plumber or electrician subject to the continuing education requirements of section 20-334d, who has completed a course of at least ten hours in duration in construction safety and health approved by the federal Occupational Safety and Health Administration five or more years prior to the date such electrician or plumber begins work on such public works project, has completed a supplemental refresher training course of at least four hours in duration in construction safety and health taught by a federal Occupational Safety and Health Administration authorized trainer.

(b) Any person required to complete a course or program under subsection (a) of this section who has not completed the course or program shall be subject to removal from the worksite if the person does not provide documentation of having completed such course or program by the fifteenth day after the date the person is found to be in noncompliance. The Labor Commissioner or said commissioner’s designee shall enforce this section.

(c) Not later than January 1, 2012, the Labor Commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of subsections (a) and (b) of this section. Such regulations shall require that the ten-hour construction safety and health courses required under subsection (a) of this section be conducted in accordance with federal Occupational Safety and Health Administration Training Institute standards, or, in the case of a supplemental refresher training course, shall include, but not be limited to, an update of revised Occupational Safety and Health Administration standards and a review of required construction hazards training, or in accordance with Federal Mine Safety and Health Administration Standards or in accordance with 29 CFR 1910.268, as appropriate. The Labor Commissioner shall accept as sufficient proof of compliance with the provisions of subsection (a) or (b) of this section a student course completion card issued by the federal Occupational Safety and Health Administration Training Institute, or such other proof of compliance said commissioner deems appropriate, dated no earlier than five years before the commencement date of such public works project or, in the case of supplemental refresher training, a student course completion card issued by said Occupational Safety and Health Administration authorized trainer dated not earlier than five years prior to the date such electrician or plumber begins work on such public works project.

(d) This section shall not apply to employees of public service companies, as defined in section 16-1, or drivers of commercial motor vehicles driving the vehicle on the public works project and delivering or picking up cargo from public works projects provided they perform no labor relating to the project other than the loading and unloading of their cargo.

(P.A. 06-175, S. 1; P.A. 08-83, S. 1; P.A. 10-47, S. 2; P.A. 11-63, S. 1.)

History: P.A. 08-83 amended Subsec. (a) by making provisions applicable to public works project contracts entered into on or after July 1, 2009, replacing provision re total cost of work with reference to Sec. 31-53(g), requiring proof in certified payroll form that new mechanic, laborer or worker has completed a 10-hour or more construction safety course and adding provision re new miner training program, amended Subsec. (b) by substituting “person” for “employee” and adding “or program”, amended Subsec. (c) by adding “or in accordance with Federal Mine Safety and Health Administration Standards” and setting new deadline of January 1, 2009, deleted former Subsec. (d) re “public building”, added new Subsec. (d) re exemptions for public service company employees and delivery drivers who perform no labor other than delivery and made conforming and technical changes, effective January 1, 2009; P.A. 10-47 made a technical change in Subsec. (a); P.A. 11-63 amended Subsec. (a) by adding provision re supplemental refresher training course for plumbers and electricians subject to Sec. 20-334d, amended Subsec. (c) by adding provisions re regulations and subject matter of refresher training course and refresher training course student completion cards, and made technical changes, effective July 1, 2011.



Section 31-54 - Rate of wages for work on state highways.

The Labor Commissioner shall hold a hearing at any required time to determine the prevailing rate of wages upon any highway contract within any specified area on an hourly basis and the amount of payment or contributions paid or payable on behalf of each employee to any employee welfare fund, as defined in section 31-53, upon any classifications of skilled, semiskilled and ordinary labor. Said commissioner shall determine the prevailing rate of wages on an hourly basis and the amount of payment or contributions paid or payable on behalf of each employee to any employee welfare fund, as defined in section 31-53, in each locality where any highway or bridge is to be constructed, and the Commissioner of Transportation shall include such rate of wage on an hourly basis and the amount of payment or contributions paid or payable on behalf of each employee to any employee welfare fund, as defined in section 31-53, or in lieu thereof, in cash as part of wages each pay day, for each classification of labor in the proposal for the contract and in the contract. The rate and the amount so established shall, at all times, be considered as the minimum rate of wage on an hourly basis and the amount of payment or contributions to an employee welfare fund, or cash in lieu thereof, for the classification for which it was established. Any contractor who pays any person at a lower rate of wage on an hourly basis or the amount of payment or contributions paid or payable on behalf of each employee to any employee welfare fund, as defined in section 31-53, or where he is not obligated by any agreement to make payment or contributions to the employee welfare funds, as defined in section 31-53, and fails to pay the amount of such payment or contributions directly to the employee as a part of his wages each pay day, than that so established for the classifications of work specified in any such contract shall be fined not more than two hundred dollars for each offense. The provisions of this section shall apply only to state highways and bridges on state highways.

(1949 Rev., S. 2206; March, 1950, S. 1194d; 1961, P.A. 486, S. 2; 1967, P.A. 494, S. 2; 1969, P.A. 768, S. 260; P.A. 97-263, S. 17.)

History: 1961 act added establishment of rate on hourly basis and provisions re employee welfare funds; 1967 act replaced references to Sec. 31-78 with references to Sec. 31-53; 1969 act replaced highway commissioner with commissioner of transportation; P.A. 97-263 increased amount of fine from $100 to $200.

See Sec. 7-112 re applicability of this section to construction, remodeling, etc. of public buildings by political subdivisions of state.



Section 31-55 - Posting of wage rates by contractors doing state work.

Every contractor or subcontractor performing work for the state subject to the provisions of section 31-53 or 31-54 shall post the prevailing wages as determined by the Labor Commissioner in prominent and easily accessible places at the site of work or at such place or places as are used to pay its employees their wages.

(1955, S. 3020d; P.A. 97-263, S. 16.)

History: P.A. 97-263 incorporated changes to Secs. 31-53 and 31-54 by reference.



Section 31-55a - Annual adjustments to wage rates by contractors doing state work.

Each contractor that is awarded a contract on or after October 1, 2002, for (1) the construction of a state highway or bridge that falls under the provisions of section 31-54, or (2) the construction, remodeling, refinishing, refurbishing, rehabilitation, alteration or repair of any public works project that falls under the provisions of section 31-53 shall contact the Labor Commissioner on or before July first of each year, for the duration of such contract, to ascertain the prevailing rate of wages on an hourly basis and the amount of payment or contributions paid or payable on behalf of each mechanic, laborer or worker employed upon the work contracted to be done, and shall make any necessary adjustments to such prevailing rate of wages and such payment or contributions paid or payable on behalf of each such employee, effective each July first.

(P.A. 02-69, S. 1.)



Section 31-56 - Hours of labor on state bridges.

Section 31-56 is repealed, effective October 1, 2008.

(1949 Rev., S. 2208; 1963, P.A. 240, S. 2; 1969, P.A. 768, S. 261; P.A. 08-101, S. 31.)



Section 31-56a - Definitions.

For the purposes of this section and sections 31-56b and 31-56c:

(1) “Project labor agreement” means a prehire agreement covering the terms and conditions for all persons who will perform work on a specific public works project;

(2) “Public entity” means the state and any agency, instrumentality or political subdivision thereof;

(3) “Public works project” means the construction, reconstruction, alteration, remodeling, repair or demolition of any public building or any other public works by a public entity.

(P.A. 12-70, S. 4.)

History: P.A. 12-70 effective June 6, 2012.



Section 31-56b - Project labor agreements for public works projects.

(a) Notwithstanding the provisions of any general statute, regulation or requirement regarding procurement of goods or services, a public entity may require a project labor agreement for any public works project when such public entity has determined, on a project-by-project basis and acting within its discretion, that it is in the public’s interest to require such an agreement. In making such determination, the public entity may consider the effects a project labor agreement may have on (1) the efficiency, cost and direct and indirect economic benefits to the public entity; (2) the availability of a skilled workforce to complete the public works project; (3) the prevention of construction delays; (4) the safety and quality of the public works project; (5) the advancement of minority and women-owned businesses; and (6) employment opportunities for the community.

(b) A public entity’s decision to require a project labor agreement shall not be evidence of fraud, corruption or favoritism.

(c) Any project labor agreement required by a public entity pursuant to this section shall: (1) Set forth mutually binding procedures for resolving disputes that can be implemented without delay; (2) include guarantees against a strike, lockout or other concerted action aimed at slowing or stopping the progress of a public works project; (3) ensure a reliable source of skilled and experienced labor; (4) include goals for the number of apprentices and for a percentage of work to be performed by minorities, women and veterans; (5) invite all contractors to bid on the project without regard to whether the employees of any such contractor are members of a labor organization, as defined in section 31-101; (6) permit the selection of the lowest responsible qualified bidder without regard to labor organization affiliation; (7) not require compulsory labor organization membership of employees working on the project; and (8) bind all contractors and subcontractors to the terms of the agreement.

(d) Any bidder for a public works project that does not agree to abide by the conditions of the project labor agreement or a requirement to negotiate a project labor agreement shall not be regarded as a responsible qualified bidder for such project.

(P.A. 12-70, S. 5.)

History: P.A. 12-70 effective June 6, 2012.



Section 31-56c - Use of project labor agreement re public school design-build contract.

Prior to a public entity entering into a design-build contract for new construction of a public school or for renovation or reconstruction of an existing public school with a value greater than or equal to ten million dollars, such public entity shall determine if the use of a project labor agreement would be in the public’s interest in accordance with subsection (a) of section 31-56b.

(P.A. 12-70, S. 6.)

History: P.A. 12-70 effective June 6, 2012.



Section 31-56d - Severability.

The provisions of sections 31-56b and 31-56c are severable and if any provision is determined to contravene state or federal law, the remainder of sections 31-56b and 31-56c shall remain in full force and effect.

(P.A. 12-70, S. 7.)

History: P.A. 12-70 effective June 6, 2012.



Section 31-57 - Hours of labor on construction, alteration or repair of public works project.

Each contract entered into by the Commissioner of Construction Services for the construction, alteration or repair of any public works project shall contain a provision to the effect that no person shall be employed to work or be permitted to work more than eight hours in any day or more than forty hours in any week on any work provided for in such contract. The operation of such limitation of hours of work may be suspended during an emergency, upon the approval of the Commissioner of Construction Services.

(1949 Rev., S. 7373; 1963, P.A. 240, S. 3; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 98, 110; P.A. 11-51, S. 90.)

History: 1963 act substituted “public works project” for “public building” and added reference to alterations; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 87-496 replaced administrative services commissioner with public works commissioner; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Construction Services”, effective July 1, 2011.



Section 31-57a - Awarding of contracts to National Labor Relations Act violators prohibited.

Section 31-57a is repealed, effective June 18, 2013.

(P.A. 79-390, S. 1, 2; P.A. 13-140, S. 22.)



Section 31-57b - Awarding of contracts to occupational safety and health law violators prohibited.

No contract shall be awarded by the state or any of its political subdivisions to any person or firm or any firm, corporation, partnership or association in which such persons or firms have an interest (1) which has been cited for three or more wilful or serious violations of any occupational safety and health act or of any standard, order or regulation promulgated pursuant to such act, during the three-year period preceding the bid, provided such violations were cited in accordance with the provisions of any state occupational safety and health act or the Occupational Safety and Health Act of 1970, and not abated within the time fixed by the citation and such citation has not been set aside following appeal to the appropriate agency or court having jurisdiction or (2) which has received one or more criminal convictions related to the injury or death of any employee in the three-year period preceding the bid. Any person who knowingly provides false information concerning the information required pursuant to this section shall be assessed a civil penalty of not less than five hundred dollars nor more than five thousand dollars and shall be disqualified from bidding on or participating in a contract with the state or any of its political subdivisions for five years from the date of the final determination that the information is false. Any political subdivision or any state agency receiving false information pursuant to this section shall notify the Commissioner of Administrative Services and, upon receipt of such notice, the commissioner shall conduct a hearing in accordance with the provisions of chapter 54. Upon a determination that false information was provided, the commissioner shall impose a civil penalty in accordance with the provisions of this section. Such civil penalty shall be paid to the Treasurer or to an official of the political subdivision, as the case may be. Any civil penalty imposed pursuant to this section may be collected in a civil proceeding by any official of a political subdivision authorized to institute civil actions or, in the case of the state, by the attorney general, upon complaint of the Commissioner of Administrative Services.

(P.A. 89-367, S. 6.)



Section 31-57c - Disqualification of certain contractors from bidding on, applying for or participating in state public works contracts: Disqualification by Commissioner of Administrative Services; procedure; causes. Exception.

(a) As used in this section, the term “contractor” shall mean any person, firm or corporation which has contracted or seeks to contract with the state, or to participate in such a contract, in connection with any public works of the state or a political subdivision of the state.

(b) Disqualification of a contractor is a serious action that shall be used only in the public interest and for the state government’s protection and not for purposes of punishment or in lieu of other applicable enforcement or compliance procedures. The causes for and consequences of disqualification under this section shall be separate from and in addition to causes for and consequences of disqualification under sections 4b-95, 31-53a and 31-57b.

(c) The Commissioner of Administrative Services may disqualify any contractor, for up to two years, from bidding on, applying for, or participating as a subcontractor under, contracts with the state, acting through any of its departments, commissions or other agencies, except the Department of Transportation and the constituent units of the state system of higher education, for one or more causes set forth under subsection (d) of this section. The commissioner may initiate a disqualification proceeding only after consulting with the contract awarding agency, if any, and the Attorney General and shall provide notice and an opportunity for a hearing to the contractor who is the subject of the proceeding. The hearing shall be conducted in accordance with the contested case procedures set forth in chapter 54. The commissioner shall issue a written decision within ninety days of the last date of such hearing and state in the decision the reasons for the action taken and, if the contractor is being disqualified, the period of such disqualification. The existence of a cause for disqualification shall not be the sole factor to be considered in determining whether the contractor shall be disqualified. In determining whether to disqualify a contractor, the commissioner shall consider the seriousness of the contractor’s acts or omissions and any mitigating factors. The commissioner shall send the decision to the contractor by certified mail, return receipt requested. The written decision shall be a final decision for the purposes of sections 4-180 and 4-183.

(d) Causes for disqualification from bidding on, or participating in, contracts shall include the following:

(1) Conviction or entry of a plea of guilty or nolo contendere for or admission to commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract;

(2) Conviction or entry of a plea of guilty or nolo contendere or admission to the violation of any state or federal law for embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which affects responsibility as a state contractor;

(3) Conviction or entry of a plea of guilty or nolo contendere or admission to a violation of any state or federal antitrust, collusion or conspiracy law arising out of the submission of bids or proposals on a public or private contract or subcontract;

(4) A wilful failure to perform in accordance with the terms of one or more public contracts, agreements or transactions;

(5) A history of failure to perform or of unsatisfactory performance of one or more public contracts, agreements or transactions; or

(6) A wilful violation of a statutory or regulatory provision or requirement applicable to a public contract, agreement or transaction.

(e) For purposes of a disqualification proceeding under this section, conduct may be imputed as follows:

(1) The fraudulent, criminal or other seriously improper conduct of any officer, director, shareholder, partner, employee or other individual associated with a contractor may be imputed to the contractor when the conduct occurred in connection with the individual’s performance of duties for or on behalf of the contractor and the contractor knew of or had reason to know of such conduct. The term “other seriously improper conduct” shall not include advice from an attorney, accountant or other paid consultant if it was reasonable for the contractor to rely on such advice.

(2) The fraudulent, criminal or other seriously improper conduct of a contractor may be imputed to any officer, director, shareholder, partner, employee or other individual associated with the contractor who participated in, knew of or had reason to know of the contractor’s conduct.

(3) The fraudulent, criminal or other seriously improper conduct of one contractor participating in a joint venture or similar arrangement may be imputed to other participating contractors if the conduct occurred for or on behalf of the joint venture or similar arrangement and these contractors knew of or had reason to know of such conduct.

(f) The commissioner may reduce the period or extent of disqualification, upon the contractor’s request, supported by documentation, for the following reasons:

(1) Newly discovered material evidence;

(2) Reversal of the conviction upon which the disqualification was based;

(3) Bona fide change in ownership or management;

(4) Elimination of other causes for which the disqualification was imposed; or

(5) Other reasons the commissioner deems appropriate.

(g) The commissioner may grant an exception permitting a disqualified contractor to participate in a particular contract or subcontract upon a written determination by the head of the contract awarding agency that there is good cause, in the interest of the public, for such action.

(P.A. 93-220, S. 1, 3; P.A. 11-51, S. 71; P.A. 13-140, S. 6; 13-247, S. 229.)

History: P.A. 93-220 effective July 2, 1993; (Revisor’s note: In 1997 references in Subsec. (e) and Subsec. (e)(2) to “inputed” were changed editorially by the Revisors to “imputed”); P.A. 11-51 amended Subsec. (c) to replace “Commissioner of Public Works” with “Commissioner of Construction Services”, effective July 1, 2011; P.A. 13-140 amended Subsec. (b) by deleting reference to Sec. 31-57a, effective June 18, 2013; P.A. 13-247 amended Subsec. (c) to replace “Commissioner of Construction Services” with “Commissioner of Administrative Services” and make a conforming change, effective July 1, 2013.



Section 31-57d - Disqualification of certain contractors from bidding on, applying for or participating in public works contracts with the state: Disqualification by Commissioner of Transportation; procedure; causes. Exception permitting disqualified contractor to participate in contract or subcontract.

(a) As used in this section, the term “contractor” shall mean any person, firm or corporation which has contracted or seeks to contract with the state, or to participate in such a contract, in connection with any public works of the state or a political subdivision of the state.

(b) Disqualification of a contractor is a serious action that shall be used only in the public interest and for the state government’s protection and not for purposes of punishment or in lieu of other applicable enforcement or compliance procedures. The causes for and consequences of disqualification under this section shall be separate from and in addition to causes for and consequences of disqualification under sections 4b-95, 31-53a and 31-57b.

(c) The Commissioner of Transportation may disqualify any contractor, for up to two years, from bidding on, applying for, or participating as a subcontractor under, contracts with the state, acting through the Department of Transportation, for one or more causes set forth under subsection (d) of this section. The commissioner may initiate a disqualification proceeding only after consulting with the Attorney General and shall provide notice and an opportunity for a hearing to the contractor who is the subject of the proceeding. The hearing shall be conducted in accordance with the contested case procedures set forth in chapter 54. The commissioner shall issue a written decision within ninety days of the last date of such hearing and state in the decision the reasons for the action taken and, if the contractor is being disqualified, the period of such disqualification. The existence of a cause for disqualification does not require that the contractor be disqualified. In determining whether to disqualify a contractor, the commissioner shall consider the seriousness of the contractor’s acts or omissions and any mitigating factors. The commissioner shall send the decision to the contractor by certified mail, return receipt requested. The written decision shall be a final decision for the purposes of sections 4-180 and 4-183.

(d) Causes for disqualification from bidding on, or participating in, contracts shall include the following:

(1) Conviction or entry of a plea of guilty or nolo contendere for or admission to commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract;

(2) Conviction or entry of a plea of guilty or nolo contendere or admission to the violation of any state or federal law for embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty which affects responsibility as a state contractor;

(3) Conviction or entry of a plea of guilty or nolo contendere or admission to a violation of any state or federal antitrust, collusion or conspiracy law arising out of the submission of bids or proposals on a public or private contract or subcontract;

(4) A wilful failure to perform in accordance with the terms of one or more public contracts, agreements or transactions;

(5) A history of failure to perform or of unsatisfactory performance of one or more public contracts, agreements or transactions; or

(6) A wilful violation of a statutory or regulatory provision or requirement applicable to a public contract, agreement or transaction.

(e) For purposes of a disqualification proceeding under this section, conduct may be imputed as follows:

(1) The fraudulent, criminal or other seriously improper conduct of any officer, director, shareholder, partner, employee or other individual associated with a contractor may be imputed to the contractor when the conduct occurred in connection with the individual’s performance of duties for or on behalf of the contractor and the contractor knew of or had reason to know of such conduct. The term “other seriously improper conduct” shall not include advice from an attorney, accountant or other paid consultant if it was reasonable for the contractor to rely on such advice.

(2) The fraudulent, criminal or other seriously improper conduct of a contractor may be imputed to any officer, director, shareholder, partner, employee or other individual associated with the contractor who participated in, knew of or had reason to know of the contractor’s conduct.

(3) The fraudulent, criminal or other seriously improper conduct of one contractor participating in a joint venture or similar arrangement may be imputed to other participating contractors if the conduct occurred for or on behalf of the joint venture or similar arrangement and these contractors knew of or had reason to know of such conduct.

(f) The commissioner may reduce the period or extent of disqualification, upon the contractor’s request, supported by documentation, for the following reasons:

(1) Newly discovered material evidence;

(2) Reversal of the conviction upon which the disqualification was based;

(3) Bona fide change in ownership or management;

(4) Elimination of other causes for which the disqualification was imposed; or

(5) Other reasons the commissioner deems appropriate.

(g) The commissioner may grant an exception permitting a disqualified contractor to participate in a particular contract or subcontract upon a written determination that there is good cause, in the interest of the public, for such action.

(P.A. 93-220, S. 2, 3; P.A. 13-140, S. 7.)

History: P.A. 93-220 effective July 2, 1993; P.A. 13-140 amended Subsec. (b) by deleting reference to Sec. 31-57a, effective June 18, 2013.



Section 31-57e - Contracts between the state and federally recognized Indian tribes. Employment Rights Code; protection of persons employed by a tribe.

(a) As used in this section:

(1) “Commercial enterprise” means any form of commercial conduct or a particular commercial transaction or act, including the operation of a casino, which relates to or is connected with any profit-making pursuit;

(2) “Labor organization” means any organization which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment;

(3) “Tribe” means any federally recognized Indian tribe which is subject to the Indian Gaming Regulatory Act, P.L. 100-497, 25 USC 2701 et seq.

(b) The state shall not provide any funds or services which directly or indirectly assist any tribe engaged in a commercial enterprise until the tribe adopts an Employment Rights Code established pursuant to subsection (e) of this section, unless such funds or services are (1) required by federal or state law, (2) were agreed to in writing prior to July 1, 1993, or (3) are provided to a project which is covered by federal or state employment regulations or employment rights laws. This subsection shall not be construed to prohibit the state from enforcing any civil or criminal law, or any gaming regulation at a commercial enterprise owned or operated by a tribe, or to require the state to enforce a violation of any criminal law which would not be a violation if it occurred outside tribal land. The Governor, upon consulting with the leaders of the General Assembly, may waive the restrictions set forth in this subsection in the event of a declared emergency.

(c) The state shall oppose any application by a tribe, pursuant to 25 CFR chapter 151, to convert any parcel of fee interest land to federal trust status. The conversion shall be deemed contrary to the interest of the state and its residents.

(d) The Governor shall include in each future proposal by the state in negotiations conducted pursuant to the Indian Gaming Regulatory Act, a provision requiring the adoption of an Employment Rights Code established pursuant to subsection (e) of this section. The Governor shall employ his best efforts to ensure that any final agreement, compact or contract established under the Indian Gaming Regulatory Act includes an Employment Rights Code in accordance with subsection (e) of this section.

(e) The Employment Rights Code referred to under this section shall include the following provisions:

(1) A commercial enterprise subject to tribal jurisdiction shall not, except in the case of a bona fide occupational qualification or need, refuse to hire or employ or bar or discharge from employment any individual or discriminate against him or her in compensation or in terms, conditions or privileges of employment because of the individual’s race, color, religious creed, sex, gender identity or expression, marital status, national origin, ancestry, age, present or past history of mental disorder, intellectual disability, sexual orientation, learning or physical disability, political activity, union activity or the exercise of rights protected by the United States Constitution. This subdivision shall not be construed to restrict the right of a tribe to give preference in hiring to members of the tribe.

(2) A commercial enterprise subject to tribal jurisdiction shall not deny any individual, including a representative of a labor organization, seeking to ensure compliance with this section, access to employees of the tribe’s commercial enterprise during nonwork time in nonwork areas. The tribe shall not permit any supervisor, manager or other agent of the tribe to restrict or otherwise interfere with such access.

(3) When a labor organization claims that it has been designated or selected for the purposes of collective bargaining by the majority of the employees in a unit appropriate for such purposes, the labor organization may apply to an arbitrator to verify the claim pursuant to subdivision (4) of this subsection. If the arbitrator verifies that the labor organization has been designated or selected as the bargaining representative by a majority of the employees in an appropriate unit, the tribe shall, upon request, recognize the labor organization as the exclusive bargaining agent and bargain in good faith with the labor organization in an effort to reach a collective bargaining agreement. However, the arbitrator shall disallow any claim by a labor organization that is dominated or controlled by the tribe.

(4) (A) Any individual or organization claiming to be injured by a violation of any provision of this subsection shall have the right to seek binding arbitration under the rules of the American Arbitration Association. Such individual or organization shall file a demand for arbitration with the tribe not later than one hundred eighty days after the employee or labor organization knows or should know of the tribe’s violation of any provision of this subsection. The demand shall state, in plain language, the facts giving rise to the demand.

(B) The demand for arbitration shall also be served upon the Connecticut office of the American Arbitration Association. Absent settlement, a hearing shall be held in accordance with the rules and procedures of the American Arbitration Association. The costs and fees of the arbitrator shall be shared equally by the tribe and the labor organization.

(C) The decision of the arbitrator shall be final and binding on both parties and shall be subject to judicial review and enforcement against all parties in the manner prescribed by chapter 909.

(5) A tribe shall not retaliate against any individual who exercises any right under the Employment Rights Code. Any individual or organization claiming to be injured by a violation of the provisions of this section shall have the right to seek binding arbitration pursuant to subdivision (4) of this subsection.

(f) Notwithstanding the provisions of this section, the Governor may negotiate an agreement with a tribe which establishes rights for employees of commercial enterprises subject to tribal jurisdiction in addition to those provided under the Employment Rights Code established under subsection (e) of this section.

(P.A. 93-365, S. 1–6; P.A. 11-55, S. 16; P.A. 13-139, S. 31.)

History: P.A. 93-365 effective July 1, 1993; P.A. 11-55 amended Subsec. (e)(1) to prohibit discrimination on basis of gender identity or expression; P.A. 13-139 amended Subsec. (e) by substituting “intellectual disability” for “mental retardation” and making a technical change in Subdiv. (1), and making a technical change in Subdiv. (3).



Section 31-57f - Standard wage rate for certain service workers. Definitions. Standard rate required. Civil penalty. Complaints. Determination of standard rate by Labor Commissioner. Effect on employers bound by collective bargaining agreements. Recordkeeping requirement. Penalty for filing false certified payroll. Exemptions. Regulations.

(a) As used in this section: (1) “Required employer” means any provider of food, building, property or equipment services or maintenance listed in this subdivision whose rate of reimbursement or compensation is determined by contract or agreement with the state or any state agent: (A) Building, property or equipment service companies; (B) management companies providing property management services; and (C) companies providing food preparation or service, or both; (2) “state agent” means any state official, state employee or other person authorized to enter into a contract or agreement on behalf of the state; (3) “person” means one or more individuals, partnerships, associations, corporations, business trusts, legal representatives or organized groups of persons; (4) “building, property or equipment service” means any janitorial, cleaning, maintenance or related service; (5) “prevailing rate of wages” means the hourly wages paid for work performed within the city of Hartford under the collective bargaining agreement covering the largest number of hourly nonsupervisory employees employed within Hartford County in each classification established by the Labor Commissioner under subsection (e) of this section, provided the collective bargaining agreement covers no less than five hundred employees in the classification; (6) “prevailing rate of benefits” means the total cost to the employer on an hourly basis for work performed within the city of Hartford, under a collective bargaining agreement that establishes the prevailing rate of wages, of providing health, welfare and retirement benefits, including, but not limited to, (A) medical, surgical or hospital care benefits; (B) disability or death benefits; (C) benefits in the event of unemployment; (D) pension benefits; (E) vacation, holiday and personal leave; (F) training benefits; and (G) legal service benefits, and may include payment made directly to employees, payments to purchase insurance and the amount of payment or contributions paid or payable by the employer on behalf of each employee to any employee benefit fund; (7) “employee benefit fund” means any trust fund established by one or more employers and one or more labor organizations or one or more other third parties not affiliated with such employers to provide, whether through the purchase of insurance or annuity contracts or otherwise, benefits under an employee health, welfare or retirement plan, but does not include any such fund where the trustee or trustees are subject to supervision by the Banking Commissioner of this state or of any other state, or the Comptroller of the Currency of the United States or the Board of Governors of the Federal Reserve System; and (8) “benefits under an employee health, welfare or retirement plan” means one or more benefits or services under any plan established or maintained for employees or their families or dependents, or for both, including, but not limited to, medical, surgical or hospital care benefits, benefits in the event of sickness, accident, disability or death, benefits in the event of unemployment, retirement benefits, vacation and paid holiday benefits, legal service benefits or training benefits.

(b) On and after July 1, 2000, the wages paid on an hourly basis to any employee of a required employer in the provision of food, building, property or equipment services provided to the state pursuant to a contract or agreement with the state or any state agent, shall be at a rate not less than the standard rate determined by the Labor Commissioner pursuant to subsection (g) of this section.

(c) Any required employer or agent of such employer that violates subsection (b) of this section shall pay a civil penalty in an amount not less than two thousand five hundred dollars but not more than five thousand dollars for each offense. The contracting department of the state that has imposed such civil penalty on the required employer or agent of such employer shall, within two days after taking such action, notify the Labor Commissioner, in writing, of the name of the employer or agent involved, the violations involved and steps taken to collect the fine.

(d) The Labor Commissioner may make complaint to the proper prosecuting authorities for the violation of any provision of subsection (b) of this section.

(e) For the purpose of predetermining the standard rate of covered wages on an hourly basis, the Labor Commissioner shall establish classifications for all hourly nonsupervisory employees based on the applicable occupation codes and titles set forth in the federal Register of Wage Determinations under the Service Contract Act of 1965, 41 USC 351, et seq., provided the Labor Commissioner shall classify any individual employed on or before July 1, 2009, as a grounds maintenance laborer or laborer as a janitor, and shall classify any individual hired after July 1, 2009, performing the duty of grounds maintenance laborer, laborer or janitor as a light cleaner, heavy cleaner, furniture handler or window cleaner, as appropriate. The Labor Commissioner shall then determine the standard rate of wages for each classification of hourly nonsupervisory employees which shall be (1) the prevailing rate of wages paid to employees in each classification, or if there is no such prevailing rate of wages, the minimum hourly wages set forth in the federal Register of Wage Determinations under the Service Contract Act, plus (2) the prevailing rate of benefits paid to employees in each classification, or if there is no such prevailing rate of benefits, a thirty per cent surcharge on the amount determined in subdivision (1) of this subsection to cover the cost of any health, welfare and retirement benefits or, if no such benefits are provided to the employees, an amount equal to thirty per cent of the amount determined in subdivision (1) of this section, which shall be paid directly to the employees. The standard rate of wages for any employee entitled to receive such rate on or before July 1, 2009, shall not be less than the minimum hourly wage for the classification set forth in the federal Register of Wage Determinations under the Service Contract Act plus the prevailing rate of benefits for such classification for as long as that employee continues to work for a required employer.

(f) Required employers with employees covered by collective bargaining agreements which call for wages and benefits that are reasonably related to the standard rate of wages shall not be economically disadvantaged in the bidding process, provided the collective bargaining agreement was arrived at through arms-length negotiations.

(g) The Labor Commissioner shall, in accordance with subsection (e) of this section, determine the standard rate of wages for each classification on an hourly basis where any covered services are to be provided, and the state agent empowered to let such contract shall contact the Labor Commissioner at least ten days prior to the date such contract will be advertised for bid, to ascertain the standard rate of wages and shall include the standard rate of wages on an hourly basis for all classifications of employment in the proposal for the contract. The standard rate of wages on an hourly basis shall, at all times, be considered the minimum rate for the classification for which it was established.

(h) Where a required employer is awarded a contract to perform services that are substantially the same as services that have been rendered under a predecessor contract, such required employer shall retain, for a period of ninety days, all employees who had been employed by the predecessor to perform services under such predecessor contract, except that the successor contract need not retain employees who worked less than fifteen hours per week or who had been employed at the site for less than sixty days. During such ninety-day period, the successor contract shall not discharge without just cause an employee retained pursuant to this subsection. If the performance of an employee retained pursuant to this subsection or section 4a-82 is satisfactory during the ninety-day period, the successor contractor shall offer the employee continued employment for the duration of the successor contract under the terms and conditions established by the successor contractor, or as required by law. The provisions of this subsection shall not apply to any contract covered by section 31-57g or subsections (n) and (o) of section 4a-82.

(i) Each required employer subject to the provisions of this section shall (1) keep, maintain and preserve such records relating to the wages and hours worked by each employee and a schedule of the occupation or work classification at which each person is employed during each work day and week in such manner and form as the Labor Commissioner establishes to assure the proper payments due to such employees, and (2) annually or upon written request, submit to the contracting state agent a certified payroll which shall consist of a complete copy of such records accompanied by a statement signed by the employer which indicates that (A) such records are correct, (B) the rate of wages paid to each employee is not less than the standard rate of wages required by this section, (C) such employer has complied with the provisions of this section, and (D) such employer is aware that filing a certified payroll which it knows to be false is a class D felony for which such employer may be fined not more than five thousand dollars or imprisoned not more than five years, or both. Notwithstanding the provisions of section 1-210, the certified payroll shall be considered a public record and every person shall have the right to inspect and copy such record in accordance with the provisions of section 1-212. The provisions of subsections (a) and (b) of section 31-59, section 31-66 and section 31-69 which are not inconsistent with the provisions of this section shall apply. Any person who files a false certified payroll in violation of subdivision (2) of this subsection shall be guilty of a class D felony for which such person may be fined not more than five thousand dollars or imprisoned not more than five years, or both.

(j) This section shall not apply to contracts, agreements or grants which do not exceed forty-nine thousand nine hundred ninety-nine dollars per annum.

(k) On receipt of a complaint for nonpayment of the standard rate of wages, the Labor Commissioner, the Director of Wage and Workplace Standards and wage enforcement agents of the Labor Department shall have power to enter, during usual business hours, the place of business or employment of any employer to determine compliance with this section, and for such purpose may examine payroll and other records and interview employees, call hearings, administer oaths, take testimony under oath and take depositions in the manner provided by sections 52-148a to 52-148e, inclusive. The commissioner or the director, for such purpose, may issue subpoenas for the attendance of witnesses and the production of books and records. Any required employer, an officer or agent of such employer, or the officer or agent of any corporation, firm or partnership who wilfully fails to furnish time and wage records as required by law to the commissioner, the director or any wage enforcement agent upon request or who refuses to admit the commissioner, the director or such agent to a place of employment or who hinders or delays the commissioner, the director or such agent in the performance of any duties in the enforcement of this section shall be fined not less than twenty-five dollars nor more than one hundred dollars, and each day of such failure to furnish time and wage records to the commissioner, the director or such agent shall constitute a separate offense, and each day of refusal of admittance, of hindering or of delaying the commissioner, the director or such agent shall constitute a separate offense.

(l) Notwithstanding subsection (j) of this section, any employer that pays the state for a franchise to provide food preparation or service, or both, for the state shall be required to certify that the wages and benefits paid to its employees are not less than the standard rate established pursuant to this section, provided, if no prevailing rate of wages or benefits was in effect at the time the state entered into a franchise agreement, then the employer shall not be required to pay the prevailing rate of wages or benefits during the life of the agreement, unless the agreement is amended, extended or renewed.

(m) The Labor Commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(n) The provisions of this section and any regulation adopted pursuant to subsection (m) of this section shall not apply to any contract or agreement entered into before July 1, 2000.

(P.A. 99-142, S. 1, 2; P.A. 09-183, S. 1; 09-184, S. 4; P.A. 10-88, S. 2; P.A. 13-227, S. 5.)

History: P.A. 99-142 effective July 1, 1999; P.A. 09-183 amended Subsec. (a) by adding Subdivs. (5) to (8) defining “prevailing rate of wages”, “prevailing rate of benefits”, “employee benefit fund” and “benefits under an employee health, welfare or retirement plan”, amended Subsec. (e) by requiring commissioner to classify certain employees hired on or before July 1, 2009, as janitors and certain employees hired after July 1 2009, as light cleaners, heavy cleaners, furniture handlers or window cleaners and altering formula used by commissioner to determine standard wage, added new Subsec. (h) re required employer’s retention of employees from predecessor contract to successor contract, redesignated existing Subsecs. (h) to (m) as Subsecs. (i) to (n), amended redesignated Subsec. (i)(2) to provide for annual submission of certified payroll, amended redesignated Subsec. (l) to add provision re franchise agreement, and made conforming and technical changes throughout, effective July 1, 2009; P.A. 09-184 amended Subsec. (h) to add exception for contracts covered by Sec. 31-57g, effective July 1, 2009; P.A. 10-88 made technical changes in Subsec. (a)(6), effective May 26, 2010; P.A. 13-227 amended Subsec. (h) to replace reference to Sec. 4a-82(o) and (p) with reference to Sec. 4a-82(n) and (o).



Section 31-57g - Employment protection for displaced service contract workers at Bradley International Airport. Definitions. Obligations of awarding authority and contractors upon termination of service contract; ninety-day retention requirement; required offer of continued employment. Civil action for damages. Penalty for violations.

(a)(1) “Awarding authority” means any person, including a contractor or subcontractor, that awards or otherwise enters into a contract to perform food and beverage services at Bradley International Airport.

(2) “Contractor” means any person that enters into a service contract with the awarding authority and any subcontractors to such service contract at any tier who employs ten or more persons.

(3) “Employee” means any person engaged to perform services pursuant to a service contract, but does not include a person who is (A) a managerial, supervisory or confidential employee, including any person who would be so defined under the federal Fair Labor Standards Act, or (B) employed for less than fifteen hours per week.

(4) “Person” means any individual, proprietorship, partnership, joint venture, corporation, limited liability company, trust association or other entity that may employ or enter into other contracts, including the state and its political subdivisions.

(5) “Service contract” means a contract for the performance of food and beverage services at Bradley International Airport, let by the awarding authority (A) after July 1, 2001, and before July 1, 2002, provided the successor contractor had actual knowledge of the pendency in the General Assembly of proposed legislation with content similar to this section, or (B) on or after July 1, 2002.

(6) “Successor service contract” means a service contract with the awarding authority under which substantially the same services to be performed have previously been rendered to the awarding authority as part of the same program or at the same facility under another service contract or have previously been rendered by the awarding authority’s own employees.

(7) “Terminated contractor” means a contractor whose service contract expires without renewal or whose contract is terminated, and includes the awarding authority itself when work previously rendered by the awarding authority’s own employees is the subject of a successor service contract.

(b) Each contractor and awarding authority that enters into a service contract to be performed at Bradley International Airport shall be subject to the following obligations:

(1) The awarding authority shall give advance notice to a contractor and the exclusive bargaining representative of any of the contractor’s employees, of the termination or nonrenewal of such service contract and shall provide the contractor and the exclusive bargaining representative with the name, telephone number and address of the successor contractor or contractors, if known. The terminated contractor shall, not later than three days after receipt of such notice, provide the successor contractor with the name, date of hire and employment occupation classification of each person employed by the terminated contractor at the site or sites covered by the service contract as of the date the terminated contractor receives the notice of termination or nonrenewal.

(2) On the date the service contract terminates, the terminated contractor shall provide the successor contractor with updated information concerning the name, date of hire and employment occupation classification of each person employed by the terminated contractor at the site or sites covered by the service contract, to ensure that such information is current up to the actual date of service contract termination.

(3) If the awarding authority fails to notify the terminated contractor of the identity of the successor contractor, as required by subdivision (1) of this subsection, the terminated contractor shall provide the information described in subdivision (2) of this subsection to the awarding authority not later than three days after receiving notice that the service contract will be terminated. The awarding authority shall be responsible for providing such information to the successor contractor as soon as the successor contractor has been selected.

(4) (A) Except as provided in subparagraph (D) of this subdivision, a successor contractor shall retain, for at least ninety days from the date of first performance of services under the successor service contract, all of the employees who were continuously employed by the terminated contractor at the site or sites covered by the service contract during the six-month period immediately preceding the termination or nonrenewal of such service contract, including any periods of layoff or leave with recall rights.

(B) Except as provided in subparagraph (D) of this subdivision, if the successor service contract is terminated prior to the expiration of such ninety-day period, then any contractor awarded a subsequent successor service contract shall be bound by the requirements set forth in this subsection to retain, for a new ninety-day period commencing with the onset of the subsequent successor service contract, all of the employees who were previously employed by any one or more of the terminated contractors at the site or sites covered by the service contract continuously during the six-month period immediately preceding the date of the most recently terminated service contract, including any periods of layoff or leave with recall rights.

(C) At least five days prior to the termination of a service contract, or at least fifteen days prior to the commencement of the first performance of service under a successor service contract, whichever is later, the successor contractor shall hand-deliver a written offer of employment in substantially the form set forth below to each such employee in such employee’s native language or any other language in which such employee is fluent:

“IMPORTANT INFORMATION REGARDING YOUR EMPLOYMENT

To: ....(Name of employee)

We have received information that you are employed by .... (name of predecessor contractor) and are currently performing work at .... (address of worksite) .... (name of predecessor contractor’s) contract to perform .... (describe services under contract) at .... (address of worksite) will terminate as of .... (last day of predecessor contract) and it will no longer be providing those services as of that date.

We are .... (name of successor contractor) and have been hired to provide services similar to those of .... (name of predecessor contractor) at .... (address of worksite). We are offering you a job with us for a ninety-day probationary period starting .... (first day of successor contract) to perform the same type of work that you have already been doing for .... (name of predecessor contractor) under the following terms:

Payrate (per hour): $....

Hours per shift: ....

Total hours per week: ....

Benefits: ....

You must respond to this offer within the next ten days. If you want to continue working at .... (address of worksite) you must let us know by .... (no later than ten days after the date of this letter). If we do not receive your response by the end of business that day, we will not hire you and you will lose your job. We can be reached at .... (successor contractor telephone number).

Connecticut state law gives you the following rights:

1. You have the right with certain exceptions, to be hired by our company for the first ninety days that we begin to provide services at .... (address of worksite).

2. During this ninety-day period, you cannot be fired without just cause.

3. If you believe that you have been fired or laid off in violation of this law, you have the right to sue us and be awarded back pay, attorneys’ fees and court costs.

From: .... (Name of successor contractor)

.... (Address of successor contractor)

.... (Telephone number of successor contractor)”

Each offer of employment shall state the time within which such employee must accept such offer but in no case shall that time be less than ten days from the date of the offer of employment.

(D) The provisions of subparagraphs (A) and (B) of this subdivision shall not be construed to require a successor contractor to retain any employee whose attendance and performance records, while working under the terminated service contract, would lead a reasonably prudent employer to terminate the employee.

(5) If at any time a successor contractor determines that fewer employees are required to perform the successor service contract than were required by the terminated contractor, the successor contractor shall be required to retain such employees by seniority within each job classification, based upon the employees’ total length of service at the affected site or sites.

(6) During such ninety-day period, the successor contractor shall maintain a preferential hiring list of employees eligible for retention pursuant to subdivision (4) of this subsection, who were not initially retained by the successor contractor, from which the successor contractor shall hire additional employees, if necessary.

(7) Except as provided under subdivision (5) of this subsection, during such ninety-day period, the successor contractor shall not discharge without just cause an employee retained pursuant to this section. For purposes of this subdivision, “just cause” shall be determined solely by the performance or conduct of the particular employee.

(8) If the performance of an employee retained pursuant to this section is satisfactory during the ninety-day period, the successor contractor shall offer the employee continued employment under the terms and conditions established by the successor contractor, or as required by law.

(c) (1) An employee displaced or terminated in violation of this section, or such employee’s collective bargaining representative, may bring an action in Superior Court against the awarding authority, the terminated contractor or the successor contractor, jointly or severally, to recover damages for any violation of the obligations imposed under this section.

(2) If the employee prevails in such action, the court may award the employee (A) back pay, including the value of benefits, for each day during which the violation continues, that shall be calculated at a rate of compensation not less than the higher of (i) the average regular rate of pay received by the employee during the last year of employment in the same job occupation classification, or, if the employee has been employed for less than one year, the average rate of pay for the employee’s entire employment multiplied by the average number of hours worked per day over the last four months of employment preceding the date of the violation, or (ii) the final regular rate of pay received by the employee at the date of termination multiplied by the average number of hours worked per day over the last four months, and (B) reinstatement to the employee’s former position at not less than the most recent rate of compensation received by the employee, including the value of any benefits.

(3) If the employee prevails in such action, the court shall award the employee reasonable attorney fees and costs.

(4) Nothing in this subsection shall be construed to limit an employee’s right to bring a common law cause of action for wrongful termination against the awarding authority, the terminated contractor or the successor contractor.

(d) Any awarding authority or contractor who knowingly violates the provisions of this section shall pay a penalty not to exceed one hundred dollars per employee for each day the violation continues.

(P.A. 02-134, S. 1; P.A. 03-278, S. 90; P.A. 06-129, S. 8.)

History: P.A. 02-134 effective July 1, 2002; P.A. 03-278 made a technical change in Subsec. (a)(1) and (2), effective July 9, 2003; P.A. 06-129 amended Subsec. (c) to provide right of employee’s collective bargaining representative to bring civil action for damages.



Section 31-57h - Joint enforcement commission on employee misclassification. Members. Duties. Report.

(a) There is established a joint enforcement commission on employee misclassification. The commission shall consist of the Labor Commissioner, the Commissioner of Revenue Services, the Insurance Commissioner, the Commissioner of Consumer Protection, the chairperson of the Workers’ Compensation Commission, the Attorney General and the Chief State’s Attorney, or their designees.

(b) The joint enforcement commission on employee misclassification shall meet not less than four times each year. The task force shall review the problem of employee misclassification by employers for the purposes of avoiding their obligations under state and federal labor, employment and tax laws. The commission shall coordinate the civil prosecution of violations of state and federal laws as a result of employee misclassification and shall report any suspected violation of state criminal statutes to the Chief State’s Attorney or the State’s Attorney serving the district in which the violation is alleged to have occurred.

(c) On or before February 1, 2010, and biennially thereafter, the commission shall report, in accordance with section 11-4a, to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to labor. The report shall summarize the commission’s actions for the preceding calendar year and include any recommendations for administrative or legislative action.

(P.A. 08-105, S. 9; 08-156, S. 1; P.A. 13-140, S. 8.)

History: P.A. 08-105 and 08-156 effective July 1, 2008; P.A. 13-140 amended Subsec. (a) by adding Insurance Commissioner and Commissioner of Consumer Protection as members of joint enforcement commission on employee misclassification and amended Subsec. (c) by replacing “annually” with “biennially”, effective June 18, 2013.



Section 31-57i - Employee Misclassification Advisory Board. Members. Duties.

There is established the Employee Misclassification Advisory Board to advise the joint enforcement commission on employee misclassification established pursuant to section 31-57h on misclassification in the construction industry in this state. The advisory board shall consist of members representing management and labor in the construction industry and shall be appointed as follows: One member representing labor and one member representing management, appointed by the Governor; one member representing labor, appointed by the speaker of the House of Representatives; one member representing management, appointed by the minority leader of the House of Representatives; one member representing management, appointed by the president pro tempore of the Senate and one member representing labor, appointed by the minority leader of the Senate. All appointments shall be made by August 1, 2008. The terms of members shall be coterminous with the terms of the appointing authority for each member and any vacancy shall be filled by the appointing authority. Members of the advisory board shall serve without compensation but shall, within available funds, be reimbursed for expenses necessarily incurred in the performance of their duties.

(P.A. 08-156, S. 2.)

History: P.A. 08-156 effective July 1, 2008.



Section 31-57r - Definitions.

As used in this section and sections 31-57s to 31-57w, inclusive:

(1) “Child” means a biological, adopted or foster child, stepchild, legal ward of a service worker, or a child of a service worker standing in loco parentis, who is (A) under eighteen years of age; or (B) eighteen years of age or older and incapable of self-care because of a mental or physical disability;

(2) “Day or temporary worker” means an individual who performs work for another on (A) a per diem basis, or (B) an occasional or irregular basis for only the time required to complete such work, whether such individual is paid by the person for whom such work is performed or by an employment agency or temporary help service, as defined in section 31-129;

(3) “Employee” means an individual engaged in service to an employer in the business of the employer;

(4) “Employer” means any person, firm, business, educational institution, nonprofit agency, corporation, limited liability company or other entity that employs fifty or more individuals in the state in any one quarter in the previous year, which shall be determined on January first, annually. Such determination shall be made based upon the wage information submitted to the Labor Commissioner by the employer pursuant to subsection (j) of section 31-225a. “Employer” does not include: (A) Any business establishment classified in sector 31, 32 or 33 in the North American Industrial Classification System, or (B) any nationally chartered organization exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, that provides all of the following services: Recreation, child care and education;

(5) “Family violence” has the same meaning as provided in section 46b-38a;

(6) “Retaliatory personnel action” means any termination, suspension, constructive discharge, demotion, unfavorable reassignment, refusal to promote, disciplinary action or other adverse employment action taken by an employer against an employee or a service worker;

(7) “Service worker” means an employee primarily engaged in an occupation with one of the following broad or detailed occupation code numbers and titles, as defined by the federal Bureau of Labor Statistics Standard Occupational Classification system or any successor system: (A) 11-9050 Food Service Managers; (B) 11-9110 Medical and Health Services Managers; (C) 21-1020 Social Workers; (D) 21-1093 Social and Human Service Assistants; (E) 21-1094 Community Health Workers; (F) 21-1099 Community and Social Service Specialists, All Other; (G) 25-4020 Librarians; (H) 29-1050 Pharmacists; (I) 29-1070 Physician Assistants; (J) 29-1120 Therapists; (K) 29-1140 Registered Nurses; (L) 29-1150 Nurse Anesthetists; (M) 29-1160 Nurse Midwives; (N) 29-1170 Nurse Practitioners; (O) 29-2020 Dental Hygienists; (P) 29-2040 Emergency Medical Technicians and Paramedics; (Q) 29-2050 Health Practitioner Support Technologists and Technicians; (R) 29-2060 Licensed Practical and Licensed Vocational Nurses; (S) 31-1011 Home Health Aides; (T) 31-1012 Nursing Aides, Orderlies and Attendants; (U) 31-1013 Psychiatric Aides; (V) 31-9091 Dental Assistants; (W) 31-9092 Medical Assistants; (X) 33-9032 Security Guards; (Y) 33-9091 Crossing Guards; (Z) 35-1010 Supervisors of Food Preparation and Serving Workers; (AA) 35-2010 Cooks; (BB) 35-2020 Food Preparation Workers; (CC) 35-3010 Bartenders; (DD) 35-3020 Fast Food and Counter Workers; (EE) 35-3030 Waiters and Waitresses; (FF) 35-3040 Food Servers, Nonrestaurant; (GG) 35-9010 Dining Room and Cafeteria Attendants and Bartender Helpers; (HH) 35-9020 Dishwashers; (II) 35-9030 Hosts and Hostesses, Restaurant, Lounge and Coffee Shop; (JJ) 35-9090 Miscellaneous Food Preparation and Serving Related Workers; (KK) 37-2011 Janitors and Cleaners, Except Maids and Housekeeping Cleaners; (LL) 37-2019 Building Cleaning Workers, All Other; (MM) 39-3030 Ushers, Lobby Attendants and Ticket Takers; (NN) 39-5010 Barbers, Hairdressers, Hairstylists and Cosmetologists; (OO) 39-6010 Baggage Porters, Bellhops and Concierges; (PP) 39-9010 Child Care Workers; (QQ) 39-9021 Personal Care Aides; (RR) 41-1010 First-Line Supervisors of Sales Workers; (SS) 41-2011 Cashiers; (TT) 41-2021 Counter and Rental Clerks; (UU) 41-2030 Retail Salespersons; (VV) 43-3070 Tellers; (WW) 43-4080 Hotel, Motel and Resort Desk Clerks; (XX) 43-4170 Receptionists and Information Clerks; (YY) 43-5020 Couriers and Messengers; (ZZ) 43-6010 Secretaries and Administrative Assistants; (AAA) 43-9010 Computer Operators; (BBB) 43-9020 Data Entry and Information Processing Workers; (CCC) 43-9030 Desktop Publishers; (DDD) 43-9040 Insurance Claims and Policy Processing Clerks; (EEE) 43-9050 Mail Clerks and Mail Machine Operators, Except Postal Service; (FFF) 43-9060 Office Clerks, General; (GGG) 43-9070 Office Machine Operators, Except Computer; (HHH) 43-9080 Proofreaders and Copy Markers; (III) 43-9110 Statistical Assistants; (JJJ) 43-9190 Miscellaneous Office and Administrative Support Workers; (KKK) 51-3010 Bakers; (LLL) 51-3020 Butchers and Other Meat, Poultry and Fish Processing Workers; (MMM) 51-3090 Miscellaneous Food Processing Workers; (NNN) 53-3010 Ambulance Drivers and Attendants, Except Emergency Medical Technicians; (OOO) 53-3020 Bus Drivers; or (PPP) 53-3040 Taxi Drivers and Chauffeurs, and is (i) paid on an hourly basis, or (ii) not exempt from the minimum wage and overtime compensation requirements of the Fair Labor Standards Act of 1938 and the regulations promulgated thereunder, as amended from time to time. “Service worker” does not include day or temporary workers;

(8) “Sexual assault” means any act that constitutes a violation of section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a; and

(9) “Spouse” means a husband or wife, as the case may be.

(P.A. 11-52, S. 1.)

History: P.A. 11-52 effective January 1, 2012.



Section 31-57s - Employer requirement to provide sick leave to service workers. Use of leave. Employer compliance. Rate of pay during leave.

(a) Each employer shall provide paid sick leave annually to each of such employer’s service workers in the state. Such paid sick leave shall accrue (1) beginning January 1, 2012, or for a service worker hired after said date, beginning on the service worker’s date of employment, (2) at a rate of one hour of paid sick leave for each forty hours worked by a service worker, and (3) in one-hour increments up to a maximum of forty hours per calendar year. Each service worker shall be entitled to carry over up to forty unused accrued hours of paid sick leave from the current calendar year to the following calendar year, but no service worker shall be entitled to use more than the maximum number of accrued hours, as described in subdivision (3) of this subsection, in any year.

(b) A service worker shall be entitled to the use of accrued paid sick leave upon the completion of the service worker’s six-hundred-eightieth hour of employment from January 1, 2012, if the service worker was hired prior to January 1, 2012, or if hired after January 1, 2012, upon the completion of the service worker’s six-hundred-eightieth hour of employment from the date of hire, unless the employer agrees to an earlier date. A service worker shall not be entitled to the use of accrued paid sick leave if such service worker did not work an average of ten or more hours a week for the employer in the most recent complete calendar quarter.

(c) An employer shall be deemed to be in compliance with this section if the employer offers any other paid leave, or combination of other paid leave that (1) may be used for the purposes of section 31-57t, and (2) is accrued in total at a rate equal to or greater than the rate described in subsections (a) and (b) of this section. For the purposes of this subsection, “other paid leave” may include, but not be limited to, paid vacation, personal days or paid time off.

(d) Each employer shall pay each service worker for paid sick leave at a pay rate equal to the greater of either (1) the normal hourly wage for that service worker, or (2) the minimum fair wage rate under section 31-58 in effect for the pay period during which the employee used paid sick leave. For any service worker whose hourly wage varies depending on the work performed by the service worker, the “normal hourly wage” shall mean the average hourly wage of the service worker in the pay period prior to the one in which the service worker used paid sick leave.

(e) Notwithstanding the provisions of this section and sections 31-57t to 31-57w, inclusive, and upon the mutual consent of the service worker and employer, a service worker who chooses to work additional hours or shifts during the same or following pay period, in lieu of hours or shifts missed, shall not use accrued paid sick leave.

(P.A. 11-52, S. 2.)

History: P.A. 11-52 effective January 1, 2012.



Section 31-57t - Permitted uses for sick leave.

(a) An employer shall permit a service worker to use the paid sick leave accrued pursuant to section 31-57s:

(1) For (A) a service worker’s illness, injury or health condition, (B) the medical diagnosis, care or treatment of a service worker’s mental illness or physical illness, injury or health condition, or (C) preventative medical care for a service worker;

(2) For (A) a service worker’s child’s or spouse’s illness, injury or health condition, (B) the medical diagnosis, care or treatment of a service worker’s child’s or spouse’s mental or physical illness, injury or health condition, or (C) preventative medical care for a child or spouse of a service worker; and

(3) Where a service worker is a victim of family violence or sexual assault (A) for medical care or psychological or other counseling for physical or psychological injury or disability, (B) to obtain services from a victim services organization, (C) to relocate due to such family violence or sexual assault, or (D) to participate in any civil or criminal proceedings related to or resulting from such family violence or sexual assault.

(b) If a service worker’s need to use paid sick leave is foreseeable, an employer may require advance notice, not to exceed seven days prior to the date such leave is to begin, of the intention to use such leave. If a service worker’s need for such leave is not foreseeable, an employer may require a service worker to give notice of such intention as soon as practicable. For paid sick leave of three or more consecutive days, an employer may require reasonable documentation that such leave is being taken for the purpose permitted under subsection (a) of this section. If such leave is permitted under subdivision (1) or (2) of subsection (a) of this section, documentation signed by a health care provider who is treating the service worker or the service worker’s child or spouse indicating the need for the number of days of such leave shall be considered reasonable documentation. If such leave is permitted under subdivision (3) of subsection (a) of this section, a court record or documentation signed by a service worker or volunteer working for a victim services organization, an attorney, a police officer or other counselor involved with the service worker shall be considered reasonable documentation.

(c) Nothing in sections 31-57s to 31-57w, inclusive, shall be deemed to require any employer to provide paid sick leave for a service worker’s leave for any purpose other than those described in this section.

(d) Unless an employee policy or collective bargaining agreement provides for the payment of accrued fringe benefits upon termination, no service worker shall be entitled to payment of unused accrued sick leave under this section upon termination of employment.

(e) Nothing in sections 31-57s to 31-57w, inclusive, shall be construed to prohibit an employer from taking disciplinary action against a service worker who uses paid sick leave provided under sections 31-57s to 31-57w, inclusive, for purposes other than those described in this section.

(P.A. 11-52, S. 3.)

History: P.A. 11-52 effective January 1, 2012.



Section 31-57u - Additional leave. Donation of unused leave. Breaks in service.

(a) Nothing in sections 31-57s to 31-57w, inclusive, shall be construed to (1) prevent employers from providing more paid sick leave than is required under sections 31-57s to 31-57w, inclusive, (2) diminish any rights provided to any employee or service worker under a collective bargaining agreement, or (3) preempt or override the terms of any collective bargaining agreement effective prior to January 1, 2012.

(b) Nothing in sections 31-57s to 31-57w, inclusive, shall be construed to prohibit an employer (1) from establishing a policy whereby a service worker may donate unused accrued paid sick leave to another service worker, and (2) who provides more paid sick leave than is required under sections 31-57s to 31-57w, inclusive, for the purposes described in subdivision (1) of subsection (a) of section 31-57t from limiting the amount of such leave a service worker may use for other purposes.

(c) Any termination of a service worker’s employment by an employer, whether voluntary or involuntary, shall be construed as a break in service. Should any service worker subsequently be rehired by the employer following a break in service, the service worker shall (1) begin to accrue sick leave in accordance with section 31-57s, and (2) shall not be entitled to any unused hours of paid sick leave that had been accrued prior to the service worker’s break in service unless agreed to by the employer.

(P.A. 11-52, S. 4.)

History: P.A. 11-52 effective January 1, 2012.



Section 31-57v - Retaliatory personnel action prohibited. Filing of complaint with Labor Commissioner. Hearing. Penalties.

(a) No employer shall take retaliatory personnel action or discriminate against an employee because the employee (1) requests or uses paid sick leave either in accordance with sections 31-57s and 31-57t or in accordance with the employer’s own paid sick leave policy, as the case may be, or (2) files a complaint with the Labor Commissioner alleging the employer’s violation of sections 31-57s to 31-57w, inclusive.

(b) The Labor Commissioner shall advise any employee who (1) is covered by a collective bargaining agreement that provides for paid sick days, and (2) files a complaint pursuant to subsection (a) of this section of his or her right to pursue a grievance with his or her collective bargaining agent.

(c) Any employee aggrieved by a violation of the provisions of sections 31-57s to 31-57w, inclusive, may file a complaint with the Labor Commissioner. Upon receipt of any such complaint, said commissioner may hold a hearing. After the hearing, any employer who is found by the Labor Commissioner, by a preponderance of the evidence, to have violated the provisions of subsection (a) of this section shall be liable to the Labor Department for a civil penalty of five hundred dollars for each violation. Any employer who is found by the Labor Commissioner, by a preponderance of the evidence, to have violated the provisions of sections 31-57s to 31-57u, inclusive, or section 31-57w shall be liable to the Labor Department for a civil penalty of up to one hundred dollars for each violation. The Labor Commissioner may award the employee all appropriate relief, including the payment for used paid sick leave, rehiring or reinstatement to the employee’s previous job, payment of back wages and reestablishment of employee benefits to which the employee otherwise would have been eligible if the employee had not been subject to such retaliatory personnel action or discriminated against. Any party aggrieved by the decision of the commissioner may appeal the decision to the Superior Court in accordance with the provisions of chapter 54.

(d) The Labor Commissioner shall administer this section within available appropriations.

(P.A. 11-52, S. 5.)

History: P.A. 11-52 effective January 1, 2012.



Section 31-57w - Notice to service workers of sick leave requirements. Regulations.

Each employer subject to the provisions of section 31-57s shall, at the time of hiring, provide notice to each service worker (1) of the entitlement to sick leave for service workers, the amount of sick leave provided to service workers and the terms under which sick leave may be used, (2) that retaliation by the employer against the service worker for requesting or using sick leave for which the service worker is eligible is prohibited, and (3) that the service worker has a right to file a complaint with the Labor Commissioner for any violation of this section and of sections 31-57s to 31-57v, inclusive. Employers may comply with the provisions of this section by displaying a poster in a conspicuous place, accessible to service workers, at the employer’s place of business that contains the information required by this section in both English and Spanish. The Labor Commissioner may adopt regulations, in accordance with chapter 54, to establish additional requirements concerning the means by which employers shall provide such notice. The Labor Commissioner shall administer this section within available appropriations.

(P.A. 11-52, S. 6.)

History: P.A. 11-52 effective January 1, 2012.






Chapter 558 - Wages

Section 31-58 - Definitions.

As used in this part:

(a) “Commissioner” means the Labor Commissioner;

(b) “Fair wage” means a wage fairly and reasonably commensurate with the value of a particular service or class of service rendered, and, in establishing a minimum fair wage for such service or class of service under this part, the commissioner and the wage board, without being bound by any technical rules of evidence or procedure, (1) may take into account all relevant circumstances affecting the value of the services rendered, including hours and conditions of employment affecting the health, safety and general well-being of the workers, (2) may be guided by such considerations as would guide a court in a suit for the reasonable value of services rendered where services are rendered at the request of an employer without contract as to the amount of the wage to be paid, and (3) may consider the wages, including overtime or premium rates, paid in the state for work of like or comparable character by employers who voluntarily maintain minimum fair wage standards;

(c) “Department” means the Labor Department;

(d) “Employer” means any owner or any person, partnership, corporation, limited liability company or association of persons acting directly as, or on behalf of, or in the interest of an employer in relation to employees, including the state and any political subdivision thereof;

(e) “Employee” means any individual employed or permitted to work by an employer but shall not include any individual employed in camps or resorts which are open no more than six months of the year or in domestic service in or about a private home, except any individual in domestic service employment as defined in the regulations of the federal Fair Labor Standards Act, or an individual employed in a bona fide executive, administrative or professional capacity as defined in the regulations of the Labor Commissioner or an individual employed by the federal government, or any individual engaged in the activities of an educational, charitable, religious, scientific, historical, literary or nonprofit organization where the employer-employee relationship does not, in fact, exist or where the services rendered to such organizations are on a voluntary basis, or any individual employed as a head resident or resident assistant by a college or university, or any individual engaged in baby sitting, or an outside salesman as defined in the regulations of the federal Fair Labor Standards Act, or any individual employed by a nonprofit theater, provided such theater does not operate for more than seven months in any calendar year, or a member of the armed forces of the state performing military duty, as such terms are defined in section 27-61;

(f) A resort is defined as an establishment under one management whose principal function it is to offer lodging by the day, week, month or season, or part thereof, to vacationers or those in search of recreation;

(g) “Employ” means to employ or suffer to work;

(h) “Wage” means compensation due to an employee by reason of his employment;

(i) “Minimum fair wage” in any industry or occupation in this state means a wage of not less than six dollars and seventy cents per hour, and effective January 1, 2003, not less than six dollars and ninety cents per hour, and effective January 1, 2004, not less than seven dollars and ten cents per hour, and effective January 1, 2006, not less than seven dollars and forty cents per hour, and effective January 1, 2007, not less than seven dollars and sixty-five cents per hour, and effective January 1, 2009, not less than eight dollars per hour, and effective January 1, 2010, not less than eight dollars and twenty-five cents per hour, and effective January 1, 2014, not less than eight dollars and seventy cents per hour, and effective January 1, 2015, not less than nine dollars per hour or one-half of one per cent rounded to the nearest whole cent more than the highest federal minimum wage, whichever is greater, except as may otherwise be established in accordance with the provisions of this part. All wage orders in effect on October 1, 1971, wherein a lower minimum fair wage has been established, are amended to provide for the payment of the minimum fair wage herein established except as hereinafter provided. Whenever the highest federal minimum wage is increased, the minimum fair wage established under this part shall be increased to the amount of said federal minimum wage plus one-half of one per cent more than said federal rate, rounded to the nearest whole cent, effective on the same date as the increase in the highest federal minimum wage, and shall apply to all wage orders and administrative regulations then in force. The rates for learners, beginners, and persons under the age of eighteen years shall be not less than eighty-five per cent of the minimum fair wage for the first two hundred hours of such employment and equal to the minimum fair wage thereafter, except institutional training programs specifically exempted by the commissioner.

(1949 Rev., S. 3786; 1951, S. 2025d; 1957, P.A. 435, S. 1, 2; 1959, P.A. 683, S. 1; 1961, P.A. 519, S. 1, 2; 1963, P.A. 357; 1967, P.A. 484, S. 1; 492, S. 1; 565, S. 1; 1969, P.A. 535; 1971, P.A. 45, S. 1; 85, S. 1; 615, S. 1, 2; 616, S. 1; 1972, P.A. 116, S. 1; P.A. 73-82, S. 3, 4; P.A. 77-154; 77-329; P.A. 78-358, S. 3, 6; P.A. 79-41; P.A. 83-537, S. 1; P.A. 87-366, S. 1; P.A. 93-144, S. 2; P.A. 95-79, S. 114, 189; P.A. 98-44; P.A. 00-144, S. 1; P.A. 02-33, S. 1; P.A. 05-32, S. 1; P.A. 08-92, S. 1; P.A. 10-32, S. 101; P.A. 13-25, S. 3; 13-117, S. 1; 13-140, S. 9.)

History: 1959 act added “owner” and “partnership” to Subsec. (e) and the proviso and authority to define executive, etc., capacity by regulation to Subsec. (f); 1961 act added to Subsec. (f) the clause re employees of industry and increased the minimum wage rate provided for by Subsec. (j); 1963 act included beginners in minimum wage provisions of Subsec. (j), specified that $0.95 minimum wage for learners, beginners and persons under eighteen applies for the first 500 hours of employment, set rate at $1.25 thereafter and exempted institutional training programs designated by commissioner from pay provision; 1967 acts redefined “employee” to delete reference to individuals exempt under specified Subdivs. of Fair Labor Standards Act and individuals employed in industries for which wage orders have been established as employees, redefined “minimum fair wage”, revising wage amounts and reducing hours at which beginners, etc. are paid a lesser amount from 500 to 200; 1969 act redefined “minimum fair wage” to add provisions pegging increases to increases in federal minimum wage; 1971 acts redefined “employee” to delete exclusion for employees of state, municipalities or political subdivisions and redefined “minimum fair wage” to increase wage amounts, to delete provision re formula for increase in gratuities allowance for restaurant employees and to add provision re fair wage for agricultural employees; 1972 act redefined “employee” to delete exclusion for individuals in manufacturing establishments subject to provisions of Fair Labor Standards Act; P.A. 73-82 redefined “employee” to specifically exclude persons employed in executive, administrative, professional or outside sales capacity; P.A. 77-154 excluded employees of nonprofit theaters which operate less than seven months a year from consideration as employees; P.A. 77-329 qualified exclusion of persons in domestic service from consideration as employees by adding exception and excluded baby-sitters; P.A. 78-358 raised minimum wage, pegged rates to “highest” federal minimum wage, changed basis of wage for beginners, etc. from $1.50 for the first 200 hours and $1.85 thereafter to not less than 85% of basic minimum wage for first 200 hours and equaling basic minimum wage thereafter and deleted provision re minimum wage for agricultural employees; P.A. 79-41 redefined “employer” to include the state and its political subdivisions; P.A. 83-537 amended Subsec. (f) to exempt any individual employed as a head resident or resident assistant at a college or university from the definition of “employee”; P.A. 87-366 amended Subsec. (j) to increase the minimum fair wage to $3.75 on October 1, 1987, and to $4.25 on October 1, 1988; P.A. 93-144 redefined “employee” to delete specific exclusion of persons employed in a bona fide executive, administrative or professional capacity; P.A. 95-79 redefined “employer” to include a limited liability company, effective May 31, 1995; P.A. 98-44 amended Subsec. (j) to increase the minimum fair wage to $5.65 on January 1, 1999, and to $6.15 on January 1, 2000; P.A. 00-144 amended Subsec. (j) to increase the minimum fair wage to $6.40 on January 1, 2001, and to $6.70 on January 1, 2002; P.A. 02-33 amended Subsec. (j) by deleting prior minimum fair wage amounts and by increasing the minimum fair wage to $6.90 on January 1, 2003, and to $7.10 on January 1, 2004, effective July 1, 2002; P.A. 05-32 amended Subsec. (j) to increase the minimum fair wage to $7.40 on January 1, 2006, and $7.65 on January 1, 2007; P.A. 08-92 amended Subsec. (j) to increase minimum fair wage to $8.00 per hour on January 1, 2009, and to $8.25 per hour on January 1, 2010; P.A. 10-32 made a technical change in Subsec. (e), effective May 10, 2010; P.A. 13-25 amended Subsec. (f) to redefine “employee” by adding provision re member of the armed forces of the state performing military duty; P.A. 13-117 amended Subsec. (j) to redefine “minimum fair wage” by increasing minimum wage to $8.70 per hour on January 1, 2014, and $9.00 per hour on January 1, 2015, effective July 1, 2013; P.A. 13-140 deleted former Subsec. (b) defining “wage board”, redesignated existing Subsecs. (c) to (j) as Subsecs. (b) to (i), and made technical changes, effective June 18, 2013.



Section 31-58a - Minimum wage for minors in government or agricultural employment.

Notwithstanding the provisions of subsection (i) of section 31-58, minors between the ages of sixteen and eighteen years who are employees of the state or any political subdivision thereof shall be paid a minimum wage of not less than eighty-five per cent of the minimum fair wage as defined in said subsection, and notwithstanding the provisions of said subsection, minors between the ages of fourteen and eighteen who are agricultural employees shall be paid a minimum wage of not less than eighty-five per cent of the minimum fair wage as defined in said section except agricultural employees between the ages of fourteen and eighteen who are employed by employers who did not, during the preceding calendar year, employ eight or more workers at the same time shall be paid a minimum wage of not less than seventy per cent of the minimum wage, as defined in said section 31-58.

(1971, P.A. 85, S. 2; 615, S. 3; P.A. 79-312, S. 1, 2; P.A. 13-140, S. 10.)

History: P.A. 79-312 added exceptions re payments to agricultural employees between 14 and 18 years old who are employed by employers who did not employ eight or more workers during preceding years; P.A. 13-140 replaced reference to Sec. 31-58(j) with reference to Sec. 31-58(i) and made a technical change, effective June 18, 2013.



Section 31-59 - Investigation.

The commissioner or any authorized representative of the commissioner shall have authority: (a) To investigate and ascertain the wages of persons employed in any occupation in the state; (b) to enter the place of business or employment of any employer of persons in any occupation for the purpose of examining and inspecting any and all books, registers, payrolls and other records of any such employer that in any way appertain to or have a bearing upon the question of wages of any such persons and for the purpose of ascertaining whether the provisions of this part and the orders of the commissioner have been and are being complied with; and (c) to require from such employer full and correct statements in writing, when the commissioner or any authorized representative of the commissioner deems necessary, of the wages paid to all persons in his employment.

(1949 Rev., S. 3787; 1951, S. 2026d; 1957, P.A. 435, S. 3; 1959, P.A. 683, S. 2; P.A. 13-140, S. 13.)

History: 1959 act removed references to establishment of minimum wage for restaurant, hotel, inn and cabin employees and to $1.00 minimum wage, substituting wage as defined in Sec. 31-58; P.A. 13-140 deleted provisions re investigation by commissioner as to whether persons in any occupation are receiving less than a fair wage and appointment of wage board to report upon establishment of minimum fair wage rates for persons in such occupation, effective June 18, 2013.



Section 31-60 - Payment of less than minimum or overtime wage. Regulations.

(a) Any employer who pays or agrees to pay to an employee less than the minimum fair wage or overtime wage shall be deemed in violation of the provisions of this part.

(b) The Labor Commissioner shall adopt such regulations, in accordance with the provisions of chapter 54, as may be appropriate to carry out the purposes of this part. Such regulations may include, but are not limited to, regulations defining and governing an executive, administrative or professional employee and outside salesperson; learners and apprentices, their number, proportion and length of service; and piece rates in relation to time rates; and shall recognize, as part of the minimum fair wage, gratuities in an amount (1) equal to twenty-nine and three-tenths per cent, and effective January 1, 2009, equal to thirty-one per cent of the minimum fair wage per hour, and effective January 1, 2014, equal to thirty-four and six-tenths per cent of the minimum fair wage per hour, and effective January 1, 2015, equal to thirty-six and eight-tenths per cent of the minimum fair wage per hour for persons, other than bartenders, who are employed in the hotel and restaurant industry, including a hotel restaurant, who customarily and regularly receive gratuities, (2) equal to eight and two-tenths per cent, and effective January 1, 2009, equal to eleven per cent of the minimum fair wage per hour, and effective January 1, 2014, equal to fifteen and six-tenths per cent of the minimum fair wage per hour, and effective January 1, 2015, equal to eighteen and one-half per cent of the minimum wage per hour for persons employed as bartenders who customarily and regularly receive gratuities, and (3) not to exceed thirty-five cents per hour in any other industry, and shall also recognize deductions and allowances for the value of board, in the amount of eighty-five cents for a full meal and forty-five cents for a light meal, lodging, apparel or other items or services supplied by the employer; and other special conditions or circumstances which may be usual in a particular employer-employee relationship. The commissioner may provide, in such regulations, modifications of the minimum fair wage herein established for learners and apprentices; persons under the age of eighteen years; and for such special cases or classes of cases as the commissioner finds appropriate to prevent curtailment of employment opportunities, avoid undue hardship and safeguard the minimum fair wage herein established. Regulations in effect on July 1, 1973, providing for a board deduction and allowance in an amount differing from that provided in this section shall be construed to be amended consistent with this section.

(c) Regulations adopted by the commissioner pursuant to subsection (b) of this section which define executive, administrative and professional employees shall be updated not later than October 1, 2000, and every four years thereafter, to specify that such persons shall be compensated on a salary basis at a rate determined by the Labor Commissioner.

(1951, S. 2034d; 1957, P.A. 435, S. 5; 1959, P.A. 683, S. 3; 1961, P.A. 519, S. 3; 1967, P.A. 492, S. 2; 1971, P.A. 616, S. 2; P.A. 73-561, S. 1, 2; 73-616, S. 29, 64, 67; P.A. 80-64, S. 1, 7; P.A. 99-199; P.A. 00-144, S. 2; P.A. 01-42, S. 2, 3; P.A. 02-33, S. 2; P.A. 03-278, S. 91; P.A. 04-68, S. 1; P.A. 08-113, S. 1; P.A. 13-117, S. 2; 13-140, S. 14.)

History: 1959 act extended regulatory authority to cover executive, administrative and professional employees, deleted bonuses and special pay from matters subject to regulation and established gratuity rates of $0.35 for restaurant employees and $0.30 for others; 1961 act increased gratuity rates and added “based on the actual cost of food and labor”; 1967 act raised maximum gratuities in Subsec. (b) from $0.40 per hour to $0.47 until July 1, 1968, and $0.50 thereafter for persons employed in hotel and restaurant industry; 1971 act increased gratuities limit to $0.60 per hour; P.A. 73-561 authorized deduction for board “in the amount of eighty-five cents for a full meal and forty-five cents for a full meal” rather than for “reasonable value of board, based on the actual cost of food and labor” in Subsec. (b); P.A. 73-616 amended Subsec. (b) to add provision allowing amendment of regulations without convening a wage board and amended Subsec. (c) to delete provision specifying that regulations take effect upon publication in the Connecticut Law Journal; P.A. 80-64 made recognition of gratuities as part of minimum wage mandatory rather than optional, substituting “shall” for “may”, and changed gratuity limit from $0.60 per hour to 23% of the minimum fair wage; P.A. 99-199 amended Subsec. (b) to delete provisions requiring commissioner to consult with wage board prior to adopting regulations, to require commissioner to adopt regulations in accordance with the Uniform Administrative Procedure Act and to make gender neutral changes and amended Subsec. (c) to delete provisions specifying procedure for adoption of regulations and to require that regulations defining executive, administrative and professional employees be updated by the commissioner by October 1, 2000, and every four years thereafter; P.A. 00-144 amended Subsec. (b) by making a technical change and adding provisions requiring regulations re the minimum wage for certain hotel and restaurant employees from January 1, 2001, to December 31, 2002; P.A. 01-42 amended Subsec. (b) by making a technical change, deleting existing provisions requiring regulations re the minimum wage for certain hotel and restaurant employees from January 1, 2001, to December 31, 2002, and adding provision re minimum wage regulation requirements for such employees for the periods from January 1, 2001, to December 31, 2001, and January 1, 2002, to December 31, 2002, effective May 31, 2001; P.A. 02-33 amended Subsec. (b) by deleting regulations requirement in effect from January 1, 2001, to December 31, 2001, re calculations of the minimum wage for certain hotel and restaurant employees and bartenders, by extending the expiration date of regulations requirement for certain hotel and restaurant employees and bartenders from December 31, 2002, to December 31, 2004, by adding provision re regulations’ applicability to hotel and restaurant employees “who customarily and regularly receive gratuities” and by making technical changes, effective July 1, 2002; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; P.A. 04-68 amended Subsec. (b) to permanently increase amount of gratuities recognized as part of minimum fair wage per hour (or “tip credit”) from 23% to 29% for hotel and restaurant workers, excluding bartenders, to establish permanent tip credit of 8.2% for bartenders who customarily and regularly receive gratuities, and to delete identical temporary provisions for both categories of workers which were scheduled to sunset on December 31, 2004, effective January 1, 2005; P.A. 08-113 amended Subsec. (b) to increase amount of gratuities recognized as part of minimum fair wage per hour, effective January 1, 2009, from 29.3% to 31% for hotel and restaurant workers, excluding bartenders, and from 8.2% to 11% for bartenders who customarily and regularly receive gratuities; P.A. 13-117 amended Subsec. (b) to increase amount of gratuities recognized as part of the minimum fair wage per hour from 31% to 34.6%, effective January 1, 2014, and from 34.6% to 36.8%, effective January 1, 2015, for hotel and restaurant workers, excluding bartenders, and from 11% to 15.6%, effective January 1, 2014, and from 15.6% to 18.5%, effective January 1, 2015, for bartenders who customarily and regularly receive gratuities, effective July 1, 2013; P.A. 13-140 amended Subsec. (b) by deleting “without the necessity of convening a wage board or amending such regulations” re regulations in effect on July 1, 1973, effective June 18, 2013.



Section 31-61 - Wage board.

(a) A wage board shall be composed of not more than three representatives of the employers in any occupation or occupations, an equal number of representatives of the employees in such occupation or occupations and not more than three disinterested persons representing the public, one of whom shall be designated as chairman. The commissioner shall appoint the members of such wage board, the representatives of the employers and employees to be selected so far as practicable from nominations submitted by employers and employees in such occupation or occupations. Two-thirds of the members of such wage board shall constitute a quorum and the recommendations or report of such wage board shall require a vote of not less than a majority of all its members. Members of a wage board shall serve without pay. The commissioner shall make, from time to time, rules and regulations governing the selection of a wage board and its mode of procedure not inconsistent with this part.

(b) A wage board shall have power to administer oaths and to require by subpoena the attendance and testimony of witnesses and the production of all books, records and other evidence relative to any matter under investigation. Such subpoenas shall be signed and issued by the chairman of the wage board and shall be served and have the same effect as if issued out of the Superior Court. A wage board shall have power to cause depositions of witnesses residing within or without the state to be taken in the manner prescribed for like depositions in civil actions in the Superior Court.

(c) The commissioner shall present to a wage board, promptly upon its organization, all the evidence and information in the possession of the commissioner relating to the wages of workers in the occupation for which the wage board was appointed and all other information which the commissioner deems relevant to the establishment of a minimum fair wage for such persons.

(d) Within sixty days of its organization a wage board shall submit a report, including its recommendations as to minimum fair wage standards for the persons in the occupation the wage standards of which the wage board was appointed to investigate. If its report is not submitted within such time, the commissioner may reconstitute the same board or may constitute a new wage board.

(e) A wage board may differentiate and classify employments in any occupation according to the nature of the service rendered and recommend appropriate minimum fair rates for different employments. A wage board, for the purpose of establishing a fair wage, may recommend overtime or part-time rates, or special pay for special or extra work, deductions for board, lodging, apparel or other items or services supplied by the employer or such other conditions or circumstances as may be usual in a particular employer-employee relationship, including gratuities. A wage board may also recommend minimum fair wage rates varying with localities if, in the judgment of the wage board, conditions make such local differentiation equitable and do not effect an unreasonable discrimination against any locality.

(f) A wage board may recommend a suitable scale of rates for learners and apprentices, which may be less than the regular minimum fair wage rates recommended for experienced workers in such occupation or occupations.

(1949 Rev., S. 3788; 1951, S. 2027d.)



Section 31-61 and 31-62 - and 31-62. Wage board. Report and regulations.

Sections 31-61 and 31-62 are repealed, effective June 18, 2013.

(1949 Rev., S. 3788, 3789; 1951, S. 2027d, 2028d; P.A. 13-140, S. 22.)



Section 31-62 - Report and regulations.

(a) A report from a wage board shall be submitted to the commissioner, who shall, within fifteen days, accept or reject such report. If the report is rejected, the commissioner shall resubmit the matter to the same wage board or to a new wage board, with a statement of the reasons for the resubmission. If the report is accepted, it shall be published, together with such administrative regulations as the commissioner deems appropriate, and notice shall be given of a public hearing to be held by the commissioner not sooner than fifteen nor more than thirty days after such publication, at which all persons in favor of or opposed to the recommendations contained in such report or in such proposed regulation may be heard.

(b) Within fifteen days after such hearing, the commissioner shall approve or disapprove the report of the wage board. If the report is disapproved, the commissioner may resubmit the matter to the same wage board or to a new wage board. If the report is approved, the commissioner shall make an order, which shall define minimum fair wage rates in the occupation or occupations as recommended in the report of the wage board and which shall include such proposed administrative regulations as the commissioner deems appropriate. Such administrative regulations may include, among other things, regulations defining and governing outside salesmen; learners and apprentices, their rates, number, proportion or length of service; piece rates or their relation to time rates; overtime or part-time rates; bonuses or special pay for special or extra work; deductions for board, lodging, apparel or other items or services supplied by the employer; and other special conditions or circumstances. The commissioner may provide in such regulations, without departing from the basic minimum rates recommended by the wage board, such modifications or reductions of or additions to such rates in or for such special cases or classes of cases as those herein enumerated as the commissioner finds appropriate to safeguard the basic minimum rates established.

(1949 Rev., S. 3789; 1951, S. 2028d.)



Section 31-63 - Orders and appeal.

Any person in interest in any occupation for which any administrative regulation or a minimum fair wage order has been issued under the provisions of this part who is aggrieved by such regulation or such order may obtain a review of such regulation or such order in the Superior Court by filing an appeal pursuant to the provisions of chapter 54. Hearings in the Superior Court on all appeals taken under the provisions hereof shall be privileged and take precedence over all other matters, except matters of the same character. The jurisdiction of the court shall be exclusive and its judgment and decree final, except that the same shall be subject to review by the Appellate Court, under the provisions of section 51-197b.

(1949 Rev., S. 3791; 1951, S. 2029d; 1971, P.A. 870, S. 87; P.A. 74-183, S. 267, 291; P.A. 76-436, S. 230, 681; June Sp. Sess. P.A. 83-29, S. 26, 82; P.A. 88-317, S. 33, 107.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 74-183 specified that supreme court review is pursuant to Sec. 51-265 later transferred to Sec. 52-6a; P.A. 76-436 replaced court of common pleas with superior court and reference to Sec. 52-6a with reference to Sec. 52-7, effective July 1, 1978; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 88-317 required appeal to be filed “pursuant to the provisions of chapter 54” instead of specifying the procedure for the appeal, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.

Regulations concerning gratuities need not be in conformity with this section. 18 CS 452.



Section 31-64 - Reconsideration of wage rates.

At any time after a minimum fair wage order has been in effect for six months or more, the commissioner may, on his own motion, and shall, on petition of fifty or more residents of the state, reconsider the minimum fair wage rates set therein and reconvene the same wage board or appoint a new wage board to recommend whether or not the rate or rates contained in such order should be modified. The report of such wage board shall be dealt with in the manner prescribed in section 31-62.

(1949 Rev., S. 3792; 1951, S. 2030d.)



Section 31-64 and 31-65 - and 31-65. Reconsideration of wage rates. Modification of orders.

Sections 31-64 and 31-65 are repealed, effective June 18, 2013.

(1949 Rev., S. 3792, 3793; 1951, S. 2030d, 2031d; P.A. 13-140, S. 22.)



Section 31-65 - Modification of orders.

The commissioner may, from time to time, propose such modification of or additions to any administrative regulations included in any order of the commissioner, without reference to a wage board, as he deems appropriate to effectuate the purposes of this part, provided such proposed modification or additions could legally have been included in the original order, and notice shall be given of a public hearing to be held by the commissioner not less than fifteen days after such publication, at which all persons in favor of or opposed to such proposed modifications or additions may be heard. After such hearing, the commissioner may make an order putting into effect such proposed modifications of or additions to the administrative regulations as he deems appropriate.

(1949 Rev., S. 3793; 1951, S. 2031d.)



Section 31-66 - Employers’ records. Orders to be posted.

Each employer subject to the provisions of this part, unless exempted by regulation issued by the commissioner or as hereinafter provided, shall keep at the place of employment for a period of three years a true and accurate record of the hours worked by, and the wages paid by him to, each employee, as required by the applicable regulations issued by the Labor Commissioner, and shall furnish to the commissioner or his authorized representative, upon demand, a sworn statement of the same provided if the place of employment is designed primarily as an establishment for the housing and use of coin-operated service or vending machines, such records may be kept by the employer in some location approved by the commissioner other than at the place of employment. Such records shall be open to inspection by the commissioner or his authorized representative at any reasonable time. Each employer subject to this part or to a minimum fair wage order shall keep a copy of such order and the regulations issued by the Labor Commissioner posted at the place of employment where it can be read easily by the employees. Employers shall be furnished copies of orders and regulations on request, without charge.

(1949 Rev., S. 3794; 1951, S. 2032d; 1959, P.A. 683, S. 4; 1969, P.A. 466.)

History: 1959 act specified place and length of time for keeping records as required by commissioner’s regulations; removed requirement to post provisions of this part but required posting of regulations, specified posting to be at place of employment and provided for furnishing of regulations without charge; 1969 act allowed employer to keep required records at place authorized by commissioner rather than at place of employment if place of employment is primarily used for housing vending or coin-operated machines.

See Sec. 31-13a re requirement that employers furnish employees with record of hours worked, wages earned and deductions.

Where duties of a nominal president are insignificant and he performs the same kind and class of work as other employees, such person is an employee. 10 CS 171.



Section 31-67 - Exception for person with impaired capacity.

The commissioner may cause to be issued, to any person whose earning capacity is impaired by age or physical or mental deficiency or injury, a special license authorizing employment at such wages less than the minimum fair wage and for such period of time as is fixed by the commissioner and stated in the license.

(1949 Rev., S. 3790; 1957, P.A. 435, S. 4.)



Section 31-68 - Collection of minimum or overtime wage. Collection of wages for employee whose whereabouts are unknown.

(a) If any employee is paid by his employer less than the minimum fair wage or overtime wage to which he is entitled under sections 31-58, 31-59 and 31-60 or by virtue of a minimum fair wage order he may recover, in a civil action, twice the full amount of such minimum wage less any amount actually paid to him by the employer, with costs and such reasonable attorney’s fees as may be allowed by the court, and any agreement between him and his employer to work for less than such minimum fair wage or overtime wage shall be no defense to such action. The commissioner may collect the full amount of unpaid minimum fair wages or unpaid overtime wages to which an employee is entitled under said sections or order, as well as interest calculated in accordance with the provisions of section 31-265 from the date the wages should have been received, had they been paid in a timely manner. In addition, the commissioner may bring any legal action necessary to recover twice the full amount of the unpaid minimum fair wages or unpaid overtime wages to which the employee is entitled under said sections or under an order, and the employer shall be required to pay the costs and such reasonable attorney’s fees as may be allowed by the court. The commissioner shall distribute any wages or interest collected pursuant to this section to the employee or in accordance with the provisions of subsection (b) of this section.

(b) All wages collected by the commissioner for an employee whose whereabouts are unknown to the commissioner shall be held by the commissioner for three months and thereafter the commissioner may, in his discretion, pay the same, on application, to the husband or wife or, if none, to the next of kin of such employee. As a condition of such payment, the commissioner or his authorized representative shall require proof of the relationship of the claimant and the execution of a bond of indemnity and a receipt for such payment. Notwithstanding the provisions of section 3-60b, any such wages held by the commissioner for two years without being claimed shall escheat to the state, subject to the provisions of sections 3-66a to 3-71a, inclusive.

(1949 Rev., S. 3796; 1959, P.A. 683, S. 5; 1963, P.A. 124; P.A. 89-157, S. 1; P.A. 94-184, S. 1; June 30 Sp. Sess. P.A. 03-1, S. 72.)

History: 1959 act added overtime wage; 1963 act added Subsec. (b) re disposition of wages of employee whose whereabouts are unknown; P.A. 89-157 provided that an employee may recover twice the amount of wages due him, authorized the commissioner to collect unpaid wages on behalf of the employee and to bring any legal action necessary for the collection of the wages and provided for the distribution of any collected wages; P.A. 94-184 deleted reference to repealed Sec. 3-72a; June 30 Sp. Sess. P.A. 03-1 amended Subsec. (b) by adding provision re notwithstanding Sec. 3-60b, effective August 16, 2003.

Formula for determining minimum hourly rate examined. 18 CS 157.



Section 31-68a - Enforcement of chapter.

The Labor Commissioner may act as agent for or in cooperation with the federal government in the enforcement of this chapter, and as requested by the federal government to aid and assist in the effecting of payment of the prescribed minimum or overtime wage, under either the law of this state or under federal law.

(1971, P.A. 45, S. 2.)



Section 31-68b - Reciprocal agreements.

(a) In the performance of his duties under part III of chapter 557 and this chapter, the Labor Commissioner may enter into reciprocal agreements with the Labor Department or corresponding agency of any other state or with the person, board, officer or commission authorized to act on behalf of the Labor Department or corresponding agency, for the collection in such other state of claims and judgments for wages based upon violations of part III of chapter 557 and this chapter by out-of-state employers.

(b) The Labor Commissioner may, to the extent provided for by any reciprocal agreement entered into pursuant to subsection (a) of this section, maintain actions in the courts of such other state for the collection of claims and judgments for wages and may assign such claims and judgments to the Labor Department or agency of such other state for collection to the extent that an assignment is permitted or provided for by the law of such state or by reciprocal agreement.

(c) The commissioner may, upon the written consent of the Labor Department or other corresponding agency of any other state or of a person, board, officer or commission authorized to act on behalf of the Labor Department or corresponding agency of such other state maintain actions in the courts of this state upon assigned claims and judgments for wages arising in such other state in the same manner and to the same extent that such actions by the commissioner are authorized when arising in this state; provided, such actions may be maintained only in cases where such other state by law or reciprocal agreement extends a like comity to cases arising in this state.

(P.A. 93-392, S. 9; 93-435, S. 66; P.A. 94-58.)

History: P.A. 93-435 made technical change in Subsec. (a); P.A. 94-58 applied Subsec. (a) to all out-of-state employers where previously applicable only to out-of-state employers performing work “for this state, its agencies or any political subdivision of this state”.



Section 31-69 - Penalty.

(a) Any employer or his agent, or the officer or agent of any corporation, who discharges or in any other manner discriminates against any employee because such employee has testified or is about to testify in any investigation or proceeding under or related to this part, or because such employer believes that such employee may testify in any investigation or proceeding under this part, shall be fined not less than one hundred dollars nor more than four hundred dollars.

(b) Any employer or the officer or agent of any corporation who pays or agrees to pay to any employee less than the rates applicable to such employee under the provisions of this part or a minimum fair wage order shall be: (1) Guilty of a class D felony, except that such employer, officer or agent shall be fined not less than four thousand nor more than ten thousand dollars for each offense if the total amount of all unpaid wages owed to an employee is more than two thousand dollars; (2) fined not less than two thousand nor more than four thousand dollars or imprisoned not more than one year, or both, for each offense if the total amount of all unpaid wages owed to an employee is more than one thousand dollars but not more than two thousand dollars; (3) fined not less than one thousand nor more than two thousand dollars or imprisoned not more than six months, or both, for each offense if the total amount of all unpaid wages owed to an employee is more than five hundred but not more than one thousand dollars; or (4) fined not less than four hundred nor more than one thousand dollars or imprisoned not more than three months, or both, for each offense if the total amount of all unpaid wages owed to an employee is five hundred dollars or less.

(c) Any employer, his officer or agent, or the officer or agent of any corporation, firm or partnership, who fails to keep the records required under this part or by regulation made in accordance with this part or to furnish such records to the commissioner or any authorized representative of the commissioner, upon request, or who refuses to admit the commissioner or his authorized representative to his place of employment or who hinders or delays the commissioner or his authorized representative in the performance of his duties in the enforcement of this part shall be fined not less than fifty dollars nor more than two hundred dollars, and each day of such failure to keep the records required under this part or to furnish the same to the commissioner or any authorized representative of the commissioner shall constitute a separate offense, and each day of refusal to admit or of hindering or delaying the commissioner or his authorized representative shall constitute a separate offense.

(d) Nothing in this part shall be deemed to interfere with, impede or in any way diminish the right of employees to bargain collectively with their employers through representatives of their own choosing in order to establish wages or conditions of work in excess of the applicable minimum under this part.

(1949 Rev., S. 3795; 1951, S. 2033d; 1959, P.A. 683, S. 6; P.A. 93-392, S. 3; P.A. 97-263, S. 18; P.A. 13-140, S. 15; 13-258, S. 97.)

History: 1959 act added failure to keep records required by regulation to penalty provision; P.A. 93-392 amended Subsec. (b) to increase the maximum fine and prison term for nonpayment of minimum or overtime wages from $200 and 90 days to $5,000 and five years, and to allow for the imposition of varying fines and prison terms based on the amount of wages owed by an employer; P.A. 97-263 doubled the amount of all fines in Subsecs. (a), (b) and (c); P.A. 13-140 amended Subsec. (a) by deleting provisions re employee serving on or testifying before a wage board, effective June 18, 2013; P.A. 13-258 amended Subsec. (b) to substitute provision re class D felony for provision re imprisonment of not more than 5 years in Subdiv. (1) and to make technical changes.



Section 31-69a - Additional penalty.

(a) In addition to the penalties provided in this chapter and chapter 568, any employer, officer, agent or other person who violates any provision of this chapter, chapter 557 or subsection (g) of section 31-288 shall be liable to the Labor Department for a civil penalty of three hundred dollars for each violation of said chapters and for each violation of subsection (g) of section 31-288, except that (1) any person who violates (A) a stop work order issued pursuant to subsection (c) of section 31-76a shall be liable to the Labor Department for a civil penalty of one thousand dollars and each day of such violation shall constitute a separate offense, and (B) any provision of section 31-12, 31-13 or 31-14, subsection (a) of section 31-15 or section 31-18, 31-23 or 31-24 shall be liable to the Labor Department for a civil penalty of six hundred dollars for each violation of said sections, and (2) a violation of subsection (g) of section 31-288 shall constitute a separate offense for each day of such violation.

(b) Any employer, officer, agent or other person who violates any provision of chapter 563a may be liable to the Labor Department for a civil penalty of not greater than five hundred dollars for the first violation of chapter 563a related to an individual employee or former employee, and for each subsequent violation of said chapter related to such individual employee or former employee, may be liable to the Labor Department for a civil penalty of not greater than one thousand dollars. In setting a civil penalty for any violation in a particular case, the Labor Commissioner shall consider all factors which the commissioner deems relevant, including, but not limited to, (1) the level of assessment necessary to insure immediate and continued compliance with the provisions of chapter 563a; (2) the character and degree of impact of the violation; and (3) any prior violations of such employer of chapter 563a.

(c) The Attorney General, upon complaint of the Labor Commissioner, shall institute civil actions to recover the penalties provided for under subsections (a) and (b) of this section. Any amount recovered shall be deposited in the General Fund and credited to a separate nonlapsing appropriation to the Labor Department, for other current expenses, and may be used by the Labor Department to enforce the provisions of chapter 557, chapter 563a, this chapter and subsection (g) of section 31-288 and to implement the provisions of section 31-4.

(P.A. 93-392, S. 8; May Sp. Sess. P.A. 94-6, S. 11, 28; P.A. 97-263, S. 19; P.A. 00-58, S. 1; P.A. 01-147, S. 2; P.A. 06-139, S. 6; P.A. 07-89, S. 2; P.A. 08-75, S. 1; P.A. 09-101, S. 1; P.A. 10-12, S. 1; 10-88, S. 1; P.A. 11-12, S. 1; 11-35, S. 1; P.A. 13-176, S. 3.)

History: May Sp. Sess. P.A. 94-6 specified that the appropriation to the department is “separate and nonlapsing” and substituted the budget line item for the appropriation from “personal services” to “other expenses”, effective June 21, 1994; P.A. 97-263 increased amount of fine from $150 to $300; P.A. 00-58 added references to chapter 568 and Sec. 31-288(g) and made conforming technical changes; P.A. 01-147 deleted references to “part III” of chapter 557 and added provision permitting use of money to implement provisions of Sec. 31-4; P.A. 06-139 designated existing provisions as Subsecs. (a) and (c), inserted new provision as Subsec. (b) increasing civil penalty for violation of specified sections and made conforming changes, effective January 1, 2007; P.A. 07-89 amended Subsec. (a) by establishing a civil penalty for violation of a stop work order issued pursuant to Sec. 31-76a(c); P.A. 08-75 amended Subsec. (a) by creating a civil penalty for violation of Ch. 557, redesignated existing Subsec. (b) as Subsec. (a)(2), redesignated existing Subsec. (c) as new Subsec. (b) and made technical changes; P.A. 09-101 added references to Ch. 563a; P.A. 10-12 amended Subsec. (a) by making technical changes and creating a separate offense for each day of violation of Sec. 31-288(g); P.A. 10-88 made technical changes in Subsec. (a), effective May 26, 2010; P.A. 11-12 amended Subsec. (a) by deleting reference to Ch. 563a, added new Subsec. (b) re penalty for violation of Ch. 563a, redesignated existing Subsec. (b) as Subsec. (c) and made technical changes; P.A. 11-35 made technical changes in Subsec. (a), effective June 3, 2011; P.A. 13-176 amended Subsec. (b) by replacing “shall be liable” with “may be liable”, adding references to former employee, changing penalty for a first violation from “five hundred dollars” to “not greater than five hundred dollars”, changing penalty for subsequent violations from “one thousand dollars” to “not greater than one thousand dollars” and adding provision re factors that commissioner shall consider in setting civil penalty.



Section 31-69b - Discharge, discipline, penalty or discrimination prohibited. Right of action.

(a) An employer shall not discharge, discipline, penalize or in any manner discriminate against any employee because the employee has filed a claim or instituted or caused to be instituted any investigation or proceeding under part III of chapter 557 or this chapter, or has testified or is about to testify in any such proceeding or because of the exercise by such employee on behalf of himself or others of any right afforded by part III of chapter 557 or this chapter.

(b) Any employee who believes that he has been discharged, disciplined, penalized or otherwise discriminated against by any person in violation of this section may file a complaint with the Labor Commissioner alleging violation of the provisions of subsection (a) of this section. Upon receipt of any such complaint, the commissioner shall hold a hearing. After the hearing, the commissioner shall send each party a written copy of his decision. The commissioner may award the employee all appropriate relief including rehiring or reinstatement to his previous job, payment of back wages and reestablishment of employee benefits to which he otherwise would have been eligible if he had not been discharged, disciplined, penalized or discriminated against. Any employee who prevails in such a complaint shall be awarded reasonable attorney’s fees and costs. Any party aggrieved by the decision of the commissioner may appeal the decision to the Superior Court in accordance with the provisions of chapter 54.

(P.A. 93-392, S. 10; 93-435, S. 67.)

History: P.A. 93-435 made technical changes and deleted a provision prohibiting an employer from discharging, disciplining, penalizing in any manner or discriminating against any employee who institutes or testifies at a proceeding under part III of chapter 557 or chapter 558.



Section 31-70 - Withholding wages.

Any person who or corporation which withholds any part of the wages of any person, because of any agreement expressed or implied requiring notice before leaving the employment, shall be fined not more than fifty dollars.

(1949 Rev., S. 7360.)

Never been construed as prohibiting assignment of wages. 15 CS 37.



Section 31-71 - Weekly payment of wages; how paid when employment ends.

Section 31-71 is repealed.

(1949 Rev., S. 7361, 7362; 1951, S. 3013d; 1961, P.A. 264, S. 7; 1967, P.A. 714, S. 10.)



Section 31-71a - Payment of wages: Definitions.

Whenever used in sections 31-71a to 31-71i, inclusive:

(1) “Employer” includes any individual, partnership, association, joint stock company, trust, corporation, the administrator or executor of the estate of a deceased person, the conservator of the estate of an incompetent, or the receiver, trustee, successor or assignee of any of the same, employing any person, including the state and any political subdivision thereof;

(2) “Employee” includes any person suffered or permitted to work by an employer;

(3) “Wages” means compensation for labor or services rendered by an employee, whether the amount is determined on a time, task, piece, commission or other basis of calculation;

(4) “Commissioner” means the Labor Commissioner.

(1967, P.A. 714, S. 1; P.A. 87-366, S. 2.)

History: P.A. 87-366 amended Subdiv. (1) to include the state and its political subdivisions within “employer” definition.

Cited. 18 CA 451.

Subdiv. (1):

Cited. 209 C. 818. Cited. 219 C. 217.

Cited. 37 CA 379.

Subdiv. (2):

Cited. 228 C. 106.

Liquor Control Commission did not abuse its discretion in finding that those who worked at cafe were “employees” because they worked at the will and interest of the cafe, had regular schedules and received compensation, and there is no legal support for claim that they are family members and cannot be considered “employees”. 120 CA 92.

Subdiv. (3):

“Wages” does not include bonus when amount of bonus is indeterminate and discretionary. 296 C. 579.

Cited. 8 CA 254. Cited. 16 CA 232; Id., 437. Cited. 27 CA 800. Under the employment contract, employee’s bonus could have been classified as wages for purposes of Subdiv. 111 CA 287; judgment reversed in part, see 296 C. 579.

Cited. 40 CS 246.



Section 31-71b - Weekly payment of wages. Electronic direct deposit of wages for state employees. Exemptions.

(a)(1) Except as provided in subdivision (2) of this subsection, each employer, or the agent or representative of an employer, shall pay weekly all moneys due each employee on a regular pay day, designated in advance by the employer, in cash, by negotiable checks or, upon an employee’s written request, by credit to such employee’s account in any bank that has agreed with the employer to accept such wage deposits.

(2) Unless otherwise requested by the recipient, the Comptroller shall, as soon as is practicable, pay all wages due each state employee, as defined in section 5-196, by electronic direct deposit to such employee’s account in any bank, Connecticut credit union or federal credit union that has agreed with the Comptroller to accept such wage deposits.

(b) The end of the pay period for which payment is made on a regular pay day shall be not more than eight days before such regular pay day, provided, if such regular pay day falls on a nonwork day, payment shall be made on the preceding work day.

(c) This section shall not be construed to (1) prohibit a local or regional board of education or an entity called a state-aided institution pursuant to section 5-175 and a recognized or certified exclusive bargaining representative of its certified or noncertified employees from including within their collective bargaining agreement a schedule for the payment of wages to certified employees or noncertified employees that differs from the requirements of subsections (a) and (b) of this section, or (2) prohibit a private or parochial school from entering into a written agreement with its certified or noncertified employees for the payment of wages to such employees that differs from the requirements of subsections (a) and (b) of this section.

(d) Any agreement entered into pursuant to subdivision (2) of subsection (c) of this section shall be null and void if such private or parochial school ceases to operate prior to completing payment of all wages due to its certified or noncertified employees and such private or parochial school shall be liable for the payment of all wages due to its certified or noncertified employees.

(e) Nothing in this section shall be construed to apply to employees swapping workdays or shifts as permitted under a collective bargaining agreement.

(1967, P.A. 714, S. 2; 1969, P.A. 251, S. 1; P.A. 00-65, S. 1, 2; May 9 Sp. Sess. 02-7, S. 91; P.A. 03-11, S. 1; 03-107, S. 10; P.A. 04-13, S. 1; P.A. 11-48, S. 34; 11-61, S. 76, 77; P.A. 12-83, S. 1; P.A. 13-252, S. 1.)

History: 1969 act authorized payment of wages by credit to employee’s bank account upon employee’s written request in Subsec. (a); P.A. 00-65 added new Subsec. (c) re payment of wages to certified employees of local and regional boards of education, effective May 16, 2000; May 9 Sp. Sess. P.A. 02-7 added new Subsec. (d) to exempt from weekly payment of wages requirement employees who swap workdays or shifts as permitted under a collective bargaining agreement, effective August 15, 2002; P.A. 03-11 amended Subsec. (c) by adding provisions re paraprofessionals, effective July 1, 2003; P.A. 03-107 made a technical change, effective June 18, 2003; P.A. 04-13 amended Subsec. (c) to extend authorization for different payment schedule to all noncertified board of education employees, replacing references to “paraprofessionals” with references to “noncertified employees”, and deleting definition of “paraprofessional”, effective July 1, 2004; P.A. 11-48 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and amending same to add exception re Subdiv. (2) and make technical changes, and by adding Subdiv. (2) requiring Comptroller to pay wages for state employees by electronic direct deposit unless employee requests otherwise, effective July 1, 2011; P.A. 11-61 changed effective date of P.A. 11-48, S. 34, from July 1, 2011, to June 13, 2011, and amended Subsec. (a)(2) by adding “, as soon as is practicable,”, effective June 21, 2011; P.A. 12-83 amended Subsec. (c) to add “an entity called a state-aided institution pursuant to section 5-175”, effective June 6, 2012; P.A. 13-252 amended Subsec. (c) by designating existing provision re local or regional board of education or state-aided institution as Subdiv. (1) and adding Subdiv. (2) re private and parochial schools and the employees of such schools, added new Subsec. (d) re liability of private and parochial schools that cease to operate prior to paying all employee wages, and redesignated existing Subsec. (d) as Subsec. (e), effective July 11, 2013.



Section 31-71c - Payment of wages on termination of employment.

(a) Whenever an employee voluntarily terminates his employment, the employer shall pay the employee’s wages in full not later than the next regular pay day, as designated under section 31-71b, either through the regular payment channels or by mail.

(b) Whenever an employer discharges an employee, the employer shall pay the employee’s wages in full not later than the business day next succeeding the date of such discharge.

(c) When work of any employee is suspended as a result of a labor dispute, or when an employee for any reason is laid off, the employer shall pay in full to such employee the wages earned by him not later than the next regular pay day, as designated under section 31-71b.

(1967, P.A. 714, S. 3.)

Subsec. (b):

Cited. 40 CS 246.



Section 31-71d - Payment where wages disputed.

(a) In case of a dispute over the amount of wages, the employer shall pay, without condition and within the time set by sections 31-71a to 31-71i, inclusive, all wages, or parts thereof, conceded by him to be due, and the employee shall have all remedies provided by law, including those under said sections as to recovery of any balance claimed.

(b) The acceptance by any employee of a payment under this section shall not constitute a release as to the balance of his claim and any release required by an employer as a condition to payment shall be void.

(1967, P.A. 714, S. 4.)



Section 31-71e - Withholding of part of wages.

No employer may withhold or divert any portion of an employee’s wages unless (1) the employer is required or empowered to do so by state or federal law, or (2) the employer has written authorization from the employee for deductions on a form approved by the commissioner, or (3) the deductions are authorized by the employee, in writing, for medical, surgical or hospital care or service, without financial benefit to the employer and recorded in the employer’s wage record book, or (4) the deductions are for contributions attributable to automatic enrollment, as defined in section 31-71j, in a retirement plan described in Section 401(k), 403(b), 408, 408A or 457 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, established by the employer, or (5) the employer is required under the law of another state to withhold income tax of such other state with respect to (A) employees performing services of the employer in such other state, or (B) employees residing in such other state.

(1967, P.A. 714, S. 5; P.A. 08-118, S. 1; P.A. 13-8, S. 1.)

History: P.A. 08-118 added Subdiv. (4) to permit employer to withhold employee’s wages for contributions to automatic enrollment retirement plan; P.A. 13-8 added Subdiv. (5) permitting employer to withhold or divert employee wages if the employer is required under the law of another state to withhold income tax of such other state.



Section 31-71f - Employer to furnish employee certain information.

Each employer shall: (1) Advise his employees in writing, at the time of hiring, of the rate of remuneration, hours of employment and wage payment schedules, and (2) make available to his employees, either in writing or through a posted notice maintained in a place accessible to his employees, any employment practices and policies or change therein with regard to wages, vacation pay, sick leave, health and welfare benefits and comparable matters.

(1967, P.A. 714, S. 6.)



Section 31-71g - Penalty.

Any employer or any officer or agent of an employer or any other person authorized by an employer to pay wages who violates any provision of this part: (1) Shall be guilty of a class D felony, except that such employer, officer or agent shall be fined not less than two thousand nor more than five thousand dollars for each offense if the total amount of all unpaid wages owed to an employee is more than two thousand dollars; (2) may be fined not less than one thousand nor more than two thousand dollars or imprisoned not more than one year, or both, for each offense if the total amount of all unpaid wages owed to an employee is more than one thousand dollars but not more than two thousand dollars; (3) may be fined not less than five hundred nor more than one thousand dollars or imprisoned not more than six months, or both, for each offense if the total amount of all unpaid wages owed to an employee is more than five hundred but not more than one thousand dollars; or (4) may be fined not less than two hundred nor more than five hundred dollars or imprisoned not more than three months, or both, for each offense if the total amount of all unpaid wages owed to an employee is five hundred dollars or less.

(1967, P.A. 714, S. 7; P.A. 78-358, S. 1, 6; P.A. 93-392, S. 4; P.A. 13-258, S. 98.)

History: P.A. 78-358 made imposition of penalty optional rather than mandatory, substituting “may” for “shall”, imposed minimum fine of $200 and raised maximum fine from $200 to $1,000; P.A. 93-392 increased the maximum penalty for violating the state’s wage laws from $1,000 and 30 days to $5,000 and five years, and to allow for the imposition of varying fines and prison terms based on the amount of wages owed by an employer; P.A. 13-258 substituted provision re class D felony for provision re imprisonment of not more than 5 years in Subdiv. (1) and made technical changes.



Section 31-71h - Regulations.

The commissioner is authorized to issue regulations for the establishment of procedures for carrying out the provisions of sections 31-71a to 31-71i, inclusive.

(1967, P.A. 714, S. 8.)



Section 31-71i - Waiver of weekly payment requirement.

The commissioner may, upon application, waive the provisions of section 31-71b with respect to any particular week or weeks, and may also, upon application, permit any employer, subject to the provisions of this section, to establish regular pay days less frequently than weekly, provided each employee affected shall be paid in full at least once in each calendar month on a regularly established schedule.

(1967, P.A. 714, S. 9.)



Section 31-71j - Automatic enrollment retirement plans.

(a) As used in this section: (1) “Automatic enrollment” means a plan provision in an employee retirement plan described in Section 401(k) or 403(b) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or a governmental deferred compensation plan described in Section 457 of said Internal Revenue Code, or a payroll deduction Individual Retirement Account plan described in Section 408 or 408A of said Internal Revenue Code under which an employee is treated as having elected to have the employer make a specified contribution to the plan equal to a percentage of compensation specified in the plan until such employee affirmatively elects to not have such contribution made or elects to make a contribution in another amount; and (2) “automatic contribution arrangement” means an arrangement under an automatic enrollment plan under which, in the absence of an investment election by the participating employee, contributions made under such plan are invested in accordance with regulations prescribed by the United States Secretary of Labor under Section 404(c)(5) of the Employee Retirement Income Security Act of 1974, as amended from time to time.

(b) Any employer who provides automatic enrollment shall be relieved of liability for the investment decisions made by the employer on behalf of any participating employee under an automatic contribution arrangement, provided:

(1) The plan allows the participating employee at least quarterly opportunities to select investments for the employee’s contributions between investment alternatives available under the plan;

(2) The employee is given notice of the investment decisions that will be made in the absence of the employee’s direction, a description of all the investment alternatives available under the plan and a brief description of procedures available for the employee to change investments; and

(3) The employee is given at least annual notice of the actual investments made on behalf of the employee under such automatic contribution arrangement.

(c) Nothing in this section shall modify any existing responsibility of employers or other plan officials for the selection of investment funds for participating employees.

(d) The relief from liability of the employer under this section shall extend to any other plan official who actually makes the investment decisions on behalf of participating employees under an automatic contribution arrangement.

(P.A. 08-118, S. 2.)



Section 31-72 - Civil action to collect wage claim, fringe benefit claim or arbitration award.

When any employer fails to pay an employee wages in accordance with the provisions of sections 31-71a to 31-71i, inclusive, or fails to compensate an employee in accordance with section 31-76k or where an employee or a labor organization representing an employee institutes an action to enforce an arbitration award which requires an employer to make an employee whole or to make payments to an employee welfare fund, such employee or labor organization may recover, in a civil action, twice the full amount of such wages, with costs and such reasonable attorney’s fees as may be allowed by the court, and any agreement between him and his employer for payment of wages other than as specified in said sections shall be no defense to such action. The Labor Commissioner may collect the full amount of any such unpaid wages, payments due to an employee welfare fund or such arbitration award, as well as interest calculated in accordance with the provisions of section 31-265 from the date the wages or payment should have been received, had payment been made in a timely manner. In addition, the Labor Commissioner may bring any legal action necessary to recover twice the full amount of unpaid wages, payments due to an employee welfare fund or arbitration award, and the employer shall be required to pay the costs and such reasonable attorney’s fees as may be allowed by the court. The commissioner shall distribute any wages, arbitration awards or payments due to an employee welfare fund collected pursuant to this section to the appropriate person.

(1951, S. 1291b; 1955, S. 3015d; 1967, P.A. 641; P.A. 78-358, S. 2, 6; P.A. 89-157, S. 2; P.A. 90-55, S. 1, 3.)

History: 1967 act deleted reference to repealed Sec. 31-71, added reference to Secs. 31-71a to 31-37i, authorized recoveries by labor organizations and made provisions applicable to cases where employee or labor organization institutes action to enforce arbitration award; P.A. 78-358 authorized recovery of twice the amount of wages and costs where previously recovery was limited to the amount itself and substituted “recover the amount provided by this section” for “collect such claim” in provision re bringing of legal action; P.A. 89-157 deleted the provisions allowing the labor commissioner to take an assignment of an employee’s wage claim and provided for the collection and distribution by the labor commissioner of unpaid wages, payments due an employee welfare fund and arbitration awards; P.A. 90-55 made provisions applicable to cases where employer has failed to compensate an employee in accordance with Sec. 31-76k.

See Sec. 52-596 re statute of limitation for actions for payment of remuneration for employment.

Cited. 8 CA 254; 10 CA 22. Provisions govern collection of wages; employees’ rights under these statutory provisions are not preempted by collective bargaining agreements. 16 CA 232. Cited. 18 CA 618; 26 CA 251; 27 CA 800; 35 CA 31; 36 CA 29. Plaintiff’s pension and medical benefits do not qualify as “wages” pursuant to section. 57 CA 419. Award of double damages and attorney’s fees in unpaid wage case was reasonable exercise of court’s discretion. 69 CA 463. Statute construed to empower Labor Commissioner to initiate legal action for enforcement of payment bond on behalf of employees of subcontractor against general contractor and surety on public works project; statute, together with Secs. 49-41 and 49-42 re public works and bond enforcement, intended by legislature as remedial statutory scheme to ensure that employees on public works projects are paid wages to which they are entitled. 73 CA 39. Since grievance procedures established in collective bargaining agreement were not capable of providing relief for plaintiff’s claim, plaintiff did not have to exhaust her administrative remedies before bringing an action under section since to do so would be futile. 78 CA 601. Section only provides for the recovery of attorney’s fees where employee is the party making a claim against employer and does not apply where employee was sued by employer under theories of money had and received, unjust enrichment and conversion. 136 CA 535.



Section 31-73 - Refund of wages for furnishing employment.

(a) When used in this section, “refund of wages” means: (1) The return by an employee to his employer or to any agent of his employer of any sum of money actually paid or owed to the employee in return for services performed or (2) payment by the employer or his agent to an employee of wages at a rate less than that agreed to by the employee or by any authorized person or organization legally acting on his behalf.

(b) No employer, contractor, subcontractor, foreman, superintendent or supervisor of labor, acting by himself or by his agent, shall, directly or indirectly, demand, request, receive or exact any refund of wages, fee, sum of money or contribution from any person, or deduct any part of the wages agreed to be paid, upon the representation or the understanding that such refund of wages, fee, sum of money, contribution or deduction is necessary to secure employment or continue in employment. No such person shall require, request or demand that any person agree to make payment of any refund of wages, fee, contribution or deduction from wages in order to obtain employment or continue in employment. A payment to any person of a smaller amount of wages than the wage set forth in any written wage agreement or the repayment of any part of any wages received, if such repayment is not made in the payment of a debt evidenced by an instrument in writing, shall be prima facie evidence of a violation of this section.

(c) The provisions of this section shall not apply to any deductions from wages made in accordance with the provisions of any law, or of any rule or regulation made by any governmental agency.

(d) Any person who violates any provision of this section shall be fined not more than one hundred dollars or imprisoned not more than thirty days for the first offense, and, for each subsequent offense, shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 7363.)

Subsec. (b):

Formula for calculating salesperson’s commissions did not violate prohibition against employer deducting money from employees’ wages. 260 C. 152.



Section 31-74 - Wages not to be scaled.

No employer of labor or any person acting for him shall make a discount or deduction from the wages of any person employed by him, when the wages of the employee or any part thereof are paid at an earlier time than that at which such wages would regularly have been paid. Any person violating any provision of this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 7366.)



Section 31-74a - Computation and payment of vacation pay.

Whenever an employee is eligible to receive both vacation pay and his regular wage payment on the same pay day, his employer shall compute federal social security and withholding taxes from the regular wage payment and the vacation pay separately.

(P.A. 84-303.)



Section 31-75 - Discrimination in compensation on the basis of sex. Prohibited practices. Employer demonstration.

(a) No employer shall discriminate in the amount of compensation paid to any employee on the basis of sex. Any difference in pay based on sex shall be deemed a discrimination within the meaning of this section.

(b) If an employee can demonstrate that his or her employer discriminates on the basis of sex by paying wages to employees at the employer’s business at a rate less than the rate at which the employer pays wages to employees of the opposite sex at such business for equal work on a job, the performance of which requires equal skill, effort and responsibility, and which are performed under similar working conditions, such employer must demonstrate that such differential in pay is made pursuant to (1) a seniority system; (2) a merit system; (3) a system which measures earnings by quantity or quality of production; or (4) a differential system based upon a bona fide factor other than sex, such as education, training or experience. Said bona fide factor defense shall apply only if the employer demonstrates that such factor (A) is not based upon or derived from a sex-based differential in compensation, and (B) is job-related and consistent with business necessity. Such defense shall not exist where the employee demonstrates that an alternative employment practice exists that would serve the same business purpose without producing such differential and that the employer has refused to adopt such alternative practice.

(c) No employer shall discharge, expel or otherwise discriminate against any person because such person has opposed any discriminatory compensation practice or because such person has filed a complaint or testified or assisted in any proceeding pursuant to section 31-76.

(1949, 1953, S. 3016d; P.A. 09-101, S. 2.)

History: P.A. 09-101 designated existing provisions as Subsec. (a) and amended same to delete provision re employment practices recognizing length of service or merit rating as factor in determining wage or salary rates, added Subsec. (b) re employer’s defense to complaint of discrimination in wage rate based on sex, and added Subsec. (c) re retaliation for complaint of discriminatory compensation practice.



Section 31-76 - Discrimination in compensation on the basis of sex. Enforcement by commissioner. Civil action. When discrimination in compensation occurs. Limitation of action.

(a) The Labor Commissioner shall carry out the provisions of section 31-75 either upon complaint or upon the commissioner’s own motion. For this purpose, the commissioner, or the commissioner’s authorized representative, may enter places of employment, inspect payrolls, investigate work and operations on which employees are engaged, question employees and take such action as is reasonably necessary to determine compliance with section 31-75. At the request of any employee who has received less than the wage to which the employee is entitled under section 31-75, the commissioner may take an assignment of such wage claim in trust and may bring any legal action necessary to collect such claim. In any action brought by the commissioner, the employer who violates the provisions of section 31-75 may be found liable to the employee or the employees affected for the difference between the amount of wages paid and the maximum wage paid any other employee for equal work, compensatory damages and, if the violation is found to be intentional or committed with reckless indifference to the employee’s or employees’ rights under section 31-75, punitive damages. Any agreement to work for less than the wage to which such employee is entitled under section 31-75 shall not be a defense to such action.

(b) Unless and except to the extent that a wage claim has been assigned to the commissioner pursuant to subsection (a) of this section, an action to redress a violation of section 31-75 may be maintained in any court of competent jurisdiction by any one or more employees. Any agreement to work for less than the wage to which such employee is entitled under section 31-75 shall not be a defense to such action. An employer who violates section 31-75 may be found liable for the difference between the amount of wages paid and the maximum wage paid any other employee for equal work, compensatory damages, attorney’s fees and costs, punitive damages if the violation is found to be intentional or committed with reckless indifference to the employee’s or employees’ rights under section 31-75 and such legal and equitable relief as the court deems just and proper.

(c) For purposes of this section, discrimination in compensation under section 31-75 occurs when a discriminatory compensation decision or practice is adopted, when an individual is subject to a discriminatory compensation decision or practice, or when an individual is affected by application of a discriminatory compensation decision or practice, and shall be deemed to be a continuing violation each time wages, benefits or other compensation is paid, resulting in whole or in part from such a decision or practice.

(d) No action shall be brought or any prosecution instituted for any violation of section 31-75 except within two years after such violation or any act described in subsection (c) of this section, or within three years if such violation is intentional or committed with reckless indifference.

(1953, S. 3017d; P.A. 97-263, S. 20; P.A. 09-101, S. 3.)

History: P.A. 97-263 increased amount of fine from $100 to $200; P.A. 09-101 designated existing provisions as Subsecs. (a) and (d), amended Subsec. (a) by repositioning provision re assignment of wage claim under Sec. 31-75 to commissioner, providing for compensatory damages for claimants and for punitive damages for violation committed with intentional or reckless indifference to employee’s rights, deleting provision re costs and attorney’s fees, and making technical changes, added Subsec. (b) re employee’s private action for violation of Sec. 31-75 and relief that may be sought, added Subsec. (c) re when violation of Sec. 31-75 occurs and amended Subsec. (d) by deleting provision re fine and extending limitation of action for violation of Sec. 31-75.

See Sec. 31-22 re commissioner’s duties re enforcement of regulations and reporting of violations.



Section 31-76a - Investigations on complaint of nonpayment of wages and certain misrepresentations re employees. Issuance of stop work order.

(a) On receipt of a complaint for nonpayment of wages or a violation of the provisions of subsection (g) of section 31-288, the Labor Commissioner, the director of minimum wage and wage enforcement agents of the Labor Department shall have power to enter, during usual business hours, the place of business or employment of any employer to determine compliance with the wage payment laws or subsection (g) of section 31-288, and for such purpose may examine payroll and other records and interview employees, call hearings, administer oaths, take testimony under oath and take depositions in the manner provided by sections 52-148a to 52-148e, inclusive.

(b) The commissioner or the director, for such purpose, may issue subpoenas for the attendance of witnesses and the production of books and records. Any employer or any officer or agent of any employer, corporation, firm or partnership who wilfully fails to furnish time and wage records as required by law to the commissioner, the director of minimum wage or any wage enforcement agent upon request, or who refuses to admit the commissioner, the director or such agent to the place of employment of such employer, corporation, firm or partnership, or who hinders or delays the commissioner, the director or such agent in the performance of the commissioner’s, the director’s or such agent’s duties in the enforcement of this section shall be fined not less than one hundred dollars nor more than two hundred fifty dollars. Each day of such failure to furnish the time and wage records to the commissioner, the director or such agent shall constitute a separate offense, and each day of refusal to admit, of hindering or of delaying the commissioner, the director or such agent shall constitute a separate offense.

(c) (1) If the commissioner determines, after an investigation pursuant to subsection (a) of this section, that an employer is in violation of subsection (g) of section 31-288, the commissioner shall issue, not later than seventy-two hours after making such determination, a stop work order against the employer requiring the cessation of all business operations of such employer. Such stop work order shall be issued only against the employer found to be in violation of subsection (g) of section 31-288 and only as to the specific place of business or employment for which the violation exists. Such order shall be effective when served upon the employer or at the place of business or employment. A stop work order may be served at a place of business or employment by posting a copy of the stop work order in a conspicuous location at the place of business or employment. Such order shall remain in effect until the commissioner issues an order releasing the stop work order upon a finding by the commissioner that the employer has come into compliance with the requirements of subsection (b) of section 31-284, or after a hearing held pursuant to subdivision (2) of this subsection.

(2) Any employer against which a stop work order is issued pursuant to subdivision (1) of this subsection may request a hearing before the commissioner. Such request shall be made in writing to the commissioner not more than ten days after the issuance of such order. Such hearing shall be conducted in accordance with the provisions of chapter 54.

(3) Stop work orders and any penalties imposed under section 31-288 or 31-69a against a corporation, partnership or sole proprietorship for a violation of subsection (g) of section 31-288 shall be effective against any successor entity that has one or more of the same principals or officers as the corporation, partnership or sole proprietorship against which the stop work order was issued and are engaged in the same or equivalent trade or activity.

(4) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, necessary to carry out this subsection.

(1959, P.A. 369; P.A. 77-604, S. 31, 84; P.A. 00-58, S. 2; P.A. 07-89, S. 3.)

History: P.A. 77-604 substituted reference to Secs. 52-148a to 52-148e for reference to Sec. 52-148; P.A. 00-58 divided existing provisions into Subsecs. (a) and (b), added references to Sec. 31-288(g) in Subsec. (a) and made technical changes in Subsec. (b); P.A. 07-89 amended Subsec. (b) by increasing penalty from not less than $25 or more than $100 to not less than $100 or more than $250, and added Subsec. (c) re issuance of stop work orders and authorizing Labor Commissioner to adopt regulations to carry out provisions of subsection.



Section 31-76b - Overtime pay: Definitions.

As used in sections 31-76b to 31-76j, inclusive:

(1) The “regular rate” at which an employee is employed shall be deemed to include all remuneration for employment paid to, or on behalf of, the employee, but shall not be deemed to include (A) sums paid as gifts; payments in the nature of gifts made at Christmas time or on other special occasions, as a reward for service, the amounts of which are not measured by or dependent on hours worked, production or efficiency; (B) payments made for occasional periods when no work is performed due to vacation, holiday, illness, failure of the employer to provide sufficient work, or other similar cause; reasonable payments for traveling expenses, or other expenses, incurred by an employee in the furtherance of the employer’s interests and properly reimbursable by the employer; and other similar payments to an employee that are not made as compensation for the employee’s hours of employment; (C) sums paid in recognition of services performed during a given period if either, (i) both the fact that payment is to be made and the amount of the payment are determined at the sole discretion of the employer at or near the end of the period and not pursuant to any prior contract, agreement or promise causing the employee to expect such payments regularly; (ii) the payments are made pursuant to a bona fide profit-sharing plan or trust or bona fide thrift or savings plan, meeting the approval of the Labor Commissioner who shall give due regard, among other relevant factors, to the extent to which the amounts paid to the employee are determined with regard to hours of work, production or efficiency; (D) contributions irrevocably made by an employer to a trustee or third person pursuant to a bona fide plan for providing old-age, retirement, life, accident or health insurance or similar benefits for employees; (E) extra compensation provided by a premium rate paid for certain hours worked by the employee in any day or workweek because such hours are hours worked in excess of eight in a day or in excess of the maximum workweek applicable to such employee under section 31-76c, or in excess of the employee’s normal working hours or regular working hours, as the case may be; (F) extra compensation provided by a premium rate paid for work by the employee on Saturdays, Sundays, holidays or regular days of rest, or on the sixth or seventh day of the workweek, where such premium rate is not less than one and one-half times the rate established in good faith for like work performed in nonovertime hours on other days; or (G) extra compensation provided by a premium rate paid to the employee, in pursuance of an applicable employment contract or collective-bargaining agreement, for work outside of the hours established in good faith by the contract or agreement as the basic, normal or regular workday, not exceeding the maximum workweek applicable to such employee under section 31-76c, where such premium rate is not less than one and one-half times the rate established in good faith by the contract or agreement for like work performed during such workday or workweek. For the purpose of calculating the overtime rate of compensation required to be paid to an employee who is (i) employed as a delivery driver or sales merchandiser, (ii) paid on a base salary and commission basis, and (iii) not exempt from the overtime requirements of this chapter, the employee’s regular rate shall be one-fortieth of the employee’s weekly remuneration;

(2) (A) “Hours worked” include all time during which an employee is required by the employer to be on the employer’s premises or to be on duty, or to be at the prescribed work place, and all time during which an employee is employed or permitted to work, whether or not required to do so, provided time allowed for meals shall be excluded unless the employee is required or permitted to work. Such time includes, but shall not be limited to, the time when an employee is required to wait on the premises while no work is provided by the employer. (B) All time during which an employee is required to be on call for emergency service at a location designated by the employer shall be considered to be working time and shall be paid for as such, whether or not the employee is actually called upon to work. (C) When an employee is subject to call for emergency service but is not required to be at a location designated by the employer but is simply required to keep the employer informed as to the location at which he may be contacted, or when an employee is not specifically required by his employer to be subject to call but is contacted by his employer or on the employer’s authorization directly or indirectly and assigned to duty, working time shall begin when the employee is notified of his assignment and shall end when the employee has completed his assignment;

(3) “Employee” means employee as defined in section 31-58.

(1967, P.A. 493, S. 1; 1972, P.A. 116, S. 2; P.A. 80-64, S. 3, 7; P.A. 03-239, S. 1.)

History: 1972 act made technical change; P.A. 80-64 deleted references to repealed Sec. 31-76d in Subdiv. (1)(E) and (G); P.A. 03-239 amended Subdiv. (1) to add provision defining the “regular rate” of pay for the purpose of calculating overtime wages for nonexempt delivery drivers and sales merchandisers paid on a base salary and commission basis and to make technical changes.

Subdiv. (1):

Cited. 16 CA 437.

Subdiv. (2):

Subpara. (A) cited. 16 CA 437. For purposes of Subpara. (C), work time begins at the time employee is notified of the assignment when the employee “punches in” at the workplace and not at the time employee is first contacted by supervisor to report to work. 49 CS 354.



Section 31-76c - Length of workweek.

No employer, except as otherwise provided herein, shall employ any of his employees for a workweek longer than forty hours, unless such employee receives remuneration for his employment in excess of the hours above specified at a rate not less than one and one-half times the regular rate at which he is employed.

(1967, P.A. 493, S. 2.)

Cited. 16 CA 437.



Section 31-76d - Workweek for certain establishments.

Section 31-76d is repealed.

(1967, P.A. 493, S. 3; 1969, P.A. 731; P.A. 80-64, S. 2, 7.)



Section 31-76e - Maximum workweek under contract or collective bargaining agreement.

No employer shall be deemed to have violated section 31-76c by employing any employee for a workweek in excess of the maximum workweek applicable to such employee if such employee is employed pursuant to a bona fide individual contract, or pursuant to an agreement made as a result of collective bargaining by representatives of employees, if the duties of such employee necessitate irregular hours of work, and the contract or agreement (1) specifies a regular rate of pay of not less than the minimum hourly rate provided in subsection (i) of section 31-58, and compensation at not less than one and one-half times such rate for all hours worked in excess of such maximum workweek, and (2) provides a weekly guaranty of pay for not more than sixty hours based on the rates so specified.

(1967, P.A. 493, S. 4; P.A. 80-64, S. 4, 7; P.A. 13-140, S. 11.)

History: P.A. 80-64 deleted reference to repealed Sec. 31-76d; P.A. 13-140 amended Subdiv. (1) by replacing reference to Sec. 31-58(j) with reference to Sec. 31-58(i), effective June 18, 2013.



Section 31-76f - Piece rates; two or more kinds of work.

No employer shall be deemed to have violated section 31-76c by employing any employee for a workweek in excess of the maximum workweek applicable to such employee if, pursuant to an agreement or understanding arrived at between the employer and the employee before performance of work, the amount paid to the employee for the number of hours worked by him in such workweek in excess of the maximum workweek applicable to such employee under section 31-76c: (A) In the case of an employee employed at piece rates, is computed at piece rates not less than one and one-half times the bona fide piece rates applicable to the same work when performed during nonovertime hours; or (B) in the case of an employee performing two or more kinds of work for which different hourly or piece rates have been established, is computed at rates not less than one and one-half times such bona fide rates applicable to the same work when performed during nonovertime hours; and if (i) the employee’s average hourly earnings for the workweek exclusive of payments described in subparagraphs (A) to (G), inclusive, of subdivision (1) of section 31-76b are not less than the minimum hourly rate required by applicable law, and (ii) extra overtime compensation is properly computed and paid on other forms of additional pay required to be included in computing the regular rate.

(1967, P.A. 493, S. 5; P.A. 80-64, S. 5, 7.)

History: P.A. 80-64 deleted references to repealed Sec. 31-76d.



Section 31-76g - Crediting of certain extra compensation.

Extra compensation paid as described in subparagraphs (E), (F) and (G) of subdivision (1) of section 31-76b shall be creditable toward overtime compensation payable pursuant to sections 31-76b to 31-76j, inclusive.

(1967, P.A. 493, S. 6.)



Section 31-76h - Hospital employees.

No employer engaged in the operation of a hospital shall be deemed to have violated section 31-76c if, pursuant to an agreement or understanding arrived at between the employer and the employee before performance of the work, a work period of fourteen consecutive days is accepted in lieu of the workweek of seven consecutive days for purposes of overtime computation and if, for his employment in excess of eight hours in any workday and in excess of eighty hours in such fourteen-day period, the employee receives compensation at a rate not less than one and one-half times the regular rate at which he is employed.

(1967, P.A. 493, S. 7; P.A. 80-64, S. 6, 7.)

History: P.A. 80-64 deleted reference to repealed Sec. 31-76d.



Section 31-76i - Exceptions.

The provisions of sections 31-76b to 31-76j, inclusive, shall not apply with respect to (a) any driver or helper, excluding drivers or helpers employed by exempt employers, with respect to whom the Interstate Commerce Commission or its successor agency or the Secretary of Transportation has power to establish qualifications and maximum hours of service pursuant to the provisions of applicable federal law or regulation of any employee of a carrier by air subject to the Railway Labor Act or any employee of any employer subject to said Railway Labor Act; (b) any employee employed as a seaman; (c) any employee employed as an announcer, a news editor or chief engineer by a radio station or television station; (d) repealed by 1972, P.A. 116, S. 3, 6; (e) any person employed in a bona fide executive, administrative or professional capacity as defined in the regulations of the Labor Commissioner issued pursuant to section 31-60; (f) any person employed in the capacity of outside salesman as defined in the regulations of the Federal Fair Labor Standards Act; (g) any inside salesperson whose sole duty is to sell a product or service (1) whose regular rate of pay is in excess of two times the minimum hourly rate applicable to him under section 31-58, (2) more than half of whose compensation for a representative period, being not less than one month, represents commissions on goods or services, and (3) who does not work more than fifty-four hours during a work week of seven consecutive calendar days. In determining the proportion of compensation representing commissions, all earnings resulting from the application of a bona fide commission rate shall be deemed commissions on goods or services without regard to whether the computed commissions exceed the draw or guarantee; (h) any person employed as a taxicab driver by any employer engaged in the business of operating a taxicab, if such driver is paid forty per cent or more of the fares recorded on the meter of the taxicab operated by him; (i) any person employed in the capacity of a household delivery route salesman engaged in delivering milk or bakery products to consumers and who is paid on a commission basis as defined in the regulations of the Labor Commissioner issued pursuant to section 31-60; (j) any salesman primarily engaged in selling automobiles. For the purposes of this subdivision, “salesman” includes any person employed by a licensed new car dealer (1) whose primary duty is to sell maintenance and repair services, (2) whose regular rate of pay is in excess of two times the minimum hourly rate applicable to him under the provisions of section 31-58, (3) more than half of whose compensation for a representative period, being not less than one month, represents commissions on goods or services, and (4) who does not work more than fifty-four hours during a work week of seven consecutive days. In determining the proportion of compensation representing commissions, all earnings resulting from the application of a bona fide commission rate shall be deemed commissions on goods or services without regard to whether the computed commissions exceed the draw or guarantee; (k) any person employed in agriculture; (l) any permanent paid members of the uniformed police force of municipalities and permanent paid members of the uniformed firefighters of municipalities; (m) any person employed as a firefighter by a private nonprofit corporation which on May 24, 1984, has a valid contract with any municipality to extinguish fires and protect its inhabitants from loss by fire; (n) any person, except a person paid on an hourly basis, employed as a beer delivery truck driver by a licensed distributor, as defined in section 12-433; (o) any person employed as a mechanic primarily engaged in the servicing of motor vehicles, as defined in section 14-1, or farm implements, as defined in section 14-1, by a nonmanufacturing employer primarily engaged in the business of selling such vehicles or implements to consumers, to the extent that such employees are exempt under the federal Wage-Hour and Equal Pay Act, 29 USC 201 et seq. and 29 USC 213(b)(10), provided such person’s actual weekly earnings exceed an amount equal to the total of (1) such person’s basic contractual hourly rate of pay times the number of hours such person has actually worked plus (2) such person’s basic contractual hourly rate of pay times one-half the number of hours such person has actually worked in excess of forty hours in such week. For the purposes of this section, “basic contractual hourly rate” means the compensation payable to a person at an hourly rate separate from and exclusive of any flat rate, incentive rate or any other basis of calculation; or (p) any mortgage loan originator, as defined in section 36a-485, who is a highly compensated employee, as defined in 29 CFR 541.601, provided this subdivision shall not apply to an individual who performs the functions of a mortgage loan originator solely from the office of such mortgage loan originator’s employer. For purposes of this subdivision, an office in the mortgage loan originator’s home shall not be considered the office of such mortgage loan originator’s employer. Beginning on October 1, 2012, the total annual compensation for purposes of Subsection (a) of 29 CFR 541.601 shall be increased annually, effective October first of each year, based on the percentage increase, from year to year, in the average of all workers’ weekly earnings as determined by the Labor Commissioner pursuant to subdivision (1) of subsection (b) of section 31-309.

(1967, P.A. 493, S. 8; 1969, P.A. 547, S. 1; 548; 1971, P.A. 93; 448, S. 1, 2; 615, S. 4; 1972, P.A. 116, S. 3–5; P.A. 73-82, S. 1, 2, 4; P.A. 84-234, S. 1, 2; P.A. 89-24, S. 1, 2; P.A. 90-55, S. 2, 3; P.A. 95-357, S. 1; P.A. 96-222, S. 21, 41; P.A. 11-201, S. 6.)

History: 1969 acts substituted “driver, excluding drivers employed by exempt employers” for “employee” in Subdiv. (a) and added additional exclusions for certain persons employed in outside sales, certain persons determined by amount and manner of payment and by hours worked and taxi drivers in new Subdivs. (f), (g) and (h); 1971 acts excluded household delivery route salesmen delivering milk, automobile salesmen and agricultural employees in new Subdivs. (i), (j) and (k); 1972 act repealed Subdiv. (d) which had excluded persons employed in manufacturing establishments subject to the Fair Labor Standards Act, included persons delivering bakery products in Subdiv. (i) and added Subdiv. (l) excluding permanent paid municipal policemen and firemen; P.A. 73-82 changed exclusion for outside salesmen to refer to those defined as such in regulation of Fair Labor Standards Act rather than those defined as such in commissioner’s regulations who receive at least one hundred times the minimum hourly rate applicable to them under Sec. 31-58 and amended Subdiv. (g) to specifically exclude outside salesmen; P.A. 84-234 added Subdiv. (m) providing that firefighters employed by private nonprofit corporations having contracts with any municipality on May 24, 1984, to extinguish fires are exempted from Secs. 31-76b to 31-76j, inclusive; P.A. 89-24 substituted “inside salesperson whose sole duty is to sell a product or service” for “employee except outside salesmen” in Subdiv. (g) and added Subdiv. (n) concerning certain beer delivery truck drivers; P.A. 90-55 added Subdiv. (o) providing that certain automotive mechanics are exempted from Secs. 31-76b to 31-76j, inclusive; P.A. 95-357 amended Subdiv. (j) by adding a definition of “salesman”; P.A. 96-222 inserted “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 11-201 added Subdiv. (p) re mortgage loan originators who are highly compensated employees and added provision re annual compensation increase, effective July 13, 2011.

See Sec. 31-76l re adoption of applicable regulations.

Subdiv. (g):

“Commission ... on services” includes commissions earned for performing services as well as those earned for selling services. 219 C. 520.



Section 31-76j - Prior wage orders and regulations.

All wage orders and administrative regulations in effect on July 1, 1967, based upon a workweek other than the workweek herein established are amended consistent with sections 31-76b to 31-76j, inclusive.

(1967, P.A. 493, S. 9.)



Section 31-76k - Payment of fringe benefits upon termination of employment.

If an employer policy or collective bargaining agreement provides for the payment of accrued fringe benefits upon termination, including but not limited to paid vacations, holidays, sick days and earned leave, and an employee is terminated without having received such accrued fringe benefits, such employee shall be compensated for such accrued fringe benefits exclusive of normal pension benefits in the form of wages in accordance with such agreement or policy but in no case less than the earned average rate for the accrual period pursuant to sections 31-71a to 31-71i, inclusive.

(P.A. 78-340.)

Cited. 27 CA 800.



Section 31-76l - Regulations.

The Labor Commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of section 31-76i.

(P.A. 95-357, S. 2.)



Section 31-76m - Remission of portion of fine or civil penalty to municipality.

Notwithstanding any other provisions of the general statutes, if the Labor Commissioner imposes a fine or civil penalty under the provisions of section 31-15, 31-16, 31-18, 31-23, 31-24, 31-25, 31-52, 31-53, 31-54, 31-69, 31-69a, 31-76 or 31-76a, as a result of a violation initially reported by a municipal official, the commissioner shall, within thirty days after collecting such fine or penalty, remit one-half of the amount collected to such municipality.

(P.A. 97-263, S. 21.)






Chapter 559 - Labor Organizations

Section 31-77 - Annual reports.

As used in this section, “labor organization” means any organization or association or any agency or employee representation committee or plan which exists for the purpose, in whole or part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment or conditions of work, or any federation or council located in this state representing any group of such labor organizations. Except for labor organizations subject to the provisions of the Labor-Management Reporting and Disclosure Act of 1959 (Public Law 86-267), each labor organization functioning in the state and having twenty-five or more members in any calendar or fiscal year shall, annually, within three months after the end of the calendar or fiscal year used as the basis for such report, file with the Labor Commissioner and make available to its membership a written report either in the form required by Public Law 86-267 or the Internal Revenue Code. Such report shall be filed and transmitted by the treasurer or other chief financial officer of such labor organization and shall be verified by the oath of the treasurer or other chief financial officer filing such report and copies of such report shall be furnished to individual members at the regular or special meeting of the labor organization at which such report is presented and shall be available during the year following the year covered by the report at the labor organization’s office during regular business hours and upon request of any member. Reports under the provisions of this section shall not be open to public inspection except that any person may examine the report of any labor organization of which he is a member, and except that the state may audit any such report so filed at the written request of any member and shall transmit to any such member and the labor organization which submitted the report the results of any such audit. The treasurer or other chief financial officer of any labor organization or any other individual charged with the filing of such reports who fails to comply with the provisions of this section shall forfeit to the state twenty-five dollars for each such failure. The Labor Commissioner may destroy any report filed under the provisions of this section after such report has been on file two years.

(1957, P.A. 628, S. 1, 2, 3; 1959, P.A. 507; 1961, P.A. 258; 1971, P.A. 77; P.A. 88-364, S. 47, 123.)

History: 1959 act changed time for filing report and content requirement; 1961 act added exception to filing requirement for labor organizations subject to provisions of Labor-Management Reporting and Disclosure Act of 1959, changed reference from Taft-Hartley Act to Public Act 86-267, and specified that provisions re examination and audit of reports apply to reports of labor organizations for clarity; 1971 act required that reports be filed with labor commissioner rather than with secretary of the state and accordingly transferred power to destroy reports from the secretary to the commissioner; P.A. 88-364 made technical changes.



Section 31-78 to 31-89 - Employee welfare funds, generally. Examination of affairs of fund, generally. Annual statements. Insurers to file schedules with commissioner. Waiver of provisions for out-of-state funds. Prohibition of compensation for placing insurance. Actions against trustees, employers, labor organizations for violations. Appeal. Definitions.

Sections 31-78 to 31-89, inclusive, are repealed.

(1957, P.A. 594, S. 1–12; 1961, P.A. 143; 354; 1963, P.A. 262; 1967, P.A. 732.)



Section 31-89a - Civil action to collect past due payments to funds. Penalty.

Section 31-89a is repealed, effective October 1, 2012.

(1961, P.A. 218; 1967, P.A. 797; P.A. 80-296; P.A. 10-47, S. 3; P.A. 12-80, S. 193.)



Section 31-89b - Allocation of electricians’ union pension fund contributions.

(a) Whenever any contribution is made by an employer to a pension fund for the benefit of a member of a labor union of licensed electricians and apprentices as defined in section 20-330, the contribution made on behalf of such individual member shall be transmitted to the pension fund of the local union of which he is a member.

(b) Any funds held by a local electrical union pension fund either directly or indirectly under its control, which were contributed after June 1, 1963, on behalf of a member of another local electrical union, shall be transmitted to the pension fund of the local electrical union, of which the person on behalf of whom the contribution was made was a member at the time such contribution was made.

(c) Any such local electrical union which, within ninety days from July 1, 1969, fails to remit such contributions, received prior to such date, which are required to be remitted under this section, shall be fined not less than fifty dollars nor more than one hundred dollars for each day, after such period, during which it fails to remit such funds.

(d) Any such local electrical union which fails, within sixty days of their receipt, to remit such contributions, received after July 1, 1969, which are required by this section to be remitted shall be fined not less than fifty dollars nor more than one hundred dollars for each day, after such period, during which it fails to remit such funds.

(1969, P.A. 621, S. 1.)



Section 31-90 - Attempt to prevent laborers joining labor organizations.

Any person, and any agent or officer of any corporation, who coerces or compels, or attempts to coerce or compel, any laborer, mechanic or other employee in the employ of such person or corporation to agree that, as a condition of retaining his position as such employee, he will not join any labor organization, shall be fined not more than two hundred dollars or be imprisoned not more than six months or both.

(1949 Rev., S. 8530.)



Section 31-90a - Balloting in labor organization elections.

In any election held by a local labor organization for the purpose of election of officers, election of trustees or ratification of the terms of a collective bargaining agreement, voting shall be by secret ballot at the request of any member in good standing of such local labor organization.

(P.A. 79-444.)






Chapter 560 - Board of Mediation and Arbitration

Section 31-91 - Membership of board; appointment; officers.

There shall be, in the Labor Department, a Board of Mediation and Arbitration, consisting of two panels of three members each. One member of each panel of said board shall represent employers of labor, one shall represent employees and one shall represent the public in general. No such public member shall have been the representative of any employer or employee in a labor dispute during the five years immediately preceding the year of his appointment. One of the public members of said board shall be the chairman. Each member representing employees shall be a member of a bona fide labor organization, which may be either a national or an independent organization, but said two board members shall not be members of the same labor organization. On or before July fifteenth in the odd-numbered years, the Governor shall appoint two members of said board to succeed the members whose terms expire. The term of office for the members of said board shall be six years. The members so appointed shall have power to complete any matter pending at the expiration of the terms for which they were appointed. The board shall choose a public member as deputy chairman to serve in case of the death, removal, incapacity or absence of the chairman. Any vacancy in the membership of said board shall be filled by the Governor for the unexpired portion of the term. Any member of the board may be removed by the Governor for cause or for the good of the service, but only after notice and public hearing upon charges preferred and subject to the right of appeal to the Superior Court. A vacancy in the membership for any cause shall be filled by the Governor within thirty days of the date of its occurrence.

(1949 Rev., S. 7379; 1949, S. 3022d; 1957, P.A. 427, S. 1; P.A. 75-230; P.A. 85-62, S. 2.)

History: P.A. 75-230 prohibited public members from serving on board if they have represented employers or employees in a labor dispute within five years preceding their appointment; P.A. 85-62 provided that any member shall have the authority to continue any matter pending at the time his term expires.

See Sec. 4-9a for definition of “public member”.

Cited. 9 CA 260.

Cited. 40 CS 365.



Section 31-92 - Alternate members.

Whenever conditions warrant, the Labor Commissioner or the chairman of the board shall request the Governor to appoint, and the governor shall have authority to appoint, one or more alternate members to the Board of Mediation and Arbitration in such numbers as may be necessary, in order that said board may render efficient service to employers and their employees whenever grievances or disputes arise. An alternate member may be so appointed for a period of up to one year or until a replacement is appointed. Alternate members so appointed shall have power to complete any matter pending at the expiration of the terms for which they were appointed. Alternate labor members shall be members of a bona fide national or independent labor organization. Alternate members of the Board of Mediation and Arbitration shall serve at any time when so delegated by the board and while so serving shall have all the powers of members of the board. Whenever an alternate member serves in place of a member of the board, he shall represent the same interest as the member in whose place he serves. Said board may, at its option, require alternate members to sit with it in the fulfillment of any function of the board.

(1949, 1951, S. 3023d; 1957, P.A. 427, S. 2; P.A. 77-91, S. 1; P.A. 88-3.)

History: P.A. 77-91 changed period of service of appointed alternates from maximum of six months to maximum of one year; P.A. 88-3 authorized an appointed alternate to serve for up to one year or until a replacement is appointed, where previously one year was the maximum time allowed.

Cited. 9 CA 260.



Section 31-92a - Oaths for members.

(a) Each public member of the Board of Mediation and Arbitration, including alternates, shall be sworn once at the beginning of such member’s term of office (1) to support the Constitution of the United States, and the Constitution of the state of Connecticut, as long as such member continues to be a citizen thereof, (2) to faithfully discharge, according to law, the duties of the office of member of the Board of Mediation and Arbitration for the state of Connecticut to the best of such member’s abilities, (3) to hear and examine all matters in controversy which come before such member during such member’s term faithfully and fairly, and (4) to make a just award according to the best of such member’s understanding. Notwithstanding the provisions of subsection (d) of section 52-414, the taking of this oath shall cover all matters heard during the term and the completion of any matter pending at the expiration of such term.

(b) Each member of the Board of Mediation and Arbitration representing the interests of employees or employers, including alternate members, shall be sworn once at the beginning of such member’s term of office (1) to support the Constitution of the United States, and the Constitution of the state of Connecticut, as long as such member continues to be a citizen thereof, (2) to faithfully discharge, according to law, the duties of the office of member of the Board of Mediation and Arbitration for the state of Connecticut to the best of such member’s abilities, (3) to represent the interests of employees or employers respectively in hearing and examining all matters in controversy, and (4) to make a just award according to the best of such member’s understanding. Notwithstanding the provisions of subsection (d) of section 52-414, the taking of this oath shall cover all matters heard during the term and the completion of any matter pending at the expiration of such term.

(P.A. 85-62, S. 1; P.A. 06-196, S. 263.)

History: P.A. 06-196 made technical changes, effective June 7, 2006.



Section 31-93 - Panel or single member to arbitrate. Membership of panel.

In the performance of the duties of conciliation, mediation or arbitration, the board shall be represented by a panel of three of its members, except that, in arbitration, a single public member of the board may arbitrate instead of a panel by joint agreement of the parties involved, and in such event such member shall have all the powers of a panel. In each case, the employee or his representative appearing before said board shall be permitted to designate the labor member of the Board of Mediation and Arbitration who shall serve and the employer or his representative appearing before said board may designate the employer member of the Board of Mediation and Arbitration who shall serve. The chairman of the Board of Mediation and Arbitration shall serve as the member representing the public; if he is unable to serve, the deputy chairman shall serve in his stead. Whenever members are unable to serve, alternate members may be delegated to serve in accordance with the provisions of this chapter.

(1949, S. 3024d; 1961, P.A. 141.)

History: 1961 act added exception re arbitration by single board member rather than by panel.

See Sec. 4-9a for definition of “public member”.

Cited. 9 CA 260.



Section 31-94 - Compensation of members and alternates.

Section 31-94 is repealed.

(1949 Rev., S. 7382; 1949, S. 3027d; 1957, P.A. 426, S. 1; 1967, P.A. 870, S. 1; P.A. 79-610, S. 36; P.A. 82-91, S. 37, 38.)



Section 31-95 - Powers of board. Subpoena.

Said board, or any member thereof, may enter any establishment in which a strike or lockout exists in order to examine payrolls and other records and to inspect conditions affecting the relations between employees and employers. Said board, or any member thereof, may summon, by subpoena, employers, employees or any other persons whose testimony may be pertinent to the matters before said board, together with any records or other documents relating to such strike or lockout. In case of contumacy or refusal to obey a subpoena issued to any person, the Superior Court, upon application by the board, shall have jurisdiction to order such person to appear before the board to produce evidence or to give testimony touching the matter under investigation or in question, and any failure to obey such order may be punished by said court as a contempt thereof. No person shall be excused from attending and testifying or from producing books, records, correspondence, documents or other evidence in obedience to the subpoena of the board, on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. In case of a dispute which has not reached the stage of a strike or lockout, said board, upon the request of either party to the dispute, is authorized to exercise the same powers and perform the same duties as in case of a strike or lockout. Said board, or any member thereof, shall have the power to take testimony under oath and to administer oaths.

(1949 Rev., S. 7381; 1949, S. 3026d.)



Section 31-96 - Appointment and testimonial privilege of mediators. Duties of Labor Commissioner.

The Labor Commissioner, with the advice and approval of said board, shall appoint at least five mediators to act for it in making investigations and adjusting labor disputes. Each such mediator shall, with the approval of said board, expressly granted in each case in which he is required to function, have all the powers of a member of said board to enter establishments, to examine payrolls or other records, to issue subpoenas and to administer oaths. In any civil or criminal case, any preliminary proceeding to such case, or any legislative or administrative proceeding, any person acting as a mediator under this chapter shall not disclose any confidential communication made to him in the course of his mediation duties unless the party making such communication waives such privilege. Said commissioner shall assign such stenographic and other clerical assistants to said board as may be necessary in the performance of its duties. All records of hearings and other proceedings of said board shall be kept on file in the Labor Department.

(1949 Rev., S. 7383; 1959, P.A. 149; 1969, P.A. 610; P.A. 81-15.)

History: 1959 act substituted “mediator” for “investigator”; 1969 act substituted “labor” disputes for “industrial” disputes and required appointment of at least five mediators rather than one as previously; P.A. 81-15 afforded mediators a testimonial privilege in order to prevent disclosure of confidential communications made by parties to the mediator, unless the right is waived by the affected party.



Section 31-97 - Submission of grievance or dispute; procedure. Claim of nonarbitrability of issue.

(a) Whenever a grievance or dispute arises between an employer and his employees, the parties may submit the same directly to said board and notify said board or its clerk in writing and upon payment by each party of a filing fee of twenty-five dollars. Whenever a single public member of the board is chosen to arbitrate a grievance or dispute, as provided in section 31-93, the parties shall each be refunded the filing fee. Whenever such notification is given, a panel of said board, as directed by its chairman, shall proceed with as little delay as possible to the locality of such grievance or dispute and inquire into the causes thereof. The parties shall thereupon submit to said panel in writing, succinctly, clearly and in detail, their grievances and complaints and the causes thereof, and severally promise and agree to continue in business or at work without a strike or lockout until the decision of the panel is rendered; but such agreement shall not be binding unless such decision is rendered within ten days after the completion of the investigation. The panel shall fully investigate and inquire into the matters in controversy, take testimony under oath in relation thereto and may administer oaths and issue subpoenas for the attendance of witnesses and for the production of books and papers.

(b) No panel of said board may consider any claim that one or more of the issues before the panel are improper subjects for arbitration unless the party making such claim has notified the opposing party and the chairman of the panel of such claim, in writing, at least ten days prior to the date of hearing, except that the panel may consider such claim if it determines there was reasonable cause for the failure of such party to comply with said notice requirement.

(1949 Rev., S. 7384; 1949, S. 3028d; P.A. 79-610, S. 37; P.A. 80-447; P.A. 82-91, S. 32, 38.)

History: P.A. 79-610 imposed $25 filing fee payable by each party; P.A. 80-447 added Subsec. (b) re claims that issues are improper subjects for arbitration; P.A. 82-91 required that whenever a single public member is chosen to arbitrate, the parties will be refunded the filing fee.

Cited. 9 CA 260.

Cited. 31 CS 88.



Section 31-97a - Failure to prosecute grievances or disputes.

Section 31-97a is repealed, effective October 1, 2002.

(P.A. 94-226, S. 1, 2; S.A. 02-12, S. 1.)



Section 31-98 - Oral or written decision. Reduction of oral decision to writing. Compensation of members.

(a) The panel, or its single member if sitting in accordance with section 31-93, may, in its discretion and with the consent of the parties, issue an oral decision immediately upon conclusion of the proceedings. If the decision is to be in writing, it shall be signed, within fifteen days, by a majority of the members of the panel or by the single member so sitting, and the decision shall state such details as will clearly show the nature of the decision and the points disposed of by the panel. Where the decision is in writing, one copy thereof shall be filed by the panel in the office of the town clerk in the town where the controversy arose and one copy shall be given to each of the parties to the controversy. The panel or single member which has rendered an oral decision immediately upon conclusion of the proceedings shall submit a written copy of the decision to each party within fifteen days from the issuance of such oral decision. In all cases where a decision is rendered orally from the bench, the secretary shall cause such oral decision to be transcribed, approved by the panel or single member as applicable and filed with the records of the board proceedings.

(b) Upon the conclusion of the proceedings, each member of the panel shall receive one hundred seventy-five dollars, and on and after July 1, 2006, two hundred twenty-five dollars and a panel member who prepares a written decision shall receive an additional one hundred twenty-five dollars, and on and after July 1, 2006, one hundred seventy-five dollars, or the single member, if sitting in accordance with section 31-93, shall receive two hundred seventy-five dollars, and on and after July 1, 2006, three hundred twenty-five dollars, provided if the proceedings extend beyond one day, each member shall receive one hundred dollars, and on and after July 1, 2006, one hundred fifty dollars for each additional day beyond the first day, and provided further no proceeding may be extended beyond two days without the prior approval of the Labor Commissioner for each such additional day.

(c) Upon the conclusion of an executive panel session, each member of such panel shall receive one hundred dollars, and on and after July 1, 2006, one hundred fifty dollars.

(1949 Rev., S. 7385; 1949, S. 3029d; P.A. 73-176; P.A. 82-91, S. 33, 38; June Sp. Sess. P.A. 83-16, S. 1; P.A. 87-349, S. 1, 2; P.A. 88-275, S. 2, 3; P.A. 99-270, S. 2; June Sp. Sess. P.A. 05-3, S. 20.)

History: P.A. 73-176 amended provisions to allow issuance of oral decisions; P.A. 82-91 added provision that, upon conclusion of proceedings, each panel member receives $100 and a member who prepares a written decision receives an additional $50, or the single member, if sitting in accordance with Sec. 31-83, receives $150; June Sp. Sess. P.A. 83-16 provided that, for proceedings which extend beyond two days, the members shall be paid $50 per day, and the labor commissioner must give prior approval to any such extension; P.A. 87-349 increased compensation for panel members to $150 per member, an extra $100 for the member who prepares the written decision, and $200 for a single member sitting in accordance with Sec. 31-93; P.A. 88-275 increased compensation for single member sitting in accordance with Sec. 31-93 from $200 to $250; P.A. 99-270 divided section into Subsecs., amended Subsec. (b) to increase arbitrator fee from $50 for each day after the second day of proceedings to $75 for each day after the first day of proceedings and amended Subsec. (c) to establish a $75 arbitrator fee upon the conclusion of an executive panel session; June Sp. Sess. P.A. 05-3 amended Subsec. (b) to increase compensation to panel members from $150 to $175 and, on and after July 1, 2006, to $225, to increase compensation to member who writes decision from $100 to $125 and, on and after July 1, 2006, to $175, to increase compensation to single panel member from $250 to $275 and, on and after July 1, 2006 to $325, and to increase compensation to all panel members for each additional day from $75 to $100 and, on and after July 1, 2006, to $150 per day and amended Subsec. (c) to increase compensation to panel members upon conclusion of executive panel from $75 to $100 and, on and after July 1, 2006, to $250, effective January 1, 2006.

Cited. 23 CA 727. Cited. 41 CA 649. Cited. 43 CA 800. Section applies to labor dispute heard by state board of mediation and arbitration. Time for rehearing following vacated award. 49 CA 33.

This section rather than 52-416 is applicable to an arbitration before the board of mediation and arbitration; requirement that written decision be filed within 15 days after matter has been fully heard is directory rather than mandatory; question of reasonable time for filing discussed. 20 CS 303. Cited. 31 CS 88. The appeal period under this section runs from the receipt of the written copy of the decision and not from the oral rendition of the decision. 32 CS 85. Cited. 44 CS 312.



Section 31-99 - Duty of board in case of a strike or lockout.

Whenever a strike or lockout occurs or is seriously threatened and it comes to the knowledge of the board, a panel of said board, as directed by its chairman, shall proceed as soon as practicable to the locality of such strike or lockout, put itself in communication with the parties of the controversy and endeavor by mediation to effect a settlement of such strike or lockout; and may inquire into the causes of the controversy and may subpoena witnesses and send for persons and papers.

(1949 Rev., S. 7386; 1949, S. 3030d.)



Section 31-100 - Annual report. Confidential information.

Said board shall, as provided in section 4-60, make a report to the Governor and shall include therein statements of such facts and explanations as will disclose the actual doings of the board and such suggestions as to legislation as seem to it conducive to harmony in the relations between employers and employees. The board shall hold confidential all information submitted to it by any party to a labor dispute and shall not reveal such information unless specifically authorized to do so by such party.

(1949 Rev., S. 7387; September, 1957, P.A. 11, S. 13; P.A. 75-32.)

History: P.A. 75-32 substituted “labor dispute” for “industrial dispute”.






Chapter 561 - Labor Relations Act

Section 31-101 - Definitions.

When used in this chapter:

(1) “Agent” means the representative of the board who handles all investigations of complaints and violations of this chapter;

(2) “Board” means the labor relations board provided for in section 31-102;

(3) “Commissioner” means the Labor Commissioner or any representative designated by him;

(4) “Company union” means any committee, employee representation plan or association of employees which exists for the purpose, in whole or in part, of dealing with employers concerning grievances or terms and conditions of employment which the employer has initiated or created or whose initiation or creation he has suggested or participated in or the formulation of whose governing rules or policies or the conduct of whose management, policies or elections the employer participates in or supervises or which the employer manages, finances, controls, dominates or assists in maintaining or financing, whether by compensation to anyone for service performed in its behalf or by donating free service, equipment, materials, office or meeting space or anything else of value or by any other means;

(5) “Department” means the Labor Department;

(6) “Employee” includes, but shall not be restricted to, any individual employed by a labor organization, any individual whose employment has ceased as a consequence of, or in connection with, any current labor dispute or because of any unfair labor practice, and who has not obtained any other regular and substantially equivalent employment, and shall not be limited to the employees of a particular employer; but shall not include any individual employed by his parent or spouse or in the domestic service of any person in his home, any individual employed only for the duration of a labor dispute or any individual employed as an agricultural worker;

(7) “Employer” means any person acting directly or indirectly in the interest of an employer in relation to an employee, but shall not include any person engaged in farming, or any person subject to the provisions of the National Labor Relations Act, unless the National Labor Relations Board has declined to assert jurisdiction over such person, or any person subject to the provisions of the Federal Railway Labor Act, or the state or any political or civil subdivision thereof or any religious agency or corporation, or any labor organization, except when acting as an employer, or any one acting as an officer or agent of such labor organization. An employer licensed by the Department of Public Health under section 19a-490 shall be subject to the provisions of this chapter with respect to all its employees except those licensed under chapters 370 and 379, unless such employer is the state or any political subdivision thereof;

(8) “Labor dispute” includes, but shall not be restricted to, any controversy between employers and employees or their representatives concerning terms, tenure or conditions of employment or concerning the association or representation of persons in negotiating, fixing or maintaining, or seeking to negotiate, fix, maintain or change, terms or conditions of employment;

(9) “Labor organization” means any organization which exists and is constituted for the purpose, in whole or in part, of collective bargaining, or of dealing with employers concerning grievances, terms or conditions of employment, or other mutual aid or protection, and which is not a company union as defined herein;

(10) “Person” includes individuals, partnerships, associations, corporations, limited liability companies, trustees, receivers and legal representatives;

(11) “Representative” includes a labor organization or an individual, whether or not employed by the employer or those whom he represents;

(12) “Unfair labor practice” means only those unfair labor practices listed in section 31-105;

(13) “Supervisor” means any individual having authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward or discipline other employees, or responsibility to direct them, or to adjust their grievances, or effectively to recommend such action, if in connection with the foregoing the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment, and such individuals shall be “employees” within the meaning of subdivision (6) of this section;

(14) “Professional employee” means (A) any employee engaged in work (i) predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical or physical work; (ii) involving the consistent exercise of discretion and judgment in its performance; (iii) of such a character that the output produced or the result accomplished cannot be standardized in relation to a given period of time; and (iv) requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual or physical processes; or (B) any employee who (i) has completed the courses of specialized intellectual instruction and study described in clause (iv) of subparagraph (A), and (ii) is performing related work under the supervision of a professional person to qualify himself to become a professional employee as defined in subparagraph (A).

(1949 Rev., S. 7388; 1967, P.A. 497, S. 1, 2; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-79, S. 115, 189; 95-257, S. 12, 21, 58.)

History: 1967 act deleted exclusion of charitable and educational agencies and corporations in definition of “employer” and added provision setting forth conditions under which employers licensed by health department are subject to provisions of chapter, and added definitions of “supervisor” and “professional employee”; P.A. 77-614 replaced health department with department of health services, effective January 1, 1979; (Revisor’s note: In 1991 the lower case alphabetic Subpara. indicators in Subdiv. (14) were replaced editorially by the Revisors with upper case indicators); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-79 redefined “person” to include limited liability companies, effective May 31, 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Cited. 22 CS 31; Id., 140.

Subdiv. (8):

Cited. 201 C. 685.



Section 31-102 - State Board of Labor Relations.

(a) There shall continue to be in the Labor Department the Connecticut State Board of Labor Relations, which shall be composed of three members. On or before June first in the odd-numbered years, as the term of each member expires, the Governor shall, with the advice and consent of the General Assembly, appoint a successor to serve for a term of six years. Each member of the board shall have been an elector in this state for at least one year next preceding his appointment. Any member may be removed by the Governor for cause shown in a public hearing after the accused has been given a copy of the charges made and has had an opportunity to answer such charges. The Governor shall fill any vacancy by appointment for the unexpired term. No member shall receive a salary but each member shall be paid one hundred fifty dollars in lieu of expenses for each day during which he is engaged in the duties of the board. The offices of the board shall be in the department at Wethersfield. The board is authorized to hold hearings at any place in this state. Subject to the provisions of chapter 67, the board shall appoint such employees, including an assistant to the agent, for such periods as may be necessary to carry out the work of the board and the provisions of this chapter without undue delay. All files, records and documents accumulated by the board shall be kept in offices provided by the department. All decisions shall be made by a majority of the board and a copy shall be filed with the commissioner. As provided in section 4-60 and more frequently if required by the governor, the board shall make a written report to the Governor, a copy of which shall be filed with the commissioner.

(b) Whenever conditions warrant, the Labor Commissioner or the chairman of the board shall request the Governor to appoint, and the Governor shall have authority to appoint, alternate members of said board in such numbers and for such periods of time as he may determine to be necessary but not longer than one year, in order that said board may render efficient service in performing the duties committed to it by statute. Any such alternate shall meet the same qualifications and receive the same compensation as regular members of the board. An alternate member shall serve in place of an absent member of the board at any time when so directed by the board and while so serving shall have all the powers of members of the board. Alternate members so appointed shall have power to complete any matter pending at the expiration of the term for which they were appointed.

(1949 Rev., S. 7389; 1949, 1951, S. 3031d; 1957, P.A. 426, S. 2; September, 1957, P.A. 11, S. 13; 1967, P.A. 354; 870, S. 2; P.A. 75-15; P.A. 77-91, S. 2; P.A. 79-610, S. 35; P.A. 87-284, S. 1, 2.)

History: 1967 acts added Subsec. (b) re alternate members and increased per diem payments from $50 to $60; P.A. 75-15 changed location of board offices from Hartford to Wethersfield; P.A. 77-91 changed maximum term of appointment for alternates from six months to one year; P.A. 79-610 increased per diem payments to $75; P.A. 87-284 increased per diem payments to $150.



Section 31-103 - Appointment and removal of agent. Testimonial privilege. Appointment and removal of legal counsel.

(a) The board shall, on or before July 1, 1973, and quadrennially thereafter, appoint an agent, who shall be the representative of the board, for a term of four years at an annual salary to be set by the board, subject to the approval of the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management in accordance with the provisions of section 4-40. Said agent may be removed by the board for cause shown in public hearing, after the agent has been given a copy of the charges made and has had an opportunity to answer such charges. The board may fill any vacancy in this office by appointment for the unexpired term. Said agent shall diligently investigate any complaints referred to him by the board and any other violations of this chapter that come to his attention. If the agent finds reasonable ground for any complaint or considers that there has been a violation of this chapter, he shall issue, and cause to be served upon the person complained of, a petition stating the charges and containing a notice of a hearing before the board at the time and place therein fixed, to be held not less than seven days after the service of such complaint. If the agent considers that there has been no violation of this chapter, he shall report in writing to the board, stating fully his reasons and recommendations. In any civil or criminal case, any preliminary proceeding to such case, or any legislative or administrative proceeding, the agent or assistant agent shall not disclose any confidential communication made to him in the course of his duties under any of the statutes administered by the board, unless the party making such communication waives such privilege.

(b) There shall be established the full-time position of legal counsel for the State Board of Labor Relations. On or before October 1, 1977, and quadrennially thereafter, the board shall appoint said counsel for a term of four years, at an annual salary to be set by the board subject to the approval of the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management in accordance with the provisions of section 4-40. Said counsel may be removed by the board for cause shown in public hearing, after said counsel has been given a copy of the charges made and has an opportunity to answer such charges. The board may fill any vacancy in this office by appointment for the unexpired term. Notwithstanding the provisions of section 3-125, said counsel shall represent the State Board of Labor Relations in court on all matters in which the board is a party or is interested, or in which the official acts or doings of said board are called in question, investigate legal questions for the board, and aid in the preparation of decisions. Said counsel shall also represent the State Board of Mediation and Arbitration in all matters involving collective bargaining rights of state employees. The board shall designate the agent appointed under subsection (a) of this section or any assistant agent who is an attorney to serve as assistant counsel as it deems necessary.

(1949 Rev., S. 7390; 1949, S. 3032d; P.A. 77-610, S. 2, 3; P.A. 81-22; P.A. 82-472, S. 106, 183.)

History: P.A. 77-610 added Subsec. (b) establishing position of legal council for board of labor relations; P.A. 81-22 afforded agents and assistant agents a testimonial privilege in order to prevent disclosure of confidential communications made by parties to an agent in the course of his duties unless the right is waived by the affected party; P.A. 82-472 made technical correction.



Section 31-104 - Rights of employees.

Employees shall have the right of self-organization, to form, join or assist labor organizations, to bargain collectively through representatives of their own choice and to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection, free from actual interference, restraint or coercion by employers.

(1949 Rev., S. 7391.)

Cited. 14 CS 72. Cited. 17 CS 203. Cited. 22 CS 136.



Section 31-105 - Unfair labor practices.

It shall be an unfair labor practice for an employer: (1) To spy upon or keep under surveillance, whether directly or through agents or any other person, any activities of employees or their representatives in the exercise of the rights set forth in section 31-104; (2) to prepare, maintain, distribute or circulate any blacklist of individuals for the purpose of preventing any of such individuals from obtaining or retaining employment because of the exercise by such individuals of any of the rights set forth in section 31-104; (3) to dominate or actually interfere with the formation, existence or administration of any employee organization or association, agency or plan which exists in whole or in part for the purpose of dealing with employers concerning terms or conditions of employment, labor disputes or grievances, or to contribute financial or other support to any such organization, by any means, including but not limited to the following: (A) By participating or assisting in, supervising, controlling or dominating (i) the initiation or creation of any such employee organization or association, agency or plan, or (ii) the meetings, management, operation, elections, formulation or amendment of the constitution, rules or policies of any such employee organization or association, agency or plan; (B) by urging the employees to join any such employee organization or association, agency or plan for the purpose of encouraging membership in the same; (C) by compensating any employee or individual for services performed on behalf of any such employee organization or association, agency or plan, or by donating free services, equipment, materials, office or meeting space or anything else of value for the use of any such employee organization or association, agency or plan, provided an employer shall not be prohibited from permitting employees to confer with him during working hours without loss of time or pay; (4) to require an employee or one seeking employment as a condition of employment to reveal membership, past membership or nonmembership in a labor organization, either by the use of written application forms, questionnaires or oral inquiries, or to join any company union or to refrain from forming or joining or assisting a labor organization of his own choosing; (5) to encourage membership in any company union or discourage membership in any labor organization by discrimination in regard to hire or tenure or in any term or condition of employment, provided nothing in this chapter shall preclude an employer from making an agreement with a labor organization requiring as a condition of employment membership therein, if such labor organization is the representative of employees as provided in section 31-106; (6) to refuse to bargain collectively with the representatives of employees, subject to the provisions of said section 31-106; (7) to refuse to discuss grievances with representatives of employees, subject to the provisions of said section 31-106; (8) to discharge or otherwise discriminate against an employee because the employee has signed or filed any affidavit, petition or complaint or given any information or testimony under this chapter; (9) to distribute or circulate any blacklist of individuals exercising any right created or confirmed by this chapter or of members of labor organizations, or to inform any person of the exercise by any individual of such right, or of the membership of any individual in a labor organization for the purpose of preventing individuals so blacklisted or so named from obtaining or retaining employment; or (10) to do any acts other than those enumerated in this section which restrain, coerce or interfere with employees in the exercise of the rights set forth in section 31-104.

(1949 Rev., S. 7392; February, 1965, P.A. 256; P.A. 10-32, S. 102.)

History: 1965 act amended Subdiv. (4) to specify that requiring employee or potential employee to reveal membership, past membership or nonmembership in a labor organization is an unfair practice; (Revisor’s note: In 1991 the lower case alphabetic Subpara. indicators in Subdiv. (3) were replaced editorially by the Revisors with upper case alphabetic indicators); P.A. 10-32 made technical changes in Subdivs. (3) and (8), effective May 10, 2010.

See Sec. 31-51 re blacklisting.

Cited. 14 CS 72. The hiring of men known not to be in favor of the union in order to destroy union’s majority status held to be an unfair labor practice. 19 CS 280. See note to section 31-236. Cited. 20 CS 11. Failure of union to properly represent an employee held an unfair labor practice under federal statute. Id., 438. Cited. 22 CS 138.

Although defendant was a union representative, employer did not violate this subdivision by refusing to discuss grievances with him because there was no claim by defendant nor finding of the court that he was the duly designated or selected representative of the employees as required. 3 Conn. Cir. Ct. 529.

Subsec. (3):

Cited. 175 C. 625.

Subsec. (5):

Union shop clause expressly provided for. 180 C. 459.

Subsec. (6):

An unfair labor practice under this subsection must be a failure to bargain with a union which in fact had been selected as bargaining agent for a unit. 147 C. 344. If collective bargaining agreement does not permit individual employee to seek arbitration personally, then employee must seek relief through bargaining agent. Id., 608. Cited. Id. Cited. 175 C. 165. Refusal to bargain collectively with certified representatives of one’s employees violates this section. Id., 625. Cited. 232 C. 57.

Cited. 43 CS 340.

Subsec. (10):

Picketing to compel employer to violate provision of this subsection is unlawful. 146 C. 93.



Section 31-106 - Election of representatives.

(a) Representatives designated or selected for the purposes of collective bargaining by the majority of the employees in a unit appropriate for such purposes or by the majority of the employees voting in an election conducted pursuant to this section shall be the exclusive representative of all the employees in such unit for the purposes of collective bargaining in respect to rates of pay, wages, hours of employment or other conditions of employment, provided any employee, directly or through representatives, shall have the right at any time to present any grievance to his employer. In order to secure to employees the full benefit of this chapter, the board shall decide in each case whether the appropriate unit shall be an employer unit, craft unit, plant unit or any other unit, except that, when the majority of the employees of a craft so decide, the board shall designate such craft as the appropriate unit. In the case of an employer licensed by the Department of Public Health under section 19a-490 and subject to the provisions of this chapter, the board shall not decide (1) that any unit is appropriate if such unit includes both professional employees and employees who are not professional employees unless a majority of such professional employees or of any group of such professional employees as determined by the board vote for inclusion in such unit or (2) that any unit is appropriate if such unit includes more than one group of professional employees unless a majority of each group of such professional employees as determined by the board vote for inclusion in such unit or (3) that any unit of employees is appropriate which includes both supervisors and nonsupervisors in the same unit or (4) that more than five nonsupervisory professional units are appropriate.

(b) In accordance with such regulations as may be adopted by the board according to the provisions of chapter 54, whenever a petition is filed with the board by an employee or his representative complaining that a question or controversy concerning the representation of employees exists, or by an employer or his representative that there is a question or controversy concerning the representation of employees between two or more labor organizations, the board shall refer the petition to its agent who shall investigate the petition. He shall issue a direction of election and conduct a secret ballot election to determine whether and by which employee organization the employees desire to be represented if he has reasonable cause to believe that a question of representation exists, or issue a recommendation to dismiss the petition if he finds that there is not such reasonable cause, or refer the petition to the board for a hearing without having conducted an election or issuing a recommendation of dismissal, in which event the board shall conduct an appropriate hearing upon due notice. The agent shall report his action to the board. The board shall issue an order confirming the agent’s direction of election and certifying the results of the election, or issue an order confirming the agent’s recommendation for dismissal, or order a further investigation, or provide for an appropriate hearing upon due notice. Before taking any of the aforesaid actions, the board shall provide the parties with an opportunity to file briefs on the questions at issue and shall fully consider any such briefs filed. After a hearing, the board shall order any of the aforesaid actions on the petition, or shall upon good cause order any other suitable method to determine whether and by which employee organization the employees desire to be represented. The board shall certify the results.

(c) The board shall have the power to determine who may participate in the election and to establish the rules governing such election, provided no election need be directed by the board solely because of the request of an employer or of employees prompted thereto by their employer, nor shall any individual employed for the duration of a strike or a lockout be eligible to vote in such election, nor shall such election be conducted with the employer’s participation, assistance or supervision.

(d) If, at an election conducted pursuant to this section, three or more nominees for exclusive collective bargaining representatives appear on the ballot and no one of them receives a majority of the votes cast at the election, the two nominees who receive the highest number of votes shall appear on the ballot of a second election to be conducted hereunder, and the one receiving a majority of the votes cast at the second election shall be the exclusive representative of all the employees in such unit for the purpose of collective bargaining in respect to rates of pay, wages, hours of employment or other conditions of employment.

(e) A labor organization nominated as the representative of employees shall be listed by name on the ballots authorized by subsections (b) and (c) of this section. If, after the hearing provided for in subsection (b) of this section, the board finds that any committee, employee, employee representation plan or association of employees involved is a company union, or if any such committee, employee representation plan or association of employees is found to be a company union, it shall not be listed on the ballots or otherwise recognized as eligible to be the representative of employees under this chapter.

(f) The board shall have no powers of investigation.

(g) All elections ordered by the board shall be by secret ballot.

(1949 Rev., S. 7393; 1951, S. 3033d; 1967, P.A. 497, S. 3; P.A. 77-614, S. 323, 610; P.A. 81-29, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1967 act added provisions in Subsec. (a) limiting board’s power to decide whether bargaining units are appropriate if employer is licensed by the state department of health; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 81-29 amended Subsec. (b) to provide that the board’s agent shall have increased powers over petitions concerning the election of representatives, while resting final action with the board and to give the board power to adopt regulations controlling the handling of such petitions under Subsec. (b); P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Board is without authority to order an election unless an employee complains that a question or controversy exists. 14 CS 72. Employer must recognize a certification rightfully given for a reasonable period of time, regardless of changed conditions. 19 CS 282. In selection of appropriate bargaining unit, board has wide discretion and decision is conclusive unless it is arbitrary or capricious. 22 CS 139. A majority of votes cast in election is sufficient for choice of bargaining representative. Id., 143.

Cited. 3 Conn. Cir. Ct. 524, 529.

Subsec. (b):

Cited. 175 C. 625.

Subsec. (e):

Cited. 175 C. 625.



Section 31-107 - Complaints of unfair labor practices. Investigations, complaints, hearings and orders.

(a) The board is empowered and directed to prevent any unfair labor practices. When a complaint has been made to the board that any employer has engaged in or is engaging in an unfair labor practice, the board shall refer such complaint to the agent who shall, after investigation and within ninety days after the date of such referral, either (1) make a report to the board recommending dismissal of the complaint or (2) issue a written complaint charging unfair labor practices. If no such report is made and no such written complaint is issued, the board may in its discretion proceed to a hearing upon the party’s original complaint of the violation of this chapter which shall in such case be treated for the purpose of this section as a complaint issued by the agent. Upon receiving a report from the agent recommending dismissal of a complaint, the board may issue an order dismissing the complaint or may order a further investigation or a hearing thereon.

(b) Upon receiving a complaint issued by the agent, the board shall set a time and place for the hearing, which time and place may be changed by the board at the request of the agent or the employer for cause shown. Any such complaint may be amended with the permission of the board. The person so complained of shall have the right to file an answer to the original or amended complaint within five days after the service of such complaint or within such other time as the board may limit. Such person shall have the right to appear in person or otherwise to defend against such complaint. In the discretion of the board any person may be allowed to intervene in such proceeding. In any hearing the board shall not be bound by technical rules of evidence prevailing in the courts.

(c) A stenographic or electronic record of the testimony shall be taken at all hearings of the board and a transcript thereof shall be filed with the board upon its request. The board shall have the power to order the taking of further testimony and for further argument. If, upon all the testimony, the board determines that the employer has engaged in or is engaging in any unfair labor practice, it shall state its finding of fact and shall issue and cause to be served on such employer an order requiring him to cease and desist from such unfair labor practice, and shall take such further affirmative action as will effectuate the policies of this chapter, including, but not limited to: (1) Withdrawal of recognition from and refraining from bargaining collectively with any company union, established, maintained or assisted by any action defined in this chapter as an unfair labor practice; (2) awarding of back pay; (3) reinstatement with or without back pay of any employee discriminated against in violation of section 31-105 or by maintenance of a preferential list from which such employee shall be returned to work; (4) reinstatement with or without back pay of all employees whose work has ceased or whose return to work has been delayed or prevented as the result of unfair labor practice in respect to any employee or employees or the maintenance of a preferential list from which such employees shall be returned to work. Such order may further require such person to make reports from time to time showing the extent to which the order has been complied with. If upon all the testimony the board is of the opinion that the person or persons named in the complaint have not engaged in or are not engaging in any such unfair labor practice, then the board shall make its finding of fact and shall issue an order dismissing the complaint. The board shall not require as a condition of taking action or issuing any order under this chapter that employees on strike or engaged in any other lawful concerted activity shall discontinue such strike or such activity. Until a transcript of the record in a case has been filed in the Superior Court, as provided in section 31-109, the board may, at any time, upon notice, modify or set aside in whole or in part any finding or order made or issued by it. Proceedings before the board shall be held with all possible expedition.

(1949 Rev., S. 7394; 1969, P.A. 357; P.A. 73-120, S. 1, 3.)

History: 1969 act detailed agent’s responsibility to make report or issue written complaint and procedure if agent neither makes report nor issues complaint in Subsec. (a); P.A. 73-120 amended Subsec. (c) to substitute “stenographic or electronic record” for “transcript” and to require filing of transcript with board “upon its request” where previously such filing was mandatory.

Cited. 22 CS 144.

Subsec. (a):

Cited. 43 CS 340.

Subsec. (c):

Cited. 175 C. 625. Cited. 217 C. 110. Cited. 232 C. 91.



Section 31-107a - Application for transcript. Costs.

Any party who wishes to have a transcript of the proceedings before the labor relations board shall apply therefor. The parties may agree on the sharing of the costs of the transcript but, in the absence of such agreement, the costs shall be paid by the requesting party.

(P.A. 73-120, S. 2, 3.)



Section 31-108 - Oaths. Subpoenas. Service of process.

For the purpose of hearings before the board, the board shall have power to administer oaths and affirmations and to issue subpoenas requiring the attendance of witnesses. In case of contumacy or refusal to obey a subpoena issued to any person, the Superior Court, upon application by the board, shall have jurisdiction to order such person to appear before the board to produce evidence or to give testimony touching the matter under investigation or in question, and any failure to obey such order may be punished by said court as a contempt thereof. No person shall be excused from attending and testifying or from producing books, records, correspondence, documents or other evidence in obedience to the subpoena of the board, on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. Complaints, orders and other processes and papers of the board or the agent may be served personally, by registered or certified mail, by telegraph or by leaving a copy thereof at the principal office or place of business of the person required to be served. The verified return of service shall be proof of such service. Witnesses summoned before the board or the agent shall be paid the same fees and mileage allowances that are paid witnesses in the courts of this state, and witnesses whose depositions are taken and the person taking the same shall severally be entitled to the same fees as are paid for like services in the courts of this state. All processes of any court to which an application or petition may be made under this chapter may be served in the judicial district wherein the person or persons required to be served reside or may be found.

(1949 Rev., S. 7396; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.

See Sec. 52-260 re witness fees.

Cited. 33 CS 205.



Section 31-109 - Enforcement of orders. Appeals.

(a) The board may petition the superior court for the judicial district wherein the unfair labor practice in question occurred or wherein any person charged with the unfair labor practice resides or transacts business, or, if said court is not in session, any judge of said court, for the enforcement of an order and for appropriate temporary relief or a restraining order, and shall certify and file in the court a transcript of the entire record of the proceedings, including the pleadings and testimony upon which such order was made and the finding and orders of the board. In the event an appeal has not been filed pursuant to section 4-183 or subsection (d) of this section, the board may file its petition in the superior court for the judicial district of Hartford, or, if said court is not in session, the board may petition any judge of said court. Within five days after filing such petition in the superior court, the board shall cause a notice of such petition to be sent by registered or certified mail to all parties or their representatives. The superior court, or, if said court is not in session, any judge of said court, shall have jurisdiction of the proceedings and of the questions determined thereon, and shall have the power to grant such relief, including temporary relief, as it deems just and suitable and to make and enter a decree enforcing, modifying and enforcing as so modified, or setting aside in whole or in part, the order of the board.

(b) No objection that has not been urged before the board shall be considered by the court, unless the failure to urge such objection is excused because of extraordinary circumstances. The findings of the board as to the facts, if supported by substantial evidence, shall be conclusive. If either party applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for the failure to adduce such evidence in the hearing before the board, the court may order such additional evidence to be taken before the board and to be made part of the transcript. The board may modify its findings as to the facts, or make new findings, by reason of additional evidence so taken, and it shall file such modified or new findings, which, if supported by substantial evidence, shall be conclusive, and shall file its recommendations, if any, for the modification or setting aside of its original order.

(c) The jurisdiction of the Superior Court shall be exclusive and its judgment and decree shall be final, except that the same shall be subject to review by the Appellate Court, on appeal, by either party, irrespective of the nature of the decree or judgment or the amount involved. Such appeal shall be taken and prosecuted in the same manner and form and with the same effect as is provided under section 51-197b.

(d) Any person aggrieved by a final order of the board granting or denying in whole or in part the relief sought may appeal pursuant to the provisions of chapter 54 to the superior court for the judicial district where the unfair labor practice was alleged to have occurred, in the judicial district of Hartford, or in the judicial district wherein such person resides or transacts business.

(e) Any employer who appeals from an order or part of an order containing a direction to pay back pay to employees need not comply with so much of such order as directs such payment during the pendency of an appeal to the Superior Court or the Appellate Court.

(f) Except as provided in subsection (e) of this section, unless otherwise directed by the court, commencement of proceedings under subsections (a) and (d) of this section shall not operate as a stay of such order.

(g) Petitions filed under this section shall be heard expeditiously and determined upon the transcript filed, without requirement of printing. Hearings in the Superior Court or Appellate Court under this chapter shall take precedence over all other matters, except matters of the same character.

(1949 Rev., S. 7395; P.A. 76-436, S. 618, 681; P.A. 78-280, S. 1, 127; P.A. 83-308, S. 1; June Sp. Sess. P.A. 83-29, S. 27, 82; P.A. 88-230, S. 1, 12; 88-317, S. 34, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 10-32, S. 103.)

History: P.A. 76-436 added references to judicial districts and replaced provision in Subsec. (c) which stated that appeals be taken as in other cases of appeal to the supreme court and that record is to contain “all that was before the lower court” with provision requiring that appeals be taken as provided “under section 52-7”, effective July 1, 1978; P.A. 78-280 deleted references to counties; P.A. 83-308 amended Subsec. (a) to allow the board to file its petition for enforcement of an order in the superior court for the judicial district of Hartford-New Britain if an appeal of the order has not been filed; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended Subsec. (d) to require an appeal to be made “pursuant to the provisions of chapter 54,” instead of specifying the procedure for the appeal, and allowed an appeal to be made to the superior court in the judicial district of Hartford-New Britain, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 10-32 made a technical change in Subsec. (f), effective May 10, 2010.

Board’s decision conclusive if supported by substantial evidence. 14 CS 72; 19 CS 283. Court should allow reasonable time in which to act after modification. 17 CS 293. Certification of bargaining agent is not an order which is reviewable. 22 CS 132; Id., 137. Specification of reasons why appellant claims to be aggrieved should be set forth in appeal. Id., 136.

Subsec. (a):

Cited. 39 CS 338.

Subsec. (b):

“Substantial evidence” defined. 147 C. 142. On review, superior court can do no more, on factual questions presented, than to examine record to determine whether ultimate findings were supported by substantial evidence. 148 C. 135. Substantial evidence defined. Id. Cited. 149 C. 7. So long as there is substantial evidence supporting board’s findings, court is unable to interfere. 150 C. 597. Finding of fact by board cannot be disturbed unless not supported by substantial evidence. 160 C. 285. Cited. 173 C. 210. Cited. 175 C. 165; Id., 349.

Cited. 8 CA 57.

Cited. 39 CS 338.

Subsec. (c):

Appeal to supreme court from judgment of superior court rendered pursuant to Municipal Employees Relations Act is to be taken and prosecuted in same manner as other appeals to supreme court. 159 C. 46.

Subsec. (d):

Labor relations board decision as to appropriate bargaining unit and directing an election among members of that unit is not a final order of board and not directly appealable. 154 C. 530. Cited. 173 C. 210. Cited. 175 C. 165.

Cited. 8 CA 57. Cited. Id., 197.

Cited. 36 CS 18. Cited. 38 CS 80. Cited. 43 CS 340.



Section 31-110 - Records and proceedings to be public.

Subject to regulations to be made by the board, the complaints, orders and testimony relating to a proceeding instituted under section 31-107 may be available for inspection or copying. All proceedings pursuant to said section shall be open to the public.

(1949 Rev., S. 7397.)



Section 31-111 - Penalty.

Any person who wilfully resists, prevents or interferes with any member of the board or the agent in the performance of duties pursuant to this chapter, or who interferes with the free exercise by employees of the right to select representatives in an election directed by the board pursuant to section 31-106, shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 7399.)



Section 31-111a - Strike, work stoppage or lockout of hospital employees prohibited.

No employees of an employer licensed by the Department of Public Health under section 19a-490, or their representatives, or any other persons shall engage in or induce or encourage, or attempt to engage in or induce or encourage, any strike, work stoppage, slowdown or withholding of goods or services by such employees or other persons at the institution where they are employed, provided nothing herein shall be construed to prohibit publicity, other than picketing, for the purpose of truthfully advising the public that a grievance or dispute, as defined by section 31-111b, exists at such employer’s premise, as long as such publicity does not have the effect of inducing any persons to withhold goods or services at such employer’s premise. No employer licensed by the Department of Public Health under said section 19a-490 shall institute, declare or cause, or attempt to institute, declare or cause, any lockout of the employees of such employer’s premise.

(1967, P.A. 497, S. 4; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 31-111b - Determination of grievances and disputes between hospital employees and employer.

(a) As used in this section, “grievance” means any controversy or claim arising out of or relating to the interpretation, application or breach of the provisions of an existing collective bargaining contract and “dispute” means all other controversies, claims or disputes between the employees of an employer licensed by the Department of Public Health under section 19a-490, or their representatives, and such employer, concerning wages, hours, union security, seniority or other economic matters, including, but not limited to, controversies, claims or disputes arising in the course of negotiating, fixing, maintaining, changing or arranging such terms or conditions.

(b) Every collective bargaining contract between the employees of an employer licensed by the Department of Public Health under said section 19a-490, or their representatives, and such employer, which does not contain provisions for the final and binding determination of grievances shall be deemed to include provision for the submission of such grievances, upon the request of either or both parties, to arbitration pursuant to such rules as may be established from time to time by the State Board of Mediation and Arbitration, and all such contracts for such employer shall have a common expiration date for all units.

(c) Every collective bargaining contract between the employees of an employer so licensed by the Department of Public Health, or their representatives, and such employer, which does not contain provisions for the final and binding determination of disputes shall be deemed to include provisions for: (1) The appointment of a fact-finding commission by the State Board of Mediation and Arbitration upon the request of both parties to the dispute, or by the Labor Commissioner upon his own motion and upon certification by said board that in its opinion efforts to effect a voluntary settlement of the dispute have been unsuccessful. Such fact-finding commission shall have all of the powers and duties, including the power to make recommendations for the settlement of the dispute, as are vested in the State Board of Mediation and Arbitration under section 31-99, and (2) the submission of the dispute to arbitration, pursuant to such rules as may be established from time to time by the State Board of Mediation and Arbitration, by said board upon request of both parties to the dispute, or by the Labor Commissioner upon his own motion and upon certification by said board that in its opinion efforts to effect a voluntary settlement of the dispute have been unsuccessful.

(d) In the absence of a collective bargaining contract between the employees of an employer so licensed by the Department of Public Health, or their representatives, and such employer, the State Board of Mediation and Arbitration and the Labor Commissioner may, in the manner and upon the conditions provided in subsection (c) of this section, exercise all of the powers vested in them by the provisions of said subsection.

(e) Nothing in this section shall be deemed to affect, impair or alter any collective bargaining contract between the employees of an employer so licensed by the Department of Public Health, or their representatives, and such employer, which was executed prior to July 1, 1967, during the term of such contract.

(f) The Superior Court shall have jurisdiction to confirm, modify, correct or vacate any arbitration award made pursuant to the procedure established by this section, in the manner provided by chapter 909. The Superior Court shall have jurisdiction, upon such notice as it deems appropriate, to restrain or enjoin any violation of the provisions of this section or section 31-111a and to grant such other and further equitable relief as may be appropriate. The provisions of section 31-113 shall not apply to an action or proceeding instituted pursuant to this section or section 31-111a.

(1967, P.A. 497, S. 5; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

Cited. 201 C. 685.






Chapter 562 - Labor Disputes

Section 31-112 - Injunctions. Definitions.

When used in this chapter, except sections 31-120 and 31-121:

(a) A case shall be held to involve or to grow out of a labor dispute when the case involves persons who are engaged in the same industry, trade, craft or occupation, or have direct or indirect interests therein, or who are employees of the same employer, or who are members of the same or an affiliated organization of employers or employees, whether such dispute is (1) between one or more employers or associations of employers and one or more employees or associations of employees, (2) between one or more employers or associations of employers and one or more employers or associations of employers, or (3) between one or more employees or associations of employees and one or more employees or associations of employees, or when the case involves any conflicting or competing interests in a labor dispute of persons participating or interested therein;

(b) A person or association shall be held to be a person participating or interested in a labor dispute if relief is sought against him or it, and if he or it is engaged in the same industry, trade, craft or occupation in which such dispute occurs, or has a direct or indirect interest therein, or is a member, officer or agent of any association composed in whole or in part of employers or employees engaged in such industry, trade, craft or occupation;

(c) The term “labor dispute” includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing or seeking to arrange terms or conditions of employment or concerning employment relations, or any controversy arising out of the respective interest of employer and employee, regardless of whether or not the disputants stand in the proximate relation of employer and employee.

(1949 Rev., S. 7408.)

Cited. 34 CS 157.

Cited. 6 Conn. Cir. Ct. 378.

Subsec. (c):

Cited. 201 C. 685.



Section 31-113 - Jurisdiction.

No court shall have jurisdiction to issue any restraining order or temporary or permanent injunction in any case involving or growing out of any labor dispute to prohibit any person or persons participating or interested in such dispute from doing, whether singly or in concert, any of the following acts: (a) Ceasing or refusing to perform any work or to remain in any relation of employment; (b) becoming or remaining a member of any labor organization or of any employer organization; (c) paying or giving to, or withholding from, any person participating or interested in such labor dispute any strike or unemployment benefits or insurance, or other moneys or things of value; (d) by all lawful means aiding any person participating or interested in any labor dispute who is being proceeded against in, or is prosecuting, any action or suit in any court of the United States or of any state; (e) giving publicity to the existence of, or the facts involved in, any labor dispute, whether by advertising, speaking or patrolling or by any other lawful method; (f) assembling peaceably to act or to organize to act in promotion of their interests in a labor dispute; (g) advising or notifying any person of an intention to do any of the acts hereinbefore specified; (h) agreeing with other persons to do or not to do any of the acts hereinbefore specified; and (i) advising or urging or otherwise causing or inducing by any lawful method the acts hereinbefore specified.

(1949 Rev., S. 7409.)

Cited. 9 CS 154. Cited. 13 CS 47. When picketing is unlawful. 14 CS 22. Interference with ingress and egress from plant not peaceful picketing. 18 CS 75. Section does not deny courts power to hear and determine injunction actions but only limits them in exercise of that power. 27 CS 156. Cited. 42 CS 227.



Section 31-114 - Responsibility for unlawful acts.

No officer or member of any association or organization, and no association or organization participating or interested in a labor dispute, shall be held responsible or liable in any court for the unlawful acts of individual officers, members or agents, except upon proof of actual participation in, or actual authorization of, such acts, or ratification of such acts after actual knowledge thereof.

(1949 Rev., S. 7410.)

Cited. 42 CS 336.



Section 31-115 - Hearings. Temporary order.

No court shall have jurisdiction to issue a temporary or permanent injunction in any case involving or growing out of a labor dispute, except after hearing the testimony of witnesses in open court, with opportunity for cross-examination, in support of the allegations of a complaint made under oath, and testimony in opposition thereto, if offered, and except after a finding of facts by the court, to the effect: (a) That unlawful acts have been threatened and will be committed by a person or persons unless such person or persons are restrained therefrom, but no injunction or temporary restraining order shall be issued on account of any threat or unlawful act except against the person or persons, association or organization making the threat or committing the unlawful act or actually authorizing or ratifying the same after actual knowledge thereof; (b) that substantial and irreparable injury to the complainant or his property will follow; (c) that as to each item of relief granted greater injury would be inflicted upon the complainant by the denial of relief than would be inflicted upon the defendants by the granting of relief; (d) that the complainant has no adequate remedy at law; and (e) that the public officers charged with the duty to protect the complainant’s property are unable or unwilling to furnish adequate protection. Such hearing shall be held after notice thereof has been given, in such manner as the court directs, to all known persons against whom relief is sought, provided, if a complainant also alleges that, unless a temporary restraining order is issued without notice, substantial and irreparable injury to the complainant or his property will be unavoidable, such a temporary restraining order may be issued upon testimony under oath, sufficient, if sustained, to justify the court in issuing a temporary injunction upon a hearing after notice. Such temporary restraining order shall be effective for no longer than three days and shall become void at the expiration of such three days, provided, if a hearing on a temporary injunction has begun before the expiration of such three days, the restraining order may, in the court’s discretion, be modified or continued until a decision is reached by said court. No temporary restraining order or temporary injunction shall be issued except on condition that the complainant shall first file an undertaking, with surety satisfactory to the court granting the injunction, to answer all damages in case the plaintiff in the action in which the injunction is applied for fails to prosecute the action to effect.

(1949 Rev., S. 7411; 1967, P.A. 483.)

History: 1967 act added Subdiv. (e) requiring finding of fact that public officers charged with duty to protect complainant’s property are unable or unwilling to furnish adequate protection before injunction may be issued.

Cited. 26 CA 610.

“Each item of relief” means the various prohibitory mandates of the injunction. 8 CS 331. Cited. 19 CS 452. Requirement that unlawful acts have been threatened or will be committed not given literal interpretation; court may take jurisdiction where equitable relief alone is sought. 27 CS 156. Whether damages are irreparable depends more on nature of right affected than upon pecuniary loss. Id. Cited. 34 CS 157, 159. Cited. 42 CS 227.



Section 31-116 - Finding of facts required.

No restraining order or temporary or permanent injunction shall be granted in a case involving or growing out of a labor dispute, except on the basis of a finding of facts made and filed by the court in the record of the case prior to the issuance of such restraining order or injunction, and each restraining order or injunction granted in a case involving or growing out of a labor dispute shall include only a prohibition of such specific act or acts as are expressly complained of in the complaint or petition filed in such case and as are expressly included in the findings of fact made and filed by the court as provided herein.

(1949 Rev., S. 7412.)



Section 31-117 - Submission to arbitration.

No temporary injunction shall be made permanent unless the plaintiff alleges and proves that he has notified the labor commissioner in writing of his willingness to submit such labor dispute to arbitration or mediation.

(1949 Rev., S. 7413.)

Cited. 19 CS 403. Plaintiff employer is entitled to measure of protection from unlawful picketing prior to any submission to conciliatory efforts of commissioner of labor. 34 CS 157. Cited. Id., 157.



Section 31-118 - Appeal.

When any court or a judge thereof issues or denies a temporary injunction in a case involving or growing out of a labor dispute and either party is aggrieved by the decision of the court or judge upon any question of law arising therein, he may appeal from the final judgment of the court or of such judge to the Appellate Court at any time within two weeks of the entry of such judgment. Such appeal shall not designate the term of such court to which the appeal is taken. At the request of either party, the record shall be prepared by the clerk and made available to counsel within two weeks from the completion of such record. The appellant shall file his brief within two weeks from the receipt of the record, and the appellee within one week thereafter. No extensions of time shall be granted to either party for any of the steps required in filing or perfecting such appeal except for illness or other acts of God. Such appeal shall be heard not later than two weeks from the date the appeal is perfected by the filing of such record and briefs with the Appellate Court, and such appeal shall take precedence over all matters except older matters of the same character.

(1949 Rev., S. 7414; 1955, S. 3036d; June Sp. Sess. P.A. 83-29, S. 28, 82.)

History: June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof, deleted provision re suspension of time limitations during June, July and substituted “prepared” for “printed”.

Cited. 22 CA 73. Cited. 25 CA 28. Cited. 26 CA 610. Cited. 29 CA 105. Cited. 37 CA 269.



Section 31-119 - Contempt of court.

Any person charged with contempt of court shall have the same right of admission to bail that is accorded to persons accused of crime and a reasonable time to make a defense, provided the alleged contempt was not committed in the immediate view or presence of the court.

(1949 Rev., S. 7415.)



Section 31-120 - Picketing of residences.

No person shall engage in picketing before or about the home or residence of any individual unless such home or residence is adjacent to or in the same building or on the same premises in which such person was employed and which employment is involved in a labor dispute. Any person who violates the provisions of this section shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 8610.)

Residential picketing is prohibited by labor groups on labor issues only and statute is not extended beyond that. 6 Conn. Cir. Ct. 372.



Section 31-121 - Solicitations for employees to state existence of strike or lockout.

No employer of labor shall, by himself or by his agent, solicit persons to replace employees, or fill the positions made vacant as the result of a strike, lockout or other labor dispute, by means of newspaper advertisements, posters, oral or written communications, or otherwise, unless such solicitations state plainly and specifically that a strike, lockout or other labor dispute exists. If such statements are printed, they shall be printed in boldface upper case letters, at least ten points larger than the largest of any other type appearing in the statement, and shall be separately stated.

(1955, S. 3021d; 1971, P.A. 340.)

History: 1971 act replaced requirement that statements of existence of strike, lockout, etc. be printed in twelve-point or larger size with provision requiring that statement be printed “at least ten points larger than the largest of any other type appearing in the statement”.



Section 31-121a - Labor disputes in health care institutions. Appointment of fact-finder by Labor Commissioner.

In the event of a strike, work stoppage or lockout involving employees of a health care institution licensed by the Department of Public Health under sections 19a-490 to 19a-503, inclusive, the Labor Commissioner shall, upon the request of either party to such labor dispute, appoint an impartial fact-finder if he determines that such dispute is endangering or may endanger the health, welfare and safety of the patients of the institution or the general community. The fact-finder shall inquire into the causes and effects of the dispute and shall issue a report of his findings to the Labor Commissioner and the parties, including nonbinding recommendations for settlement of the dispute. The cost of the fact-finder shall be shared equally by both parties.

(P.A. 87-183; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; (Revisor’s note: The phrase “commissioner of labor” was changed editorially by the Revisors to “labor commissioner”, in conformance with Sec. 31-1); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.






Chapter 563 - Fair Employment Practices (See Chapter 814c)

Section 31-123a - Commission as secretariat to executive committee on human rights and opportunities.

Section 31-123a is repealed.

(1967, P.A. 636, S. 9; P.A. 80-422, S. 50.)



Section 31-126b to 31-126e - Limitation on retirement benefit. Effect on collective bargaining agreements. Medical examinations permitted. Retirement notice by employee.

Sections 31-126b to 31-126e, inclusive, are repealed.

(P.A. 78-350, S. 2–6; P.A. 79-304, S. 2–4; P.A. 80-422, S. 50.)






Chapter 563a - Personnel Files

Section 31-128a - Definitions.

As used in this chapter:

(1) “Employee” means any individual currently employed or formerly employed by an employer and includes individuals in managerial positions;

(2) “Employee assistance program” means a program sponsored or authorized by an employer, intended to assist employees in identifying and resolving personal concerns including, but not limited to, health, marital, family, financial, alcohol, drug, gambling, legal, emotional, stress or other personal issues that may affect job performance;

(3) “Employee assistance professional” means any person who is required by job description or employment contract to provide services pursuant to an employee assistance program;

(4) “Employer” means an individual, corporation, partnership or unincorporated association;

(5) “Personnel file” means papers, documents and reports, including electronic mail and facsimiles, pertaining to a particular employee that are used or have been used by an employer to determine such employee’s eligibility for employment, promotion, additional compensation, transfer, termination, disciplinary or other adverse personnel action including employee evaluations or reports relating to such employee’s character, credit and work habits. “Personnel file” does not mean stock option or management bonus plan records, medical records, letters of reference or recommendations from third parties including former employers, materials that are used by the employer to plan for future operations, information contained in separately maintained security files, test information, the disclosure of which would invalidate the test, or documents which are being developed or prepared for use in civil, criminal or grievance procedures;

(6) “Medical records” means all papers, documents and reports prepared by a physician, psychiatrist or psychologist that are in the possession of an employer and are work-related or upon which such employer relies to make any employment-related decision;

(7) “Security files” means memoranda, documents or collections of information relating to investigations of losses, misconduct or suspected crimes, and investigative information maintained pursuant to government requirements, provided such memoranda, documents, or information are maintained separately and not used to determine an employee’s eligibility for employment, promotion, additional compensation, transfer, termination, disciplinary or other adverse personnel action.

(P.A. 79-264, S. 1, 9; P.A. 80-158, S. 1, 6, 7; P.A. 03-5, S. 1; 03-187, S. 1.)

History: P.A. 80-158 redefined “employee” to specify current employment, redefined “personnel file” to delete words “formal or informal” describing employee evaluations, to delete provision excluding records which relate to “an investigation, arrest or conviction of conduct which constitutes a violation of state or federal criminal laws” and to specify exclusion of stock option or management bonus plan records, materials used in planning future operations, information contained in separate security files and test information and added Subdiv. (5) defining “security files” and changed effective date of P.A. 79-264, S. 1 from January 1, 1981, to July 1, 1980; P.A. 03-5 amended Subdiv. (3) by extending the definition of “personnel file” to electronic mail and facsimiles and making technical changes; P.A. 03-187 added new Subdivs. (2) and (3) defining “employee assistance program” and “employee assistance professional” and redesignated existing Subdivs. (2) to (5) as new Subdivs. (4) to (7).

Cited. 201 C. 421.



Section 31-128b - Employee access to personnel file, documentation of disciplinary action and notice of termination.

(a) Each employer shall, not more than seven business days after receipt of a written request from an employee, permit such employee to inspect, and if requested, copy his or her personnel file if such a file exists. Such inspection shall take place during regular business hours at a location at or reasonably near the employee’s place of employment. Each employer who has personnel files shall be required to keep any personnel file pertaining to a particular employee for at least one year after the termination of such employee’s employment.

(b) Each employer shall, not more than ten business days after receipt of a written request from a former employee, permit such former employee to inspect, and if requested, copy his or her personnel file if such a file exists, provided the employer receives such written request not later than one year after the termination of such former employee’s employment with the employer. Such inspection shall take place during regular business hours at a location mutually agreed upon by the employer and former employee. If the employer and former employee cannot agree upon a location to conduct such inspection, the employer may satisfy the requirements of this subsection by mailing a copy of the former employee’s personnel file to the former employee not more than ten business days after receipt of the written request from the former employee.

(c) Each employer shall provide an employee with a copy of any documentation of any disciplinary action imposed on that employee not more than one business day after the date of imposing such action. Each employer shall immediately provide an employee with a copy of any documented notice of that employee’s termination of employment.

(P.A. 79-264, S. 2, 9; P.A. 80-158, S. 2, 6, 7; P.A. 13-176, S. 1.)

History: P.A. 79-264 effective January 1, 1981; P.A. 80-158 required that inspection take place at or near the employee’s place of employment rather than “at the place where such file is kept”; P.A. 13-176 designated existing provisions as Subsec. (a) and amended same to replace “within a reasonable time” with “not more than seven business days” and add provision requiring employer to allow employee to copy his or her personnel file, added Subsec. (b) requiring employer to allow former employee to inspect and copy his or her personnel file within 1 year after termination of employment, and added Subsec. (c) requiring employer to provide employee with a copy of any documentation of disciplinary action or termination of employment.



Section 31-128c - Employee access to medical records. Employer’s duties re maintaining medical records.

Each employer shall, within a reasonable time after receipt of a written request from an employee, permit an inspection of medical records pertaining to such employee which may be in such employer’s possession. Such inspection shall take place during regular business hours at a location at or reasonably near the employee’s place of employment and shall be made by a physician chosen by such employee or by a physician chosen by the employer with such employee’s consent. Each employer that has medical records shall be required to keep any medical records pertaining to a particular employee for at least three years following termination of employment. Medical records, if kept by an employer, shall be kept separately and not as part of any personnel file.

(P.A. 79-264, S. 3, 9; P.A. 80-158, S. 3, 6, 7; P.A. 99-284, S. 36, 60; P.A. 01-55.)

History: P.A. 79-264 effective January 1, 1981; P.A. 80-158 required that inspection take place at or near employee’s place of employment rather than “at the place where such record is kept”; P.A. 99-284 changed “may” to “shall” re keeping medical records separately, effective July 1, 2000; P.A. 01-55 required the retention of medical records of an employee to be increased from one year to three years following the employee’s termination and made a technical change.



Section 31-128d - Employer’s right to retain files on premises.

Nothing in this chapter shall be construed as a requirement that an employee or his physician be permitted to remove his personnel file or medical records or any part of such file or records from the place on the employer’s premises where it is made available for inspection. Each employer shall retain the right to protect his files and records from loss, damage or alteration to insure their integrity. Each employer may require that inspection of any personnel file or medical records take place in the presence of a designated official.

(P.A. 79-264, S. 4, 9; P.A. 80-158, S. 4, 6, 7.)

History: P.A. 79-264 effective January 1, 1981; P.A. 80-158 added references to inspection of medical files and to inspections by employee’s physician.



Section 31-128e - Removal or correction of information. Employee’s explanatory statement.

(a) If, upon inspection of his or her personnel file or medical records, an employee disagrees with any of the information contained in such file or records, removal or correction of such information may be agreed upon by such employee and his or her employer. If such employee and employer cannot agree upon such removal or correction then such employee may submit a written statement explaining his or her position. Such statement shall be maintained as part of such employee’s personnel file or medical records and shall accompany any transmittal or disclosure from such file or records made to a third party.

(b) Each employer shall include a statement in clear and conspicuous language in any documented disciplinary action, notice of termination of such employee’s employment or performance evaluation that the employee may, should the employee disagree with any of the information contained in such documented disciplinary action, notice of termination or performance evaluation, submit a written statement explaining his or her position. Such employee statement shall be maintained as part of such employee’s personnel file and shall accompany any transmittal or disclosure from such file or records made to a third party.

(P.A. 79-264, S. 5, 9; P.A. 80-158, S. 6, 7; P.A. 13-176, S. 2.)

History: P.A. 79-264 effective January 1, 1981; P.A. 80-158 changed effective date to July 1, 1980; P.A. 13-176 designated existing provisions as Subsec. (a) and made technical changes therein, and added Subsec. (b) requiring employer to include a statement in any disciplinary action, notice of termination or performance evaluation informing employee of his or her ability to submit a written statement explaining employee’s position.



Section 31-128f - Employee’s consent required for disclosure.

No individually identifiable information contained in the personnel file or medical records of any employee shall be disclosed by an employer to any person or entity not employed by or affiliated with the employer without the written authorization of such employee except where the information is limited to the verification of dates of employment and the employee’s title or position and wage or salary or where the disclosure is made: (1) To a third party that maintains or prepares employment records or performs other employment-related services for the employer; (2) pursuant to a lawfully issued administrative summons or judicial order, including a search warrant or subpoena, or in response to a government audit or the investigation or defense of personnel-related complaints against the employer; (3) pursuant to a request by a law enforcement agency for an employee’s home address and dates of his attendance at work; (4) in response to an apparent medical emergency or to apprise the employee’s physician of a medical condition of which the employee may not be aware; (5) to comply with federal, state or local laws or regulations; or (6) where the information is disseminated pursuant to the terms of a collective bargaining agreement. Where such authorization involves medical records the employer shall inform the concerned employee of his or his physician’s right of inspection and correction, his right to withhold authorization, and the effect of any withholding of such authorization upon such employee.

(P.A. 79-264, S. 6, 9; P.A. 80-158, S. 5–7.)

History: P.A. 79-264 effective January 1, 1981; P.A. 80-158 made provisions specifically applicable to “individually identifiable” information, clarified that disclosure prohibition applies to persons or entities “not employed or affiliated with the employer”, expanded circumstances under which disclosure is allowed where previously disclosure was limited to cases “pursuant to a lawfully issued subpoena”, added reference to physician’s right of inspection, changed wording slightly and changed effective date of P.A. 79-264 from January 1, 1981, to July 1, 1980.



Section 31-128g - Employee’s right to obtain copies.

Each employer shall, within a reasonable time after receipt of a written request from an employee, provide such employee with a copy of all or part of his personnel file or provide such employee’s physician with a copy of such employee’s medical records, provided such request reasonably identifies the materials to be copied. Such employer may charge a fee for copying such file or records or any part of such file or records. Such fee shall be reasonably related to the cost of supplying the requested documents.

(P.A. 79-264, S. 7, 9; P.A. 80-158, S. 6, 7.)

History: P.A. 79-264 effective January 1, 1981; P.A. 80-158 changed effective date to July 1, 1981.



Section 31-128h - Frequency of inspection.

No employer shall be required to permit an inspection of any employee’s personnel file or medical records on more than two occasions in any calendar year.

(P.A. 79-264, S. 8, 9; P.A. 80-158, S. 6, 7.)

History: P.A. 79-264 effective January 1, 1981; P.A. 80-158 changed effective date to July 1, 1980.



Section 31-128i - Employee’s consent required for disclosure of participation in employee assistance program.

(a) No employee assistance professional, employee or state employee shall be required to disclose any information or records concerning or confirming the employee’s voluntary participation in an employee assistance program sponsored or authorized by an employer or the state or any of its agencies.

(b) Except as permitted under section 31-128f, no employee assistance program, by itself or its agents or representatives, shall disclose any information or records concerning or confirming an employee’s or a state employee’s voluntary participation in such program without the prior written consent of the employee or state employee, except where disclosure is necessary to prevent harm to the employee or others.

(c) For purposes of this section, “state employee” means any employee in the executive, legislative or judicial branch of state government, whether in the classified or unclassified service and whether full or part-time and any employee of a quasi-public agency.

(P.A. 01-29; P.A. 03-187, S. 2.)

History: P.A. 03-187 amended Subsec. (a) by adding “employee assistance professional”, “employee” and “employer” and amended Subsec. (b) by adding “employee” and authorizing disclosure where necessary to prevent harm.



Section 31-128j - Labor Commissioner’s subpoena powers.

In connection with any investigation by the Labor Department regarding any provision of this chapter, the Labor Commissioner or the Labor Commissioner’s duly authorized agent may summon by subpoena an employer against whom a complaint under this chapter has been filed, an employee who has filed a complaint that is the subject of such investigation, any other person having custody or control of such employee’s medical records or personnel file or any person whose testimony may be pertinent to the matter under investigation, together with any records or other documents of the complaining employee relevant to such investigation. Any such records or documents obtained by the Labor Department pursuant to such subpoena shall be confidential and shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200. In case of contumacy or refusal to obey a subpoena issued pursuant to this section, the Superior Court, upon application of the Labor Commissioner, shall have jurisdiction to make such order as may be appropriate to aid in the enforcement of this section.

(P.A. 04-178, S. 1.)






Chapter 564 - Private Employment and Information Agencies

Section 31-129 - Definitions.

As used in this chapter:

(a) “Person” includes persons or a company, society, association, limited liability company or corporation;

(b) “Employment agency” includes the business of procuring or offering to procure work or employment for persons seeking employment, or acting as agent for procuring such work or employment where a fee or other valuable thing is exacted, charged or received for procuring or assisting to procure employment, work or a situation of any kind or for procuring or providing help for any person;

(c) “To accept or obtain employment, work or a situation” means to enter upon the duties of that employment, work or situation, with resulting remuneration for the same;

(d) “Emigrant agent” means any person who, on behalf of an employment agency and for a fee, procures or attempts to procure domestic or household employment in Connecticut for persons outside the state seeking such employment, or domestic or household employees from outside the state for employers in the state seeking the services of such employees;

(e) “Temporary help service” means any person conducting a business which consists of employing individuals directly for the purpose of furnishing part-time or temporary help to others.

(1949 Rev., S. 3781; 1959, P.A. 640, S. 1; 1961, P.A. 401, S. 1; P.A. 73-461, S. 1, 8; P.A. 89-128, S. 1; P.A. 95-79, S. 116, 189.)

History: 1959 act extended agency definition to include seeking employees for employers and defined “to accept or obtain employment,” etc.; 1961 act defined “emigrant agent”; P.A. 73-461 made technical changes and defined “temporary help service”; P.A. 89-128 redefined “employment agency” to exclude agencies who only supply employees to employers; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.

Cited. 42 CS 376.



Section 31-130 - Licenses; application, bond, fees, location, qualifications; temporary license, exemptions; registration.

(a) No person shall open, keep or carry on any employment agency unless he procures a license from the Labor Commissioner authorizing the licensee to open, keep or carry on such agency at a designated place. Application for such license or for renewal annually of such license shall be on forms prescribed and furnished by the commissioner and shall be accompanied by a bond, as hereinafter described, copies of all forms to be used in the conduct of the agency, a schedule of fees to be charged and a fee of one hundred fifty dollars for each year. Any license applicant refused a license shall have his fee refunded. The fee for an original application or renewal shall be prorated at the rate of twenty-five per cent thereof for each full three-month period or part thereof remaining between the date of such application and the May first next ensuing. Any license issued on and after July 1, 1973, shall expire on the May first next following the date thereof, unless sooner revoked by the Labor Commissioner. Any license in effect on July 1, 1973, shall continue in effect until its date of expiration.

(b) The Labor Commissioner may issue a temporary license to any person licensed pursuant to subsection (a) of this section to operate an employment agency at a place other than that designated in said license issued pursuant to subsection (a) upon the filing by said licensee with the Labor Commissioner of an application on forms provided therefor with no additional fee or additional bond. Such temporary license shall be valid only for the place and period designated by the Labor Commissioner. Such license may be issued, in the discretion of the Labor Commissioner, for premises otherwise prohibited by subsection (g) of this section upon good cause shown and upon such conditions as he shall set forth.

(c) The provisions of this chapter shall not apply (1) to any temporary help service, to any nonprofit registry conducted by incorporated individual alumni associations or registered nurses or to any registry conducted by a hospital for private duty placement of nurses employed by such hospital or (2) to any person engaged in the business of procuring or offering to procure employees for persons seeking the services of employees or supplying employees to render services where a fee or other valuable thing is exacted, charged or received from the employer for procuring or assisting to procure or supplying such employees, except as provided in subsection (i) of this section.

(d) Every applicant for an employment agency license shall file with the Labor Commissioner a written application stating the name and address of the applicant; the street and the number of the building in which the business of the employment agency is to be conducted; the name of the person who is to have the responsibility for the general management of the office; and the name under which the business of the office is to be carried on. The application shall be signed by the applicant and sworn to before a notary public and shall identify anyone holding a twenty per cent interest therein. If the applicant is a corporation, the application shall state the names and addresses of each of the officers, directors and anyone holding a twenty per cent interest therein and shall be signed and sworn to by the president and secretary thereof. If the applicant is a partnership, the application shall state the names and addresses of all partners therein and shall be signed and sworn to by all of them. The application shall also state whether or not the applicant or any person required to be identified by this section is, at the time of making the application, or has been at any previous time, engaged in or had an interest in or been employed by anyone engaged in the business of an employment agency. Each application shall be accompanied by affidavits of at least three creditable citizens who reside in the state on behalf of each person required to be identified by this section together with the fingerprints of each such person.

(e) Each person shall file with his application for a license a bond to the state in the penal sum of seven thousand five hundred dollars, with surety approved by the commissioner. Such bond shall be conditioned that the obligor shall comply with every provision of this chapter and every regulation or order issued thereunder and shall pay any loss or damage occasioned to any person by reason of such failure to comply. Any person suffering loss or damage by reason of the failure of an employment agency to comply with any provision of this chapter or any regulation or order issued thereunder shall be entitled to recover on such bond for the amount of such loss or damage. Action may be brought on such bond in the name of the state by any person suffering such loss or damage or by the commissioner for the use of such person; provided suit shall be commenced within ninety days after demand made upon the employment agency.

(f) Prior to the initial issuance of an employment agency license the person who is to have the responsibility for the general management of the office shall demonstrate to the Labor Commissioner that he has sufficient knowledge of laws and regulations applicable to employment agencies and to employment discrimination. Any person certified by the National Employment Association in the state as a certified employment consultant or any person licensed prior to July 1, 1973, shall be deemed to have fulfilled the requirements of this subsection. The licensee shall notify the commissioner promptly of any changes of the persons licensed and of any material change in the ownership or operation of the agency.

(g) Such applications shall be examined by the commissioner, who may request additional information, and, if he finds that the same complies with the law and that the applicant and those identified in subsection (d) of this section are of good moral character and are qualified to receive a license, he shall issue a license to the applicant or applicants upon the payment of the license fee. Each license shall contain a designation of the city, the street, the building and the number of the room or suite in which the person licensed intends to carry on such employment agency and the number and date of such license. Such agencies shall be conducted in offices suitable for such purpose, which shall be approved by said commissioner before the issuance of a license. Such premises shall provide for the availability of one private office for conducting confidential interviews where requested by an applicant. No license shall be granted to a person to conduct the business of an employment agency in rooms used for living purposes, in rooms where boarders or lodgers are kept, in rooms where meals are served, in rooms where persons sleep or in rooms where intoxicating liquors are sold to be consumed on the premises.

(h) Each license issued hereunder shall be valid only as to the person and place named therein, and such place may be changed only upon approval of the commissioner and endorsement of the new location on the license. Such license shall be effective from the date specified therein and shall remain in effect until the May first next following the date thereof unless sooner cancelled.

(i) No person shall engage in the business of procuring or offering to procure employees for persons seeking the services of employees or supplying employees to render services where a fee or other valuable thing is exacted, charged or received from the employer for procuring or assisting to procure or supplying such employees unless he registers with the Labor Commissioner. Application for such registration or for the annual renewal of such registration shall be on forms furnished by the commissioner and shall be accompanied by a fee of one hundred fifty dollars.

(1949 Rev., S. 3782; 1959, P.A. 640, S. 2; 1971, P.A. 870, S. 124; P.A. 73-461, S. 2, 8; P.A. 77-47; P.A. 81-84, S. 1–3; P.A. 89-128, S. 2.)

History: 1959 act provided for renewal of license biennially, rather than annually, increased license fee, increased bond requirement, required verification and affidavits with application and added provisions limiting validity of license to person and place named, clarifying period during which license is effective, setting forth commissioner’s power to cancel license and the procedure for doing so, clarifying conditions of bond and procedure to recover on bonds, requiring the keeping of records and prohibiting divisions of fees between agencies and persons securing workers through them; 1971 act divided section into Subsecs. and replaced superior court with court of common pleas in Subsec. (b), effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 73-461 required annual, rather than biennial, renewal of license, deleted provisions re verification and affidavits, validity and effective period of license, contents of license and requirements for offices in which business is to be located and added provisions re refund of fee or prorated fees and interim renewals until switch from biennial to annual renewal is effected in Subsec. (a), replaced Subsec. (b) re cancellation of license and procedure for doing so with provisions re temporary licenses, inserted new Subsecs. (c) and (d) re applicability of chapter and contents of application, relettered former Subsec. (c) as (e) and raised bond from $2,500 to $5,000, deleted former Subsecs. (d) and (e) re required records and prohibition of fee division and inserted new Subsecs. (f) to (h); P.A. 77-47 extended exemption in Subsec. (c) to registries conducted by hospitals for private duty placement of their nurses; P.A. 81-84 increased the annual fee in Subsec. (a) from $75 to $150 and the required bond in Subsec. (e) from $5,000 to $7,500 and changed expiration date of licenses from the first Tuesday of May to May first; P.A. 89-128 amended Subsec. (c) to provide that employment agencies which are engaged in the business of procuring employees for employers and which receive their fees from the employer are not required to be licensed and added Subsec. (i) requiring such agencies to register with the labor commissioner.

See Sec. 31-134a(f) re requirement that bond obligor comply with Sec. 31-134a.

Subsec. (i):

Evident purpose of statutory scheme is to protect prospective employees, not employers, from unscrupulous tactics of employment agencies. 68 CA 61.



Section 31-131 - Fees. Receipt for fee. Agreements with applicant.

(a) If an applicant does not obtain or accept a situation or employment through the agency of a licensed person, such licensed person shall not be entitled to collect a fee from such applicant. If an applicant obtains or accepts a situation or employment through the agency of a licensed person but does not remain in the situation or employment for longer than ten weeks, the applicant shall then be entitled to a refund or adjustment of that part of the fee paid or owing which is greater than ten per cent of the amount he has received as remuneration for that employment. Each licensed person shall give, to each applicant from whom a fee or other valuable thing is received for procuring employment, a receipt in which shall be stated the name of the applicant, the amount of such fee or other valuable thing, and the date and the name and address of the person or persons with whom such employment was procured, and there shall be printed on its back, in the English language, a copy of this section. Each licensed person shall cause a plain and legibly printed copy of this section to be posted in a conspicuous place in such agency or place of business. The licensed person shall maintain and keep for at least a year a duplicate copy of each receipt issued by him.

(b) No licensed person shall require any applicant to sign any document, agreement or paper setting forth the amount of the fee to be paid to the licensed person or the terms of payment of such fee except on such forms as have been approved by the commissioner as permitted by sections 31-129 to 31-131c, inclusive, and any document, agreement or paper made or executed contrary to the provisions of said sections shall be void and unenforceable both in law and equity. All conditions in any document, paper or agreement, which such applicant is requested to sign, shall be printed in no smaller than twelve point type, of standard width and standard weight. Such agreement shall contain only such terms and clauses for delinquent accounts or unpaid fees as are approved by the Labor Commissioner or, if suit is commenced, such costs and legal fees as are determined by the court. Any applicant who signs such a document, agreement or paper with a licensed person shall, at the time he signs, be given a duplicate copy of the same by the licensed person and such applicant shall not be bound by any terms or conditions except those contained therein. Such duplicate copy shall have printed on it or attached to it a copy of subsection (a) of this section, and a copy of the schedule of fees of such licensed person on file with the Labor Department.

(1949 Rev., S. 3783; 1959, P.A. 640, S. 3; P.A. 73-461, S. 3, 8.)

History: 1959 act changed receipt form, required retention of duplicate and prohibited collection of fee from person who does not accept or obtain a situation and required refund of portion of fee if situation accepted terminates after not more than 10 weeks where previously fee was to be refunded if position not found or accepted and fee was forfeited if position was accepted regardless of duration of employment and added provisions re contents of agreements, permissible charges, etc.; P.A. 73-461 divided section into Subsecs., deleted provision which had prohibited use of phrase “The Connecticut Free Public Employment Bureau” and deleted provisions added by 1959 act re permissible charges, etc., adding requirement that duplicate copy contain a copy of Subsec. (a) and a copy of fee schedule.



Section 31-131a - Conduct of business.

(a) No licensed person shall impose any fee for registration or exact a fee from any applicant except for employment obtained directly through the effort of such agency.

(b) No person shall display, on any sign or window or in any publication, the name “The Connecticut Free Public Employment Bureau”, or a name similar thereto.

(c) No licensed person shall charge any fee except in accordance with the agency’s schedule of fees which is on file with the commissioner. Such schedule of fees may be changed by an agency only after fifteen days’ notice of submission of rates by registered or certified mail in writing to the commissioner.

(d) No owner, officer or employee of an agency shall divide, or offer to divide, directly or indirectly, any fee charged or received with any person who secures workers through such agency, or to whom workers are referred by such agency.

(e) No fee may be exacted by the agency from an applicant who has obtained work with an employer to whom he was referred by an agency unless such applicant obtains such work within six calendar months following his last referral to that employer by the agency, or has voluntarily renewed his application immediately prior to expiration of the stated period; but this provision shall not apply to those professional, executive or technical classifications which require for proper performance of the work either extensive experience and education or experience of such scope and character as to require a longer period of exploration for job placement and the applicants for which indicate, upon application, that a fee shall be payable if such applicant obtains work with an employer to whom he was referred by the agency within one year of his last referral to such employer by the agency. Nothing in this section shall be construed as prohibiting the charging by a nurses’ registry of a single, annual fee in lieu of a separate charge for each engagement supplied, provided that amount of any fee paid which exceeds ten per cent of the remuneration earned through the services of the registry shall be returned on demand.

(f) No licensed person shall send any applicant for employment to a place where a strike or lockout exists without furnishing such applicant with a written statement as to the existence of such strike or lockout, a copy of which, signed by the applicant, shall be kept on file for one year after the date thereof.

(g) No such licensed person shall send or cause to be sent any help to a place of bad repute, house of ill-fame or assignation house or to a house or place of amusement kept for immoral purposes.

(h) No such licensed person shall publish or cause to be published any false or fraudulent notice or advertisement or knowingly give any false information concerning the character of the prospective job, length of employment, hours or salary or make any false promise relating to work or employment to anyone who registers for employment.

(i) No such licensed person shall make any false entries in the records kept by him.

(j) No such licensed person shall publish or cause to be published any notice or advertisement relating to employment which does not include the following identification: The trade name of the agency and the words “FEE PAID” if there is no charge to the applicant for employment; the trade name of the agency, and the words “APPLICANT PAID” if there is a charge to the applicant for employment.

(P.A. 73-461, S. 5, 8; P.A. 83-10; P.A. 84-501, S. 2.)

History: P.A. 83-10 added Subsec. (j) prohibiting any licensed person from publishing any notice relating to employment which does not identify the licensee as an employment agency; P.A. 84-501 amended Subsec. (j) to require the agency to state in any advertisement for employment its trade name and whether the fee is paid by the employer or the applicant.



Section 31-131b - Records to be kept.

(a) Every licensed person shall keep a register for at least one year in which shall be entered the date of the application for employment and the name and address of every applicant from whom a fee is received or charged, the name and address of the person by whom the applicant was employed, the wages agreed to be paid, and the amount of fee charged and received. Such licensed person shall also enter, in the same or in a separate register, the name and address of every employer from whom a fee is received or charged, the date of such employer’s request or assent that applicants be furnished, the name of the one employed, the capacity in which employed, the rate of wages agreed upon, and the amount of fee received or charged.

(b) The original or duplicate original of each application for employment shall be retained by every employment agency for one year following the date on which the application is filed.

(c) A true copy of every advertisement used, together with a true copy of the job order upon which it was predicated, shall be retained by every employment agency for a period of sixty days following the date of publication of such advertisement.

(d) All such records shall, at all reasonable hours, be open to the examination of the commissioner or his authorized agents.

(P.A. 73-461, S. 4, 8.)



Section 31-131c - Enforcement, penalties.

(a) The commissioner may cancel or suspend the license of any person when it appears to his satisfaction, upon hearing, that such person has been convicted in a state or federal court of an offense which, under the laws of the state, is a felony or of any offense involving moral turpitude, or that such person had obtained his license illegally or fraudulently or was guilty of fraud, false swearing or deception in applying for his license, or that such person has engaged in any immoral, fraudulent conduct in connection with the operation of an employment agency, or that such person has violated or is violating the provisions of this chapter. The commissioner shall not cancel the license of any person until a complaint in writing, made by a creditable person, is filed with him, specifying the ground or grounds of the complaint, and a full and fair hearing given to the licensee thereon.

(b) Upon the filing of a complaint, the commissioner shall conduct a hearing on such complaint in accordance with the provisions of chapter 54, governing contested cases.

(c) Any person whose license is suspended or cancelled or against whom a fine has been levied by the commissioner may, within thirty days after the service upon him of the decision of the commissioner, appeal such decision to the Superior Court. If the person whose license has been suspended or cancelled by the commissioner or against whom a fine has been levied by the commissioner, within ten days after receiving information of such suspension, cancellation, or fine, gives notice to the commissioner in writing of his intention to appeal such decision, the action of the commissioner in suspending or cancelling such license or imposing a fine shall be suspended for a period of thirty days but, unless such appeal is filed within said time, the action of the commissioner shall be final. If an appeal from the decision of the commissioner is filed within said time, the action of the commissioner shall remain suspended until the validity of the license or fine in question is adjudicated by the court in such appeal. Any person whose license is finally cancelled according to the provisions of this section shall be prohibited from obtaining another private employment agency license for a period of five years.

(d) Any person who operates an employment agency without obtaining a license therefor shall be guilty of a class A misdemeanor. If it is shown to the satisfaction of the commissioner, after hearing as provided in subsection (b) of this section, that any person has violated any other provision of this chapter, the commissioner may levy a fine against such person not to exceed two hundred and fifty dollars.

(P.A. 73-461, S. 6, 8; P.A. 76-436, S. 268, 681.)

History: P.A. 76-436 replaced court of common pleas with superior court in Subsec. (c), effective July 1, 1978.



Section 31-132 and 31-133 - Penalties. Excepted agencies.

Sections 31-132 and 31-133 are repealed.

(1949 Rev., S. 3784, 3785; 1959, P.A. 640, S. 4, 5; P.A. 73-461, S. 7, 8.)



Section 31-134 - Information agencies; records inspection.

No person or corporation, nor any agent or attorney thereof, nor any association of persons or corporations, shall maintain, subscribe to, belong to or support any bureau or agency conducted for the purpose of preserving and furnishing to any member thereof or to others information descriptive of the character, skill, acts or affiliations of any person whereby his reputation, standing in a trade or ability to secure employment may be affected, unless a complete record of such information is open at all reasonable times to the inspection of the person to whom such information relates or of his authorized agent or attorney. All items of information pertaining to each person so described shall be recorded, in reasonably clear and unambiguous terms, on a single sheet or card, and all records preserved in any such bureau or agency shall be at all times open to the inspection of the Labor Commissioner. The name of the person or corporation, together with the names of the officers of any such corporation, conducting any such bureau or agency, the exact business address of such bureau or agency and the name of every subscriber thereto or member thereof shall be furnished promptly to the Labor Commissioner and by him recorded and preserved in a convenient form for public inspection. Any person or corporation, or any officer or employee of any bureau or agency subject to the provisions of this section, who violates any of said provisions shall be fined not less than fifty nor more than two hundred dollars for each offense. Said provisions shall not apply to religious or charitable institutions maintained solely for humanitarian purposes; nor to agencies maintained solely for the purpose of vending employment and in which persons seeking such employment authorize the registration of their names and qualifications; nor to companies, agencies or associations conducted solely for the purpose of preserving records and furnishing reports of financial standing and personal or business credit; nor to the private records of employees kept by any person or corporation to be used in accordance with the provisions of section 31-51.

(1949 Rev., S. 8532.)



Section 31-134a - Procurement of out-of-state domestic employees.

(a) No employment agency, directly or indirectly, shall accept applications from persons outside the state of Connecticut, or procure or offer to procure employment, as domestic or household employees, of persons who are residing outside of the state but within the continental United States, previous to their applications for employment in this state, except as provided in this section and the applicable provisions of this chapter.

(b) An employment agency which engages in recruitment of such employees or in offer or procurement as described in subsection (a), directly or indirectly, shall furnish to the Labor Commissioner a written list containing the name and address of all emigrant agents from whom it accepts job applicants. If such emigrant agents are required to be licensed in the places in which they are recruiting employees, no employment agency, directly or indirectly, shall accept applicants from any such agent there unless he is so licensed.

(c) No employment agency shall accept, procure or offer to procure employment for such an applicant unless evidence or an affidavit executed by the applicant before a person authorized to administer oaths in Connecticut has been filed with the agency that the applicant has reached the age of eighteen years.

(d) If an employment agency engages in the recruitment of domestic or household employees from outside of the state, it shall enter into its records the following information, in addition to records prescribed in section 31-130: (1) The last home address and birth date of all applicants for such employment whom the employment agency is responsible for bringing into the state of Connecticut; (2) the name and address of the emigrant agent, if any, through whom such applicant was obtained; (3) the name and address of each person to whom the employment agency has made payments in connection with the recruitment of the applicant and amounts of such payments; (4) the total charges made by the agency to the applicant, including, to be separately designated, agency fee, recruitment fee, any charge for transportation, and any other charges in connection with placement.

(e) The employment agency shall have the following additional obligations with respect to such persons as it is bringing or has brought, directly or indirectly, into the state: (1) To provide direct transportation of such person into the state by licensed common carrier and (2) to provide, solely at its expense, suitable lodging and meals for such person until such person is placed in employment after arrival at the office of the employment agency and for any period of unemployment during the thirty days ensuing after arrival or until the employment agency has provided the person with reasonable allowance for meals for each day of travel and return fare by common carrier to the place whence he came, whichever is sooner. The obligation to provide lodging, meals and return fare shall terminate if the unemployment is due to the refusal by such person to accept suitable employment or to a leaving by such person of his work without sufficient cause connected with his employment or to a discharge for wilful misconduct.

(f) The bond required in section 31-130 shall be conditioned that the obligor shall comply with this section.

(1961, P.A. 401, S. 2.)

See Sec. 31-129 for applicable definitions.






Chapter 565 - Employment of the Handicapped

Section 31-135 - Governor’s committee.

Section 31-135 is repealed.

(1957, P.A. 525, S. 1; P.A. 73-274, S. 1, 2; P.A. 77-614, S. 609, 610.)



Section 31-136 - Promotion of employment. Cooperation with President’s Commission.

The Labor Commissioner shall carry on a continuing program to promote the employment of handicapped persons by creating state-wide interest in the rehabilitation and employment of the handicapped and by obtaining and maintaining cooperation from all public and private groups in this field. The commissioner shall work in cooperation with the President’s Commission on Employment of the Handicapped in order to more effectively carry out the purposes of this chapter.

(1957, P.A. 525, S. 2; February, 1965, P.A. 361, S. 14; 1967, P.A. 543, S. 1; P.A. 73-616, S. 30; P.A. 77-128, S. 1; 77-614, S. 527, 610; P.A. 79-610, S. 38.)

History: 1965 act authorized committee to employ executive secretary and clerical personnel; 1967 act authorized committee to contract with executive secretary to perform advisory, consulting and administrative services; P.A. 73-616 deleted provision added by 1967 act; P.A. 77-128 replaced President’s Committee on Employment of the Physically Handicapped with President’s Commission on Employment of the Handicapped; P.A. 77-614 replaced Governor’s committee on the Employment of the Handicapped with commissioner of human resources and deleted provision authorizing committee to employ executive secretary and clerical personnel, effective January 1, 1979; P.A. 79-610 replaced commissioner of human resources with labor commissioner.



Section 31-137 - Receipt of gifts and donations.

The Labor Commissioner is authorized to receive any gifts, grants or donations made for any of the purposes of any program under this chapter and to disburse and administer the same in accordance with the terms thereof.

(September, 1957, P.A. 3, S. 1; P.A. 77-614, S. 528, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-610, S. 39; P.A. 80-483, S. 93, 186.)

History: P.A. 77-614 and P.A. 78-303 replaced committee on employment of the handicapped with commissioner of human resources, effective January 1, 1979; P.A. 79-610 replaced commissioner of human resources with labor commissioner; P.A. 80-483 substituted “any program” for “its program”.



Section 31-138 - National Employ the Handicapped Week.

The Governor shall designate the first full week in October of each year as “National Employ the Handicapped Week”.

(1957, P.A. 525, S. 3; P.A. 77-128, S. 2.)

History: P.A. 77-128 dropped the word “Physically” from official designation of Handicapped Week.






Chapter 566 - Workmen’s Compensation Act (Repealed)

Section 31-139 to 31-221 - Workmen’s Compensation Act.

Sections 31-139 to 31-221, inclusive, are repealed.

(1961, P.A. 491, S. 82.)






Chapter 566a - Professional Employer Organizations

Section 31-221a - Definitions.

As used in this section and sections 31-221b to 31-221f, inclusive:

(1) “Client” means any person who, as an employer, enters into a professional employer agreement with a professional employer organization;

(2) “Coemployment relationship” means an ongoing relationship, rather than a temporary or project-specific relationship, in which the rights, duties and obligations of an employer are allocated between a professional employer organization and a client pursuant to a professional employer agreement as provided in sections 31-221b to 31-221f, inclusive;

(3) “Covered employee” means an individual who (A) is an employee of a client that has a coemployment relationship with a professional employer organization, (B) has received written notice of the coemployment, and (C) has received a written summary of the obligations and responsibilities of the client and the professional employer organization pursuant to the professional employer agreement;

(4) “Department” means the Labor Department;

(5) “Commissioner” means the Labor Commissioner;

(6) “Professional employer organization group” means two or more professional employer organizations that are majority-owned or commonly controlled by the same entity, parent entity or controlling persons;

(7) “Professional employer agreement” means a written contract by and between a client and a professional employer organization;

(8) “Person” means any individual, partnership, corporation, limited liability company, association or other legal entity;

(9) “Temporary help service” has the same meaning as provided in section 31-129;

(10) “Professional employer organization” means any person engaged in the business of providing professional employer services, regardless of whether such person uses the term or conducts business as a professional employer organization, staff leasing company, registered staff leasing company, employee leasing company, administrative employer or any other name. Professional employer organization does not include:

(A) Arrangements in which a person, other than a person whose principal business activity is entering into professional employer arrangements, shares employees with a commonly owned company within the meaning of Sections 414(b) and (c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(B) Independent contractor arrangements in which a person assumes responsibility for the product produced or service performed by such person or such person’s agents and retains and exercises primary direction and control over the work performed by the individuals whose services are supplied under such arrangements; or

(C) Temporary help services;

(11) “Professional employer services” means entering into coemployment relationships in which all or a majority of the employees providing services to a client or to a division or work unit of a client are covered employees; and

(12) “Registrant” means a professional employer organization registered under section 31-221c.

(P.A. 08-105, S. 1.)



Section 31-221b - Limitations of professional employer organization and coemployment relationship.

(a) Nothing in this section or sections 31-221c to 31-221f, inclusive, or in any professional employer agreement shall:

(1) Diminish existing rights between covered employees and a client existing prior to the effective date of the professional employer agreement; or

(2) Create any new or additional enforceable right of a covered employee against a professional employer organization that is not specifically provided by the professional employer agreement or in this section or sections 31-221c to 31-221f, inclusive.

(b) (1) A covered employee who is required to be licensed, registered or certified under any provision of the general statutes shall be deemed to be solely an employee of the client for purposes of any such license, registration or certification requirement.

(2) A professional employer organization or professional employer organization group shall not be deemed to engage in any occupation, trade, profession or other activity that is subject to licensing, registration or certification requirements or is otherwise regulated by a governmental entity solely by entering into and maintaining a coemployment relationship.

(c) For purposes of determination of tax credits and other economic incentives provided by this state or other governmental entity and based on employment, covered employees of the client shall be deemed employees solely of the client.

(d) A client company’s status or certification as a small, minority-owned, disadvantaged or woman-owned business enterprise or as a historically underutilized business shall not be affected by the client company entering into an agreement with a professional employer organization or using the services of a professional employer organization.

(P.A. 08-105, S. 2.)

History: P.A. 08-105 effective January 1, 2009.



Section 31-221c - Registration as professional employer organization: Requirements. Application. Disclosures. Fees.

(a) Subject to the provisions of subsection (e) of this section, no person shall provide, advertise or otherwise hold itself out as providing professional employer services in this state unless such person is registered as a professional employer organization. Any person seeking initial registration as a professional employer organization shall apply to the Labor Commissioner on a form prescribed by the commissioner. Such application shall include:

(1) The name or names under which the applicant will conduct business and, if applicable, under which the applicant conducted business prior to the date of application;

(2) The address of the principal place of business of the applicant and the address of each office it maintains or will maintain in this state;

(3) The applicant’s federal and state taxpayer and employer identification number;

(4) A list by jurisdiction of any name under which the applicant operated in the five years preceding the date of application, including any alternative names, names of predecessors, the name of the immediate successor business entity and, if known, any other successor business entities;

(5) A statement of ownership that includes the name and evidence of the business experience of any person that, individually or acting in concert with one or more other persons, owns or controls or will control, directly or indirectly, twenty-five per cent or more of the equity interest of the applicant;

(6) A statement of management that includes the name and evidence of the business experience of any person who serves or will serve as president, chief executive officer or otherwise has or will have the authority to act as senior executive officer of the applicant; and

(7) A financial statement setting forth the financial condition of the applicant in accordance with this subdivision.

(A) Except as provided in subparagraph (B) of this subdivision, a professional employer organization or professional employer organization group that conducted business prior to January 1, 2009, shall submit the most recent audit of the professional employer organization or professional employer organization group that was conducted no earlier than thirteen months prior to the date of application.

(B) If an applicant has not had sufficient operating history to have audited financial statements based on at least twelve months of operating history, the applicant shall submit a financial statement that sets forth the financial condition of the professional employer organization and is prepared pursuant to generally accepted accounting principles by an independent certified public accountant licensed to do business in the state who attests that (i) it is the applicant’s most recent financial statement, (ii) he reviewed the financial statement within six months of the registration, (iii) the applicant is not delinquent in the payment of state or federal taxes, and (iv) the applicant meets the financial capacity requirements of section 31-221d.

(C) All information obtained from a professional employer organization or professional employer organization group under this subdivision shall be subject to disclosure in accordance with the provisions of chapter 14.

(b) (1) Each professional employer organization operating within this state on January 1, 2009, shall submit its initial registration not later than March 1, 2009. Such initial registration shall be valid until one hundred eighty days after the professional employer organization’s first completed fiscal year that is more than one year after March 1, 2009. Each professional employer organization or professional employer organization group shall file with the commissioner the beginning and ending date of each professional employer organization’s or professional employer organization group’s fiscal year and notify and file with the commissioner any change to the beginning and ending date of such fiscal year.

(2) Each professional employer organization not operating within this state as of January 1, 2009, shall complete its initial registration prior to commencement of operations within this state.

(c) A registered professional employer organization may apply for renewal of its registration annually by submitting to the commissioner, not later than one hundred eighty days after the end of the professional employer organization’s or professional employer organization group’s fiscal year, (1) an audit for the preceding fiscal year, and (2) notice of any changes in the information provided in such registrant’s immediately preceding application for initial registration or renewal. An applicant may apply for an extension with the department, but any such request shall be accompanied by a letter from the auditor stating the reasons for the delay and the anticipated audit completion date. The financial statement shall be prepared in accordance with generally accepted accounting principles and audited by an independent certified public accountant licensed to practice in the jurisdiction in which such accountant is located, and shall be without qualification as to any increase in going concern status of the professional employer organization.

(d) Professional employer organizations in a professional employer organization group may satisfy the reporting and financial requirements of this section and section 31-221d on a combined or consolidated basis provided each member of the professional employer organization group guarantees the obligations under sections 31-221b to 31-221f, inclusive, of each other member of the professional employer organization group. In the case of a professional employer organization group that submits a combined or consolidated audited financial statement, including entities that are not professional employer organizations or that are not in the professional employer organization group, the controlling entity of the professional employer organization group under the consolidated or combined statement shall guarantee the obligations of the professional employer organization in the professional employer organization group. Each professional employer organization or professional employer organization group shall notify the commissioner of the name and address of such controlling entity.

(e) (1) The commissioner may issue a professional employer organization a limited registration if such professional employer organization provides evidence, on a form prescribed by the commissioner, that it:

(A) Is domiciled outside this state and is licensed or registered as a professional employer organization in another state;

(B) Does not maintain an office in this state or directly solicit clients located or domiciled within this state; and

(C) Does not have more than fifty covered employees employed or domiciled in this state at any particular time;

(2) A limited registration shall be valid for one year and shall be renewed annually at the completion of the registrant’s fiscal year. Each professional employer organization or professional employer organization group shall pay a limited registration fee, established by the commissioner when the registration is filed or renewed, not to exceed one thousand dollars and a renewal fee shall not exceed one thousand dollars;

(3) If a professional employer organization or professional employer organization group seeks to file a limited registration with the commissioner, the professional employer organization or professional employer organization group shall provide the commissioner with sufficient information and documentation that the professional employer organization or professional employer organization group qualifies for a limited registration.

(f) The department shall maintain a list of professional employer organizations registered under this section.

(g) The commissioner shall charge a fee on application or renewal for registration as a professional employer organization, provided an initial registration fee shall not exceed one thousand five hundred dollars and a renewal fee shall not exceed one thousand dollars.

(h) The registrant shall notify the commissioner of the address of the principal place of business of the registrant and the address of each office it maintains or proposes to maintain in this state.

(i) The applicant or registrant shall notify the commissioner of any change of address for any location, as described in subsection (h) of this section, no later than five working days after such change.

(P.A. 08-105, S. 3; P.A. 09-6, S. 1–4.)

History: P.A. 08-105 effective January 1, 2009; P.A. 09-6 made technical changes in Subsecs. (a)(5), (b)(1), (e)(3) and (i), effective May 4, 2009.



Section 31-221d - Working capital or equivalent requirement.

(a) Except as provided in subsection (b) of this section or section 31-221c, each professional employer organization or, collectively, each professional employer organization group shall:

(1) Maintain a minimum of one hundred fifty thousand dollars in working capital, as defined by generally accepted accounting principles, as reflected in the financial statements submitted to the department with the initial registration and each annual renewal. A professional employer organization or professional employer organization group with less than one hundred fifty thousand dollars in working capital at renewal shall have one hundred eighty days to eliminate the deficiency. During such one hundred eighty days, the professional employer organization or professional employer organization group shall submit quarterly financial statements to the department accompanied by the attestation of the chief executive officer that all wages, taxes, workers’ compensation premiums and employee benefits have been paid by the professional employer organization or members of the professional employer organization group; or

(2) Provide a bond, irrevocable letter of credit or securities with a minimum market value of one hundred fifty thousand dollars to the department. Such bond shall be held by a depository designated by the commissioner securing payment by the professional employer organization of all taxes, wages, benefits or other entitlement due to or with respect to covered employees, if the professional employer organization does not make such payments when due.

(b) The commissioner may accept an affidavit or certification of a bonded, independent and qualified assurance organization approved by the commissioner to certify qualifications of a professional employer organization in lieu of the requirements of this section.

(c) The provisions of subsections (a) and (b) of this section shall not apply to a professional employer organization that has been issued a limited registration under subsection (e) of section 31-221c.

(P.A. 08-105, S. 4.)

History: P.A. 08-105 effective January 1, 2009.



Section 31-221e - Professional employer agreements: Requirements. Liabilities.

(a) Except as specifically provided in sections 31-221b to 31-221f, inclusive, the allocation of rights, duties and obligations of a professional employer organization and a client shall be determined by the professional employer agreement.

(b) Each professional employer agreement shall:

(1) Provide for the (A) allocation of employer rights and obligations between the clients and the professional employer organization with respect to the covered employees, and (B) professional employer organization and the client to assume the responsibilities required by sections 31-221b to 31-221f, inclusive; and

(2) Require the professional employer organization (A) to pay wages to covered employees, (B) to withhold, collect, report and remit payroll-related and unemployment taxes, and (C) to the extent the professional employer organization has assumed responsibility in the professional employer agreement, to make payment for employee benefits for covered employees.

(c) Except as otherwise expressly provided in the applicable professional employer agreement:

(1) A client shall be solely responsible for the quality, adequacy or safety of the goods or services produced or sold in the client’s business;

(2) A client shall be solely responsible for directing, supervising, training and controlling the work of covered employees with respect to the business activities of the client and solely responsible for the acts, errors or omissions of covered employees with regard to such activities;

(3) A client shall not be liable for the acts, errors or omissions of a professional employer organization or of any covered employee of the client when such covered employee is acting under the express direction and control of the professional employer organization;

(4) A professional employer organization shall not be liable for the acts, errors or omissions of a client or of any covered employee of the client when such covered employee is acting under the express direction and control of the client; and

(5) A covered employee is not, solely as the result of being a covered employee of a professional employer organization, an employee of the professional employer organization for purposes of general liability insurance, fidelity bonds, surety bonds, employer’s liability which is not covered by workers’ compensation and employer’s liability insurance carried by the professional employer organization unless the covered employee is included by specific reference in the professional employer agreement and applicable prearranged employment contract, insurance contract or bond.

(P.A. 08-105, S. 5.)

History: P.A. 08-105 effective January 1, 2009.



Section 31-221f - Enforcement. Penalties.

(a) An applicant for registration or a registered professional employer organization or controlling person of an applicant or a registered professional employer organization shall be subject to disciplinary action pursuant to subsection (b) of this section, if such applicant registrant or controlling person:

(1) Wilfully violates any provision of sections 31-221b to 31-221e, inclusive;

(2) Is convicted of a crime that relates to (A) the operation of a professional employer organization or professional employer organization group, (B) fraud or deceit, or (C) the ability of the professional employer organization or professional employer organization group or a controlling person of a professional employer organization or professional employer organization group to operate a professional employer organization or professional employer organization group;

(3) Knowingly makes a material misrepresentation to the department or other governmental agency;

(4) Misappropriates any funds of a client employer; or

(5) Uses fraudulent or coercive practices to obtain or retain business or demonstrates gross financial irresponsibility.

(b) Upon finding, after notice and opportunity for hearing, that an applicant for registration or a registered professional employer organization or a controlling person of an applicant or registered professional employer organization violated one or more provisions of subsection (a) of this section, the commissioner may:

(1) Deny any applications for registration;

(2) Revoke, restrict or refuse to renew a registration;

(3) Impose an administrative penalty in an amount not to exceed one thousand dollars for each material violation;

(4) Place the professional employer organization or controlling person of a professional employer organization on probation for a period to be determined by the commissioner, subject to reasonable conditions specified by the commissioner; or

(5) Issue a cease and desist order.

(c) In addition to the penalties provided in this section, any professional employer organization or professional employer organization group or officer or agent of a professional employer organization or professional employer organization group who violates any provision of sections 31-221a to 31-221e, inclusive, shall be liable to the Labor Department for a civil penalty of three hundred dollars for each violation.

(d) The Attorney General, upon complaint of the Labor Commissioner, shall institute a civil action to recover the penalties provided for under subsections (b) and (c) of this section. Any amount recovered shall be deposited in the General Fund and credited to the separate, nonlapsing appropriation to the Labor Department for other current expenses and may be used by the Labor Department to enforce the provisions of sections 31-221b to 31-221f, inclusive.

(e) Any registration or renewal fees collected pursuant to section 31-221c shall be deposited in the General Fund and credited to the separate, nonlapsing appropriation to the Labor Department for other current expenses and may be used by the Labor Department for administration costs for purposes of sections 31-221b to 31-221f, inclusive.

(P.A. 08-105, S. 6.)

History: P.A. 08-105 effective January 1, 2009.



Section 31-221g - Additional protections.

Nothing in sections 31-221a to 31-221f, inclusive, shall operate to eliminate or diminish an employee protection or employer responsibility provided by this title or any regulation or policy adopted by the Labor Department pursuant thereto, or the Labor Department’s ability to enforce those provisions.

(P.A. 08-105, S. 7.)

History: P.A. 08-105 effective July 1, 2008.



Section 31-221h - Commissioner’s duties re professional employer organizations. Regulations.

On or before July 1, 2009, the commissioner may adopt regulations, in accordance with chapter 54, to implement and administer sections 31-221a to 31-221g, inclusive, which shall include, but not be limited to:

(1) Establishing guidelines for the electronic filing of applications, documents, reports and other filings by a bonded, independent and qualified assurance organization approved by the commissioner which may satisfy the filing requirements of sections 31-221c and 31-221d;

(2) Establishing criteria for notice and written summaries to covered employees of the professional employer organization arrangement;

(3) Requiring specific notice as to whether all or only a part of a client’s employees are covered employees; and

(4) Requiring notice of who is the controlling entity of a professional employer organization or professional employer organization group.

(P.A. 08-105, S. 8.)

History: P.A. 08-105 effective June 2, 2008.






Chapter 567 - Unemployment Compensation

Section 31-222 - Definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(a) (1) “Employment”, subject to the other provisions of this subsection, means:

(A) Any service, including service in interstate commerce, and service outside the United States, performed under any express or implied contract of hire creating the relationship of employer and employee;

(B) Any service performed prior to January 1, 1978, which was employment as defined in this subsection prior to such date and, subject to the other provisions of this subsection, service performed after December 31, 1977, including service in interstate commerce, by any of the following: (i) Any officer of a corporation; (ii) any individual who, under either common law rules applicable in determining the employer-employee relationship or under the provisions of this subsection, has the status of an employee. Service performed by an individual shall be deemed to be employment subject to this chapter irrespective of whether the common law relationship of master and servant exists, unless and until it is shown to the satisfaction of the administrator that (I) such individual has been and will continue to be free from control and direction in connection with the performance of such service, both under his contract for the performance of service and in fact; and (II) such service is performed either outside the usual course of the business for which the service is performed or is performed outside of all the places of business of the enterprise for which the service is performed; and (III) such individual is customarily engaged in an independently established trade, occupation, profession or business of the same nature as that involved in the service performed; (iii) any individual other than an individual who is an employee under clause (i) or (ii) who performs services for remuneration for any person (I) as an agent-driver or commission driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages, other than milk, or laundry or dry-cleaning services, for his principal; (II) as a traveling or city salesman, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, his principal, except for sideline sales activities on behalf of some other person, of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants or other similar establishments for merchandise for resale or supplies for use in their business operations; provided, for purposes of subparagraph (B) (iii), the term “employment” shall include services described in clause (I) and (II) above performed after December 31, 1971, if 1. the contract of service contemplates that substantially all of the services are to be performed personally by such individual; 2. the individual does not have a substantial investment in facilities used in connection with the performance of the services, other than in facilities for transportation; and 3. the services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed;

(C) (i) Service performed after December 31, 1971, by an individual in the employ of this state or any of its instrumentalities or in the employ of this state and one or more other states or their instrumentalities for a hospital or institution of higher education located in this state, provided that such service is excluded from “employment” as defined in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(7) of that act and is not excluded from “employment” under subparagraph (E) of this subdivision;

(ii) Service performed after December 31, 1977, in the employ of this state or any political subdivision or any instrumentality thereof which is wholly owned by this state and one or more other states or political subdivisions, or any service performed in the employ of any instrumentality of this state or of any political subdivision thereof, and one or more other states or political subdivisions, provided that such service is excluded from “employment” as defined in the Federal Unemployment Tax Act by Section 3306(c)(7) of that act and is not excluded from “employment” under subparagraph (E) of this subdivision; and

(iii) Service performed after December 20, 2000, in the employ of an Indian tribe, as defined in Section 3306(u) of the Federal Unemployment Tax Act (FUTA), provided such service is excluded from “employment”, as defined in the Federal Unemployment Tax Act by Section 3306(c)(7) of that act, and is not excluded from “employment” under subparagraph (E) of this subdivision;

(D) Service performed after December 31, 1971, by an individual in the employ of a religious, charitable, educational or other organization but only if the following conditions are met: (i) The service is excluded from “employment” as defined in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(8) of that act; and (ii) the organization had one or more employees in employment for some portion of a day in each of thirteen different weeks, whether or not such weeks were consecutive, within either the current or preceding calendar year, or during any thirteen weeks in any calendar year after 1970, regardless of whether they were employed at the same moment of time;

(E) For the purposes of subparagraphs (C) and (D) the term “employment” does not apply to service performed (i) in the employ of (I) a church or convention or association of churches, or (II) an organization which is operated primarily for religious purposes and which is operated, supervised, controlled or principally supported by a church or convention or association of churches; or (ii) by a duly ordained, commissioned or licensed minister of a church in the exercise of his or her ministry or by a member of a religious order in the exercise of duties required by such order; or (iii) prior to January 1, 1978, in the employ of a school which is not an institution of higher education; after December 31, 1977, in the employ of a governmental entity referred to in subparagraph (C) of this subdivision if such service is performed by an individual in the exercise of duties (I) as an elected official; (II) as a member of a legislative body, or a member of the judiciary, of a state or political subdivision, or of an Indian tribe; (III) as a member of the state national guard or air national guard; (IV) as an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency; (V) in a position which, under or pursuant to the laws of this state or tribal law, is designated as (i) a major nontenured policy-making or advisory position, or (ii) a policy-making position the performance of the duties of which ordinarily does not require more than eight hours per week; or (iii) in a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market by an individual receiving such rehabilitation or remunerative work; or (iv) as part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof or of an Indian tribe, by an individual receiving such work relief or work training; or (v) prior to January 1, 1978, for a hospital in a state prison or other state correctional institution by an inmate of the prison or correctional institution and after December 31, 1977, by an inmate of a custodial or penal institution;

(F) The term “employment” shall include the service of an individual who is a citizen of the United States, performed outside the United States after December 31, 1971, except in Canada after December 31, 1971, and the Virgin Islands after December 31, 1971, and until the day after the day on which the Secretary of Labor accepts an unemployment insurance law submitted by the Virgin Islands, in the employ of an American employer, other than service which is deemed “employment” under the provisions of subdivisions (2) or (3) of this subsection or the parallel provisions of another state’s law, if: (i) The employer’s principal place of business in the United States is located in this state; or (ii) the employer has no place of business in the United States, but (I) the employer is an individual who is a resident of this state; or (II) the employer is a corporation which is organized under the laws of this state; or (III) the employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state; or (iii) none of the criteria of clauses (i) and (ii) of this subparagraph is met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this state. (iv) An “American employer”, for purposes of this subparagraph, means a person who is (I) an individual who is a resident of the United States; or (II) a partnership, if two-thirds or more of the partners are residents of the United States; or (III) a trust, if all of the trustees are residents of the United States; or (IV) a corporation organized under the laws of the United States or of any state; (v) for purposes of this paragraph “United States” includes the states, the District of Columbia and Puerto Rico and the Virgin Islands on the day after the day on which the Secretary of Labor accepts an unemployment insurance law submitted by the Virgin Islands;

(G) Notwithstanding subdivision (2) of this subsection, all service performed after December 31, 1971, by an officer or member of the crew of an American vessel on or in connection with such vessel, if the operating office, from which the operations of such vessel operating on navigable waters within, or within and without, the United States are ordinarily and regularly supervised, managed, directed and controlled is within this state;

(H) Service performed after December 31, 1977, by an individual in agricultural labor as defined in subparagraph (1)(H)(vi) of this subsection when: (i) Such service is performed for a person who (I) during any calendar quarter in either the current or the preceding calendar year paid remuneration in cash of twenty thousand dollars or more to individuals employed in agricultural labor not taking into account service in agricultural labor performed before January 1, 1980, by an alien referred to in subdivision (ii) of this subparagraph, or (II) for some portion of a day in each of twenty different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor not taking into account service in agricultural labor performed before January 1, 1980, by an alien referred to in subdivision (ii) of this subparagraph, ten or more individuals, regardless of whether they were employed at the same moment of time; (ii) such service is not performed in agricultural labor if performed before January 1, 1980, by an individual who is an alien admitted to the United States to perform service in agricultural labor pursuant to Sections 214(c) and 101(a)(15)(H) of the Immigration and Nationality Act; (iii) for the purposes of this subsection any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader (I) if such crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963; or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or crop-dusting equipment, or any other mechanized equipment, which is provided by such crew leader; and (II) if such individual is not an employee of such other person within the meaning of subparagraph (B) of subsection (a)(1); (iv) for the purposes of this subparagraph (H), in the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of such crew leader under subdivision (iii), (I) such other person and not the crew leader shall be treated as the employer of such individual; and (II) such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader either on his own behalf or on behalf of such other person for the service in agricultural labor performed for such other person; (v) for the purposes of this subparagraph (H), the term “crew leader” means an individual who (I) furnishes individuals to perform services in agricultural labor for any other person, (II) pays either on his own behalf or on behalf of such other person the individuals so furnished by him for the service in agricultural labor performed by them, and (III) has not entered into a written agreement with such other person under which such individual is designated as an employee of such other person; (vi) for purposes of this chapter, the term “agricultural labor” means any service performed prior to January 1, 1978, which was agricultural labor prior to such date, and remunerated service performed after December 31, 1977: (I) On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training and management of livestock, bees, poultry and fur-bearing animals and wildlife; (II) in the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm; (III) in connection with the production or harvesting of a commodity defined as an agricultural commodity in Section 15(g) of the Agricultural Marketing Act, as amended (46 Stat. 1550, S. 3; 12 USC 1141j) or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes; (IV) (1) in the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity; but only if such operator produced more than one-half of the commodity with respect to which such service is performed; (2) in the employ of a group of operators of farms, or a cooperative organization of which such operators are members, in the performance of service described in subclause (1), but only if such operators produced more than one-half of the commodity with respect to which such service is performed; (3) the provisions of subclauses (1) and (2) shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or (V) on a farm operated for profit if such service is not in the course of the employer’s trade or business. As used in this subdivision, the term “farm” includes stock, dairy, poultry, fruit, fur-bearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards;

(I) Notwithstanding any other provisions of this subsection, service with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under this chapter;

(J) After December 31, 1977, the term “employment” shall include domestic service in a private home, local college club or local chapter of a college fraternity or sorority performed for a person who, after December 31, 1977, paid cash remuneration to individuals employed in such domestic service equal to one thousand dollars or more in any calendar quarter in the current or preceding calendar year. For purposes of this subparagraph, “domestic service” includes all service for a person in the operation and maintenance of a private household, local college club or local chapter of a college fraternity or sorority as distinguished from service as an employee in the pursuit of an employer’s trade, occupation, profession, enterprise or vocation.

(2) The term “employment” shall include an individual’s entire service performed within, or both within and without, this state, (A) if the service is localized in this state, or (B) if the service is not localized in any state but some of the service is performed in this state, and if (i) the base of operations, or, if there is no base of operations, then the place from which such service is directed or controlled, is in this state, or (ii) neither the base of operations nor the place from which such service is directed or controlled is in any state in which some part of the service is performed but the individual’s residence is in this state.

(3) Services not covered under subdivision (2) of this subsection and performed entirely without this state, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other state, or of the federal government, shall be deemed to be employment subject to this chapter, if the administrator approves the election of the employer for whom such services are performed, that the entire service of the individual performing such services shall be deemed to be employment subject to this chapter.

(4) Services shall be deemed to be localized within a state if (A) the service is performed entirely within such state, or (B) the service is performed both within and without such state but the service performed without such state is incidental to the individual’s service within the state; for example, is temporary, or transitory in nature, or consists of isolated transactions.

(5) No provision of this chapter, except section 31-254, shall apply to any of the following types of service or employment, except when voluntarily assumed, as provided in section 31-223:

(A) Service performed by an individual in the employ of his son, daughter or spouse, and service performed by a child under the age of eighteen in the employ of his father or mother;

(B) Service performed in the employ of the United States government, any other state, any town or city of any other state, or any political subdivision or instrumentality of any of them; except that, to the extent that the Congress of the United States permits states to require any instrumentalities of the United States to make contributions to an unemployment fund under a state unemployment compensation law, all of the provisions of this chapter shall be applicable to such instrumentalities and to services performed for such instrumentalities; provided, if this state is not certified for any year by the Secretary of Labor under Section 3304 of the Federal Internal Revenue Code, the contributions required of such instrumentalities with respect to such year shall be refunded by the administrator from the fund in the same manner and within the same period as is provided in sections 31-268, 31-269, 31-270 and 31-271 with respect to contributions erroneously collected;

(C) Service with respect to which unemployment compensation is payable under an unemployment compensation plan established by an Act of Congress, provided the administrator is authorized to enter into agreements with the proper agencies under such Act of Congress, to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this chapter, acquired rights to unemployment compensation under such Act of Congress, or who have, after acquiring potential rights to unemployment compensation under such Act of Congress, acquired rights to benefits under this chapter, and provided further, in computing benefits the administrator shall disregard all wages paid by employers who fall within the definition of “employer” in Section 1(a) of the Federal Railroad Unemployment Insurance Act;

(D) Service performed in this state or elsewhere with respect to which contributions are required and paid under an unemployment compensation law of any other state;

(E) Service not in the course of the employer’s trade or business performed in any calendar quarter by an employee, unless the cash remuneration paid for such service is fifty dollars or more and such service is performed by an individual who is regularly employed by such employer to perform such service. For purposes of this subparagraph, an individual shall be deemed to be regularly employed by an employer during a calendar quarter only if (i) on each of some twenty-four days during such quarter such individual performs for such employer for some portion of the day service not in the course of the employer’s trade or business; or (ii) such individual was so employed by such employer in the performance of such service during the preceding calendar quarter;

(F) Service performed in any calendar quarter in the employ of any organization exempt from income tax under Section 501(a) of the Internal Revenue Code or under Section 521 of said code excluding any organization described in Section 401(a) of said code, if the remuneration for such service is less than fifty dollars;

(G) Service performed in the employ of a school, college, or university if such service is performed (i) by a student who is enrolled and is regularly attending classes at such school, college or university, or (ii) by the spouse of such a student, if such spouse is advised at the time such spouse commences to perform such service, that (I) the employment of such spouse to perform such service is provided under a program to provide financial assistance to such student by such school, college or university, and (II) such employment will not be covered by any program of unemployment insurance;

(H) Service performed as a student nurse in the employ of a hospital or a nurses’ training school chartered pursuant to state law by an individual who is enrolled and is regularly attending classes in such nurses’ training school, and service performed as an intern in the employ of a hospital by an individual who has completed a four years’ course in a medical school chartered or approved pursuant to state law;

(I) Service performed by an individual under the age of eighteen in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution;

(J) Service performed by an individual who is enrolled, at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on, as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer, except that this subparagraph shall not apply to service performed in a program established for or on behalf of an employer or group of employers;

(K) Service performed by an individual as an insurance agent, other than an industrial life insurance agent, and service performed by an individual as a real estate salesperson, if all such service is performed for remuneration solely by way of commission;

(L) Service performed in the employ of a hospital, if such service is performed by a patient of the hospital, as defined in subsection (h) of this section;

(M) Service performed by an individual in the employ of any town, city or other political subdivision, provided such service is performed in lieu of payment of any delinquent tax payable to such town, city or other political subdivision;

(N) Service performed by an individual as an outside sales representative of a for-profit travel agency if substantially all of such service is performed outside of any travel agency premises, and all such service is performed for remuneration solely by way of commission. For purposes of this subparagraph, an “outside sales representative” means an individual whose services to a for-profit travel agency are performed under such travel agency’s Airlines Reporting Corporation accreditation, or the International Airlines Travel Agent Network endorsement;

(O) Service performed by the operator of an escort motor vehicle, for an oversize vehicle, overweight vehicle or a vehicle with a load traveling upon any Connecticut highway pursuant to a permit required by section 14-270, and the regulations adopted pursuant to said section, provided the following conditions are met:

(i) The service is provided by an individual operator who is engaged in the business or trade of providing such escort motor vehicle;

(ii) The operator is, and has been, free from control and direction by any other business or other person in connection with the actual performance of such services;

(iii) The operator owns his or her own vehicle, and statutorily required equipment, and exclusively employs this equipment in providing such services; and

(iv) The operator is treated as an independent contractor for all purposes, including, but not limited to, federal and state taxation, workers’ compensation, choice of hours worked and choice to accept referrals from multiple entities without consequence; and

(P) Service performed by the operator of a motor vehicle transporting property for compensation pursuant to an agreement with a contracting party, provided the following conditions are met:

(i) The motor vehicle has a gross vehicle weight rating in excess of ten thousand pounds;

(ii) The operator owns such motor vehicle or holds it under a bona fide lease arrangement, provided any lease arrangement, loan or loan guarantee is commercially reasonable and is not with the contracting party or any related entity. For purposes of this subparagraph, a lease arrangement, loan or loan guarantee shall be commercially reasonable if it is on terms equal to terms available in a trucking equipment purchase or lease in customary and usual retail transactions generally available in the state;

(iii) The operator’s compensation is based on factors, which may include, but not be limited to, mileage-based rates, a percentage of any schedule of rates or by the hours or time expended in relation to actual performance of the service contracted for or an agreed upon flat fee;

(iv) The operator may refuse to work without consequence and may accept work from multiple contracting entities in compliance with statutory and regulatory limitations without consequence. The service performed by the operator shall satisfy the requirements of subparagraph (B)(ii) of subdivision (1) of subsection (a) of this section, except that the administrator shall not find that the operator is an employee of the contracting party solely because such operator chooses to perform services only for such contracting party; and

(v) The provisions of this subparagraph shall not affect the applicability of any provision of chapter 229.

(b) (1) “Total wages” means all remuneration for employment and dismissal payments, including the cash value of all remuneration paid in any medium other than cash except the cash value of any remuneration paid for agricultural labor or domestic service in any medium other than cash.

(2) “Taxable wages” means total wages except:

(A) That part of the remuneration (i) in excess of seven thousand one hundred dollars paid by an employer to an individual during any calendar year commencing on or after January 1, 1983, (ii) in excess of nine thousand dollars paid by an employer to an individual during the calendar year commencing on January 1, 1994, (iii) in excess of an amount equal to the taxable wages for the prior year increased by one thousand dollars so paid during any calendar year commencing on or after January 1, 1995, but prior to January 1, 1999, or (iv) in excess of fifteen thousand dollars for any calendar year commencing on or after January 1, 1999. This subsection shall not apply to wages paid in whole or in part from federal funds after January 1, 1976, to employees of towns, cities and other political and governmental subdivisions and shall not operate to reduce an individual’s benefit rights. Remuneration paid to an individual by an employer with respect to employment in another state or states upon which contributions were required of and paid by such employer under an unemployment compensation law of such other state or states shall be included as a part of remuneration equal to the maximum limitation herein referred to;

(B) Dismissal payments which the employer who is not subject to the Federal Unemployment Tax Act is not legally required to make;

(C) Payments which the employer is not legally required to make to employees on leave of absence for military training;

(D) The payment by an employer, without deduction from the remuneration of the employee, of the tax imposed upon an employee under Section 3101 of the Federal Internal Revenue Code with respect to remuneration paid to the employee for domestic service in a private home of the employer or for agricultural labor;

(E) The amount of any payment excluded from “wages”, as defined in Section 3306(b) of the Federal Unemployment Tax Act, that is made to, or on behalf of, an employee under a plan or system established by an employer which makes provision for his employees generally or for a class or classes of his employees, including any amount paid by an employer for insurance or annuities, or into a fund, to provide for any such payment, on account of (i) retirement, or (ii) sickness or accident disability, or (iii) medical and hospitalization expenses in connection with sickness or accident disability, or (iv) death. Whenever tips or gratuities are paid directly to an employee by a customer of an employer, the amount thereof which is accounted for by the employee to the employer shall be considered wages for the purposes of this chapter;

(F) If an employer has acquired all or substantially all the assets, organization, trade or business of another employer liable for contributions under this chapter and has assumed liability for unpaid contributions, if any, due from such other employer, remuneration paid by both employers shall be deemed paid by a single employer for the purposes of this chapter;

(G) Payment to an employee by a stock corporation, partnership, association or other business entity in which fifty per cent or more of the proprietary interest is owned by such employee or his son, daughter, spouse, father or mother or any combination of such persons, unless the tax imposed by the Federal Unemployment Tax Act is payable with respect to such payment;

(H) Any remuneration paid by any town, city or other political subdivision to an individual for service performed in lieu of payment of delinquent taxes.

(3) Notwithstanding any other provisions of this subsection, wages shall include all remuneration for services with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act are required to be included under this chapter.

(c) “Administrator” means the Labor Commissioner.

(d) “Balance in the Unemployment Compensation Fund” shall include the balance in the Unemployment Compensation Benefit Fund and such amount as may be due to the fund from the state and any town, city or political or governmental subdivision or entity, or any nonprofit organization which is subject to this chapter and which has elected reimbursement in lieu of contributions and shall include any amount due to or from the United States.

(e) “Calendar quarters” means the quarter years ending on the last day of March, June, September and December, respectively, or the equivalent thereof as the administrator may by regulation prescribe.

(f) “State” means any state of the United States and shall include the District of Columbia and Puerto Rico and the Virgin Islands on the day after the day on which the Secretary of Labor accepts an unemployment insurance law submitted by the Virgin Islands.

(g) (1) The “one-year payroll” at the end of a calendar quarter means the amount of wages paid by all employers for employment during such calendar quarter and the three next preceding calendar quarters, including only wages with respect to which contributions have been paid or are payable and including only wages of which the administrator has record on the sixtieth day following the end of such quarter.

(2) The “five-year payroll” at the end of a calendar quarter means the amount of wages paid by all employers for employment during such calendar quarter and the nineteen next preceding calendar quarters, including only wages with respect to which contributions have been paid or are payable and including only wages of which the administrator has record on the sixtieth day following the end of such quarter.

(h) “Hospital” means an institution which has been licensed by the Department of Public Health or state Department of Mental Health and Addiction Services, for the care and treatment of the sick and injured, and treatment of persons suffering from disease or other abnormal physical or mental conditions.

(i) “Institution of higher education” means an educational institution which (1) admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate; (2) is legally authorized in this state to provide a program of education beyond high school; (3) provides an educational program for which it awards a bachelor’s or higher degree, or provides a program which is acceptable for full credit toward such a degree, a program of postgraduate or postdoctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; (4) is a public or other nonprofit institution; (5) notwithstanding any of the foregoing provisions of this subsection, all colleges and universities in this state are institutions of higher education for purposes of this chapter.

(j) Repealed by P.A. 88-136, S. 36, 37.

(1949 Rev., S. 7495; 1949, S. 3059d; 1953, S. 3057d; 1955, S. 3058d, 3060d; February, 1965, P.A. 570, S. 1; 1967, P.A. 654, S. 1; 790, S. 1–4; 1969, P.A. 700, S. 1; 1971, P.A. 835, S. 1–3; 1972, P.A. 127, S. 61; 279, S. 3; P.A. 73-135; 73-289, S. 2, 3, 10; 73-536, S. 1, 2, 12; P.A. 74-229, S. 13, 14, 22; P.A. 75-525, S. 1, 13; P.A. 76-58, S. 1, 2; P.A. 77-87; 77-426, S. 16, 19; 77-614, S. 323, 610; P.A. 78-331, S. 37, 58; 78-368, S. 1, 11; P.A. 81-5, S. 1; P.A. 82-27; 82-29, S. 2; 82-448, S. 2, 3; P.A. 83-547, S. 5, 12; P.A. 84-312, S. 2; 84-546, S. 81, 173; P.A. 85-17; P.A. 86-333, S. 16, 32; P.A. 88-136, S. 36, 37; P.A. 93-243, S. 2, 15; 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; 95-323, S. 5, 8; P.A. 96-180, S. 102, 103, 166; 96-200, S. 24; June Sp. Sess. P.A. 01-9, S. 19, 20, 131; P.A. 08-150, S. 43; P.A. 13-168, S. 1.)

History: 1965 act excluded as “wages” certain payments by stock corporations with fewer than ten stockholders; 1967 acts redefined exclusion from chapter provisions with regard to employees of charitable, religious and educational institutions, revised exclusion of sums exceeding $3,000 from consideration as “wages” to specify calculation of amounts to be excluded after December 31, 1967, revised exclusion for dismissal payments to specify those made by employers “not subject to the Federal Unemployment Tax Act”, revised exclusion of payments by stock corporations to apply to corporations in which 50% or more of the proprietary interest is family-owned unless federal tax is payable and included Puerto Rico in definition of “state”; 1969 act redefined exclusion from chapter provisions with regard to state employees to substitute “section 5-198” for “section 5-3”, to except employees with “permanent full-time, full-year positions of a subordinate, administrative, clerical or maintenance nature” and to specifically exclude service by elected official, board and commission members and part-time professional specialists; 1971 act greatly expanded provisions to conform with federal law and defined “hospital” and “institution of higher education”; 1972 acts changed age of majority from 21 to 18 and substituted “severance” for “termination” in provision excluding certain educators from provisions; P.A. 73-135 revised provision re coverage of students; P.A. 73-289 excluded seasonal or casual employees under specified circumstances and deleted exclusion for service at place of religious worship as caretaker or in performance of duties religious in nature; P.A. 73-536 made distinction between “total wages” and “taxable wages” and repealed Subsec. (d) which had defined “commissioner” and “additional commissioner”; P.A. 74-229 reinstated Subsec. (d) and replaced definition of “three-year-payroll” with definitions of 1-year and 5-year payrolls; P.A. 75-525 expanded provisions re service not in course of employer’s trade or business by an employee, formerly termed “casual labor”, replaced provision re service performed by volunteers or in connection with charitable aid with provisions re service performed for tax-exempt organizations, updated dollar amount of exclusions from taxable wages to $6,000 after December 31, 1974, and replaced definition of “commissioner” with definition of “balance in the unemployment compensation fund”; P.A. 76-58 added conditional exclusion of work-experience programs from consideration as “employment” and revised dollar amount exclusions re “taxable wages” to specify inapplicability of provision to wages paid in whole or in part from federal funds; P.A. 77-87 excluded service in lieu of tax payments and remuneration for such service from consideration as “employment” and “taxable wages”; P.A. 77-426 redefined “state” to include the Virgin Islands after acceptance of unemployment insurance law submitted by it, included provisions re agricultural laborers and domestic servants, and revised “employment” definition with regard to persons employed by state, its political subdivisions, etc. and expanded exclusions re “employment”; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 78-331 made technical correction; P.A. 78-368 excluded domestic service in private home on farm from consideration as agricultural labor; P.A. 81-5 removed the word “higher” when referring to educational institutions in Subsec. (a)(1)(D); P.A. 82-27 amended Subsec. (b)(2)(D) to exclude from the definition of “taxable wages” the federal income taxes paid by an employer for employees in domestic or agricultural service, substituting reference to Sec. 3101 for Sec. 1400 of Internal Revenue Code; P.A. 82-29 restated Subsec. (a)(1)(J); P.A. 82-448 amended Subsec. (b) to increase the taxable wage base from $6,000 to $7,000 during any calendar year commencing on or after January 1, 1982; P.A. 83-547 amended Subsec. (b) to define the taxable wage base during any calendar year commencing on or after January 1, 1983, as being $7,100; P.A. 84-312 amended Subsec. (b)(2)(E) to refer to the definition of “wages” in Section 3306(b) of the Federal Unemployment Tax Act when determining the exception from taxable wages and added Subsec. (b)(3), further defining what shall be included in wages; P.A. 84-546 made technical changes in Subsec. (a); P.A. 85-17 amended Subsec. (a)(5) to exempt from “employment” all student participation in a work-study educational program, instead of only students under the age of 22 years; P.A. 86-333 added Subsec. (j) defining “educational institution”; P.A. 88-136 repealed Subsec. (j) which had defined “educational institution”; (Revisor’s note: In 1991 the reference to “provision (2)” in Subsec. (a)(3) was changed editorially by the Revisors to read “subdivision (2)” and the reference to “subparagraph (h) of this subdivision” in Subsec. (a)(5)(L) was changed editorially by the Revisors to read “subsection (h) of this section”); P.A. 93-243 amended Subsec. (b) to include dismissal payments in the definition of “total wages”, and beginning January 1, 1994, to provide for automatic annual increments in the amount of wages excluded from consideration as taxable wages, effective June 23, 1993; P.A. 93-381 authorized substitution of commissioner and department of health services with commissioner and department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-323 added Subsec. (a)(5)(N) to amend definition of “employment” to include services performed by a travel agent under certain circumstances, effective October 1, 1995, and applicable to any separation of employment occurring on or after that date; P.A. 96-180 amended Subsec. (a)(1)(E) and Subsec. (i) to make technical changes, effective June 3, 1996; P.A. 96-200 substituted “salesperson” for “salesman” in Subsec. (a)(5)(K); June Sp. Sess. P.A. 01-9 amended Subsec. (a)(1)(C) to make technical changes in Subparas. (C)(i) and (C)(ii) and to add Subpara. (C)(iii) re service in the employ of an Indian tribe that is excluded from the definition of “employment” under the Federal Unemployment Tax Act and amended Subsec. (a)(1)(E) to add references to “Indian tribe” and “tribal law” and to make technical changes, effective July 1, 2001; P.A. 08-150 amended Subsec. (a)(5) by adding Subpara. (O) re independent contractor standard applicable to escort motor vehicle operators, effective June 12, 2008; P.A. 13-168 amended Subsec. (a)(5) by adding Subpara. (P) re independent contractor standard applicable to operator of a motor vehicle transporting property for compensation pursuant to an agreement with a contracting party.



Section 31-222a - “District” defined. Continuation of commissioners in offices.

Section 31-222a is repealed.

(April, 1964, P.A. 3, S. 3; P.A. 74-339, S. 35, 36.)



Section 31-223 - Application of chapter to employers.

(a) Nonvoluntary liability. Every employer who was subject to this chapter immediately prior to January 1, 1980, shall continue to be so subject. An employer not previously subject to this chapter shall become subject to this chapter as follows: (1) An employer subject to the Federal Unemployment Tax Act for any year shall be subject to the provisions of this chapter from the beginning of such year if he had one or more employees in his employment in the state of Connecticut in such year; (2) an employer who acquires substantially all of the assets, organization, trade or business of another employer who at the time of such acquisition was subject to this chapter shall immediately become subject to this chapter as a successor employer; (3) an employer who, after December 31, 1973, (A) in any calendar quarter in either the current or preceding calendar year paid wages for services in employment of one thousand five hundred dollars or more, or (B) for some portion of a day in each of twenty different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, had in employment at least one individual irrespective of whether the same individual was in employment in each such day; (4) an employer for which service in employment as defined in subdivision (1) (C) of subsection (a) of section 31-222 is performed after December 31, 1971; (5) an employer for which service in employment as defined in subdivision (1) (D) of said subsection (a) is performed after December 31, 1971; (6) an employer which, together with one or more other employers, is owned or controlled, by legally enforceable means or otherwise, directly or indirectly by the same interests, or which owns or controls, by legally enforceable means or otherwise, one or more other employers, and which, if treated as a single unit or entity with such other employers or interests, or both, would be an employer under subdivision (3) of this subsection and subparagraphs (H) and (J) of subdivision (1) of subsection (a) of section 31-222; (7) any employer, not defined as such by any other subdivision of this subsection, (A) for which, within either the current or preceding calendar year, service is or was performed with respect to which such employer is liable for any federal tax against which credit may be taken for contributions required to be paid into a state unemployment fund, or (B) which, as a condition for approval of this chapter for full tax credit against the tax imposed by the federal Unemployment Tax Act, is required, pursuant to such federal act, to be an “employer” under this chapter; (8) an employer which, having become an employer under any of subdivisions (1) to (7), inclusive, of this subsection, has not, under subsection (c) ceased to be an employer subject to this chapter; (9) for the effective period of its election pursuant to subsection (b), an employer which has elected to become subject to this chapter. In determining whether an employer in question shall be considered, for the purposes of this section, as having had a particular number of employees in his employment at a given time, there shall be counted, in addition to his own employees, if any, (A) the employees of each employer whose business was at the given time owned or controlled, directly or indirectly, by the same interests which owned or controlled the business of the employer in question, and (B) the employees of each employer, substantially all of whose assets, organization, trade or business has, after the given time during the same calendar year, been acquired by the employer in question. If an employer shall contract with or shall have under him any contractor or subcontractor for any work which is part of said employer’s usual trade, occupation, profession or business, and which is performed in, on or about the premises under such employer’s control, and if such contractor or subcontractor shall not be subject to this chapter, such employer shall, for all the purposes of this chapter, be deemed to employ each individual in the employ of such contractor or subcontractor for each day during which such individual is engaged solely in performing such work; but this provision shall not prevent such employer from recovering from such contractor or subcontractor the amount of any contributions he may be required by this chapter to pay with respect to wages of such individuals for such work.

(b) Voluntary liability. Any employer not so subject to this chapter may accept the provisions of this chapter and become in all respects subject thereto by agreeing in writing filed with the administrator to pay the contributions required from employers subject to this chapter. Any employer with persons in his employ engaged in one or more of the types of service specified in subdivision (5) of subsection (a) of section 31-222, except the service described by subparagraph (A) thereof, may elect that the provisions of this chapter apply to such services by agreeing in writing filed with the administrator to pay the contributions on wages for such services. Any employer defined in subdivision (1) (D) or (E) of subsection (a) of section 31-222 or (5) (F) or (L) of said section may elect either to pay the contributions on wages for services or to finance benefits on a reimbursable basis, by paying into the Unemployment Compensation Fund an amount equivalent to the amount of benefits paid out to claimants who during the applicable period were paid wages by the employer concerned, said election to be made in writing to the administrator in accordance with the provisions of subsection (g) of section 31-225. Any employer may revoke acceptance of voluntary liability at the end of any calendar year following the calendar year in which he made such acceptance if he gives written notice to the administrator, accompanied by proof satisfactory to the administrator that he has paid all contributions due under the provisions of this chapter and that he has notified his employees of his intention to revoke such acceptance; such application to revoke acceptance shall be submitted within thirty days after the end of a calendar year and the administrator shall render his decision on such application within sixty days after submission thereof and such revocation of acceptance shall be effective on the thirty-first day of December next preceding the giving of written notice from the administrator to the employer that he is satisfied with such proofs.

(c) Release from liability. An employer may cease to be subject to this chapter at the end of any calendar year following the calendar year in which he became subject to this chapter if he gives written notice to the administrator, accompanied by proof satisfactory to the administrator that he has not employed one employee for at least thirteen weeks during the next-preceding fifteen months, that he is not subject to the Federal Unemployment Tax Act, and that he has notified his employees of his intention to cease to be subject to this chapter; such application for release shall be submitted within thirty days after the end of a calendar year and the administrator shall render his decision on such application within sixty days after submission thereof and the employer shall cease to be subject to this chapter on the thirty-first day of December next preceding the giving of written notice from the administrator to the employer that he is satisfied with such proofs. The administrator shall waive the requirement for an application for release whenever it shall appear that the employer was unable to comply with such requirement for the reason that, at the time when he had qualified for release from liability under the provisions of this chapter, he was in good faith not aware of the fact that he was subject to the provisions of this chapter. An employer who discontinues his business and enters the armed forces of the United States shall cease immediately to be subject to this chapter.

(d) Employment to include out-of-state service. For the purposes of subdivisions (5) and (7) of subsection (a), employment shall include service which would constitute employment but for the fact that such service is deemed to be performed entirely within another state pursuant to an election under an arrangement entered into with such state by the administrator and an agency charged with the administration of any other state or federal unemployment compensation law.

(e) Calendar week when December 31 and January 1 in same week. For the purposes of subdivisions (3)(B) and (5) of subsection (a), in respect to any week including both December thirty-first and January first, the days of that week to and including December thirty-first shall be deemed one calendar week, and the days beginning and including January first another such week.

(f) Employer not previously subject to chapter. Notification to administrator. Any employer not previously subject to this chapter, that becomes subject to this chapter pursuant to subsection (a) or (b) of this section, shall provide electronic notice of the same to the administrator, in a manner prescribed by the administrator, not later than thirty days after becoming subject to this chapter.

(g) Employer acquisitions. Notification to administrator. Any employer acquiring substantially all of the assets, organization, trade or business of another employer subject to this chapter shall provide electronic notice of such acquisition to the administrator, in a manner prescribed by the administrator, not later than thirty days after such acquisition. For purposes of this subsection, trade or business includes an employer’s employees.

(h) Civil penalty. Any employer that fails to provide electronic notice as required by subsections (f) and (g) of this section shall be liable to the administrator for a civil penalty of fifty dollars for each violation.

(1949 Rev., S. 7496; 1949, 1955, S. 3061d; 1957, P.A. 596, S. 1; 1967, P.A. 790, S. 5; 1971, P.A. 835, S. 4–6; P.A. 73-37; P.A. 75-567, S. 57, 80; P.A. 78-331, S. 38, 39, 58; 78-368, S. 2, 11; P.A. 79-34, S. 1, 2; P.A. 13-288, S. 1.)

History: 1967 act deleted applicability of provisions for employers with four or more employees during 13 calendar weeks and added applicability for employers with one or more employees during 13 weeks, qualified provision re elective applicability by employers employing persons under Sec. 31-222(a)(5) to except services in Subpara. (C) and made minor wording changes; 1971 act added Subdivs. (5) to (11) in Subsec. (a) extending applicability provisions, amended Subsec. (b) to add provision re employer’s election to pay contributions on wages or to finance benefits on a reimbursable basis and added Subsecs. (d) and (e) clarifying what constitutes employment and calendar weeks; P.A. 73-37 amended Subsec. (a)(5) to qualify applicability with regard to amount of wages paid, to increase weeks of employment from 13 to 20 and to include those subject to chapter under previous applicability provision of the Subdiv. in effect before amendments were made; P.A. 75-567 changed reference to Sec. 31-226(h) to reference to Sec. 31-225(g) in Subsec. (b); P.A. 78-331 made corrections to Subparas. of Sec. 31-222 referred to in Subsec. (b); P.A. 78-368 added reference to Sec. 31-225(a)(1)(H) and (J) in Subsec. (a)(8); P.A. 79-34 deleted Subdivs. (3) and (4) of Subsec. (a) re applicability to employers of three or more persons during 13 weeks in years after 1955 and to employers of three or more person during 13 weeks in years after 1967, renumbering accordingly, relettered Subparas. for consistency with other statutes and added reference to successor employers under Subdiv. (2); (Revisor’s note: In 1991 the reference to “subdivisions (5)(b) and (7)” in Subsec. (e) was changed editorially by the Revisors to read “subdivisions (3)(B) and (5)”); P.A. 13-288 added Subsec. (f) re employer not previously subject to chapter to provide electronic notice to administrator upon becoming subject to chapter, added Subsec. (g) re employer that acquires assets of another employer subject to chapter to provide electronic notice to administrator, and added Subsec. (h) re civil penalty for failure to provide notice as required in Subsecs. (f) and (g).



Section 31-223a - Employers not subject to chapter. Notification to employees.

Any employer that is not subject to the provisions of this chapter and has not accepted voluntary liability under this chapter in accordance with subsection (b) of section 31-223 or subsection (g) of section 31-225 shall notify, in writing: (1) Not later than July 1, 2006, any individual employed by such employer as of April 21, 2006, and (2) any prospective employee that such employer is not subject to the provisions of this chapter.

(P.A. 06-3, S. 1.)

History: P.A. 06-3 effective April 21, 2006.



Section 31-223b - Transfer of unemployment experience upon transfer of assets, organization, trade or business of employer. Penalties.

(a) For purposes of this section:

(1) “Knowingly” means having actual knowledge of or acting with deliberate ignorance of or reckless disregard for a prohibition or requirement under this section;

(2) “Person” means an individual, corporation, limited liability company, company, trust, estate, partnership or association;

(3) “Trade or business” includes an employer’s employees; and

(4) “Violates or attempts to violate” includes, but is not limited to, the evasion of or attempt to evade any provision of this section, or any misrepresentation or wilful nondisclosure of information required to be given under this section.

(b) No person who acquires the assets, organization, trade or business of an employer solely or primarily for the purpose of obtaining a lower contribution rate to the Unemployment Compensation Fund shall acquire the unemployment experience of such employer, and such acquisition shall be deemed a violation under this subsection. If the administrator determines that a person has acquired such assets solely or primarily for the purpose of obtaining a lower contribution rate, the administrator shall require such person to pay contributions at the rate provided in subsection (d) of section 31-225a for an employer who has not been chargeable with benefits for a sufficient period of time to have such employer’s rate otherwise computed under section 31-225a or, where applicable, the person’s charged tax rate, as provided in subsection (e) of section 31-225a, whichever is greater. In determining whether the assets, organization, trade or business of an employer was acquired solely or primarily for the purpose of obtaining a lower contribution rate, the factors the administrator shall consider shall include, but not be limited to, the cost of acquiring the business, whether the person continued the business activity of the acquired business, how long the business was continued and whether a substantial number of new employees were hired for performance of duties unrelated to the business activity conducted by the business prior to its acquisition.

(c) Notwithstanding any other provision of this chapter relating to the transfer of unemployment experience, if an employer transfers its assets, organization, trade or business, or a portion of its assets, organization, trade or business, to another employer with whom, at the time of such transfer, the transferring employer shares substantially common ownership, management or control, the unemployment experience of the transferring employer shall be transferred to the receiving employer. The administrator shall recalculate the contribution rates of both employers and make such recalculated rates effective upon the date of the transfer. The administrator may require from any employer, whether or not otherwise subject to this chapter, any sworn or unsworn reports that are necessary for the effective administration of this section.

(d) In addition to the penalty imposed pursuant to subsection (e) of this section and any applicable penalties under this chapter, if a person knowingly violates or attempts to violate any provision of subsection (b) or (c) of this section, or any other provision of this chapter relating to determining the assignment of a contribution rate, or knowingly advises another person in the violation of subsection (b) or (c) of this section, such person shall be subject to the following penalties:

(1) If the person is an employer, such person shall be assigned a penalty rate of contributions of two per cent of taxable wages for the year during which such violation or attempted violation occurred and for the following three years.

(2) If the person is not an employer, such person shall be subject to a civil penalty of not less than five hundred dollars or more than five thousand dollars. Any such penalty shall be deposited into the Employment Security Special Administration Fund established under subsection (d) of section 31-259.

(e) Any person who violates this section shall be fined not more than two thousand dollars or imprisoned not more than one year, or both.

(f) The administrator shall adopt regulations, in accordance with the provisions of chapter 54, to establish procedures and guidelines necessary to implement the provisions of this section, including procedures to identify the transfer or acquisition of a business for purposes of this section.

(g) This section shall be interpreted and applied in such a manner as to meet the minimum requirements of Public Law 108-295 as interpreted by the federal Department of Labor.

(h) This section shall apply to unemployment compensation tax years beginning on and after January 1, 2006.

(P.A. 05-85, S. 1; P.A. 06-196, S. 162.)

History: This section was originally published as Sec. 31-223a in the 2006 Supplement to the General Statutes; P.A. 06-196 made technical changes in Subsec. (d)(2), effective June 7, 2006.



Section 31-224 - Municipal and other public employees.

Section 31-224 is repealed.

(1953, S. 3062d; 1969, P.A. 700, S. 2.)



Section 31-225 - Contributions by employers. Failure of an Indian tribe or tribal unit to make required payments. Financing of benefits paid to employees of nonprofit organizations. Bond requirement for foreign construction contractors.

(a) Each contributing employer who is subject to this chapter shall pay to the administrator contributions, which shall not be deducted or deductible from wages, at a rate which is established and adjusted in accordance with the provisions of section 31-225a, stated as a percentage of the wages paid by said employer with respect to employment. In no event shall any employer be required to pay contributions on any amount of wages for which said employer has previously paid contributions.

(b) Contributions shall be payable quarterly or for such shorter periods of not less than four weeks as the administrator may determine, provided no such contribution period shall include parts of two calendar quarters.

(c) Each contribution payment shall be made on or before the last day of the month next following the end of the period of employment with respect to which it is made. The administrator may make and publish regulations with reference to the details of the computation and payment of such contributions. Indian tribes or tribal units, which units include subdivisions, subsidiaries or business enterprises wholly owned by such Indian tribes, subject to subparagraphs (C) and (E) of subdivision (1) of subsection (a) of section 31-222 and this section after December 20, 2000, shall pay contributions under the same terms and conditions as all other subject employers, unless they elect to pay into the Unemployment Compensation Fund amounts equal to the amount of benefits attributable to service in the employ of the Indian tribe.

(d) In lieu of contributions required of employers subject to this chapter, the state shall pay into the Unemployment Compensation Fund an amount equivalent to the amount of benefits charged to the state as provided in section 31-225a, or may at its option make payments as provided in subdivision (1) of subsection (g) of this section for all regular and additional benefits, except that the state shall pay one hundred per cent of all extended benefits paid that are attributable to service in its employ. The amount of payments required under this section to be made into the fund shall be ascertained by the administrator as soon as practicable after the end of each calendar quarter and shall be payable from the General Fund of the state, except as provided hereafter. If a claimant to whom benefits were paid was paid wages by the state during the base period from a special or administrative fund provided for by law, the payment into the Unemployment Compensation Fund shall be made from such special or administrative fund with the approval of the Secretary of the Office of Policy and Management. The payment by the state into the fund shall be made at such times and in such manner as the administrator may determine and prescribe.

(e) In lieu of contributions required of employers subject to this chapter, Indian tribes, towns, cities and other political and governmental subdivisions of the state and of the towns and cities may pay into the Unemployment Compensation Fund an amount equivalent to the amount of benefits charged to such Indian tribe, town, city or other political or governmental subdivision as provided in section 31-225a, or may at its option make payments as provided in subdivision (1) of subsection (g) of this section for all regular and additional benefits, except that such entities shall pay one hundred per cent of all extended benefits paid that are attributable to service in their employ, provided Indian tribes shall determine if reimbursement for benefits paid is to be elected by the tribe as a whole, by individual tribal units or by combinations of the individual tribal units. The amount of payments required under this section to be made into the fund shall be ascertained by the administrator as soon as practicable after the end of each calendar quarter. The payments by such Indian tribe, town, city or political or governmental subdivision into the fund shall be made quarterly or at such times and in such manner as the administrator may determine and prescribe.

(f) Payment of any bill rendered by the administrator under subsection (e) of this section shall be made not later than thirty days after such bill was mailed to the Indian tribe, municipality or political or governmental subdivision concerned, to the chief executive officer, clerk or other official or office having charge of making disbursements, or to the official or office designated by the Indian tribe, municipality or political governmental subdivision as authorized to receive such notices. Payments made under the provisions of subsection (e) of this section shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the employer. Past due payments of amounts due hereunder or under subsection (e) of this section shall be subject to the same interest that applies to section 31-265 to past due contributions.

(1) Indian tribes or tribal units shall be billed for the full amount of benefits attributable to service in the employ of the Indian tribe or tribal unit on the same schedule as other employing units that have elected to make payments in lieu of contributions.

(2) Failure of the Indian tribe or tribal unit to make required payments, including assessment of interest and penalty, within ninety days of receipt of the bill, shall cause the Indian tribe to lose the option to make payments in lieu of contributions, as described in subsection (e) of this section, for the following tax year unless payment in full is received or a payment schedule has been approved by the administrator or the administrator’s designee before contribution rates for the next tax year are computed.

(3) Any Indian tribe or tribal unit that loses the option to make payments in lieu of contributions due to late payment or nonpayment, as described in subdivision (1) of this subsection, shall have the option reinstated if, after a period of one year, all contributions have been made timely, provided no contributions, payments in lieu of contributions for benefits paid, penalties or interest remain outstanding.

(4) Failure of the Indian tribe or any tribal unit thereof to make required payments, including assessments of interest and penalty, after all collection activities deemed necessary by the administrator have been exhausted, may cause services performed for such tribe to not be treated as “employment” for purposes of subsection (a) of section 31-222.

(5) The administrator may determine that any Indian tribe or tribal unit that loses coverage under subdivision (4) of this subsection may have services performed for such tribe again included as “employment” for purposes of subsection (a) of section 31-222 if all contributions, payments in lieu of contributions, penalties and interest have been paid.

(6) The administrator shall notify the United States Internal Revenue Service and the United States Department of Labor of: (A) Any failure of an Indian tribe or tribal unit to make payments required under this section, including assessments of interest and penalty, within ninety days of a final notice of delinquency; and (B) any termination or reinstatement of coverage made under subdivisions (4) and (5) of this subsection.

(7) At the discretion of the administrator, any Indian tribe or tribal unit that elects to become liable for payments in lieu of contributions shall be required, within sixty days after the effective date of its election, to: (A) Execute and file with the administrator a surety bond approved by the administrator, or (B) deposit with the administrator money or securities on the same basis as other employers with the same election option.

(8) Notices of payment and reporting delinquency to Indian tribes or tribal units pursuant to subsection (f) of this section shall include information that failure to make full payment within the prescribed time frame: (A) Shall cause the Indian tribe to be liable for taxes under the Federal Unemployment Tax Act; (B) shall cause the Indian tribe to lose the option to make payments in lieu of contributions; and (C) may cause any services performed in the employ of the Indian tribe to be excepted from the definition of “employment” as provided in subsection (a) of section 31-222.

(g) Benefits paid to employees of nonprofit organizations shall be financed in accordance with the provisions of this subsection. For the purpose of this subsection, a nonprofit organization is an organization or group of organizations described in Section 501(c)(3) of the Federal Internal Revenue Code which is exempt from income tax under Section 501(a) of said code.

(1) Any nonprofit organization which, pursuant to subdivision (1) (D) of subsection (a) of section 31-222 is, or becomes, subject to this chapter on or after January 1, 1971, shall pay contributions under the provisions of subsection (a) of this section, unless it elects, in accordance with this subparagraph, to pay to the administrator for the unemployment fund an amount equal to the amount of regular and additional benefits and of one-half of the extended benefits paid, that is attributable to service in the employ of such nonprofit organization. (A) Any nonprofit organization which is, or becomes, subject to this chapter on January 1, 1971, may elect to become liable for payments in lieu of contributions for a period of not less than one taxable year beginning with January 1, 1971, provided it shall file with the administrator a written notice of its election within the thirty-day period immediately following July 1, 1971. (B) Any nonprofit organization which becomes subject to this chapter after January 1, 1971, may elect to become liable for payments in lieu of contributions for a period of not less than twelve months beginning with the date on which it so becomes subject by filing a written notice of its election with the administrator not later than thirty days immediately following the date of the determination that it is so subject. (C) Any nonprofit organization which makes an election in accordance with subparagraph (A) or subparagraph (B) of this subdivision shall continue to be liable for payments in lieu of contributions until it files with the administrator a written notice terminating its election not later than thirty days prior to the beginning of the taxable year for which such termination shall first be effective, provided liability for payments in lieu of contributions shall continue for any benefits attributable to service in the employ of such organization while it was electing payments in lieu of contributions. For purposes of benefit ratio and for billing purposes, an organization which terminates its election of payments in lieu of contributions shall be treated as two separate employers. (D) Any nonprofit organization which has been paying contributions under this chapter for a period subsequent to January 1, 1971, may change to a reimbursable basis by filing with the administrator not later than thirty days prior to the beginning of any taxable year a written notice of election to become liable for payments in lieu of contributions. Such election shall not be terminable by the organization for that and the next year. (E) The administrator may for good cause extend the period within which a notice of election, or a notice of termination, must be filed and may permit an election to be retroactive but not any earlier than with respect to benefits paid after December 31, 1970. (F) The administrator, in accordance with such regulations as the administrator may prescribe, shall notify each nonprofit organization of any determination which the administrator may make of its status as an employer and of the effective date of any election which it makes and of any termination of such election. Such determinations shall be subject to reconsideration, appeal and review in accordance with the provisions of this chapter applicable to determination, appeal and review.

(2) Payments in lieu of contributions shall be made in accordance with the following provisions: (A) At the end of each calendar quarter, or at the end of any other period as determined by the administrator, the administrator shall bill each nonprofit organization or group of such organizations which has elected to make payments in lieu of contributions for an amount equal to the full amount of regular and additional benefits plus one-half of the amount of extended benefits paid during such quarter or other prescribed period that is attributable to service in the employ of such organization. (B) Payment of any bill rendered under this subsection shall be made not later than thirty days after such bill was mailed to the last-known address of the nonprofit organization or was otherwise delivered to it, unless there has been an application for review and redetermination in accordance with subparagraph (D) of this subdivision. (C) Payments made by any nonprofit organization under the provisions of this subsection shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization. (D) The amount due specified in any bill from the administrator shall be conclusive on the organization unless, within the time prescribed in section 31-241 after the bill was mailed to its last-known address or otherwise delivered to it, the organization files an application for redetermination by the administrator or an appeal in the manner provided in sections 31-241 and 31-242 setting forth the grounds for such application or appeal. The administrator or referee, as the case may be, shall promptly review and reconsider the amount due specified in the bill and shall thereafter issue a redetermination or decision, as applicable in any case in which such application for redetermination or appeal has been filed. Any redetermination by the administrator shall be conclusive on the organization unless, within the time prescribed in section 31-241 after the redetermination was mailed to its last-known address or otherwise delivered to it, the organization files an appeal in the manner prescribed in sections 31-241 and 31-242, setting forth the grounds for the appeal. The decision of the referee shall become final on the twenty-second day after the date of its rendition unless the party aggrieved thereby, including the administrator, files an appeal in the manner provided in section 31-249, setting forth the grounds for the appeal. Redeterminations by the administrator shall be governed by the provisions of section 31-243. Proceedings on appeal to the unemployment compensation referee from the amount of a bill rendered under this subsection or a redetermination of such amount shall be in accordance with the provisions of section 31-242 and the decision of the referee shall be subject to the provisions of sections 31-248 and 31-249. (E) Past due payments of amounts in lieu of contributions shall be subject to the same interest that, pursuant to section 31-265 applies to past due contributions; an employer electing reimbursement is subject to the same penalties provided under this chapter as employers paying contributions.

(3) If the administrator at any time deems it necessary because of the financial condition of the organization, any nonprofit organization that elects to become liable for payments in lieu of contributions shall be required, within thirty days, to execute and file with the administrator a surety bond approved by the administrator or it may elect instead to deposit with the administrator cash or securities. The amount of such bond or deposit shall be determined in accordance with the provisions of this subdivision. (A) The amount of the bond or deposit required by this subdivision shall be determined by the administrator but shall not exceed a percentage of the organization’s annual taxable payroll equal to the maximum rate that any employer liable for contributions during the year involved would have to pay for employment as defined in subsection (b) of section 31-222 for the four calendar quarters immediately preceding the effective date of the election, the renewal date in the case of a bond, or the biennial anniversary of the effective date of election in the case of a deposit of cash or securities, whichever date shall be most recent and applicable. If the nonprofit organization did not pay wages in each of such four calendar quarters, the amount of the bond or deposit shall be as determined by the administrator. The term “cash” includes certified or bank checks or other guaranteed instruments. (B) Any bond deposited under this subdivision shall be in force for a period of not less than two taxable years and shall be renewed with the approval of the administrator, at such times as the administrator may prescribe, but not less frequently than at two-year intervals as long as the organization continues to be liable for payments in lieu of contributions. The administrator shall require adjustments to be made in a previously filed bond as the administrator deems appropriate. If the bond is to be increased, the adjusted bond shall be filed by the organization within thirty days of the date notice of the required adjustment was mailed or otherwise delivered to it. Failure by any organization covered by such bond to pay the full amount of payments in lieu of contributions when due, together with any applicable interest and penalties provided for in subdivision (2) (E) of this subsection, shall render the surety liable on such bond to the extent of the bond, as though the surety was such organization. (C) Any deposit of cash or securities in accordance with this subdivision shall be retained by the administrator in an escrow account until liability under the election is terminated, at which time it shall be returned to the organization, less any deductions as hereinafter provided. The administrator may deduct from the cash deposited under this subdivision by a nonprofit organization or sell the securities it has so deposited to the extent necessary to satisfy any due and unpaid payments in lieu of contributions and any applicable interest and penalties provided for in subdivision (2) (E) of this subsection. The administrator shall require the organization within thirty days following any deduction from a cash deposit or sale of deposited securities under the provisions of this subparagraph to deposit sufficient additional cash or securities to make whole the organization’s deposit at the prior level. Any cash remaining from the sale of such securities shall be a part of the organization’s escrow account. The administrator may, at any time, review the adequacy of the deposit made by any organization. If, as a result of such review, the administrator determines that an adjustment is necessary, said administrator shall require the organization to make additional deposit within thirty days of written notice of determination or shall return to it such portion of the deposit as the administrator no longer considers necessary, whichever action is appropriate. Disposition of income from securities held in escrow shall be governed by any applicable provision of state law. (D) If any nonprofit organization fails to file a bond or make a deposit, or to file a bond in an increased amount or to increase or make whole the amount of a previously made deposit, as provided under this subdivision, the administrator may terminate such organization’s election to make payments in lieu of contributions and such termination shall continue for not less than the four-consecutive-calendar-quarter period beginning with the quarter in which such termination becomes effective; provided the administrator may extend for good cause the applicable filing, deposit or adjustment period by not more than fifteen days.

(4) If any nonprofit organization is delinquent in making payments in lieu of contributions as required under subdivision (2) of this subsection, and a bond or security as provided in subdivision (3) of this subsection has not been required, or required and not filed within thirty days, the administrator may terminate such organization’s election to make payments in lieu of contributions as of the beginning of the next taxable year, and such termination shall be effective for that and the next taxable year.

(5) Each employer that is liable for payments in lieu of contributions shall pay to the administrator for the fund the amount of regular and additional benefits plus the amount of one-half of extended benefits paid that are attributable to service in the employ of such employer. If benefits paid to an individual are based on wages paid by more than one employer and one or more of such employers are liable for payments in lieu of contributions, the amount payable to the fund by each employer that is liable for such payments, shall be an amount which bears the same ratio to the total benefits paid to the individual as the total base period wages paid to the individual by such employer bear to the total base period wages paid to the individual by all of the individual’s base period employers.

(6) Any two or more employers that have become liable for payments in lieu of contributions may file a joint application to the administrator for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers. Each such application shall identify and authorize a group representative to act as the group’s agent for the purposes of this subdivision. Upon the administrator’s approval of the application, the administrator shall establish a group account for such employers effective as of the beginning of the calendar quarter in which the administrator receives the application and shall notify the group’s representative of the effective date of the account. Such account shall remain in effect for not less than one year and thereafter until terminated at the discretion of the administrator or upon application by the group. Upon establishment of the account, each member of the group shall be liable for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in such quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by such member in such quarter bear to the total wages paid during such quarter for service performed in the employ of all members of the group. The administrator shall prescribe such regulations as he or she deems necessary with respect to applications for establishment, maintenance and termination of group accounts that are authorized by this subdivision, for addition of new members to, and withdrawal of active members from, such accounts, and for the determination of the amounts that are payable under this subdivision by members of the group and the time and manner of such payments.

(h) Subsections (a) to (g), inclusive, of this section shall first apply to benefits charged with respect to benefits paid in benefit years starting on or after June 30, 1975.

(i) Notwithstanding any other provision of the general statutes to the contrary, any employer, individual, organization, partnership, corporation or other legal entity which engages, in any manner, in contract construction activity in this state and which has its base of operations and is incorporated in another state, shall furnish to the administrator before beginning any such construction activity, a bond, with a surety or sureties satisfactory to the administrator, in an amount to be determined by the administrator. The administrator shall adopt regulations, in accordance with the provisions of chapter 54, establishing the method for computation of such bond amounts. The use of such bonds shall be limited to payment for any unpaid unemployment compensation contributions, interest and penalties due from such contractor and attributable to such contracted work.

(1949 Rev., S. 7497; 1949, S. 3063d; 1953, S. 3064d; 1957, P.A. 596, S. 2, 3; 1969, P.A. 700, S. 3; 1971, P.A. 835, S. 7–9; 1972, P.A. 71, S. 3; P.A. 73-289, S. 1, 4–6, 10; 73-536, S. 3, 12; P.A. 74-229, S. 1, 15, 16, 22; P.A. 75-525, S. 2, 13; P.A. 76-435, S. 12, 13, 82; P.A. 77-426, S. 1, 19; 77-614, S. 19, 610; P.A. 78-368, S. 3, 11; P.A. 80-250; P.A. 81-318, S. 2, 8; 81-472, S. 60, 141, 159; June 18 Sp. Sess. P.A. 97-4, S. 4, 11; June 18 Sp. Sess. P.A. 97-11, S. 63, 65; June Sp. Sess. P.A. 01-9, S. 21, 131; P.A. 10-46, S. 1; P.A. 11-35, S. 2, 3.)

History: 1969 act amended Subsec. (f) to make payments by towns, cities and political subdivisions mandatory rather than dependent upon whether the towns, cities, etc. have elected to become subject to chapter; 1971 act added references to “governmental” subdivisions in Subsecs. (f) and (g), added option of making payments pursuant to Sec. 31-225 in Subsec. (f) and added provisions re time for payment of bills, interest on past due payments, etc.; 1972 act deleted provision in Subsec. (f) which had prohibited requiring towns, cities, etc. to maintain a record of their employees social security numbers; P.A. 73-289 deleted option for calculating benefits as ratio of each employer’s share of wages to total wages paid in Subsec. (h)(5)(A) and added references to “additional” benefits in Subsec. (h)(1), (2) and (5); P.A. 73-536 changed basis for calculating contributions under Subsec. (a) from 2.7% of wages paid to rate established and adjusted under Sec. 31-225a and deleted previous detailed provisions re adjustments, deleted provision in Subsec. (b) which had allowed treatment of wages for payroll period which falls in two contribution periods as falling within one period, deleted Subsec. (d) re excess in fund, relettering accordingly, amended relettered Subsec. (d) to replace detailed provisions re state payments into fund with reference to payments equaling benefits charged to state pursuant to Sec. 31-225a and changed remaining provisions re payments throughout section in a similar fashion; P.A. 74-229 amended Subsec. (g)(1)(C) to add proviso re continued liability for payments and added ratio provision for calculating payments by multiple employers in Subsec. (g)(5); P.A. 75-525 specified “contributing” employers in Subsec. (a), made payments by towns, cities, etc. in Subsec. (e) optional rather than mandatory, replaced compensation commissioner with compensation referees in Subsec. (g)(2), changed maximum bond in Subsec. (g)(3)(A) from 2.7% of total wages paid to 6% of taxable wages paid and deleted Subsec. (h) re nonprofit organizations’ option to make payments in lieu of contributions; P.A. 76-435 made technical changes; P.A. 77-426 changed amount of bond in Subsec. (g)(3)(A) to percentage of payroll “equal to the maximum rate that any employer liable for contributions during the year involved would have to pay”; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management in Subsec. (d); P.A. 78-368 allowed option of payments as provided in Subsec. (g)(1) in Subsec. (d) and deleted reference to Sec. 31-235a in Subsec. (e); P.A. 80-250 added Subsec. (i) re bonds for those engaged in contract construction activity; P.A. 81-318 amended Subsec. (g)(2) by changing the time when referee’s decision becomes final from fifteenth to twenty-second day after its rendition if no appeal has been filed; P.A. 81-472 made technical changes; June 18 Sp. Sess. P.A. 97-4 amended Subsec. (d) to delete provision that the state shall not be required to maintain a record of Social Security numbers of its employees, effective October 1, 1998; June 18 Sp. Sess. P.A. 97-11 changed effective date of June 18 Sp. Sess. P.A. 97-4, S. 4. from October 1, 1998, to October 1, 1997; June Sp. Sess. P.A. 01-9 amended Subsec. (c) to add provisions re payments by Indian tribes or tribal units, amended Subsec. (e) to add provision re determination of reimbursement by Indian tribe, and add references to “Indian tribe”, amended Subsec. (f) to make technical changes, add references to “Indian tribe” and add new Subdivs. (1) to (8) re payments by Indian tribes or tribal units, and make technical changes for purposes of gender neutrality in Subsecs. (a) and (g), effective July 1, 2001; P.A. 10-46 amended Subsec. (d) to require state to pay 100% of all extended benefits paid that are attributable to service in its employ and amended Subsec. (e) to require towns, cities and political subdivisions of the state and Indian tribes to pay 100% of all extended benefits paid that are attributable to service in their employ, effective May 18, 2010; P.A. 11-35 made technical changes in Subsec. (g)(1) and (2), effective June 3, 2011.

Cited. 9 CS 244. Cited. 14 CS 208.

Subsec. (a):

Does not preclude the inclusion of tips in amount of wages for the purpose of employer’s contribution. 11 CS 340.



Section 31-225a - Definitions; employers’ experience accounts; noncharging provisions; benefit ratio; rates of contribution; assessments to pay interest due on federal loans and to reimburse advance fund; fund balance tax rate; notice to employers; multiple employers; employers’ quarterly reports; inspection of records; electronic payments.

(a) As used in this chapter, “qualified employer” means each employer subject to this chapter whose experience record has been chargeable with benefits for at least one full experience year, with the exception of employers subject to a flat entry rate of contributions as provided under subsection (d) of this section, employers subject to the maximum contribution rate under subsection (c) of section 31-273, and reimbursing employers; “contributing employer” means an employer who is assigned a percentage rate of contribution under the provisions of this section; “reimbursing employer” means an employer liable for payments in lieu of contributions as provided under section 31-225; “benefit charges” means the amount of benefit payments charged to an employer’s experience account under this section; “computation date” means June thirtieth of the year preceding the tax year for which the contribution rates are computed; “tax year” means the calendar year immediately following the computation date; “experience year” means the twelve consecutive months ending on June thirtieth; and “experience period” means the three consecutive experience years ending on the computation date, except that if the employer’s account has been chargeable with benefits for less than three years, the experience period shall consist of the greater of one or two consecutive experience years ending on the computation date.

(b) (1) The administrator shall maintain for each employer, except reimbursing employers, an experience account in accordance with the provisions of this section. (2) With respect to each benefit year commencing on or after July 1, 1978, regular and additional benefits paid to an individual shall be allocated and charged to the accounts of the employers who paid him wages in his base period in accordance with the following provisions: The initial determination establishing a claimant’s weekly benefit rate and maximum total benefits for his benefit year shall include, with respect to such claimant and such benefit year, a determination of the maximum liability for such benefits of each employer who paid wages to the claimant in his base period. An employer’s maximum total liability for such benefits with respect to a claimant’s benefit year shall bear the same ratio to the maximum total benefits payable to the claimant as the total wages paid by the employer to the claimant within his base period bears to the total wages paid by all employers to the claimant within his base period. This ratio shall also be applied to each benefit payment. The amount thus determined, rounded to the nearest dollar with fractions of a dollar of exactly fifty cents rounded upward, shall be charged to the employer’s account.

(c) (1) (A) Any week for which the employer has compensated the claimant in the form of wages in lieu of notice, dismissal payments or any similar payment for loss of wages shall be considered a week of employment for the purpose of determining employer chargeability. (B) No benefits shall be charged to any employer who paid wages of five hundred dollars or less to the claimant in his base period. (C) No dependency allowance paid to a claimant shall be charged to any employer. (D) In the event of a natural disaster declared by the President of the United States, no benefits paid on the basis of total or partial unemployment which is the result of physical damage to a place of employment caused by severe weather conditions including, but not limited to, hurricanes, snow storms, ice storms or flooding, or fire except where caused by the employer, shall be charged to any employer. (E) If the administrator finds that (i) an individual’s most recent separation from a base period employer occurred under conditions which would result in disqualification by reason of subdivision (2), (6) or (9) of subsection (a) of section 31-236, or (ii) an individual was discharged for violating an employer’s drug testing policy, provided the policy has been adopted and applied consistent with sections 31-51t to 31-51aa, inclusive, section 14-261b and any applicable federal law, no benefits paid thereafter to such individual with respect to any week of unemployment which is based upon wages paid by such employer with respect to employment prior to such separation shall be charged to such employer’s account, provided such employer shall have filed a notice with the administrator within the time allowed for appeal in section 31-241. (F) No base period employer’s account shall be charged with respect to benefits paid to a claimant if such employer continues to employ such claimant at the time the employer’s account would otherwise have been charged to the same extent that he employed him during the individual’s base period, provided the employer shall notify the administrator within the time allowed for appeal in section 31-241. (G) If a claimant has failed to accept suitable employment under the provisions of subdivision (1) of subsection (a) of section 31-236 and the disqualification has been imposed, the account of the employer who makes an offer of employment to a claimant who was a former employee shall not be charged with any benefit payments made to such claimant after such initial offer of reemployment until such time as such claimant resumes employment with such employer, provided such employer shall make application therefor in a form acceptable to the administrator. The administrator shall notify such employer whether or not his application is granted. Any decision of the administrator denying suspension of charges as herein provided may be appealed within the time allowed for appeal in section 31-241. (H) Fifty per cent of benefits paid to a claimant under the federal-state extended duration unemployment benefits program established by the federal Employment Security Act shall be charged to the experience accounts of the claimant’s base period employers in the same manner as the regular benefits paid for such benefit year. (I) No base period employer’s account shall be charged with respect to benefits paid to a claimant who voluntarily left suitable work with such employer (i) to care for a seriously ill spouse, parent or child or (ii) due to the discontinuance of the transportation used by the claimant to get to and from work, as provided in subparagraphs (A)(ii) and (A)(iii) of subdivision (2) of subsection (a) of section 31-236.

(2) All benefits paid which are not charged to any employer shall be pooled.

(3) The noncharging provisions of this chapter, except subdivisions (1)(D) and (1)(F) of this subsection, shall not apply to reimbursing employers.

(d) The standard rate of contributions shall be five and four-tenths per cent. Each employer who has not been chargeable with benefits, for a sufficient period of time to have his rate computed under this section shall pay contributions at a rate that is the higher of (1) one per cent, or (2) the state’s five-year benefit cost rate. For purposes of this subsection, the state’s five-year benefit cost rate shall be computed annually on or before June thirtieth and shall be derived by dividing the total dollar amount of benefits paid to claimants under this chapter during the five consecutive calendar years immediately preceding the computation date by the five-year payroll during the same period. If the resulting quotient is not an exact multiple of one-tenth of one per cent, the five-year benefit cost rate shall be the next higher such multiple.

(e) (1) As of each June thirtieth, the administrator shall determine the charged tax rate for each qualified employer. Said rate shall be obtained by calculating a benefit ratio for each qualified employer. The employer’s benefit ratio shall be the quotient obtained by dividing the total amount chargeable to the employer’s experience account during the experience period by the total of his taxable wages during such experience period which have been reported by the employer to the administrator on or before the following September thirtieth. The resulting quotient, expressed as a per cent, shall constitute the employer’s charged tax rate. If the resulting quotient is not an exact multiple of one-tenth of one per cent, the charged rate shall be the next higher such multiple, except that if the resulting quotient is less than five-tenths of one per cent, the charged rate shall be five-tenths of one per cent and if the resulting quotient is greater than five and four-tenths per cent, the charged rate shall be five and four-tenths per cent. The employer’s charged tax rate will be in accordance with the following table:

Employer’s Charged Tax Rate Table

Employer’s Charged

Employer’s Benefit Ratio

Tax Rate

.005 or less

.5% minimum subject

.006

.6% to fund

.007

.7% solvency

.008

.8% adjustment

.009

.9%

.010

1.0%

.011

1.1%

.012

1.2%

.013

1.3%

.014

1.4%

.015

1.5%

.016

1.6%

.017

1.7%

.018

1.8%

.019

1.9%

.020

2.0%

.021

2.1%

.022

2.2%

.023

2.3%

.024

2.4%

.025

2.5%

.026

2.6%

.027

2.7%

.028

2.8%

.029

2.9%

.030

3.0%

.031

3.1%

.032

3.2%

.033

3.3%

.034

3.4%

.035

3.5%

.036

3.6%

.037

3.7%

.038

3.8%

.039

3.9%

.040

4.0%

.041

4.1%

.042

4.2%

.043

4.3%

.044

4.4%

.045

4.5%

.046

4.6%

.047

4.7%

.048

4.8%

.049

4.9%

.050

5.0%

.051

5.1%

.052

5.2%

.053

5.3%

.054 & higher

5.4% maximum subject
to fund solvency
adjustment

(2) (A) Each contributing employer subject to this chapter shall pay an assessment to the administrator at a rate established by the administrator sufficient to pay interest due on advances from the federal unemployment account under Title XII of the Social Security Act (42 U.S. Code Sections 1321 to 1324). The administrator shall establish the necessary procedures for payment of such assessments. The amounts received by the administrator based on such assessments shall be paid over to the State Treasurer and credited to the General Fund. Any amount remaining from such assessments, after all such federal interest charges have been paid, shall be transferred to the Employment Security Administration Fund or to the Unemployment Compensation Advance Fund established under section 31-264a, (i) to the extent that any federal interest charges have been paid from the Unemployment Compensation Advance Fund, (ii) to the extent that the administrator determines that reimbursement is appropriate, or (iii) otherwise to the extent that reimbursement of the advance fund is the appropriate accounting principle governing the use of the assessments. Sections 31-265 to 31-274, inclusive, shall apply to the collection of such assessments.

(B) On and after January 1, 1994, and conditioned upon the issuance of any revenue bonds pursuant to section 31-264b, each contributing employer shall also pay an assessment to the administrator at a rate established by the administrator sufficient to pay the interest due on advances from the Unemployment Compensation Advance Fund and reimbursements required for advances from the Unemployment Compensation Advance Fund, computed in accordance with subsection (h) of section 31-264a. The administrator shall establish the assessments as a percentage of the charged tax rate for each employer pursuant to subdivision (1) of this subsection. The administrator shall establish the necessary procedures for billing, payment and collection of the assessments. Sections 31-265 to 31-274, inclusive, shall apply to the collection of such assessments by the administrator. The payments received by the administrator based on the assessments, excluding interest and penalties on past due assessments, are hereby pledged and shall be paid over to the State Treasurer for credit to the Unemployment Compensation Advance Fund.

(f) (1) For each calendar year commencing with calendar year 1994 but prior to calendar year 2013, the administrator shall establish a fund balance tax rate sufficient to maintain a balance in the Unemployment Compensation Trust Fund equal to eight-tenths of one per cent of the total wages paid to workers covered under this chapter by contributing employers during the year ending the last preceding June thirtieth. If the fund balance tax rate established by the administrator results in a fund balance in excess of said per cent as of December thirtieth of any year, the administrator shall, in the year next following, establish a fund balance tax rate sufficient to eliminate the fund balance in excess of said per cent. For each calendar year commencing with calendar year 2013, the administrator shall establish a fund balance tax rate sufficient to maintain a balance in the Unemployment Compensation Trust Fund that results in an average high cost multiple equal to 0.5. Commencing with calendar year 2014 and ending with calendar year 2018, the administrator shall establish a fund balance tax rate sufficient to maintain a balance in the Unemployment Compensation Trust Fund that results in an average high cost multiple that is increased by 0.1 from the preceding calendar year. Commencing with calendar year 2019, the administrator shall establish a fund balance tax rate sufficient to maintain a balance in the Unemployment Compensation Trust Fund that results in an average high cost multiple equal to 1.0. If the fund balance tax rate established by the administrator results in a fund balance in excess of the amount prescribed in this subdivision as of December thirtieth of any year, the administrator shall, in the year next following, establish a fund balance rate sufficient to eliminate the fund balance in excess of said amount. The assessment levied by the administrator at any time (A) during a calendar year commencing on or after January 1, 1994, but prior to January 1, 1999, shall not exceed one and five-tenths per cent, (B) during a calendar year commencing on or after January 1, 1999, shall not exceed one and four-tenths per cent, and shall not be calculated to result in a fund balance in excess of eight-tenths of one per cent of such total wages, and (C) during a calendar year commencing on or after January 1, 2013, shall not exceed one and four-tenths per cent and shall not be calculated to result in a fund balance in excess of the amounts prescribed in this subdivision.

(2) The average high cost multiple shall be computed as follows: The result of the balance of the Unemployment Compensation Trust Fund on December thirtieth immediately preceding the new rate year divided by the total wages paid to workers covered under this chapter by contributing employers for the twelve months ending on the December thirtieth immediately preceding the new rate year shall be the numerator and the average of the three highest calendar benefit cost rates in (A) the last twenty years, or (B) a period including the last three recessions, whichever is longer, shall be the denominator. Benefit cost rates are computed as benefits paid including the state’s share of extended benefits but excluding reimbursable benefits as a per cent of total wages in covered employment. The results rounded to the next lower one decimal place will be the average high cost multiple.

(g) Each qualified employer’s contribution rate for each calendar year after 1973 shall be a percentage rate equal to the sum of his charged tax rate as of the June thirtieth preceding such calendar year and the fund balance tax rate as of December thirtieth preceding such calendar year.

(h) (1) With respect to each benefit year commencing on or after July 1, 1978, notice of determination of the claimant’s benefit entitlement for such benefit year shall include notice of the allocation of benefit charges of the claimant’s base period employers and each such employer shall be mailed a copy of such notice of determination and shall be an interested party thereto. Such determination shall be final unless the claimant or any of such employers files an appeal from such decision in accordance with the provisions of section 31-241. (2) The administrator shall, not less frequently than once each calendar quarter, mail a statement of charges to each employer to whose experience record any charges have been made since the last previous such statement. Such statement shall show, with respect to each week for which benefits have been paid and charged, the name and Social Security account number of the claimant who was paid the benefit, the amount of the benefits charged for such week and the total amount charged in the quarter. (3) The statement of charges provided for in subdivision (2) of this subsection shall constitute notice to the employer that it has been determined that the benefits reported in such statement were properly payable under this chapter to the claimants for the weeks and in the amounts shown in such statements. If the employer contends that benefits have been improperly charged due to fraud or error, a written protest setting forth reasons therefor shall be filed with the administrator within sixty days of the mailing date of the quarterly statement. An eligibility issue shall not be reopened on the basis of such quarterly statement if notification of such eligibility issue had previously been given to the employer under the provisions of section 31-241, and he failed to file a timely appeal therefrom or had the issue finally resolved against him. (4) The provisions of subdivisions (2) and (3) of this subsection shall not apply to combined wage claims paid under subsection (b) of section 31-255. For such combined wage claims paid under the unemployment law of other states, the administrator shall, each calendar quarter, mail a statement of charges to each employer whose experience record has been charged since the previous such statement. Such statement shall show the name and Social Security number of the claimant who was paid the benefits and the total amount of the benefits charged in the quarter.

(i) (1) At the written request of any employer which holds at least eighty per cent controlling interest in another employer or employers, the administrator may mingle the experience rating records of such dominant and controlled employers as if they constituted a single employer, subject to such regulations as the administrator may make and publish concerning the establishment, conduct and dissolution of such joint experience rating records. (2) The executors, administrators, successors or assigns of any former employer shall acquire the experience rating records of the predecessor employer with the following exception: The experience of a predecessor employer, who leased premises and equipment from a third party and who has not transferred any assets to the successor, shall not be transferred if there is no common controlling interest in the predecessor and successor entities. (3) The administrator is authorized to establish such regulations governing joint accounts as may be necessary to comply with the requirements of the federal Unemployment Tax Act.

(j) (1) Each employer subject to this chapter shall submit quarterly, on forms supplied by the administrator, a listing of wage information, including the name of each employee receiving wages in employment subject to this chapter, such employee’s Social Security account number and the amount of wages paid to such employee during such calendar quarter.

(2) Commencing with the first calendar quarter of 2014, each employer subject to this chapter who reports wages for employees receiving wages in employment subject to this chapter, and each person or organization that, as an agent, reports wages for employees receiving wages in employment subject to this chapter on behalf of one or more employers subject to this chapter shall submit quarterly the information required by subdivision (1) of this subsection on magnetic tape, diskette, or other similar electronic means which the administrator may prescribe, in a format prescribed by the administrator, unless such employer or agent receives a waiver pursuant to subdivision (5) of this subsection.

(3) Any employer that fails to submit the information required by subdivision (1) of this subsection in a timely manner, as determined by the administrator, shall be liable to the administrator for a late filing fee of twenty-five dollars. Any employer that fails to submit the information required by subdivision (1) of this subsection under a proper state unemployment compensation registration number shall be liable to the administrator for a fee of twenty-five dollars. All fees collected by the administrator under this subdivision shall be deposited in the Employment Security Administration Fund.

(4) Commencing with the first calendar quarter of 2014, each employer subject to this chapter who makes contributions or payments in lieu of contributions for employees receiving wages in employment subject to this chapter, and each person or organization that, as an agent, makes contributions or payments in lieu of contributions for employees receiving wages in employment subject to this chapter on behalf of one or more employers subject to this chapter shall make such contributions or payments in lieu of contributions electronically.

(5) Any employer or any person or organization that, as an agent, submits information pursuant to subdivision (2) of this subsection or makes contributions or payments in lieu of contributions pursuant to subdivision (4) of this subsection may request in writing, not later than thirty days prior to the date a submission of information or a contribution or payment in lieu of contribution is due, that the administrator waive the requirement that such submission or contribution or payment in lieu of contribution be made electronically. The administrator shall grant such request if, on the basis of information provided by such employer or person or organization and on a form prescribed by the administrator, the administrator finds that there would be undue hardship for such employer or person or organization. The administrator shall promptly inform such employer or person or organization of the granting or rejection of the requested waiver. The decision of the administrator shall be final and not subject to further review or appeal. Such waiver shall be effective for twelve months from the date such waiver is granted.

(k) The employer may inspect his account records in the office of the Employment Security Division at any reasonable time.

(P.A. 73-536, S. 4, 12; P.A. 74-229, S. 2–8, 22; P.A. 75-525, S. 3, 13; P.A. 76-74; 76-79; 76-82; 76-88; 76-98; 76-161; 76-259, S. 1, 3; P.A. 77-426, S. 2, 19; P.A. 78-368, S. 4, 5, 11; P.A. 79-187, S. 1; 79-191; 79-631, S. 91, 111; P.A. 80-483, S. 154, 186; P.A. 81-12, S. 1; 81-472, S. 61, 62, 142, 143, 159; P.A. 82-29, S. 1; P.A. 83-547, S. 1, 12; 83-587, S. 49, 96; P.A. 84-312, S. 1, 3; P.A. 85-25; 85-258, S. 2; P.A. 87-76; 87-341, S. 1, 2; P.A. 89-58; P.A. 90-314, S. 1, 3; P.A. 93-243, S. 3, 15; 93-419, S. 1, 9; P.A. 04-60, S. 3; P.A. 05-288, S. 136; P.A. 07-217, S. 145; P.A. 08-60, S. 1; P.A. 09-6, S. 5; P.A. 12-46, S. 1; P.A. 13-66, S. 3; 13-141, S. 1; 13-288, S. 2.)

History: P.A. 74-229 rephrased Subsec. (a)(4)(C) and authorized administrator to determine order of charging where claimant has more than one employer in a quarter and exempting employers who paid wages of $200 or less, added Subsec. (a)(5), set June thirtieth deadline for computation of five-year benefit cost rate in Subsec. (b) and clarified basis for computation and authorized rounding of quotients in Subsec. (b), rephrased Subsec. (d), replaced table and deleted provision re reduction of fund balance tax rate in Subsec. (d), deleted provision re employers review right in Subsec. (f)(3) and distinguished between dominant and controlled and predecessor and successor employers in Subsec. (g); P.A. 75-525 defined “computation date” and “tax year” in Subsec. (a), added provisions re initiating claims filed on or after July 1, 1975, but before June 30, 1978, revised employers liability from 25% of his limit for regular benefits or an amount equaling state’s liability to 50% of benefits paid under extended duration unemployment benefits program, deleted former Subsec. (a)(5), added provisions in Subsec. (c) re calculation of employer’s benefit ratio, revised table in Subsec. (d), made minor changes in Subsec. (f) for clarity and deleted Subsec. (i) which had defined “balance in the unemployment compensation fund”; P.A. 76-74 clarified Subsec. (g) deleting references to mingling of experience records of predecessor and successor employers and inserting provision re acquisition of predecessor’s rating records by successor; P.A. 76-79 substituted “chargeable” for “charged” in Subsec. (c); P.A. 76-82 made language changes for consistency and added provisions re protests by employer in Subsec. (f); P.A. 76-88 changed basis for calculating employer’s benefit ratio in Subsec. (c); P.A. 76-98 provided that weeks of compensation in lieu of notice, severance pay etc. shall be considered a week of employment in determining employer chargeability in Subsec. (a); P.A. 76-161 deleted provisions re initiating claims filed on or after July 1, 1978, in Subsec. (a); P.A. 76-259 clarified Subsec. (a)(4) and specified circumstances under which administrator is to determine manner of charging benefits; P.A. 77-426 deleted references to acquisition of former or predecessor employer’s rates in Subsec. (g)(2); P.A. 78-368 added provisions in Subsec. (a) re benefit years commencing on or after July 1, 1978, in Subsec. (a) and deleted reference to notice of “order of liability” for benefit charges in Subsec. (f); P.A. 79-187 specified notification to employer under Sec. 31-241 in Subsec. (f); P.A. 79-191 added provision in Subsec. (a) protecting employers from charge of benefits resulting from natural disasters and deleted duplicate Subdiv. (5); P.A. 79-631 made technical correction; P.A. 80-483 substituted reference to natural disasters declared by U.S. President for reference to those declared by governor; P.A. 81-12 rearranged the section to increase its clarity and comprehensiveness, placing the definitions of terms in Subsec. (a) and adding definitions of contributing and reimbursing employers, to insert noncharging provisions of the chapter in Subsec. (c), and to simplify the language concerning determination of charged tax rates in Subsec. (e); P.A. 81-472 made technical changes; P.A. 82-29 added the word “would” preceding “result” in Subsec. (c)(1)(E); P.A. 83-547 added Subsec. (e)(2), providing a mechanism to assess employers for the interest due on loans from the federal unemployment account, effective June 9, 1983, and applicable to tax years commencing on or after January 1, 1983; P.A. 83-587 made a technical amendment to Subsec. (g); P.A. 84-312 amended Subsecs. (d) and (e) to increase the maximum employer’s charged tax rate from 5% to 5.4%, amended Subsec. (f) to increase the minimum solvency tax rate from negative 0.4% to 0%, and the Revisors corrected the charged tax rate table in Subsec. (e) to read “5.1%, 5.2%, 5.3%” instead of “.1%, .2%, .3%”, to correct typographical error; P.A. 85-25 amended Subsec. (c) to provide that the noncharging provisions of Subdiv. (1)(F) of said subsection are applicable to reimbursing employers; P.A. 85-258 added Subsec. (c)(1)(I), providing that benefits paid to claimants who quit suitable work for certain compensable reasons shall not be charged against any employer’s account; P.A. 87-76 amended Subsec. (e)(1) to establish an annual cutoff date of September thirtieth for employers’ taxable wage reports which will be used to calculate the employers’ benefit ratio; P.A. 87-341 amended Subsec. (e)(2) to provide that any excess of assessments made for payment of federal interest charges shall be transferred to the employment security administration fund; P.A. 89-58 added Subsec. (j)(2), providing for the submittal of certain information by electronic methods; P.A. 90-314 amended Subsec. (c) to increase the minimum wages an employer is required to pay a claimant in his base period in order to be charged for the claimant’s benefits from $300 to $500; P.A. 93-243 amended Subsec. (c) to prohibit charging employers’ experience accounts for benefits paid to employees discharged upon detection of drug abuse, amended Subsec. (e) to allow reimbursement of advance fund from excess funds generated by experience tax and to add Subpara. (B) imposing a new assessment on employers to reimburse and pay interest due on advances from advance fund, and amended Subsec. (f) to delete fund balance tax rate table and establish a new formula for calculating the fund balance tax rate, effective June 23, 1993; P.A. 93-419 amended Subsec. (f) to clarify that the administrator is required to establish a fund balance tax rate for each calendar year beginning with calendar year 1994, and made technical changes, effective July 1, 1993; P.A. 04-60 amended Subsec. (j) to make technical changes in Subdivs. (1) and (2), and add Subdiv. (3) imposing $25 filing fee on employers that file untimely quarterly reports and requiring deposit of all such fees into Employment Security Administration Fund, effective July 1, 2004; P.A. 05-288 made technical changes in Subsec. (c)(1), effective July 13, 2005; P.A. 07-217 made technical changes in Subsec. (d), effective July 12, 2007; P.A. 08-60 amended Subsec. (j) by adding Subdiv. (4) requiring employers with 250 or more employees to electronically file unemployment compensation contribution or payment in lieu of contributions; P.A. 09-6 made technical changes in Subsec. (j)(4), effective May 4, 2009; P.A. 12-46 amended Subsec. (f) to designate existing provisions as Subdiv. (1) and amend same by adding provisions re fund balance tax rate and high cost multiple applicable to calendar year 2013 and calendar years thereafter and adding provisions re excess fund balance, and to add Subdiv. (2) re calculation of average high cost multiple; P.A. 13-66 amended Subsec. (h) by adding Subdiv. (4) re combined wage claims; P.A. 13-141 amended Subsec. (j) by replacing “first calendar quarter of 1991” with “first calendar quarter of 2014”, deleting provision re 250 employee threshold for applicability and changing exemption for electronic submission from demonstrating a lack of technological capability to receiving a waiver from administrator pursuant to Subdiv. (5) in Subdiv. (2), by replacing “first calendar quarter of 2009” with “first calendar quarter of 2014” and deleting provision re 250 employee threshold for applicability in Subdiv. (4), and by adding Subdiv. (5) re procedure for petitioning administrator to waive electronic submission requirement, effective January 1, 2014; P.A. 13-288 amended Subsec. (j)(3) by adding provision re fee for employers that fail to submit information under a proper state unemployment compensation registration number.



Section 31-225b to 31-226 - Compensable separation charge, compensable period; rehire credits. Exception re date of filing application. Account not charged if claimant employed at that time; notice required. Employer’s account not charged during employee’s disqualification period; application, notice, appeal. Pooling of benefits not charged; exception. Quarterly reports of wage information. Merit rating indexes.

Sections 31-225b to 31-226, inclusive, are repealed.

(1949 Rev., S. 7498; 1949, 1953, 1955, S. 3066d; 1953, S. 3067d; 1953, 1955, S. 3065d; 1957, P.A. 464, S. 3; 596, S. 4; 1967, P.A. 790, S. 6, 7; October, 1970, P.A. 1, S. 9; 1971, P.A. 835, S. 10; P.A. 73-53; 73-289, S. 7, 10; 73-536, S. 5, 8–12; P.A. 74-229, S. 9–12, 22; 74-338, S. 68, 94; P.A. 75-525, S. 4–6, 13; 75-567, S. 66, 80; P.A. 76-90; 76-259, S. 2, 3; P.A. 78-368, S. 10, 11; P.A. 81-5, S. 7; 81-12, S. 3.)



Section 31-226a - Discharge, discipline, penalty or discrimination prohibited. Right of action.

(a) No employer shall discharge, discipline, penalize or in any manner discriminate against any employee because the employee has filed a claim or instituted or caused to be instituted any proceeding under this chapter, or has testified or is about to testify in any such proceeding or because of the exercise by such employee on behalf of himself or others of any right afforded by this chapter.

(b) Any employee who believes that such employee has been discharged, disciplined, penalized or otherwise discriminated against by any person in violation of this section may file a complaint with the Labor Commissioner alleging violation of the provisions of subsection (a) of this section. Upon receipt of any such complaint, the commissioner shall hold a hearing. After the hearing, the commissioner shall send each party a written copy of the commissioner’s decision. The commissioner may award the employee all appropriate relief including rehiring or reinstatement to such employee’s previous job, payment of back wages and reestablishment of employee benefits to which such employee otherwise would have been eligible if such employee had not been discharged, disciplined, penalized or discriminated against. Any employee who prevails in such a complaint shall be awarded reasonable attorney’s fees and costs. Any party aggrieved by the decision of the commissioner may appeal the decision to the Superior Court in accordance with the provisions of chapter 54.

(c) The commissioner may request the Attorney General to bring an action in the Superior Court for injunctive relief requiring compliance with any award, decision or judgment issued by the commissioner under this section.

(P.A. 88-169; 88-364, S. 106, 123; P.A. 01-147, S. 3.)

History: P.A. 88-364 made technical change; P.A. 01-147 made technical changes for purposes of gender neutrality in Subsec. (b) and added Subsec. (c) permitting commissioner to request Attorney General to bring action for injunctive relief requiring compliance with award, decision or judgment of commissioner.



Section 31-227 - Payment of benefits. Disqualifying services. Offsets and deductions: Pensions, child support obligations and state, federal and local income taxes.

(a) Benefits shall be payable only to individuals who are unemployed and are eligible for benefits. Benefits shall be payable only out of the Unemployment Compensation Fund.

(b) All benefits shall be payable through the state public employment bureaus or such other public agencies as the administrator, by regulations, may designate and at such times and in such manner as he may prescribe.

(c) Whenever any benefit claimant dies leaving unpaid benefits due him in accordance with the provisions of this chapter, the administrator may, in his discretion, pay the amount of such unpaid benefits in the manner set forth in section 45a-273, and such payment shall discharge the administrator from liability to any person on account of such benefits.

(d) Benefits based on service in employment defined in subdivisions (1) (C) and (D) of subsection (a) of section 31-222 shall be payable in the same amount, on the same terms and subject to the same conditions as compensation payable on the basis of other service subject to this chapter; except that (1) with respect to weeks of unemployment beginning after December 31, 1977, benefits shall not be paid based on service performed in an instructional, research or principal administrative capacity for an educational institution for any week of unemployment commencing during the period between two successive academic years, or during a similar period between two regular terms, whether or not successive, or during a period of paid sabbatical leave provided for in the individual’s contract, to any individual if such individual performs such services in the first of such academic years (or terms) and if there is a contract or a reasonable assurance that such individual will perform services in any such capacity for any educational institution in the second of such academic years or terms; (2) with respect to weeks of unemployment beginning after October 29, 1983, for service performed in any other capacity for an educational institution, benefits shall not be paid on the basis of such services to any individual for any week which commences during a period between two successive academic years or terms if such individual performs such services in the first of such academic years or terms and there is a reasonable assurance that such individual will perform such services in the second of such academic years or terms, except that if benefits are denied to any individual under this subdivision and such individual is not offered an opportunity to perform such services for the educational institution for the second of such academic years or terms, such individual shall be entitled to a retroactive payment of benefits for each week for which the individual filed a timely claim for benefits and for which benefits were denied solely by reason of this subdivision; (3) with respect to weeks of unemployment beginning after March 31, 1984, for services described in subdivisions (1) and (2), benefits shall not be payable on the basis of such services to any individual for any week which commences during an established and customary vacation period or holiday recess if such individual performs such services in the period immediately before such vacation period or holiday recess and there is a reasonable assurance that such individual will perform such services in the period immediately following such vacation period or holiday recess; (4) with respect to weeks of unemployment beginning after March 31, 1984, for services described in subdivisions (1) and (2), benefits shall not be payable on the basis of such services under the circumstances prescribed in subdivisions (1), (2) and (3) to any individual who performed such services in an educational institution while in the employ of an educational service agency. For purposes of this subdivision the term “educational service agency” means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing such services to one or more educational institutions.

(e) Benefits shall not be paid to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive sport seasons (or similar periods) if such individual performed such services in the first of such seasons (or similar periods) and there is a reasonable assurance that such individual will perform such services in the later of such seasons (or similar periods).

(f) (A) Benefits shall not be payable on the basis of services performed by an alien unless such alien is an individual who was lawfully admitted for permanent residence at the time such services were performed, was lawfully present for purposes of performing such services or was permanently residing in the United States under color of law at the time such services were performed (including an alien who is lawfully present in the United States as a result of the application of the provisions of Section 203(a)(7) or Section 212(d)(5) of the Immigration and Nationality Act). (B) Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits. (C) In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of his alien status shall be made except upon a preponderance of the evidence.

(g) With respect to benefit years beginning on or after October 1, 1981, for any week with respect to which an individual is receiving a pension, which shall include a governmental or other pension, retirement or retired pay, annuity, or any other similar periodic payment, under a plan maintained or contributed to by a base period employer, the weekly benefit rate payable to such individual for such week shall be reduced by the prorated weekly amount of the pension. If contributions were made to the pension plan by the individual, the prorated weekly pension amount shall be reduced by the proportion that such individual’s contributions bear to the total of all payments for such individual into the plan, except that if the pension is paid under the Social Security Act, the individual’s contributions to the plan shall reduce the prorated weekly pension amount by one hundred per cent. If, as a result of the reduction made under the provisions of this subsection, the individual’s weekly benefit rate is not a whole dollar amount, the weekly benefit rate payable to such individual shall be the next lower whole dollar amount. No reduction shall be made under this subsection by reason of the receipt of a pension, except in the case of pensions paid under the Social Security Act or the Railroad Retirement Act of 1974, if the services performed by the individual during the base period for such employer, or remuneration received for such services, did not affect the individual’s eligibility for, or increase the amount of, such pension, retirement or retired pay, annuity, or similar payment.

(h) (1) An individual filing an initial claim for unemployment compensation shall, at the time of filing such claim, disclose whether or not the individual owes child support obligations as defined under subdivision (6) of this subsection. If any such individual discloses that he or she owes child support obligations and has been determined to be eligible for unemployment compensation, the administrator shall notify the state or local child support enforcement agency enforcing such obligation that the individual is eligible for unemployment compensation.

(2) The administrator shall deduct and withhold from any unemployment compensation payable to an individual who owes child support obligations (A) the amount specified by the individual to the administrator to be deducted and withheld under this subsection, if neither subparagraph (B) nor (C) is applicable, or (B) the amount determined pursuant to an agreement submitted to the administrator under Section 654(20)(B)(i) of the Social Security Act by the state or local child support enforcement agency, unless subparagraph (C) is applicable, or (C) any amount otherwise required to be so deducted and withheld from such unemployment compensation pursuant to legal process, as defined in Section 662(e) of the Social Security Act, properly served upon the administrator.

(3) Any amount deducted and withheld under subdivision (2) shall be paid by the administrator to the appropriate state or local child support enforcement agency.

(4) Any amount deducted and withheld under subdivision (2) shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the state or local child support enforcement agency in satisfaction of the individual’s child support obligations.

(5) This subsection shall be applicable only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the administrator under this subsection which are attributable to child support obligations being enforced by such state or local child support enforcement agency.

(6) For purposes of this subsection, the term “unemployment compensation” means any compensation payable under this chapter, including amounts payable by the administrator pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment; “child support obligations” includes only obligations which are being enforced pursuant to a plan described in Section 654 of the Social Security Act which has been approved by the Secretary of Health and Human Services under Part D of Title IV of the Social Security Act; and “state or local child support enforcement agency” means any agency of this state or a political subdivision thereof operating pursuant to a plan described in Section 654 of the Social Security Act which has been approved by the Secretary of Health and Human Services under Part D of Title IV of the Social Security Act.

(i) (1) An individual filing a new claim for unemployment compensation shall at the time of filing such claim be advised that: (A) Unemployment compensation is subject to federal, state and local income tax; (B) requirements exist pertaining to estimated tax payments; (C) the individual may elect to have federal income tax deducted and withheld from the individual’s payment of unemployment compensation at the amount specified in the federal Internal Revenue Code; (D) the individual may elect to have state income tax deducted and withheld from the individual’s payment of unemployment compensation at the rate of three per cent; (E) the individual shall be permitted to change a previously elected withholding status one time in a benefit year; and (F) an individual who elects deductions pursuant to subparagraph (C) or (D) of this subdivision shall be subject to deductions pursuant to subparagraphs (C) and (D) of this subdivision. (2) Amounts deducted and withheld from unemployment compensation shall remain in the Unemployment Compensation Fund until transferred to the federal or state taxing authority as a payment of income tax. (3) The commissioner shall follow all procedures specified by the United States Department of Labor and the federal Internal Revenue Service pertaining to the deducting and withholding of federal and state income taxes. (4) Amounts shall be deducted and withheld in accordance with any regulations adopted by the commissioner to implement the provisions of this subsection. (5) For purposes of this subsection, “unemployment compensation” means any compensation payable under this chapter, including amounts payable by the administrator pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment.

(j) On and after January 1, 1997, the administrator shall deduct and withhold federal income tax from benefits payable to any individual who elected to have such deductions and withholdings under subsection (i) of this section.

(1949 Rev., S. 7500; 1971, P.A. 835, S. 11; P.A. 77-426, S. 3, 19; P.A. 78-368, S. 7, 11; P.A. 81-318, S. 5, 8; P.A. 82-361, S. 8; P.A. 83-547, S. 4, 12; 83-587, S. 50, 96; Dec. Sp. Sess. P.A. 83-1, S. 1, 2; P.A. 90-314, S. 2, 3; P.A. 96-206, S. 1; P.A. 04-214, S. 3.)

History: 1971 act divided section into Subsecs. and added Subsec. (d) re basis for payment of benefits; P.A. 77-426 added provisions re payments for service performed after December 31, 1977, in Subsec. (d) and added Subsecs. (e) and (f) re payment of benefits to those in sports and for aliens; P.A. 78-368 specified applicability to weeks of unemployment rather than to weeks of service performed in Subsec. (d) and reworded Subdiv. (2) for clarity; P.A. 81-318 added Subsec. (g) concerning reductions in benefits for those receiving pensions; P.A. 82-361 added Subsec. (h), which provided a process for the deduction of child support payments from unemployment compensation benefits paid to claimants who have child support obligations; P.A. 83-547 amended Subsec. (g) to provide that the weekly benefit rate, after reduction pursuant to this section, shall be rounded to the next lower, rather than higher, dollar; P.A. 83-587 made technical changes in Subsec. (h); Dec. Sp. Sess. P.A. 83-1 amended Subsec. (d) to remove obsolete language, to establish that, beginning October 29, 1983, all nonprofessional educational employees be denied benefits between academic years and terms if they are likely to be rehired, to provide for retroactive payments to those who are not rehired, to deny payments to educational employees for vacation periods and holidays, and to treat educational service agency employees the same as educational employees for the payment of benefits, in order to conform with federal requirements; P.A. 90-314 amended Subsec. (f) to conform the language to the form required by federal regulation; P.A. 96-206 added Subsecs. (i) and (j) establishing provisions for the withholding of taxes from unemployment benefits; P.A. 04-214 amended Subsec. (g) to make technical changes and to eliminate benefit reduction for individuals receiving a Social Security pension.

Where cessation of work was voluntary on plaintiff’s part, through agency of union, plaintiffs not entitled to benefits. 25 CS 295.



Section 31-228 - Benefit for total unemployment.

An eligible individual who is totally unemployed throughout a week, which shall be, at the discretion of the administrator, either a calendar week or a payroll week of seven consecutive days as determined by the administrator, shall be paid, with respect to such week, an amount equal to his total unemployment benefit rate for the benefit year during which such week of unemployment occurs. An individual shall be deemed to be totally unemployed throughout a week if he has performed during that week no services for which remuneration of any nature is payable, except service performed in the employ of any town, city or other political subdivision, which service is performed in lieu of payment of any delinquent tax payable to such town, city or other political subdivision and for which no other remuneration is payable and has not engaged in any self-employment.

(1949 Rev., S. 7501; P.A. 78-307, S. 1.)

History: P.A. 78-307 added exception for service performed in employ of towns, cities, etc. in lieu of payment of delinquent tax.

Section does not apply to holiday pay. 15 CS 501.



Section 31-229 - Benefit for partial unemployment.

An eligible individual who is partially unemployed throughout a week, which shall be, at the discretion of the administrator, either a calendar week or a payroll week of seven consecutive days as determined by the administrator, shall be paid with respect to such week an amount equal to his benefit rate for total unemployment reduced by an amount equal to two-thirds, rounded to the next higher whole dollar, of the total remuneration, rounded to the nearest whole dollar, of any nature payable to him for services of any kind during such week, except service performed in the employ of any town, city or other political subdivision, which service is performed in lieu of payment of any delinquent tax payments to such town, city or other political subdivision. An individual shall be deemed to be partially unemployed in any week of less than full-time work if the total remuneration of any nature payable to him for services of any kind during such week, except service performed in the employ of any town, city or other political subdivision, which service is performed in lieu of payment of any delinquent tax payments to such town, city or other political subdivision, amounts to less than one and one-half times his benefit rate for total unemployment rounded to the next highest dollar. For purposes of this section, remuneration shall also include any holiday pay payable with respect to any such week, whether or not any service was performed during such week or was in any other way required for receipt of such holiday pay. For purposes of this section, the administrator shall consider earnings derived from self-employment, but only to the extent such earnings are actually received or payable with respect to a given week of partial unemployment.

(1949 Rev., S. 7502; 1967, P.A. 790, S. 8; P.A. 78-307, S. 2; P.A. 83-539; 83-547, S. 3, 12; P.A. 94-116, S. 19, 28.)

History: 1967 act provided for payment of amount “equal to his benefit rate ... reduced by an amount equal to two-thirds rounded to the nearest whole dollar of the total remuneration” rather than of amount “equal to the excess of his benefit rate over the total remuneration”, provided for rounding of total remuneration, deleted provision which stated that first $3 of remuneration and fractions of dollars be disregarded “provided his weekly benefit for partial unemployment shall in no event exceed his benefit rate for total unemployment” and changed basis for determination of partial unemployment from $3 more than benefit rate for total unemployment to one and one-half times that rate; P.A. 78-307 added exception re service in employ of towns, etc. performed in lieu of delinquent tax payment; P.A. 83-539 provided that “remuneration” includes holiday pay, whether or not services were required for receipt of such pay and excludes services performed in lieu of payment of delinquent taxes; P.A 83-547 provided that an individual who is partially unemployed shall have his maximum benefit rate reduced by an amount equal to two-thirds of remuneration received, rounded to the next higher, rather than “nearest”, dollar; P.A. 94-116 added a provision requiring the administrator to consider earnings derived from self-employment, but only to the extent that the earnings are actually received as payable with respect to a given week of partial employment, effective July 1, 1994.

Cited. 15 CS 501.



Section 31-230 - Benefit year, base period and alternative base period. Regulations.

(a) An individual’s benefit year shall commence with the beginning of the week with respect to which the individual has filed a valid initiating claim and shall continue through the Saturday of the fifty-first week following the week in which it commenced, provided no benefit year shall end until after the end of the third complete calendar quarter, plus the remainder of any uncompleted calendar week that began in such quarter, following the calendar quarter in which it commenced, and provided further, the benefit year of an individual who has filed a combined wage claim, as described in subsection (b) of section 31-255, shall be the benefit year prescribed by the law of the paying state. In no event shall a benefit year be established before the termination of an existing benefit year previously established under the provisions of this chapter. Except as provided in subsection (b) of this section, the base period of a benefit year shall be the first four of the five most recently completed calendar quarters prior to such benefit year, provided such quarters were not previously used to establish a prior valid benefit year and provided further, the base period with respect to a combined wage claim, as described in subsection (b) of section 31-255, shall be the base period of the paying state, except that for any individual who is eligible to receive or is receiving workers’ compensation or who is properly absent from work under the terms of the employer’s sick leave or disability leave policy, the base period shall be the first four of the five most recently worked quarters prior to such benefit year, provided such quarters were not previously used to establish a prior valid benefit year and provided further, the last most recently worked calendar quarter is no more than twelve calendar quarters prior to the date such individual makes an initiating claim. As used in this section, an initiating claim shall be deemed valid if the individual is unemployed and meets the requirements of subdivisions (1) and (3) of subsection (a) of section 31-235. The base period of an individual’s benefit year shall include wages paid by any nonprofit organization electing reimbursement in lieu of contributions, or by the state and by any town, city or other political or governmental subdivision of or in this state or of any municipality to such person with respect to whom such employer is subject to the provisions of this chapter. With respect to weeks of unemployment beginning on or after January 1, 1978, wages for insured work shall include wages paid for previously uncovered services. For purposes of this section, the term “previously uncovered services” means services that (1) were not employment, as defined in section 31-222, and were not services covered pursuant to section 31-223, at any time during the one-year period ending December 31, 1975; and (2) (A) are agricultural labor, as defined in subparagraph (H) of subdivision (1) of subsection (a) of section 31-222, or domestic service, as defined in subparagraph (J) of subdivision (1) of subsection (a) of section 31-222, or (B) are services performed by an employee of this state or a political subdivision of this state, as provided in subparagraph (C) of subdivision (1) of subsection (a) of section 31-222, or by an employee of a nonprofit educational institution that is not an institution of higher education, as provided in subparagraph (E)(iii) of subdivision (1) of subsection (a) of section 31-222, except to the extent that assistance under Title II of the Emergency Jobs and Unemployment Assistance Act of 1974 was paid on the basis of such services.

(b) The base period of a benefit year for any individual who is ineligible to receive benefits using the base period set forth in subsection (a) of this section shall be the four most recently completed calendar quarters prior to the individual’s benefit year, provided such quarters were not previously used to establish a prior valid benefit year, except that for any such individual who is eligible to receive or is receiving workers’ compensation or who is properly absent from work under the terms of an employer’s sick leave or disability leave policy, the base period shall be the four most recently worked calendar quarters prior to such benefit year, provided such quarters were not previously used to establish a prior valid benefit year and provided further, the last most recently worked calendar quarter is not more than twelve calendar quarters prior to the date such individual makes the initiating claim. If the wage information for an individual’s most recently worked calendar quarter is unavailable to the administrator from regular quarterly reports of systematically accessible wage information, the administrator shall promptly contact the individual’s employer to obtain such wage information.

(1949 Rev., S. 7503; 1949, 1953, S. 3068d; 1969, P.A. 700, S. 4; 1971, P.A. 835, S. 12; P.A. 73-78; P.A. 75-334; 75-525, S. 7, 13; P.A. 77-115; 77-426, S. 5, 19; P.A. 79-40; 79-376, S. 30; P.A. 83-421; May 9 Sp. Sess. 02-7, S. 69; P.A. 05-34, S. 1; P.A. 07-193, S. 1.)

History: 1969 act made minor wording changes for clarity; 1971 act added reference to “governmental” subdivisions and included wages paid by nonprofit organizations electing reimbursement in lieu of contributions; P.A. 73-78 clarified continuation of benefit year as “through the Saturday of the fifty-first week following the week in which it commenced” and prohibited establishment of new benefit year before termination of existing benefit year; P.A. 75-334 added exception re benefit year base period for those eligible to receive or receiving workmen’s compensation; P.A. 75-525 required that benefit year and benefit period of claimant’s filing combined claim be that prescribed by paying state; P.A. 77-115 required that last most recently worked quarter be no more than twelve, rather than four, quarters before claim made in provision re those receiving or eligible to receive workmen’s compensation; P.A. 77-426 added provisions re weeks of unemployment beginning on and after January 1, 1978; P.A. 79-40 excluded use of quarters used previously to establish prior benefit year in establishing base period for subsequent benefit year; P.A. 79-376 substituted “workers’” for “workmen’s” compensation; P.A. 83-421 provided that, for any individual who is properly on sick or disability leave from his employment, the base period will be the first four of the five most recently worked quarters prior to the benefit year; (Revisor’s note: In 1991 the reference to “this subsection” was changed editorially by the Revisors to read “this section”); May 9 Sp. Sess. P.A. 02-7 designated existing provisions as Subsec. (a) and made technical changes therein, added new Subsec. (b) to establish a temporary, alternative method for calculating the base period of a benefit year for individuals ineligible to receive benefits using the original base period set forth in Subsec. (a), and added new Subsec. (c) to require the administrator to adopt regulations implementing the alternative base period authorized by Subsec. (b), effective August 15, 2002; P.A. 05-34 amended Subsec. (b) to extend period during which alternative base period may be calculated to December 31, 2007, and deleted former Subsec. (c) re adoption of regulations; P.A. 07-193 amended Subsec. (b) by eliminating sunset date and making alternative base period permanent.

Cited. 17 CA 441.

Cited. 44 CS 285.



Section 31-231 - Total unemployment benefit rate.

Section 31-231 is repealed.

(1949 Rev., S. 7504; 1953, 1955, S. 3069d; 1957, P.A. 464, S. 1; 1959, P.A. 680, S. 1; February, 1965, P.A. 550, S. 1; 1967, P.A. 790, S. 23.)



Section 31-231a - Total unemployment benefit rate.

(a) For a construction worker identified pursuant to regulations adopted in accordance with subsection (c) of this section, the total unemployment benefit rate for the individual’s benefit year commencing on or after April 1, 1996, shall be an amount equal to one twenty-sixth, rounded to the next lower dollar, of his total wages paid during that quarter of his current benefit year’s base period in which wages were the highest but not less than fifteen dollars nor more than the maximum benefit rate as provided in subsection (b) of this section.

(b) For an individual not included in subsection (a) of this section, the individual’s total unemployment benefit rate for his benefit year commencing after September 30, 1967, shall be an amount equal to one twenty-sixth, rounded to the next lower dollar, of the average of his total wages, as defined in subdivision (1) of subsection (b) of section 31-222, paid during the two quarters of his current benefit year’s base period in which such wages were highest but not less than fifteen dollars nor more than one hundred fifty-six dollars in any benefit year commencing on or after the first Sunday in July, 1982, nor more than sixty per cent rounded to the next lower dollar of the average wage of production and related workers in the state in any benefit year commencing on or after the first Sunday in October, 1983, and provided the maximum benefit rate in any benefit year commencing on or after the first Sunday in October, 1988, shall not increase more than eighteen dollars in any benefit year, such increase to be effective as of the first Sunday in October of such year. The average wage of production and related workers in the state shall be determined by the administrator, on or before August fifteenth annually, as of the year ended the previous June thirtieth to be effective during the benefit year commencing on or after the first Sunday of the following October and shall be so determined in accordance with the standards for the determination of average production wages established by the United States Department of Labor, Bureau of Labor Statistics.

(c) The administrator shall adopt regulations pursuant to the provisions of chapter 54 to implement the provisions of this section. Such regulations shall specify the National Council on Compensation Insurance employee classification codes which identify construction workers covered by subsection (a) of this section and specify the manner and format in which employers shall report the identification of such workers to the administrator.

(1967, P.A. 790, S. 9; P.A. 82-448, S. 1, 3; P.A. 83-547, S. 2, 12; P.A. 88-228; P.A. 93-243, S. 4, 15; P.A. 95-323, S. 7, 8.)

History: P.A. 82-448 raised maximum dollar amount of benefit from $146 to $156 per benefit year for years commencing on or after the first Sunday in July, 1982, deleting obsolete reference to $70 maximum for benefit year commencing Oct. 5, 1968, and raised yearly cap on rate increases from $6 to $12 for benefit years commencing on or after the first Sunday in October, 1983, revising other obsolete date references as necessary; P.A. 83-547 provided that the total unemployment benefit rate shall be rounded to the next lower, rather than higher, dollar; P.A. 88-228 raised the yearly cap on rate increases from $12 to $18 for benefit years commencing on or after the first Sunday in October, 1988; P.A. 93-243 changed the formula for calculating total unemployment benefit rate from one twenty-sixth of total wages earned during quarter when earnings are highest to one twenty-sixth of average of total wages earned during two quarters when earnings are highest, effective July 1, 1994; P.A. 95-323 inserted new Subsecs. (a) specifying a new total unemployment benefit rate for construction workers, and (c) re adoption of regulations and made technical corrections in prior provisions, now designated as Subsec. (b), effective October 1, 1995, and applicable to any separation of employment occurring on or after that date.



Section 31-231b - Maximum limitation on total benefits.

Except as provided in sections 31-232a to 31-232k, inclusive, no individual shall receive benefits for unemployment occurring during his benefit year commencing after September 30, 1967, in excess of twenty-six times his total unemployment benefit rate.

(1967, P.A. 790, S. 10; October, 1970, P.A. 1, S. 10; P.A. 77-426, S. 9, 19; P.A. 81-17, S. 3, 9.)

History: 1970 act added reference to Secs. 31-232b to 31-232j; P.A. 77-426 deleted provision prohibiting receipt of benefits exceeding 75% of total earnings in base period of benefit year, including dependency allowances; P.A. 81-17 included Sec. 31-232k within the exception to the terms of this section.



Section 31-232 - Maximum limitation on total benefits.

Section 31-232 is repealed.

(1949 Rev., S. 7505; 1949, S. 1329b; 1953, 1955, S. 3070d; 1957, P.A. 464, S. 2; 1959, P.A. 680, S. 2; February, 1965, P.A. 550, S. 2; 1967, P.A. 790, S. 23.)



Section 31-232a - Additional benefits payable during periods of substantial unemployment.

When an extended benefit period is in effect as provided in section 31-232b, each person who, prior to the expiration of his current benefit year, has received the maximum amount of benefits to which he is entitled, under the provisions of section 31-231b, shall be entitled to receive, except as hereinafter provided and except as provided in section 31-232h, during the balance of his current benefit year, at his current benefit rate and dependency allowances thirteen times his benefit rate for total unemployment and dependency allowances. No person who is eligible to receive benefits under an Act of Congress providing for unemployment compensation benefits, pursuant to a contract entered into by the administrator, shall receive benefits under this section until he has received the full amount of his entitlement under such Act of Congress.

(1959, P.A. 680, S. 3; 1961, P.A. 589; 1967, P.A. 790, S. 11; 1969, P.A. 510; October, 1970, P.A. 1, S. 11; 1971, P.A. 835, S. 13; P.A. 76-414, S. 1; P.A. 82-361, S. 2, 10.)

History: 1961 act clarified provisions and required that benefits be paid under act of Congress if person is eligible for such benefits before payment is made under this section and limited benefits to not more than thirty-nine times the total unemployment benefit rate; 1967 act deleted provisions re “durational” amount of payments and limited benefits to not more than 75% of total earnings in base period of benefit year including dependency allowances; 1969 act deleted provision which limited benefits to no more than thirty-nine times the total unemployment benefit rate and no more than 75% of total earnings in base period of benefit year including dependency allowances; 1970 act added exception re Sec. 31-232h; 1971 act redefined “rate of insured unemployment”; P.A. 76-414 made provisions applicable to extended benefit periods rather than to periods of substantial unemployment, deleting provision authorizing administrator to determine rate of insured unemployment and deleting definition of “rate of insured unemployment”; P.A. 82-361 deleted reference to benefit periods in effect solely by reason of a national “on” indicator in keeping with amendment to Sec. 31-232b made by the act, effective September 26, 1982.



Section 31-232b - Extended benefits: Definitions.

As used in subsection (d) of section 31-222, sections 31-231b and 31-232a to 31-232k, inclusive, subdivision (8) of subsection (a) of section 31-236 and section 31-250, unless the context clearly requires otherwise:

(a) (1) “Extended benefit period” means a period which (A) begins with the third week after a week for which there is a state “on” indicator; and (B) ends with either of the following weeks, whichever occurs later: (i) The third week after the first week for which there is a state “off” indicator; or (ii) the thirteenth consecutive week of such period; provided no extended benefit period may begin by reason of a state “on” indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state.

(2) With respect to benefits for weeks of unemployment beginning after September 26, 1982, there is a state “on” indicator for a week if, for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment, as defined in subdivision (7) of this subsection, (A) equaled or exceeded five per cent and equaled or exceeded one hundred twenty per cent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding two calendar years, or (B) equaled or exceeded six per cent.

(3) With respect to benefits for weeks of unemployment beginning after June 23, 1993, there is a state “on” indicator for a week if the average rate of total unemployment in the state, as determined by the United States Secretary of Labor, for the period consisting of the most recent three months for which data for all states are published before the close of such week (A) equals or exceeds six and one-half per cent, and (B) equals or exceeds one hundred ten per cent of such average for either or both of the corresponding three-month periods ending in the two preceding calendar years.

(4) Notwithstanding the provisions of subdivision (2) of this subsection, with respect to benefits for weeks of unemployment (A) beginning after December 17, 2010, and ending on or before December 31, 2011, or (B) beginning after the date established in federal law permitting this subdivision for which there is one hundred per cent federal sharing authorized by federal law, there is a state “on” indicator for a week if, for the period consisting of such week and the immediately preceding twelve weeks, the rate of insured unemployment, as defined in subdivision (7) of this subsection, (i) equaled or exceeded five per cent and equaled or exceeded one hundred twenty per cent of the average of such rates for the corresponding thirteen-week period ending in each of the preceding three calendar years, or (ii) equaled or exceeded six per cent.

(5) Notwithstanding the provisions of subdivision (3) of this subsection, with respect to benefits for weeks of unemployment (A) beginning after December 17, 2010, and ending on or before December 31, 2011, or (B) beginning after the date established in federal law permitting this subdivision for which there is one hundred per cent federal sharing authorized by federal law, there is a state “on” indicator for a week if the average rate of total unemployment in the state, as determined by the United States Secretary of Labor, for the period consisting of the most recent three months for which data for all states are published before the close of such week (i) equals or exceeds six and one-half per cent, and (ii) equals or exceeds one hundred ten per cent of such average for any or all of the corresponding three-month periods ending in the three preceding calendar years.

(6) There is a state “off” indicator for a week only if none of the options specified in subdivisions (2) to (5), inclusive, of this subsection result in an “on” indicator.

(7) “Rate of insured unemployment”, for the purposes of subdivisions (2) and (4) of this subsection, means the percentage derived by dividing (A) the average weekly number of individuals filing claims for regular benefits in this state for weeks of unemployment with respect to the most recent thirteen-consecutive-week period, as determined by the administrator on the basis of his reports to the United States Secretary of Labor, by (B) the average monthly employment covered under the provisions of this chapter, for the first four of the most recent six completed calendar quarters ending before the end of such thirteen-week period.

(8) “Regular benefits” means benefits payable to an individual under this chapter, or under any other state law, including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 USC Chapter 85, other than extended benefits and additional benefits.

(9) “Extended benefits” means benefits, including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 USC Chapter 85, payable to an individual under the provisions of subsection (d) of section 31-222, sections 31-231b and 31-232a to 31-232k, inclusive, subdivision (8) of subsection (a) of section 31-236 and section 31-250 for weeks of unemployment in his eligibility period.

(10) “Additional benefits” means benefits payable to exhaustees by reason of conditions of high unemployment or by reason of other special factors under the provisions of section 31-232a.

(11) “Eligibility period” of an individual means the period consisting of the weeks in his benefit year which begin in an extended benefit period and, if his benefit year ends within such extended benefit period, any weeks thereafter which begin in such period.

(12) “Exhaustee” means an individual who, with respect to any week of unemployment in his eligibility period: (A) Has received, prior to such week, all of the regular benefits that were available to him under this chapter, or any other state law, including dependents’ allowances and benefits payable to federal civilian employees and ex-servicemen under 5 USC Chapter 85, in his current benefit year that includes such week; provided, for the purposes of this subparagraph, an individual shall be deemed to have received all of the regular benefits that were available to him although, as a result of a pending appeal with respect to wages or employment or both that were not considered in the original monetary determination in his benefit year, he may subsequently be determined to be entitled to added regular benefits; or (B) his benefit year having expired prior to such week, has no, or insufficient, wages or employment or both on the basis of which he could establish a new benefit year that would include such week; and (C) (i) has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the Trade Expansion Act of 1962, the Automotive Products Trade Act of 1965 and such other federal laws as are specified in regulations issued by the United States Secretary of Labor; and (ii) has not received and is not seeking unemployment benefits under the unemployment compensation law of the Virgin Islands or of Canada, provided that the reference to the Virgin Islands shall be inapplicable effective on the day after the day on which the United States Secretary of Labor approves under Section 3304(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, an unemployment compensation law submitted to the Secretary by the Virgin Islands for approval; but, if he is seeking such benefits and the appropriate agency finally determines that he is not entitled to benefits under such law, he is considered an exhaustee.

(13) “State law” means the unemployment insurance law of any state, approved by the United States Secretary of Labor under Section 3304 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(14) “High unemployment period” means any period during which an extended benefit period would be in effect if subparagraph (A) of subdivision (3) of this subsection were applied by substituting eight per cent for six and one-half per cent.

(b) “Wages” means all remuneration for employment, as defined in subsection (b) of section 31-222.

(c) “Administrator” means the Labor Commissioner, as defined in subsection (c) of section 31-222.

(October, 1970, P.A. 1, S. 1; P.A. 75-525, S. 8, 13; P.A. 77-426, S. 4, 19; P.A. 78-368, S. 8, 11; P.A. 81-6; 81-17, S. 2, 9; P.A. 82-361, S. 1, 10; P.A. 89-211, S. 32; P.A. 93-243, S. 12, 15; 93-419, S. 5, 6, 9; P.A. 11-87, S. 1.)

History: P.A. 75-525 added references to Sec. 31-222(d) and deleted references to Sec. 31-226(g); P.A. 77-426 redefined state and national “on” and “off” indicators and clarified applicability re Virgin Islands in Subdiv. (11); P.A. 78-368 redefined state “on” and “off” indicators; P.A. 81-6 clarified the definitions of state “on” and “off” indicators in Subsec. (a)(4) and (5); P.A. 81-17 extended the use of such definitions to Sec. 31-232k; P.A. 82-361 removed the national “on” and “off” indicators for extended benefits and increased the state “on” indicator to a rate of insured unemployment which equals or exceeds 5%, instead of 4%, and which equals or exceeds 120% of the average rates for the corresponding period in the previous two calendar years, or an insured unemployment rate of 6% or more, instead of 5%, effective September 26, 1982; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; (Revisor’s note: In 1991 references to “31-236(8)” were changed editorially by the Revisors to read “31-236(a)(8)”); P.A. 93-243 amended Subsec. (a) to change the circumstances under which a state “on” and “off” indicator is triggered, and to define “high unemployment period”, effective June 23, 1993; P.A. 93-419 amended Subsec. (a)(2) to delete change re triggering of “on” indicator added by P.A. 93-243 and amended Subsec. (a)(3) to require that condition set forth in both Subparas. (A) and (B) be met where previously either could be met, effective July 1, 1993; P.A. 11-87 amended Subsec. (a) by adding new Subdivs. (4) and (5) re additional “on” indicators and redesignating existing Subdivs. (4) to (12) as Subdivs. (6) to (14), and made technical changes, effective July 8, 2011.



Section 31-232c - Applicability of chapter.

Except when the result would be inconsistent with the other provisions of subsection (d) of section 31-222 and sections 31-231b, 31-232a to 31-232k, inclusive, 31-236(a)(8) and 31-250, as provided in the regulations of the administrator, the provisions of this chapter, which apply to claims for, or the payment of, regular benefits, including benefits for partial unemployment, shall apply to claims for, and the payment of, extended benefits.

(October, 1970, P.A. 1, S. 2; P.A. 75-525, S. 9, 13; P.A. 81-17, S. 4, 9.)

History: P.A. 75-525 added reference to Sec. 31-222(d) and deleted reference to Sec. 31-226(g); P.A. 81-17 included Sec. 31-232k within the exception to the terms of this section; (Revisor’s note: In 1991 the reference to “31-236(8)” was changed editorially by the Revisors to read “31-236(a)(8)”).



Section 31-232d - Eligibility conditions.

An individual shall be eligible to receive extended benefits with respect to any week of unemployment in his eligibility period only if the administrator finds that with respect to such week: (1) He is an “exhaustee”, as defined in subdivision (12) of subsection (a) of section 31-232b; (2) he has satisfied the requirements of this chapter, for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits, except where such requirements are inconsistent with the requirements of subdivisions (3) and (4) of this section; (3) he has been paid wages, by an employer subject to the provisions of this chapter, during the base period of his applicable benefit year (A) in an amount equal to at least one and one-half times the wages paid during that quarter of the base period of his applicable benefit year in which such wages were highest, (B) in an amount equal to at least forty times his most recent weekly benefit amount, including dependents’ allowances, or (C) for twenty different weeks; and (4) he has not been found ineligible for failure to apply for or accept suitable work or for failure to actively seek work, as provided in section 31-232l.

(October, 1970, P.A. 1, S. 3; P.A. 82-361, S. 3, 10; P.A. 93-243, S. 13, 15; P.A. 11-87, S. 2.)

History: P.A. 82-361 required that, for an individual to be eligible for extended benefits, his base period earnings equal at least one and one-half times the highest quarter’s earnings in his base period and that he has actively sought work as required in Sec. 31-232l, effective September 26, 1982; P.A. 93-243 added Subsec. (c)(2) and (3) to expand eligibility for extended benefits, effective June 23, 1993; P.A. 11-87 made technical changes, effective July 8, 2011.



Section 31-232e - Weekly extended benefit amount.

The weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be an amount equal to the weekly basic or augmented benefit amount, whichever is appropriate, payable to him during his applicable benefit year. For any individual who was paid benefits during the applicable benefit year in accordance with more than one weekly basic or augmented benefit amount, whichever is appropriate, the weekly extended benefit amount shall be the average of such weekly basic or augmented benefit amounts, whichever are appropriate.

(October, 1970, P.A. 1, S. 4.)



Section 31-232f - Total extended benefit amount.

(a) Except as provided in subsections (b) and (c) of this section, the total extended benefit amount payable to any eligible individual with respect to his applicable benefit year shall be the least of the following amounts: (1) Fifty per cent of the total amount of regular benefits, including dependents’ allowances, which were payable to him under this chapter, in his applicable benefit year; and (2) thirteen times his average weekly benefit amount, including dependents’ allowances, which was payable to him under this chapter, for a week of total unemployment in the applicable benefit year.

(b) With respect to weeks of unemployment which begin in a high unemployment period, as defined in subdivision (14) of subsection (a) of section 31-232b, the total extended benefit amount payable to any eligible individual with respect to his benefit year shall be the least of the following amounts: (1) Eighty per cent of the total amount of regular benefits, including dependents’ allowances, which were payable to him under this chapter, in his applicable benefit year; and (2) twenty times his average weekly benefit amount, including dependents’ allowances, which was payable to him under this chapter, for a week of total unemployment in the applicable benefit year.

(c) Notwithstanding any other provisions of this chapter, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that such individual would be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances under the Trade Act of 1974 within that benefit year, multiplied by the individual’s weekly benefit amount for extended benefits.

(October, 1970, P.A. 1, S. 5; P.A. 82-361, S. 5; P.A. 93-243, S. 14, 15; P.A. 11-87, S. 3.)

History: P.A. 82-361 added Subsec. (b) to limit an individual’s combined trade adjustment assistance and unemployment compensation to a maximum of 52 weeks; P.A. 93-243 inserted new Subsec. (b) increasing the total extended benefit amount for eligible individuals who become unemployed during a high unemployment period and redesignated existing Subsec. (b) as Subsec. (c), effective June 23, 1993; P.A. 11-87 made technical changes in Subsec. (b), effective July 8, 2011.



Section 31-232g - Public announcements and computations by administrator.

(a) Whenever an extended benefit period is to become effective or is to be terminated in this state, the administrator shall make an appropriate public announcement.

(b) Computations required by the provisions of subdivision (6) of subsection (a) of section 31-232b shall be made by the administrator, in accordance with regulations prescribed by the United States Secretary of Labor.

(October, 1970, P.A. 1, S. 6; P.A. 82-361, S. 4, 10; P.A. 11-87, S. 4.)

History: P.A. 82-361 removed all references to “on” and “off” indicators in keeping with amendments to Sec. 31-232b made by the act, effective September 26, 1982; P.A. 11-87 made technical changes in Subsec. (b), effective July 8, 2011.



Section 31-232h - Additional benefits payable, when.

No individual shall receive both extended benefits and additional benefits during or in respect to the same week. An individual may become eligible to receive additional benefits under section 31-232a with respect to a week of unemployment only if he is not eligible to receive extended benefits under subsection (d) of section 31-222 and sections 31-231b, 31-232a to 31-232k, inclusive, 31-236(a)(8) and 31-250 with respect to such week.

(October, 1970, P.A. 1, S. 7; P.A. 75-525, S. 10, 13; P.A. 81-17, S. 5, 9.)

History: P.A. 75-525 added reference to Sec. 31-222(d) and deleted reference to Sec. 31-226(g); P.A. 81-17 provided that an individual may be denied additional benefits if he is eligible to receive extended benefits under the terms of Sec. 31-232k; (Revisor’s note: In 1991 the reference to “31-236(8)” was changed editorially by the Revisors to read “31-236(a)(8)”).



Section 31-232i - Administrator’s duties with respect to federal act.

In the administration of the provisions of subsection (d) of section 31-222 and sections 31-231b, 31-232a to 31-232k, inclusive, 31-236(a)(8) and 31-250, which are enacted to conform with the requirements of the Federal-State Extended Unemployment Compensation Act of 1970, the administrator shall take such action as may be necessary (1) to ensure that the provisions are so interpreted and applied as to meet the requirements of such federal act as interpreted by the United States Department of Labor and (2) to secure to this state the full reimbursement of the federal share of extended benefits paid under said sections that are reimbursable under the federal act.

(October, 1970, P.A. 1, S. 8; P.A. 75-525, S. 11, 13; P.A. 81-17, S. 6, 9.)

History: P.A. 75-525 added reference to Sec. 31-222(d) and deleted reference to Sec. 31-226(g); P.A. 81-17 added reference to Sec. 31-232k; (Revisor’s note: In 1991 the reference to “31-236(8)” was changed editorially by the Revisors to read “31-236(a)(8)”).



Section 31-232j - Extended benefits payable from Unemployment Compensation Fund.

Benefits payable under sections 31-232b to 31-232h, inclusive, and section 31-232k shall be payable out of the Unemployment Compensation Fund.

(October, 1970, P.A. 1, S. 14; P.A. 81-17, S. 7, 9.)

History: P.A. 81-17 added reference to benefits under Sec. 31-232k.



Section 31-232k - Interstate claims for extended benefits.

(a) Except as provided in subsection (b) of this section, an individual shall not be eligible for extended benefits for any week if (1) extended benefits are payable for such week pursuant to an interstate claim filed in any state under the interstate benefit payment plan, and (2) no extended benefit period is in effect for such week in such state.

(b) Subsection (a) of this section shall not apply with respect to the first two weeks for which extended benefits are payable pursuant to an interstate claim filed under the interstate benefit payment plan to the individual with respect to the benefit year.

(P.A. 81-17, S. 1, 9.)



Section 31-232l - Ineligibility for extended benefits. Suitable work defined. Duties of State Employment Service.

(a) Notwithstanding the provisions of section 31-232c, for weeks of unemployment beginning after March 31, 1981, an individual shall be ineligible for payment of extended benefits for any week of unemployment in his eligibility period, and such ineligibility shall continue until such individual has again been employed, under an express or implied contract of hire creating an employer-employee relationship, in each of four subsequent weeks, whether or not consecutive, and has earned not less than four times his weekly extended benefit amount, if the administrator finds that during such week: (1) He failed to accept any offer of suitable work, as defined under subsection (c) of this section, or failed to apply for any such suitable work to which he was referred by the administrator; or (2) he failed to actively engage in seeking work as prescribed under subsection (d) of this section.

(b) If the individual furnishes satisfactory evidence to the administrator that his prospects for obtaining work in his customary occupation within a reasonably short period are good, the determination of whether any work is suitable work with respect to such individual shall be made in accordance with the definition of suitable work for regular benefit claimants in subsection (a)(1) of section 31-236, without regard to the definition specified by subsection (c) of this section.

(c) (1) For purposes of this section, “suitable work” means any work which is within an individual’s capabilities, provided that: (A) The gross average weekly remuneration payable for the work exceeds the sum of (i) the individual’s weekly extended benefit amount, as determined under section 31-232e, plus (ii) the amount, if any, of supplemental unemployment benefits, as defined in Section 501(c)(17)(D) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, payable to such individual for such week; (B) the wage payable for the work is not less than the greater of the minimum wage provided by Section 6(a)(1) of the Fair Labor Standards Act of 1938, without regard to any exemption, or the applicable state or local minimum wage, without regard to any exemption; and (C) no work shall be deemed to be suitable work which does not accord with the labor standard provisions required by Section 3304(a)(5) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. (2) Notwithstanding the provisions of subdivision (1) of subsection (a) of this section, an individual shall not be denied extended benefits for failure to accept an offer of or apply for any job which meets the definition of suitability as described in this subsection if: (A) The position was not offered to such individual in writing or was not listed with a state employment service; and (B) such failure could not result in a denial of benefits under the definition of suitable work for regular benefit claimants in section 31-236 to the extent that the criteria of suitability in that section are not inconsistent with the provisions of this subsection.

(d) For the purposes of subdivision (2) of subsection (a) of this section, an individual shall be treated as actively engaged in seeking work during any week if: (1) The individual has engaged in a systematic and sustained effort to obtain work during such week, and (2) the individual furnishes tangible evidence that he has engaged in such effort during such week.

(e) The Connecticut State Employment Service shall refer any claimant entitled to extended benefits under this chapter to any suitable work which meets the criteria prescribed in subsection (c) of this section.

(f) An individual shall be ineligible to receive extended benefits with respect to any week of unemployment in his eligibility period if such individual has been disqualified for regular or extended benefits under the provisions of this chapter because he voluntarily left work, was discharged for misconduct or failed to accept an offer of or apply for suitable work unless such individual has terminated the disqualification imposed for such reasons by again having been employed under an express or implied contract of hire creating an employer-employee relationship.

(P.A. 81-318, S. 7, 8; P.A. 82-361, S. 9; P.A. 89-211, S. 33.)

History: P.A. 82-361 amended Subsec. (c) to provide that in Subdiv. (A), an individual will not be denied extended benefits for failure to accept suitable work if either the position was not offered to the individual in writing, or it was not listed with a state employment service where previously both conditions had to be satisfied; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; (Revisor’s note: In 1991 the reference in Subsec. (b) to “subsection (1)” was changed editorially by the Revisors to read “subsection (a)(1)”).

Cited. 40 CS 90.



Section 31-233 - Temporary extended-duration benefits.

Obsolete.

(March, 1958, P.A. 3, S. 1, 2.)



Section 31-234 - Dependency allowances.

Each individual who is eligible to receive benefits for unemployment with respect to any week shall be paid with respect to such week a dependency allowance of fifteen dollars for such individual’s nonworking spouse, as defined by regulation, living in the same household with such individual and for each of such individual’s children or stepchildren who at the beginning of the individual’s current benefit year were being wholly or mainly supported by such individual and were under eighteen years of age or under twenty-one years of age and in full-time attendance in a secondary school, a technical school, a college, or state accredited job training program, or who at the beginning of the individual’s benefit year were mentally or physically handicapped and because of such handicap were being wholly or mainly supported by such individual, but in no event shall such allowances exceed the number of whole dollars in one hundred per cent of the total unemployment benefit rate of such individual or be paid with respect to more than five dependents. If the individual acquires any additional dependents in the course of a benefit year, the dependency allowance shall be adjusted accordingly during the next following complete calendar week. Dependency allowances shall be in addition to the unemployment benefits otherwise payable and shall not be considered part of an individual’s total unemployment benefit rate but shall be counted in the amount of maximum benefits provided in section 31-232a and no dependency allowance shall be payable with respect to any week unless an unemployment benefit is also payable with respect to such week. If both a husband and a wife receive benefits with respect to a week of unemployment, neither shall be entitled to a dependency allowance with respect to the other and only one of them shall be entitled to a dependency allowance with respect to any child or stepchild.

(1949 Rev., S. 7506; 1957, P.A. 464, S. 4; February, 1965, P.A. 550, S. 3; 1967, P.A. 790, S. 12; 1971, P.A. 341; P.A. 75-135; P.A. 77-426, S. 10, 19; P.A. 80-373, S. 1, 3; P.A. 99-154; June Sp. Sess. P.A. 99-1, S. 44, 51.)

History: 1965 act increased dependency allowance from $4 to $5 and maximum age of dependents from 16 to 17; 1967 act allowed consideration of nonworking spouse living in same household as dependent, increased maximum age of children to 18 and specified that where both spouses receive benefits neither qualifies as a dependent; 1971 act authorized adjustment of dependency allowance if additional dependents are acquired; P.A. 75-135 authorized consideration of children under 21 as dependents if in full-time attendance in secondary or technical school, college or job training program; P.A. 77-426 deleted reference to Sec. 31-231b; P.A. 80-373 increased dependency allowance to $10 and limited payments to no more than five dependents; P.A. 99-154 increased weekly dependency allowance from $10 to $15 and raised dependency allowance cap from 50% to 100% of claimant’s weekly benefit rate; June Sp. Sess. P.A. 99-1 made provisions of P.A. 99-154 effective for benefit years commencing on or after October 3, 1999, effective July 1, 1999.



Section 31-235 - Benefit eligibility conditions; qualifications; involuntary retirees. Reemployment services. Profiling system.

(a) An unemployed individual shall be eligible to receive benefits with respect to any week only if it has been found that (1) such individual has made claim for benefits in accordance with the provisions of section 31-240 and has registered for work at the public employment bureau or other agency designated by the administrator within such time limits, with such frequency and in such manner as the administrator may prescribe, provided failure to comply with this condition may be excused by the administrator upon a showing of good cause therefor; (2) except as provided in subsection (b) of this section, such individual is physically and mentally able to work and is available for work and has been and is making reasonable efforts to obtain work, provided the individual shall not be considered to be unavailable for work solely because the individual is attending a school, college or university as a regularly enrolled student during the separation from employment, within the limitations of subdivision (6) of subsection (a) of section 31-236, and provided further, the individual shall not be considered to be lacking in efforts to obtain work if, as a student, such efforts are restricted to employment which does not conflict with the individual’s regular class hours as a student, and provided the administrator shall not use prior “patterns of unemployment” of the individual to determine whether the individual is available for work; (3) such individual has been paid wages by an employer who was subject to the provisions of this chapter during the base period of the current benefit year in an amount at least equal to forty times the individual’s benefit rate for total unemployment, provided an unemployed individual who is sixty-two years of age or older and is involuntarily retired under a compulsory retirement policy or contract provision shall be eligible for benefits with respect to any week, notwithstanding subdivisions (1) and (2) of this subsection, if it is found by the administrator that the individual has made claim for benefits in accordance with the provisions of section 31-240, has registered for work at the public employment bureau, is physically and mentally able to work, is available for work, meets the requirements of this subdivision and has not refused suitable work to which the individual has been referred by the administrator; (4) such individual participates in reemployment services, such as job search assistance services, if the individual has been determined to be likely to exhaust regular benefits and need reemployment services pursuant to a profiling system established by the administrator unless the administrator determines that (A) the individual has completed such services, or (B) there is justifiable cause for the individual’s failure to participate in such services. The administrator shall adopt regulations, in accordance with the provisions of chapter 54, for the administration of the profiling system. For purposes of subdivision (2) of this subsection, “patterns of unemployment” means regularly recurring periods of unemployment of the claimant in the years prior to filing the claim in question.

(b) The provisions of subdivision (2) of subsection (a) of this section relating to the eligibility of students for benefits shall not be applicable to any claimant who attended a school, college or university as a regularly enrolled full-time student at any time during the two years prior to such claimant’s date of separation from employment, unless such claimant was employed on a full-time basis, as determined by the administrator, for the two years prior to such date.

(c) (1) Notwithstanding the provisions of subsection (a) or (b) of this section, an unemployed individual may limit such individual’s availability for work to part-time employment, provided the individual (A) provides documentation from a licensed physician or an advanced practice registered nurse that (i) the individual has a physical or mental impairment that is chronic or is expected to be long-term or permanent in nature, and (ii) the individual is unable to work full-time because of such impairment, and (B) establishes, to the satisfaction of the administrator, that such limitation does not effectively remove such individual from the labor force.

(2) In determining whether the individual has satisfied the requirements of subparagraph (B) of subdivision (1) of this subsection, the administrator shall consider the individual’s work history, efforts to find work, the hours such individual is medically permitted to work and the individual’s availability during such hours for work that is suitable in light of the individual’s impairment.

(1949 Rev., S. 7507; 1953, S. 3072d; February, 1965, P.A. 550, S. 4; 1967, P.A. 790, S. 13, 23; 1971, P.A. 835, S. 14; P.A. 73-106; 73-160; 73-671; P.A. 83-184, S. 1, 2; 83-470, S. 1, 3; P.A. 94-116, S. 15, 28; P.A. 05-288, S. 137; P.A. 06-171, S. 1; P.A. 12-197, S. 36.)

History: 1965 act changed wage amount referred to in Subdiv. (3) from $300 to $750; 1967 act changed amount referred to in Subdiv. (3) to thirty times his benefit rate for total unemployment; 1971 act deleted provision in Subdiv. (2) which had prohibited requiring women to be available for work between one and six a.m.; P.A. 73-106 changed wage amount in Subdiv. (3) from thirty to forty times the benefit rate “or one and one-half times the amount of his total wages paid during that quarter of his current benefit year’s base period in which such wages were highest”, deleting proviso requiring that wages or earnings occur in two different calendar quarters; P.A. 73-160 added proviso re persons 62 or older who are involuntarily retired; P.A. 73-671 deleted optional wage amount of one and one-half total wages paid during quarter in which wages were highest in Subdiv. (3); P.A. 83-184 prohibited the administrator from using prior “patterns of unemployment” in determining the individual’s availability for work and defined the term; P.A. 83-470 provided that a claimant shall not be considered to be unavailable for work solely because he is a student during his period of unemployment, and he shall not be considered to be lacking in his efforts to get work if he restricts his efforts to employment which does not conflict with his school hours, within the limitations established in new Subsec. (b); (Revisor’s note: In 1991 the reference in Subsec. (a) to “subsection (6)” was changed editorially by the Revisors to read “subsection (a)(6)”); P.A. 94-116 added (a)(4) requiring a claimant to participate in reemployment services if the individual has determined to be more likely than not to exhaust regular benefits and need reemployment services, effective July 1, 1994; P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005; P.A. 06-171 made technical changes for the purpose of gender neutrality and added Subsec. (c) providing that unemployed individual with physical or mental impairment who satisfies specified requirements may limit availability for work to part-time employment and establishing considerations for determining whether requirements have been satisfied; P.A. 12-197 amended Subsec. (c)(1)(A) by adding provision allowing documentation from an advanced practice registered nurse.

Cited. 3 CA 264. Cited. 4 CA 183. “Quit to care” provision does not apply as an exception to the availability provision of this section. 34 CA 620.

Qualifications to make claimants eligible for compensation are conditions precedent and burden of proof is on him. 15 CS 286. Cited. 20 CS 10; Id., 214. Cited. 44 CS 285.

Subsec. (a)(2):

To be available for work one must be ready, able and willing to accept suitable employment. Must be exposed unequivocally to the labor market. 142 C. 160. Eligibility for unemployment compensation is discussed. Id. Plaintiff attending school during the day held not available for work as he limited his availability for “first shift” work for a personal reason unrelated to his employment. 148 C. 475. Mere fact that person places certain restrictions on type of work he is willing to accept does not, in itself, make him unavailable for work within intent and meaning of this section. Work at a lesser skill and lower wages should not be deemed suitable unless claimant has been given a reasonable period in which to compete in the labor market for available jobs at his higher skill or related skills. 150 C. 278. Uncontroverted testimony concerning efforts to find work and willingness to rearrange a college schedule do not establish rights to benefits where referee not convinced that plaintiff would or could rearrange class schedule and that she was looking for work. 174 C. 527. Cited. 177 C. 132.

“Available for work”: Affected by pregnancy. 7 CS 375; 13 CS 32. Conclusion that claimant with two badly broken legs could not perform any work was justified. 10 CS 186. As affects persons who can accept employment only at certain hours or on certain shifts because of domestic responsibilities. 12 CS 122; 13 CS 101; Id., 109; 16 CS 334; 17 CS 316. Availability is to be decided upon what claimant does and not upon the existence of regulations foreign to the act, which bars employers from hiring. Id., 318. Wife who voluntarily left employment to reside in a distant area where husband was stationed wherein suitable opportunities were restricted was not “available”. 13 CS 423. In absence of finding that claimant refused to accept work, conclusion that she was not “available” was unwarranted. 15 CS 50. It means available for employer’s work and not necessarily for some other work. 17 CS 142. State employee who voluntarily retires and is not willing to work for state because of loss of pension is not available for work and not entitled to benefits. 22 CS 99. One who limits his availability for work because of personal reasons unrelated to employment is not entitled to compensation. 23 CS 86. Claimant has burden not only to accept referral but also to make opportunity fruitful. Where such person did not report for interview because he forgot, he was held ineligible for benefits. Id., 188. Cited. Id., 208. Search for work amounting to a few hours a day or one day a week held not to meet “reasonable effort” requirement of this subdivision. 24 CS 492. Applying to one or two places a week held as not making reasonable effort to obtain work. Id., 507. Where cessation of work was voluntary on plaintiff’s part, through agency of union, plaintiffs could not be said to be “available for work”. 25 CS 294–296. Unemployment commissioner’s conclusion that plaintiff was not physically able to engage in work so as to be “available for work” was sufficiently supported by subordinate facts when plaintiff had qualified for social security disability benefits. Id., 447. “Reasonable efforts” defined. 26 CS 336. Not unreasonable or arbitrary for commissioner to find that plaintiff’s one or two attempts to find work each week did not constitute reasonable effort. Id. Courts are bound by findings of subordinate facts and reasonable conclusions of facts made by commissioner. Id. Where plaintiff did not go to more than three establishments in person in any week in her search for work, she failed to meet statutory requirement that she make reasonable efforts to obtain work. 27 CS 38. Burden of proving work availability of claimant. 29 CS 316. Telephone operator ineligible for benefits, when. Id., 492. Bona fide attempt to obtain temporary full-time job satisfies availability for work requirement. 31 CS 4. Seasonal worker who makes a bona fide attempt to obtain a temporary full-time job, satisfies the requirements of availability set forth in this section. Id., 238. Cited. 32 CS 3.

Subdiv. (3):

Cited. 44 CS 285.



Section 31-235a - Methods of payment by nonprofit organizations.

Section 31-235a is repealed.

(1971, P.A. 835, S. 31; P.A. 78-368, S. 10, 11.)



Section 31-236 - Disqualifications. Exceptions.

(a) An individual shall be ineligible for benefits:

(1) If the administrator finds that the individual has failed without sufficient cause either to apply for available, suitable work when directed so to do by the Public Employment Bureau or the administrator, or to accept suitable employment when offered by the Public Employment Bureau or by an employer, such ineligibility to continue until such individual has returned to work and has earned at least six times such individual’s benefit rate. Suitable work means either employment in the individual’s usual occupation or field or other work for which the individual is reasonably fitted, provided such work is within a reasonable distance of the individual’s residence. In determining whether or not any work is suitable for an individual, the administrator may consider the degree of risk involved to such individual’s health, safety and morals, such individual’s physical fitness and prior training and experience, such individual’s skills, such individual’s previous wage level and such individual’s length of unemployment, but, notwithstanding any other provision of this chapter, no work shall be deemed suitable nor shall benefits be denied under this chapter to any otherwise eligible individual for refusing to accept work under any of the following conditions: (A) If the position offered is vacant due directly to a strike, lockout or other labor dispute; (B) if the wages, hours or other conditions of work offered are substantially less favorable to the individual than those prevailing for similar work in the locality; (C) if, as a condition of being employed, the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization; (D) if the position offered is for work which commences or ends between the hours of one and six o’clock in the morning if the administrator finds that such work would constitute a high degree of risk to the health, safety or morals of the individual, or would be beyond the physical capabilities or fitness of the individual or there is no suitable transportation available from the individual’s home to or from the individual’s place of employment; or (E) if, as a condition of being employed, the individual would be required to agree not to leave such position if recalled by the individual’s former employer;

(2) (A) If, in the opinion of the administrator, the individual has left suitable work voluntarily and without good cause attributable to the employer, until such individual has earned at least ten times such individual’s benefit rate, provided whenever an individual voluntarily leaves part-time employment under conditions that would render the individual ineligible for benefits, such individual’s ineligibility shall be limited as provided in subsection (b) of this section, if applicable, and provided further, no individual shall be ineligible for benefits if the individual leaves suitable work (i) for good cause attributable to the employer, including leaving as a result of changes in conditions created by the individual’s employer, (ii) to care for the individual’s spouse, child, or parent with an illness or disability, as defined in subdivision (16) of this subsection, (iii) due to the discontinuance of transportation, other than the individual’s personally owned vehicle, used to get to and from work, provided no reasonable alternative transportation is available, (iv) to protect the individual, the individual’s child, the individual’s spouse or the individual’s parent from becoming or remaining a victim of domestic violence, as defined in section 17b-112a, provided such individual has made reasonable efforts to preserve the employment, but the employer’s account shall not at any time be charged with respect to any voluntary leaving that falls under subparagraph (A)(iv) of this subdivision, (v) for a separation from employment that occurs on or after July 1, 2007, to accompany a spouse who is on active duty with the armed forces of the United States and is required to relocate by the armed forces, but the employer’s account shall not at any time be charged with respect to any voluntary leaving that falls under subparagraph (A)(v) of this subdivision, or (vi) to accompany such individual’s spouse to a place from which it is impractical for such individual to commute due to a change in location of the spouse’s employment, but the employer’s account shall not be charged with respect to any voluntary leaving under subparagraph (A)(vi) of this subdivision; or (B) if, in the opinion of the administrator, the individual has been discharged or suspended for felonious conduct, conduct constituting larceny of property or service, the value of which exceeds twenty-five dollars, or larceny of currency, regardless of the value of such currency, wilful misconduct in the course of the individual’s employment, or participation in an illegal strike, as determined by state or federal laws or regulations, until such individual has earned at least ten times the individual’s benefit rate; provided an individual who (i) while on layoff from regular work, accepts other employment and leaves such other employment when recalled by the individual’s former employer, (ii) leaves work that is outside the individual’s regular apprenticeable trade to return to work in the individual’s regular apprenticeable trade, (iii) has left work solely by reason of governmental regulation or statute, or (iv) leaves part-time work to accept full-time work, shall not be ineligible on account of such leaving and the employer’s account shall not at any time be charged with respect to such separation, unless such employer has elected payments in lieu of contributions;

(3) During any week in which the administrator finds that the individual’s total or partial unemployment is due to the existence of a labor dispute other than a lockout at the factory, establishment or other premises at which the individual is or has been employed, provided the provisions of this subsection do not apply if it is shown to the satisfaction of the administrator that (A) the individual is not participating in or financing or directly interested in the labor dispute that caused the unemployment, and (B) the individual does not belong to a trade, class or organization of workers, members of which, immediately before the commencement of the labor dispute, were employed at the premises at which the labor dispute occurred, and are participating in or financing or directly interested in the dispute; or (C) the individual’s unemployment is due to the existence of a lockout. A lockout exists whether or not such action is to obtain for the employer more advantageous terms when an employer (i) fails to provide employment to its employees with whom the employer is engaged in a labor dispute, either by physically closing its plant or informing its employees that there will be no work until the labor dispute has terminated, or (ii) makes an announcement that work will be available after the expiration of the existing contract only under terms and conditions that are less favorable to the employees than those current immediately prior to such announcement; provided in either event the recognized or certified bargaining agent shall have advised the employer that the employees with whom the employer is engaged in the labor dispute are ready, able and willing to continue working pending the negotiation of a new contract under the terms and conditions current immediately prior to such announcement;

(4) During any week with respect to which the individual has received or is about to receive remuneration in the form of (A) wages in lieu of notice or dismissal payments, including severance or separation payment by an employer to an employee beyond the employee’s wages upon termination of the employment relationship, unless the employee was required to waive or forfeit a right or claim independently established by statute or common law, against the employer as a condition of receiving the payment, or any payment by way of compensation for loss of wages, or any other state or federal unemployment benefits, except mustering out pay, terminal leave pay or any allowance or compensation granted by the United States under an Act of Congress to an ex-serviceperson in recognition of the ex-serviceperson’s former military service, or any service-connected pay or compensation earned by an ex-serviceperson paid before or after separation or discharge from active military service, or (B) compensation for temporary disability under any workers’ compensation law;

(5) Repealed by P.A. 73-140;

(6) If the administrator finds that the individual has left employment to attend a school, college or university as a regularly enrolled student, such ineligibility to continue during such attendance;

(7) Repealed by P.A. 74-70, S. 2, 4;

(8) If the administrator finds that, having received benefits in a prior benefit year, the individual has not again become employed and been paid wages since the commencement of said prior benefit year in an amount equal to the greater of three hundred dollars or five times the individual’s weekly benefit rate by an employer subject to the provisions of this chapter or by an employer subject to the provisions of any other state or federal unemployment compensation law;

(9) If the administrator finds that the individual has retired and that such retirement was voluntary, until the individual has again become employed and has been paid wages in an amount required as a condition of eligibility as set forth in subdivision (3) of section 31-235; except that the individual is not ineligible on account of such retirement if the administrator finds (A) that the individual has retired because (i) such individual’s work has become unsuitable considering such individual’s physical condition and the degree of risk to such individual’s health and safety, and (ii) such individual has requested of such individual’s employer other work that is suitable, and (iii) such individual’s employer did not offer such individual such work, or (B) that the individual has been involuntarily retired;

(10) Repealed by P.A. 77-426, S. 6, 19;

(11) Repealed by P.A. 77-426, S. 6, 19;

(12) Repealed by P.A. 77-426, S. 17, 19;

(13) If the administrator finds that, having been sentenced to a term of imprisonment of thirty days or longer and having commenced serving such sentence, the individual has been discharged or suspended during such period of imprisonment, until such individual has earned at least ten times such individual’s benefit rate;

(14) If the administrator finds that the individual has been discharged or suspended because the individual has been disqualified under state or federal law from performing the work for which such individual was hired as a result of a drug or alcohol testing program mandated by and conducted in accordance with such law, until such individual has earned at least ten times such individual’s benefit rate;

(15) If the individual is a temporary employee of a temporary help service and the individual refuses to accept suitable employment when it is offered by such service upon completion of an assignment until such individual has earned at least six times such individual’s benefit rate; and

(16) For purposes of subparagraph (A)(ii) of subdivision (2) of this subsection, “illness or disability” means an illness or disability diagnosed by a health care provider that necessitates care for the ill or disabled person for a period of time longer than the employer is willing to grant leave, paid or otherwise, and “health care provider” means (A) a doctor of medicine or osteopathy who is authorized to practice medicine or surgery by the state in which the doctor practices; (B) a podiatrist, dentist, psychologist, optometrist or chiropractor authorized to practice by the state in which such person practices and performs within the scope of the authorized practice; (C) an advanced practice registered nurse, nurse practitioner, nurse midwife or clinical social worker authorized to practice by the state in which such person practices and performs within the scope of the authorized practice; (D) Christian Science practitioners listed with the First Church of Christ, Scientist in Boston, Massachusetts; (E) any medical practitioner from whom an employer or a group health plan’s benefits manager will accept certification of the existence of a serious health condition to substantiate a claim for benefits; (F) a medical practitioner, in a practice enumerated in subparagraphs (A) to (E), inclusive, of this subdivision, who practices in a country other than the United States, who is licensed to practice in accordance with the laws and regulations of that country; or (G) such other health care provider as the Labor Commissioner approves, performing within the scope of the authorized practice. For purposes of subparagraph (B) of subdivision (2) of this subsection, “wilful misconduct” means deliberate misconduct in wilful disregard of the employer’s interest, or a single knowing violation of a reasonable and uniformly enforced rule or policy of the employer, when reasonably applied, provided such violation is not a result of the employee’s incompetence and provided further, in the case of absence from work, “wilful misconduct” means an employee must be absent without either good cause for the absence or notice to the employer which the employee could reasonably have provided under the circumstances for three separate instances within a twelve-month period. Except with respect to tardiness, for purposes of subparagraph (B) of subdivision (2) of this subsection, each instance in which an employee is absent for one day or two consecutive days without either good cause for the absence or notice to the employer which the employee could reasonably have provided under the circumstances constitutes a “separate instance”. For purposes of subdivision (15) of this subsection, “temporary help service” means any person conducting a business that consists of employing individuals directly for the purpose of furnishing part-time or temporary help to others; and “temporary employee” means an employee assigned to work for a client of a temporary help service.

(b) Any individual who has voluntarily left part-time employment under conditions which would otherwise render him ineligible for benefits pursuant to subparagraph (A) of subdivision (2) of subsection (a) of this section, who has not earned ten times his benefit rate since such separation and who is otherwise eligible for benefits shall be eligible to receive benefits only as follows: (1) If such separation from the individual’s part-time employment precedes a compensable separation, under the provisions of this chapter, from his full-time employment, he shall be eligible to receive an amount equal to the benefits attributable solely to the wages paid to him for any employment during his base period other than such part-time employment; or (2) if such separation from the individual’s part-time employment follows a compensable separation, under the provisions of this chapter, from his full-time employment, he shall be eligible to receive an amount equal to the lesser of the partial unemployment benefits he would have received under section 31-229 but for such separation from his part-time employment or the partial unemployment benefits for which he would be eligible under section 31-229 based on any subsequent part-time employment. In no event may the employer who provided such part-time employment for the individual be charged for any benefits paid pursuant to the subsection. For purposes of this subsection, “full-time employment” means any job normally requiring thirty-five hours or more of service each week, and “part-time employment” means any job normally requiring less than thirty-five hours of service each week.

(1949 Rev., S. 7508; 1953, S. 3073d, 3074d, 3076d; 1953, 1955, S. 3075d; 1967, P.A. 790, S. 14; October, 1970, P.A. 1, S. 12; 1971, P.A. 835, S. 15, 16, 18, 19, 20, 20a; 1972, P.A. 279, S. 4; 291, S. 1; P.A. 73-76; 73-81; 73-140; 73-411; 73-536, S. 6, 12; P.A. 74-70, S. 1–4; 74-75; 74-229, S. 17, 22; P.A. 75-105; 75-427; P.A. 76-414, S. 2; P.A. 77-319; 77-323; 77-426, S. 6, 17, 19; P.A. 78-331, S. 40, 58; P.A. 79-376, S. 31; P.A. 80-78; 80-260, S. 3, 4; P.A. 81-12, S. 2; 81-318, S. 1, 6, 8; P.A. 82-262, S. 2; P.A. 85-26; 85-258, S. 1; 85-500; P.A. 86-55; 86-60; P.A. 88-88; P.A. 93-243, S. 5, 15; P.A. 95-323, S. 3, 8; P.A. 99-123; P.A. 01-37, S. 1, 2; P.A. 04-214, S. 2; June Sp. Sess. P.A. 07-5, S. 17; P.A. 08-40, S. 1; P.A. 09-3, S. 3.)

History: 1967 act substantially rewrote provisions for clarity, specified applicability with regard to suspension from work, leaving part-time for full-time work, unemployment because of a lockout, pregnant women and re periods of substantial unemployment and revised provision re retired persons; 1970 act added reference to extended benefit periods in Subdiv. (8); 1971 act made technical changes in Subdiv. (2), set period of ineligibility following woman’s refusal to accept reemployment in Subdiv. (5) at period until she registers for work, applies for work, etc. rather than until she has been paid wages of at least $100, deleted provision prohibiting wages paid prior to retirement as basis for benefits and added Subdiv. (10) re school personnel; 1972 acts added Subdiv. (11) re subsidiary education personnel; P.A. 73-76 changed amount of wages applicable in Subdiv. (8) from $150 to $300 and added alternate amount of ten times the weekly benefit rate; P.A. 73-81 added proviso re amount of wage offer in Subdiv. (1); P.A. 73-140 repealed Subdiv. (5) re pregnant women; P.A. 73-411 prohibited reduction of benefits paid to veterans in Subdiv. (9); P.A. 73-536 clarified disqualification in Subdiv. (2); P.A. 74-70 added exception in Subdiv. (4), repealed Subdiv. (7) re benefits to ex-servicemen under act of Congress in recognition of their service and changed wording of Subdiv. (9) slightly; P.A. 74-75 deleted proviso re amount of wage offer in Subdiv. (1); P.A. 74-229 substituted “next four following weeks” for “duration of the disqualification period” in Subdiv. (2); P.A. 75-105 changed alternate amount in Subdiv. (8) from ten to five times the weekly benefit rate; P.A. 75-427 prohibited refusing benefits to those who refuse work because a condition of employment is agreeing not to leave position if recalled by former employer; P.A. 76-414 added Subdiv. (12) re student work-study experience; P.A. 77-319 added proviso in Subsec. (1) re leaving suitable work for cause, authorized disqualification for felonious conduct or repeated misconduct and changed disqualification from four weeks to “until such individual has earned at least ten times his benefit rate”; P.A. 77-323 repeated amendment re leaving work for cause; P.A. 77-426 repealed Subdivs. (10) to (12) re school personnel; P.A. 78-331 made technical changes in Subdiv. (9); P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation” and redesignated Subparas. with capital letters; P.A. 80-78 changed basic period of ineligibility from four weeks to “until such individual has returned to work and has earned at least six times his benefit rate in Subdiv. (1)”; P.A. 80-260 changed calculation of weekly benefit rate in Subdiv. (9); P.A. 81-12 deleted the noncharging provisions concerning an employer whose employee quit or was fired under the terms of this section and later collects benefits, as such provisions have been transferred to Sec. 31-225a by P.A. 81-12; P.A. 81-318 disqualified claimants from eligibility for unemployment compensation if they had been discharged for conduct constituting larceny in the third degree and deleted any reference in Subdiv. (9) to an offset which reduced benefits by the amount of pension, retirement pay or annuity received by the claimant; P.A. 82-262 specified ineligibility for benefits for participation in illegal strike; P.A. 85-26 amended Subdiv. (2)(B) to redefine larcenous conduct to be the taking of a property or service whose value exceeds $50; P.A. 85-258 amended Subdiv. (2)(A) to limit compensable “quits” to instances when the claimant left suitable work for sufficient work-related causes, or he left to care for a seriously ill spouse, child or parent, or he left due to the discontinuance of his only means of transportation and defined “repeated wilful misconduct” as any acts of such misconduct which occur within one year of each other; P.A. 85-500 provided that claimants may be disqualified if discharged or suspended for “just cause”, and defined “just cause” to be a single act of wilful misconduct endangering life, safety or property; P.A. 86-55 added Subsec. (b), establishing limited eligibility rights for individuals who apply for unemployment compensation after having quit part-time employment, amending Subsec. (a) accordingly; P.A. 86-60 added Subsec. (a)(13), disqualifying any individual who is discharged or suspended from his employment during a term of imprisonment of 30 days or more to which he has been sentenced; P.A. 88-88 substituted “any employment during his base period other than such part-time” for “such full-time” in Subdiv. (1) and provided that an individual eligible for benefits under Subdiv. (2) would receive an amount equal to the lesser of the partial unemployment benefits he would have received but for the separation from the part-time employment or “the partial unemployment benefits for which he would be eligible under Sec. 31-229 based on any subsequent part-time employment”; P.A. 93-243 amended Subsec. (a)(2)(B) to expand the disqualification for larcenous conduct, amended Subdiv. (4)(A) to disqualify a claimant from eligibility for unemployment compensation while he is receiving severance or separation payments, and amended Subdiv. (13) to define “wilful misconduct”, effective June 23, 1993; P.A. 95-323 amended Subsec. (a) to substitute “good cause attributable to the employer” for “sufficient cause connected with his work”, to delete reference to “repeated” wilful misconduct in the course of employment, to amend the benefit level for employees discharged or suspended under state or federal drug or alcohol testing programs, to redefine “wilful misconduct” and to add definition of “temporary help service”, effective October 1, 1995, and applicable to any separation of employment occurring on or after that date; P.A. 99-123 made technical and gender neutral changes, and amended Subsec. (a)(2) to prohibit refusing benefits to an individual who leaves suitable work voluntarily to protect the individual or a child domiciled with the individual from becoming or remaining a victim of domestic violence; P.A. 01-37 amended Subsec. (a)(2) by deleting “just cause” as a reason for discharge or suspension and making technical changes and amended Subsec. (a)(16) to delete definition of “just cause”, redefine “wilful misconduct” to include absence without good cause or notice which could reasonably have been provided, and make a technical change; P.A. 04-214 amended Subsec. (a)(16) to change time period in definition of “wilful misconduct” from 18 months to 12 months and to define what constitutes a “separate instance”; June Sp. Sess. P.A. 07-5 added Subsec. (a)(2)(A)(v) re separation from employment during period from July 1, 2007, to June 30, 2008, to accompany a spouse who is on active duty with the armed forces of the United States; P.A. 08-40 amended Subsec. (a)(2)(A)(v) by deleting language specifying period ending on June 30, 2008, re unemployment benefits for certain military spouses, effective July 1, 2008; P.A. 09-3 amended Subsec. (a)(2)(A)(ii) to replace exception re “seriously ill” spouse, child or parent domiciled with individual with exception re individual’s spouse, child or parent “with an illness or disability, as defined in subdivision (16) of this subsection”, amended Subsec. (a)(2)(A)(iv) to extend protection to individual’s child, spouse or parent, rather than a child domiciled with individual, added Subsec. (a)(2)(A)(vi) re accompanying individual’s spouse to place from which commuting is impractical due to change in job location, and amended Subsec. (a)(16) by defining “illness or disability” and “health care provider”, effective April 15, 2009.

Cited. 17 CA 441. Cited. 25 CA 130. “Quit to care” provision operates as an exception to the penalty provision of this section. 34 CA 620.

Disqualifications for compensation are conditions subsequent and the burden of proof is on the commissioner. 15 CS 286. Employee entitled to unemployment compensation where employer shut down his plant for two weeks as a vacation period but employee was entitled to only one week of vacation pay. 17 CS 144. Cited. 20 CS 110. Whether there was willful misconduct depends on whether conduct of claimant could be held reasonably to amount to a deliberate violation of a reasonable rule. 22 CS 458. Where plaintiff’s employment was terminated early in her pregnancy because employer in good faith wished to train replacement at that time, plaintiff was correctly denied benefits. 23 CS 155. Employee fired for hurling rock through windshield while picketing held ineligible for benefits. Picketing itself is not act of misconduct, but hurling rocks is. Id., 206. Where claimant was offered former job back during strike and he proceeded to participate in strike, he was held ineligible for benefits. His former job held not to be “new work” within meaning of statute. Id., 233. Claimant’s former job held not to be “new work” within meaning of statute when offered during strike to one who had been laid off four weeks before strike and in a situation where collective bargaining agreement between union and employer had expired prior to layoff. Id. “Willful misconduct” discussed. 24 CS 177. Employee has burden of proving nonparticipation. Id., 461. Cited. 25 CS 244. Separation allowance computed on years of service and supplemental allowance to pensioners under labor management agreement paid on closing of plant held dismissal payments. 27 CS 169. Acceptance of separation allowance in lump sum did not change nature of payment computed on weekly basis. Id. Finding by commissioner that plaintiff’s concern over unreliable transportation was refusal to accept employment held arbitrary and unreasonable. 31 CS 269. Cited. 39 CS 328. Cited. 44 CS 285.

Subsec. (a):

Provision referring to conditions “current immediately prior to” a lockout announcement held to mean those conditions contained in the last mutual agreement between a union and the employer. 250 C. 297. Section falls within realm of discretion provided to states by Congress to award unemployment benefits to workers unable to work as result of a labor dispute and is not preempted by National Labor Relations Act. Id.

Subdiv. (1):

Subdivision held not to permit establishment or application by the administrator of any arbitrary adjustment period in which to find suitable work during same hours as those of prior employment. 148 C. 475. Cited. 172 C. 492.

Within meaning of statute “residence” is claimant’s residence at time of rehire offer, not at time of layoff. 2 CA 1.

Refusal to return to work at reduced salary disqualifies one for compensation. 11 CS 337. Suitable employment discussed. 16 CS 199; Id., 264; 18 CS 145. Subpara. (C): Claimant who refused referred employment solely because it required union membership not entitled to benefits. 20 CS 10. Claimant who was union member and quit nonunion job because union business agent told him he would lose union membership otherwise, held not available for work. Exception does not apply where union sets conditions contra to statutory provisions. 27 CS 446. Cited. 39 CS 520.

Subdiv. (2):

Company designated shutdown period as including vacation period. Fact that union, as agent for plaintiff, gave company this right did not make plaintiff’s second week of vacation, without pay, a period of voluntary and self-imposed unemployment. 138 C. 253. Subpara. (A): Where employer sets expiration date of contract conclusion that employee did not voluntarily terminate employment is not unreasonable. Discussion of possible result if union had negotiated the contract. 177 C. 132. Subpara (A): “For cause” construed to encompass personal as well as work-related reasons. 181 C. 1. Subpara. (A) cited. 187 C. 262. Subpara. (B): Term “felonious conduct” as used in statute includes felonious conduct violating federal laws. 196 C. 546. Subpara. (B): A final incidence may be “repeated willful misconduct” if conduct at issue is part of past pattern of willful misconduct. 209 C. 381.

Subpara. (B) cited. 1 CA 591; 3 CA 494. Subpara. (A) cited. 4 CA 617. Subpara. (B) cited. Id.; 5 CA 309. Subpara. (A) cited. 6 CA 588. Subpara. (A): Leaving suitable work for better pay is insufficient, by itself, to establish good cause. Id., 658. Subpara. (A) cited. 12 CA 207. Subpara. (B) cited. 41 CA 751. Subpara. (B) only requires a single knowing violation of an employer rule; absence of repetition does not prevent the possibility of discharge for willful misconduct. 54 CA 154. Subpara. (B): To establish that an individual was discharged for deliberate misconduct in wilful disregard of employer’s interest, board must find that the individual’s act or omission constituted misconduct and was done deliberately and in wilful disregard of employer’s interests. 130 CA 266.

Subpara. (A): Severing employment to report for induction into army. 11 CS 160. Subpara. (B): Employee who momentarily left machine running unattended in violation of employer’s rule ineligible for compensation for willful misconduct. Id., 221. Cited. 12 CS 391. Lack of transportation not sufficient reason to leave work where claimant did not give employer chance to arrange for it. 15 CS 445. Harmless taking of discarded article by employee not sufficient basis for willful misconduct. 16 CS 311. Leaving work on ground that services worth more than remuneration held not sufficient cause. 17 CS 415. Claimant who gave notice of resignation and later attempted to withdraw it after company had hired a replacement was declared eligible for benefits. 19 CS 363. Claimant whose license to operate taxicab had been revoked for failure to make full restitution for damage done by him in accident and for failure to furnish proof of financial responsibility ineligible for unemployment compensation. Id. No lesser degree of culpability in this state than willful misconduct. 20 CS 399. Where claimant left job when employer told him he could retain his job as driver, if during period of license suspension, he found a substitute and paid him from his own pocket, held claimant left work without sufficient cause. 21 CS 206. Inefficiency, negligence, carelessness, improper conduct and errors in judgment alone are not construed as “willful misconduct” disqualifying claimant from benefits under subpara. (B). 25 CS 215. Falsifying employment questionnaire held intentional act of misleading employer and constituted willful misconduct in course of employment. 27 CS 215. Subpara. (B): Repeated absences from work without good cause, recognized as willful misconduct. 29 CS 14, 18. Cited. Id., 251. Offer of same job after penalty period ineffective as to deny benefits under suitable work provision. Id., 486. Cited. Id., 492. Subpara. (A): Employee’s decision not to reenlist in National Guard, a condition of employment voluntarily accepted by employee, is voluntary termination of employment without employment-connected cause. 31 CS 12. Subpara. (A) cited. 38 CS 710. Subpara. (A): Doctrine of voluntary constructive leaving discussed. 39 CS 371. Subpara. (B) cited. Id. Court held it reasonable for appeals referee to conclude that before plaintiff could collect unemployment benefits, plaintiff must make an effort to seek a position with the employer which would be consistent with plaintiff’s beliefs rather than assume that no such position would be available. 40 CS 208. Subpara. (B): Theft of $25 or less of property or services, while not a disqualifying larceny, can constitute a disqualifying act of wilful misconduct where there is proof of the larceny and the existence of a reasonable and uniformly enforced rule or policy by the employer. 46 CS 579.

Subdiv. (3):

General assembly intended same meaning for “labor dispute” here as that expressed in Sec. 31-112(c). Each week of unemployment is severable unit. 135 C. 373. Refusal of plaintiffs to cross picket lines constituted participation in labor dispute and rendered them ineligible for compensation. Id., 695. “Lockout” defined. 137 C. 380. A “lockout” is a withholding of employment by employer in effort to obtain for himself more advantageous terms. Id., 393. Controversy which caused unemployment of plaintiffs was labor dispute within meaning of statute. 139 C. 329. Unemployment was caused by labor dispute rather than lockout. Id., 515. Definition. 142 C. 497. No lockout existed where employer in labor dispute over new contract negotiations closed stores after old contract expired because not advised by employees’ bargaining agent that they would continue work pending negotiation of new contract. Employees not entitled to unemployment compensation. 158 C. 556. Disqualification under this subdivision has three elements: (1) There must be unemployment, (2) there must be a labor dispute, (3) unemployment must result from existence of labor dispute. 164 C. 446.

Refusal to cross picket line because of fear of bodily harm does not render one ineligible. 16 CS 286. Dismissed employees entitled to compensation when dismissed as result of labor dispute. Id., 491. Where shutdown due to lockout. 18 CS 94; 20 CS 211.

Subdiv. (4):

Payment of pension disqualifies plaintiff for unemployment benefits to which he would have become entitled by virtue of employment by one who is paying pension. 138 C. 630. Purpose and history. 146 C. 215. Under subpara. (C) it is immaterial whether payment represents deferred compensation or a pension. If lump sum is paid, it should be divided by weeks of life expectancy to determine weekly payments. Id. Holiday pay classified as earned remuneration rather than compensation for lost wages. Id., 264. Purpose of subdivision. Id.

Subpara. (A): Consideration of vacation pay. 15 CS 267; Id., 501; 16 CS 225; 18 CS 472; 19 CS 367.

Subdiv. (5):

Claims made after childbirth. 17 CS 316. Plaintiff entitled to benefits where previously arranged by collective bargaining that such would be allowed though claimant not member of bargaining unit. 19 CS 184. Disqualification begins on first day of unemployment due to pregnancy and continues thereafter for duration of pregnancy. 20 CS 428.

Subdiv. (8):

Severance pay and vacation pay do not qualify as wages within meaning of statute. 153 C. 692.

Plaintiff, a physician, performed services for husband, also a physician, during his illness and received one hundred fifty dollars from him; held this did not constitute wages. 21 CS 144. Evidence tended to prove that claimant’s brother hired him for two weeks merely to qualify claimant under this subdivision but award of compensation commissioner upheld. Id., 204.

Subdiv. (9):

Where employee voluntarily requested payment from union pension fund and applied for and received social security benefits, he had voluntarily retired and was ineligible for unemployment benefits. 28 CS 57. Plaintiff mason voluntarily leaving job because partner had left, as he thought union rules forbade his remaining, left suitable work voluntarily without sufficient case. Id., 394. Cited. 34 CS 11.

Subdiv. (11):

Unemployment commissioner could reasonably conclude from his finding of facts that a school “media aide” is a “classroom aide” in meaning of this section. 31 CS 253.



Section 31-236a - Eligibility of apprentice unemployed due to labor dispute.

Notwithstanding any provision contained in section 31-236, no apprentice duly registered as such with the state who is unemployed due to a labor dispute between his employer and journeymen who are engaged in the same craft or trade as the apprentice shall be disqualified from receiving benefits under this chapter if he is available for work, and he shall not be participating in or financing or directly interested in the labor dispute or belong to a trade, class or organization of workers, members of which, immediately before the commencement of the labor dispute, were employed at the premises at which the labor dispute occurred and are participating in or financing or directly interested in the labor dispute.

(1969, P.A. 778, S. 1.)



Section 31-236b - Eligibility for benefits not impaired by reason of participation in training with commissioner’s approval. Approval of programs.

(a) Notwithstanding any other provisions in this chapter, an otherwise eligible individual shall not be denied benefits for any week because he is in training with the approval of the administrator by reason of the application of subdivision (2) of subsection (a) of section 31-235 relating to availability for work, or the provisions of subdivision (1) of subsection (a) of section 31-236 relating to failure to apply for, or a refusal to accept, suitable work.

(b) The administrator shall adopt regulations, in accordance with the provisions of chapter 54, which establish the guidelines to be used by the administrator in determining which job training programs, job retraining programs and claimants shall be approved for the purposes of this section. Any such program sponsored by (1) any federal, state or municipal department, (2) any labor organization, or (3) any private employer shall be approved upon meeting the requirements of such guidelines.

(1971, P.A. 835, S. 21; P.A. 83-470, S. 2, 3; P.A. 05-288, S. 138.)

History: P.A. 83-470 added Subsec. (b) requiring the administrator to adopt regulations establishing guidelines for the approval of job training and retraining programs and claimants for the purposes of this section; (Revisor’s note: In 1991 the reference in Subsec. (a) to “subsection (1)” was changed editorially by the Revisors to read “subsection (a)(1)”); P.A. 05-288 made technical changes in Subsec. (a), effective July 13, 2005.



Section 31-236c - Ineligibility of certain board of education employees.

Section 31-236c is repealed.

(1971, P.A. 835, S. 17; 77-426, S. 18, 19.)



Section 31-236d - Eligibility of individual in training approved under the Trade Act of 1974.

Notwithstanding any other provision of this chapter, an otherwise eligible individual shall not be denied unemployment compensation benefits for any week because he is in training approved under Section 236(a)(1) of the Trade Act of 1974, nor shall such individual be denied benefits because of leaving work to enter such training, provided the work left is not suitable work, or because of the application to any such week in training of provisions in this chapter or any applicable federal unemployment compensation law relating to availability for work, active search for work, or refusal to accept work. For purposes of this section, “suitable work” means, with respect to an individual, work of a substantially equal or higher skill level than the individual’s past adversely affected employment, as defined for purposes of the Trade Act of 1974, and wages for such work at not less than eighty per cent of the individual’s average weekly wage as determined for purposes of the Trade Act of 1974.

(P.A. 82-361, S. 6.)



Section 31-236e - Basis for determination of eligibility. Regulations.

(a) For any claim filed on or after July 1, 1986, the determination of a claimant’s eligibility for unemployment compensation benefits shall be based solely on the provisions of this chapter and any regulations adopted pursuant thereto. Labor Department policy letters shall not be used in any such determination.

(b) On or before July 1, 1986, the Labor Commissioner shall adopt regulations, in accordance with the provisions of chapter 54, which establish all necessary criteria for the determination of a claimant’s eligibility for unemployment compensation benefits.

(P.A. 85-176.)



Section 31-236f - Information re the availability of unemployment compensation benefits. Procedure.

The administrator, as defined in section 31-232b, in consultation with the advisory board established pursuant to section 31-250a, shall develop and implement a procedure or program to insure that an employee, at the time of termination by an employer, receives adequate information regarding the availability of unemployment compensation benefits under chapter 567 and the procedure required for making a claim for such benefits.

(P.A. 95-323, S. 6, 8.)

History: P.A. 95-323, S. 6 effective October 1, 1995, and applicable to any separation of employment occurring on or after that date.



Section 31-237 - Employment Security Division.

(a) There shall continue to be in the Labor Department a division, to be known as the Employment Security Division, which shall be administered by a full-time, salaried, executive director, who shall be subject to the supervision and the direction of the administrator. The administrator is authorized to appoint, fix the compensation of and prescribe the duties of such executive director, provided such appointment shall be subject to the approval of the Governor and the rate of such compensation shall be subject to the approval of the Governor and the Secretary of the Office of Policy and Management. The Employment Security Division shall be responsible for matters relating to unemployment compensation and the Connecticut State Employment Service, and shall establish and maintain free public employment bureaus in such number and in such places as may be necessary for the proper administration of this chapter and for the purpose of performing such duties as are within the purview of the Act of Congress entitled “An Act to Provide for the Establishment of a National Employment System and for Cooperation with the States in the Promotion of Such System and for Other Purposes”, approved June 6, 1933, as amended. The administrator may cooperate with or enter into agreements with the Federal Railroad Retirement Board with respect to the establishment, maintenance and use of free employment service facilities. Moneys received from the Federal Railroad Retirement Board as compensation for services or facilities supplied to said board shall be paid into the Employment Security Administration Fund.

(b) Notwithstanding the provisions of chapter 50, the Employment Security Division is authorized to purchase supply items and equipment obtainable directly from the General Services Administration of the United States government or any other federal agency, out of funds established under the provisions of subsection (a) or (d) of section 31-259 or out of funds established by or granted pursuant to federal authority to the Employment Security Division, if the administrator deems such purchases to be in the best interests of the state and said Employment Security Division.

(1949 Rev., S. 7509; 1969, P.A. 328; P.A. 77-614, S. 19, 610; P.A. 92-252.)

History: 1969 act added Subsec. (b) re purchases of supply items, etc.; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 92-252 deleted provisions establishing the Connecticut state employment service department and the unemployment compensation department and added language providing that the employment security division shall be responsible for matters relating to unemployment compensation and the Connecticut state employment service.

See Sec. 31-6 re federal aid for public unemployment offices.

See Sec. 31-259 re Employment Security Administration Fund.



Section 31-237a - Definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(a) “Board” means the Employment Security Board of Review;

(b) “Appeals division” means the Employment Security Appeals Division consisting of the board members, the referees employed in the referee section and all other supporting staff members employed in that division for discharge of its responsibilities as set forth in this chapter;

(c) “Referee” means an employment security appeals referee;

(d) “Chief referee” means the chief referee of the referee section;

(e) “Referee section” means the organizational unit consisting of the employment security appeals referees employed in the appeals division and all other supporting staff members employed in that division for discharge of the responsibilities assigned to referees in accordance with this chapter; and

(f) “Staff assistant” means the staff assistant to the Employment Security Board of Review.

(P.A. 74-339, S. 1, 36; P.A. 83-570, S. 7, 17.)

History: P.A. 83-570 added Subdiv. (f) defining “staff assistant”.



Section 31-237b - Employment Security Appeals Division established.

There shall be an appeals division which shall constitute the employment security administrative appellate system. The referee section shall be subject to the board’s administrative direction, supervision and control.

(P.A. 74-339, S. 2, 36.)



Section 31-237c - Employment Security Board of Review. Appointment of members, chairman, alternate members.

(a) The board shall consist of three members appointed by the Governor, one of whom shall be designated by the Governor as chairman of the board of review. Notwithstanding the provisions of subdivision (4) of section 5-198, such chairman shall be in the classified service and shall devote full time to the duties of his office. Such chairman shall be chosen by the Governor from a list of names submitted to him by the Commissioner of Administrative Services pursuant to the provisions of subsection (d) of section 5-228. The other two members appointed to serve during the appointing Governor’s term of office shall be a representative of employers and a representative of employees and shall devote full time to the duties of their offices. The members of the board representing employers and employees shall be selected as such representatives based upon previous vocation, employment or affiliation. A member of the board may be removed by the Governor for cause.

(b) The Governor shall have the authority to appoint one or more alternate members to the board. Alternate members shall have the power to complete any matter pending at the expiration of the terms for which they were appointed. Alternate members of the board shall serve at any time when so delegated by the Governor and the board and while so serving shall have all the powers of members of the board. Whenever an alternate member serves in place of a member of the board, he shall represent the same interest as the member in whose place he serves and shall be selected as such representative based upon previous vocation, employment or affiliation. The board may, at its option, require alternate members to sit with it in the fulfillment of any function of the board. Any alternate member shall receive one hundred fifty dollars in lieu of expenses for each day during which he performs the duties of a member of the board.

(P.A. 74-339, S. 3, 34, 36; P.A. 77-614, S. 482, 610; P.A. 83-570, S. 8, 17; P.A. 87-468, S. 1, 4; P.A. 12-205, S. 19.)

History: P.A. 77-614 replaced personnel commissioner with commissioner of administrative services, deleted provision setting expiration of terms at first day of March in year when term of appointing governor expires and made other minor wording changes, effective January 1, 1979; P.A. 83-570 added requirement that members devote full time to their duties and eliminated an obsolete provision concerning the timing of the first appointments to the board; P.A. 87-468 added Subsec. (b), granting the governor the authority to appoint alternate members to the board, establishing their powers and purposes, and providing for per diem payments of $150 for them; P.A. 12-205 made a technical change in Subsec. (a), effective July 1, 2012.



Section 31-237d - Executive head of appeals division, delegation of his authority. Hearing of appeals to board.

(a) The chairman of the board shall be the executive head of the appeals division. He may delegate to any person employed in the appeals division such authority as he deems reasonable and proper for the effective administration of the division’s responsibilities.

(b) In any appeal to the board the board or any of its members may hear the appeal, except that the full board shall hear and decide cases requiring the application of subsection (a)(3) of section 31-236 and cases in which a party has specifically requested in writing a hearing by the full board, provided the decision on all appeals shall be by a majority vote of the full board. The board shall approve or reject, by a majority vote, each request for a hearing before the full board in accordance with the criteria for granting such requests established in regulations adopted pursuant to section 31-237g. In any case before the board, the board may delegate to a referee or other qualified employee of the appeals division the taking or hearing of evidence.

(P.A. 74-339, S. 4, 36; P.A. 79-100; P.A. 83-570, S. 9, 17; P.A. 88-53, S. 1.)

History: P.A. 79-100 transferred responsibility for hearing appeals from chairman to board or any number and specified that decisions must be made by a majority vote of the full board; P.A. 83-570 required board to approve or reject each request for a hearing before the full board by a majority vote; P.A. 88-53 amended Subsec. (b) to authorize the board to delegate to a qualified employee of the appeals division the taking or hearing of evidence; (Revisor’s note: In 1991 the reference in Subsec. (b) to “subsection (3)” was changed editorially by the Revisors to read “subsection (a)(3)”).



Section 31-237e - Employment Security Appeals Division personnel, payment, appointment.

(a) The members of the board, the chief referee and the referees of the state shall each be paid from the Employment Security Administration Fund a salary to be determined by the Commissioner of Administrative Services pursuant to section 4-40, provided the chief referee shall receive a salary greater than the salary paid to a referee and the chairman of the board shall receive a salary greater than the salary paid to the chief referee. Expenses incurred in the discharge of their duties of office by the chairman and members of the board, the chief referee, and the referees shall be reimbursed in accordance with regulations established for state employees by the Commissioner of Administrative Services.

(b) Subject to the provisions of chapter 67, the board may appoint such employees in the appeals division as it deems necessary to carry out its responsibilities under this chapter, provided the board shall appoint a staff assistant. The staff assistant shall be qualified, by reason of his training, education and experience, to carry out the duties of the position, which include, but are not limited to, performing legal research for the board, advising referees on legal matters relating to procedural and substantive problems of hearings and appeals, assisting the board chairman in preparing legislative amendments to unemployment compensation law pertaining to appellate matters, serving as acting chairman of the board in the chairman’s absence, and other related duties as required.

(P.A. 74-339, S. 6, 12, 36; P.A. 77-614, S. 67, 70, 610; P.A. 83-570, S. 10, 17.)

History: P.A. 77-614 replaced personnel policy board and commissioner of finance and control with commissioner of administrative services; P.A. 83-570 amended section to provide for salary for members in lieu of per diem payments and to establish the position of staff assistant and specify his duties.



Section 31-237f - Disqualification of board member; challenge; replacements.

No member of the board shall participate in the hearing or disposition of any appeal in which such member has any direct or indirect interest. Challenge to the interest of any member of the board may be made by any party to the proceeding and claimed for short calendar, and such challenge shall be decided by the Superior Court. If the challenge is upheld, the administrator shall so advise the Governor. In such a case, the Governor shall assign an alternate member appointed pursuant to section 31-237c, except that the staff assistant shall automatically become acting chairman of the board in the chairman’s absence. If a replacement for any member of the board is required, the Governor shall appoint a substitute who represents affiliations similar to that of the member being replaced to fill such unexpired term.

(P.A. 74-339, S. 8, 36; P.A. 83-570, S. 11, 17; P.A. 87-468, S. 2, 4.)

History: P.A. 83-570 amended section to provide that staff assistant becomes acting chairman in the chairman’s absence; P.A. 87-468 provided that when a challenge to a member is upheld, the governor shall assign an alternate member to serve.



Section 31-237g - Powers of Employment Security Board of Review, rules of procedure.

The board shall adopt regulations, in accordance with the provisions of chapter 54, concerning the rules of procedure for the hearing and disposition of appeals under the provisions of this chapter. The board shall also undertake such investigations as it deems necessary and consistent with this chapter.

(P.A. 74-339, S. 7, 36; P.A. 83-570, S. 12, 17.)

History: P.A. 83-570 restated provisions re investigations and adoption of regulations establishing rules of procedure.



Section 31-237h - Access of appeals division to records of the Employment Security Division.

The appeals division shall have access to all records of the Employment Security Division necessary to the performance of the duties assigned to the board and the referees under this chapter.

(P.A. 74-339, S. 5, 36.)



Section 31-237i - Referee section established. Appointment of referees; chief referee.

(a) The referee section shall consist of such referees as the board deems necessary for the prompt processing of appeals hearings and decisions and for the performance of the duties imposed by this chapter. Each such referee shall be appointed by the board and shall be in the classified service of the state.

(b) The chairman of the board shall designate from among the referees a chief referee. The chief referee shall be the administrative head of the referee section and may delegate to any referee or any person employed in the referee section such authority as he deems reasonable and proper for the effective administration of his duties.

(c) The first appointments under this section shall be made no later than March 1, 1975. Any vacancy in the office of referee shall be filled by appointment by the board.

(P.A. 74-339, S. 9, 36; P.A. 81-5, S. 2.)

History: P.A. 81-5 removed all references to “unemployment commissioner” as referees in Subsec. (a) as the position is obsolete.



Section 31-237j - Appeals to referee section; jurisdiction, venue; panel of referees.

(a) The referees shall promptly hear and decide appeals from the decisions of the administrator of this chapter, or his designee, appeals from all other determinations made pursuant to any provision of this chapter and appeals from any proceeding conducted by authorized personnel of the Employment Security Division pursuant to directives of the United States of America and the Secretary of Labor of the United States. Except as otherwise provided in this chapter or in the applicable federal directives, appeals to referees shall be filed within the time limits and under the conditions prescribed in section 31-241.

(b) The referees shall have state-wide jurisdiction and venue, and referee proceedings shall be conducted (1) by telephone or other electronic means, or (2) at the request of either party, in person at locations within the state designated by the executive head of the Employment Security Appeals Division.

(c) The chief referee may appoint a panel of three referees to hear and decide any appeal involving (1) complex issues of fact, (2) complex issues of law, (3) multiple parties, or (4) numerous witnesses. The decision on all such appeals shall be by a majority vote of the full panel.

(P.A. 74-339, S. 10, 11, 36; P.A. 81-5, S. 3; P.A. 88-53, S. 2; 88-72; P.A. 12-125, S. 2.)

History: P.A. 81-5 deleted obsolete Subsec. (c), which concerned the transfer of proceedings pending before the unemployment commissioner on July 1, 1974; P.A. 88-53 added Subsec. (c) concerning the appointment of a panel of three referees to hear and decide certain appeals; P.A. 88-72 amended Subsec. (a) to provide that except as otherwise provided in this chapter or in federal directives, appeals shall be filed as prescribed in Sec. 31-241; P.A. 12-125 amended Subsec. (b) to replace provision re proceedings conducted throughout the state with Subdiv. (1) re proceedings conducted by telephone or other electronic means and Subdiv. (2) re proceedings conducted in person at locations designated by executive head of Employment Security Appeals Division, and made a technical change in Subsec. (c).



Section 31-238 - Budget of Employment Security Appeals Division. Provision for expenses, offices, equipment and supplies.

The board shall annually prepare a budget request covering the necessary administrative costs of the appeals division for the next ensuing year. Upon approval by the administrator such request shall be incorporated in the budget request of the Employment Security Division for that fiscal year. The expenses of administration of the appeals division, upon approval by the administrator, shall be paid from the Employment Security Administration Fund by the Treasurer, notwithstanding the provisions of section 4-85, on warrants drawn by the Comptroller at the direction of the chairman of the board. The administrator shall furnish the offices, equipment and supplies, and nonpersonal and housekeeping services required by the board and shall perform such other mechanics of administration as the board and the director may agree upon. The administrator shall furnish, whenever possible, such offices, equipment and supplies as are already provided for the central office of the Employment Security Division or its branch offices.

(1949 Rev., S. 7510; April, 1964, P.A. 3, S. 2; 1967, P.A. 525, S. 1; P.A. 74-339, S. 13, 36.)

History: 1964 act substituted “district established in section 31-276” for “existing congressional district”; 1967 act divided section into Subsecs., authorized chairman to employ necessary personnel, make expenditures, delegate authority and certify to official acts in Subsec. (b) and added Subsec. (c) re payment of expenses; P.A. 74-339 replaced previous provisions re unemployment commission entirely with provisions re budget requests and expenses re appeals division.



Section 31-239 - Advisory council.

Section 31-239 is repealed.

(1949 Rev., S. 7511; P.A. 77-614, S. 609, 610.)



Section 31-240 - Claim procedure. Filing.

Claims for benefits shall be made, in accordance with such regulations as the administrator may prescribe, at the public employment bureau or branch most easily accessible either from the individual’s place of residence or from the place of his most recent employment, as designated by the administrator.

(1949 Rev., S. 7512.)

Cited. 34 CA 620.



Section 31-241 - Determination of claims and benefits. Notice, hearing and appeal. Regulations.

(a) The administrator, or a deputy or representative designated by him and hereinafter referred to as an examiner, shall promptly examine the initiating claim and, on the basis of the facts found by him, shall determine whether or not such claim is valid and, if valid, the weekly amount of benefits payable and the maximum possible duration thereof. He shall promptly notify the claimant of the decision and the reasons therefor, which notification shall set forth the provision of this section for appeal. The administrator or an examiner shall promptly examine each claim for a benefit payment for a week of unemployment and, on the basis of the facts found by him, shall determine whether or not the claimant is eligible to receive such benefit payment for such week and the amount of benefits payable for such week. The determination of eligibility by the administrator or an examiner shall be based upon evidence or testimony presented in such a manner as the administrator shall prescribe, including in writing, by telephone or by other electronic means at a hearing called for such purpose. The administrator or an examiner may prescribe an in person hearing at his or her discretion, provided if an in person hearing is requested, the request may not be unreasonably denied by the administrator or an examiner, as the case may be. Notice of the decision and the reasons therefor shall be given to the claimant. The employers against whose accounts charges may be made due to any benefits awarded by the decision shall be notified of the initial determination of the claimant’s benefit entitlement at the time notice is given to the claimant, which notification shall set forth the provisions of this section for appeal, provided any employer who claims that the claimant is ineligible for benefits because his unemployment is due to the existence of a labor dispute at such employer’s factory, establishment or other premises, shall be notified of the decision and the reasons therefor, whether or not benefits awarded by the decision might be charged against such employer’s account. The employer’s appeal rights shall be limited to the first notice he is given in connection with a claim which sets forth his appeal rights, and no issue may be appealed if notice of such issue and the right to appeal such issue had previously been given. For any determination of an overpayment made prior to October 1, 2013, notwithstanding any provisions of this chapter to the contrary, whenever the employer, after receiving notice of such hearing, fails to appear at the hearing or fails to timely submit a written response in a manner prescribed by the administrator, such employer’s proportionate share of benefits paid to the claimant prior to the issuance of a decision by a referee under section 31-242 for any week beginning prior to the forty-second day after the end of the calendar week in which the employer’s appeal was filed shall be charged against such employer’s account and the claimant shall not be charged with an overpayment with respect to such benefits pursuant to subsection (a) of section 31-273. For any determination of an overpayment made on or after October 1, 2013, notwithstanding any provisions of this chapter to the contrary, whenever the employer, after receiving notice of such hearing, fails to appear at the hearing or fails to submit a timely and adequate written response in a manner prescribed by the administrator, such employer’s proportionate share of benefits paid to the claimant prior to the issuance of a decision by a referee under section 31-242 or the Employment Security Board of Review under section 31-249a shall be charged against such employer’s account. The decision of the administrator shall be final and benefits shall be paid or denied in accordance therewith unless the claimant or any of such employers, within twenty-one calendar days after such notification was mailed to his last-known address, files an appeal from such decision and applies for a hearing, provided (1) any such appeal which is filed after such twenty-one-day period may be considered to be timely filed if the filing party shows good cause, as defined in regulations adopted pursuant to section 31-249h, for the late filing, (2) if the last day for filing an appeal falls on any day when the offices of the Employment Security Division are not open for business, such last day shall be extended to the next business day, and (3) if any such appeal is filed by mail, such appeal shall be considered timely filed if it was received within such twenty-one-day period or bears a legible United States postal service postmark which indicates that within such twenty-one-day period it was placed in the possession of such postal authorities for delivery to the appropriate office. Posting dates attributable to private postage meters shall not be considered in determining the timeliness of appeals filed by mail. Where the administrator or examiner has determined that the claimant is eligible for benefits, benefits shall be paid promptly in accordance with the determination regardless of the pendency of the period to file an appeal or the pendency of such appeal. No examiner shall participate in any case in which he is an interested party. Any person who has filed a claim for benefits pursuant to an agreement entered into by the administrator with the proper agency under the laws of the United States, whereby the administrator makes payment of unemployment compensation out of funds supplied by the United States, may in like manner file an appeal from the decision of such claim and apply for a hearing, and the United States or the agency thereof which had employed such person may in like manner appeal from the decision on such claim and apply for a hearing.

(b) The administrator shall adopt regulations, in accordance with the provisions of section 31-244 and chapter 54, effective July 1, 1992, establishing procedures and guidelines necessary to implement the provisions of this section. Such regulations shall prescribe a minimum number of days of advance notice to be afforded parties prior to a hearing and standards for determining the timeliness of written responses to hearing notices.

(1949 Rev., S. 7513; 1955, S. 3077d; 1957, P.A. 596, S. 5; February, 1965, P.A. 347; 1967, P.A. 790, S. 15; 1971, P.A. 835, S. 22; P.A. 73-536, S. 7, 12; P.A. 74-229, S. 18, 22; 74-339, S. 14, 36; P.A. 79-187, S. 2; P.A. 80-260, S. 1; P.A. 87-364, S. 1, 8; P.A. 91-107, S. 1, 2; P.A. 95-323, S. 4, 8; P.A. 12-125, S. 1; P.A. 13-66, S. 2.)

History: 1965 act specified that 7-day period for appeals excludes Sundays and holidays; 1967 act provided for extension of appeal deadline if last day for filing “falls on any day when the offices of the employment security division are not open for business”; 1971 act replaced provision which allowed payment of benefits which may be affected by hearing only after final determination is reached with provisions setting forth conditions under which payments may be made during the course of the appeal procedure; P.A. 73-536 specified that notification of employers is not necessary “in cases of claimants laid off for lack of work” and reworded notification provision for clarity, deleted references to “merit rating” accounts and to “compensable separations” and deleted provision requiring notification of state or political subdivision in claims where it is designated a base period employer; P.A. 74-229 deleted exception re notification requirement for claimants laid off for lack of work, required notification of employers re initial determination of benefit entitlement in all cases, added provision limiting employer’s appeal rights and extended time for appeal to 14 days, deleting former exclusion for Sundays and holidays; P.A. 74-339 required that determination of eligibility be based on evidence presented in person or in writing at hearing and required that benefits be paid regardless of appeal where previously payment of benefits was conditional; P.A. 79-187 required notification of employers “at the time notice is given to the claimant” rather than “in accordance with subsection (f) of section 31-225a”; P.A. 80-260 increased time for appeal to 21 days; P.A. 87-364 provided that an appeal filed after 21 calendar days may be timely if there was good cause for the late filing, and that the postmark of any appeal filed by mail will be used to determine timeliness; P.A. 91-107 designated existing section as Subsec. (a), made a technical change, added provisions re failure of the employer to appear at a hearing or submit a written response and added Subsec. (b) re regulations, effective July 1, 1992; P.A. 95-323 amended Subsec. (a) to allow evidence or testimony presented by telephone or by other electronic means, effective October 1, 1995, and applicable to any separation of employment occurring on or after that date; P.A. 12-125 amended Subsec. (a) to delete “in person,” re presentation of evidence or testimony and add provision re in person hearing prescribed by administrator or examiner; P.A. 13-66 amended Subsec. (a) by adding provision re consequences of employer’s failure to appear at a hearing or submit timely and adequate written response re any determination of overpayment made on or after October 1, 2013, and by making a conforming change.



Section 31-242 - Referee’s hearing of claim on appeal from examiner: Decision, notices, remand; disqualification of referee, challenge.

Unless such appeal is withdrawn, a referee shall promptly hear the claim, de novo, and render a decision thereon. Unless he has waived the notice or agreed to a shorter period of time, notice, by mail or otherwise, of the time and place of such hearing shall be given each interested party not less than five days prior to the date appointed therefor. The parties, including the administrator, shall be notified of the referee’s decision, which notification shall be accompanied by a finding of the facts and the conclusions of law upon which the decision is based. The referee may, for good cause, issue a decision which remands the case to the administrator for such further proceedings as the referee may reasonably direct. Such hearing shall be held by the referee designated by the chief referee. No referee shall hear an appeal if he has any interest in the proceeding or in the business of any party to the proceeding. A challenge to the interest of a referee may be made by any party to the proceeding. The decision on said challenge shall be made by the chairman of the board, after proceedings held in accordance with such rules of procedures as the board may establish.

(1949 Rev., S. 7514; 1971, P.A. 835, S. 23; P.A. 74-339, S. 15, 36; P.A. 87-364, S. 2, 8.)

History: 1971 act deleted “congressional” with references to districts; P.A. 74-339 referred to referees rather than commissioners, authorized waiver of notice or agreement to shorter time period by interested parties and added provisions re challenges to interest of referees; P.A. 87-364 provided that the referee may remand the case to the administrator for good cause.

Cited. 1 CA 591. Cited. 2 CA 1. Cited. 34 CA 620.

Only employers whose merit rating accounts were charged with compensable separations have right to appeal from original award. 15 CS 62. Commissioner limited in his decision to the period covered by the decision of the examiner. 18 CS 11. Cited. 21 CS 19. Cited. 27 CS 217. Case remanded to commissioner for further proceedings where decision made was not specific as to dates of claimant’s ineligibility for benefits on grounds of his failure to make reasonable efforts to find work. 28 CS 248. Cited. 37 CS 38. Cited. 44 CS 285.



Section 31-243 - Continuous jurisdiction.

Jurisdiction over benefits shall be continuous but the initiating of a valid appeal under section 31-242 or the pendency of valid appellate proceedings under section 31-249 shall, if the appellate tribunal has taken jurisdiction, stay any proceeding hereunder, but only in respect to the same period and the same parties, but shall not cause the cessation of payment of benefits as provided by section 31-242. Where the appellate tribunal has not taken jurisdiction, upon his own initiative, or upon application of any party in interest, the administrator, or the examiner designated by him, may, at any time within six months after the date of the original decision, or within such other time limits as may be applicable under section 31-273, review an award of benefits or the denial of a claim therefor, in accordance with the procedure prescribed in respect to claims, and may issue a new decision, which may award, terminate, continue, increase or decrease such benefits. Such new decision shall be appealable under the provisions of section 31-242 within the time prescribed in section 31-241, and where the claimant has been free from fault, a redetermination or new decision shall not affect benefits paid under a prior order. Any decision to review an award of benefits or the denial of a claim under this section shall be solely within the discretion of the administrator and shall not be appealable under the provisions of section 31-242.

(1949 Rev., S. 7515; 1971, P.A. 835, S. 24; P.A. 77-604, S. 20, 84; P.A. 92-210, S. 2.)

History: 1971 act specified effect of appeals on proceedings and payment of benefits, added reference to time limits “applicable under section 31-273” in provision re review and specified that new decision is appealable under Sec. 31-242 rather than subject to review; P.A. 77-604 made technical correction substituting “affect” for “effect”; P.A. 92-210 added language providing that the administrator or examiner may review an award of benefits or denial of a claim where the appellate tribunal has not taken jurisdiction, deleted requirement for a change in conditions as grounds for review, and added language providing that decision to review shall be solely within the discretion of the administrator and shall not be appealable under Sec. 31-242.

Administrator without power to review a decision made more than six months previously. 20 CS 107. Recovery of overpayment, when. 30 CS 123.



Section 31-244 - Procedure.

The manner in which disputed claims shall be presented and the reports thereon required from the claimant and from employers shall be in accordance with regulations prescribed by the administrator. Neither the administrator nor the examiners shall be bound by the ordinary common law or statutory rules of evidence or procedure, but may make inquiry in such manner, through oral testimony or written and printed records, as is best calculated to ascertain the substantial rights of the parties and carry out justly the provisions of this chapter. A complete record shall be kept of all proceedings in connection with a disputed claim.

(1949 Rev., S. 7516; P.A. 74-339, S. 16, 36.)

History: P.A. 74-339 deleted provisions re hearings before the unemployment commission or its commissioners.

Cited. 16 CS 227. Cited. 18 CS 12. Claimant’s petition was not dismissed because of his failure to comply with technicality of procedure, where there was sufficient statement of ground for review. 27 CS 403. Cited. 29 CS 316.



Section 31-244a - Procedure on appeals; hearings; rules of evidence; record.

The conduct of hearings and appeals, including notice thereof, shall be in accordance with rules of procedure prescribed by the board in regulations adopted pursuant to section 31-237g. No formal pleadings shall be required, beyond such notices as the board provides for by its rules of procedure. The referees and the board shall not be bound by the ordinary common law or statutory rules of evidence or procedure. They shall make inquiry in such manner, through oral testimony and written and printed records, as is best calculated to ascertain the substantial rights of the parties and carry out justly the provisions of this chapter. A record shall be prepared of all testimony and proceedings at any hearing before a referee and before the board but need not be transcribed unless an appeal is taken from the referee’s or board’s decision, as the case may be.

(P.A. 74-339, S. 17, 36; P.A. 83-570, S. 13, 17.)

History: P.A. 83-570 added reference to procedural regulations.

Cited. 40 CS 208. Hearsay evidence, admitted without objection, will be given its natural probative effect and may support a finding of the board, if corroborated by competent evidence in the record, but a finding of fact based solely on hearsay will not stand. 51 CS 302.



Section 31-245 - Authority to administer oaths and issue subpoenas.

In the discharge of the duties imposed by this chapter, the administrator, the examiners, the referees, the hearing officials designated pursuant to subsection (b) of section 31-237d and subsection (b) of section 31-273, and the chairman of the board shall have power to administer oaths and affirmations, certify to official acts and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda and other records deemed necessary as evidence in connection with the disputed claim or the administration of this chapter.

(1949 Rev., S. 7517; P.A. 74-339, S. 18, 36; P.A. 81-5, S. 4; P.A. 86-403, S. 63, 132; P.A. 88-53, S. 3.)

History: P.A. 74-339 deleted reference to unemployment commissioners and made provisions applicable to referees, chairman of the board and hearing officials designated pursuant to Sec. 31-273(e); P.A. 81-5 substituted reference to Sec. 31-273(f) for reference to Sec. 31-273(e); P.A. 86-403 made technical change, substituting reference to Sec. 31-273(b) for reference to Sec. 31-273(f); P.A. 88-53 added the reference to hearing officials designated pursuant to Subsec. (b) of Sec. 31-237d.



Section 31-246 - Enforcement of subpoena.

In case of contumacy by any person, or his refusal to obey a subpoena issued to him under section 31-245, any court of this state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which such person guilty of contumacy or of refusal to obey is found or resides or transacts business, upon application by a referee, the chairman of the board or the administrator, shall have jurisdiction to issue to such person an order requiring him to appear before the referee, the board, the administrator or any examiner, there to produce evidence if so ordered or there to give testimony concerning the matter under investigation or in question; and any person failing to obey such order of the court may be punished by such court as for contempt thereof. Any person who, without just cause, fails to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda or other records, if it is in his power to do so, in obedience to a subpoena issued to him under said section 31-245, shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 7518; P.A. 74-339, S. 19, 36.)

History: P.A. 74-339 replaced references to unemployment commissioners with references to referees, the board and its chairman.



Section 31-247 - Witness fees. Payment of expenses of proceedings.

Subject to the approval of the administrator or chairman of the board, witnesses before the administrator, the referee or the board appearing pursuant to the provisions of section 31-245 shall be allowed fees as provided by law in civil actions. Such fees and all expenses of the Employment Security Appeals Division in connection with proceedings involving disputed claims shall be deemed a part of the expense of administering this chapter.

(1949 Rev., S. 7519; P.A. 74-339, S. 20, 36; P.A. 81-5, S. 5.)

History: P.A. 74-339 required approval of administrator or chairman of the board rather than of commissioner and specified witnesses who are allowed fees as those “before the administrator, the referee or the board appearing pursuant to the provisions of section 31-245”; P.A. 81-5 replaced “unemployment commission” with “employment security appeals division”.

See Sec. 31-259(c) re withdrawals from Employment Security Administration Fund for payment of expenses incurred under this chapter.

See Sec. 52-260 re witness fees.



Section 31-248 - Decisions of employment security referee; final date, notice; reopening; judicial review.

(a) Any decision of a referee, in the absence of a timely filed appeal from a party aggrieved thereby or a timely filed motion to reopen, vacate, set aside or modify such decision from a party aggrieved thereby, shall become final on the twenty-second calendar day after the date on which a copy of the decision is mailed to the party, provided (1) any such appeal or motion which is filed after such twenty-one-day period may be considered to be timely filed if the filing party shows good cause, as defined in regulations adopted pursuant to section 31-249h, for the late filing, (2) if the last day for filing an appeal or motion falls on any day when the offices of the Employment Security Division are not open for business, such last day shall be extended to the next business day, and (3) if any such appeal or motion is filed by mail, such appeal or motion shall be considered to be timely filed if it was received within such twenty-one-day period or bears a legible United States postal service postmark which indicates that within such twenty-one-day period, it was placed in the possession of such postal authorities for delivery to the appropriate office. Posting dates attributable to private postage meters shall not be considered in determining the timeliness of appeals or motions filed by mail.

(b) Any decision of a referee may be reopened, set aside, vacated or modified on the timely filed motion of a party aggrieved by such decision, or on the referee’s own timely filed motion, on grounds of new evidence or if the ends of justice so require upon good cause shown. The appeal period shall run from the mailing of a copy of the decision entered after any such reopening, setting aside, vacation or modification, or a decision denying such motion, as the case may be, provided no such motion from any party may be accepted with regard to a decision denying a preceding motion to reopen, vacate, set aside or modify filed by the same party. An appeal to the board from a referee’s decision may be processed by the referee as a motion for purposes of reopening, vacating, setting aside or modifying such decision, solely in order to grant the relief requested.

(c) Judicial review of any decision shall be permitted only after a party aggrieved thereby has exhausted his remedy before the board, as provided in this chapter. The administrator shall be deemed to be a party to any judicial proceeding involving any such decision and shall be represented in such proceeding by the Attorney General.

(1949 Rev., S. 7520; 1971, P.A. 835, S. 25; P.A. 74-339, S. 21, 36; P.A. 77-426, S. 11, 19; P.A. 80-260, S. 2; P.A. 81-5, S. 6; P.A. 87-364, S. 3, 8.)

History: 1971 act specified circumstances under which decision may be reopened, vacated, etc., set appeal period after reopening or modification and substituted “proceeding” for “action”; P.A. 74-339 substituted references to referees for references to commissioners and referred to date of mailing or personal delivery of copy of decision rather than to date of decision’s rendition; P.A. 77-426 deleted references to personal delivery of copy of decision; P.A. 80-260 changed time at which decision becomes final or is reopened, modified, etc from fifteenth day after notification is mailed to twenty-second day after mailing; P.A. 81-5 substituted “board” for “commission”; P.A. 87-364 provided that appeal filed after 21 calendar days may be timely if there was good cause for the late filing, that 21-day period can only end on a business day and that postmark of any appeal filed by mail will be used to determine timeliness, and established requirements for filing motions to reopen, set aside, vacate or modify the referee’s decision.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.

Cited. 3 CA 258. Cited. 9 CA 131. Cited. 43 CA 512.

Cited. 27 CS 404. Where plaintiff’s petition of appeal failed totally to present any grounds of review, decision of commissioner became final on fifteenth day after it was rendered. Id., 407.

Subsec. (c):

Cited. 44 CS 285.



Section 31-248a - Transfer of case from referee to Employment Security Board of Review.

At any time before the referee’s decision has become final within the periods of time prescribed in section 31-248 or at any time during the pendency of a proceeding before a referee, the board may transfer any case to itself for hearing and decision either on its own motion or at the request of any party to the proceeding, including the administrator.

(P.A. 74-339, S. 24, 36.)



Section 31-249 - Appeal from employment security referee’s decision to Employment Security Board of Review.

At any time before the referee’s decision has become final within the periods of limitation prescribed in section 31-248, any party including the administrator, may appeal therefrom to the board. Such appeal shall be filed and may be heard in any local office of the employment security division or, in the case of an interstate claim, in the office in which the claim was filed, or in the office of the appeals referee or the board of review. Such appeal to the board may be heard on the record of the hearing before the referee or the board may hear additional evidence or testimony, provided the board shall determine what evidence shall be heard in the appeal established in accordance with the standards and criteria in regulations adopted pursuant to section 31-237g. The board may remand the case to a referee for such further proceedings as it may direct. Upon the final determination of the appeal by the board, it shall issue its decision, affirming, modifying or reversing the decision of the referee. The board shall state in each decision whether or not it was based on the record of the hearing before the referees, the reasons for the decision and the citations of any precedents used to support it. In any case in which the board modifies the referee’s findings of fact or conclusions of law, the board’s decision shall include its findings of fact and conclusions of law.

(1949 Rev., S. 7521; 1951, S. 3078d; 1971, P.A. 835, S. 26; P.A. 74-339, S. 22, 36; P.A. 77-426, S. 12, 19; P.A. 83-570, S. 14, 17.)

History: 1971 act substituted “judicial proceeding” for “action”, replaced section 397 with section 438 of practice book, deleted “of errors” with reference to “supreme court”, specified appeals to superior court need not require bond, authorized court to order that appeal shall not stay decision pending final adjudication, included disposition of appeal by remand and added provisions re procedure in remanded cases and gave judges unquestioned right to make rules regarding appeals from decisions of unemployment commissioners where previously they had the same right “as they have in workmen’s compensation appeals”; P.A. 74-339 replaced references to commissioners with references to referees and replaced previous provisions re appeals to superior court with new provisions re appeals to the board; P.A. 77-426 added provision re sites at which appeals shall be filed and heard; P.A. 83-570 added reference to procedural regulations and required board to include statement of basis and reasons for decision and citation of precedents in its decisions.

See Sec. 31-301 re appeals to Compensation Review Board under provisions of Workers’ Compensation Act.

Cited. 1 CA 591. Cited. 2 CA 1. Cited. 6 CA 588. Cited. 9 CA 131. Cited. 34 CA 620.

Grounds on which supreme court may correct commissioner’s findings. 7 CS 375; 10 CS 186. Appeal same as provided for in workmen’s compensation act. 12 CS 391. Right of appeal limited to those originally allowed to appeal under Sec. 31-241. 15 CS 62. Aggrieved party analogous to Sec. 45-288. Id., 62. Cited. 17 CS 288. Court lacks jurisdiction to hear appeal if basis of commissioner’s jurisdiction is not found in this chapter. 21 CS 19. Function of court is to determine whether commissioner acted unreasonably, arbitrarily or illegally. Id., 144. Court may only determine whether commissioner acted unreasonably, arbitrarily or illegally. But if findings and conclusions of commissioner are not warranted by evidence, court may remand case for a rehearing and finding of facts in accordance with evidence. 22 CS 302. Cited. 23 CS 193; Id., 236. Function of court is only to ascertain whether commissioner’s conclusion was unreasonable, arbitrary or illegal. 24 CS 507. Cited. 27 CS 215. Appeals hereunder are distinguished from workmen’s compensation act appeals in that grounds on which review is sought should be stated. Id., 403. In total absence of any statement of grounds of review, superior court had no jurisdiction of appeal and decision of commissioner became final fifteen days after it was rendered. Id., 407. Review powers of superior court sufficient to remand decision of commissioner to him to make it more specific and to make full determination of rights of parties. 28 CS 248. Cited. 29 CS 316. Superior court has only limited jurisdiction to review commissioner’s finding. 33 CS 119. Cited. 37 CS 38. Cited. 39 CS 520. Cited. 44 CS 285.



Section 31-249a - Decision of board, final date, grounds for reopening appeal, payment of benefits, exhaustion of remedies.

(a) Any decision of the board, in the absence of a timely filed appeal from a party aggrieved thereby or a timely filed motion to reopen, vacate, set aside or modify such decision from a party aggrieved thereby, shall become final on the thirty-first calendar day after the date on which a copy of the decision is mailed to the party, provided (1) any such appeal or motion which is filed after such thirty-day period may be considered to be timely filed if the filing party shows good cause, as defined in regulations adopted pursuant to section 31-249h, for the late filing, (2) if the last day for filing an appeal or motion falls on any day when the offices of the Employment Security Division are not open for business, such last day shall be extended to the next business day and (3) if any such appeal or motion is filed by mail, such appeal or motion shall be considered to be timely filed if it was received within such thirty-day period or bears a legible United States postal service postmark which indicates that within such thirty-day period it was placed in the possession of such postal authorities for delivery to the appropriate office. Posting dates attributable to private postage meters shall not be considered in determining the timeliness of appeals or motions filed by mail.

(b) Any decision of the board may be reopened, vacated, set aside, or modified on the timely filed motion of a party aggrieved by such decision, or on the board’s own timely filed motion, on grounds of new evidence or if the ends of justice so require upon good cause shown. The appeal period shall run from the mailing of a copy of the decision entered after any such reopening, vacating, setting aside or modification, or the decision denying such motion, as the case may be, provided no such motion from any party may be accepted with regard to a decision denying a preceding motion to reopen, vacate, set aside or modify filed by the same party. An appeal to Superior Court from a board decision may be processed by the board as a motion for purposes of reopening, vacating, setting aside or modifying such decision solely in order to grant the relief requested.

(c) Benefits shall be paid or denied in accordance with the decision of the board. Where the board has determined that the claimant is eligible for benefits and an appeal has been initiated under section 31-249b, benefits shall be paid during the pendency of an appeal before the court. Judicial review of any decision shall be permitted only after a party aggrieved thereby has exhausted his remedies before the board, as provided in this chapter.

(P.A. 74-339, S. 23, 36; P.A. 77-426, S. 13, 19; P.A. 79-187, S. 3; P.A. 87-364, S. 4, 8.)

History: P.A. 77-426 deleted reference to personal delivery of copy of decision; P.A. 79-187 changed time for final decision or for reopening, modifying, etc. decision from fifteenth to thirty-first day after mailing of decision; P.A. 87-364 provided that appeal filed after 21 calendar days may be timely if there was good cause for the late filing, that 21-day period can only end on a business day and that postmark of any appeal filed by mail will be used to determine timeliness, and established requirements for filing motions to reopen, set aside, vacate or modify the referee’s decision.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.

Board’s decision on whether to reopen a case is discretionary, not mandatory. 36 CS 210, 211. Cited. 44 CS 285.



Section 31-249b - Appeal.

At any time before the board’s decision has become final, any party, including the administrator, may appeal such decision, including any claim that the decision violates statutory or constitutional provisions, to the superior court for the judicial district of Hartford or for the judicial district wherein the appellant resides. Any or all parties similarly situated may join in one appeal. In such judicial proceeding the original and five copies of a petition, which shall state the grounds on which a review is sought, shall be filed in the office of the board. The chairman of the board shall, within the third business day thereafter, cause the original petition or petitions to be mailed to the clerk of the Superior Court and copy or copies thereof to the administrator and to each other party to the proceeding in which such appeal was taken; and said clerk shall docket such appeal as returned to the next return day after the receipt of such petition or petitions. In all cases, the board shall certify the record to the court. The record shall consist of the notice of appeal to the referee and the board, the notices of hearing before them, the referee’s findings of fact and decision, the findings and decision of the board, all documents admitted into evidence before the referee and the board or both and all other evidentiary material accepted by them. Upon request of the court, the board shall (1) in cases in which its decision was rendered on the record of such hearing before the referee, prepare and verify to the court a transcript of such hearing before the referee; and (2) in cases in which its decision was rendered on the record of its own evidentiary hearing, provide and verify to the court a transcript of such hearing of the board. In any appeal, any finding of the referee or the board shall be subject to correction only to the extent provided by section 22-9 of the Connecticut Practice Book. Such appeals shall be claimed for the short calendar unless the court shall order the appeal placed on the trial list. An appeal may be taken from the decision of the Superior Court to the Appellate Court in the same manner as is provided in section 51-197b. It shall not be necessary in any judicial proceeding under this section that exceptions to the rulings of the board shall have been made or entered and no bond shall be required for entering an appeal to the Superior Court. Unless the court shall otherwise order after motion and hearing, the final decision of the court shall be the decision as to all parties to the original proceeding. In any appeal in which one of the parties is not represented by counsel and in which the party taking the appeal does not claim the case for the short calendar or trial within a reasonable time after the return day, the court may of its own motion dismiss the appeal, or the party ready to proceed may move for nonsuit or default as appropriate. When an appeal is taken to the Superior Court, the clerk thereof shall by writing notify the board of any action of the court thereon and of the disposition of such appeal whether by judgment, remand, withdrawal or otherwise and shall, upon the decision on the appeal, furnish the board with a copy of such decision. The court may remand the case to the board for proceedings de novo, or for further proceedings on the record, or for such limited purposes as the court may prescribe. The court also may order the board to remand the case to a referee for any further proceedings deemed necessary by the court. The court may retain jurisdiction by ordering a return to the court of the proceedings conducted in accordance with the order of the court or the court may order final disposition. A party aggrieved by a final disposition made in compliance with an order of the Superior Court, by the filing of an appropriate motion, may request the court to review the disposition of the case.

(P.A. 74-339, S. 25, 36; P.A. 75-339; P.A. 76-436, S. 620, 681; P.A. 78-280, S. 1, 5, 127; P.A. 79-376, S. 32; P.A. 80-428; P.A. 81-472, S. 64, 159; P.A. 82-472, S. 107, 183; June Sp. Sess. P.A. 83-29, S. 14, 82; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 00-196, S. 20; P.A. 07-193, S. 2.)

History: P.A. 75-339 allowed appeals to court “in and for the county wherein the appellant resides”; P.A. 76-436 added reference to judicial districts and specified that appeals to supreme court be made in accordance with Sec. 52-7 rather than “in the same manner as is provided in civil actions”, effective July 1, 1978; P.A. 78-280 deleted reference to counties and substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 80-428 specified when transcript is to be provided to court where previously transcript was a part of record without exception; P.A. 81-472 removed language concerning the assignment of appeals with the same privileges as workers’ compensation appeals, as such workers compensation appeals no longer have preferential status; P.A. 82-472 made a technical correction; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 00-196 made a technical change; P.A. 07-193 authorized appeal of board’s decision, including any claim that decision violates statutory or constitutional provisions.

Cited. 1 CA 591. Cited. 2 CA 1. Cited. 5 CA 309. Cited. 6 CA 588. Cited. 25 CA 130. Cited. 34 CA 620. Cited. 39 CA 441. Cited. 43 CA 779. Plaintiff’s failure to appeal timely from trial court’s prior dismissal of his unemployment compensation claim concluded his cause of action for unemployment benefits. Accordingly, plaintiff’s petition for declaratory and injunctive relief based on identical claim arising from the same underlying proceeding was properly dismissed. 93 CA 37.

Reviewing court does not try the matter de novo, but only determines whether the board acted unreasonably, arbitrarily or illegally. 36 CS 210. Cited. 37 CS 38. Cited. 40 CS 305. Cited. 44 CS 285.



Section 31-249c - Administrator a party to all appeal proceedings. Right of board to intervene as a party.

The administrator shall be deemed to be a party to any proceeding under this chapter before a referee, the board or any reviewing court. The board shall have the right to intervene as a party in any proceeding under this chapter before a reviewing court.

(P.A. 74-339, S. 27, 36; P.A. 91-227.)

History: P.A. 91-227 added provisions re right of the board to intervene as a party in proceedings before a reviewing court.

Cited. 39 CA 441.



Section 31-249d - Disqualification of referees and board members as advocates.

No referee or member of the board shall appear for or on behalf of himself or any party before any other referee or before the board. No referee or member of the board shall appear in any court on his own behalf or on behalf of any party whose matter before the court consists of an appeal or other proceeding which commenced before one of the referees or before the board.

(P.A. 74-339, S. 26, 36.)



Section 31-249e - Decisions of board and referees to be in writing, delivered to parties with appellate notice.

Every decision of a referee, or the board shall be in writing and delivered in person or by mail to the parties concerned immediately following its rendition. The decision shall contain a notice setting forth the appellate rights of parties.

(P.A. 74-339, S. 28, 36.)



Section 31-249f - Decisions of board as precedents, referees’ decisions as authority. Index of cases decided.

(a) Final decisions of the board shall be binding in all subsequent proceedings involving similar questions. Final decisions of referees and the principles of law declared in their support shall be binding on the administrator and shall further be persuasive authority in subsequent referee proceedings. If in any subsequent proceeding the administrator or a referee has serious doubt as to the correctness of any principles previously declared by a referee or by the board, or if there is an apparent inconsistency or conflict in final decisions of comparable authority, then the findings of fact in such case may be certified, together with the question of law involved, to the board. After giving notice and reasonable opportunity for hearing upon the law to all parties to the proceedings, the board shall certify to the administrator or referee and the parties its answer to the question submitted; or the board in its discretion may remove to itself the entire proceeding as provided in section 31-248a and render its decision upon the entire case.

(b) The board shall publish an index of all cases decided by the board on and after July 1, 1983. The index shall include, but not be limited to, a subject reference and a reference of all statutory sections and court cases under which each case was decided.

(P.A. 74-339, S. 30, 36; P.A. 83-570, S. 15, 17.)

History: P.A. 83-570 added Subsec. (b) requiring index of decisions.



Section 31-249g - Use of arbitration decisions by board or referees. Preclusive effect of unemployment compensation proceedings.

(a) In proceedings conducted pursuant to this chapter, the Employment Security Board of Review or any employment security appeals referee may admit into evidence any decision resulting from arbitration proceedings and shall accord such decision the weight appropriate under the facts and circumstances of the case, provided no such decision shall have preclusive effect in any proceeding under this chapter.

(b) No finding of fact or conclusion of law contained in a decision of an employment security appeals referee, the board of review or a court, obtained under this chapter, shall have preclusive effect in any other action or proceeding, except proceedings under this chapter.

(P.A. 87-364, S. 5, 8.)



Section 31-249h - Regulations defining “good cause”.

On or before January 1, 1988, the Employment Security Board of Review shall adopt regulations, in accordance with the provisions of chapter 54, which establish a definition of “good cause” for the timeliness of filing motions or appeals pursuant to sections 31-241, 31-248 and 31-249a. Such regulations may be adopted by the board prior to January 1, 1988, but may not take effect prior to that date.

(P.A. 87-364, S. 6, 8.)



Section 31-250 - Administration. Duties and powers of administrator.

(a) In administering this chapter, the administrator may adopt such regulations, employ such persons, make such expenditures, require such reports, make such investigations and take such other action as may be necessary or suitable. Such regulations shall be effective upon publication in the manner which the administrator prescribes. As provided in section 4-60, the administrator shall submit to the Governor a report covering the administration and operation of this chapter during the preceding fiscal year and shall make such recommendations for amendments to this chapter as he deems proper. The administrator shall comply with the provisions of Section 303(a)(6) and (7) of the federal Social Security Act, and of Section 303(c), added to the federal Social Security Act by Section 13(g) of the federal Railroad Unemployment Insurance Act. The administrator is authorized to receive the reimbursement of the federal share of extended benefits paid under the provisions of sections 31-232b to 31-232h, inclusive, and section 31-232k that are reimbursable under the provisions of federal law.

(b) In the administration of this chapter, the administrator shall cooperate with the United States Department of Labor to the fullest extent consistent with the provisions of this chapter, and shall take such action, through the adoption of appropriate rules, regulations, administrative methods and standards, as may be necessary to secure to this state and its citizens all advantages available under the provisions of the Social Security Act that relate to unemployment compensation, the federal Unemployment Tax Act, the Wagner-Peyser Act, and other appropriate federal law.

(c) Notwithstanding the provisions of section 4b-23 to the contrary, the administrator shall have the authority to carry out all activities necessary to lease premises required for employment security operations, provided (1) said administrator has complied with all applicable federal requirements, (2) only federal funds are used for such leasing activities, and (3) the proposed terms of the lease have been submitted to the Commissioner of Administrative Services and approved by the State Properties Review Board, which board shall, not more than sixty days after receipt of such lease from said commissioner, issue its approval or disapproval based solely upon whether the proposed location and rent are reasonable when compared to available space and prevailing rents in the same geographic area.

(1949 Rev., S. 7522; September, 1957, P.A. 11, S. 13; October, 1970, P.A. 1, S. 13; 1971, P.A. 835, S. 27; P.A. 76-116, S. 1; P.A. 77-614, S. 73, 610; P.A. 81-17, S. 8, 9; P.A. 87-496, S. 99, 110; P.A. 11-51, S. 44.)

History: 1970 act authorized administrator to receive the reimbursement of the federal share of extended benefits; 1971 act added Subsec. (b) re cooperation with U.S. Department of Labor and actions to secure advantage available under federal law; P.A. 76-116 added Subsec. (c) re administrator’s leasing powers; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 81-17 added reference to benefits under Sec. 31-232k in Subsec. (a); P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subsec. (c); pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (c), effective July 1, 2011.

Policies of department have less legal standing than regulations and cannot amend a statute to effectuate purpose not therein stated. Hence policy of department providing that “a nonunion job is unsuitable for a union man” is untenable as discriminatory. 27 CS 446.



Section 31-250a - Advisory board. Membership. Functions and duties.

(a) There is established an advisory board to advise the administrator on matters concerning policy for and the operation of the Employment Security Division. The advisory board shall consist of eight members, who shall be appointed as follows: Two by the Governor, one of whom shall be appointed with the advice of state-wide organizations representing employers and one with the advice of state-wide labor organizations; one by the president pro tempore of the Senate with the advice of state-wide labor organizations; one by the speaker of the House of Representatives with the advice of state-wide labor organizations; one by the majority leader of the Senate with the advice of state-wide organizations representing employers; one by the majority leader of the House of Representatives with the advice of state-wide organizations representing employers; one by the minority leader of the Senate with the advice of organizations representing employers; and one by the minority leader of the House of Representatives with the advice of state-wide labor organizations.

(b) The initial terms of the members shall be as follows: Those appointed by the Governor shall serve for one year; those appointed by the president pro tempore of the Senate and the majority leader of the House of Representatives shall serve for two years; those appointed by the majority leader of the Senate and the speaker of the House of Representatives shall serve for three years; and those appointed by the minority leaders of the Senate and House of Representatives shall serve for four years. Terms of the appointed members following the initial terms shall be for four years.

(c) The appointed members of the advisory board shall select a ninth member who shall be impartial and serve as the chairman of the advisory board. The members of the advisory board shall serve without compensation. The advisory board shall not be construed to be a board or commission subject to the provisions of section 4-9a. The administrator shall provide such information as is necessary for the performance of the functions and duties of the advisory board.

(d) The advisory board shall meet at least three times in each calendar year and at such other times as the chairman or the administrator deems necessary. All actions of the advisory board shall require the affirmative vote of six members of the advisory board. The advisory board may bring any matter related to the operation of the Employment Security Division to the attention of the administrator. The advisory board may adopt any rules or procedures that the board deems necessary to carry out its duties under this chapter.

(e) The advisory board shall report annually, on or before the first day of January, to the administrator on any matter concerning the Employment Security Division.

(f) No regulations concerning the Employment Security Division shall be adopted without consultation with the advisory board.

(g) Notwithstanding the provisions of this section, the advisory board shall not advise the administrator with respect to assessments established by the administrator pursuant to subparagraph (B) of subdivision (2) of subsection (e) of section 31-225a, or with respect to procedures established by the administrator concerning billing, payment and collection of such assessments.

(P.A. 93-243, S. 7, 15; 93-419, S. 2, 9; P.A. 96-206, S. 2.)

History: P.A. 93-243 effective June 23, 1993; P.A. 93-419 amended Subsec. (a) to reduce appointments made by president pro tempore and house speaker from two each to one each, authorized appointment of one member by each of the majority leaders, amended Subsec. (c) to delete requirement that members be reimbursed for board-related expenses, amended Subsec. (f) to delete provision requiring majority board approval for adoption of regulations re employment security division and added Subsec. (g) prohibiting board from advising administrator re employer assessments for advance fund, effective July 1, 1993; P.A. 96-206 amended Subsec. (d) to change the meeting requirements from twice in each calendar quarter to three times in each calendar year.



Section 31-251 - General regulations.

Section 31-251 is repealed.

(1949 Rev., S. 7523; 1949, S. 3079d; P.A. 73-616, S. 31; P.A. 89-51, S. 2.)



Section 31-252 - Public distribution of law, regulations and reports.

With the approval of the Commissioner of Administrative Services, the administrator shall cause to be printed for distribution to the public the text of this chapter, the administrator’s general regulations and his annual reports to the Governor and any other material the administrator deems relevant and suitable, together with such decisions of the referees as the board considers of general interest, and shall furnish the same to any person upon application therefor.

(1949 Rev., S. 7524; P.A. 74-339, S. 29, 36; P.A. 77-614, S. 70, 610.)

History: P.A. 74-339 replaced unemployment commission and commissioners with board and referees; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services.



Section 31-253 - Delegation of authority.

The administrator may delegate to any person duly employed such authority as he deems reasonable and proper for the effective administration of his duties.

(1949 Rev., S. 7525; June, 1955, S. 3080d.)



Section 31-254 - Records and reports. State directory of new hires. Disclosure.

(a)(1) Each employer, whether or not otherwise subject to this chapter, shall keep accurate records of employment as defined in subsection (a) of section 31-222, containing such information as the administrator may by regulation prescribe in order to effectuate the purposes of this chapter. Such records shall be open to, and available for, inspection and copying by the administrator or his authorized representatives at any reasonable time and as often as may be necessary. The administrator may require from any employer, whether or not otherwise subject to this chapter, any sworn or unsworn reports with respect to persons employed by him which are necessary for the effective administration of this chapter. Except as provided in subdivision (2) of this subsection and subsection (g) of this section, information obtained shall not be published or be open to public inspection, other than to public employees in the performance of their public duties, in any manner revealing the employee’s or the employer’s identity, but any claimant at a hearing before a commissioner shall be supplied with information from such records to the extent necessary for the proper presentation of his claim. Any employee of the administrator, or any other public employee, who violates any provision of this section shall be fined not more than two hundred dollars or imprisoned not more than six months or both and shall be dismissed from the service. Reports or records which have been required by the administrator and which have been used in computing benefit rights of claimants or in the determination of the amounts and rates of contributions shall be preserved by the administrator for a period of at least four years. Those records or reports required by the administrator which have not been used for the purpose of computing benefit rights or in the determination of the amounts or rates of contributions shall be preserved by the administrator for at least two and one-half years. Such records or reports may, after preservation for the minimum period required by this section, be destroyed by the administrator in his discretion, notwithstanding the provisions of section 11-8a. Notwithstanding any of the disclosure provisions of this chapter, the administrator shall provide upon request of the public agency administering the TANF and child support programs, any information in his possession relating to individuals: (A) Who are receiving, have received, or have applied for unemployment insurance; (B) the amount of benefits being received; (C) the current home address of such individuals; and (D) whether any offer of work has been refused and, if so, a description of the job and the terms, conditions, and rate of pay therefor. Notwithstanding any of the disclosure provisions of this chapter, the administrator shall provide, upon request of the Connecticut Student Loan Foundation, its officers or employees, any information in his possession relating to the current residence address or place of employment of any individual who has been determined by the Connecticut Student Loan Foundation to be in default on his student loan. Reimbursement for the cost of furnishing this information shall be made by the agency requesting the data in a manner prescribed by the administrator of this chapter.

(2) Any authorized user of the CTWorks Business System shall have access to any information required to be entered into such system by the federal Trade Adjustment Assistance program, established by the Trade Act of 1974, as amended by 19 USC 2271 et seq., provided the user enters into a written agreement with the administrator establishing safeguards to protect the confidentiality of any information disclosed to such user. Each authorized user shall reimburse the administrator for all costs incurred by the administrator in disclosing information to such user. Information contained in the system shall not be disclosed or redisclosed to any unauthorized user, except that aggregate reports from which individual data cannot be identified may be disclosed. Any person who violates any provision of this subdivision shall be fined not more than two hundred dollars or imprisoned not more than six months, or both, and shall be prohibited from any further access to information in the system.

(b) The Labor Department shall administer a state directory of new hires in accordance with this section. Not later than twenty days after the date of employment, each employer maintaining an office or transacting business in this state shall report the name, address and Social Security number of each new employee employed in this state to the Labor Department by forwarding to said department a copy of the Connecticut income tax withholding or exemption certificate completed by such employee or by any other means consistent with regulations the Labor Commissioner may adopt in accordance with chapter 54, except that employers reporting magnetically or electronically shall report new employees, if any, at least twice per month by transmissions not less than twelve nor more than sixteen days apart. Each such report shall indicate the name, address and state and federal tax registration or identification numbers of the employer. Such information shall be transmitted in a format prescribed by the Labor Commissioner. Such information shall be entered by the Labor Department in the state directory of new hires within five business days of receipt and may be used by the Labor Commissioner in accordance with his powers and duties but shall be confidential and shall not be disclosed except as provided in subsections (d) and (e) of this section and subsection (b) of section 31-254a.

(c) (1) For the purposes of this section, “employer” does not include any department, agency or instrumentality of the United States; or any state agency performing intelligence or counterintelligence functions, if the head of such agency has determined that reporting pursuant to this section with respect to the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission. For the purposes of subsections (b) to (e), inclusive, of this section, the terms “employer” and “employee” shall include persons engaged in the acquisition and rendition, respectively, of independent contractual services, provided the expected value of such services for the calendar year next succeeding the effective date of the contract for such services, is at least five thousand dollars.

(2) An employer that has employees who are employed in this state and one or more other states and that transmits reports magnetically or electronically shall not be required to report to this state if such employer has designated another state in which it has employees to which it will transmit reports, provided such employer has notified the Labor Commissioner, in writing, as to which other state it has designated for the purpose of sending such reports.

(d) On a daily basis, in IV-D support cases, as defined in section 46b-231, the Department of Social Services shall compile a list of all individuals who are the subject of a child support investigation or action being undertaken by the IV-D agency, as defined in section 46b-231, and shall transmit such list to the Labor Department. The Labor Department shall promptly identify any new employee who is such an individual and said department shall transmit to the Department of Social Services the name, address and Social Security number of each new employee and the name, address and state and federal tax registration or identification numbers of the employer. The IV-D agency shall use such information to locate individuals for purposes of establishing paternity and establishing, modifying and enforcing child or medical support orders, and may disclose such information to any agent of such agency that is under contract to carry out such purposes. The Labor Commissioner shall require that confidentiality safeguards be part of the contracting agency’s agreement with the Department of Social Services.

(e) On a biweekly basis, the Department of Social Services shall compile a list of individuals who are receiving public assistance under the temporary assistance for needy families, Medicaid, supplemental nutrition assistance, state supplement and state-administered general assistance programs and shall transmit such list to the Labor Department. The Labor Department shall promptly identify any new employee who is such an individual and said department shall transmit to the Department of Social Services the name, address and Social Security number of each such new employee and the name, address and state and federal tax registration or identification numbers of the employer.

(f) The Department of Social Services shall reimburse the Labor Department for any costs included in carrying out the provisions of this section, including the cost of providing a toll-free facsimile number for employers required to report pursuant to subsection (b) of this section and section 31-254a. The Commissioner of Social Services and the Labor Commissioner shall enter into a purchase of service agreement which establishes procedures necessary for the administration of subsections (b) to (f), inclusive, of this section.

(g) (1) Notwithstanding any of the information disclosure provisions of this section, the administrator shall disclose information obtained pursuant to subsection (a) of this section to: (A) A regional workforce development board, established pursuant to section 31-3k, to the extent necessary for the effective administration of the federal Trade Adjustment Assistance Program of the Trade Act of 1974, as amended from time to time, the federal Workforce Investment Act, as amended from time to time, and the state employment services program established pursuant to section 17b-688c for recipients of temporary family assistance, provided a regional workforce development board, enters into a written agreement with the administrator, pursuant to subdivision (2) of this subsection, concerning protection of the confidentiality of such information prior to the receipt of any such information; (B) a nonpublic entity that is under contract with the administrator where necessary for the effective administration of this chapter or with the United States Department of Labor to administer grants which are beneficial to the interests of the administrator, provided such nonpublic entity enters into a written agreement with the administrator, pursuant to subdivision (2) of this subsection, concerning protection of the confidentiality of such information prior to the receipt of any such information; (C) the president of the Board of Regents for Higher Education, appointed under section 10a-1a, for use in the performance of such president’s official duties to the extent necessary for evaluating programs at institutions of higher education governed by said board pursuant to section 10a-1a, provided such president enters into a written agreement with the administrator, pursuant to subdivision (2) of this subsection, concerning protection of the confidentiality of such information prior to the receipt of any such information; or (D) a third party pursuant to written, informed consent of the individual or employer to whom the information pertains.

(2) Any written agreement shall contain safeguards as are necessary to protect the confidentiality of the information being disclosed, including, but not limited to a:

(A) Statement from the regional workforce development board, nonpublic entity, or president of the Board of Regents for Higher Education, as appropriate, of the purposes for the requested information and the specific use intended for the information;

(B) Statement from the regional workforce development board, nonpublic entity, or president of the Board of Regents for Higher Education, as appropriate, that the disclosed information shall only be used for such purposes as are permitted by this subsection and consistent with the written agreement;

(C) Requirement that the regional workforce development board, nonpublic entity, or president of the Board of Regents for Higher Education, as appropriate, store the disclosed information in a location that is physically secure from access by unauthorized persons;

(D) Requirement that the regional workforce development board, nonpublic entity, or president of the Board of Regents for Higher Education, as appropriate, store and process the disclosed information maintained in an electronic format in such a way that ensures that unauthorized persons cannot obtain the information by any means;

(E) Requirement that the regional workforce development board, nonpublic entity, or president of the Board of Regents for Higher Education, as appropriate, establish safeguards to ensure that only authorized persons, including any authorized agent of the board, nonpublic entity, or president of the Board of Regents for Higher Education, are permitted access to disclosed information stored in computer systems;

(F) Requirement that the regional workforce development board, nonpublic entity, or president of the Board of Regents for Higher Education, as appropriate, enter into a written agreement, that has been approved by the administrator, with any authorized agent of the board, nonpublic entity, or president of the Board of Regents for Higher Education, which agreement shall contain the requisite safeguards contained in the written agreement between the board, nonpublic entity, or president of the Board of Regents for Higher Education and the administrator;

(G) Requirement that the regional workforce development board, nonpublic entity, or president of the Board of Regents for Higher Education, as appropriate, instruct all persons having access to the disclosed information about the sanctions specified in this section, and further require each employee of such board, nonpublic entity, or president of the Board of Regents for Higher Education, and any agent of such board, nonpublic entity, or president of the Board of Regents for Higher Education, authorized to review such information, to sign an acknowledgment that such employee or such agent has been advised of such sanctions;

(H) Statement that redisclosure of confidential information is prohibited, except with the written approval of the administrator;

(I) Requirement that the regional workforce development board, nonpublic entity, or president of the Board of Regents for Higher Education, as appropriate, dispose of information disclosed or obtained under this subsection, including any copies of such information made by the board, nonpublic entity, or president of the Board of Regents for Higher Education, after the purpose for which the information is disclosed has been served, either by returning the information to the administrator, or by verifying to the administrator that the information has been destroyed;

(J) Statement that the regional workforce development board, nonpublic entity, or president of the Board of Regents for Higher Education, as appropriate, shall permit representatives of the administrator to conduct periodic audits, including on-site inspections, for the purpose of reviewing such board’s, nonpublic entity’s, or president of the Board of Regents for Higher Education’s adherence to the confidentiality and security provisions of the written agreement; and

(K) Statement that the regional workforce development board, nonpublic entity, or president of the Board of Regents for Higher Education, as appropriate, shall reimburse the administrator for all costs incurred by the administrator in making the requested information available and in conducting periodic audits of the board’s, nonpublic entity’s, or president of the Board of Regents for Higher Education’s procedures in safeguarding the information.

(3) Any employee or agent of a regional workforce development board, nonpublic entity, or president of the Board of Regents for Higher Education, as appropriate, who discloses any confidential information in violation of this section and the written agreement, entered into pursuant to subdivision (2) of this subsection, shall be fined not more than two hundred dollars or imprisoned not more than six months, or both, and shall be prohibited from any further access to confidential information.

(1949 Rev., S. 7526; P.A. 77-426, S. 7, 19; P.A. 80-338, S. 8; P.A. 84-396, S. 1, 2; June 18 Sp. Sess. P.A. 97-2, S. 97, 165; June 18 Sp. Sess. P.A. 97-4, S. 2, 11; June 18 Sp. Sess. 97-11, S. 63, 65; P.A. 03-89, S. 3; P.A. 04-76, S. 35; P.A. 07-125, S. 1; 07-160, S. 4, 5; P.A. 09-9, S. 30; 09-33, S. 1; P.A. 12-192, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 119; P.A. 13-140, S. 18.)

History: P.A. 77-426 specified information which may be disclosed to public agency administering AFDC and child support programs; P.A. 80-338 made technical changes and substituted reference to Sec. 11-8a for reference to Sec. 4-34; P.A. 84-396 added provision re disclosure, upon the request of the Connecticut Student Loan Foundation, of the current address or place of business of any individual determined to be in default on his student loan; June 18 Sp. Sess. P.A. 97-2 replaced reference to “AFDC” with “TANF”, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-4 designated existing provisions as Subsec. (a) and added new Subsecs. (b) to (f) re Labor Department administration of state directory of new hires, effective October 1, 1998; June 18 Sp. Sess. P.A. 97-11 changed effective date of June 18 Sp. Sess. P.A. 97-4 but without affecting this section; P.A. 03-89 amended Subsec. (c)(1) by expanding definition of “employer” and “employee” for purposes of Subsecs. (b) to (e), inclusive, to include persons engaged in acquisition and rendition of independent contractual services when expected value of such services is at least $5,000 for a calendar year; P.A. 04-76 amended Subsec. (e) by replacing reference to “general assistance” with reference to “state-administered general assistance”; P.A. 07-125 amended Subsec. (a) by designating existing provisions as Subdiv. (1), adding exception re provisions of Subdiv. (2) and making technical changes therein, and adding Subdiv. (2) re access to and confidentiality of information in CTWorks Business System and penalties for violation of subdivision; P.A. 07-160 amended Subsec. (a) by adding exception re provisions of Subsec. (g) and making technical changes and added Subsec. (g) re disclosure of certain information to a regional workforce development board that enters into a confidentiality agreement with administrator concerning disclosure of information, effective July 1, 2007; P.A. 09-9 amended Subsec. (e) by replacing “food stamp” with “supplemental nutrition assistance”, effective May 4, 2009; P.A. 09-33 amended Subsec. (g)(1) by designating existing provisions re disclosure to regional workforce development board as Subpara. (A) and adding Subpara. (B) re disclosure to nonpublic entity under contract with United States Department of Labor to administer grants which are beneficial to the interests of administrator, and amended Subsec. (g)(2) by adding references to nonpublic entity; P.A. 12-192 amended Subsec. (g) by adding Subpara. (C) re disclosure of certain information to president of Board of Regents for Higher Education in Subdiv. (1) and by adding references to president of Board of Regents for Higher Education in Subdivs. (2) and (3), effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (g)(2)(E) to substitute “president of the Board of Regents for Higher Education” for “institution of higher education or such institution’s governing board”, effective July 1, 2012; P.A. 13-140 amended Subsec. (g)(1) by adding provision allowing administrator to disclose information to a nonpublic entity under contract with the administrator where necessary for effective administration of chapter in Subpara. (B), and adding Subpara. (D) allowing administrator to disclose information to a third party pursuant to written, informed consent of the individual or employer to whom the information pertains, effective June 18, 2013.



Section 31-254a - Wage and claim information to national directory of new hires.

(a) The Labor Department shall, on a quarterly basis, furnish to the national directory of new hires extracts of the wage and claim information contained in the records required and maintained by the Labor Commissioner pursuant to this chapter and to the extent required by applicable provisions of state and federal law.

(b) Not later than three business days after the date information regarding a newly hired employee is entered into the state directory of new hires, the Labor Department shall furnish such information to the national directory of new hires established under the Welfare Reform Act, 42 USC 653.

(June 18 Sp. Sess. P.A. 97-4, S. 3; June 18 Sp. Sess. P.A. 97-11, S. 63, 65.)

History: June 18 Sp. Sess. P.A. 97-11 changed effective date of June 18 Sp. Sess. P.A. 97-4 but without affecting this section.



Section 31-255 - Reciprocal agreements with other states.

(a) The administrator is authorized to enter into agreements with the proper agencies under the laws of other states and of the United States to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this chapter, acquired rights to unemployment compensation under the laws of such other states or the United States, or who have, after acquiring potential rights to unemployment compensation under the laws of such other states or of the United States, acquired rights to benefits under this chapter and to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this chapter, or after acquiring potential rights to unemployment compensation under the laws of such other states, changed their residence so that it is no longer practicable for them to make their application for benefits in the state or states in which their potential benefit rights exist. Such agreements may provide that wages with respect to which contributions have been paid or are payable under an unemployment compensation law of another state, or of the United States, shall be deemed to be wages with respect to which contributions have been paid or are payable under this chapter for the purpose of determining his rights to benefits under this chapter; and that wages with respect to which contributions have been paid or are payable under this chapter shall be deemed to be wages for the purpose of determining benefit rights under such law of another state or of the United States; but no such agreement shall be entered into unless it contains provisions for reimbursements to the Unemployment Compensation Fund for such of the benefit rights established under this chapter upon the basis of such wages, and provisions for reimbursements from the Unemployment Compensation Fund for such of the benefit rights, established under such other law upon the basis of wages with respect to which contributions have been paid or are payable under this chapter, as the administrator finds will be fair and equitable as to all affected interests. Such agreements may also provide, with respect to individuals who have, after acquiring potential rights to benefits under this chapter, changed their residence so that it is no longer practicable for them to make their applications for benefits in this state, that the initial determination for such individuals shall be made by the administrator, that the subsequent eligibility for benefits be determined by and in accordance with the provisions of the law of the state in which such claim is filed and the appeal from either of these determinations be pursued before the appellate tribunal provided in the state where the determination complained of has been made. Reimbursements paid from the Unemployment Compensation Fund pursuant to this section shall be deemed to be benefits for the purposes of this chapter. The administrator is authorized to make to other state or federal agencies, and to receive from such other state or federal agencies, reimbursements from or to the Unemployment Compensation Fund, in accordance with agreements entered into pursuant to this section. The administrator is authorized to enter into agreements with the proper agencies under the laws of other states or of the United States whereby the administrator may, out of funds supplied by such other states or the United States, make payment of unemployment compensation or unemployment allowances of any kind. The administrator is authorized to enter into reciprocal arrangements with appropriate and duly authorized agencies of other states whereby services performed by an individual for an employer for whom services are customarily performed within this state, or both within and without this state, shall be deemed to be services performed entirely within any one of the states (i) in which any part of such individual’s service is performed or (ii) in which such individual has his residence or (iii) in which the employer maintains a place of business, provided there shall be in effect as to such services an election, approved by the agency charged with the administration of such state’s unemployment compensation law, pursuant to which all the services performed by such individual for such employer are deemed to be performed entirely within such state.

(b) The administrator shall participate in any arrangements for the payment of compensation on the basis of combining an individual’s wages and employment covered under this chapter with his wages and employment covered under the unemployment compensation laws of other states which are approved by the United States Secretary of Labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and which include provisions for (1) applying the base period of a single state law to a claim involving the combining of an individual’s wages and employment covered under two or more state unemployment compensation laws, and (2) avoiding the duplicate use of wages and employment by reason of such combining.

(1949 Rev., S. 7527; 1949, S. 3081d; 1971, P.A. 835, S. 28; P.A. 89-51, S. 1.)

History: 1971 act added Subsec. (b) re arrangements for combining wages and employment under Connecticut law with wages and employment under laws of other states; P.A. 89-51 deleted the provision concerning filing the agreements with the secretary of the state.



Section 31-256 - Application for advances to Unemployment Trust Fund.

The administrator is authorized to apply for such advances to the account of the state of Connecticut in the Unemployment Trust Fund to which it may be entitled in accordance with the provisions of Title XII of the Federal Social Security Act (Section 401 of the War Mobilization and Reconversion Act of 1944, Public Law 458) under the terms and conditions as therein set forth.

(1949 Rev., S. 7528.)



Section 31-257 - Repayment of benefits on receipt of retroactive pay.

Whenever any person who has drawn benefits under this chapter subsequently receives retroactive pay without deduction for such benefits under an arbitration, or other award or judgment with respect to the same period for which he has drawn unemployment compensation benefits, he shall be liable to repay to the administrator the amount of benefits so drawn upon demand. If the amount of unemployment compensation payments which he has received has been deducted from the amount paid to him by the employer, the employer shall be liable to pay the amount so deducted to the administrator, who shall accept and credit the same to the account of such person and such charged employer. If such person does not repay the sum or if an employer does not repay the amount deducted for benefits drawn, such sum shall be collectible in the manner provided in section 31-266 for the collection of past due contributions. All retroactive pay referred to in this section shall be deemed “wages” as said term is defined under the provisions of section 31-222, and will be reported by an employer under the taxable method for the quarter during which the payment is made. Every employer who has been required to make a retroactive payment, whether or not the amount of benefits is to be deducted from such payment, shall notify the administrator of such fact.

(1955, S. 3082d; 1967, P.A. 790, S. 16; 1971, P.A. 835, S. 29; P.A. 74-229, S. 19, 22; P.A. 78-368, S. 9, 11.)

History: 1967 act deleted redundant reference to terms of arbitration or collective bargaining agreement and required employers who have been required to make a retroactive payment to notify administrator; 1971 act added reference to “judgments”; P.A. 74-229 specified repayment of benefits “upon demand”, specified that cancellation of compensable separation occurs under taxable method, allowed crediting employer’s account as option where compensation payments have been deducted from amount paid to person by employer, specified that if repayment is not made sum is to be “collectible in the manner provided in section 31-266 for the collection of past due contributions” rather than “offset ... against any future claims for benefits” and specified that retroactive pay is to be reported by employer under taxable method for quarter during which payment is made; P.A. 78-368 deleted cancellation of compensable separation as option resulting in credit to employer’s account in all cases.



Section 31-258 - Repayment of benefits on receipt of workers’ compensation.

Any person who has drawn benefits under this chapter who subsequently receives compensation for temporary disability under a workers’ compensation law with respect to the same period for which he has drawn unemployment compensation benefits shall be liable to repay to the administrator the sum so received under this chapter, provided the amount which he is liable to repay shall not exceed the amount received under the workers’ compensation law. If such person does not repay the sum at that time, such sum may be offset by the administrator against any future claims for benefits which such person may have.

(1955, S. 3083d; P.A. 79-376, S. 33.)

History: P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”.



Section 31-259 - Employment Security Administration Fund.

(a) Establishment. There is created in the State Treasury a special segregated fund to be known as the Employment Security Administration Fund. Said fund shall consist of all moneys appropriated by this state, all moneys received from the United States of America, or any agency thereof, including moneys appropriated or received for the purpose of the Job Training Partnership Act, the Work Incentive Program, the Trade Adjustment Act, the Bureau of Labor Statistics and the Veterans Employment Service, and all moneys received from any other source, for the purpose of defraying the cost of the administration of the Employment Security Division. Notwithstanding any provision of this section, all money requisitioned and deposited in said fund pursuant to section 31-261 shall remain part of the Unemployment Compensation Fund and shall be used only in accordance with the conditions specified in said section. All moneys in said fund, except money received pursuant to said section, shall be expended solely for the purposes and in the amounts found necessary by the Secretary of Labor of the United States for the proper and efficient administration of the Employment Security Division. The State Treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the Employment Security Administration Fund. All sums recovered on any surety bond for losses sustained by the Employment Security Administration Fund shall be deposited in said fund.

(b) Reimbursement of fund. If any moneys in the Employment Security Administration Fund, paid to this state under Title III of the Social Security Act, or any unencumbered balances in the Employment Security Administration Fund, or any moneys paid to this state pursuant to the provisions of the Wagner-Peyser Act, are found by the Secretary of Labor of the United States, because of any action or contingency, to have been lost or been expended for purposes other than, or in amounts in excess of, those found necessary by said Secretary for the proper and efficient administration of this chapter, it is the policy of this state that such moneys shall be replaced by moneys appropriated for such purpose from the General Fund of the state to the Employment Security Administration Fund, or reimbursement made to the Employment Security Administration Fund from the Employment Security Special Administration Fund as provided in subsection (d) hereof, for expenditure as provided in subsection (a) of this section. Upon receipt of notice of such finding by said Secretary, the administrator shall promptly report the amount required for such replacement to the Governor, and the Governor shall, at the earliest opportunity, submit to the General Assembly a request for the appropriation of such amount, unless reimbursement has been made in accordance with subsection (d) hereof.

(c) Withdrawals. The expenses of the administration of this chapter shall be paid from the Employment Security Administration Fund by the Treasurer, notwithstanding the provisions of section 4-86, on warrants drawn by the Comptroller at the direction of the administrator.

(d) Employment Security Special Administration Fund. There is created in the State Treasury a special segregated fund to be known as the Employment Security Special Administration Fund. All interest and penalties on past due contributions and assessments collected under this chapter are appropriated to said fund and shall at no time be considered a part of the Unemployment Compensation Fund, provided, whenever, on July first of any calendar year except the calendar year commencing January 1, 1982, the assets in said Employment Security Special Administration Fund exceed five hundred thousand dollars plus an amount necessary to cover any commitments for expenditures which have previously been approved in accordance with the provisions of this subsection, the excess above five hundred thousand dollars plus any such previously committed amount is appropriated to the Unemployment Compensation Fund established by section 31-261. If any such interest is, for the sake of convenience, deposited in a bank account of the contribution account of the Unemployment Compensation Fund, it shall be withdrawn therefrom as soon as convenient. The money in said fund shall be used for the payment of costs of administration, to reimburse the Employment Security Administration Fund under the conditions provided in subsection (b) of this section and for any other purpose authorized by law. Withdrawals from said fund shall be made by the Treasurer, notwithstanding the provisions of section 4-86, on warrants drawn by the Comptroller at the direction of the administrator, subject to the approval of the Governor and the Secretary of the Office of Policy and Management. The Treasurer is authorized to invest all or any part of the Employment Security Special Administration Fund in any certificates of the United States or certificates of deposit or any bonds in which savings banks may legally invest, provided that the provisions of subsection (n) of section 36-96 shall not be applicable to any investment in such bonds. All income from such investment shall become part of said fund.

(1949 Rev., S. 7529; 1953, S. 3084d; 1957, P.A. 596, S. 6, 7; 1963, P.A. 608, S. 2; 1967, P.A. 360, S. 1; P.A. 77-608, S. 2; 77-614, S. 19, 610; P.A. 78-308, S. 1; P.A. 79-233, S. 7; P.A. 80-483, S. 94, 186; P.A. 82-396, S. 1, 2; P.A. 86-67; 86-205, S. 2; P.A. 92-12, S. 112; P.A. 93-243, S. 11, 15.)

History: 1963 act added proviso re deposit of excess in employment security special administration fund in unemployment compensation fund under Subsec. (d); 1967 act substituted “on July first of any calendar year” for “after July 1, 1965” in Subsec. (d); P.A. 77-608 increased maximum assets of employment security special administration fund from $75,000 to $200,000 in Subsec. (d); P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management in Subsec. (d); P.A. 78-308 included in maximum assets of employment security special administration fund an amount necessary to cover commitments for previously approved expenditures in Subsec. (d); P.A. 79-233 specified in Subsec. (d) that “subsection 14b of section 36-96” does not apply to investments in bonds; P.A. 80-483 corrected faulty reference to Sec. 36-96 in Subsec. (d); P.A. 82-396 amended Subsec. (d) to eliminate, for fiscal year 1982-83 only, requirement that assets of the employment security special administration fund exceeding $200,000, plus previously committed amounts, be transferred to the unemployment compensation fund, to eliminate requirement that money in the special administration fund be used for payment of costs of administration not properly chargeable against federal grants or the employment security administration fund and prohibition against expending such money in substitution for federal moneys otherwise available for costs of administration of chapter; P.A. 86-67 amended Subsec. (d) to increase, from $200,000 to $500,000, the maximum amount allowable in the employment security special administration fund before the excess above that amount is appropriated to the unemployment compensation fund; P.A. 86-205 amended Subsec. (a) to include within the employment security administration fund moneys appropriated or received for purposes of the Job Training Partnership Act, the Work Incentive Program, the Trade Adjustment Act, the Bureau of Labor Statistics and the Veterans Employment Service; P.A. 92-12 made a technical change in Subsec. (d); P.A. 93-243 amended Subsec. (d) to require that penalties, in addition to interest, on past due contributions and assessments be appropriated to the employment security special administration fund, effective June 23, 1993.

See Secs. 31-237 and 31-238 re Employment Security Division.



Section 31-260 - Transfer of funds authorized by federal Railroad Unemployment Insurance Act.

The Treasurer shall, on request filed in writing by the administrator, withdraw from the Unemployment Trust Fund and deposit in the Employment Security Administration Fund amounts not to exceed those authorized by Section 13(e) of the federal Railroad Unemployment Insurance Act.

(1949 Rev., S. 7530.)



Section 31-261 - Unemployment Compensation Fund. Payment of administrative expenses.

(a) There is created in the State Treasury a special segregated fund to be known as the Unemployment Compensation Fund. Said fund shall consist of all contributions and moneys paid into or received by it for the payment of unemployment compensation benefits, of any property or securities acquired from the use of moneys belonging to the fund, all interest earned thereon, all money credited to this state’s account in the Unemployment Trust Fund established by Section 904 of the Social Security Act pursuant to Section 903 of the Social Security Act, as amended, and all money received for the fund from any other source. All moneys in said fund shall be expended solely for the payment of benefits and refunds provided for by this chapter, exclusive of the expenses of administration, except that money credited to the account of this state in the Unemployment Trust Fund by the Secretary of the Treasury of the United States pursuant to Section 903 of the Social Security Act, as amended, may be requisitioned and used for the payment of expenses incurred for the administration of this chapter pursuant to a specific appropriation by the General Assembly, provided the expenses are incurred and the money is requisitioned after the enactment of an appropriation act which (1) specifies the purposes for which such money is appropriated and the amounts appropriated therefor, (2) limits the period within which such money may be obligated to a period ending not more than two years after the date of the enactment of such act, and (3) limits the amount which may be used during a twelve-month period beginning on July first and ending on the next June thirtieth to an amount which does not exceed the amount by which (A) the aggregate of the amounts credited to the account of this state pursuant to Section 903 of the Social Security Act, as amended, during the same twelve-month period and the twenty-four preceding twelve-month periods exceeds (B) the aggregate of the amounts used pursuant to this subdivision and charged against the amounts credited to the account of this state during any of such twenty-five twelve-month periods. For the purposes of this subdivision, amounts used during any such twelve-month period shall be charged against equivalent amounts which were first credited and which are not already so charged, except that no amount used for administration during any such twelve-month period may be charged against any amount credited during such a twelve-month period earlier than the twenty-fourth preceding such period. Money credited to the account of this state pursuant to Section 903 of the Social Security Act, as amended, may not be withdrawn or used except for the payment of benefits and for the payment of expenses for the administration of this chapter and of public employment offices pursuant to this subsection. Money requisitioned for the payment of expense of administration pursuant to this subsection shall be deposited in the Employment Security Administration Fund, but, until expended, shall remain a part of the Unemployment Compensation Fund. The administrator shall maintain a separate record of the deposit, obligation, expenditure and return of funds so deposited. If any money so deposited is, for any reason, not to be obligated for the purpose for which it was appropriated, or if it remains unobligated at the end of the period specified by the law appropriating such money, or if any money which has been obligated within the period will not be expended, it shall be withdrawn and returned to the Secretary of the Treasury of the United States for credit to this state’s account in the Unemployment Trust Fund. The State Treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the Unemployment Compensation Fund. All sums recovered on any surety bond for losses sustained by the Unemployment Compensation Fund shall be deposited in said fund.

(b) Notwithstanding the provisions of subsection (a) of this section, money credited to the account of this state pursuant to Section 903 of the Social Security Act, as amended, with respect to the federal fiscal years 1999, 2000 and 2001, shall be used solely for the payment of expenses incurred for the administration of this chapter, and such money shall not otherwise be subject to the provisions of subsection (a) of this section.

(1949 Rev., S. 7531; 1957, P.A. 596, S. 8; 1961, P.A. 325, S. 1; 1969, P.A. 585; P.A. 73-289, S. 8, 10; P.A. 75-525, S. 12, 13; June Sp. Sess. P.A. 00-2, S. 27, 53.)

History: 1961 act abolished separate contribution and benefit accounts in fund; 1969 act changed periods of aggregate amounts referred to in Subparas. (1) and (2) from four and five twelve-month periods to fourteen and fifteen twelve-month periods, respectively; P.A. 73-289 increased periods to twenty-four and twenty-five twelve-month periods; P.A. 75-525 prohibited charging against amounts credited earlier than the twenty-fourth, rather than fourth, preceding period; June Sp. Sess. P.A. 00-2 designated existing provisions as Subsec. (a), making technical changes therein, and added new Subsec. (b) re use of federal unemployment compensation money solely for expenses incurred for administration of chapter, effective July 1, 2000.

See Sec. 31-232j re payment of extended benefits from Unemployment Compensation Fund.

See Sec. 31-264 re management of Unemployment Trust Fund moneys upon discontinuance of or changes in fund.



Section 31-262 - Deposits of contributions. Payments to United States Treasurer.

All contributions made in accordance with this chapter and all other moneys payable into this fund, upon receipt thereof by the administrator, shall be paid to the State Treasurer, who shall deposit them in the Unemployment Compensation Fund. Notwithstanding the provisions of section 4-86, said Treasurer shall, with sufficient frequency to comply with Section 303(a)(4) of the Federal Social Security Act and Section 1603(a)(3) of the federal Internal Revenue Code, on warrants drawn by the State Comptroller at the direction of the administrator, pay all moneys in said fund, after deducting such amounts as are necessary for the payment of refunds, to the Secretary of the Treasury of the United States as trustee of the Unemployment Trust Fund established by Section 904 of the Social Security Act, to be deposited in said Unemployment Trust Fund for the account of the Connecticut Unemployment Compensation Fund.

(1949 Rev., S. 7532; 1961, P.A. 325, S. 2.)

History: 1961 act removed reference to contribution account.

See Sec. 31-264 re disposition of fund moneys upon discontinuance of or changes in Unemployment Trust Fund.



Section 31-263 - Withdrawals of funds for payment of benefits and reimbursement of advance fund.

(a) The State Treasurer, as treasurer of the Connecticut Unemployment Compensation Fund, shall, as directed by the administrator, requisition from the Unemployment Trust Fund such amounts, not exceeding the amount standing to this state’s account therein, as the administrator deems necessary for the payment of benefits. Upon receipt thereof, said treasurer shall deposit such moneys in a depository designated by the treasurer in a fund to be known as the Unemployment Compensation Benefit Fund, from which fund the administrator shall pay the benefits provided by this chapter. Benefits shall be paid to a claimant, so far as is practical, in the local office where the claim for benefits was filed. The administrator shall be liable on his official bond for the faithful performance of his duties in connection with the Unemployment Compensation Benefit Fund. All sums recovered on any surety bond for losses sustained by the Unemployment Compensation Benefit Fund shall be deposited in the Unemployment Compensation Fund in the State Treasury.

(b) The State Treasurer, as treasurer of the Connecticut Unemployment Compensation Fund, shall as directed by the administrator, requisition from the Unemployment Trust Fund the amounts, not exceeding the amount in the Unemployment Trust Fund, that the administrator deems necessary for the reimbursement of advances made from the Unemployment Compensation Advance Fund, to the extent reimbursement is permitted by federal law.

(1949 Rev., S. 7533; June, 1955, S. 3085d; 1961, P.A. 325, S. 3; P.A. 93-243, S. 6, 15.)

History: 1961 act removed reference to benefit account, created benefit fund and detailed use thereof; P.A. 93-243 amended Subsec. (a) to give state treasurer greater flexibility in withdrawing money from unemployment compensation fund for payment of benefits and added Subsec. (b) to authorize state treasurer to make withdrawals from unemployment compensation fund for reimbursement of advances made from unemployment compensation advance fund, effective July 1, 1993.

See Sec. 31-264 re disposition of fund moneys upon discontinuance of or changes in Unemployment Trust Fund.



Section 31-264 - Management of fund upon discontinuance of or changes in Unemployment Trust Fund.

The provisions of sections 31-261, 31-262 and 31-263 to the extent that they relate to the Unemployment Trust Fund shall be operative only as long as said Unemployment Trust Fund continues to exist and as long as the Secretary of the Treasury of the United States continues to maintain for this state a separate book account of all funds deposited therein by this state, together with this state’s proportionate share of the earnings of such Unemployment Trust Fund, from which only this state is permitted to make withdrawals. If and when, for any reason, such Unemployment Trust Fund ceases to exist or such separate book account is no longer maintained, all moneys, properties and securities therein belonging to the Unemployment Compensation Fund of this state shall be withdrawn by the Treasurer of this state, who shall deposit them in the Unemployment Compensation Fund. Thereafter, any such properties or securities shall be sold or otherwise disposed of only at the direction of the administrator, with the approval of the Governor. The Treasurer shall from time to time on request of the administrator as may be necessary for the payment of benefits under this chapter pay such moneys over to the administrator, who shall deposit and disburse such moneys as provided in section 31-263.

(1949 Rev., S. 7534; 1961, P.A. 325, S. 4.)

History: 1961 act removed reference to benefit account and added provision re treasurer’s payments to administrator.



Section 31-264a - Unemployment Compensation Advance Fund.

(a) Unless the context requires a different meaning, the term “bonds” or “revenue bonds” under this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264b and 31-274j includes notes issued in anticipation of the issuance of revenue bonds, or notes issued pursuant to a commercial paper program.

(b) There is established a fund to be known as the Unemployment Compensation Advance Fund. The fund shall be administered by the State Treasurer as a trust fund, in accordance with the provisions of this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264b and 31-274j. The state treasurer may enter into contracts that may be useful to the organization, establishment, operation and administration of the fund under all applicable state and federal laws and may contract with any person to provide whatever services to the fund as, in the discretion of the State Treasurer, are necessary for the proper operation and administration of the fund. All costs of organizing, establishing and operating the fund, including the costs of personnel and contractual services, shall be a charge upon and paid by the State Treasurer from the fund. In addition, all costs of establishing and administering the necessary procedures for billing, payment and collection of the assessments authorized to be established by the administrator pursuant to section 31-225a shall be a charge upon and paid by the State Treasurer from the fund. All costs related to the organization, establishment and operation of the fund and all costs related to the establishment and administration of billing, payment and collection procedures for moneys received from employers in payment of assessments established in accordance with said section 31-225a, to the extent not payable from the fund, may be paid from other moneys of the state when made available for such purpose. There is established within the fund an advance account, a debt service and reserve account and an administration account, which accounts shall be held separate and apart from each other. Additional accounts and subaccounts may be established in the proceedings under which the revenue bonds are authorized.

(c) There shall be deposited in the advance account: (1) The proceeds of revenue bonds issued by the state for deposit into the account and use in accordance with this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264b and 31-274j; (2) federal grants and awards or other federal assistance received by the state for deposit into the account or for other purposes in accordance with said sections; and (3) interest or other income earned on the investment of moneys in the advance account pending transfer or use pursuant to said sections.

(d) To the extent that amounts are available therefor in the advance account, and on request of the administrator pursuant to subsection (h) of this section, the State Treasurer shall apply the proceeds (1) to repay, in accordance with the proceedings authorizing any revenue bonds issued pursuant to this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264b and 31-274j, the outstanding balance of all or any part of the advances made to the state from the federal unemployment account under Title XII of the Social Security Act, 42 USC Sections 1321 to 1324, inclusive, and any interest due on the advances, and (2) to provide advances to the Unemployment Compensation Benefit Fund.

(e) Within the debt service and reserve account there are established the following subaccounts: (1) A reserve subaccount into which shall be deposited the proceeds of revenue bonds issued by the state for deposit into the reserve subaccount and use in accordance with this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264b and 31-274j; and (2) a debt service subaccount into which shall be deposited, in accordance with the proceeding authorizing the bonds, the proceeds of the initial issuance of revenue bonds which are expected to be applied as capitalized interest to the extent required, and payments received from or on behalf of any employer in payment of assessments established in accordance with said sections attributable to the debt service requirement. Moneys in each subaccount created under this subsection may be applied by the State Treasurer to debt service on revenue bonds. The Treasurer shall apply amounts in the reserve subaccount to the payment of debt service on bonds whenever amounts on deposit in the debt service subaccount are insufficient. The net proceeds of any refunding bonds shall be deposited in a special subaccount within the debt service and reserve account and shall be applied solely to the retirement or redemption of the bonds to be refunded.

(f) There shall be deposited in the administration account: (1) The proceeds of revenue bonds expected to be deposited into the administration account and use in accordance with this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264b and 31-274j; and (2) any additional money received from employers in payment of assessments established in accordance with said sections, to offset the costs and expenses of administering and operating the fund. Amounts in the administration account may be applied to offset the costs and expenses of establishing, administering and operating the fund.

(g) The fund shall be maintained separate and apart from all other moneys, funds and accounts of the state. Investment earnings credited to the assets of the fund and to any account and subaccount within the fund shall become part of the assets of the fund, account and subaccount, except as otherwise required for rebates in order to assure the excludability of the interest on the bonds from federal income taxation, as provided in the proceedings authorizing any revenue bonds. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund, account and subaccount for the next fiscal year.

(h) Upon the issuance of revenue bonds and to the extent there are sufficient proceeds or other amounts in the advance account available therefor, any advances to the Unemployment Compensation Benefit Fund that the administrator deems necessary for the payment of benefits under this chapter or to the Unemployment Compensation Fund for the repayment of advances made to the state from the federal unemployment account, including interest thereon, may be obtained from the advance account of the Unemployment Compensation Advance Fund. The State Treasurer shall, on request filed in writing by the administrator, withdraw from the advance account of the Unemployment Compensation Advance Fund and deposit in the Unemployment Compensation Benefit Fund, amounts determined by the administrator to be necessary for the payment of benefits under this chapter without incurring federal interest charges, or deposit in the Unemployment Compensation Fund amounts determined by the administrator to be required for the repayment of advances made to the state from the federal unemployment account, including interest thereon. The State Treasurer shall, from time to time and at least annually, determine the amount of interest, amortization, reserve and associated costs required for each advance made from the advance account under this subsection computed in accordance with the requirements of the Unemployment Compensation Fund and the proceedings under which the revenue bonds are authorized and such amounts shall be assessed by the administrator as provided in subdivision (2) of subsection (e) of section 31-225a. For purposes of this subsection, “associated costs” includes all costs related to the efficient establishment, operation and administration of the Unemployment Compensation Advance Fund pursuant to subsection (b) of this section, and the proceedings under which the bonds are issued pursuant to this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264b and 31-274j and the costs of establishing and administering the billing, payment and collection procedures referred to in subsection (b) of this section.

(i) The moneys in the advance account may also be used to pay any costs related to the issuance of revenue bonds issued pursuant to section 31-264b and to pay any debt service thereon for which amounts on deposit in the debt service and reserve account maintained pursuant to this section are insufficient.

(j) Notwithstanding any provision of this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264b and 31-274j to the contrary, any money received from the Unemployment Compensation Fund may not be used for any purpose inconsistent with federal law, and any federal grants, awards, advances or other federal assistance referred to herein may not be used for any purpose other than that for which such amounts were granted, awarded, advanced, or otherwise appropriated, respectively.

(P.A. 93-243, S. 9, 15; 93-419, S. 3, 9.)

History: P.A. 93-243 effective June 23, 1993; P.A. 93-419 amended Subsec. (a) to redefine “bonds” and “revenue bonds” and made technical changes, effective July 1, 1993.



Section 31-264b - Issuance of unemployment compensation revenue bonds.

(a) The State Bond Commission may authorize the issuance of revenue bonds of the state in one or more series and in principal amounts necessary or estimated to be necessary as an advance to the Unemployment Compensation Fund, or to repay advances made to the state from the federal unemployment account, but not in excess of one billion dollars outstanding at any one time and such additional amount of bonds required to fund any debt service and reserve account in accordance with the proceedings authorizing the bonds and the costs of issuance, capitalized interest, if any, and the initial costs and expenses of the administration account, provided in computing the total amount of bonds which may at any one time be outstanding, the principal amount of any refunding bonds issued to refund bonds shall be excluded. The legislature finds that it is an essential governmental function to assure that the balance in the state’s account in the federal Unemployment Trust Fund is maintained at a level which is sufficient to pay all benefits and further finds that the financing and payment of the outstanding principal amount which has been advanced to the state from the federal account of the Unemployment Trust Fund and the financing and funding of the state’s account in the Unemployment Trust Fund by the issuance of revenue bonds pursuant to this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j is in the public interest, will substantially result in savings of interest costs, will achieve a public purpose of reducing overall costs of providing employment benefits and will thereby foster and promote economic growth, provide employment opportunities for the residents of the state and assist companies by reducing their overall costs of doing business in the state.

(b) Bonds issued pursuant to subsection (a) of this section shall be special obligations of the state and shall not be payable from nor charged upon any funds other than the Unemployment Compensation Advance Fund and revenues pledged to the payment thereof, nor shall the state or any political subdivision thereof be subject to any liability thereon other than from such sources. The issuance of revenue bonds under the provisions of this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment other than the appropriation set forth in this section. The bonds shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state or of any political subdivision thereof, except the Unemployment Compensation Advance Fund and revenues pledged or otherwise encumbered under the provisions and for the purpose of said sections. The substance of this limitation shall be plainly stated on the face of each bond. Revenue bonds issued pursuant to said sections shall not be subject to any statutory limitation on the indebtedness of the state and the bonds, when issued, shall not be included in computing the aggregate indebtedness of the state in respect to, and to the extent of, any such limitation. As part of the contract of the state with the owners of the revenue bonds, all amounts necessary for the punctual payment of the debt service requirements with respect to the revenue bonds shall be deemed appropriated, but only from the sources pledged pursuant to this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j.

(c) The revenue bonds referred to in subsection (a) of this section may be executed and delivered at the time or times, shall be dated, shall bear interest at the rate or rates, shall mature at the time or times not exceeding ten years from their date, have the rank or priority, be payable in the medium of payment, be issued in coupon or in registered form, or both, carry the registration and transfer privileges and be made redeemable before maturity at the price or prices and under the terms and conditions, all as may be provided by the State Bond Commission. With the exception of subsections (i) and (p) all provisions of section 3-20 and the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j are hereby adopted and may be invoked in respect to all revenue bonds authorized by the State Bond Commission pursuant to said sections. For the purposes of subsection (o) of said section 3-20, “bond act” includes said sections. None of the revenue bonds shall be authorized, except upon a finding by the State Bond Commission that there has been filed with it a request for authorization, which is signed by or on behalf of the State Treasurer and states the terms and conditions as said commission, in its discretion, may require.

(d) The principal of and interest on any bonds issued pursuant to this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j shall be secured by a pledge of the Unemployment Compensation Advance Fund and any revenues, receipts, funds or moneys payable to the fund, including any federal grants or advances available for the fund and including the amounts of payment received from assessments established pursuant to said sections, all as set forth in the proceedings authorizing the bonds pursuant to said sections. Any pledge made by the state pursuant to said sections is a pledge within the meaning and for all purposes of title 42a and shall be valid and binding from the time when the pledge is made. Any revenues or other receipts, funds or moneys so pledged and thereafter received by the state shall be subject immediately to the lien of the pledge without any physical delivery thereof or further act. The lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the state, irrespective of whether the parties have notice of the claims. Neither this section nor sections 3-21a, 31-222, 31-225, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j, the resolution nor any other instrument by which a pledge is created need be recorded.

(e) Revenue bonds issued pursuant to this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j are hereby made securities in which public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, savings and loan associations, investment companies, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. The bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.

(f) The proceedings under which bonds are authorized to be issued may contain any or all of the following: (1) Provisions respecting custody of the proceeds from the sale of the bonds, including any requirement that the proceeds be deposited in the Unemployment Compensation Advance Fund and held separate from, or not be commingled with, other funds of the state; (2) provisions for the investment and reinvestment of bond proceeds and after the disposition of any excess bond proceeds or investment earnings thereon; (3) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not necessarily limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, and of such other agreements entered into pursuant to section 3-20a; (4) provisions for the collection, custody, investment, reinvestment and use of the pledged revenues or other receipts, funds or moneys pledged therefor as provided in this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j; (5) provisions regarding the establishment and maintenance of reserves, sinking funds and any other funds and accounts of the Unemployment Compensation Advance Fund pursuant to said sections and in the amounts and on the terms approved by the State Bond Commission in the amounts established by the State Bond Commission; (6) covenants for the establishment of pledged revenue coverage requirements for the bonds; (7) provisions for the issuance of additional bonds on a parity with bonds theretofore issued, including establishment of coverage requirements with respect thereto as herein provided; (8) provisions regarding the rights and remedies available in case of a default to bondowners, noteowners or any trustee under any contract, loan agreement, document, instrument or trust indenture, including the right to appoint a trustee to represent their interests upon occurrence of an event of default, as defined in said proceedings, provided if any revenue bonds are secured by a trust indenture, the respective owners of the bonds shall have no authority, except as set forth in the trust indenture, to appoint a separate trustee to represent them; (9) provisions for the payment of rebate amounts; and (10) provisions of covenants of like or different character from the foregoing which are consistent with this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j, and which the State Bond Commission determines in such proceedings are necessary, convenient or desirable in order to better secure the revenue bonds, or will tend to make the revenue bonds more marketable, and which are in the best interests of the state. Any provision which may be included in proceedings authorizing the issuance of bonds hereunder may be included in an indenture of trust duly approved in accordance with said sections, which secures the revenue bonds issued in anticipation thereof, and in such case the provision of the indenture shall be deemed to be a part of the proceedings as though they were expressly included therein.

(g) Whether or not any revenue bonds issued pursuant to this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j are of the form and character to qualify as negotiable instruments under the terms of title 42a, the bonds are hereby made negotiable instruments within the meaning of and for all purposes of title 42a, subject only to the provisions of the bonds.

(h) The state covenants with the purchasers and all subsequent owners and transferees of revenue bonds issued by the state pursuant to this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j, in consideration of the acceptance of and payment for the bonds, that the bonds shall be free at all times from taxes levied by any municipality or political subdivision or special district having taxing powers of the state, and the principal and interest of any bonds issued under the provisions of said sections, their transfer and the income therefrom, including any profit on the sale or transfer thereof, shall at all times be exempt from any taxation by the state of Connecticut or under its authority, except for estate or succession taxes. The State Treasurer is authorized to include this covenant of the state in any agreement with the owner of any bonds and in any credit facility or reimbursement agreement with respect to the bonds.

(i) The state further covenants with the purchasers and all subsequent owners and transferees of bonds issued by the state pursuant to this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j, in consideration of the acceptance of the payment of the bonds, until the bonds, together with the interest thereon, with interest on any unpaid installment of interest and all costs and expenses in connection with any action or proceeding on behalf of the owners, are fully met and discharged or unless expressly permitted or otherwise authorized by the terms of each contract and agreement made or entered into by or on behalf of the state with or for the benefit of such owners, that the state will cause the administrator to impose, charge, raise, levy, collect and apply the pledged assessments and other revenues, receipts, funds or moneys pledged for the payment of debt service requirements in each year in which bonds are outstanding and further, that the state (1) will not limit or alter the duties imposed on the administrator, the State Treasurer and other officers of the state by the proceedings authorizing the issuance of bonds with respect to application of pledged assessments or other revenues, receipts, funds or moneys pledged for the payment of debt service requirements; (2) will not issue any bonds, notes or other evidences of indebtedness, other than the bonds, having any rights arising out of said sections or secured by any pledge of or other lien or charge on the pledged revenues or other receipts, funds or moneys pledged for the payment of debt service requirements; (3) will not create or cause to be created any lien or charge on the pledged amounts, other than a lien or pledge created thereon pursuant to said sections, provided nothing in this subsection shall prevent the state from issuing evidences of indebtedness (A) which are secured by a pledge or lien which is, and shall on the face thereof, be expressly subordinate and junior in all respects to every lien and pledge created by or pursuant to said sections; or (B) which are secured by a pledge of or lien on moneys or funds derived on or after the date every pledge or lien thereon created by or pursuant to said sections shall be discharged and satisfied; (4) will carry out and perform, or cause to be carried out and performed, each and every promise, covenant, agreement or contract made or entered into by the state or on its behalf with the owners of any bonds; (5) will not in any way impair the rights, exemptions or remedies of the owners; and (6) will not limit, modify, rescind, repeal or otherwise alter the rights or obligations of the appropriate officers of the state to impose, maintain, charge or collect the assessments and other revenues or receipts constituting the pledged revenues as may be necessary to produce sufficient revenues to fulfill the terms of the proceedings authorizing the issuance of the bonds, including pledged revenue coverage requirements, and provided nothing herein shall preclude the state from exercising its power, through a change in law, to limit, modify, rescind, repeal or otherwise alter the character of the pledged assessments or revenues or to substitute like or different sources of assessments, taxes, fees, charges or other receipts as pledged revenues if and when adequate provision shall be made by law for the protection of the holders of outstanding bonds pursuant to the proceedings under which the bonds are issued, including changing or altering the method of establishing the assessments as provided in subparagraph (B) of subdivision (2) of subsection (e) of section 31-225a. The State Bond Commission is authorized to include this covenant of the state, as a contract of the state, in any agreement with the owner of any bonds and in any credit facility or reimbursement agreement with respect to the bonds.

(j) Pending the use and application of any bond proceeds, the proceeds may be invested by, or at the direction of, the State Treasurer in obligations listed in section 3-20.

(k) Any revenue bonds issued under the provisions of this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j and at any time outstanding may, at any time and from time to time, be refunded by the state by the issuance of its revenue refunding bonds in whatever amounts the State Bond Commission may deem necessary, but not to exceed an amount sufficient to refund the principal of the revenue bonds to be so refunded, to pay any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith and to pay costs and expenses which the State Treasurer may deem necessary or advantageous in connection with the authorization, sale and issuance of refund bonds. Any such refunding may be effected whether the revenue bonds to be refunded shall have matured or shall thereafter mature. All revenue refunding bonds issued hereunder shall be payable solely from the Unemployment Compensation Advance Fund and revenues or other receipts, funds or moneys out of which the revenue bonds to be refunded thereby are payable and shall be subject to and may be secured in accordance with the provisions of this section.

(l) The State Treasurer shall have power, out of any funds available therefor, to purchase revenue bonds issued pursuant to this section and sections 3-21a, 31-222, 31-225a, 31-231a, 31-232b, 31-232d, 31-232f, 31-236, 31-250a, 31-259, 31-263, 31-264a and 31-274j. The State Treasurer may hold, pledge, cancel or resell the bonds, subject to and in accordance with agreements with bondholders.

(P.A. 93-243, S. 10, 15; 93-419, S. 4, 9; P.A. 98-124, S. 10, 12.)

History: P.A. 93-243 effective June 23, 1993; P.A. 93-419 deleted references to bond anticipation notes throughout section, effective July 1, 1993; P.A. 98-124 amended Subsec. (f)(3) to add agreements entered into pursuant to Sec. 3-20a, effective May 27, 1998.



Section 31-265 - Interest on contributions not paid when due.

Contributions unpaid on the date on which they are due and payable in accordance with the provisions of this chapter shall bear interest for each month or fraction thereof after such date until payment, plus accrued interest, has been received by the administrator, provided no person shall be required to pay interest for any period during which he may have performed military service in the armed forces of the United States or of the United Nations subsequent to June 25, 1950. The administrator may prescribe fair and reasonable regulations whereby interest shall not accrue during the first five calendar quarters that any employer is subject to this chapter. Interest collected pursuant to this section shall be paid into the Employment Security Special Administration Fund. For purposes of this section, the interest rate on such unpaid contributions shall be determined by the administrator, on the last banking day in October of each calendar year, for use in the succeeding calendar year, and shall be two per cent per annum plus a simple average of the prime lending rates on such date at the three largest commercial banks in the state in terms of total assets, except that in no event shall the interest on unpaid contributions be less than twelve per cent per annum.

(1949 Rev., S. 7535; 1953, S. 3086d; March, 1958, P.A. 27, S. 39; 1969, P.A. 457, S. 1; P.A. 77-608, S. 1; P.A. 82-262, S. 1; P.A. 85-29.)

History: 1969 act raised interest rate from 0.5% to 0.75%; P.A. 77-608 raised interest rate to 1%; P.A. 82-262 changed the interest rate to be charged on delinquent contributions from 1% per month to an annual rate equivalent to 2% plus the average prime lending rate at the state’s three largest commercial banks with a minimum rate of 12% per annum; P.A. 85-29 provided that the interest rate on unpaid contributions shall be determined on the last banking day in October of the particular year rather than on the last banking day of the year.



Section 31-266 - Collection of contributions. Lien. Foreclosure.

If, after notice, any employer fails to make any payment of contributions or interest thereon, the amount due, with interest thereon pursuant to section 31-265, shall be collectible by any means provided by law for the collection of any tax due the state of Connecticut or any subdivision thereof, including any means provided by section 12-35. Tax warrants referred to in said section 12-35 may be signed either by the administrator, the executive director of the Employment Security Division or any person in the employment security division in a position equivalent to or higher than the position presently held by a revenue examiner four. The amount due shall be a lien from the due date until discharged by payment against all the property of the employer within the state, whether real or personal, except such as is exempt from execution, including debts to the employer, and a certificate of such lien without specifically describing such real or personal property, signed by the administrator, the executive director or any person in the Employment Security Division in a position equivalent to or higher than the position presently held by a revenue examiner four, may be filed in the office of the clerk of any town in which such real property is situated, or, in the case of personal property, in the office of the Secretary of the State, which lien shall be effective from the date on which it is recorded. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the administrator, upon request of any interested party, shall issue a certificate discharging such lien. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district and the court may limit the time for redemption or order the sale of such property or pass such other or further decree as it judges equitable. When the property to be liened is concealed in the hands of an agent or trustee so that it cannot be found or attached, or is a debt due to the employer, the certificate of lien may be filed by leaving a copy thereof with such agent, trustee or debtor, or by mailing to him a copy thereof by registered or certified mail, and from the time of the receipt of such lien all the effects of the employer in the hands of such agent or trustee and any debt due from such debtor to the employer shall be secured in the hands of such agent, trustee or debtor to pay the tax secured by such lien. The payment by such agent, trustee or debtor to the administrator shall discharge him of his liability to the employer to the extent thereof. The administrator may require such agent, trustee or debtor to disclose under oath within ten days whether he has in his hands the goods or effects of the employer or is indebted to him. If such agent, trustee or debtor fails to disclose or, having disclosed, fails to turn over such effects or pay to the administrator the amount of his indebtedness to the employer, the lien shall have the effect of a judgment and the administrator may proceed against him by scire facias taken out from the clerk of the superior court for the judicial district of Hartford in the manner provided in chapter 905 for scire facias against a garnishee.

(1949 Rev., S. 7536; 1957, P.A. 596, S. 9; 1967, P.A. 790, S. 17; P.A. 78-280, S. 2, 4, 6, 127; P.A. 88-230, S. 1, 12; 88-364, S. 48, 123; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-144, S. 3; P.A. 95-220, S. 4–6.)

History: 1967 act required filing of lien in secretary of the state’s office rather than in office of town clerk where employer has his principal place of business; P.A. 78-280 substituted “judicial district(s)” for “county(ies)” and “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made a technical change; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-144 authorized individuals in the employment security division at or above the level of revenue examiner four to sign tax warrants and lien certificates for the collection of employer contributions; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 125 C. 302. Cited. 126 C. 115. Cited. 127 C. 176; Id., 181. Cited. 128 C. 87. Cited. 133 C. 117. Cited. 161 C. 362. Cited. 175 C. 269.



Section 31-266a - Civil action to enjoin employer from entering employment contracts where contributions unpaid.

When a tax warrant issued pursuant to the authority contained in section 31-266 has been returned unsatisfied either in whole or in part, and the amount collectible from the employer named therein by means of such warrant represents contributions due with respect to at least four calendar quarters, and the employer, after ten days’ notice sent to his last-known address by registered or certified mail, has failed to pay such amount in full, the administrator may bring a civil action returnable to the superior court for the judicial district of Hartford to enjoin such employer, until such amount, with interest and costs, has been paid in full, from entering into any contract of employment as a result of which he will further become liable to pay unemployment contributions.

(1961, P.A. 325, S. 5; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 31-266b - Disposition of real or personal property taken by foreclosure.

Any real estate to which title has been taken by foreclosure, or any personal property on which a tax lien under this chapter has been filed, or which has been conveyed to the state in lieu of foreclosure in payment of contributions, may be sold, transferred or conveyed for the state by the administrator with the approval of the Attorney General, and the administrator may, in the name of the state, execute deeds or title transfer documents for such purpose.

(1961, P.A. 325, S. 6; 1971, P.A. 835, S. 30.)

History: 1971 act authorized sale, transfer or conveyance of personal property on which tax lien has been filed and authorized administrator to execute title transfer documents.



Section 31-266c - Abatement of contributions. Compromises.

(a) The administrator, upon the advice of the Attorney General, may abate any contributions due under this chapter which have been found by the administrator to be uncollectible.

(b) The administrator or the administrator’s duly authorized agent may make or entertain an offer of compromise for any contributions due under this chapter if such offer is based upon doubt as to the employer’s liability for the amount in controversy or doubt as to the collectibility of such amount. For purposes of this section, doubt as to the employer’s liability for the amount in controversy exists if there is a genuine dispute as to the existence or amount of the employer’s liability under this chapter, and doubt as to the collectibility of such amount exists if the employer’s assets and income are less than the full amount of the employer’s debts, obligations and liabilities under state or federal law.

(1961, P.A. 325, S. 7; P.A. 04-179, S. 1.)

History: P.A. 04-179 designated existing provisions as Subsec. (a), made technical change therein for purposes of gender neutrality and added Subsec. (b) to allow administrator or authorized agent to make or consider compromise offers for overdue unemployment compensation taxes in defined circumstances, effective July 1, 2004.



Section 31-267 - Priority of claim for contributions in case of insolvency, bankruptcy or dissolution.

In the event of any distribution of an employer’s assets pursuant to an order of any court under the laws of this state, including any receivership, assignment for benefit of creditors, adjudicated insolvency, composition or similar proceeding, contributions then or thereafter due shall be paid in full prior to all other claims except taxes. In the event of an employer’s adjudication in bankruptcy, judicially confirmed extension proposal or composition under the federal Bankruptcy Act of 1898, as amended, contributions then or thereafter due shall be entitled to such priority as is provided in Section 64 of that act (U.S. Code, Title 11, Section 104), as amended. In the event of any distribution of the employer’s assets upon the termination of the corporate existence of such employer, either by limitation or by voluntary dissolution, contributions then due shall be paid in full prior to all other claims, except taxes.

(1949 Rev., S. 7537.)



Section 31-268 - Adjustment of errors.

On or before October 1, 1977, the administrator shall adopt regulations in accordance with the provisions of chapter 54 providing that if, through error and without fraudulent intent, more or less than the correct amount of contributions has been paid with respect to employment during any period, adjustments may be made without interest in computing contributions due and payable with respect to employment during subsequent contribution periods, or otherwise, within such time limits and subject to such conditions as the administrator prescribes. Such regulations shall apply to any deficiency in contributions made prior to the adoption of such regulations, provided any such deficiency was made through error and without fraudulent intent.

(1949 Rev., S. 7538; P.A. 77-104, S. 1, 2.)

History: P.A. 77-104 made adoption of regulations mandatory rather than optional, imposed October 1, 1977, deadline and specified that regulations apply to prior deficiencies in contributions made through error and without fraudulent intent.



Section 31-269 - Refunds and deficiencies.

If more or less than the correct amount of contributions imposed has been paid with respect to employment during any period and if such overpayment or underpayment cannot be or is not adjusted under section 31-268, the amount of the overpayment shall be refunded to the employer from the contribution account of the Unemployment Compensation Fund or the amount of the underpayment shall be paid by the employer to the administrator at such time as the administrator prescribes, provided no refund shall be made unless request has been made within three years from the due date of the contributions claimed to have been overpaid or which would be contrary to the requirements of the Social Security Act or any amendments thereto. Any refunds of interest paid into the Employment Security Special Administration Fund established by section 31-259 shall be paid from said fund. If the overstatement of wages results in unemployment compensation benefits being paid, the amount of any overpayment of unemployment compensation benefits shall be deducted from any refunds of contributions until the amount of overpayment of unemployment compensation benefits has been recovered.

(1949 Rev., S. 7539; 1953, S. 3087d; 1967, P.A. 790, S. 18; P.A. 74-229, S. 20, 22.)

History: 1967 act specified that refunds be made from contribution account of unemployment compensation fund, required that request for refund be made within three years, rather than six years from due date of contributions claimed as overpaid, etc. and provided that amount of benefits paid and based on wage credits established as result of overstatement of wages be deducted from refund; P.A. 74-229 rephrased provision re deduction of overpayments from refund.



Section 31-270 - Failure of employer to file report of contributions due. Appeal from action of administrator.

If an employer fails to file a report for the purpose of determining the amount of contributions due under this chapter, or if such report when filed is incorrect or insufficient and the employer fails to file a corrected or sufficient report within twenty days after the administrator has required the same by written notice, the administrator shall determine the amount of contribution due, with interest thereon pursuant to section 31-265, from such employer on the basis of such information as he may be able to obtain and he shall give written notice of such determination to the employer. Such determination shall be made not later than three years subsequent to the date such contributions became payable and shall finally fix the amount of contribution unless the employer, within thirty days after the giving of such notice, appeals to the superior court for the judicial district of Hartford or for the judicial district in which the employer’s principal place of business is located. Said court shall give notice of a time and place of hearing thereon to the administrator. At such hearing the court may confirm or correct the action of the administrator. If the action of the administrator is confirmed or the amount of the contribution determined by the administrator is increased, the cost of such proceedings, as in civil actions, shall be assessed against the employer. No costs shall be assessed against the state on such appeal. The amount of any judgment rendered in such proceedings, with costs, shall be collected either on execution, as provided in civil actions, or as provided in section 31-266.

(1949 Rev., S. 7540; 1953, S. 3088d; 1967, P.A. 790, S. 19; 1969, P.A. 456; P.A. 78-280, S. 2, 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: 1967 act required determination within three years in all cases where previously determination was required within six years generally and within three years only where employer “in good faith, was not aware of the fact that he was subject to this chapter”, and required collection of costs as provided in Sec. 31-266 rather than “on execution, as in civil actions”; 1969 act restored collection of costs on execution as provided in civil actions as option; P.A. 78-280 replaced “county” with “judicial district” and “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

See Sec. 31-272(b) re limitation on fees and costs in proceedings regarding claims for benefits.

In an appeal from the action of an administrator, the court must try the issue de novo. 8 CS 144. Cited. 9 CS 237. The employer must keep accurate records of expense accounts. Id., 244. Cited. Id., 429. Cited. 11 CS 340. Cited. 22 CS 100. On appeal, court’s function is only to ascertain whether administrator’s conclusion was unreasonable, arbitrary or illegal. Id., 104. Cited. 42 CS 376.



Section 31-271 - Examination to determine liability of employer, sufficiency of reports, amount of contributions due, or ability to pay; subpoena.

For the purpose of determining whether an employer is subject to this chapter or whether the reports filed by him are correct or sufficient or for the purpose of determining the amount of contributions due as provided in section 31-270 or for the purpose of determining whether the employer is able to pay outstanding contributions, interest or penalties due under this chapter, the administrator or the executive director may subpoena any person to appear before him or his agent at such place as may be designated in such subpoena to examine such person under oath and he may compel the attendance before him or his agent of any such person and the production of books and papers by subpoena. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him, said administrator or executive director may apply to the Superior Court, or to a judge of said court if the same is not in session, setting forth such disobedience to process or refusal to answer, and said court or such judge, as the case may be, thereupon shall cite such person to appear before him and shall inquire into the facts set forth in such application and, upon finding the allegations in such application to be true, shall commit such person to a community correctional center until he testifies, but not for a longer period than sixty days.

(1949 Rev., S. 7541; 1969, P.A. 297; P.A. 87-78.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 87-78 permitted the use of subpoenas to determine whether an employer is able to pay contribution, interest or penalties due.

Cited. 125 C. 302. Cited. 126 C. 115. Cited. 127 C. 176; Id., 181. Cited. 128 C. 87. Cited. 133 C. 117. Cited. 175 C. 269.



Section 31-272 - Protection of rights and benefits.

(a) Waiver of rights void. No agreement by an employee to waive, release or commute his rights to benefits or any other rights under this chapter shall be valid. No agreement by an employee or by employees to pay all or any portion of an employer’s contributions required under this chapter from such employer shall be valid. No employer shall, directly or indirectly, make or require or accept any deduction from the remuneration of individuals in his employ in order to finance the contributions required from such employer, or require or accept any waiver by an employee of any right hereunder.

(b) Limitation on fees and costs. Registration of and rules of conduct for authorized agents. (1) Neither the administrator nor his representatives nor the board and its referees nor any court or officer thereof shall charge or tax any fees or costs against any employee or employer in any proceeding regarding claims for benefits under this chapter, except the record fee on appeal to the Appellate Court; but when any appeal is taken to the Superior Court from the finding of the board and such appeal is found by said court to be frivolous, said court may tax costs in its discretion against the appellant. (2) Any party to any proceeding before the administrator, an examiner, a referee or the board, may be represented by an attorney or authorized agent; but no attorney or authorized agent for an individual claiming benefits shall charge or receive for such services more than that amount approved by the administrator, or by the examiner, subject to revision by the administrator, by the referee or by the board before whom the proceedings are held, as the case may be. (3) No authorized agent may represent any party before a referee or the board for a fee unless the agent is registered with the board. The board shall adopt regulations, in accordance with chapter 54, containing rules for the conduct of authorized agents, including, but not limited to, individuals, organizations and businesses, that provide representation to parties before a referee or the board for a fee. The regulations shall require the registration of all such authorized agents in such manner as the board deems appropriate and shall establish penalties, including a fine not to exceed one thousand dollars per violation and revocation of registration, for the failure of any authorized agent to follow the rules of conduct established by the board. Nothing in this subdivision shall be construed to affect the practice of authorized agents representing parties before a referee or the board for a fee prior to the effective date of such regulations.

(c) Limitations on assignment or garnishment of benefits. Except as provided in subsection (h) of section 31-227, no assignment, pledge or encumbrance of any rights to benefits which are or may become due or payable under this chapter shall be valid; and such rights to benefits shall be exempt from levy, execution, attachment or any other process for the collection of debt until such benefits have been actually received by the employee. No waiver of any exemption provided for in this subsection shall be valid.

(1949 Rev., S. 7542; P.A. 74-339, S. 31, 36; P.A. 82-361, S. 7; June Sp. Sess. P.A. 83-29, S. 29, 82; P.A. 91-250, S. 1, 2.)

History: P.A. 74-339 replaced references to commissioners with references to the board and its referees; P.A. 82-361 amended Subsec. (c) to allow the garnishment of benefits for child support obligations, as provided in Sec. 31-227; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof in Subsec. (b); P.A. 91-250 amended Subsec. (b) by changing the term “counsel” to “attorney” and making technical changes in Subdiv. (2) and adding Subdiv. (3) re registration of and rules of conduct for authorized agents, effective July 1, 1992.

Cited. 17 CS 146. Cited. 42 CS 376.

Subsec. (b):

Cited re affect on the speed and fairness of the resolution of contested claims. 175 C. 269. Cited. 192 C. 581.



Section 31-273 - Overpayments; recovery and penalties. Timeliness of appeals. False or misleading declarations, statements or representations. Additional violations and penalties.

(a)(1) Any person who, through error, has received any sum as benefits under this chapter while any condition for the receipt of benefits imposed by this chapter was not fulfilled in his case, or has received a greater amount of benefits than was due him under this chapter, shall be charged with an overpayment of a sum equal to the amount so overpaid to him, provided such error has been discovered and brought to his attention within one year of the date of receipt of such benefits. A person whose receipt of such a sum was not due to fraud, wilful misrepresentation or wilful nondisclosure by himself or another shall be entitled to a hearing before an examiner designated by the administrator. Such examiner shall determine whether: (A) Such person shall repay such sum to the administrator for the Unemployment Compensation Fund, (B) such sum shall be recouped by offset from such person’s unemployment benefits, or (C) repayment or recoupment of such sum would defeat the purpose of the benefits or be against equity and good conscience and should be waived. In any case where the examiner determines that such sum shall be recouped by offset from a person’s unemployment benefits, the deduction from benefits shall not exceed fifty per cent of the person’s weekly benefit amount. Where such offset is insufficient to recoup the full amount of the overpayment, the claimant shall repay the remaining amount in accordance with a repayment schedule as determined by the examiner. If the claimant fails to repay according to the schedule, the administrator may recover such overpayment through a wage execution against the claimant’s earnings upon his return to work in accordance with the provisions of section 52-361a, and the administrator may request the Commissioner of Administrative Services to seek reimbursement for such amount pursuant to section 12-742. Any person with respect to whom a determination of overpayment has been made, according to the provisions of this subsection, shall be given notice of such determination and the provisions for repayment or recoupment of the amount overpaid. No repayment shall be required and no deduction from benefits shall be made until the determination of overpayment has become final.

(2) The determination of overpayment shall be final unless the claimant, within twenty-one days after notice of such determination was mailed to him at his last-known address, files an appeal from such determination to a referee, except that any such appeal that is filed after such twenty-one-day period may be considered to be timely filed if the filing party shows good cause, as defined in regulations adopted pursuant to section 31-249h, for the late filing. If the last day for filing an appeal falls on any day when the offices of the Employment Security Division are not open for business, such last day shall be extended to the next business day. If any such appeal is filed by mail, the appeal shall be considered timely filed if the appeal was received within such twenty-one-day period or bears a legible United States postal service postmark that indicates that within such twenty-one-day period the appeal was placed in the possession of postal authorities for delivery to the appropriate office. Posting dates attributable to private postage meters shall not be considered in determining the timeliness of appeals filed by mail.

(3) The appeal shall be heard in the same manner provided in section 31-242 for an appeal from the decision of an examiner on a claim for benefits. Any party aggrieved by the decision of the referee, including the administrator, may appeal to the Employment Security Board of Review in the manner provided in section 31-249. Decisions of the board may be appealed to the Superior Court in the manner provided in section 31-249b. The administrator is authorized, eight years after the payment of any benefits described in this subsection, to cancel any claim for such repayment or recoupment which in his opinion is uncollectible. Effective January 1, 1996, and annually thereafter, the administrator shall report to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding and the joint standing committee of the General Assembly having cognizance of matters relating to labor and public employees, the aggregate number and value of all such claims deemed uncollectible and therefore cancelled during the previous calendar year. Any determination of overpayment made under this section which becomes final may be enforced by a wage execution in the same manner as a judgment of the Superior Court when the claimant fails to pay according to his repayment schedule. The court may issue a wage execution upon any final determination of overpayment in the same manner as in cases of judgments rendered in the Superior Court, and upon the filing of an application to the court for an execution, the administrator shall send to the clerk of the court a certified copy of such determination.

(b) (1) Any person who, by reason of fraud, wilful misrepresentation or wilful nondisclosure by such person or by another of a material fact, has received any sum as benefits under this chapter while any condition for the receipt of benefits imposed by this chapter was not fulfilled in such person’s case, or has received a greater amount of benefits than was due such person under this chapter, shall be charged with an overpayment and shall be liable to repay to the administrator for the Unemployment Compensation Fund a sum equal to the amount so overpaid to such person. If such person does not make repayment in full of the sum overpaid, the administrator shall recoup such sum by offset from such person’s unemployment benefits. The deduction from benefits shall be one hundred per cent of the person’s weekly benefit entitlement until the full amount of the overpayment has been recouped. Where such offset is insufficient to recoup the full amount of the overpayment, the claimant shall repay the remaining amount plus, for any determination of an overpayment made on or after July 1, 2005, interest at the rate of one per cent of the amount so overpaid per month, in accordance with a repayment schedule as determined by the examiner. If the claimant fails to repay according to the schedule, the administrator may recover such overpayment plus interest through a wage execution against the claimant’s earnings upon the claimant’s return to work in accordance with the provisions of section 52-361a. In addition, the administrator may request the Commissioner of Administrative Services to seek reimbursement for such amount pursuant to section 12-742. If the administrator’s actions are insufficient to recover such overpayment, the administrator may submit the outstanding balance to the Internal Revenue Service for the purpose of offsetting the claimant’s federal tax refund pursuant to 26 USC 6402(d), 31 USC 3720A or other applicable federal laws. The administrator is authorized, eight years after the payment of any benefits described in this subsection, to cancel any claim for such repayment or recoupment which in the administrator’s opinion is uncollectible. Effective January 1, 1996, and annually thereafter, the administrator shall report to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding and the joint standing committee of the General Assembly having cognizance of matters relating to labor and public employees, the aggregate number and value of all such claims deemed uncollectible and therefore cancelled during the previous calendar year.

(2) (A) For any determination of an overpayment made prior to October 1, 2013, any person who has made a claim for benefits under this chapter and has knowingly made a false statement or representation or has knowingly failed to disclose a material fact in order to obtain benefits or to increase the amount of benefits to which such person may be entitled under this chapter shall forfeit benefits for not less than one or more than thirty-nine compensable weeks following determination of such offense or offenses, during which weeks such person would otherwise have been eligible to receive benefits. For the purposes of section 31-231b, such person shall be deemed to have received benefits for such forfeited weeks. This penalty shall be in addition to any other applicable penalty under this section and in addition to the liability to repay any moneys so received by such person and shall not be confined to a single benefit year. (B) For any determination of an overpayment made on or after October 1, 2013, any person who has made a claim for benefits under this chapter and has knowingly made a false statement or representation or has knowingly failed to disclose a material fact in order to obtain benefits or to increase the amount of benefits to which such person may be entitled under this chapter shall be subject to a penalty of fifty per cent of the amount of overpayment for the first offense and a penalty of one hundred per cent of the amount of overpayment for any subsequent offense. This penalty shall be in addition to the liability to repay the full amount of overpayment and shall not be confined to a single benefit year. Thirty-five per cent of any such penalty shall be paid into the Unemployment Compensation Trust Fund and sixty-five per cent of such penalty shall be paid into the Employment Security Administration Fund. The penalty amounts computed in this subparagraph shall be rounded to the nearest dollar with fractions of a dollar of exactly fifty cents rounded upward.

(3) Any person charged with the fraudulent receipt of benefits or the making of a fraudulent claim, as provided in this subsection, shall be entitled to a hearing before the administrator, or a deputy or representative designated by the administrator. Notice of the time and place of such hearing, and the reasons for such hearing, shall be given to the person not less than five days prior to the date appointed for such hearing. The administrator shall determine, on the basis of facts found by the administrator, whether or not a fraudulent act subject to the penalties of this subsection has been committed and, upon such finding, shall fix the penalty for any such offense according to the provisions of this subsection. Any person determined by the administrator to have committed fraud under the provisions of this section shall be liable for repayment to the administrator of the Unemployment Compensation Fund for any benefits determined by the administrator to have been collected fraudulently, as well as any other penalties assessed by the administrator in accordance with the provisions of this subsection. Until such liabilities have been met to the satisfaction of the administrator, such person shall forfeit any right to receive benefits under the provisions of this chapter. Notification of such decision and penalty shall be mailed to such person’s last known address and shall be final unless such person files an appeal not later than twenty-one days after the mailing date of such notification, except that (A) any such appeal that is filed after such twenty-one-day period may be considered to be timely filed if the filing party shows good cause, as defined in regulations adopted pursuant to section 31-249h, for the late filing, (B) if the last day for filing an appeal falls on any day when the offices of the Employment Security Division are not open for business, such last day shall be extended to the next business day, and (C) if any such appeal is filed by mail, the appeal shall be considered timely filed if the appeal was received within such twenty-one-day period or bears a legible United States postal service postmark that indicates that within such twenty-one-day period the appeal was placed in the possession of postal authorities for delivery to the appropriate office. Posting dates attributable to private postage meters shall not be considered in determining the timeliness of appeals filed by mail. Such appeal shall be heard by a referee in the same manner provided in section 31-242 for an appeal from the decision of an examiner on a claim for benefits. The manner in which such appeals shall be heard and appeals taken therefrom to the board of review and then to the Superior Court, either by the administrator or the claimant, shall be in accordance with the provisions set forth in section 31-249 or 31-249b, as the case may be. Any determination of overpayment made under this subsection which becomes final on or after October 1, 1995, may be enforced in the same manner as a judgment of the Superior Court when the claimant fails to pay according to the claimant’s repayment schedule. The court may issue execution upon any final determination of overpayment in the same manner as in cases of judgments rendered in the Superior Court; and upon the filing of an application to the court for an execution, the administrator shall send to the clerk of the court a certified copy of such determination.

(c) Any person, firm or corporation who knowingly employs a person and pays such employee without declaring such payment in the payroll records shall be guilty of a class A misdemeanor.

(d) If, after investigation, the administrator determines that there is probable cause to believe that the person, firm or corporation has wilfully failed to declare payment of wages in the payroll record, the administrator shall provide an opportunity for a hearing on the matter. If a hearing is requested, it shall be conducted by the administrator, or a deputy or representative designated by him. Notice of the time and place of such hearing, and the reasons therefor, shall be given to the person, firm, or corporation not less than five days prior to the date appointed for such hearing. If the administrator determines, on the basis of the facts found by him, that such nondeclaration occurred and was wilful, the administrator shall fix the payments and penalties in accordance with the provisions of subsection (e) of this section. Such person, firm or corporation may appeal to the superior court for the judicial district of Hartford or for the judicial district in which the employer’s principal place of business is located. Such court shall give notice of a time and place of hearing to the administrator. At such hearing the court may confirm or correct the administrator’s determination. If the administrator’s determination is confirmed, the cost of such proceedings, as in civil actions, shall be assessed against such person, firm or corporation. No costs shall be assessed against the state on such appeal.

(e) If the administrator determines that any person, firm or corporation has wilfully failed to declare the payment of wages on payroll records, the administrator may impose a penalty of ten per cent of the total contributions past due to the administrator, as determined pursuant to section 31-270. Such penalty shall be in addition to any other applicable penalty and interest under section 31-266. In addition, the administrator may require the person, firm or corporation to make contributions at the maximum rate provided in section 31-225a for a period of one year following the determination by the administrator concerning the wilful nondeclaration. If the person, firm or corporation is paying or should have been paying, the maximum rate at the time of the determination, the administrator may require that such maximum rate continue for a period of three years following the determination.

(f) Any person who knowingly makes a false statement or representation or fails to disclose a material fact in order to obtain, increase, prevent or decrease any benefit, contribution or other payment under this chapter, or under any similar law of another state or of the United States in regard to which this state acted as agent pursuant to an agreement authorized by section 31-225, whether to be made to or by himself or any other person, and who receives any such benefit, pays any such contribution or alters any such payment to his advantage by such fraudulent means (1) shall be guilty of a class A misdemeanor if such benefit, contribution or payment amounts to five hundred dollars or less or (2) shall be guilty of a class D felony if such benefit, contribution or payment amounts to more than five hundred dollars. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after October 1, 1977, except within five years next after such violation has been committed.

(g) Any person, firm or corporation who knowingly fails to pay contributions or other payments due under this chapter shall be guilty of a class A misdemeanor. Notwithstanding the provisions of section 54-193, no person shall be prosecuted for a violation of the provisions of this subsection committed on or after October 1, 1987, except within five years after such violation has been committed.

(h) Any person who knowingly violates any provision of this chapter for which no other penalty is provided by law shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(i) Any person who wilfully violates any regulation made by the administrator or the board under the authority of this chapter, for which no penalty is specifically provided, shall be fined not more than two hundred dollars.

(j) All interest payments collected by the administrator under subsection (b) of this section shall be deposited in the Employment Security Administration Fund.

(k) For any determination of an overpayment made on or after October 1, 2013, if the administrator determines that an overpayment was caused by an employer’s failure to timely or adequately respond to the administrator’s request for information relating to a claim in a manner prescribed by the administrator, such employer shall not be relieved of its proportionate share of charges for each week determined to be overpaid.

(1949 Rev., S. 7543; 1949, S. 3089d; 1953, S. 3090d, 3091d; 1967, P.A. 790, S. 20, 21; P.A. 74-229, S. 21, 22; 74-339, S. 32, 33, 36; P.A. 77-227; 77-426, S. 14, 19; P.A. 78-287; 78-331, S. 14, 41, 58; P.A. 79-42; 79-67, S. 1, 2; 79-187, S. 4; P.A. 81-318, S. 3, 4, 8; P.A. 82-132; P.A. 87-364, S. 7, 8; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-323, S. 1, 2, 8; P.A. 04-60, S. 1, 2; P.A. 05-288, S. 139; P.A. 11-36, S. 1, 2; P.A. 13-66, S. 1.)

History: 1967 act amended Subsecs. (b) and (e) to exclude Sundays and holidays from period allowed for appeal and to specify that if last day falls on day when employment security division offices are closed an extension is allowed and substituted Sec. 31-231b for Sec. 31-232 in Subsec. (e); P.A. 74-229 made person who receives benefits but who “by virtue of a retroactive monetary or nonmonetary determination” is disqualified from receiving benefits liable for repayment under Subsec. (b) and increased time for filing appeal from 7 to 14 days but deleted exclusion for Sundays and holidays; P.A. 74-339 replaced references to unemployment commission and commissioners with references to the board and substituted reference to Sec. 31-249b for reference to Sec. 31-249 in Subsec. (e); P.A. 77-227 imposed penalty on those who receive benefits, etc. as a result of fraudulent means in Subsec. (a) and changed penalty from $200 maximum fine and/or 6 months’ maximum imprisonment to penalty for Class A misdemeanor, inserted new Subsec. (c) re employers’ violations and relettered former Subsecs. (c) to (e) accordingly; P.A. 77-426 imposed five-year limitation on prosecution actions in Subsec. (a), added references to penalty in Subsec. (e), revised appeal procedure so that referee hears case first rather than the board and restored reference to Sec. 31-249; P.A. 78-287 made penalty applicable to those who pay fraudulent contributions or alter payments to their advantage and added provision making violator in cases involving fraudulent benefit, etc. of more than $500 subject to penalty for a Class D felony; P.A. 78-331 made technical changes; P.A. 79-42 rephrased violations in Subsec. (a) for clarity; P.A. 79-67 added Subsec. (c)(2) re contributions at maximum rate and amended Subsec. (f) to change maximum period of forfeited benefits from 20 to 39 compensable weeks or “more than six years beyond the expiration of the benefit year during which the offense occurred” rather than “beyond 21 months after the termination of the calendar quarter during which the offense was discovered”; P.A. 79-187 amended Subsec. (b) to include provisions re persons whose receipt of funds in error was not due to fraud, etc. and re partial repayment or waiver of repayment, made examiner rather than administrator responsible for determination, modified appeal procedure so that appeals are made first to board of review and then to superior court and replaced references to commissioners with references to referees; P.A. 81-318 amended Subsec. (b) to increase the time limit for appeal from 14 to 21 days after notice mailed and amended Subsec. (f) to increase the time limit for appeal from fourteen to 21 days after mailing of notice of decision and penalty; P.A. 82-132 rearranged the section’s provisions to make them more comprehensible, and provided in Subsec. (b) that 100% of the benefit entitlement shall be deducted from benefits paid to a person found to have improperly received benefits, by fraud, wilful misrepresentation or wilful nondisclosure, until the amount overpaid has been recouped; P.A. 87-364 inserted new Subsec. (e) providing that knowingly failing to pay contributions due under the chapter constitutes a class A misdemeanor, and that any prosecution of the crime must take place within five years after the violation and relettered former Subsecs. (e) and (f) accordingly; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-323 amended Subsec. (b) to allow an appeal to be heard directly by a referee in the same manner as an appeal of a decision of an examiner and deleted the requirement that the administrator present all documents, including the finding of facts for a referee’s decision, effective July 10, 1995, and further amended Subsecs. (a) and (b) to specify methods available for recoupment of overpayments and procedures for enforcement of wage executions and to require annual report of uncollectible claims to General Assembly, changing time lapse for consideration of claim as uncollectible from six to eight years and deleting a six-year limit re penalties in Subsec. (b), further amended Subsec. (b) to specify that perpetrators may not receive benefits until repayment of overpayment and penalties has been made in full, amended Subsec. (c) to eliminate the contribution schedule re employers’ violations, inserted new provisions in Subsec. (d) re hearing and penalty provisions for employers who wilfully fail to declare payment of wages in the payroll record, inserted new Subsec. (e) re additional penalties imposed for violations of wilful nondeclaration and relettered former Subsecs. (d) to (g), inclusive, as Subsecs. (f) to (i), inclusive, effective October 1, 1995, and applicable to any separation of employment occurring on or after that date; P.A. 04-60 amended Subsec. (b) to make technical changes, to establish interest penalty for overpayments determined on or after July 1, 2005, in Subdiv. (1), to reduce minimum number of weeks of benefit forfeiture from two to one in Subdiv. (2), and to revise notification and appeal procedures in Subdiv. (3), and added Subsec. (j) requiring deposit of all interest penalty payments collected pursuant to Subsec. (b) into Employment Security Administration Fund, effective July 1, 2004; P.A. 05-288 made a technical change in Subsec. (b)(2), effective July 13, 2005; P.A. 11-36 amended Subsec. (a) by designating existing provisions as Subdivs. (1) to (3) and adding provisions re good cause exception for late filing of appeal of determination of overpayment in Subdiv. (2), and amended Subsec. (b)(3) to add provisions re good cause exception for late filing of appeal of determination of fraudulent receipt of benefits or making a fraudulent claim; P.A. 13-66 amended Subsec. (a)(1) by adding provision allowing administrator to request Commissioner of Administrative Services to seek reimbursement, amended Subsec. (b)(1) by adding provision authorizing administrator to petition the Internal Revenue Service to offset claimant’s federal tax refund, amended Subsec. (b)(2) by designating existing provisions as Subpara. (A) and making same applicable to overpayments made prior to October 1, 2013, adding Subpara. (B) re overpayments made on or after October 1, 2013, and penalty re persons knowingly making false representations to obtain or increase benefits, and added Subsec. (k) re employer’s liability when overpayment is due to employer’s failure to respond to administrator’s request for information.



Section 31-274 - Saving clause. Conflict with federal law. Governmental districts and subdivisions defined.

(a) The General Assembly reserves the right to amend or repeal all or any part of this chapter at any time, and no vested private right shall prevent such amendment or repeal. All of the rights, privileges or immunities conferred by this chapter, or by acts done pursuant thereto, shall exist subject to the power of the General Assembly to amend or repeal it at any time.

(b) No part of this chapter shall be deemed repealed by subsequent legislation if such construction can reasonably be avoided.

(c) The provisions of this chapter shall be construed, interpreted and administered in such manner as to presume coverage, eligibility and nondisqualification in doubtful cases.

(d) In the event of any conflict between any provision of this chapter and applicable federal law in respect to payment of benefits, coverage or eligibility, the federal law shall prevail if said federal law increases or extends benefits, coverage or eligibility beyond the provisions of this chapter, and the provisions of this chapter shall be construed to be in conformity with the law of the United States.

(e) As applied to this chapter, any amendment in the statute law of the United States which would by implication amend or repeal any provision of this chapter, where such amendment or repealer will increase or extend benefits, coverage or eligibility, shall be deemed and construed to be a provision of this chapter and the law of this state.

(f) As used in any of the provisions of this chapter, the clause “governmental districts, regions or entities, established under state statutes”, and the phrases “political and governmental subdivisions”, “political or governmental subdivision or entity” and similar terms shall be construed and interpreted to include any and all political subdivisions of this state, including, without limitation, any town, city, county, borough, district, school board, board of education, board of regents, social service or welfare agency, public and quasi-public corporation, housing authority, parking authority, redevelopment and urban renewal board or commission, or other authority or public agency established by law, irrespective of whether such authority or agency has power to hire and discharge employees separate and apart from any other political or governmental subdivision of which it is a part, or with which it may be affiliated, and any water district, sewer district or similar authority established by special act or existing under the general statutes of this state.

(1949 Rev., S. 7544; 1971, P.A. 835, S. 32.)

History: 1971 act added Subsecs. (b) to (f) re construction of chapter.

Subsec. (c):

Cited. 181 C. 1. Cited. 184 C. 317. Cited. 196 C. 546. Cited. 238 C. 273.

Cited. 2 CA 1.

Cited. 39 CS 371. Cited. 42 CS 376.



Section 31-274a to 31-274f - Nonprofit organizations.

Sections 31-274a to 31-274f, inclusive, are repealed.

(1967, P.A. 654, S. 2–7; 1971, P.A. 835, S. 33; June, 1971, P.A. 3, S. 1, 2.)



Section 31-274g - Cooperation with other states for enforcement of law.

To encourage cooperation between this state and other states in the enforcement of the unemployment insurance law of each state and to further coordinate the nation-wide system of unemployment insurance in the United States and its territories: (a) The courts of this state shall recognize and enforce liabilities for unemployment contributions imposed by other states which extend a like comity to this state. (b) The Attorney General may commence action in any other jurisdiction by and in the name of the Employment Security Division of the Labor Department to collect unemployment contributions and interest legally due to this state. The officials of other states which extend a like comity to this state may sue for the collection of such contributions in the courts of this state. A certificate by the Secretary of the State under the seal of the state that the officers of the Labor Department designated by the Labor Commissioner have authority to collect the contributions is conclusive evidence of such authority. (c) The Attorney General may commence action in this state as agent for and on behalf of any other state to enforce judgment and liabilities for unemployment insurance taxes or contributions due such state which extends a like comity to this state.

(1967, P.A. 790, S. 22.)



Section 31-274h - Publication of unemployment compensation information.

Section 31-274h is repealed, effective June 18, 2013.

(P.A. 77-100, S. 1–3; P.A. 13-140, S. 22.)



Section 31-274i - Information to be provided re earned income credit program.

The Labor Department shall provide information concerning the federal earned income credit program established pursuant to 26 USC 32, to each applicant for or recipient of unemployment compensation benefits.

(P.A. 90-92, S. 3.)

History: (Revisor’s note: In 1997 a reference to “Department of Labor” was changed editorially by the Revisors to “Labor Department” for consistency with customary statutory usage).



Section 31-274j - Voluntary shared work unemployment compensation program.

(a) As used in this section, “administrator” means the Labor Commissioner in his capacity as administrator of unemployment compensation under this chapter.

(b) Notwithstanding any provision of this chapter to the contrary, the administrator shall establish a voluntary shared work unemployment compensation program allowing participating employees to collect unemployment compensation benefits if the employees work a reduced number of hours per week with a corresponding reduction in wages under a shared work plan submitted by an employer subject to the provisions of this chapter and approved by the administrator.

(c) The administrator shall adopt regulations, in accordance with the provisions of chapter 54, to establish requirements for and administer the shared work unemployment compensation program.

(d) In the event of any conflict between any provision of this section, or of the regulations implemented pursuant to this section, and applicable federal law, the federal law shall prevail and such provision shall be deemed invalid or ineffective.

(P.A. 93-243, S. 8, 15; P.A. 13-66, S. 4.)

History: P.A. 93-243 effective June 23, 1993; P.A. 13-66 amended Subsec. (b) by replacing “a contributing employer” with “an employer” and added Subsec. (d) re federal law to prevail in the event of a conflict with section or regulations.






Chapter 568 - Workers’ Compensation Act

Section 31-275 - Definitions.

As used in this chapter, unless the context otherwise provides:

(1) “Arising out of and in the course of his employment” means an accidental injury happening to an employee or an occupational disease of an employee originating while the employee has been engaged in the line of the employee’s duty in the business or affairs of the employer upon the employer’s premises, or while engaged elsewhere upon the employer’s business or affairs by the direction, express or implied, of the employer, provided:

(A) (i) For a police officer or firefighter, “in the course of his employment” encompasses such individual’s departure from such individual’s place of abode to duty, such individual’s duty, and the return to such individual’s place of abode after duty;

(ii) For an employee of the Department of Correction, (I) when responding to a direct order to appear at his or her work assignment under circumstances in which nonessential employees are excused from working, or (II) following two or more mandatory overtime work shifts on consecutive days, “in the course of his employment” encompasses such individual’s departure from such individual’s place of abode directly to duty, such individual’s duty, and the return directly to such individual’s place of abode after duty;

(iii) Notwithstanding the provisions of clauses (i) and (ii) of this subparagraph, the dependents of any deceased employee of the Department of Correction who was injured in the course of his employment, as defined in this subparagraph, on or after July 1, 2000, and who died not later than July 15, 2000, shall be paid compensation on account of the death, in accordance with the provisions of section 31-306, retroactively to the date of the employee’s death. The cost of the payment shall be paid by the employer or its insurance carrier which shall be reimbursed for such cost from the Second Injury Fund as provided in section 31-354 upon presentation of any vouchers and information that the Treasurer may require;

(B) A personal injury shall not be deemed to arise out of the employment unless causally traceable to the employment other than through weakened resistance or lowered vitality;

(C) In the case of an accidental injury, a disability or a death due to the use of alcohol or narcotic drugs shall not be construed to be a compensable injury;

(D) For aggravation of a preexisting disease, compensation shall be allowed only for that proportion of the disability or death due to the aggravation of the preexisting disease as may be reasonably attributed to the injury upon which the claim is based;

(E) A personal injury shall not be deemed to arise out of the employment if the injury is sustained: (i) At the employee’s place of abode, and (ii) while the employee is engaged in a preliminary act or acts in preparation for work unless such act or acts are undertaken at the express direction or request of the employer;

(F) For purposes of subparagraph (C) of this subdivision, “narcotic drugs” means all controlled substances, as designated by the Commissioner of Consumer Protection pursuant to subsection (c) of section 21a-243, but does not include drugs prescribed in the course of medical treatment or in a program of research operated under the direction of a physician or pharmacologist. For purposes of subparagraph (E) of this subdivision, “place of abode” includes the inside of the residential structure, the garage, the common hallways, stairways, driveways, walkways and the yard;

(G) The Workers’ Compensation Commission shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section and shall define the terms “a preliminary act”, “acts in preparation for work”, “departure from place of abode directly to duty” and “return directly to place of abode after duty” on or before January 1, 2006.

(2) “Commission” means the Workers’ Compensation Commission.

(3) “Commissioner” means the compensation commissioner who has jurisdiction in the matter referred to in the context.

(4) “Compensation” means benefits or payments mandated by the provisions of this chapter, including, but not limited to, indemnity, medical and surgical aid or hospital and nursing service required under section 31-294d and any type of payment for disability, whether for total or partial disability of a permanent or temporary nature, death benefit, funeral expense, payments made under the provisions of section 31-284b, 31-293a or 31-310, or any adjustment in benefits or payments required by this chapter.

(5) “Date of the injury” means, for an occupational disease, the date of total or partial incapacity to work as a result of such disease.

(6) “Dependent” means a member of the injured employee’s family or next of kin who was wholly or partly dependent upon the earnings of the employee at the time of the injury.

(7) “Dependent in fact” means a person determined to be a dependent of an injured employee, in any case where there is no presumptive dependent, in accordance with the facts existing at the date of the injury.

(8) “Disfigurement” means impairment of or injury to the beauty, symmetry or appearance of a person that renders the person unsightly, misshapen or imperfect, or deforms the person in some manner, or otherwise causes a detrimental change in the external form of the person.

(9) (A) “Employee” means any person who:

(i) Has entered into or works under any contract of service or apprenticeship with an employer, whether the contract contemplated the performance of duties within or without the state;

(ii) Is a sole proprietor or business partner who accepts the provisions of this chapter in accordance with subdivision (10) of this section;

(iii) Is elected to serve as a member of the General Assembly of this state;

(iv) Is a salaried officer or paid member of any police department or fire department;

(v) Is a volunteer police officer, whether the officer is designated as special or auxiliary, upon vote of the legislative body of the town, city or borough in which the officer serves;

(vi) Is an elected or appointed official or agent of any town, city or borough in the state, upon vote of the proper authority of the town, city or borough, including the elected or appointed official or agent, irrespective of the manner in which he or she is appointed or employed. Nothing in this subdivision shall be construed as affecting any existing rights as to pensions which such persons or their dependents had on July 1, 1927, or as preventing any existing custom of paying the full salary of any such person during disability due to injury arising out of and in the course of his or her employment;

(vii) Is a member of the armed forces of the state while in the performance of military duty, whether paid or unpaid for such military duty, in accordance with the provisions of section 27-17, 27-18 or 27-61; or

(viii) Is elected to serve as a probate judge for a probate district established in section 45a-2.

(B) “Employee” shall not be construed to include:

(i) Any person to whom articles or material are given to be treated in any way on premises not under the control or management of the person who gave them out;

(ii) One whose employment is of a casual nature and who is employed otherwise than for the purposes of the employer’s trade or business;

(iii) A member of the employer’s family dwelling in his house; but, if, in any contract of insurance, the wages or salary of a member of the employer’s family dwelling in his house is included in the payroll on which the premium is based, then that person shall, if he sustains an injury arising out of and in the course of his employment, be deemed an employee and compensated in accordance with the provisions of this chapter;

(iv) Any person engaged in any type of service in or about a private dwelling provided he is not regularly employed by the owner or occupier over twenty-six hours per week;

(v) An employee of a corporation who is a corporate officer and who elects to be excluded from coverage under this chapter by notice in writing to his employer and to the commissioner; or

(vi) Any person who is not a resident of this state but is injured in this state during the course of his employment, unless such person (I) works for an employer who has a place of employment or a business facility located in this state at which such person spends at least fifty per cent of his employment time, or (II) works for an employer pursuant to an employment contract to be performed primarily in this state.

(10) “Employer” means any person, corporation, limited liability company, firm, partnership, voluntary association, joint stock association, the state and any public corporation within the state using the services of one or more employees for pay, or the legal representative of any such employer, but all contracts of employment between an employer employing persons excluded from the definition of employee and any such employee shall be conclusively presumed to include the following mutual agreements between employer and employee: (A) That the employer may accept and become bound by the provisions of this chapter by immediately complying with section 31-284; (B) that, if the employer accepts the provisions of this chapter, the employee shall then be deemed to accept and be bound by such provisions unless the employer neglects or refuses to furnish immediately to the employee, on his written request, evidence of compliance with section 31-284 in the form of a certificate from the commissioner, the Insurance Commissioner or the insurer, as the case may be; (C) that the employee may, at any time, withdraw his acceptance of, and become released from, the provisions of this chapter by giving written or printed notice of his withdrawal to the commissioner and to the employer, and the withdrawal shall take effect immediately from the time of its service on the commissioner and the employer; and (D) that the employer may withdraw his acceptance and the acceptance of the employee by filing a written or printed notice of his withdrawal with the commissioner and with the employee, and the withdrawal shall take effect immediately from the time of its service on the commissioner and the employee. The notices of acceptance and withdrawal to be given by an employer employing persons excluded from the definition of employee and the notice of withdrawal to be given by the employee, as provided in this subdivision, shall be served upon the commissioner, employer or employee, either by personal presentation or by registered or certified mail. In determining the number of employees employed by an individual, the employees of a partnership of which he is a member shall not be included. A person who is the sole proprietor of a business may accept the provisions of this chapter by notifying the commissioner, in writing, of his intent to do so. If such person accepts the provisions of this chapter he shall be considered to be an employer and shall insure his full liability in accordance with subdivision (2) of subsection (b) of section 31-284. Such person may withdraw his acceptance by giving notice of his withdrawal, in writing, to the commissioner. Any person who is a partner in a business shall be deemed to have accepted the provisions of this chapter and shall insure his full liability in accordance with subdivision (2) of subsection (b) of section 31-284, unless the partnership elects to be excluded from the provisions of this chapter by notice, in writing and by signed agreement of each partner, to the commissioner.

(11) “Full-time student” means any student enrolled for at least seventy-five per cent of a full-time student load at a postsecondary educational institution which has been approved by a state-recognized or federally-recognized accrediting agency or body. “Full-time student load” means the number of credit hours, quarter credits or academic units required for a degree from such institution, divided by the number of academic terms needed to complete the degree.

(12) “Medical and surgical aid or hospital and nursing service”, when requested by an injured employee and approved by the commissioner, includes treatment by prayer or spiritual means through the application or use of the principles, tenets or teachings of any established church without the use of any drug or material remedy, provided sanitary and quarantine regulations are complied with, and provided all those ministering to the injured employee are bona fide members of such church.

(13) “Member” includes all parts of the human body referred to in subsection (b) of section 31-308.

(14) “Nursing” means the practice of nursing as defined in subsection (a) of section 20-87a, and “nurse” means a person engaged in such practice.

(15) “Occupational disease” includes any disease peculiar to the occupation in which the employee was engaged and due to causes in excess of the ordinary hazards of employment as such, and includes any disease due to or attributable to exposure to or contact with any radioactive material by an employee in the course of his employment.

(16) (A) “Personal injury” or “injury” includes, in addition to accidental injury that may be definitely located as to the time when and the place where the accident occurred, an injury to an employee that is causally connected with the employee’s employment and is the direct result of repetitive trauma or repetitive acts incident to such employment, and occupational disease.

(B) “Personal injury” or “injury” shall not be construed to include:

(i) An injury to an employee that results from the employee’s voluntary participation in any activity the major purpose of which is social or recreational, including, but not limited to, athletic events, parties and picnics, whether or not the employer pays some or all of the cost of such activity;

(ii) A mental or emotional impairment, unless such impairment (I) arises from a physical injury or occupational disease, (II) in the case of a police officer, arises from such police officer’s use of deadly force or subjection to deadly force in the line of duty, regardless of whether such police officer is physically injured, provided such police officer is the subject of an attempt by another person to cause such police officer serious physical injury or death through the use of deadly force, and such police officer reasonably believes such police officer to be the subject of such an attempt, or (III) in the case of a firefighter, is diagnosed as post-traumatic stress disorder by a licensed and board certified mental health professional, determined by such professional to be originating from the firefighter witnessing the death of another firefighter while engaged in the line of duty and not subject to any other exclusion in this section. As used in this clause, “police officer” means a member of the Division of State Police within the Department of Emergency Services and Public Protection, an organized local police department or a municipal constabulary, “firefighter” means a uniformed member of a municipal paid or volunteer fire department, and “in the line of duty” means any action that a police officer or firefighter is obligated or authorized by law, rule, regulation or written condition of employment service to perform, or for which the police officer or firefighter is compensated by the public entity such officer serves;

(iii) A mental or emotional impairment that results from a personnel action, including, but not limited to, a transfer, promotion, demotion or termination; or

(iv) Notwithstanding the provisions of subparagraph (B)(i) of this subdivision, “personal injury” or “injury” includes injuries to employees of local or regional boards of education resulting from participation in a school-sponsored activity but does not include any injury incurred while going to or from such activity. As used in this clause, “school-sponsored activity” means any activity sponsored, recognized or authorized by a board of education and includes activities conducted on or off school property and “participation” means acting as a chaperone, advisor, supervisor or instructor at the request of an administrator with supervisory authority over the employee.

(17) “Physician” includes any person licensed and authorized to practice a healing art, as defined in section 20-1, and licensed under the provisions of chapters 370, 372 and 373 to practice in this state.

(18) “Podiatrist” means any practitioner of podiatry, as defined in section 20-50, and duly licensed under the provisions of chapter 375 to practice in this state.

(19) “Presumptive dependents” means the following persons who are conclusively presumed to be wholly dependent for support upon a deceased employee: (A) A wife upon a husband with whom she lives at the time of his injury or from whom she receives support regularly; (B) a husband upon a wife with whom he lives at the time of her injury or from whom he receives support regularly; (C) any child under the age of eighteen, or over the age of eighteen but physically or mentally incapacitated from earning, upon the parent with whom he is living or from whom he is receiving support regularly, at the time of the injury of the parent; (D) any unmarried child who has attained the age of eighteen but has not attained the age of twenty-two and who is a full-time student, upon the parent with whom he is living or from whom he is receiving support regularly, provided, any child who has attained the age of twenty-two while a full-time student but has not completed the requirements for, or received, a degree from a postsecondary educational institution shall be deemed not to have attained the age of twenty-two until the first day of the first month following the end of the quarter or semester in which he is enrolled at the time, or if he is not enrolled in a quarter or semester system, until the first day of the first month following the completion of the course in which he is enrolled or until the first day of the third month beginning after such time, whichever occurs first.

(20) “Previous disability” means an employee’s preexisting condition caused by the total or partial loss of, or loss of use of, one hand, one arm, one foot or one eye resulting from accidental injury, disease or congenital causes, or other permanent physical impairment.

(21) “Scar” means the mark left on the skin after the healing of a wound or sore, or any mark, damage or lasting effect resulting from past injury.

(22) “Second disability” means a disability arising out of a second injury.

(23) “Second injury” means an injury, incurred by accident, repetitive trauma, repetitive acts or disease arising out of and in the course of employment, to an employee with a previous disability.

(1949 Rev., S. 7416; 1949, S. 3037d; 1958 Rev., S. 31-139; 1961, P.A. 491, S. 1; 1967, P.A. 842, S. 1; 1969, P.A. 289; 556, S. 1; 696, S. 1; 806, S. 1; 1972, P.A. 281, S. 2; P.A. 77-614, S. 163, 610; P.A. 78-324, S. 3; P.A. 79-113; 79-540, S. 1; P.A. 80-124, S. 1; 80-284, S. 1; 80-414, S. 1; 80-482, S. 201, 348; 80-483, S. 95, 186; P.A. 82-398, S. 1; P.A. 84-320, S. 1, 6; P.A. 85-420, S. 1, 4; P.A. 88-184, S. 1, 3; 88-364, S. 50, 123; P.A. 91-32, S. 1, 41; 91-339, S. 1; P.A. 92-31, S. 1, 7; P.A. 93-228, S. 1, 35; P.A. 95-79, S. 117, 189; 95-262, S. 2, 3; P.A. 96-180, S. 104, 166; P.A. 97-205, S. 1; P.A. 99-102, S. 41; P.A. 01-208, S. 2, 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 05-208, S. 4; 05-230, S. 1; 05-236, S. 2; P.A. 11-51, S. 134; 11-128, S. 2; P.A. 12-126, S. 1; P.A. 13-25, S. 4.)

History: 1961 act entirely replaced previous provisions; 1967 act redefined “commission” as seven rather than five commissioners, added exception in definition of “dependent” and redefined “employer” as those employing one or more rather than two or more persons; 1969 acts redefined “arising out of and in the course of his employment” to include special provision re policemen and firemen, redefined “physician” to include those practicing a healing art and duly licensed rather than those practicing as chiropractors, added definition of “podiatrist”, redefined “occupational disease” to include diseases resulting from exposure to or contact with radioactive materials and specified “regularly” employed in Subdiv. (d) of definition of “employer”; 1972 act included persons elected as members of the general assembly in definition of “employee”; P.A. 77-614 made insurance department a division within the department of business regulation with insurance commissioner as its head, effective January 1, 1979; P.A. 78-324 included volunteer police officers in definition of “employee”; P.A. 79-113 divided section into Subsecs. and redefined “employee” and “employer” to include provisions re persons who are sole proprietors or partners in a business; P.A. 79-540 redefined “commission” to raise number of commissioners to eight and defined “compensation review division”; P.A. 80-124 substituted “causally” for “casually” in Subsec. (8); P.A. 80-284 inserted new Subsec. (13) defining “full-time student” and renumbered former Subsec. (13) accordingly; P.A. 80-414 redefined “commission” and “compensation review division” to reflect increase in number of commissioners to nine; P.A. 80-482 reinstated insurance department and deleted reference to abolished department of business regulation; P.A. 80-483 made technical correction; P.A. 82-398 defined “income”, including within it all forms of remuneration to an individual from his employment; P.A. 84-320 amended Subsecs. (2) and (3) to increase the number of commissioners to ten; P.A. 85-420 amended Subdivs. (2) and (3) to increase the number of commissioners to eleven; P.A. 88-184 redefined “commission” and “compensation review division” to reflect an increase in number of commissioners to thirteen; P.A. 88-364 made a technical change in Subsec. (5); P.A. 91-32 replaced existing definitions with Subdivs. (1) to (22), inclusive; P.A. 91-339 redefined “commission” in Subsec. (2), deleted definition of “compensation review division” in former Subsec. (5), deleted reference to Sec. 31-308b from renumbered Subsec. (6), added new Subsec. (8) defining “disfigurement” and added new Subsec. (21) defining “scar”, renumbering as necessary; P.A. 92-31 redefined “compensation” to delete dependency allowances; P.A. 93-228 redefined “arising out of and in the course of his employment”, “employee”, “employer” and “personal injury” in Subdivs. (1), (9), (10) and (16), respectively, added definition of “narcotic drugs” in Subdiv. (1), and deleted definitions of “significant disfigurement” and “significant scar” in Subdivs. (8) and (21), respectively, effective July 1, 1993; P.A. 95-79 redefined “employer” in Subdiv. (10) to include a limited liability company, effective May 31, 1995; P.A. 95-262 amended Subdiv. (1) to redefine “arising out of and in the course of his employment” to exclude as a personal injury, any injury sustained at the employee’s place of abode while the employee is engaged in a preliminary act or acts in preparation for work unless at the express direction or request of the employer, to define “place of abode” and to require the Workers’ Compensation Commission to adopt regulations and to define “a preliminary act” and “acts in preparation for work”, effective July 6, 1995 (Revisor’s note: The phrase “the Workers Compensation Commissioner shall adopt regulations” was changed editorially by the Revisors to “the Workers Compensation Commission shall adopt regulations” to correct an apparent clerical error in the reference to “Commissioner”); P.A. 96-180 amended Subdivs. (9) and (10) to make technical changes, effective June 3, 1996; P.A. 97-205 amended Subdiv. (16)(B) to define “personal injury” and “school-sponsored activity”; P.A. 99-102 amended Subdiv. (17) by deleting obsolete reference to chapter 371; P.A. 01-208 amended Subdiv. (1) by making technical changes throughout, designating existing Subpara. (A) as Subpara. (A)(i), adding Subpara. (A)(ii) re dependents of certain deceased employees of the Department of Correction and designating portions of existing Subpara. (E) as Subparas. (F) and (G), effective July 13, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-208 amended Subdiv. (16)(B)(ii) to exempt mental or emotional impairment of police officer arising from use of or subjection to deadly force from general mental or emotional impairment exclusion from definition of “personal injury” or “injury” and made technical changes throughout Subdiv. (16); P.A. 05-230 amended Subdiv. (1)(A) by adding new clause (ii) defining “in the course of his employment” for employees of Department of Correction, redesignating existing clause (ii) as clause (iii) and making a conforming change therein, and amended Subdiv. (1)(G) by requiring Workers’ Compensation Commission to define “departure from place of abode directly to duty” and “return directly to place of abode after duty” by regulation on or before January 1, 2006; P.A. 05-236 amended Subdiv. (9)(A) by making technical changes in clause (vi) and adding clause (vii) to redefine “employee” to include members of the National Guard or other armed forces of the state called to active duty by Governor while performing active duty service, effective July 1, 2005; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subdiv. (16)(B)(ii), effective July 1, 2011; P.A. 11-128 added Subdiv. (9)(A)(viii) to redefine “employee” to include a person elected to serve as probate judge for a probate district established in Sec. 45a-2, effective July 1, 2011; P.A. 12-126 amended Subdiv. (16) to redefine “personal injury” or “injury”, effective June 15, 2012, and applicable to any claim filed after that date; P.A. 13-25 amended Subdiv. (9)(A)(vii) to change “officer or enlisted person” to “member”, delete reference to National Guard and replace provision re called to active duty by Governor with provision re performance of military duty, whether paid or unpaid.



Section 31-275a and 31-275b - District defined; continuation of commissioners in office. Workers’ compensation districts.

Sections 31-275a and 31-275b are repealed.

(April, 1964, P.A. 3, S. 3; 1969, P.A. 662, S. 1, 2; 1972, P.A. 190; June, 1972, P.A. 1, S. 7; P.A. 79-376, S. 34, 35; P.A. 84-320, S. 3, 6; P.A. 91-32, S. 2, 41; 91-339, S. 53–55.)



Section 31-275c - Officers of fraternal organizations.

The officer of a fraternal corporation who receives a salary of less than one hundred dollars per year shall not be considered an employee under section 31-275.

(1969, P.A. 806, S. 2.)



Section 31-276 - Workers’ Compensation Commission. Compensation commissioners. Nomination by Governor. Appointment by General Assembly. Terms of office. Removal. Selection of chairman.

(a) There shall be a Workers’ Compensation Commission to administer the workers’ compensation system. There shall be sixteen workers’ compensation commissioners. On or before the date of the expiration of the term of each commissioner or upon the occurrence of a vacancy in the office of any commissioner for any reason, the Governor shall nominate a competent person to fill that office. Subsequent to July 1, 1993, each person nominated by the Governor to serve as a commissioner shall have been a member in good standing of the Connecticut bar for at least five years preceding the nomination, provided the Governor shall not be precluded from renominating an individual who has previously served as a commissioner. The commissioners shall, upon nomination by the Governor, be appointed by the General Assembly as prescribed by law. They shall serve for a term of five years, but may be removed by impeachment. The Governor shall from time to time select one of the sixteen commissioners to serve as chairman of the Workers’ Compensation Commission at the pleasure of the Governor. The commissioner selected by the Governor to be chairman shall have previously served as a compensation commissioner in this state for at least one year.

(b) Notwithstanding the provisions of subsection (a) of this section, on and after October 1, 1988, any commissioner whose term expires on December thirty-first shall continue to serve until the next succeeding March thirty-first.

(c) Each nomination made by the Governor to the General Assembly for a compensation commissioner shall be referred, without debate, to the committee on the judiciary, which shall report thereon within thirty legislative days from the time of reference, but no later than seven legislative days before the adjourning of the General Assembly. Each appointment by the General Assembly of a compensation commissioner shall be by concurrent resolution. The action on the passage of each such resolution in the House and in the Senate shall be by vote taken on the electrical roll-call device. No resolution shall contain the name of more than one nominee. The Governor shall, within five days after he has notice that any nomination for a compensation commissioner made by him has failed to be approved by the affirmative concurrent action of both houses of the General Assembly, make another nomination to such office.

(d) Notwithstanding the provisions of section 4-19, no vacancy in the position of a compensation commissioner shall be filled by the Governor when the General Assembly is not in session unless, prior to such filling, the Governor submits the name of the proposed vacancy appointee to the committee on the judiciary. Within forty-five days, the committee on the judiciary may, upon the call of either chairman, hold a special meeting for the purpose of approving or disapproving such proposed vacancy appointee by majority vote. The Governor shall not administer the oath of office to such proposed vacancy appointee until the committee has approved such proposed vacancy appointee. If the committee determines that it cannot complete its investigation and act on such proposed vacancy appointee within such forty-five-day period, it may extend such period by an additional fifteen days. The committee shall notify the Governor in writing of any such extension. Failure of the committee to act on such proposed vacancy appointee within such forty-five-day period or any fifteen-day extension period shall be deemed to be an approval.

(e) Each commissioner shall be sworn to a faithful performance of his duties. After notice and public hearing the Governor may remove any commissioner for cause and the good of the public service. Each compensation commissioner shall devote his full time to the duties of his office and shall not be otherwise gainfully employed.

(1949 Rev., S. 7435; 1958 Rev., S. 31-140; 1961, P.A. 491, S. 2; April, 1964, P.A. 3, S. 1; February, 1965, P.A. 577, S. 1; 1969, P.A. 662, S. 3; 1971, P.A. 639, S. 2; P.A. 80-414, S. 2; P.A. 83-353, S. 2; P.A. 84-320, S. 2, 6; 84-546, S. 154, 173; P.A. 85-420, S. 2, 4; P.A. 87-301; P.A. 88-125; 88-184, S. 2, 3; P.A. 91-339, S. 2, 55; June Sp. Sess. P.A. 91-12, S. 50, 55; P.A. 92-176, S. 1, 2; P.A. 93-228, S. 2, 35; P.A. 94-193, S. 2; May 25 Sp. Sess. P.A. 94-1, S. 29, 130; P.A. 96-72, S. 1, 2; P.A. 07-29, S. 1; P.A. 10-32, S. 104.)

History: 1961 act entirely replaced previous provisions; 1964 act revised districts along other than congressional district lines; 1965 act raised number of commissioners from 5 to 7, consisting of one for each of the six congressional districts and one at-large commissioner; 1969 act raised number of commissioners to 8 and revised districts to be those created under Sec. 31-275b rather than congressional districts; 1971 act required commissioners to devote full time to duties of office; P.A. 80-414 increased number of commissioners to 9, created position of chairman of the board and specified his qualifications and appointment procedure; P.A. 83-353 amended Subsec. (a) to provide that the governor shall “nominate” rather than “appoint” the commissioners, added Subsec. (b) re the procedure for appointment by the general assembly and added Subsec. (c) re the procedure for the nomination and appointment of commissioners to fill vacancies while the general assembly is not in session, deleting prior provision whereby governor was solely responsible for filling vacancies; P.A. 84-320 amended Subsec. (a) to provide for 10 commissioners, and to provide that the commissioner from the new eighth district shall be nominated by the governor on or before January 1, 1985; P.A. 84-546 made technical change, referring to “houses” rather than “branches” of the general assembly; P.A. 85-420 amended Subsec. (a) to increase the number of at-large commissioners from one to two; P.A. 87-301 revised Subsec. (a) by eliminating references to specific appointments of commissioners commencing January first and July first and rewording appointment provisions, adding provision re appointment by general assembly as prescribed by law and removal by impeachment; P.A. 88-125 inserted new Subsec. (b) to specify that term of any commissioner on and after October 1, 1988, whose term expires on December thirty-first shall continue to serve until next succeeding March thirty-first; and relettered remaining Subsecs.; P.A. 88-184 amended Subsec. (a) to provide for 13 commissioners, including 4 commissioners at large, and to provide that the 2 commissioners at large shall be nominated by the governor on or before October 1, 1988; P.A. 91-339 amended Subsec. (a) by adding provisions re workers’ compensation commission, changing number of commissioners from 13 to 14, deleting provisions re district and at large commissioners and the chairman of the board of compensation commissioners, adding requirement that not less than two commissioners reside in each U.S. congressional district and adding provisions re selection of the chairman of the workers’ compensation commission; June Sp. Sess. P.A. 91-12 amended Subsec. (a) by changing the required period that the chairman must serve as a compensation commissioner prior to selection by the governor from three years to two years; P.A. 92-176 amended Subsec. (a) to provide that the commissioner selected to be chairman shall have served as a compensation commissioner for at least one year, rather than two years; P.A. 93-228 amended Subsec. (a) to increase the number of workers’ compensation commissioners from 14 to 16 and to provide that persons nominated as commissioners shall have been members of the Connecticut bar for at least five years, effective July 1, 1993; P.A. 94-193, effective October 1, 1994, and May 25 Sp. Sess. P.A. 94-1, effective July 1, 1994, both made a technical correction in Subsec. (a) by amending a provision changing the number of workers’ compensation commissioners from 14 to 16 which was omitted from P.A. 93-228; P.A. 96-72 amended Subsec. (a) to eliminate the requirement that not less than two commissioners reside in each United States congressional district, effective May 8, 1996; P.A. 07-29 amended Subsec. (d) to increase from 10 to 45 days the time period after submission of nomination that judiciary committee is authorized to hold a special meeting, prohibit the Governor administering the oath of office to an appointee until committee has approved such appointee, authorize committee to extend the 45-day period by an additional 15 days if committee cannot complete investigation and act within the 45-day period, require committee to notify the Governor in writing of extension and replace “such ten-day period” with “such forty-five day period or any fifteen-day extension period”, effective July 1, 2007; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010.

See Sec. 31-278 re powers and duties of commissioners.

Cited. 14 CS 421.



Section 31-276a - Commissioners and commission to be within Labor Department for administrative purposes only.

The workers’ compensation commissioners and the Workers’ Compensation Commission are transferred to the Labor Department for administrative purposes only.

(P.A. 77-614, S. 481, 610; P.A. 79-376, S. 36.)

History: P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 31-277 - Salary of compensation commissioners. Longevity payments.

(a) Each commissioner shall, during his first year of service as a commissioner, receive an annual salary of six thousand dollars less than the highest step level of a Superior Court judge; during his second year of service as a commissioner, each commissioner shall receive an annual salary of five thousand dollars less than the highest step level of a Superior Court judge; during his third year of service as a commissioner, he shall receive an annual salary of four thousand dollars less than the highest step level of a Superior Court judge; during his fourth year of service as a commissioner, he shall receive an annual salary of three thousand dollars less than the highest step level of a Superior Court judge; during his fifth year of service as a commissioner, he shall receive an annual salary of two thousand dollars less than the highest step level of a Superior Court judge; and during his sixth year of service as a commissioner, he shall receive an annual salary of one thousand dollars less than the highest step level of a Superior Court judge, together with his necessary clerical, office and travel expenses as approved by the Comptroller; and the chairman of the Workers’ Compensation Commission shall receive in addition ten thousand dollars annually. Each commissioner shall devote his entire time to the duties of his office and shall not be otherwise gainfully employed.

(b) Each commissioner, who has completed not less than ten years of service as a commissioner, or other state service or service as an elected officer of the state, or any combination of such service, shall receive semiannual longevity payments based on service completed as of the first day of July and the first day of January of each year as follows:

(1) A commissioner who has completed ten or more years but less than fifteen years of service shall receive one-quarter of three per cent of the annual salary payable under subsection (a) of this section.

(2) A commissioner who has completed fifteen or more years but less than twenty years of service shall receive one-half of three per cent of the annual salary payable under subsection (a) of this section.

(3) A commissioner who has completed twenty or more years but less than twenty-five years of service shall receive three-quarters of three per cent of the annual salary payable under subsection (a) of this section.

(4) A commissioner who has completed twenty-five or more years of service shall receive three per cent of the annual salary payable under subsection (a) of this section.

(1949 Rev., S. 3600; 1951, 1955, S. 1969d; 1958 Rev., S. 31-141; 1959, P.A. 428, S. 1; 1961, P.A. 491, S. 3; February, 1965, P.A. 331, S. 45; 1969, P.A. 696, S. 2; P.A. 76-436, S. 621, 681; P.A. 79-540, S. 10, 11; P.A. 84-399, S. 12, 17; P.A. 91-32, S. 3, 41; P.A. 93-379, S. 7, 8; June Sp. Sess. P.A. 00-1, S. 38, 46.)

History: 1959 act raised commissioners’ salary from $13,500 to $15,000; 1961 act entirely replaced previous provisions; 1965 act increased commissioners’ salary to $17,500; 1969 act replaced specific salary with provision calling for salaries “in an amount equal to that paid to a judge of the court of common pleas”; P.A. 76-436 called for salaries of $6,000 less than the “highest step level of a superior court judge”, effective July 1, 1978; P.A. 79-540 replaced single salary figure with schedule of salaries fixed according to years of service; P.A. 84-399 amended section by adding Subsec. (b) re longevity payments; P.A. 91-32 deleted obsolete references to July 1, 1979, and made technical changes; P.A. 93-379 amended Subsec. (b) to permit credit for longevity purposes for other state service or service as an elected official of the state or any combination of service, effective June 30, 1993; June Sp. Sess. P.A. 00-1 amended Subsec. (a) to increase additional compensation of chairman from $1,000 annually to $10,000 annually, effective July 1, 2000.

See Sec. 51-47 re salaries of judges.



Section 31-278 - Powers and duties of commissioners.

Each commissioner shall, for the purposes of this chapter, have power to summon and examine under oath such witnesses, and may direct the production of, and examine or cause to be produced or examined, such books, records, vouchers, memoranda, documents, letters, contracts or other papers in relation to any matter at issue as he may find proper, and shall have the same powers in reference thereto as are vested in magistrates taking depositions and shall have the power to order depositions pursuant to section 52-148. He shall have power to certify to official acts and shall have all powers necessary to enable him to perform the duties imposed upon him by the provisions of this chapter. Each commissioner shall hear all claims and questions arising under this chapter in the district to which the commissioner is assigned and all such claims shall be filed in the district in which the claim arises, provided, if it is uncertain in which district a claim arises, or if a claim arises out of several injuries or occupational diseases which occurred in one or more districts, the commissioner to whom the first request for hearing is made shall hear and determine such claim to the same extent as if it arose solely within his own district. If a commissioner is disqualified or temporarily incapacitated from hearing any matter, or if the parties shall so request and the chairman of the Workers’ Compensation Commission finds that it will facilitate a speedier disposition of the claim, he shall designate some other commissioner to hear and decide such matter. The Superior Court, on application of a commissioner or the chairman or the Attorney General, may enforce, by appropriate decree or process, any provision of this chapter or any proper order of a commissioner or the chairman rendered pursuant to any such provision. Any compensation commissioner, after ceasing to hold office as such compensation commissioner, may settle and dispose of all matters relating to appealed cases, including correcting findings and certifying records, as well as any other unfinished matters pertaining to causes theretofore tried by him, to the same extent as if he were still such compensation commissioner.

(1949 Rev., S. 7436; 1958 Rev., S. 31-142; 1961, P.A. 491, S. 4; February, 1965, P.A. 577, S. 2; 1969, P.A. 662, S. 4; 1971, P.A. 339; P.A. 73-152; P.A. 76-80, S. 1, 3; P.A. 80-414, S. 4; P.A. 81-472, S. 65, 159; P.A. 82-289, S. 2; P.A. 84-320, S. 4, 6; P.A. 91-339, S. 4, 55.)

History: 1961 act entirely replaced previous provisions; 1965 act added exceptions to residency requirement, established sixth district office in New Britain and revised list of towns which serve as hearing locations; 1969 act deleted references to “congressional” districts, established seventh district office in Stamford and revised list of towns which serve as hearing locations; 1971 act deleted exceptions to residency requirement which had existed for fourth district commissioner and which had stated that at-large commissioner must reside in a town of the state, added proviso re jurisdiction in cases where there is uncertainty as to district in which claim arises, allowed designation of other than usual commissioner to hear claims if parties request it and commissioner finds it will aid speedy disposition; P.A. 73-152 revised list of towns which serve as hearing locations; P.A. 76-80 empowered commissioners “to order depositions pursuant to section 52-148”; P.A. 80-414 added provision re board chairman’s maintenance of an office; P.A. 81-472 made technical changes; P.A. 82-289 referred to Norwich as a town rather than as a city; P.A. 84-320 provided that the commissioner for the eighth district shall maintain an office in Middletown, and that hearings in the district shall be held in Middletown; P.A. 91-339 deleted provisions re commissioners residing in assigned districts and requirements re office locations and changed certain references to “commission” to read “chairman”, effective July 1, 1992.

See Sec. 31-276 re compensation commissioners’ nomination, appointment, terms of office, removal, etc.

Cited. 16 CA 138. Cited. 21 CA 9; judgment reversed, see 218 C. 46. Cited. 22 CA 539; judgment reversed, see 219 C. 439. Cited. 24 CA 234. Cited. 29 CA 249. Cited. 31 CA 819. Cited. 34 CA 673. Cited. 36 CA 150. P.A. 91-339 cited. Id.

Former workmen’s compensation commissioner who heard the case originally had authority to hear it upon remand after appeal. 14 CS 302. Cited. 39 CS 321.



Section 31-279 - Notice of availability of compensation. Uniform system for determination of degree of physical impairment. Employer-sponsored plan for medical care and treatment. Indemnification of medical advisory panel members.

(a) The chairman of the Workers’ Compensation Commission shall adopt regulations, in accordance with the provisions of chapter 54, specifying the minimum information to be contained in a notice of the availability of compensation which shall be posted in the workplace by each employer subject to the provisions of this chapter pursuant to subsection (f) of section 31-284.

(b) The chairman of the Workers’ Compensation Commission shall, not later than July 1, 1991, adopt regulations, in accordance with chapter 54, to create a uniform system to be used by medical professionals in determining the degree of physical impairment of persons receiving compensation under this chapter.

(c) (1) Any employer or any insurer acting on behalf of an employer, may establish a plan, subject to the approval of the chairman of the Workers’ Compensation Commission under subsection (d) of this section, for the provision of medical care that the employer provides for treatment of any injury or illness under this chapter. Each plan shall contain such information as the chairman shall require, including, but not limited to:

(A) A listing of all persons who will provide services under the plan, along with appropriate evidence that each person listed has met any licensing, certification or registration requirement necessary for the person to legally provide the service in this state;

(B) A listing of all pharmacies that will provide services under the plan, to which the employer, any insurer acting on behalf of the employer, or any other entity acting on behalf of the employer or insurer shall make direct payments for any prescription drug prescribed by a physician participating in the plan;

(C) A designation of the times, places and manners in which the services will be provided;

(D) A description of how the quality and quantity of medical care will be managed; and

(E) Such other provisions as the employer and the employees may agree to, subject to the approval of the chairman.

(2) The election by an employee covered by a plan established under this subsection to obtain medical care and treatment from a provider of medical services who is not listed in the plan shall suspend the employee’s right to compensation, subject to the order of the commissioner.

(d) Each plan established under subsection (c) of this section shall be submitted to the chairman for his approval at least one hundred twenty days before the proposed effective date of the plan and each approved plan, along with any proposed changes therein, shall be resubmitted to the chairman every two years thereafter for reapproval. The chairman shall approve or disapprove such plans on the basis of standards established by the chairman in consultation with a medical advisory panel appointed by the chairman. Such standards shall include, but not be limited to: (1) The ability of the plan to provide all medical and health care services that may be required under this chapter in a manner that is timely, effective and convenient for the employees; (2) the inclusion in the plan of all categories of medical service and of an adequate number of providers of each type of medical service in accessible locations to ensure that employees are given an adequate choice of providers; (3) the provision in the plan for appropriate financial incentives to reduce service costs and utilization without a reduction in the quality of service; (4) the inclusion in the plan of fee screening, peer review, service utilization review and dispute resolution procedures designed to prevent inappropriate or excessive treatment; and (5) the inclusion in the plan of a procedure by which information on medical and health care service costs and utilization will be reported to the chairman in order for him to determine the effectiveness of the plan.

(e) Any person who serves as a member of the medical advisory panel, appointed by the chairman of the Workers’ Compensation Commission pursuant to subsection (d) of this section, shall be deemed to be a state officer or employee for purposes of indemnification and defense under section 5-141d.

(1949 Rev., S. 7437; September, 1957, P.A. 11, S. 13; 1958 Rev., S. 31-143; 1961, P.A. 491, S. 5; 1967, P.A. 842, S. 2; 1969, P.A. 556, S. 3; P.A. 90-116, S. 1; P.A. 91-32, S. 4, 41; 91-339, S. 5, 55; P.A. 93-228, S. 3, 35; P.A. 95-240; P.A. 01-85, S. 1, 3.)

History: 1961 act entirely replaced previous provisions; 1967 act added provisions re commissioners’ duties to maintain approved list of practicing physicians, surgeons and dentists, etc.; 1969 act added podiatrists to approved list; P.A. 90-116 added provision concerning regulations creating a uniform system for determination of the degree of physical impairment; P.A. 91-32 added provisions re notice of availability of compensation and made technical changes; P.A. 91-339 deleted provisions re adoption of rules by the commissioners, designated provisions re notice of availability of compensation as Subsec. (a) and authorized the chairman to adopt regulations governing, deleted provisions re list of physicians, surgeons, podiatrists and dentists, designated provisions re uniform system for determination of degree of physical impairment as Subsec. (b) and authorized the chairman to adopt regulations governing, deleted provisions re annual report of commissioner to the governor and added Subsecs. (c) to (e), inclusive, re employer-sponsored plans for medical care and treatment; P.A. 93-228 amended Subsec. (c) to delete requirement that employer-sponsored plans for medical care and treatment by employers with fifty or more employees include designation of labor-management safety committee and to prohibit employees from receiving compensation for treatment outside such plans, deleting provisions which had specified conditions permitting care and treatment by outside providers and deleted Subsec. (e) re compensation for treatment by practitioners not listed in employer-sponsored plans, effective July 1, 1993; P.A. 95-240 added Subsec. (e) re indemnification of members of the medical advisory panel; P.A. 01-85 amended Subsec. (c) by dividing existing provisions into Subdivs. (1)(A) and (1)(C) to (E) and Subdiv. (2), adding Subdiv. (1)(B) re direct payments to pharmacies and making technical changes, effective January 1, 2002.

Cited. 29 CA 249.



Section 31-279a - Booklet to be distributed explaining act.

The chairman of the Workers’ Compensation Commission shall prepare, publish and distribute an illustrated booklet explaining, in informal and readily understandable language, employee benefits and responsibilities under the Workers’ Compensation Act. The chairman shall prepare, publish and distribute revisions to such booklet whenever changes in the workers’ compensation law necessitate such revision.

(P.A. 73-421; P.A. 79-376, S. 37; P.A. 92-31, S. 2, 7.)

History: P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 92-31 substituted “chairman of workers’ compensation commission” for “workers’ compensation commissioners”.



Section 31-279b - Notice of availability of coverage under act. Content. Posting.

Section 31-279b is repealed.

(P.A. 75-223; P.A. 79-376, S. 38; P.A. 91-32, S. 40, 41.)



Section 31-280 - Chairman of the Workers’ Compensation Commission. Powers and duties. Budget. Report of expenses.

(a) There shall continue to be a chairman of the Workers’ Compensation Commission selected by the Governor as provided in section 31-276. The chairman may not hear any matter arising under this chapter, except appeals brought before the Compensation Review Board and except as provided in subdivision (14) of subsection (b) of this section. The chairman shall prepare the forms used by the commission, shall have custody of the insurance coverage cards, shall prepare and keep a list of self-insurers, shall prepare the annual report to the Governor and shall publish, when necessary, bulletins showing the changes in the compensation law, with annotations to the Connecticut cases. The chairman shall be provided with sufficient staff to assist him in the performance of his duties. The chairman may, within available appropriations, appoint acting compensation commissioners on a per diem basis from among former workers’ compensation commissioners or qualified members of the bar of this state. Any acting compensation commissioner appointed under this subsection shall be paid on a per diem basis in an amount to be determined by the Commissioner of Administrative Services, subject to the provisions of section 4-40, and shall have all the powers and duties of compensation commissioners. The Workers’ Compensation Commission shall not be construed to be a commission or board subject to the provisions of section 4-9a.

(b) The chairman of the Workers’ Compensation Commission shall:

(1) Establish workers’ compensation districts and district offices within the state, assign compensation commissioners to the districts to hear all matters arising under this chapter within the districts and may reassign compensation commissioners once each year, except that when there is a vacancy, illness or other emergency, or when unexpected caseload increases require, the chairman may reassign compensation commissioners more than once each year;

(2) Adopt such rules as the chairman, in consultation with the advisory board, deems necessary for the conduct of the internal affairs of the Workers’ Compensation Commission;

(3) Adopt regulations, in consultation with the advisory board and in accordance with the provisions of chapter 54, to carry out his responsibilities under this chapter;

(4) Prepare and adopt an annual budget and plan of operation in consultation with the advisory board;

(5) Prepare and submit an annual report to the Governor and the General Assembly;

(6) Allocate the resources of the commission to carry out the purposes of this chapter;

(7) Establish an organizational structure and such divisions for the commission, consistent with this chapter, as the chairman deems necessary for the efficient and prompt operation of the commission;

(8) Establish policy for all matters over which the commission has jurisdiction, including education, statistical support and administrative appeals;

(9) Appoint such supplementary advisory panels as the chairman deems necessary and helpful;

(10) Establish, in consultation with the advisory board, (A) an approved list of practicing physicians, surgeons, podiatrists, optometrists and dentists from which an injured employee shall choose for examination and treatment under the provisions of this chapter, which shall include, but not be limited to, classifications of approved practitioners by specialty, and (B) standards for the approval and removal of physicians, surgeons, podiatrists, optometrists and dentists from the list by the chairman;

(11) (A) Establish standards in consultation with the advisory board for approving all fees for services rendered under this chapter by attorneys, physicians, surgeons, podiatrists, optometrists, dentists and other persons;

(B) In consultation with employers, their insurance carriers, union representatives, physicians and third-party reimbursement organizations establish, not later than October 1, 1993, and publish annually thereafter, a fee schedule setting the fees payable by an employer or its insurance carrier for services rendered under this chapter by an approved physician, surgeon, podiatrist, optometrist, dentist and other persons, provided the fee schedule shall not apply to services rendered to a claimant who is participating in an employer’s managed care plan pursuant to section 31-279. On and after April 1, 2008, the chairman shall implement and annually update relative values based on the Medicare resource-based relative value scale and implement coding guidelines in conformance with the Correct Coding Initiative used by the federal Centers for Medicare and Medicaid Services. The conversion to the Medicare resource-based relative value scale shall be revenue-neutral. The fee schedule shall limit the annual growth in total medical fees to the annual percentage increase in the consumer price index for all urban workers. The chairman may make necessary adjustments to the fee schedule for services rendered under this chapter where there is no established Medicare resource-based relative value. Payment of the established fees by the employer or its insurance carrier shall constitute payment in full to the practitioner, and the practitioner may not recover any additional amount from the claimant to whom services have been rendered;

(C) Issue, not later than October 1, 1993, and publish annually thereafter, guidelines for the maximum fees payable by a claimant for any legal services rendered by an attorney in connection with the provisions of this chapter, which fees shall be approved in accordance with the standards established by the chairman pursuant to subparagraph (A) of this subdivision;

(12) Approve applications for employer-sponsored medical care plans, based on standards developed in consultation with a medical advisory panel as provided in section 31-279;

(13) Establish procedures for the hiring, dismissing or otherwise disciplining and promoting employees of the commission, subject where appropriate to the provisions of chapter 67;

(14) Control the hearing calendars of the compensation commissioners, and if necessary, preside over informal hearings in regard to compensation under the provisions of this chapter in order to facilitate the timely and efficient processing of cases;

(15) Enter into contracts with consultants and such other persons as necessary for the proper functioning of the commission;

(16) Direct and supervise all administrative affairs of the commission;

(17) Keep and maintain a record of all advisory board proceedings;

(18) Assign and reassign a district manager and other staff to each of the commission’s district offices;

(19) Collect and analyze statistical data concerning the administration of the Workers’ Compensation Commission;

(20) Direct and supervise the implementation of a uniform case filing and processing system in each of the district offices that will include, but not be limited to, the ability to provide data on the number of cases having multiple hearings, the number of postponed hearings and hearing schedules for each district office;

(21) Establish staff development, training and education programs designed to improve the quality of service provided by the commission, including, but not limited to, a program to train district office staff in the screening of hearing requests;

(22) Develop standard forms for requesting hearings and standard policies regarding limits on the number of informal hearings that will be allowed under this chapter, and limits on the number of postponements that will be permitted before a formal hearing is held pursuant to section 31-297;

(23) Develop guidelines for expediting disputed cases;

(24) Establish an ongoing training program, in consultation with the advisory board, designed to assist the commissioners in the fulfillment of their duties pursuant to the provisions of section 31-278, which program shall include instruction in the following areas: Discovery, evidence, statutory interpretation, medical terminology, legal decision writing and the purpose and procedures of informal and formal hearings;

(25) Evaluate, in conjunction with the advisory board, the performance of each commissioner biannually and, notwithstanding the provisions of subsection (b) of section 1-210 and chapter 55, make the performance evaluation of any commissioner available only to the Governor, the members of the joint standing committee on the judiciary and the respective commissioner prior to any public hearing on the reappointment of any such commissioner. Any information disclosed to such persons shall be used by such persons only for the purpose for which it was given and shall not be disclosed to any other person;

(26) (A) In consultation with insurers and practitioners, establish not later than October 1, 1993, and publish annually thereafter, practitioner billing guidelines for employers, workers’ compensation insurance carriers and practitioners approved by the chairman pursuant to subdivision (10) of this subsection. The guidelines shall include procedures for the resolution of billing disputes and shall prohibit a practitioner from billing or soliciting payments from a claimant for services rendered to the claimant under the provisions of this chapter (i) during a payment dispute between the practitioner and the employer or its workers’ compensation insurance carrier, or (ii) in excess of the maximum fees established pursuant to subparagraph (B) of subdivision (11) of this subsection;

(B) In consultation with practitioners and insurers, develop not later than July 1, 1994, practice protocols for reasonable and appropriate treatment of a claimant under the provisions of this chapter, based on the diagnosis of injury or illness. The commission shall annually publish the practice protocols for use by approved practitioners, employers, workers’ compensation insurance carriers and commissioners in evaluating the necessity and appropriateness of care provided to a claimant under the provisions of this chapter;

(C) In consultation with practitioners and insurers, develop not later than July 1, 1994, utilization review procedures for reasonable and appropriate treatment of a claimant under the provisions of this chapter. The chairman shall annually publish the procedures for use by approved practitioners, employers, workers’ compensation insurance carriers and commissioners in evaluating the necessity and appropriateness of care provided to a claimant under the provisions of this chapter.

(c) The chairman, as soon as practicable after April first of each year, shall submit to the Comptroller an estimated budget of expenditures which shall include all direct and indirect costs incurred by the Workers’ Compensation Commission for the succeeding fiscal year commencing on July first next. The Workers’ Compensation Commission, for the purposes of administration, shall not expend more than the amounts specified in such estimated budget for each item of expenditure except as authorized by the Comptroller. The chairman shall include in his annual report to the Governor a statement showing the expenses of administering the Workers’ Compensation Act for the preceding fiscal year.

(d) The chairman and the Comptroller, as soon as practicable after August first in each year, shall ascertain the total amount of expenses incurred by the commission, including, in addition to the direct cost of personnel services, the cost of maintenance and operation, rentals for space occupied in state leased offices and all other direct and indirect costs, incurred by the commission and the expenses incurred by the Department of Rehabilitation Services in providing rehabilitation services for employees suffering compensable injuries in accordance with the provisions of section 31-283a, during the preceding fiscal year in connection with the administration of the Workers’ Compensation Act and the total noncontributory payments required to be made to the Treasurer towards commissioners’ retirement salaries as provided in sections 51-49, 51-50, 51-50a and 51-50b. An itemized statement of the expenses as so ascertained shall be available for public inspection in the office of the chairman of the Workers’ Compensation Commission for thirty days after notice to all insurance carriers, and to all employers permitted to pay compensation directly affected thereby.

(1949 Rev., S. 7438; September, 1957, P.A. 11, S. 13; 1958 Rev., S. 31-144; 1961, P.A. 491, S. 6; 1969, P.A. 696, S. 3; 1971, P.A. 366; 639, S. 7; P.A. 77-614, S. 130, 610; P.A. 78-303, S. 32, 136; P.A. 79-376, S. 39; 79-540, S. 2; P.A. 80-414, S. 3; P.A. 90-116, S. 3; P.A. 91-339, S. 6, 55; P.A. 93-228, S. 4, 35; P.A. 97-205, S. 2; P.A. 07-31, S. 1; P.A. 11-61, S. 84, 85; June 12 Sp. Sess. P.A. 12-1, S. 83.)

History: 1961 act entirely replaced previous provisions; 1969 act deleted requirement that chairman publish a digest of compensation decisions and added Subsecs. (b) and (c) re budget and record of expenditures; 1971 acts substituted “disposition” of business for “dispensation” of business in Subsec. (a) and required inclusion of “noncontributory payments required to be made to the treasurer towards commissioners’ retirement salaries” as part of expenses incurred under Subsec. (c); P.A. 77-614 transferred power to appoint at-large commissioner from personnel policy board to commissioner of administrative services “subject to the provisions of section 4-40”; P.A. 78-303 specified that commission is not a commission or board subject to Sec. 4-9a in Subsec. (a); P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 79-540 specified that chairman of board of compensation commissioners is also chairman of compensation review division in Subsec. (a); P.A. 80-414 clarified duties of chairman as administrative, granting him powers to control hearing calendars to expedite processing of claims and power to hear matters and required that chairman be provided with sufficient staff to perform his duties in Subsec. (a); P.A. 90-116 amended Subsec. (a) to allow for the appointment of temporary commissioners at the discretion of any commissioner within available appropriations; P.A. 91-339 changed “board of compensation commissioners” to “workers’ compensation commission”, deleted provisions re chairman of the compensation review division, added provisions re hearing of matters by the chairman, and deleted provisions re administrative nature of the chairman’s duties, commissioners at large and the chairman’s control over the hearing calendars of the commissioners in Subsec. (a), added new Subsec. (b) re powers and duties of the chairman of the workers’ compensation commission, redesignated existing Subsec. (b) as Subsec. (c) and required estimated budget to include all direct and indirect costs incurred by the commission, redesignated existing Subsec. (c) as Subsec. (d) and made technical changes; P.A. 93-228 amended Subsec. (b) to apply provisions to optometrists, to require chairman to establish medical fee schedule, attorney fee guidelines, commissioner training program, medical billing guidelines, practice protocols and utilization review procedures, to evaluate commissioners’ performance and, when necessary, to preside over informal workers’ compensation hearings, effective July 1, 1993; P.A. 97-205 amended Subsec. (b)(1) to permit the chairman to reassign compensation commissioners; P.A. 07-31 amended Subsec. (b)(11)(B) by including fees for additional providers in fee schedule and adding provisions re Medicare resource-based relative value scale and coding guidelines used by Centers for Medicare and Medicaid Services as bases for fee schedule; P.A. 11-61 amended Subsec. (b)(8) by deleting “rehabilitation” re matter for which chairman shall establish policy and amended Subsec. (d) by adding provision re expenses incurred by Bureau of Rehabilitation Services, effective July 1, 2011 (Revisor’s note: In Subsec. (d), “Bureau of Rehabilitation Services” was changed editorially by the Revisors to “Bureau of Rehabilitative Services” to conform with changes made by P.A. 11-44); June 12 Sp. Sess. P.A. 12-1 amended Subsec. (d) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.

See Sec. 31-277 re salaries of compensation commissioners.

Cited. 36 CA 150. Section provides a broad grant of power to chairman to adopt regulations to carry out his responsibilities under the act. 55 CA 129.

Subsec. (b):

Commissioner is authorized to make a determination on case which he has presided over even after he has been transferred to another district. 47 CA 391.



Section 31-280a - Advisory Board of the Workers’ Compensation Commission.

(a) There shall be an Advisory Board of the Workers’ Compensation Commission to advise the chairman on matters concerning policy for and the operation of the commission. The advisory board shall consist of eight members, who shall be appointed by the Governor, with the advice and consent of the General Assembly. Four of such members shall represent employees and four shall represent employers. One of such members representing employees shall be an individual who has suffered an extensive disability arising out of and in the course of his employment. One of such members representing employers shall be a representative of a major general hospital in the state. On or before January 1, 1992, the Governor shall appoint, and the General Assembly shall confirm, such members of the advisory board as follows: Two shall serve a term of four years from said date, one of whom shall represent employees and one of whom shall represent employers; two shall serve a term of three years from said date, one of whom shall represent employees and one of whom shall represent employers; two shall serve a term of two years from said date, one of whom shall represent employees and one of whom shall represent employers; and two shall serve a term of one year from said date, one of whom shall represent employees and one of whom shall represent employers. Thereafter such members shall be appointed for a term of four years from January first in the year of their appointment. Any vacancy on the advisory board shall be filled for the remainder of the term in the same manner as the original appointment. The chairman of the Workers’ Compensation Commission shall serve as an ex-officio member of the advisory board without the power to vote.

(b) The appointed members of the advisory board shall select a ninth member who shall be impartial and shall serve as the chairman of the advisory board. The members of the advisory board shall serve without compensation. Each member shall be reimbursed for expenses necessarily incurred by the member in the performance of his duties. The advisory board shall not be construed to be a board or commission subject to the provisions of section 4-9a. The Workers’ Compensation Commission shall provide such staff as is necessary for the performance of the functions and duties of the advisory board.

(c) The advisory board shall meet at least twice in each calendar quarter and at such other times as the chairman or the chairman of the Workers’ Compensation Commission deem necessary. All actions of the advisory board shall require the affirmative vote of six members of the advisory board. The advisory board may bring any matter related to the operation of the workers’ compensation system to the attention of the chairman of the Workers’ Compensation Commission. The advisory board may adopt any rules of procedure that the board deems necessary to carry out its duties under this chapter.

(d) The advisory board shall submit its written recommendations concerning the reappointment of each compensation commissioner to the Governor and the General Assembly not later than three months before the expiration of the term of the commissioner.

(P.A. 91-339, S. 3, 55.)



Section 31-280b - Compensation Review Board.

(a) There shall be a Compensation Review Board within the Workers’ Compensation Commission. The chairman of the Workers’ Compensation Commission shall serve as chief of the Compensation Review Board and shall have responsibility for the operation of the board. On or before January 1, 1992, the chairman shall appoint a chief clerk of the Compensation Review Board under the provisions of chapter 67 who shall be responsible to the chairman for the efficient operation of the board.

(b) The board shall review appeals of decisions made by compensation commissioners pursuant to this chapter. The chief shall annually select two compensation commissioners to sit with him to hear such appeals for a term of one year, except that no commissioner may sit in review of an award or decision rendered by him. The chief may select a third compensation commissioner to sit on the board if one of the board members is disqualified or temporarily incapacitated from hearing the matter under review.

(c) No compensation commissioner except the chief may serve as a member of the Compensation Review Board for more than one year during the term for which he was appointed.

(P.A. 91-339, S. 7, 55.)

Subsec. (b):

Cited. 231 C. 287.



Section 31-281 - Designation of commissioner to act in another district.

Section 31-281 is repealed.

(1949 Rev., S. 7439; 1958 Rev., S. 31-145; 1961, P.A. 491, S. 7; P.A. 91-339, S. 53, 55.)



Section 31-282 - Successor may complete acts when commissioner dies.

If any compensation commissioner dies before the final settlement of any matter in which he had been acting in his official capacity, his successor in office may continue such matter to its completion.

(1949 Rev., S. 7440; 1958 Rev., S. 31-146; 1961, P.A. 491, S. 8.)

History: 1961 act entirely replaced previous provisions.



Section 31-283 - Annual pension upon retirement of commissioner.

Any compensation commissioner, in the state service as such commissioner twenty or more years in the aggregate, who leaves such service because of failure of reappointment, or because of abolition of his position, shall, during the remainder of his life, receive an annual pension payable from the General Fund equal to fifty per cent of his average annual salary for the five years next preceding his retirement. The compensation commissioners may continue to contribute to the State Employees Retirement Fund and shall be entitled to general retirement rights under chapter 66. The acceptance of the pension herein provided for shall be in lieu of all benefits under the State Employees Retirement Act, and any commissioner accepting a pension under this section shall not be entitled to the return of any payments made by him to the State Employees Retirement Fund.

(1949 Rev., S. 3601; 1958 Rev., S. 31-147; 1961, P.A. 491, S. 9.)

History: 1961 act entirely replaced previous provisions.



Section 31-283a - Rehabilitation programs for employees suffering compensable injuries.

(a) The Department of Rehabilitation Services shall provide rehabilitation programs for employees suffering compensable injuries within the provisions of this chapter, which injuries disabled them from performing their customary or most recent work. The Commissioner of Rehabilitation Services shall establish rehabilitation programs which shall best suit the needs of injured employees and shall make the programs available in convenient locations throughout the state. After consultation with the Labor Commissioner, the Commissioner of Rehabilitation Services may establish fees for the programs, so as to provide the most effective rehabilitation programs at a minimum rate. In order to carry out the provisions of this section, the Commissioner of Rehabilitation Services shall adopt regulations, in accordance with the provisions of chapter 54, and, subject to the provisions of chapter 67, provide for the employment of necessary assistants.

(b) The Commissioner of Rehabilitation Services shall be authorized to (1) enter into agreements with other state or federal agencies to carry out the purposes of this section and expend money for that purpose, and (2) on behalf of the state of Connecticut, develop matching programs or activities to secure federal grants or funds for the purposes of this section and may pledge or use funds supplied from the administrative costs fund, as provided in section 31-345, to finance the state’s share of the programs or activities.

(1967, P.A. 569, S. 1; P.A. 79-376, S. 40; P.A. 85-133, S. 1; P.A. 91-32, S. 4, 41; 91-339, S. 8, 55; P.A. 95-265, S. 1, 7; P.A. 96-216, S. 1, 5; P.A. 11-44, S. 47; June 12 Sp. Sess. P.A. 12-1, S. 84.)

History: P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 85-133 required that the commission adopt regulations on or before October 1, 1986, concerning the operations of the division of workers’ rehabilitation; P.A. 91-32 designated existing section as Subsec. (a), made technical changes and added Subsecs. (b) and (c), re method of financing cost of rehabilitation division and re director’s powers; P.A. 91-339 amended Subsec. (a) by requiring that the director be appointed by the chairman of the workers’ compensation commission, that the chairman approve the establishment of fees and that the director report to the chairman, and by authorizing the chairman to adopt regulations, deleted Subsec. (b), redesignated Subsec. (c) as Subsec. (b) and made technical changes; P.A. 95-265 amended Subsec. (a) by eliminating the Division of Workers Rehabilitation and the full-time salaried director, transferring to Workers Compensation Commission chairman the authority to establish rehabilitation programs, and to cap funds appropriated for rehabilitation program to no more than $550,000 and made technical corrections in Subsec. (b), effective July 1, 1995; P.A. 96-216 amended Subsec. (a) to make a technical correction concerning approval of the chairman before establishing fees and removed the limitation on the amount of funds used as grants to implement the section, effective June 4, 1996; P.A. 11-44 replaced “Workers’ Compensation Commission” with “Bureau of Rehabilitative Services” and replaced “chairman” with “director of the Bureau of Rehabilitative Services” and “director”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services” and replaced references to director of Bureau of Rehabilitative Services with “Commissioner of Rehabilitation Services”, effective July 1, 2012.



Section 31-283b and 31-283c - Financing of division and programs. Agreements with other state or federal agencies.

Sections 31-283b and 31-283c are repealed.

(1967, P.A. 569, S. 2, 3; 1971, P.A. 335; 1972, P.A. 294, S. 33; P.A. 77-119, S. 2; P.A. 79-376, S. 41; P.A. 81-469, S. 4, 8; P.A. 85-189, S. 2; P.A. 91-32, S. 40, 41; 91-339, S. 52, 55.)



Section 31-283d - Adjustment of salary of certain retired commissioners.

On July 1, 1971, the retirement salary of each person retired prior to July 1, 1965, under the provisions of section 31-283 or any predecessor statute shall be increased in the amount of that percentage of the monthly retirement salary being paid to him on June 30, 1967, which was provided under section 5-162b for members of the state employees retirement system who retired in the same year as such person. On July 1, 1972, and annually thereafter, the retirement salary of each such person shall be adjusted to reflect increases or decreases in the Consumer Price Index in the same manner and to the same extent that the retirement salary of persons retired under chapter 66 is adjusted under section 5-162c.

(1971, P.A. 639, S. 1.)



Section 31-283e - Election of retirement benefits.

Any compensation commissioner holding such office on July 1, 1971, may elect to be included within the provisions of sections 51-49, 51-50, 51-50a and 51-50b or to continue to be subject to the provisions of section 31-283.

(1971, P.A. 639, S. 8.)



Section 31-283f - Statistical Division.

(a) A Statistical Division shall be established within the Workers’ Compensation Commission. The division shall compile and maintain statistics concerning occupational injuries and diseases, voluntary agreements, status of claims and commissioners’ dockets. The division shall be administered by a full-time salaried director who shall be appointed by the chairman of the Workers’ Compensation Commission under the provisions of chapter 67. The director shall report to the chairman.

(b) Sufficient funding for the establishment and maintenance of the Workers’ Compensation Statistical Division shall be supplied from the Administrative Costs Fund, as provided in section 31-345.

(P.A. 81-407, S. 1–5; P.A. 91-339, S. 9, 55.)

History: P.A. 91-339 amended Subsec. (a) by adding provisions re full-time director and deleted Subsecs. (c) and (d) which had required formation of plan for efficient use of statistical division in compiling information and had established an advisory panel.



Section 31-283g - Education services for employees concerning the prevention of occupational diseases and injuries.

The Workers’ Compensation Commission shall provide, in convenient locations throughout the state, education services to employees concerning the prevention of occupational diseases and injuries, training for nonmanagement employees in workers’ compensation procedures and substantive rights, information to employers concerning known and suspected workplace hazards and training and information for medical professionals in workers’ compensation procedures, standards and requirements. The chairman shall be provided with sufficient staff to assist him in the performance of his duties. The chairman of the Workers’ Compensation Commission may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 82-94, S. 1, 3; P.A. 90-116, S. 4; P.A. 91-32, S. 6, 41; 91-339, S. 10, 55; P.A. 95-265, S. 2, 7.)

History: P.A. 82-94, S. 1, effective July 1, 1983; P.A. 90-116 added the provision of training and information for medical professionals in workers’ compensation among the division’s responsibilities; P.A. 91-32 designated existing section as Subsec. (a), made technical changes and added Subsec. (b) re method of financing costs of division of worker education; P.A. 91-339 added requirement that the director report to the chairman of the workers’ compensation commission, deleted Subsec. (b) re method of financing division operating expenses and programs and made technical changes; P.A. 95-265 eliminated the Division of Worker Education and the full-time salaried director, effective July 1, 1995.



Section 31-283h - Financing of Division of Worker Education.

Section 31-283h is repealed.

(P.A. 82-94, S. 2, 3; P.A. 85-189, S. 3; P.A. 91-32, S. 40, 41; 91-339, S. 52, 55.)



Section 31-284 - Basic rights and liabilities. Civil action to enjoin noncomplying employer from entering into employment contracts. Notice of availability of compensation.

(a) An employer who complies with the requirements of subsection (b) of this section shall not be liable for any action for damages on account of personal injury sustained by an employee arising out of and in the course of his employment or on account of death resulting from personal injury so sustained, but an employer shall secure compensation for his employees as provided under this chapter, except that compensation shall not be paid when the personal injury has been caused by the wilful and serious misconduct of the injured employee or by his intoxication. All rights and claims between an employer who complies with the requirements of subsection (b) of this section and employees, or any representatives or dependents of such employees, arising out of personal injury or death sustained in the course of employment are abolished other than rights and claims given by this chapter, provided nothing in this section shall prohibit any employee from securing, by agreement with his employer, additional compensation from his employer for the injury or from enforcing any agreement for additional compensation.

(b) Each employer who does not furnish to the chairman of the Workers’ Compensation Commission satisfactory proof of his solvency and financial ability to pay directly to injured employees or other beneficiaries compensation provided by this chapter shall insure his full liability under this chapter, other than his liability for assessments pursuant to sections 31-345 and 31-354 in one of the following ways: (1) By filing with the Insurance Commissioner in form acceptable to him security guaranteeing the performance of the obligations of this chapter by the employer; or (2) by insuring his full liability under this part, exclusive of any liability resulting from the terms of section 31-284b, in any stock or mutual companies or associations that are or may be authorized to take such risks in this state; or (3) by any combination of the methods provided in subdivisions (1) and (2) of this subsection as he may choose, subject to the approval of the Insurance Commissioner. If the employer fails to comply with the requirements of this subsection, an employee may bring an action against such employer for damages on account of personal injury sustained by such employee arising out of and in the course of his employment or on account of death resulting from personal injury so sustained, except that there shall be no liability under this section to an individual on the part of the employer if such individual held himself out to the employer as an independent contractor and the employer, in good faith, relied on that representation as well as other indicia of such status and classified such individual as an independent contractor. In case of an alleged noncompliance with the provisions of this subsection, a certificate of noncompliance under oath, by the chairman of the Workers’ Compensation Commission, shall constitute prima facie evidence of noncompliance.

(c) Each employer who does not furnish to the chairman of the Workers’ Compensation Commission satisfactory proof of his solvency and financial ability to pay directly to the State Treasurer the assessments required in sections 31-345 and 31-354 shall insure his full liability for the assessments in one of the following ways: (1) By filing with the Insurance Commissioner in form acceptable to him security guaranteeing the payment of the assessments by the employer; (2) by insuring his full liability for the assessments in any stock or mutual companies or associations that are or may be authorized to take such risks in this state; or (3) by any combination of the methods provided in subdivisions (1) and (2) of this subsection as he may choose, subject to the approval of the Insurance Commissioner. The payment of the assessments required under sections 31-345 and 31-354 is a condition of doing business in this state and failure to pay the assessments, when due, shall result in the denial of the privilege of doing business in this state or to self-insure under subsections (b) and (c) of this section. If the liability for the assessments is insured, the insurance shall be by endorsement to a policy meeting all of the requirements of the Insurance Commissioner, or by a separate policy insuring the liability for the assessments, and otherwise meeting all of the requirements of the Insurance Commissioner. In the case of any employer who files acceptable security guaranteeing the liability for the assessments, failure to pay the assessments, when due, shall result in the denial of the privilege to self-insure under subsections (b) and (c) of this section.

(d) Any employer to whom a certificate of self-insurance has been issued pursuant to this section who fails or is unable to pay any compensation mandated by the provisions of this chapter, thereby requiring payment from the Second Injury Fund pursuant to section 31-355, shall be prohibited from self-insuring his liability under this chapter for a period of ten years from the date of the payment. The employer shall be required during the ten-year period to insure his full liability under this part, exclusive of any liability resulting from the terms of section 31-284b, in any stock or mutual companies or associations that are or may be authorized to take such risks in this state. Failure to so insure his liability shall result in the denial of the privilege of doing business in this state.

(e) Whenever an employer fails to comply with the requirements of subsection (b) of this section, the Attorney General may bring a civil action in the superior court for the judicial district of Hartford to enjoin the employer, until such time as he fully complies with such requirements, from entering into any contracts of employment as a result of which he will employ additional employees.

(f) Each employer subject to the provisions of this chapter shall post, in a conspicuous place, a notice of the availability of compensation, in type of not less than ten-point boldface. The notice shall contain, at a minimum, the information required by regulations adopted pursuant to section 31-279.

(1949 Rev., S. 7417, 7418, 7419, 7453, 7461; 1949, S. 3038d, 3050d; 1958 Rev., S. 31-148, 31-149, 31-150, 31-180, 31-189; 1959, P.A. 580, S. 1–3, 15, 17, 20, 21; 1961, P.A. 491, S. 10; 1967, P.A. 842, S. 4; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 202, 348; P.A. 82-398, S. 2; P.A. 85-184, S. 2; 85-189, S. 1; 85-349, S. 1; P.A. 86-165; 86-403, S. 64, 132; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-32, S. 7, 41; 91-339, S. 11, 55; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-65, S. 1; 96-216, S. 2, 5.)

History: 1959 act increased fine from $100 to $250, required that fines be paid over to second injury and assurance fund or its successor and replaced references to specific sections, parts, etc. with references to chapter; 1961 act entirely replaced previous provisions; 1967 act added proviso protecting employee’s right to secure additional benefits from employer in Subsec. (a); P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that same department, effective January 1, 1979; P.A. 80-482 reinstated insurance division as an independent department with commissioner as its head following abolition of department of business regulation; P.A. 82-398 excluded liability resulting from terms of Sec. 31-284b in Subsec. (b)(2); P.A. 85-184 amended Subsec. (b) to require that proof of solvency be filed by employers with the board of compensation commissioners, rather than with an individual commissioner; P.A. 85-189 added Subsec. (c), which establishes the liability of employers for the assessments required for the various funds under workers’ compensation, and permits the purchasing of insurance for such liabilities; P.A. 85-349 added Subsec. (d), which prohibits employers from self-insuring their workers’ compensation liability for 10 years if payment from the second injury fund has been required; P.A. 86-165 added Subsec. (e), empowering the attorney general to bring a civil action to enjoin any employer who doesn’t comply with the issuance requirements of the section from entering into new employment contracts; P.A. 86-403 made technical change in Subsec. (c); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-32 made technical changes and added Subsec. (f) re notice of the availability of compensation; P.A. 91-339 changed “board of compensation commissioners” to “chairman of the workers’ compensation commission” and made technical changes; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-65 amended Subsec. (a) to exempt employers who comply with the requirements of Subsec. (b) from liability and amended Subsec. (b) to allow an employee to bring an action against an employer who fails to comply with the subsection, replacing provision imposing $1,000 fine; P.A. 96-216 amended Subsec. (b) to change the penalty for an employer from a fine to the penalties in Subsecs. (c) and (d) of Sec. 31-288, effective June 4, 1996, but failed to take effect, P.A. 96-65 having deleted the penalty provision in its entirety.

Cited. 3 CA 16; Id., 547; 5 CA 193. By granting immunity to employees from loss of consortium suits, statute does not violate due process clause of federal or state constitutions. Id., 369. Cited. 7 CA 296; 10 CA 618; 15 CA 615; 16 CA 660. Bars receipt of uninsured motorist’s benefits by plaintiff in receipt of workers’ compensation benefits from same circumstances. 19 CA 169. Cited. 24 CA 739; 25 CA 492; judgment reversed, see 222 C. 744. Does not bar employee in receipt of compensation benefits from also obtaining uninsured or underinsured motorist benefits reduced by compensation benefits paid or payable. Id., 651; judgment reversed, see 222 C. 769. Cited. 27 CA 800; 30 CA 630; 34 CA 521; 44 CA 1; 46 CA 346. Section, absent an exception, bars plaintiff from claiming underinsured motorist coverage under his employer’s policy despite fact that he is a named insured. 87 CA 416.

Cited. 27 CS 280. Action in negligence, against insurer of employer who has paid compensation to plaintiff employee for failure of insurer to inspect dangerous machinery in shop, is precluded by merger of identities of employer and insurer and policy of workmen’s compensation acts. 28 CS 1. Cited. 30 CS 126. An employer cannot be sued as a joint tortfeasor by a third party whom his employee is suing for negligence, absent a separate contractual relation with third party. 31 CS 322. The Workmen’s Compensation Act is not a bar to indemnity where such a right can be predicated on some legal relationship between the third party and employer giving rise to a duty on the part of the employer to the third party which is either contractually or tortiously breached. 32 CS 96. Cited. 38 CS 359; Id., 607; 39 CS 408; 42 CS 168.

Subsec. (a):

Cited. 176 C. 320; 179 C. 215. Personal injuries are compensable under workers’ compensation when incurred while walking from employer-furnished transportation to employer-furnished lodging. Id., 501. Cited. 189 C. 550; 196 C. 529. Did not bar plaintiff administrator’s wrongful death action where minor illegally hired in violation of public policy; 131 C. 157 overruled to the extent inconsistent. 203 C. 34. Cited. Id., 324; 205 C. 219; 208 C. 589; 209 C. 59; 218 C. 531; 220 C. 721; 221 C. 356. Construing uninsured motorist coverage as “exception” to workers’ compensation act is irreconcilable with language of section; judgment of appellate court in 25 CA 492 reversed. 222 C. 744. Section bars work-related claim for uninsured motorist benefits under insurance policy procured by employer including employer’s personal automobile liability insurance; judgment of appellate court in 25 CA 651 reversed. Id., 769. Cited. Id., 775; 223 C. 917; 226 C. 282; Id., 404; 227 C. 333; 234 C. 51; 235 C. 790. Employee not barred from recovering uninsured motorist coverage benefits against employer’s insurer in regard to accident occurring prior to effective date of P.A. 93-297. 238 C. 285. P.A. 93-297 cited. Id. Cited. 240 C. 694. Limitation on remedies under tort law is appropriate trade-off for benefits provided by workers’ compensation. 252 C. 215. Tort actions for emotional injuries that are not compensable under act are not barred by exclusivity provisions of act. 259 C. 729. Cause of action in tort against insurer for bad faith processing of compensation claim barred by exclusivity provision of section, and remedies are limited to those afforded under Secs. 31-288(b) and 31-300. 273 C. 487. Plaintiff’s assertion that intentional tort exception to section was applicable because defendant intentionally failed to correct several dangerous conditions which led to death of employee who was struck and killed after being sent to cut grass under roller coaster failed because evidence was not sufficient to establish intent to create an injury-causing situation. 277 C. 113. Assignment of plaintiff’s CUTPA action to an estate would transform the action into a wrongful death action that is barred by the exclusivity provision of Workers’ Compensation Act. 289 C. 1.

Cited. 2 CA 363; 3 CA 40; 6 CA 60; 28 CA 660; 32 CA 16; 45 CA 324; 46 CA 699. Employee is barred from bringing negligence claim against employer. 52 CA 1. Court applied standard of “substantial causative factor” to the affirmative defense of willful and serious misconduct, declining to apply a standard of “sole proximate cause”. 56 CA 215. Exception to exclusive remedy provision of Subsec. did not apply where plaintiff’s complaint did not allege that city of New Haven intended to injure plaintiff or that the city directed or authorized city employee to injure plaintiff. 92 CA 558. Defendants’ ordering deceased employees to enter oxygen-deficient manhole without safety equipment did not constitute willful misconduct because plaintiffs failed to establish substantial certainty of decedents’ deaths or that defendants knew of dangers of confined space entry. 100 CA 781. Although exclusivity provision speaks solely in terms of employers, the Supreme Court has extended provision’s protection in the context of the workers’ compensation claims process to insurers and third party administrators, therefore plaintiff’s action against “independent third party” is barred. 122 CA 230. Intoxication of the employee as cause of injury remains, as it has for nearly 100 years, an affirmative defense with the burden of proof resting on the employer. 136 CA 258.

Not a bar to an action for indemnification by a bailee against an employer where the action is based on breach of a warranty of fitness under the bailment contract. 32 CS 210. Cited. Id., 213. Breach of an independent duty is sufficient to overcome the defense based on the Workmen’s Compensation Act. Id., 214. In absence of special relationship, workmen’s compensation is the exclusive remedy against an employer. 35 CS 268. Cited. 38 CS 324; 39 CS 250. Police officer struck by uninsured motorist while directing traffic in course of his employment was not “occupying” a motor vehicle for purposes of Sec. 38a-336(f) and is therefore limited to workers’ compensation benefits. 51 CS 326; judgment affirmed, see 117 CA 656.



Section 31-284a - State contracting with private insurance carrier. Duties and powers of Commissioner of Administrative Services.

(a) Notwithstanding the provisions of sections 4a-19 and 4a-20 to the contrary, the Commissioner of Administrative Services shall solicit proposals from any management firm engaged in the business of administering workers’ compensation claims, or from any authorized mutual insurance company or stock company or subsidiary thereof writing workers’ compensation or employer’s liability insurance in this state, for the purposes of administering the workers’ compensation claims filed against the state, or of insuring the state’s full liability under workers’ compensation and administering such claims. The commissioner may, at said commissioner’s discretion, reject any or all of such proposals if they are deemed to be inadequate to effectively serve the needs of the state concerning workers’ compensation.

(b) The Commissioner of Administrative Services may exclude from participation in the state workers’ compensation managed care program any medical provider found, through a systematic program of utilization review, to exceed generally accepted standards of the scope, duration or intensity of services rendered to patients with similar diagnostic characteristics. The state shall not make any payment to a facility owned in whole or in part by the referring practitioner.

(c) The Commissioner of Administrative Services shall have sole responsibility for establishing procedures for all executive branch agencies participating in the state of Connecticut workers’ compensation program, except that all mandatory subjects of collective bargaining pertaining to modified or alternative duty shall continue to be governed by the provisions of chapter 68.

(P.A. 81-469, S. 1, 8; P.A. 93-228, S. 5, 35; May Sp. Sess. P.A. 04-2, S. 29; P.A. 12-205, S. 23.)

History: P.A. 93-228 added Subsec. (b) re commissioner of administrative services’ regulatory power and designated existing language as Subsec. (a), effective July 1, 1993; May Sp. Sess. P.A. 04-2 amended Subsec. (a) to make technical changes and to delete provision re S.A. 81-22, and added Subsec. (c) to vest Commissioner of Administrative Services with sole authority for establishing procedures for executive branch agencies re state workers’ compensation program, except mandatory collective bargaining re modified or alternative duty, effective July 1, 2004; P.A. 12-205 amended Subsec. (b) to delete provision re adoption of regulations establishing fees payable by the state, effective July 1, 2012.



Section 31-284b - Employer to continue insurance coverage or welfare plan payments for employees eligible to receive workers’ compensation. Use of Second Injury Fund.

(a) In order to maintain, as nearly as possible, the income of employees who suffer employment-related injuries, any employer who provides accident and health insurance or life insurance coverage for any employee or makes payments or contributions at the regular hourly or weekly rate for full-time employees to an employee welfare plan, shall provide to the employee equivalent insurance coverage or welfare plan payments or contributions while the employee is eligible to receive or is receiving compensation pursuant to this chapter, or while the employee is receiving wages under a provision for sick leave payments for time lost due to an employment-related injury. As used in this section, “income” means all forms of remuneration to an individual from his employment, including wages, accident and health insurance coverage, life insurance coverage and employee welfare plan contributions and “employee welfare plan” means any plan established or maintained for employees or their families or dependents, or for both, for medical, surgical or hospital care benefits.

(b) An employer may provide such equivalent accident and health or life insurance coverage or welfare plan payments or contributions by: (1) Insuring his full liability under this section in any stock or mutual companies or associations that are or may be authorized to take such risks in this state; (2) creating an injured employee’s plan as an extension of any existing plan for working employees; (3) self-insurance; or (4) by any combination of the methods provided in subdivisions (1) to (3), inclusive, of this subsection that he may choose.

(c) In the case of an employee welfare plan, an employer may provide equivalent protection by making payments or contributions for such hours of contributions established by the trustees of the employee welfare plan as necessary to maintain continuation of such insurance coverage when the amount is less than the amount of regular hourly or weekly contributions for full-time employees.

(d) In any case where compensation payments to an individual for total incapacity under the provisions of section 31-307 continue for more than one hundred four weeks, the cost of accident and health insurance or life insurance coverage after the one-hundred-fourth week shall be paid out of the Second Injury Fund in accordance with the provisions of section 31-349.

(e) Accident and health insurance coverage may include, but shall not be limited to, coverage provided by insurance or directly by the employer for the following health care services: Medical, surgical, dental, nursing and hospital care and treatment, drugs, diagnosis or treatment of mental conditions or alcoholism, and pregnancy and child care.

(P.A. 82-398, S. 3; P.A. 86-403, S. 99, 132; P.A. 91-32, S. 8, 41; 91-339, S. 12.)

History: P.A. 86-403 made technical change in Subsec. (b), substituting “mutual” for “municipal” companies; P.A. 91-32 added definition of “income” to Subsec. (a) and made technical changes; P.A. 91-339 changed “employee welfare fund” to “employee welfare plan”, added a definition of the latter term in Subsec. (a) and deleted the reference to Sec. 31-53 in Subsec. (a).

Cited. 16 CA 660. Dependents’ benefits are part of workers’ income to be maintained by employer. 24 CA 234. Cited. 40 CA 409. Cited. 44 CA 397. Board incorrectly interpreted section as requiring city to continue insurance coverage for plaintiff and his family once plaintiff’s compensation payments under Sec. 7-433c ended. 61 CA 9. Definition of “compensation” in Sec. 31-293 inapplicable to section as it existed on date of plaintiff’s injury. Id. Payments by city for plaintiff’s medical care did not constitute compensation payment required by statute or regulation and did not trigger benefits under section. Id.

Subsec. (a):

Cited. 214 C. 394.

Term “compensation payments” as used in subsection as it existed on date of plaintiff’s injury does not include payments for medical care after the indemnity compensation period has ceased. 61 CA 9. Term “compensation payments” as used in Subsec. does not include payments for medical care after the indemnity compensation period has ceased. Plaintiff accordingly was not entitled to benefits pursuant to section. 81 CA 339.

Subsec. (b):

Authorizes employer to meet its workers’ compensation obligations under Ch. 568 by enumerated methods, including self-insurance. 247 C. 442.



Section 31-284c - Complaints of violations. Hearing. Findings and award. Appeal.

Any employee eligible to receive or receiving workers’ compensation may file a complaint alleging violation of the provisions of section 31-284b with the workers’ compensation commissioner. The commissioner shall hold a hearing in accordance with the provisions of sections 31-297 and 31-298. After the hearing, the commissioner shall send to each party a written copy of his findings and award in accordance with the provisions of section 31-300. The provisions of section 31-300 concerning finality of the award and an execution issued upon the award shall be applicable to an award made pursuant to this section. Any appeal of an award of the commissioner under this section shall be taken in accordance with the provisions of section 31-301. The commissioner, in awarding benefits for temporary and permanent partial and total disability, shall require the provision of equivalent insurance coverage or contribution to an employee welfare plan, as provided in section 31-284b, for the period of the injured employee’s eligibility to receive benefits under this chapter.

(P.A. 82-398, S. 5; P.A. 91-339, S. 13.)

History: P.A. 91-339 required the commissioner to send each party a written copy of his findings and changed “employee welfare fund” to “employee welfare plan”.



Section 31-285 - Substitute systems of compensation.

With the approval of the state Insurance Commissioner, any employer may enter into an agreement with his employees to provide a system of compensation, benefit and insurance in lieu of the compensation and insurance provided by this chapter. No such substitute system shall be approved unless it confers benefits upon injured employees at least equivalent to the benefits provided by this chapter, nor shall any such substitute system be approved which contains an obligation of employees to join in it as a condition of employment unless it contains equitable provision for the withdrawal of employees from it and the distribution of its assets. If any such system requires contributions from employees, it shall not be approved unless it confers benefits in addition to those provided under this chapter at least commensurate with such contributions. The Insurance Commissioner, having given his approval of such substitute system, shall have over it all the jurisdiction given him by sections 38a-14 and 38a-17 over insurance companies. He may withdraw his approval upon reasonable notice to the employer and order a distribution of the assets, subject to the right of any party in interest to take an appeal to the superior court for the judicial district of Hartford.

(1949 Rev., S. 7452; 1958 Rev., S. 31-179; 1961, P.A. 491, S. 25; P.A. 77-614, S. 163, 610; P.A. 78-280, S. 6, 127; P.A. 80-482, S. 203, 348; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: 1961 act entirely replaced previous provisions; P.A. 77-614 made insurance department a division within the department of business regulation with insurance commissioner as its head, effective January 1, 1979; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 80-482 reinstated insurance division as independent department with insurance commissioner as its head following abolition of department of business regulation; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 23 CS 298.



Section 31-286 - Certificate of employer’s compliance.

Any employer who has complied with the provisions of section 31-285 by entering into an agreement with his employees to provide a system of compensation, benefit and insurance in lieu of the compensation and insurance provided by this chapter, which agreement has been approved by the Insurance Commissioner, or any employer who has complied with the provisions of section 31-284 by filing with the Insurance Commissioner security guaranteeing the performance of his obligation under this chapter or by insuring his full liability or by a combination of the two last-named methods approved by the Insurance Commissioner, may file, in the office of the commissioner who may have jurisdiction in case of injury, a certificate of the Insurance Commissioner stating that such substitute system has been approved or that such security guaranteeing the performance of the obligations of this chapter has been filed with and accepted by the Insurance Commissioner or that a combination of the methods stated in section 31-284 has been approved. Any employer who has insured his full liability may file a certificate, in the manner prescribed in section 31-348, setting forth such fact and stating the date of expiration of such insurance, which certificate shall thereupon become a part of the records of the office of such compensation commissioner.

(1949 Rev., S. 7462; 1958 Rev., S. 31-182; 1961, P.A. 491, S. 42; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 204, 348.)

History: 1961 act entirely replaced previous provisions; P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department and abolished department of business regulation.



Section 31-286a - Insurance requirements for contractors on public works projects and renewals of state business licenses.

(a) Notwithstanding any provision of any general statute, special act, charter or ordinance, neither the state, or its agents, nor any political subdivision of the state, or its agents, may enter into any contract on or after October 1, 1986, for the construction, remodeling, refinishing, refurbishing, rehabilitation, alteration or repair of any public works project before receiving from each of the other parties to such contract (1) sufficient evidence of compliance with the workers’ compensation insurance and self-insurance requirements of subsection (b) of section 31-284, and (2) a current statement from the State Treasurer that, to the best of his knowledge and belief, as of the date of the statement, the particular party was not liable to the state for any workers’ compensation payments made pursuant to section 31-355.

(b) On and after October 1, 1986, no state department, board or agency may renew a license or permit to operate a business in this state unless the applicant first presents sufficient evidence of current compliance with the workers’ compensation insurance coverage requirements of section 31-284.

(c) This section shall not be construed to create any liability on the part of the state or any political subdivision thereof to pay workers’ compensation benefits or to indemnify the Second Injury Fund, any employer or any insurer who pays workers’ compensation benefits.

(d) For purposes of this section, “sufficient evidence” means (1) a certificate of self-insurance issued by a workers’ compensation commissioner pursuant to section 31-284, (2) a certificate of compliance issued by the Insurance Commissioner pursuant to section 31-286, (3) a certificate of insurance issued by any stock or mutual insurance company or mutual association authorized to write workers’ compensation insurance in this state or its agent, or (4) in lieu of a physical certificate of insurance being presented for the issuance or renewal of licenses and permits issued by the Department of Consumer Protection or the Department of Public Health, the entrance by the applicant on the renewal form of the name of the insurer, insurance policy number, effective dates of coverage, and a certification that the same is truthful and accurate.

(P.A. 86-87; P.A. 91-207, S. 2, 9; P.A. 09-104, S. 1; P.A. 10-9, S. 9; P.A. 11-242, S. 18.)

History: P.A. 91-207 made a technical change to fund’s name in Subsec. (c); P.A. 09-104 amended Subsec. (d) by adding Subdiv. (4) re entrance of specified information on Department of Consumer Protection license or permit renewal form in lieu of presentation of physical certificate of insurance and by making technical changes, effective June 2, 2009; P.A. 10-9 amended Subsec. (d)(4) to change “renewals” to “the issuance or renewal” of licenses and permits, effective May 5, 2010; P.A. 11-242 amended Subsec. (d)(4) by adding reference to Department of Public Health.



Section 31-286b - Proof of workers’ compensation coverage prior to issuance of building permit, condition.

(a) Prior to issuing a building permit pursuant to section 29-263 to any person other than a sole proprietor or property owner unless such sole proprietor or property owner is acting as a general contractor or principal employer, a local building official shall require proof of workers’ compensation coverage for all employees, as defined in section 31-275, who are employed by an employer, as defined in said section, who are engaged to perform services on the site of the construction project for which the permit was issued.

(b) As used in subsection (a) of this section, “proof of workers’ compensation coverage” means (1) a written certificate of insurance provided by the general contractor or principal employer, (2) a certificate from the Workers’ Compensation Commissioner indicating that the general contractor or principal employer has properly chosen not to obtain workers’ compensation coverage pursuant to section 31-275, or (3) if a property owner or sole proprietor intends to act as a general contractor or principal employer, a written certificate of insurance or a sworn notarized affidavit, which he shall provide, stating that he will require proof of workers’ compensation insurance for all those employed on the job site in accordance with the provisions of this chapter. A local building official shall require proof of workers’ compensation coverage only at the time of the general contractor’s or principal employer’s initial application.

(P.A. 95-277, S. 7, 19; P.A. 96-216, S. 4, 5.)

History: P.A. 95-277 effective July 1, 1995; P.A. 96-216 made existing language Subsec. (a) and excepted certain sole proprietors and property owners from proof requirements and removed $100,000 limitation and property owner certification requirement and added Subsec. (b), defining “proof of workers’ compensation coverage”, effective June 4, 1996.



Section 31-287 - Provisions required in liability insurance policies.

No policy of insurance against liability under this chapter, except as provided in section 31-284, shall be made unless the same covers the entire liability of the employer thereunder and contains an agreement by the insurer that, as between the employee and the insurer, notice or knowledge of the occurrence of injury by the insured shall be deemed notice or knowledge by the insurer, that jurisdiction of the insured for the purposes of this chapter shall be jurisdiction of the insurer and the insurer shall in all things be bound by and subject to the findings, awards and judgments rendered against such insured; and also that, if the insured becomes insolvent or is discharged in bankruptcy during the period that the policy is in operation, or the compensation, or any part of it, is due and unpaid or if an execution upon a judgment for compensation is returned unsatisfied, an injured employee or other person entitled to compensation under the provisions of this chapter may enforce his claim to compensation against the insurer to the same extent that the insured could have enforced his claim against such insurer had he paid compensation.

(1949 Rev., S. 7454; 1958 Rev., S. 31-181; 1959, P.A. 580, S. 16; 1961, P.A. 491, S. 41.)

History: 1959 act revised applicability re employer’s insurance by reducing number of regular employees from three to two and replaced references to specific sections and parts with references to chapter; 1961 act entirely replaced previous provisions.

Cited. 37 CA 835.

Cited. 28 CS 4.



Section 31-288 - Additional liability. Penalty for undue delay, noncompliance with insurance requirements and for defrauding workers’ compensation insurance carrier. Notice of penalty to Attorney General and State Treasurer. Payment. Civil action for nonpayment.

(a) If an employer wilfully fails to conform to any other provision of this chapter, he shall be fined not more than two hundred fifty dollars for each such failure.

(b) (1) Whenever through the fault or neglect of an employer or insurer, the adjustment or payment of compensation due under this chapter is unduly delayed, such employer or insurer may be assessed by the commissioner hearing the claim a civil penalty of not more than one thousand dollars for each such case of delay, to be paid to the claimant. (2) Whenever either party to a claim under this chapter has unreasonably, and without good cause, delayed the completion of the hearings on such claim, the delaying party or parties may be assessed a civil penalty of not more than five hundred dollars by the commissioner hearing the claim for each such case of delay. Any appeal of a penalty assessed pursuant to this subsection shall be taken in accordance with the provisions of section 31-301.

(c) Whenever an investigator in the investigations unit of the office of the State Treasurer, whether initiating an investigation at the request of the custodian of the Second Injury Fund, the Workers’ Compensation Commission, or a commissioner, finds that an employer is not in compliance with the insurance and self-insurance requirements of subsection (b) of section 31-284, such investigator shall issue a citation to such employer requiring him to obtain insurance and fulfill the requirements of said section and notifying him of the requirement of a hearing before the commissioner and the penalties required under this subsection. The investigator shall also file an affidavit advising the commissioner of the citation and requesting a hearing on such violation. The commissioner shall conduct a hearing, after sufficient notice to the employer and within thirty days of the citation, wherein the employer shall be required to present sufficient evidence of his compliance with said requirements. Whenever the commissioner finds that the employer is not in compliance with said requirements he shall assess a civil penalty of not less than five hundred dollars per employee or five thousand dollars, whichever is less and not more than fifty thousand dollars against the employer.

(d) In addition to the penalties assessed pursuant to subsection (c) of this section, the commissioner shall assess an additional penalty of one hundred dollars for each day after the finding of noncompliance that the employer fails to comply with the insurance and self-insurance requirements of subsection (b) of section 31-284. Any penalties assessed under the provisions of this subsection shall not exceed fifty thousand dollars in the aggregate.

(e) The chairman of the Workers’ Compensation Commission shall notify the State Treasurer and the Attorney General of the imposition of any penalty, the date it was imposed, the amount and whether there has been an appeal of said penalty. Any civil penalty order issued pursuant to subsection (c) or (d) of this section shall state that payment shall be made to the Second Injury Fund of the State Treasurer, and that failure to pay within ninety days may result in civil action to double the penalty. The State Treasurer shall collect any penalty owed, and if the penalty is not paid within ninety days, the State Treasurer shall notify the chairman of the Workers’ Compensation Commission and the Attorney General so that civil action may be brought pursuant to section 31-289. Any appeal of a penalty assessed pursuant to the provisions of subsections (c) and (d) of this section shall be taken in accordance with the provisions of section 31-301. The chairman shall adopt regulations for the commissioners to use in setting fines which shall require the commissioners to take into account the nature of the employer’s business and his number of employees.

(f) When any employer knowingly and wilfully fails to comply with the insurance and self-insurance requirements of subsection (b) of section 31-284, such employer, if he is an owner, in the case of a sole proprietorship, a partner, in the case of a partnership, a principal, in the case of a limited liability company or a corporate officer, in the case of a corporation, shall be guilty of a class D felony.

(g) Any employer who (1) has failed to meet the requirements of subsection (b) or (c) of section 31-284, or (2) with the intent to injure, defraud or deceive any insurance company insuring the liability of such employer under this chapter or the state of Connecticut because of failure to pay workers’ compensation assessments in accordance with the provisions of section 31-345 or Second Injury Fund assessments in accordance with the provisions of section 31-354, (A) knowingly misrepresents one or more employees as independent contractors, or (B) knowingly provides false, incomplete or misleading information to such company concerning the number of employees, for the purpose of paying a lower premium on a policy obtained from such company, shall be guilty of a class D felony and shall be subject to a stop work order issued by the Labor Commissioner in accordance with section 31-76a.

(1961, P.A. 491, S. 11; P.A. 84-299, S. 1; P.A. 86-174, S. 1; P.A. 93-228, S. 6, 35; 93-419, S. 7, 9; P.A. 95-277, S. 1, 19; P.A. 96-267, S. 26; P.A. 07-80, S. 2; 07-89, S. 1; P.A. 10-12, S. 2.)

History: P.A. 84-299 added Subsec. (b), providing for penalties of up to $500 for each case by a party of undue delay in the completion of hearings or the adjustment or payment of compensation; P.A. 86-174 added Subsec. (c), establishing a civil penalty to be assessed against employers who don’t comply with the insurance requirements of Sec. 31-284; P.A. 93-228 added Subsec. (d) to provide that employer which defrauds its workers’ compensation insurance carrier for the purpose of paying a lower premium is guilty of a class D felony, effective July 1, 1993; P.A. 93-419 made technical changes in Subsec. (b), effective July 1, 1993; P.A. 95-277 amended Subsec. (c) to provide for specific procedures, penalties and hearings associated with the failure of an employer to comply with insurance and self-insurance requirements, to make assessment of civil penalty mandatory, to impose minimum penalty of not less than $500 per employee or $5,000 whichever is less and to increase maximum penalty from $10,000 to $50,000, inserted new Subsecs. (d) re additional penalty after the noncompliance finding, (e) re monthly transfer of penalty funds by the chairman of the Workers’ Compensation Commission to the custodian of the Second Injury Fund, appeal procedure and regulations to use in setting fines, and (f) classifying knowing and wilful violations as a class D felony and relettered the existing Subsecs. (d) to (f), effective July 1, 1995; P.A. 96-267 amended Subsec. (e) to require the chairman to notify the State Treasurer and Attorney General when penalties are imposed and when penalties are not paid within 90 days to give notice of the prescribed method of payment and to give notice of potential double penalties for nonpayment; P.A. 07-80 amended Subsec. (b) by increasing penalty for undue delay of payment or adjustment of compensation by employer or insurer and making technical changes; P.A. 07-89 amended Subsec. (g) by extending penalty under subsection to failure to meet requirements of Sec. 31-284(b), subjecting violators to stop work order and making technical changes; P.A. 10-12 amended Subsec. (g) by adding reference to Sec. 31-284(c) in Subdiv. (1) and by adding “or the state of Connecticut because of failure to pay workers’ compensation assessments in accordance with the provisions of section 31-345 or Second Injury Fund assessments in accordance with the provisions of section 31-354” in Subdiv. (2).

See Sec. 52-570e re action for damages resulting from violation of chapter.

Subsec. (b):

Subdiv. (2): Imposing a sanction on plaintiff’s counsel who was late for a hearing violated plaintiff’s right to fundamental fairness since commissioner did not conduct a hearing on the matter nor did she provide plaintiff with a meaningful opportunity to be heard thereon and therefore the record is bereft of any evidence to support the imposition of the sanction. 130 CA 280.



Section 31-289 - Disposition of fines and penalties.

Violations under section 31-284 and subsection (a) of section 31-288 shall be prosecuted in the appropriate court. Any fines or penalties collected under the provisions of sections 31-284 and 31-288 shall be paid over to the Second Injury Fund or its successor.

(1961, P.A. 491, S. 12; P.A. 84-299, S. 2; P.A. 91-207, S. 3, 9.)

History: P.A. 84-299 provided that penalties collected pursuant to “subsection (a)” of section 31-288 shall be paid into the second injury and compensation assurance fund; P.A. 91-207 made a technical change in fund’s name.



Section 31-289a - Civil action to recover civil penalties. Privileged assignment for trial.

(a) If any civil penalty imposed pursuant to any provision of this chapter is not paid within ninety days of its imposition by a workers’ compensation commissioner, or within ninety days of the final disposition of an appeal, as the case may be, the chairman of the Workers’ Compensation Commission shall immediately notify the Attorney General of such failure to pay. Upon such notification, the Attorney General may bring a civil action in the name of the state of Connecticut in the superior court for the judicial district where the commissioner imposed the civil penalty, to recover double the amount of the civil penalty together with reasonable attorney’s fees and costs as taxed by the court. Any recovery under this section shall be disbursed in the same manner as recoveries pursuant to section 31-355.

(b) An affidavit sworn to or affirmed by the chairman of the Workers’ Compensation Commission, or by the commissioner who imposed the civil penalty referred to in the affidavit, stating the name of the commissioner who imposed the civil penalty, the amount of the civil penalty, the name of the violator against whom the civil penalty was imposed, whether or not an appeal was taken, the disposition of the appeal and whether or not the penalty was paid, shall constitute prima facie proof of the facts contained in the affidavit. Copies of the records of the Workers’ Compensation Commission, or of any commissioner, certified by said chairman or by the commissioner having custody of the records, containing the name of the commissioner who imposed a civil penalty, the amount of the civil penalty, the name of the violator against whom the civil penalty was imposed, whether or not an appeal was taken, the disposition of the appeal and whether or not the penalty was paid, shall constitute prima facie proof of the facts contained in the records.

(c) Civil actions pursuant to this section shall be privileged in their assignment for trial.

(P.A. 86-174, S. 2; P.A. 91-339, S. 14, 55.)

History: P.A. 91-339 changed “board of compensation commissioners” to “workers’ compensation commission” and changed “workers’ compensation commissioner” to “commissioner”.



Section 31-289b - Civil action to enjoin noncomplying employer from conducting business in the state.

Whenever an employer wilfully fails to comply with the requirements of this chapter, the Attorney General may bring a civil action in the superior court for the judicial district of Hartford to enjoin the employer from conducting business in this state until the employer fully complies with the requirements of this chapter.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-228, S. 27, 35; P.A. 95-220, S. 4–6; P.A. 96-267, S. 27.)

History: P.A. 93-228 effective July 1, 1993. (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public acts of the 1993 session of the general assembly, to take effect September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-267 deleted the word “repeatedly” which modified “fails to comply”.



Section 31-290 - Obligations not to be evaded.

No contract, expressed or implied, no rule, regulation or other device shall in any manner relieve any employer, in whole or in part, of any obligation created by this chapter, except as herein set forth.

(1949 Rev., S. 7455; 1958 Rev., S. 31-183; 1961, P.A. 491, S. 43.)

History: 1961 act entirely replaced previous provisions.

Subsec. (b):

In making award under this subsec., commissioner required to make “due allowance” under Sec. 31-314 for any sum paid by employer. 49 CA 66.



Section 31-290a - Discharge or discrimination prohibited. Right of action.

(a) No employer who is subject to the provisions of this chapter shall discharge, or cause to be discharged, or in any manner discriminate against any employee because the employee has filed a claim for workers’ compensation benefits or otherwise exercised the rights afforded to him pursuant to the provisions of this chapter.

(b) Any employee who is so discharged or discriminated against may either: (1) Bring a civil action in the superior court for the judicial district where the employer has its principal office for the reinstatement of his previous job, payment of back wages and reestablishment of employee benefits to which he would have otherwise been entitled if he had not been discriminated against or discharged and any other damages caused by such discrimination or discharge. The court may also award punitive damages. Any employee who prevails in such a civil action shall be awarded reasonable attorney’s fees and costs to be taxed by the court; or (2) file a complaint with the chairman of the Workers’ Compensation Commission alleging violation of the provisions of subsection (a) of this section. Upon receipt of any such complaint, the chairman shall select a commissioner to hear the complaint, provided any commissioner who has previously rendered any decision concerning the claim shall be excluded. The hearing shall be held in the workers’ compensation district where the employer has its principal office. After the hearing, the commissioner shall send each party a written copy of his decision. The commissioner may award the employee the reinstatement of his previous job, payment of back wages and reestablishment of employee benefits to which he otherwise would have been eligible if he had not been discriminated against or discharged. Any employee who prevails in such a complaint shall be awarded reasonable attorney’s fees. Any party aggrieved by the decision of the commissioner may appeal the decision to the Appellate Court.

(P.A. 84-300, S. 1, 2.)

Cited. 24 CA 362. Cited. 28 CA 660. Cited. 33 CA 490. Cited. 34 CA 708. Cited. 40 CA 577. Cited. 43 CA 1. Reaffirmed prior rulings that plaintiff has burden of proving discrimination by a fair preponderance of the evidence. 52 CA 570. Where plaintiff offered no evidence to raise an inference of discrimination and failed to present a genuine issue of material fact as to the reason for termination, trial court properly found that a trier of fact could not find discriminatory intent as required under the statute. 64 CA 263. Plaintiff must present sufficient evidence that there was a causal connection between the exercise of his right to workers’ compensation benefits and the termination of his employment. Statute does not create liability for all torts and does not create a statutory basis for the abrogation of governmental immunity as to other torts. 108 CA 710.

Subsec. (a):

Section contains no requirement that any particular word be used in terminating an employee’s employment. Standard for proof of a retaliatory discharge. 49 CA 66.

Subsec. (b):

Cited. 219 C. 314. Subdiv. (1) cited. 232 C. 91. Subdiv. (2) cited. Id.

Subdiv. (2) cited. 41 CA 116. Subject matter jurisdiction cannot be waived by consent and therefore a stipulation between plaintiff and defendant cannot deprive commissioner of jurisdiction over plaintiff’s claim. 49 CA 114.



Section 31-290b - Penalty for false statement.

Section 31-290b is repealed.

(P.A. 85-602, S. 1, 4; P.A. 90-244, S. 2.)



Section 31-290c - Fraudulent claim or receipt of benefits. Penalties.

(a) Any person or his representative who makes or attempts to make any claim for benefits, receives or attempts to receive benefits, prevents or attempts to prevent the receipt of benefits or reduces or attempts to reduce the amount of benefits under this chapter based in whole or in part upon (1) the intentional misrepresentation of any material fact including, but not limited to, the existence, time, date, place, location, circumstances or symptoms of the claimed injury or illness or (2) the intentional nondisclosure of any material fact affecting such claim or the collection of such benefits, shall be guilty of a class C felony if the amount of benefits claimed or received, including but not limited to, the value of medical services, is less than two thousand dollars, or shall be guilty of a class B felony if the amount of such benefits exceeds two thousand dollars. Such person shall also be liable for treble damages in a civil proceeding under section 52-564.

(b) Any person, including an employer, who intentionally aids, abets, assists, promotes or facilitates the making of, or the attempt to make, any claim for benefits or the receipt or attempted receipt of benefits under this chapter by another person in violation of subsection (a) of this section shall be liable for the same criminal and civil penalties as the person making or attempting to make the claim or receiving or attempting to receive the benefits.

(P.A. 90-244.)

Cited. 45 CA 324. Section does not afford a private right of action; rather, it confers on individuals the right to bring an action for statutory theft under Sec. 52-564. 138 CA 93.



Section 31-290d - Workers’ compensation fraud unit.

(a) There shall be a workers’ compensation fraud unit within the office of the Chief State’s Attorney in the Division of Criminal Justice. The unit, under the supervision of the Chief State’s Attorney, may, upon receipt of a complaint, at the request of the chairman of the Workers’ Compensation Commission or on its own initiative, investigate cases of alleged fraud involving any claim for benefits, any receipt or payment of benefits, or the insurance or self-insurance of liability under sections 31-275 to 31-355a, inclusive. Upon conclusion of the investigation, the Chief State’s Attorney shall take appropriate action to enforce the laws of this state.

(b) The workers’ compensation fraud unit shall submit a quarterly report detailing its activities to the chairman and the Advisory Board of the Workers’ Compensation Commission and to the Insurance Commissioner.

(c) The cost of the workers’ compensation fraud unit shall be appropriated by the General Assembly as an expense of the Workers’ Compensation Commission and shall be paid from the Workers’ Compensation Administration Fund established under section 31-344a. The unit shall not engage in nor be assigned any duties or responsibilities other than those authorized by or necessary to carry out the provisions of this section.

(P.A. 92-173; P.A. 00-211, S. 2.)

History: P.A. 00-211 amended Subsec. (b) to require quarterly reports to be submitted to the Insurance Commissioner.



Section 31-291 - Principal employer, contractor and subcontractor.

When any principal employer procures any work to be done wholly or in part for him by a contractor, or through him by a subcontractor, and the work so procured to be done is a part or process in the trade or business of such principal employer, and is performed in, on or about premises under his control, such principal employer shall be liable to pay all compensation under this chapter to the same extent as if the work were done without the intervention of such contractor or subcontractor. The provisions of this section shall not extend immunity to any principal employer from a civil action brought by an injured employee or his dependent under the provisions of section 31-293 to recover damages resulting from personal injury or wrongful death occurring on or after May 28, 1988, unless such principal employer has paid compensation benefits under this chapter to such injured employee or his dependent for the injury or death which is the subject of the action.

(1949 Rev., S. 7423; 1958 Rev., S. 31-154; 1961, P.A. 491, S. 13; P.A. 88-226, S. 1, 2.)

History: 1961 act entirely replaced previous provisions; P.A. 88-226 added the provision limiting the immunity for principal employers.

Cited. 6 CA 60. Cited. 10 CA 261. Cited. 15 CA 806. Purpose. 48 CA 449. Specific meaning of “control”. Id.

Where employee’s injuries are compensable, it is improper under statute for the court or compensation commissioner to determine question of liability between employer, contractor and subcontractor defendants. 1 CS 78. Remodeling and installing fixtures as a “part or process in the trade or business” of a department store discussed. 9 CS 429. Where a third person was permitted to conduct a nonprofit cafeteria for the convenience of employees, the cafeteria was not “a part or process in the trade or business” of the employer. 12 CS 203. To satisfy statute, work must be carried on in some defined physical area within observation of principal employer affording opportunity, by sufficient oversight, to prevent or minimize danger. 27 CS 281. Cited. 30 CS 330. Cited. 42 CS 168.



Section 31-291a - Method of computing workers’ compensation premiums for construction contractors.

On or before July 1, 1996, the rating organization licensed pursuant to section 38a-672 shall file with the Insurance Commissioner a method of computing workers’ compensation premiums which does not discriminate against or penalize employers in the construction industry solely because they pay higher wages than other employers to workers in the same job classification. Such method shall grant premium credits to construction contractors (1) who have workers’ compensation insurance policies in which at least fifty per cent of the premium is attributable to construction classifications and (2) whose experience modification is unity or less as of July 1, 1996. Such credits shall apply to workers’ compensation insurance policies issued or renewed on or after July 1, 1996.

(P.A. 95-262, S. 1, 3.)

History: P.A. 95-262 effective July 6, 1995.



Section 31-291b - Method of computing workers’ compensation premiums for volunteer staff of municipality or volunteer ambulance service.

On or before October 1, 2009, the rating organization licensed pursuant to section 38a-672 shall file with the Insurance Commissioner a method of calculating workers’ compensation premiums for volunteer staff which does not base such premium calculation primarily on the number of ambulances owned by the municipality or volunteer ambulance service. Such method shall be based primarily on ambulance usage and shall apply to workers’ compensation insurance policies issued or renewed on or after October 1, 2009. Ambulance usage shall be determined by the estimated number of calls responded to annually. For purposes of this section, “municipality or volunteer ambulance service” means a volunteer organization or municipality licensed by the Commissioner of Public Health to transport patients.

(P.A. 09-88, S. 1.)

History: P.A. 09-88 effective June 2, 2009.



Section 31-292 - Liability of employer for worker lent to or employed by another.

When the services of a worker are temporarily lent or let on hire to another person by the person with whom the worker has entered into a contract of service, the latter shall, for the purposes of this chapter, be deemed to continue to be the employer of such worker while he is so lent or hired by another.

(1949 Rev., S. 7424; 1958 Rev., S. 31-155; 1961, P.A. 491, S. 14; P.A. 79-376, S. 42.)

History: 1961 act entirely replaced previous provisions; P.A. 79-376 substituted “worker” for “workmen”.

Cited. 22 CS 163.



Section 31-293 - Liability of third persons to employer and employee. Limitations on liability of architects and engineers. Limitations on liability of insurers, self-insurance service organizations and unions relating to safety matters.

(a) When any injury for which compensation is payable under the provisions of this chapter has been sustained under circumstances creating in a person other than an employer who has complied with the requirements of subsection (b) of section 31-284, a legal liability to pay damages for the injury, the injured employee may claim compensation under the provisions of this chapter, but the payment or award of compensation shall not affect the claim or right of action of the injured employee against such person, but the injured employee may proceed at law against such person to recover damages for the injury; and any employer or the custodian of the Second Injury Fund, having paid, or having become obligated to pay, compensation under the provisions of this chapter may bring an action against such person to recover any amount that he has paid or has become obligated to pay as compensation to the injured employee. If the employee, the employer or the custodian of the Second Injury Fund brings an action against such person, he shall immediately notify the others, in writing, by personal presentation or by registered or certified mail, of the action and of the name of the court to which the writ is returnable, and the others may join as parties plaintiff in the action within thirty days after such notification, and, if the others fail to join as parties plaintiff, their right of action against such person shall abate unless the employer, insurance carrier or Second Injury Fund gives written notice of a lien in accordance with this subsection. In any case in which an employee brings an action against a party other than an employer who failed to comply with the requirements of subsection (b) of section 31-284, in accordance with the provisions of this section, and the employer is a party defendant in the action, the employer may join as a party plaintiff in the action. The bringing of any action against an employer shall not constitute notice to the employer within the meaning of this section. If the employer and the employee join as parties plaintiff in the action and any damages are recovered, the damages shall be so apportioned that the claim of the employer, as defined in this section, shall take precedence over that of the injured employee in the proceeds of the recovery, after the deduction of reasonable and necessary expenditures, including attorneys’ fees, incurred by the employee in effecting the recovery. If the action has been brought by the employee, the claim of the employer shall be reduced by one-third of the amount of the benefits to be reimbursed to the employer, unless otherwise agreed upon by the parties, which reduction shall inure solely to the benefit of the employee, except that such reduction shall not apply if the reimbursement is to the state of Connecticut or a political subdivision of the state including a local public agency, as the employer, or the custodian of the Second Injury Fund. The rendition of a judgment in favor of the employee or the employer against the party shall not terminate the employer’s obligation to make further compensation which the commissioner thereafter deems payable to the injured employee. If the damages, after deducting the employee’s expenses as provided in this subsection, are more than sufficient to reimburse the employer, damages shall be assessed in his favor in a sum sufficient to reimburse him for his claim, and the excess shall be assessed in favor of the injured employee. No compromise with the person by either the employer or the employee shall be binding upon or affect the rights of the other, unless assented to by him. For the purposes of this section, the claim of the employer shall consist of (1) the amount of any compensation which he has paid on account of the injury which is the subject of the suit, and (2) an amount equal to the present worth of any probable future payments which he has by award become obligated to pay on account of the injury. The word “compensation”, as used in this section, shall be construed to include incapacity payments to an injured employee, payments to the dependents of a deceased employee, sums paid out for surgical, medical and hospital services to an injured employee, the burial fee provided by subdivision (1) of subsection (a) of section 31-306, payments made under the provisions of sections 31-312 and 31-313, and payments made under the provisions of section 31-284b in the case of an action brought under this section by the employer or an action brought under this section by the employee in which the employee has alleged and been awarded such payments as damages. Each employee who brings an action against a party in accordance with the provisions of this subsection shall include in his complaint (A) the amount of any compensation paid by the employer or the Second Injury Fund on account of the injury which is the subject of the suit, and (B) the amount equal to the present worth of any probable future payments which the employer or the Second Injury Fund has, by award, become obligated to pay on account of the injury. Notwithstanding the provisions of this subsection, when any injury for which compensation is payable under the provisions of this chapter has been sustained under circumstances creating in a person other than an employer who has complied with the requirements of subsection (b) of section 31-284, a legal liability to pay damages for the injury and the injured employee has received compensation for the injury from such employer, its workers’ compensation insurance carrier or the Second Injury Fund pursuant to the provisions of this chapter, the employer, insurance carrier or Second Injury Fund shall have a lien upon any judgment received by the employee against the party or any settlement received by the employee from the party, provided the employer, insurance carrier or Second Injury Fund shall give written notice of the lien to the party prior to such judgment or settlement.

(b) When an injury for which compensation is payable under the provisions of this chapter is determined to be the result of a motor vehicle accident or other accident or circumstance in which a third person other than the employer was negligent and the claim is subrogated by the employer or its workers’ compensation insurance carrier, the insurance carrier shall provide a rate adjustment to the employer’s workers’ compensation policy to reflect the recovery of any compensation paid by the insurance carrier prior to subrogation.

(c) Notwithstanding the provisions of subsection (a) of this section, no construction design professional who is retained to perform professional services on a construction project, or any employee of a construction design professional who is assisting or representing the construction design professional in the performance of professional services on the site of the construction project, shall be liable for any injury on the construction project for which compensation is payable under the provisions of this chapter, unless responsibility for safety practices is specifically assumed by contract. The immunity provided by this subsection to any construction design professional shall not apply to the negligent preparation of design plans or specifications. For the purposes of this subsection “construction design professional” means (1) any person licensed as an architect under the provisions of chapter 390, (2) any person licensed, or exempted from licensure, as an engineer under the provisions of chapter 391, or (3) any corporation organized to render professional services through the practice of either or both of such professions in this state.

(d) Notwithstanding the provisions of subsection (a) of this section, the furnishing of or the failure to furnish safety inspections or safety advisory services (1) by an insurer incident to providing workers’ compensation insurance to an employer, (2) pursuant to a contract providing for safety inspections or safety advisory services between an employer and a self-insurance service organization incident to providing workers’ compensation related services or (3) by a union representing employees of the employer, shall not subject the insurer or self-insurance service organization or their agents or employees, or the union, its members or the members of its safety committee, to third party liability for damages for injury, death or loss resulting therefrom unless the liability arises from a breach of a duty of fair representation of its members by a union. The immunity from liability extended under this subsection shall not be extended to any insurer or self-insurance service organization other than where the immunity is incident to the provision of workers’ compensation insurance or workers’ compensation related services.

(1949 Rev., S. 7425; 1949, 1951, S. 3040d; 1958 Rev., S. 31-156; 1961, P.A. 491, S. 15; 1967, P.A. 692, S. 4; 842, S. 27; P.A. 86-266, S. 1; P.A. 90-145; P.A. 91-32, S. 9, 41; 91-191, S. 2, 3; P.A. 93-228, S. 7, 35; P.A. 96-65, S. 2; P.A. 11-205, S. 1.)

History: 1961 act entirely replaced previous provisions; 1967 acts allowed employer to be party plaintiff in cases where employee brings an action against a third party, specified that bringing action against employer does not constitute notice and increased burial fee from $500 to $1,000; P.A. 86-266 added Subsec. (b), limiting the civil liability of certain architects, engineers and their employees for injuries compensable under workers’ compensation which occur on construction projects; P.A. 90-145 added Subsec. (c) concerning limitations on the liability of insurers, self-insurance service organizations and unions in relation to safety inspections and safety advisory services; P.A. 91-32 made technical changes; P.A. 91-191 amended the definition of “compensation” in Subsec. (a) to include payments made under Sec. 31-284b in certain cases; P.A. 93-228 amended Subsec. (a) to specify required contents of employees’ complaints against third parties and to give employers liens on judgments or settlements paid by third parties to employees, added new Subsec. (b) to prohibit insurers from adjusting employers’ workers’ compensation insurance rates if payments made by insurers will be recovered from negligent third party, and redesignated existing Subsecs. (b) and (c) as (c) and (d), respectively, effective July 1, 1993; P.A. 96-65 amended Subsec. (a) to make technical changes for consistency and to include references to the custodian of the Second Injury Fund and employers who fail to comply with Sec. 31-284(b); P.A. 11-205 amended Subsec. (a) to add provision re right of action of parties that do not join as parties plaintiff to abate “unless the employer, insurance carrier or Second Injury Fund gives written notice of a lien in accordance with this subsection” and add provision re reduction of claim of employer by one-third of amount of benefits to be reimbursed to the employer if action has been brought by employee, effective July 1, 2011.

Cited. 3 CA 450; 9 CA 194; 11 CA 391; 15 CA 381; 16 CA 138; 18 CA 614; 21 CA 9; judgment reversed, see 218 C. 46; Id., 270; judgment reversed, see 218 C. 19; 22 CA 539; judgment reversed, see 219 C. 439; 24 CA 531; Id., 719; Id., 739; 25 CA 492; judgment reversed, see 222 C. 744; 29 CA 618; 33 CA 422; 34 CA 521; 36 CA 635; judgment reversed, see 236 C. 330; 37 CA 423. Because employer and its compensation insurance carrier did not bring action pursuant to section, they were not entitled to a credit and were obligated to pay plaintiff’s hospital bill. 42 CA 200. Cited. 46 CA 712. Section does not entitle employer to make a claim against any benefits that might be due to an employee under uninsured motorist provisions of employer’s policy. 53 CA 452. Definition of “compensation” inapplicable to Sec. 31-284b as it existed on date of plaintiff’s injury. 61 CA 9. State does not waive its right to sovereign immunity and subject itself to a counterclaim when intervening pursuant to statute when state’s claim is derivative, depends on injured plaintiff recovering against defendant and does not enlarge defendant’s liability or try to establish that defendant is liable to the state. 65 CA 418.

Since the right is a substantive one, it does not matter that the exact method prescribed by section has not been followed. 4 CS 5. Plaintiff employer is required to join as coplaintiff and if he does not, his right of action abates. 5 CS 108. Cited. 6 CS 152. Purpose of statute is fulfilled if the rights of the employer as well as the employees are determined in one action and an allowance of a motion by the employer to join as a codefendant does not constitute a judgment or settle a question of fact. 9 CS 68. Right of employer is not one for a wrong done to employee but one conferred by statute. 10 CS 508. Statute requires that employee give employer formal notice; it is not enough that the employer has knowledge of the existence of a pending action. 12 CS 325. Available only to employer who has paid or is obligated to make payments under act. 17 CS 69. Defendant employer and its insurer are not required to intervene in employee’s representative’s suit against the tortfeasor within the one year statutory period. 20 CS 30. Where employer brings action against third person within time limited by statute and employee, within thirty days after institution of suit, has moved to join, fact that motion was filed more than year after tortious act took place would not defeat motion. 23 CS 106. Cited. 27 CS 383. Demurrer to complaint sustained in third party action by employee against employer’s insurance carrier; duties under workmen’s compensation act merge identities of employer and his insurer. 28 CS 1. Cited. 30 CS 126. Statute contains no authorization for suit against employee. 33 CS 661. Time limitation, within which right must be enforced, is limitation of liability itself and not of remedy alone. Id. “Shall abate” provision does not apply to employee’s entire cause of action but only to extent it has previously been prosecuted by employer; not required that defense be by plea in abatement. 35 CS 60. Comparative negligence of employee is a defense in an action by an employer against a third party. 36 CS 137. Cited. Id., 317. Comparative negligence apportionment between employer and employee of sums received from third party; public policy discussed. 39 CS 222. Cited. 40 CS 165.

Cited. 6 Conn. Cir. Ct. 671.

Subsec. (a):

Cited. 211 C. 133; 217 C. 631. Employer credit to extent of third party recovery may be awarded by workers’ compensation commission. 218 C. 46. Cited. 221 C. 465; 224 C. 8. Sec. 13a-149 does not bar employer from seeking reimbursement under this section. 231 C. 370. Cited. Id., 381. Judgment of appellate court in 36 CA 635 reversed; language of section “does not indicate that service must have been completed before notice can be sent”. 236 C. 330. Does not apply to uninsured motorist coverage. 242 C. 375. Cited. Id., 432. Applicable statute of limitations on underlying claim is tolled if employer receives notice of an employee’s timely filed action against a third party tortfeasor and intervenes within thirty-day period prescribed by statute. 246 C. 156. Employer has cause of action under section that is separate and distinct from that of its injured employee. 247 C. 442. “Compensation” in this section includes sums paid pursuant to voluntary settlement agreement authorized by Sec. 31-296. 259 C. 325. Term “injury”, as used in Subsec., does not encompass the harm alleged by plaintiff in his legal malpractice action because it is unrelated to plaintiff’s work. 269 C. 507. “Third person” to which Subsec. refers is person in whom a legal liability has been created to pay damages for the employee’s work-related injury. Id. “Third person”, as used in Subsec., refers to the actual tortfeasor who caused the work-related injury. Id. Subsec. does not confer standing on an employer to challenge the allocation of proceeds of a settlement between its injured employee and the third party tortfeasor. 292 C. 86. An employer that pays workers’ compensation benefits to an injured employee is entitled to reimbursement for those payments from “any damages” that the employee may recover from the third party tortfeasor, including an award that consists solely of noneconomic damages; “compensation” includes loss of use payments, because public policy is that third party tortfeasor, and not the employer, shall be primarily responsible for bearing economic loss resulting from tortfeasor’s negligence. 294 C. 357. Scope of employer’s lien is coextensive with employer’s claim under Subsec., and includes credit for unknown, future workers’ compensation benefits in the amount of net proceeds that injured employee recovers from third party tortfeasor. 297 C. 391. Whether plaintiff voluntarily relinquished its legal rights by assenting to settlement is a question of fact for trial court to decide, and plaintiff’s proposed distribution of settlement proceeds does not decide that issue by itself. 301 C. 405.

Cited. 22 CA 27; judgment reversed, see 217 C. 631; 30 CA 263; Id., 801; 41 CA 664. Trial court improperly concluded that “reasonable and necessary expenditures” recoverable under Subsec. are the same as the enumerated fees and costs recoverable from an opposing party in a civil action; Subsec. leaves it to the discretion of the court to determine which expenditures are reasonable and necessary. 134 CA 112.

In the absence of evidence that employer was misled or otherwise prejudiced by notice delivered to employer that incorrectly stated employer’s name, notice satisfied statutory due process requirement that employees bringing actions for certain injuries “immediately notify” their employers of their lawsuits. 49 CS 412.



Section 31-293a - No right against fellow employee; exception.

If an employee or, in case of his death, his dependent has a right to benefits or compensation under this chapter on account of injury or death from injury caused by the negligence or wrong of a fellow employee, such right shall be the exclusive remedy of such injured employee or dependent and no action may be brought against such fellow employee unless such wrong was wilful or malicious or the action is based on the fellow employee’s negligence in the operation of a motor vehicle as defined in section 14-1. For purposes of this section, contractors’ mobile equipment such as bulldozers, powershovels, rollers, graders or scrapers, farm machinery, cranes, diggers, forklifts, pumps, generators, air compressors, drills or other similar equipment designed for use principally off public roads are not “motor vehicles” if the claimed injury involving such equipment occurred at the worksite on or after October 1, 1983. No insurance policy or contract shall be accepted as proof of financial responsibility of the owner and as evidence of the insuring of such person for injury to or death of persons and damage to property by the Commissioner of Motor Vehicles required by chapter 246 if it excludes from coverage under such policy or contract any agent, representative or employee of such owner from such policy or contract. Any provision of such an insurance policy or contract effected after July 1, 1969, which excludes from coverage thereunder any agent, representative or employee of the owner of a motor vehicle involved in an accident with a fellow employee shall be null and void.

(1967, P.A. 842, S. 5; 1969, P.A. 696, S. 4; P.A. 83-297; P.A. 84-22, S. 1, 2.)

History: 1969 act clarified provisions re actions against fellow employees and added provisions re insurance policies and contracts; P.A. 83-297 provided that contractor’s mobile equipment designed for use principally off public roads are not “motor vehicles” for purposes of this section if the injuries involving the equipment occur at the worksite; P.A. 84-22 made clear that the exclusions from the definition of “motor vehicle” established in P.A. 83-297 apply only to injuries which occur on or after October 1, 1983.

Cited. 2 CA 174. Cited. 3 CA 40. Exception under the statute is concerned only with those engaged in any activity related to driving or moving a vehicle or related to a circumstance resulting from the movement of a vehicle. Id., 246. Cited. 7 CA 296; Id., 575. Cited. 9 CA 290. Cited. 10 CA 18; Id., 618. Cited. 20 CA 619. Cited. 22 CA 88. Definition of “motor vehicle” for purposes of the exception in this section is controlled by Sec. 14-1(a)(47) definition as further refined by Sec. 14-165(i). 30 CA 263. Cited. 41 CA 664. Golf cart not a “motor vehicle” for purposes of the “motor vehicle” exception to exclusivity provision of Workers’ Compensation Act. 54 CA 479. Statute does not authorize plaintiff’s action against his employer arising out of a fellow employee’s negligent operation of a motor vehicle. 56 CA 325. Defendant’s operation of a payloader to jump start plaintiff’s dump truck did not constitute “operation of a motor vehicle” so as to bring the incident within the exception contained in this section. 64 CA 409. Injuries caused by operation of external controls of garbage truck are not caused by operation of motor vehicle and do not fall within exception of exclusive remedy of worker’s compensation. 99 CA 464. Container and chassis together constituted a trailer, and because the trailer was a vehicle suitable for transportation of property, was drawn by nonmuscular power, and was suitable for operation on a highway, it constituted a motor vehicle. 126 CA 860.

Cited. 30 CS 233. Cited. 36 CS 101. Cited. 39 CS 102. Cited. 40 CS 165. “Motor vehicle” exception discussed. 41 CS 326. Cited. 41 CS 391. Cited. 44 CS 148. Legislature did not treat or intend to treat golf carts differently from any other non-highway-type mechanism for purposes of this section. 46 CS 24. Injury occurring from use of motor vehicle at service station did not fall under the motor vehicle exception but rather is attributable to “the special hazards of the work place”. 49 CS 351. Rules of statutory construction did not permit court to extend umbrella coverage based on facts of case. 50 CS 486.



Section 31-294 - Notice of injury and of claim for compensation.

Section 31-294 is repealed.

(1949 Rev., S. 7426, 7442; 1953, 1955, S. 3041d; 1958, S. 31-157, 31-168; 1959, P.A. 387; 580, S. 8; 1961, P.A. 491, S. 16; 1963, P.A. 642, S. 36; 1967, P.A. 842, S. 3; 1969, P.A. 692; P.A. 80-124, S. 5; P.A. 81-472, S. 67, 159; P.A. 82-472, S. 108, 183; P.A. 85-133, S. 2; 85-184, S. 1; P.A. 87-160, S. 1; P.A. 88-357, S. 19; P.A. 89-371, S. 22; P.A. 90-116, S. 5; P.A. 91-32, S. 40, 41.)



Section 31-294a - Eligibility for podiatric care.

Any recipient of benefits under the Workers’ Compensation Act shall be eligible to receive the services of a podiatrist to the same extent that such person is eligible to receive the services of a practicing physician, surgeon or dentist.

(1969, P.A. 556, S. 4; P.A. 79-376, S. 43.)

History: P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”.



Section 31-294b - Report of injury to employer. Notice of claim form provided by commission.

(a) Any employee who has sustained an injury in the course of his employment shall immediately report the injury to his employer, or some person representing his employer. If the employee fails to report the injury immediately, the commissioner may reduce the award of compensation proportionately to any prejudice that he finds the employer has sustained by reason of the failure, provided the burden of proof with respect to such prejudice shall rest upon the employer.

(b) Once the first report of injury has been submitted to the Workers’ Compensation Commission, pursuant to section 31-294c, by the employer, the employer’s insurance carrier or the employer’s representative, the Workers’ Compensation Commission shall provide to the injured employee, not later than five business days after receipt of such notice, a copy of Form 30C, Notice of Claim for Compensation, or any successor form prepared by the Workers’ Compensation Commission to help injured employees comply with the notice requirements of section 31-294c. The Workers’ Compensation Commission shall provide such form to the injured employee in person or by mail sent to such employee’s current address on file with the employer.

(P.A. 91-32, S. 10, 41; P.A. 08-3, S. 1.)

History: P.A. 08-3 designated existing provisions as Subsec. (a) and added Subsec. (b) re Workers’ Compensation Commission providing Form 30C or successor form to employee following filing of first report of injury.

Employer’s first report of injury form and an attorney’s letter taken together meet statutory requirement of written notice of claim. 52 CA 194.



Section 31-294c - Notice of claim for compensation. Notice contesting liability. Exception for dependents of certain deceased employees.

(a) No proceedings for compensation under the provisions of this chapter shall be maintained unless a written notice of claim for compensation is given within one year from the date of the accident or within three years from the first manifestation of a symptom of the occupational disease, as the case may be, which caused the personal injury, provided, if death has resulted within two years from the date of the accident or first manifestation of a symptom of the occupational disease, a dependent or dependents, or the legal representative of the deceased employee, may make claim for compensation within the two-year period or within one year from the date of death, whichever is later. Notice of a claim for compensation may be given to the employer or any commissioner and shall state, in simple language, the date and place of the accident and the nature of the injury resulting from the accident, or the date of the first manifestation of a symptom of the occupational disease and the nature of the disease, as the case may be, and the name and address of the employee and of the person in whose interest compensation is claimed. An employee of the state shall send a copy of the notice to the Commissioner of Administrative Services. As used in this section, “manifestation of a symptom” means manifestation to an employee claiming compensation, or to some other person standing in such relation to him that the knowledge of the person would be imputed to him, in a manner that is or should be recognized by him as symptomatic of the occupational disease for which compensation is claimed.

(b) Whenever liability to pay compensation is contested by the employer, he shall file with the commissioner, on or before the twenty-eighth day after he has received a written notice of claim, a notice in accord with a form prescribed by the chairman of the Workers’ Compensation Commission stating that the right to compensation is contested, the name of the claimant, the name of the employer, the date of the alleged injury or death and the specific grounds on which the right to compensation is contested. The employer shall send a copy of the notice to the employee in accordance with section 31-321. If the employer or his legal representative fails to file the notice contesting liability on or before the twenty-eighth day after he has received the written notice of claim, the employer shall commence payment of compensation for such injury or death on or before the twenty-eighth day after he has received the written notice of claim, but the employer may contest the employee’s right to receive compensation on any grounds or the extent of his disability within one year from the receipt of the written notice of claim, provided the employer shall not be required to commence payment of compensation when the written notice of claim has not been properly served in accordance with section 31-321 or when the written notice of claim fails to include a warning that (1) the employer, if he has commenced payment for the alleged injury or death on or before the twenty-eighth day after receiving a written notice of claim, shall be precluded from contesting liability unless a notice contesting liability is filed within one year from the receipt of the written notice of claim, and (2) the employer shall be conclusively presumed to have accepted the compensability of the alleged injury or death unless the employer either files a notice contesting liability on or before the twenty-eighth day after receiving a written notice of claim or commences payment for the alleged injury or death on or before such twenty-eighth day. An employer shall be entitled, if he prevails, to reimbursement from the claimant of any compensation paid by the employer on and after the date the commissioner receives written notice from the employer or his legal representative, in accordance with the form prescribed by the chairman of the Workers’ Compensation Commission, stating that the right to compensation is contested. Notwithstanding the provisions of this subsection, an employer who fails to contest liability for an alleged injury or death on or before the twenty-eighth day after receiving a written notice of claim and who fails to commence payment for the alleged injury or death on or before such twenty-eighth day, shall be conclusively presumed to have accepted the compensability of the alleged injury or death.

(c) Failure to provide a notice of claim under subsection (a) of this section shall not bar maintenance of the proceedings if there has been a hearing or a written request for a hearing or an assignment for a hearing within a one-year period from the date of the accident or within a three-year period from the first manifestation of a symptom of the occupational disease, as the case may be, or if a voluntary agreement has been submitted within the applicable period, or if within the applicable period an employee has been furnished, for the injury with respect to which compensation is claimed, with medical or surgical care as provided in section 31-294d. No defect or inaccuracy of notice of claim shall bar maintenance of proceedings unless the employer shows that he was ignorant of the facts concerning the personal injury and was prejudiced by the defect or inaccuracy of the notice. Upon satisfactory showing of ignorance and prejudice, the employer shall receive allowance to the extent of the prejudice.

(d) Notwithstanding the provisions of subsection (a) of this section, a dependent or dependents of a deceased employee seeking compensation under section 31-306 who was barred by a final judgment in a court of law from filing a claim arising out of the death of the deceased employee, whose date of injury was between June 1, 1991, and June 30, 1991, and whose date of death was between November 1, 1992, and November 30, 1992, because of the failure of the dependent to timely file a separate death benefits claim, shall be allowed to file a written notice of claim for compensation not later than one year after July 8, 2005, and the commissioner shall have jurisdiction to determine such dependent’s claim.

(P.A. 91-32, S. 11, 41; 91-339, S. 47, 55; P.A. 93-228, S. 8, 35; 93-419, S. 8, 9; P.A. 05-230, S. 2.)

History: P.A. 91-339 amended Subsec. (b) to change “commissioners” to “chairman of the workers’ compensation commission”; P.A. 93-228 amended Subsec. (b) to change the circumstances under which a conclusive presumption of employer liability is established and to allow an employer who successfully contests liability for a claim to recover compensation paid to the claimant, effective July 1, 1993; P.A. 93-419 made technical change in Subsec. (b), replacing “commended” with “commenced”, effective July 1, 1993; P.A. 05-230 added new Subsec. (d) re jurisdiction of commissioner over specified claim of dependent or dependents of deceased employee, effective July 8, 2005, and applicable to claims pending on or filed on and after that date.

Cited. 38 CA 1; Id., 73; 44 CA 465. Employer’s first report of injury form and an attorney’s letter taken together meet statutory requirement of written notice of claim. 52 CA 194. Workers’ compensation review board properly concluded that, under the totality of the circumstances, completion of accident investigation form by defendant’s fire department indicating that plaintiff had been transported to the hospital for high blood pressure, plaintiff’s filing of first report of injury for high blood pressure with defendant’s workers’ compensation division and the employer’s investigative report prepared by defendant’s workers’ compensation division for defendant’s controller’s office constituted “substantial compliance” with notice requirements. 63 CA 570. Does not require that notice of injury by employee include statutory reference. 70 CA 321. Partially completed form 30C, which was not signed by employee and did not include a description of employee’s injury, delivered to supervisor was sufficient to trigger employer’s responsibility to file form 43; rule of strict compliance is not supported by either the plain language or legislative history. 127 CA 619.

Subsec. (a):

Cited. 239 C. 408; 240 C. 788; 242 C. 570. Notice of claim for repetitive trauma injury is sufficient to support a motion to preclude if it provides adequate information as to period of time over which the injury is alleged to have occurred sufficient to allow employer to make timely investigation of the claim. 252 C. 596. Service on employer of amended complaint in third party action and employer’s acknowledgment that it “may” become obligated to pay benefits to plaintiff are not sufficient to establish that employer had actual notice of plaintiff’s intent to seek survivor’s benefits as a result of decedent’s death. 265 C. 525. Statute of limitations in Subsec. applies to all potential claims of employee’s estate or his dependents and requires that a compensable claim be filed within the applicable limitations period, irrespective of whether initial claim is filed by the employee, the employee’s estate after his death, or the decedent employee’s dependents; proviso is not a condition precedent for commencement of dependents’ claims, but rather a modified limitations period for commencement of such claims. 283 C. 813. Statute of limitations implicates commissioner’s subject matter jurisdiction, and a subject matter jurisdictional statute of limitations may not be waived and court may address it sua sponte. 299 C. 800.

Cited. 40 CA 446; 42 CA 803; 44 CA 465; 45 CA 707. “Accident” and “occupational disease” must be read broadly enough so that even an injury that is defined as stemming from repetitive trauma under Sec. 31-275(8) may be deemed to fall into one of the two categories. 56 CA 90. Without timely written notice of claim, commissioner lacks subject matter jurisdiction over such claim. 68 CA 590. Separate notice of claim not required when dependent pursues derivative claim for death benefit. 71 CA 140. If the employee dies within two years of the accident or the first manifestation of symptoms of an occupational disease and the employee’s dependent is filing a claim for benefits, the dependent has two years to file a claim for benefits or has one year from the date of the employee’s death, whichever is longer. 137 CA 665.

Subsec. (b):

Cited. 241 C. 692. Notice to contest liability must state both date of alleged injury and specific reasons for contesting compensation. 252 C. 596. Compensability, in terms of whether a type of injury falls within scope of the act, is a jurisdictional fact that would allow employer to contest liability beyond the time frame allotted by Subsec.; hence, because the emotional impairment claimed by plaintiff in the present case does not fall within scope of the act, commissioner and board initially properly denied plaintiff’s motion to preclude defendants from contesting liability. 270 C. 532. P.A. 93-228 did not alter status quo that if employer neither timely pays nor timely contests liability, conclusive presumption of compensability attaches and employer is barred from contesting employee’s right to receive compensation on any ground or extent of employee’s disability. 286 C. 102. Where payment for claim is not commenced or liability is not contested within the period required by statute, employer cannot challenge proof of claim but commissioner is not barred from further inquiry. 291 C. 537.

Cited. 30 CA 295; 40 CA 446. Employer not precluded from challenging commissioner’s subject matter jurisdiction. 64 CA 1. Issue of compensability of an injury does not implicate commissioner’s subject matter jurisdiction and, accordingly, statutory presumption of liability cannot be circumvented. Id. Does not implicate insurer’s right to raise the defense of lack of coverage against an employer. 67 CA 361. Conclusive presumption of compensability for a workers’ compensation claim under Subsec. is not an unconstitutional denial of employer’s right to due process. 127 CA 619. Employer who was making payments for plaintiff’s prior injury was precluded from contesting liability on subsequent claim when it failed to file notice to contest liability or commence making payments on subsequent claim for alleged new and separate injury, with a reported date and type of injury different from the earlier claimed injury, and any claim by employer that payment on new claim would result in plaintiff’s double recovery should have been raised in a notice to contest liability. 137 CA 324.

Subsec. (c):

Medical care exception does not apply to toll statute of limitations under Sec. 7-433c because plaintiff failed to establish, in keeping with board’s time-tested interpretation of Subsec., that employer previously furnished medical care for specific condition or later claimed condition was causally related to timely reported incident for which employer furnished medical care. 304 C. 571.

Employer’s insurer’s payment of medical bills during one-year period constituted the furnishing of medical treatment. 47 CA 530. Employee’s claim was not time barred because he failed to file notice of claim that specifically referenced all of his injuries. 48 CA 357.

Subsec. (d):

Trial court did not lack subject matter jurisdiction in concluding that Subsec. constitutes a public emolument in violation of Sec. 1. of state constitution. 299 C. 800.



Section 31-294d - Medical and surgical aid; hospital and nursing service.

(a)(1) The employer, as soon as the employer has knowledge of an injury, shall provide a competent physician or surgeon to attend the injured employee and, in addition, shall furnish any medical and surgical aid or hospital and nursing service, including medical rehabilitation services and prescription drugs, as the physician or surgeon deems reasonable or necessary. The employer, any insurer acting on behalf of the employer, or any other entity acting on behalf of the employer or insurer shall be responsible for paying the cost of such prescription drugs directly to the provider.

(2) If the injured employee is a local or state police officer, state marshal, judicial marshal, correction officer, emergency medical technician, paramedic, ambulance driver, firefighter, or active member of a volunteer fire company or fire department engaged in volunteer duties, who has been exposed in the line of duty to blood or bodily fluids that may carry blood-borne disease, the medical and surgical aid or hospital and nursing service provided by the employer shall include any relevant diagnostic and prophylactic procedure for and treatment of any blood-borne disease.

(b) The employee shall select the physician or surgeon from an approved list of physicians and surgeons prepared by the chairman of the Workers’ Compensation Commission. If the employee is unable to make the selection, the employer shall do so, subject to ratification by the employee or his next of kin. If the employer has a full-time staff physician or if a physician is available on call, the initial treatment required immediately following the injury may be rendered by that physician, but the employee may thereafter select his own physician as provided by this chapter for any further treatment without prior approval of the commissioner.

(c) The commissioner may, without hearing, at the request of the employer or the injured employee, when good reason exists, or on his own motion, authorize or direct a change of physician or surgeon or hospital or nursing service provided pursuant to subsection (a) of this section.

(d) The pecuniary liability of the employer for the medical and surgical service required by this section shall be limited to the charges that prevail in the same community or similar communities for similar treatment of injured persons of a like standard of living when the similar treatment is paid for by the injured person. The liability of the employer for hospital service shall be the amount it actually costs the hospital to render the service, as determined by the commissioner, except in the case of state humane institutions, the liability of the employer shall be the per capita cost as determined by the Comptroller under the provisions of section 17b-223. All disputes concerning liability for hospital services in workers’ compensation cases shall be settled by the commissioner in accordance with this chapter.

(e) If the employer fails to promptly provide a physician or surgeon or any medical and surgical aid or hospital and nursing service as required by this section, the injured employee may obtain a physician or surgeon, selected from the approved list prepared by the chairman, or such medical and surgical aid or hospital and nursing service at the expense of the employer.

(P.A. 91-32, S. 12, 41; 91-339, S. 48, 55; P.A. 98-160; P.A. 00-99, S. 81, 154; P.A. 01-85, S. 2, 3.)

History: P.A. 91-339 amended Subsecs. (b) and (e) to change “commissioners” to “chairman of the workers’ compensation commission”; P.A. 98-160 amended Subsec. (a) to provide specific diagnosis and treatment for certain employees exposed in the line of duty to blood or bodily fluids; P.A. 00-99 replaced reference to high sheriff, chief deputy sheriff, deputy sheriff and special deputy sheriff with state marshal and judicial marshal in Subsec. (a), effective December 1, 2000; P.A. 01-85 amended Subsec. (a) by dividing existing provisions into Subdivs. (1) and (2), adding provisions in Subdiv. (1) re furnishing prescription drugs and payment of prescription drug costs directly to provider and making technical changes, effective January 1, 2002.

Subsec. (c):

Although workers’ compensation commissioner, acting within her discretion under statute, designated a new treating physician for plaintiff, commissioner did not have authority to make specific orders regarding a treatment plan to be imposed on a treating physician without that physician’s acquiescence. 94 CA 334.



Section 31-294e - Employee’s option to obtain medical care at employee’s expense. Refusal of employee to accept or obtain reasonable medical care.

(a) At his option, the injured employee may refuse the medical and surgical aid or hospital and nursing service provided by his employer and obtain the same at his own expense.

(b) If it appears to the commissioner that an injured employee has refused to accept and failed to obtain reasonable medical and surgical aid or hospital and nursing service, all rights of compensation under the provisions of this chapter shall be suspended during such refusal and failure.

(P.A. 91-32, S. 13, 41.)



Section 31-294f - Medical examination of injured employee. Medical reports.

(a) An injured employee shall submit himself to examination by a reputable practicing physician or surgeon, at any time while claiming or receiving compensation, upon the reasonable request of the employer or at the direction of the commissioner. The examination shall be performed to determine the nature of the injury and the incapacity resulting from the injury. The physician or surgeon shall be selected by the employer from an approved list of physicians and surgeons prepared by the chairman of the Workers’ Compensation Commission and shall be paid by the employer. At any examination requested by the employer or directed by the commissioner under this section, the injured employee shall be allowed to have in attendance any reputable practicing physician or surgeon that the employee obtains and pays for himself. The employee shall submit to all other physical examinations as required by this chapter. The refusal of an injured employee to submit himself to a reasonable examination under this section shall suspend his right to compensation during such refusal.

(b) All medical reports concerning any injury of an employee sustained in the course of his employment shall be furnished within thirty days after the completion of the reports, at the same time and in the same manner, to the employer and the employee or his attorney.

(P.A. 91-32, S. 14, 41; 91-339, S. 49, 55; P.A. 96-125.)

History: P.A. 91-339 amended Subsec. (a) to change “commissioners” to “chairman of the workers’ compensation commission”; P.A. 96-125 amended Subsec. (b) by replacing “Any medical reports resulting from an examination requested by an employer or directed by the commissioner under this section” with “All medical reports concerning any injury of an employee sustained in the course of his employment” and by deleting the provision re furnishing of all “other” medical reports.

Statute provides employer the right to an independent and meaningful medical examination of injured employee. 65 CA 592. Although plain language of statute authorizes physical or mental examinations by reputable practicing physician or surgeon and defendant’s vocational rehabilitation expert is not a medical doctor, statute does not limit broad equitable powers of commissioner to act pursuant to the more general provisions that encourage full disclosure and cooperation among the parties during pendency of a claim; workers’ compensation review board properly affirmed commissioner’s decision to compel plaintiff to undergo vocational rehabilitation examination by a nonphysician selected by defendant, and commissioner did not abuse his discretion in precluding plaintiff from admitting evidence from her vocational rehabilitation expert when she disregarded commissioner’s order to submit to examination by defendant’s vocational rehabilitation expert. 91 CA 470.



Section 31-294g - State employee notice of claim for compensation.

Whenever the Commissioner of Administrative Services receives a notice of claim for compensation from an employee of the state pursuant to subsection (a) of section 31-294c, the Commissioner of Administrative Services shall send a copy of the notice of claim to the chief executive officer of the state agency, department, board, institution or commission in which the employee works.

(P.A. 91-339, S. 15, 55.)



Section 31-294h - Benefits for police officers and firefighters suffering mental or emotional impairment.

Notwithstanding any provision of this chapter, workers’ compensation benefits for any (1) police officer, as defined in subparagraph (B)(ii) of subdivision (16) of section 31-275, who suffers a mental or emotional impairment arising from such police officer’s use of deadly force or subjection to deadly force in the line of duty, or (2) firefighter, as defined in subparagraph (B)(ii) of subdivision (16) of section 31-275, who suffers a mental or emotional impairment diagnosed as post-traumatic stress disorder originating from the firefighter witnessing the death of another firefighter while engaged in the line of duty, shall be limited to treatment by a psychologist or a psychiatrist who is on the approved list of practicing physicians established by the chairman of the Workers’ Compensation Commission pursuant to section 31-280.

(P.A. 05-208, S. 5; P.A. 12-126, S. 2.)

History: P.A. 12-126 designated existing provision re police officer as Subdiv. (1) and added Subdiv. (2) re firefighter, effective June 15, 2012, and applicable to any claim filed after that date.



Section 31-294i - Municipal firefighters and police officers. Employer presumption of liability for cardiac emergencies.

For the purpose of adjudication of claims for payment of benefits under the provisions of this chapter to a uniformed member of a paid municipal fire department or a regular member of a paid municipal police department or constable who began such employment on or after July 1, 1996, any condition or impairment of health caused by a cardiac emergency occurring to such member on or after July 1, 2009, while such member is in training for or engaged in fire duty at the site of an accident or fire, or other public safety operation within the scope of such member’s employment for such member’s municipal employer that results in death or temporary or permanent total or partial disability, shall be presumed to have been suffered in the line of duty and within the scope of such member’s employment, unless the contrary is shown by a preponderance of the evidence, provided such member successfully passed a physical examination on entry into service conducted by a licensed physician designated by such department which examination failed to reveal any evidence of such condition. For the purposes of this section, “cardiac emergency” means cardiac arrest or myocardial infarction, and “constable” means any municipal law enforcement officer who is authorized to make arrests and has completed Police Officer Standards and Training Council certification pursuant to section 7-294a.

(P.A. 08-61, S. 1.)

History: P.A. 08-61 effective July 1, 2009.



Section 31-294j - Eligibility of municipal firefighters, police officers, constables and volunteer ambulance service members re benefits for diseases arising out of and in the course of employment.

For the purpose of adjudication of claims for payment of benefits under the provisions of this chapter, a uniformed member of a paid municipal or volunteer fire department, a regular member of a paid municipal police department, a constable, as defined in section 31-294i, or a member of a volunteer ambulance service shall be eligible for such benefits for any disease arising out of and in the course of employment, including, but not limited to, hepatitis, meningococcal meningitis, tuberculosis, Kahler’s Disease, non-Hodgkin’s lymphoma, and prostate or testicular cancer that results in death or temporary or permanent total or partial disability.

(P.A. 10-37, S. 1; June Sp. Sess. P.A. 10-1, S. 55.)

History: June Sp. Sess. P.A. 10-1 made technical changes.



Section 31-295 - Waiting period. When compensation begins. Penalty for late payment of permanent partial disability benefits.

(a) No compensation shall be payable for total or partial incapacity under the provisions of this chapter on account of any injury which does not incapacitate the injured employee for a period of more than three days from earning full wages at his customary employment. If the incapacity continues for a period of more than three days but less than seven days, compensation shall begin at the expiration of the first three days of total or partial incapacity. If the incapacity continues for a period of seven days, compensation shall begin from the date of the injury.

(b) The injured employee shall be entitled to full wages for the entire day of the injury and that day shall not be counted as a day of incapacity.

(c) If the employee is entitled to receive compensation for permanent disability to an injured member in accordance with the provisions of subsection (b) of section 31-308, the compensation shall be paid to him beginning not later than thirty days following the date of the maximum improvement of the member or members and, if the compensation payments are not so paid, the employer shall, in addition to the compensation rate, pay interest at the rate of ten per cent per annum on such sum or sums from the date of maximum improvement. The employer shall ascertain at least monthly whether employees are entitled to compensation because of a loss of wages as a result of the injury and, if there is a loss of wages, shall pay the compensation. The chairman of the Workers’ Compensation Commission shall adopt regulations, in accordance with the provisions of chapter 54, for the purpose of assuring prompt payment by the employer or his insurance carrier.

(1949 Rev., S. 7427; 1957, P.A. 451; 1958 Rev., S. 31-158; 1959, P.A. 580, S. 4; 1961, P.A. 491, S. 17; 1967, P.A. 842, S. 6; P.A. 91-32, S. 15, 41; 91-339, S. 16, 55; P.A. 93-228, S. 9, 35.)

History: 1959 act divided section into Subsecs. and reduced periods of incapacity used to determine compensation from seven to three days and from ten to seven days; 1961 act entirely replaced previous provisions; 1967 act added Subsec. (c) re compensation for permanent disability; P.A. 91-32 made technical changes; P.A. 91-339 amended Subsec. (c) to require the chairman of the workers’ compensation commission to adopt regulations; P.A. 93-228 amended Subsec. (c) to increase the interest penalty for late payment of permanent partial disability benefits from 6% to 10% per year, effective July 1, 1993.

Cited. 7 CA 142.

Defendant may not counterclaim against intervening plaintiff employer based on contract between employer and defendant for former to hold latter harmless for personal injury claims. 22 CS 23.

Subsec. (a):

Cited. 241 C. 692.

Subsec. (b):

Cited. 16 CA 437.

Subsec. (c):

Nothing in subsection expressly prohibits plaintiff from receiving incapacity benefits until both legs have reached maximum medical improvement and such result does not undermine purpose of the Worker’s Compensation Act. 263 C. 328.

Cited. 37 CA 648.



Section 31-296 - Voluntary agreements.

(a) If an employer and an injured employee, or in case of fatal injury the employee’s legal representative or dependent, at a date not earlier than the expiration of the waiting period, reach an agreement in regard to compensation, such agreement shall be submitted in writing to the commissioner by the employer with a statement of the time, place and nature of the injury upon which it is based; and, if such commissioner finds such agreement to conform to the provisions of this chapter in every regard, the commissioner shall so approve it. A copy of the agreement, with a statement of the commissioner’s approval, shall be delivered to each of the parties and thereafter it shall be as binding upon both parties as an award by the commissioner. The commissioner’s statement of approval shall also inform the employee or the employee’s dependent, as the case may be, of any rights the individual may have to an annual cost-of-living adjustment or to participate in a rehabilitation program administered by the Department of Rehabilitation Services under the provisions of this chapter. The commissioner shall retain the original agreement, with the commissioner’s approval thereof, in the commissioner’s office and, if an application is made to the superior court for an execution, the commissioner shall, upon the request of said court, file in the court a certified copy of the agreement and statement of approval.

(b) Before discontinuing or reducing payment on account of total or partial incapacity under any such agreement, the employer or the employer’s insurer, if it is claimed by or on behalf of the injured employee that such employee’s incapacity still continues, shall notify the commissioner and the employee, by certified mail, of the proposed discontinuance or reduction of such payments. Such notice shall specify the reason for the proposed discontinuance or reduction and the date such proposed discontinuance or reduction will commence. No discontinuance or reduction shall become effective unless specifically approved in writing by the commissioner. The employee may request a hearing on any such proposed discontinuance or reduction not later than fifteen days after receipt of such notice. Any such request for a hearing shall be given priority over requests for hearings on other matters. The commissioner shall not approve any such discontinuance or reduction prior to the expiration of the period for requesting a hearing or the completion of such hearing, whichever is later. In any case where the commissioner finds that an employer has discontinued or reduced any payments made in accordance with this section without the approval of the commissioner, such employer shall be required to pay to the employee the total amount of all payments so discontinued or the total amount by which such payments were reduced, as the case may be, and shall be required to pay interest to the employee, at a rate of one and one-quarter per cent per month or portion of a month, on any payments so discontinued or on the total amount by which such payments were reduced, as the case may be, plus reasonable attorney’s fees incurred by the employee in relation to such discontinuance or reduction.

(c) The employer’s or insurer’s notice of intention to discontinue or reduce payments shall (1) identify the claimant, the claimant’s attorney or other representative, the employer, the insurer, and the injury, including the date of the injury, the city or town in which the injury occurred and the nature of the injury, (2) include medical documentation that (A) establishes the basis for the discontinuance or reduction of payments, and (B) identifies the claimant’s attending physician, and (3) be in substantially the following form:

IMPORTANT
STATE OF CONNECTICUT WORKERS’ COMPENSATION COMMISSION

YOU ARE HEREBY NOTIFIED THAT THE EMPLOYER OR INSURER INTENDS TO REDUCE OR DISCONTINUE YOUR COMPENSATION PAYMENTS ON .... (date) FOR THE FOLLOWING REASONS:

If you object to the reduction or discontinuance of benefits as stated in this notice, YOU MUST REQUEST A HEARING NOT LATER THAN 15 DAYS after your receipt of this notice, or this notice will automatically be approved.

To request an Informal Hearing, call the Workers’ Compensation Commission District Office in which your case is pending.

Be prepared to provide medical and other documentation to support your objection. For your protection, note the date when you received this notice.

(1949 Rev., S. 7444; 1953, S. 3047d; 1958 Rev., S. 31-170; 1961, P.A. 491, S. 18; 1971, P.A. 510, S. 1; P.A. 79-376, S. 44; P.A. 83-114, S. 1; P.A. 84-180, S. 1; P.A. 88-106, S. 1; P.A. 90-116, S. 6; P.A. 07-80, S. 1; P.A. 11-44, S. 48; June 12 Sp. Sess. P.A. 12-1, S. 85.)

History: 1961 act entirely replaced previous provisions; 1971 act changed point at which discontinuance is effective from time notices are sent to commissioner to time when specifically approved in writing by commissioner; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 83-114 provided that the commissioner’s statement of approval of a voluntary agreement shall inform the individual as to his rights for an annual cost-of-living adjustment under this chapter; P.A. 84-180 provided that the commissioner’s statement of approval inform the employee of his rights to participate in a rehabilitation program; P.A. 88-106 authorized reduction of benefits; P.A. 90-116 provided that notices of discontinuance and reduction shall be made by certified mail, provided for priority hearing on discontinuances and reductions and provided for interest and attorney’s fees against the employer in cases of wrongful discontinuance or reduction (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 07-80 divided section into Subsecs. (a), (b) and (c), made technical changes, in Subsec. (b), required notice to specify reasons for proposed discontinuance or reduction of benefits and changed from 10 days to 15 days the time for employee to request hearing and, in Subsec. (c), required specified information in notice and revised form; P.A. 11-44 amended Subsec. (a) by adding provision re rehabilitation program administered by Bureau of Rehabilitative Services, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.

Cited. 13 CA 208. Cited. 21 CA 464. Cited. 28 CA 113. Cited. 33 CA 490. Cited. 36 CA 298. Cited. 38 CA 754. Cited. 40 CA 36. Cited. 44 CA 771. Cited. 45 CA 324. Meaning of “voluntary agreement” as used in regulation section 31-296-1 discussed. 58 CA 45. Court was within discretion to deny request to execute voluntary agreement that was not a final settlement. Id.

Cited. 4 CS 467. Cited. 28 CS 5. Cited. 42 CS 514.



Section 31-296a - Discontinuance or reduction of payments under oral agreements.

No employer shall discontinue or reduce payment on account of total or partial incapacity under any oral agreement or in any case where the employer’s acceptance of compensability has been conclusively presumed under subsection (b) of section 31-294c because of failure to file a timely notice contesting liability, if it is claimed by or on behalf of the injured person that his incapacity still continues, unless such employer notifies the commissioner and the employee of the proposed discontinuance or reduction in the manner prescribed in section 31-296 and the commissioner specifically approves such discontinuance or reduction in writing.

(1971, P.A. 510, S. 2; 1972, P.A. 43; P.A. 88-106, S. 2; P.A. 92-31, S. 3, 7.)

History: 1972 act prohibited discontinuing payments “in any case where the employer’s acceptance of compensability has been conclusively presumed ... because of failure to file a timely notice contesting liability”; P.A. 88-106 added the provisions regarding the reduction of benefits; P.A. 92-31 made a technical change.



Section 31-297 - Hearing of claims.

If an employer and his injured employee, or his legal representative, as the case may be, fail to reach an agreement in regard to compensation under the provisions of this chapter, either party may notify the commissioner of the failure. Upon such notice, or upon the knowledge that an agreement has not been reached in a case in which a right to compensation may exist, the commissioner shall schedule an early hearing upon the matter, giving both parties notice of time and place not less than ten days prior to the scheduled date; provided the commissioner may, on finding an emergency to exist, give such notice as he finds reasonable under the circumstances. If no agreement has been reached within sixty days after the date notice of claim for compensation was received by the commissioner, as provided in section 31-294c, a formal hearing shall be scheduled on the claim and held within thirty days after the end of the sixty-day period, except that if an earlier hearing date has previously been scheduled, the earlier date shall prevail. Hearings shall be held, if practicable, in the town in which the injured employee resides; or, if it is not practicable to hold a hearing in the town, in any other convenient place that the commissioner may prescribe. Sufficient notice of the hearing may be given to the parties in interest by a brief written statement in ordinary terms of the date, place and nature of the injury upon which the claim for compensation is based.

(1949 Rev., S. 7446; 1958 Rev., S. 31-173; 1961, P.A. 491, S. 19; 1967, P.A. 842, S. 7; P.A. 83-123; P.A. 89-31; P.A. 90-116, S. 9; P.A. 91-32, S. 16, 41.)

History: 1961 act entirely replaced previous provisions; 1967 act divided section into Subsecs., required filing of notice on or before twentieth day after receipt of written notice of claim rather than after “knowledge of alleged injury or death” and specified that employer’s failure to file notice contesting liability results in presumption of his acceptance of liability; P.A. 83-123 required that, if no voluntary agreement has been reached within 60 days of the filing of a notice of claim for compensation, a formal hearing on the claim shall be scheduled and held within 30 days of the end of the 60-day period, unless a prior hearing date was previously established; P.A. 89-31 added Subsec. (c), providing a 28-day period for an employer to give notice that he contests a claim for injuries sustained on or after October 1, 1989; P.A. 90-116 provided that the employer’s failure to contest shall not constitute a conclusive presumption when the notice has not been properly served or when the notice fails to include a warning concerning the time period to contest liability; P.A. 91-32 made technical changes and deleted Subsecs. (b) and (c) re filing of notice that claim is contested.

Cited. 2 CA 365. Cited. 13 CA 208. Cited. 29 CA 441. Cited. 30 CA 320. Cited. 40 CA 278.

Cited. 38 CS 331.

Subsec. (a):

Cited. 177 C. 107.

Subsec. (b):

Cited (dissent). 165 C. 338. Applies only to contests of initial liability to pay compensation, not to contests of extent of disability, in requiring filing of a specific defense. 177 C. 107. Inquiry on existence of subject matter jurisdiction proper. 207 C. 420. Preclusion available to one claimant establishes compensability as to all eligible claimants. Id., 665. Cited. 213 C. 54. Cited. 218 C. 181. Cited. 222 C. 62. Cited. 228 C. 535.

Held to be constitutional under both state and federal constitutions. 2 CA 363. Cited. Id., 162. Cited. 9 CA 91; Id., 425. Timely filing of a notice of claim under Sec. 31-294 is a precondition to statutory preclusion from contesting liability under this section. 13 CA 276. Cited. 16 CA 676. Cited. 19 CA 273. Cited. 21 CA 63; Id., 610. Cited. 22 CA 515. Cited. 25 CA 350. Amendment not to be applied retroactively. Date of injury rule applies. 29 CA 441. Amendment applied only prospectively. Id., 654. P.A. 90-116, Sec. 9 cited. Id. Cited 30 CA 295. Cited. 33 CA 495. Cited. 42 CA 147. Cited. 45 CA 499. Does not expressly provide for notice to claimants who are not employees or dependents. Notice to last-known address of decedent employee, which was also claimants’ address, was adequate. 63 CA 1.

Cited. 39 CS 403.



Section 31-297a - Informal hearings.

In any informal hearing held by the commissioner or chairman of the Workers’ Compensation Commission in regard to compensation under the provisions of this chapter, any recommendations made by the commissioner or chairman at the informal hearing shall be reduced to writing and, if the parties accept such recommendations, the recommendations shall be as binding upon both parties as an award by the commissioner or chairman. The commissioner or chairman shall not postpone any such informal hearing if one party fails to attend unless both parties agree to the postponement.

(P.A. 91-339, S. 17, 55; P.A. 93-228, S. 10, 35.)

History: P.A. 93-228 authorized chairman of workers’ compensation commission to preside over informal hearings, effective July 1, 1993.



Section 31-298 - Conduct of hearings.

Both parties may appear at any hearing, either in person or by attorney or other accredited representative, and no formal pleadings shall be required, beyond any informal notices that the commission approves. In all cases and hearings under the provisions of this chapter, the commissioner shall proceed, so far as possible, in accordance with the rules of equity. He shall not be bound by the ordinary common law or statutory rules of evidence or procedure, but shall make inquiry, through oral testimony, deposition testimony or written and printed records, in a manner that is best calculated to ascertain the substantial rights of the parties and carry out the provisions and intent of this chapter. No fees shall be charged to either party by the commissioner in connection with any hearing or other procedure, but the commissioner shall furnish at cost (1) certified copies of any testimony, award or other matter which may be of record in his office, and (2) duplicates of audio cassette recordings of any formal hearings. Witnesses subpoenaed by the commissioner shall be allowed the fees and traveling expenses that are allowed in civil actions, to be paid by the party in whose interest the witnesses are subpoenaed. When liability or extent of disability is contested by formal hearing before the commissioner, the claimant shall be entitled, if he prevails on final judgment, to payment for oral testimony or deposition testimony rendered on his behalf by a competent physician, surgeon or other medical provider, including the stenographic and videotape recording costs thereof, in connection with the claim, the commissioner to determine the reasonableness of such charges.

(1949 Rev., S. 7447; 1958 Rev., S. 31-174; 1961, P.A. 491, S. 20; 1967, P.A. 242; 842, S. 8; 1971, P.A. 521; P.A. 85-65; P.A. 91-32, S. 17, 41; P.A. 93-228, S. 11, 35; P.A. 97-106.)

History: 1961 act entirely replaced previous provisions; 1967, P.A. 242 added, “and attorney’s fees for representation of the claimant at the formal hearing,” in the last sentence before “the commissioner to determine the reasonableness of such charges.” (Held repealed by implication, see 165 C. 338, 349.) 1967, P.A. 842 added reference to contest of extent of liability and entitled claimant to one-fifth of weekly compensation for each day or portion of day he attends a formal hearing if he is not receiving compensation at that time; 1971 act entitled claimant to reimbursement for wages lost because he has been called to appear at conference or informal hearing; P.A. 85-65 required the commissioner to furnish to the parties, at cost, duplicates of audio cassette recordings of any formal hearings; P.A. 91-32 made technical changes and deleted provisions re reimbursement of wages lost by reason of appearance at a conference or informal hearing and provisions re payments made to claimants who prevail on final judgment; P.A. 93-228 added provision allowing use of deposition testimony during workers’ compensation hearings, effective July 1, 1993; P.A. 97-106 added provisions entitling claimant to payment for medical testimony if he prevails on final judgment.

See Sec. 52-260 re witness fees.

Cited. 29 CA 249. Cited. 40 CA 278. Workers’ compensation commissioners not bound by Daubert standard in determining whether to admit scientific testimony; establishing formal requirements for admissibility of scientific testimony in workers’ compensation cases is contrary to spirit of statute. 48 CA 774. Equitable requirements of section do not apply to scheduling of hearings and notice to parties, matters that are specifically addressed in Sec. 31-297. 66 CA 332.

Cited. 38 CS 331.



Section 31-298a - Use of medical panel. Duties of commissioner and panel. Appeal. Regulations.

(a) A medical panel shall be established for use in solving controverted medical issues in claims for workers’ compensation due to occupational lung disease. The American College of Chest Physicians shall submit to the chairman of the Workers’ Compensation Commission by October 10, 1981, and annually thereafter a list of five to ten physicians who are expert in the diagnosis, care and treatment of occupational lung disease for membership in the panel. In the event that no such list is submitted, the chairman shall appoint to the panel five to ten licensed physicians who are expert in the diagnosis, care and treatment of such diseases.

(b) In each occupational lung disease claim for workers’ compensation where there are controverted medical issues, the commissioner hearing the case may choose three members of the medical panel for assistance in the case. The commissioner shall submit, at his discretion and within thirty days after choosing said panel, interrogatories concerning the controverted medical issues to such three-member panel, along with whatever evidence and materials the commissioner deems necessary for their consideration. The three-member panel may examine the employee, who shall submit to any examination such panel may require. Within sixty days of the submission of such interrogatories to it, the three-member panel shall file with the commissioner its answers, report and findings on all such medical issues, along with any records generated from its work in the case. The answers to the interrogatories and the contents of the report shall be determined by majority vote of the three panel members.

(c) The answers to the interrogatories, report, findings and records of the three-member panel shall become part of the record of the hearing before the commissioner. In making his decision in such a case, the commissioner shall conform his decision or award to the findings of such panel as to medical issues. Either party may appeal the decision of the commissioner to the Compensation Review Board according to the provisions of section 31-301.

(d) The chairman of the Workers’ Compensation Commission shall adopt regulations in accordance with the provisions of chapter 54 to establish a fee schedule for the payment of medical panel members. Sufficient funding for the payment of such fees shall be supplied from the administrative costs fund, as provided in section 31-345.

(P.A. 81-392, S. 1–4; P.A. 91-339, S. 18, 55.)

History: P.A. 91-339 changed “compensation review division” to “compensation review board” in Subsec. (c) and changed “workers’ compensation commissioners” to “the chairman of the workers’ compensation commission” in Subsec. (d).



Section 31-299 - Prior statements of parties as evidence at hearings before commissioners.

At any hearing before a compensation commissioner no written statement, and no oral statement taken by means of tape recorder or any mechanical, electrical or electronic device, concerning the facts out of which the claim arose or affecting such claim, given by either party to the other, or to his agent, attorney or insurer, shall be admissible in evidence unless a copy of the written statement or a transcript of the oral statement, as the case may be, is retained by the party giving such statement or delivered to him at the time such statement was given or within thirty days thereafter. In the case of an oral statement taken by means of tape recorder or other mechanical, electrical or electronic device, the person recording such oral statement shall prepare a full and complete transcript thereof and submit it to the person giving such statement for signature and such transcript must be signed by the employee before such statement may be used at any such hearing.

(1949 Rev., S. 7448; 1958 Rev., S. 31-175; 1961, P.A. 491, S. 21; 1967, P.A. 842, S. 9.)

History: 1961 act entirely replaced previous provisions; 1967 act added provisions re oral statements at hearings.



Section 31-299a - Payments under group medical policy not defense to claim for benefits. Health insurer’s duty to pay. Lien.

(a) Where an employer contests the compensability of an employee’s claim for compensation, proof of payment made under a group health, medical or hospitalization plan or policy shall not be a defense to a claim for compensation under this chapter.

(b) Where an employer contests the compensability of an employee’s claim for compensation, and the employee has also filed a claim for benefits or services under the employer’s group health, medical, disability or hospitalization plan or policy, the employer’s health insurer may not delay or deny payment of benefits due to the employee under the terms of the plan or policy by claiming that treatment for the employee’s injury or disease is the responsibility of the employer’s workers’ compensation insurer. The health insurer may file a claim in its own right against the employer for the value of benefits paid by the insurer within two years from payment of the benefits. The health insurer shall not have a lien on the proceeds of any award or approval of any compromise made by the commissioner pursuant to the employee’s compensation claim, in accordance with the provisions of section 38a-470, unless the health insurer actually paid benefits to or on behalf of the employee.

(1967, P.A. 842, S. 29; P.A. 84-139, S. 1, 2; P.A. 91-32, S. 18, 41; P.A. 93-228, S. 12, 35.)

History: P.A. 84-139 added Subsec. (b), providing that an employer’s health insurer may not deny benefits to an otherwise eligible employee because that employee has filed a workers’ compensation claim which has been contested; P.A. 91-32 made technical changes; P.A. 93-228 amended Subsec. (b) to allow a health insurer to recover from an employer the value of benefits paid to or on behalf of an employee for an injury compensable under this chapter and to prohibit a health insurer who has not paid benefits to or on behalf of an injured employee from placing a lien on the employee’s workers’ compensation award, effective July 1, 1993.

Cited. 22 CA 539; judgment reversed and case remanded to appellate court with direction to affirm decision of compensation review division, see 219 C. 439.



Section 31-299b - Initial liability of last employer. Reimbursement.

If an employee suffers an injury or disease for which compensation is found by the commissioner to be payable according to the provisions of this chapter, the employer who last employed the claimant prior to the filing of the claim, or the employer’s insurer, shall be initially liable for the payment of such compensation. The commissioner shall, within a reasonable period of time after issuing an award, on the basis of the record of the hearing, determine whether prior employers, or their insurers, are liable for a portion of such compensation and the extent of their liability. If prior employers are found to be so liable, the commissioner shall order such employers or their insurers to reimburse the initially liable employer or insurer according to the proportion of their liability. Reimbursement shall be made within ten days of the commissioner’s order with interest, from the date of the initial payment, at twelve per cent per annum. If no appeal from the commissioner’s order is taken by any employer or insurer within twenty days, the order shall be final and may be enforced in the same manner as a judgment of the Superior Court. For purposes of this section, the Second Injury Fund shall not be deemed an employer or an insurer and shall be exempt from any liability. The amount of any compensation for which the Second Injury Fund would be liable except for the exemption provided under this section shall be reallocated among any other employers, or their insurers, who are liable for such compensation according to a ratio, the numerator of which is the percentage of the total compensation for which an employer, or its insurer, is liable and the denominator of which is the total percentage of liability of all employers, or their insurers, excluding the percentage that would have been attributable to the Second Injury Fund, for such compensation.

(P.A. 81-155, S. 1; P.A. 01-22, S. 2; P.A. 05-199, S. 1.)

History: P.A. 01-22 increased time for taking an appeal from order of commissioner from 10 to 20 days; P.A. 05-199 provided that Second Injury Fund not be deemed an employer or insurer and be exempt from liability under section, and that compensation otherwise attributable to fund be reallocated among any other liable employers or insurers according to ratio, effective July 1, 2006.

Cited. 33 CA 695; judgment reversed, see 231 C. 469. Once commissioner concluded that claimant had not suffered a new injury but had suffered complications from first injury, commissioner had authority to order former employer-insurer to reimburse present employer-insurer. 121 CA 400.



Section 31-300 - Award as judgment. Interest. Attorney’s fee. Procedure on discontinuance or reduction.

As soon as may be after the conclusion of any hearing, but no later than one hundred twenty days after such conclusion, the commissioner shall send to each party a written copy of the commissioner’s findings and award. The commissioner shall, as part of the written award, inform the employee or the employee’s dependent, as the case may be, of any rights the individual may have to an annual cost-of-living adjustment or to participate in a rehabilitation program administered by the Department of Rehabilitation Services under the provisions of this chapter. The commissioner shall retain the original findings and award in said commissioner’s office. If no appeal from the decision is taken by either party within twenty days thereafter, such award shall be final and may be enforced in the same manner as a judgment of the Superior Court. The court may issue execution upon any uncontested or final award of a commissioner in the same manner as in cases of judgments rendered in the Superior Court; and, upon the filing of an application to the court for an execution, the commissioner in whose office the award is on file shall, upon the request of the clerk of said court, send to the clerk a certified copy of such findings and award. In cases where, through the fault or neglect of the employer or insurer, adjustments of compensation have been unduly delayed, or where through such fault or neglect, payments have been unduly delayed, the commissioner may include in the award interest at the rate prescribed in section 37-3a and a reasonable attorney’s fee in the case of undue delay in adjustments of compensation and may include in the award in the case of undue delay in payments of compensation, interest at twelve per cent per annum and a reasonable attorney’s fee. Payments not commenced within thirty-five days after the filing of a written notice of claim shall be presumed to be unduly delayed unless a notice to contest the claim is filed in accordance with section 31-297. In cases where there has been delay in either adjustment or payment, which delay has not been due to the fault or neglect of the employer or insurer, whether such delay was caused by appeals or otherwise, the commissioner may allow interest at such rate, not to exceed the rate prescribed in section 37-3a, as may be fair and reasonable, taking into account whatever advantage the employer or insurer, as the case may be, may have had from the use of the money, the burden of showing that the rate in such case should be less than the rate prescribed in section 37-3a to be upon the employer or insurer. In cases where the claimant prevails and the commissioner finds that the employer or insurer has unreasonably contested liability, the commissioner may allow to the claimant a reasonable attorney’s fee. No employer or insurer shall discontinue or reduce payment on account of total or partial incapacity under any such award, if it is claimed by or on behalf of the injured person that such person’s incapacity still continues, unless such employer or insurer notifies the commissioner and the employee of such proposed discontinuance or reduction in the manner prescribed in section 31-296 and the commissioner specifically approves such discontinuance or reduction in writing. The commissioner shall render the decision within fourteen days of receipt of such notice and shall forward to all parties to the claim a copy of the decision not later than seven days after the decision has been rendered. If the decision of the commissioner finds for the employer or insurer, the injured person shall return any wrongful payments received from the day designated by the commissioner as the effective date for the discontinuance or reduction of benefits. Any employee whose benefits for total incapacity are discontinued under the provisions of this section and who is entitled to receive benefits for partial incapacity as a result of an award, shall receive those benefits commencing the day following the designated effective date for the discontinuance of benefits for total incapacity. In any case where the commissioner finds that the employer or insurer has discontinued or reduced any such payment without having given such notice and without the commissioner having approved such discontinuance or reduction in writing, the commissioner shall allow the claimant a reasonable attorney’s fee together with interest at the rate prescribed in section 37-3a on the discontinued or reduced payments.

(1949 Rev., S. 7449; 1951, S. 3049d; 1958 Rev., S. 31-176; 1961, P.A. 491, S. 22; 1967, P.A. 692, S. 1; 842, S. 10; P.A. 75-122; P.A. 79-80; P.A. 83-114, S. 2; P.A. 84-180, S. 2; 84-299, S. 3; P.A. 85-64, S. 1, 2; P.A. 88-106, S. 3; P.A. 89-17; 89-316, S. 1; P.A. 91-339, S. 19; P.A. 93-228, S. 13, 35; P.A. 01-22, S. 3; P.A. 11-44, S. 49; June 12 Sp. Sess. P.A. 12-1, S. 86.)

History: 1961 act entirely replaced previous provisions; 1967 acts deleted references to “original findings” and specified that claimant may be allowed reasonable attorneys fees where commissioner finds that employer or insurer has unreasonably contested liability; P.A. 75-122 added provisions re procedure for discontinuance of payments; P.A. 79-80 specified that 6% interest applies “in the case of undue delay in adjustments of compensation”, allowed 12% interest where there is undue delay in payments and defined undue delay; P.A. 83-114 provided that the commissioner shall inform the individual, as part of the written award, of his rights to an annual cost-of-living adjustment under this chapter; P.A. 84-180 required the commissioner to inform the employee in the award of his right to participate in a rehabilitation program; P.A. 84-299 provided that payments not made within 35 days after the filing of a claim shall be considered “unduly delayed” unless the claim has been timely contested; P.A. 85-64 required the commissioner to send each party a written copy of his award within 120 days of the conclusion of hearings on the claim; P.A. 88-106 added the provisions regarding reduction of benefits and provided for an award of attorneys’ fees in cases of undue delay in adjustments and payments resulting from the fault or neglect of an employer or insurer; P.A. 89-17 increased the rate of interest from 6% to 10% for all cases except cases where payments are discontinued or reduced without notice and approval; P.A. 89-316 changed the rates of allowable interest from specific percentages enacted under P.A. 89-17 to the rate prescribed in Sec. 37-3a; P.A. 91-339 required the commissioner to send to each party a written copy of his findings; P.A. 93-228 added provisions modifying procedures re discontinuances or reductions in workers’ compensation benefits, effective July 1, 1993; P.A. 01-22 increased time for taking an appeal from the decision of the commissioner from 10 to 20 days and made technical changes for the purpose of gender neutrality; P.A. 11-44 added provision re rehabilitation program administered by Bureau of Rehabilitative Services, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.

Where no specific time limit set under statute for finding and award to be made, commissioner does not lose jurisdiction to render decision after certain lapse of time. 2 CA 689. Cited. 7 CA 142. Cited. 12 CA 138. Cited. 21 CA 464. Cited. 22 CA 539; judgment reversed and case remanded to appellate court with direction to affirm decision of compensation review division, see 219 C. 439. Cited. 26 CA 194. Cited. 28 CA 113. Cited. 33 CA 667. Cited. 39 CA 717. Cited. 40 CA 36. Cited. 45 CA 324; Id., 499. Plaintiff’s conduct constituted an implied waiver of her right to have commissioner’s decision vacated for failure to issue decision within time limit. 49 CA 339. Court was within discretion to deny request to execute a voluntary agreement that was not a final settlement; section granted trial court subject matter jurisdiction in matter. 58 CA 45. Finding that employer or insurer acted in an unreasonable manner or caused undue delay is necessary to predicate an order to pay attorney’s fees pursuant to this statute. 65 CA 592. Where commissioner failed to issue decision within mandatory time period and defendant objected to the decision on the day of its eventual issuance, it was held that defendant had not waived any objection to the late issuance since there is no requirement that a party object to a decision prior to its issuance. 72 CA 497. A challenge to the commission’s jurisdiction when an employee and employer have entered into a voluntary agreement does not in itself constitute acting in an unreasonable manner, and a determination otherwise would discourage parties from quickly entering into such agreements. 123 CA 753.

Award has the force of judgment but execution on plaintiff’s award was denied where defendant had action pending in superior court to determine whether plaintiff could keep award and retain proceeds from a Massachusetts death action based on same loss. 27 CS 382. Cited. 28 CS 5. Cited. 39 CS 386.



Section 31-301 - Appeals to the Compensation Review Board. Payment of award during pendency of appeal.

(a) At any time within twenty days after entry of an award by the commissioner, after a decision of the commissioner upon a motion or after an order by the commissioner according to the provisions of section 31-299b, either party may appeal therefrom to the Compensation Review Board by filing in the office of the commissioner from which the award or the decision on a motion originated an appeal petition and five copies thereof. The commissioner within three days thereafter shall mail the petition and three copies thereof to the chief of the Compensation Review Board and a copy thereof to the adverse party or parties. If a party files a motion subsequent to the finding and award, order or decision, the twenty-day period for filing an appeal of an award or an order by the commissioner shall commence on the date of the decision on such motion.

(b) The appeal shall be heard by the Compensation Review Board as provided in section 31-280b. The Compensation Review Board shall hear the appeal on the record of the hearing before the commissioner, provided, if it is shown to the satisfaction of the board that additional evidence or testimony is material and that there were good reasons for failure to present it in the proceedings before the commissioner, the Compensation Review Board may hear additional evidence or testimony.

(c) Upon the final determination of the appeal by the Compensation Review Board, but no later than one year after the date the appeal petition was filed, the Compensation Review Board shall issue its decision, affirming, modifying or reversing the decision of the commissioner. The decision of the Compensation Review Board shall include its findings, conclusions of law and award.

(d) When any appeal is pending, and it appears to the Compensation Review Board that any part of the award appealed from is not affected by the issues raised by the appeal, the Compensation Review Board may, on motion or of its own motion, render a judgment directing compliance with any portion of the award not affected by the appeal; or if the only issue raised by the appeal is the amount of the average weekly wage for the purpose of determining the amount of compensation, as provided in section 31-310, the commissioner shall, on motion of the claimant, direct the payment of the portion of the compensation payable under his award that is not in dispute, if any, pending final adjudication of the disputed portion thereof. In all appeals in which one of the parties is not represented by counsel, and in which the party taking the appeal does not prosecute the case within a reasonable time from the date of appeal, the Compensation Review Board may, of its own motion, affirm, reverse or modify the award.

(e) When an appeal is taken to the Compensation Review Board, the chief clerk thereof shall notify the commissioner from whose award the appeal was taken, in writing, of any action of the Compensation Review Board thereon and of the final disposition of the appeal, whether by judgment, withdrawal or otherwise, and shall upon the decision of the appeal, furnish the commissioner with a copy of the decision. Whenever any appeal is pending, if it appears to the Compensation Review Board that justice so requires, the Compensation Review Board shall order a certified copy of the evidence for the use of the employer, the employee or both, and the certified copy shall be made a part of the record on the appeal. The procedure in appealing from an award of the commissioner shall be the same as the procedure employed in an appeal from the Superior Court to the Supreme Court, where applicable. The chairman of the Workers’ Compensation Commission shall adopt regulations, in accordance with the provisions of chapter 54, to establish rules, methods of procedure and forms as the chairman deems expedient for the purposes of this chapter.

(f) During the pendency of any appeal of an award made pursuant to this chapter, the claimant shall receive all compensation and medical treatment payable under the terms of the award to the extent the compensation and medical treatment are not being paid by any health insurer or by any insurer or employer who has been ordered, pursuant to the provisions of subsection (a) of this section, to pay a portion of the award. The compensation and medical treatment shall be paid by the employer or its insurer.

(g) If the final adjudication results in the denial of compensation to the claimant, and he has previously received compensation on the claim pursuant to subsection (f) and this subsection, the claimant shall reimburse the employer or its insurer for all sums previously expended, plus interest at the rate of ten per cent per annum. Upon any such denial of compensation, the commissioner who originally heard the case or his successor shall conduct a hearing to determine the repayment schedule for the claimant.

(1949 Rev., S. 7450; 1958 Rev., S. 31-177; 1961, P.A. 491, S. 23; 1963, P.A. 642, S. 85; 1967, P.A. 692, S. 2; 1972, P.A. 108, S. 6; P.A. 74-183, S. 268, 291; P.A. 76-436, S. 231, 681; P.A. 78-280, S. 1, 127; P.A. 79-540, S. 3; P.A. 81-155, S. 2; 81-472, S. 144, 159; P.A. 84-133; P.A. 86-27; 86-56; P.A. 91-32, S. 19, 41; 91-339, S. 20, 55; P.A. 95-277, S. 9, 19; P.A. 01-22, S. 1; P.A. 07-31, S. 2.)

History: 1961 act entirely replaced previous provisions; 1963 act allowed appeals after commissioner’s decision upon a motion and required that appeals be made to court for county where injury occurred rather than county where award was filed, adding provision re court for appeal when injury occurred outside state; 1967 act deleted references to findings of commissioners and specified that appeal procedure is same as for appeals from superior court to supreme court; 1972 act replaced superior court with court of common pleas throughout section, effective September 1, 1972, except that courts with cases pending retain jurisdiction; P.A. 74-183 added references to judicial districts and made appeal procedure same as for appeals from court of common pleas to superior court, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court and deleted provision re appeal procedure, effective July 1, 1978; P.A. 78-280 deleted references to counties; P.A. 79-540 replaced provisions re appeals to superior court with new provisions re appeals to compensation review division; P.A. 81-155 permitted the appeal of orders made by the commissioner according to the provisions of Sec. 31-299b; P.A. 81-472 made technical changes; P.A. 84-133 added Subsec. (b), providing for the payment of compensation and benefits due under an occupational disease award during the pendency of any appeal of such award; P.A. 86-27 provided that compensation and benefits due under any award made pursuant to this chapter shall be paid by the second injury fund during the pendency of any appeal of the award; P.A. 86-56 required the compensation review division to issue its decision on any appeal within one year of the filing of the appeal petition, except that any decision on an appeal pending on October 1, 1986, shall be issued within one year of said date; P.A. 91-32 divided existing Subsec. (a) into Subsecs. (a) to (e), inclusive, divided existing Subsec. (b) into Subsecs. (f) and (g) and made technical changes; P.A. 91-339 changed “compensation review division” to “compensation review board”, changed “chairman” to “chief” of the board, added reference to Sec. 31-380b in Subsec. (b) and authorized the chairman of the workers’ compensation commission to adopt regulations in Subsec. (e); P.A. 95-277 amended Subsec. (f) to provide that the compensation and medical treatment of the injured employee be paid by the employer or its insurer rather than Second Injury Fund and, in Subsec. (g) substituted references to “Second Injury Fund” with “employer or its insurer” to reflect the closing of the Second Injury Fund and deleted provision re reimbursement of Second Injury Fund by employer, effective July 1, 1995; P.A. 01-22 amended Subsec. (a) by increasing the time to take an appeal from 10 to 20 days; P.A. 07-31 amended Subsec. (a) by commencing 20-day period for filing appeal, where motion filed subsequent to finding and award, order or decision, on date of decision on motion.

Cited. 1 CA 142; 7 CA 142; 11 CA 693; 16 CA 138; 33 CA 695; judgment reversed, see 231 C. 469. P.A. 91-339, Sec. 20 cited. Id. Cited. 36 CA 150; Id., 298; 38 CA 1; 39 CA 717; 45 CA 199. In matter where the issue was causation of injury, board did not improperly substitute its factual findings for those of commissioner but rather determined that commissioner’s finding could not stand without the support of expert medical testimony and properly refused to remand the case for further proceedings. 62 CA 440.

Authority to extend time for taking an appeal. 9 CS 38. Imposes on party seeking the order, the burden of showing (1) inability to pay and (2) that justice requires the action of the commissioner be appealed from. Id., 379. A plea in abatement and not a motion to expunge is appropriate remedy to attack appeal not brought within ten days. 15 CS 33. Cited. 17 CS 288; 27 CS 410. Amendment of October 1, 1967, applied to pending appeal which was then dismissed for failure to prosecute with due diligence. 24 CS 411. Cited. 38 CS 648.

Subsec. (a):

Cited. 206 C. 242; 207 C. 535; 212 C. 441; 227 C. 333; 228 C. 535; 231 C. 469; 237 C. 1; 241 C. 282. Failure to take an appeal within the 20 day appeal limitation in Subsec. deprives board of subject matter jurisdiction, a defect which may be raised at any time. 299 C. 346. Sec. 31-355(b) is inapplicable for purposes of determining when appeal period begins to run under Subsec. re Second Injury Fund claim because the fund had already been participating in proceedings before Workers’ Compensation Commission. Id., 376. Appellate Court improperly concluded that it lacked subject matter jurisdiction for lack of a final judgment in matter in which defendant challenged the commissioner’s initial finding of plaintiff’s total disability, but after remand by the board to the commissioner, did not challenge the commissioner’s subsequent findings and award specifying amounts to be paid to plaintiff. 303 C. 238.

Cited. 33 CA 495. Proper interpretation of limitation period contained in section is that ten-day period begins to run on day on which party wanting appeal is sent meaningful notice of commissioner’s decision. 36 CA 298. Cited. 37 CA 392; 46 CA 298. Ten-day appeal period begins to run on day on which party wanting to appeal is sent meaningful notice of commissioner’s decision. 49 CA 1. Notice must be sent directly to plaintiff, not plaintiff’s attorney, in order for appeal period to commence. 51 CA 92. An appeal taken from a supplemental order directing the Second Injury Fund to compensate plaintiff is not a timely appeal challenging the findings and awards preceding that order if that appeal was taken outside the mandated twenty days from the issuing of the operative finding and award. 114 CA 58. The time limitation on an appeal from the finding and award of a worker’s compensation commissioner imposed by Subsec. does not deprive the appellate tribunal of subject matter jurisdiction over the appeal. Id., 81; judgment reversed, see 299 C. 346.

Subsec. (b):

Cited. 227 C. 333; 231 C. 287.

Subsec. (c):

It is implicit in statutory authority to reverse a decision of the trial commissioner that board may remand a case for a new hearing. 251 C. 153. Legislature did not intend to impose unstated limitations on review board’s discretion to order appropriately adjudicated new hearings. Id.

Cited. 34 CA 673.

Subsec. (f):

Should be applied retroactively to all cases not actually transferred to the fund prior to the date provision became effective; concurring opinion based on legislative intent. 243 C. 311.



Section 31-301a - Decision of Compensation Review Board.

Any decision of the Compensation Review Board, in the absence of an appeal therefrom, shall become final after a period of twenty days has expired from the issuance of notice of the rendition of the judgment or decision.

(P.A. 79-540, S. 4; P.A. 91-339, S. 21, 55.)

History: P.A. 91-339 changed “compensation review division” to “compensation review board”.

Cited. 28 CA 113.



Section 31-301b - Appeal of decision of Compensation Review Board.

Any party aggrieved by the decision of the Compensation Review Board upon any question or questions of law arising in the proceedings may appeal the decision of the Compensation Review Board to the Appellate Court, whether or not the decision is a final decision within the meaning of section 4-183 or a final judgment within the meaning of section 52-263.

(P.A. 79-540, S. 5; June Sp. Sess. P.A. 83-29, S. 15, 82; P.A. 91-339, S. 22, 55; P.A. 09-178, S. 1.)

History: June Sp. Sess. P.A. 83-29 deleted reference to appellate session of the superior court and included reference to appellate court; P.A. 91-339 changed “compensation review division” to “compensation review board”; P.A. 09-178 added provision re appeal to Appellate Court whether or not decision is a final decision or a final judgment, effective June 30, 2009.

Cited. 3 CA 162; Id., 335; Id., 370; 6 CA 45; Id., 498; 13 CA 566; 21 CA 107; 26 CA 194; 28 CA 113; 33 CA 495; Id., 695; 36 CA 298; 37 CA 392; Id., 648; 38 CA 1; 39 CA 653; 41 CA 116; 45 CA 199.



Section 31-301c - Costs of appeal. Interest added to award affirmed on appeal.

(a) No costs shall be taxed in favor of either party on any such appeal either in the Compensation Review Board or in the Appellate Court, and no party shall be liable to pay any fees or costs in connection therewith, except the record fee on appeal to the Supreme Court; provided, if an appeal is taken to the Appellate Court from a decision of the Compensation Review Board, and such appeal is found by said court to be either frivolous or taken for the purpose of vexation or delay, said court may tax costs in its discretion against the person so taking the appeal.

(b) Whenever an employer or his insurer appeals a commissioner’s award, and upon completion of the appeal process the employer or insurer loses such appeal, the Compensation Review Board or the Appellate Court, as the case may be, shall add interest on the amount of such award affirmed on appeal and not paid to the claimant during the pendency of such appeal, from the date of the original award to the date of the final appeal decision, at the rate prescribed in section 37-3a.

(P.A. 79-540, S. 6; June Sp. Sess. P.A. 83-29, S. 30, 82; P.A. 84-288; P.A. 89-316, S. 2; P.A. 91-339, S. 23, 55.)

History: June Sp. Sess. P.A. 83-29 deleted reference to appellate session of the superior court and added reference to appellate court; P.A. 84-288 added Subsec. (b), which provides that the final arbiter of an appeal on an award shall add 6% interest to the amount of the award which is unpaid and affirmed by his decision; P.A. 89-316 amended Subsec. (b) to change the rate of interest from 6% per annum to the rate “prescribed in section 37-3a”; P.A. 91-339 changed “compensation review division” to “compensation review board”.



Section 31-301d - Power of Compensation Review Board re witnesses and production of evidence. Enforcement of order.

The Compensation Review Board and each member thereof shall have the same power in summoning and examining witnesses and in requiring production of evidence as is vested in each commissioner under section 31-278. The Superior Court, on application of the chief of the Compensation Review Board, may enforce by appropriate decree or process, any provision of this chapter or any proper order of the Compensation Review Board rendered pursuant to any such provision.

(P.A. 79-540, S. 8; P.A. 80-483, S. 96, 186; P.A. 91-339, S. 24, 55.)

History: P.A. 80-483 substituted “pursuant to” for “in pursuance of”; P.A. 91-339 changed “compensation review division” to “compensation review board” and “chairman” to “chief” of the board.



Section 31-302 - Payment of compensation. Commutation into monthly, quarterly or lump sums.

Compensation payable under this chapter shall be paid at the particular times in the week and in the manner the commissioner may order, and shall be paid directly to the persons entitled to receive them unless the commissioner, for good reason, orders payment to those entitled to act for such persons, except that when the commissioner finds it just or necessary, the commissioner may approve or direct the commutation, in whole or in part, of weekly compensation under the provisions of this chapter into monthly or quarterly payments, or into a single lump sum, which may be paid to the one then entitled to the compensation, and the commutation shall be binding upon all persons entitled to compensation for the injury in question. In any case of commutation, a true equivalence of value shall be maintained, with due discount of sums payable in the future; and, when commutation is made into a single lump sum, (1) the commissioner may direct that it be paid to any savings bank, trust company or life insurance company authorized to do business within this state, to be held in trust for the beneficiary or beneficiaries under the provisions of this chapter and paid in conformity with the provisions of this chapter, and (2) the parties, by agreement and with approval of the commissioner, may prorate the single lump sum over the life expectancy of the injured employee.

(1949 Rev., S. 7451; 1958 Rev., S. 31-178; 1961, P.A. 491, S. 24; P.A. 91-32, S. 20, 41; P.A. 04-214, S. 1.)

History: 1961 act entirely replaced previous provisions; P.A. 91-32 made technical changes; P.A. 04-214 made a technical change, designated existing provisions re lump sum payments as Subdiv. (1), and added Subdiv. (2) to allow prorating of lump sum payments over life expectancy of injured employee, effective June 3, 2004.

Cited. 26 CA 194.

Record of agreement for lump-sum payment improperly excluded in action for damages for injury to person since it would have contradicted plaintiff’s statement that at time of injury sued on he was suffering from no other disability. 3 Conn. Cir. Ct. 371.



Section 31-303 - Day when compensation payments become due. Penalty for late payments.

Payments agreed to under a voluntary agreement shall commence on or before the twentieth day from the date of agreement. Payments due under an award shall commence on or before the twentieth day from the date of such award. Payments due from the Second Injury Fund shall be payable on or before the twentieth business day after receipt of a fully executed agreement. Any employer who fails to pay within the prescribed time limitations of this section shall pay a penalty for each late payment, in the amount of twenty per cent of such payment, in addition to any other interest or penalty imposed pursuant to the provisions of this chapter.

(1959, P.A. 580, S. 21; 1961, P.A. 491, S. 26; P.A. 89-70, S. 1, 2; P.A. 93-228, S. 14, 35; P.A. 04-47, S. 1.)

History: 1961 act entirely replaced previous provisions; P.A. 89-70 added the provision allowing the second injury fund ten business days to make payments; P.A. 93-228 added provision imposing 20% penalty, in addition to interest and other existing penalties, on compensation payments which are paid more than ten days after the date of the agreement or award, effective July 1, 1993; P.A. 04-47 replaced references to “tenth” day with references to “twentieth” day, effective May 4, 2004.

Penalty provision applicable to workers’ compensation cases resolved by stipulation. 54 CA 841. Penalty provision may be applied before effective date. Id. Section is not ambiguous and, when read with Sec. 31-301(f) and (g), requires payment to commence within 20 days of order for payment pending appeal of award or imposition of 20 per cent late fee. 114 CA 822.



Section 31-304 - Destruction of agreement.

Any judge of the Superior Court may order that the original of any approved agreement between an employer and an injured employee as to compensation, filed in the office of any clerk of the Superior Court pursuant to any provision of this chapter more than ten years prior to the date of such order, may be destroyed by the person having the custody thereof.

(1955, S. 3048d; 1961, P.A. 491, S. 27.)

History: 1961 act entirely replaced previous provisions.



Section 31-305 - Medical examinations.

Section 31-305 is repealed.

(1949 Rev., S. 7445; 1958 Rev., S. 31-172; 1961, P.A. 491, S. 28; 1967, P.A. 842, S. 11; P.A. 87-160, S. 2; P.A. 91-32, S. 40, 41.)



Section 31-306 - Death resulting from accident or occupational disease. Dependents. Compensation.

(a) Compensation shall be paid to dependents on account of death resulting from an accident arising out of and in the course of employment or from an occupational disease as follows:

(1) Four thousand dollars shall be paid for burial expenses in any case in which the employee died on or after October 1, 1988. If there is no one wholly or partially dependent upon the deceased employee, the burial expenses of four thousand dollars shall be paid to the person who assumes the responsibility of paying the funeral expenses.

(2) To those wholly dependent upon the deceased employee at the date of the deceased employee’s injury, a weekly compensation equal to seventy-five per cent of the average weekly earnings of the deceased calculated pursuant to section 31-310, after such earnings have been reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contributions Act made from such employee’s total wages received during the period of calculation of the employee’s average weekly wage pursuant to said section 31-310, as of the date of the injury but not more than the maximum weekly compensation rate set forth in section 31-309 for the year in which the injury occurred or less than twenty dollars weekly. (A) The weekly compensation rate of each dependent entitled to receive compensation under this section as a result of death arising from a compensable injury occurring on or after October 1, 1977, shall be adjusted annually as provided in this subdivision as of the following October first, and each subsequent October first, to provide the dependent with a cost-of-living adjustment in the dependent’s weekly compensation rate as determined as of the date of the injury under section 31-309. If the maximum weekly compensation rate, as determined under the provisions of said section 31-309, to be effective as of any October first following the date of the injury, is greater than the maximum weekly compensation rate prevailing at the date of the injury, the weekly compensation rate which the injured employee was entitled to receive at the date of the injury or October 1, 1990, whichever is later, shall be increased by the percentage of the increase in the maximum weekly compensation rate required by the provisions of said section 31-309 from the date of the injury or October 1, 1990, whichever is later, to such October first. The cost-of-living increases provided under this subdivision shall be paid by the employer without any order or award from the commissioner. The adjustments shall apply to each payment made in the next succeeding twelve-month period commencing with the October first next succeeding the date of the injury. With respect to any dependent receiving benefits on October 1, 1997, with respect to any injury occurring on or after July 1, 1993, and before October 1, 1997, such benefit shall be recalculated to October 1, 1997, as if such benefits had been subject to recalculation annually under this subparagraph. The difference between the amount of any benefits that would have been paid to such dependent if such benefits had been subject to such recalculation and the actual amount of benefits paid during the period between such injury and such recalculation shall be paid to the dependent not later than December 1, 1997, in a lump-sum payment. The employer or its insurer shall be reimbursed by the Second Injury Fund, as provided in section 31-354, for adjustments, including lump-sum payments, payable under this subparagraph for deaths from compensable injuries occurring on or after July 1, 1993, and before October 1, 1997, upon presentation of any vouchers and information that the Treasurer shall require. No claim for payment of retroactive benefits may be made to the Second Injury Fund more than two years after the date on which the employer or its insurer paid such benefits in accordance with this subparagraph. (B) The weekly compensation rate of each dependent entitled to receive compensation under this section as a result of death arising from a compensable injury occurring on or before September 30, 1977, shall be adjusted as of October 1, 1977, and October 1, 1980, and thereafter, as provided in this subdivision to provide the dependent with partial cost-of-living adjustments in the dependent’s weekly compensation rate. As of October 1, 1977, the weekly compensation rate paid prior to October 1, 1977, to the dependent shall be increased by twenty-five per cent. The partial cost-of-living adjustment provided under this subdivision shall be paid by the employer without any order or award from the commissioner. In addition, on each October first, the weekly compensation rate of each dependent as of October 1, 1990, shall be increased by the percentage of the increase in the maximum compensation rate over the maximum compensation rate of October 1, 1990, as determined under the provisions of section 31-309 existing on October 1, 1977. The cost of the adjustments shall be paid by the employer or its insurance carrier who shall be reimbursed for such cost from the Second Injury Fund as provided in section 31-354 upon presentation of any vouchers and information that the Treasurer shall require. No claim for payment of retroactive benefits may be made to the Second Injury Fund more than two years after the date on which the employer or its insurance carrier paid such benefits in accordance with this subparagraph.

(3) If the surviving spouse is the sole presumptive dependent, compensation shall be paid until death or remarriage.

(4) If there is a presumptive dependent spouse surviving and also one or more presumptive dependent children, all of which children are either children of the surviving spouse or are living with the surviving spouse, the entire compensation shall be paid to the surviving spouse in the same manner and for the same period as if the surviving spouse were the sole dependent. If, however, any of the presumptive dependent children are neither children of the surviving spouse nor living with the surviving spouse, the compensation shall be divided into as many parts as there are presumptive dependents. The shares of any children having a presumptive dependent parent shall be added to the share of the parent and shall be paid to the parent. The share of any dependent child not having a surviving dependent parent shall be paid to the father or mother of the child with whom the child may be living, or to the legal guardian of the child, or to any other person, for the benefit of the child, as the commissioner may direct.

(5) If the compensation being paid to the surviving presumptive dependent spouse terminates for any reason, or if there is no surviving presumptive dependent spouse at the time of the death of the employee, but there is at either time one or more presumptive dependent children, the compensation shall be paid to the children as a class, each child sharing equally with the others. Each child shall receive compensation until the child reaches the age of eighteen or dies before reaching age eighteen, provided the child shall continue to receive compensation up to the attainment of the age of twenty-two if unmarried and a full-time student, except any child who has attained the age of twenty-two while a full-time student but has not completed the requirements for, or received, a degree from a postsecondary educational institution shall be deemed not to have attained age twenty-two until the first day of the first month following the end of the quarter or semester in which the child is enrolled at the time, or if the child is not enrolled in a quarter or semester system, until the first day of the first month following the completion of the course in which the child is enrolled or until the first day of the third month beginning after such time, whichever occurs first. When a child’s participation ceases, such child’s share shall be divided among the remaining eligible dependent children, provided if any child, when the child reaches the age of eighteen years, is physically or mentally incapacitated from earning, the child’s right to compensation shall not terminate but shall continue for the full period of incapacity.

(6) In all cases where there are no presumptive dependents, but where there are one or more persons wholly dependent in fact, the compensation in case of death shall be divided according to the relative degree of their dependence. Compensation payable under this subdivision shall be paid for not more than three hundred and twelve weeks from the date of the death of the employee. The compensation, if paid to those wholly dependent in fact, shall be paid at the full compensation rate. The compensation, if paid to those partially dependent in fact upon the deceased employee as of the date of the injury, shall not, in total, be more than the full compensation rate nor less than twenty dollars weekly, nor, if the average weekly sum contributed by the deceased at the date of the injury to those partially dependent in fact is more than twenty dollars weekly, not more than the sum so contributed.

(7) When the sole presumptive dependents are, at the time of the injury, nonresident aliens and the deceased has in this state some person or persons who are dependent in fact, the commissioner may in the commissioner’s discretion equitably apportion the sums payable as compensation to the dependents.

(b) The dependents of any deceased employee who was injured on or after January 1, 1974, and who subsequently dies shall be paid compensation on account of the death retroactively to the date of the employee’s death. The cost of the payment or adjustment shall be paid by the employer or its insurance carrier who shall be reimbursed for such cost from the Second Injury Fund as provided in section 31-354 upon presentation of any vouchers and information that the Treasurer shall require.

(c) (1) The dependents of any deceased employee who was injured between January 1, 1952, and December 31, 1973, and who subsequently dies, shall be paid compensation on account of the death retroactively to the date of the employee’s death. The cost of the payment or adjustment shall be paid by the employer or its insurance carrier who shall be reimbursed for such cost from the Second Injury Fund as provided in section 31-354 upon presentation of any vouchers and information that the Treasurer shall require. No claim for payment of retroactive benefits may be made to the Second Injury Fund more than two years after the date on which the employer or its insurance carrier paid such benefits in accordance with this subdivision.

(2) The dependents of any deceased employee who was injured before January 1, 1952, and who died on or before October 1, 1991, shall be paid compensation on account of the death retroactively to the date of the employee’s death. The cost of the payment or adjustment shall be paid by the employer or its insurance carrier who shall be reimbursed for such cost from the Second Injury Fund as provided in section 31-354 upon presentation of any vouchers and information that the Treasurer shall require. No claim for payment of retroactive benefits may be made to the Second Injury Fund more than two years after the date on which the employer or its insurance carrier paid such benefits in accordance with this subdivision.

(d) The dependents of any deceased employee who was injured in an accident arising out of and in the course of employment before January 1, 1952, and who died, as a result of those injuries, after October 1, 1991, shall be paid compensation, under the provisions of this section, effective as of the date of death of any such employee. Notwithstanding the provisions of subsection (a) of this section, the weekly compensation rate for such dependents shall equal the amount of compensation the injured employee was receiving prior to death pursuant to section 31-307. Such weekly compensation rate shall hereafter be adjusted in accordance with the provisions of subsection (a) of this section. The cost of such payment or adjustment shall be paid by the employer or the insurance carrier of such employer who shall be reimbursed for such cost from the Second Injury Fund provided for in section 31-354. No claim for payment of retroactive benefits may be made to the Second Injury Fund more than two years after the date on which the employer or its insurance carrier paid such benefits in accordance with this subsection.

(1949 Rev., S. 7428, 7429; 1949, 1951, 1953, 1955, S. 3042d; 1957, P.A. 463, S. 1; 1958 Rev., S. 31-159, 31-160; 1959, P.A. 580, S. 5, 22; 1961, P.A. 491, S. 29; 1967, P.A. 842, S. 12, 13; P.A. 77-554, S. 1; P.A. 78-369; P.A. 80-124, S. 2; 80-284, S. 2; 80-329; P.A. 84-453; P.A. 88-92; P.A. 89-68, S. 1; P.A. 91-32, S. 21, 41; 91-339, S. 25; P.A. 92-31, S. 4, 7; May Sp. Sess. P.A. 92-11, S. 54, 70; P.A. 93-228, S. 15, 35; P.A. 97-205, S. 3; P.A. 98-104, S. 2, 6; P.A. 01-162, S. 1, 2; P.A. 05-199, S. 2–4.)

History: 1959 act replaced previous provisions and was in turn replaced by provisions of 1961 act; 1967 act increased payments for burial expenses from $500 to $1,000 in all cases where previously $1,000 payment was given to father, mother, brother, sister, son or daughter of deceased in Subsec. (a) and raised weekly compensation allowed in Subsec. (b) from 60% to 66.66% of deceased’s average weekly earnings; P.A. 77-554 increased burial payments to $1,500 and deleted requirement that death must have occurred within six years of date of injury or first manifestation of occupational disease symptoms in Subsec. (b), added provisions re cost-of-living adjustments in Subsec. (b) and amended Subsec. (c) to allow compensation to widows and widowers on same basis where previously widowers’ payments terminated after 312 weeks; P.A. 78-369 reorganized Subsecs., designating former Subsecs. (a) to (h) as Subdivs. (1) to (8) under Subsec. (b) and deleted former Subsec. (i) re reduction of compensation period by the period for which payments were made to deceased if death occurred more than two years from date of injury or manifestation of disease symptoms; P.A. 80-124 specified in Subsec. (b)(2) that time of injury is date of incapacity to work because of disease in cases involving occupational disease; P.A. 80-284 added Subsec. (a)(4) re unmarried children, rephrased Subsec. (b)(5) accordingly and deleted Subdiv. (6); P.A. 80-329 added provisions re cost-of-living adjustments as of October 1, 1980; P.A. 84-453 amended Subsec. (b)(1) to increase burial expense benefits from $1,500 to $3,000; P.A. 88-92 amended Subsec. (b)(1) to increase burial expense benefits from three to $4,000; P.A. 89-68 added Subsec. (c) providing for the payment of compensation to dependents of deceased employees who were injured on or after January 1, 1974, and who died not later than December 31, 1981; P.A. 91-32 deleted existing Subsec. (a) which had detailed persons to be considered wholly dependent on a deceased employee, relettering remaining Subsecs. accordingly and made technical changes; P.A. 91-339 changed the weekly compensation allowed in Subsec. (a)(2) from 66.66% of average weekly earnings to 80% of average weekly earnings reduced by deductions for federal taxes and FICA; P.A. 92-31 amended Subsec. (a)(1) to provide that burial expenses shall be paid in any case where the employee died on or after October 1, 1988, amended Subsec. (a)(2) to provide that cost-of-living increases shall be calculated using a percentage instead of a dollar amount, and amended Subsec. (b) to authorize the payment of compensation to dependents of deceased employees who died not later than November 1, 1991; May Sp. Sess. P.A. 92-11 added Subsec. (c) (Revisor’s note: A reference to “second injury and compensation assurance fund” was changed editorially by the Revisors to read “second injury fund” for consistency with section 38 of public act 91-32); P.A. 93-228 amended Subsec. (a)(2) to decrease weekly compensation benefits for dependents of deceased employee from 80% to 75% of deceased’s average weekly earnings, to require that state taxes be deducted in calculating such earnings, and to eliminate cost-of-living adjustments for dependents of deceased employees injured on or after July 1, 1993, effective July 1, 1993; P.A. 97-205 amended Subsec. (a)(2) to reinstate cost-of-living adjustments to benefits received for injuries occurring on or after July 1, 1993, and before October 1, 1997; P.A. 98-104 increased the annual cost-of-living adjustment on workers’ compensation benefits paid to those dependent upon a deceased employee who died of on-the-job injuries prior to October 1, 1990, effective July 1, 1998; P.A. 01-162 made technical changes in Subsecs. (a) and (b), added new Subsec. (c) re compensation to dependents of any deceased employee who was injured between January 1, 1952, and December 31, 1973, and compensation to dependents of any deceased employee who was injured before January 1, 1952, and who died on or before October 1, 1991, and redesignated existing Subsec. (c) as Subsec. (d), making a technical change therein, effective July 6, 2001; P.A. 05-199 amended Subsecs. (a), (c) and (d) to require claims for payment of retroactive benefits to be made to Second Injury Fund not more than two years after payment by employer or insurer, effective July 1, 2006.

Cited. 3 CA 162; 21 CA 63; 32 CA 595; 34 CA 307; 37 CA 835; 38 CA 73; Id., 754; 43 CA 737; 44 CA 112. Testimony of even the most persuasive expert witness cannot be credited if it is not based on facts, and therefore decision of board affirming commissioner’s award of benefits to widow reversed because there were insufficient subordinate facts to support medical witness’s opinion that decedent’s death was causally related to the compensable injury or to remove the cause of death from the realm of conjecture. 99 CA 336.

Subsec. (a):

Cited. 206 C. 242. Subdiv. (2)(A) does not require Special Injury Fund to reimburse municipal employer for cost-of-living adjustments paid in connection with a claim for benefits under Heart and Hypertension Act in Sec. 7-433c which benefits are special compensation and are not workers compensation benefits for purposes of reimbursement and such a result does not deny employers a protected property interest without due process of law. 269 C. 763. Subdiv. (4): Superseding cause doctrine applies under Workers’ Compensation Act, and board properly found that superseding events broke chain of proximate causation between decedent’s compensable work injuries and his death. 305 C. 360.

Subdiv. (2)(A): Formula devised in 239 C. 676 for calculating cost of living increases to total disability benefits also applies to calculation of cost of living increases to survivors’ benefits under Subdiv. from October 1, 1995, through June 30, 1998. 63 CA 370. Subdiv. (4): Decedent’s death, which resulted from an accidental overdose of medication, is not compensable under section because there was no evidence to establish that decedent’s depression and subsequent prescription for the medication which caused the overdose were related to his compensable injuries. 123 CA 18; judgment affirmed on alternate grounds, see 305 C. 360.

Subsec. (b):

Subdiv. (6) cited. 206 C. 242.



Section 31-306a - Payments due children committed to the Commissioner of Social Services or the Commissioner of Children and Families.

Notwithstanding any contrary provision in section 31-306, any compensation due on behalf of any presumptive dependent child under the provisions of said section, which child has been committed to the Commissioner of Social Services or the Commissioner of Children and Families as neglected or uncared-for, shall be payable to the commissioner as legal guardian of the child less fees approved under subsection (b) of section 31-327.

(1967, P.A. 574, S. 1; P.A. 74-251, S. 12; P.A. 77-614, S. 521, 610; P.A. 91-32, S. 22, 41; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87.)

History: P.A. 74-251 added reference to children committed to children and youth services commissioner; P.A. 77-614 replaced welfare commissioner with commissioner of human resources, effective January 1, 1979; P.A. 91-32 made technical changes; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993.



Section 31-306b - Written notice of potential eligibility for death benefits.

(a) Not later than thirty days after the date an employer or insurer discontinues paying weekly disability benefits to an injured employee under the provisions of this chapter due to the death of the injured employee, the employer or insurer shall send by registered or certified mail to the last address to which the injured employee’s workers’ compensation benefit checks were mailed, a written notice stating, in simple language, that dependents of the deceased employee may be eligible for death benefits under this chapter, subject to the filing and benefit eligibility requirements of this chapter.

(b) Not later than October 1, 1998, the chairman of the Workers’ Compensation Commission shall develop a standard form that may be used by employers and insurers to provide the notice required under subsection (a) of this section.

(c) The failure of an employer or insurer to comply with the notice requirements of subsection (a) of this section shall not excuse a dependent of a deceased employee from making a claim for compensation within the time limits prescribed by subsection (a) of section 31-294c unless the dependent of the deceased employee demonstrates, in the opinion of the commissioner, that he was prejudiced by such failure to comply. Each dependent who, in the opinion of the commissioner, demonstrates that he was prejudiced by the failure of an employer or insurer to comply with the notice requirements of subsection (a) of this section shall be granted an extension of time in which to file a notice of claim for compensation with the deceased employee’s employer or insurer pursuant to section 31-294c, but such extension shall not exceed the period of time equal to the interim between the end of the thirty-day period set forth in subsection (a) of this section and the date the notice required under said subsection was actually mailed.

(P.A. 98-104, S. 1.)



Section 31-307 - Compensation for total incapacity.

(a) If any injury for which compensation is provided under the provisions of this chapter results in total incapacity to work, the injured employee shall be paid a weekly compensation equal to seventy-five per cent of the injured employee’s average weekly earnings as of the date of the injury, calculated pursuant to section 31-310, after such earnings have been reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contributions Act made from such employee’s total wages received during the period of calculation of the employee’s average weekly wage pursuant to section 31-310; but the compensation shall not be more than the maximum weekly benefit rate set forth in section 31-309 for the year in which the injury occurred. No employee entitled to compensation under this section shall receive less than twenty per cent of the maximum weekly compensation rate, as provided in section 31-309, provided the minimum payment shall not exceed seventy-five per cent of the employee’s average weekly wage, as determined under section 31-310, and the compensation shall not continue longer than the period of total incapacity.

(b) Notwithstanding the provisions of subsection (a) of this section, any employee who suffers any injury or illness caused by the employer’s violation of any health or safety regulation adopted pursuant to chapter 571 or adopted by the federal Occupational Safety and Health Administration and listed in 29 CFR, Chapter XVII, after the violation has been cited in accordance with the provisions of section 31-375 or the provisions of the Occupational Safety and Health Act of 1970, 84 Stat. 1601 (1970), 29 USC 658 and not abated within the time fixed by the citation, provided the citation has not been set aside by appeal to the appropriate agency or court having jurisdiction, shall receive a weekly compensation equal to one hundred per cent of the employee’s average weekly earnings at the time of the injury or illness.

(c) The following injuries of any person shall be considered as causing total incapacity and compensation shall be paid accordingly: (1) Total and permanent loss of sight of both eyes, or the reduction to one-tenth or less of normal vision; (2) the loss of both feet at or above the ankle; (3) the loss of both hands at or above the wrist; (4) the loss of one foot at or above the ankle and one hand at or above the wrist; (5) any injury resulting in permanent and complete paralysis of the legs or arms or of one leg and one arm; (6) any injury resulting in incurable imbecility or mental illness.

(d) An employee who has suffered the loss or loss of the use of one of the members of the body, or part of one of the members of the body, or the reduction of vision in one eye to one-tenth or less of normal vision, shall not receive compensation for the later injury in excess of the compensation allowed for the injury when considered by itself and not in conjunction with the previous incapacity except as provided in this chapter.

(1949 Rev., S. 7430; 1949, 1951, 1953, S. 3043d; 1957, P.A. 463, S. 2; 1958 Rev., S. 31-161; 1961, P.A. 491, S. 30; 1967, P.A. 842, S. 14; P.A. 78-360, S. 1; P.A. 80-124, S. 3; P.A. 82-455; P.A. 90-272, S. 1, 2; P.A. 91-32, S. 23, 41; 91-339, S. 26; P.A. 93-228, S. 16, 35; P.A. 06-84, S. 1.)

History: 1961 act entirely replaced previous provisions; 1967 act increased compensation rate from 60% to 66.66% of average weekly earnings at time of injury and deleted references to normal vision “with glasses”; P.A. 78-360 authorized compensation at 75% rate where injury or illness caused by employer’s violation of health or safety regulation has been cited and he has subsequently failed to abate violation; P.A. 80-124 specified that time of injury is date of incapacity to work as a result of disease in cases involving occupational diseases; P.A. 82-455 changed the minimum weekly benefit from $20 to 20% of the maximum weekly compensation rate, provided the minimum does not exceed 80% of the employee’s average weekly wage; P.A. 90-272 increased the weekly compensation from 75% of the employee’s weekly earnings to 100% for injury or illness caused by his employer’s OSHA violations; P.A. 91-32 divided the existing section into Subsecs. (a) to (d), inclusive, and made technical changes; P.A. 91-339 changed the weekly compensation allowed in Subsec. (a) from 66.6% of average weekly earnings to 80% of average weekly earnings reduced by deductions for federal taxes and FICA; P.A. 93-228 amended Subsec. (a) to decrease weekly compensation allowed for total incapacity from 80% to 75% of injured employee’s average weekly earnings, to require that state taxes be deducted in calculating such earnings, and to decrease maximum compensation allowed for minimum payment from 80% to 75% of employee’s average weekly wage, and added Subsec. (e) to require that compensation for total incapacity be offset by Social Security retirement benefits, effective July 1, 1993; P.A. 06-84 made technical changes in Subsecs. (a), (b) and (d) and deleted former Subsec. (e) re offset of amount of old age insurance benefits employee entitled to receive under Social Security Act against total incapacity workers’ compensation payments, effective May 30, 2006.

Cited. 7 CA 142. Cited. 16 CA 660. Cited. 25 CA 350. Cited. 26 CA 466. Cited. 27 CA 483; Id., 699. Benefits are calculated on wages on the date of incapacity to work rather than date of injury. 28 CA 226. Cited. 29 CA 559. Cited. 36 CA 298. Cited. 45 CA 324. Commissioner did not act improperly in finding plaintiff demonstrated a diminished earning capacity on basis of a 41% permanent partial disability of her master right arm, and, as such, was eligible to receive total incapacity benefits. 105 CA 669. Commissioner improperly considered plaintiff’s refusal of surgery and reasonableness of treatment in making a determination of temporary total disability. 130 CA 672.

Cited. 9 CS 375. See note to Sec. 31-310. Cited. 38 CS 648. Benefits under Sec. 31-308(d) are payable contemporaneously with those under this statute. 39 CS 449.

Subsec. (a):

Cited. 239 C. 676.

Former Subsec. (e):

Is constitutional because legislature’s goal of cost saving was legitimate and the offset is a rational means to achieve that goal. 263 C. 328. Applies whenever Social Security and total disability benefits are concurrent and does not violate equal protection because it does not discriminate against the totally disabled and has a rational basis in legislature’s desire to cut costs. 281 C. 656.

Applies prospectively because it impacts substantive rights. 78 CA 472. Under 1997 revision, defendant is not entitled to a setoff from widow’s benefits awarded under Sec. 31-306. 114 CA 822.



Section 31-307a - Cost-of-living adjustment in compensation rates.

(a) The weekly compensation rate of each employee entitled to receive compensation under section 31-307 as a result of an injury sustained on or after October 1, 1969, and before July 1, 1993, which totally disables the employee continuously or intermittently for any period extending to the following October first or thereafter, shall be adjusted annually as provided in this subsection as of the following October first, and each subsequent October first, to provide the injured employee with a cost-of-living adjustment in his or her weekly compensation rate as determined as of the date of the injury under section 31-309. If the maximum weekly compensation rate as determined under the provisions of section 31-309, to be effective as of any October first following the date of the injury, is greater than the maximum weekly compensation rate prevailing as of the date of the injury, the weekly compensation rate which the injured employee was entitled to receive at the date of the injury or October 1, 1990, whichever is later, shall be increased by the percentage of the increase in the maximum weekly compensation rate required by the provisions of section 31-309 from the date of the injury or October 1, 1990, whichever is later, to such October first. The cost-of-living increases provided under this subsection shall be paid by the employer without any order or award from the commissioner. The adjustments shall apply to each payment made in the next succeeding twelve-month period commencing with the October first next succeeding the date of the injury.

(b) The weekly compensation rate of each employee entitled to receive compensation under section 31-307 as a result of an injury sustained prior to October 1, 1969, which has disabled the employee for a period extending to October 1, 1969, or thereafter shall be adjusted as of October 1, 1969, and annually thereafter, as provided in this subsection to provide the injured employee with a partial cost-of-living adjustment in his or her weekly compensation rate. The weekly compensation rate paid prior to October 1, 1969, to the injured employee shall be increased as of October 1, 1969, by the amount that the maximum weekly compensation rate as determined under section 31-309 to be effective for injuries sustained on or after October 1, 1969, is greater than the maximum weekly compensation rate as determined under section 31-309 to be effective for injuries sustained on or after October 1, 1965, or the date of the injury, whichever is later, but not more than fifteen dollars per week. Thereafter, increases, if any, for cost-of-living as provided in subsection (a) of this section shall be added to the amount of weekly compensation payable as of the date of the injury or October 1, 1990, whichever is later. The partial cost-of-living adjustments provided under this subsection shall be paid by the employer without any order or award from the commissioner. The adjustments shall apply to each payment made in the next twelve-month period, on or after October 1, 1969. The cost of the adjustments shall be paid by the employer or the employer’s insurance carrier who shall be reimbursed therefor from the Second Injury Fund as provided in section 31-354 upon presentation of any vouchers and information that the Treasurer shall require. No claim for payment of retroactive benefits may be made to the Second Injury Fund more than two years after the date on which the employer or its insurance carrier paid such benefits in accordance with this subsection.

(c) On and after October 1, 1997, the weekly compensation rate of each employee entitled to receive compensation under section 31-307 as a result of an injury sustained on or after July 1, 1993, which totally incapacitates the employee permanently, shall be adjusted as provided in this subsection as of October 1, 1997, or the October first following the injury date, whichever is later, and annually on each subsequent October first, to provide the injured employee with a cost-of-living adjustment in his or her weekly compensation rate as determined as of the date of injury under section 31-309. If the maximum weekly compensation rate, as determined under the provisions of said section 31-309, to be effective as of any October first following the date of the injury, is greater than the maximum weekly compensation rate prevailing as of the date of injury, the weekly compensation rate which the injured employee was entitled to receive as of the date of injury shall be increased by the percentage of the increase in the maximum weekly compensation rate required by the provisions of said section 31-309 from the date of the injury to such October first. The cost-of-living adjustments provided under this subdivision shall be paid by the employer without any order or award from the commissioner. The adjustments shall apply to each payment made in the next succeeding twelve-month period commencing with October 1, 1997, or the October first next succeeding the date of injury, whichever is later. With respect to any employee receiving benefits on October 1, 1997, with respect to any such injury occurring on or after July 1, 1993, and before October 1, 1997, or with respect to any employee who was adjudicated to be totally incapacitated permanently subsequent to the date of his or her injury or is totally incapacitated permanently due to the fact that the employee has been totally incapacitated by such an injury for a period of five years or more, such benefit shall be recalculated to October 1, 1997, to the date of such adjudication or to the end of such five-year period, as the case may be, as if such benefits had been subject to recalculation annually under the provisions of this subsection. The difference between the amount of any benefits which would have been paid to such employee if such benefits had been subject to such recalculation and the actual amount of benefits paid during the period between such injury and such recalculation shall be paid to the dependent not later than December 1, 1997, or thirty days after such adjudication or the end of such period, as the case may be, in a lump-sum payment. The employer or the employer’s insurer shall be reimbursed by the Second Injury Fund, as provided in section 31-354, for adjustments, including lump-sum payments, payable under this subsection for compensable injuries occurring on or after July 1, 1993, and before October 1, 1997, upon presentation of any vouchers and information that the Treasurer shall require. No claim for payment of retroactive benefits may be made to the Second Injury Fund more than two years after the date on which the employer or its insurance carrier paid such benefits in accordance with this subsection.

(1967, P.A. 842, S. 23, 24; 1969, P.A. 696, S. 5; P.A. 91-32, S. 24, 41; 91-339, S. 27; P.A. 93-228, S. 17, 35; P.A. 97-205, S. 4; P.A. 98-104, S. 3, 6; P.A. 05-199, S. 5.)

History: 1969 act rewrote previous provisions in greater detail and required presentation of vouchers etc. as required by treasurer rather than comptroller; P.A. 91-32 made technical changes; P.A. 91-339 amended Subsec. (a) to provide a cost of living adjustment based on the percentage of the increase in the maximum weekly compensation rate; P.A. 93-228 amended Subsec. (a) to eliminate cost-of-living adjustments for totally incapacitated employees injured on or after July 1, 1993, effective July 1, 1993; P.A. 97-205 added new Subsec. (c) establishing cost-of-living adjustments for compensation received by totally incapacitated employees on and after October 1, 1997; P.A. 98-104 increased the annual cost-of-living adjustment on workers’ compensation benefits paid to employees totally and permanently disabled by a work-related injury prior to October 1, 1990, effective July 1, 1998; P.A. 05-199 made technical changes and amended Subsecs. (b) and (c) to require claims for payment of retroactive benefits under subsections to be made to Second Injury Fund not more than two years after payment by employer or insurer, effective July 1, 2006.

Cited. 45 CA 324.

Subsec. (c):

P.A. 97-205, which reinstated cost-of-living-adjustments, also provided that fund, rather than employers and insurers, was responsible for paying such adjustments to qualified employees who sustained compensable injuries on or after July 1, 1993, and before October 1, 1997. 262 C. 416.



Section 31-307b - Benefits after relapse from recovery. Recurrent injuries.

If any employee who receives compensation under section 31-307 returns to work after recovery from his or her injury and subsequently suffers total or partial incapacity caused by a relapse from the recovery from, or a recurrence of, the injury, the employee shall be paid a weekly compensation equal to seventy-five per cent of his or her average weekly earnings as of the date of the original injury or at the time of his or her relapse or at the time of the recurrence of the injury, whichever is the greater sum, calculated pursuant to section 31-310, after such earnings have been reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contributions Act made from such employee’s total wages received during the period of calculation of the employee’s average weekly wage pursuant to said section 31-310, but not more than (1) the maximum compensation rate set pursuant to section 31-309 if the employee suffers total incapacity, or (2) one hundred per cent, raised to the next even dollar, of the average weekly earnings of production and related workers in manufacturing in the state, as determined in accordance with the provisions of section 31-309, if the employee suffers partial incapacity, for the year in which the employee suffered the relapse or recurrent injury and the minimum rate under this chapter for that year, and provided (A) the compensation shall not continue longer than the period of total or partial incapacity following the relapse or recurrent injury and (B) no employee eligible for compensation for specific injuries set forth in section 31-308 shall receive compensation under this section. The employee shall also be entitled to receive the cost-of-living adjustment provided in accordance with the provisions of section 31-307a commencing on October first following the relapse or recurrent injury which disables him or her. If the injury occurred originally prior to October 1, 1969, the difference between the employee’s original weekly compensation rate and the rate required by this section and the cost-of-living adjustment, if any, thereafter due shall be paid initially by the employer or the employer’s insurance carrier who shall be reimbursed for such payment from the Second Injury Fund as provided by section 31-354 upon presentation of any vouchers and information that the Treasurer shall require. No claim for payment of retroactive benefits may be made to the Second Injury Fund more than two years after the date on which the employer or its insurance carrier paid such benefits in accordance with this section. In no event shall the employee receive more than the prevailing maximum compensation.

(1967, P.A. 842, S. 28; 1969, P.A. 696, S. 6; P.A. 79-376, S. 74; P.A. 91-32, S. 25, 41; June Sp. Sess. P.A. 91-12, S. 51; P.A. 93-228, S. 18, 35; P.A. 05-199, S. 6.)

History: 1969 act deleted reference to Sec. 31-306(b), deleted reference to “maximum” recovery from injury and set forth provisions re payments for cost-of-living adjustments; P.A. 79-376 added references to recurrent injuries; P.A. 91-32 made technical changes; June Sp. Sess. P.A. 91-12 changed the weekly compensation allowed under this section from 66.66% of average weekly earnings to 80% of average weekly earnings reduced by deductions for federal taxes and FICA, and provided for maximum compensation in the case of total and partial incapacity; P.A. 93-228 decreased weekly compensation benefits for relapse or recurrence of previous injury from 80% to 75% of employee’s average weekly earnings and required that state taxes be deducted in calculating such earnings, effective July 1, 1993; P.A. 05-199 made technical changes and required claims for payment of retroactive benefits under section to be made to Second Injury Fund not more than two years after payment by employer or insurer, effective July 1, 2006.



Section 31-307c - Compensation under agreements or awards effected prior to October 1, 1953.

Any person who received compensation for total incapacity under a workers’ compensation agreement or award effected prior to October 1, 1953, shall receive such compensation as was authorized by such agreement or award under section 31-307 or for not longer than the period of total disability, and shall be paid in addition thereto the cost-of-living adjustment provided for under subsection (b) of section 31-307a. The compensation authorized under this section, including the cost-of-living adjustment, shall be paid out of the Second Injury Fund provided for in section 31-354. Such compensation and cost-of-living adjustment shall be paid only for weeks of total disability existing or commencing on or after October 1, 1969.

(1967, P.A. 842, S. 30; 1969, P.A. 696, S. 7; P.A. 79-376, S. 45; P.A. 91-207, S. 4, 9.)

History: 1969 act specified applicability of cost-of-living adjustments; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 91-207 made a technical change in fund’s name.



Section 31-308 - Compensation for partial incapacity.

(a) If any injury for which compensation is provided under the provisions of this chapter results in partial incapacity, the injured employee shall be paid a weekly compensation equal to seventy-five per cent of the difference between the wages currently earned by an employee in a position comparable to the position held by the injured employee before his injury, after such wages have been reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contributions Act in accordance with section 31-310, and the amount he is able to earn after the injury, after such amount has been reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contributions Act in accordance with section 31-310, except that when (1) the physician or the advanced practice registered nurse attending an injured employee certifies that the employee is unable to perform his usual work but is able to perform other work, (2) the employee is ready and willing to perform other work in the same locality and (3) no other work is available, the employee shall be paid his full weekly compensation subject to the provisions of this section. Compensation paid under this subsection shall not be more than one hundred per cent, raised to the next even dollar, of the average weekly earnings of production and related workers in manufacturing in the state, as determined in accordance with the provisions of section 31-309, and shall continue during the period of partial incapacity, but no longer than five hundred twenty weeks. If the employer procures employment for an injured employee that is suitable to his capacity, the wages offered in such employment shall be taken as the earning capacity of the injured employee during the period of the employment.

(b) With respect to the following injuries, the compensation, in addition to the usual compensation for total incapacity but in lieu of all other payments for compensation, shall be seventy-five per cent of the average weekly earnings of the injured employee, calculated pursuant to section 31-310, after such earnings have been reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contributions Act made from such employee’s total wages received during the period of calculation of the employee’s average weekly wage pursuant to said section 31-310, but in no case more than one hundred per cent, raised to the next even dollar, of the average weekly earnings of production and related workers in manufacturing in the state, as determined in accordance with the provisions of section 31-309, or less than fifty dollars weekly. All of the following injuries include the loss of the member or organ and the complete and permanent loss of use of the member or organ referred to:

MEMBER

INJURY

WEEKS OF
COMPENSATION

Arm

Master arm

Loss at or above elbow

208

Other arm

Loss at or above elbow

194

Hand

Master hand

Loss at or above wrist

168

Other hand

Loss at or above wrist

155

One leg

Loss at or above knee

155

One foot

Loss at or above ankle

125

Hearing

Both ears

104

One ear

35

One eye

Complete and permanent
loss of sight in, or reduction
of sight to one-tenth
or less of normal vision

157

Thumb*

On master hand

63

On other hand

54

Fingers**

First finger

36

Second finger

29

Third finger

21

Fourth finger

17

Toes***

Great toe

28

Other toes

9

Back

Number of weeks which
the proportion of incapacity
represents to a maximum
of 374 weeks

Heart

520

Brain

520

Carotid artery

520

Pancreas

416

Liver

347

Stomach

260

Loss of bladder

233

Speech

163

Lung

117

Cervical spine

117

Kidney

117

Rib cage

Bilateral

69

Ovary

35

Testis

35

Mammary

35

Nose

Sense and respiratory function

35

Jaw

Mastication

35

Uterus

35-104

Vagina

35-104

Penis

35-104

Coccyx

Actual removal

35

Sense of smell

17

Sense of taste

17

Spleen

In addition to scar

13

Gall bladder

13

Tooth

Minimum

1

Loss of drainage duct of eye
(If corrected by prosthesis)

17 for each

Loss of drainage duct of eye
(If uncorrected by prosthesis)

33 for each

Pelvis

percentage of back

*The loss or loss of use of one phalanx of a thumb shall be construed as seventy-five per cent of the loss of the thumb.

**The loss or loss of use of one phalanx of a finger shall be construed as fifty per cent of the loss of the finger. The loss of or loss of use of two phalanges of a finger shall be construed as ninety per cent of the loss of the finger.

***The loss or loss of use of one phalanx of a great toe shall be construed as sixty-six and two-thirds per cent of the loss of the great toe. The loss of the greater part of any phalanx shall be construed as the loss of a phalanx and shall be compensated accordingly.

If the injury consists of the loss of a substantial part of a member resulting in a permanent partial loss of the use of a member, or if the injury results in a permanent partial loss of function, the commissioner may, in the commissioner’s discretion, in lieu of other compensation, award to the injured employee the proportion of the sum provided in this subsection for the total loss of, or the loss of the use of, the member or for incapacity or both that represents the proportion of total loss or loss of use found to exist, and any voluntary agreement submitted in which the basis of settlement is such proportionate payment may, if otherwise conformable to the provisions of this chapter, be approved by the commissioner in the commissioner’s discretion. Notwithstanding the provisions of this subsection, the complete loss or loss of use of an organ which results in the death of an employee shall be compensable pursuant only to section 31-306.

(c) In addition to compensation for total or partial incapacity or for a specific loss of a member or use of the function of a member of the body, the commissioner, not earlier than one year from the date of the injury and not later than two years from the date of the injury or the surgery date of the injury, may award compensation equal to seventy-five per cent of the average weekly earnings of the injured employee, calculated pursuant to section 31-310, after such earnings have been reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contributions Act made from such employee’s total wages received during the period of calculation of the employee’s average weekly wage pursuant to said section 31-310, but not more than one hundred per cent, raised to the next even dollar, of the average weekly earnings of production and related workers in manufacturing in the state, as determined in accordance with the provisions of section 31-309, for up to two hundred eight weeks, for any permanent significant disfigurement of, or permanent significant scar on, (A) the face, head or neck, or (B) on any other area of the body which handicaps the employee in obtaining or continuing to work. The commissioner may not award compensation under this subsection when the disfigurement was caused solely by the loss of or the loss of use of a member of the body for which compensation is provided under subsection (b) of this section or for any scar resulting from an inguinal hernia operation or any spinal surgery. In making any award under this subsection, the commissioner shall consider (1) the location of the scar or disfigurement, (2) the size of the scar or disfigurement, (3) the visibility of the scar or disfigurement due to hyperpigmentation or depigmentation, whether hypertrophic or keloidal, (4) whether the scar or disfigurement causes a tonal or textural skin change, causes loss of symmetry of the affected area or results in noticeable bumps or depressions in the affected area, and (5) other relevant factors. Notwithstanding the provisions of this subsection, no compensation shall be awarded for any scar or disfigurement which is not located on (A) the face, head or neck, or (B) any other area of the body which handicaps the employee in obtaining or continuing to work. In addition to the requirements contained in section 31-297, the commissioner shall provide written notice to the employer prior to any hearing held by the commissioner to consider an award for any scar or disfigurement under this subsection.

(d) Any award or agreement for compensation made pursuant to this section shall be paid to the employee, or in the event of the employee’s death, whether or not a formal award has been made prior to the death, to his surviving spouse or, if he has no surviving spouse, to his dependents in equal shares or, if he has no surviving spouse or dependents, to his children, in equal shares, regardless of their age.

(1949 Rev., S. 7431; 1949, 1951, 1953, S. 3044d; 1957, P.A. 463, S. 3; 1958 Rev., S. 31-162; 1959, P.A. 580, S. 7; 1961, P.A. 491, S. 31; 1967, P.A. 842, S. 15; P.A. 75-48; P.A. 79-376, S. 75; P.A. 89-36; 89-346; P.A. 91-32, S. 26, 41; 91-339, S. 28; P.A. 93-228, S. 19, 35; P.A. 00-8; P.A. 12-197, S. 37.)

History: 1959 act replaced $45 maximum weekly benefit with reference to rate established by Sec. 31-309 (i.e. 55% of average production wage in state for year in which injury occurred raised to next even dollar, to be determined annually), raised minimum benefit from $15 to $20, added special provisions re loss of master hand and master thumb in Subdivs. (b) and (h) and allowed compensation for serious and permanent disfigurement of upper arms and legs below the knees; 1961 act entirely replaced previous provisions; 1967 act raised compensation rate from 60% to 66.66% of difference between average weekly earnings before injury and amount person can earn afterward, added exceptions re payment of full compensation, increased compensation period for loss of master arm from 296 to 312 weeks, for loss of master hand from 42 to 52 weeks and for loss of master thumb from 87 to 95 weeks, deleted reference to normal vision “with glasses”, added Subdiv. (m) re loss of use of the back, specified commissioners’ discretionary powers, replaced reference to disfigurement of specific body parts with reference to disfigurement or scarring of any body part, specifically including scarring from hernial or spinal surgery and deleted limit of 780 weeks for compensation; P.A. 75-48 specified scarring from “inguinal hernia”; P.A. 79-376 divided section into Subsecs. and changed alphabetic Subdiv. indicators to numeric ones, used wages currently earned by employee in comparable position rather than incapacitated person’s earnings at time of injury in calculating benefits, specified “significant” disfigurement or scarring and replaced “workmen’s compensation” with “workers’ compensation”; P.A. 89-36 raised minimum benefit from $20 to $50; P.A. 89-346 added Subsec. (e) providing for the payment of benefits in the event of an employee’s death; P.A. 91-32 made technical changes; P.A. 91-339 changed the compensation formula in Subsecs. (a), (b) and (e) from 66.66% of average weekly earnings to 80% of average weekly earnings reduced by deductions for federal taxes and FICA, limited compensation to 100% of the average weekly production wage in Subsecs. (a), (b) and (e), provided that awards under Subsec. (e) shall not be made earlier than one year from the date of the injury, and added considerations to be made by the commissioner, notice requirements and provisions re discernible scars or disfigurements in Subsec. (e); P.A. 93-228 changed the compensation formula in existing Subsecs. (a), (b) and (e) from 80% to 75% of average weekly earnings less deductions for state and federal taxes and FICA, reduced maximum duration of temporary and permanent partial disability benefits provided under Subsecs. (a) and (b), modified the schedule of injuries listed in Subsec. (b), deleted Subsecs. (c) and (d) authorizing commissioner to make discretionary awards, relettering former Subsecs. (e) and (f) accordingly, amended relettered Subsec. (c) to prohibit commissioner from awarding scarring benefits later than two years from the injury or surgery date and for scar located on any area of the body other than the face, head or neck, unless it handicaps the employee in obtaining or continuing to work, and amended relettered Subsec. (d) to entitle a deceased employee’s dependents to collect compensation due the deceased employee under an informal or formal agreement or award, effective July 1, 1993; P.A. 00-8 amended Subsec. (b) to include injuries to ovary, uterus and vagina and to make technical changes; P.A. 12-197 amended Subsec. (a)(1) by adding provision allowing certification by an advanced practice registered nurse.

See Sec. 31-259(c) re withdrawals from Employment Security Administration Fund.

See Sec. 31-349 re compensation for second disability and payment of insurance for totally incapacitated persons.

Cited. 12 CA 138. Cited. 21 CA 63. Cited. 25 CA 350. Cited. 27 CA 699. Cited. 28 CA 113; Id., 226. Cited. 29 CA 432. Cited. 34 CA 307. Cited. 40 CA 409; Id., 562. Test for determining whether particular conduct is a proximate cause of permanent partial loss of function is whether it was a substantial factor in producing the result. 61 CA 131. Commissioner’s conclusion that plaintiff’s employment was not a substantial factor in causing plaintiff’s permanent partial loss of function is conclusive, provided it is supported by competent evidence and is otherwise consistent with the law. Id.

The word “hand” does not include disfigurement of the forearm. 10 CS 470. Loss of function of reproductive and urinary members of the body are not further compensable under this section. 13 CS 182.

Subsec. (a):

Temporary partial disability benefits are available until the injured worker has reached maximum medical improvement. 114 CA 210.

Subsec. (b):

Cited. 209 C. 59. Cited. 215 C. 206. Rule against double compensation prohibits concurrent payment of specific indemnity benefits for permanent partial impairment under this section and benefits for total incapacity under Sec. 31-307 are result of same incident. 217 C. 42. GS (1918 Rev.) Sec. 5352 cited. Id. Cited. Id., 50. Cited. 218 C. 19. Cited. 220 C. 721; Id., 739. Cited. 221 C. 920. Cited. 224 C. 8. Following the amendments in Sec. 19 of P.A. 93-228, Subsec. does not provide commissioner with discretion to award compensation for loss or permanent partial disability of an unscheduled body part or organ. 248 C. 793. Subsec. does not violate equal protection clauses of either fourteenth amendment to the United States Constitution or article first, sec. 20, of state constitution, because it does not involve either a fundamental right or a suspect class, and because rational justification can be found for constructing a statute such that the loss or permanent partial disability of many organs and body parts is compensable, but permanent partial disability of the skin is not. Id. Phrase “in addition to the usual compensation for total incapacity but in lieu of all other payments for compensation” was intended to prohibit double payment of permanency awards and to address case law precluding claimant suffering incapacity following a permanent disability from being able to thereafter collect total incapacity benefits. 263 C. 328.

Cited. 26 CA 466; judgment reversed, see 227 C. 261. Cited. 39 CA 28.

Payments under this section are neither in lieu of wages nor based on loss of earnings; therefore are not includable as income for purpose of determining child support. 42 CS 34, 35.

Subsec. (c):

Cited. 26 CA 466.

Cited. 42 CS 34.

Subsec. (d):

Cited. 209 C. 808. Cited. 210 C. 580. Plain language of statute precludes recovery for surgical scars. 211 C. 116. Cited. 214 C. 394; Id., 552. Cited. 215 C. 206. Cited. 217 C. 42. Concurrent payment of benefits for death caused by heart disease under Sec. 31-306 and benefits for permanent partial impairment of one’s heart under this section is prohibited. Id., 50. Cited. 224 C. 8.

Cited. 15 CA 615.

Cited. 38 CS 648. Benefits under this statute are payable contemporaneously with those under Sec. 31-308(d). 39 CS 449.

Subsec. (e):

P.A. 89-346 cited. 29 CA 432.

Subsec. (m):

A claim for disability, resulting from partial incapacity, under this statute, is not translatable into an initial claim for liability under section 31-297(b) encompassing a “preclusion of defense” situation. 177 C. 107.



Section 31-308a - Additional benefits for partial permanent disability.

(a) In addition to the compensation benefits provided by section 31-308 for specific loss of a member or use of the function of a member of the body, or any personal injury covered by this chapter, the commissioner, after such payments provided by said section 31-308 have been paid for the period set forth in said section, may award additional compensation benefits for such partial permanent disability equal to seventy-five per cent of the difference between the wages currently earned by an employee in a position comparable to the position held by such injured employee prior to his injury, after such wages have been reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contributions Act in accordance with section 31-310, and the weekly amount which such employee will probably be able to earn thereafter, after such amount has been reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contributions Act in accordance with section 31-310, to be determined by the commissioner based upon the nature and extent of the injury, the training, education and experience of the employee, the availability of work for persons with such physical condition and at the employee’s age, but not more than one hundred per cent, raised to the next even dollar, of the average weekly earnings of production and related workers in manufacturing in the state, as determined in accordance with the provisions of section 31-309. If evidence of exact loss of earnings is not available, such loss may be computed from the proportionate loss of physical ability or earning power caused by the injury. The duration of such additional compensation shall be determined upon a similar basis by the commissioner, but in no event shall the duration of such additional compensation exceed the lesser of (1) the duration of the employee’s permanent partial disability benefits, or (2) five hundred twenty weeks. Additional benefits provided under this section shall be available only to employees who are willing and able to perform work in this state.

(b) Notwithstanding the provisions of subsection (a) of this section, additional benefits provided under this section shall be available only when the nature of the injury and its effect on the earning capacity of an employee warrant additional compensation.

(1967, P.A. 842, S. 25; 1969, P.A. 696, S. 8; P.A. 79-376, S. 76; June Sp. Sess. P.A. 91-12, S. 52; P.A. 93-228, S. 20, 35.)

History: 1969 act changed amount of additional compensation benefits from the difference between employee’s average weekly benefits and his probable weekly earnings after injury to two-thirds of that difference; P.A. 79-376 used wages currently earned by employee in comparable position to that of injured employee prior to injury rather than injured employee’s average weekly wages as basis of computation; June Sp. Sess. P.A. 91-12 changed the additional compensation allowed under this section to 80% of the difference between wages currently earned in a comparable position prior to injury, reduced by deductions for federal taxes and FICA, and the weekly amount earned after the injury, reduced by deductions for federal tax and FICA, but not more than 100% of the average production wage; P.A. 93-228 designated existing language as Subsec. (a) and decreased amount of additional benefits available for permanent partial disability from 80% to 75% of difference between wages currently earned in a comparable position prior to injury, less deductions for state and federal taxes and FICA, and weekly amount earned after injury, less such deductions, and to place limitations on availability and duration of such additional benefits, and added Subsec. (b) to condition availability of additional benefits on nature of injury and its effect on employee’s earning capacity, effective July 1, 1993.

Cited. 40 CA 562. Cited. 42 CA 147. Statute does not specifically require claimant to seek employment to qualify for a discretionary award of benefits. 54 CA 289. Court accepts established policy of board and declines to adopt the “whole man” theory. Id., 296. Exclusion of regular retirement pension and Social Security benefits from calculation of award of additional benefits under statute proper and not violative of public policy by allowing double recovery. 82 CA 505.

Subsec. (a):

Use of word “are” evinces legislature’s intent that claimant must presently fulfill “willing and able” requirement to receive benefits. 72 CA 611.

Subsec. (b):

Expressly restricts commissioner’s authority to compensate even those employees who meet criteria in Subsec. (a). 72 CA 611. A specific medical assessment is not necessary under Subsec. to demonstrate reduced earning capacity and, in present case, there was sufficient evidence to support claim of diminution of earning capacity. 108 CA 370.



Section 31-308b - Dependency allowance.

Section 31-308b is repealed.

(1967, P.A. 842, S. 22; 1969, P.A. 696, S. 9; P.A. 76-217; P.A. 80-284, S. 3; P.A. 91-32, S. 27, 31; 91-339, S. 52, 55.)



Section 31-309 - Maximum weekly compensation. Determination of average weekly earnings of state workers and production and related workers in manufacturing.

(a) Except as provided in section 31-307, the weekly compensation received by an injured employee under the provisions of this chapter shall in no case be more than one hundred per cent, raised to the next even dollar, of the average weekly earnings of all workers in the state as hereinafter defined for the year in which the injury occurred except that the weekly compensation received by an injured employee whose injury occurred before July 1, 1993, shall be computed according to the provisions of law in effect at the time of his injury. In the case of an occupational disease, the time of injury shall be the date of total or partial incapacity to work as a result of such disease.

(b) (1) The average weekly earnings of all workers in the state shall be determined by the Labor Commissioner on or before the fifteenth day of August of each year, to be effective the following October first, and shall be the average of all workers’ weekly earnings for the year ending the previous June thirtieth and shall be so determined in accordance with the standards for the determination of average weekly earnings of all workers established by the United States Department of Labor, Bureau of Labor Statistics.

(2) Prior to July 1, 1993, the Labor Commissioner shall determine the average weekly earnings of all workers in the state to be effective during the period July 1, 1993, to October 1, 1993.

(c) The average weekly earnings of production and related workers in manufacturing in the state shall be determined by the Labor Commissioner on or before the fifteenth day of August of each year, to be effective the following October first, and shall be the average of the manufacturing production and related workers’ weekly earnings for the year ending the previous June thirtieth and shall be so determined in accordance with the standards for the determination of average weekly earnings of production and related workers in manufacturing established by the United States Department of Labor, Bureau of Labor Statistics.

(1959, P.A. 580, S. 19; 1961, P.A. 491, S. 32; 1967, P.A. 842, S. 16; 1969, P.A. 696, S. 10; 1971, P.A. 371; P.A. 78-354, S. 1, 8; 78-360, S. 2; P.A. 79-483, S. 12; P.A. 80-124, S. 4; P.A. 87-547; P.A. 88-2, S. 1, 2; P.A. 91-339, S. 29; P.A. 93-228, S. 21, 35.)

History: 1961 act entirely replaced previous provisions; 1967 act set maximum at 60% rather than 55% of average production wage in state for year in which injury occurred; 1969 act substituted “weekly earnings of production and related workers” for “production wage”; 1971 act raised percentage maximum to 66.66%; P.A. 78-354 raised percentage to 85% and added exception re employees injured before January 1, 1979; P.A. 78-360 added exception re Sec. 31-307; P.A. 79-483 raised percentage maximum to 100% except for those injured October 1, 1979; P.A. 80-124 specified that in cases of occupational disease, time of injury is date of total or partial inability to work as a result of disease; P.A. 87-547 increased maximum percentages to 150%; P.A. 88-2 replaced “1979” with “1987,” in provision re applicable injury date; P.A. 91-339 divided existing section into Subsecs. (a) and (b) and changed applicable date from October 1, 1987, to October 1, 1991; P.A. 93-228 amended Subsec. (a) to decrease maximum for persons injured on or after July 1, 1993, from 150% to 100% of state average weekly wage for all workers, inserted new Subsec. (b) to require labor commissioner to annually calculate average weekly earnings of all state workers as well as production and related workers, and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 1993, except that Subdiv. (2) of Subsec. (b) effective June 30, 1993.

P.A. 79-483 (product liability law) cited. 16 CA 558, 562. Cited. 38 CA 754. Cited. 40 CA 409.

Cited. 39 CS 449.



Section 31-310 - Determination of average weekly wage of injured worker. Concurrent employment. Payments from Second Injury Fund. Publication of wage tables.

(a) For the purposes of this chapter, the average weekly wage shall be ascertained by dividing the total wages received by the injured employee from the employer in whose service the employee is injured during the fifty-two calendar weeks immediately preceding the week during which the employee was injured, by the number of calendar weeks during which, or any portion of which, the employee was actually employed by the employer, but, in making the computation, absence for seven consecutive calendar days, although not in the same calendar week, shall be considered as absence for a calendar week. When the employment commenced otherwise than at the beginning of a calendar week, that calendar week and wages earned during that week shall be excluded in making the computation. When the period of employment immediately preceding the injury is computed to be less than a net period of two calendar weeks, the employee’s weekly wage shall be considered to be equivalent to the average weekly wage prevailing in the same or similar employment in the same locality at the date of the injury except that, when the employer has agreed to pay a certain hourly wage to the employee, the hourly wage so agreed upon shall be the hourly wage for the injured employee and the employee’s average weekly wage shall be computed by multiplying the hourly wage by the regular number of hours that is permitted each week in accordance with the agreement. For the purpose of determining the amount of compensation to be paid in the case of a minor under the age of eighteen who has sustained an injury entitling the employee to compensation for total or partial incapacity for a period of fifty-two or more weeks, or to specific indemnity for any injury under the provisions of section 31-308, the commissioner may add fifty per cent to the employee’s average weekly wage, except in the case of a minor under the age of sixteen, the commissioner may add one hundred per cent to the minor’s average weekly wage. When the injured employee is a trainee or apprentice receiving a subsistence allowance from the United States because of war service, the allowance shall be added to the injured employee’s actual earnings in determining the average weekly wage. Where the injured employee has worked for more than one employer as of the date of the injury and the average weekly wage received from the employer in whose employ the injured employee was injured, as determined under the provisions of this section, are insufficient to obtain the maximum weekly compensation rate from the employer under section 31-309, prevailing as of the date of the injury, the injured employee’s average weekly wages shall be calculated upon the basis of wages earned from all such employers in the period of concurrent employment not in excess of fifty-two weeks prior to the date of the injury, but the employer in whose employ the injury occurred shall be liable for all medical and hospital costs and a portion of the compensation rate equal to seventy-five per cent of the average weekly wage paid by the employer to the injured employee, after such earnings have been reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contribution Act made from such employee’s total wages received from such employer during the period of calculation of such average weekly wage, but not less than an amount equal to the minimum compensation rate prevailing as of the date of the injury. The remaining portion of the applicable compensation rate shall be paid from the Second Injury Fund upon submission to the Treasurer by the employer or the employer’s insurer of such vouchers and information as the Treasurer may require. For purposes of this subsection, the Second Injury Fund shall not be deemed an employer or an insurer for any claim brought on behalf of an insolvent insurer and shall be exempt from liability, unless such claim is brought not later than thirty days after a determination of such insurer’s bankruptcy. No claim for payment of retroactive benefits may be made to the Second Injury Fund more than two years from the date on which the employer or its insurer paid such benefits in accordance with this subsection. In cases which involve concurrent employment and in which there is a claim against a third party, the injured employee or the employer in whose employ the injury was sustained or the employer’s insurer shall advise the custodian of the Second Injury Fund if there is a third party claim, and the employee, employer or employer’s insurer shall pursue its subrogation rights as provided for in section 31-293 and shall include in its claim all compensation paid by the Second Injury Fund and shall reimburse the Second Injury Fund for all payments made for compensation in the event of a recovery against the third party.

(b) Each August fifteenth, the chairman of the Workers’ Compensation Commission, in consultation with the advisory board, shall publish tables of the average weekly wage and seventy-five per cent of the average weekly wage after being reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contributions Act, to be effective the following October first, except that not later than June thirtieth, the chairman, in consultation with the advisory board, shall publish tables of the average weekly wage and seventy-five per cent of the average weekly wage after being reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contributions Act, to be effective during the period July 1, 1993, to October 1, 1993. Such tables shall be conclusive for the purpose of determining seventy-five per cent of the average weekly earnings of an injured employee after such earnings have been reduced by any deduction for federal or state taxes, or both, and for the federal Insurance Contributions Act made from such employee’s total wages received during the period of calculation of the employee’s average weekly wage for purposes of sections 31-306, 31-307 and 31-308.

(1949 Rev., S. 7432; 1949, S. 3045d; 1958 Rev., S. 31-163; 1961, P.A. 491, S. 33; 1967, P.A. 842, S. 17; 1969, P.A. 696, S. 11; 1971, P.A. 350, S. 1; P.A. 79-376, S. 77; P.A. 91-32, S. 28, 41; 91-339, S. 30, 55; P.A. 93-228, S. 22, 35; P.A. 95-277, S. 2, 19; P.A. 05-199, S. 7.)

History: 1961 act entirely replaced previous provisions; 1967 act added provisions re calculation of and liability for compensation payments when injured employee worked for more than one employer; 1969 act expanded provisions added in 1967 to specify applicability to cases where wages at time of injury would not enable injured employee to receive maximum benefits, to change basis of calculation in such cases, to require that injured person receive at least minimum prevailing rate from employer and dependency allowance if he is totally incapacitated; 1971 act added provisions re third party claims; P.A. 79-376 substituted “worker” for “workman” and rephrased reference to Sec. 31-308; P.A. 91-32 made technical changes; P.A. 91-339 designated existing section as Subsec. (a), deleted provisions re dependency allowance, added provisions re submission of vouchers and information to the treasurer and added Subsec. (b) re average weekly wage tables; P.A. 93-228 amended Subsec. (a) to change the basis of calculation for an employee’s average weekly wage from 26 to 52 weeks and amended Subsec. (b) to require the chairman of the workers’ compensation commission to publish tables of 75%, rather than 80%, of the average weekly wage less deductions for state and federal taxes and for the federal Insurance Contributions Act, effective July 1, 1993, except that Subsec. (b) effective June 30, 1993; P.A. 95-277 amended Subsec. (a) to change portion of wages paid by the employer in whose employ the injury incurred from a “pro-rata” share to a portion equal to 75% of the “average weekly wage paid by him to the injured employee” after such earnings has been reduced by the applicable federal and state taxes and the federal Insurance Contribution Act and made technical corrections for clarity by substituting “insurer” for “insurance carrier”, effective July 1, 1995; P.A. 05-199 amended Subsec. (a) to make technical changes, to provide that Second Injury Fund not be deemed an employer or insurer and be exempt from liability for claim brought by insolvent insurer unless claim brought not later then 30 days after determination of bankruptcy, and to require claims for payment of retroactive benefits under subsection to be made to Second Injury Fund not more than two years after payment by employer or insurer, effective July 1, 2006.

Cited. 12 CA 138. Cited. 29 CA 559. Cited. 44 CA 112; Id., 397. Formula to establish average weekly wage is clear and unambiguous, includes employee’s part-time employment and does not include earnings from another part-time job during year prior to injury. 47 CA 628.

Cited. 5 CS 10. When plaintiff on “call” or “daily list”, held that each day is an independent contract of employment. Id., 49. Where part time worker is injured, wages criterion is that of men similarly employed. 16 CS 30. Cited. Id., 164. Where apprentice employee was totally incapacitated, amount received as war service subsistence allowance was not to be computed as “amount he is able to earn”, thus classifying employee as partially incapacitated under section 31-162. Id., 481.

Subsec. (b):

Applies only to those employees whose income is subject to deduction for contribution to FICA. 259 C. 783. Because it would be inefficient and unduly burdensome to require case-by-case calculations of compensation rates, there is a rational basis for treating employees who contribute to FICA different from employees who do not contribute to FICA, and statute thus does not violate equal protection clauses of federal and state constitutions. Id.



Section 31-310a - Average weekly wage of supernumerary policemen and volunteer police officers.

(a) For purposes of compensation the average weekly wage of a supernumerary policeman shall be construed to be the average weekly earnings of production and related workers in manufacturing in the state as determined by the Labor Commissioner in accordance with the provisions of section 31-309.

(b) For the purposes of this section, compensation shall not be prorated because of other employment by a supernumerary policeman.

(c) For the purpose of determining compensation payable under this chapter for death, disability or injury incurred by volunteer police officers, the average weekly wage of such officers shall be the average production wage in the state as determined by the Labor Commissioner under the provisions of section 31-309.

(1969, P.A. 565, S. 1, 2; P.A. 79-376, S. 46; P.A. 91-32, S. 29, 41.)

History: P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 91-32 made technical changes and added Subsec. (c), re average weekly wage to be considered for purposes of determining compensation.



Section 31-310b - Average weekly wage of General Assembly member.

For purposes of workers’ compensation the average weekly wage of a member of the General Assembly shall be construed to be the average weekly earnings of production and related workers in manufacturing in the state as determined by the Labor Commissioner in accordance with the provisions of section 31-309. For the purposes of this section, there shall be no prorating of benefits because of other employment by a member of the General Assembly.

(1972, P.A. 281, S. 3; P.A. 79-376, S. 47.)

History: P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”.



Section 31-310c - Average weekly wage of worker with an occupational disease.

For the purposes of this chapter, in the case of an occupational disease the average weekly wage shall be calculated as of the date of total or partial incapacity to work. However, in the case of an occupational disease which manifests itself at a time when the worker has not worked during the twenty-six weeks immediately preceding the diagnosis of such disease, the claimant’s average weekly wage shall be considered to be equivalent to the greater of (1) the average weekly wage determined pursuant to section 31-310 and adjusted pursuant to section 31-307a or (2) the average weekly wage earned by the claimant during the fifty-two calendar weeks last worked by the claimant, which wage shall be determined in accordance with said section 31-310 and adjusted pursuant to said section 31-307a.

(P.A. 90-116, S. 8; P.A. 93-228, S. 23, 35.)

History: P.A. 93-228 amended Subdiv. (2) to base payment on wages earned during preceding 52 weeks, rather than 26 weeks, effective July 1, 1993.

Cited. 44 CA 112.



Section 31-311 - Replacement of artificial aids.

Each employer subject to the provisions of this chapter shall be liable for the payment of damages accidentally sustained by an employee in the course of his employment to artificial legs, feet, arms or hands. Such payments shall consist of the cost of the replacement or repair of such artificial aid. The employer shall also repair or replace eyeglasses, contact lenses, hearing aids and artificial teeth, where damage to such eyeglasses, contact lenses, hearing aids and artificial teeth is accompanied by bodily injury about the face or head.

(1955, S. 3046d; 1958 Rev., S. 31-164; 1961, P.A. 491, S. 34; 1967, P.A. 842, S. 18; 1972, P.A. 171.)

History: 1961 act entirely replaced previous provisions; 1967 act required that employer repair or replace artificial teeth; 1972 act required employer to repair or replace contact lenses and hearing aids.



Section 31-312 - Compensation for time lost during and expense of medical treatment. Reimbursement of wages lost due to appearance at informal hearing. Payments to prevailing claimants in contested cases. Medical attention outside regular work hours.

(a) An employee receiving medical attention under the provisions of this chapter and required to be absent from work for medical treatment, examination, laboratory tests, x-rays or other diagnostic procedures, and not otherwise receiving or eligible to receive weekly compensation, shall be compensated for the time lost from the job for required medical treatment and tests at the rate of such employee’s average earnings, but not less than at the minimum wage established by law, provided the amount payable in any one week shall not exceed the employee’s weekly compensation rate. Time lost from the job shall include necessary travel time from the plant to the place of treatment, the time for the treatment and any other time that is necessary for the treatment, examination or laboratory test. The employer shall furnish or pay for the transportation of the employee by ambulance or taxi where transportation is medically required from the point of departure for treatment and return. In all other cases, the employer shall furnish the employee transportation or reimbursement for the cost of transportation actually used, at a rate equal to the federal mileage reimbursement rate for use of a privately owned automobile set forth in 41 CFR Part 301-10.303, as from time to time amended, for a private motor vehicle or the cost incurred for public transportation, from the employee’s point of departure, whether from the employee’s home or place of employment, and return, if the employee is required to travel beyond a one-fare limit on an available common carrier from the point of departure to the place of treatment, examination or laboratory test. Where the medical attention or treatment is provided at a time other than during the employee’s regular working hours and the employee is not otherwise receiving or eligible to receive weekly compensation, the employee shall be compensated for the time involved for the medical treatment as though it were time lost from the job at the rate of the employee’s average hourly earnings and shall be paid for the cost of necessary transportation as provided in this subsection.

(b) When a claimant is given notice to appear at a conference or an informal hearing before a commissioner and does appear, he shall be entitled to reimbursement of wages lost by reason of the appearance if he is not then receiving compensation for the appearance as provided in this subsection. When liability or extent of disability is contested by formal hearing before the commissioner, the claimant shall be entitled, if he prevails on final judgment, to payment for services rendered him by a competent physician or surgeon for examination, x-ray, medical tests and testimony in connection with the claim, the commissioner to determine the reasonableness of the charges, and he shall be entitled to receive payment of one-fifth of the weekly compensation, as computed in accordance with section 31-310, for each day, or part thereof, that he is in attendance at the formal hearing if he is not then receiving compensation.

(c) No employer shall require any person receiving medical attention under the provisions of this chapter to receive such medical attention outside the person’s regular work hours if such work hours overlap or coincide with the office hours of the treating physician.

(1959, P.A. 580, S. 9; 1961, P.A. 491, S. 35; 1969, P.A. 696, S. 12; 1971, P.A. 474; P.A. 79-376, S. 48; P.A. 80-10; P.A. 91-32, S. 30, 41; P.A. 01-33.)

History: 1961 act entirely replaced previous provisions; 1969 act expanded and clarified employer’s responsibility to furnish or pay for transportation, replacing previous provision which simply stated that costs for travel “outside the one fare limit from the plant to the place of treatment and return shall be borne by the employer and shall not be included in the maximum limit set forth above”; 1971 act added Subsec. (b) prohibiting employer from requiring treatment to occur outside injured employee’s regular work hours; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 80-10 increased transportation allowance from $0.10 to $0.15 per mile; P.A. 91-32 made technical changes, added new Subsec. (b) re claimant’s right to reimbursement for certain expenses and redesignated existing Subsec. (b) as Subsec. (c); P.A. 01-33 amended Subsec. (a) by changing the mileage reimbursement rate from $0.15 per mile to a rate equal to the federal mileage reimbursement rate for use of a privately owned automobile and made technical changes for purposes of gender neutrality.



Section 31-313 - Transfer to suitable work during period of treatment or rehabilitation or because of physical incapacity. Civil penalty for failure of employer to comply.

(a)(1) Where an employee has suffered a compensable injury which disables him from performing his customary or most recent work, his employer at the time of such injury shall transfer him to full-time work suitable to his physical condition where such work is available, during the time that the employee is subjected to medical treatment or rehabilitation or both and until such treatment is discontinued on the advice of the physician conducting the same or of the therapist in charge of the rehabilitation program or until the employee has reached the maximum level of rehabilitation for such worker in the judgment of the commissioner under all of the circumstances, whichever period is the longest. (2) The commissioner shall conduct a hearing upon the request of an employee who claims his employer has not transferred him to such available suitable work. Whenever the commissioner finds that the employee is so disabled, and that the employer has failed to transfer the employee to such available suitable work, he shall order the employer to transfer the employee to such work.

(b) The commissioner shall conduct a hearing upon the request of an employee claiming to be unable to perform his customary or most recent work because of physical incapacity resulting from an injury or disease. Whenever the commissioner finds that the employee has such a physical incapacity, he shall order that the injured worker be removed from work detrimental to his health or which cannot be performed by a person so disabled and be assigned to other suitable full-time work in the employer’s establishment, if available; provided the exercise of this authority shall not conflict with any provision of a collective bargaining agreement between such employer and a labor organization which is the collective bargaining representative of the unit of which the injured worker is a part.

(c) Whenever the commissioner finds that an employer has failed to comply with the transfer requirements of subdivision (1) of subsection (a) of this section, or has failed to comply with any transfer order issued by him pursuant to this section, he may assess a civil penalty of not more than five hundred dollars against the employer. Any appeal of a penalty assessed pursuant to this subsection shall be taken in accordance with the provisions of section 31-301. Any penalties collected under the provisions of this subsection shall be paid over to the Second Injury Fund or its successor.

(1959, P.A. 580, S. 10; 1961, P.A. 491, S. 36; 1967, P.A. 842, S. 26; P.A. 79-376, S. 78; P.A. 83-65; P.A. 86-166; P.A. 91-207, S. 5, 9.)

History: 1961 act replaced previous provisions entirely; 1967 act increased weekly payments for rehabilitation treatments from $15 to $40 and added Subsec. (b) re reassignment of employees to different work positions; P.A. 79-376 specified that employee be transferred or reassigned to “full-time” suitable work in Subsecs. (a) and (b) and substituted “worker” and “workers’ compensation” for “workman” and “workmen’s compensation”; P.A. 83-65 amended Subsec. (a) to remove the provisions for compensation of $40 per week for rehabilitation treatments and to remove the requirement that the commissioners establish rules and regulations to carry out the provisions of this section and compile a list of available in-state rehabilitation facilities; P.A. 86-166 amended Subsecs. (a) and (b) to specifically provide that the commissioner shall conduct a hearing to determine if a job transfer or assignment is necessary, and to issue an order for the employer to do so and added Subsec. (c), establishing a civil penalty for employers who fail to comply with the transfer requirements; P.A. 91-207 made a technical change to fund’s name in Subsec. (c).



Section 31-314 - Allowance for advance payments.

In fixing the amount of any compensation under this chapter, due allowance shall be made for any sum which the employer has paid to any injured employee or to his dependents on account of the injury, except such sums as the employer has expended or directed to be expended for medical, surgical or hospital service.

(1949 Rev., S. 7433; 1958 Rev., S. 31-165; 1961, P.A. 491, S. 37.)

History: 1961 act entirely replaced previous provisions.



Section 31-315 - Modification of award or voluntary agreement.

Any award of, or voluntary agreement concerning, compensation made under the provisions of this chapter or any transfer of liability for a claim to the Second Injury Fund under the provisions of section 31-349 shall be subject to modification in accordance with the procedure for original determinations, upon the request of either party or, in the case of a transfer under section 31-349, upon request of the custodian of the Second Injury Fund, whenever it appears to the compensation commissioner, after notice and hearing thereon, that the incapacity of an injured employee has increased, decreased or ceased, or that the measure of dependence on account of which the compensation is paid has changed, or that changed conditions of fact have arisen which necessitate a change of such agreement, award or transfer in order properly to carry out the spirit of this chapter. The commissioner shall also have the same power to open and modify an award as any court of the state has to open and modify a judgment of such court. The compensation commissioner shall retain jurisdiction over claims for compensation, awards and voluntary agreements, for any proper action thereon, during the whole compensation period applicable to the injury in question.

(1949 Rev., S. 7434; 1958 Rev., S. 31-166; 1961, P.A. 491, S. 38; P.A. 95-277, S. 11, 19.)

History: 1961 act entirely replaced previous provisions; P.A. 95-277 amended the section to include any transfer of liability for a claim to the Second Injury Fund and allowed for its modification upon request of the custodian of the fund, effective July 1, 1995.

Cited. 26 CA 194. Cited. 28 CA 536. Cited. 37 CA 648. Cited. 45 CA 324. Commissioner lacked authority to modify award because statute does not authorize modifications based on a new interpretation of law and therefore, lacked authority to recalculate the plaintiff’s benefits. 55 CA 789. Workers’ compensation commissioner did not have authority to grant Second Injury Fund equitable relief under section to open approved stipulation and schedule approval hearing because there was no evidence that fund was prevented from making a defense by fraud, accident, mistake, surprise or improper management of opposite party. 66 CA 332. Under this section, commissioner has same power as a court to open and modify an award. 75 CA 591.



Section 31-316 - Employer to record and report employees’ injuries and report insurance coverage or welfare plan payments provided to employees. Increased award due to employer’s failure to file.

(a) Each employer shall keep a record of the injuries sustained by his employees in the course of their employment that result in incapacity for one day or more. Each employer shall send to the chairman of the Workers’ Compensation Commission, in duplicate, each week, or more often if so directed, a report of all injuries that the rules prescribed by the chairman determine, including the time of each injury, together with notices of claims for compensation that have been served upon the employer under section 31-294c, within one week of the receipt of the notices of claims. The employer shall inform the chairman as to the extent to which he provides accident and health insurance and life insurance coverage for his employees, and his payment or contribution requirements for any employee welfare plan, as defined in section 31-284b. No other report of injuries to employees shall be required by any department or office of the state from employers. The duplicates of the reports shall be immediately transmitted to the Labor Commissioner.

(b) Upon determining that the employer or the employer’s representative failed to report injuries as required by subsection (a) of this section, the workers’ compensation commissioner may increase the award for compensation for the employee’s injuries proportionate to the prejudice that the employee sustained due to the employer’s failure to file.

(1949 Rev., S. 7441; 1958 Rev., S. 31-167; 1961, P.A. 491, S. 39; P.A. 82-398, S. 4; P.A. 85-32; P.A. 91-32, S. 31, 41; 91-339, S. 31; P.A. 96-267, S. 29; P.A. 08-3, S. 2.)

History: 1961 act entirely replaced previous provisions; P.A. 82-398 required the employer to inform the commissioner as to the insurance coverage and welfare fund payments he provides for his employees and required that injury reports include “time of each injury”; P.A. 85-32 provided that the reports concerning injuries, insurance coverage and employee welfare fund payments shall be sent by each employer to the chairman of the board of compensation commissioners; P.A. 91-32 made technical changes; P.A. 91-339 changed “board of compensation commissioners” to “workers’ compensation commission” and changed “employee welfare fund” to “employee welfare plan”; P.A. 96-267 added Subsec. (b) to allow the commissioner to increase an employee’s award proportionate to prejudice caused by an employer’s failure to report injuries as required; P.A. 08-3 amended Subsec. (b) by adding “or the employer’s representative”.

See Sec. 31-40 re required reporting of serious accidents in establishments or work places.



Section 31-317 - Claims against the state.

Section 31-317 is repealed.

(1949 Rev., S. 7443; 1958 Rev., S. 31-169; 1961, P.A. 491, S. 40; P.A. 81-469, S. 3, 8; P.A. 91-32, S. 40, 41.)



Section 31-318 - Action for minor or mentally incompetent person.

When any employee affected by the provisions of this chapter or any person entitled to compensation thereunder is a minor or mentally incompetent, his parent or duly appointed guardian may, on his behalf, perform any act or duty required or exercise any right conferred by the provisions of this chapter with the same effect as if such person were legally capable to act on his own behalf and had so acted. The commissioner may, for just cause shown, authorize or direct the payment of compensation directly to a minor or to some person nominated by the minor and approved by the commissioner, which person shall act on behalf of such minor.

(1949 Rev., S. 7456; 1958 Rev., S. 31-184; 1961, P.A. 491, S. 44; P.A. 10-32, S. 105.)

History: 1961 act entirely replaced previous provisions; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 31-319 - Fees to be approved.

Section 31-319 is repealed.

(1949 Rev., S. 7457; 1958 Rev., S. 31-185; 1961, P.A. 491, S. 45; 1969, P.A. 556, S. 2; P.A. 88-357, S. 20; P.A. 89-371, S. 23; P.A. 91-32, S. 40, 41.)



Section 31-320 - Exemption and preference of compensation.

All sums due for compensation under the provisions of this chapter shall be exempt from attachment and execution and shall be nonassignable before and after award. The rights of compensation granted by this chapter, reckoned at their present value, shall have the same preference against the assets of an insolvent employer as may be allowed by law to a claim for the unpaid wages of workers earned within three months.

(1949 Rev., S. 7458; 1958 Rev., S. 31-186; 1961, P.A. 491, S. 46; P.A. 79-376, S. 49.)

History: 1961 act entirely replaced previous provisions; P.A. 79-376 substituted “workers” for “workmen”.

See Sec. 33-896 et seq. re judicial dissolution of a stock corporation and appointment of receiver or custodian.

See Sec. 45a-392 re order of payment of claims.

See Sec. 52-512 re wages as preferred claim.

Defendant’s workmen’s compensation award could be garnished by welfare commissioner in action for reimbursement of funds expended for care and maintenance of defendant’s family. Purpose of this exemption statute is to provide support money to claimant and his dependents. 5 Conn. Cir. Ct. 69.



Section 31-321 - Manner of serving notices.

Unless otherwise specifically provided, or unless the circumstances of the case or the rules of the commission direct otherwise, any notice required under this chapter to be served upon an employer, employee or commissioner shall be by written or printed notice, service personally or by registered or certified mail addressed to the person upon whom it is to be served at the person’s last-known residence or place of business. Notices on behalf of a minor shall be given by or to such minor’s parent or guardian or, if there is no parent or guardian, then by or to such minor.

(1949 Rev., S. 7459; 1958 Rev., S. 31-187; 1961, P.A. 491, S. 47; P.A. 10-32, S. 106.)

History: 1961 act entirely replaced previous provisions; P.A. 10-32 made technical changes, effective May 10, 2010.

Cited. 3 CA 162. Cited. 29 CA 441. Cited. 30 CA 295. Cited. 45 CA 199. Does not expressly provide for notice to claimants who are not employees or dependents. Notice to last-known address of decedent employee, which was also claimants’ address, was adequate. 63 CA 1. Section governs the manner in which notice is to be served when required under Workers’ Compensation Act, but does not independently require workers’ compensation insurance providers to provide notice in any particular circumstance. 121 CA 144.



Section 31-322 - Injuries received in interstate commerce.

Section 31-322 is repealed.

(1949 Rev., S. 7460; 1958 Rev., S. 31-188; 1961, P.A. 491, S. 48; P.A. 91-32, S. 40, 41.)



Section 31-323 - Attachments to secure payment of compensation.

When any person presents in writing to the commissioner a claim for compensation, either for injury sustained by such person arising out of and in the course of his or her employment or for injury resulting in the death of some person of whom such person is an alleged dependent, or when it appears to the commissioner that the claim may require payment from the Second Injury Fund, such person or the Second Injury Fund, as the case may be, may ask that a writ of attachment issue to secure the payment of the claim or claims for compensation or for reimbursement for payments made or to be made by the Second Injury Fund. Unless it appears from the records of the commissioner that there has been a compliance with the provisions of section 31-284, which compliance is then effective, or that the Insurance Commissioner has approved a substitute system of compensation, benefit and insurance, the commissioner may issue a writ of attachment in the manner and form of writs of attachment in civil actions and shall be vested with the same jurisdiction as authorities authorized to issue writs of attachment in civil actions. If a writ is issued under this section and thereafter it appears to the satisfaction of the commissioner that there has been a compliance with the provisions of section 31-284, which compliance was then effective and applicable to the injury in question, or that the Insurance Commissioner has approved a substitute system of compensation, benefit and insurance, the commissioner may vacate the writ of attachment on the payment by the employer of the expense actually incurred under such writ of attachment. The commissioners are vested with the authority of the various courts to dissolve attachments made under this section and, on the dissolution of an attachment, may require the substitution of a bond in the same manner as any court upon the dissolution of attachments in civil actions.

(1949 Rev., S. 7463; 1958 Rev., S. 31-190; 1961, P.A. 491, S. 49; P.A. 91-32, S. 32, 41; P.A. 12-77, S. 1.)

History: 1961 act entirely replaced previous provisions; P.A. 91-32 made technical changes and added provisions re approval of substitute compensation system by the insurance commissioner; P.A. 12-77 added provisions re issuance of a writ of attachment when it appears to commissioner that claim may require payment from Second Injury Fund and made technical changes.



Section 31-324 - Reservation of cases for the Appellate Court.

When, in any case arising under the provisions of this chapter, the Compensation Review Board is of the opinion that the decision involves principles of law which are not free from reasonable doubt and which public interest requires shall be determined by the Appellate Court, in order that a definite rule be established applicable to future cases, said Compensation Review Board may, on its own motion and without any agreement or act of the parties or their counsel, reserve such case for the opinion of the Appellate Court. Upon a reservation so made, no costs shall be taxed in favor of either party, and no entry fee, record fee, judgment fee or other clerk’s fee in either court shall be taxed. Upon the filing of such a reservation, the question shall come before the Appellate Court as though an appeal had been taken, and said court shall thereupon reserve the case for the opinion of the Supreme Court in the manner herein indicated; but if, in the opinion of the Appellate Court, the principles of law involved in the decision are in fact free from reasonable doubt and the public interest does not in fact require that they be determined by the Supreme Court, the Appellate Court may, in its discretion, hear and determine the controversy as in other cases.

(1949 Rev., S. 7464; 1958 Rev., S. 31-191; 1961, P.A. 491, S. 50; P.A. 74-338, S. 51, 94; P.A. 76-436, S. 622, 681; P.A. 79-540, S. 7; June Sp. Sess. P.A. 83-29, S. 31, 82; P.A. 91-339, Sec. 32, 55.)

History: 1961 act entirely replaced previous provisions; P.A. 74-338 replaced superior court with court of common pleas; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 79-540 replaced superior court with compensation review division and supreme court with appellate session of superior court for purposes of section and deleted provisions re pro forma awards where commissioner believes a doubtful question of law is involved which public interest requires to be be finally and definitely determined; June Sp. Sess. P.A. 83-29 deleted reference to appellate session of the superior court and added reference to appellate court; P.A. 91-339 changed “compensation review division” to “compensation review board”.

Cited. 2 CA 363. Cited. 36 CA 150.

Cited. 8 CS 313.



Section 31-325 - Acknowledgment by employees having certain physical conditions.

Section 31-325 is repealed, effective June 29, 1995.

(1949 Rev., S. 7465; 1949, S. 3051d; 1958 Rev., S. 31-192; 1961, P.A. 491, S. 51; 1967, P.A. 842, S. 19; 1971, P.A. 336; P.A. 79-376, S. 79; P.A. 91-32, S. 33, 41; P.A. 95-277, S. 18, 19.)



Section 31-326 - Proceedings against delinquent insurance companies or employers.

Whenever the chairman of the Workers’ Compensation Commission finds that any insurance company or association insuring the liability of an employer under the provisions of this chapter is conducting such business improperly or is dilatory in investigating and adjusting claims or making payments, or fails to comply with the provisions of this chapter or the rules, methods or procedure and forms adopted by the chairman, the chairman shall notify the Insurance Commissioner, in writing, setting forth the facts, and thereupon the Insurance Commissioner shall fix a time and place for a hearing thereon, giving reasonable notice to the chairman and to such company or association of such hearing, and, if he finds the allegations to be true, he shall either suspend for a time or revoke the license of such company or association to transact such business in this state. Whenever a compensation commissioner has reason to believe that any employer who has furnished proof of his financial ability or filed with the Insurance Commissioner security for the performance of the obligations of this chapter in accordance with section 31-284 is dilatory in investigating or adjusting claims or in making payments, or fails to comply with the provisions of this chapter or the rules, methods of procedure and forms adopted by the chairman, he may notify the Insurance Commissioner, in writing, setting forth the facts, and thereupon the Insurance Commissioner shall fix the time and place for a hearing thereon, giving reasonable notice to the commissioner and to such employer, and, if he finds the allegations to be true, then, after ten days from the notice of such findings to such employer, the compliance of such employer with the terms of section 31-284 shall be, as to any future injuries, null and void.

(1949 Rev., S. 7466; 1958 Rev., S. 31-193; 1961, P.A. 491, S. 52; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 205, 348; P.A. 91-339, S. 33, 55.)

History: 1961 act entirely replaced previous provisions; P.A. 77-614 made insurance department a division within the department of business regulation with insurance commissioner as its head, effective January 1, 1979; P.A. 80-482 reinstated insurance division as an independent department with commissioner as its head and deleted reference to abolished department of business regulation; P.A. 91-339 changed “compensation commissioners, or a majority of them” to “chairman of the workers’ compensation commission”.



Section 31-327 - Award of fees and expenses.

(a) Whenever any fees or expenses are, under the provisions of this chapter, to be paid by the employer or insurer and not by the employee, the commissioner may make an award directly in favor of the person entitled to the fees or expenses, which award shall be filed in court, shall be subject to appeal and shall be enforceable by execution as in other cases. The award may be combined with an award for compensation in favor of or against the injured employee or the dependent or dependents of a deceased employee or may be the subject of an award covering only the fees and expenses.

(b) All fees of attorneys, physicians, podiatrists or other persons for services under this chapter shall be subject to the approval of the commissioner.

(1949 Rev., S. 7467; 1958 Rev., S. 31-194; 1961, P.A. 491, S. 53; P.A. 91-32, S. 34, 41.)

History: 1961 act entirely replaced previous provisions; P.A. 91-32 made technical changes, designated existing section as Subsec. (a) and added Subsec. (b) re approval of attorneys’, physicians’ and other fees by commissioner.

Workers’ compensation review board can review commissioner’s award for consistency with fee guidelines. 59 CA 816. Commissioner has authority to approve attorneys’ fees contained in an award separate from an award for compensation. 64 CA 301.

Cited. 28 CS 5.



Section 31-328 - Mutual associations authorized.

With the approval of the Insurance Commissioner, employers who are subject to this chapter and are bound to pay compensation to their employees thereunder may associate themselves, in accordance with the law for the formation of corporations without capital stock, for the purpose of establishing and maintaining mutual associations to insure their liabilities under this chapter; but no such association shall be formed to include employers not in the same or similar trade or business or in trades or businesses with substantially similar degrees of hazard of injury to employees.

(1949 Rev., S. 7468; 1958 Rev., S. 31-195; 1959, P.A. 580, S. 18; 1961, P.A. 491, S. 54; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 206, 348.)

History: 1959 act replaced reference to Part B of chapter with reference to entire chapter; 1961 act entirely replaced previous provisions; P.A. 77-614 placed insurance commissioner within department of business regulation and made insurance department a division of that department, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and deleted reference to abolished business regulation department.



Section 31-329 - Approval by Insurance Commissioner.

Before giving his approval, the Insurance Commissioner may require the incorporators of any such association to include in their proposed certificate of incorporation such lawful provisions for the regulation of the affairs of the association and the definition of its powers and the powers of its officers, directors and incorporators as shall satisfy him that it is well designed and wisely adapted to its proposed purposes. When such a certificate, in form and substance acceptable to the Insurance Commissioner, has been approved by and filed with the Secretary of the State, the incorporators shall forthwith cause copies thereof to be filed in the offices of the Insurance Commissioner and each of the compensation commissioners.

(1949 Rev., S. 7469; 1958 Rev., S. 31-196; 1961, P.A. 491, S. 55; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 207, 348.)

History: 1961 act entirely replaced previous provisions; P.A. 77-614 placed insurance commissioner within department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head, deleting references to abolished business regulation department.



Section 31-330 - Membership.

Membership in such associations shall be limited to employers as defined in this chapter, and each association shall have power, by appropriate bylaws, to provide for the admission, suspension, withdrawal or expulsion of members.

(1949 Rev., S. 7470; 1958 Rev., S. 31-197; 1961, P.A. 491, S. 56.)

History: 1961 act entirely replaced previous provisions.



Section 31-331 - Control of associations. Insurance Commissioner authorized to accept statement of financial condition by certain employers’ mutual associations organized before June 6, 1996.

Except as herein otherwise provided, such associations shall be subject to the same regulation and control as is or may be imposed by law upon other corporations or associations taking similar risks in this state, and over them the Insurance Commissioner shall have all the jurisdiction given him by sections 38a-14 and 38a-17 over insurance companies, provided with respect to any such association organized prior to June 6, 1996, with a membership composed exclusively of health care providers and whose premium base is derived entirely from health care organizations, the commissioner may accept a statement of financial condition that shall be audited by an independent certified public accountant using generally accepted accounting principles if such statement also includes a conversion to the accounting standards prescribed by section 38a-70. Such statement of financial condition shall be submitted to the commissioner by such association, annually, on or before the first day of March, signed and sworn to by its president or vice president and secretary or an assistant secretary, of its financial condition on the thirty-first day of December next preceding, prepared in such form and detail as may be prescribed by the commissioner and shall include a certification by an actuary or reserve specialist of all reserve liabilities prepared in accordance with subsection (f) of section 38a-53. In addition to such annual statement of financial condition, any such association shall file, quarterly, unaudited financial statements using generally accepted accounting principles if such statements also include a conversion to the accounting standards prescribed by section 38a-70.

(1949 Rev., S. 7471; 1958 Rev., S. 31-198; 1961, P.A. 491, S. 57; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 208, 348; P.A. 07-27, S. 1; P.A. 13-134, S. 27.)

History: 1961 act entirely replaced previous provisions; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and deleted reference to abolished business regulation department; P.A. 07-27 allowed commissioner to accept statement of financial condition from certain employers’ mutual associations organized before June 6, 1996, audited by independent certified public accountant using generally accepted accounting principles in such form and detail as prescribed by commissioner, and provided for quarterly filing of unaudited financial statements by such associations; P.A. 13-134 made a technical change.



Section 31-332 - Policies. Number of members required.

No policies shall be issued by any such association until members in such numbers and with such numbers of employees as the Insurance Commissioner may decide will give a fair diffusion of risks have obligated themselves to take policies immediately upon their authorization, nor shall any policies be issued except such as the Insurance Commissioner has approved as conforming in all respects to the requirements of this chapter. In conformance with the provisions of section 31-284, policies may be issued covering claims only in excess of a certain amount. If, at any time, by the retirement of members, reduction of numbers of employees or other cause, the membership of any association appears to the Insurance Commissioner no longer to afford a fair diffusion of risks, he may suspend or forbid the further issue of policies until the former conditions of the association have been restored.

(1949 Rev., S. 7472; 1958 Rev., S. 31-199; 1961, P.A. 491, S. 58; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 209, 348; P.A. 81-472, S. 63, 159.)

History; 1961 act entirely replaced previous provisions; P.A. 77-614 placed insurance commissioner within department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head, deleting reference to abolished department of business regulation; P.A. 81-472 made technical changes.



Section 31-333 - Officers and voting.

The affairs of all associations incorporated under this chapter shall be managed by such officers and directors as may be chosen in manner prescribed by the bylaws of the association; but each member shall be entitled to cast at least one ballot in all elections and votes, any member having had for six months an average of more than one hundred and not more than five hundred employees to whom he is bound to pay compensation under this chapter shall be entitled to cast two ballots, and each additional five hundred employees shall entitle such member to an additional ballot, but no member shall be entitled to cast more than eight ballots.

(1949 Rev., S. 7473; 1958 Rev., S. 31-200; 1961, P.A. 491, S. 59.)

History: 1961 act entirely replaced previous provisions.



Section 31-334 - Safety rules.

Each association shall have power to prescribe and enforce reasonable rules for safety regulations on the premises of its members, and for that purpose its inspectors shall have free access to all such premises during regular working hours.

(1949 Rev., S. 7474; 1958 Rev., S. 31-201; 1961, P.A. 491, S. 60.)

History: 1961 act entirely replaced previous provisions.



Section 31-335 - Premium rates. Reserve notes.

Each association shall have power to determine the comparative premium rates for each occupation or risk insured by it and to prescribe rates of cash premiums sufficient to cover the current cost. Such premium rates shall prevail for the fiscal year of the association, but they may be changed annually by the directors. The current cost herein specified shall be such an amount as is estimated to cover the expenses and the claims or portions of claims payable within the same fiscal year within which they originated. Members of each association shall be required to pay yearly in advance cash premiums for current costs, and in addition thereto an amount in negotiable notes sufficient to maintain a reserve equal to that required by statute of stock or commercial casualty companies for similar classes of risks. These notes shall be payable on the call of the treasurer of the association as they may be required to meet estimated losses or expenses in excess of the current cost or to meet claims covering losses not payable within the same fiscal year within which the claim originated. The directors may, in their discretion, fix rates of interest on either notes or balances.

(1949 Rev., S. 7475; 1958 Rev., S. 31-202; 1961, P.A. 491, S. 61.)

History: 1961 act entirely replaced previous provisions.



Section 31-336 - Assessments.

If an association is not possessed of funds sufficient for the payment of incurred losses and expenses, it shall make an assessment for the amount needed to pay such losses and expenses upon the members liable to assessment therefor, in proportion to their several liabilities.

(1949 Rev., S. 7476; 1958 Rev., S. 31-203; 1961, P.A. 491, S. 62.)

History: 1961 act entirely replaced previous provisions.



Section 31-337 - Investments.

The funds of each association shall be invested by the directors in the same classes of securities and in the same manner in which funds of domestic life insurance companies are by law required or permitted to be invested.

(1949 Rev., S. 7477; 1958 Rev., S. 31-204; 1961, P.A. 491, S. 63.)

History: 1961 act entirely replaced previous provisions.



Section 31-338 - Bylaws and regulations.

Each association shall have power to determine the premiums, contingent liabilities, assessments, penalties and dividends of its members, and to enforce or administer the same without the limitations imposed upon corporations without capital stock by section 33-1057. It shall also have power to make and amend bylaws or regulations for the prompt, economical and safe conduct of its affairs. All bylaws and regulations of each association shall be filed with the Insurance Commissioner and shall be subject to his approval. If not disapproved by him, they shall go into effect thirty days after filing or at such later date as may be indicated in the bylaws or regulations.

(1949 Rev., S. 7478; 1958 Rev., S. 31-205; 1959, P.A. 617, S. 110; 1961, P.A. 491, S. 64; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 210, 348; P.A. 96-256, S. 186, 209.)

History: 1959 act replaced reference to Sec. 33-149 with reference to Sec. 33-446; 1961 act entirely replaced previous provisions; P.A. 77-614 placed commissioner of insurance within department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head, deleting reference to abolished business regulation department; P.A. 96-256 replaced reference to Sec. 33-446 with Sec. 33-1057, effective January 1, 1997.



Section 31-339 - Appeals to Superior Court.

From any decision or order of the Insurance Commissioner affecting any association, such association shall have the right of appeal to the superior court for the judicial district of Hartford.

(1949 Rev., S. 7479; 1958 Rev., S. 31-206; 1961, P.A. 491, S. 65; P.A. 77-614, S. 163, 610; P.A. 78-280, S. 6, 127; P.A. 80-482, S. 211, 348; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: 1961 act entirely replaced previous provisions; P.A. 77-614 placed insurance commissioner within department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 80-482 restored insurance division as independent department with commissioner as its head and deleted reference to abolished business regulation department; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 31-340 - Insurer directly liable to employee or dependent.

Whenever any employer of labor as defined in this chapter insures his liability under this chapter with any company authorized to transact a compensation insurance business in this state, the contract of insurance between such employer of labor and such insurer shall be a contract for the benefit of any employee who sustains an injury arising out of and in the course of his employment by such insured by reason of the business operations described in the policy, while conducted at any working place therein described or elsewhere in connection therewith, or, in the event of such injury resulting in death, for the benefit of the dependents of such employee. Every such policy shall contain an agreement by the insurer to the effect that the insurer shall be directly and primarily liable to the employee and, in the event of his death, to his dependents or to any person entitled to burial expenses under section 31-306, to pay to him or to them the compensation, if any, for which the employer is liable; but payment in whole or in part of such compensation by either the employer or the insurer shall to the extent thereof be a bar to the recovery against the other of the amount so paid.

(1949 Rev., S. 7480; 1949, 1951, S. 3052d; 1958 Rev., S. 31-207; 1961, P.A. 491, S. 66.)

History: 1961 act entirely replaced previous provisions.

Cited. 46 CA 596.

Cited. 28 CS 4.



Section 31-341 - Notice to insurer.

When a claim for compensation by any such injured employee or the dependent of an injured employee of an employer who has insured his liability as aforesaid does not result in a voluntary agreement and a hearing before a compensation commissioner is necessary to determine such claim, the insurer shall receive the same notice of such hearing as is by law required to be given to the employer and shall thereupon be a party to the proceeding.

(1949 Rev., S. 7481; 1958 Rev., S. 31-208; 1961, P.A. 491, S. 67.)

History: 1961 act entirely replaced previous provisions.



Section 31-342 - Award; enforcement.

In any such hearing, the commissioner having jurisdiction may make his award directly against such employer, insurer or both, except that, when there is doubt as to the respective liability of two or more insurers, he shall make his award directly against such insurers; and such awards shall be enforceable against the insurer in all respects as provided by law for enforcing awards against an employer, and the proceedings on hearing, finding, award, appeal and execution shall be in all respects similar to that provided by law as between employer and employee.

(1949 Rev., S. 7482; 1958 Rev., S. 31-209; 1961, P.A. 491, S. 68.)

History: 1961 act entirely replaced previous provisions.

Cited. 28 CS 4.



Section 31-343 - Certain defenses not available against employee or dependent.

As between any such injured employee or his dependent and the insurer, every such contract of insurance shall be conclusively presumed to cover the entire liability of the insured, and no question as to breach of warranty, coverage or misrepresentation by the insured shall be raised by the insurer in any proceeding before the compensation commissioner or on appeal therefrom.

(1949 Rev., S. 7483; 1958 Rev., S. 31-210; 1961, P.A. 491, S. 69.)

History: 1961 act entirely replaced previous provisions.

Cited. 46 CA 596.



Section 31-344 - When representations avoid policy.

No statement in an application for a policy of compensation insurance shall vitiate such policy as between the insurer and the insured, unless such statement is false and materially affects either the acceptance of the risk or the hazard assumed by the insurer.

(1949 Rev., S. 7484; 1958 Rev., S. 31-211; 1961, P.A. 491, S. 70.)

History: 1961 act entirely replaced previous provisions.



Section 31-344a - Workers’ Compensation Administration Fund established.

There is established a fund to be known as the “Workers’ Compensation Administration Fund”. The fund may contain any moneys required by law to be deposited in the fund and shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. The interest derived from the investment of the fund shall be credited to the fund. Amounts in the fund may be expended only pursuant to appropriation by the General Assembly. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding.

(June Sp. Sess. P.A. 91-14, S. 17, 30.)



Section 31-345 - Insurance Commissioner to approve form of policy. Assessments against employers for administrative costs. Surpluses.

(a) No insurer or employer to whom a certificate of solvency pursuant to subsection (b) of section 31-284 has been issued, shall issue any policy of insurance purporting to cover the liability of an employer under the provisions of this chapter until a copy of the form of such policy has been filed with and approved by the Insurance Commissioner. No insurer or employer who is self-insured in whole or in part shall engage in writing insurance under this chapter or providing the compensation and benefits directly to employees unless he files with the Insurance Commissioner a receipt from the State Treasurer or the Comptroller on or before the first day of October, that the employer has paid his pro rata cost of administration required by this section or if the self-insured employer has not, prior to July first of any year, provided compensation and benefits under this chapter, the self-insured employer shall file such receipt on or before October first, annually that he has paid an amount equal to one-quarter of one per cent of the self-insured employer’s payroll for the twelve months immediately preceding such July first.

(b) (1) When, after the close of a fiscal year ending prior to July 1, 1990, the chairman of the Workers’ Compensation Commission and the Comptroller have determined the total amount of expenses of the Workers’ Compensation Commission in accordance with the provisions of subsection (d) of section 31-280, the Treasurer shall thereupon assess upon and collect from each employer, other than the state and any municipality participating for purposes of its liability under this chapter as a member in an interlocal risk management agency pursuant to chapter 113a, the proportion of such expenses that the total compensation and payment for hospital, medical and nursing care made by such self-insured employer or private insurance carrier acting on behalf of any such employer bore to the total compensation and payments for hospital, medical and nursing care made by all such insurance carriers and self-insurers. The amount so secured shall be used to reimburse the Treasurer for appropriations theretofore made by the state for the payment in the first instance of the expenses of administering this chapter. On and after July 1, 1986, the Treasurer shall, as soon as possible after the close of a fiscal year ending prior to July 1, 1990, estimate the pro rata cost to each employer based upon the costs assessed to such employer in the immediately preceding fiscal year and shall assess upon and collect from each such employer such estimated costs annually which shall be payable as provided in subsection (a) of this section except each annual assessment shall include an amount which represents the difference between the payments collected and the actual costs assessed to such employer for the immediately preceding fiscal year. The Treasurer is authorized to make credits or rebates for overpayments made under this subsection by any employer for any fiscal year.

(2) The chairman of the Workers’ Compensation Commission shall annually, on or after July first of each fiscal year, determine an amount sufficient in the chairman’s judgment to meet the expenses incurred by the Workers’ Compensation Commission and the Department of Rehabilitation Services in providing rehabilitation services for employees suffering compensable injuries in accordance with section 31-283a. Such expenses shall include (A) the costs of the Division of Workers’ Rehabilitation and the programs established by its director, for fiscal years prior to the fiscal year beginning July 1, 2011, (B) the costs of the Division of Worker Education and the programs established by its director, and (C) funding for the occupational health clinic program created pursuant to sections 31-396 to 31-402, inclusive. The Treasurer shall thereupon assess upon and collect from each employer, other than the state and any municipality participating for purposes of its liability under this chapter as a member in an interlocal risk management agency pursuant to chapter 113a, the proportion of such expenses, based on the immediately preceding fiscal year, that the total compensation and payment for hospital, medical and nursing care made by such self-insured employer or private insurance carrier acting on behalf of any such employer bore to the total compensation and payments for the immediately preceding fiscal year for hospital, medical and nursing care made by such insurance carriers and self-insurers. For the fiscal years ending June 30, 2000, and June 30, 2001, such assessments shall not exceed five per cent of such total compensation and payments made by such insurance carriers and self-insurers. For the fiscal years ending June 30, 2002, and June 30, 2003, such assessments shall not exceed four and one-half per cent of such total compensation and payments made by such insurance carriers and self-insurers. For any fiscal year ending on or after June 30, 2004, such assessment shall not exceed four per cent of such total compensation and payments made by such insurance carriers and self-insurers. Such assessments and expenses shall not exceed the budget estimates submitted in accordance with subsection (c) of section 31-280. For each fiscal year, such assessment shall be reduced pro rata by the amount of any surplus from the assessments of prior fiscal years. Said surplus shall be determined in accordance with subdivision (3) of this subsection. Such assessments shall be made in one annual assessment upon receipt of the chairman’s expense determination by the Treasurer. All assessments shall be paid not later than sixty days following the date of the assessment by the Treasurer. Any employer who fails to pay such assessment to the Treasurer within the time prescribed by this subdivision shall pay interest to the Treasurer on the assessment at the rate of eight per cent per annum from the date the assessment is due until the date of payment. All assessments received by the Treasurer pursuant to this subdivision to meet the expenses of the Workers’ Compensation Commission shall be deposited in the Workers’ Compensation Administration Fund established under section 31-344a. All assessments received by the Treasurer pursuant to this subdivision to meet the expenses incurred by the Department of Rehabilitation Services in providing rehabilitation services for employees suffering compensable injuries in accordance with section 31-283a shall be deposited in the Workers’ Compensation Administration Fund. The Treasurer is hereby authorized to make credits or rebates for overpayments made under this subsection by any employer for any fiscal year.

(3) As soon as practicable after the close of the state fiscal year, the Comptroller shall examine the Workers’ Compensation Administration Fund and shall direct the State Treasurer to set aside within said fund amounts in excess of fifty per cent of the expenditures of the Workers’ Compensation Commission for the most recently completed fiscal year, which shall be considered a surplus for purposes of subdivision (2) of subsection (b) of this section.

(1949 Rev., S. 7485; 1958 Rev., S. 31-212; 1961, P.A. 491, S. 71; 1969, P.A. 696, S. 13; 1971, P.A. 334; P.A. 73-32; P.A. 76-246, S. 1, 3; P.A. 77-614, S. 163, 610; P.A. 78-241, S. 1, 2; P.A. 81-469, S. 5, 8; P.A. 85-189, S. 4; P.A. 90-311, S. 1, 3; P.A. 91-191, S. 1, 3; 91-339, S. 34, 55; June Sp. Sess. P.A. 91-14, S. 18, 30; P.A. 92-31, S. 5, 7; P.A. 96-267, S. 25; P.A. 99-214, S. 1, 2; June Sp. Sess. P.A. 01-9, S. 29, 131; P.A. 11-61, S. 83; June 12 Sp. Sess. P.A. 12-1, S. 87.)

History: 1961 act entirely replaced previous provisions; 1969 act made previous provisions applicable to employers who have been issued a certificate of solvency, added provisions requiring payment of pro rata share of administration costs and other specified payments before insurer or self-insured employer writes insurance and added Subsec. (b) re assessment of administration expenses; 1971 act deleted requirement that insurer pay $1,000 if it has not, prior to July first in any year, paid out any compensation or benefits before it writes insurance, in Subsec. (a); P.A. 73-32 required that filing of receipt proving payment of pro rata share of administration costs be made on or before October first rather than September first in Subsec. (a); P.A. 76-246 added provisions re quarterly installments of estimated pro rata costs and credits and rebates of overpayments; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979 (provisions later repealed by P.A. 80-482); P.A. 78-241 made payments of estimated costs payable on annual rather than quarterly basis; P.A. 81-469 amended Subsec. (b) to provide that the amount of compensation and payments made by a carrier due to the state’s liabilities as an employer shall be exempted when calculating the amount due under the subsection; P.A. 85-189 provided that each employer, other than the state and certain municipalities, is liable for the assessments used to cover administrative costs; P.A. 90-311 added Subsec. (b)(2) re assessment of expenses on or after July 1, 1990; P.A. 91-191 amended Subsec. (b)(2) to replace quarterly assessment with a single annual assessment; P.A. 91-339 amended Subsec. (b) to include the costs of the rehabilitation division and the division of worker education in the expenses of the workers’ compensation commission and to limit assessments to 4% of the total compensation and payments; June Sp. Sess. P.A. 91-14 amended Subsec. (b)(2) to provide that on and after July 1, 1991, all assessments received by treasurer pursuant to said subdivision shall be deposited in workers’ compensation administration fund; P.A. 92-31 amended Subsec. (b)(2) to require employers who fail to pay assessments within the prescribed time to pay interest at the rate of 8% and to delete provision authorizing pro rata reduction of assessments in accordance with prior years’ surplus; P.A. 96-267 amended Subdiv. (b)(2) to require a pro rata assessment reduction equal to any prior fiscal year surplus, and added Subdiv. (3) to calculate such surplus and to direct the State Treasurer to set aside the surplus; P.A. 99-214 amended Subsec. (b)(2) by increasing, for fiscal years 2000 and 2001, the employer assessment cap from 4% to 5% of employers’ workers’ compensation expenses for the prior year, reducing the cap to 4% for fiscal years commencing on or after 2002, and requiring the chairman to include the cost of funding occupational health clinic programs in determining the amount necessary to meet the Workers’ Compensation Commission’s annual expenses, effective July 1, 1999; June Sp. Sess. P.A. 01-9 amended Subsec. (b)(2) to add provision re 4.5% maximum annual employer assessment for the fiscal years ending June 30, 2002, and June 30, 2003, and to provide for a 4% maximum annual employer assessment for fiscal years ending on or after June 30, 2004, effective July 1, 2001; P.A. 11-61 amended Subsec. (b)(2) by adding provision re expenses incurred by Bureau of Rehabilitative Services, designating existing provision re costs of Division of Workers’ Rehabilitation and program as Subpara. (A) and amending same to make inclusion of costs of division and program applicable for fiscal years prior to fiscal year beginning July 1, 2011, designating existing provision re costs of Division of Worker Education and programs as Subpara. (B), designating existing provision re funding for occupational health clinic program as Subpara. (C), and adding provisions re assessments to be deposited into the Workers’ Compensation Administration Fund, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b)(2) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 31-345a - Deductibles in workers’ compensation coverage. Approval of Insurance Commissioner.

Each insurer issuing workers’ compensation and employers’ liability insurance may issue such coverage with deductibles in accordance with plans filed with and approved by the Insurance Commissioner.

(P.A. 81-469, S. 7, 8.)



Section 31-346 - Damages for material misstatements.

When any insured knowingly makes a material misstatement to any insurer to the damage of such insurer, such insurer may recover just damages resulting from such misstatement.

(1949 Rev., S. 7486; 1958 Rev., S. 31-213; 1961, P.A. 491, S. 72.)

History: 1961 act entirely replaced previous provisions.



Section 31-347 - Experience in compensation insurance.

Each insurer which writes liability or compensation policies shall include in the annual statement required by law a schedule of its experience thereunder in such form as the Insurance Commissioner may prescribe.

(1949 Rev., S. 7487; 1958 Rev., S. 31-214; 1961, P.A. 491, S. 73; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 212, 348.)

History: 1961 act entirely replaced previous provisions; P.A. 77-614 placed insurance commissioner within department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished business regulation department.



Section 31-348 - Compensation insurance companies to report their risks.

Every insurance company writing compensation insurance or its duly appointed agent shall report in writing or by other means to the chairman of the Workers’ Compensation Commission, in accordance with rules prescribed by the chairman, the name of the person or corporation insured, including the state, the day on which the policy becomes effective and the date of its expiration, which report shall be made within fifteen days from the date of the policy. The cancellation of any policy so written and reported shall not become effective until fifteen days after notice of such cancellation has been filed with the chairman. Any insurance company violating any provision of this section shall be fined not less than one hundred nor more than one thousand dollars for each offense.

(1949 Rev., S. 7488; 1958 Rev., S. 31-215; 1961, P.A. 491, S. 74; P.A. 81-469, S. 2, 8; P.A. 90-116, S. 10; P.A. 91-339, S. 35, 55.)

History: 1961 act entirely replaced previous provisions; P.A. 81-469 required any insurance company insuring the state’s liability under this chapter to report such fact as it would for any other policyholder; P.A. 90-116 allowed for reports from agents of companies and for reports other than in writing; P.A. 91-339 changed “board of commissioners” to “chairman of the workers’ compensation commission” and “one week” to “fifteen days”.

Insurer’s initial letter to insured indicating that failure to pay premiums due would result in policy cancellation was not sufficiently unequivocal to constitute notice of cancellation under this section. 62 CA 440. Section not applicable to nonrenewals of policies. 67 CA 361.

Cited. 28 CS 5.



Section 31-348a - Compensation insurers to reduce premiums.

(a) On or before July 1, 1993, each insurer writing workers’ compensation insurance in this state, either individually or through a rating organization licensed pursuant to section 38a-672 of which the insurer is a member or subscriber, shall file new voluntary pure premium and assigned risk rates effective for the period July 1, 1993, to June 30, 1994, containing a nineteen per cent benefit level reduction and allowing due consideration for changes in loss costs based upon experience updated through the end of 1992.

(b) Upon receipt of any rate filing made under this section by a rating organization licensed pursuant to section 38a-672, the Insurance Commissioner shall conduct a public hearing regarding the filing and consult with an independent actuary engaged for the purpose of certifying the accuracy of the benefit level reduction set forth in subsection (a) of this section and determining whether the filed rates are excessive, inadequate or unfairly discriminatory as determined by the provisions of section 38a-665. The rates approved for the period July 1, 1993, to June 30, 1994, shall reflect (i) the actual loss costs experience through the end of 1992 and (ii) the savings from benefit level reductions effective July 1, 1993, as achieved by this section and sections 31-40u, 31-40v, 31-275, 31-276, 31-279, 31-280, 31-284a, 31-288, 31-289b, 31-293, 31-294c, 31-295, 31-297a, 31-298, 31-299a, 31-300, 31-303, 31-306, 31-307 to 31-307b, inclusive, 31-308, 31-308a, 31-309, 31-310, 31-310c, 31-349, 31-349a and 31-354.

(c) Within thirty days of the Insurance Commissioner’s final decision regarding a filing by a rating organization made pursuant to this section, each insurer writing workers’ compensation insurance in this state shall file revised rates for the voluntary market in accordance with the provisions of section 38a-676. Such revised rates shall be applicable to all new and renewal workers’ compensation insurance policies effective on or after July 1, 1993. For any policy in effect as of June 30, 1993, during the period from July 1, 1993, through the end of the policy period, the premium shall be reduced by a percentage which equals the benefit level reduction certified pursuant to subsection (b) of this section. With respect to new and renewal policies effective on or after July 1, 1993, and before the final approval of the rates filed pursuant to this subsection, each workers’ compensation insurance carrier shall, not later than forty-five days after the rates approved pursuant to this section become final, adjust the premium of such new or renewal policy for the period after July 1, 1993, to reflect the difference between the premium on the policy as issued and the premium which reflects the rates as finally approved, which rates shall reflect the specific savings achieved by this section and sections 31-40u, 31-40v, 31-275, 31-276, 31-279, 31-280, 31-284a, 31-288, 31-289b, 31-293, 31-294c, 31-295, 31-297a, 31-298, 31-299a, 31-300, 31-303, 31-306, 31-307 to 31-307b, inclusive, 31-308, 31-308a, 31-309, 31-310, 31-310c, 31-349, 31-349a and 31-354.

(P.A. 93-228, S. 32, 35.)

History: P.A. 93-228 effective July 1, 1993.



Section 31-349 - Compensation for second disability. Payment of insurance coverage. Second Injury Fund closed July 1, 1995, to new claims. Procedure.

(a) The fact that an employee has suffered a previous disability, shall not preclude him from compensation for a second injury, nor preclude compensation for death resulting from the second injury. If an employee having a previous disability incurs a second disability from a second injury resulting in a permanent disability caused by both the previous disability and the second injury which is materially and substantially greater than the disability that would have resulted from the second injury alone, he shall receive compensation for (1) the entire amount of disability, including total disability, less any compensation payable or paid with respect to the previous disability, and (2) necessary medical care, as provided in this chapter, notwithstanding the fact that part of the disability was due to a previous disability. For purposes of this subsection, “compensation payable or paid with respect to the previous disability” includes compensation payable or paid pursuant to the provisions of this chapter, as well as any other compensation payable or paid in connection with the previous disability, regardless of the source of such compensation.

(b) As a condition precedent to the liability of the Second Injury Fund, the employer or its insurer shall: (1) Notify the custodian of the fund by certified mail no later than three calendar years after the date of injury or no later than ninety days after completion of payments for the first one hundred and four weeks of disability, whichever is earlier, of its intent to transfer liability for the claim to the Second Injury Fund; (2) include with the notification (A) copies of all medical reports, (B) an accounting of all benefits paid, (C) copies of all findings, awards and approved voluntary agreements, (D) the employer’s or insurer’s estimate of the reserve amount to ultimate value for the claim, (E) a two-thousand-dollar notification fee payable to the custodian to cover the fund’s costs in evaluating the claim proposed to be transferred and (F) such other material as the custodian may require. The employer by whom the employee is employed at the time of the second injury, or its insurer, shall in the first instance pay all awards of compensation and all medical expenses provided by this chapter for the first one hundred four weeks of disability. Failure on the part of the employer or an insurer to comply does not relieve the employer or insurer of its obligation to continue furnishing compensation under the provisions of this chapter. The custodian of the fund shall, by certified mail, notify a self-insured employer or an insurer, as applicable, of the rejection of the claim within ninety days after receiving the completed notification. Any claim which is not rejected pursuant to this section shall be deemed accepted, unless the custodian notifies the self-insured employer or the insurer within the ninety-day period that up to an additional ninety days is necessary to determine if the claim for transfer will be accepted. If the claim is accepted for transfer, the custodian shall file with the workers’ compensation commissioner for the district in which the claim was filed, a form indicating that the claim has been transferred to the Second Injury Fund and the date that such claim was transferred and shall refund fifteen hundred dollars of the notification fee to the self-insured employer or the insurer, as applicable. A copy of the form shall be mailed to the self-insured employer or the insurer and to the claimant. No further action by the commissioner shall be required to transfer said claim. If the custodian rejects the claim of the employer or its insurer, the question shall be submitted by certified mail within thirty days of the receipt of the notice of rejection by the employer or its insurer to the commissioner having jurisdiction, and the employer or insurer shall continue furnishing compensation until the outcome is finally decided. Claims not submitted to the commissioner within said time period shall be deemed withdrawn with prejudice. If the employer or insurer prevails, or if the custodian accepts the claim all payments made beyond the one-hundred-four-week period shall be reimbursed to the employer or insurer by the Second Injury Fund.

(c) If the second injury of an employee results in the death of the employee, and it is determined that the death would not have occurred except for a preexisting permanent physical impairment, the employer or its insurer shall, in the first instance, pay the funeral expense described in this chapter, and shall pay death benefits as may be due for the first one hundred four weeks. The employer or its insurer may thereafter transfer liability for the death benefits to the Second Injury Fund in accordance with the procedures set forth in subsection (b) of this section.

(d) Notwithstanding the provisions of this section, no injury which occurs on or after July 1, 1995, shall serve as a basis for transfer of a claim to the Second Injury Fund under this section. All such claims shall remain the responsibility of the employer or its insurer under the provisions of this section.

(e) All claims for transfer of injuries for which the fund has been notified prior to July 1, 1995, shall be deemed withdrawn with prejudice, unless the employer or its insurer notifies the custodian of the fund by certified mail prior to October 1, 1995, of its intention to pursue transfer pursuant to the provisions of this section. No notification fee shall be required for notices submitted pursuant to this subsection. This subsection shall not apply to notices submitted prior to July 1, 1995, in response to the custodian’s request, issued on March 15, 1995, for voluntary resubmission of notices.

(f) No claim, where the custodian of the Second Injury Fund was served with a valid notice of intent to transfer under this section, shall be eligible for transfer to the Second Injury Fund unless all requirements for transfer, including payment of the one hundred and four weeks of benefits by the employer or its insurer, have been completed prior to July 1, 1999. All claims, pursuant to this section, not eligible for transfer to the fund on or before July 1, 1999, will remain the responsibility of the employer or its insurer.

(1949 Rev., S. 7489; 1949, 1951, 1953, S. 3053d; September, 1957, P.A. 13, S. 6; 1958 Rev., S. 31-216; 1959, P.A. 580, S. 11; 1961, P.A. 491, S. 75; 1967, P.A. 842, S. 20; 1969, P.A. 696, S. 14; 1971, P.A. 447, S. 1; P.A. 79-376, S. 80; P.A. 81-464, S. 2; P.A. 82-398, S. 6; 82-472, S. 109, 183; P.A. 86-31; P.A. 88-40, S. 1, 2; 88-47, S. 1; P.A. 89-66, S. 1, 2; P.A. 90-116, S. 7; 90-327, S. 2, 3; P.A. 91-32, S. 35, 41; 91-339, S. 36, 55; P.A. 93-228, S. 24, 35; 93-429, S. 2, 7; P.A. 95-277, S. 3, 19; P.A. 96-242, S. 1, 10.)

History: 1959 act simplified provisions by deleting references to specific loss of or damage to body organs, allowed compensation for injuries which result in permanent partial incapacity greater than would have resulted if person did not have preexisting incapacity, specified amount of additional compensation as “the same amount as the weekly compensation paid by his employer”, changed minimum payment for total incapacity from $15 to $20 and maximum payment from $45 to maximum rate in Sec. 31-309 and replaced 780-week payment limit with unspecified “period of incapacity”; 1961 act entirely replaced previous provisions and was entirely replaced by provisions of 1967 act; 1969 act deleted requirement that insurer or employer furnish custodian with a copy of the agreement or award and deleted provision which stated that fund was to be used to pay for injuries covered by Sec. 31-310; 1971 act clarified employer’s responsibilities to notify custodian of agreement and award; P.A. 79-376 substituted executions of acknowledgment of physical defect for executions of waiver and reduced compensation by amount of “any compensation benefits payable or paid with respect to the previous disability”; P.A. 81-464 permitted the use of the second injury fund for payment of insurance coverage for totally incapacitated recipients of workers’ compensation after 104 weeks of benefits and provided for notification of fund custodian; P.A. 82-398 replaced the reference to Sec. 31-51h with a reference to Sec. 31-284b, as Sec. 31-51h was repealed by the act and deleted obsolete provision requiring employer to notify custodian of second injury fund within 60 days after October 1, 1981, that coverage is required for persons who have received payments for more than 104 weeks as of that date; P.A. 82-472 made a technical correction; P.A. 86-31 divided section into Subsecs. and clarified the notice requirements for payment by the second injury fund of insurance coverage costs for totally incapacitated workers’ compensation recipients; P.A. 88-40 amended Subsec. (b) to provide that the cost of insurance for totally incapacitated individuals shall be paid to the employer as reimbursement and the employer shall furnish all medical information in support of the claim as to liability of the second injury fund as requested; P.A. 88-47 added Subsec. (c) re payment of the cost of accident and health insurance coverage by the second injury fund for certain employees receiving workers’ compensation payments who are affected by a plant move or shutdown; P.A. 89-66 specified that the provisions of Subsec. (c) apply to employers who shut down or relocate on or after January 1, 1985, specified that the fund’s liability is effective as of the date it receives notice and provided that the fund shall be liable for the cost of equivalent insurance; P.A. 90-116 amended Subsec. (c) to provide that notice shall be by certified mail; P.A. 90-327 added Subsec. (d) concerning insurance coverage for employees injured on or after January 1, 1980, but before January 1, 1982; P.A. 91-32 made technical changes and divided existing Subsec. (a) into Subsecs. (a) to (d), inclusive, relettering former Subsecs. (b) to (d), inclusive, accordingly; P.A. 91-339 amended Subsec. (f)(2) to provide that the fund’s liability shall begin 15 days after notice to the custodian and by adding provisions re determination of ineligibility for costs of coverage; P.A. 93-228 amended Subsec. (a) to define “compensation payable or paid with respect to the previous disability” for purposes of the subsection, effective July 1, 1993; P.A. 93-429 amended Subsecs. (b) and (c) to modify the notice and filing requirements imposed on employers or their insurance carriers in order to transfer liability for an injury or death to the second injury fund, effective July 1, 1993; P.A. 95-277 amended Subsec. (b) to replace previous provisions re transfer of claims to the Second Injury Fund, to substitute references to “insurer” for “insurance carrier”, to detail notification procedure for the rejection of a claim and to specify that improper submittal of claims within specific time period could result in a prejudice of claim, amended Subsec. (c) to replace previous provisions re transfer of liability for death benefits with new provisions, deleted Subsecs. (d) to (g), inclusive, added a new Subsec. (d) to close the Second Injury Fund for injuries occurring on or after July 1, 1995, and new Subsec. (e) requiring an employer or insurer to notify the custodian of the fund prior to October 1, 1995, of its intention to pursue a transfer of claim to the Second Injury Fund, effective July 1, 1995; P.A. 96-242 added Subsec. (f) concerning the eligibility of claims for transfer to the Second Injury Fund, effective June 6, 1996.

Cited. 6 CA 45. Notification provision relating to a fatality is mandatory. 15 CA 625, 627. Cited. 27 CA 699. Cited. 37 CA 131. Cited. 41 CA 231. Cited 42 CA 147. P.A. 71-447, Sec. 1 cited. Id. Cited. 43 CA 732; Id., 737. Cited. 45 CA 324; Id., 448. Cited. 46 CA 346. Where employee has suffered two separate injuries that result in total disability, fund is liable only for the portion of disability attributable to the second injury. 48 CA 474. “Disability”, as used in section, connotes medical impairment. 76 CA 563.

Cited. 37 CS 742.

Subsec. (a):

“Compensation benefits” refers only to compensation under the act. 223 C. 336. P.A. 79-376 cited. Id. P.A. 91-32, Sec. 35 cited. Id. For purposes of calculating one-hundred-four-week period in which notice must be given, “disability” refers to claimant’s degree of medical impairment, rather than inability to work or loss of earning capacity. 243 C. 513.

Disability refers to physical impairment, not capacity for employment. 59 CA 565.

Subsec. (b):

Cited. 38 CA 175. Employer’s insurer was excused from complying with statutory notice requirements for transfer of liability to Second Injury Fund where evidence showed that employer was defunct and that insurer was unable to obtain wage information necessary for strict compliance with statute. 52 CA 819. Employer and insurance company did not give timely notice of their intent to transfer liability to the fund because period of plaintiff’s disability began on the day he was injured rather than on the day he sought medical care for the injuries or the day he underwent surgeries for the injuries. 67 CA 385. Appeal dismissed as moot–notice filed was timely but not proper. 69 CA 385. A person can be disabled for purposes of section even though such person can carry on all aspects of the employment. 73 CA 523.

Subsec. (d):

With passage of this section legislature rebutted any presumption in favor of prospective only application of Sec. 31-349c. Id. P.A. 95-277 Sec. 3(d) cited. Id. Apportionment is not an available form of relief for second injury employer or its insurer under subsection. 263 C. 279.

Subsec. (e):

Re-notification clause in this subsec. does not violate contract or due process clauses of U.S. Constitution, because no showing under circumstances of this case that legislature, in establishing second injury fund, entered into a contract with employees, employers and insurers. 248 C. 457.

Renotice letter was timely where town sent it by certified mail on September 28, 1995 and fund received it on October 2, 1995. 67 CA 276.



Section 31-349a - Powers of investigators in the office of the State Treasurer.

Any investigator in the investigations unit of the office of the State Treasurer, when investigating Second Injury Fund claims which may violate the requirements of this chapter and when investigating compliance by employers with the provisions of section 31-284, shall have the powers, as described in section 54-1f, of a peace officer as defined in subdivision (9) of section 53a-3.

(P.A. 85-602, S. 2, 4; P.A. 91-207, S. 6, 9; 91-339, S. 37, 55; P.A. 93-228, S. 25, 35; P.A. 95-277, S. 12, 19; P.A. 96-216, S. 3, 5.)

History: P.A. 91-207 made a technical change in fund’s name; P.A. 91-339 added provisions re investigation of compliance with Sec. 31-284; P.A. 93-228 transferred jurisdiction over second injury fund investigators from the state treasurer’s office to the workers’ compensation commission and expanded the powers and duties of the investigators to include investigation of all claims, not just second injury fund claims, which violate the provisions of this chapter, effective July 1, 1993; P.A. 95-277 transferred jurisdiction over Second Injury Fund investigations from the Workers’ Compensation Commission to the office of the State Treasurer, effective June 29, 1995; P.A. 96-216 deleted “at the direction of the commissioner” when referring to the powers of peace officers, effective June 4, 1996.



Section 31-349b - Certificate for permanent vocational disability. Employer reimbursed by Second Injury Fund for insurance premiums for certified employees.

(a) Any employee who has suffered a compensable injury under the provisions of this chapter, and who is receiving benefits for such injury from the Second Injury Fund pursuant to the provisions of section 31-349, may file a written request with the commissioner in the district where the original claim was filed for a hearing to determine whether the employee’s injury constitutes a permanent vocational disability. The hearing shall be held within sixty days of the date the request was filed. Upon the request of the commissioner and prior to the conclusion of such hearing, the Commissioner of Rehabilitation Services shall, after receiving such information on the case which the commissioner deems necessary, submit written recommendations concerning the case to the commissioner for his consideration. The commissioner shall issue his decision, in writing, within ten days after the conclusion of the hearing. If the commissioner determines that the employee’s injury is a permanent vocational disability, the employee shall be issued a certificate of disability by the commissioner. Such certificate shall be effective for a stated period of time of from one to five years, as determined by the commissioner. The decision of the commissioner may be appealed in accordance with the provisions of section 31-301.

(b) (1) Whenever any individual who has been issued a certificate of disability, pursuant to the provisions of subsection (a) of this section, is thereafter employed, the employer, upon written application and presentation of sufficient proof to the State Treasurer, shall be reimbursed from the Second Injury Fund for any workers’ compensation insurance premiums paid by the employer which are attributable to such individual’s employment during the effective period of such certificate. (2) Whenever any such certified individual is hired by an employer to whom a certificate of self-insurance has been issued pursuant to section 31-284, the employer, upon written application and presentation of sufficient proof to the State Treasurer, shall be reimbursed from the Second Injury Fund at the rate of two per cent of the gross wages paid to the individual for work performed during the effective period of his certificate. No employer may make more than one such application related to a certified employee within a twelve-month period.

(c) Upon the expiration of any certificate of disability or of an extension of such certificate, the person to whom such certificate was issued may file a written request with the commissioner for an extension of the effective period of such certificate. The determination as to whether such an extension should be granted shall be made by the commissioner in accordance with the provisions of subsection (a) of this section, provided such extension shall be effective for a stated period of time of from one to five years.

(P.A. 86-33; P.A. 91-207, S. 7, 9; P.A. 95-277, S. 10, 19; P.A. 11-44, S. 50; June 12 Sp. Sess. P.A. 12-1, S. 88.)

History: P.A. 91-207 made technical changes re name of fund; P.A. 95-277 in Subsec. (a) eliminated the reference to “section 31-325”, effective July 1, 1995; P.A. 11-44 amended Subsec. (a) to replace “Division of Workers’ Rehabilitation within the Workers’ Compensation Commission” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012.



Section 31-349c - Controverted issues of previous disability. Physician panel established.

(a) The custodian of the Second Injury Fund and an insurer or self-insured employer seeking to transfer a claim to the fund shall submit all controverted issues regarding the existence of a previous disability under section 31-349 to the chairman of the Workers’ Compensation Commission. The chairman shall appoint a panel of three physicians, as defined in subdivision (17) of section 31-275, and submit such dispute to the panel, along with whatever evidence and materials he deems necessary for consideration in the matter. The panel may examine the claimant, who shall submit to any examination such panel may require. Within sixty days of receiving the submission, the panel shall file its opinion, in writing, with the chairman, who shall forward it, along with any records generated by the panel’s work on the case, to the commissioner having jurisdiction over the claim in which the dispute arose. The panel’s opinion shall be determined by a majority vote of the three members. Such opinion shall be binding on all parties to the claim and may not be appealed to the Compensation Review Board pursuant to section 31-301.

(b) The chairman of the Workers’ Compensation Commission shall adopt regulations in accordance with the provisions of chapter 54 to establish a fee schedule for payment of medical panel members. Any fees paid pursuant to the provisions of this section shall be paid by the self-insured employer or insurer seeking fund reimbursement.

(P.A. 95-277, S. 4, 19.)

History: P.A. 95-277 effective July 1, 1995.



Section 31-349d - Treasurer to solicit proposals for the managing of Second Injury Fund claims.

Notwithstanding the provisions of sections 4a-19 and 4a-20 to the contrary, the Treasurer may solicit proposals from any firm engaged in the business of workers’ compensation medical case management for purposes of managing Second Injury Fund claims or providing any other necessary service not provided by state employees.

(P.A. 95-277, S. 5, 19.)

History: P.A. 95-277 effective July 1, 1995.



Section 31-349e - Advisory board for the Second Injury Fund.

There shall be an advisory board for the Second Injury Fund to advise the custodian of the Second Injury Fund on matters concerning administration, operation, claim handling and finances of the fund. On or before July 1, 1995, the Treasurer shall appoint six of the eight members to the board. Three members shall represent employers and insurers who pay assessments to the fund pursuant to section 31-354. Three such members shall represent employees receiving benefits paid or reimbursed by the fund. The two remaining members shall be the chairpersons of the labor and public employees committee of the General Assembly or their designees. The six members appointed by the Treasurer shall be appointed for a term of four years from January first in the year of their appointment. Any vacancy shall be filled for the remainder of the term in the same manner as the original appointment. All members shall serve without compensation. The board shall elect a chairperson from among its members. The Treasurer shall provide such staff as is necessary for the performance of the functions and duties of the board. The board shall meet at least twice a year. All actions of the board shall require an affirmative vote of a majority of those members present and voting, provided at least four members shall be present and voting. The board may adopt any rules of procedure that it deems necessary to carry out its duties.

(P.A. 95-277, S. 6, 19; P.A. 98-104, S. 5, 6; P.A. 01-31.)

History: P.A. 95-277 effective July 29, 1995; P.A. 98-104 authorized members’ designees to vote, effective July 1, 1998; P.A. 01-31 changed voting requirement for board action from six members or their designees to a majority of those members present and voting, provided at least four members are present and voting, and made technical changes for purposes of gender neutrality.



Section 31-349f - Condition of the Second Injury Fund. Report to the Governor and General Assembly.

On or before July 1, 1996, and annually thereafter, the Treasurer shall submit to the Governor and the General Assembly a report on the financial condition of the Second Injury Fund. Such report shall include (1) an estimate of the fund’s unfunded liability as of the preceding July first; (2) the effect of settlements and stipulations on the unfunded liability; (3) the number and amount of assessments levied under section 31-354 for the previous fiscal year; (4) the number and amount of such assessments projected for the coming year; and (5) any recommendations for legislative change to improve the operation or financing of the fund.

(P.A. 95-277, S. 8, 19.)

History: P.A. 95-277 effective July 1, 1995.



Section 31-349g - Method of assessing all employers for liabilities of Second Injury Fund. Reporting. Audits. Insurance companies deemed collection agents.

(a) For purposes of this section:

(1) “Insured employer” means an employer who insures its risks incurred under this chapter with an insurance company authorized to issue workers’ compensation policies in this state by the Insurance Department, and includes any member of a workers’ compensation pool administered by an interlocal risk management agency, and on and after January 1, 2005, an employer mutual association organized prior to June 6, 1996, with a membership composed exclusively of health care providers and whose premium base is derived entirely from health care organizations.

(2) “Self-insured employer” means an employer who is approved to self-insure its liabilities under this chapter by the chairman of the Workers’ Compensation Commission. For the period commencing October 1, 2004, and ending December 31, 2004, “self-insured employer” includes an employer mutual association organized prior to June 6, 1996, with a membership composed exclusively of health care providers and whose premium base is derived entirely from health care organizations.

(3) “Paid losses” means the total indemnity, medical and any other expenses, prior to any credits or deductions being taken, paid on or after January 1, 2006, by or on behalf of an employer to or on behalf of an injured employee. Paid losses includes all legal expenses paid for the benefit of an injured worker in accordance with this chapter and any loss payments within deductible limits on workers’ compensation policies.

(4) “Second Injury Fund surcharge base” means direct written premium on policies prior to application of any deductible policy premium credits.

(5) “Direct written premium” includes all endorsements, retrospective adjustments, audits and minimum premium and shall be determined without regard to when or whether the premium on the policy is paid.

(6) “Second Injury Fund surcharge” for insurance companies, interlocal risk management agencies and self-insurance groups means the rate set by the custodian multiplied by the Second Injury Fund surcharge base.

(7) “Self-insurance group” means a not-for-profit association consisting of fifteen or more employers who are engaged in the same or similar type of business, who are members of the same bona fide trade or professional association which has been in existence for not less than five years, and who enter into agreements to pool their liabilities for workers’ compensation benefits and employers’ liability.

(b) The State Treasurer, in consultation with the Insurance Commissioner, may adopt regulations, in accordance with the provisions of chapter 54, regarding the method of assessing all employers for the liabilities of the Second Injury Fund. The liabilities shall be allocated between self-insured employers and insured employers based on a percentage of paid losses for the preceding calendar year for each group. No credits shall be taken against paid losses, except voided checks in connection with expenses paid under this chapter previously reported as a paid loss, recoveries from third party tortfeasors, reimbursement granted pursuant to section 31-299b and Second Injury Fund reimbursements. The method of assessment for self-insured employers shall be based on paid losses. The method of assessment for insured employers, for policies with effective dates before July 1, 2006, shall be based on the standard premium, and for policies with effective dates on or after July 1, 2006, shall be based on the Second Injury Fund surcharge base. In adopting regulations under this section, the State Treasurer shall consider their effect upon (1) the cost of doing business in this state, (2) the overall cost of the workers’ compensation system, (3) the effect of the regulations on insurers, insureds and self-insured employers, and (4) the financial condition and liabilities of the fund.

(c) An employer mutual association organized prior to June 6, 1996, with a membership composed exclusively of health care providers and whose premium base is derived entirely from health care organizations may make payments without penalty or interest over a five-year period for any outstanding assessment due from the association for the period commencing January 1, 1996, and ending December 31, 2004.

(d) (1) For insured employers and self-insurance groups, the Second Injury Fund surcharge base shall initially be reported to the fund in the quarter of the effective date of the policy, regardless of when the policy is billed by the insurance carrier or self-insurance group or paid by the policyholder or member of a self-insurance group. All endorsements, retrospective adjustments and audits shall be reported in the quarter processed by the insurance carrier or group self-insured employer.

(2) The custodian of the fund shall conduct an audit or periodic audits of any self-insured employer, group self-insured employer, insured employer or insurance company acting as collection agent of the Second Injury Fund relative to any information or payment required by the custodian. The employer and insurer shall provide all necessary documents and information in relation to an audit by the custodian in a manner prescribed by the Treasurer. The period of review of an audit shall be not more than three years, except that when the date of the previous audit is less than three years prior to such audit, the period of review shall be to the date of such prior audit. If the audit determines repeated errors or underreporting by an employer or an insurer acting as collection agent of the Second Injury Fund, the fund reserves the right to audit an additional two-year review period. Upon the determination of the Treasurer or the Treasurer’s agents, as a result of an audit, that an employer or an insurer acting as collection agent of the Second Injury Fund has not properly reported to the Second Injury Fund and, as a result, has underpaid the assessment or surcharge, the employer or the insurer acting as collection agent of the Second Injury Fund, upon notice from the Treasurer or the Treasurer’s agent, shall pay the full amount of the underpaid assessment or surcharge, along with interest and any penalty due not later than thirty days after such notice.

(e) For purposes of collection of the Second Injury Fund surcharge from insureds and payment of such surcharge to the Second Injury Fund, insurance companies shall be deemed to be collection agents of the Second Injury Fund. The insured employer is liable for payment of the surcharge, and the insurance company shall collect such payment and remit it to the Second Injury Fund in accordance with section 31-354. Insurance companies shall be subject to the audit provisions of this section and shall be subject to the penalty and interest provisions of this section for failure to remit the surcharge to the Second Injury Fund.

(P.A. 95-277, S. 14, 19; P.A. 96-242, S. 5, 10; P.A. 04-229, S. 1; P.A. 05-199, S. 8.)

History: P.A. 95-277 effective July 1, 1995; P.A. 96-242 made technical change correcting the references to the State Treasurer and included certain employer mutual associations in the definition of “self-insured employers” after January 1, 1996, effective June 6, 1996; P.A. 04-229 designated existing provisions as Subsecs. (a) and (c), making technical and conforming changes therein, added Subsec. (b) re certain employer mutual associations organized prior to June 6, 1996, and added provision re such associations in Subsec. (c); P.A. 05-199 amended Subsec. (a) to redefine “insured employer” and “self-insured employer” and to define “paid losses”, “Second Injury Fund surcharge base”, “direct written premium”, “Second Injury Fund surcharge” and “self-insurance group”, redesignated existing provisions of Subsec. (a) as new Subsec. (b) and amended same by making adoption of regulations permissive, specifying credits to be taken against paid losses, and basing fund assessments for self-insured employers on percentage of paid losses and assessment for insured employers for policies with effective dates before July 1, 2006, on standard premium and for policies with effective dates on or after July 1, 2006, on Second Injury Fund surcharge base, redesignated existing Subsec. (b) as new Subsec. (c), deleted former Subsec. (c) re definitions, added Subsec. (d) re reporting of Second Injury Fund surcharge base, auditing of employers and insurance companies by fund custodian, and payment of interest and penalties for underpaid assessment and added Subsec. (e) re insurance companies to be deemed collection agents of fund, effective July 1, 2006.



Section 31-349h - Transfer of claims. Claims not transferred.

All transfers of claims to the Second Injury Fund with a date of injury prior to July 1, 1995, shall be effected no later than July 1, 1999. All claims not transferred to the Second Injury Fund, on or before July 1, 1999, shall remain the responsibility of the employer or its insurer.

(P.A. 96-242, S. 2, 10.)

History: P.A. 96-242 effective June 6, 1996.



Section 31-349i - Cost-saving methodologies.

The custodian of the Second Injury Fund may implement cost-saving methodologies within the existing prescription drug program but shall not mandate the use of a mail order pharmacy by the claimant.

(P.A. 96-242, S. 3, 10.)

History: P.A. 96-242 effective June 6, 1996.



Section 31-349j - Appeal of decision by State Treasurer concerning the method of assessing the employer for the liabilities of the Second Injury Fund.

Any employer or any private insurance carrier or interlocal risk management agency acting on behalf of an employer that is aggrieved by a decision of the State Treasurer or the State Treasurer’s agents concerning the method of assessing the employer for the liabilities of the Second Injury Fund pursuant to section 31-349g may appeal the decision to the Superior Court in accordance with the provisions of section 4-183.

(P.A. 01-40, S. 2.)



Section 31-350 and 31-351 - Notice to commissioner of second injury. Hearings; awards.

Sections 31-350 and 31-351 are repealed.

(1949 Rev., S. 7490, 7491; 1958 Rev., S. 31-217, 31-218; 1961, P.A. 491, S. 76, 77; 1967, P.A. 692, S. 3; P.A. 79-376, S. 50; P.A. 91-32, S. 40, 41.)



Section 31-352 - Enforcement of liability of third person.

The provisions of section 31-293 shall apply to any payments from the Second Injury Fund and the Treasurer is authorized to bring an action, or join in an action as provided by said section, when he has paid, or by award has become obligated to pay, compensation out of the fund.

(1949 Rev., S. 7492; 1949, 1951, S. 3054d; 1958 Rev., S. 31-219; 1961, P.A. 491, S. 78; P.A. 91-32, S. 36, 41.)

History: 1961 act entirely replaced previous provisions; P.A. 91-32 made technical changes.

Cited. 24 CA 93.



Section 31-353 - Voluntary agreements and stipulated settlements; approval.

(a) If the Treasurer and an injured employee, or his legal representative, reach an agreement in regard to compensation payable under the provisions of this chapter, such agreement shall be submitted in writing to the commissioner for his approval and, upon approval, shall remain in effect until otherwise ordered by the commissioner.

(b) The Treasurer may make payment by way of stipulated settlement in any matter concerning the fund under the provisions of this chapter, subject to the approval of the commissioner, whenever such stipulated settlement is: (1) In the best interests of the injured employee, (2) in the best interests of the injured employee’s dependents, or (3) for claims by an employer or insurer pursuant to section 31-306, 31-307a or 31-310.

(1949 Rev., S. 7493; 1949, 1951, S. 3055d; 1958 Rev., S. 31-220; 1961, P.A. 491, S. 79; P.A. 05-199, S. 9; P.A. 12-77, S. 2.)

History: 1961 act entirely replaced previous provisions; P.A. 05-199 made technical changes, effective July 1, 2006; P.A. 12-77 designated existing provisions as Subsecs. (a) and (b) and amended Subsec. (b) by substituting “stipulated” for “final” re settlement, substituting “under the provisions of this chapter” for “including matters under section 31-355”, designating existing provision re injured employee’s best interests as Subdiv. (1), adding Subdivs. (2) and (3) re circumstances supporting approval of a stipulated settlement and making a technical change.

Cited. 16 CS 225.



Section 31-354 - Second Injury Fund contributions. Duties and powers of State Treasurer.

(a) There shall be a fund to be known as the Second Injury Fund. Each employer, other than the state, shall, within thirty days after notice given by the State Treasurer, pay to the State Treasurer for the use of the state a sum in payment of his liability under this chapter which shall be calculated in accordance with the Second Injury Fund surcharge base, as defined in section 31-349g, and shall be assessed in accordance with subsection (f) of section 31-349, sections 31-349g, 31-349h and 31-349i, this section, section 31-354b and sections 8 and 9 of public act 96-242*. Such sum shall be an amount sufficient to (1) pay the debt service on state revenue bond obligations authorized to be issued under and for the purposes set forth in section 31-354b including reserve and covenant coverage requirements, (2) provide for costs and expenses of operating the Second Injury Fund, and (3) pay Second Injury Fund stipulations on claims settled by the custodian or other benefits payable out of the Second Injury Fund and not funded through state revenue bond obligations and shall be determined in accordance with the regulations adopted pursuant to the provisions of section 31-349g. The custodian shall establish a factor for the annual surcharge that caps such surcharge for the fiscal years ending June 30, 1996, 1997 and 1998. In determining such factor the custodian shall consider the funding mechanism authorized by subsection (f) of section 31-349, sections 31-349g, 31-349h and 31-349i, this section, section 31-354b and sections 8 and 9 of public act 96-242*, recognize that an acceptable level of employer assessment is important to the vitality of the economy of the state and nevertheless shall assure provision of services to injured workers that enhances their ability to return to work and improve their quality of life. In any event, such factor shall not exceed, with respect to insured employers, a rate of fifteen per cent on the Second Injury Fund surcharge base with respect to workers’ compensation and employers’ liability policies and, with respect to self-insured employers, a comparable percentage limitation representing their pro rata share of any assessment. Any employer or any insurance company acting as collection agent for the custodian of the Second Injury Fund who fails to pay in accordance with such regulations shall pay a penalty to the State Treasurer of fifteen per cent on the unpaid assessment or surcharge or fifty dollars, whichever is greater. Interest at the rate of six per cent per annum shall be charged on any amounts owed on assessment audits or surcharge audits. For self-insured employers interest shall accrue thirty days after notice from the Second Injury Fund of the unpaid audit assessment. For insurance companies, the interest shall accrue from the date of the notice of audit errors or deficiencies as determined by the date postmarked by the United States Postal Service. The State Treasurer shall notify each employer of the penalty or interest provision with the notice of assessment. Any partial payments made to the fund shall be first applied to any unpaid penalty, then to any unpaid interest and the remainder, if any, to the unpaid assessment or surcharge. Interest or penalties shall be applied if assessment or surcharge reports or payments are postmarked by the United States Postal Service after the designated due date. The sums received shall be accounted for separately and apart from all other state moneys and the faith and credit of the state of Connecticut is pledged for their safekeeping. The State Treasurer shall be the custodian of the fund and all disbursements from the fund shall be made by the Treasurer or the Treasurer’s deputies. The moneys of the fund shall be invested by the Treasurer in accordance with applicable law and section 8 of public act 96-242*. Interest, income and dividends from the investments shall be credited to the fund. Each employer, each private insurance carrier acting on behalf of any employer and each interlocal risk management agency acting on behalf of any employer shall annually, on or before April first, report to the State Treasurer, in the form prescribed by the State Treasurer, the amount of money expended by or on behalf of the employer in payments for the preceding calendar year. Each private insurance carrier, each self-insurance group and each interlocal risk management agency shall submit annually, on or before April first, to the State Treasurer, in the form prescribed by the State Treasurer, a report of the total Second Injury Fund surcharge base collected in the preceding calendar year and a report of the projected total Second Injury Fund surcharge base for the current calendar year. The fund shall be used to provide the benefits set forth in section 31-306 for adjustments in the compensation rate and payment of certain death benefits, in section 31-307b for adjustments where there are relapses after a return to work, in section 31-307c for totally disabled persons injured prior to October 1, 1953, in section 31-349 for disabled or handicapped employees and in section 31-355 for the payment of benefits due injured employees whose employers or insurance carriers have failed to pay the compensation, and medical expenses required by this chapter, or any other compensation payable from the fund as may be required by any provision contained in this chapter or any other statute and to reimburse employers or insurance carriers for payments made under subsection (b) of section 31-307a. The assessment required by this section is a condition of doing business in this state and failure to pay the assessment, when due, shall result in the denial of the privilege of doing business in this state or to self-insure under section 31-284. Any administrative or other costs or expenses incurred by the State Treasurer in connection with carrying out the provisions of this part, including the hiring of necessary employees, shall be paid from the fund. The State Treasurer may adopt regulations, in accordance with the provisions of chapter 54, prescribing the practices, policies and procedures to be followed in the administration of the Second Injury Fund.

(b) The State Treasurer shall establish within the Second Injury Fund three accounts to be known as the operating account, the settlement account and the finance account which accounts shall be held separate and apart from each other. The operating account shall cover the costs and expenses to the state of operating the Second Injury Fund. The settlement account shall cover actual disbursement of the settled claims whether by one-time full payments or by payments over a period of time. The finance account shall contain such funds and be operated in the manner provided in section 31-354b.

(1949 Rev., S. 7494; 1949, 1951, S. 3056d; 1958 Rev., S. 31-221; 1959, P.A. 580, S. 12; 1961, P.A. 491, S. 80; 1967, P.A. 842, S. 21; 1969, P.A. 696, S. 15; 1971, P.A. 351, S. 1; 1972, P.A. 136, S. 1; P.A. 77-119, S. 1; 77-554, S. 2; P.A. 79-376, S. 51; P.A. 81-469, S. 6, 8; P.A. 82-472, S. 110, 183; P.A. 85-189, S. 5; P.A. 86-21; 86-25; P.A. 87-277, S, 1, 4; 87-589, S. 58, 87; P.A. 88-29, S. 1, 2; P.A. 89-68, S. 2; P.A. 90-230, S. 54, 101; 90-311, S. 2, 3; P.A. 91-32, S. 37, 38, 41; 91-339, S. 38, 55; P.A. 93-228, S. 26, 35; 93-429, S. 3, 7; P.A. 95-277, S. 15, 16, 19; P.A. 96-242, S. 6, 10; P.A. 05-199, S. 10; P.A. 10-11, S. 1.)

*Note: Sections 8 and 9 of public act 96-242 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: 1959 act created second injury and compensation assurance fund and transferred assets of second injury fund to it on October 1, 1959; 1961 act entirely replaced previous provisions; 1967 act required that fund be maintained at $100,000 level rather than $50,000 level; 1969 act required self-insurers to pay 1.5% rather than 1% of their liability payments for preceding year, increased level at which to be maintained to $250,000, specified uses to which fund is to be put and required payment of assessment as a condition of doing business in state; 1971 act made provisions applicable to mutual insurance companies; 1972 act required payment of assessment within 30 days after notice by treasurer rather than “annually on or before July first”, increased payments to not more than 2% of preceding year’s liability payments and replaced requirements re $250,000 level to be maintained in fund with provision allowing treasurer to make assessments to cover expenditure and maintain fund at $500,000 level; P.A. 77-119 increased assessment rate to 3.5%; P.A. 77-554 specified that funds be used for adjustments in compensation rate; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 81-469 provided that the amount of money expended by a carrier in payment of the state’s liabilities under this chapter shall be exempted when calculating the payment due under section; P.A. 82-472 made a technical correction; P.A. 85-189 provided that each employer, other than the state and certain municipalities, is liable for assessments levied by the state treasurer to fund the second injury and compensation assurance fund; P.A. 86-21 provided that assessments shall be levied by the state treasurer against employers on whose behalf the second injury fund has made payments pursuant to Sec. 31-355; P.A. 86-25 increased the maximum assessment from 3.5% to 5% and increased the fund’s minimum reserve from $500,000 to $1,000,000; P.A. 87-277 added provision re payment from fund of costs or expenses incurred by treasurer in carrying out provisions of part E of chapter 568; P.A. 87-589 changed effective date of P.A. 87-277 from July 1, 1988, to July 1, 1987; P.A. 88-29 added an interest penalty to be imposed on any employer who fails to make payment of an assessment when due to the second injury fund under the Workers’ Compensation Act; P.A. 89-68 provided that the fund shall be used to provide the benefits set forth in Sec. 31-306(c); P.A. 90-230 corrected an omission; P.A. 90-311 removed the exemption from payment for municipalities participating in interlocal risk management agencies, effective July 1, 1991; P.A. 91-32 made technical changes; P.A. 91-339 added provisions re payments to the fund by the treasurer on behalf of the state and deleted reference to dependency allowance; P.A. 93-228 raised the amount of money to be contributed to the second injury fund by the state treasurer on behalf of the state from 5% of expenditures to the total amount of expenditures, effective July 1, 1993; P.A. 93-429 authorized the state treasurer to adopt regulations re administrative practices, policies and procedures for the second injury fund, effective July 1, 1993; P.A. 95-277 added a requirement that each private insurance carrier and each interlocal risk management agency annually submit to the Treasurer a report of the total standard earned premium collected in the preceding calendar year, effective June 29, 1995, and replaced provisions detailing funding of Second Injury Fund by employer contributions with provision authorizing Treasurer to develop such policies re determination of employers’ contributions through regulations, effective January 1, 1996; P.A. 96-242 made existing language Subsec. (a) and made technical change concerning the reference to the State Treasurer, added provisions on the special assessment premium surcharge, specified April first as annual report deadline and required report to include projected total standard earned premium and added Subsec. (b) requiring State Treasurer to establish three accounts within the Second Injury Fund, effective June 6, 1996; P.A. 05-199 amended Subsec. (a) by substituting “calculated in accordance with the Second Injury Fund surcharge base” for “the special assessment premium surcharge” and “Second Injury Fund surcharge base” for “standard premiums”, subjecting insurance companies acting as collection agents for fund to penalty for failure to pay assessment, changing penalty to 15% or minimum of $50 on unpaid assessment or surcharge, and interest at 6% per annum on amounts owed on assessment or surcharge audits, to accrue 30 days after notice of unpaid audit assessment from fund for self-insured employers and from date of notice of audit errors or deficiencies for insurance companies, requiring Treasurer to notify employers of interest provision with notice of assessment, deleting requirement that State Treasurer, upon levy of assessment, pay to fund sum not to exceed total amount of money expended on behalf of state employees during period following last assessment, providing for application of partial payments, requiring each self-insurance group to submit annual report to Treasurer of projected total Second Injury Fund surcharge base for current calendar year and making technical changes, effective July 1, 2006; P.A. 10-11 amended Subsec. (a) by deleting “or a minimum of fifty dollars” and adding “or fifty dollars, whichever is greater” re penalty for failure to pay in accordance with regulations, effective May 5, 2010.

See Sec. 31-289 re deposit of certain fines and penalties in Second Injury and Compensation Assurance Fund.

Cited. 37 CA 835. Cited. 46 CA 346.



Section 31-354a - Assistant administrators of the Second Injury Fund.

(a) The Treasurer may, in his discretion, appoint not more than four assistant administrators as necessary to assist him in carrying out his duties as custodian of the Second Injury Fund under section 31-354. Such assistant administrators shall be in the unclassified service and shall serve at the pleasure of the Treasurer. Such assistant administrators shall be sworn to the faithful discharge of their duties and shall perform such functions relating to the administration of the Second Injury Fund under sections 31-275 to 31-355a, inclusive, as the Treasurer may direct.

(b) Any administrative and personnel costs incurred pursuant to subsection (a) of this section shall be paid from the Second Injury Fund.

(May Sp. Sess. P.A. 92-1, S. 1, 7.)



Section 31-354b - Finance account within Second Injury Fund. Subaccounts. Duties of State Treasurer.

(a) There is established within the Second Injury Fund an account to be known as the finance account. The account shall be administered by the State Treasurer as a trust fund in, and accounted for as an account within, the Second Injury Fund. The State Treasurer may enter into contracts that may be useful to the organization, establishment, operation and administration of the account. The finance account shall be funded, first, with state revenue bond proceeds and interest income or income earned on investment of moneys for disbursement purposes and, second, from the special assessment premium surcharges for payment of debt service and reserve requirements. All costs of organizing, establishing and operating the account, including the costs of personnel and contractual services and establishing billing and collection procedures, shall be a charge upon and paid by the State Treasurer from the account unless the State Treasurer otherwise determines to pay such costs from the operating account.

(b) There is established within the finance account (1) a single cost of issuance and finance administration subaccount, (2) a bond proceeds subaccount, and (3) a debt service and reserve subaccount, which subaccounts shall be held separate and apart from each other. Additional subaccounts may be established by the State Treasurer as he deems necessary.

(c) There shall be deposited in the bond proceeds subaccount proceeds of revenue bonds issued in accordance with section 8 of public act 96-242* for application, in accordance with the bond authorization documentation for one or more of the following purposes: (1) To pay in full the settlement of certain claims, including any interest due thereon; (2) to provide cash advances for payment of other claims pending receipt of anticipated current year assessments therefor; and (3) to provide for cost of issuance, capitalized interest, if necessary, reinsurance premiums, if any, and other cash flow requirements.

(d) There shall be deposited in the debt service and reserve subaccount, in accordance with the proceeding authorizing the bonds, the proceeds of the issuance of revenue bonds which are expected to be applied as capitalized interest to the extent required prior to receipt of special assessment premium surcharges and to provide for a reserve which shall not exceed the maximum debt service in any year.

(e) There shall be deposited in the cost of issuance and finance administration subaccount: (1) The proceeds of revenue bonds expected to be deposited into the said subaccount; and (2) any additional money received from employers in payment of special assessment premium surcharges established in accordance with section 31-354 to offset the costs and expenses of administering and operating the finance account.

(f) Investment earnings credited to the assets of the finance account and to any subaccount within the account shall become part of the assets of the Second Injury Fund and applied in accordance with the bond authorization documents. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account and subaccount for the next fiscal year.

(g) Upon the issuance of revenue bonds and to the extent there are sufficient proceeds or other amounts in the finance account available therefor, the State Treasurer may withdraw from the finance account, in accordance with the bond authorization documents amounts determined to be necessary for the purposes of section 9 of public act 96-242*. The State Treasurer shall, from time to time and at least annually, determine the amount of interest, amortization, reserve and associated costs required for the finance account under this section and such amounts shall be assessed as a special assessment premium surcharge as provided in section 31-354.

(h) Unless the context requires a different meaning, the term “bonds” or “revenue bonds” under this section and section 8 of public act 96-242* includes notes issued in anticipation of the issuance of revenue bonds or notes issued pursuant to a commercial paper program.

(P.A. 96-242, S. 7, 10.)

*Note: Sections 8 and 9 of public act 96-242 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 96-242 effective June 6, 1996.



Section 31-355 - Hearings; awards. Payments from Second Injury Fund on employer’s failure to comply with award. Civil action for reimbursement. Insolvent insurer. Settlements and agreements. Failure of uninsured employer to pay.

(a) The commissioner shall give notice to the Treasurer of all hearing of matters that may involve payment from the Second Injury Fund, and may make an award directing the Treasurer to make payment from the fund.

(b) When an award of compensation has been made under the provisions of this chapter against an employer who failed, neglected, refused or is unable to pay any type of benefit coming due as a consequence of such award or any adjustment in compensation required by this chapter, and whose insurer failed, neglected, refused or is unable to pay the compensation, such compensation shall be paid from the Second Injury Fund. The commissioner, on a finding of failure or inability to pay compensation, shall give notice to the Treasurer of the award, directing the Treasurer to make payment from the fund. Whenever liability to pay compensation is contested by the Treasurer, the Treasurer shall file with the commissioner, on or before the twenty-eighth day after the Treasurer has received an order of payment from the commissioner, a notice in accordance with a form prescribed by the chairman of the Workers’ Compensation Commission stating that the right to compensation is contested, the name of the claimant, the name of the employer, the date of the alleged injury or death and the specific grounds on which the right to compensation is contested. A copy of the notice shall be sent to the employee. The commissioner shall hold a hearing on such contested liability at the request of the Treasurer or the employee in accordance with the provisions of this chapter. If the Treasurer fails to file the notice contesting liability within the time prescribed in this section, the Treasurer shall be conclusively presumed to have accepted the compensability of such alleged injury or death from the Second Injury Fund and shall have no right thereafter to contest the employee’s right to receive compensation on any grounds or contest the extent of the employee’s disability.

(c) The employer and the insurer, if any, shall be liable to the state for any payments made out of the fund in accordance with this section or which the Treasurer has by award become obligated to make from the fund, together with cost of attorneys’ fees as fixed by the court. If reimbursement is not made, or a plan for payment to the fund has not been agreed to by the Treasurer and employer, not later than ninety days after any payment from the fund, the Attorney General shall bring a civil action, in the superior court for the judicial district where the award was made, to recover all amounts paid by the fund pursuant to the award, plus double damages together with reasonable attorney’s fees and costs as taxed by the court. Any amount paid to the Treasurer by the employer or insurer after the filing of an action, but prior to its completion, shall be subject to an interest charge of eighteen per cent per annum, calculated from the date of original payment from the fund.

(d) Any recovery made under this section, including any recovery for costs or attorney’s fees, shall be paid into the fund. Any administrative or other costs or expenses incurred by the Attorney General in connection with carrying out the purposes of this section, including the hiring of necessary employees, shall be paid from the fund. The Treasurer shall adopt regulations, in accordance with the provisions of chapter 54, which describe what constitutes a proper and sufficient “plan for payment to the fund” for the purposes of this section.

(e) Notwithstanding the provisions of subsections (a) to (d), inclusive, of this section, whenever the employer’s insurer has been determined to be insolvent, as defined in section 38a-838, payments required under this section shall be the obligation of the Connecticut Insurance Guaranty Association pursuant to the provisions of sections 38a-836 to 38a-853, inclusive.

(f) Notwithstanding subsection (b) of this section, the commissioner may approve a stipulated settlement for benefits between an injured worker and the Treasurer under this chapter at any time prior to or after the issuance of a finding and award against the employer if the commissioner determines that it is in the best interest of the injured workers to do so. Notice of the proposed settlement shall be sent to the employer by certified mail, return receipt requested, to the employer’s last known address on file with the Secretary of the State or local postal authority. The commissioner shall hold a hearing on such proposed settlement at the request of the employer in accordance with the provisions of this chapter. If the employer does not file with the Workers’ Compensation Commission a written objection to the proposed settlement not later than twenty-eight days after the date of the notice to the employer of the proposed settlement, the employer shall be deemed to have consented to the proposed settlement and may not thereafter contest the terms of the settlement in any forum. Where payment has been ordered under this subsection, the terms of such order shall have the same status and be governed by the same provisions as an award issued pursuant to subsection (b) of this section.

(g) Nothing in this section shall preclude the Treasurer from entering into an agreement with the employer for the reimbursement of expenses, costs or benefits paid by the fund. The Treasurer, the uninsured employer, the injured worker, or the injured worker’s beneficiaries, or a third party who is liable under section 31-293 may enter into a settlement agreement to finally or partially settle the rights and liabilities of any or all parties under this chapter, subject to the approval of the commissioner.

(h) When a finding and award of compensation has been made against an uninsured employer who fails to pay it, that compensation shall be paid from the Second Injury Fund, and if there are further claims for any related, reasonable and necessary treatment, payment shall by provided to the claimant without a subsequent finding and award.

(1959, P.A. 580, S. 13; 1961, P.A. 491, S. 81; 1969, P.A. 696, S. 16; P.A. 85-349, S. 2; P.A. 86-35, S. 1; P.A. 87-277, S. 2, 4; 87-589, S. 58, 87; P.A. 91-32, S. 39, 41; 91-207, S. 1, 9; P.A. 92-31, S. 6, 7; P.A. 05-199, S. 11.)

History: 1961 act entirely replaced previous provisions; 1969 act specified benefits to be considered as “compensation”; P.A. 85-349 required the attorney general to bring a civil action for reimbursement of the payments made by the fund, and assessed an interest charge of 18% on delinquent payments; P.A. 86-35 provided that any recovery of moneys pursuant to this section be paid into the second injury fund, that outside counsel may be used for reimbursement procedures and paid for from the fund, that treasurer may agree to a reimbursement payment plan in lieu of civil action, and that payments due from an insolvent workers’ compensation insurer be the obligation of the Connecticut Insurance Guaranty Association; P.A. 87-277 deleted provision re payment from fund of compensation for outside counsel and substituted provision re payment from fund of costs or expenses incurred by attorney general in carrying out purposes of section; P.A. 87-589 changed effective date of P.A. 87-277 from July 1, 1988 to July 1, 1987; P.A. 91-32 made technical changes, added new Subsec. (a), divided existing Subsec. (a) into Subsecs. (b) to (d), inclusive, and redesignated existing Subsec. (b) as Subsec. (e); P.A. 91-207 amended Subsec. (b) by adding provisions re notice whenever liability to pay compensation is contested by the treasurer; P.A. 92-31 made technical changes in Subsec. (b); P.A. 05-199 made technical changes in Subsecs. (a) to (c), amended Subsec. (b) to impose liability on Second Injury Fund for employer and insurer who neglected or refused to pay award of compensation and replace references to specific unpaid benefits with “any type of benefit coming due as a consequence of such award”, added Subsec. (f) re approval by commissioner of stipulated settlement between injured worker and Treasurer, added Subsec. (g) re settlement agreements and added Subsec. (h) re payment from fund of award of compensation against uninsured employer and payment of further claims without subsequent finding and award, effective July 1, 2006.

Cited. 24 CA 93. Cited. 37 CA 835. Cited. 46 CA 346; Id., 596.

Cited. 28 CS 5.

Subsec. (b):

Purpose of section is to provide compensation for injured employee when employer fails to pay; section does not make distinctions concerning reasons for employer’s failure to pay. 256 C. 456. No duty is imposed on commissioner to determine reasons for employer’s failure to pay before imposing liability on the fund. Id. There is no requirement that commissioner provide the fund with opportunity to contest liability in every case where an order to make payment is entered against the fund, regardless of whether the fund participated in prior proceedings. Id. Subsec. is inapplicable for purposes of determining when appeal period begins to run under Sec. 31-301(a) re Second Injury Fund claim because the fund had already been participating in proceedings before Workers’ Compensation Commission. 299 C. 376.

Subsec. (c):

Employer and its insurer are liable to reimburse the fund for any payment made to an employee. 256 C. 456.

Subsec. (e):

Jurisdiction of workers’ compensation commission to adjudicate claims originating under Workers’ Compensation Act against Connecticut Insurance Guaranty Association discussed. 243 C. 438.



Section 31-355a - Collection of moneys owed to the Second Injury Fund. Tax warrants. Lien. Foreclosure.

(a) Whenever the Second Injury Fund is required, pursuant to section 31-355 or subsection (c) of section 31-349, to pay benefits or compensation mandated by the provisions of this chapter for any employer or insurer who fails or is unable to make such payments, the amount so paid by the fund shall be collectible by any means provided by law for the collection of any tax due the state of Connecticut or any subdivision thereof, including any means provided by section 12-35. Tax warrants referred to in said section 12-35 may be signed by the State Treasurer.

(b) Any such amount due shall be a lien from the due date until discharged by payment against all the property of the employer or insurer within the state, whether real or personal, except such as is exempt from execution, including debts to the employer or insurer, and a certificate of such lien without specifically describing such real or personal property, signed by the State Treasurer, may be filed in the office of the clerk of any town in which such real property is situated, or, in the case of personal property, in the office of the Secretary of the State, which lien shall be effective from the date on which it is recorded. When any such amount with respect to which a lien has been recorded under the provisions of this section has been satisfied, the State Treasurer, upon request of any interested party, shall issue a certificate discharging such lien. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district and the court may limit the time for redemption or order the sale of such property or pass such other or further decree as it judges equitable. When the property to be liened is concealed in the hands of an agent or trustee so that it cannot be found or attached, or is a debt due to the employer, the certificate of lien may be filed by leaving a copy thereof with such agent, trustee or debtor, or by mailing to him a copy thereof by registered or certified mail, and from the time of the receipt of such lien all the effects of the employer or insurer in the hands of such agent or trustee and any debt due from such debtor to the employer or insurer shall be secured in the hands of such agent, trustee or debtor to pay the amount secured by such lien. The payment by such agent, trustee or debtor to the State Treasurer shall discharge him of his liability to the employer or insurer to the extent thereof. The State Treasurer may require such agent, trustee or debtor to disclose under oath within ten days whether he has in his hands the goods or effects of the employer or insurer or is indebted to him. If such agent, trustee or debtor fails to disclose or, having disclosed, fails to turn over such effects or pay to the State Treasurer the amount of his indebtedness to the employer or insurer, the lien shall have the effect of a judgment and the State Treasurer may proceed against him by scire facias taken out from the clerk of the superior court for the judicial district of Hartford in the manner provided in chapter 905 for scire facias against a garnishee.

(P.A. 86-173; P.A. 88-47, S. 2; 88-230, S. 1, 12; 88-364, S. 49, 123; P.A. 90-98, S. 1, 2; P.A. 91-207, S. 8, 9; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 88-47 added the reference to Subsec. (c) of Sec. 31-349; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made a technical change in Subsec. (b); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-207 made a technical change to fund’s name in Subsec. (a); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 31-355b - Actions against entities failing to comply with Second Injury Fund reporting requirements.

Upon request by the State Treasurer, the Attorney General is authorized to bring an action in the Superior Court against any employer or any private insurance carrier or interlocal risk management agency acting on behalf of an employer that fails to comply with the Second Injury Fund reporting requirements set forth in section 31-354 for injunctive relief requiring compliance with such reporting requirements.

(P.A. 01-40, S. 1.)






Chapter 569 - Full Employment Act

Section 31-356 - Short title: Full Employment Act of 1972.

This chapter may be cited as the “Full Employment Act of 1972”.

(1972, P.A. 221, S. 1.)



Section 31-357 - Statement of policy.

It is the continuing policy and responsibility of the state government to use all practicable means consistent with its needs and obligations and other essential considerations of state policy, with the assistance and cooperation of industry, agriculture, labor and local governments, to coordinate and utilize its plans, functions and resources for the purpose of creating and maintaining, in a manner calculated to foster and promote free competitive enterprise and the general welfare, conditions under which there shall be afforded useful employment opportunities, including self-employment, for those able, willing and seeking to work, and to promote maximum good quality employment, production and purchasing power.

(1972, P.A. 221, S. 2.)



Section 31-358 to 31-361 - Council of Economic Advisors: Duties; utilization of materials and services of other agencies; meetings, compensation and reimbursement of expenses.

Sections 31-358 to 31-361, inclusive, are repealed.

(1972, P.A. 221, S. 3–7; P.A. 74-194, S. 1–4; P.A. 75-219, S. 1, 2; P.A. 77-614, S. 60, 610; P.A. 78-303, S. 33, 136; P.A. 83-487, S. 32, 33.)



Section 31-362 - Governor to report to General Assembly.

The Governor shall transmit to the General Assembly not later than the second week after the opening of the legislative session of each year a report on the state of the economy setting forth (1) the levels of employment, production and purchasing power obtaining in the state and the major areas in which state efforts are required to implement the policy declared in section 31-357; (2) a program for carrying out the policy declared in said section 31-357, together with such recommendations for legislation as he may deem necessary or desirable.

(1972, P.A. 221, S. 7.)






Chapter 569a - Department of Economic and Community Development: Job Innovation and Development. Minijobs

Section 31-362a - Commission on Job Innovation and Development.

Section 31-362a is repealed.

(P.A. 75-208, S. 1, 2, 4; P.A. 76-56, S. 5, 6; P.A. 77-614, S. 609, 610.)



Section 31-362b - Duties of Commissioner of Economic and Community Development.

The Commissioner of Economic and Community Development shall: (1) Evaluate existing and potential job skills needed for Connecticut business and industry; (2) coordinate and recommend improvements in vocational educational programs in order to match vocational programs with job needs; (3) encourage work-study programs in industry and more scholarships funded by employers, unions and government; (4) encourage retraining programs for the underemployed and unemployed in order to provide a guaranteed work force; and (5) evaluate and make recommendations for executive and legislative action to improve programs regarding job innovation and development. The commissioner shall make a report of his findings and recommendations to the Governor and General Assembly not later than February 15, 1980, and annually thereafter.

(P.A. 75-208, S. 3, 4; P.A. 77-614, S. 285, 610; P.A. 78-303, S. 34, 136; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 replaced commission on job innovation and development with commissioner of economic development and changed date of initial report from 1976 to 1978, effective January 1, 1979; P.A. 78-303 postponed report date to 1980 since P.A. 77-614 is not effective until 1979; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 31-362c - Statement of policy. Minijobs.

It is found and declared that there has been and continues to be a severe unemployment problem in this state; that allowing unemployment to go unchecked results in increased state costs in the form of welfare benefits, jobless payments, crime prevention, social services and correctional institutions, and that the harmful psychological, financial and social ramifications of being unemployed must be avoided. It is therefore further found and declared that it is essential to adopt in this state an innovative and realistic approach to the unemployment problem; that the limited available work must be distributed throughout the unemployed population; and that it is necessary to develop and coordinate a plan of identifying and providing minijobs and matching unemployed persons to those jobs.

(P.A. 76-56, S. 1, 6.)



Section 31-362d - Definitions.

For purposes of sections 31-362b to 31-362f, inclusive:

(1) “Commissioner” means the Commissioner of Economic and Community Development, and

(2) “Minijob” means a job with a maximum work week of twenty-five hours per week.

(P.A. 76-56, S. 2, 6; P.A. 77-614, S. 286, 610; P.A. 78-303, S. 35, 102, 136; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 replaced definition of “commission” with definition of “commissioner”, effective January 1, 1979; P.A. 78-303 substituted Sec. 31-362b for repealed Sec. 31-362a; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 31-362e - Responsibilities of commissioner with regard to minijobs.

The commissioner shall in addition to the responsibilities prescribed by section 31-362b:

(1) Develop a plan to implement the minijob concept;

(2) Coordinate and implement the minijob development plan, including the provision of those general support facilities considered by the commissioner to be necessary, desirable or appropriate in carrying out the provisions of the minijob implementation plan;

(3) Provide for the education and training of persons in order to match such persons with available jobs;

(4) Provide for utilization of private employers for implementation of some or all of the requirements of the minijob development plan.

(P.A. 76-56, S. 3, 6; P.A. 77-614, S. 287, 610; P.A. 78-303, S. 121, 136.)

History: P.A. 77-614 replaced commission on job innovation and development with commissioner of economic development, effective January 1, 1979; P.A. 78-303 deleted Subdiv. (1) re commissioner’s duty to collect and analyze population and employment data, renumbering remaining Subdivs. accordingly.



Section 31-362f - Pilot minijob program.

The commission shall institute a pilot minijob program in a limited area and shall report to the 1977 session of the General Assembly on or before February 1, 1977, with respect, thereto, including in such report any recommendations for legislation to further the purposes of sections 31-362b to 31-362f, inclusive.

(P.A. 76-56, S. 4, 6; P.A. 78-303, S. 103, 136.)

History: P.A. 78-303 substituted Sec. 31-362b for repealed Sec. 31-362a.



Section 31-362g - Defense diversification. Alternative use committees.

(a) As used in this section, “defense contract” includes any contract for the production or manufacture of weapons or other defense equipment to be used by the military or naval forces of this state or the United States, “defense contractor” means any contractor, subcontractor, manufacturer or service company which is a party to a defense contract and has agreed to produce or manufacture weapons or defense equipment under such contract and “value” means gross value.

(b) Each defense contractor which (1) performs one or more defense contracts in this state, the combined value of which exceeds one million dollars in any one year, and (2) after October 1, 1994, is the recipient of state assistance or other funds from the Department of Economic and Community Development shall establish an alternative use committee. The committee shall consist of representatives of employees and employers. The employees of such contractor who are represented by a collective bargaining organization shall be represented on such committee by a representative of such organization. The employees of such contractor who are not represented by a collective bargaining organization shall designate a person to serve as their representative. The committee may invite representatives of the community to participate in committee meetings. The committee shall prepare a plan to reduce or eliminate the dependence of the contractor on defense contracts. The plan shall include: (A) Alternative products that are feasible to produce and marketable; and (B) retraining resources needed to produce such products in order to avoid dislocation of the current workforce. The Labor Commissioner shall adopt regulations pursuant to chapter 54 to administer the establishment and composition of alternate use committees and the committee’s duty to establish plans pursuant to this subsection.

(P.A. 94-234; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 08-34, S. 4.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 08-34 amended Subsec. (b)(2) to delete reference to Sec. 32-222a, effective May 7, 2008.






Chapter 570 - Committee of Concern for Connecticut Jobs (Repealed)

Section 31-363 to 31-366 - Committee of Concern for Connecticut Jobs.

Sections 31-363 to 31-366, inclusive, are repealed.

(1972, P.A. 162, S. 1–4; P.A. 77-614, S. 609, 610.)






Chapter 571 - Occupational Safety and Health Act

Section 31-367 - Definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(a) “Commissioner” means the Labor Commissioner or his designated agent;

(b) “Commission” means the Occupational Safety and Health Review Commission established under this chapter;

(c) “Person” means one or more individuals, partnerships, associations, corporations, limited liability companies, business trusts, legal representatives or any organized group of persons;

(d) “Employer” means the state and any political subdivision thereof;

(e) “Employee” means any person engaged in service to an employer in a business of his employer;

(f) “Occupational safety and health standard” means a standard which requires conditions, or the adoption or use of one or more practices, means, methods, operations, or processes, reasonably necessary or appropriate to provide safe or healthful employment in places of employment;

(g) “Trade secret” means any confidential formula, pattern, device or compilation of information, known only to the employer and those employees in whom it is necessary to confide it, which is used in the employer’s business and gives him an opportunity to obtain an advantage over competitors who do not know or use it.

(P.A. 73-379, S. 1, 21; P.A. 74-137, S. 1, 21; P.A. 77-610, S. 1, 3; P.A. 80-46, S. 1; P.A. 81-472, S. 99, 159; P.A. 95-79, S. 118, 189.)

History: P.A. 74-137 added Subdiv. (i) defining “owner”; P.A. 77-610 redefined “employer” to exclude persons engaged in business who have employees where such persons were previously specifically included and redefined “owner” to add “rented or leased to the state or any political subdivision thereof”; P.A. 80-46 deleted definition of “owner”; P.A. 81-472 removed the definition of “advisory committee”; P.A. 95-79 redefined “person” to include limited liability companies, effective May 31, 1995.

Cited. 184 C. 173. “Political subdivision” does not include a volunteer fire company, and functional equivalent test of Freedom of Information Act is inapplicable to this definition. 301 C. 739.



Section 31-368 - Division of Occupational Safety and Health. Coordination of activities with the Workers’ Compensation Commission.

(a) There is created in the Labor Department a Division of Occupational Safety and Health, which shall be comprised of a subdivision for safety, a subdivision for health and such other subdivisions as the commissioner deems necessary. This division shall administer all matters pertaining to occupational safety and occupational health.

(b) The Labor Department may require the assistance of other state agencies and may enter into agreements with other state agencies and political subdivisions of the state for the administration of this chapter.

(c) The Labor Commissioner shall provide for coordination between the Division of Occupational Safety and Health and the Workers’ Compensation Commission which shall include but not be limited to establishment of standardized procedures and reportings.

(P.A. 73-379, S. 2, 21; P.A. 77-614, S. 483, 610; P.A. 78-303, S. 36, 136; P.A. 79-376, S. 52; P.A. 91-339, S. 39, 55.)

History: P.A. 77-614 added Subsec. (c) re coordination between division of occupational health and safety and compensation commissioners; P.A. 78-303 reversed “health” and “safety” in division name; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 91-339 amended Subsec. (c) by changing “workers’ compensation commissioners” to “workers’ compensation commission”.



Section 31-369 - Application of chapter.

(a) This chapter applies to all employers, employees and places of employment in the state except the following: (1) Employees of the United States government; and (2) working conditions of employees over which federal agencies other than the United States Department of Labor exercise statutory authority to prescribe or enforce standards or regulations affecting occupational safety and health.

(b) Nothing in this chapter shall be construed to supersede or in any manner affect any workers’ compensation law or to enlarge, diminish or affect in any manner common law or statutory rights, duties or liabilities of employers or employees, under any law with respect to injuries, diseases or death of employees arising out of and in the course of employment.

(P.A. 73-379, S. 3, 21; P.A. 74-137, S. 2, 21; P.A. 79-376, S. 53; P.A. 80-46, S. 2.)

History: P.A. 74-137 specified applicability of chapter to all owners and substituted “working conditions of employees” for “employers, employees and places of employment” in Subdiv. (2); P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 80-46 removed “owners” from applicability provision in Subsec. (a) and deleted Subsec. (c) re required compliance with health and safety standards by building owners, lessees, agents or managers.

The negligence per se instruction was erroneous when measured against this limiting statute. 184 C. 173. Cited. 196 C. 91.

Cited. 3 CA 40.



Section 31-370 - Duties of employer and employee.

(a) Each employer shall furnish to each of his employees employment and a place of employment which are free from recognized hazards that are causing or are likely to cause death or serious physical harm to his employees.

(b) Each employer shall, upon the written request of any employee, furnish such employee with a written statement listing the substances which such employee uses or with which such employee comes into contact that have been identified as toxic and hazardous by occupational safety and health standards, under Title 29 CFR 1910.1000 “Air Contaminant Code of Federal Regulations”.

(c) Each employer shall comply with occupational safety and health standards promulgated under this chapter.

(d) Each employee shall comply with occupational safety and health standards and all regulations and orders issued pursuant to this chapter which are applicable to his own actions and conduct.

(P.A. 73-379, S. 4, 21; P.A. 77-107.)

History: P.A. 77-107 inserted new Subsec. (b) re employer’s duty to notify employees of toxic and hazardous substances which they use, etc. and relettered former Subsecs. (b) and (c) accordingly.

Subsec. (a):

Cited. 184 C. 173.

Subsec. (c):

Cited. 184 C. 173.



Section 31-371 - Regulations.

In the adoption of regulations under the authority of this chapter, the commissioner shall:

(a) Provide for the preparation, adoption, amendment or repeal of regulations governing the conditions of employment of general and special application in all work places;

(b) Provide a method of encouraging employers and employees in their efforts to reduce the number of safety and health hazards arising from undesirable, inappropriate or unnecessary working conditions at the work place and of stimulating employers and employees to institute new, and to perfect existing, programs for providing safe and healthful working conditions;

(c) Provide for appropriate reporting procedures by employers with respect to such information relating to conditions of employment as will assist in achieving the objectives of this chapter;

(d) Provide for the frequency, method and manner of making inspections of work places without advance notice, provided, in the event of an emergency or unusual situation, the commissioner may give advance notice;

(e) Provide for the publication and dissemination to employers, employees and labor organizations, and the posting, where appropriate, by employers of informational, education or training materials calculated to aid and assist in achieving the objectives of this chapter;

(f) Provide for the establishment of new, and the perfection and expansion of existing, programs for occupational safety and health education for employers and employees and institute methods and procedures for the establishment of a program for voluntary compliance by employers and employees with the requirements of this chapter and all applicable safety and health standards and regulations promulgated pursuant to the authority of this chapter.

(P.A. 73-379, S. 5, 21; P.A. 74-137, S. 3, 4, 21; P.A. 80-46, S. 3.)

History: P.A. 74-137 added references to owners in Subsecs. (b) and (e); P.A. 80-46 deleted references to owners.



Section 31-372 - Adoption of federal and state standards. Variances.

(a) The commissioner shall provide for the adoption of all occupational health and safety standards, amendments or changes adopted or recognized by the United States Secretary of Labor under the authority of the Occupational Safety and Health Act of 1970. Where no federal standards are applicable, the commissioner shall provide for the development of such state standards as may be necessary in special circumstances.

(b) No standards shall be adopted for products distributed or used in interstate commerce which are different from federal standards for such products unless such standards are required by compelling local conditions and do not unduly burden interstate commerce.

(c) Subject to the time period limitations of subsection (f) of section 4-168, in the event of emergency or unusual situations the commissioner shall provide for an emergency temporary standard to take immediate effect upon publication in the Connecticut Law Journal if he deems (1) that employees are exposed to grave danger from exposure to substances or agents determined to be toxic or physically harmful or from new hazards; and (2) that such emergency standard is necessary to protect employees from such danger. Such emergency standard shall be in effect not longer than one hundred twenty days or, if renewed in compliance with subdivisions (1) and (2) of this subsection, not longer than sixty additional days. On or before the expiration date of such emergency standard or renewal thereof, the commissioner shall develop a permanent standard to replace such emergency standard.

(d) Any standard promulgated shall prescribe the use of labels or other appropriate forms of warning as are necessary to insure that employees are apprised of all hazards to which they are exposed, relevant symptoms and appropriate emergency treatment, and proper conditions and precautions of safe use or exposure where appropriate. Such standard shall also prescribe suitable protective equipment and control procedures to be used in connection with such hazards and shall provide for measuring employee exposure in such manner as may be necessary for the protection of employees. In addition, where appropriate, such standard shall prescribe the type and frequency, medical examinations or other tests which shall be made available, by the employer or at his cost, to employees exposed to such hazards in order to determine any adverse effect from such exposure.

(e) Any employer may apply to the commissioner for a temporary order granting a variance from a standard or any provision thereof promulgated under this section. Such temporary order shall be granted only if the employer files an application which meets the requirements of subsection (f) of this section and establishes that the employer (1) is unable to comply with a standard by its effective date because of unavailability of professional or technical personnel or of materials and equipment needed to come into compliance with the standard or because necessary construction or alteration of facilities cannot be completed by the effective date, (2) is taking all available steps to safeguard employees against the hazards covered by the standard, and (3) has an effective program for coming into compliance with the standard as quickly as practicable. Any temporary order issued under this subsection shall prescribe the practices, means, methods, operations, and processes which the employer must adopt and use while the order is in effect and state in detail the employer’s program for coming into compliance with the standard. Such a temporary order may be granted only after notice to employees and an opportunity for a hearing, provided the commissioner may issue one interim order to be effective until a decision is made on the basis of the hearing. No temporary order may be in effect for longer than the period needed by the employer to achieve compliance with the standard or one year, whichever is shorter, except that such an order may be renewed not more than twice as long as the requirements of this subsection are met and if an application for renewal is filed at least ninety days prior to the expiration date of the order. No interim renewal of an order may remain in effect longer than one hundred eighty days.

(f) An application for a temporary variance order shall contain: (1) A specification of the standard or portion thereof from which the employer seeks a variance; (2) a representation by the employer, supported by representations from qualified persons who have firsthand knowledge of the facts represented, that he is unable to comply with the standard or portion thereof and a detailed statement of the reasons therefor; (3) a statement of the steps he has taken and will take, with specific dates, to protect employees against the hazard covered by the standard; (4) a statement of when he expects to be able to comply with the standard and what steps he has taken and what steps he will take, with dates specified, to come into compliance with the standard; and (5) a certification that he has informed his employees of the application by giving a copy thereof to their authorized representative, posting a statement giving a summary of the application and specifying where a copy may be examined at the place or places where notices to employees are normally posted, and by other appropriate means. A description of how employees have been informed shall be contained in the certification. The information to employees shall also inform them of their right to petition the commissioner for a hearing. The commissioner is also authorized to grant a variance from any standard or portion thereof whenever he determines that such variance is necessary to permit an employer to participate in an experiment approved by him designed to demonstrate or validate new and improved techniques to safeguard the health or safety of workers.

(g) Any affected employer may apply to the commissioner for a rule or order for a variance from a standard promulgated under this section. Affected employees shall be given notice of each such application and an opportunity to participate in a hearing. The commissioner shall issue such rule or order if he determines on the record, after opportunity for an inspection where appropriate and a hearing, that the proponent of the variance has demonstrated by a preponderance of the evidence that the conditions, practices, means, methods, operations, or processes used or proposed to be used by an employer will provide employment and places of employment which are as safe and healthful as those which would prevail if he complied with the standard. The rule or order so issued shall prescribe the conditions the employer must maintain, and the practices, means, methods, operations, and processes which he must adopt and utilize to the extent they differ from the standard in question. Such a rule or order may be modified or revoked upon application by an employer or employees, or by the commissioner on his own motion, in the manner prescribed for its issuance under this subsection at any time after six months from its issuance.

(h) Any person who may be adversely affected by a standard or regulation issued under this section may challenge the validity or applicability of such standard or regulation by bringing an action for a declaratory judgment in accordance with section 4-175.

(P.A. 73-379, S. 6, 21; P.A. 74-137, S. 5–7, 21; P.A. 80-46, S. 4; P.A. 88-317, S. 92, 107; P.A. 06-196, S. 264.)

History: P.A. 74-137 added references to owners in Subsecs. (e) to (g) and specified that Subsec. (f))(5) applies “in the case of an employer”; P.A. 80-46 deleted references to owners and words “in the case of an employer” in said Subdiv. (5); P.A. 88-317 amended Subsec. (c) by substituting “subsection (f) of section 4-168” for “subsection (b) of section 4-168”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 06-196 made technical changes in Subsec. (e), effective June 7, 2006.

Cited. 184 C. 173.



Section 31-373 - Committee on Occupational Safety and Health.

Section 31-373 is repealed.

(P.A. 73-379, S. 7, 21; P.A. 77-614, S. 609, 610.)



Section 31-374 - Inspections and investigations. Records.

(a) In order to carry out the purposes of this chapter the commissioner, upon presenting appropriate credentials to the employer, is authorized (1) to enter without advance notice, except as provided in regulations adopted in accordance with chapter 54 and this chapter, and at reasonable times any factory, plant, establishment, construction site, or other area, work place or environment where work is performed by an employee of an employer, and (2) to inspect and investigate, during regular working hours and at other reasonable times and within reasonable limits and in a reasonable manner, any such place of employment and all pertinent conditions, structures, machines, apparatus, devices, equipment and the materials therein and to question, privately, any such employer or employee. Whenever the commissioner, proceeding pursuant to this section, is denied admission to any such place of employment, he shall obtain a warrant to make an inspection or investigation of such place of employment from any judge of the Superior Court. Any judge of the Superior Court within the state is authorized to issue a warrant pursuant to this section and shall issue such warrant whenever he is satisfied that the following conditions are met: That the individual seeking the warrant is a duly authorized agent of the department; and that such individual has established under oath or affirmation that the place of employment to be investigated in accordance with this section is to be inspected to determine compliance or noncompliance with a standard, regulation or order, or that there is probable cause to believe that there is a condition in or about such place of employment constituting a hazard to safety or health.

(b) In making his inspections and investigations under this chapter, the commissioner may require the attendance and testimony of witnesses and the production of evidence under oath. Witnesses shall be paid the same fees and mileage that are paid witnesses in the courts of this state. In case of contumacy or failure or refusal of any person to obey such an order, the superior court for the judicial district wherein such person resides, is found or transacts business shall have jurisdiction to issue to such person an order requiring such person to appear to produce evidence if asked, and when so ordered, and to give testimony relating to the matter under investigation or in question. Any failure to obey such order of the court may be punished by the court as a contempt thereof.

(c) (1) Each employer shall make, keep and preserve and make available to the commissioner and the United States Secretary of Labor such records regarding his activities relating to this chapter as the commissioner may prescribe in regulations adopted in accordance with chapter 54 and this chapter as necessary or appropriate for the enforcement of this chapter or for developing information regarding the causes and prevention of occupational accidents and illnesses. In order to carry out the provisions of this subdivision such regulations may include provisions requiring employers to conduct periodic inspections. The commissioner shall also adopt regulations in accordance with chapter 54 and this chapter requiring that employers through posting of notices or other appropriate means keep their employees informed of their protections and obligations under this chapter, including the provisions of applicable standards.

(2) The commissioner shall adopt regulations in accordance with chapter 54 and this chapter requiring employers to maintain accurate records of and to make periodic reports on work-related deaths, injuries and illnesses other than minor injuries requiring only first aid treatment and which do not involve medical treatment, loss of consciousness, restriction of work or motion, or transfer to another job.

(3) The commissioner shall adopt regulations in accordance with chapter 54 and this chapter requiring employers to maintain accurate records of employee exposures to potentially toxic materials or harmful physical agents which are required to be monitored or measured under any occupational safety and health standard adopted under this chapter. Such regulations shall provide employees or their representatives an opportunity to observe such monitoring or measuring and to have access to the records thereof. Such regulations shall also make appropriate provision for each employee or former employee to have access to such records as will indicate his own exposure to toxic materials or harmful physical agents. Each employer shall promptly notify any employee who has been or is being exposed to toxic materials or harmful physical agents in concentrations or at levels which exceed those prescribed by an applicable occupational safety and health standard promulgated in regulations adopted in accordance with chapter 54 and this chapter and shall inform any employee who is being thus exposed of the corrective action being taken.

(d) Any information obtained by the commissioner under this chapter shall be obtained with a minimum burden upon employers. Unnecessary duplication of efforts in obtaining information shall be reduced to the maximum extent feasible.

(e) Subject to regulations adopted by the commissioner in accordance with chapter 54 and this chapter, a representative of the employer and a representative authorized by the employees of the employer shall be given an opportunity to accompany the commissioner or his authorized representative during the physical inspection of any work place for the purpose of aiding such inspection. Where there is no authorized employee representative, the commissioner or his authorized representative shall consult with a reasonable number of employees concerning matters of health and safety in the work place.

(f) (1) Any employee or representative of employees who believes that there is a violation of an occupational safety or health standard or that there is an imminent danger of physical harm may request an inspection by giving notice to the commissioner or his authorized representative of such violation or danger. Any such notice shall be reduced to writing and shall set forth with reasonable particularity the grounds for the notice, and shall be signed by the employees or the representative of employees. A copy of such notice shall be provided the employer or the employer’s agent no later than the time of the inspection, provided, upon the request of the person giving such notice, his or her name and the names of individual employees referred to therein shall not appear in such copy or on any record published, released or made available pursuant to subsection (g) of this section. Upon the request of an individual employee whose name is not included in such notice, but who at any time provides information to the commissioner concerning the violation or danger alleged in such notice, the name of such individual employee shall not appear on any record published, released or made available pursuant to subsection (g) of this section. If upon receipt of such notification the commissioner determines there are reasonable grounds to believe that such violation or danger exists, he shall make an inspection in accordance with the provisions of this section as soon as practicable to determine if such violation or danger exists. Such inspection may be limited to the alleged violation or danger. If the commissioner determines there are no reasonable grounds to believe that such violation or danger exists, he shall notify the employer, employee or representative of employees in writing of such determination. Such notification shall not preclude future enforcement action if conditions change.

(2) Prior to or during any inspection of a work place, any employees or representative of employees employed in such work place may notify the commissioner or any representative of the commissioner responsible for conducting the inspection in writing of any violation of this chapter which they have reason to believe exists in such work place. The commissioner shall by regulation establish procedures for informal review of any refusal by a representative of the commissioner to issue a citation with respect to any such alleged violation and shall furnish the employer and the employees or representative of employees requesting such review a written statement of the reasons for the commissioner’s final disposition of the case. Such notification shall not preclude future enforcement action if conditions change.

(g) (1) The commissioner may compile, analyze and publish in either summary or detail form all reports or information obtained under this section.

(2) The commissioner shall adopt such regulations in accordance with chapter 54 and this chapter as he may deem necessary to carry out his responsibilities under this chapter, including regulations dealing with the inspection of an employer’s or owner’s establishment.

(h) (1) In accordance with the provisions of section 4-38d, the duty of the Department of Public Health to license and to establish standards for health facilities operated by a commercial or industrial establishment for the care of its employees shall be transferred to the Division of Occupational Safety and Health of the Labor Department. No commercial or industrial establishment within the state shall establish, conduct, operate or maintain a health facility for its employees without a license as required by this subsection.

(2) Application for such license shall be made to the Labor Department upon forms provided by it and shall contain such information as the department requires, which may include affirmative evidence of ability to comply with reasonable standards and regulations adopted pursuant to the provisions of this subsection. Upon receipt of an application for a license, the Labor Department shall issue such license if, upon inspection and investigation by the Division of Occupational Safety and Health, it finds that the applicant and facilities meet the requirements established by regulation. Such license shall be valid for one year or fraction thereof and shall terminate on March thirty-first, June thirtieth, September thirtieth or December thirty-first of each year. A license, unless sooner suspended or revoked, shall be renewable annually, without charge, upon the filing by the licensee, and approval by the Labor Department, of an annual report upon such date and containing such information in such form as the department prescribes and satisfactory evidence of continuing compliance with requirements. Each license shall be issued only for the premises and persons named in the application and shall not be transferable or assignable. Licenses shall be posted in a conspicuous place on the licensed premises.

(3) The Labor Department shall adopt, in accordance with chapter 54 and this chapter, and enforce regulations for health facilities licensed under the provisions of this subsection in order to provide for reasonable standards of health, safety and comfort for the employees utilizing such facilities. The regulations adopted by the Labor Department shall conform to the standards established by this chapter.

(4) The Labor Department, after reasonable notice and a hearing, may suspend, revoke or refuse to renew a license in any case in which it finds there has been a substantial failure to comply with the requirements established under this subsection. The requirements of reasonable notice and hearing, as provided for in this subsection, and appeals from the decisions of said department, shall comply with the requirements of chapter 54.

(P.A. 73-379, S. 8, 21; P.A. 74-137, S. 8–11, 13, 21; P.A. 75-567, S. 28, 80; P.A. 76-436, S. 623, 681; P.A. 77-614, S. 323, 610; P.A. 78-280, S. 1, 127; P.A. 80-46, S. 5, 6; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 09-106, S. 1.)

History: P.A. 74-137 added references to owners in Subsecs. (d) to (g) and added Subsec. (h) transferring powers of department of health to division of occupational health and safety; P.A. 75-567 substituted “geographical area” for “circuit” in Subsec. (a); P.A. 76-436 replaced court of common pleas and “court of record” with superior court and deleted reference to judges of any court of record, effective July 1, 1978; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 78-280 deleted reference to counties; P.A. 80-46 substituted “employer” for “owner, operator or agent in charge” as recipient of credentials in Subsec. (a) and deleted references to owners throughout section; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor’s note: A reference in Subsec. (h) to “Division of Occupational Health and Safety” was replaced editorially by the Revisors with “Division of Occupational Safety and Health” in conformance with Sec. 31-368); P.A. 09-106 amended Subsecs. (a), (c), (e), (g)(2) and (h)(3) by replacing former citations to regulations with citations re regulations adopted in accordance with Chs. 54 and 571, amended Subsec. (f)(1) to add provision allowing employee who provides information to commissioner concerning the violation or danger alleged to request that employee’s name be excluded from the published record, and made technical changes in Subsecs. (b), (f)(1), (g) and (h)(2).



Section 31-375 - Citation for violation.

(a) If, upon inspection or investigation, the commissioner or his authorized representative believes that an employer has violated any provision of sections 31-369 and 31-370, any standard promulgated pursuant to section 31-372 or any regulations adopted pursuant to this chapter, he shall, with reasonable promptness, issue a citation to the employer. Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the provision of this chapter or the standard, regulation or order alleged to have been violated. The citation shall fix a reasonable time for the abatement of the violation.

(b) Each citation issued under this section or a copy or copies thereof shall be prominently posted as prescribed in regulations issued by the commissioner at or near each place a violation referred to in the citation occurred.

(c) No citation may be issued under this section after the expiration of six months following the occurrence of any violation.

(P.A. 73-379, S. 9, 21; P.A. 74-137, S. 14, 21; P.A. 80-46, S. 7.)

History: P.A. 74-137 made provisions applicable to owners; P.A. 80-46 excluded owners from applicability.



Section 31-376 - Occupational Safety and Health Review Commission.

(a) There shall continue to be a Connecticut Occupational Safety and Health Review Commission which shall be within the Labor Department for administrative purposes only. Said commission shall consist of five members appointed by the Governor from among persons who by reason of training, education or experience are qualified to carry out the functions of the commission under this chapter.

(b) Members of the review commission shall serve terms of four years and until their successors are appointed.

(c) A member of the review commission shall hear and rule on appeals from citations, notifications and penalties issued under the provisions of this chapter. The commissioner shall adopt and promulgate rules and regulations with respect to the procedural aspect of the review commission hearings.

(d) Any commission member hearing an appeal or appeals under the provisions of this chapter shall be paid one hundred twenty-five dollars per diem. The members shall alternate the hearing of such appeals according to a schedule adopted by the commissioner. If a member is unable to hear an appeal, the next available member, in accordance with such schedule, shall hear the appeal. A member shall be selected to hear an appeal within thirty days after the date it was filed.

(e) Any staff necessary for the purposes of such hearings shall be provided by the Labor Department.

(f) In the conduct of hearings the review commission or hearing officer may subpoena and examine witnesses, require the production of evidence, administer oaths and take testimony and depositions.

(g) After hearing an appeal the review commission member may sustain, modify or dismiss a citation or penalty, provided such decision shall be issued within one hundred twenty days after the date the appeal was filed.

(P.A. 73-379, S. 13, 21; P.A. 74-137, S. 16, 21; 74-176, S. 1, 2; P.A. 75-285, S. 3; P.A. 77-614, S. 67, 484, 610; P.A. 81-382, S. 6, 8; P.A. 83-569, S. 7, 17.)

History: P.A. 74-137 replaced provisions whereby commission fixed salaries of secretary of commission (with governor’s approval) and of all other employees with provision whereby state personnel policy board is responsible for fixing all salaries; P.A. 74-176 specified that commission is an autonomous body and within the labor department for fiscal and budgetary purposes only; P.A. 75-285 added provision in Subsec. (j) re review procedure; P.A. 77-614 replaced personnel policy board with commissioner of administrative services and, effective January 1, 1979, deleted reference to commission as autonomous body and substituted “administrative” for “fiscal and budgetary” purposes; P.A. 81-382 reduced number of commission members from three to two, deleted provision whereby governor designated chairman, deleted Subsec. (c) re meetings, special meetings and quorum, relettered former Subsec. (d) as (c) and allowed single member rather than whole commission to hear and rule on appeals and transferred regulation power from commission to labor commissioner, deleted former Subsecs. (e) to (j) re commission employees, salaries of members and employees, expense reimbursements and hearing procedure, inserted new Subsecs. (d) and (e) re payments to members hearing appeals and staff and relettered former Subsecs. (k) and (l) accordingly; P.A. 83-569 set time limits for hearings and decisions on appeals and enlarged commission membership from two to five.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 31-377 - Notice to employer of contest period and proposed assessment. Action by review commission.

(a) If, after inspection or investigation, the commissioner issues a citation pursuant to section 31-375, he shall, within a reasonable time after the termination of such inspection or investigation, notify the employer by certified mail of the penalty, if any, proposed to be assessed pursuant to section 31-382. Such notification shall inform the employer that he has fifteen working days from the receipt of notice within which to notify the commissioner that he wishes to contest the citation or proposed assessment of penalty. If the employer fails to so notify the commissioner within said fifteen days, and if no notice is filed by any employee or representative of employees pursuant to subsection (c) of this section within said fifteen days, the citation and the assessment, as proposed, shall be deemed a final order of the commission and not subject to review by any court or agency.

(b) If the commissioner has reason to believe that an employer has failed to correct a violation for which a citation has been issued within the period permitted for such correction, the commissioner shall notify the employer by certified mail of such failure and of the penalty proposed to be assessed pursuant to section 31-382 by reason of such failure, provided, in the case of a review proceeding initiated by the employer under this section in good faith and not solely for delay or the avoidance of penalties, the period permitted for correction of the violation shall not begin to run until the entry of a final order by the review commission. Such notification by the commissioner shall inform the employer that he has fifteen working days from the receipt of such notice within which to notify the commissioner that he wishes to contest the notification or the proposed assessment of penalty. If, within fifteen days from receipt of notification under this section, the employer fails to notify the commissioner that he intends to contest the notification or proposed assessment of penalty, the notification and assessment as proposed shall be deemed a final order of the commission and not subject to review by any court or agency.

(c) If an employer notifies the commissioner that he intends to contest a citation issued under subsection (a) of section 31-375 or a notification issued under subsection (a) or (b) of this section, or if, within fifteen days after the issuance of a citation issued under subsection (a) of section 31-375, any employee or representative of employees files a notice with the commissioner alleging that the period of time fixed in the citation for abatement of the violation is unreasonable, the commissioner shall immediately advise the commission of such notification, and the commission shall afford an opportunity for a hearing. The commission shall thereafter issue an order, based on findings of fact, affirming, modifying, or vacating the commissioner’s citation or proposed penalty, or directing other appropriate relief. Such order shall become final thirty days after its issuance. Upon a showing by an employer of a good faith effort to comply with the abatement requirements of a citation, and a showing that abatement has not been completed because of factors beyond his reasonable control, the commissioner, after an opportunity for a hearing as provided in this subsection, shall issue an order affirming or modifying the abatement requirements in such citation. The rules of procedure prescribed by the commissioner shall provide affected employees or representatives of affected employees an opportunity to participate as parties to hearings under this subsection.

(P.A. 73-379, S. 10, 21; P.A. 74-137, S. 15, 21; P.A. 79-631, S. 90, 111; P.A. 80-46, S. 8; P.A. 81-382, S. 7, 8.)

History: P.A. 74-137 made provisions applicable to owners; P.A. 79-631 made technical correction in Subsec. (b); P.A. 80-46 deleted references to owners; P.A. 81-382 amended Subsec. (c) to reflect transfer of power to prescribe rules of procedure from review commission to labor commissioner.



Section 31-378 - Appeal from review commission.

Any person, including the commissioner, adversely affected or aggrieved by an order of the review commission, after all administrative remedies provided by this chapter have been exhausted, is entitled to judicial review in accordance with section 4-183.

(P.A. 73-379, S. 11, 21.)



Section 31-379 - Discriminatory practices prohibited. Complaint: Filing; hearing; relief. Appeal to Superior Court.

(a) No person shall discharge, discipline, penalize or in any manner discriminate against any employee (1) because such employee has filed any complaint or instituted or caused to be instituted any proceeding under or related to this chapter, (2) because such employee has testified or is about to testify in any such proceeding, or (3) because of the exercise by such employee on behalf of such employee or others of any right afforded by this chapter.

(b) Any employee who believes that such employee has been discharged, disciplined, penalized or otherwise discriminated against by any person in violation of subsection (a) of this section may, not later than one hundred eighty days after such violation occurs, file a complaint with the commissioner alleging such violation. Upon receipt of such complaint the commissioner shall hold a hearing in accordance with the provisions of chapter 54.

(c) The commissioner may award an aggrieved employee all appropriate relief, including rehiring or reinstatement of the employee to the employee’s former position, back pay and reestablishment of any employee benefits to which the employee would otherwise have been eligible if such violation had not occurred. The commissioner shall award a prevailing employee such employee’s costs, together with reasonable attorneys’ fees to be determined by the commissioner.

(d) Any party aggrieved by the commissioner’s decision under subsection (c) of this section may appeal the decision to the Superior Court in accordance with the provisions of chapter 54.

(P.A. 73-379, S. 12, 21; P.A. 76-436, S. 265, 681; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-146.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-146 made technical changes, amended Subsec. (a) to add Subdiv. indicators and prohibit employers from disciplining or penalizing employees who file complaints or institute proceedings under the Connecticut Occupational Safety and Health Act, amended Subsec. (b) to extend the time for filing complaints against employers from 30 to 180 days following a violation and delete provisions requiring the commissioner to investigate complaints and institute Superior Court actions as necessary and instead required the commissioner to hold hearings on complaints in accordance with the Uniform Administrative Procedure Act, amended Subsec. (c) to delete the commissioner’s notice requirements and specify the relief the commissioner is authorized to grant to aggrieved employees in Subsec. and added a new Subsec. (d) to authorize appeals to the Superior Court.



Section 31-380 - Enjoining of conditions or practices at places of employment. Mandamus against commissioner for failure to act.

(a) The Superior Court shall have jurisdiction upon petition by the commissioner to restrain or enjoin any conditions or practices in any place of employment which are such that a danger exists which could reasonably be expected to cause death or serious physical harm immediately or before the imminence of such danger can be eliminated through the enforcement procedures otherwise provided by this chapter. Any order issued under this section may require such steps to be taken as may be necessary to avoid, correct or remove such imminent danger and prohibit the employment or presence of any individual in locations or under conditions where such imminent danger exists except individuals whose presence is necessary to avoid, correct or remove such imminent danger or to maintain the capacity of a continuous process operation, to resume normal operations without a complete cessation of operations or, where a cessation of operation is necessary, to permit such to be accomplished in a safe and orderly manner. No temporary restraining order issued without notice shall be effective more than five days.

(b) Whenever and as soon as an inspector concludes that conditions or practices described in subsection (a) of this section exist in any place of employment, he shall inform the affected employees and employer or owner of such danger and shall further inform such persons that he is recommending to the commissioner that relief be sought.

(c) If the commissioner arbitrarily or capriciously fails to seek relief under this section, any employee who may be injured by reason of such failure, or the representative of such failure, or the representative of such employee, may bring an action against the commissioner in the superior court for the judicial district in which the imminent danger is alleged to exist or where the employer or owner has its principal office, for a writ of mandamus to compel the commissioner to seek such an order and for such further relief as may be appropriate.

(P.A. 73-379, S. 14, 21; P.A. 74-137, S. 17, 18, 21; P.A. 76-436, S. 266, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 74-137 added reference to place where “owner” has principal office in Subsec. (c); P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 deleted reference to counties.



Section 31-381 - Confidentiality of information obtained.

All information reported to or otherwise obtained by the commissioner or his representatives or any member of the commission in connection with any inspection or proceeding under this chapter which contains or which might reveal a trade secret shall be considered confidential, provided such information may be disclosed to other officers or employees concerned with carrying out this chapter or when relevant in any proceeding under this chapter. In any such proceedings the commissioner, the review commission or the court shall issue such orders as may be appropriate to protect the confidentiality of trade secrets.

(P.A. 73-379, S. 15, 21; P.A. 75-285, S. 1; P.A. 82-472, S. 111, 183.)

History: P.A. 75-285 made provisions applicable to information reported to or obtained by “any member of the commission or the advisory committee”; P.A. 82-472 deleted reference to information obtained by advisory committee.



Section 31-382 - Penalties.

(a) Any employer who wilfully or repeatedly violates the requirements of sections 31-369 and 31-370, any standard or order promulgated pursuant to section 31-372, or regulations prescribed pursuant to this chapter, may be assessed a civil penalty of not more than ten thousand dollars for each violation.

(b) Any employer who has received a citation for a serious violation of the requirements of sections 31-369 and 31-370, of any standard or order promulgated pursuant to section 31-372, or of any regulations prescribed pursuant to this chapter shall be assessed a civil penalty of up to one thousand dollars for each such violation.

(c) Any employer who has received a citation for a violation of the requirements of sections 31-369 and 31-370, of any standard or order promulgated pursuant to section 31-372, or of regulations adopted pursuant to this chapter, which violation is specifically determined not to be of a serious nature, may be assessed a civil penalty of up to one thousand dollars for each such violation.

(d) Any employer who fails to correct a violation for which a citation has been issued under section 31-375 within the period permitted for its correction which period shall not begin to run until the date of the final order of the commission in the case of any review proceeding under section 31-377 initiated by the employer in good faith and not solely for delay or avoidance of penalties, may be assessed a civil penalty of not more than one thousand dollars for each day during which such failure or violation continues.

(e) Any employer who wilfully violates any standard or order promulgated pursuant to section 31-372, or of any regulation adopted pursuant to this chapter, which violation caused death to any employee shall be fined not more than ten thousand dollars or imprisoned not more than six months or both; provided, if the conviction is for a violation committed after a first conviction of such person, punishment shall be by fine of not more than twenty thousand dollars or by imprisonment of not more than one year or by both.

(f) Any person who gives advance notice of any inspection to be conducted under this chapter, without authority from the commissioner or his designees, shall be fined not more than one thousand dollars or imprisoned not more than six months, or both.

(g) Any person who knowingly makes any false statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained pursuant to this chapter shall be fined not more than ten thousand dollars or imprisoned not more than six months, or both.

(h) Any employer who violates any of the posting requirements as prescribed under the provisions of this chapter shall be assessed a civil penalty of up to one thousand dollars for each violation.

(i) Any employer or individual who refuses entry to any authorized representative of the commissioner while such representative is attempting to conduct an investigation or inspection pursuant to the provisions of this chapter, or in any way wilfully obstructs him from carrying out his investigation or inspection, shall be fined not more than one thousand dollars, or imprisoned not more than six months, or both.

(j) Any employer or individual who wilfully causes bodily harm to any authorized representative of the commissioner while such representative is attempting to conduct an investigation or inspection pursuant to the provisions of this chapter, shall be fined not more than ten thousand dollars, or imprisoned not more than one year, or both.

(k) The commission shall have authority to assess all civil penalties provided in this section, giving due consideration to the appropriateness of the penalty with respect to the size of the business of the employer being charged, the gravity of the violation, the good faith of the employer, and the history of previous violations.

(l) For the purposes of this section a serious violation shall be deemed to exist in a place of employment if there is a substantial probability that death or serious physical harm could result from a condition which exists or from one or more practices, means, methods, operations or processes which have been adopted or are in use in such place of employment unless the employer did not, and could not, with the exercise of reasonable diligence, know of the presence of the violation.

(m) Civil penalties owed under this chapter shall be paid to the commissioner for deposit into the Treasury of the state and may be recovered in a civil action in the name of the state of Connecticut brought in the superior court for the judicial district where the violation is alleged to have occurred or where the employer has its principal office.

(n) Any person who violates the provisions of section 31-381 shall be fined not more than one thousand dollars or imprisoned not more than one year or both. In the event that such person is an officer or employee responsible for carrying out the provisions of this chapter, he shall be removed from office or employment upon conviction under this subsection.

(P.A. 73-379, S. 16, 21; P.A. 74-137, S. 19, 21; P.A. 75-285, S. 2; P.A. 76-436, S. 267, 681; P.A. 78-280, S. 1, 127; P.A. 80-46, S. 9.)

History: P.A. 74-137 made provisions applicable to owners and added reference to violation of orders in Subsec. (e); P.A. 75-285 added Subsec. (n) re violations of provisions of Sec. 31-381; P.A. 76-436 substituted superior court for “a court of competent jurisdiction” in Subsec. (m), effective July 1, 1978; P.A. 78-280 deleted reference to counties in Subsec. (m); P.A. 80-46 made provisions inapplicable to owners.



Section 31-383 - Research and demonstration projects.

The commissioner shall conduct research and undertake demonstration projects relating to occupational safety and health issues and problems either within the Labor Department or by grants or contracts. The commissioner may prescribe regulations requiring employers to measure, record and make reports on exposure of employees to toxic substances which he believes may endanger the health or safety of employees. The commissioner shall cooperate with the Director of the National Institute for Occupational Safety and Health of the Department of Health and Human Services of the United States in establishing such programs of medical examinations and tests as may be necessary to determine the incidence of occupational illness and employee susceptibility to such illnesses. Such programs, on the request of the employer, may be paid for by the commissioner, together with such other assistance as may be required. Information obtained under this section shall be made public without revealing the names of individual workers covered by physical examination or special studies and shall be made available to employers, employees and their respective organizations.

(P.A. 73-379, S. 17, 21.)



Section 31-384 - Education programs.

(a) The commissioner shall conduct directly or by grants or contracts education programs to provide an adequate supply of qualified personnel to carry out the purposes of this chapter and informational programs on the importance and proper use of adequate safety and health equipment.

(b) The commissioner is authorized to conduct directly or by grants or contracts short term training of personnel engaged in work related to his responsibilities under this chapter.

(c) The commissioner shall provide for the establishment and supervision of programs for the education and training of employers, owners and employees in the recognition, avoidance and prevention of unsafe or unhealthful working conditions in employment covered by this chapter. The commissioner shall consult with and advise employers, owners, employees and organizations representing employers, owners and employees as to effective means of preventing occupational injuries and illnesses.

(P.A. 73-379, S. 18, 21; P.A. 74-137, S. 20, 21.)

History: P.A. 74-137 included “owners” in Subsec. (c).



Section 31-385 - Reports to U.S. Secretary of Labor.

In regard to the administration and enforcement of this chapter the commissioner shall make such reports to the Secretary of Labor of the United States in such form and containing such information as the Secretary shall from time to time require.

(P.A. 73-379, S. 19, 21.)






Chapter 572 - Emergency Municipal Public Works Employment

Section 31-386 - Definitions.

When used in this chapter, unless the context otherwise requires:

(a) “Commissioners” means the Commissioner of Economic and Community Development and the Labor Commissioner;

(b) “Unemployment rate” means the rate of unemployment within any labor market area in the state as determined by the Labor Commissioner by computing the percentage of the work force within such labor market area which was unemployed during the month of March, 1975;

(c) “Eligible municipality” means any municipality with an unemployment rate equal to or greater than seven per cent of its work force in March, 1975, as certified by the Labor Commissioner;

(d) “Eligible labor market area” means a labor market area, as determined by the Labor Commissioner, with an unemployment rate equal to or greater than seven per cent of its work force in March, 1975, as certified by said Labor Commissioner; and

(e) “Emergency municipal public works employment project” means any municipal public works project considered by said commissioners for state financial assistance under this chapter.

(P.A. 75-608, S. 1, 7; P.A. 77-614, S. 284, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 replaced commissioner of labor with commissioner of economic development for purposes of chapter, redefining “commissioner” in Subdiv. (a), effective January 1, 1979; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 31-387 - State bonds for grants to municipalities.

(a) The State Bond Commission shall have the power, in accordance with the provisions of this chapter, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate four million two hundred fifty-three thousand three hundred forty-eight dollars.

(b) The proceeds of the sale of said bonds shall be used for the purpose of making grants to municipalities to finance emergency municipal public works employment projects as hereinafter provided.

(P.A. 75-608, S. 2, 7; S.A. 78-81, S. 86, 90; S.A. 81-71, S. 128, 130; P.A. 82-369, S. 14, 28; P.A. 98-259, S. 15, 17.)

History: S.A. 78-81 reduced aggregate bond limit from $15,000,000 to $4,538,000; S.A. 81-71 reduced bond authorization to $4,340,000; P.A. 82-369 reduced bond authorization to $4,286,642; P.A. 98-259 amended Subsec. (a) to decrease authorization to $4,253,348, effective July 1, 1998.



Section 31-388 - Employment projects eligible for state assistance. Requirements.

Section 31-388 is repealed, effective October 1, 2002.

(P.A. 75-608, S. 3, 7; P.A. 77-614, S. 73, 284, 610; P.A. 82-314, S. 42, 63; P.A. 87-496, S. 100, 110; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; S.A. 02-12, S. 1.)



Section 31-389 - Project grants. Determination of amount.

(a) The state, acting by and in the discretion of the commissioners, and with the approval of the Secretary of the Office of Policy and Management, may enter into a contract with an eligible municipality for state financial assistance for any eligible emergency municipal public works employment project in the form of a grant to such eligible municipality. Any such grant shall be in an amount not in excess of the cost of the project for which such grant is made, as determined and approved by the Labor Commissioner and the Commissioners of Economic and Community Development and Administrative Services. In accordance with any such contract, the state may make temporary advances to such municipality for the cost of such project.

(b) Before entering into such contract the commissioners shall have approved an application submitted by such municipality on forms provided by the commissioners.

(c) No such project shall be undertaken until the commissioners have approved the plans, specifications and estimated costs.

(P.A. 75-608, S. 4, 7; P.A. 77-614, S. 19, 73, 284, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management, replaced public works commissioner with commissioner of administrative services and, effective January 1, 1979, replaced commissioner of commerce with commissioner of economic development; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development (Revisor’s note: A reference to “Commissioners of Labor, Economic and Community Development and Administrative Services” was changed editorially by the Revisors to “Labor Commissioner and the Commissioners of Economic and Community Development and Administrative Services” for consistency with customary statutory usage).



Section 31-390 - Project regulations and supervision.

(a) The Labor Commissioner and the Commissioners of Economic and Community Development and Administrative Services shall have the right of inspection of any such project at any time.

(b) The Labor Commissioner and the Commissioners of Economic and Community Development and Administrative Services and the Secretary of the Office of Policy and Management are authorized to make orders, establish guidelines and adopt regulations under the provisions of chapter 54 with respect to the implementation of this chapter.

(c) At the request of the commissioners, any agency or department of the executive branch shall advise and assist the commissioners in the implementation of this chapter.

(P.A. 75-608, S. 5, 7; P.A. 77-614, S. 19, 73, 284, 610; P.A. 87-496, S. 101, 110; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-51, S. 72; P.A. 13-247, S. 230.)

History: P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management, replaced public works commissioner with commissioner of administrative services and, effective January 1, 1979, replaced commissioner of commerce with commissioner of economic development; P.A. 87-496 substituted “public works” for “administrative services” commissioner; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development (Revisor’s note: References to “Commissioners of Economic and Community Development, Labor and Public Works” were replaced editorially by the Revisors with “Labor Commissioner and the Commissioners of Economic and Community Development and Public Works” for consistency with customary statutory usage); P.A. 11-51 amended Subsecs. (a) and (b) to replace references to Commissioner of Public Works with references to Commissioner of Construction Services, effective July 1, 2011; P.A. 13-247 amended Subsecs. (a) and (b) to replace references to Commissioner of Construction Services with references to Commissioner of Administrative Services, effective July 1, 2013.



Section 31-391 - State bonds.

(a) All of the provisions of section 3-20 which are not inconsistent with the provisions of this chapter are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this chapter, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds.

(b) None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require.

(c) Said bonds issued pursuant to this chapter shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 75-608, S. 6, 7; P.A. 77-614, S. 19, 610.)

History: P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management.






Chapter 573 - Occupational Health Clinics

Section 31-396 - Definitions.

As used in sections 31-396 to 31-403, inclusive:

(1) “Occupational disease” means any disease which is peculiar to an occupation in which an employee was or is engaged and which is due to causes, in excess of the ordinary hazards of employment which are attributable to such occupation, and includes, but is not limited to, (A) any disease due to or attributable to exposure to or contact with any radioactive material by an employee in the course of his employment, (B) poisoning from lead, phosphorus, arsenic, brass, wood alcohol or mercury or their compounds or from anthrax or compressed air illness and (C) any other diseases, contracted as a result of the employment of a person, which is due to toxic or hazardous chemicals, materials, gases or other substances identified by the United States Department of Labor pursuant to occupational safety and health standards contained in 29 CFR Chapter XVII, as from time to time amended.

(2) “Occupational health clinic” means any public or nonprofit medical facility providing diagnosis, treatment and preventative services for patients with occupational diseases which is licensed by the state for such purposes. These services shall include, but shall not be limited to outpatient care, medical surveillance, data collection, and the assessment of work place exposure.

(3) “Auxiliary occupational health clinic” means any general hospital, or any other medical facility which is approved by the Labor Commissioner in accordance with regulations adopted pursuant to section 31-401, which operates a corporate medicine program or an employee wellness program which includes any of the following: (1) Routine commercial activities, such as preemployment examinations, (2) mandated examinations, such as Federal Occupational Safety and Health Administration examinations, (3) routine workers’ compensation cases, (4) routine medical evaluations involving establishment of product liability, (5) evaluations consigned to independent medical examiners, (6) employee physical programs, (7) employee wellness programs, or (8) employee drug testing programs.

(4) “Occupational physician” means any doctor licensed to practice medicine in the state and found to be qualified to practice occupational medicine by the American Board of Preventive Medicine.

(5) “Surveillance” means the detection by epidemiologic means of disease states or significant laboratory abnormalities. Surveillance activities may involve the interpretation of existing data or the active pursuit of new data and disease associations, provided surveillance activities shall not include preemployment related physicals, insurance examinations or other data collection activities of a purely commercial nature, may incorporate the experience of other states, particularly those in the northeast, and may include technical support available through the National Institute for Occupational Safety and Health.

(P.A. 90-226, S. 1, 10.)

History: (Revisor’s note: In 1997 a reference in Subdiv. (3) to “Commissioner of Labor” was replaced editorially by the Revisors with “Labor Commissioner” for consistency with customary statutory usage).



Section 31-397 - Grants-in-aid to occupational health clinics.

(a) The Labor Commissioner, in consultation with the Commissioner of Public Health, shall encourage the development of occupational health clinics by making grants-in-aid to public and nonprofit organizations. Such grants-in-aid shall be used to facilitate the development and operation of such clinics, including, but not limited to, preproject development, site acquisition, development, improvement and operating expenses. Such grant-in-aid may be used for activities involved in occupational disease evaluation, treatment and prevention, particularly when such activities are not compensated by other sources. Such grants-in-aid shall not be used to compensate any occupational health clinic for any activities which could be included in a corporate medicine or employee wellness program, as defined in subdivision (3) of section 31-396. The commissioner shall consult with the Occupational Health Clinics Advisory Board prior to making any such grant.

(b) For an organization to qualify for a grant-in-aid under sections 31-396 to 31-403, inclusive, the occupational health clinic to be operated shall meet all of the following criteria: (1) Clinical directorship by a board certified or board eligible occupational health physician; (2) membership in, application to or plans for application to the Association of Occupational and Environmental Clinics; (3) availability of industrial hygiene or related services; (4) current involvement in or willingness to assist in the training of occupational health professionals; (5) capability to comply with the surveillance requirements and recommendations outlined in the report on Occupational Disease in Connecticut of 1989; (6) agreement to work with the Department of Public Health and the Labor Department to reduce the burden of occupational disease; (7) provision of assistance and medical consultative services to Connecticut OSHA; (8) cooperation with the Department of Public Health, Labor Department, Workers’ Compensation Commission and state Insurance Commissioner to transfer granted occupational medicine costs to appropriate insurance and other private funding mechanisms; (9) agreement to attempt to educate medical professionals on use of the surveillance system; (10) agreement to compile and report surveillance data; and (11) cooperation with the Department of Public Health, Labor Department, Workers’ Compensation Commission and state Insurance Commissioner to carry out the purposes of sections 31-396 to 31-403, inclusive.

(P.A. 90-226, S. 2, 10; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department and commissioner of health services with department and commissioner of public health and addiction services, effective July 1, 1993; (Revisor’s note: The phrases “commissioner of labor” and “department of labor” in Subsecs. (a) and (b) were changed editorially by the Revisors to “labor commissioner” and “labor department”, respectively, in conformance with Sec. 31-1); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995).



Section 31-398 - Grants-in-aid for auxiliary occupational health clinics.

The Labor Commissioner, in consultation with the Commissioner of Public Health, shall encourage the development of auxiliary occupational health clinics by making grants-in-aid to such auxiliary occupational health clinics. Such grants-in-aid shall be used to compensate such auxiliary clinics for the costs associated with the reporting of data pursuant to section 31-399. Such grants-in-aid shall not be used to compensate any such auxiliary clinic for any activities which could be included in a corporate medicine or employee wellness program, as defined in subdivision (3) of section 31-396. The commissioner shall consult with the Occupational Health Clinics Advisory Board prior to making any such grant.

(P.A. 90-226, S. 3, 10; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; (Revisor’s note: The phrase “commissioner of labor” was changed editorially by the Revisors to “labor commissioner” in conformance with Sec. 31-1); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 31-399 - Collection of data regarding occupational illnesses and injuries.

(a) The statistical division within the Workers’ Compensation Commission shall receive and coordinate data from occupational health clinics, auxiliary occupational health clinics and other data bases and medical sources concerning occupational illnesses and injuries at various sites and related to various occupations.

(b) The division shall coordinate data collection activities from current available and competent sources, from new sources and from occupational health clinics and auxiliary occupational health clinics and shall, in cooperation with the Division of Worker Education within the Workers’ Compensation Commission, educate unions, employers and individual workers on use of the surveillance system. Data collection and reporting shall be in a form which is consistent with the system used by the United States Centers for Disease Control.

(c) The division shall publish a summary of the data collected pursuant to this section on a not less than annual basis.

(P.A. 90-226, S. 4, 10.)



Section 31-400 - Evaluation of emergency situation. Recommendations to reduce risks. Notifications. Penalty.

(a) In the event of recognition of a health emergency, suggested disease cluster or imminent hazard, the Commissioner of Public Health and the Labor Commissioner, upon their own initiative or upon notice from an occupational health clinic, auxiliary occupational health clinic or employer, may initiate site-specific hazard evaluations, industry-wide epidemiologic and industrial hygiene studies or other surveillance activities. Such investigatory studies or surveillance shall be conducted in full cooperation with local public health officials.

(b) Based on the results of such hazard evaluations, studies or surveillance activities, the Commissioner of Public Health and the Labor Commissioner shall recommend to an employer measures intended to reduce the risk of death, disability, injury or harm from such health emergency, disease cluster or imminent hazard.

(c) In the event such recommendations are made, the employer shall immediately notify all employees at potential risk from such health emergency, disease cluster or imminent hazard. Notification shall also be sent to the Commissioner of Public Health and the Labor Commissioner, and shall include available information about: (1) The nature of the health emergency, disease cluster or imminent hazard; (2) the level at which exposure is determined to be hazardous, if known; (3) the potential acute and chronic effects of exposure at hazardous levels; (4) the symptoms of such effects; (5) appropriate emergency treatment; (6) the precautions being taken by the employer; and (7) precautions that should be taken by employees.

(d) No notification made pursuant to the provisions of this section shall be admissible as evidence of the facts therein stated in any action at law or in any action under the Workers’ Compensation Act against the employer making such notification. Any employer who fails to make a notification required by this section, or who knowingly supplies false information, may be assessed a civil penalty of not more than one thousand dollars for each such violation.

(P.A. 90-226, S. 5, 10; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 03-272, S. 3.)

History: P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; (Revisor’s note: The phrase “commissioner of labor” was changed editorially by the Revisors to “labor commissioner” in conformance with Sec. 31-1); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 03-272 designated existing provisions as Subsec. (a), adding “employer” therein, and added Subsecs. (b) re recommendations to reduce risk of harm, (c) re required notifications, and (d) re admissibility of notification and civil penalty.



Section 31-401 - Regulations.

The Labor Commissioner, in consultation with the Commissioner of Public Health and the chairman of the Workers’ Compensation Commission, shall adopt regulations, in accordance with chapter 54, to carry out the purposes of sections 31-396 to 31-403, inclusive.

(P.A. 90-226, S. 6, 10; P.A. 91-339, S. 42, 55; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 91-339 changed “board of compensation commissioners” to “workers’ compensation commission”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; (Revisor’s note: The phrase “commissioner of labor” was changed editorially by the Revisors to “labor commissioner” in conformance with Sec. 31-1); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 31-402 - Occupational Health Clinics Advisory Committee.

There is hereby established an Occupational Health Clinics Advisory Committee. Said committee shall report to the Governor and the General Assembly no later than September 15, 1990, and annually thereafter, their recommendations as to: (1) Methods for the coordination of activities among occupational health clinics, auxiliary occupational health clinics, the state and any other entities; (2) methods and the nature of disclosure of research and data collection results and related educational information; (3) the appropriate methods of funding, including sources of funding for, occupational health clinics and related state activities, particularly regarding surveillance, and (4) delineation of new goals in occupational disease detection and prevention. The advisory committee shall consist of fifteen persons as follows: The chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters concerning occupational health and safety or their designees, two persons appointed by the Governor, one person appointed by the chairman of the Workers’ Compensation Commission, one person appointed by the Labor Commissioner, one person appointed by the Commissioner of Public Health, one person appointed by the president pro tempore of the Senate to represent the insurance industry, one person appointed by the majority leader of the Senate to represent the business community, one person appointed by the minority leader of the Senate to represent the labor community, one person appointed by the speaker of the House of Representatives to represent the medical community, one person appointed by the majority leader of the House of Representatives to represent the labor community and one person appointed by the minority leader of the House of Representatives to represent the business community.

(P.A. 90-226, S. 7, 10; P.A. 91-339, S. 43, 55; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 91-339 changed “board of compensation commissioners” to “workers’ compensation commission”; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; (Revisor’s note: The phrase “commissioner of labor” was changed editorially by the Revisors to “labor commissioner” in conformance with Sec. 31-1); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 31-403 - Allocations of funds appropriated for the purposes of this chapter.

Any funds made available for expenditure for the program created pursuant to sections 31-396 to 31-402, inclusive, shall be allocated as follows: (1) Forty-five per cent of such amount shall be allocated for grants to occupational health clinics; (2) twenty per cent of such amount shall be allocated for grants to auxiliary occupational health clinics; (3) fifteen per cent of such amount shall be allocated to the statistical division within the Workers’ Compensation Commission; (4) ten per cent of such amount shall be allocated to the Labor Department; and (5) ten per cent of such amount shall be allocated to the Department of Public Health, which shall include the expenses of the Occupational Health Clinics Advisory Committee.

(P.A. 90-226, S. 8, 10; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993 (Revisor’s note: The phrase “department of labor” was changed editorially by the Revisors to “labor department” in conformance with Sec. 31-1); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.









Title 32 - Commerce and Economic and Community Development

Chapter 578 - Department of Economic and Community Development

Section 32-1 - Members.

Section 32-1 is repealed.

(1949 Rev., S. 3536; 1961, P.A. 226, S. 1; 1971, P.A. 10, S. 2; 1972, P.A. 195, S. 14; P.A. 73-177, S. 2, 4; 73-599, S. 39.)



Section 32-1a - Short title: State Commerce Act.

This chapter and chapter 579 shall be known as and may be cited as the “State Commerce Act”.

(P.A. 73-599, S. 1; P.A. 78-303, S. 104, 136; P.A. 79-631, S. 15, 111.)

History: P.A. 78-303 removed Sec. 4-60a as part of state commerce act; P.A. 79-631 removed Secs. 4-5, 4-24a, 10-321(a) and 36-322(a)(9) as part of state commerce act.



Section 32-1b - Department of Economic and Community Development established.

(a) There is established a Department of Economic and Community Development. The department head shall be the Commissioner of Economic and Community Development, who shall be appointed by the Governor in accordance with the provisions of sections 4-5 to 4-8, inclusive, with the powers and duties prescribed in said sections 4-5 to 4-8, inclusive.

(b) Except as provided in section 8-37r, said department shall constitute a successor department to the Department of Housing in accordance with the provisions of sections 4-38d, 4-38e and 4-39.

(c) Said department shall constitute a successor department to the Department of Economic Development in accordance with the provisions of sections 4-38d, 4-38e and 4-39.

(d) Whenever the term “Commissioner of Economic Development” is used or referred to in the general statutes, the term “Commissioner of Economic and Community Development” shall be substituted in lieu thereof. Whenever the term “Department of Economic Development” is used or referred to in the general statutes, the term “Department of Economic and Community Development” shall be substituted in lieu thereof.

(e) If the term “Commissioner of Housing” or “Commissioner of Economic Development” is used or referred to in any public or special act of 1995 or 1996, or in any section of the general statutes which is amended in 1995 or 1996, it shall be deemed to mean or refer to the “Commissioner of Economic and Community Development”.

(f) If the term “Department of Housing” or “Department of Economic Development” is used or referred to in any public or special act of 1995 or 1996, or in any section of the general statutes which is amended in 1995 or 1996, it shall be deemed to mean or refer to the “Department of Economic and Community Development”.

(P.A. 73-599, S. 2; P.A. 77-614, S. 284, 610; P.A. 95-250, S. 1, 42; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 114.)

History: P.A. 77-614 replaced commissioner and department of commerce with commissioner and department of economic development, effective January 1, 1979; P.A. 95-250 created the Department of Economic and Community Development from the former Department of Housing and the former Department of Economic Development and directed the necessary name changes be made throughout the general statutes and in the public and special acts of 1995 and 1996; P.A. 96-211 entirely replaced prior provisions substituting provisions establishing a Department of Economic and Community Development as successor department to the Department of Housing and the Department of Economic Development, and requiring use of terms “Department of Economic and Community Development” and “Commissioner of Economic and Community Development” to be used in general statutes and 1995 and 1996 public and special acts, effective July 1, 1996; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by adding exception re Sec. 8-37r, deleted former Subsec. (d) re terms Commissioner and Department of Housing and redesignated existing Subsecs. (e), (f) and (g) as Subsecs. (d), (e) and (f), effective June 15, 2012.

See Sec. 8-37i re establishment and general scope of powers and duties of the department.



Section 32-1c - *(See end of section for amended version of subsection (b) and effective date.) Powers and duties of commissioner.

(a) In addition to any other powers, duties and responsibilities provided for in this chapter, chapter 131, chapter 579 and section 4-8 and subsection (a) of section 10-409, the commissioner shall have the following powers, duties and responsibilities: (1) To administer and direct the operations of the Department of Economic and Community Development; (2) to report annually to the Governor, as provided in section 4-60; (3) to conduct and administer the research and planning functions necessary to carry out the purposes of said chapters and sections; (4) to encourage and promote the development of industry and business in the state and to investigate, study and undertake ways and means of promoting and encouraging the prosperous development and protection of the legitimate interest and welfare of Connecticut business, industry and commerce, within and outside the state; (5) to serve, ex officio as a director on the board of Connecticut Innovations, Incorporated; (6) to serve as a member of the Committee of Concern for Connecticut Jobs; (7) to promote and encourage the location and development of new business in the state as well as the maintenance and expansion of existing business and for that purpose to cooperate with state and local agencies and individuals both within and outside the state; (8) to plan and conduct a program of information and publicity designed to attract tourists, visitors and other interested persons from outside the state to this state and also to encourage and coordinate the efforts of other public and private organizations or groups of citizens to publicize the facilities and attractions of the state for the same purposes; (9) to advise and cooperate with municipalities, persons and local planning agencies within the state for the purpose of promoting coordination between the state and such municipalities as to plans and development; (10) by reallocating funding from other agency accounts or programs, to assign adequate and available staff to provide technical assistance to businesses in the state in exporting, manufacturing and cluster-based initiatives and to provide guidance and advice on regulatory matters; (11) to aid minority businesses in their development; (12) to appoint such assistants, experts, technicians and clerical staff, subject to the provisions of chapter 67, as are necessary to carry out the purposes of said chapters and sections; (13) to employ other consultants and assistants on a contract or other basis for rendering financial, technical or other assistance and advice; (14) to acquire or lease facilities located outside the state subject to the provisions of section 4b-23; (15) to advise and inform municipal officials concerning economic development and collect and disseminate information pertaining thereto, including information about federal, state and private assistance programs and services pertaining thereto; (16) to inquire into the utilization of state government resources and coordinate federal and state activities for assistance in and solution of problems of economic development and to inform and advise the Governor about and propose legislation concerning such problems; (17) to conduct, encourage and maintain research and studies relating to industrial and commercial development; (18) to prepare and review model ordinances and charters relating to these areas; (19) to maintain an inventory of data and information and act as a clearinghouse and referral agency for information on state and federal programs and services relative to the purpose set forth herein. The inventory shall include information on all federal programs of financial assistance for defense conversion projects and other projects consistent with a defense conversion strategy and shall identify businesses which would be eligible for such assistance and provide notification to such business of such programs; (20) to conduct, encourage and maintain research and studies and advise municipal officials about forms of cooperation between public and private agencies designed to advance economic development; (21) to promote and assist the formation of municipal and other agencies appropriate to the purposes of this chapter; (22) to require notice of the submission of all applications by municipalities and any agency thereof for federal and state financial assistance for economic development programs as relate to the purposes of this chapter; (23) with the approval of the Commissioner of Administrative Services, to reimburse any employee of the department, including the commissioner, for reasonable business expenses, including but not limited to, mileage, travel, lodging, and entertainment of business prospects and other persons to the extent necessary or advisable to carry out the purposes of subdivisions (4), (7), (8) and (11) of this subsection and other provisions of this chapter; (24) to assist in resolving solid waste management issues; (25) (A) to serve as an information clearinghouse for various public and private programs available to assist businesses, (B) to identify specific micro businesses, as defined in section 32-344, whose growth and success could benefit from state or private assistance and contact such small businesses in order to (i) identify their needs, (ii) provide information about public and private programs for meeting such needs, including, but not limited to, technical assistance, job training and financial assistance, and (iii) arrange for the provision of such assistance to such businesses; (26) to enhance and promote the digital media and motion picture industries in the state; (27) by reallocating funding from other agency accounts or programs, to develop a marketing campaign that promotes Connecticut as a place of innovation; and (28) by reallocating funding from other agency accounts or programs, to execute the steps necessary to implement the knowledge corridor agreement with Massachusetts to promote the biomedical device industry.

*(b) The Commissioner of Economic and Community Development may make available technical and financial assistance and advisory services to any appropriate agency, authority or commission for planning and other functions pertinent to economic development provided any financial assistance to a regional planning agency or a regional council of elected officials shall have the prior approval of the Secretary of the Office of Policy and Management or his designee. Financial assistance shall be rendered upon such contractual arrangements as may be agreed upon by the commissioner and any such agency, authority or commission in accordance with their respective needs, and the commissioner may determine the qualifications of personnel or consultants to be engaged for such assistance.

(c) The Commissioner of Economic and Community Development shall do all things necessary to apply for, qualify for and accept any federal funds made available or allotted under any federal act for planning or any other projects, programs or activities which may be established by federal law, for any of the purposes, or activities related thereto, of the Department of Economic and Community Development and said Commissioner of Economic and Community Development shall administer any such funds allotted to the department in accordance with federal law. The commissioner may enter into contracts with the federal government concerning the use and repayment of such funds under any such federal act, the prosecution of the work under any such contract and the establishment of any disbursement from a separate account in which federal and state funds estimated to be required for plan preparation or other eligible activities under such federal act shall be kept. Said account shall not be a part of the General Fund of the state or any subdivision of the state. The commissioner shall report on activities to apply for, qualify for and accept funds under this subsection in its annual report submitted pursuant to section 32-1m.

(d) The powers and duties enumerated in this section shall be in addition to and shall not limit any other powers or duties of the Commissioner of Economic and Community Development contained in any other law.

(P.A. 73-599, S. 3; P.A. 75-425, S. 43, 57; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 105, 136; P.A. 79-598, S. 23; P.A. 80-483, S. 97, 186; P.A. 84-512, S. 16, 30; P.A. 86-258, S. 7, 8; P.A. 88-231, S. 5; P.A. 89-245, S. 4; May Sp. Sess. P.A. 92-4, S. 1, 5; P.A. 95-250, S. 1, 37, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; Nov. 24 Sp. Sess. P.A. 08-1, S. 15; P.A. 09-234, S. 5; Sept. Sp. Sess. P.A. 09-7, S. 61; P.A. 10-75, S. 17; June 12 Sp. Sess. P.A. 12-1, S. 154.)

*Note: On and after January 1, 2015, subsection (b) of this section, as amended by section 304 of public act 13-247, is to read as follows:

“(b) The Commissioner of Economic and Community Development may make available technical and financial assistance and advisory services to any appropriate agency, authority, commission or council for planning and other functions pertinent to economic development provided any financial assistance to a regional council of governments shall have the prior approval of the Secretary of the Office of Policy and Management or his designee. Financial assistance shall be rendered upon such contractual arrangements as may be agreed upon by the commissioner and any such agency, authority, commission or council in accordance with their respective needs, and the commissioner may determine the qualifications of personnel or consultants to be engaged for such assistance.”

(P.A. 73-599, S. 3; P.A. 75-425, S. 43, 57; P.A. 77-614, S. 284, 610; P.A. 78-303, S. 105, 136; P.A. 79-598, S. 23; P.A. 80-483, S. 97, 186; P.A. 84-512, S. 16, 30; P.A. 86-258, S. 7, 8; P.A. 88-231, S. 5; P.A. 89-245, S. 4; May Sp. Sess. P.A. 92-4, S. 1, 5; P.A. 95-250, S. 1, 37, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; Nov. 24 Sp. Sess. P.A. 08-1, S. 15; P.A. 09-234, S. 5; Sept. Sp. Sess. P.A. 09-7, S. 61; P.A. 10-75, S. 17; June 12 Sp. Sess. P.A. 12-1, S. 154; P.A. 13-247, S. 304.)

History: P.A. 75-425 specified that duties cited in Subdivs. (10) and (14) are subject to provisions of Sec. 4-26b; P.A. 77-614 replaced commissioner and department of commerce with commissioner and department of economic development, effective January 1, 1979; P.A. 78-303 deleted reference to Sec. 4-60a; P.A. 79-598 deleted reference to Sec. 4-5, added references to Sec. 4-8 and chapter 131, expanded commissioner’s duties by adding Subdivs. (15) to (22) and Subsecs. (b) to (d); P.A. 80-483 made technical corrections in Subsec. (a); P.A. 84-512 deleted reference to repealed Sec. 4-24a in Subsec. (a), adding reference to Sec. 4-8; P.A. 86-258 added Subsec. (a)(23) re reimbursement for reasonable business expenses; P.A. 88-231 added Subsec.(a)(24) concerning resolution of solid waste management issues; P.A. 89-245 amended Subsec. (a) to rename Connecticut Product Development Corporation as Connecticut Innovations, Incorporated; May Sp. Sess. P.A. 92-4 amended Subsec. (a)(13) by adding provision re certain contracts implementing Connecticut economic information system and adding Subdiv. (25) re development and implementation of said system; (Revisor’s note: In 1993 the obsolete reference in Subsec. (a) to repealed Sec. 36-322 was deleted editorially by the Revisors and the wording adjusted accordingly); P.A. 95-250 and P.A. 96-211 substituted Department and Commissioner of Economic and Community Development for Department and Commissioner of Economic Development and P.A. 95-250 also amended Subsec. (a)(19) to require the inventory to include information on all federal defense conversion projects, identify eligible businesses and provide notification to such businesses, effective July 1, 1995; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; Nov. 24 Sp. Sess. P.A. 08-1 amended Subsec. (a) by adding Subdiv. (26) re information clearinghouse for public and private business assistance programs and re identifying and contacting micro businesses, effective January 1, 2009; P.A. 09-234 amended Subsec. (a) to delete provision re implementing the Connecticut economic information system in Subdiv. (13), delete former Subdiv. (25) re the Connecticut economic information system and redesignate existing Subdiv. (26) as Subdiv. (25), effective July 9, 2009; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) by adding Subdiv. (26) re enhancing and promoting digital media and motion picture industries, effective October 5, 2009; P.A. 10-75 amended Subsec. (a) by adding new Subdiv. (10) re exporting, manufacturing, cluster-based initiatives and regulatory matters, redesignating existing Subdivs. (10) to (26) as Subdivs. (11) to (27) and adding Subdiv. (28) re marketing campaign and Subdiv. (29) re knowledge corridor and amended Subsec. (c) to require commissioner to apply for, qualify for and accept federal funds and to report on such activities, effective July 1, 2010; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by deleting former Subdiv. (11) re Connecticut Development Authority and redesignating existing Subdivs. (12) to (29) as Subdivs. (11) to (28), effective July 1, 2012; P.A. 13-247 amended Subsec. (b) by deleting “regional planning agency or a regional council of elected officials”, adding “regional council of governments” and making conforming changes, effective January 1, 2015.



Section 32-1d - Deputy commissioner, appointment and functions.

The commissioner shall appoint a Deputy Commissioner of Economic and Community Development who shall be qualified by training and experience for the duties of the office of commissioner and shall, in the absence, disability or disqualification of the commissioner, perform all the functions and have all the powers and duties of said office. The position of the Deputy Commissioner of Economic and Community Development shall be exempt from the classified service.

(P.A. 73-599, S. 4; P.A. 77-614, S. 284, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 replaced deputy commissioner of commerce with deputy commissioner of economic development, effective January 1, 1979; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.

See Sec. 4-8 re appointment of deputies.



Section 32-1e - Plan for support and promotion of industries using recycled materials.

(a) The Commissioner of Economic and Community Development, in consultation with the Connecticut Resources Recovery Authority and the Commissioner of Energy and Environmental Protection, shall prepare a plan for the support and promotion of industries that use, process or transport recycled materials. The plan shall outline ways existing programs of the Department of Economic and Community Development, the Connecticut Resources Recovery Authority and agencies such as the Department of Energy and Environmental Protection and Connecticut Innovations, Incorporated will be used to promote such industries.

(b) Such plan shall be completed on or before July 1, 2007.

(P.A. 88-231, S. 6; P.A. 89-130, S. 3, 4; 89-245, S. 5; P.A. 93-382, S. 18, 69; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-27, S. 1; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 155.)

History: P.A. 89-130 extended time for completion of the plan from March 1, 1989, to July 1, 1989, and extended time for initial report to the municipal solid waste recycling advisory council from August 1, 1989, to December 1, 1989; P.A. 89-245 amended Subsec. (a) to rename Connecticut Product Development Corporation as Connecticut Innovations, Incorporated; P.A. 93-382 amended Subsec. (b) to delete requirement that reports be submitted to the environment committee, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 06-27 amended Subsec. (a) to add provisions re Connecticut Resources Recovery Authority, Commissioner and Department of Environmental Protection and Connecticut Development Authority, to delete provision re plan preparation deadline and update and to change provision re industries that use recycled materials to those that “use, process or transport recycled materials” and amended Subsec. (b) to extend time for completion of plan from July 1, 1989, to July 1, 2007, and to delete provision re implementation report, effective May 8, 2006; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 deleted “the Connecticut Development Authority” in Subsec. (a), effective July 1, 2012.



Section 32-1f and 32-1g - Duties of commissioner re Connecticut’s future. Connecticut competitiveness index.

Sections 32-1f and 32-1g are repealed, effective July 1, 2011.

(P.A. 84-512, S. 2, 30; P.A. 89-362, S. 1, 5; P.A. 93-210, S. 1, 3; 93-382, S. 9, 69; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-131, S. 5.)



Section 32-1h to 32-1j - Reports re financial assistance programs administered by commissioner. Reports re program objectives, measures and standards; economic analysis of program performance. Reports re sectors of state economy.

Sections 32-1h to 32-1j, inclusive, are repealed, effective October 1, 2005.

(P.A. 93-382, S. 1, 6, 7, 69; P.A. 95-250, S. 1, 38, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 00-212, S. 3; P.A. 01-96, S. 1; P.A. 03-26, S. 1; 03-197, S. 1; P.A. 05-191, S. 12.)



Section 32-1k - Definitions.

As used in section 32-1l, the following terms shall have the following meanings unless the context clearly indicates another meaning and intent:

(1) “Department” means the Department of Economic and Community Development;

(2) “Commissioner” means the Commissioner of Economic and Community Development; and

(3) “CII” means Connecticut Innovations, Incorporated, as created under chapter 581.

(P.A. 95-250, S. 2, 42; 95-309, S. 11, 12; June 12 Sp. Sess. P.A. 12-1, S. 156; P.A. 13-234, S. 7.)

History: P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; June 12 Sp. Sess. P.A. 12-1 deleted former Subdiv. (3) defining “CDA” and redesignated existing Subdivs. (4) to (6) as Subdivs. (3) to (5), effective July 1, 2012; P.A. 13-234 deleted references to Secs. 8-244b to 8-244d and “this section”, replaced definition of “CHFA” with definition of “CII” in Subsdiv. (3) and deleted former Subdiv. (4) re definition of “CII” and former Subdiv. (5) re definition of “SHE”, effective July 1, 2013.



Section 32-1l - Powers.

In addition to his other powers and duties, the commissioner shall have the following powers and duties:

(1) To utilize the department’s resources for planning and developing an economic and community development reorganization plan which (A) sets forth policy goals for the department, (B) determines strategies to encourage economic and community development, (C) determines the feasibility of dividing the operation of programs and resources of the state in support of economic and community development between and among the department and CII, (D) identifies strategies to increase the leverage of resources of the state used in furtherance of the purposes of CII, (E) identifies, if feasible, divisions and recommends a timetable and procedures for transferring resources and operations between and among the department and CII, and (F) recommends specific economic and community development objectives and administrative structures for the department and CII. In developing such plan, the department shall be the lead agency, in collaboration with CII, for research, planning and development of the plan and shall solicit community and regional input in the preparation of such plan in such a manner as will best help develop, clarify or further state policies for economic and community development. The commissioner shall submit a copy of the reorganization plan to the joint standing committees of the General Assembly having cognizance of matters relating to commerce and planning and development;

(2) Notwithstanding the provisions of the general statutes or any special act and with the approval of the Treasurer and the Secretary of the Office of Policy and Management, to transfer to CII: (A) Any revenues received by the department or the state in connection with any program or project of the department and the right to receive any such revenues; and (B) any loan assets or equity interests held by the department in connection with any program or project of the department; provided, no such transfer shall be approved by the Treasurer or the Secretary of the Office of Policy and Management if either determines that such transfer could adversely affect the tax-exempt status of any bonds of the state, the substantial interests of third parties, the financial budget of the state or other essential rights, interests, or prerogatives of the state. The commissioner may impose such conditions as he deems necessary or appropriate with respect to the use by CII of any revenues, rights, assets, interests or amounts transferred to it by the department under this subdivision; provided, the commissioner may waive any requirement under this subdivision for the adoption of written procedures until July 1, 1996;

(3) To award to CII financial, technical or other assistance. Financial assistance awarded by the department to CII may take any of the following forms, subject to any conditions imposed by the department: (A) Grants; (B) loans; (C) guarantees; (D) contracts of insurance; and (E) investments. In addition, to the extent funds or resources are available to the department for such purposes, the commissioner may provide such further financial or other assistance to CII as the commissioner in his sole discretion deems appropriate for any of the purposes of CII respectively;

(4) To enter into such agreements with CII as may be appropriate for the purpose of performing its duties which agreements may include, but shall not be limited to, provisions for the delivery of services by CII to third parties, provisions for payment by the department to CII for the delivery of such services, provisions for advances and reimbursements to the department for any expenses incurred or to be incurred by it in delivery of any services, assistance, revenues, rights, assets and interests and provisions for the sharing with CII of assistants, agents and other consultants, professionals and employees, and facilities and other real and personal property used in the conduct of the department’s affairs; and

(5) To provide financial assistance for economic development projects directly or in participation with Connecticut Innovations, Incorporated, to purchase participation interests in loans made by Connecticut Innovations, Incorporated and enter into any agreements or contracts it deems necessary or convenient in connection with such loans.

(P.A. 95-250, S. 3, 42; 95-309, S. 11, 12; P.A. 96-68, S. 1; P.A. 97-211, S. 2, 7; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-234, S. 8.)

History: P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section (Revisor’s note: In Subdiv. (4) numeric Subpara. indicators were replaced editorially by the Revisors with alphabetic indicators for consistency with customary statutory usage); P.A. 96-68 deleted Subdiv. (6) re establishment of separate bureaus of economic development and housing and community development; P.A. 97-211 added new Subdiv. (6) re financial assistance for economic development projects and participation of the commissioner in assistance provided by the Connecticut Development Authority, effective June 24, 1997; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subdiv. (6), effective July 1, 2012 (Revisor’s note: References to “CDA” were deleted editorially by the Revisors to conform with changes made by June 12 Sp. Sess. P.A. 12-1, S. 152, 156); P.A. 13-234 deleted references to “CHFA”, deleted reference to the provision of housing in this state in Subdiv. (1)(B), deleted former Subdiv. (2) re legislation and redesignated existing Subdivs. (3) to (6) as Subdivs. (2) to (5), effective July 1, 2013.



Section 32-1m - Annual report re activities of Department of Economic and Community Development.

(a) Not later than February 1, 2006, and annually thereafter, the Commissioner of Economic and Community Development shall submit a report to the Governor and the General Assembly, in accordance with the provisions of section 11-4a. Not later than thirty days after submission of the report to the Governor and the General Assembly, said commissioner shall post the report on the Department of Economic and Community Development’s web site. Said report shall include, but not be limited to, the following information with regard to the activities of the Department of Economic and Community Development during the preceding state fiscal year:

(1) A brief description and assessment of the state’s economy during such year, utilizing the most recent and reasonably available data, and including:

(A) Connecticut employment by industry;

(B) Connecticut and national average unemployment;

(C) Connecticut gross state product, by industry;

(D) Connecticut productivity, by industry, compared to the national average;

(E) Connecticut manufacturing activity;

(F) Identification of economic and competitive conditions affecting Connecticut’s industry sectors, problems resulting from these conditions and state efforts to address the problems;

(G) A brief summary of Connecticut’s competitiveness as a place for business, which shall include, but not be limited to, an evaluation of (i) how the programs and policies of state government affect the state economy and state business environment, (ii) the ability of the state to retain and attract businesses, (iii) the steps taken by other states to improve the competitiveness of such states as places for business, and (iv) programs and policies the state could implement to improve the competitiveness of the state in order to encourage economic growth; and

(H) Any other economic information that the commissioner deems appropriate.

(2) A statement of the department’s economic and community development objectives, measures of program success and standards for granting financial and nonfinancial assistance under programs administered by the department.

(3) An analysis of the economic development portfolio of the department, including:

(A) A list of the names, addresses and locations of all recipients of the department’s assistance;

(B) The following information concerning each recipient of such assistance: (i) Business activities, (ii) standard industrial classification codes or North American industrial classification codes, (iii) number of full-time jobs and part-time jobs at the time of application, (iv) number of actual full-time jobs and actual part-time jobs during the preceding state fiscal year, (v) whether the recipient is a minority or woman-owned business, (vi) a summary of the terms and conditions for the assistance, including the type and amount of state financial assistance, job creation or retention requirements and anticipated wage rates, (vii) the amount of investments from private and other nonstate sources that have been leveraged by the assistance, (viii) the extent to which employees of the recipient participate in health benefit plans offered by such recipient, (ix) the extent to which the recipient offers unique economic, social, cultural or aesthetic attributes to the municipality in which the recipient is located or to the state, and (x) the amount of state investment;

(C) A portfolio analysis, including (i) an analysis of the wages paid by recipients of financial assistance, (ii) the average portfolio wage, median portfolio wage, highest and lowest portfolio wage, (iii) portfolio wage data by industry, and (iv) portfolio wage data by municipality;

(D) An investment analysis, including (i) total portfolio value, (ii) total investment by industry, (iii) portfolio dollar per job average, (iv) portfolio leverage ratio, and (v) percentage of financial assistance which was provided to high performance work organizations in the preceding state fiscal year; and

(E) An analysis of the estimated economic effects of the department’s economic development investments on the state’s economy, including (i) contribution to gross state product for the total economic development portfolio and for any investment activity occurring in the preceding state fiscal year, (ii) direct and indirect employment created by the investments for the total portfolio and for any investment activity occurring in the preceding state fiscal year, (iii) productivity of recipients of financial assistance as a result of the department’s investment occurring in the preceding state fiscal year, (iv) directly or indirectly increased property values in the municipalities in which the recipients of assistance are located, and (v) personal income.

(4) An analysis of the community development portfolio of the department, including:

(A) A list of the names, addresses and locations of all recipients of the department’s assistance;

(B) The following information concerning each recipient of such assistance: (i) Amount of state investment, (ii) a summary of the terms and conditions for the department’s assistance, including the type and amount of state financial assistance, and (iii) the amount of investments from private and other nonstate sources that have been leveraged by such assistance;

(C) An investment analysis, including (i) total active portfolio value, (ii) total investments made in the preceding state fiscal year, (iii) total portfolio by municipality, (iv) total investments made in the preceding state fiscal year categorized by municipality, (v) total portfolio leverage ratio, and (vi) leverage ratio of the total investments made in the preceding state fiscal year; and

(D) An analysis of the estimated economic effects of the department’s economic development investments on the state’s economy, including (i) contribution to gross state product for the total portfolio and for any investment activity occurring in the preceding state fiscal year, (ii) direct and indirect employment created by the investments for the total portfolio and for any investment activity occurring in the preceding state fiscal year, (iii) productivity of recipients of financial assistance as a result of the department’s investment occurring in the preceding state fiscal year, (iv) directly or indirectly increased property values in the municipalities in which the recipients are located, and (v) personal income.

(5) A summary of the department’s economic and community development marketing efforts in the preceding state fiscal year, a summary of the department’s business recruitment strategies and activities in such year, and a summary of the department’s efforts to assist small businesses and minority business enterprises in such year.

(6) A summary of the department’s international trade efforts in the preceding state fiscal year, and, to the extent possible, a summary of foreign direct investment that occurred in the state in such year.

(7) Identification of existing economic clusters, the formation of new economic clusters, the measures taken by the commissioner during the preceding state fiscal year to encourage the growth of economic clusters and the amount of bond funds expended by the department during the previous fiscal year on each economic cluster.

(8) (A) A summary of the department’s brownfield-related efforts and activities within the Office of Brownfield Remediation and Development established pursuant to subsections (a) to (d), inclusive, of section 32-761 in the preceding state fiscal year, except for activity under the Special Contaminated Property Remediation and Insurance Fund program. Such efforts shall include, but not be limited to, (i) total portfolio investment in brownfield remediation projects, (ii) total investment in brownfield remediation projects in the preceding state fiscal year, (iii) total number of brownfield remediation projects, (iv) total number of brownfield remediation projects in the preceding state fiscal year, (v) total of reclaimed and remediated acreage, (vi) total of reclaimed and remediated acreage in the preceding state fiscal year, (vii) leverage ratio for the total portfolio investment in brownfield remediation projects, and (viii) leverage ratio for the total portfolio investment in brownfield remediation projects in the preceding state fiscal year. Such summary shall include a list of such brownfield remediation projects and, for each such project, the name of the developer and the location by street address and municipality and a tracking of all funds administered through or by said office;

(B) A summary of the department’s efforts with regard to the Special Contaminated Property Remediation and Insurance Fund, including, but not limited to, (i) the number of applications received in the preceding state fiscal year, (ii) the number and amounts of loans made in such year, (iii) the names of the applicants for such loans, (iv) the average time period between submission of application and the decision to grant or deny the loan, (v) a list of the applications approved and the applications denied and the reasons for such denials, and (vi) for each project, the location by street address and municipality; and

(C) A summary of the department’s efforts with regard to the dry cleaning grant program, established pursuant to section 12-263m, including, but not limited to, (i) information as to the number of applications received, (ii) the number and amounts of grants made since the inception of the program, (iii) the names of the applicants, (iv) the time period between submission of application and the decision to grant or deny the loan, (v) which applications were approved and which applications were denied and the reasons for any denials, and (vi) a recommendation as to whether the surcharge and grant program established pursuant to section 12-263m should continue.

(9) The following information concerning enterprise zones designated under section 32-70:

(A) A statement of the current goals for enterprise zones;

(B) A statement of the current performance standards to measure the progress of municipalities that have enterprise zones in attaining the goals for such zones;

(C) A report from each municipality that has an enterprise zone, which evaluates the progress of the municipality in meeting the performance standards established under section 32-70a; and

(D) An assessment of the performance of each enterprise zone based on information collected under subparagraph (C) of this subdivision.

(10) With regard to the grant program designated pursuant to sections 32-324a to 32-324e, inclusive, an assessment of program performance.

(11) With regard to the fuel diversification program designated pursuant to section 32-324g, an assessment of program performance.

(12) An assessment of the performance of the Connecticut qualified biodiesel producer incentive account grant program established pursuant to sections 32-324a to 32-324e, inclusive.

(13) An assessment of the performance of the fuel diversification grant program established pursuant to section 32-324g.

(14) A summary of the total social and economic impact of the department’s efforts and activities in the areas of economic, community and housing development, and an assessment of the department’s performance in terms of meeting its stated goals and objectives.

(15) With regard to the Connecticut Credit Consortium established pursuant to section 32-9yy, a summary of the activity of such program, including, but not limited to, the number of loans and lines of credit applied for and approved, the size of the businesses, the amount of the loans or lines of credit, and the amount repaid to date.

(16) With regard to the office of the permit ombudsman, established pursuant to section 32-726:

(A) The names of applicants for expedited review;

(B) The date of request for expedited review;

(C) The basis upon which the applicant claimed eligibility for expedited review;

(D) State agencies that participated in the permit review process;

(E) The dates on which the permit was granted or denied via the expedited review process or the date the applicant was determined not to be eligible for expedited review; and

(F) If applicable, the reason the applicant was determined not to be eligible for the expedited review process.

(17) With regard to the Small Business Express program established pursuant to section 32-7g, data on (A) the number of small businesses that applied to the Small Business Express program, (B) the number of small businesses that received assistance under said program and the general categories of such businesses, (C) the amounts and types of assistance provided, (D) the total number of jobs on the date of application and the number proposed to be created or retained, and (E) the most recent employment figures of the small businesses receiving assistance.

(18) With regard to airport development zones established pursuant to section 32-75d, a summary of the economic and cost benefits of each zone and, in consultation with the Connecticut Airport Authority, any recommended revisions to any such zones.

(b) Any annual report that is required from the department by any provision of the general statutes shall be incorporated into the annual report provided pursuant to subsection (a) of this section.

(P.A. 05-191, S. 1; P.A. 06-184, S. 2; 06-196, S. 265; P.A. 07-171, S. 1; P.A. 09-233, S. 1; 09-234, S. 8; P.A. 10-75, S. 31; 10-158, S. 12; Oct. Sp. Sess. P.A. 11-1, S. 3; P.A. 13-234, S. 54; 13-308, S. 22.)

History: P.A. 06-184 amended Subdiv. (8) by making a technical change and adding reference to Office of Brownfield Remediation and Development and summary requirement re “tracking of all funds administered through or by said office” and made technical changes in Subdiv. (12)(B), effective July 1, 2006; P.A. 06-196 made technical changes in Subdiv. (12)(B), effective June 7, 2006; P.A. 07-171 designated existing provisions as Subsec. (a), amended Subsec. (a) by deleting “at application” in Subdiv. (3)(B)(iv), requiring notice of amount of bond funds expended in Subdiv. (7), adding Subdiv. (8)(C) re information on dry cleaning grant program, adding new Subdiv. (10)(B) re assessment of rental assistance needs, adding new Subdiv. (14) re Housing Trust Fund and making technical changes, and added Subsec. (b) re inclusion of all required department reports in annual report; P.A. 09-233 amended Subsec. (a) by adding new Subdiv. (1)(G) re Connecticut’s competitiveness as a place for business, redesignating existing Subdiv. (1)(G) as Subdiv. (1)(H) and adding provisions, codified by the Revisors as Subdivs. (18) and (19), re biodiesel producer incentive account grant program and fuel diversification grant program, effective July 1, 2009; P.A. 09-234 amended Subsec. (a) by adding new Subdivs. (10) and (11) re qualified biodiesel grant and fuel diversification programs and redesignating existing Subdivs. (10) to (15) as Subdivs. (12) to (17), with existing Subdiv. (16) having been redesignated by the Revisors as Subdiv. (20), effective July 1, 2009; P.A. 10-75 added Subsec. (a)(21) re Connecticut Credit Consortium, effective July 1, 2010; P.A. 10-158 amended Subsec. (a) to add provisions, codified by the Revisors as Subdiv. (22), re office of permit ombudsman; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a) to add Subdivs. (23) re Small Business Express program and (24) re airport development zones, effective October 27, 2011; P.A. 13-234 amended Subsec. (a) by deleting former Subdivs. (12) to (17) re housing development and redesignating existing Subdivs. (18) to (24) as Subdivs. (12) to (18), effective July 1, 2013; P.A. 13-308 made a technical change in Subsec. (a)(8), effective July 1, 2013.



Section 32-1n - Reports re funding for economic and industry cluster initiatives.

Section 32-1n is repealed, effective July 1, 2011.

(P.A. 05-276, S. 1; P.A. 11-131, S. 5.)



Section 32-1o - State economic strategic plan.

(a) On or before July 1, 2015, and every four years thereafter, the Commissioner of Economic and Community Development, within available appropriations, shall prepare an economic development strategic plan for the state in consultation with the Secretary of the Office of Policy and Management, the Commissioners of Energy and Environmental Protection and Transportation, the Labor Commissioner, the chairperson of the Culture and Tourism Advisory Committee, the executive directors of the Connecticut Housing Finance Authority, Connecticut Innovations, Incorporated, and the Connecticut Health and Educational Facilities Authority, or their respective designees, and any other agencies the Commissioner of Economic and Community Development deems appropriate.

(b) In developing the plan, the Commissioner of Economic and Community Development shall:

(1) Ensure that the plan is consistent with (A) the text and locational guide map of the state plan of conservation and development adopted pursuant to chapter 297, and (B) the state’s consolidated plan for housing and community development prepared pursuant to section 8-37t;

(2) Consult regional councils of governments, regional planning organizations, regional economic development agencies, interested state and local officials, entities involved in economic and community development, stakeholders and business, economic, labor, community and housing organizations;

(3) Consider (A) regional economic, community and housing development plans, and (B) applicable state and local workforce investment strategies;

(4) Assess and evaluate the economic development challenges and opportunities of the state and against the economic development competitiveness of other states and regions; and

(5) Host regional forums to provide for public involvement in the planning process.

(c) The strategic plan required under this section shall include, but not be limited to, the following:

(1) A review and evaluation of the economy of the state. Such review and evaluation shall include, but not be limited to, a sectoral analysis, housing market and housing affordability analysis, labor market and labor quality analysis, demographic analysis and historic trend analysis and projections;

(2) A review and analysis of factors, issues and forces that impact or impede economic development and responsible growth in Connecticut and its constituent regions. Such factors, issues or forces shall include, but not be limited to, transportation, including, but not limited to, commuter transit, rail and barge freight, technology transfer, brownfield remediation and development, health care delivery and costs, early education, primary education, secondary and postsecondary education systems and student performance, business regulation, labor force quality and sustainability, social services costs and delivery systems, affordable and workforce housing cost and availability, land use policy, emergency preparedness, taxation, availability of capital and energy costs and supply;

(3) Identification and analysis of economic clusters that are growing or declining within the state;

(4) An analysis of targeted industry sectors in the state that (A) identifies those industry sectors that are of current or future importance to the growth of the state’s economy and to its global competitive position, (B) identifies what those industry sectors need for continued growth, and (C) identifies those industry sectors’ current and potential impediments to growth;

(5) A review and evaluation of the economic development structure in the state, including, but not limited to, (A) a review and analysis of the past and current economic, community and housing development structures, budgets and policies, efforts and responsibilities of its constituent parts in Connecticut, and (B) an analysis of the performance of the current economic, community and housing development structure, and its individual constituent parts, in meeting its statutory obligations, responsibilities and mandates and their impact on economic development and responsible growth in Connecticut;

(6) Establishment and articulation of a vision for Connecticut that identifies where the state should be in five, ten, fifteen and twenty years;

(7) Establishment of clear and measurable goals and objectives for the state and regions, to meet the short and long-term goals established under this section and provide clear steps and strategies to achieve said goals and objectives, including, but not limited to, the following: (A) The promotion of economic development and opportunity, (B) the fostering of effective transportation access and choice including the use of airports and ports for economic development, (C) enhancement and protection of the environment, (D) maximization of the effective development and use of the workforce consistent with applicable state or local workforce investment strategy, (E) promotion of the use of technology in economic development, including access to high-speed telecommunications, and (F) the balance of resources through sound management of physical development;

(8) Prioritization of goals and objectives established under this section;

(9) Establishment of relevant measures that clearly identify and quantify (A) whether a goal and objective is being met at the state, regional, local and private sector level, and (B) cause and effect relationships, and provide a clear and replicable measurement methodology;

(10) Recommendations on how the state can best achieve goals under the strategic plan and provide cost estimates for implementation of the plan and the projected return on investment for those areas;

(11) A review and evaluation of the operation and efficacy of the urban jobs program established pursuant to sections 32-9i to 32-9l, inclusive, enterprise zones established pursuant to section 32-70, railroad depot zones established pursuant to section 32-75a, qualified manufacturing plants designated pursuant to section 32-75c, entertainment districts established pursuant to section 32-76 and enterprise corridor zones established pursuant to section 32-80. The review and evaluation of enterprise zones shall include an analysis of enterprise zones that have been expanded to include an area in a contiguous municipality or in which there are base or plant closures;

(12) An assessment of program performance with regard to the development, research and economic assistance matching grant program established pursuant to section 32-345; and

(13) Any other responsible growth information that the commissioner deems appropriate.

(d) On or before July 1, 2009, and every five years thereafter, the Commissioner of Economic and Community Development shall submit an economic development strategic plan for the state to the Governor for approval. The Governor shall review and approve or disapprove such plan not more than sixty days after submission. The plan shall be effective upon approval by the Governor or sixty days after the date of submission.

(e) Upon approval, the commissioner shall submit the economic development strategic plan to the joint standing committees of the General Assembly having cognizance of matters relating to commerce, planning and development, appropriations and the budgets of state agencies and finance, revenue and bonding. Not later than thirty days after such submission, the commissioner shall post the plan on the web site of the Department of Economic and Community Development.

(f) The commissioner from time to time, may revise and update the strategic plan upon approval of the Governor. The commissioner shall post any such revisions on the web site of the Department of Economic and Community Development.

(P.A. 07-239, S. 4; P.A. 09-234, S. 2; P.A. 10-32, S. 107; P.A. 11-48, S. 96; 11-61, S. 28; 11-80, S. 86; 11-124, S. 8; 11-140, S. 23; June 12 Sp. Sess. P.A. 12-1, S. 157; P.A. 13-247, S. 71.)

History: P.A. 07-239 effective July 11, 2007; P.A. 09-234 amended Subsec. (c) by adding new Subdiv. (11) re review and evaluation of urban jobs program, enterprise zones, railroad depot zones, qualified manufacturing plants, entertainment districts and enterprise corridor zones, and redesignating existing Subdiv. (11) as Subdiv. (12), effective July 1, 2009; P.A. 10-32 made technical changes in Subsecs. (a), (b)(1) and (c)(1), (4) and (9), effective May 10, 2010; P.A. 11-48 amended Subsec. (a) by deleting references to executive director of Commission on Culture and Tourism and president of Office of Workforce Competitiveness and inserting reference to chairperson of Culture and Tourism Advisory Committee, effective July 1, 2011; P.A. 11-61 amended Subsec. (b)(1) to delete former Subpara. (C) re transportation strategy adopted pursuant to Sec. 13b-57g, effective July 1, 2011; P.A. 11-80 amended Subsec. (a) to replace “Commissioner of Environmental Protection” with “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 11-124 amended Subsec. (b)(1) by replacing “long-range state housing plan adopted” with “state’s consolidated plan for housing and community development prepared”; P.A. 11-140 amended Subsec. (c) by adding new Subdiv. (12) re development, research and economic assistance matching grant program and redesignating existing Subdiv. (12) as Subdiv. (13), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to delete “the Connecticut Development Authority”, effective July 1, 2012; P.A. 13-247 amended Subsec. (a) by replacing “2009” with “2015”, changing plan preparation from every 5 years to every 4 years and changing “economic strategic plan” to “economic development strategic plan”, effective July 1, 2013.



Section 32-1p - Powers and duties re digital media and motion picture activities. Annual report.

(a) With respect to digital media and motion picture activities, the Department of Economic and Community Development shall have the following powers and duties:

(1) To promote the use of Connecticut locations, structures, facilities and services for the production and postproduction of all digital media and motion pictures and other media-related products;

(2) To provide support services to visiting and in-state production companies, including assistance to digital media and motion picture producers in securing permits from state agencies, authorities or institutions or municipalities or other political subdivisions of the state;

(3) To develop and update a resource library concerning the many possible state sites which are suitable for production;

(4) To develop and update a production manual of available digital media and motion picture production facilities and services in the state;

(5) To conduct and attend trade shows and production workshops to promote Connecticut locations and facilities;

(6) To prepare an explanatory guide showing the impact of relevant state and municipal tax statutes, regulations and administrative opinions on typical production activities and to implement the tax credits provided for in sections 12-217jj, 12-217kk and 12-217ll;

(7) To formulate and propose guidelines for state agencies for a “one stop permitting” process for matters, including, but not limited to, the use of state roads and highways, the use of state-owned real or personal property for production activities and the conduct of regulated activities, and to hold workshops to assist state agencies in implementing such process;

(8) To formulate and recommend to municipalities model local ordinances and forms to assist production activities, including, but not limited to, “one stop permitting” of digital media and motion picture and other production activity to be conducted in a municipality, and to hold workshops to assist municipalities in implementing such ordinances;

(9) To accept any funds, gifts, donations, bequests or grants of funds from private and public sources for the purposes of this section;

(10) To request and obtain from any state agency, authority or institution or any municipality or other political subdivision of the state such assistance and data as will enable the department to carry out the purposes of this section;

(11) To assist and promote cooperation among all segments of management and labor that are engaged in digital media and motion pictures; and

(12) To take any other administrative action which may improve the position of the state’s digital media and motion picture production industries in national and international markets.

(b) On or before January 1, 2010, and annually thereafter, the Department of Economic and Community Development shall submit to the joint standing committees of the General Assembly having cognizance of matters relating to commerce and finance, revenue and bonding, in accordance with section 11-4a, a report on the activities of the department under this section and the estimated direct and indirect economic impact of all digital media, motion pictures and related production activity in the state, during the preceding calendar year. Each such report shall include, but not be limited to, an analysis of the use of the film production tax credit established under section 12-217jj, the entertainment industry infrastructure tax credit established under section 12-217kk and the digital animation production tax credit established under section 12-217ll, and shall include a description of each production or project for which a tax credit has been issued, the amount of any such tax credit and the total amount of production expenses or costs incurred in the state by the taxpayer who was issued such a tax credit and any other information that may be requested by a chairperson of the joint standing committees of the General Assembly having cognizance of matters relating to commerce and finance, revenue and bonding.

(June Sp. Sess. P.A. 09-3, S. 100.)

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009.



Section 32-1q - Notification to department of digital media or motion picture-related requests for proposals issued by a state agency.

Notwithstanding any provision of the general statutes, each state agency, department or institution issuing a request for proposals for any digital media, motion picture or related production activity shall, at the time of such issuance, transmit a copy of such request for proposals to the Department of Economic and Community Development. Said department shall notify the executive head of each state agency of the requirements of this section.

(June Sp. Sess. P.A. 09-3, S. 101.)

History: June Sp. Sess. P.A. 09-3 effective September 9, 2009.



Section 32-1r - Report on business tax credit and abatement programs.

(a) Notwithstanding the provisions of subsection (b) of section 32-1m, on or before January 1, 2011, and every three years thereafter, the Commissioner of Economic and Community Development, in consultation with the Commissioner of Revenue Services, shall prepare a report with regard to any tax credit or abatement program enacted for the purpose of recruitment or retention of businesses. The report shall include, but need not be limited to:

(1) A baseline assessment of the tax credit and abatement programs enacted to encourage business growth in the state, including the number of aggregate jobs associated with taxpayers eligible for such tax credits or abatements and the aggregate annual revenue that such taxpayers generate for the state through the direct taxes applied to them and through their support of the state’s economy through employment and other activities;

(2) A listing, by program, of the amount of tax credits and abatements approved by the state during the preceding calendar year;

(3) A summary and evaluation of all tax credit programs administered by the Department of Economic and Community Development. Such summary and evaluation shall include, but need not be limited to, for each tax credit program: (A) An assessment of the intended statutory and programmatic goals of the tax credit; (B) the number of taxpayers granted tax credits under the program during the previous twelve-month period; (C) the value of the tax credits granted, listed by the North American Industrial Classification System code associated with the taxpayers receiving such credits; (D) the value of the tax credits actually claimed and the value of the tax credits carried forward, listed by the North American Industrial Classification System code associated with the taxpayers claiming or carrying forward the credits; (E) an assessment and five-year projection of the potential impact on the state’s revenue stream from carry forwards allowed under such tax credit program; (F) an analysis of the economic impact of the tax credit program and whether the statutory and programmatic goals are being met, with obstacles to such goals identified, if possible; (G) the type and value of tax credits assigned and a summary by North American Industrial Classification System codes of taxpayers to which such credits are assigned; (H) a cost-benefit analysis of the revenue foregone by allowing a tax credit, as compared to the economic impact of such credit; (I) the cost to the state to administer the tax credit program, and a comparison between such cost and the net revenue generated to the state by each such program; (J) the average and aggregate administrative and compliance cost, to taxpayers, to comply with the requirements of the tax credit program; and (K) a recommendation as to whether the tax credit program should be continued, modified or repealed, the basis for such recommendation and the expected impact of such recommendation on the state’s economy;

(4) (A) An assessment of the fairness, performance, burden, tax incidence and economic impact of the state’s corporation business tax and taxes on domestic and foreign insurance companies pursuant to chapter 207; (B) the cost to the state to administer the state’s corporation business tax and taxes on domestic and foreign insurance companies pursuant to chapter 207, and a comparison between such costs and the net revenue generated to the state by such taxes, and (C) the average and aggregate administrative and compliance costs to taxpayers associated with such taxes; and

(5) The methodology and assumptions used in carrying out the assessments, projections and analyses required pursuant to subdivisions (1), (3) and (4) of this subsection.

(b) The Commissioner of Economic and Community Development shall submit the reports required pursuant to this section, in accordance with section 11-4a, to the Governor, the Secretary of the Office of Policy and Management, and to the joint standing committees of the General Assembly having cognizance of matters relating to appropriations, finance and commerce.

(June Sp. Sess. P.A. 10-1, S. 27.)

History: June Sp. Sess. P.A. 10-1 effective July 1, 2010.



Section 32-1s - Powers and duties re culture and tourism.

(a) On and after July 1, 2011, the Department of Economic and Community Development shall assume all responsibilities of the Connecticut Commission on Culture and Tourism pursuant to any provision of the general statutes. The transfer of functions, powers, duties, personnel and obligations, including, but not limited to, contract obligations, the continuance of orders and regulations, the effect upon pending actions and proceedings, the completion of unfinished business, and the transfer of records and property between the Connecticut Commission on Culture and Tourism, as said department existed immediately prior to July 1, 2011, and the Department of Economic and Community Development shall be governed by the provisions of sections 4-38d, 4-38e and 4-39.

(b) Any order or regulation of the Connecticut Commission on Culture and Tourism, which is in force on July 1, 2011, shall continue in force and effect as an order or regulation of the Department of Economic and Community Development until amended, repealed or superseded pursuant to law. Where any order or regulation of said commission or said department conflicts, the Commissioner of Economic and Community Development may implement policies and procedures consistent with the provisions of this section and sections 3-110f, 3-110h, 3-110i, 4-9a, 4-66aa, 4-89, 4b-53, 4b-60, 4b-64, 4b-66a, 5-198, 7-147a, 7-147b, 7-147c, 7-147j, 7-147p, 7-147q, 7-147y, 8-37lll, 10-382, 10-384, 10-385, 10-386, 10-387, 10-388, 10-389, 10-391, 10-392, 10-393, 10-394, 10-395, 10-396, 10-397, 10-397a, 10-399, 10-400, 10-401, 10-402, 10-403, 10-404, 10-405, 10-406, 10-408, 10-409, 10-410, 10-411, 10-412, 10-413, 10-414, 10-415, 10-416, 10-416a, 10-416b, 10-425, 10a-111a, 10a-112, 10a-112b, 10a-112g, 11-6a, 12-376d, 13a-252, 19a-315b, 19a-315c, 22a-1d, 22a-19b, 22a-27s, 29-259, 32-6a, 32-11a and 32-35 while in the process of adopting the policy or procedure in regulation form, provided notice of intention to adopt regulations is printed in the Connecticut Law Journal not later than twenty days after implementation. The policy or procedure shall be valid until the time final regulations are effective.

(P.A. 11-48, S. 78; P.A. 13-299, S. 23.)

History: P.A. 11-48 effective July 1, 2011; P.A. 13-299 deleted former Subsecs. (b) and (c) re substitution of terms for Connecticut Commission on Culture and Tourism, redesignated existing Subsec. (d) as Subsec. (b) and amended same to delete reference to Secs. 25-102qq and 25-109q and deleted former Subsec. (e) re the Legislative Commissioners’ Office to make necessary technical changes, effective July 1, 2013.



Section 32-1t - Registry of small business concerns owned and controlled by veterans. Annual report.

(a) The Department of Economic and Community Development shall, within available resources, establish and maintain a registry of data pertaining to small business concerns owned and controlled by veterans and small business concerns owned and controlled by service-disabled veterans that maintain their principal place of business in this state. Such registry shall include, but not be limited to, the names of the veteran or veterans who own and control each such business concern, the location of such business and the type of business in which each such business concern engages. The department shall request this information annually from the United States Department of Veterans Affairs and any other appropriate state or federal agency. For purposes of this section, “small business concern owned and controlled by veterans” and “small business concern owned and controlled by service-disabled veterans” shall have the same meanings as provided in 15 USC 632(q), as amended from time to time.

(b) The Department of Economic and Community Development shall submit an annual report to the joint standing committee of the General Assembly having cognizance of matters relating to military and veterans’ affairs, in accordance with the provisions of section 11-4a, that includes an accounting, based on information contained in the registry described in subsection (a) of this section, of the number of small business concerns owned and controlled by veterans and small business concerns owned and controlled by service-disabled veterans that maintain their principal place of business in the state.

(P.A. 13-247, S. 134.)

History: P.A. 13-247 effective June 19, 2013.



Section 32-2 and 32-2a - Expenses; director. Bonding of commission members and employees.

Sections 32-2 and 32-2a are repealed.

(1949 Rev., S. 3537; 1972, P.A. 195, S. 12, 15; June, 1972, P.A. 1, S. 14; P.A. 73-599, S. 39; P.A. 74-338, S. 62, 94.)



Section 32-3 - Duties of department; Connecticut Innovations, Incorporated.

(a) The department shall:

(1) Study and investigate conditions affecting Connecticut industry, business, commerce, agriculture and recreational and residential facilities and prepare and recommend plans for and promote and encourage the preservation, expansion and development of such industry, business, commerce, agriculture and recreational and residential facilities within and without the state;

(2) Prepare and recommend plans for and promote and encourage the location and development of new industry, business, commerce, agriculture and recreational and residential facilities in the state;

(3) Collect, compile and disseminate information relative to the natural and economic resources of the state;

(4) Cooperate with promotional, planning and research groups and associations, with agencies of the state and its political subdivisions and with agencies of the federal government and other states, in the execution of its duties;

(5) Furnish technical, secretarial and clerical assistance to organizations when it deems that the giving of such assistance will promote the objects of this chapter.

(b) Each officer, board, commission or department of the state government shall assist said department and the corporation in the performance of their duties, and the department and the corporation shall have access to all available information collected by any state agency. The department and the corporation shall assist, as appropriate, other state agencies in their duties upon request and shall make available to them all information collected by them.

(1949 Rev., S. 3538; 1953, S. 1893d; February, 1965, P.A. 492, S. 1; 1972, P.A. 195, S. 16; P.A. 73-599, S. 19; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: 1965 act required commission to prepare and recommend plans to promote and encourage established business and to promote and encourage new business, etc. and required commission to assist other state agencies and make information available to them; 1972 act required commission to carry out provisions of industrial assistance act; P.A. 73-599 replaced Connecticut development commission with department of commerce and Connecticut development authority and divided section into Subsecs., redesignating Subdivs. with numeric indicators accordingly; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation” in Subsec. (b), effective July 1, 2012.



Section 32-3a, 32-3b and 32-4 - Industrial modernization program; advisory committee. Advisory Committee on High Unemployment Areas; appointment; duties. Meetings; regulations; reports; audits.

Sections 32-3a, 32-3b and 32-4 are repealed.

(1949 Rev., S. 3539; September, 1957, P.A. 11, S. 13; 1972, P.A. 195, S. 17; 224, S. 1–3; P.A. 73-177, S. 3, 4; 73-599, S. 39; P.A. 75-542, S. 1, 2; P.A. 77-614, S. 284, 609, 610; P.A. 83-487, S. 32, 33.)



Section 32-4a - Assistance to Connecticut Economic Resource Center, Incorporated.

Section 32-4a is repealed, effective May 7, 2008.

(P.A. 93-382, S. 54, 69; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 08-34, S. 5.)



Section 32-4b - State Economic Development Advisory Board.

Section 32-4b is repealed, effective July 1, 2011.

(P.A. 93-382, S. 55, 69; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-131, S. 5.)



Section 32-4e - “Economic cluster” defined.

As used in section 32-4h, “economic cluster” means a grouping of industries linked together through customer, supplier or other relationships.

(P.A. 96-252, S. 1, 8; P.A. 11-131, S. 4.)

History: P.A. 96-252 effective July 1, 1996; P.A. 11-131 removed reference to Secs. 32-4f and 32-4g, effective July 1, 2011.



Section 32-4f - (Formerly Sec. 4-70d). Connecticut Economic Conference Board. Economic cluster conference and report.

Section 32-4f is repealed, effective July 1, 2011.

(June Sp. Sess. P.A. 91-3, S. 130, 168; P.A. 92-44, S. 1, 2; 92-65, S. 1, 2; P.A. 93-196, S. 1, 3; 93-210, S. 2, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-252, S. 2, 8; P.A. 97-238, S. 6; P.A. 11-48, S. 285; 11-131, S. 5.)



Section 32-4g - Economic cluster report by the Commissioner of Economic and Community Development.

Section 32-4g is repealed, effective October 1, 2005.

(P.A. 96-252, S. 3, 8; P.A. 05-191, S. 12.)



Section 32-4h - Economic cluster bond funds report.

Not later than August 1, 1997, and annually thereafter, the chairperson of the board of directors of Connecticut Innovations, Incorporated shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to the Department of Economic and Community Development, in accordance with the provisions of section 11-4a, which details the amount of bond funds expended during the previous fiscal year on each economic cluster in the state by the quasi-public agency administered by such chairperson.

(P.A. 96-252, S. 4, 8; P.A. 07-171, S. 5; June 12 Sp. Sess. P.A. 12-1, S. 158.)

History: P.A. 96-252 effective July 1, 1996; P.A. 07-171 removed Commissioner of Economic and Community Development as entity responsible for report; June 12 Sp. Sess. P.A. 12-1 deleted “the chairperson of the board of directors of the Connecticut Development Authority and”, effective July 1, 2012.



Section 32-4i - Learn Here, Live Here program.

(a) The Commissioner of Economic and Community Development, in consultation with the Commissioner of Revenue Services and the president of the Board of Regents for Higher Education, may establish the Learn Here, Live Here program. Such program may provide an incentive for graduates of a public institution of higher education, private university or college, or health care training school in this state, or graduates from a technical high school, to buy a first home in the state. Persons who graduate on or after January 1, 2014, from such institutions, universities, colleges or schools may have their income tax liability, up to a maximum of two thousand five hundred dollars annually, segregated into the Connecticut first-time homebuyers account established pursuant to section 32-4j, provided not more than one million dollars from all program participants may be so segregated in any calendar year. After a period not exceeding ten years after graduation, any amounts so segregated may be withdrawn by a participant for the purchase of a first home in the state. The Commissioner of Economic and Community Development may make payments in accordance with this section from said fund to the participants. For the purposes of this section, “health care training school” means a medical or dental school, chiropractic college, school or college of optometry, school or college of chiropody or podiatry, school of occupational therapy, hospital-based occupational school, school or college of natureopathy, school of dental hygiene, school of physical therapy or any other school or institution giving instruction in the healing arts.

(b) (1) After a period not exceeding ten years after the date of graduation, a participant in the program established pursuant to subsection (a) of this section may apply to the Commissioner of Economic and Community Development for a payment to be issued, on behalf of such participant, and used as the down payment on a house, which must be the first house such participant has bought, either singly or jointly. Such payment may be in an amount equal to the amount of segregated funds deposited on behalf of such participant. If the payment is less than such amount, any excess amount shall be deposited in the General Fund.

(2) If a participant ceases to live in the state at any time up to one year after such date, such participant shall repay one hundred per cent of the amount paid out. If a participant ceases to live in the state at any time up to two years after such date, such participant shall repay eighty per cent of the amount paid out. If a participant ceases to live in the state at any time up to three years after such date, such participant shall repay sixty per cent of the amount paid out. If a participant ceases to live in the state at any time up to four years after such date, such participant shall repay forty per cent of the amount paid out. If a participant ceases to live in the state at any time up to five years after such date, such participant shall repay twenty per cent of the amount paid out. After five years, there is no repayment obligation. Any amounts repaid under this subdivision shall be deposited in the General Fund.

(c) On or before December 1, 2012, the Commissioner of Economic and Community Development may develop, within available appropriations, a comprehensive public education program to educate recent graduates of a public institution of higher education, private university or college, or health care training school in the state, or of a technical high school, about the program established under this section for first-time home buyers. The public education program shall include, but not be limited to, information concerning life-time savings plans and information on the purchase of a home. If the commissioner develops such public education program, the department shall begin to implement such program not later than January 1, 2014.

(P.A. 11-48, S. 285; 11-140, S. 30; P.A. 12-75, S. 1; 12-116, S. 87.)

History: P.A. 11-140 effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education”, effective July 1, 2011; P.A. 12-75 added “private university or college, or health care training school” and deleted “who qualified as in-state students and paid the in-state tuition rate” in Subsecs. (a) and (c) and, in Subsec. (a), defined “health care training school” and made conforming changes, effective June 6, 2012; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.



Section 32-4j - Connecticut first-time homebuyers account.

There is established a Connecticut first-time homebuyers account which shall be a separate, nonlapsing account within the General Fund. Funds segregated by the Commissioner of Revenue Services, pursuant to section 32-4k, shall be deposited in the account. An amount equal to the amount deposited in the account shall be available to the Commissioner of Economic and Community Development for payments to participants in the program established pursuant to section 32-4i. The State Treasurer shall invest the proceeds of the account, and investment earnings, after paying any costs incurred by the State Treasurer in administering the account, shall be credited to the General Fund. On or before September 1, 2014, and annually thereafter, the State Treasurer shall notify the Commissioner of Economic and Community Development of the total amount deposited in the account. Any funds segregated on behalf of a participant that are not used for the purchase of a first home shall be transferred to the General Fund.

(P.A. 11-140, S. 31.)

History: P.A. 11-140 effective July 1, 2011.



Section 32-4k - Learn Here, Live Here program. Segregation of income taxes.

As part of the Learn Here, Live Here program established pursuant to section 32-4i, for taxable years commencing on or after January 1, 2014, the Commissioner of Revenue Services shall segregate the income taxes paid by a participant in said program during a period not exceeding ten taxable years following the year of graduation. Upon the request of such participant, the commissioner shall segregate an annual amount of such tax liability, up to a maximum of two thousand five hundred dollars per year. The total amount segregated for all program participants shall not exceed one million dollars in any calendar year. The commissioner shall deposit such segregated amounts into the Connecticut first-time homebuyers account established pursuant to section 32-4j.

(P.A. 11-140, S. 32.)

History: P.A. 11-140 effective July 1, 2011.



Section 32-4l - First five plus program.

(a)(1) The Department of Economic and Community Development shall establish a first five plus program to encourage business expansion and job creation. As part of said program, the department may provide substantial financial assistance to up to fifteen eligible business development projects by June 30, 2015.

(2) A business development project eligible for financial assistance under the first five plus program shall commit, in the manner prescribed by the Commissioner of Economic and Community Development, to (A) create not less than two hundred new jobs within twenty-four months from the date such application is approved; or (B) invest not less than twenty-five million dollars and create not less than two hundred new jobs not later than five years after the date such application is approved.

(3) The Commissioner of Economic and Community Development may give preference to a business development project that (A) involves the relocation of an out-of-state or international manufacturer or corporate headquarters, (B) involves the relocation of jobs that are outside the United States to the state, or (C) is a redevelopment project if the commissioner believes such redevelopment project will create jobs sooner than the schedule set forth in subdivision (2) of this subsection.

(4) The Commissioner of Economic and Community Development may, in awarding financial assistance to an eligible business development project, work with Connecticut Innovations, Incorporated, to secure financing for such project.

(5) The Commissioner of Economic and Community Development shall certify to the Governor for his or her approval that a business development project applicant has satisfied all the eligibility criteria in the program. Financial assistance awarded through the first five plus program shall be with the written consent of the Governor.

(b) Financial assistance for the first five plus program for eligible business development projects shall be exempt from the provisions of subsection (c) of section 32-223, section 32-462, subsection (q) of section 32-9t and, at the commissioner’s discretion, section 12-211a for the fiscal years ending June 30, 2012, June 30, 2013, June 30, 2014, and June 30, 2015.

(c) The commissioner may take such action as the commissioner deems necessary or appropriate to enforce such commitment, including, but not limited to, establishing terms and conditions for the repayment of any financial assistance awarded pursuant to the provisions of this section.

(d) On or before September 1, 2013, January 1, 2014, September 1, 2014, January 1, 2015, and September 1, 2015, the Commissioner of Economic and Community Development shall report in accordance with the provisions of section 11-4a to the joint standing committees of the General Assembly having cognizance of matters relating to commerce and finance, revenue and bonding on the projects funded through the first five plus program, the number of jobs created and the impact on the economy of this state.

(P.A. 11-86, S. 1; Oct. Sp. Sess. P.A. 11-1, S. 38; June 12 Sp. Sess. P.A. 12-1, S. 209; P.A. 13-247, S. 132.)

History: P.A. 11-86 effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 changed “first five program” to “first five plus program”, amended Subsec. (a) to increase number of eligible business development projects from 5 to 10 and specify that up to 10 projects would be provided assistance in fiscal year ending June 30, 2012, and up to 5 projects in fiscal year ending June 30, 2013, in Subdiv. (1) and to add Subpara. (A) re relocation of out-of-state or international manufacturers and corporate headquarters and designate provision re redevelopment project as Subpara. (B) in Subdiv. (3), and amended Subsec. (d) to require additional report on or before September 1, 2012, effective October 27, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing provision re ten eligible business development projects in fiscal year ending June 30, 2012, and five such projects in fiscal year ending June 30, 2013, with provision re fifteen such projects by June 30, 2013, in Subdiv. (1), making a technical change in Subdiv. (2)(B), adding new Subpara. (B) re relocation of jobs outside the U.S. and redesignating existing Subpara. (B) as Subpara. (C) in Subdiv (3), and deleting reference to Connecticut Development Authority in Subdiv. (4), effective June 15, 2012; P.A. 13-247 amended Subsec. (a)(1) to replace “2013” with “2015” and made conforming and technical changes in Subsecs. (b) and (d), effective July 1, 2013.



Section 32-5 - Receipts.

The department is authorized to receive and to pay over to the State Treasurer any moneys from any source, including contributions made for the purposes of said department by individuals, corporations or associations, or any amounts from the sale of any printed matter or other material. Such receipts when so turned over to the State Treasurer shall become part of the General Fund of the state, provided any such contributions shall be deemed to be appropriated for the purposes designated by the contributors and shall be allotted in accordance with law. The department is further empowered to enter into a contract or contracts from time to time for the purposes of this chapter, such obligations to be met from any appropriation or other funds made available to it, as herein provided. No provision of this chapter shall be construed to restrict or prohibit the department from receiving or accepting funds from any source, including funds from federal, state or municipal governments or from private sources, for any of the purposes, or activities related thereto, of this chapter.

(1949 Rev., S. 3540; 1959, P.A. 355, S. 1; February, 1965, P.A. 232, S. 1; 492, S. 2; P.A. 73-599, S. 20.)

History: 1959 act removed power of commission to expend receipts and provided for appropriation of contributions and allotment in accordance with law; 1965 acts specified commission’s right to receive and accept funds from any source; P.A. 73-599 replaced Connecticut development commission with department of commerce, here referred to simply as “department”, (P.A. 77-614 replaced commerce department with department of economic development).

See Sec. 32-8 re administration of federal funds.



Section 32-5a - Conditions re relocation of certain businesses which received state financial assistance.

The Commissioner of Economic and Community Development and the board of directors of Connecticut Innovations, Incorporated shall require, as a condition of any financial assistance provided on and after June 23, 1993, under any program administered by the Department of Economic and Community Development or such corporation to any business organization, that such business organization: (1) Shall not relocate outside of the state for ten years after receiving such assistance or during the term of a loan or loan guarantee, whichever is longer, unless the full amount of the assistance is repaid to the state and a penalty equal to five per cent of the total assistance received is paid to the state, except that this subdivision shall not be applicable to financial assistance by the corporation in the form of an equity investment or other financial assistance, including a convertible or seed loan, with predominantly equity characteristics, and (2) shall, if the business organization relocates within the state during such period, offer employment at the new location to its employees from the original location if such employment is available. For the purposes of subdivision (1) of this section, the value of a guarantee shall be equal to the amount of the state’s liability under the guarantee. As used in this section, “relocate” means the physical transfer of the operations of a business in its entirety or of any division of a business which independently receives any financial assistance from the state from the location such business or division occupied at the time it accepted the financial assistance to another location. Notwithstanding the provisions of this section, the Commissioner of Economic and Community Development shall adopt regulations in accordance with chapter 54 to establish the terms and conditions of repayment, including specifying the conditions under which repayment may be deferred, following a determination by the commissioner of a legitimate hardship.

(P.A. 88-146; P.A. 93-218, S. 1, 4; 93-360, S. 14, 19; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 171.)

History: P.A. 93-218 applied requirements of the section to any financial assistance, instead of loans and grants only, provided by Connecticut development authority and Connecticut Innovations, Incorporated, as well as commissioner of economic development, to any business organization instead of only those with twenty-five or more employees, extended period of time for condition on not relocating out of state from 3 to 10 years, imposed penalty on relocating during such period and added provision specifying value of a guarantee for purposes of Subdiv. (1), effective June 23, 1993; P.A. 93-360 exempted financial assistance provided by Connecticut Innovations, Incorporated from requirements of the section, effective June 14, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; June 12 Sp. Sess. P.A. 12-1 replaced “Connecticut Development Authority” with “Connecticut Innovations, Incorporated” and “authority” with “corporation”, and added exception in Subdiv. (1) re financial assistance by the corporation, effective July 1, 2012.



Section 32-5b - Deadlines for approval or disapproval of applications for financial assistance.

Not later than July 1, 1996, the Commissioner of Economic and Community Development shall adopt regulations in accordance with the provisions of chapter 54, establishing deadlines for the approval or disapproval of applications for financial assistance by the Department of Economic and Community Development.

(P.A. 95-249, S. 1, 4; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-249 effective July 1, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-5c - Preference for prequalified contractors and subcontractors for bond guaranty program.

The Commissioner of Economic and Community Development shall give priority to any contractor or substantial subcontractor who is prequalified under section 4a-100 for participation in the Department of Economic and Community Development’s bond guaranty program under public act 79-607*.

(P.A. 13-304, S. 3.)

*Note: Public act 79-607 is entitled “An Act Concerning Urban Action and Establishing a State Historic Preservation Board”. (See Reference Table captioned “Public Acts of 1979” in Volume 16 of the General Statutes of Connecticut, revised to January 1, 2013, which lists the sections amended, created or repealed by the act.)



Section 32-6 - Connecticut building at Eastern States Exposition.

(a) The management and control of the operation and affairs of the Connecticut building at the Eastern States Exposition at West Springfield shall be in the charge of the Department of Economic and Community Development. Maintenance of the land and building shall be the responsibility of the Department of Administrative Services. Coverage by fire and casualty insurance shall be the responsibility of the Comptroller. The building and land shall be used by the Department of Economic and Community Development, in cooperation with public and private agencies, to conduct an educational exhibit which will promote the agricultural, industrial, recreational and other physical and natural resources of this state.

(b) (1) There is established an account to be known as the Connecticut Eastern States Exposition account. The account shall contain any moneys required by law to be deposited in the account and shall be a separate, nonlapsing account of the General Fund. Investment earnings credited to the account shall become part of the assets of the account. Any balance remaining in said account at the end of any fiscal year shall be carried forward in the account for the next fiscal year.

(2) There shall be deposited in the Connecticut Eastern States Exposition account any proceeds realized by the state from activities pursuant to this section.

(3) Amounts in the Connecticut Eastern States Exposition account shall be available to fund the cost of any activities of the Department of Economic and Community Development pursuant to this section, including administrative costs related to such activities.

(1949 Rev., S. 3541; 1949, 1953, S. 1894d; P.A. 73-599, S. 21; P.A. 77-614, S. 284, 610; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 18 Sp. Sess. P.A. 97-11, S. 32, 65; P.A. 11-51, S. 44.)

History: P.A. 73-599 replaced Connecticut development commission with department of commerce; P.A. 77-614 replaced department of commerce with department of economic development, effective January 1, 1979; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; June 18 Sp. Sess. P.A. 97-11 designated existing provisions as Subsec. (a), amended Subsec. (a) by making Public Works Department responsible for maintenance of the Connecticut building and land and by making technical changes, and added new Subsec. (b) establishing the Connecticut Eastern States Exposition account, effective July 1, 1997; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (a), effective July 1, 2011.



Section 32-6a - Committee for the Restoration of Historic Assets in Connecticut. Grants. Eligibility of greenways projects. Regulations. “Historical asset” defined.

(a) For the purposes of encouraging quality tourism and contributing to an overall historic preservation program, there is established a Committee for the Restoration of Historic Assets in Connecticut which shall consist of the Commissioner of Economic and Community Development, the chairman of the Governor’s Vacation Council, the chairperson of the Culture and Tourism Advisory Committee and two public members appointed by the Governor on or before December 1, 1977, for a term to expire on February 1, 1979. Thereafter, terms of members appointed to succeed those whose terms expire shall be for two years and until successors are appointed. The Commissioner of Economic and Community Development may provide grants or loans as approved by the committee for projects of historic preservation and restoration from the Restoration of Historic Assets in Connecticut Fund established with the proceeds of the bonds issued pursuant to subdivision (2) of subsection (g) of section 2 of special act 77-47. For the purposes of this section, “historical asset” means any building, structure, object or site that is significant in American history, architecture, archaeology or culture or property used in connection therewith. Such grants and loans may be used, in part, for the installation or restoration of supportive improvements. Supportive improvements may include, but shall not be limited to, parking lots, office space, sanitary facilities, utilities necessary to make a building functional, information booths, provisions for the handicapped, improvements necessary to bring such asset into conformance with local ordinances, or any other improvements necessary to return the property to a state of utility, provided that any such supportive improvement shall not alter, destroy or detract from the distinctive historical, aesthetic, archaeological, architectural, cultural or stylistic qualities or characteristics of the historic asset or its environment. The Commissioner of Economic and Community Development with the advice and consent of the committee shall promulgate such regulations as may be necessary to carry out the provisions of this section.

(b) The Commissioner of Economic and Community Development may provide grants to develop greenways from the Restoration of Historic Assets in Connecticut Fund established with the proceeds of the bonds issued pursuant to subdivision (2) of subsection (g) of section 2 of special act 77-47. Grants may be made to municipalities and other organizations to develop greenways, including, but not limited to, transportation-related greenways supported by the federal Transportation Equity Act for the 21st Century, as amended from time to time. The amount of any grant shall be as follows: (1) For transportation greenways projects that are part of interstate greenways, not more than twenty per cent of the project cost; (2) for transportation greenways projects that are local spurs from interstate greenways or that are intertown greenways projects, not more than ten per cent of the project cost; and (3) for greenways that are not transportation greenways, not more than half of the capital costs of the project.

(S.A. 77-47, S. 8, 65; P.A. 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-338, S. 1, 2; P.A. 95-250, S. 1; 95-335, S. 4, 26; P.A. 96-211, S. 1, 5, 6; P.A. 00-148, S. 16; June 30 Sp. Sess. P.A. 03-6, S. 210(e); P.A. 04-20, S. 3; 04-205, S. 5; May Sp. Sess. P.A. 04-2, S. 30; P.A. 11-48, S. 173.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of commerce with commissioner of economic development, effective January 1, 1979; P.A. 79-338 defined “historical asset”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-335 added Subsec. (b) making greenways projects eligible for grants and designated existing provisions as Subsec. (a), effective July 1, 1995; P.A. 00-148 amended Subsec. (b) by changing “Intermodal Surface Transportation Efficiency Act of 1991” to “Transportation Equity Act for the 21st Century”; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-20 replaced the Historical Commission with the Connecticut Commission on Arts, Tourism, Culture, History and Film, effective August 20, 2003; P.A. 04-205, effective June 3, 2004, and May Sp. Sess. P.A. 04-2, effective May 12, 2004, both replaced Connecticut Commission on Arts, Tourism, Culture, History and Film with Connecticut Commission on Culture and Tourism; P.A. 11-48 amended Subsec. (a) to replace “chairman of the Connecticut Commission on Culture and Tourism” with “chairperson of the Culture and Tourism Advisory Committee”, effective July 1, 2011.

See Sec. 4-9a for definition of “public member”.

See Sec. 23-100 re definition of “greenways”.



Section 32-6h - One-stop business licensing center.

Section 32-6h is repealed, effective July 1, 1995.

(P.A. 86-329, S. 1, 3; P.A. 93-382, S. 68, 69.)



Section 32-6i - Connecticut Economic Information System Steering Committee.

Section 32-6i is repealed, effective July 1, 2011.

(May Sp. Sess. P.A. 92-4, S. 2, 5; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 18 Sp. Sess. P.A. 97-9, S. 28, 50; P.A. 11-51, S. 76; 11-131, S. 5.)



Section 32-6j - Assistance of Labor Commissioner in job-training activities.

In the assessment and provision of job training for employers, the Commissioner of Economic and Community Development and the chief executive officer of Connecticut Innovations, Incorporated shall request the assistance of the Labor Commissioner. Upon receipt of a request for job training pursuant to this section, the Labor Commissioner shall notify the president of the Board of Regents for Higher Education, or his or her designee, of such request. The president, or his or her designee, shall determine if a training program exists or can be designed at a regional community-technical college to meet such training need and shall notify the Labor Commissioner of such determination. The Labor Commissioner shall to the extent possible make arrangements for the participation of the regional community-technical colleges, the Connecticut State University System, other institutions of higher education, other postsecondary institutions, adult education programs and state technical high schools in implementing the program. Nothing in this section shall preclude the Labor Commissioner from considering or choosing other providers to meet such training need.

(P.A. 96-190, S. 3, 8; P.A. 11-48, S. 284; P.A. 12-116, S. 87; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 6.)

History: P.A. 96-190 effective July 1, 1996; P.A. 11-48 replaced “chancellor of the regional community-technical colleges” with “president of the Board of Regents for Higher Education” and made conforming and technical changes, effective July 1, 2011; pursuant to P.A. 12-116, “regional vocational-technical schools” was changed editorially by the Revisors to “technical high schools”, effective July 1, 2012; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012; P.A. 13-123 changed “executive director” to “chief executive officer”, effective June 18, 2013.



Section 32-6k - Impact statements submitted to the Connecticut Transportation Strategy Board.

Section 32-6k is repealed, effective July 1, 2011.

(June Sp. Sess. P.A. 01-5, S. 6, 18; P.A. 02-78, S. 1; P.A. 06-136, S. 26; P.A. 11-61, S. 188.)



Section 32-6l - Promotion of market areas surrounding rail and bus terminals, airports and ports around the state.

The Commissioner of Economic and Community Development, in consultation with the Commissioner of Transportation, shall collaborate with the towns and cities in the state to promote and market areas of retail sales and services surrounding rail, bus terminals, airports and ports around the state. The Commissioner of Economic and Community Development may use the services of the Connecticut Economic Resource Center and any other entity it deems necessary.

(June Sp. Sess. P.A. 01-5, S. 7, 18.)

History: June Sp. Sess. P.A. 01-5 effective July 2, 2001.



Section 32-6m - Promotion of products produced in Connecticut. Report.

The Commissioner of Economic and Community Development shall, within available appropriations, establish and administer a program to promote the marketing of products produced in Connecticut for the purpose of encouraging the development of manufacturing and production in the state. The commissioner may, within available appropriations, provide a grant-in-aid to any person, firm, partnership or corporation engaged in the promotion and marketing of such products, provided the words “CONNECTICUT-MADE” or “CT-Made” are clearly incorporated in such promotional and marketing activities. The commissioner shall (1) provide for the design, plan and implementation of a multiyear, state-wide marketing and advertising campaign, including, but not limited to, television and radio advertisements, promoting the availability of, and advantages of purchasing, Connecticut-made products, (2) establish and continuously update a web site connected with such advertising campaign that includes, but is not limited to, a comprehensive listing of Connecticut manufacturers, Connecticut-made products and Connecticut retailers selling Connecticut-made products, (3) direct Connecticut manufacturers and producers of Connecticut-made products in need of assistance to the appropriate economic development entity or state agency, and (4) conduct efforts to promote interaction and business relationships between Connecticut manufacturers and producers of Connecticut-made products and retailers, marketers, chambers of commerce, regional tourism districts and other potential institutional purchasers of Connecticut-made products, including, but not limited to, (A) linking Connecticut manufacturers and producers of Connecticut-made products with potential purchasers through a separate feature of the web site established pursuant to this section, and (B) organizing state-wide or regional events promoting Connecticut manufacturers and producers of Connecticut-made products, where such manufacturers, producers and institutional purchasers are invited to participate. The commissioner shall use his or her best efforts to solicit cooperation and participation from Connecticut manufacturers, producers of Connecticut-made products, retailers, marketers, chambers of commerce and regional tourism districts in such advertising, Internet-related and event planning efforts, including, but not limited to, soliciting private sector matching funds. The commissioner shall administer this program within available appropriations. On or before January 1, 2013, and annually thereafter, the commissioner shall report to the joint standing committee of the General Assembly having cognizance of matters relating to commerce on issues with respect to efforts undertaken pursuant to the requirements of this section, including, but not limited to, the amount of private matching funds received and expended by the department. The commissioner may adopt such regulations, in accordance with chapter 54, as he or she deems necessary to carry out the purposes of this section.

(June 12 Sp. Sess. P.A. 12-1, S. 206.)



Section 32-6n - Electronic business portal.

Any electronic business portal established by the Department of Economic and Community Development shall include, but not be limited to, (1) specific branding to reflect a state-wide branding program developed at the direction of the office of the Governor, (2) alignment with the Connecticut Economic Resource Center’s online business assistance technology platform, and (3) functionality that allows municipalities to promote local resources on such portal, provided each municipality shall be responsible for providing and maintaining its content on such portal.

(P.A. 13-46, S. 1.)



Section 32-6t - Promotion of locations designated as Connecticut Treasures or state-owned and operated museums.

On or before October 1, 2012, the Commissioner of Economic and Community Development, in consultation with the Culture and Tourism Advisory Committee, shall develop a program to designate locations in the state with cultural, educational or historical significance as “Connecticut Treasures”. Such program shall promote locations designated as Connecticut Treasures or state-owned and operated museums, and shall integrate existing programs of the Department of Economic and Community Development and Culture and Tourism Advisory Committee in the promotion of such locations to adults and children. Such program shall include a “Connecticut Treasures Passport”, which shall provide free or reduced admission to locations designated as Connecticut Treasures and all state-owned and operated museums for children younger than eighteen years of age who are accompanied by an adult.

(June 12 Sp. Sess. P.A. 12-1, S. 207.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012.



Section 32-6u - Connecticut antiques trail. Promotional program.

The Department of Economic and Community Development shall, within available appropriations, establish a Connecticut antiques trail to identify and market sites in the state where antiques are sold. The department shall develop criteria to identify (1) major antique dealers, (2) communities that feature a high concentration of antique dealers, and (3) auction houses that have annual sales in excess of one million dollars for inclusion in the antiques trail. The department shall develop a program to promote the antiques trail, including, but not limited to, (A) directional and other signs and notices pertaining to the sites identified by the department, and (B) an Internet web site for the antiques trail.

(P.A. 13-231, S. 2.)



Section 32-7 - *(See end of section for amended version of subsection (a) and effective date.) Financial and technical assistance to municipal and regional economic development agencies. Applications.

*(a) The department is authorized to (1) promote and assist the formation of municipal or regional economic development commissions under sections 7-136 and 7-137, or any other provision of the general statutes or any special act; and (2) make available technical and financial assistance to any municipal or regional economic development commission, regional economic development corporation, regional planning agency organized under the provisions of chapter 127, regional council of governments organized under sections 4-124i to 4-124p, inclusive, or any regional council of elected officials organized under the provisions of chapter 50 for planning and implementation of regional economic development. Such financial assistance may be provided to expand or establish the capacity for planning and implementation of regional economic development, including, but not limited to, business retention and recruitment, infrastructure enhancement, labor force development and financial credit availability. Financial assistance may be used for strategic economic development plans, establishment of regional economic databases, regional marketing for business retention and recruitment, coordination of economic development efforts with regional, local, state and federal agencies, surveys, land use studies, site development plans and for any other functions of economic development commissions as set forth in said sections 7-136 and 7-137 or any other provision of the general statutes or any special act.

(b) Such financial assistance, if any, shall be rendered upon such contractual arrangements as may be agreed upon by the department and the eligible applicant in accordance with their respective needs.

(c) Applications for financial assistance shall be submitted to the Commissioner of Economic and Community Development at such times and on such forms as the commissioner may prescribe. Each such application shall include, but not be limited to, the following: (1) Documentation that the applicant has staff with expertise in regional economic development to prepare an effective plan to market its services through such entities as chambers of commerce, industry trade associations, banks, local development corporations, community-based organizations and industrial development agencies; (2) a description of the applicant including its organization, membership, staff and sources of other funds, if any; (3) identification of the geographic region to be served; and (4) a description of the means for coordinating financial assistance available under this section with financial assistance available from other public and private funding sources within the region.

(d) The commissioner shall approve financial assistance on the basis of: (1) The ability of the applicant to administer the financial assistance authorized under this section; (2) the extent of coordination with other publicly and privately supported financial assistance programs available within the region represented by the applicant; and (3) the degree of public and private support within the region for the applicant.

(November, 1955, S. N178; 1959, P.A. 448; 1961, P.A. 27; February, 1965, P.A. 492, S. 3; 1967, P.A. 522, S. 33; 1969, P.A. 628, S. 17; 1971, P.A. 67, S. 1; P.A. 73-599, S. 22; 73-616, S. 32; P.A. 92-150; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

*Note: On and after January 1, 2015, subsection (a) of this section, as amended by section 305 of public act 13-247, is to read as follows:

“(a) The department is authorized to (1) promote and assist the formation of municipal or regional economic development commissions under sections 7-136 and 7-137, or any other provision of the general statutes or any special act; and (2) make available technical and financial assistance to any municipal or regional economic development commission, regional economic development corporation or a regional council of governments organized under sections 4-124i to 4-124p, inclusive. Such financial assistance may be provided to expand or establish the capacity for planning and implementation of regional economic development, including, but not limited to, business retention and recruitment, infrastructure enhancement, labor force development and financial credit availability. Financial assistance may be used for strategic economic development plans, establishment of regional economic databases, regional marketing for business retention and recruitment, coordination of economic development efforts with regional, local, state and federal agencies, surveys, land use studies, site development plans and for any other functions of economic development commissions as set forth in said sections 7-136 and 7-137 or any other provision of the general statutes or any special act.”

(November, 1955, S. N178; 1959, P.A. 448; 1961, P.A. 27; February, 1965, P.A. 492, S. 3; 1967, P.A. 522, S. 33; 1969, P.A. 628, S. 17; 1971, P.A. 67, S. 1; P.A. 73-599, S. 22; 73-616, S. 32; P.A. 92-150; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-247, S. 305.)

History: 1959 act added “or redefine” to Subdiv. (a) and changed planning “authorities” to planning “agencies” in Subdiv. (b); 1961 act added capital improvement programming, renewal and development to purposes, changed “local” to “municipal” and added development and industrial or redevelopment agencies to Subdivs. (b) and (c); 1965 act specified commission’s power to receive and accept funds from any source; 1967 act deleted authority to insure proper utilization of zoning police powers and renewal of substandard, obsolescent or blighted areas, to promote and assist formation of municipal planning, zoning or redevelopment agencies or commissions and other duties and powers re such agencies, substituting for these general reference to “sound state or interregional” planning, deleted references to chapters 124, 126 and 130 and deleted commission’s power to adopt regulations re qualifications of community planners; 1969 act deleted commission’s duty “to insure the economic and orderly development of the state” through specified means, deleted authority to define or redefine “logical economic and planning regions of the state”, to provide assistance to regional agencies for regional plans of development and to prepare and recommend state-wide or interregional plans, deleted reference to chapter 127 and replaced references to regional planning or economic development agencies with references to municipal or regional economic development commissions; 1971 act included assistance to regional councils of elected officials in Subsec. (1)(b); P.A. 73-599 replaced Connecticut development commission with department of commerce, here referred to as “the department” (P.A. 77-614 replaced commerce department with department of economic development); P.A. 73-616 added reference to regional councils of elected officials in Subsec. (2) for consistency with change enacted in P.A. 73-599; P.A. 92-150 made technical changes replacing numeric Subsec. designations with alphabetical designations and amended Subsec. (a) by expanding agencies eligible for assistance, amended Subsec. (b) to make the commissioner solely responsible for determining contractual arrangements, and added Subsecs. (c) re applications and (d) establishing criteria for approval of financial assistance; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 13-247 amended Subsec. (a) by deleting references to regional planning agency and regional council of elected officials and making a conforming change, effective January 1, 2015.



Section 32-7e - Regional Economic Development Assistance Revolving Fund.

(a) There is established a fund to be known as the “Regional Economic Development Assistance Revolving Fund”. Repayment of principal and interest on loans made for regional economic development activities pursuant to chapters 130, 132, 588a and section 4-66c shall be credited to the fund and shall become part of the assets of the fund. The Regional Economic Development Assistance Revolving Fund may include other separate accounts. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the next fiscal year succeeding.

(b) All moneys received in consideration of financial assistance for regional economic development activities, including payments of principal and interest on any loans, shall be credited to the fund. The Commissioner of Economic and Community Development, with the approval of the Secretary of the Office of Policy and Management, may deposit any federal, private or other moneys received by the state in connection with regional economic development activities into the fund. The Commissioner of Economic and Community Development may allow funds to be retained by regional entities and not repaid to the fund.

(c) The commissioner may provide financial assistance from the assets of the fund to regional entities in the form of individual loans or grants. Regional entities may provide loans to nonprofit businesses or communities, not to exceed two hundred fifty thousand dollars per individual loan, from a regional fund established by the entity. Notwithstanding any provision of the general statutes, payment of any administrative expenses or other costs incurred by the department in carrying out the purposes of chapters 130, 132, 588a and section 4-66c, with respect to regional economic development activities, may be paid from the fund established in this section.

(P.A. 98-253, S. 11.)



Section 32-7f - Economic development grants program.

(a) The Commissioner of Economic and Community Development shall establish an economic development grants program to provide grants for the following programs and purposes:

(1) To develop a small business incubator program to entities operating incubator facilities, as defined in section 32-34;

(2) To promote, retain and expand hydrogen and fuel cell industries in Connecticut;

(3) To promote supply chain integration and encourage the adoption of digital manufacturing and information technologies;

(4) To provide training for small and medium-sized businesses in high-performance work practices;

(5) To support the development of marine science, maritime and homeland security defense industries;

(6) To promote research innovation and nanotechnology; and

(7) To provide technical assistance to small business owners.

(b) The Department of Economic and Community Development may enter into an agreement, pursuant to chapter 55a, with a person, firm, corporation or other entity to operate the grants program developed pursuant to subsection (a) of this section.

(c) The commissioner shall prescribe the manner in which an entity shall submit an application for a grant awarded as part of the grants program developed pursuant to this section, provided such application procedure includes (1) a request for proposal, or (2) a competitive award process.

(P.A. 11-61, S. 162.)

History: P.A. 11-61 effective July 1, 2012.



Section 32-7g - Small Business Express program.

(a) There is established within the Department of Economic and Community Development the Small Business Express program. Said program shall provide small businesses with various forms of financial assistance, using a streamlined application process to expedite the delivery of such assistance. The Commissioner of Economic and Community Development, at his or her discretion, may partner with the lenders in the Connecticut Credit Consortium, established pursuant to section 32-9yy, in order to fulfill the requirements of this section. A small business eligible for assistance through said program shall, as of June 15, 2012, (1) employ, on at least fifty per cent of its working days during the preceding twelve months, not more than one hundred employees, (2) have operations in Connecticut, (3) have been registered to conduct business for not less than twelve months, and (4) be in good standing with the payment of all state and local taxes and with all state agencies.

(b) The Small Business Express program shall consist of various components, including (1) a revolving loan fund, as described in subsection (d) of this section, to support small business growth, (2) a job creation incentive component, as described in subsection (e) of this section, to support hiring, and (3) a matching grant component, as described in subsection (f) of this section, to provide capital to small businesses that can match the state grant amount. The Commissioner of Economic and Community Development shall work with eligible small business applicants to provide a package of assistance using the financial assistance provided by the Small Business Express program and may refer small business applicants to the Subsidized Training and Employment program established pursuant to section 31-3pp and any other appropriate state program. Notwithstanding the provisions of section 32-5a regarding relocation limits, the department may require, as a condition of receiving financial assistance pursuant to this section, that a small business receiving such assistance shall not relocate, as defined in said section 32-5a, for five years after receiving such assistance or during the term of the loan, whichever is longer. All other conditions and penalties imposed pursuant to said section 32-5a shall continue to apply to such small business.

(c) The commissioner shall establish a streamlined application process for the Small Business Express program. The small business applicant may receive assistance pursuant to said program not later than thirty days after submitting a completed application to the department. Any small business meeting the eligibility criteria in subsection (a) of this section may apply to said program. The commissioner shall give priority for available funding to small businesses creating jobs and may give priority for available funding to (1) economic base industries, as defined in subsection (d) of section 32-222, including, but not limited to, those in the fields of precision manufacturing, business services, green and sustainable technology, bioscience and information technology, and (2) businesses attempting to export their products or services to foreign markets.

(d) (1) There is established as part of the Small Business Express program a revolving loan fund to provide loans to eligible small businesses. Such loans shall be used for acquisition or purchase of machinery and equipment, construction or leasehold improvements, relocation expenses, working capital or other business-related expenses, as authorized by the commissioner.

(2) Loans from the revolving loan fund may be in amounts from ten thousand dollars to a maximum of one hundred thousand dollars, shall carry a maximum repayment rate of four per cent and shall be for a term of not more than ten years. The department shall review and approve loan terms, conditions and collateral requirements in a manner that prioritizes job growth and retention.

(3) Any eligible small business meeting the eligibility criteria in subsection (a) of this section may apply for assistance from the revolving loan fund, but the commissioner shall give priority to applicants that, as part of their business plan, are creating new jobs that will be maintained for not less than twelve consecutive months.

(e) (1) There is established as part of the Small Business Express program a job creation incentive component to provide loans for job creation to small businesses meeting the eligibility criteria in subsection (a) of this section, with the option of loan forgiveness based on the maintenance of an increased number of jobs for not less than twelve consecutive months. Such loans may be used for training, marketing, working capital or other expenses, as approved by the commissioner, that support job creation.

(2) Loans under the job creation incentive component may be in amounts from ten thousand dollars to a maximum of three hundred thousand dollars, shall carry a maximum repayment rate of four per cent and shall be for a term of not more than ten years. Payments on such loans may be deferred, and all or part of such loan may be forgiven, based upon the commissioner’s assessment of the small business’s attainment of job creation goals. The department shall review and approve loan terms, conditions and collateral requirements in a manner that prioritizes job creation.

(f) (1) There is established as part of the Small Business Express program a matching grant component to provide grants for capital to small businesses meeting the eligibility criteria in subsection (a) of this section. Such small businesses shall match any state funds awarded under this program. Grant funds may be used for ongoing or new training, working capital, acquisition or purchase of machinery and equipment, construction or leasehold improvements, relocation within the state or other business-related expenses authorized by the commissioner.

(2) Matching grants provided under the matching grant component may be in amounts from ten thousand dollars to a maximum of one hundred thousand dollars. The commissioner shall prioritize applicants for matching grants based upon the likelihood that such grants will assist applicants in maintaining job growth.

(g) Not later than June 30, 2012, and every six months thereafter, the commissioner shall provide a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, appropriations, commerce and labor. Such report shall include available data on (1) the number of small businesses that applied to the Small Business Express program, (2) the number of small businesses that received assistance under said program and the general categories of such businesses, (3) the amounts and types of assistance provided, (4) the total number of jobs on the date of application and the number proposed to be created or retained, and (5) the most recent employment figures of the small businesses receiving assistance. The contents of such report shall also be included in the department’s annual report.

(Oct. Sp. Sess. P.A. 11-1, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 199; P.A. 13-56, S. 1.)

History: Oct. Sp. Sess. P.A. 11-1 effective October 27, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding provision authorizing commissioner to partner with Connecticut Credit Consortium lenders, replacing October 27, 2011, with June 15, 2012, re date as of which small business must meet criteria to be eligible for assistance, replacing “fifty” with “one hundred” re required number of employees and deleting provisions re small business to be a Connecticut-based business and registered in this state, amended Subsec. (b) by replacing provision re use of Subsidized Training and Employment program with provision re referral of small business applicants to said program and adding “or during the term of the loan, whichever is longer” re relocation prohibition, amended Subsec. (d) by adding “or purchase” re use of loans in Subdiv. (1) and replacing “five years” with “ten years” re term of loan in Subdiv. (2), amended Subsec. (e)(2) by changing maximum loan amount from $250,000 to $300,000 and adding provision re maximum repayment rate and term, and amended Subsec. (f) by adding “or purchase” re use of grant funds, effective June 15, 2012; P.A. 13-56 amended Subsec. (c) by changing mandatory priority for funding of economic base industries to permissive priority, adding provision re permissive priority for funding to exporters and making conforming changes.



Section 32-7h - Small business express assistance account.

(a) There is established an account to be known as the “small business express assistance account” which will be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Repayment of principal and interest on loans shall be credited to such fund and shall become part of the assets of the fund. Moneys in the account shall be expended by the Department of Economic and Community Development for the purposes of the Small Business Express program established pursuant to section 32-7g. All moneys received for the purposes of the Small Business Express program and payments of principal and interest on any loans given under said program shall be credited to the account.

(b) The Commissioner of Economic and Community Development may provide for the payment of any administrative expenses or other costs incurred by the department or its lender partners in carrying out the purposes of the Small Business Express program not to exceed four per cent of funding from this program from the account established pursuant to subsection (a) of this section.

(June 12 Sp. Sess. P.A. 12-1, S. 201; P.A. 13-123, S. 7.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012; P.A. 13-123 made a technical change in Subsec. (a), effective June 18, 2013.



Section 32-8 - Administration of federal funds.

The department is authorized to accept any federal funds allotted to this state under any federal act for any projects which may be established by federal law for any of the purposes, or activities related thereto, of this chapter, and said department shall administer such funds in accordance with federal law. Said department may enter into contracts with the federal government concerning the use and repayment of such funds under such federal act and the prosecution of the work under any such contract.

(1955, June, 1955, S. 1895d; November, 1955, S. N179; February, 1965, P.A. 232, S. 2; 492, S. 4; 1967, P.A. 522, S. 34; 1969, P.A. 628, S. 18; P.A. 73-599, S. 23.)

History: 1965 acts deleted specific reference to funds allotted under Federal Housing Act of 1954, broadened reference to federal funds uses to include use for interregional and area planning, urban renewal or development, demonstration projects, etc. as well as for local and regional planning; 1967 act deleted reference to use of funds for local planning and for urban renewal or redevelopment and deleted reference to contracting power of municipal planning commissions, zoning commissions and planning and zoning commissions; 1969 act generalized use of funds for “any projects”, replacing use for “state, regional, interregional or area planning, demonstration projects or any other projects”, deleted provisions re separate account in which funds are to be deposited and re contracting powers of regional planning agencies; P.A. 73-599 replaced Connecticut development commission with department of commerce, here referred to as “the department” (P.A. 77-614 replaced commerce department with department of economic development).



Section 32-8a - Registry of electronic commerce and information technology intensive companies.

The Department of Economic and Community Development shall maintain a registry of qualifying electronic commerce or information technology intensive companies for the purposes of sections 10a-169a and 10a-169b. An updated registry shall be made available on the department’s web page.

(P.A. 00-187, S. 29, 75.)

History: P.A. 00-187 effective July 1, 2000.

See Secs. 10a-169a, 10a-169b re information technology scholarship and loan reimbursement pilot programs.



Section 32-8b - Cooperative internship program.

The Commissioner of Economic and Community Development shall assist in the development of a partnership between organizations, including, but not limited to, registered or otherwise qualified electronic commerce or information technology intensive companies, nonprofit organizations, business associations, state agencies or other nonprofit organizations, business associations, state agencies or other public or private entities as designated by the commissioner to develop a cooperative internship program for students attending institutions of higher education in this state or another state who are majoring in information-technology-related fields and promotion and recruitment activities that are designed to increase the number of information technology workers in the state.

(P.A. 00-187, S. 32, 75.)

History: P.A. 00-187 effective July 1, 2000.

See Secs. 10a-169a, 10a-169b re information technology scholarship and loan reimbursement pilot programs.



Section 32-8c - Connecticut Young Adult Conservation Corps program. Set-asides. Reports.

(a) The Commissioner of Economic and Community Development shall, within available appropriations, establish a Connecticut Young Adult Conservation Corps program, similar to the former federal Young Adult Conservation Corps program, 29 USC 991 et seq., for the purpose of employing youth and young adults at facilities described in subsection (b) of section 2 of public act 13-268* that are operational and that have received proceeds from bonds pursuant to section 2 of public act 13-268*. Under the program, the head of the organization that operates such facility shall set aside at least ten per cent of all employment positions at such facility for employable youth and young adults. Such set-aside shall commence in the fiscal year after the fiscal year when such proceeds are first received by the organization pursuant to section 2 of public act 13-268*, and shall continue each fiscal year thereafter for a total of five fiscal years, except that the commissioner may grant an extension of time for the organization to comply with the requirements of this section, for good cause shown.

(b) The Commissioner of Economic and Community Development may conduct an audit of the financial, corporate and business records of such organization and conduct an investigation of such organization for the purpose of determining compliance with the requirements of this section.

(c) The commissioner, through the Attorney General, may bring an action on behalf of the state against any organization that fails to set aside employment positions in accordance with this section to seek compliance with this section or recovery of the reasonable amount of wages that would have been paid to employable youths and young adults by the organization had the organization complied with the requirements of this section.

(d) Not later than December first after the fiscal year in which proceeds are first received by an organization pursuant to section 2 of public act 13-268*, and each December first thereafter for the next four fiscal years, the Commissioner of Economic and Community Development shall submit a report to the General Assembly, in accordance with section 11-4a, that includes an assessment and evaluation of the program established under this section.

(e) For the purposes of this section, “youth” has the meaning provided in section 46b-120, and “young adult” means an individual eighteen to twenty-five years of age, inclusive.

(P.A. 13-268, S. 3.)

*Note: Section 2 of public act 13-268 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 13-268 effective January 1, 2014.



Section 32-9 - Right of local redevelopment agencies to contract with federal government.

Nothing in section 32-7 or 32-8 shall be construed to prevent any municipality which has organized a redevelopment agency under chapter 130 from entering directly into contracts with the federal government for any benefits available to such municipality under the Federal Housing Act of 1954, as amended, or under any other federal act for housing or planning.

(November, 1955, S. N180.)

See Sec. 8-206 re duties of Commissioner of Economic and Community Development.



Section 32-9aa and 32-9bb - Loans for the repair of dams. Regulations.

Sections 32-9aa and 32-9bb are repealed.

(P.A. 84-452, S. 1, 2, 4; P.A. 87-416, S. 16, 24; P.A. 88-265, S. 35, 36; 88-266, S. 13, 46.)



Section 32-9b - Powers and duties re certain municipal development projects transferred from Community Affairs Commissioner.

In accordance with the provisions of section 4-38d, all powers and duties of the Commissioner of Community Affairs under the provisions of sections 7-137b, 8-155 to 8-159, inclusive, and 8-170 to 8-185, inclusive, shall be transferred to the Connecticut Development Commission, and where the words “Commissioner of Community Affairs” are used in said sections, the words “Connecticut Development Commission” shall be substituted in lieu thereof.

(1971, P.A. 505, S. 1.)

See Sec. 32-9c(b) re transfer of powers and duties of Connecticut Development Commission to Department of Economic Development.



Section 32-9c - Transfer of powers and duties of the Connecticut Development Commission.

(a) In accordance with the provisions of section 4-38d, all powers and duties of the Connecticut Development Commission under the provisions of chapter 579, shall be transferred to Connecticut Innovations, Incorporated and all the powers and duties of said commission under the provisions of this chapter shall be transferred to the Department of Economic and Community Development.

(b) In accordance with the provisions of section 4-38d, all powers and duties of the Connecticut Development Commission under the provisions of sections 7-137b, 8-155 to 8-159, inclusive, and 8-170 to 8-185, inclusive, shall be transferred to the Department of Economic and Community Development and the words “Connecticut Development Commission” or “commissioner” used in said sections, shall mean “Department of Economic and Community Development”.

(c) In accordance with the provisions of section 4-38d, all powers and duties of the Connecticut Development Commission under the provisions of sections 8-163 to 8-167, inclusive, shall be transferred to the Department of Economic and Community Development and the words “Connecticut Development Commission” and “Development Commission” when used in said sections shall mean “Department of Economic and Community Development”.

(P.A. 73-599, S. 18, 25, 36; P.A. 77-614, S. 284, 610; P.A. 88-265, S. 32, 36; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 77-614 replaced department of commerce (successor to Connecticut development commission) with department of economic development, effective January 1, 1979; P.A. 88-265 deleted provisions re Connecticut development authority approval of loans and made technical changes; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; (Revisor’s note: In 2003 a reference in Subsec. (a) to “chapter 578” was changed editorially by the Revisors to “this chapter”); pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsec. (a), effective July 1, 2012.



Section 32-9cc

Transferred to Sec. 32-761.



Section 32-9d - Transfer of personnel and properties.

All classified personnel of the commission shall be transferred to the absorbing agency wherever feasible and all properties belonging to the commission shall be transferred to the department.

(P.A. 73-599, S. 6.)



Section 32-9dd - Transfer of remediated brownfields.

Section 32-9dd is repealed, effective July 1, 2013.

(P.A. 06-184, S. 6; P.A. 09-235, S. 3; P.A. 11-80, S. 1; P.A. 13-308, S. 37.)



Section 32-9ee

Transferred to Sec. 32-764.



Section 32-9ff - Connecticut brownfields remediation account.

(a) There is established an account to be known as the “Connecticut brownfields remediation account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account and shall be held separate and apart from other moneys, funds and accounts. Investment earnings credited to the account shall become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the next fiscal year.

(b) The Commissioner of Economic and Community Development may use amounts in the account established pursuant to subsection (a) of this section to fund remediation and restoration of brownfield sites as part of the municipal brownfield grant program established in subsection (c) of section 32-9cc.

(P.A. 06-184, S. 12; P.A. 11-141, S. 3.)

History: P.A. 06-184 effective July 1, 2006; P.A. 11-141 amended Subsec. (b) to allow Commissioner of Economic and Community Development, rather than Office of Brownfield Remediation and Development, to use amounts in account and to change “pilot program” to “municipal brownfield grant program”, effective July 1, 2011.



Section 32-9ff and 32-9gg - and 32-9gg. Connecticut brownfields remediation account. Brownfield remediation funds for manufacturing facilities.

Sections 32-9ff and 32-9gg are repealed, effective July 1, 2013.

(P.A. 06-184, S. 9, 12; P.A. 11-141, S. 3; P.A. 13-308, S. 37.)



Section 32-9gg - Brownfield remediation funds for manufacturing facilities.

(a) For purposes of this section, “brownfield” has the same definition as in 42 USC 9601 and “manufacturing establishments” means manufacturing establishments as defined in the North American Industrial Classification System, United States Office of Management and Budget, 1997 edition.

(b) Existing owners of manufacturing facilities designated as brownfield sites shall be eligible for any available remediation funds, provided such owners demonstrate to the funding authority’s satisfaction they did not cause the release of any hazardous substances or petroleum at the brownfield or provided the owner demonstrates the following:

(1) It did not knowingly cause injury to human health or the environment as a result of its disposal of hazardous substances or petroleum; and

(2) It has never been found guilty of knowingly or wilfully violating an environmental law.

(c) In determining what funds shall be made available for brownfield remediation, the funding authority shall consider an owner’s ability to pay some or all of the remediation costs. Said authority shall give preference to owners that demonstrate a limited ability to pay for such remediation.

(d) In providing funds pursuant to this section, the funding authority may impose the following conditions:

(1) The owner receiving the funds not transfer title of the property for a set period of not more than ten years;

(2) The owner receiving funds reimburse the state for such funds in the event that it receives funds for remediation from other sources; or

(3) The owner receiving funds continues to employ residents of the state for a set period of not less than ten years.

(P.A. 06-184, S. 9.)



Section 32-9i - Job incentive grant program for businesses in areas of high unemployment.

(a) A job incentive account is hereby created within the General Fund. There shall be deposited in said account all moneys received by or appropriated to the Department of Economic and Community Development from time to time therefor. In order to stimulate and encourage the creation and growth of jobs in areas of high unemployment, the state, acting by the Department of Economic and Community Development, may provide job incentive grants to eligible businesses, whose new or expanded facilities are located in an eligible municipality having high unemployment and which facility results in the creation of not less than five full-time jobs, as provided in sections 32-9i to 32-9l, inclusive.

(b) Amounts in the job incentive account shall be used for the purpose of making such grants to businesses which are eligible for such assistance, and which make application for and receive approval for such assistance from the Commissioner of Economic and Community Development.

(P.A. 77-560, S. 1, 7; 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 86-107, S. 5, 19; P.A. 93-382, S. 19, 69; P.A. 94-95, S. 11; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner and department of commerce with commissioner and department of economic development, effective January 1, 1979; P.A. 86-107 removed reference to the state treasurer as trustee of the fund; P.A. 93-382 changed reference in Subsec. (a) from Sec. 32-9m to Sec. 32-9l, effective July 1, 1993; P.A. 94-95 changed name of fund from “Job Incentive Fund” to “job incentive account”; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-9j - Definitions.

For the purposes of sections 32-9i to 32-9l, inclusive, the following terms shall have the following meanings unless the context indicates another meaning and intent:

(a) “Eligible municipality” means any municipality in the state which is a distressed municipality as defined in subsection (b) of section 32-9p, and any other municipality in the state which has a population of not less than ten thousand and which has a rate of unemployment which exceeds one hundred ten per cent of the state’s average rate of unemployment, as determined by the Labor Department, for the calendar year preceding the determination of eligibility, provided no such other municipality with an unemployment rate of less than six per cent shall be eligible. Eligible municipalities shall be designated by the Department of Economic and Community Development.

(b) “Eligible business facility” means (1) a business facility located in an eligible municipality and for which a certificate of eligibility or commitment letter has been issued by the department prior to March 1, 1991; or (2) a business facility for which a certificate of eligibility has been issued by the department and which is located in an enterprise zone designated pursuant to section 32-70. A business facility for which such a certificate is issued shall be deemed an eligible business facility only during the twenty-four-month period following the day on which the certificate of eligibility is issued. A business facility may not become an eligible business facility for the purposes of sections 32-9i to 32-9l, inclusive, unless it meets each of the following requirements: (A) It is a facility which does not primarily serve said eligible municipality in which it is located. A facility shall be deemed to meet this requirement if it is used primarily for the manufacturing, processing or assembling of raw materials or manufactured products, or for research or industrial warehousing, or any combination thereof or, if located in an enterprise zone designated pursuant to section 32-70, it is to be used by an establishment, an auxiliary or an operating unit of an establishment, which is an economic base business as defined in subsection (d) of section 32-222 or has a North American Industrial Classification code of 114111 through 114210, 311111 through 339999 or 482111 through 484230, 488310, 488320, 488991, 493120, 493130, 493190, 511210, 512110, 512120, 512191, 522210, 522293, 522294, 522298, 522310, 522320, 522390, 523110, 523120, 523130, 523140, 523210, 523910, 524113, 524114, 524126, 524127, 524128, 524130, 524292, 541711, 541712, 551111, 551112, 551114, 561422, 611310, 611410, 611420, 611430, 611513, 611519, 611710 and 624410 or any business that is part of an economic cluster, as defined in subsection (e) of section 32-222, or any establishment or auxiliary or operating unit thereof, as defined in the North American Industrial Classification System Manual. A facility shall not be deemed to meet this requirement if (i) it is used primarily in making retail sales of goods or services to customers who personally visit such facility to obtain such goods or services, or (ii) it is used primarily as a hotel, apartment house or other place of business which furnishes dwelling space or accommodations to either residents or transients; (B) it is a facility which is newly constructed or has undergone major expansion or renovation as determined by the Commissioner of Economic and Community Development; and (C) it is a facility which will create in the eligible municipality in which it is located, as a direct result of such construction, expansion or renovation, not less than five new employment positions, or in the case of a facility located in an enterprise zone designated pursuant to section 32-70, not less than three new employment positions in the enterprise zone.

(c) “Commissioner” means the Commissioner of Economic and Community Development.

(d) “Department” means the Department of Economic and Community Development.

(e) “Eligibility period” means the twenty-four-month period following the day on which the certificate of eligibility is issued.

(f) “Full-time employee” means an employee who works a minimum of thirty-five hours per week.

(P.A. 77-560, S. 2, 7; 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-508, S. 1, 5; P.A. 84-339, S. 1, 3; P.A. 86-258, S. 4, 8; P.A. 89-235, S. 2, 5; P.A. 90-270, S. 16, 38; P.A. 93-382, S. 20, 69; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-140, S. 15.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner and department of commerce with commissioner and department of economic development, effective January 1, 1979; P.A. 79-508 redefined “eligible municipality” to specifically include distressed municipalities and redefined “eligible business facility” to specify exclusion of “newly constructed” facilities and to clarify exclusion of facilities which create new jobs; P.A. 84-339 amended Subdiv. (a) to include only municipalities with a population of not less than ten thousand and amended Subdivs. (b) and (e) to provide for a 24-month noncalendar year eligibility period; P.A. 86-258 added to definition of “eligible business facility” in Subdiv. (b) certain service facilities located in an enterprise zone; P.A. 89-235 amended the definition of “eligible business facility” in Subdiv. (b) to make technical changes to the categories of eligible facilities located in an enterprise zone which are defined in the Standard Industrial Classification Manual, and to require the creation of three new employment positions for all facilities located in an enterprise zone; P.A. 90-270 amended Subdiv. (b) to redefine “eligible business facility” to include facilities located in enterprise zones and further expanded the categories of business such facilities can engage in to include health services, fishing, hunting and trapping, motor freight transportation and warehousing, water transportation, transportation by air, transportation services, security and commodity brokers, dealers, exchanges and services, and made technical changes; P.A. 93-382 changed references to Sec. 32-9m to Sec. 32-9l, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 11-140 amended Subdiv. (b) to replace references to Standard Industrial Classification Manual codes with references to North American Industrial Classification codes and add provisions re economic base business and economic cluster, effective July 1, 2011.

Cited. 28 CA 1.



Section 32-9k - Business facilities qualified for job incentive grants.

(a) The commissioner shall initiate and conduct the implementation of a program designed to carry out the purposes of sections 32-9i to 32-9l, inclusive. Any business facility which qualifies under the definition contained in subsection (b) of section 32-9j may file with the commissioner an application for a certificate that such facility is an eligible business facility. Such application shall be in such form and shall contain such information, exhibits and supporting data as the commissioner may prescribe.

(b) If the commissioner finds that a business facility described in an application for a certificate of eligibility meets the requirements in subsection (b) of section 32-9j, the commissioner is authorized to issue such certificate. Such certificate shall specify the time period to which it relates and in which such business facility is an eligible business facility for the purposes of sections 32-9i to 32-9l, inclusive. A certificate of eligibility shall specify and identify the location of the eligible business facility to which it relates and, by appropriate designation, the jobs created by the business facility described in such certificate, during the time period to which such certificate relates. Any certificate of eligibility issued prior to July 1, 1984, shall remain in effect for the period for which it was initially issued and may be extended or renewed by the commissioner for a period not to exceed two calendar years from the original expiration date.

(c) A certificate of eligibility may be revoked by the commissioner, after a hearing, if the commissioner finds that the facility therein described fails in any respect to meet the eligibility requirements in sections 32-9i to 32-9l, inclusive, or may be modified if the commissioner finds that statements therein with reference to eligibility under sections 32-9i to 32-9l, inclusive, are not in accordance with facts determined by the commissioner. Such revocation or modification may be ordered if the application for the certificate and other information supplied by the applicant failed to fully and fairly disclose the facts relevant with reference to the requirements of sections 32-9i to 32-9l, inclusive, or if there has been a material change in such facts since the date when the certificate of eligibility was issued. In revoking any certificate of eligibility the commissioner shall determine whether the facility was an eligible business facility for any period of time, and if so, shall specify such period of time in a determination, or the commissioner may determine that such facility was not an eligible business facility at any time.

(P.A. 77-560, S. 3, 7; P.A. 84-339, S. 2, 3; P.A. 93-382, S. 21, 69.)

History: P.A. 84-339 provided for certificates issued after July 1, 1984, to be issued on a noncalendar year basis; P.A. 93-382 changed references to Sec. 32-9m to Sec. 32-9l, effective July 1, 1993.



Section 32-9kk

Transferred to Sec. 32-763.



Section 32-9l - Determination of grant amounts. Regulations.

(a) An eligible business facility shall be granted an amount determined by multiplying seven hundred fifty dollars or, in the case of any facility used primarily for the manufacturing, processing or assembling of raw materials or manufactured products, or for research or industrial warehousing, or any combination thereof, and located in an enterprise zone designated pursuant to section 32-70, for which not less than one hundred fifty full-time employees or fifty per cent of the full-time employment positions created by the facility are held by (1) residents of such zone, or (2) residents of such municipality who, at the time of employment, were eligible for training under the federal Comprehensive Employment Training Act or any other training program that replaces the Comprehensive Employment Training Act, two thousand two hundred fifty dollars, by the increase in the number of full-time employment positions, the costs of which are paid by the eligible business, directly resulting from the construction, renovation or expansion of the business facility, as determined by the department taking into account the employment requirements of business expansion, historical levels of employment and employment positions prior to the expansion, and such other factors as the department may deem appropriate. In the case of an eligible business facility located in an industrial district designated as part of an enterprise corridor zone under section 32-80, the term “such municipality”, as used in this subsection, shall mean either the municipality in which the facility is located or any other municipality having an industrial district which is designated as part of the same enterprise corridor zone.

(b) Each business expansion of an applicant shall be treated separately by the department, and the department may establish a maximum number of employment positions for which benefits will be awarded under this section and sections 32-9j and 32-9p in order to make most effective use of the resources available for the job incentive grant program. The commissioner shall adopt regulations, in accordance with chapter 54, for the job incentive grant program and for grant eligibility thereunder.

(P.A. 77-560, S. 4, 7; P.A. 79-508, S. 2, 5; P.A. 81-445, S. 6, 11; P.A. 82-435, S. 4, 8; P.A. 83-381, S. 3; P.A. 86-258, S. 5, 8; P.A. 90-270, S. 22, 38; P.A. 93-382, S. 22, 69; P.A. 96-239, S. 5, 6, 17.)

History: P.A. 79-508 essentially replaced previous provisions, establishing new method for calculation of grant amount and substituting new provisions in Subsec. (b) for provision which had limited total number of jobs “for which all grants may be made under this section in any calendar year” to 1,000; P.A. 81-445 added double grant amount for facilities in enterprise zones in Subsec. (a), effective July 1, 1982; P.A. 82-435 inserted a 30% resident employee or municipal CETA eligible employee requirement for businesses in enterprise zones to be eligible for the increased grant; P.A. 83-381 amended Subsec. (a) concerning determination of eligibility for grant for facilities in enterprise zones; P.A. 86-258 amended Subsec. (a) to increase grant for certain manufacturing, research and warehousing facilities located in enterprise zones, from $1,000 to $1,500; P.A. 90-270 amended Subsec. (a) by making businesses employing more than 150 full-time employees eligible for grants; P.A. 93-382 deleted reference to Sec. 32-9m in Subsec. (b), effective July 1, 1993; P.A. 96-239 amended Subsec. (a) by substituting $750 for $500, 50% for 30%, and $2,250 for $1,500 in formula for determining grant amount, and defining “such municipality” relative to enterprise corridor zone eligible business facilities, effective July 1, 1996.

See chapter 585 (Sec. 32-70 et seq.) re enterprise zones.



Section 32-9ll

Transferred to Sec. 32-768.



Section 32-9m - Report.

Section 32-9m is repealed, effective July 1, 1993.

(P.A. 77-560, S. 5, 7; P.A. 79-508, S. 3, 5; P.A. 81-106, S. 1, 2; P.A. 93-382, S. 67, 69.)



Section 32-9mm

Transferred to Sec. 32-769.



Section 32-9n - Office of Small Business Affairs.

(a) There is established within the Department of Economic and Community Development an Office of Small Business Affairs. Such office shall aid and encourage small business enterprises, particularly those owned and operated by minorities and other socially or economically disadvantaged individuals in Connecticut. As used in this section, “minority” means: (1) Black Americans, including all persons having origins in any of the Black African racial groups not of Hispanic origin; (2) Hispanic Americans, including all persons of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish culture or origin, regardless of race; (3) all persons having origins in the Iberian Peninsula, including Portugal, regardless of race; (4) women; (5) Asian Pacific Americans and Pacific islanders; or (6) American Indians and persons having origins in any of the original peoples of North America and maintaining identifiable tribal affiliations through membership and participation or community identification.

(b) Said Office of Small Business Affairs shall: (1) Administer at least one regional office of the small business development center program within the Department of Economic and Community Development; (2) coordinate, with the director of the small business development center program, the flow of information within the technical and management assistance program within the Department of Economic and Community Development; (3) encourage Connecticut Innovations, Incorporated to grant loans to small businesses, particularly those owned and operated by minorities and other socially or economically disadvantaged individuals; (4) coordinate and serve as a liaison between all federal, state, regional and municipal agencies and programs affecting small business affairs; (5) administer any business management training program established under section 32-352 or section 32-355 as the Commissioner of Economic and Community Development may determine; (6) provide a single point of contact for small businesses seeking financial and technical assistance from the state and quasi-public agencies; (7) coordinate all state funded revolving loan funds used to assist small businesses; and (8) establish, in cooperation with the Commissioner of Economic and Community Development, and within available appropriations, an informational web page with a list and links to all small business resources available and post them in a conspicuous place on the department’s web site. The office shall update this information on its web site on at least a quarterly basis.

(c) On or after February 1, 2011, the Office of Small Business Affairs shall compile a summary of all small business activities and programs available and incorporate such summary into the report required pursuant to section 32-1m.

(P.A. 77-508, S. 1, 2; 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-358, S. 4, 10; P.A. 87-577, S. 2; P.A. 94-152, S. 2, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 99-208, S. 7; 99-233, S. 3, 7; P.A. 10-145, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 77-614 and P.A. 78-303 replaced department of commerce with department of economic development, effective January 1, 1979; P.A. 82-358 defined minority in Subsec. (a) and added reference to specific inclusion of minority business enterprises in set-aside program in Subsec. (b); P.A. 87-577 amended Subsec. (a)(2) by adding all persons having origins in the Iberian Peninsula, including Portugal; P.A. 94-152 transferred “all persons having origins in the Iberian Peninsula, including Portugal” from Subdiv. (2) to new Subdiv. (3) and renumbered former Subdivs. (3), (4) and (5) accordingly, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 99-208 added Subsec. (b)(6) re business management training programs; P.A. 99-233 deleted Subsec. (b)(1) re authority to administer the set-aside program and renumbering the remaining Subdivs. accordingly, effective June 29, 1999; P.A. 10-145 amended Subsec. (b) to require administration of at least one regional office within department in Subdiv. (1), to require coordination with director of small business development center program in Subdiv. (2), and to add Subdivs. (6), (7) and (8) re single point of contact, coordinating all state revolving loan funds and establishing web page, and added Subsec. (c) re annual report, effective June 7, 2010; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsec. (b), effective July 1, 2012.



Section 32-9nn to 32-9pp - Loans for business disruption caused by road and bridge repair. Road and Bridge Repair Business Disruption Trust Fund. Bond issue.

Sections 32-9nn to 32-9pp, inclusive, are repealed.

(P.A. 86-335, S. 1–3, 5; P.A. 88-265, S. 35, 36.)



Section 32-9o - Industrial growth in areas of high unemployment. Legislative determination.

It is hereby found and declared as a matter of legislative determination that: (a) There is a serious need for the investment of private capital in business enterprises located in municipalities experiencing conditions of high unemployment, poverty, aging housing stock and low or declining rates of growth in job creation, population and per capita income; (b) high property tax rates and the unavailability or high cost of credit to business organizations have discouraged industrial activity in such municipalities and perpetuated prevailing patterns of economic and social stress; (c) private capital investment in the construction, renovation and expansion of manufacturing and other industrial facilities will best contribute to increasing employment and an expanding tax base in such municipalities and the development of a more productive and balanced economy in the state; and (d) the tax, grant and other financial incentives provided by subdivisions (59) and (60) of section 12-81 and sections 12-217e, 32-9p to 32-9s, inclusive, and 32-23p to encourage such private investment are important and necessary applications of the resources of the state in the exercise of its responsibility to preserve and foster the health, safety and general welfare of the state and its people. Accordingly the necessity, in the public interest and for the public benefit and good, of the provisions under said sections is hereby declared as a matter of legislative determination.

(P.A. 78-357, S. 1, 16; June Sp. Sess. P.A. 98-1, S. 66, 121.)

History: June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998.



Section 32-9p - Definitions.

As used in subdivisions (59) and (60) of section 12-81 and sections 12-217e, 32-9p to 32-9s, inclusive, and 32-23p, the following words and terms have the following meanings:

(a) “Area of high unemployment” means, as of the date of any final and official determination by the authority or the department to extend assistance under said sections, any municipality which is a distressed municipality as defined in subsection (b) of this section, and any other municipality in the state which in the calendar year preceding such determination had a rate of unemployment which exceeded one hundred ten per cent of the average rate of unemployment in the state for the same calendar year, as determined by the Labor Department, provided no such other municipality with an unemployment rate of less than six per cent shall be an area of high unemployment.

(b) “Distressed municipality” means, as of the date of the issuance of an eligibility certificate, any municipality in the state which, according to the United States Department of Housing and Urban Development meets the necessary number of quantitative physical and economic distress thresholds which are then applicable for eligibility for the urban development action grant program under the Housing and Community Development Act of 1977, as amended, or any town within which is located an unconsolidated city or borough which meets such distress thresholds. Any municipality which, at any time subsequent to July 1, 1978, has met such thresholds but which at any time thereafter fails to meet such thresholds, according to said department, shall be deemed to be a distressed municipality for a period of five years subsequent to the date of the determination that such municipality fails to meet such thresholds, unless such municipality elects to terminate its designation as a distressed municipality, by vote of its legislative body, not later than September 1, 1985, or not later than three months after receiving notification from the commissioner that it no longer meets such thresholds, whichever is later. In the event a distressed municipality elects to terminate its designation, the municipality shall notify the commissioner and the Secretary of the Office of Policy and Management in writing within thirty days. In the event that the commissioner determines that amendatory federal legislation or administrative regulation has materially changed the distress thresholds thereby established, “distressed municipality” shall mean any municipality in the state which meets comparable thresholds of distress which are then applicable in the areas of high unemployment and poverty, aging housing stock and low or declining rates of growth in job creation, population and per capita income as established by the commissioner, consistent with the purposes of subdivisions (59) and (60) of section 12-81 and sections 12-217e, 32-9p to 32-9s, inclusive, and 32-23p, in regulations adopted in accordance with chapter 54. For purposes of sections 32-9p to 32-9s, inclusive, “distressed municipality” shall also mean any municipality adversely impacted by a major plant closing, relocation or layoff, provided the eligibility of a municipality shall not exceed two years from the date of such closing, relocation or layoff. The Commissioner of Economic and Community Development shall adopt regulations, in accordance with the provisions of chapter 54, which define what constitutes a “major plant closing, relocation or layoff” for purposes of sections 32-9p to 32-9s, inclusive. “Distressed municipality” shall also mean the portion of any municipality which is eligible for designation as an enterprise zone pursuant to subdivision (2) of subsection (b) of section 32-70.

(c) “Eligibility certificate” means a certificate issued by the department pursuant to section 32-9r evidencing its determination that a facility for which an application for assistance has been submitted qualifies as a manufacturing facility and is eligible for assistance under section 12-217e and subdivisions (59) and (60) of section 12-81.

(d) “Manufacturing facility” means any plant, building, other real property improvement, or part thereof, (1) which (A) is constructed or substantially renovated or expanded on or after July 1, 1978, in a distressed municipality, a targeted investment community as defined in section 32-222, an enterprise zone designated pursuant to section 32-70 or an airport development zone established pursuant to section 32-75d, or (B) is acquired on or after July 1, 1978, in a distressed municipality, a targeted investment community as defined in section 32-222, an enterprise zone designated pursuant to said section 32-70 or an airport development zone established pursuant to section 32-75d, by a business organization which is unrelated to and unaffiliated with the seller, after having been idle for at least one year prior to its acquisition and regardless of its previous use; (2) which is to be used for the manufacturing, processing or assembling of raw materials, parts or manufactured products, for research and development facilities directly related to manufacturing, for the significant servicing, overhauling or rebuilding of machinery and equipment for industrial use, or, except as provided in this subsection, for warehousing and distribution or, (A) if located in an enterprise zone designated pursuant to said section 32-70, which is to be used by an establishment, an auxiliary or an operating unit of an establishment, which is an economic base business as defined in subsection (d) of section 32-222 or has a North American Industrial Classification code of 114111 through 114210, 311111 through 339999, 482111 through 484230, 488310, 488320, 488991, 493120, 493130, 493190, 511210, 512110, 512120, 512191, 522210, 522293, 522294, 522298, 522310, 522320, 522390, 523110, 523120, 523130, 523140, 523210, 523910, 524113, 524114, 524126, 524127, 524128, 524130, 524292, 541711, 541712, 551111, 551112, 551114, 561422, 611310, 611410, 611420, 611430, 611513, 611519, 611710 or 624410 or any business that is part of an economic cluster, as defined in subsection (e) of section 32-222, or any establishment or auxiliary or operating unit thereof, as defined in the North American Industrial Classification System Manual, or (B) if located in an enterprise zone designated pursuant to said section 32-70, which is to be used by an establishment primarily engaged in supplying goods or services in the fields of computer hardware or software, computer networking, telecommunications or communications, or (C) if located in a municipality with an entertainment district designated under section 32-76 or established under section 2 of public act 93-311*, is to be used in the production of entertainment products, including multimedia products, or as part of the airing, display or provision of live entertainment for stage or broadcast, including support services such as set manufacturers, scenery makers, sound and video equipment providers and manufacturers, stage and screen writers, providers of capital for the entertainment industry and agents for talent, writers, producers and music properties and technological infrastructure support including, but not limited to, fiber optics, necessary to support multimedia and other entertainment formats, except entertainment provided by or shown at a gambling or gaming facility or a facility whose primary business is the sale or serving of alcoholic beverages, or (D) if located in an airport development zone established pursuant to section 32-75d, (i) which, for the Bradley Airport development zone, is to be used for the warehousing or motor freight distribution of goods transported by aircraft to or from an airport located in such zone, or (ii) in the opinion of the Connecticut Airport Authority, in consultation with the Commissioner of Economic and Community Development, may be dependent upon or directly related to such airport and which, except as provided in this subparagraph, is to be used for any other business service, excluding any service provided by an organization that has a North American Industrial Classification code of 237130, 441110 to 454390, inclusive, 532111, 532112 or 812930; and (3) for which the department or authority, as applicable, has issued an eligibility certificate in accordance with section 32-9r. In the case of facilities which are acquired, the department or the Connecticut Airport Authority, as applicable, may waive the requirement of one year of idleness if it determines that, absent qualification as a manufacturing facility under subdivisions (59) and (60) of section 12-81, and sections 12-217e, 32-9p to 32-9s, inclusive, and 32-23p, there is a high likelihood that the facility will remain idle for one year. In the case of facilities located in an enterprise zone designated pursuant to said section 32-70, (A) the idleness requirement in subparagraph (B) of subdivision (1) of this subsection, for business organizations which over the six months preceding such acquisition have had an average total employment of between six and nineteen employees, inclusive, shall be reduced to a minimum of six months, and (B) the idleness requirement shall not apply to business organizations with an average total employment of five or fewer employees, provided no more than one eligibility certificate shall be issued under this subparagraph for the same facility within a three-year period. Of those facilities which are for warehousing and distribution, only those which are newly constructed or which represent an expansion of an existing facility qualify as manufacturing facilities. In the event that only a portion of a plant is acquired, constructed, renovated or expanded, only the portion acquired, constructed, renovated or expanded constitutes the manufacturing facility. A manufacturing facility which is leased may for the purposes of subdivisions (59) and (60) of section 12-81 and sections 12-217e, 32-9p to 32-9s, inclusive, and 32-23p, be treated in the same manner as a facility which is acquired if the provisions of the lease serve to further the purposes of subdivisions (59) and (60) of section 12-81 and sections 12-217e, 32-9p to 32-9s, inclusive, and 32-23p and demonstrate a substantial, long-term commitment by the occupant to use the manufacturing facility, including a contract for lease for an initial minimum term of five years with provisions for the extension of the lease at the request of the lessee for an aggregate term which shall not be less than ten years, or the right of the lessee to purchase the facility at any time after the initial five-year term, or both. For a facility located in an enterprise zone designated pursuant to said section 32-70, and occupied by a business organization with an average total employment of ten or fewer employees over the six-month period preceding acquisition, such contract for lease may be for an initial minimum term of three years with provisions for the extension of the lease at the request of the lessee for an aggregate term which shall not be less than six years, or the right of the lessee to purchase the facility at any time after the initial three-year term, or both, and may also include the right for the lessee to relocate to other space within the same enterprise zone, provided such space is under the same ownership or control as the originally leased space or if such space is not under such same ownership or control as the originally leased space, permission to relocate is granted by the lessor of such originally leased space, and such relocation shall not extend the duration of benefits granted under the original eligibility certificate. Except as provided in subparagraph (B) of subdivision (1) of this subsection, a manufacturing facility does not include any plant, building, other real property improvement or part thereof used or usable for such purposes which existed before July 1, 1978.

(e) “Service facility” means a manufacturing facility described in subparagraph (A) or (B) of subdivision (2) of subsection (d) of this section, provided such facility is located outside of an enterprise zone in a targeted investment community.

(f) “Capital reserve fund bond”, “commissioner”, “department”, “industrial project” and “insurance fund” shall have the meaning such words and terms are given in section 32-23d.

(g) “Municipality” means any town, city or borough in the state.

(P.A. 78-357, S. 2, 16; P.A. 79-492, S. 1, 4; 79-508, S. 4, 5; P.A. 81-109, S. 1, 3; 81-333, S. 1, 3; P.A. 83-246; 83-451, S. 3, 4; P.A. 85-578, S. 1, 5; P.A. 86-153, S. 2, 5; 86-258, S. 2, 8; P.A. 89-235, S. 3, 5; P.A. 90-270, S. 17, 38; P.A. 93-311, S. 3, 8; P.A. 94-247, S. 2, 8; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-222, S. 23; 96-239, S. 10, 17; June Sp. Sess. P.A. 98-1, S. 67, 121; June Sp. Sess. P.A. 99-1, S. 16, 51; P.A. 00-174, S. 48, 83; June Sp. Sess. P.A. 01-6, S. 62, 85; P.A. 10-98, S. 5; P.A. 11-140, S. 16, 17; Oct. Sp. Sess. P.A. 11-1, S. 43; June 12 Sp. Sess. P.A. 12-1, S. 179.)

*Note: Section 2 of public act 93-311 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 79-492 expanded definition of “manufacturing facility” to include warehouse facilities, to allow waiver of one year of idleness requirement and to clarify applicability to newly constructed or expanded facilities; P.A. 79-508 redefined “area of high unemployment” to specifically include distressed municipalities and to specifically exclude other municipalities with unemployment rate of less than 6%; P.A. 81-109 deleted Subdiv. (g) which had defined “commissioner of commerce” to mean commissioner of economic development in certain sections; P.A. 81-333 amended Subsec. (b) to provide for five-year extension of distressed municipality status for municipalities previously so designated but subsequently failing to meet federal thresholds; P.A. 83-246 included research and development facilities within the definition of “manufacturing facility” in Subsec. (d); P.A. 83-451 amended Subsec. (b) to include within “distressed municipality” any municipality adversely affected by a major plant closing, relocation or layoff, as defined in regulations to be adopted by the commissioner of economic development; P.A. 85-578 amended Subsec. (b) to authorize a municipality to elect to terminate its designation as a “distressed municipality”; P.A. 86-153 amended Subdiv. (b) to require notification to the commissioner and the secretary of the office of policy and management in the event a distressed municipality elects to terminate its designation, effective April 28, 1986, and applicable in any municipality for purposes of the assessment year commencing October 1, 1986, and each assessment year thereafter; P.A. 86-258 added to definition of “distressed municipality” the portion of a municipality eligible for enterprise zone designation pursuant to Sec. 32-70(b)(2), amended definition of “manufacturing facility” to include certain service facilities located in an enterprise zone, to modify the idleness requirement for facilities located in an enterprise zone and to modify lease requirements for facilities generally; P.A. 89-235 amended the definition of “manufacturing facility” in Subsec. (d) to make technical changes to the categories of eligible facilities located in an enterprise zone which are defined in the Standard Industrial Classification Manual, deleted the requirement for the creation of ten or more new employment positions for such facilities, made technical changes to manufacturing facility leasing requirements and deleted provisions disqualifying business facilities that transfer personnel or employment positions from within a distressed municipality and which does not represent a net expansion of business operations and employment in such municipality; P.A. 90-270 amended Subsec. (d) to redefine “manufacturing facility” to include a facility located in a targeted investment community or an enterprise zone and expanded the categories of activities to include health services, fishing, hunting and trapping, motor freight transportation and warehousing, water transportation, transportation by air, transportation services, security and commodity brokers, dealers, exchanges and services; P.A. 93-311 amended the definition of “manufacturing facility” to include facilities located in an entertainment district, effective July 1, 1993; P.A. 94-247 redefined “manufacturing facility” to include facilities used in the production of multimedia products and technological infrastructure support, effective June 9, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 96-222 amended Subsec. (d)(2) by deleting the phrase “in bulk of manufactured products on other than a retail basis” after the phrase “warehousing and distribution” and Subsec. (d)(3) by deleting the phrase “of manufactured products on other than a retail basis,” after the phrase “warehousing and distribution”; P.A. 96-239 redefined “manufacturing facility” in Subsec. (d)(2)(i) by adding “telemarketing” to list of SIC categories, inserted a new Subsec. (e) defining “service facility” and relettered former Subsecs. (e) and (f) as Subsecs. (f) and (g), effective July 1, 1996; June Sp. Sess. P.A. 98-1 made technical corrections and included management consulting services within the scope of part of the definition of “manufacturing facility”, effective June 24, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (d)(2) by adding Subpara. (B) re establishments primarily engaged in supplying goods or services in the fields of computer hardware or software, computer networking, telecommunications or communications, amended Subsec. (e) to include facility described in Subsec. (d)(2)(B) as a service facility, and made technical changes, effective July 1, 1999; P.A. 00-174 amended Subsec. (d)(2)(A) to include references to facilities within certain categories in the North American Industrial Classification System, effective May 26, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (d) to move provision re the North American Industrial Classification System and make technical changes, effective July 1, 2001; P.A. 10-98 amended Subsec. (b) to include portions of municipalities within airport development zone and amended Subsec. (d) to include airport development zone in Subdiv. (1) and add Subdiv. (2)(D) re location in airport development zone, effective October 1, 2011; P.A. 11-140 amended Subsec. (d) to replace references to Standard Industrial Classification Manual codes with references to North American Industrial Classification codes and add provisions re economic base business and economic cluster, effective July 1, 2011, and amended Subsec. (b) by deleting provision re airport development zone, effective October 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (d) to change “the airport development zone” to “an airport development zone”, amended Subsec. (d)(2)(D)(i) to make provisions applicable to the Bradley Airport development zone, and amended Subsec. (d)(2)(D)(ii) to add references to Connecticut Airport Authority, to specify that the facility “may be”, rather than “is”, dependent upon or directly related to airport, to delete reference to information technology, and to include North American Industrial Classification code 237130 in list of exclusions, effective October 27, 2011; June 12 Sp. Sess. P.A. 12-1 deleted “Authority” and made a technical change in Subsec. (f), effective July 1, 2012.

Cited. 234 C. 624.



Section 32-9q - Loans for business expansion in a distressed municipality. Loans to nonprofit state or local development corporations. Transfer of certain funds to the Connecticut Growth Fund.

(a) An Employment Incentive Revolving Fund is hereby created. In order to encourage business expansion and location in distressed municipalities, the state, acting through the Department of Economic and Community Development may make working capital loans to any industrial business organization in a distressed municipality which has or is reasonably expected to create new employment in the municipality. The business organization will be considered to have created new employment in such municipality if the number of persons employed by such business organization as a result of such loan has increased or is expected to increase by more than five. Working capital loans under this section shall not exceed seventy-five thousand dollars in amount nor ten years in term for any single loan and shall not be made unless the borrower receives concurrently with such loan another working capital loan from a private financial institution or local development corporation, as defined in Sections 501, 502 and 503 of the Small Business Investment Act, Public Law 699, as amended, in an amount at least equal to the amount of the working capital loan made by the state. Such working capital loans made by the state or by a private financial institution may be either secured or unsecured. Any business organization receiving a working capital loan from the state under this section shall demonstrate to the satisfaction of the Commissioner of Economic and Community Development that the availability of such loan was an important factor in the decision of such business organization to locate or expand in such distressed municipality.

(b) The state, acting through the Commissioner of Economic and Community Development, may make loans under this section to any nonprofit state or local development corporation. The purposes of such loans shall include, but not be limited to, working capital, start-ups and fixed assets. Such loans shall not exceed in the aggregate five hundred thousand dollars.

(c) The Commissioner of Economic and Community Development shall charge and collect interest on each loan extended by the state under this section at a rate not in excess of one per cent above the rate of interest borne by the bonds of the state last issued prior to the date such loan is made. Payments of principal and interest on such loans paid to the Treasurer for deposit in the Employment Incentive Revolving Fund shall be transferred to the Connecticut Growth Fund established under section 32-23v.

(d) The Commissioner of Economic and Community Development shall adopt regulations in accordance with chapter 54 to carry out the provisions of this section. Such regulations shall establish loan procedures, repayment terms, security requirements, default and remedy provisions and such other terms and conditions as said commissioner shall deem appropriate.

(e) For the purposes of this section the State Bond Commission shall have power from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five hundred thousand dollars. All provisions of section 3-20 and the exercise of any right or power granted thereby which is not inconsistent with the provisions of this section, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section. Temporary notes in anticipation of the money to be derived from the sale of any bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management or by or on behalf of such state officer, department or agency and stating such terms and conditions as said commission, in its discretion, may require. Bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due. Accordingly, and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 78-357, S. 2, 5, 16; P.A. 79-521; P.A. 82-434, S. 5, 6; P.A. 83-580, S. 4, 8; P.A. 86-107, S. 6, 19; P.A. 88-265, S. 33, 36; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 79-521 inserted new Subsec. (b) re loans to nonprofit state or local development corporations, relettering former Subsecs. (b) to (d) accordingly and deleted “working capital” where referring to loans under Subsec. (c), formerly (b); P.A. 82-434 amended Subsec. (a) to delete the necessity of a physical expansion in order to be eligible for a loan; P.A. 83-580 provided for the transfer of outstanding assets and liabilities of fund to the small contractors and manufacturers revolving loan fund in Subsec. (c) and reduced bond authorization in Subsec. (e) from $1,00,000 to $500,000; P.A. 86-107 removed reference to the state treasurer as trustee of the fund; P.A. 88-265 substituted Connecticut growth fund for small contractors and manufacturers revolving loan fund in Subsec. (c); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-9qq - Business outreach center challenge grants. Eligibility of greenways projects.

(a) It is hereby found and declared as a matter of legislative determination that there is a continuing need in the state for stimulation and encouragement of economic growth and development within the state through the establishment of business outreach centers located in certain regions of the state or for certain industry sectors to assist in providing services to small businesses and minority business enterprises as defined in section 4a-60g in the areas of business plan development, financial projection and planning, loan packaging, business counseling and related follow-up services, including the monitoring of any of the foregoing.

(b) The business outreach center challenge grant program is hereby created. In order to stimulate and encourage economic growth and development, the state, acting through the Department of Economic and Community Development, may make grants for the establishment of business outreach centers located in certain regions of the state or for certain industry sectors to assist in providing services to small businesses and minority business enterprises. Such grants shall be made under such terms and conditions as the department deems appropriate and shall be payable from the proceeds of the sale of bonds authorized under subsection (f) of this section and funds received by the department from any other source, in accordance with the following provisions:

(1) A business outreach center shall be any nonprofit or governmental entity providing or able to provide assistance to small businesses and minority business enterprises in the areas of business plan development, financial projection, loan package planning, including loan packaging for small businesses and minority business enterprises which are seeking financial assistance from Connecticut Innovations, Incorporated, business counseling and related monitoring and follow-up services.

(2) The department may require any entity receiving a grant pursuant to this section to obtain a matching grant in such amount as the department determines in its discretion. Such matching grant may include cash and in-kind contributions.

(c) Grants may be made under this section to municipalities and other organizations for the purpose of providing funds to develop greenways, including, but not limited to, transportation-related greenways supported by the federal Transportation Equity Act for the 21st Century, as amended from time to time. The amount of any grant shall be as follows: (1) For transportation greenways projects that are part of interstate greenways, not more than twenty per cent of the project cost; (2) for transportation greenways projects that are local spurs from interstate greenways or that are intertown greenways projects, not more than ten per cent of the project cost; and (3) for greenways that are not transportation greenways, not more than half of the capital costs of the project.

(d) Applications for grants under this section shall be submitted on forms provided by the department. When reviewing applications, the department shall consider such factors as the impact on certain regions of the state or certain industry sectors, the applicant’s plan for outreach efforts designed to inform small businesses and minority business enterprises of available sources of financial and technical assistance and the commitment and capacity of the applicant to provide assistance to small businesses and minority business enterprises under this section.

(e) Each grant made under this section shall be authorized pursuant to regulations adopted by the Department of Economic and Community Development in accordance with the provisions of chapter 54, which regulations may include, but shall not be limited to, provisions concerning application requirements, grant amounts and eligible use of funds, provided the amount of any grant under subsection (b) of this section shall be not more than the amount specified in said subsection.

(f) For the purposes of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate two million five hundred thousand dollars. The proceeds of the sale of said bonds shall be used by the Department of Economic and Community Development for grants under the business outreach center challenge grant program created under this section. All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Said bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of such bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission in its discretion may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. Net earnings on investments or reinvestments of proceeds, accrued interest and premiums on the issuance of such bonds, after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, shall become part of the business outreach center challenge grant program.

(P.A. 88-265, S. 28, 36; P.A. 89-119, S. 2, 4; P.A. 95-250, S. 1; 95-335, S. 5, 26; P.A. 96-211, S. 1, 5, 6; P.A. 00-148, S. 18; P.A. 05-288, S. 140; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 89-119 made technical change to Subsec. (b); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-335 inserted new Subsec. (c) making greenways projects eligible for grants and relettered the remaining Subsecs., effective July 1, 1995; P.A. 00-148 amended Subsec. (c) by changing “Intermodal Surface Transportation Efficiency Act of 1991” to “Transportation Equity Act for the 21st Century”; P.A. 05-288 made a technical change in Subsec. (e), effective July 13, 2005; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsec. (b)(1), effective July 1, 2012.

See Sec. 23-100 re definition of “greenways”.



Section 32-9r - Manufacturing facilities in distressed municipalities, targeted investment communities, airport development zones and enterprise zones. Service facilities. Eligibility for business tax credit and property tax exemption.

(a) Any person may apply to the department for a determination as to whether the facility described in an application qualifies as a manufacturing facility or service facility. The department shall forward immediately any application concerning a facility located within an airport development zone established pursuant to section 32-75d, including an economic impact statement, to the Connecticut Airport Authority. Applications for eligibility certificates are to be made on the forms and in the manner prescribed by the department. In evaluating each application the department may require the submission of all books, records, documents, drawings, specifications, certifications and other evidentiary items which it deems appropriate. No eligibility certificate shall be issued after March 1, 1991, for a manufacturing facility located in a distressed municipality which does not qualify as a targeted investment community unless the department has issued to the applicant a commitment letter for such facility prior to March 1, 1991. Notwithstanding the provisions of this subsection, an eligibility certificate may be issued by the department after March 1, 1991, for a qualified manufacturing facility acquired, constructed or substantially renovated in a distressed municipality provided the commissioner determines that such acquisition, construction or substantial renovation was initiated prior to March 1, 1991, and was legitimately induced by the prospect of assistance under section 12-217e and subdivisions (59) and (60) of section 12-81, respectively. The department may issue an eligibility certificate for a qualified manufacturing facility or a qualified service facility located in a targeted investment community upon determination by the commissioner (A) that the acquisition, construction or substantial renovation relating to the qualified manufacturing facility or qualified service facility in such community was induced by the prospect of assistance under section 12-217e and subdivisions (59) and (60) of section 12-81; and (B) the applicant demonstrates an economic need or there is an economic benefit to the state. Notwithstanding the provisions of this subsection, on and after October 27, 2011, the Connecticut Airport Authority shall issue an eligibility certificate for a qualified manufacturing facility located in an airport development zone established pursuant to section 32-75d, and may issue an eligibility certificate for a facility described in subparagraph (D) of subdivision (2) of subsection (d) of section 32-9p, upon determination by the authority (i) that the acquisition, construction or substantial renovation relating to the qualified manufacturing facility or facility described in said subparagraph (D) in the airport development zone was induced by the prospect of assistance under section 12-217e and subdivisions (59) and (60) of section 12-81; (ii) the applicant demonstrates an economic need and there is an economic benefit to the state without causing an economic detriment to or conflict with an existing zone; and (iii) that the applicant serves an airport-related function or relies substantially on airport services. The department shall issue an eligibility certificate if the commissioner determines (1) that the manufacturing facility is located in an enterprise zone designated pursuant to section 32-70 and is a qualified manufacturing facility, or (2) that the facility is a plant, building, other real property improvement, or part thereof, which is located in a municipality with an entertainment district designated under section 32-76 or established under section 2 of public act 93-311*, and which qualifies as a “manufacturing facility” under subsection (d) of section 32-9p in that it is to be used in the production of entertainment products, including multimedia products, or as part of the airing, display or provision of live entertainment for stage or broadcast, including support services such as set manufacturers, scenery makers, sound and video equipment providers and manufacturers, stage and screen writers, providers of capital for the entertainment industry and agents for talent, writers, producers and music properties and technological infrastructure support including, but not limited to, fiber optics, necessary to support multimedia and other entertainment formats, except entertainment provided by or shown at a gambling or gaming facility or a facility whose primary business is the sale or serving of alcoholic beverages.

(b) The department shall reach a determination as to the eligibility of a facility within a reasonable time period, but may postpone the determination to the extent required to verify to its satisfaction that there is a high likelihood that any proposed facility will actually be constructed, expanded, substantially renovated or acquired. Upon a favorable finding, the department shall issue to the applicant a certificate to the effect that the facility concerned is a manufacturing facility or a service facility and is eligible for assistance under section 12-217e and subdivisions (59) and (60) of section 12-81.

(c) Except as specified in subsection (d) of this section, upon an unfavorable determination the department shall issue a notice to the applicant to the effect that the facility concerned has been determined not to be a manufacturing facility or a service facility, together with a statement in reasonable detail as to the reasons for the unfavorable determination. Any aggrieved applicant shall be afforded an opportunity for a public hearing on the matter within thirty days following issuance of the notice. The department shall reconsider the application based upon the information presented at the public hearing and reaffirm or change its earlier determination within ten days of the hearing.

(d) Upon an unfavorable determination regarding an application concerning an airport development zone, the Connecticut Airport Authority shall issue a notice to the applicant to the effect that the facility concerned has been determined not to be a manufacturing facility or a service facility, together with a statement in reasonable detail as to the reasons for the unfavorable determination. Any aggrieved applicant shall be afforded an opportunity for a public hearing on the matter within thirty days following issuance of the notice. The authority shall reconsider the application based upon the information presented at the public hearing and reaffirm or change its earlier determination within ten days of the hearing.

(e) The decision of the department rendered pursuant to subsection (c) of this section or of the authority rendered pursuant to subsection (d) of this section, as the case may be, to issue an eligibility certificate or to deny an application for the issuance of an eligibility certificate either upon the expiration of thirty days without a public hearing following an initial unfavorable determination or upon any reconsideration of the application pursuant to subsection (c) or (d) of this section is conclusive and final as to the matters thereby decided, and chapter 54 shall not apply to the administrative determinations authorized to be made by this section.

(f) Any person who claims a benefit under section 12-217e or subdivisions (59) and (60) of section 12-81 shall notify the department of any change in fact or circumstance which may bear upon the continued qualification as a manufacturing facility or a service facility for which an eligibility certificate has been issued. Upon receipt of such information or upon independent investigation, the department may revoke the eligibility certificate in the manner provided in subsection (c) of this section.

(g) The commissioner shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this section. Such regulations shall provide that establishments in the category of business support services, as defined in subsection (b) of section 32-222, or manufacturing facilities, as defined in subsection (d) of section 32-9p, may be eligible for a certificate if they are located in an enterprise zone.

(P.A. 78-357, S. 6, 16; P.A. 81-109, S. 2, 3; P.A. 90-270, S. 21, 38; P.A. 91-354, S. 1; P.A. 95-334, S. 11, 13; P.A. 96-239, S. 13, 17; P.A. 00-174, S. 49, 83; June Sp. Sess. P.A. 01-6, S. 63, 85; P.A. 10-98, S. 6; P.A. 11-140, S. 18; Oct. Sp. Sess. P.A. 11-1, S. 44.)

*Note: Section 2 of public act 93-311 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 81-109 added Subsec. (f) granting commissioner power to adopt regulations; P.A. 90-270 amended Subsec. (a) by clarifying process for approval of applications for facilities located in targeted investment communities and in enterprise zones; P.A. 91-354 amended Subsec. (f) to require regulations to specify that business services located in enterprise zones be eligible for a certificate; P.A. 95-334 added Subsec. (a)(2) re eligibility certificates for certain entertainment facilities located in municipalities with entertainment districts, effective July 13, 1995; P.A. 96-239 added references to “service facility” and “qualified service facility” in Subsecs. (a), (b), (c) and (e), effective July 1, 1996; P.A. 00-174 amended Subsec. (f) to include references to facilities within certain categories in the North American Industrial Classification System, effective May 26, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (f) to delete provision re the North American Industrial Classification System, add reference to manufacturing facilities as defined in Sec. 32-9p(d) and change “shall” to “may” re certificate eligibility, effective July 1, 2001; P.A. 10-98 amended Subsec. (a) to add provisions re issuance of eligibility certificates for facilities in airport development zone and certain other facilities, effective October 1, 2011; P.A. 11-140 amended Subsec. (f) to replace provision re business services as defined in Standard Industrial Classification Manual with provision re business support services as defined in Sec. 32-222(b), effective July 1, 2011 (Revisor’s note: The changes made by P.A. 11-140 were incorporated editorially by the Revisors in the version of Subsec. (f), as amended by P.A. 10-98, that became effective on October 1, 2011); Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a) to add requirement that department forward airport development zone application with economic impact statement to Connecticut Airport Authority, to change entity issuing eligibility certificates from the department to the authority, to require in clause (ii) that applicant show there is an economic benefit to the state without causing an economic detriment to or conflict with an existing zone, and to add clause (iii) re airport-related functions, amended Subsec. (c) to add “Except as specified in subsection (d)”, added new Subsec. (d) re unfavorable determination by authority, redesignated existing Subsec. (d) as Subsec. (e) and added references to Subsecs. (c) and (d) therein, and redesignated existing Subsecs. (e) and (f) as Subsecs. (f) and (g), effective October 27, 2011.



Section 32-9rr and 32-9ss - Connecticut business recruitment task force. Export-trade panel established to assist small and medium-sized businesses expand exports of Connecticut products to international markets.

Sections 32-9rr and 32-9ss are repealed.

(P.A. 89-245, S. 19; P.A. 91-169, S. 1, 3; 91-280, S. 1, 4; P.A. 95-38, S. 8; 95-250, S. 1; P.A. 96-59.)



Section 32-9s - State grants in lieu of taxes on exempt property of manufacturing facilities in distressed municipalities, targeted investment communities, enterprise zones or airport development zones and exempt property of service facilities.

The state shall make an annual grant payment to each municipality, to each district, as defined in section 7-325, which is located in a distressed municipality, targeted investment community, enterprise zone or municipality within an airport development zone established pursuant to section 32-75d and to each special services district created pursuant to chapter 105a which is located in a distressed municipality, targeted investment community or enterprise zone in the amount of fifty per cent of the amount of that tax revenue which the municipality or district would have received except for the provisions of subdivisions (59) and (60) of section 12-81 or subdivision (70) of section 12-81. On or before the first day of August of each year, each municipality and district shall file a claim with the Secretary of the Office of Policy and Management for the amount of such grant payment to which such municipality or district is entitled under this section. The claim shall be made on forms prescribed by the secretary and shall be accompanied by such supporting information as the secretary may require. Any municipality or district which neglects to transmit to the secretary such claim and supporting documentation as required by this section shall forfeit two hundred fifty dollars to the state, provided the secretary may waive such forfeiture in accordance with procedures and standards adopted by regulation in accordance with chapter 54. The secretary shall review each such claim as provided in section 12-120b. Any claimant aggrieved by the results of the secretary’s review shall have the rights of appeal as set forth in section 12-120b. The secretary shall, on or before the December fifteenth next succeeding the deadline for the receipt of such claims, certify to the Comptroller the amount due under this section, including any modification of such claim made prior to December fifteenth, to each municipality or district which has made a claim under the provisions of this section. The Comptroller shall draw an order on the Treasurer on or before the fifth business day following December fifteenth, and the Treasurer shall pay the amount thereof to each such municipality or district on or before the following December thirty-first. If any modification is made as the result of the provisions of this section on or after the December first following the date on which the municipality or district has provided the amount of tax revenue in question, any adjustment to the amount due to any municipality or district for the period for which such modification was made shall be made in the next payment the Treasurer shall make to such municipality or district pursuant to this section. In the fiscal year commencing July 1, 2003, and in each fiscal year thereafter, the amount of the grant payable to each municipality and district in accordance with this section shall be reduced proportionately in the event that the total amount of the grants payable to all municipalities and districts exceeds the amount appropriated.

(P.A. 78-303, S. 85, 136; 78-357, S. 9, 16; P.A. 80-267, S. 5; P.A. 83-280, S. 1, 3; P.A. 84-203, S. 1, 2; P.A. 85-371, S. 9, 10; P.A. 86-258, S. 3, 8; P.A. 87-115, S. 5, 8; P.A. 88-230, S. 1, 12; 88-287, S. 2, 5; P.A. 89-235, S. 4, 5; P.A. 90-98, S. 1, 2; 90-270, S. 18, 38; June Sp. Sess. P.A. 91-14, S. 9, 30; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 95-283, S. 21, 68; P.A. 96-239, S. 14, 15, 17; 96-261, S. 3, 4; June Sp. Sess. P.A. 99-1, S. 17, 51; June Sp. Sess. P.A. 01-6, S. 55, 85; May Sp. Sess. P.A. 04-2, S. 24; P.A. 05-287, S. 14; P.A. 10-98, S. 7; Oct. Sp. Sess. P.A. 11-1, S. 45.)

History: P.A. 78-303 allowed substitution of commissioner of revenue services for tax commissioner in P.A. 78-357 to fulfill purposes of P.A. 77-614; P.A. 80-267 made provisions applicable to all municipalities where previously they applied solely to “distressed” municipalities; P.A. 83-280 provided for grant payment to special districts and special services districts located within distressed municipalities; P.A. 84-203 changed administrative references from commissioner of revenue services to secretary of the office of policy and management, changed filing date from July first to August first and specified period for appeal; P.A. 85-371 extended deadline for review by the secretary to the following August first and inserted provisions concerning modifications after that date, effective July 1, 1985, and applicable to grant or claim information received by secretary of the office of policy and management on or after that date; P.A. 86-258 added provisions re grants in the case of certain service manufacturing facilities located in an enterprise zone; P.A. 87-115 added the provisions for forfeiture by any municipality which neglects to transmit the claim and supporting documentation as required and provided for waiver of such forfeiture in accordance with regulations to be adopted, effective May 11, 1987, and applicable to claims required to be submitted on or before August 1, 1989, and thereafter; P.A. 88-287 added provisions re payments for revenue a municipality or district would have received except for the provisions of Sec. 12-81(70), effective June 6, 1988, and applicable to assessment years of municipalities commencing on or after October 1, 1988; P.A. 89-235 amended Subdiv. (3) to make technical changes to the categories of certified manufacturing facilities located in an enterprise zone which are defined in the Standard Industrial Classification Manual, and deleted the requirement for the creation of ten or more new employment positions for such facilities; P.A. 90-270 expanded eligibility to districts located in targeted investment communities and enterprise zones and expanded the categories of activities that can be engaged in by business to include health services, fishing, hunting and trapping, motor freight transportation and warehousing, water transportation, transportation by air, transportation services, security and commodity brokers, dealers, exchanges and services; June Sp. Sess. P.A. 91-14 amended Subdiv. (1) to decrease the grant amount related to Subdivs. (59) and (60) of Sec. 12-81 from 75% of the tax revenue otherwise payable to 50%, effective September 19, 1991, and applicable to grant payments made in the fiscal year commencing July 1, 1991, and in each fiscal year thereafter; P.A. 95-283 changed location of appeal from the judicial district in which the municipality or district is located to the judicial district of Hartford-New Britain, effective October 1, 1996 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1998); P.A. 96-239 expanded SIC category list to include telemarketing, effective July 1, 1996; P.A. 96-261 repealed changes made by P.A. 95-283, effective June 10, 1996; June Sp. Sess. P.A. 99-1 deleted Subdiv. (3) re grants with respect to certain manufacturing facilities, and made a technical change, effective July 1, 1999; June Sp. Sess. P.A. 01-6 deleted former provisions re notice and appeal of decisions of the Secretary of the Office of Policy and Management, added provisions re appeal in accordance with Sec. 12-120b and made technical changes, effective July 1, 2001; May Sp. Sess. P.A. 04-2 made a technical change and provided for pro rata reduction of grants under section in the event the total amount due to municipalities exceeds the amount appropriated, effective May 12, 2004, and applicable to assessment years commencing on or after October 1, 2002; P.A. 05-287 changed “December first” to “December fifteenth” and changed “on or before the following December fifteenth” to “the fifth business day following December fifteenth”, effective July 13, 2005; P.A. 10-98 added municipalities within airport development zone and changed exception from “subdivisions (59), (60) and (70) of section 12-81” to “subdivisions (59) and (60) of section 12-81 or subdivision (70) of said section 12-81”, effective October 1, 2011; Oct. Sp. Sess. P.A. 11-1 changed “the airport development zone” to “an airport development zone”, effective October 27, 2011.



Section 32-9t - Urban and industrial site reinvestment program. Registration of fund managers. Tax credits.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development.

(2) “Eligible industrial site investment project” means a project located within this state for the development or redevelopment of real property: (A) (i) That has been subject to a “spill”, as defined in section 22a-452c, (ii) is an “establishment”, as defined in subdivision (3) of section 22a-134, or (iii) is a “facility”, as defined in 42 USC 9601(9); (B) that, if remediated, renovated or demolished in accordance with applicable law and regulations and the standards of remediation of the Department of Energy and Environmental Protection and used for business purposes, will add significant new economic activity and employment in the municipality in which the investment is to be made, and will generate additional tax revenues to the state; (C) for which the use of the urban and industrial site reinvestment program will be necessary to attract private investment to the project; (D) the business use of which would be economically viable and would generate direct and indirect economic benefits to the state that exceed the amount of the investment during the period for which the tax credits granted pursuant to public act 00-170* are granted; and (E) that is, in the judgment of the commissioner, consistent with the strategic economic development priorities of the state and the municipality.

(3) “Eligible urban reinvestment project” means a project: (A) That would add significant new economic activity in the eligible municipality in which the project is located, and will generate significant additional tax revenues to the state or the municipality; (B) for which the use of the urban and industrial site reinvestment program will be necessary to attract private investment to an eligible municipality; (C) that is economically viable; (D) for which the direct and indirect economic benefits to the state outweigh the costs of the project; and (E) that is, in the judgment of the commissioner, consistent with the strategic economic development priorities of the state and the municipality.

(4) “Related person” means: (A) A corporation, limited liability company, partnership, association or trust controlled by the taxpayer; (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer; (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer; or (D) a member of the same controlled group as the taxpayer. For purposes of this section, “control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code, other than paragraph (3) of said section.

(5) “Investment” means all amounts invested in an eligible project by or on behalf of a taxpayer, whether directly, through a fund, or through a community development entity or a contractually bound community development entity including, but not limited to, (A) equity investments made by the taxpayer, and (B) loans.

(6) “Income year” means with respect to entities subject to taxation under chapters 207 to 212a, the income year as determined under each of said chapters, as the case may be.

(7) “Taxpayer” means any person, as defined in section 12-1, whether or not subject to any taxes levied by this state.

(8) “Fund manager” means a fund manager registered in accordance with subsection (d) of this section.

(9) “New job” means a job that did not exist in the business of a subject business in this state prior to the subject business’ application to the commissioner for an eligibility certificate under this section for a new facility and that is filled by a new employee, but does not mean a job created when an employee is shifted from an existing location of the subject business in this state to a new facility.

(10) “New employee” means a person hired by a subject business to fill a position for a new job or a person shifted from an existing location of the subject business outside this state to a new facility in this state, provided (A) in no case shall the total number of new employees allowed for purposes of this credit exceed the total increase in the taxpayer’s employment in this state, which increase shall be the difference between (i) the number of employees employed by the subject business in this state at the time of application for an eligibility certificate to the commissioner plus the number of new employees who would be eligible for inclusion under the credit allowed under this section without regard to this calculation, and (ii) the highest number of employees employed by the subject business in this state in the year preceding the subject business’ application for an eligibility certificate to the commissioner, and (B) a person shall be deemed to be a “new employee” only if such person’s duties in connection with the operation of the facility are on a regular, full-time, or equivalent thereof, and permanent basis.

(11) “New facility” means a facility which (A) is acquired by, leased to, or constructed by, a subject business on or after the date of the subject business’ application to the commissioner for an eligibility certificate under this section, unless, upon application of the subject business and upon good and sufficient cause shown, the commissioner waives the requirement that such activity take place after the application, and (B) was not in service or use during the one-year period immediately prior to the date of the subject business’ application to the commissioner for an eligibility certificate under this section, unless upon application of the subject business and upon good and sufficient cause shown, the commissioner consents to waiving the one-year period.

(12) “Eligible municipality” means (A) a municipality with an area designated as an enterprise zone pursuant to section 32-70, (B) a distressed municipality, as defined in subsection (b) of section 32-9p, (C) a municipality that has a population in excess of one hundred thousand, or (D) any municipality that the commissioner determines is connected with the relocation of an out-of-state operation or the expansion of an existing facility that will result in a capital investment by a company of not less than fifty million dollars.

(13) “Eligible project” means an eligible urban reinvestment project or an eligible industrial site investment project or both.

(14) “Approved investment” means an investment approved by the commissioner under subsection (g) of this section.

(15) “Recapture amount” means the amount by which the total of tax credits claimed with respect to any approved investment as of the date of calculation exceeds the sum of all state revenue actually generated through such date by the eligible project in which such approved investment was made.

(16) “Pro rata share” means the percentage the amount of the approved investment by an individual investor in an eligible project bears to the total amount of the approved investment in such project, or in the case of a taxpayer to whom credits are transferred under this section, the percentage the amount of credits with respect to an approved investment transferred bears to the total credits with respect to such approved investment.

(17) “Community development entity” means any corporation, limited partnership or limited liability company qualified to do business in this state and which (A) is organized for the purpose of providing investment capital or financing for eligible projects under this section, (B) maintains accountability to residents of more than one eligible municipality through representation on the governing board of the entity, (C) is organized for the purpose of seeking certification and an allocation of new markets tax credits as provided in Section 45D of the Internal Revenue Code, and (D) is registered in accordance with subsection (d) of this section. No community development entity shall be eligible for any tax credits under this section unless it is certified under said Section 45D on the date any approved investment is made. A community development entity shall not be deemed a “fund” for purposes of this section.

(18) “Project” means the acquisition, leasing, demolition, remediation, construction, renovation, expansion or other development or redevelopment of real property and improvements within this state, including furniture, fixtures, equipment and other personal property which is reasonably necessary in connection therewith, and associated interest and other financing costs and charges, relocation and start-up costs, and architectural, engineering, legal and other professional services, plans, specifications, surveys, permits, studies and evaluations necessary or incident to the development, financing, completion and placing in operation of such a project. In the case of a contractually bound community development entity, “project” shall not include any activities, costs or services not included in the terms of the allocation agreement with the community development financial institutions fund under Section 45D of the Internal Revenue Code.

(19) “Contractually bound community development entity” means a community development entity that (A) has entered into an allocation agreement with the community development financial institutions fund pursuant to Section 45D of the Internal Revenue Code, and (B) whose service area in such allocation agreement includes the state of Connecticut.

(20) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time.

(b) There is established an urban and industrial site reinvestment program under which taxpayers who make investments in eligible urban reinvestment projects or eligible industrial site investment projects may be allowed a credit against the tax imposed under chapters 207 to 212a, inclusive, or section 38a-743, or a combination of said taxes, in an amount equal to the percentage of their approved investment determined in accordance with subsection (i) of this section.

(c) No project shall be deemed an eligible project unless such project shall, in the judgment of the commissioner, be of sufficient size, by itself or in conjunction with related new investments, to generate a substantial return to the state economy.

(d) (1) The commissioner may register managers of funds and community development entities created for the purpose of investing in eligible urban reinvestment projects and eligible industrial site investment projects. Any manager, community development entity or contractually bound community development entity registered under this subsection shall have its primary place of business in this state. Each applicant shall submit an application under oath to the commissioner to be registered and shall furnish evidence satisfactory to the commissioner of its financial responsibility, integrity, professional competence and experience in managing investment funds. Failure to maintain adequate fiduciary standards with respect to investments made under this section shall constitute cause for the commissioner to revoke, after hearing, any registration granted under this section or section 38a-88a. The fund manager, community development entity or contractually bound community development entity shall make a report on or before the first day of March in each year, under oath, to the Commissioner of Economic and Community Development and the Commissioner of Revenue Services specifying the name, address and Social Security number or employer identification number of each investor, the year during which each investment was made by each investor, the amount of each investment, a description of the fund’s investment objectives and relative performance, or the entity’s projects, as the case may be, and a description, including amounts, of all fees received by such manager or entity in relation to each such fund.

(2) Any manager of funds registered on or before July 1, 2000, pursuant to section 38a-88a shall be deemed registered as a fund manager for all purposes under the provisions of this section upon submission, in writing, to the commissioner of such manager’s intention to act as a manager of funds under this section. The commissioner may request from any such manager such information as the commissioner may require relating to such manager’s financial responsibility, integrity, professional competence and experience in managing investment funds.

(e) Any taxpayer or fund manager, community development entity or contractually bound community development entity wishing to make an investment under the provisions of this section shall apply to the commissioner in accordance with the provisions of this section. The application shall contain sufficient information to establish that the project in which the proposed investment will be made is an eligible industrial site investment project or an urban reinvestment project, as appropriate, and information concerning the type of investment proposed to be made, the location of the project, the number of jobs to be created or retained, physical infrastructure that might be created or preserved, feasibility studies or business plans for the project, projected state and local revenue that might derive as a result of the project and other information necessary to demonstrate the financial viability of the project and to demonstrate that the investment will provide net benefits to the economy of, and employment for citizens of, the municipality and the state, and in the case of an eligible industrial site investment project, how such project will meet the standards of remediation of the Department of Energy and Environmental Protection. The commissioner shall impose a fee for such application as the commissioner deems appropriate.

(f) (1) The commissioner shall determine whether the project in which the proposed investment is to be made is an eligible urban reinvestment project or an eligible industrial site investment project, whether the project is economically viable only with use of the urban and industrial site reinvestment program, the effects of the project on the municipality where the investment will be made, and whether the project would provide a net benefit to economic development and employment opportunities in the state and whether the project will conform to the state plan of conservation and development. The commissioner may require the applicant to submit such additional information as may be necessary to evaluate the application.

(2) The commissioner shall prepare a revenue impact assessment that estimates the state and local revenue that would be generated as a result of the project. The commissioner shall prepare an economic feasibility study relative to such project. The commissioner may retain any such persons as the commissioner deems appropriate to conduct such revenue impact assessment or economic feasibility study.

(g) (1) The commissioner, upon consideration of the application, the revenue impact assessment and any additional information that the commissioner requires concerning a proposed investment, may approve an investment if the commissioner concludes that the project in which such investment is to be made is an eligible urban reinvestment project or an eligible industrial site investment project. If the commissioner rejects an application, the commissioner shall specifically identify the defects in the application and specifically explain the reasons for the rejection. The commissioner shall render a decision on an application not later than ninety days from its receipt. The amount of the investment so approved shall not exceed the greater of: (A) The amount of state revenue that will be generated according to the revenue impact assessment prepared under this subsection; or (B) the total of state revenue and local revenue generated according to such assessment in the case of a manufacturing business with North American Industrial Classification codes of 339999, 311211 through 312140, 324191 and 325412 that is relocating to a site in Connecticut from out-of-state, provided the relocation will result in new development of at least seven hundred twenty-five thousand square feet in a state-sponsored industrial park.

(2) The approval of an investment by the commissioner may be combined with the exercise of any of the commissioner’s other powers, including, but not limited to, the provision of other forms of financial assistance.

(3) The commissioner shall require the applicant to reimburse the commissioner for all or any part of the cost of any revenue impact assessment, economic feasibility study or other activities performed in the exercise of due diligence pursuant to subsection (f) of this section.

(4) There is established an account to be known as the “Connecticut economic impact and analysis account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account and shall be held separate and apart from other moneys, funds and accounts. There shall be deposited in the account any proceeds realized by the state from activities pursuant to this section. Investment earnings credited to the account shall become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the next fiscal year. Amounts in the account may be used by the Department of Economic and Community Development to fund the cost of any activities of the department pursuant to this section, including administrative costs related to such activities.

(h) Upon approving an investment, the commissioner shall issue a certificate of eligibility certifying that the applicant has complied with the provisions of this section.

(i) (1) There shall be allowed as a credit against the tax imposed under chapters 207 to 212a, inclusive, or section 38a-743, or a combination of said taxes, an amount equal to the following percentage of approved investments made by or on behalf of a taxpayer with respect to the following income years of the taxpayer: (A) With respect to the income year in which the investment in the eligible project was made and the two next succeeding income years, zero per cent; (B) with respect to the third full income year succeeding the year in which the investment in the eligible project was made and the three next succeeding income years, ten per cent; (C) with respect to the seventh full income year succeeding the year in which the investment in the eligible project was made and the next two succeeding years, twenty per cent. The sum of all tax credits granted pursuant to the provisions of this section shall not exceed one hundred million dollars with respect to a single eligible urban reinvestment project or a single eligible industrial site investment project approved by the commissioner. The sum of all tax credits granted pursuant to the provisions of this section shall not exceed six hundred fifty million dollars.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, any applicant may, at the time of application, apply to the commissioner for a credit that exceeds the limitations established by this subsection. The commissioner shall evaluate the benefits of such application and make recommendations to the General Assembly relating to changes in the general statutes which would be necessary to effect such application if the commissioner determines that the proposal would be of economic benefit to the state.

(j) The credits allowed by this section may be claimed by a taxpayer who has made an investment (1) directly only if such investment has a total asset value, either alone or in conjunction with other taxpayer investments in an eligible project, of not less than five million dollars or, in the case of an investment in an eligible project for the preservation of an historic facility and redevelopment of the facility for mixed uses that includes at least four housing units, a total asset value of not less than two million dollars; (2) through a fund managed by a fund manager registered under this section only if such fund: (A) Has a total asset value of not less than sixty million dollars for the income year for which the initial credit is taken; and (B) has not less than three investors who are not related persons with respect to each other or to any person in which any investment is made other than through the fund at the date the investment is made; or (3) through a community development entity or a contractually bound community development entity.

(k) The commissioner shall, upon request, provide a copy of the eligibility certificate issued under subsection (h) of this section to the Commissioner of Revenue Services.

(l) The tax credit allowed by this section, when made through a fund, shall only be available for investments in funds that are not open to additional investments or investors beyond the amount subscribed at the formation of the fund.

(m) (1) The Commissioner of Revenue Services may treat one or more corporations that are properly included in a combined corporation business tax return under section 12-223a as one taxpayer in determining whether the appropriate requirements under this section are met. Where corporations are treated as one taxpayer for purposes of this subsection, then the credit shall be allowed only against the amount of the combined tax for all corporations properly included in a combined return that, under the provisions of subdivision (2) of this subsection, is attributable to the corporations treated as one taxpayer.

(2) The amount of the combined tax for all corporations properly included in a combined corporation business tax return that is attributable to the corporations that are treated as one taxpayer under the provisions of this subsection shall be in the same ratio to such combined tax that the net income apportioned to this state of each corporation treated as one taxpayer bears to the net income apportioned to this state, in the aggregate, of all corporations included in such combined return. Solely for the purposes of computing such ratio, any net loss apportioned to this state by a corporation treated as one taxpayer or by a corporation included in such combined return shall be disregarded.

(n) Any taxpayer allowed a credit under this section may assign such credit to another taxpayer or taxpayers, provided such other taxpayer or taxpayers may claim such credit only with respect to a taxable year for which the assigning taxpayer would have been eligible to claim such credit and such other taxpayer or taxpayers may not further assign such credit. The taxpayer or taxpayers allowed such credit, the fund manager, the community development entity or contractually bound community development entity shall file with the Commissioner of Revenue Services information requested by the commissioner regarding such assignments, including, but not limited to, the current holders of credits as of the end of the preceding calendar year.

(o) No taxpayer shall be eligible for a credit under (1) this section, and (2) section 12-217e or 38a-88a, for the same investment. No two taxpayers shall be eligible for any tax credit with respect to the same investment or the same project costs.

(p) Any credit not used in the income year for which it was allowed may be carried forward for the five immediately succeeding income years until the full credit has been allowed.

(q) (1) Any tax credits approved under this section that would constitute in excess of twenty million dollars in total for a single investment shall be submitted by the Commissioner of Economic and Community Development to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding prior to the issuance of a certificate of eligibility for such investment. Said committee shall have thirty days from the date such project is submitted to convene a meeting to recommend approval or disapproval of such investment. If such submittal is withdrawn, altered, amended or otherwise changed, and resubmitted, said committee shall have thirty days from the date of such resubmittal to convene a meeting to recommend approval or disapproval of such investment. If said committee does not act on a submittal or resubmittal, as the case may be, within that time, the investment shall be deemed to be approved by said committee.

(2) While the General Assembly is in session, the House of Representatives or the Senate, or both, may meet not later than thirty days following the date said committee makes a recommendation pursuant to subdivision (1) of this subsection. If such submission is not disapproved by the House of Representatives or the Senate, or both, within such time, the commissioner may issue such certificate.

(3) While the General Assembly is not in regular session, the House of Representatives or the Senate, or both, may meet not later than thirty days following the date said committee makes a recommendation pursuant to subdivision (1) of this subsection. If such submission is not disapproved by the House of Representatives, the Senate, or both, within such time, the commissioner may issue such certificate.

(r) Not later than July first in each year that credits allowed by this section are claimed by a taxpayer with respect to an approved investment, the commissioner may retain such persons as said commissioner may deem appropriate to conduct a study to estimate the state revenue that is being and will be generated by the eligible project in which such investment is made. Such economic impact study shall determine whether the state revenue actually generated by such eligible project is equal to the estimate of state revenue made at the time the investment in such eligible project was approved. If the sum of all state revenue actually generated by such eligible project is less than the amount of the total sum of tax credits claimed with respect to the approved investment in such project on the date of such analysis, the commissioner may determine from the person retained pursuant to this subsection the applicable recapture amount and may revoke the certificate of eligibility issued under subsection (h) of this section. The commissioner may require the taxpayer, the fund manager, community development entity or contractually bound community development entity that made such approved investment to reimburse the commissioner for all or any part of the cost of any economic impact study performed under this subsection.

(s) (1) Any taxpayer which has claimed credits allowed by this section related to an investment concerning which the commissioner has revoked the certificate of eligibility issued under subsection (h) of this section, shall be required to recapture such taxpayer’s pro rata share of the recapture amount as determined under the provisions of subdivision (2) of this subsection and no subsequent credit shall be allowed unless such certificate of eligibility is reinstated under the provisions of subdivision (3) of this subsection.

(2) If the taxpayer is required under the provisions of subdivision (1) of this subsection to recapture its pro rata share of the recapture amount during (A) the first year such credit was claimed, then ninety per cent of such share shall be recaptured on the tax return required to be filed for such year, (B) the second of such years, then sixty-five per cent of such share shall be recaptured on the tax return required to be filed for such year, (C) the third of such years, then fifty per cent of such share shall be recaptured on the tax return required to be filed for such year, (D) the fourth of such years, then thirty per cent of such share shall be recaptured on the tax return required to be filed for such year, (E) the fifth of such years, then twenty per cent of such share shall be recaptured on the tax return required to be filed for such year, and (F) the sixth or subsequent of such years, then ten per cent of such share shall be recaptured on the tax return required to be filed for such year. The Commissioner of Revenue Services may recapture such share from the taxpayer who has claimed such credits. If the commissioner is unable to recapture all or part of such share from such taxpayer, the commissioner may seek to recapture such share from any taxpayer who has assigned credits in an amount at least equal to such share to another taxpayer. If the commissioner is unable to recapture all or part of such share from any such taxpayer, the commissioner may recapture such share from any fund through which the investment was made.

(3) If the commissioner has revoked the certificate of eligibility issued under subsection (h) of this section, such certificate of eligibility shall be reinstated by the commissioner if, upon a request made by the taxpayer, fund manager or community development entity who made such approved investment, an economic impact study conducted pursuant to subsection (r) of this section shall determine that the sum of all state revenue actually generated by the project in which such investment was made is greater than the amount of the total sum of tax credits claimed on the date of such analysis, provided no such request shall be made pursuant to this subsection during the calendar year in which such certificate was revoked. For the purpose of determining whether such certificate shall be reinstated, the commissioner shall, upon receipt of a request made under this subsection, obtain one such economic impact study per calendar year and may obtain additional such economic impact studies as the commissioner deems appropriate.

(t) Notwithstanding subsections (r) and (s) of this section, for a contractually bound community development entity, credit recapture for credits allowed by this section shall be governed by the terms of its allocation agreement with the community development financial institutions fund or, where such agreement is silent, by Section 45D of the Internal Revenue Code and the regulations promulgated by the United States Treasury pursuant to said section.

(P.A. 00-170, S. 38, 42; June Sp. Sess. P.A. 01-9, S. 122, 131; June 30 Sp. Sess. P.A. 03-6, S. 77; P.A. 04-20, S. 6; P.A. 05-276, S. 2, 3; P.A. 06-159, S. 20; 06-184, S. 10; 06-187, S. 12; 06-189, S. 18; P.A. 11-78, S. 1; 11-80, S. 1; 11-86, S. 2; 11-140, S. 19; Oct. Sp. Sess. P.A. 11-1, S. 48.)

*Note: Public act 00-170 is entitled “An Act Concerning Reduction of Various Taxes and Fees, Sunset of Certain Insurance Reinvestment Funds, Crediting of Interest on the Attorneys’ Client Security Fund, a Tax on Snuff Tobacco Products, Funds for the Fisheries Account, Incentives for Urban Site Reinvestment and Use of the Tobacco Settlement Fund”. (See Reference Table captioned “Public Acts of 2000” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 00-170 effective July 1, 2000 (Revisor’s note: In Subsec. (e), a period was inserted editorially by the Revisors before “The commissioner shall”); June Sp. Sess. P.A. 01-9 amended Subsec. (a) to redefine “eligible industrial site investment project” in Subdiv. (2), “eligible urban reinvestment project” in Subdiv. (3), “investment” in Subdiv. (5), “recapture amount” in Subdiv. (15), and “pro rata share” in Subdiv. (16), define “community development entity” and “project” in new Subdivs. (17) and (18) and make a technical change in Subdiv. (14), amended Subsec. (b) to change “invest” to “make investments” and add reference to “approved” investment, and added provisions re community development entity, changed “investment” to “project” and made conforming and technical changes in Subsec. (d) to (g), (i), (j), (n), (o), (r) and (s), effective July 1, 2001; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (g) by, in Subdiv. (1), adding “greater of:”, designating existing maximum investment amount as Subpara. (A) and adding Subpara. (B) re total revenue generated in case of manufacturing business with standard industrial classification codes of 3999, 2099, 2992 and 3834, by adding provision in Subdiv. (3) re other activities performed in the exercise of due diligence and deleting “used in reviewing the application”, and by adding new Subdiv. (4) re Connecticut economic impact and analysis account, effective August 20, 2003; P.A. 04-20 made a technical change in Subsec. (g)(3), effective April 16, 2004; P.A. 05-276 amended Subsec. (j)(1) by inserting “, either alone or in conjunction with other taxpayer investments in an eligible project,”, reducing the investment threshold for credits from $20,000,000 to $5,000,000 and further reducing such threshold to $2,000,000 for an eligible project for preservation of an historic facility and redevelopment of the facility for certain mixed uses, and amended Subsec. (n) by adding “or taxpayers”, effective July 13, 2005; P.A. 06-159 amended Subsec. (k) by providing that a copy of the eligibility certificate be submitted upon request of commissioner, rather than requiring such copy to be filed with the tax return, effective June 6, 2006; P.A. 06-184, effective June 9, 2006, and P.A. 06-187, effective May 26, 2006, both redefined “eligible municipality” in Subsec. (a)(12) to add Subpara. (D); P.A. 06-189 amended Subsec. (q) by designating existing provisions as Subdiv. (1) and amending same by replacing procedure for approval by House, Senate or both not later than 60 days after submission of tax credit with provisions re recommendation by Finance, Revenue and Bonding Committee not later than 30 days after submission, and adding Subdivs. (2) and (3) providing procedure for approval by House, Senate or both while General Assembly is in regular session and not in regular session; P.A. 11-78 amended Subsec. (a)(5) to redefine “investment” by adding contractually bound community development entity, amended Subsec. (a)(18) to define “project” re a contractually bound community development entity, added Subsec. (a)(19) defining contractually bound community development entity and Subsec. (a)(20) defining Internal Revenue Code, amended Subsecs. (d), (e), (j), (n) and (r) to add provisions re contractually bound community development entity and added Subsec. (t) re credit recapture for contractually bound community development entities, and made conforming changes, effective July 1, 2011; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsecs. (a)(2) and (e), effective July 1, 2011; P.A. 11-86 amended Subsec. (i)(1) to increase credit cap from $500,000,000 to $750,000,000, effective July 1, 2011; P.A. 11-140 amended Subsec. (g)(1) to replace references to Standard Industrial Classification codes with references to North American Industrial Classification codes, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (i)(1) to lower from $750,000,000 to $650,000,000 the amount of tax credits granted under section, effective October 27, 2011.



Section 32-9tt - Funding for businesses new to exporting.

(a) The Commissioner of Economic and Community Development may provide cost sharing or matching grant moneys, with funds available through bond authorization pursuant to section 32-235, to assist and promote economic clusters representing businesses that are new to exporting or organizations representing such businesses. For purposes of this section, “cost sharing or matching grant moneys” means all contributions, including cash and third party in-kind donations that are approved by the commissioner.

(b) Such cost sharing or matching grant moneys shall be available to a group of businesses or the organization representing such group, for the following purposes: (1) Recruiting and organizing of member businesses for the purpose of collaborating on ways in which the member business may export their products and services to other countries; (2) researching and identifying the foreign markets where there is a demand for their products and services; (3) designating agents for the purpose of accessing the services of federal, state, local, private and nonprivate export service providers; and (4) identifying and contracting with foreign representatives in the identified markets to promote and sell the products and services of the member businesses.

(c) A group receiving grants shall provide the commissioner with information concerning goals, methodology, budget and program results. Such information shall be provided in a form and manner prescribed by the commissioner.

(P.A. 00-153.)



Section 32-9u - Use of North American Industrial Classification codes.

The Commissioner of Economic and Community Development may issue an eligibility certificate for a program under section 32-9j, 32-9p, 32-9r or 32-9t to a business that has a North American Industrial Classification code, provided the business meets the specifications of the Standard Industrial Classification Manual code, in said section 32-9j, 32-9p, 32-9r or 32-9t. Nothing in this section shall be construed to allow the commissioner to expand eligibility for any benefit conferred by the issuance of such a certificate to a business that would not have been eligible due to its Standard Industrial Classification Manual code.

(P.A. 10-190, S. 7.)

History: P.A. 10-190 effective June 9, 2010.



Section 32-9uu - Program to increase entrepreneurial potential in the inner cities.

The Commissioner of Economic and Community Development may establish, within available appropriations, a program to increase the entrepreneurial potential in the inner cities and provide successful role models that will further demonstrate to students and residents the value of market-based strategies to increase wealth and income.

(P.A. 05-276, S. 4.)

History: P.A. 05-276 effective July 13, 2005.



Section 32-9v - Redevelopment of properties that provide significant regional or state-wide economic benefits. Pilot programs and development projects.

(a) To promote redevelopment of properties that will provide significant regional or state-wide economic benefits in a manner that promotes smart growth, as defined in section 1 of public act 09-230*, the Commissioners of Economic and Community Development, Energy and Environmental Protection and Transportation, and the Secretary of the Office of Policy and Management may cooperatively develop pilot programs that facilitate such redevelopment. The Commissioner of Economic and Community Development shall certify before February 1, 2013, to the Governor for his or her approval no more than three development projects that are likely to produce significant regional or state-wide economic development benefit. Such development projects shall (1) be located in a distressed municipality, target investment community or enterprise zone, (2) primarily involve redevelopment of previously developed properties, and (3) be consistent with the principles of smart growth as defined in section 1 of public act 09-230*. Upon approval by the Governor of any such project, the Commissioner of Economic and Community Development shall publish notice of such approval, including a description of the project, in the affected municipalities, provided such publication shall include notice in the Environmental Monitor.

(b) On or before February 1, 2013, the Commissioner of Economic and Community Development shall, in accordance with the provisions of section 11-4a, report to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to commerce on the success of any pilot program developed in accordance with this section.

(P.A. 12-183, S. 5.)

*Note: Section 1 of public act 09-230 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 12-183 effective June 15, 2012.



Section 32-9vv - Connecticut Hydrogen-Fuel Cell Coalition.

The Department of Economic and Community Development shall establish, in consultation with the Connecticut Center for Advanced Technology, a Connecticut Hydrogen-Fuel Cell Coalition.

(P.A. 06-187, S. 63.)

History: P.A. 06-187 effective May 26, 2006.



Section 32-9w - Evaluation of impact of development project on the environment. Procedure.

(a) Notwithstanding sections 22a-1 to 22a-1i, inclusive, upon approval by the Governor of a project, in accordance with section 32-9v, such project shall comply with the procedure set forth in this section.

(b) The Department of Economic and Community Development shall prepare a written evaluation of the impact of the overall project on the environment. Such evaluation shall include a list of all permits, licenses or other approvals required by the Department of Energy and Environmental Protection and a detailed evaluation of environmental impacts that addresses all of the matters in subsection (c) of section 22a-1b. The commissioner shall consider all public comments in preparing such environmental impact evaluation. The Commissioner of Economic and Community Development shall submit such evaluation and a summary thereof, including any negative findings to the Commissioner of Energy and Environmental Protection and the Secretary of the Office of Policy and Management and shall make the evaluation and summary available to the public for inspection and comment at the same time. The Commissioner of Economic and Community Development shall hold a public hearing on the evaluation and shall publish notice of the availability of such evaluation and summary in the Environmental Monitor and a newspaper of general circulation in the affected municipalities not less than fourteen calendar days before the date of such hearing. Any person may comment at the public hearing or in writing not later than the second day following the close of the public hearing. All public comments received by the Department of Economic and Community Development shall be promptly forwarded to the Commissioner of Energy and Environmental Protection and the Secretary of the Office of Policy and Management and shall be made available for public inspection.

(c) The Secretary of the Office of Policy and Management shall review the evaluation, together with the comments thereon, and shall make a written determination as to whether (1) the process prescribed in this section has been followed, (2) such evaluation is adequate, and (3) all comments received have been addressed. Such determination shall be made public and forwarded to the Department of Economic and Community Development not later than ten days after the close of the hearing. The Secretary of the Office of Policy and Management may revise or require the revision of the evaluation if the secretary finds that the evaluation is inadequate. In making a determination, the Secretary of the Office of Policy and Management shall take into account all public and agency comments.

(P.A. 12-183, S. 8; P.A. 13-123, S. 8.)

History: P.A. 12-183 effective June 15, 2012; P.A. 13-123 made a technical change in Subsec. (b), effective June 18, 2013.



Section 32-9ww - Fuel cell economic development plan. Reports.

Section 32-9ww is repealed, effective July 1, 2012.

(P.A. 06-187, S. 64; P.A. 11-61, S. 180; 11-80, S. 1.)



Section 32-9xx - Small Business Advisory Board.

(a) The Department of Economic and Community Development shall appoint and convene a Small Business Advisory Board, which shall include, but not be limited to, the Commissioner of Economic and Community Development and representatives of the Connecticut Economic Resource Center, the Connecticut Center for Advanced Technology, Incorporated, a manufacturing association, a business association, a chamber of commerce and an economic development entity. Such representatives shall serve for a term of five years. The board shall meet on or before December 31, 2010, and at least annually thereafter.

(b) The Small Business Advisory Board shall provide guidance to the department with regard to resources available to small businesses.

(P.A. 10-145, S. 2.)

History: P.A. 10-145 effective July 1, 2010.



Section 32-9yy - Connecticut Credit Consortium. Small business assistance account.

(a) As used in this section, “qualified business” means a Connecticut business, whether for-profit or not-for-profit, employing less than one hundred employees.

(b) The Commissioner of Economic and Community Development shall establish the Connecticut Credit Consortium, which shall be a small business assistance revolving loan program to provide direct loans and lines of credit to qualified businesses. The commissioner shall establish eligibility criteria and guidelines for the program.

(c) As part of the program established pursuant to subsection (b) of this section, the commissioner may make, or cause to be made, direct loans or lines of credit to any qualified businesses, provided the cumulative total of outstanding loans and lines of credit (1) to any business at any time shall not exceed five hundred thousand dollars, and (2) to all businesses at any time shall not exceed fifteen million dollars.

(d) There is established an account to be known as the “small business assistance account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. All moneys received in consideration of financial assistance, including payments of principal and interest on any loans, shall be credited to the account. Moneys in the account shall be expended by the Department of Economic and Community Development for the purposes of the small business assistance program established pursuant to subsection (b) of this section.

(e) Loans and lines of credit provided pursuant to subsection (b) of this section shall be exempt from the provisions of sections 32-5a and 32-222 to 32-234, inclusive.

(P.A. 10-75, S. 6; P.A. 11-104, S. 4; 11-140, S. 25.)

History: P.A. 10-75 effective July 1, 2010; P.A. 11-104 amended Subsec. (d) by deleting provisions re repayments credited to fund and re carry forward of account balance, effective July 8, 2011; P.A. 11-140 amended Subsec. (a) to redefine “qualified business” as one with less than 100, rather than 50, employees, effective July 8, 2011.



Section 32-9zz - Manufacturing reinvestment account.

(a) For the purposes of this section, (1) “manufacturing reinvestment account” means a trust created or organized by a manufacturer and held by a Connecticut bank for the benefit of such manufacturer, to which the manufacturer may make cash contributions not to exceed the amount set forth in subsection (c) of this section for any income year. Moneys in a manufacturing reinvestment account shall not be invested in life insurance contracts or comingled with other property, and (2) “manufacturer” means any business entity subject to tax pursuant to chapter 208 or 229 that is engaged in the business of manufacturing, as defined in subdivision (72) of section 12-81.

(b) The Department of Economic and Community Development shall establish criteria and guidelines to select not more than one hundred manufacturers that may establish a reinvestment account pursuant to subsection (c) of this section. Such criteria shall include, but not be limited to, a requirement that any such manufacturer shall have not more than fifty employees. The department shall, based on the criteria established pursuant to this subsection, establish an ongoing list of selected manufacturers.

(c) Any manufacturer may establish an interest-bearing manufacturing reinvestment account, provided (1) contributions in any income year shall not exceed the lesser of (A) fifty thousand dollars in income years commencing on or after January 1, 2011, and prior to January 1, 2012, or one hundred thousand dollars in income years commencing on or after January 1, 2012, or (B) such manufacturer’s domestic gross receipts, (2) moneys may be held in such account for not more than five years, (3) distributions from such account shall be used by such manufacturer to purchase machinery or equipment for use in the state or manufacturing facilities, as defined in subdivision (72) of section 12-81, or for workforce training, development or expansion in the state, and (4) distributions shall be treated in accordance with the provisions of chapter 208 or 229.

(d) Any money remaining in a manufacturing reinvestment account at the end of the five-year period after such account’s creation or organization, including any interest earned remaining, shall be returned to the manufacturer and shall be treated in accordance with the provisions of chapter 208 or 229.

(P.A. 11-140, S. 4; Oct. Sp. Sess. P.A. 11-1, S. 18; June 12 Sp. Sess. P.A. 12-1, S. 192, 193.)

History: P.A. 11-140 effective July 1, 2011, and applicable to income years commencing on or after January 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (b) to allow 100 manufacturers, rather than 50, to establish accounts and amended Subsec. (c) to increase annual set-aside amount in income years on or after January 1, 2012, from $50,000 to $100,000, effective October 27, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (c) to add “for use in the state” and “in the state” in Subdiv. (3) and replace “disbursements” with “distributions” and replace provision re tax rate of three and one-half per cent with provision re treatment in accordance with Ch. 208 or 229 in Subdiv. (4), and amended Subsec. (d) to replace provision re timely payment of tax with provision re treatment in accordance with Ch. 208 or 229 and make technical changes, effective June 15, 2012.






Chapter 579 - Connecticut Innovations, Incorporated

Section 32-10 and 32-11 - Definitions. Connecticut Industrial Building Commission.

Sections 32-10 and 32-11 are repealed.

(1961, P.A. 542, S. 1, 2; 1963, P.A. 601, S. 1; February, 1965, P.A. 494, S. 1–3; 1971, P.A. 503, S. 1; 1972, P.A. 195, S. 26.)



Section 32-11a - Connecticut Innovations, Incorporated. Successor agency to Connecticut Development Authority.

(a) There is hereby created as a body politic and corporate, constituting a public instrumentality and political subdivision of the state created for the performance of an essential public and governmental function, Connecticut Innovations, Incorporated, which is empowered to carry out the purposes of the corporation, which are hereby determined to be public purposes for which public funds may be expended. Connecticut Innovations, Incorporated, shall not be construed to be a department, institution or agency of the state.

(b) All notes, bonds or other obligations issued by the Connecticut Development Authority or the Connecticut Development Commission for the financing of any project or projects shall be in accordance with their terms of full force and effect and valid and binding upon Connecticut Innovations, Incorporated, as the successor to the Connecticut Development Authority, and with respect to any resolution, contract, deed, trust agreement, mortgage, conditional sale or loan agreement, commitment, obligation or liability or other such document, public record, right, remedy, special act or public act, obligation, liability or responsibility pertaining thereto, the corporation shall be, and shall be deemed to be, the successor to the Connecticut Development Authority. All properties, rights in land, buildings and equipment and any funds, moneys, revenues and receipts or assets of the Connecticut Development Commission pledged or otherwise securing any such notes, bonds or other obligations shall belong to the corporation as successor to the Connecticut Development Authority, subject to such pledges and other security arrangements and to agreements with the holders of the outstanding notes, bonds or other obligations. Any resolution with respect to the issuance of bonds of the commission for the purposes of the act and any other action taken by the commission with respect to assisting in the financing of any project shall be, or shall be deemed to be, a resolution of the corporation or an action taken by the corporation subject only to any agreements with the holders of outstanding notes, bonds or other obligations of the commission.

(c)–(j) Repealed by June 12 Sp. Sess. P.A. 12-1, S. 292.

(k) Repealed by P.A. 00-136, S. 9.

(l) Repealed by June 12 Sp. Sess. P.A. 12-1, S. 292.

(P.A. 73-599, S. 5; P.A. 75-60, S. 1, 2; P.A. 77-370, S. 8, 13; 77-614, S. 19, 284, 610; P.A. 78-303, S. 106, 107, 136; P.A. 81-384, S. 1, 13; P.A. 84-512, S. 17, 18, 30; P.A. 88-225, S. 8, 14; 88-265, S. 1, 2, 36; 88-266, S. 11, 46; P.A. 93-382, S. 2, 69; June Sp. Sess. P.A. 93-1, S. 41, 45; P.A. 95-249, S. 2, 4; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-219, S. 1; P.A. 98-253, S. 7; P.A. 99-30, S. 2; P.A. 00-136, S. 9; P.A. 01-179, S. 4–6; P.A. 03-19, S. 74, 75; P.A. 11-48, S. 123; 11-80, S. 1; 11-140, S. 12; June 12 Sp. Sess. P.A. 12-1, S. 167, 292; P.A. 13-123, S. 11.)

History: P.A. 75-60 included references to stockholders in Subsec. (f); P.A. 77-370 added Subsec. (i) re disclosure of information; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management and, effective January 1, 1979, replaced commissioner and department of commerce with commissioner and department of economic development; P.A. 78-303 deleted references to Sec. 4-60a in Subsecs. (a) and (c); P.A. 81-384 added “proprietor” to Subsec. (f) concerning conflicts of interest; P.A. 84-512 deleted references to Secs. 4-5 and 4-24a in Subsecs. (a) and (c); P.A. 88-225 amended Subsec. (f) to apply provisions to individuals “having financial interest in any person”; P.A. 88-265 made technical changes and removed the Connecticut development authority from the department of economic development in Subsec. (a) and made technical changes re appointment of members, added reporting requirements and exempted the authority from the requirements of Sec. 4-9a in Subsec. (c); P.A. 88-266 amended Subsec. (a) by inserting reference to governmental function and providing that the authority shall not be construed to be department, institution or agency of state, amended Subsec. (c) by inserting reference to board of directors of the authority, requiring chairperson of board to be appointed by governor with advice and consent of general assembly instead of requiring that commissioner of economic development be chairman and substituting “board” for “authority”, designated provisions in Subsec. (c) re delegation of powers and duties as Subsec. (d) and in that Subsec. authorized board to delegate powers and duties to three or more of its members, at least one of whom shall not be a state employee, instead of to one or more its members, or its officers, agent or employees, added Subsec. (e) re adoption of written procedures, relettered former Subsecs. (d), (e), (f), (g), (h) and (i) as Subsecs. (f), (g), (h), (i), (j) and (k), respectively, and, in said Subsecs., added “board of directors of the” and substituted “board” for “authority”; (Revisor’s note: In 1993 the obsolete references in Subsecs. (a) and (c) to repealed Sec. 36-322 were deleted editorially and the wording adjusted accordingly); P.A. 93-382 amended Subsec. (c) to require authority to report semiannually instead of annually and also submit reports to auditors of public accounts and general assembly committee having cognizance of matters relating to appropriations and to substantially revise content of reports, effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsec. (c) to add four legislative appointments to the board of directors, to revise length of terms of gubernatorial appointees and to specify term length for legislative appointees and to clarify procedure for filling unexpired terms, effective July 1, 1993; P.A. 95-249 amended Subsec. (e)(6) to require board to adopt procedures for deadlines for approving or disapproving assistance applications, effective July 1, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 97-219 amended Subsec. (c) to require semiannual reports to include data re final applications approved, withdrawn, disapproved and not acted on; P.A. 98-253 added Subsec. (l) re establishment of subsidiaries for redevelopment of contaminated real property (Revisor’s note: In Subsec. (l)(2)(iv) the Revisors editorially changed the phrase “... or enter into contracts therefore” to “... or enter into contracts therefor”); P.A. 99-30 changed a requirement for a biannual report regarding financial assistance provided by the authority to an annual report; P.A. 00-136 repealed Subsec. (k) which had exempted information contained in applications for financial assistance and all information obtained by the authority or the department from provisions of Sec. 1-210(a); P.A. 01-179 amended Subsec. (a) to redefine the purposes of the authority by deleting former references and adding reference to Sec. 32-23d(t), amended Subsec. (c) by making technical changes for purposes of gender neutrality and, re duties for which the members of the authority may be reimbursed, by deleting former references and adding provision re authority legislation as defined in Sec. 32-23d(hh) and amended Subsec. (l)(6) to add provisions authorizing the authority to make grants to or guarantee obligations of subsidiaries; P.A. 03-19 made technical changes in Subsecs. (c) and (l)(6), effective May 12, 2003; P.A. 11-48 amended Subsec. (c) by replacing provision re chairperson of board appointed by Governor with advice and consent of both houses of General Assembly with provision re chairperson of board to be Commissioner of Economic and Community Development and by replacing “Standard Industrial Classification Manual” with “North American Industrial Classification System”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (l), effective July 1, 2011; P.A. 11-140 amended Subsec. (c) to specify that chairperson of board shall be Commissioner of Economic and Community Development, rather than appointed by Governor, to add provisions re confidentiality for gross revenue information of recipients that do not make such information public and to add provisions allowing Governor and specific legislators to examine revenue data in confidence and permitting disclosure of such data to legislative committee members, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced references to Connecticut Development Authority with references to Connecticut Innovations, Incorporated and made conforming changes in Subsecs. (a) and (b) and repealed Subsecs. (c) to (j) and (l), effective July 1, 2012; P.A. 13-123 made technical changes in Subsec. (b), effective June 18, 2013.



Section 32-11b - Definitions.

As used in sections 32-11c to 32-11e, inclusive, “authority” means the Connecticut Development Authority established pursuant to section 32-11a and “corporation” means Connecticut Innovations, Incorporated, established pursuant to section 32-35.

(June 12 Sp. Sess. P.A. 12-1, S. 147.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012.



Section 32-11c - Transfer of duties, obligations, purposes and procedures.

(a) In accordance with the provisions of section 4-38d, which shall be deemed applicable to the transfers provided for herein, all powers and duties of the authority under the provisions of this chapter, and under any other provisions of the general statutes setting forth powers or duties of the authority, shall be transferred to the corporation. On and after July 1, 2012, the Connecticut Brownfields Redevelopment Authority shall be a subsidiary of the corporation.

(b) All notes, bonds or other obligations issued by the authority for the financing of any project or projects, including any general obligation bonds of the authority, shall be in accordance with their terms of full force and effect and valid and binding upon the corporation as the successor to the authority, and with respect to any resolution, contract, deed, trust agreement, mortgage, conditional sale or loan agreement, pledge, security arrangement, commitment, obligation or liability or other such document, public record, right, remedy, special act or public act, obligation, liability or responsibility pertaining thereto, the corporation shall be, and shall be deemed to be, the successor to the authority. All properties, rights in land, buildings and equipment and any funds, moneys, revenues and receipts or assets of such authority pledged or otherwise securing any such notes, bonds or other obligations shall belong to the corporation as successor to the authority, subject to such pledges and other security arrangements and to agreements with the holders of the outstanding notes, bonds or other obligations. Any resolution with respect to the issuance of bonds of the authority, and any other action taken by the authority with respect to assisting in the financing of any project shall be, or shall be deemed to be, a resolution of the corporation or an action taken by the corporation subject only to any agreements with the holders of outstanding notes, bonds or other obligations of such authority.

(c) To carry out the purposes of the authority as defined in section 32-23c and the purposes of the corporation as set forth in section 32-39, the corporation shall have and may exercise all of the powers of the authority set forth in this chapter as of July 1, 2012, and all of the powers of the corporation set forth in chapter 581.

(d) Whenever the term “Connecticut Development Authority” is used or referred to in the general statutes, the term “Connecticut Innovations, Incorporated” shall be substituted in lieu thereof.

(e) The procedures of the authority, adopted pursuant to section 1-121, shall remain in full force and effect with respect to any matter before the corporation.

(f) Nothing in this section shall be deemed to limit the powers exercised by the authority or the corporation before July 1, 2012.

(June 12 Sp. Sess. P.A. 12-1, S. 148.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 32-11d - Agreements to facilitate transfers. Support.

(a) From June 15, 2012, to July 1, 2012, the authority and the corporation may enter into any agreements, including agreements with third parties, that are necessary or convenient to facilitate the assignment to and assumption by the corporation of the rights and responsibilities of the authority pursuant to section 32-11c, provided no consent of any third party and no instrument of assumption or assignment shall be required to give effect to the transfers provided for in section 32-11c.

(b) The authority shall provide to the corporation such professional and clerical support, facilities, equipment and supplies during the period from June 15, 2012, to July 1, 2012, as may be necessary to prepare for and complete the transfers contemplated by section 32-11c.

(June 12 Sp. Sess. P.A. 12-1, S. 149.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012.



Section 32-11e - Corporation subsidiaries.

(a) The corporation may form one or more subsidiaries to carry out the public purposes of the corporation and may transfer to any such subsidiary any moneys and real or personal property of any kind or nature. Any such subsidiary may be organized as a stock or nonstock corporation or a limited liability company. Each such subsidiary shall have and may exercise such powers of the corporation as are set forth in the resolution of the corporation prescribing the purposes for which such subsidiary is formed and such other powers provided to it by law.

(b) (1) Without limiting the authority of the corporation with respect to establishing other subsidiaries pursuant to subsection (a) of this section, the corporation may establish one or more subsidiaries to stimulate, encourage and carry out the remediation, development and financing of contaminated property within this state, in coordination with the Department of Energy and Environmental Protection, and to provide financial, developmental and environmental expertise to others including, but not limited to, municipalities, interested in or undertaking such remediation, development or financing which are determined to be public purposes for which public funds may be expended. The corporation may transfer to any such subsidiary any moneys and real or personal property.

(2) Neither the Connecticut Brownfields Redevelopment Authority nor any other subsidiary formed under this subsection may provide for any bonded indebtedness of the state for the cost of any liability or contingent liability for the remediation of contaminated real property unless such indebtedness is specifically authorized by an act of the General Assembly. Each such subsidiary may do all things necessary or convenient to carry out the purposes of this subsection, section 12-81r, subsection (h) of section 22a-133m, subsection (a) of section 22a-133x, sections 22a-133aa, 22a-133bb and 22a-133dd, subsection (l) of section 22a-134a and sections 22a-452f, 32-7e and 32-23pp to 32-23rr, inclusive, including, but not limited to, (A) solicit, receive and accept aid, grants or contributions from any source of money, property or labor or other things of value, to be held, used and applied to carry out the purposes of this subsection, section 12-81r, subsection (h) of section 22a-133m, subsection (a) of section 22a-133x, sections 22a-133aa, 22a-133bb and 22a-133dd, subsection (l) of section 22a-134a and sections 22a-452f, 32-7e and 32-23pp to 32-23rr, inclusive, subject to the conditions upon which such grants and contributions may be made, including, but not limited to, gifts, grants or loans, from any department, agency or quasi-public agency of the United States or the state; (B) enter into agreements with persons upon such terms and conditions as are consistent with the purposes of such subsidiary to acquire or facilitate the remediation, development or financing of contaminated real or personal property; (C) to acquire, take title, lease, purchase, own, manage, hold and dispose of real and personal property and lease, convey or deal in or enter into agreements with respect to such property; (D) examine, inspect, rehabilitate, remediate or improve real or personal property or engage others to do so on such subsidiary’s behalf, or enter into contracts therefor; (E) mortgage, convey or dispose of its assets and pledge its revenues to secure any borrowing, for the purpose of financing, refinancing, rehabilitating, remediating, improving or developing its assets, provided each such borrowing or mortgage shall be a special obligation of such subsidiary, which obligation may be in the form of notes, bonds, bond anticipation notes and other obligations issued by or to such subsidiary to the extent permitted under this section and sections 32-11c and 32-11d to fund and refund the same and provide for the rights of the holders thereof, and to secure the same by pledge of revenues, notes or other assets and which shall be payable solely from the assets, revenues and other resources of such subsidiary; (F) to create real estate investment trusts or similar entities or to become a member of a limited liability company or to become a partner in limited or general partnerships or establish other contractual arrangements with private and public sector entities as such subsidiary deems necessary to remediate, develop or finance environmentally contaminated property in the state; and (G) any other powers necessary or appropriate to carry out the purposes of this subsection, subsection (h) of section 22a-133m, subsection (a) of section 22a-133x, sections 22a-133aa, 22a-133bb and 22a-133dd, subsection (l) of section 22a-134a and sections 22a-452f, 32-7e and 32-23pp to 32-23rr, inclusive. The board of directors, chief executive officer, officers and staff of the corporation may serve as members of any advisory or other board which may be established to carry out the purposes of this subsection, subsection (h) of section 22a-133m, subsection (a) of section 22a-133x, sections 22a-133aa, 22a-133bb and 22a-133dd, subsection (l) of section 22a-134a and sections 22a-452f, 32-7e and 32-23pp to 32-23rr, inclusive.

(c) Each subsidiary of the corporation shall be deemed a quasi-public agency for purposes of chapter 12 and shall have all the privileges, immunities, tax exemptions and other exemptions of the corporation. Each such subsidiary may sue and shall be subject to suit, provided its liability shall be limited solely to the assets, revenues and resources of the subsidiary and without recourse to the general funds, revenues, resources or any other assets of the corporation. Each such subsidiary is authorized to assume or take title to property subject to any existing lien, encumbrance or mortgage and to mortgage, convey or dispose of its assets and pledge its revenues to secure any borrowing, provided each such borrowing or mortgage shall be a special obligation of the subsidiary, which obligation may be in the form of bonds, bond anticipation notes and other obligations, to fund and refund the same and provide for the rights of the holders thereof, and to secure the same by pledge or revenues, notes and other assets and which shall be payable solely from the assets, revenues and other resources of the subsidiary. The corporation may assign to a subsidiary any rights, moneys or other assets it has under any governmental program. No subsidiary of the corporation shall borrow without the approval of the corporation.

(d) Each such subsidiary shall act through its board of directors, at least one-half of which shall be members of the board of directors of the corporation or their designees or officers or employees of the corporation. A resolution of the corporation shall prescribe the purposes for which each such subsidiary is formed.

(e) The provisions of section 1-125 and this subsection shall apply to any officer, director, designee or employee appointed as a member, director or officer of any such subsidiary. Any such person so appointed shall not be personally liable for the debts, obligations or liabilities of any such subsidiary as provided in section 1-125. The subsidiary shall, and the corporation may, save harmless and indemnify such officer, director, designee or employee as provided by section 1-125.

(f) The corporation, or such subsidiary, may take such actions as are necessary to comply with the provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, to qualify and maintain any such subsidiary as a corporation exempt from taxation under said code.

(g) The corporation may make loans to each such subsidiary from its assets and the proceeds of its bonds, notes and other obligations, provided the source and security for the repayment of such loans is derived from the assets, revenues and resources of the subsidiary.

(h) Notwithstanding any other provision of the general statutes, the Commissioner of Energy and Environmental Protection shall issue to the corporation or any subsidiary of such corporation a covenant not to sue pursuant to section 22a-133aa or 22a-133bb, as applicable, without fee, as otherwise required in subsection (c) of section 22a-133aa for the remediation of a facility in accordance with an approved remediation plan.

(June 12 Sp. Sess. P.A. 12-1, S. 150; P.A. 13-123, S. 12.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012; P.A. 13-123 amended Subsec. (b)(2) to change “executive director” to “chief executive officer”, effective June 18, 2013.



Section 32-11f - Connecticut Innovations, Incorporated substituted for Connecticut Development Authority.

(a)(1) Wherever the term “Connecticut Development Authority” is used in the following sections of the general statutes, the term “Connecticut Innovations, Incorporated” shall be substituted in lieu thereof: 3-24d, 3-24f, 3-99d, 8-134, 8-134a, 8-192, 8-192a, 8-240m, 13b-79w, 16-243v, 22a-134, 22a-173, 22a-259, 22a-264, 25-33a, 32-1l, 32-3, 32-4l, 32-6j, 32-9c, 32-9n, 32-9cc, 32-9kk, 32-9ll, 32-9qq, 32-22b, 32-23l, 32-23o, 32-23q, 32-23r, 32-23s, 32-23t, 32-23v, 32-23x, 32-23z, 32-23aa, 32-23qq, 32-23ss, 32-23tt, 32-31a, 32-61, 32-68a, 32-141, 32-222, 32-223, 32-227, 32-244, 32-244a, 32-262, 32-263, 32-265, 32-266, 32-285, 32-341, 32-477, 32-500, 32-503 and 32-609.

(2) Wherever the term “authority” is used in the following sections of the general statutes, the term “corporation” shall be substituted in lieu thereof: 32-14, 32-15, 32-16, 32-16a, 32-17a, 32-18, 32-19, 32-22, 32-22a, 32-23a, 32-23j, 32-23o, 32-23p, 32-23q, 32-23r, 32-23s, 32-23v, 32-23x, 32-23y, 32-23z, 32-23bb, 32-23ii, 32-23jj, 32-23kk, 32-23ll, 32-23qq, 32-23ss, 32-23tt, 32-23uu, 32-23vv, 32-31a, 32-61, 32-62, 32-63, 32-64, 32-65, 32-67, 32-68a, 32-262, 32-263, 32-265, 32-267, 32-269, 32-270, 32-271, 32-272, 32-280, 32-282, 32-285, 32-341, 32-356, 32-500, 32-503, 32-717 and 32-718.

(b) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 32-12 and 32-13 - Executive secretary. Powers of commission.

Sections 32-12 and 32-13 are repealed.

(1961, P.A. 542, S. 3, 4; 1963, P.A. 601, S. 2; February, 1965, P.A. 494, S. 4, 5; 1972, P.A. 195, S. 26.)



Section 32-14 - Mortgage and Loan Insurance Fund.

There is created a Mortgage and Loan Insurance Fund. To this fund shall be charged all payments required by loan defaults, all direct expenses and payments for the protection of the state’s interest in connection with defaulted or delinquent insured mortgages or loans, or in property possessed in consequence thereof and all operating expenses of the corporation which are attributable to the maintenance of the fund, and to the fund shall be credited all receipts of insurance premiums and all money, other than proceeds of insurance hereunder, or other assets of whatever nature received by the corporation as a result of default or delinquency with respect to insured mortgages and loans or agreements with respect to which payments from the insurance fund have been made, including proceeds from the sale, disposal, lease or rental of real or personal property which the corporation may receive under the provisions of this chapter. Moneys in the fund not needed currently to meet the expenses and obligations of the corporation may be invested in the manner provided by section 3-31a, and all income from such investments shall become part of the Mortgage and Loan Insurance Fund.

(1961, P.A. 542, S. 5; 1963, P.A. 601, S. 3; February, 1965, P.A. 494, S. 6; 1972, P.A. 195, S. 18; P.A. 73-599, S. 26; P.A. 75-461, S. 2, 6; P.A. 77-370, S. 6, 13; 77-614, S. 19, 610; P.A. 78-236, S. 6, 20; 78-357, S. 13, 16; P.A. 79-215; P.A. 93-360, S. 1, 19; June Sp. Sess. P.A. 93-1, S. 29, 45; June 12 Sp. Sess. 12-1, S. 152.)

History: 1963 act specified that application and commitment fees to be credited to fund; 1965 act deleted provision specifying use of fund as “nonlapsing, revolving fund” to carry out provisions of chapter, clarified what expenses of commission are chargeable to fund where previously “any and all expenses” were charged, deleted provision crediting application and commitment fees to fund, instead crediting “all money or other assets of whatever nature received by the commissioner as a result of loan default or delinquency”, authorized borrowing from general fund, deleted provisions re treasurer’s power to receive funds and invest them and re transfer of excess funds to general fund and authorized transfers from industrial building mortgage insurance fund to industrial building operating expense fund; 1972 act deleted provision re transfer of funds from mortgage insurance fund to operating expense fund; P.A. 73-599 replaced Connecticut industrial building commission with Connecticut development authority; P.A. 75-461 rephrased provisions for clarity; P.A. 77-370 specified that all income from investments to become part of fund; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management; P.A. 78-236 substituted reference to Sec. 3-31a for reference to Sec. 3-29; P.A. 78-357 specified that conditions in which money may be borrowed from general fund are to meet obligation as provided in this chapter and to bid for and purchase mortgaged property at foreclosure sale; P.A. 79-215 specified that authority’s operating expenses attributable to fund maintenance are chargeable to fund; P.A. 93-360 renamed fund, added references to loans and deleted provision authorizing authority to borrow from general fund to meet obligations of fund or to bid for and purchase mortgaged property at foreclosure sale, effective June 14, 1993; June Sp. Sess. P.A. 93-1 paralleled P.A. 93-360 by deleting provision re borrowing from the general fund, effective July 1, 1993; (Revisor’s note: In 1995 an incorrect reference to “mortgage insurance and loan fund” was changed editorially by the Revisors to “Mortgage and Loan Insurance Fund” in conformance with other statutory references); pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.

See Sec. 32-477 re priority for applicants establishing work environments consistent with criteria in Sec. 32-475.



Section 32-15 - Applications for insurance.

All applications for insurance shall be forwarded, together with an application fee, if any, prescribed by the corporation, to the chief executive officer of the corporation. The chief executive officer, after preparing necessary records for the corporation, shall prepare a report which may include, but shall not be limited to, such facts about the company under consideration as its history, wage standards, job opportunities, stability of employment, past and present financial condition and structure, pro-forma income statements, present and future markets and prospects, and integrity of management. Such report shall conclude with a brief discussion and opinion as to whether the applicant would contribute to the development and advancement of the business prosperity and economic welfare of the state of Connecticut. Such report shall be submitted to the corporation through its chief executive officer and shall be advisory in nature only. After receipt and consideration of the above report and after such other action as is deemed appropriate, the corporation shall approve or deny the application. The applicant shall be promptly notified of such action by the corporation. If the application is approved, notice of such approval shall be transmitted to the proposed mortgagee or lender chosen by the applicant. Such approval shall be conditioned upon payment to the corporation, within such reasonable time after notification of approval as may be specified by the corporation, of a commitment fee prescribed by the corporation. No mortgage or loan shall be accepted for insurance unless the corporation finds that the project with respect to which the mortgage or loan is executed is financially sound.

(1961, P.A. 542, S. 6; 1963, P.A. 601, S. 4; February, 1965, P.A. 494, S. 7; 1972, P.A. 195, S. 19; June, 1972, P.A. 1, S. 15; P.A. 73-599, S. 27; P.A. 88-265, S. 3, 36; P.A. 93-360, S. 2, 19; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 13.)

History: 1963 act required that applications be accompanied by fee prescribed by commission and specified that approval conditioned upon payment of commitment fee prescribed by commission; 1965 act authorized three-person committee to investigate and report re loan applications; 1972 acts deleted requirements that executive secretary forward a copy of each application to development commission and that copy of report be submitted to development commission “which may submit its recommendation and report to the commission”, i.e. industrial building commission, and replaced executive secretary with director; P.A. 73-599 replaced industrial building commission and its director with Connecticut development authority and its executive director; P.A. 88-265 made technical changes and deleted references to the Connecticut Development Credit Corporation; P.A. 93-360 added “if any” after application fee, required executive director instead of committee to prepare reports on applications, deleted provision authorizing payment of committee members on consultant basis and added references to lender and loans, effective June 14, 1993; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012; P.A. 13-123 changed “executive director” to “chief executive officer”, effective June 18, 2013.



Section 32-16 - Insurance of mortgages and loans on economic development projects and information technology projects.

(a)(1) The corporation may (A) upon application of the proposed mortgagee, insure and make advance commitments to insure all or a portion of mortgage payments required by a mortgage on any (i) economic development project, exclusive of machinery, equipment, furniture, fixtures and other personal property, or (ii) any information technology project, and (B) upon application of a borrower, insure and make advance commitments to insure, (i) all or a portion of loan payments required for an information technology project, (ii) a loan for an economic development project used for manufacturing, industrial, research, retail, small business, product development, product warehousing, distribution or other purposes which will create or retain jobs, maintain or diversify industry, including new or emerging technologies, or maintain or increase the tax base, or (iii) a secured or unsecured working capital loan necessary for the start-up or continuation of such a project, upon such terms and conditions as the corporation may prescribe, provided the aggregate amount of contracts of insurance or advance commitments issued under this section, together with contracts of insurance or advance commitments insured under subsection (b) or (d) of this section, outstanding at any one time shall not exceed four times the sum of the amounts available in the Mortgage and Loan Insurance Fund plus the amount of any unpaid grants authorized to be made by the Department of Economic and Community Development to the corporation for deposit in such fund which remain available for purposes of the fund pursuant to the bond authorization in section 32-22, provided the amount of any such contract of insurance or advance commitment shall be measured by the portion of unpaid principal which is insured by the corporation and shall exclude for purposes of such limitation the amount of any contract of insurance or advance commitment to the extent that the liability of the corporation with respect thereto has been reinsured by, or participated in by, an eligible financial institution with a long-term credit rating equal to or higher than that of the state. The aggregate amount of principal obligations of all mortgages and loans so insured shall not constitute indebtedness of the state of Connecticut for purposes of computing the debt limit under section 3-21, provided bonds authorized to be issued pursuant to section 32-22 shall constitute indebtedness of the state of Connecticut for such purposes, whether or not obligations of the state of Connecticut are issued and outstanding in anticipation of the sale of such bonds. Any contract of insurance executed by the corporation under this section shall be conclusive evidence of eligibility for such mortgage or loan insurance, and the validity of any contract of insurance so executed or of an advance commitment to insure shall be incontestable in the hands of an approved mortgagee or lender from the date of the execution of such contract of insurance or advance commitment, except for (I) fraud or misrepresentation on the part of such approved mortgagee or lender, or (II) noncompliance with the terms of the contract of insurance or advance commitment and corporation written procedures in force at the time of issuance of the contract or the advance commitment.

(2) To be eligible for insurance under the provisions of this chapter, a mortgage or agreement for the extension of credit or making of a loan by the corporation or other lender shall: (A) Be one which is made to and held by the corporation or an eligible financial institution approved by the corporation as responsible and able to service the mortgage or loan properly; (B) in the case of a mortgage under subparagraph (A) of subdivision (1) of this subsection, involve principal not to exceed twenty-five million dollars for any one economic development project exclusive of machinery, equipment, furniture, fixtures and other personal property, and not to exceed ninety per cent of the cost of such project, except that the corporation may insure a portion of a mortgage or agreement for the extension of credit or making of a loan by the corporation that otherwise satisfies the requirements of this section and the requirements prescribed by the corporation by written procedure if such mortgage or agreement involves principal in excess of twenty-five million dollars, provided any approved contract of insurance shall not exceed twenty-five million dollars and in the case of a loan under subparagraph (B) of subdivision (1) of this subsection, involve principal not to exceed ten million dollars; (C) have a maturity satisfactory to the corporation but in no case later than twenty-five years from the date of the issuance of the insurance; (D) contain amortization provisions satisfactory to the corporation requiring payments by the borrower or mortgagor, not in excess of the borrower’s or mortgagor’s reasonable ability to pay as determined by the corporation; (E) be in such form and contain such terms and provisions with respect to property insurance, repairs, alterations, payment of taxes and assessments, default reserves, delinquency charges, default remedies, anticipation of maturity, additional and secondary liens and other matters as the corporation may prescribe.

(b) The corporation may, upon application of the proposed mortgagee or borrower, insure and make advance commitments to insure all or a portion of mortgage or loan payments required by a mortgage or loan on new or used machinery, equipment, furniture, fixtures or other personal property, upon such terms and conditions as the corporation may, by written procedure, prescribe, provided (1) such machinery, equipment, furniture, fixtures or other personal property has been acquired for use as or in connection with any economic development project; (2) such machinery, equipment, furniture, fixtures or other personal property shall have been actually installed or located therein within two years after the execution of a commitment to insure mortgage payments signed on behalf of the corporation; and (3) the owner thereof has agreed not to remove such machinery, equipment, furniture, fixtures or other personal property from the state until the principal obligation of the mortgage attributable to the cost of such machinery, equipment, furniture, fixtures or other personal property has been paid in full.

(c) To be eligible for insurance under the provisions of subsection (b) of this section, a mortgage or loan shall: (1) Be one which is made to and held by an eligible financial institution approved by the corporation; (2) involve principal not to exceed ten million dollars for any one project and not to exceed eighty per cent of the cost of the mortgaged machinery, equipment, furniture, fixtures or other personal property, provided the corporation may insure a portion of a mortgage or loan that otherwise satisfies the requirements of this section and the requirements prescribed by the corporation by written procedures if it involves principal in excess of ten million dollars and the principal portion of the loan which is insured does not exceed ten million dollars; (3) have a maturity date satisfactory to the corporation but in no case later than ten years from the date of the mortgage or loan; (4) contain amortization provisions satisfactory to the corporation requiring payments by the mortgagor or borrower which may include principal and interest payments, cost of local real or personal property taxes and assessments, hazard insurance and such mortgage or loan insurance premium as is required under section 32-18, as the corporation shall from time to time prescribe or approve; (5) be in such form and contain such terms and provisions, with respect to property insurance, maintenance, alterations, payment of taxes and assessments, restriction of location of the machinery, equipment, furniture, fixtures and other personal property, default reserves, delinquency charges, default remedies, acceleration of maturity, additional and secondary liens and such other matters as the corporation may prescribe.

(d) All payments required to be paid under the terms of any mortgage or other agreement for the extension of credit or making of a loan by the corporation for an economic development project, including machinery, equipment, furniture, fixtures and other personal property, financed by the issuance of bonds or other obligations of the corporation, or of notes issued in anticipation of such bonds or other obligations, shall at all times that such bonds, obligations or notes are outstanding be eligible for insurance pursuant to this chapter. The corporation may insure any eligible mortgage or other agreement by designating such mortgage in the resolution authorizing the bonds, obligations or notes issued to provide funds to finance the economic development project or by endorsing an appropriate certificate on such mortgage or other agreement. In the case of a default in payment with respect to any mortgage or other agreement so insured, the amount of such payment shall immediately, and at all times during the continuance of such default, constitute a charge on the insurance fund and shall be applied by the corporation to the payment of taxes or insurance on the economic development project or of any bonds or notes of the corporation secured by such mortgage or other agreement, regardless of the availability of other revenues or surplus of the corporation for such payments. The corporation shall take or cause to be taken all reasonable steps to enforce the payment of amounts in default on any such mortgage or other agreement and to exercise all available remedies necessary to enforce such mortgage or other agreement and protect the security of the corporation’s obligations, and in connection therewith may use any amounts in the Mortgage and Loan Insurance Fund to bid for and purchase in foreclosure or other judicial proceedings any property on which it holds a second or other subordinate mortgage the payments on which are insured under this subsection. The trustee for any bond or other obligation of the corporation or note issued in anticipation thereof or, if there be no such trustee, the holder of any such bond, obligation or note, shall have the right to bring suit to require the application as provided in this section of any amounts in the insurance fund.

(e) In the case of applications for insurance under subdivision (2) of subsection (a) of this section, (1) the corporation shall not issue loan guarantees to insure loans for commercial real estate development projects or for passive real estate ownership, (2) the corporation may issue loan guarantees for projects in which the borrower intends to purchase commercial real estate for use in its principal business operations, (3) no loan guarantee shall be issued pursuant to this section for the financing or refinancing of any project unless the corporation determines that the project is otherwise unable to obtain financing in satisfactory amounts or under reasonable terms or conditions or unless the corporation determines that the borrower is unable to start, continue to operate, expand or maintain operations or relocate to this state without such guarantee, (4) no loan guarantee shall be issued pursuant to this section for the financing or refinancing of any project which the corporation determines may be financed commercially, upon reasonable terms and conditions, without such a guarantee, and which an eligible financial institution nonetheless has attempted to shift into this program, (5) the corporation shall determine whether a project has been inappropriately diverted into this program consistent with the credit availability principles set forth in any applicable guidelines for the loan guarantee program of the Connecticut Works Fund, (6) the corporation may require the participating institution to submit its loan criteria and such other information as may be appropriate and, in reviewing projects that involve the refinancing of existing loans, may require submission of the classification assigned to that loan by examiners for any federal financial regulatory institution, (7) the corporation shall maximize the leveraging capability of loan guarantees to the extent feasible, and (8) no loan guarantee shall be issued to an eligible financial institution for any loan to any executive officer, director or shareholder owning more than five per cent of the outstanding stock of such institution, or any executive officer of any other eligible financial institution or any director or shareholder owning more than five per cent of the outstanding stock of any such institution, or a member of the immediate family of such an executive officer, director or shareholder or to any company or entity controlled by any such persons.

(1961, P.A. 542, S. 7; 1963, P.A. 601, S. 5; February, 1965, P.A. 494, S. 8; 1967, P.A. 552, S. 1; 1971, P.A. 503, S. 2; 1972, P.A. 195, S. 20; P.A. 73-599, S. 28; P.A. 75-461, S. 3, 6; P.A. 77-370, S. 7, 13; P.A. 78-357, S. 14, 16; P.A. 80-267, S. 9; P.A. 81-384, S. 2, 13; 81-388, S. 10, 12; P.A. 86-212, S. 1, 3; P.A. 87-536, S. 3, 7; P.A. 88-265, S. 4, 36; P.A. 91-161, S. 1, 9; P.A. 93-360, S. 3, 19; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 00-178, S. 1; June Sp. Sess. P.A. 00-1, S. 43, 46; P.A. 01-96, S. 2; 01-195, S. 177, 181; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: 1963 act included provisions re advance commitments to insure and increased maximum amount of principal obligation for one project from $5,000,000 to $7,500,000; 1965 act excluded machinery and equipment from mortgage amount in Subsec. (a), consisting of previous provisions, changed maximum amount of insured mortgages outstanding from $25,000,000 or amount approved by bond commission to two times the total amount of bonds authorized for issuance by bond commission, specified when bonds constitute state indebtedness, increased maximum amount of obligation for one project to $10,000,000 and added Subsecs. (b) and (c) re insurance of mortgage or machinery and equipment; 1967 act defined “refurbished and remodeled machinery and equipment” and allowed consideration of such machinery and equipment as new in Subsec. (b); 1971 act added Subsecs. (d) and (e) authorizing commitments for machinery and equipment to abate pollution and creating industrial pollution abatement loan fund; 1972 act deleted Subsecs. (d) and (e); P.A. 73-599 replaced industrial building commission with Connecticut development authority; P.A. 75-461 subtracted aggregate amount of outstanding capital reserve fund bonds from aggregate principal amount limit and included agreements for extension of credit or making loan by authority in Subsec. (a) and added Subsec. (d) re eligibility for insurance and payments in default; P.A. 77-370 changed limit on all outstanding insured mortgages to $140,000,000, included in that figure aggregate amount of outstanding capital reserve fund bonds which amount was previously excluded and also included notes issued in anticipation of such bonds; P.A. 78-357 made defaulted payments a charge on insurance fund regardless of availability of other revenues where previously such payments were charged to fund only “to the extent that the then current revenues and surplus of the authority available therefor are insufficient for such payments” and authorized use of insurance fund to bid for and purchase property in foreclosure and other judicial proceedings; P.A. 80-267 included as eligible in Subsec. (b) machinery used in connection with “significant servicing, overhauling or rebuilding of ... products, or for research, office, or industrial, commercial warehouse, wholesale distribution or trucking freight terminal facilities, or for any combination thereof” where previously research facilities alone were mentioned and replaced “commitment agreement signed by all interested parties” with “commitment to insure mortgage payments signed on behalf of the authority” in Subdiv. (2); P.A. 81-384 specified projects in Subsec. (d) as “industrial” projects; P.A. 81-388 amended Subsec. (a) to reduce the ceiling on insured mortgages from $140,000,000 to $100,000,000; P.A. 86-212 applied provisions of Subsec. (b) to used machinery, deleting prior applicability to “refurbished and remodeled” machinery; P.A. 87-536 set mortgage insurance limit at $450,000,000; P.A. 88-265 deleted first mortgage limitation, authorized insurance of all or a portion of mortgage payments, changed industrial project to economic development project, added provisions excluding the amount of certain insured mortgages from the maximum insurable amount, authorized insurance of mortgage payments for furniture, fixtures or other personal property, deleted definition of “used machinery and equipment”, deleted reference to capital reserve fund bonds, authorized the issuance of other obligations of the authority in Subsec. (d) and made other technical changes; P.A. 91-161 amended Subsec. (a) to add provisions re advance commitments and partial insurance, raised the principal amount of a mortgage on real property from $10,000,000 to $25,000,000 and made technical changes and amended Subsec. (b) to increase the size of mortgages on machinery from $5,000,000 to $10,000,000; P.A. 93-360 added Subsec. (a)(2), authorizing authority to insure and make advance commitments to insure loan payments for economic development project loans, made changes throughout the section for consistency with said Subdiv. (2), also amended Subsec. (a) to reformulate limit on aggregate amount of contracts of insurance or advance commitments that may be issued and added Subsec. (e) setting forth provisions re applications for insurance under said Subdiv. (2), effective June 14, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 00-178 amended Subsec. (a) to make provisions applicable to information technology projects; June Sp. Sess. P.A. 00-1 changed effective date of P.A. 00-178 from October 1, 2000, to July 1, 2000, effective July 1, 2000; P.A. 01-96 amended Subsec. (a) to make technical changes, including changes for purposes of gender neutrality; P.A. 01-195 reordered Subdiv., Subpara. and clause designators and made other technical changes in Subsec. (a), effective July 11, 2001; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.

See Sec. 32-23s re interpretation of amendments to this section effective on June 29, 1981.



Section 32-16a - Industrial Pollution Abatement Loan Fund.

Section 32-16a is repealed and any funds in the Industrial Pollution Abatement Loan Fund shall be transferred to the corporation and deposited in the Mortgage and Loan Insurance Fund.

(1972, P.A. 195, S. 21; 259, S. 1; P.A. 73-599, S. 38; P.A. 74-338, S. 8, 94.)



Section 32-17 - Proceedings on default by mortgagor.

Section 32-17 is repealed.

(1961, P.A. 542, S. 8; 1963, P.A. 601, S. 7.)



Section 32-17a - Procedure on default by mortgagor or borrower.

(a) In the case of default by the mortgagor or borrower, the mortgagee or lender shall take reasonable steps to correct any such default. In the case of a default which continues for more than sixty days, the mortgagee or lender shall take reasonable steps to effect an orderly disposition of the property, if any. If institution of foreclosure proceedings or of default proceedings under article 9 of title 42a or otherwise is requested by the corporation, the mortgagee or lender shall commence such action within thirty days after receipt of such request. If institution of foreclosure proceedings or of default proceedings under said article 9 of title 42a is determined by the mortgagee or lender, the mortgagee or lender shall give the corporation thirty days’ notice before it commences such action. When it appears feasible, the corporation may itself make payments to the mortgagee or lender of installments of principal or interest or both, and of taxes and insurance, which payments shall be repaid, under such conditions as the corporation may prescribe, for a temporary period upon default or threatened default by the mortgagor or borrower, and the corporation may also agree to revised terms of financing when such appears prudent. The mortgagee or lender shall be entitled to receive the benefit of the insurance as hereinafter provided, upon: (1) Any sale of the mortgaged property by court order in foreclosure or a sale with the consent of the corporation by the mortgagor or subsequent owner of the property or by the mortgagee after foreclosure or acquisition by deed in lieu of foreclosure, or a sale with the consent of the corporation pursuant to default proceedings under article 9 of title 42a, provided all claims of the mortgagee against the mortgagor or others arising from the mortgage, foreclosure, default proceedings or any deficiency judgment shall be assigned to the corporation without recourse, excepting such claims as may have been released with the consent of the corporation and claims relating to contracts of insurance insuring only a portion of the mortgage payments required by the mortgage; (2) the expiration of six months after the mortgagee has taken title to the mortgaged property under judgment of strict foreclosure, foreclosure or other judicial sale, or a deed in lieu of foreclosure or default proceedings under article 9 of title 42a, if during such period the mortgagee has made a bona fide attempt to sell such property, and, if and to the extent required by the corporation, upon the conveyance of the property to the corporation and the assignment without recourse to the corporation of all claims of the mortgagee against the mortgagor or others arising out of the mortgage, foreclosure, default proceedings or deficiency judgment; (3) the entering of a judgment against the borrower and the realization upon any assets of the borrower available to satisfy such judgment, provided all remaining claims of the lender against the borrower shall be assigned to the corporation; or (4) when the corporation determines it imprudent to have proceedings under (1), (2) and (3) above, the acceptance by the corporation of a conveyance of title to the property to the corporation or the acceptance of an assignment of the mortgage without recourse to the corporation in accordance with written procedures of the corporation in effect at the time the mortgage was insured or the assignment to the corporation of any remaining claims. The corporation may prescribe by written procedures or in a contract of insurance or in the advance commitment to insure variations to the applicability of subdivision (1), (2), (3) or (4) of this subsection because such contract or advance commitment insures only a part and not all of the payments required by a mortgage or loan. Such variations may include, but shall not be limited to, the assignment or conveyance of an interest in any claim of the mortgagee against the mortgagor or borrower, the property or the mortgage which is proportionate to the amount of the insurance provided under the contract or advance commitment. Upon the occurrence of either (1), (2), (3) or (4) hereof, the obligation of the mortgagee to pay premium charges for insurance shall cease, and the corporation shall, within thirty days thereafter, pay to the mortgagee or lender ninety-eight per cent or less than ninety-eight per cent if such lesser amount is provided for in the contract of insurance prepared pursuant to the procedures in effect at the time of issuance of the contract of insurance of the sum of (A) the then unpaid principal balance of the insured indebtedness, (B) all unpaid interest accruing with respect to the insured indebtedness at the rate approved by the corporation to the date of conveyance or assignment to the corporation, as the case may be, (C) the amount of all payments made by the mortgagee or lender for which it has not been reimbursed for taxes, insurance, assessments and insurance premiums, and (D) such other necessary fees, costs or expenses of the mortgagee or lender as may be approved by the corporation.

(b) Upon request of the mortgagee, the corporation may at any time, under such equitable terms and conditions as it may prescribe, consent to the release of the mortgagor from his liability under the mortgage or consent to the release of parts of the mortgaged property from the lien of the mortgage.

(c) When vacancies in an economic development project are deemed by the corporation to prejudice mortgage payments insured by the corporation, the corporation may grant to the mortgagor or borrower permission to lease or rent the mortgaged property to a tenant for any use, such lease or rental to be temporary in nature and subject to such conditions as the corporation may prescribe.

(d) Upon the ultimate disposition of property acquired by the corporation under this section and of the claims assigned therewith, the net amount realized by the corporation shall be computed, taking into account all expenses incurred by the corporation in handling, dealing with and disposing of such property and in collecting such claims. If the net amount so realized exceeds the amount paid to the mortgagee or lender and the expenses of the corporation, such excess shall be retained by the corporation and added to the fund created under section 32-14 but, if the net amount realized is less than the amount paid to the mortgagee and the expenses of the corporation, the mortgagor or borrower shall remain liable therefor as upon a deficiency judgment.

(e) No claim for the benefit of the insurance provided in this chapter shall be accepted by the corporation except within one year after any sale or acquisition of title of the mortgaged property described in subdivision (1) or (2) of subsection (a) of this section or the entry of any judgment against the borrower as described in subdivision (3) of subsection (a) of this section.

(f) Any contract of insurance made by the corporation under the authorization of this chapter shall provide that claims payable under such contract shall first be paid from any amounts readily available in the Mortgage and Loan Insurance Fund, established under section 32-14, before any amounts available from the bond authorization contained in section 32-22 are utilized for claim payment. The faith and credit of the state is hereby pledged, pursuant to such bond authorization and in accordance with section 3-20, to provide to the insurance fund moneys as and when necessary to make timely payments of all amounts required to be paid under the terms of any insurance contract executed by the corporation pursuant to this chapter, but not in excess of the amount of bonds so authorized by the State Bond Commission for such purpose less the amounts paid by the state for deposit to such insurance fund. The obligation of the corporation to make payments under any such insurance contract shall be limited solely to such sources and shall not constitute a debt or liability of the corporation or the state. Any insurance contract and any rule or regulation of the corporation implementing the insurance program may contain such other terms, provisions or conditions as the corporation deems necessary or appropriate, including, but not limited to, the payment of insurance premiums, the giving of notice, claim procedures, the sources for payment of claims, the priority of competing claims for payment, the release or termination of loan security and borrower liability, the timing of payment, the maintenance and disposition of projects and the use of amounts received during periods of loan delinquency or upon default, and any other provisions concerning the rights of insured parties or conditions of the payment of insurance claims.

(1963, P.A. 601, S. 6; February, 1965, P.A. 494, S. 9; 1972, P.A. 195, S. 22; P.A. 73-599, S. 29; P.A. 88-265, S. 5, 36; P.A. 91-161, S. 2, 9; P.A. 93-360, S. 4, 19; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: 1965 act made provisions applicable with respect to default proceedings under article 9 of title 42a; 1972 act substituted reference to Sec. 32-23d(d) for reference to Sec. 32-10(b) in Subsec. (c); P.A. 73-599 replaced industrial building commission with Connecticut development authority; P.A. 88-265 changed industrial project to economic development project, made technical changes and added Subsec. (f) re payment of claims; P.A. 91-161 amended Subsec. (a) by applying provision to partial insurance and authorizing the Connecticut Development Authority to pay less than 98% of a contract in the case of a default; P.A. 93-360 added references to borrower, lender and loans throughout the section, inserted new Subsec. (a)(3) re entering of judgment against borrower and renumbered former Subdiv. (3) as (4), amended Subsec. (c) to delete restriction on use of mortgaged property by a tenant, amended Subsec. (e) by adding “or the entry of any judgment against the borrower as described in subdivision (3) of this section” and amended Subsec. (f) to limit state’s pledge to provide moneys to insurance fund to amount of bonds authorized for such purpose less amounts paid by state for deposit to fund, effective June 14, 1993; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-18 - Insurance premiums.

The corporation shall fix insurance premiums for the insurance of mortgage or loan payments under the provisions of this chapter, such premiums to be computed as a percentage of the principal of the insured indebtedness outstanding at the beginning of each mortgage or loan year. Such insurance premiums shall not be more than two per cent per year of such insured indebtedness outstanding at the beginning of the relevant mortgage or loan year and shall be calculated on the basis of all pertinent, available data. Such premiums shall be payable by the mortgagors or the mortgagees in such manner as is prescribed by the corporation. The amount of premium need not be uniform among the various loans insured.

(1961, P.A. 542, S. 9; February, 1965, P.A. 494, S. 10; 1972, P.A. 195, S. 23; P.A. 73-599, S. 30; P.A. 91-161, S. 3, 9; P.A. 93-360, S. 5, 19; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: 1965 act referred to “principal” rather than “principal obligation” of mortgage; 1972 act made technical correction; P.A. 73-599 replaced industrial building commission with Connecticut development authority; P.A. 91-161 substituted “insured indebtedness” for “mortgage” and “principal”; P.A. 93-360 applied provisions of section to loans as well as to mortgages, effective June 14, 1993; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-19 - Insured mortgages as legal investments.

Loans secured by mortgages insured by the corporation and loans to a proposed mortgagor for the purpose of a proposed economic development project owned by such proposed mortgagor when a proposed mortgagee has been given an advance commitment by the corporation to insure mortgage payments required by a mortgage upon the completed economic development project shall be legal investments for all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, trust companies, banks, investment companies, savings banks, savings and loan associations, executors, administrators, guardians, conservators, trustees and other fiduciaries, and pension, profit-sharing and retirement funds, provided such loans shall be treated similarly to loans insured or to be insured by the Federal Housing Administrator for the purpose of determining the percentage of capital, surplus, assets or deposits which may be invested therein by an institution under the supervision of the Banking Commissioner, and such loans shall not be subject to limitations, conditions or restrictions imposed by law except as provided by this chapter.

(1961, P.A. 542, S. 10; 1963, P.A. 601, S. 8; February, 1965, P.A. 494, S. 11; 1972, P.A. 195, S. 24; P.A. 73-599, S. 31; P.A. 77-614, S. 161, 610; P.A. 80-482, S. 213, 348; 80-483, S. 98, 186; P.A. 87-9, S. 2, 3; P.A. 88-265, S. 6, 36; P.A. 03-84, S. 18; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: 1963 act added provisions re loans for building and improving industrial projects, deleted insurance companies from eligibility for consideration of loans under section as legal investments and specified that loans are not subject to limitations, conditions or restriction of law except as provided in section, that real estate mortgaged to secure loan is unencumbered except as stated and that certificate of title or policy of title insurance is lodged with mortgagee until mortgage is paid; 1965 act specified that real or personal property may be used to secure loans; 1972 act made technical correction; P.A. 73-599 replaced industrial building commission with Connecticut development authority; P.A. 77-614 replaced bank commissioner and department with banking commissioner and division of banking within department of business regulation, effective January 1, 1979; P.A. 80-482 restored banking division as independent department with commissioner as its head and abolished department of business regulation; P.A. 80-483 removed building and loan associations as legal investors in loans under section; (Revisor’s note: Pursuant to P.A. 87-9, “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 88-265 deleted first mortgage limitation, changed industrial project to economic development project, made public officers, public bodies, political subdivisions, insurance companies and credit unions legal investors in loans under section and deleted requirements re unencumbered property, certificate of title and loan advances; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner”, effective June 3, 2003; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-20 and 32-21 - Accounts; use of fund. Commission members not to act on contracts in which they have interest.

Sections 32-20 and 32-21 are repealed.

(1961, P.A. 542, S. 11, 12; February, 1965, P.A. 494, S. 12; P.A. 74-338, S. 50, 94.)



Section 32-22 - Bond issue.

(a) The State Bond Commission may authorize the issuance of bonds of the state in one or more series in accordance with section 3-20 and in principal amounts necessary to carry out the purposes of section 32-16 but not in excess of the aggregate amount of twenty-six million dollars. All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times, not exceeding twenty years from their respective dates, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith.

(b) The proceeds of the sale of such bonds shall be used by the Department of Economic and Community Development to make grants to the corporation for deposit in the Mortgage and Loan Insurance Fund created by section 32-14. The terms and conditions of said grants shall be governed in accordance with a grant contract between the department and the corporation. Payments of principal on such bonds as they mature and interest thereon shall be payable first from the Mortgage and Loan Insurance Fund and secondly from the state General Fund.

(1961, P.A. 542, S. 13; February, 1965, P.A. 494, S. 14; 1971, P.A. 503, S. 3; 1972, P.A. 195, S. 25; 259, S. 2; P.A. 74-338, S. 9, 94; P.A. 75-461, S. 4, 6; P.A. 81-388, S. 11, 12; P.A. 87-536, S. 4, 7; P.A. 88-265, S. 7, 36; May Sp. Sess. P.A. 92-7, S. 19, 36; P.A. 93-382, S. 29, 69; June Sp. Sess. P.A. 93-1, S. 28, 39, 45; May Sp. Sess. P.A. 94-2, S. 197, 203; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: 1965 act increased aggregate amount of bonds from $25,000,000 to $35,000,000 and deleted provisions re requests for additional funds to meet obligations from unappropriated moneys in general fund; 1971 act divided previous provisions into Subsecs. (a) and (b), specified that $25,000,000 of principal amount be deposited in industrial building mortgage insurance fund, and added Subsec. (c) requiring deposit of remaining $10,000,000 in industrial pollution abatement fund; 1972 acts made technical change and rephrased Subsec. (c); P.A. 74-338 deleted Subsec. (c) and removed $25,000,000 limit in Subsec. (b) accordingly; P.A. 75-461 increased bond limit in Subsec. (a) by the aggregate amount of outstanding capital reserve fund bonds including anticipation notes; P.A. 81-388 reduced the bond ceiling from $35,000,000 to $25,000,000; P.A. 87-536 set bond limit at $325,000,000 and clarified that the uses were solely for the purposes of Sec. 32-16; P.A. 88-265 added provisions to Subsec. (b) re reimbursement of general fund for temporary borrowings; May Sp. Sess. P.A. 92-7 amended Subsec. (a) to decrease the bond authorization from $325,000,000 to $115,000,000; P.A. 93-382 decreased the bond authorization to $54,000,000, effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsec. (a) to decrease bond authorization to $44,000,000 and amended Subsec. (b) to make technical changes re administration of the grants, effective July 1, 1993; May Sp. Sess. P.A. 94-2 in Subsec. (a) decreased bond authorization to $26,000,000, effective June 21, 1994 (Revisor’s note: In 1995 the name of the fund in Subsec. (b) was changed editorially by the Revisors from “Industrial Building Mortgage Insurance Fund” to “Mortgage and Loan Insurance Fund” to conform section with Sec. 32-14 as amended by P.A. 93-360); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation” in Subsec. (b), effective July 1, 2012.

See Sec. 32-23f re bonds and notes.



Section 32-22a - Written procedures. Contracts.

(a) The corporation may establish written procedures in accordance with section 1-121 to clarify and further carry out the purposes of sections 32-14 to 32-22, inclusive.

(b) Any insurance contract and any procedure of the corporation implementing said sections of the general statutes may contain such other terms, provisions or conditions as the corporation deems necessary or appropriate, including, but not limited to, the payment of insurance premiums, the giving of notice, claim procedures, the sources for payment of claims, the priority of competing claims for payment, the release or termination of loan security and borrower liability, the timing of payment, the maintenance and disposition of projects and the use of amounts received during periods of loan delinquency or upon default, default and other provisions applicable to contracts of insurance insuring only a portion of the mortgage payments required by the mortgage and the rights of insured parties or conditions of the payment of insurance claims.

(P.A. 91-161, S. 4, 9; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-22b - Loan guarantees for brownfield projects.

Connecticut Innovations, Incorporated may establish a loan guarantee program to provide guarantees of not more than thirty per cent of the loan to lenders who provide financing to recipients of financial assistance pursuant to section 32-763 or section 32-765.

(P.A. 07-233, S. 14; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-308, S. 23.)

History: P.A. 07-233 effective July 1, 2007; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012; P.A. 13-308 replaced provision re eligible developers or eligible property owners with provision re recipients of financial assistance and made conforming changes, effective July 1, 2013.



Section 32-23 - Industrial Building Operating Expense Fund.

Section 32-23 is repealed.

(February, 1965, P.A. 494, S. 13; 1972, P.A. 195, S. 26.)



Section 32-23a - Allocation of mortgage insurance premiums.

All amounts received by the corporation prior to July 1, 1965, as mortgage insurance premiums shall be credited to the Industrial Building Mortgage Insurance Fund and all other funds of the corporation shall be credited to the Industrial Building Operating Expense Fund.

(February, 1965, P.A. 494, S. 15; P.A. 73-599, S. 32; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 73-599 replaced industrial building commission with Connecticut development authority; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-23aa - Compliance with state laws and regulations prerequisite for financial assistance.

Connecticut Innovations, Incorporated shall not approve any application for financial assistance for any project unless such project complies with all state laws and regulations adopted thereunder.

(P.A. 90-270, S. 25, 38; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 32-23b - Short title.

Section 32-23b is repealed.

(1972, P.A. 195, S. 1; P.A. 74-338, S. 52, 94.)



Section 32-23bb - Comprehensive Business Assistance Fund consolidated into Connecticut Growth Fund.

(a) Effective July 1, 1993, the Comprehensive Business Assistance Fund established under section 32-23x and in effect on June 30, 1993, shall be combined with and become part of the Connecticut Growth Fund established under section 32-23v and in effect on June 30, 1993. As of July 1, 1993, cash, notes, receivables and all other assets, liabilities, appropriations, authorizations, allocations and attributes then pertaining to the Comprehensive Business Assistance Fund shall be transferred to the Connecticut Growth Fund. All loans, guarantees and lines of credit outstanding under said section 32-23x on June 30, 1993, shall be treated as having been made, committed or extended from the Connecticut Growth Fund established under said section 32-23v, and all payments received by the corporation on account thereof shall be credited or deposited to the Connecticut Growth Fund. Any and all bonds issued or authorized, and any grants made by the department to the corporation from the proceeds thereof, prior to July 1, 1993, for the purposes of said section 32-23x are deemed issued, authorized or made, as the case may be, for purposes of said section 32-23v. The bond authorization under subsection (i) of section 32-23x shall be available for purposes of said section 32-23v, and the proceeds of any such bonds issued, and any grant by the department to the corporation from such proceeds made, on or after July 1, 1993, shall be for purposes of, and shall be credited or deposited to, the Connecticut Growth Fund.

(b) In addition to, and not in limitation of, the powers of the corporation in making loans from the Connecticut Growth Fund to eligible borrowers under section 32-23v, on and after July 1, 1993, the corporation may make loans from the Connecticut Growth Fund to any person for any purpose and otherwise in the same manner as would have been permitted by section 32-23x if made from the Comprehensive Business Assistance Fund.

(c) All applications for loans under section 32-23x pending on June 30, 1993, and authorized on or after July 1, 1993, shall be funded from the Connecticut Growth Fund established under section 32-23v.

(P.A. 93-360, S. 9, 19; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 93-360 effective July 1, 1993; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-23c - Legislative finding.

Section 32-23c is repealed, effective July 1, 2012.

(1972, P.A. 195, S. 2; P.A. 73-599, S. 8; P.A. 75-513, S. 2, 5; P.A. 76-140, S. 1, 4; P.A. 77-155, S. 1; 77-299, S. 1; 77-614, S. 284, 610; P.A. 79-520, S. 1; P.A. 80-267, S. 6; 80-465, S. 1; P.A. 81-384, S. 3, 13; P.A. 82-434, S. 1, 6; P.A. 88-265, S. 8, 36; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 00-178, S. 2; June Sp. Sess. P.A. 00-1, S. 43, 46; June 12 Sp. Sess. P.A. 12-1, S. 292.)



Section 32-23d - *(See end of section for amended version of subdivision (p) and effective date.) Definitions.

For the purposes of this chapter, the following terms shall have the following meanings unless the context indicates another meaning and intent:

(a) “Department” means the Department of Economic and Community Development or its successor agency.

(b) “State” means the state of Connecticut.

(c) “Municipality” means any town, city or borough in the state.

(d) “Project” means any facility, plant, works, system, building, structure, utility, fixture or other real property improvement located in the state, any machinery, equipment, furniture, fixture or other personal property to be located in the state and the land on which it is located or which is reasonably necessary in connection therewith, which is of a nature or which is to be used or occupied by any person for purposes which would constitute it as an economic development project, information technology project, public service project, urban project, recreation project, commercial fishing project, health care project, the convention center project, as defined in subdivision (3) of section 32-600, nonprofit project or remediation project, and any real property improvement reasonably related thereto. A project may be acquired (1) directly, or (2) indirectly through the purchase of all or substantially all of the stock of a corporation.

(e) “Eligible financial institution” means any trust company, bank, savings bank, credit union, savings and loan association, insurance company, investment company, mortgage banker, trustee, executor, pension fund, retirement fund or other fiduciary or financial institution, the state or, to the extent otherwise permitted by law, any municipality, or any political subdivision, instrumentality, agency or body politic and corporate thereof, which is approved by the corporation to participate in the financing of a project.

(f) “Cost of project” as determined by the corporation means the cost or fair market value of construction, lands, property rights, utility extensions, disposal facilities, access roads, easements, franchises, financing charges, interest, engineering and legal services, plans, specifications, surveys, cost estimates, studies and other expenses necessary or incident to the development, construction, financing and placing in operation of a project and, subject to the provisions of section 32-16, the cost or fair market value of machinery, equipment, furniture, fixtures or other personal property of a project.

(g) “Insurance fund” means the Mortgage and Loan Insurance Fund created by section 32-14.

(h) “Maturity date” means the date on which the mortgage indebtedness would be extinguished if paid in accordance with periodic payments provided for in the mortgage.

(i) “Mortgage” means a mortgage or lien on a project together with credit instruments, if any, secured thereby, or any other agreement for the extension of credit or making of a loan related to the financing of a project or any portions thereof or interest therein, however evidenced, including financing by means of a lease or a conditional or installment sales agreement, or any pool of or interest in any of the foregoing financed from any source.

(j) “Mortgagee” means the original lender or other provider of credit under the mortgage or participants therein, and their successors and assigns, approved by the corporation and may include, but is not limited to, all eligible financial institutions and, except as used in section 32-17a, the corporation as defined in subsection (v) of this section.

(k) “Mortgagor” includes the successors and assigns of the mortgagor.

(l) “Mortgage payments” means payments called for by a mortgage, and may include, but is not limited to, interest, installments of principal, taxes and assessments, mortgage insurance premiums and hazard insurance premiums.

(m) “Mortgage year” means the annual period measured by the date or the anniversary of the date of the execution of the mortgage.

(n) “Principal obligation” means the sum total of all mortgage payments due from the mortgagor.

(o) “Municipal planning commission” means a municipal planning commission created under chapter 126.

*(p) “Regional planning agency” means a regional planning agency created under chapter 127.

(q) “Federal agency” means the United States, the president of the United States and any department of, or corporation, agency or instrumentality designated or established by, the United States.

(r) “Revenues” means receipts, revenues, service charges, rentals or other payments to be received on account of lease, mortgage, conditional sale, sale or loan agreements and payments and any other income derived from the lease, sale or other disposition of a project, moneys in such reserve and insurance funds or accounts or other funds and accounts and income from the investment thereof, established in connection with the issuance of bonds, notes or other obligations for a project or projects, and fees, charges or other moneys to be received by the corporation in respect of projects and contracts with persons.

(s) “Person” means any person, including individuals, firms, partnerships, associations, cooperatives, limited liability companies or corporations, public or private, for profit or nonprofit, organized or existing under the laws of the state or any other state, and, to the extent otherwise permitted by law, any municipality, district, including any special district having taxing powers, agency, authority, instrumentality, or other governmental entity or political subdivision in the state or any federal agency.

(t) “Economic development project” means any project which is to be used or occupied by any person for (1) manufacturing, industrial, research, office or product warehousing or distribution purposes or hydroponic or aquaponic food production purposes and which the corporation determines will tend to maintain or provide gainful employment, maintain or increase the tax base of the economy, or maintain, expand or diversify industry in the state, or (2) controlling, abating, preventing or disposing land, water, air or other environmental pollution, including without limitation thermal, radiation, sewage, wastewater, solid waste, toxic waste, noise or particulate pollution, except resources recovery facilities, as defined in section 22a-219a, used for the principal purpose of processing municipal solid waste and which are not expansions or additions to resources recovery facilities operating on July 1, 1990, or (3) the conservation of energy or the utilization of cogeneration technology or solar, wind, hydro, biomass or other renewable sources to produce energy for any industrial or commercial application, or (4) any other purpose which the corporation determines will materially contribute to the economic base of the state by creating or retaining jobs, promoting the export of products or services beyond state boundaries, encouraging innovation in products or services, or otherwise contributing to, supporting or enhancing existing activities that are important to the economic base of the state.

(u) “Commissioner” means the Commissioner of Economic and Community Development.

(v) “Corporation” means Connecticut Innovations, Incorporated, as established and created pursuant to section 32-35.

(w) “Capital reserve fund bond” means any bond of the corporation secured by a special capital reserve fund established pursuant to this chapter.

(x) “Recreation project” means any project which is to be primarily available for the use of the general public including without limitation stadiums, sports complexes, amusement parks, museums, theaters, civic, concert, cultural and exhibition centers, centers for the visual and performing arts, hotels, motels, resorts, inns and other public lodging accommodations and which the corporation determines will tend to (1) promote tourism, (2) provide a special enhancement of recreation facilities in the state, or (3) contribute to the business or industrial development of the state.

(y) “Public service project” means any project which is to be used or occupied by a common carrier or public utility to provide bus, truck, rail, limousine, water or air transportation services or water, sewer, gas, electricity, or telephone utility services, and which the corporation determines will tend to assist the common carrier or public utility in providing service to the general public in the state. A public service project may include ferry boats or railroad rolling stock, but may not include any other vehicle, aircraft or watercraft.

(z) “Urban project” means any project which is to be used or occupied by any person for commercial or retail sales or service purposes located wholly or partly within an urban municipality in the state and which the corporation determines will tend (1) to maintain or provide gainful construction or permanent employment, maintain or expand the tax base of the economy or maintain, expand or diversify industry in the state, or (2) to otherwise revitalize the economy of the urban municipality. An “urban municipality”, for the purposes of this definition, means any municipality which is a “distressed municipality” as defined in subsection (b) of section 32-9p.

(aa) “Commercial fishing project” means any project which is to be used or occupied by any person for commercial fishing purposes or for support, maintenance, storage, production, or manufacturing purposes reasonably related to commercial fishing activity, including without limitation commercial fishing vessels, docks, wharves, piers, land or floating processing facilities, transportation terminals, facilities for the maintenance, storage, and construction of vessels and equipment, and fish storage and handling facilities.

(bb) “Health care project” means any project which is to be used or occupied by any person for the providing of services in any residential care home, nursing home or rest home, as defined in subsection (c) of section 19a-490, or for the providing of living space for physically handicapped persons or persons sixty years of age or older.

(cc) “Nonprofit project” means any project which (1) is to be used or occupied by any person organized and operated not for profit but exclusively for health, educational, charitable, community, cultural, agricultural, consumer or other purposes benefiting the citizens of the state, or as an agricultural or hospital cooperative or service organization or as a chamber of commerce or trade or professional association, and (2) which the corporation determines satisfies a public need not adequately met by businesses operating for profit.

(dd) “Information technology project” means any project (1) providing information technology intensive office or laboratory space, including, but not limited to, smart buildings, incubator facilities, or any project that is to be used or occupied by any person specializing in e-commerce technologies or other technologies using high-speed communications infrastructure, and (2) which the corporation deems will materially contribute to the economic base of the state by creating or retaining jobs, promoting the export of products or services beyond state borders, encouraging innovation in products or services, or otherwise contributing to, supporting or enhancing existing activities that are important to the economic base of the state.

(ee) “Incubator facilities” has the same meaning as incubator facilities in subdivision (5) of section 32-34.

(ff) “Smart building” means a building that houses, for use by its tenants, an information or communications infrastructure capable of transmitting digital video, voice and data content over a high-speed wired, wireless or other communications intranet and provides the capability of delivering and receiving high-speed digital video, voice and data transmissions over the Internet.

(gg) “Remediation project” means any project (1) involving the development, redevelopment or productive reuse of real property within this state that (A) has been subject to a spill, as defined in section 22a-452c, (B) is an establishment, as defined in subdivision (3) of section 22a-134, (C) is a facility, as defined in 42 USC 9601(9), or (D) is eligible to be treated as polluted real property for purposes of section 22a-133m or contaminated real property for purposes of section 22a-133aa or section 22a-133bb, provided the development, redevelopment or productive reuse is undertaken pursuant to a remediation plan meeting all applicable standards and requirements of the Department of Energy and Environmental Protection, (2) that the corporation determines will add or support significant new economic activity or employment in the municipality in which such project is located or will otherwise materially contribute to the economic base of the state or the municipality or will provide a residential or mixed-use development pursuant to chapter 828, and (3) for which assistance from the corporation will be needed to attract necessary private investment.

(1972, P.A. 195, S. 3; P.A. 73-599, S. 9; P.A. 74-338, S. 7, 94; P.A. 75-413; 75-461, S. 1, 6; 75-513, S. 3, 5; 75-567, S. 40, 80; P.A. 76-140, S. 2, 4; 76-430, S. 1, 3; P.A. 77-155, S. 2; 77-299, S. 2, 3; 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 108, 136; P.A. 79-404, S. 43, 45; 79-520, S. 2; P.A. 80-171, S. 1; 80-267, S. 7; 80-345; 80-465, S. 2, 3; P.A. 81-384, S. 4, 13; P.A. 84-512, S. 19, 30; P.A. 85-595, S. 2, 3; P.A. 86-212, S. 2, 3; P.A. 87-536, S. 5, 7; P.A. 88-265, S. 9, 36; P.A. 90-270, S. 26, 38; P.A. 95-79, S. 120, 189; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-112, S. 2; P.A. 98-179, S. 16, 30; P.A. 00-178, S. 3, 4; June Sp. Sess. P.A. 00-1, S. 43, 46; P.A. 01-96; S. 3; 01-179, S. 7–9; P.A. 04-106, S. 2; 04-193, S. 1; P.A. 07-233, S. 13; P.A. 10-147, S. 1; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 172.)

*Note: On and after January 1, 2015, subdivision (p) of this section, as amended by section 306 of public act 13-247, is to read as follows:

“(p) “Regional council of governments” means a regional council of governments created under section 4-124j.”

(1972, P.A. 195, S. 3; P.A. 73-599, S. 9; P.A. 74-338, S. 7, 94; P.A. 75-413; 75-461, S. 1, 6; 75-513, S. 3, 5; 75-567, S. 40, 80; P.A. 76-140, S. 2, 4; 76-430, S. 1, 3; P.A. 77-155, S. 2; 77-299, S. 2, 3; 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 108, 136; P.A. 79-404, S. 43, 45; 79-520, S. 2; P.A. 80-171, S. 1; 80-267, S. 7; 80-345; 80-465, S. 2, 3; P.A. 81-384, S. 4, 13; P.A. 84-512, S. 19, 30; P.A. 85-595, S. 2, 3; P.A. 86-212, S. 2, 3; P.A. 87-536, S. 5, 7; P.A. 88-265, S. 9, 36; P.A. 90-270, S. 26, 38; P.A. 95-79, S. 120, 189; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-112, S. 2; P.A. 98-179, S. 16, 30; P.A. 00-178, S. 3, 4; June Sp. Sess. P.A. 00-1, S. 43, 46; P.A. 01-96; S. 3; 01-179, S. 7–9; P.A. 04-106, S. 2; 04-193, S. 1; P.A. 07-233, S. 13; P.A. 10-147, S. 1; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 172; P.A. 13-247, S. 306.)

History: P.A. 73-599 replaced Connecticut development commission with department of commerce and Connecticut development authority, so replaced “commission” definition with “department” definition and added definitions of “commissioner” and “authority”; P.A. 74-338 deleted “industrial” as word qualifying pollution control facility in definition of “industrial project”; P.A. 75-413 redefined “industrial project” to include facilities used in significant servicing, overhauling or rebuilding of products and warehouse, wholesale distribution and trucking freight terminal facilities; P.A. 75-461 included the authority in definition of “mortgagee” and defined “capital reserve fund bond”; P.A. 75-513 included certain facilities for providing water in definition of “industrial project”; P.A. 75-567 substituted “authority” for “commission” in definition of “industrial project”; P.A. 76-140 included ferry facilities in definition of “industrial project”; P.A. 76-430 defined “recreational project”; P.A. 77-155 included railroad facilities in definition of “industrial project”; P.A. 77-299 included municipal civic and cultural centers in definition of “recreational project” and defined the term; P.A. 77-614 and P.A. 78-303 replaced commissioner and department of commerce with commissioner and department of economic development, effective January 1, 1979; P.A. 78-303 deleted reference to Sec. 4-60a in definition of “purposes of this chapter ...”; P.A. 79-404 substituted gaming policy board for Connecticut commission on special revenue in definition of “recreational project”; P.A. 79-520 included energy conserving facilities and facilities using renewable energy in definition of “industrial project”; P.A. 80-171 included public transportation facilities in definition of “industrial project”; P.A. 80-267 included provisions re facilities for businesses impacted by defense contract cutbacks in definition of “industrial project”; P.A. 80-345 included commercial applications of energy conserving or renewable energy facilities and equipment in definition of “industrial project”; P.A. 80-465 included retail facilities in definition of “industrial project” and defined “urban project”; P.A. 81-384 rewrote definitions of “project”, “industrial project”, “recreation project” and “urban project”, inserted definitions of “public service project”, “commercial fishing project” and “health care project” and removed definitions of “pollution control facility” and “municipal civic and cultural centers”; P.A. 84-512 deleted references to Secs. 4-5 and 4-24a in Subsec. (t); P.A. 85-595 redefined “project” to include hydroponic or aquaponic projects; P.A. 86-212 amended definition of “project” in Subsec. (d) to allow project to be acquired through purchase of stock of corporation and to exclude stock of corporation from such definition; P.A. 87-536 amended Subsec. (d) to amend definition of project to include any machinery, equipment, furniture, fixture or other personal property to be located in the state and to remove other references to personal property; P.A. 88-265 changed industrial project to economic development project, deleted hydroponic or aquaponic project and added nonprofit project to Subsec. (d), deleted definition of Connecticut Development Credit Corporation and added definition of eligible financial institution in Subsec. (e), added cost of furniture, fixtures or other personal property to definition of cost of project in Subsec. (f), deleted definition of first mortgage and added provisions re other credit or loan agreement in Subsec. (i), added other provider of credit, deleted list of eligible mortgages and substituted eligible financial institutions therefor in Subsec. (j), added provisions re cooperatives, for profit and nonprofit corporations, districts, agencies, authorities, instrumentalities, and other governmental entities in Subsec. (s), changed industrial project to economic development project, added hydroponic or aquaponic food production purposes and added Subdiv. (4) re other eligible project purposes in Subsec. (u), added Subsec. (dd) defining “nonprofit project” and made other technical changes; P.A. 90-270 amended Subsec. (u) to exclude certain resources recovery facilities from the definition of “economic development project”; (Revisor’s note: In 1993 the obsolete reference in Subsec. (t) to repealed Sec. 36-322 was deleted editorially by the Revisors and the wording adjusted accordingly, and in 1995 the reference to “Industrial Building Mortgage Insurance Fund” was changed editorially by the Revisors to “Mortgage and Loan Insurance Fund” to conform to section to Sec. 32-14 as amended by P.A. 93-360); P.A. 95-79 redefined “person” to include limited liability companies, effective May 31, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 98-179 redefined “project” to add the convention center project, effective June 1, 1998; P.A. 00-178 redefined “project” in Subsec. (d) to include information technology projects and added Subsecs. (ee) to (gg), inclusive, defining “information technology project”, “incubator facilities” and “smart building”; June Sp. Sess. P.A. 00-1 changed effective date of P.A. 00-178 from October 1, 2000, to July 1, 2000, effective July 1, 2000; P.A. 01-96 amended Subsec. (gg) by making technical changes; P.A. 01-179 amended Subsec. (d) to make a technical change and include remediation project in definition of “project”, amended Subsec. (t) to replace references to chapters 578 and 579 and Secs. 10-320b(a), 25-33a and 32-68a with references to the authority and authority legislation and added Subsec. (hh) defining “authority legislation” and Subsec. (ii)(1) defining “remediation project”; P.A. 04-106 amended Subsec. (ii)(1) to include projects involving the productive reuse of real property, effective May 21, 2004; P.A. 04-193 amended Subsec. (d) to remove reference to a project not including new materials, work in process, stock in trade or stock of a corporation, effective June 3, 2004; P.A. 07-233 amended Subsec. (ii) to redefine “remediation project” to include providing a residential or mixed-use development, effective July 1, 2007; P.A. 10-147 amended Subsec. (s) by redefining “person” to include any federal agency, effective June 8, 2010; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (ii), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “authority” with “corporation” in Subsecs. (e), (f), (j), and (r), deleted former Subsec. (t) re definition of “purposes of the authority”, redesignated existing Subsecs. (u) to (gg) as Subsecs. (t) to (ff), replaced definition of “authority” with definition of “corporation” in redesignated Subsec. (v), deleted former Subsec. (hh) re definition of “authority legislation” and redesignated existing Subsec. (ii) as Subsec. (gg), effective July 1, 2012 (Revisor’s note: References to “authority” were changed editorially by the Revisors to “corporation” in redesignated Subsecs. (t), (w), (x), (y), (z), (cc), (dd) and (gg) to conform with changes made by June 12 Sp. Sess. P.A. 12-1, S. 152, 172); P.A. 13-247 amended Subdiv. (p) by replacing definition of “regional planning agency” with definition of “regional council of governments”, effective January 1, 2015.



Section 32-23e - *(See end of section for amended version and effective date.) Powers of the corporation.

To accomplish the purposes of the corporation, which are hereby determined to be public purposes for which public funds may be expended, and in addition to any other powers provided by law, the corporation shall have power to: (1) Determine the location and character of any project to be financed by the corporation, provided any financial assistance shall be approved in accordance with written procedures prepared pursuant to subdivision (14) of this section; (2) purchase, receive, by gift or otherwise, lease, exchange, or otherwise acquire, and construct, reconstruct, improve, maintain, equip and furnish one or more projects, including all real and personal property which the corporation may deem necessary in connection therewith, and to enter into a contract with a person therefor upon such terms and conditions as the corporation shall determine to be reasonable, including but not limited to reimbursement for the planning, designing, financing, construction, reconstruction, improvement, equipping, furnishing, operation and maintenance of the project and any claims arising therefrom and establishment and maintenance of reserve and insurance funds with respect to the financing of the project; (3) insure any or all payments to be made by the borrower under the terms of any agreement for the extension of credit or making of a loan by the corporation in connection with any economic development project to be financed, wholly or in part, through the issuance of bonds or mortgage payments of any mortgage which is given by a mortgagor to the mortgagee who has provided the mortgage for an economic development project upon such terms and conditions as the corporation may prescribe and as provided herein, and the faith and credit of the state are pledged thereto; (4) in connection with the insuring of payments of any mortgage, request for its guidance a finding of the municipal planning commission, or, if there is no planning commission, a finding of the municipal officers, of the municipality in which the economic development project is proposed to be located, or of the regional planning agency of which such municipality is a member, as to the expediency and advisability of the economic development project; (5) sell or lease to any person, all or any portion of a project, purchase from eligible financial institutions mortgages with respect to economic development projects, purchase or repurchase its own bonds, and sell, pledge or assign to any person any such bonds, mortgages, or other loans, notes, revenues or assets of the corporation, or any interest therein, for such consideration and upon such terms as the corporation may determine to be reasonable; (6) mortgage or otherwise encumber all or any portion of a project whenever it shall find such action to be in furtherance of the purposes of the corporation; (7) enter into agreements with any person, including prospective mortgagees and mortgagors, for the purpose of planning, designing, constructing, acquiring, altering and financing projects, providing liquidity or a secondary market for mortgages or other financial obligations incurred with respect to facilities which would qualify as a project under this chapter, purchasing loans made by regional corporations under section 32-276, or for any other purpose in furtherance of any other power of the corporation; (8) grant options to purchase or renew a lease for any of its projects on such terms as the corporation may determine to be reasonable; (9) employ or retain attorneys, accountants and architectural, engineering and financial consultants and such other employees and agents and to fix their compensation as it shall deem necessary to assist it in carrying out the purposes of the corporation; (10) accept from a federal agency loans, grants or loan guarantees or otherwise participate in any loan, grant, loan guarantee or other financing or economic or project development program of a federal agency in furtherance of, and consistent with, the purposes of the corporation, and enter into agreements with such agency respecting any such loans, grants, loan guarantees or federal agency programs; (11) provide tenant lease guarantees and performance guarantees, invest in, extend credit or make loans to any person for the planning, designing, financing, acquiring, constructing, reconstructing, improving, expanding, continuing in operation, equipping and furnishing of a project and for the refinancing of existing indebtedness with respect to any facility or part thereof which would qualify as a project in order to facilitate substantial improvements thereto, which guarantees, investments, credits or loans may be secured by loan agreements, lease agreements, installment sale agreements, mortgages, contracts and all other instruments or fees and charges, upon such terms and conditions as the corporation shall determine to be reasonable in connection with such loans, including provision for the establishment and maintenance of reserve and insurance funds and in the exercise of powers granted in this section in connection with a project for such person, to require the inclusion in any contract, loan agreement or other instrument, such provisions for the construction, use, operation and maintenance and financing of a project as the corporation may deem necessary or desirable; (12) in connection with any application for assistance, or commitments therefor, to make and collect such fees and charges as the corporation shall determine to be reasonable; (13) adopt procedures, in accordance with the provisions of section 1-121, to carry out the purposes of the corporation, which may give priority to applications for financial assistance based upon the extent the project will materially contribute to the economic base of the state by creating or retaining jobs, providing increased wages or benefits to employees, promoting the export of products or services beyond the boundaries of the state, encouraging innovation in products or services, encouraging defense-dependent business to diversify to nondefense production, promoting standards of participation adopted by the Connecticut partnership compact pursuant to section 33-374g of the general statutes, revision of 1958, revised to 1991, or will otherwise enhance existing activities that are important to the economic base of the state, provided regulation-making proceedings commenced before January 1, 1989, shall be governed by sections 4-166 to 4-174, inclusive; (14) maintain an office at such place or places within the state as it may designate; (15) when it becomes necessary or feasible for the corporation to safeguard itself from losses, acquire, purchase, manage and operate, hold and dispose of real and personal property, take assignments of rentals and leases and make and enter into all contracts, leases, agreements and arrangements necessary or incidental to the performance of its duties; (16) in order to further the purposes of the corporation, or to assure the payment of the principal and interest on bonds or notes of the corporation or to safeguard the mortgage insurance fund, purchase, acquire and take assignments of notes, mortgages and other forms of security and evidences of indebtedness, purchase, acquire, attach, seize, accept or take title to any project by conveyance or, by foreclosure, and sell, lease or rent any project for a use specified for the corporation; (17) do, or delegate, any and all things necessary or convenient to carry out the purposes and to exercise the powers given and granted to the corporation; (18) to accept from the department: (A) Financial assistance, (B) revenues or the right to receive revenues with respect to any program under the supervision of the department, and (C) loan assets or equity interests in connection with any program under the supervision of the department; to make advances to and reimburse the department for any expenses incurred or to be incurred by it in the delivery of such assistance, revenues, rights, assets or amounts; to enter into agreements for the delivery of services by the corporation, in consultation with the department and the Connecticut Housing Finance Authority, to third parties which agreements may include provisions for payment by the department to the corporation for the delivery of such services; and to enter into agreements with the department or with the Connecticut Housing Finance Authority for the sharing of assistants, agents and other consultants, professionals and employees, and facilities and other real and personal property used in the conduct of the corporation’s affairs; and (19) to transfer to the department: (A) Financial assistance, (B) revenues or the right to receive revenues with respect to any program under the supervision of the corporation, and (C) loan assets or equity interests in connection with any program under the supervision of the corporation, provided the transfer of such financial assistance, revenues, rights, assets or interests is determined by the corporation to be practicable, within the constraints and not inconsistent with the fiduciary obligations of the corporation imposed upon or established upon the corporation by any provision of the general statutes, the corporation’s bond resolutions or any other agreement or contract of the authority and to have no adverse effect on the tax-exempt status of any bonds of the corporation or the state.

(1972, P.A. 195, S. 4; P.A. 73-599, S. 10; P.A. 75-425, S. 54, 57; 75-461, S. 5, 6; P.A. 78-303, S. 109, 136; P.A. 81-384, S. 5, 13; P.A. 82-434, S. 3, 6; P.A. 84-512, S. 20, 30; P.A. 88-265, S. 10, 36; 88-266, S. 12, 46; 88-317, S. 93, 107; P.A. 90-270, S. 24, 38; P.A. 91-190, S. 6, 9; P.A. 93-217, S. 4, 5; P.A. 95-250, S. 10, 42; 95-309, S. 2, 11, 12; P.A. 00-178, S. 5; June Sp. Sess. P.A. 00-1, S. 43, 46; P.A. 01-179, S. 10; P.A. 04-193, S. 2; P.A. 10-147, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 159; P.A. 13-123, S. 14.)

*Note: On and after January 1, 2015, this section, as amended by section 307 of public act 13-247, is to read as follows:

“Sec. 32-23e. Powers of the corporation. To accomplish the purposes of the corporation, which are hereby determined to be public purposes for which public funds may be expended, and in addition to any other powers provided by law, the corporation shall have power to: (1) Determine the location and character of any project to be financed under the provisions of said chapters and sections, provided any financial assistance shall be approved in accordance with written procedures prepared pursuant to subdivision (14) of this section; (2) purchase, receive, by gift or otherwise, lease, exchange, or otherwise acquire, and construct, reconstruct, improve, maintain, equip and furnish one or more projects, including all real and personal property which the corporation may deem necessary in connection therewith, and to enter into a contract with a person therefor upon such terms and conditions as the corporation shall determine to be reasonable, including but not limited to reimbursement for the planning, designing, financing, construction, reconstruction, improvement, equipping, furnishing, operation and maintenance of the project and any claims arising therefrom and establishment and maintenance of reserve and insurance funds with respect to the financing of the project; (3) insure any or all payments to be made by the borrower under the terms of any agreement for the extension of credit or making of a loan by the corporation in connection with any economic development project to be financed, wholly or in part, through the issuance of bonds or mortgage payments of any mortgage which is given by a mortgagor to the mortgagee who has provided the mortgage for an economic development project upon such terms and conditions as the corporation may prescribe and as provided herein, and the faith and credit of the state are pledged thereto; (4) in connection with the insuring of payments of any mortgage, request for its guidance a finding of the municipal planning commission, or, if there is no planning commission, a finding of the municipal officers, of the municipality in which the economic development project is proposed to be located, or of the regional council of governments of which such municipality is a member, as to the expediency and advisability of the economic development project; (5) sell or lease to any person, all or any portion of a project, purchase from eligible financial institutions mortgages with respect to economic development projects, purchase or repurchase its own bonds, and sell, pledge or assign to any person any such bonds, mortgages, or other loans, notes, revenues or assets of the corporation, or any interest therein, for such consideration and upon such terms as the corporation may determine to be reasonable; (6) mortgage or otherwise encumber all or any portion of a project whenever it shall find such action to be in furtherance of the purposes of said chapters and sections; (7) enter into agreements with any person, including prospective mortgagees and mortgagors, for the purpose of planning, designing, constructing, acquiring, altering and financing projects, providing liquidity or a secondary market for mortgages or other financial obligations incurred with respect to facilities which would qualify as a project under this chapter, purchasing loans made by regional corporations under section 32-276, or for any other purpose in furtherance of any other power of the corporation; (8) grant options to purchase or renew a lease for any of its projects on such terms as the corporation may determine to be reasonable; (9) employ or retain attorneys, accountants and architectural, engineering and financial consultants and such other employees and agents and to fix their compensation and to employ the Connecticut Development Credit Corporation on a cost basis as it shall deem necessary to assist it in carrying out the purposes of said corporation legislation; (10) accept from a federal agency loans, grants or loan guarantees or otherwise participate in any loan, grant, loan guarantee or other financing or economic or project development program of a federal agency in furtherance of, and consistent with, the purposes of the corporation, and enter into agreements with such agency respecting any such loans, grants, loan guarantees or federal agency programs; (11) provide tenant lease guarantees and performance guarantees, invest in, extend credit or make loans to any person for the planning, designing, financing, acquiring, constructing, reconstructing, improving, expanding, continuing in operation, equipping and furnishing of a project and for the refinancing of existing indebtedness with respect to any facility or part thereof which would qualify as a project in order to facilitate substantial improvements thereto, which guarantees, investments, credits or loans may be secured by loan agreements, lease agreements, installment sale agreements, mortgages, contracts and all other instruments or fees and charges, upon such terms and conditions as the corporation shall determine to be reasonable in connection with such loans, including provision for the establishment and maintenance of reserve and insurance funds and in the exercise of powers granted in this section in connection with a project for such person, to require the inclusion in any contract, loan agreement or other instrument, such provisions for the construction, use, operation and maintenance and financing of a project as the corporation may deem necessary or desirable; (12) in connection with any application for assistance under said corporation legislation, or commitments therefor, to make and collect such fees and charges as the corporation shall determine to be reasonable; (13) adopt procedures, in accordance with the provisions of section 1-121, to carry out the purposes of the corporation, which may give priority to applications for financial assistance based upon the extent the project will materially contribute to the economic base of the state by creating or retaining jobs, providing increased wages or benefits to employees, promoting the export of products or services beyond the boundaries of the state, encouraging innovation in products or services, encouraging defense-dependent business to diversify to nondefense production, promoting standards of participation adopted by the Connecticut partnership compact pursuant to section 33-374g of the general statutes, revision of 1958, revised to 1991, or will otherwise enhance existing activities that are important to the economic base of the state, provided regulation-making proceedings commenced before January 1, 1989, shall be governed by sections 4-166 to 4-174, inclusive; (14) maintain an office at such place or places within the state as it may designate; (15) when it becomes necessary or feasible for the corporation to safeguard itself from losses, acquire, purchase, manage and operate, hold and dispose of real and personal property, take assignments of rentals and leases and make and enter into all contracts, leases, agreements and arrangements necessary or incidental to the performance of its duties; (16) in order to further the purposes of the corporation, or to assure the payment of the principal and interest on bonds or notes of the corporation or to safeguard the mortgage insurance fund, purchase, acquire and take assignments of notes, mortgages and other forms of security and evidences of indebtedness, purchase, acquire, attach, seize, accept or take title to any project by conveyance or, by foreclosure, and sell, lease or rent any project for a use specified in said chapters and sections or in this chapter; (17) do, or delegate, any and all things necessary or convenient to carry out the purposes and to exercise the powers given and granted to the corporation; (18) to accept from the department: (A) Financial assistance, (B) revenues or the right to receive revenues with respect to any program under the supervision of the department, and (C) loan assets or equity interests in connection with any program under the supervision of the department; to make advances to and reimburse the department for any expenses incurred or to be incurred by it in the delivery of such assistance, revenues, rights, assets or amounts; to enter into agreements for the delivery of services by the corporation, in consultation with the department and the Connecticut Housing Finance Authority, to third parties which agreements may include provisions for payment by the department to the corporation for the delivery of such services; and to enter into agreements with the department or with the Connecticut Housing Finance Authority for the sharing of assistants, agents and other consultants, professionals and employees, and facilities and other real and personal property used in the conduct of the corporation’s affairs; and (19) to transfer to the department: (A) Financial assistance, (B) revenues or the right to receive revenues with respect to any program under the supervision of the corporation, and (C) loan assets or equity interests in connection with any program under the supervision of the corporation, provided the transfer of such financial assistance, revenues, rights, assets or interests is determined by the corporation to be practicable, within the constraints and not inconsistent with the fiduciary obligations of the corporation imposed upon or established upon the corporation by any provision of the general statutes, the corporation’s bond resolutions or any other agreement or contract of the authority and to have no adverse effect on the tax-exempt status of any bonds of the corporation or the state.”

(1972, P.A. 195, S. 4; P.A. 73-599, S. 10; P.A. 75-425, S. 54, 57; 75-461, S. 5, 6; P.A. 78-303, S. 109, 136; P.A. 81-384, S. 5, 13; P.A. 82-434, S. 3, 6; P.A. 84-512, S. 20, 30; P.A. 88-265, S. 10, 36; 88-266, S. 12, 46; 88-317, S. 93, 107; P.A. 90-270, S. 24, 38; P.A. 91-190, S. 6, 9; P.A. 93-217, S. 4, 5; P.A. 95-250, S. 10, 42; 95-309, S. 2, 11, 12; P.A. 00-178, S. 5; June Sp. Sess. P.A. 00-1, S. 43, 46; P.A. 01-179, S. 10; P.A. 04-193, S. 2; P.A. 10-147, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 159; P.A. 13-123, S. 14; 13-247, S. 307.)

History: P.A. 73-599 replaced Connecticut development commission and its secretary with Connecticut development authority and its executive director; P.A. 75-425 made authority subject to Sec. 4-26b when acquiring real estate involving use of public funds or bonds supported by full faith and credit of state; P.A. 75-461 authorized authority to insure “any or all payments to be made by the borrower under the terms of any agreement” for the extension of credit or making of a loan by the authority ... through the issuance of capital reserve fund bonds; P.A. 78-303 deleted reference to Sec. 4-60a; P.A. 81-384 included references to refinancing in Subsec. (12), to exemption from classified services in Subsec. (18) and to exemption from state office procedures in areas not funded by the state in Subsec. (22); P.A. 82-434 amended Subdiv. (18) to clarify that authority employees were outside the state collective bargaining process; P.A. 84-512 deleted references to Secs. 4-5 and 4-24a; P.A. 88-265 changed industrial project to economic development project, deleted reference to capital reserve fund bonds, deleted reference to first mortgage, empowered the Connecticut development authority to purchase, sell, pledge or assign economic development project mortgages, empowered the authority to provide liquidity or secondary markets for economic development project mortgages or other obligations, empowered the authority to borrow money and deleted provisions re Connecticut Development Credit Corporation; P.A. 88-266 amended Subdiv. (14) to substitute “procedures” for “amend and repeal regulations”, to require such procedures to be adopted in accordance with Sec. 1-121 instead of Secs. 4-166 to 4-174, inclusive, and to provide that regulation-making proceedings commenced before January 1, 1989, shall be governed by Secs. 4-166 to 4-74, inclusive, added new Subdiv. (22) re investment of funds and relettered former Subdiv. (22) as Subdiv. (23); P.A. 88-317 amended reference to Secs. 4-166 to 4-174 in Subdiv. (14) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-270 amended Subdiv. (1) to require approval of assistance in accordance with written procedures prepared pursuant to Subdiv. (14) and amended Subdiv. (14) to specify basis for establishing priorities in approving financial assistance; P.A. 91-190 amended Subdiv. (14) to change reference to “section 33-374g” to “section 33-374g of the general statutes, revision of 1958, revised to 1991” to reflect repeal of said section; (Revisor’s note: In 1993 the obsolete reference to repealed Sec. 36-322 was deleted editorially by the Revisors); P.A. 93-217 amended Subdiv. (7) to authorize the authority to enter into agreements for purchasing loans made by regional corporations, effective June 23, 1993; P.A. 95-250 added Subdivs. (24) and (25) re participation in programs administered by the Department of Economic and Community Development; P.A. 95-309 amended Subdiv. (24) to add provision re adverse effect on tax-exempt status of bonds and changed effective date of P.A. 95-250 but did not affect this section; P.A. 00-178 amended Subdiv. (12) to authorize providing tenant lease guarantees and performance guarantees; June Sp. Sess. P.A. 00-1 changed effective date of P.A. 00-178 from October 1, 2000, to July 1, 2000, effective July 1, 2000; P.A. 01-179 replaced references to chapters 578 and 579 and Sec. 10-320b(a) with references to Sec. 32-23d(t) and “authority legislation”, authorized the authority to purchase or repurchase its own bonds and sell, pledge or assign such bonds and made a technical change; P.A. 04-193 amended Subdiv. (12) to include investment in projects and the expanding and continuing in operation of a project, effective June 3, 2004; P.A. 10-147 amended Subdiv. (11) to delete provision re use of loans and grants, include loan guarantees and allow participation in loan, grant or other financing or economic or project development program of a federal agency, effective June 8, 2010; June 12 Sp. Sess. P.A. 12-1 replaced “authority” with “corporation”, deleted former Subdiv. (10), redesignated existing Subdivs. (11) to (14) as Subdivs. (10) to (13), replaced “provisions of said authority legislation” with “purposes of the corporation” in redesignated Subdiv. (13), deleted former Subdiv. (15), redesignated existing Subdiv. (16) as Subdiv. (14), deleted former Subdivs. (17) and (18), redesignated existing Subdivs. (19) and (20) as Subdivs. (15) and (16), replaced “said authority legislation” with “the corporation” in redesignated Subdiv. (16), deleted former Subdivs. (21) and (22), redesignated existing Subdivs. (23) to (25) as Subdivs. (17) to (19) and made conforming changes, effective July 1, 2012; P.A. 13-123 made technical changes, effective June 18, 2013; P.A. 13-247 changed “regional planning agency” to “regional council of governments” in Subdiv. (4), effective January 1, 2015.



Section 32-23f - Bonds and notes.

(a) Subject to the approval of the Treasurer of the state or the Treasurer’s deputy appointed pursuant to section 3-12, and other applicable limitations of the general statutes, the corporation may borrow money and issue its bonds and notes from time to time and use the proceeds thereof for the purposes of the corporation and to carry out its powers and to pay all other expenditures of the corporation incident to and necessary in connection with such purposes including providing funds to be paid into any fund or funds to secure such bonds or notes. All such bonds issued by the corporation, secured by a special capital reserve fund within the meaning of subsection (b) of section 32-23j, shall be general obligations of the corporation payable out of any revenues or other receipts, funds, or moneys of the corporation, subject only to any agreements with the holders of particular notes or bonds pledging any particular revenues, receipts, funds or moneys, provided the corporation may issue general obligation bonds of the corporation without the security of a special capital reserve fund. Any other such bonds or notes not issued in anticipation of the issuance of bonds referred to in the preceding sentence shall be special obligations of the corporation payable solely out of any revenues or other receipts, funds or moneys of the corporation pledged therefor. All such notes and such bonds may be executed and delivered in such manner and at such times, may be in such form and denominations and of such tenor and maturity or maturities, may be in bearer or registered form, as to principal and interest or as to principal alone, may be payable at such time or times not exceeding forty years from the date thereof, may be payable at such place or places whether within or without the state, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, and may contain such provisions not inconsistent with said chapters and sections, as shall be provided in the resolution of the corporation authorizing the issuance of the bonds and notes.

(b) Issuance by the corporation of one or more series of bonds or notes for one or more purposes shall not preclude it from issuing other bonds or notes in connection with the same project or any other projects, but the proceeding wherein any subsequent bonds or notes may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds or notes unless in the resolution authorizing such prior issue the right is reserved to issue subsequent bonds on a parity with such prior issue.

(c) Subject to the approval of the Treasurer of the state or his deputy appointed pursuant to section 3-12, any bonds or notes of the corporation may be sold at such price or prices, at public or private sale, in such manner and from time to time as may be determined by the corporation, and the corporation may pay all expenses, premiums and commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof; and any moneys of the corporation, including proceeds from the sale of any bonds and notes, and revenues, receipts and income from any of its projects, may be invested and reinvested in such obligations, securities and other investments, including time deposits or certificates of deposit, or deposited or redeposited in such bank or banks as shall be provided in the resolution or resolutions authorizing the issuance of the bonds and notes.

(d) The corporation is authorized to provide for the issuance of its bonds for the purpose of refunding any bonds of the corporation then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by the corporation, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a project or any portion thereof. The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the corporation, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date, and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the corporation.

(e) Whether or not the bonds or notes are of such form and character as to be negotiable instruments under article eight of title 42a, the bonds or notes shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of article eight of said title 42a, subject only to the provisions of the bonds or notes for registration.

(f) The principal of and interest on bonds or notes issued by the corporation may be secured by a pledge of any revenues and receipts of the corporation derived from any project and may be additionally secured by a mortgage or deed of trust covering all or any part of a project, including any additions, improvements, extensions to or enlargements of any projects thereafter made. Such bonds or notes may also be secured by a pledge or assignment of a loan agreement, conditional sale agreement or agreement of sale or by an assignment of the lease of any project for the construction and acquisition of which said bonds or notes are issued and by an assignment of the revenues and receipts derived by the corporation from such project. The payments of principal and interest on such bonds or notes may be additionally secured by a pledge of any other property, revenues, moneys, or funds available to the corporation for such purpose. The resolution authorizing the issuance of any such bonds or notes and any such mortgage or deed of trust or lease or loan agreement, conditional sale agreement or agreement of sale or credit agreement may contain agreements and provisions respecting the establishment of reserves to secure such bonds or notes, the maintenance and insurance of the projects covered thereby, the fixing and collection of rents for any portion thereof leased by the corporation to others or the sums to be paid under any conditional sale agreement or agreement of sale entered into by the corporation with others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the corporation may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds and notes and limiting or abrogating the right of the holders of any bonds and notes of the corporation to appoint a trustee under this chapter, chapter 578 and subsection (a) of section 10-409, or limiting the rights, powers and duties of such trustee; provision for a trust agreement by and between the corporation and a corporate trust which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any revenues or assets or income from assets to which or in which the corporation has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds or notes and not otherwise in violation of law, and such agreement may provide for the restriction of the rights of any individual holder of bonds or notes of the corporation and may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the corporation; persons and collective holders of bonds or notes of the corporation and the trustee; and covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds or notes of the corporation, or which, in the discretion of the corporation, will tend to make any bonds or notes to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated herein; and any other matters of like or different character, which in any way affect the security or protection of the bonds or notes, all as the corporation shall deem advisable and not in conflict with the provisions hereof. Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds or notes of the corporation shall be in effect until the principal of and interest on the bonds or notes for the benefit of which the same were made have been fully paid, or until provision has been made for payment in the manner provided in the resolution or resolutions authorizing their issuance. Any pledge made in respect of such bonds or notes shall be valid and binding from the time when the pledge is made; the revenues, money or property so pledged and thereafter received by the corporation shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the corporation irrespective of whether such parties have notice thereof. Neither the resolution, trust indenture nor any other instrument by which a pledge is created need be recorded. The resolution authorizing the issuance of such bonds or notes may provide for the enforcement of any such pledge or security in any lawful manner. The corporation may elect to have the provisions of title 42a, the Connecticut uniform commercial code, apply to any pledge made by or to the corporation to secure its bonds or notes by filing a financing statement with respect to the security interest created by the pledge and, in such case, the financing statement shall be filed as if the debtor were located in this state.

(g) The corporation may provide in any resolution authorizing the issuance of bonds or notes that any project or part thereof or any addition, improvement, extension or enlargement thereof, may be constructed by the corporation or the lessee or any designee of the corporation, and may also provide in such proceedings for the time and manner of and requisites for disbursements to be made for the cost of such construction and disbursements as the corporation shall deem necessary or appropriate.

(h) The corporation may issue notes and bonds in accordance herewith for one or more projects or to provide funds to be used for the purposes of the corporation, without reference to a particular project or projects.

(i) The corporation is further authorized and empowered to issue bonds, notes or other obligations under this section the interest on which may be includable in the gross income of the holder or holders thereof under the Internal Revenue Code of 1986, or any subsequent corresponding Internal Revenue Code of the United States, as from time to time amended, to the same extent and in the same manner that interest on bills, notes, bonds or other obligations of the United States is includable in the gross income of the holder or holders thereof under any such Internal Revenue Code. Any such bonds, notes or other obligations may be issued only upon a finding by the corporation that such issuance is necessary, is in the public interest, and is in furtherance of the purposes and powers of the corporation. The state hereby consents to such inclusion only for the bonds, notes or other obligations of the corporation so authorized.

(1972, P.A. 195, S. 5; P.A. 73-599, S. 11; P.A. 78-303, S. 110–112, 136; P.A. 81-384, S. 6, 7, 13; P.A. 82-434, S. 2, 6; P.A. 84-512, S. 21–23, 30; P.A. 89-211, S. 34; P.A. 01-132, S. 169; 01-179, S. 11, 12; P.A. 03-62, S. 26; June 12 Sp. Sess. P.A. 12-1, S. 174.)

History: P.A. 73-599 added references to powers of deputy treasurer, replaced Connecticut development commission with Connecticut development authority, specified in Subsec. (a) that bonds secured by a special reserve fund shall be general obligations of authority and that other bonds shall be special obligations and rephrased Subsec. (h) adding power to issue notes and bonds without reference to a particular project or projects; P.A. 78-303 deleted references to Sec. 4-60a in Subsecs. (a), (f) and (h); P.A. 81-384 added the words “in order to carry out its powers under” in the first sentence of Subsec. (a) and allowed the authority to elect to apply the Connecticut uniform commercial code to its pledges in Subsec. (f); P.A. 82-434 added Subsec. (i) allowing the issuance of taxable bonds; P.A. 84-512 deleted references to Secs. 4-5 and 4-24a in Subsecs. (a), (f) and (h); P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; (Revisor’s note: In 1993 the obsolete references in Subsecs. (a), (f) and (h) to repealed Sec. 36-322 were deleted editorially by the Revisors); P.A. 01-132 amended Subsec. (f) to replace reference to Sec. 42a-9-104(e) with Sec. 42a-9-109(d)(14) and add provision re filing of the financing statement as if the debtor were located in this state; P.A. 01-179 amended Subsec. (a) by providing that the authority may issue general obligation bonds not secured by a special capital reserve fund, deleting references to chapters 578 and 579 and Sec. 10-320b(a), adding references to authority legislation as defined in Sec. 32-23d(hh) and the purposes of the authority as defined in Sec. 32-23d(t) and making technical and conforming changes and amended Subsec. (h) by deleting references to chapter 578 and 579 and Sec. 10-320b(a) and adding reference to the purposes of the authority as defined in Sec. 32-23d(t); P.A. 03-62 amended Subsec. (f) to delete “notwithstanding the exclusions provided in subdivision (14) of subsection (d) of section 42a-9-109” from provision that authorizes the authority to elect to have provisions of title 42a apply to any pledge, reflecting the deletion of said Subdiv. by same public act, and to make technical changes; June 12 Sp. Sess. P.A. 12-1 replaced “authority” with “corporation” and made conforming changes, effective July 1, 2012.

See Sec. 32-22 re bond issues for purposes of this chapter.

See Sec. 32-23s re interpretation of amendments to this section effective on June 29, 1981.



Section 32-23g - Disposition of authority funds.

Section 32-23g is repealed, effective July 1, 2012.

(1972, P.A. 195, S. 6; P.A. 73-599, S. 12; P.A. 78-303, S. 113, 136; P.A. 82-434, S. 4, 6; P.A. 84-512, S. 24, 30; P.A. 91-161, S. 5, 9; P.A. 01-179, S. 13; June 12 Sp. Sess. P.A. 12-1, S. 292.)



Section 32-23gg - Legislative determination.

It is hereby found and declared that there exists in this state a great and growing need for additional forms of state financial assistance for Connecticut’s manufacturing and other economic base firms to preserve and promote development and to create and maintain employment; that the availability of financial assistance is an important and increasingly critical consideration in the preservation and development of the state’s economy; that there exists a serious risk of plant closing and relocations out-of-state; that there exists a shortage of risk capital and other forms of financial assistance for business which has had and will continue to have a serious effect on the development and preservation of important business enterprises and employment in this state, and therefore, it is necessary and in the public interest and for the public good that the provisions of sections 32-23hh to 32-23ll, inclusive, are hereby declared a matter of legislative determination.

(P.A. 91-319, S. 1, 7; June Sp. Sess. P.A. 91-3, S. 148, 168.)

History: June Sp. Sess. P.A. 91-3 removed the word “major” which had modified “plant closing”.

See Sec. 32-477 re priority for applicants establishing work environments consistent with criteria in Sec. 32-475.



Section 32-23h - Exemption from state and local taxes and assessments. Payments in lieu of taxes. Approvals of pollution control facilities.

The exercise of the powers granted to the corporation shall constitute the performance of an essential governmental function and the corporation shall not be required to pay any taxes or assessments upon or in respect of a project, or any property or moneys of the corporation, levied by any municipality or political subdivision or special district having taxing powers of the state, nor shall the corporation be required to pay state taxes of any kind, and the corporation, its projects, property and moneys and any bonds and notes issued under the provisions of said chapters and sections, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state except for estate or succession taxes and by the municipalities and all other political subdivisions or special districts having taxing powers of the state; provided any person leasing a project from the corporation shall pay to the municipality, or other political subdivision or special district having taxing powers, in which such project is located, a payment in lieu of taxes which shall equal the taxes on real and personal property, including water and sewer assessments, which such lessee would have been required to pay had it been the owner of such property during the period for which such payment is made and neither the corporation nor its projects, properties, money or bonds and notes shall be obligated, liable or subject to lien of any kind for the enforcement, collection or payment thereof. The sale of tangible personal property or services by the corporation is exempt from the sales tax under chapter 219, and the storage, use or other consumption in this state of tangible personal property or services purchased from the corporation is exempt from the use tax under chapter 219. If and to the extent the proceedings by the corporation so provide, the corporation may agree to cooperate with the lessee of a project in connection with any administrative or judicial proceedings for determining the validity or amount of such payments and may agree to appoint or designate and reserve the right in and for such lessee to take all action which the corporation may lawfully take in respect of such payments and all matters relating thereto, provided such lessee shall bear and pay all costs and expenses of the corporation thereby incurred at the request of such lessee or by reason of any such action taken by such lessee on behalf of the corporation. Any lessee of a project which has paid the amounts in lieu of taxes required by this section to be paid shall not be required to pay any such taxes in which a payment in lieu thereof has been made to the state or to any such municipality or other political subdivision or special district having taxing powers, any other statute to the contrary notwithstanding. Any industrial pollution control facility financed by the corporation shall be subject to such approvals, as may be required by law, of any agency of the state and any agency of the United States having jurisdiction in the matter and, in the discretion of the corporation, may be acquired, constructed or improved as part of or jointly with a pollution control facility undertaken by a municipality or political subdivision or special district having taxing powers in the state and the corporation is authorized to cooperate and execute contracts with such a municipality or political subdivision or special district.

(1972, P.A. 195, S. 7; P.A. 73-599, S. 13; P.A. 78-303, S. 114, 136; P.A. 84-512, S. 25, 30; P.A. 97-316, S. 5, 11; P.A. 01-179, S. 14; P.A. 03-19, S. 76; P.A. 10-32, S. 108; June 12 Sp. Sess. P.A. 12-1, S. 169.)

History: P.A. 73-599 replaced Connecticut development commission with Connecticut development authority; P.A. 78-303 deleted reference to Sec. 4-60a; P.A. 84-512 deleted references to Secs. 4-5 and 4-24a; (Revisor’s note: In 1993 the obsolete reference to repealed Sec. 36-322 was deleted editorially by the Revisors); P.A. 97-316 exempted from sales and use tax sales of tangible personal property and services by the authority, effective July 10, 1997, and applicable to sales occurring on or after July 1, 1997; P.A. 01-179 replaced references to chapters 578 and 579 and Sec. 10-320b(a) with reference to authority legislation as defined in Sec. 32-23d(hh); P.A. 03-19 made technical changes, effective May 12, 2003; P.A. 10-32 made a technical change, effective May 10, 2010; June 12 Sp. Sess. P.A. 12-1 replaced “authority” with “corporation” and made conforming changes, effective July 1, 2012.



Section 32-23hh - Definitions.

As used in sections 32-23gg to 32-23ll, inclusive:

(1) “Corporation” means Connecticut Innovations, Incorporated, created under section 32-35;

(2) “Chief executive officer” means the chief executive officer of Connecticut Innovations, Incorporated;

(3) “Financial assistance” means any and all forms of loans, extensions of credit, guarantees, equity investments or any other form of financing or refinancing to persons for the purchase, acquisition, construction, expansion, continued operation, reconstruction, financing, refinancing or placing in operation of an economic development project, including, but not limited to, fixed assets, working capital, equity participations and acquisitions, employee buyouts, refinancing, financial restructuring, and other purposes which the corporation determines further the purposes of sections 32-23gg to 32-23ll, inclusive;

(4) “Economic development project” means any project (A) which is to be used or occupied by any person for manufacturing, industrial, research or product warehousing or distribution purposes, or any combination thereof, and which the corporation determines will tend to maintain or provide gainful employment, maintain or increase the tax base of the economy, or maintain, expand or diversify industry in the state, or for any other purpose which the corporation determines will materially support the economic base of the state, by creating or retaining jobs, promoting the export of products or services beyond state boundaries, encouraging innovation in products or services, or otherwise contributing to, supporting or enhancing existing activities that are important to the economic base of the state and (B) which is unable to obtain conventional financing in satisfactory amounts or on satisfactory terms in the sole judgment of the corporation, or whose ability, in the judgment of the corporation, to start, continue to operate, expand, or maintain operations or relocate to Connecticut, is dependent upon financial assistance;

(5) “Person” means a person as defined in subsection (s) of section 32-23d; and

(6) “Return on investment” means any and all forms of principal or interest payments, insurance premiums or guarantee fees, equity participations, options, warrants, debentures and any or all other forms of remuneration to the corporation in return for any financial assistance provided or offered.

(P.A. 91-319, S. 2, 7; June Sp. Sess. P.A. 91-3, S. 149, 168; P.A. 93-360, S. 6, 19; P.A. 13-123, S. 21.)

History: June Sp. Sess. P.A. 91-3 changed the definition of “major development project” to “economic development project” and removed the significance and minimum employment levels for such a project; P.A. 93-360 redefined “person”, effective June 14, 1993; (Revisor’s note: In 2013, references to “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, to conform with changes made by June 12 Sp. Sess. P.A. 12-1, S. 148, 152); P.A. 13-123 replaced reference to Sec. 32-11a with reference to Sec. 32-35 in Subdiv. (1) and replaced definition of “executive director” with definition of “chief executive officer” in Subdiv. (2), effective June 18, 2013.



Section 32-23i - Bonds as legal investments.

Bonds issued by the corporation under the provisions of section 32-23f are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, credit unions, building and loan associations, investment companies, savings banks, banking associations, trust companies, executors, administrators, trustees and other fiduciaries and pension, profit-sharing and retirement funds may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or municipality of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law. The corporation and any subsidiary thereof may purchase and hold bonds or notes issued by the corporation or any such subsidiary.

(1972, P.A. 195, S. 8; P.A. 73-599, S. 14; P.A. 78-303, S. 115, 136; P.A. 84-512, S. 26, 30; P.A. 01-179, S. 15; June 12 Sp. Sess. P.A. 12-1, S. 175.)

History: P.A. 73-599 replaced Connecticut development commission with Connecticut development authority and “political subdivision” with “municipality” and authorized investments by savings banks; P.A. 78-303 deleted reference to Sec. 4-60a; P.A. 84-512 deleted references to Secs. 4-5 and 4-24a; (Revisor’s note: In 1993 the obsolete reference to repealed Sec. 36-322 was deleted editorially by the Revisors); P.A. 01-179 replaced references to chapters 578 and 579 and Sec. 10-320b(a) with reference to authority legislation as defined in Sec. 32-23d(hh); June 12 Sp. Sess. P.A. 12-1 replaced “authority” with “corporation” and reference to Sec. 32-23d(hh) with reference to Sec. 32-23f, and added provision re purchasing and holding bonds or notes issued by the corporation or any subsidiary, effective July 1, 2012.



Section 32-23ii - Connecticut Works Fund. Subfunds.

(a) There is created within the corporation the Connecticut Works Fund. The state acting through the corporation may provide financial assistance for economic development projects directly or in participation with any other financial institutions, funds or other persons or other sources of financing, public or private, and may enter into any agreements or contracts it deems necessary or convenient in connection therewith. Within the Connecticut Works Fund, a loan subfund is created solely to provide any form of loan or other form of financial assistance as provided in this section except for any guarantee or contract of insurance, and a guarantee subfund is created solely to provide any form of guarantee or contract of insurance as provided in this section. No financial assistance, nor any commitment to provide financial assistance, shall be provided or entered into by the corporation pursuant to sections 32-23gg to 32-23ll, inclusive, which would cause the aggregate amount of all such financial assistance and commitments then outstanding to exceed the sum of the amounts available in the applicable subfund of the Connecticut Works Fund plus the amount of any unpaid grants authorized to be made by the Department of Economic and Community Development to the corporation for deposit in the applicable subfund of the Connecticut Works Fund which remain available for purposes of such subfund pursuant to the bond authorization in section 32-23ll, provided the amount of financial assistance in the form of any guarantee or contract of insurance shall be measured by the portion of unpaid principal which is insured or guaranteed by the corporation. Notwithstanding the above, the aggregate amount of financial assistance in the form of guarantees and contracts of insurance and commitments with respect thereto, calculated as above, may be up to four times the sum of the amounts available in the guarantee subfund of the Connecticut Works Fund plus the amount of any unpaid grants which remain available and are specifically designated by the department for purposes of such subfund pursuant to the bond authorization in section 32-23ll. Payments of insurance premiums, principal, interest or other forms of return on investment received by the corporation shall be deposited in or held on behalf of said fund and shall be either used to provide financial assistance for economic development projects or shall be returned to the state in whole or in part at the discretion of the Secretary of the Office of Policy and Management, pursuant to any such restrictions or financial obligations existing as a result of agreements entered into by the corporation under sections 32-23gg to 32-23ll, inclusive.

(b) The corporation may provide financial assistance in such amounts, in such form and under such terms and conditions as the corporation shall prescribe, in written procedures adopted in accordance with section 1-121. Such procedures shall provide for returns on investment as the corporation deems appropriate to reflect the nature of the risk, provided a single project shall not receive an amount in excess of twenty-five million dollars and shall not be for a term longer than twenty-five years.

(c) In addition to other forms of financial assistance, the corporation may insure or make advance commitments to insure all or any portion of the payments required under any loan, bond or other form of indebtedness for an economic development project upon such terms and conditions as the corporation may establish. Such financial assistance may be in such amounts, including provisions for the payment of fees, expenses or other costs, insurance, payment of taxes and assessments, delinquency charges, default remedies and other matters, as the corporation determines, except that the maximum amount paid by the corporation under any guarantee or insurance agreement for any one project under sections 32-23gg to 32-23ll, inclusive, shall not exceed fifteen million dollars.

(d) The corporation may take all reasonable steps and exercise all reasonable remedies necessary or desirable to protect the obligations or interests of the corporation, including, but not limited to, the purchase or redemption in foreclosure proceedings, bankruptcy proceedings or in other judicial proceedings of any property on which it holds a mortgage or other lien or in which it has an interest, and for such purposes and any other purposes provided in sections 32-23gg to 32-23ll, inclusive, payment may be made from the Connecticut Works Fund upon certification by the chief executive officer that payment is authorized under the provisions of said sections, or other sections of the general statutes, applicable procedures or other programs of the corporation.

(e) Any contract of insurance or guarantee agreement, including advance commitments executed by the chief executive officer, shall be conclusive evidence of eligibility and its validity shall be incontestable in the hands of an approved borrower or the party so insured or guaranteed from the date of execution and delivery of the contract, agreement or commitment, except for fraud and misrepresentation on the part of the borrower and as to commitments, noncompliance with the commitment or any rules, or procedures of the corporation or provisions of sections 32-23gg to 32-23ll, inclusive, in force at the time of issuance of the commitment.

(f) Applicants for financial assistance shall pay the costs the corporation deems reasonable and necessary incurred in processing applications made under this section, including application and commitment fees, closing costs or other costs. In carrying out the provisions of this section, any administrative expenses incurred by the corporation, to the extent not paid by the borrower or from moneys appropriated to the corporation for such purposes, may be paid from the Connecticut Works Fund.

(g) In providing financial assistance under this section, the corporation shall give priority to manufacturing projects and to projects that encourage defense dependent industries to diversify.

(P.A. 91-319, S. 3, 7; June Sp. Sess. P.A. 91-3, S. 150, 168; P.A. 93-360, S. 7, 19; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 22.)

History: June Sp. Sess. P.A. 91-3 changed the name of the fund from the Connecticut economic stabilization fund to the Connecticut Works fund and changed references to major development projects to economic development projects; P.A. 93-360 amended Subsec. (a) to create a loan subfund and a guarantee subfund and to limit the amount of financial assistance provided pursuant to Secs. 32-23gg to 32-23ll, inclusive, and amended Subsec. (b) to increase the maximum amount of assistance that a single project may receive, from $15,000,000 to $25,000,000, effective June 14, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012; P.A. 13-123 changed “executive director” to “chief executive officer” in Subsecs. (d) and (e), effective June 18, 2013.



Section 32-23j - Payment of bonds to be obligation of corporation. Capital reserve funds. Annual appropriation.

(a) Bonds or notes of the corporation issued under the provisions of section 32-23f shall not be deemed to constitute a debt or liability of the state or of any municipality thereof or a pledge of the faith and credit of the state or of any such municipality and shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21, but shall be payable solely from the revenues and funds herein provided therefor. All such bonds or notes shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any municipality thereof other than the corporation shall be obligated to pay the same or the interest thereon and that neither the faith and credit nor the taxing power of the state of Connecticut or of any municipality is pledged to the payment of the principal of or the interest on such bonds or notes.

(b) The corporation may create and establish one or more reserve funds to be known as special capital reserve funds and may pay into such special capital reserve funds (1) any moneys appropriated and made available by the state for the purposes of such funds, (2) any proceeds of sale of notes or bonds, to the extent provided in the resolution of the corporation authorizing the issuance thereof, and (3) any other moneys which may be made available to the corporation for the purpose of such funds from any other source or sources. The moneys held in or credited to any special capital reserve fund established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of bonds of the corporation secured by such special capital reserve fund as the same become due, the purchase of such bonds of the corporation, the payment of interest on such bonds of the corporation or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, the corporation shall have power to provide that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the maximum amount of principal and interest becoming due by reason of maturity or a required sinking fund installment in the succeeding calendar year on the bonds of the corporation then outstanding and secured by such special capital reserve fund or such lesser amount specified by the corporation in its resolution authorizing the issuance of any such bonds, such amount being herein referred to as the “required minimum capital reserve”, except for the purpose of paying such principal of, redemption premium and interest on such bonds of the corporation secured by such special capital reserve becoming due and for the payment of which other moneys of the corporation are not available. The corporation may provide that it shall not issue bonds at any time if the required minimum capital reserve on the bonds outstanding and the bonds then to be issued and secured by a special capital reserve fund will exceed the amount of such special capital reserve fund at the time of issuance, unless the corporation, at the time of the issuance of such bonds, shall deposit in such special capital reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve. On or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the commissioner to the Secretary of the Office of Policy and Management and Treasurer of the state, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to the corporation. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such fund shall be valued at amortized cost. Nothing contained in this section shall preclude the corporation from establishing and creating other debt service reserve funds in connection with the issuance of bonds or notes of the corporation. Subject to any agreement or agreements with holders of outstanding notes and bonds of the corporation, any amount or amounts allotted and paid to the corporation by the state pursuant to this section shall be repaid to the state from moneys of the corporation at such time as such moneys are not required for any other of its corporate purposes and in any event shall be repaid to the state on the date one year after all bonds and notes of the corporation theretofore issued on the date or dates such amount or amounts are allotted and paid to the corporation or thereafter issued, together with interest on such bonds and notes, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders thereof, are fully met and discharged. Notwithstanding any other provision contained in this section, the aggregate amount of bonds secured by such special capital reserve funds authorized to be created and established by this section, shall not exceed four hundred fifty million dollars. Only economic development projects may be assisted or financed by such bonds and the proceeds of such bonds shall not be used for such purpose unless the corporation is of the opinion and determines that the revenues derived from the economic development project or projects shall be sufficient (1) to pay the applicable principal of and interest on the bonds, the proceeds of which are used to finance the economic development project or projects, (2) to establish, increase and maintain any reserves deemed by the corporation to be advisable to secure the payment of the principal of and interest on such bonds, (3) unless the contract with the person obligates the person to pay for the maintenance and insurance of the economic development project, to pay the cost of maintaining the economic development project in good repair and keeping it properly insured, and (4) to pay such other costs or taxes on the economic development project as may be required and that such person is found by the corporation to be financially responsible and presumptively able to comply with the terms and conditions of any lease, conditional sale or credit agreement or loan agreement, agreement of sale, mortgage or other agreement as made by it with the corporation with respect to the industrial project; in making these determinations and this finding, the corporation shall consider all information reasonably available to it including information as to the business reputation of such person, the character and ability of its management, the adequacy of its financial resources, the market demand for its products, the adequacy of its distribution methods, its past earnings and the likelihood that it can successfully meet any required payments under such lease, mortgage, loan agreement or other agreement out of current income.

(1972, P.A. 195, S. 9; P.A. 73-599, S. 15; P.A. 75-513, S. 4, 5; P.A. 76-140, S. 3, 4; 76-430, S. 2, 3; P.A. 77-155, S. 3; 77-299, S. 4; 77-614, S. 19, 610; P.A. 78-303, S. 116, 136; P.A. 80-171, S. 2; 80-344; 80-465, S. 4; P.A. 81-384, S. 8, 13; P.A. 84-512, S. 27, 30; P.A. 87-536, S. 6, 7; P.A. 88-265, S. 11, 36; P.A. 01-179, S. 16; June 12 Sp. Sess. P.A. 12-1, S. 176; P.A 13-123, S. 15.)

History: P.A. 73-599 replaced Connecticut development commission and its chairman with Connecticut development authority and commissioner of commerce, referred to municipalities rather than political subdivisions and rephrased provision re use of bond proceeds for clarity; P.A. 75-513 added Subsec. (c) re security for bonds and notes for water projects; P.A. 76-140 made Subsec. (c) applicable to ferry facility projects; P.A. 76-430 added Subsec. (d) re bonds and notes for recreational projects; P.A. 77-155 made Subsec. (c) applicable to railroad facility projects; P.A. 77-299 made Subsec. (c) applicable to municipal civic and cultural center projects; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management and made “commissioner”, referring to commissioner of commerce, refer instead to commissioner of economic development; P.A. 78-303 deleted reference to Sec. 4-60a in Subsec. (a); P.A. 80-171 made Subsec. (c) applicable to public transportation facility projects; P.A. 80-344 increased bond limit in Subsec. (b) from $100,000,000 to $200,000,000; P.A. 80-465 made Subsec. (d) applicable to urban projects; P.A. 81-384 increased the maximum amount that may be secured by the special capital reserve funds from $200,000,000 to $300,000,000, specified that bonds be used only for “industrial” projects in Subsec. (b) and deleted Subsecs. (c) and (d) which had prohibited use of bond proceeds for water projects, ferry facilities, railroad facilities, urban projects, etc; P.A. 84-512 deleted references to Secs. 4-5 and 4-24a in Subsec. (a); P.A. 87-536 amended Subsec. (b) to allow the authority to specify a lessened capital reserve requirement in a bond authorizing resolution and set maximum amount of bonds secured by special capital reserve funds at $450,000,000; P.A. 88-265 changed industrial project to economic development project and deleted provisions re Connecticut Development Credit Corporation; (Revisor’s note: In 1993 the obsolete reference in Subsec. (a) to repealed Sec. 36-322 was deleted editorially by the Revisors); P.A. 01-179 amended Subsec. (a) to replace references to chapters 578 and 579 and Sec. 10-320b(a) with reference to authority legislation as defined in Sec. 32-23d(hh); June 12 Sp. Sess. P.A. 12-1 replaced “authority” with “corporation” and, in Subsec. (a), replaced reference to Sec. 32-23d(hh) with reference to Sec. 32-23f, effective July 1, 2012; P.A. 13-123 made technical changes in Subsec. (b), effective June 18, 2013.



Section 32-23jj - Considerations in reviewing application.

In reviewing applications for financial assistance under sections 32-23gg to 32-23ll, inclusive, the corporation shall consider the following factors: (1) The status of the project as an economic development project; (2) the likelihood the project can be expected to create or retain private sector jobs in this state; (3) the contribution of the project to the economic activities in the state; (4) the significance of the financial assistance in either attracting to the state or preventing a closing, partial closing or relocation out of the state of an economic development project; (5) the commitment to Connecticut of the management, ownership, and employees of the project and their willingness and ability to operate the business and enhance its competitive position in Connecticut; (6) whether the project serves the interests of the community where it is located or will be located; (7) whether the project is located in a distressed municipality, as defined in section 32-9p; and (8) the appropriateness of the amount and form of the financial assistance and the level of risk or investment for the state not only in terms of the state’s financial exposure, but also in terms of the overall objectives of sections 32-23gg to 32-23ll, inclusive.

(P.A. 91-319, S. 4, 7; June Sp. Sess. P.A. 91-3, S. 151, 168; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: June Sp. Sess. P.A. 91-3 changed references to major development projects to economic development projects; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-23k - State pledge to bond holders and contractors.

The state of Connecticut does hereby pledge to and agree with the holders of any bonds and notes issued under the provisions of section 32-23f, and with those parties who may enter into contracts with Connecticut Innovations, Incorporated, or its successor agency, that the state will not limit or alter the rights hereby vested in the corporation until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the corporation, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds and notes of the corporation or those entering into such contracts with the corporation. The corporation is authorized to include this pledge and undertaking for the state in such bonds and notes or contracts.

(1972, P.A. 195, S. 10; P.A. 73-599, S. 16; P.A. 78-303, S. 117, 136; P.A. 84-512, S. 28, 30; P.A. 01-179, S. 17; June 12 Sp. Sess. P.A. 12-1, S. 168.)

History: P.A. 73-599 replaced Connecticut development commission with Connecticut development authority; P.A. 78-303 deleted reference to Sec. 4-60a; P.A. 84-512 deleted references to Secs. 4-5 and 4-24a; (Revisor’s note: In 1993 the obsolete reference to repealed Sec. 36-322 was deleted editorially by the Revisors); P.A. 01-179 replaced references to chapters 578 and 579 and Sec. 10-320b(a) with references to authority legislation as defined in Sec. 32-23d(hh); June 12 Sp. Sess. P.A. 12-1 replaced “Connecticut Development Authority” with “Connecticut Innovations, Incorporated”, replaced “authority” with “corporation” and made conforming changes, effective July 1, 2012.



Section 32-23kk - Contract of insurance.

Any contract of insurance made by the corporation under sections 32-23gg to 32-23ll, inclusive, shall provide that claims payable under such contract shall first be paid from any amounts readily available in the Connecticut Works Fund, established under section 32-23ii, before any amounts available from the bond authorization under section 32-23ll are utilized for payment of a claim. The faith and credit of the state is hereby pledged, pursuant to such bond authorization and in accordance with section 3-20, to provide to the Connecticut Works Fund moneys as and when necessary to make timely payments of all amounts required to be paid under the terms of any insurance contract executed by the corporation pursuant to sections 32-23gg to 32-23ll, inclusive. The obligation of the corporation to make payments under any such insurance contract shall be limited solely to such sources and shall not constitute a debt or liability of the corporation or the state. Any insurance contract and any procedure of the corporation implementing the insurance provisions of this section may contain such other terms, provisions or conditions as the corporation deems necessary or appropriate, including, but not limited to, the payment of insurance premiums, the giving of notice, claim procedures, the sources for payment of claims, the priority of competing claims for payment, the release or termination of loan security and borrower liability, the timing of payment, the maintenance or disposition of projects and the use of amounts received during periods of loan delinquency or upon default, and any other provisions concerning the rights of insured parties or conditions of the payment of insurance claims. Moneys in the fund not needed currently to meet the expenses and obligations of the corporation may be invested in the manner provided in section 3-31a and all income from such investments shall become part of the Connecticut Works Fund.

(P.A. 91-319, S. 5, 7; P.A. 93-360, S. 13, 19; June Sp. Sess. P.A. 93-1, S. 30, 45; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 93-360 changed name of fund from Connecticut economic stabilization fund to Connecticut Works Fund, effective June 14, 1993; June Sp. Sess. P.A. 93-1 reiterated fund name change and deleted provision which had allowed temporary borrowing from general fund to meet obligations, effective July 1, 1993; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-23l - Industrial and commercial development. Powers of Connecticut Innovations, Incorporated.

Sections 32-23d to 32-23k, inclusive, shall be deemed to provide a complete method for the doing of the things authorized thereby and shall be regarded as not in conflict with, or as restrictive of, powers conferred by any other laws, any other existing provisions of the general statutes notwithstanding. No proceedings, notice or approval shall be required for the issuance of any bonds or notes or any instrument as security therefor, except as is herein provided.

(1972, P.A. 195, S. 11; P.A. 73-177, S. 1; 73-599, S. 17; P.A. 13-123, S. 16.)

History: P.A. 73-177 clarified construction provision and stated that action may be taken upon affirmative vote of ex-officio member’s designated deputy; P.A. 73-599 deleted provisions re construction of powers and re ex-officio members of commission; P.A. 13-123 made a technical change, effective June 18, 2013.



Section 32-23ll - Bond issue.

(a) For the purposes described herein the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate ninety-five million dollars, provided twenty-one million nine hundred thousand dollars of said authorization shall be effective on June 21, 1994.

(b) The proceeds of the sale of said bonds shall be used by the Department of Economic and Community Development to make grants to the corporation for deposit in the Connecticut Works Fund to be used for the purpose of sections 32-23gg to 32-23ll, inclusive, and to the Connecticut job training finance program created pursuant to section 32-23uu. The terms and conditions of said grants shall be governed in accordance with a grant contract between the department and the corporation.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made.

(P.A. 91-319, S. 6, 7; June Sp. Sess. P.A. 91-3, S. 152, 168; May Sp. Sess. P.A. 92-7, S. 25, 36; P.A. 93-433, S. 6, 26; June Sp. Sess. P.A. 93-1, S. 31, 45; July Sp. Sess. P.A. 93-1, S. 1, 3; May Sp. Sess. P.A. 94-2, S. 201, 203; P.A. 95-250, S. 1; 95-272, S. 15, 29; P.A. 96-211, S. 1, 5, 6; May 9 Sp. Sess. P.A. 02-5, S. 13; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: June Sp. Sess. P.A. 91-3 changed the name of the fund from the Connecticut economic stabilization fund to the Connecticut Works fund; May Sp. Sess. P.A. 92-7 amended Subsec. (a) to increase the bond authorization from $50,000,000 to $100,000,000; P.A. 93-433 reduced aggregate total of bonds from $100,000,000 to $95,000,000 and authorized bonds proceeds to be used for the Connecticut job training finance program, effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsec. (b) re administration of grants and deleted Subsec. (d) re deposit of bond proceeds in Connecticut Works Fund or in general fund if needed as reimbursement for temporary borrowings, effective July 1, 1993; July Sp. Sess. P.A. 93-1 amended Subsec. (a) to increase bond authorization from $85,000,000 to $179,100,000, effective July 15, 1993, provided $43,900,000 of said authorization shall be effective July 1, 1994; May Sp. Sess. P.A. 94-2 in Subsec. (a) decreased total bond authorization from $179,100,000 to $157,100,000 and increased bond authorization from $43,900,000 to $21,900,000, effective June 21, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-272 amended Subsec. (a) to reduce authorization from $157,100,000 to $128,000,000, effective July 1, 1995; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a) to decrease authorization to $95,000,000, effective July 1, 2002; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation” in Subsec. (b), effective July 1, 2012.



Section 32-23m - Liberal construction.

This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed, so as to effect its purposes.

(1972, P.A. 195, S. 27.)



Section 32-23n - Economic assistance grants for the industrial projects in areas of high unemployment.

Section 32-23n is repealed.

(P.A. 77-370, S. 3, 13; P.A. 78-357, S. 3, 16; P.A. 86-107, S. 8, 19; P.A. 88-265, S. 12, 36; P.A. 94-95, S. 25.)



Section 32-23o - Small Contractors’ Revolving Loan Fund. Loans authorized by the corporation. Transfer of certain funds to the Connecticut Growth Fund.

(a) A Small Contractors’ Revolving Loan Fund is created. In order to stimulate and encourage the growth and development of the state economy through the private enterprise of small contractors, the state, acting by the Department of Economic and Community Development, may provide working capital loans or provide lines of credit to small contractors from the Small Contractors’ Revolving Loan Fund. For the purposes of this section, “small contractor” means contractors, subcontractors, minority business enterprises, manufacturers or service companies who have been doing business and have maintained their principal office and place of business in the state for a period of at least one year prior to the date of their application for assistance under this section, whose gross revenues in their most recently completed fiscal year did not exceed one million five hundred thousand dollars and which are considered small in accordance with such size standards as shall be established by regulations adopted by the department. In establishing such standards, the department shall consider the number of employees of the concern, provided any maximum number of employees which a small contractor may have under such definition shall vary from business to business to the extent necessary to reflect different characteristics of such business and to take proper account of other relevant factors. Not less than twenty-five per cent of the working capital loans and lines of credit provided under this section shall be made available to minority business enterprises. The department shall charge and collect interest on each such working capital loan or line of credit at a rate to be determined in accordance with subsection (t) of section 3-20. In no event shall the total amount of such working capital loans or lines of credit provided to any single small contractor in any period of twelve consecutive months exceed two hundred thousand dollars. Payments made by small contractors on all working capital loans and lines of credit paid to the Treasurer for deposit in the Small Contractors’ Revolving Loan Fund shall be transferred to the Connecticut Growth Fund established under section 32-23v. The department shall promulgate rules and regulations in accordance with chapter 54 to carry out the provisions of this section. Such rules and regulations shall establish size standards for different types of small contractors, loan procedures, repayment terms, security requirements, default and remedy provisions and such other terms and conditions as the department shall deem appropriate.

(b) Each such loan or extension of credit shall be authorized by Connecticut Innovations, Incorporated or, if the corporation so determines, by a committee of the corporation consisting of the chairman and either one other member of the corporation or its chief executive officer, as specified in the determination of the corporation. Any administrative expenses incurred in carrying out the provisions of this section, to the extent not paid by the corporation or from moneys appropriated to the department, shall be paid from the Small Contractors’ Revolving Loan Fund. Payments from the Small Contractors’ Revolving Loan Fund to small contractors or to pay such administrative expenses shall be made by the Treasurer upon certification by the Commissioner of Economic and Community Development that the payment is authorized under the provisions of this section, under the applicable rules and regulations of the department, and, if made to a small contractor, under the terms and conditions established by the corporation or the duly appointed committee thereof in authorizing the making of the loan or the extension of credit.

(c) The State Bond Commission may authorize the issuance of bonds of the state in one or more series in accordance with section 3-20 and in a principal amount necessary to carry out the purposes of this section, but not in excess of an aggregate amount of one million five hundred thousand dollars, provided said commission may not authorize the issuance of any bonds under the provisions of this section in excess of one million five hundred thousand dollars on or after June 2, 1986. All of said bonds shall be payable at such place or places as may be determined by the Treasurer pursuant to section 3-19 and shall bear such date or dates, mature at such time or times, not exceeding five years from their respective dates, bear interest at such rate or different or varying rates and payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith. The proceeds of the sale of such bonds, together with premium and interest on sale, if any, shall be deposited in the Small Contractors’ Revolving Loan Fund created by this section. Such bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due. Accordingly, and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. Net earnings on investments or reinvestments of proceeds, accrued interest and premiums on the issuance of such bonds, after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, shall become part of the Small Contractors’ Revolving Loan Fund.

(P.A. 77-370, S. 4, 13; 77-614, S. 284, 587, 610; P.A. 78-115, S. 1–3; 78-303, S. 85, 136; P.A. 79-471, S. 1, 2; P.A. 82-44, S. 1, 3; 82-358, S. 5, 10; 82-369, S. 13, 28; P.A. 83-580, S. 5, 8; P.A. 86-107, S. 9, 19; P.A. 87-416, S. 18, 24; P.A. 88-265, S. 34, 36; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 17.)

History: P.A. 77-614 and P.A. 78-303 replaced department and commissioner of commerce with department and commissioner of economic development, effective January 1, 1979; P.A. 78-115 included manufacturers and service companies in definition of “small contractor” and added provisions re establishment of size standards by department; P.A. 79-471 changed bond limit in Subsec. (d) from $1,500,000 to $2,000,000 provided commission may not authorize issuance of bonds in excess of $1,500,000 on or after July 1, 1982; P.A. 82-44 increased the gross revenue limit from $1,000,000 to $1,500,000; P.A. 82-358 amended Subsec. (a) to include minority business enterprises definition of small contractor and to require that 25% or more of loans and lines of credit be made available to minority business enterprises; P.A. 82-369 amended Subsec. (d) to increase bond authorization from $2,000,000 to $2,500,000 and to replace provision that commission may not authorize issuance of bonds in excess of $1,500,000 on or after July 1, 1982, with provision that commission may not authorize issuance of bonds in excess of that amount on or after June 30, 1986; P.A. 83-580 provided for the transfer of outstanding assets and liabilities of the fund to the small contractors and manufacturers revolving loan fund in Subsecs. (a) and (c) and reduced bond authorization in Subsec. (d) from $2,500,000 to $1,500,000; P.A. 86-107 deleted reference to state treasurer as trustee of fund; P.A. 87-416 provided that the interest rates on loans would be determined in accordance with Sec. 3-20(t); P.A. 88-265 substituted Connecticut growth fund for small contractors and manufacturers revolving loan fund, deleted Subsec. (c) and redesignated Subsec. (d) as new Subsec. (c); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, in Subsec. (b), effective July 1, 2012; P.A. 13-123 amended Subsec. (b) to change “executive director” to “chief executive officer”, effective June 18, 2013.



Section 32-23p - Loans by the corporation in areas of high unemployment.

The corporation may determine to make long term loans approved on or after July 1, 1978, for any economic development project located in an area of high unemployment financed with the proceeds of bonds at an interest rate which is substantially equal to the interest rate payable on such bonds adjusted to reflect issuance costs. The corporation may also determine not to charge mortgage insurance premiums with respect to mortgage loans approved on or after July 1, 1978, for any economic development project located in an area of high unemployment the payments on which are insured pursuant to section 32-16. Any such determination shall apply to all loans made and mortgages insured during the period the determination is in force and, once applicable to a loan or mortgage, shall remain applicable for the full term of the loan or mortgage. The corporation may rescind any such determination at any time if the corporation finds in its sole judgment that the rescinding of the determination may be necessary in order to preserve the financial integrity of the corporation or the insurance fund. This section shall not apply to any other fees or charges imposed by the corporation, including without limitation application, acceptance, commitment, special purpose, bond issuance and attorney’s fees, which may be charged without regard to the location of the proposed economic development project.

(P.A. 78-357, S. 4, 16; P.A. 88-265, S. 13, 36; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 88-265 changed industrial project to economic development project and deleted reference to capital reserve fund bonds; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-23pp - Policy to encourage pollution prevention and remediation.

It shall be the policy of the state to encourage the practice of pollution prevention and remediation activities, thereby reducing risks to the environment and the health of workers and consumers. As used in this section, pollution prevention includes the change of or use of production processes, practices, raw materials or products that reduce or eliminate the generation of by-products without creating new risks of concern or that protect natural resources through their conservation.

(P.A. 91-376, S. 1, 10; P.A. 98-253, S. 8.)

History: P.A. 98-253 added remediation activities to the policy.

See Sec. 32-477 re priority for applicants establishing work environments consistent with criteria in Sec. 32-475.



Section 32-23q - Exemption from maximum interest and charges on loans.

The provisions of sections 37-4 and 37-6 shall not apply to any bond, note or other obligation issued by Connecticut Innovations, Incorporated, or any loan, lease, sale agreement, note or other obligation evidencing a financial obligation to the corporation.

(P.A. 81-384, S. 10, 13; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012.



Section 32-23qq - Environmental Assistance Revolving Loan Fund. Subfunds.

(a) An Environmental Assistance Revolving Loan Fund is created. The state, acting through Connecticut Innovations, Incorporated, or any subsidiary of the corporation may provide grants, loans, lines of credit or loan guarantees to municipalities or businesses from the Environmental Assistance Revolving Loan Fund for the purposes of pollution prevention activities, as defined in section 32-23rr, for purchases and the costs associated with compliance with the Clean Air Act Amendments of 1990 (42 USC 7401, et seq.), as amended, or for remediation of contaminated real property. Within the Environmental Assistance Revolving Loan Fund, a loan subfund is created solely to provide loans and lines of credit as provided in this section, a guarantee subfund is created solely to provide loan guarantees as provided in this section and a grant subfund is created solely to provide grants as provided under this section. No financial assistance, nor any commitment to provide financial assistance, shall be provided by or entered into by the corporation or any subsidiary of the corporation pursuant to sections 32-23pp to 32-23ss, inclusive, which would cause the aggregate amount of all such financial assistance and commitments then outstanding to exceed the sum of the amounts in the applicable subfund of the Environmental Assistance Revolving Loan Fund plus the amount of any unpaid grants authorized to be made by the Department of Economic and Community Development to the corporation or any subsidiary of the corporation for deposit in the applicable subfund of the Environmental Assistance Revolving Loan Fund, provided the amount of financial assistance in the form of any guarantee shall be measured by the portion of unpaid loan principal which is guaranteed by the corporation. Notwithstanding the above, the aggregate amount of financial assistance in the form of guarantees and commitments with respect thereto, calculated as above, may be up to four times the sum of the amounts available in the guarantee subfund of the Environmental Assistance Revolving Loan Fund plus the amount of any unpaid grants which remain available and are specifically designated by the department for purposes of such subfund pursuant to the bond authorization in section 32-23ss. For the purposes of this section, “business” means any business which (1) has gross revenues of less than twenty-five million dollars in its fiscal year ending prior to the application for any such loans, lines of credit or loan guarantees, or (2) has fewer than one hundred fifty employees. Connecticut Innovations, Incorporated or any subsidiary of the corporation shall charge and collect interest on each such loan or line of credit at a rate to be determined in accordance with procedures adopted pursuant to subsection (b) of this section. Payments made by businesses on all loans, lines of credit and loan guarantees shall be paid to the corporation or any subsidiary of the corporation for deposit in the Environmental Assistance Revolving Loan Fund.

(b) Connecticut Innovations, Incorporated and any subsidiary of the corporation shall adopt written procedures, in accordance with the provisions of section 1-121, to carry out the provisions of this section. Such procedures shall establish requirements for grants, loans, guarantees, interest, repayment terms, security requirements, default and remedies and such other terms and conditions as the corporation or any subsidiary of the corporation shall deem appropriate.

(c) Each such grant, loan, guarantee or extension of credit shall be authorized by Connecticut Innovations, Incorporated or any subsidiary of the corporation or, if the corporation or any subsidiary of the corporation so determines, by a committee of the corporation or any subsidiary of the corporation consisting of the chairman and either one other member of the corporation or subsidiary or its chief executive officer, as specified in the determination of the corporation or subsidiary. Any administrative expenses incurred in carrying out the provisions of this section, to the extent not paid by the corporation or any subsidiary of the corporation or from moneys appropriated to the corporation or any subsidiary of the corporation, shall be paid from the Environmental Assistance Revolving Loan Fund. Payments from the Environmental Assistance Revolving Loan Fund to businesses or municipalities or to pay such administrative expenses shall be made by the corporation or any subsidiary of the corporation upon certification by the chairman of the corporation or such subsidiary that the payment is authorized under the provisions of this section, under the applicable rules and regulations of the corporation or subsidiary, and, if made to a business or municipality under the terms and conditions established by the corporation or subsidiary or the duly appointed committee thereof in authorizing the making of the grant, loan or the extension of credit.

(P.A. 91-376, S. 2, 10; P.A. 93-360, S. 8, 19; 93-382, S. 11, 69; P.A. 94-198, S. 11, 13; P.A. 95-250, S. 1; 95-334, S. 4, 13; P.A. 96-132, S. 3, 5; 96-211, S. 1, 5, 6; P.A. 97-124, S. 5, 16; P.A. 98-92; 98-253, S. 9; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 23.)

History: P.A. 93-360 amended Subsec. (a) to create a loan subfund and a guarantee subfund and to limit the amount of financial assistance provided pursuant to Secs. 32-23pp to 32-23ss, inclusive, effective June 14, 1993; P.A. 93-382 deleted former Subsec. (d) re annual report to general assembly committee re commerce and exportation and relettered former Subsec. (e) accordingly, effective July 1, 1993; P.A. 94-198 provided for use of the fund for installation of stage II vapor recovery systems, effective June 7, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-334 substituted “Connecticut Development Authority” for “Department of Economic Development” in Subsec. (a) and “authority” for “Treasurer” in Subsecs. (a) and (c), effective July 13, 1995 (Revisor’s note: An erroneous reference in Subsec. (a) to “sections 32-23pp to 32-33ss” was changed editorially by the Revisors to “sections 32-23pp to 32-23ss”); P.A. 96-132 amended Subsec. (a) to expand uses of the fund to costs associated with compliance with the Clean Air Act where previously limited to use for installation of stage II vapor recovery systems, effective July 1, 1996; P.A. 97-124 amended Subsec. (d) to exempt loans issued for compliance with the federal Clean Air Act from eligibility determination by the Connecticut Hazardous Waste Management Service, effective June 6, 1997; P.A. 98-92 and 98-253 both deleted former Subsec. (d) re role of Connecticut Hazardous Waste Management Service in determining eligibility of loan applicants; P.A. 98-253 further authorized making grants from the fund, authorized subsidiaries of the authority to provide assistance from the fund and authorized municipalities to receive assistance; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012; P.A. 13-123 amended Subsec. (c) to change “executive director” to “chief executive officer”, effective June 18, 2013.



Section 32-23r - Preference in employment by borrowers and mortgagees.

Connecticut Innovations, Incorporated shall require in all instances that a borrower or mortgagee shall enter into an agreement with the corporation to give preference in employment to persons as set forth herein:

(1) Where the funds involved are to be used for the purchase, lease or alteration of an existing facility which has been inoperative and the borrower or mortgagee intends to make, assemble or produce products and or services comparable to those previously made, assembled, or produced at such facility, preference shall be given to those previously employed at such facility within the twelve-month period immediately preceding its closing in the order of their total length of employment at the closed facility, provided that they can perform the work required by the borrower or mortgagee at such existing facility;

(2) Where the funds involved are to be used for the purchase, lease or alteration of an existing facility which has been inoperative and the borrower or mortgagee intends to make, assemble or produce products different from those previously made, assembled or produced at the facility, preference in employment and training shall be given to those previously employed at such facility within the twelve-month period immediately preceding its closing in the order of their total length of employment at the closed facility, provided such training shall not exceed twelve weeks; and

(3) Where the borrower or mortgagee is not the operating or producing entity at the facility being financed, the borrower or mortgagee shall be required to enter into an irrevocable agreement with the operating or producing entity containing the above requirements and proof of such agreement shall be provided to the corporation before approval of any funds or insurance.

(P.A. 81-384, S. 11, 13; P.A. 06-196, S. 163; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 06-196 made a technical change in Subdiv. (2), effective June 7, 2006; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012.



Section 32-23rr - Definitions.

As used in sections 32-23pp and 32-23qq and this section:

(1) “Pollution prevention activities” means changes within a plant in production processes, product or raw materials that reduce, avoid or eliminate the generation of hazardous by-products per unit of product or the use of toxic or hazardous substances per unit of product without creating new risks of concern, but shall not be construed to promote or require (A) incineration, (B) transfer from one medium of exposure, release or discharge to another medium, (C) off-site or out-of-production process recycling or (D) methods of end-of-pipe treatment of toxic or hazardous substances as waste;

(2) “Production process” means a process, line method, activity or technique or combination or series thereof, which is integral to and necessary for the production of a product or the provision of a service;

(3) “Hazardous by-product” means any nonproduct output, waste or residue, including fugitive emissions, of hazardous substance from a production process; and

(4) “Remediation activities” means any activity to stimulate, encourage and carry out the identification, assessment, evaluation, acquisition, remediation, development or financing of contaminated property in this state.

(P.A. 91-376, S. 3, 10; P.A. 98-253, S. 10.)

History: P.A. 98-253 added Subdiv. (4) defining “remediation activities”.



Section 32-23s - Interpretation of certain amendments.

The amendments to sections 32-11a, 32-16, 32-23c, 32-23d, 32-23e, 32-23f and 32-23j effective on June 29, 1981, are intended and shall be construed as a clarification and expansion of the powers of Connecticut Innovations, Incorporated, and shall not limit or impair any obligation incurred or right exercised by the corporation under its powers prior to said date.

(P.A. 81-384, S. 12, 13; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012.



Section 32-23ss - Bond issue.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate two million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Economic and Community Development to make grants to Connecticut Innovations, Incorporated for deposit in the Environmental Assistance Revolving Loan Fund to be used for the purpose of sections 32-23pp to 32-23rr, inclusive, and this section. The terms and conditions of said grants shall be governed in accordance with a grant contract between the department and the corporation.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 91-376, S. 8, 10; June Sp. Sess. P.A. 93-1, S. 32, 45; May Sp. Sess. P.A. 94-2, S. 200, 203; P.A. 95-250, S. 1; P.A. 96-181, S. 119, 121; 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: June Sp. Sess. P.A. 93-1 amended Subsec. (b) re administration of grants, effective July 1, 1993; May Sp. Sess. P.A. 94-2 in Subsec. (a) reduced bond authorization from $10,000,000 to $5,000,000, effective June 21, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 96-181 amended Subsec. (a) to decrease authorization amount to $2,000,000, effective July 1, 1996; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, in Subsec. (b), effective July 1, 2012.



Section 32-23t - Legislative finding.

It is hereby found and declared as a matter of legislative determination that there is a continuing need for stimulation and encouragement of the growth and development of the state economy through the provision of two comprehensive loan programs and the establishment of a locally administered business outreach center challenge grant program which address the economic needs of a wide variety of business enterprises located throughout the state, including, but not limited to, development corporations, small contractors, small manufacturers, small business investment companies, employee groups, small water companies, small exporters, businesses affected by emergencies or disasters, small farmers, small retailers or service firms, high risk small businesses, start-up businesses, businesses located in various regions of the state, and other businesses that may be unable to obtain adequate financing from conventional sources. It is further found and declared that consolidating many of the separate loan programs currently administered by the Department of Economic and Community Development into two revolving loan funds to be administered by Connecticut Innovations, Incorporated will enhance such programs for all borrowers, permit better targeting of state assistance to firms important to the economic base of the state, improve marketing, accounting and administration, alleviate certain administrative and technical problems created by changes in federal tax law, permit more effective use of existing resources and better enable the state to protect itself from losses through the establishment of a loan loss reserve and an improved loan work-out capability. It is further found and declared that major changes in the financial markets have altered the availability of capital to small and medium firms in the state, that assistance to high risk small and start-up businesses is important to the state economy and that such loan consolidation will better enable Connecticut Innovations, Incorporated to leverage state assistance through active participation of private sector investments in small businesses.

(P.A. 88-265, S. 23, 36; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 32-23tt - Definitions.

As used in section 32-23ll, this section, and sections 32-23uu, 32-23vv and 32-235:

(1) “Corporation” means Connecticut Innovations, Incorporated established under the provisions of this chapter;

(2) “Educational upgrades” means (A) programs designed to increase the basic skills of workers and production workers including, but not limited to training, in written and oral communication, mathematics or science, or (B) training in innovative production methods and workplace oriented computer technical skills;

(3) “Financial assistance” means grants, loans, loan guarantees or interest rate subsidies or any combination thereof;

(4) “Manufacturing or economic base business” means a business defined under subsection (l) of section 32-222*;

(5) “Production worker” means an employee of a manufacturer whose principal duties are located within the state, and consist of the assembly or construction of the manufacturer’s product or a portion thereof; and

(6) “Worker” means an employee of a manufacturing or economic-based business whose principal duties are located within the state.

(P.A. 93-433, S. 3, 26; P.A. 98-203, S. 8, 13; P.A. 99-236, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 152.)

*Note: Former Subsec. (l) of Sec. 32-222 was deleted by section 2 of public act 08-34.

History: P.A. 93-433 effective July 1, 1993; P.A. 98-203 amended Subdiv. (4) to make a technical adjustment to an internal reference, effective June 8, 1998; P.A. 99-236 added Subdiv. (6) defining “worker” and made technical changes; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, in Subdiv. (1), effective July 1, 2012.



Section 32-23u - Consolidation of financial assistance programs.

Effective July 1, 1988, the Small Contractors and Manufacturers Revolving Loan Fund established under section 32-82, revision of 1958, revised to 1987 and in effect on June 30, 1988, the Employee Ownership Trust Fund established under section 32-151, revision of 1958, revised to 1987 and in effect on June 30, 1988, the Loan Incentives for Employment Fund established under section 32-130, revision of 1958, revised to 1987 and in effect on June 30, 1988, the small business redevelopment loan program, used to provide state financial assistance for any industrial or business project, established under section 8-168, revision of 1958, revised to 1987 and in effect on June 30, 1988, the Northeast Connecticut Capital Assistance Fund established under section 32-156, revision of 1958, revised to 1987 and in effect on June 30, 1988, and the Exporters Revolving Loan Fund established under section 32-162, revision of 1958, revised to 1987 and in effect on June 30, 1988, are consolidated into the Connecticut Growth Fund established under section 32-23v. As of July 1, 1988, cash, notes, receivables and all other assets, liabilities, appropriations, authorizations, allocations and attributes then applicable or attributable to each of said funds and programs and three-quarters of the amount of cash existing by virtue of subsection (d) of section 16a-43, revision of 1958, revised to 1987 and in effect on June 30, 1988, shall be transferred to the Connecticut Growth Fund established under said section 32-23v. All loans and guarantees made or committed and lines of credit extended under said sections 8-168, 32-82, 32-130, 32-151, 32-156 and 32-162 shall be treated as having been made, committed or extended under section 32-23v and all payments received by the state on account thereof, excluding any payments which have been deposited into the General Fund prior to July 1, 1988, shall be credited or deposited to the Connecticut Growth Fund. Any and all bonds issued and any and all bonds authorized by the State Bond Commission prior to July 1, 1988, for the purposes contained in said sections 8-168, 32-82, 32-130, 32-151, 32-156 and 32-162 are deemed issued or authorized, as the case may be, for the purposes of section 32-23v and shall be charged against the maximum bond authorization permitted under subsection (i) of said section, and the proceeds from bonds authorized under sections 8-169, 32-82, 32-131, 32-157 and 32-163, revision of 1958, revised to 1987 and in effect on June 30, 1988, shall be credited or deposited to the Connecticut Growth Fund established under section 32-23v when issued. The repeal of said sections 8-169, 32-82, 32-131, 32-157 and 32-163 shall not affect the validity, enforceability or binding nature of any bonds of the state issued pursuant to said sections.

(P.A. 88-265, S. 24, 36.)

See Sec. 8-168a re transfer of funds to the Connecticut Growth Fund.



Section 32-23uu - Connecticut job training finance program.

There is established within the corporation a Connecticut job training finance program for the purpose of providing financial assistance to manufacturing or economic base businesses seeking to provide educational upgrades to their workers and production workers. Assistance under this program shall be provided in accordance with a contract between the corporation and the manufacturing or economic base business or an intermediary, including, but not limited to, a state agency, with an expertise in job training or a private nonprofit business association or a labor organization. Such contract shall include a provision requiring that educational upgrades supported under sections 32-23ll and 32-235 shall be carried out, in whole or in part, by training providers which may include, but shall not be limited to, institutions of higher education, trade and technical and other qualified providers.

(P.A. 93-433, S. 4, 26; P.A. 94-175, S. 19, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-160, S. 64, 69; P.A. 99-236, S. 3; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 93-433 effective July 1, 1993; P.A. 94-175 made a technical change in the statutory internal reference, effective June 2, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; P.A. 99-236 included employees of economic base businesses in the job training finance program; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-23v - Connecticut Growth Fund.

(a) As used in this section:

(1) “Affiliate” means a business concern which directly controls or is controlled by another business concern, or a third party which controls both business concerns;

(2) “Appraised value” means the cost or fair market value of an asset as determined in the discretion of Connecticut Innovations, Incorporated;

(3) “Corporation” means Connecticut Innovations, Incorporated established under section 32-35 or its successor;

(4) “Department” means the Department of Economic and Community Development or its successor agency;

(5) “Eligible borrower” means any person who, in the discretion of the corporation, demonstrates (A) financial need by either its inability to obtain conventional financial assistance in satisfactory amounts or satisfactory terms, or to remain or locate or continue operations in this state without the assistance provided for in this section; and (B) that the project for which the assistance provided for in this section is being requested will materially contribute or provide support to the economic base of the state, as evidenced by one or more of the following criteria: (i) That such project will create or retain high quality jobs within the state and not simply replace existing jobs in other locations or businesses within the state; (ii) that such project will effectuate or facilitate the export of goods or services beyond the state boundaries; (iii) that such project represents a new product or service that has the potential for significant future contribution to the state’s economic base; or (iv) that such project will significantly contribute to, support or enhance existing activities which are important to the economic base of the state;

(6) “Loans” means (A) loans and extensions of lines of credit, (B) any and all forms of equity investments in any business entity, and (C) any combination of such loans, lines of credit and equity investments;

(7) “Person” means any person or entity, including affiliates, engaged in or for the purpose of acquiring a for-profit activity or activities in this state, and whose gross revenues, including revenues of affiliates, did not exceed twenty-five million dollars in its most recently completed fiscal year prior to the date of its application for assistance under this section, or if such person has not been in business for at least one year prior to the date of such application, if the corporation determines in its discretion that such person’s gross revenues, including revenues of affiliates, are not likely to exceed twenty-five million dollars in its first fiscal year;

(8) “Small business investment company” means any entity defined in 15 USC 662(3); and

(9) “State or local development corporation” means any entity organized under the laws of this state which has the authority to promote and assist the growth and development of business concerns in the areas covered by their operations.

(b) In order to stimulate and encourage the growth and development of the state economy, the Connecticut Growth Fund is hereby created to provide fixed asset financing, working capital and high risk and start-up capital to firms important to the state’s economic base. The state, acting through the corporation, may make, or participate with private sector financial institutions in making loans from said fund to eligible borrowers, state and local development corporations and small business investment companies, in accordance with the provisions of this section. Payments of principal and interest or other payments on such loans, and funds received by the corporation from any other source for the purposes of the Connecticut Growth Fund, shall be deposited into said fund and shall be used to make additional loans and for such other purposes authorized by this section.

(c) The state, acting through the corporation, may make, or participate with private sector financial institutions in making loans from the Connecticut Growth Fund to eligible borrowers in accordance with the following provisions:

(1) The aggregate outstanding amount of any loans made under this section to any one eligible borrower, including affiliates, shall not exceed four million dollars;

(2) The amount of any loan made under this section shall not (A) for real property exceed ninety per cent of either the cost or appraised value of the real property; (B) for machinery and equipment exceed eighty per cent of either the cost or appraised value of the machinery and equipment; and (C) for working capital, which may include, but need not be limited to, capital for expansion or restructuring of a business, exceed such eligible borrower’s total working capital needs as determined by the corporation in its discretion at the time of application for assistance under this section;

(3) The maximum term for repayment of any loan made under this section shall not exceed (A) twenty years for real property; (B) ten years for machinery and equipment; and (C) seven years for working capital; and

(4) Subdivisions (2) and (3) of this subsection shall not apply if and to the extent that the corporation determines in its discretion that such provisions are inappropriate for the purpose of providing either start-up, high risk or acquisition financing.

(d) The state, acting through the corporation, may make loans to state or local development corporations and small business investment companies for the purpose of providing funds to enable such state or local development corporations or small business investment companies to make loans to eligible borrowers. The aggregate outstanding amount of any loan made under this subsection to a state or local development corporation or small business investment company for a loan to any one eligible borrower shall not exceed one million dollars, provided such aggregate limit shall not apply in the case of a loan in the form of an equity investment made under this subsection to a small business investment company for a loan in the form of an equity investment. Assets of the Connecticut Growth Fund may be allocated for such equity investments.

(e) To carry out the purposes of this section, the corporation shall have those powers set forth in section 32-23e. The corporation shall also have the power to take all reasonable steps and exercise all available remedies necessary or desirable to protect the obligations or interest of the corporation including, but not limited to, the purchase or redemption in foreclosure proceedings, bankruptcy proceedings or in other judicial proceedings of any property on which it holds a mortgage or other lien or in which it has an interest, and for such purposes payment may be made from the Connecticut Growth Fund.

(f) The borrowers shall pay such costs of processing applications for loans made under this section, including closing costs, as the corporation determines are reasonable and necessary. The department may assist the corporation in carrying out the provisions of this section and any administrative expenses incurred by the department for services provided to the corporation or expenses incurred by the corporation in carrying out the provisions of this section, to the extent not paid by the borrower or from moneys appropriated to the department or the corporation for such purposes, may be paid from the Connecticut Growth Fund.

(g) Each loan may be authorized by the corporation or, if the corporation so determines, by a committee of the corporation, one of whose members may be its chief executive officer. The rate of interest and other terms of each loan to the extent not specifically provided for herein shall be determined by the corporation in its discretion.

(h) Payments from the Connecticut Growth Fund to eligible borrowers, state and local development corporations or small business investment companies or to pay administrative expenses shall be made upon certification by the chief executive officer of the corporation that payment is authorized under the provisions of this section and under any applicable regulations or program criteria of the corporation.

(i) For the purposes of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate fifty million five hundred eighty thousand dollars. The proceeds from the sale of said bonds shall be used by the department to make grants to the corporation for deposit in the Connecticut Growth Fund for the purposes authorized under this section. The terms and conditions of said grants shall be governed in accordance with a grant contract entered into between the department and corporation. All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Said bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of such bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission in its discretion may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for the punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. Net earnings on any assets of the Connecticut Growth Fund, including investments or reinvestments of proceeds, accrued interest and premiums on the issuance of such bonds, after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, shall become part of the Connecticut Growth Fund.

(P.A. 88-265, S. 25, 36; P.A. 89-119, S. 3, 4; 89-331, S. 22, 30; P.A. 90-297, S. 16, 24; P.A. 91-161, S. 6, 7, 9; June Sp. Sess. P.A. 91-4, S. 18, 25; May Sp. Sess. P.A. 92-7, S. 20, 36; June Sp. Sess. P.A. 93-1, S. 44, 45; May Sp. Sess. P.A. 94-2, S. 198, 203; P.A. 95-250, S. 1; 95-272, S. 13, 29; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 152; June 12 Sp. Sess. P.A. 12-2, S. 71; P.A. 13-123, S. 18.)

History: P.A. 89-119 amended definition of “loans” in Subsec. (a); P.A. 89-331 increased the bond authorization from $14,000,000 to $21,000,000; P.A. 90-297 increased the bond authorization to $30,000,000; P.A. 91-161 amended Subsec. (a) to redefine “person” to refer to entities with gross revenues of $25,000,000 rather than $10,000,000 and amended Subsec. (c) to increase the amount of outstanding loans any one business and its affiliates can have from $1,000,000 to $4,000,000; June Sp. Sess. P.A. 91-4 increased the bond authorization from $30,000,000 to $48,000,000; May Sp. Sess. P.A. 92-7 amended Subsec. (i) to increase the bond authorization to $63,000,000; June Sp. Sess. P.A. 93-1 amended Subsec. (d) by excluding from the loan limit amount any loan in the form of an equity investment, effective July 1, 1993; May Sp. Sess. P.A. 94-2 in Subsec. (i) decreased bond authorization to $55,500,000, effective June 21, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-272 amended Subsec. (i) to reduce authorization to $50,580,000, effective July 1, 1995; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a)(8); P.A. 13-123 replaced reference to Sec. 32-11a with reference to Sec. 32-35 in Subsec. (a)(3) and changed “executive director” to “chief executive officer” in Subsecs. (g) and (h), effective June 18, 2013.



Section 32-23vv - Connecticut job training finance demonstration program.

Not later than thirty days from July 1, 1993, the corporation may enter into a demonstration program with a manufacturing or economic base business employing more than seven thousand five hundred production workers and operating manufacturing facilities located in more than one municipality within the state. The terms of such demonstration program shall include: (1) A five-million dollar loan to such manufacturing or economic base business for educational upgrades for its production workers which loan is either (A) provided by the corporation from funds provided under section 32-235, or (B) provided by a third party with a loan guarantee of two million dollars provided by the corporation from funds provided under said section 32-235; (2) an agreement under which, if, after five years from the date of such agreement, either: (A) Not less than seventy per cent of the production workers receiving educational upgrades under this section continue to be employed within the state by the manufacturing or economic base business, then (i) in the case of a loan made by the corporation, forty per cent of the remaining payments on any such loan shall be forgiven, or (ii) in the case of a loan from a third party, forty per cent of the remaining debt service on such loan shall be assumed by the corporation from funds provided under said section 32-235, or (B) not less than forty per cent but less than seventy per cent of the production workers receiving educational upgrades under this section continue to be employed within the state by the manufacturing or economic base business then (i) in the case of a loan made by the corporation, twenty per cent of the remaining payment on any such loan shall be forgiven, or (ii) in the case of a loan from a third party, twenty per cent of the remaining debt service on such loan shall be assumed by the corporation from funds provided under said section 32-235.

(P.A. 93-433, S. 5, 26; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 93-433 effective July 1, 1993; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-23w - Consolidation of financial assistance programs.

Effective July 1, 1988, the Business Emergency Relief Revolving Loan Fund established under subsection (d) of section 16a-43, revision of 1958, revised to 1987 and in effect on June 30, 1988, the Enterprise Zone Capital Formation Revolving Loan Fund established under section 32-73, revision of 1958, revised to 1987 and in effect on June 30, 1988, the Investor-Owned Water Companies Revolving Loan Fund established under section 25-33a, revision of 1958, revised to 1987 and in effect on June 30, 1988, the Dam Repair Revolving Fund established under section 32-9aa, revision of 1958, revised to 1987 and in effect on June 30, 1988, the Small Contractors’ Surety Bond Guarantee Fund established under section 32-53, revision of 1958, revised to 1987 and in effect on June 30, 1988, the Road and Bridge Repair Business Disruption Trust Fund established under section 32-9oo, revision of 1958, revised to 1987 and in effect on June 30, 1988, and the program of loans to minority business enterprises established under section 3 of public act 87-577* and in effect on June 30, 1988, are hereby consolidated into the Comprehensive Business Assistance Fund established under section 32-23x. As of July 1, 1988, cash, notes, receivables and all other assets, liabilities, appropriations, authorizations, allocations and attributes then applicable or attributable to each of said funds and programs, except three-quarters of the amount of cash existing by virtue of said subsection (d) of section 16a-43, shall be transferred to the Comprehensive Business Assistance Fund established under said section 32-23x. All loans and guarantees made or committed and lines of credit extended under said subsection (d) of section 16a-43, said sections 25-33a, 32-9aa, 32-53, 32-73, 32-9oo and section 3 of public act 87-577* shall be treated as having been made, committed or extended under section 32-23x and all payments received by the state on account thereof, excluding any payments which have been deposited into the General Fund prior to July 1, 1988 shall be credited or deposited to the Comprehensive Business Assistance Fund. Any and all bonds issued and any and all bonds authorized by the State Bond Commission prior to July 1, 1988, for the purposes contained in said subsection (d) of section 16a-43, said sections 25-33a, 32-9aa, 32-53, 32-73, 32-9oo and section 3 of public act 87-577* are deemed issued or authorized, as the case may be, for the purposes of section 32-23x and shall be charged against the maximum bond authorization permitted under subsection (i) of said section, and the proceeds from bonds authorized under sections 25-33a, 32-9aa, 32-54, 32-74, and 32-9pp, revision of 1958, revised to 1987 and in effect on June 30, 1988, shall be credited or deposited to the Comprehensive Business Assistance Fund established under section 32-23x when issued. The repeal of said sections 25-33a, 32-9aa, 32-54, 32-74, and 32-9pp and section 3 of public act 87-577* shall not affect the validity, enforceability or binding nature of any bonds of the state issued pursuant to said sections.

(P.A. 88-265, S. 26, 36.)

*Note: Section 3 of public act 87-577 was repealed effective July 1, 1988, by section 35 of public act 88-265.



Section 32-23ww - Displaced Defense Workers’ Bill of Rights.

(a) This section shall be known and may be cited as the “Displaced Defense Workers’ Bill of Rights”.

(b) As used in this section:

(1) “Defense contractor” means a Connecticut business which derived, as of the last income year of such business ending prior to January 1, 1989, fifty per cent or more of its annual revenues or at least one hundred million dollars of its annual revenues from the defense-related production of goods or services as a contractor or subcontractor for the United States government.

(2) “Defense worker” means any full-time employee of a defense contractor or any employee of the United States government, the state or any political subdivision of the state whose principal duties consist of activities related to national defense.

(3) “Displaced defense worker” means any defense worker who, following employment by a defense contractor or the United States government, the state or any political subdivision of the state, for twelve or more months, has been discharged, on or after January 1, 1989, due to lack of work by such defense contractor or the United States government, the state or any political subdivision of the state and who is not eligible for any other program providing benefits similar to those contained in this section.

(4) “Full-time employee” means an employee working thirty-five hours per week or more.

(5) “Participant” means a displaced defense worker receiving financial assistance under this section.

(c) There is established a grant program to be administered by the commissioner, in consultation with the Labor Commissioner, for the purpose of awarding grants under section 32-327 to agencies seeking to contract for educational and job placement assistance for displaced defense workers. The grant program shall be administered in a manner consistent with the state work force development plan and the job training plan of the regional work force development board established pursuant to section 31-3k in each region seeking a grant under such grant program.

(d) An application for an eligible project under such grant program shall include a plan for competitive bids to be used by the agency in selecting a provider of educational and job placement assistance to displaced defense workers and shall provide for the design of the competitive bid process by the regional workforce development board established pursuant to section 31-3k. The application shall also include requirements that any such provider shall, in some form, portion or combination:

(1) Provide from funds other than funds made available for the purposes of this section financial assistance to participants which is substantially equivalent to extended unemployment compensation benefits;

(2) Provide from funds other than funds made available for the purposes of this section extended health insurance benefits for participants;

(3) Provide, directly or indirectly, a range of educational opportunities to participants, including opportunities in secondary school education, vocational-technical education and undergraduate and graduate programs at Connecticut institutions of higher education;

(4) Require that participants maintain a “C” average in all enrolled courses as a condition for receipt of financial assistance under the program;

(5) Require that some portion of the financial assistance provided under the program be given in the form of a low-interest loan which, to the extent possible, shall be coordinated with existing loan programs;

(6) Establish an effective system to identify job opportunities and place participants in suitable jobs following their completion of the program; and

(7) Take any other actions required by the agency pursuant to the contract, to carry out the purposes of the program.

(May Sp. Sess. P.A. 94-2, S. 192, 203.)

History: May Sp. Sess. P.A. 94-2, S. 192, effective June 21, 1994.



Section 32-23x - Comprehensive Business Assistance Fund.

(a) As used in this section:

(1) “Affiliate” means a business concern which directly controls or is controlled by another business concern, or a third party which controls both business concerns;

(2) “Corporation” means Connecticut Innovations, Incorporated established under section 32-35 or its successor;

(3) “Department” means the Department of Economic and Community Development or its successor agency;

(4) “Enterprise zone” has the same meaning as provided in section 32-70;

(5) “Impacted business” means any person impacted by (A) a disaster caused by natural forces including, but not limited to, floods or hurricanes, or (B) an economic emergency including, but not limited to, an existing or threatened major plant shutdown, business disruption from a major road or bridge repair project or other existing or potential economic emergency, provided such disaster or emergency described in subparagraph (A) or (B) of this subdivision is proclaimed as such by declaration of the Commissioner of Economic and Community Development, with the consent of the Secretary of the Office of Policy and Management, upon a determination by the Commissioner of Economic and Community Development that such disaster or emergency is of a magnitude that could materially affect the health or well-being of the citizens of the impacted area and that the financial assistance provided for under this section is necessary to assure timely and effective relief and restoration;

(6) “Loans” means loans and extensions of lines of credit;

(7) “Minority business enterprise” means any person who meets the criteria contained in section 4a-60g and who is receiving a state contract award;

(8) “Person” means any person or entity, including affiliates, engaged in a for-profit activity or activities in this state and who, except for an impacted business, is not an eligible borrower for assistance under the provisions of the Connecticut Growth Fund established under section 32-23v;

(9) “Rate of interest” means the interest rate which the corporation shall charge and collect on each loan made by the state under this section, which rate shall not exceed one per cent above the interest rate borne by the general obligation bonds of the state last issued prior to the date such loan is made, provided, such rate shall not exceed the maximum allowable under federal law;

(10) “Small contractor” means any person who is a contractor, subcontractor, manufacturer or service company who has been in business for at least one year prior to the date of its application for assistance under this section and whose gross revenues, including revenues of affiliates, did not exceed three million dollars in its most recently completed fiscal year prior to the date of its application for assistance under this section;

(11) “State or local development corporation” means any entity organized under the laws of this state which has the authority to promote and assist the growth and development of business concerns in the areas covered by their operations;

(12) “Targeted business” means a person located in an enterprise zone whose gross revenues did not exceed three million dollars in its most recently completed fiscal year prior to the date of its application for assistance under this section, or if such person has not been in business for at least one year prior to the date of such application, if the corporation determines in its discretion that such person’s gross revenues, including revenues of affiliates, are not likely to exceed three million dollars in its first fiscal year;

(13) “Water facilities” means (A) investor-owned water companies which supply water to at least twenty-five but less than ten thousand customers, (B) municipally-owned water companies, and (C) owners of privately and municipally-owned dams which the Commissioner of Energy and Environmental Protection has determined benefit the public.

(b) In order to stimulate and encourage the growth and development of the state economy, the Comprehensive Business Assistance Fund is hereby created to provide financial assistance to targeted businesses, businesses impacted by economic emergencies and natural disasters, businesses located in certain regions of the state and certain industry sectors, including businesses located in entertainment districts designated under section 32-76 or established under section 2 of public act 93-311*, and to assist in the development of clean water facilities. The state, acting through the corporation, may make or participate with private sector financial institutions in making loans from said fund to persons in accordance with the provisions of this section. Payments of principal and interest on such loans, and funds received by the corporation from any other source for the purposes of the Comprehensive Business Assistance Fund, shall be deposited into said fund and shall be used to make additional loans and for such other purposes authorized by this section.

(c) The state, acting through the corporation, may make, or participate with private sector financial institutions in making loans from the Comprehensive Business Assistance Fund to any person who in the discretion of the corporation, demonstrates financial need by either its inability to obtain conventional financial assistance in satisfactory amounts or on satisfactory terms in accordance with the following provisions:

(1) The corporation may make loans at the rate of interest to small contractors and minority business enterprises for the purpose of financing labor and material costs only. The aggregate outstanding amount of any loans made under this subdivision to any one person, including affiliates, shall not exceed two hundred fifty thousand dollars. The maximum term for repayment of any loan made under this subdivision shall not exceed one year.

(2) The corporation may make loans at the rate of interest to targeted businesses. The aggregate outstanding amount of any loans made under this subdivision to any one person, including affiliates, shall not exceed three hundred thousand dollars. The maximum term for repayment of any loan made under this subdivision shall not exceed (A) twenty years for real property; (B) ten years for machinery and equipment; and (C) seven years for working capital. For the purposes of this subdivision and subdivision (3) of this subsection, working capital may include, but shall not be limited to, capital for expansion or restructuring of a business.

(3) The corporation may make loans at the rate of interest to impacted businesses. The aggregate outstanding amount of any loans made under this subdivision to any one person, including affiliates, shall not exceed five hundred thousand dollars, except the corporation, with the consent of the Secretary of the Office of Policy and Management, may increase the maximum loan amount under this subdivision to one million dollars if the corporation in its discretion determines that the particular needs and conditions of such impacted business warrant such increase. The maximum term for repayment of any loan made under this subdivision shall not exceed (A) twenty years for real property; (B) ten years for machinery and equipment; and (C) seven years for working capital.

(4) The corporation may make loans at the rate of interest to water facilities. Such loans shall be used for the planning, design, modification or construction of drinking water facilities made necessary by the requirements of the Safe Water Act of 1974 or by an order of the Department of Public Health, which drinking water facilities shall include, but shall not be limited to, collection facilities, treatment facilities, wells, tanks, mains, pumps, transmission facilities and any other machinery and equipment necessary to meet the requirements of said act. Such loans shall also be used for the repair of dams subject to the jurisdiction of the Department of Energy and Environmental Protection under chapter 446j. For the purposes of this subdivision, repair costs include, but shall not be limited to, fees and expenses of architects, engineers, attorneys, accountants and other professional consultants, and costs of preparing surveys, studies, site plans and specifications for such repair. The aggregate outstanding amount of any loans made under this subdivision to any water facility, including affiliates, shall not exceed two hundred fifty thousand dollars. The maximum term for repayment of any loan made under this subdivision shall not exceed (A) twenty years for real property; and (B) ten years for machinery and equipment.

(5) The corporation may make loans at zero per cent interest to municipal economic development commissions established under section 7-136 or business outreach centers described in section 32-9qq, that establish or participate in loan pools that lend funds to (A) persons or groups of persons who complete entrepreneurial training programs funded or approved by the Commissioner of Economic and Community Development, or (B) business support groups. As used in this subdivision, “business support group” means a group of five or more persons, firms or corporations which plans to start or expand separate businesses, has community or other ties demonstrating a common mission or purpose, agrees to undergo an entrepreneurial training program funded or approved by the commissioner, and each member of which agrees to provide business support to other members of the group. The aggregate outstanding amount of any loans made under this subdivision to any one person, group of persons or business support group shall not exceed twenty-five thousand dollars. The maximum term for repayment of any loan made under this subdivision shall not exceed ten years.

(6) The corporation shall make loans at the rate of interest to entertainment or entertainment support service businesses located in the municipality with the pilot entertainment district established pursuant to section 2 of public act 93-311*, and on and after July 1, 1995, may make loans at the rate of interest to entertainment or entertainment support service businesses located in municipalities with entertainment districts designated under section 32-76.

(d) The state, acting through the corporation, may make loans to state or local development corporations, for the purpose of providing funds to enable such state or local development corporations to make loans to any person eligible for assistance under subsection (c) of this section. The aggregate outstanding amount of any loan made under this subsection to a state or local development corporation for a loan with respect to any one project shall not exceed one million dollars.

(e) To carry out the purposes of this section, the corporation shall have those powers set forth in section 32-23e. The corporation shall also have the power to take all reasonable steps and exercise all available remedies necessary or desirable to protect the obligations or interests of the corporation including, but not limited to, the purchase or redemption on foreclosure proceedings, bankruptcy proceedings or in other judicial proceedings of any property on which it holds a mortgage or other lien or in which it has an interest, and for such purposes payment may be made from the Comprehensive Business Assistance Fund.

(f) The borrower shall pay such costs of processing applications for loans made under this section, including closing costs, as the corporation determines are reasonable and necessary. The department may assist the corporation in carrying out the provisions of this section and any administrative expenses incurred by the department for services provided to the corporation or expenses incurred by the corporation in carrying out the provisions of this section to the extent not paid by the borrower or from moneys appropriated to the department or the corporation for such purposes, may be paid from the Comprehensive Business Assistance Fund.

(g) Each loan may be authorized by the corporation or, if the corporation so determines, by a committee of the corporation, one of whose members may be its chief executive officer.

(h) Payments from the Comprehensive Business Assistance Fund to eligible borrowers or to pay administrative expenses shall be made upon certification by the chief executive officer of the corporation that payment is authorized under the provisions of this section and under any applicable regulations or program criteria of the corporation.

(i) For the purposes of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate seventeen million three hundred fifty thousand dollars. The proceeds from the sale of said bonds shall be used by the department to make grants to the corporation for deposit in the Comprehensive Business Assistance Fund for the purposes authorized under this section. The terms and conditions of such grants shall be governed in accordance with a grant contract entered into between the department and the corporation. All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of such bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission in its discretion may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due. Net earnings on any assets of the Comprehensive Business Assistance Fund, including investments or reinvestments of proceeds, accrued interest and premiums on the issuance of such bonds, after payment therefrom of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, shall become part of the Comprehensive Business Assistance Fund.

(P.A. 88-265, S. 27, 36; P.A. 89-331, S. 23, 30; P.A. 90-297, S. 17, 24; June Sp. Sess. P.A. 91-4, S. 19, 25; P.A. 92-236, S. 41, 48; May Sp. Sess. P.A. 92-7, S. 21, 36; P.A. 93-311, S. 7, 8; 93-381, S. 9, 39; P.A. 94-247, S. 6, 8; May Sp. Sess. P.A. 94-2, S. 199, 203; P.A. 95-250, S. 1; 95-257, S. 12, 21, 58; 95-272, S. 14, 29; P.A. 96-211, S. 1, 5, 6; 96-239, S. 4, 17; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 19.)

*Note: Section 2 of public act 93-311 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 89-331 increased the bond authorization from $8,850,000 to $13,850,000; P.A. 90-297 increased the bond authorization to $19,850,000; June Sp. Sess. P.A. 91-4 increased the bond authorization to $26,850,000; P.A. 92-236 added Subsec. (c)(5) re loans to fund persons or groups completing entrepreneurial training or business support groups; May Sp. Sess. P.A. 92-7 amended Subsec. (i) to increase the bond authorization from $26,850,000 to $28,850,000; P.A. 93-311 amended Subsec. (b) and added Subsec. (c)(6) to extend eligibility for financial assistance to businesses located in entertainment districts designated under Sec. 32-76 and Sec. 2 of P.A. 93-311, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-247 amended Subsec. (b) to make businesses located in entertainment districts established under Sec. 2 of public act 93-311 eligible for financial assistance, effective June 9, 1994; May Sp. Sess. P.A. 94-2 in Subsec. (i) decreased bond authorization from $28,850,000 to $21,350,000, effective June 21, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-272 amended Subsec. (i) to reduce authorization from $21,350,000 to $17,350,000, effective July 1, 1995; P.A. 96-239 amended Subsec. (c)(2) by substituting $300,000 for $250,000 as loan maximum amount, effective July 1, 1996; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012; P.A. 13-123 replaced reference to Sec. 32-11a with reference to Sec. 32-35 in Subsec. (a)(2) and changed “executive director” to “chief executive officer” in Subsecs. (g) and (h), effective June 18, 2013.



Section 32-23xx - Electronic Superhighway Act of 1994.

(a) This section shall be known and may be cited as the “Electronic Superhighway Act of 1994”.

(b) As used in this section, “information technology assistance” means the supplying of goods and services in the fields of computer hardware and software, computer networking, telecommunications, communications and distance learning for the purpose of enhancing the technological literacy of Connecticut students preparing for careers in an increasingly knowledge-based job market.

(c) There is established a grant program to be administered by the commissioner, in consultation with the Commissioner of Education, for the purpose of awarding grants under section 32-327 to agencies seeking to contract to provide information technology assistance to Connecticut public elementary and secondary schools.

(d) An application for an eligible project under such grant program shall include a plan for competitive bids to be used by the agency in selecting a provider of information technology assistance to such schools.

(May Sp. Sess. P.A. 94-2, S. 193, 203.)

History: May Sp. Sess. P.A. 94-2, S. 193, effective June 21, 1994.



Section 32-23y - Pending applications for financial assistance under consolidated programs funded from Connecticut Growth Fund or Comprehensive Business Assistance Fund.

All applications for loans, grants, guarantees or extension of lines of credit under section 8-168, subsection (d) of section 16a-43, sections 32-9aa, 32-9oo, 32-53, 32-73, 32-82, 32-130, 32-151, 32-156 and 32-162, revision of 1958, revised to 1987, and in effect on June 30, 1988, pending on that date and authorized on or after July 1, 1988, shall be funded from the Connecticut Growth Fund created under section 32-23v or the Comprehensive Business Assistance Fund created under section 32-23x, as determined by the corporation in its discretion.

(P.A. 88-265, S. 31, 36; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-23yy - High-Technology Infrastructure Fund.

(a) As used in this section, the following terms shall have the following meanings unless the context indicates another meaning and intent:

(1) “Corporation” means Connecticut Innovations, Incorporated, created under section 32-35, and any of its subsidiaries or affiliates;

(2) “Chief executive officer” means the chief executive officer of Connecticut Innovations, Incorporated;

(3) “Financial assistance” means any and all forms of grants, loans, extensions of credit, guarantees, equity investments or other forms of financing or refinancing to persons for the purchase, acquisition, leasing, construction, expansion, continued operation, reconstruction, financing, refinancing or placing in operation of an information technology project, including, but not limited to, fixed assets, working capital, equity participations and acquisitions, employee buyouts, refinancing, lease guarantees, financial restructuring and other purposes which the corporation determines further the purposes of this section. For purposes of this section financial assistance shall not be considered financial assistance under the provisions of section 32-462;

(4) “Information technology project” means an information technology project, as defined in section 32-23d;

(5) “Person” means a person, as defined in subsection (s) of section 32-23d;

(6) “Return on investment” means any and all forms of principal or interest payments, guarantee fees, equity participations, options, warrants, debentures and any or all other forms of remuneration to the corporation in return for any financial assistance provided or offered.

(b) There is created within the corporation the High-Technology Infrastructure Fund. The state, acting through the corporation, may provide financial assistance from said fund that enables the development of information technology projects. Such financial assistance may be provided directly or in participation with any other financial institutions, funds or other persons or other sources of financing, public or private, and the corporation may enter into any agreements or contracts it deems necessary or convenient in connection therewith. Payments of principal, interest or other forms of return on investment received by the corporation shall be deposited in or held on behalf of said fund.

(c) The corporation may provide financial assistance in such amounts, in such form and under such terms and conditions as the corporation shall prescribe, in written procedures adopted in accordance with section 1-121. Such procedures shall provide, in the case of financial assistance in a form other than a grant, for returns on investment as the corporation deems appropriate to reflect the nature of the risk, provided a single project shall not receive an amount in excess of fifteen million dollars and shall not be for a term longer than thirty years.

(d) The corporation may take all reasonable steps and exercise all reasonable remedies necessary or desirable to protect the obligations or interests of the corporation, including, but not limited to, the purchase or redemption in foreclosure proceedings, bankruptcy proceedings or in other judicial proceedings, of any property on which it holds a mortgage or other lien or in which it has an interest, and for such purposes and any other purposes provided in this section payment may be made from the High-Technology Infrastructure Fund upon certification by the chief executive officer that payment is authorized under the provisions of this section, or other sections of the general statutes, applicable procedures or other programs of the corporation.

(e) Applicants for financial assistance shall pay the costs the corporation deems reasonable and necessary incurred in processing applications made under this section, including application and commitment fees, closing costs or other costs. In carrying out the provisions of this section, any administrative expenses incurred by the corporation, to the extent not paid by the borrower or from moneys appropriated to the corporation for such purposes, may be paid from the High-Technology Infrastructure Fund.

(P.A. 00-178, S. 7, 8; June Sp. Sess. P.A. 00-1, S. 43, 46; P.A. 01-96, S. 4; P.A. 03-19, S. 77; P.A. 13-123, S. 24.)

History: June Sp. Sess. P.A. 00-1 changed effective date of P.A. 00-178 from October 1, 2000, to July 1, 2000, effective July 1, 2000; P.A. 01-96 amended Subsec. (a)(3) and (d) by making technical changes; P.A. 03-19 made technical changes in Subsec. (b), effective May 12, 2003; (Revisor’s note: In 2013, references to “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, to conform with changes made by June 12 Sp. Sess. P.A. 12-1, S. 148, 152; P.A. 13-123 amended Subsec. (a) to replace reference to Sec. 32-11a with reference to Sec. 32-35 in Subdiv. (1) and replace definition of “executive director” with definition of “chief executive officer” in Subdiv. (2), and amended Subsec. (d) to change “executive director” to “chief executive officer”, effective June 18, 2013).



Section 32-23z - Business Environmental Clean-Up Revolving Loan Fund. Regulations.

(a) A Business Environmental Clean-Up Revolving Loan Fund is created. The state, acting through Connecticut Innovations, Incorporated, may provide loans or lines of credit from the Business Environmental Clean-Up Revolving Loan Fund (1) to businesses for the purposes of the containment and removal or mitigation of the discharge, spillage, uncontrolled loss, seepage or filtration of oil or petroleum or chemical liquids or solid, liquid or gaseous products or hazardous wastes, and (2) to businesses which convert gas and diesel-powered motor vehicles to vehicles powered by either gas or diesel fuel and a clean-burning alternative fuel, including but not limited to, compressed natural gas or electricity. Loans or lines of credit under subdivision (2) shall be for working or development capital. For the purposes of this section, “business” means any business which (A) if applying for assistance under subdivision (1), has been in business for at least one year prior to the date of application for its loan or line of credit or, if applying for assistance under subdivision (2), has been in business for at least two years prior to such application date, (B) has gross revenues, including revenues of affiliates, less than three million dollars in the most recent fiscal year before the date of the application or has less than one hundred fifty employees and, if applying for assistance under subdivision (2), derived at least seventy-five per cent of its gross revenues in such year from motor vehicle fuel conversion activities, (C) if applying for assistance under subdivision (1), has been doing business and has maintained its principal office and place of business in the state for a period of at least one year prior to the date of its application for assistance under this section or, if applying for assistance under subdivision (2), has been doing business and has maintained such office and business in the state for a period of at least two years prior to such application date, and (D) demonstrates, to the satisfaction of the corporation and in its sole discretion, that it is unable to obtain financing from conventional sources on reasonable terms or in reasonable amounts. Connecticut Innovations, Incorporated shall charge and collect interest on each such loan or line of credit at a rate to be determined in accordance with regulations adopted pursuant to subsection (b) of this section. The total amount of such loans or lines of credit provided to any single business in any period of twelve consecutive months shall not exceed two hundred thousand dollars. Payments made by businesses on all loans and lines of credit paid to the Treasurer for deposit in the Business Environmental Clean-Up Revolving Loan Fund shall be credited to such fund.

(b) The corporation shall take any reasonable action it deems appropriate to moderate losses on loans and lines of credit made under this section, including, but not limited to, development and implementation of written procedures, in accordance with section 1-121, and a strategy to manage the assets of the fund and any losses incurred.

(c) Connecticut Innovations, Incorporated shall establish loan procedures, interest, repayment terms, security requirements, default and remedy provisions and such other terms and conditions as the corporation shall deem appropriate.

(d) Each such loan or extension of credit shall be authorized by Connecticut Innovations, Incorporated or, if the corporation so determines, by a committee of the corporation consisting of the chairman and either one other member of the corporation or its chief executive officer, as specified in the determination of the corporation. Any administrative expenses incurred in carrying out the provisions of this section, to the extent not paid by the corporation, shall be paid from the Business Environmental Clean-Up Revolving Loan Fund. Payments from the Business Environmental Clean-Up Revolving Loan Fund to businesses or to pay such administrative expenses shall be made by the Treasurer upon certification by the chief executive officer of the corporation that the payment is authorized under the provisions of this section, under the applicable rules and regulations of the corporation, and, if made to a business, under the terms and conditions established by the corporation or the duly appointed committee thereof in authorizing the making of the loan or the extension of credit.

(P.A. 89-365, S. 6, 9; P.A. 91-161, S. 8, 9; 91-376, S. 9, 10; P.A. 93-199, S. 1, 6; 93-382, S. 10, 69; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 20.)

History: P.A. 91-161 transferred full responsibility for the fund to the Connecticut development authority, eliminating any role of the department of economic development and amended Subsec. (d) to require that the annual report also be sent to the commerce and exportation committee; P.A. 91-376 added Subsec. (a)(4) re responsibility to obtain conventional financing, inserted new Subsec. (b) re steps to moderate losses and relettered former Subsecs. (b) to (d), accordingly; P.A. 93-199 added Subsec. (a)(2), authorizing assistance to businesses converting vehicles to alternative fuels, effective July 1, 1993; P.A. 93-382 deleted former Subsec. (e), re annual report to legislative committees, effective July 1, 1993; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012; P.A. 13-123 amended Subsec. (d) to change “executive director” to “chief executive officer”, effective June 18, 2013.



Section 32-23zz - Issuance of bonds on behalf of municipalities for information technology projects and remediation projects.

(a) For the purpose of assisting (1) any information technology project, as defined in subsection (dd) of section 32-23d, which is located in an eligible municipality, as defined in subdivision (12) of subsection (a) of section 32-9t, or (2) any remediation project, as defined in subsection (gg) of section 32-23d, Connecticut Innovations, Incorporated, may, upon a resolution of the legislative body of a municipality, issue and administer bonds which are payable solely or in part from and secured by: (A) A pledge of and lien upon any and all of the income, proceeds, revenues and property of such a project, including the proceeds of grants, loans, advances or contributions from the federal government, the state or any other source, including financial assistance furnished by the municipality or any other public body, (B) taxes or payments or grants in lieu of taxes allocated to and payable into a special fund of Connecticut Innovations, Incorporated, pursuant to the provisions of subsection (b) of this section, or (C) any combination of the foregoing. Any such bonds of Connecticut Innovations, Incorporated, shall mature at such time or times not exceeding thirty years from their date of issuance and shall be subject to the general terms and provisions of law applicable to the issuance of bonds by Connecticut Innovations, Incorporated, except that such bonds shall be issued without a special capital reserve fund as provided in subsection (b) of section 32-23j and, for purposes of section 32-23f, only the approval of the board of directors of the corporation shall be required for the issuance and sale of such bonds. Any pledge made by the municipality or Connecticut Innovations, Incorporated, for bonds issued as provided in this section shall be valid and binding from the time when the pledge is made, and revenues and other receipts, funds or moneys so pledged and thereafter received by the municipality or Connecticut Innovations, Incorporated, shall be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of such pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the municipality or Connecticut Innovations, Incorporated, even if the parties have no notice of such lien. Recording of the resolution or any other instrument by which such a pledge is created shall not be required. In connection with any such assignment of taxes or payments in lieu of taxes, Connecticut Innovations, Incorporated, may, if the resolution so provides, exercise the rights provided for in section 12-195h of an assignee for consideration of any lien filed to secure the payment of such taxes or payments in lieu of taxes. All expenses incurred in providing such assistance may be treated as project costs.

(b) Any proceedings authorizing the issuance of bonds under this section may contain a provision that taxes or a specified portion thereof, if any, identified in such authorizing proceedings and levied upon taxable real or personal property, or both, in a project each year, or payments or grants in lieu of such taxes or a specified portion thereof, by or for the benefit of any one or more municipalities, districts or other public taxing agencies, as the case may be, shall be divided as follows: (1) In each fiscal year that portion of the taxes or payments or grants in lieu of taxes which would be produced by applying the then current tax rate of each of the taxing agencies to the total sum of the assessed value of the taxable property in the project on the date of such authorizing proceedings, adjusted in the case of grants in lieu of taxes to reflect the applicable statutory rate of reimbursement, shall be allocated to and when collected shall be paid into the funds of the respective taxing agencies in the same manner as taxes by or for said taxing agencies on all other property are paid; and (2) that portion of the assessed taxes or the payments or grants in lieu of taxes, or both, each fiscal year in excess of the amount referred to in subdivision (1) of this subsection shall be allocated to and when collected shall be paid into a special fund of Connecticut Innovations, Incorporated, to be used in each fiscal year, in the discretion of Connecticut Innovations, Incorporated, to pay the principal of and interest due in such fiscal year on bonds issued by Connecticut Innovations, Incorporated, to finance, refinance or otherwise assist such project, to purchase bonds issued for such project, or to reimburse the provider of or reimbursement party with respect to any guarantee, letter of credit, policy of bond insurance, funds deposited in a debt service reserve fund, funds deposited as capitalized interest or other credit enhancement device used to secure payment of debt service on any bonds issued by Connecticut Innovations, Incorporated, to finance, refinance or otherwise assist such project, to the extent of any payments of debt service made therefrom. Unless and until the total assessed valuation of the taxable property in a project exceeds the total assessed value of the taxable property in such project as shown by the last assessment list referred to in subdivision (1) of this subsection, all of the taxes levied and collected and all of the payments or grants in lieu of taxes due and collected upon the taxable property in such project shall be paid into the funds of the respective taxing agencies. When such bonds and interest thereof, and such debt service reimbursement to the provider of or reimbursement party with respect to such credit enhancement, have been paid in full, all moneys thereafter received from taxes or payments or grants in lieu of taxes upon the taxable property in such development project shall be paid into the funds of the respective taxing agencies in the same manner as taxes on all other property are paid. The total amount of bonds issued pursuant to this section which are payable from grants in lieu of taxes payable by the state shall not exceed an amount of bonds, the debt service on which in any state fiscal year is, in total, equal to one million dollars.

(c) The corporation may make grants or provide loans or other forms of financial assistance from the proceeds of special or general obligation notes or bonds of the corporation issued without the security of a special capital reserve fund within the meaning of subsection (b) of section 32-23j, which bonds are payable from and secured by, in whole or in part, the pledge and security provided for in section 8-134, 8-192, 32-227 or this section, all on such terms and conditions, including such agreements with the municipality and the developer of the project, as the corporation determines to be appropriate in the circumstances, provided any such project in an area designated as an enterprise zone pursuant to section 32-70 receiving such financial assistance shall be ineligible for any fixed assessment pursuant to section 32-71, and the corporation, as a condition of such grant, loan or other financial assistance, may require the waiver, in whole or in part, of any property tax exemption with respect to such project otherwise available under subsection (59) or (60) of section 12-81.

(d) As used in this section, “bonds” means any bonds, including refunding bonds, notes, temporary notes, interim certificates, debentures or other obligations; “legislative body” has the meaning provided in subsection (w) of section 32-222; and “municipality” means a town, city, consolidated town or city or consolidated town and borough.

(e) For purposes of this section, references to Connecticut Innovations, Incorporated, shall include any subsidiary of Connecticut Innovations, Incorporated, established pursuant to section 32-11e, and a municipality may act by and through its implementing agency, as defined in subsection (k) of section 32-222.

(f) In the case of a remediation project, as defined in subsection (gg) of section 32-23d, that involves buildings that are vacant, underutilized or in deteriorating condition and as to which municipal real property taxes are delinquent, in whole or in part, for more than one fiscal year, the amount determined in accordance with subdivision (1) of subsection (b) of this section may, if the resolution of the municipality so provides, be established at an amount less than the amount so determined, but not less than the amount of municipal property taxes actually paid during the most recently completed fiscal year. If Connecticut Innovations, Incorporated, issues bonds for the remediation project, the amount established in the resolution shall be used for all purposes of subsection (a) of this section.

(P.A. 01-179, S. 1; June Sp. Sess. P.A. 01-6, S. 73, 85; P.A. 04-106, S. 1; P.A. 05-113, S. 1; P.A. 08-162, S. 1; P.A. 09-61, S. 1; P.A. 11-103, S. 1; 11-141, S. 16; June 12 Sp. Sess. P.A. 12-1, S. 180.)

History: June Sp. Sess. P.A. 01-6 amended Subsec. (b) to specify that the limit on total debt service is for any state fiscal year, effective July 1, 2001; P.A. 04-106 added Subsec. (g) re remediation projects involving buildings that are vacant and as to which municipal taxes are delinquent, effective May 21, 2004; P.A. 05-113 amended Subsec. (f) to extend date from which authority prohibited from approving commitments for new projects from July 1, 2005, to July 1, 2008, effective June 24, 2005; P.A. 08-162 amended Subsec. (f) to change commitment deadline from July 1, 2008, to July 1, 2010, effective June 12, 2008 (Revisor’s note: In 2009, a reference to “subsection (y) of section 32-222” in Subsec. (d) was changed editorially by the Revisors to “subsection (w) of section 32-222” to conform with changes made by P.A. 08-34); P.A. 09-61 amended Subsec. (f) to change commitment deadline from July 1, 2010, to July 1, 2012, effective May 27, 2009; P.A. 11-103 deleted former Subsec. (f) re final date for commitments for new projects and redesignated existing Subsec. (g) as Subsec. (f), effective July 1, 2011; P.A. 11-141 made identical changes in Subsec. (f) as P.A. 11-103, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Connecticut Development Authority” with “Connecticut Innovations, Incorporated”, replaced “authority” with “corporation” and made technical changes, effective July 1, 2012 (Revisor’s note: In Subsec. (c), references to “authority” were changed editorially by the Revisors to “corporation” to conform with changes made by June 12 Sp. Sess. P.A. 12-1, S. 152, 180).






Chapter 580 - Connecticut Research Commission (Repealed)

Section 32-24 to 32-31 - Connecticut Research Commission.

Sections 32-24 to 32-31, inclusive, are repealed.

(February, 1965, P.A. 459, S. 1–8; 1967, P.A. 251, S. 1, 2; P.A. 73-599, S. 39.)






Chapter 580a - Economic Development Projects: General Provisions

Section 32-31a - Definitions. Certification of compliance with economic development project permit requirements.

(a) As used in subsection (b) of this section:

(1) “Economic development project” means any project which is to be used or occupied by any person for (A) manufacturing, industrial, research, office or product warehousing or distribution purposes or hydroponic or aquaponic food production purposes and which Connecticut Innovations, Incorporated determines will tend to maintain or provide gainful employment, maintain or increase the tax base of the economy, or maintain, expand or diversify industry in the state, (B) controlling, abating, preventing or disposing land, water, air or other environmental pollution, including, without limitation, thermal, radiation, sewage, wastewater, solid waste, toxic waste, noise or particulate pollution, except resources recovery facilities, as defined in section 22a-219a, used for the principal purpose of processing municipal solid waste and which are not expansions or additions to resources recovery facilities operating on July 1, 1990, (C) the conservation of energy or utilization of cogeneration technology or solar, wind, hydro, biomass or other renewable sources to produce energy for any industrial or commercial application, or (D) any other purpose which the corporation determines will materially contribute to the economic base of the state by creating or retaining jobs, promoting the export of products or services beyond state boundaries, encouraging innovation in products or services, or otherwise contributing to, supporting or enhancing existing activities that are important to the economic base of the state.

(2) “Professional engineer” means a person who is qualified by reason of his knowledge of mathematics, the physical sciences and the principles of engineering, acquired by professional education and practical experience, to engage in engineering practice, including rendering or offering to render to clients any professional service such as consultation, investigation, evaluation, planning, design or responsible supervision of construction, in connection with any public or privately owned structures, buildings, machines, equipment, processes, works or projects in which the public welfare or the safeguarding of life, public health or property is concerned or involved, and who is licensed by the state of Connecticut as a professional engineer pursuant to chapter 391.

(b) Notwithstanding any provision of the general statutes, any professional engineer licensed in accordance with the provisions of chapter 391 may certify to a state agency with authority to issue a permit for an economic development project under any provision of the general statutes that such economic development project is in compliance with all requirements for issuance of a state permit by such state agency.

(P.A. 09-184, S. 1, 2; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, in Subsec. (a)(1), effective July 1, 2012.






Chapter 581 - Innovation Capital Act of 1989. Connecticut Innovations, Incorporated

Section 32-32 - Short title: Innovation Capital Act of 1989.

This chapter shall be known as and may be cited as the “Innovation Capital Act of 1989”.

(1972, P.A. 248, S. 1; P.A. 89-245, S. 6.)

History: P.A. 89-235 renamed chapter as the Innovation Capital Act of 1989.



Section 32-33 - Legislative finding.

It is found and declared that there exists in the state a great and growing need for industrial and commercial development and activity to provide and maintain employment and tax revenues; that the creation of new technology-based businesses represents an important source of new jobs for the economy of the state; that it is essential for existing business and industry to innovate and adopt new state-of-the-art processes and techniques in order for such business and industry to expand, to create and retain employment and to better compete in the global marketplace; that the public and private sectors need to build partnerships that will foster a greater entrepreneurial climate in the state; that assistance and encouragement of industrial and commercial development to provide and maintain such employment and revenues is an important function of the state; that the ability to attract funds and provide financial assistance for basic research into potential new products and processes and for the conversion of such research into commercial products and new businesses is an important inducement to entrepreneurs and to industrial and commercial enterprises to begin operations, remain or locate in this state; that there exists in the state a serious shortage of seed venture capital to promote the development and exploitation of inventions and products; that this shortage has resulted and will result in a serious decrease in the development of new business enterprise and job opportunities in Connecticut; that there exists in the state a need for a uniform state policy on all matters of science and technology; that there exists in the state a need for a coordinated, centralized clearinghouse to provide entrepreneurs with easy access to scientific research, technology information, technical assistance, financial capital and other resources for the creation and retention of new jobs and businesses; that there exists in the state a need to stimulate and provide services to industry that will advance the adoption and utilization of technology and achieve improvements in the quality of products and services; that there exists in the state a need to promote science, engineering, mathematics and other disciplines that are essential to technology development and application; and, further, that providing state financial assistance for the development of products, innovation and invention for industry in this state will assist in the creation of new products and industry in this state, resulting in increased employment and public revenues; and therefore the necessity in the public interest and for the public benefit and good for the provisions of this chapter is hereby declared as a matter of legislative determination. It is further found and declared that Connecticut ranks very high among the states on a per capita basis in the amount of prime defense contracts awarded; that the economies of many areas in the state and the employment opportunities offered by many businesses in the state are heavily defense-dependent and would suffer severe adverse impacts in the event of prime defense contract cutbacks; that there exists a great and growing need for assistance to and encouragement of defense-dependent businesses and other businesses and enterprises in finding solutions for the problems related to defense conversion and in executing new technologies which will maintain employment and tax revenues in the event of prime defense contract cutbacks; that assistance and encouragement of defense-dependent businesses and other businesses and enterprises in finding solutions for the problems related to defense conversion and in executing new technologies which will maintain employment and tax revenues in the event of prime defense contract cutbacks is an important function of the state; that the availability of financial assistance is an important inducement to defense-dependent businesses and to other businesses and enterprises to remain or locate in this state and to develop non-defense-related capacities or expand their existing non-defense-related capacities; that there exists in this state a serious shortage of seed venture capital to promote the development and exploitation of non-defense-related invention and products; that this shortage has resulted and will result in a serious decrease in job opportunities in the event of prime defense contract cutbacks; and, further, that providing state financial assistance for the development of products, innovation and invention for defense conversion by defense-dependent businesses and other businesses and enterprises in this state will assist in the creation of new products and industry in this state, reducing the dependency of the businesses in this state on defense contracts, and resulting in the maintenance of employment and public revenues in the event of prime defense contract cutbacks; and therefore the necessity in the public interest and for the public benefit and good for the provisions of this chapter is hereby declared as a matter of legislative determination.

(1972, P.A. 248, S. 2; P.A. 80-267, S. 1; P.A. 89-245, S. 7.)

History: P.A. 80-267 added provision re state economy’s dependence upon prime defense contracts; P.A. 89-245 added findings re the creation of new technology-based business, the need for existing business and industry to innovate, the need to build partnerships to foster a greater entrepreneurial climate, the importance of attracting funds and providing financial assistance for research into new products and processes, the need for a uniform state science and technology policy, the need for a centralized clearinghouse, the need to provide services to advance the adoption and utilization of technology and improve the quality of products and services and the need to promote academic discipline essential to technology development and application, and made certain technical changes.



Section 32-34 - Definitions.

As used in this chapter, the following terms shall have the following meanings unless the context clearly indicates another meaning and intent:

(1) “Corporation” means Connecticut Innovations, Incorporated as created under section 32-35;

(2) “Entrepreneur” means any person who seeks to organize, operate and assume the risk for a business enterprise, or who organizes, operates and assumes the risk for a business enterprise;

(3) “Finance committee” means a committee or subcommittee organized by the corporation and having the authority to approve or deny applications for financial aid and to enter into agreements on behalf of the corporation to provide financial aid;

(4) “Financial aid” means the infusion of capital to persons, in any form whatsoever, including, but not limited to, grants, loans, equity, leases, guarantees, royalty arrangements, other risk capital and other types of financial assistance;

(5) “Incubator facilities” means a building, structure or complex designed, constructed, renovated or developed to house and provide research and other services to assist small technology-based companies;

(6) “Invention” means any new product without regard to whether a patent has been or could be granted;

(7) “Person” means any individual, general or limited partnership, corporation, limited liability company, institution of higher education, governmental entity or joint venture conducting research into ideas with commercial potential or carrying on business, or proposing to carry on business, within the state which (A) in the case of an individual, general or limited partnership, corporation, limited liability company or joint venture, demonstrates to the corporation the inability (i) to obtain conventional financing in satisfactory amounts or on satisfactory terms or (ii) to locate or continue operations in the state without assistance as provided in this chapter, and (B) demonstrates to the corporation that any project for research into or the development of specific technologies, products, devices, techniques or procedures or the marketing of services based on the use of such technologies, products, devices, techniques or procedures for which assistance under this chapter, is sought, (i) will create new or retain existing jobs in the state, (ii) will result in an increase in the amount of goods or services exported from the state, (iii) will help to strengthen the economy of the state, or (iv) will promote the development and utilization of technology in the state;

(8) “Product” means any technology, device, technique, service or process, which is or may be exploitable commercially; such term shall not refer to pure research but shall be construed to apply to such technologies, products, devices, techniques, services or processes which have advanced beyond the theoretic stage and are readily capable of being, or have been, reduced to practice;

(9) “Research” means the scientific and engineering analysis, investigation, collection of ideas and inquiry into concepts, processes and techniques, the purpose of which is intended to result in a commercially feasible product, process or technique;

(10) “Seed venture” means a business or other entity in the early stage of development;

(11) “Technical peer review committee” means a committee, subcommittee or other entity organized by the corporation to provide advice and counsel concerning the technological, marketing and management feasibility of projects in connection with each application for financial and technical assistance;

(12) “Technology” means the conversion of basic scientific research into processes, techniques and products which may have commercial potential;

(13) “Advanced technology center” means a cooperative research center in a specified field of science and technology established and funded, subject to the requirements in sections 32-40a, 32-40b and 32-40c, through an academic, industrial and governmental partnership for purposes of technological research with a direct relationship to economic development in the state;

(14) “Venture” means, without limitation, any contractual arrangement with any person whereby the corporation obtains rights from or in an invention or product or proceeds therefrom, or rights to obtain from any person any and all forms of equity instruments including, but not limited to, common and preferred stock, warrants, options, convertible debentures and similar types of instruments exercisable or convertible into capital stock, in exchange for the granting of financial aid to such person;

(15) “Venture lease” means a lease by the corporation to a technology company of any real or personal property, on such terms, including lease payments, lease term and purchase options, as the corporation shall determine;

(16) “Affiliate” means any person that directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with, another person, including, but not limited to, any corporation, general or limited partnership or limited liability company controlled, directly or indirectly, by such other person or the corporation, provided, in addition to other means of being controlled, a general or limited partnership or limited liability company shall be deemed to be controlled by the corporation if the corporation or one of its affiliates acts as a general partner or a manager of such general or limited partnership or limited liability company;

(17) “Capital initiative” means providing financial aid through one or more affiliates and raising the capital for such affiliates, in whole or in part, from sources other than the state;

(18) “Preseed financing” means financial aid provided for research and formulation of a concept;

(19) “Seed financing” means financial aid to an inventor or entrepreneur to assess the viability of a concept and to qualify for start-up financing to fund, including, but not limited to, product development, market research, management team building and, pending successful progress on such initial steps, business plan development;

(20) “Start-up financing” means financial aid to companies in the process of organizing as a business or that have been in operation for less than one year and (A) have completed product development and initial marketing but have not sold such product commercially, and (B) have established viability by performing market studies, assembling key management, developing a business plan and may also qualify for start-up financing by demonstrating viability by other means deemed appropriate by the corporation;

(21) “Early or first-stage financing” means financial aid to companies that have expended initial capital, developed and market-tested prototypes, and demonstrate that such funds are necessary to initiate full-scale manufacturing and sales;

(22) “Expansion financing” means financial aid to companies for market expansion or to enhance the fiscal position of a company in preceding a liquidity event including, but not limited to, an initial public offering or acquisition.

(1972, P.A. 248, S. 3; P.A. 88-154, S. 1, 3; P.A. 89-245, S. 8; P.A. 91-388, S. 1, 7; P.A. 95-79, S. 121, 189; P.A. 98-203, S. 3, 13; P.A. 06-83, S. 3; 06-187, S. 78.)

History: P.A. 88-154 revised the definition of “person” to require a demonstration of specific criteria; P.A. 89-245 amended the definition of “corporation” to rename Connecticut Product Development Corporation as Connecticut Innovations, Incorporated, renumbered existing definitions, added definitions of “entrepreneur” and “finance committee”, redefined the term “financial aid”, added definition of “incubator facilities”, redefined the terms “invention”, “person” and “product”, added definitions of “research”, “seed venture”, “technical peer review committee”, “technology” and “technology innovation center”, and redefined the term “venture”; P.A. 91-388 amended Subdiv. (13) by substituting the definition of “advanced technology center” for definition of “technology innovation center”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-203 amended Subdiv. (4) to expand the definition of “financial aid” to include equity, leases, guarantees and royalty arrangements, amended Subdiv. (7) to include in the definition of “person” general or limited partnerships and added new Subdivs. (15) to (17), inclusive, defining “venture lease”, “affiliate” and “capital initiative”, respectively, effective June 8, 1998; P.A. 06-83 added Subdivs. (18) to (22), inclusive, defining “preseed financing”, “seed financing”, “start-up financing”, “early or first-stage financing” and “expansion financing”, respectively, effective July 1, 2006; P.A. 06-187 redefined “start-up financing” in Subdiv. (20) by providing that companies may also qualify for start-up financing by demonstrating viability by other means deemed appropriate by the corporation, effective July 1, 2006.



Section 32-35 - Connecticut Innovations, Incorporated.

(a) There is hereby created a body politic and corporate to be known as “Connecticut Innovations, Incorporated”. Such corporation is constituted a public instrumentality and political subdivision of the state and the exercise by the corporation of the powers conferred in this chapter shall be deemed and held to be the performance of an essential public and governmental function. Connecticut Innovations, Incorporated shall not be construed to be a department, institution or agency of the state.

(b) The corporation shall be governed by a board of seventeen directors. Nine members shall be appointed by the Governor, six of whom shall be knowledgeable, and have favorable reputations for skill, knowledge and experience, in the development of innovative start-up businesses, including, but not limited to, expertise in academic research, technology transfer and application, the development of technological invention and new enterprise development and three of whom shall be knowledgeable, and have favorable reputations for skill, knowledge and experience, in the field of financial lending or the development of commerce, trade and business. Four members shall be the Commissioner of Economic and Community Development, the president of the Board of Regents for Higher Education, the Treasurer and the Secretary of the Office of Policy and Management, who shall serve ex officio and shall have all of the powers and privileges of a member of the board of directors. Each ex-officio member may designate his deputy or any member of his staff to represent him at meetings of the corporation with full power to act and vote in his behalf. Four members shall be appointed as follows: One by the president pro tempore of the Senate, one by the minority leader of the Senate, one by the speaker of the House of Representatives and one by the minority leader of the House of Representatives. Each member appointed by the Governor shall serve at the pleasure of the Governor but no longer than the term of office of the Governor or until the member’s successor is appointed and qualified, whichever is longer. Each member appointed by a member of the General Assembly shall serve in accordance with the provisions of section 4-1a. A director shall be eligible for reappointment. The Governor shall fill any vacancy for the unexpired term of a member appointed by the Governor. The appropriate legislative appointing authority shall fill any vacancy for the unexpired term of a member appointed by such authority.

(c) The Governor shall appoint a chairperson from among the board members. The directors shall annually elect one of their number as secretary. The board may elect such other officers of the board as it deems proper. Members shall receive no compensation for the performance of their duties hereunder but shall be reimbursed for necessary expenses incurred in the performance thereof.

(d) Each director of the corporation before entering upon his duties shall take and subscribe the oath or affirmation required by article eleventh, section 1, of the Constitution. A record of each such oath or affirmation shall be filed in the office of the Secretary of the State. The board of directors of the corporation shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the corporation including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) purchasing, leasing or acquiring real and personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services, including a requirement that the corporation solicit proposals at least once every three years for each such service which it uses; (5) awarding loans, grants and other financial assistance, including eligibility criteria, the application process and the role played by the corporation’s staff and board of directors and the Department of Economic and Community Development and including deadlines for the approval or disapproval of applications for such assistance by the corporation on and after July 1, 1996; and (6) the use of surplus funds to the extent authorized under this chapter, or other provisions of the general statutes.

(e) Notwithstanding the provisions of any other law to the contrary, it shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a member of the board of directors of Connecticut Innovations, Incorporated, provided such trustee, director, partner, officer or individual shall abstain from deliberation, action or vote by Connecticut Innovations, Incorporated in specific respect to such person, firm or corporation.

(f) The corporation shall have the authority to contract with the Department of Economic and Community Development for administrative or other services.

(g) As of October 1, 1989, all powers, duties and personnel of the Connecticut Product Development Corporation shall be transferred to Connecticut Innovations, Incorporated, in accordance with the provisions of section 4-38d. As of October 1, 1989, all cash, notes, receivables, liabilities, appropriations, authorizations, allocations, and all other assets and properties of the Connecticut Product Development Corporation shall be transferred to Connecticut Innovations, Incorporated. Such transfer shall not affect the validity, enforceability or binding nature of any contract or agreement for financial aid made by the Connecticut Product Development Corporation under the authorization of this chapter prior to October 1, 1989.

(h) The corporation shall provide funding for the operation of the Connecticut Small Business Innovation Research Office in accordance with subdivision (41) of section 32-39.

(1972, P.A. 248, S. 4; P.A. 74-273, S. 1, 2; P.A. 77-614, S. 288, 610; P.A. 79-560, S. 38, 39; P.A. 82-58, S. 1, 2; P.A. 88-225, S. 9, 14; 88-266, S. 14, 46; P.A. 89-245, S. 9; June Sp. Sess. P.A. 93-1, S. 42, 45; P.A. 95-249, S. 3, 4; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June Sp. Sess. P.A. 09-3, S. 79; Sept. Sp. Sess. P.A. 09-7, S. 111; P.A. 11-48, S. 124, 285; June 12 Sp. Sess. P.A. 12-1, S. 151; P.A. 13-247, S. 239.)

History: P.A. 74-273 revised appointment provisions in Subsec. (b), deleting now obsolete provision re initial appointments and making provision re successors’ appointments generally applicable and added Subsec. (e) re status of corporation; P.A. 77-614 replaced department of commerce with department of economic development in Subsec. (e) and made corporation subject to department “for administrative purposes” rather than “for fiscal and budgetary purposes”, effective January 1, 1979; P.A. 79-560 increased number of directors from six to seven, specified that additional member be knowledgeable, experienced, etc. and replaced previous provision calling for six-year appointments made in even-numbered years with provision making directors’ terms coterminous with governor’s term; P.A. 82-58 added provisions re commissioner of economic development’s service as a board member; P.A. 88-225 inserted new Subsec. (e) re when a financial interest and membership on board of directors of corporation do not constitute a conflict of interest and relettered former Subsec. (e) as Subsec. (f); P.A. 88-266 amended Subsec. (a) to specify that corporation is a body “politic” and is a public instrumentality and political subdivision of the state where previously was considered “quasi-public”, adding reference to its governmental function and providing that corporation shall not be construed to be department, institution or agency of state, amended Subsec. (b) to require that board members’ terms be staggered instead of coterminous with governor’s term, amended Subsec. (c) to require board chairperson to be appointed by governor with advice and consent of general assembly instead of elected by board, and amended Subsec. (d) by adding provisions requiring adoption of written procedures; P.A. 89-245 renamed Connecticut Product Development Corporation as Connecticut Innovations, Incorporated, added four members to the board of directors and made certain changes to the qualifications of board members, required the commissioner of higher education and the secretary of the office of policy and management to serve as ex-officio board members, made certain technical changes, and added Subsec. (g) re transfer of powers, duties and personnel from Connecticut Product Development Corporation to Connecticut Innovations, Incorporated; June Sp. Sess. P.A. 93-1 amended Subsec. (c) to add four legislative appointments to the board of directors, to revise length of terms of gubernatorial appointees, to specify term length for legislative appointees and to clarify procedure for filling unexpired terms, effective July 1, 1993; P.A. 95-249 amended Subsec. (d)(5) to require board to adopt procedures for deadlines for approving or disapproving assistance applications, effective July 1, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; June Sp. Sess. P.A. 09-3 added Subsec. (h) re funding for Connecticut Small Business Innovation Research Office, effective September 9, 2009; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (h) to provide that office funding is for operation of the office in accordance with Sec. 32-39(41), effective October 5, 2009; P.A. 11-48 amended Subsec. (c) by replacing provision re chairperson of board appointed by Governor with advice and consent of both houses of General Assembly with provision re chairperson of board to be Commissioner of Economic and Community Development, effective July 1, 2011; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subsec. (b), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by increasing number of directors from 15 to 17, increasing number of members appointed by Governor from 8 to 9, replacing “technology and technological processes” with “start-up businesses”, adding provision re 3 members having knowledge of financial lending or development of commerce, trade and business, adding Treasurer as ex-officio member and making conforming changes, effective July 1, 2012; P.A. 13-247 amended Subsec. (c) by replacing provision re chairperson of board to be Commissioner of Economic and Community Development with provision re chairperson of board to be appointed by Governor from among board members, effective July 1, 2013.



Section 32-36 - Perpetual succession. Termination.

The corporation shall have perpetual succession and shall adopt, amend and repeal bylaws for the conduct of its affairs. Such succession shall continue until the existence of the corporation is terminated by law, provided no such termination shall affect any outstanding contractual obligation of the corporation to assist any person and the state shall succeed to the obligations of the corporation under such contract. Upon termination of the corporation its rights and properties shall pass to and be vested in the state.

(1972, P.A. 248, S. 5; P.A. 86-255, S. 2; P.A. 88-266, S. 15, 46.)

History: P.A. 86-255 repealed provision requiring corporation to adopt, amend and repeal regulations; P.A. 88-266 specified that corporation rights and properties are vested in state upon corporation’s termination.



Section 32-37 - Board of directors.

(a) The powers of the corporation shall be vested in and exercised by the board of directors. Eight members of the board shall constitute a quorum and the affirmative vote of a majority of the members present at a meeting of the board shall be necessary and sufficient for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board. Any action taken by the board may be authorized by resolution at any regular or special meeting and shall take effect immediately unless otherwise provided in the resolution. Notice of any regular meeting shall be given in writing, by telephone or orally, not less than forty-eight hours prior to the meeting. Notice of any special meeting shall be given in accordance with subsection (d) of section 1-225.

(b) The board may delegate to three or more of its members such board powers and duties as it may deem proper. At least one of such members shall not be a state employee. The board shall establish such committees, subcommittees or other entities as it deems necessary to further the purposes of the corporation including, but not limited to, a finance committee and one or more technical peer review committees.

(1972, P.A. 248, S. 6; P.A. 88-266, S. 16, 46; P.A. 89-245, S. 10; June Sp. Sess. P.A. 93-1, S. 43, 45; P.A. 00-66, S. 30.)

History: P.A. 88-266 divided section into Subsecs. and, in Subsec. (b) authorized board to delegate powers and duties to three or more of its members, at least one of whom shall not be a state employee, instead of to one or more of its members or its officers, agents and employees; P.A. 89-245 changed the quorum requirement from four to six members, added provisions re notice of special meetings, and added provisions re establishment of committees, subcommittees or other entities, including finance committee and technical peer review committees; June Sp. Sess. P.A. 93-1 amended Subsec. (a) by increasing number of members required for quorum from six to eight, reflecting increase in number of board members, effective July 1, 1993; P.A. 00-66 made a technical change in Subsec. (a).



Section 32-38 - Chief executive officer.

The board shall appoint a chief executive officer of the corporation who shall not be a member of the board and who shall serve at the pleasure of the board and shall receive such compensation as shall be determined by the board. The chief executive officer shall direct and supervise administrative affairs and the general management of the corporation. The chief executive officer may employ such other employees as shall be designated by the board of directors; shall attend all meetings of the board; keep a record of all proceedings and maintain and be custodian of all books, documents and papers filed with the corporation and of the minute book of the corporation and of its official seal. The chief executive officer may cause copies to be made of all minutes and other records and documents of the corporation and may give certificates under the official seal of the corporation to the effect that such copies are true copies, and all persons dealing with the corporation may rely upon such certificates. The chief executive officer or the chief executive officer’s designee may serve as a member of such other boards or committees as may be necessary or desirable to carry out the purposes of the corporation.

(1972, P.A. 248, S. 7; P.A. 89-245, S. 11; P.A. 01-153; June 12 Sp. Sess. P.A. 12-1, S. 177.)

History: P.A. 89-245 changed the designation of the chief administrative officer of the corporation from president to executive director and gave the executive director or his designee the power to serve as a member of other boards or committees; P.A. 01-153 eliminated requirement that the executive director be the chief administrative and operational officer of the corporation and made technical changes for purposes of gender neutrality; June 12 Sp. Sess. P.A. 12-1 replaced “executive director” with “chief executive officer”, effective July 1, 2012.



Section 32-39 - Corporate purpose; powers.

The purposes of the corporation shall be to stimulate and encourage the research and development of new technologies, businesses and products, to encourage the creation and transfer of new technologies, to assist existing businesses in adopting current and innovative technological processes, to stimulate and provide services to industry that will advance the adoption and utilization of technology, to achieve improvements in the quality of products and services, to stimulate and encourage the development and operation of new and existing science parks and incubator facilities, and to promote science, engineering, mathematics and other disciplines that are essential to the development and application of technology within Connecticut by the infusion of financial aid for research, invention and innovation in situations in which such financial aid would not otherwise be reasonably available from commercial or other sources, and for these purposes the corporation shall have the following powers:

(1) To have perpetual succession as a body corporate and to adopt bylaws, policies and procedures for the regulation of its affairs and conduct of its businesses as provided in section 32-36;

(2) To enter into venture agreements with persons, upon such terms and on such conditions as are consistent with the purposes of this chapter, for the advancement of financial aid to such persons for the research, development and application of specific technologies, products, procedures, services and techniques, to be developed and produced in this state, and to condition such agreements upon contractual assurances that the benefits of increasing or maintaining employment and tax revenues shall remain in this state and shall accrue to it;

(3) To solicit, receive and accept aid, grants or contributions from any source of money, property or labor or other things of value, to be held, used and applied to carry out the purposes of this chapter, subject to the conditions upon which such grants and contributions may be made, including but not limited to, gifts or grants from any department or agency of the United States or the state;

(4) To invest in, acquire, lease, purchase, own, manage, hold and dispose of real property and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to the carrying out of these purposes; provided, however, that all such acquisitions of real property for the corporation’s own use with amounts appropriated by the state to the corporation or with the proceeds of bonds supported by the full faith and credit of the state shall be subject to the approval of the Secretary of the Office of Policy and Management and the provisions of section 4b-23;

(5) To borrow money or to guarantee a return to the investors in or lenders to any capital initiative, to the extent permitted under this chapter;

(6) To hold patents, copyrights, trademarks, marketing rights, licenses, or any other evidences of protection or exclusivity as to any products as defined herein, issued under the laws of the United States or any state or any nation;

(7) To employ such assistants, agents and other employees as may be necessary or desirable, which employees shall be exempt from the classified service and shall not be employees, as defined in subsection (b) of section 5-270; establish all necessary or appropriate personnel practices and policies, including those relating to hiring, promotion, compensation, retirement and collective bargaining, which need not be in accordance with chapter 68, and the corporation shall not be an employer, as defined in subsection (a) of section 5-270; and engage consultants, attorneys and appraisers as may be necessary or desirable to carry out its purposes in accordance with this chapter;

(8) To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter;

(9) To sue and be sued, plead and be impleaded, adopt a seal and alter the same at pleasure;

(10) With the approval of the State Treasurer, to invest any funds not needed for immediate use or disbursement, including any funds held in reserve, in obligations issued or guaranteed by the United States of America or the state of Connecticut and in other obligations which are legal investments for retirement funds in this state;

(11) To procure insurance against any loss in connection with its property and other assets in such amounts and from such insurers as it deems desirable;

(12) To the extent permitted under its contract with other persons, to consent to any termination, modification, forgiveness or other change of any term of any contractual right, payment, royalty, contract or agreement of any kind to which the corporation is a party;

(13) To do anything necessary and convenient to render the bonds to be issued under section 32-41 more marketable;

(14) To acquire, lease, purchase, own, manage, hold and dispose of personal property, and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to the carrying out of these purposes;

(15) In connection with any application for assistance under this chapter, or commitments therefor, to make and collect such fees as the corporation shall determine to be reasonable;

(16) To enter into venture agreements with persons, upon such terms and conditions as are consistent with the purposes of this chapter to provide financial aid to such persons for the marketing of new and innovative services based on the use of a specific technology, product, device, technique, service or process;

(17) To enter into limited partnerships or other contractual arrangements with private and public sector entities as the corporation deems necessary to provide financial aid which shall be used to make investments of seed venture capital in companies based in or relocating to the state in a manner which shall foster additional capital investment, the establishment of new businesses, the creation of new jobs and additional commercially-oriented research and development activity. The repayment of such financial aid shall be structured in such manner as the corporation deems will best encourage private sector participation in such limited partnerships or other arrangements. The board of directors, chief executive officer, officers and staff of the corporation may serve as members of any advisory or other board which may be established to carry out the purposes of this subdivision;

(18) To account for and audit funds of the corporation and funds of any recipients of financial aid from the corporation;

(19) To advise the Governor, the General Assembly, the Commissioner of Economic and Community Development and the president of the Board of Regents for Higher Education on matters relating to science, engineering and technology which may have an impact on state policies, programs, employers and residents, and on job creation and retention;

(20) To promote technology-based development in the state;

(21) To encourage and promote the establishment of and, within available resources, to provide financial aid to advanced technology centers;

(22) To maintain an inventory of data and information concerning state and federal programs which are related to the purposes of this chapter and to serve as a clearinghouse and referral service for such data and information;

(23) To conduct and encourage research and studies relating to technological development;

(24) To provide technical or other assistance and, within available resources, to provide financial aid to the Connecticut Academy of Science and Engineering, Incorporated, in order to further the purposes of this chapter;

(25) To recommend a science and technology agenda for the state that will promote the formation of public and private partnerships for the purpose of stimulating research, new business formation and growth and job creation;

(26) To encourage and provide technical assistance and, within available resources, to provide financial aid to existing manufacturers and other businesses in the process of adopting innovative technology and new state-of-the-art processes and techniques;

(27) To recommend state goals for technological development and to establish policies and strategies for developing and assisting technology-based companies and for attracting such companies to the state;

(28) To promote and encourage and, within available resources, to provide financial aid for the establishment, maintenance and operation of incubator facilities;

(29) To promote and encourage the coordination of public and private resources and activities within the state in order to assist technology-based entrepreneurs and business enterprises;

(30) To provide services to industry that will stimulate and advance the adoption and utilization of technology and achieve improvements in the quality of products and services;

(31) To promote science, engineering, mathematics and other disciplines that are essential to the development and application of technology;

(32) To coordinate its efforts with existing business outreach centers, as described in section 32-9qq;

(33) To do all acts and things necessary and convenient to carry out the purposes of this chapter;

(34) To accept from the department: (A) Financial assistance, (B) revenues or the right to receive revenues with respect to any program under the supervision of the department, and (C) loan assets or equity interests in connection with any program under the supervision of the department; to make advances to and reimburse the department for any expenses incurred or to be incurred by it in the delivery of such assistance, revenues, rights, assets, or interests; to enter into agreements for the delivery of services by the corporation, in consultation with the department and the Connecticut Housing Finance Authority, to third parties, which agreements may include provisions for payment by the department to the corporation for the delivery of such services; and to enter into agreements with the department or with the Connecticut Housing Finance Authority for the sharing of assistants, agents and other consultants, professionals and employees, and facilities and other real and personal property used in the conduct of the corporation’s affairs;

(35) To transfer to the department: (A) Financial assistance, (B) revenues or the right to receive revenues with respect to any program under the supervision of the corporation, and (C) loan assets or equity interests in connection with any program under the supervision of the corporation, provided the transfer of such financial assistance, revenues, rights, assets or interests is determined by the corporation to be practicable, within the constraints and not inconsistent with the fiduciary obligations of the corporation imposed upon or established upon the corporation by any provision of the general statutes, the corporation’s bond resolutions or any other agreement or contract of the corporation and to have no adverse effect on the tax-exempt status of any bonds of the state;

(36) With respect to any capital initiative, to create, with one or more persons, one or more affiliates and to provide, directly or indirectly, for the contribution of capital to any such affiliate, each such affiliate being expressly authorized to exercise on such affiliate’s own behalf all powers which the corporation may exercise under this section, in addition to such other powers provided to it by law;

(37) To provide financial aid to enable biotechnology, bioscience and other technology companies to lease, acquire, construct, maintain, repair, replace or otherwise obtain and maintain production, testing, research, development, manufacturing, laboratory and related and other facilities, improvements and equipment;

(38) To provide financial aid to persons developing smart buildings, as defined in section 32-23d, incubator facilities or other information technology intensive office and laboratory space;

(39) To provide financial aid to persons developing or constructing the basic buildings, facilities or installations needed for the functioning of the media and motion picture industry in this state;

(40) To coordinate the development and implementation of strategies regarding technology-based talent and innovation among state and quasi-public agencies, including the creation and administration of the Connecticut Small Business Innovation Research Office to act as a centralized clearinghouse and provide technical assistance to applicants in developing small business innovation research programs in conformity with the federal program established pursuant to the Small Business Research and Development Enhancement Act of 1992, P.L. 102-564, as amended, and other proposals.

(1972, P.A. 248, S. 8; P.A. 75-425, S. 55, 57; P.A. 77-614, S. 19, 610; P.A. 79-231; 79-233, S. 8; P.A. 80-267, S. 2; 80-483, S. 99, 186; P.A. 87-273, S. 1; P.A. 88-266, S. 17, 46; P.A. 89-245, S. 12; P.A. 91-388, S. 5, 7; P.A. 94-45, S. 1, 3; P.A. 95-78, S. 2, 5; 95-250, S. 11, 39, 42; 95-309, S. 3, 11, 12; P.A. 98-203, S. 4, 13; P.A. 00-178, S. 6; June Sp. Sess. P.A. 00-1, S. 43, 46; June Sp. Sess. P.A. 01-9, S. 80, 131; P.A. 07-152, S. 2; 07-236, S. 4; Sept. Sp. Sess. P.A. 09-7, S. 112; P.A. 11-48, S. 285; 11-80, S. 136; Oct. Sp. Sess. P.A. 11-2, S. 3; June 12 Sp. Sess. P.A. 12-1, S. 160; P.A. 13-123, S. 25.)

History: P.A. 75-425 specified in Subdiv. (4) that acquisitions of real property are subject to Sec. 4-26b; P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management in Subdiv. (4); P.A. 79-231 empowered corporation to employ attorneys in Subdiv. (7); P.A. 79-233 specified in Subdiv. (10) that provisions of Subsec. 14b of Sec. 36-96 are inapplicable to investments; P.A. 80-267 added reference to maintaining employment and tax revenues in Subdiv. (2); P.A. 80-483 corrected faulty reference to Subsec. 14b of Sec. 36-96 in Subdiv. (10); P.A. 87-273 amended Subdiv. (4) to delete reference to personal property and inserted new Subdiv. (14) detailing corporate powers concerning personal property, renumbering prior Subdiv. (14) accordingly; P.A. 88-266 inserted new Subdiv. (15) re power to make or collect fees, renumbering former Subdiv. (15) as (16); P.A. 89-245 added corporate purposes re promoting the creation, development and application of technology, improving quality of products and services, encouraging development of science parks and incubator facilities and promoting academic disciplines essential to the development and application of technology, made certain technical changes to existing corporate powers in Subdivs. (1) to (15), added new Subdivs. (16) to (32) re additional corporate powers, and renumbered existing Subdiv. (16) as Subdiv. (33); P.A. 91-388 amended Subdiv. (21) by changing the reference to “technology innovation centers” to “advanced technology centers”; P.A. 94-45 amended Subdiv. (7) to exempt employees and corporation from definitions under Sec. 5-270 and to require corporation to establish personnel practices and policies, effective July 1, 1994; P.A. 95-78 amended Subdiv. (22) to require that corporations include information re federal defense conversion financial assistance programs in inventory and identify and notify eligible businesses, effective July 1, 1995; P.A. 95-250 amended Subdiv. (19) substituting “Commissioner of Economic and Community Development” for “Commissioner of Economic Development” and Subdiv. (22) deleting provision re information on federal financial assistance programs for defense conversion projects, effective July 1, 1995, and added Subdivs. (34) and (35) re participation in programs administered by the Department of Economic and Community Development; P.A. 95-309 amended Subdiv. (35) to add provision re adverse effect on the tax-exempt status of bonds and revised effective date of P.A. 95-250 but did not affect this section; P.A. 98-203 amended Subdiv. (4) to exempt certain affiliates of the corporation from the requirements of that subdivision, amended Subdiv. (5) to allow the corporation to provide guarantees to investors or lenders in certain cases and added new Subdivs. (36) and (37) re creation of affiliates and re financial aid to certain technology companies, respectively, effective June 8, 1998; P.A. 00-178 added Subdiv. (38) re financial aid to persons developing smart buildings, incubator facilities or other information technology intensive office and laboratory space; June Sp. Sess. P.A. 00-1 changed effective date of P.A. 00-178 from October 1, 2000, to July 1, 2000, effective July 1, 2000; June Sp. Sess. P.A. 01-9 amended Subdiv. (4) by deleting provision re approval by the Secretary of the Office of Policy and Management, adding provision re secretary’s approval of real property acquired for the corporation’s own use, and deleting exemption re affiliates that acquire, lease, purchase, own, manage, hold or dispose of real property, effective July 1, 2001; P. A. 07-152 added Subdiv. (39) re Renewable Energy Investment Fund, effective June 25, 2007; P.A. 07-236 replaced “new technologies and products” with “new technologies, businesses and products” and added Subdiv. (40) re financial aid for infrastructure for media and motion picture industry, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-7 added Subdiv. (41) re technology-based talent and innovation, effective October 5, 2009; pursuant to P.A. 11-48, “Commissioner of Higher Education” was changed editorially by the Revisors to “president of the Board of Regents for Higher Education” in Subdiv. (19), effective July 1, 2011; P.A. 11-80 deleted former Subdiv. (39) re Renewable Energy Investment Fund and redesignated existing Subdivs. (40) and (41) as Subdivs. (39) and (40), effective July 1, 2011; Oct. Sp. Sess. P.A. 11-2 amended Subdiv. (37) to add bioscience companies, effective November 8, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subdiv. (34) to delete references to Connecticut Development Authority, effective July 1, 2012; P.A. 13-123 amended Subdiv. (17) to change “executive director” to “chief executive officer”, effective June 18, 2013.



Section 32-39a and 32-39b - Powers re investments during early stage of ventures. Powers re financial aid for marketing innovative services.

Sections 32-39a and 32-39b are repealed.

(P.A. 86-255, S. 1; P.A. 88-154, S. 2, 3; P.A. 89-245, S. 20.)



Section 32-39c - Limitation on liability of Connecticut Innovations, Incorporated and certain officers with respect to affiliates of the corporation.

(a) With respect to any affiliate created pursuant to section 32-39, liability shall be limited solely to the assets and revenues or other resources of any such affiliate and without recourse liability to Connecticut Innovations, Incorporated, its other funds or any other assets of the corporation, except to the extent of any express written guarantees by the corporation or any investments made or committed to by the corporation.

(b) The provisions of sections 32-47 and 1-125 shall apply to any officer, director, designee or employee serving at the request of the corporation as a member, director or officer or advisor of any such affiliate. Any such person so appointed shall not be personally liable for the debts, obligations or liabilities of any such affiliate as provided in said section 1-125. Any affiliate shall and the corporation may provide the indemnification to protect, save harmless and indemnify such officer, director, designee or employee as provided in said section 1-125.

(P.A. 98-203, S. 5, 13.)

History: P.A. 98-203 effective June 8, 1998.



Section 32-39d - Guarantees of corporation made investment securities.

Guarantees issued by Connecticut Innovations, Incorporated, and all equity instruments and obligations, any of which include a guarantee of a return of capital or principal by the corporation, under the provisions of this chapter, are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, state banks and trust companies, national banking associations, savings banks, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such instruments and obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

(P.A. 98-203, S. 6, 13.)

History: P.A. 98-203 effective June 8, 1998.



Section 32-39e - Development of new or experimental products.

(a) If, in the exercise of its powers under section 32-39, Connecticut Innovations, Incorporated finds that the use of a certain technology, product or process would promote public health and safety, environmental protection or economic development and such technology, product or process was developed by a business domiciled in this state to which the corporation has provided financial assistance or in which the corporation has invested, the corporation, upon application of such business, may recommend to the Secretary of the Office of Policy and Management that an agency of the state be directed to test such technology, product or process by employing it in the operations of such agency on a trial basis. The purpose of such test program shall be to validate the commercial viability of such technology, product or process provided no business in which Connecticut Innovations, Incorporated has invested shall be required to participate in such program. No such recommendation may be made unless such business has submitted a viable business plan for manufacturing and marketing such technology, product or process and such business (1) will manufacture or produce such technology, product or process in this state, (2) demonstrates that the usage of such technology, product or process by the state agency will not adversely affect safety, (3) demonstrates that sufficient research and development has occurred to warrant participation in the test program, and (4) demonstrates that the technology, product or process has potential for commercialization not later than two years following the completion of any test program involving a state agency under this section.

(b) If the Secretary of the Office of Policy and Management finds that employing such technology, product or process would be feasible in the operations of a state agency and would not have any detrimental effect on such operations, said secretary, notwithstanding the requirement of chapter 58, may direct an agency of the state to accept delivery of such technology, product or process and to undertake such a test program. Any costs associated with the acquisition and use of such technology, product or process by the testing agency shall be borne by Connecticut Innovations, Incorporated, the business or by any investor or participant in such business. The acquisition of any technology, product or process for purposes of the test program established pursuant to this section shall not be deemed to be a purchase under the provisions of the state procurement policy. The testing agency, on behalf of Connecticut Innovations, Incorporated shall maintain records related to such test program, as requested by Connecticut Innovations, Incorporated and shall make such records and any other information derived from such test program available to Connecticut Innovations, Incorporated and the business. Any proprietary information derived from such test program shall be exempt from the provisions of subsection (a) of section 1-210.

(c) The Secretary of the Office of Policy and Management and Connecticut Innovations, Incorporated may develop a program to recognize state agencies that help to promote public health and safety, environmental protection or economic development by participating in a testing program under this section. Such program may include the creation of a fund established with savings accrued by the testing agency during its participation in the testing program established under this section. Such fund shall only be used to implement the program of recognition established by the Secretary of the Office of Policy and Management and Connecticut Innovations, Incorporated, under the provisions of this subsection.

(P.A. 99-223, S. 1, 3.)

History: P.A. 99-223 effective June 29, 1999.



Section 32-40 - Applications for financial aid.

(a) All applications for financial aid shall be forwarded, together with an application fee prescribed by the corporation, to the chief executive officer of the corporation. Each such application shall be processed in accordance with the written procedures adopted by the corporation under subdivision (5) of subsection (d) of section 32-35. The board of directors or a duly constituted committee thereof shall approve or deny each application recommended by the chief executive officer. If the board of directors or any such committee approves an application, the board or such committee may authorize the corporation to enter into an agreement or agreements on behalf of the corporation to provide financial aid to the applicant. The applicant shall be promptly notified of such action by the corporation.

(b) In making the decision as to approval or denial of an application, the board or any committee of the board shall give priority to those applicants (1) whose businesses are defense-dependent, or are located in municipalities which the Commissioner of Economic and Community Development has declared have been severely impacted by prime defense contract cutbacks pursuant to section 32-56, and (2) whose proposed research and development activity, technology, product or invention is to be used to convert all or a portion of the applicant’s business to non-defense-related industrial or commercial activity, or to create a new non-defense-related industrial or commercial business. For purposes of this section, a defense-dependent business is any business that derives over fifty per cent of its gross income, generated from operations within the state, from prime defense contracts or from subcontracts entered into in connection with prime defense contracts, a significant portion of whose facilities and equipment are designed specifically for defense production and cannot be converted to nondefense uses without substantial investment.

(c) All financial and credit information and all trade secrets contained in any application for financial aid submitted to the corporation or obtained by the corporation concerning any applicant, project, activity, technology, product or invention shall be exempt from the provisions of subsection (a) of section 1-210.

(d) Notwithstanding the provisions of subsections (a) and (b) of this section, the board of directors may delegate to staff of the corporation the authority to approve any application for financial aid filed pursuant to this section for not more than one hundred fifty thousand dollars, provided (1) such application is processed in accordance with the written procedures adopted by the corporation under subdivision (5) of subsection (d) of section 32-35, and (2) the sum of the financial aid requested in such application and the total amount of financial aid awarded to the applicant by the corporation during the preceding twelve-month period does not exceed one hundred fifty thousand dollars.

(1972, P.A. 248, S. 9; P.A. 77-77; P.A. 80-267, S. 3; P.A. 89-245, S. 13; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-264, S. 5, 8; June 12 Sp. Sess. P.A. 12-1, S. 173; P.A. 13-115, S. 1.)

History: P.A. 77-77 deleted provision requiring payment of commitment fee as condition of approval of application for financial aid; P.A. 80-267 included dependency upon defense contracts as factor to be considered in approval of financial aid and added provisions granting priority to defense-dependent companies as specified; P.A. 89-245 changed president to executive director, made certain technical changes, added provisions re review of application by the technical peer review committee, added provisions re approval of applications and award of financial aid by the finance committee, and added provisions re exemption of financial and credit information and trade secrets from Sec. 1-19(a); P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 96-264 divided section into Subsecs. and amended Subsec. (a) to require each application to be processed in accordance with written procedures adopted by corporation under Sec. 32-35(d)(5), replacing prior procedures for processing applications, to require finance committee to approve or deny each application “recommended by the executive director” and to authorize the corporation, instead of the finance committee, to enter into agreement with an applicant whose application has been approved by the finance committee, effective July 1, 1996; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to replace “executive director” with “chief executive officer” and replace “finance committee of the corporation” with “board of directors or a duly constituted committee thereof”, and made conforming changes in Subsecs. (a) and (b), effective July 1, 2012; P.A. 13-115 added Subsec. (d) re staff approval of applications for not more than $150,000 of financial aid, effective July 1, 2013.



Section 32-40a - Advanced technology centers; purposes. Applications to Connecticut Innovations, Incorporated for state funding.

Any advanced technology center, as defined in section 32-34, shall be established for purposes of conducting research characterized by reasonable prospects of stimulating development of new business and industry utilizing such advanced technology and augmenting the application of advanced technology by existing business and industry in the state. Connecticut Innovations, Incorporated, hereinafter referred to as “the corporation” shall require any applicant for state funding with respect to a proposed advanced technology center to submit a complete description of the organization of such center, plans for research and proposed funding from sources other than the state of Connecticut, subject to the provisions of section 32-40c, including but not limited to the following:

(1) The specific technological research to be undertaken and the proposed business and industry involvement in the development and application of such research;

(2) A detailed description of the organization of such center for administrative and research purposes, including (A) name and qualifications of the person to serve as director of the center and (B) a proposed advisory board for such center which shall include members from the academic institution involved and private business;

(3) Proposed arrangements with the corporation, concerning financial benefits to the state of Connecticut as a result of patents, royalty payments or similar rights developing from research at such center; and

(4) Details concerning the organization and content of an annual report to be submitted to the corporation by such center reviewing the progress of research, with the understanding that funding shall be contingent upon satisfactory performance evaluations.

(P.A. 91-388, S. 2, 7.)



Section 32-40b - State funding for advanced technology centers; considerations in approval process by Connecticut Innovations, Incorporated.

In approving the application of an advanced technology center, as defined in section 32-34, for state funding, Connecticut Innovations, Incorporated, shall assess scientific, economic, management and financial factors, including, but not limited to the following:

(1) The likelihood that the research proposal will result in fundamental technological advances transferable to commercial application and the means that the center proposes to make these transfers;

(2) The potential of the research proposal to stimulate technological advances in existing businesses, new business creation and long-term job growth in Connecticut;

(3) Evidence of significant financial commitment by academic and industrial participants and the likelihood that the center will become self-sufficient by the end of the state’s financial commitment period;

(4) Evidence that the state will receive a financial return commensurate with its investment in the center;

(5) The level of representation by all financial participants in the center’s proposed management structure;

(6) The planned involvement of small businesses and academic institutions in the center’s activities;

(7) The center’s plan to involve minority students and minority-owned businesses in its activities; and

(8) The adequacy of the center’s proposed mechanisms for evaluating its progress.

(P.A. 91-388, S. 3, 7.)



Section 32-40c - State funding for any advanced technology center to be approved only when funds from other sources are at least equal to the state funds.

Funds from the state of Connecticut for purposes of any advanced technology center, as defined in section 32-34, shall not be allotted for such purpose unless documentation, satisfactory to the Secretary of the Office of Policy and Management, has been submitted to Connecticut Innovations, Incorporated, certifying that such funds are accepted in accordance with a plan of proposed funding for such advanced technology center during a period of five years, commencing with the year of the initial state grant for such purpose. Such proposed funding shall include, in addition to the proposed amounts from the state of Connecticut, funds from other sources in an amount not less than the total proposed funds from the state during such five-year period.

(P.A. 91-388, S. 4, 7.)



Section 32-41 - Bond issue.

The State Bond Commission shall have power in accordance with the provisions of section 3-20 to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate forty-seven million eight hundred fifty-four thousand nine hundred dollars to carry out the purposes of sections 32-32 to 32-41, inclusive. The principal and interest of said bonds shall be payable at such place or places as may be determined by the State Treasurer and shall bear such date or dates, mature at such time or times, bear interest at such rate or different or varying rates, be payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith. The proceeds of the sale of such bonds, after deducting therefrom all expenses of issuance and sale, shall be paid to the Connecticut Innovations, Incorporated Fund created under section 32-41a. When the State Bond Commission has acted to issue such bonds or a portion thereof, the Treasurer may, pending the issue of such bonds, issue, in the name of the state, temporary notes in anticipation of the money to be received from the sale of such bonds. In issuing the bonds authorized hereunder, the State Bond Commission may require repayment of such bonds by the corporation as shall seem desirable consistent with the purposes of sections 32-32 to 32-41, inclusive. Such terms for repayment may include a forgiveness of interest, a holiday in the repayment of interest or principal or both.

(1972, P.A. 248, S. 10; P.A. 79-476, S. 2; S.A. 80-41, S. 66, 68; P.A. 82-369, S. 15, 28; P.A. 83-492, S. 8, 11; P.A. 84-443, S. 12, 20; P.A. 85-558, S. 15, 17; P.A. 86-396, S. 20, 25; P.A. 87-405, S. 19, 26; P.A. 88-343, S. 15, 32; P.A. 89-245, S. 14; 89-331, S. 24, 30; P.A. 90-297, S. 18, 24; June Sp. Sess. P.A. 91-4, S. 20, 25; May Sp. Sess. P.A. 92-7, S. 22, 36; June Sp. Sess. P.A. 93-1, S. 18, 45; P.A. 95-272, S. 16, 29; P.A. 98-203, S. 9, 13; P.A. 00-167, S. 64, 69.)

History: P.A. 79-476 required payment of bond proceeds to Connecticut product development corporation fund rather than to the corporation; S.A. 80-41 reduced bond limit from $10,000,000 to $6,000,000; P.A. 82-369 increased bond authorization to $7,000,000; P.A. 83-492 increased bond authorization to $11,000,000; P.A. 84-443 increased authorization limit to $13,000,000; P.A. 85-558 increased bond authorization limit to $15,000,000; P.A. 86-396 increased bond authorization to $17,500,000; P.A. 87-405 increased the bond authorization to $19,250,000; P.A. 88-343 increased the bond authorization to $22,250,000; P.A. 89-245 changed Connecticut Product Development Corporation Fund to Connecticut Innovations, Incorporated Fund; P.A. 89-331 increased the bond authorization to $26,250,000; P.A. 90-297 increased the bond authorization to $28,250,000; June Sp. Sess. P.A. 91-4 increased the bond authorization to $33,250,000; May Sp. Sess. P.A. 92-7 increased the bond authorization to $38,250,000; June Sp. Sess. P.A. 93-1 increased bond authorization to $48,250,000, effective July 1, 1993, provided $5,000,000 of said authorization shall be effective July 1, 1994; P.A. 95-272 increased authorization to $58,250,000, effective July 1, 1995, provided $50,000,000 shall be effective July 1, 1996; P.A. 98-203 decreased the bond authorization to $48,250,000 and deleted an obsolete reference to previously authorized funds, effective June 8, 1998; P.A. 00-167 decreased the aggregate bond authorization to $47,854,900, effective July 1, 2000.



Section 32-41a - Connecticut Innovations, Incorporated Fund. Use of funds or revenues of the corporation.

(a) There is hereby created a “Connecticut Innovations, Incorporated Fund”. Proceeds from the sale of bonds authorized by the State Bond Commission in accordance with section 32-41 and section 32-41b shall be paid directly to the Treasurer of the state as agent of the corporation and the Treasurer shall deposit all such amounts in the Connecticut Innovations, Incorporated Fund. The moneys in said fund shall be paid by checks signed by the Treasurer of the state or by his deputy appointed pursuant to section 3-12 on requisition of the chief executive officer of the corporation or his designee.

(b) Any funds or revenues of Connecticut Innovations, Incorporated derived from application fees, royalty payments, investment income, sale and disposition of investments, license fees, lease payments, application, commitment or financing fees, loan repayments or any other source received by the corporation in connection with its programs shall, subject to the applicable terms of any indenture, resolution or other agreement pursuant to which notes, bonds or other obligations of the corporation or its predecessor, the Connecticut Development Authority, were issued or of any pledge or assignment of such funds or revenues granted in connection therewith, be held, administered and invested by the corporation or deposited with and invested by any institution as may be designated by the corporation at its sole discretion and paid as the corporation shall direct. All moneys in such accounts shall be used and applied to carry out the purposes of the corporation. Any such funds, revenues or other income which are pledged or assigned for the benefit of holders of notes, bonds or other obligations of the corporation, shall be received, administered, held, invested and applied subject to and in accordance with the applicable terms of the indenture, resolution or other agreement pursuant to which such notes, bonds or other obligations were issued or such pledge or assignment granted. Any such funds, revenues or other income of the corporation not so pledged or assigned, and any such funds, revenues or other income of the corporation remaining after all covenants relating to any such pledge or assignment have been satisfied, shall be deemed unrestricted funds of the corporation. The corporation may make payments from such accounts to the Treasurer of the state for deposit in the Connecticut Innovations, Incorporated Fund for use in accordance with subsection (c) of this section.

(c) The moneys in the Connecticut Innovations, Incorporated Fund (1) shall be used to carry out the purposes of the corporation and for the repayment of state bonds in such amounts as may be required by the State Bond Commission pursuant to said section 32-41 and section 32-41b and (2) may be used as state matching funds for federal funds available to the state for defense conversion projects or other projects consistent with a defense conversion strategy.

(P.A. 79-476, S. 1; P.A. 83-492, S. 10, 11; P.A. 84-408, S. 1, 2; P.A. 87-273, S. 2; P.A. 89-245, S. 15; P.A. 94-95, S. 12; P.A. 95-78, S. 3, 5; June 12 Sp. Sess. P.A. 12-1, S. 178.)

History: P.A. 83-492 inserted references to funds authorized in accordance with Sec. 32-41b; P.A. 84-408 divided section into Subsecs. and added provisions relative to use of funds outside of the Connecticut Product Development Corporation Fund as Subsec. (b); P.A. 87-273 amended Subsec. (b) to authorize the corporation to invest funds in any institution at its sole discretion; P.A. 89-245 changed Connecticut Product Development Corporation Fund to Connecticut Innovations, Incorporated Fund, changed president to executive director and made certain technical changes; P.A. 94-95 in Subsec. (b) eliminated the requirement that the moneys in the account be held and invested; P.A. 95-78 added Subsec. (c)(2), authorizing use of fund moneys to match federal defense conversion funds, effective July 1, 1995; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to replace “executive director” with “chief executive officer”, amended Subsec. (b) to add provision re funds received through sale and disposition of investments, license fees, lease payments, applications, commitment or financing fees or other source, add provision re terms of indenture, resolution or agreement pursuant to which notes, bonds or other obligations were issued by the corporation or its predecessor, and add provisions re funds, revenues or other income pledged or assigned for the benefit of holders of notes, bonds or other obligations of the corporation, effective July 1, 2012.



Section 32-41aa - Connecticut Bioscience Innovation Fund. Definitions.

For the purpose of this section and sections 32-41bb to 32-41dd, inclusive:

(1) “Administrative costs” means the costs paid or incurred by the administrator, including, but not limited to, peer review costs, professional fees, allocated staff costs and other out-of-pocket costs attributable to the administration and operation of the Connecticut Bioscience Innovation Fund.

(2) “Administrator” means Connecticut Innovations, Incorporated, in its capacity as administrator of the Connecticut Bioscience Innovation Fund established pursuant to section 32-41cc.

(3) “Advisory committee” means the Bioscience Innovation Advisory Committee established pursuant to section 32-41bb.

(4) “Early-stage business” means a business that has been in operation for not more than three years and is developing or testing a product or service that is (A) not yet available for commercial release, or (B) commercially available in a limited manner, including, but not limited to, market testing of prototypes and clinical trials.

(5) “Eligible recipient” means a duly accredited college or university, a nonprofit corporation or a for-profit start-up or early-stage business.

(6) “Financial assistance” means any and all forms of grants, extensions of credit, loans or loan guarantees, equity investments or other forms of financing.

(7) “Return on investment” means any and all forms of principal or interest payments, guarantee fees, returns on equity investments, royalties, options, warrants and debentures and all other forms of remuneration to the administrator in return for any financial assistance offered or provided.

(P.A. 13-239, S. 70.)

History: P.A. 13-239 effective July 1, 2013.



Section 32-41b - Bond issue for high technology products. Loan interest rates.

The State Bond Commission shall have power in accordance with the provisions of section 3-20 to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate sixty-one million four hundred forty-five thousand six hundred dollars, to carry out the purposes of this section as follows: (1) Loans for the development and marketing of products in the high technology field within the state, not exceeding thirty-four million dollars; (2) royalty financing for start-up costs and product development costs of high technology products and procedures in the state, not exceeding seven million four hundred forty-five thousand six hundred dollars; and (3) financial aid for biotechnology and other high technology laboratories, facilities and equipment, not exceeding twenty million dollars. Any loans originated under subdivision (1) of this section shall bear interest at a rate to be determined in accordance with subsection (t) of said section 3-20. The principal and interest of said bonds shall be payable at such place or places as may be determined by the State Treasurer and shall bear such date or dates, mature at such time or times, bear interest at such rate or different or varying rates, be payable at such time or times, be in such denominations, be in such form with or without interest coupons attached, carry such registration and transfer privileges, be payable in such medium of payment and be subject to such terms of redemption with or without premium as, irrespective of the provisions of said section 3-20, may be provided by the authorization of the State Bond Commission or fixed in accordance therewith. The proceeds of the sale of said bonds, after deducting therefrom all expenses of issuance and sale, shall be paid to the Connecticut Innovations, Incorporated Fund created under section 32-41a. When the State Bond Commission has acted to issue such bonds or a portion thereof, the Treasurer may, pending the issue of such bonds, issue, in the name of the state, temporary notes in anticipation of the money to be received from the sale of such bonds. In issuing the bonds authorized hereunder, the State Bond Commission may require repayment of such bonds by the corporation as shall seem desirable consistent with the purposes of this section and section 32-41a. Such terms for repayment may include a forgiveness of interest, a holiday in the repayment of interest or principal or both.

(P.A. 83-492, S. 9, 11; P.A. 84-443, S. 13, 20; P.A. 85-558, S. 16, 17; P.A. 86-396, S. 21, 25; P.A. 87-405, S. 20, 26; 87-416, S. 23, 24; P.A. 88-343, S. 16, 32; P.A. 89-245, S. 16; 89-331, S. 25, 30; P.A. 90-297, S. 19, 24; June Sp. Sess. P.A. 91-4, S. 21, 25; May Sp. Sess. P.A. 92-7, S. 23, 36; June Sp. Sess. P.A. 93-1, S. 19, 45; P.A. 95-272, S. 17, 29; June 5 Sp. Sess. P.A. 97-1, S. 17, 20; P.A. 98-203, S. 10, 13.)

History: P.A. 84-443 increased authorization limit from $3,000,000 to $5,500,000 including an increase from $1,000,000 to $1,500,000 for loans under Subdiv. (a) and from $2,000,000 to $4,000,000 for royalty financing under Subdiv. (b); P.A. 85-558 increased the bond authorization limit to $8,700,000, including increases to $3,000,000 under Subdiv. (a) and to $5,700,000 under Subdiv. (b); P.A. 86-396 increased bond authorization to $10,200,000 and increased Subdiv. (a) total to $4,000,000 and Subdiv. (b) total to $6,200,000; P.A. 87-405 increased the bond authorization to $11,950,000 and increased Subdiv. (a) total to $4,500,000 and Subdiv. (b) total to $7,450,000; P.A. 87-416 provided that the interest rates on loans under Subdiv. would be determined in accordance with Sec. 3-20(t); P.A. 88-343 increased the bond authorization to $13,950,000 and increased Subdiv. (a) total to $6,500,000; P.A. 89-245 changed Connecticut Product Development Corporation Fund to Connecticut Innovations, Incorporated Fund; P.A. 89-331 increased the total bond authorization to $17,450,000 and increased the Subdiv. (1)(former (a)) total to $10,000,000; P.A. 90-297 increased the bond authorization to $21,450,000 and increased the Subdiv. (1) total to $14,000,000; June Sp. Sess. P.A. 91-4 increased the bond authorization to $26,450,000 and in Subdiv. (1) increased amount not to be exceeded for loans for the developing and marketing of products in the high technology field within the state to $19,000,000; May Sp. Sess. P.A. 92-7 increased the bond authorization to $31,450,000 and increased the Subdiv. (1) total $24,000,000; June Sp. Sess. P.A. 93-1 increased aggregate bond authorization to $41,450,000, increased bond authorization in Subdiv. (1) to $34,000,000, effective July 1, 1993, and provided in each case that $5,000,000 of said authorizations shall be effective July 1, 1994; P.A. 95-272 increased authorization to $51,450,000, provided $5,000,000 shall be effective July 1, 1996, and amended Subdiv. (1) to increase amount to $44,000,000, provided $5,000,000 shall be effective July 1, 1996, effective July 1, 1995; June 5 Sp. Sess. P.A. 97-1 decreased bond authorization to $51,445,600, effective July 31, 1997; P.A. 98-203 increased the aggregate bond authorization under this section to $61,445,600, deleted an obsolete reference to previously authorized funds, decreased authorization for high technology products to $34,000,000 and provided a new authorization of $20,000,000 for financial aid to certain technology companies, effective June 8, 1998.



Section 32-41bb - Bioscience Innovation Advisory Committee.

(a) There shall be a Bioscience Innovation Advisory Committee that shall consist of the following thirteen members: (1) Four appointed by the Governor; (2) one appointed by the president pro tempore of the Senate; (3) one appointed by the speaker of the House of Representatives; (4) one appointed by the majority leader of the Senate; (5) one appointed by the majority leader of the House of Representatives; (6) one appointed by the minority leader of the Senate; (7) one appointed by the minority leader of the House of Representatives; (8) the Commissioner of Economic and Community Development and the Commissioner of Public Health, or their designees, who shall serve as ex-officio, voting members; and (9) the chief executive officer and executive director of Connecticut Innovations, Incorporated, who shall serve as the chairperson of the advisory committee. Each appointed member shall have skill, knowledge and experience in relevant businesses and sciences related to health care delivery, medical devices, life sciences, insurance or information technology. All initial appointments to the committee pursuant to this subsection shall be made not later than July 1, 2013. Appointed members shall each serve a term that is coterminous with the respective appointing authority. Each member shall hold office until a successor is appointed. Any vacancy occurring on the committee, other than by expiration of term, shall be filled in the same manner as the original appointment for the balance of the unexpired term.

(b) The chairperson shall call the first meeting of the advisory committee not later than September 30, 2013. The advisory committee shall meet not less than quarterly thereafter, and at such other times as the chairperson deems necessary.

(c) No member of the advisory committee shall receive compensation for such member’s services, except that each member shall be entitled to reimbursement for actual and necessary expenses incurred during the performance of such member’s official duties.

(d) Seven members of the advisory committee shall constitute a quorum for the transaction of any business or the exercise of any power of the advisory committee. The advisory committee may act by a majority of the members present at any meeting at which a quorum is in attendance, for the transaction of any business or the exercise of any power of the advisory committee, except as otherwise provided in this section.

(e) Notwithstanding any provision of the general statutes, it shall not constitute a conflict of interest for a trustee, director, partner, officer, manager, shareholder, proprietor, counsel or employee of an eligible recipient, or any individual with a financial interest in an eligible recipient, to serve as a member of the advisory committee, provided such trustee, director, partner, officer, manager, shareholder, proprietor, counsel, employee or individual shall abstain from deliberation, action or vote by the advisory committee in specific respect to such eligible recipient.

(P.A. 13-239, S. 71.)

History: P.A. 13-239 effective July 1, 2013.



Section 32-41cc - Connecticut Bioscience Innovation Fund. Establishment. Financial assistance. Report.

(a) There is established a Connecticut Bioscience Innovation Fund, to be held, administered, invested and disbursed by the administrator pursuant to this section. The fund shall contain any moneys required or permitted by law to be deposited in the fund and any moneys received from any public or private contributions, gifts, grants, donations, bequests or devises to the fund. Repayment of principal and interest on loans issued from the fund shall be credited to the fund and shall become part of the assets of the fund. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding.

(b) Any return on investment received by the administrator as a result of financial assistance provided from the Connecticut Bioscience Innovation Fund to eligible recipients, or attributable to the investment of the fund by the administrator, shall be deposited and held for the use and benefit of the fund. Moneys in or received for the fund may be deposited with and invested by any institution as may be designated by the administrator at its sole discretion and paid as the administrator shall direct. The administrator may make payments from such deposit accounts for use in accordance with the provisions of this section.

(c) The Connecticut Bioscience Innovation Fund shall not be deemed an account within the General Fund and shall be used exclusively for the purposes provided in this section.

(d) The Connecticut Bioscience Innovation Fund shall be used (1) to provide financial assistance to eligible recipients as may be approved by the advisory committee pursuant to subsection (e) of this section, (2) for the repayment of state bonds in such amounts as may be required by the State Bond Commission, and (3) to pay or reimburse the administrator for administrative costs pursuant to subsection (j) of this section. Such financial assistance shall be awarded to further the development of bioscience, biomedical engineering, health information management, medical care, medical devices, medical diagnostics, pharmaceuticals, personalized medicine and other related disciplines that are likely to lead to an improvement in or development of services, therapeutics, diagnostics or devices that are commercializable and designed to advance the coordination, quality or efficiency of health care and lower health care costs, and that promise, directly or indirectly, to lead to job growth in the state in these or related fields.

(e) All expenditures from the Connecticut Bioscience Innovation Fund, except for administrative costs reimbursed to the administrator pursuant to subsection (j) of this section and amounts required for the repayment of state bonds in such amounts as may be required by the State Bond Commission, shall be approved by the advisory committee. Any such approval shall be (1) specific to an individual expenditure to be made, (2) for budgeted expenditures with such variations as the advisory committee may authorize at the time of such budget approval, or (3) for a financial assistance program to be administered by staff of the administrator, subject to limits, eligibility requirements and other conditions established by the advisory committee at the time of such program approval.

(f) Connecticut Innovations, Incorporated shall provide any necessary staff, office space, office systems and administrative support for the operation of the Connecticut Bioscience Innovation Fund in accordance with this section. In acting as administrator of the fund, the administrator shall have and may exercise all of the powers of Connecticut Innovations, Incorporated set forth in section 32-39, provided expenditures from the fund shall be approved by the advisory committee pursuant to subsection (e) of this section.

(g) The advisory committee shall establish an application and approval process with guidelines and terms for financial assistance awarded from the Connecticut Bioscience Innovation Fund to eligible recipients. Such guidelines and terms shall include (1) a requirement that any applicant for financial assistance shall be operating in the state, or proposing to relocate operations to the state, in whole or in part, as a condition of such financial assistance, (2) limitations on the total amount of financial assistance that may be awarded in the form of loans and grants, (3) eligibility requirements for loans and grants designed to encourage and support collaborative ventures among eligible recipients, (4) peer review requirements, (5) a process for preliminary review of applications for strength and eligibility by the administrator before such applications are presented to the advisory committee for consideration, (6) return on investment objectives, and (7) such other guidelines and terms as the advisory committee determines to be necessary and appropriate in furtherance of the objectives of this section.

(h) Financial assistance awarded from the Connecticut Bioscience Innovation Fund to eligible recipients shall be used for costs related to facilities, necessary furniture, fixtures and equipment, materials and supplies, peer review, proof of concept or relevance, compensation, and such other costs that the advisory committee determines to be eligible for financial assistance within the purposes of this section.

(i) Beginning January 1, 2014, the administrator shall prepare for each fiscal year a plan of operations and an operating and capital budget for the Connecticut Bioscience Innovation Fund. Not later than ninety days prior to the start of the fiscal year, the administrator shall submit the plan and budget to the advisory committee for its review and approval.

(j) Administrative costs shall be paid or reimbursed to the administrator from the Connecticut Bioscience Innovation Fund, provided the total of such administrative costs in any fiscal year shall not exceed five per cent of the total amount of the allotted funding for such fiscal year as determined in the operating budget prepared pursuant to subsection (i) of this section. Nothing in sections 32-41aa and 32-41bb and this section shall require the administrator to risk or expend the funds of Connecticut Innovations, Incorporated in connection with the administration of the Connecticut Bioscience Innovation Fund.

(k) Not later than April 15, 2014, and annually thereafter, the administrator shall provide a report of the activities of the Connecticut Bioscience Innovation Fund to the advisory committee for its review and approval. Upon its approval, the advisory committee shall provide such report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, appropriations, commerce, public health and higher education. Such report shall contain available information on the status and progress of the operations and funding of the Connecticut Bioscience Innovation Fund and the types, amounts and recipients of financial assistance awarded and any returns on investment.

(P.A. 13-239, S. 72.)

History: P.A. 13-239 effective July 1, 2013.



Section 32-41dd - Bond authorization for Connecticut Bioscience Innovation Fund.

(a) The State Bond Commission shall authorize the issuance of bonds of the state, in accordance with the provisions of section 3-20, in principal amounts not exceeding in the aggregate two hundred million dollars for the Connecticut Bioscience Innovation Fund established pursuant to section 32-41cc. The amount authorized for the issuance and sale of such bonds in each of the following fiscal years shall not exceed the following corresponding amount for each such fiscal year, provided, to the extent the advisory committee does not provide for the use of all or a portion of such amount in any such fiscal year, such amount not provided for shall be carried forward and added to the authorized amount for the next succeeding fiscal year, and provided further, the costs of issuance and capitalized interest, if any, may be added to the capped amount in each fiscal year, and each of the authorized amounts shall be effective on July first of the fiscal year indicated as follows:

Fiscal Year Ending

Amount

June Thirtieth

2013

$10,000,000

2014

10,000,000

2015

15,000,000

2016

15,000,000

2017

25,000,000

2018

25,000,000

2019

25,000,000

2020

25,000,000

2021

25,000,000

2022

25,000,000

Total

$200,000,000

(b) The State Bond Commission shall approve a memorandum of understanding between the administrator and the state, acting by and through the Secretary of the Office of Policy and Management and the Treasurer, providing for the issuance of said bonds for the purposes of the Connecticut Bioscience Innovation Fund, including provisions regarding the extent to which federal, private or other moneys then available or thereafter to be made available for costs should be added to the proceeds of the bonds authorized pursuant to this section for such project or program. The memorandum of understanding shall be deemed to satisfy the provisions of section 3-20 and the exercise of any right or power granted thereby that is not inconsistent with the provisions of this section.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, that are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section. Temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section, and from time to time renewed. All bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(d) Subject to the amount of limitations of the capping provisions in subsection (a) of this section, the principal amount of the bonds authorized under this section shall be deemed to be an appropriation and allocation of such amount, and such approval of such request shall be deemed the allotment by the Governor of such capital outlays within the meaning of section 4-85.

(P.A. 13-239, S. 73.)

History: P.A. 13-239 effective July 1, 2013.



Section 32-41g - Short title: Technology Deployment Act of 1993.

Sections 32-41g to 32-41o, inclusive, shall be known and may be cited as the “Technology Deployment Act of 1993”.

(P.A. 93-382, S. 30, 69.)

History: P.A. 93-382 effective July 1, 1993.



Section 32-41h - Legislative finding.

It is hereby found and declared that the deployment of advanced available technologies in Connecticut manufacturing is vital to the economic interests of the state, that advanced basic research continues to be a strong asset of state institutions of higher education, but there is a special need to strengthen links between basic research and the creation and efficient manufacture of new or improved products, especially in the critical technologies in which the state possesses unique scientific and human resources, and therefore it is necessary and in the public interest and for the public good that the provisions of sections 32-41g to 32-41o, inclusive, are hereby declared a matter of legislative determination.

(P.A. 93-382, S. 31, 69.)

History: P.A. 93-382 effective July 1, 1993.



Section 32-41i - Definitions.

As used in sections 32-41g to 32-41o, inclusive:

(1) “Act” means the Technology Deployment Act of 1993;

(2) “Advanced available technology” means a technology or process that can be applied to a manufacturing operation without substantial modification;

(3) “Technology deployment” means (A) activities that assist businesses in applying advanced available technologies in their existing operations or (B) activities that assist businesses in the development and manufacture of new products derived from advanced available technologies;

(4) “Corporation” means Connecticut Innovations, Incorporated;

(5) “Eligible institution” means an institution within the Connecticut State University System which is operating a technology deployment program on July 1, 1993;

(6) “Eligible deployment research consortium” means a multitown, nonprofit coalition which is representative of the business, academic and government communities in an economically distressed area of the state which on or before July 1, 1993, is dependent upon labor intensive, less technologically advanced manufacturing;

(7) “Eligible business consortium” means a nonprofit business-led consortium organized for the purpose of technology deployment in the fields of biotechnology, ergonomics, environmental and energy technologies or educational and job training technologies;

(8) “Eligible grant recipient” means one or more state institutions of higher education or a nonprofit business-led consortium organized for the purpose of technology deployment in advanced materials, marine sciences, photonics, pharmaceutical and environmental technologies;

(9) “Small and medium-sized business” means a manufacturing business with fewer than five hundred employees.

(P.A. 93-382, S. 32, 69.)

History: P.A. 93-382 effective July 1, 1993.



Section 32-41j - Manufacturing application center program.

(a) There is established a university-based manufacturing application center program to be administered by the corporation for the purpose of promoting technology deployment by linking Connecticut’s higher education system with small and medium-sized businesses. During the three-month period beginning on July 1, 1993, the corporation shall accept applications from eligible institutions in a form and manner prescribed by the corporation for state funding for the operation of a manufacturing application center.

(b) On or before January 1, 1994, the corporation shall review all applications timely received pursuant to this section and shall approve one such application. In approving such application the corporation shall assess scientific and economic factors concerning the proposed manufacturing application center, including but not limited to the following:

(1) The eligible institution’s experience with manufacturing applications, including computer-integrated manufacturing, computer-aided drafting and design, just-in-time manufacturing and total quality management;

(2) The center’s plan to provide follow-up employee training to center users;

(3) The center’s plan to involve urban-based businesses, minority students or minority-owned businesses in its activities; and

(4) The adequacy of the center’s proposed mechanisms for evaluating its progress.

(c) The center’s responsibilities shall include, but not be limited to, providing training for manufacturing businesses in high performance work practices.

(P.A. 93-382, S. 33, 69; P.A. 94-116, S. 9, 28.)

History: P.A. 93-382 effective July 1, 1993; P.A. 94-116 added Subsec. (c) re training in high performance work practices, effective July 1, 1994.



Section 32-41k - Deployment research program.

(a) There is established a nonprofit deployment research program to be administered by the corporation for the purpose of identifying emerging advanced available technologies in economically distressed manufacturing or former manufacturing regions of the state. During the six-month period beginning on July 1, 1993, the corporation shall accept applications from eligible deployment research consortia in a form and manner prescribed by the corporation for state funding for technology deployment research.

(b) On or before July 1, 1994, the corporation shall review all applications timely received pursuant to this section and shall approve one such application. In approving such application the corporation shall assess scientific and economic factors concerning the proposed technology deployment research, including but not limited to the following:

(1) The extent to which the research will identify advanced available technologies for future deployment;

(2) The extent to which the research enhances existing manufacturing in Connecticut industry;

(3) The eligible research consortium’s plan to involve minority students or minority owned businesses in its activities; and

(4) The adequacy of the eligible research consortium’s proposed mechanisms for evaluating its progress.

(c) The center’s responsibilities shall include, but not be limited to, providing training for businesses in high performance work practices.

(P.A. 93-382, S. 34, 69; P.A. 94-116, S. 10, 28.)

History: P.A. 93-382 effective July 1, 1993; P.A. 94-116 added Subsec. (c) re training in high performance work practices, effective July 1, 1994.



Section 32-41l - Energy and environmental technologies deployment center program.

(a) There is established a Connecticut energy and environmental technologies deployment center program to be administered by the corporation for the purpose of promoting a nonprofit business consortium for technology deployment in two critical technologies where the state possesses unique scientific and human resources. During the three-month period beginning on July 1, 1993, the corporation shall accept applications from eligible business consortia in a form and manner prescribed by the corporation for state funding for the operation of an energy and environmental technologies application center.

(b) On or before January 1, 1994, the corporation shall review all applications timely received pursuant to this section and shall approve one such application. In approving such application the corporation shall assess scientific and economic factors concerning the proposed Connecticut energy and environmental technologies deployment center, including but not limited to the following:

(1) Participation in the center by multiple private enterprises including defense and non-defense-based firms with an expertise in environmental and energy technologies;

(2) Participation in the center by more than one public or private institution of higher education;

(3) The center’s plan to involve minority students or minority-owned businesses in its activities; and

(4) The adequacy of the center’s proposed mechanisms for evaluating its progress.

(P.A. 93-382, S. 35, 69.)

History: P.A. 93-382 effective July 1, 1993.



Section 32-41m - Connecticut educational and job training technologies deployment center programs.

(a) There is established a Connecticut educational and job training technologies deployment center program to be administered by the corporation for the purpose of promoting a nonprofit business-led consortium for technology deployment in a critical technology in which the state possesses unique scientific and human resources. During the three-month period beginning on July 1, 1993, the corporation shall accept applications from eligible business consortia in a form and manner prescribed by the corporation for state funding for the operation of an educational and job training technologies deployment center.

(b) On or before January 1, 1994, the corporation shall review all applications timely received pursuant to this section and shall approve one such application. In approving such application the corporation shall assess scientific and economic factors concerning the proposed Connecticut educational and job training technologies deployment center, including but not limited to the following:

(1) The center’s plan to provide educational and job training technologies to industry, the state’s public schools, and state agencies;

(2) The center’s plan to deploy educational and job training software, hardware and state of the art telecommunications technologies;

(3) The center’s plan to involve minority students or minority-owned businesses in its activities; and

(4) The adequacy of the center’s proposed mechanisms for evaluating its progress.

(P.A. 93-382, S. 36, 69.)

History: P.A. 93-382 effective July 1, 1993.



Section 32-41n - Critical technologies grant program.

(a) There is established a critical technologies grant program to be administered by the corporation for the purpose of promoting technology deployment in advanced materials, marine sciences, photonics, pharmaceutical and environmental technologies. During the twelve-month period beginning on July 1, 1993, the corporation shall accept applications from eligible grant recipients in a form and manner prescribed by the corporation for state grants for the purpose of promoting technology deployment in such technologies.

(b) On or before January 1, 1995, the corporation shall review all applications timely received pursuant to this section, may approve such applications and provide approved grant recipients such financial assistance as it may determine will promote technology deployment in advanced materials, marine sciences, photonics, pharmaceutical and environmental technologies. In approving such application the corporation shall assess scientific and economic factors concerning the uses of the proposed grant, including but not limited to the following:

(1) The formal participation in the program proposed by businesses actively engaged in the commercial use of advanced materials, marine sciences, photonics, pharmaceutical and environmental technologies;

(2) The likelihood that the program proposed will result in substantial and timely deployment of advanced available technologies in one or more of the following: Advanced materials, marine sciences, photonics, pharmaceutical and environmental technologies;

(3) The proposal’s plan to involve minority students or minority-owned businesses in its activities; and

(4) The adequacy of the program’s mechanisms for evaluating its progress.

(P.A. 93-382, S. 37, 69.)

History: P.A. 93-382 effective July 1, 1993.



Section 32-41o - Bond issue for technology deployment.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five million five hundred thousand dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the corporation as follows: (1) Three million dollars for the program established in section 32-41j; (2) five hundred thousand dollars for the program established in section 32-41k; (3) one million two hundred fifty thousand dollars for the program established and for the eligible business consortium approved in section 32-41l; and (4) seven hundred fifty thousand dollars for the program established and for the eligible business consortium approved in section 32-41m.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 93-382, S. 38, 69; P.A. 95-272, S. 18, 29.)

History: P.A. 93-382 effective July 1, 1993; P.A. 95-272 amended Subsec. (a) to increase authorization from $5,000,000 to $5,500,000, Subsec. (b)(3) to increase amount from $1,000,000 to $1,250,000 and Subsec. (b)(4) to increase amount from $500,000 to $750,000 and made technical changes, effective July 1, 1995.



Section 32-41p - Workplace center of excellence program.

(a) There is established a workplace center of excellence program to be administered by Connecticut Innovations, Incorporated for the purpose of developing and deploying ergonomic technology solutions and knowledge. During the three-month period beginning on July 1, 1994, the corporation shall accept applications from eligible institutions in a form and manner prescribed by the corporation for state funding for the establishment and operation of a workplace center of excellence.

(b) On or before January 1, 1995, the corporation shall review all applications timely received pursuant to this section, approve one such application and provide the approved institution with such financial assistance as the corporation may determine will promote the purposes of this section. In approving such application the corporation shall assess scientific and economic factors concerning the proposed center, including but not limited to, the following:

(1) The formal participation in, and financial support of, the center by employers, insurers, and enterprises actively engaged in developing and deploying ergonomics solutions and related activities;

(2) The likelihood that the center will result in substantial and timely deployment of advanced technology solutions to existing businesses in the state;

(3) The center’s plan to involve employers, labor, institutions of higher education and other interested parties in its decision-making;

(4) The adequacy of the center’s financial plan, including the matching of any state grant funds to implement specific projects with at least an equal amount of funding from private sources;

(5) The center’s plan to involve urban residents and urban-based businesses; and

(6) The adequacy of the center’s mechanisms for evaluating its progress.

(P.A. 94-45, S. 2, 3.)

History: P.A. 94-45 effective July 1, 1994.



Section 32-41q - Critical industries development account. Purpose. Regulations.

(a) As used in this section “critical industry” means an industry that uses emerging technologies, including but not limited to, fuel cell technology, to develop and manufacture nondefense products for future sale, has the potential to create or retain jobs in the state and is critical to the state economy.

(b) There is established an account to be known as the critical industries development account, which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys invested pursuant to the provisions of this section. Connecticut Innovations, Incorporated may use funds from the account to provide loans, loan guarantees, interest rate subsidies and other forms of loan assistance to customers of businesses in critical industries which businesses are based in the state. Connecticut Innovations, Incorporated may solicit and receive funds from any public and private sources for the program. Such funds may include, without limitation, federal funds, state bond proceeds, private venture capital and investments by persons, firms or corporations. Private capital investments may be made either in the account as a whole or in one or more individual technologies or projects.

(c) No product may receive assistance under this section unless its manufacturer agrees to enter into a contract to: (1) Carry out a specified percentage of the development and manufacturing work for the product in the state; and (2) when subcontracting is required, to conduct a specified percentage of such work with companies based in the state. Connecticut Innovations, Incorporated shall determine such percentage for the purposes of this program.

(d) Any person who, or firm or corporation which, invests funds in the critical industries development account pursuant to this section shall receive a portion of the interest paid and principal repayment by the recipient of the loan in proportion to the ratio of the amount of the investment of such person, firm or corporation to the total loan amount.

(e) The Commissioner of Economic and Community Development may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(P.A. 95-250, S. 1; 95-288, S. 1, 2; P.A. 96-211, S. 1, 5, 6; 96-264, S. 7, 8; P.A. 97-295, S. 12, 25; P.A. 98-262, S. 14, 22.)

History: P.A. 95-288 effective July 1, 1995 (Revisor’s Note: P.A. 95-250 and P.A. 96-211 authorized substitution of “Commissioner of Economic and Community Development” for “Commissioner of Economic Development”); P.A. 96-264 included fuel cell technology industries in definition of “critical industry”, effective July 1, 1996; P.A. 97-295 deleted former Subsec. (d) re tax credit for funds invested in account and redesignated existing Subsec. (e) and (f) as Subsecs. (d) and (e), effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section.



Section 32-41r - Short title: Economic Recovery Act of 1996.

This section, section 32-40, subsection (a) of section 32-41q, and sections 32-41s, 32-229 and 32-450 shall be known and may be cited as the “Economic Recovery Act of 1996”.

(P.A. 96-264, S. 1, 8; P.A. 08-162, S. 2.)

History: P.A. 96-264 effective July 1, 1996; P.A. 08-162 deleted reference to Sec. 32-285(k), effective June 12, 2008.



Section 32-41s - Bioscience, biotechnology, pharmaceutical and photonics businesses. Benefits. Regulations.

(a) As used in this section:

(1) “Bioscience” means the study of genes, cells, tissues and chemical and physical structures of living organisms;

(2) “Eligible business” means a business which (A) has not more than three hundred employees at any time during the preceding twelve months, and (B) is engaged in bioscience, biotechnology, pharmaceutical or photonics research, development or production in the state; and

(3) “Eligible commercial property” means (A) real or personal property which an eligible business has (i) owned or leased, and (ii) utilized at all times during the preceding twelve months, or (B) real property which the Commissioner of Economic and Community Development or Connecticut Innovations, Incorporated has certified as newly constructed or substantially renovated and expanded primarily for occupancy by one or more eligible businesses.

(b) On and after July 1, 2010, eligible businesses and eligible commercial property located in (1) the city of Hartford; (2) census block groups 090034601001, 090034601009, 090034602014 and 090034602022 in the town of Farmington; (3) census blocks 090034602021011, 090034602021012, 090034602021013, 090034602021014, 090034602021015, 090034602021017, 090034602021018, 090034602021019, 090034602021020, 090034602021021, 090034602021022, 090034602021023, 090034602021024 and 090034602021025 in the town of Farmington; (4) census block groups 090034165005 and 090034165006 in the city of New Britain; (5) census blocks 90034164001000, 90034164001001, 90034164001002, 90034164004004, 90034164004005, 90034164004006 and 90034164001009 in the city of New Britain; (6) census tracts 09003417500, 09003416000, 09003416100, 09003416700, 09003416800, 09003417400, 09003417200, 09003417300 and 09003415700 in the city of New Britain; (7) census tracts 09003405100, 09003405400 and 09003406100 in the city of Bristol; (8) fifty-three acres of property zoned Technology Park within census tract 420700, block 9000 in the town of Plainville; (9) forty acres of raw land zoned Restricted Industrial within census tract 420400, block group 1000 in the town of Plainville; (10) thirty-five acres of raw land zoned Restricted Industrial within census tract 420500, block 3000 in the town of Plainville; or (11) any municipality which has (A) a major research university with programs in bioscience, biotechnology, pharmaceuticals or photonics, and (B) an enterprise zone, shall be entitled to the same benefits, subject to the same conditions, under the general statutes for which businesses located in an enterprise zone qualify.

(c) Connecticut Innovations, Incorporated may provide lease guarantees or other financial aid for facilities, improvements and equipment, to benefit any eligible business which is unable to secure financing for such items on commercially reasonable terms.

(d) Connecticut Innovations, Incorporated may recommend regulations to carry out the purposes of this section, which the Commissioner of Economic and Community Development shall adopt in accordance with chapter 54.

(e) Connecticut Innovations, Incorporated shall evaluate the feasibility of establishing a bio-processing facility within this state. If determined to be feasible, Connecticut Innovations, Incorporated shall facilitate the formation of a business consortium, in which it may participate, to launch and operate such facility.

(P.A. 96-264, S. 4, 8; P.A. 99-223, S. 2, 3; P.A. 10-104, S. 13; P.A. 11-140, S. 29; P.A. 12-65, S. 1.)

History: P.A. 96-264 effective July 1, 1996; P.A. 99-223 added new Subsec. (e) re participation in a bio-processing facility, effective June 29, 1999; P.A. 10-104 amended Subsec. (a) by adding new Subdiv. (1) defining “bioscience”, redesignating existing Subdivs. (1) and (2) as Subdivs. (2) and (3) and redefining “eligible business” in redesignated Subdiv. (2), and amended Subsec. (b) by adding new Subdivs. (1) to (7) expanding locations of eligible businesses and eligible commercial property, designating existing location as Subdiv. (8), redesignating existing Subdivs. (1) and (2) as Subdiv. (8)(A) and (B) and amending redesignated Subdiv. (8)(A) to extend benefits to municipalities that have major research university with programs in bioscience, effective July 1, 2010; P.A. 11-140 amended Subsec. (b) by adding new Subdivs. (8), (9) and (10) re property in town of Plainville, redesignating existing Subdiv. (8) as Subdiv. (11) and making a technical change, effective July 1, 2011; P.A. 12-65 amended Subsec. (b)(7) to replace census tracts 09003405200 and 09003405300 with census tracts 09003405400 and 09003406100, effective May 31, 2012.



Section 32-41t - High technology research and development program: Definitions.

As used in this section and section 32-41u:

(1) “Corporation” means Connecticut Innovations, Incorporated as created under section 32-35; and

(2) “Eligible participant” means a member of the faculty or a researcher engaged in applied research and development at any Connecticut college or university that agrees to participate in a high technology research and development program established by the corporation.

(P.A. 00-187, S. 55, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 32-41u - High technology research and development program: Establishment and purpose.

(a) There is established a high technology research and development program to be administered by the corporation for the purpose of promoting collaboration between businesses and colleges and universities in this state in advanced materials, aerospace, bioscience, energy and environmental systems, information technology, applied optics, microelectronics and other high technology fields. The corporation may accept applications to the program from eligible participants in a form and manner prescribed by the corporation.

(b) In approving any application the corporation shall assess the collaborative nature of the proposal as well as scientific and economic factors, including, but not limited to, the following:

(1) The formal participation in the proposal by businesses actively engaged in the commercial use of advanced materials, aerospace, bioscience, energy and environmental systems, information technology, applied optics, microelectronics and other high technology fields;

(2) The likelihood that a proposal will result in the development or commercialization of high technology products or processes in this state; and

(3) The likelihood that a proposal will result in long-term, sustainable economic growth for this state.

(c) The corporation shall provide financial aid, as defined in subdivision (4) of section 32-34, to eligible participants whose proposals have been approved by the corporation as provided in subsections (a) and (b) of this section.

(d) The corporation may establish other programs, including financial programs, in order to attract and retain residents with postsecondary education in science, engineering, mathematics and other disciplines that are essential or advisable to the development and application of technology.

(P.A. 00-187, S. 56, 75.)

History: P.A. 00-187 effective July 1, 2000.



Section 32-41v - Connecticut New Opportunities Fund.

(a) As used in this section:

(1) “Corporation” means Connecticut Innovations, Incorporated; and

(2) “Fund” means the Connecticut New Opportunities Fund.

(b) Connecticut Innovations, Incorporated shall establish a fund to be known as the Connecticut New Opportunities Fund, for the purpose of investing in seed stage and emerging growth companies in the state. The corporation, or a subsidiary created by the corporation for the purposes of this section, shall serve as general partner or managing member of the fund and shall determine whether the fund should be organized as a limited partnership or a limited liability company. The general partner or managing member of the fund shall be reimbursed from the fund for its management costs, which shall not exceed two per cent, annually, of the committed capital of the fund.

(c) Investors in the fund may include pension funds, foundations and private entities. Such investors shall participate as limited partners or nonmanaging members of the fund. The committed capital of the fund shall not exceed fifty million dollars.

(d) The moneys in the fund shall be invested as follows: (1) Not more than twenty-five per cent in seed stage companies, and (2) not more than seventy-five per cent in not more than twenty emerging growth companies. Not more than three million dollars shall be invested in any single seed stage or emerging growth company. Fund investments shall be in the form of equity or similar instruments. An emerging growth company may be eligible for an investment if the company projects high growth, has a strong management team, has current and prospective customers, has had difficulty raising early stage venture capital and is a strong market driver but is facing entry barriers.

(e) The fund shall have a term of ten years, provided it may be extended for three one-year periods if necessary to complete liquidation of the fund’s investments. Upon such liquidation, each investor shall be entitled to a return of the investment made, plus eighty per cent of all net realized gains of the fund. The state shall provide a first loss guarantee at the end of the tenth year, if needed, of not more than twenty-five million dollars. The state shall be entitled to ten per cent of all net realized gains of the fund and the general partner or managing member of the fund shall also be entitled to ten per cent of all such net realized gains.

(P.A. 05-129, S. 1.)

History: P.A. 05-129 effective July 1, 2005.



Section 32-41w - Early-stage venture capital program.

(a) There is established an early-stage venture capital program to be administered by Connecticut Innovations, Incorporated, to provide preseed financing, seed financing, start-up financing, early or first-stage financing and expansion financing to companies in the state.

(b) In support of the program established in subsection (a) of this section, the corporation shall establish criteria for awarding such financing and shall develop and implement a plan to market the program.

(c) The board of the corporation shall review and approve each application for such financing.

(d) Funds provided for this section shall be allocated as follows: (1) Not less than five per cent for preseed financing; (2) not less than ten per cent for seed financing; (3) not less than ten per cent for start-up financing; (4) not less than fifteen per cent for early or first stage financing; and (5) not less than forty per cent and not more than sixty per cent on expansion financing, as such terms are defined in section 32-34. The corporation shall use not more than three per cent of such funds for administration and marketing of such financial aid.

(e) The corporation shall adopt procedures, pursuant to section 1-121, to implement the provisions of this section.

(P.A. 06-83, S. 4.)

History: P.A. 06-83 effective July 1, 2006.



Section 32-41x - Preseed financing account and program.

(a) There is established an account to be known as the “preseed financing account” which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. Moneys in the account shall be expended by Connecticut Innovations, Incorporated, for the purposes of providing preseed financing pursuant to the program established in subsection (b) of this section.

(b) Connecticut Innovations, Incorporated, shall establish a program to provide preseed financing for Connecticut businesses, which shall include, but not be limited to, financial assistance for the development of proof of concepts and support services. Financial assistance shall not exceed one hundred fifty thousand dollars per eligible business. An eligible business shall (1) be principally located in Connecticut, (2) have not less than seventy-five per cent of its employees working in Connecticut, and (3) demonstrate private investment dollars of not less than fifty cents for every dollar of financial assistance sought from the program established pursuant to this section. For the purposes of this subsection, “private investment dollars” shall include funds from a public institution of higher education, except those funds derived from state appropriations or student tuition and fees, that are used to assist in the commercialization of technology owned by a public university.

(c) The corporation may enter into an agreement, pursuant to chapter 55a, with a nonprofit corporation providing services and resources to entrepreneurs and businesses to operate such program.

(P.A. 10-75, S. 12; P.A. 11-218, S. 1.)

History: P.A. 10-75 effective July 1, 2010; P.A. 11-218 amended Subsec. (b) by adding definition of “private investment dollars”, effective July 13, 2011.



Section 32-41y - Connecticut Bioscience Collaboration program. Connecticut Bioscience Collaboration Fund.

(a) For purposes of this section:

(1) “Corporation” means Connecticut Innovations, Incorporated;

(2) “Board” means the board of directors of Connecticut Innovations, Incorporated;

(3) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time.

(b) There is established within Connecticut Innovations, Incorporated the Connecticut Bioscience Collaboration program. Said program shall support the establishment of a bioscience cluster anchored by a research laboratory housed at The University of Connecticut Health Center as provided in this subsection.

(1) The corporation shall work in collaboration with an organization exempt from taxation under Section 501(c)(3) of the Internal Revenue Code to develop, construct and equip a structure for use as a research laboratory and office building operation. The board may provide loans to such organization for the purpose of developing, constructing and equipping such structure. The board shall review and approve loan terms and conditions, and may require matching funds from private or nonstate entities. The board may allow payment on such loans to be deferred, and may forgive all or part of such loans, based upon the board’s assessment of such organization’s fulfillment of the loan terms and conditions.

(2) The corporation may, at the direction of the board, provide an annual operations, research and development grant to such organization for annual operating expenses and bioscience medical research, including research on stem cells, DNA (deoxyribonucleic acid), systems genomics and genome-based medicine.

(3) The corporation may, at the direction of the board, enter into venture agreements with such organization, upon such terms and conditions as would benefit the state, such organization and other private sector entities involved in the bioscience cluster.

(c) (1) There is hereby created a “Connecticut Bioscience Collaboration Fund”. Said fund shall be held and administered by Connecticut Innovations, Incorporated separate and apart from all other funds and accounts of the corporation. Amounts authorized by the State Bond Commission in accordance with section 32-41z shall be paid to the corporation for deposit into the Connecticut Bioscience Collaboration Fund.

(2) Any funds or revenues of the corporation derived from investment income or loan repayments received by the corporation in connection with the Connecticut Bioscience Collaboration program shall be held, administered and invested by the corporation or deposited with and invested by any institution as may be designated by the corporation at its sole discretion and paid as the corporation shall direct. All moneys in such accounts shall be used and applied to carry out the purposes of said program. The corporation may make payments from such accounts to the Connecticut Bioscience Collaboration Fund for use in accordance with subdivision (3) of this subsection.

(3) The moneys in the Connecticut Bioscience Collaboration Fund shall be used to carry out the purposes of the Connecticut Bioscience Collaboration program, as enumerated in subsection (b) of this section, and for the repayment of state bonds in such amounts as may be required by the State Bond Commission pursuant to section 32-41z.

(d) (1) The board shall establish an application process, with guidelines and terms for grants and loans awarded under the Connecticut Bioscience Collaboration program. The board shall review and approve each such application.

(2) Not later than April 15, 2012, and quarterly thereafter, the board shall provide a report, in accordance with the provisions of section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, appropriations, commerce and higher education. Such report shall contain available information on the status and progress of the operations and funding of the Connecticut Bioscience Collaboration program.

(3) The chief executive officer of the corporation shall prepare for each fiscal year an operating and capital budget for the Connecticut Bioscience Collaboration program. Not later than ninety days prior to the start of the fiscal year, the chief executive officer shall submit the budget to the board. The board shall submit a copy of such annual budget, in accordance with the provisions of section 11-4a, to the Governor, the Secretary of the Office of Policy and Management, and the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding, appropriations, commerce and higher education.

(Oct. Sp. Sess. P.A. 11-2, S. 1; P.A. 13-123, S. 26.)

History: Oct. Sp. Sess. P.A. 11-2 effective November 8, 2011; P.A. 13-123 amended Subsec. (d) to change “executive director” to “chief executive officer” in Subdiv. (3), effective June 18, 2013.



Section 32-41z - Bond issue for the Connecticut Bioscience Collaboration program.

(a) The State Bond Commission shall authorize the issuance of bonds of the state, in accordance with the provisions of section 3-20, in principal amounts not exceeding in the aggregate two hundred ninety million six hundred eighty-five thousand dollars for the Connecticut Bioscience Collaboration program established pursuant to section 32-41y. The amount authorized for the issuance and sale of bonds in accordance with this section shall not exceed the amount authorized in each fiscal year in the following amounts, provided, to the extent the board of directors of Connecticut Innovations, Incorporated does not provide for the use of all or a portion of such amount in a fiscal year, such amount not provided for shall be carried forward and added to the authorized amount for the next succeeding fiscal year, and provided further, the costs of issuance and capitalized interest, if any, may be added to the capped amount in each fiscal year, and each of the authorized amounts shall be effective on July first of the fiscal year indicated as follows:

Fiscal Year Ending June 30

Amount

2012

$34,162,000

2013

85,113,000

2014

59,728,000

2015

19,669,000

2016

21,425,000

2017

21,108,000

2018

15,820,000

2019

12,525,000

2020

10,565,000

2021

10,570,000

Total

$290,685,000

(b) The State Bond Commission shall approve a memorandum of understanding between the board of directors of Connecticut Innovations, Incorporated and the state, acting by and through the Secretary of the Office of Policy and Management and the Treasurer, providing for the issuance of said bonds for the purposes of the Connecticut Bioscience Collaboration program, including provisions regarding the extent to which federal, private or other moneys then available or thereafter to be made available for costs should be added to the proceeds of the bonds authorized pursuant to this section for such project or program. The memorandum of understanding shall be deemed to satisfy the provisions of section 3-20 and the exercise of any right or power granted thereby which is not inconsistent with the provisions of this section.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section. Temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20, and from time to time renewed. All bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(d) Subject to the amount of limitations of the capping provisions in subsection (a) of this section, the principal amount of the bonds authorized under this section shall be deemed to be an appropriation and allocation of such amount, and such approval of such request shall be deemed the allotment by the Governor of such capital outlays within the meaning of section 4-85.

(Oct. Sp. Sess. P.A. 11-2, S. 2.)

History: Oct. Sp. Sess. P.A. 11-2 effective November 8, 2011.



Section 32-42 - Examination. Audits.

The corporation shall be subject to examination by the State Treasurer. The accounts of the corporation shall be subject to annual audits by the State Auditors of Public Accounts.

(1972, P.A. 248, S. 11; P.A. 93-382, S. 8, 69.)

History: P.A. 93-382 deleted requirement that corporation report annually to governor, effective July 1, 1993.



Section 32-43 - State pledge.

The state of Connecticut does hereby pledge to and agree with any person with whom the corporation may enter into contracts pursuant to the provisions of this chapter that the state will not limit or alter the rights hereby vested in the corporation until such contracts and the obligations thereunder are fully met and performed on the part of the corporation, provided nothing herein contained shall preclude such limitation or alteration if adequate provision shall be made by law for the protection of such persons entering into contracts with the corporation.

(1972, P.A. 248, S. 12.)



Section 32-44 - Powers to be interpreted broadly.

The powers enumerated in this chapter shall be interpreted broadly to effectuate the purposes thereof and shall not be construed as a limitation of powers.

(1972, P.A. 248, S. 13.)



Section 32-45 - Inconsistent provisions of law.

To the extent that the provisions of this chapter are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of this chapter shall be deemed controlling.

(1972, P.A. 248, S. 14.)



Section 32-46 - Tax exemption.

(a) The corporation shall have the tax exemptions provided under section 32-23h.

(b) Sales of and the storage, use or other consumption of any tangible personal property or services acquired for incorporation into or used and consumed in connection with the development, construction, rehabilitation, renovation or repair of a project, as defined in subsection (d) of section 32-23d, which project has been approved by the board of directors of the corporation for sales and use tax relief in accordance with procedures adopted by the board shall, subject to any limitations or conditions of such approval, be exempt from sales and use taxes imposed by chapter 219. The corporation may deliver a certificate to the effect that the sale of such tangible property or services is exempt from sales and use taxes imposed by said chapter 219, which certificate may be used in the purchase of such tangible personal property or services and on which certificate each seller of such tangible personal property or services may rely. The corporation shall develop any such certificate in collaboration and consultation with the Commissioner of Revenue Services.

(1972, P.A. 248, S. 15; P.A. 96-107, S. 1, 2; June 12 Sp. Sess. P.A. 12-1, S. 170.)

History: P.A. 96-107 exempted corporation from property taxes levied by the state or any municipality and from franchise, corporate business and income taxes levied by any municipality, effective July 1, 1996; June 12 Sp. Sess. P.A. 12-1 designated existing provisions as Subsec. (a) and amended same by replacing provisions re tax exemptions for corporation with reference to tax exemptions under Sec. 32-23h, and added Subsec. (b) re exemption from sales and use taxes, effective July 1, 2012.



Section 32-47 - Personal liability of directors or persons acting on behalf of the corporation.

(a) Neither the directors of Connecticut Innovations, Incorporated nor any person acting on behalf of said corporation executing any notes, bonds, contracts, agreements or other obligations issued pursuant to this chapter shall be liable personally on such notes, bonds, contracts, agreements or obligations, or be subject to any personal liability or accountability by reason of the issuance thereof.

(b) No director shall be personally liable for damage or injury, not wanton or wilful, caused in the performance of his duties and within the scope of his employment. Any person having a complaint for such damage or injury shall present it as a claim against the state under the provisions of chapter 53.

(P.A. 78-357, S. 15, 16; P.A. 79-333; P.A. 88-266, S. 18, 46; P.A. 89-245, S. 17.)

History: P.A. 79-333 added Subsec. (b) re claims against the state and protection of directors from personal liability; P.A. 88-266 substituted “directors” for “members” in Subsec. (a); P.A. 89-245 changed Connecticut Product Development Corporation to Connecticut Innovations, Incorporated.



Section 32-47a - Business plan. Report.

Not later than January first in each year, Connecticut Innovations, Incorporated shall submit a business plan containing a summary of its projected operations for the year to the joint standing committees of the General Assembly having cognizance of matters relating to the Department of Economic and Community Development, appropriations and capital bonding. Not later than November first, annually, the corporation shall submit a report to the Commissioner of Economic and Community Development, the Auditors of Public Accounts and said joint standing committees, which shall include the following information with respect to new and outstanding financial assistance provided by the corporation during the twelve-month period ending on June thirtieth next preceding the date of the report for each financial assistance program administered by the corporation: (1) A list of the names, addresses and locations of all recipients of such assistance, (2) for each such recipient: (A) The business activities, (B) the Standard Industrial Classification Manual codes, (C) the gross revenues during the recipient’s most recent fiscal year, if the recipient is an organization that makes such information public in the normal course of business, or, if the recipient does not make such information public in the normal course of business, the gross revenue information shall be provided for a recipient separately, using a system in which no recipient is listed by name but each is given a separate identity in a manner consistent with the provisions of subsection (c) of section 32-40, (D) the number of employees at the time of application, (E) whether the recipient is a minority or woman-owned business, (F) a summary of the terms and conditions for the assistance, including the type and amount of state financial assistance, job creation or retention requirements, and anticipated wage rates, and (G) the amount of investments from private and other nonstate sources that have been leveraged by the assistance, (3) the economic benefit criteria used in determining which applications have been approved or disapproved, and (4) for each recipient of assistance on or after July 1, 1991, a comparison between the number of jobs to be created, the number of jobs to be retained and the average wage rates for each such category of jobs, as projected in the recipient’s application, versus the actual number of jobs created, the actual number of jobs retained and the average wage rates for each such category. The Governor and the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and commerce may, after a request to Connecticut Innovations, Incorporated by any of said persons, examine, in confidence, the detailed data, including the specific revenue data for each identifiable business, submitted pursuant to subparagraph (C) of subdivision (2) of this section. The chairpersons and ranking members of said committees may disclose such data to the members of said committees, who shall also keep such data confidential. The report shall also indicate the actual number of full-time jobs and the actual number of part-time jobs in each such category and the benefit levels for each such subcategory. The November first report shall include a summary of the activities of the corporation, including all activities to assist small businesses and minority business enterprises, as defined in section 4a-60g, a complete operating and financial statement and recommendations for legislation to promote the purposes of the corporation. The corporation shall furnish such additional information upon the written request of any such committee at such times as the committee may request.

(P.A. 89-245, S. 18; P.A. 93-382, S. 3, 69; P.A. 95-78, S. 4, 5; 95-250, S. 40, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; P.A. 99-30, S. 1; P.A. 00-212, S. 1; P.A. 09-172, S. 1.)

History: P.A. 93-382 required corporation to also submit business plan to general assembly committee having cognizance of matters relating to appropriations and capital bonding, report semiannually instead of quarterly and submit reports to auditors of public accounts and same committees and specified content of such reports, effective July 1, 1993; P.A. 95-78 required reports to list federal defense conversion financial assistance programs and applications for such assistance, effective July 1, 1995; P.A. 95-250 and P.A. 96-211 substituted Commissioner and Department of Economic and Community Development for Commissioner and Department of Economic Development and deleted provision re list of federal financial programs for defense conversion projects, effective July 1, 1995; P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; P.A. 99-30 changed a requirement for a biannual report regarding financial assistance provided by the corporation to an annual report; P.A. 00-212 made a technical change in Subdiv. (2)(E); P.A. 09-172 amended Subdiv. (2)(C) to add provision re confidentiality for gross revenue information of recipients that do not make such information public, and added provisions allowing Governor and specific legislators to examine revenue data in confidence and permitting disclosure of such data to legislative committee members, effective July 1, 2009.






Chapter 582 - Surety Bond Guarantee Program for Small Contractors (Repealed)

Section 32-48 to 32-55 - Surety bond guarantee program for small contractors.

Sections 32-48 to 32-55, inclusive, are repealed.

(P.A. 79-611, S. 1–8; P.A. 80-483, S. 100–102, 186; P.A. 82-44, S. 2, 3; 82-358, S. 6, 10; P.A. 83-459, S. 1–4; P.A. 86-107, S. 10, 19; P.A. 88-265, S. 35, 36.)



Section 32-55a to 32-55i - Definitions. Guarantee of surety; eligibility. Limits of guarantee. Subordination of working capital loans. Commissioner authorized to enter into agreements with insured parties and financial institutions re guarantee fund. Fees. Small Contractors’ Surety Bond Guarantee Fund. Bond authorization. Regulations.

Sections 32-55a to 32-55i, inclusive, are repealed, effective July 1, 1993.

(P.A. 92-236, S. 32–39, 45, 48; P.A. 93-382, S. 67, 69; 93-435, S. 11, 95.)






Chapter 583 - Defense Contracts

Section 32-56 - (Formerly Sec. 32-9a). Defense conversion. Determination by commissioner of severe impact of defense contract cutback or major aerospace or defense plant closure on a municipality.

(a) In view of the contemplated reduction in defense expenditures by the federal government and the fact that Connecticut ranks first in the nation on a per capita basis in defense contracts awarded, the department shall engage special agent technologists who shall take steps to assist medium-sized and small manufacturers to find solutions for the problems related to defense conversion and in executing adaptation to new technologies. Such assistance shall be made available to medium-sized and small companies which lack sufficient resources to keep abreast of new technologies in fields allied to their own or in entering new markets not oriented to defense production.

(b) It is found and declared that Connecticut ranks very high among the states on a per capita basis in the amounts of prime defense contracts awarded; that the economies of many areas in the state and the employment opportunities offered by many businesses in the state are heavily defense-dependent and would suffer severe adverse impacts in the event of prime defense contract cutbacks or major aerospace or defense plant closures; that, in the event that defense-dependent areas or businesses in the state were severely impacted by a prime defense contract cutback or major aerospace or defense plant closure, there would be a serious need for non-defense-related industrial and commercial development and activity in such areas or by such businesses to provide and maintain employment and tax revenues; that private and public capital investment in the construction, renovation, and expansion of nondefense manufacturing and other industrial facilities will best contribute to maintaining employment and the existing tax base and to the development of a wider-based and more balanced economy in the state; and that the tax and other financial incentives provided by this section to encourage such public and private investment in businesses and municipalities severely impacted by prime defense contract cutbacks or major aerospace or defense plant closure, are important and necessary applications of the resources of the state in the exercise of its responsibility to preserve the health, safety and general welfare in the state of its people; and therefore the necessity, in the public interest and for the public benefit and good, of the provisions of this section is hereby declared as a matter of legislative determination.

(c) The Commissioner of Economic and Community Development may determine that the economy of a municipality has been severely impacted by a prime defense contract cutback or the closure of a major aerospace or defense plant with not less than eight hundred employees. The commissioner shall make such a determination only after a public hearing, at which hearing information shall be submitted to support the findings required by this section.

(d) (1) In determining that a municipality has been severely impacted by a prime defense contract cutback or the closure of a major aerospace or defense plant with not less than eight hundred employees, the commissioner shall find that (A) one or more businesses in the municipality has experienced a cancellation of one or more prime defense contracts or a significant reduction in prime defense contract or related subcontract awards or orders, or the closure of a major aerospace or defense plant with not less than eight hundred employees; (B) such prime defense contract cutback or major aerospace or defense plant closure has caused or will cause a loss of employment opportunities in the municipality; (C) such prime defense contract cutback or major aerospace or defense plant closure has caused or will cause a severe adverse impact in the municipality. In making such findings, the commissioner may consider the extent to which the businesses in the municipality are, or were at the period in time before the prime defense contract cutback or major aerospace or defense plant closure occurred, dependent on prime defense contracts or on subcontracts related to such prime defense contracts or on the major aerospace or defense plant; the extent to which one or more prime defense contractors in the municipality has or plans to reduce its work force or the amount of defense subcontract awards or orders which would be performed by businesses in the municipality; the extent to which the unemployed in the municipality are or were defense workers with specialized skills not easily transferable to other industries; the existence of abandoned or underutilized defense-related manufacturing facilities in the municipality; and any other factors which the commissioner deems relevant to such finding.

(2) The commissioner’s determination that a municipality is severely impacted by a prime defense contract cutback or major aerospace or defense plant closure shall be effective for two years from the date of the decision of the commissioner. The commissioner may renew such determination for two additional two-year periods following a public hearing and upon making the findings required by this subsection. Notwithstanding the provisions of this subdivision, if (A) a military installation of the United States Department of Defense at which military vehicle engines were produced is located in any such municipality, (B) the military installation is closed pursuant to 10 USC 2687, and (C) the Department of Defense plans to convey the site of said installation to said municipality, the determination by the commissioner that the municipality is severely impacted by a prime defense contract cutback or major aerospace or defense plant closure shall remain effective until such conveyance and any environmental remediation of the site are completed or until such time as the plant has been reoccupied by another business, and such determination may be renewed for a period not exceeding two years.

(e) Any business facility located in a municipality declared by the commissioner to be severely impacted by a prime defense contract cutback or major aerospace or defense plant closure pursuant to subsection (c) of this section, which facility would be a manufacturing facility, as defined in subsection (d) of section 32-9p, but for the fact that the facility is not in a distressed municipality, as defined in subsection (b) of section 32-9p, will be deemed a manufacturing facility for the purposes of sections 32-9p to 32-9s, inclusive, section 12-217e, and subdivisions (59) and (60) of section 12-81, if the purpose of the construction, expansion, renovation or acquisition of such facility is not dependent on prime defense contracts or related subcontracts. The provisions of this section shall apply to a business facility located in a building that was vacant (1) on July 1, 1998, and was formerly used for defense manufacturing, or (2) on or after June 21, 2011, and was formerly a major aerospace or defense plant with not less than eight hundred employees.

(f) Any municipality declared by the commissioner to be severely impacted by a prime defense contract cutback or major aerospace or defense plant closure will be deemed a distressed municipality under sections 8-190 and 8-195 for the purpose of assisting non-defense-dependent projects.

(February, 1965, P.A. 348, S. 1; P.A. 73-599, S. 24; P.A. 79-230; P.A. 80-267, S. 4; P.A. 98-146, S. 4, 5; May 9 Sp. Sess. P.A. 02-4, S. 18; P.A. 04-186, S. 24; P.A. 10-162, S. 1; P.A. 11-61, S. 53; 11-104, S. 5.)

History: P.A. 73-599 replaced Connecticut development commission with department of commerce, here referred to as “the department” (P.A. 77-614 replaced department of commerce with department of economic development); P.A. 79-230 added Subsec. (b) re feasibility study; P.A. 80-267 replaced Subsec. (b) provisions with legislative finding and added Subsecs. (c) to (f); Sec. 32-9a transferred to Sec. 32-56 in 1981; P.A. 98-146 amended Subsec. (e) by applying provisions to a business facility located in a building vacant on July 1, 1998, effective July 1, 1998, and applicable to assessment years commencing on and after October 1, 1998; May 9 Sp. Sess. P.A. 02-4 amended Subsec. (d) to provide that the commissioner may renew determinations under said subsection for two additional two-year periods, effective August 15, 2002; P.A. 04-186 amended Subsec. (d) by designating existing provisions as Subdivs. (1) and (2), changing former Subdiv. numbers to Subpara. letters, and amending Subdiv. (2) to provide for different effective period for, and renewal of, commissioner’s determination that a municipality meeting criteria re military installation is severely impacted by prime defense contract cutback, effective June 1, 2004; P.A. 10-162 added provisions re major aerospace or defense plant closure as a severe adverse impact on economy of a municipality throughout, effective June 9, 2010; P.A. 11-61 amended Subsec. (e) by designating existing provision re building formerly used for defense manufacturing as Subdiv. (1) and adding Subdiv. (2) re former major aerospace or defense plant with not less than 800 employees, effective June 21, 2011; P.A. 11-104 made technical changes in Subsecs. (a), (b), (c) and (d)(1), effective July 8, 2011.



Section 32-57 - Determination by commissioner of severe impact of defense contract cutbacks on a business.

The Commissioner of Economic and Community Development may determine that the employment opportunities offered by a business in the state have been severely impacted by a prime defense contract cutback. The commissioner shall make such a determination only after a public hearing, at which hearing information shall be submitted to support findings required by this section. In making such determination the commissioner may require the submission by such business of all books, records, documents, drawings, specifications, certifications and other evidentiary items which it deems appropriate. In determining that employment opportunities offered by a business in this state have been severely impacted by a prime defense contract cutback the commissioner shall find that:

(1) The business derives, or derived at the period of time before a prime defense contract cutback occurred, over fifty per cent of its gross income, generated by operations within the state, from prime defense contracts or from subcontracts entered into in connection with prime defense contracts, and a significant portion of its facilities and equipment are designed for defense production and cannot be converted to nondefense production without substantial investment;

(2) The business has suffered a cancellation of one or more prime defense contracts or related subcontracts, or a significant reduction in prime defense contract or related subcontract awards or orders;

(3) The business has reduced its workforce substantially, or will reduce its workforce substantially, as a result of such cancellation of prime defense contracts or related subcontracts or of the reduction of prime defense contract or related subcontract awards or orders.

(P.A. 80-267, S. 8; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-58 - Department to advise local governments. Commissioner to report annually on defense dependency.

The Department of Economic and Community Development shall advise and cooperate with any municipal or regional agency, commission or authority responsible for economic planning in order to formulate and implement plans to reduce the dependency of a municipal or regional economy on prime defense contracts and to alleviate the effects of a possible prime defense contract cutback. The Commissioner of Economic and Community Development shall submit on or before September first of each year to the Governor and the General Assembly a report which evaluates the extent to which the economy of the state is dependent on prime defense contracts, designates the municipalities or regions whose economies are particularly dependent on prime defense contracts, describes the adequacy of the steps being taken to meet potential problems resulting from such dependency and shall include recommendations as to the need for further legislative and administrative action to reduce such dependency and to aid areas which have been or may be impacted by prime defense contract cutbacks.

(P.A. 80-267, S. 10; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-58a - Reimbursement to state residents for travel to meeting of federal base relocation closure commission.

The Secretary of the Office of Policy and Management may, within available appropriations, reimburse state residents who are official state advocates before any federal base relocation closure commission for the reasonable expenses incurred for travel while attending meetings of said commission.

(June 30 Sp. Sess. P.A. 03-6, S. 172.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003.



Section 32-58b - Office of Military Affairs established. Duties of executive director.

(a) There is established an Office of Military Affairs within the Department of Economic and Community Development for administrative purposes only. The Office of Military Affairs shall promote and coordinate state-wide activities that enhance the quality of life of all branches of military personnel and their families and to expand the military and homeland security presence in this state.

(b) The Governor, in consultation with the Commissioner of Economic and Community Development, shall appoint an executive director to manage the daily activities and duties of the Office of Military Affairs. The executive director shall have the necessary qualifications to perform the duties of said office, including, but not limited to, having prior military experience, and having attained the rank of an officer within a branch of the armed forces. The Governor shall give preference to any person with the necessary training and experience who has served in the Navy or who has knowledge or prior experience with the federal Base Realignment and Closure or “BRAC” process. Within available appropriations, the executive director shall: (1) Appoint, employ and remove such assistants, employees and personnel as deemed necessary for the efficient and effective administration of the activities of the office; (2) coordinate state and local efforts to prevent the closure or downsizing of Connecticut military facilities, particularly United States Naval Submarine Base-New London, located in Groton; (3) maximize the state’s input into the federal Base Realignment and Closure or “BRAC” process, including, but not limited to, (A) acting as liaison to the state’s congressional delegation on defense, military and BRAC issues, and (B) acting as liaison to consultant lobbyists hired by the state to assist in monitoring activities related to BRAC; (4) encourage the relocation of military missions to the state; (5) coordinate state and local efforts to enhance the quality of life of all branches of military personnel and their families living or working in Connecticut; (6) review and make recommendations for state policies that affect Connecticut’s military facilities and defense and homeland security industries; (7) coordinate state, regional and local efforts to encourage the growth of Connecticut’s defense and homeland security industry; (8) support the development of a Defense and Homeland Security Industry Cluster; (9) establish and coordinate a Connecticut Military and Defense Advisory Council to provide technical advice and assistance; (10) oversee the implementation of recommendations of the Governor’s Commission for the Economic Diversification of Southeastern Connecticut; and (11) prepare and submit a report of activities, findings and recommendations annually to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to commerce and public safety, in accordance with the provisions of section 11-4a.

(P.A. 07-205, S. 1; June Sp. Sess. P.A. 07-4, S. 22.)

History: June Sp. Sess. P.A. 07-4 amended Subsec. (b) by requiring Governor to give preference to any person who has served in the military “or” has knowledge or prior experience with the BRAC process, rather than requiring military service “and” knowledge or prior experience with such process.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 32-59 - Defense readjustment task force.

There is established within the Department of Economic and Community Development a defense readjustment task force which shall consist of the Commissioner of Economic and Community Development and the Labor Commissioner and the Secretary of the Office of Policy and Management, or their designees. The Commissioner of Economic and Community Development shall serve as chairman. The defense readjustment task force shall advise and assist the Governor and the Department of Economic and Community Development with respect to economic planning for any municipality or region which is or may be severely impacted by prime defense contract cutbacks. The defense readjustment task force shall design procedures for expedient and effective aid to businesses and their employees that are severely impacted by prime defense contract cutbacks. Such procedures shall include, but not be limited to: (1) Expediting unemployment claims; (2) finding alternative employment for affected employees; (3) recommending priority in such state assistance as job training programs; and (4) technical assistance. The procedures developed by the defense readjustment task force may be implemented at the direction of the Governor.

(P.A. 80-267, S. 11; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development (Revisor’s note: The phrase “Commissioners of Economic and Community Development and Labor” was changed editorially by the Revisors to “Commissioner of Economic and Community Development and the Labor Commissioner” for consistency with customary statutory usage).






Chapter 583a - Task Force on Manufacturing in Connecticut (Repealed)

Section 32-59a - Task force on manufacturing in Connecticut.

Section 32-59a is repealed.

(P.A. 87-536, S. 1, 7; P.A. 95-38, S. 8.)






Chapter 584 - Industrial Revenue Bond Mortgage Insurance Fund

Section 32-60 - Legislative finding.

It is hereby found and declared that a continuing need exists to maintain and develop the state’s economy; that there are significant barriers inhibiting access by the authority and eligible financial institutions to the public capital markets and inhibiting expansion of the secondary loan market to assist in financing economic development and other projects in the state; that the establishment of the Revenue Bond Mortgage Insurance Fund, financial assistance by the state in support of the insurance fund and the exercise by the authority of the powers granted in this chapter, will promote economic development by increasing access to the public capital markets for the authority; and that therefore the necessity in the public interest and for the public benefit and good for the provisions of this chapter and chapter 579, is hereby declared as a matter of legislative determination.

(P.A. 81-388, S. 1, 12; P.A. 88-265, S. 14, 36.)

History: P.A. 88-265 substituted economy for industrial plant, added language re barriers inhibiting access to public capital markets and expansion of the secondary loan market, changed industrial project to economic development and other projects, added provisions re increasing access to public capital markets and made other technical changes.



Section 32-61 - Definitions.

As used in this chapter, “corporation” means Connecticut Innovations, Incorporated created under subsection (a) of section 32-35; “chief executive officer” means the chief executive officer of Connecticut Innovations, Incorporated appointed pursuant to section 32-38; “project” means a project as defined in subsection (d) of section 32-23d; “insurance fund” means the Revenue Bond Mortgage Insurance Fund created under section 32-62; “eligible financial institution” means an eligible financial institution as defined in section 32-65; “state” means the state of Connecticut; and “loan” means loans, notes, bonds or other forms of indebtedness related to the financing or refinancing of a project by the corporation or an eligible financial institution, or any participation or other interest therein, however evidenced, or any pool or portion of the foregoing.

(P.A. 81-388, S. 2, 12; P.A. 88-265, S. 15, 36; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 27.)

History: P.A. 88-265 defined “project”, “insurance fund”, “eligible financial institution”, “state”, and “loan”; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012; P.A. 13-123 replaced reference to Sec. 32-11a(a) with reference to Sec. 32-35(a), replaced definition of “executive director” with definition of “chief executive officer” and replaced reference to Sec. 32-11a(d) with reference to Sec. 32-38, effective June 18, 2013.



Section 32-62 - Revenue Bond Mortgage Insurance Fund.

There is created a Revenue Bond Mortgage Insurance Fund. The insurance fund shall be held by the corporation, a trustee or other fiduciary or custodian designated by the corporation. There shall be deposited in the insurance fund such revenues and assets as the corporation shall determine to be deposited therein in accordance with this chapter and chapter 579 and any applicable contract or agreement entered into by the corporation under section 32-65. Amounts in the insurance fund shall be used in accordance with this chapter to satisfy any valid insurance claim payable therefrom and may be used for any other purpose determined by the corporation in accordance with insurance contracts or contracts with eligible financial institutions entered into pursuant to this chapter and said subsections, including without limitation protecting the interest of the corporation or eligible financial institutions in projects during periods of loan delinquency or upon loan default. If the corporation determines from time to time that the addition of money to the fund is required to meet the obligations of the fund or to bid for and purchase mortgaged property at foreclosure sale or would otherwise serve to protect the interests of the state or the insurance fund, the corporation with the approval of the Secretary of the Office of Policy and Management may borrow temporarily from the General Fund for such purpose within the limitations of the bond authorization contained in section 32-68. Any amounts temporarily loaned to the insurance fund by the state pursuant to this section shall reduce the obligation of the state to provide moneys to the insurance fund pursuant to section 32-67 to the extent of the amounts so loaned, but such obligation shall be reinstated to the extent of any principal repayment made to the state. Such amounts may also be withdrawn by the corporation at any time for the payment or reimbursement of its reasonable costs of administering the insurance program established hereby. Any amounts in the insurance fund not currently needed to meet the obligations of the fund and the expenses of the corporation may be invested in obligations designated by the corporation, and all income from such investments shall become part of the insurance fund.

(P.A. 81-388, S. 3, 12; P.A. 88-265, S. 16, 36; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 88-265 changed industrial revenue bond mortgage insurance fund to revenue bond mortgage insurance fund, added provisions re temporary state loans to the insurance fund and made other technical changes; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-63 - Insurance of payments. Applications.

The corporation may insure and make advance commitments to insure all or any portion of the payment required by a loan or any portion of a loan upon such terms and conditions as the corporation may prescribe in accordance with this chapter. In administering the insurance program authorized by this chapter, the corporation may establish application fees and prescribe application, notification, contract and insurance forms, rules and regulations it deems necessary or appropriate. The chief executive officer shall, on the basis of the application and any other appropriate information, prepare a report to the corporation concerning the credit-worthiness of the proposed borrower, the manner in which the project will advance the purposes of state commerce and the soundness of the proposed loan.

(P.A. 81-388, S. 4, 12; P.A. 88-265, S. 17, 36; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 28.)

History: P.A. 88-265 authorized commitments to insure all or part of loan payments, deleted provisions re lenders’ committee and made other technical changes; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012; P.A. 13-123 changed “executive director” to “chief executive officer”, effective June 18, 2013.



Section 32-64 - Eligibility.

Any loan insured by the corporation under this chapter shall (1) be made for a project; (2) be made to a borrower approved by the corporation as responsible and creditworthy; (3) in the case of real property, be secured by a mortgage on the property, be made in a principal amount not exceeding ninety per cent of the cost of the property, and have a maturity date not later than twenty-five years from the date of the mortgage; (4) in the case of machinery and equipment, be secured by a security interest in the machinery and equipment, be made in a principal amount not exceeding eighty per cent of the cost of the machinery and equipment, and have a maturity not later than ten years from the date of the loan; (5) contain amortization provisions satisfactory to the corporation; and (6) be in such principal amount and form, and contain such terms, conditions and provisions with respect to the payment of fees, expenses and other costs, property insurance, repairs, alterations, payment of taxes and assessments, delinquency charges, default remedies, additional security and other matters as the corporation may determine. Any contract of insurance executed by the corporation under this chapter shall be conclusive evidence of eligibility for such insurance, and the validity of any contract of insurance so executed or of an advance commitment to insure shall be incontestable in the hands of an approved borrower and an insured party from the date of execution and delivery of the contract or commitment, except for fraud or misrepresentation on the part of the borrower and, as to commitments to insure, noncompliance with the commitment or corporation rules or regulations in force at the time of issuance of the commitment.

(P.A. 81-388, S. 5, 12; P.A. 88-265, S. 18, 36; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 88-265 deleted provisions re initial financing from special obligation rate or bond proceeds, deleted provisions re lenders’ committee and made other technical changes; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-65 - Eligible financial institutions.

The corporation is authorized from time to time to enter into guarantee agreements, letters of credit, insurance contracts, participations, collateral sharing agreements, servicing agreements, and any other agreements or contracts with insured parties and with eligible financial institutions with respect to the insurance fund and any loan insured thereunder. An eligible financial institution is one which is a trust company, bank, savings bank, building and loan association, savings and loan association, insurance company, investment company, trustee, executor, pension fund, retirement fund, or other fiduciary or financial institution, the state or, to the extent otherwise permitted by law, any municipality or any political subdivision, instrumentality, agency or body politic and corporate thereof which is approved by the corporation as eligible for participation taking into consideration the workability and market viability of the program of insuring loans for or related to projects authorized by this chapter. Any such agreement or contract may contain terms and provisions necessary or desirable in connection with the program subject to the requirements established by this chapter, including without limitation terms and provisions relating to loan documentation, review and approval procedures, origination and servicing rights and responsibilities, default conditions, procedures and obligations and obligations with respect to insurance contracts made under this chapter. The agreements or contracts may be executed on an individual, group or master contract basis with eligible financial institutions.

(P.A. 81-388, S. 6, 12; P.A. 88-265, S. 19, 36; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 88-265 authorized the Connecticut development authority to enter into guarantee agreements, participations, collateral sharing agreements and servicing agreements with insured parties and eligible financial institutions, added investment companies, trustees, executors, pension funds, retirement fund, other fiduciary or financial institutions, the state, municipalities, political subdivisions, instrumentalities, and agencies to the provisions re eligible financial institutions and made other technical changes; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-66 - Lenders’ committee.

Section 32-66 is repealed.

(P.A. 81-388, S. 7, 12; P.A. 88-265, S. 35, 36.)



Section 32-67 - Claims. Premiums.

Any contract of insurance made by the corporation under the authorization of this chapter shall provide that claims payable under such contract shall first be paid from any amounts readily available in the insurance fund before any amounts available from the bond authorization contained in section 32-68 are utilized for claim payment. The faith and credit of the state is hereby pledged, pursuant to said bond authorization and in accordance with section 3-20, to provide to the insurance fund up to a maximum of ten million dollars as and when necessary to make timely payments of all amounts required to be paid under the terms of any insurance contract executed by the corporation pursuant to this chapter. The aggregate outstanding principal balance of all loans insured, to the extent insured, under this chapter shall not exceed ten times the amount of bonds authorized in section 32-68. The obligation of the corporation to make payments under any such insurance contract shall be limited solely to such sources and shall not constitute a debt or liability of the corporation or the state. Any insurance contract and any rule or regulation of the corporation implementing the insurance program may contain such other terms, provisions or conditions as the corporation deems necessary or appropriate, including, without limitation, those relating to the payment of insurance premiums, the giving of notice, claim procedures, the sources of payment for claims, the priority of competing claims for payment, the release or termination of loan security and borrower liability, the timing of payment, the maintenance and disposition of industrial projects and the use of amounts received during periods of loan delinquency or upon default, and any other provision concerning the rights of insured parties or conditions to the payment of insurance claims. Any premiums for the insurance of loan payments under the provisions of this chapter may be determined on such basis, be payable by such person, in such amounts and at such times as the corporation shall determine, and the amount of the premium need not be uniform among the various insurance contracts.

(P.A. 81-388, S. 8, 12; P.A. 88-265, S. 20, 36; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 88-265 deleted provisions re payment of claims from amounts available under the terms of any applicable contract or agreement, added provisions pledging the full faith and credit of the state to provide the insurance fund up to $10,000,000 and made other technical changes; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-68 - Bond issue.

Section 32-68 is repealed.

(P.A. 81-388, S. 9, 12; P.A. 88-265, S. 21, 36; P.A. 89-331, S. 29, 30.)



Section 32-68a - Pledge to insurance contract holders. Powers of Connecticut Innovations, Incorporated.

The state hereby pledges to and agrees with the holders of any insurance contracts issued under this chapter and with persons who may enter into other contracts or agreements with the corporation or its successor agency pursuant to the provisions of this chapter that the state will not limit or alter the rights granted to the corporation until such insurance contracts and other contracts or agreements are fully performed by the corporation, provided nothing contained in this section shall preclude any such limitation or alteration if and when adequate provision is made by the law for the protection of such insurance contracts or persons entering into other contracts or agreements with the corporation. The corporation may include the provisions of this section in any such insurance contracts and other contracts or agreements. In carrying out the program authorized by this chapter, the corporation shall have and may exercise all the powers granted to the corporation under chapter 579 provided no provision of chapter 579 shall be construed to limit any power specifically granted to the corporation under this chapter and no provision of this chapter shall be construed to limit the power specifically granted to the corporation under chapter 579.

(P.A. 88-265, S. 22, 36; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.






Chapter 585 - Enterprise Zones, Entertainment Districts, Enterprise Corridor Zones and Airport Development Zones

Section 32-70 - Enterprise zones. Designation. Expansion.

(a) Any municipality that was a distressed municipality under the provisions of subsection (b) of section 32-9p on February 1, 1986, may, with the approval of the Commissioner of Economic and Community Development, designate an area of such municipality as an enterprise zone. Any such area shall consist of one or two contiguous United States census tracts, contiguous portions of such census tracts or a portion of an individual census tract, as determined in accordance with the most recent United States census and, if such area is covered by zoning, a portion of it shall be zoned to allow commercial or industrial activity. The census tracts within which such designated area is located shall also meet at least one of the following criteria: (1) Twenty-five per cent or more of the persons within the individual census tracts shall have income below the poverty level, as determined by the most recent United States census, as officially updated by the appropriate state agency or institution; (2) twenty-five per cent or more of the families within the individual census tracts shall receive public assistance or welfare income, as determined by the most recent United States census, as officially updated by the appropriate state agency or institution; or (3) the unemployment rate of the individual census tracts shall be at least two hundred per cent of the state’s average, as determined by the most recent United States census, as officially updated by the appropriate state agency or institution. In calculating any such percentage for one or two contiguous census tracts, contiguous portions of census tracts or a portion of an individual census tract, the commissioner shall round up to the nearest whole percentage number. If a census tract qualifies under the eligibility criteria for designation as an enterprise zone and if the commissioner determines that a census tract which is contiguous to such tract has significant job creation potential, the commissioner may include such contiguous census tract, or a portion thereof, in the enterprise zone in lieu of a second qualified census tract if such contiguous census tract meets at least one of the following reduced criteria: (A) Fifteen per cent or more of the persons within the census tract shall have income below the poverty level, as determined by the most recent United States census, as officially updated by the appropriate state agency or institution; (B) fifteen per cent or more of the families within the census tract shall receive public assistance or welfare income, as determined by the most recent United States census, as officially updated by the appropriate state agency or institution; or (C) the unemployment rate of the census tract shall be at least one hundred fifty per cent of the state’s average, as determined by the most recent United States census, as officially updated by the appropriate state agency or institution. If a census tract boundary line is the center line of a street, the commissioner may include within the enterprise zone that portion of the property fronting on such street which is outside of but adjacent to the census tract. The depth of such property so included in the enterprise zone shall be determined by the commissioner at the time of the designation of the zone. If a census tract boundary line is located along a railroad right-of-way, railroad property or natural stream of water, the commissioner may include within the enterprise zone any private properties under common ownership which are traversed by the railroad right-of-way, railroad property or natural stream of water. Any private properties so affected shall be included in the enterprise zone at the time of the designation of the zone except, in the case of an enterprise zone designated prior to October 1, 1983, the commissioner may include within the zone any such property if the municipality in which the zone is located requests the commissioner to include such property not later than sixty days after October 1, 1983. If more than twenty-five per cent of the project area of a development project under chapter 132 is located in an area eligible for designation as an enterprise zone and the project plan for such development project is approved by the Commissioner of Economic and Community Development in accordance with section 8-191, the commissioner may include the entire project area of such development project area in an enterprise zone. If more than twenty-five per cent of the project area of a municipal development project under chapter 588l is located in an area eligible for designation as an enterprise zone and the development plan for such project is approved by the Commissioner of Economic and Community Development in accordance with section 32-224, the commissioner may include the entire project area of such project in an enterprise zone. If more than fifty per cent of an approved redevelopment area under chapter 130 is located in an area eligible for designation as an enterprise zone, the commissioner may include the entire redevelopment area in an enterprise zone. The commissioner may also include in the area designated as an enterprise zone (i) any facility, as defined in section 32-9p, which is located outside of but contiguous to a census tract included in the zone, (ii) any private properties which are (I) under common ownership, (II) located outside of a census tract included in the zone and (III) contiguous to a railroad right-of-way which is the boundary of such a census tract, or (iii) any private properties which are located outside of a census tract included in the zone, but between the zone and a railroad right-of-way, where other segments of such railroad right-of-way serve as boundaries for the zone. The commissioner may, at any time after the designation of an area as an enterprise zone, include in such zone any area contiguous to such zone which, at the time of the designation of such zone, was eligible to be included in such zone but was not so included. The commissioner may, at any time after the designation of an area as an enterprise zone, include in such zone any property which is located within one hundred fifty feet of a stream, the center line of which is the boundary of a census tract included in such zone, and which property contains an existing building or facility, having an area equal to or greater than one hundred thousand square feet, that is or was formerly used for manufacturing purposes but is underutilized or vacant at the time the property is included in such zone. If the commissioner determines that the necessary data is not available from the most recent United States census, the commissioner may use such data as the commissioner deems appropriate. The commissioner shall include in the designation of the enterprise zone in the city of Meriden the entire parcel of land bordered by Cook Avenue, Hanover Street, Perkins Street Square, and South Colony Street.

(b) Notwithstanding any provision of this section to the contrary, (1) any municipality which has an enterprise zone may with the approval of the commissioner, expand such enterprise zone by designating for inclusion in such zone one or more additional census tracts or contiguous portions of such census tract or tracts, provided such census tract or tracts are located in the municipality, are contiguous to the enterprise zone and meet the reduced criteria for contiguous census tracts in subsection (a) of this section, (2) any municipality which is contiguous to an enterprise zone which is located in another municipality may, with the approval of the commissioner, designate as an enterprise zone one or more census tracts or contiguous portions of such census tract or tracts, which are located in the municipality making such designation, provided such census tract or tracts meet the reduced criteria for contiguous census tracts in subsection (a) of this section and are contiguous to the enterprise zone located in the other municipality. When approving such an expanded or new zone under this subsection, the commissioner shall consider the development rationale, proposed local effort and job creation potential of such expanded or new zone as demonstrated by the municipality and (3) any municipality which is contiguous to an enterprise zone which is located in another municipality may, with the approval of the commissioner and the legislative body of the municipality containing the enterprise zone, designate as an enterprise zone one or more census tracts or portions of such census tract or tracts that are contiguous to the enterprise zone in the other municipality, provided no municipality which designates an enterprise zone in this manner shall be considered to be a targeted investment community, as defined in section 32-222, or an enterprise zone community.

(c) (1) On or before September 30, 1993, the Commissioner of Economic and Community Development shall approve the designation of ten areas as enterprise zones, not more than four of which shall be in municipalities with a population greater than eighty thousand and not more than six of which shall be in municipalities with a population of less than eighty thousand. (2) (A) On or after October 1, 1993, the commissioner shall approve the designation of two areas as enterprise zones. Each such area shall be in a municipality with a population of less than eighty thousand, in which there are one or more base or plant closures. Such municipalities shall be in different counties. If the commissioner approves the designation of an area of a municipality as an enterprise zone because of a plant closure in the municipality and there is a closure of another plant in any other municipality in the state by the same business, the commissioner shall also designate an area in such other municipality as an enterprise zone. If any such designated area includes a portion of a census tract in which any such base or plant is located, the census tracts in such area shall not be required to meet the eligibility criteria set forth under subsection (a) of this section for enterprise zone designation. If any such area is located elsewhere in the municipality, the census tracts in such area shall meet such eligibility criteria. As used in this subparagraph, (i) “base” means any United States or state of Connecticut military base or facility located in whole or in part within the state; (ii) “plant” means any manufacturing or economic base business, as defined in subsection (l) of section 32-222*; and (iii) “closure” means any reduction or transfer in military personnel or civilian employment at one or more bases or plants in a municipality, which occurred between July 1, 1989, and July 1, 1993, or is scheduled to occur between July 1, 1993, and July 1, 1996, and exceeds two thousand persons. Such employment figures shall be certified by the Labor Department. (B) On or after October 1, 1993, the commissioner shall approve the designation of three other areas as enterprise zones, one of which shall be in a municipality with a population greater than eighty thousand and two of which shall be in municipalities with a population of less than eighty thousand. The census tracts in such areas shall meet the eligibility criteria set forth under subsection (a) of this section for enterprise zone designation. The commissioner shall approve the designation of enterprise zones under this subparagraph for those municipalities which he determines to have experienced the largest increases in poverty from October 1, 1989, to October 1, 1993, inclusive, based on a weighted average of the unemployment rate, caseload under the temporary family assistance program and per capita income of less than ninety per cent of the state average between 1985 and 1989. In making his determination, the commissioner may also consider the vacancy rates for commercial and industrial facilities in a municipality and a municipality’s program for the implementation of an effective enterprise zone program. To the extent appropriate, the commissioner shall use the Regional Economic Models, Inc. (REMI) system in making the calculations for such determination. (C) Notwithstanding the provisions of subsection (a) of this section, municipalities that were not distressed municipalities under the provisions of subsection (b) of section 32-9p on February 1, 1986, shall be eligible to designate areas as enterprise zones under subparagraph (A) or (B) of this subdivision. (3) The commissioner shall not approve the designation of more than one enterprise zone in any municipality. The commissioner shall adopt regulations in accordance with chapter 54 concerning such additional qualifications for an area to become an enterprise zone as he deems necessary. The commissioner may remove the designation of any area he has approved as an enterprise zone if such area no longer meets the criteria for designation as such an area set forth in this section or in regulations adopted pursuant to this section, provided no such designation shall be removed less than ten years from the original date of approval of such zone. The commissioner may designate any additional area as an enterprise zone if that area is designated as an enterprise zone, empowerment zone or enterprise community pursuant to any federal legislation.

(d) Each municipality seeking the approval of the Commissioner of Economic and Community Development for the designation of an area of the municipality as an enterprise zone shall file with the commissioner a preliminary application. Not later than sixty days after receipt of such a preliminary application, the commissioner shall indicate to the municipality, in writing, any recommendations for improving the municipality’s application. Not later than sixty days after receipt of the commissioner’s written response, the municipality shall file a final application with the commissioner.

(e) The Department of Economic and Community Development shall compile information on activities and programs which are conducted in enterprise zones approved by the commissioner before and after July 1, 1986, and shall serve as a resource center for the dissemination of such information upon request.

(P.A. 81-445, S. 1, 11; P.A. 82-435, S. 1, 8; P.A. 83-381, S. 1; P.A. 84-144, S. 1, 2; P.A. 86-258, S. 1, 8; P.A. 88-323, S. 1, 2; P.A. 91-354, S. 2; P.A. 93-331, S. 1; P.A. 94-175, S. 30, 32; 94-241, S. 2, 4; 94-247, S. 7, 8; May Sp. Sess. P.A. 94-4, S. 80, 85; P.A. 95-64, S. 1–3; 95-160, S. 64, 69; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-239, S. 2, 17; June 18 Sp. Sess. P.A. 97-2, S. 98, 165; P.A. 98-146, S. 3, 5; 98-203, S. 7, 13; June Sp. Sess. P.A. 01-9, S. 114, 131.)

*Note: Former Subsec. (l) of Sec. 32-222 was deleted by section 2 of public act 08-34.

History: P.A. 81-445 effective July 1, 1982; P.A. 82-435 amended Subsec. (a) to clarify certain criteria for designation and to provide for the extension of the zone beyond the qualifying census tracts in certain specific areas and amended Subsec. (b) to provide for the designation of any zone designated as a federal zone as a state zone; P.A. 83-381 changed zoning requirement from “commercial and industrial” to “commercial or industrial” and inserted provisions concerning boundaries located on railroad property and streams; P.A. 84-144 amended Subsec. (a) to provide that the commissioner may, at any time after the designation of a zone, include contiguous eligible areas not originally included; P.A. 86-258 amended Subsec. (a) to limit enterprise zone designation to any municipality that was a distressed municipality on February 1, 1986, and to authorize commissioner to include in an enterprise zone a facility located outside of but contiguous to a census tract included in zone, added new Subsec. (b) re expansion of enterprise zones and designation of enterprise zones contiguous to existing zones located in other municipalities, relettered prior Subsec. (b) as Subsec. (c), amended Subsec. (c) to increase number of areas which commissioner required to approve designation of as enterprise zones from six to ten, to increase maximum number of zones which shall be in municipalities with population greater than 80,000 from three to four, to increase maximum number of zones which shall be in municipalities with population less than 80,000 from three to six, and to prohibit commissioner from approving designation of more than one enterprise zone in any municipality, and added Subsec. (d) re preliminary application and Subsec. (e) re compilation and dissemination of information on enterprise zones; P.A. 88-323 inserted provisions in Subsec. (a) re enterprise zone designation of areas located within 150 feet of a stream, the center line of which is the boundary of a census tract included in an enterprise zone; P.A. 91-354 amended Subsec. (b) by removing the limitation on expansion of enterprise zones established in Subdiv. (1) and by providing in Subdiv. (2) that enterprise zones are no longer restricted to two or more census tracts; P.A. 93-331 added provision in Subsec. (a) requiring commissioner to round up when calculating percentages for tract or tracts and added Subsec. (c)(2) requiring commissioner to approve designation of five additional areas as enterprise zones; P.A. 94-175 in Subsec. (c) eliminated provision in definition of “closure” that the reduction in the number of employees constitutes more than 50% of the workforce, effective June 2, 1994; P.A. 94-241 amended Subsec. (a) by providing for updating of U.S. census data and inserting Subpara. (B) re authority for commissioner to include certain properties contiguous to railroad right-of-way in zone and amended Subsec. (c) by revising definition of “closure” in Subpara. (A)(iii) and revising criteria for approving designation of areas as zones in municipalities in Subpara. (B) and inserting “empowerment zone or enterprise community” in last sentence of Subsec. (c), effective July 1, 1994, but certain of the amendments to Subsec. (c) failed to take effect since the provisions of P.A. 94-247, a later act, took precedence; P.A. 94-247 amended Subsec. (c) to revise the definition of “closure” to eliminate the need for a 50% reduction of total employment and to revise the criteria for enterprise zone designation by replacing consideration of the general assistance program and federal special supplemental food program caseload, number and per cent of school children receiving lunches and per cent of commercial and industrial space with consideration of the weighted average of the unemployment rate and per capita income and authorized designation of empowerment zones and enterprise communities as enterprise zones, effective June 7, 1994; May Sp. Sess. P.A. 94-4 and P.A. 95-160 revised effective date of P.A. 94-175 but without affecting this section; P.A. 95-64 amended Subsec. (a) to decrease, from more than 50% to more than 25%, the portion of the area of a chapter 132 development project that must be located in an enterprise zone in order for the entire project area to be eligible for inclusion in such zone and applied same provision to municipal development project areas and to conform Subpara., clause and subclause indicators with customary statutory usage and amended Subsec. (c)(2)(A) by requiring that the two areas designated as enterprise zones on or after October 1, 1993, be from different counties and adding provision re additional enterprise zone designation when same business has plant closures in different municipalities, effective July 1, 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development (Revisor’s note: A reference in Subsec. (c) to “Department of Labor” was replaced editorially by the Revisors with “Labor Department” for consistency with customary statutory usage); P.A. 96-239 added Subsec. (a)(iii) re authority for commissioner to include in zone certain properties between zone and railroad right-of-way, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (c) to replace reference to aid to families with dependent children with temporary family assistance program, effective July 1, 1997; P.A. 98-146 added Subsec. (b)(3) re designation by municipality of census tract as an enterprise zone if the census tract is contiguous to a census tract designated as an enterprise zone and located in another municipality, effective July 1, 1998, and applicable to assessment years commencing on and after October 1, 1998; P.A. 98-203 amended Subsec. (c) to make a technical adjustment to an internal reference, effective June 8, 1998; June Sp. Sess. P.A. 01-9 amended Subsec. (a) by adding provision re inclusion of the parcel of land bordered by Cook Avenue, Hanover Street, Perkins Street Square and South Colony Street in the designation of the enterprise zone in the city of Meriden and by making technical changes for purposes of gender neutrality, effective July 1, 2001.



Section 32-70a - Goals and performance standards for enterprise zones. Municipal reports to commissioner. Assessment of each enterprise zone.

(a) On or before October 1, 2006, the Commissioner of Economic and Community Development shall establish goals for enterprise zones designated under section 32-70. The commissioner shall review such goals every five years and update them as necessary and appropriate. Such goals shall include, but not be limited to, increasing private investment, expanding the tax base, providing job training and job creation for residents of enterprise zones and reducing property abandonment and housing blight in enterprise zones.

(b) On or before October 1, 2006, the Commissioner of Economic and Community Development shall establish performance standards to measure the progress of municipalities with enterprise zones in attaining the goals for enterprise zones established under subsection (a) of this section. The commissioner shall review and update such performance standards as appropriate and necessary.

(c) On or before November 1, 2011, and every five years thereafter, each business located within an enterprise zone that is certified to receive enterprise zone benefits shall electronically submit, in a format determined by the commissioner, a report to the municipality, which shall include, but not be limited to:

(1) The name of the certified business receiving enterprise zone benefits;

(2) The enterprise zone address of each certified business receiving enterprise zone benefits;

(3) The date on which the certified business was first certified;

(4) The number of full-time jobs the certified business had at the time of application;

(5) The number of part-time jobs the certified business had at the time of application;

(6) The number of full-time jobs of the certified business filled by residents of the enterprise zone as of June thirtieth of each year since certification;

(7) The number of part-time jobs of the certified business filled by residents of the enterprise zone as of June thirtieth of each year since certification;

(8) The number of full-time jobs the certified business had as of June thirtieth of each year since certification;

(9) The number of part-time jobs the certified business had as of June thirtieth of each year since certification;

(10) The average annual wage paid by the certified business to its full-time employees as of June thirtieth of each year since certification;

(11) The average annual wage paid by the certified business to its part-time employees as of June thirtieth of each year since certification;

(12) The number of employees of the certified business eligible for health benefits as of June thirtieth of each year since certification;

(13) The per cent of average employee contribution to the health plan of the certified business as of June thirtieth of each year since certification;

(14) The amount invested by the certified business in job training as of June thirtieth of each year since certification;

(15) The amount of square footage of the building or buildings residing at the enterprise zone address at the time of application;

(16) The amount of square footage of the building or buildings residing at the enterprise zone address as of June thirtieth of each year since certification;

(17) The amount invested by the certified business or property owner in the building or buildings residing at the enterprise zone address as of June thirtieth of each year since certification;

(18) The amount invested in personal property, excluding machinery and equipment used in the manufacture of goods, as of June thirtieth of each year since certification;

(19) The amount invested in machinery and equipment used in the manufacture of goods as of June thirtieth of each year since certification;

(20) The amount of the personal property tax abatement awarded to the certified business as of June thirtieth of each year since certification;

(21) The amount of the real property tax abatement awarded to the certified business as of June thirtieth of each year since certification;

(22) The amount of personal property tax actually paid by the certified business to the municipality as of June thirtieth of each year since certification; and

(23) The amount of real property tax actually paid by the certified business to the municipality as of June thirtieth of each year since certification.

(d) On or before October 1, 2011, and every five years thereafter, each municipality in which an enterprise zone is located shall electronically submit, in a format determined by the commissioner, a report to the commissioner evaluating the progress of the municipality in meeting the performance standards established under subsection (b) of this section. Each municipal report shall include, to the extent available, a list of all businesses certified within the municipality’s enterprise zone, and the information provided by businesses under subsection (c) of this section.

(e) On or before February 1, 2012, the commissioner shall assess the performance of each enterprise zone. In making such assessment the commissioner shall consider the report submitted under subsection (f) of this section by the municipality in which the enterprise zone is located and any other information the commissioner deems relevant. The commissioner shall report the findings of said assessment and any recommendations for improvement in the performance of the enterprise zone in the Department of Economic and Community Development’s annual report.

(f) On or before January 1, 2013, the commissioner shall assess the performance of each enterprise zone and may recommend to the joint standing committee of the General Assembly having cognizance of all matters relating to the Department of Economic and Community Development, that the designation be removed if the commissioner determines that the enterprise zone has not met performance standards established under subsection (b) of this section. Upon such recommendation, the General Assembly may remove the designation.

(P.A. 93-323, S. 1, 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 06-101, S. 1; P.A. 09-234, S. 1.)

History: P.A. 93-323 effective July 2, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 06-101 amended Subsec. (a) to change deadline for establishing, rather than adopting, goals from October 1, 1993, to October 1, 2006, and require review of goals every five years and update as necessary, amended Subsec. (b) to change deadline for establishing, rather than adopting, performance standards from January 1, 1994, to October 1, 2006, and require review and update of standards as necessary, amended Subsec. (c) to change date for submittal from July 1, 1994, to July 1, 2011, to replace “annually” with “every five years”, to require report by business, rather than municipality, to provide for electronic submission and to add Subdivs. (1) to (23), inclusive, and inserted new Subsec. (d) re municipal reports to commissioner, redesignating existing Subsec. (d) as (e) and changing date for enterprise zone assessment from January 1, 1995, to February 1, 2011, and requiring inclusion of said assessment in department’s annual report, and redesignating existing Subsec. (e) as (f) and changing date of assessment from January 1, 1998, to January 1, 2013, and specifying to whom commissioner may recommend removal of enterprise zone designations, effective July 1, 2006; P.A. 09-234 amended Subsec. (c) to change deadline re report from July 1, 2011, to November 1, 2011, add provisions re businesses certified to receive enterprise zone benefits and make conforming changes, amended Subsec. (d) to change deadline re report from July 1, 2011, to October 1, 2011, amended Subsec. (e) to change deadline re assessment from February 1, 2011, to February 1, 2012, change reference for report commissioner shall consider from Subsec. (c) to Subsec. (f) and make a technical change, and amended Subsec. (f) to delete references to Connecticut Development Authority and Connecticut Innovations, Incorporated and make a technical change, effective July 9, 2009.



Section 32-70b - Municipal enterprise zone revitalization plan.

On or before January 1, 1994, the legislative body of each municipality with an enterprise zone designated under section 32-70 shall authorize an existing board, commission or officer or may create a new board, commission or officer to adopt an enterprise zone revitalization plan. The plan shall specify goals and objectives for the enterprise zone, describe strategies to attain such goals and establish an implementation schedule. The municipality shall submit its plan to the Commissioner of Economic and Community Development for his review and comment.

(P.A. 93-323, S. 2, 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 93-323 effective July 2, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-70c - Municipal enterprise zone advisory committees.

The legislative body of each municipality with an enterprise zone designated under section 32-70 shall establish an enterprise zone advisory committee to assist in the planning and implementation of enterprise zone activities. Any such committee may consist of elected officials, representatives of municipal agencies performing functions such as public safety, planning housing, job training and economic development, school officials, representatives of community-based organizations and residents of and representatives of businesses located in the enterprise zone.

(P.A. 93-323, S. 3, 4.)

History: P.A. 93-323 effective July 2, 1993.



Section 32-70d - Community enterprise zone boards.

Within thirty days after the Commissioner of Economic and Community Development approves the designation of an area as an enterprise zone in a municipality under subdivision (2) of subsection (c) of section 32-70, the municipality shall establish a community enterprise zone board. The board shall establish policy for the promotion and development of the zone, coordinate economic development programs in the zone with related job training and social services programs and adopt an enterprise zone revitalization plan. The plan shall specify goals and objectives for the enterprise zone, describe strategies to attain such goals and establish an implementation schedule. The municipality shall submit its plan to the Commissioner of Economic and Community Development for review and comment. The board shall consist of (1) the following officials of such municipality, or designees of such officials: The official responsible for economic development programs; the chief executive official, or his designee; a representative of the legislative body, who shall be appointed by such body; the chief of police, or his designee; the housing administrator, or his designee; and a representative of the school board, who shall be appointed by such board; (2) a representative of the regional community-technical college serving the region in which the municipality is located, if applicable, who shall be appointed by the chief executive officer of such college; (3) two representatives of the business community of the municipality, one of whom shall be a member of the chamber of commerce from the municipality; (4) two persons who own businesses located in the enterprise zone; and (5) two representatives of neighborhood community organizations serving the area in which the zone is located or, if no such organization exists, two residents of said area. The board members described in subdivisions (3), (4) and (5) of this section shall be appointed by the chief executive official of the municipality.

(P.A. 93-331, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 05-288, S. 141.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 05-288 made a technical change, effective July 13, 2005.



Section 32-70e - Financial assistance for neighborhood development in enterprise zones.

(a) The Commissioner of Economic and Community Development shall establish a program of financial assistance for job development and creation, neighborhood revitalization and the promotion of business stability and development within enterprise zones designated under section 32-70.

(b) The Commissioner of Economic and Community Development shall solicit applications from community development organizations located within an enterprise zone for the operation of such program. Applicants shall indicate a strategy to achieve neighborhood economic development in the enterprise zone.

(c) The commissioner shall enter into a contract with and provide grants, within available funds, to qualified community development organizations to implement the program established under this section and section 32-70f. The grant may be used to pay the cost of activities that (1) assist in the expansion, retention and development of small businesses located within enterprise zones that have trained and employed or will train and employ, as part of their workforce, residents of an enterprise zone, (2) build or rehabilitate decent rental or owner-occupied housing located in an enterprise zone for persons of low and moderate income, or (3) assist organizations in job-training and career development training for existing or projected job opportunities. The community development organization may use such grant to provide grants, loans or deferred loans to eligible applicants.

(d) The Commissioner of Economic and Community Development shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section. Such regulations shall provide criteria for eligible applicants and eligible activities.

(P.A. 94-195, S. 1, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 09-40, S. 1.)

History: P.A. 94-195 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 09-40 amended Subsec. (c)(2) by replacing “affordable” housing with housing “for persons of low and moderate income”.



Section 32-70f - Neighborhood economic development account.

(a) There is established an account to be known as the “neighborhood economic development account”. The account shall contain any moneys required by law to be deposited in the account. Any balance remaining in such account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding.

(b) All moneys received in consideration of financial assistance, including payments of principal and interest on any loans, shall be credited to the account.

(c) The commissioner shall provide financial assistance pursuant to section 32-70e from the account established under this section. Notwithstanding any provision of the general statutes, payment of any administrative expenses or other costs incurred by the department in carrying out the purpose of section 32-70e may be paid from the account, subject to the approval of the Governor.

(P.A. 94-195, S. 2, 3.)

History: P.A. 94-195 effective July 1, 1994.



Section 32-71 - Fixing of assessments in enterprise zones.

(a) Any municipality which has designated any area as an enterprise zone pursuant to section 32-70 shall provide, by ordinance, for the fixing of assessments on all real property in such zone which is improved during the period when such area is designated as an enterprise zone. Such fixed assessment shall be for a period of seven years from the time of such improvement and shall defer any increase in assessment attributable to such improvements according to the following schedule:

Percentage of Increase

Year

Deferred

First

100

Second

100

Third

50

Fourth

40

Fifth

30

Sixth

20

Seventh

10

Notwithstanding the provisions of this subsection, a municipality may negotiate the fixing of assessments on the portion of improvements, by a taxpayer, which exceed a value of eighty million dollars to real property which is to be used for commercial or retail purposes. Notwithstanding the provisions of chapter 203, no such improvements shall be subject to property taxation while such improvements are being constructed.

(b) Any fixed assessment on any residential property shall cease if: (1) For any residential rental property, any dwelling unit in such property is rented to any person whose income exceeds two hundred per cent of the median income, as determined by the United States Department of Housing and Urban Development, for the area in which the municipality containing the residential rental property is located; or (2) for any conversion condominium declared after the designation of the enterprise zone, any unit is sold to any person whose income exceeds two hundred per cent of the median income, as determined by the United States Department of Housing and Urban Development, for the area in which the municipality containing the residential rental property is located.

(c) In the event of a general revaluation by any such municipality in the year in which such improvement is completed, resulting in any increase in the assessment on such property, only that portion of the increase resulting from such improvement shall be deferred. In the event of a general revaluation in any year after the year in which such improvement is completed, such deferred assessment shall be increased or decreased in proportion to the increase or decrease in the total assessment on such property as a result of such revaluation.

(d) No improvements of any real property which qualifies as a manufacturing facility under subsection (d) of section 32-9p shall be eligible for any fixed assessment pursuant to this section.

(e) Any such municipality may provide any additional tax abatements or deferrals as it deems necessary for any property located in any such enterprise zone.

(P.A. 81-445, S. 3, 11; P.A. 82-435, S. 2, 8; P.A. 83-558, S. 1, 2; P.A. 94-241, S. 3, 4; P.A. 00-194, S. 1, 3; P.A. 09-93, S. 1; 09-234, S. 3.)

History: P.A. 81-445 effective July 1, 1982; P.A. 82-435 provided scale of fixed assessments, inserted Subsecs. (c) and (d) concerning computation of and eligibility for such fixed assessments and inserted Subsec. (e) allowing for additional tax abatements or deferrals by municipalities; P.A. 83-558 amended Subsec. (e) to remove the word “real” and thereby allow for municipal tax abatement on any property; P.A. 94-241 added provision in Subsec. (a) authorizing municipalities to negotiate fixing of assessments on portion of improvements, effective July 1, 1994; P.A. 00-194 amended Subsec. (a) to provide that improvements are not subject to property taxation while under construction, effective June 1, 2000; P.A. 09-93, effective June 2, 2009, and P.A. 09-234, effective July 9, 2009, both amended Subsec. (b) to change threshold from the median family income of the municipality to the median income for the municipality’s area as determined by the United States Department of Housing and Urban Development.



Section 32-71a - Treatment of certain electric generating facilities completed after July 1, 1998.

(a) Any electric generating facility, the construction of which is completed after July 1, 1998, may be treated for purposes of section 32-71 as if it were located in an enterprise zone and used for commercial or retail purposes. Notwithstanding the provisions of section 32-71, upon the approval of a municipality’s legislative body, either before or after July 1, 2001, the full amount of either assessments or taxes may be fixed for the real and personal property of such electric generating facility both during and after the construction period, provided such assessments or taxes as so fixed represent an approximation of the projected tax liability of such facility based on a reasonable estimation of its fair market value as determined by the municipality upon the exercise of its best efforts.

(b) Any new electric generating facility, the construction of which is completed after July 1, 2003, may be treated for purposes of section 32-71 as if it were located in an enterprise zone and used for commercial or retail purposes, provided: (1) The owner of such facility has negotiated a tax agreement with the municipality in which such facility would be located; and (2) such agreement has been approved by the municipality’s legislative body between January 1, 2002, and February 28, 2002. Notwithstanding the provisions of section 32-71, upon approval of such municipality’s legislative body, either before or after June 14, 2002, up to the full amount of either assessments or taxes may be fixed for the real and personal property of such electric generating facility both during and after the construction period, provided such assessments or taxes as so fixed represent an approximation of the commensurate portion of the projected tax liability of such facility based on a reasonable estimation of its fair market value as determined by the municipality upon the exercise of its best efforts.

(c) Any new electric generating facility, the construction of which is completed after July 1, 2003, may be treated for purposes of section 32-71 as if it were located in an enterprise zone and used for commercial or retail purposes, provided the municipality in which such facility is located is under state governance. Notwithstanding the provisions of section 32-71, upon approval of such municipality’s legislative body, either before or after June 14, 2002, up to the full amount of either assessments or taxes may be fixed for the real and personal property of such electric generating facility both during and after the construction period, provided such assessments or taxes as so fixed represent an approximation of the commensurate portion of the projected tax liability of such facility based on a reasonable estimation of its fair market value as determined by the municipality upon the exercise of its best efforts.

(d) As used in this section, “electric generating facility” means a facility, as defined in subdivision (3) of subsection (a) of section 16-50i.

(June Sp. Sess. P.A. 01-9, S. 86, 131; P.A. 02-143, S. 3.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; P.A. 02-143 added new Subsecs. (b) and (c) re treatment of certain electric generating facilities completed after July 1, 2003, and the fixing of assessments on such facilities and redesignated existing Subsec. (b) as Subsec. (d), effective June 14, 2002.



Section 32-71b - Treatment of certain electric generating facilities completed after July 1, 2002.

Any new electric generating facility, the construction of which is completed after July 1, 2002, may be treated for purposes of section 32-71 as if it were located in an enterprise zone and used for commercial or retail purposes, provided an application for a permanent electric generating facility has been submitted to the Connecticut Siting Council on or after January 1, 2002, and prior to April 1, 2002. Notwithstanding the provisions of section 32-71, upon approval of such municipality’s legislative body, either before or after August 15, 2002, up to the full amount of either assessments or taxes may be fixed for the real and personal property of such electric generating facility both during and after the construction period, provided such assessments or taxes as so fixed represent an approximation of the commensurate portion of the projected tax liability of such facility based on a reasonable estimation of its fair market value as determined by the municipality upon the exercise of its best efforts.

(May 9 Sp. Sess. P.A. 02-4, S. 7.)

History: May 9 Sp. Sess. P.A. 02-4 effective August 15, 2002.



Section 32-72 to 32-74 - Small business and venture capital loans in enterprise zones. Enterprise Zone Capital Formation Revolving Loan Fund. Bond issues.

Sections 32-72 to 32-74, inclusive, are repealed.

(P.A. 81-445, S. 7–9, 11; P.A. 82-435, S. 5, 8; June Sp. Sess. P.A. 83-33, S. 1, 17; P.A. 86-107, S. 11, 19; 86-396, S. 22, 25; P.A. 87-416, S. 22, 24; P.A. 88-265, S. 35, 36.)



Section 32-75 - Certain business facilities not eligible.

No business facility shall be eligible to receive the benefits provided for a facility located in an enterprise zone if: (1) Such facility has relocated from an area that meets the eligibility criteria stated in section 32-70 for designation as an enterprise zone; or (2) such facility was originally located in a distressed municipality, as defined in section 32-9p, and relocated into a designated enterprise zone; provided in cases where the Commissioner of Economic and Community Development finds, in accordance with regulations that the commissioner shall adopt in accordance with the provisions of chapter 54, that the relocation of the business facility will represent a net expansion of business operations or employment, or both, the business facility shall be eligible. For the purposes of this section, relocation is defined as the transferring of personnel or employment positions from one or more existing locations to another location.

(P.A. 82-435, S. 6, 8; P.A. 92-236, S. 29, 48; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 92-236 made a relocating business facility eligible to receive enterprise zone benefits if commissioner finds, in accordance with regulations, that the relocation represents expansion of either operations or employment or both, instead of both only; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.

See Sec. 12-217e(a) re corporation business tax credit for certain manufacturing facilities in enterprise zones.

See Sec. 12-412(43) re sales tax exemptions for businesses in enterprise zones purchasing replacement parts for machinery.

See Sec. 32-9l(a) re determination of job incentive grant amounts.



Section 32-75a - Railroad depot zones. Regulations.

A municipality which has an enterprise zone designated under section 32-70 and an abandoned or underutilized railroad depot which is located outside of the enterprise zone may, with the approval of the Commissioner of Economic and Community Development, designate the property on which such depot is located and the properties adjacent to such property as a railroad depot zone. Businesses located within a railroad depot zone shall be entitled to the same benefits, subject to the same conditions, under the general statutes for which businesses located in an enterprise zone qualify. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 which (1) further define the term “railroad depot” for the purposes of this section, (2) establish an application procedure for municipalities seeking the approval of the commissioner for railroad depot zone designations, and (3) establish criteria for the issuance by the commissioner of approvals for such designations.

(P.A. 96-239, S. 7, 17.)

History: P.A. 96-239 effective July 1, 1996.



Section 32-75c - Designation of properties as manufacturing plants. Qualified manufacturing plants. Regulations.

(a) Any municipality with a population less than twenty thousand that is contiguous to a targeted investment community may request the Commissioner of Economic and Community Development to approve the designation as manufacturing plants those properties located in a census tract or contiguous to such census tract, or any portion thereof, provided such census tract or portion thereof (1) is contiguous to a census tract located in a targeted investment community and that has a low or moderate income housing project, (2) contains a facility of at least one hundred eighty thousand square feet that was formerly used for printing and allied industries, (3) includes at least one hundred acres of land that is vacant and zoned for commercial, industrial or other economic base activity and (4) has a boundary that consists of a portion of a railroad track and a stream. In approving a designation under this subsection, the commissioner shall consider the development rationale, proposed local effort and job creation potential of the area of the municipality for which the designation is sought, as demonstrated in the proposal from the municipality. Qualified properties designated as manufacturing plants under this section shall be entitled to the same benefits, subject to the same conditions, under the general statutes for which businesses located in an enterprise zone qualify.

(b) A municipality which has an enterprise zone designated under section 32-70 and a manufacturing plant having an area of at least five hundred thousand square feet which is located outside of the enterprise zone may, with the approval of the Commissioner of Economic and Community Development, designate the manufacturing plant. A qualified manufacturing plant designated under this section shall be entitled to the same benefits, subject to the same conditions, under the general statutes for which businesses located in an enterprise zone qualify. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 which (1) further define the term “manufacturing plant” for the purposes of this subsection, (2) establish an application procedure for municipalities seeking the approval of the commissioner for qualified manufacturing plant designations under this subsection, and (3) establish criteria for the issuance by the commissioner of approvals for designations under this subsection.

(P.A. 96-239, S. 8, 17; P.A. 98-146, S. 1.)

History: P.A. 96-239 effective July 1, 1996; P.A. 98-146 inserted new Subsec. (a) re designation of properties as manufacturing plants and redesignated existing provisions as Subsec. (b).



Section 32-75d - Airport development zones.

(a) There is established an airport development zone, which is comprised of the following census blocks as assigned on October 1, 2011, in the towns of Windsor Locks, Suffield, East Granby and Windsor:

090034701001022,

090034701003000,

090034701003001,

090034701003002,

090034701003003,

090034701003004,

090034701003005,

090034701003017,

090034701003018,

090034701003019,

090034701003020,

090034701003021,

090034701003025,

090034701003026,

090034735022009,

090034735022010,

090034735022011,

090034735022012,

090034735022013,

090034735025004,

090034735027000,

090034735029000,

090034735029001,

090034735029002,

090034735029003,

090034735029004,

090034735029006,

090034761009000,

090034761009010,

090034761009011,

090034761009012,

090034761009013,

090034762001023,

090034762001025,

090034762002009,

090034762002013,

090034763003004,

090034763009000,

090034763009001,

090034763009002,

090034763009003,

090034763009004,

090034763009005,

090034763009006,

090034763009007,

090034763009008,

090034763009009,

090034763009010,

090034763009011,

090034763009012,

090034763009013,

090034763009014,

090034763009015,

090034763009016,

090034763009017,

090034763009018,

090034763009020,

090034763009021,

090034763009022,

090034763009023,

090034763009024,

090034763009025,

090034763009026,

090034763009031,

090034763009033,

090034771014005,

090034771014011,

090034771014012,

090034771014013,

090034771014014,

090034771014017,

090034771014018,

090034771014019,

090034771014020,

090034771023025,

090034771023026,

090034771023027,

090034771023036,

090034701003006,

090034701003022,

090034701003023,

090034701005000,

090034761001039,

090034763009028.

(b) Notwithstanding subsection (a) of this section, the Connecticut Airport Authority may establish additional airport development zones surrounding any of the general aviation airports, as defined in section 15-120aa, or any other airport within the duty, power and authority of the authority, as defined in section 15-120cc, upon receipt from the Commissioner of Economic and Community Development of a proposal recommending the establishment of such a zone.

(1) The commissioner shall submit any such proposal to the authority if the commissioner determines that the economic development benefits of establishing a new airport development zone outweigh the anticipated costs to the state and the affected municipalities. Any such proposal shall comply with the state plan of conservation and development adopted pursuant to chapter 297.

(2) A proposal submitted by the commissioner shall include, but not be limited to, an identification of:

(A) The geographical scope of such proposed zone, including designation of all census blocks that the commissioner proposes incorporating into such zone, provided (i) each zone shall be in accordance with the applicable general aviation airport or other airport’s master plan, and (ii) no zone shall extend beyond a two-mile radius of the applicable general aviation airport or other airport without approval of the General Assembly;

(B) The economic development benefits anticipated from the establishment of such zone, including the nature of business and industry that will be developed and the anticipated number of jobs created; and

(C) The anticipated costs of establishing such zone.

(3) The authority may modify the geographic scope of the proposed zone to improve, within the authority’s discretion, the balance between the anticipated economic benefit and the cost to the state and affected municipalities.

(4) The authority may approve the establishment of a new airport development zone upon a majority vote of a quorum of the members. Within five days of such approval, the authority shall submit a report to the commissioner identifying all census blocks comprising such approved zone. The zone shall be deemed established upon the approval of the authority.

(5) An airport development zone established pursuant to this subsection shall not include the land on which any general aviation airport or other airport operates, including any state-owned or controlled land.

(P.A. 10-98, S. 1; Oct. Sp. Sess. P.A. 11-1, S. 40.)

History: P.A. 10-98 effective October 1, 2011; Oct. Sp. Sess. P.A. 11-1 designated existing provisions as Subsec. (a) and added Subsec. (b) re additional airport development zones, effective October 27, 2011.



Section 32-76 - Designation and approval of entertainment district in municipality in which an enterprise zone is located. Regulations. Enterprise zone benefits for certain entertainment facilities located in municipalities with entertainment districts.

(a) On and after January 1, 1997, any municipality in which an enterprise zone designated under section 32-70 is located may designate an entertainment district within the municipality.

(b) Upon designation of an entertainment district under subsection (a) of this section, the municipality may apply to the Commissioner of Economic and Community Development for state approval of the designation. The municipality seeking the approval of the Commissioner of Economic and Community Development for the designation of an area of the municipality as an enterprise zone shall file with the commissioner a preliminary application. Not later than sixty days after receipt of such a preliminary application, the commissioner shall indicate to the municipality, in writing, any recommendations for improving the municipality’s application. Not later than sixty days after receipt of the commissioner’s written response, the municipality shall file a final application with the commissioner.

(c) In approving an entertainment district designation, the commissioner shall evaluate the effect of the proposal on the economic development of the municipality, the region and the state, taking into consideration market potential, specific development plans and private commitments in the area.

(d) The Commissioner of Economic and Community Development shall adopt regulations in accordance with chapter 54 to implement this section. Such regulations may establish additional criteria for approval of districts, including establishment of a zone size.

(e) Any plant, building, other real property improvement, or part thereof, which is located in a municipality with an entertainment district designated and approved under this section or established under section 2 of public act 93-311*, and which qualifies as a “manufacturing facility” under subsection (d) of section 32-9p in that it is to be used in the production of entertainment products, including multimedia products, or as part of the airing, display or provision of live entertainment for stage or broadcast, including support services such as set manufacturers, scenery makers, sound and video equipment providers and manufacturers, stage and screen writers, providers of capital for the entertainment industry and agents for talent, writers, producers and music properties and technological infrastructure support including, but not limited to, fiber optics, necessary to support multimedia and other entertainment formats, except entertainment provided by or shown at a gambling or gaming facility or a facility whose primary business is the sale or serving of alcoholic beverages, and for which the department has issued an eligibility certificate in accordance with section 32-9r, shall be entitled to the same benefits, subject to the same conditions, under the general statutes for which plants, buildings and other real property improvements located in an enterprise zone qualify.

(P.A. 93-311, S. 1, 8; P.A. 94-247, S. 1, 8; P.A. 95-250, S. 1; 95-334, S. 10, 13; P.A. 96-211, S. 1, 2, 5, 6.)

*Note: Section 2 of public act 93-311 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 93-311 effective July 1, 1993; P.A. 94-247 amended Subsec. (a) to authorize designation of entertainment districts on and after January 1, 1996, effective June 9, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-334 amended Subsec. (a) by changing deadline for designation of entertainment districts, from January 1, 1996, to January 1, 1997, and added Subsec. (e) re enterprise zone benefits for certain entertainment facilities located in municipalities with entertainment districts, effective July 13, 1995; P.A. 96-211 inserted “and approved” in reference to entertainment districts in Subsec. (e), effective July 1, 1996.



Section 32-76a - Abatement of property taxes for improvements to real property in entertainment districts.

Each municipality may abate one hundred per cent of the property taxes for improvements to real property in entertainment districts designated under section 32-76 or established under section 2 of public act 93-311* in each of the seven full assessment years following the assessment year in which the improvement is completed.

(P.A. 93-311, S. 5, 8; P.A. 94-247, S. 4, 8.)

*Note: Section 2 of public act 93-311 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 93-311 effective July 1, 1993; P.A. 94-247 made real property located in entertainment districts established under Sec. 2 of public act 93-311 eligible for tax abatement, effective June 9, 1994.



Section 32-80 - Enterprise corridor zones.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development.

(2) “Public investment communities” shall have the same meaning as “public investment communities”, as defined in section 7-545.

(3) “Distressed municipality” shall have the same meaning as “distressed municipality”, as defined in section 32-9p.

(4) “Eligible municipality” means a municipality that is a distressed municipality and a public investment community, has a population of not more than forty thousand, has an unemployment rate that is more than the unemployment rate of the state, and for which the per capita income is less than the per capita income of the state.

(5) “Unemployment rate” means the average unemployment rate of a municipality or the state, as the case may be, as reported by the Labor Commissioner on the preceding July first for the latest available twelve-month period.

(6) “Per capita income” means the average per capita income of a municipality or the state, as the case may be, that is enumerated in the most recent (A) federal decennial census of population, or (B) current population report series issued by the United States Department of Commerce, Bureau of the Census available on the preceding January first, whichever is most recent.

(b) (1) Before July 1, 2005, the legislative bodies of three or more contiguous municipalities, each of which is a public investment community and has a population of not more than sixty thousand, and at least fifty per cent of which municipalities are located along the same interstate highway, limited access state highway or intersecting interstate or limited access state highways, may, with the approval of the commissioner, designate industrial districts in such municipalities as an enterprise corridor zone. (2) On or after July 1, 2005, the legislative bodies of two or more contiguous eligible municipalities, at least one of which is located along an interstate highway, limited access state highway or intersecting interstate or limited access state highways and is designated as a regional center in the locational guide map included in the state plan of conservation and development adopted pursuant to chapter 297, may, with the approval of the commissioner, designate such municipalities as an enterprise corridor zone.

(c) Municipalities seeking the approval of the commissioner for such designation shall execute an intermunicipal agreement specifying how they would cooperatively share in the marketing, promotion and development of the industrial districts that would comprise the enterprise corridor zones, and shall file with the commissioner a preliminary application which includes such executed agreement. Not later than sixty days after receipt of such preliminary application, the commissioner shall indicate to the municipalities, in writing, any recommendations for improving the municipalities’ application. Not later than sixty days after receipt of the commissioner’s written response, the municipalities shall file a final application with the commissioner.

(d) The commissioner shall approve the designation of at least two areas as enterprise corridor zones. The commissioner may remove the designation of any area he has approved as an enterprise corridor zone if such area no longer meets the criteria for such designation, provided no such designation shall be removed less than ten years after the date that such area no longer meets such criteria.

(e) Businesses located within an enterprise corridor zone shall be entitled to the same benefits, subject to the same conditions, under the general statutes for which businesses located in an enterprise zone qualify.

(f) The commissioner may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(P.A. 94-241, S. 1, 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-239, S. 1, 17; P.A. 00-194, S. 2, 3; P.A. 05-194, S. 2.)

History: P.A. 94-241 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 96-239 substituted 35,000 population maximum for 30,000 maximum in Subsec. (b), effective July 1, 1996; P.A. 00-194 amended Subsec. (b) to provide for enterprise corridor zones comprised of municipalities with populations up to 60,000, effective June 1, 2000; P.A. 05-194 amended Subsec. (a) by defining “distressed municipality”, “eligible municipality”, “unemployment rate” and “per capita income”, amended Subsec. (b) by designating existing provisions as Subdiv. (1), making Subdiv. (1) applicable before July 1, 2005, and adding Subdiv. (2) re enterprise corridor zone eligibility on or after July 1, 2005, and amended Subsec. (d) by substituting “after the date that such area no longer meets such criteria” for “from the date of approval of such zone”, effective July 1, 2005.



Section 32-80a - Energy improvement districts. Definitions. Board.

(a) As used in this section and sections 32-80b and 32-80c:

(1) “Energy improvement district distributed resources” means one or more of the following owned, leased, or financed by an Energy Improvement District Board: (A) Customer-side distributed resources, as defined in section 16-1; (B) grid-side distributed resources, as defined in said section 16-1; (C) combined heat and power systems, as defined in said section 16-1; (D) Class III sources, as defined in said section 16-1; and (E) microgrids, as defined in subdivision (5) of subsection (a) of section 16-243y; and

(2) “Project” means the acquisition, purchase, construction, reconstruction, improvement or extension of one or more energy improvement district distributed resources.

(b) (1) Any municipality may, by vote of its legislative body, establish an energy improvement district within such municipality. The affairs of any such district shall be administered by an energy improvement district board. The chief elected official of the municipality shall appoint the members of any such board, who shall serve for such term as the legislative body may prescribe and until their successors are appointed and have qualified. The chief elected official shall fill any vacancy for the unexpired portion of the term. The members of each such board shall serve without compensation, except for necessary expenses.

(2) After a vote by a municipality to establish an energy improvement district, the chief elected official of the municipality shall notify by mail each property owner of record within said district of said action. An owner may record on the land records in the municipality its decision to participate in the energy improvement district pursuant to this section and sections 32-80b and 32-80c. Any owner of record, including any new owner of record, may rescind said decision at any time.

(c) An energy improvement district board shall fund energy improvement district distributed resources in its district consistent with a comprehensive plan prepared for the district by said board for the development and financing of such resources, except on state or federally owned properties, with a view to increasing efficiency and reliability and the furtherance of commerce and industry in the energy improvement district, provided such district’s plan shall be consistent with the state-wide procurement and deployment plan prepared and approved pursuant to section 16a-7c and the siting determinations of the Connecticut Siting Council. The board may lease or acquire office space and equip the same with suitable furniture and supplies for the performance of work of the board and may employ such personnel as may be necessary for such performance. The board also shall have power to:

(1) Sue and be sued;

(2) Have a seal and alter the same;

(3) Confer with any body or official having to do with electric power distribution facilities within and without the district and hold public hearings as to such facilities;

(4) Confer with electric distribution companies with reference to the development of electric distribution facilities in such district and the coordination of the same;

(5) Determine the location, type, size and construction of energy improvement district distributed resources, subject to the approval of any department, commission or official of the United States, the state or the municipality where federal, state or municipal statute or regulation requires it;

(6) Make surveys, maps and plans for, and estimates of the cost of, the development and operation of requisite energy improvement district distributed resources and for the coordination of such facilities with existing agencies, both public and private, with the view of increasing the efficiency of the electric distribution system in the district and in the furtherance of commerce and industry in the district;

(7) Enter into contracts and leases, make loans and execute all instruments necessary to carry out their duties pursuant to this subsection and subsection (d) of this section, including the lending of proceeds of bonds to owners, lessees or occupants of facilities in the energy improvement district;

(8) Fix fees, rates, rentals or other charges for the purpose of all energy improvement district distributed resources owned by the energy improvement district board and collect such fees, rates, rentals and other charges for such facilities owned by the board, which fees, rates, rentals or other charges shall be sufficient to comply with all covenants and agreements with the holders of any bonds issued pursuant to subsection (b) of this section;

(9) Operate and maintain all energy improvement district distributed resources owned or leased by the board and use the revenues from such resources for the corporate purposes of the board in accordance with any covenants or agreements contained in the proceedings authorizing the issuance of bonds pursuant to subsection (b) of this section;

(10) Accept gifts, grants, loans or contributions from the United States, the state or any agency or instrumentality of either, or a person or corporation, by conveyance, bequest or otherwise, and expend the proceeds for any purpose of the board and, as necessary, contract with the United States, the state or any agency or instrumentality of either to accept gifts, grants, loans or contributions on such terms and conditions as may be provided by the law authorizing the same;

(11) Maintain staff to promote and develop the movement of commerce through the energy improvement district; and

(12) Use the officers, employees, facilities and equipment of the municipality, with the consent of the municipality, and pay a proper portion of the compensation or cost.

(d) Nothing in this section or sections 32-80b and 32-80c shall be construed to authorize an energy improvement district to:

(1) Be an electric distribution company, as defined in section 16-1, or provide electric distribution or electric transmission services, as defined in said section 16-1, or own or operate assets to provide such services;

(2) Be a municipal electric utility, as defined in section 7-233, or provide the services of a municipal electric utility;

(3) Sell electricity to persons or entities in its municipality outside of the energy improvement district;

(4) Undertake any authority or jurisdiction granted by the general statutes to the Connecticut Siting Council, the Public Utilities Regulatory Authority, or any other state agency, or to undertake any actions under the jurisdiction of any federal agency; or

(5) Acquire property by eminent domain.

(P.A. 07-242, S. 21–23; P.A. 11-80, S. 1; P.A. 13-298, S. 40.)

History: P.A. 07-242 effective June 4, 2007; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (d)(4), effective July 1, 2011; P.A. 13-298 amended Subsec. (a)(1) to redefine “energy improvement district distributed resources” by adding Subpara. (E) re microgrids, effective July 1, 2013.



Section 32-80b - Energy improvement districts funding and revenue.

(a) An energy improvement district board may, from time to time, issue bonds subject to the approval of the legislative body in the municipality in which the energy improvement district is located for the purpose of paying all or any part of the cost of acquiring, purchasing, constructing, reconstructing, improving or extending any energy improvement district distributed resources project and acquiring necessary land and equipment thereof or for any other authorized purpose of the board. The board may issue such types of bonds as it may determine, including, but not limited to, bonds payable as to principal and interest: (1) From its revenues generally; (2) exclusively from the income and revenues of a particular project; or (3) exclusively from the income and revenues of certain designated projects, whether or not they are financed in whole or in part from the proceeds of such bonds. Any such bonds may be additionally secured by a pledge of any grant or contribution from a participating municipality, the state or any political subdivision, agency or instrumentality thereof, any federal agency or any private corporation, copartnership, association or individual, or a pledge of any income or revenues of the board, or a mortgage on any project or other property of the board, provided such pledge shall not create any liability on the entity making such grant or contribution beyond the amount of such grant or contribution. Whenever and for so long as any board has issued and has outstanding bonds, the board shall fix, charge and collect rates, rents, fees and other charges in accordance with subsections (j) and (k) of this section. Neither the members of the board nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations shall so state on their face that they shall not be a debt of the state or any political subdivision thereof, except when the board or a participating municipality, in accordance with subsection (f) of section 32-80c, has guaranteed payment of principal and of interest on the same, and no person other than the board or such a public body shall be liable thereon, nor shall such bonds or obligations be payable out of any funds or properties other than those of the board or such a participating municipality. Such bonds shall not constitute an indebtedness within the meaning of any statutory limitation on the indebtedness of any participating municipality. Bonds of the board are declared to be issued for an essential public and governmental purpose. In anticipation of the sale of such revenue bonds, the board may issue negotiable bond anticipation notes and may renew the same from time to time. The maximum maturity of any such note, including renewals thereof, shall not exceed five years from the date of original issue. Such notes shall be paid from any revenues of the board available therefor and not otherwise pledged or from the proceeds of sale of the revenue bonds of the energy improvement district board in anticipation of which they were issued. The board shall issue the notes in the same manner as the revenue bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions or limitations that a bond resolution of the board may contain.

(b) An energy improvement district board may issue bonds as serial bonds, as term bonds or as both. Bonds shall be authorized by resolution of the members of the authority and shall bear such date or dates, mature at such time or times, not exceeding twenty years from their respective dates, bear interest at such rate or rates, or have provisions for the manner of determining such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in lawful money of the United States of America at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide. The revenue bonds or notes may be sold at public or private sale for such price or prices as the energy improvement district board shall determine. Pending preparation of the definitive bonds, the energy improvement district board may issue interim receipts or certificates that shall be exchanged for such definitive bonds.

(c) Any resolution or resolutions authorizing any revenue bonds or any issue of revenue bonds may contain provisions, which shall be part of the contract with the holders of the revenue bonds to be authorized, as to: (1) Pledging all or any part of the revenues of a project or any revenue-producing contract or contracts made by the energy improvement district board with any individual, partnership, corporation or association or other body, public or private, to secure the payment of the revenue bonds or of any particular issue of revenue bonds, subject to such agreements with bondholders as may then exist; (2) the rentals, fees and other charges to be charged, the amounts to be raised in each year thereby and the use and disposition of the revenues; (3) the setting aside of reserves or sinking funds or other funds or accounts as the board may establish and the regulation and disposition thereof, including requirements that any such funds and accounts be held separate from or not be commingled with other funds of the board; (4) limitations on the right of the board or its agent to restrict and regulate the use of the project; (5) limitations on the purpose to which the proceeds of sale of any issue of revenue bonds then or thereafter to be issued may be applied and pledging such proceeds to secure the payment of the revenue bonds or any issue of the revenue bonds; (6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given; (8) limitations on the amount of moneys derived from the project to be expended for operating, administrative or other expenses of the board; (9) defining the acts or omissions to act that shall constitute a default in the duties of the board to holders of its obligations and providing the rights and remedies of such holders in the event of a default; (10) the mortgaging of a project and the site thereof for the purpose of securing the bondholder; and (11) provisions for the execution of reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations.

(d) If any member whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such member before delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes as if he had remained in office until such delivery. Notwithstanding the provisions of sections 32-80a to 32-80c, inclusive, or any recitals in any bonds issued pursuant to subsections (a) to (h), inclusive, of this section, all such bonds shall be deemed to be negotiable instruments under the provisions of the general statutes.

(e) Unless otherwise provided by the ordinance creating the energy improvement district board, the board may issue bonds pursuant to subsections (a) to (h), inclusive, of this section, without obtaining the consent of the state or of any political subdivision thereof and without any other proceedings or conditions specifically required by sections 32-80a to 32-80c, inclusive.

(f) An energy improvement district board may, within available funds, purchase its bonds or notes. The energy improvement district board may hold, pledge, cancel or resell such bonds, subject to and in accordance with agreements with bondholders.

(g) An energy improvement district board shall cause a copy of any bond resolutions adopted by it to be filed for public inspection in its office and in the office of the clerk of each participating municipality and may thereupon cause to be published at least once, in a newspaper published or circulating in each participating municipality, a notice stating the fact and date of such adoption and the places where such bond resolution has been so filed for public inspection and the date of the first publication of such notice and also stating that any action or proceeding of any kind or nature in any court questioning the validity or proper authorization of bonds provided for by the bond resolution, or the validity of any covenants, agreements or contracts provided for by the bond resolution, shall be commenced not later than twenty days after the first publication of such notice. If any such notice is published and if no action or proceeding questions the validity or proper authorization of bonds provided for by the bond resolution referred to in such notice or the validity of any covenants, agreements or contracts provided for by the bond resolution is commenced or instituted not later than twenty days after the first publication of said notice, then all residents and taxpayers and owners of property in each participating municipality and all other persons shall be forever barred and foreclosed from instituting or commencing any action or proceeding in any court or from pleading any defense to any action or proceeding questioning the validity or proper authorization of such bonds or the validity of such covenants, agreements or contracts, and said bonds, covenants, agreements and contracts shall be conclusively deemed to be valid and binding obligations in accordance with their terms and tenor.

(h) Notwithstanding any provision of the general statutes, (1) the state shall not have any liability or responsibility with regard to any obligation issued by the board, and (2) no political subdivision of the state shall have any liability or responsibility with regard to any obligation issued by the board except as expressly provided by sections 32-80a to 32-80c, inclusive.

(i) An energy improvement district board may secure any bonds issued pursuant to subsection (b) of section 32-80a by a trust indenture by way of conveyance, deed of trust or mortgage of any project or any other property of the board, whether or not financed in whole or in part from the proceeds of such bonds, or by a trust agreement by and between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state or by both such conveyance, deed of trust or mortgage and indenture or trust agreement. Such trust indenture or agreement may pledge or assign any or all fees, rents and other charges to be received or proceeds of any contract or contracts pledged, and may convey or mortgage any property of the board. Such trust indenture or agreement may contain such provisions for protecting and enforcing the right and remedies of the bondholders as may be reasonable and proper and not in violation of law, including provisions that have been specifically authorized to be included in any resolution or resolutions of the board authorizing the issue of bonds. Any bank or trust company incorporated under the laws of the state may act as depository of the proceeds of such bonds or of revenues or other moneys and may furnish such indemnifying bonds or pledge such securities as may be required by the board. Such trust indenture may set forth rights and remedies of the bondholders and of the trustee and may restrict the individual right of action by bondholders. In addition, such trust indenture or agreement may contain such other provisions as the board may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust indenture or agreement may be treated as part of the cost of a project.

(j) An energy improvement district board may fix, revise, charge and collect rates, rents, fees and charges for the use of and for the services furnished or to be furnished by each project and to contract with any person, partnership, association or corporation, or other body, public or private, in respect thereof. Such rates, rents, fees and charges shall be fixed and adjusted in respect of the aggregate of rates, rents, fees and charges from such project so as to provide funds sufficient with other revenues, if any, to (1) pay the cost of maintaining, repairing and operating the project and each and every portion thereof, to the extent that the payment of such cost has not otherwise been adequately provided for, (2) pay the principal and interest of outstanding revenue bonds of the board issued in respect of such project as the same shall become due and payable, and (3) create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, such revenue bonds of the board. Such rates, rents, fees and charges shall not be subject to supervision or regulation by any department, commission, board, body, bureau or agency of this state other than the board. A sufficient amount of the revenues derived in respect of a project, except such part of such revenues as may be necessary to pay the cost of maintenance, repair and operation and to provide reserves and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of any revenue bonds of the board or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such revenue bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the rates, rents, fees and charges and other revenues or other moneys so pledged and thereafter received by the board shall immediately be subject to the lien of any such pledge, without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the board, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust indenture or agreement by which a pledge is created need be filed or recorded except in the records of the board. The use and disposition of moneys to the credit of such sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust indenture or agreement, such sinking or other similar fund shall be a fund for all revenue bonds issued to finance a project of such board without distinction or priority of one over another.

(k) All moneys received by the board pursuant to sections 32-80a to 32-80c, inclusive, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided pursuant to this subsection and subsection (j) of this section.

(l) Any holder of bonds, notes, certificates or other evidences of borrowing issued pursuant to subsection (b) of section 32-80a or of any of the coupons appertaining thereto and the trustee under any trust indenture or agreement, except to the extent the right may be restricted by such trust indenture or agreement, may, either at law or in equity, by suit, action, injunction, mandamus or other proceedings, protect and enforce any and all rights under the provisions of the general statutes or granted by sections 32-80a to 32-80c, inclusive, or under such trust indenture or agreement or the resolution authorizing the issuance of such bonds, notes or certificates, and may enforce and compel the performance of all duties required by said sections or by such trust indenture or agreement or solution to be performed by the energy improvement district board or by any officer or agent thereof, including the fixing, charging and collection of fees, rents and other charges.

(P.A. 07-242, S. 24–27.)

History: P.A. 07-242 effective June 4, 2007.



Section 32-80c - Energy improvement district boards.

(a) An energy improvement district board, in the exercise of its powers granted pursuant to sections 32-80a to 32-80c, inclusive, shall be for the benefit of the inhabitants of the state, for the increase of their commerce and for the promotion of their safety, health, welfare, convenience and prosperity, and as the operation and maintenance of any project which the board is authorized to undertake constitute the performance of an essential governmental function, no board shall be required to pay any taxes or assessments upon any project acquired and constructed by it under the provisions of said sections. The bonds, notes, certificates or other evidences of debt issued pursuant to subsections (a) to (h), inclusive, of section 32-80b, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free and exempt from taxation, except for estate or succession taxes, by the state and by any political subdivision thereof, but the interest on such bonds, notes, certificates or other evidences of debt shall be included in the computation of any excise or franchise tax.

(b) Bonds issued by an energy improvement district board pursuant to subsection (b) of section 32-80a shall be securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies and executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities that may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations is now or may hereafter be authorized by law.

(c) A municipality may, by ordinance, and any other governmental unit may, without any referendum or public or competitive bidding, and any person may sell, lease, lend, grant or convey to an energy improvement district board or permit a board to use, maintain or operate as part of any distributed resource facility any real or personal property that may be necessary or useful and convenient for the purposes of the board and accepted by the board. Any such sale, lease, loan, grant, conveyance or permit may be made or given with or without consideration and for a specified or an unlimited period and under any agreement and on any terms and conditions that may be approved by such municipality, governmental unit or person and that may be agreed to by the board in conformity with its contract with the holders of any bonds. Subject to any such contracts with the holders of bonds, the board may enter into and perform any and all agreements with respect to property so purchased, leased, borrowed, received or accepted by it, including agreements for the assumption of principal or interest or both of indebtedness of such municipality, governmental unit or person or of any mortgage or lien existing with respect to such property or for the operation and maintenance of such property as part of any energy improvement district distributed resources facility.

(d) A municipality, governmental unit or person may enter into and perform any lease or other agreement with any energy improvement district board for the lease or other agreement with any municipality, governmental unit or person of all or any part of any energy improvement district distributed resource facility or facilities. Any such lease or other agreement may provide for the payment to the board by such municipality, governmental unit or person, annually or otherwise, of such sum or sums of money, computed at fixed amount or by any formula or in any other manner, as may be so fixed or computed. Any such lease or other agreement may be made and entered into for a term beginning currently or at some future or contingent date and with or without consideration and for a specified or unlimited time and on any terms and conditions which may be approved by such municipality, governmental unit or person and which may be agreed to by the board in conformity with its contract with the holders of any bonds, and shall be valid and binding on such municipality, governmental unit or person whether or not an appropriation is made thereby prior to authorization or execution of such lease or other agreement. Such municipality, governmental unit or person shall do all acts and things necessary, convenient or desirable to carry out and perform any such lease or other agreement entered into by it and to provide for the payment or discharge of any obligation thereunder in the same manner as other obligations of such municipality, governmental unit or person.

(e) For the purpose of aiding an energy improvement district board, a municipality, by ordinance or by resolution of its legislative body, shall have power from time to time and for such period and upon such terms, with or without consideration, as may be provided by such resolution or ordinance and accepted by the board, (1) to appropriate moneys for the purposes of the board, and to loan or donate such money to the board in such installments and upon such terms as may be agreed upon with the board, (2) to covenant and agree with the board to pay to or on the order of the board annually or at shorter intervals as a subsidy for the promotion of its purposes not more than such sums of money as may be stated in such resolution or ordinance or computed in accordance therewith, (3) upon authorization by it in accordance with law of the performance of any act or thing which it is empowered by law to authorize and perform and after appropriation of the moneys, if any, necessary for such performance, to covenant and agree with the board to do and perform such act or thing and as to the time, manner and other details of its doing and performance, and (4) to appropriate money for all or any part of the cost of acquisition or construction of such facility, and, in accordance with the limitations and any exceptions thereto and in accordance with procedure prescribed by law, to incur indebtedness, borrow money and issue its negotiable bonds for the purpose of financing such distributed resource facility and appropriation, and to pay the proceeds of such bonds to the board.

(f) For the purpose of aiding an energy improvement district board in the planning, undertaking, acquisition, construction or operation of any distributed resource facility, a participating municipality may, pursuant to resolution adopted by its legislative body in the manner provided for adoption of a resolution authorizing bonds of such municipality and with or without consideration and upon such terms and conditions as may be agreed to by and between the municipality and the board, unconditionally guarantee the punctual payment of the principal of and interest on any bonds of the board and pledge the full faith and credit of the municipality to the payment thereof. Any guarantee of bonds of the board made pursuant to this subsection shall be evidenced by endorsement thereof on such bonds, executed in the name of the municipality and on its behalf by such officer thereof as may be designated in the resolution authorizing such guaranty, and such municipality shall thereupon and thereafter be obligated to pay the principal of and interest on said bonds in the same manner and to the same extent as in the case of bonds issued by it. As part of the guarantee of the municipality for payment of principal and interest on the bonds, the municipality may pledge to and agree with the owners of bonds issued under this chapter and with those persons who may enter into contracts with the municipality or the board or any successor agency pursuant to the provisions of this chapter that it will not limit or alter the rights thereby vested in the bond owners, the board or any contracting party until such bonds, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the municipality or the board, provided nothing in this subsection shall preclude such limitation or alteration if and when adequate provisions shall be made by law for the protection of the owners of such bonds of the municipality or the board or those entering into such contracts with the municipality or the board. The board is authorized to include this pledge and undertaking for the municipality in such bonds or contracts. To the extent provided in such agreement or agreements, the obligations of the municipality thereunder shall be obligatory upon the municipality and the inhabitants and property thereof, and thereafter the municipality shall appropriate in each year during the term of such agreement, and there shall be available on or before the date when the same are payable, an amount of money that, together with other revenue available for such purpose, shall be sufficient to pay such principal and interest guaranteed by it and payable thereunder in that year, and there shall be included in the tax levy for each such year in an amount that, together with other revenues available for such purpose, shall be sufficient to meet such appropriation. Any such agreement shall be valid, binding and enforceable against the municipality if approved by action of the legislative body of such municipality. Any such guaranty of bonds of the board may be made, and any resolution authorizing such guaranty may be adopted, notwithstanding any statutory debt or other limitations, but the principal amount of bonds so guaranteed shall, after their issuance, be included in the gross debt of such municipality for the purpose of determining the indebtedness of such municipality under subsection (b) of section 7-374. The principal amount of bonds so guaranteed and included in gross debt shall be deducted and is declared to be and to constitute a deduction from such gross debt under and for all the purposes of subsection (b) of said section 7-374, (1) from and after the time of issuance of said bonds until the end of the fiscal year beginning next after the completion of acquisition and construction of the distributed resource facility to be financed from the proceeds of such bonds, and (2) during any subsequent fiscal year if the revenues of the board in the preceding fiscal year are sufficient to pay its expenses of operation and maintenance in such year and all amounts payable in such year on account of the principal and interest on all such guaranteed bonds, all bonds of the municipality issued as provided in this subsection and all bonds of the energy improvement district board issued under subsection (b) of section 32-80a.

(g) Any energy improvement district board may pledge or assign any lease or other agreement, and any instruments making or evidencing the same to secure its bonds and thereafter may not modify such leases, agreements or instruments except as provided by the terms of such lease, agreement or instrument.

(h) All property of an energy improvement district board shall be exempt from levy and sale by virtue of an execution and no execution or other judicial process shall issue against the same nor shall any judgment against the board be a charge or lien upon its property, provided nothing in this subsection shall apply to or limit the rights of the holder of any bonds to pursue any remedy for the enforcement of any pledge or lien given by the board on its facility revenues or other moneys.

(i) An energy improvement district board and the municipality in which any property of the board is located may enter into agreements with respect to the payment by the board to such municipality of annual sums of money in lieu of taxes on such property in such amount as may be agreed upon between the board and the municipality. The board may make, and the municipality may accept, such payments and apply them in the manner in which taxes may be applied in such municipality, provided no such annual payment with respect to any parcel of such property shall exceed the amount of taxes paid thereon for the taxable year immediately prior to the time of its acquisition by the board.

(P.A. 07-242, S. 28–36; June Sp. Sess. P.A. 07-5, S. 55.)

History: P.A. 07-242 effective June 4, 2007; June Sp. Sess. P.A. 07-5 amended Subsec. (a) to make a technical change, insert “except for estate or succession taxes” re tax exemption and provide that interest shall be included in the computation of excise or franchise tax, effective October 6, 2007.






Chapter 586 - Loans to Small Contractors and Small Manufacturers (Repealed)

Section 32-81 to 32-84 - Loans to small contractors and small manufacturers.

Sections 32-81 to 32-84, inclusive, are repealed.

(P.A. 83-580, S. 1–3, 8; P.A. 84-546, S. 82–84, 173; P.A. 85-542, S. 1, 3; 85-595, S. 1; P.A. 86-107, S. 12, 19; P.A. 87-273, S. 3, 4; P.A. 88-265, S. 35, 36.)






Chapter 587 - Connecticut Film, Video and Media Office and Commission (Repealed) (See Chapter 184b)

Section 32-86 - Legislative finding.

Section 32-86 is repealed, effective August 20, 2003.

(June Sp. Sess. P.A. 83-26, S. 1, 7; P.A. 94-137, S. 1, 9; June 30 Sp. Sess. P.A. 03-6, S. 248.)



Section 32-86b to 32-88 - State agency requests for proposals for film, video or media productions. Connecticut film, video and media account. Connecticut Film, Video and Media Commission. Commission’s powers and duties. Annual report.

Sections 32-86b to 32-88, inclusive, are repealed, effective August 20, 2003.

(June Sp. Sess. P.A. 83-26, S. 2, 3, 7; P.A. 91-405, S. 4; P.A. 94-137, S. 3–6, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-238, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 248.)



Section 32-89 - Powers. Promotion of motion picture industry.

Section 32-89 is repealed, effective July 1, 1995.

(June Sp. Sess. P.A. 83-26, S. 4, 7; P.A. 94-137, S. 8, 9.)



Section 32-90 - Regulations.

Section 32-90 is repealed, effective August 20, 2003.

(June Sp. Sess. P.A. 83-26, S. 5, 7; P.A. 94-137, S. 7, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 30 Sp. Sess. P.A. 03-6, S. 248.)



Section 32-91 - Department of Economic Development to provide personnel and resources.

Section 32-91 is repealed, effective July 1, 1995.

(June Sp. Sess. P.A. 83-26, S. 6, 7; P.A. 94-137, S. 8, 9.)






Chapter 588 - Small Business Advisory Council

Section 32-96 - Small Business Advisory Council. Membership. Organization.

Section 32-96 is repealed, effective July 1, 2011.

(P.A. 84-400, S. 1, 7; P.A. 88-183, S. 1, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-131, S. 5.)



Section 32-97 - Annual report.

Obsolete.

(P.A. 84-400, S. 2, 7; P.A. 02-89, S. 72.)



Section 32-98 - Duties.

Obsolete.

(P.A. 84-400, S. 3, 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)



Section 32-99 - Powers.

Obsolete.

(P.A. 84-400, S. 4, 7; P.A. 02-89, S. 73.)



Section 32-100 - Assistance from the Department of Economic and Community Development.

Obsolete.

(P.A. 84-400, S. 5, 7; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)



Section 32-101 - Termination of council.

Section 32-101 is repealed, effective October 1, 2002.

(P.A. 84-400, S. 6, 7; P.A. 88-183, S. 2, 3; P.A. 02-89, S. 90.)






Chapter 588l - Economic Development and Manufacturing Assistance

Section 32-220 - Short title: Economic Development and Manufacturing Assistance Act of 1990.

Sections 32-220 to 32-234, inclusive, shall be known and may be cited as the “Economic Development and Manufacturing Assistance Act of 1990”.

(P.A. 90-270, S. 1, 38.)



Section 32-221 - Declaration of policy.

It is found and declared that the maintenance and continued development of the state’s manufacturing and other economic base business sectors is important to the economic welfare of the state and to the retention and creation of job opportunities within the state; that these sectors of the state’s economy are facing increased competition from other geographic areas of the world; that assistance from the state can promote the retention, expansion, and diversification of existing manufacturing and other economic base businesses and encourage manufacturing and other economic base businesses from other geographic areas to locate into the state; that assistance from the state can enhance employment opportunity and the tax base of communities, particularly in the state’s more economically disadvantaged communities; that the economic competitiveness of manufacturing and other economic base businesses is dependent in part upon the provision of adequate business support services such as day care, job training, education, transportation, employee housing, energy conservation, pollution control and recycling; that state assistance to promote the retention and expansion and increase the competitiveness of manufacturing and other economic base businesses is an important function of the state and is a public use for which public moneys may be expended; that in certain cases assistance and encouragement of diversification of manufacturing and other economic base businesses within the state may promote the economic welfare of the state and is a public use and purpose for which public moneys may be expended; that the participation and cooperation of the state’s agencies and authorities in providing financial assistance will improve the timeliness and decrease the costs to businesses of providing such assistance; and therefore the necessity in the public interest and for the public benefit and good for the provisions of sections 32-220 to 32-234, inclusive, is hereby declared as a matter of legislative determination.

(P.A. 90-270, S. 2, 38; P.A. 97-211, S. 3, 7; P.A. 08-34, S. 1.)

History: P.A. 97-211 added provision re participation and cooperation of state agencies in providing assistance, effective June 24, 1997; P.A. 08-34 added “other economic base business sectors” and made conforming changes, effective May 7, 2008.



Section 32-222 - *(See end of section for amended version of subsection (h) and effective date.) Definitions.

As used in sections 32-220 to 32-234, inclusive:

(a) “Business development project” means a project undertaken by an eligible applicant involving one or more of the following:

(1) The construction, substantial renovation, improvement or expansion of a facility;

(2) The acquisition of new machinery and equipment;

(3) The acquisition, improvement, demolition, cultivation or disposition of real property, or combinations thereof, or the remediation of contaminated real property;

(4) The creation at a facility, within twenty-four months of the initiation of a hiring program, not less than ten new jobs or an increase in the number of persons employed at the facility of twenty per cent, whichever is greater;

(5) Economic diversification of the economy of an area of the state or manufacturing or other economic base business where such area or business is substantially reliant upon defense and related industry;

(6) Participation in the avoidance of an imminent plant closing or relocation by a manufacturing or other economic base business or assist or improve the economy of an area of the state which has been or is likely to be significantly and adversely impacted by one or more major plant closings or relocations;

(7) Support research and development or commercialization of technologies, products, processes or techniques of a manufacturing or other economic base business;

(8) Creation or support of organizations and activities specifically leveraging federal resources that provide technical and engineering assistance to small manufacturers or other economic base businesses to assist them with the design, testing, manufacture and marketing of new products, the exporting of state products and services, and the instruction and implementation of new techniques and technologies;

(9) Support of substantial workforce development efforts;

(10) Promotion of community conservation or development or improvement of the quality of life for urban residents of the state;

(11) Promotion of the revitalization of underutilized, state-owned former railroad depots and areas adjacent to such depots; or

(12) Promotion of export activities, including sponsorship of programs that support exportation, assistance to companies in accessing federal Department of Commerce services, and provision of marketing materials and web site improvements for exporters;

(b) “Business support services” means activities related to a municipal development project or business development project which support the economic competitiveness of manufacturing or exporting or economic base businesses or which further the interests of the state, including, but not limited to, facilities and services related to day care, job training, education, transportation, employee housing, energy conservation, pollution control and recycling, provided activities related to employee housing shall be limited to feasibility and implementation studies;

(c) “Commissioner” means the Commissioner of Economic and Community Development;

(d) “Economic base business” means a business that the commissioner determines will materially contribute to the economy of the state by creating or retaining jobs, exporting products or services beyond the state’s boundaries, encouraging innovation in products or services, adding value to products or services or otherwise supporting or enhancing existing activities important to the economy of the state;

(e) “Economic cluster” means an economic cluster, as defined in section 32-4e, recognized by the commissioner;

(f) “Department” means the Department of Economic and Community Development;

(g) “Development plan” means a plan for a municipal development project prepared in accordance with the provisions of subsection (b) of section 32-223;

*(h) “Eligible applicant” means any for-profit or nonprofit organization, or any combination thereof, any municipality, regional planning agency or any combination thereof and further provided, in the case of a loan made by Connecticut Innovations, Incorporated in which the department purchases a participation interest, “eligible applicant” means the for-profit or nonprofit organization, or any combination thereof, that will receive the proceeds of such loan;

(i) “Financial assistance” means grants, funds for the purchase of insurance policies and payment of deductibles for insurance policies to cover remediation costs, extensions of credit, loans or loan guarantees, participation interests in loans made to eligible applicants by Connecticut Innovations, Incorporated or combinations thereof;

(j) “For-profit organization” means a for-profit partnership or sole proprietorship or corporation or limited liability company which is an economic base business or has a North American Industrial Classification code of 311111 through 339999 or 493110, 493120, 493130, 493190, 511210, 512110, 512120, 512191, 522210, 522293, 522294, 522298, 522310, 522320, 522390, 523110, 523120, 523130, 523140, 523210, 523910, 524113, 524114, 524126, 524127, 524128, 524130, 524292, 541711, 541712, 551111, 551112, 551114, 561422, 611310, 611410, 611420, 611430, 611513, 611519, 611710 and 624410 or any business that is part of an economic cluster, or any establishment or auxiliary or operating unit thereof, as defined in the North American Industrial Classification System Manual, which has demonstrated to the satisfaction of the commissioner that it has the qualifications, including financial qualifications, necessary to carry out a business development project;

(k) “Implementing agency” means one of the following agencies designated by a municipality under section 32-223: (1) An economic development commission, redevelopment agency; sewer authority or sewer commission; public works commission; water authority or water commission; port authority or port commission or harbor authority or harbor commission; parking authority or parking commission; (2) a nonprofit development corporation; or (3) any other agency designated and authorized by a municipality to undertake a project and approved by the commissioner;

(l) “Municipal development project” means a business development project through which real property is acquired by a municipality or implementing agency as part of such project;

(m) “Municipality” means a town, city, consolidated town and city or consolidated town and borough;

(n) “Nonprofit organization” means a municipality or nonprofit corporation as defined in section 33-1002 and organized under the laws of this state and for purposes of this chapter includes any constituent unit of the state system of higher education;

(o) “Planning commission” means a planning and zoning commission designated pursuant to section 8-4a or a planning commission created pursuant to section 8-19;

(p) “Project” means a municipal development project or business development project;

(q) “Project area” means the area within which a municipal development project or business development project is located;

(r) “Real property” means land, buildings and other structures and improvements thereto, subterranean or subsurface right, any and all easements, air rights and franchises of any kind or nature;

(s) “Site and infrastructure improvements” means improvements to: (1) Sanitary sewer facilities; (2) natural gas pipes, electric, telephone and telecommunications conduits and other facilities and waterlines and water supply facilities, except for any such pipes, wires, conduits, waterlines or facilities which a public service company, as defined in section 16-1, water company, as defined in section 25-32a, or municipal utility is required to install pursuant to any provision of the general statutes or any special act, regulation or order of the Public Utilities Regulatory Authority or a certificate of public convenience and necessity; (3) storm drainage facilities, including facilities to control flooding; (4) site grading, landscaping, environmental improvements, including remediation of contaminated sites, parking facilities, roadways and related appurtenances; (5) railroad spurs; (6) public port or docking facilities; and (7) such other related improvements necessary or appropriate to carry out the project;

(t) “State” means the state of Connecticut;

(u) “Targeted investment community” means a municipality which contains an enterprise zone designated pursuant to section 32-70;

(v) “Total project cost” means costs of any kind or nature relating to the planning, implementation and completion of a municipal or business development project;

(w) “Legislative body” means (1) the board of selectmen in a town that does not have a charter, special act or home rule ordinance relating to its government, or (2) the council, board of aldermen, representative town meeting, board of selectmen or other elected legislative body described in a charter, special act or home rule ordinance relating to its government in a city, consolidated town and city, consolidated town and borough or a town having a charter, special act, consolidation ordinance or home rule ordinance relating to its government.

(P.A. 90-270, S. 3, 38; P.A. 91-340, S. 1, 2, 8; P.A. 92-236, S. 27, 42, 48; P.A. 93-158, S. 8, 11; 93-160; May Sp. Sess. P.A. 94-2, S. 194, 203; P.A. 95-250, S. 1; 95-270, S. 2, 11; 95-272, S. 19, 29; P.A. 96-180, S. 105, 166; 96-211, S. 1, 5, 6; 96-239, S. 9, 17; 96-256, S. 188, 209; P.A. 97-211, S. 4, 5, 7; P.A. 98-203, S. 1, 13; P.A. 99-216, S. 6, 7; P.A. 00-171, S. 3, 4; P.A. 01-96, S. 5; June Sp. Sess. P.A. 01-7, S. 25, 26, 28; P.A. 08-34, S. 2; P.A. 10-75, S. 18; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152.)

*Note: On and after January 1, 2015, subsection (h) of this section, as amended by section 308 of public act 13-247, is to read as follows:

“(h) “Eligible applicant” means any for-profit or nonprofit organization, or any combination thereof, any municipality, regional council of governments or any combination thereof and further provided, in the case of a loan made by Connecticut Innovations, Incorporated in which the department purchases a participation interest, “eligible applicant” means the for-profit or nonprofit organization, or any combination thereof, that will receive the proceeds of such loan.”

(P.A. 90-270, S. 3, 38; P.A. 91-340, S. 1, 2, 8; P.A. 92-236, S. 27, 42, 48; P.A. 93-158, S. 8, 11; 93-160; May Sp. Sess. P.A. 94-2, S. 194, 203; P.A. 95-250, S. 1; 95-270, S. 2, 11; 95-272, S. 19, 29; P.A. 96-180, S. 105, 166; 96-211, S. 1, 5, 6; 96-239, S. 9, 17; 96-256, S. 188, 209; P.A. 97-211, S. 4, 5, 7; P.A. 98-203, S. 1, 13; P.A. 99-216, S. 6, 7; P.A. 00-171, S. 3, 4; P.A. 01-96, S. 5; June Sp. Sess. P.A. 01-7, S. 25, 26, 28; P.A. 08-34, S. 2; P.A. 10-75, S. 18; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-247, S. 308.)

History: P.A. 91-340 redefined “eligible applicant” to include any profit or nonprofit organization, any municipality, regional planning agency or any combination thereof, where defense diversification project is concerned and added Subsec. (w) defining a defense diversification project; P.A. 92-236 redefined “business development project” by adding Subdiv. (3) re inventors workshop projects and amended Subsec. (w) defining “defense diversification project” by inserting “primarily” in Subdiv. (4), inserting “or both” in Subdiv. (5) and adding Subdiv. (6) re activities increasing opportunities for former employees of a defense contractor or subcontractor; P.A. 93-158 added Subsec. (x) defining the term “legislative body”, effective June 23, 1993; P.A. 93-160 redefined “manufacturing or economic base business” to include businesses engaged in research and development directly related to agriculture and aquaculture; May Sp. Sess. P.A. 94-2 in Subsec. (w) included the support of the retention of naval operations under the definition of a regional defense diversification plan, effective June 21, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-270 redefined “nonprofit organization” to include constituent units of the state system of higher education, effective July 1, 1995; P.A. 95-272 amended Subdiv. (w) to extend project date from June 30, 1996, to June 30, 1998, effective July 1, 1995 (Revisor’s note: Introductory language “As used in sections 32-220 to 32-234, inclusive,” omitted through clerical error from the 1995 edition of the general statutes, was restored editorially by the Revisors); P.A. 96-180 amended Subsec. (a)(1) by substituting reference to Sec. 32-223 for Sec. 32-222, effective June 3, 1996; P.A. 96-239 added Subpara. (F) to Subsec. (a)(2), including certain railroad depot projects in definition of “business development project”, effective July 1, 1996; P.A. 96-256 amended definition of “nonprofit organization” to replace reference to Sec. 33-421 with Sec. 33-1002, effective January 1, 1997 (Revisor’s note: In 1997 in Subsec. (n) the phrase “... and is organized under laws of this state ...” was changed editorially by the Revisors to “... and organized under the laws of this state ...” for consistency of usage); P.A. 97-211 redefined “eligible applicant” in Subsec. (f) and “financial assistance” in Subsec. (h) to add provision re participation of the department in loans made by the Connecticut Development Authority, effective June 24, 1997; P.A. 98-203 added a new Subsec. (d) defining “economic cluster”, relettered the existing Subsecs. and redefined “manufacturing or economic base business” to include economic cluster businesses, effective June 8, 1998; P.A. 99-216 amended Subsec. (a)(1) to include projects to remediate contaminated real property as eligible business development projects under this section, effective July 1, 1999; P.A. 00-171 redefined “financial assistance” in Subsec. (i) to add provision re funds for the purchase of insurance policies and payment of deductibles to cover remediation costs and redefined “site and infrastructure improvements” in Subsec. (t) to include remediation of contaminated sites; P.A. 01-96 amended Subsec. (t) by making a technical change; June Sp. Sess. P.A. 01-7 amended Subsec. (a)(1) to include projects which involve the cultivation of real property and make a technical change and amended Subsec. (l) to include a business engaged in the creation or development of vineyards and wineries and make a technical change, effective July 1, 2001; P.A. 08-34 redefined “business development project” in Subsec. (a), defined “economic base business” in new Subsec. (d), redesignated existing Subsecs. (d) to (g) as new Subsecs. (e) to (h), redefined “eligible applicant” in new Subsec. (h), deleted former Subsec. (h) re definition of “facility”, redefined “for-profit organization” in Subsec. (j), deleted former Subsec. (l) re definition of “manufacturing or economic base business”, redesignated existing Subsecs. (m) to (w) as new Subsecs. (l) to (v), deleted former Subsec. (x) re definition of “defense diversification project”, redesignated existing Subsec. (y) as new Subsec. (w) and made a technical change therein, effective May 7, 2008; P.A. 10-75 amended Subsec. (a)(8) to add “activities specifically leveraging federal resources” and “the exporting of state products and services”, added Subsec. (a)(12) re promotion of export activities, and redefined “business support services” in Subsec. (b) to include exporting, effective July 1, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsecs. (h) and (i), effective July 1, 2012; P.A. 13-247 amended Subsec. (h) to redefine “eligible applicant” by changing “regional planning agency” to “regional council of governments”, effective January 1, 2015.



Section 32-222a - Office of Defense Diversification established in the Department of Economic and Community Development to provide financial assistance for defense diversification projects.

Section 32-222a is repealed, effective May 7, 2008.

(P.A. 91-340, S. 3, 8; 91-407, S. 32; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 08-34, S. 5.)



Section 32-223 - Application for financial assistance. Projects exempt from application.

(a)(1) An eligible applicant shall submit an application for financial assistance to the commissioner on forms provided by the commissioner and with such information the commissioner deems necessary, including, but not limited to: (A) A description of the proposed project; (B) an explanation of the expected benefits of the project in relation to the purposes of sections 32-220 to 32-234, inclusive; (C) information concerning the financial and technical capacity of the eligible applicant to undertake the proposed project; (D) a project budget; and (E) identification, when appropriate, of business support services that may be of benefit to the state and the manufacturing and economic base businesses located or locating in the project area as part of the project. In the case of a municipal development project the eligible applicant shall, in addition to an application for financial assistance, submit a development plan prepared pursuant to subsection (b) of section 32-224 and approved by the commissioner, provided an eligible applicant may, prior to the submission of a development plan, receive financial assistance for activities related to the planning of a municipal development project to the extent such assistance is provided for under subsection (b) of this section.

(2) The United States Department of the Navy, the United States Department of Defense or eligible applicants shall not be required to submit an application for financial assistance to the commissioner, as required by subsection (a) of this section, for projects related to the enhancement of infrastructure for long-term, on-going naval operations at the United States Naval Submarine Base-New London that are funded by grants to said Department of the Navy, said Department of Defense or said applicants as provided in subdivision (6) of subsection (b) of this section.

(b) Applications properly submitted shall be reviewed and may be approved, disapproved or modified by the commissioner. In reviewing an application and determining the type and amount of financial assistance, if any, to be provided, the commissioner shall consider the following criteria: (1) The availability of funds; (2) the relative economic condition of the municipality; (3) the relative need of the eligible applicant or project for financial assistance; (4) the degree to which financial assistance is necessary as an inducement to the eligible applicant to undertake the project or to the manufacturing or economic base business to locate or undertake the project in the state; (5) the relative economic benefit of the project to the state, including, but not limited to: (A) The extent to which the project will likely result in the retention and creation of jobs, the retention, expansion or relocation of manufacturing or economic base businesses in the state or the diversification of such businesses, or (B) the extent to which the project will increase competitiveness of such businesses, respond to potential or actual dislocation as a result of major plant closings or relocations and address the business service needs of such businesses and the state; and (6) such other criteria as the commissioner may establish consistent with the purposes of sections 32-220 to 32-234, inclusive. The commissioner shall not deny an application for financial assistance for a project solely because the project site does not have sewer service or access to sewer service.

(c) No financial assistance shall be given to an eligible applicant and no participation interest in a loan made by Connecticut Innovations, Incorporated for the benefit of an eligible applicant shall be purchased by the department until the commissioner has approved the application submitted in accordance with subsection (a) of this section. Notwithstanding any other provision of this section, in the event that the financial assistance requested is the purchase by the department of a participation interest in a loan made by Connecticut Innovations, Incorporated, said corporation may submit such application and other information as is required of eligible applicants under subsection (a) of this section on behalf of such eligible applicant and no further application shall be required of such eligible applicant. No financial assistance shall exceed: (1) Except as otherwise provided in subdivisions (2) to (6), inclusive, of this subsection, fifty per cent of the total project cost, (2) in the case of financial assistance to any project in a targeted investment community, ninety per cent of the project cost, (3) when two or more municipalities which are not targeted investment communities jointly initiate a municipal development project in accordance with the provisions of subsection (e) of section 32-224, seventy-five per cent of the total project cost, (4) in the case of a municipal development project jointly initiated by two or more municipalities at least one of which is a targeted investment community, the sum of: (A) Seventy-five per cent of the portion of the total project cost allocable to the participation of the municipality or municipalities which are not targeted investment communities, and (B) ninety per cent of the portion of the total project cost allocable to the participation of any targeted investment community or communities, (5) in the case of a defense diversification project, ninety per cent of the total project cost if the project involves a municipal development project or the acquisition or development, or both, of real property for an unspecified occupant, and one hundred per cent in the case of any other defense diversification project, and (6) in the case of moneys used by the department for the purpose of grants to the United States Department of the Navy, United States Department of Defense or eligible applicants for projects related to the enhancement of infrastructure for long-term, on-going naval operations at the United States Naval Submarine Base-New London, as provided in subdivision (6) of subsection (b) of section 32-235, one hundred per cent of the total project cost. A municipality’s share of the total project cost, if any, may, with the approval of the commissioner, be satisfied entirely or partially from noncash contributions, including contributions of real property, from private sources, or, to the extent permitted by federal law, from moneys received by the municipality under any federal grant program.

(d) Financial assistance, whether provided directly to eligible applicants or indirectly in the form of the department’s purchase of a participation interest in a loan made by Connecticut Innovations, Incorporated under sections 32-220 to 32-234, inclusive, may be used for (1) the planning of a municipal development project or business development project, including, but not limited to, the reasonable cost of feasibility studies, engineering, appraisals, market studies and related activities; (2) the acquisition of real property, machinery or equipment, or any combination thereof, provided such financial assistance shall not exceed fair market value; (3) the construction of site and infrastructure improvements relating to a municipal development or business development project; (4) the construction, renovation and demolition of buildings; (5) relocation expenses for the purpose of assisting an eligible applicant to locate, construct, renovate or acquire a facility; or (6) such other reasonable expenses necessary or appropriate for the initiation, implementation and completion of the project, including, but not limited to: (A) Administrative expenses of the eligible applicant; and (B) business support services in conjunction with another state agency when such agency does not provide adequate funds for such services or when no other state agency provides such services. The department may purchase participation interests in loans made by Connecticut Innovations, Incorporated for the foregoing purposes. All relocation assistance provided under sections 32-220 to 32-234, inclusive, to persons residing in the project area shall be in conformance with chapter 135.

(e) The commissioner may establish the terms and conditions of any financial assistance provided under sections 32-220 to 32-234, inclusive, except that the interest rate on any loans shall be determined by the State Bond Commission in accordance with subsection (t) of section 3-20. The commissioner may make any stipulation in connection with an offer of financial assistance he deems necessary to implement the policies and purposes of sections 32-220 to 32-234, inclusive, including, but not limited to the following: (1) The provision of assurances that the eligible applicant will discharge its obligations in connection with the project, and (2) a requirement that the eligible applicant provide the department with appropriate security for such financial assistance, including, but not limited to, a letter of credit, a lien on real property or a security interest in goods, equipment, inventory or other property of any kind.

(P.A. 90-270, S. 4, 38; P.A. 91-340, S. 4, 8; P.A. 92-236, S. 28, 43, 48; P.A. 93-218, S. 3, 4; P.A. 97-211, S. 6, 7; P.A. 03-278, S. 92; P.A. 08-34, S. 3; P.A. 09-234, S. 11, 12; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 91-340 made a technical change to the references to “sections 32-220 to 32-234, inclusive,” in Subsecs. (a), (b), (d) and (e) (made necessary by the codification of new Sec. 32-222a), but the change necessitated no change to the wording of this section as codified; P.A. 92-236 amended Subsec. (c) by enumerating provisions setting forth limits on financial assistance and adding Subdiv. (5) re such limits for defense diversification projects and added Subsec. (f) re request for proposals for projects described in Sec. 32-222(a)(3); P.A. 93-218 amended Subsec. (b) to prohibit commissioner from denying application for project solely because site lacks sewer service or access to sewer service, effective June 23, 1993; P.A. 97-211 amended Subsecs. (c) and (d) to add provisions re participation of the department in loans made by the Connecticut Development Authority, effective June 24, 1997; P.A. 03-278 made technical changes in Subsec. (d), effective July 9, 2003; P.A. 08-34 made technical changes in Subsecs. (c) and (e), amended Subsec. (d)(5) to replace “manufacturing or other economic base business” with “eligible applicant” re relocation expenses and deleted former Subsec. (f) re request for proposals during fiscal year ending June 30, 1993, effective May 7, 2008; P.A. 09-234 amended Subsec. (a) by designating existing provisions as Subdiv. (1), making conforming changes therein and adding Subdiv. (2) re projects exempt from application process, and amended Subsec. (c) by adding Subdiv. (6) re infrastructure projects at the United States Naval Submarine Base-New London, and making conforming changes, effective July 9, 2009; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsecs. (c) and (d), effective July 1, 2012.



Section 32-224 - *(See end of section for amended versions of subsections (b) and (c) and effective date.) Designation of implementing agency. Development plan. Public service facilities. Acquisition of real property for project. Limitations.

(a) Any municipality which has a planning commission may, by vote of its legislative body, designate an implementing agency to exercise the powers granted under sections 32-220 to 32-234, inclusive. Any municipality may, with the approval of the commissioner, designate a separate implementing agency for each municipal development project undertaken by such municipality pursuant to said sections.

*(b) The implementing agency may initiate a municipal development project by preparing and submitting a development plan to the commissioner. Such plan shall meet an identified public need and include: (1) A legal description of the real property within the boundaries of the project area; (2) a description of the present condition and uses of such real property; (3) a description of the process utilized by the agency to prepare the plan and a description of alternative approaches considered to achieve project objectives; (4) a description of the types and locations of land uses or building uses proposed for the project area; (5) a description of the types and locations of present and proposed streets, sidewalks and sanitary, utility and other facilities and the types and locations of other proposed project improvements; (6) statements of the present and proposed zoning classification and subdivision status of the project area and the areas adjacent to the project area; (7) a plan for relocating project area occupants; (8) a financing plan; (9) an administrative plan; (10) an environmental analysis, marketability and proposed land use study, or building use study if required by the commissioner; (11) appraisal reports and title searches if required by the commissioner; (12) a description of the public benefit of the project, including, but not limited to, (A) the number of jobs which the implementing agency anticipates would be created or retained by the project, (B) the estimated property tax benefits, (C) the number and types of existing housing units in the municipality in which the project would be located, and in contiguous municipalities, which would be available to employees filling such jobs, (D) a general description of infrastructure improvements, including public access, facilities or use, that the implementing agency anticipates may be needed to implement the development plan, (E) a general description of the implementing agency’s goals for blight remediation or, if known, environmental remediation, (F) a general description of any aesthetic improvements that the implementing agency anticipates may be generated by the project, (G) a general description of the project’s intended role in increasing or sustaining market value of land in the municipality, (H) a general description of the project’s intended role in assisting residents of the municipality to improve their standard of living, and (I) a general statement of the project’s role in maintaining or enhancing the competitiveness of the municipality; (13) a finding that (A) the land and buildings within the boundaries of the project area will be used principally for manufacturing or other economic base business purposes or business support services; (B) the plan is in accordance with the plan of conservation and development for the municipality, if any, adopted by its planning commission under section 8-23, and the plan of development of the regional planning agency adopted under section 8-35a, if any, for the region within which the municipality is located; (C) the plan was prepared giving due consideration to the state plan of conservation and development adopted under chapter 297 and other state-wide planning program objectives of the state or state agencies as coordinated by the Secretary of the Office of Policy and Management; and (D) the project will contribute to the economic welfare of the municipality and the state and that to carry out and administer the project, public action under sections 32-220 to 32-234, inclusive, is required; and (14) a preliminary statement describing the proposed process for acquiring each parcel of real property, including findings that (A) public benefits resulting from the plan will outweigh any private benefits; (B) existing use of the real property cannot be feasibly integrated into the overall plan for the project; (C) acquisition by eminent domain is reasonably necessary to successfully achieve the objectives of such plan; and (D) the plan is not for the primary purpose of increasing local tax revenues. The provisions of this subsection with respect to submission of a development plan to and approval by the commissioner and with respect to a finding that the plan was prepared giving due consideration to the state plan of conservation and development and state-wide planning program objectives of the state or its agencies shall not apply to a project for which no financial assistance has been given and no application for financial assistance is to be made under section 32-223. Any plan that has been prepared under chapters 130, 132 or 588a may be submitted by the implementing agency to the legislative body of the municipality and to the commissioner in lieu of a plan initiated and prepared in accordance with this section, provided all other requirements of sections 32-220 to 32-234, inclusive, for obtaining the approval of the commissioner of the development plan are satisfied. Any action taken in connection with the preparation and adoption of such plan shall be deemed effective to the extent such action satisfies the requirements of said sections.

*(c) (1) No plan shall be adopted unless the planning commission of the municipality finds that the plan is in accord with the plan of development, if any, for the municipality and the regional planning agency, if any, organized under chapter 127 for the region within which such municipality is located finds that such plan is in accord with the plan of development, if any, for such region. If the regional planning agency fails to make a finding concerning the plan within thirty-five days of receipt thereof, by such agency, it shall be presumed that such agency does not disapprove of the plan. The implementing agency shall hold at least one public hearing on the plan and shall cause notice of the time, place, and subject of any public hearing to be published at least once in a newspaper of general circulation in the municipality not less than one week nor more than three weeks prior to the date of such public hearing. At least thirty-five days prior to the public hearing, the implementing agency shall post the plan on the Internet web site of the implementing agency, if any. Upon adoption of the plan the implementing agency shall submit the plan to the legislative body of the municipality for approval or disapproval. Any approval by the implementing agency and legislative body of the municipality made under this section shall specifically provide for approval of any findings contained therein. After approval of the plan by the legislative body of the municipality, the plan shall be submitted to the commissioner for his approval. If the commissioner requires a substantial modification of the plan as a condition of approval, the plan shall be subject to a public hearing and approval by the implementing agency and the legislative body of the municipality in accordance with the provisions of this subsection.

(2) The plan shall be effective for a period of ten years after the date of approval and may be amended in accordance with this section. The legislative body shall review the plan at least once every ten years after the initial approval, and shall reapprove the plan or an amended plan at least once every ten years after the initial approval in accordance with this section in order for the plan or amended plan to remain in effect. With respect to a development plan for a project that is funded in whole or in part by federal funds, the provisions of this subdivision shall not apply to the extent that such provisions are prohibited by federal law.

(d) The implementing agency shall cause notice of the initial approval of the plan to be published in a newspaper having general circulation in the municipality.

(e) A development plan may be modified at any time by the implementing agency, provided, if modified after the lease or sale of real property in the project area, the lessees or purchasers of such real property or their successor or successors in interest affected by the proposed modification shall consent to such modification. If the proposed modification will substantially alter the development plan as previously approved, the modification shall be subject to the approval of the local legislative body of the municipality and the commissioner in the same manner as approval of the development plan. The municipality may, by vote of its legislative body, abandon the development plan and convey such real property within the boundaries of the project area free of any restriction, obligation or procedure imposed by the plan subject to all other local and state laws, ordinances or regulations, including, but not limited to, any offer of sale required under subsection (i) of this section, if after three years from the date of approval of the plan the implementing agency has not transferred by sale or lease all or any part of the real property acquired in the project area to any person in accordance with the development plan and no grant of financial assistance under sections 32-220 to 32-234, inclusive, has been given for such project other than for activities related to the planning of the project pursuant to section 32-222.

(f) The implementing agencies of two or more municipalities may, after approval by each legislative body thereof, jointly initiate a development project if the project area is to be located in one or more of such municipalities. Such implementing agencies, after approval by the commissioner of the development plan for the project if any state aid is to be requested under section 32-223, may enter into and amend subject to the approval of the commissioner, an agreement to jointly carry out the development plan. Such agreement may include provisions for furnishing municipal services to the project and sharing costs of and revenues from the project, including property tax and rental receipts. The development plan shall include a proposed form of the agreement to be entered into by the municipalities. Each municipality which is a party to an agreement may make appropriations and levy taxes in accordance with the provisions of the general statutes and may issue bonds in accordance with section 32-227 to further its obligations under the agreement.

(g) As used in this subsection, “public service facility” includes any sewer, pipe, main conduit, cable, wire, pole, tower, building or utility appliance owned or operated by an electric, gas, telephone, telegraph or water company. Whenever an implementing agency determines that the closing of any street or public right-of-way is provided for in a development plan adopted and approved in accordance with sections 32-220 to 32-234, inclusive, or where the carrying out of such a development plan, including the construction of new improvements, requires the temporary or permanent readjustment, relocation or removal of a public service facility from a street or public right-of-way, the implementing agency shall issue an appropriate order to the company owning or operating such facility. Such company shall permanently or temporarily readjust, relocate or remove the public service facility promptly in accordance with such order, provided an equitable share of the cost of such readjustment, relocation or removal, including the cost of installing and constructing a facility of equal capacity in a new location, shall be borne by the implementing agency. Such equitable share shall be fifty per cent of such cost after the deduction hereinafter provided. In establishing the equitable share of the cost to be borne by the implementing agency, there shall be deducted from the cost of the readjusted, relocated or removed facilities a sum based on a consideration of the value of materials salvaged from existing installations, the cost of the original installation, the life expectancy of the original facility and the unexpired term of such life use. The books and records of the company shall be made available for inspection by the implementing agency to determine the equitable share of the cost of such readjustment, relocation or removal. When any facility is removed from a street or public right-of-way to a private right-of-way, the implementing agency shall not pay for such private right-of-way. If the implementing agency and the company owning or operating such facility cannot agree upon the share of the cost to be borne by the implementing agency, such agency or the company may apply to the superior court for the judicial district within which the street or public right-of-way is situated, or, if the court is not in session, to any judge thereof, for a determination of the cost to be borne by the implementing agency. The court or the judge, after causing notice of the pendency of such application to be given to the other party, shall appoint a state referee to make such determination. The referee, having given at least ten days’ notice to the interested parties of the time and place of the hearing, shall hear both parties, take such testimony as he may deem material and thereupon determine the amount of the cost to be borne by the implementing agency. The referee shall immediately report the amount to the court. If the report is accepted by the court, such determination shall, subject to right of appeal as in civil actions, be conclusive upon such parties.

(h) After approval of the development plan pursuant to sections 32-220 to 32-234, inclusive, the implementing agency may by purchase, lease, exchange or gift acquire or rent real property necessary or appropriate for the project as identified in the development plan and real property and interests therein for rights-of-way and other easements to and from the project area.

(i) (1) The implementing agency may, with the approval of the legislative body of the municipality, and in the name of the municipality, condemn in accordance with section 8-128 to 8-133, inclusive, any real property necessary or appropriate for the project as identified in the development plan, including real property and interests in land for rights-of-way and other easements to and from the project area, except that no real property may be condemned pursuant to this subsection for the primary purpose of increasing local tax revenue.

(2) The implementing agency shall conduct a public hearing on any proposed acquisition of real property by condemnation pursuant to this subsection. The implementing agency shall cause notice of the time, place and subject of the hearing to be published in a newspaper having a substantial circulation in the municipality not more than ten days before the date set for the hearing. Not less than ten days before the date of the hearing, the implementing agency shall send, by first class mail, notice of the time, place and subject of the hearing to the owners of record of the real property and to all owners of real property within one hundred feet of the real property to be acquired by condemnation.

(3) (A) No parcel of real property may be acquired by condemnation under this section except by approval by vote of at least two-thirds of the members of the legislative body of the municipality, or, in the case of a municipality for which the legislative body is a town meeting or a representative town meeting, the board of selectmen. Such approval shall be by (i) separate vote on each parcel of real property to be acquired, or (ii) a vote on one or more groups of such parcels, provided each parcel to be acquired is identified for the purposes of a vote on a group of such parcels under this subparagraph. The legislative body or the board of selectmen, as the case may be, shall not approve the use of condemnation by the implementing agency unless the legislative body or board of selectmen has (I) considered the benefits to the public and any private entity that will result from the municipal development project and determined that the public benefits outweigh any private benefits, (II) determined that the current use of the real property cannot be feasibly integrated into the overall development plan, and (III) determined that the acquisition of the real property by condemnation is reasonably necessary to successfully achieve the objectives of the development plan.

(B) The municipality shall cause notice of any approved acquisition by condemnation under this subdivision to be published in a newspaper having a substantial circulation in the municipality not more than ten days after such approval.

(C) (i) The implementing agency shall acquire any property identified in the plan as property to be acquired by condemnation by a date that is five years after the date the first property is acquired by condemnation under the plan unless the implementing agency approves an extension of the time for acquisition, except that no property may be acquired by condemnation under the plan more than ten years after the first property is acquired by condemnation under the plan.

(ii) With respect to a development plan for a project that is funded in whole or in part by federal funds, the provisions of this subparagraph shall not apply to the extent that such provisions are prohibited by federal law.

(4) The owner-occupant of property acquired by condemnation under this section may file an application in the superior court for the judicial district in which the municipality is located to enjoin the acquisition of such property. The court may issue such injunction if the court finds that the implementing agency or municipality failed to comply with the requirements of this section. The filing of an application to enjoin the acquisition of property by condemnation, in a court of competent jurisdiction, shall toll the five-year period or ten-year period set forth in subparagraph (C) of subdivision (3) of this subsection with respect to such property until the date a final judgment is entered in any such action, or any appeal thereof, whichever date is later.

(j) (1) With respect to real property acquired by condemnation pursuant to this section on or after June 25, 2007, if the municipality does not use the real property for the purpose for which it was acquired or for some other public use and seeks to sell the property, the municipality shall first offer the real property for sale pursuant to subdivision (2) of this subsection to the person from whom the real property was acquired, or heirs of the person designated pursuant to subdivision (2) of this subsection, if any, for a price not to exceed the lesser of (A) the amount paid by the implementing agency to acquire the property, or (B) the fair market value of the property at the time of any sale under this subsection. After the municipality provides notice pursuant to subdivision (2) of this subsection, the municipality may not sell such property to a third party unless the municipality has permitted the person or named heirs six months during which to exercise the right to purchase the property, and an additional six months to finalize the purchase if the person or named heirs provide the municipality with notice of intent to purchase the property within the initial six-month period.

(2) For the purposes of any offer of sale pursuant to this subsection, the municipality shall provide a form to any person whose property is acquired by condemnation pursuant to this section to permit such person to provide an address for notice of sale to be sent, or to provide the name and address of an agent to receive such notice. Such form shall be designed to permit the person to designate heirs of the person who shall be eligible to purchase such property pursuant to this subsection. The person or agent shall update information in the form in writing. If the person or agent does not provide or update the information in the form in a manner that permits the municipality to send notice of sale pursuant to this subsection, no such notice shall be required.

(3) With respect to a development plan for a project that is funded in whole or in part by federal funds, the provisions of this subsection shall not apply to the extent that such provisions are prohibited by federal law.

(P.A. 90-270, S. 5, 38; P.A. 07-141, S. 3.)

*Note: On and after January 1, 2015, subsections (b) and (c) of this section, as amended by section 309 of public act 13-247, are to read as follows:

“(b) The implementing agency may initiate a municipal development project by preparing and submitting a development plan to the commissioner. Such plan shall meet an identified public need and include: (1) A legal description of the real property within the boundaries of the project area; (2) a description of the present condition and uses of such real property; (3) a description of the process utilized by the agency to prepare the plan and a description of alternative approaches considered to achieve project objectives; (4) a description of the types and locations of land uses or building uses proposed for the project area; (5) a description of the types and locations of present and proposed streets, sidewalks and sanitary, utility and other facilities and the types and locations of other proposed project improvements; (6) statements of the present and proposed zoning classification and subdivision status of the project area and the areas adjacent to the project area; (7) a plan for relocating project area occupants; (8) a financing plan; (9) an administrative plan; (10) an environmental analysis, marketability and proposed land use study, or building use study if required by the commissioner; (11) appraisal reports and title searches if required by the commissioner; (12) a description of the public benefit of the project, including, but not limited to, (A) the number of jobs which the implementing agency anticipates would be created or retained by the project, (B) the estimated property tax benefits, (C) the number and types of existing housing units in the municipality in which the project would be located, and in contiguous municipalities, which would be available to employees filling such jobs, (D) a general description of infrastructure improvements, including public access, facilities or use, that the implementing agency anticipates may be needed to implement the development plan, (E) a general description of the implementing agency’s goals for blight remediation or, if known, environmental remediation, (F) a general description of any aesthetic improvements that the implementing agency anticipates may be generated by the project, (G) a general description of the project’s intended role in increasing or sustaining market value of land in the municipality, (H) a general description of the project’s intended role in assisting residents of the municipality to improve their standard of living, and (I) a general statement of the project’s role in maintaining or enhancing the competitiveness of the municipality; (13) a finding that (A) the land and buildings within the boundaries of the project area will be used principally for manufacturing or other economic base business purposes or business support services; (B) the plan is in accordance with the plan of conservation and development for the municipality, if any, adopted by its planning commission under section 8-23, and the plan of development of the regional council of governments adopted under section 8-35a, if any, for the region within which the municipality is located; (C) the plan was prepared giving due consideration to the state plan of conservation and development adopted under chapter 297 and other state-wide planning program objectives of the state or state agencies as coordinated by the Secretary of the Office of Policy and Management; and (D) the project will contribute to the economic welfare of the municipality and the state and that to carry out and administer the project, public action under sections 32-220 to 32-234, inclusive, is required; and (14) a preliminary statement describing the proposed process for acquiring each parcel of real property, including findings that (A) public benefits resulting from the plan will outweigh any private benefits; (B) existing use of the real property cannot be feasibly integrated into the overall plan for the project; (C) acquisition by eminent domain is reasonably necessary to successfully achieve the objectives of such plan; and (D) the plan is not for the primary purpose of increasing local tax revenues. The provisions of this subsection with respect to submission of a development plan to and approval by the commissioner and with respect to a finding that the plan was prepared giving due consideration to the state plan of conservation and development and state-wide planning program objectives of the state or its agencies shall not apply to a project for which no financial assistance has been given and no application for financial assistance is to be made under section 32-223. Any plan that has been prepared under chapters 130, 132 or 588a may be submitted by the implementing agency to the legislative body of the municipality and to the commissioner in lieu of a plan initiated and prepared in accordance with this section, provided all other requirements of sections 32-220 to 32-234, inclusive, for obtaining the approval of the commissioner of the development plan are satisfied. Any action taken in connection with the preparation and adoption of such plan shall be deemed effective to the extent such action satisfies the requirements of said sections.

(c) (1) No plan shall be adopted unless the planning commission of the municipality finds that the plan is in accord with the plan of development, if any, for the municipality and the regional council of governments organized under section 4-124j for the region within which such municipality is located finds that such plan is in accord with the plan of development, if any, for such region. If the regional council of governments fails to make a finding concerning the plan within thirty-five days of receipt thereof, by such council, it shall be presumed that such council does not disapprove of the plan. The implementing agency shall hold at least one public hearing on the plan and shall cause notice of the time, place, and subject of any public hearing to be published at least once in a newspaper of general circulation in the municipality not less than one week nor more than three weeks prior to the date of such public hearing. At least thirty-five days prior to the public hearing, the implementing agency shall post the plan on the Internet web site of the implementing agency, if any. Upon adoption of the plan the implementing agency shall submit the plan to the legislative body of the municipality for approval or disapproval. Any approval by the implementing agency and legislative body of the municipality made under this section shall specifically provide for approval of any findings contained therein. After approval of the plan by the legislative body of the municipality, the plan shall be submitted to the commissioner for his approval. If the commissioner requires a substantial modification of the plan as a condition of approval, the plan shall be subject to a public hearing and approval by the implementing agency and the legislative body of the municipality in accordance with the provisions of this subsection.

(2) The plan shall be effective for a period of ten years after the date of approval and may be amended in accordance with this section. The legislative body shall review the plan at least once every ten years after the initial approval, and shall reapprove the plan or an amended plan at least once every ten years after the initial approval in accordance with this section in order for the plan or amended plan to remain in effect. With respect to a development plan for a project that is funded in whole or in part by federal funds, the provisions of this subdivision shall not apply to the extent that such provisions are prohibited by federal law.”

(P.A. 90-270, S. 5, 38; P.A. 07-141, S. 3; P.A. 13-247, S. 309.)

History: P.A. 07-141 amended Subsec. (b) to insert “meet an identified public need” re plan, insert new Subdiv. (3) re process used to prepare plan and redesignate existing Subdivs. (3) to (12) as Subdivs. (4) to (13), amended Subsec. (b)(12) to substitute “public benefit” for “economic benefit”, insert “but not limited to” and insert Subparas. (D) to (I) re required general descriptions and statements, amended Subsec. (b)(13) to substitute “plan of conservation and development” for “plan of development”, inserted new Subsec. (b)(14) re proposed process of acquisition, substituted “was prepared giving due consideration” for “is not inimical to” re plan, amended Subsec. (c) to designate existing provisions as Subdiv. (1) and add therein requirement that plan be posted on Internet web site of implementing agency, if any, at least 35 days prior to hearing, inserted new Subsecs. (c)(2) and (d) re plans’ effective dates and review, and notice of approval, redesignated existing Subsecs. (d) to (g) as Subsecs. (e) to (h), included in Subsec. (e) “including, but not limited to, any offer of sale required under subsection (i)”, designated existing provisions re condemnation by agency as Subsec. (i)(1) and amended same to add exception that no property may be condemned for primary purpose of increasing local tax revenue, added new Subsecs. (i)(2) and (3) re process for condemnation, and added new Subsec. (j) re offer of sale to owner if property not used for a public purpose, effective June 25, 2007, and applicable to property acquired on or after that date, and applicable to development plans adopted on or after that date; P.A. 13-247 amended Subsec. (b) by changing “regional planning agency” to “regional council of governments”, and amended Subsec. (c) by changing “regional planning agency” to “regional council of governments” and “agency” to “council” and by making conforming changes, effective January 1, 2015.



Section 32-225 - Acquisition and transfer of real property. General powers of agency.

(a) In connection with a municipal development project or a business development project, the municipality or where appropriate, an implementing agency, may, with the approval of the legislative body of the municipality and of the commissioner if any financial assistance was given for such project under section 32-223, transfer by sale or lease all or any part of the real property in the project area to any person, in accordance with the development plan, if any, and such disposition plans as may have been approved by the commissioner in conjunction with a business development project.

(b) In carrying out a business or municipal development project, a municipality or implementing agency shall have all powers necessary or convenient to undertake and carry out municipal and business development projects, including the power to (1) clear, demolish, repair, rehabilitate, operate, or insure real property while it is in its possession, (2) make site improvements essential to the preparation of land for its use in connection with the project, (3) install, construct or reconstruct streets, utilities and other improvements as necessary to carry out the objectives of the project, and (4) provide financial assistance to manufacturing and economic base businesses or other eligible applicants in a manner approved by the commissioner.

(P.A. 90-270, S. 6, 38.)



Section 32-226 - Furnishing of municipal services to other municipalities.

Any municipality may, by vote of its legislative body, furnish for consideration municipal services to, or have municipal services furnished to it by, one or more other municipalities. The consideration for such services may be based, in whole or in part, upon a formula which takes into account the taxes levied on the real property situated in the municipality in which such services are to be furnished which the legislative body thereof determines will be appreciably benefited.

(P.A. 90-270, S. 7, 38.)



Section 32-227 - Bond issue.

(a) For the purpose of carrying out or administering a municipal or business development project, (1) a municipality, acting by and through its implementing agency, may, subject to the limitations and procedures set forth in this section, issue from time to time bonds of the municipality, and (2) Connecticut Innovations, Incorporated may, upon a resolution adopted by the legislative body of the municipality, issue from time to time bonds which, in either case, are payable solely or in part from and secured by: (A) A pledge of and lien upon any or all of the income, proceeds, revenues and property of development projects, including the proceeds of grants, loans, advances or contributions from the federal government, the state or other source, including financial assistance furnished by the municipality or any other public body pursuant to sections 32-220 to 32-234, inclusive; (B) taxes or payments in lieu of taxes, or both, in whole or in part, allocated to and paid into a special fund of the municipality or Connecticut Innovations, Incorporated pursuant to the provisions of subsection (c) of this section; or (C) any combination of the methods in subparagraphs (A) and (B) of this subdivision. Any bonds payable and secured as provided in this subsection shall be authorized by, and the appropriation of the proceeds thereof approved by and subject to, a resolution adopted by the legislative body of the municipality, notwithstanding the provisions of any other statute, local law or charter governing the authorization and issuance of bonds and the appropriation of the proceeds thereof generally by the municipality. No such resolution shall be adopted until after a public hearing has been held upon such authorization. Notice of such hearing shall be published not less than five days prior to such hearing in a newspaper having a general circulation in the municipality. Any such bonds of a municipality or Connecticut Innovations, Incorporated shall be issued and sold in such manner; bear interest at such rate or rates, including variable rates; provide for the payment of interest on such dates, whether before or at maturity; be issued at, above or below par; mature at such time or times not exceeding thirty years from their date; have such rank or priority; be payable in such medium of payment; be issued in such form, including, without limitation, registered or book-entry form; carry such registration and transfer privileges and be made subject to purchase or redemption before maturity at such price or prices and under such terms and conditions, including the condition that such bonds be subject to purchase or redemption on the demand of the owner thereof; and contain such other terms and particulars as the legislative body of the municipality or the officers delegated such authority by the legislative body of the municipality shall determine. Any such bonds of Connecticut Innovations, Incorporated shall be issued and sold in the manner and subject to the general terms and provisions of law applicable to issuance of bonds by Connecticut Innovations, Incorporated, except that the provisions of subsection (b) of section 32-23j shall not apply. The proceedings under which bonds are authorized to be issued may, subject to the provisions of indenture or to any other depository agreement, provide for the method of disbursement thereof, with such safeguards and restrictions as it may determine. Any pledge made by the municipality or Connecticut Innovations, Incorporated for bonds issued as provided in this subsection shall be valid and binding from the time when the pledge is made, and any revenues or other receipts, funds or moneys so pledged and thereafter received by the municipality or Connecticut Innovations, Incorporated shall be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality or Connecticut Innovations, Incorporated, irrespective of whether such parties have notice of such lien. Neither the resolution nor any other instrument by which a pledge is created need be recorded. All expenses incurred in carrying out such financing may be treated as project costs. Such bonds shall not be included in computing the aggregate indebtedness of the municipality, provided, if such bonds are made payable, in whole or in part, from funds contracted to be advanced by the municipality, the aggregate amount of such funds not yet appropriated to such purpose shall be included in computing the aggregate indebtedness of the municipality. As used in this section, “bonds” means any bonds, including refunding bonds, notes, temporary notes, interim certificates, debentures or other obligations. Temporary notes issued in accordance with this subsection in anticipation of the receipt of the proceeds of bond issues may be issued for a period of not more than five years, and notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed five years. For purposes of this section, references to Connecticut Innovations, Incorporated shall include any subsidiary of Connecticut Innovations, Incorporated established pursuant to subsection (l) of section 32-11a.*

(b) For the purpose of carrying out or administering a municipal or business development project, a municipality or its implementing agency may accept grants, advances, loans or other financial assistance from the federal government, the state or other source and may do any and all things necessary or desirable to secure such financial aid. To assist any project located in the area in which it is authorized to act, any public body, including the state, or any city, town, borough, authority, district, subdivision or agency of the state, may, upon such terms as it determines, furnish service or facilities, provide property, lend or contribute funds, and take any other action of a character which it is authorized to perform for other purposes. To obtain funds for the temporary and definitive financing of any project, a municipality or implementing agency may, in addition to other action authorized under this act or other law, issue its general obligation bonds, notes, temporary notes or other obligations secured by a pledge of the municipality’s full faith and credit. Such bonds, notes, temporary notes and other obligations shall be authorized in accordance with the requirements for the authorization of such obligations generally by the municipality and the authorization, issuance and sale thereof shall be subject to the limitations contained in the general statutes, including provisions on the limitation of the aggregate indebtedness of the municipality. Notwithstanding the provisions of sections 7-264, 7-378 and 7-378a, and any other public or special act or charter or bond ordinance or bond resolution which limits the issuance or renewal of temporary notes issued in anticipation of the receipt of the proceeds of bond issues to a period of time of less than five years from the date of the original notes or requires a reduction in the principal amount of such notes or renewal notes prior to the fifth anniversary of the date of the original notes, such temporary notes may be issued for a period of not more than five years, and notes issued for a shorter period of time may be renewed by the issue of other notes, provided the period from the date of the original notes to the maturity of the last notes issued in renewal thereof shall not exceed five years.

(c) Any development plan authorized under sections 32-220 to 32-234, inclusive, or any proceedings authorizing the issuance of bonds under said sections may contain a provision that taxes, if any, identified in such plan or such authorizing proceedings and levied upon taxable real or personal property, or both, in a project each year or payments in lieu of such taxes authorized pursuant to chapter 114, or both, by or for the benefit of any one or more municipalities, districts or other public taxing agencies, as the case may be, shall be divided as follows: (1) In each fiscal year that portion of the taxes or payments in lieu of taxes, or both, which would be produced by applying the then current tax rate of each of the taxing agencies to the total sum of the assessed value of the taxable property in the project on the effective date of such adoption or the date of such authorizing proceedings, as the case may be, or on any date between such two dates which is identified in such proceedings, shall be allocated to and when collected shall be paid into the funds of the respective taxing agencies in the same manner as taxes by or for said taxing agencies on all other property are paid; and (2) that portion of the assessed taxes or the payments in lieu of taxes, or both, each fiscal year in excess of the amount referred to in subdivision (1) of this subsection shall be allocated to and when collected shall be paid into a special fund of the municipality or Connecticut Innovations, Incorporated to be used in each fiscal year, first to pay the principal of and interest due in such fiscal year on loans, moneys advanced to, or indebtedness, whether funded, refunded, assumed, or otherwise, incurred by such municipality or Connecticut Innovations, Incorporated to finance or refinance in whole or in part, such project, and then, at the option of the municipality or Connecticut Innovations, Incorporated, to purchase bonds issued for the project which has generated the tax increments or payments in lieu of taxes and then, at the option of the municipality or Connecticut Innovations, Incorporated, to reimburse the provider of or reimbursement party with respect to any guarantee, letter of credit, policy of bond insurance, funds deposited in a debt service reserve fund, funds deposited as capitalized interest or other credit enhancement device used to secure payment of debt service on any bonds, notes or other indebtedness issued pursuant to this section to finance or refinance such project, to the extent of any payments of debt service made therefrom. Unless and until the total assessed valuation of the taxable property in a project exceeds the total assessed value of the taxable property in such project as shown by the last assessment list referred to in subdivision (1) of this subsection, all of the taxes levied and collected and all of the payments in lieu of taxes due and collected upon the taxable property in such project shall be paid into the funds of the respective taxing agencies. When such loans, advances, and indebtedness, if any, and interest thereof, and such debt service reimbursement to the provider of or reimbursement party with respect to such credit enhancement, have been paid in full, all moneys thereafter received from taxes or payments in lieu of taxes, or both, upon the taxable property in such development project shall be paid into the funds of the respective taxing agencies in the same manner as taxes on all other property are paid.

(d) Notwithstanding the provisions of subsection (a) or (b) of this section and any other public or special act or charter or bond ordinance or bond resolution which limits the renewal of temporary notes issued pursuant to said subsections in anticipation of the receipt of the proceeds of bond issues to five years from the date of the original notes, any municipality may renew temporary notes in accordance with the provisions of this section for an additional period of not more than four years from the end of such five-year period. The officers or board authorized to issue the bonds or determine the particulars of the bonds may adopt a resolution authorizing the renewal of temporary notes for such additional period under the following conditions: (1) All project grant payments and bond sale proceeds received shall be promptly applied toward project costs or toward payment of such temporary notes as the same shall become due and payable or shall be deposited in trust for such purposes; (2) no later than the end of each period of twelve months after the end of such five-year period a portion of such temporary notes equal to at least one-twentieth of the municipality’s estimated cost of the project shall be retired from funds other than project grants or land sale proceeds or note proceeds; (3) the interest on all temporary notes renewed after such five-year period shall be paid from funds other than project grants or land sale proceeds or note proceeds; (4) the principal amount of each bond issue when sold shall be reduced by the amounts spent under subdivision (2) of this section, and the principal of such bonds shall be paid in annual installments commencing no later than one year from the date of issue; and (5) the maximum authorized term of the bonds when sold shall be reduced by not less than the number of months from the end of such five-year period to the date of issue. Any anticipated federal or state project grants or land sale proceeds may be used in computing the municipality’s cost of the project. Any municipality in which such resolution is passed shall include in its annual budget or shall otherwise appropriate sufficient funds to make the payments required by subdivisions (2) and (3) of this subsection.

(P.A. 90-270, S. 8, 38; P.A. 93-158, S. 9, 11; P.A. 98-237, S. 5; P.A. 01-179, S. 18; P.A. 03-19, S. 78; June 12 Sp. Sess. P.A. 12-1, S. 152.)

*Note: Subsection (l) of section 32-11a was repealed effective July 1, 2012, by section 292 of June 12 Sp. Sess. P.A. 12-1.

History: P.A. 93-158 amended Subsecs. (a) and (b) adding provisions re temporary notes, effective June 23, 1993; P.A. 98-237 amended Subsec. (a) by authorizing the Connecticut Development Authority to issue bonds for a specified project upon approval of the legislative body of the municipality in which the project is located, and made technical changes; P.A. 01-179 amended Subsec. (a) to make a technical change, to add provision re bonds payable and secured “in part” from and by the project’s income, proceeds, revenue and property, and to add provision specifying that references to the Connecticut Development Authority include its subsidiaries; P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.

See Sec. 7-380b re issuance of bonds, notes or other obligations authorized before June 23, 1993.



Section 32-228 - Sale, exchange or lease of real property under custody and control of the Department of Economic and Community Development.

(a) The Commissioner of Economic and Community Development may, with the approval of the Commissioner of Administrative Services, the Secretary of the Office of Policy and Management and the State Properties Review Board, sell, exchange, lease or enter into agreements concerning any real property belonging to the state and transferred to the custody and control of the Department of Economic and Community Development. The commissioner shall require, as a condition of any sale, exchange, lease or agreement entered into pursuant to this section, that such real property be used primarily for manufacturing or economic base businesses or for business support services. Prior to any such sale, exchange, lease or agreement, the commissioner shall consult with each municipality in which the land, improvement or interest is located.

(b) The Commissioner of Economic and Community Development, with the approval of the Commissioner of Administrative Services, the Secretary of the Office of Policy and Management and the State Properties Review Board, may: (1) Enter into a contract to purchase, lease or hold any surplus real property made available by the federal government if the commissioner determines that such real property can be utilized for manufacturing or other economic base businesses or for business support services; and (2) sell, exchange, lease or enter into an agreement concerning any real property acquired by the commissioner under subdivision (1) of this subsection. The commissioner shall require, as a condition of any sale, exchange, lease or agreement entered into pursuant to subdivision (2) of this subsection, that such real property be used primarily for manufacturing or other economic base businesses or for business support services. No such land may be sold, exchanged or leased by the commissioner under subdivision (2) of this subsection without prior consultation with each municipality in which such land is located.

(c) The use of any land sold, exchanged or leased under this section shall be subject to the planning, zoning, sanitary and building laws, ordinances or regulations of the municipality in which such land is located.

(d) The Commissioner of Economic and Community Development may, with the approval of the Commissioner of Administrative Services, the Secretary of the Office of Policy and Management and the State Properties Review Board: (1) Enter into a contract to purchase, lease or hold any real property, other than property owned by the state or made available by the federal government, if the commissioner has entered into a contract to sell, exchange or lease such property to another person who will utilize such property for manufacturing or other economic base business or for business support services, provided such sale or lease shall close not later than one week after the commissioner purchases, leases, holds or otherwise acquires such property and further provided such contract shall provide that the transferor shall be liable for any costs associated with remediation of environmental contamination of such real property; and (2) sell, exchange or lease any real property acquired by the commissioner under subdivision (1) of this subsection. The commissioner shall require, as a condition of any sale, exchange, lease or agreement entered into pursuant to subdivision (2) of this subsection, that such real property be used primarily for manufacturing or other economic base business or for business support services. No such land may be sold, exchanged or leased by the commissioner under subdivision (2) of this subsection without prior consultation with each municipality in which such real property is located, provided any person who leases such property from the commissioner under this subsection shall be liable to the municipality for any tax due under chapter 203 as if such lessee were the owner of such property. The transferor shall be liable for any costs associated with remediation of environmental contamination of any property which the Commissioner of Economic and Community Development proposes to acquire under this section provided, in the case of a property to be subsequently sold by the commissioner under this section, the commissioner may enter into a contract with the subsequent transferee under which the transferee shall be liable for such costs.

(P.A. 90-270, S. 9, 38; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-211, S. 1, 7; P.A. 11-51, S. 44.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 97-211 added Subsec. (d) re acquisition and transfer of certain real property by the commissioner, effective June 24, 1997; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 32-229 - Conditions re relocation of certain business which received state financial assistance.

Notwithstanding the provisions of section 32-5a, the commissioner may establish a time period during which a manufacturing or economic base business receiving financial assistance before July 1, 1996, in connection with a municipal or business development project under sections 32-220 to 32-234, inclusive, shall not relocate outside of the state. Such time period shall be more than three years. The commissioner may take such action as he deems necessary or appropriate to enforce such obligation including establishment of terms and conditions for repayment of any financial assistance given under section 32-223. The provisions of section 32-5a shall apply to any such financial assistance given on or after said date under section 32-223.

(P.A. 90-270, S. 10, 38; P.A. 96-264, S. 3, 8.)

History: P.A. 96-264 limited application of existing provisions to financial assistance received before July 1, 1996, and applied provisions of Sec. 32-5a to financial assistance given on or after said date under Sec. 32-223, effective July 1, 1996.



Section 32-230 - Economic Assistance Bond Fund.

(a) There is established a fund to be known as the “Economic Assistance Bond Fund”. The fund shall contain any moneys required by law to be deposited in the fund and shall be accounted for separately from all other moneys, funds and accounts.

(b) The proceeds from the sale of bonds and any bond anticipation notes issued for the purposes of sections 32-220 to 32-234, inclusive, shall be deposited into the fund, except for any refunding bonds and bonds issued to refund bond anticipation notes. The proceeds from bonds and bond anticipation notes deposited into the fund shall be applied to pay the financial assistance provided for in said sections and administrative expenses and other costs incurred by the department for bond-financed state programs authorized by said sections, the State Bond Commission in accordance with section 3-20, and the act or acts pursuant to which such bonds and bond anticipation notes were issued.

(P.A. 90-270, S. 11, 38; P.A. 91-340, S. 6, 8; P.A. 93-382, S. 12, 69; P.A. 96-181, S. 120, 121.)

History: P.A. 91-340 made a technical change to the references to “sections 32-220 to 32-234, inclusive,” in Subsecs. (b) and (c) (made necessary by the codification of new Sec. 32-222a), but the change necessitated no substantive change to the wording of this section as codified; P.A. 93-382 deleted former Subsec. (d) re annual report to general assembly committees, effective July 1, 1993; P.A. 96-181 deleted former Subsec. (c) imposing maximum amount for expenditures for administrative expenses, effective July 1, 1996.



Section 32-231 - Economic Assistance Revolving Fund.

(a) There is established a fund to be known as the “Economic Assistance Revolving Fund”. Repayment of principal and interest on loans shall be credited to such fund and shall become part of the assets of the fund. The Economic Assistance Revolving Fund may include other separate accounts. Any balance remaining in such fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding.

(b) All moneys received in consideration of financial assistance, including payments of principal and interest on any loans, shall be credited to the fund. At the discretion of the commissioner and subject to the approval of the Secretary of the Office of Policy and Management, any federal, private or other moneys received by the state in connection with projects undertaken pursuant to sections 32-220 to 32-234, inclusive, shall be credited to the assets of the fund.

(c) The commissioner may provide financial assistance pursuant to section 32-223 from the fund established under this section. Notwithstanding any provision of the general statutes, payment of any administrative expenses or other costs incurred by the department in carrying out the purposes of sections 32-220 to 32-234, inclusive, may be paid from the fund subject to the approval of the Governor.

(P.A. 90-270, S. 12, 38; P.A. 91-340, S. 7, 8; P.A. 94-95, S. 7.)

History: P.A. 91-340 made a technical change to the references to “sections 32-220 to 32-234, inclusive,” in Subsecs. (b) and (c) (made necessary by the codification of new Sec. 32-222a), but the change necessitated no change to the wording of this section as codified; P.A. 94-95 amended Subsec. (a) eliminating requirement that the fund be kept separate and apart from other moneys, funds and accounts and specified that fund may include other separate accounts.



Section 32-232 - Availability of financial assistance from Economic Assistance Bond Fund and Economic Assistance Revolving Loan Fund for other programs.

All applications for financial assistance under chapters 130, 132, 588a and section 4-66c pending on July 1, 1990, may be funded from the Economic Assistance Bond Fund established pursuant to section 32-230 or the Economic Assistance Revolving Loan Fund established pursuant to section 32-231. The commissioner may provide funds available under sections 32-220 to 32-234, inclusive, for any project commenced under said chapters 130, 132, 588a and said section 4-66c. Any application for financial assistance under chapter 132 to be funded under section 8-195 pending on July 1, 1990, shall be funded in accordance with said section 8-195. The commissioner may also provide funds available under sections 32-220 to 32-234, inclusive, for the procurement of air pollution emission reduction credits by the secretary in accordance with sections 32-242 and 32-242a.

(P.A. 90-270, S. 13, 38; P.A. 91-280, S. 3, 4; May Sp. Sess. P.A. 94-2, S. 14, 203.)

History: P.A. 91-280 added the provision that any municipal development project for which a grant was pending under Sec. 8-195 on July 1, 1990, shall be funded in accordance with said section; May Sp. Sess. P.A. 94-2 authorized the commissioner to provide funding for Secs. 32-242 and 32-242a from Secs. 32-220 to 32-234, inclusive, effective July 1, 1994.



Section 32-233 - Broad interpretation of powers.

(a) The powers enumerated in sections 32-220 to 32-234, inclusive, shall be interpreted broadly to effectuate the purposes thereof and shall not be construed as a limitation of powers.

(b) To the extent that the provisions of sections 32-220 to 32-234, inclusive, are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of said sections shall be deemed controlling.

(P.A. 90-270, S. 14, 38.)

Legislature intended broad construction of provisions of Economic Development and Manufacturing Assistance Act. 63 CA 98.



Section 32-234 - Regulations.

The commissioner may adopt regulations in accordance with chapter 54 as necessary to carry out the provisions of sections 32-220 to 32-234, inclusive.

(P.A. 90-270, S. 15, 38.)



Section 32-235 - Bond issue for the Economic Development and Manufacturing Assistance Act of 1990, the Connecticut job training finance demonstration program, the United States Naval Submarine Base-New London and various other purposes.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one billion one hundred fifteen million three hundred thousand dollars, provided one hundred forty million dollars of said authorization shall be effective July 1, 2011, and twenty million dollars of said authorization shall be made available for small business development. Two hundred eighty million dollars of said authorization shall be effective July 1, 2012, and forty million dollars of said authorization shall be made available for the Small Business Express program established pursuant to section 32-7g and not more than twenty million dollars of said authorization may be made available for businesses that commit to relocating one hundred or more jobs that are outside of the United States to the state. Any amount of said authorizations that are made available for small business development or businesses that commit to relocating one hundred or more jobs that are outside of the United States to the state, but are not exhausted for such purpose by the first day of the fiscal year subsequent to the fiscal year in which such amount was made available, shall be used for the purposes described in subsection (b) of this section. For purposes of this subsection, a “small business” is one employing not more than one hundred employees.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Economic and Community Development (1) for the purposes of sections 32-220 to 32-234, inclusive, including economic cluster-related programs and activities, and for the Connecticut job training finance demonstration program pursuant to sections 32-23uu and 32-23vv, provided (A) three million dollars shall be used by said department solely for the purposes of section 32-23uu and not more than five million two hundred fifty thousand dollars of the amount stated in said subsection (a) may be used by said department for the purposes of section 31-3u, (B) not less than one million dollars shall be used for an educational technology grant to the deployment center program and the nonprofit business consortium deployment center approved pursuant to section 32-41l, (C) not less than two million dollars shall be used by said department for the establishment of a pilot program to make grants to businesses in designated areas of the state for construction, renovation or improvement of small manufacturing facilities, provided such grants are matched by the business, a municipality or another financing entity. The Commissioner of Economic and Community Development shall designate areas of the state where manufacturing is a substantial part of the local economy and shall make grants under such pilot program which are likely to produce a significant economic development benefit for the designated area, (D) five million dollars may be used by said department for the manufacturing competitiveness grants program, (E) one million dollars shall be used by said department for the purpose of a grant to the Connecticut Center for Advanced Technology, for the purposes of subdivision (5) of subsection (a) of section 32-7f, (F) fifty million dollars shall be used by said department for the purpose of grants to the United States Department of the Navy, the United States Department of Defense or eligible applicants for projects related to the enhancement of infrastructure for long-term, on-going naval operations at the United States Naval Submarine Base-New London, located in Groton, which will increase the military value of said base. Such projects shall not be subject to the provisions of sections 4a-60 and 4a-60a, (G) two million dollars shall be used by said department for the purpose of a grant to the Connecticut Center for Advanced Technology, Inc., for manufacturing initiatives, including aerospace and defense, and (H) four million dollars shall be used by said department for the purpose of a grant to companies adversely impacted by the construction at the Quinnipiac Bridge, where such grant may be used to offset the increase in costs of commercial overland transportation of goods or materials brought to the port of New Haven by ship or vessel, (2) for the purposes of the small business assistance program established pursuant to section 32-9yy, provided fifteen million dollars shall be deposited in the small business assistance account established pursuant to said section 32-9yy, and (3) to deposit twenty million dollars in the small business express assistance account established pursuant to section 32-7h.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 90-270, S. 33, 38; P.A. 91-340, S. 5, 8; June Sp. Sess. P.A. 91-4, S. 22, 25; May Sp. Sess. P.A. 92-7, S. 24, 36; P.A. 93-394, S. 2, 3; 93-433, S. 7, 26; June Sp. Sess. P.A. 93-1, S. 20, 45; May Sp. Sess. P.A. 94-2, S. 196, 203; P.A. 95-250, S. 1; 95-272, S. 20, 29; P.A. 96-211, S. 1, 5, 6; June 5 Sp. Sess. P.A. 97-1, S. 18, 20; P.A. 98-259, S. 16, 17; P.A. 99-241, S. 16, 66; 99-242, S. 89, 90; P.A. 00-167, S. 66, 69; June Sp. Sess. P.A. 01-7, S. 10, 28; May 9 Sp. Sess. P.A. 02-5, S. 14; May Sp. Sess. P.A. 04-1, S. 11, 12; P.A. 05-143, S. 1; June Sp. Sess. 05-5, S. 12; P.A. 07-205, S. 3; June Sp. Sess. P.A. 07-4, S. 4; June Sp. Sess. P.A. 07-7, S. 52; P.A. 09-234, S. 10; P.A. 10-44, S. 39; 10-75, S. 7; P.A. 11-57, S. 74; 11-61, S. 163; Oct. Sp. Sess. P.A. 11-1, S. 47; P.A. 12-189, S. 38; June 12 Sp. Sess. P.A. 12-1, S. 210; P.A. 13-2, S. 1; 13-239, S. 67.)

History: P.A. 91-340 amended Subsec. (a) by increasing the maximum amount of state bonds the bond commission may authorize for the purposes of Secs. 32-220 to 32-234, inclusive, from $40,000,000 to $50,000,000 and amended Subsec. (b) by providing that $10,000,000 of said total amount the bond commission may authorize shall be used solely for defense diversification projects as defined in Secs. 32-222 and 32-222a; June Sp. Sess. P.A. 91-4 increased the bond authorization to $70,000,000; May Sp. Sess. P.A. 92-7 amended Subsec. (a) to increase the bond authorization to $117,500,000 and amended Subsec. (b) to increase amount set aside for defense diversification projects from $10,000,000 to $22,500,000; P.A. 93-394 amended Subsec. (b) to set aside not more than $4,250,000 for purposes of Sec. 31-3(t), effective July 1, 1993; P.A. 93-433 raised aggregate total of bonds 122,500,000 and authorized bonds proceeds to be used for the Connecticut job training finance demonstration program, effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsec. (a) to increase bond authorization to $237,500,000, effective July 1, 1993, provided $40,000,000 of said authorization shall be effective July 1, 1994, and amended Subsec. (b) to increase bond authorization from $24,500,000 to $42,500,000, effective July 1, 1993, provided $10,000,000 of said authorization shall be effective July 1, 1994 (Revisor’s note: The language enacted in Subsec. (b) by P.A. 93-433 and inadvertently omitted from this act through clerical error was restored editorially by the Revisors); May Sp. Sess. P.A. 94-2 in Subsec. (a) increased total bond authorization to $267,500,000 and increased bond authorization from $40,000,000 to $70,000,000, effective June 21, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-272 amended Subsec. (a) to increase authorization to 302,500,000, effective July 1, 1995, provided $25,000,000 shall be effective July 1, 1996; June 5 Sp. Sess. P.A. 97-1 amended Subsec. (a) to increase bond authorization to $325,300,000 provided $5,000,000 of the authorization is effective July 1, 1998, effective July 31, 1997; P.A. 98-259, effective July 1, 1998, amended Subsec. (a) to increase authorization to $329,300,000, provided $9,000,000 of said authorization was effective July 1, 1998; P.A. 99-241 amended Subsec. (a) to increase authorization to $399,300,000, provided $35,000,000 is effective July 1, 2000, and Subsec. (b) to add proviso that not less than $2,000,000 be used for a pilot program to make grants to small manufacturing facilities in designated areas of the state effective July 1, 1999; P.A. 99-242 added Subsec. (b)(2) re $1,000,000 to be used for an educational technology grant to the deployment center program and the nonprofit business consortium deployment center, effective July 1, 1999; P.A. 00-167 amended Subsec. (a) to increase the aggregate bond authorization to $465,300,000, effective July 1, 2000, of which $101,000,000 is effective July 1, 2000; June Sp. Sess. P.A. 01-7 amended Subsec. (a) to increase authorization to $525,300,000 provided $30,000,000 is effective July 1, 2002, effective July 1, 2001; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a) to make a technical change and decrease authorization to $505,300,000, provided that $10,000,000 is effective July 1, 2003, effective July 1, 2002; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to decrease the aggregate authorization to $495,300,000 and delete provision re funds authorized in 2003, and amended Subsec. (b) to authorize expenditures for economic cluster-related programs and to authorize $5,000,000 for the manufacturing competitiveness grants program, effective July 1, 2004; P.A. 05-143 added Subsec. (b)(5) requiring $1,000,000 to be used for grant to Connecticut Center for Advanced Technology for purposes of Sec. 32-237 and (b)(6) requiring $10,000,000 to be used for grants to United States Navy or eligible applicants for projects at United States Naval Submarine Base-New London, effective July 1, 2005; June Sp. Sess. P.A. 05-5 amended Subsec. (a) to increase the aggregate authorization to $505,300,000, of which $5,000,000 is effective July 1, 2006, effective July 1, 2005; P.A. 07-205 made a technical change in Subsec. (b)(3) and amended Subsec. (b)(6) to increase amount from $10,000,000 to $50,000,000, to name improvements permitted, to make grant conditional on a multiyear lease with Department of the Navy and to provide for reimbursement to the state if department operations cease, effective July 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (b)(6) by repealing changes enacted in P.A. 07-205 re submarine base in New London, effective July 1, 2007; June Sp. Sess. P.A. 07-7 amended Subsec. (a) by increasing aggregate authorization from $505,300,000 to $595,300,000, of which $45,000,000 is effective July 1, 2008, and amended Subsec. (b) by increasing authorization in Subdiv. (6) for infrastructure for naval operations from $10,000,000 to $50,000,000, and adding Subdiv. (7) authorizing $2,000,000 for a grant to Connecticut Center for Advanced Technology, Inc., effective November 2, 2007; P.A. 09-234 amended Subsec. (b)(6) to include United States Department of Defense, make a conforming change and exempt projects from provisions of Secs. 4a-60 and 4a-60a, effective July 9, 2009; P.A. 10-44 amended Subsec. (b) by adding provisions, codified by the Revisors as Subdiv. (1)(H), authorizing $2,000,000 for companies adversely impacted by construction at the Quinnipiac Bridge, effective July 1, 2010; P.A. 10-75 amended Subsec. (b) by designating existing use of bond proceeds as new Subdiv. (1), redesignating existing Subdivs. (1) to (7) as Subdiv. (1)(A) to (G) and adding new Subdiv. (2) re use of bond proceeds for small business assistance program and account, effective July 1, 2010; P.A. 11-57 amended Subsec. (a) to increase aggregate authorization from $595,300,000 to $675,300,000, of which $40,000,000 is effective July 1, 2012, effective July 1, 2011; P.A. 11-61 amended Subsec. (b)(1)(E) by changing the purpose for the grant to the Connecticut Center for Advanced Technology from Sec. 32-237 to Sec. 32-7f(a)(5), effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a) to increase aggregate bond authorization from $675,300,000 to $1,015,300,000, of which $140,000,000 is effective July 1, 2011, and $280,000,000 is effective July 1, 2012, to require $20,000,000 in fiscal year 2012 and $40,000,000 in fiscal year 2013 to be used for small business development, to add provision re amount of authorizations used for purposes of Subsec. (b) and to define “small business”, effective October 27, 2011; P.A. 12-189 amended Subsec. (b)(1)(H) to increase grant amount for businesses impacted by bridge construction from $2,000,000 to $4,000,000, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to add provisions re not more than $20,000,000 of authorization may be made available for businesses relocating 100 or more jobs from outside the U.S. to the state and to redefine “small business”, effective June 15, 2012; P.A. 13-2 amended Subsec. (a) to require $40,000,000 to be used for Small Business Express program and amended Subsec. (b) to require $20,000,000 to be deposited in small business express assistance account, effective March 8, 2013; P.A. 13-239 amended Subsec. (a) to increase aggregate authorization from $1,015,300,000 to $1,115,300,000, effective July 1, 2013.



Section 32-236 - Provision of assistance to certain financial institutions. Exemption from requirement for approval by General Assembly.

(a) In furtherance of the economic development of the state, the Department of Economic and Community Development may provide financial assistance under sections 32-220 to 32-235, inclusive, to a financial institution, which has not less than two thousand qualified employees, determined in accordance with subsection (c) of this section, at a facility or facilities located in a municipality in this state with a population greater than one hundred thousand. The provisions of section 32-462 shall not apply to such assistance.

(b) For purposes of this section:

(1) “Financial institution” means (A) any bank, holding company or out-of-state bank, as those terms are defined in section 36a-2, or out-of-state holding company, as that term is defined in section 36a-410, which directly or indirectly establishes an office in the state and is subject to the supervision of or regulation by the Banking Commissioner pursuant to title 36a or by one or more federal banking agencies pursuant to applicable federal law, and (B) any establishment described in major group 61 or 62 in the Standard Industrial Classification Manual, United States Office of Management and Budget, 1987 edition, or in Subsector 522 or 523 in the North American Industrial Classification System, United States Manual, United States Office of Management and Budget, 1997 edition, as engaged primarily in the extending of credit in the form of loans or the underwriting, purchase, sale or brokerage of securities and other financial contracts on their own account or for the account of others, and exchanges, exchange clearinghouses and other services allied with the exchange of securities and commodities or a holding company controlling any such establishment.

(2) “Qualified employee” means an individual whose compensation is paid within this state and who is (A) employed directly by the financial institution or a related person and who works an average of at least thirty-five hours per week for at least eight consecutive weeks for such financial institution or related person, (B) an independent contractor of the financial institution or of a related person and who works an average of at least thirty-five hours per week for at least eight consecutive weeks for such financial institution or related person, or (C) an employee or principal of a company other than the financial institution or a related person if (i) such individual works an average of at least thirty-five hours per week for at least eight consecutive weeks providing services to the financial institution or a related person, and (ii) such company derives not less than eighty per cent of its gross revenues from the financial institution, one or more related persons or a combination thereof. “Qualified employee” shall not include any individual who would have satisfied the criteria of a qualified employee prior to the date that a proposal by the financial institution to create new positions in this state was approved by the commissioner; and (D) notwithstanding the provisions of subparagraphs (A) to (C), inclusive, of this subdivision, an individual is not a qualified employee if (i) the prior employer of such individual was a company other than the financial institution or a related person, (ii) compensation was paid in this state to such individual by such employer, (iii) the individual was employed for an average of at least thirty-five hours per week and had been employed by such employer for at least eight consecutive weeks, and (iv) either (I) the individual is employed directly by the financial institution or a related person in which the prior employer had an ownership interest equal to ten per cent or more of the voting rights of the financial institution or related person at the time such individual became employed by the financial institution or related person, unless the position previously held by such individual with the prior employer has been filled by the prior employer; (II) the individual is employed directly by the financial institution or a related person which had an ownership interest equal to ten per cent or more of the voting rights of the prior employer at the time such individual became employed by the financial institution or related person, unless the position previously held by such individual with the prior employer has been filled by the prior employer; or (III) the prior employer of such individual was a company which was acquired directly or indirectly by, or merged or consolidated with, the financial institution or a related person and the individual was employed by that company at the date of such acquisition, merger or consolidation.

(3) “Related person” means a corporation, limited liability company, partnership, trust, association, unincorporated organization or similar organization that is controlled by the financial institution.

(4) “Control” with respect to a corporation means ownership of stock possessing at least fifty per cent of the total combined voting power of all classes of stock entitled to vote. “Control” with respect to a partnership, association or similar unincorporated organization means ownership of at least fifty per cent of the capital or profits interest in such partnership or association. “Control” with respect to a trust means ownership of at least fifty per cent of the beneficial interest in the principal or income of such trust. Ownership shall be determined as provided in Section 267(c) of the Internal Revenue Code of 1986, as in effect on October 14, 1994, other than paragraph (3) of said section.

(c) For purposes of determining the number and specification of qualified employees under this section, with respect to any taxpayer that has received financial assistance under this section, the dates, numbers and specifications shall be the dates, numbers and specifications provided in an agreement executed by the Commissioner of Economic and Community Development with such financial institution to provide financial assistance pursuant to this section. In no event shall the definition of qualified employee be more favorable to the employer than the definition provided in this section.

(P.A. 00-170, S. 29, 42; P.A. 10-75, S. 22.)

History: P.A. 00-170 effective May 26, 2000; P.A. 10-75 designated existing provisions as Subsec. (a), replaced references to Sec. 12-217u with reference to Subsec. (c) therein, added Subsec. (b) re definitions and added Subsec. (c) re determination of number and specification of qualified employees, effective May 6, 2010.



Section 32-237 - Assistance for defense manufacturers’ suppliers and other manufacturers.

Section 32-237 is repealed, effective July 1, 2012.

(P.A. 05-143, S. 2; June Sp. Sess. P.A. 07-4, S. 12; June Sp. Sess. P.A. 07-5, S. 69; P.A. 10-32, S. 109; P.A. 11-61, S. 180.)



Section 32-238 - Next generation manufacturing competitiveness enhancement program.

The Commissioner of Economic and Community Development may establish, within available appropriations, a next generation manufacturing competitiveness enhancement program with the goal of increasing the ability of Connecticut’s small and medium-sized manufacturers to compete in the world economy. The program may include, but shall not be limited to: (1) Continued expansion of the use of progressive manufacturing techniques and advanced technology; (2) workforce development activities; (3) identifying new markets and opportunities both in the United States and abroad; and (4) creating a virtual center to assist manufacturing clusters in their product design and development efforts.

(P.A. 05-276, S. 5.)

History: P.A. 05-276 effective July 13, 2005.



Section 32-238a - Green manufacturing pilot program.

The Department of Economic and Community Development shall establish and implement a pilot program to assist eligible manufacturing companies in converting their operations into green manufacturing facilities or in implementing energy efficiency measures by using lean manufacturing strategies. Eligible companies shall (1) be principally located in Connecticut, and (2) have not more than two hundred fifty employees, not less than seventy-five per cent of whom work in Connecticut. The department may contract with an independent third party to provide services to such eligible manufacturing companies, which shall include, but not be limited to, improving programmatic or service outcomes by increasing operational efficiencies, reducing nonvalue-added activities and waste in business practices and processes, and engaging management and employees in practices to enhance the delivery of services.

(P.A. 10-75, S. 29.)

History: P.A. 10-75 effective July 1, 2010.



Section 32-240 - Grants for establishment of flexible manufacturing networks. Reports.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Flexible manufacturing network” means a group of three or more private sector firms working cooperatively to (A) manufacture products, (B) sell, market, develop technologies for or create or disseminate information concerning manufactured products or (C) provide manufacturing support services or computer integrated manufacturing for such firms; and

(3) “Manufacturing support services” means services utilized by manufacturers to improve productivity, including but not limited to, services related to quality, management, technology or product development, marketing or modernization.

(b) The commissioner shall award grants for the establishment of flexible manufacturing networks in the state. Such grants may be awarded to entities interested in establishing flexible manufacturing networks, including but not limited to, manufacturers, trade associations, unions, municipalities and nonprofit corporations.

(c) The commissioner shall prepare and issue a request for proposals for flexible manufacturing network services. The request for proposals shall require each person, firm or corporation submitting a proposal to: (1) Indicate the manufacturing sector or sectors to be included in the network, (2) indicate the persons, firms and corporations expected to participate in the network, (3) identify common problems and needs of the network participants, (4) indicate the objectives of the network, which may include but shall not be limited to, sharing costs and risks, instituting joint worker training programs, sharing new machines and equipment, using management consultant and extension services, utilizing centralized administrative support, accessing public and private development funds and identifying new business opportunities, (5) identify the specific tasks that the network would undertake and (6) provide any other information deemed necessary by the Commissioner of Economic and Community Development.

(d) Not later than January 1, 1995, the commissioner shall report to the General Assembly on the amount of money that would be necessary to provide a grant to a flexible manufacturing network to enable the network to procure training for its participants in high performance work practices.

(P.A. 92-236, S. 30, 48; P.A. 93-382, S. 13, 69; P.A. 94-116, S. 12, 28; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 93-382 deleted former Subsec. (d) re annual report to general assembly committee re department of economic development, effective July 1, 1993; P.A. 94-116 added Subsec. (d) requiring report re funding needed for high performance work practices grant, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-241 - Bond authorization.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Economic and Community Development for the purposes of section 32-240.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 92-236, S. 44, 48; June Sp. Sess. P.A. 93-1, S. 21, 45; July Sp. Sess. P.A. 93-1, S. 2, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: June Sp. Sess. P.A. 93-1 amended Subsec. (a) to increase bond authorization from $100,000,000 to $184,200,000, effective July 1, 1993, provided $43,900,000 of said authorization shall be effective July 1, 1994; July Sp. Sess. P.A. 93-1 deleted former Subsec. (a), as amended by section 21 of June Sp. Sess. P.A. 93-1 since the amendment was enacted in error, and reenacted said Subsec. with the same wording as existed prior to said amendment, effective July 15, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-242 - Air pollution emission reduction credits. Program.

In addition to other financial assistance which the Department of Economic and Community Development may grant under this chapter, the Commissioner of Economic and Community Development, in consultation with the Secretary of the Office of Policy and Management and the Commissioner of Energy and Environmental Protection, may provide financial assistance consisting of (1) funds to acquire air pollution emission reduction credits certified by the Commissioner of Energy and Environmental Protection pursuant to section 22a-174f, or (2) the transfer of credits previously acquired by the Office of Policy and Management pursuant to section 32-242a. Such transfer may be made as a grant, sale, loan or by such other appropriate means of disposition as is determined by the Commissioner of Economic and Community Development and the Secretary of the Office of Policy and Management. The assistance provided in the section shall be subject to the same rules and procedures as any other financial assistance provided under sections 32-220 to 32-234, inclusive. Any procurement, transfer or other use of such credits shall comply with the federal Clean Air Act and any regulations, requirements and guidance issued by the United States Environmental Protection Agency or the Department of Energy and Environmental Protection regarding emission reduction credits.

(May Sp. Sess. P.A. 94-2, S. 12, 203; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1.)

History: May Sp. Sess. P.A. 94-2, S. 12, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 32-242a - Purchase of air pollution emission reduction credits.

(a) Notwithstanding any provision of the general statutes, the Secretary of the Office of Policy and Management may acquire, purchase or otherwise procure air pollution emission reduction credits certified by the Commissioner of Energy and Environmental Protection pursuant to section 22a-174f on such terms as the secretary may deem appropriate. The secretary, with the concurrence of the Commissioner of Economic and Community Development and the Commissioner of Energy and Environmental Protection, may establish procedures regarding the state’s procurement and transfer of such credits as may be necessary. Any procurement, transfer or other use of such credits shall comply with the federal Clean Air Act and any regulations, requirements and guidance issued by the United States Environmental Protection Agency or the Department of Energy and Environmental Protection regarding emission reduction credits.

(b) All moneys received by the department in consideration for air pollution emission reduction credits previously acquired by the secretary and transferred hereunder, including but not limited to lease payments, licensee fees and payments of principal and interest on any loans or purchase money obligations, shall be paid over to the Office of Policy and Management and credited to the program to be administered by the secretary under this section. Any additional credits procured with such moneys shall be held as part of such program and shall be available to the secretary to provide financial assistance as set forth in section 32-242 in accordance with the procedures established by the secretary pursuant to subsection (a) of this section. Any balance remaining in such program at the end of any fiscal year shall be carried forward in the program for the fiscal year next succeeding.

(c) Notwithstanding any provision of the general statutes, any administrative expenses or any other costs of the secretary in carrying out the purposes of this section may be paid from the resources of such program.

(May Sp. Sess. P.A. 94-2, S. 13, 203; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-80, S. 1.)

History: May Sp. Sess. P.A. 94-2, S. 13, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 32-244 - Applicability of Freedom of Information Act to data and other information re financial assistance.

(a) All data and other information received by the Department of Economic and Community Development, Connecticut Innovations, Incorporated or any implementing agency, as defined in section 32-222, or any advisory board or committee of the department, corporation or agency, from any person in connection with an application for, or the provision of, financial assistance, which consists of the following, shall be deemed, for purposes of a public records request pursuant to the Freedom of Information Act, as defined in section 1-200, made to the Department of Economic and Community Development, Connecticut Innovations, Incorporated or any such implementing agency, advisory board or committee, to be information described in subdivision (5) of subsection (b) of section 1-210: (1) Actual trade secrets or information that a person intends to become a trade secret, (2) material that a person intends to patent, (3) patented material, (4) marketing or business plans, (5) plans for new products or services, (6) reports of customer orders or sales or other documents that would disclose names and addresses of customers or potential customers, (7) information concerning the financial condition or personal affairs of any individual, (8) financial statements or projections, (9) sales or earnings forecasts, (10) capital or strategic plans, (11) information regarding research and development, (12) tax returns, or (13) other commercial, credit or financial information with respect to the financial condition or business operations of an applicant for or recipient of financial assistance which is of a type not customarily made available to the public.

(b) The enumeration in this section of particular types of data and information shall not be construed to limit the possible applicability of subdivision (5) of subsection (b) of section 1-210 to other data or information not so enumerated.

(P.A. 00-136, S. 3; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsec. (a), effective July 1, 2012.



Section 32-244a - Applicability of Freedom of Information Act to certain information.

All information contained in any application for financial assistance submitted to the Department of Economic and Community Development or Connecticut Innovations, Incorporated prior to October 1, 2000, and all information with respect to any person or project, including all financial, credit and proprietary information, obtained by the Department of Economic and Community Development or Connecticut Innovations, Incorporated prior to October 1, 2000, or on or after October 1, 2000, pursuant to the requirements of an agreement entered into prior to October 1, 2000, shall be exempt from the provisions of subsection (a) of section 1-210.

(P.A. 00-136, S. 4; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.






Chapter 588a - Infrastructure Development Economic Assistance (Repealed)

Section 32-110 to 32-122 - Infrastructure development economic assistance.

Sections 32-110 to 32-122, inclusive, are repealed.

(P.A. 85-571, S. 1–13, 16; P.A. 86-107, S. 17, 19; 86-335, S. 4, 5; P.A. 87-416, S. 19, 24; P.A. 90-297, S. 23, 24.)






Chapter 588aa - State Assistance for Economic Development

Section 32-700 - Definitions.

As used in sections 32-701 to 32-703, inclusive, and this section:

(1) “Awarding authority” means the Commissioner of Economic and Community Development, the board of directors of Connecticut Innovations, Incorporated, and the head of any other quasi-public agency, as defined in section 1-120, and any state agency authorized to award state assistance, as defined in subdivision (2) of this section.

(2) “State assistance” means any grant, loan, loan guarantee or issuance of tax benefit not of general applicability for the purpose of economic development that is (A) made to a business entity operated for profit, and (B) in an amount greater than one million dollars or that, if added to any other such state assistance made to the same business entity during the preceding two years, would total greater than one million dollars.

(P.A. 02-86, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 165.)

History: P.A. 02-86 effective July 1, 2002; June 12 Sp. Sess. P.A. 12-1 amended Subdiv. (1) to redefine “awarding authority”, effective July 1, 2012.



Section 32-701 - Required terms and conditions of agreement for state assistance. Repayment. Modification.

(a) The terms and conditions of any agreement for state assistance under any program of the general statutes to a business entity operated for profit administered by the Department of Economic and Community Development and Connecticut Innovations, Incorporated, shall include provisions for (1) specific goals for the creation and retention of full-time and part-time jobs and for periodic reports by the recipient on progress in achieving such goals if the primary purpose of the state assistance is job creation or retention, and (2) a requirement that an applicant for state assistance, except (A) equity investments, (B) grants, and (C) loans of a term of less than one year, provide the agency with security that is appropriate and reasonable in the circumstance for such financial assistance, including, but not limited to, a letter of credit, a lien on real property or a security interest in goods, equipment, inventory or other property of any kind and that the recipient of such state assistance will remain in substantial material compliance with state and federal law.

(b) If a recipient fails to create or retain the number of jobs in this state stipulated in an agreement for state assistance and such failure is due to circumstances within the control of such recipient, the recipient shall repay an amount that is in proportion to the number of jobs that it failed to create or retain unless the awarding authority deems it is in the best interests of the state or the community in which the recipient is located to revise such job creation goals. In such event, the parties shall enter into a revised agreement subject to the approvals required by subsection (c) of this section. Upon request of the awarding authority, a recipient shall provide information necessary to determine compliance with this section, including information showing the compensation paid to employees on jobs created as a result of the state assistance.

(c) The awarding authority, in its discretion, may modify the terms and conditions of any state assistance, including, but not limited to, forgiveness of repayment of a loan, revision of job creation and retention goals or changes to interest rates, provided such awarding authority notifies the State Bond Commission or the appropriate board of directors, if any, of the modification.

(P.A. 02-86, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 166; P.A. 13-45, S. 1.)

History: P.A. 02-86 effective July 1, 2002; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by deleting reference to Connecticut Development Authority and, in Subdiv. (2), deleting “any type of” re state assistance, adding exception re equity investments and replacing “appropriate security” with “security that is appropriate and reasonable in the circumstance”, effective July 1, 2012; P.A. 13-45 made technical changes in Subsec. (a)(2), effective May 28, 2013.



Section 32-702 - Procedure if noncompliance with agreement. Default. Penalty.

If an awarding authority finds that a recipient of state assistance is not in substantial compliance with any other provision of the agreement and such noncompliance is within the recipient’s control, the awarding authority shall provide written notice, by registered mail, to the recipient and shall order the recipient to come into compliance with such agreement not less than one hundred eighty days following receipt of such notice. Failure to comply with reporting requirements set forth in such agreement shall constitute a default. If the recipient fails to come into compliance with such agreement within the one-hundred-eighty-day period, the awarding authority may (1) rescind the agreement and require that the state be made whole by the repayment by the recipient of (A) the amount of any grant made, (B) the amount of any loan outstanding, including any interest necessary to make the state whole, or (C) the amount of any tax benefit received, or (2) impose a penalty on such recipient, for the period of failure to comply, at the rate of one per cent per month or any part thereof of the amount of the grant, tax benefit or loan outstanding. The awarding authority may foreclose on any collateral or bond related to such grant, tax benefit or loan for the purpose of payment of such penalty and any costs incurred by the awarding authority in connection with collection of such penalty.

(P.A. 02-86, S. 3.)



Section 32-703 - Lien on security. Exception.

If the terms and conditions of an agreement for state assistance, except an agreement for grants only, provide for security, the awarding authority providing such state assistance shall have a lien on such security in an amount equal to the amount that is due on such state assistance or other appropriate security for such financial assistance. Any such lien shall have priority over all other subsequent liens except state tax liens, except if the awarding authority determines it is not in the best interests of the state to have such priority. The awarding authority shall notify the State Bond Commission or the appropriate board of directors, if any, of such determination.

(P.A. 02-86, S. 4.)

History: P.A. 02-86 effective July 1, 2002.






Chapter 588b - Loan Incentives for Employment (Repealed)

Section 32-130 and 32-131 - Loan incentives for employment. Bond issue.

Sections 32-130 and 32-131 are repealed.

(P.A. 85-536, S. 1–3; P.A. 86-107, S. 16, 19; P.A. 87-416, S. 20, 24; P.A. 88-265, S. 35, 36.)






Chapter 588bb - Connecticut Rural Development Council

Section 32-710 - Connecticut Rural Development Council. Established. Duties.

(a) There is established the Connecticut Rural Development Council in accordance with the Federal Farm Security and Rural Investment Act of 2002, as amended from time to time.

(b) The Connecticut Rural Development Council shall be composed of the requisite board and membership required under the Federal Farm Security and Rural Investment Act of 2002, as amended from time to time.

(c) The Connecticut Rural Development Council shall monitor, report and comment on policies and programs that address or fail to address the following goals with respect to rural areas: (1) Coordination of state, federal, tribal and private sector relationships to increase efficiency, eliminate duplication, identify gaps and promote the interests of rural areas, and (2) promotion of the fiscal autonomy of rural municipalities.

(P.A. 04-120, S. 1.)

History: P.A. 04-120 effective July 1, 2004.






Chapter 588c - Industrial Development Bonds

Section 32-140 - Definitions.

As used in sections 32-140 to 32-142, inclusive:

(1) “Private activity bonds” means any bonds or notes which meet the criteria set forth in Section 141 of the Internal Revenue Code of 1986, as amended, the interest on which is exempt from tax under Section 103 of the Internal Revenue Code of 1986, as amended, except for those bonds which are specifically excluded from the state ceiling under the terms of Section 146 of the Internal Revenue Code of 1986, as amended.

(2) “State ceiling” means the limit which is prescribed by Section 146 of the Internal Revenue Code of 1986, as amended, on the amount of private activity bonds which may be issued collectively by all state issuers in any calendar year.

(3) “State issuer” means the state or any political subdivision thereof, any municipality or any political subdivision thereof or any department, agency, authority or other body of the state or any municipality, which is authorized to issue private activity bonds.

(P.A. 85-526, S. 1, 5; P.A. 87-539, S. 1, 5.)

History: P.A. 87-539 amended references to reflect adoption of the Internal Revenue Code of 1986.



Section 32-141 - Allocation of private activity bonds. Study of multifamily housing goals and programs by the Connecticut Housing Finance Authority.

(a)(1) The total amount of private activity bonds which may be issued by state issuers in the calendar year commencing January 1, 2001, under the state ceiling in effect for such year, shall be allocated as follows: (A) Sixty per cent to the Connecticut Housing Finance Authority; (B) fifteen per cent to Connecticut Innovations, Incorporated; and (C) twenty-five per cent to municipalities and political subdivisions, departments, agencies, authorities and other bodies of municipalities, the Connecticut Higher Education Supplemental Loan Authority and for contingencies.

(2) The total amount of private activity bonds which may be issued by state issuers in the calendar year commencing January 1, 2007, and each calendar year thereafter, under the state ceiling in effect for each such year, shall be allocated as follows: (A) Sixty per cent to the Connecticut Housing Finance Authority; (B) twelve and one-half per cent to Connecticut Innovations, Incorporated; and (C) twenty-seven and one-half per cent to municipalities and political subdivisions, departments, agencies, authorities and other bodies of municipalities, the Connecticut Higher Education Supplemental Loan Authority and the Clean Energy Finance and Investment Authority, then to the Connecticut Student Loan Foundation and then for contingencies. At least ten per cent of bonds allocated under subparagraph (A) of this subdivision shall be used for multifamily residential housing in the calendar year commencing January 1, 2008. In each calendar year commencing January 1, 2009, fifteen per cent of such bonds shall be used for multifamily residential housing.

(3) The board of directors of the Connecticut Housing Finance Authority shall undertake a review and analysis of the multifamily housing goals and programs of the authority to determine the extent to which the authority can increase the production of multifamily housing and promote its preservation, including production of multifamily housing that serves households with incomes less than fifty per cent of the area median income and households with incomes less than twenty-five per cent of the area median income. Such review and analysis shall include, but not be limited to, the use of private activity bonds in conjunction with four per cent federal tax credits. The board of directors of the authority shall report its findings and recommendations to the joint standing committee of the General Assembly having cognizance of matters relating to planning and development and to the select committee on housing not later than January 1, 2008.

(b) No municipality or political subdivision, department, agency, authority or other body of a municipality shall issue any private activity bonds, and no state issuer shall issue private activity bonds which are allocated under subsection (a) of this section for contingencies unless (1) the project or program to be financed is consistent with the state plan of conservation and development, the consolidated plan for housing and community development and the action plan for housing and community development, and (2) the Secretary of the Office of Policy and Management approves the issuance. The secretary shall adopt regulations in accordance with chapter 54, establishing procedures and standards for the submission and review of applications for such approvals.

(c) The secretary shall monitor the needs of all state issuers for private activity bonds and shall be responsible for ensuring that no private activity bonds are issued which exceed any allocation under subsection (a) of this section, except as provided under section 32-142.

(P.A. 85-526, S. 2, 5; P.A. 87-539, S. 2, 5; P.A. 91-210, S. 3, 5; P.A. 98-237, S. 14, 15; June Sp. Sess. P.A. 01-7, S. 8, 28; P.A. 07-109, S. 5; 07-234, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 152; June 12 Sp. Sess. P.A. 12-2, S. 162.)

History: P.A. 87-539 amended allocation in Subsec. (a) to eliminate the Connecticut Student Loan Foundation, to allocate 40% to the Connecticut Housing Finance Authority, to decrease the allocated percentage for the Connecticut Development Authority from 65% to 32%, to increase the allocated percentage for municipal entities from 15% to 18% and to reduce the contingency amount from 15% to 10%; P.A. 91-210 amended Subsec. (a) to set forth the allocation for calendar year 1991; P.A. 98-237 amended Subsec. (b) to make consistency with state plan of conservation and development, consolidated plan for housing and community development and action plan for housing and community development a requirement for projects or programs to receive bond allocations, effective July 1, 1998; June Sp. Sess. P.A. 01-7 amended Subsec. (a) to change the allocation amounts for each category for which private activity bonds may be issued, designating existing provisions as Subdiv. (1) re the 2001 calendar year, and adding Subdiv. (2) re the 2002 calendar year and subsequent years, effective July 1, 2001; P.A. 07-109 amended Subsec. (a)(2) to change 2002 to 2007 and to add Connecticut Student Loan Foundation, effective July 1, 2007; P.A. 07-234 amended Subsec. (a)(2) to require that 10% of bonds allocated under Subdiv. (2)(A) be used for multifamily residential housing for calendar year commencing January 1, 2008, and thereafter in each calendar year 15% be used for such housing, and added Subsec. (a)(3) requiring Connecticut Housing Finance Authority to study multifamily housing goals and programs, effective July 1, 2007; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsec. (a)(1) and (2), effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a)(2) to add reference to Clean Energy Finance and Investment Authority, effective July 1, 2012.



Section 32-142 - State Bond Commission authority re private activity bonds.

(a) The State Bond Commission, established under section 3-20 shall have all powers and duties related to any and all matters concerning private activity bonds, as defined in section 32-140.

(b) When the General Assembly is not in regular or special session, the State Bond Commission may, for the then existing calendar year only, in response to a recommendation from the Governor or on its own initiative, modify any private activity bond allocation established under section 32-141 upon determining that such action would be in the best interests of the state. The commission may conduct a public hearing before making any such modification.

(P.A. 85-526, S. 3, 5; P.A. 87-539, S. 3, 5; P.A. 91-210, S. 4, 5; 91-280, S. 2, 4; P.A. 96-251, S. 13; P.A. 00-167, S. 65, 69; June Sp. Sess. P.A. 01-7, S. 9, 28.)

History: P.A. 87-539 removed prohibition against commission meeting during periods when the general assembly is in session; P.A. 91-210 amended Subsec. (c) to correct reference to Sec. 32-141 from the previous incorrect reference to 31-241; P.A. 91-280 amended Subsec. (a) by adding the chairpersons and ranking members of the joint standing committee on commerce and exportation to the commission; P.A. 96-251 amended Subsec. (d) by requiring that on and after October 1, 1996, reports be submitted to finance, planning and development and commerce committees and upon request to legislators and by adding provisions re submission of report summaries to legislators; P.A. 00-167 amended Subsec. (b) to change the minimum meeting requirement for the commission from twice annually to once annually, effective July 1, 2000; June Sp. Sess. P.A. 01-7 deleted former Subsecs. (a), (b) and (d) re the State Private Activity Bond Commission, added new Subsec. (a) providing that the State Bond Commission shall have power re private activity bonds and redesignated former Subsec. (c) as Subsec. (b), making a conforming change therein, effective July 1, 2001.






Chapter 588cc - Innovation Network for Economic Development

Section 32-716 - Legislative finding.

It is found and declared that the maintenance and continued development of the state’s technology-based sector is important to create a vibrant technology-based economy in Connecticut which (1) encourages and retains entrepreneurs; (2) drives an innovation engine to sustain a technology pipeline; (3) mines the resources and expertise of local technology-based companies, universities, hospitals and other institutions; (4) encourages productive regional collaborations among academic and medical institutions; and (5) results in new Connecticut-sited businesses. It is found that in order for innovation to exist, the state needs a blend of technology, talent and capital as well as the participation and cooperation of the state’s agencies and authorities in providing financial assistance that will improve the timeliness of promoting such collaborations and therefore the necessity in the public interest and for the public benefit and good for the provisions of sections 32-716 to 32-718, inclusive, is hereby declared as a matter of legislative determination.

(P.A. 05-165, S. 1.)

History: P.A. 05-165 effective July 1, 2005.



Section 32-717 and 32-718 - Implementation plan for Innovation Network. Funding for plan implementation.

Sections 32-717 and 32-718 are repealed, effective July 1, 2011.

(P.A. 05-165, S. 2, 3; P.A. 10-75, S. 20; P.A. 11-48, S. 303; 11-140, S. 11.)






Chapter 588d - Employee Ownership Trust Fund (Repealed)

Section 32-150 and 32-151 - Loans and loan subsidies for employee groups for business purchases; regulations. Employee Ownership Trust Fund.

Sections 32-150 and 32-151 are repealed.

(P.A. 85-159, S. 14, 15, 19; 85-469, S. 4, 6; P.A. 86-107, S. 13, 19; 86-320, S. 1–3; P.A. 88-265, S. 35, 36.)






Chapter 588dd - Office of the Business Advocate. Office of the Permit Ombudsman

Section 32-725 - Office of the Business Advocate.

Section 32-725 is repealed, effective January 1, 2009.

(P.A. 06-83, S. 8; Nov. 24 Sp. Sess. P.A. 08-1, S. 17.)



Section 32-726 - Office of the permit ombudsman.

(a) As used in this section:

(1) “Jobs” means permanent, full-time equivalent positions, not including construction jobs;

(2) “Commissioner” means the Commissioner of Economic and Community Development;

(3) “Permit applications” means applications for state permits and licenses; and

(4) “Permit ombudsman” means the office of the permit ombudsman established within the Department of Economic and Community Development under this section.

(b) (1) The commissioner shall establish an office of the permit ombudsman for the purpose of expediting review of permit applications for projects that would (A) create at least one hundred jobs, (B) create fifty jobs, if such project is to be located in an enterprise zone designated pursuant to section 32-70, (C) be located in a brownfield, as defined in section 32-760, (D) be compatible with the state’s responsible growth initiatives, (E) be considered transit-oriented development, as defined in section 13b-79kk, (F) develop green technology business, or (G) meet the criteria set forth in subdivision (2) of this subsection. Projects ineligible for review under this section are projects for which the primary purpose is to (i) effect the final disposal of solid waste, biomedical waste or hazardous waste in this state, (ii) produce electrical power, unless the production of electricity is incidental and not the primary function of the project, (iii) extract natural resources, (iv) produce oil, or (v) construct, maintain or operate an oil, petroleum, natural gas or sewage pipeline. For purposes of this section, “responsible growth initiatives” includes the principles of smart growth, as defined in section 1 of public act 09-230*, and “green technology business” means an eligible business with not less than twenty-five per cent of its employment positions being positions in which green technology is employed or developed and may include the occupation codes identified as green jobs by the Department of Economic and Community Development and the Labor Department for such purposes.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, the commissioner may, upon consideration of the economic impact factors of the project that include, but are not limited to: (A) The proposed wage and skill levels relative to those existing in the area in which the project may be located, (B) the project’s potential to diversify and strengthen the state and local economy, (C) the amount of capital investment, and (D) in the judgment of the commissioner, after consultation with the Departments of Energy and Environmental Protection, Transportation and Public Health that there is consistency with the strategic economic development priorities of the state and the municipality, deem projects eligible for expedited permitting pursuant to this section.

(c) The Departments of Energy and Environmental Protection, Transportation and Public Health shall each designate through existing and available resources one or more staff members to act as a business ombudsmen and a liaison between their offices and the permit ombudsmen. The Commissioners of Economic and Community Development, Energy and Environmental Protection, Transportation and Public Health shall enter into a memorandum of understanding concerning each entity’s responsibilities with respect to the permit ombudsmen and the process for expediting eligible permit applications, which shall include appropriate opportunities for public participation.

(d) The memorandum of understanding may provide for the waiver or modification of procedural rules prescribing forms, fees, procedures or time limits for the review or processing of permit applications under the jurisdiction of those agencies. Notwithstanding any other provision of the general statutes, to the extent feasible, the memorandum of understanding shall provide for proceedings and hearings otherwise held separately by the parties to be combined into one proceeding or held jointly and at one location. Such waivers or modifications shall not be available for permit applications governed by federally delegated or approved permitting programs, the requirements of which would prohibit, or be inconsistent with, such waivers or modifications. In no event shall the memorandum of understanding waive requirements of environmental statutes or regulations.

(e) The permit ombudsman may solicit assistance of volunteers from the private sector, including a state-wide business association, the Office of Responsible Growth and from an association representing small businesses. Said volunteers may assist the permit ombudsman in developing the guidelines established pursuant to subsection (f) of this section.

(f) The permit ombudsman, subject to the approval of the Commissioner of Economic and Community Development, shall establish, pursuant to subsection (c) of this section, guidelines to be used in working with state permitting authorities to implement the provisions of this section. Guidelines shall include, but are not limited to, the following: (1) An agency contact point for filing permit applications and for obtaining information on permit requirements; (2) identification of the individual or individuals within each respective agency who shall be responsible for processing the expedited permit application; (3) a mandatory preapplication review process to reduce permitting conflicts by providing guidance to applicants on (A) the permits needed from each agency, (B) specifications for site planning and development, site suitability and limitations and facility design, and (C) steps the applicant can take to ensure expeditious permit application and local comprehensive plan amendment review; (4) a single, coordinated project description form and checklist and an agreement by state agencies to reduce the necessity that an applicant provide duplicate information to multiple agencies; and (5) an application fee structure for permit expedition.

(g) The permit ombudsman, at the request of the Commissioner of Economic and Community Development, may request the assistance of any other department, board, commission or other agency of the state to assist in providing information and assistance as said permit ombudsman determines necessary to expedite its duties and responsibilities. Each officer or employee of such office, department, board, commission or other agency of the state shall make reasonable efforts to cooperate with the permit ombudsman.

(h) The expedited permitting process established pursuant to this section shall not modify, qualify or otherwise alter existing agency nonprocedural standards for permit applications, unless expressly authorized by law. If it is determined that the applicant is not eligible to use this process, the applicant may apply for permitting of the project through the normal permitting processes.

(P.A. 10-158, S. 3; P.A. 11-80, S. 1; P.A. 13-308, S. 24.)

*Note: Section 1 of public act 09-230 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 13-308 amended Subsec. (b)(1) by replacing reference to Sec. 32-9cc with reference to Sec. 32-760, effective July 1, 2013.






Chapter 588e - Northeast Connecticut Capital Assistance Fund (Repealed)

Section 32-156 and 32-157 - Northeast Connecticut Capital Assistance Fund; definitions; revolving loans; regulations. Bond issue.

Sections 32-156 and 32-157 are repealed.

(P.A. 86-342, S. 1–3; P.A. 87-273, S. 5; 87-416, S. 21, 24; P.A. 88-265, S. 35, 36.)






Chapter 588ee - Connecticut Competitiveness Council (Repealed)

Section 32-730 - Connecticut Competitiveness Council.

Section 32-730 is repealed, effective July 1, 2011.

(P.A. 10-75, S. 19; P.A. 11-48, S. 303; 11-140, S. 33.)






Chapter 588f - Exporters Revolving Loan Fund (Repealed)

Section 32-160 to 32-163 - Exporters Revolving Loan Fund.

Sections 32-160 to 32-163, inclusive, are repealed.

(P.A. 86-347, S. 1–5; P.A. 87-405, S. 21, 26; P.A. 88-265, S. 35, 36.)






Chapter 588ff - Regional Economic Development Districts

Section 32-741 - Establishment of regional economic development districts. Board of directors. Boundaries.

(a) In order to coordinate, implement and promote responsible economic growth and activities in this state, any of the following entities may, after approval by the Commissioner of Economic and Community Development, the Secretary of the Office of Policy and Management and the Assistant Secretary of Economic Development of the United States Department of Commerce, either individually or in conjunction with one or more other such entities, establish a regional economic development district for the purposes of sections 8-35a, 16a-27, 32-1o and 32-742 to 32-745, inclusive: (1) A regional economic development commission formed under section 7-137; (2) any organization that has a strategy that would meet the requirements of section 32-742 and has been approved by the Assistant Secretary of Economic Development of the United States Department of Commerce; (3) a corporation exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time; (4) another regional economic development commission or corporation formed under any other provision of the general statutes or any special act; or (5) a regional planning organization, as defined in section 4-124i. The entity or entities establishing a regional economic development district shall provide for a board of directors of the district. Not more than eight regional economic development districts shall be established pursuant to this subsection.

(b) The boundaries of such districts shall encompass one or more planning regions, designated or redesignated pursuant to section 16a-4a, or, to the extent practicable, be contiguous with boundaries of former county government regions. Each regional economic development district established pursuant to this section shall comply with the distress requirement provisions of 13 CFR 301.3(a)(1).

(P.A. 10-168, S. 1.)

History: P.A. 10-168 effective July 1, 2010.



Section 32-742 - Comprehensive economic development strategy.

(a) The board of directors of a regional economic development district shall comply with the provisions of 13 CFR 304.2 and shall prepare and approve a comprehensive economic development strategy for the district to address identified economic development problems in a manner that promotes economic development and opportunity and housing availability, fosters effective transportation access, improves workforce development, enhances and protects the environment, balances resources through sound management of development, and encourages responsible growth and development. A comprehensive economic development strategy shall contain:

(1) An analysis of economic and community development problems and opportunities, including incorporation of any relevant material or suggestions from other government-sponsored or supported plans;

(2) Background and history of economic development in the district, with a discussion of the economy, geography, population, labor force, resources and the environment;

(3) A discussion of community participation in the planning efforts for the strategy;

(4) The goals and objectives for (A) taking advantage of the opportunities in the district, and (B) solving the economic development problems of the district;

(5) A plan of action, including suggested projects to implement the goals and objectives set forth in subdivision (4) of this subsection; and

(6) Performance measures that will be used to evaluate whether and to what extent such goals and objectives have been met.

(b) Upon approving the comprehensive economic development strategy for a district, the board of directors of the district shall submit the strategy to each regional planning organization, as defined in section 4-124i, serving any portion of the geographical area of such district, except if such regional planning organization is not part of the regional economic development district pursuant to section 32-741. The regional planning organizations shall study the strategy and shall report their findings and recommendations thereon to the district not later than ninety days after the receipt of the strategy.

(c) After review and comment on the comprehensive economic development strategy under subsection (b) of this section, the board of directors of the district shall submit the strategy to the Commissioner of Economic and Community Development and the Secretary of the Office of Policy and Management. The secretary and the commissioner shall review the strategy and, not later than sixty days after receiving the strategy, shall either notify such board of directors of approval of the strategy or provide the board with recommendations for modifying the strategy for consistency with the state plan of conservation and development adopted pursuant to chapter 297 and the state-wide comprehensive economic development strategy required under section 32-1o. If neither the commissioner nor the secretary notifies the board within such sixty days, the strategy shall be deemed to have been approved. If said commissioner or secretary recommends modifications, the board shall modify the strategy in accordance with such recommendations and resubmit the strategy for review in the same manner as for the original submission of the strategy.

(d) The board of directors of a regional economic development district shall, annually, report to the commissioner and the secretary on progress made in implementing the comprehensive economic development strategy. A new or revised strategy shall be developed at least once every five years. The board shall submit each new or revised strategy for review and approval in accordance with the same procedure as for a strategy under subsections (b) and (c) of this section.

(P.A. 10-168, S. 2.)

History: P.A. 10-168 effective July 1, 2010.



Section 32-743 - Review and approval of comprehensive economic development strategy. Approval and designation of region as economic development district.

(a) The boards of directors of regional economic development districts shall submit each adopted and approved comprehensive economic development strategy to the Commissioner of Economic and Community Development and to the Secretary of the Office of Policy and Management for review. Said commissioner and secretary may review and make recommendations to the regional economic development districts for consolidation of the comprehensive economic development strategies to encompass not more than eight regions for the entire state. After review by said commissioner and secretary and with the concurrence from the board of directors of the districts, the regional economic development districts may submit such strategy to the Assistant Secretary of the United States Department of Commerce for approval pursuant to 42 USC 3121 et seq.

(b) A board of directors of a state approved regional economic development district that adopts a comprehensive economic development strategy in accordance with sections 32-741 and 32-742 may request the Commissioner of Economic and Community Development to approve the region as an economic development district. If said commissioner approves the regional economic development district as an economic development district, said commissioner shall recommend to the Governor that the region be designated by the Governor as an economic development district. Upon such designation by the Governor, the board of directors may request federal designation as an economic development district from the Assistant Secretary of the United States Department of Commerce pursuant to 42 USC 3121 et seq. Approval by the Commissioner of Economic and Community Development of the comprehensive economic development strategy under section 32-742 shall be deemed to meet the requirements of 42 USC 3121 et seq.

(P.A. 10-168, S. 3.)

History: P.A. 10-168 effective July 1, 2010.



Section 32-744 - Priority regional grants to regional economic development districts.

The Commissioner of Economic and Community Development may, within available appropriations, make priority regional grants to regional economic development districts for municipal development projects and for economic development and manufacturing assistance pursuant to sections 8-186 to 8-200, inclusive, and sections 32-220 to 32-234, inclusive.

(P.A. 10-168, S. 4.)

History: P.A. 10-168 effective July 1, 2010.



Section 32-745 - Projects identified in comprehensive economic development strategies. Eligibility for funding.

Notwithstanding any provision of the general statutes or any public or special act, projects identified in comprehensive economic development strategies approved by the Commissioner of Economic and Community Development, the Secretary of the Office of Policy and Management or the Assistant Secretary of the United States Department of Commerce under sections 32-742 and 32-743 shall be eligible for funding from any bond funds available to the Commissioner of Economic and Community Development.

(P.A. 10-168, S. 5.)

History: P.A. 10-168 effective July 1, 2010.






Chapter 588g - Job Training Coordination (Repealed)

Section 32-170 and 32-171 - Connecticut Job Training Coordinating Council. Service delivery areas.

Sections 32-170 and 32-171 are repealed.

(P.A. 86-326, S. 1, 2; P.A. 89-292, S. 5, 6.)






Chapter 588gg - Brownfield Remediation and Development

Section 32-760 - Definitions.

As used in this section and sections 32-761 to 32-769, inclusive:

(1) “Bona fide prospective purchaser” means a person who acquires ownership of a property after July 1, 2011, and establishes by a preponderance of the evidence that:

(A) All disposal of regulated substances at the property occurred before such person acquired the property;

(B) Such person made all appropriate inquiries, as set forth in 40 CFR Part 312, into the previous ownership and uses of the property in accordance with generally accepted good commercial and customary standards and practices, including, but not limited to, the standards and practices set forth in the ASTM Standard Practice for Environmental Site Assessments, Phase I Environmental Site Assessment Process, E1527-05, as may be amended from time to time. In the case of property in residential or other similar use at the time of purchase by a nongovernmental or noncommercial entity, a property inspection and a title search that reveal no basis for further investigation shall be considered to satisfy the requirements of this subparagraph;

(C) Such person provides all legally required notices with respect to the discovery or release of any regulated substances at the property;

(D) Such person exercises appropriate care with respect to regulated substances found at the property by taking reasonable steps to (i) stop any continuing release, (ii) prevent any threatened future release, and (iii) prevent or limit human, environmental or natural resource exposure to any previously released regulated substance;

(E) Such person provides full cooperation, assistance and access to persons authorized to conduct response actions or natural resource restoration at the property, including, but not limited to, the cooperation and access necessary for the installation, integrity, operation and maintenance of any complete or partial response actions or natural resource restoration at the property;

(F) Such person complies with any land use restrictions established or relied on in connection with the response action at the property and does not impede the effectiveness or integrity of any institutional control employed at the property in connection with a response action; and

(G) Such person complies with any request for information from the Commissioner of Energy and Environmental Protection;

(2) “Brownfield” means any abandoned or underutilized site where redevelopment, reuse or expansion has not occurred due to the presence or potential presence of pollution in the buildings, soil or groundwater that requires investigation or remediation before or in conjunction with the redevelopment, reuse or expansion of the property;

(3) “Commissioner” means the Commissioner of Economic and Community Development;

(4) “Contiguous property owner” means a person who owns real property contiguous to or otherwise similarly situated with respect to, and that is or may be contaminated by a release or threatened release of a regulated substance from, real property that is not owned by that person, provided:

(A) With respect to the property owned by such person, such person takes reasonable steps to (i) stop any continuing release of any regulated substance released on or from the property, (ii) prevent any threatened future release of any regulated substance released on or from the property, and (iii) prevent or limit human, environmental or natural resource exposure to any regulated substance released on or from the property;

(B) Such person provides full cooperation, assistance and access to persons authorized to conduct response actions or natural resource restoration at the property from which there has been a release or threatened release, including, but not limited to, the cooperation and access necessary for the installation, integrity, operation and maintenance of any complete or partial response action or natural resource restoration at the property;

(C) Such person complies with any land use restrictions established or relied on in connection with the response action at the property and does not impede the effectiveness or integrity of any institutional control employed in connection with a response action;

(D) Such person complies with any request for information from the Commissioner of Energy and Environmental Protection; and

(E) Such person provides all legally required notices with respect to the discovery or release of any hazardous substances at the property;

(5) “Department” means the Department of Economic and Community Development;

(6) “Economic development agency” means (A) a municipal economic development agency or entity created or operating under chapter 130 or 132; (B) a nonprofit economic development corporation formed to promote the common good, general welfare and economic development of a municipality or a region that is funded, either directly or through in-kind services, in part by one or more municipalities; (C) a nonstock corporation or limited liability company established or controlled by a municipality, municipal economic development agency or an entity created or operating under chapter 130 or 132; or (D) an agency, as defined in section 32-327;

(7) “Eligible costs” means the costs associated with the investigation, assessment, remediation and development of a brownfield, including, but not limited to, (A) soil, groundwater and infrastructure investigation, (B) assessment, (C) remediation, (D) abatement, (E) hazardous materials or waste disposal, (F) long-term groundwater or natural attenuation monitoring, (G) (i) environmental land use restrictions, (ii) activity and use limitations, or (iii) other forms of institutional control, (H) attorneys’ fees, (I) planning, engineering and environmental consulting, and (J) building and structural issues, including demolition, asbestos abatement, polychlorinated biphenyls removal, contaminated wood or paint removal, and other infrastructure remedial activities;

(8) “Financial assistance” means grants, loans or loan guarantees, or any combination thereof;

(9) “Innocent landowner” has the same meaning as provided in section 22a-452d;

(10) “Interim verification” has the same meaning as provided in section 22a-134;

(11) “Manufacturing facility” means a business establishment classified under sector 31, 32 or 33 of the North American Industrial Classification System;

(12) “Municipality” means a town, city, consolidated town and city or consolidated town and borough;

(13) “PCB regulations” means the polychlorinated biphenyls manufacturing, processing, distribution in commerce and use prohibitions found at 40 CFR Part 761;

(14) “Person” means any individual, firm, partnership, association, syndicate, company, trust, corporation, limited liability company, municipality, economic development agency, agency or political or administrative subdivision of the state or any other legal entity;

(15) “Real property” means land, buildings and other structures and improvements thereto, subterranean or subsurface rights, any and all easements, air rights and franchises of any kind or nature;

(16) “Regulated substance” has the same meaning as provided in section 22a-134g;

(17) “Release” means any discharge, spillage, uncontrolled loss, seepage, filtration, leakage, injection, escape, dumping, pumping, pouring, emitting, emptying or disposal of a substance;

(18) “Remediation standards” has the same meaning as provided in section 22a-134;

(19) “State” means the state of Connecticut;

(20) “UST regulations” means the regulations adopted pursuant to subsection (d) of section 22a-449; and

(21) “Verification” has the same meaning as provided in section 22a-134.

(P.A. 13-308, S. 1.)

History: P.A. 13-308 effective July 1, 2013.



Section 32-761 - (Formerly Sec. 32-9cc). Office of Brownfield Remediation and Development.

(a) There is established, within the Department of Economic and Community Development, an Office of Brownfield Remediation and Development. Such office shall be managed by a director, appointed by the commissioner in accordance with section 5-198. In addition to the other powers, duties and responsibilities provided for in this chapter, the office shall promote and encourage the remediation and development of brownfields in the state. The Office of Brownfield Remediation and Development shall coordinate and cooperate with state and local agencies and individuals within the state on brownfield redevelopment initiatives, including program development and administration, community outreach, regional coordination and seeking federal funding opportunities.

(b) The office shall:

(1) Develop procedures and policies for streamlining the process for brownfield remediation and development;

(2) Identify existing and potential sources of funding for brownfield remediation and develop procedures for expediting the application for and release of such funds;

(3) Establish an office and maintain an informational Internet web site to provide assistance and information concerning the state’s technical assistance, funding, regulatory and permitting programs for brownfield remediation and development;

(4) Provide a single point of contact for financial and technical assistance from the state and quasi-public agencies with regard to brownfield remediation and development;

(5) Develop a common application to be used by all state and quasi-public entities providing financial assistance for brownfield assessment, remediation and development;

(6) Identify and prioritize state-wide brownfield development opportunities, including, but not limited to, in consultation with the State Historic Preservation Office, municipal officials and regional planning organizations, the identification of abandoned and underutilized mills that are important assets to the municipalities or the regions in which such mills are located;

(7) Develop and administer a communication and outreach program to educate municipalities, economic development agencies, property owners, potential property owners and other organizations and individuals with regard to state programs for brownfield remediation and redevelopment;

(8) At the office’s discretion, enter into cooperative agreements with economic development agencies and may, where appropriate, make grants to such organizations for the purpose of designing, implementing and supervising brownfield assessment and cleanups, or making further subgrants, provided each subgrant is in compliance with the terms and conditions of the original grant; and

(9) Create and maintain a web site independent of the department’s other web sites that is specifically dedicated to marketing and promoting state-owned brownfields, and develop and implement a marketing campaign for such brownfields and web site.

(c) The Department of Energy and Environmental Protection, Connecticut Innovations, Incorporated, the Office of Policy and Management and the Department of Public Health shall each designate one or more staff members to act as a liaison between their offices and the Office of Brownfield Remediation and Development. The Commissioners of Economic and Community Development, Energy and Environmental Protection and Public Health, the Secretary of the Office of Policy and Management and the chief executive officer of Connecticut Innovations, Incorporated shall enter into a memorandum of understanding concerning each entity’s responsibilities with respect to the Office of Brownfield Remediation and Development. The Office of Brownfield Remediation and Development may recruit two volunteers from the private sector, including a person from the Connecticut chapter of the National Brownfield Association, with experience in different aspects of brownfield remediation and development. Said volunteers may assist the Office of Brownfield Remediation and Development in marketing the brownfield programs and redevelopment activities of the state.

(d) The Office of Brownfield Remediation and Development may call upon any other department, board, commission or other agency of the state to supply such reports, information and assistance as said office determines is appropriate to carry out its duties and responsibilities. Each officer or employee of such office, department, board, commission or other agency of the state is authorized and directed to cooperate with the Office of Brownfield Remediation and Development and to furnish such reports, information and assistance.

(P.A. 06-184, S. 1, 8, 13; P.A. 07-233, S. 1; P.A. 11-80, S. 87; 11-140, S. 10; 11-141, S. 1; Oct. Sp. Sess. P.A. 11-1, S. 26; P.A. 12-183, S. 13; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 9; 13-308, S. 2.)

History: P.A. 06-184 effective July 1, 2006; P.A. 07-233 amended Subsec. (a) to establish office within Department of Economic and Community Development, amended Subsec. (b)(1) to add brownfield development, amended Subsec. (b)(2) to change “identify existing and create new” to “identify existing and potential” and delete limitation that sources of funding be available to municipalities or economic development agencies, amended Subsec. (b)(3) to require establishment of office to provide assistance and information, added new Subsec. (b)(4) and (5), redesignated existing Subsec. (b)(4) as Subsec. (b)(6), deleted former Subsec. (b)(5), redesignated existing Subsec. (b)(6) as Subsec. (b)(7) and amended same to provide for communication and outreach program, amended Subsec. (c) to make pilot program subject to the availability of funds, to change number of municipalities from 4 to 5, to change population requirement for the smallest participating municipality from more than 25,000 but less than 50,000 to less than 50,000, to add a municipality chosen without regard to population size, and to designate Commissioner of Economic and Community Development as authority to assign municipalities to the pilot program, amended Subsec. (d) to add Department of Public Health, to change designation from one staff member to one or more staff members, to require Commissioners of Economic and Community Development, Environmental Protection and Public Health and the executive director of Connecticut Development Authority to enter into a memorandum of understanding, to change “shall” to “may” re develop and recruit two volunteers, to delete reference to liaisons and office’s response team, and to make requirement that volunteers assist the office discretionary, and amended Subsec. (f) to require that each property funded under program be investigated in accordance with prevailing standards and guidelines, to provide that submitted report be a verification report, and to provide that Commissioner of Environmental Protection notify municipality or economic development agency, effective July 1, 2007; P.A. 11-80 amended Subsecs. (d), (f) and (h) by changing “Department of Environmental Protection” and “Commissioner of Environmental Protection” to “Department of Energy and Environmental Protection” and “Commissioner of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 11-140 amended Subsec. (b) by adding Subdiv. (8) re cooperative agreements with qualified implementing agencies, effective July 8, 2011; P.A. 11-141 amended Subsec. (a) to add requirements for office to promote and encourage development and redevelopment of brownfields and to coordinate and cooperate with agencies and individuals, amended Subsec. (b)(3) to require maintenance of a web site, amended Subsec. (b)(7) to provide that outreach program shall be with regard to state programs, rather than state policies and procedures, and for remediation and redevelopment, amended Subsec. (c) by changing “state-funded pilot program” to “state-funded municipal brownfield grant program”, changing number of participating municipalities from 5 to at least 6 per round of funding and changing from 1 to 2 the number of municipalities to be chosen without regard to population, amended Subsec. (d) to include Office of Policy and Management and to allow volunteers to help with marketing programs and activities, rather than to assist with goals of section, amended Subsec. (f) to change “pilot program” to “grant program”, add references to licensed environmental professional, add references to an audit not being conducted and delete provision re recording of environmental land use restriction, amended Subsec. (g) to delete references to section 11 of public act 06-184 and to redefine “brownfields” and amended Subsec. (h) to delete reference to section 11 of public act 06-184, effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (b) by changing “may” to “at the office’s discretion” in Subdiv. (8) and adding Subdiv. (9) re additional web site, effective October 27, 2011; P.A. 12-183 amended Subsec. (a) by adding provision re office to be managed by director appointed by commissioner and amended Subsec. (b)(6) by adding provision re identification of abandoned and underutilized mills, effective June 15, 2012; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsec. (d), effective July 1, 2012; P.A. 13-123 amended Subsec. (d) to change “executive director” to “chief executive officer”, effective June 18, 2013; P.A. 13-308 amended Subsec. (a) by changing “development and redevelopment” to “remediation and development”, amended Subsec. (b) by changing “municipality or the region” to “municipalities or the regions” in Subdiv. (6) and by changing “qualified implementing” to “economic development” in Subdiv. (8), deleted former Subsecs. (c) and (f) to (h), redesignated existing Subsecs. (d) and (e) as Subsecs. (c) and (d) and made technical and conforming changes, effective July 1, 2013; Sec. 32-9cc transferred to Sec. 32-761 in 2014.



Section 32-762 - Brownfield remediation and development account.

(a) There is established an account to be known as the “brownfield remediation and development account”, which shall be a separate, nonlapsing account within the General Fund. There shall be deposited in the account: (1) The proceeds of bonds issued by the state for deposit into said account and used in accordance with this section; (2) repayments of assistance provided pursuant to subsection (c) of section 22a-133u; (3) interest or other income earned on the investment of moneys in the account; (4) funds recovered pursuant to sections 32-766 and 32-767; (5) any proceeds realized by the state from activities pursuant to section 32-763 or section 32-765; and (6) all funds required by law to be deposited in the account. Any balance remaining in the account at the end of any fiscal year shall be carried forward in the account for the fiscal year next succeeding.

(b) All moneys received in consideration of financial assistance, including payments of principal and interest on any loans made pursuant to section 32-765, shall be credited to the account and shall become part of the assets of the account. At the discretion of the Commissioner of Economic and Community Development and subject to the approval of the Secretary of the Office of Policy and Management, any federal, private or other moneys received by the state in connection with projects undertaken pursuant to section 32-763 or section 32-765 shall be credited to the assets of the account.

(c) Notwithstanding any provision of the general statutes, proceeds from the sale of bonds available pursuant to subdivision (1) of subsection (b) of section 4-66c may, with the approval of the Governor and the State Bond Commission, be used to capitalize the account.

(d) The commissioner may use funds in the account (1) to provide financial assistance for the remediation and development of brownfields in the state pursuant to section 32-763 or section 32-765, (2) to provide financial assistance to parcel owners required to perform mitigation actions pursuant to section 22a-6u, and (3) for administrative costs not to exceed five per cent of such funds.

(P.A. 13-308, S. 3.)

History: P.A. 13-308 effective July 1, 2013.



Section 32-763 - (Formerly Sec. 32-9kk). Remedial action and redevelopment municipal grant program.

(a) There is established a remedial action and redevelopment municipal grant program to be administered by the Department of Economic and Community Development for the purpose of providing grants to municipalities and economic development agencies for the eligible costs of brownfield remediation projects, brownfield assessment projects and reasonable administrative expenses not to exceed five per cent of any grant awarded. A grant awarded under this section shall not exceed four million dollars.

(b) A grant applicant shall submit an application to the Commissioner of Economic and Community Development on forms provided by the commissioner and with such information the commissioner deems necessary, including, but not limited to: (1) A description of the proposed project; (2) an explanation of the expected benefits of the project in relation to the purposes of this section; (3) information concerning the financial and technical capacity of the applicant to undertake the proposed project; (4) a project budget; and (5) with respect to a brownfield remediation project, a description of the condition of the brownfield, including the results of any environmental assessment of the brownfield in the possession of or available to the applicant.

(c) The commissioner may approve, reject or modify any application properly submitted in accordance with the provisions of this section. In reviewing an application and determining the amount of the grant, if any, to be provided, the commissioner shall consider the following criteria: (1) The availability of funds; (2) the estimated costs of assessing and remediating the brownfield, if known; (3) the relative economic condition of the municipality in which the brownfield is located; (4) the relative need of the project for financial assistance; (5) the degree to which a grant under this section is necessary to induce the applicant to undertake the project; (6) the public health and environmental benefits of the project; (7) the relative benefits of the project to the municipality, the region and the state, including, but not limited to, the extent to which the project will likely result in a contribution to the municipality’s tax base, the retention and creation of jobs and the reduction of blight; (8) the time frame in which the contamination occurred; (9) the relationship of the applicant to the person or entity that caused the contamination; (10) the length of time the brownfield has been abandoned; (11) the taxes owed and the projected revenues that may be restored to the community; (12) the relative need for assessment of the brownfield within the municipality or region; and (13) such other criteria as the commissioner may establish consistent with the purposes of this section.

(d) The commissioner shall award grants on a competitive basis, based on a request for applications occurring on or before October first, annually. The commissioner may increase the frequency of requests for applications and awards depending upon the number of applicants and the availability of funding.

(e) A grant recipient may make low-interest loans to a brownfield redeveloper if (1) such recipient coapplied for the grant under this section with such brownfield redeveloper, and (2) not later than ninety days after receiving the grant, such recipient enters into a written agreement with such brownfield redeveloper for an identified future reuse of such brownfield after remediation. Loan principal and interest payments shall be returned to the brownfield remediation and development account established pursuant to section 32-762, minus twenty per cent of the principal, which the eligible grant recipient shall retain. If the eligible grant recipient provides a loan, such loan may be secured by a state or municipal lien on the property.

(f) Any recipient of a loan pursuant to subsection (e) of this section, as a condition of such loan, shall enter a program for remediation of the property pursuant to section 22a-133x, 22a-133y, 32-768 or 32-769.

(g) The provisions of sections 32-5a and 32-701 shall not apply to grants provided pursuant to this section.

(P.A. 07-233, S. 3–6; P.A. 08-174, S. 5; P.A. 11-80, S. 1; 11-141, S. 7; P.A. 12-183, S. 1–4; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 10; 13-308, S. 4.)

History: P.A. 07-233 effective July 1, 2007; P.A. 08-174 amended Subsec. (a)(7) to redefine “eligible brownfield project” to include foreclosure and investigation, added Subsec. (a)(11) to define “eligible grant recipients”, amended Subsec. (b) to include reference to Subsecs. (e) and (f), amended Subsec. (d) to include a contribution to municipality’s tax base in Subdiv. (7), to insert new Subdivs. (10) re length of abandonment, (11) re taxes owed and (12) re type of financial assistance requested and to renumber existing Subdiv. (10) re other criteria as new Subdiv. (13), added new Subsec. (e) re remedial action and redevelopment municipal grant program, added new Subsec. (f) re targeted brownfield development loan program, redesignated existing Subsecs. (e) to (m) as new Subsecs. (g) to (o) and made technical changes, effective July 1, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 11-141 amended Subsec. (a)(1) by redefining “brownfield” to include sites where expansion has not occurred and that require investigation or remediation, effective July 1, 2011; P.A. 12-183 amended Subsec. (a) by redefining “eligible applicant” in Subdiv. (4), redefining “eligible grant recipients” in Subdiv. (11) and adding Subdiv. (12) defining “economic development agency”, amended Subsec. (f) by replacing provision re loans for developing housing to serve needs of first-time home buyers with provision re loans for developing affordable housing units, suitable for first-time home buyers, incentive housing zones, workforce housing and other residential purposes in Subdiv. (2), adding “or provide a specified number of affordable housing units” in Subdiv. (4), adding “residential” re use or reuse of property, changing “housing needs” to “affordable housing needs” and adding “for workforce housing” in Subdiv. (7), and adding Subdiv. (10) re availability of loan program to municipalities, amended Subsec. (j) by adding provision re use of funds for staffing, marketing, web site development and administration of Office of Brownfield Remediation and Development, and amended Subsec. (l)(4) by adding reference to Subsec. (k), effective July 1, 2012; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012; P.A. 13-123 made technical changes in Subsec. (a)(4), effective June 18, 2013; P.A. 13-308 made substantial revisions to section, deleted former Subsecs. (a) to (d), (e)(3) to (5), (e)(7) and (8) and (f) to (o), redesignated existing Subsec. (e)(1) as Subsec. (a), existing Subsec. (e)(2) as Subsec. (d) and existing Subsec. (e)(6) as Subsec. (e), amended redesignated Subsec. (a) by redefining purpose of grant program and limiting any grant to no more than four million dollars, added new Subsec. (b) re grant applications, added new Subsec. (c) re approval of grant applications, amended redesignated Subsec. (d) by changing annual date of request for applications from June 1 to October 1, annually, added Subsec. (f) re remediation programs for recipients of loans from grant recipients, added Subsec. (g) re applicability of Secs. 32-5a and 32-701, and made technical and conforming changes, effective July 1, 2013; Sec. 32-9kk transferred to Sec. 32-763 in 2014.



Section 32-764 - (Formerly Sec. 32-9ee). Liability for pre-existing or existing conditions. Transfer of remediated brownfields.

(a) Any recipient of a grant pursuant to section 32-763 or subsection (c) of section 32-9cc of the general statutes, revision of 1958, revised to January 1, 2013, shall not be liable under section 22a-427, 22a-432, 22a-433, 22a-451 or 22a-452 for conditions pre-existing or existing on the brownfield property as of the date of acquisition or control, provided such recipient (1) did not establish, create, cause or contribute to the discharge, spillage, uncontrolled loss, seepage or filtration of such hazardous substance, material, waste or pollution that is subject to remediation under section 22a-133k and funded by the Office of Brownfield Remediation and Development or the Department of Economic and Community Development; (2) does not exacerbate the conditions; and (3) complies with reporting of significant environmental hazard requirements in section 22a-6u. To the extent that any conditions are exacerbated, such recipient shall only be responsible for responding to contamination exacerbated by its negligent or reckless activities.

(b) Upon remediation (1) as approved by the Department of Energy and Environmental Protection, or (2) in accordance with section 22a-133x, 22a-134a, 32-768 or 32-769 of a brownfield property by a recipient of a grant pursuant to section 32-763, such recipient may transfer the property to any person, provided such person is not otherwise liable under section 22a-427, 22a-432, 22a-433, 22a-451 or 22a-452 with respect to the property. Any person who acquires title pursuant to this section shall not be liable under section 22a-427, 22a-432, 22a-433, 22a-451 or 22a-452 with respect to preexisting conditions on the property, provided such person (A) does not cause or contribute to the discharge, spillage, uncontrolled loss, seepage or filtration of such hazardous substance, material or waste, and (B) such person is not a member, officer, manager, director, shareholder, subsidiary, successor of, related to, or affiliated with, directly or indirectly, the person who is otherwise liable under section 22a-427, 22a-432, 22a-433, 22a-451 or 22a-452 with respect to the property. The Commissioner of Energy and Environmental Protection shall provide such person with a covenant not to sue pursuant to section 22a-133aa and shall not require the prospective purchaser or owner to pay a fee in exchange for such covenant.

(c) No person shall acquire title to or hold, possess or maintain any interest in a property that has been remediated with grant funds awarded pursuant to section 32-763 if such person (1) is liable under section 22a-427, 22a-432, 22a-433, 22a-451 or 22a-452 with respect to the property, (2) is otherwise responsible, directly or indirectly, for the discharge, spillage, uncontrolled loss, seepage or filtration of such hazardous substance, material or waste, (3) is a member, officer, manager, director, shareholder, subsidiary, successor of, related to, or affiliated with, directly or indirectly, the person who is otherwise liable under section 22a-427, 22a-432, 22a-433, 22a-451 or 22a-452 with respect to the property, or (4) is or was an owner, operator or tenant of the property. If such person elects to acquire title to or hold, possess or maintain any interest in the property, that person shall reimburse the state of Connecticut, the municipality and the economic development agency for any and all costs expended to perform the investigation and remediation of the property, plus interest at a rate of eighteen per cent.

(d) Notwithstanding section 22a-134a, a recipient of a grant pursuant to section 32-763 may acquire and convey its interest in the property without such recipient or the subsequent purchaser incurring liability, including any such liability incurred pursuant to section 22a-134a, provided the property (1) was remediated pursuant to section 22a-133x, 22a-133y, 32-768 or 32-769 or pursuant to an order issued by the Commissioner of Energy and Environmental Protection and such remediation was (A) performed in accordance with the standards adopted pursuant to section 22a-133k, as determined by said commissioner, or (B) if authorized by said commissioner, verified by a licensed environmental professional unless such verification has been rejected by said commissioner subsequent to an audit conducted by said commissioner and provided the subsequent purchaser has no direct or related liability for the site conditions; and (2) is not an establishment, as defined in section 22a-134, based on business operations occurring after such recipient remediated the property.

(P.A. 06-184, S. 4, 5, 7; P.A. 07-233, S. 2; P.A. 09-235, S. 4; P.A. 11-141, S. 2; P.A. 13-308, S. 5.)

History: P.A. 06-184 effective July 1, 2006; P.A. 07-233 amended Subsec. (b) to provide that available funds are for “an eligible” brownfield remediation and that Commissioner of Economic and Community Development, rather than Office of Brownfield Remediation and Development, makes determination, added new Subdivs. (2) and (3) and redesignated existing Subdiv. (2) as Subdiv. (4), effective July 1, 2007; P.A. 09-235 amended Subsec. (a) to add entities established under Ch. 130 or 132, certain nonprofit economic corporations, nonstock corporations and limited liability companies controlled or established by a municipality, and municipal economic development agencies or entities established under Ch. 130 or 132 to list of entities to which Sec. applies, to include grants made by Department of Economic and Community Development, to provide that such entities are not liable for conditions as of date of acquisition or control, to require such entities to not have established cause for remediation to be considered an innocent party, and to require in case of exacerbated conditions that any such entity only be responsible for responding to contamination exacerbated by its own negligence or recklessness, effective July 1, 2009; P.A. 11-141 amended Subsecs. (a) and (c) to change “pilot program” to “municipal brownfield grant program”, effective July 1, 2011; P.A. 13-308 amended Subsec. (a) to replace provisions re specified entities with provisions re recipient of a grant and add reference to Sec. 22a-427, amended Subsec. (b) to replace former provisions with provisions re transfer of remediated brownfields, amended Subsec. (c) to add references to Sec. 22a-427, added Subsec. (d) re acquisition of remediated brownfields and made technical and conforming changes, effective July 1, 2013; Sec. 32-9ee transferred to Sec. 32-764 in 2014.



Section 32-765 - Targeted brownfield development loan program.

(a) The Department of Economic and Community Development shall establish a targeted brownfield development loan program to provide low-interest loans for the eligible costs of brownfield remediation projects to potential brownfield purchasers and current brownfield owners who (1) have no direct or related liability for the conditions of the brownfield, and (2) seek to develop brownfields for purposes of reducing blight or for industrial, commercial, residential or mixed use development.

(b) Notwithstanding subsection (a) of this section, a current owner of a brownfield on which a manufacturing facility is located shall be eligible for a loan under this section, provided neither such owner nor any partner, member, officer, manager, director, shareholder, subsidiary or affiliate of such owner (1) is liable under section 22a-427, 22a-432, 22a-433, 22a-451 or 22a-452 with respect to the property; (2) is otherwise responsible, directly or indirectly, for the discharge, spillage, uncontrolled loss, seepage or filtration of the hazardous substance, material or waste; (3) is a member, officer, manager, director, shareholder, subsidiary, successor of, or affiliated with, directly or indirectly, the person who is otherwise liable under section 22a-427, 22a-432, 22a-433, 22a-451 or 22a-452 with respect to the property; or (4) has been found guilty of knowingly or wilfully violating any environmental law.

(c) An applicant for a loan pursuant to this section shall submit an application to the Commissioner of Economic and Community Development on forms provided by the commissioner and with such information the commissioner deems necessary, including, but not limited to: (1) A description of the proposed project; (2) an explanation of the expected benefits of the project in relation to the purposes of this section; (3) information concerning the financial and technical capacity of the applicant to undertake the proposed project; (4) a project budget; and (5) a description of the condition of the brownfield involved, including the results of any environmental assessment of the brownfield in the possession of or available to the applicant. The commissioner shall provide loans based upon project merit and viability, the economic and community development opportunity, municipal support, contribution to the community’s tax base, past experience of the applicant, compliance history and ability to pay.

(d) If a loan recipient is not subject to section 22a-134a, such recipient shall enter a program for remediation of the property pursuant to either section 22a-133x, 22a-133y, 32-768 or 32-769, as determined by the commissioner.

(e) Loans made pursuant to this section shall have such terms and conditions and be subject to such eligibility and loan approval criteria as determined by the commissioner. Such loans shall be for a period not to exceed twenty years.

(f) If a loan recipient sells a property subject to a loan granted pursuant to this section before the loan is repaid, the loan shall be payable upon closing of such sale, according to its terms, unless the commissioner agrees otherwise. The commissioner may carry the loan forward as an encumbrance to the purchaser with the same terms and conditions as the original loan.

(g) A loan recipient may be eligible for a loan of not more than two million dollars per year for not more than two years, subject to agency underwriting and reasonable and customary requirements to assure performance. If additional funds are required, the commissioner may recommend that the project be funded through other programs administered by the commissioner.

(h) The commissioner may modify the terms of any loan made to a municipality or economic development agency pursuant to this section to provide for forgiveness of interest, principal, or both, or delay in repayment of interest, principal, or both, when the commissioner determines such forgiveness or delay is in the best interest of the state.

(i) The provisions of sections 32-5a and 32-701 shall not apply to loans provided pursuant to this section.

(P.A. 13-308, S. 6.)

History: P.A. 13-308 effective July 1, 2013.



Section 32-766 - Terms and conditions of financial assistance.

The Commissioner of Economic and Community Development shall establish the terms and conditions of any financial assistance provided pursuant to section 32-763 or section 32-765. The commissioner may make any stipulation in connection with an offer of financial assistance the commissioner deems necessary to implement the policies and purposes of section 32-763 or section 32-765, including, but not limited to, (1) a requirement of assurance from a grant or loan recipient that such recipient will discharge its obligations in connection with the project, (2) a requirement that a grant or loan recipient provide the department with appropriate security for such financial assistance, including, but not limited to, a letter of credit, a lien on real property or a security interest in goods, equipment, inventory or other property of any kind, and (3) a requirement that a grant or loan recipient reimburse the state for such financial assistance in the event that it receives funds for remediation from other sources.

(P.A. 13-308, S. 7.)

History: P.A. 13-308 effective July 1, 2013.



Section 32-767 - Reimbursement for costs and expenses of assessment or remediation.

(a) Whenever funds are used pursuant to section 32-763 or section 32-765, for purposes of environmental assessments or remediation of a brownfield, the Commissioner of Energy and Environmental Protection may seek reimbursement of the costs and expenses incurred by requesting the Attorney General to bring a civil action to recover such costs and expenses from any party responsible for such pollution, provided no such action shall be brought separately from any action to recover costs and expenses incurred by the Commissioner of Energy and Environmental Protection in pursuing action to contain, remove or mitigate any pollution on such site. The costs and expenses recovered in an action brought pursuant to this section may include, but shall not be limited to: (1) The actual cost of identifying, evaluating, planning for and undertaking the remediation of the site; (2) any administrative costs not exceeding ten per cent of the actual costs; (3) the costs of recovering the reimbursement; and (4) interest on the actual costs at a rate of ten per cent per year from the date such expenses were paid.

(b) The defendant in any civil action brought pursuant to this subsection shall have no cause of action or claim for contribution against any person with whom the Commissioner of Energy and Environmental Protection has entered into a covenant not to sue pursuant to section 22a-133aa or 22a-133bb with respect to pollution on or emanating from the property that is the subject of said civil action.

(c) Any funds recovered pursuant to this section shall be deposited in the brownfield remediation and development account established pursuant to section 32-762. The provisions of this section shall be in addition to any other remedies provided by law.

(P.A. 13-308, S. 8.)

History: P.A. 13-308 effective July 1, 2013.



Section 32-768 - (Formerly Sec. 32-9ll). Abandoned brownfield cleanup program.

(a) There is established an abandoned brownfield cleanup program. The Commissioner of Economic and Community Development shall determine, in consultation with the Commissioner of Energy and Environmental Protection, properties and persons eligible for said program.

(b) For a person or a property to be eligible, the Commissioner of Economic and Community Development shall determine if (1) the property is a brownfield, as defined in section 32-760, that has been unused or significantly underused for at least five years before an application is filed with the commissioner pursuant to subsection (h) of this section; (2) such person intends to acquire title to such property for the purpose of redeveloping such property; (3) the redevelopment of such property has a regional or municipal economic development benefit; (4) such person did not establish or create a facility or condition at or on such property that can reasonably be expected to create a source of pollution to the waters of the state for the purposes of section 22a-432 and is not affiliated with any person responsible for such pollution or source of pollution through any direct or indirect familial relationship or any contractual, corporate or financial relationship other than a relationship by which such owner’s interest in such property is to be conveyed or financed; (5) such person is not otherwise required by law, an order or consent order issued by the Commissioner of Energy and Environmental Protection or a stipulated judgment to remediate pollution on or emanating from such property; (6) the person responsible for pollution on or emanating from the property is indeterminable, is no longer in existence, is required by law to remediate releases on and emanating from the property or is otherwise unable to perform necessary remediation of such property; and (7) the property and the person meet any other criteria said commissioner deems necessary.

(c) Notwithstanding the provisions of subsection (b) of this section, a property owned by a municipality shall not be subject to subdivision (6) of subsection (b) of this section.

(d) Notwithstanding the provisions of subsection (b) of this section, a municipality may request the Commissioner of Economic and Community Development to determine if a property is eligible regardless of the person who currently owns such property.

(e) Notwithstanding subsection (b) of this section, the Commissioner of Economic and Community Development may waive the requirement of subdivision (1) of subsection (b) of this section, if the person seeking eligibility under this section otherwise demonstrates the eligibility of the property and the value of the redevelopment of such property.

(f) Upon designation by the Commissioner of Economic and Community Development, in consultation with the Commissioner of Energy and Environmental Protection, of an eligible person who holds title to such property, such eligible person shall (1) enter and remain in the voluntary remediation program established in section 22a-133x; (2) investigate pollution on such property in accordance with prevailing standards and guidelines and remediate pollution on such property in accordance with regulations established for remediation adopted by the Commissioner of Energy and Environmental Protection and in accordance with applicable schedules; and (3) eliminate further emanation or migration of any pollution from such property.

(g) An eligible person who has been accepted by the commissioner or that holds title to an eligible property designated to be in the abandoned brownfield cleanup program shall not be responsible for investigating or remediating any pollution or source of pollution that has emanated from such property prior to such person taking title to such property, and shall not be liable to the state or any person for the release of any regulated substance at or from the eligible property prior to taking title to such eligible property except and only to the extent that such applicant caused or contributed to the release of a regulated substance that is subject to remediation or negligently or recklessly exacerbated such condition.

(h) Any applicant seeking a designation of eligibility for a person or a property under the abandoned brownfield cleanup program shall apply to the Commissioner of Economic and Community Development at such times and on such forms as the commissioner may prescribe.

(i) Not later than sixty days after receipt of the application, the Commissioner of Economic and Community Development shall determine if the application is complete and shall notify the applicant of such determination.

(j) Not later than ninety days after determining that the application is complete, the Commissioner of Economic and Community Development shall determine whether to include the property and applicant in the abandoned brownfield cleanup program.

(k) Designation of a property in the abandoned brownfield cleanup program by the Commissioner of Economic and Community Development shall not limit the applicant’s or any other person’s ability to seek funding for such property under any other brownfield grant or loan program administered by the Department of Economic and Community Development, Connecticut Innovations, Incorporated or the Department of Energy and Environmental Protection.

(l) Designation of a property in the abandoned brownfield cleanup program by the Commissioner of Economic and Community Development shall exempt such eligible person from filing as an establishment pursuant to sections 22a-134a to 22a-134d, inclusive, if such real property or prior business operations constitute an establishment.

(m) Upon completion of the requirements of subsection (f) of this section to the satisfaction of the Commissioner of Energy and Environmental Protection, such person shall qualify for a covenant not to sue from the Commissioner of Energy and Environmental Protection without fee, pursuant to section 22a-133aa.

(n) Any person designated as an eligible person under the abandoned brownfield cleanup program shall not be liable to the Commissioner of Energy and Environmental Protection or any person under section 22a-432, 22a-433, 22a-451 or 22a-452 or other similar statute or common law for conditions preexisting or existing on the brownfield property as of the date of acquisition or control as long as the person (1) did not establish, cause or contribute to the discharge, spillage, uncontrolled loss, seepage or filtration of such hazardous substance, material, waste or pollution; (2) does not exacerbate the conditions; and (3) complies with reporting of significant environmental hazard requirements in section 22a-6u. To the extent that any conditions are exacerbated, the person shall only be responsible for responding to contamination exacerbated by its negligent or reckless activities.

(o) Any person who acquires a property in the abandoned brownfield cleanup program shall apply to the Commissioner of Economic and Community Development on a form prescribed by the commissioner to determine if such person qualifies as an eligible party under the abandoned brownfield cleanup program. If the commissioner determines that such person is an eligible party, such eligible party shall be subject to the provisions of this section, and shall receive liability relief pursuant to subsections (g), (l), (m) and (n) of this section.

(P.A. 09-235, S. 7; P.A. 11-80, S. 1; 11-141, S. 9; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-308, S. 9.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 11-141 redesignated existing Subsec. (a) as Subsecs. (a) and (b) and existing Subsec. (b) as Subsecs. (g) and (h), amended Subsec. (b) to add references to municipality, to change time frame the property must have been underused from “since October 1, 1999” to at least five years before the application in Subdiv. (1), and to add “is required by law to remediate releases on and emanating from the property” in Subdiv. (6), added new Subsec. (c) re definition of “municipality”, added new Subsecs. (d) to (f) re certain waivers and exceptions, amended Subsec. (g) to add provisions re consultation with Commissioner of Environmental Protection and re municipalities and to remove requirement that person not be a certifying party, amended Subsec. (h) to add provisions re municipality and re liability protection, redesignated existing Subsecs. (c) to (f) as Subsecs. (i) to (l), added Subsecs. (m) to (p) re exemptions and requirements, and made technical changes, effective July 1, 2011; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated” in Subsec. (l), effective July 1, 2012; P.A. 13-308 deleted references to municipality, deleted former Subsec. (c) re definition of “municipality”, redesignated existing Subsecs. (d) to (p) as Subsecs. (c) to (o) and made technical and conforming changes, effective July 1, 2013; Sec. 32-9ll transferred to Sec. 32-768 in 2014.



Section 32-769 - (Formerly Sec. 32-9mm). Brownfield remediation and revitalization program. Eligibility.

(a) The commissioner shall, within available appropriations, establish a brownfield remediation and revitalization program to provide certain liability protections to program participants. Not more than thirty-two properties per year shall be accepted into the program. Participation in the program shall be by accepted application pursuant to this subsection or by approved nomination pursuant to subsection (c) of this section. To be considered for acceptance, an applicant shall submit to the commissioner, on a form prescribed by the commissioner, a certification that: (1) The applicant meets the definition of a bona fide prospective purchaser, innocent landowner or contiguous property owner; (2) the property meets the definition of a brownfield and has been subject to a release of a regulated substance in an amount that is in excess of the remediation standards; (3) the applicant did not establish, create or maintain a source of pollution to the waters of the state for purposes of section 22a-432 and is not responsible pursuant to any other provision of the general statutes for any pollution or source of pollution on the property; (4) the applicant is not affiliated with any person responsible for such pollution or source of pollution through any direct or indirect familial relationship or any contractual, corporate or financial relationship other than that by which such purchaser’s interest in such property is to be conveyed or financed; and (5) the property is not (A) currently the subject of an enforcement action, including any consent order issued by the Department of Energy and Environmental Protection or the United States Environmental Protection Agency under any current Department of Energy and Environmental Protection or United States Environmental Protection Agency program, (B) listed on the national priorities list of hazardous waste disposal sites compiled by the United States Environmental Protection Agency pursuant to 42 USC 9605, (C) listed on the State of Connecticut Superfund Priority List, or (D) subject to corrective action as may be required by the federal Resource Conservation and Recovery Act of 1976, 42 USC 6901 et seq. The commissioner may review such certifications to ensure accuracy, in consultation with the Commissioner of Energy and Environmental Protection, and applications will not be considered if such certifications are found inaccurate.

(b) To ensure a geographic distribution and a diversity of projects and broad access to the brownfield remediation and revitalization program, the commissioner, in consultation with the Commissioner of Energy and Environmental Protection, shall review all applications received and determine admission of eligible properties into the brownfield remediation and revitalization program taking into consideration state-wide portfolio factors including: (1) Job creation and retention; (2) sustainability; (3) readiness to proceed; (4) geographic distribution of projects; (5) population of the municipality where the property is located; (6) project size; (7) project complexity; (8) duration and degree to which the property has been underused; (9) projected increase to the municipal grand list; (10) consistency of the property as remediated and developed with municipal or regional planning objectives; (11) development plan’s support for and furtherance of principles of smart growth, as defined in section 1 of public act 09-230*, or transit-oriented development, as defined in section 13b-79o; and (12) other factors as may be determined by the commissioner. Admittance into the brownfield remediation and revitalization program shall not indicate approval or award of funding requested under any federal, state or municipal grant or loan program, including, but not limited to, any state brownfield grant or loan program.

(c) The commissioner shall accept nominations of properties for participation in the program established pursuant to subsection (a) of this section by a municipality or an economic development agency, where no bona fide prospective purchaser, contiguous property owner or innocent landowner has applied for participation in the program. For a property to be considered for approval for nomination to the program established pursuant to this section, a municipality shall submit to the commissioner, on a form prescribed by the commissioner, a certification that the property meets the eligibility requirements provided in subdivisions (2) and (5) of subsection (a) of this section and any other relevant factors, including state-wide portfolio factors provided in subsection (b) of this section, as may be determined by the commissioner. After the commissioner approves a property’s nomination, any subsequent applicant shall apply in accordance with subsections (a) and (f) of this section. In any such application, the applicant shall demonstrate it satisfies the eligibility requirements provided in subdivisions (1), (3) and (4) of subsection (a) of this section and shall demonstrate satisfaction of subdivisions (2) and (5) of subsection (a) of this section for the period after the commissioner’s acceptance of the municipality’s or economic development agency’s nomination of the property.

(d) (1) Properties otherwise eligible for the brownfield remediation and revitalization program currently being investigated and remediated in accordance with the state voluntary remediation programs under sections 22a-133x and 22a-133y, the property transfer program under section 22a-134 and the covenant not to sue programs under section 22a-133aa or 22a-133bb shall not be excluded from eligibility in said program, provided the other requirements set forth in this section are met.

(2) Properties otherwise eligible for the brownfield remediation and revitalization program that have been subject to a release requiring action pursuant to the PCB regulations or that have been subject to a release requiring action pursuant to the UST regulations shall not be deemed ineligible, but no provision of this section shall affect any eligible party’s obligation under such regulations to investigate or remediate the extent of any such release.

(e) Inclusion of a property within the brownfield remediation and revitalization program by the commissioner shall not limit any person’s ability to seek funding for such property under any federal, state or municipal grant or loan program, including, but not limited to, any state brownfield grant or loan program. Admittance into the brownfield remediation and revitalization program shall not indicate approval or award of funding requested under any federal, state or municipal grant or loan program, including, but not limited to, any state brownfield grant or loan program.

(f) Any applicant seeking a designation of eligibility for a person or a property under the brownfield remediation and revitalization program shall apply to the commissioner at such times and on such forms as the commissioner may prescribe. The application shall include, but not be limited to, (1) a title search, (2) the Phase I Environmental Site Assessment conducted by or for the bona fide prospective purchaser or the contiguous property owner, which shall be prepared in accordance with prevailing standards and guidelines, (3) a current property inspection, (4) documentation demonstrating satisfaction of the eligibility criteria set forth in subsection (a) of this section, (5) information about the project that relates to the state-wide portfolio factors set forth in subsection (b) of this section, and (6) such other information as the commissioner may request to determine admission.

(g) Any applicant accepted into the brownfield remediation and revitalization program by the commissioner shall pay the Commissioner of Energy and Environmental Protection a fee equal to five per cent of the assessed value of the land, as stated on the last-completed grand list of the relevant town. The fee shall be paid in two installments, each equal to fifty per cent of such fee, subject to potential reductions as specified in subsection (h) of this section. The first installment shall be due not later than one hundred eighty days after the later of the date such applicant is notified that the application has been accepted by the commissioner or the date that such applicant takes title to the eligible property. The second installment shall be due not later than four years after the acceptance date. Upon request by such applicant, a municipality or an economic development agency, the commissioner may, at the commissioner’s discretion, extend either or both of the installment due dates. Such fee shall be deposited into the Special Contaminated Property Remediation and Insurance Fund established pursuant to section 22a-133t and shall be available for use by the Commissioner of Energy and Environmental Protection pursuant to section 22a-133u.

(h) (1) The first installment of the fee in subsection (g) of this section shall be reduced by ten per cent for any eligible party that completes and submits to the Commissioner of Energy and Environmental Protection documentation, approved in writing by a licensed environmental professional and on a form prescribed by said commissioner, that the investigation of the property has been completed in accordance with prevailing standards and guidelines within one hundred eighty days after the date the application is accepted by the commissioner.

(2) The second installment of the fee in subsection (g) of this section shall be eliminated for any eligible party that submits the remedial action report and verification or interim verification to the Commissioner of Energy and Environmental Protection within four years after the date the application is accepted by the commissioner. In the event an eligible party submits a request for the Commissioner of Energy and Environmental Protection’s approval, where such approval is required pursuant to the remediation standard and where said commissioner issues a decision on such request beyond sixty days after submittal, such four-year period shall be extended by the number of days equal to the number of days between the sixtieth day and the date a decision is issued by said commissioner, but not including the number of days that a request by said commissioner for supplemental information remains pending with the eligible party.

(3) The second installment of the fee in subsection (g) of this section shall be reduced by, or any eligible party shall receive a refund in the amount equal to, twice the reasonable environmental service costs of such investigation, as determined by the Commissioner of Energy and Environmental Protection, for any eligible party that completes and submits to the Commissioner of Energy and Environmental Protection documentation, approved in writing by a licensed environmental professional and on a form that may be prescribed by said commissioner, that the investigation of the nature and extent of any contamination that has migrated from the property has been completed in accordance with prevailing standards and guidelines. Such refund shall not exceed the amount of the second installment of the fee in subsection (g) of this section.

(4) No municipality or economic development agency seeking designation of eligibility shall be required to pay a fee, provided, upon transfer of the eligible property from the municipality or economic development agency to an eligible person, that eligible person shall pay to the Commissioner of Energy and Environmental Protection the fee in subsection (g) of this section in accordance with the applicable requirements in this subsection.

(5) A municipality or economic development agency may submit a fee waiver request to the commissioner to waive a portion or the entire fee for an eligible property located within that municipality. The commissioner, at his or her discretion, shall consider the following factors in determining whether to approve a fee waiver or reduction: (A) Location of the brownfield within a distressed municipality, as defined in section 32-9p; (B) demonstration by the municipality or economic development agency that the project is of significant economic impact; (C) demonstration by the municipality or economic development agency that the project has a significant community benefit to the municipality; (D) demonstration that the eligible party is a governmental or nonprofit entity; and (E) demonstration that the fee required will have a detrimental effect on the overall success of the project.

(i) An applicant whose application has been accepted into the brownfield remediation and revitalization program shall not be liable to the state or any person for the release of any regulated substance at or from the eligible property, except and only to the extent that such applicant (A) caused or contributed to the release of a regulated substance that is subject to remediation or exacerbated such condition, or (B) the Commissioner of Energy and Environmental Protection determines the existence of any of the conditions set forth in subdivision (4) of subsection (m) of this section.

(j) (1) An applicant whose application to the brownfield remediation and revitalization program has been accepted by the commissioner (A) shall investigate the release or threatened release of any regulated substance within the boundaries of the property in accordance with prevailing standards and guidelines and remediate such release or threatened release within the boundaries of such property in accordance with the brownfield investigation plan and remediation schedule and this section, and (B) shall not be required to characterize, abate and remediate the release of a regulated substance beyond the boundary of the eligible property, except for releases caused or contributed to by such applicant.

(2) Not later than one hundred eighty days after the first installment due date, including any extension thereof by the commissioner, of the fee required pursuant to subsection (g) of this section, the eligible party shall submit to the commissioner and the Commissioner of Energy and Environmental Protection a brownfield investigation plan and remediation schedule that is signed and stamped by a licensed environmental professional. Unless otherwise approved in writing by the Commissioner of Energy and Environmental Protection, such brownfield investigation plan and remediation schedule shall provide that (A) the investigation shall be completed not later than two years after the first installment due date, including any extension thereof by the commissioner, of the fee required pursuant to subsection (g) of this section, (B) remediation shall be initiated not later than three years from the first installment due date, including any extension thereof by the commissioner, of the fee required pursuant to subsection (g) of this section, and (C) remediation shall be completed sufficiently to support either a verification or interim verification not later than eight years after the first installment due date, including any extension thereof by the commissioner, of the fee required pursuant to subsection (g) of this section. The schedule shall also include a schedule for providing public notice of the remediation prior to the initiation of such remediation in accordance with subdivision (1) of subsection (j) of this section. Not later than two years after the first installment due date, including any extension thereof by the commissioner, of the fee required pursuant to subsection (g) of this section, unless the Commissioner of Energy and Environmental Protection has specified a later day, in writing, the eligible party shall submit to the Commissioner of Energy and Environmental Protection documentation, approved in writing by a licensed environmental professional and in a form prescribed by the Commissioner of Energy and Environmental Protection, that the investigation of the property has been completed in accordance with prevailing standards and guidelines. Not later than three years after the first installment due date, including any extension thereof by the commissioner, of the fee required pursuant to subsection (g) of this section, unless the Commissioner of Energy and Environmental Protection has specified a later day, in writing, the eligible party shall notify the Commissioner of Energy and Environmental Protection and the commissioner in a form prescribed by the Commissioner of Energy and Environmental Protection that the remediation has been initiated, and shall submit to the Commissioner of Energy and Environmental Protection a remedial action plan, approved in writing by a licensed environmental professional in a form prescribed by the Commissioner of Energy and Environmental Protection. Not later than eight years after the first installment due date, including any extension thereof by the commissioner, of the fee required pursuant to subsection (g) of this section, unless the Commissioner of Energy and Environmental Protection has specified a later day, in writing, the eligible party shall complete remediation of the property and submit the remedial action report and verification or interim verification to the Commissioner of Energy and Environmental Protection and the commissioner. The Commissioner of Energy and Environmental Protection shall grant a reasonable extension if the eligible party demonstrates to the satisfaction of the Commissioner of Energy and Environmental Protection that: (i) Such eligible party has made reasonable progress toward investigation and remediation of the eligible property; and (ii) despite best efforts, circumstances beyond the control of the eligible party have significantly delayed the remediation of the eligible property.

(3) An eligible party who submits an interim verification for an eligible property, and any subsequent owner of such eligible property, shall, until the remediation standards for groundwater are achieved, (A) operate and maintain the long-term remedy for groundwater in accordance with the remedial action plan, the interim verification and any approvals issued by the Commissioner of Energy and Environmental Protection, (B) prevent exposure to any groundwater plume containing a regulated substance in excess of the remediation standards on the property, (C) take all reasonable action to contain any groundwater plume on the property, and (D) submit annual status reports to the Commissioner of Energy and Environmental Protection and the commissioner.

(4) Before commencement of remedial action pursuant to the plan and schedule, the eligible party shall: (A) Publish notice of the remedial action in a newspaper having a substantial circulation in the town where the property is located, (B) notify the director of health of the municipality where the property is located, and (C) either (i) erect and maintain for at least thirty days in a legible condition a sign not less than six feet by four feet on the property, which shall be clearly visible from the public highway and shall include the words “ENVIRONMENTAL CLEAN-UP IN PROGRESS AT THIS SITE. FOR FURTHER INFORMATION CONTACT:” and include a telephone number for an office from which any interested person may obtain additional information about the remedial action, or (ii) mail notice of the remedial action to each owner of record of property which abuts such property, at the address on the last-completed grand list of the relevant town. Public comments shall be directed to the eligible party for a thirty-day period starting with the last provided public notice provision and such eligible party shall provide all comments and any responses to the Commissioner of Energy and Environmental Protection prior to commencing remedial action.

(5) The remedial action shall be conducted under the supervision of a licensed environmental professional and the remedial action report shall be submitted to the commissioner and the Commissioner of Energy and Environmental Protection signed and stamped by a licensed environmental professional. In such report, the licensed environmental professional shall include a detailed description of the remedial actions taken and issue a verification or interim verification, in which he or she shall render an opinion, in accordance with the standard of care provided in subsection (c) of section 22a-133w, that the action taken to contain, remove or mitigate the release of regulated substances within the boundaries of such property is in accordance with the remediation standards.

(6) All applications for permits required to implement such plan and schedule in this section shall be submitted to the permit ombudsman within the Department of Economic and Community Development.

(7) Each eligible party participating in the brownfield remediation and revitalization program shall maintain all records related to its implementation of such plan and schedule and completion of the remedial action of the property for a period of not less than ten years and shall make such records available to the commissioner or the Commissioner of Energy and Environmental Protection at any time upon request by either.

(8) (A) Not later than sixty days after receiving a remedial action report signed and stamped by a licensed environmental professional and a verification or interim verification, the Commissioner of Energy and Environmental Protection shall notify the eligible party and the commissioner whether the Commissioner of Energy and Environmental Protection will conduct an audit of such remedial action. Any such audit shall be conducted not later than one hundred eighty days after the Commissioner of Energy and Environmental Protection receives a remedial action report signed and stamped by a licensed environmental professional and a verification or interim verification. Not later than fourteen days after completion of an audit, the Commissioner of Energy and Environmental Protection shall send written audit findings to the eligible party, the commissioner and the licensed environmental professional. The audit findings may approve or disapprove the report, provided any disapproval shall set forth the reasons for such disapproval.

(B) The Commissioner of Energy and Environmental Protection may request additional information during an audit conducted pursuant to this subdivision. If such information has not been provided to said commissioner within fourteen days of such request, the time frame for said commissioner to complete the audit shall be suspended until the information is provided to said commissioner. The Commissioner of Energy and Environmental Protection may choose to conduct such audit if and when the eligible party fails to provide a response to said commissioner’s request for additional information within sixty days.

(C) The Commissioner of Energy and Environmental Protection shall not conduct an audit of a verification or interim verification pursuant to this subdivision after one hundred eighty days from receipt of such verification unless (i) said commissioner has reason to believe that a verification was obtained through the submittal of materially inaccurate or erroneous information, or otherwise misleading information material to the verification or that material misrepresentations were made in connection with the submittal of the verification, (ii) any post-verification monitoring or operations and maintenance is required as part of a verification and has not been done, (iii) a verification that relies upon an environmental land use restriction was not recorded on the land records of the municipality in which such land is located in accordance with section 22a-133o and applicable regulations, (iv) said commissioner determines that there has been a violation of law material to the verification, or (v) said commissioner determines that information exists indicating that the remediation may have failed to prevent a substantial threat to public health or the environment for releases on the property.

(k) Not later than sixty days after receiving a notice of disapproval or a verification or interim verification from the Commissioner of Energy and Environmental Protection, the eligible party shall submit to said commissioner and to the commissioner a report of cure of noted deficiencies. Within sixty days after receiving such report of cure of noted deficiencies by said commissioner, said commissioner shall issue a successful audit closure letter or a written disapproval of such report of cure of noted deficiencies.

(l) Before approving a verification or interim verification, the Commissioner of Energy and Environmental Protection may enter into a memorandum of understanding with the eligible party with regard to any further remedial action or monitoring activities on or at such property that said commissioner deems necessary for the protection of human health or the environment.

(m) (1) An eligible party who has been accepted into the brownfield remediation and revitalization program shall have no obligation as part of its plan and schedule to characterize, abate and remediate any plume of a regulated substance outside the boundaries of the subject property, provided the notification requirements of section 22a-6u pertaining to significant environmental hazards shall continue to apply to the property and the eligible party shall not be required to characterize, abate or remediate any such significant environmental hazard outside the boundaries of the subject property unless such significant environmental hazard arises from the actions of the eligible party after its acquisition of or control over the property from which such significant environmental hazard has emanated outside its own boundaries. If an eligible party who has been accepted into the brownfield remediation and revitalization program conveys or otherwise transfers its ownership of the subject property and such eligible party is in compliance with the provisions of this section and the brownfield investigation plan and remediation schedule at the time of conveyance or transfer of ownership, the provisions of this section shall apply to such transferee, if such transferee meets the eligibility criteria set forth in this section, pays the fee required by subsection (g) of this section and complies with all the obligations undertaken by the eligible party under this section. In such case, all references to applicant or eligible party shall mean the subsequent owner or transferee.

(2) After the Commissioner of Energy and Environmental Protection issues either a no audit letter or a successful audit closure letter, or no audit decision has been made by said commissioner within one hundred eighty days after the submittal of the remedial action report and verification or interim verification, such eligible party shall not be liable to the state or any person for (A) costs incurred in the remediation of, equitable relief relating to, or damages resulting from the release of regulated substances addressed in the brownfield investigation plan and remediation schedule, and (B) historical off-site impacts including air deposition, waste disposal, impacts to sediments and natural resource damages. No eligible party shall be afforded any relief from liability such eligible party may have from a release requiring action pursuant to the PCB regulations or a release requiring action pursuant to the UST regulations.

(3) The provisions of this section concerning liability shall extend to any person who acquires title to all or part of the property for which a remedial action report and verification or interim verification have been submitted pursuant to this section, provided (A) there is payment of a fee of ten thousand dollars to said commissioner for each such extension, (B) such person acquiring all or part of the property meets the criteria of this section, and (C) the Commissioner of Energy and Environmental Protection has issued either a successful audit closure letter or no audit letter, or no audit decision has been made by said commissioner not later than one hundred eighty days after the submittal of the remedial action report and verification or interim verification. No municipality or economic development agency that acquires title to all or part of the property shall be required to pay a fee, provided the municipality or economic development agency shall collect and pay the fee upon transfer of the property to another person for purposes of development. Such fee shall be deposited into the Special Contaminated Property Remediation and Insurance Fund established under section 22a-133t and such funds shall be for the exclusive use by the Department of Energy and Environmental Protection.

(4) Neither a successful audit closure nor no audit letter issued pursuant to this section, nor the expiration of one hundred eighty days after the submittal of the remedial action report and verification or interim verification without an audit decision by the Commissioner of Energy and Environmental Protection, shall preclude said commissioner from taking any appropriate action, including, but not limited to, any action to require remediation of the property by the eligible party or, as applicable, to its successor, if said commissioner determines that:

(A) The successful audit closure, no audit letter, or the expiration of one hundred eighty days after the submittal of the remedial action report and verification or interim verification without an audit decision by the Commissioner of Energy and Environmental Protection was based on information provided by the person submitting such remedial action report and verification or interim verification that the Commissioner of Energy and Environmental Protection can show that such person knew, or had reason to know, was false or misleading, and, in the case of the successor to an applicant, that such successor was aware or had reason to know that such information was false or misleading;

(B) New information confirms the existence of previously unknown contamination that resulted from a release that occurred before the date that an application has been accepted into the brownfield remediation and revitalization program;

(C) The eligible party who received the successful audit closure or no audit letter or where one hundred eighty days lapsed without an audit decision by the Commissioner of Energy and Environmental Protection has materially failed to complete the remedial action required by the brownfield investigation plan and remediation schedule or to carry out or comply with monitoring, maintenance or operating requirements pertinent to a remedial action including the requirements of any environmental land use restriction; or

(D) The threat to human health or the environment is increased beyond an acceptable level due to substantial changes in exposure conditions at such property, including, but not limited to, a change from nonresidential to residential use of such property.

(5) If an eligible party who has been accepted into the brownfield remediation and revitalization program conveys or otherwise transfers all or part of its ownership interest in the subject property at any time before the issuance of a successful audit closure or no audit letter or the expiration of one hundred eighty days after the submittal of the remedial action report and verification or interim verification without an audit decision by the Commissioner of Energy and Environmental Protection, the eligible party conveying or otherwise transferring its ownership interest shall not be liable to the state or any person for (A) costs incurred in the remediation of, equitable relief relating to, or damages resulting from the release of regulated substances addressed in the brownfield investigation plan and remediation schedule, and (B) historical off-site impacts including air deposition, waste disposal, impacts to sediments and natural resource damages, provided the eligible party complied with its obligations under this section during the period when the eligible party held an ownership interest in the subject property. Nothing in this subsection shall provide any relief from liability such eligible party may have related to a release requiring action pursuant to the PCB regulations, or a release requiring action pursuant to the UST regulations.

(6) Upon the Commissioner of Energy and Environmental Protection’s issuance of a successful audit closure letter, no audit letter, or one hundred eighty days have passed since the submittal of a verification or interim verification and said commissioner has not audited the verification or interim verification, the immediate prior owner regardless of its own eligibility to participate in the comprehensive brownfield remediation and revitalization program shall have no liability to the state or any person for any future investigation and remediation of the release of any regulated substance at the eligible property addressed in the verification or interim verification, provided the immediate prior owner has complied with any legal obligation such owner had with respect to investigation and remediation of releases at and from the property, and provided further the immediate prior owner shall retain any and all liability such immediate prior owner would otherwise have for the investigation and remediation of the release of any regulated substance beyond the boundary of the eligible property. In any event, the immediate prior owner shall remain liable for (A) penalties or fines, if any, relating to the release of any regulated substance at or from the eligible property, (B) costs and expenses, if any, recoverable or reimbursable pursuant to sections 22a-134b, 22a-451 and 22a-452, and (C) obligations of the immediate prior owner as a certifying party on a Form III or IV submitted pursuant to sections 22a-134 to 22a-134e, inclusive.

(n) A person whose application to the brownfield remediation and revitalization program has been accepted by the commissioner or any subsequent eligible party whose application to the brownfield remediation and revitalization program has been accepted by the commissioner shall be exempt for filing as an establishment pursuant to sections 22a-134a to 22a-134d, inclusive, if such real property or prior business operations constitute an establishment. Nothing in this section shall be construed to alter any existing legal requirement applicable to any certifying party at a property under sections 22a-134 and 22a-134a to 22a-134e, inclusive.

(o) Notwithstanding the provisions of this section, eligible parties shall investigate and remediate, and remain subject to all applicable statutes and requirements, the extent of any new release that occurs during their ownership of the property.

(P.A. 11-80, S. 1; 11-141, S. 17; P.A. 12-183, S. 9; P.A. 13-308, S. 10.)

*Note: Section 1 of public act 09-230 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 11-141 effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011; P.A. 12-183 amended Subsec. (a) by changing “five years” to “eight years” re project completion in Subdiv. (3) and redefining “municipality” in Subdiv. (10), amended Subsec. (b) by adding “approved” re nomination, amended Subsec. (c) by replacing “based on” with “taking into consideration” re admission to program, amended Subsec. (d) by adding “of properties” re nominations and adding provisions re acceptance and consideration for approval of nomination to program and re application subsequent to approval of nomination, amended Subsec. (e)(1) by adding reference to property transfer program and adding provision re properties not to be excluded from eligibility, amended Subsec. (g) by adding “or the contiguous property owner” and replacing reference to Site Characterization and Guidance Document with reference to prevailing standards and guidelines, amended Subsec. (h) by revising provisions re installment due dates and adding provisions re extension of such dates and re fee to be available for use by commissioner, amended Subsec. (i) by adding provision re eligible person to pay fee upon transfer of eligible property from municipality or economic development agency in Subdiv. (4) and deleting “not owned by the municipality” in Subdiv. (5), amended Subsec. (k)(2) by revising provisions re submission, initiation and completion dates, amended Subsec. (n)(1) by adding reference to Subsec. (h), and made technical changes, effective July 1, 2012; P.A. 13-308 deleted former Subsec. (a) re definitions, redesignated existing Subsecs. (b) to (p) as Subsecs. (a) to (o), amended redesignated Subsec. (a)(5) to designate existing provisions as Subparas. (A), (C) and (D), add Subpara. (B) re national priorities list of hazardous waste disposal sites and, in Subpara. (D), to replace “RCRA” with reference to federal Resource Conservation and Recovery Act of 1976, amended redesignated Subsec. (b) to add reference to P.A. 09-230, S. 1, and Sec. 13b-79o, amended redesignated Subsec. (h)(5) to add reference to Sec. 32-9p, and made technical and conforming changes, effective July 1, 2013; Sec. 32-9mm transferred to Sec. 32-769 in 2014.



Section 32-770 - Working group to examine remediation and development of brownfields in this state. Duties. Membership. Report.

(a) There is established a working group to examine the remediation and development of brownfields in this state, including, but not limited to, the remediation scheme for such properties, permitting issues and liability issues, including those set forth by sections 22a-14 to 22a-20, inclusive. The working group shall also annually review the progress of the Special Contaminated Property Remediation and Insurance Fund established under section 22a-133t and make recommendations concerning said fund.

(b) The working group shall consist of the following members, each of whom shall have expertise related to brownfield redevelopment in environmental law, engineering, finance, development, consulting, insurance or another relevant field:

(1) Four appointed by the Governor;

(2) Two appointed by the president pro tempore of the Senate, one of whom shall represent the Connecticut Conference of Municipalities;

(3) Two appointed by the speaker of the House of Representatives, one of whom shall represent an environmental organization;

(4) One appointed by the majority leader of the Senate;

(5) One appointed by the majority leader of the House of Representatives;

(6) One appointed by the minority leader of the Senate;

(7) One appointed by the minority leader of the House of Representatives;

(8) The Commissioner of Economic and Community Development, or the commissioner’s designee, who shall serve ex officio;

(9) The Commissioner of Energy and Environmental Protection, or the commissioner’s designee, who shall serve ex officio;

(10) The Secretary of the Office of Policy and Management, or the secretary’s designee, who shall serve ex officio; and

(11) The Commissioner of Public Health, or the commissioner’s designee, who shall serve ex officio.

(c) Any member of the working group as of July 8, 2011, shall continue to serve and all new appointments to the working group shall be made no later than August 7, 2011. Any vacancy shall be filled by the appointing authority.

(d) The working group shall select chairpersons of the working group.

(e) On or before January 15, 2014, and annually thereafter, the working group shall report, in accordance with the provisions of section 11-4a, on its findings and recommendations to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to commerce and the environment.

(P.A. 10-135, S. 2; P.A. 11-141, S. 15; P.A. 12-183, S. 12; P.A. 13-299, S. 27; 13-308, S. 26.)

History: P.A. 10-135 effective June 8, 2010; P.A. 11-141 amended Subsec. (b) to increase membership from 11 to 13 with 2 additional appointments for the Governor, amended Subsec. (c) to add provision re members to continue to serve, amended Subsec. (d) to delete requirement that chairpersons be selected from among the appointed members, and amended Subsec. (e) to extend reporting requirement from January 15, 2011, to January 15, 2012, and add provisions requiring report to be submitted to the Governor and environment committee, effective July 8, 2011; P.A. 12-183 amended Subsec. (b)(9) to change “Commissioner of Environmental Protection” to “Commissioner of Energy and Environmental Protection”, and amended Subsec. (e) to extend reporting requirement from January 15, 2012, to January 15, 2013, effective June 15, 2012; P.A. 13-299 amended Subsec. (a) to add requirement that working group annually review and make recommendations re Special Contaminated Property Remediation and Insurance Fund, amended Subsec. (c) to make technical changes, amended Subsec. (d) to delete provision re chairpersons to schedule first meeting within 60 days, and amended Subsec. (e) to change reporting requirement from January 15, 2013, to January 15, 2014, and annually thereafter, effective July 1, 2013; P.A. 13-308 amended Subsec. (b) to delete reference to 13 members, increase the number of appointments for the Senate president pro tempore from 1 to 2, one of whom to represent the Connecticut Conference of Municipalities in Subdiv. (2), increase the number of appointments for the House speaker from 1 to 2, one of whom to represent an environmental organization in Subdiv. (3), add Subdiv. (11) re Commissioner of Public Health or designee to serve as ex-officio member and make technical changes, and amended Subsec. (e) to extend reporting requirement from January 15, 2013, to January 15, 2015, effective July 12, 2013.






Chapter 588h - Small Business Innovation Research Assistance (See Chapter 588r)



Chapter 588i - Connecticut-Israel Exchange Commission

Section 32-180 - Connecticut-Israel Exchange Commission. Membership. Organization.

(a) There is established the Connecticut-Israel Exchange Commission. The commission shall be within the Department of Economic and Community Development for the purpose of promoting and expanding economic, scientific, educational, technological, commercial, industrial and cultural cooperation and exchange between the state of Connecticut and the state of Israel.

(b) The Connecticut-Israel Exchange Commission shall be comprised of: (1) The Governor, the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives, the minority leader of the Senate, or their designees, and the cochairmen and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to economic development and education; (2) the Commissioner of Economic and Community Development, or his designee; (3) two public members appointed by the Governor; and (4) two members appointed by the speaker of the House of Representatives, two members appointed by the president pro tempore of the Senate, two members appointed by the minority leader of the House of Representatives and two members appointed by the minority leader of the Senate. Of the members appointed under subdivision (4) of this subsection, each appointing authority shall appoint one member from the public and one member from the General Assembly. The Governor shall appoint from among the members of the commission a chairperson who shall serve in that capacity at the pleasure of the Governor.

(c) The first appointments shall be made on or before July 1, 1988. The term of each appointed member shall be coterminous with the appointing authority or until a successor is chosen, whichever is longer. Vacancies shall be filled by the appointing authority.

(d) The members of the commission shall receive no compensation for their services but shall be reimbursed for any reasonable and necessary expenses incurred in the performance of their duties.

(e) The commission shall organize itself in such manner as it deems desirable and necessary. Seven members of the commission shall constitute a quorum and the affirmative vote of a majority of the members present at a meeting shall be necessary to take any action or adopt any motion or resolution.

(P.A. 88-209, S. 1, 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-181 - Powers and functions.

The commission shall have the following powers and functions:

(1) To request and obtain from any department, board, commission or other agency of the state or of any municipality, authority or other political subdivision within the state such assistance and data as will enable it to carry out the purposes of this chapter;

(2) To accept any federal funds granted for all or any of the purposes of this chapter;

(3) To accept any gifts, donations, bequests or grants of funds from private and public agencies for all or any of the purposes of this chapter;

(4) To create committees necessary for the performance of responsibilities pursuant to this chapter and to appoint members thereto;

(5) To work with representatives from the state of Israel in forming a counterpart to the commission in the state of Israel;

(6) To work with its counterpart organization in the state of Israel and with the business, financial and academic communities in the state to encourage and schedule visits, conferences and exchanges between the state and the state of Israel concerning industrial development, commerce and trade, culture, science and technology, medicine and health care research and education; and

(7) To perform such other acts as may be necessary and appropriate to promote mutual prosperity, development and understanding between the state of Connecticut and the state of Israel.

(P.A. 88-209, S. 2, 4.)



Section 32-182 - Assistance from the Department of Economic and Community Development. Contributions from private agencies.

The Department of Economic and Community Development may provide the necessary personnel and resources as provided in this section to help the commission perform its tasks in accordance with the provisions of this chapter. If the commission receives monetary contributions or contributions of in-kind resources from private agencies during any state fiscal year, the department shall allocate an amount of money to the commission equal to one-third of the total value of all such contributions and resources provided such allocation does not exceed seventy thousand dollars in any state fiscal year. In addition, the department may continue to provide the in-kind resources to the commission which it is providing on July 1, 1998. Any such contributions, allocations and resources shall be used by the commission to establish an office to develop strategic business relationships between Connecticut and Israeli businesses.

(P.A. 88-209, S. 3, 4; P.A. 93-140, S. 2, 3; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-203, S. 11, 13.)

History: P.A. 93-140 allowed, instead of required, department to provide personnel and resources to commission, required department to match contributions and stipulated purpose for contributions and matching resources, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 98-203 made the allocation of funds to the commission mandatory and authorized additional in-kind assistance, effective July 1, 1998.






Chapter 588j - Connecticut Convention Center (Repealed)

Section 32-185 to 32-198 - Connecticut Convention Center Authority Act.

Sections 32-185 to 32-198, inclusive, are repealed, effective June 5, 1998.

(P.A. 89-381, S. 1–15; P.A. 90-230, S. 70, 101; P.A. 92-184, S. 17, 19; May Sp. Sess. P.A. 92-11, S. 55, 56, 70; P.A. 98-179, S. 29, 30.)






Chapter 588k - Lower Fairfield County Convention Center Authority

Section 32-200 - Short title: Lower Fairfield County Convention Center Authority Act.

Sections 32-200 to 32-212, inclusive, shall be known and may be cited as the “Lower Fairfield County Convention Center Authority Act”.

(P.A. 90-320, S. 1, 14.)



Section 32-200 to 32-212 - to 32-212. Short title: Lower Fairfield County Convention Center Authority Act. Legislative finding. Definitions. Lower Fairfield County Conference or Exhibition Authority. Purposes and powers of the authority. Adoption of written procedures. Bonds, notes and other obligations. State contract assistance. Exemption from state and local taxes. State pledge to bondholders and contractors. Annual report; audits. Broad construction. Provisions of this chapter controlling over conflicting laws.

Sections 32-200 to 32-212, inclusive, are repealed, effective July 1, 2013.

(P.A. 90-320, S. 1–14; May Sp. Sess. P.A. 04-2, S. 56; P.A. 11-55, S. 17; P.A. 13-139, S. 32; 13-299, S. 95.)



Section 32-201 - Legislative finding.

It is hereby found and declared that a conference or exhibition facility located in the city of Stamford will attract a significant share of the conference and trade shows which rotate among those cities that have adequate transportation, exhibition, meeting and hotel facilities and which constitute a substantial economic activity in this country; that preliminary studies have indicated that an adequate conference or exhibition facility can be constructed on an available site in the town and city of Stamford with appropriate transportation and parking facilities nearby; that preliminary economic feasibility analyses respecting the planning for a new conference or exhibition facility in Stamford shall show that new spending by visitors to anticipated conferences and trade shows should generate an increase in revenues to the state from the various taxes now in effect at least sufficient to pay debt service on the bonds issued to finance the costs of constructing, and to cover certain operating expenses of the conference or exhibition facility; that, because of its location close to existing hospitality facilities and New York’s two major airports, and tourism areas such as Norwalk, New Haven and New York City, the town and city of Stamford appears to have geographic advantage in attracting conference and trade shows; that the nation’s eastern and western cities are at a disadvantage when compared to the midwestern cities with respect to transportation costs throughout the country, but that with a modern and attractive conference or exhibition facility combined with the historical, cultural, recreational and natural attractiveness of the Connecticut area, such disadvantages can be overcome, all to the benefit of the state economy. Such preliminary analyses shall further show that as a result of the incremental tax revenues to the state, it is not necessary for any municipality to burden its real property tax base to secure such bonds especially since each such base is otherwise needed for essential municipal and regional infrastructure facilities and services; that a successful conference or exhibition facility will diversify the state economy by adding to the benefits of the hospitality industry and broadening the base of the tourism effort; that a failure to construct the conference or exhibition facility will result in the loss of the additional jobs attendant from such construction and operation, including, particularly the ancillary permanent service jobs that can be expected to be added as a result thereof; that other major cities in the northeastern region outside of the state are contemplating the construction of convention or exhibition facilities and, accordingly, the state may miss an economic development opportunity and risks a loss of the competitiveness in attracting business to the state if a conference or exhibition facility is not constructed; that the construction and operation of the existing Hartford Civic Center has proven that a governmental anchor facility can stimulate substantial surrounding economic development and that it is now time for another governmental facility to be constructed in order to stimulate the development and expansion of the area in lower Fairfield County and to complement and coordinate the substantial private development activities now going on in downtown Stamford; that a conference or exhibition facility creates substantial interest in restaurants and other entertainment activities all of which should help assure that the downtown area of the city will be a safe, healthy and vibrant place during the day and evening; and that the recent slowdown in construction and generally depressed business climate in lower Fairfield County indicate that it is appropriate for the state at this time to stimulate new job opportunities and to seek to develop and attract the conference and trade show industry by the construction of a convention or exhibition facility and that, therefore, the necessity in the public interest and for the public benefit and good for the provisions of sections 32-200 to 32-212, inclusive, is hereby declared as a matter of legislative determination; and that, because of the foregoing, the provision of statutory authorization for the necessary state structure, which can take initiative and appropriate action to provide for the financing, construction, ownership and operation of a conference or exhibition facility in the town and city of Stamford is a matter of important public interest and that it is the purpose and intent of the General Assembly to be and remain cognizant not only of its responsibility to authorize and establish the necessary state and local structure and powers for the effective accomplishment of the purposes of a Lower Fairfield County Conference or Exhibition Authority, but also of its responsibility to monitor and supervise the activities and operations of the authority created by sections 32-200 to 32-212, inclusive, and the exercise of the powers conferred upon such authority by virtue of said sections.

(P.A. 90-320, S. 2, 14.)



Section 32-202 - Definitions.

As used in sections 32-200 to 32-212, inclusive, the following terms shall have the following meanings:

(1) “Authority” means the Lower Fairfield County Conference or Exhibition Authority as created under section 32-203.

(2) “Project” or “Stamford conference or exhibition facility” means the conference or exhibition facility project to be constructed and operated in the town and city of Stamford.

(3) “Procedure” means each statement, by the authority, of general applicability, without regard to its designation, that implements or prescribes law or policy or describes the organization or procedure of the authority. The term includes the amendment or repeal of a prior regulation, but does not include, unless otherwise provided by any provision of the general statutes, (A) statements concerning only the internal management of the authority and not affecting procedures available to the public and (B) intra-authority memoranda.

(4) “Proposed procedure” means a proposal by the authority under the provisions of section 32-205 for a new procedure or for a change in, addition to or repeal of an existing procedure.

(P.A. 90-320, S. 3, 14.)



Section 32-203 - Lower Fairfield County Conference or Exhibition Authority.

(a) There is created a body politic and corporate to be known as the “Lower Fairfield County Conference or Exhibition Authority”. Said authority shall be a public instrumentality and political subdivision of this state and the exercise by the authority of the powers conferred by sections 32-200 to 32-212, inclusive, shall be deemed and held to be the performance of an essential public and governmental function. The Lower Fairfield County Conference or Exhibition Authority shall not be construed to be a department, institution or agency of the state.

(b) The authority shall be governed by a board of directors consisting of nine members, one of whom shall be appointed by the Governor; one of whom shall be appointed by each of the following persons: The president pro tempore, the majority leader and the minority leader of the Senate, and the speaker, the majority leader and the minority leader of the House of Representatives; and two of whom shall be appointed by the mayor of the town and city of Stamford with the approval of the board of representatives. The terms of the representatives of the town and city of Stamford shall be for four years each. The powers of the authority shall be vested in and exercised by the board. Four members of the board shall constitute a quorum and the affirmative vote of a majority of the members present at a meeting of the board shall be sufficient for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board. Any action taken by the board may be authorized by resolution at any regular or special meeting and shall take effect immediately unless otherwise provided in the resolution. Notice of any meeting, whether special or regular, shall be given orally, not less than forty-eight hours prior to the meeting. The board may delegate to three or more of its members, or its officers, agents and employees, such board powers and duties as it may deem proper.

(c) The chairperson of the board shall be appointed by the Governor, with the advice and consent of both houses of the General Assembly. The board of directors shall annually elect one of its members as vice-chairperson and shall elect other of its members as officers, appoint an executive director, who shall not be a member of the board, and other staff, adopt a budget and bylaws, designate an executive committee, report to the appointing authorities with respect to operations, finances and achievement of its economic development objectives, be accountable to and cooperate with the state whenever, pursuant to sections 32-200 to 32-212, inclusive, the state may audit the authority or the project or at any other time as the state may inquire as to either, including allowing the state reasonable access to the project and to the records of the authority, and exercise the powers set forth in said sections. Members of the board of directors shall receive no compensation for the performance of their duties hereunder but shall be reimbursed for all expenses reasonably incurred in the performance thereof.

(d) Each member of the board of directors of the authority shall execute a surety bond in the penal sum of fifty thousand dollars and the executive director shall execute a surety bond in the penal sum of one hundred thousand dollars, or, in lieu thereof, the chairperson of the board shall execute a blanket position bond covering each member, the executive director and the employees of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as a surety and to be approved by the Attorney General and filed in the office of the Secretary of the State. The cost of each bond shall be paid by the authority.

(e) Notwithstanding any provision of the law to the contrary, it shall not constitute a conflict of interest for a trustee, director, partner, officer, stockholder, proprietor, counsel or employee of any person, or for any other individual having a financial interest in any person, to serve as a member of the board of directors of the authority; provided such trustee, director, partner, officer, stockholder, proprietor, counsel, employee or individual shall file with the authority a record of his capacity with or interest in such person and abstain and absent himself from any deliberation, action and vote by the board in specific respect to such person.

(f) The authority shall have perpetual succession and shall adopt procedures for the conduct of its affairs in accordance with section 32-205. Such succession shall continue as long as the authority shall have bonds, notes or other obligations outstanding and until the existence of the authority is terminated by law at which time the rights and properties of the authority shall pass to and be vested in the state.

(P.A. 90-320, S. 4, 14.)



Section 32-204 - Purposes and powers of the authority.

The general purpose of the authority shall be to stimulate new spending in Connecticut and to encourage the diversification of the state economy through the construction, operation, maintenance and marketing of a conference or exhibition facility that will create new jobs, add to the benefits of the hospitality industry, broaden the base of the tourism effort and stimulate substantial surrounding economic development and corresponding increased tax revenues to the state. The primary purpose of the authority shall be to attract and service large conventions, tradeshows, exhibitions and conferences, preferably those whose attendees are predominantly from out-of-state; the secondary purpose of the authority, at times when its primary purpose cannot be fulfilled, shall be to attract and service local consumer shows, exhibitions and events which generate less new spending in Connecticut. For these purposes, the authority shall have the following powers: (1) To have perpetual succession as a body corporate and to adopt procedures for the regulation of its affairs and the conduct of its business as provided in subsection (f) of section 32-203; to adopt a corporate seal and alter the same at its pleasure; and to maintain an office at such place or places within the state as it may designate; (2) to sue and be sued; to contract and be contracted with, provided, if management, operating, or promotional contracts or agreements or other contracts or agreements are entered into with nongovernmental parties with respect to property financed with the proceeds of obligations the interest on which is excluded from gross income for federal income taxation, the board of directors will ensure that such contracts or agreements are in compliance with the covenants of the authority upon which such tax exclusion is conditioned; (3) to acquire, by gift, purchase, condemnation or transfer, lands or rights-in-land in connection therewith and to sell, lease as lessee or as lessor, provided such activity is consistent with all applicable federal tax covenants of the authority, transfer or dispose of any property or interest therein acquired by it, at any time; and to receive and accept aid or contributions, from any source, of money, labor, property or other things of value, to be held, used and applied to carry out the purposes of sections 32-200 to 32-212, inclusive, subject to the conditions upon which such grants and contributions are made, including, but not limited to, gifts or grants from any department, agency or instrumentality of the United States or this state for any purpose consistent with said sections; (4) to formulate plans for, acquire, finance and develop, lease, purchase, construct, reconstruct, repair, improve, expand, extend, operate, maintain and market the project, provided such activities are consistent with all applicable federal tax covenants of the authority; (5) to fix and revise from time to time and to charge and collect fees, rents and other charges for the use, occupancy or operation of the project, and to establish and revise from time to time, regulations in respect of the use, operation and occupancy of any such project, provided such regulations are consistent with all applicable federal tax covenants of the authority; (6) to employ such assistants, agents and other employees as may be necessary or desirable to carry out its purposes and to fix their compensation; to establish and modify personnel procedures as may be necessary from time to time and to negotiate and enter into collective bargaining agreements with labor unions; (7) to engage architects, engineers, attorneys, accountants, consultants and such other independent professionals as may be necessary or desirable to carry out its purposes; to contract for construction, development, concessions and the procurement of goods and services and to establish and modify procurement procedures from time to time to implement the foregoing in accordance with the provisions of subsection (b) of this section; (8) to adopt procedures with respect to contractors and subcontractors engaged in the construction of the project which require such contractors or subcontractors (A) to take affirmative action to provide equal opportunity for employment without discrimination as to race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age, lawful source of income, mental retardation, mental disability or physical disability, including, but not limited to, blindness or deafness, and (B) to ensure that the wages paid on an hourly basis to any mechanic, laborer or workman employed by such contractor or subcontractor with respect to the project shall be at a rate equal to the rate customary or prevailing for the same work in the same trade or occupation in the town and city of Stamford; (9) to engage in and contract for marketing and promotional activities to attract national, regional and local conventions, trade shows, exhibitions, banquets and other events in order to maximize the use of the project and to carry out the purposes of sections 32-200 to 32-212, inclusive; (10) to acquire, lease, hold and dispose of personal property for the purposes set forth in sections 32-200 to 32-212, inclusive; (11) to procure insurance against any liability or loss in connection with its property and other assets, in such amounts and from such insurers as it deems desirable and to procure insurance for employees; (12) to borrow money and to issue bonds, notes and other obligations of the authority to the extent permitted under sections 32-200 to 32-212, inclusive, to fund and refund the same and to provide for the rights of the holders thereof and to secure the same by pledge of assets, revenues, notes and state contract assistance as provided in said sections and such state taxes as the authority shall be entitled to receive pursuant to the provisions of said sections; (13) to invest any funds not needed for immediate use or disbursement in obligations issued or guaranteed by the United States of America or the state of Connecticut and in other obligations which are legal investments for savings banks in this state and in time deposits or certificates of deposit or other similar banking arrangements secured in such manner as the authority determines; (14) to do anything necessary and desirable, including executing reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, to render any bonds to be issued pursuant to sections 32-200 to 32-212, inclusive, more marketable; (15) to do all acts and things necessary or convenient to carry out the purposes of sections 32-200 to 32-212, inclusive, and the powers expressly granted by said sections.

(P.A. 90-320, S. 5, 14; P.A. 11-55, S. 17.)

History: P.A. 11-55 amended Subdiv. (8)(A) to prohibit discrimination on basis of gender identity or expression.



Section 32-205 - Adoption of written procedures.

(a) The board of directors of the authority shall adopt written procedures in accordance with subsections (b) and (c) of this section for: (1) Adopting an annual budget and plan of operations which shall include a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority which shall include an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services which shall include a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services which shall include a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing and retiring bonds, notes and other obligations of the authority; (6) awarding loans, grants and other financial assistance which shall include eligibility criteria, the application process and the role played by the authority’s staff and board of directors; and (7) the use of surplus funds.

(b) Before adopting a proposed procedure, the authority shall give at least thirty days’ notice by publication in the Connecticut Law Journal and a newspaper having a general circulation in the town and city of Stamford of its intended action. The notice shall include (1) either a statement of the terms or of the substance of the proposed procedure or a description sufficiently detailed so as to apprise persons likely to be affected of the issues and subjects involved in the proposed procedure, (2) a statement of the purposes for which the procedure is proposed and (3) when, where and how interested persons may present their views on the proposed procedure. The authority may only adopt a proposed procedure by a two-thirds vote of the full membership of its board of directors.

(c) If the authority finds that an imminent peril to the public health, safety or welfare requires adoption of a proposed procedure upon fewer than thirty days’ notice, states in writing its reasons for such finding and the authority’s board of directors, by a three-fourths vote of the statutory membership, approves the finding in writing, the authority may proceed without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, to adopt an emergency proposed procedure not later than ten days, excluding Saturdays, Sundays and holidays, prior to the proposed effective date of the proposed procedure. An approved emergency procedure may be effective for a period of not more than one hundred twenty days and renewable once for a period of not more than sixty days. If the necessary steps to adopt a permanent procedure, including publication of notice of intent to adopt, are not completed prior to the expiration date of an emergency procedure, the emergency procedure shall cease to be effective on that date.

(P.A. 90-320, S. 6, 14.)



Section 32-206 - Bonds, notes and other obligations.

(a) The board of directors of the authority is authorized from time to time to issue its bonds, notes and other obligations in such principal amounts as in the opinion of the board shall be necessary to provide sufficient funds for carrying out the purposes set forth in sections 32-200 to 32-212, inclusive, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds, notes and other obligations issued by it whether the bonds, notes or other obligations or interest to be funded or refunded have or have not become due, the establishment of reserves to secure such bonds, notes and other obligations and all other expenditures of the authority incident to and necessary or convenient to carry out the purposes set forth in sections 32-200 to 32-212, inclusive.

(b) Except as may be otherwise expressly provided in sections 32-200 to 32-212, inclusive, or by the board, every issue of bonds, notes or other obligations shall be a general obligation of the authority payable out of any moneys or revenues of the authority subject only to any agreements with the holders of particular bonds, notes or other obligations pledging any particular moneys or revenues. Any such bonds, notes or other obligations may be additionally secured by a pledge of any state contract assistance as provided in sections 32-200 to 32-212, inclusive, and such state taxes as the authority shall be entitled to receive pursuant to the provisions of said sections, any grant or contributions from any department, agency or instrumentality of the United States or person or a pledge of any moneys, income or revenues of the authority from any source whatsoever.

(c) Any provision of any law to the contrary notwithstanding, any bonds, notes or other obligations issued by the authority pursuant to sections 32-200 to 32-212, inclusive, shall be fully negotiable within the meaning and for all purposes of title 42a. Any such bonds, notes or other obligations shall be legal investments for all trust companies, banks, investment companies, savings banks, building and loan associations, executors, administrators, guardians, conservators, trustees and other fiduciaries and pension, profit-sharing and retirement funds.

(d) Bonds, notes or other obligations of the authority shall be authorized by resolution of the board of directors of the authority and may be issued in one or more series and shall bear such date or dates, mature at such time or times, in the case of any such note, or any renewal thereof, not exceeding the term of years as the board shall determine from the date of the original issue of such notes, and, in the case of bonds, not exceeding thirty years from the date thereof, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without this state, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide.

(e) Bonds, notes or other obligations of the authority may be sold at public or private sale at such price or prices as the board shall determine.

(f) Bonds, notes or other obligations of the authority may be refunded and renewed from time to time as may be determined by resolution of the board, provided any such refunding or renewal shall be in conformity with any rights of the holders thereof.

(g) Bonds, notes or other obligations of the authority issued under the provisions of sections 32-200 to 32-212, inclusive, shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof other than the authority or a pledge of the faith and credit of the state or of any such political subdivision other than the authority, and shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21, but shall be payable solely from the funds herein provided therefor. All such bonds, notes or other obligations shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any political subdivision thereof other than the authority shall be obligated to pay the same or the interest thereof except from revenues or other funds of the authority and that neither the faith and credit nor the taxing power of the state of Connecticut or of any political subdivision thereof other than the authority is pledged to the payment of the principal of or the interest on such bonds, notes or other obligations.

(h) Any resolution or resolutions authorizing the issuance of bonds, notes or other obligations may contain provisions, except as expressly limited in sections 32-200 to 32-212, inclusive, and except as otherwise limited by existing agreements with the holders of bonds, notes or other obligations, which shall be a part of the contract with the holders thereof, as to the following: (1) The pledging of all or any part of the moneys received by the authority to secure the payment of the principal of and interest on any bonds, notes or other obligations or of any issue thereof; (2) the pledging of all or part of the assets of the authority to secure the payment of the principal and interest on any bonds, notes or other obligations or of any issue thereof; (3) the establishment of reserves or sinking funds, the making of charges and fees to provide for the same, and the regulation and disposition thereof; (4) limitations on the purpose to which the proceeds of sale of bonds, notes or other obligations may be applied and pledging such proceeds to secure the payment of the bonds, notes or other obligations, or of any issues thereof; (5) limitations on the issuance of additional bonds, notes or other obligations; the terms upon which additional bonds, bond anticipation notes or other obligations may be issued and secured; the refunding or purchase of outstanding bonds, notes or other obligations of the authority; (6) the procedure, if any, by which the terms of any contract with the holders of any bonds, notes or other obligations of the authority may be amended or abrogated, the amount of bonds, notes or other obligations the holders of which must consent thereto, and the manner in which such consent may be given; (7) limitations on the amount of moneys to be expended by the authority for operating, administrative or other expenses of the authority; (8) the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds, notes or other obligations and limiting or abrogating the right of the holders of any bonds, notes or other obligations of the authority to appoint a trustee under sections 32-200 to 32-212, inclusive, or limiting the rights, powers and duties of such trustee; (9) provision for a trust agreement by and between the authority and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any assets or income from assets to which or in which the authority has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds, notes or other obligations of the authority and not otherwise in violation of law. Such agreement may provide for the restriction of the rights of any individual holder of bonds, notes or other obligations of the authority. All expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of operation of the authority. The trust agreement may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the authority; individual and collective holders of bonds, notes and other obligations of the authority and the trustees; (10) covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds, notes or other obligations of the authority, or which, in the discretion of the authority, will tend to make any bonds, notes or other obligations to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated herein; (11) any other matters of like or different character, which in any way affect the security or protection of the bonds, notes or other obligations.

(i) Any pledge made by the authority of income, revenues, state contract assistance as herein provided and such state taxes as the authority shall be entitled to receive pursuant to the provisions hereof, or other property shall be valid and binding from the time the pledge is made. The income, revenue, state contract assistance as provided in sections 32-200 to 32-212, inclusive, and such state taxes as the authority shall be entitled to receive pursuant to the provisions of said sections, or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

(j) The board of directors of the authority is authorized and empowered to obtain from any department, agency or instrumentality of the United States any insurance or guarantee as to, or of or for the payment or repayment of, interest or principal, or both, or any part thereof, on any bonds, notes or other obligations issued by the authority pursuant to the provisions of sections 32-200 to 32-212, inclusive, and, notwithstanding any other provisions of said sections, to enter into any agreement, contract or any other instrument whatsoever with respect to any such insurance or guarantee except to the extent that such action would in any way impair or interfere with the authority’s ability to perform and fulfill the terms of any agreement made with the holders of the bonds, bond anticipation notes or other obligations of the authority.

(k) Neither the members of the board of directors of the authority nor any person executing bonds, notes or other obligations of the authority issued pursuant to sections 32-200 to 32-212, inclusive, shall be liable personally on such bonds, notes or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof, nor shall any director or employee of the authority be personally liable for damage or injury, not wanton, reckless, wilful or malicious, caused in the performance of his duties and within the scope of his employment or appointment as such director, officer or employee. The authority shall protect, save harmless and indemnify its directors, officers or employees from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or alleged deprivation of any person’s civil rights or any other act or omission resulting in damage or injury, if the director, officer or employee is found to have been acting in the discharge of his duties or within the scope of his employment and such act or omission is found not to have been wanton, reckless, willful or malicious.

(l) The board of directors of the authority shall have power to purchase bonds, notes or other obligations of the authority out of any funds available therefor. The authority may hold, cancel or resell such bonds, notes or other obligations subject to and in accordance with agreements with holders of its bonds, notes and other obligations.

(m) All moneys received pursuant to the authority of sections 32-200 to 32-212, inclusive, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in said sections. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of said sections, subject to such regulations as said sections and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

(n) Any holder of bonds, notes or other obligations issued under the provisions of sections 32-200 to 32-212, inclusive, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by sections 32-200 to 32-212, inclusive, or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

(o) The authority may make representations and agreements for the benefit of the holders of any bonds, notes or other obligations of the state which are necessary or appropriate to ensure the exclusion from gross income for federal income tax purposes of interest on bonds, notes or other obligations of the state from taxation under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, including agreement to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of the bonds, notes or other obligations of the authority. Any such agreement may include: (1) A covenant to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of the bonds, notes or other obligations of the authority, (2) a covenant that the authority will not limit or alter its rebate obligations until its obligations to the holders or owners of such bonds, notes or other obligations are finally met and discharged, and (3) provisions to (A) establish trust and other accounts which may be appropriate to carry out such representations and agreements, (B) retain fiscal agents as depositories for such fund and accounts and (C) provide that such fiscal agents may act as trustee of such funds and accounts.

(p) No bonds, notes or other obligations shall be issued by the authority unless such bonds, notes or other obligations have been approved for issuance by the State Bond Commission following (1) a finding that such issuance is in the public interest, (2) a filing with the clerks of the General Assembly of a certificate of the Secretary of the Office of Policy and Management and the State Treasurer pursuant to subsection (a) of section 32-207 and (3) approval of such certificate by resolution of the General Assembly pursuant to said subsection (a) of section 32-207.

(P.A. 90-320, S. 7, 14; May Sp. Sess. P.A. 04-2, S. 56.)

History: May Sp. Sess. P.A. 04-2 amended Subsec. (i) to delete provision making a pledge under section subject to the Uniform Commercial Code, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state, which pledge, lien or interest was in existence on October 1, 2003, or created after October 1, 2003.



Section 32-207 - State contract assistance.

(a) The state, acting by and through the Secretary of the Office of Policy and Management and the State Treasurer, shall enter into a contract with the authority providing that the state shall pay contract assistance to the authority pursuant to the provisions of this section. Such contract assistance is limited to an amount equal to the annual debt service on the outstanding amount of bonds to be issued to finance the costs of the Stamford conference or exhibition facility pursuant to sections 32-200 to 32-212, inclusive. The contract entered into pursuant to this section shall include such provisions as the Secretary of the Office of Policy and Management and the State Treasurer deem necessary to assure the efficient construction and operation of such project and find are in the best interests of the state. No such contract shall be entered into by the secretary and the State Treasurer unless the board of directors of the authority files therewith a certificate setting forth its findings and determinations to the effect that the incremental tax revenues under the authority of law existing at the time such certificate is filed to be derived as a result of the construction and operation of the project and visitor spending with respect thereto are reasonably expected to be at least sufficient to offset, over the term that the bonds are scheduled to be outstanding, the amount of debt service expected to be paid on authority bonds to be secured by such state assistance contract. In the event the secretary and the State Treasurer concur with the findings of the board, a certificate evidencing such a concurrence shall be filed by such secretary and Treasurer with the clerks of the Senate and the House of Representatives. The General Assembly may approve the finding contained in such certificate by the adoption of a resolution approving such certificate. The adoption of such resolution shall be a condition precedent to any approval by the State Bond Commission as provided in sections 32-200 to 32-212, inclusive. In making such findings and determinations and executing such approval, the board, the secretary, the State Treasurer and the General Assembly shall each be entitled to rely upon such reports and estimates of experts, as appropriate, for the proper evaluation of feasibility of the project, including, without limitation, estimates relating to the incremental tax revenues resulting from a reasonable number of conventions and trade shows annually, annual event attendance, reasonable expectation as to the additional development in the area of the conference or exhibition facility expenditures of attendees at conventions and such additional expenditures as a result of construction, tourism and other travel, entertainment and retail sales as may result from the location of a major and modern conference or exhibition facility in the city of Stamford.

(b) As part of the aforesaid contract with the authority, or as a supplemental contract thereto, the state, acting by and through the Secretary of the Office of Policy and Management and the State Treasurer, may provide for contract assistance for the funding of the completion, improvement or expansion of the project approved under subsection (a) of this section on the same terms and subject to the same conditions and findings set forth in said subsection (a).

(c) Whenever the board of directors of the authority has adopted a resolution authorizing the issuance of notes in anticipation of the issuance of bonds to pay preliminary planning and design costs necessary or incident to the construction, completion, improvement or expansion of the project, including, but not limited to, the costs of completing site acquisition, feasibility studies, financial reports, architectural, engineering and legal fees and economic analyses, the state, acting by and through the Secretary of the Office of Policy and Management, the State Treasurer and the State Bond Commission may enter into a contract with the authority providing that the state shall pay contract assistance to the authority pursuant to this subsection. Such contract assistance is limited to an amount equal to the annual debt service on the outstanding amount of notes to be issued to finance such preliminary costs not to exceed, at any one time outstanding, twenty-five million dollars. The contract entered into pursuant to this subsection may include such provisions as the Secretary of the Office of Policy and Management, the State Treasurer and the State Bond Commission deem necessary to assure the proper development and planning of the project.

(d) Any bonds issued under the provisions of subsections (a) and (b) of this section and at any time outstanding may at any time or from time to time be refunded by the board of directors of the authority by the issuance of its refunding bonds in such amounts as the authority may deem necessary or appropriate and with the consent of the Secretary of the Office of Policy and Management and the State Treasurer upon a finding that it is in the best interest of the state, but not exceeding an amount sufficient to refund the principal amount of the bonds to be so refunded, any unpaid interest thereon and any premiums, commissions and costs of issuance necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have matured or shall thereafter mature. The state, acting by and through the Secretary of the Office of Policy and Management, the State Treasurer and the State Bond Commission, may execute a contract for contract assistance for the payment of annual debt service on such refunding bonds.

(e) Any such contract may also provide that such contract assistance shall be paid by the state directly to the trustee or paying agent for any bonds, notes or other obligations, as applicable, with respect to which the contract assistance is provided. Any provision of such a contract entered into providing for payments equal to annual debt service shall constitute a full faith and credit obligation of the state and as part of the contract of the state with the holders of any bonds or notes, as applicable, appropriation of all amounts necessary to meet punctually the terms of such provision is hereby made and the State Treasurer shall pay such amount as the same become due. The board of directors of the authority may pledge such contract assistance of the state as security for the payment of such bonds, notes or other obligations issued by the authority.

(P.A. 90-320, S. 8, 14.)



Section 32-208 - Exemption from state and local taxes.

The exercise of the powers granted by sections 32-200 to 32-212, inclusive, constitute the performance of an essential governmental function and the authority shall not be required to pay any taxes or assessments upon or in respect of the project, levied by any municipality or political subdivision or special district having taxing powers of the state and the project and the principal and interest of any bonds and notes issued under the provisions of sections 32-200 to 32-212, inclusive, their transfer and the income therefrom, including revenues derived from the sale thereof, shall at all times be free from taxation of every kind by the state of Connecticut or under its authority, except for estate or succession taxes.

(P.A. 90-320, S. 9, 14.)



Section 32-209 - State pledge to bondholders and contractors.

The state of Connecticut does hereby pledge to and agree with the holders of any bonds, notes and other obligations issued under sections 32-200 to 32-212, inclusive, and with those parties who may enter into contracts with the authority or its successor agency pursuant to the provisions of said sections that the state will not limit or alter the rights hereby vested in the authority or in the holders of any bonds, notes or other obligations of the authority to which contract assistance is pledged pursuant to section 32-207 until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds, notes and other obligations of the authority or those entering into contracts with the authority. The authority is authorized to include this pledge and undertaking for the state in such bonds, notes and other obligations or contracts.

(P.A. 90-320, S. 10, 14.)



Section 32-210 - Annual report. Audits.

(a) Within the first ninety days of each fiscal year of the authority, the board of directors of the authority shall submit a report to the Governor, the Auditors of Public Accounts and the joint standing committee of the General Assembly having cognizance of matters relating to capital bonding. Such report shall include, but not be limited to, the following: (1) A list of all bonds issued during the preceding fiscal year, including, for each such issue, the financial advisor and underwriters, whether the issue was competitive, negotiated or privately placed, and the issue’s face value and net proceeds; (2) a description of the project, its location, and the amount of funds, if any, provided by the authority with respect to the construction of the project; (3) a list of all outside individuals and firms receiving in excess of five thousand dollars in the form of loans, grants or payments for services; (4) a comprehensive annual financial report prepared in accordance with generally accepted accounting procedures for governmental enterprises; (5) the cumulative value of all bonds issued, the value of outstanding bonds, and the amount of the state’s contingent liability; (6) the affirmative action policy statement, a description of the composition of the work force of the authority by race, sex and occupation and a description of the affirmative action efforts of the authority; (7) a description of planned activities for the current fiscal year; and (8) an analysis of the authority’s success in achieving the purposes stated in section 32-204.

(b) The board of directors of the authority shall annually contract with a person, firm or corporation for a compliance audit of the authority’s activities during the preceding authority fiscal year. The audit shall determine whether the authority has complied with its regulations concerning affirmative action, personnel practices, the purchase of goods and services and the use of surplus funds. The board shall submit the audit report to the Governor, the Auditors of Pubic Accounts and the joint standing committee of the General Assembly having cognizance of matters relating to the authority.

(c) The board of directors of the authority shall annually contract with a firm of certified public accountants to undertake an independent financial audit of the authority in accordance with generally accepted auditing procedures. The board shall submit the audit report to the Governor, the Auditors of Public Accounts and the joint standing committee of the General Assembly having cognizance of matters relating to the authority. The books and accounts of the authority shall be subject to annual audits by the state Auditors of Public Accounts.

(P.A. 90-320, S. 11, 14.)



Section 32-211 - Broad construction.

The powers enumerated in sections 32-200 to 32-212, inclusive, shall be interpreted broadly to effectuate the purposes thereof and shall not be construed as a limitation of powers.

(P.A. 90-320, S. 12, 14.)



Section 32-212 - Provisions of this chapter controlling over conflicting laws.

To the extent that the provisions of sections 32-200 to 32-212, inclusive, are inconsistent with the provisions of any general statute or special act or parts thereof, the provisions of sections 32-200 to 32-212, inclusive, shall be controlling.

(P.A. 90-320, S. 13, 14.)






Chapter 588m - Commission on Connecticut's Future

Section 32-245 - Commission on Connecticut’s Future. Report on economic renewal of Connecticut.

(a) There is created a Commission on Connecticut’s Future which shall be within the Department of Economic and Community Development for administrative purposes only.

(b) The commission shall consist of the following members: The Commissioners of Economic and Community Development, Education and Higher Education and the Labor Commissioner or their designees; the chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to commerce, or their designees; the president of the Connecticut Academy of Science and Engineering, or his designee; the president of the Connecticut Business and Industries Association or his designee; the president of the Connecticut AFL-CIO or his designee; two members recommended by the president of the Connecticut AFL-CIO representing manufacturing unions, appointed by the Governor; one member representing a large manufacturing concern and one member representing a financial institution, appointed by the president pro tempore of the Senate; one member representing a large business that is heavily dependent on prime defense contracts or subcontracts and one member representing a small business that is heavily dependent on prime defense contracts or subcontracts appointed by the speaker of the House of Representatives; one member representing a small manufacturing concern appointed by the majority leader of the Senate; one member representing a peace organization appointed by the majority leader of the House of Representatives; one member representing an environmental organization appointed by the minority leader of the Senate; and one member representing an educational institution appointed by the minority leader of the House of Representatives. Notwithstanding the provisions of this subsection, the terms of all members who are not serving ex-officio who are serving on June 30, 2013, shall expire on said date. The members who are not serving ex-officio shall serve for a term of two years, commencing July 1, 2013, and biennially thereafter, and until their successors have been duly qualified. The Governor shall appoint a chairperson for the commission from its membership. The chairperson shall call a meeting of the commission not later than October 1, 2013, and at such other times as the chairperson deems necessary.

(c) The commission shall prepare a report concerning the economic renewal of Connecticut that shall include strategies for (1) the restoration and growth of manufacturing in the state, with the objective of ending the loss of manufacturing jobs and causing an increase in such jobs within five years following preparation of the report; (2) the retention and expansion of the state’s economic base industries; (3) the coordination of economic development policy with capital investment in both public and private sectors; (4) the alignment of the state’s educational institutions with its manufacturing base; and (5) the diversification or conversion of defense-related industries with an emphasis on encouraging environmentally-sustainable and civilian product manufacturing. On or before December 1, 2014, the commission shall submit such report to the Governor and, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to commerce.

(d) In addition to the preparation of a report for economic renewal as required under subsection (c) of this section, the commission shall: (1) Advise the General Assembly and the Department of Economic and Community Development on issues relating to (A) the diversification or conversion of defense-related industries, (B) planning for and development of the state’s manufacturing base; (C) creation and implementation of an industrial policy for the state; and (D) the creation of a business climate in the state conducive to long-term planning and capital investment; (2) evaluate legislation which concerns the state’s economy and the overall competitiveness thereof, the manufacturing and industrial sectors of the state’s economy and businesses that are heavily dependent on prime defense contracts or subcontracts; (3) prepare and review the implementation of short-term and long-term strategies to assist businesses that are heavily dependent on prime defense contracts or subcontracts in modifying defense industry technology production capacity into nondefense related applications with an emphasis on environmentally-sustainable and civilian product manufacturing; (4) provide a forum that encourages public involvement to address and communicate business issues, including small business issues, to the public and private sectors; (5) foster opportunities for the development of partnerships between government and private enterprise in areas that significantly affect the state’s economy; and (6) stimulate and review public and private assistance and initiatives to improve the competitiveness of Connecticut’s economy.

(P.A. 90-270, S. 27, 38; P.A. 91-226, S. 1, 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-19, S. 1.)

History: P.A. 91-226 amended Subsec. (b) by adding to the commission the chairpersons and ranking members of the committee on commerce and exportation and the president of the Connecticut Academy of Science and Engineering and providing that the chairperson shall be appointed by the governor and added Subsec. (c) providing that the commission shall develop a plan for the economic renewal of Connecticut; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development (Revisor’s note: The phrase “Commissioners of Economic and Community Development, Education, Higher Education and Labor” was changed editorially by the Revisors to “Commissioners of Economic and Community Development, Education and Higher Education and the Labor Commissioner” for consistency with customary statutory usage); P.A. 13-19 amended Subsec. (a) by renaming commission as Commission on Connecticut’s Future, amended Subsec. (b) by adding 2 members recommended by president of the AFL-CIO representing manufacturing unions and appointed by the Governor, replacing a member representing a large service-related business with a member representing a peace organization, replacing a member representing a small service-related business with a member representing an environmental organization, providing that terms of all members who are not serving ex officio shall expire on June 30, 2013, and requiring that chairperson call a meeting not later than October 1, 2013, and as the chairperson deems necessary, amended Subsec. (c) by changing the plan to a report, deleting former Subdiv. (4) re regional approaches to economic development, adding new Subdiv. (4) re education and manufacturing alignment, adding Subdiv. (5) re industry diversification and requiring report to be submitted on or before December 1, 2014, and amended Subsec. (d) by changing “development of a plan” to “preparation of a report”, adding in Subdiv. (3) applications “with an emphasis on environmentally-sustainable and civilian product manufacturing” and adding in Subdiv. (4) a requirement that the forum encourage public involvement, effective May 28, 2013.



Section 32-246 - Department of Economic and Community Development to provide personnel and resources.

The Department of Economic and Community Development shall provide the necessary personnel and resources to assist the Connecticut Commission on Business Opportunity, Defense Diversification and Industrial Policy in performing its tasks in accordance with section 32-245.

(P.A. 91-226, S. 2, 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.






Chapter 588n - Credit, Jobs, Capital Investment and Tax Incremental Financing Programs

Section 32-260 - Legislative finding.

It is hereby found and declared that there exists a credit crisis in Connecticut, that because of such crisis many economic base firms in the state are losing existing financing and are unable to obtain new financing, that such crisis is resulting in rising unemployment, that there exists a need to retain existing jobs and stimulate the creation of new jobs, that there exists a need to stimulate and support growth in manufacturing and emerging high technology industries, and that there exists a need to revitalize distressed municipalities in the state; and therefore it is necessary and in the public interest and for the public good that the provisions of sections 32-260 to 32-285, inclusive, are hereby declared a matter of legislative determination.

(P.A. 92-236, S. 1, 48.)



Section 32-261 - Guarantees of loans and other investments.

(a) There is created within the corporation the Connecticut Works Guarantee Fund. The corporation may issue or make advance commitments to issue guarantees of loans and guarantees of other investments. No guarantee or commitment to issue a guarantee shall be provided or entered into by the corporation pursuant to this section which would cause the aggregate amount of all such guarantees and commitments then outstanding to exceed four times the sum of the amounts available in the fund plus the amount of any unpaid grants authorized to be made by the Department of Economic and Community Development to the corporation for deposit in the fund which remain available for purposes of the fund pursuant to the bond authorization in section 32-262, provided the amount of any guarantee shall be measured by the portion of unpaid loan principal, or its equivalent in the case of other investments, which is guaranteed by the corporation and shall exclude for purposes of such limitation the amount of any such guarantee to the extent that the liability of the corporation with respect thereto has been reinsured or otherwise assumed by an eligible financial institution with a long-term credit rating equal to or higher than that of the state. The purposes of such program shall be: (1) To encourage the growth and retention of manufacturing firms and other businesses in the state that are unable to obtain financing under reasonable terms and conditions due to the contraction in liquidity in the banking system; (2) to stimulate the growth and retention of jobs, the development of all geographic regions of the state and the increase in state and municipal tax revenue; and (3) to address concerns with the availability of financing which has been discontinued subsequent to a merger, takeover or liquidation of a financial institution by a federal financial regulatory institution. The corporation shall utilize the authority provided by this section to achieve the maximum creation or retention of jobs, especially high quality, skilled jobs, with the funds available. There shall be deposited in the fund all guarantee fees and all proceeds of collateral and other recoveries with respect to payments made under guarantees and any and all other moneys or assets, other than payments on guarantees issued hereunder, received by the corporation in return for any guarantee provided or offered, whether pursuant to any applicable contract or agreement entered into by the corporation under subsection (i) of this section or otherwise. Amounts in the fund shall be used in accordance with this section to satisfy any valid guarantee claim payable therefrom and may be used for any other purpose determined by the corporation to be in furtherance of any guarantee or any contract or agreement with an eligible financial institution entered into pursuant to this section or determined by the corporation to be necessary or appropriate to protect the interests of the corporation or the fund, including, without limitation, protecting the interests of the corporation in any project during any period of loan delinquency or upon loan default. Any administrative expenses incurred in carrying out the provisions of this section, to the extent not paid by the corporation, shall be paid from the fund. Each payment from the fund for such administrative expenses shall be made by the corporation upon certification by the chairperson of the corporation that the payment is authorized under the provisions of this section, under the applicable rules and regulations of the corporation. Any amounts in the fund not currently needed to meet the obligations of the fund and the expenses of the corporation may be invested in obligations designated by the corporation, and all income from such investments shall become part of the fund.

(b) The corporation may issue to eligible financial institutions, upon such terms and conditions as the corporation may determine, guarantees of loans and guarantees of other investments the proceeds of which will be used for a business purpose whose economic impact will be in this state.

(c) The corporation shall determine which financial institutions are eligible to participate in the guarantee program consistent with any applicable principles set forth in the participation guidelines for the loan guarantee program of the Connecticut Works Fund. The corporation shall encourage the participation of financial institutions of all sizes from all regions of the state.

(d) (1) The corporation may issue guarantees of loans and other investments, consistent with any applicable principles set forth in the eligibility guidelines for the loan guarantee program of the Connecticut Works Fund, for any project used for manufacturing, industrial, research, product warehousing, distribution or other purposes which will create or retain jobs, maintain or diversify industry, including new or emerging technologies, or maintain or increase the tax base. The corporation also may issue guarantees of loans and guarantees of other investments for other purposes if the corporation determines that such loans or other investments will materially contribute to employment in the state by creating high quality jobs, encouraging exportation beyond the state of goods and services, developing new products or services, creating or supporting a secondary market for business loans made within the state or otherwise supporting, contributing to or enhancing activities important to employment levels in the state. The corporation may issue loan guarantees to women-owned businesses and minority business enterprises. As used in this section, “women-owned business” means any business of which fifty-one per cent or more of the capital stock, if any, or assets are owned by a woman who is active in the daily affairs of the business and has the power to direct the management and policies of the business and “minority business enterprise” shall have the same meaning as in section 4a-60g.

(2) The corporation shall not issue guarantees authorized under this section to guarantee loans for commercial real estate development projects or for passive real estate ownership. The corporation may issue guarantees for projects in which the borrower intends to purchase commercial real estate for use in its principal business operations.

(3) No guarantee shall be issued pursuant to this section for the financing or refinancing of any project unless the corporation determines that the project is otherwise unable to obtain financing in satisfactory amounts or under reasonable terms or conditions or unless the corporation determines that the borrower is unable to start, continue to operate, expand, maintain operations or relocate to this state without such guarantee.

(4) No guarantee shall be issued pursuant to this section for the financing or refinancing of any project which the corporation determines may be financed commercially, upon reasonable terms and conditions, without such a guarantee, and which an eligible financial institution nonetheless has attempted to shift into this program. The corporation shall determine whether a project has been inappropriately diverted into this program consistent with the credit availability principles set forth in any applicable guidelines for the loan guarantee program of the Connecticut Works Fund. The corporation may require the participating institution to submit its loan criteria and such other information as may be appropriate, and in reviewing projects that involve the refinancing of existing loans, may require submission of the classification assigned to that loan by examiners for any federal financial regulatory institution.

(e) (1) The corporation shall maximize the leveraging capability of guarantees under this section to the extent feasible. The amount guaranteed shall not exceed forty per cent of the principal amount of any particular loan or other investment, and the total guarantee amounts for all outstanding loans or other investments guaranteed by the corporation under this section shall not exceed thirty per cent of the total principal amount of all such loans and investments, except that in the case of a loan guarantee extended in participation with the United States Small Business Administration, the amount guaranteed may be up to fifty per cent of the total principal amount of loans to a borrower, and such loan guarantee may be disregarded for purposes of determining compliance with such overall thirty per cent guarantee limitation, provided at least an equal percentage of the total principal amount of the loans to such borrower is guaranteed by the United States Small Business Administration for at least the same term and otherwise on substantially the same basis as the loan guarantee extended by the corporation. The term of any guarantee issued under this section shall not exceed twenty-five years.

(2) No more than ten million dollars of guarantees shall be issued for a single project. No more than ten million dollars of guarantees shall be issued with respect to loans and other investments to any one person or to any entity owned by, controlled by or under common control with such person.

(3) No loan guarantee shall be issued to an eligible financial institution for any loan or other investment to any executive officer or director of such institution, or to any shareholder owning more than five per cent of the outstanding stock of such institution, or any executive officer of any other eligible financial institution or any director or shareholder owning more than five per cent of the outstanding stock of any such institution, or a member of the immediate family of such an executive officer, director or shareholder or to any company or entity controlled by any such persons.

(f) The corporation shall consider all proposals for guarantees submitted by eligible financial institutions consistent with the due diligence principles set forth in any applicable loan presentation guidelines and underwriting considerations for the loan guarantee program of the Connecticut Works Fund. The corporation shall review and periodically update its due diligence principles as appropriate.

(g) To carry out the purposes of this section, the corporation shall have the powers set forth in section 32-23e, provided no provision of section 32-23e shall be construed to limit any power specifically granted to the corporation under this chapter and no provision of this chapter shall be construed to limit any power specifically granted to the corporation under section 32-23e.

(h) The corporation is authorized from time to time to enter into guarantee agreements, reimbursement agreements, participation agreements, collateral sharing agreements, servicing agreements, and any other agreements or contracts with borrowers or recipients of other investments and with eligible financial institutions with respect to the fund and any loan or other investment guarantee thereunder. Any such agreement or contract, and any procedure of the corporation, may contain terms, provisions or conditions necessary or desirable in connection with the program subject to the requirements established by this section, including without limitation, terms, provisions and conditions relating to loan documentation, review and approval procedures, origination and servicing rights and responsibilities, default conditions, procedures and obligations, the payment of guarantee fees, the giving of notice, claim procedures, the sources of payment for claims, the priority of competing claims for payment, the release or termination of loan security and borrower liability, the timing of payment, the maintenance and disposition of projects and the use of amounts received during periods of loan delinquency or upon default, and any other provisions concerning the rights of guaranteed parties or conditions to the payment of guarantees. Any fees for guarantees issued under the provisions of this section may be determined on such basis, be payable by such person, in such amounts and at such times as the corporation shall determine, and the amount of the fees need not be uniform among the various guarantees. The agreements or contracts may be executed on an individual, group or master contract basis with eligible financial institutions.

(i) Any guarantee made by the corporation under the authorization of this section shall provide that claims payable under such guarantee shall first be paid from any amounts readily available in the fund before any amounts available from the bond authorization contained in section 32-262 are utilized for claim payment. The faith and credit of the state is hereby pledged, pursuant to said bond authorization and in accordance with section 3-20, to provide to the fund moneys as and when necessary to make timely payments of all amounts required to be paid under the terms of any guarantee executed by the corporation pursuant to this section, but not in excess of the amount of bonds so authorized by the State Bond Commission for such purpose less the amounts paid by the state for deposit to such fund. The obligation of the corporation to make payments under any such guarantee shall be limited solely to such sources and shall not constitute a debt or liability of the corporation or the state.

(j) Any guarantee executed by the corporation under this section shall be conclusive evidence of eligibility for such guarantee, and the validity of any guarantee so executed or of a commitment to guarantee shall be incontestable in the hands of an eligible financial institution holding such guarantee or commitment from the date of execution and delivery thereof, except for fraud or misrepresentation on the part of such eligible financial institution and, as to commitments to guarantee, noncompliance with the commitment or corporation rules or regulations in force at the time of issuance of the commitment.

(k) As used in this section, the following terms shall have the following meanings unless the context indicates another meaning and intent:

(1) “Corporation” means Connecticut Innovations, Incorporated created under subsection (a) of section 32-35;

(2) “Eligible financial institution” shall have the same meaning as “eligible financial institution”, as defined in subsection (e) of section 32-23d;

(3) “Loans” means loans, notes, bonds and all other forms of debt financing or extensions of credit, secured or unsecured, including loans for working capital purposes;

(4) “Other investments” means (A) any and all forms of equity financing made by the corporation or an eligible financial institution, (B) any participation or other interest in such equity financing, however evidenced, or (C) any pool or portfolio of, or position in, loans, such equity financing or any combination thereof;

(5) “Person” means a person, as defined in subsection (s) of section 32-23d; and

(6) “State” means the state of Connecticut.

(P.A. 92-236, S. 2, 48; P.A. 93-360, S. 10, 19; 93-382, S. 14, 69; 93-393, S. 1, 2; P.A. 95-250, S. 1; 95-334, S. 2, 13; P.A. 96-211, S. 1, 5, 6; P.A. 98-246, S. 3, 4; June Sp. Sess. P.A. 98-1, S. 104, 121; P.A. 13-123, S. 29.)

History: P.A. 93-360 amended Subsec. (a) to create the Connecticut Works Guarantee Fund, limit the amount of guarantees and commitments that may be provided or entered into pursuant to this section, require certain moneys and assets to be deposited in fund and set forth purposes for which amounts in fund may be used, amended Subsec. (d) to authorize guarantees of investments that will contribute to employment by “creating or supporting a secondary market for business loans made within the state”, made minor administrative and clarifying changes in Subsecs. (c) to (f), inclusive, amended Subsec. (h) by adding provisions re construction of Sec. 32-23e and Ch. 588n, amended Subsec. (i) by substituting “1996” for “1994” in Subdiv. (1) and “1999” for “1997” in Subdiv. (2) and added Subsecs. (j) to (l), inclusive, re authority to enter into agreements and determination of fees for guarantees, re payment of claims and re validity of guarantees, respectively, effective June 14, 1993; P.A. 93-382 deleted former Subsec. (g) re quarterly reports to general assembly committees, review of reports by independent accounting firm and oversight hearings on reviews and former Subdiv. (2) of Subsec. (i) containing further report provisions and relettered former Subsecs. (h) and (i) as (g) and (h), effective July 1, 1993; P.A. 93-393 amended Subsec. (d)(1) to authorize authority to issue loan guarantees to women-owned businesses and minority business enterprises, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-334 amended Subsec. (a) by providing for payment of administrative expenses and allowing funds not currently needed to be invested in obligations designated by the authority, amended Subsec. (e)(1) by adding a separate guarantee limit for loan guarantees extended in participation with U.S. Small Business Administration, amended Subsec. (e)(2) by substituting “guarantees” for “loan guarantees” in first sentence and applying second sentence to “guarantees ... with respect to loans and other investments”, amended Subsec. (e)(3) by clarifying that prohibition applies only to shareholders owning more than 5% of the outstanding stock, amended Subsec. (h) by extending deadline for issuance of new guarantees from July 1, 1996, to July 1, 1998, and added Subsec. (l) defining terms applicable to section, effective July 1, 1995; P.A. 98-246 deleted former Subsec. (h) prohibiting issuance of new guarantees on or after July 1, 1998, and relettered remaining Subsecs. accordingly, effective June 8, 1998; June Sp. Sess. P.A. 98-1 revised effective date of P.A. 98-246, but without affecting this section; (Revisor’s note: In 2013, references to “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, to conform with changes made by June 12 Sp. Sess. P.A. 12-1, S. 148, 152); P.A. 13-123 amended Subsec. (k) to replace reference to Sec. 32-23d(a) with reference to Sec. 32-35(a) in Subdiv. (1), effective June 18, 2013.



Section 32-262 - Bond authorization.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate thirty million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Economic and Community Development to make grants to Connecticut Innovations, Incorporated for deposit in the Investment and Loan Guaranty Fund to be used for the purpose of section 32-261. The terms and conditions of said grants shall be governed in accordance with a grant contract between the department and the corporation.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 92-236, S. 3, 48; June Sp. Sess. P.A. 93-1, S. 27, 33, 45; May Sp. Sess. P.A. 94-2, S. 190, 203; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; May Sp. Sess. P.A. 04-1, S. 14; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: June Sp. Sess. P.A. 93-1 amended Subsec. (a) to reduce bond authorization from $84,000,000 to $49,000,000 and amended Subsec. (b) re administration of grants, effective July 1, 1993; May Sp. Sess. P.A. 94-2 in Subsec. (a) decreased bond authorization to $39,000,000, effective June 21, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to decrease the aggregate authorization to $30,000,000, effective July 1, 2004; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, in Subsec. (b), effective July 1, 2012.



Section 32-262a - Guarantees in effect or pending on June 14, 1993, deemed to be funded from the Connecticut Works Guarantee Fund.

Section 31-262a is repealed, effective October 1, 2002.

(P.A. 93-360, S. 11, 19; P.A. 95-334, S. 3, 13; S.A. 02-12, S. 1.)



Section 32-263 - Small and medium-sized business line of credit program.

(a) There is established a two-year pilot small and medium-sized business line of credit program under which Connecticut Innovations, Incorporated shall make loans and loan guarantees to small and medium-sized companies which have not more than two hundred employees, are located in the state, have a good credit history, operate profitably and are either (1) unable to obtain conventional financing without assistance under this program, or (2) need assistance under this program to begin or maintain operations. The corporation may establish additional criteria for such loans, including, but not limited to, whether such assistance would enable an applicant to create or retain jobs and whether the applicant exports goods and services out of the state.

(b) The corporation shall develop an accelerated application process for such program. Loans and loan guarantees under the program shall be for short-term working capital for a company’s day-to-day operations, administrative and payroll costs, advertising expenses, energy costs and supplies, and other similar types of expenses. No company may receive more than two hundred thousand dollars in loans or loan guarantees under the program. Payments of principal and interest on loans under the program shall be made to the corporation for deposit in the Connecticut Works Fund created by section 32-23ii.

(c) During the first year of the program the corporation shall make loans and loan guarantees and during the second year of the program the corporation shall monitor the loans and process payments from the loans.

(P.A. 92-236, S. 4, 48; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012.



Section 32-264 - Bond authorization.

Section 32-264 is repealed, effective July 1, 1993.

(P.A. 92-236, S. 5, 48; P.A. 93-382, S. 67, 69; June Sp. Sess. P.A. 93-1, S. 34, 45.)



Section 32-265 - Connecticut Capital Access Fund. Written procedures. Bond authorization for Capital Access Fund and small business assistance program.

(a) As used in this section: (1) “Corporation” means Connecticut Innovations, Incorporated, and (2) “financial institution” means an eligible financial institution, as defined in subsection (e) of section 32-23d, which is approved by the corporation to participate in the program established by this section.

(b) In order to stimulate and encourage the growth and development of the state economy, the Connecticut Capital Access Fund is created to provide portfolio insurance to participating financial institutions to assist them in making loans that are somewhat riskier than conventional loans. The insurance shall be based on a portfolio insurance mechanism applicable to loans enrolled by a financial institution in the program, rather than loans by loan guarantees. The state, acting through Connecticut Innovations, Incorporated, shall enter into a participation agreement with each financial institution approved to participate in the program. A participation agreement entered into by the corporation and a financial institution shall establish a separate loan loss reserve account, owned and controlled by Connecticut Innovations, Incorporated, but earmarked to cover losses on loans enrolled by that financial institution in the program. A separate loan loss reserve account shall be established for each participating financial institution. Each time a financial institution enrolls a loan in the program, payments shall be made into the earmarked loan loss reserve account by the borrower, financial institution and the corporation, in amounts consistent with the provisions of the participation agreement. The financial institution shall be allowed to recover the cost of its payment from the borrower.

(c) To carry out the purposes of this section, the corporation shall have those powers set forth in section 32-23. The corporation shall also have the power to take all reasonable steps and exercise all available remedies necessary or desirable to protect the obligations or interests of the corporation including, but not limited to, the purchase or redemption in foreclosure proceedings, bankruptcy proceedings or in other judicial proceedings of any property on which it holds a mortgage or other lien or in which it has an interest, and for such purposes payment may be made from the Connecticut Capital Access Fund.

(d) Approval of loans for which payments may be made into an account established under this section shall be within the sole discretion of the financial institution making the loan except that such loans shall comply with the requirements specified in the participation agreement.

(e) The corporation shall adopt written procedures in accordance with section 1-121 for implementing the program. Such written procedures shall include the form of participation agreement which shall set forth procedures for use of the program and the rights and responsibilities of participating financial institutions and the corporation. The participation agreement shall require that loans enrolled in the program shall be for a business purpose in the state and shall not be used for residential housing, passive real estate ownership, an insider transaction or to refinance a prior loan by the financial institution which was not covered under the program, except that if new funds are provided to a borrower, an amount equal to the amount of the new funds may be covered under the program.

(f) (1) For the purposes described in subdivision (2) of this subsection, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate five million dollars.

(2) The proceeds of the sale of said bonds, to the extent of the amount stated in subdivision (1) of this subsection, shall be used by the Department of Economic and Community Development to make grants to Connecticut Innovations, Incorporated for deposit in the Connecticut Capital Access Fund to be used for the purposes authorized under this section and section 32-341.

(3) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 92-236, S. 6, 48; P.A. 93-382, S. 41, 69; June Sp. Sess. P.A. 93-1, S. 22, 35, 45; P.A. 95-250, S. 1; 95-272, S. 21, 29; P.A. 96-211, S. 1, 5, 6; P.A. 00-187, S. 57, 75; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 93-382 amended Subsec. (f)(2) to require bond proceeds to also be used for purposes of Sec. 32-341, effective July 1, 1993; June Sp. Sess. P.A. 93-1 amended Subsec. (f) to increase bond authorization from $5,000,000 to $10,000,000 and to specify that grants are to be made to Connecticut Development Authority and used for purposes of section, effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-272 amended Subsec. (f)(1) to reduce authorization to $5,000,000, effective July 1, 1995; P.A. 00-187 amended Subsec. (a) to redefine “financial institution” and make a technical change, effective July 1, 2000; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012.



Section 32-266 - Definitions.

As used in sections 32-266 to 32-284, inclusive:

(1) “Corporation” means Connecticut Innovations, Incorporated; and

(2) “Regional corporation” means a corporation formed by three or more municipal development corporations, a regional economic development corporation or a regional community development corporation.

(P.A. 92-236, S. 7, 48; P.A. 93-217, S. 1, 5; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 93-217 redefined “regional corporation” to include regional community development corporations, effective June 23, 1993; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 32-267 - Grants to regional corporations for regional revolving loan funds or participating agreements with small business lending corporations.

The state, acting through the corporation, shall provide grants to not more than four regional corporations for the purpose of establishing regional revolving loan funds or entering into participating agreements with small business lending corporations licensed by the Small Business Administration. Any such grant to establish a regional revolving loan fund shall be used by the regional corporation to provide financial assistance to eligible projects upon certification to and acceptance by the corporation that such assistance complies with the provisions of sections 32-271 to 32-284, inclusive. The regional corporation may use not more than twenty per cent, not exceeding in the aggregate one hundred thousand dollars, of the amount received as a grant under this section to fund operating expenses of such regional corporation.

(P.A. 92-236, S. 8, 48; June Sp. Sess. P.A. 99-1, S. 29, 51; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: June Sp. Sess. P.A. 99-1 authorized corporation to use not more than 20%, not exceeding in the aggregate $100,000, of the grant for its operating expenses, effective July 1, 1999; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-268 - Eligibility.

To be eligible for a grant under section 32-267, a regional corporation shall:

(1) Have available to it staff with sufficient expertise to analyze applications for financial assistance, to regularly monitor financial assistance to clients, and have made arrangements to provide management or technical assistance to clients;

(2) Have an effective plan to market its services to small businesses through such entities as chambers of commerce, industry trade associations, banks, local development corporations, community-based organizations and industrial development agencies;

(3) Have established a loan committee composed of five or more persons experienced in commercial lending or in the operation of a for-profit business and a staff person of the regional corporation. Such loan committee shall review every application to the regional corporation for financial assistance pursuant to sections 32-271 to 32-284, inclusive, shall determine the feasibility of the transaction proposed in the application and shall recommend to the board of directors or other governing body of the regional corporation such action as the committee deems appropriate.

(P.A. 92-236, S. 9, 48.)



Section 32-269 - Applications.

(a) Applications to the corporation for a grant under section 32-267 shall:

(1) Describe the applicant corporation, including its organization, membership, loan committee, staff and sources of other funds, if any;

(2) Identify the geographic region to be served;

(3) Explain the methods and criteria to be used in determining firms eligible for financial assistance from the regional revolving loan fund;

(4) Describe the means for coordinating financial assistance available from the regional revolving loan fund with financial assistance available from other public funding sources within the region and how financial assistance from such fund will be used to leverage private financing for projects;

(5) Contain such other information as the corporation deems appropriate.

(b) The corporation shall provide written notice for the acceptance or rejection of an application within thirty working days of receipt of the application.

(P.A. 92-236, S. 10, 48; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-270 - Selection of regional corporations.

The corporation shall select, from among eligible applicants, regional corporations on the basis of:

(1) The ability of the regional corporation to administer a regional revolving loan fund authorized under sections 32-271 to 32-284, inclusive, or to enter into participating agreements with small business lending corporations;

(2) The extent of coordination with other publicly supported financial assistance programs available within the region represented by the regional corporation;

(3) The degree of public and private support within the region for the applicant regional corporation; and

(4) The ability of the regional corporation to provide financial and other assistance to businesses located in distressed areas within the region.

(P.A. 92-236, S. 11, 48; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-271 - Grants to be used for job creation or retention.

A regional corporation awarded a grant by the corporation under section 32-267 shall use such grant to provide financial assistance to businesses for projects that demonstrate a substantial likelihood of providing increases in net new permanent jobs or retaining jobs in businesses that need such financial assistance to remain viable.

(P.A. 92-236, S. 12, 48; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-272 - Decisions by regional corporations to approve or reject applications for financial assistance.

The decision to approve or reject an application for financial assistance pursuant to the provisions of sections 32-271 to 32-284, inclusive, shall be made in accordance with procedures established by the regional corporation and approved by the corporation. No member of the board or other governing body of a regional corporation shall participate in a decision on a project application when (1) such member is a party to or has a financial interest in such project, or (2) such member’s private employer has a financial interest in such project. Any member who cannot participate in a decision on a project application for such reason shall not be counted as a member of the board or other governing body for purposes of determining the number of members required for a majority vote on such application.

(P.A. 92-236, S. 13, 48; June Sp. Sess. P.A. 99-1, S. 30, 51; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: June Sp. Sess. P.A. 99-1 provided that decisions re applications for assistance shall be made in accordance with procedures established by the corporation and approved by the authority, rather than by a majority of the corporation’s directors, and provided that no member of the board or other governing body of a corporation shall participate in a decision when such member’s private employer has a financial interest in the project, effective July 1, 1999; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-273 - Conflict of interest prohibited.

No employee or officer of any regional corporation shall be a party to or have any financial interest in any project that receives financial assistance pursuant to sections 32-271 to 32-284, inclusive. No officer shall, in such officer’s private employment, participate in a decision on a project or have a financial interest in a project.

(P.A. 92-236, S. 14, 48; June Sp. Sess. P.A. 99-1, S. 31, 51.)

History: June Sp. Sess. P.A. 99-1 added provision prohibiting officer, in such officer’s private employment, from participating in a decision on a project or having a financial interest in a project, effective July 1, 1999.



Section 32-274 - Priorities for financial assistance provided by regional corporations.

A regional corporation, in approving applications for financial assistance, shall give priority to projects:

(1) That will provide increases in net new permanent jobs;

(2) Of minority or women-owned enterprises or enterprises owned by dislocated workers, as defined in the Federal Job Training Partnership Act;

(3) Of businesses in the early stages of development that have been denied access to credit; and

(4) That promote economic development, including the economic rehabilitation and development and the provision of services and jobs in areas where commercial, manufacturing and other business activities are permitted under local zoning.

(P.A. 92-236, S. 15, 48; P.A. 93-217, S. 2, 5.)

History: P.A. 93-217 added Subdiv. (4), requiring priority be given to projects that promote economic development, effective June 23, 1993.



Section 32-275 - Working capital loan guarantees.

The funds allocated to each regional corporation under sections 32-271 to 32-284, inclusive, may be used to guarantee the repayment of a working capital loan provided by a banking organization to finance an eligible project. In no event may a loan guarantee be for a term longer than five years. Any loan made by a banking organization that is guaranteed pursuant to sections 32-271 to 32-284, inclusive, shall be secured by a security agreement, chattel paper, loan agreement or such other instruments or documents deemed necessary or convenient by the regional corporation to secure the loan. Any guarantee made pursuant to said sections shall be backed by a minimum reserve account of at least fifty per cent of the amount guaranteed that is outstanding.

(P.A. 92-236, S. 16, 48.)



Section 32-276 - Loans.

Funds allocated to each regional corporation pursuant to sections 32-271 to 32-284, inclusive, may be used to provide loans for eligible projects. The interest rate on such loans shall be determined by the regional corporation, but in no event shall the interest rate be less than one-half of the prime interest rate. The term of any loan shall not exceed five years. All loans shall be secured by lien positions on collateral at the highest level of priority that can accommodate the borrower’s ability to raise sufficient debt and equity capital for the project.

(P.A. 92-236, S. 17, 48.)



Section 32-277 - Conditions for financial assistance.

A regional corporation shall not provide any financial assistance authorized by sections 32-271 to 32-284, inclusive, unless the following conditions are met:

(1) The applicant has demonstrated that there is little prospect of obtaining the conventional project financing requested from either private or public sources of funding within the region, and that there is little prospect of obtaining adequate project financing from private sources of capital, or in the case of a loan guarantee, that there is little prospect of obtaining project financing without the guarantee;

(2) There is a reasonable prospect of repayment;

(3) The project is located in the region represented by the regional corporation;

(4) The project will comply with any applicable environmental rules or regulations;

(5) The applicant has certified that it will not discriminate against any employee or any applicant for employment because of race, religion, color, national origin, sex, gender identity or expression or age;

(6) A staff member or a representative of the regional corporation acting in an official capacity has personally visited the project site and the applicant’s place of business; and

(7) Financial commitments or contingent financial commitments for the project have been obtained from other public and private sources.

(P.A. 92-236, S. 18, 48; P.A. 11-55, S. 18.)

History: P.A. 11-55 amended Subdiv. (5) to prohibit discrimination on basis of gender identity or expression.



Section 32-278 - Restrictions.

Financial assistance from a regional revolving loan fund shall not be made available for:

(1) Projects that would result in the relocation of any business operation from one municipality within the state to another, except when the regional corporation notifies each municipality from which such business operation will be relocated and each municipality agrees to such relocation;

(2) Projects of newspapers, broadcasting or other news media; medical facilities, libraries, community or civic centers; or public infrastructure improvements;

(3) Refinancing any portion of the total project cost or other existing loans or debts of an applicant, except for the purpose of transferring to the employees or to other local interests ownership of a company that would otherwise depart from or cease or substantially reduce operations in the state;

(4) Providing funds, directly or indirectly, for payment, distribution, or as a loan, to owners, partners or shareholders of the applicant enterprise, except as ordinary income for services rendered; and

(5) Retail projects, except where the regional corporation finds there will be an increase in net new permanent jobs.

(P.A. 92-236, S. 19, 48.)



Section 32-279 - Fees.

A regional corporation may charge application, commitment and loan guarantee fees pursuant to a schedule of fees adopted by such regional corporation.

(P.A. 92-236, S. 20, 48.)



Section 32-280 - Written procedures.

The corporation shall adopt written procedures in accordance with the provisions of section 1-121 setting forth the process to be followed by, and the responsibilities and obligations of regional corporations and the corporation under sections 32-271 to 32-284, inclusive. Such procedures shall establish underwriting standards for the purchase of loans made by regional corporations under section 32-276.

(P.A. 92-236, S. 21, 48; P.A. 93-217, S. 3, 5; June 12 Sp. Sess. P.A. 12-1, S. 152; P.A. 13-123, S. 30.)

History: P.A. 93-217 added provision requiring written procedures to establish underwriting standards, effective June 23, 1993; pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012; P.A. 13-123 added “regional” re corporations, effective June 18, 2013.



Section 32-281 - Positions opened as a result of assistance.

For any positions opened as a result of assistance provided in sections 32-271 to 32-284, inclusive, businesses so assisted shall first consider persons referred by the Labor Department.

(P.A. 92-236, S. 22, 48.)

History: (Revisor’s note: In 1997 a reference to “Department of Labor” was changed editorially by the Revisors to “Labor Department” for consistency with customary statutory usage).



Section 32-282 - Audits of regional corporations receiving grants.

Each regional corporation receiving a grant under section 32-267 shall annually have a full audit conducted of the books and accounts of the regional corporation for the preceding fiscal year to ensure conformity of all aspects of financial assistance transactions with the substantive and procedural provisions of sections 32-271 to 32-284, inclusive, and shall submit the audit report to the corporation. Each such audit shall be conducted by an independent certified public accountant. If the corporation finds instances of substantive noncompliance by a regional corporation with any of the provisions of said sections and such instances were, or should have been, known to be in noncompliance, the regional corporation shall be obligated to return, within a reasonable time, upon demand by the corporation, any funds that were used in such instances. The corporation may withhold further payments to the regional corporation until such time as the regional corporation is in full compliance with all of the provisions of sections 32-266 to 32-284, inclusive.

(P.A. 92-236, S. 23, 48; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: Pursuant to June 12 Sp. Sess. P.A. 12-1, “authority” was changed editorially by the Revisors to “corporation”, effective July 1, 2012.



Section 32-283 - Reports by regional corporations.

Section 32-283 is repealed, effective October 1, 2002.

(P.A. 92-236, S. 24, 48; P.A. 93-382, S. 15, 69; S.A. 02-12, S. 1.)



Section 32-284 - Bond authorization.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Economic and Community Development for the purposes of providing grants under section 32-267.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 92-236, S. 25, 48; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-285 - Tax incremental financing program. Application and approval procedure. Bond authorization. Reports. Independent financial analyses.

(a)(1) There is hereby established a tax incremental financing program, under which the incremental hotel taxes collected under subparagraph (H) of subdivision (2) of subsection (a) of section 12-407, which are generated by a project approved by the corporation under this section may be used to pay the debt service on bonds issued by the corporation to help finance, on a self-sustaining basis, significant economic projects and encourage their location in the state.

(2) The incremental sales taxes collected under chapter 219, other than the sales tax referenced in subdivision (1) of this subsection, and admissions, cabaret and dues taxes collected under chapter 225 which are generated by a project may, subject to approval pursuant to this section by the joint standing committees of the General Assembly having cognizance of matters relating to the Department of Economic and Community Development and finance, revenue and bonding, and the corporation, be used to pay the debt service on bonds issued by the corporation to help finance, on a self-sustaining basis, significant economic projects and encourage their location in the state.

(b) As used in this section: (1) “Corporation” means Connecticut Innovations, Incorporated; and (2) “eligible project” means a large-scale economic development project (A) that may add a substantial amount of new economic activity and employment in the municipality in which it is to be located and surrounding areas, and may generate significant additional tax revenues in the state; (B) for which use of the tax incremental financing mechanism may be necessary to attract the project to locate in the state; (C) which is economically viable and self-sustaining, taking into account the application of the proceeds of the bonds to be issued under the tax incremental financing program; (D) for which the direct and indirect economic benefits to the state and the municipality in which it will be located outweigh the costs of the project; and (E) which is consistent with the strategic development priorities of the state.

(c) Any person, firm or corporation wishing to participate in the tax incremental financing program, or any municipality wishing to obtain tax incremental financing to support a project within its boundaries, may apply to the corporation in accordance with the provisions of this subsection. The application shall contain such information as the corporation may require, which may include information concerning the type of business proposed to be established and its location, the number of jobs to be created or retained and their average wage rates, feasibility studies or business plans for the project and other information necessary to demonstrate its financial viability, the amounts and types of bonds proposed to be issued for the project and the proposed use of the proceeds, information about other sources of financing available to support repayment of the bonds proposed to be issued, including property tax increments to be made available by the municipality, a geographic description of the area surrounding the proposed site of the project and the existing firms doing business in that area, an economic impact assessment of the effects of the project on the municipality, an assessment of the incremental hotel taxes, or, if applicable, the incremental sales and admissions, cabaret and dues taxes to be generated by the project, an analysis of necessary infrastructure development to support the project and any available sources of financing for such infrastructure and other information which demonstrates that the bonds will be self-sustaining from the incremental taxes collected and any amounts made available by a municipality under subsection (i) of this section, and that the project will provide net benefits to the economy and employment opportunity in the state. The corporation shall impose a fee for such application as it deems appropriate. Any costs incurred by the corporation which are associated with such application and are not covered by such fee shall be paid from funds of the corporation which are not otherwise committed or pledged.

(d) Upon receiving an application for participation in the tax incremental financing program and any supporting information, the executive director of the corporation shall make a preliminary determination as to whether a proposed project may be eligible for participation in the program.

(e) (1) The corporation shall review each application that has been preliminarily determined to be eligible under subsection (d) of this section. In reviewing an application, the corporation shall obtain such additional information as may be necessary to make a final determination as to whether the project is eligible for participation in the program, whether the project is economically viable with use of the tax incremental financing mechanism, the effects of the project on the municipality and whether the project would provide net benefits to economic development and employment opportunity in the state. The corporation may require the project sponsor to submit such additional information as may be necessary to evaluate the application.

(2) The corporation shall retain such financial advisors and other experts as it deems appropriate to conduct an independent financial assessment of the application and supporting information, including, in particular, the amount of the incremental hotel taxes, or, if applicable, the incremental sales and admissions, cabaret and dues taxes to be generated by the project, whether the project will be economically viable and whether the bonds will be self-sustaining.

(3) The corporation shall prepare a revenue impact assessment that estimates the incremental hotel taxes or, if applicable, the incremental sales and admissions, cabaret and dues taxes that would be generated by the project, the state and local revenues that would be foregone as a result of the project, all state and local revenues that would be generated by the project and the economic benefits that would likely result from construction of the project, including revenue effects of such economic benefits.

(4) (A) Not later than seventy-two hours before presenting a proposed project to the board of directors of the corporation for final approval, if such project uses incremental hotel taxes, the executive director of the corporation shall give notice of the proposed project and meeting to the president pro tempore and minority leader of the Senate, the speaker and minority leader of the House of Representatives and the chairpersons and ranking members of the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and the Department of Economic and Community Development. Such notice shall include such information about the project, the estimated tax increments and the revenue impact assessment, as may be appropriate, consistent with the protection of any confidential financial information provided by the project sponsor. Any such member of the General Assembly may, by notifying the executive director, request that the board of directors of the corporation defer final consideration of the project for thirty days.

(B) If such project uses incremental sales and admissions, cabaret and dues taxes, the notice required pursuant to subparagraph (A) of this subdivision shall not be required, but the procedure in subdivision (6) of subsection (f) of this section shall be followed after the board of directors of the corporation has given approval to such project.

(f) (1) Upon consideration of the application, the results of the independent financial assessment, the revenue impact assessment and any additional information that the board of directors of the corporation requires concerning a proposed project, such board of directors shall determine whether to approve the project for participation in the tax incremental financing program and, if so, the amount and type of bonds the corporation shall issue to support the approved project, the purposes for which the funds generated by sale of the bonds may be applied and the amount of the incremental sales and admissions, cabaret and dues taxes that shall be annually allocated to pay principal and interest on the bonds to be issued for the project. The amounts so allocated shall not exceed the estimated amount of incremental taxes to be collected, except that in the case of retail shopping center projects, the amount of incremental sales allocated to calculating incremental sales taxes shall not exceed thirty per cent of gross sales directly associated with the project. From the amount of incremental taxes so allocated by the corporation, the amount required for payment of principal and interest on the bonds issued in accordance with subsection (g) of this section shall be deemed appropriated from the state General Fund, provided, for projects using incremental sales and admissions, cabaret and dues taxes, an amount shall be deemed appropriated only upon final approval of such projects pursuant to subdivision (6) of this subsection.

(2) The corporation may approve a project only if it concludes that: (A) The project is an eligible project; (B) the incremental hotel taxes or, if applicable, the incremental sales taxes collected under chapter 219 and the incremental admissions, cabaret and dues taxes collected under chapter 225 that are generated by the project, together with other dedicated sources of financing available to pay debt service on the bonds, will be sufficient to pay interest and principal on the bonds as they come due; (C) the project will be economically viable and will contribute significantly to economic development and employment opportunity in the state; and (D) the direct and indirect economic benefits of the project to the state and the municipality in which it shall be located will be greater than the costs to the state and such municipality.

(3) The corporation shall seek to obtain diversification among the types of projects supported under this program and among the geographic regions in the state in which projects are located.

(4) The approval of a project by the corporation may be combined with the exercise of any of its other powers, including but not limited to, the provision of other forms of financial assistance. The proceeds of the bonds may be combined with any other funds available from state or federal programs, or from investments by the private sector, to support the project.

(5) Upon approving a project, the corporation may require the project sponsor to reimburse the corporation for all or any part of the costs of the independent financial assessment conducted in reviewing the application and any other related costs incurred.

(6) For final approval of any proposed project using incremental sales and admissions, cabaret and dues taxes, the corporation shall submit, in a manner consistent with the protection of any confidential financial information provided by the project sponsor, copies of the application, the independent financial assessment, the revenue impact assessment, and the proposed financial assistance to be offered by the corporation to the proposed project, to the joint standing committees of the General Assembly having cognizance of matters relating to the Department of Economic and Community Development and finance, revenue and bonding for final approval. Not later than forty-five days after said committees’ receipt of such proposed project information, said committees shall advise the corporation of their approval or modifications, if any, to such proposed financial assistance. If said committees do not agree, the committee chairpersons shall appoint a committee on conference which shall be comprised of three members from each joint standing committee. At least one member appointed from each committee shall be a member of the minority party. The report of the committee on conference shall be made to each committee, which shall vote to accept or reject the report. The report of the committee on conference may not be amended. If a joint standing committee rejects the report of the committee on conference, the proposed financial assistance shall be deemed approved. If the joint standing committees accept the report, the committee having cognizance of finance, revenue and bonding shall advise the corporation of their approval or modifications, if any, of such proposed financial assistance, provided, if the committees do not act within forty-five days, the proposed financial assistance shall be deemed approved. Financial assistance by the corporation for the proposed project shall be in accordance with the proposed financial assistance as approved or modified by the committees.

(g) (1) The corporation may issue one or more series of bonds in accordance with the provisions of chapter 579, to the extent not inconsistent with the provisions of this subsection, payable in whole or in part from the incremental taxes allocated and deemed appropriated from the state General Fund under subsection (f) of this section and any amounts contributed by a municipality under subsection (i) of this section, to finance a project approved under this section or to refund bonds previously issued under this section. The corporation is authorized to make a grant of all or part of the proceeds of such bonds to any person in connection with the acquisition, construction and equipping of an eligible project, including the expense of the state or any municipality, or any instrumentality or agency of the state or any municipality, in connection therewith. Subject to applicable federal tax law, the corporation may issue such bonds, the interest on which is excludable from gross income for federal income tax purposes, or such bonds, the interest on which is not so excludable. The corporation, when authorizing the issuance of any series of such bonds, shall, in conjunction with the State Treasurer, determine the rate of interest of such bonds, the date or dates of their maturity, the medium of payment, the redemption terms and privileges, whether such bonds shall be sold by negotiated or competitive sale and any and all other terms, covenants and conditions not inconsistent with this section, in connection with the issuance thereof, including but not limited to, the pledging of special capital reserve funds authorized under subsection (b) of section 32-23j.

(2) The issuance of any bonds by the corporation under this section shall be subject to the approval of the State Bond Commission. Upon approving a project, the corporation shall submit the matter to the State Bond Commission for final approval. The State Bond Commission shall not approve any project unless it has received the submission from the corporation at least ten days prior to the meeting at which such project is to be considered. Such submission shall include the information considered by the corporation in approving the project, the independent financial assessment and such other information as the commission deems appropriate. In reaching its decision, the State Bond Commission may consider such information as submitted. After such approval by the Bond Commission, no other approval shall be required for the project.

(h) For such period of time as bonds issued to support an approved project are outstanding, the Treasurer shall make payment of interest and principal on the bonds to the trustee when due, but not exceeding in any fiscal year the amount deemed appropriated pursuant to subsection (f) of this section.

(i) A portion of the proceeds of bonds issued pursuant to this section may be made available to a municipality in which a project is located for the purpose of carrying out or administering a redevelopment plan or other functions authorized under chapter 130 or chapter 132. Such municipality may contribute all or any part of the money specified in subdivision (2) of section 8-134a or subdivision (b) of section 8-192a to the corporation for the payment of principal and interest on the bonds issued by the corporation under this section to support such approved project. In exercising such power, such municipalities shall proceed as provided in said chapter 130 or 132, as the case may be, except that the references therein to bonds and bond anticipation notes shall be deemed to refer to the bonds issued by the corporation under this section.

(j) (1) Not later than July first in each year that bonds issued to support an approved project are outstanding, the corporation shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to the Department of Economic and Community Development and finance, revenue and bonding with respect to the operations, finances and achievement of the economic development objectives of the projects approved under this section. The corporation shall review and evaluate the progress of each project and shall devise and employ techniques for forecasting and measuring relevant indices of accomplishment of its goals of economic development, including, but not limited to, (A) the actual expenditures compared to original estimated costs, (B) whether there have been significant cost increases over original estimates, (C) the number of jobs created, or to be created, by or as a result of the project, (D) the cost or estimated cost, to the corporation, involved in the creation of those jobs, (E) the amount of private capital investment in, or stimulated by, the project, in proportion to the public funds invested in such project, (F) the number of additional businesses created and associated jobs, and (G) any impact on tourism.

(2) Not later than July first in each year that bonds issued to support an approved project are outstanding, the Office of Policy and Management shall retain independent financial experts to conduct an analysis of the financial status of each project approved under this section. The independent financial analysis shall include, but not be limited to, determinations as to whether the incremental hotel taxes or, if applicable, the incremental sales and admissions, cabaret and dues taxes actually generated by the project are equal to the estimates made at the time the project was approved, whether the project is economically viable and whether the bonds issued are self-sustaining with the incremental taxes actually collected and other financing sources dedicated to repayment of the bonds. The corporation shall require the project sponsor to reimburse the Office of Policy and Management for the costs of such annual analyses. The results of such analyses shall be made available to the president pro tempore of the Senate, the speaker of the House of Representatives, the majority and minority leaders of both houses, and to the chairpersons and ranking members of said committees.

(P.A. 92-236, S. 26, 48; May Sp. Sess. P.A. 94-4, S. 68, 85; P.A. 95-160, S. 64, 69; 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-264, S. 6, 8; P.A. 98-179, S. 25, 26, 28, 30; P.A. 01-210, S. 1, 3; P.A. 05-113, S. 2; P.A. 08-162, S. 3; P.A. 09-61, S. 2; P.A. 11-103, S. 2; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: May Sp. Sess. P.A. 94-4 in Subsec. (k) extended program from July 1, 1994, to July 1, 1996, effective June 9, 1994; P.A. 95-160 revised effective date of May Sp. Sess. P.A. 94-4 but without affecting this section; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 96-264 amended Subsec. (k) to extend program from July 1, 1996, to July 1, 1998, effective July 1, 1996; P.A. 98-179 amended Subsec. (g)(2) to prohibit the State Bond Commission from approving a project unless it received the submission from the authority at least ten days prior to the meeting at which the project is considered, amended Subsec. (j) to require certain details in the report required under that subsection, and amended Subsec. (k) to extend the sunset date for this section to July 1, 2001, effective June 5, 1998; P.A. 01-210 amended Subsec. (k) to extend the sunset date for section to July 1, 2005, effective July 1, 2001; P.A. 05-113 amended Subsec. (k) to extend date from which authority prohibited from approving commitments for new projects from July 1, 2005, to July 1, 2008, effective June 24, 2005; P.A. 08-162 designated existing provisions of Subsec. (a) as Subdiv. (1) and amended same to apply to hotel taxes collected under Sec. 12-407(a)(2)(H) rather than sales tax collected under Ch. 219 and admissions, cabaret and dues taxes collected under Ch. 225, added Subsec. (a)(2) re sales tax and admissions, cabaret and dues taxes, amended Subsec. (c) and Subsecs. (e)(2) to (e)(4) to include references to incremental hotel taxes, designated existing provisions of Subsec. (e)(4) as Subsec. (e)(4)(A), added Subsec. (e)(4)(B) re notice for projects using incremental sales and admissions, cabaret and dues taxes, amended Subsec. (f)(1) to provide, for projects using incremental sales and admissions, cabaret and dues taxes, that an amount be deemed appropriated only upon final approval, amended Subsec. (f)(2) to include reference to incremental hotel taxes, added Subsec. (f)(6) re final approval of proposed projects using incremental sales and admissions, cabaret and dues taxes, amended Subsec. (j)(2) to include a reference to incremental hotel taxes, and amended Subsec. (k) to change commitment deadline from July 1, 2008, to July 1, 2010, effective June 12, 2008; P.A. 09-61 made a technical change in Subsec. (f)(6) and amended Subsec. (k) to change commitment deadline from July 1, 2010, to July 1, 2012, effective May 27, 2009; P.A. 11-103 deleted former Subsec. (k) re final date for commitments for new projects, effective July 1, 2011; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012.



Section 32-290 - Financial assistance for entrepreneurial development of low-income persons.

Section 32-290 is repealed, effective July 1, 2011.

(P.A. 92-236, S. 40, 48; P.A. 93-262, S. 1, 87; 93-382, S. 16, 69; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 18 Sp. Sess. P.A. 97-2, S. 99, 165; P.A. 11-131, S. 5.)



Section 32-290a - Entrepreneurial training program.

(a) The Commissioner of Economic and Community Development, in consultation with the Commissioner of Social Services and the Labor Commissioner, may establish, within available appropriations, an entrepreneurial training program for the purpose of training and preparing former recipients of temporary family assistance, general assistance, state-administered general assistance and aid to families with dependent children, ex-offenders, dislocated workers, displaced homemakers and high school drop-outs for self-employment and entrepreneurial opportunities.

(b) The Commissioner of Economic and Community Development may adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section.

(June Sp. Sess. P.A. 01-9, S. 56, 131; P.A. 11-140, S. 24.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; P.A. 11-140 amended Subsec. (a) by adding dislocated workers and displaced homemakers to list of eligible participants, effective July 1, 2011.



Section 32-291 - Bond authorization.

Section 32-291 is repealed, effective July 1, 2011.

(P.A. 92-236, S. 46, 48; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 11-131, S. 5.)



Section 32-299 - Broad interpretation of powers.

The powers enumerated in this chapter shall be interpreted broadly to effectuate the purposes of this chapter and shall not be construed as a limitation of powers.

(P.A. 93-360, S. 12, 19.)

History: P.A. 93-360 effective June 14, 1993.






Chapter 588o - Tourism (Repealed) (See Chapter 184b)

Section 32-300 to 32-305 - Office of Tourism. Connecticut Tourism Council. Tourism districts; boards of directors; budgets; coordination of activities. Tourism account. Payments received from sale of tourism advertising or products by commissioner to be deposited in tourism account. Tourism impact account. Hotel sales tax receipts distributed to tourism districts, convention center, coliseum and maritime center authorities, state film office, various cultural heritage purposes and certain state ferries.

Sections 32-300 to 32-305, inclusive, are repealed, effective August 20, 2003.

(P.A. 92-184, S. 1–4, 15, 16, 19; May Sp. Sess. P.A. 92-11, S. 58, 70; P.A. 94-95, S. 17; 94-155, S. 3–5; 94-175, S. 7, 32; May Sp. Sess. P.A. 94-4, S. 80, 85; May 25 Sp. Sess. P.A. 94-1, S. 102, 130; P.A. 95-134, S. 1, 2; 95-160, S. 64, 69; 95-250, S. 1; 95-290, S. 1–3; 95-347, S. 1, 3–6; P.A. 96-211, S. 1, 4–6; P.A. 97-238, S. 2–4; 97-243, S. 45, 67; 97-315, S. 3, 4; June 18 Sp. Sess. P.A. 97-11, S. 37, 65; P.A. 98-179, S. 19, 30; P.A. 99-144; June Sp. Sess. P.A. 99-1, S. 22, 23, 51; P.A. 00-140, S. 31, 40; 00-212, S. 2; June Sp. Sess. P.A. 01-6, S. 5, 85; P.A. 02-103, S. 35; P.A. 03-2, S. 41; June 30 Sp. Sess. P.A. 03-1, S. 109, 110, 141; June 30 Sp. Sess. P.A. 03-6, S. 146(e), 248.)






Chapter 588p - Energy Conservation Loans and Investment in Alternative Fuels

Section 32-315 to 32-318 - Definitions. Energy conservation revolving loan account. Energy conservation loan program. Bond authorization.

Sections 32-315 to 32-318, inclusive, are repealed, effective October 1, 2007.

(P.A. 92-208, S. 2–6; May Sp. Sess. P.A. 92-7, S. 32–34, 36; P.A. 93-382, S. 17, 69; P.A. 95-217, S. 4; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 3, 5, 6; P.A. 97-173, S. 3; P.A. 98-28, S. 106, 117; P.A. 07-64, S. 2.)



Section 32-324 - Definitions.

For the purposes of this section and sections 32-324a to 32-324f, inclusive:

(1) “Biodiesel” means a fuel comprised of mono-alkyl esters of long chain fatty acids derived from vegetable oils or animal fats, designated B100, and meeting the requirements of designation D6751 of the American Society for Testing and Materials.

(2) “Qualified biodiesel producer” means an entity that is registered with the state of Connecticut, is domiciled in Connecticut and is actively engaged in, or intends to actively engage in, the production of biodiesel in Connecticut for commercial purposes.

(3) “Qualified biodiesel distributor” means an entity that is registered with the state of Connecticut, is domiciled in Connecticut and is actively engaged in, or intends to actively engage in, the storage and distribution of biodiesel in Connecticut for commercial purposes.

(June Sp. Sess. P.A. 07-4, S. 51; P.A. 10-64, S. 1.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; P.A. 10-64 redefined “qualified biodiesel producer” in Subdiv. (2) and “qualified biodiesel distributor” in Subdiv. (3), effective May 18, 2010.



Section 32-324a - Connecticut qualified biodiesel producer incentive account. Agreement.

(a) There is established an account to be known as the “Connecticut qualified biodiesel producer incentive account”, which shall be a separate, nonlapsing account within the General Fund. The account shall contain any moneys required by law to be deposited in the account. The account may contain any moneys available from any agency or department of the federal government or any state agency for the purpose described in subsection (b) of this section. Said account shall not terminate upon the lack of any funds in said account.

(b) The moneys in said account shall be expended by the Department of Economic and Community Development for the purpose of administration of the program and providing grants to qualified biodiesel producers and qualified biodiesel distributors pursuant to sections 32-324b to 32-324f, inclusive. For the purposes of implementing this grant, the Commissioner of Economic and Community Development may enter into an agreement, in accordance with the provisions of chapter 55a, with a person, firm, corporation or other entity.

(June Sp. Sess. P.A. 07-4, S. 52; P.A. 10-64, S. 2; P.A. 11-59, S. 14.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; P.A. 10-64 amended Subsec. (a) by adding provision allowing account to contain any moneys available from any agency or department of federal government or any state agency for purpose described in Subsec. (b) and prohibiting termination of account for lack of funds, effective May 18, 2010; P.A. 11-59 made technical changes in Subsec. (a), effective July 1, 2011.



Section 32-324b - Grants to qualified biodiesel producers. Grant amounts.

(a) A qualified biodiesel producer shall be eligible for not more than sixty monthly grants from the Connecticut qualified biodiesel producer incentive account, established pursuant to section 32-324a. The Department of Economic and Community Development, in consultation with the person, firm, corporation or entity selected to implement the grant pursuant to subsection (b) of section 32-324a, if applicable, shall determine monthly grant amounts by calculating the estimated gallons of biodiesel produced during the preceding month, as certified by the Commissioner of Economic and Community Development, or a designee, and applying such figure to the per gallon incentive credit established in subsection (b) of this section. For such certification purposes, a qualified biodiesel producer shall be required to provide the Commissioner of Economic and Community Development only with a certificate of analysis that documents compliance with the critical specifications of the American Society of Testing and Materials or “ASTM” standard D6751, including, but not limited to, the Tier II biodiesel fuel quality protocol accepted by the Commissioner of Consumer Protection.

(b) Each qualified biodiesel producer shall be eligible for a total grant in any fiscal year equal to the following amounts: (1) For the first five million gallons of biodiesel produced, thirty cents per gallon; (2) for the second five million gallons of biodiesel produced, twenty cents per gallon; and (3) for the third five million gallons of biodiesel produced, ten cents per gallon, except in the event that all moneys available for such grant program total: (A) Two hundred thousand dollars or less, not more than twenty cents per gallon regardless of the number of gallons of biodiesel produced, and (B) one hundred thousand dollars or less, not more than ten cents per gallon, regardless of the total number of gallons of biodiesel produced.

(c) Biodiesel produced by a qualified biodiesel producer in excess of fifteen million gallons in any fiscal year shall not be eligible for a grant pursuant to this section.

(June Sp. Sess. P.A. 07-4, S. 53; P.A. 08-124, S. 34; P.A. 10-64, S. 3.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; P.A. 08-124 amended Subsec. (a) to replace “account” with “Connecticut qualified biodiesel producer incentive account”, effective June 2, 2008 (Revisor’s note: In 2009, a reference to “section 32-324b” in Subsec. (a) was changed editorially by the Revisors to “section 32-324a” for accuracy); P.A. 10-64 amended Subsec. (a) by adding provision requiring qualified biodiesel producer to provide commissioner only with a certificate of analysis that documents compliance with critical specifications of American Society of Testing and Materials for certification purposes and amended Subsec. (b)(3) by adding exception re total moneys available for grant program, effective May 18, 2010.



Section 32-324c - Application for grant.

To receive a grant pursuant to section 32-324b, a qualified biodiesel producer shall file an application for such funds not later than fifteen days after the last day of the month for which the grant is sought. The application shall include, but not be limited to: (1) The location of the qualified biodiesel producer; (2) the number of Connecticut citizens employed by the biodiesel producer in the preceding month; (3) the number of gallons of biodiesel produced during the month for which the grant is sought; (4) a copy of the qualified biodiesel producer’s Connecticut registration; (5) any other information deemed necessary by the Commissioner of Economic and Community Development to ensure that such grants shall be made only to qualified biodiesel producers; and (6) satisfactory documentation that the biodiesel has a net carbon energy benefit when compared to the fuel it will replace. For purposes of compliance with subdivisions (5) and (6) of this section, a qualified biodiesel producer shall be required to provide the Commissioner of Economic and Community Development only with a certificate of analysis that documents compliance with the critical specifications of the American Society of Testing and Materials or “ASTM” standard D6751, including, but not limited to, the Tier II biodiesel fuel quality protocol accepted by the Commissioner of Consumer Protection.

(June Sp. Sess. P.A. 07-4, S. 54; P.A. 10-64, S. 4.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; P.A. 10-64 added provision requiring qualified biodiesel producer to provide commissioner only with a certificate of analysis that documents compliance with critical specifications of American Society of Testing and Materials for purposes of compliance with Subdivs. (5) and (6), effective May 18, 2010.



Section 32-324d - One-time grant for biodiesel producers not yet actively engaged in production of biodiesel. Amount. Awarding of grant.

A qualified biodiesel producer that is not yet actively engaged in the production of biodiesel shall be eligible for a one-time grant pursuant to section 32-324a to assist with the initial purchase of biodiesel production equipment or with the construction, modification or retrofitting of biodiesel production facilities. Such grant shall be administered to provide such qualified biodiesel producer with such initial financial assistance and shall not be administered as a reimbursement program. The amount of such grant shall not exceed three million dollars regardless of the number of facilities owned by the qualified biodiesel producer. The Department of Economic and Community Development, in consultation with the person, firm, corporation or entity selected to implement the grant, shall award such grant to any such qualified biodiesel producer that is not yet actively engaged in the production of biodiesel upon the request of such qualified biodiesel producer provided such qualified biodiesel producer has a contract or an approved application pending with such department, person, firm, corporation or entity on May 18, 2010.

(June Sp. Sess. P.A. 07-4, S. 55; P.A. 10-64, S. 5.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; P.A. 10-64 replaced former provisions with provisions re one-time grant to qualified biodiesel producer not yet actively engaged in production of biodiesel for equipment purchase, construction, modification or retrofitting of biodiesel production facilities, effective May 18, 2010.



Section 32-324e - Grants to qualified biodiesel distributors: Permitted purposes. Amounts.

A qualified biodiesel distributor shall not be eligible for a grant pursuant to section 32-324a for purposes other than to assist with purchasing equipment or constructing, modifying or retrofitting facilities, including, but not limited to, the actual costs of creating storage and distribution capacity for biodiesel during the month. No grant issued pursuant to said section 32-324a shall exceed fifty thousand dollars for any one distributor at any one site. The Department of Economic and Community Development, in consultation with the person, firm, corporation or entity selected to implement the grant pursuant to subsection (b) of section 32-324a, if applicable, shall create an application process and guidelines for the administration of this grant provision.

(June Sp. Sess. P.A. 07-4, S. 56; June Sp. Sess. P.A. 07-5, S. 19.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; June Sp. Sess. P.A. 07-5 substituted “shall not be eligible” for “shall be eligible” re distributors and purposes of grants, and made a technical change, effective October 6, 2007.



Section 32-324f - Guidelines for grant program.

The Department of Economic and Community Development, in consultation with the person, firm, corporation or entity selected to implement the grant pursuant to subsection (b) of section 32-324a, if applicable, shall create guidelines necessary for the administration of the provisions of this section on the progress of the grant programs administered pursuant to sections 32-324a to 32-324e, inclusive.

(June Sp. Sess. P.A. 07-4, S. 57; P.A. 09-234, S. 6.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; P.A. 09-234 deleted requirement re annual report to General Assembly, effective July 1, 2009.



Section 32-324g - Fuel diversification grant program. Agreement. Guidelines.

The Department of Economic and Community Development shall administer a fuel diversification grant program to provide funding to Connecticut institutions of higher education or Connecticut institutions of agricultural research for purposes which may include, but are not limited to (1) research to promote biofuel production from agricultural products, algae and waste grease, and (2) biofuel quality testing. Said department may enter into an agreement, in accordance with the provisions of chapter 55a, with a person, firm, corporation or other entity to administer such program. The Department of Economic and Community Development, in consultation with such person, firm, corporation or entity, if applicable, shall create guidelines necessary for the administration of the provisions of this section.

(June Sp. Sess. P.A. 07-4, S. 61; P.A. 09-234, S. 7.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; P.A. 09-234 deleted requirement re annual report to commissioner by selected person, firm, corporation or other entity, effective July 1, 2009.



Section 32-324h - Institute for Sustainable Energy to educate consumers re biodiesel. Connecticut biodiesel link program. Posting of information on Internet.

(a) The Institute for Sustainable Energy shall (1) compile and distribute educational materials regarding biodiesel to municipalities, local boards of education and private commercial entities to educate future consumers, and (2) establish and administer a Connecticut biodiesel link program to establish a database of schools, restaurants, institutional cafeterias and other institutions and businesses in the state that produce waste vegetable oil or other comparable food product suitable for conversion to biodiesel. The database shall be maintained by the Institute for Sustainable Energy and shall be made available to the public on said institute’s Internet web site. Businesses interested in selling their waste vegetable oil or other comparable food product to producers of biodiesel heating and motor vehicle fuel may notify the Institute for Sustainable Energy and have their names, contact information and intentions regarding such businesses placed on said web site. The Institute for Sustainable Energy shall make reasonable efforts to facilitate contact between parties with similar interests.

(b) The Institute for Sustainable Energy shall post educational materials regarding the Connecticut biofuel link program on said institute’s Internet web site, and such information shall be posted as a link on the Internet web sites of the Department of Economic and Community Development, the Department of Agriculture, The Connecticut Agricultural Experiment Station, The University of Connecticut Biofuel Consortium and The University of Connecticut Cooperative Extension System, including, but not limited to, information regarding the starting of a waste vegetable oil business and strategies for conducting such business.

(June Sp. Sess. P.A. 07-4, S. 59.)






Chapter 588q - Regional Economic Development

Section 32-325 - Short title: Regional Economic Development Act.

Sections 32-325 to 32-330, inclusive, shall be known and may be cited as the “Regional Economic Development Act”.

(P.A. 93-382, S. 23, 69.)

History: P.A. 93-382 effective July 1, 1993.



Section 32-326 - Legislative finding.

It is hereby found and declared that there exists in this state a great and growing need for additional public and private capital improvements and acquisitions and project development that will promote economic diversification, stability and growth; that such improvements, acquisitions and projects are a particularly effective investment of state funds because of their relative immobility in an increasingly global economy; that such improvements, acquisitions and projects are particularly needed in communities experiencing significant military and industrial job losses; and that regional cooperation in the planning and development of such improvements, acquisitions and projects is desirable and should be encouraged; and therefore, it is necessary and in the public interest and for the public good that the provisions of sections 32-325 to 32-330, inclusive, are hereby declared a matter of legislative determination.

(P.A. 93-382, S. 24, 69.)

History: P.A. 93-382 effective July 1, 1993.



Section 32-327 - *(See end of section for amended version of subdivision (2) and effective date.) Definitions.

As used in sections 32-325 to 32-330, inclusive, 32-23ww and 32-23xx:

(1) “Act” means the Regional Economic Development Act.

*(2) “Agency” means any regional economic development commission formed under sections 7-136 and 7-137, other regional development commission or corporation formed under any other provision of the general statutes or any special act, any regional planning agency organized under the provisions of chapter 127, regional council of governments organized under sections 4-124i to 4-124p, inclusive, or any regional council of elected officials organized under the provisions of chapter 50 for planning and implementation of regional economic development, except that for purposes of financial assistance for greenways projects, “agency” means a municipality or other organizations.

(3) “Commissioner” means the Commissioner of Economic and Community Development.

(4) “Eligible project” means (A) a public or private improvement or acquisition which, in the sole judgment of the commissioner, will significantly enhance economic diversification, stability, growth or scientific knowledge in the region where the project is to be located, and includes a “business development project” as defined in subsection (a) of section 32-222 or greenways projects or (B) an application for a grant under section 32-23ww or 32-23xx. (i) In determining eligibility with regard to an application submitted for an eligible project under subparagraph (A) of this subdivision before June 21, 1994, the commissioner shall also evaluate the project in accordance with a one-hundred-point scale as follows: Fifteen points based on such criteria as the commissioner may from time to time establish, fifteen points for projects located in targeted investment communities, up to twenty-five points for projects in regions where fifty per cent or more of the member municipalities within any planning region participate and fifteen points for every two thousand manufacturing jobs that the region has lost or, in the judgment of the commissioner, is scheduled to lose between July 1, 1989, and July 1, 1996, up to a total of forty-five points. (ii) In determining eligibility with regard to an application submitted for any eligible project under this subdivision on or after June 21, 1994, the commissioner shall also evaluate the project in accordance with a one-hundred-point scale as follows: Fifteen points based on such criteria as the commissioner may from time to time establish, fifteen points for projects located in targeted investment communities, up to twenty-five points for projects in regions where fifty per cent or more of the member municipalities within any planning region participate and fifteen points for every two thousand manufacturing jobs that the region has lost or, in the judgment of the commissioner, is scheduled to lose between July 1, 1989, and July 1, 1996, up to a total of twenty-five points, and ten points if the project consists of an application for a grant under section 32-23ww or 32-23xx, up to a total of twenty points.

(5) “Manufacturing jobs” means jobs at a business that is located, in whole or in part, in Connecticut and that has a North American Industrial Classification code of 311111 through 339999; a business engaged in research and development directly related to manufacturing; a business engaged in the significant servicing, overhauling or rebuilding of machinery and equipment for industrial use; or any establishment or auxiliary or operating unit thereof, as defined in the North American Industrial Classification Manual, which the commissioner determines will materially contribute to the economy of the state by creating or retaining jobs, exporting products or services beyond the state’s boundaries, encouraging innovation in products or services, adding value to products or services, or otherwise supporting or enhancing existing activities that are important to the economy of the state.

(6) “Eligible project cost” means the total cost in dollars of an eligible project.

(7) “Financial assistance” means grants, extensions of credit, loans, other investments, or guarantees of any of the foregoing, or any combination thereof, or any guaranty of any pool of such loans determined by the commissioner to be necessary or appropriate to establish or maintain a secondary market for such loans.

(8) “Regional economic development plan” means a plan prepared by an agency that identifies, and which may rank, in order of priority, eligible projects for which the agency intends to apply for financial assistance under section 32-325, and includes an economic development plan developed as contemplated by section 32-7.

(9) “Planning region” means any planning region of the state recognized by the commissioner and established in connection with the development of any regional economic development plan.

(P.A. 93-382, S. 25, 69; May Sp. Sess. P.A. 94-2, S. 191, 203; P.A. 95-250, S. 1; 95-335, S. 6, 26; P.A. 96-211, S. 1, 5, 6; P.A. 09-234, S. 4.)

*Note: On and after January 1, 2015, subdivision (2) of this section, as amended by section 310 of public act 13-247, is to read as follows:

“(2) “Agency” means any regional economic development commission formed under sections 7-136 and 7-137, other regional development commission or corporation formed under any other provision of the general statutes or any special act, or any regional council of governments organized under sections 4-124i to 4-124p, inclusive, except that for purposes of financial assistance for greenways projects, “agency” means a municipality or other organizations.”

(P.A. 93-382, S. 25, 69; May Sp. Sess. P.A. 94-2, S. 191, 203; P.A. 95-250, S. 1; 95-335, S. 6, 26; P.A. 96-211, S. 1, 5, 6; P.A. 09-234, S. 4; P.A. 13-247, S. 310.)

History: P.A. 93-382 effective July 1, 1993; May Sp. Sess. P.A. 94-2 applied definitions to Secs. 32-23ww and 32-23xx, amended Subdiv. (4) by including applications for grants under Sec. 32-23ww or 32-23xx in definition of “eligible project”, applying existing point scale to project applications submitted under Subpara. (A) before June 21, 1994, and adding Subclause (ii) re point scale for project applications submitted on or after said date, repealed former Subdiv. (6) re definition of “military installation jobs”, and renumbered remaining Subdivs. accordingly, effective June 21, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 95-335 amended Subdiv. (2) to include reference to greenways projects and to include municipalities in definition of “agency” and amended Subdiv. (4) to include reference to greenways projects, effective July 1, 1995; P.A. 09-234 redefined “manufacturing jobs” in Subdiv. (5), effective July 9, 2009; P.A. 13-247 amended Subdiv. (2) to redefine “agency” by deleting references to any regional planning agency or any regional council of elected officials and making conforming changes, effective January 1, 2015.



Section 32-328 - Financial assistance.

(a) An agency may apply for financial assistance under this section by submitting a regional economic development plan to the commissioner, with a request for financial assistance for one or more projects identified in the plan. The commissioner may also propose eligible projects, in amounts not to exceed one-third of the funds available under sections 32-325 to 32-330, inclusive, for financial assistance under this section, after submitting such proposal to the agencies within the planning region in which the project is to be located and consulting with such agencies as to the appropriateness of such project under any applicable regional economic development plan.

(b) The commissioner may fund not more than ninety per cent of total project costs in targeted investment communities, not more than seventy-five per cent of total project costs in the case of a project in a region that includes a targeted investment community or not more than sixty-six and two-thirds per cent of total project costs in the case of a project in a region that does not include a targeted investment community.

(c) Financial assistance may be provided to municipalities and other organizations to develop greenways, including, but not limited to, transportation-related greenways supported by the federal Transportation Equity Act for the 21st Century, as amended from time to time. The amount of any grant shall be as follows: (1) For transportation greenways projects that are part of interstate greenways, not more than twenty per cent of the project cost; (2) for transportation greenways projects that are local spurs from interstate greenways or that are intertown greenways projects, not more than ten per cent of the project cost; and (3) for greenways that are not transportation greenways, not more than half of the capital costs of the project.

(d) The total financial assistance under sections 32-325 to 32-330, inclusive, for any agency or project shall not exceed twenty million dollars of state funds plus any federal funds that the commissioner applies to the project.

(P.A. 93-382, S. 26, 69; P.A. 95-335, S. 7, 26; P.A. 00-148, S. 17.)

History: P.A. 93-382 effective July 1, 1993; P.A. 95-335 inserted new Subsec. (c) making greenways projects eligible for financial assistance and relettered former Subsec. accordingly, effective July 1, 1995; P.A. 00-148 amended Subsec. (c) by changing “Intermodal Surface Transportation Efficiency Act of 1991” to “Transportation Equity Act for the 21st Century”.



Section 32-329 - Bond issue.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one hundred million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Economic and Community Development for the purposes of sections 32-328, 32-763 and 32-765.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 93-382, S. 27, 69; May Sp. Sess. P.A. 94-2, S. 195, 203; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 13-308, S. 25.)

History: P.A. 93-382 effective July 1, 1993; May Sp. Sess. P.A. 94-2 in Subsec. (a) increased bond authorization from $60,000,000 to $100,000,000, effective June 21, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 13-308 amended Subsec. (b) to add reference to Secs. 32-763 and 32-765, effective July 1, 2013.



Section 32-330 - Unrestricted federal funds for capital improvements.

Any unrestricted funds available for capital improvements received on or after January 1, 1993, by the state from the federal government under any program for defense conversion or general economic assistance may be made available for the purposes of section 32-328.

(P.A. 93-382, S. 28, 69.)

History: P.A. 93-382 effective July 1, 1993.






Chapter 588r - Small Business

Section 32-340 - Short title: Small Business Financial Recovery Act of 1993.

Sections 32-340 to 32-346, inclusive, and section 12-217o shall be known and may be cited as the “Small Business Financial Recovery Act of 1993”.

(P.A. 93-382, S. 39, 69; P.A. 10-188, S. 14.)

History: P.A. 93-382 effective July 1, 1993; P.A. 10-188 made a technical change, effective June 7, 2010.



Section 32-341 - Small business assistance program.

(a) There is established within Connecticut Innovations, Incorporated a small business assistance program under which the corporation shall make loans and loan guarantees and provide equity equivalent capital to businesses in this state that employ not more than one hundred persons and are unable to obtain conventional financial assistance. The corporation may establish criteria for such loans, including, but not limited to, whether such assistance would enable an applicant to create or retain jobs and whether the applicant exports goods or services out of the state.

(b) The corporation shall develop an accelerated application process for such program. No business may receive more than two hundred thousand dollars in loans, loan guarantees or equity equivalent capital under the program. Payments of principal and interest of loans under the program shall be made to the corporation for deposit in the Connecticut Works Fund authorized under section 32-23ii. The corporation is authorized for the purposes of this section to enter into contracts with financial institutions for the purpose of guaranteeing loans, participating in loans or participating in providing equity equivalent capital to businesses.

(P.A. 93-382, S. 40, 69; May 25 Sp. Sess. P.A. 94-1, S. 66, 130; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 93-382 effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012.

See Sec. 32-477 re priority for applicants establishing work environments consistent with criteria in Sec. 32-475.



Section 32-342 - Surety companies and bonds. Technical assistance.

The Commissioner of Economic and Community Development shall provide technical assistance to enable (1) surety companies to participate in the surety guarantee program of the United States Small Business Administration and (2) small contractors to obtain bonds from such surety companies.

(P.A. 93-382, S. 45, 69; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 93-382 effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-343 - Bond issue.

Section 32-343 is repealed, effective July 1, 1995.

(P.A. 93-382, S. 46, 69; P.A. 95-272, S. 28, 29.)



Section 32-344 - (Formerly Sec. 32-175). Definitions.

As used in this section and sections 32-345 and 32-346:

(1) “Business-led consortium” means a coalition or other group of entities, related by contractual or other arrangements, that (A) includes at least one Connecticut business and may include other businesses and nonprofit or public institutions, and (B) is led by a business for the purpose of technology development or commercialization;

(2) “Corporation” means Connecticut Innovations, Incorporated, as created under section 32-35;

(3) “Small business” means a corporation, limited liability company, partnership, sole proprietorship or individual, operating a business for profit, which employs five hundred or fewer employees, including employees employed in any subsidiary or affiliated corporation;

(4) “Small business innovation research program” means the federal program established pursuant to the Small Business Innovation Development Act of 1982 (P.L. 97-219), as amended, which provides funds to small businesses to conduct innovative research which has potential commercial applications;

(5) “Small business technology transfer program” means the federal program established pursuant to the Small Business Research and Development Enhancement Act of 1992 (P.L. 102-564), as amended, which provides funds to small businesses that collaborate with nonprofit research institutions to conduct innovative research which has potential commercial applications;

(6) “Federal technology support program” means any program now or hereafter established by the government of the United States of America or any agency or instrumentality thereof, other than the small business innovation research program and small business technology transfer program that (A) is authorized to provide funding support for projects undertaken by businesses and business-led consortia for the development or commercialization of advanced technologies, including without limitation technologies applied or applicable to national defense, and (B) requires recipients to furnish a portion of the funds necessary to carry out such activities;

(7) “Micro business” means a business entity, including its affiliates, that (A) is independently owned and operated, and (B) employs fewer than fifty full-time employees or has gross annual sales of less than five million dollars.

(P.A. 87-431, S. 1, 3; P.A. 93-382, S. 47, 69; P.A. 94-162, S. 1, 4; P.A. 95-272, S. 22, 29; P.A. 06-83, S. 6.)

History: P.A. 93-382 deleted definitions of “commissioner” and “department”, added definition of “corporation”, renumbering Subdivs. as necessary and redefined “small business” to increase applicable number of employees from 250 to 500, effective July 1, 1993; P.A. 94-162 inserted “or the small business technology transfer program” in Subdiv. (2) and added Subdiv. (4) defining such program, effective July 1, 1994; Sec. 32-175 transferred to Sec. 32-344 in 1995; P.A. 95-272 inserted new Subdiv. (1) defining “business-led consortium” and renumbered the remaining Subdivs., included limited liability companies in definition of “small business” and deleted reference to federal small business innovation research program and added new Subdiv. (6) defining “federal technology support program”, effective July 1, 1995; P.A. 06-83 added Subdiv. (7) defining “micro business”, effective July 1, 2006.

See Sec. 32-478 re priority for applicants establishing work environments consistent with criteria in Sec. 32-475.



Section 32-345 - (Formerly Sec. 32-176). Development research and economic assistance matching grant program.

(a) The Department of Economic and Community Development may establish a Connecticut development research and economic assistance matching grant program, within available appropriations and, for the purposes of providing financial aid, as defined in subdivision (4) of section 32-34, to assist: (1) Connecticut small businesses in conducting marketing-related activities to facilitate commercialization of research projects funded under the small business innovation research program or the small business technology transfer program; (2) business-led consortia or Connecticut businesses in connection with their participation in a federal technology support program; and (3) micro businesses, in conducting development and research. The department may enter into an agreement, pursuant to chapter 55a, with a person, firm, corporation or other entity to operate such program.

(b) Applications shall be submitted in the manner prescribed by the department. Each such application shall include the following: (1) The location of the principal place of business of the applicant; (2) an explanation of the intended use of the funding being applied for, the potential market for the end product of the project and the marketing strategy; and (3) such other information that the department deems necessary. Information contained in any such application submitted to the department under this section which is of a proprietary nature shall be exempt from the provisions of subsection (a) of section 1-210.

(c) In determining whether an applicant shall be selected for funding pursuant to this section, the department, or the operator, if any, selected pursuant to subsection (a) of this section, shall consider, but such consideration need not be limited to, the following factors: (1) The description of the small business innovation research project, the small business technology transfer project or the federally-supported technology project and the potential commercial applicability of such project; (2) evidence of satisfactory participation in the applicable small business innovation research program, the small business technology transfer program or the federal technology support program; (3) the potential impact of such research project on the workforce in the region where such small business is located; (4) the size of the potential market, strength of the marketing strategy, and ability of the applicant to execute the strategy and successfully commercialize the end product; and (5) the resources and record of success of the company relative to development and commercialization. Within the availability of funds, the department may provide financial aid to eligible applicants, provided no business may receive more than fifty thousand dollars for any single small business innovation research project or small business technology transfer project. The department may require a business to repay such assistance or pay a multiple of the assistance to the department. All such repayments and payments shall be deposited in the Connecticut technology partnership assistance program revolving account established under section 32-346.

(d) The department may establish a development, research and economic assistance matching financial aid program for micro businesses that have received federal funds for Phase II proposals under the small business innovation research program and the small business technology transfer program. Any micro business receiving financial aid under this subsection shall use such financial aid for the same purpose such micro business was awarded said federal funds. The department may enter into an agreement, pursuant to chapter 55a, with a person, firm, corporation or other entity to operate such a program.

(P.A. 87-431, S. 2, 3; P.A. 89-143, S. 1, 2; P.A. 93-382, S. 48, 69; P.A. 94-162, S. 2, 4; P.A. 95-272, S. 23, 29; P.A. 06-83, S. 7; June Sp. Sess. P.A. 07-4, S. 13; P.A. 11-140, S. 22.)

History: P.A. 89-143 increased the maximum initial grant amount from $15,000 to $20,000 and increased the maximum amount of subsequent grants from $5,000 to $20,000 in Subsec. (c); P.A. 93-382 transferred program from department of economic development to Connecticut Innovations, Incorporated, provided for financial assistance instead of grants only and authorized corporation to require business to repay assistance, provided for funding to assist small businesses “in conducting marketing-related activities to facilitate commercialization of research projects funded under the small business innovation research program” instead of to assist small businesses participating in said program “in continuing innovative research which has potential commercial applications” and limited the amount of financial assistance that a business may receive during the fiscal year ending June 30, 1994, for a single project, effective July 1, 1993; P.A. 94-162 applied section to small business technology transfer program and changed name of account in Subsec. (c), effective July 1, 1994; Sec. 32-176 transferred to Sec. 32-345 in 1995; P.A. 95-272 amended Subsec. (a) to change competitive funding to Connecticut technology partnership program and added reference to Sec. 32-34(4) and added new Subdiv. (2) re business-led consortia or Connecticut businesses in connection with participation in a federal technology support program, Subsec. (b) to change research to technology, Subsec. (c) to make technical changes and add reference to federally-supported technology project and program, small business innovation research project and small business technology transfer project and deleted Subsec. (e) re termination of program, effective July 1, 1995; P.A. 06-83 amended Subsec. (a) to replace “Connecticut technology partnership program” with “Connecticut development research and economic assistance matching grant program” and add Subdiv. (3) re micro businesses, amended Subsec. (b)(2) to delete “technology”, added new Subsec. (d) re eligibility of Phase II proposals for matching financial aid and redesignated existing Subsec. (d) as Subsec. (e), effective July 1, 2006; June Sp. Sess. P.A. 07-4 substituted Department of Economic and Community Development for Connecticut Innovations, Incorporated throughout, in Subsecs. (a) and (d) permitted department to contract with entities to operate the respective programs and, in Subsec. (e), required Commissioner of Economic and Community Development to submit report to legislative committee re status of development research and economic assistance matching grant program, effective June 29, 2007; P.A. 11-140 deleted former Subsec. (e) re reporting requirement, effective July 1, 2011.



Section 32-346 - Revolving account.

The corporation shall establish a “Connecticut technology partnership assistance program revolving account”. Any and all references in any general statutes, procedure or legal document to the “phase III assistance program revolving account” shall, on and after July 1, 1995, be deemed to refer to the “Connecticut technology partnership assistance program revolving account”. The account shall be used for the purpose of providing financial aid under section 32-41u.

(P.A. 93-382, S. 49, 69; P.A. 94-162, S. 3, 4; P.A. 95-272, S. 24, 29; P.A. 00-187, S. 58, 75; June Sp. Sess. P.A. 07-4, S. 14.)

History: P.A. 93-382 effective July 1, 1993; P.A. 94-162 changed name of account, effective July 1, 1994; P.A. 95-272 changed phase III assistance program revolving account to Connecticut technology partnership assistance program revolving account and added technical name change language, effective July 1, 1995; P.A. 00-187 authorized use of account for providing financial aid under Sec. 32-41u, effective July 1, 2000; June Sp. Sess. P.A. 07-4 eliminated availability of funds from account for financial assistance under Sec. 32-345, effective June 29, 2007.



Section 32-347 - Short title: Small Business Recovery Act of 1993.

Sections 32-347 to 32-349, inclusive, shall be known and may be cited as the “Small Business Recovery Act of 1993”.

(P.A. 93-382, S. 50, 69.)

History: P.A. 93-382 effective July 1, 1993.



Section 32-348 - Establishment of a manufacturing extension service (CONNSTEP). Grants. Bond issue.

Section 32-348 is repealed, effective July 1, 2012.

(P.A. 93-382, S. 51, 69; P.A. 94-116, S. 11, 28; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-203, S. 2, 13; P.A. 11-61, S. 180.)



Section 32-349 - One-stop business registry. Bond issue.

(a) There shall be established a one-stop business registry in the Department of Economic and Community Development. The Secretary of the Office of Policy and Management shall coordinate the establishment of the business registry, which shall be operational by July 1, 1995. The Department of Economic and Community Development and the Office of Policy and Management may jointly contract with private entities for purposes of implementing the provisions of this section. The registry shall provide the following services to any person, firm or corporation engaged in or intending to engage in business activities in the state: (1) Access by computer network to all applicable forms relating to registration, regulatory, licensing, permitting and approval requirements of each state agency which may have jurisdiction over the activities of such person, firm or corporation, (2) assistance in the completion of all such forms, (3) centralized collection of any fees required to be paid by the person, firm or corporation pursuant to registration, regulatory, licensing, permitting or approval requirements of state agencies and distribution to each such agency of any such fees, (4) submission of completed forms to state agencies by computer network and (5) liaison with all agencies receiving such completed forms to ensure that the forms are processed promptly.

(b) For the purposes described in subsection (c) of this section, the State Bond Commission shall have the power, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate one million dollars.

(c) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (b) of this section, shall be used by the Commissioner of Economic and Community Development for the purposes of subsection (a) of this section.

(d) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 93-382, S. 52, 69; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 98-246, S. 2, 4; June Sp. Sess. P.A. 98-1, S. 104, 121.)

History: P.A. 93-382 effective July 1, 1993; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 98-246 amended Subsec. (a) by authorizing the Department of Economic and Community Development and the Office of Policy and Management to jointly contract with private entities to implement section; June Sp. Sess. P.A. 98-1 changed effective date of P.A. 98-246, S. 2 from October 1, 1998, to June 8, 1998, effective July 1, 1998.



Section 32-350 - Definitions.

As used in sections 32-350 to 32-352, inclusive:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Woman-owned business” means any business (A) of which fifty-one per cent or more of the capital stock, if any, or assets are owned by a woman who is active in the daily affairs of the business and has the power to direct the management and policies of the business, and (B) that is a small business having fifty or fewer employees;

(3) “Financial institution” means any trust company, bank, savings bank, credit union, savings and loan association, insurance company, investment company, mortgage banker, trustee, executor, pension fund, retirement fund or other fiduciary or private financial institution.

(P.A. 99-208, S. 1; P.A. 01-10, S. 2.)

History: P.A. 01-10 made a technical change in Subdiv. (2).



Section 32-351 - Micro-loan program for woman-owned businesses.

(a)(1) There is established a micro-loan program for woman-owned businesses. The commissioner may enter into a contract with a quasi-public agency, financial institution or nonprofit corporation to provide for the administration and the state-wide promotion of the program. On or before July 1, 2001, the program shall be a self sustaining revolving loan fund. No loan or loan guarantee that is not in accordance with the provisions of such contract shall be made from the fund established under subdivision (2) of this subsection.

(2) There is established a fund to be known as the “Micro-Loan Revolving Fund for Woman-Owned Businesses”. The fund shall contain (A) any moneys allocated pursuant to subdivision (3) of this subsection, and (B) any moneys required by law to be deposited into the fund, including, but not limited to, any moneys appropriated by the state and interest payments and principal payments on loans. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the next succeeding fiscal year. The fund shall be used to make loans and loan guarantees pursuant to subsection (b) of this section and to pay reasonable and necessary expenses incurred in administering such loans and loan guarantees and the program established under this subsection.

(3) The commissioner may allocate moneys from the Economic Assistance Revolving Fund, established under section 32-231, to the fund established under subdivision (2) of this subsection.

(b) The state, acting by and in the discretion of the commissioner, may, pursuant to a contract entered into under subdivision (1) of subsection (a) of this section, provide funds to a quasi-public agency, financial institution or nonprofit corporation to be used by such quasi-public agency, financial institution or nonprofit corporation to make loans, interest-free loans, deferred loans or loan guarantees to woman-owned businesses. Any such loan or loan guarantee shall be used by a woman-owned business for business start-up costs or the day-to-day operation of the business. The proceeds from any loan made pursuant to this subsection shall not be used for the refinancing of existing loans.

(c) The amount of any loan made pursuant to subsection (b) of this section shall not exceed fifty thousand dollars. The amount of any loan guarantee made pursuant to subsection (b) of this section shall not exceed thirty per cent of the principal amount.

(d) Each woman-owned business applying for a loan or loan guarantee under subsection (b) of this section shall submit an application in such form and containing such information as the commissioner shall require. Security for such loan may include a security interest, an assignment of a lease or the subordination of a mortgage. In addition to any other conditions of default under such loan or loan guarantee, the woman-owned business shall be in default if such loan or loan guarantee is not used for the purposes set forth in subsection (b) of this section or if the woman-owned business fails to participate in the business management training program required under section 32-352.

(e) Payments of principal and any interest on loans, interest-free loans and deferred loans made pursuant to subsection (b) of this section shall be deposited into the Micro-Loan Revolving Fund for Woman-Owned Businesses established under subdivision (2) of subsection (a) of this section.

(f) The commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section. Such regulations may provide for loan procedures, repayment terms, interest and security requirements, default and remedy provisions, and such other terms and conditions as the commissioner deems appropriate.

(P.A. 99-208, S. 2; P.A. 01-10, S. 3.)

History: P.A. 01-10 changed “women-owned” to “woman-owned” throughout.



Section 32-352 - Business management training program.

Each woman-owned business that receives a loan or loan guarantee pursuant to section 32-351 shall participate in a business management training program as designated by the commissioner. The commissioner may establish a business management training program to be administered by either the Office of Small Business Affairs or a nonprofit corporation, as determined by the commissioner, and may arrange for the participation of such other programs as the commissioner deems appropriate in implementing the business management training program. The commissioner may enter into a contract with a nonprofit corporation to provide for the administration of the business management training program pursuant to this section.

(P.A. 99-208, S. 3; P.A. 01-10, S. 4.)

History: P.A. 01-10 changed “women-owned” to “woman-owned”.



Section 32-353 - Definitions.

As used in sections 32-353 to 32-355, inclusive:

(1) “Commissioner” means the Commissioner of Economic and Community Development;

(2) “Minority-owned business” means any business (A) that is a minority business enterprise, as defined in section 4a-60g, and (B) that is a small business having fifty or fewer employees; and

(3) “Financial institution” means any trust company, bank, savings bank, credit union, savings and loan association, insurance company, investment company, mortgage banker, trustee, executor, pension fund, retirement fund or other fiduciary or private financial institution.

(P.A. 99-208, S. 4.)



Section 32-354 - Micro-loan program for minority-owned businesses.

(a)(1) There is established a micro-loan program for minority-owned businesses. The commissioner may enter into a contract with a quasi-public agency, financial institution or nonprofit corporation to provide for the administration and the state-wide promotion of the program. On or before July 1, 2001, the program shall be a self sustaining revolving loan fund. No loan or loan guarantee that is not in accordance with the provisions of such contract shall be made from the fund established under subdivision (2) of this subsection.

(2) There is established a fund to be known as the “Micro-Loan Revolving Fund for Minority-Owned Businesses”. The fund shall contain (A) any moneys allocated pursuant to subdivision (3) of this subsection, and (B) any moneys required by law to be deposited into the fund, including, but not limited to, any moneys appropriated by the state and interest payments and principal payments on loans. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the next succeeding fiscal year. The fund shall be used to make loans and loan guarantees pursuant to subsection (b) of this section and to pay reasonable and necessary expenses incurred in administering such loans and loan guarantees and the program established under this subsection.

(3) The commissioner may allocate moneys from the Economic Assistance Revolving Fund, established under section 32-231, to the fund established under subdivision (2) of this subsection.

(b) The state, acting by and in the discretion of the commissioner, may, pursuant to a contract entered into under subdivision (1) of subsection (a) of this section, provide funds to a quasi-public agency, financial institution or nonprofit corporation to be used by such quasi-public agency, financial institution or nonprofit corporation to make loans, interest-free loans, deferred loans or loan guarantees to minority-owned businesses. Any such loan or loan guarantee shall be used by the minority-owned business for business start-up costs or the day-to-day operation of the business. The proceeds from any loan made pursuant to this subsection shall not be used for the refinancing of existing loans.

(c) The amount of any loan made pursuant to subsection (b) of this section shall not exceed fifty thousand dollars. The amount of any loan guarantee made pursuant to subsection (b) of this section shall not exceed thirty per cent of the principal amount.

(d) Each minority-owned business applying for a loan or loan guarantee under subsection (b) of this section shall submit an application in such form and containing such information as the commissioner shall require. Security for such loan may include a security interest, an assignment of a lease or the subordination of a mortgage. In addition to any other conditions of default under such loan or loan guarantee, the minority-owned business shall be in default if such loan or loan guarantee is not used for the purposes set forth in subsection (b) of this section or if the minority-owned business fails to participate in the business management training program required under section 32-355.

(e) Payments of principal and any interest on loans, interest-free loans and deferred loans made pursuant to subsection (b) of this section shall be deposited into the Micro-Loan Revolving Fund for Minority-Owned Businesses established under subdivision (2) of subsection (a) of this section.

(f) The commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section. Such regulations may provide for loan procedures, repayment terms, interest and security requirements, default and remedy provisions, and such other terms and conditions as the commissioner deems appropriate.

(P.A. 99-208, S. 5; P.A. 01-10, S. 5.)

History: P.A. 01-10 made a technical change in Subsec. (b).



Section 32-355 - Business management training program.

Each minority-owned business that receives a loan or loan guarantee pursuant to section 32-354 shall participate in a business management training program as designated by the commissioner. The commissioner may establish a business management training program to be administered by either the Office of Small Business Affairs or a nonprofit corporation, as determined by the commissioner, and may arrange for the participation of such other programs as the commissioner deems appropriate in implementing the business management training program. The commissioner may enter into a contract with a nonprofit corporation to provide for the administration of the business management training program pursuant to this section.

(P.A. 99-208, S. 6.)



Section 32-356 - Small business incubator account.

There is established an account to be known as the small business incubator account, which shall be a separate, nonlapsing account within the General Fund. The commissioner may use funds from the account to provide administrative expenses and grants for the purposes of subdivision (1) of subsection (a) of section 32-7f.

(P.A. 06-83, S. 5; June Sp. Sess. P.A. 07-4, S. 15; P.A. 11-61, S. 164.)

History: P.A. 06-83 effective July 1, 2006; June Sp. Sess P.A. 07-4 amended Subsec. (b) to permit Department of Economic and Community Development to contract with an entity to operate program, to require department to develop guidelines for provision of grants and for department or operator to provide grants to assist small businesses operating incubator facilities, amended Subsec. (c) and deleted former Subsec. (d) to relieve commissioner from obligation to adopt regulations re process for grant application, redesignated existing Subsec. (e) as Subsec. (d) and amended same to delete provisions re moneys in account, and added new Subsec. (e) establishing Small Business Incubator Advisory Board, effective June 29, 2007; P.A. 11-61 deleted former Subsec. (a) re definition of “incubator facilities”, former Subsec. (b) re establishment of small business incubator program, former Subsec. (c) re grant applications and former Subsec. (e) re Small Business Incubator Advisory Board, and amended existing provisions re small business incubator account to authorize use of account for purposes of Sec. 32-7f(a)(1), delete “pursuant to this section” and make a technical change, effective July 1, 2011.






Chapter 588s - Stadium Project

Section 32-380 and 32-381 - Legislative finding. Definitions.

Sections 32-380 and 32-381 are repealed, effective January 12, 1999.

(Sept. Sp. Sess. P.A. 93-1, S. 1, 2, 35; Dec. Sp. Sess. P.A. 98-1, S. 42, 43.)



Section 32-382 - Bond authorization.

The State Bond Commission shall have power, in accordance with the provisions of sections 32-382 to 32-386, inclusive, and section 32-393, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts in the aggregate not exceeding one million dollars plus (1) such additional amounts to account only for inflation, assuming an inflation rate of not exceeding four per cent per year, of the cost of final design, land acquisition and construction over a four-year construction schedule, in the event the commencement date thereof is prior to September 1, 1994, with the sum resulting therefrom subject to another inflation adjustment factor of not exceeding four per cent per year or portion thereof in the event the commencement thereof is subsequent to September 1, 1994, as requested by the secretary and approved by the State Bond Commission in the proceedings authorizing the bonds therefor hereunder, the proceeds of which shall be used by the Office of Policy and Management for the purpose of sections 32-380 to 32-409, inclusive, particularly, to finance the cost of such project, and (2) such additional amounts as may be required in connection with the costs of issuance of the bonds including bond anticipation, temporary and interim notes, the proceeds of which shall be used by the Treasurer to pay the costs of issuance, provided in computing the total amount of bonds which may at any one time be outstanding, the principal amount of any refunding bonds issued to refund bonds shall be excluded.

(Sept. Sp. Sess. P.A. 93-1, S. 3, 35; S.A. 95-20, S. 74, 90.)

History: Sept. Sp. Sess. P.A. 93-1 effective September 28, 1993; S.A. 95-20 reduced the bond authorization from $252,100,000 to $1,000,000, effective July 6, 1995.



Section 32-383 - Bonds and notes.

(a) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of sections 32-382 to 32-385, inclusive, are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said sections, and temporary or interim notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed provided no filings required by subparagraphs (A) and (B) of subdivision (1) of subsection (g) of said section 3-20 shall be required. Such bonds shall mature at such time or times not exceeding thirty years from either their respective dates or the estimated completion date of the stadium facility as referred to in subdivision (5) of section 32-397, as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the secretary stating such terms and conditions as said commission, in its discretion, may require. Such bonds issued pursuant to section 32-382 shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds, including temporary or interim notes, as the same become due, and accordingly and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made including with respect to interest on temporary or interim notes and principal thereof to the extent not funded with renewals thereof or bonds, and the Treasurer shall pay such principal and interest as the same become due.

(b) For the purposes of sections 32-380 to 32-409, inclusive, “state moneys” means the proceeds of the sale of bonds authorized pursuant to said sections, or of temporary or interim notes issued in anticipation of the moneys to be derived from the sale of such bonds. Such request filed as provided in sections 32-380 to 32-409, inclusive, for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, if applicable, shall include the recommendation of the secretary as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with such project should be added to the state moneys available or becoming available hereunder for such project. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project may be added to any state moneys available or becoming available hereunder for such project and be used for such project as if constituting such state moneys, and any other federal, private or other moneys then available or thereafter to be made available for costs in connection with such project, if and to the extent from time to time directed by the State Bond Commission, upon receipt shall, in conformity with applicable federal and state law, be used for the purposes for which such other moneys are received in accordance with the proceedings of the State Bond Commission, and otherwise by the Treasurer to meet principal of outstanding bonds issued pursuant to sections 32-380 to 32-409, inclusive, or to meet the principal of temporary or interim notes issued in anticipation of the money to be derived from the sale of bonds theretofore authorized pursuant to said sections for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal, private or other moneys so received with respect to such project are used to meet principal of such temporary or interim notes or whenever principal on any such temporary or interim notes is retired by application of revenue receipts of the state, the amount of bonds theretofore authorized in anticipation of which such temporary or interim notes were issued, and the aggregate amount of bonds which may be authorized pursuant to this section, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal, private or other moneys so received to meet principal as hereinabove directed, the amount thereof may be invested by, or at the direction of, the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, or in accordance with the provisions of section 3-20, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the said moneys so invested.

(c) Any balance of proceeds of the sale of said bonds authorized by sections 32-380 to 32-409, inclusive, in excess of the aggregate costs of the project so authorized shall be used to meet interest and principal amounts as the same become due on said bonds authorized.

(d) Net earnings on investment of proceeds, accrued interest and premiums on the issuance of any of such bonds authorized by sections 32-380 to 32-409, inclusive, after payment of expenses incurred by the Treasurer or State Bond Commission in connection with their issuance, if any, shall be used to meet interest and principal amounts as the same become due on said bonds authorized.

(e) Notwithstanding the provisions of section 3-20, expenditures may be made for preliminary costs authorized, notwithstanding the fact that funds have been committed or expended prior to the authorization of such project by the State Bond Commission.

(Sept. Sp. Sess. P.A. 93-1, S. 4, 35; P.A. 06-194, S. 2.)

History: Sept. Sp. Sess. 93-1 effective September 28, 1993; P.A. 06-194 amended Subsec. (a) to change citation re filings required under Sec. 3-20(g) but not required by section from “subdivisions (1) and (2)” to “subparagraphs (A) and (B) of subdivision (1)”, effective June 9, 2006.



Section 32-384 to 32-409 - Revenues from lease of the project. Proceeds of bonds previously authorized for other projects allowed to be expended for the project; bond authorization. Stadium Oversight Commission. Condemnation of real property for stadium and practice facility sites. Payment of damages. Appeal to Superior Court; reassessment of damages or benefits by trial referees. Costs in appeals from awards. Lien for assessed benefits. Interest payable ninety days after acceptance of agreement. Powers of Secretary of the Office of Policy and Management; conditions to be met before bonds issued, sites acquired or liability for construction costs incurred. Construction standards and detailed plans and specifications for stadium and practice facilities. Development agreement; contracts for design and construction of stadium and practice facilities. Deadlines for construction of stadium and practice facilities; stipulated sum; supervision of work and materials; contracting procedures; Attorney General to approve form and development agreement and leases; payments by Comptroller. Stadium facility lease. Practice facility lease. Statutory and other provisions of law which are not applicable to the project. Jurisdiction over licenses, permits, approvals and administrative actions concerning the project; freedom of information. Applications for licenses, permits, approvals and administrative actions concerning the project. Decisions on applications. Appeal to Superior and Appellate Courts. Operation in accordance with environmental laws. Property tax exemption; payment to municipalities. State liability. Personal liability of state officers. Development agreement to require set-aside for small contractors, minority business enterprises and individuals with a disability. Liberal construction.

Sections 32-384 to 32-409, inclusive, are repealed, effective January 12, 1999.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; Sept. Sp. Sess. P.A. 93-1, S. 5–13, 16–28, 31–35; P.A. 95-220, S. 4–6; 95-250, S. 1; P.A. 96-37, S. 4–6; 96-211, S. 1, 5, 6; P.A. 97-47, S. 35; Dec. Sp. Sess. P.A. 98-1, S. 42, 43.)






Chapter 588t - Connecticut Port Authority (Repealed)

Section 32-425 to 32-434 - Definitions. Connecticut Port Authority; establishment; board members; procedures. Perpetual succession; termination. Board of directors. Executive director. Purpose. Powers. Foreign-trade zones. Annual reports; examination; audits. Business plan; reports.

Sections 32-425 to 32-434, inclusive, are repealed, effective July 1, 2004.

(P.A. 93-413, S. 1–10, 16; P.A. 95-250, S. 1; 95-325, S. 5, 16; P.A. 96-211, S. 1, 5, 6; P.A. 00-66, S. 31; P.A. 01-143, S. 1, 2, 8; P.A. 04-143, S. 35.)






Chapter 588u - Financial Assistance: General Provisions

Section 32-450 - Definitions.

As used in sections 32-450 to 32-457, inclusive:

(1) “Awarding authority” means the Commissioner of Economic and Community Development and the board of directors of Connecticut Innovations, Incorporated.

(2) “Economic development financial assistance” means any grant, loan or loan guarantee, or combination thereof, or any tax credits approved pursuant to section 32-9t, provided to a business for the purpose of economic development.

(3) “Employee representatives” means representatives of any certified or recognized bargaining agents for employees of a business.

(4) “Threshold project” means (A) a project for which a business operating in the state and having twenty-five or more full-time employees in the state submits a request to an awarding authority for economic development financial assistance in the form of (i) a grant in the amount of two hundred fifty thousand dollars or more or (ii) a combination of a grant and a loan or loan guarantee, totaling two hundred fifty thousand dollars or more, or (B) a project for which a business operating in the state and having one hundred or more full-time employees in the state submits a request to an awarding authority for economic development financial assistance in the form of (i) a loan or a loan guarantee, in the amount of one million dollars or more, or (ii) a combination of a loan and a loan guarantee, totaling one million dollars or more.

(P.A. 94-231, S. 1, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; 96-264, S. 2, 8; P.A. 06-189, S. 19; June 12 Sp. Sess. P.A. 12-1, S. 161.)

History: P.A. 94-231 effective October 1, 1994, and applicable to applications for economic development financial assistance submitted on or after said date; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 96-264 amended Subdiv. (4) by designating existing provisions defining “threshold project” as Subpara. (A), applying Subpara. (A) to a grant or a combination of a grant and a loan or loan guarantee totaling $250,000 or more and adding Subpara. (B) re criteria for request for financial assistance in form of a loan or loan guarantee or a combination of a loan and a loan guarantee, effective July 1, 1996; P.A. 06-189 amended Subdiv. (2) to redefine “economic development financial assistance” by including tax credits approved pursuant to Sec. 32-9t; June 12 Sp. Sess. P.A. 12-1 amended Subdiv. (1) to delete reference to board of directors of Connecticut Development Authority, effective July 1, 2012.



Section 32-451 - Public policy objectives for threshold projects.

Each awarding authority shall (1) develop a written statement articulating the public policy objectives for threshold projects under each economic development financial assistance program administered by the authority and (2) inform each business seeking such financial assistance of such public policy objectives at the time that the business initially requests the assistance. Such public policy objectives may include, but shall not be limited to, retaining existing businesses in the state; retaining existing jobs in the state; expanding the level of economic activity by existing businesses in the state; expanding employment opportunities with existing businesses in the state; attracting new jobs to the state; providing jobs for underemployed persons, laid-off workers and public assistance recipients; increasing, enhancing and updating the capacity of businesses in the state; increasing, enhancing and updating employee skills and employee training in the state; increasing state and municipal tax revenues from increased economic activity and increased employment; and providing other benefits to the state, local community, citizens and employers.

(P.A. 94-231, S. 2, 9.)

History: P.A. 94-231 effective October 1, 1994, and applicable to applications for economic development financial assistance submitted on or after said date.



Section 32-452 - Information required for threshold projects.

(a) Each business seeking economic development financial assistance for a threshold project shall submit the following prior to any decision by the awarding authority regarding such assistance:

(1) A statement explaining how the business will use the financial assistance to further the public policy objectives developed under section 32-451 for the program under which assistance is sought, including but not limited to, the number of jobs to be retained, the number of jobs to be created and the wage and benefit levels of such jobs. Such statement shall not be a contractual or otherwise binding obligation of the business, provided no provision of this subdivision shall be deemed to prohibit the awarding authority from imposing any lawful conditions on the award of economic development financial assistance;

(2) A statement regarding the municipality in which the project will be located, indicating (A) whether the business has consulted with such municipality concerning the business’s request for financial assistance and the public policy objectives which the request is intended to serve and, if not, (i) the reasons why and (ii) whether the business intends to so consult, (B) whether the municipality supports such request, (C) whether the municipality has made any commitments to the business and, if so, the nature of such commitments and a description of the manner in which the commitments relate to the business’s plan for using the economic development financial assistance to further the public policy objectives of the awarding authority, and (D) whether the business has made any commitments to the municipality which relate to the request and, if so, a description of the relationship between the assistance sought and such commitments. If the business has consulted with the municipality concerning the request, the business shall provide a copy of the portion of the statement described in subparagraphs (B), (C) and (D) of this subdivision to the chief elected official of the municipality; and

(3) If there are employee representatives of the business and (A) the business has not consulted with such employee representatives concerning the request for financial assistance and the public policy objectives which the request is intended to serve, a statement to that effect that also indicates (i) the reasons for not consulting with the employee representatives and (ii) whether the business intends to so consult, or (B) the business has consulted with the employee representatives of the business concerning the request and such objectives, a statement prepared jointly by the business and the employee representatives or separate statements by the business and the employee representatives, indicating (i) whether the employee representatives support the application, (ii) whether the employee representatives have made any commitments to the business and, if so, the nature of such commitments and a description of the manner in which the commitments relate to the business’s plan for using the economic development financial assistance to further the public policy objectives of the awarding authority, (iii) whether the business has made any commitments to the employee representatives which relate to the request and, if so, a description of the relationship between the assistance sought and such commitments, and (iv) whether the business has developed a plan for on-going cooperation between the business and its employees through a labor-management committee or any other mechanism, for the purpose of promoting such public policy objectives.

(b) If there are no employee representatives of a business seeking economic development financial assistance for a threshold project, the business and its employees may submit either a joint statement or separate statements to the awarding authority, containing the information described in subparagraph (B) of subdivision (3) of subsection (a) of this section with regard to employees of the business.

(P.A. 94-231, S. 3, 9.)

History: P.A. 94-231 effective October 1, 1994, and applicable to applications for economic development financial assistance submitted on or after said date.



Section 32-453 - Additional criteria for award of financial assistance.

(a) In addition to the criteria specified under the provisions of the general statutes authorizing each economic development financial assistance program, the awarding authority shall consider the following criteria in evaluating each request for financial assistance for a threshold project under each such program:

(1) The extent to which the request addresses the stated public policy objectives developed under section 32-451 for the program;

(2) The probability that the projected benefits to the state, local community and employees will be achieved; and

(3) The extent to which the business’s project planning has included community and employee participation.

(b) After approving a request for financial assistance for a threshold project, the awarding authority and the business shall sign a statement (1) identifying the public policy objectives which the project will address and the extent to which the project will further such objectives, including but not limited to, the number of jobs to be retained, the number of jobs to be created and the wage and benefit levels of such jobs, and (2) reciting that the business understands that it is receiving economic development financial assistance because of the expectation that the assistance will be used to produce such benefits. Such statement shall not be contractually binding on the business, provided the appointing authority may, in a separate document, require any contractual commitments that it deems appropriate. The authority shall provide a copy of such statement to the chief elected official of the municipality in which the project will be located and any employee representatives of the business.

(P.A. 94-231, S. 4, 9.)

History: P.A. 94-231 effective October 1, 1994, and applicable to applications for economic development financial assistance submitted on or after said date.



Section 32-454 - Reports.

(a) Each awarding authority shall require each recipient of economic development financial assistance for a threshold project to report annually to the authority on its progress toward achieving the public policy objectives which they have agreed to under subsection (b) of section 32-453. The awarding authority shall provide a copy of such report (1) to the chief elected official of the municipality in which the project will be located, upon the request of such official, and (2) to any employee representatives of the business, upon the request of such representatives.

(b) Upon submitting each biannual report required under subsection (c) of section 32-11a or section 32-47a, each awarding authority under said provisions shall transmit a report on each threshold project (1) to the chief elected official of each municipality in which the project is located, upon the request of such official, and (2) to any employee representatives of the business, upon the request of such representatives. Each report shall include a notice indicating that (A) the information in the report is also being submitted to the joint standing committees of the General Assembly having cognizance of matters relating to the Department of Economic and Community Development, appropriations and capital bonding, and (B) comments, including comments on employee and community participation in implementing the project, may be submitted to such committees.

(P.A. 94-231, S. 5, 9; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 05-191, S. 7.)

History: P.A. 94-231 effective October 1, 1994, and applicable to applications for economic development financial assistance submitted on or after said date; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 05-191 amended Subsec. (b) by deleting reference to reports required under Sec. 32-1i and making a technical change.



Section 32-455 - Contracts.

The awarding authority shall include provisions in the contract with a recipient of economic development financial assistance for a threshold project that (1) require the recipient to use the assistance only for the purposes approved by the authority and (2) establish remedies in the event that the recipient does not use such assistance for such purposes. Such remedies may include, but shall not be limited to, liquidated damages. In the event the recipient breaches the contract by spending such financial assistance in a manner which violates the contract, the awarding authority shall seek enforcement of such remedies and provide no further financial assistance to the recipient until the breach is resolved.

(P.A. 94-231, S. 6, 9.)

History: P.A. 94-231 effective October 1, 1994, and applicable to applications for economic development financial assistance submitted on or after said date.



Section 32-456 - Logs of pending requests for assistance.

Each awarding authority shall maintain a log containing a list of all pending requests for economic development financial assistance for threshold projects. The log shall be organized by the municipalities affected by such requests and, for each such request, shall set forth the name of the business requesting such financial assistance, a brief statement of the purpose of the application and a means for members of the public to obtain additional information concerning the request. The information contained in the log shall be made available, on request, to members of the public, subject to the provisions of section 32-457.

(P.A. 94-231, S. 7, 9.)

History: P.A. 94-231 effective October 1, 1994, and applicable to applications for economic development financial assistance submitted on or after said date.



Section 32-457 - Confidential or proprietary information or trade secrets.

Notwithstanding any provision of sections 32-450 to 32-457, inclusive, (1) no business seeking economic development financial assistance for a threshold project shall be required to disclose confidential or proprietary information or trade secrets to a municipality, the employees of the business or any other person, except to the extent required by the awarding authority as a condition of receipt of such assistance, (2) no awarding authority shall be required to disclose confidential or proprietary information or trade secrets and (3) no such business or awarding authority shall be required to disclose the existence of a request for financial assistance if the existence of such a request is itself confidential or proprietary information or a trade secret.

(P.A. 94-231, S. 8, 9.)

History: P.A. 94-231 effective October 1, 1994, and applicable to applications for economic development financial assistance submitted on or after said date.



Section 32-462 - Limitation on the amount of financial assistance which may be awarded without specific approval by the General Assembly. Exception.

(a) As used in this section:

(1) “Agency” means the Department of Economic and Community Development or Connecticut Innovations, Incorporated.

(2) “Financial assistance” means grants, loans, loan guarantees, contracts of insurance, investments, or combinations thereof, which are provided from the proceeds of bonds, notes or other obligations of the state or an agency which constitute a debt or liability of the state or which are secured by a special capital reserve fund payable from amounts appropriated or deemed appropriated from the General Fund.

(3) “Applicant” means any eligible applicant seeking financial assistance from an agency for a business project. The term “applicant” shall not include any political subdivision of the state.

(4) “Business project” means a business proposal undertaken by one or more applicants, but does not include housing unless undertaken in combination with another unrelated type of business.

(5) “Biotechnology business project” means any commercial project to be used or occupied by any person to conduct laboratory activity relating to, or the research, development or manufacture of, biologically active molecules or devices that apply to, affect or analyze biological processes.

(b) (1) No agency or agencies may award more than a total of ten million dollars of financial assistance during any two-year period to an applicant or for a business project unless such financial assistance is specifically authorized by an act of the General Assembly which has been enacted before, on or after July 1, 1994. (2) The provisions of subdivision (1) of this subsection shall not apply to any awards funded or to be funded by bonds authorized to be issued by the State Bond Commission before July 1, 1994.

(c) Notwithstanding the provisions of subsection (b) of this section, no agency or agencies may award more than twenty million dollars of financial assistance for a biotechnology business project during any two-year period unless such financial assistance is specifically authorized by an act of the General Assembly which has been enacted before, on or after July 1, 2001.

(May Sp. Sess. P.A. 94-2, S. 15, 203; Oct. Sp. Sess. P.A. 94-1, S. 19, 21; P.A. 95-250, S. 21, 42; 95-309, S. 11, 12; P.A. 96-211, S. 1, 5, 6; June Sp. Sess. P.A. 01-7, S. 22, 28; June 12 Sp. Sess. P.A. 12-1, S. 162.)

History: May Sp. Sess. P.A. 94-2, S. 15, effective July 1, 1994; Oct. Sp. Sess. P.A. 94-1 amended Subsec. (a)(2) by adding “contracts of insurance” to the definition of “financial assistance” and by specifying that the several forms of financial assistance “are provided from the proceeds of bonds, notes or other obligations of the state or an agency which constitute a debt or liability of the state or which are secured by a special capital reserve fund payable from amounts appropriated or deemed appropriated from the general fund”, amended Subsec. (a)(3) by excluding any political subdivision of the state from the term “applicant”, and amended Subsec. (b) by making existing language Subdiv. (1) and adding a new Subdiv. (2) which excludes from the provisions of Subdiv. (1) “awards funded or to be funded by bonds authorized to be issued” before July 1, 1994, effective October 14, 1994; P.A. 95-250 and P.A. 96-211 redefined “agency” by replacing “Commissioner of Economic Development” with “Commissioner of Economic and Community Development” and redefined “business project” to exclude housing in business project unless combined with an unrelated business in Subdiv. (4); P.A. 95-309 changed effective date of P.A. 95-250 but did not affect this section; June Sp. Sess. P.A. 01-7 amended Subsec. (a) to define “biotechnology business project” and added new Subsec. (c) re limitation on state assistance to biotechnology business projects, effective July 1, 2001; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(1) to redefine “agency”, effective July 1, 2012.



Section 32-462a - Authorization for financial assistance to Torrington Development Corporation.

In accordance with the provisions of section 32-462, during the period commencing November 2, 2007, and ending June 30, 2009, the Department of Economic and Community Development may provide financial assistance from existing programs to Torrington Development Corporation for the purposes of restoration and improvements to property in the city of Torrington, in said time period, in an aggregate amount not to exceed thirty million dollars.

(May Sp. Sess. P.A. 04-1, S. 13; June Sp. Sess. P.A. 07-7, S. 57.)

History: May Sp. Sess. P.A. 04-1 effective July 1, 2004; June Sp. Sess. P.A. 07-7 extended the period of applicability of section from July 1, 2001, to June 30, 2007, to November 2, 2007, to June 30, 2009, and changed name of applicant from Downtown Torrington Redevelopment LLC, to Torrington Development Corporation, effective November 2, 2007.



Section 32-462b - Authorization for financial assistance to the Steel Point project in Bridgeport.

In accordance with the provisions of section 32-462, during the period commencing January 1, 2010, and ending June 30, 2015, any agency, as defined in section 32-462, may provide financial assistance from existing programs to the Steel Point project for the purposes of development and improvements to property in the city of Bridgeport, in said time period, in an aggregate amount not to exceed forty million dollars.

(Sept. Sp. Sess. P.A. 09-8, S. 16; P.A. 12-144, S. 1.)

History: Sept. Sp. Sess. P.A. 09-8 effective October 5, 2009; P.A. 12-144 changed end date for financial assistance from June 30, 2012, to June 30, 2015, effective June 15, 2012.



Section 32-475 - Definition.

As used in sections 32-475 to 32-480, inclusive: “High performance work organization” means a person, firm or corporation which establishes a work environment which enhances the ability of the person, firm or corporation to:

(1) Demonstrate a commitment to continuous improvement of products and services and cost reductions for such products and services;

(2) Encourage decentralized decision-making, worker participation at all levels and greater reliance on front-line workers;

(3) Develop a worker-management relationship based on consideration of mutual interests and concerns;

(4) Adopt an organizational structure which includes flexible, cross-functional teams responsible for training, customer service, operational problem-solving and product design and development;

(5) Cultivate an environment which permits managers to assume motivational and leadership functions, including, but not limited to, long-range planning, coaching and facilitation, rather than serving only as enforcers;

(6) Demonstrate a commitment to ongoing training of all workers, including front-line staff, and training to enable the company to meet ISO 9000 standards;

(7) Implement a flexible benefits program and innovative compensation schemes, such as profit-sharing, gain-sharing, skill-based pay or pay-for-performance systems;

(8) Demonstrate a commitment to a safe and healthful workplace;

(9) Solicit suggestions from customers and suppliers in designing and developing products and services;

(10) Demonstrate a commitment to delivering a greater variety of high quality products at a lower cost through manufacturing innovations such as concurrent engineering, flexible manufacturing and just-in-time production;

(11) Provide wages and benefits that meet or exceed industry averages; and

(12) Participate in a Connecticut career certificate program established by a local or regional board of education, technical high school or regional education service center and approved by the Commissioner of Education and the Labor Commissioner.

(P.A. 94-116, S. 1, 28; P.A. 12-116, S. 87.)

History: P.A. 94-116 effective July 1, 1994; pursuant to P.A. 12-116, “regional vocational-technical school” was changed editorially by the Revisors to “technical high school” in Subdiv. (12), effective July 1, 2012.



Section 32-476 - Commissioner of Economic and Community Development required to give priority to applicants establishing high performance work environments.

The Commissioner of Economic and Community Development shall give priority to applicants who have established a work environment consistent with the criteria set forth in section 32-475 in awarding financial assistance under the programs authorized pursuant to chapter 588l to the extent consistent with any state or regional economic development strategy.

(P.A. 94-116, S. 2, 28; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 94-116 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-477 - Connecticut Innovations, Incorporated required to give priority to certain applicants establishing high performance work environments.

The board of directors of Connecticut Innovations, Incorporated shall give priority to applicants who have established a work environment consistent with the criteria set forth in section 32-475 in awarding financial assistance under the programs authorized pursuant to chapter 588n, sections 32-14 to 32-23a, inclusive, 32-23v, 32-23x, 32-23gg to 32-23ll, inclusive, 32-23z, 32-23pp to 32-23ss, inclusive, and section 32-341 and the programs utilizing proceeds of self-sustaining revenue bonds and umbrella revenue bonds pursuant to chapter 579, to the extent consistent with any state or regional economic development strategy.

(P.A. 94-116, S. 3, 28; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 94-116 effective July 1, 1994; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012.



Section 32-478 - Connecticut Innovations, Incorporated required to give priority to certain applicants establishing high performance work environments.

The board of directors of Connecticut Innovations, Incorporated shall give priority to applicants who have established a work environment consistent with the criteria set forth in section 32-475 in awarding financial assistance under the program authorized pursuant to sections 32-344, 32-345 and 32-346, to the extent consistent with any state or regional economic development strategy.

(P.A. 94-116, S. 4, 28.)

History: P.A. 94-116 effective July 1, 1994.



Section 32-479 - Development of goals, objectives and outcome measures. Annual reports.

Not later than July 1, 1996, the Commissioner of Economic and Community Development, the Labor Commissioner and Connecticut Innovations, Incorporated shall jointly develop goals and objectives and quantifiable outcome measures related to the percentage of financial assistance which is being provided to high performance work organizations. The Labor Commissioner and Connecticut Innovations, Incorporated shall submit an annual report concerning such goals, objectives and measures to the joint standing committee of the General Assembly having cognizance of matters relating to labor and public employees and the joint standing committee having cognizance of matters relating to commerce.

(P.A. 94-116, S. 6, 28; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 05-191, S. 8; June 12 Sp. Sess. P.A. 12-1, S. 163.)

History: P.A. 94-116 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 05-191 deleted Commissioner of Economic and Community Development from group of officials and agencies required to submit annual report; June 12 Sp. Sess. P.A. 12-1 deleted references to Connecticut Development Authority, effective July 1, 2012.



Section 32-480 - Encouragement of utilization of high performance work practices.

The Department of Economic and Community Development, the Labor Department and Connecticut Innovations, Incorporated shall, when appropriate, encourage persons, firms and corporations which contact said departments or authorities for financial assistance to utilize high performance work practices in their business operations.

(P.A. 94-116, S. 7, 28; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 164.)

History: P.A. 94-116 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; June 12 Sp. Sess. P.A. 12-1 deleted reference to Connecticut Development Authority, effective July 1, 2012.






Chapter 588v - International Trade

Section 32-500 - Definitions.

As used in sections 32-500 to 32-512, inclusive:

(1) “Corporation” means Connecticut Innovations, Incorporated;

(2) “Commissioner” means the Commissioner of Economic and Community Development;

(3) “Department” means Department of Economic and Community Development;

(4) “Export” means the sale of goods or services by a business in Connecticut to a person, firm or corporation in another country;

(5) “Financial assistance” means grants, extensions of credit, loans or loan guarantees or combinations thereof;

(6) “Participation fee” means a fee paid to the state to compensate for expenses incurred by the state in organizing a trade show;

(7) “Recruitment” means the recruitment of foreign investment to the state;

(8) “Small and medium-sized company” means a business having not more than two hundred fifty employees;

(9) “State” means the state of Connecticut;

(10) “Success fee” means a fee paid to the department by a company which receives a contract to export goods or services as a result of assistance from the department;

(11) “Trade consortium” means an industry cluster grouping of two or more companies, with or without university partners, working as a unified organization for the purpose of promoting and managing the exports of participating companies;

(12) “Trade development company” means a business that assists small and medium-sized companies in entering foreign markets; and

(13) “Trade representative” means a commercial trade representative in important world markets.

(P.A. 94-237, S. 1, 14; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 94-237 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, in Subdiv. (1), effective July 1, 2012.



Section 32-501 - Commissioner’s duties re international trade. State business trade with African countries.

(a) The commissioner shall have jurisdiction over the coordination of trade development activities in the state. The commissioner shall initiate, conduct and coordinate the implementation of Department of Economic and Community Development programs to promote and assist Connecticut businesses with international trade. The commissioner shall be responsible for planning, developing and administering such programs and may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this chapter. The Department of Economic and Community Development shall constitute a successor department to the Connecticut International Trade Council in accordance with the provisions of sections 4-38d and 4-39.

(b) The commissioner may give priority in such programs to promoting and assisting Connecticut businesses with regard to trade with African countries with whom the United States has diplomatic relations.

(P.A. 94-237, S. 2, 14; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 97-135, S. 1, 4; P.A. 05-191, S. 9; P.A. 13-299, S. 24.)

History: P.A. 94-237 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 97-135 designated existing provisions as Subsec. (a) and added new Subsec. (b) re assistance to state businesses trading with African countries, effective July 1, 1997; P.A. 05-191 amended Subsec. (b) by deleting obsolete provision re commissioner’s submittal of report by January 1, 1998; P.A. 13-299 amended Subsec. (a) to make a technical change and add provision re department as successor to Connecticut International Trade Council, effective July 1, 2013.



Section 32-502 - Export extension service program.

There is hereby established within the Department of Economic and Community Development an export extension service program for the purpose of awarding, within available resources, a grant to a public, private or nonprofit entity for the purpose of certifying, training and overseeing broker agents who shall have expertise in export transactions and shall provide outreach and technical services to businesses that either have not engaged in exporting or have only recently begun exporting.

(P.A. 94-237, S. 3, 14; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 94-237 effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-503 - Connecticut Innovations, Incorporated export division.

(a) Connecticut Innovations, Incorporated shall establish an export division within the corporation. The division shall, within available resources, provide: (1) Working capital loans to small and medium-sized companies which are unable to obtain export financing, (2) access for such companies to existing public and private export lenders and other export funding sources, including, but not limited to, transaction financing, letters of credit, equity investments and loan guarantees, and (3) technical assistance to such companies in obtaining such financing. Such export division may give priority to assisting Connecticut businesses with regard to trade with African countries with whom the United States has diplomatic relations.

(b) On or before January 30, 1998, the corporation shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to economic development on the progress of the corporation in carrying out the purposes of this section, including a list of successful transactions.

(P.A. 94-237, S. 4, 14; P.A. 97-135, S. 2, 4; June 12 Sp. Sess. P.A. 12-1, S. 152.)

History: P.A. 94-237 effective July 1, 1994; P.A. 97-135 amended Subsec. (a) to provide that the division may give priority in assisting state businesses with regard to trade with African countries and amended Subsec. (b) to defer report deadline from January 30, 1995, to January 30, 1998, effective July 1, 1997; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” and “authority” were changed editorially by the Revisors to “Connecticut Innovations, Incorporated” and “corporation”, respectively, effective July 1, 2012.



Section 32-504 - International trade account.

There is established an international trade account which shall be a separate nonlapsing account within the General Fund. The account may contain any moneys required by law to be deposited in the account, including success fees pursuant to section 32-500 and participation fees pursuant to section 32-506, and any other moneys received by the commissioner from other public or private sources for the purposes of sections 32-500 to 32-512, inclusive. The commissioner shall use the moneys in the account for the purposes of sections 32-500 to 32-512, inclusive.

(P.A. 94-237, S. 5, 14; May 25 Sp. Sess. P.A. 94-1, S. 101, 130.)

History: P.A. 94-237 effective July 1, 1994; May Sp. Sess. P.A. 94-1 specified account as separate nonlapsing account within the general fund, effective July 1, 1994.



Section 32-505 - International trade representatives.

(a) The Commissioner of Economic and Community Development may retain trade representatives in foreign countries to assist Connecticut businesses in finding (1) export customers, agents and distributors and (2) foreign companies to invest in Connecticut.

(b) The commissioner shall, within available resources, establish an international trade representative program to assist Connecticut businesses in exporting their products to foreign markets. On or before October 1, 1994, the commissioner shall establish a registration process for businesses interested in participating in the program. Such process shall include, but not be limited to, a requirement that the business agree to pay, over a three-year period beginning on the date of execution of a contract for an export sale, a success fee of not more than three per cent of the price of the products being sold under such transaction, excluding freight, handling and insurance charges. The department shall deposit such fees in the account established by section 32-504.

(c) The commissioner shall keep a separate accounting of all fees paid from such program and use such accounting as a measurement of export sales achieved through the program. The commissioner may utilize the services of an impartial third party to monitor the sales of program participants.

(P.A. 93-140, S. 1, 3; P.A. 94-237, S. 6, 14; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 93-140 effective July 1, 1993; P.A. 94-237 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re establishment of international trade representative program, effective July 1, 1994; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 32-506 - Trade shows.

The commissioner shall, within available resources, organize the participation of Connecticut businesses at trade shows in major industries and in major markets throughout the world to introduce them to potential customers or representatives. The commissioner may charge such businesses participation fees as compensation for expenses incurred in organizing such trade shows and shall deposit such fees in the account established by section 32-504.

(P.A. 94-237, S. 7, 14.)

History: P.A. 94-237 effective July 1, 1994.



Section 32-507 - Trade consortium program.

The commissioner shall, within available resources, establish a trade consortium program to facilitate and sponsor the formation of trade consortia to promote and manage the exports of participating businesses. The commissioner may, within available resources, provide “seed” financing for the start-up of such consortia through appropriate and existing financial assistance programs.

(P.A. 94-237, S. 8, 14.)

History: P.A. 94-237 effective July 1, 1994.



Section 32-508 - Information and education program to promote exports.

The commissioner shall, within available resources, establish a program of information and education to promote exports. Under such program, the commissioner may, within available resources, (1) provide for and coordinate international trade communication channels, such as newsletters and literature, to businesses and other interested parties in the state to increase awareness of state and private services and information available to exporters; (2) make available to exporters and potential exporters data about foreign markets and international trade flows; (3) provide financial support to public and private organizations which can provide international trade information; and (4) cooperate with, and, within available job training resources, provide financial support to, industry associations, educational institutions, the federal government and other public and private organizations to provide education and training concerning international trade and the techniques employed in successful exporting and to coordinate state activity in such education and training.

(P.A. 94-237, S. 9, 14.)

History: P.A. 94-237 effective July 1, 1994.



Section 32-509 - Trade development companies.

The commissioner shall, within available resources, (1) promote and organize the formation of trade development companies in the state to assist small and medium-sized companies in entering foreign markets and (2) provide a referral service to help such companies locate appropriate assistance.

(P.A. 94-237, S. 10, 14.)

History: P.A. 94-237 effective July 1, 1994.



Section 32-510 - Program to attract foreign investment into the state.

The commissioner shall, within available resources, undertake a foreign recruitment program to promote the benefits of Connecticut to foreign companies to encourage them to invest in the state. The program may include the coordination of investment missions, seminars and meetings in targeted foreign countries to attract foreign investment into the state.

(P.A. 94-237, S. 11, 14.)

History: P.A. 94-237 effective July 1, 1994.



Section 32-511 - Connecticut International Trade Council.

Section 32-511 is repealed, effective July 1, 2013.

(P.A. 94-237, S. 12, 14; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; June Sp. Sess. P.A. 98-1, S. 68, 121; P.A. 13-299, S. 95.)



Section 32-512 - Exporting services database.

Not later than October 1, 1995, the commissioner shall, within available resources, establish a database of federal agencies, state agencies, financial institutions, export trading companies, insurance companies and brokers, trade specialists, foreign trade representatives, institutions of higher education, law firms and international trade organizations that provide export diagnostic services, marketing services, technical assistance, financing, insurance, legal services, transportation services or other services required to begin or expand exporting. The database shall, for each such entity, include a description of the exporting services provided and the resources and experience of the entity. The commissioner shall make the database available to the public and may impose fees for access to the database. Any such fees received by the commissioner shall be deposited in the international trade account established under section 32-504.

(P.A. 94-237, S. 13, 14.)

History: P.A. 94-237 effective July 1, 1994.






Chapter 588w - Insurance and Financial Services Export Zone

Section 32-530 - Definitions.

As used in sections 32-530 to 32-540, inclusive:

(1) “Exempt company” means a corporation organized pursuant to the laws of this state or qualified to do business as a foreign corporation in this state and which (A) does not engage in the active conduct of a trade or business anywhere in the United States, except as provided in sections 32-530 to 32-540, inclusive, (B) elects to be an exempt company in accordance with said sections, (C) has its headquarters in and conducts all of its exempt activities in the United States, to the extent such activities are permitted under said sections, from locations within the Insurance and Financial Services Export Zone, (D) is an exempt banking company, an exempt insurer or an exempt investment company, and (E) includes the initials “IFSEZ” or the words “Insurance and Financial Services Export Zone” in its corporate name;

(2) “Internal revenue code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(3) “Exempt banking company” means an exempt company that is a majority-owned subsidiary of a bank, out-of-state bank or foreign bank, as defined in section 36a-2, whose customers are non-United-States persons and which is not authorized to make loans or borrow money in the United States and which conducts no business other than that of an exempt company;

(4) “Exempt insurer” means an exempt company which is an alien insurer or domestic insurer, as defined in section 38a-1, whose policy holders are non-United-States persons and which only insures risks located outside of the United States and which conducts no business other than that of an exempt company;

(5) “Exempt investment company” means (A) a mutual fund investment company that is an exempt company the principal business of which is trading in stocks or securities for its own account whose customers are non-United-States persons and which conducts no business other than that of an exempt company, or (B) a mutual fund management company that is an exempt company which develops, services and manages mutual funds for non-United-States persons or exempt mutual fund investment companies and which conducts no business other than that of an exempt company;

(6) “Exempt activities” means activities undertaken by an exempt company from within the boundaries of the Insurance and Financial Services Export Zone with non-United-States persons, including, but not limited to, the earnings or receipt of interest on deposits with banks or on amounts held by an insurance company under an agreement to pay interest thereon, the earnings or receipt of interest or dividends from another exempt company and the realization of gain or loss from the sale or exchange or other disposition of the stock of another exempt company, activities within the state provided the activities are a required part of the business of the exempt company and includes, without limitation, the following: (A) Communicating with depositors, customers or policy holders, all of which are non-United-States persons or shareholders, including the furnishing of financial reports, providing services or managing customer accounts; (B) communicating with the general public; (C) soliciting sales of its own stock; (D) accepting the subscriptions of non-United-States persons as new stockholders; (E) maintaining its principal corporate records and books of accounts; (F) auditing its books of accounts; (G) publishing or furnishing the offering and redemption price of the shares of stock issued by it; (H) disbursing payments of dividends, legal fees, accounting fees and salaries of officers and directors; (I) conducting meetings of its shareholders and board of directors; (J) making redemptions of its own stock; and (K) engaging in what would otherwise be nonexempt activities, provided such activities are ordinary, necessary and intended to carry out exempt activities;

(7) “Insurance and Financial Services Export Zone” means the geographic area designated pursuant to section 32-531; and

(8) “Non-United-States person” means anyone other than a United States person, as defined in Section 957(c) of the Internal Revenue Code.

(P.A. 96-253, S. 1, 12.)

History: P.A. 96-253 effective July 1, 1996, and applicable to (1) income years of corporations under chapter 208 commencing on or after January 1, 1996, (2) income years of insurance companies under chapter 207 commencing on or after January 1, 1996, (3) taxable years of taxpayers under chapter 229 commencing on or after January 1, 1996, or (4) sales occurring on and after January 1, 1996, as the case may be.



Section 32-531 - Geographic area of the Insurance and Financial Services Export Zone.

(a) The geographic area of the Insurance and Financial Services Export Zone shall be all of the land and improvements within the city of Hartford and within the perimeter boundary described in subsection (b) of this section. The description of the perimeter boundary follows street lines as they exist on April 1, 1996. The zone includes both sides of the referenced streets. Any and all real properties with frontage on the referenced portions of the referenced streets shall be considered to be properties within the zone. All properties with frontage at a referenced intersection shall also be considered properties within the zone.

(b) The zone is bordered on the east by the Connecticut River. The south perimeter comes straight out from the Connecticut River onto Masseek Street until its intersection with Van Block Avenue; then right onto Van Block Avenue; then northwest on Van Block Avenue to its intersection with Nepaquash Street; then east on Nepaquash Street until its intersection with Charter Oak Avenue; then west on Charter Oak Avenue until its intersection with Wyllys Street; then left on Wyllys Street until its intersection with Wethersfield Avenue; then right on Wethersfield Avenue at the South Green Intersection and left onto Park Street; then west on Park Street until its intersection with Park Terrace; then right onto Park Terrace until its intersection with Capitol Avenue; then left on Capitol Avenue traveling west until its intersection with Forrest Street; then right on Forrest Street. The western perimeter runs from the Capitol Avenue and Forrest Street intersection north on Forrest Street until its intersection with Farmington Avenue; then left on Farmington Avenue to the Whitney Street intersection; then right on Whitney Street and follow straight through the intersection and onto Scarborough Street to its intersection with Albany Avenue. The northern perimeter runs down Albany Avenue heading east; then left at its intersection with Center Street; then north on Center Street until its intersection with Mather Street; then right on Mather Street through its intersection with Main Street; then straight onto Canton Street and follow Canton Street to the end. The zone proceeds straight from the end of Canton Street through Riverside Park out to the Connecticut River.

(P.A. 96-253, S. 2, 12.)

History: P.A. 96-253 effective July 1, 1996, and applicable to (1) income years of corporations under chapter 208 commencing on or after January 1, 1996, (2) income years of insurance companies under chapter 207 commencing on or after January 1, 1996, (3) taxable years of taxpayers under chapter 229 commencing on or after January 1, 1996, or (4) sales occurring on and after January 1, 1996, as the case may be.



Section 32-532 - Procedure for corporation to elect to become an exempt company. Certificate. Revocation of election.

(a) A corporation may elect to become an exempt company, by filing with the Office of the Secretary of the State, at the time of filing the incorporation or qualification to do business as a foreign corporation documents required by title 33 a certificate stating that it shall (1) be considered an exempt company pursuant to sections 32-530 to 32-540, inclusive, (2) be headquartered and conduct substantially all of its exempt activities in the United States at a location in the Insurance and Financial Services Export Zone identified in the certificate, and (3) engage only in exempt activities unless and until it revokes its election pursuant to subsection (b) of this section. Such certificate shall be signed by the president, vice-president or managing director and attested to by the secretary or assistant secretary. An exempt insurer shall file an original or copy of the certificate with the Insurance Department and an exempt banking company or exempt investment company shall file an original or copy with the Department of Banking.

(b) An exempt company may revoke its election under subsection (a) of this section by filing a letter or statement of such revocation with the Secretary of the State signed by its president or vice-president or managing director, attested to by its secretary or assistant secretary stating the effective date of the revocation. A copy shall be filed with the Insurance Department or the Department of Banking, as appropriate.

(P.A. 96-253, S. 3, 12.)

History: P.A. 96-253 effective July 1, 1996, and applicable to (1) income years of corporations under chapter 208 commencing on or after January 1, 1996, (2) income years of insurance companies under chapter 207 commencing on or after January 1, 1996, (3) taxable years of taxpayers under chapter 229 commencing on or after January 1, 1996, or (4) sales occurring on and after January 1, 1996, as the case may be.



Section 32-533 - Exemption from regulation for exempt insurers, banking companies and investment companies. Fee and charges.

(a) Exempt insurers shall not generally be subject to regulation by the Insurance Department and exempt banking companies and exempt investment companies shall not generally be subject to regulation by the Department of Banking, except that each exempt company shall, no later than March thirty-first of each year, file a certificate with the appropriate department, containing: (1) The full name and address of the company and each of the officers and directors thereof; (2) a statement that the company has a net worth which is adequate for the applicant to transact business; (3) a statement that each director and officer of the exempt company is of good character, competent to perform his functions with respect to the exempt company and collectively adequate to manage the business; (4) a statement that the company is transacting its business in a safe and sound manner and shall maintain itself in a safe and sound condition; (5) a statement that the company was engaged during the most recent fiscal year completed, and is engaging in the current fiscal year, only in exempt activities; (6) financial statements for the exempt company, including a balance sheet, a statement of income or loss, a statement of changes in capital accounts and a statement of changes in financial position, for or as of the end of such fiscal year, which have been audited by and contain an unqualified opinion from an independent certified public accountant in accordance with generally accepted accounting principles; (7) a diagram disclosing the exact ownership structure of the exempt company, including all direct, intermediate and ultimate owners of the company, whether owned individually, in partnership or through another entity, provided an exempt mutual fund investment company shall not be required to disclose its owners but shall disclose the ownership of the exempt mutual fund investment management companies who perform services for it; and (8) a statement that the exempt company has engaged, and in the future shall engage, only in exempt activities unless and until election to revoke is filed in accordance with the provisions of subsection (b) of section 32-532. Such certificate shall be in writing and certified as substantially correct by the president, vice-president or managing director, attested to by the secretary or the assistant secretary and shall be on a form prescribed by the appropriate departments.

(b) Each exempt company shall, no later than the date on which it is required to file the annual certificate required under subsection (a) of this section, pay to the appropriate department a nonrefundable fee of one thousand dollars to be used for processing the annual certificate. The Banking Commissioner and the Insurance Commissioner, as appropriate, may retain legal, financial and examination services, the reasonable cost of which may be charged against the exempt company, upon determination of any such commissioner, in such commissioner’s discretion, that such services are necessary to confirm that the exempt company is engaging only in exempt activities and complies with the “Code of Conduct for Financial Institutions to Assist in the Detection and Disclosure of Information with Respect to the Criminal Use of the Systems Operated by Financial Institutions (Money Laundering)”.

(P.A. 96-253, S. 4, 12; P.A. 03-84, S. 19.)

History: P.A. 96-253 effective July 1, 1996, and applicable to (1) income years of corporations under chapter 208 commencing on or after January 1, 1996, (2) income years of insurance companies under chapter 207 commencing on or after January 1, 1996, (3) taxable years of taxpayers under chapter 229 commencing on or after January 1, 1996, or (4) sales occurring on and after January 1, 1996, as the case may be; (Revisor’s note: In Subdiv. (a)(3) the phrase “... the exempt company are of good character, competent to perform their functions with respect ...” was changed editorially by the Revisors to “... the exempt company is of good character, competent to perform his functions with respect ...”); P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” and made a technical change in Subsec. (b), effective June 3, 2003.



Section 32-534 - Regulation, investigation and examination by Insurance Commissioner to determine if exempt insurer is an exempt company and limits its activities. Judicial action for revocation of certificate.

(a) An exempt insurer shall be subject to regulation, investigation and examination by the Insurance Commissioner, as reasonably necessary, to enable the commissioner to determine if the exempt insurer is an exempt company and limits its activities to exempt activities. The Insurance Commissioner may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section. Such regulations and all investigative and examination activities may include provisions for determination of the status of a company as an exempt company and revocation of such status. Such regulations and all examination activities shall be consistent with the confidentiality provisions of section 32-537 and shall not impose requirements on the exempt insurer except to the extent necessary to enable the commissioner to verify the company’s status as an exempt company. Such regulations may provide for the assessment and collection of fees from exempt insurers sufficient, in the commissioner’s judgment, to meet the expenses of the Insurance Department in carrying out its responsibilities under this section. If the commissioner finds that an exempt insurer has (1) intentionally engaged in activities that are not exempt activities or (2) engaged in a pattern of conduct demonstrating reckless indifference by engaging in activities that are not exempt activities, the commissioner may bring an action in the superior court for the judicial district of Hartford to revoke the certificate filed under section 32-532. The commissioner shall not be required to post a bond with the court.

(b) Unless otherwise specifically provided in sections 32-530 to 32-540, inclusive, an exempt insurer shall be treated as if its exempt activities were being conducted from offices located outside of the United States.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-253, S. 5, 12.)

History: P.A. 96-253 effective July 1, 1996, and applicable to (1) income years of corporations under chapter 208 commencing on or after January 1, 1996, (2) income years of insurance companies under chapter 207 commencing on or after January 1, 1996, (3) taxable years of taxpayers under chapter 229 commencing on or after January 1, 1996, or (4) sales occurring on and after January 1, 1996, as the case may be (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1996 session of the General Assembly, effective September 1, 1998).



Section 32-535 - Regulation, investigation and examination by Banking Commissioner to determine if exempt banking company or investment company is an exempt company and limits its activities. Judicial action for revocation of certificate.

(a) An exempt banking company or exempt investment company shall be subject to regulation, investigation and examination by the Banking Commissioner as reasonably necessary to enable the commissioner to determine if the exempt banking company or investment company is an exempt company and limits its activities to exempt activities. In any investigation, examination or other proceeding under sections 32-530 to 32-540, inclusive, the Banking Commissioner shall have the authority provided in section 36a-17. The Banking Commissioner may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this section. Such regulations may include provisions for determination of the status of a company as an exempt company and revocation of such status in accordance with section 32-537. Such regulations and all investigative, enforcement and examination activities shall be consistent with the confidentiality provisions of section 32-537 and shall not impose requirements on the exempt banking company or investment company except to the extent necessary to enable the commissioner to verify the company’s status as an exempt company. Such regulations may further provide for the assessment and collection of fees from exempt banking companies and exempt investment companies sufficient, in the commissioner’s judgment, to meet the expenses of the Department of Banking in carrying out its responsibilities under this section. If the commissioner finds that an exempt banking company or exempt investment company holding a certificate under section 32-532 has engaged in, is engaging in or is about to engage in activities that are not exempt activities or is about to violate any regulation adopted or order issued by the commissioner, the commissioner may issue a cease and desist order under section 36a-52. If the commissioner finds that an exempt company has (1) intentionally engaged in activities that are not exempt activities, or (2) engaged in a pattern of conduct demonstrating reckless indifference by engaging in activities that are not exempt activities, the commissioner may bring an action in the superior court for the judicial district of Hartford to revoke the certificate filed under section 32-532. The commissioner shall not be required to post a bond with the court.

(b) Unless otherwise specifically provided in sections 32-530 to 32-540, inclusive, an exempt banking company or investment company shall be treated as if its exempt activities were being conducted from offices located outside of the United States.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-253, S. 6, 12; P.A. 03-84, S. 20.)

History: P.A. 96-253 effective July 1, 1996, and applicable to (1) income years of corporations under chapter 208 commencing on or after January 1, 1996, (2) income years of insurance companies under chapter 207 commencing on or after January 1, 1996, (3) taxable years of taxpayers under chapter 229 commencing on or after January 1, 1996, or (4) sales occurring on and after January 1, 1996, as the case may be (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1996 session of the General Assembly, effective September 1, 1998); P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” and made a technical change in Subsec. (a), effective June 3, 2003.



Section 32-536 - Exempt companies required to file annual declaration with the Commissioner of Revenue Services. Commissioner’s powers re exempt companies. Judicial action for revocation of exempt status.

(a) Each exempt company shall annually file a declaration with the Commissioner of Revenue Services affirming its status as an exempt company and describing the exempt activities in which it engages. An exempt company shall not be required to report to the commissioner the earnings of its customers or policyholders or, in the case of an exempt mutual investment company, its owners.

(b) The commissioner may adopt regulations in accordance with the provisions of chapter 54 as to the keeping of records and the content and form of the declaration required under subsection (a) of this section. The commissioner may require any exempt company, by regulation or notice served on such person, to make such declaration, render such statements or keep such records as the commissioner may deem sufficient to show whether or not such person is liable under the general statutes for a tax or for the collection of tax.

(c) The commissioner or any person authorized by him may examine the books, papers, records and equipment of any exempt person liable under the provisions of sections 32-530 to 32-540, inclusive, and may investigate the activities of the exempt company in order to verify the accuracy of any declaration made, or, if no return is made by the person, to ascertain and determine the amount required to be paid.

(d) The Department of Revenue Services may bring an action in the superior court for the judicial district of Hartford to revoke the status of an exempt company as an exempt company. Such status shall be revoked if the court finds that the exempt company has (1) intentionally engaged in activities that are not exempt activities, or (2) engaged in a pattern of conduct demonstrating reckless indifference by engaging in activities that are not exempt activities.

(e) The Department of Revenue Services may adopt regulations which provide for monetary penalties and fines for noncompliance by exempt companies with the exempt activity provisions of sections 32-530 to 32-540, inclusive, which is other than intentional or reckless.

(f) Any regulations adopted or examinations or investigations authorized under this section shall be consistent with the confidentiality provisions of section 32-537 and shall not impose requirements on the exempt insurer other than as minimally required for the commissioner to verify the company’s status as an exempt company.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-253, S. 7, 12.)

History: P.A. 96-253 effective July 1, 1996, and applicable to (1) income years of corporations under chapter 208 commencing on or after January 1, 1996, (2) income years of insurance companies under chapter 207 commencing on or after January 1, 1996, (3) taxable years of taxpayers under chapter 229 commencing on or after January 1, 1996, or (4) sales occurring on and after January 1, 1996, as the case may be (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1996 session of the General Assembly, effective September 1, 1998).



Section 32-537 - Confidentiality. Compliance by exempt companies with code of conduct.

Notwithstanding any provision of sections 32-530 to 32-540, inclusive, the identity of customers and policyholders of the exempt company, and the owners of an exempt mutual fund investment company shall be kept strictly confidential and shall enjoy the same confidentiality they would otherwise enjoy if the exempt company was located and organized outside of the United States and its exempt activities were being conducted from offices located outside of the United States. Exempt companies shall be automatically deemed to have adopted the “Code of Conduct for Financial Institutions to Assist in the Detection and Disclosure of Information with Respect to the Criminal Use of the Systems Operated by Financial Institutions (Money Laundering)” and the Banking Commissioner, Insurance Commissioner or Commissioner of Revenue Services may determine, through examination, an exempt company’s compliance with such code. Repeated failure to comply with the code, after notice and a hearing, shall be grounds for revocation of exempt company status. Any revocation shall take effect from the date of revocation and shall not be retroactive.

(P.A. 96-253, S. 8, 12; P.A. 03-84, S. 21.)

History: P.A. 96-253 effective July 1, 1996, and applicable to (1) income years of corporations under chapter 208 commencing on or after January 1, 1996, (2) income years of insurance companies under chapter 207 commencing on or after January 1, 1996, (3) taxable years of taxpayers under chapter 229 commencing on or after January 1, 1996, or (4) sales occurring on and after January 1, 1996, as the case may be; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner”, effective June 3, 2003.



Section 32-538 - Tax exemptions.

(a) Notwithstanding the provisions of the general statutes, for the purposes of title 12 or any successor provisions to said title 12, the income of exempt companies is exempt from the corporation business tax and income to non-United-States persons shall not be deemed to be income derived from or connected with sources within this state to such persons for purposes of the income tax.

(b) Notwithstanding the provisions of the general statutes, exempt insurance companies shall not be subject to any tax imposed on premiums.

(c) Notwithstanding the provisions of the general statutes, exempt companies shall not be subject to the sales and use taxes imposed on the purchase of goods and services. To the extent that exempt companies make sales of goods and services to non-United-States persons the sales and use taxes shall be applicable to such transactions.

(P.A. 96-253, S. 9, 12.)

History: P.A. 96-253 effective July 1, 1996, and applicable to (1) income years of corporations under chapter 208 commencing on or after January 1, 1996, (2) income years of insurance companies under chapter 207 commencing on or after January 1, 1996, (3) taxable years of taxpayers under chapter 229 commencing on or after January 1, 1996, or (4) sales occurring on and after January 1, 1996, as the case may be.



Section 32-539 - Compliance with property tax chapters.

Exempt companies shall be required to comply with the provisions of chapters 203 to 205, inclusive.

(P.A. 96-253, S. 10, 12.)

History: P.A. 96-253 effective July 1, 1996, and applicable to (1) income years of corporations under chapter 208 commencing on or after January 1, 1996, (2) income years of insurance companies under chapter 207 commencing on or after January 1, 1996, (3) taxable years of taxpayers under chapter 229 commencing on or after January 1, 1996, or (4) sales occurring on and after January 1, 1996, as the case may be.



Section 32-540 - Compliance with employment, labor and income tax laws.

The employees of exempt companies shall be considered to be employees of a company domiciled in the United States and such exempt companies shall be required to comply with applicable federal and state employment and labor laws and laws requiring the income tax imposed under chapter 229 to be deducted and withheld from wages of employees and to be paid over to the Commissioner of Revenue Services.

(P.A. 96-253, S. 11, 12.)

History: P.A. 96-253 effective July 1, 1996, and applicable to (1) income years of corporations under chapter 208 commencing on or after January 1, 1996, (2) income years of insurance companies under chapter 207 commencing on or after January 1, 1996, (3) taxable years of taxpayers under chapter 229 commencing on or after January 1, 1996, or (4) sales occurring on and after January 1, 1996, as the case may be.






Chapter 588x - Capital Region Development Authority

Section 32-600 - Definitions.

As used in this chapter and sections 32-650 to 32-668, inclusive, the following terms shall have the following meanings:

(1) “Authority” means the Capital Region Development Authority created pursuant to section 32-601.

(2) “Capital city project” means any or all of the following: (A) A convention center project as defined in subdivision (3) of this section; (B) a downtown higher education center; (C) the civic center and coliseum complex; (D) the development of the infrastructure and improvements to the riverfront; (E) (i) the creation of up to three thousand downtown housing units through rehabilitation and new construction, and (ii) the demolition or redevelopment of vacant buildings; (F) the addition to downtown parking capacity; (G) development and redevelopment; and (H) the promotion of and attraction to in-state professional and amateur sports and sporting events in consultation with the Sports Advisory Board established under section 10-425. All capital city projects shall be located or constructed and operated in the capital city economic development district, as defined in subdivision (7) of this section, provided any project undertaken pursuant to subparagraph (G) of this subdivision may be located anywhere in the town and city of Hartford, any project undertaken pursuant to subparagraph (D) or (E) (ii) of this subdivision may be located anywhere in the town and city of Hartford or town of East Hartford, and any project undertaken pursuant to subparagraph (H) of this subdivision may be located anywhere in the state.

(3) “Convention center” means a convention facility constructed and operated in the capital city economic development district, including parking for such facility, in conjunction with a privately developed hotel, including ancillary facilities and infrastructure improvements as more particularly described in the master development plan.

(4) “Convention center facilities” means (A) the convention center and the related parking facilities, as defined in section 32-651, to the extent such related parking facilities are developed, owned or operated by the authority, (B) the on-site related private development, as defined in section 32-651, to the extent any such on-site related private development is developed, owned or operated by the authority pursuant to a determination by the Secretary of the Office of Policy and Management and the authority that such development, ownership or operation by the authority is necessary and in the public interest, and (C) a central heating and cooling plant serving the convention center, the related parking facilities, the related private development and, to the extent of any surplus capacity, other users. “Convention center facilities” does not include the convention center hotel.

(5) “Convention center hotel” means the privately developed hotel required to be constructed and operated in conjunction with the convention center, as more particularly described in the master development plan, as defined in section 32-651, including the second phase of the convention center hotel as therein described.

(6) “Convention center project” means the development, design, construction, finishing, furnishing and equipping of the convention center facilities and related site acquisition and site preparation.

(7) “Capital city economic development district” means the area bounded and described as follows: The northerly side of Masseek Street from the intersection of Van Dyke Avenue proceeding westerly to the intersection of Van Block Avenue, proceeding northerly along Van Block to the intersection of Nepaquash Street, proceeding easterly to the intersection of Huyshope Avenue, proceeding northerly along Huyshope Avenue to the intersection of Charter Oak Avenue, proceeding westerly along Charter Oak Avenue to Wyllys Street, proceeding along Wyllys Street to Popieluszko Court, north on Popieluszko Court to Charter Oak Avenue proceeding westerly to Main Street, proceeding south along Main Street to Park Street, thence west along Park Street to the intersection of Laurel Street, proceeding north on Laurel Street to the intersection of Capitol Avenue, proceeding west on Capitol Avenue to the intersection of Forest Street, proceeding north on Forest Street to the intersection of Farmington Avenue, proceeding east on Farmington Avenue to the intersection of Asylum Avenue, proceeding east on Asylum Avenue, thence northwesterly along the Exit 48 on ramp to Interstate 84 northward to the railroad, now proceeding northeasterly along the railroad to its intersection with the southerly railroad spur, thence proceeding southeasterly along the railroad R.O.W. to the Bulkeley Bridge. Thence easterly to the city line. Proceeding south along city boundary to the point perpendicular with Masseek Street. Thence westerly to the point of beginning.

(8) “Capital region” means the towns contiguous to the city of Hartford, including the town of East Hartford.

(9) “Private development district” means any land on the Adriaen’s Landing site that is designated jointly by the Secretary of the Office of Policy and Management and the authority as available for the purpose of on-site related private development and in need of inducement for private development and operation. Only land on which construction of a building or improvement is to commence on or after July 1, 2008, shall be so designated. Any land so designated shall remain part of the private development district during the term, including any extensions, of any agreement providing for payments to the authority in lieu of real property taxes entered into pursuant to subsection (e) of section 32-602, and thereafter, until the Secretary of the Office of Policy and Management and the authority certify that such designation is no longer a needed inducement to private development and operation. As used in this subdivision, “land” includes an easement to use air space, whether or not contiguous to the surface of the ground.

(P.A. 98-179, S. 1, 30; P.A. 99-241, S. 17, 66; P.A. 00-140, S. 1, 40; May 9 Sp. Sess. P.A. 02-5, S. 23; P.A. 08-185, S. 5, 6; P.A. 12-147, S. 8; June 12 Sp. Sess. P.A. 12-1, S. 187; P.A. 13-247, S. 232.)

History: P.A. 98-179 effective June 1, 1998; P.A. 99-241 added definition of “convention center”, redefined “convention center project” and deleted definition of “sports megaplex”, effective July 1, 1999; P.A. 00-140 made technical changes in Subdivs. (2) and (3), added new Subdivs. (4) and (5) to define “convention center facilities” and “convention center hotel”, redesignated former Subdivs. (4) and (5) as Subdivs. (6) and (7), and amended Subdiv. (6) by changing “convention center and related site preparation” to “convention center facilities and related site acquisition and site preparation”, effective May 2, 2000; May 9 Sp. Sess. P.A. 02-5 amended Subdiv. (4) to add provisions re central heating and cooling plant in definition of “convention center facilities”, effective August 15, 2002; P.A. 08-185 amended Subdiv. (4) by dividing existing provisions into Subparas. (A) and (C) and adding Subpara. (B) re on-site related private development and added Subdiv. (8) defining “private development district”, effective June 12, 2008; P.A. 12-147 redefined “authority” in Subdiv. (1), redefined “capital city project” in Subdiv. (2), redefined “capital city economic development district” in Subdiv. (7), added new Subdiv. (8) defining “capital region” and redesignated existing Subdiv. (8) as Subdiv. (9) and made a technical change therein, effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 redefined “capital city project” in Subdiv. (2), effective July 1, 2012; P.A. 13-247 redefined “capital city project” by deleting “the renovation and rejuvenation of” in Subdiv. (2), effective July 1, 2013.



Section 32-601 - Capital Region Development Authority. Operations.

(a) There is created a body politic and corporate to be known as the “Capital City Economic Development Authority”. On June 15, 2012, said authority shall be known as the “Capital Region Development Authority”. The Capital Region Development Authority shall be a public instrumentality and political subdivision of this state and the exercise by the authority of the powers conferred by section 32-602 shall be deemed and held to be the performance of an essential public and governmental function. The Capital Region Development Authority shall not be construed to be a department, institution or agency of the state. The terms of all members of the board of directors of the Capital City Economic Development Authority serving on June 15, 2012, shall expire on said date.

(b) The Capital Region Development Authority shall be governed by a board of directors consisting of fourteen members. The members of the board shall be appointed as follows: (1) Four appointed by the Governor, (2) two appointed by the mayor of the city of Hartford, one of whom shall be a resident of the city of Hartford, and one of whom shall be an employee of the city of Hartford who is not an elected official, (3) one appointed jointly by the speaker of the House of Representatives and the president pro tempore of the Senate, and (4) one appointed jointly by the minority leaders of the House of Representatives and Senate. The mayor of Hartford and the mayor of East Hartford shall be members of the board. The Secretary of the Office of Policy and Management and the Commissioners of Transportation, Housing and Economic and Community Development, or their designees, shall serve as ex-officio members of the board. The chairperson shall be designated by the Governor. All initial appointments shall be made not later than fifteen days after June 15, 2012. The terms of the initial board members appointed shall be as follows: The four members appointed by the Governor shall serve four-year terms from said appointment date; the two members appointed by the mayor of the town and city of Hartford shall serve three-year terms from said appointment date; the member appointed jointly by the speaker of the House of Representatives and the president pro tempore of the Senate shall serve a two-year term from said appointment date and the member appointed jointly by the minority leaders of the House of Representatives and the Senate shall serve a two-year term from said appointment date. Thereafter all members shall be appointed for four-year terms. A member of the board shall be eligible for reappointment. Any member of the board may be removed by the appointing authority for misfeasance, malfeasance or wilful neglect of duty. Each member of the board, before commencing such member’s duties, shall take and subscribe the oath or affirmation required by article XI, section 1, of the State Constitution. A record of each such oath shall be filed in the office of the Secretary of the State. The board of directors shall maintain a record of its proceedings in such form as it determines, provided such record indicates attendance and all votes cast by each member. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from the board. A majority vote of the members of the board shall constitute a quorum and the affirmative vote of a majority of the members present at a meeting of the board shall be sufficient for any action taken by the board. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board. Any action taken by the board may be authorized by resolution at any regular or special meeting and shall take effect immediately unless otherwise provided in the resolution. The board may delegate to three or more of its members, or its officers, agents and employees, such board powers and duties as it may deem proper.

(c) (1) The board of directors shall annually elect one of its members as vice-chairperson and shall elect other of its members as officers, adopt a budget and bylaws, designate an executive committee, report semiannually to the appointing authorities with respect to operations, finances and achievement of its economic development objectives, be accountable to and cooperate with the state whenever, pursuant to the provisions of sections 32-600 to 32-611, inclusive, the state may audit the authority or any project of the authority, as defined in section 32-600, or at any other time as the state may inquire as to either, including allowing the state reasonable access to any such project and to the records of the authority and exercise the powers set forth in section 32-602.

(2) The authority shall have an executive director who shall be appointed by the board of directors and shall be the chief administrative officer of the authority. The executive director shall not be a member of the board of directors and shall be exempt from the classified service.

(3) Members of the board of directors shall receive no compensation for the performance of their duties hereunder but shall be reimbursed for all expenses reasonably incurred in the performance thereof.

(d) Each member of the board of directors of the authority and the executive director shall execute a surety bond in the penal sum of at least one hundred thousand dollars, or, in lieu thereof, the chairperson of the board shall execute a blanket position bond covering each member, the executive director and the employees of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as a surety and to be approved by the Attorney General and filed in the Office of the Secretary of the State. The cost of each bond shall be paid by the authority.

(e) No board member shall have or acquire any financial interest in (1) any capital city project, as defined in section 32-600, (2) any project undertaken by the authority within the capital region, or (3) in any property included or planned to be included in any such project or in any contract or proposed contract for materials or services to be used in such project.

(f) The authority shall have perpetual succession and shall adopt procedures for the conduct of its affairs in accordance with section 32-603. Such succession shall continue as long as the authority shall have bonds, notes or other obligations outstanding and until the existence of the authority is terminated by law at which time the rights and properties of the authority shall pass to and be vested in the state.

(g) All financial, credit and proprietary information contained in any application or request filed with the authority with respect to funding for any capital city project shall be exempt from the provisions of subsection (a) of section 1-210.

(P.A. 98-179, S. 2, 30; P.A. 99-241, S. 18, 66; P.A. 03-150, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 165; P.A. 11-48, S. 12; P.A. 12-147, S. 9; P.A. 13-234, S. 51.)

History: P.A. 98-179 effective June 1, 1998; P.A. 99-241 amended Subsec. (c) by designating existing language as Subdiv. (1) and adding Subdiv. (2) providing for the appointment of an executive director who is not a member of the board and who is exempt from classified service, and added Subsec. (g) re exemption of application information from provisions of Sec. 1-210(a), effective July 1, 1999; P.A. 03-150 amended Subsec. (b) to require that one member of the board of directors be a person recommended by the mayor of Hartford who is a resident of Hartford but not an elected or appointed official of the city, effective June 26, 2003; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c)(2) to replace former provision with provision requiring executive director of authority to be staff member of Office of Policy and Management, act as project comptroller and be chief administrative officer of authority, effective July 1, 2010; P.A. 11-48 amended Subsec. (c)(2) by requiring board to appoint executive director, rather than executive director being a staff member of Office of Policy and Management, by deleting provision re project comptroller pursuant to Sec. 32-655a(1)(A) and by exempting executive director from classified service, effective July 1, 2011; P.A. 12-147 amended Subsec. (a) by renaming Capital City Economic Development Authority as Capital Region Development Authority and adding provision ending terms of Capital City Economic Development Authority board members, amended Subsec. (b) by increasing number of board members from 7 to 13 and substantially revising provisions re appointments and terms of such members, and amended Subsec. (e) by inserting Subdiv. designators (1) and (3) and adding Subdiv. (2) re projects undertaken by the authority within the capital region, effective June 15, 2012; P.A. 13-234 amended Subsec. (b) by changing number of members of board of directors from 13 to 14 and adding Commissioner of Housing as an ex-officio member of board, effective July 1, 2013.



Section 32-602 - Purpose. Powers. Memorandum of understanding re administrative support, services and coordination.

(a) The purpose of the Capital Region Development Authority shall be (1) to stimulate new investment within the capital region and provide support for multicultural destinations and the creation of a vibrant multidimensional downtown; (2) to work with the Department of Economic and Community Development to attract through a coordinated sales and marketing effort with the state’s major sports, convention and exhibition venues large conventions, trade shows, exhibitions, conferences, consumer shows and events; (3) to encourage residential housing development; (4) to operate, maintain and market the convention center; (5) to stimulate family-oriented tourism, art, culture, history, education and entertainment through cooperation and coordination with city and regional organizations; (6) to manage facilities through contractual agreement or other legal instrument; (7) to stimulate economic development in the capital region; (8) upon request from the legislative body of a city or town within the capital region, to work with such city or town to assist in the development and redevelopment efforts to stimulate the economy of the region and increase tourism; (9) upon request of the Secretary of the Office of Policy and Management, to enter into an agreement for funding to facilitate the relocation of state offices within the capital city economic development district; (10) in addition to the authority set forth in subdivision (9) of section 32-600, to develop and redevelop property within the town and city of Hartford; and (11) to market and develop the capital city economic development district as a multicultural destination and create a vibrant, multidimensional downtown.

(b) For these purposes, the authority shall have the following powers: (1) To have perpetual succession as a body corporate and to adopt procedures for the regulation of its affairs and the conduct of its business as provided in subsection (f) of section 32-601, to adopt a corporate seal and alter the same at its pleasure, and to maintain an office at such place or places within the city of Hartford as it may designate; (2) to sue and be sued, to contract and be contracted with; (3) to employ such assistants, agents and other employees as may be necessary or desirable to carry out its purposes, which employees shall be exempt from the classified service and shall not be employees, as defined in subsection (b) of section 5-270, to fix their compensation, to establish and modify personnel procedures as may be necessary from time to time and to negotiate and enter into collective bargaining agreements with labor unions; (4) to acquire, lease, hold and dispose of personal property for the purposes set forth in this section; (5) to procure insurance against any liability or loss in connection with its property and other assets, in such amounts and from such insurers as it deems desirable and to procure insurance for employees; (6) to invest any funds not needed for immediate use or disbursement in obligations issued or guaranteed by the United States of America or the state of Connecticut, including the Short Term Investment Fund, and the Tax-Exempt Proceeds Fund, and in other obligations which are legal investments for savings banks in this state and in time deposits or certificates of deposit or other similar banking arrangements secured in such manner as the authority determines; (7) notwithstanding any other provision of the general statutes, upon request of the Secretary of the Office of Policy and Management, to enter into an agreement for funding to facilitate the relocation of state offices within the capital city economic development district; (8) to enter into such memoranda of understanding as the authority deems appropriate to carry out its responsibilities under this chapter; and (9) to do all acts and things necessary or convenient to carry out the purposes of and the powers expressly granted by this section.

(c) In addition to the powers enumerated in subsections (b) and (d) of this section, with respect to the convention center project and the convention center facilities the authority shall have the following powers: (1) To acquire, by gift, purchase, condemnation, lease or transfer, lands or rights-in-land in connection with the convention center facilities, the convention center hotel, the other on-site related private development or related infrastructure improvements and to sell and lease or sublease, as lessor or lessee or sublessor or sublessee, any portion of its real property rights, including air space above or areas below the convention center facilities or the convention center hotel, and enter into related common area maintenance, easement, access, support and similar agreements, and own and operate the convention center facilities, provided that such activity is consistent with all applicable federal tax covenants of the authority, transfer or dispose of any property or interest therein acquired by it, at any time and to receive and accept aid or contributions, from any source, of money, labor, property or other things of value, to be held, used and applied to carry out the purposes of this section, subject to the conditions upon which such grants and contributions are made, including, but not limited to, gifts or grants from any department, agency or instrumentality of the United States or this state for any purpose consistent with this section; (2) to condemn properties which may be necessary or desirable to effectuate the purposes of the authority with respect to the convention center project and the convention center hotel to be exercised in accordance with the provisions of part I of chapter 835; (3) to formulate plans for, acquire, finance and develop, lease, purchase, construct, reconstruct, repair, improve, expand, extend, operate, maintain and market the convention center facilities, provided such activities are consistent with all applicable federal tax covenants of the authority and provided further that the authority shall retain control over naming rights with respect to the convention center, that any sale of such naming rights shall require the approval of the secretary and that the proceeds of any such sale of naming rights, to the extent not required for start-up or current operating expenses of the convention center, shall be used by the authority exclusively for the purpose of operating or capital replacement reserves for the convention center; (4) to contract and be contracted with provided, if management, operating or promotional contracts or agreements or other contracts or agreements are entered into with nongovernmental parties with respect to property financed with the proceeds of obligations the interest on which is excluded from gross income for federal income taxation, the board of directors shall ensure that such contracts or agreements are in compliance with the covenants of the authority upon which such tax exclusion is conditioned; (5) to enter into arrangements or contracts to either purchase or lease, on a fully completed turn key basis, the convention center, and arrangements with the secretary regarding the development, ownership and operation by the authority of the related parking facilities, and to enter into a contract or contracts with an entity, or entities, for operation and management thereof and, for purposes of section 31-57f relating to standard wage rates for certain service workers, any such contract for operation and management of the convention center shall be deemed to be a contract with the state; (6) to fix and revise, from time to time, and to charge and collect fees, rents and other charges for the use, occupancy or operation of such projects, and to establish and revise from time to time, procedures concerning the use, operation and occupancy of the convention center facilities, including parking rates, rules and procedures, provided such arrangements are consistent with all applicable federal tax covenants of the authority, and to utilize net revenues received by the authority from the operation of the convention center facilities, after allowance for operating expenses and other charges related to the ownership, operation or financing thereof, for other proper purposes of the authority, including, but not limited to, funding of operating deficiencies or operating or capital replacement reserves for either the convention center or the related parking facilities as determined to be appropriate by the authority; (7) to engage architects, engineers, attorneys, accountants, consultants and such other independent professionals as may be necessary or desirable to carry out its purposes; to contract for construction, development, concessions and the procurement of goods and services and to establish and modify procurement procedures from time to time to implement the foregoing in accordance with the provisions of section 32-603; (8) to adopt procedures (A) which shall require that contractors or subcontractors engaged in the convention center project and the construction of the convention center hotel take affirmative action to provide equal opportunity for employment without discrimination as to race, creed, color, national origin or ancestry or gender, (B) to ensure that the wages paid on an hourly basis to any mechanic, laborer or workman employed by such contractor or subcontractor with respect to the convention center project or the construction of the convention center hotel shall be at a rate customary or prevailing for the same work in the same trade or occupation in the town and city of Hartford, unless otherwise established pursuant to a project labor agreement, and (C) which shall require the prime construction contractors for the convention center project and for the convention center hotel, and the principal facility managers of the convention center facilities and the convention center hotel to make reasonable efforts to hire or cause to be hired available and qualified residents of the city of Hartford and available and qualified members of minorities, as defined in section 32-9n, for construction and operation jobs at the convention center facilities and the convention center hotel at all levels of construction and operation; (9) to enter into a development agreement with the developer of the convention center hotel, which agreement shall prohibit any voluntary sale, transfer or other assignment of the interests of such developer, or any affiliate thereof, in the convention center hotel, including the rights under any ground lease, air rights or similar agreement with the state or the authority, for a minimum period of five years from the completion thereof except with the prior written consent of the authority given or withheld in its sole discretion, and thereafter except to a party which, in the reasonable judgment of the authority, is financially responsible and experienced in the ownership and operation of first class hotel properties in similar locations; (10) to borrow money and to issue bonds, notes and other obligations of the authority to the extent permitted under section 32-607, to fund and refund the same and to provide for the rights of the holders thereof and to secure the same by pledge of assets, revenues, notes and state contract assistance as provided in section 32-608; (11) to do anything necessary and desirable, including executing reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, to render any bonds to be issued pursuant to section 32-607 more marketable; and (12) to engage in and contract for marketing and promotional activities to attract national, regional and local conventions, sports events, trade shows, exhibitions, banquets and other events to maximize the use of the convention center facilities.

(d) In addition to the powers enumerated in subsections (b) and (c) of this section, with respect to capital city projects the authority shall have the following powers: (1) To acquire, by gift, purchase, condemnation, lease or transfer, lands or rights-in-land and to sell and lease or sublease, as lessor or lessee or sublessor or sublessee, any portion of its real property rights, including air space above and enter into related common area maintenance, easement, access, support and similar agreements, and own and operate facilities, provided such activity is consistent with all applicable federal tax covenants of the authority, transfer or dispose of any property or interest therein acquired by it, at any time and to receive and accept aid or contributions, from any source, of money, labor, property or other thing of value, to be held, used and applied to carry out the purposes of this section, subject to the conditions upon which such grants and contributions are made, including, but not limited to, gifts or grants from any department, agency or instrumentality of the United States or this state for any purpose consistent with this section; (2) in consultation with the chief elected official of the town and city of Hartford, to condemn properties which may be necessary or desirable to effectuate the purposes of the authority to be exercised in accordance with the provisions of part I of chapter 835; (3) to formulate plans for, acquire, finance and develop, lease, purchase, construct, reconstruct, repair, improve, expand, extend, operate, maintain and market facilities, provided such activities are consistent with all applicable federal tax covenants of the authority; (4) to contract and be contracted with provided, if management, operating or promotional contracts or agreements or other contracts or agreements are entered into with nongovernmental parties with respect to property financed with the proceeds of obligations the interest on which is excluded from gross income for federal income taxation, the board of directors shall ensure that such contracts or agreements are in compliance with the covenants of the authority upon which such tax exclusion is conditioned; (5) to fix and revise, from time to time, and to charge and collect fees, rents and other charges for the use, occupancy or operation of such projects, and to establish and revise from time to time, procedures concerning the use, operation and occupancy of such facilities, including parking rates, rules and procedures, provided such arrangements are consistent with all applicable federal tax covenants of the authority, and to utilize net revenues received by the authority from the operation of such facilities, after allowance for operating expenses and other charges related to the ownership, operation or financing thereof, for other proper purposes of the authority, including, but not limited to, funding of operating deficiencies or operating or capital replacement reserves for either such facilities and related parking facilities as determined to be appropriate by the authority; (6) to engage architects, engineers, attorneys, accountants, consultants and such other independent professionals as may be necessary or desirable to carry out its purposes; (7) to contract for construction, development, concessions and the procurement of goods and services and to establish and modify procurement procedures, from time to time, to implement the foregoing in accordance with the provisions of section 32-603; (8) to borrow money and to issue bonds, notes and other obligations of the authority to the extent permitted under section 32-607, to fund and refund the same and to provide for the rights of the holders thereof and to secure the same by pledge of assets, revenues, notes and state contract assistance, as provided in section 32-608; (9) to do anything necessary and desirable, including executing reimbursement agreements or similar agreements in connection with credit facilities, including, but not limited to, letters of credit or policies of bond insurance, remarketing agreements and agreements for the purpose of moderating interest rate fluctuations, to render any bonds to be issued pursuant to section 32-607 more marketable; and (10) to engage in and contract for marketing and promotional activities to attract national, regional and local conventions, sporting events, trade shows, exhibitions, banquets and other events to maximize the use of exhibition, sporting and entertainment facilities under the operation or jurisdiction of the authority.

(e) The authority shall have the power to negotiate, and, with the approval of the Secretary of the Office of Policy and Management, to enter into an agreement with any private developer, owner or lessee of any building or improvement located on land in a private development district, as defined in section 32-600, providing for payments to the authority in lieu of real property taxes. Such an agreement shall be made a condition of any private right of development within the private development district, and shall include a requirement that such private developer, owner or lessee make good-faith efforts to hire, or cause to be hired, available and qualified minority business enterprises, as defined in section 4a-60g, to provide construction services and materials for improvements to be constructed within the private development district in an effort to achieve a minority business enterprise utilization goal of ten per cent of the total costs of construction services and materials for such improvements. Such payments to the authority in lieu of real property taxes shall have the same lien and priority, and may be enforced by the authority in the same manner, as provided for municipal real property taxes. Such payments as received by the authority shall be used to carry out the purposes of the authority set forth in subsection (a) of this section.

(f) The authority and the Commissioner of Economic and Community Development may enter into a memorandum of understanding pursuant to which: (1) Administrative support and services, including all staff support, necessary for the operations of the authority may be provided by the Department of Economic and Community Development, (2) the Department of Economic and Community Development is authorized to administer contracts and accounts of the authority, and (3) provision is made for the coordination of management and operational activities at the convention center, sport, exhibition or coliseum facilities and the stadium facility, that may include: (A) Provision for joint procurement and contracting, (B) the sharing of services and resources, (C) the coordination of promotional and booking activities, and (D) other arrangements designed to enhance facility utilization and revenues, reduce operating costs or achieve operating efficiencies. The terms and conditions of such memorandum of understanding, including provisions with respect to the reimbursement by the authority to the Department of Economic and Community Development of the costs of such administrative support and services, shall be as the authority and the Commissioner of Economic and Community Development determine to be appropriate.

(g) (1) No ordinance, law or regulation adopted by, or granting authority to, any municipality shall apply to the demolition, construction, repair, improvement, expansion or extension of the civic center and coliseum complex if undertaken by the state or a public instrumentality thereof, including the authority. Notwithstanding any provision of the general statutes, the State Building Inspector and the State Fire Marshal shall have original jurisdiction with respect to the civic center and coliseum complex, including, but not limited to, the conduct of necessary reviews and inspections, and the issuance of any building permit, certificate of occupancy or other necessary permits or certificates related to building construction, occupancy or fire safety.

(2) For purposes of state insurance or self-insurance, while owned, leased or operated by the authority, the civic center and coliseum complex shall be deemed to be state-owned property and the state insurance and risk management board shall be authorized to determine, purchase or otherwise arrange for such insurance or self-insurance with respect to the civic center and coliseum complex, as provided in section 4a-20 with respect to state-owned property.

(3) The authority shall be authorized to purchase utility services at and for the civic center and coliseum complex at rates otherwise available to the state with respect to state-owned facilities.

(P.A. 98-179, S. 3, 30; P.A. 99-241, S. 19, 66; P.A. 00-140, S. 2, 40; June 30 Sp. Sess. P.A. 03-6, S. 60; P.A. 04-20, S. 8; P.A. 08-185, S. 7; Sept. Sp. Sess. P.A. 09-7, S. 166; P.A. 11-48, S. 13; P.A. 12-147, S. 10; June 12 Sp. Sess. P.A. 12-1, S. 188; P.A. 13-123, S. 31; 13-234, S. 52; 13-247, S. 233.)

History: P.A. 98-179 effective June 1, 1998; P.A. 99-241 amended Subsec. (b) to provide that employees be exempt from classified service and shall not be employees as defined in Sec. 5-270(b), Subsec. (c)(3) re retention, control and sale of naming rights of convention center, Subsec. (c)(8) to add new Subpara. (C) re reasonable efforts to hire Hartford residents and minorities, effective July 1, 1999; P.A. 00-140 amended Subsec. (c) to modify the authority’s powers re various properties associated with the convention center, to specify how proceeds from the sale of naming rights and other revenues may be used and to make conforming and technical changes, effective May 2, 2000; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (c)(1) to authorize the authority to lease lands or rights-in-land connection with the convention center and enter into agreements re common area maintenance, easement, access, support and similar agreements, and to apply provisions to other on-site related private development or infrastructure improvements, effective August 20, 2003; P.A. 04-20 made technical changes in Subsec. (c), effective April 16, 2004; P.A. 08-185 added Subsec. (d) re power of authority to enter into agreement re payments to authority in lieu of real property taxes for buildings and improvements on land located in a private development district, effective June 12, 2008; Sept. Sp. Sess. P.A. 09-7 added Subsec. (e) permitting authority and Secretary of the Office of Policy and Management to enter into memorandum of understanding re provision of administrative support and services, effective July 1, 2010; P.A. 11-48 amended Subsec. (e)(1) to eliminate from memorandum of understanding provision for continuity of credited service in retirement system for employees hired by Office of Policy and Management, effective July 1, 2011; P.A. 12-147 amended Subsec. (a) by replacing provisions re purpose of Capital City Economic Development Authority with provisions re purpose of Capital Region Development Authority, amended Subsec. (b) by adding new Subdiv. (7) re funding to facilitate relocation of state offices and redesignating existing Subdiv. (7) as Subdiv. (8), added new Subsec. (d) re capital city projects, redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f), amended redesignated Subsec. (f) to replace references to Secretary and Office of Policy and Management with references to Commissioner and Department of Economic and Community Development and add reference to sport, exhibition or coliseum facilities, and made technical changes, effective June 15, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(2) by replacing “capital region’s” with “state’s” and amended Subsec. (d) by deleting “within the capital city economic development district”, effective July 1, 2012; P.A. 13-123 made a technical change in Subsec. (a)(9), effective June 18, 2013; P.A. 13-234 amended Subsec. (b) by adding new Subdiv. (8) re power of authority to enter into memoranda of understanding and redesignating existing Subdiv. (8) as Subdiv. (9), effective July 1, 2013; P.A. 13-247 added Subsec. (g) re applicability of municipal ordinances to civic center and coliseum complex, re civic center and coliseum complex deemed to be state-owned property for purposes of state insurance or self-insurance and re purchase of utility services at state rates, effective July 1, 2013.



Section 32-602a - Assistance to science center.

The Capital Region Development Authority may enter into a memorandum of understanding with the Connecticut Center for Science and Exploration that provides that the authority may provide financial management and construction management services assistance for the science center.

(May Sp. Sess. P.A. 04-2, S. 51; P.A. 12-147, S. 11.)

History: May Sp. Sess. P.A. 04-2 effective May 12, 2004; P.A. 12-147 deleted references to Secretary of the Office of Policy and Management and replaced reference to Capital City Economic Development Authority with reference to Capital Region Development Authority, effective June 15, 2012.



Section 32-603 - Adoption of procedures.

The board of directors of the Capital Region Development Authority shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, which shall include a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the authority, which shall include an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, which shall include a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services which shall include a requirement that the authority solicit proposals at least once every three years for each such service which it uses; (5) issuing and retiring bonds, notes and other obligations of the authority; (6) providing financial assistance, which shall include eligibility criteria, the application process and the role played by the authority’s staff and board of directors; and (7) the use of surplus funds.

(P.A. 98-179, S. 4, 30; P.A. 12-147, S. 12.)

History: P.A. 98-179 effective June 1, 1998; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012.



Section 32-604 - Feasibility and implementation study.

(a) The Capital Region Development Authority shall conduct a feasibility and implementation study to determine the financial feasibility of the convention center project, as defined in subdivision (3) of section 32-600, and the sportsplex and the parking facilities, each as defined in section 32-651, which shall include, but not be limited to, consideration of proper planning, engineering, siting, cost of construction, revenue and expense projections and operation as a multipurpose facility or facilities.

(b) The authority shall determine if the feasibility and implementation study clearly establishes, considering all relevant factors, the financial viability of (1) the convention center, (2) the sportsplex, (3) the parking facilities, or (4) any combination of the foregoing. The authority shall deliver the implementation and feasibility study, together with its determination as to financial viability, to the Governor for submission to the General Assembly as part of the master development plan pursuant to subsection (b) of section 32-654.

(c) The Capital Region Development Authority shall conduct a feasibility and implementation study to determine the financial feasibility of undertaking development and redevelopment projects to further the purposes of the authority, which shall include, but not be limited to, consideration of proper planning, engineering, siting, cost of construction, revenue and expense projections and operational costs.

(d) The authority shall monitor the progress of all capital city projects, projects in East Hartford and any project in the capital region and shall, on a regular basis, determine the extent to which each such project has, up to that point, met the purposes set forth in section 32-602. The authority shall report semiannually to the Governor and the General Assembly in accordance with the provisions of section 11-4a with respect to the operations, finances and achievement of its economic development objectives.

(e) The authority shall review and evaluate the progress of each capital city project and any project in the capital region for which financing is provided and shall devise and employ techniques for forecasting and measuring relevant indices of accomplishment of its goals of economic development, including, but not limited to, (1) the number of jobs created, or to be created, by or as a result of the project, (2) the cost or estimated cost, to the authority, involved in the creation of those jobs, (3) the amount of private capital investment in, or stimulated by, a project, in proportion to the public funds invested in such project, (4) the number of additional businesses created and associated jobs, (5) increased housing availability in downtown Hartford, and (6) the impact on tourism.

(P.A. 98-179, S. 5, 30; P.A. 99-241, S. 20, 66; P.A. 12-147, S. 13; P.A. 13-123, S. 32.)

History: P.A. 98-179 effective June 1, 1998; P.A. 99-241 deleted Subsec. (c) re economic viability determination, amended Subsec. (b) to add parking facilities or any combination, required that study be delivered to the Governor as part of the master development plan and made technical changes, effective July 1, 1999; P.A. 12-147 added new Subsec. (c) re feasibility and implementation study by Capital Region Development Authority, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), amended redesignated Subsec. (d) by adding provision re projects in East Hartford and any project in capital region and amended redesignated Subsec. (e) by adding provision re any project in the capital region, adding new Subdiv. (5) re increased housing availability and redesignating existing Subdiv. (5) as Subdiv. (6), effective June 15, 2012; P.A. 13-123 changed “Capital City Economic Development Authority” to “Capital Region Development Authority” in Subsec. (a), effective June 18, 2013.



Section 32-605 - Reports. Audits. Compliance of operations.

(a) In lieu of the report required under section 1-123, within the first ninety days of each fiscal year of the Capital Region Development Authority, the board of directors of the authority shall submit a report to the Governor, the Auditors of Public Accounts and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding. Such report shall include, but not be limited to, the following: (1) A list of all bonds issued during the preceding fiscal year, including, for each such issue, the financial advisor and underwriters, whether the issue was competitive, negotiated or privately placed, and the issue’s face value and net proceeds; (2) a description of the capital city project or any economic development project in the capital region in which the authority is involved, its location and the amount of funds, if any, provided by the authority with respect to the construction of such project; (3) a list of all outside individuals and firms, including principal and other major stockholders, receiving in excess of five thousand dollars as payments for services; (4) a comprehensive annual financial report prepared in accordance with generally accepted accounting principles for governmental enterprises; (5) the cumulative value of all bonds issued, the value of outstanding bonds and the amount of the state’s contingent liability; (6) the affirmative action policy statement, a description of the composition of the work force of the authority by race, sex and occupation and a description of the affirmative action efforts of the authority; (7) a description of planned activities for the current fiscal year; (8) a list of all private investments made or committed for commercial development within the capital city economic development district; and (9) an analysis of the authority’s success in achieving the purposes stated in section 32-602.

(b) In lieu of the audit required under section 1-122, the board of directors of the authority shall annually contract with a person, firm or corporation for a compliance audit of the authority’s activities during the preceding authority fiscal year. The audit shall determine whether the authority has complied with its regulations concerning affirmative action, personnel practices, the purchase of goods and services and the use of surplus funds. The board shall submit the audit report to the Governor, the Auditors of Public Accounts and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding.

(c) The board of directors of the authority shall annually contract with a firm of certified public accountants to undertake an independent financial audit of the authority in accordance with generally accepted auditing standards. The board shall submit the audit report to the Governor, the Auditors of Public Accounts and the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding. The books and accounts of the authority shall be subject to annual audits by the state Auditors of Public Accounts.

(d) The authority shall designate a contract compliance officer from the staff of the authority to monitor compliance of the operations of facilities under the management or control of the authority, the convention center, convention center hotel and related parking facilities of the center and the hotel, with the provisions of state law applicable to such operations, including, but not limited to, this section and sections 32-650 to 32-668, inclusive, and with applicable requirements of contracts entered into by the authority, relating to set-asides for small contractors and minority business enterprises and required efforts to hire available and qualified members of minorities, as defined in section 32-9n, and available and qualified residents of the city of Hartford for jobs in such operations. Such officer shall file, each year during the period of facility operations, a written report with the authority as to findings and recommendations regarding such compliance.

(P.A. 98-179, S. 6, 30; P.A. 99-241, S. 21, 66; P.A. 00-140, S. 37, 40; P.A. 12-147, S. 14.)

History: P.A. 98-179 effective June 1, 1998 (Revisor’s note: In Subsec. (d) the phrase “whether there has been significant cost increases” was changed editorially by the Revisors to “there have been significant cost increases”); P.A. 99-241 added Subsec. (a)(8) re list of private investment for commercial development in district and made technical change, effective July 1, 1999; P.A. 00-140 added Subsec. (e) re convention center operations contract compliance officer, effective May 2, 2000; P.A. 12-147 amended Subsec. (a) to replace “Capital City Economic Development Authority” with “Capital Region Development Authority” and add “or any economic development project in the capital region in which the authority is involved”, deleted former Subsec. (d) re two-year performance review report, redesignated existing Subsec. (e) as Subsec. (d) and amended same by deleting reference to convention center operations and adding provision re facilities under management or control of authority, effective June 15, 2012.



Section 32-606 - Capital city economic development statement. Requirements for funds for capital city projects and capital region projects. Authority involvement.

(a) Any person, including, but not limited to, a state or municipal agency, requesting funds from the state, including, but not limited to, any authority created by the general statutes or any public or special act, with respect to any capital city project or any economic development project in the capital region in which the Capital Region Development Authority is involved, shall, at the time it makes such request for funds from the state, present a full and complete copy of its application or request, along with any supporting documents or exhibits, to the Capital Region Development Authority for its recommendation and to the Secretary of the Office of Policy and Management. The authority shall, not later than ninety days after receipt of such application or request, prepare and adopt a capital city economic development statement, summarizing its recommendations with respect to such application or request, and deliver such statement to the state officer, official, employee or agent of the state or authority to whom such application or request was made. The recommendations in such statement shall include contract provisions regarding performance standards, including, but not limited to, project timelines.

(b) Notwithstanding any other provision of the general statutes, public or special acts, any regulation or procedure or any other law, no officer, official, employee or agent of the state or any authority created by the general statutes or any public or special act, shall expend any funds on any capital city project or any project in the capital region in which the authority is involved, unless such officer, official, employee or agent has received a capital city economic development statement adopted by the authority pursuant to subsection (a) of this section, provided, if no such statement is received by the time ninety days have elapsed from the date of the initial application or request for such funds, such funds may be expended. If funds are expended pursuant to this subsection in a manner not consistent with the recommendations contained in a capital city economic development statement for such expenditure, the officer, official, employee or agent of the state expending such funds shall respond in writing to the authority, providing an explanation of the decision with respect to such expenditure.

(c) The authority shall not adopt any statement recommending funding for any capital city project or any economic development project in the capital region in which the authority is involved, unless and until the town and city of Hartford has created a municipal parking authority in accordance with chapter 100 and has transferred, or scheduled the transfer of, in a legally binding way, the rights and responsibilities of the municipality for all municipally owned or operated parking facilities, as defined in section 7-202.

(d) The authority shall coordinate the use of all state and municipal planning and financial resources that are or can be made available for any capital city project or any economic development project in the capital region in which the authority is involved, including any resources available from any quasi-public agency.

(e) All state and municipal agencies, departments, boards, commissions and councils shall cooperate with the Capital Region Development Authority in carrying out the purposes enumerated in section 32-602.

(P.A. 98-179, S. 7, 30; P.A. 08-185, S. 3; P.A. 12-147, S. 15.)

History: P.A. 98-179 effective June 1, 1998; P.A. 08-185 amended Subsec. (f) by extending termination date from July 1, 2008, to July 1, 2013, effective June 12, 2008; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority”, added provisions re economic development project in the capital region in which authority is involved and deleted former Subsec. (f) re termination date, effective June 15, 2012.



Section 32-607 - Bonds, notes and other obligations. Special capital reserve funds.

(a) The board of directors of the Capital Region Development Authority is authorized from time to time to issue its bonds, notes and other obligations in such principal amounts as in the opinion of the board shall be necessary to provide sufficient funds for carrying out the purposes set forth in section 32-602 with respect to the convention center project as defined in subdivision (3) of section 32-600, including the payment, funding or refunding of the principal of, or interest or redemption premiums on, any bonds, notes and other obligations issued by it whether the bonds, notes or other obligations or interest to be funded or refunded have or have not become due, the establishment of reserves to secure such bonds, notes and other obligations, loans made by the authority and all other expenditures of the authority incident to and necessary or convenient to carry out the purposes set forth in section 32-602.

(b) Except as may be otherwise expressly provided in this section or by the board, every issue of bonds, notes or other obligations, shall be a general obligation of the authority payable out of any moneys or revenues of the authority subject only to any agreements with the holders of particular bonds, notes or other obligations pledging any particular moneys or revenues. Any such bonds, notes or other obligations may be additionally secured by a pledge of any state contract assistance as provided in section 32-608, any grant or contributions from any department, agency or instrumentality of the United States or person or a pledge of any moneys, income or revenues of the authority from any source whatsoever.

(c) Notwithstanding any other provision of any law, any bonds, notes or other obligations issued by the authority pursuant to this section shall be fully negotiable within the meaning and for all purposes of title 42a. Any such bonds, notes or other obligations shall be legal investments for all trust companies, banks, investment companies, savings banks, building and loan associations, executors, administrators, guardians, conservators, trustees and other fiduciaries and pension, profit-sharing and retirement funds.

(d) Bonds, notes or other obligations of the authority shall be authorized by resolution of the board of directors of the authority and may be issued in one or more series and shall bear such date or dates, mature at such time or times, in the case of any such note, or any renewal thereof, not exceeding the term of years as the board shall determine from the date of the original issue of such notes, and, in the case of bonds, not exceeding thirty years from the date thereof, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable from such sources in such medium of payment at such place or places within or without this state, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide.

(e) Bonds, notes or other obligations of the authority may be sold at public or private sale at such price or prices as the board shall determine.

(f) Bonds, notes or other obligations of the authority may be refunded and renewed from time to time as may be determined by resolution of the board, provided any such refunding or renewal shall be in conformity with any rights of the holders thereof.

(g) Bonds, notes or other obligations of the authority issued under the provisions of this section shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof other than the authority or a pledge of the faith and credit of the state or of any such political subdivision other than the authority, and shall not constitute bonds or notes issued or guaranteed by the state within the meaning of section 3-21, but shall be payable solely from the funds as provided in this section. All such bonds, notes or other obligations shall contain on the face thereof a statement to the effect that neither the state of Connecticut nor any political subdivision thereof other than the authority shall be obligated to pay the same or the interest thereof except from revenues or other funds of the authority and that neither the faith and credit nor the taxing power of the state of Connecticut or of any political subdivision thereof other than the authority is pledged to the payment of the principal of or the interest on such bonds, notes or other obligations.

(h) Any resolution or resolutions authorizing the issuance of bonds, notes or other obligations may contain provisions, except as limited by existing agreements with the holders of bonds, notes or other obligations, which shall be a part of the contract with the holders thereof, as to the following: (1) The pledging of all or any part of the moneys received by the authority to secure the payment of the principal of and interest on any bonds, notes or other obligations or of any issue thereof; (2) the pledging of all or part of the assets of the authority to secure the payment of the principal and interest on any bonds, notes or other obligations or of any issue thereof; (3) the establishment of reserves or sinking funds, the making of charges and fees to provide for the same, and the regulation and disposition thereof; (4) limitations on the purpose to which the proceeds of sale of bonds, notes or other obligations may be applied and pledging such proceeds to secure the payment of the bonds, notes or other obligations, or of any issues thereof; (5) limitations on the issuance of additional bonds, notes or other obligations, the terms upon which additional bonds, bond anticipation notes or other obligations may be issued and secured, the refunding or purchase of outstanding bonds, notes or other obligations of the authority; (6) the procedure, if any, by which the terms of any contract with the holders of any bonds, notes or other obligations of the authority may be amended or abrogated, the amount of bonds, notes or other obligations the holders of which must consent thereto and the manner in which such consent may be given; (7) limitations on the amount of moneys to be expended by the authority for operating, administrative or other expenses of the authority; (8) the vesting in a trustee or trustees of such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of any trustee appointed by the holders of any bonds, notes or other obligations and limiting or abrogating the right of the holders of any bonds, notes or other obligations of the authority to appoint a trustee or limiting the rights, powers and duties of such trustee; (9) provision for a trust agreement by and between the authority and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state, which agreement may provide for the pledging or assigning of any assets or income from assets to which or in which the authority has any rights or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds, notes or other obligations of the authority and not otherwise in violation of law. Such agreement may provide for the restriction of the rights of any individual holder of bonds, notes or other obligations of the authority. All expenses incurred in carrying out the provisions of such trust agreement may be treated as a part of the cost of operation of the authority. The trust agreement may contain any further provisions which are reasonable to delineate further the respective rights, duties, safeguards, responsibilities and liabilities of the authority, individual and collective holders of bonds, notes and other obligations of the authority and the trustees; (10) covenants to do or refrain from doing such acts and things as may be necessary or convenient or desirable in order to better secure any bonds, notes or other obligations of the authority, or which, in the discretion of the authority, will tend to make any bonds, notes or other obligations to be issued more marketable notwithstanding that such covenants, acts or things may not be enumerated herein; and (11) any other matters of like or different character, which in any way affect the security or protection of the bonds, notes or other obligations.

(i) Any pledge made by the authority of income, revenues, state contract assistance provided under section 32-608, or other property shall be valid and binding from the time the pledge is made. The income, revenue, state contract assistance, such state taxes as the authority shall be entitled to receive or other property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

(j) The board of directors of the authority is authorized and empowered to obtain from any department, agency or instrumentality of the United States any insurance or guarantee as to, or of or for the payment or repayment of, interest or principal, or both, or any part thereof, on any bonds, notes or other obligations issued by the authority pursuant to the provisions of this section and, notwithstanding any other provisions of sections 32-600 to 32-611, inclusive, to enter into any agreement, contract or any other instrument whatsoever with respect to any such insurance or guarantee except to the extent that such action would in any way impair or interfere with the authority’s ability to perform and fulfill the terms of any agreement made with the holders of the bonds, bond anticipation notes or other obligations of the authority.

(k) Neither the members of the board of directors of the authority nor any person executing bonds, notes or other obligations of the authority issued pursuant to this section shall be liable personally on such bonds, notes or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof, nor shall any director or employee of the authority be personally liable for damage or injury, not wanton, reckless, wilful or malicious, caused in the performance of his duties and within the scope of his employment or appointment as such director, officer or employee. The authority shall protect, save harmless and indemnify its directors, officers or employees from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of alleged negligence or alleged deprivation of any person’s civil rights or any other act or omission resulting in damage or injury, if the director, officer or employee is found to have been acting in the discharge of his duties or within the scope of his employment and such act or omission is found not to have been wanton, reckless, wilful or malicious.

(l) The board of directors of the authority shall have power to purchase bonds, notes or other obligations of the authority out of any funds available for such purpose. The authority may hold, cancel or resell such bonds, notes or other obligations subject to and in accordance with agreements with holders of its bonds, notes and other obligations.

(m) All moneys received pursuant to the authority of this section, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this section. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of section 32-602, and the resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide.

(n) Any holder of bonds, notes or other obligations issued under the provisions of this section, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted under this section or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this section or by such resolution or trust agreement to be performed by the authority or by any officer, employee or agent thereof, including the fixing, charging and collecting of the rates, rents, fees and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established and collected.

(o) The authority may make representations and agreements for the benefit of the holders of any bonds, notes or other obligations of the state which are necessary or appropriate to ensure the exclusion from gross income for federal income tax purposes of interest on bonds, notes or other obligations of the state from taxation under the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, including agreement to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of the bonds, notes or other obligations of the authority. Any such agreement may include: (1) A covenant to pay rebates to the federal government of investment earnings derived from the investment of the proceeds of the bonds, notes or other obligations of the authority; (2) a covenant that the authority will not limit or alter its rebate obligations until its obligations to the holders or owners of such bonds, notes or other obligations are finally met and discharged; and (3) provisions to (A) establish trust and other accounts which may be appropriate to carry out such representations and agreements, (B) retain fiscal agents as depositories for such funds and accounts, and (C) provide that such fiscal agents may act as trustee of such funds and accounts.

(p) No bonds, notes or other obligations shall be issued by the authority unless such bonds, notes or other obligations have been approved for issuance by the State Bond Commission following (1) a finding that such issuance is in the public interest, (2) a filing with the clerks of the General Assembly of a certificate of the Secretary of the Office of Policy and Management and the State Treasurer pursuant to subsection (a) of section 32-608 and until bonds of the state authorized pursuant to section 32-614 have been approved for issuance by the State Bond Commission for such project, and (3) in the case of any bonds, notes or other obligations to be issued to provide funding for the convention center project, the satisfaction of the conditions set forth in subsection (a) of section 32-654.

(q) In connection with the issuance of bonds to finance the convention center project or to refund bonds previously issued by the authority to finance the convention center project, the authority may create and establish one or more reserve funds to be known as special capital reserve funds and may pay into such special capital reserve funds (1) any moneys appropriated and made available by the state for the purposes of such funds, (2) any proceeds of sale of notes or bonds for the convention center project, to the extent provided in the resolution of the authority authorizing the issuance thereof, and (3) any other moneys which may be made available to the authority for the purpose of such funds from any other source or sources. The moneys held in or credited to any special capital reserve fund established under this section, except as hereinafter provided, shall be used solely for the payment of the principal of and interest on, when due, whether at maturity or by mandatory sinking fund installments, on bonds of the authority secured by such capital reserve fund as the same become due, the purchase of such bonds of the authority, the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided the authority shall have power to provide that moneys in any such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such funds to less than the maximum amount of principal and interest becoming due by reasons of maturity or a required sinking fund installment in the then current or any succeeding calendar year on the bonds of the authority then outstanding or the maximum amount permitted to be deposited in such fund by the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, to permit the interest on said bonds to be excluded from gross income for federal tax purposes and secured by such special capital reserve fund, such amount being herein referred to as the “required minimum capital reserve”, except for the purpose of paying such principal of, redemption premium and interest on such bonds of the authority secured by such special capital reserve becoming due and for the payment of which other moneys of the authority are not available. The authority may provide that it shall not issue bonds secured by a special capital reserve fund at any time if the required minimum capital reserve on the bonds outstanding and the bonds then to be issued and secured by the same special capital reserve fund at the time of issuance, unless the authority, at the time of the issuance of such bonds, shall deposit in such special capital reserve fund from the proceeds of the bonds so to be issued, or otherwise, an amount which, together with the amount then in such special capital reserve fund, will be not less than the required minimum capital reserve. On or before December first, annually, there is deemed to be appropriated from the state General Fund such sums, if any, as shall be certified by the chairman or vice-chairman of the authority to the Secretary of the Office of Policy and Management and the Treasurer, as necessary to restore each such special capital reserve fund to the amount equal to the required minimum capital reserve of such fund, and such amounts shall be allotted and paid to the authority. For the purpose of evaluation of any such special capital reserve fund, obligations acquired as an investment for any such fund shall be valued at market. Nothing contained in this section shall preclude the authority from establishing and creating other debt service reserve funds in connection with the issuance of bonds or notes of the authority which are not special capital reserve funds. Subject to any agreement or agreements with holders of outstanding notes and bonds of the authority, any amount or amounts allotted and paid to the authority pursuant to this section shall be repaid to the state from moneys of the authority at such time as such moneys are not required for any other of its corporate purposes and in any event shall be repaid to the state on the date one year after all bonds and notes of the authority theretofore issued on the date or dates such amount or amounts are allotted and paid to the authority or thereafter issued, together with interest on such bonds and notes, with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders thereof, are fully met and discharged. No bonds secured by a special capital reserve fund shall be issued to pay project costs unless the authority is of the opinion and determines that the revenues from the project shall be sufficient to (A) pay the principal of and interest on the bonds issued to finance the project, (B) establish, increase and maintain any reserves deemed by the authority to be advisable to secure the payment of the principal of and interest on such bonds, (C) pay the cost of maintaining the project in good repair and keeping it properly insured, and (D) pay such other costs of the project as may be required. No bonds secured by a special capital reserve fund shall be issued unless the issuance of such bonds is approved by the Treasurer.

(P.A. 98-179, S. 8, 30; P.A. 99-241, S. 22, 66; May 9 Sp. Sess. P.A. 02-5, S. 27; May Sp. Sess. P.A. 04-1, S. 9; May Sp. Sess. P.A. 04-2, S. 55; P.A. 12-147, S. 16.)

History: P.A. 98-179 effective June 1, 1998; P.A. 99-607 added Subsec. (p)(3) re satisfaction of conditions in Sec. 32-654, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (a) to include reference to loans made by the authority in the purposes for which the authority may issue bonds, effective August 15, 2002; May Sp. Sess. P.A. 04-1 added Subsec. (q) re special capital reserve funds, effective July 1, 2004; May Sp. Sess. P.A. 04-2 amended Subsec. (i) to delete provision making pledges under section a pledge within the meaning of the Uniform Commercial Code, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state, which was in existence on October 1, 2003, or created after October 1, 2003; P.A. 12-147 amended Subsec. (a) to replace “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012.



Section 32-608 - State contract assistance.

(a) The state, acting by and through the Secretary of the Office of Policy and Management and the State Treasurer, may enter into a contract with the Capital Region Development Authority providing that the state shall pay contract assistance to the authority pursuant to the provisions of this section. Such contract assistance is limited to an amount equal to the annual debt service on the outstanding amount of bonds to be issued pursuant to section 32-607 to finance the costs of the convention center project, as defined in subdivision (3) of section 32-600. The contract entered into pursuant to this section shall include such provisions as the Secretary of the Office of Policy and Management and the State Treasurer deem necessary to assure the efficient construction and operation of such project and find are in the best interests of the state. No such contract shall be entered into by the secretary and the State Treasurer unless the board of directors of the authority files therewith a certificate setting forth its findings and determinations of the extent to which the incremental tax revenues under the authority of law existing at the time such certificate is filed to be derived as a result of the construction and operation of the project and visitor spending with respect thereto are reasonably expected to offset, over the term that the bonds are scheduled to be outstanding, the amount of debt service expected to be paid on authority bonds to be secured by such state assistance contract. In the event the secretary and the State Treasurer substantially concur with the findings of the board, a certificate evidencing such substantial concurrence shall be filed by such secretary and State Treasurer with the clerks of the Senate and the House of Representatives. In making such findings and determinations and executing such approval, the board, the secretary and the State Treasurer shall each be entitled to rely upon such reports and estimates of experts, as appropriate, for the proper evaluation of feasibility of the project, including, without limitation, estimates relating to the incremental tax revenues resulting from the convention center project, reasonable expectation as to the additional development in the area of the convention center project and such additional expenditures as a result of construction, tourism and other travel, entertainment and retail sales as may result from the location of such project in the capital city of the state.

(b) As part of such contract with the authority, or as a supplemental contract to such contract, the state, acting by and through the Secretary of the Office of Policy and Management and the State Treasurer, may provide for contract assistance for the funding of the completion, improvement or expansion of the project approved under subsection (a) of this section on the same terms and subject to the same conditions and findings set forth in said subsection (a).

(c) Any such contract may also provide that such contract assistance shall be paid by the state directly to the trustee or paying agent for any bonds, notes or other obligations, as applicable, with respect to which the contract assistance is provided. Any provision of such a contract entered into providing for payments equal to annual debt service shall constitute a full faith and credit obligation of the state and as part of the contract of the state with the holders of any bonds or notes, as applicable, appropriation of all amounts necessary to meet punctually the terms of such provision is hereby made and the State Treasurer shall pay such amount as the same become due. The board of directors of the authority may pledge such contract assistance of the state as security for the payment of such bonds, notes or other obligations issued by the authority.

(d) Any bonds issued under the provisions of subsections (a) and (b) of this section and at any time outstanding may at any time or from time to time be refunded by the board of directors of the authority by the issuance of its refunding bonds in such amounts as the authority may deem necessary or appropriate and with the consent of the Secretary of the Office of Policy and Management and the State Treasurer upon a finding that it is in the best interest of the state, but not exceeding an amount sufficient to refund the principal amount of the bonds to be so refunded, any unpaid interest thereon and any premiums, commissions and costs of issuance necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have matured or shall thereafter mature. The state, acting by and through the Secretary of the Office of Policy and Management, the State Treasurer and the State Bond Commission, may execute a contract for contract assistance for the payment of annual debt service on such refunding bonds. If the State Treasurer and the Secretary of the Office of Policy and Management request a refunding, the authority shall not unreasonably withhold approval.

(P.A. 98-179, S. 9, 30; P.A. 12-147, S. 17.)

History: P.A. 98-179 effective June 1, 1998; P.A. 12-147 amended Subsec. (a) to replace “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012.



Section 32-609 - Loans from Connecticut Innovations, Incorporated.

With the concurrence of the Secretary of the Office of Policy and Management and the State Treasurer, the Capital Region Development Authority may submit an application to Connecticut Innovations, Incorporated on behalf of the convention center project, as defined in subdivision (3) of section 32-600, for a loan or loans consistent with the requirements of chapter 579 and Connecticut Innovations, Incorporated is hereby authorized to review such application as a package for the purposes of its requirements, including eligibility for federal or state funding in addition to the financing applied for. Any loan by Connecticut Innovations, Incorporated to the Capital Region Development Authority shall be evidenced by the general obligation bond of Connecticut Innovations, Incorporated, in fully marketable form, duly executed and accompanied by an approving legal opinion with respect to validity, security and tax matters as would otherwise be required in a public offering. Any loan with respect to the hotel or other portions of private investment pertaining to the convention center project shall be on such terms and conditions as Connecticut Innovations, Incorporated requires to satisfy its eligibility for financing of a loan from the proceeds of its general obligation program bonds.

(P.A. 98-179, S. 10, 30; P.A. 12-147, S. 18; June 12 Sp. Sess. 12-1, S. 152; P.A. 13-123, S. 33.)

History: P.A. 98-179 effective June 1, 1998; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012; pursuant to June 12 Sp. Sess. P.A. 12-1, “Connecticut Development Authority” was changed editorially by the Revisors to “Connecticut Innovations, Incorporated”, effective July 1, 2012; P.A. 13-123 changed “such authority” to “Connecticut Innovations, Incorporated” and made a technical change, effective June 18, 2013.



Section 32-610 - Exemptions from taxes.

The exercise of the powers granted by section 32-602 constitute the performance of an essential governmental function and the Capital Region Development Authority shall not be required to pay any taxes or assessments upon or in respect of the convention center or the convention center project, as defined in section 32-600, levied by any municipality or political subdivision or special district having taxing powers of the state and such project and the principal and interest of any bonds and notes issued under the provisions of section 32-607, their transfer and the income therefrom, including revenues derived from the sale thereof, shall at all times be free from taxation of every kind by the state of Connecticut or under its authority, except for estate or succession taxes but the interest on such bonds and notes shall be included in the computation of any excise or franchise tax. Notwithstanding the foregoing, the convention center and the related parking facilities owned by the authority shall be deemed to be state-owned real property for purposes of sections 12-19a and 12-19b and the state shall make grants in lieu of taxes with respect to the convention center and such related parking facilities to the municipality in which the convention center and such related parking facilities are located as otherwise provided in said sections 12-19a and 12-19b.

(P.A. 98-179, S. 11, 30; P.A. 99-241, S. 60, 66; P.A. 00-140, S. 28, 40; P.A. 12-147, S. 19.)

History: P.A. 98-179 effective June 1, 1998; P.A. 99-241 added “convention center or the”, effective July 1, 1999; P.A. 00-140 added provision re the convention center and related parking facilities as state-owned property for purposes of making grants in lieu of taxes, effective May 2, 2000; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012.



Section 32-610a - Assessment of apartment property.

For purposes of determining the assessment of apartment property as defined in section 12-62r, that is newly created or converted by the Capital Region Development Authority within the capital city economic development district, as defined in section 32-600, the tax assessor shall assess any such property receiving a certificate of occupancy after July 1, 2013, as residential property, as defined in said section 12-62r.

(P.A. 13-184, S. 96.)

History: P.A. 13-184 effective July 1, 2013, and applicable to assessment years commencing on and after October 1, 2013.



Section 32-611 - State pledge to bond holders and contractors.

The state of Connecticut does hereby pledge to and agree with the holders of any bonds, notes and other obligations issued under section 32-607 and with those parties who may enter into contracts with the Capital Region Development Authority or its successor agency, that the state will not limit or alter the rights hereby vested in the authority or in the holders of any bonds, notes or other obligations of the authority to which contract assistance is pledged pursuant to section 32-608 until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, provided nothing contained herein shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such bonds, notes and other obligations of the authority or those entering into contracts with the authority. The authority is authorized to include this pledge and undertaking for the state in such bonds, notes and other obligations or contracts.

(P.A. 98-179, S. 12, 30; P.A. 12-147, S. 20.)

History: P.A. 98-179 effective June 1, 1998; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012.



Section 32-612 - Downtown higher education center project development.

(a) A downtown higher education center project, as described in section 32-600, shall be developed by the Department of Construction Services in consultation with the Board of Trustees of the Community-Technical Colleges. Said project shall not require approval by the State Properties Review Board.

(b) (1) No payments shall be made by the department on account of any downtown higher education center project contract awarded by or for the department until the bills or estimates presented for such payment shall have been duly certified to be correct by the department. No payments shall be made from any other fund on account of any contract for a downtown higher education center project awarded until the bills or estimates presented for such payment shall have been duly certified to be correct by the department.

(2) Provision shall be made in each contract to the effect that payment is limited to the amount provided therein and that no liability of the state shall and may be incurred beyond such amount.

(3) The department shall require, for the protection of the state, such deposits, bonds and security in connection with the submission of bids, the award of project contracts and the performance of work as the department shall determine to be appropriate and in the public interest of the state.

(c) For the purposes of part III of chapter 557, authority projects shall be deemed to be a state public works project and consist of public buildings.

(P.A. 98-179, S. 17, 30; P.A. 99-241, S. 53, 66; P.A. 11-51, S. 90.)

History: P.A. 98-179 effective June 1, 1998; P.A. 99-241 amended Subsec. (a) to delete reference to procedures for designated projects under Sec. 4b-24, effective June 28, 1999; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services” in Subsec. (a), effective July 1, 2011.



Section 32-613 - Applications for licenses, permits, approvals and administrative actions.

(a) Any environmental permit or approval required or permitted to be issued and any administrative action required or permitted to be taken pursuant to the general statutes in connection with on-site work supervised by the Department of Construction Services or off-site work supervised by the Department of Transportation for a downtown higher education center project or a riverfront infrastructure development and improvement project, as defined in subparagraphs (B) and (D), respectively, of subdivision (2) of section 32-600, shall be in accordance with the procedure set forth in this section.

(b) Notwithstanding any provision of the general statutes, any license, permit and approval required or permitted to be issued and any administrative action required or permitted to be taken pursuant to the general statutes in connection with a downtown higher education center project or a riverfront infrastructure development and improvement project, as defined in subparagraphs (B) and (D), respectively, of subdivision (2) of section 32-600, shall be issued or taken upon application to the particular commissioner or commissioners having jurisdiction over such license, permit, approval or other administrative action or such other state official as such commissioner shall designate. As used in this section, the term commissioner shall mean commissioners if more than one commissioner has jurisdiction over the subject matter and their designee, if any. No agency, commission, council, committee, panel or other body whatsoever other than such commissioner shall have jurisdiction over or cognizance of any licenses, permits, approvals or administrative actions concerning any project and no notice of any tentative determination or any final determination regarding any such license, permit, approval or administrative action and no notice of any such license, permit, approval or administrative action shall be required except as expressly provided pursuant to this subsection. For purposes of this section a downtown higher education center project and a riverfront infrastructure development and improvement project shall be treated as if each is a state facility and accordingly, no ordinance, law or regulation promulgated by or any authority granted to any municipality or any other political subdivision of the state shall apply to such authority project.

(c) All applications, supporting documentation and other records submitted to the commissioner and pertaining to any application for any license, permit, approval or other administrative action, together with all records of the proceedings of the commissioner relating to any license, permit, approval or administrative action shall be a public record and shall be made, maintained and disclosed in accordance with the Freedom of Information Act, as defined in section 1-200.

(d) All applications for licenses, permits, approvals and other administrative action required by any applicable provision of the general statutes shall be submitted to the commissioner as provided in subsection (b) of this subsection. The commissioner shall adopt a master process to consider multiple licenses, permits, approvals and administrative actions to the extent practicable. Each license or permit shall be issued, approval shall be granted and administrative action shall be taken not later than ten business days after the date of submission of any application for such license, permit, approval or administrative action to the commissioner. Each application for a license or permit shall be deemed to have been issued, approval shall be deemed to have been granted and administrative action shall be deemed to have been taken as requested unless such application has been denied, or conditionally issued prior to the close of business on the tenth business day after either the date of submission of such application, or a hearing is held on such application pursuant to this section.

(e) (1) Any hearing regarding all or any part of any project, provided for by this section, shall be conducted by the particular commissioner having jurisdiction over the applicable license, permit, approval or other administrative action. Legal notice of such hearing shall be published in a newspaper having general circulation in an area which includes the municipality in which the particular part of such project is proposed to be built or is being built not more than ten nor less than five days in advance of such hearing.

(2) In rendering any decision in connection with any project, provided for by this section, the commissioner shall weigh all competent material and substantial evidence presented by the applicant and the public in accordance with the applicable statute. The commissioner shall issue written findings and determinations upon which the commissioner’s decision is based. Such findings and determinations shall consist of evidence presented including such matters as the commissioner deems appropriate, provided such matters, to the extent applicable to the particular permit, shall include the nature of any major adverse health and environmental impact of any project. The commissioner may reverse or modify any order or action at any time on the commissioner’s own motion. The procedure for such reversal or modification shall be the same as the procedure for the original proceeding.

(3) Any administrative action taken by any commissioner in connection with any project, provided for by this section, may be appealed by an aggrieved party to the superior court for the judicial district of Hartford in accordance with the provisions of section 4-183. Such appeal shall be brought within ten days of the date of mailing to the parties to the proceeding of a notice of such order, decision or action by certified mail, return receipt requested, and the appellant shall serve a copy of the appeal on each party listed in the final decision at the address shown in such decision. Failure to make such service within such ten days on parties other than the commissioner who rendered the final decision may not, in the discretion of the court, deprive the court of jurisdiction over such appeal. Within ten days after the service of such appeal, or within such further time as may be allowed by the court, the commissioner who rendered such decision shall cause any portion of the record that had not been transcribed to be transcribed and shall cause either the original or a certified copy of the entire record of the proceeding appealed from to be transmitted to the reviewing court. Such record shall include the commissioner’s findings of fact and conclusions of law, separately stated. If more than one commissioner has jurisdiction over the matter, such commissioners shall issue joint findings of fact and conclusions of law. Such appeal shall state the reasons upon which it is predicated and, notwithstanding any provisions of the general statutes, shall not stay the development of any project. The commissioner who rendered such decision shall appear as the respondent. Such appeals to the superior court shall each be a privileged matter and shall be heard as soon after the return date as practicable. A court shall render its decision not later than twenty-one days after the date that the entire record, with the transcript, is filed with the court by the commissioner who rendered the decision.

(4) The court shall not substitute its judgment for that of the commissioner as to the weight of the evidence presented on a question of fact. The court shall affirm the decision of the commissioner unless the court finds that substantial rights of the party appealing such decision have been materially prejudiced because the findings, inferences, conclusions or decisions of the commissioner are in violation of constitutional or statutory provisions, in excess of the statutory authority of the commissioner, made upon unlawful procedure, affected by an error of law, clearly erroneous in view of the reliable, probative and substantial evidence on the whole record, or arbitrary, capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(5) If the court finds material prejudice, it may sustain the appeal. Upon sustaining an appeal, the court may render a judgment which modifies the decision of the commissioner, orders particular action by the commissioner or orders the commissioner to take such action as may be necessary to effect a particular action and the commissioner may issue a permit consistent with such judgment.

(6) An applicant may file an amended application and the commissioner may consider an amended application for an order, permit or other administrative action following court action.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-179, S. 18, 30; P.A. 99-241, S. 23, 66; P.A. 00-230, S. 13; P.A. 11-51, S. 90.)

History: P.A. 98-179 effective June 1, 1998 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1998 regular and special sessions of the General Assembly, effective September 1, 1998; in Subsec. (e)(3) the phrase “service ... on parties other then the commissioner” was changed editorially by the Revisors to “service ... on parties other than the commissioner” and the phrase “The commissioner which rendered ...” was changed editorially by the Revisors to “The commissioner who rendered ...”); P.A. 99-241 deleted reference to “convention center project”, and made technical corrections, effective July 1, 1999; P.A. 00-230 made technical changes in Subsec. (e); pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services” in Subsec. (a), effective July 1, 2011.



Section 32-614 - Bond authorization for the convention center project.

(a) For the purposes described in subsection (b) of this section the State Bond Commission shall have power, from time to time but in no case later than June 30, 2005, to authorize the issuance of bonds of the state, in one or more series and in principal amounts and in the aggregate not exceeding one hundred ninety million dollars and such additional amounts as may be required in connection with the costs of issuance of the bonds including bond anticipation, temporary and interim notes, the proceeds of which shall be used by the Treasurer to pay the costs of issuance, provided in computing the total amount of bonds which may at any one time be outstanding, the principal amount of any refunding bonds issued to refund bonds shall be excluded. After authorization by the State Bond Commission, all securities of the state authorized pursuant to this section shall be conclusively presumed to be fully and duly authorized pursuant to the laws of the state. Any person or government entity shall be estopped from questioning their authorization, sale issuance, execution or delivery by the state.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used as follows: Three million dollars by the Department of Economic and Community Development for a grant-in-aid to the Capital Region Development Authority and the balance by the Office of Policy and Management for a grant-in-aid to the Capital Region Development Authority for the project costs of the convention center project, as defined in section 32-651, and such portion of preliminary costs and the project costs of site acquisition, site preparation and infrastructure improvements related to other aspects of the overall project, all as defined in section 32-651, as is determined jointly by the secretary and the authority to be appropriately allocated to the convention center facilities, subject to satisfaction of the conditions set forth in subsection (a) of section 32-654.

(c) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said section 3-20, and temporary or interim notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20, and from time to time renewed provided no filings required by subparagraphs (A) and (B) of subdivision (1) of subsection (g) of said section 3-20 shall be required. Such bonds shall mature at such time or times not exceeding twenty years from either their respective dates. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management stating such terms and conditions as said commission, in its discretion, may require. Such bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds, including temporary or interim notes, as the same become due, and accordingly and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made including with respect to interest on temporary or interim notes and principal thereof to the extent not funded with renewals thereof or bonds, and the State Treasurer shall pay such principal and interest as the same become due.

(d) For the purposes of this section “state moneys” means the proceeds of the sale of bonds authorized pursuant to section 3-20 or of temporary or interim notes issued in anticipation of the moneys to be derived from the sale of such bonds. Request filed for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, if applicable, shall include the recommendation of the secretary as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with such project should be added to the state moneys available or becoming available hereunder for such project. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project may be added to any state moneys available or becoming available hereunder for such project and be used for such project as if constituting such state moneys, and any other federal, private or other moneys then available or thereafter to be made available for costs in connection with such project, if and to the extent from time to time directed by the State Bond Commission, upon receipt shall, in conformity with applicable federal and state law, be used for the purposes for which such other moneys are received in accordance with the proceedings of the State Bond Commission, and otherwise by the State Treasurer to meet the principal of outstanding bonds issued pursuant to this section or to meet the principal of temporary or interim notes issued in anticipation of the money to be derived from the sale of bonds theretofore authorized pursuant to said section 3-20 for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal, private or other moneys so received with respect to such project are used to meet principal of such temporary or interim notes or whenever principal on any such temporary or interim notes is retired by application of revenue receipts of the state, the amount of bonds theretofore authorized in anticipation of which such temporary or interim notes were issued, and the aggregate amount of bonds which may be authorized pursuant to this section, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal, private or other moneys so received to meet principal as hereinabove directed, the amount thereof may be invested by, or at the direction of, the State Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, or in accordance with the provisions of said section 3-20, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the said moneys so invested.

(e) Any balance of proceeds of the sale of said bonds authorized by this section in excess of the aggregate costs of the project so authorized shall be used to meet interest and principal amounts as the same become due on said bonds authorized.

(f) Net earnings on investment of proceeds, accrued interest and premiums on the issuance of any of such bonds authorized by this section after payment of expenses incurred by the State Treasurer or State Bond Commission in connection with their issuance, if any, shall be used to meet interest and principal amounts as the same become due on said bonds authorized.

(P.A. 98-179, S. 20, 30; P.A. 99-241, S. 24, 66; P.A. 00-140, S. 3, 40; June Sp. Sess. P.A. 01-7, S. 16, 28; P.A. 06-194, S. 3; P.A. 12-147, S. 21.)

History: P.A. 98-179 effective July 1, 1998; P.A. 99-241 amended Subsec. (a) to increase authorization from $155,000,000 to $190,000,000 and Subsec. (b) to replace proviso with satisfaction of conditions of Sec. 32-654, effective July 1, 1999; P.A. 00-140 amended Subsec. (a) to make a technical change and add provisions re presumption of authorization and estoppel, and amended Subsec. (b) to add specifications re amounts and purposes for which bond funds may be used, effective May 2, 2000; June Sp. Sess. P.A. 01-7 amended Subsec. (b) to delete provision re project costs of the related parking facilities and change reference to “convention center” to “convention center facilities”, effective July 1, 2001; P.A. 06-194 amended Subsec. (c) to change citation re filings required under Sec. 3-20(g) but not required by section from “subdivisions (1) and (2)” to “subparagraphs (A) and (B) of subdivision (1)”, effective June 9, 2006; P.A. 12-147 amended Subsec. (b) to replace “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012.



Section 32-615 - Bond authorization for the downtown higher education center project.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power, from time to time, but in no case later than June 30, 2005, to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate thirty million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the regional community-technical college system for the purpose of development of the downtown higher education center project, as defined in section 32-600.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 98-179, S. 21, 30.)

History: P.A. 98-179 effective July 1, 1999.



Section 32-616 - Bond authorization for the Civic Center and coliseum complex project, the riverfront infrastructure development and improvement project, housing, demolition and parking projects.

(a) For the purposes described in subsection (b) of this section the State Bond Commission shall have power, from time to time but in no case later than June 30, 2017, to authorize the issuance of bonds of the state, in one or more series and in principal amounts and in the aggregate not exceeding one hundred fifteen million dollars and such additional amounts as may be required in connection with the costs of issuance of the bonds including bond anticipation, temporary and interim notes, the proceeds of which shall be used by the State Treasurer to pay the costs of issuance, provided in computing the total amount of bonds which may at any one time be outstanding, the principal amount of any refunding bonds issued to refund bonds shall be excluded.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Department of Economic and Community Development or the Department of Housing for grants-in-aid for capital city projects as follows:

(1) For the Civic Center and coliseum complex renovation and rejuvenation project, not exceeding fifteen million dollars;

(2) For the riverfront infrastructure development and improvement project, not exceeding nineteen million eight hundred eighty thousand dollars provided no amount shall be issued under this subdivision until the Commissioner of Economic and Community Development certifies to the State Bond Commission that it has received a commitment by agreement, contract or other legally enforceable instrument with private investors or developers for a minimum private investment equal to the amount of bonds at the time such bonds are issued pursuant to this subdivision taken together with any previous commitments;

(3) For housing rehabilitation and new construction projects, as defined in subparagraph (E) (i) of subdivision (2) of section 32-600, not exceeding thirty-five million dollars, provided seven million dollars of said authorization shall be effective July 1, 1999, fourteen million dollars of said authorization shall be effective July 1, 2000, fourteen million dollars of said authorization shall be effective July 1, 2001, and four million dollars of said authorization shall be effective July 1, 2003;

(4) For demolition or redevelopment projects, as defined in subparagraph (E) (ii) of subdivision (2) of section 32-600, not exceeding twenty-five million dollars, provided seven million dollars of said authorization shall be effective July 1, 1999, eight million dollars of said authorization shall be effective July 1, 2000, five million dollars of said authorization shall be effective July 1, 2001, and three million dollars of said authorization shall be effective July 1, 2003;

(5) For parking projects, as defined in subparagraph (F) of subdivision (2) of section 32-600, not exceeding twelve million dollars.

(c) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to said section 3-20, and temporary or interim notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20, and from time to time renewed provided no filings required by subparagraphs (A) and (B) of subdivision (1) of subsection (g) of said section 3-20 shall be required. Such bonds shall mature at such time or times not exceeding twenty years from either their respective dates. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the Secretary of the Office of Policy and Management stating such terms and conditions as said commission, in its discretion, may require. Such bonds issued pursuant to section 32-614 shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds, including temporary or interim notes, as the same become due, and accordingly and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made including with respect to interest on temporary or interim notes and principal thereof to the extent not funded with renewals thereof or bonds, and the State Treasurer shall pay such principal and interest as the same become due.

(d) For the purposes of this section “state moneys” means the proceeds of the sale of bonds authorized pursuant to section 3-20 or of temporary or interim notes issued in anticipation of the moneys to be derived from the sale of such bonds. Request filed for an authorization of bonds shall identify the project for which the proceeds of the sale of such bonds are to be used and expended and, if applicable, shall include the recommendation of the secretary as to the extent to which federal, private or other moneys then available or thereafter to be made available for costs in connection with such project should be added to the state moneys available or becoming available hereunder for such project. If the request includes a recommendation that some amount of such federal, private or other moneys should be added to such state moneys, then, if and to the extent directed by the State Bond Commission at the time of authorization of such bonds, said amount of such federal, private or other moneys then available or thereafter to be made available for costs in connection with such project may be added to any state moneys available or becoming available hereunder for such project and be used for such project as if constituting such state moneys, and any other federal, private or other moneys then available or thereafter to be made available for costs in connection with such project, if and to the extent from time to time directed by the State Bond Commission, upon receipt shall, in conformity with applicable federal and state law, be used for the purposes for which such other moneys are received in accordance with the proceedings of the State Bond Commission, and otherwise by the State Treasurer to meet the principal of outstanding bonds issued pursuant to this section or to meet the principal of temporary or interim notes issued in anticipation of the money to be derived from the sale of bonds theretofore authorized pursuant to said section 3-20 for the purpose of financing such costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal, private or other moneys so received with respect to such project are used to meet principal of such temporary or interim notes or whenever principal on any such temporary or interim notes is retired by application of revenue receipts of the state, the amount of bonds theretofore authorized in anticipation of which such temporary or interim notes were issued, and the aggregate amount of bonds which may be authorized pursuant to this section, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal, private or other moneys so received to meet principal as hereinabove directed, the amount thereof may be invested by, or at the direction of, the State Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, or in accordance with the provisions of said section 3-20, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as the said moneys so invested.

(e) Any balance of proceeds of the sale of said bonds authorized by this section in excess of the aggregate costs of the project so authorized shall be used to meet interest and principal amounts as the same become due on said bonds authorized.

(f) Net earnings on investment of proceeds, accrued interest and premiums on the issuance of any of such bonds authorized by this section after payment of expenses incurred by the State Treasurer or State Bond Commission in connection with their issuance, if any, shall be used to meet interest and principal amounts as the same become due on said bonds authorized.

(P.A. 98-179, S. 22, 30; Dec. Sp. Sess. P.A. 98-1, S. 37, 43; May 9 Sp. Sess. P.A. 02-5, S. 28; May Sp. Sess. P.A. 04-1, S. 10; P.A. 06-194, S. 4; P.A. 09-234, S. 14; P.A. 10-44, S. 37, 38; P.A. 12-147, S. 22; P.A. 13-234, S. 53.)

History: P.A. 98-179 effective July 1, 1998; Dec. Sp. Sess. P.A. 98-1 amended Subsec. (b)(3) to add “rehabilitation and new construction” in description of projects and Subsec. (b)(4) to add “or redevelopment” in description of projects, effective January 12, 1999; May 9 Sp. Sess. P.A. 02-5 amended Subsec. (b)(2) to provide that $3,000,000 of the authorization shall be effective July 1, 2003, (b)(3) to provide that $4,000,00 of the authorization shall be effective July 1, 2003, and (b)(4) to provide that $3,000,000 of the authorization shall be effective July 1, 2003, effective July 1, 2002; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to extend the time for issuance of bonds under section to June 30, 2009, effective July 1, 2004; P.A. 06-194 amended Subsec. (c) to change citation re filings required under Sec. 3-20(g) but not required by section from “subdivisions (1) and (2)” to “subparagraphs (A) and (B) of subdivision (1)”, effective June 9, 2006; P.A. 09-234 amended Subsec. (a) to extend time for issuance of bonds from June 30, 2009, to June 30, 2013, effective July 9, 2009; P.A. 10-44 amended Subsec. (b)(2) to decrease authorization from $25,000,000 to $19,880,000, and to delete provision re authorization amounts effective on July 1, 1999, July 1, 2001, and July 1, 2003, and amended Subsec. (b)(5) to decrease authorization from $15,000,000 to $12,000,000, and to delete provision re authorization amounts effective on July 1, 1999, and July 1, 2000, effective July 1, 2010; P.A. 12-147 amended Subsec. (a) to replace “2013” with “2017” re issuance of bonds, effective June 15, 2012; P.A. 13-234 amended Subsec. (b) by adding Department of Housing as an agency authorized to use proceeds of bond sales for capital city projects, effective July 1, 2013.



Section 32-617 - Indemnification of officials of Capital Region Development Authority.

The state shall protect, save harmless and indemnify the Capital Region Development Authority and its directors, officers and employees from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment based upon any alleged act or omission of the authority or any such director, officer or employee in connection with, or any other legal challenge to, the overall project, as defined in section 32-651, stadium facility operations, as defined in section 32-651, public act 98-1 of the December special session*, public act 99-241* or public act 00-140*, including without limitation the preparation by the authority of the environmental impact evaluation contemplated by subsection (j) of section 32-664, provided any such director, officer or employee is found to have been acting in the discharge of such director, officer or employee’s duties or within the scope of such director, officer or employee’s employment and any such act or omission is found not to have been wanton, reckless, wilful or malicious.

(P.A. 99-241, S. 25, 66; P.A. 00-140, S. 4, 40; 00-230, S. 14; P.A. 12-147, S. 23.)

*Note: Public act 98-1 of the December special session is entitled “An Act Authorizing the Issuance of General Obligation Bonds of the State to Finance an Open-Air Stadium Project and Related Infrastructure Improvements in Hartford, Connecticut and a Training Facility in the State and the Execution of an Agreement Between the State and the National Football League New England Patriots”, public act 99-241 is entitled “An Act Increasing Certain Bond Authorizations for Capital Improvements, the Capital City Economic Development Authority, and the Convention Center and Sportsplex in Hartford and Associated Development Activities” and public act 00-140 is entitled “An Act Implementing the Master Development Plan for the Adriaen’s Landing Project and the Stadium at Rentschler Field Project”. (See Reference Tables captioned “Public Acts of December, 1998”, “Public Acts of 1999” and “Public Acts of 2000”, respectively, in Volume 16 which list the sections amended, created or repealed by the acts.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 revised internal references and made a technical change, effective May 2, 2000; P.A. 00-230 made technical changes; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012.



Section 32-617a - Limitation on liability of state officials.

No officer or employee of the state executing any agreement with respect to all or any portion of the overall project or stadium facility operations, or otherwise pursuant to sections 32-660 to 32-668, inclusive, shall be liable personally or be subject to any personal liability or accountability under such agreement.

(P.A. 00-140, S. 20, 40; 00-192, S. 51, 102.)

History: P.A. 00-140 effective May 2, 2000; P.A. 00-192 deleted requirement that the state indemnify officers and employees for financial loss or legal expenses related to execution of agreements, effective May 26, 2000.



Section 32-617g - Bond authorization for residential housing development.

(a) For the purposes described in subsection (b) of this section, the State Bond Commission shall have the power from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate sixty million dollars.

(b) The proceeds of the sale of said bonds, to the extent of the amount stated in subsection (a) of this section, shall be used by the Capital Region Development Authority for the purpose of providing grants or loans to encourage residential housing development, as provided in section 32-602.

(c) All provisions of section 3-20, or the exercise of any right or power granted thereby, which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Secretary of the Office of Policy and Management and states such terms and conditions as said commission, in its discretion, may require. Said bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on said bonds as the same become due, and accordingly and as part of the contract of the state with the holders of said bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made, and the State Treasurer shall pay such principal and interest as the same become due.

(P.A. 12-189, S. 43.)

History: P.A. 12-189 effective July 1, 2012.






Chapter 588y - Patriots Stadium (Repealed)

Section 32-620 to 32-649 - Legislative findings.

Sections 32-620 to 32-649, inclusive, are repealed, effective July 1, 1999.

(Dec. Sp. Sess. P.A. 98-1, S. 1–28, 41, 43; P.A. 99-241, S. 65, 66.)






Chapter 588z - Adriaen’s Landing and Rentschler Field

Section 32-650 - Legislative findings.

It is found and declared that the general welfare, health and prosperity of the people of the state of Connecticut will be promoted by the holding in the vicinity of its capital city of Hartford of university sporting events, other athletic contests, entertainment events and other public activities; that a multipurpose sports stadium in East Hartford for such events and activities will serve the interests of the university, promote tourism, contribute to the economic base of the state and stimulate needed redevelopment in the area in which it is located; that United Technologies Corporation, to commemorate the seventy-five-year history of Pratt and Whitney Aircraft Company and its founder, Frederick R. Rentschler, has offered to donate approximately seventy-five acres of real property at Rentschler Field in the town of East Hartford for use as the stadium facility site and, in connection with such donation, to license for use in connection with stadium facility events for one dollar per year approximately sixty-five hundred additional parking spaces on its campus in the town of East Hartford, which will save the state costs related to securing adequate parking for stadium facility events; that the interests of the university and the state will be served by the acceptance of such offer; that a convention center, related parking facilities and associated housing, entertainment, recreation, retail, hotel and office development in the capital city of Hartford will stimulate the needed redevelopment of said area as envisioned by chapter 588x and will complement other substantial private development activities in downtown Hartford that are contemplated by said chapter 588x; that such activities and development in and near the capital city of Hartford are matters of state-wide concern and the provisions of sections 32-650 to 32-668, inclusive, relating to municipal powers are necessary to effect the purposes hereof; that the success of the convention center and the other public improvements in the city of Hartford provided for in public act 00-140*, and the achievement of the objectives of chapter 588x and public act 00-140*, are dependent upon the integrated development and completion of the associated housing, entertainment, retail, hotel and office development; that the acquisition of property and the preparation of suitable sites for such associated private development, particularly in an urban area, often cannot be accomplished through the ordinary operations of private enterprise, and therefore state participation and assistance in site acquisition and preparation are necessary inducements to such activities and development; that expedited site acquisition, site preparation and construction of such convention center, related parking facilities and associated housing, entertainment, recreation, retail, hotel and office development for such purposes is for the public welfare and is a public use for which the power of eminent domain may be exercised and public land may be made available; that the development and operation of the stadium facility, convention center, related parking facilities and other related public improvements and state participation in and assistance to such associated private development are significant governmental uses and functions for which the exercise of state power may be exercised and are public purposes for which the borrowing power of the state may be exercised; and that, therefore, it is necessary and in the public interest and for the public benefit and good that the provisions of sections 32-651 to 32-668, inclusive, are declared as a matter of legislative determination.

(P.A. 99-241, S. 26, 66; P.A. 00-140, S. 5, 40.)

*Note: Public act 00-140 is entitled “An Act Implementing the Master Development Plan for the Adriaen’s Landing Project and the Stadium at Rentschler Field Project”. (See Reference Table captioned “Public Acts of 2000” in Volume 16 which lists sections amended, created or repealed by the act.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 revised the scope and details of the legislative findings in accordance with the substantial changes from the former Hartford Sportsplex project to the Adriaen’s Landing and Rentschler Field projects, effective May 2, 2000.



Section 32-650a - “Adriaen’s Landing”.

The use of the term “Adriaen’s Landing” in this chapter, subdivision (1) of section 12-412 and subsection (a) of section 12-498 is for convenience and shall not be construed to require that the improvements within the capital city economic development district which are contemplated by this chapter, subdivision (1) of section 12-412 and subsection (a) of section 12-498 bear that name.

(P.A. 00-140, S. 38, 40.)

History: P.A. 00-140 effective May 2, 2000.



Section 32-651 - Definitions.

As used in sections 32-650 to 32-668, inclusive, sections 39 and 40 of public act 98-1 of the December special session*, as amended by public act 99-241 and public act 00-140, and subsection (d) of section 32-605:

(1) “Adriaen’s Landing site” means the area of approximately thirty-three acres of land within the capital city economic development district designated in the master development plan as the location of the convention center, the related parking facilities and the on-site related private development.

(2) “Bonds” means the bonds authorized to be issued and sold by the state pursuant to sections 32-652 and 32-653, and, unless the context requires a different meaning, shall include serial, term or variable rate bonds, notes issued in anticipation of the issuance of bonds, and temporary or interim notes or notes issued pursuant to a commercial paper program.

(3) “Capital city economic development district” has the meaning assigned to that term in section 32-600.

(4) “Comptroller” means the State Comptroller or the deputy comptroller appointed pursuant to section 3-133.

(5) “Convention center” has the meaning assigned to that term in section 32-600.

(6) “Convention center project” has the meaning assigned to that term in section 32-600.

(7) “Convention center hotel” has the meaning assigned to that term in section 32-600.

(8) “Costs of issuance” means all costs related to the proceedings under which bonds are issued pursuant to sections 32-652 and 32-653, including, but not limited to, fees and expenses or other similar charges incurred in connection with the execution of reimbursement agreements, remarketing agreements, standby bond purchase agreements, agreements in connection with obtaining any liquidity facility or credit facility with respect to such bonds, trust agreements respecting disbursement of bond proceeds and any other necessary or appropriate agreements related to the marketing and issuance of such bonds and the disbursement of the bond proceeds, auditing and legal expenses and fees, expenses incurred for professional consultants, financial advisors and fiduciaries, fees and expenses of remarketing agents and dealers, fees and expenses of the underwriters to the extent not paid from a discount on the purchase price of such bonds, and fees and expenses of rating agencies, transfer or information agents, and including costs of the publication of advertisements and notices, printers’ fees or charges incurred by the state to comply with applicable federal and state securities or tax laws and any other similar costs of issuance.

(9) “Design professional” means each duly licensed architect, engineer or other design professional experienced in the design of comparable facilities and related improvements retained by the secretary from time to time to prepare plans and specifications and perform related professional services in connection with the overall project and related development activities.

(10) “Stadium facility manager” means each nongovernmental service provider engaged by the secretary to provide overall management services with respect to all or a portion of the stadium facility.

(11) “Stadium facility operations” means all activities related to the use, management and operation of the stadium facility including, without limitation, maintenance and repairs, purchases of supplies, the addition or replacement of furniture, fixtures and equipment, safety and security, crowd and traffic control, ticket and premium seating promotion and sales, ticketing and box office operations, event booking, scheduling and promotion, event operations, stadium parking management, marketing, promotion and public relations, advertising sales, media and broadcast activities and merchandising, catering and concessions.

(12) “GMP” means guaranteed maximum price.

(13) “Governmental authorities” means all federal, state or local governmental bodies, instrumentalities or agencies and all political subdivisions of the state, including municipalities, taxing, fire and water districts and other governmental units.

(14) “Governmental permits” means all permits, authorizations, registrations, consents, approvals, waivers, exceptions, variances, orders, judgments, decrees, licenses, exemptions, publications, filings, notices to and declarations of or with, or required by, governmental authorities, including those relating to traffic, environmental protection, wetlands, zoning, site approval, building and public health and safety, that are required for the development and operation of any project or facility.

(15) “Stadium facility capital replacement account” means the capital replacement reserve account within the Stadium Facility Enterprise Fund established by section 32-657.

(16) “Stadium Facility Enterprise Fund” means the separate fund established by section 32-657.

(17) “Infrastructure improvements” means necessary or desirable infrastructure improvements relating to the convention center, the stadium facility, the related parking facilities or the on-site related private development, as the case may be, including, but not limited to, structures over roads and highways, roadway improvements, pedestrian improvements, landscaped plazas, piers, foundations and other structural work on the Adriaen’s Landing site or the stadium facility site or off-site as determined by the secretary to be necessary or desirable in connection with the development of the Adriaen’s Landing site or the stadium facility site, and whether undertaken by the secretary or any other agency, department or public instrumentality of the state, as more particularly described in the master development plan.

(18) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and regulations adopted thereunder.

(19) “Master development plan” means the master development plan for the overall project and the on-site related private development prepared by the secretary and the authority with the assistance of the design professional, in the form filed with the clerks of the Senate and the House of Representatives on March 3, 2000, as modified by the secretary after May 2, 2000, in accordance with the provisions of section 32-655b.

(20) “NCAA” means the National Collegiate Athletic Association or its successor.

(21) “On-site related private development” means the convention center hotel and the other housing, entertainment, recreation, retail and office development on the Adriaen’s Landing site contemplated by the master development plan. “On-site related private development” includes the second phase of the convention center hotel as described in the master development plan but excludes any other addition to, or any expansion, demolition, conversion or other modification of, any such on-site related private development unless the secretary certifies in the secretary’s discretion that such addition, expansion, demolition, conversion or other modification is being undertaken by agreement with the secretary in furtherance of the objectives of the master development plan.

(22) “Overall project” means the convention center project, the stadium facility project and the parking project, or one or more of the foregoing as more particularly described in the master development plan, including all related planning, feasibility, environmental testing and assessment, permitting, engineering, technical and other necessary development activities, including site acquisition, site preparation and infrastructure improvements. As used in sections 32-664, 32-665 and 32-668, and subdivision (1) of section 12-412, subsection (a) of section 12-498 and subdivision (1) of section 22a-134, and section 32-617a, “overall project” also includes the development, design, construction, finishing, furnishing and equipping of the on-site related private development.

(23) “Parking project” means the development, design, construction, finishing, furnishing and equipping of the related parking facilities and related site acquisition and site preparation.

(24) “Preliminary costs” means the costs of the state or the authority, as the case may be, relating to planning, preliminary design, feasibility and permitting of the overall project, whether incurred prior to or following July 1, 1999, including, but not limited to, costs of plans, including plans with respect to alternative or prior designs, budgeting, borings, surveys, maps, title examinations, environmental testing, environmental impact evaluations, appraisals, documentation of estimates of costs and revenue increments to the state or the authority in connection with the overall project and the permitting thereof, including feasibility studies, market and impact analysis, preliminary design costs and costs incidental to investigations, preparation and processing of permit applications and preparation and analysis of any proposed agreement, lease or memorandum of understanding with respect to the overall project, including, but not limited to, the fees and expenses of professional, management and technical consultants, and financial and legal advisors, and the reimbursement to any state agency or department, public authority, political subdivision or private entity which has advanced or advances funds for the payment of any such preliminary costs, provided that in the case of any such private entity such advancement was or is at the request of or with the approval of the state as certified by the secretary and would qualify as a preliminary cost if incurred directly by the state or the Capital Region Development Authority.

(25) “Prime construction contractor” means each general contractor, construction manager or other construction professional with primary responsibility for construction activities with respect to the stadium facility, the convention center, the related parking facilities or any aspect of the on-site related private development, as the case may be.

(26) “Project costs” means and includes all hard and soft costs relating to the overall project, or, in context, any aspect thereof, including, but not limited to, preliminary costs, costs of site acquisition, site preparation and infrastructure improvements, relocation costs, including costs related to interim parking arrangements, costs of issuance, costs of labor and materials employed in the work, fees for project and construction management services, including incentive payments related to timely completion of improvements at or under budget, costs of insurance, including title insurance, the establishment of appropriate reserve funds in connection with the financing of any aspect of the overall project, and costs of accounting, legal, architectural, environmental, permitting, engineering, management, financial and other professional and technical services.

(27) “Project manager” means the development professional selected to supervise and coordinate the development of the Adriaen’s Landing site on behalf of the secretary and the authority.

(28) “Real property” means land and buildings and all estate, interest or right in land or buildings, including land or buildings owned by any person, the state or any political subdivision of the state or instrumentality thereof and including any and all easements, rights of way, air rights and every estate, right or interest therein.

(29) “Related parking facilities” means parking structures, facilities or improvements which are necessary or desirable to provide parking for the convention center, the convention center hotel and other on-site related private development, which related parking facilities may also satisfy other public and private parking requirements within the capital city economic development district, or to replace currently available parking which may be displaced by the overall project, other than the stadium facility project, or the on-site related private development, together with equipment, fixtures, furnishings and appurtenances integral and normally associated with the construction and operation of parking facilities, and ancillary infrastructure improvements, all as more particularly described in the master development plan.

(30) “Related private development” means privately developed facilities or projects located within the capital city economic development district and associated with the convention center, including the hotel to be developed in conjunction with the convention center and such other privately developed facilities or projects, which may include housing, hotel, retail, entertainment, recreation, office or parking facilities or projects, including privately developed or financed improvements related to the convention center or such facilities or projects, as contemplated by the master development plan. For purposes of this subdivision, the term “associated” means functionally and economically related to the convention center as part of an integrated effort to develop and revitalize the urban core of the city of Hartford as an attractive destination for visitors and location for new businesses and residents.

(31) “Secretary” means the Secretary of the Office of Policy and Management or the secretary’s designee.

(32) “Site acquisition” means the acquisition of real property, by condemnation, purchase, lease, lease-purchase, exchange or otherwise, comprising the Adriaen’s Landing site and the stadium facility site, and includes the acquisition of other real property determined by the secretary to be necessary for off-site infrastructure improvements related to the development of the Adriaen’s Landing site or the stadium facility site or for temporary use for construction staging or replacement parking during the period of construction, and the exchange or lease, as lessor or lessee, by the secretary or any other agency, department or public instrumentality of the state, of off-site real property to the extent determined by the secretary to be necessary to acquire real property comprising the Adriaen’s Landing site, but excludes the acquisition or development by any private party of real property or improvements not on the Adriaen’s Landing site.

(33) “Site preparation” means the removal and relocation of utilities, including electricity, gas, steam, water and sewer, the installation and connection of additional required utilities, the construction of necessary drainage facilities, the demolition of existing improvements and the removal, containment or other remediation of any hazardous materials and the restoration and compacting of soil, whether undertaken by the secretary or any other agency, department or public instrumentality of the state, all on the Adriaen’s Landing site, the stadium facility site, and on other sites where site preparation is necessary for the development of the Adriaen’s Landing site and the stadium facility site as contemplated by the master development plan or for the continuation of a public service facility, as defined in section 32-658, or utility operations.

(34) “Stadium facility” means a multipurpose sports stadium with a minimum of approximately forty thousand seats and with capacity for expansion to a minimum of approximately fifty thousand seats, meeting all applicable requirements for home team facilities for Division I-A football of the NCAA and the college football conference of which the university is expected to be a member, including seating capacity, size and composition of playing surface, locker room and media facilities and other amenities, to be owned by the state on the stadium facility site, together with equipment, fixtures, furnishings and appurtenances integral and normally associated with the construction and operation of such a facility, stadium parking and ancillary infrastructure improvements, all as more particularly described in the master development plan.

(35) “Stadium facility project” means the development, design construction, finishing, furnishing and equipping of the stadium facility and related site acquisition and site preparation.

(36) “Stadium facility site” means the real property located at Rentschler Field in the town of East Hartford designated for such purpose in the master development plan.

(37) “Stadium parking” means improvements, facilities and other arrangements for parking for stadium facility operations and events, including license, lease or other parking use agreements.

(38) “State” means the state of Connecticut.

(39) “State Bond Commission” means the commission established pursuant to subsection (c) of section 3-20 or any successor thereto.

(40) “Treasurer” means the State Treasurer or the deputy treasurer appointed pursuant to section 3-12.

(41) “University” means The University of Connecticut, a constituent unit of the state system of public higher education.

(42) “Work” means the provision of any or all of the work, labor, materials, equipment, services and other items required for a project including, but not limited to, design, architectural, engineering, development and other technical and professional services, construction and construction management services, permits, construction work and any and all other activities and services necessary to acquire, design, develop, construct, finish, furnish or equip any project.

(43) “Connecticut Center for Science and Exploration” means the science center facility constructed and operated in the Adriaen’s Landing site.

(P.A. 99-241, S. 27, 66; P.A. 00-140, S. 6, 40; P.A. 06-187, S. 83; P.A. 12-147, S. 24.)

*Note: Sections 39 and 40 of public act 98-1 of the December special session are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 added new definitions for the Adriaen’s Landing and Rentschler Field projects and substantially revised or deleted definitions that had been provided for the former Hartford Sportsplex project, effective May 2, 2000; P.A. 06-187 added Subdiv. (43) defining “Connecticut Center for Science and Exploration”, effective July 1, 2006; P.A. 12-147 replaced “Capital City Economic Development Authority” with “Capital Region Development Authority” in Subdiv. (24) and made a technical change, effective June 15, 2012.



Section 32-652 - Bond authorization for stadium facility project.

(a) The State Bond Commission shall have power, in accordance with this section from time to time to authorize the issuance of bonds of the state by the Treasurer, pursuant to and in accordance with this section in one or more series and in principal amounts not exceeding in the aggregate ninety-one million two hundred thousand dollars plus additional amounts for costs of issuance to the extent that premium and accrued interest on such bonds are not available to pay such costs of issuance as determined by the Treasurer at the time of issuance, provided, in computing the total amount of such bonds which may at any one time be outstanding, the principal amount of any refunding bonds issued to refund such bonds shall be excluded. The proceeds of such bonds and each series thereof shall be used by or at the direction of the Secretary of the Office of Policy and Management for the purposes of financing project costs of the stadium facility project, as set forth in a certificate of determination filed by the secretary with the Treasurer and the secretary of the State Bond Commission in respect of such project costs as detailed in said certificate. Each such bond shall bear such title or other designation as may be fixed by the Treasurer prior to issuance. This section shall constitute a bond act within the meaning of section 3-20.

(b) The bonds authorized pursuant to this section shall mature at such time or times not exceeding thirty years. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the secretary stating such terms and conditions as said commission, in its discretion may require. Such bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds, including temporary or interim notes, as the same become due, and, accordingly, as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made including with respect to interest on temporary or interim notes and principal thereof to the extent not funded with renewals thereof or bonds, and the Treasurer shall pay such principal and interest as the same become due.

(c) No bonds, notes or other obligations provided for in this section shall be authorized by the State Bond Commission except upon (1) a filing by the secretary with the State Bond Commission of a copy of the master development plan, and (2) a finding by the State Bond Commission that such issuance is in the public interest.

(d) All provisions of section 3-20 and the exercise of any right or power granted thereby which is not inconsistent with the provisions of this section, are hereby adopted and shall apply to all bonds authorized pursuant to this section, and temporary or interim notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed provided no filings required by subparagraphs (A) and (B) of subdivision (1) of subsection (g) of said section 3-20 shall be required.

(e) Any balance of proceeds of the sale of such bonds authorized by this section in excess of aggregate project costs shall be used to meet interest and principal amounts as the same become due on such bonds or to defease or redeem such bonds as may be outstanding, or shall be deposited to the General Fund as the Treasurer shall determine.

(f) Net earnings on investment of proceeds, accrued interest and premiums on the issuance of any of such bonds authorized by this section after payment of expenses incurred by the Treasurer in connection with their issuance, if any, and after compliance with applicable federal tax requirements, shall be used to meet interest and principal amounts as the same become due on said authorized bonds.

(g) After authorization by the State Bond Commission, all securities of the state issued pursuant to this section shall be conclusively presumed to be fully and duly authorized and issued under the laws of the state. Any person or governmental entity shall be estopped from questioning their authorization, sale, issuance, execution or delivery by the state.

(h) For the purposes of this section “state moneys” means the proceeds of the sale of the bonds authorized pursuant to this section or of temporary or interim notes issued in anticipation of the moneys to be derived from the sale of such bonds. Any federal, private or other moneys then available or thereafter to be made available for project costs of the stadium facility project as identified by the secretary may be added to any state moneys available or becoming available hereunder for such project costs and be used for the stadium facility project as if constituting such state moneys, and any other federal, private or other moneys then available or thereafter to be made available for such project costs, if and to the extent from time to time directed by the Treasurer, upon receipt shall, in conformity with applicable federal and state law, be used for the purposes for which such other moneys are received, and otherwise by the Treasurer to meet the principal of outstanding bonds issued pursuant to this section or to meet the principal of temporary or interim notes issued in anticipation of the money to be derived from the sale of such bonds authorized pursuant to public act 99-241*, as amended by public act 00-140*, for the purpose of financing such project costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal, private or other moneys so received with respect to the stadium facility project are used to meet principal of such temporary or interim notes or whenever principal on any such temporary or interim notes is retired by application of revenue receipts of the state, the amount of such bonds authorized in anticipation of which such temporary or interim notes were issued, and the aggregate amount of such bonds which may be authorized pursuant to this section shall each be reduced by the amount of the principal so met or retired. Pending use of the federal, private or other moneys so received to meet the principal as directed in this subsection, the amount thereof may be invested by, or at the direction of, the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, or in accordance with the provisions of said section 3-20, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as said moneys so invested.

(P.A. 99-241, S. 28, 66; P.A. 00-140, S. 7, 40; P.A. 06-194, S. 5.)

*Note: Public act 99-241 is entitled “An Act Increasing Certain Bond Authorizations for Capital Improvements, the Capital City Economic Development Authority, and the Convention Center and Sportsplex in Hartford and Associated Development Activities” and public act 00-140 is entitled “An Act Implementing the Master Development Plan for the Adriaen’s Landing Project and the Stadium at Rentschler Field Project. (See Reference Tables captioned “Public Acts of 1999” and “Public Acts of 2000”, respectively, in Volume 16 which list the sections amended, created or repealed by the acts.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 reduced the bond authorization from $115,000,000 to $91,200,000, deleted references to former Hartford Sportplex project and made changes to provide for the Rentschler Field stadium facility project, effective May 2, 2000; P.A. 06-194 amended Subsec. (d) to change citation re filings required under Sec. 3-20(g) but not required by section from “subdivisions (1) and (2)” to “subparagraphs (A) and (B) of subdivision (1)”, effective June 9, 2006.



Section 32-653 - Bond authorization for costs of overall project other than costs of stadium facility project.

(a) The State Bond Commission shall have the power, in accordance with the provisions of this section from time to time to authorize the issuance of bonds of the state, pursuant to and in accordance with this section, in one or more series and in principal amounts not exceeding in the aggregate seventy-three million eight hundred thousand dollars plus additional amounts for costs of issuance to the extent that premium and accrued interest on such bonds are not available to pay such costs of issuance as determined by the Treasurer at the time of issuance, provided, in computing the total amount of such bonds which may at any one time be outstanding, the principal amount of any refunding bonds issued to refund such bonds shall be excluded. The proceeds of such bonds and each series thereof shall be used by or at the direction of the Secretary of the Office of Policy and Management for the purposes of financing project costs of the overall project, other than the stadium facility project, or a grant-in-aid or other financial assistance with respect to any aspect of the overall project, other than the stadium facility project, pursuant to subsection (c) of this section, as set forth in a certificate of determination filed by the secretary with the Treasurer and the secretary of the State Bond Commission in respect of such project costs as detailed in said certificate. Each such bond shall bear such title or other designation as may be fixed by the Treasurer prior to issuance. This section shall constitute a bond act within the meaning of section 3-20.

(b) The bonds authorized pursuant to this section shall mature at such time or times not exceeding thirty years from their respective dates. None of said bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization, which is signed by the secretary stating such terms and conditions as said commission, in its discretion may require. Such bonds shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds, including temporary or interim notes, as the same become due, and, accordingly, as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made including with respect to interest on temporary or interim notes and principal thereof to the extent not funded with renewals thereof or bonds, and the Treasurer shall pay such principal and interest as the same become due.

(c) The secretary is authorized to use amounts available pursuant to the bond authorization in this section to provide grants-in-aid or financial assistance in such other forms as the secretary deems to be in the public interest to the authority or any other public instrumentality of the state or any private party developing or operating any aspect of the overall project, other than the stadium facility project, as defined in section 32-651, upon a finding by the secretary that such grant-in-aid or financial assistance is necessary, in connection with any otherwise authorized revenue bond financing or private investment, to induce the development of such aspects of the overall project. Such grant-in-aid or financial assistance shall be on such terms as may be established by the secretary, and the secretary is authorized to enter into such commitments and agreements with respect thereto as may be necessary to carry out the purposes of this subsection.

(d) No bonds, notes or other obligations provided for in this section shall be authorized by the State Bond Commission except upon (1) a filing by the secretary with the State Bond Commission of a copy of the master development plan, and (2) a finding by the State Bond Commission that such issuance is in the public interest.

(e) All provisions of section 3-20 and the exercise of any right or power granted thereby which is not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized pursuant to this section and temporary or interim notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed provided no filings required by subparagraphs (A) and (B) of subdivision (1) of subsection (g) of said section 3-20 shall be required.

(f) Any balance of proceeds of the sale of such bonds authorized by this section in excess of aggregate project costs shall be used to meet interest and principal amounts as the same become due on such authorized bonds or to defease or redeem such bonds as may be outstanding, or shall be deposited to the General Fund as the Treasurer shall determine.

(g) Net earnings on investment of proceeds, accrued interest and premiums on the issuance of any of such bonds authorized by this section after payment of expenses incurred by the Treasurer in connection with their issuance, if any, and after compliance with applicable federal tax requirements, shall be used to meet interest and principal amounts as the same become due on said authorized bonds.

(h) After authorization by the State Bond Commission, all securities of the state issued pursuant to this section shall be conclusively presumed to be fully and duly authorized and issued under the laws of the state. Any person or governmental entity shall be estopped from questioning their authorization, sale, issuance, execution or delivery by the state.

(i) For the purposes of this section “state moneys” means the proceeds of the sale of the bonds authorized pursuant to this section or of temporary or interim notes issued in anticipation of the moneys to be derived from the sale of such bonds. Any federal, private or other moneys then available or thereafter to be made available for project costs of the overall project, other than the stadium facility project, as identified by the secretary may be added to any state moneys available or becoming available hereunder for such project costs and be used for the overall project, other than the stadium facility project, as if constituting such state moneys, and any other federal, private or other moneys then available or thereafter to be made available for such project costs, if and to the extent from time to time directed by the Treasurer, upon receipt shall, in conformity with applicable federal and state law, be used for the purposes for which such other moneys are received, and otherwise by the Treasurer to meet the principal of outstanding bonds issued pursuant to this section or to meet the principal of temporary or interim notes issued in anticipation of the money to be derived from the sale of such bonds authorized pursuant to public act 99-241*, as amended by public act 00-140*, for the purpose of financing such project costs, either by purchase or redemption and cancellation of such bonds or notes or by payment thereof at maturity. Whenever any of the federal, private or other moneys so received with respect to the overall project, other than the stadium facility project, are used to meet principal of such temporary or interim notes or whenever principal on any such temporary or interim notes is retired by application of revenue receipts of the state, the amount of such bonds authorized in anticipation of which such temporary or interim notes were issued, and the aggregate amount of such bonds which may be authorized pursuant to this section, shall each be reduced by the amount of the principal so met or retired. Pending use of the federal, private or other moneys so received to meet the principal as directed in this subsection, the amount thereof may be invested by, or at the direction of, the Treasurer in bonds or obligations of, or guaranteed by, the state or the United States or agencies or instrumentalities of the United States, or in accordance with the provisions of said section 3-20, and shall be deemed to be part of the debt retirement funds of the state, and net earnings on such investments shall be used in the same manner as said moneys so invested.

(P.A. 99-241, S. 29, 66; P.A. 00-140, S. 8, 40; P.A. 06-194, S. 6.)

*Note: Public act 99-241 is entitled “An Act Increasing Certain Bond Authorizations for Capital Improvements, the Capital City Economic Development Authority, and the Convention Center and Sportsplex in Hartford and Associated Development Activities” and public act 00-140 is entitled “An Act Implementing the Master Development Plan for the Adriaen’s Landing Project and the Stadium at Rentschler Field Project”. (See Reference Tables captioned “Public Acts of 1999” and “Public Acts of 2000”, respectively, in Volume 16 which list the sections amended, created or repealed by the acts.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 increased the bond authorization from $50,000,000 to $73,800,000, deleted references to former Hartford Sportsplex project and made section applicable to the Adriaen’s Landing and Rentschler Field projects, effective May 2, 2000; P.A. 06-194 amended Subsec. (e) to change citation re filings required under Sec. 3-20(g) but not required by section from “subdivisions (1) and (2)” to “subparagraphs (A) and (B) of subdivision (1)”, effective June 9, 2006.



Section 32-654 - Conditions for contracts. Master development plan.

(a) Except with respect to the payment by the secretary and the authority of certain limited amounts of preliminary costs pursuant to section 64 of public act 99-241*, no contract may be awarded, obligation incurred or amount expended by the secretary or the authority with respect to costs of the overall project to be funded with the proceeds of the bonds, no principal amount of bonds, notes or other obligations of the state or the authority authorized with respect to the overall project may be allotted or encumbered, and no amount available in the Adriaen’s Landing construction account established by section 39 of public act 98-1 of the December special session*, as amended by public act 99-241 and public act 00-140, may be expended, unless and until the following conditions have been met:

(1) The Governor shall have filed with the house and senate clerks, who shall transmit the same to the joint committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations, a master development plan, which shall include at least the following:

(A) An overall design concept and description of the overall project and the integration of the on-site related private development, including conceptual drawings, preliminary site plans and estimated project schedule;

(B) An estimate of total costs for the stadium facility project, the parking project, the convention center project, the convention center hotel, as applicable, and each other major element of the on-site related private development;

(C) The feasibility and implementation studies for the convention center, the stadium facility and the related parking facilities, as applicable, conducted by the authority pursuant to section 32-604 together with the determination of the authority required by said section;

(D) A plan for the assembly and acquisition of the stadium facility site, the parking facilities site, the convention center site and the sites on which the convention center hotel and the other on-site related private development is to be located, as applicable, for relocation of existing uses on such sites and for site preparation, including identification of such sites, estimated costs of the site assembly and acquisition, relocation and site preparation, including necessary environmental remediation, the proposed ownership and lease arrangements with respect to such sites, with copies of any available site acquisition documents, and the proposed sources and amounts of public and private financing of the cost of site assembly and acquisition, relocation and site preparation including the portion of such costs, if any, to be paid as project costs pursuant to sections 32-650 to 32-668, inclusive;

(E) A description of required governmental permits and approvals required in connection with the overall project and the on-site related private development, including a report of the status of permit applications and approval, with copies of any available permit applications;

(F) Copies of the environmental impact evaluations prepared by the authority and the Office of Policy and Management pursuant to subsection (j) of section 32-663;

(G) A description of the proposed convention center hotel, including number of rooms, other amenities, site acquisition arrangements and proposed ownership, management and financing arrangements, and arrangements with respect to use for hotel purposes of spaces in the related parking facilities, including related parking charges;

(H) Revenue and expense projections for operation of the convention center, the stadium facility and the related parking facilities, as applicable, to the extent not included in the feasibility and implementation studies provided pursuant to subparagraph (C) of this subdivision;

(I) Sources and uses of committed public and private financing for the overall project and the on-site related private development, including projected amounts of tax-exempt and taxable general obligation bonds and revenue bonds;

(J) A financing plan for the overall project and the on-site related development, including the planned sequence and schedule of public and private investment, setting forth requirements for appropriate minimum levels of public and private investment at various stages of development as the overall project and the on-site related private development proceed;

(K) A memorandum of understanding with the university setting forth the material terms of proposed lease, license or other use arrangements regarding university events at the stadium facility, including at a minimum the material terms of the commitment of the university regarding the playing of home football games at the sportsplex, including arrangements with respect to the allocation of event revenues and expenses, other revenue derived as a result of the university’s upgrades to Division IA football status, rental or use charges, day of game expenses, event scheduling, ticket operations, event management and operations and responsibilities for maintenance, repair and insurance and sources of revenue to be used by the university to cover capital and operating expenses resulting from the university upgrade to Division IA football; and

(L) A description of the proposed revenue allocation from the related parking facilities; and

(2) The Governor shall have filed with the Treasurer and the State Bond Commission a certificate of determination to the effect that the state, through the authority or the secretary, has received commitments by agreement, contract or other legally enforceable instrument with private investors or developers for minimum private investment in the related private development of two hundred ten million dollars, of which a minimum of forty million dollars shall be private investment in the convention center hotel, which certificate of determination shall include findings by the Governor to the effect that (A) such commitments are enforceable by the secretary or the authority by an action at law or in equity, (B) such commitments relate to projects that will constitute related private development, as defined in section 32-651, and (C) the related private development that is the subject of such commitments would not have occurred but for the development of the convention center and the related parking facilities and the investment by the state in site acquisition, site preparation and infrastructure improvements associated with the Adriaen’s Landing site. Such certificate of determination and findings by the Governor, when filed with the Treasurer and the State Bond Commission, shall be final, conclusive and incontestable for all purposes.

(b) Not later than thirty days after the filing by the Governor of the master development plan pursuant to subdivision (1) of subsection (a) of this section, the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations shall hold a joint public hearing for purposes of the evaluation and consideration of the master development plan and any other information submitted by the Governor in connection therewith. Said committees shall submit a report of their findings, conclusions and recommendations to the General Assembly, through the clerks of the house and the senate not later than forty-five days after the date of filing by the Governor of the master development plan pursuant to subdivision (1) of subsection (a) of this section.

(P.A. 99-241, S. 30, 66; P.A. 00-140, S. 36, 40.)

*Note: Section 64 of public act 99-241 and section 39 of public at 98-1 of the December special session are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 deleted provisions re former Hartford Sportsplex project and made section applicable to the Adriaen’s Landing and Rentschler Field projects, effective May 2, 2000.



Section 32-654a - Validation of master development plan and feasibility and implementation studies.

Upon May 2, 2000, (1) the master development plan in the form filed with the clerks of the Senate and the House of Representatives on March 3, 2000, is validated and shall be deemed to have satisfied and met the requirements of subdivision (1) of subsection (a) of section 32-654, and (2) the feasibility and implementation studies for the convention center, the related parking facilities and the stadium facility filed with the clerks of the Senate and the House of Representatives as part of such master development plan are validated and shall be deemed to have satisfied and met the requirements of section 32-604.

(P.A. 00-140, S. 34, 40.)

History: P.A. 00-140 effective May 2, 2000.



Section 32-655 - Powers of the Secretary of the Office of Policy and Management.

(a) Except as otherwise limited by sections 32-650 to 32-668, inclusive, the secretary may:

(1) Acquire, by condemnation, gift, purchase, lease, lease-purchase, exchange or otherwise, the real property comprising the Adriaen’s Landing site and the stadium facility site and such other real property determined to be necessary by the secretary for off-site infrastructure improvements related to the development of the Adriaen’s Landing site or the stadium facility site or for temporary use for construction staging or replacement parking during the period of construction as contemplated by the master development plan, including the exchange of real property acquired by the secretary under authority of this chapter for other real property in circumstances where the secretary determines that such exchange will better conform site boundaries to final plans or otherwise facilitate the layout, development or financing of the public and private improvements contemplated by the master development plan;

(2) Select, engage and compensate surveyors, appraisers, engineers, architects and other providers of professional, management, financial or technical services and undertake or arrange for engineering, architectural, environmental, legal, fiscal and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures and other activities incidental thereto;

(3) Lease or sublease, as lessor or lessee or sublessor or sublessee, convey, and grant temporary or permanent easements and rights-of-way and enter into access, support, common area maintenance and similar agreements with respect to, any real property in connection with the overall project and the on-site related private development, including leases or subleases, as lessor or lessee or sublessor or sublessee, of off-site real property in connection with site acquisition arrangements, on terms to be determined by the secretary;

(4) Enter into agreements, pursuant to which the state may be obligated, among other things, to (A) acquire or provide the stadium facility site, or all or any portion of the Adriaen’s Landing site, (B) provide bond proceeds or other state moneys with which to pay project costs, and (C) plan, undertake, perform or otherwise provide for the site preparation, the implementation of the infrastructure improvements and the development of the overall project, and, upon completion or at such other time determined by the secretary and the authority, transfer to the authority ownership of, and any other rights and obligations of the secretary with respect to the related parking facilities;

(5) Plan, design, develop, construct, finish, furnish, equip, replace, alter, restore, reconstruct, improve or enlarge and enhance the overall project and engage in other activities incidental thereto, including the coordination of public and private parking facilities, and, subject to section 32-656, enter into such construction, development, project management, construction management, design-build or other types of contracts or arrangements with respect to the overall project and, subject to the proper allocation of costs, all or any portion of the on-site related private development including provisions with respect to incentive fees for timely completion of improvements at or under budget and such requirements with respect to GMP, adherence to the project schedule, assumption of force majeure and completion risk, surety and performance bonding, insurance, letters of credit and financial guarantees and other assurances of performance and completion as the secretary determines to be appropriate in order to assure adherence to the project budget or may otherwise deem prudent, expedient and in the best interests of the state, provided that the development or project management agreement with the project manager shall require that construction contracts for all major elements of the overall project for which the project manager is responsible be awarded on a GMP basis at prices consistent with the project budget unless the Secretary determines that a waiver of the GMP requirement is in the best interest of the state;

(6) License or manage any retail or commercial areas within the stadium facility and engage in other activities incidental thereto;

(7) Undertake, perform or otherwise provide for stadium facility operations, establish and carry out booking and scheduling policies, marketing and promotional programs and box office and ticketing operations, fix rental, usage, license, event-related and parking fees and charges, enter into lease, license or other agreements with respect to university and other events at the stadium facility and related uses, which shall give priority in scheduling to university home football games and which may give priority in scheduling to other university-sponsored events, enter into management contracts with respect to the overall management and operation of the stadium facility and stadium parking, and enter into other agreements with respect to stadium facility operations including, but not limited to, event leases, licenses or similar arrangements, the sale of naming rights, ticketing, advertising, media, broadcast, concessions, merchandising, marketing, facility maintenance, common area maintenance, safety, security, utility, service, supply and similar contracts, easements and rights-of-way for stadium facility access, and lease, license, rental or other use agreements for stadium parking, including the parking license agreement with United Technologies Corporation contemplated by section 32-650, and arrangements for off-site parking and shuttle service, sufficient to satisfy projected peak stadium facility parking demand;

(8) Coordinate the overall project and stadium facility operations with other departments or agencies of the state, any municipality, political subdivision, quasi-public agency, public authority or other public body including, but not limited to, the university, the Metropolitan District Commission and the authority, each of which, notwithstanding any provision of the general statutes, may enter into a written agreement with the secretary and, if necessary, any private party respecting the coordination, funding, performance and completion of such work and activities;

(9) Coordinate the overall project with any developer, private investor, general contractor, construction manager or other participant with respect to all or any part of the on-site related private development, enter into such agreements with such developers, private investors, general contractors, construction managers or other participants as may be necessary or appropriate to facilitate the coordinated development of the overall project and the on-site related private development, including with respect to site assembly, site preparation, common area maintenance and security and similar arrangements, or to secure private investment commitments for related private development, including agreements with respect to the sequence and schedule of public and private investment in the overall project and the on-site related private development;

(10) Arrange for, participate in, pay for or contribute to and procure directly or through the authority or a private entity or private entities, such policy or policies of insurance with respect to the overall project and stadium facility operations as the secretary shall determine is appropriate, necessary or desirable, including, but not limited to an owner-controlled insurance program or an insurance program consolidated in such manner as the secretary, the authority and such private entity and entities determine is appropriate with respect to general liability, environmental liability, professional liability, casualty, property, title, business interruption, business risk, force majeure, completion and other insurable risks including extra expense or other insurance coverages associated with and available for such risks in connection therewith, including in lieu of any of the foregoing such financial guarantees as may be available for such risks. The costs of any such insurance program or financial guarantees allocable to any aspect of the overall project are confirmed as within the meaning of project costs;

(11) Make and execute any other contracts and all other instruments necessary or convenient or desirable for the exercise of the powers and functions of the state and coordinate, delegate, implement and complete any or all of the overall project;

(12) Delegate or assign to the authority or any other agency, department or public instrumentality of the state, including any quasi-public agency, such rights, interests, activities, responsibilities and obligations of the secretary as, in the opinion of the secretary, are appropriate, necessary or desirable in order to effectuate the overall project or to provide for stadium facility operations;

(13) Accept gifts, grants of funds, property or services for the overall project, stadium facility operations or any aspect thereof from any source, public or private, and comply, subject to the provisions of sections 32-650 to 32-668, inclusive, with the terms and conditions of such gift or grant, provided nothing in sections 32-650 to 32-668, inclusive, shall be construed to authorize the expenditure for project costs of the overall project of other state funds not authorized, appropriated or otherwise designated for such purpose pursuant to sections 32-650 to 32-668, inclusive, or otherwise identified for such purpose in the master development plan as filed with the clerks of the Senate and the House of Representatives on March 3, 2000, and further provided nothing in said sections 32-650 to 32-668, inclusive, shall be construed to authorize the expenditure for project costs of the stadium facility project of any state funds other than those authorized under section 32-652;

(14) Pay or reimburse the Office of Policy and Management, the authority, the university and other affected state agencies and political subdivisions of the state and any third parties incurring such costs at the request or with the approval of the state as certified by the secretary, for project costs of the overall project including, without limitation, preliminary costs arising prior to July 1, 1999, or costs under subsection (d) of section 32-605 or sections 32-654, 32-654a, 32-655a, 32-655b and 32-666a; and

(15) Do any and all other things necessary or convenient to carry out the purposes of and exercise the powers expressly granted pursuant to the secretary under sections 32-650 to 32-668, inclusive.

(b) The secretary, through the chief elected official of the town of East Hartford, shall establish an ongoing process for community input to the secretary and the stadium facility manager as to matters of local concern relating to the operation of the stadium facility. Such process shall include the establishment of a local advisory committee for the purpose of identifying, discussing and formulating recommendations with respect to ongoing relations between the stadium facility and the town of East Hartford. Such advisory committee shall be chaired by the chief elected official of the town of East Hartford and shall include two residents of the town of East Hartford living in the vicinity of the stadium facility and representatives of the stadium facility manager, the party furnishing the stadium facility site, the police department and the fire department of the town of East Hartford, the Office of Policy and Management and the university. Such advisory committee shall meet as needed as determined by the chief elected official of the town of East Hartford. Members of such advisory committee shall serve without compensation. The agreement with the stadium facility manager shall include such limitations on types of events and hours of operation at the stadium facility as the secretary shall determine to be reasonable and appropriate in light of the public purposes of the stadium facility and the impact of stadium operations on neighboring areas in the town of East Hartford. The secretary shall enter into an agreement with the town of East Hartford and any other affected town providing for the reimbursement of the reasonably determined incremental costs to such towns of additional public safety personnel required prior to, during and following events at the stadium facility as a result of expected crowds, traffic and other event-related activities. Such costs may be allocated by agreement between the secretary and the university and other event sponsors.

(c) The secretary shall designate a stadium facility operations contract compliance officer from the Office of Policy and Management to monitor compliance of the stadium facility operations with the provisions of state law applicable to such operations, including, but not limited to, subsection (e) of section 32-605 and sections 32-650 to 32-668, inclusive, and with applicable requirements of contracts entered into by the secretary, relating to set-asides for small contractors and minority business enterprises and required efforts to hire available and qualified members of minorities, as defined in section 32-9n, and available and qualified residents of the town of East Hartford and the city of Hartford for jobs in such operations. Such officer shall file, each year during the period of stadium facility operations, a written report with the secretary as to findings and recommendations regarding such compliance.

(P.A. 99-241, S. 31, 66; P.A. 00-140, S. 9, 40; P.A. 02-103, S. 50; June 30 Sp. Sess. P.A. 03-6, S. 61; May Sp. Sess. P.A. 04-2, S. 42, 43; P.A. 12-147, S. 25.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 deleted provisions re former Hartford Sportsplex project, revised the secretary’s powers and added provisions re the Adriaen’s Landing and Rentschler Field stadium facility projects and made technical changes, effective May 2, 2000; P.A. 02-103 made a technical change in Subsec. (a)(14); June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a)(5) to add provision authorizing secretary to waive GMP requirement when a waiver is in best interests of state, effective August 20, 2003; May Sp. Sess. P.A. 04-2 amended Subsec. (a)(1) to authorize exchanges of real property in the assembling of property for the Adriaen’s Landing site and the stadium facility site, and amended Subsec. (a)(3) to authorize certain conveyances of property and easements and to authorize certain agreements regarding real property, effective May 12, 2004; P.A. 12-147 made a technical change in Subsec. (a)(14), effective June 15, 2012.



Section 32-655a - Project comptroller. Duties. Audits. Consultants.

The secretary shall take reasonable steps designed to ensure that the expenditure of public funds for project costs of the overall project is subject to adequate financial controls and that construction of the overall project conforms to applicable construction standards and approved plans and specifications. Such steps shall include, but are not limited to, the following:

(1) (A) The secretary shall designate a project comptroller from the secretary’s senior staff. The project comptroller shall review, certify and authorize any amount due for payment by the Treasurer on warrants issued by the State Comptroller and otherwise oversee the expenditure of all state funds made available for purposes of the overall project pursuant to public act 00-140*, and shall be responsible for monitoring the project budget, including cost estimates for site preparation, infrastructure, improvements and project construction, the review of all invoices for project costs for conformance to contracts and budgets, and the receipt and review of all reports from the independent auditing firm selected by the secretary and the State Building Inspector, the State Fire Marshal, the architects and environmental consultants as provided for in this section. The project comptroller shall be responsible for obtaining all necessary information and shall monitor all aspects of the planning and implementation of the overall project, including on-site inspections. The project comptroller shall prepare and submit to the secretary, the authority and the Auditors of Public Accounts as of the end of each quarter during the period of project development a summary of the reports received by the project comptroller during such quarter and a summary, by major category, of all expenditures of state funds for project costs during such quarter, noting any significant variances against budget.

(B) In order to assure accountability regarding the construction aspects of the overall project by the project manager and other contractors and professionals retained directly or indirectly by the state, the secretary shall obtain the services of a person or persons experienced in construction oversight. The secretary shall obtain such services (i) by agreement with the Department of Construction Services or the Department of Transportation; (ii) by direct hire; (iii) by contract; or (iv) by any combination of (i), (ii) or (iii) of this subparagraph.

(2) The secretary shall select an independent auditing firm in accordance with applicable procurement procedures to review all invoices, expenditures, cost allocations and other appropriate documentation related to all elements of the public improvements managed by the project manager in order to reconcile all project costs and verify conformance with the project budget, cost allocation agreements and applicable contracts. The independent auditing firm shall file a written report quarterly with the secretary, the authority and the project comptroller reporting the results of such review and shall assist in the reconciliation of any discrepancies between the records of the project manager and the records of the project comptroller designated by the secretary.

(3) All contracts entered into by the secretary or the authority related to the construction of the overall project, including contracts with the project manager and each construction manager, shall require the maintenance of complete accounting records relating to all expenditures of state funds, including detailed support for all cost allocations, on an open book basis providing for access to such records, including records in electronic form, by the secretary, the authority, the independent auditing firm selected by the secretary and the Auditors of Public Accounts.

(4) All allocations of costs between public and private improvements shall be pursuant to written agreement and consistent with the project budget.

(5) A construction manager or managers for all major elements of the public improvements shall be selected by the secretary and the authority in accordance with applicable procurement procedures and shall make reports to the project comptroller as requested. The construction managers shall be responsible for day-to-day management of all such construction activities in accordance with written agreements with the secretary or the authority.

(6) All construction plans and specifications shall be subject to the review and approval of the State Building Inspector and the State Fire Marshal. The State Building Inspector and the State Fire Marshal shall conduct periodic inspections of the overall project as construction proceeds and shall immediately notify the secretary, the project comptroller and the authority of any material variance between approved plans and specifications and actual construction. The State Building Inspector and the State Fire Marshal shall provide quarterly reports to the secretary, the project comptroller and the authority regarding conformance of actual construction to approved plans and specifications.

(7) Each contract for architectural services entered into by the secretary or the authority with respect to the overall project shall include a requirement that the architect monitor conformance of actual construction with the plans and specifications approved by the State Building Inspector and the State Fire Marshal and promptly report any material variance to the secretary, the project comptroller and the authority, with copies to the State Building Inspector and the State Fire Marshal.

(8) An environmental consultant or consultants shall be selected by the secretary in accordance with applicable procurement procedures to monitor conformance of actual environmental remediation of the stadium facility site and the Adriaen’s Landing site with any approved remediation plans and promptly report any material variance to the secretary, project comptroller and the authority.

(P.A. 00-140, S. 32, 40; P.A. 02-103, S. 51; P.A. 11-51, S. 90.)

*Note: Public act 00-140 is entitled “An Act Implementing the Master Development Plan for the Adriaen’s Landing Project and the Stadium at Rentschler Field Project”. (See Reference Table captioned “Public Acts of 2000” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 00-140 effective May 2, 2000 (Revisor’s note: In Subdiv. (5) a reference to the project “controller” was changed editorially by the Revisors to project “comptroller” for consistency with references elsewhere in the section); P.A. 02-103 made a technical change in Subdiv. (1)(A); pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services” in Subdiv. (1)(B)(i), effective July 1, 2011.



Section 32-655b - Modification of master development plan.

The master development plan may be modified by the secretary after May 2, 2000, to the extent determined by the secretary to be necessary or desirable in light of unforeseen conditions or circumstances, including, without limitation, economic or market conditions or development or cost constraints, provided (1) no such modification shall be inconsistent with any requirements of subsection (d) of section 32-605 or sections 32-650 to 32-668, inclusive, and (2) in the event that the secretary determines that any such modification in the master development plan would result in a material change in the purpose or character of the stadium facility, the related parking facilities or the convention center, such modification shall not become effective unless and until (A) the secretary has filed with the house and senate clerks, for transmittal to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding, a description of such modification in reasonable detail, and (B) such committee shall either have (i) approved such modification, or (ii) failed to reject such modification within thirty days of the date of filing by the secretary of the description of such modification with the house and senate clerks.

(P.A. 00-140, S. 35, 40; P.A. 12-147, S. 26.)

History: P.A. 00-140 effective May 2, 2000; P.A. 12-147 made a technical change in Subdiv. (1), effective June 15, 2012.



Section 32-656 - Contracting by the Secretary of the Office of Policy and Management. Stadium naming rights. Contract compliance.

(a) In the exercise of the powers and authority of the secretary pursuant to section 32-655, the secretary may utilize private parties, by contract, to carry out the overall project and stadium facility operations and otherwise to effectuate the purposes of sections 32-650 to 32-668, inclusive. The terms and conditions of such contracts shall be determined by the secretary, as shall the fees or other similar compensation to be paid to such private parties, provided that such contracts shall be structured or contain such terms and conditions as will enable the secretary to retain overall supervision and control of the stadium facility and stadium facility operations. The secretary shall require, in connection with the development by or pursuant to agreement with the secretary of any aspect of the overall project or the on-site related private development, that each prime construction contractor shall either comply with the prevailing wage laws or enter into a project labor agreement and shall make reasonable efforts to hire or cause to be hired (1) in the case of the stadium facility project, available and qualified residents of the town of East Hartford and the city of Hartford, and available and qualified members of minorities, as defined in section 32-9n, for construction jobs at all levels of construction activity, and (2) in the case of all other aspects of the overall project and the on-site related private development, available and qualified residents of the city of Hartford and available and qualified members of minorities, as defined in section 32-9n. The secretary shall require, in connection with stadium facility operations, that the stadium facility manager shall make reasonable efforts to hire or cause to be hired available and qualified residents of the town of East Hartford and the city of Hartford and available and qualified members of minorities, as defined in section 32-9n, for operations jobs at the stadium facility at all levels of stadium facility operations. Contracts entered into by the secretary with respect to the overall project, the on-site related private development or stadium facility operations or otherwise pursuant to the powers and authority by the secretary under section 32-655 shall not be subject to the approval of any other state department, office or agency except as otherwise provided in sections 32-650 to 32-668, inclusive. Copies of all such contracts shall be maintained by the secretary as public records, subject to the proprietary rights of any party to the contract. Nothing in this section shall be deemed to restrict the discretion of the secretary to use the staff and work force of the Office of Policy and Management or of other available state departments, offices or agencies for the performance of any of the secretary’s responsibilities and functions whenever, in the secretary’s discretion, it is necessary, convenient or desirable to do so. Notwithstanding any provision of this subsection, the state or a public instrumentality thereof, in the exercise of a governmental function, shall be and remain the owner of the stadium facility and all furniture, fixtures, equipment and other appurtenances purchased as an integral part thereof with the proceeds of bonds, other state moneys or moneys from the stadium facility capital replacement account, including having title to such real and personal property in the name of the state or a public instrumentality thereof.

(b) The provisions of sections 4-212 to 4-219, inclusive, regarding the award of personal service agreements through competitive negotiation shall be applicable to all contracts and agreements for professional, technical, consulting, financial or management services entered into by the secretary in connection with the overall project and stadium facility operations, including contracts with the design professional and the stadium facility manager and any other contracts and agreements entered into by the secretary with respect to the planning, design, feasibility or permitting of any aspect of the overall project, the management of site acquisition or site preparation, or the management of, or provision of services in connection with, stadium facility operations. For purposes of this section, all such contracts and agreements shall be deemed to be personal service agreements for purposes of sections 4-212 to 4-219, inclusive, without regard to whether or not such contracts and agreements relate to contractual services, as defined in section 4a-50.

(c) Notwithstanding any provision of the general statutes applicable to a state facility or public works project to the contrary, the secretary may select any prime construction contractor on a negotiated basis, provided that the secretary shall invite not less than three qualified general contractors or construction managers with current construction experience with major projects of comparable scope to submit proposals to act as a prime construction contractor, which invitation may include minimum requirements established by the secretary pursuant to subdivision (5) of section 32-655.

(d) Notwithstanding any provision of the general statutes applicable to a state facility or public works project to the contrary, except as otherwise provided in subsection (c) of this section, all construction contracts entered into by the secretary with respect to the overall project shall be entered into on an open-bid or negotiated basis, except that in the discretion of the secretary, where the estimated expense of any such construction contract is more than one hundred thousand dollars, the secretary may determine that selection of a contractor for a particular construction contract through the prequalification and public letting process provided for in subsection (e) of this section is warranted, is expected to be cost effective and is in the public interest of the state.

(e) (1) With respect to any construction contract that is to be publicly let pursuant to subsection (d) of this section, the secretary shall identify a list of potentially responsible qualified bidders for the particular contract, to which list the secretary may add additional names. Thereafter, the secretary shall give notice to those on the list of the work required and of the invitation to prequalify. The invitation to prequalify shall contain such information as the secretary shall deem appropriate and a statement of the time and place where the responses shall be received. Upon receipt of such responses, the secretary shall select each bidder which has shown itself able to post surety bonds required by such contract and has demonstrated that it possesses the financial, managerial and technical ability and the integrity necessary and without conflict of interest for faithful and efficient performance of the work provided for therein. The secretary shall evaluate whether a bidder is responsible and qualified based on its experience with projects similar to that for which the bid is to be submitted, and based on objective written criteria which shall be approved by the secretary and included in the request for prequalification with respect to such contract. In lieu of such prequalification process, the secretary may deem to be prequalified those bidders listed on any list of qualified bidders maintained by the Department of Construction Services or the Department of Transportation if the secretary determines that such list is appropriate in light of the scope and type of contract to be let.

(2) The secretary shall thereafter give notice to those so prequalified of the time and place where the public letting shall occur and shall include in such notice such information of the work required as appropriate. At the time and place as set forth in the notice, the secretary shall publicly open and read the bids. The secretary shall not award any construction contract after public letting except to the responsible qualified bidder submitting the lowest bid and in compliance with the bid requirements. The secretary may, however, waive any informality in a bid, and may either reject all bids and again advertise for bids, or, enter into such construction contract on a negotiated basis.

(3) The invitation to bid and the construction contract awarded shall contain such other terms and conditions, and such provisions for penalties, as the secretary may deem appropriate.

(f) Any other agency or department of the state undertaking work related to the overall project, including work pursuant to subdivision (8) or (12) of section 32-655, may select and engage professionals, consultants and contractors in the same manner as provided in this section in the case of the secretary, notwithstanding any provision of the general statutes.

(g) The naming rights with respect to the stadium facility shall be subject to the control of the secretary, provided the secretary is authorized to enter into an agreement with the party furnishing the stadium facility site which agreement provides (1) that for a period not in excess of fifteen years from the date of the first event at the stadium facility the secretary shall agree not to offer such naming rights for commercial or other purposes and that the stadium facility shall be known as “Rentschler Field” to commemorate the seventy-five-year history of Pratt and Whitney Aircraft Company and its founder, Frederick B. Rentschler, (2) for a donation by such party to the secretary of two million dollars for use by the secretary for any traffic and road improvement in the vicinity of the stadium facility deemed necessary or desirable by the secretary to facilitate stadium facility operations, (3) if, at the expiration of the period of fifteen years referred to in subdivision (1) of this subsection, the secretary offers the naming rights with respect to the stadium facility for commercial or other purposes (A) such party shall have a right of first refusal with respect to the purchase of such naming rights, (B) the naming rights shall be offered on the condition that the name of the stadium shall include the phrase “at Rentschler Field” following the name selected, and (C) such party shall have a right to approve any name selected, such approval not to be unreasonably withheld or delayed.

(h) Subject to the limitations of any agreement with the party furnishing the stadium facility site entered into pursuant to subsection (g) of this section, at such time as the secretary is permitted by such agreement to offer the naming rights with respect to the stadium facility for commercial or other purposes, the secretary is authorized to offer and sell such naming rights on the basis of a request for proposals and a process of competitive negotiation, subject to the advice of bond counsel to the state with respect to any private activity or similar restrictions that would result in an event of taxability with respect to any bonds issued or to be issued on a tax-exempt basis.

(i) The secretary and the authority shall jointly select and appoint an independent construction contract compliance officer or agent, which may be an officer or agency of a political subdivision of the state, other than the authority, or a private consultant experienced in similar public contract compliance matters, to monitor compliance by the secretary, the authority, the project manager and each prime construction contractor with the provisions of applicable state law, including subdivision (1) of section 12-412, subsection (a) of section 12-498, sections 12-541 and 13a-25, subdivision (1) of section 22a-134, section 32-600, subsection (d) of section 32-602, subsection (d) of section 32-605, section 32-610, subsections (a) and (b) of section 32-614, sections 32-617, 32-617a, 32-650, 32-651 to 32-658, inclusive, 32-660 and 32-661, subsection (b) of section 32-662, section 32-663, subsections (j) to (l), inclusive, of section 32-664, sections 32-665 to 32-666a, inclusive, sections 32-668 and 48-21 and sections 29 and 30 of public act 00-140*, and with applicable requirements of contracts with the secretary or the authority, relating to set-asides for small contractors and minority business enterprises and required efforts to hire available and qualified members of minorities and available and qualified residents of the city of Hartford and the town of East Hartford for construction jobs with respect to the overall project and the on-site related private development. Such independent contract compliance officer or agent shall file a written report of his or her findings and recommendations with the secretary and the authority each quarter during the period of project development.

(P.A. 99-241, S. 32, 66; P.A. 00-140, S. 10, 40; June Sp. Sess. P.A. 01-6, S. 6, 85; June 30 Sp. Sess. P.A. 03-1, S. 112; June 30 Sp. Sess. P.A. 03-6, S. 240; P.A. 11-51, S. 90; P.A. 12-147, S. 27.)

*Note: Sections 29 and 30 of public act 00-140 are special in nature and therefore have not been codified but remain in full force and effect according to their terms.

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 deleted provisions re former Hartford Sportsplex project, revised the state’s powers and responsibilities and added provisions re the Adriaen’s Landing and Rentschler Field stadium facility projects and made technical changes, effective May 2, 2000; June Sp. Sess. P.A. 01-6 amended Subsec. (i) to make a technical change, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-1, effective August 16, 2003, and June 30 Sp. Sess. P.A. 03-6, effective August 20, 2003, both amended Subsec. (i) to delete reference to Sec. 32-305(f); pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services” in Subsec. (e)(1), effective July 1, 2011; P.A. 12-147 made technical changes in Subsec. (i), effective June 15, 2012.



Section 32-657 - Annual operating and capital budgets. Stadium Facility Enterprise Fund. Accounts and subaccounts. Auditing requirements.

(a) The secretary shall prepare each fiscal year an annual operating and capital budget for the stadium facility and no later than ninety days prior to the start of the fiscal year, the secretary shall submit the budget to the Comptroller. Not more than forty-five days after submission by the secretary, the Comptroller shall submit any comments to the secretary. Thereafter, the secretary shall submit a copy of such budget to the joint standing committees of the General Assembly having cognizance of matters relating to finance, revenue and bonding and appropriations.

(b) The secretary is authorized to establish with the Treasurer and administer a separate nonlapsing enterprise fund to be known as the “Stadium Facility Enterprise Fund”. All revenues received by the secretary with respect to the use, operation and management of the stadium facility, including revenues from stadium parking and the sale of naming rights and including any General Fund appropriation or other moneys received from federal, state, municipal and private sources for purposes of stadium facility operations, shall be deposited with the Treasurer to the credit of such fund, except as otherwise provided in subsection (d) of this section. Earnings on investments of amounts on deposit in the Stadium Facility Enterprise Fund shall be retained in and used for purposes of such fund. The secretary is authorized to pay, and the resources of such fund shall be available for and applied to, the costs and expenses of stadium facility operations, to the extent not otherwise paid as provided in subsection (d) of this section. Such payments shall be made by the Treasurer on warrants issued by the Comptroller, upon order of the secretary or a designee.

(c) A capital replacement reserve subaccount shall be established within the Stadium Facility Enterprise Fund, to be known as the “stadium facility capital replacement account”. Any surplus remaining in the Stadium Facility Enterprise Fund at the end of any fiscal year, to the extent not required, in the judgment of the secretary, to be reserved for the purpose of scheduled or other future maintenance or repairs, the addition or replacement of furniture, fixtures and equipment, working capital, or the funding of projected operating deficits or similar contingencies, shall be transferred to the stadium facility capital replacement account. Any General Fund appropriation or other moneys received from federal, state, municipal or private sources for purposes of capital additions or replacements at the stadium facility, other than the amount made available to the secretary by United Technologies Corporation for traffic and road improvements pursuant to the authority granted in subsection (g) of section 32-656, shall be deposited with the Treasurer to the credit of such subaccount. Moneys in the stadium facility capital replacement account shall be available and used for the costs of capital replacements, restorations, alterations, improvements, additions and enhancements to the stadium facility, including the costs of maintenance and repairs for which funds are not otherwise available in the Stadium Facility Enterprise Fund. Requisition and payment from the stadium facility capital replacement account shall be in accordance with the procedures established in subsection (b) of this section with respect to the Stadium Facility Enterprise Fund generally, except that the order of the secretary with respect thereto shall include a certification that the costs for which payment is requested are capital costs in accordance with the current capital budget or are capital costs not anticipated in the current capital budget but necessary in order to repair, restore or reconstruct the stadium facility following a casualty loss, to preserve the structural integrity of the stadium facility, to protect public health or safety, or to avoid an interruption in stadium facility operations.

(d) Notwithstanding the provisions of subsection (b) of this section, (1) the secretary is authorized to enter into agreements including, but not limited to, lease, license, management, marketing, ticketing, merchandising or concession agreements, which provide for the collection, retention or sharing of facility revenues by the university, the authority or other public or private entities, provided (A) such arrangements are not inconsistent in any material respect with the operating budget, are otherwise on terms not materially less favorable to the state than the terms customary in the industry for similar facilities and arrangements, except in the case of the university or the authority to the extent otherwise contemplated in the master development plan, and (B) such arrangements do not result in private business use of the stadium facility for purposes of Section 141(b) of the Internal Revenue Code to an extent that would result in an event of taxability with respect to any bonds issued on a tax-exempt basis, and (2) in order to facilitate stadium facility operations on a day-to-day basis, with the approval of the Treasurer and the Comptroller the secretary is authorized to establish, or cause to be established under agreements with the stadium facility manager, at a bank or banks in this state, a box office account to receive and hold ticket receipts and event specific escrow accounts to hold rental, security and similar deposits pending the occurrence of an event and event reconciliation and from which such receipts and deposits may be disbursed in accordance with industry standard practices, a revenue account for the purpose of collecting revenues from stadium facility operations on a daily basis, and an operating expense account for the purpose of paying reasonable and prudent expenses of stadium facility operations on a daily basis, and such subaccounts within the revenue account and the operating expense account as the secretary deems appropriate to segregate and account separately for the revenues and expenses of catering, concessions, parking or other ancillary activities, and the secretary may transfer amounts in the revenue account to the operating expense account as necessary to provide for the payment of expenses of stadium facility operations in accordance with accounting and payment procedures approved by the Comptroller, and the stadium facility manager may, in accordance with accounting and payment procedures approved by the Comptroller, pay expenses of stadium facility operations directly from the operating expense account; provided, if at the end of any calendar month there is on deposit in the revenue account and the operating expense account amounts in the aggregate in excess of the projected expenses of stadium facility operations for the next succeeding three calendar months, such excess shall be promptly transferred by the secretary to the Stadium Facility Enterprise Fund. The determination of what constitutes reasonable and prudent expenses of stadium facility operations shall be made with due regard for customary practices at comparable facilities hosting similar events.

(e) Moneys in the box office account and any event specific escrow account, and any interest thereon, shall not be deemed to be state moneys for purposes of sections 4-32 and 4-33 until recognized as revenues of stadium facility operations upon event reconciliation in accordance with standard industry practices.

(f) The establishment of the revenue account, the operating expense account and any other account holding state moneys associated with the stadium facility, and any cash management and overnight investment features of such accounts, shall be subject to the approval of the Comptroller and Treasurer pursuant to sections 4-32 and 4-33. The interest and earnings on any such investments of funds in the revenue account, the operating expense account and any other account holding state moneys associated with the stadium facility shall be treated as revenues from stadium facility operations. Any such investments or investment arrangements shall be made or approved by the Treasurer.

(g) The Stadium Facility Enterprise Fund, the revenue account, the operating expense account and any other account holding state moneys associated with the stadium facility shall be subject to the provisions of sections 3-112, 3-114, 4-32 and 4-33, except to the extent inconsistent with express provisions of this section, and shall be audited on a comprehensive annual basis by the Auditors of Public Accounts. Such audits shall be conducted at the sole expense of the Auditors of Public Accounts and with advance notice to the secretary.

(P.A. 99-241, S. 33, 66; P.A. 00-140, S. 11, 40; June 30 Sp. Sess. P.A. 03-6, S. 69; P.A. 08-185, S. 2.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 deleted provisions re former Hartford Sportsplex project, revised the secretary’s duties and powers and added provisions re the Rentschler Field stadium facility projects, changed the name of the fund from “Hartford Sportsplex Enterprise Fund” to “Stadium Facility Enterprise Fund” and made conforming and technical changes, effective May 2, 2000; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to add provisions re submission of the budget to the Comptroller and submission of comments by the Comptroller to the secretary, amended Subsec. (b) to delete provision re amounts available to the secretary by United Technologies Corporation, add references to Subsec. (d) and add exception re retention of earnings of amounts on deposit in the Stadium Facility Enterprise Fund, amended Subsec. (c) to replace “deferred” with “scheduled or other future” and add provision re deposit of moneys to credit of subaccount, amended Subsec. (d) to add reference to Subsec. (b), make technical changes and add provisions re establishment of a box office account, event specific escrow accounts and a revenue account and subaccounts, and added new Subsecs. (e) to (g), inclusive, effective August 20, 2003; P.A. 08-185 amended Subsec. (g) by deleting provisions requiring independent auditing firm to conduct comprehensive annual audit and requiring Auditors of Public Accounts to conduct such audit, effective June 12, 2008.



Section 32-658 - Condemnation of real property for Adriaen’s Landing and related infrastructure.

(a) The secretary may take all or a portion of the real property comprising the Adriaen’s Landing site, and such off-site real property as may be determined by the secretary to be necessary to implement related infrastructure improvements. The owner or owners of such real property shall be paid by the state for all damages, and the state shall receive from such owner the amount or value of all benefits, resulting from such taking or development of the Adriaen’s Landing site, including related site preparation and infrastructure improvements. The assessment of such damages and of such benefits shall be made by the secretary and filed by the secretary with the clerk of the superior court for the judicial district in which the real property is located. The assessment shall include the name and address of each person having an interest of record in the property. The clerk shall give notice of such assessment to each person having an interest of record in the property by mailing to each a copy of the same, postage prepaid. No entry fee shall be charged for the filing of such assessments. At any time after such assessment has been made by the secretary, the physical construction of the convention center, the related parking facilities, the on-site related private development and related site preparation and infrastructure improvements may be started.

(b) If notice cannot be given to any person entitled to such notice because such person’s whereabouts or existence is unknown, notice may be given by publishing a notice at least twice in a newspaper published in said judicial district and having a daily or weekly circulation in the town and city of Hartford. Any such published notice shall state that it is a notice to the last owner of record or such person’s surviving spouse, heirs, administrators, assigns, representatives or creditors, if such person is deceased, and shall contain a brief description of the property taken. Notice shall also be given by mailing to each such person at such person’s last-known address, by registered or certified mail, a copy of such notice. If, after a search of the land and probate records, the address of any interested party cannot be found, an affidavit stating such facts and reciting the steps taken to establish the address of any such person shall be filed with the clerk of the superior court and accepted in lieu of service of such notice by mailing the same to the last-known address of such person.

(c) Upon filing an assessment with the clerk of the superior court, the secretary shall forthwith sign and file for record with the town clerk of the town and city of Hartford, a certificate setting forth the fact of such taking, a description of the real property so taken and the names and residences of the owners from whom it was taken. Upon the filing of such certificate, title to such real property in fee simple shall vest in the state, except that, if it is so specified in such certificate, a lesser estate, interest or right shall vest in the state. The secretary shall permit the last owner of record of such real property upon which a residence is situated to remain in such residence, rent free, for a period of one hundred twenty days after the filing of such certificate.

(d) The assessment of such damages or such benefits may, and any reassessment thereof by the trial referee shall, take into account any evidence of environmental condition and required environmental remediation.

(e) The secretary may take or purchase real property abutting or near the Adriaen’s Landing site or any related infrastructure improvements for the purpose of protecting the functional characteristics of the convention center, the related parking facilities or the on-site related private development or such infrastructure improvements or to protect public safety or to implement such infrastructure improvements and may take or purchase any public service facility on or off the Adriaen’s Landing site to the extent determined by the secretary to be necessary in the public interest to insure that no interruption in service results from any removal or relocation from the Adriaen’s Landing site of any generation plant or other integral component of any such public service facility, in each case without regard to any other existing public use of such property. Such taking or purchase shall be in the same manner and with like powers as authorized and exercised by the secretary in taking or purchasing real property for the Adriaen’s Landing site. In the event of any such taking or purchase of a public service facility, the secretary may sell such public service facility to, or make such other arrangements for the use and operation of such public service facility by, any qualified private or public entity, including the Connecticut Resource Recovery Authority, on such terms as the secretary determines to be in the public interest.

(f) As used in sections 32-650 to 32-668, inclusive, “public service facility” means all privately, publicly or cooperatively owned lines, facilities and systems, and related real property interests, for producing, transmitting or distributing communications, cable television, power, electricity, light, heat, gas, oil, crude products, water, including heated or chilled water, steam, waste, storm water not connected with highway drainage and any other similar commodities, including fire and police signal systems and street lighting systems which directly or indirectly serve the public. Whenever the secretary determines that the construction or reconstruction of the convention center, the related parking facilities or the on-site related private development or related site preparation and infrastructure improvements necessitates the readjustment or relocation of any public service facility located within, on, along, over or under any land comprising the right-of-way of a state highway or any other public highway within, or removal of any such public service facility from, such right-of-way, the secretary shall issue an appropriate order to the company, corporation or municipality owning or operating such facility, and such company, corporation or municipality shall readjust, relocate or remove the same promptly in accordance with such order; provided an equitable share of the cost of such readjustment, relocation or removal, including the cost of installing and constructing a facility of equal capacity in a new location, shall be borne by the state. Such equitable share, in the case of or in connection with the construction or reconstruction of the convention center; or the related parking facilities shall be the entire cost, less the deductions as provided in this subsection. In establishing the equitable share of the cost to be borne by the state, there shall be deducted from the cost of the readjusted, relocated or removed public service facilities a sum based on a consideration of the value of materials salvaged from existing installations, the cost of the original installation, the life expectancy of the original public service facility and the unexpired term of such life use. When any public service facility is removed from the right-of-way of a public highway to a private right-of-way, the state shall not pay for such private right-of-way, provided, when a municipally-owned public service facility is thus removed from a municipally-owned highway, the state shall pay for the private right-of-way needed by the municipality for such relocation. If the secretary and the company, corporation or municipality owning or operating such public service facility cannot agree upon the share of the cost to be borne by the state, either may apply to the superior court for the judicial district within which such facility is situated for a determination of the cost to be borne by the state, and said court or such judge, after causing notice of the pendency of such application to be given to the other party, shall appoint a trial referee to make such determination. Such trial referee, having given at least ten days’ notice to the parties interested of the time and place of the hearing, shall hear both parties, shall view such facility, shall take such testimony as such trial referee deems material and shall thereupon determine the amount of the cost to be borne by the state. Such determination shall, subject to right of appeal as in civil actions, be conclusive upon both parties.

(g) Notwithstanding any provision of the general statutes, when the secretary finds it necessary that real property, the title to which is in the state or any municipality, political subdivision, public authority, district, quasi-public agency or other governmental entity and which is under the custody and control of any state department, commission or institution, municipality, political subdivision, public authority, district, quasi-public agency or other governmental entity, be taken for the purpose of constructing the convention center, the related parking facilities, the on-site related private development or related site preparation and infrastructure improvements, the secretary shall present a petition to such an entity having custody and control of such real property that custody of the real property be transferred to the secretary or the authority and such entity shall transfer the custody and control of such real property to the secretary or the authority for the purposes required.

(h) The secretary or an agent may enter upon private real property for the purpose of conducting surveys, inspections, appraisals, or environmental and geological investigations for the location or construction of the convention center, the related parking facilities, the on-site related private development or related site preparation and infrastructure improvements. After giving reasonable notice to the real property owner or owners affected, the secretary or an agent may also enter such property for the purpose of performing borings, soundings or other tests required to accomplish any of the foregoing objectives with respect to the convention center, the related parking facilities, the on-site related private development or related site preparation or infrastructure improvements. The secretary or an agent shall use care so that no unnecessary damage shall result and the state shall pay damages to the owner of any real property for any damage or injury the secretary causes such owner by such entrance and use. If entry to any real property for the purpose of performing borings, soundings or other tests is refused to the secretary or an agent after the secretary has given reasonable notice to the owner or owners thereof, the secretary shall assess damages in the manner provided by this section and, at any time after such assessment has been made by said secretary, may enter said property for the purpose of performing borings, soundings or other tests. If the real property owner accepts such assessment of damages, such owner shall notify the secretary in writing, and said secretary shall pay such sum to said real property owner within thirty days or, after the expiration of said thirty days, shall pay such sum with interest at six per cent. If the real property owner is aggrieved by such assessment such owner shall notify the secretary in writing and may appeal to any court within its jurisdiction for a reassessment of such damages within six months from the date said secretary forwarded such assessment to such owner. This section shall not limit or modify rights of entry upon property otherwise provided for by the general statutes.

(P.A. 99-241, S. 35, 66; P.A. 00-140, S. 12, 40; June Sp. Sess. P.A. 00-1, S. 22, 46.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 deleted provisions re former Hartford Sportsplex project and revised the secretary’s powers and duties and added provisions re the Adriaen’s Landing project, effective May 2, 2000; June Sp. Sess. P.A. 00-1 amended Subsec. (d) to delete former provisions re purchase of property by secretary in connection with convention center or related facilities or activities and settlement by secretary of claims by persons claiming to be aggrieved by construction and to add provision re assessment of damages or benefits and evidence of environmental condition and remediation, effective June 21, 2000.



Section 32-659 - Payment of damages.

After the assessment of damages and benefits provided for in subsections (a) to (c), inclusive, of section 32-658 has been filed with the clerk of the superior court, the property owner affected may file with said clerk written acceptance thereof. Said clerk shall thereupon notify the State Comptroller and the Secretary of the Office of Policy and Management of such acceptance. If the amount to be paid by the state for such real property, after deducting any benefits which have been assessed, does not exceed fifteen thousand dollars, said clerk shall send a certified copy of the assessment and the acceptance thereof to the secretary and the Comptroller, and the Comptroller shall, upon receipt thereof, draw an order on the Treasurer in favor of such property owner for the amount due the owner under such assessment. If the amount of such assessment, after deducting any such benefits, exceeds fifteen thousand dollars, said clerk shall not certify the same to the Comptroller until the assessment has been approved as reasonable in amount by a trial referee. If such trial referee approves the assessment, the clerk shall thereupon send a certified copy of the assessment and the acceptance and a certificate that the same has been approved to the secretary and to the Comptroller, and the Comptroller shall, upon receipt thereof, draw an order on the Treasurer in favor of such property owner for the amount due the owner on such assessment. If the trial referee does not approve such assessment, the clerk shall notify the Attorney General and the secretary and the latter may file an amended assessment.

(P.A. 99-241, S. 36, 66.)

History: P.A. 99-241 effective July 1, 1999.



Section 32-660 - Appeal to Superior Court. Reassessment of damages or benefits by trial referees.

Any real property owner claiming to be aggrieved by the assessment of such damages or such benefits by the secretary may, not later than six months after the same has been filed, apply to the superior court for the judicial district in which such real property is located for a reassessment of such damages or such benefits so far as the same affect such applicant, and said court, after causing notice of the pendency of such application to be given to said secretary, shall appoint a trial referee to make such reassessment of such damages or such benefits. Such trial referee, having given at least ten days’ notice to the parties interested of the time and place of hearing, shall hear the applicant and said secretary, shall view the real property and take such testimony as the trial referee deems material and shall thereupon reassess such damages and benefits so far as they affect the applicant. If the amount of the reassessment of such damages awarded to any such property owner exceeds the amount of the assessment of such damages by the secretary for the real property, the trial referee shall award to the property owner such appraisal fees as the trial referee determines to be reasonable. If no appeal to the Appellate Court is filed within the time allowed by law, or if one is filed and the proceedings have terminated in a final judgment finding the amount due the real property owner, the clerk shall send a certified copy of the assessment of the secretary and of the judgment to the Comptroller, who shall, upon receipt thereof, draw an order on the Treasurer in favor of the real property owner for the amount due such owner as damages. The pendency of any such application for reassessment shall not prevent or delay the construction of the convention center, the related parking facilities, the on-site related private development or related site preparation or infrastructure improvements. As used in this section and sections 32-658 and 32-659, “trial referee” means a referee appointed pursuant to subdivision (1) or (2) of subsection (a) of section 52-434 and designated a trial referee pursuant to subsection (b) of said section 52-434.

(P.A. 99-241, S. 37, 66; P.A. 00-140, S. 13, 40.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 deleted provisions re former Hartford Sportsplex project, added provisions re the Adriaen’s Landing project and made a technical change, effective May 2, 2000.



Section 32-661 - Costs in appeals from awards.

In any appeal to the Superior Court taken under and by virtue of sections 32-658 to 32-663, inclusive, when the appellant obtains an award from the court greater than that awarded by the Secretary of the Office of Policy and Management, court costs shall be awarded the appellant and taxed against the state in addition to the amount fixed by the judgment.

(P.A. 99-241, S. 38, 66; P.A. 00-140, S. 14, 40.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 incorporated internal reference to sections as amended by act without changing substantive provisions, effective May 2, 2000.



Section 32-662 - Lien for assessed benefits.

(a) The amount of benefits assessed by the Secretary of the Office of Policy and Management under the provisions of subsections (a) to (c), inclusive, of section 32-658 or reassessed by the court shall constitute a lien upon the real property against which such benefits were assessed from the date such assessment was filed with the clerk of the superior court until the amount thereof has been paid by the owner of such real property to the state, with interest at four per cent per annum, which interest shall commence to accrue from the date of the filing of such assessment. No such lien shall continue against such real property unless notice of the same is filed by the secretary in the office of the town clerk for the town and city of Hartford, or with respect to infrastructure improvements, the town clerk of the municipality in which the real property is located, within sixty days after the filing of such assessment or after the acceptance by the court of such reassessment.

(b) The provisions of this section, subsections (a) to (c), inclusive, of section 32-658 and sections 32-660 and 32-661 shall not apply in the case of any construction of the convention center, the related parking facilities, the on-site related private development or related site preparation or infrastructure improvements for which the town and city of Hartford is liable to pay to the owner any damages or to receive from the owner any benefits except as provided in sections 32-658 to 32-663, inclusive.

(P.A. 99-241, S. 39, 66; P.A. 00-140, S. 15, 40.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 amended Subsec. (b) by deleting provisions re former Hartford Sportsplex project and adding provisions re the Adriaen’s Landing project, effective May 2, 2000.



Section 32-663 - Interest payable ninety days after acceptance of agreement.

When the secretary desires to take property comprising all or a part of the Adriaen’s Landing site and has entered into an agreement to purchase at a stipulated amount any real property with the owner or owners thereof and the amount agreed to be paid for such real property or interest is not paid within ninety days from the date when the owner or owners of such property file with the secretary a notice in writing of acceptance of such agreement, interest at four per cent per annum shall be paid on such amount by the state unless the property owner fails to furnish clear title within such ninety-day period. Such interest shall commence to accrue at the end of such ninety-day period, whether or not an assessment has been filed as provided in subsection (a) of section 32-658. Whenever the state enters into possession of real property being condemned prior to the date of execution of such an agreement, such interest shall commence to accrue from the date of actual taking of possession by the state.

(P.A. 99-241, S. 40, 66; P.A. 00-140, S. 16, 40.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 deleted reference to former Hartford Sportsplex project, added provision re the Adriaen’s Landing project and made a technical change, effective May 2, 2000.



Section 32-664 - Jurisdiction over and application for licenses, permits, approvals and administrative actions.

(a) Notwithstanding any provision of the general statutes, any permit or approval required or permitted to be issued and any administrative action required or permitted to be taken pursuant to the general statutes in connection with any work supervised by a department, board or agency of the state for the overall project shall be in accordance with the procedure set forth in this section to the extent not inconsistent with the state’s delegated authority under federal law. Whenever the secretary or the authority enters into a written agreement with any public entity for work in respect of any aspect of the overall project including without limitation, permit, license, governmental approval, acquisition of real property, construction of sewer, water, steam or other utility connections or the like, any administrative action to be taken by such public entity shall also be in accordance with the procedure set forth in this section unless inconsistent with such entity’s delegated authority under federal law or in conflict with any contract by which such entity is bound, provided the procedure for review of environmental impact evaluations and statements required by sections 22a-1a to 22a-1c, inclusive, and for licenses, permits, approvals and administrative actions by the Commissioner of Energy and Environmental Protection shall be in accordance with the procedures set forth in subsections (j) to (l), inclusive, of this section. As used in this section, the term “commissioner” shall mean “commissioners”, if more than one commissioner has jurisdiction over the subject matter and their designees, if any.

(b) Each license, permit and approval required or permitted to be issued, and each administrative action required or permitted to be taken pursuant to the general statutes in connection with the overall project, shall be issued or taken upon application to the particular commissioner or commissioners having the jurisdiction over such license, permit, approval or other administrative action or such other state official as such commissioner shall designate. No agency, commission, council, committee, panel or other body whatsoever other than such commissioner shall have jurisdiction over or cognizance of any licenses, permits, approvals or administrative actions concerning the overall project. No notice of any tentative determination or any final determination regarding any such license, permit, approval or administrative action and no notice of any such license, permit, approval or administrative action shall be required except as expressly provided in this section. No ordinance, law or regulation adopted by, or authority granted to, any municipality or any other political subdivision of the state, other than the authority, shall apply to the overall project, or to the operation of improvements in the private development district to the extent such matters of operation are otherwise governed by this chapter, chapter 588x or other applicable provisions of state law, except that the stadium facility and the stadium facility project shall comply with the provisions of any local noise ordinance that embraces the ambient noise standard, as provided in section 22a-69, except that such local noise ordinance shall not apply to The University of Connecticut sporting events. Any enforcement action shall be based on objective scientific measurements. No municipality shall impose, as a condition of the availability of any state or federal funds under a program administered by such municipality, any requirement that such municipality would not have the authority to impose directly by operation of this subsection, except as otherwise mandated by federal law.

(c) All applications, supporting documentation and other records submitted to the commissioner and pertaining to any application for any license, permit, approval or other administrative action, together with all records of the proceedings of the commissioner relating to any license, permit, approval or administrative action, shall be a public record and shall be made, maintained and disclosed in accordance with the Freedom of Information Act, as defined in section 1-200.

(d) All applications for licenses, permits, approvals and other administrative action required by any applicable provision of the general statutes shall be submitted to the commissioner as provided in subsection (b) of this section. The commissioner shall adopt a master process to consider multiple licenses, permits, approvals and administrative actions to the extent practicable. Each license or permit shall be issued, approval shall be granted and administrative action shall be taken not later than ten business days after the date of submission of any application for such license, permit, approval or administrative action to the commissioner. Each application for a license or permit shall be deemed to have been issued, approval shall be deemed to have been granted and administrative action shall be deemed to have been taken as requested unless such application has been denied or conditionally issued prior to the close of business on the tenth business day after either the date of submission of such application, or a hearing is held on such application pursuant to this section. Any requirement for permits or inspections by the State Building Inspector or State Fire Marshal shall be satisfied if the secretary obtains a certification from an engineer or other appropriate professional duly certified or licensed in the state, to the effect that such work, to the extent such work is subject to approval by the State Building Inspector or State Fire Marshal, is in compliance with state building or fire laws and regulations, as applicable.

(e) Any hearing regarding all or any part of the overall project provided for by this section shall be conducted by the particular commissioner having jurisdiction over the applicable license, permit, approval or other administrative action. Legal notice of such hearing shall be published in a newspaper having a general circulation in an area which includes the municipality in which the particular part of the overall project is proposed to be built or is being built not more than ten nor less than five days in advance of such hearing.

(f) In rendering any decision in connection with the overall project, the commissioner shall weigh all competent material and substantial evidence presented by the applicant and the public in accordance with the applicable statute. The commissioner shall issue written findings and determinations upon which the decision is based. Such findings and determinations shall consist of evidence presented, including such matters as the commissioner deems appropriate, provided such matters, to the extent applicable to the particular permit, shall consider the nature of any major adverse health or environmental impact of the overall project. The commissioner may reverse or modify any order or action at any time on the commissioner’s own motion. The procedure for such reversal or modification shall be the same as the procedure for the original proceeding.

(g) Any administrative action taken by any commissioner in connection with the overall project may be appealed by an aggrieved party to the superior court for the judicial district of Hartford in accordance with the provisions of section 4-183. Such appeal shall be brought within ten days of the date of mailing to the parties to the proceeding of a notice of such order, decision or action by certified mail, return receipt requested. The appellant shall serve a copy of the appeal on each party listed in the final decision at the address shown in such decision. Failure to make such service within the ten days on parties other than the commissioner who rendered the final decision may not, in the discretion of the court, deprive the court of jurisdiction over the appeal. Not later than ten days following the service of such appeal, or within such further time as may be allowed by the court, the commissioner who rendered such decision shall cause any portion of the record that had not been transcribed to be transcribed and shall cause either the original or a certified copy of the entire record of the proceeding appealed from to be transmitted to the reviewing court. The record shall include the commissioner’s findings of fact and conclusions of law, separately stated. If more than one commissioner has jurisdiction over the matter, such commissioners shall issue joint findings of fact and conclusions of law. The appeal shall state the reasons upon which it is predicated and, notwithstanding any provisions of the general statutes, shall not stay the development of the overall project. The commissioner who rendered the decision shall appear as the respondent. Appeals to the Superior Court shall each be privileged matters and shall be heard as soon after the return date as practicable. A court shall render its decision not later than twenty-one days after the date that the entire record with the transcript is filed with the court by the commissioner who rendered the decision.

(h) The court shall not substitute its judgment for that of the commissioner as to the weight of the evidence presented on a question of fact. The court shall affirm the decision of the commissioner unless the court finds that substantial rights of the party appealing the decision have been materially prejudiced because the administrative findings, inferences, conclusions or decisions of the commissioner are: (1) In violation of constitutional or statutory provisions; (2) in excess of the statutory authority of the commissioner; (3) made upon unlawful procedure; (4) affected by an error of law; (5) clearly erroneous in view of the reliable, probative and substantial evidence on the whole record; or (6) arbitrary, capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(i) If the court finds material prejudice, it may sustain the appeal, and upon sustaining an appeal may render a judgment which modifies the decision of the commissioner, orders particular action of the commissioner or orders the commissioner to take such action as may be necessary to effect a particular action. The commissioner may issue a permit consistent with such judgment. An applicant may file an amended application and the commissioner may consider an amended application for an order, permit or other administrative action following court action.

(j) The Capital Region Development Authority shall be considered the state agency responsible for preparing the written evaluation of the impact of the convention center project and the parking project on the environment, and the Office of Policy and Management shall be responsible for preparing the written evaluation of the impact of the stadium facility project on the environment, in accordance with the requirements set forth in section 22a-1b and the regulations adopted thereunder. The scope of each such written evaluation shall include each related activity, facility or project which the authority or the Office of Policy and Management, respectively, determines should be considered part of the same sequence of planned activities as the convention center project, the parking project or the stadium facility project, as the case may be, for purposes of section 22a-1c, including any housing, retail, entertainment, recreation, office, parking or hotel project or facility proposed to be integrated with or developed or used in conjunction with the stadium facility or the convention center, and any public service facility proposed to be constructed or relocated, either on or off the Adriaen’s Landing site, as a result of or in connection with the overall project. The authority is authorized to assist the city of Hartford in the preparation and processing of any environmental impact statement with respect to such sequence of planned activities or any part thereof required to be undertaken by the city of Hartford on behalf of any federal agency under the National Environmental Policy Act, and the Office of Policy and Management is authorized to assist the town of East Hartford in the preparation and processing of any environmental impact statement with respect to such sequence of planned activities or any part thereof required to be undertaken by the town of East Hartford on behalf of any federal agency under the National Environmental Policy Act. Such assistance may include the expansion of the scope of the environmental evaluation undertaken by the authority or the Office of Policy and Management to the extent necessary to satisfy the requirements of the National Environmental Policy Act and assistance with such additional procedural requirements as may pertain thereto. The authority, the city of Hartford, the Office of Policy and Management and the town of East Hartford may enter into memoranda of understanding with respect to such assistance, which may include provisions for an appropriate allocation of any additional costs incurred by the authority or the Office of Policy and Management, respectively, in connection therewith. To the extent that any activity, facility or project of any other public or private entity is included in any environmental evaluation undertaken by the authority, or the Office of Policy and Management, the authority or the Office of Policy and Management, as the case may be, shall be entitled to receive payment or reimbursement of such entity’s allocable share of the costs incurred by the authority or the Office of Policy and Management, respectively, in connection therewith. Each such evaluation shall include a description of the permits, licenses or other approvals required from the Commissioner of Energy and Environmental Protection for the overall project. The authority and the Office of Policy and Management, as the case may be, shall submit their evaluations and a summary thereof, including any negative findings to the Commissioner of Energy and Environmental Protection and the secretary and shall make the evaluations and summaries available to the public for inspection and comment at the same time. Notwithstanding the regulations adopted pursuant to section 22a-1a, the authority and the Office of Policy and Management each shall hold a public hearing on its evaluation and shall publish notice of the availability of its evaluation and summary in a newspaper of general circulation in the city of Hartford and, with respect to the stadium facility project, the town of East Hartford not less than fourteen calendar days before the date of such hearing. Any person may comment at the public hearing or in writing not later than the second day following the close of the public hearing. All public comments received by the authority and the Office of Policy and Management, as the case may be, shall be promptly forwarded to the Commissioner of Energy and Environmental Protection and the secretary and shall be made available for public inspection. Nothing in subsection (b) of section 22a-1 shall be deemed to require that any such written evaluation of environmental impact be completed prior to the award of contracts, the incurrence of obligations or the expenditure of funds in connection with the acquisition of the Adriaen’s Landing site or the stadium facility site, planning and engineering studies for site preparation or preliminary site preparation work not requiring permits or approvals not yet obtained, or the planning and design of the stadium facility and the related parking facilities or the convention center. Nothing in this section shall be deemed to require that applications for licenses, permits, approvals or other administrative action in connection with all aspects of the overall project be submitted or acted upon at the same time if not otherwise required by law.

(k) The secretary shall review the evaluations, together with the comments thereon, and shall make a written determination as to whether such evaluations satisfy the requirements of sections 22a-1a to 22a-1c, inclusive, which determination shall be made public and forwarded to the authority no later than ten days after the close of the hearing. The secretary may require the revision of either evaluation if the secretary finds that the evaluation is inadequate. In making a determination, the secretary shall take into account all public and agency comments.

(l) In exercising jurisdiction over any license, permit or approval required in connection with the overall project, the Commissioner of Energy and Environmental Protection shall take into consideration all public comments received in connection with the evaluations submitted by the authority or the Office of Policy and Management, as the case may be, pursuant to subsection (j) of this section if and to the extent available at such time and shall make written findings with respect to any such comments which are relevant to the issuance or denial of any such license or permit or the grant or denial of any such approval. For applications to the Commissioner of Energy and Environmental Protection requiring a public hearing and to the extent practicable in light of the development schedule for the overall project, there shall be a single submission date. The Commissioner of Energy and Environmental Protection shall adopt a master administrative process for any licenses, permits or approvals or administrative actions which would otherwise have required a public hearing pursuant to statute or regulation, which, to the extent practicable in light of the development schedule for the overall project, shall include a single public hearing for the convention center project and the parking project, and a single public hearing for the stadium facility project. Any such public hearing shall be limited to considering issues or factors not included in the related environmental evaluation. The provisions of subsection (d) of this section regarding deadlines for administrative action shall not apply to any license or permit issued or any approval granted by the Commissioner of Energy and Environmental Protection. The Commissioner of Energy and Environmental Protection shall issue a notice of sufficiency concerning the completeness of any application within fourteen days of receipt. The master process shall provide for department review, public comment and the holding of a public hearing within thirty days of the notice of sufficiency. The commissioner shall have thirty days from the close of a public hearing to issue a decision. For licenses, permits, approvals and administrative actions not requiring a public hearing, the Commissioner of Energy and Environmental Protection may issue a decision or take administrative action at any time as may otherwise be permitted by applicable laws and regulations, but in no event later than thirty days following the completion of any public hearing relating to the same aspect of the overall project.

(P.A. 99-241, S. 41, 66; P.A. 00-140, S. 17, 40; P.A. 01-136, S. 1; P.A. 08-185, S. 8; P.A. 11-80, S. 1; P.A. 12-147, S. 28.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 amended Subsecs. (j), (k), and (l) to delete provisions re former Hartford Sportsplex project, add provisions re the Adriaen’s Landing and Rentschler Field stadium projects and made conforming and technical changes, effective May 2, 2000; P.A. 01-136 amended Subsec. (b) by adding provisions re compliance with local noise ordinance; P.A. 08-185 amended Subsec. (b) by adding provisions limiting applicability of municipal ordinances to private development districts and prohibiting municipality from imposing any requirements as a condition of state or federal funding, other than those authorized by subsection or by federal law, and by making technical changes, effective June 12, 2008; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-147 amended Subsec. (j) to replace “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012.



Section 32-665 - Statutory and other provisions of law not applicable.

(a) Except as otherwise provided in sections 32-650 to 32-668, inclusive, the following provisions of the general statutes, including regulations adopted thereunder, shall not apply to the overall project: Section 3-14b, subdivisions (12), (13) and (14) of section 4-166, sections 4-167 to 4-174, inclusive, 4-181a, 4a-1 to 4a-59a, inclusive, 4a-63 to 4a-76, inclusive, title 4b, section 16a-31, chapters 97a, 124 and 126, sections 14-311 to 14-314c, inclusive, 19a-37, 22a-16 and subsection (a) of section 22a-19. For the purposes of section 22a-12, construction plans relating to the overall project shall not be considered construction plans required to be submitted by state agencies to the Council on Environmental Quality. Notwithstanding any provision of any special act, charter, ordinance, home rule ordinance or chapter 98, no provision of any such act, charter or ordinance or said chapter 98, concerning licenses, permits or approvals by a political subdivision of the state pertaining to building demolition or construction shall apply to the overall project and, notwithstanding any provision of the general statutes, the State Building Inspector and the State Fire Marshal shall have original jurisdiction with respect to the administration and enforcement of the State Building Code and the Fire Safety Code, respectively, with respect to all aspects of the overall project, including, without limitation, the conduct of necessary reviews and inspections and the issuance of any building permit, certificate of occupancy or other necessary permits or certificates related to building construction, occupancy or fire safety. For the purposes of part III of chapter 557, the stadium facility project, the convention center project and the parking project shall be deemed to be a public works project and consist of public buildings except that the provisions relating to payment of prevailing wages to workers in connection with a public works project including, but not limited to, section 31-53 shall not apply to the stadium facility project, the convention center project and the parking project if the project manager or the prime construction contractor has negotiated other wage terms pursuant to a project labor agreement. The provisions of section 2-32c and subsection (c) of section 2-79a shall not apply to any provisions of public act 99-241*, as amended by public act 00-140*, or chapter 588x concerning the overall project. Any building permit application with respect to the overall project shall be exempt from the assessment of an education fee under subsection (b) of section 29-252a.

(b) The operation of the convention center, the stadium facility and the related parking facilities shall be subject to applicable ordinances, laws or regulations relating to state facilities, provided the operation of the convention center, stadium facility and the related parking facilities shall not be subject to the following provisions of the general statutes, including any regulations adopted thereunder: Sections 4a-1 to 4a-59a, inclusive, title 4b, chapter 97a, and sections 10-303 and 14-311 to 14-314c, inclusive.

(P.A. 99-241, S. 42, 66; P.A. 00-140, S. 18, 40; P.A. 01-136, S. 2; P.A. 11-8, S. 8.)

*Note: Public act 99-241 is entitled “An Act Increasing Certain Bond Authorizations for Capital Improvements, the Capital City Economic Development Authority, and the Convention Center and Sportsplex in Hartford and Associated Development Activities” and public act 00-140 is entitled “An Act Implementing the Master Development Plan for the Adriaen’s Landing Project and the Stadium at Rentschler Field Project”. (See Reference Tables captioned “Public Acts of 1999” and “Public Acts of 2000”, respectively, in Volume 16 which list the sections amended, created or repealed by the acts.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 added responsibilities of the State Building Inspector and the State Fire Marshal under this section, deleted provisions re former Hartford Sportsplex project, added provisions re the Adriaen’s Landing and Rentschler Field stadium projects and made conforming changes, effective May 2, 2000; P.A. 01-136 amended Subsec. (b) by deleting provision deeming the stadium facility to be sanctioned by the state for purposes of Sec. 22a-68(g); P.A. 11-8 made a technical change in Subsec. (a), effective May 24, 2011.



Section 32-666 - Property tax exemption for property leased by state and for private development districts. Grants in lieu of taxes. Convention center facilities deemed state-owned property for purposes of state insurance or self-insurance.

(a) Any land on the Adriaen’s Landing site leased by the secretary for purposes of site acquisition for an initial term of at least ninety-nine years shall, while such lease remains in effect, be deemed to be state-owned real property for purposes of sections 12-19a and 12-19b and subdivision (2) of section 12-81 and the state shall make grants in lieu of taxes with respect to such land to the municipality in which the same is located as otherwise provided in sections 12-19a and 12-19b.

(b) Any land that comprises a private development district designated pursuant to section 32-600 and all improvements on or to such land shall, while such designation continues, be deemed to be state-owned real property for purposes of sections 12-19a and 12-19b and subdivision (2) of section 12-81, and the state shall make grants in lieu of taxes with respect to such land and improvements to the municipality in which the same is located as otherwise provided in sections 12-19a and 12-19b. Section 32-666a shall not be applicable to any such land or improvements while designated as part of the private development district.

(c) For purposes of state insurance or self-insurance, the convention center facilities shall be deemed to be state-owned property and the state insurance and risk management board shall be authorized to determine, purchase or otherwise arrange for such insurance or self-insurance with respect to the convention center facilities, as otherwise provided in section 4a-20 with respect to other state-owned property.

(P.A. 99-241, S. 43, 66; P.A. 00-140, S. 19, 40; June 30 Sp. Sess. P.A. 03-6, S. 62; P.A. 08-185, S. 9; Sept. Sp. Sess. P.A. 09-7, S. 167.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 deleted former provisions and added provisions re property tax exemption for property on the Adriaen’s Landing site leased by the state and grants in lieu of taxes to the host municipality, effective May 2, 2000; June 30 Sp. Sess. P.A. 03-6 deleted requirement that land on site be leased from the party owning such land on May 2, 2000, effective August 20, 2003; P.A. 08-185 designated existing provisions as Subsec. (a) and added Subsec. (b) deeming private development districts to be state-owned real property, effective June 12, 2008; Sept. Sp. Sess. P.A. 09-7 added Subsec. (c) deeming convention center facilities to be state-owned property for purposes of state insurance or self-insurance, effective July 1, 2010.



Section 32-666a - Fixing of assessments for capital city projects or Adriaen’s Landing developments.

The city of Hartford, upon approval of its legislative body, may negotiate and fix assessments on improvements for retail, commercial and housing purposes during the period of construction of such improvements and for additional periods of up to fifteen years from the completion of such improvements, which improvements either (1) constitute a capital city project, as defined in subdivision (2) of section 32-600, receiving five million dollars or more in financial assistance from the authority, (2) are within the Adriaen’s Landing site, including the on-site related private development, or (3) constitute a capital city project, as defined in subdivision (2) of section 32-600, receiving three million dollars or more in financial assistance from the authority for purposes of creating downtown housing units with ancillary commercial or parking facilities for which project the authority makes a financial commitment in the year ending June 30, 2003.

(P.A. 00-140, S. 33, 40; May 9 Sp. Sess. P.A. 02-5, S. 15.)

History: P.A. 00-140 effective May 2, 2000; May 9 Sp. Sess. P.A. 02-5 made a technical change in Subdiv. (1) and added Subdiv. (3) re downtown housing units, effective August 15, 2002.



Section 32-667 - Waiver of referendum or similar requirement for certain expenditures.

Notwithstanding any provisions of any statute, special act, charter or ordinance, no referendum or town meeting or similar vote shall be required in connection with the expenditure of public moneys by any city, town, district, metropolitan district, metropolitan district commission, borough, public community, ecclesiastical society, municipal corporation or municipal or political subdivision in connection with the overall project to the extent the secretary or the authority has entered into an agreement providing for the payment or reimbursement of such expenditures.

(P.A. 99-241, S. 44, 66.)

History: P.A. 99-241 effective July 1, 1999.



Section 32-668 - Liberal construction.

Sections 32-650 to 32-667, inclusive, and section 39 of public act 98-1 of the December special session*, as amended by public act 99-241** and public act 00-140**, being necessary for the welfare of the state and its inhabitants, shall be liberally construed, so as to effect their purposes. In connection with the overall project and stadium facility operations, the secretary, the Treasurer, the Comptroller, the authority, the project manager, the prime construction contractor, the stadium facility manager and all other persons shall be governed by public act 99-241**, as amended by public act 00-140**, and chapter 588x, which shall control in the event of any inconsistency between public act 99-241**, as amended by public act 00-140** and chapter 588x and any other public or special act of the state or any agreement.

(P.A. 99-241, S. 46, 66; P.A. 00-140, S. 21, 40.)

*Note: Section 39 of public act 98-1 of the December special session is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

**Note: Public act 99-241 is entitled “An Act Increasing Certain Bond Authorizations for Capital Improvements, the Capital City Economic Development Authority, and the Convention Center and Sportsplex in Hartford and Associated Development Activities” and public act 00-140 is entitled “An Act Implementing the Master Development Plan for the Adriaen’s Landing Project and the Stadium at Rentschler Field Project”. (See Reference Tables captioned “Public Acts of 1999” and “Public Acts of 2000”, respectively, in Volume 16 which list the sections amended, created or repealed by the acts.)

History: P.A. 99-241 effective July 1, 1999; P.A. 00-140 revised section to account for termination of former Hartford Sportsplex project and establishment of the Adriaen’s Landing and Rentschler Field stadium projects, effective May 2, 2000.



Section 32-669 - Status report.

(a) On or before February 1, 2003, and annually thereafter, until five years after the opening of the convention center, the Capital Region Development Authority shall prepare a report regarding the status of the Adriaen’s Landing project and The University of Connecticut football stadium project. Such report shall be made, in accordance with the provisions of section 11-4a, to the president pro tempore of the Senate, the speaker of the House of Representatives, the majority leader of the Senate, the majority leader of the House of Representatives, the minority leader of the Senate and the minority leader of the House of Representatives and to the joint standing committee of the General Assembly having cognizance of matters relating to finance, revenue and bonding. The report to said committee shall be presented at a meeting of said committee held during the regular session of the calendar year in which such report is due.

(b) Such report shall be separated into a section on the Adriaen’s Landing project and a section on The University of Connecticut football stadium project and shall contain the following information: (1) A detailed estimated budget for the overall project; (2) the current timeline for the entire project, with significant milestone events, from inception to projected completion date; (3) for each project component, including, but not limited to, the science center, (A) a description of the component, (B) its current budget in detail, comparing it to the budget presented to the General Assembly prior to May 2, 2000, (C) projected completion date, (D) any change made in the course of planning and execution over the prior calendar year and reasons for such change, and (E) status at the end of such calendar year; (4) problems encountered in the prior calendar year and potential problems in the future; (5) status of the project’s compliance with the provisions of section 32-605, including, but not limited to, (A) a description of each contract entered into during the prior calendar year, (B) whether any contractor is a woman-owned business enterprise, a minority business enterprise or a small business enterprise, as those terms are defined in section 4a-60g, (C) the value of such contract, (D) any subcontractors under such contract, the value of the subcontract and whether any subcontractor is a woman-owned business enterprise, a minority business enterprise or a small business enterprise, as those terms are defined in section 4a-60g, (E) the number of jobs associated with such contract, including the number of jobs held by residents of Hartford and East Hartford and the number of jobs held by women and minorities, and (F) any steps being taken for affirmative action and corrective measures for any deficiencies; (6) a detailed projected annual operating budget for each facility, including information regarding how much funding the state will be required to provide and how much the municipality will be required to provide; (7) a timeline showing when operating expenses may be incurred prior to the project’s completion, including how much of such expenses will be provided by the state in each year and how much will be provided by the host municipality; (8) current estimates for funding from all state and private sources for each component of the project for each fiscal year in which the funding is made available; (9) a summary of the total funding for the project from each of the following sources: (A) General obligation bonds, (B) funding from the General Fund operating surplus, (C) revenue bonds issued by the Capital Region Development Authority, with the associated General Fund costs, including, but not limited to, General Fund debt service reimbursement for the parking garage and utility plant, (D) tax exemptions or credits granted to any part of the project, (E) payments in lieu of taxes made to any municipality for any component of the project, (F) the operating subsidy for the convention center and the science center, (G) private investments, and (H) any other sources; and (10) detailed financial information regarding the income and expenses of any public entities operating at Adriaen’s Landing.

(May 9 Sp. Sess. P.A. 02-5, S. 19; May Sp. Sess. P.A. 04-1, S. 20; P.A. 12-147, S. 29.)

History: May 9 Sp. Sess. P.A. 02-5 effective July 1, 2002; May Sp. Sess. P.A. 04-1 amended Subsec. (a) to provide for reports until five years after opening of the convention center, and amended Subsec. (b) to include the science center as a component for which reporting is required in Subdiv. (3) and add Subdivs. (8) to (10), inclusive, re additional information to be included in report, effective July 1, 2004; P.A. 12-147 amended Subsec. (a) to replace “Secretary of the Office of Policy and Management” with “Capital Region Development Authority” and amended Subsec. (b)(9)(C) to replace “Capital City Economic Development Authority” with “Capital Region Development Authority”, effective June 15, 2012.









Title 33 - Corporations

Chapter 589 - Specially Chartered Corporations. General Provisions (Conditionally Repealed)

Section 33-1 to 33-11 - Specially chartered corporations. General provisions.

Sections 33-1 to 33-11, inclusive, are repealed, provided the repeal of a prior act by this section shall not affect any right accrued or established, or any liability or penalty incurred, under the provisions of such act prior to the repeal thereof.

(1949 Rev., S. 5123-5132; 1957, P.A. 372; 1959, P.A. 618, S. 137.)






Chapter 590 - Corporations with Capital Stock (Conditionally Repealed)



Chapter 591 - Corporations Without Capital Stock (Conditionally Repealed)



Chapter 592 - Hospital Service Corporations (See Chapter 698a, Part II)



Chapter 593 - Medical Service Corporations (See Chapter 698a, Part III)



Chapter 593a - Health Care Centers (See Chapter 698a, Part I)

Section 33-179d - Nature of organization and operation.

Section 33-179d is repealed.

(1971, P.A. 445, S. 4; P.A. 82-415, S. 17, 18.)



Section 33-179f - Election of existing corporation to be governed by chapter.

Section 33-179f is repealed.

(1971, P.A. 445, S. 6; P.A. 82-415, S. 17, 18.)



Section 33-179t - Annual financial report.

Section 33-179t is repealed.

(P.A. 82-415, S. 14, 18; P.A. 90-68, S. 15, 16.)






Chapter 594 - Medical Group Clinic Corporations (Repealed)

Section 33-180 to 33-182 - Formation of medical group clinics. Clinic registration certificate. Appeal from decision of board.

Sections 33-180 to 33-182, inclusive, are repealed.

(1951, S. 2599d–2601d; 1959, P.A. 453, S. 1; 1961, P.A. 394, S. 1; P.A. 76-276, S. 19, 22; 76-436, S. 627, 681; P.A. 77-603, S. 24, 125; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-271, S. 39.)






Chapter 594a - Professional Service Corporations

Section 33-182a - Definitions.

As used in this chapter:

(1) “Professional service” means any type of service to the public that requires that members of a profession rendering such service obtain a license or other legal authorization as a condition precedent to the rendition thereof, limited to the professional services rendered by dentists, natureopaths, chiropractors, physicians and surgeons, physician assistants, doctors of dentistry, physical therapists, occupational therapists, podiatrists, optometrists, nurses, nurse-midwives, veterinarians, pharmacists, architects, professional engineers, or jointly by architects and professional engineers, landscape architects, real estate brokers, insurance producers, certified public accountants and public accountants, land surveyors, psychologists, attorneys-at-law, licensed marital and family therapists, licensed professional counselors and licensed clinical social workers.

(2) “Professional corporation” means (A) a corporation that is organized under this chapter for the sole and specific purpose of rendering professional service and that has as its shareholders only individuals who themselves are licensed or otherwise legally authorized to render the same professional service as the corporation, (B) a corporation that is organized under this chapter for the sole and specific purpose of rendering professional services rendered by members of two or more of the following professions: Psychology, marital and family therapy, social work, nursing, professional counseling and psychiatry and that has as its shareholders only individuals who themselves are licensed or otherwise legally authorized to render one of the professional services for which the corporation was specifically incorporated, (C) a corporation that is organized under this chapter for the sole and specific purpose of rendering professional services by physicians specializing in ophthalmology and optometrists and that has as its shareholders only individuals who themselves are licensed or otherwise legally authorized to render one of the professional services for which the corporation was specifically incorporated, (D) a corporation that is organized under this chapter for the sole and specific purpose of rendering professional services by (i) physicians, and (ii) physician assistants or advanced practice registered nurses, or both, and that has as its shareholders only individuals who themselves are licensed or otherwise legally authorized to render one of the professional services for which the corporation was specifically incorporated, (E) a corporation that is organized under this chapter for the sole and specific purpose of rendering professional services by physicians and chiropractors and that has as its shareholders only individuals who themselves are licensed or otherwise legally authorized to render one of the professional services for which the corporation was specifically incorporated, (F) a corporation that is organized under this chapter for the sole and specific purpose of rendering professional services by physicians and psychologists and that has as its shareholders only individuals who themselves are licensed or otherwise legally authorized to render one of the professional services for which the corporation was specifically incorporated, or (G) a corporation which is organized under this chapter for the sole and specific purpose of rendering professional services by physicians and podiatrists and that has as its shareholders only individuals who themselves are licensed or otherwise legally authorized to render one of the professional services for which the corporation was specifically incorporated.

(3) “Shareholder” means the holder of any shares of the capital stock of a professional corporation. The shareholders of a professional corporation may be designated as “members” in its certificate of incorporation, bylaws and other corporate documents and may be referred to, for all purposes, as “members”, whether or not so designated; and the term “shareholder” or “shareholders”, when used in the general statutes in reference to the shareholders of a professional corporation, shall include such “members”.

(1969, P.A. 332, S. 1; 775; 1971, P.A. 88; 182; P.A. 73-314; 73-470, S. 2; P.A. 77-140; P.A. 78-204, S. 1; P.A. 79-372; P.A. 81-472, S. 156, 159; P.A. 91-324, S. 5; P.A. 95-46; 95-173; P.A. 96-180, S. 106, 166; 96-254, S. 3, 10; P.A. 97-153, S. 1; P.A. 99-25, S. 1; 99-102, S. 42; P.A. 01-157, S. 1; P.A. 03-158, S. 1; P.A. 05-216, S. 1; P.A. 13-157, S. 1; 13-198, S. 1.)

History: 1971 acts included services of physical therapists, psychologists and podiatrists in definition of “professional service”; P.A. 73-314 included optometrists’ services in definition of “professional service”; P.A. 73-470 included services performed jointly by architects and professional engineers in definition of “professional service”; P.A. 77-140 included chiropractors’ services in definition of “professional service”; P.A. 78-204 added Subsec. (c) defining “shareholder”; P.A. 79-372 included services of osteopaths, occupational therapists, nurses and pharmacists in definition of “professional service”; P.A. 81-472 made technical changes; P.A. 91-324 amended the definition of “professional corporation” to delete the requirement that the shareholders be individuals licensed or authorized “within this state” to render the same professional service as the corporation; P.A. 95-46 included services of nurse-midwives in definition of “professional service”; P.A. 95-173 included services of certified marital and family therapists and certified independent social workers in definition of “professional service”; P.A. 96-180 amended definition of “professional service” to change “certified marital and family therapists” to “licensed marital and family therapists” and to change “certified independent social workers” to “licensed clinical social workers”, effective June 3, 1996; P.A. 96-254, like P.A. 96-180, redefined “professional service” to change “certified marital and family therapists” to “licensed marital and family therapists” and to change “certified independent social workers” to “licensed clinical social workers” and also amended definition of “professional corporation” by adding Subpara. (B) to include a corporation organized for the purpose of rendering professional services rendered by members of two or more of the professions of psychology, marital and family therapy, social work, nursing and psychiatry which has as its shareholders only individuals licensed or authorized to render one of such professional services, effective July 1, 1996; P.A. 97-153 redefined “professional corporation” in Subdiv. (2) to include corporations organized to provide professional services by ophthalmologists and optometrists; P.A. 99-25 redefined “professional service” to include licensed professional counselors and redefined “professional corporation” to include professional counseling; P.A. 99-102 amended Subdiv. (1) by deleting obsolete reference to osteopathy and made a technical change; P.A. 01-157 redefined “professional service” to include real estate brokers and insurance producers; P.A. 03-158 added reference to physician assistants in Subdiv. (1), added Subpara. (D) re professional services by physicians, physician assistants and advanced practice registered nurses in Subdiv. (2) and made technical changes; P.A. 05-216 redefined “professional corporation” in Subdiv. (2) to insert new Subpara. (E) re corporations organized for purpose of rendering professional services by physicians and chiropractors; P.A. 13-157 redefined “professional corporation” in Subdiv. (2) by adding Subpara. (F) re corporations organized for purpose of rendering professional services by physicians and psychologists and by making technical changes; P.A. 13-198 redefined “professional corporation” in Subdiv. (2) by adding provision, codified by the Revisors as Subpara. (G), re corporations organized for purpose of rendering professional services by physicians and podiatrists.



Section 33-182b - *(See end of section for amended version and effective date.) Corporations organized under other law.

This chapter shall not apply to any corporation organized prior to or after May 29, 1969, to perform professional services to the public under any other provision of existing law specifically authorizing the rendition of professional services by a corporation. Any such corporation may bring itself within the provisions of this chapter by amending its certificate of incorporation in such manner as to be consistent with all the provisions of this chapter and by affirmatively stating in the amended certificate of incorporation that the shareholders have elected to bring the corporation within the provisions of this chapter. Any association formed and existing under the provisions of chapter 612 may bring itself within the provisions of this chapter by complying with the provisions of subsection (6) of section 34-82.

(1969, P.A. 332, S. 2; P.A. 77-437, S. 6; P.A. 78-331, S. 15, 58.)

*Note: On and after January 1, 2014, this section, as amended by section 54 of public act 11-241, is to read as follows:

“Sec. 33-182b. Corporations organized under other law. This chapter shall not apply to any corporation organized prior to or after May 29, 1969, to perform professional services to the public under any other provision of existing law specifically authorizing the rendition of professional services by a corporation. Any such corporation may bring itself within the provisions of this chapter by amending its certificate of incorporation in such manner as to be consistent with all the provisions of this chapter and by affirmatively stating in the amended certificate of incorporation that the shareholders have elected to bring the corporation within the provisions of this chapter.”

(1969, P.A. 332, S. 2; P.A. 77-437, S. 6; P.A. 78-331, S. 15, 58; P.A. 11-241, S. 54.)

History: P.A. 77-437 and P.A. 78-331 allowed associations formed and existing under chapter 612 to bring themselves within provisions of this chapter by complying with provisions of Sec. 34-82(6); P.A. 11-241 deleted provision re association formed and existing under Ch. 612 being able to bring itself within chapter by complying with Sec. 34-82(6), effective January 1, 2014.



Section 33-182c - Organization.

(a) Any person or group of persons licensed or otherwise legally authorized to render the same professional services may organize and become a shareholder or shareholders of a professional corporation for profit under the provisions of chapter 601, for the sole and specific purpose of rendering the same professional service.

(b) Any group of persons, each member of which is licensed or otherwise legally authorized to render any of the professional services specified in subparagraph (B), (C), (D), (E), (F) or (G) of subdivision (2) of section 33-182a, may organize and become shareholders of a professional corporation for profit under the provisions of chapter 601, for the sole and specific purpose of rendering two or more of the professional services specified in said subparagraph (B), (C), (D), (E), (F) or (G), respectively.

(c) Persons licensed to render the same professional services in another jurisdiction shall not be shareholders, directors or officers of a professional corporation if such persons (1) unlawfully practice their profession in this state, or (2) direct or control any person licensed to practice such profession in this state concerning the delivery of professional services or the exercise of professional judgment.

(1969, P.A. 332, S. 3; P.A. 91-324, S. 6; P.A. 96-254, S. 4, 10; 96-271, S. 163, 254; P.A. 97-153, S. 2; P.A. 03-158, S. 2; P.A. 05-216, S. 2; P.A. 13-157, S. 2; 13-198, S. 2.)

History: P.A. 91-324 deleted the requirement that the person or group of persons be licensed or authorized to render the same professional services “within this state” and added Subsec. (b) re the circumstances when persons licensed in another jurisdiction are prohibited from being shareholders, directors or officers; P.A. 96-254 amended Subsec. (a) to make a technical change and inserted new Subsec. (b) to authorize persons licensed or authorized to render any of the professional services specified in Sec. 33-182a(2)(B) to organize and become shareholders of a professional corporation for the purpose of rendering two or more of said professional services, relettering former Subsec. (b) as Subsec. (c), effective July 1, 1996; P.A. 96-271 amended Subsec. (a) to replace reference to Ch. 599 with Ch. 601, effective January 1, 1997; P.A. 97-153 amended Subsec. (b) by adding references to Sec. 33-182a(2)(C); P.A. 03-158 amended Subsec. (b) by adding references to Sec. 33-182a(2)(D); P.A. 05-216 amended Subsec. (b) by adding references to Sec. 33-182a(2)(E); P.A. 13-157 amended Subsec. (b) by adding references to Sec. 33-182a(2)(F); P.A. 13-198 amended Subsec. (b) by adding references to provision codified by the Revisors as Sec. 33-182a(2)(G).



Section 33-182d - Services to be rendered by licensed persons only.

No corporation organized and incorporated under this chapter may render professional services except through its officers, employees and agents who are licensed or otherwise legally authorized to render such professional services within this state; provided this provision shall not be interpreted to include in the term “employee”, as used herein, clerks, secretaries, bookkeepers, technicians and other assistants who are not usually and ordinarily considered by custom and practice to be rendering professional services to the public for which a license or other legal authorization is required.

(1969, P.A. 332, S. 4.)



Section 33-182e - Effect on relationships and liabilities.

Nothing contained in this chapter shall be interpreted to abolish, repeal, modify, restrict or limit the law in effect on May 29, 1969, in this state applicable to the professional relationship and liabilities between the person furnishing the professional services and the person receiving such professional service and to the standards for professional conduct; provided any officer, agent or employee of a corporation organized under this chapter shall be personally liable and accountable only for negligent or wrongful acts or misconduct committed by him, or by any person under his direct supervision and control, while rendering professional services on behalf of the corporation to the person for whom such professional services were being rendered; and provided the personal liability of shareholders of a corporation organized under this chapter, in their capacity as shareholders of such corporation, shall be no greater in any aspect than that of a shareholder-employee of a corporation organized under chapter 601 or any predecessor statutes thereto. The corporation shall be liable up to the full value of its property for any negligent or wrongful acts or misconduct committed by any of its officers, agents or employees while they are engaged on behalf of the corporation in the rendering of professional services.

(1969, P.A. 332, S. 5; P.A. 96-271, S. 164, 254.)

History: P.A. 96-271 replaced reference to “chapter 599” with “chapter 601 or any predecessor statutes thereto”, effective January 1, 1997.



Section 33-182f - Limitation on business of corporation.

No corporation organized under this chapter shall engage in any business other than the rendering of the professional services for which it was specifically incorporated; provided nothing in this chapter or in any other provision of law applicable to corporations shall be interpreted to prohibit such corporation from investing its funds in real estate, mortgages, stocks, bonds or any other type of investments, or from owning real or personal property incident to the rendering of professional services.

(1969, P.A. 332, S. 6.)



Section 33-182g - Limitation on issuance or transfer of capital stock. Voting trust agreements restricted.

No corporation organized under the provisions of this chapter may issue any of its capital stock or permit the transfer of its capital stock on its books to any one other than a person specified in section 33-182c, or the personal representative or estate of a deceased or legally incompetent shareholder. No shareholder of a corporation organized under this chapter shall enter into a voting trust agreement or any other type of agreement vesting another person, other than one specified in section 33-182c, with the authority to exercise the voting power of any or all of his stock. When the failure of a corporation to comply with this section is brought to the attention of the office of the Secretary of the State, said secretary forthwith shall certify that fact to the Attorney General for appropriate action to dissolve the corporation.

(1969, P.A. 332, S. 7; 1971, P.A. 360, S. 1; P.A. 91-324, S. 7.)

History: 1971 act specified that person to whom stock issued or transferred must be personal representative or estate of deceased or legally incompetent shareholder and that person executing voting power must be licensed or otherwise legally authorized to render “same specific professional services as those for which the corporation was incorporated”; P.A. 91-324 replaced references to a person “who is licensed or otherwise legally authorized to render the same specific professional services as those for which the corporation was incorporated” with reference to a person “specified in section 33-182c”.



Section 33-182h - Corporate name.

The corporate name of a corporation organized under this chapter shall contain the words “professional corporation” or the abbreviation “P.C.”, and shall also contain either a word or words descriptive of the professional service to be rendered by the corporation or shall contain the last name of one or more of the present, prospective or former shareholders or of persons who were associated with a predecessor person, partnership, corporation or other organization or whose name or names appeared in the name of such predecessor organization.

(1969, P.A. 332, S. 8.)



Section 33-182i - *(See end of section for amended version and effective date.) Applicability of corporation law. Consolidation; merger.

Chapter 601 is applicable to a corporation organized pursuant to this chapter except to the extent that any of the provisions of this chapter are interpreted to be in conflict with the provisions of chapter 601, in which event the provisions of this chapter shall take precedence with respect to a corporation organized pursuant to the provisions of this chapter. A professional corporation organized under this chapter may consolidate or merge only with another professional corporation organized under this chapter, a limited liability company organized under chapter 613, a partnership or limited liability partnership organized under chapter 614 or a medical foundation organized under chapter 594b, if such corporation, company, partnership or medical foundation is organized to render the same specific professional service. A merger or consolidation of any professional corporation organized under this chapter with any foreign corporation, foreign limited liability company, foreign partnership or foreign limited liability partnership is prohibited.

(1969, P.A. 332, S. 9; P.A. 96-271, S. 165, 254; P.A. 03-18, S. 1; P.A. 09-212, S. 7.)

*Note: On and after January 1, 2014, this section, as amended by section 34 of public act 11-241, is to read as follows:

“Sec. 33-182i. Applicability of corporation law. Consolidation; merger. Chapter 601 is applicable to a corporation organized pursuant to this chapter except to the extent that any of the provisions of this chapter are interpreted to be in conflict with the provisions of chapter 601, in which event the provisions of this chapter shall take precedence with respect to a corporation organized pursuant to the provisions of this chapter. A professional corporation organized under this chapter may consolidate or merge with another professional corporation organized under this chapter, only if such corporation is organized to render the same specific professional service. A merger or consolidation of any professional corporation organized under this chapter with any foreign corporation is prohibited.”

(1969, P.A. 332, S. 9; P.A. 96-271, S. 165, 254; P.A. 03-18, S. 1; P.A. 09-212, S. 7; P.A. 11-241, S. 34.)

History: P.A. 96-271 replaced references to chapter 599 with chapter 601, effective January 1, 1997; P.A. 03-18 added provisions authorizing consolidation or merger with a limited liability company organized under chapter 613 or a partnership or limited partnership organized under chapter 614, if organized to render the same professional service, added provisions prohibiting merger or consolidation with a foreign limited liability company, foreign partnership or foreign limited liability company and made technical changes, effective July 1, 2003; P.A. 09-212 added medical foundations organized under chapter 594b, effective July 1, 2009; P.A. 11-241 deleted provisions re merger or consolidation of a professional corporation with a limited liability company, partnership, limited liability partnership or medical foundation, effective January 1, 2014.



Section 33-182j - Applicability of other law.

The provisions of this chapter shall not be construed as repealing, modifying or restricting the applicable provisions of law relating to incorporations, sales of securities or the rendering of professional services except insofar as such laws conflict with the provisions of this chapter.

(1969, P.A. 332, S. 10.)



Section 33-182k - Foreign professional corporation required to obtain certificate of authority.

A foreign professional corporation transacting business in this state shall obtain a certificate of authority pursuant to section 33-920.

(P.A. 91-324, S. 8; P.A. 96-271, S. 166, 254.)

History: P.A. 96-271 replaced reference to Sec. 33-396 with Sec. 33-920, effective January 1, 1997.



Section 33-182l - Professional service fees.

The annual fee for the provision of professional services, as defined in section 33-182a, for: Class A is sixty dollars; Class B is one hundred dollars; Class C is one hundred twenty dollars; Class D is one hundred fifty dollars; Class E is one hundred sixty dollars; Class F is one hundred ninety dollars; Class G is two hundred eighty-five dollars; Class H is three hundred seventy-five dollars; and Class I is five hundred sixty-five dollars. The annual fee shall be payable to the State Treasurer.

(May Sp. Sess. P.A. 92-16, S. 48, 89; June Sp. Sess. P.A. 09-3, S. 369.)

History: June Sp. Sess. P.A. 09-3 increased professional service fees.






Chapter 594b - Medical Foundations

Section 33-182aa - Definitions.

As used in this chapter:

(1) “Certificate of incorporation” means a certificate of incorporation, as defined in section 33-1002, or any predecessor statute thereto;

(2) “Hospital” means a nonstock corporation organized under chapter 602, or any predecessor statute thereto, or by special act and licensed as a hospital pursuant to chapter 368v;

(3) “Health system” means a nonstock corporation organized under chapter 602, or any predecessor statute thereto, consisting of a parent corporation of one or more hospitals licensed pursuant to chapter 368v, and affiliated through governance, membership or some other means;

(4) “Medical school” means a school of allopathic medicine leading to the M.D. degree, accredited by the Liaison Committee on Medical Education, and affiliated through governance with or part of a university that is either incorporated in this state or established pursuant to any provision of the general statutes and accredited by the New England Association of Schools and Colleges Commission on Institutions of Higher Education; and

(5) “Provider” means a physician licensed under chapter 370, a chiropractor licensed under chapter 372, an optometrist licensed under chapter 380 or a podiatrist licensed under chapter 375.

(P.A. 09-212, S. 1; P.A. 10-117, S. 53; P.A. 11-151, S. 1.)

History: P.A. 09-212 effective July 1, 2009; P.A. 10-117 redefined “provider” in Subdiv. (4) to include licensed optometrist; P.A. 11-151 added new Subdiv. (4) defining “medical school” and redesignated existing Subdiv. (4) as Subdiv. (5).



Section 33-182bb - Organization. Filings. Notice re liquidation, termination, dissolution or cessation of operations. Medical foundation not to operate for profit.

(a) Any hospital, health system or medical school may organize and become a member of a medical foundation under the provisions of chapter 602 for the purpose of practicing medicine and providing health care services as a medical foundation through employees or agents of such medical foundation who are licensed pursuant to section 20-9 and through other providers. Such medical foundation shall be governed by a board of directors, which shall consist of an equal or greater number of providers than nonprovider employees of the members, in addition to such other directors as may be elected by the members.

(b) Any medical foundation organized on or after July 1, 2009, shall file a copy of its certificate of incorporation and any amendments to its certificate of incorporation with the Office of Health Care Access division of the Department of Public Health not later than ten business days after the medical foundation files such certificate of incorporation or amendment with the Secretary of the State pursuant to chapter 602.

(c) Any medical group clinic corporation formed under chapter 594 of the general statutes, revision of 1958, revised to 1995, which amends its certificate of incorporation pursuant to subsection (a) of section 33-182cc, shall file with the Office of Health Care Access division of the Department of Public Health a copy of its certificate of incorporation and any amendments to its certificate of incorporation, including any amendment to its certificate of incorporation that complies with the requirements of subsection (a) of section 33-182cc, not later than ten business days after the medical foundation files its certificate of incorporation or any amendments to its certificate of incorporation with the Secretary of the State.

(d) Any medical foundation, regardless of when organized, shall file notice with the Office of Health Care Access division of the Department of Public Health and the Secretary of the State of its liquidation, termination, dissolution or cessation of operations not later than ten business days after a vote by its board of directors or members to take such action. Not later than ten business days after receiving a written request from the office, a medical foundation shall provide the office with a statement of its mission and a description of the services it provides, and a description of any significant change in its services during the preceding year as reported on the medical foundation’s most recently filed Internal Revenue Service return of organization exempt from income tax form, or any replacement form adopted by the Internal Revenue Service.

(e) A medical foundation shall not operate for profit and may operate at such locations as are designated by its members.

(P.A. 09-212, S. 2; P.A. 10-179, S. 119; P.A. 11-151, S. 2.)

History: P.A. 09-212 effective July 1, 2009; P.A. 10-179 amended Subsecs. (b) to (d) by replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health” and by making conforming changes in Subsec. (d); P.A. 11-151 amended Subsec. (a) to add “medical school”.



Section 33-182cc - Applicability of chapter. Applicability to medical group clinic corporations.

(a) This chapter shall not apply to any corporation, including a corporation described in section 33-182ff, organized for the purposes of practicing medicine and providing health care services to the public under any other law authorizing the provision of such services by a corporation that was valid at the time of such corporation’s organization. Any such corporation may bring itself within the provisions of this chapter by amending its certificate of incorporation in such manner as to be consistent with the requirements of this chapter and by affirmatively stating in the amended certificate of incorporation that the members have elected to bring the corporation within the provisions of this chapter. To the extent that such corporation has a current provider agreement with the Department of Social Services, the provider agreement shall remain in effect regardless of any amendment to the corporation’s certificate of incorporation.

(b) A medical group clinic corporation formed under chapter 594 of the general statutes, revision of 1958, revised to 1995, and in existence on September 30, 1995, and continuing to operate as such a corporation from September 30, 1995, until July 1, 2009, shall continue to be duly organized if such corporation elects not later than July 1, 2010, to bring itself within the provisions of this chapter in the manner described in subsection (a) of this section.

(P.A. 09-212, S. 3.)

History: P.A. 09-212 effective July 1, 2009.



Section 33-182dd - Limitation on business of medical foundation.

No medical foundation organized under this chapter shall engage in any business other than the rendering of health care services for which it was specifically incorporated, except that nothing in this chapter or in any other provision of law applicable to corporations shall be interpreted to prohibit such medical foundation from investing its funds in real estate, mortgages, stocks, bonds or any other type of investments, or from owning real or personal property incident to the rendering of professional services.

(P.A. 09-212, S. 4.)

History: P.A. 09-212 effective July 1, 2009.



Section 33-182ee - Corporate name.

Notwithstanding the provisions of subsection (a) of section 33-1045, the corporate name of a medical foundation organized under this chapter shall contain the words “corporation” or the abbreviation “Inc.” or “Corp.”, and shall also contain either a word or words descriptive of the professional service to be rendered by the medical foundation or shall include a reference to the name of the member hospital, health system or medical school.

(P.A. 09-212, S. 5; P.A. 11-151, S. 3.)

History: P.A. 09-212 effective July 1, 2009; P.A. 11-151 added “medical school”.



Section 33-182ff - Applicability of other law. Consolidation; merger.

Chapter 602 is applicable to a medical foundation organized pursuant to this chapter, except to the extent that any of the provisions of this chapter are interpreted to be in conflict with the provisions of said chapter 602, in which event the provisions of this chapter shall take precedence with respect to such medical foundation. A medical foundation organized under this chapter may consolidate or merge only with another medical foundation organized under this chapter or under chapter 594 of the general statutes, revision of 1958, revised to 1995, that is duly organized pursuant to this chapter, a professional corporation organized under chapter 594a, a limited liability company organized under chapter 613 or a partnership or limited liability partnership organized under chapter 614, if such corporation, company or partnership is organized to render the same specific professional services.

(P.A. 09-212, S. 6.)

History: P.A. 09-212 effective July 1, 2009.






Chapter 595 - Cooperative Associations

Section 33-183 - Organization.

Seven or more persons of lawful age, inhabitants of this state, may, by written articles of agreement, associate themselves together for the purposes of trade or for carrying on any lawful mercantile, mechanical, manufacturing or agricultural business within this state, and, when such articles of association have been executed and filed in the office of the Secretary of the State, the franchise tax provided by section 33-187 paid to, and such articles of association approved by, said secretary, such persons shall become a corporation and enjoy all the powers and privileges and be subject to all the duties, restrictions and liabilities of other corporations, except so far as the same may be limited or enlarged by this chapter.

(1949 Rev., S. 5293; 1967, P.A. 277, S. 1; P.A. 00-92, S. 8.)

History: 1967 act required that copy of articles of association be filed in town in which association’s principal office is located rather than in town where business is to be carried on; P.A. 00-92 deleted requirement that certified copy of articles of association be filed and recorded in the office of the town clerk in the town where the association’s principal office is located.

See Sec. 33-205 re admission of members in cooperative marketing corporations.

See Sec. 33-206 re merger of cooperative association and cooperative marketing corporation.



Section 33-184 - Object and place of business.

The objects for which such association is established, and the place within which its business is to be carried on, shall be distinctly set forth in its articles of agreement, and it shall not do business in any other place or places than those mentioned in its articles.

(1949 Rev., S. 5294.)



Section 33-185 - Management.

The business of the association shall be managed by not fewer than seven members, who shall be styled a board of managers, shall be chosen annually by the stockholders and shall hold their offices until others are chosen and have qualified in their stead, except that when the bylaws of such association so prescribe, the board of managers may be divided into not more than three classes, each class to hold office for not more than three years, one of which classes shall be elected annually. Such association shall have such other officers appointed as its bylaws prescribe.

(1949 Rev., S. 5295.)



Section 33-186 - First meeting. Bylaws.

Any two of the persons associated may call the first meeting of such association, at such time and place as they may appoint, by notice in any newspaper published in the county in which such association is to be established, at least fifteen days before the time appointed; but such notice may be waived by a writing signed by all of the persons so associated, specifying the time and place for said meeting, and recorded at length upon the records of the association. Such association may make its own bylaws.

(1949 Rev., S. 5296; 1967, P.A. 277, S. 2.)

History: 1967 act deleted requirement that copy of bylaws be filed in town clerk’s office of town where association transacts its business.



Section 33-187 - Capital stock; franchise tax.

The amount of capital stock of any cooperative association organized under the provisions of this chapter shall be fixed by its articles of association at a sum not exceeding five million dollars, and shall be subject to the same franchise tax as the capital stock of other corporations organized under the general law, which tax shall be paid to the Secretary of the State. The association may increase or diminish the amount and number of shares of such stock at any meeting of the stockholders specially called for such purpose, but no shares shall be issued at less than their par value. Within five days after the passage of any vote increasing or diminishing such stock, such association shall cause a certificate setting forth such vote, signed by a majority of the board of managers, to be recorded in the office of the Secretary of the State.

(1949 Rev., S. 5297; September, 1957, P.A. 5, S. 1; 1967, P.A. 277, S. 3; P.A. 85-78.)

History: 1967 act deleted requirement that certificate of vote to increase or diminish stock be filed in town clerk’s office of town where association’s business is carried on; P.A. 85-78 increased limit on value of capital stock of cooperative association from $500,000 to $5,000,000.

See Sec. 33-618 re franchise tax on stock corporations.



Section 33-188 - Annual reports.

Not later than thirty days after the first meeting of the association, the board of managers shall prepare a report, setting forth the name of the association, the principal office of the association, the names of the respective business and residence addresses of the board of managers and officers of the association, the amount of capital stock, the par value of the shares, and the number of shares issued, together with a statement that such shares are fully paid or, if not fully paid, a statement of the amount payable in respect thereof, which report shall be filed and recorded in the office of the Secretary of the State. On or before the tenth day of March in each year thereafter, the board of managers shall prepare a like report of the same facts as they existed on the first day of such March and the same shall be filed and recorded in the office of the Secretary of the State. All the statements provided for in this section shall be signed and sworn to by a majority of the board of managers.

(1949 Rev., S. 5298; 1967, P.A. 277, S. 4; P.A. 00-92, S. 9.)

History: 1967 act clarified provisions by adding detail re report procedure, for example, new provisions required preparation of report within 30 days after first meeting rather than “when the association has organized”; P.A. 00-92 substituted “not later than” for “within” in reference to the time within which the managers shall prepare a report and deleted requirement that reports be filed with the office of the town clerk of the town where the association’s principal office is located.



Section 33-189 - Termination of corporate existence on neglect to file annual reports.

Section 33-189 is repealed.

(1953, S. 2602d; 1967, P.A. 277, S. 5; May Sp. Sess. P.A. 92-6, S. 88, 117; P.A. 95-252, S. 35.)



Section 33-190 - Voting power.

No member of any such cooperative association shall be entitled to more than one vote upon any subject, at any meeting of such association.

(1949 Rev., S. 5299.)



Section 33-191 - Issue of certificate of shares.

No certificate of shares shall be issued to any person until the full amount thereof has been paid in cash, and no shareholder shall receive less than the par value of any share when disposing of the same to the board of managers. No person shall be allowed to become a shareholder in such association except by the consent of the managers.

(1949 Rev., S. 5300.)



Section 33-192 - Failure to make return; penalty.

If the board of managers fails to make any return required by this chapter or makes an untrue return, the members thereof shall be jointly and severally liable for all debts existing at the date of such return or at the time when the return should have been made, and such association shall forfeit to the state fifty dollars for each failure.

(1949 Rev., S. 5301; May Sp. Sess. P.A. 92-6, S. 89, 117.)

History: May Sp. Sess. P.A. 92-6 raised fee from $25 to $50.



Section 33-193 - Distribution of profits; sinking fund.

There shall be such distribution of the profits or earnings of such association among the shareholders as is prescribed by the bylaws; provided no distribution shall be declared or paid until a sum equal to ten per cent of the net profits is appropriated for a contingent or sinking fund and until there has been thereby accumulated a sum equal to twenty per cent of the capital stock.

(1949 Rev., S. 5302).






Chapter 596 - Cooperative Marketing Corporations

Section 33-194 - Definition.

“Agriculture”, as used in this chapter, includes horticulture, viticulture, forestry, dairying, the raising of livestock or poultry and any other farming activity or business, unless another meaning is clearly apparent from the language or context.

(1949 Rev., S. 5303.)



Section 33-195 - Formation of corporation.

Three or more persons engaged in agriculture may form a corporation without capital stock for the purpose of marketing, buying, selling, treating, dealing in, handling or manufacturing agricultural products or by-products; the purchase of and selling or supplying to its members of surplus materials, including federal materials, machinery and demountable housing units, or other machinery, equipment or supplies; and the procuring of insurance for its members. Any such corporation may finance any of its activities, and shall be conducted upon a cooperative basis without profit to the corporation itself. Any corporation organized and legally existing prior to October 1, 1945, by virtue of the provisions of this chapter may, by a vote as required by its charter and bylaws and the laws of the state, amend its certificate of incorporation for the purpose of exercising the powers and provisions of this chapter relating to the purchase and selling or supplying to its members of surplus materials, including federal materials, machinery and demountable housing units, or other machinery, equipment or supplies.

(1949 Rev., S. 5304.)



Section 33-196 - Name and location.

Each such corporation shall be subject to the general corporation laws as to name and location, except that in lieu of the word “company” or “corporation” in its name any such corporation may use the word “association”.

(1949 Rev., S. 5305.)

See Sec. 33-1045 et seq. re corporate name provisions for nonstock corporations.



Section 33-197 - Certificate of incorporation.

Section 33-197 is repealed, provided the repeal of said section shall not affect any right accrued or established, or any liability or penalty incurred, under the provisions of said section prior to January 1, 1961.

(1949 Rev., S. 5306; 1959, P.A. 617, S. 113.)



Section 33-198 - Evidence of corporate existence.

The provisions of subsection (b) of section 33-637 shall apply to any corporation formed under this chapter.

(1949 Rev., S. 5307; P.A. 96-271, S. 167, 254.)

History: P.A. 96-271 replaced reference to Sec. 33-289 with Sec. 33-637, effective January 1, 1997.



Section 33-199 - Powers.

When its certificate of incorporation has been approved and recorded, the corporation shall have all powers conferred upon corporations by section 33-647 and shall have the same power to mortgage or pledge its real and personal estate and to issue promissory notes or other evidences of indebtedness as have corporations having capital stock. Any such corporation may purchase or otherwise acquire, hold, own, sell, transfer or pledge, or guarantee the payment of dividends or interest on, or the retirement or redemption of, shares of the capital stock or bonds of any association or corporation engaged in the warehousing, handling or marketing of any of the products handled by the corporation; establish reserves and invest the funds thereof in such manner as it deems advisable or as may be provided in the bylaws; and exercise all powers, rights and privileges necessary or incidental to the purposes for which the corporation is formed or to the activities in which it is engaged.

(1949 Rev., S. 5308; P.A. 96-271, S. 168, 254.)

History: P.A. 96-271 replaced reference to Sec. 33-291 with Sec. 33-647, effective January 1, 1997.



Section 33-205 - Members.

Any such corporation may admit as members only persons engaged in the production of agricultural products, including the lessees or tenants of land used for the production of such products, and any lessors or landlords who receive as rent all or any part of such products raised on the leased premises. If a member is other than a natural person, it may be represented by any of its officers, members or representatives, authorized in writing. Any corporation organized under this chapter may admit as members similar corporations organized under this chapter or chapter 595 or the laws of any other state and any such corporation may become a member of any other similar corporation organized under this chapter or chapter 595 or the laws of any other state.

(1949 Rev., S. 5314; 1967, P.A. 148, S. 1.)

History: 1967 act authorized recognition of corporations organized under laws of any other state.



Section 33-206 - Merger of cooperative associations and cooperative marketing corporations.

Agricultural cooperative associations and cooperative marketing corporations incorporated or organized under any statute of this state may merge or consolidate with any other similar corporation or association organized under the laws of this or any other state. Any such merger or consolidation may be effected in accordance with the general provisions of law providing for the merger or consolidation of other corporations so far as applicable, in a manner reasonably analogous to that set forth in such provisions. The effect and the rights, duties and liabilities arising from any such merger or consolidation shall be the same as that arising from a merger or consolidation of other corporations.

(1949 Rev., S. 5315; 1967, P.A. 148, S. 2.)

History: 1967 act authorized merger or consolidation with similar corporations organized under laws of any other state and deleted provision whereby members take action as is required of stockholders in effecting merger or consolidation and specified that value of stock of dissenting member considered equivalent to the amount he would have received on distribution of assets if association or corporation had been dissolved.

See Sec. 33-1155 et seq. re merger of nonstock corporations.



Section 33-207 - Report: Statement of enrolled members.

Corporations organized and transacting business under the provisions of this chapter shall, in addition to the statements required by section 33-1243, include a statement as to the number of enrolled members in such corporation.

(1949 Rev., S. 5316; 1959, P.A. 617, S. 112; P.A. 96-256, S. 189, 209.)

History: 1959 act substituted reference to Sec. 33-435 for reference to Sec. 33-148, repealed by same act; P.A. 96-256 replaced reference to Sec. 33-435 with Sec. 33-1243, effective January 1, 1997.



Section 33-211 - Changes in certificate of incorporation.

Any such corporation may at any time amend its certificate of incorporation by a three-fourths vote of its members present and voting at a meeting of the corporation called to consider such amendment or, if the vote upon such amendment is by mail, by a three-fourths vote of those members who have returned ballots, and shall cause a certificate, attested by its president and secretary, setting forth the fact that such vote has been passed and stating the subject matter of such amendment, to be filed, approved and recorded in the same manner as the original certificate of incorporation.

(1949 Rev., S. 5320.)



Section 33-212 - Marketing contract.

Any such corporation may enter into marketing contracts with its members requiring the members to sell for any period of time, not over ten years, all or any part of their agricultural products or commodities exclusively to or through the corporation or any agency designated by the corporation. If such contract provides for a sale to the corporation, title to such products shall pass absolutely, except for recorded liens, to the corporation on delivery or, if expressly so agreed in such contract, at any time specified therein. Any such contract may provide for sale by the corporation with or without taking title to such property, and may provide that the corporation shall pay to the member the resale price after the deduction of necessary expenses, including interest or dividends on stock of any subsidiary corporation formed to enable the corporation to carry out its purposes, reserves for retiring or redeeming any such stock and any other necessary reserves or deductions.

(1949 Rev., S. 5321.)



Section 33-213 - Remedies for breach of contract.

The bylaws of any such corporation, or such marketing contract, may fix as liquidated damages specific sums to be paid by any member upon the breach of any provision of such marketing contract, and such liquidated damages shall be valid and enforceable in the courts of this state; and any such corporation shall be entitled to a preliminary or permanent injunction against any member for any breach or threatened breach of the provisions of such marketing contract as to sale or delivery of products, and to a decree of specific performance thereof, provided no preliminary or temporary injunction shall be issued without bond, except for cause shown. In any action by the corporation against any member upon a marketing contract, if such member is a land owner, landlord or lessor, it shall be prima facie presumed that he is able to control the delivery of the products of his land produced by tenants or others if the tenancy has been created or changed or if the work or possession of such tenants or others has begun after the land owner, landlord or lessor executed his marketing agreement; and in any such action the foregoing remedies for nondelivery or breach shall lie and be enforceable against such land owner, landlord or lessor.

(1949 Rev., S. 5322.)



Section 33-214 - Interest in other corporations.

Any such corporation may organize, control or own stock in any other corporation engaged in treating, dealing with, handling, manufacturing, marketing or selling the agricultural products handled by such corporation or the by-products thereof.

(1949 Rev., S. 5323.)



Section 33-215 - Receivership. Dissolution.

Any such corporation shall be subject to the provisions of the general corporation law with reference to receiverships, provided no application for a receivership of any corporation organized under this chapter shall be brought by less than one-twentieth in number of the members of such corporation. Any such corporation shall be subject to the same provisions as to voluntary dissolution as are other corporations without capital stock.

(1949 Rev., S. 5324.)

See chapter 602, part XI re dissolution and winding up of nonstock corporations.



Section 33-216 - Franchise fee.

Upon the filing with the Secretary of the State of the certificate of incorporation or an amended certificate, the corporation shall pay to the secretary a franchise fee of fifty dollars, except that, where the certificate of incorporation or amendment specifically limits the business to be done by the corporation to the purchase and selling or supplying to its members of surplus materials, including federal materials, machinery and demountable housing units or other machinery, equipment or supplies, the franchise fee payable by such corporation to said secretary shall be twenty dollars.

(1949 Rev., S. 5325.)



Section 33-217 - Annual license fee.

Any such corporation shall pay, during January of each year, to the Secretary of the State, a license fee of fifty dollars. If such fee is not paid on or before February first, a penalty of fifty dollars shall be added thereto, and such fee, together with such penalty, shall thereafter bear interest at the rate of nine per cent per annum. The Attorney General shall have power to collect such fee, penalty and interest thereon in the same manner as provided in section 12-28; provided the Attorney General may, upon such terms as he may prescribe, remit, either in whole or in part, the amount of such fees, penalty and interest thereon, when, in his opinion, it would be inequitable to enforce collection thereof.

(1949 Rev., S. 5326; May Sp. Sess. P.A. 92-6, S. 90, 117.)

History: May Sp. Sess. P.A. 92-6 changed license fee from $5 per each 100 members to a flat $50 and raised penalty from $10 to $50.






Chapter 597 - Electric Cooperative Act

Section 33-218 - Definitions.

“Cooperative” means any corporation organized under this chapter or which becomes subject to this chapter in the manner hereinafter provided, and “person” means any natural person, firm, association, limited liability company, corporation, municipal corporation, municipal utility, business trust or partnership.

(1949 Rev., S. 5327; P.A. 73-644, S. 1; P.A. 95-79, S. 122, 189.)

History: P.A. 73-644 included municipal corporations and municipal utilities in definition of “person”; P.A. 95-79 redefined “cooperative” to include a limited liability company, effective May 31, 1995.



Section 33-219 - Purposes. Exceptions. Utilization of cogeneration technology and renewable energy resources.

(a) Cooperative, nonprofit, membership corporations may be organized under this chapter for the purpose of supplying electric energy and promoting and extending the use thereof to persons (1) in rural areas or in any portion thereof occupied by such persons and not receiving central station service, and (2) elsewhere except that the supplying of electric energy to franchise areas being supplied on October 1, 1971, with electric energy, or to areas supplied on said date by municipal utilities, shall be permitted only with the consent of the holder of the franchise or the municipal utility.

(b) Notwithstanding the provisions of subsection (a) of this section, cooperative, nonprofit, membership corporations may be organized under this chapter for the purpose of generating electric energy by means of cogeneration technology, renewable energy resources or both and supplying it to any member or supplying it to, purchasing it from or exchanging it with a public service company, electric supplier, as defined in section 16-1, municipal aggregator, as defined in said section, municipal utility or municipal electric energy cooperative, in accordance with an agreement with the company, electric supplier, electric aggregator, municipal utility or cooperative. No membership corporation under this subsection may exercise those powers contained in subsection (i) or (j) of section 33-221 unless the prior approval of the Public Utilities Regulatory Authority is obtained, after opportunity for hearing in accordance with title 16 and chapter 54. Any cooperative organized on or after July 1, 1998, pursuant to this subsection shall collect from its members the competitive transition assessment levied pursuant to section 16-245g and the systems benefits charge levied pursuant to section 16-245l in such manner and at such rate as the Public Utilities Regulatory Authority prescribes, provided the authority shall order the collection of said assessment and said charge in a manner and rate equal to that to which the members of the cooperative would have been subject had the cooperative not been organized.

(1949 Rev., S. 5328; 1971, P.A. 422; P.A. 73-644, S. 2; P.A. 81-439, S. 8, 14; P.A. 98-28, S. 66, 117; P.A. 11-80, S. 1.)

History: 1971 act added Subdiv. (2) allowing organization of electric energy supply corporations in other than rural areas; P.A. 73-644 deleted “in this state” following the word “elsewhere” in Subdiv. (2); P.A. 81-439 added Subsec. (b), exempting a cooperative, generating electricity by means of cogeneration technology or renewable energy resources, from restrictions in Subsec. (a) and requiring department approval for some powers under Sec. 33-221; P.A. 98-28 amended Subsec. (b) by adding electric suppliers and aggregators, by deleting reference to the Public Utility Regulatory Policies Act and by adding provision regarding collection of the competitive transition assessment and systems benefits charge, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (b), effective July 1, 2011.



Section 33-220 - Name.

The name of a cooperative shall include the words “Electric” and “Cooperative”, and the abbreviation “Inc.”, unless, in an affidavit made by its president or vice president and filed with the Secretary of the State, or in an affidavit made by a person signing articles of incorporation which relate to such cooperative and filed, together with any such articles, with the Secretary of the State, it appears that the cooperative desires to do business in another state and is or would be precluded therefrom by reason of the inclusion of such words or either thereof in its name. The name of a cooperative shall be distinct from the name of any other cooperative or corporation organized under the laws of, or authorized to do business in, this state. Only a cooperative or corporation doing business in this state pursuant to this chapter shall use both the words “Electric” and “Cooperative” in its name.

(1949 Rev., S. 5330.)



Section 33-221 - Powers.

A cooperative shall have power, subject to the limitations of section 33-219: (a) To sue and be sued in its corporate name; (b) to have perpetual existence; (c) to adopt a corporate seal and alter the same; (d) to generate, manufacture, purchase, acquire, accumulate and transmit electric energy, and to distribute, sell, supply and dispose of electric energy to its members, and to other persons not in excess of ten per cent of the number of its members pursuant to applicable federal law and regulations adopted thereunder, provided the furnishing by a cooperative of electric cold storage or processing plant service shall not be deemed to be distributing, selling, supplying or disposing of electric energy; (e) to assist persons to whom electric energy is or will be supplied by the cooperative in wiring their premises and in acquiring and installing electrical appliances, equipment, fixtures, apparatus and energy conservation and renewable energy systems and equipment, by the financing thereof or otherwise, and, in connection therewith, to wire, or cause to be wired, such premises and to purchase, acquire, lease as lessor or lessee, sell, distribute, install and repair such electric appliances, equipment, fixtures, apparatus and energy conservation and renewable energy systems and equipment; (f) to assist persons to whom electric energy is or will be supplied by the cooperative in constructing, equipping, maintaining and operating electric cold storage or processing plants, by the financing thereof or otherwise; (g) to construct, purchase, lease as lessee, or otherwise acquire, and to equip, maintain and operate, and to sell, assign, convey, lease as lessor, mortgage, pledge or otherwise dispose of or encumber, electric transmission and distribution lines or systems, electric generating plants, electric cold storage or processing plants, lands, buildings, structures, dams, plants and equipment, and any other real property or tangible or intangible personal property which shall be deemed necessary, convenient or appropriate to accomplish the purpose stated in section 33-219; (h) to borrow money and otherwise contract indebtedness, and to issue notes, bonds and other evidences of indebtedness, and to secure the payment thereof by mortgage, pledge or deed of trust of, or any other encumbrance upon, any or all of its then owned or after-acquired real or personal property, assets, franchises, revenues or income; (i) to construct, maintain and operate electric transmission and distribution lines along, upon, under and across publicly owned lands and public thoroughfares, including, without limitation, all roads, highways, streets, alleys, bridges and causeways, subject to the provisions of all laws regulating the use of highways by electric companies, provided no standards in excess of standards provided in the National Electric Safety Code shall be required; (j) to exercise the power of eminent domain in the manner provided by the general statutes for the exercise of such power by other corporations constructing or operating electric transmission and distribution lines or systems; (k) to petition the Public Utilities Regulatory Authority to issue an order under section 16-243c; (l) to conduct its business and exercise its powers within or without this state; (m) to adopt, amend and repeal bylaws; and (n) to do and perform any other acts and things, and to have and exercise any other powers, which may be necessary, convenient or appropriate to accomplish the purpose for which the cooperative is organized.

(1949 Rev., S. 5329; P.A. 81-439, S. 9, 14; P.A. 98-28, S. 67, 117; P.A. 11-80, S. 1.)

History: P.A. 81-439 authorized cooperatives to assist persons in acquiring and installing energy conservation and renewable energy systems and equipment, inserted new Subdiv. (k), authorizing cooperatives to petition department for an order under Sec. 16-243c and relettered former Subdivs. (k) to (m) accordingly; P.A. 98-28 amended Subdiv. (d) by adding “pursuant to applicable federal law and regulations adopted thereunder” and deleted references to plumbing, effective July 1, 1998; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subdiv. (k), effective July 1, 2011.



Section 33-222 - Incorporators.

Five or more natural persons who are residents of Connecticut may organize a cooperative in the manner hereinafter provided.

(1949 Rev., S. 5331.)



Section 33-223 - Articles of incorporation.

Articles of incorporation of a cooperative shall recite that they are executed pursuant to this chapter and shall state: (1) The name of the cooperative; (2) the address of its principal office; (3) the names and addresses of the incorporators; and (4) the names and addresses of its trustees; and may contain any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of its business. Such articles shall be signed by each incorporator and acknowledged by at least two of the incorporators. It shall not be necessary to recite in the articles of incorporation of a cooperative the purpose for which it is organized or any of its corporate powers.

(1949 Rev., S. 5332.)



Section 33-224 - Bylaws.

The board of trustees shall adopt the first bylaws of a cooperative to be adopted following incorporation. Thereafter the members shall adopt, amend or repeal the bylaws by the affirmative vote of a majority of those members voting thereon at a meeting of the members. The bylaws shall set forth the rights and duties of members and trustees and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this chapter or with its articles of incorporation.

(1949 Rev., S. 5333.)



Section 33-225 - Members.

Each incorporator of a cooperative shall be a member thereof, but no other person may become a member thereof unless such other person agrees to use electric energy or other services furnished by the cooperative when they are made available through its facilities. Any member of a cooperative who agrees to use electric energy shall cease to be a member if he does not use electric energy supplied by the cooperative within six months after it has been made available to him or if electric energy is not made available to him by the cooperative within two years after he becomes a member, or within such lesser period as the bylaws of the cooperative may provide. A husband and wife may hold a joint membership in a cooperative. Membership in a cooperative shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

(1949 Rev., S. 5334.)



Section 33-226 - Meetings of members.

(a) An annual meeting of the members of a cooperative shall be held at such time and place as is provided in the bylaws.

(b) Special meetings of the members shall be called by the president, by the board of trustees, by any three trustees or by not less than ten per cent of the members.

(c) Except as otherwise provided in this chapter, written or printed notice stating the time and place of each meeting of the members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten days nor more than twenty-five days before the date of the meeting. If mailed, such notice shall be deemed to be given when deposited in the United States mail with postage prepaid addressed to the member at his address as it appears on the records of the cooperative.

(d) Unless the bylaws prescribe the presence of a greater percentage or number of the members for a quorum, a quorum for the transaction of business at all meetings of the members of a cooperative having not more than one thousand members shall be five per cent of all members, present in person, and of a cooperative having more than one thousand members shall be fifty members, present in person. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

(e) Each member shall be entitled to one vote on each matter submitted to a vote at a meeting of the members. Voting shall be in person, but, if the bylaws so provide, may also be by proxy or by mail or both. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which such voting shall be permitted. No person shall vote as proxy for more than three members at any meeting of the members.

(1949 Rev., S. 5335.)



Section 33-227 - Waiver of notice.

Any person entitled to notice of a meeting may waive such notice in writing either before or after such meeting. If any such person attends such meeting, such attendance shall constitute a waiver of notice of such meeting, unless such person participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

(1949 Rev., S. 5336.)



Section 33-228 - Board of trustees.

(a) The business of a cooperative shall be managed by a board of not less than five trustees, each of whom shall be a member of the cooperative. The bylaws shall prescribe the number of trustees, their qualifications, other than those prescribed in this chapter, and the manner of holding meetings of the board of trustees and of electing successors to trustees who resign, die or otherwise are incapable of acting. The bylaws may also provide for the removal of trustees from office and for the election of their successors. Trustees shall not receive any salaries for their services as trustees and, except in emergencies, shall not be employed by the cooperative in any capacity involving compensation without the approval of the members. The bylaws may provide that a fixed fee and expenses of attendance may be allowed to each trustee for attendance at each meeting of the board of trustees.

(b) The trustees of a cooperative named in any articles of incorporation shall hold office until the next annual meeting of the members and until their successors are elected and have qualified. At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect trustees to hold office until the next annual meeting of the members, except as otherwise provided in this chapter. Each trustee shall hold office for the term for which he is elected and until his successor is elected and has qualified.

(c) Instead of electing all the trustees annually, the bylaws may provide that half of them, or a number as near thereto as possible, shall be elected to serve until the next annual meeting of the members and that the remaining trustees shall be elected to serve until the second succeeding annual meeting. Thereafter, as trustees’ terms expire, the members shall elect their successors to serve until the second succeeding annual meeting after their election.

(d) A majority of the board of trustees shall constitute a quorum.

(e) If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected a trustee.

(f) The board of trustees may exercise all of the powers of a cooperative not conferred upon the members by this chapter or its articles of incorporation or bylaws.

(1949 Rev., S. 5337.)



Section 33-229 - Officers.

The officers of a cooperative shall consist of a president, vice president, secretary and treasurer, who shall be elected annually by and from the board of trustees. When a person holding any such office ceases to be a trustee he shall cease to hold such office. The offices of secretary and of treasurer may be held by the same person. The board of trustees may also elect or appoint such other officers, agents or employees as it deems necessary or advisable and shall prescribe their powers and duties. Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.

(1949 Rev., S. 5338.)



Section 33-230 - Amendment of articles of incorporation.

A cooperative may amend its articles of incorporation by complying with the following requirements: The proposed amendment shall be presented to a meeting of the members, the notice of which shall set forth or have attached thereto the proposed amendment. If the proposed amendment, with any changes, is approved by the affirmative vote of not less than two-thirds of those members voting thereon at such meeting, articles of amendment shall be executed and acknowledged on behalf of the cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite that they are executed pursuant to this chapter and shall state: (1) The name of the cooperative; (2) the address of its principal office; and (3) the amendment to its articles of incorporation. The president or vice president executing such articles of amendment shall make and annex thereto an affidavit stating that the provisions of this section in respect of the amendment set forth in such articles were complied with.

(1949 Rev., S. 5339.)



Section 33-231 - Change of location of principal office.

A cooperative may, upon authorization of its board of trustees or its members, change the location of its principal office by filing a certificate reciting such change of principal office, executed and acknowledged by its president or vice president under its seal attested by its secretary, in the office of the Secretary of the State.

(1949 Rev., S. 5340.)



Section 33-232 - Dissolution.

(a) A cooperative which has not commenced business may be dissolved by delivering to the Secretary of the State articles of dissolution, which shall be executed and acknowledged on behalf of the cooperative by a majority of the incorporators and which shall state: (1) The name of the cooperative; (2) the address of its principal office; (3) that the cooperative has not commenced business; (4) that any sums received by the cooperative, less any part thereof disbursed for expenses of the cooperative, have been returned or paid to those entitled thereto; (5) that no debt of the cooperative is unpaid; and (6) that a majority of the incorporators elect that the cooperative be dissolved.

(b) A cooperative which has commenced business may be dissolved in the following manner: The members at any meeting shall approve, by the affirmative vote of not less than two-thirds of those members voting thereon at such meeting, a proposal that the cooperative be dissolved. Upon such approval, a certificate of election to dissolve, hereinafter designated the “certificate”, executed and acknowledged on behalf of the cooperative by its president or vice president under its seal, attested by its secretary, and stating: (1) The name of the cooperative, (2) the address of its principal office and (3) that the members of the cooperative have voted that the cooperative be dissolved, shall, together with an affidavit made by its president or vice president executing the certificate, stating that the statements in the certificate are true, be submitted to the Secretary of the State for filing. Upon the filing of the certificate and affidavit with the Secretary of the State, the cooperative shall cease to carry on its business except to the extent necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed with the Secretary of the State. The board of trustees shall immediately cause notice of the dissolution proceedings to be mailed to each known creditor of and claimant against the cooperative and to be published once a week for two successive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located. The board of trustees shall wind up and settle the affairs of the cooperative, collect sums owing to it, liquidate its property and assets, pay and discharge its debts, obligations and liabilities and do all other things required to wind up its business, and, after paying or discharging or adequately providing for the payment or discharge of all of its debts, obligations and liabilities, shall distribute any remaining sums among its members and former members in proportion to the patronage of the respective members or former members during the seven years next preceding the date of the filing of the certificate with the Secretary of the State or, if the cooperative has not been in existence for such period, then during the period of its existence prior to such filing. The board of trustees shall thereupon authorize the execution of articles of dissolution, which shall be executed and acknowledged on behalf of the cooperative by its president or vice president and its seal shall be affixed thereto and attested by its secretary. The articles of dissolution shall recite that they are executed pursuant to this chapter and shall state: (1) The name of the cooperative; (2) the address of its principal office; (3) the date on which the certificate of election to dissolve was filed with the Secretary of the State; (4) that there are no actions or suits pending against the cooperative; (5) that all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor; and (6) that the preceding provisions of this subsection have been complied with. The president or vice president executing the articles of dissolution shall make and annex thereto an affidavit stating that the statements made therein are true.

(1949 Rev., S. 5341.)



Section 33-233 - Filing of articles.

Articles of incorporation, amendment or dissolution, when executed and acknowledged and accompanied by such affidavits as may be required by applicable provisions of this chapter, shall be presented to the Secretary of the State for filing in the records of his office. If the Secretary of the State finds that the articles presented conform to the requirements of this chapter, he shall, upon the payment of the fees as provided in section 33-234, file such articles in the records of his office and upon such filing the incorporation, amendment or dissolution provided for therein shall be in effect. The provisions of this section shall also apply to certificates of election to dissolve and affidavits executed in connection therewith pursuant to subsection (b) of section 33-232.

(1949 Rev., S. 5342.)



Section 33-234 - Fees.

The Secretary of the State shall charge and collect the fees set forth in section 33-617, for the filing of articles or certificates provided for in this chapter.

(1949 Rev., S. 5348; May Sp. Sess. P.A. 92-6, S. 91, 117; P.A. 96-271, S. 169, 254.)

History: May Sp. Sess. P.A. 92-6 deleted all existing language and established that the fees charged and collected by the secretary of the state shall be those set forth in Sec. 33-304; P.A. 96-271 replaced reference to Sec. 33-304 with Sec. 33-617, effective January 1, 1997.



Section 33-235 - Refunds to members.

Revenues of a cooperative for any fiscal year in excess of the amount thereof necessary (a) to defray the expenses of the operation and maintenance of the facilities of the cooperative during such fiscal year, (b) to pay interest and principal obligations of the cooperative coming due in such fiscal year, (c) to finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of trustees, (d) to provide a reasonable reserve for working capital and (e) to provide a reserve for the payment of indebtedness of the cooperative in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next-following fiscal year, shall, unless otherwise determined by a vote of the members, be distributed by the cooperative to its members and to other persons to whom the cooperative supplies electric energy or other services, as patronage refunds prorated in accordance with the patronage of the cooperative by the respective members and such other persons, paid for during such fiscal year; provided such distribution shall not be made to any such other person until he has become a member of the cooperative. If such other person does not become a member of the cooperative within one year after the amount of his distributive share or accumulated distributive shares equal the membership fee required by the bylaws of the cooperative or, if no membership fee is required, within two years after the declaration of any such patronage refund, he shall cease to be entitled to such share or shares, which shall, in such case, be disposed of as determined by a vote of the members. Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same becomes due.

(1949 Rev., S. 5343.)



Section 33-236 - Disposition of property.

(a) The board of trustees of a cooperative shall have full power and authority, without authorization by the members thereof, to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust of, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of trustees determines, to secure any indebtedness of the cooperative to the United States of America or any agency or instrumentality thereof.

(b) A cooperative may not otherwise sell, mortgage, lease or otherwise dispose of or encumber all or a substantial portion of its property unless such sale, mortgage, lease or other disposition or encumbrance is authorized by the affirmative vote of not less than a majority of all the members of the cooperative.

(1949 Rev., S. 5344.)



Section 33-237 - Nonliability of members for debts of cooperative.

No member shall be liable or responsible for any debts of the cooperative and the property of the members shall not be subject to execution therefor.

(1949 Rev., S. 5345.)



Section 33-238 - Recordation of mortgages; effect thereof.

Any mortgage, deed of trust or other instrument executed by a cooperative doing business in this state pursuant to this chapter, which affects real and personal property and which is recorded in the real property records in any town in which such property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust or other instrument were also recorded, filed or indexed as provided by law in the proper office in such town as a mortgage of personal property. All after-acquired property of such cooperative described or referred to as being mortgaged or pledged in any such mortgage, deed of trust or other instrument shall become subject to the lien thereof immediately upon the acquisition of such property by such cooperative, whether or not such property was in existence at the time of the execution of such mortgage, deed of trust or other instrument. Recordation of any such mortgage, deed of trust or other instrument shall constitute notice and otherwise have the same effect with respect to such after-acquired property as it has under the laws relating to recordation, with respect to property owned by such cooperative at the time of the execution of such mortgage, deed of trust or other instrument and therein described or referred to as being mortgaged or pledged thereby. The lien upon personal property of any such mortgage, deed of trust or other instrument shall, after recordation thereof, continue in existence and of record for the period of time specified therein without the refiling thereof or the filing of any renewal certificate, affidavit or other supplemental information required by the laws relating to the renewal, maintenance or extension of liens upon personal property.

(1949 Rev., S. 5346.)



Section 33-239 - Trustees, officers or members may take acknowledgments.

No person authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party, by reason of being an officer, trustee or member of such cooperative.

(1949 Rev., S. 5347.)



Section 33-240 - License fee. Exemption from excise and income taxes.

Each cooperative doing business in this state pursuant to this chapter shall pay annually, on or before July first, to the Secretary of the State, a fee of twenty-five dollars, but shall be exempt from all other excise and income taxes.

(1949 Rev., S. 5349; May Sp. Sess. P.A. 92-6, S. 92, 117.)

History: May Sp. Sess. P.A. 92-6 raised fee from $10 to $25.



Section 33-240a - Liability for taxation, when.

Notwithstanding section 33-240, an electric cooperative organized under this chapter, one or more cooperators of which is a public service company, municipality, municipal utility or municipal electric energy cooperative, shall be subject to the tax imposed under chapter 212.

(P.A. 73-644, S. 3; P.A. 81-439, S. 10, 14.)

History: P.A. 81-439 subjected cooperatives to tax under chapter 212 if any cooperator is a public service company or municipal electric energy cooperative.



Section 33-241 - Exemption from jurisdiction of Public Utilities Regulatory Authority.

Cooperatives doing business in this state pursuant to this chapter shall be exempt from the jurisdiction and control of the Public Utilities Regulatory Authority of this state, except as to the construction and maintenance of electric transmission and distribution lines, provided no standards in excess of standards prescribed in the National Electric Safety Code shall be required by said authority.

(1949 Rev., S. 5350; P.A. 75-486, S. 61, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 231, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority, effective December 1, 1975; P.A. 77-614 replaced public utilities control authority with division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 created independent department of public utility control and abolished department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 33-242 - Securities act exemption.

The provisions of chapter 651 shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative doing business in this state pursuant to this chapter, to the United States of America or any agency or instrumentality thereof, or to any mortgage, deed of trust or other instrument executed to secure the same. The provisions of said chapter shall not apply to the issuance of membership certificates by any cooperative.

(1949 Rev., S. 5351.)






Chapter 598 - Religious Corporations and Societies

Section 33-243 to 33-264 - Religious corporations and societies: General provisions.

Sections 33-243 to 33-264, inclusive, are repealed.

(1949 Rev., S. 5352–5373; 1963, P.A. 67; 78; February, 1965, P.A. 572, S. 1; 1969, P.A. 314, S. 14.)



Section 33-264a - Formation of religious corporation or society.

Three or more persons uniting for public worship may form a corporation or a voluntary association. Such a corporation shall be called a religious corporation and such a voluntary association shall be called a religious society. Nothing contained in the provisions of this part shall prohibit the formation for the purpose of public or private worship of a corporation, association or other organization of any kind under part II of this chapter or under any other law of this state.

(1969, P.A. 314, S. 1.)



Section 33-264b - Filing of certificate.

Each religious society and religious corporation formed under section 33-264a shall file with the Secretary of the State such certificate, in proper form executed, as shall be prescribed by said secretary.

(1969, P.A. 314, S. 2.)



Section 33-264c - Powers.

(a) A religious society or a religious corporation formed under section 33-264a and any corporation or voluntary association formed under part II of this chapter may hold, manage, acquire, purchase, sell, convey and have and exercise any rights of ownership in real and personal property for the use and support of public worship or for any ecclesiastical, missionary, charitable or educational purpose. Grants, donations, devises and bequests of real and personal property may be received and held in trust or otherwise for such purposes.

(b) A religious society may, in its charter or by bylaw or otherwise, adopt provisions relative to its membership, affairs and government.

(c) A religious corporation may, in its charter or by bylaw or otherwise, adopt provisions relative to its membership, affairs and government and shall have in addition to those powers granted in this part all the powers enumerated in section 33-1036. A corporation which is organized under any other law of this state and which is formed for public worship shall have, in addition to all other powers conferred by law, the powers conferred on religious corporations under the provisions of subsection (a) of this section.

(d) A member of a religious society or of a religious corporation shall not be liable for any obligation to the creditors of such religious society or religious corporation.

(1969, P.A. 314, S. 3; P.A. 96-256, S. 190, 209.)

History: P.A. 96-256 amended Subsec. (c) to replace reference to Sec. 33-428 with Sec. 33-1036, effective January 1, 1997.



Section 33-264d - Change from religious society to corporation.

(a) Any religious society may become a religious corporation, when its purpose to do so is determined by a vote of two-thirds of those members present at a meeting warned and held for that purpose or by such other vote, but not less than a majority of members present and voting, as may be provided by the charter or bylaws, by filing, in the office of the Secretary of the State, such certificate, in proper form executed, as shall be prescribed by said secretary.

(b) A person who, at the date of the organization of such corporation, is a member of such religious society shall become a member of such religious corporation, unless within a reasonable time he notifies the clerk or similar officer of either the religious society or of the religious corporation that he has elected not to become a member of the religious corporation.

(c) Upon filing with the Secretary of the State as provided in this section, the separate existence of the religious society shall cease and thereupon all property, real and personal, and all debts due on whatever account, and all other choses in action, and all and every other interest, of or belonging to or due to the religious society shall be taken to and transferred to and vested in the religious corporation without further act and deed. The religious corporation shall thenceforth be responsible and liable for all the liabilities, obligations and penalties of the religious society; any claim existing or action or proceeding, civil or criminal, pending by or against any such religious society may be prosecuted as if such incorporation had not taken place, or the religious corporation may be substituted in its place; and any judgment rendered against the religious society may be enforced against the religious corporation. Neither the rights of creditors nor any liens upon property of the religious society shall be impaired by the incorporation of such religious society.

(d) Each unvested gift or legacy to a religious society which, pursuant to the provisions of this section has ceased to exist, shall inure to and vest in the religious corporation which has taken its place.

(1969, P.A. 314, S. 4.)



Section 33-264e - Dissolution.

A religious society or religious corporation formed under the provisions of this part may by a vote of two-thirds of those members present at a meeting duly warned and held for that purpose be dissolved. After all of its liabilities and obligations have been paid, satisfied and discharged, or adequate provision made therefor, the assets of such religious society or religious corporation shall be distributed in accordance with the provisions of its charter or bylaws or, if no such provision is made, then in accordance with the vote of its members but only to another religious society, religious corporation or other organization formed for public worship or for ecclesiastical, missionary, charitable or educational purposes, provided property held pursuant to the provisions of section 47-2 shall continue to be held for such purposes and, where the rules and regulations of the denomination with which such religious society or religious corporation is affiliated provide to the contrary, such assets shall be distributed in accordance with such rules, regulations and ordinances. No property of a religious society or religious corporation shall be distributed to its members.

(1969, P.A. 314, S. 5.)



Section 33-264f - Judicial dissolution.

Whenever any religious society or religious corporation formed under the provisions of this part has failed, for two years or more, to hold religious services and to maintain its organization, any members of or persons interested in such organization or the Attorney General may present a petition to the superior court for the judicial district in which such organization is located, praying for the winding up of its temporal or property affairs and for a judgment directing the dispositions of its assets remaining after payment of its debts. Such court shall cause notice to be given, in such manner as it deems proper, to the secretary of the general advisory body, if any, of the same religious denomination as that to which such organization belongs, and to the Attorney General and to all persons having any interest in such organization or interest in or claim in, to or against any of its property, all of whom may become parties to the proceeding. If such court, upon hearing, finds that such organization is no longer fulfilling, and will not probably in the future fulfill, the purposes of the organization and that its affairs ought to be wound up and its existence terminated, it may limit the time for the presentation of claims in, to or against such organization or any of its property to some person designated by the court for that purpose, and cause such notice thereof to be given, in such manner as it finds reasonable, and all claims not presented within the time so limited shall be barred. Said court may take such further action in the premises as it deems reasonable and may, if it deems advisable, order the property of such organization, or any part thereof, to be sold and such claims as are allowed by the court against it to be paid, and may render a judgment directing the disposition of the remaining property of such organization in such manner as to effectuate, as nearly as possible, the purposes for which such property was contributed or given, in accordance with the provisions of section 47-2, and may direct such property to be transferred to some corporation connected with the denomination with which such organization was affiliated, or some other trustee, in trust, to be thus administered. No property of a religious society or a religious corporation shall be distributed among its members, or appropriated by any person for private use, and any person appropriating or endeavoring to appropriate, for private use, the assets of any such organization shall be deemed guilty of and subject to the penalties provided for larceny. If the Attorney General receives information of any attempt to appropriate the property of any religious society or religious corporation located within the state to private use, he shall forthwith petition the superior court for the judicial district in which such society or corporation is located to prevent such appropriation, and such court may proceed in the manner hereinbefore provided, or in such manner as it finds to be advisable, and may make such orders and render such judgment as it may find necessary to prevent such appropriation and to effectuate the purposes for which such religious society or religious corporation was organized or such property was contributed or given.

(1969, P.A. 314, S. 6; 1971, P.A. 871, S. 110; P.A. 78-280, S. 2, 127.)

History: 1971 act made appropriation of or attempt to appropriate assets of religious organization larceny rather than a violation of Sec. 53-359; P.A. 78-280 substituted “judicial district” for “county”.



Section 33-264g - Receipt of funds by ecclesiastical societies, cemetery associations and library associations.

Any ecclesiastical society which is not a religious society as defined in section 33-264a or which is not an ecclesiastical society under part II of this chapter and any cemetery association or library association organized for mutual or public benefit and not for the purpose of deriving financial profit from the operations thereof, shall have the power to receive and hold funds in any amount derived by gift or devise, provided the uses of any such fund and of the income therefrom are, by the terms of such gift or devise, limited to the purposes for which such ecclesiastical society, cemetery association or library association was organized.

(1969, P.A. 314, S. 7.)



Section 33-264h - Conveyances by ecclesiastical societies to religious societies and corporations.

Any ecclesiastical society which is not a religious society within the meaning of section 33-264a and which is associated with such a religious society or with a religious corporation may, by a two-thirds vote of its members present and voting at a meeting warned and held for that purpose, transfer and convey to such religious society or religious corporation all the property and estate of such ecclesiastical society and all trust funds held by it, to be held by such religious society or religious corporation under and upon the same uses and trusts upon which the same had been previously held by such ecclesiastical society. The religious society or religious corporation accepting such transfer shall thereupon become primarily liable for all the then existing debts and obligations of the transferring ecclesiastical society, and such debts and obligations shall be a first lien upon the property so transferred, except such of it as has been held in trust. Each unvested gift or legacy to an ecclesiastical society which, pursuant to the provisions of section 33-264i, has ceased to exist, shall inure to and vest in the religious society or religious corporation which has taken its place.

(1969, P.A. 314, S. 8.)



Section 33-264i - Dissolution of ecclesiastical society.

Any ecclesiastical society within the meaning of section 33-264g, which votes under the provisions of section 33-264h to transfer and convey to a duly organized religious society or religious corporation all its property and estate and the trust funds held by it, may after notice, at the same or a subsequent meeting of such ecclesiastical society, by a two-thirds vote of its members present, vote to dissolve its organization. If any such ecclesiastical society so votes, it shall be dissolved upon making proper conveyance of its property as provided by this part.

(1969, P.A. 314, S. 9.)



Section 33-264j - Status of societies established prior to October 1, 1969.

(a) Each religious society established as a voluntary association under part I of this chapter prior to October 1, 1969, shall be a religious society within the meaning of section 33-264a and shall have all the rights, powers, privileges and immunities thereof without further filing with the Secretary of the State. Each church and each religious society formed for public worship and established as a corporation under said part I of this chapter prior to October 1, 1969, shall be a religious corporation within the meaning of section 33-264a and shall have all the rights, powers, privileges and immunities thereof without further filing with said office.

(b) Nothing in this part shall be construed as limiting or restricting the rights, powers, privileges, immunities or the practices of any church or religious society established or incorporated prior to October 1, 1969, under this chapter or under any other law or special charter of this state; nor as requiring any such church or religious society to alter or change any rule of discipline, custom or usage in respect to its policy or government; nor as interfering with the lawful acquisition, purchase, use, management, conveyance, sale or other disposition of any property, real or personal, owned or held on said date for public religious worship or otherwise by any such church or religious society; nor as interfering with the lawful receipt of any grants, donations or funds, in trust or otherwise, for any charitable, educational or ecclesiastical purposes, including but not limited to public religious worship or missionary purposes, by any such church or religious society; nor as interfering with the rights of any such church or religious society; to have succession by its corporate name for the time stated in its articles of association or of incorporation and, when no time is stated, perpetually; to sue and be sued and complain and defend in any court; to have and use a corporate seal and alter the same at pleasure; to elect in such manner as it may determine all necessary officers and to define their duties and obligations; and to make reasonable bylaws for its government, the regulation of ecclesiastical affairs and the management of property, including the holding, purchasing, selling or conveying of such property, real or personal, which it may have taken in payment of or as security for debts due to it.

(1969, P.A. 314, S. 10, 11.)

History: (Revisor’s note: In 2003 references in Subsecs. (a) and (b) to “chapter 598” and “said chapter” were changed editorially by the Revisors to “this chapter”.)



Section 33-264k - Construction of part.

The provisions of this part shall be liberally construed in the interests of religion and morality.

(1969, P.A. 314, S. 12.)



Section 33-264l - Prior rights and liabilities unaffected.

This part and the repeal of part I shall not impair or affect any act done, offense committed or right accruing, accrued or acquired, or liability, duty, obligation, penalty, judgment or punishment incurred, prior to October 1, 1969, but the same may be enjoyed, asserted, enforced, prosecuted or inflicted as fully and to the same extent as if this part and said repeal had not been passed.

(1969, P.A. 314, S. 13.)



Section 33-265 - Legal status and powers.

All ecclesiastical societies in this state, in communion with the Protestant Episcopal Church in the United States of America, shall be known in the law as parishes as well as ecclesiastical societies, and shall have power to receive and hold by gift, grant or purchase all property, real or personal, that has been or may be conveyed to them for maintaining religious worship according to the doctrine, discipline and worship of said church, and for the support of the educational and charitable institutions of the same, and shall have and exercise all the ordinary powers of bodies corporate.

(1949 Rev., S. 5374.)



Section 33-266 - Regulations.

The manner of conducting the parish, the qualifications for membership of the parish and the manner of acquiring and terminating such membership, the number of the officers of the parish, their powers and duties and the manner of their appointment, the time of holding the annual meeting of the parish and the manner of notification thereof and the manner of calling special meetings of the parish shall be such as are provided and prescribed by the constitution, canons and regulations of said Protestant Episcopal Church in this state.

(1949 Rev., S. 5375.)



Section 33-267 - Two organizations in one society.

When one society includes two or more organizations recognized as ecclesiastically distinct, but in law constituting one corporate body, officers may be appointed for the management of the separate affairs of each of the organizations and the general affairs of the society shall be under the united management of the officers so appointed.

(1949 Rev., S. 5376.)



Section 33-268 - Election of trustees.

The trustees of each Methodist Church shall be elected by ballot by the members of such church, of legal age, on the second Monday of October of each year, at the usual place of worship of such church; or in such other manner as the discipline of the Methodist Church may prescribe. Notice of such election shall be given from the pulpit of such church on at least two Sundays preceding or by having such notice posted on the door of the place of worship by the clerk of the board of trustees at least fifteen days next preceding the time of election, and such trustees shall hold their office until their successors are elected. The polls of such election shall remain open for at least one hour after the time designated in such notice and, in case of failure to elect on the day named in such notice, the election may be held on any subsequent day of the same month after legal notice thereof. If a vacancy occurs in the board of trustees, it may be filled at any special meeting called for that purpose, after giving the notice provided for in this section. At each election there shall be appointed by the electors present a chairman and clerk, who shall act jointly as inspectors of election, receive and count the votes for such trustees and certify under oath who have received the majority of the votes. Whenever the members of any Methodist Church fail to elect trustees as above provided, the quarterly conference of such church may elect trustees to fill the vacancy until the next ensuing annual election; and at each annual election the legal voters shall elect trustees to fill any vacancies for the unexpired terms. Upon the formation of any Methodist Church, the first election of its trustees shall be made by the quarterly conference, and such trustees shall hold office until the next ensuing annual election. Said quarterly conference shall determine the number of trustees to be so elected, which number shall not be more than fifteen nor less than three.

(1949 Rev., S. 5377; P.A. 00-92, S. 10.)

History: P.A. 00-92 deleted requirement that certificate of votes received be deposited with and kept on file by the town clerk.



Section 33-269 - Number; term of office.

The number of trustees of any church specified in section 33-268, which shall in no case be more than fifteen nor less than three, shall be determined by a majority of the electors at the first election by the church and before the votes for trustees are cast, and shall remain the same, unless changed by two-thirds of those present and voting at any subsequent election. At the first annual election the inspectors shall determine by lot, and as nearly as practicable in equal numbers, who of those elected shall serve for one, two or three years. At each election thereafter the electors shall elect trustees for three years to fill the places of those whose terms have expired.

(1949 Rev., S. 5378.)



Section 33-270 - Organization and powers of trustees. Treasurer’s report.

At their first meeting, after each election, the trustees shall elect from their number a president, a treasurer and a clerk. They shall meet thereafter at such times as they may designate, and shall make bylaws and keep records of their action signed by the clerk. They shall be a corporation to receive and hold in trust, and to sell and convey, property for the benefit of their church, according to the discipline and usages of the religious denomination to which it belongs. At each annual meeting of the members of each Methodist Church, the treasurer shall present to the legal voters a written statement of all the receipts and expenditures of the corporation during the preceding year.

(1949 Rev., S. 5379.)



Section 33-271 - District superintendent or presiding elder and stewards may form corporation.

The district superintendent or presiding elder and a majority of the district stewards appointed according to the discipline of the Methodist Church, residing in any ecclesiastical district, the whole or a part of which is in this state, and which has been or shall be created by an annual conference of said church as a district superintendent’s or presiding elder’s district, may organize a corporation by making, signing and acknowledging before some officer competent to take acknowledgments of deeds, and filing in the office of the Secretary of the State, a certificate in writing in which shall be stated: The corporate name of such corporation; the town in such district in which it is to be located; the names, residences and official relations to the district of the persons signing such certificate; the number of trustees, not less than three nor more than fifteen, who shall manage the property and affairs of such corporation for the first year, and their names; and that the object of such corporation shall be to secure the benefits of this section and sections 33-272, 33-273 and 33-274.

(1949 Rev., S. 5380; P.A. 00-92, S. 11.)

History: P.A. 00-92 deleted requirement that certificate be filed in the office of the clerk of the town where the corporation is to be located.



Section 33-272 - Powers of corporation.

When such certificate is filed as aforesaid, the persons who have made, signed and acknowledged the same, and their successors, shall become a body politic and corporate by the name stated in such certificate; and such corporation shall have succession and possess the general powers conferred on corporations by section 33-1036, and shall also have power to take, by gift, grant or purchase, any estate, real or personal, for the use of, and as a residence for, the district superintendent or presiding elder of such district and his successors in office, and shall have power to sell and convey the same, and reinvest the proceeds thereof for a like purpose, with the approval of the annual conference having jurisdiction over the district, and under the direction of the trustees of the corporation; but the annual income or value of such real and personal estate shall not exceed fifteen thousand dollars.

(1949 Rev., S. 5381; P.A. 96-256, S. 191, 209.)

History: P.A. 96-256 replaced reference to Sec. 33-428 with Sec. 33-1036, effective January 1, 1997.



Section 33-273 - Appointment of trustees.

The district stewards of any district superintendent’s or presiding elder’s district may appoint, at their annual meeting, trustees for any such corporation within their district to supply the places of those whose terms expire, and to fill any vacancies in the number of such trustees, occurring by death, resignation or otherwise; and trustees of any such corporation shall hold their offices for the respective periods for which they have been appointed and until others are appointed in their places.

(1949 Rev., S. 5382.)



Section 33-274 - Trustees may convey real estate to corporation.

Any real estate conveyed for the use of, or as a residence for, a district superintendent or presiding elder of any such district and his successors in office may be conveyed, by the trustees holding the title thereof, to a corporation formed as aforesaid, for the district in which such estate is situated, and the real estate so conveyed shall be held by such corporation upon the conditions set forth in section 33-272.

(1949 Rev., S. 5383.)



Section 33-275 - Union of churches; their trustees and property.

When two or more Methodist Churches have been united in accordance with the usages, rules and discipline of the Methodist Church, the terms of office of the trustees of the several churches so united shall be terminated by the act of union, and the title to all property, real and personal, of such churches, and the title to all real and personal property held by their trustees, shall by such act vest in the trustees of such new church. The bishop or other authority making such act of union shall lodge for record, in the office of the town clerk of the town or towns wherein any of such lands are situated, a certificate executed in the manner required for deeds of land, describing such land and stating the names of such former churches and of the new one so formed, the fact of union with the date thereof and the names of the trustees of the new church; which certificate, when so lodged for record, shall have the effect of a recorded deed and conveyance of such land.

(1949 Rev., S. 5384.)



Section 33-276 - Change of name.

All religious corporations or churches authorized, prior to July 1, 1941, to use or be known by a name or names including the words “Methodist Episcopal Church”, and all societies, conferences, boards, associations or other organizations directly connected therewith, are authorized to omit the word “Episcopal” from their names; and all gifts, bequests and devises to, contracts with, conveyances to or by, or other acts affecting any such religious corporation or church by either the name used by it or by which it was known before this change or the name used by it or by which it is known after this change shall be valid; and nothing contained herein shall be deemed to limit, change, affect or alter any other existing right, power, property, obligation, liability or duty of any such religious corporation or church.

(1949 Rev., S. 5385.)



Section 33-277 - Election and powers of trustees.

The trustees of each Augustana Evangelical Lutheran congregation shall be elected by the ballot of such electors as are by the rules and regulations of such congregations competent to vote for trustees, on such day in each year as such rules and regulations prescribe and upon the notice required by the rules of the congregation, and shall be responsible to such congregations in the manner and to the extent required by such rules. Such trustees shall continue in office until others are elected to fill their respective places. They shall have power to convey the real estate held by them only when authorized by the vote of the congregation for whose benefit it is held, at a meeting warned for that purpose, according to the rules of the congregation; and such congregations are authorized to give the care of all their property to their trustees.

(1949 Rev., S. 5386; 1951, 1953, S. 2603d.)



Section 33-278 - Change of name.

All religious corporations or churches authorized, prior to October 1, 1951, to use or be known by a name or names including the words “Swedish Lutheran Evangelical Church”, and all societies, conferences, boards, associations or other organizations directly connected therewith, are authorized to omit the word “Swedish” from their names and to change their names to “Augustana Evangelical Lutheran Church”; and all gifts, bequests and devises to, contracts with, conveyances to or by, or other acts affecting any such religious corporation or church by either the name used by it or by which it was known before this change shall be valid; and nothing contained herein shall be deemed to limit, change, affect, or alter any other existing right, power, property, obligation, liability or duty of any such religious corporation or church.

(1951, S. 2604d.)



Section 33-278a - Name changes authorized.

All religious corporations or churches authorized, prior to July 1, 1962, to use or be known by a name or names including the words “American Evangelical Lutheran Church” or “The Augustana Evangelical Lutheran Church” or “The Suomi Synod” or “The Finnish Evangelical-Lutheran Church of America” or “The United Lutheran Church in America” and all societies directly connected therewith, are authorized to change their names to “Lutheran Church in America”; and all gifts, bequests and devises to, contracts with, conveyances to or by, or other acts affecting any such religious corporation or church by either the name used by it or by which it was known before this change shall be valid; and nothing contained herein shall be deemed to limit, change, affect or alter any other existing right, power, property, obligation, liability or duty of any such religious corporation or church.

(1963, P.A. 89.)



Section 33-278b - Powers. Merger. Dissolution. Formation.

(a) As used in this section, “church” shall include ecclesiastical societies and specially incorporated churches.

(b) All churches being members of the Lutheran Church in America shall have power to receive and hold by gift, grant or purchase all property, real or personal, according to the constitution, bylaws and constitutional enactments of the Lutheran Church in America and of the synod to which such churches belong and shall have and exercise all the powers of bodies corporate by their trustees.

(c) When two or more such churches have merged or have been united in accordance with the usages, rules, constitution, bylaws and constitutional enactments of the Lutheran Church in America and of the synod to which they belong and by the vote of each of such churches, the title to all real and personal property of such churches, by the act of such merger or union, shall vest in the trustees of the resulting church. The president of the synod approving such merger or union shall lodge, in the office of the town clerk of each town wherein any of such real property is situated and in the office of the Secretary of the State, a certificate executed in the manner required for deeds of real property, describing such real property and stating the names of the former churches and of the new one so formed, the date of union or merger and the names of the trustees of the new church; which certificate shall have the effect of a recorded deed. Any church resulting from such union or merger shall be liable for all existing debts and obligations of the merging churches. All gifts and legacies, vested or unvested, to any of the merging churches shall inure to and vest in the resulting church.

(d) Upon the dissolution of any church having membership in the Lutheran Church in America, in accordance with the constitution of said Lutheran Church in America, the president of the synod of said Lutheran Church in America having jurisdiction thereof shall file a certificate executed as a deed for real property in the office of the town clerk of each town in which the real property of such dissolved church lies stating the name of the dissolved church, the date of dissolution and the location of the principal office of the synod, which certificate shall have the effect of a recorded deed of such real property and of the personal property of such dissolved church to such synod; and thereafter such synod shall hold, manage and convey such real and personal property at its sole discretion in accordance with the constitution of the Lutheran Church in America.

(e) All congregations formed after October 1, 1969, for membership in the Lutheran Church in America shall be incorporated under the general statutes.

(1969, P.A. 177.)



Section 33-279 - Organization as corporation.

A corporation may be organized in connection with any Roman Catholic Church or congregation in this state, by filing in the office of the Secretary of the State a certificate signed by the archbishop or bishop and the vicar-general of the archdiocese or of the diocese in which such congregation is located and the pastor and two laymen belonging to such congregation, stating that they have so organized for the purposes hereinafter mentioned. Such archbishop or bishop, vicar-general and pastor of such congregation and, in case of the death or other disability of the archbishop or bishop, the administrator of the archdiocese or diocese for the time being, the chancellor of the archdiocese or diocese and the pastor of such congregation shall be members, ex officio, of such corporation, and, upon their death, resignation, removal or preferment, their successors in office shall become such members in their stead. The two lay members shall be appointed annually, in writing, during the month of January from the lay members of the congregation by a majority of the ex-officio members of the corporation; and three members of the corporation, of whom one shall be a layman, shall constitute a quorum for the transaction of business.

(1949 Rev., S. 5387; 1955, S. 2605d.)



Section 33-280 - Property rights of Roman Catholic Church.

Such corporation may receive and hold all property conveyed to it for the purpose of maintaining religious worship according to the doctrine, discipline and ritual of the Roman Catholic Church, and for the support of the educational or charitable institutions of that church.

(1949 Rev., S. 5388; 1955, S. 2606d.)



Section 33-281 - Subject to laws of church.

Such corporation shall at all times be subject to the general laws and discipline of the Roman Catholic Church, and shall receive and enjoy its franchises as a body politic, solely for the purposes mentioned in section 33-280; and, upon the violation or surrender of its charter, its property, real and personal, shall vest in the archbishop or bishop of the archdiocese or diocese and his successors, in trust for such congregation and for the uses and purposes above named.

(1949 Rev., S. 5389; 1955, S. 2607d.)



Section 33-281a - Change of name of Methodist and Evangelical United Brethren Churches.

All religious corporations or churches authorized, prior to April 23, 1968, to use or be known by a name or names including the words “Methodist Church” or “Evangelical United Brethren Church”, and all societies, conferences, boards, associations or other organizations directly connected therewith, are authorized to change their names by eliminating the word or words “Methodist Church” or “Evangelical United Brethren Church” and adding the words “The United Methodist Church”; and all gifts, bequests and devises to, contracts with, conveyances to or by, or other acts affecting any such religious corporation or church by either the name used by it or by which it was known before this change or the name used by it or by which it is known after this change shall be valid; and nothing contained herein shall be deemed to limit, change, affect or alter any other existing right, power, property, obligation, liability or duty of any such religious corporation or church.

(1969, P.A. 80.)






Chapter 598a - Charitable Corporations and Trusts

Section 33-281b - Restrictions on activities of private foundations.

(a)(1) No corporation formed under the laws of this state, whether with or without capital stock, which is a “private foundation” as defined in Section 509 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall, during the period while it is such a private foundation: (A) Engage in any act of “self-dealing”, as defined in Section 4941(d) of said code; (B) retain any “excess business holdings”, as defined in Section 4943(c) of said code; (C) make any investment which would jeopardize the carrying out of any of its exempt purposes, within the meaning of Section 4944 of said code, so as to give rise to any liability for tax imposed on such corporation by Section 4944 of said code; or (D) make any “taxable expenditures”, as defined in Section 4945(d) of said code. (2) Each corporation formed under the laws of this state, whether with or without capital stock, which is a private foundation, as defined in subdivision (1) of this subsection, shall, during the period while it is such a private foundation, distribute amounts for the purposes specified in its articles of organization, in such manner and at such times as are at least sufficient to avoid liability for the tax imposed by Section 4942 of said code. (3) All references to sections of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in this section, are to such sections as amended and in effect on May 21, 1971, and shall include future amendments to such sections and corresponding provisions of future federal internal revenue laws.

(b) The provisions of subsection (a) of this section shall not apply to any corporation to the extent that a court of competent jurisdiction shall determine that (1) such application would be contrary to the terms of the articles of organization or other instrument governing such corporation or governing the administration of charitable funds held by it; and (2) such instrument may not properly be changed to conform to said subsection.

(c) The provisions of subsection (a) of this section shall not require or prohibit any act with respect to which Section 508(e) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, does not apply by virtue of Section 101(l)(6) of the Tax Reform Act of 1969 (Public Law 91-172).

(1971, P.A. 219, S. 1–3; P.A. 89-211, S. 35.)

History: P.A. 89-211 clarified reference to the Internal Revenue Code of 1986.



Section 33-281c - Administration of charitable trusts.

(a)(1) In the administration of any trust which is a “private foundation”, as defined in Section 509 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, a “charitable trust”, as defined in Section 4947(a)(1) of said code, or a “split-interest trust”, as defined in Section 4947(a)(2) of said code, the following acts shall be prohibited during the period while it is such a private foundation, charitable trust or split-interest trust: (A) Engaging in any act of “self-dealing”, as defined in Section 4941(d) of said code; (B) retaining any “excess business holdings”, as defined in Section 4943(c) of said code; (C) making any investments which would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of Section 4944 of said code, so as to give rise to any liability for tax imposed on such trust by Section 4944 of said code; or (D) making any “taxable expenditures”, as defined in Section 4945(d) of said code; provided no prohibition otherwise imposed by this subsection shall apply to any split-interest trust or to any amount thereof to the extent such trust or amount is not subject, by reason of any of the provisions of Section 4947 of said code, to a prohibition otherwise applicable to private foundations. (2) In the administration of any trust which is a private foundation or a charitable trust, as defined in subdivision (1) of this subsection, during the period while it is such a foundation or trust, amounts shall be distributed for the purposes specified in the trust instrument, in such manner and at such times as are at least sufficient to avoid liability for the tax imposed by Section 4942 of said code. (3) All references in this section to sections of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, are to such sections as amended and in effect on May 21, 1971, and shall include future amendments to such sections and corresponding provisions of future federal internal revenue laws.

(b) The provisions of subsection (a) of this section shall not apply to any trust to the extent that a court of competent jurisdiction shall determine that (1) such application would be contrary to the terms of the instrument governing such trust and (2) such instrument may not properly be changed to conform to such section.

(c) The provisions of subsection (a) of this section shall not require or prohibit any act with respect to which Section 508(e) of said Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, does not apply by virtue of Section 101(l)(6) of the Tax Reform Act of 1969 (Public Law 91-172).

(d) In the case of any trust established prior to January 1, 1970, this section shall not apply to any taxable year beginning before January 1, 1972. In the case of any other trust, the provisions of subsection (a) of this section shall be applicable to such trust from the date its governing instrument became irrevocable.

(1971, P.A. 220, S. 1–4; P.A. 89-211, S. 36; P.A. 07-217, S. 146.)

History: P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 07-217 made a technical change in Subsec. (a)(2), effective July 12, 2007.






Chapter 599 - Stock Corporations (Repealed)

Section 33-282 to 33-285 - Stock Corporation Act: General provisions.

Sections 33-282 to 33-285, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 1–4; 1959, P.A. 618, S. 4; 1961, P.A. 327, S. 1–3; February, 1965, P.A. 452, S. 1; 1969, P.A. 729, S. 1; 1971, P.A. 871, S. 111; P.A. 77-211, S. 1; P.A. 84-158, S. 2, 5; P.A. 87-93, S. 1, 3; P.A. 94-186, S. 214, 215; P.A. 96-256, S. 192, 209.)



Section 33-286 to 33-295 - Stock corporations: Corporate formation and powers.

Sections 33-286 to 33-295, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 5–14; 1961, P.A. 327, S. 4–9; 1967, P.A. 30, S. 1; 1969, P.A. 522; 729, S. 2–5; 1971, P.A. 360, S. 2; P.A. 80-419, S. 1; P.A. 81-111, S. 1, 2; 81-435, S. 4, 5; P.A. 84-431, S. 1, 6; P.A. 87-138, S. 1, 2, 7; P.A. 88-65, S. 3; P.A. 89-251, S. 164, 203; 89-322, S. 1; May Sp. Sess. P.A. 92-6, S. 93, 117; P.A. 94-123, S. 1; 94-186, S. 214, 215; 94-217, S. 34, 35, 40; P.A. 96-106, S. 1, 5.)



Section 33-296 to 33-302 - Statutory agent for service. Service of process on statutory agent. Annual and biennial reports. Failure to file report; incorrect report. Secretary may prescribe forms for documents to be filed; mailing of matter to corporations. Attorney General may bring action for illegal exercise of corporate powers. Interrogatories by secretary.

Sections 33-296 to 33-302, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 15–21; 1961, P.A. 327, S. 10–16; February, 1965, P.A. 524, S. 1, 2; 1967, P.A. 30, S. 2; 1969, P.A. 62; 64; 84, S. 1, 2; 1971, P.A. 360, S. 3, 31; 871, S. 112; P.A. 74-50, S. 1, 2; P.A. 76-39, S. 1, 5; 76-255, S. 1; 76-354, S. 1; P.A. 77-247, S. 1, 3; P.A. 82-374, S. 1, 6; P.A. 83-545, S. 1, 2, 22; June Sp. Sess. P.A. 83-24, S. 2, 3; P.A. 85-135, S. 1, 2; P.A. 87-52, S. 1, 5; P.A. 88-159, S. 3, 11; P.A. 89-251, S. 165, 166, 203; P.A. 89-252, S. 3, 11; May Sp. Sess. 92-6, S. 94, 117; P.A. 93-363, S. 2, 3, 39; 93-431, S. 7, 10; P.A. 94-186, S. 214, 215; P.A. 95-252, S. 26.)



Section 33-303 - Remission of late filing fee.

Section 33-303 is repealed, effective January 1, 1995.

(1959, P.A. 618, S. 22; P.A. 76-255, S. 3; P.A. 83-545, S. 3, 22; P.A. 93-363, S. 38, 39; P.A. 94-186, S. 214, 215.)



Section 33-304 and 33-305 - Fees payable to secretary; sales tax not imposed. Franchise tax.

Sections 33-304 and 33-305 are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 23, 24; 1961, P.A. 327, S. 17, 18; 457; February, 1965, P.A. 452, S. 19; 1967, P.A. 30, S. 3; 656, S. 68; 1971, P.A. 320, S. 1; P.A. 76-230, S. 1, 4; P.A. 77-184, S. 1, 4; P.A. 79-356, S. 1; P.A. 80-419, S. 2; P.A. 83-545, S. 4, 22; P.A. 85-303, S. 3, 5; P.A. 88-159, S. 5, 11; P.A. 89-251, S. 167, 168, 203; P.A. 90-107, S. 1; 90-228, S. 1, 8; May Sp. Sess. P.A. 92-6, S. 95, 117; P.A. 93-363, S. 4; P.A. 94-123, S. 2; 94-186, S. 214, 215; P.A. 95-252, S. 11.)



Section 33-306 to 33-310 - Bylaws. Imposition of restrictions on share transfers. Books and records. Waivers of notice. Notice to director or shareholder outside the United States. Closing of share transfer books and fixing record dates.

Sections 33-306 to 33-310, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 25–29; 1961, P.A. 327, S. 19–23; P.A. 94-186, S. 214, 215.)



Section 33-311 - Recognition by corporation of voting and other rights of shareholders.

Section 33-311 is repealed.

(1959, P.A. 618, S. 30; 1961, P.A. 327, S. 24.)



Section 33-311a and 33-312 - Rights and duties of corporation with respect to recordholders and owners of securities. Corporate power to require surrender of share certificates.

Sections 33-311a and 33-312 are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 31; 1961, P.A. 327, S. 25; P.A. 94-186, S. 214, 215.)



Section 33-313 to 33-319a - Board of directors. Number, election, classification, term, qualification. Proceeding to determine validity of election or appointment of directors or officers. Directors’ meetings, notice, quorum, action. Vacancies, removal, replacement. Directors’ committee; audit committee. Officers. Filing of notice that director or officer has ceased to be in office or has been appointed or elected to office.

Sections 33-313 to 33-319a, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 32–38; 1961, P.A. 327, S. 26–30; February, 1965, P.A. 452, S. 2, 3; 1967, P.A. 30, S. 4, 5; 656, S. 69; 1969, P.A. 729, S. 6, 7; 1971, P.A. 360, S. 4–6; P.A. 75-65, S. 1; 75-146, S. 1, 7; P.A. 77-341; 77-437, S. 1, 2; P.A. 78-280, S. 2, 127; P.A. 83-545, S. 5, 22; P.A. 88-350, S. 4, 7; P.A. 89-252, S. 8, 11; P.A. 92-103; P.A. 93-363, S. 34, 39; P.A. 94-186, S. 214, 215.)



Section 33-320 - Indemnification of directors, officers and employees.

Section 33-320 is repealed.

(1959, P.A. 618, S. 39; 1961, P.A. 327, S. 31; 1969, P.A. 312, S. 1.)



Section 33-320a to 33-323 - Indemnification of shareholders, officers, employees and certain other parties by a corporation. Liability of directors in certain cases. Jurisdiction over and service on nonresident director. Corporate transactions with others.

Sections 33-320a to 33-323, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 40–42; 1961, P.A. 327, S. 32–34; 1969, P.A. 312, S. 2; 1971, P.A. 360, S. 7–10; P.A. 73-382, S. 1, 12; P.A. 75-146, S. 2, 3, 7; P.A. 78-204, S. 2; 78-280, S. 2, 127; P.A. 79-356, S. 2, 3; P.A. 82-407, S. 1; P.A. 94-186, S. 214, 215.)



Section 33-324 to 33-334 - Voting rights; outstanding shares. Cumulative voting. Meetings of shareholders; time, place, call. Notice of meetings. Quorum of shareholders. Action by shareholders; voting requirements. Shareholders’ action without meeting. Irregular shareholders’ meetings. Failure to hold annual meeting. Voting list; inspection rights. Inspection of balance sheets, profit and loss statements, books and records. Failure to permit inspection.

Sections 33-324 to 33-334, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 43–53; 1961, P.A. 327, S. 35–37; February, 1965, P.A. 452, S. 4; 1967, P.A. 191; 1969, P.A. 729, S. 8–10; 1971, P.A. 360, S. 11–13; P.A. 75-486, S. 62, 69; P.A. 77-205; 77-614, S. 161–163, 610; P.A. 78-280, S. 2, 127; P.A. 80-482, S. 232, 348; P.A. 87-9, S. 2, 3; P.A. 88-350, S. 5, 7; P.A. 94-186, S. 214, 215.)



Section 33-335 and 33-335a - Disclosure of stock ownership. Disclosure of beneficial or true owner of shares.

Sections 33-335 and 33-335a are repealed.

(1959, P.A. 240, S. 1; 1961, P.A. 327, S. 38; 1963, P.A. 188; February, 1965, P.A. 452, S. 5.)



Section 33-336 to 33-339 - Proxies. Irrevocable proxies. Voting trusts. Voting agreements.

Sections 33-336 to 33-339, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 54–57; 1961, P.A. 327, S. 39–42; 1963, P.A. 614, S. 1; February, 1965, P.A. 452, S. 6; 1969, P.A. 729, S. 11, 12; P.A. 94-186, S. 214, 215.)



Section 33-340 to 33-352 - Stock corporations: Shares and issuance of shares.

Sections 33-340 to 33-352, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 58–70; 1961, P.A. 327, S. 43–56; 1963, P.A. 614, S. 2, 8; February, 1965, P.A. 452, S. 7; 1967, P.A. 30, S. 6–8; 1969, P.A. 729, S. 13, 14; 1971, P.A. 360, S. 14–18; P.A. 73-382, S. 2, 12; P.A. 75-65, S. 2; P.A. 79-356, S. 13; P.A. 90-107, S. 2, 3; P.A. 94-186, S. 214, 215.)



Section 33-353 to 33-359 - Stock corporations: Distributions to shareholders.

Sections 33-353 to 33-359, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 71–77; 1961, P.A. 327, S. 57–63; 1963, P.A. 614, S. 3; 1969, P.A. 729, S. 15, 16; P.A. 75-65, S. 3, 4; P.A. 94-186, S. 214, 215.)



Section 33-360 to 33-374f - Stock corporations: Fundamental changes.

Sections 33-360 to 33-374f, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 78–92; 1961, P.A. 327, S. 64–68; 1967, P.A. 30, S. 9, 10; 1969, P.A. 729, S. 17–21; 1971, P.A. 360, S. 19, 20; P.A. 73-382, S. 3–6, 12; P.A. 75-65, S. 5–7; P.A. 77-437, S. 3, 4; P.A. 78-204, S. 3; 78-280, S. 2, 127; P.A. 79-356, S. 6; P.A. 82-374, S. 2, 3, 6; June Sp. Sess. P.A. 82-2, S. 1, 2; P.A. 84-431, S. 3–6; P.A. 85-283; 85-613, S. 72, 129, 154; P.A. 86-403, S. 65, 66, 132; P.A. 88-33, S. 1; 88-350, S. 1–3, 7; P.A. 89-298, S. 2, 3; P.A. 90-107, S. 4; 90-278, S. 2, 3; P.A. 91-190, S. 7, 9; P.A. 93-363, S. 5; P.A. 94-186, S. 214, 215.)



Section 33-374g - Connecticut Partnership Compact.

Section 33-374g is repealed.

(P.A. 88-350, S. 6, 7; P.A. 89-298, S. 1, 3; P.A. 90-278, S. 1, 3; P.A. 91-190, S. 8, 9.)



Section 33-375 to 33-388 - Stock corporations: Dissolution and winding up.

Sections 33-375 to 33-388, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 93–106; 1961, P.A. 327, S. 69–75; 1963, P.A. 614, S. 9; February, 1965, P.A. 244; 452, S. 8–13; 1967, P.A. 30, S. 11; 212, S. 1, 2; 1969, P.A. 729, S. 22; P.A. 74-50, S. 3; P.A. 76-354, S. 2; P.A. 77-614, S. 139, 610; P.A. 78-204, S. 4; 78-280, S. 2, 127; P.A. 82-374, S. 4, 6; P.A. 83-545, S. 6, 22; June Sp. Sess. P.A. 83-24, S. 1, 3; P.A. 89-212, S. 13; 89-251, S. 169, 170, 203; May Sp. Sess. 92-6, S. 96, 117; P.A. 93-363, S. 6, 39; P.A. 94-186, S. 214, 215.)



Section 33-389 - State Treasurer to hold assets distributable to creditor or shareholder unknown or who cannot be found.

Section 33-389 is repealed.

(1959, P.A. 618, S. 107; 1961, P.A. 540, S. 31.)



Section 33-390 to 33-394 - Stock corporations: Specially chartered corporations.

Sections 33-390 to 33-394, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 108–112; 1961, P.A. 327, S. 76–79; 1963, P.A. 614, S. 4; P.A. 73-382, S. 7, 12; P.A. 78-204, S. 5; P.A. 94-186, S. 214, 215; May 25 Sp. Sess. P.A. 94-1, S. 89, 130.)



Section 33-395 to 33-402 - Restrictions on foreign corporations. Authority to transact business. Acquisition and conveyance of property; acts which do not constitute transacting business. Requirements for corporate name. Application for certificate of authority. Appointment of attorney for process. Powers of corporation on issuance of authority. Amended certificate of authority.

Sections 33-395 to 33-402, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 113–120; 1961, P.A. 327, S. 80–83; 423, S. 2, 3; February, 1965, P.A. 450, S. 1, 2; P.A. 78-204, S. 6–8; P.A. 81-111, S. 3, 4; P.A. 83-545, S. 7, 22; P.A. 87-138, S. 3, 7; P.A. 89-252, S. 4, 7, 11; P.A. 94-186, S. 214, 215.)



Section 33-403 and 33-404 - Amendment of certificate of incorporation. Filing of certificate of merger.

Sections 33-403 and 33-404 are repealed.

(1959, P.A. 618, S. 121, 122; 1961, P.A. 327, S. 84, 85.)



Section 33-405 to 33-412 - License fee. Annual or biennial reports. Failure to file annual report. Certificate of withdrawal. Revocation of certificate of authority. Effect of certificate of withdrawal or revocation. Service of process on foreign corporation. Rights and liabilities of corporation transacting business without authority.

Sections 33-405 to 33-412, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 123–130; 1961, P.A. 327, S. 86–91; February, 1965, P.A. 450, S. 3–5; 524, S. 3, 4; 1967, P.A. 30, S. 12; 212, S. 3–7; 248; 1969, P.A. 66; 85, S. 1, 2; 1971, P.A. 222; 360, S. 31; 871, S. 113; P.A. 74-50, S. 4, 5; P.A. 76-29, S. 1; 76-39, S. 2; 76-255, S. 2; 76-354, S. 3, 4; P.A. 77-152, S. 1; 77-176, S. 1, 4; 77-614, S. 139, 610; P.A. 79-356, S. 14; P.A. 80-419, S. 3; P.A. 83-545, S. 8–10, 22; P.A. 84-258, S. 1, 4; P.A. 87-52, S. 2, 5; P.A. 88-159, S. 9, 11; 88-311, S. 1, 3; P.A. 89-251, S. 171, 172, 203; May Sp. Sess. P.A. 92-6, S. 97, 98, 117; P.A. 93-363, S. 7–9, 39; 93-431, S. 8, 10; 93-435, S. 12, 95; P.A. 94-186, S. 214, 215.)



Section 33-412a - Limited amnesty for foreign corporations transacting business without authority.

Obsolete.

(P.A. 94-186, S. 210.)



Section 33-413 to 33-418 - Stock corporations: Miscellaneous provisions.

Sections 33-413 to 33-418, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 618, S. 131–136; 1961, P.A. 327, S. 93; P.A. 94-186, S. 214, 215.)






Chapter 599a - Worker Cooperative Corporations

Section 33-418f - Short title: Worker Cooperative Corporations Act.

This chapter shall be known and may be cited as the “Worker Cooperative Corporations Act”.

(P.A. 84-430, S. 1, 14.)



Section 33-418g - Definitions.

As used in this chapter, unless the context otherwise requires:

(a) “Worker cooperative” means a corporation which has elected to be governed by the provisions of this chapter.

(b) “Member” means a natural person who has been accepted for membership in, and owns a membership share issued by a worker cooperative.

(c) “Patronage” means the amount of work performed as a member of a worker cooperative, measured in accordance with the articles of organization and bylaws of that cooperative.

(d) “Written notice of allocation” means a written instrument which discloses to a member the stated dollar amount of such member’s patronage allocation and the terms for payment of that amount by the worker cooperative.

(P.A. 84-430, S. 2, 14.)



Section 33-418h - Election to be governed as a worker cooperative. Revocation of election. Corporate name.

(a) Any corporation formed under the provisions of chapter 601 or any predecessor statutes thereto, may elect to be governed as a worker cooperative under the provisions of this chapter by so stating in its certificate of incorporation or certificate of amendment filed in accordance with chapter 601. A corporation so electing shall be governed by all provisions of chapter 601 other than sections 33-815 to 33-831, inclusive, and 33-855 to 33-872, inclusive, except as otherwise provided in this chapter.

(b) A worker cooperative may revoke its election under subsection (a) of this section by a vote of two-thirds of the members and through a certificate of amendment filed in accordance with section 33-800.

(c) A worker cooperative may include the word “cooperative” or “co-op” in its corporate name.

(P.A. 84-430, S. 3–5, 14; P.A. 96-271, S. 170, 254.)

History: P.A. 96-271 amended Subsec. (a) to replace references to “chapter 599” with “chapter 601” or “chapter 601 or any predecessor statutes thereto” as appropriate, and replace reference to “sections 33-364 to 33-374, inclusive,” with “sections 33-815 to 33-831, inclusive, and 33-855 to 33-872, inclusive,” and amended Subsec. (b) to replace reference to “section 33-360” with “section 33-800”, effective January 1, 1997.



Section 33-418i - Membership requirements. Membership shares. Rights of members.

(a) The certificate of incorporation or bylaws of a worker cooperative shall establish qualifications and the method of acceptance and termination of members. No person may be accepted as a member unless employed by the worker cooperative on a full-time or part-time basis, provided no less than fifty per cent of all employees shall be members.

(b) A worker cooperative shall issue a class of voting stock designated as “membership shares”. Each member shall own only one such membership share, and only members may own such shares.

(c) Membership shares shall be issued for a fee as shall be determined from time to time by the board of directors. Section 33-671 and subdivision (6) of subsection (b) of section 33-683 shall not apply to such membership shares. Sections 33-855 to 33-872, inclusive, shall not apply to membership shares whose redemption price is determined by reference to internal capital accounts, as defined in section 33-418m.

(d) Members of a worker cooperative shall have all the rights and responsibilities of stockholders of a corporation formed under chapter 601, except as otherwise provided in this chapter.

(P.A. 84-430, S. 6, 14; P.A. 96-271, S. 171, 172, 254.)

History: P.A. 96-271 amended Subsec. (c) to replace reference to “Sections 33-342, 33-346 and 33-347” with “Section 33-671 and subdivision (6) of subsection (b) of section 33-683” and replace reference to “Sections 33-373 and 33-374” with “Sections 33-855 to 33-872, inclusive,” and amended Subsec. (d) to replace reference to “chapter 599” with “chapter 601”, effective January 1, 1997.



Section 33-418j - Voting rights of members and shareholders. Amendments to bylaws.

(a) No corporate shares other than membership shares shall be given voting power in a worker cooperative, except as otherwise provided in this chapter.

(b) The power to amend or repeal the bylaws of a worker cooperative shall be in the members only, except that the board of directors may amend or repeal such bylaws in accordance with the provisions of sections 33-806, 33-807 and 33-808.

(c) Sections 33-795 to 33-801, inclusive, shall be construed, for purposes of this chapter, to limit voting on any amendment of the certificate of incorporation of a worker cooperative to the members, except that amendments adversely affecting the rights of the holders of corporate shares other than membership shares may not be adopted without the vote of such shareholders as provided in section 33-798.

(P.A. 84-430, S. 7, 14; P.A. 96-271, S. 173, 174, 254.)

History: P.A. 96-271 amended Subsec. (b) to replace reference to “subsection (d) of section 33-306” with “sections 33-806, 33-807 and 33-808” and amended Subsec. (c) to replace reference to “Sections 33-360, 33-361 and 33-362” with “Sections 33-795 to 33-801, inclusive,” and replace reference to “section 33-361” with “section 33-798”, effective January 1, 1997.



Section 33-418k - Board of directors’ membership requirements.

No less than fifty-one per cent of the directors on the board of directors of any worker cooperative shall be members of the cooperative.

(P.A. 84-430, S. 8, 14.)



Section 33-418l - Apportionment of earnings and losses.

(a) The net earnings or losses of a worker cooperative shall be apportioned and distributed at such times and in such manner as the articles of organization or bylaws shall specify. Net earnings declared as patronage allocations with respect to a period of time, and paid or credited to members, shall be apportioned among the members in accordance with the ratio which each member’s patronage during the period involved bears to total patronage by all members during that period.

(b) The apportionment, distribution and payment of net earnings required by subsection (a) of this section may be in cash, credits, written notices of allocation or corporate shares issued by the worker cooperative.

(P.A. 84-430, S. 9, 14.)



Section 33-418m - System of internal capital accounts. Redemption of shares. Interest. Collective reserve account.

(a) Any worker cooperative may establish through its certificate of incorporation or bylaws a system of internal capital accounts to reflect the book value and to determine the redemption price of membership shares, corporate shares and written notices of allocation.

(b) The certificate of incorporation or bylaws of a worker cooperative may permit the periodic redemption of written notices of allocation and corporate shares, and shall provide for recall and redemption of the membership share upon termination of membership in the cooperative, except that no redemption shall be made if it would result in the liability of any director of the worker cooperative pursuant to subsection (a) of section 33-757.

(c) The certificate of incorporation or bylaws may provide for the worker cooperative to pay or credit interest on the balance of each member’s internal capital account.

(d) The certificate of incorporation or bylaws may authorize assignment of a portion of retained net earnings and net losses to a collective reserve account. Earnings assigned to the collective reserve account may be used for any and all corporate purposes as determined by the board of directors.

(P.A. 84-430, S. 10, 14; P.A. 96-271, S. 175, 254.)

History: P.A. 96-271 amended Subsec. (b) to replace reference to “subsection (b) of section 33-321” with “subsection (a) of section 33-757”, effective January 1, 1997.



Section 33-418n - Internal capital account cooperatives.

(a) An internal capital account cooperative is a worker cooperative whose entire net book value is reflected in internal capital accounts, one for each member, and a collective reserve account, and in which no persons other than members own corporate shares. In an internal capital account cooperative, each member shall have one and only one vote in any matter requiring voting by shareholders.

(b) An internal capital account cooperative shall credit the paid-in membership fee and additional paid-in capital of a member to the member’s internal capital account, and shall also record the apportionment of retained net earnings or net losses to the members in accordance with patronage by appropriately crediting or debiting the internal capital accounts of members. The collective reserve account in an internal capital account cooperative shall reflect any paid-in capital, net losses, and retained net earnings not allocated to individual members.

(c) In an internal capital account cooperative, the balances in all the individual internal capital accounts and collective reserve account, if any, shall be adjusted at the end of each accounting period so that the sum of the balances is equal to the net book value of the worker cooperative.

(P.A. 84-430, S. 11, 14.)



Section 33-418o - Conversion of shares upon revocation of election. Consolidation or merger restricted.

(a) When a worker cooperative revokes its election in accordance with subsection (b) of section 33-418h, the certificate of amendment shall provide for conversion of membership shares and internal capital accounts or their conversion to securities or other property in a manner consistent with the provisions of chapter 601.

(b) A worker cooperative which has not revoked its election under this chapter may not consolidate or merge with another corporation other than a worker cooperative. Two or more worker cooperatives may consolidate or merge in accordance with sections 33-815, 33-817, 33-819 and 33-820 and subdivision (1) of subsection (a) of section 33-856.

(P.A. 84-430, S. 12, 14; P.A. 96-271, S. 176, 254.)

History: P.A. 96-271 amended Subsec. (a) to replace reference to chapter 599 with chapter 601 and amended Subsec. (b) to replace reference to “sections 33-364 to 33-369, inclusive, and subsection (c) of section 33-373” with “sections 33-815, 33-817, 33-819, 33-820 and subdivision (1) of subsection (a) of section 33-856”, effective January 1, 1997.






Chapter 600 - Nonstock Corporations (Repealed)

Section 33-419 to 33-422 - Nonstock corporations: General provisions.

Sections 33-419 to 33-422, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 1–4; 1961, P.A. 394, S. 2–5; 1963, P.A. 614, S. 5; 1967, P.A. 204; 1971, P.A. 871, S. 114; P.A. 77-211, S. 2; P.A. 84-158, S. 3, 5; P.A. 87-93, S. 2, 3; P.A. 96-256, S. 208, 209.)



Section 33-423 to 33-432 - Nonstock corporations: Corporate formation and powers.

Sections 33-423 to 33-432, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 5–14; 1961, P.A. 394, S. 6–10; 1963, P.A. 103, S. 1; 1967, P.A. 30, S. 13, 14; 1969, P.A. 499, S. 1; 729, S. 23–26; 1971, P.A. 360, S. 21; P.A. 84-431, S. 2, 6; P.A. 85-246, S. 19; P.A. 87-138, S. 4, 5, 7; P.A. 88-65, S. 4; P.A. 89-251, S. 173, 174, 203; 89-322, S. 2; May Sp. Sess. P.A. 92-6, S. 99, 117; P.A. 94-123, S. 3; 94-217, S. 36, 37; P.A. 96-106, S. 2; 96-256, S. 208, 209; 96-271, S. 177–179, 254.)



Section 33-433 to 33-441 - Nonstock corporations: State administration.

Sections 33-433 to 33-441, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 15–23; 1961 P.A. 394, S. 11–19; 517, S. 105; 1963, P.A. 614, S. 10, 11; February, 1965, P.A. 397, S. 1, 2; 1967, P.A. 30, S. 15, 16; 185, S. 1, 2; 656, S. 70; 1971, P.A. 871, S. 115; P.A. 75-71, S. 1, 2; P.A. 76-39, S. 3, 5; 76-230, S. 2, 4; P.A. 77-184, S. 2, 4; 77-247, S. 2, 3; P.A. 80-419, S. 4; P.A. 83-545, S. 11–13, 22; P.A. 85-303, S. 4, 5; P.A. 87-52, S. 3, 5; P.A. 88-159, S. 4, 6, 11; P.A. 89-251, 175, 203; 89-252, S. 2, 5, 11; P.A. 90-228, S. 2, 8; May Sp. Sess. P.A. 92-6, S. 100, 117; P.A. 93-363, S. 10, 12, 35, 39; P.A. 96-256, S. 208, 209.)



Section 33-442 to 33-446 - Nonstock corporations: Corporate administration.

Sections 33-442 to 33-446, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 24–28; 1961, P.A. 394, S. 20, 21; 1963, P.A. 614, S. 14; February, 1965, P.A. 452, S. 14, 15; P.A. 96-256, S. 208, 209.)



Section 33-447 to 33-453a - Board of directors. Number, election, classification, term, qualification. Proceeding to determine validity of election or appointment of directors or officers. Directors’ meetings, notice, quorum, action. Vacancies, removal, replacement. Directors’ committees. Officers, appointment or election, removal. Notice to be filed that director or officer has ceased to be in office or has been appointed or elected to office.

Sections 33-447 to 33-453a, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 29–35; 1961, P.A. 394, S. 22–25; 1967, P.A. 30, S. 17, 18; 656, S. 71; 1969, P.A. 729, S. 27, 28; 1971, P.A. 360, S. 22–25; P.A. 75-146, S. 4, 7; P.A. 77-437, S. 7, 8; P.A. 78-280, S. 2, 127; P.A. 83-545, S. 14, 22; P.A. 89-252, S. 9, 11; P.A. 93-363, S. 36, 39; P.A. 96-256, S. 208, 209.)



Section 33-454 - Indemnification and reimbursement of directors, officers and employees and their representatives.

Section 33-454 is repealed.

(1959, P.A. 617, S. 36; 1961, P.A. 394, S. 26; 1971, P.A. 360, S. 31.)



Section 33-454a to 33-457 - Indemnification of corporation members, directors, officers and employees against judgments, fines and penalties. Liability of directors. Jurisdiction over and service on nonresident directors. Corporate transactions with directors and others.

Sections 33-454a to 33-457, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 37–39; 1961, P.A. 394, S. 27–31; 1963, P.A. 614, S. 6; 1971, P.A. 360, S. 26; P.A. 73-382, S. 8, 12; P.A. 75-146, S. 5–7; 75-567, S. 45, 80; P.A. 78-204, S. 9; 78-280, S. 2, 127; P.A. 79-356, S. 4, 5; P.A. 82-407, S. 2; P.A. 84-258, S. 3, 4; P.A. 89-211, S. 37; P.A. 96-256, S. 208, 209.)



Section 33-458 to 33-472 - Nonstock corporations: Membership rights and liabilities.

Sections 33-458 to 33-472, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 40–54; 1961, P.A. 394, S. 32–37; 1963, P.A. 614, S. 16; February, 1965, P.A. 452, S. 16, 17; 1967, P.A. 30, S. 19; 1969, P.A. 729, S. 29, 30; 1971, P.A. 360, S. 27–29; P.A. 78-280, S. 2, 127; P.A. 96-256, S. 208, 209.)



Section 33-473 to 33-483 - Nonstock corporations: Fundamental changes.

Sections 33-473 to 33-483, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 55–65; 1961, P.A. 394, S. 38–41; 1963, P.A. 614, S. 15; February, 1965, P.A. 452, S. 18; 1967, P.A. 30, S. 20, 21; P.A. 73-382, S. 9, 10, 12; P.A. 83-545, S. 15, 16, 22; P.A. 88-33, S. 2; P.A. 93-363, S. 13; P.A. 96-256, S. 208, 209; 96-271, S. 180, 254.)



Section 33-484 to 33-497 - Methods of dissolution. Dissolution by resolution. Dissolution by expiration. Adoption of plan for distribution of assets. Effect of dissolution. Winding up. Liquidating distribution of assets. Petition to Superior Court re matters relative to distribution. Petition for judicial winding up. Procedure by court; receiver. Priority of claims in judicial winding up. Discontinuance of judicial winding up. Dissolution by forfeiture. Reinstatement after dissolution.

Sections 33-484 to 33-497, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 66–79; 1961, P.A. 394, S. 42–48; 1963, P.A. 614, S. 12; 1967, P.A. 30, S. 22, 23; P.A. 77-614, S. 139, 610; P.A. 78-204, S. 10; 78-280, S. 2, 127; P.A. 83-545, S. 17, 18, 22; June Sp. Sess. P.A. 83-29, S. 32, 33, 82; May Sp. Sess. P.A. 92-6, S. 101, 117; P.A. 93-363, S. 11, 39; P.A. 96-256, S. 208, 209.)



Section 33-498 - Distribution of undistributed assets.

Section 33-498 is repealed.

(1959, P.A. 617, S. 80; 1961, P.A. 540, S. 31.)



Section 33-499 to 33-503a - Nonstock corporations: Specially chartered corporations.

Sections 33-499 to 33-503a, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 81–85; 1961, P.A. 394, S. 49–51; 1963, P.A. 614, S. 7; P.A. 73-17; 73-382, S. 11, 12; P.A. 78-204, S. 11; P.A. 96-256, S. 208, 209.)



Section 33-504 to 33-511 - Restrictions on foreign corporations. Authority to conduct affairs. Acquisition and conveyance of property; acts which do not constitute conducting affairs. Requirements for corporate name. Application for certificate of authority. Appointment of agent for service of process. Powers of corporation on issuance of authority. Amended certificate of authority.

Sections 33-504 to 33-511, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 86–93; 1961, P.A. 394, S. 52–56; February, 1965, P.A. 453, S. 1, 2; P.A. 78-204, S. 12–14; P.A. 87-138, S. 6, 7; P.A. 89-252, S. 6, 11; P.A. 96-256, S. 208, 209; 96-271, S. 181, 254.)



Section 33-512 and 33-513 - Amendment of certificate of incorporation. Filing of certificate of merger.

Sections 33-512 and 33-513 are repealed.

(1959, P.A. 617, S. 94, 95; 1961, P.A. 394, S. 64.)



Section 33-514 to 33-520a - Annual report. Failure to file annual report. Certificate of withdrawal. Revocation of certificate of authority. Effect of certificate of revocation or withdrawal. Service of process on foreign corporation. Rights and liabilities of corporation conducting affairs without authority. Limited amnesty for foreign corporations transacting business without authority.

Sections 33-514 to 33-520a, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 96–102; 1961, P.A. 394, S. 57–62; 1963, P.A. 614, S. 13; February, 1965, P.A. 397, S. 3, 4; 453, S. 3–5; 1967, P.A. 30, S. 24; 290; 886, S. 1–4; 1971, P.A. 360, S. 30; 871, S. 116; P.A. 76-29, S.2; 76-39, S. 4, 5; P.A. 77-152, S. 2; 77-176, S. 2–4; P.A. 77-614, S. 139, 610; P.A. 83-545, S. 19, 20, 22; P.A. 84-258, S. 2, 4; P.A. 87-52, S. 4, 5; P.A. 88-159, S. 10, 11; 88-311, S. 2, 3; P.A. 90-228, S. 3, 8; May Sp. Sess. P.A. 92-6, S. 102, 117; P.A. 93-363, S. 14–16, 39; 93-435, S. 13, 95; P.A. 94-186, S. 211; P.A. 96-180, S. 107, 166; 96-256, S. 208, 209.)



Section 33-521 to 33-526 - Nonstock corporations: Miscellaneous provisions.

Sections 33-521 to 33-526, inclusive, are repealed, effective January 1, 1997.

(1959, P.A. 617, S. 103–108; 1961, P.A. 394, S. 63; P.A. 96-256, S. 208, 209.)






Chapter 601 - Business Corporations

Section 33-600 - Short title: Connecticut Business Corporation Act.

Sections 33-600 to 33-998, inclusive, shall be known and may be cited as the “Connecticut Business Corporation Act”.

(P.A. 94-186, S. 1, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-601 - Construction of statutes.

(a) Sections 33-600 to 33-998, inclusive, shall be so construed as to provide for a general corporate form for the conduct of lawful business with such variations and modifications from the form so provided as the interested parties may agree upon, subject to the interests of the state and third parties. Whether or not a section of said sections contains the words “unless the certificate of incorporation or bylaws otherwise provide”, or words of similar import, no provision of a certificate of incorporation or bylaw shall be held invalid on the ground that it is inconsistent with such section unless such section expressly prohibits variations therefrom or prescribes minimum or maximum numerical requirements, or a substantial interest of the state or third parties is adversely affected thereby.

(b) If the certificate of incorporation in effect on January 1, 1997, of a corporation with capital stock formed under the laws of this state, whether general law or special act, prior to said date, contains any provision contrary to, inconsistent with or in addition to any provision of sections 33-600 to 33-998, inclusive, but which provision was permitted to be contained in such certificate pursuant to the provisions of applicable law in effect prior to January 1, 1997, the provisions contained in such certificate shall govern such corporation and the provisions of said sections shall not be held or construed to alter or affect any provision of the certificate of incorporation of such corporation inconsistent with the provisions of said sections, except as provided in sections 33-890, 33-913, 33-953 and 33-954.

(P.A. 94-186, S. 3, 215; P.A. 96-271, S. 1, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace reference to “chapter 599 of the general statutes, revised to January 1, 1995” with “applicable law in effect prior to January 1, 1997”, effective January 1, 1997.



Section 33-602 - Definitions.

As used in sections 33-600 to 33-998, inclusive:

(1) “Address” means location as described by the full street number, if any, street, city or town, state or country and not a mailing address such as a post office box.

(2) “Authorized shares” means the shares of all classes a domestic or foreign corporation is authorized to issue.

(3) “Certificate of incorporation” means the original certificate of incorporation or restated certificate of incorporation, and all amendments thereto, and all certificates of merger or consolidation. In the case of a specially chartered corporation, “certificate of incorporation” means the special charter of the corporation, including any portions of the charters of its predecessor companies which have continuing effect, and any amendments to the charter made by special act or pursuant to general law. In the case of a corporation formed before January 1, 1961, or of a specially chartered corporation, “certificate of incorporation” includes those portions of any other corporate instruments or resolutions of current application in which are set out provisions of the sort which either (A) are required by sections 33-600 to 33-998, inclusive, to be embodied in the certificate of incorporation, or (B) are expressly permitted by sections 33-600 to 33-998, inclusive, to be operative only if included in the certificate of incorporation. It also includes what were, prior to January 1, 1961, designated at law as agreements of association, articles of incorporation, charters and other such terms.

(4) “Conspicuous” means so written, displayed or presented that a reasonable person against whom the writing is to operate should have noticed it. For example, text in italics, boldface, contrasting color, capitals or underlined is conspicuous.

(5) “Corporation” or “domestic corporation” means a corporation with capital stock, which is not a foreign corporation, incorporated under the laws of this state, whether general law or special act and whether before or after January 1, 1997.

(6) “Deliver” or “delivery” means any method of delivery used in conventional commercial practice including delivery by hand, mail, commercial delivery and, if authorized in accordance with section 33-603, electronic transmission.

(7) “Distribution” means a direct or indirect transfer of money or other property, except its own shares, or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption or other acquisition of shares; a distribution of indebtedness; or otherwise.

(8) “Document” means (A) any tangible medium on which information is inscribed, and includes any writing or written instrument, or (B) an electronic record.

(9) “Effective date of notice” is defined in section 33-603.

(10) (A) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(B) “Electronic record” means information that is stored in an electronic or other medium and is retrievable in paper form through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with subsection (j) of section 33-603.

(C) “Electronic transmission” or “electronically transmitted” means any form or process of communication not directly involving the physical transfer of paper or another tangible medium, which (i) is suitable for the retention, retrieval and reproduction of information by the recipient, and (ii) is retrievable in paper form by the recipient through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with subsection (j) of section 33-603.

(11) “Employee” includes an officer but not a director. A director may accept duties that make him also an employee.

(12) “Entity” includes a corporation and foreign corporation; nonprofit corporation; profit and nonprofit unincorporated association; business trust, estate, partnership, limited liability company, trust and two or more persons having a joint or common economic interest; and state, United States or foreign government.

(13) “Expenses” means reasonable expenses of any kind that are incurred in connection with a matter including, but not limited to, reasonable counsel fees.

(14) “Facts objectively ascertainable” outside of a plan or filed document is defined in subsection (l) of section 33-608.

(15) “Foreign corporation” means a corporation incorporated under a law other than the law of this state.

(16) “Governmental subdivision” includes authority, county, district and municipality.

(17) “Includes” denotes a partial definition.

(18) “Individual” includes the estate of an incompetent or deceased individual.

(19) “Means” denotes an exhaustive definition.

(20) “Notice” is defined in section 33-603.

(21) “Person” includes individual and entity.

(22) “Principal office” of a domestic corporation means the address of the principal office of such corporation in this state, if any, as the same appears in the last annual report, if any, filed by such corporation with the Secretary of the State. If no principal office so appears, the corporation’s “principal office” means the address in this state of the corporation’s registered agent for service as last shown on the records of the Secretary of the State. In the case of a domestic corporation which has not filed such an annual report or appointment of registered agent for service, the “principal office” means the address of the principal place of business of such corporation in this state, if any, and if such corporation has no place of business in this state, its “principal office” shall be the office of the Secretary of the State.

(23) “Proceeding” includes civil suit and criminal, administrative and investigatory action.

(24) “Public corporation” means a corporation that has shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association.

(25) “Qualified director” is defined in section 33-605.

(26) “Record date” means the date established under sections 33-665 to 33-687, inclusive, or sections 33-695 to 33-727, inclusive, on which a corporation determines the identity of its shareholders and their shareholdings for purposes of sections 33-600 to 33-998, inclusive. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

(27) “Secretary” means the corporate officer to whom under the bylaws or by the board of directors is delegated responsibility under subsection (c) of section 33-763 for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.

(28) “Secretary of the State” means the Secretary of the State of Connecticut.

(29) “Shares” means the units into which the proprietary interests in a corporation are divided.

(30) “Shareholder” means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(31) “Sign” or “signature” means, with present intent to authenticate or adopt a document: (A) To execute or adopt a tangible symbol to a document, and includes any manual, facsimile or conformed signature; or (B) to attach to or logically associate with an electronic transmission an electronic sound, symbol or process, and includes an electronic signature in an electronic transmission.

(32) “State”, when referring to a part of the United States, includes a state and commonwealth, and their agencies and governmental subdivisions, and a territory and insular possession, and their agencies and governmental subdivisions, of the United States.

(33) “Subscriber” means a person who subscribes for shares in a corporation, whether before or after incorporation.

(34) “United States” includes any district, authority, bureau, commission, department and other agency of the United States.

(35) “Voting group” means all shares of one or more classes or series that under the certificate of incorporation or sections 33-600 to 33-998, inclusive, are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the certificate of incorporation or said sections to vote generally on the matter are for that purpose a single voting group.

(36) “Voting power” means the current power to vote in the election of directors.

(37) “Writing” or “written” means any information in the form of a document.

(P.A. 94-186, S. 17, 215; P.A. 95-79, S. 125, 189; P.A. 96-271, S. 2, 254; P.A. 98-137, S. 1, 62; 98-219, S. 33, 34; P.A. 01-199, S. 1–3; P.A. 03-18, S. 2; 03-158, S. 3; P.A. 06-68, S. 1; P.A. 09-55, S. 17; P.A. 11-147, S. 10.)

History: P.A. 94-186 effective January 1, 1997; P.A. 95-79 redefined “entity” to include a limited liability company, effective January 1, 1997; P.A. 96-271 replaced definition of “articles of incorporation” with definition of “certificate of incorporation”, renumbering definition of “authorized shares” as Subdiv. (2), amended definition of “corporation” to replace “corporation for profit” with “corporation with capital stock”, amended definition of “entity” to replace references to “not-for-profit” with “nonprofit”, amended definition of “foreign corporation” to delete “for profit” following “corporation” in definitional language, amended definition of “secretary” to replace “to whom the board of directors has delegated” with “to whom under the bylaws or by the board of directors is delegated”, amended definition of “transmitted by electronic means” to delete provision that the process of communication be prescribed by the Secretary of the State “as suitable for retention, retrieval and reproduction by the Secretary of the State of the product of that process of communication”, and amended definition of “voting group” to replace references to “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 98-137 redefined “deliver”, added definitions of “electronic transmission or electronically transmitted” and “sign or signature”, deleted definition of “transmitted by electronic means” and renumbered the remaining Subdivs. accordingly, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 01-199 redefined “deliver” to make definition also applicable to term “delivery”, redefined “electronic transmission” or “electronically transmitted” to reposition provision re “not directly involving the physical transfer of paper” and redefined “sign” or “signature” to include an electronic signature; P.A. 03-18 added definition of “voting power”, effective July 1, 2003; P.A. 03-158 made a technical change in Subdiv. (3), added new Subdiv. (13) re facts objectively ascertainable outside of a plan or filed document and redesignated existing Subdivs. (13) to (31) as Subdivs. (14) to (32); P.A. 06-68 added new Subdivs. (23) and (24) defining “public corporation” and “qualified director” and redesignated existing Subdivs. (23) to (33) as Subdivs. (25) to (35); P.A. 09-55 made definitions applicable to Secs. 33-603a and 33-809, added new Subdiv. (13) defining “expenses” and redesignated existing Subdivs. (13) to (35) as Subdivs. (14) to (36); P.A. 11-147 redefined “conspicuous”, “deliver” or “delivery”, “document”, “electronic transmission” or “electronically transmitted” and “sign” or “signature” and added definitions of “electronic”, “electronic record” and “writing” or “written”.

Cited. 45 CS 101.



Section 33-603 - Notices and other communications.

(a) Notice under sections 33-600 to 33-998, inclusive, shall be in writing unless oral notice is reasonable in the circumstances. Unless otherwise agreed between the sender and the recipient, words in a notice or other communication under sections 33-600 to 33-998, inclusive, shall be in English.

(b) A notice or other communication may be given or sent by any method of delivery, except that electronic transmissions must be in accordance with this section. If these methods of delivery are impracticable, a notice or other communication may be communicated by a newspaper of general circulation in the area where published or by radio, television or other form of public broadcast communication.

(c) Notice or other communication to a domestic or foreign corporation authorized to transact business in this state may be delivered to its registered agent at its registered office or to the secretary of the corporation at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

(d) Notice or other communications may be delivered by electronic transmission if (1) consented to by the recipient or authorized by subsection (k) of this section, and (2) the electronic transmission contains or is accompanied by information from which the recipient can determine the date of the transmission and that the transmission was authorized by the sender or the sender’s agent or attorney-in-fact.

(e) Any consent under subsection (d) of this section may be revoked by the person who consented by written or electronic notice to the person to whom the consent was delivered. Any such consent is deemed revoked if (1) the corporation is unable to deliver two consecutive electronic transmissions given by the corporation in accordance with such consent, and (2) such inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent, or other person responsible for the giving of notice or other communications; provided, the inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

(f) Unless otherwise agreed between the sender and the recipient, an electronic transmission is received when: (1) It enters an information processing system that the recipient has designated or uses for the purposes of receiving electronic transmissions or information of the type sent, and from which the recipient is able to retrieve the electronic transmission; and (2) it is in a form capable of being processed by that system.

(g) Receipt of an electronic acknowledgement from an information processing system described in subdivision (1) of subsection (f) of this section establishes that an electronic transmission was received but, by itself, does not establish that the content sent corresponds to the content received.

(h) An electronic transmission is received under this section even if no individual is aware of its receipt.

(i) Notice or other communication, if in a comprehensible form or manner, is effective at the earliest of the following:

(1) If in physical form, the earliest of: (A) When it is actually received; or (B) when it is left at: (i) A shareholder’s address shown on the corporation’s record of shareholders maintained by the corporation under subsection (c) of section 33-945; (ii) a director’s residence or usual place of business; or (iii) the corporation’s principal place of business;

(2) If mailed postage prepaid and correctly addressed to a shareholder, upon deposit in the United States mail;

(3) If mailed by United States mail postage prepaid and correctly addressed to a recipient other than a shareholder, the earliest of: (A) When it is actually received; (B) if sent by registered or certified mail, return receipt requested, the date shown on the return receipt signed by or on behalf of the addressee; or (C) five days after it is deposited in the United States mail;

(4) If an electronic transmission, when it is received as provided in subsection (f) of this section; or

(5) If oral, when communicated.

(j) A notice or other communication may be in the form of an electronic transmission that cannot be directly reproduced in paper form by the recipient through an automated process used in conventional commercial practice only if (1) the electronic transmission is otherwise retrievable in perceivable form, and (2) the sender and the recipient have consented in writing to the use of such form of electronic transmission.

(k) If sections 33-600 to 33-998, inclusive, prescribe requirements for notices or other communications in particular circumstances, those requirements govern. If a certificate of incorporation or bylaw prescribes requirements for notices or other communications, not inconsistent with this section or other provisions of said sections, those requirements govern. The certificate of incorporation or bylaws may authorize or require delivery of notices of meetings of directors by electronic transmission.

(l) In computing the period of time of any notice required or permitted to be given by sections 33-600 to 33-998, inclusive, or under the provisions of the certificate of incorporation or bylaws of a corporation or of a resolution of shareholders or directors, the day on which the notice is given shall be excluded, and the day on which the matter noticed is to occur shall be included, in the absence of a contrary provision.

(P.A. 94-186, S. 18, 215; P.A. 96-271, S. 3, 254; P.A. 97-246, S. 1, 2, 99; P.A. 98-137, S. 2, 62; 98-219, S. 33, 34; P.A. 01-199, S. 4; P.A. 10-35, S. 1; P.A. 11-147, S. 11.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (g) to replace “articles” of incorporation with “certificate” of incorporation and “bylaws” with “bylaw”, effective January 1, 1997; P.A. 97-246 amended Subsecs. (c) and (e) to replace “postpaid” with “postage prepaid”, effective June 27, 1997; P.A. 98-137 amended Subsec. (a) to replace “Notice transmitted or received electronically is in writing and is written notice if it is accomplished in a manner that is suitable for retention, retrieval and reproduction of the notice by the recipient” with “Written notice includes notice by electronic transmission”, amended Subsec. (b) to authorize notice “by mail or other method of delivery, or by telephone, voice mail or other electronic means” rather than “by telephone, telegraph, teletype or other form of wire or wireless communication, or by mail or private carrier”, amended Subsec. (c)(2) to replace “when transmitted by facsimile or other electronic means if transmitted to the shareholder in the manner authorized by the shareholder for purposes of facsimile or electronic transmission, as the case may be” with “when electronically transmitted to the shareholder in a manner authorized by the shareholder”, and amended Subsec. (e)(2) to delete “as evidenced by the postmark”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 01-199 amended Subsec. (a) to replace “Written notice includes notice by electronic transmission” with “Notice by electronic transmission is written notice” and made a technical change in Subsec. (e); P.A. 10-35 amended Subsec. (d) to substitute “secretary of the corporation” for “corporation or its secretary” re addressee; P.A. 11-147 amended Subsec. (a) to delete “Notice by electronic transmission is written notice”, add provision requiring words in notice or other communication to be in English unless otherwise agreed and make a technical change, amended Subsec. (b) to replace “Notice may be communicated in person, by mail or other method of delivery, or by telephone, voice mail or other electronic means” with “A notice or other communication may be given or sent by any method of delivery, except that electronic transmissions must be in accordance with this section”, replace “If these forms of personal notice” with “If these methods of delivery” and replace “notice” with “a notice or other communication”, deleted former Subsec. (c) re when written notice to a shareholder is effective, redesignated existing Subsec. (d) as Subsec. (c) and amended same to replace “Written notice” with “Notice or other communication” and replace “addressed” with “delivered”, deleted former Subsec. (e) re earliest date that written notice is effective, deleted former Subsec. (f) re when oral notice is effective, added new Subsec. (d) re when notice or other communications may be delivered by electronic transmission, added new Subsec. (e) re revocation of consent for delivery by electronic transmission, added new Subsec. (f) re when electronic transmission is considered received, added new Subsec. (g) re effect of receipt of electronic acknowledgement, added new Subsec. (h) re electronic transmission considered received even if no individual is aware of its receipt, added new Subsec. (i) re earliest date that notice or other communication is effective, added new Subsec. (j) re when notice or other communication may be in form of electronic transmission that cannot be directly reproduced in paper form by recipient through automated process used in conventional commercial practice, redesignated existing Subsec. (g) as Subsec. (k) and amended same to replace “notice requirements” with “requirements for notices or other communications” and add provision re certificate of incorporation or bylaws may authorize or require delivery of notices of meetings of directors by electronic transmission and redesignated existing Subsec. (h) as Subsec. (l).

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.



Section 33-603a - Householding.

(a) A corporation has delivered written notice or any other report or statement under any provision of sections 33-600 to 33-998, inclusive, the certificate of incorporation or the bylaws to all shareholders who share a common address if:

(1) The corporation delivers one copy of the notice, report or statement to the common address;

(2) The corporation addresses the notice, report or statement to those shareholders either as a group, to each of those shareholders individually or to the shareholders in a form to which each of those shareholders has consented; and

(3) Each of those shareholders consents to delivery of a single copy of such notice, report or statement to the shareholders’ common address. Any such consent shall be revocable by any of such shareholders who delivers written notice of revocation to the corporation. If such written notice of revocation is delivered, the corporation shall begin providing individual notices, reports or other statements to the revoking shareholder no later than thirty days after delivery of the written notice of revocation.

(b) Any shareholder who fails to object by written notice to the corporation, within sixty days of written notice by the corporation of its intention to send single copies of notices, reports or statements to shareholders who share a common address as permitted by subsection (a) of this section, shall be deemed to have consented to receiving such single copy at the common address.

(P.A. 09-55, S. 22.)



Section 33-604 - Number of shareholders.

(a) For purposes of sections 33-600 to 33-998, inclusive, the following identified as a shareholder in a corporation’s current record of shareholders constitutes one shareholder: (1) Three or fewer co-owners; (2) a corporation, partnership, trust, estate or other entity; (3) the trustees, guardians, custodians or other fiduciaries of a single trust, estate or account.

(b) For purposes of sections 33-600 to 33-998, inclusive, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person.

(P.A. 94-186, S. 19, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-605 - Qualified director.

(a) For purposes of sections 33-600 to 33-998, inclusive, a qualified director is a director who, at the time action is to be taken under:

(1) Section 33-724, does not have (A) a material interest in the outcome of the proceeding, or (B) a material relationship with a person who has such an interest;

(2) Section 33-773 or 33-775, (A) is not a party to the proceeding, (B) is not a director who sought approval for a director’s conflicting interest transaction under section 33-783 or a disclaimer of the corporation’s interest in a business opportunity under section 33-785, which approval or disclaimer is challenged in the proceeding, and (C) does not have a material relationship with a director described in either subparagraph (A) or (B) of this subdivision;

(3) Section 33-783, is not a director (A) as to whom the transaction is a director’s conflicting interest transaction, or (B) who has a material relationship with another director as to whom the transaction is a director’s conflicting interest transaction; or

(4) Section 33-785, would be a qualified director under subdivision (3) of this subsection if the business opportunity were a director’s conflicting interest transaction.

(b) For purposes of this section:

(1) “Material relationship” means a familial, financial, professional or employment relationship that would reasonably be expected to impair the objectivity of the director’s judgment when participating in the action to be taken; and

(2) “Material interest” means an actual or potential benefit or detriment, other than one which would devolve on the corporation or the shareholders generally, that would reasonably be expected to impair the objectivity of the director’s judgment when participating in the action to be taken.

(c) The presence of one or more of the following circumstances shall not by itself prevent a director from being a qualified director:

(1) Nomination or election of the director to the current board by any director who is not a qualified director with respect to the matter, or by any person that has a material relationship with that director, acting alone or participating with others;

(2) Service as a director of another corporation of which a director who is not a qualified director with respect to the matter, or any individual who has a material relationship with that director, is also a director; or

(3) With respect to action to be taken under section 33-724, status as a named defendant, as a director against whom action is demanded or as a director who approved the conduct being challenged.

(P.A. 06-68, S. 2.)



Section 33-608 - Filing requirements.

(a) A document shall satisfy the requirements of this section, and of any other section that adds to or varies from these requirements, to be entitled to filing by the Secretary of the State.

(b) Sections 33-600 to 33-998, inclusive, shall require or permit filing the document in the office of the Secretary of the State.

(c) The document shall contain the information required by sections 33-600 to 33-998, inclusive. It may contain other information as well.

(d) The document shall be typewritten or printed or, if electronically transmitted, in a format that can be retrieved or reproduced in typewritten or printed form.

(e) The document shall be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document shall be executed: (1) By the chairman of the board of directors of a domestic or foreign corporation, by its president or by another of its officers; (2) if directors have not been selected or the corporation has not been formed, by an incorporator; or (3) if the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, by that fiduciary.

(g) The person executing the document shall sign it and state beneath or opposite such person’s signature such person’s name and the capacity in which such person signs. The document may but need not contain a corporate seal, attestation, acknowledgment or verification.

(h) If the Secretary of the State has prescribed a mandatory form for the document under section 33-609, the document shall be in or on the prescribed form.

(i) The document shall be delivered to the office of the Secretary of the State for filing. If the document is filed in typewritten or printed form and not electronically transmitted, the Secretary of the State may require one exact or conformed copy to be delivered with the document, except as provided in sections 33-662 and 33-928.

(j) When the document is delivered to the office of the Secretary of the State for filing, the correct filing fee, and any franchise tax, license fee or penalty required to be paid therewith by sections 33-600 to 33-998, inclusive, or other law must be paid or provision for payment made in a manner permitted by the Secretary of the State.

(k) When any document is required or permitted to be filed or recorded as provided in sections 33-600 to 33-998, inclusive, the Secretary of the State may, in the Secretary of the State’s discretion, for good cause, permit a photostatic or other photographic copy of such document to be filed or recorded in lieu of the original instrument. Such filing or recording shall have the same force and effect as if the original instrument had been so filed or recorded.

(l) As used in this subsection, “filed document” means a document filed with the Secretary of the State under any provision of sections 33-600 to 33-998, inclusive, except sections 33-920 to 33-937, inclusive, and section 33-953, and “plan” means a plan of merger or share exchange. Whenever a provision of sections 33-600 to 33-998, inclusive, permits any of the terms of a plan or filed document to be dependent on facts objectively ascertainable outside the plan or filed document, the following provisions apply:

(1) The manner in which the facts will operate upon the terms of the plan or filed document shall be set forth in the plan or filed document;

(2) The facts may include, but are not limited to (A) any of the following that is available in a nationally recognized news or information medium either in print or electronically: Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data, (B) a determination or action by any person or body, including the corporation or any other party to a plan or filed document, or (C) the terms of, or actions taken under, an agreement to which the corporation is a party, or any other agreement or document;

(3) The following provisions of a plan or filed document may not be made dependent on facts outside the plan or filed document: (A) The name and address of any person required in a filed document; (B) the registered office of any entity required in a filed document; (C) the registered agent of any entity required in a filed document; (D) the number of authorized shares and designation of each class or series of shares; (E) the effective date of a filed document; and (F) any required statement in a filed document of the date on which the underlying transaction was approved or the manner in which such approval was given; and

(4) If a provision of a filed document is made dependent on a fact ascertainable outside of the filed document, and such fact is not ascertainable by reference to a source described in subparagraph (A) of subdivision (2) of this subsection or a document that is a matter of public record, or the affected shareholders have not received notice of the fact from the corporation, then the corporation shall file with the Secretary of the State a certificate of amendment setting forth the fact promptly after the time when the fact referred to is first ascertainable or thereafter changes. Certificates of amendment under this subdivision are deemed to be authorized by the authorization of the original plan or filed document to which they relate and may be filed by the corporation without further action by the board of directors or the shareholders.

(m) The Secretary of the State may require or permit the filing by electronic transmission or by employing new technology as it is developed of any document that is required by law or regulation under sections 33-600 to 33-998, inclusive, to be filed with the Secretary of the State.

(P.A. 94-186, S. 4, 215; P.A. 96-271, S. 4, 254; P.A. 98-137, S. 50, 51, 62; 98-219, S. 33, 34; P.A. 01-199, S. 5; P.A. 03-158, S. 4; P.A. 11-146, S. 1.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (i) to delete the exception for when the document is transmitted by electronic means, effective January 1, 1997; P.A. 98-137 amended Subsecs. (d) and (g) to replace “transmitted by electronic means” with “electronically transmitted”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 01-199 amended Subsec. (d) to replace “or, if authorized by the Secretary of the State, electronically transmitted” with “or, if electronically transmitted, in a format that can be retrieved or reproduced in typewritten or printed form”, amended Subsec. (g) to make the manner of executing a document the same whether it is typewritten or printed or electronically transmitted by deleting provision that required the person executing a document that is electronically transmitted to “affirm and authenticate the execution of the document in such manner as the Secretary of the State may prescribe as effective for those purposes”, replace provision authorizing the document to contain “(1) The corporate seal, (2) an attestation by the secretary or an assistant secretary, (3) an acknowledgment, verification or proof” with “a corporate seal, attestation, acknowledgment or verification” and make technical changes for purposes of gender neutrality, amended Subsec. (i) to authorize delivery by electronic transmission if and to the extent permitted by the Secretary of the State and authorize the Secretary of the State to require one exact or conformed copy of a filed document that is in typewritten or printed form and not electronically transmitted to be delivered with the document, amended Subsec. (j) to rephrase provisions and amended Subsec. (k) to make a technical change for purposes of gender neutrality; P.A. 03-158 added Subsec. (l) re terms and provisions of plan or filed document to be dependent on facts objectively ascertainable outside the plan or filed document; P.A. 11-146 amended Subsec. (i) to delete provision authorizing delivery by electronic transmission if and to extent permitted by Secretary of the State and added new Subsec. (m) re authority of Secretary of the State to require or permit filing by electronic transmission or by employing new technology as it is developed of any document required to be filed with said Secretary, effective January 1, 2012.



Section 33-609 - Forms. Mailing address.

(a) The Secretary of the State may prescribe and furnish on request forms for: (1) An application for a certificate of existence; (2) a foreign corporation’s application for a certificate of authority to transact business in this state; (3) a foreign corporation’s application for a certificate of withdrawal; and (4) the annual report. If the Secretary of the State so requires, use of these forms is mandatory.

(b) The Secretary of the State may prescribe and furnish on request forms for other documents required or permitted to be filed by sections 33-600 to 33-998, inclusive, but their use is not mandatory.

(c) If a corporation or a foreign corporation so requests in writing, the Secretary of the State shall mail to the address designated in such request, and to no other address of the corporation, all matter required or permitted by this chapter to be mailed to such corporation or foreign corporation by the Secretary of the State.

(P.A. 94-186, S. 5, 215; P.A. 97-246, S. 3, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 added new Subsec. (c) re mailing of all matter to address designated by corporation, effective June 27, 1997.



Section 33-610 - Effective time and date of document.

(a) Except as provided in subsection (b) of this section and subsection (c) of section 33-611, a document accepted for filing is effective: (1) At the date and time of filing, as evidenced by such means as the Secretary of the State may use for the purpose of recording the date and time of filing; or (2) at the time specified in the document as its effective time on the date it is filed.

(b) A document, other than the certificate of incorporation of a domestic corporation or a certificate of authority of a foreign corporation, may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date.

(P.A. 94-186, S. 7, 215; P.A. 96-271, S. 5, 254; P.A. 98-137, S. 52, 62; 98-219, S. 33, 34; P.A. 01-199, S. 6.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to delete provision excluding “the articles of incorporation of a domestic incorporation or a certificate of authority of a foreign corporation” and amended Subsec. (b) to add provision excluding “the certificate of incorporation of a domestic corporation or a certificate of authority of a foreign corporation”, effective January 1, 1997; P.A. 98-137 amended Subsec. (a) to replace “transmitted by electronic means” with “electronically transmitted”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 01-199 amended Subsec. (a)(1) to provide that a document is effective “At the date and time of filing, as evidenced by such means as the Secretary of the State may use for the purpose of recording the date and time of filing” rather than “At the time of filing on the date it is filed, as evidenced by the Secretary of the State’s date and time endorsement on the original document or, when the document is electronically transmitted, as evidenced by electronic means prescribed by the Secretary of the State for the purpose of recording electronically the date and time of filing”.



Section 33-611 - Correcting filed document.

(a) A domestic or foreign corporation may correct a document filed by the Secretary of the State if (1) the document contains an inaccuracy, (2) the document was defectively made, executed, attested, sealed, verified or acknowledged, or (3) the electronic transmission was defective.

(b) A document is corrected: (1) By preparing a certificate of correction that (A) describes the document, including its filing date, or attaches a copy of it to the certificate, (B) specifies the inaccuracy or defect to be corrected, and (C) corrects the inaccuracy or defect; and (2) by delivering the certificate to the Secretary of the State for filing.

(c) A certificate of correction is effective on the effective date of the document it corrects except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, a certificate of correction is effective when filed.

(P.A. 94-186, S. 8, 215; P.A. 96-271, S. 6, 7, 254; P.A. 01-199, S. 7; P.A. 03-18, S. 3.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of correction with “certificate” of correction in Subsecs. (b) and (c), effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to make technical changes, replace “an incorrect statement” with “an inaccuracy” and add new Subdiv. (3) authorizing correction if the electronic transmission was defective and amended Subsec. (b)(1)(B) to replace “the incorrect statement and the reason it is incorrect or the manner in which the execution was defective” with “the inaccuracy or defect to be corrected” and Subsec. (b)(1)(C) to replace “the incorrect statement or defective execution” with “the inaccuracy or defect”; P.A. 03-18 amended Subsec. (a)(2) to add reference to document defectively made, effective July 1, 2003.



Section 33-612 - Filing duty of Secretary of the State.

(a) If a document delivered to the office of the Secretary of the State for filing satisfies the requirements of section 33-608, the Secretary of the State shall file it.

(b) The Secretary of the State files a document by stamping or otherwise endorsing “Filed”, together with his name and official title and the date and time of receipt on the original and on the receipt for the filing fee. After filing a document, except as provided in sections 33-662 and 33-928, the Secretary of the State shall deliver evidence of filing of such document and of payment of any required fee to the domestic or foreign corporation or its representative.

(c) If the Secretary of the State refuses to file a document, he shall return it to the domestic or foreign corporation or its representative within five days after the document was delivered, together with a brief written explanation of the reason for his refusal.

(d) The Secretary of the State’s duty to file documents under this section is ministerial. His filing or refusing to file a document does not: (1) Affect the validity or invalidity of the document in whole or in part; (2) relate to the correctness or incorrectness of information contained in the document; or (3) create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

(P.A. 94-186, S. 9, 215; P.A. 96-271, S. 8, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace reference to Sec. 33-929 with Sec. 33-928, effective January 1, 1997.



Section 33-613 - Appeal from Secretary of the State’s refusal to file document.

(a) If the Secretary of the State refuses to file a document delivered to his office for filing, the domestic or foreign corporation may appeal the refusal within thirty days after the return of the document to the superior court for the judicial district of Hartford. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Secretary of the State’s explanation of his refusal to file.

(b) The court may summarily order the Secretary of the State to file the document or take other action the court considers appropriate.

(c) The court’s final decision may be appealed as in other civil proceedings.

(P.A. 88-230, S. 1, 2; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-186, S. 10, 215; P.A. 95-220, S. 4–6.)

History: P.A. 94-186 effective January 1, 1997. (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 33-614 - Evidentiary effect of copy of filed document.

A copy of a document filed by the Secretary of the State, which copy is certified by the Secretary of the State, bearing his signature, which may be a facsimile, and the seal of this state, is conclusive evidence that the original document is on file with the Secretary of the State.

(P.A. 94-186, S. 11, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-615 - Certificate of existence or authorization.

(a) Any person may apply to the Secretary of the State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

(b) The issuance of a certificate of existence or authorization shall be conclusive evidence that such corporation’s most recent annual report required by section 33-953 has been delivered to the Secretary of the State and that a certificate of dissolution or a certificate of withdrawal has not been filed with respect to such corporation.

(P.A. 94-186, S. 12, 215; P.A 96-271, S. 9, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to delete provision requiring a certificate of existence or authorization to “set forth the information provided in subdivisions (3) and (4) of subsection (b) of section 33-617”, replace “articles of dissolution” with “a certificate of dissolution” and add reference to “a certificate of withdrawal”, effective January 1, 1997.



Section 33-616 - Penalty for signing false document.

A person who signs or otherwise executes a document he knows is false in any material respect with intent that the document be delivered to the Secretary of the State for filing shall be subject to the penalty for false statement under section 53a-157b.

(P.A. 94-186, S. 13, 215; P.A. 96-180, S. 108, 166.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-180 made technical change by correcting statutory reference, effective June 3, 1996.



Section 33-617 - Fees payable to Secretary of the State.

(a) The Secretary of the State shall charge and collect the following fees for filing documents and issuing certificates and remit them to the Treasurer for the use of the state: (1) Filing application to reserve, register, renew or cancel registration of corporate name, sixty dollars; (2) filing transfer of reserved corporate name, sixty dollars; (3) filing certificate of incorporation, including appointment of registered agent, one hundred dollars; (4) filing change of address of registered agent or change of registered agent, fifty dollars; (5) filing notice of resignation of registered agent, fifty dollars; (6) filing amendment to certificate of incorporation, one hundred dollars; (7) filing restated certificate of incorporation, one hundred dollars; (8) filing certificate of merger or share exchange, sixty dollars; (9) filing certificate of correction, one hundred dollars; (10) filing certificate of surrender of special charter and adoption of general certificate of incorporation, one hundred dollars; (11) filing certificate of dissolution, fifty dollars; (12) filing certificate of revocation of dissolution, fifty dollars; (13) filing annual report, one hundred fifty dollars except as otherwise provided in sections 33-953 and 33-954; (14) filing application of foreign corporation for certificate of authority to transact business in this state and issuing certificate of authority, one hundred dollars; (15) filing application of foreign corporation for amended certificate of authority to transact business in this state and issuing amended certificate of authority, one hundred dollars; (16) filing application for withdrawal of foreign corporation and issuing certificate of withdrawal, one hundred dollars; (17) filing application for reinstatement, one hundred fifty dollars; (18) filing a corrected annual report, one hundred dollars; and (19) filing an interim notice of change of director or officer, twenty dollars.

(b) The Secretary of the State shall charge and collect the following miscellaneous charges and remit them to the Treasurer for the use of the state: (1) At the time of any service of process on the Secretary of the State as registered agent of a corporation, which amount may be recovered as taxable costs by the party to the suit or action causing such service to be made if such party prevails in the suit or action, the plaintiff in the process so served shall pay fifty dollars; (2) for preparing and furnishing a copy of any document, instrument or paper filed or recorded relating to a corporation: For each copy of each such document thereof regardless of the number of pages, forty dollars; for affixing his certification and official seal thereto, fifteen dollars; (3) for preparing and furnishing his certificate of existence or authorization, which certificate may reflect any and all changes of corporate names and the date or dates of filing thereof, eighty dollars; (4) for preparing and furnishing his certificate of existence or authorization reflecting certificates effecting fundamental changes to a certificate of incorporation and the date or dates of filing thereof, one hundred twenty dollars; and (5) for other services for which fees are not provided by the general statutes, the Secretary of the State may charge such fees as will in his judgment cover the cost of the services provided.

(c) The tax imposed under chapter 219 shall not be imposed upon any transaction for which a fee is charged under the provisions of this section.

(d) Each foreign corporation shall pay to the Secretary of the State a license fee of two hundred eighty-five dollars at the time of filing its application for a certificate of authority to transact business in this state, and annually thereafter on or before the last day of the calendar month in which falls the anniversary of the day of issuance of its certificate of authority, until such time as it has filed a certificate of withdrawal from the state or its certificate of authority to transact business in this state has been revoked.

(e) The Secretary of the State shall proceed as provided in section 33-935 whenever a foreign corporation is in default in payment of its license fees as therein provided.

(P.A. 94-186, S. 6, 215; P.A. 96-271, S. 10, 11, 254; P.A. 98-137, S. 12, 62; 98-219, S. 33, 34; June Sp. Sess. P.A. 09-3, S. 370.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles of incorporation” with “certificate of incorporation” and “statutory agent” with “registered agent” where appearing, include application to “cancel” registration of corporate name in Subdiv. (1), replace “articles of merger or share exchange” with “certificate of merger or share exchange” in Subdiv. (8), replace “articles of correction” with “certificate of correction” in Subdiv. (9), replace “articles of dissolution” with “certificate of dissolution” in Subdiv. (11), replace “articles of revocation of dissolution” with “certificate of revocation of dissolution” in Subdiv. (12) and delete Subdiv. (13) re fee for filing certificate of administrative dissolution, renumbering the remaining Subdivs. accordingly, and amended Subsec. (b) to replace “statutory agent” with “registered agent” in Subdiv. (1) and delete incorrect statutory references in Subdivs. (3) and (4), effective January 1, 1997; P.A. 98-137 added Subsec. (a)(19) re $10 fee for filing an interim notice of change of director or officer, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; June Sp. Sess. P.A. 09-3 increased fees in Subsecs. (a), (b) and (d).



Section 33-618 - Franchise tax.

(a) A corporation shall pay, and the Secretary of the State shall charge and collect from such corporation, a franchise tax, based upon the number of shares which it will have authority to issue or the increase in the number of shares which it will have authority to issue, whenever it: (1) Files a certificate of incorporation; (2) files a certificate of amendment increasing the number of authorized shares; (3) files a certificate of merger increasing the number of authorized shares which a surviving or new domestic corporation will have authority to issue above the aggregate number of shares which the merging domestic corporations had authority to issue; or (4) files a certificate of correction increasing the number of authorized shares which the corporation will have authority to issue. The franchise tax payable on an increase in the number of authorized shares shall be imposed only on the increased number of such shares. A specially chartered corporation which shall reincorporate under sections 33-600 to 33-998, inclusive, as provided in section 33-913 shall be taxed only to the extent, if any, by which the number of its authorized shares shall thereby be increased.

(b) The franchise tax shall be at the rate of one cent per share up to and including the first ten thousand authorized shares, one-half cent per share for each authorized share in excess of ten thousand shares up to and including one hundred thousand shares, one-quarter cent per share for each authorized share in excess of one hundred thousand shares up to and including one million shares and one-fifth cent per share for each authorized share in excess of one million shares.

(c) In no case shall any franchise tax payment upon the filing of a certificate of incorporation be less than one hundred fifty dollars.

(d) The taxes imposed by this section shall not apply to the authorization, issuance, transfer or exchange of stock or securities to make effective any plan of corporate reorganization or adjustment confirmed or approved as provided in subdivision (1), (2) or (3) of this subsection, provided the authorization, issuance, transfer or exchange of such stock or securities occurs within five years from the date of such confirmation or approval: (1) Confirmed under the Bankruptcy Act, 30 Stat. 544, USC Title 11, as amended, or the Bankruptcy Code, 92 Stat. 2549-2688, USC Title 11, as amended; (2) approved in an equity receivership proceeding in a court involving a railroad as defined in Section 101(33) of the Bankruptcy Code, as amended, 92 Stat. 2553, 11 USC 101(33); (3) approved in an equity receivership proceeding in a court involving a corporation, as defined in Section 101(8) of the Bankruptcy Code, as amended, 92 Stat. 2550, 11 USC 101(8).

(P.A. 94-186, S. 16, 215; P.A. 96-271, S. 12, 13, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” with “a certificate” where appearing and deleted Subsec. (d)(4) re approval in an equity receivership proceeding in a court involving a corporation undergoing insolvency proceedings under chapter 784, effective January 1, 1997.



Section 33-622 - Powers of Secretary of the State.

The Secretary of the State has the power reasonably necessary to perform the duties required of him by sections 33-600 to 33-998, inclusive.

(P.A. 94-186, S. 14, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-623 - Regulations regarding electronic filing.

The Secretary of the State may adopt regulations in accordance with the provisions of chapter 54 governing the filing with and delivery of documents to the office of the Secretary of the State under sections 33-600 to 33-998, inclusive, by electronic means, including facsimile and computer transmission.

(P.A. 94-186, S. 15, 215; P.A. 96-271, S. 14, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 specified that the regulations govern documents filed “with” and delivered “to the Office of the Secretary of the State”, effective January 1, 1997.



Section 33-624 - Interrogatories by Secretary of the State.

(a) The Secretary of the State may propound to any corporation subject to the provisions of sections 33-600 to 33-998, inclusive, domestic or foreign, and to any officer or director thereof, such interrogatories as may be reasonably necessary and proper to enable him to ascertain whether such corporation has complied with the provisions of said sections applicable to such corporation. Such interrogatories shall be answered within thirty days after the mailing thereof, or within such additional time as shall be fixed by the Secretary of the State, and the answers thereto shall be full and complete and shall be made in writing and under oath. If such interrogatories are directed to an individual they shall be answered by him, and, if directed to a corporation, they shall be answered by the president, vice president, secretary or assistant secretary thereof.

(b) Each corporation, domestic or foreign, and each officer and director of a corporation, domestic or foreign, failing or refusing within the time prescribed by this section to answer truthfully and fully interrogatories duly propounded to it or him by the Secretary of the State as provided in subsection (a) of this section shall be fined not more than five hundred dollars.

(c) Interrogatories propounded by the Secretary of the State and the answers thereto shall not be opened to public inspection nor shall the Secretary of the State disclose any facts or information obtained therefrom except insofar as his official duty may require the same to be made public or if such interrogatories or the answers thereto are required for evidence in any criminal proceedings or in any other action by this state.

(P.A. 94-186, S. 2, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-635 - Incorporators.

One or more persons may act as the incorporator or incorporators of a corporation by delivering a certificate of incorporation to the Secretary of the State for filing.

(P.A. 94-186, S. 20, 215; P.A. 96-271, S. 15, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “a certificate” of incorporation, effective January 1, 1997.



Section 33-636 - Certificate of incorporation.

(a) The certificate of incorporation shall set forth: (1) A corporate name for the corporation that satisfies the requirements of section 33-655; (2) the number of shares the corporation is authorized to issue; (3) the street address of the corporation’s initial registered office and the name of its initial registered agent at that office; and (4) the name and address of each incorporator.

(b) The certificate of incorporation may set forth: (1) The names and addresses of the individuals who are to serve as the initial directors; (2) provisions not inconsistent with law regarding: (A) The purpose or purposes for which the corporation is organized; (B) managing the business and regulating the affairs of the corporation; (C) defining, limiting and regulating the powers of the corporation, its board of directors and shareholders; (D) a par value for authorized shares or classes of shares; (E) the imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions; (3) any provision that under sections 33-600 to 33-998, inclusive, is required or permitted to be set forth in the bylaws; (4) a provision limiting the personal liability of a director to the corporation or its shareholders for monetary damages for breach of duty as a director to an amount that is not less than the compensation received by the director for serving the corporation during the year of the violation if such breach did not (A) involve a knowing and culpable violation of law by the director, (B) enable the director or an associate, as defined in section 33-840, to receive an improper personal economic gain, (C) show a lack of good faith and a conscious disregard for the duty of the director to the corporation under circumstances in which the director was aware that his conduct or omission created an unjustifiable risk of serious injury to the corporation, (D) constitute a sustained and unexcused pattern of inattention that amounted to an abdication of the director’s duty to the corporation, or (E) create liability under section 33-757, provided no such provision shall limit or preclude the liability of a director for any act or omission occurring prior to the effective date of such provision; and (5) a provision permitting or making obligatory indemnification of a director for liability, as defined in section 33-770, to any person for any action taken, or any failure to take any action, as a director, except liability that (A) involved a knowing and culpable violation of law by the director, (B) enabled the director or an associate, as defined in section 33-840, to receive an improper personal gain, (C) showed a lack of good faith and a conscious disregard for the duty of the director to the corporation under circumstances in which the director was aware that his conduct or omission created an unjustifiable risk of serious injury to the corporation, (D) constituted a sustained and unexcused pattern of inattention that amounted to an abdication of the director’s duty to the corporation or (E) created liability under section 33-757, provided no such provision shall affect the indemnification of or advance of expenses to a director for any liability stemming from acts or omissions occurring prior to the effective date of such provision.

(c) The certificate of incorporation need not set forth any of the corporate powers enumerated in sections 33-600 to 33-998, inclusive.

(d) Provisions of the certificate of incorporation may be made dependent upon facts objectively ascertainable outside the certificate of incorporation in accordance with subsection (l) of section 33-608.

(P.A. 94-186, S. 21, 215; P.A. 96-271, S. 16, 254; P.A. 97-246, S. 4, 99; P.A. 03-158, S. 5; P.A. 06-68, S. 27.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997; P.A. 97-246 amended Subsec. (b)(4) to make a technical change and added Subsec. (b)(5) authorizing a provision re indemnification of a director, effective June 27, 1997; P.A. 03-158 added Subsec. (d) re provisions dependent upon facts objectively ascertainable outside the certificate of incorporation; P.A. 06-68 made a technical change in Subsec. (b)(5).



Section 33-637 - Incorporation.

(a) The corporate existence begins when the certificate of incorporation is filed.

(b) The Secretary of the State’s filing of the certificate of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

(P.A. 94-186, S. 22, 215; P.A. 96-271, S. 17, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing and amended Subsec. (a) to delete exception when a delayed effective date is specified, effective January 1, 1997.



Section 33-638 - Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under sections 33-600 to 33-998, inclusive, are jointly and severally liable for all liabilities created while so acting.

(P.A. 94-186, S. 23, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-639 - Organization of corporation.

(a) After incorporation: (1) If initial directors are named in the certificate of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws and carrying on any other business brought before the meeting; (2) if initial directors are not named in the certificate, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators: (A) To elect directors and complete the organization of the corporation; or (B) to elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by sections 33-600 to 33-998, inclusive, to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(c) An organizational meeting may be held in or out of this state.

(d) An organizational meeting held before incorporation is valid as if it were held after incorporation if the persons holding the meeting could properly have held such meeting after incorporation.

(P.A. 94-186, S. 24, 215; P.A. 96-271, S. 18, 254; P.A. 97-246, S. 5, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 97-246 added new Subsec. (d) re validity of organizational meeting held before incorporation, effective June 27, 1997.



Section 33-640 - Bylaws.

(a) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b) The bylaws of a corporation may contain any provision that is not inconsistent with law or the certificate of incorporation.

(c) The bylaws may contain one or both of the following provisions:

(1) A requirement that if the corporation solicits proxies or consents with respect to an election of directors, the corporation include in its proxy statement and any form of its proxy or consent, to the extent and subject to such procedures or conditions as are provided in the bylaws, one or more individuals nominated by a shareholder in addition to individuals nominated by the board of directors; and

(2) A requirement that the corporation reimburse the expenses incurred by a shareholder in soliciting proxies or consents in connection with an election of directors, to the extent and subject to such procedures or conditions as are provided in the bylaws, provided that no bylaw so adopted shall apply to elections for which any record date precedes its adoption.

(d) Notwithstanding subdivision (2) of subsection (b) of section 33-806, the shareholders in amending, repealing or adopting a bylaw described in subsection (c) of this section may not limit the authority of the board of directors to amend or repeal any condition or procedure set forth in or to add any procedure or condition to such a bylaw in order to provide for a reasonable, practicable and orderly process.

(P.A. 94-186, S. 25, 215; P.A. 96-271, S. 19, 254; P.A. 12-32, S. 8.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 12-32 amended Subsec. (b) to delete “for managing the business and regulating the affairs of the corporation”, added Subsec. (c) re bylaw provisions concerning solicitation of proxies or consents and added Subsec. (d) re prohibition on limiting authority of board re bylaw described in Subsec. (c).



Section 33-641 - Emergency bylaws.

(a) Unless the certificate of incorporation provides otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d) of this section. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including: (1) Procedures for calling a meeting of the board of directors; (2) quorum requirements for the meeting; and (3) designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws: (1) Binds the corporation; and (2) may not be used to impose liability on a corporate director, officer, employee or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation’s directors cannot readily be assembled because of some catastrophic event.

(P.A. 94-186, S. 26, 215; P.A. 96-271, S. 20, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-645 - Purposes.

(a) Every corporation incorporated under sections 33-600 to 33-998, inclusive, has the purpose of engaging in any lawful business except that of a bank and trust company, savings bank or savings and loan association, unless a more limited purpose is set forth in the certificate of incorporation.

(b) No corporation formed under sections 33-600 to 33-998, inclusive, shall have power to transact in this state the business of a telegraph company, gas, electric, electric distribution or water company, or cemetery corporation, or of any company, except a telephone company, requiring the right to take and condemn lands or to occupy the public highways of this state.

(c) No corporation may be formed under sections 33-600 to 33-998, inclusive, for the purpose of transacting the business of an insurance company or a surety or indemnity company, unless at the time of the filing of its certificate of incorporation, there is also filed a certificate issued by the Insurance Commissioner pursuant to section 33-646 authorizing the formation of the corporation. No corporation formed under sections 33-600 to 33-998, inclusive, shall have power to transact in this state the business of an insurance company or a surety or indemnity company until it has procured a license from the Insurance Commissioner in accordance with the provisions of section 38a-41.

(d) Nothing in sections 33-600 to 33-998, inclusive, shall be construed to authorize a corporation formed under said sections to transact any business except in compliance with any laws of this state regulating or otherwise applying to the same. The provisions of said sections shall govern all corporations, but notwithstanding the provisions of said sections, where by law special provisions are made in the case of a designated class or classes of corporations governing the corporate procedure thereof in any respect, limiting or extending the powers thereof, conditioning action upon the approval of any agency of the state, or otherwise prescribing the conduct of such corporations, such procedure, powers, action and conduct shall be governed by such special provisions whether or not such corporations are formed under said sections.

(e) Nothing in this section shall prohibit the formation of a corporation under sections 33-600 to 33-998, inclusive, for the transaction of any business or for the promotion of any purpose in any other state if not prohibited by the laws thereof.

(P.A. 94-186, S. 27, 215; P.A. 96-106, S. 4, 5; 96-271, S. 21, 22, 254; P.A. 98-28, S. 107, 117.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-106 amended Subsec. (c) to delete the exception for affiliates of previously-chartered insurance companies, effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing and amended Subsec. (a) to replace “state bank and trust company” with “bank and trust company” and replace “building and loan association” with “savings and loan association”, effective January 1, 1997; P.A. 98-28 amended Subsec. (b) by adding electric distribution companies, effective July 1, 1998.



Section 33-646 - Authorization to form corporation to transact insurance business.

(a) A certificate authorizing the formation of a corporation to transact the business of an insurance company shall be issued by the Insurance Commissioner if the following is submitted to him by the incorporators and is deemed to be satisfactory: (1) The proposed certificate of incorporation, which shall state that the corporation has, as a purpose, the doing of an insurance business; (2) the proposed bylaws of the corporation; and (3) such information as the commissioner shall require to evaluate the objectives, management and control of the proposed corporation.

(b) All expenses incurred by the commissioner in connection with proceedings under this section shall be paid by the person filing the application.

(P.A. 94-186, S. 28, 215; P.A. 96-271, S. 23, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-647 - General powers.

Unless its certificate of incorporation provides otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation power:

(1) To sue and be sued, complain and defend in its corporate name;

(2) To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3) To make and amend bylaws, not inconsistent with its certificate of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation;

(4) To purchase, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5) To sell, convey, mortgage, pledge, lease, exchange and otherwise dispose of all or any part of its property;

(6) To purchase, receive, subscribe for or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of, and deal in and with shares or other interests in, or obligations of, any other entity;

(7) To make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds and other obligations, which may be convertible into or include the option to purchase other securities of the corporation, and secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

(8) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9) To be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity;

(10) To conduct its business, locate offices and exercise the powers granted by sections 33-600 to 33-998, inclusive, within or without this state;

(11) To elect directors and appoint officers, employees and agents of the corporation, define their duties, fix their compensation and lend them money and credit;

(12) To pay pensions and establish pension plans, pension trusts, profit-sharing plans, share bonus plans, share option plans and benefit or incentive plans for any or all of its current or former directors, officers, employees and agents;

(13) To make donations for the public welfare or for charitable, scientific or educational purposes;

(14) To transact any lawful business that will aid government policy; and

(15) To make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation.

(P.A. 94-186, S. 29, 215; P.A. 96-271, S. 24, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997.



Section 33-648 - Emergency powers.

(a) In anticipation of or during an emergency defined in subsection (d) of this section, the board of directors of a corporation may: (1) Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent; and (2) relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b) During an emergency defined in subsection (d) of this section, unless emergency bylaws provide otherwise: (1) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and (2) one or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation: (1) Binds the corporation; and (2) may not be used to impose liability on a corporate director, officer, employee or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation’s directors cannot readily be assembled because of some catastrophic event.

(P.A. 94-186, S. 30, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-649 - Ultra vires.

(a) Except as provided in subsection (b) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation’s power to act may be challenged: (1) In a proceeding by a shareholder against the corporation to enjoin the act; or (2) in a proceeding by the corporation, directly, derivatively or through a receiver, trustee or other legal representative, against an incumbent or former director, officer, employee or agent of the corporation.

(c) In a shareholder’s proceeding under subdivision (1) of subsection (b) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.

(P.A. 94-186, S. 31, 215; P.A. 96-271, S. 25, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 deleted Subsec. (b)(3) re challenge in a proceeding by the Attorney General under Sec. 33-896, effective January 1, 1997.



Section 33-655 - Corporate name.

(a) The name of each corporation formed after January 1, 1961: (1) Shall contain the word “corporation”, “incorporated”, “company”, “Societa per Azioni” or “limited”, or the abbreviation “corp.”, “inc.”, “co.”, “S.p.A.” or “ltd.”, or words or abbreviations of like import in another language; and (2) may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 33-645 and its certificate of incorporation.

(b) Except as authorized by subsections (c) and (d) of this section, a corporate name must be distinguishable upon the records of the Secretary of the State from: (1) The corporate name of a corporation incorporated or authorized to transact business in this state; (2) a corporate name reserved or registered under section 33-656 or 33-657; (3) the fictitious name adopted by a foreign corporation authorized to transact business in this state because its real name is unavailable; (4) the corporate name of a nonprofit corporation incorporated or authorized to transact business in this state; (5) the corporate name of any domestic or foreign nonstock corporation incorporated or authorized to transact business in this state; (6) the name of any domestic or foreign limited partnership organized or authorized to transact business in this state; (7) the name of any domestic or foreign limited liability company organized or authorized to transact business in this state; (8) the name of any domestic or foreign limited liability partnership organized or authorized to transact business in this state; and (9) the name of any other entity whose name is carried upon the records of the Secretary of the State as organized or authorized to transact business or conduct affairs in this state.

(c) A corporation may apply to the Secretary of the State for authorization to use a name that is not distinguishable upon his records from one or more of the names described in subsection (b) of this section. The Secretary of the State shall authorize use of the name applied for if: (1) The other corporation, limited partnership, limited liability company or limited liability partnership, as the case may be, consents to the use in writing and submits an undertaking in form satisfactory to the Secretary of the State to change its name to a name that is distinguishable upon the records of the Secretary of the State from the name of the applying corporation; or (2) the applicant delivers to the Secretary of the State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant’s right to use the name applied for in this state.

(d) A corporation may use the name, including the fictitious name, of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and the corporation seeking to use the name: (1) Has merged with the other corporation; (2) has been formed by reorganization of the other corporation; or (3) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e) Sections 33-600 to 33-998, inclusive, do not control the use of fictitious names.

(P.A. 94-186, S. 32, 215; P.A. 96-271, S. 26, 254; P.A. 04-240, S. 1.)

History: P.A. 94-186 repealed section, effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, amended Subsec. (b)(4) to replace “not-for-profit” with “nonprofit” and added Sub. (b)(8) re the name of any domestic or foreign limited liability partnership, amended Subsec. (c)(1) to add “limited partnership, limited liability company or limited liability partnership, as the case may be,” and amended Subsec. (d) to replace “proposed user corporation” with “corporation seeking to use the name”, effective January 1, 1997; P.A. 04-240 added Subsec. (b)(9) re name of other entity carried on records of the Secretary of the State.



Section 33-657 - Registered name.

(a) A foreign corporation may register its corporate name, or its corporate name with any addition required by section 33-925, if the name is distinguishable upon the records of the Secretary of the State from the names that are not available under subsection (b) of section 33-655.

(b) A foreign corporation registers its corporate name, or its corporate name with any addition required by section 33-925, by delivering to the Secretary of the State for filing an application: (1) Setting forth its corporate name, or its corporate name with any addition required by section 33-925, the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged; and (2) accompanied by a certificate of existence, or a document of similar import, from the state or country of incorporation.

(c) The name is registered for the applicant’s exclusive use upon the effective date of the application until the close of the calendar year in which the application for registration is filed.

(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of the State for filing a renewal application, which complies with the requirements of subsection (b) of this section, between October first and December thirty-first of the preceding year. The renewal application when filed renews the registration for the following calendar year.

(P.A. 94-186, S. 34, 215; P.A. 96-271, S. 28, 254; P.A. 97-246, S. 6, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “corporate names that are not available under subdivision (3) of subsection (b) of section 33-655” with “names that are not available under subsection (b) of section 33-655”, effective January 1, 1997; P.A. 97-246 amended Subsec. (c) to provide that the name is registered until the close of the calendar year in which the application for registration is filed, effective June 27, 1997.



Section 33-660 - Registered office and registered agent.

(a) Each corporation that is required to file an annual report as provided in section 33-953 shall continuously maintain in this state: (1) A registered office that may be the same as any of its places of business; and (2) a registered agent at such registered office, who may be: (A) A natural person who is a resident of this state; (B) a domestic corporation; (C) a foreign corporation which has procured a certificate of authority to transact business or conduct its affairs in this state; (D) a domestic limited liability company; (E) a limited liability company not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state; (F) a domestic registered limited liability partnership; (G) a registered limited liability partnership not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (H) a domestic statutory trust; or (I) a statutory trust not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state. The appointment of such registered agent shall be in writing and shall be signed by the registered agent therein appointed. If a natural person is appointed as the registered agent, such appointment shall include the residence address of such person.

(b) In addition to persons or entities who may act as a registered agent pursuant to subsection (a) of this section, a foreign corporation may appoint the Secretary of the State and his successors in office to act as its registered agent.

(P.A. 94-186, S. 35, 215; P.A. 97-246, S. 7, 99; P.A. 98-137, S. 28, 62; 98-219, S. 33, 34; P.A. 04-240, S. 2.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to make provisions applicable to each corporation that is required to file an annual report as provided in Sec. 33-953, require the corporation to maintain a registered agent “at such registered office” and provide that an appointment of a natural person as registered agent shall include the person’s written consent to the appointment and the residence address of such person and amended Subsec. (b) to make a technical change, effective June 27, 1997; P.A. 98-137 added Subsec. (a)(2)(D) and (E) authorizing a domestic limited liability company and a limited liability company not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state, respectively, to be a registered agent, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 04-240 added Subsec. (a)(2)(F) to (I) re registered limited liability partnerships and statutory trusts as registered agents, added provision re appointment of registered agent in writing signed by the agent, deleted provision re written consent of natural person appointed as registered agent and made technical changes.



Section 33-661 - Change of registered office or registered agent.

(a) A corporation may change its registered office or registered agent by delivering to the Secretary of the State for filing a statement of change that sets forth: (1) The name of the corporation; (2) if the current registered office is to be changed, the street address of its current registered office and the street address of the new registered office; and (3) if the current registered agent is to be changed, the name of its current registered agent and the name of the new registered agent and the new agent’s written consent, either on the statement or attached to it, to the appointment.

(b) If the street address of a registered agent’s business office changes, he may change the street address of the registered office of any corporation for which he is the registered agent by delivering a signed written notice of the change to the corporation and delivering to the Secretary of the State for filing a signed statement that complies with the requirements of subsection (a) of this section and recites that the corporation has been notified of the change.

(P.A. 94-186, S. 36, 215; P.A. 96-271, S. 29, 254; P.A. 97-246, S. 8, 99; P.A. 11-147, S. 12.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 deleted Subsec. (a)(6) requiring the statement to set forth that after the change or changes are made the street addresses of its registered office and the business office of its registered agent will be identical, effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to combine former Subdivs. (2) and (3) into Subdiv. (2), thereby providing that the statement must set forth the street address of the current registered office only if the current registered office is to be changed and combined former Subdivs. (4) and (5) into new Subdiv. (3), thereby providing that the statement must set forth the name of the current registered agent only if the current registered agent is to be changed, effective June 27, 1997; P.A. 11-147 amended Subsec. (b) to rephrase provision re change of street address of registered agent’s business office and provide that agent may change address “by delivering a signed written notice of the change to the corporation and delivering to the Secretary of the State for filing a signed statement”, rather than “by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the Secretary of the State for filing a statement”.



Section 33-662 - Resignation of registered agent.

(a) A registered agent may resign his agency appointment by signing and delivering to the Secretary of the State for filing the signed original and one exact or conformed copy of a statement of resignation. The statement may include a statement that the registered office is also discontinued.

(b) After filing the statement, the Secretary of the State shall mail the copy to the corporation at its principal office.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

(P.A. 94-186, S. 37, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-663 - Service of process on corporation.

(a) A corporation’s registered agent is the corporation’s agent for service of process, notice or demand required or permitted by law to be served on the corporation. Service may be effected by any proper officer or other person lawfully empowered to make service by leaving a true and attested copy of the process, notice or demand with such agent or, in the case of an agent who is a natural person, by leaving it at such agent’s usual place of abode in this state.

(b) If a corporation has no registered agent, or the agent cannot with reasonable diligence be served, the corporation may be served by any proper officer or other person lawfully empowered to make service by sending a true and attested copy of the process, notice or demand by registered or certified mail, return receipt requested, addressed to the secretary of the corporation at its principal office. Service is effective under this subsection at the earliest of: (1) The date the corporation receives the mail; (2) the date shown on the return receipt, if signed on behalf of the corporation; or (3) five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postage prepaid and correctly addressed.

(c) This section does not prescribe the only means, or necessarily the required means, of serving a corporation.

(P.A. 94-186, S. 38, 215; P.A. 96-271, S. 30, 254; P.A. 97-246, S. 9, 10, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to add provision authorizing service to be effected by leaving a copy with the agent or, in the case of an agent who is a natural person, at the agent’s usual place of abode, effective January 1, 1997; P.A. 97-246 amended Subsecs. (a) and (b) to provide that service may be made by any proper officer or other person lawfully empowered to make service and amended Subsec. (b) to provide that the service sent to the corporation is a true and attested copy of the process, notice or demand, replace “perfected” with “effective” and replace “postpaid” with “postage prepaid”, effective June 27, 1997.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.



Section 33-665 - Authorized shares.

(a) The certificate of incorporation shall set forth any classes of shares and series of shares within a class, and the number of shares of each class and series, that the corporation is authorized to issue. If more than one class or series of shares is authorized, the certificate of incorporation shall prescribe a distinguishing designation for each class or series and must describe, prior to the issuance of shares of a class or series, the terms, including the preferences, rights and limitations, of such class or series. Except to the extent varied as permitted by this section, all shares of a class or series shall have terms, including preferences, rights and limitations, that are identical with those of other shares of the same class or series.

(b) The certificate of incorporation shall authorize (1) one or more classes or series of shares that together have unlimited voting rights, and (2) one or more classes or series of shares, which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

(c) The certificate of incorporation may authorize one or more classes or series of shares that: (1) Have special, conditional or limited voting rights, or no right to vote, except as otherwise provided by sections 33-600 to 33-998, inclusive; (2) are redeemable or convertible as specified in the certificate of incorporation (A) at the option of the corporation, the shareholder or another person or upon the occurrence of a specified event, (B) for cash, indebtedness, securities or other property, and (C) at prices and in amounts specified or determined in accordance with a formula; (3) entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative or partially cumulative; or (4) have preference over any other class or series of shares with respect to distributions, including distributions upon the dissolution of the corporation.

(d) Terms of shares may be made dependent upon facts objectively ascertainable outside the certificate of incorporation in accordance with subsection (l) of section 33-608.

(e) Any of the terms of shares may vary among holders of the same class or series as long as such variations are expressly set forth in the certificate of incorporation.

(f) The description of the preferences, rights and limitations of classes or series of shares in subsection (c) of this section is not exhaustive.

(P.A. 94-186, S. 39, 215; P.A. 96-271, S. 31, 254; P.A. 03-158, S. 6.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997; P.A. 03-158 amended Subsec. (a) by replacing “shall prescribe the classes” with “shall set forth any classes”, adding provisions re series of shares within a class and revising provisions re terms, preferences, rights and limitations of classes or series, amended Subsec. (b) by adding references to series, amended Subsec. (c) by adding references to series, replacing “except to the extent prohibited” with “except as otherwise provided”, replacing “designated event” with “specified event”, replacing provision re designated amount or amount determined in accordance with designated formula or reference to extrinsic data or events with provision re prices and amounts specified or determined in accordance with formula and making technical changes, added new Subsecs. (d) and (e) re terms dependent upon facts objectively ascertainable outside certificate of incorporation and re variation of terms of shares among holders, redesignated existing Subsec. (d) as Subsec. (f) and amended same by deleting provisions re designations and relative rights and adding provisions re rights of classes or series of shares.



Section 33-666 - Terms of class or series of shares.

(a) If the certificate of incorporation so provides, the board of directors is authorized, without shareholder approval, to: (1) Classify any unissued shares into one or more classes or into one or more series within a class; (2) reclassify any unissued shares of any class into one or more classes or into one or more series within one or more classes; or (3) reclassify any unissued shares of any series of any class into one or more classes or into one or more series within a class.

(b) If the board of directors acts pursuant to subsection (a) of this section, it must determine the terms, including the preferences, rights and limitations, to the same extent permitted under section 33-665, of: (1) Any class of shares before the issuance of any shares of such class; or (2) any series within a class before the issuance of any shares of such series.

(c) Before issuing any shares of a class or series created under this section, the corporation must deliver to the Secretary of the State for filing a certificate of amendment setting forth the terms determined under subsection (a) of this section.

(P.A. 94-186, S. 40, 215; P.A. 96-271, S. 32, 33, 254; P.A. 03-158, S. 7.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation and amended Subsec. (d) to replace “articles” of amendment with “a certificate” of amendment, effective January 1, 1997; P.A. 03-158 amended Subsec. (a) by replacing provisions re board determination of preferences, limitations and relative rights of classes or series with provisions re board authorization, without shareholder approval, to classify or reclassify shares, classes or series, amended Subsec. (b) by replacing provision re distinguishing designation with provisions re determination of terms of class or series, deleted former Subsec. (c) re preferences, limitations and relative rights of shares of a series, redesignated existing Subsec. (d) as new Subsec. (c) and amended same by replacing provisions re contents of certificate of amendment which is effective without shareholder action with provisions re certificate of amendment to set forth terms determined under Subsec. (a).



Section 33-667 - Issued and outstanding shares.

(a) A corporation may issue the number of shares of each class or series authorized by the certificate of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted or cancelled.

(b) The reacquisition, redemption or conversion of outstanding shares is subject to the limitations of subsection (c) of this section and to section 33-687.

(c) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.

(P.A. 94-186, S. 41, 215; P.A. 96-271, S. 34, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-668 - Fractional shares.

(a) A corporation may: (1) Issue fractions of a share or pay in money the value of fractions of a share; (2) arrange for disposition of fractional shares by the shareholders; and (3) issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(b) Each certificate representing scrip must be conspicuously labeled “scrip” and must contain the information required by subsection (b) of section 33-676.

(c) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(d) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including: (1) That the scrip will become void if not exchanged for full shares before a specified date; and (2) that the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.

(P.A. 94-186, S. 42, 215; P.A. 96-271, S. 35, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to add “and” prior to Subdiv. (3), effective January 1, 1997.



Section 33-671 - Subscription for shares before incorporation.

(a) A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

(b) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series unless the subscription agreement specifies otherwise.

(c) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(d) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than twenty days after the corporation sends a written demand for payment to the subscriber.

(e) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to section 33-672.

(P.A. 94-186, S. 43, 215; P.A. 11-147, S. 13.)

History: P.A. 94-186 effective January 1, 1997; P.A. 11-147 amended Subsec. (d) to make a technical change.



Section 33-672 - Issuance of shares.

(a) The powers granted in this section to the board of directors may be reserved to the shareholders by the certificate of incorporation.

(b) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed or other securities of the corporation.

(c) Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid and nonassessable.

(d) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

(e) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid or the benefits received. If the services are not performed, the note is not paid or the benefits are not received, the issuance of the shares escrowed or restricted and the distributions credited may be rescinded in whole or part. Shares whose issuance have been so rescinded shall return to being authorized but unissued.

(f) At the time of authorizing the issuance of convertible shares, the corporation shall provide for and at all times thereafter retain unissued sufficient shares of appropriate classes to satisfy the conversion privileges of all of its issued and outstanding convertible shares.

(P.A. 94-186, S. 44, 215; P.A. 96-271, S. 36, 37, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation and amended Subsec. (e) to provide that “the issuance of the shares escrowed or restricted and the distributions credited may be rescinded” rather than “the shares escrowed or restricted and the distributions credited may be cancelled” and add provision that shares whose issuance have been so rescinded shall return to being authorized but unissued, effective January 1, 1997.



Section 33-673 - Liability of shareholders.

(a) A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued as provided in section 33-672 or specified in the subscription agreement as provided in section 33-671.

(b) Unless otherwise provided in the certificate of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation except that he may become personally liable by reason of his own acts or conduct.

(P.A. 94-186, S. 45, 215; P.A. 96-271, S. 38, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.

Although one might reasonably conclude that president of the defendant corporation misapplied company assets to his personal use and inappropriately handled company finances, his actions did not warrant application of the common-law exception to statutory protection against personal liability. 75 CA 27.



Section 33-674 - Share dividends.

(a) Unless the certificate of incorporation provides otherwise, shares may be issued pro rata and without consideration to the corporation’s shareholders or to the shareholders of one or more classes or series. An issuance of shares under this subsection is a share dividend.

(b) Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless (1) the certificate of incorporation so authorizes, (2) a majority of the votes entitled to be cast by the class or series to be issued approve the issue, or (3) there are no outstanding shares of the class or series to be issued.

(c) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.

(P.A. 94-186, S. 46, 215; P.A. 96-271, S. 39, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997.



Section 33-675 - Share options and other equity compensation awards.

(a) A corporation may issue rights, options or warrants for the purchase of shares or other securities of the corporation. The board of directors shall determine (1) the terms upon which the rights, options or warrants are issued, and (2) the terms upon which, including the consideration for which, the shares or other securities are to be issued. The authorization by the board of directors for the corporation to issue such rights, options or warrants constitutes authorization of the issuance of the shares or other securities for which the rights, options or warrants are exercisable.

(b) The terms and conditions of such rights, options or warrants, including those outstanding on October 1, 2003, may include, but are not limited to, restrictions or conditions that: (1) Preclude or limit the exercise, transfer or receipt of such rights, options or warrants by any person or persons owning or offering to acquire a specified number or percentage of the outstanding shares or other securities of the corporation or by any transferee or transferees of any such person or persons; or (2) invalidate or void such rights, options or warrants held by any such person or persons or any such transferee or transferees.

(c) The board of directors may authorize one or more officers to (1) designate the recipients of rights, options, warrants or other equity compensation awards that involve the issuance of shares, and (2) determine, within an amount and subject to any other limitations established by the board and, if applicable, the shareholders, the number of such rights, options, warrants or other equity compensation awards and the terms thereof to be received by the recipients, provided an officer may not use such authority to designate himself or herself, or any other persons as the board of directors may specify, as a recipient of such rights, options, warrants or other equity compensation awards.

(P.A. 94-186, S. 47, 215; P.A. 03-158, S. 8; P.A. 10-35, S. 3.)

History: P.A. 94-186 effective January 1, 1997; P.A. 03-158 designated existing provisions as Subsec. (a), amended same by adding provisions re other securities, deleting provision re form and content, adding provision re authorization by the board of directors and making technical changes, and added Subsec. (b) re restrictions on or conditions of rights, options or warrants; P.A. 10-35 added Subsec. (c) re designation and determination of rights, options, warrants or other equity compensation awards.



Section 33-676 - Form and content of certificates.

(a) Shares may but need not be represented by certificates. Unless sections 33-600 to 33-998, inclusive, or any other provision of the general statutes expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

(b) At a minimum each share certificate shall state on its face: (1) The name of the issuing corporation and that it is organized under the law of this state; (2) the name of the person to whom issued; and (3) the number and class of shares and the designation of the series, if any, the certificate represents.

(c) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences and limitations applicable to each class and the variations in rights, preferences and limitations determined for each series, and the authority of the board of directors to determine variations for future series, shall be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

(d) Each share certificate (1) shall be signed either manually or in facsimile by two officers designated in the bylaws or by the board of directors and (2) may bear the corporate seal or its facsimile.

(e) If the person who signed, either manually or in facsimile, a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.

(P.A. 94-186, S. 48, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-677 - Shares without certificates.

(a) Unless the certificate of incorporation or a bylaw provides otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

(b) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by subsections (b) and (c) of section 33-676, and, if applicable, section 33-678.

(P.A. 94-186, S. 49, 215; P.A. 96-271, S. 40, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation and “bylaws” with “a bylaw”, effective January 1, 1997.



Section 33-678 - Restriction on transfer of shares and other securities.

(a) The certificate of incorporation, the bylaws, an agreement among shareholders or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

(b) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by subsection (b) of section 33-677. Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.

(c) A restriction on the transfer or registration of transfer of shares is authorized: (1) To maintain the corporation’s status when it is dependent on the number or identity of its shareholders; (2) to preserve exemptions under federal or state securities law; (3) for any other reasonable purpose.

(d) A restriction on the transfer or registration of transfer of shares may: (1) Obligate the shareholder first to offer the corporation or other persons separately, consecutively or simultaneously an opportunity to acquire the restricted shares; (2) obligate the corporation or other persons separately, consecutively or simultaneously to acquire the restricted shares; (3) require the corporation, the holders of any class of its shares or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable; (4) prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(e) For purposes of this section, “shares” includes a security convertible into or carrying a right to subscribe for or acquire shares.

(P.A. 94-186, S. 50, 215; P.A. 96-271, S. 41, 42, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation and amended Subsec. (c) to make a technical change, effective January 1, 1997.



Section 33-679 - Expense of issue.

A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.

(P.A. 94-186, S. 51, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-680 - Surrender of share certificates.

The board of directors of a corporation may, from time to time, for any proper purpose, require shareholders to surrender their share certificates in exchange for new certificates, or for the entering thereof of an appropriate legend or notation, and may take reasonable measures to enforce such requirement. Without limiting the generality of the foregoing, the board of directors of the surviving corporation in a merger, or of a corporation the certificate of incorporation of which has been amended, may require shareholders holding share certificates which do not reflect such merger or amendment to surrender the same in exchange for new certificates, or for the entering thereon of an appropriate legend or notation, and may, after written notice thereof to such shareholders, refuse to pay dividends or make other distributions in respect of unsurrendered certificates, but in such case such dividends and distributions shall be accumulated for the benefit of the holders thereof, but with interest, until such certificates are so surrendered.

(P.A. 94-186, S. 52, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-683 - Shareholder’s preemptive rights.

(a) The shareholders of a corporation do not have a preemptive right to acquire the corporation’s unissued shares except to the extent the certificate of incorporation so provides or as set forth in subsection (d) of this section.

(b) A statement included in the certificate of incorporation that “the corporation elects to have preemptive rights”, or words of similar import, means that the following principles apply except to the extent the certificate of incorporation expressly provides otherwise:

(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation’s unissued shares upon the decision of the board of directors to issue them.

(2) A shareholder may waive his preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

(3) There is no preemptive right with respect to: (A) Shares issued as compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates; (B) shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates; (C) shares authorized in the certificate of incorporation that are issued within six months from the effective date of incorporation; (D) shares sold otherwise than for money.

(4) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

(5) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.

(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders’ preemptive rights.

(c) For purposes of this section, “shares” includes a security convertible into or carrying a right to subscribe for or acquire shares.

(d) Notwithstanding any provision of this section to the contrary, the shareholders of a corporation which was incorporated under the laws of this state, whether under chapter 599 of the general statutes, revised to January 1, 1995, or any other general law or special act, prior to January 1, 1997, shall, unless the certificate of incorporation expressly provides otherwise, have the preemptive rights provided in subsection (b) of this section.

(P.A. 94-186, S. 53, 215; P.A. 96-271, S. 43, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing and amended Subsec. (d) to replace “January 1, 1996” with “January 1, 1997”, effective January 1, 1997.



Section 33-684 - Corporation’s acquisition of its own shares.

(a) A corporation may acquire its own shares and shares so acquired constitute authorized but unissued shares.

(b) If the certificate of incorporation prohibits the reissue of the acquired shares, the number of authorized shares is reduced by the number of shares acquired.

(P.A. 94-186, S. 54, 215; P.A. 96-271, S. 44, 254; P.A. 03-18, S. 4.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace “articles” of incorporation with “certificate” of incorporation and amended Subsec. (c) to replace “articles” of amendment with “a certificate” of amendment, effective January 1, 1997; P.A. 03-18 amended Subsec. (b) to make a technical change and delete provision re reduction effective upon amendment of the certificate of incorporation and deleted former Subsec. (c) re adoption, filing and contents of certificate of amendment, effective July 1, 2003.



Section 33-687 - Distributions to shareholders.

(a) A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the certificate of incorporation and the limitation in subsection (c) of this section.

(b) If the board of directors does not fix the record date for determining shareholders entitled to a distribution, other than one involving a purchase, redemption or other acquisition of the corporation’s shares, it is the date the board of directors authorizes the distribution.

(c) No distribution may be made if, after giving it effect: (1) The corporation would not be able to pay its debts as they become due in the usual course of business; or (2) the corporation’s total assets would be less than the sum of its total liabilities plus, unless the certificate of incorporation permits otherwise, the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(d) The board of directors may base a determination that a distribution is not prohibited under subsection (c) of this section either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(e) Except as provided in subsection (g) of this section, the effect of a distribution under subsection (c) of this section is measured: (1) In the case of distribution by purchase, redemption or other acquisition of the corporation’s shares, as of the earlier of (A) the date money or other property is transferred or debt incurred by the corporation or (B) the date the shareholder ceases to be a shareholder with respect to the acquired shares; (2) in the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and (3) in all other cases, as of (A) the date the distribution is authorized if the payment occurs within one hundred twenty days after the date of authorization or (B) the date the payment is made if it occurs more than one hundred twenty days after the date of authorization.

(f) A corporation’s indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation’s indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

(g) Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection (c) of this section if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.

(h) This section shall not apply to distributions in the course of dissolution under sections 33-880 to 33-887, inclusive.

(P.A. 94-186, S. 55, 215; P.A. 96-271, S. 45, 46, 254; P.A. 03-18, S. 5.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997; P.A. 03-18 added Subsec. (h) re section not applicable to distributions in the course of dissolution, effective July 1, 2003.



Section 33-695 - Annual meeting.

(a) Unless directors are elected by written consent in lieu of an annual meeting as permitted by section 33-698, a corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws, provided, if a corporation’s certificate of incorporation authorizes shareholders to cumulate their votes when electing directors pursuant to section 33-712, directors may not be elected by less than unanimous written consent.

(b) Annual shareholders’ meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation’s principal office.

(c) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation’s bylaws does not affect the validity of any corporate action.

(P.A. 94-186, S. 56, 215; P.A. 09-55, S. 5.)

History: P.A. 94-186 effective January 1, 1997; P.A. 09-55 amended Subsec. (a) to add exception re when directors are elected by written consent in lieu of annual meeting and add proviso that if certificate of incorporation authorizes cumulative voting when electing directors, directors may not be elected by less than unanimous written consent.



Section 33-696 - Special meeting.

(a) A corporation shall hold a special meeting of shareholders: (1) On call of its board of directors or the person or persons authorized to do so by the certificate of incorporation or bylaws; or (2) if the holders of at least ten per cent of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date and deliver to the corporation’s secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held, except that if the corporation has a class of voting stock registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended from time to time, and no person held ten per cent or more of such votes on February 1, 1988, the corporation need not hold such meeting except upon demand of the holders of not less than thirty-five per cent of such votes.

(b) If not otherwise fixed under section 33-697 or 33-701, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

(c) Special shareholders’ meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation’s principal office.

(d) Only business within the purpose or purposes described in the meeting notice required by subsection (c) of section 33-699 may be conducted at a special shareholders’ meeting.

(P.A. 94-186, S. 57, 215; P.A. 96-271, S. 47, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.

Cited. 45 CS 101.



Section 33-697 - Court-ordered meeting.

(a) The superior court for the judicial district where a corporation’s principal office or, if none in this state, its registered office is located may summarily order a meeting to be held: (1) On application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held or action by written consent in lieu thereof did not become effective within the earlier of six months after the end of the corporation’s fiscal year or fifteen months after its last annual meeting; or (2) on application of a shareholder who signed a demand for a special meeting valid under section 33-696, if: (A) Notice of the special meeting was not given within thirty days after the date the demand was delivered to the corporation’s secretary; or (B) the special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date or dates for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting, or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(P.A. 94-186, S. 58, 215; P.A. 09-55, S. 6; P.A. 11-147, S. 3.)

History: P.A. 94-186 effective January 1, 1997; P.A. 09-55 amended Subsec. (a)(1) to authorize ordering of a meeting if action by written consent in lieu of annual meeting did not become effective within specified time period; P.A. 11-147 amended Subsec. (b) to authorize court to specify record “dates”.



Section 33-698 - Action without meeting.

(a) Action required or permitted under any provision of sections 33-600 to 33-998, inclusive, to be taken at a shareholders’ meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action must be evidenced by one or more written consents bearing the date of signature and describing the action taken, signed by all the shareholders entitled to vote on the action and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) The certificate of incorporation may provide that any action required or permitted by any provision of sections 33-600 to 33-998, inclusive, to be taken at a shareholders’ meeting may be taken without a meeting, and without prior notice, if consents in writing setting forth the action so taken are signed by the holders of outstanding shares having not less than the minimum number of votes that would be required to authorize or take the action at a meeting at which all shares entitled to vote on the action were present and voted. The written consent shall bear the date of signature of the shareholder who signs the consent and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(c) If not otherwise fixed under section 33-701, and if prior board action is not required respecting the action to be taken without a meeting, the record date for determining the shareholders entitled to take action without a meeting shall be the first date on which a signed written consent is delivered to the corporation. If not otherwise fixed under section 33-701 and if prior board action is required respecting the action to be taken without a meeting, the record date shall be the close of business on the day the resolution of the board taking such prior action is adopted. No written consent shall be effective to take the corporate action referred to therein unless, within sixty days of the earliest date on which a consent delivered to the corporation as required by this section was signed, written consents signed by the holders of shares having sufficient votes to take the action have been delivered to the corporation. A written consent may be revoked by a writing to that effect delivered to the corporation before unrevoked written consents sufficient to take the corporate action are delivered to the corporation.

(d) A consent signed pursuant to the provisions of this section has the effect of a vote taken at a meeting and may be described as such in any document. Unless the certificate of incorporation, the bylaws or a resolution of the board of directors provides for a reasonable delay to permit tabulation of written consents, the action taken by written consent shall be effective when written consents signed by the holders of shares having sufficient votes to take the action are delivered to the corporation.

(e) If any provision of sections 33-600 to 33-998, inclusive, requires that notice of a proposed action be given to nonvoting shareholders and the action is to be taken by written consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the action not more than ten days after (1) written consents sufficient to take the action have been delivered to the corporation, or (2) such later date that tabulation of consents is completed pursuant to an authorization under subsection (d) of this section. The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of sections 33-600 to 33-998, inclusive, would have been required to be sent to nonvoting shareholders in a notice of a meeting at which the proposed action would have been submitted to the shareholders for action.

(f) If action is taken by less than unanimous written consent of the voting shareholders, the corporation must give its nonconsenting voting shareholders written notice of the action not more than ten days after (1) written consents sufficient to take the action have been delivered to the corporation, or (2) such later date that tabulation of consents is completed pursuant to an authorization under subsection (d) of this section. The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of sections 33-600 to 33-998, inclusive, would have been required to be sent to voting shareholders in a notice of a meeting at which the action would have been submitted to the shareholders for action.

(g) The notice requirements in subsections (e) and (f) of this section shall not delay the effectiveness of actions taken by written consent, and a failure to comply with such notice requirements shall not invalidate actions taken by written consent, provided this subsection shall not be deemed to limit judicial power to fashion any appropriate remedy in favor of a shareholder adversely affected by a failure to give such notice within the required time period.

(P.A. 94-186, S. 59, 215; P.A. 96-271, S. 48, 254; P.A. 98-137, S. 3, 62; 98-219, S. 33, 34; P.A. 09-55, S. 4; P.A. 11-147, S. 14.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 98-137 amended Subsec. (a) to replace “consent” with “one or more consents”, require the consents to bear the date of signature and delete the provision that any consents which become effective shall have the same force and effect as a vote of shareholders at a meeting duly held and may be stated as such in any certificate or document filed under Secs. 33-600 to 33-998, inclusive, and amended Subsec. (b) to add provisions that barred the effectiveness of a written consent to take the corporate action referred to in such consent unless within 60 days written consents sufficient in number to take corporate action are received by the corporation and that authorized the revocation in writing of a written consent provided such revocation is not effective if it is received by the corporation after the corporation has received a sufficient number of unrevoked written consents to take corporate action, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 09-55 deleted former Subsec. (a) re action taken without a meeting by unanimous written consent or by less than unanimous written consent, the manner and timing of notice of proposed action and the submission of, and response to, written demands that proposed action not be taken by written consent, added new Subsec. (a) re action taken without a meeting by unanimous written consent, added new Subsec. (b) re action taken without a meeting, and without prior notice, by less than unanimous written consent, redesignated existing Subsec. (b) as Subsec. (c) and amended same to revise and rephrase provisions, including providing that if prior board action is not required, record date is the first date on which a signed written consent is delivered to the corporation and, if prior board action is required, record date is the close of business on the day the resolution of the board taking such prior action is adopted, redesignated existing Subsec. (c) as Subsec. (d) and amended same to rephrase provisions and add provision re effective date of action taken by written consent, added Subsec. (e) re timing and substance of notice that must be given to nonvoting shareholders, added Subsec. (f) re timing and substance of notice that must be given to nonconsenting voting shareholders if action is taken by less than unanimous written consent of voting shareholders, added Subsec. (g) re effect of compliance or noncompliance with notice requirements of Subsecs. (e) and (f) on actions taken by written consent, added Subsec. (h) re use of electronic transmission to consent to action and added Subsec. (i) re manner of delivery of written consent to the corporation; P.A. 11-147 deleted former Subsec. (h) re use of electronic transmission to consent to action and deleted former Subsec. (i) re manner of delivery of written consent to corporation.



Section 33-699 - Notice of meeting.

(a) A corporation shall notify shareholders of the date, time and place of each annual and special shareholders’ meeting no fewer than ten nor more than sixty days before the meeting date. The notice shall include the record date for determining the shareholders entitled to vote at the meeting, if such date is different than the record date for determining shareholders entitled to notice of the meeting. If the board of directors has authorized participation by means of remote communication pursuant to section 33-703 for any class or series of shareholders, the notice to such class or series of shareholders shall describe the means of remote communication to be used. Unless sections 33-600 to 33-998, inclusive, or the certificate of incorporation requires otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting as of the record date for determining the shareholders entitled to notice of the meeting.

(b) Unless sections 33-600 to 33-998, inclusive, or the certificate of incorporation requires otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(c) Notice of a special shareholders’ meeting shall include a description of the purpose or purposes for which the meeting is called.

(d) If not otherwise fixed under section 33-697 or 33-701, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders’ meeting is the day before the first notice is delivered to shareholders.

(e) Unless the bylaws require otherwise, if an annual or special shareholders’ meeting is adjourned to a different date, time or place, notice need not be given of the new date, time or place if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 33-701, however, notice of the adjourned meeting must be given under this section to shareholders entitled to vote at such adjourned meeting as of the record date fixed for notice of such adjourned meeting.

(P.A. 94-186, S. 60, 215; P.A. 96-271, S. 49, 50, 254; P.A. 11-147, S. 1, 4.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997; P.A. 11-147 amended Subsec. (a) to require notice to include record date for determining shareholders entitled to vote at meeting if different than record date for determining shareholders entitled to notice of meeting, provide that if board of directors has authorized participation by means of remote communication for any class or series of shareholders, notice to such shareholders shall describe the means of remote communication to be used and provide that corporation is required to give notice only to shareholders entitled to vote at meeting “as of the record date for determining the shareholders entitled to notice of the meeting”, and amended Subsec. (e) to require notice of an adjourned meeting with a new record date to be given to “shareholders entitled to vote at such adjourned meeting as of the record date fixed for notice of such adjourned meeting”, rather than “persons who are shareholders as of the new record date”.



Section 33-700 - Waiver of notice.

(a) A shareholder may waive any notice required by sections 33-600 to 33-998, inclusive, the certificate of incorporation or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A shareholder’s attendance at a meeting: (1) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; (2) waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.

(P.A. 94-186, S. 61, 215; P.A. 96-271, S. 51, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-701 - Record date.

(a) The bylaws may fix or provide the manner of fixing the record date or dates for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders’ meeting, to demand a special meeting, to vote or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(b) A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of shareholders.

(c) A determination of shareholders entitled to notice of or to vote at a shareholders’ meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date or dates, which it must do if the meeting is adjourned to a date more than one hundred twenty days after the date fixed for the original meeting.

(d) If a court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date or dates continue in effect or it may fix a new record date or dates.

(e) The record date for a shareholders’ meeting fixed by or in the manner provided in the bylaws or by the board of directors shall be the record date for determining shareholders entitled both to notice of and to vote at the shareholders’ meeting, unless in the case of a record date fixed by the board of directors and to the extent not prohibited by the bylaws, the board, at the time it fixes the record date for shareholders entitled to notice of the meeting, fixes a later record date on or before the date of the meeting to determine the shareholders entitled to vote at the meeting.

(P.A. 94-186, S. 62, 215; P.A. 11-147, S. 5.)

History: P.A. 94-186 effective January 1, 1997; P.A. 11-147 amended Subsecs. (a), (c) and (d) to allow record “dates” to be fixed and added Subsec. (e) re authority of board to fix different record dates for determining shareholders entitled to notice of the meeting and shareholders entitled to vote at the meeting.



Section 33-702 - Chairperson to preside.

(a) At each meeting of shareholders, a chairperson shall preside. The chairperson shall be appointed as provided in the bylaws or, in the absence of such provision, by the board of directors.

(b) The chairperson, unless the certificate of incorporation or bylaws provide otherwise, shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

(c) Any rules adopted for, and the conduct of, the meeting shall be fair to shareholders.

(d) The chairperson of the meeting shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes, nor any revocations or changes thereto, may be accepted.

(P.A. 98-137, S. 4, 62; 98-219, S. 33, 34.)

History: P.A. 98-137 effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-703 - Remote participation in annual and special meetings.

(a) Shareholders of any class or series may participate in any meeting of shareholders by means of remote communication to the extent the board of directors authorizes such participation for such class or series. Participation by means of remote communication shall be subject to such guidelines and procedures as the board of directors adopts, and shall be in conformity with subsection (b) of this section.

(b) Shareholders participating in a shareholders’ meeting by means of remote communication shall be deemed present and may vote at such a meeting if the corporation has implemented reasonable measures: (1) To verify that each person participating remotely is a shareholder, and (2) to provide such shareholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to communicate, and to read or hear the proceedings of the meeting, substantially concurrent with such proceedings.

(P.A. 11-147, S. 2.)



Section 33-704 - Shareholders’ list for meeting.

(a) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders’ meeting. If the board of directors fixes a different record date under subsection (e) of section 33-701 to determine the shareholders entitled to vote at the meeting, a corporation also shall prepare an alphabetical list of the names of all its shareholders who are entitled to vote at the meeting. A list shall be arranged by voting group, and within each voting group by class or series of shares, and show the address of and number of shares held by each shareholder.

(b) The shareholders’ list for notice shall be available for inspection by any shareholder, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation’s principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholders’ list for voting must be similarly available for inspection promptly after the record date for voting. A shareholder, his agent or attorney is entitled on written demand to inspect and, subject to the requirements of subsection (d) of section 33-946, to copy a list, during regular business hours and at his expense, during the period it is available for inspection.

(c) The corporation shall make the list of shareholders entitled to vote available at the meeting, and any shareholder, his agent or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(d) If the corporation refuses to allow a shareholder or his agent or attorney to inspect a shareholders’ list before or at the meeting, or copy a list as permitted by subsection (b) of this section, the superior court for the judicial district where a corporation’s principal office or, if none in this state, its registered office, is located, on application of the shareholder, may summarily order the inspection or copying at the corporation’s expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(e) Refusal or failure to prepare or make available a shareholders’ list does not affect the validity of action taken at the meeting.

(P.A. 94-186, S. 63, 215; P.A. 11-147, S. 6.)

History: P.A. 94-186 effective January 1, 1997; P.A. 11-147 amended Subsec. (a) to provide that if board fixes different record date for shareholders entitled to vote at meeting, a corporation also shall prepare alphabetical list of names of all shareholders entitled to vote at the meeting, amended Subsec. (b) to make existing provision re availability of list applicable to the shareholders’ list “for notice”, add provision requiring shareholders’ list for voting to be similarly available for inspection promptly after record date for voting and make technical and conforming changes, amended Subsec. (c) to replace “the shareholders’ list” with “the list of shareholders entitled to vote” and amended Subsecs. (d) and (e) to make conforming changes.



Section 33-705 - Voting entitlement of shares.

(a) Except as provided in subsections (b) and (c) of this section or unless the certificate of incorporation provides otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders’ meeting.

(b) Absent special circumstances, the shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

(c) Subsection (b) of this section does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(d) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.

(e) A corporation may, by provision in its certificate of incorporation, confer upon holders of any debt securities issued or to be issued by the corporation, whether or not secured by mortgage or otherwise, such voting rights in respect of the corporate affairs and management of the corporation as may be therein provided.

(P.A. 94-186, S. 64, 215; P.A. 96-271, S. 52, 53, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997.



Section 33-706 - Proxies.

(a) A shareholder may vote his shares in person or by proxy.

(b) A shareholder or his agent or attorney-in-fact may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form or by an electronic transmission of the appointment.

(c) An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election or the officer or agent of the corporation authorized to tabulate votes. A photographic or similar reproduction of an appointment, or a telegram, cablegram, facsimile transmission, wireless or similar transmission of an appointment received by such person shall be sufficient to effect such appointment. An appointment is valid for eleven months unless a longer period is expressly provided in the appointment.

(d) An appointment of a proxy is revocable unless the appointment form or electronic transmission of the appointment states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of: (1) A pledgee; (2) a person who purchased or agreed to purchase the shares; (3) a creditor of the corporation who extended it credit under terms requiring the appointment; (4) an employee of the corporation whose employment contract requires the appointment; or (5) a party to a voting agreement created under section 33-716.

(e) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy’s authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his authority under the appointment.

(f) An appointment made irrevocable under subsection (d) of this section is revoked when the interest with which it is coupled is extinguished.

(g) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if he did not know of its existence when he acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(h) Subject to section 33-708 and to any express limitation on the proxy’s authority stated in the appointment form or electronic transmission of the appointment, a corporation is entitled to accept the proxy’s vote or other action as that of the shareholder making the appointment.

(P.A. 94-186, S. 65, 215; P.A. 98-137, S. 5, 62; 98-219, S. 33, 34; P.A. 11-147, S. 15.)

History: P.A. 94-186 effective January 1, 1997; P.A. 98-137 amended Subsec. (b) to authorize the agent or attorney-in-fact of a shareholder to appoint a proxy, provide that the appointment is accomplished “by signing an appointment form or by an electronic transmission of the appointment” rather than “by signing an appointment form, either personally or by his attorney-in-fact” and require that an electronic transmission contain or be accompanied by information from which one can determine that the shareholder, the shareholder’s agent or the shareholder’s attorney-in-fact authorized the electronic transmission, amended Subsec. (c) to provide that an appointment of a proxy is effective “when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election or the officer or agent of the corporation authorized to tabulate votes” rather than “when received by the secretary or other officer or agent authorized to tabulate votes”, amended Subsec. (d) to provide that an appointment of a proxy is revocable “unless the appointment form or electronic transmission of the appointment states that it is irrevocable” rather than “by the shareholder unless the appointment form conspicuously states that it is irrevocable”, and amended Subsec. (h) to make acceptance by the corporation of the proxy’s vote or action subject “to any express limitation on the proxy’s authority stated in the appointment form or electronic transmission of the appointment” rather than “to any express limitation on the proxy’s authority appearing on the face of the appointment form”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 11-147 amended Subsec. (b) to delete provision re electronic transmission must contain or be accompanied by information from which one can determine that it was authorized by the shareholder, shareholder’s agent or shareholder’s attorney-in-fact.



Section 33-707 - Shares held by nominees.

(a) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

(b) The procedure may set forth: (1) The types of nominees to which it applies; (2) the rights or privileges that the corporation recognizes in a beneficial owner; (3) the manner in which the procedure is selected by the nominee; (4) the information that must be provided when the procedure is selected; (5) the period for which selection of the procedure is effective; and (6) other aspects of the rights and duties created.

(P.A. 94-186, S. 66, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-708 - Corporation’s acceptance or rejection of votes.

(a) If the name signed on a vote, consent, waiver or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the shareholder.

(b) If the name signed on a vote, consent, waiver or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the shareholder if:

(1) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) The name signed purports to be that of an administrator, executor, guardian or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment;

(3) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment;

(4) The name signed purports to be that of a pledgee, beneficial owner or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory’s authority to sign for the shareholder has been presented with respect to the vote, consent, waiver or proxy appointment;

(5) Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all the co-owners.

(c) The corporation is entitled to reject a vote, consent, waiver or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory’s authority to sign for the shareholder.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver or proxy appointment in good faith and in accordance with the standards of this section or subsection (b) of section 33-706 are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver or proxy appointment under this section or subsection (b) of section 33-706 is valid unless a court of competent jurisdiction determines otherwise.

(P.A. 94-186, S. 67, 215; P.A. 98-137, S. 6, 62; 98-219, S. 33, 34.)

History: P.A. 94-186 effective January 1, 1997; P.A. 98-137 amended Subsecs. (d) and (e) to add reference to Sec. 33-706(b), effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-709 - Quorum and voting requirements for voting groups.

(a) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the certificate of incorporation or sections 33-600 to 33-998, inclusive, provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

(b) Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

(c) If a quorum exists, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the certificate of incorporation or sections 33-600 to 33-998, inclusive, require a greater number of affirmative votes.

(d) An amendment of the certificate of incorporation adding, changing or deleting a quorum or voting requirement for a voting group greater than specified in subsection (a) or (c) of this section is governed by section 33-711.

(e) The election of directors is governed by section 33-712.

(f) Whenever a provision of sections 33-600 to 33-998, inclusive, provides for voting of classes or series as separate voting groups, the rules provided in subsection (c) of section 33-798 for amendments of the certificate of incorporation apply to that provision.

(P.A. 94-186, S. 68, 215; P.A. 96-271, S. 54, 254; P.A. 12-32, S. 11.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997; P.A. 12-32 added Subsec. (f) re provisions providing for voting of classes or series as separate voting groups.



Section 33-710 - Action by single and multiple voting groups.

(a) If the certificate of incorporation or sections 33-600 to 33-998, inclusive, provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in section 33-709.

(b) If the certificate of incorporation or sections 33-600 to 33-998, inclusive, provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in section 33-709. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.

(P.A. 94-186, S. 69, 215; P.A. 96-271, S. 55, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997.



Section 33-711 - Greater quorum or voting requirement.

(a) The certificate of incorporation may provide for a greater quorum or voting requirement for shareholders, or voting groups of shareholders, than is provided for by sections 33-600 to 33-998, inclusive.

(b) An amendment to the certificate of incorporation that adds, changes or deletes a greater quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.

(P.A. 94-186, S. 70, 215; P.A. 96-271, S. 56, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997.



Section 33-712 - Voting for directors. Cumulative voting.

(a) Unless otherwise provided in the certificate of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

(b) Shareholders do not have a right to cumulate their votes for directors unless the certificate of incorporation so provides.

(c) A statement included in the certificate of incorporation that “all or a designated voting group of shareholders are entitled to cumulate their votes for directors”, or words of similar import, means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

(d) Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless: (1) The meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or (2) a shareholder who has the right to cumulate votes gives notice to the corporation not less than forty-eight hours before the time set for the meeting of the shareholder’s intent to cumulate votes during the meeting, and, if one shareholder gives this notice, all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice.

(P.A. 94-186, S. 71, 215; P.A. 96-271, S. 57, 254; P.A. 09-55, S. 7.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997; P.A. 09-55 amended Subsec. (d) to make technical changes.



Section 33-713 - Inspectors.

(a) A corporation having any shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association shall, and any other corporation may, appoint one or more inspectors to act at a meeting of shareholders and make a written report of the inspectors’ determinations. Each inspector shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of the inspector’s ability.

(b) The inspectors shall (1) ascertain the number of shares outstanding and the voting power of each; (2) determine the shares represented at a meeting; (3) determine the validity of proxies and ballots; (4) count all votes; and (5) determine the result.

(c) An inspector may be an officer or employee of the corporation.

(P.A. 98-137, S. 7, 62; 98-219, S. 33, 34.)

History: P.A. 98-137 effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-715 - Voting trust.

(a) One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust, which may include anything consistent with its purpose, and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation’s principal office.

(b) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee’s name. A voting trust is valid for not more than ten years after its effective date unless extended under subsection (c) of this section.

(c) All or some of the parties to a voting trust may extend it for additional terms of not more than ten years each by signing an extension agreement and obtaining the voting trustee’s written consent to the extension. An extension is valid for ten years from the date the first shareholder signs the extension agreement. The voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporation’s principal office. An extension agreement binds only those parties signing it.

(P.A. 94-186, S. 72, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-716 - Voting agreement.

(a) Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of section 33-715.

(b) A voting agreement created under this section is specifically enforceable.

(P.A. 94-186, S. 73, 215.)

History: P.A. 94-286 effective January 1, 1997.



Section 33-717 - Shareholder agreement.

(a) An agreement among the shareholders of a corporation that complies with this section is effective among the shareholders and the corporation even though it is inconsistent with one or more other provisions of sections 33-600 to 33-998, inclusive, in that it:

(1) Eliminates the board of directors or restricts the discretion or powers of the board of directors;

(2) Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations in section 33-687;

(3) Establishes who shall be directors or officers of the corporation, or their terms of office or manner of selection or removal;

(4) Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies;

(5) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer or employee of the corporation or among any of them;

(6) Transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders;

(7) Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency; or

(8) Otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors and the corporation, or among any of them, and is not contrary to public policy.

(b) An agreement authorized by this section shall be: (1) Set forth (A) in the certificate of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement or (B) in a written agreement that is signed by all persons who are shareholders at the time of the agreement and is made known to the corporation; (2) subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise; and (3) valid for ten years, unless the agreement provides otherwise.

(c) The existence of any agreement authorized by this section shall be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by subsection (b) of section 33-677. If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement shall not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to rescission of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of ninety days after discovery of the existence of the agreement or two years after the time of purchase of the shares.

(d) An agreement authorized by this section shall cease to be effective when the corporation becomes a public corporation. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation’s certificate of incorporation or bylaws, adopt an amendment to the certificate of incorporation or bylaws, without shareholder action, to delete the agreement and any references to it.

(e) An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

(f) The existence or performance of an agreement authorized by this section shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

(g) Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made.

(P.A. 94-186, S. 74, 215; P.A. 96-271, S. 58, 59, 254; P.A. 06-68, S. 3.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997; P.A. 06-68 amended Subsec. (d) by replacing “when shares of the corporation are listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association” with “when the corporation becomes a public corporation”.



Section 33-720 - Derivative proceedings. Definitions.

As used in sections 33-720 to 33-727, inclusive:

(1) “Derivative proceeding” means a civil suit in the right of a domestic corporation or, to the extent provided in section 33-727, in the right of a foreign corporation.

(2) “Shareholder” includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the beneficial owner’s behalf.

(P.A. 94-186, S. 75, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-721 - Standing.

A shareholder may not commence or maintain a derivative proceeding unless the shareholder: (1) Was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at that time; and (2) fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.

(P.A. 94-186, S. 76, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-722 - Demand.

No shareholder may commence a derivative proceeding until: (1) A written demand has been made upon the corporation to take suitable action; and (2) ninety days have expired from the date delivery of the demand was made unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the ninety-day period.

(P.A. 94-186, S. 77, 215; P.A. 11-147, S. 16.)

History: P.A. 94-186 effective January 1, 1997; P.A. 11-147 amended Subdiv. (2) to replace “the date the demand was made” with “the date delivery of the demand was made”.



Section 33-723 - Stay of proceedings.

If the corporation commences an inquiry into the allegations made in the demand or complaint, the court may stay any derivative proceeding for such period as the court deems appropriate.

(P.A. 94-186, S. 78, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-724 - Dismissal.

(a) A derivative proceeding shall be dismissed by the court on motion by the corporation if one of the groups specified in subsection (b) or (e) of this section has determined in good faith, after conducting a reasonable inquiry upon which its conclusions are based, that the maintenance of the derivative proceeding is not in the best interests of the corporation.

(b) Unless a panel is appointed pursuant to subsection (e) of this section, the determination in subsection (a) of this section shall be made by:

(1) A majority vote of qualified directors present at a meeting of the board of directors if the qualified directors constitute a quorum; or

(2) A majority vote of a committee consisting of two or more qualified directors appointed by majority vote of qualified directors present at a meeting of the board of directors, regardless of whether such qualified directors constitute a quorum.

(c) If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the complaint shall allege with particularity facts establishing either (1) that a majority of the board of directors did not consist of qualified directors at the time the determination was made, or (2) that the requirements of subsection (a) of this section have not been met.

(d) If a majority of the board of directors consisted of qualified directors at the time the determination was made, the plaintiff shall have the burden of proving that the requirements of subsection (a) of this section have not been met. If a majority of the board of directors did not consist of qualified directors at the time the determination was made, the corporation shall have the burden of proving that the requirements of subsection (a) of this section have been met.

(e) Upon motion by the corporation, the court may appoint a panel of one or more individuals to make a determination whether the maintenance of the derivative proceeding is in the best interests of the corporation. In such case, the plaintiff shall have the burden of proving that the requirements of subsection (a) of this section have not been met.

(P.A. 94-186, S. 79, 215; P.A. 06-68, S. 4.)

History: P.A. 94-186 effective January 1, 1997; P.A. 06-68 replaced references to “independent directors” with references to “qualified directors” and made technical and conforming changes throughout section, deleted former Subsec. (c) re factors which did not by themselves cause a director to be considered not independent, redesignated existing Subsecs. (d) to (f) as Subsecs. (c) to (e) and amended redesignated Subsec. (e) by replacing reference to “independent persons” with reference to “individuals”.



Section 33-725 - Discontinuance or settlement.

A derivative proceeding may not be discontinued or settled without the court’s approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation’s shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected.

(P.A. 94-186, S. 80, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-726 - Payment of expenses.

On termination of the derivative proceeding the court may:

(1) Order the corporation to pay the plaintiff’s expenses incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation;

(2) Order the plaintiff to pay any defendant’s expenses incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose; or

(3) Order a party to pay an opposing party’s expenses incurred because of the filing of a pleading, motion or other paper, if it finds that the pleading, motion or other paper was not well grounded in fact, after reasonable inquiry, or warranted by existing law or a good faith argument for the extension, modification or reversal of existing law and was interposed for an improper purpose, such as to harass or cause unnecessary delay or needless increase in the cost of litigation.

(P.A. 94-186, S. 81, 215; P.A. 96-271, S. 60, 254; P.A. 09-55, S. 18.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “counsel” fees with “attorney’s” fees where appearing, effective January 1, 1997; P.A. 09-55 replaced “reasonable expenses, including attorney’s fees” with “expenses” throughout and made a technical change in Subdiv. (3).



Section 33-727 - Applicability to foreign corporations.

In any derivative proceeding in the right of a foreign corporation, the matters covered by sections 33-720 to 33-727, inclusive, shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation except for sections 33-723, 33-725 and 33-726.

(P.A. 94-186, S. 82, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-735 - Requirements for and duties of board of directors.

(a) Except as provided in section 33-717, each corporation shall have a board of directors.

(b) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed by or under the direction of, its board of directors, subject to any limitation set forth in the certificate of incorporation or in an agreement authorized under section 33-717.

(P.A. 94-186, S. 83, 215; P.A. 96-271, S. 61, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-736 - Qualifications of directors.

The certificate of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a shareholder of the corporation unless the certificate of incorporation or bylaws so prescribe.

(P.A. 94-186, S. 84, 215; P.A. 96-271, S. 62, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-737 - Number and election of directors.

(a) A board of directors shall consist of one or more individuals, with the number specified in or fixed in accordance with the certificate of incorporation or bylaws.

(b) The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the certificate of incorporation or the bylaws.

(c) Directors are elected at the first annual shareholders’ meeting and at each annual meeting thereafter unless their terms are staggered under section 33-740.

(P.A. 94-186, S. 85, 215; P.A. 96-271, S. 63, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997.

See Sec. 33-809 re bylaw provisions re election of directors.



Section 33-738 - Election of directors by certain classes of shareholders.

If the certificate of incorporation authorizes dividing the shares into classes, the certificate may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. A class, or classes, of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors.

(P.A. 94-186, S. 86, 215; P.A. 96-271, S. 64, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-739 - Terms of directors generally.

(a) The terms of the initial directors of a corporation expire at the first shareholders’ meeting at which directors are elected.

(b) The terms of all other directors expire at the next or, if their terms are staggered in accordance with section 33-740, at the applicable second, third, fourth or fifth, annual shareholders’ meeting following their election except to the extent (1) provided in section 33-809 if a bylaw electing to be governed by that section is in effect, or (2) a shorter term is specified in the certificate of incorporation in the event of a director nominee failing to receive a specified vote for election.

(c) A decrease in the number of directors does not shorten an incumbent director’s term.

(d) The term of a director elected to fill a vacancy expires at the next shareholders’ meeting at which directors are elected.

(e) Except to the extent otherwise provided in the certificate of incorporation or under section 33-809 if a bylaw electing to be governed by that section is in effect, despite the expiration of a director’s term, the director continues to serve until the director’s successor is elected and qualifies or until there is a decrease in the number of directors.

(P.A. 94-186, S. 87, 215; P.A. 09-55, S. 12.)

History: P.A. 94-186 effective January 1, 1997; P.A. 09-55 amended Subsec. (b) to add provision re expiration of staggered terms “at the applicable second, third, fourth or fifth” annual shareholders’ meeting following director’s election and add exception re bylaw or certificate of incorporation provision and amended Subsec. (e) to add exception re certificate of incorporation or bylaw provision and make technical changes.



Section 33-740 - Staggered terms for directors.

The certificate of incorporation may provide for staggering the terms of directors by dividing the total number of directors into up to five groups, with each group containing approximately the same percentage of the total, as near as may be. In that event, the terms of directors in the first group expire at the first annual shareholders’ meeting after their election, the terms of the second group expire at the second annual shareholders’ meeting after their election, the terms of the third group, if any, expire at the third annual shareholders’ meeting after their election, the terms of the fourth group, if any, expire at the fourth annual shareholders’ meeting after their election and the terms of the fifth group, if any, expire at the fifth annual shareholders’ meeting after their election. At each annual shareholders’ meeting held thereafter, directors shall be chosen for a term of two years, three years, four years or five years, as the case may be, to succeed those whose terms expire.

(P.A. 94-186, S. 88, 215; P.A. 96-271, S. 65, 254; P.A. 01-199, S. 8.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 01-199 deleted Subsec. (b) that made section applicable to a corporation with cumulative voting only if there are at least three directors in each group.



Section 33-741 - Resignation of directors.

(a) A director may resign at any time by delivering a written resignation to the board of directors or its chairperson or to the secretary of the corporation.

(b) A resignation is effective when the resignation is delivered unless the resignation specifies a later effective date or an effective date determined upon the happening of an event or events. A resignation that is conditioned upon failing to receive a specified vote for election as a director may provide that it is irrevocable.

(P.A. 94-186, S. 89, 215; P.A. 97-246, S. 84, 99; P.A. 09-55, S. 14.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to make technical changes, effective June 27, 1997; P.A. 09-55 amended Subsec. (a) to replace “written notice” with “a written resignation”, replace “chairman of the board of directors” with “its chairperson” and replace “the corporation” with “the secretary of the corporation” and amended Subsec. (b) to replace “notice” with “resignation”, add exception to resignation being effective upon delivery if resignation specifies “an effective date determined upon the happening of an event or events” and add provision re irrevocability of resignation conditioned upon failing to receive specified vote.



Section 33-742 - Removal of directors by shareholders.

(a) The shareholders may remove one or more directors with or without cause unless the certificate of incorporation provides that directors may be removed only for cause.

(b) If a director is elected by a voting group of shareholders only the shareholders of that voting group may participate in the vote to remove him.

(c) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect him under cumulative voting is voted against his removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove him exceeds the number of votes cast not to remove him.

(d) A director may be removed by the shareholders only at a meeting called for the purpose of removing him and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

(P.A. 94-186, S. 90, 215; P.A. 96-271, S. 66, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-743 - Removal of directors by judicial proceeding.

(a) The superior court for the judicial district where a corporation’s principal office or, if none in this state, its registered office, is located may remove a director of the corporation from office in a proceeding commenced either by or in the right of the corporation if the court finds that (1) the director engaged in fraudulent or dishonest conduct with respect to the corporation or its shareholders, grossly abused the position of director or intentionally inflicted harm on the corporation, and (2) considering the director’s course of conduct and the inadequacy of other available remedies, removal would be in the best interest of the corporation.

(b) A shareholder proceeding on behalf of the corporation under subsection (a) of this section shall comply with all of the requirements of sections 33-720 to 33-727, inclusive, except subdivision (1) of section 33-721.

(c) The court, in addition to removing a director, may bar the director from reelection for a period prescribed by the court.

(d) Nothing in this section limits the equitable powers of the court to order other relief.

(P.A. 94-186, S. 91, 215; P.A. 03-18, S. 6.)

History: P.A. 94-186 effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by adding provision re proceeding commenced in the right of the corporation, deleting provision re shareholders holding at least 10% of the outstanding shares of any class, replacing in Subdiv. (1) provision re gross abuse of authority or discretion with provisions re fraudulent or dishonest conduct with respect to shareholders, gross abuse of position of director and intentional infliction of harm on the corporation, and adding in Subdiv. (2) provision re consideration of director’s course of conduct and inadequacy of other available remedies in finding that removal would be in the best interest of the corporation, added new Subsec. (b) re shareholder proceeding on behalf of the corporation, redesignated existing Subsec. (b) as new Subsec. (c), replacing “that removes” with “in addition to removing” and making technical changes therein, deleted former Subsec. (c) re corporation as party defendant in shareholder proceeding, and added Subsec. (d) re equitable powers of court to order other relief, effective July 1, 2003.



Section 33-744 - Vacancy on board of directors.

(a) Unless the certificate of incorporation provides otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors: (1) The shareholders may fill the vacancy; (2) the board of directors may fill the vacancy; or (3) if the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders, and only the directors elected by that voting group are entitled to fill the vacancy if it is filled by the directors.

(c) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under subsection (b) of section 33-741 or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

(P.A. 94-186, S. 92, 215; P.A. 96-271, S. 67, 254; P.A. 09-55, S. 15.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 09-55 amended Subsec. (b) to add “only the directors elected by that voting group are entitled to fill the vacancy if it is filled by the directors”.



Section 33-745 - Compensation of directors.

Unless the certificate of incorporation or a bylaw provides otherwise, the board of directors may fix the compensation of directors.

(P.A. 94-186, S. 93, 215; P.A. 96-271, S. 68, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation and “bylaws” with “a bylaw”, effective January 1, 1997.



Section 33-748 - Meetings.

(a) The board of directors may hold regular or special meetings in or out of this state.

(b) Unless the certificate of incorporation or a bylaw provides otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

(P.A. 94-186, S. 94, 215; P.A. 96-271, S. 69, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace “articles” of incorporation with “certificate” of incorporation and “bylaws” with “a bylaw”, effective January 1, 1997.



Section 33-749 - Action without meeting.

(a) Except to the extent that the certificate of incorporation or bylaws specifically require that action by the board of directors be taken only at a meeting, action required or permitted by sections 33-600 to 33-998, inclusive, to be taken by the board of directors may be taken without a meeting if each director signs a consent describing the action taken or to be taken and delivers it to the corporation.

(b) Action taken under this section is the act of the board of directors when one or more consents signed by all the directors are delivered to the corporation. The consent may specify the time at which the action taken thereunder is to be effective. A director’s consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by all the directors.

(c) A consent signed under this section has the effect of action taken at a meeting of the board of directors and may be described as such in any document.

(P.A. 94-186, S. 95, 215; P.A. 96-271, S. 70, 254; P.A. 01-199, S. 9.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation and “bylaws” with “a bylaw”, effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to rephrase provisions, delete requirement that action be taken “by all members of the board”, delete requirement that consents be “included in the minutes or filed with the corporate records reflecting the action taken”, require that each consent describe the action taken “or to be taken” and require that each consent be delivered to the corporation, amended Subsec. (b) to replace provision that action taken without a meeting “is effective when the last director signs the consent, unless the consent specifies a different effective date” with provisions that such action “is the act of the board of directors when one or more consents signed by all the directors are delivered to the corporation” and that consent “may specify the time at which the action taken thereunder is to be effective” and authorize a consent to be withdrawn by a revocation signed by the director and delivered to the corporation prior to the delivery of unrevoked written consents signed by all the directors and amended Subsec. (c) to replace provision that a consent “has the effect of a meeting vote” with “has the effect of action taken at a meeting of the board of directors”.



Section 33-750 - Notice of meeting.

(a) Unless the certificate of incorporation or a bylaw provides otherwise, regular meetings of the board of directors may be held without notice of the date, time, place or purpose of the meeting.

(b) Unless the certificate of incorporation or a bylaw provides for a longer or shorter period, special meetings of the board of directors shall be preceded by at least two days’ notice of the date, time and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the certificate of incorporation or bylaws.

(P.A. 94-186, S. 96, 215; P.A. 96-271, S. 71, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation and “bylaws” with “a bylaw” where appearing, effective January 1, 1997.



Section 33-751 - Waiver of notice.

(a) A director may waive any notice required by sections 33-600 to 33-998, inclusive, the certificate of incorporation or bylaws before or after the date and time stated in the notice. Except as provided by subsection (b) of this section, the waiver shall be in writing, signed by the director entitled to the notice and filed with the minutes or corporate records.

(b) A director’s attendance at or participation in a meeting waives any required notice to him of the meeting unless the director at the beginning of the meeting, or promptly upon his arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.

(P.A. 94-186, S. 97, 215; P.A. 96-271, S. 72, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-752 - Quorum and voting.

(a) Unless the certificate of incorporation or a bylaw requires a greater number or unless otherwise specifically provided in sections 33-770 to 33-779, inclusive, a quorum of a board of directors consists of: (1) A majority of the fixed number of directors if the corporation has a fixed board size; or (2) a majority of the number of directors prescribed or, if no number is prescribed, the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

(b) The certificate of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (a) of this section.

(c) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the certificate of incorporation or a bylaw requires the vote of a greater number of directors.

(d) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless: (1) He objects at the beginning of the meeting, or promptly upon his arrival, to holding it or transacting business at the meeting; (2) his dissent or abstention from the action taken is entered in the minutes of the meeting; or (3) he delivers written notice of his dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.

(P.A. 94-186, S. 98, 215; P.A. 96-271, S. 73, 254; P.A. 97-246, S. 11, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, replaced “bylaws” with “a bylaw” in Subsecs. (a) and (c) and made technical changes, effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to add “or unless otherwise specifically provided in sections 33-770 to 33-779, inclusive,”, effective June 27, 1997.



Section 33-753 - Committees.

(a) Unless sections 33-600 to 33-998, inclusive, the certificate of incorporation or the bylaws provide otherwise, a board of directors may create one or more committees and appoint one or more members of the board of directors to serve on any such committee.

(b) Unless sections 33-600 to 33-998, inclusive, provide otherwise, the creation of a committee and appointment of members to it shall be approved by the greater of (1) a majority of all the directors in office when the action is taken, or (2) the number of directors required by the certificate of incorporation or bylaws to take action under section 33-752.

(c) (1) In the case of a corporation with at least one hundred shareholders which is not otherwise required to have an audit committee under federal law or regulation or the regulation of a national securities exchange registered under the Securities Exchange Act of 1934, as amended, the board of directors shall, in the manner provided in subsection (b) of this section, whether or not the bylaws provide for such a committee, designate two or more directors to constitute an audit committee, at least one of whom shall be independent, if the board of directors includes an independent director. A director shall be deemed to be “independent” unless (A) such director, or any spouse, parent or child of such director, or any other corporation, firm or organization in which such director or any such spouse, parent or child has a substantial interest, or any combination thereof, has or at any time during the last two fiscal years of the corporation has had one or more of the following relationships: (i) That of officer or employee of the corporation or of any other corporation, firm or organization which owns a ten per cent or more debt or equity interest in the corporation or in which the corporation owns a ten per cent or more debt or equity interest; (ii) that of ownership of ten per cent or more of the debt or equity of the corporation; or (iii) that of a business or professional relationship with the corporation, other than by reason of the directorship itself, where the amount involved in all transactions which result from such relationship during any fiscal year of the corporation exceeds forty thousand dollars, or where the amount derived from transactions directly between the corporation and such director or such spouse, parent or child exceeds five per cent of such director’s annual income, or (B) such director serves as an independent director on the boards of directors of more than five corporations. (2) The audit committee shall perform such functions as the bylaws or a resolution of the board of directors of the corporation may provide, except that if any such corporation engages or proposes to engage an independent public accountant to review the preparation of and render reports on the financial statements of the corporation, notwithstanding any provisions of the bylaws or such resolution, the audit committee shall review, evaluate and advise the board of directors with respect to (A) the proposed engagement and any succeeding engagement of the accountant or any successor, and (B) the functions performed by the accountant pursuant to the terms of the accountant’s engagement.

(d) The provisions of sections 33-748 to 33-752, inclusive, apply both to committees of the board and their members.

(e) To the extent specified by the board of directors or in the certificate of incorporation or bylaws, each committee may exercise the powers of the board of directors under section 33-735.

(f) A committee may not, however: (1) Authorize or approve distributions, except according to a formula or method, or within limits, prescribed by the board of directors; (2) approve or propose to shareholders action that sections 33-600 to 33-998, inclusive, require be approved by shareholders; (3) fill vacancies on the board of directors or, subject to subsection (h) of this section, on any of its committees; or (4) adopt, amend or repeal bylaws.

(g) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in section 33-756.

(h) The board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified member during the member’s absence or disqualification. If authorized by the certificate of incorporation, the bylaws or the resolution creating the committee, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, unanimously, may appoint another director to act in place of the absent or disqualified member.

(P.A. 94-186, S. 99, 215; P.A. 96-271, S. 74, 254; P.A. 01-199, S. 10.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, amended Subsec. (a) to replace “bylaws” with “a bylaw”, amended Subsec. (c) to replace “member of such director’s immediate family” with “spouse, parent or child” and amended Subsec. (d) to delete provisions that described the subject matter of the referenced statutory sections and rephrase the remaining provisions, effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to specify that Secs. 33-600 to 33-998, inclusive, may provide other rules for the creation of committees and appointment of members thereto, authorize the board to appoint “one or more” members to serve on any committee and delete requirement that each committee have “two or more members, who serve at the pleasure of the board of directors”, amended Subsec. (b) to make a technical change and specify that Secs. 33-600 to 33-998, inclusive, may provide other rules for the approval of the creation of a committee and appointment of members thereto, amended Subsec. (d) to rephrase provisions, amended Subsec. (e) to replace “authority” with “powers”, amended Subsec. (f) to replace in Subdiv. (1) “Authorize distributions” with “Authorize or approve distributions, except according to a formula or method, or within limits, prescribed by the board of directors”, add in Subdiv. (3) that filling vacancies on committees is “subject to subsection (h) of this section”, delete former Subdiv. (4) re amendment of the certificate of incorporation, renumbering former Subdiv. (5) as Subdiv. (4), delete former Subdiv. (6) re approval of a plan or merger not requiring shareholder approval, delete former Subdiv. (7) re authorization or approval of a reacquisition of shares and delete former Subdiv. (8) re authorization or approval of the issuance or sale of shares or the determination of rights, preferences and limitations of a class or series of shares, and added new Subsec. (h) re appointment of alternate members.



Section 33-754 - Submission of matters for shareholder vote.

A corporation may agree to submit a matter to a vote of its shareholders even if, after approving the matter, the board of directors determines it no longer recommends the matter.

(P.A. 10-35, S. 5.)



Section 33-756 - General standards for directors.

(a) A director shall discharge his duties as a director, including his duties as a member of a committee: (1) In good faith; (2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and (3) in a manner he reasonably believes to be in the best interests of the corporation.

(b) In discharging his duties a director is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by: (1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented; (2) legal counsel, public accountants or other persons as to matters the director reasonably believes are within the person’s professional or expert competence; or (3) a committee of the board of directors of which he is not a member if the director reasonably believes the committee merits confidence.

(c) A director is not acting in good faith if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) For purposes of sections 33-817, 33-830, 33-831, 33-841 and 33-844, a director of a corporation which has a class of voting stock registered pursuant to Section 12 of the Securities Exchange Act of 1934, as the same has been or hereafter may be amended from time to time, in addition to complying with the provisions of subsections (a) to (c), inclusive, of this section, may consider, in determining what he reasonably believes to be in the best interests of the corporation, (1) the long-term as well as the short-term interests of the corporation, (2) the interests of the shareholders, long-term as well as short-term, including the possibility that those interests may be best served by the continued independence of the corporation, (3) the interests of the corporation’s employees, customers, creditors and suppliers, and (4) community and societal considerations including those of any community in which any office or other facility of the corporation is located. A director may also in his discretion consider any other factors he reasonably considers appropriate in determining what he reasonably believes to be in the best interests of the corporation.

(e) A director is not liable for any action taken as a director, or any failure to take any action, if he performed the duties of his office in compliance with this section.

(P.A. 94-186, S. 100, 215; P.A. 10-35, S. 10.)

History: P.A. 94-186 effective January 1, 1997; P.A. 10-35 amended Subsec. (d) to substitute “may” for “shall” re director’s consideration of factors in Subdivs. (1) to (4) in determining what he reasonably believes to be in best interests of corporation.



Section 33-757 - Liability for unlawful distribution.

(a) A director who votes for or assents to a distribution made in violation of section 33-687 or 33-887a or the certificate of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating section 33-687 or 33-887a or the certificate of incorporation if it is established that he did not perform his duties in compliance with section 33-756 or 33-887a. In any proceeding commenced under this section, a director has all of the defenses ordinarily available to a director.

(b) A director held liable under subsection (a) of this section for an unlawful distribution is entitled to contribution: (1) From every other director who could be held liable under subsection (a) of this section for the unlawful distribution; and (2) from each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of section 33-687 or 33-887a or the certificate of incorporation.

(c) A proceeding under this section to enforce (1) the liability of a director under subsection (a) of this section is barred unless it is commenced within two years after the date (A) on which the effect of the distribution was measured under subsection (e) or (g) of section 33-687, (B) as of which a violation of subsection (a) of section 33-687 occurred as a consequence of disregarding a restriction in the certificate of incorporation, or (C) on which the distribution of assets to shareholders was made under section 33-887a; or (2) contribution or recoupment under subsection (b) of this section is barred unless it is commenced within one year after the liability of the claimant has been finally adjudicated under subsection (a) of this section.

(d) For purposes of this section, a director shall be deemed to have voted for a distribution if such director was present at the meeting of the board of directors or committee thereof at the time such distribution was authorized and did not vote in dissent therefrom, or if such director consented thereto pursuant to section 33-749.

(P.A. 94-186, S. 101, 215; P.A. 96-271, S. 75, 76, 254; P.A. 03-18, S. 7.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997; P.A. 03-18 made a technical change in Subsec. (a), amended Subsecs. (a) and (b) to add references to Sec. 33-887a, and amended Subsec. (c) by adding provision re enforcement of liability of director as Subdiv. (1), designating existing provision re date on which effect of distribution was measured as Subpara. (A), adding provision re date as of which a violation of Sec. 33-687(a) occurred as Subpara. (B), adding provision re date on which distribution of assets was made under Sec. 33-887a as Subpara. (C), and adding provision re enforcement of contribution or recoupment as Subdiv. (2), effective July 1, 2003.



Section 33-763 - Officers.

(a) A corporation has the offices described in its bylaws or designated by the board of directors in accordance with the bylaws.

(b) The board of directors may elect individuals to fill one or more offices of the corporation. An officer may appoint one or more officers if authorized by the bylaws or the board of directors.

(c) The bylaws or the board of directors shall assign to one of the officers responsibility for preparing the minutes of the directors’ and shareholders’ meetings and for maintaining and authenticating the records of the corporation required to be kept under subsections (a) and (e) of section 33-945.

(d) The same individual may simultaneously hold more than one office in a corporation.

(P.A. 94-186, S. 102, 215; P.A. 01-199, S. 11.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to replace “officers” with “offices” and “appointed” with “designated”, amended Subsec. (b) to add provision authorizing the board of directors to elect individuals to fill one or more offices of the corporation, replace “A duly appointed officer” with “An officer” and delete provision authorizing said officer to appoint “assistant officers” and amended Subsec. (c) to replace “delegate” with “assign”, add the responsibility of “maintaining” the records, make technical changes and specify that the corporate records to be maintained and authenticated are those required to be kept under Sec. 33-945(a) and (e).



Section 33-764 - Functions of officers.

Each officer has the authority and shall perform the functions set forth in the bylaws or, to the extent consistent with the bylaws, the functions prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the functions of other officers.

(P.A. 94-186, S. 103, 215; P.A. 06-68, S. 5.)

History: P.A. 94-186 effective January 1, 1997; P.A. 06-68 replaced references to “duties” with references to “functions”.



Section 33-765 - Standards of conduct for officers.

(a) An officer with discretionary authority shall discharge his duties under that authority: (1) In good faith; (2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and (3) in a manner he reasonably believes to be in the best interests of the corporation.

(b) In discharging his duties an officer is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by: (1) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or (2) legal counsel, public accountants or other persons as to matters the officer reasonably believes are within the person’s professional or expert competence.

(c) An officer is not acting in good faith if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) An officer is not liable for any action taken as an officer, or any failure to take any action, if he performed the duties of his office in compliance with this section.

(P.A. 94-186, S. 104, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-766 - Resignation and removal of officers.

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective time. If a resignation is made effective at a later time and the board of directors or the appointing officer accepts the future effective time, the board or the appointing officer may fill the pending vacancy before the effective time if the board or the appointing officer provides that the successor does not take office until the effective time.

(b) An officer may be removed at any time with or without cause by: (1) The board of directors, (2) the officer who appointed such officer, unless the bylaws provide otherwise, or (3) any other officer if authorized by the bylaws or the board of directors.

(c) In this section, “appointing officer” means the officer, including any successor to that officer, who appointed the officer resigning or being removed.

(P.A. 94-186, S. 105, 215; P.A. 01-199, S. 12.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to replace “date” with “time” where appearing and add references to “the appointing officer” in provision re filling of a pending vacancy when a resignation is made effective at a later time, amended Subsec. (b) to rephrase provisions, designate as Subdiv. (1) provision re removal by the board of directors, add Subdiv. (2) re removal by the officer who appointed such officer and add Subdiv. (3) re removal by any other officer authorized by the bylaws or board of directors and added Subsec. (c) to define “appointing officer”.



Section 33-767 - Contract rights of officers.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer’s removal does not affect the officer’s contract rights, if any, with the corporation. An officer’s resignation does not affect the corporation’s contract rights, if any, with the officer.

(P.A. 94-186, S. 106, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-770 - Definitions.

As used in sections 33-770 to 33-779, inclusive:

(1) “Corporation” includes any domestic or foreign predecessor entity of a corporation in a merger.

(2) “Director” or “officer” means an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation’s request as a director, officer, partner, trustee, employee or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan or other entity. A director or officer is considered to be serving an employee benefit plan at the corporation’s request if the individual’s duties to the corporation also impose duties on, or otherwise involve services by, the individual to the plan or to participants in or beneficiaries of the plan. “Director” or “officer” includes, unless the context requires otherwise, the estate or personal representative of a director or officer.

(3) “Liability” means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding.

(4) “Official capacity” means: (A) When used with respect to a director, the office of director in a corporation; and (B) when used with respect to an officer, as contemplated in section 33-776, the office in a corporation held by the officer. “Official capacity” does not include service for any other domestic or foreign corporation or any partnership, joint venture, trust, employee benefit plan or other entity.

(5) “Party” means an individual who was, is, or is threatened to be made, a defendant or respondent in a proceeding.

(6) “Proceeding” means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative, arbitrative or investigative and whether formal or informal.

(P.A. 94-186, S. 107, 215; P.A. 97-246, S. 12, 99; P.A. 06-68, S. 6; P.A. 09-55, S. 29.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 made definitions applicable to Sec. 33-779, amended the definition of “corporation” to delete “or other transaction in which the predecessor’s existence ceased upon consummation of the transaction”, amended the definition of “director” to include an “officer” within definition and replace “enterprise” with “entity”, added new Subdiv. (3) defining “disinterested director”, renumbering the remaining Subdivs. accordingly, amended definition of “official capacity” to replace “enterprise” with “entity”, amended definition of “party” to replace “includes” with “means” and replace “named defendant” with “defendant” and amended definition of “proceeding” to add “arbitrative”, effective June 27, 1997; P.A. 06-68 deleted former Subdiv. (3) re definition of “disinterested director”, redesignated existing Subdivs. (4) to (8) as Subdivs. (3) to (7), amended redesignated Subdiv. (5)(B) by replacing “individual other than a director” with “officer” and deleting “or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation” and made technical changes in Subdiv. (2) and redesignated Subdiv. (6); P.A. 09-55 deleted former Subdiv. (3) defining “expenses” and redesignated existing Subdivs. (4) to (7) as Subdivs. (3) to (6).



Section 33-771 - Permissible indemnification.

(a) Except as otherwise provided in this section, a corporation may indemnify an individual who is a party to a proceeding because he is a director against liability incurred in the proceeding if: (1) (A) He conducted himself in good faith; (B) he reasonably believed (i) in the case of conduct in his official capacity, that his conduct was in the best interests of the corporation; and (ii) in all other cases, that his conduct was at least not opposed to the best interests of the corporation; and (C) in the case of any criminal proceeding, he had no reasonable cause to believe his conduct was unlawful; or (2) he engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the certificate of incorporation as authorized by subdivision (5) of subsection (b) of section 33-636.

(b) A director’s conduct with respect to an employee benefit plan for a purpose he reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subparagraph (ii) of subdivision (1) of subsection (a) of this section.

(c) The termination of a proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the relevant standard of conduct described in this section.

(d) Unless ordered by a court under section 33-774, a corporation may not indemnify a director under this section: (1) In connection with a proceeding by or in the right of the corporation except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct under subsection (a) of this section; or (2) in connection with any proceeding with respect to conduct for which he was adjudged liable on the basis that he received a financial benefit to which he was not entitled, whether or not involving action in his official capacity.

(e) Notwithstanding any provision of this section to the contrary, a corporation which was incorporated under the laws of this state, whether under chapter 599 of the general statutes, revised to January 1, 1995, or any other general law or special act, prior to January 1, 1997, shall, except to the extent that the certificate of incorporation expressly provides otherwise, indemnify under sections 33-770 to 33-779, inclusive, except subdivision (2) of subsection (a) of this section, a director to the same extent the corporation is permitted to provide the same to a director pursuant to subdivision (1) of subsection (a) and subsections (b), (c) and (d) of this section as limited by the provisions of section 33-775.

(P.A. 94-186, S. 108, 215; P.A. 96-271, S. 77, 254; P.A. 97-246, S. 13, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (f) to replace “articles” of incorporation with “certificate” of incorporation and “January 1, 1996” with “January 1, 1997”, effective January 1, 1997; P.A. 97-246 substantially revised section, including amending Subsec. (a) to add new Subdiv. (2) re indemnification pursuant to the certificate of incorporation, revising Subsec. (d) re when a corporation may not indemnify a director, deleting former Subsec. (e) re limitation on indemnification in connection with proceeding by or in the right of the corporation, which provision was incorporated into Subsec. (d)(1), and redesignating former Subsec. (f) as Subsec. (e) and rephrasing said Subsec., effective June 27, 1997.



Section 33-772 - Mandatory indemnification.

A corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which he was a party because he was a director of the corporation against reasonable expenses incurred by him in connection with the proceeding.

(P.A. 94-186, S. 109, 215; P.A. 96-271, S. 78, 254; P.A. 97-246, S. 14, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 97-246 deleted provision that subjected the indemnification requirement to any limitation contained in the certificate of incorporation and made a technical change, effective June 27, 1997.



Section 33-773 - Advance for expenses.

(a) A corporation may, before final disposition of a proceeding, advance funds to pay for or reimburse the reasonable expenses incurred in connection with the proceeding by an individual who is a party to the proceeding because that individual is a member of the board of directors if the director delivers to the corporation:

(1) A signed written affirmation of the director’s good faith belief that the relevant standard of conduct described in section 33-771 has been met by the director or that the proceeding involves conduct for which liability has been limited under a provision of the certificate of incorporation as authorized by subdivision (4) of subsection (b) of section 33-636; and

(2) A signed written undertaking to repay any funds advanced if the director is not entitled to mandatory indemnification under section 33-772 and it is ultimately determined under section 33-774 or 33-775 that the director has not met the relevant standard of conduct described in section 33-771.

(b) The undertaking required by subdivision (2) of subsection (a) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to the financial ability of the director to make repayment.

(c) Authorizations under this section shall be made:

(1) By the board of directors: (A) If there are two or more qualified directors, by a majority vote of all the qualified directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more qualified directors appointed by such a vote; or (B) if there are fewer than two qualified directors, by the vote necessary for action by the board in accordance with subsection (c) of section 33-752, in which authorization directors who are not qualified directors may participate; or

(2) By the shareholders, but shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the authorization.

(P.A. 94-186, S. 110, 215; P.A. 97-246, S. 15, 99; P.A. 98-137, S. 8, 62; 98-219, S. 33, 34; P.A. 06-68, S. 7; P.A. 11-147, S. 17.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 substantially revised section, including amending Subsec. (a) to revise the documentation required in order to permit the corporation to advance funds and delete the requirement of a prior determination that the facts then known would not preclude indemnification and amending Subsec. (c) to replace provision that required authorizations of payments to be made in the manner specified in Sec. 33-775 with provision specifying the procedure for authorizations to be made by the board of directors and by the shareholders, effective June 27, 1997; P.A. 98-137 amended Subsec. (a)(1) to replace “conduct for which liability has been eliminated” with “conduct for which liability has been limited”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 06-68 amended Subsec. (a) by replacing provisions re director with provisions re individual who is a member of the board of directors, adding provision re expenses incurred in connection with the proceeding and making technical changes, and amended Subsec. (c) by replacing references to “disinterested directors” with references to “qualified directors”, adding reference to Sec. 33-752(c) and making technical changes; P.A. 11-147 amended Subsec. (a) to require written affirmation in Subdiv. (1) and written undertaking in Subdiv. (2) to be “signed”.



Section 33-774 - Court-ordered indemnification and advance for expenses.

(a) A director who is a party to a proceeding because he is a director may apply for indemnification or an advance for expenses to the court conducting the proceeding or to another court of competent jurisdiction. After receipt of an application and after giving any notice it considers necessary, the court shall: (1) Order indemnification if it determines that the director is entitled to mandatory indemnification under section 33-772; (2) order indemnification or advance for expenses if the court determines that the director is entitled to indemnification or advance for expenses pursuant to a provision authorized by subsection (a) of section 33-778; or (3) order indemnification or advance for expenses if the court determines, in view of all the relevant circumstances, that it is fair and reasonable (A) to indemnify the director or (B) to advance expenses to the director, even if he has not met the relevant standard of conduct set forth in subsection (a) of section 33-771, failed to comply with section 33-773 or was adjudged liable in a proceeding referred to in subdivision (1) or (2) of subsection (d) of section 33-771, provided if he was adjudged so liable his indemnification shall be limited to reasonable expenses incurred in connection with the proceeding.

(b) If the court determines that the director is entitled to indemnification under subdivision (1) of subsection (a) of this section or to indemnification or advance for expenses under subdivision (2) of subsection (a) of this section, it shall also order the corporation to pay the director’s reasonable expenses incurred in connection with obtaining court-ordered indemnification or advance for expenses. If the court determines that the director is entitled to indemnification or advance for expenses under subdivision (3) of subsection (a) of this section, it may also order the corporation to pay the director’s reasonable expenses to obtain court-ordered indemnification or advance for expenses.

(P.A. 94-186, S. 111, 215; P.A. 96-271, S. 79, 254; P.A. 97-246, S. 16, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 97-246 substantially revised section, including requiring, rather than authorizing, the court to order indemnification if it determines the director is so entitled and making section applicable to applications for an advance for expenses, effective June 27, 1997.



Section 33-775 - Determination and authorization of indemnification.

(a) A corporation may not indemnify a director under section 33-771 unless authorized for a specific proceeding after a determination has been made that indemnification is permissible because the director has met the relevant standard of conduct set forth in said section.

(b) The determination shall be made:

(1) If there are two or more qualified directors, by the board of directors by a majority vote of all the qualified directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more qualified directors appointed by such a vote;

(2) By special legal counsel (A) selected in the manner prescribed in subdivision (1) of this subsection, or (B) if there are fewer than two qualified directors, selected by the board of directors, in which selection directors who are not qualified directors may participate; or

(3) By the shareholders, but shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the determination.

(c) Authorization of indemnification shall be made in the same manner as the determination that indemnification is permissible, except that if there are fewer than two qualified directors, or if the determination is made by special legal counsel, authorization of indemnification shall be made by those entitled to select special legal counsel under subparagraph (B) of subdivision (2) of subsection (b) of this section.

(P.A. 94-186, S. 112, 215; P.A. 97-246, S. 17, 99; P.A. 01-199, S. 13; P.A. 06-68, S. 8.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 substantially revised section, including amending Subsec. (b) to revise the manner for determining whether indemnification is permissible and amending Subsec. (c) to revise the manner for authorizing indemnification, effective June 27, 1997; P.A. 01-199 amended Subsec. (c) to add “or if the determination is made by special legal counsel”; P.A. 06-68 replaced references to “disinterested directors” with references to “qualified directors” and made technical changes throughout section.



Section 33-776 - Indemnification of and advance for expenses to officers, employees and agents.

(a) A corporation may indemnify and advance expenses under sections 33-770 to 33-779, inclusive, to an officer, employee or agent of the corporation who is a party to a proceeding because he is an officer, employee or agent of the corporation (1) to the same extent as a director, and (2) if he is an officer, employee or agent but not a director, to such further extent, consistent with public policy, as may be provided by contract, the certificate of incorporation, the bylaws or a resolution of the board of directors. A corporation may delegate to its general counsel or other specified officer or officers the ability under this subsection to determine that indemnification or advance for expenses to such officer, employee or agent is permissible and the ability to authorize payment of such indemnification or advance for expenses. Nothing in this subdivision shall in any way limit either the ability or the obligation of a corporation to indemnify and advance expenses under other applicable law to any officer, employee or agent who is not a director.

(b) The provisions of subdivision (2) of subsection (a) of this section shall apply to an officer, employee or agent who is also a director if the basis on which he is made a party to the proceeding is an act or omission solely as an officer, employee or agent.

(c) An officer, employee or agent of a corporation who is not a director is entitled to mandatory indemnification under section 33-772 and may apply to a court under section 33-774 for indemnification or advance for expenses, in each case to the same extent to which a director may be entitled to indemnification or advance for expenses under said sections.

(d) A corporation which was incorporated under the laws of this state, whether under chapter 599 of the general statutes, revised to January 1, 1995, or any other general law or special act, prior to January 1, 1997, shall, except to the extent that the certificate of incorporation expressly provides otherwise, indemnify under sections 33-770 to 33-779, inclusive, except subdivision (2) of subsection (a) of section 33-771, each officer, employee or agent of the corporation who is not a director to the same extent as the corporation is permitted to provide the same to a director pursuant to subdivision (1) of subsection (a) and subsections (b), (c) and (d) of section 33-771, as limited by section 33-775, and for this purpose the determination required by section 33-775 may in addition be made by the general counsel of the corporation, or such other or additional officer or officers as the board of directors may specify.

(P.A. 94-186, S. 113, 215; P.A. 96-271, S. 80, 254; P.A. 97-246, S. 18, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, amended Subdiv. (3) to add “Notwithstanding subdivision (4) of this section” and add provision permitting the delegation to the general counsel or other specified officer the ability to authorize such indemnification and the responsibility to determine whether any conditions to such indemnification or advance of expenses have been established and amended Subdiv. (4) to replace “January 1, 1996” with “January 1, 1997” and add provision authorizing the determination required by Sec. 33-775 to be made by the general counsel or such other or additional officer or officers as the board of directors may specify, effective January 1, 1997; P.A. 97-246 substantially revised section, effective June 27, 1997.



Section 33-777 - Insurance.

A corporation may purchase and maintain insurance on behalf of an individual who is a director, officer, employee or agent of the corporation, or who, while a director, officer, employee or agent of the corporation, serves at the corporation’s request as a director, officer, partner, trustee, employee or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan or other entity, against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee or agent, whether or not the corporation would have power to indemnify or advance expenses to him against the same liability under sections 33-770 to 33-779, inclusive.

(P.A. 94-186, S. 114, 215; P.A. 97-246, S. 19, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 revised and rephrased section, including adding reference to the corporation’s power to advance expenses to an individual and replacing the reference to “section 33-771 or 33-772” with “sections 33-770 to 33-779, inclusive,” effective June 27, 1997.



Section 33-778 - Variation by corporate action.

(a) A corporation may, by a provision in its certificate of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders, obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with section 33-771 or advance funds to pay for or reimburse expenses in accordance with section 33-773. Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in subsection (c) of section 33-773 and subsection (c) of section 33-775. Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with section 33-773 to the fullest extent permitted by law, unless the provision specifically provides otherwise.

(b) A right of indemnification or to advances for expenses created by this subpart or under subsection (a) of this section and in effect at the time of an act or omission shall not be eliminated or impaired with respect to such act or omission by an amendment of the certificate of incorporation or bylaws or a resolution of the directors or shareholders, adopted after the occurrence of such act or omission, unless, in the case of a right created under subsection (a) of this section, the provision creating such right and in effect at the time of such act or omission explicitly authorizes such elimination or impairment after such act or omission has occurred.

(c) Any provision pursuant to subsection (a) of this section shall not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation, pertaining to conduct with respect to the predecessor, unless otherwise specifically provided. Any provision for indemnification or advance for expenses in the certificate of incorporation, bylaws or resolution of the board of directors or shareholders of a predecessor of the corporation in a merger or in a contract to which the predecessor is a party, existing at the time the merger takes effect, shall be governed by subdivision (3) of subsection (a) of section 33-820.

(d) Subject to subsection (b) of this section, a corporation may, by a provision in its certificate of incorporation, limit any of the rights to indemnification or advance for expenses created by or pursuant to sections 33-770 to 33-779, inclusive.

(e) Sections 33-770 to 33-779, inclusive, do not limit a corporation’s power to pay or reimburse expenses incurred by a director in connection with his appearance as a witness in a proceeding at a time when he is not a party.

(P.A. 94-186, S. 115, 215; P.A. 96-271, S. 81, 254; P.A. 97-246, S. 20, 99; P.A. 01-199, S. 14; P.A. 12-32, S. 10.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 97-246 substantially revised section, including adding Subsec. (b) re limitation on indemnification of or advance for expenses to a director of a predecessor of the corporation and adding Subsec. (c) authorizing a corporation in its certificate of incorporation to limit statutory rights of indemnification and advance for expenses, effective June 27, 1997; P.A. 01-199 amended Subsec. (a) to provide that obligatory provision shall be deemed to satisfy the requirements for authorization in Sec. 33-773(c) and Sec. 33-775(c); P.A. 12-32 added new Subsec. (b) re prohibition of elimination or impairment of right of indemnification or to advances for expenses, redesignated existing Subsecs. (b) to (d) as Subsecs. (c) to (e) and amended redesignated Subsec. (d) to add reference to Subsec. (b).



Section 33-779 - Exclusivity of provisions.

A corporation may provide indemnification of or advance expenses to a director, officer, employee or agent only as permitted by sections 33-770 to 33-778, inclusive.

(P.A. 97-246, S. 21, 99.)

History: P.A. 97-246 effective June 27, 1997.



Section 33-781 - Definitions.

As used in sections 33-781 to 33-784, inclusive:

(1) “Director’s conflicting interest transaction” means a transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, (A) to which, at the relevant time, the director is a party, (B) respecting which, at the relevant time, the director had knowledge and a material financial interest known to the director, or (C) respecting which, at the relevant time, the director knew that a related person was a party or had a material financial interest.

(2) “Control”, including the term “controlled by”, means (A) having the power, directly or indirectly, to elect or remove a majority of the members of the board of directors or other governing body of an entity, whether through the ownership of voting shares or interests, by contract, or otherwise, or (B) being subject to a majority of the risk of loss from the entity’s activities or entitled to receive a majority of the entity’s residual returns.

(3) “Relevant time” means (A) the time at which directors’ action respecting the transaction is taken in compliance with section 33-783, or (B) if the transaction is not brought before the board of directors of the corporation, or its committee, for action under section 33-783, at the time the corporation, or an entity controlled by the corporation, becomes legally obligated to consummate the transaction.

(4) “Material financial interest” means a financial interest in a transaction that would reasonably be expected to impair the objectivity of the director when participating in action on the authorization of the transaction.

(5) “Related person” means: (A) The director’s spouse, or a parent or sibling thereof; (B) a child, grandchild, parent or sibling of the director, or the spouse of any thereof; (C) an individual (i) living in the same home as the director, or (ii) a trust or estate of which a person specified in subparagraph (A) or (B) of this subdivision or clause (i) of this subparagraph is a substantial beneficiary; (D) an entity, other than the corporation or an entity controlled by the corporation, controlled by the director or any person specified in subparagraphs (A) to (C), inclusive, of this subdivision; (E) a domestic or foreign (i) business or nonprofit corporation, other than the corporation or an entity controlled by the corporation, of which the director is a director, (ii) unincorporated entity of which the director is a general partner or a member of the governing body, or (iii) individual, trust or estate for whom or of which the director is a trustee, guardian, personal representative or like fiduciary; or (F) a person that is, or an entity that is controlled by, an employer of the director.

(6) “Fair to the corporation” means, for purposes of subdivision (3) of subsection (b) of section 33-782, that the transaction as a whole was beneficial to the corporation, taking into appropriate account whether it was (A) fair in terms of the director’s dealings with the corporation, and (B) comparable to what might have been obtainable in an arm’s length transaction, given the consideration paid or received by the corporation.

(7) “Required disclosure” means disclosure of (A) the existence and nature of the director’s conflicting interest, and (B) all facts known to the director respecting the subject matter of the transaction that a director free of such conflicting interest would reasonably believe to be material in deciding whether to proceed with the transaction.

(P.A. 94-186, S. 116, 215; P.A. 96-271, S. 82, 254; P.A. 97-246, S. 85, 99; P.A. 06-68, S. 9.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 made technical changes, effective January 1, 1997; P.A. 97-246 rephrased definition of “related person” in Subdiv. (3), effective June 27, 1997; P.A. 06-68 replaced former definitions with new Subdivs. (1) to (7) defining “director’s conflicting interest transaction”, “control”, “relevant time”, “material financial interest”, “related person”, “fair to the corporation” and “required disclosure”.



Section 33-782 - Judicial action.

(a) A transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation, on the ground that the director has an interest respecting the transaction, if it is not a director’s conflicting interest transaction.

(b) A director’s conflicting interest transaction may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation, on the ground that the director has an interest respecting the transaction, if: (1) Directors’ action respecting the transaction was taken in compliance with section 33-783 at any time; (2) shareholders’ action respecting the transaction was taken in compliance with section 33-784 at any time; or (3) the transaction, judged according to the circumstances at the relevant time, is established to have been fair to the corporation.

(P.A. 94-186, S. 117, 215; P.A. 96-271, S. 83, 254; P.A. 06-68, S. 10.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to add “or” prior to Subdiv. (3), effective January 1, 1997; P.A. 06-68 amended Subsec. (a) by replacing former provisions with revised language re transaction that is not a director’s conflicting interest transaction and amended Subsec. (b) by replacing “enjoined, set aside” with “the subject of equitable relief”, inserting “against a director of the corporation”, replacing provision re personal, economic or other association of director with “on the ground that the director”, replacing “interest in the transaction” with “interest respecting the transaction” and “time of commitment” with “relevant time” and making technical changes.



Section 33-783 - Directors’ action.

(a) Directors’ action respecting a director’s conflicting interest transaction is effective for purposes of subdivision (1) of subsection (b) of section 33-782 if the transaction has been authorized by the affirmative vote of a majority, but no fewer than two, of the qualified directors who voted on the transaction, after required disclosure by the conflicted director of information not already known by such qualified directors, or after modified disclosure in compliance with subsection (b) of this section, provided that where the action has been taken by a committee, all members of the committee were qualified directors, and either (1) the committee was composed of all the qualified directors on the board of directors, or (2) the members of the committee were appointed by the affirmative vote of a majority of the qualified directors on the board.

(b) Notwithstanding subsection (a) of this section, when a transaction is a director’s conflicting interest transaction only because a related person described in subparagraph (E) or (F) of subdivision (5) of section 33-781 is a party to or has a material financial interest in the transaction, the conflicted director is not obligated to make required disclosure to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality or a professional ethics rule, provided that the conflicted director discloses to the qualified directors voting on the transaction: (1) All information required to be disclosed that is not so violative, (2) the existence and nature of the director’s conflicting interest, and (3) the nature of the conflicted director’s duty not to disclose the confidential information.

(c) A majority, but no fewer than two, of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with this section. Directors’ action that otherwise complies with this section is not affected by the presence or vote of a director who is not a qualified director.

(d) Where directors’ action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the certificate of incorporation, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the board of directors or a committee, in which action directors who are not qualified directors may participate.

(P.A. 94-186, S. 118, 215; P.A. 06-68, S. 11.)

History: P.A. 94-186 effective January 1, 1997; P.A. 06-68 amended Subsec. (a) by inserting “director’s conflicting interest”, replacing “received” with “has been authorized by”, replacing provision re qualified directors on the board or duly empowered committee of the board with “the qualified directors” and replacing former provisions with revised language re required disclosure, compliance with Subsec. (b) and committee action, replaced former Subsec. (b) with new Subsec. (b) re director’s conflicting interest transaction because of related person being a party to or having a material financial interest in the transaction, and replaced former Subsec. (d) with new Subsec. (d) re satisfaction of transaction authorization requirements.



Section 33-784 - Shareholders’ action.

(a) Shareholders’ action respecting a director’s conflicting interest transaction is effective for purposes of subdivision (2) of subsection (b) of section 33-782 if a majority of the votes cast by the holders of all qualified shares are in favor of the transaction after (1) notice to shareholders describing the action to be taken respecting the transaction, (2) provision to the corporation of the information referred to in subsection (b) of this section, and (3) communication to the shareholders entitled to vote on the transaction of the information that is the subject of required disclosure, to the extent the information is not known by them. In the case of shareholders’ action at a meeting, the shareholders entitled to vote shall be determined as of the record date for notice of the meeting.

(b) A director who has a conflicting interest respecting the transaction shall, before the shareholders’ vote, inform the secretary or other officer or agent of the corporation authorized to tabulate votes, in writing, of the number of shares that the director knows are not qualified shares under subsection (c) of this section, and the identity of the holders of those shares.

(c) For purposes of this section: (1) “Holder” means, and “held by” refers to shares held by, both a record shareholder, as defined in subdivision (7) of section 33-855, and a beneficial shareholder, as defined in subdivision (2) of section 33-855; and (2) “qualified shares” means all shares entitled to be voted with respect to the transaction except for shares that the secretary or other officer or agent of the corporation authorized to tabulate votes either knows, or under subsection (b) of this section is notified, are held by (A) a director who has a conflicting interest respecting the transaction, or (B) a related person of the director, excluding a person described in subparagraph (F) of subdivision (5) of section 33-781.

(d) A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of compliance with this section. Subject to the provisions of subsection (e) of this section, shareholders’ action that otherwise complies with this section is not affected by the presence of holders, or by the voting, of shares that are not qualified shares.

(e) If a shareholders’ vote does not comply with subsection (a) of this section solely because of a director’s failure to comply with subsection (b) of this section, and if the director establishes that the failure was not intended to influence and did not in fact determine the outcome of the vote, the court may take such action respecting the transaction and the director, and may give such effect, if any, to the shareholders’ vote, as the court considers appropriate in the circumstances.

(f) Where shareholders’ action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the certificate of incorporation, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the shareholders, in which action shares that are not qualified shares may participate.

(P.A. 94-186, S. 119, 215; P.A. 06-68, S. 12; P.A. 11-147, S. 7.)

History: P.A. 94-186 effective January 1, 1997; P.A. 06-68 amended Subsec. (a) by repositioning “director’s conflicting interest”, replacing “votes entitled to be cast” with “votes cast”, inserting “action to be taken respecting the” in Subdiv. (1) and “to the corporation” in Subdiv. (2), replacing “required disclosure” with “communication” and “who voted” with “entitled to vote” and inserting “of the information that is the subject of required disclosure” in Subdiv. (3), and making technical changes, deleted former Subsec. (b) re qualified shares and former Subsec. (c) re action in compliance with section, redesignated existing Subsec. (d) as new Subsec. (b) and amended same by deleting provision re compliance with Subsec. (a), inserting “in writing”, deleting provisions re identity of persons holding or controlling vote and re shares known to be beneficially owned or controlled by director or related person, inserting provision re shares known to be not qualified shares and identity of holders thereof, and making technical changes, added new Subsec. (c) defining “holder” and “qualified shares” and new Subsec. (d) re quorum and effect of presence of holders of, or voting of, shares that are not qualified shares, amended Subsec. (e) by inserting “in fact” re determination of vote outcome, deleting provision re further proceedings respecting Sec. 33-782(b)(3) and making technical changes, and added Subsec. (f) re satisfaction of transaction authorization requirements; P.A. 11-147 amended Subsec. (a) to provide that in the case of shareholders’ action at a meeting, shareholders entitled to vote shall be determined as of the record date for notice of the meeting.



Section 33-785 - Taking advantage of a business opportunity.

(a) A director’s taking advantage, directly or indirectly, of a business opportunity may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against the director, in a proceeding by or in the right of the corporation on the ground that such opportunity should have first been offered to the corporation, if before becoming legally obligated respecting the opportunity the director brings it to the attention of the corporation and: (1) Action by qualified directors disclaiming the corporation’s interest in the opportunity is taken in compliance with the procedures set forth in section 33-783 as if the decision being made concerned a director’s conflicting interest transaction; or (2) shareholders’ action disclaiming the corporation’s interest in the opportunity is taken in compliance with the procedures set forth in section 33-784 as if the decision being made concerned a director’s conflicting interest transaction; except that, rather than making required disclosure, as defined in section 33-781, in each case the director shall have made prior disclosure to those acting on behalf of the corporation of all material facts concerning the business opportunity that are then known to the director.

(b) In any proceeding seeking equitable relief or other remedies based upon an alleged improper taking advantage of a business opportunity by a director, the fact that the director did not employ the procedure described in subsection (a) of this section before taking advantage of the opportunity shall not create an inference that the opportunity should have been first presented to the corporation or alter the burden of proof otherwise applicable to establish that the director breached a duty to the corporation in the circumstances.

(P.A. 06-68, S. 15.)



Section 33-795 - Authority to amend.

(a) A corporation may amend its certificate of incorporation at any time to add or change a provision that is required or permitted in the certificate of incorporation as of the effective date of the amendment or to delete a provision that is not required to be contained in the certificate of incorporation.

(b) A shareholder of the corporation does not have a vested property right resulting from any provision in the certificate of incorporation, including provisions relating to management, control, capital structure, dividend entitlement or purpose or duration of the corporation.

(P.A. 94-186, S. 120, 215; P.A. 96-271, S. 84, 254; P.A. 03-18, S. 8.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997; P.A. 03-18 amended Subsec. (a) to make technical changes, effective July 1, 2003.



Section 33-796 - Amendment by board of directors.

Unless the certificate of incorporation provides otherwise, a corporation’s board of directors may adopt amendments to the corporation’s certificate of incorporation without shareholder approval: (1) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law; (2) to delete the names and addresses of the initial directors; (3) to delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Secretary of the State; (4) if the corporation has only one class of shares outstanding (A) to change each issued and unissued authorized share of the class into a greater number of whole shares of such class, or (B) to increase the number of authorized shares of the class to the extent necessary to permit the issuance of shares as a share dividend; (5) to change the corporate name by substituting the word “corporation”, “incorporated”, “company”, “Societa per Azioni” or “limited”, or the abbreviation “corp.”, “inc.”, “co.”, “S.p.A.” or “ltd.”, for a similar word or abbreviation in the name or by adding, deleting or changing a geographical attribution for the name; (6) to reflect a reduction in authorized shares, as a result of the operation of subsection (b) of section 33-684, when the corporation has acquired its own shares and the certificate of incorporation prohibits the reissue of the acquired shares; (7) to delete a class of shares from the certificate of incorporation, as a result of the operation of subsection (b) of section 33-684, when there are no remaining shares of the class because the corporation has acquired all shares of the class and the certificate of incorporation prohibits the reissue of the acquired shares; or (8) to make any other change expressly permitted by sections 33-600 to 33-998, inclusive, to be made without shareholder approval.

(P.A. 94-186, S. 121, 215; P.A. 96-271, S. 85, 254; P.A. 03-18, S. 9.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997; P.A. 03-18 deleted reference to adoption of “one or more” amendments, replaced references to shareholder “action” with shareholder “approval”, amended Subdiv. (4) to designate existing provisions as Subpara. (A), make technical changes and add Subpara. (B) re increase in authorized shares to permit issuance of share dividend, added new Subdiv. (6) re reduction in authorized shares as a result of the operation of Sec. 33-684(b), added Subdiv. (7) re deletion of a class of shares as a result of the operation of Sec. 33-684(b), and redesignated existing Subdiv. (6) as Subdiv. (8), effective July 1, 2003.



Section 33-797 - Amendment by board of directors and shareholders.

(a) If a corporation has issued shares, an amendment to the certificate of incorporation shall be adopted as provided in this section. A proposed amendment must be adopted by the board of directors.

(b) Except as provided in sections 33-796, 33-801, and 33-802, after adopting the proposed amendment, the board of directors must submit the amendment to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the amendment, unless (1) the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, or (2) section 33-754 applies. If subdivision (1) or (2) of this subsection applies, the board of directors must transmit to the shareholders the basis for so proceeding.

(c) The board of directors may condition its submission of the amendment to the shareholders on any basis.

(d) If the amendment is required to be approved by the shareholders, and the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the amendment is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the amendment and must contain or be accompanied by a copy of the amendment.

(e) Unless sections 33-600 to 33-998, inclusive, the certificate of incorporation or the board of directors acting pursuant to subsection (c) of this section requires a greater vote or a vote by voting groups, and except as provided in subsection (f) of this section, the amendment to be adopted must be approved by: (1) A majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create appraisal rights; and (2) the votes required by sections 33-709 and 33-710 by every other voting group entitled to vote on the amendment.

(f) Notwithstanding any provision of subsection (e) of this section to the contrary, an amendment to the certificate of incorporation of a corporation which was incorporated under the laws of this state, whether under chapter 599 of the general statutes, revision of 1958, revised to January 1, 1995, or any other general law or special act, prior to January 1, 1997, and which at the time of any shareholder vote on such a proposed amendment has less than one hundred shareholders of record, shall, unless the certificate of incorporation of such corporation expressly provides otherwise, be approved by the affirmative vote of at least two-thirds of the voting power of each voting group entitled to vote thereon.

(P.A. 94-186, S. 122, 215; P.A. 96-271, S. 86–88, 254; P.A. 03-18, S. 10; P.A. 10-35, S. 6.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing and amended Subsec. (f) to replace “January 1, 1996” with “January 1, 1997”, effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by replacing former provisions with provisions re adoption of amendment if corporation has issued shares and re adoption of proposed amendment by the board, amended Subsec. (b) by making technical changes, adding exception for provisions of Secs. 33-796, 33-801 and 33-802, replacing provision requiring the board to recommend the amendment to the shareholders in order for the amendment to be adopted with provision requiring the board to submit the amendment to the shareholders for their approval after the amendment is adopted, adding provision requiring the board to transmit to the shareholders a recommendation that the shareholders approve the amendment, deleting provisions re communication of basis for determination to the shareholders and re shareholder approval of the amendment as provided in Subsec. (e) and adding provision requiring board to transmit to the shareholders the basis for its determination not to recommend approval of the amendment, amended Subsec. (c) by replacing “submission of the proposed amendment” with “submission of the amendment to the shareholders”, amended Subsec. (d) by adding provision re notice if the amendment is required to be approved by the shareholders at a meeting, replacing provision re notice of proposed shareholder meeting in accordance with Sec. 33-699 with provision re notice of meeting of shareholders at which the amendment is to be submitted for approval, deleting references to proposed amendment and summary of the amendment and making technical changes, amended Subsec. (e) by replacing “dissenter’s rights” with “appraisal rights” and amended Subsec. (f) by making a technical change, effective July 1, 2003; P.A. 10-35 amended Subsec. (b) to designate existing provisions re board determination that it should not make a recommendation due to conflicts of interest or other special circumstances as Subdiv. (1), add Subdiv. (2) re whether Sec. 33-754 applies, and provide that if Subdiv. (1) or (2) applies, board must transmit to shareholders basis for so proceeding, rather than basis for determination.



Section 33-798 - Voting on amendments by voting groups.

(a) If a corporation has more than one class of shares outstanding, the holders of the outstanding shares of a class are entitled to vote as a separate voting group, if shareholder voting is otherwise required by sections 33-600 to 33-998, inclusive, on a proposed amendment to the certificate of incorporation if the amendment would:

(1) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(2) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(3) Change the rights, preferences or limitations of all or part of the shares of the class;

(4) Change the shares of all or part of the class into a different number of shares of the same class;

(5) Create a new class of shares having rights or preferences with respect to distributions that are prior or superior to the shares of the class;

(6) Increase the rights, preferences or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions that are prior or superior to the shares of the class;

(7) Limit or deny an existing preemptive right of all or part of the shares of the class; or

(8) Cancel or otherwise affect rights to distributions that have accumulated but not yet been authorized on all or part of the shares of the class.

(b) If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection (a) of this section, the holders of shares of that series are entitled to vote as a separate voting group on the proposed amendment.

(c) If a proposed amendment that entitles the holders of two or more classes or series of shares to vote as separate voting groups under this section would affect those two or more classes or series in the same or a substantially similar way, the holders of shares of all the classes or series so affected must vote together as a single voting group on the proposed amendment, unless otherwise provided in the certificate of incorporation or required by the board of directors.

(d) A class or series of shares is entitled to the voting rights granted by this section although the certificate of incorporation provides that the shares are nonvoting shares.

(P.A. 94-186, S. 123, 215; P.A. 96-271, S. 89, 254; P.A. 03-18, S. 11; P.A. 12-32, S. 12.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (d) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by adding provision re voting as separate voting group if corporation has more than one class of shares outstanding, deleting former Subdiv. (1) re increase or decrease in aggregate number of authorized shares of the class, redesignating existing Subdivs. (2) to (9) as Subdivs. (1) to (8), deleting “designation” in Subdiv. (3), deleting “or substantially equal” in Subdivs. (5) and (6), deleting “or dividends” and replacing “declared” with “authorized” in Subdiv. (8) and making technical changes, amended Subsec. (b) by adding reference to holders of shares and amended Subsec. (c) by adding references to holders and classes and adding provision re unless otherwise provided in the certificate of incorporation or required by the board, effective July 1, 2003; P.A. 12-32 amended Subsec. (a) by deleting “or to dissolution” in Subdivs. (5) and (6).



Section 33-799 - Amendment before issuance of shares.

If a corporation has not yet issued shares, its board of directors, or the incorporators if it has no board of directors, may adopt one or more amendments to the corporation’s certificate of incorporation.

(P.A. 94-186, S. 124, 215; P.A. 96-271, S. 90, 254; P.A. 03-18, S. 12.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 03-18 replaced “incorporators or board of directors” with “board of directors, or the incorporators if it has no board of directors”, effective July 1, 2003.



Section 33-800 - Certificate of amendment.

After an amendment to the certificate of incorporation has been adopted and approved in the manner required by sections 33-600 to 33-998, inclusive, and by the certificate of incorporation, the corporation shall deliver to the Secretary of the State for filing a certificate of amendment, that shall set forth: (1) The name of the corporation; (2) the text of each amendment adopted, or the information required by subsection (l) of section 33-608; (3) if an amendment provides for an exchange, reclassification or cancellation of issued shares, provisions for implementing the amendment, if not contained in the amendment itself, which may be made dependent upon facts objectively ascertainable outside the certificate of amendment in accordance with subsection (l) of section 33-608; (4) the date of each amendment’s adoption; (5) if an amendment (A) was adopted by the incorporators or board of directors without shareholder approval, a statement that the amendment was duly approved by the incorporators or by the board of directors, as the case may be, and that shareholder approval was not required, or (B) required approval by the shareholders, a statement that the amendment was duly approved by the shareholders in the manner required by sections 33-600 to 33-998, inclusive, and by the certificate of incorporation; and (6) if an amendment is being filed pursuant to subsection (l) of section 33-608, a statement to that effect.

(P.A. 94-186, S. 125, 215; P.A. 96-271, S. 91, 254; P.A. 03-18, S. 13; 03-158, S. 9.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation and “articles” of amendment with “certificate” of amendment, effective January 1, 1997; P.A. 03-18 replaced provision re corporation amending its certificate of incorporation with provision re after an amendment to the certificate of incorporation has been adopted and approved, amended Subdiv. (5) by replacing former provisions with provisions re statement if amendment was adopted without shareholder approval and re statement if amendment required shareholder approval, deleted former Subdiv. (6) re amendment approved by shareholders and made technical changes, effective July 1, 2003; P.A. 03-158 added provisions re information required by Sec. 33-608(l) in Subdiv. (2), added provisions re facts objectively ascertainable in accordance with Sec. 33-608(l) and made technical changes in Subdiv. (3), and added new Subdiv. (6) re amendment filed pursuant to Sec. 33-608(l).



Section 33-801 - Restated certificate of incorporation.

(a) A corporation’s board of directors may restate its certificate of incorporation at any time, with or without shareholder approval, to consolidate all amendments to the certificate of incorporation into a single document.

(b) If the restated certificate of incorporation includes one or more new amendments that require shareholder approval, the new amendments must be adopted and approved as provided in section 33-797.

(c) A corporation that restates its certificate of incorporation shall deliver to the Secretary of the State for filing a certificate of restatement setting forth the name of the corporation and the text of the restated certificate of incorporation together with (1) a statement that the restated certificate of incorporation consolidates all amendments into a single document, and (2) if a new amendment is included in the restated certificate of incorporation, the statement required under section 33-800.

(d) A duly adopted restated certificate of incorporation supersedes the original certificate of incorporation and all amendments to it.

(e) The Secretary of the State may certify a restated certificate of incorporation as the certificate of incorporation currently in effect, without including the statement information required by subsection (c) of this section.

(P.A. 94-186, S. 126, 215; P.A. 96-271, S. 92, 254; P.A. 97-246, S. 22, 23, 99; P.A. 03-18, S. 14.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing and amended Subsec. (d) to replace “articles” of restatement with “certificate” of restatement, effective January 1, 1997; P.A. 97-246 amended Subsecs. (d) and (f) to replace “certificate” with “statement”, effective June 27, 1997; P.A. 03-18 amended Subsec. (a) by replacing “action” with “approval” and adding provision re consolidation of all amendments to the certificate of incorporation into a single document, amended Subsec. (b) by replacing provisions re inclusion in the restatement of one or more amendments to the certificate of incorporation and re inclusion of amendment requiring shareholder approval with provision re adoption and approval of one or more new amendments that require shareholder approval and are included in the restated certificate of incorporation, deleted former Subsec. (c) re notice to shareholders, redesignated existing Subsecs. (d) to (f) as new Subsecs. (c) to (e), amended Subsec. (c) by making a technical change, deleting former Subdivs. (1) and (2) and adding new Subdivs. (1) and (2) re statement that restated certificate of incorporation consolidates all amendments into a single document and re statement required under Sec. 33-800, and amended Subsec. (e) by making a technical change, effective July 1, 2003.



Section 33-802 - Amendment pursuant to reorganization.

(a) A corporation’s certificate of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under a law of the United States.

(b) The individual or individuals designated by the court shall deliver to the Secretary of the State for filing a certificate of amendment setting forth: (1) The name of the corporation; (2) the text of each amendment approved by the court; (3) the date of the court’s order or decree approving the certificate of amendment; (4) the title of the reorganization proceeding in which the order or decree was entered; and (5) a statement that the court had jurisdiction of the proceeding under federal statute.

(c) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

(P.A. 94-186, S. 127, 215; P.A. 96-271, S. 93, 94, 254; P.A. 03-18, S. 15.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation and amended Subsec. (b) to replace “articles” of amendment with “certificate” of amendment, effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by deleting provision re amendment without board or shareholder action if the certificate of incorporation after amendment contains only provisions required or permitted by Sec. 33-636 and replacing “federal statute” with “a law of the United States”, amended Subsec. (b) by replacing “federal law” with “federal statute”, deleted former Subsec. (c) re dissenters’ rights and redesignated existing Subsec. (d) as new Subsec. (c), effective July 1, 2003.



Section 33-803 - Effect of amendment.

An amendment to the certificate of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation’s name does not abate a proceeding brought by or against the corporation in its former name.

(P.A. 94-186, S. 128, 215; P.A. 96-271, S. 95, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-806 - Amendment by shareholders or board of directors.

(a) A corporation’s shareholders may amend or repeal the corporation’s bylaws.

(b) A corporation’s board of directors may amend or repeal the corporation’s bylaws unless: (1) The certificate of incorporation, section 33-808 or, if applicable, section 33-809 reserves that power exclusively to the shareholders in whole or part; or (2) except as provided in subsection (d) of section 33-640, the shareholders in amending, repealing or adopting a bylaw expressly provide that the board of directors may not amend, repeal or reinstate that bylaw.

(P.A. 94-186, S. 129, 215; P.A. 96-271, S. 96, 254; P.A. 03-18, S. 16; P.A. 09-55, S. 16; P.A. 12-32, S. 9.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 03-18 added new Subsec. (a) re shareholder amendment or repeal of bylaws, redesignated existing Subsec. (a) as new Subsec. (b) and amended same by deleting reference to Secs. 33-600 to 33-998, adding references to Sec. 33-808, adopting a bylaw and reinstating a bylaw and making technical changes, and deleted former Subsec. (b) re shareholder amendment or repeal of bylaws, effective July 1, 2003; P.A. 09-55 amended Subsec. (b) to add in Subdiv. (1) “or, if applicable, section 33-809”, to replace in Subdiv. (2) “a particular bylaw” with “a bylaw” and to make technical changes; P.A. 12-32 amended Subsec. (b)(2) to add exception to Sec. 33-640(d).



Section 33-807 - Bylaw increasing quorum or voting requirement for shareholders.

(a) If authorized by the certificate of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater quorum or voting requirement for shareholders or voting groups of shareholders than is required by sections 33-600 to 33-998, inclusive. The adoption or amendment of a bylaw that adds, changes or deletes a greater quorum requirement for shareholders must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(b) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (a) of this section may not be adopted, amended or repealed by the board of directors.

(P.A. 94-186, S. 130, 215; P.A. 96-271, S. 97, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-808 - Bylaw increasing quorum or voting requirement for directors.

(a) A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed: (1) If originally adopted by the shareholders, only by the shareholders; (2) if originally adopted by the board of directors, either by the shareholders or by the board of directors.

(b) A bylaw adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

(c) Action by the board of directors under subdivision (2) of subsection (a) of this section to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(P.A. 94-186, S. 131, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-809 - Bylaw provisions relating to the election of directors.

(a) Unless the certificate of incorporation specifically prohibits the adoption of a bylaw pursuant to this section, alters the vote specified in subsection (a) of section 33-712 or provides for cumulative voting, a public corporation may elect in its bylaws to be governed in the election of directors as follows:

(1) Each vote entitled to be cast may be voted for or against up to that number of candidates that is equal to the number of directors to be elected, or a shareholder may indicate an abstention, but without cumulating the votes;

(2) To be elected, a nominee must have received a plurality of the votes cast by holders of shares entitled to vote in the election at a meeting at which a quorum is present, provided a nominee who is elected but receives more votes against than for election shall serve as a director for a term that shall terminate on the date that is the earlier of (A) ninety days from the date on which the voting results are determined pursuant to subdivision (5) of subsection (b) of section 33-713, or (B) the date on which an individual is selected by the board of directors to fill the office held by such director, which selection shall be deemed to constitute the filling of a vacancy by the board to which section 33-744 applies. Subject to subdivision (3) of this subsection, a nominee who is elected but receives more votes against than for election shall not serve as a director beyond the ninety-day period specified in subparagraph (A) of this subdivision; and

(3) The board of directors may select any qualified individual to fill the office held by a director who received more votes against than for election.

(b) Subsection (a) of this section does not apply to an election of directors by a voting group if (1) at the expiration of the time fixed under a provision requiring advance notification of director candidates, or (2) absent such a provision, at a time fixed by the board of directors which is not more than fourteen days before notice is given of the meeting at which the election is to occur, there are more candidates for election by the voting group than the number of directors to be elected, one or more of whom are properly proposed by shareholders. An individual shall not be considered a candidate for purposes of this subsection if the board of directors determines before the notice of meeting is given that such individual’s candidacy does not create a bona fide election contest.

(c) A bylaw electing to be governed by this section may be repealed:

(1) If originally adopted by the shareholders, only by the shareholders, unless the bylaw otherwise provides; or

(2) If adopted by the board of directors, by the board of directors or the shareholders.

(P.A. 09-55, S. 13.)



Section 33-814 - Definitions.

As used in this section and sections 33-815 to 33-821a, inclusive:

(1) “Interests” means the proprietary interests in an other entity.

(2) “Merger” means a business combination pursuant to section 33-815.

(3) “Organizational documents” means the basic document or documents that create, or determine the internal governance of, an other entity.

(4) “Other entity” means any association or legal entity, other than a domestic or foreign corporation, organized to conduct business, including, but not limited to, a partnership, limited partnership, limited liability partnership, limited liability company, joint venture, joint stock company, business trust, statutory trust and real estate investment trust.

(5) “Party to a merger” means any domestic or foreign corporation or other entity that will merge under a plan of merger.

(6) “Party to a share exchange” means any domestic or foreign corporation or other entity that will: (A) Acquire shares or interests of another corporation or an other entity in a share exchange; or (B) have all of its shares or interests or all of one or more classes or series of its shares or interests acquired in a share exchange.

(7) “Share exchange” means a business combination pursuant to section 33-816.

(8) “Survivor” means, in a merger, the corporation or other entity into which one or more other corporations or other entities are merged. A survivor of a merger may preexist the merger or be created by the merger.

(P.A. 03-18, S. 17.)

History: P.A. 03-18 effective July 1, 2003.



Section 33-815 - *(See end of section for amended version and effective date.) Merger.

(a) One or more domestic corporations may, in accordance with the provisions of this section, merge with one or more domestic or foreign corporations or other entities pursuant to a plan of merger.

(b) A foreign corporation, or a domestic or foreign other entity, may be a party to a merger, or may be created by the terms of a plan of merger, only if: (1) The merger is permitted by the law of the state or country under which such corporation or other entity is organized or by which it is governed; and (2) in effecting the merger, such corporation or other entity complies with such law and with its certificate of incorporation or organizational documents.

(c) The plan of merger must include: (1) The name of each corporation or other entity that will merge and the name of the corporation or other entity that will be the survivor of the merger; (2) the terms and conditions of the merger; (3) the manner and basis of converting the shares of each merging corporation and interests of each merging other entity into shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof; (4) the certificate of incorporation of any corporation, or the organizational documents of any other entity, to be created by the merger or, if a new corporation or other entity is not to be created by the merger, any amendments to the survivor’s certificate of incorporation or organizational documents; and (5) any other provisions required by the law of the state or country under which any party to the merger is organized or by which it is governed, or by the certificate of incorporation or organizational documents of any such party.

(d) Terms of a plan of merger may be made dependent on facts objectively ascertainable outside the plan in accordance with subsection (l) of section 33-608.

(e) The plan of merger may also include a provision that the plan may be amended prior to filing a certificate of merger with the Secretary of the State, provided, if the shareholders of a domestic corporation that is a party to the merger are required or permitted to vote on the plan, the plan must provide that, subsequent to approval of the plan by such shareholders, the plan may not be amended to: (1) Change the amount or kind of shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property to be received by the shareholders of or owners of interests in any party to the merger upon conversion of their shares or interests under the plan; (2) change the certificate of incorporation of any corporation, or the organizational documents of any other entity, that will survive or be created as a result of the merger, except for changes permitted by section 33-796 or by comparable provisions of the law of the state or country under which the foreign corporation or foreign other entity is organized or by which it is governed; or (3) change any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

(P.A. 94-186, S. 132, 215; P.A. 96-271, S. 98, 254; P.A. 03-18, S. 18; 03-158, S. 10; P.A. 04-50, S. 1; 04-99, S. 1.)

*Note: On and after January 1, 2014, this section, as amended by section 35 of public act 11-241, is to read as follows:

“Sec. 33-815. Merger. (a) One or more domestic corporations may, in accordance with the provisions of this section, merge with one or more domestic or foreign corporations pursuant to a plan of merger.

(b) A foreign corporation may be a party to a merger, or may be created by the terms of a plan of merger, only if: (1) The merger is permitted by the law of the state or country under which such corporation is organized or by which it is governed; and (2) in effecting the merger, such corporation complies with such law and with its certificate of incorporation.

(c) The plan of merger shall include: (1) The name of each corporation that will merge and the name of the corporation that will be the survivor of the merger; (2) the terms and conditions of the merger; (3) the manner and basis of converting the shares of each merging corporation into shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof; (4) the certificate of incorporation of any corporation to be created by the merger or, if a new corporation is not to be created by the merger, any amendments to the survivor’s certificate of incorporation; and (5) any other provisions required by the law of the state or country under which any party to the merger is organized or by which it is governed, or by the certificate of incorporation or organizational documents of any such party.

(d) Terms of a plan of merger may be made dependent on facts objectively ascertainable outside the plan in accordance with subsection (l) of section 33-608.

(e) The plan of merger may also include a provision that the plan may be amended prior to filing a certificate of merger with the Secretary of the State, provided, if the shareholders of a domestic corporation that is a party to the merger are required or permitted to vote on the plan, the plan shall provide that, subsequent to approval of the plan by such shareholders, the plan may not be amended to: (1) Change the amount or kind of shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property to be received by the shareholders of or owners of interests in any party to the merger upon conversion of their shares or interests under the plan; (2) change the certificate of incorporation of any corporation that will survive or be created as a result of the merger, except for changes permitted by section 33-796 or by comparable provisions of the law of the state or country under which the foreign corporation is organized or by which it is governed; or (3) change any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.”

(P.A. 94-186, S. 132, 215; P.A. 96-271, S. 98, 254; P.A. 03-18, S. 18; 03-158, S. 10; P.A. 04-50, S. 1; 04-99, S. 1; P.A. 11-241, S. 35.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (c) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by adding provision re merger of domestic corporations in accordance with the provisions of section, deleting provision re adoption of plan of merger by board of each corporation and approval of plan by shareholders if required by Sec. 33-817, and adding provision re merger with a domestic or foreign corporation or other entity pursuant to a plan of merger, added new Subsec. (b) re foreign corporation or domestic or foreign other entity may be party to or created by merger, redesignated existing Subsec. (b) as new Subsec. (c) and amended same by replacing “corporation planning to merge” with “corporation or other entity that will merge” and replacing “surviving corporation into which each other corporation plans to merge” with “corporation or other entity that will be the survivor of the merger” in Subdiv. (1), replacing provisions re conversion of shares of each corporation with provisions re conversion of shares of each merging corporation and interests of each merging other entity in Subdiv. (3), adding Subdiv. (4) re inclusion of certificate of incorporation or organizational documents, adding Subdiv. (5) re inclusion of other provisions and making technical changes, deleted former Subsec. (c) re provisions set forth in plan of merger, added Subsec. (d) re terms of plan of merger made dependent on facts objectively ascertainable outside the plan, and added Subsec. (e) re amendment of plan of merger, effective July 1, 2003; P.A. 03-158 added Subsec. (f) re terms dependent on facts objectively ascertainable outside the plan; P.A. 04-50 deleted former Subsec. (d) re terms of plan of merger made dependent on facts objectively ascertainable outside the plan and redesignated provisions of existing Subsec. (f) re terms dependent on facts objectively ascertainable outside the plan as new Subsec. (d), effective May 4, 2004; P.A. 04-99 amended Subsec. (a) by replacing “a domestic or foreign corporation or other entity” with “one or more domestic or foreign corporations or other entities”, effective May 10, 2004; P.A. 11-241 deleted provisions re other entities and organizational documents and, in Subsecs. (c) and (e), changed “must” to “shall”, effective January 1, 2014.



Section 33-816 - *(See end of section for amended version and effective date.) Share exchange.

(a) Through a share exchange: (1) A domestic corporation may acquire all of the shares of one or more classes or series of shares of another domestic corporation or of a foreign corporation, or all of the interests of one or more classes or series of interests of a domestic or foreign other entity, in exchange for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof, pursuant to a plan of share exchange; or (2) all of the shares of one or more classes or series of shares of a domestic corporation may be acquired by another domestic corporation or by a foreign corporation or other entity, in exchange for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof, pursuant to a plan of share exchange.

(b) A foreign corporation, or a domestic or foreign other entity, may be a party to a share exchange only if: (1) The share exchange is permitted by the law of the state or country under which such corporation or other entity is organized or by which it is governed; and (2) in effecting the share exchange, such corporation or other entity complies with such law and with its certificate of incorporation or organizational documents.

(c) The plan of share exchange must include: (1) The name of each corporation or other entity whose shares or interests will be acquired and the name of the corporation or other entity that will acquire such shares or interests; (2) the terms and conditions of the share exchange; (3) the manner and basis of exchanging shares of a corporation or interests in an other entity whose shares or interests will be acquired under the share exchange into shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof; and (4) any other provisions required by the law of the state or country under which any party to the share exchange is organized or by which it is governed or by the certificate of incorporation or organizational documents of any such party.

(d) Terms of a plan of share exchange may be made dependent on facts objectively ascertainable outside the plan in accordance with subsection (l) of section 33-608.

(e) The plan of share exchange may also include a provision that the plan may be amended prior to the filing of a certificate of share exchange with the Secretary of the State, provided, if the shareholders of a domestic corporation that is a party to the share exchange are required or permitted to vote on the plan, the plan must provide that, subsequent to approval of the plan by such shareholders, the plan may not be amended to: (1) Change the amount or kind of shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property to be issued by the corporation or to be received by the shareholders of or owners of interests in any party to the share exchange in exchange for their shares or interests under the plan; or (2) change any of the terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

(f) This section does not limit the power of a domestic corporation to acquire shares of another corporation or interests in an other entity in a transaction other than a share exchange.

(P.A. 94-186, S. 133, 215; P.A. 03-18, S. 19; 03-158, S. 11; P.A. 04-50, S. 2.)

*Note: On and after January 1, 2014, this section, as amended by section 36 of public act 11-241, is to read as follows:

“Sec. 33-816. Share exchange. (a) Through a share exchange: (1) A domestic corporation may acquire all of the shares of one or more classes or series of shares of another domestic corporation or of a foreign corporation, in exchange for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof, pursuant to a plan of share exchange; or (2) all of the shares of one or more classes or series of shares of a domestic corporation may be acquired by another domestic corporation or by a foreign corporation, in exchange for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof, pursuant to a plan of share exchange.

(b) A foreign corporation may be a party to a share exchange only if: (1) The share exchange is permitted by the law of the state or country under which such corporation is organized or by which it is governed; and (2) in effecting the share exchange, such corporation complies with such law and with its certificate of incorporation or organizational documents.

(c) The plan of share exchange shall include: (1) The name of each corporation whose shares will be acquired and the name of the corporation or other entity that will acquire such shares; (2) the terms and conditions of the share exchange; (3) the manner and basis of exchanging shares of a corporation whose shares will be acquired under the share exchange into shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof; and (4) any other provisions required by the law of the state or country under which any party to the share exchange is organized or by which it is governed or by the certificate of incorporation or organizational documents of any such party.

(d) Terms of a plan of share exchange may be made dependent on facts objectively ascertainable outside the plan in accordance with subsection (l) of section 33-608.

(e) The plan of share exchange may also include a provision that the plan may be amended prior to the filing of a certificate of share exchange with the Secretary of the State, provided, if the shareholders of a domestic corporation that is a party to the share exchange are required or permitted to vote on the plan, the plan shall provide that, subsequent to approval of the plan by such shareholders, the plan may not be amended to: (1) Change the amount or kind of shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property to be issued by the corporation or to be received by the shareholders of in any party to the share exchange in exchange for their shares under the plan; or (2) change any of the terms or conditions of the plan if the change would adversely affect such shareholders in any material respect.

(f) This section does not limit the power of a domestic corporation to acquire shares of another corporation or interests in an other entity in a transaction other than a share exchange.”

(P.A. 94-186, S. 133, 215; P.A. 03-18, S. 19; 03-158, S. 11; P.A. 04-50, S. 2; P.A. 11-241, S. 36.)

History: P.A. 94-186 effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by adding “Through a share exchange”, replacing “corporation” with “domestic corporation” and “outstanding shares” with “shares”, deleting provision re adoption of exchange by board of each corporation and approval of exchange by shareholders if required by Sec. 33-817, adding Subdiv. (1) re acquisition by domestic corporation of shares of domestic or foreign corporation or interests of domestic or foreign other entity pursuant to plan of share exchange, and adding Subdiv. (2) re acquisition by domestic or foreign corporation or other entity of shares of domestic corporation pursuant to plan of share exchange, deleted former Subsecs. (b), (c) and (d) re plan of exchange and power to acquire shares through voluntary exchange or otherwise, added new Subsec. (b) re foreign corporation or domestic or foreign other entity may be party to share exchange, added new Subsec. (c) re requirements for plan of share exchange, added new Subsec. (d) re terms of plan of share exchange made dependent on facts objectively ascertainable outside the plan, added Subsec. (e) re amendment of plan of share exchange, and added Subsec. (f), redesignated as Subsec. (g) by the Revisors to allow insertion of Subsec. added by P.A. 03-158 as Subsec. (f), re power to acquire shares or interests in transaction other than a share exchange, effective July 1, 2003; P.A. 03-158 added new Subsec., designated as Subsec. (f) by the Revisors, re terms dependent on facts objectively ascertainable outside the plan; P.A. 04-50 deleted former Subsec. (d) re terms of plan of share exchange made dependent on facts objectively ascertainable outside the plan, redesignated provisions of existing Subsec. (f) re terms dependent on facts objectively ascertainable outside the plan as new Subsec. (d) and redesignated existing Subsec. (g) re power to acquire shares or interests in transaction other than a share exchange as new Subsec. (f), effective May 4, 2004; P.A. 11-241 deleted provisions re other entities and interests in such entities and, in Subsecs. (c) and (e), changed “must” to “shall”, effective January 1, 2014.



Section 33-817 - *(See end of section for amended version of subdivision (4) and effective date.) Action on plan of merger or share exchange.

In the case of a domestic corporation that is a party to a merger or a share exchange:

(1) The plan of merger or share exchange must be adopted by the board of directors.

(2) Except as provided in subdivision (7) of this section and section 33-818, after adopting the plan of merger or share exchange, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless (A) the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, or (B) section 33-754 applies. If subparagraph (A) or (B) of this subdivision applies, the board of directors must transmit to the shareholders the basis for so proceeding.

(3) The board of directors may condition its submission of the plan merger or share exchange to the shareholders on any basis.

*(4) If the plan of merger or share exchange is required to be approved by the shareholders, and if the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan is to be submitted for approval. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing corporation or other entity, the notice shall also include or be accompanied by a copy or summary of the certificate of incorporation or organizational documents of such existing corporation or other entity. If the corporation is to be merged into a corporation or other entity that is to be created pursuant to the merger, the notice shall include or be accompanied by a copy or a summary of the certificate of incorporation or organizational documents of the new corporation or other entity.

(5) Unless sections 33-600 to 33-998, inclusive, the certificate of incorporation or the board of directors acting pursuant to subdivision (3) of this section requires a greater vote or a vote by voting groups, and except as provided in subdivision (9) of this section, the plan of merger or share exchange to be authorized must be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group.

(6) Separate voting by voting groups is required: (A) On a plan of merger, by each class or series of shares that (i) are to be converted, pursuant to the provisions of the plan of merger, into shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof, or (ii) would have a right to vote as a separate group on a provision in the plan that, if contained in a proposed amendment to the certificate of incorporation, would require action by separate voting groups under section 33-798; (B) on a plan of share exchange, by each class or series of shares included in the exchange, with each class or series constituting a separate voting group; and (C) on a plan of merger or share exchange, if the voting group is entitled under the certificate of incorporation to vote as a voting group to approve a plan of merger or share exchange.

(7) Unless the certificate of incorporation otherwise provides, approval by the corporation’s shareholders of a plan of merger or share exchange is not required if: (A) The corporation will be the survivor in the merger or is the acquiring corporation in the share exchange; (B) except for amendments permitted by section 33-796, its certificate of incorporation will not be changed; and (C) each shareholder of the corporation whose shares were outstanding immediately before the effective date of the merger or the share exchange will hold the same number of shares, with identical preferences, limitations and relative rights, immediately after the effective date of the merger or the share exchange.

(8) If, as a result of a merger or a share exchange, one or more shareholders of a domestic corporation would become subject to personal liability for the obligations or liabilities of any other person or entity, approval of the plan of merger or share exchange shall require the execution, by each such shareholder, of a separate written consent to become subject to such personal liability.

(9) Notwithstanding any provision of subdivision (5) of this section to the contrary, a plan of merger or share exchange of a corporation which was incorporated under the laws of this state, whether under chapter 599 of the general statutes, revision of 1958, revised to January 1, 1995, or any other general law or special act, prior to January 1, 1997, to be authorized by such corporation, shall be approved by (A) the affirmative vote of at least two-thirds of the voting power of each voting group entitled to vote thereon unless the certificate of incorporation expressly provides otherwise, provided if such corporation is the surviving corporation of such merger and such plan of merger will not effect any change in or amendment to the certificate of incorporation of such corporation and the shares to be issued under the plan of merger could have been issued by the board of directors of such corporation without further authorization of the shareholders of such corporation, then the provisions of this subdivision shall not require approval of such plan of merger or share exchange by the corporation’s shareholders, and (B) the affirmative vote of at least two-thirds of the voting power of each class of stock of such corporation outstanding prior to January 1, 1997, and not otherwise entitled to vote thereon, unless the certificate of incorporation expressly provides otherwise; provided if such corporation is the surviving corporation of such merger and such plan of merger or share exchange does not contain any provisions which, if contained in a proposed amendment to the certificate of incorporation of such corporation, would entitle any class or series of shareholders of such surviving corporation to vote as a class or series as provided in subsection (f) of section 33-797 or section 33-798, then the provisions of this subdivision shall not require approval of such plan of merger or share exchange by the holders of such class or series not otherwise entitled to vote thereon.

(P.A. 94-186, S. 134, 215; P.A. 96-271, S. 99–103, 254; P.A. 03-18, S. 20; P.A. 10-35, S. 7.)

*Note: On and after January 1, 2014, subdivision (4) of this section, as amended by section 37 of public act 11-241, is to read as follows:

“(4) If the plan of merger or share exchange is required to be approved by the shareholders, and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan is to be submitted for approval. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the plan and shall contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing corporation, the notice shall also include or be accompanied by a copy or summary of the certificate of incorporation of such existing corporation. If the corporation is to be merged into a corporation that is to be created pursuant to the merger, the notice shall include or be accompanied by a copy or a summary of the certificate of incorporation of the new corporation.”

(P.A. 94-186, S. 134, 215; P.A. 96-271, S. 99–103, 254; P.A. 03-18, S. 20; P.A. 10-35, S. 7; P.A. 11-241, S. 37.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, amended Subsec. (i) to replace “articles” of merger or share exchange with “certificate” of merger or share exchange and amended Subsec. (j) to replace “January 1, 1996” with “January 1, 1997”, effective January 1, 1997; P.A. 03-18 substantially revised section, deleting former Subsecs. (a) and (b), adding provision re domestic corporation that is a party to a merger or share exchange, adding Subdivs. (1) and (2) re adoption of plan by board and submission of plan to shareholders for approval, redesignating Subsecs. (c) to (g) as Subdivs. (3) to (7) and adding provisions re shareholder approval and meeting, re copy or summary of certificate of incorporation or organizational documents included in shareholder notice, re separate voting by each class or series of shares and by voting group and re when shareholder approval of plan is not required unless the certificate of incorporation otherwise provides, deleting former Subsecs. (g)(3) and (4), (h) and (i), adding Subdiv. (8) re consent to personal liability, redesignating Subsec. (j) as Subdiv. (9), and making conforming and technical changes throughout, effective July 1, 2003; P.A. 10-35 amended Subdiv. (2) to designate existing provisions re board determination that it should not make a recommendation due to conflicts of interest or other special circumstances as Subpara. (A), add Subpara. (B) re whether Sec. 33-754 applies, and provide that if Subpara. (A) or (B) applies, board must transmit to shareholders basis for so proceeding, rather than basis for determination; P.A. 11-241 amended Subdiv. (4) to delete provisions re other entity and organizational documents and change “must” to “shall”, effective January 1, 2014.



Section 33-818 - Merger of subsidiary.

(a) A domestic parent corporation that owns shares of a domestic or foreign subsidiary corporation that carry at least ninety per cent of the voting power of each class and series of the outstanding shares of the subsidiary that have voting power may merge the subsidiary into itself or into another such subsidiary, or merge itself into the subsidiary, without the approval of the board of directors or shareholders of the subsidiary, unless (1) the certificate of incorporation of any of the corporations otherwise provides, and (2) in the case of a foreign subsidiary, approval by the foreign subsidiary’s board of directors or shareholders is required by the law under which the subsidiary is organized.

(b) If under subsection (a) of this section approval of a merger by the subsidiary’s shareholders is not required, the parent corporation shall, within ten days after the effective date of the merger, notify each of the subsidiary’s shareholders that the merger has become effective.

(c) Except as provided in subsections (a) and (b) of this section, a merger between a parent and a subsidiary shall be governed by the provisions of sections 33-815 to 33-829, inclusive, applicable to mergers generally.

(P.A. 94-186, S. 135, 215; P.A. 96-271, S. 104, 105, 254; P.A. 03-18, S. 21; P.A. 09-55, S. 28.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of merger with “certificate” of merger and “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by replacing former provisions with provisions re merger of domestic or foreign subsidiary corporation with domestic parent corporation or another subsidiary, deleted former Subsecs. (b), (c), (d) and (e) re plan and certificate of merger, added new Subsec. (b) re notice to subsidiary’s shareholders and added new Subsec. (c) re applicable law, effective July 1, 2003; P.A. 09-55 amended Subsec. (a) to authorize merger “without the approval of the board of directors or shareholders of the subsidiary” and delete in Subdiv. (2) exception re when approval of merger by foreign subsidiary’s board of directors or shareholders is required by the law by which subsidiary is governed, and amended Subsec. (b) to make a technical change.



Section 33-819 - *(See end of section for amended version of subsection (a) and effective date.) Certificate of merger or share exchange.

*(a) After a plan of merger or share exchange has been adopted and approved as required by sections 33-600 to 33-998, inclusive, a certificate of merger or share exchange shall be signed on behalf of each party to the merger or the share exchange by any officer or other duly authorized representative of such party. The certificate of merger or share exchange shall set forth: (1) The names of the parties to the merger or the share exchange; (2) the name of the corporation or other entity that will be the survivor of the merger or that will acquire the shares or interests of the other party to the share exchange; (3) the date on which the merger or the share exchange is to be effective; (4) if the certificate of incorporation of the survivor of a merger is amended, or if a new corporation is created as a result of a merger, the amendments to the survivor’s certificate of incorporation or the certificate of incorporation of the new corporation; (5) if the plan of merger or share exchange required approval by the shareholders of a domestic corporation that was a party to the merger or the share exchange, a statement that the plan was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by sections 33-600 to 33-998, inclusive, and the certificate of incorporation; (6) if the plan of merger or share exchange did not require approval by the shareholders of a domestic corporation that was a party to the merger or the share exchange, a statement to that effect; and (7) as to each foreign corporation and each other entity that was a party to the merger or the share exchange, a statement that the plan and the performance of its terms were duly authorized by all action required by the law of the state or country under which the corporation or other entity is organized or by which it is governed, and by its certificate of incorporation or organizational documents.

(b) A certificate of merger or share exchange shall be delivered to the Secretary of the State for filing by the survivor of the merger or the acquiring corporation in a share exchange and shall take effect on the effective date of the merger or the share exchange.

(P.A. 94-186, S. 136, 215; P.A. 96-271, S. 106, 254; P.A. 03-18, S. 22; P.A. 11-147, S. 18.)

*Note: On and after January 1, 2014, subsection (a) of this section, as amended by section 38 of public act 11-241 and section 1 of public act 12-32, is to read as follows:

“(a) After a plan of merger or share exchange has been adopted and approved as required by sections 33-600 to 33-998, inclusive, a certificate of merger or share exchange shall be signed on behalf of each party to the merger or the share exchange by any officer or other duly authorized representative of such party. The certificate of merger or share exchange shall set forth: (1) The names of the parties to the merger or the share exchange; (2) the name of the corporation that will be the survivor of the merger or that will acquire the shares of the other party to the share exchange; (3) the date on which the merger or the share exchange is to be effective; (4) if the certificate of incorporation of the survivor of a merger is amended, or if a new corporation is created as a result of a merger, the amendments to the survivor’s certificate of incorporation or the certificate of incorporation of the new corporation; (5) if the plan of merger or share exchange required approval by the shareholders of a domestic corporation that was a party to the merger or the share exchange, a statement that the plan was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by sections 33-600 to 33-998, inclusive, and the certificate of incorporation; (6) if the plan of merger or share exchange did not require approval by the shareholders of a domestic corporation that was a party to the merger or the share exchange, a statement to that effect; and (7) as to each foreign corporation that was a party to the merger or the share exchange, a statement that the plan and the performance of its terms were duly authorized by all action required by the law of the state or country under which the corporation is organized or by which it is governed, and by its certificate of incorporation.”

(P.A. 94-186, S. 136, 215; P.A. 96-271, S. 106, 254; P.A. 03-18, S. 22; P.A. 11-147, S. 18; 11-241, S. 38; P.A. 12-32, S. 1.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of merger or share exchange with “certificate” of merger or share exchange where appearing, effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by replacing former provisions with provisions re execution and contents of certificate of merger or share exchange, and amended Subsec. (b) by deleting provision re when merger or share exchange takes effect and adding provisions re filing and effective date of certificate of merger or share exchange, effective July 1, 2003; P.A. 11-147 amended Subsec. (a) to require certificate of merger or share exchange be “signed” rather than “executed”; P.A. 11-241 amended Subsec. (a) to delete provisions re other entity, interests in such entity and organizational documents, effective January 1, 2014; P.A. 12-32 amended Subsec. (a) to require certificate of merger or share exchange to be “signed”, rather than “executed”, effective January 1, 2014.



Section 33-820 - *(See end of section for amended version and effective date.) Effect of merger or share exchange.

(a) When a merger becomes effective:

(1) The corporation or other entity that is designated in the certificate of merger as the survivor continues or comes into existence, as the case may be;

(2) The separate existence of every corporation or other entity that is merged into the survivor ceases;

(3) All liabilities of each corporation or other entity that is merged into the survivor are vested in the survivor;

(4) All property owned by, and every contract right possessed by, each corporation or other entity that merges into the survivor is vested in the survivor without reversion or impairment;

(5) The name of the survivor may, but need not be, substituted in any pending proceeding for the name of any party to the merger whose separate existence ceased in the merger;

(6) The certificate of incorporation or organizational documents of the survivor are amended to the extent provided in the certificate of merger;

(7) The certificate of incorporation or organizational documents of a survivor that is created by the merger become effective; and

(8) The shares of each corporation that is a party to the merger, and the interests in an other entity that is a party to a merger, that are to be converted under the plan of merger into shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof, are converted, and the former holders of such shares or interests are entitled only to the rights provided to them in the plan of merger or to any rights they may have under sections 33-855 to 33-879, inclusive.

(b) When a share exchange becomes effective, the former holders of shares of each domestic corporation that are to be exchanged for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof, are entitled only to the rights provided to them in the plan of share exchange or to any rights they may have under sections 33-855 to 33-879, inclusive.

(c) Any shareholder of a domestic corporation that is a party to a merger or a share exchange and, prior to the merger or the share exchange, was liable for the liabilities or obligations of such corporation, shall not be released from such liabilities or obligations by reason of the merger or the share exchange.

(d) Upon a merger becoming effective, a foreign corporation, or a foreign other entity, that is the survivor of the merger is deemed to: (1) Appoint the Secretary of the State as its agent for service of process in a proceeding to enforce the rights of shareholders of each domestic corporation that is a party to the merger who exercise appraisal rights; and (2) agree that it will promptly pay the amount, if any, to which such shareholders are entitled under sections 33-855 to 33-879, inclusive.

(P.A. 94-186, S. 137, 215; P.A. 96-271, S. 107, 254; P.A. 03-18, S. 23.)

*Note: On and after January 1, 2014, this section, as amended by sections 39 and 40 of public act 11-241, is to read as follows:

“Sec. 33-820. Effect of merger or share exchange. (a) When a merger becomes effective:

(1) The corporation that is designated in the certificate of merger as the survivor continues or comes into existence, as the case may be;

(2) The separate existence of every corporation that is merged into the survivor ceases;

(3) All liabilities of each corporation that is merged into the survivor are vested in the survivor;

(4) All property owned by, and every contract right possessed by, each corporation that merges into the survivor is vested in the survivor without reversion or impairment;

(5) The name of the survivor may, but need not be, substituted in any pending proceeding for the name of any party to the merger whose separate existence ceased in the merger;

(6) The certificate of incorporation of the survivor are amended to the extent provided in the certificate of merger;

(7) The certificate of incorporation of a survivor that is created by the merger become effective; and

(8) The shares of each corporation that is a party to the merger that are to be converted under the plan of merger into shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof, are converted, and the former holders of such shares or interests are entitled only to the rights provided to them in the plan of merger or to any rights they may have under sections 33-855 to 33-879, inclusive.

(b) When a share exchange becomes effective, the former holders of shares of each domestic corporation that are to be exchanged for shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof, are entitled only to the rights provided to them in the plan of share exchange or to any rights they may have under sections 33-855 to 33-879, inclusive.

(c) Any shareholder of a domestic corporation that is a party to a merger or a share exchange and, prior to the merger or the share exchange, was liable for the liabilities or obligations of such corporation, shall not be released from such liabilities or obligations by reason of the merger or the share exchange.

(d) Upon a merger becoming effective, a foreign corporation that is the survivor of the merger is deemed to: (1) Appoint the Secretary of the State as its agent for service of process in a proceeding to enforce the rights of shareholders of each domestic corporation that is a party to the merger who exercise appraisal rights; and (2) agree that it shall promptly pay the amount, if any, to which such shareholders are entitled under sections 33-855 to 33-879, inclusive.”

(P.A. 94-186, S. 137, 215; P.A. 96-271, S. 107, 254; P.A. 03-18, S. 23; P.A. 11-241, S. 39, 40.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace “articles” of incorporation with “certificate” of incorporation in Subdiv. (5) and “articles” of merger with “certificate” of merger in Subdiv. (6) and amended Subsec. (b) to replace “articles” of share exchange with “certificate” of share exchange, effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by replacing “takes effect” with “becomes effective”, deleting former Subdivs. (1) to (6) and adding new Subdivs. (1) to (8) re when a merger becomes effective, amended Subsec. (b) by deleting provisions re exchange of shares of acquired corporation as provided in plan when share exchange takes effect, adding provisions re rights of former holders of shares of domestic corporation that are to be exchanged when share exchange becomes effective, and replacing “exchange rights provided” with “rights provided to them”, “certificate” with “plan”, “their rights” with “any rights they may have” and “33-872” with “33-879”, added Subsec. (c) re shareholder liabilities and obligations, and added Subsec. (d) re foreign corporation or other entity that is the survivor, effective July 1, 2003; P.A. 11-241 amended Subsec. (a) to delete provisions re other entity, organizational documents and interests in such entity and amended Subsec. (d) to delete provision re foreign other entity and change “will” to “shall”, effective January 1, 2014.



Section 33-821 - Merger or share exchange with foreign corporation.

Section 33-821 is repealed, effective July 1, 2003.

(P.A. 94-186, S. 138, 215; P.A. 97-246, S. 24, 99; P.A. 03-18, S. 76.)



Section 33-821a - Abandoned merger or share exchange.

(a) Unless otherwise provided in a plan of merger or share exchange or in the law of the state or country under which a foreign corporation or a domestic or foreign other entity that is a party to a merger or a share exchange is organized or by which it is governed, after the plan has been adopted and approved as required by sections 33-815 to 33-820, inclusive, and at any time before the merger or the share exchange has become effective, the merger or the share exchange may be abandoned by any party thereto without action by the party’s shareholders or owners of interests, in accordance with any procedures set forth in the plan of merger or share exchange or, if no such procedures are set forth in the plan, in the manner determined by the board of directors of a corporation, or the managers of an other entity, subject to any contractual rights of other parties to the merger or the share exchange.

(b) If a merger or a share exchange is abandoned under subsection (a) of this section after a certificate of merger or share exchange has been filed with the Secretary of the State but before the merger or the share exchange has become effective, a statement that the merger or the share exchange has been abandoned in accordance with this section, signed on behalf of a party to the merger or the share exchange by an officer or other duly authorized representative of such party, shall be delivered to the Secretary of the State for filing prior to the effective date of the merger or the share exchange. Any such statement shall contain the name of each party to the merger or the share exchange, the date the merger or the share exchange was to become effective and the date the merger or the share exchange was abandoned. Upon filing, the statement shall take effect and the merger or the share exchange shall be deemed abandoned and shall not become effective.

(P.A. 03-18, S. 24; P.A. 11-147, S. 19.)

History: P.A. 03-18 effective July 1, 2003; P.A. 11-147 amended Subsec. (b) to require statement of abandonment be “signed” rather than “executed”.



Section 33-830 - Sale or other disposition of assets in regular course of business. Mortgage or other encumbrance, transfer or distribution of assets.

No approval of the shareholders of a corporation is required, unless the certificate of incorporation otherwise provides: (1) To sell, lease, exchange or otherwise dispose of any or all of the corporation’s assets in the usual and regular course of business; (2) to mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of the corporation’s assets, whether or not in the usual and regular course of business; (3) to transfer any or all of the corporation’s assets to one or more corporations or other entities, all of the shares or interests of which are owned by the corporation; or (4) to distribute assets pro rata to the holders of one or more classes or series of the corporation’s shares.

(P.A. 94-186, S. 139, 215; P.A. 96-271, S. 108, 254; P.A. 03-18, S. 25.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 03-18 deleted Subsec. (a) designator and provision re sale by corporation on terms and conditions and for consideration determined by the board, added provisions re approval of shareholders not required unless certificate of incorporation otherwise provides, replaced “all, or substantially all, of its property” with “any or all of the corporation’s assets” in Subdiv. (1), replaced “its property” with “the corporation’s assets” in Subdiv. (2), replaced provision re transfer of property to a corporation all the shares of which are owned by the corporation with provision re transfer of the corporation’s assets to one or more corporations or other entities, all of the shares or interests of which are owned by the corporation in Subdiv. (3), added Subdiv. (4) re pro rata distribution to holders of one or more classes or series or shares, made technical changes and deleted former Subsec. (b) re shareholder approval, effective July 1, 2003.



Section 33-831 - Sale or other disposition of assets leaving no significant continuing business activity.

(a) A sale, lease, exchange or other disposition of assets, other than a disposition described in section 33-830, requires approval of the corporation’s shareholders if any such disposition would leave the corporation without a significant continuing business activity. If a corporation retains a business activity that represented at least twenty-five per cent of total assets at the end of the most recently completed fiscal year, and twenty-five per cent of either income from continuing operations before taxes or revenues from continuing operations for such fiscal year, for the corporation and each of its subsidiaries on a consolidated basis, the corporation will conclusively be deemed to have retained a significant continuing business activity.

(b) A disposition that requires approval of the shareholders under subsection (a) of this section shall be initiated by a resolution of the board of directors authorizing the disposition. After adoption of such a resolution, the board of directors shall submit the proposed disposition to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the proposed disposition, unless (1) the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, or (2) section 33-754 applies. If subdivision (1) or (2) of this subsection applies, the board of directors must transmit to the shareholders the basis for so proceeding.

(c) The board of directors may condition its submission of a disposition to the shareholders under subsection (b) of this section on any basis.

(d) If a disposition is required to be approved by the shareholders under subsection (a) of this section, and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the disposition is to be submitted for approval. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the disposition and shall contain a description of the disposition, including the terms and conditions thereof and the consideration to be received by the corporation therefor.

(e) Unless the certificate of incorporation or the board of directors, acting pursuant to subsection (c) of this section, requires a greater vote or a vote by voting groups, and except as provided in subsection (i) of this section, the disposition to be authorized must be approved by a majority of all the votes entitled to be cast on the disposition.

(f) After a disposition has been approved by the shareholders under subsection (b) of this section, and at any time before the disposition has been consummated, the disposition may be abandoned by the corporation without action by the shareholders, subject to any contractual rights of other parties to the disposition.

(g) A disposition of assets in the course of dissolution under sections 33-880 to 33-903, inclusive, is not governed by this section.

(h) The assets of a direct or indirect consolidated subsidiary shall be deemed the assets of the parent corporation for the purposes of this section.

(i) Notwithstanding any provision of subsection (e) of this section to the contrary, a transaction of the type described in subsection (a) of this section of a corporation which was incorporated under the laws of this state, whether under chapter 599 of the general statutes, revision of 1958, revised to January 1, 1995, or any other general law or special act, prior to January 1, 1997, to be authorized by such corporation shall, unless the certificate of incorporation expressly provides otherwise, be approved by the affirmative vote of at least two-thirds of (1) the voting power of each voting group of such corporation entitled to vote thereon, and (2) the voting power of each class of stock of such corporation outstanding prior to January 1, 1997, whether or not otherwise entitled to vote thereon.

(P.A. 94-186, S. 140, 215; P.A. 96-271, S. 109, 110, 254; P.A. 97-246, S. 86, 99; P.A. 03-18, S. 26; P.A. 10-35, S. 8.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing and amended Subsec. (h) to replace “January 1, 1996” with “January 1, 1997” and “each class of such corporation” with “each class of stock of such corporation”, effective January 1, 1997; P.A. 97-246 amended Subsec. (d) to make a technical change, effective June 27, 1997; P.A. 03-18 amended Subsec. (a) by replacing former provisions with provisions re shareholder approval of disposition of assets that would leave the corporation without a significant continuing business activity, amended Subsec. (b) by replacing former provisions with provisions re action by the board of directors, amended Subsec. (c) by replacing provision re submission of proposed transaction with provision re submission of disposition to shareholders under Subsec. (b), amended Subsec. (d) by adding provision re shareholder approval of disposition at a meeting, replacing “proposed shareholders’ meeting in accordance with section 33-699” with “meeting of shareholders at which the disposition is to be submitted for approval”, and replacing former provision re shareholder notice of purpose of meeting with provision re notice to shareholders that purpose is to consider disposition, containing description of disposition, terms and conditions and consideration to be received, amended Subsec. (e) by replacing references to “transaction” with references to “disposition” and making a technical change, amended Subsec. (f) by replacing former provisions re abandoned transaction with provisions re abandonment of disposition without shareholder action at any time before disposition has been consummated, subject to contractual rights of other parties to the disposition, amended Subsec. (g) by replacing former provisions with provisions re disposition of assets in the course of dissolution, added new Subsec. (h) re assets of direct or indirect consolidated subsidiary, and redesignated existing Subsec. (h) as Subsec. (i), making technical changes therein, effective July 1, 2003; P.A. 10-35 amended Subsec. (b) to designate existing provisions re board determination that it should not make a recommendation due to conflicts of interest or other special circumstances as Subdiv. (1), add Subdiv. (2) re whether Sec. 33-754 applies, and provide that if Subdiv. (1) or (2) applies, board must transmit to shareholders basis for so proceeding, rather than basis for determination.



Section 33-840 - Business combinations. Definitions.

The terms used in sections 33-840 to 33-842, inclusive, shall be defined as follows:

(1) “Affiliate”, including the term “affiliated person”, means a person that directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, a specified person.

(2) “Associate”, when used to indicate a relationship with any person, means: (A) Any domestic or foreign corporation or organization, other than a corporation or a subsidiary of the corporation, of which such person is an officer, director, or partner or is, directly or indirectly, the beneficial owner of ten per cent or more of any class of equity securities; (B) any trust or other estate in which such person has a substantial beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity; and (C) any relative or spouse of such person, or any relative of such spouse, who has the same home as such person or who is a director or officer of the corporation or any of its affiliates.

(3) “Beneficial owner”, when used with respect to any voting stock, means a person: (A) That, individually or with any of its affiliates or associates, beneficially owns voting stock directly or indirectly; or (B) that, individually or with any of its affiliates or associates, has: (i) The right to acquire voting stock, whether such right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement or understanding or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise; or (ii) the right to vote or direct the voting stock pursuant to any agreement, arrangement or understanding; or (iii) the right to dispose of or to direct the disposition of voting stock pursuant to any agreement, arrangement or understanding; or (C) that, individually or with any of its affiliates or associates, has any agreement, arrangement or understanding for the purpose of acquiring, holding, voting or disposing of voting stock with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such shares of voting stock.

(4) “Business combination”, when used with respect to any corporation, means: (A) Any merger, consolidation or share exchange of the corporation or any subsidiary with (i) any interested shareholder or (ii) any other domestic or foreign corporation, whether or not itself an interested shareholder, which is, or after the merger, consolidation or share exchange would be, an affiliate or associate of an interested shareholder that was an interested shareholder prior to the transaction; (B) any sale, lease, exchange, mortgage pledge, transfer or other disposition, other than in the usual and regular course of business, in one transaction or a series of transactions in any twelve-month period, to any interested shareholder or any affiliate or associate of any interested shareholder, other than the corporation or any of its subsidiaries, of any assets of the corporation or any subsidiary having, measured at the time the transaction or transactions are approved by the board of directors of the corporation, an aggregate book value as of the end of the corporation’s most recent fiscal quarter of ten per cent or more of the total market value of the outstanding shares of the corporation or of its net worth as of the end of its most recent fiscal quarter; (C) the issuance or transfer by the corporation, or any subsidiary, in one transaction or a series of transactions, of any equity securities of the corporation or any subsidiary which have an aggregate market value of five per cent or more of the total market value of the outstanding shares of the corporation to any interested shareholder or any affiliate or associate of any interested shareholder, other than the corporation or any of its subsidiaries, except pursuant to the exercise of warrants, rights or options to subscribe to or purchase securities offered, issued or granted pro rata to all holders of the voting stock of the corporation or any other method affording substantially proportionate treatment to the holders of voting stock; (D) the adoption of any resolution for the liquidation or dissolution of the corporation or any subsidiary proposed by or on behalf of an interested shareholder or any affiliate or associate of any interested shareholder, other than the corporation or any of its subsidiaries; or (E) any reclassification of securities, including any reverse stock split, or recapitalization of the corporation, or any merger, consolidation or share exchange of the corporation with any of its subsidiaries which has the effect, directly or indirectly, in one transaction or a series of transactions, of increasing by five per cent or more of the total number of outstanding shares, the proportionate amount of the outstanding shares of any class of equity securities of the corporation or any subsidiary which is directly or indirectly owned by any interested shareholder or any affiliate or associate of any interested shareholder, other than the corporation or any of its subsidiaries.

(5) “Common stock” means any shares other than preferred shares.

(6) “Control”, including the terms “controlling”, “controlled by” and “under common control with”, means the possession, directly or indirectly, of the power to direct or cause the direction of the board of directors, the management or the policies of a person, whether through the ownership of voting securities, by contract, or otherwise, and the beneficial ownership of ten per cent or more of the voting power of the voting stock of a corporation creates a presumption of control.

(7) “Corporation” or “domestic corporation” means any corporation with capital stock formed under the laws of this state before or after January 1, 1961, including a real estate investment trust.

(8) “Equity security” means: (A) Any share or similar security, certificate of interest, or participation in any profit-sharing agreement, voting trust certificate or certificate of deposit for a share of the corporation; (B) any security convertible, with or without consideration, into any share of the corporation, or any warrant, right or option to subscribe to or purchase any share of the corporation; or (C) any put, call, straddle or other option or privilege of buying any share of the corporation from or selling any share of the corporation to another without being bound to do so.

(9) “Interested shareholder” means any person, other than the corporation or any of its subsidiaries, that is the beneficial owner, directly or indirectly, of ten per cent or more of the voting power of the outstanding shares of voting stock of the corporation, or is an affiliate of the corporation and at any time within the two-year period immediately prior to the date in question was the beneficial owner, directly or indirectly, of ten per cent or more of the voting power of the then outstanding shares of voting stock of the corporation. For the purpose of determining whether a person is an interested shareholder, the number of shares of voting stock deemed to be outstanding shall include shares deemed owned by the person through application of subdivision (3) of this section but shall not include any other shares of voting stock which may be issuable to persons other than the person in question pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, exchange rights, warrants or options, or otherwise.

(10) “Market value” as of any date means: (A) In the case of shares of stock of a corporation, the highest closing sale price during the thirty-day period immediately preceding the date in question of a share of such stock on the composite tape for New-York-Stock-Exchange-listed stocks, or, if such stock is not quoted on the composite tape, on the New York Stock Exchange, or if such stock is not listed on such exchange, on the principal United States securities exchange registered under the Securities Exchange Act of 1934 on which such stock is listed, or, if such stock is not listed on any such exchange, the highest closing bid quotation with respect to a share of such stock during the thirty-day period immediately preceding the date in question on the National Association of Securities Dealers, Inc. automated quotations system or any system then in use, or, if no such quotations are available, the fair market value on the date in question of a share of such stock as determined by the board of directors of the corporation in good faith; and (B) in the case of property other than cash or stock, the fair market value of such property on the date in question as determined by the board of directors of the corporation in good faith.

(11) “Person” means a natural person, company, partnership, foreign or domestic corporation, limited liability company, trust, unincorporated organization, government or any other entity or political subdivision, agency or instrumentality of a government. The term also includes two or more of the foregoing acting as a partnership, limited partnership, syndicate or other group for the purpose of acquiring, holding, voting or disposing of securities of an issuer.

(12) “Share exchange” means an exchange offer or any other exchange of securities of a person for the voting stock of a corporation.

(13) “Subsidiary” means any corporation of which voting stock having a majority of the votes entitled to be cast is owned, directly or indirectly, by the corporation.

(14) “Voting stock” means shares of capital stock of a corporation entitled to vote generally in the election of directors.

(P.A. 94-186, S. 141, 215; P.A. 95-79, S. 126, 189.)

History: P.A. 94-186 effective January 1, 1997; P.A. 95-79 redefined “person” to include a limited liability company, effective January 1, 1997.



Section 33-841 - Approval of business combination.

In addition to any vote otherwise required by law or the certificate of incorporation of a corporation, a business combination shall first be approved by the board of directors and then be approved by the affirmative vote of at least: (1) The holders of eighty per cent of the voting power of the outstanding shares of the voting stock of the corporation; and (2) the holders of two-thirds of the voting power of the outstanding shares of voting stock of the corporation other than voting stock held by the interested shareholder who is, or whose affiliate or associate is, a party to the business combination or held by an affiliate or associate of the interested shareholder.

(P.A. 94-186, S. 142, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-842 - Exceptions.

(a) For purposes of subsection (b) of this section:

(1) “Announcement date” means the first general public announcement of the proposal or intention to make a proposal of the business combination or its first communication generally to shareholders of the corporation, whichever is earlier;

(2) “Determination date” means the date on which an interested shareholder first became an interested shareholder;

(3) “Valuation date” means: (A) For a business combination voted upon by shareholders, the later of the day prior to the date of the shareholders vote or the date twenty days prior to the consummation of the business combination; and (B) for a business combination not voted upon by shareholders, the date of the consummation of the business combination.

(b) The vote required by section 33-841 does not apply to a business combination as defined in subparagraph (A) of subdivision (4) of section 33-840 if each of the following conditions is met:

(1) The aggregate amount of the cash and the market value as of the valuation date of consideration other than cash to be received per share by holders of common stock of each class or series in such business combination is at least equal to the highest of the following: (A) The highest per share price, including any brokerage commissions, transfer taxes and soliciting dealers’ fees, paid by the interested shareholder for any shares of common stock of the same class or series acquired by it: (i) Within the two-year period immediately prior to the announcement date of the business combination; or (ii) in the transaction in which it became an interested shareholder, whichever is higher; or (B) the market value per share of common stock of the same class or series on the announcement date or on the determination date, whichever is higher; or (C) the price per share equal to the market value per share of common stock of the same class or series determined pursuant to subdivision (1)(B) of this subsection, multiplied by the fraction of: (i) The highest per share price, including any brokerage commission, transfer taxes and soliciting dealers’ fees, paid by the interested shareholder for any shares of common stock of the same class or series acquired by it within the two-year period immediately prior to the announcement date, over (ii) the market value per share of common stock of the same class or series on the first day in such two-year period on which the interested shareholder acquired any shares of common stock.

(2) The aggregate amount of the cash and the market value as of the valuation date of consideration other than cash to be received per share by holders of shares of any class or series of outstanding stock other than common stock is at least equal to the highest of the following: (A) The highest per share price, including any brokerage commissions, transfer taxes and soliciting dealers’ fees, paid by the interested shareholder for any shares of such class or series of stock acquired by it: (i) Within the two-year period immediately prior to the announcement date of the business combination; or (ii) in the transaction in which it became an interested shareholder, whichever is higher; or (B) the highest preferential amount per share to which the holders of shares of such class or series of stock are entitled in the event of any voluntary or involuntary liquidation, dissolution or winding up of the corporation; or (C) the market value per share of such class or series of stock on the announcement date or on the determination date, whichever is higher; or (D) the price per share equal to the market value per share of such class or series of stock determined pursuant to subdivision (2)(C) of this subsection, multiplied by the fraction of: (i) The highest per share price, including any brokerage commissions, transfer taxes and soliciting dealers’ fees, paid by the interested shareholder for any shares of any class or series of voting stock acquired by it within the two-year period immediately prior to the announcement date, over (ii) the market value per share of the same class or series of voting stock on the first day in such two-year period on which the interested shareholder acquired any shares of the same class or series of voting stock.

(3) The consideration to be received by holders of any class or series of outstanding stock is to be in cash or in the same form as the interested shareholder has previously paid for shares of the same class or series of stock. If the interested shareholder has paid for shares of any class or series of stock with varying forms of consideration, the form of consideration for such class or series of stock shall be either cash or the form used to acquire the largest number of shares of such class or series of stock previously acquired by it.

(4) (A) After the interested shareholder has become an interested shareholder and prior to the consummation of such business combination: (i) There shall have been no failure to declare and pay at the regular date therefor any full periodic dividends, whether or not cumulative, on any outstanding preferred stock of the corporation; (ii) there shall have been no reduction in the annual rate of dividends paid on any class or series of stock of the corporation that is not preferred stock, except as necessary to reflect any subdivision of the stock; and an increase in such annual rate of dividends as necessary to reflect any reclassification, including any reverse stock split, recapitalization, reorganization or any similar transaction which has the effect of reducing the number of outstanding shares of the stock; and (iii) the interested shareholder shall not have become the beneficial owner of any additional shares of stock of the corporation except as part of the transaction which resulted in such interested shareholder becoming an interested shareholder or by virtue of proportionate stock splits or stock dividends. (B) The provisions of subdivisions (4)(A)(i) and (4)(A)(ii) of this subsection do not apply if no interested shareholder or an affiliate or associate of the interested shareholder voted as a director of the corporation in a manner inconsistent with subdivisions (4)(A)(i) and (4)(A)(ii) and the interested shareholder, within ten days after any act or failure to act inconsistent with subdivisions (4)(A)(i) and (4)(A)(ii), notifies the board of directors of the corporation in writing that the interested shareholder disapproves thereof and requests in good faith that the board of directors rectify such act or failure to act.

(5) After the interested shareholder has become an interested shareholder, the interested shareholder shall not have received the benefit, directly or indirectly, except proportionately as a shareholder, of any loans, advances, guarantee, pledges or other financial assistance or any tax credits or other tax advantages provided by the corporation or any of its subsidiaries, whether in anticipation of or in connection with such business combination or otherwise.

(c) (1) Unless the certificate of incorporation provides otherwise, whether or not such business combinations are authorized or consummated in whole or in part after June 4, 1984, or after the interested shareholder became an interested shareholder, the requirements of section 33-841 do not apply to business combinations that specifically, generally, or generally by types, as to specifically identified or unidentified existing or future interested shareholders or their affiliates or associates, have been approved or exempted therefrom by resolution of the board of directors of the corporation: (A) Within two months after June 4, 1984, or such earlier date as may be irrevocably established by resolution of the board of directors; or (B) if involving transactions with a particular interested shareholder or its existing or future affiliates or associates, at any time prior to the time that the interested shareholder first became an interested shareholder; (2) unless by its terms a resolution adopted under this subsection is made irrevocable, it may be altered or repealed by the board of directors, but this shall not affect any business combinations that have been consummated, or are the subject of any existing agreement entered into, prior to the alteration or repeal.

(d) Unless the certificate of incorporation provides otherwise, the requirements of section 33-841 do not apply to any business combination of: (1) A corporation which is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended; (2) a corporation whose original certificate of incorporation has a provision or whose shareholders adopt a certificate of incorporation amendment after June 4, 1984, by a vote of the holders of at least eighty per cent of the voting power of the outstanding shares of the voting stock of the corporation and the holders of at least two-thirds of the voting power of the outstanding shares of voting stock of the corporation other than voting stock held by interested shareholders of the corporation, or affiliates or associates of interested shareholders, expressly electing not to be governed by sections 33-840 to 33-842, inclusive; or (3) an investment company registered under the Investment Company Act of 1940.

(e) A business combination involving a corporation that has a certificate of incorporation provision which provides that a business combination may be approved by an affirmative vote of a lesser proportion of the voting power of the outstanding shares of voting stock of the corporation than the proportion required by section 33-841 is subject to the voting requirements of said section unless one of the requirements or exemptions of subsection (b), (c) or (d) of this section have been met.

(P.A. 94-186, S. 143, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-843 - Business combinations. Definitions.

For the purposes of sections 33-843 to 33-845, inclusive:

(1) “Affiliate” means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, a specified person.

(2) “Announcement date”, when used in reference to any business combination, means the date of the first public announcement of the final, definitive proposal for such business combination.

(3) “Associate”, when used to indicate a relationship with any person, means (A) any corporation or organization of which such person is an officer or partner or is, directly or indirectly, the beneficial owner of ten per cent or more of any class of voting stock, (B) any trust or other estate in which such person has at least a ten per cent beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity, and (C) any relative or spouse of such person, or any relative of such spouse, who has the same home as such person.

(4) “Beneficial owner”, when used with respect to any voting stock, means a person:

(A) That, individually or with or through any of its affiliates or associates, beneficially owns such stock, directly or indirectly;

(B) That, individually or with or through any of its affiliates or associates, has (i) the right to acquire such stock, whether such right is exercisable immediately or only after the passage of time or upon the occurrence of a specified event, pursuant to any agreement, arrangement or understanding whether or not in writing, or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise; provided, a person shall not be deemed the beneficial owner of stock tendered pursuant to a tender or exchange offer made by such person or any of such person’s affiliates or associates until such tendered stock is accepted for purchase or exchange; (ii) the right to vote such stock pursuant to any agreement, arrangement or understanding whether or not in writing; provided, a person shall not be deemed the beneficial owner of any stock under this subparagraph if the agreement, arrangement or understanding to vote such stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable rules and regulations under the Exchange Act and is not then reportable on Schedule 13D under the Exchange Act or any comparable or successor report; or (iii) the right to dispose of such stock pursuant to any agreement, arrangement or understanding whether or not in writing; or

(C) That, individually or with or through any of its affiliates or associates, has any agreement, arrangement or understanding whether or not in writing for the purpose of acquiring, except pursuant to a tender or exchange offer until such tendered stock is accepted for purchase or exchange as described in subparagraph (B)(i) of this subdivision, holding, voting, except voting pursuant to a revocable proxy or consent as described in subparagraph (B)(ii) of this subdivision, or disposing of such stock with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such stock.

(5) “Business combination”, when used in reference to any resident domestic corporation and any interested shareholder of such resident domestic corporation, means:

(A) Any merger or consolidation of such resident domestic corporation or any subsidiary of such resident domestic corporation with or into (i) such interested shareholder or (ii) any other corporation whether or not itself an interested shareholder of such resident domestic corporation which is, or after such merger or consolidation would be, an affiliate or associate of such interested shareholder;

(B) Any sale, lease, exchange, mortgage, pledge, transfer or other disposition in one transaction or a series of transactions to or with such interested shareholder or any affiliate or associate of such interested shareholder of assets of such resident domestic corporation or any subsidiary of such resident domestic corporation (i) having an aggregate market value equal to ten per cent or more of the aggregate market value of all the assets, determined on a consolidated basis, of such resident domestic corporation, (ii) having an aggregate market value equal to ten per cent or more of the aggregate market value of all the outstanding stock of such resident domestic corporation, or (iii) representing ten per cent or more of the earning power or net income, determined on a consolidated basis, of such resident domestic corporation, except pursuant to a dividend or distribution paid or made pro rata to all holders of common stock of such resident domestic corporation and to all holders of any other class of stock of such resident domestic corporation entitled to participate with the holders of common stock in the receipt of such dividend or distribution;

(C) The issuance or transfer by such resident domestic corporation or any subsidiary of such resident domestic corporation in one transaction or a series of transactions of any stock of such resident domestic corporation or any subsidiary of such resident domestic corporation which has an aggregate market value equal to five per cent or more of the aggregate market value of all the outstanding stock of such resident domestic corporation to such interested shareholder or any affiliate or associate of such interested shareholder, except (i) pursuant to a dividend or distribution paid or made pro rata to all holders of common stock of such resident domestic corporation and to all holders of any other class of stock of such resident domestic corporation entitled to participate with the holders of common stock in the receipt of such dividend or distribution, or (ii) pursuant to the exercise of warrants or rights to purchase stock or pursuant to the conversion of convertible securities;

(D) The adoption of any plan or proposal for the complete or partial liquidation or dissolution of such resident domestic corporation or any subsidiary of such resident domestic corporation, or declarations or payments of dividends and distributions to the holders of stock of such resident domestic corporation in any twelve-month period having an aggregate market value of more than five per cent of the aggregate market value of all assets, determined on a consolidated basis, of such resident domestic corporation as of the beginning of such twelve-month period, which plan or proposal is, or declarations or payments are, proposed by, or pursuant to any agreement, arrangement or understanding whether or not in writing with, such interested shareholder or any affiliate or associate of such interested shareholder, at any time following such interested shareholder’s stock acquisition date;

(E) Any reclassification of securities including, without limitation, any stock split, stock dividend, or other distribution of stock in respect of stock, or any reverse stock split, or recapitalization of such resident domestic corporation, or any merger or consolidation of such resident domestic corporation with any subsidiary of such resident domestic corporation, or any other transaction whether or not with or into or otherwise involving such interested shareholder, which reclassification, merger, consolidation or other transaction (i) has the effect, directly or indirectly, of increasing the proportionate share of the outstanding shares of any class or series of voting stock or securities convertible into voting stock of such resident domestic corporation or any subsidiary of such resident domestic corporation which is directly or indirectly owned by such interested shareholder or any affiliate or associate of such interested shareholder, except as a result of immaterial changes due to fractional share adjustments, and (ii) is proposed by, or pursuant to any agreement, arrangement or understanding whether or not in writing with, such interested shareholder or any affiliate or associate of such interested shareholder at any time following such interested shareholder’s stock acquisition date; or

(F) Any receipt by such interested shareholder or any affiliate or associate of such interested shareholder of the benefit, directly or indirectly, except proportionately as a shareholder of such resident domestic corporation, of any loans, advances, guarantees, pledges or other financial assistance or any tax credits or other tax advantages provided by or through such resident domestic corporation or any subsidiary of such resident domestic corporation; provided, for purposes of subparagraphs (A), (B) and (C) of this subdivision, a corporation, hereinafter referred to as the “other corporation”, which has entered into a definitive agreement or an agreement in principle or has an arrangement or understanding, whether formal or informal, in writing or not, with such resident domestic corporation or any subsidiary of such resident domestic corporation providing for any of the transactions contemplated by subparagraphs (A), (B) and (C) of this subdivision between such resident domestic corporation or any subsidiary of such resident domestic corporation and the other corporation or any subsidiary of the other corporation shall not be deemed to be an associate of such interested shareholder solely by reason of the fact that, after the date of such definitive agreement or agreement in principle or arrangement or understanding or the date of the first public announcement or disclosure of such transaction, whichever is earlier, such interested shareholder becomes, or after such transaction would become, directly or indirectly, the beneficial owner of ten per cent or more of any class of voting stock of the other corporation.

(6) “Control”, including the terms “controlling”, “controlled by” and “under common control with”, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract or otherwise. A person’s beneficial ownership of ten per cent or more of the voting power of a corporation’s outstanding voting stock shall create a presumption that such person has control of such corporation. Notwithstanding the foregoing, a presumption of control shall not apply where such person holds voting stock, in good faith and not for the purpose of circumventing sections 33-843 to 33-845, inclusive, as an agent, bank, broker, nominee, custodian or trustee for one or more beneficial owners who do not individually or as a group have control of such corporation.

(7) “Corporation” means any corporation, whether domestic or foreign.

(8) “Exchange Act” means the Act of Congress known as the Securities Exchange Act of 1934, as the same has been or hereafter may be amended from time to time.

(9) “Interested shareholder”, when used in reference to any resident domestic corporation, means any person, other than such resident domestic corporation or any subsidiary of such resident domestic corporation, that: (A) Is the beneficial owner, directly or indirectly, of ten per cent or more of the voting power of the outstanding voting stock of such resident domestic corporation; or (B) is an affiliate or associate of such resident domestic corporation and at any time within the five-year period immediately prior to the date in question was the beneficial owner, directly or indirectly, of ten per cent or more of the voting power of the then outstanding voting stock of such resident domestic corporation; provided for the purpose of determining whether a person is an interested shareholder, the number of shares of voting stock of such resident domestic corporation deemed to be outstanding shall include shares deemed to be beneficially owned by the person but shall not include any other unissued shares of voting stock of such resident domestic corporation which may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise.

(10) “Person” means a natural person, company, partnership, foreign or domestic corporation, limited liability company, trust, unincorporated organization, government or any other entity or political subdivision, agency or instrumentality of a government. The term also includes two or more of the foregoing acting as a partnership, limited partnership, syndicate, joint venture or other formal or informal group for the purpose of acquiring, holding, voting or disposing of securities of an issuer.

(11) “Resident domestic corporation” means an issuer of voting stock which: (A) Is organized under the laws of this state; and (B) has its principal executive offices or significant business operations located in this state or has a significant financial relationship with one or more businesses located in this state; provided no resident domestic corporation shall cease to be a resident domestic corporation by reason of events occurring or actions taken while such resident domestic corporation is subject to the provisions of sections 33-843 to 33-845, inclusive.

(12) “Stock” means: (A) Any stock or similar security, any certificate of interest, any participation in any profit-sharing agreement, any voting trust certificate or any certificate of deposit for stock; and (B) any security convertible, with or without consideration, into stock, or any warrant, call or other option or privilege of buying stock without being bound to do so, or any other security carrying any right to acquire, subscribe to or purchase stock.

(13) “Stock acquisition date”, with respect to any person and any resident domestic corporation, means the date that such person first becomes an interested shareholder of such resident domestic corporation.

(14) “Subsidiary” of any resident domestic corporation means any other corporation of which voting stock, having a majority of the voting power of the outstanding voting stock of such other corporation, is owned, directly or indirectly, by such resident domestic corporation.

(15) “Voting stock” means shares of capital stock of a corporation entitled to vote generally in the election of directors.

(P.A. 94-186, S. 144, 215; P.A. 95-79, S. 127, 189.)

History: P.A. 94-186 effective January 1, 1997; P.A. 95-79 redefined “person” to include a limited liability company, effective January 1, 1997.



Section 33-844 - Business combination with interested shareholder prohibited for five years unless approved by board of directors.

(a) Except as provided in section 33-845, notwithstanding anything to the contrary in sections 33-840 to 33-845, inclusive, no resident domestic corporation shall engage in any business combination with any interested shareholder of such resident domestic corporation for a period of five years following such interested shareholder’s stock acquisition date unless such business combination or the purchase of stock made by such interested shareholder on such interested shareholder’s stock acquisition date is approved by the board of directors of such resident domestic corporation and by a majority of the nonemployee directors of which there shall be at least two, prior to such interested shareholder’s stock acquisition date.

(b) If a good faith proposal is made in writing to the board of directors of a resident domestic corporation regarding a business combination, the board of directors shall respond, in writing, within forty-five days or such shorter period, if any, as may be required by the Exchange Act, setting forth its reasons for its decision regarding such proposal. If a good faith proposal to purchase stock is made in writing to the board of directors of a resident domestic corporation, the board of directors, unless it responds affirmatively in writing within forty-five days or such shorter period, if any, as may be required by the Exchange Act, shall be deemed to have disapproved such stock purchase.

(c) The provisions of this section shall be in addition to any other provisions of the general statutes which apply to such business combination.

(P.A. 94-186, S. 145, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-845 - Excepted business combinations.

The provisions of section 33-844 shall not apply:

(1) To any business combination between an interested shareholder or any affiliate or associate of such interested shareholder and a resident domestic corporation which does not have a class of voting stock registered pursuant to Section 12 of the Exchange Act on such interested shareholder’s stock acquisition date, unless (A) the certificate of incorporation of such resident domestic corporation provides at the time of such business combination that the provisions of section 33-844 shall apply, or (B) the failure of such resident domestic corporation to have a class of voting stock registered pursuant to Section 12 of the Exchange Act results from the transaction in which such interested shareholder became an interested shareholder;

(2) To any business combination of a resident domestic corporation with an interested shareholder of such resident domestic corporation which became an interested shareholder inadvertently, if such interested shareholder (A) as soon as practicable, divests itself of a sufficient amount of the voting stock of such resident domestic corporation so that it no longer is the beneficial owner, directly or indirectly, of ten per cent or more of the outstanding voting stock of such resident domestic corporation, and (B) would not at any time within the five-year period preceding the announcement date with respect to such business combination have been an interested shareholder but for such inadvertent acquisition;

(3) To any business combination of a resident domestic corporation with an interested shareholder which was an interested shareholder on February 1, 1988, unless subsequent to June 7, 1988, such interested shareholder increases its proportionate share of the voting power of the outstanding voting stock of such resident domestic corporation, excluding any increase approved by the board of directors of the resident domestic corporation before such increase occurs; or

(4) To any business combination of a resident domestic corporation which (A) on and after January 1, 1991, is a signatory to, and agrees to the standards contained in, the Connecticut Partnership Compact adopted pursuant to section 33-374g of the general statutes, revision of 1958, revised to 1991, and (B) adopts an amendment to such resident domestic corporation’s certificate of incorporation or bylaws which, in addition to any other approval required by law or by the certificate of incorporation or bylaws as applicable, is approved by the affirmative vote of the holders, other than interested shareholders and their affiliates and associates, of two-thirds of the voting power of the outstanding voting stock of such resident domestic corporation, excluding the voting stock of interested shareholders and their affiliates and associates, expressly electing not to be governed by the provisions of section 33-844, provided such amendment to the certificate of incorporation or bylaws shall not be effective until eighteen months after such vote of such resident domestic corporation’s shareholders and shall not apply to any business combination of such resident domestic corporation with an interested shareholder whose stock acquisition date is on or prior to the effective date of such amendment.

(P.A. 94-186, S. 146, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-855 - Definitions.

As used in sections 33-855 to 33-872, inclusive:

(1) “Affiliate” means a person that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with another person or is a senior executive thereof. For purposes of subdivision (4) of subsection (b) of section 33-856, a person is deemed to be an affiliate of its senior executives.

(2) “Beneficial shareholder” means a person who is the beneficial owner of shares held in a voting trust or by a nominee on the beneficial owner’s behalf.

(3) “Corporation” means the issuer of the shares held by a shareholder demanding appraisal and, for purposes of sections 33-862 to 33-872, inclusive, includes the surviving entity in a merger.

(4) “Fair value” means the value of the corporation’s shares determined: (A) Immediately before the effectuation of the corporate action to which the shareholder objects, (B) using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal, and (C) without discounting for lack of marketability or minority status except, if appropriate, for amendments to the certificate of incorporation pursuant to subdivision (5) of subsection (a) of section 33-856.

(5) “Interest” means interest from the effective date of the corporate action until the date of payment, at the rate of interest on judgments in this state on the effective date of the corporate action.

(6) “Interested transaction” means a corporate action specified in subsection (a) of section 33-856, other than a merger pursuant to section 33-818, involving an interested person in which any of the shares or assets of the corporation are being acquired or converted. As used in this definition: (A) “Interested person” means a person, or an affiliate of a person, who at any time during the one-year period immediately preceding approval by the board of directors of the corporate action: (i) Was the beneficial owner of twenty per cent or more of the voting power of the corporation, excluding any shares acquired pursuant to an offer for all shares having voting power if the offer was made within one year prior to the corporate action for consideration of the same kind and of a value equal to or less than that paid in connection with the corporate action; (ii) had the power, contractually or otherwise, to cause the appointment or election of twenty-five per cent or more of the directors to the board of directors of the corporation; or (iii) was a senior executive or director of the corporation or a senior executive of any affiliate thereof, and that senior executive or director will receive, as a result of the corporate action, a financial benefit not generally available to other shareholders as such, other than: (I) Employment, consulting, retirement or similar benefits established separately and not as part of or in contemplation of the corporate action; or (II) employment, consulting, retirement or similar benefits established in contemplation of, or as part of, the corporate action that are not more favorable than those existing before the corporate action or, if more favorable, that have been approved on behalf of the corporation in the same manner as is provided in section 33-783; or (III) in the case of a director of the corporation who will, in the corporate action, become a director of the acquiring entity in the corporate action or one of its affiliates, rights and benefits as a director that are provided on the same basis as those afforded by the acquiring entity generally to other directors of such entity or such affiliate; and (B) “beneficial owner” means any person who, directly or indirectly, through any contract, arrangement or understanding, other than a revocable proxy, has or shares the power to vote, or to direct the voting of, shares; except that a member of a national securities exchange is not deemed to be a beneficial owner of securities held directly or indirectly by it on behalf of another person solely because the member is the record holder of the securities if the member is precluded by the rules of the exchange from voting without instruction on contested matters or matters that may affect substantially the rights or privileges of the holders of the securities to be voted. When two or more persons agree to act together for the purpose of voting their shares of the corporation, each member of the group formed thereby is deemed to have acquired beneficial ownership, as of the date of the agreement, of all voting shares of the corporation beneficially owned by any member of the group.

(7) “Preferred shares” means a class or series of shares whose holders have preference over any other class or series with respect to distributions.

(8) “Record shareholder” means the person in whose name shares are registered in the records of the corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with the corporation.

(9) “Senior executive” means the chief executive officer, chief operating officer, chief financial officer and any individual in charge of a principal business unit or function.

(10) “Shareholder” means both a record shareholder and a beneficial shareholder.

(P.A. 94-186, S. 147, 215; P.A. 01-199, S. 15; P.A. 09-55, S. 1.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 added definitions of “affiliate”, “preferred shares” and “senior executive”, deleted definition of “dissenter”, redefined “beneficial shareholder”, “corporation”, “fair value”, “interest”, “record shareholder” and “shareholder” and alphabetized and renumbered definitions (Revisor’s note: The word “inclusive” was added editorially by the Revisors in Subdiv. (3) following the phrase “sections 33-862 to 33-872,” for consistency with customary statutory usage); P.A. 09-55 added new Subdiv. (6) defining “interested transaction” and redesignated existing Subdivs. (6) to (9) as Subdivs. (7) to (10).



Section 33-856 - Right to appraisal.

(a) A shareholder is entitled to appraisal rights, and to obtain payment of the fair value of that shareholder’s shares, in the event of any of the following corporate actions:

(1) Consummation of a merger to which the corporation is a party (A) if shareholder approval is required for the merger by section 33-817 and the shareholder is entitled to vote on the merger, except that appraisal rights shall not be available to any shareholder of the corporation with respect to shares of any class or series that remain outstanding after consummation of the merger, or (B) if the corporation is a subsidiary and the merger is governed by section 33-818;

(2) Consummation of a share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the exchange, except that appraisal rights shall not be available to any shareholder of the corporation with respect to any class or series of shares of the corporation that is not exchanged;

(3) Consummation of a disposition of assets pursuant to section 33-831 if the shareholder is entitled to vote on the disposition, except that appraisal rights shall not be available to any shareholder of the corporation with respect to shares of any class or series if (A) under the terms of the corporate action approved by the shareholders there is to be distributed to shareholders in cash its net assets, in excess of a reasonable amount reserved to meet claims of the type described in sections 33-886 and 33-887, (i) within one year after the shareholders’ approval of the action, and (ii) in accordance with their respective interests determined at the time of such distribution, and (B) the disposition of assets is not an interested transaction;

(4) An amendment of the certificate of incorporation with respect to a class or series of shares that reduces the number of shares of a class or series owned by the shareholder to a fraction of a share if the corporation has the obligation or right to repurchase the fractional share so created; or

(5) Any other merger, share exchange, disposition of assets or amendment to the certificate of incorporation to the extent provided by the certificate of incorporation, the bylaws or a resolution of the board of directors.

(b) Notwithstanding subsection (a) of this section, the availability of appraisal rights under subdivisions (1), (2), (3) and (4) of subsection (a) of this section shall be limited in accordance with the following provisions:

(1) Appraisal rights shall not be available for the holders of shares of any class or series of shares which is:

(A) A covered security under Section 18(b)(1)(A) or (B) of the Securities Act of 1933, as amended;

(B) Traded in an organized market and has at least two thousand shareholders and a market value of at least twenty million dollars, exclusive of the value of such shares held by the corporation’s subsidiaries, senior executives, directors and beneficial shareholders owning more than ten per cent of such shares; or

(C) Issued by an open-end management investment company registered with the Securities and Exchange Commission under the Investment Company Act of 1940 and may be redeemed at the option of the holder at net asset value.

(2) The applicability of subdivision (1) of this subsection shall be determined as of: (A) The record date fixed to determine the shareholders entitled to receive notice of the meeting of shareholders to act upon the corporate action requiring appraisal rights; or (B) the day before the effective date of such corporate action if there is no meeting of shareholders.

(3) Subdivision (1) of this subsection shall not be applicable and appraisal rights shall be available pursuant to subsection (a) of this section for the holders of any class or series of shares (A) who are required by the terms of the corporate action requiring appraisal rights to accept for such shares anything other than cash or shares of any class or any series of shares of any corporation, or any other proprietary interest of any other entity, that satisfies the standards set forth in subdivision (1) of this subsection at the time the corporate action becomes effective, or (B) in the case of the consummation of a disposition of assets pursuant to section 33-831, unless such cash, shares or proprietary interests are, under the terms of the corporate action approved by the shareholders, to be distributed to the shareholders, as part of a distribution to shareholders of the net assets of the corporation in excess of a reasonable amount to meet claims of the type described in sections 33-886 and 33-887, (i) not later than one year after the shareholders’ approval of the action, and (ii) in accordance with their respective interests determined at the time of the distribution.

(4) Subdivision (1) of this subsection shall not be applicable and appraisal rights shall be available pursuant to subsection (a) of this section for the holders of any class or series of shares where the corporate action is an interested transaction.

(c) Notwithstanding any other provision of this section, the certificate of incorporation as originally filed or any amendment thereto may limit or eliminate appraisal rights for any class or series of preferred shares, but any such limitation or elimination contained in an amendment to the certificate of incorporation that limits or eliminates appraisal rights for any of such shares that are outstanding immediately prior to the effective date of such amendment or that the corporation is or may be required to issue or sell thereafter pursuant to any conversion, exchange or other right existing immediately before the effective date of such amendment shall not apply to any corporate action that becomes effective within one year of that date if such action would otherwise afford appraisal rights.

(d) Where the right to be paid the value of shares is made available to a shareholder by this section, such remedy shall be the exclusive remedy as holder of such shares against the corporate actions described in this section, whether or not the shareholder proceeds as provided in sections 33-855 to 33-872, inclusive.

(P.A. 94-186, S. 148, 215; P.A. 96-271, S. 111, 254; P.A. 01-199, S. 16; P.A. 09-55, S. 3; P.A. 11-147, S. 8; P.A. 12-32, S. 13.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing, effective January 1, 1997; P.A. 01-199 substantially revised section including amending Subsec. (a) to provide that a shareholder is entitled to “appraisal rights” in the event of certain corporate action rather than to “dissent from” such action, revising Subdivs. (1) to (5), inclusive, of Subsec. (a) re transactions which afford appraisal rights, adding new Subsec. (b) re market exception to the availability of appraisal rights and the availability of appraisal rights in conflict transactions, adding new Subsec. (c) re limitation or elimination of appraisal rights for preferred shares, redesignating former Subsec. (b) as Subsec. (d) and making technical changes throughout section for purposes of gender neutrality; P.A. 09-55 amended Subsec. (b) to replace former provisions of Subdiv. (1)(A) re listed shares with provision re shares that are a covered security, replace in Subdiv. (1)(B) “not so listed or designated but has at least two thousand shareholders and the outstanding shares of such class or series has a market value of at least twenty million dollars” with “Traded in an organized market and has at least two thousand shareholders and a market value of at least twenty million dollars”, add new Subdiv. (1)(C) re shares issued by an open-end management investment company, and replace former Subdivs. (4) and (5) with new Subdiv. (4) re availability of appraisal rights where corporate action is an interested transaction, and amended Subsec. (d) to replace “corporate transactions” with “corporate actions”; P.A. 11-147 amended Subsec. (b)(2)(A) to delete provision re record date determined shareholders entitled “to vote at” meeting; P.A. 12-32 amended Subsec. (a)(3) by adding exception re when appraisal rights shall not be available and amended Subsec. (b)(3) by designating existing provisions re appraisal rights for certain holders as Subpara. (A) and adding Subpara. (B) re availability of appraisal rights in the case of consummation of a disposition of assets.



Section 33-857 - Assertion of rights by nominees and beneficial owners.

(a) A record shareholder may assert appraisal rights as to fewer than all the shares registered in the record shareholder’s name but owned by a beneficial shareholder only if the record shareholder objects with respect to all shares of the class or series owned by the beneficial shareholder and notifies the corporation in writing of the name and address of each beneficial shareholder on whose behalf appraisal rights are being asserted. The rights of a record shareholder who asserts appraisal rights for only part of the shares held of record in the record shareholder’s name under this subsection shall be determined as if the shares as to which the record shareholder objects and the record shareholder’s other shares were registered in the names of different record shareholders.

(b) A beneficial shareholder may assert appraisal rights as to shares of any class or series held on behalf of the shareholder only if such shareholder: (1) Submits to the corporation the record shareholder’s written consent to the assertion of such rights no later than the date referred to in subparagraph (B) of subdivision (2) of subsection (b) of section 33-862; and (2) does so with respect to all shares of the class or series that are beneficially owned by the beneficial shareholder.

(P.A. 94-186, S. 149, 215; P.A. 01-199, S. 17.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 revised and rephrased section including replacing “dissenters’ rights” with “appraisal rights” where appearing, amending Subsec. (a) to permit a record shareholder to assert appraisal rights as to fewer than all the shares registered in the record shareholder’s name “only if the record shareholder objects with respect to all shares of the class or series owned by the beneficial shareholder” rather than “only if he dissents with respect to all shares owned beneficially by any one person” and amending Subsec. (b) to permit a beneficial shareholder to assert appraisal rights as to shares “of any class or series” held on behalf of the shareholder, require in Subdiv. (1) the submission of the record shareholder’s written consent not later than the date referred to in Sec. 33-862(b)(2)(B) rather than not later than “the time the beneficial shareholder asserts dissenters’ rights” and require in Subdiv. (2) that the beneficial shareholder does so with respect to “all shares of the class or series that are beneficially owned by the beneficial shareholder” rather than “all shares of which he is the beneficial shareholder or over which he has power to direct the vote”.



Section 33-860 - Notice of appraisal rights.

(a) Where any corporate action specified in subsection (a) of section 33-856 is to be submitted to a vote at a shareholders’ meeting, the meeting notice must state that the corporation has concluded that the shareholders are, are not or may be entitled to assert appraisal rights under sections 33-855 to 33-872, inclusive. If the corporation concludes that appraisal rights are or may be available, a copy of sections 33-855 to 33-872, inclusive, must accompany the meeting notice sent to those record shareholders entitled to exercise appraisal rights.

(b) In a merger pursuant to section 33-818, the parent corporation must notify in writing all record shareholders of the subsidiary who are entitled to assert appraisal rights that the corporate action became effective. Such notice must be sent within ten days after the corporate action became effective and include the materials described in section 33-862.

(c) Where any corporate action specified in subsection (a) of section 33-856 is to be approved by written consent of the shareholders pursuant to section 33-698:

(1) Written notice that appraisal rights are, are not or may be available must be sent to each record shareholder from whom a consent is solicited at the time consent of such shareholder is first solicited and, if the corporation has concluded that appraisal rights are or may be available, must be accompanied by a copy of sections 33-855 to 33-872, inclusive; and

(2) Written notice that appraisal rights are, are not or may be available must be delivered together with the notice to nonvoting and nonconsenting shareholders required by subsections (e) and (f) of section 33-698, may include the materials described in section 33-862 and, if the corporation has concluded that appraisal rights are or may be available, must be accompanied by a copy of sections 33-855 to 33-872, inclusive.

(d) Where any corporate action specified in subsection (a) of section 33-856 is proposed, or a merger pursuant to section 33-818 is effected, the notice referred to in subsection (a) or (c) of this section, if the corporation concludes that appraisal rights are or may be available, and in subsection (b) of this section, shall be accompanied by:

(1) The annual financial statements specified in subsection (a) of section 33-951 of the corporation that issued the shares that may be subject to appraisal, which shall be as of a date ending not more than sixteen months before the date of the notice and shall comply with subsection (b) of section 33-951, except that, if such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information; and

(2) The latest available quarterly financial statements of such corporation, if any.

(e) The right to receive the information described in subsection (d) of this section may be waived in writing by a shareholder before or after the corporate action.

(P.A. 94-186, S. 150, 215; P.A. 01-199, S. 18; P.A. 09-55, S. 8; P.A. 10-35, S. 4; P.A. 11-147, S. 20.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to rephrase provisions, replace “dissenters’ rights” with “appraisal rights” and permit the meeting notice to state that shareholders “are not” entitled to appraisal rights, deleted former Subsec. (b) re notification by the corporation of all shareholders entitled to assert dissenters’ rights when corporate action creating dissenters’ rights under Sec. 33-856 is taken without vote of shareholders and added new Subsec. (b) re notification by the parent corporation of all record shareholders of the subsidiary who are entitled to assert appraisal rights after a merger pursuant to Sec. 33-818; P.A. 09-55 amended Subsec. (a) to make slight changes in wording and added Subsec. (c) re notice of appraisal rights where any corporate action is to be approved by written consent of the shareholders; P.A. 10-35 added Subsec. (d) to require additional financial statements re proposed action under Sec. 33-856(a) or merger under Sec. 33-818, and added Subsec. (e) re waiver of right to receive information under Subsec. (d); P.A. 11-147 amended Subsec. (c)(1) to require notice to be “sent”, rather than “given”, to each record shareholder.



Section 33-861 - Notice of intent to demand payment. Consequences of voting or consenting.

(a) If a corporate action specified in subsection (a) of section 33-856 is submitted to a vote at a shareholders’ meeting, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares: (1) Must deliver to the corporation, before the vote is taken, written notice of the shareholder’s intent to demand payment if the proposed action is effectuated, and (2) must not vote, or cause or permit to be voted, any shares of such class or series in favor of the proposed action.

(b) If a corporate action specified in subsection (a) of section 33-856 is to be approved by less than unanimous written consent, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares must not sign a consent in favor of the proposed action with respect to that class or series of shares.

(c) A shareholder who fails to satisfy the requirements of subsection (a) or (b) of this section is not entitled to payment under sections 33-855 to 33-872, inclusive.

(P.A. 94-186, S. 151, 215; P.A. 01-199, S. 19; P.A. 09-55, S. 9; P.A. 11-147, S. 21.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 rephrased provisions, made technical changes and amended Subsec. (a) to replace “creating dissenters’ rights” with “requiring appraisal rights”, replace “assert dissenters’ rights” with “assert appraisal rights with respect to any class or series of shares”, provide in Subdiv. (2) that the shareholder must not “cause or permit to be voted” any shares “of such class or series” and make technical changes for purposes of gender neutrality; P.A. 09-55 amended Subsec. (a) to make slight changes in wording and technical changes, added new Subsec. (b) re prohibited action of shareholder who wishes to assert appraisal rights if a corporate action is to be approved by less than unanimous written consent, redesignated existing Subsec. (b) as Subsec. (c) and amended same to replace “does not” with “fails to” and add reference to requirements of Subsec. (b); P.A. 11-147 amended Subsec. (b) to replace “execute” with “sign”.



Section 33-862 - Appraisal notice and form.

(a) If proposed corporate action requiring appraisal rights under subsection (a) of section 33-856 becomes effective, the corporation must send a written appraisal notice and the form required by subdivision (1) of subsection (b) of this section to all shareholders who satisfied the requirements of section 33-861. In the case of a merger under section 33-818, the parent must deliver an appraisal notice and form to all record shareholders who may be entitled to assert appraisal rights.

(b) The appraisal notice must be delivered no earlier than the date the corporate action specified in subsection (a) of section 33-856 became effective and no later than ten days after such date, and shall:

(1) Supply a form that (A) specifies the first date of any announcement to shareholders made prior to the date the corporate action became effective of the principal terms of the proposed corporate action, (B) if such announcement was made, requires the shareholder asserting appraisal rights to certify whether beneficial ownership of those shares for which appraisal rights are asserted was acquired before that date, and (C) requires the shareholder asserting appraisal rights to certify that such shareholder did not vote for or consent to the transaction;

(2) State:

(A) Where the form must be sent and where certificates for certificated shares must be deposited and the date by which those certificates must be deposited, which date may not be earlier than the date for receiving the required form under subparagraph (B) of this subdivision;

(B) A date by which the corporation must receive the form which date may not be fewer than forty nor more than sixty days after the date the appraisal notice under subsection (a) of this section is sent, and state that the shareholder shall have waived the right to demand appraisal with respect to the shares unless the form is received by the corporation by such specified date;

(C) The corporation’s estimate of the fair value of the shares;

(D) That, if requested in writing, the corporation will provide, to the shareholder so requesting, within ten days after the date specified in subparagraph (B) of this subdivision, the number of shareholders who return the forms by the specified date and the total number of shares owned by them; and

(E) The date by which the notice to withdraw under section 33-863 must be received, which date must be within twenty days after the date specified in subparagraph (B) of this subdivision; and

(3) Be accompanied by a copy of sections 33-855 to 33-872, inclusive.

(P.A. 94-186, S. 152, 215; P.A. 01-199, S. 20; P.A. 09-55, S. 2; P.A. 11-147, S. 22.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to revise and rephrase provisions, replace “dissenters’ rights” with “appraisal rights” and add provision re delivery of appraisal notice and form in the case of a merger under Sec. 33-818 and amended Subsec. (b) to substantially revise provisions, including replacing “dissenters’ notice” and “dissenters’ rights” with “appraisal notice” and “appraisal rights”, respectively, requiring the notice be sent “no earlier than the date the corporate action became effective and no later than ten days after such date” rather than “no later than ten days after the corporate action was taken”, redesignating former Subdiv. (3) as Subdiv. (1) and amending to rephrase provisions and require the shareholder to certify that the shareholder did not vote for the transaction, redesignating former Subdiv. (1) as Subdiv. (2)(A) and amending to rephrase provisions and add provision that the deposit date “may not be earlier than the date for receiving the required form” under Subdiv. (2)(B), redesignating former Subdiv. (4) as Subdiv. (2)(B) and amending to rephrase provisions, require the form be received by a date not fewer than 40 days, rather than 30 days, after the date the notice and form are sent and require the notice to state “that the shareholder shall have waived the right to demand appraisal with respect to the shares unless the form is received by the corporation by such specified date”, adding Subdiv. (2)(C) re estimate of the fair value of the shares, adding Subdiv. (2)(D) re information re number of shareholders who return forms and total number of shares owned by them, adding Subdiv. (2)(E) re date by which a notice to withdraw must be received and redesignating former Subdiv. (5) as Subdiv. (3); P.A. 09-55 amended introductory language of Subsec. (b) to replace “shall” with “must”, insert “specified in subsection (a) of section 33-856” and make a technical change, and amended Subsec. (b)(1) to revise and restructure provisions, including replacing “the date of the first announcement to shareholders” with “the first date of any announcement to shareholders made prior to the date the corporate action became effective”, making provision re certification of the acquisition of shares conditioned on “if such announcement was made” and applicable to the acquisition of “beneficial ownership” of those shares and requiring the shareholder to also certify that such shareholder did not “consent to” the transaction; P.A. 11-147 amended Subsec. (a) to require corporation to “send”, rather than “deliver”, notice and form and require parent to deliver “an appraisal notice and form”, rather than “a written appraisal notice and form”, and amended Subsec. (b) to require appraisal notice be “delivered”, rather than “sent”, and delete in Subdiv. (2)(B) reference to the form under Subsec. (a) being sent.



Section 33-863 - Perfection of rights. Right to withdraw.

(a) A shareholder who receives notice pursuant to section 33-862 and who wishes to exercise appraisal rights must sign and return the form sent by the corporation and, in the case of certificated shares, deposit the shareholder’s certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to subparagraph (B) of subdivision (2) of subsection (b) of section 33-862. In addition, if applicable, the shareholder must certify on the form whether the beneficial owner of such shares acquired beneficial ownership of the shares before the date required to be set forth in the notice pursuant to subdivision (1) of subsection (b) of section 33-862. If a shareholder fails to make this certification, the corporation may elect to treat the shareholder’s shares as after-acquired shares under section 33-867. Once a shareholder deposits that shareholder’s certificates or, in the case of uncertificated shares, returns the signed forms, that shareholder loses all rights as a shareholder, unless the shareholder withdraws pursuant to subsection (b) of this section.

(b) A shareholder who has complied with subsection (a) of this section may nevertheless decline to exercise appraisal rights and withdraw from the appraisal process by so notifying the corporation in writing by the date set forth in the appraisal notice pursuant to subparagraph (E) of subdivision (2) of subsection (b) of section 33-862. A shareholder who fails to so withdraw from the appraisal process may not thereafter withdraw without the corporation’s written consent.

(c) A shareholder who does not sign and return the form and, in the case of certificated shares, deposit that shareholder’s share certificates where required, each by the date set forth in the notice described in subsection (b) of section 33-862, shall not be entitled to payment under sections 33-855 to 33-872, inclusive.

(P.A. 94-186, S. 153, 215; P.A. 01-199, S. 21; P.A. 09-55, S. 10.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to revise and rephrase provisions, add provision that if a shareholder fails to make the certification the corporation may treat the shares as after-acquired shares under Sec. 33-867 and add provision that once a shareholder deposits the certificates or, in the case of uncertificated shares, returns the executed forms, the shareholder loses all rights as a shareholder unless the shareholder withdraws pursuant to Subsec. (b), deleted former Subsec. (b) re retention of all other rights of a shareholder who demands payment and deposits share certificates until the rights are cancelled or modified by the taking of the corporate action, added new Subsec. (b) re procedure for withdrawal by a shareholder from the appraisal process and amended Subsec. (c) to rephrase provisions; P.A. 09-55 amended Subsec. (a) to reposition provision re deposit of shareholder’s certificates and require shareholder to make a certification re acquisition date of beneficial ownership of shares only “if applicable”, and replaced “execute” and “executed” with “sign” and “signed” and made technical changes throughout.



Section 33-864 - Share restrictions.

Section 33-864 is repealed, effective October 1, 2001.

(P.A. 94-186, S. 154, 215; P.A. 01-199, S. 47.)



Section 33-865 - Payment.

(a) Except as provided in section 33-867, within thirty days after the form required by subparagraph (B) of subdivision (2) of subsection (b) of section 33-862 is due, the corporation shall pay in cash to those shareholders who complied with subsection (a) of section 33-863 the amount the corporation estimates to be the fair value of their shares, plus interest.

(b) The payment to each shareholder pursuant to subsection (a) of this section shall be accompanied by:

(1) (A) The annual financial statements specified in subsection (a) of section 33-951 of the corporation that issued the shares to be appraised, which shall be as of a date ending not more than sixteen months before the date of payment and shall comply with subsection (b) of section 33-951, except that, if such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information, and (B) the latest available quarterly financial statements of such corporation, if any;

(2) A statement of the corporation’s estimate of the fair value of the shares which estimate must equal or exceed the corporation’s estimate given pursuant to subparagraph (C) of subdivision (2) of subsection (b) of section 33-862; and

(3) A statement that shareholders described in subsection (a) of this section have the right to demand further payment under section 33-868 and that if any such shareholder does not do so within the time period specified therein, such shareholder shall be deemed to have accepted such payment in full satisfaction of the corporation’s obligations under sections 33-855 to 33-872.

(P.A. 94-186, S. 155, 215; P.A. 98-137, S. 9, 62; 98-219, S. 33, 34; P.A. 01-199, S. 22; P.A. 10-35, S. 2.)

History: P.A. 94-186 effective January 1, 1997; P.A. 98-137 amended Subsec. (b) to replace in Subdiv. (4) reference to Sec. 33-860 with Sec. 33-868, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 01-199 amended Subsec. (a) to rephrase provisions, require payment within 30 days after the form required by Sec. 33-862(b)(2)(B) is due rather than “as soon as the proposed corporate action is taken or upon receipt of a payment demand”, require the payment to be “in cash” and make technical changes including changes for purposes of gender neutrality and amended Subsec. (b) to rephrase provisions, add in Subdiv. (2) the requirement that the estimate equal or exceed the corporation’s estimate given pursuant to Sec. 33-862(b)(2)(C), delete former Subdiv. (3) re an explanation of how the interest was calculated, redesignate former Subdiv. (4) as Subdiv. (3) and amend to rephrase provisions and add provision that if a shareholder fails to demand further payment within the specified time period such shareholder shall be deemed to have accepted such payment in full satisfaction of the corporation’s obligations and delete former Subdiv. (5) re a copy of Secs. 33-855 to 33-872, inclusive; P.A. 10-35 made a technical change in Subsec. (a) and amended Subsec. (b)(1) by inserting Subpara. designators (A) and (B), referencing statements specified in Sec. 33-951(a) as of a date, rather than fiscal year, ending not more than 16 months before date of payment, replacing requirement re income statement and statement of changes in shareholders’ equity with requirement that statement comply with Sec. 33-951(b) unless annual financial statements are not reasonably available, in which case corporation shall provide reasonably equivalent financial information, and adding provision re latest available quarterly financial statements, if any.



Section 33-866 - Failure to take action.

Section 33-866 is repealed, effective October 1, 2001.

(P.A. 94-186, S. 156, 215; P.A. 01-199, S. 47.)



Section 33-867 - After-acquired shares.

(a) A corporation may elect to withhold payment required by section 33-865 from any shareholder who was required to, but did not certify that beneficial ownership of all of the shareholder’s shares for which appraisal rights are asserted was acquired before the date set forth in the appraisal notice sent pursuant to subdivision (1) of subsection (b) of section 33-862.

(b) If the corporation elected to withhold payment under subsection (a) of this section, it must, within thirty days after the form required by subparagraph (B) of subdivision (2) of subsection (b) of section 33-862 is due, notify all shareholders who are described in subsection (a) of this section:

(1) Of the information required by subdivision (1) of subsection (b) of section 33-865;

(2) Of the corporation’s estimate of fair value pursuant to subdivision (2) of subsection (b) of section 33-865;

(3) That such shareholders may accept the corporation’s estimate of fair value, plus interest, in full satisfaction of their demands or demand payment under section 33-868;

(4) That those shareholders who wish to accept such offer must so notify the corporation of their acceptance of the corporation’s offer within thirty days after receiving the offer; and

(5) That those shareholders who do not satisfy the requirements for demanding payment under section 33-868 shall be deemed to have accepted the corporation’s offer.

(c) Within ten days after receiving the shareholder’s acceptance pursuant to subsection (b) of this section, the corporation must pay in cash the amount it offered under subdivision (2) of subsection (b) of this section to each shareholder who agreed to accept the corporation’s offer in full satisfaction of the shareholder’s demand.

(d) Within forty days after sending the notice described in subsection (b) of this section, the corporation must pay in cash the amount it offered to pay under subdivision (2) of subsection (b) of this section to each shareholder described in subdivision (5) of subsection (b) of this section.

(P.A. 94-186, S. 157, 215; P.A. 01-199, S. 23; P.A. 09-55, S. 11.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to rephrase provisions, amended Subsec. (b) to replace former provisions re payment by the corporation of each dissenter who agrees to accept the estimated fair value of the shares plus accrued interest in full satisfaction of his demand with provisions requiring a corporation that has elected to withhold payment to notify all shareholders described in Subsec. (a) and specifying in new Subdivs. (1) to (5) the contents of such notice, added new Subsec. (c) re payment of each shareholder who agreed to accept the corporation’s offer in full satisfaction of the shareholder’s demand and added new Subsec. (d) re payment of each shareholder described in Subsec. (b)(5); P.A. 09-55 amended Subsec. (a) to replace “any shareholder who did not certify” with “any shareholder who was required to, but did not certify”.



Section 33-868 - Procedure if shareholder dissatisfied with payment or offer.

(a) A shareholder paid pursuant to section 33-865 who is dissatisfied with the amount of the payment must notify the corporation in writing of the shareholder’s estimate of the fair value of the shares and demand payment of that estimate, plus interest, less any payment under section 33-865. A shareholder offered payment under section 33-867 who is dissatisfied with that offer must reject the offer and demand payment of the shareholder’s stated estimate of the fair value of the shares plus interest.

(b) A shareholder who fails to notify the corporation in writing of the shareholder’s demand to be paid the shareholder’s stated estimate of the fair value of the shares plus interest under subsection (a) of this section within thirty days after receiving the corporation’s payment under section 33-865 or offer of payment under section 33-867 waives the right to demand payment under this section and shall be entitled only to the payment made under section 33-865 or the payment offered under section 33-867.

(P.A. 94-186, S. 158, 215; P.A. 01-199, S. 24.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to revise and rephrase provisions including replacing “dissenter” with “shareholder” where appearing, deleting provisions authorizing the dissenter to demand payment if the corporation fails to make payment under Sec. 33-865 within 60 days after the date set for demanding payment and if the corporation fails to take the proposed action and does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within 60 days after the date set for demanding payment and amended Subsec. (b) to rephrase provisions re waiver by a shareholder of the right to demand payment and add provision that such shareholder shall be entitled only to the payment made under Sec. 33-865 or the payment offered under Sec. 33-867.



Section 33-871 - Court action.

(a) If a shareholder makes demand for payment under section 33-868 which remains unsettled, the corporation shall commence a proceeding within sixty days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the sixty-day period, it shall pay in cash to each shareholder the amount the shareholder demanded pursuant to section 33-868 plus interest.

(b) The corporation shall commence the proceeding in the superior court for the judicial district where a corporation’s principal office or, if none, its registered office in this state is located. If the corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the superior court for the judicial district where the principal office or registered office of the domestic corporation that merged with the foreign corporation was located at the time of the transaction.

(c) The corporation shall make all shareholders, whether or not residents of this state, whose demands remain unsettled parties to the proceeding as in an action against their shares and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) of this section is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers shall have the powers described in the order appointing them, or in any amendment to it. The shareholders demanding appraisal rights are entitled to the same discovery rights as parties in other civil proceedings. There shall be no right to a jury trial.

(e) Each shareholder made a party to the proceeding is entitled to judgment (1) for the amount, if any, by which the court finds the fair value of the shareholder’s shares, plus interest, exceeds the amount paid by the corporation to the shareholder for such shares, or (2) for the fair value, plus interest, of the shareholder’s shares for which the corporation elected to withhold payment under section 33-867.

(P.A. 94-186, S. 159, 215; P.A. 01-199, S. 25.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to rephrase provisions and require the corporation to “pay in cash to each shareholder the amount the shareholder demanded pursuant to section 33-868 plus interest” rather than “pay each dissenter whose demand remains unsettled the amount demanded”, amended Subsec. (b) to rephrase provisions and provide that venue for a foreign corporation without a registered office in this state is the judicial district “where the principal office or registered office of the domestic corporation that merged with the foreign corporation was located at the time of the transaction” rather than “where the registered office of the domestic corporation merged with or whose shares acquired by the foreign corporation was located”, amended Subsec. (c) to replace “dissenters” with “shareholders”, amended Subsec. (d) to replace “dissenters” with “shareholders demanding appraisal rights”, provide that there shall be no right to a jury trial and make technical changes and amended Subsec. (e) to rephrase provisions, replace “dissenter” with “shareholder” and make technical changes including changes for purposes of gender neutrality.



Section 33-872 - Court costs and expenses.

(a) The court in an appraisal proceeding commenced under section 33-871 shall determine all court costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the court costs against the corporation, except that the court may assess court costs against all or some of the shareholders demanding appraisal, in amounts the court finds equitable, to the extent the court finds such shareholders acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by sections 33-855 to 33-872, inclusive.

(b) The court in an appraisal proceeding may also assess the expenses of the respective parties, in amounts the court finds equitable: (1) Against the corporation and in favor of any or all shareholders demanding appraisal if the court finds the corporation did not substantially comply with the requirements of sections 33-860 to 33-868, inclusive; or (2) against either the corporation or a shareholder demanding appraisal, in favor of any other party, if the court finds that the party against whom the expenses are assessed acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by sections 33-855 to 33-872, inclusive.

(c) If the court in an appraisal proceeding finds that the expenses incurred by any shareholder were of substantial benefit to other shareholders similarly situated, and that such expenses should not be assessed against the corporation, the court may direct that such expenses be paid out of the amounts awarded the shareholders who were benefited.

(d) To the extent the corporation fails to make a required payment pursuant to section 33-865, 33-867 or 33-868, the shareholder may sue directly for the amount owed and, to the extent successful, shall be entitled to recover from the corporation all expenses of the suit.

(P.A. 94-186, S. 160, 215; P.A. 01-199, S. 26; P.A. 09-55, S. 19.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to replace references to “dissenters” with “shareholders demanding appraisal” or “shareholders” and replace “in demanding payment under section 33-868” with “with respect to the rights provided by sections 33-855 to 33-872, inclusive”, amended Subsec. (b) to specify that the provisions apply “in an appraisal proceeding”, replace “dissenters” and “dissenter” with “shareholders demanding appraisal” and “shareholder demanding appraisal”, respectively, amended Subsec. (c) to specify that the provisions apply “in an appraisal proceeding” and replace “dissenter” and “dissenters” with “shareholder” and “shareholders”, respectively, and added new Subsec. (d) authorizing the shareholder to sue directly for the amount owed if the corporation fails to make a required payment and entitling a successful shareholder to recover all costs and expenses of suit including counsel fees; P.A. 09-55 amended Subsec. (a) to replace “costs” with “court costs”, amended Subsec. (b) to replace “the fees and expenses of counsel and experts for the respective parties” with “the expenses of the respective parties” and replace in Subdiv. (2) “fees and expenses” with “expenses”, amended Subsec. (c) to replace “the services of counsel for any shareholder” with “the expenses incurred by any shareholder”, replace “the fees for those services” with “such expenses” and replace “may award to such counsel reasonable fees to be paid” with “may direct that such expenses be paid” and amended Subsec. (d) to replace “all costs and expenses of the suit, including counsel fees” with “all expenses of the suit”.



Section 33-880 - Dissolution by incorporators or initial directors.

A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the Secretary of the State for filing a certificate of dissolution that sets forth: (1) The name of the corporation; (2) either (A) that none of the corporation’s shares have been issued or (B) that the corporation has not commenced business; (3) that no debt of the corporation remains unpaid; (4) that the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and (5) that a majority of the incorporators or initial directors authorize the dissolution.

(P.A. 94-186, S. 161, 215; P.A. 96-271, S. 112, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of dissolution with “certificate” of dissolution, effective January 1, 1997.



Section 33-881 - Dissolution by board of directors and shareholders.

(a) A corporation’s board of directors may propose dissolution for submission to the shareholders.

(b) For a proposal to dissolve to be adopted:

(1) The board of directors must recommend dissolution to the shareholders unless (A) the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, or (B) section 33-754 applies. If subparagraph (A) or (B) of this subdivision applies, the board of directors must transmit to the shareholders the basis for so proceeding; and

(2) The shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (e) of this section.

(c) The board of directors may condition its submission of the proposal for dissolution on any basis.

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders’ meeting in accordance with section 33-699. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

(e) Unless the certificate of incorporation or the board of directors acting pursuant to subsection (c) of this section requires a greater vote or a vote by voting groups, and except as provided in subsection (f) of this section, the proposal to dissolve to be adopted must be approved by a majority of all the votes entitled to be cast on that proposal.

(f) Notwithstanding any provision of subsection (e) of this section to the contrary, a proposal to dissolve a corporation which was incorporated under the laws of this state, whether under chapter 599 of the general statutes, revised to January 1, 1995, or any general law or special act, prior to January 1, 1997, shall, unless the certificate of incorporation expressly provides otherwise, be approved by the affirmative vote of at least two-thirds of the voting power of each voting group entitled to vote thereon.

(P.A. 94-186, S. 162, 215; P.A. 96-271, S. 113, 114, 254; P.A. 10-35, S. 9.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing and amended Subsec. (f) to replace “January 1, 1996” with “January 1, 1997”, effective January 1, 1997; P.A. 10-35 amended Subsec. (b)(1) to designate existing provisions re board determination that it should not make a recommendation due to conflicts of interest or other special circumstances as Subpara. (A), add Subpara. (B) re whether Sec. 33-754 applies, provide that if Subpara. (A) or (B) applies, board must transmit to shareholders basis for so proceeding, rather than basis for its determination, and make technical changes.



Section 33-882 - Certificate of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Secretary of the State for filing a certificate of dissolution setting forth: (1) The name of the corporation; (2) the date dissolution was authorized; and (3) if dissolution was approved by the shareholders, a statement that the proposal to dissolve was duly approved by the shareholders in the manner required by sections 33-600 to 33-998, inclusive, and by the certificate of incorporation.

(b) A corporation is dissolved upon the effective date of its certificate of dissolution.

(c) For the purposes of sections 33-880 to 33-903, inclusive, “dissolved corporation” means a corporation whose certificate of dissolution has become effective and includes a successor entity to which the remaining assets of the corporation are transferred subject to the corporation’s liabilities for purposes of liquidation.

(P.A. 94-186, S. 163, 215; P.A. 96-271, S. 115, 254; P.A. 97-246, S. 25, 99; P.A. 03-18, S. 27.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of dissolution with “certificate” of dissolution where appearing, effective January 1, 1997; P.A. 97-246 amended Subsec. (b) to replace “plan to dissolve” with “proposal for dissolution”, effective June 27, 1997; P.A. 03-18 amended Subsec. (a) by making a technical change and, in Subdiv. (3), replacing former Subparas. (A) and (B) with provision re statement that proposal to dissolve was duly approved by the shareholders, deleted former Subsec. (b) re information provided to voting groups, redesignated existing Subsec. (c) as new Subsec. (b) and added new Subsec. (c) defining “dissolved corporation”, effective July 1, 2003.



Section 33-883 - Revocation of dissolution.

(a) A corporation may revoke its dissolution within one hundred twenty days of its effective date.

(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Secretary of the State for filing a certificate of revocation of dissolution that (1) sets forth: (A) The name of the corporation; (B) the effective date of the dissolution that was revoked; (C) the date that the revocation of dissolution was authorized; (D) if the corporation’s board of directors, or incorporators, revoked the dissolution, a statement to that effect; (E) if the corporation’s board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and (F) if shareholder action was required to revoke the dissolution, the information required by subdivision (3) of subsection (a) of section 33-882; and (2) if the name of the corporation whose dissolution is to be revoked is no longer available, is accompanied by an amendment of the certificate of incorporation which changes the name of the corporation to an available name.

(d) Revocation of dissolution is effective upon the effective date of the certificate of revocation of dissolution.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.

(P.A. 94-186, S. 164, 215; P.A. 96-271, S. 116, 254; P.A. 97-246, S. 26, 99; P.A. 03-18, S. 28; P.A. 04-257, S. 52.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of revocation of dissolution with “certificate” of revocation of dissolution and “articles” of dissolution with “certificate” of dissolution where appearing, effective January 1, 1997; P.A. 97-246 amended Subsec. (c) to delete requirement that the corporation include “a copy of its certificate of dissolution” when it delivers a certificate of revocation of dissolution to the Secretary of the State for filing and add new Subdiv. (7) requiring delivery of an amendment of the certificate of incorporation changing the name of the corporation to an available name if the name of the corporation whose dissolution is to be revoked is no longer available, effective June 27, 1997; P.A. 03-18 amended Subsec. (c)(6) by deleting reference to Sec. 33-882(b), effective July 1, 2003; P.A. 04-257 made technical changes in Subsec. (c), effective June 14, 2004.



Section 33-884 - Effect of dissolution.

(a) A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including: (1) Collecting its assets; (2) disposing of its properties that will not be distributed in kind to its shareholders; (3) discharging or making provision for discharging its liabilities; (4) distributing its remaining property among its shareholders according to their interests; and (5) doing every other act necessary to wind up and liquidate its business and affairs.

(b) Dissolution of a corporation does not: (1) Transfer title to the corporation’s property; (2) prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation’s share transfer records; (3) subject its directors or officers to standards of conduct different from those prescribed in sections 33-735 to 33-784, inclusive; (4) change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation or removal of its directors or officers or both; or change provisions for amending its bylaws; (5) prevent commencement of a proceeding by or against the corporation in its corporate name; (6) abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; (7) terminate the authority of the registered agent of the corporation; or (8) of itself render the shareholders liable for any liability or other obligations of the corporation nor vest title to the property of the corporation in the shareholders.

(P.A. 94-186, S. 165, 215; P.A. 96-271, S. 117, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 added Subsec. (b)(8) providing dissolution does not of itself render the shareholders liable for corporate liabilities or obligations or vest title to corporate property in the shareholders, effective January 1, 1997.



Section 33-885 - Requirements prior to final liquidating distribution of assets.

No final liquidating distribution of assets shall be made to shareholders by a dissolved corporation until the corporation has obtained a current statement or statements from the Commissioner of Revenue Services and the administrator of the unemployment compensation law, acting in their respective capacities, showing, to the best of their knowledge and belief, as of the date of such respective statements, either that such corporation has paid all its taxes and contributions or that it was not liable for any taxes or contributions, or that it has made adequate provisions, with such surety as shall be satisfactory to said commissioner and said administrator, for the future payment of any of its unpaid taxes and unpaid contributions as of the date of such respective statements. As used in this section, the word “tax” means the whole, or any installment or part, of any tax, excise, fee or license and any interest, penalty and other legal accumulation thereon, payable to the Commissioner of Revenue Services, for which the corporation is liable and the word “contribution” means any and all moneys payable under any provision of the unemployment compensation law, for which the particular corporation is liable.

(P.A. 94-186, S. 166, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-886 - Known claims against dissolved corporation.

(a) A dissolved corporation may dispose of the known claims against it by notifying its known claimants in writing of the dissolution at any time after the effective date of the dissolution.

(b) The written notice shall: (1) Describe information that must be included in a claim; (2) provide a mailing address where a claim may be sent; (3) state the deadline, which may not be fewer than one hundred twenty days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and (4) state that the claim will be barred if not received by the deadline.

(c) A claim against the dissolved corporation is barred: (1) If a claimant who was given written notice under subsection (b) of this section does not deliver the claim to the dissolved corporation by the deadline; or (2) if a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety days from the effective date of the rejection notice.

(d) For purposes of this section, “claim” does not include a contingent liability or a claim based on an event occurring after the effective date of the dissolution.

(P.A. 94-186, S. 167, 215; P.A. 96-271, S. 118, 254; P.A. 03-18, S. 29.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 added Subsec. (e) re extension of any applicable period of limitation, effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by replacing “following the procedure described in this section” with “notifying its known claimants in writing of the dissolution at any time after the effective date of the dissolution”, amended Subsec. (b) by deleting provision re notice to known claimants, made technical changes in Subsecs. (c) and (d) and deleted former Subsec. (e) re nothing in section to extend any applicable limitation period, effective July 1, 2003.



Section 33-887 - Unknown claims against dissolved corporation.

(a) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the dissolved corporation present them in accordance with the notice.

(b) The notice shall: (1) Be published one time in a newspaper of general circulation in the county where the dissolved corporation’s principal office or, if none in this state, its registered office, is or was last located; (2) describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and (3) state that a claim against the dissolved corporation will be barred unless a proceeding to enforce the claim is commenced within three years after the publication of the notice.

(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within three years after the publication date of the newspaper notice: (1) A claimant who was not given written notice under section 33-886; (2) a claimant whose claim was timely sent to the dissolved corporation but not acted on; and (3) a claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim that is not barred by subsection (c) of section 33-886 or subsection (c) of this section may be enforced under this section: (1) Against the dissolved corporation, to the extent of its undistributed assets; or (2) except as provided in subsection (d) of section 33-887a, if the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of the shareholder’s pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder’s total liability for all claims under this section may not exceed the total amount of assets distributed to the shareholder.

(e) Nothing in this section shall extend any applicable period of limitation.

(P.A. 94-186, S. 168, 215; P.A. 96-271, S. 119, 254; P.A. 03-18, S. 30.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 added Subsec. (e) re extension of any applicable period of limitation, effective January 1, 1997; P.A. 03-18 made technical changes in Subsecs. (a) and (b), amended Subsec. (c) by replacing “did not receive written notice” with “was not given written notice” in Subdiv. (1) and making a technical change, and amended Subsec. (d) by adding provision re claim that is not barred by Sec. 33-886(c) or Subsec. (c) and, in Subdiv. (2), adding exception to provisions of Sec. 33-887a(d) and making technical changes, effective July 1, 2003.



Section 33-887a - Proceeding for determination of security for payment of contingent or unknown claims or claims arising after dissolution.

(a) A dissolved corporation that has published a notice under section 33-887 may file an application with the superior court for the judicial district where the dissolved corporation’s principal office or, if none in this state, its registered office, is located for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved corporation or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved corporation, are reasonably estimated to arise after the effective date of dissolution. Provision need not be made for any claim that is or is reasonably anticipated to be barred under subsection (c) of section 33-887.

(b) Within ten days after the filing of an application under subsection (a) of this section, notice of the proceeding shall be given by the dissolved corporation to each claimant holding a contingent claim whose contingent claim is shown on the records of the dissolved corporation.

(c) The court may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, shall be paid by the dissolved corporation.

(d) Provision by the dissolved corporation for security in the amount and the form ordered by the court under subsection (a) of this section shall satisfy the dissolved corporation’s obligations with respect to claims that are contingent, have not been made known to the dissolved corporation or are based on an event occurring after the effective date of dissolution, and such claims may not be enforced against a shareholder who received assets in liquidation.

(P.A. 03-18, S. 31.)

History: P.A. 03-18 effective July 1, 2003.



Section 33-887b - Duties of directors of dissolved corporation.

(a) Directors of a dissolved corporation shall cause the dissolved corporation to discharge or make reasonable provision for the payment of claims and make distributions of assets to shareholders after payment of or provision for claims.

(b) Directors of a dissolved corporation which has disposed of claims under section 33-886, 33-887 or 33-887a shall not be liable for breach of subsection (a) of this section with respect to claims against the dissolved corporation that are barred or satisfied under section 33-886, 33-887 or 33-887a.

(P.A. 03-18, S. 32.)

History: P.A. 03-18 effective July 1, 2003.



Section 33-890 - Administrative dissolution.

(a) The Secretary of the State may effect the administrative dissolution of a corporation as provided in this section.

(b) Whenever it comes to the attention of the Secretary of the State that a corporation has failed to maintain a registered agent or that such registered agent cannot, with reasonable diligence, be found at the address shown in the records of his office, the Secretary of the State may notify such corporation by registered or certified mail addressed to such corporation at its principal office as last shown on his records that under the provisions of this section the corporation is to be administratively dissolved. Unless the corporation within three months of the mailing of such notice files an appointment of registered agent, the Secretary of the State shall prepare and file in his office a certificate of administrative dissolution stating that the delinquent corporation has been administratively dissolved by reason of its default.

(c) Dissolution shall be effective upon the filing by the Secretary of the State in his office of such certificate of administrative dissolution.

(d) After filing the certificate of administrative dissolution, the Secretary of the State shall: (1) Send a copy thereof to the delinquent corporation, by registered or certified mail, addressed to such corporation at its principal office as last shown on his records and (2) cause notice of the filing of such certificate of administrative dissolution to be published in two successive issues of the Connecticut Law Journal.

(P.A. 94-186, S. 169, 215; P.A. 95-252, S. 30, 36; P.A. 96-271, S. 120, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 95-252 deleted former Subsec. (b) re the administrative dissolution of a corporation that is in default of filing its annual or biennial reports, relettering the remaining Subsecs. accordingly, effective January 1, 1997; P.A. 96-271 made technical changes, effective January 1, 1997.



Section 33-891 - Effect of administrative dissolution.

(a) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under section 33-884 and notify claimants under sections 33-886 and 33-887.

(b) The administrative dissolution of a corporation does not terminate the authority of its registered agent.

(P.A. 94-186, S. 170, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-892 - Reinstatement following administrative dissolution.

(a) A corporation administratively dissolved may apply to the Secretary of the State for reinstatement after the effective date of dissolution. The application must: (1) Recite the name of the corporation; (2) if the name of the corporation to be reinstated is no longer available, be accompanied simultaneously by an amendment of the certificate of incorporation which identifies an available name; and (3) be accompanied by: (A) Payment of all penalties and forfeitures incurred by the corporation and a reinstatement fee; (B) an annual report for the current year; (C) an up-to-date statement or statements from the Commissioner of Revenue Services and the administrator of the unemployment compensation law acting in their respective capacities, showing, to the best of their knowledge and belief, as of the date of such respective statements, either that such corporation has paid all its taxes and contributions or that it was not liable for any taxes or contributions, or that it has made adequate provisions, with such surety as shall be satisfactory to said commissioner and said administrator, for the future payment of any of its unpaid taxes and unpaid contributions as of the date of such respective statements provided, if said commissioner or administrator, as the case may be, does not issue such statement within five weeks of the request therefor, the filing of such statement shall not be required under this subparagraph; and (D) an appointment of a registered agent.

(b) If the Secretary of the State determines that the application contains the information required by subsection (a) of this section and that the information is correct, he shall prepare a certificate of reinstatement that recites his determination and the effective date of reinstatement and file the original of the certificate.

(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.

(P.A. 94-186, S. 171, 215; P.A. 96-271, S. 121, 254; P.A. 97-246, S. 27, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to correct a statutory reference, delete the three-year time limitation on reinstatement after dissolution and replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to delete reference to administrative dissolution “under section 33-890” and delete former Subdiv. (2) that had required the application to “state that the ground or grounds for dissolution either did not exist or have been eliminated”, renumbering the remaining Subdivs. accordingly, effective June 27, 1997.



Section 33-893 - Appeal from refusal of reinstatement.

(a) If the Secretary of the State refuses to file the application for reinstatement, he shall return it to the corporation or its representative within five days after the application was delivered, together with a brief written explanation of the reason for his refusal.

(b) The corporation may appeal the refusal of the Secretary of the State to file the application for reinstatement to the superior court for the judicial district where the corporation’s principal office or, if none in this state, its registered office, is located within thirty days after return of the application. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of the State’s certificate of administrative dissolution, the corporation’s application for reinstatement and the Secretary of the State’s explanation of the reason for his refusal to file the application for reinstatement.

(c) The court may summarily order the Secretary of the State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The court’s final decision may be appealed as in other civil proceedings.

(P.A. 94-186, S. 172, 215; P.A. 96-271, S. 122, 123, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to delete “domestic or foreign” before “corporation” and amended Subsec. (b) to authorize the corporation to appeal “the refusal of the Secretary of the State to file the application for reinstatement” rather than appeal “the denial of reinstatement”, provide that the appeal must be filed 30 days after “return of the application” rather than after “service of the notice of denial is perfected”, require the corporation to attach to the petition a copy of the Secretary of the State’s “explanation of the reason for his refusal to file the application for reinstatement” rather than a copy of said Secretary’s “notice of denial” and make a technical change, effective January 1, 1997.



Section 33-896 - Grounds for judicial dissolution.

(a) The superior court for the judicial district where the corporation’s principal office or, if none in this state, its registered office, is located may dissolve a corporation:

(1) In a proceeding by a shareholder if it is established that: (A) (i) The directors are deadlocked in the management of the corporate affairs, (ii) the shareholders are unable to break the deadlock, and (iii) irreparable injury to the corporation is threatened or being suffered or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock; (B) the directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent; (C) the shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or (D) the corporate assets are being misapplied or wasted;

(2) In a proceeding by a creditor if it is established that: (A) The creditor’s claim has been reduced to judgment, the execution on the judgment returned unsatisfied and the corporation is insolvent; or (B) the corporation has admitted in writing that the creditor’s claim is due and owing and the corporation is insolvent; or

(3) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

(b) Subdivision (1) of subsection (a) of this section shall not apply in the case of a corporation that, on the date of the filing of the proceeding, has shares that are: (A) Listed on the New York Stock Exchange, the American Stock Exchange or any exchange owned or operated by the NASDAQ Stock Market LLC, or listed or quoted on a system owned or operated by the National Association of Securities Dealers, Inc.; or (B) not so listed or quoted, but are held by at least three hundred shareholders and the shares outstanding have a market value of at least twenty million dollars exclusive of the value of such shares held by the corporation’s subsidiaries, senior executives, directors and beneficial shareholders owning more than ten per cent of such shares. As used in this subsection, “beneficial shareholder” has the meaning specified in subdivision (2) of section 33-855.

(P.A. 94-186, S. 173, 215; P.A. 96-271, S. 124, 254; P.A. 09-55, S. 23.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a)(1) to delete as grounds for dissolution Subpara. (A) re deadlock of the directors and Subpara. (C) re deadlock of the shareholders, relettering the remaining Subparas. accordingly, and amended Subsec. (b) to replace “articles” of incorporation with “certificate” of incorporation where appearing and replace in Subdiv. (2)(B) “agree upon or vote for directors as successors” with “elect successors”, effective January 1, 1997; P.A. 09-55 amended Subsec. (a)(1) to add new Subpara. (A) re director deadlock, redesignate existing Subpara. (A) as Subpara. (B), add Subpara. (C) re shareholder deadlock and redesignate existing Subpara. (B) as Subpara. (D), and replaced former Subsec. (b) re mandatory judicial dissolution with new Subsec. (b) re corporations to which provisions of Subsec. (a)(1) do not apply.

Subsec. (b):

Where there is a continuing failure to hold annual meetings, and there appears to be no chance of breaking the deadlock between the parties, it is proper to dissolve the corporation. 55 CA 272.



Section 33-897 - Procedure for judicial dissolution.

(a) Venue for a proceeding brought by any party named in section 33-896 lies in the judicial district where a corporation’s principal office or, if none in this state, its registered office is or was last located.

(b) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located and carry on the business of the corporation until a full hearing can be held.

(d) Within ten days of the commencement of a proceeding under subdivision (1) of subsection (a) of section 33-896 to dissolve a corporation, the corporation must send to all shareholders, other than the petitioner, a notice stating that the shareholders are entitled to avoid the dissolution of the corporation by electing to purchase the petitioner’s shares under section 33-900 and accompanied by a copy of said section.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-186, S. 174, 215; P.A. 95-220, S. 4–6; P.A. 96-271, S. 125, 126, 254; June Sp. Sess. P.A. 98-1, S. 119, 121; P.A. 06-68, S. 13; P.A. 09-55, S. 24.)

History: P.A. 94-186 effective January 1, 1997 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-271 amended Subsec. (a) to delete provision establishing venue for a dissolution proceeding by the Attorney General in the Hartford-New Britain judicial district and amended Subsec. (d) to correct statutory reference, effective January 1, 1997; June Sp. Sess. P.A. 98-1 added phrase “or subdivision (2) of subsection (b)” in Subsec. (d), effective June 24, 1998; P.A. 06-68 amended Subsec. (d) by deleting reference to Sec. 33-896(b)(2) and replacing “has no shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national securities exchange” with “is not a public corporation”; P.A. 09-55 amended Subsec. (d) to delete provision making requirement applicable only to corporation “that is not a public corporation”.



Section 33-898 - Receivership or custodianship.

(a) Unless an election to purchase has been filed under section 33-900, a court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has jurisdiction over the corporation and all of its property wherever located.

(b) The court may appoint an individual or a domestic or foreign corporation authorized to transact business in this state as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers: (1) The receiver (A) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court, and (B) may sue and defend in his own name as receiver of the corporation in all courts of this state; (2) the custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expenses paid or reimbursed to the receiver or custodian from the assets of the corporation or proceeds from the sale of the assets.

(P.A. 94-186, S. 175, 215; P.A. 09-55, S. 25.)

History: P.A. 94-186 effective January 1, 1997; P.A. 09-55 amended Subsec. (a) to add “Unless an election to purchase has been filed under section 33-900” and provide that court has “jurisdiction” over the corporation and its property, rather than “exclusive jurisdiction”, and amended Subsec. (e) to authorize court to order “expenses paid or reimbursed to the receiver or custodian” rather than “expense disbursements or reimbursements made to the receiver or custodian and his counsel”.



Section 33-899 - Decree of dissolution.

(a) If after a hearing the court determines that one or more grounds for judicial dissolution described in section 33-896 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of the State, who shall file it.

(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation’s business and affairs in accordance with section 33-884 and the notification of claimants in accordance with sections 33-886 and 33-887.

(P.A. 94-186, S. 176, 215; P.A. 96-271, S. 127, 254; P.A. 09-55, S. 26.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to provide that the entry of a decree dissolving the corporation is discretionary in the case of the grounds specified in Subsec. (a) of Sec. 33-896 and mandatory in the case of the grounds specified in Subsec. (b) of Sec. 33-896, effective January 1, 1997; P.A. 09-55 amended Subsec. (a) to delete provision re grounds specified in Sec. 33-896(a) and (b) dissolution.



Section 33-900 - Election to purchase in lieu of dissolution.

(a) In a proceeding under subdivision (1) of subsection (a) of section 33-896 to dissolve a corporation, the corporation may elect or, if it fails to elect, one or more shareholders may elect to purchase all shares owned by the petitioning shareholder at the fair value of the shares. An election pursuant to this section shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

(b) An election to purchase pursuant to this section may be filed with the court at any time within ninety days after the filing of the petition under subdivision (1) of subsection (a) of section 33-896 or at such later time as the court in its discretion may allow. If the election to purchase is filed by one or more shareholders, the corporation shall, within ten days thereafter, give written notice to all shareholders, other than the petitioner. The notice must state the name and number of shares owned by the petitioner and the name and number of shares owned by each electing shareholder and must advise the recipients of their right to join in the election to purchase shares in accordance with this section. Shareholders who wish to participate must file notice of their intention to join in the purchase no later than thirty days after the effective date of the notice to them. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to ownership of shares as of the date the first election was filed, unless they otherwise agree or the court otherwise directs. After an election has been filed by the corporation or one or more shareholders, the proceeding under subdivision (1) of subsection (a) of section 33-896 may not be discontinued or settled, nor may the petitioning shareholder sell or otherwise dispose of his shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit such discontinuance, settlement, sale or other disposition.

(c) If, within sixty days of the filing of the first election, the parties reach agreement as to the fair value and terms of purchase of the petitioner’s shares, the court shall enter an order directing the purchase of petitioner’s shares upon the terms and conditions agreed to by the parties.

(d) If the parties are unable to reach an agreement as provided for in subsection (c) of this section, the court, upon application of any party, shall stay the proceedings under subdivision (1) of subsection (a) of section 33-896 and determine the fair value of the petitioner’s shares as of the day before the date on which the petition was filed or as of such other date as the court deems appropriate under the circumstances.

(e) Upon determining the fair value of the shares, the court shall enter an order directing the purchase upon such terms and conditions as the court deems appropriate, which may include payment of the purchase price in installments, where necessary in the interests of equity, provision for security to assure payment of the purchase price and any additional costs, fees and expenses as may have been awarded, and, if the shares are to be purchased by shareholders, the allocation of shares among them. In allocating the petitioner’s shares among holders of different classes of shares, the court should attempt to preserve the existing distribution of voting rights among holders of different classes insofar as practicable and may direct that holders of a specific class or classes shall not participate in the purchase. Interest may be allowed at the rate and from the date determined by the court to be equitable, but if the court finds that the refusal of the petitioning shareholder to accept an offer of payment was arbitrary or otherwise not in good faith, no interest shall be allowed. In a proceeding under subdivision (1) of subsection (a) of section 33-896, if the court finds that the petitioning shareholder had probable grounds for relief under said subdivision, it may award to the petitioning shareholder reasonable fees and expenses of counsel and of any experts employed by him.

(f) Upon entry of an order under subsection (c) or (e) of this section, the court shall dismiss the petition to dissolve the corporation under section 33-896, and the petitioning shareholder shall no longer have any rights or status as a shareholder of the corporation, except the right to receive the amounts awarded to him by the order of the court which shall be enforceable in the same manner as any other judgment.

(g) The purchase ordered pursuant to subsection (e) of this section shall be made within ten days after the date the order becomes final unless before that time the corporation files with the court a notice of its intention to adopt a certificate of dissolution pursuant to sections 33-881 and 33-882, which certificate of dissolution must then be adopted and filed within fifty days thereafter. Upon filing of such certificate of dissolution, the corporation shall be dissolved in accordance with the provisions of sections 33-884 to 33-887, inclusive, and the order entered pursuant to subsection (e) of this section shall no longer be of any force or effect, except that the court may award the petitioning shareholder reasonable fees and expenses in accordance with the provisions of the last sentence of subsection (e) of this section and the petitioner may continue to pursue any claims previously asserted on behalf of the corporation.

(h) Any payment by the corporation pursuant to an order under subsection (c) or (e) of this section, other than an award of fees and expenses pursuant to subsection (e) of this section, is subject to the provisions of section 33-687.

(P.A. 94-186, S. 177, 215; P.A. 96-271, S. 128, 254; P.A. 97-246, S. 28, 99; June Sp. Sess. P.A. 98-1, S. 118, 121; P.A. 06-68, S. 14; P.A. 09-55, S. 27.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 corrected statutory reference by replacing “subdivision (2) of section 33-896” with “subdivision (1) of subsection (a) of section 33-896” where appearing and amended Subsec. (g) to replace “articles” of dissolution with “certificate” of dissolution where appearing, effective January 1, 1997; P.A. 97-246 amended Subsec. (e) to make a technical change, effective June 27, 1997; June Sp. Sess. P.A. 98-1 amended Subsec. (a) to specify that the proceeding is a proceeding “by a shareholder” and to include a proceeding under Sec. 33-896(a)(2), amended Subsecs. (b) and (d) to include a proceeding under Sec. 33-896(a)(2) and amended Subsec. (e) to rephrase provision re the award of fees and expenses of counsel and of experts, effective June 24, 1998; P.A. 06-68 amended Subsec. (a) by deleting “by a shareholder” and reference to Sec. 33-896(b)(2) and replacing “has no shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association” with “is not a public corporation”; P.A. 09-55 amended Subsec. (a) to delete provision making section applicable only to corporation “that is not a public corporation” and amended Subsecs. (b) and (d) to delete references to petition or proceeding under Sec. 33-896(b)(2).



Section 33-903 - Deposit of assets with State Treasurer or other state official.

Assets of a dissolved corporation that should be transferred to a creditor, claimant or shareholder of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited for safekeeping with the State Treasurer or other state official authorized to hold such assets. When the creditor, claimant or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the State Treasurer or such other state official shall pay him or his representative that amount.

(P.A. 94-186, S. 178, 215; P.A. 96-271, S. 129, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “other appropriate state official” with “other state official authorized to hold such assets” and made corresponding technical changes, effective January 1, 1997.



Section 33-910 - Provisions applicable to specially chartered corporations.

(a) Except as otherwise provided in sections 33-910 to 33-914, inclusive, all provisions of sections 33-600 to 33-998, inclusive, shall govern and apply to specially chartered corporations formed before or after January 1, 1997, without need for acceptance thereby.

(b) If the certificate of incorporation as in effect on January 1, 1997, of a specially chartered corporation contains any provision contrary to or inconsistent with or in addition to any provision of sections 33-600 to 33-998, inclusive, including this section, the provision contained in such certificate of incorporation shall govern such corporation, and the provisions of said sections shall not be held or construed to alter or affect any provision of the certificate of incorporation of a specially chartered corporation inconsistent herewith except as provided in sections 33-890, 33-912, 33-953 and 33-954.

(P.A. 94-186, S. 179, 215; P.A. 96-271, S. 130, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-911 - Formation of specially chartered corporation.

Formation of a specially chartered corporation shall, following enactment of its special charter act, be completed in all respects in the same manner as formation of a corporation organized under sections 33-600 to 33-998, inclusive, except that: (1) The incorporators shall be such as are named in such act, if any; (2) no certificate of incorporation shall be filed but in lieu thereof a copy of the special act shall be filed as provided in the case of a certificate of incorporation; and (3) the thirty-day period referred to in subsection (b) of section 33-953 as dating from the filing of the certificate of incorporation shall commence with the date of enactment of the special act.

(P.A. 94-186, S. 180, 215; P.A. 96-271, S. 131, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing and replaced “one-year” with “thirty-day” in Subdiv. (3), effective January 1, 1997.



Section 33-912 - Amendment of special charter.

(a) Amendment of a special charter by the General Assembly shall require acceptance by the corporation if and to the extent provided in the act of amendment.

(b) The certificate of incorporation of a specially chartered corporation may be amended by its shareholders for the purposes and in the manner provided by sections 33-600 to 33-998, inclusive, for corporations incorporated under said sections except that its certificate of incorporation as so amended shall not authorize it to engage in any business or to carry on its business in any area unless either (1) it could be so authorized under section 33-645, or (2) it was so authorized by its certificate of incorporation prior to such amendment. A specially chartered corporation the name of which does not contain the words “corporation” or “company” or “incorporated” or “limited” or “Societa per Azioni” or an abbreviation of one of such words may amend its certificate of incorporation pursuant to this subsection without changing its name.

(c) A restated certificate of incorporation adopted by a specially chartered corporation need not, in order to preserve the provisions of special acts of the legislature setting forth its franchises, whether of a public or a private nature, the nature of its business, and its special rights, privileges and immunities, recite such provisions.

(P.A. 94-186, S. 181, 215; P.A. 96-271, S. 132, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing and amended Subsec. (b) to add “Societa per Azioni”, effective January 1, 1997.



Section 33-913 - Surrender of charter and reincorporation.

(a) Any specially chartered corporation may surrender its charter and reincorporate under sections 33-600 to 33-998, inclusive, in the manner provided in this section, provided its certificate of incorporation upon effecting reincorporation shall contain only such provisions as might be lawfully contained in a certificate of incorporation under said sections at the time of effecting reincorporation.

(b) The shareholders shall adopt a resolution to such effect and a certificate of incorporation complying with sections 33-600 to 33-998, inclusive, both in the manner provided by section 33-797 in the case of an amendment by shareholders, except that the affirmative vote required shall be at least a majority of the voting power of the outstanding shares of each class.

(c) A certificate setting forth such resolution and a certificate of incorporation, and citing the act of the legislature by or under which such corporation was created, shall be executed and filed as provided in section 33-797 in the case of an amendment by shareholders.

(d) Reincorporation shall take effect as provided in section 33-637. Upon the effectiveness of such reincorporation, the corporation shall cease to be a specially chartered corporation, shall continue its corporate existence under sections 33-600 to 33-998, inclusive, and shall in all respects be subject to and have the benefits of said sections.

(P.A. 94-186, S. 182, 215; P.A. 96-271, S. 133, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “articles” of incorporation with “certificate” of incorporation where appearing and made a technical change, effective January 1, 1997.



Section 33-914 - Franchise tax.

(a) Specially chartered corporations formed after January 1, 1961, shall pay franchise tax as provided in section 33-618.

(b) A specially chartered corporation in existence on January 1, 1961, shall, in respect of the number of shares which it is authorized by shareholders to issue but has not been issued at said date, continue to pay franchise tax under and in accordance with franchise tax provisions in effect and applicable to such corporations on said date.

(c) Together with its payment of franchise tax next following January 1, 1961, each specially chartered corporation in existence on said date shall file with the Secretary of the State a statement, executed as provided in section 33-608, of the number of shares which it was authorized by shareholders to issue but had not issued by January 1, 1961. Whenever shareholders of such a corporation shall increase the number of shares authorized to be issued over the number set forth in such statement, the corporation shall file an amended statement, so executed, setting forth such increase and such corporation shall be subject to the provisions of section 33-618 as in the case of an increase of authorized shares by amendment of the certificate of incorporation. If the certificate of incorporation of such a corporation shall, by special act or by amendment by shareholders, be amended to provide for a designated number of authorized shares, which number is an increase over the number of authorized shares set forth in the latest statement filed pursuant to this subsection, such increase shall be subject to the provisions of section 33-618 and thereafter such corporation shall be subject to said section and to this subsection.

(P.A. 94-186, S. 183, 215; P.A. 96-271, S. 134, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (c) to replace references to “January 1, 1997” with “January 1, 1961” and “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997.



Section 33-920 - Authority to transact business required.

(a) A foreign corporation, other than an insurance, surety or indemnity company, may not transact business in this state until it obtains a certificate of authority from the Secretary of the State. No foreign corporation engaged in the business of a telegraph company, gas, electric, electric distribution or water company, or cemetery corporation, or of any company requiring the right to take and condemn lands or to occupy the public highways of this state, and no foreign telephone company, shall transact in this state the business authorized by its certificate of incorporation or by the laws of the state under which it was organized, unless empowered so to do by some general or special act of this state, except for the purpose of carrying out and renewing contracts existing upon August 1, 1903. No insurance, surety or indemnity company shall transact business in this state until it has procured a license from the Insurance Commissioner in accordance with the provisions of section 38a-41.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a) of this section: (1) Maintaining, defending or settling any proceeding; (2) holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs; (3) maintaining bank accounts; (4) maintaining offices or agencies for the transfer, exchange and registration of the corporation’s own securities or maintaining trustees or depositaries with respect to those securities; (5) selling through independent contractors; (6) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts; (7) creating or acquiring indebtedness, mortgages and security interests in real or personal property; (8) securing or collecting debts or enforcing mortgages and security interests in property securing the debts; (9) owning, without more, real or personal property; (10) conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature; (11) transacting business in interstate commerce.

(c) The list of activities in subsection (b) of this section is not exhaustive.

(P.A. 94-186, S. 184, 215; P.A. 97-246, S. 29, 99; P.A. 98-28, S. 108, 117.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to exempt an insurance, surety or indemnity company from the prohibition on a foreign corporation transacting business in this state until it obtains a certificate of authority from the Secretary of the State, effective June 27, 1997; P.A. 98-28 amended Subsec. (a) by adding electric distribution companies, effective July 1, 1998.



Section 33-921 - Consequences of transacting business without authority.

(a) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d) A foreign corporation is liable to this state, for the years or parts thereof during which it transacted business in this state without a certificate of authority, in an amount equal to (1) all fees and taxes which would have been imposed by law upon such corporation had it duly applied for and received such certificate of authority to transact business in this state, and (2) all interest and penalties imposed by law for failure to pay such fees and taxes. A foreign corporation is further liable to this state, for each month or part thereof during which it transacted business without a certificate of authority, in an amount equal to three hundred dollars, except that a foreign corporation which has obtained a certificate of authority not later than ninety days after it has commenced transacting business in this state shall not be liable for such monthly penalty. Such fees and penalties may be levied by the Secretary of the State. The Attorney General shall bring such action as he may deem necessary to recover any amounts due the state under the provisions of this subsection including an action to restrain a foreign corporation against which fees and penalties have been imposed pursuant to this subsection from transacting business in this state until such time as such fees and penalties have been paid.

(e) Notwithstanding subsections (a) and (b) of this section, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.

(P.A. 94-186, S. 185, 215; P.A. 97-228, S. 1, 7; P.A. 98-137, S. 13, 62; 98-219, S. 33, 34; P.A. 09-83, S. 1.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-228 deleted Subsec. (d)(3) re penalty of $2,000 for each year or part thereof during which a foreign corporation transacts business without a certificate of authority, replacing said annual penalty with a penalty of $165 for each month or part thereof that a foreign corporation transacts business without a certificate of authority and rephrasing provision re grace period, effective July 1, 1997; P.A. 98-137 amended Subsec. (d) to revise grace period by providing that a corporation is not liable for the monthly penalty if it has obtained a certificate of authority “not later than ninety days after it has commenced transacting” business in this state rather than not being liable “for the first three months or part thereof during which it transacted business without such certificate”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 09-83 amended Subsec. (d) to increase penalty from $165 to $300 for each month or part thereof that a foreign corporation transacts business without a certificate of authority and to make a technical change.



Section 33-921a - Limited amnesty for foreign corporation transacting business without authority.

Notwithstanding any provision of sections 33-600 to 33-998, inclusive, any foreign corporation transacting business in this state without a certificate of authority that voluntarily comes forward during the period commencing July 1, 2001, and ending July 1, 2002, to obtain a certificate of authority shall not be liable for the monthly penalty that would otherwise be imposed pursuant to subsection (d) of section 33-921. The amnesty provided by this section shall not apply to any other fees, taxes or penalties owed by a foreign corporation or any interest thereon.

(P.A. 01-81, S. 2, 3.)

History: P.A. 01-81 effective July 1, 2001.



Section 33-922 - Application for certificate of authority.

(a) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the Secretary of the State for filing. The application shall set forth: (1) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of section 33-925; (2) the name of the state or country under whose law it is incorporated; (3) its date of incorporation and period of duration; (4) the street address of its principal office; (5) the address of its registered office in this state and the name of its registered agent at that office; and (6) the names and respective business and residence addresses of the directors and officers of the foreign corporation, except that if good cause is shown, the Secretary of the State may accept business addresses in lieu of business and residence addresses of the directors and officers of the corporation. For purposes of this section, a showing of good cause shall include, but not be limited to, a showing that public disclosure of the residence addresses of the corporation’s directors and officers may expose the personal security of such directors and officers to significant risk.

(b) The foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, duly authenticated by the secretary of the state or other official having custody of corporate records in the state or country under whose law it is incorporated.

(P.A. 94-186, S. 186, 215; P.A. 97-246, S. 30, 99; P.A. 98-137, S. 14, 62; 98-219, S. 33, 34.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 amended Subsec. (a)(6) to replace requirement that application set forth the “business addresses or, if there is no business address for any such person, the residence address, of its current directors and officers” with provision requiring application to set forth the respective business and residence addresses of the directors and officers but authorizing the Secretary of the State, for good cause, to accept business addresses in lieu of such business and residence addresses, effective June 27, 1997; P.A. 98-137 amended Subsec. (a) to add provision that a showing of good cause includes a showing that public disclosure of the residence addresses of the corporation’s directors and officers may expose the personal security of such directors and officers to significant risk, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-923 - Amended certificate of authority.

(a) A foreign corporation authorized to transact business in this state must obtain an amended certificate of authority from the Secretary of the State if it changes: (1) Its corporate name; (2) the period of its duration; or (3) the state or country of its incorporation.

(b) The requirements of section 33-922 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.

(P.A. 94-186, S. 187, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-924 - Effect of certificate of authority.

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in sections 33-600 to 33-998, inclusive.

(b) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by sections 33-600 to 33-998, inclusive, is subject to the same duties, restrictions, penalties and liabilities imposed on, a domestic corporation of like character.

(c) Sections 33-600 to 33-998, inclusive, do not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

(P.A. 94-186, S. 188, 215; P.A. 96-271, S. 135, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to make a technical change, effective January 1, 1997.



Section 33-925 - Corporate name of foreign corporation.

(a) The corporate name of a foreign corporation must satisfy the requirements of section 33-665. If the corporate name of a foreign corporation does not satisfy the requirements of section 33-655, the foreign corporation in order to satisfy the requirements of said section and obtain or maintain a certificate of authority to transact business in this state: (1) May add the word “corporation”, “incorporated”, “company”, “Societa per Azioni” or “limited”, or the abbreviation “corp.”, “inc.”, “co.”, “S.p.A.” or “ltd.”, to its corporate name for use in this state; or (2) may use a fictitious name which includes the word “corporation”, “incorporated”, “company”, “Societa per Azioni” or “limited” or the abbreviations “corp.”, “inc.”, “co.”, “S.p.A.” or “ltd.” to transact business in this state if its real name is unavailable and it includes with its application for a certificate of authority a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.

(b) Except as authorized by subsections (c) and (d) of this section, the corporate name, including a fictitious name, of a foreign corporation must be distinguishable upon the records of the Secretary of the State from: (1) The corporate name of a corporation incorporated or authorized to transact business in this state; (2) a corporate name reserved or registered under section 33-656 or 33-657; (3) the fictitious name adopted by another foreign corporation authorized to transact business in this state because its real name is unavailable; (4) the corporate name of a nonprofit corporation incorporated or authorized to transact business in this state; (5) the corporate name of any domestic or foreign nonstock corporation incorporated or authorized to transact business in this state; (6) the name of any domestic or foreign limited partnership organized or authorized to transact business in this state; (7) the name of any domestic or foreign limited liability company organized or authorized to transact business in this state; (8) the name of any domestic or foreign limited liability partnership organized or authorized to transact business in this state; and (9) the name of any other entity whose name is carried upon the records of the Secretary of the State as organized or authorized to transact business in this state.

(c) A foreign corporation may apply to the Secretary of the State for authorization to use in this state a name that is not distinguishable upon his records from one or more of the names described in subsection (b) of this section. The Secretary of the State shall authorize use of the name applied for if: (1) The other corporation, limited partnership, limited liability company, limited liability partnership or other entity consents to the use in writing and submits an undertaking in form satisfactory to the Secretary of the State to change its name to a name that is distinguishable upon the records of the Secretary of the State from the name of the applying corporation; or (2) the applicant delivers to the Secretary of the State a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant’s right to use the name applied for in this state.

(d) A foreign corporation may use in this state the name, including the fictitious name, of another entity that is used in this state if the other entity is organized or authorized to transact business in this state and the foreign corporation: (1) Has merged with the other entity; or (2) has been formed by reorganization of the other entity.

(e) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of section 33-655, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of said section and obtains an amended certificate of authority under section 33-923.

(P.A. 94-186, S. 189, 215; P.A. 96-271, S. 136–138, 254; P.A. 97-246, S. 31, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace in Subdiv. (3) “the fictitious name of another foreign corporation authorized to transact business in this state” with “the fictitious name adopted by another foreign corporation authorized to transact business in this state because its real name is unavailable”, replace in Subdiv. (4) “not-for-profit” with “nonprofit”, add Subdiv. (5) re corporate name of any nonstock corporation, add Subdiv. (6) re name of any limited partnership, add Subdiv. (7) re name of any limited liability company, add Subdiv. (8) re name of any limited liability partnership and add Subdiv. (9) re name of any other entity whose name is carried upon the records of the Secretary of the State as organized or authorized to transact business in this state, amended Subsec. (c) to permit a foreign corporation to apply to use “a name that is not distinguishable upon his records from one or more of the names described in subsection (b) of this section” rather than “the name of another incorporation, incorporated or authorized to transact business in this state, that is not distinguishable upon his records from the name applied for” and add in Subdiv. (1) “limited partnership, limited liability company, limited liability partnership or other entity” and amended Subsec. (d) to replace “another domestic or foreign corporation” with “another entity”, “other corporation” with “other entity” and “incorporated” with “organized”, effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to require the corporate name of a foreign corporation to satisfy the requirements of Sec. 33-655 and require a fictitious name to include the word “corporation”, “incorporated”, “company”, “Societa per Azioni” or “limited” or the abbreviation “corp.”, “inc.”, “co.”, “S.p.A.” or “ltd.”, effective June 27, 1997.



Section 33-926 - Registered office and registered agent of foreign corporation.

(a) Each foreign corporation authorized to transact business in this state shall continuously maintain in this state: (1) A registered office that may be the same as any of its places of business; and (2) a registered agent at such registered office, who may be: (A) A natural person who is a resident of this state; (B) a domestic corporation; (C) a foreign corporation which has procured a certificate of authority to transact business or conduct its affairs in this state; (D) a domestic limited liability company; (E) a limited liability company not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state; (F) a domestic registered limited liability partnership; (G) a registered limited liability partnership not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (H) a domestic statutory trust; or (I) a statutory trust not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state. The appointment of such registered agent shall be in writing and shall be signed by the registered agent therein appointed. If a natural person is appointed as the registered agent, such appointment shall include the residence address of such person.

(b) In addition to persons or entities who may act as a registered agent pursuant to subsection (a) of this section, a foreign corporation may appoint the Secretary of the State and his successors in office to act as its registered agent.

(P.A. 94-186, S. 190, 215; P.A. 96-271, S. 139, 254; P.A. 97-246, S. 32, 99; P.A. 04-240, S. 3.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 designated existing provisions as Subsec. (a) and amended said Subsec. to replace in Subdiv. (2)(A) “An individual who resides in this state and whose business office is identical with the registered office” with “A natural person who is a resident of this state”, delete in Subdiv. (2)(B) “or not-for-profit domestic corporation whose business office is identical with the registered office” and replace in Subdiv. (2)(C) “a foreign corporation or foreign not-for-profit corporation authorized to transact business in this state whose business office is identical with the registered office” with “a corporation not organized under the laws of this state and which has procured a certificate of authority to transact business in this state” and added Subsec. (b) to authorize a foreign corporation to appoint the Secretary of the State or his successor in office as its registered agent, effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to require the corporation to maintain a registered agent “at such registered office” and amended Subsec. (b) to make a technical change, effective June 27, 1997; P.A. 04-240 added Subsec. (a)(2)(D) to (I) re limited liability companies, registered limited liability partnerships and statutory trusts as registered agents, added provisions re appointment of registered agent in writing signed by the agent and re inclusion of residence address in appointment of natural person and made technical changes.



Section 33-927 - Change of registered office or registered agent of foreign corporation.

(a) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the Secretary of the State for filing a statement of change that sets forth: (1) Its name; (2) if the current registered office is to be changed, the street address of its current registered office and the street address of its new registered office; and (3) if the current registered agent is to be changed, the name of its current registered agent and the name of its new registered agent and the new agent’s written consent, either on the statement or attached to it, to the appointment.

(b) If a registered agent changes the street address of his business office, he may change the street address of the registered office of any foreign corporation for which he is the registered agent by notifying the corporation in writing of the change and signing and delivering to the Secretary of the State for filing a statement of change that complies with the requirements of subsection (a) of this section and recites that the corporation has been notified of the change.

(P.A. 94-186, S. 191, 215; P.A. 97-246, S. 33, 99; P.A. 11-147, S. 23.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to combine former Subdivs. (2) and (3) into Subdiv. (2), thereby providing that the statement must set forth the street address of the current registered office only if the current registered office is to be changed, combine former Subdivs. (4) and (5) into new Subdiv. (3), thereby providing that the statement must set forth the name of the current registered agent only if the current registered agent is to be changed, and delete former Subdiv. (6) that had required the statement to set forth that, after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical, effective June 27, 1997; P.A. 11-147 amended Subsec. (b) to delete provision re agent signing statement “either manually or in facsimile”.



Section 33-928 - Resignation of registered agent of foreign corporation.

(a) The registered agent of a foreign corporation may resign his agency appointment by signing and delivering to the Secretary of the State for filing the original and one exact or conformed copy of a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.

(b) After filing the statement, the Secretary of the State shall mail the copy to the foreign corporation at its principal office address shown in its most recent annual report.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

(P.A. 94-186, S. 192, 215; P.A. 97-246, S. 34, 35, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to reduce from two to one the number of copies of the statement of resignation that must be delivered to the Secretary of the State and amended Subsec. (b) to delete the requirement that the Secretary of the State attach the filing receipt to one copy and mail that copy and the receipt to the registered office if not discontinued, effective June 27, 1997.



Section 33-929 - Service of process on foreign corporation.

(a) The registered agent of a foreign corporation authorized to transact business in this state is the corporation’s agent for service of process, notice or demand required or permitted by law to be served on the foreign corporation. When the registered agent is other than the Secretary of the State and his successors in office, service may be effected by any proper officer or other person lawfully empowered to make service by leaving a true and attested copy of the process, notice or demand with such agent or, in the case of an agent who is a natural person, by leaving it at such agent’s usual place of abode in this state.

(b) A foreign corporation may be served by any proper officer or other person lawfully empowered to make service by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its most recent annual report if the foreign corporation: (1) Has no registered agent or its registered agent cannot with reasonable diligence be served; (2) has withdrawn from transacting business in this state under section 33-932; or (3) has had its certificate of authority revoked under section 33-936.

(c) When the Secretary of the State and his successors in office have been appointed a foreign corporation’s registered agent, a foreign corporation may be served by any proper officer or other person lawfully empowered to make service by leaving two true and attested copies thereof together with the required fee at the office of the Secretary of the State or depositing the same in the United States mail, by registered or certified mail, postage prepaid, addressed to said office. The Secretary of the State shall file one copy of such process and keep a record of the date and hour of such receipt. He shall, within two business days after such service, forward by registered or certified mail the copy of such process to the corporation at the address of its principal office as last shown on his records.

(d) Service is effective under subsection (b) of this section at the earliest of: (1) The date the foreign corporation receives the mail; (2) the date shown on the return receipt, if signed on behalf of the foreign corporation; and (3) five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postage prepaid and correctly addressed. In the case of service on the Secretary of the State, service so made shall be effective as of the date and hour received by the Secretary of the State as shown on his records.

(e) Every foreign corporation which transacts business in this state in violation of section 33-920 shall be subject to suit in this state upon any cause of action arising out of such business.

(f) Every foreign corporation shall be subject to suit in this state, by a resident of this state or by a person having a usual place of business in this state, whether or not such foreign corporation is transacting or has transacted business in this state and whether or not it is engaged exclusively in interstate or foreign commerce, on any cause of action arising as follows: (1) Out of any contract made in this state or to be performed in this state; (2) out of any business solicited in this state by mail or otherwise if the corporation has repeatedly so solicited business, whether the orders or offers relating thereto were accepted within or without the state; (3) out of the production, manufacture or distribution of goods by such corporation with the reasonable expectation that such goods are to be used or consumed in this state and are so used or consumed, regardless of how or where the goods were produced, manufactured, marketed or sold or whether or not through the medium of independent contractors or dealers; or (4) out of tortious conduct in this state, whether arising out of repeated activity or single acts, and whether arising out of misfeasance or nonfeasance.

(g) In any action brought under subsection (e) or (f) of this section, or in any foreclosure or other action involving real property located in this state in which a foreign corporation, although not transacting business in this state, owns or claims to own an interest, service of process on such corporation may be made as provided in subsection (b) of this section, except that the service shall be addressed to the corporation at its principal office or, if it has no such office or the address of such office is not known, to such corporation’s last office as shown in the official registry of the state or country of its incorporation, which address shall be set forth in the writ or other process.

(h) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.

(P.A. 94-186, S. 193, 215; P.A. 96-271, S. 140, 141, 254; P.A. 97-246, S. 36, 99; June Sp. Sess. P.A. 98-1, S. 23, 121.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to add provision authorizing service to be effected by leaving a copy with the agent or, in the case of an agent who is a natural person, at the agent’s usual place of abode and amended Subsec. (c) to make technical changes, effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to provide that the manner of service specified is applicable when the registered agent is other than the Secretary of the State and his successors in office and authorize service by any proper officer or other person lawfully empowered to make service, amended Subsec. (b) to authorize service by any proper officer or other person lawfully empowered to make service, designated as Subsec. (c) provisions formerly part of Subsec. (b) re manner of service when the Secretary of the State has been appointed registered agent and amended said Subsec. to delete provision that limited applicability to service of foreign corporations authorized to transact business in this state, replace “executive offices” with “principal office” and make technical changes, redesignated former Subsec. (c) as Subsec. (d) and amended said Subsec. to make provision re effective date and time of service on the Secretary of the State a separate sentence rather than Subdiv. (4) and make technical changes, redesignated former Subsecs. (d) and (e) as Subsecs. (e) and (f), respectively, added new Subsec. (g) re the manner of service in an action under Subsec. (e) or (f) or in certain actions involving real property and redesignated former Subsec. (f) as Subsec. (h), effective June 27, 1997; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (c), effective June 24, 1998.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.

Allegation of negligent misrepresentation qualifies as tortious conduct under Subdiv. (4), but plaintiff failed to present facts sufficient to establish trial court’s jurisdiction. 54 CA 506. Foreign corporation may be subject to suit in this state on a cause of action arising out of business solicited in this state or out of tortious conduct in this state. 70 CA 309. Third party complaint against foreign corporation that contained only one conclusory allegation of jurisdictional fact properly dismissed for lack of personal jurisdiction because it failed to satisfy burden of establishing that court had personal jurisdiction over foreign corporation. Id. When a foreign corporation is authorized to conduct business in this state and appoints a registered agent under Sec. 33-926, it has consented to the exercise of jurisdiction over it by the courts of the state, and nothing in Subsec. limits a court’s exercise of personal jurisdiction. 113 CA 845.

Corporate defendant’s motion to dismiss for lack of personal jurisdiction denied where trial court concluded that defendant provided plaintiffs with employment packets that specified the terms and conditions of employment and defendant had a continuing obligation to ensure that plaintiffs were paid in full compliance with state’s minimum wage law. 49 CS 441.



Section 33-932 - Withdrawal of foreign corporation.

(a) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Secretary of the State.

(b) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the Secretary of the State for filing. The application shall set forth: (1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated; (2) that it is not transacting business in this state and that it surrenders its authority to transact business in this state; (3) that it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of the State and his successors in office as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state; (4) a mailing address to which the Secretary of the State may mail a copy of any process served on him under subdivision (3) of this subsection; and (5) a commitment to notify the Secretary of the State in the future of any change in its mailing address.

(c) After the withdrawal of the corporation is effective, service of process on the Secretary of the State as provided in section 33-929 is service on the foreign corporation.

(P.A. 94-186, S. 194, 215; P.A. 97-246, S. 37, 38, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 amended Subsec. (b) to provide in Subdiv. (3) that the appointment is of the Secretary of the State “and his successors in office” and amended Subsec. (c) to provide that service on the Secretary of the State is made “as provided in Sec. 33-929” rather than “under this section” and delete provision that required the Secretary of the State to mail a copy of the process to the foreign corporation, effective June 27, 1997.



Section 33-935 - Grounds for revocation.

The Secretary of the State may commence a proceeding under section 33-936 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if: (1) The foreign corporation does not pay within sixty days after they are due any license fees, franchise taxes or penalties imposed by sections 33-600 to 33-998, inclusive, or other law; (2) the foreign corporation is without a registered agent or registered office in this state for sixty days or more; (3) the foreign corporation does not inform the Secretary of the State under section 33-927 or 33-928 that its registered agent or registered office has changed, that its registered agent has resigned or that its registered office has been discontinued within sixty days of the change, resignation or discontinuance; (4) an incorporator, director, officer or agent of the foreign corporation signed a document he knew was false in any material respect with intent that the document be delivered to the Secretary of the State for filing; (5) the Secretary of the State receives a duly authenticated certificate from the Secretary of the State or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.

(P.A. 94-186, S. 195, 215; P.A. 95-252, S. 31, 36.)

History: P.A. 94-186 effective January 1, 1997; P.A. 95-252 deleted former Subdiv. (1) that had provided as a ground for the revocation of a certificate of authority the failure of a foreign corporation to deliver its annual report to the Secretary of the State within 60 days after it is due, renumbering the remaining Subdivs. accordingly, effective January 1, 1997.



Section 33-936 - Procedure for and effect of revocation.

(a) If the Secretary of the State determines that one or more grounds exist under section 33-935 for revocation of a certificate of authority, he shall serve the foreign corporation with written notice of his determination under section 33-929.

(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of the State that each ground determined by the Secretary of the State does not exist within sixty days after service of the notice is effective under section 33-929, the Secretary of the State may revoke the foreign corporation’s certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of the State shall file the original of the certificate and serve a copy on the foreign corporation under section 33-929.

(c) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) The Secretary of the State’s revocation of a foreign corporation’s certificate of authority appoints the Secretary of the State the foreign corporation’s agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state. Service of process on the Secretary of the State as provided in section 33-929 is service on the foreign corporation.

(e) Revocation of a foreign corporation’s certificate of authority does not terminate the authority of the registered agent of the corporation.

(P.A. 94-186, S. 196, 215; P.A. 96-271, S. 142, 254; P.A. 97-246, S. 39, 87, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (d) to require the Secretary of the State to mail a copy of the process to “the foreign corporation” rather than “the secretary of the foreign corporation” and make a technical change, effective January 1, 1997; P.A. 97-246 amended Subsec. (b) to replace “perfected under Sec. 33-929” with “effective under Sec. 33-929” and amended Subsec. (d) to provide that service on the Secretary of the State is made “as provided in Sec. 33-929” rather than “under this section” and delete provision that required the Secretary of the State to mail a copy of the process to the foreign corporation, effective June 27, 1997.



Section 33-937 - Appeal from revocation.

(a) A foreign corporation may appeal the Secretary of the State’s revocation of its certificate of authority to the Superior Court within thirty days after service of the certificate of revocation is effective under section 33-929. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the Secretary of the State’s certificate of revocation.

(b) The court may summarily order the Secretary of the State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court’s final decision may be appealed as in other civil proceedings.

(P.A. 94-186, S. 197, 215; P.A. 97-246, S. 88, 99.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to replace “perfected” with “effective”, effective June 27, 1997.



Section 33-945 - Corporate records.

(a) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class of shares showing the number and class of shares held by each.

(d) A corporation shall maintain its records in the form of a document, including an electronic record, or in another form capable of conversion into paper form within a reasonable time.

(e) A corporation shall keep a copy of the following records at its principal office: (1) Its certificate of incorporation or restated certificate of incorporation, all amendments to them currently in effect and any notices to shareholders referred to in subsection (l) of section 33-608 regarding facts on which a document is dependent; (2) its bylaws or restated bylaws and all amendments to them currently in effect; (3) resolutions adopted by its board of directors creating one or more classes or series of shares and fixing their relative rights, preferences and limitations, if shares issued pursuant to those resolutions are outstanding; (4) the minutes of all shareholders’ meetings and records of all action taken by shareholders without a meeting for the past three years; (5) all written communications to shareholders generally within the past three years, including the financial statements furnished for the past three years under section 33-951; (6) a list of the names and business addresses of its current directors and officers; and (7) its most recent annual report delivered to the Secretary of the State under section 33-953.

(P.A. 94-186, S. 198, 215; P.A. 96-271, S. 143, 254; P.A. 03-158, S. 12; P.A. 11-147, S. 24.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (e) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 03-158 amended Subsec. (e)(1) by adding provision re notices to shareholders of facts on which a document is dependent and by making a technical change; P.A. 11-147 amended Subsec. (d) to replace “in written form” with “in the form of a document, including an electronic record” and replace “written form” with “paper form”.



Section 33-946 - Inspection of records by shareholders.

(a) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation’s principal office, any of the records of the corporation described in subsection (e) of section 33-945 if he gives the corporation a signed written notice of his demand at least five business days before the date on which he wishes to inspect and copy.

(b) For any meeting of shareholders for which the record date for determining shareholders entitled to vote at the meeting is different than the record date for notice of the meeting, any person who becomes a shareholder subsequent to the record date for notice of the meeting and is entitled to vote at the meeting is entitled to obtain from the corporation upon request the notice and any other information provided by the corporation to shareholders in connection with the meeting, unless the corporation has made such information generally available to shareholders by posting it on its web site or by other generally recognized means. Failure of a corporation to provide such information does not affect the validity of action taken at the meeting.

(c) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (d) of this section and gives the corporation a signed written notice of his demand at least five business days before the date on which he wishes to inspect and copy: (1) Excerpts from minutes of any meeting of the board of directors or a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders and records of action taken by the shareholders, the board of directors or a committee of the board without a meeting, to the extent not subject to inspection under subsection (a) of this section; (2) accounting records of the corporation; and (3) the record of shareholders.

(d) A shareholder may inspect and copy the records described in subsection (c) of this section only if: (1) His demand is made in good faith and for a proper purpose; (2) he describes with reasonable particularity his purpose and the records he desires to inspect; and (3) the records are directly connected with his purpose.

(e) The right of inspection granted by this section may not be abolished or limited by a corporation’s certificate of incorporation or bylaws.

(f) This section does not affect: (1) The right of a shareholder to inspect records under section 33-704 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; (2) the power of a court, independently of sections 33-600 to 33-998, inclusive, to compel the production of corporate records for examination.

(g) For purposes of this section, “shareholder” includes a beneficial owner whose shares are held in a voting trust or by a nominee on his behalf.

(P.A. 94-186, S. 199, 215; P.A. 96-271, S. 144, 254; P.A. 11-147, S. 9.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (d) to replace “articles” of incorporation with “certificate” of incorporation, effective January 1, 1997; P.A. 11-147 amended Subsec. (a) to require shareholder to give “a signed” written notice of his demand, added new Subsec. (b) re provision of information to person who becomes shareholder subsequent to record date for notice of the meeting and is entitled to vote at the meeting, redesignated existing Subsec. (b) as Subsec. (c) and amended same to require shareholder to give “a signed” written notice of his demand, reposition language re records of action taken by a committee of the board and make a technical change, redesignated existing Subsec. (c) as Subsec. (d) and amended same to make a technical change and redesignated existing Subsecs. (d) to (f) as Subsecs. (e) to (g).



Section 33-947 - Scope of inspection right.

(a) A shareholder’s agent or attorney has the same inspection and copying rights as the shareholder represented.

(b) The right to copy records under section 33-946 includes, if reasonable, the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the shareholder.

(c) The corporation may comply at its expense with a shareholder’s demand to inspect the record of shareholders under subdivision (3) of subsection (c) of section 33-946 by providing the shareholder with a list of shareholders that was compiled no earlier than the date of the shareholder’s demand.

(d) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production, reproduction or transmission of the records.

(P.A. 94-186, S. 200, 215; P.A. 01-199, S. 27; P.A. 11-147, S. 27.)

History: P.A. 94-186 effective January 1, 1997; P.A. 01-199 amended Subsec. (b) to replace “the right to receive copies made by photographic, xerographic or other means” with “the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the shareholder”, redesignated former Subsec. (d) as Subsec. (c) and amended to add “at its expense”, redesignated former Subsec. (c) as Subsec. (d) and amended to include the estimated cost of “transmission” of the records and made technical changes throughout section for purposes of gender neutrality; P.A. 11-147 amended Subsec. (c) to make a technical change in statutory reference.



Section 33-948 - Court-ordered inspection.

(a) If a corporation does not allow a shareholder who complies with subsection (a) of section 33-946 to inspect and copy any records required by that subsection to be available for inspection, the superior court for the judicial district where the corporation’s principal office or, if none in this state, its registered office is located may summarily order inspection and copying of the records demanded at the corporation’s expense upon application of the shareholder.

(b) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with subsections (c) and (d) of section 33-946 may apply to the superior court for the judicial district where the corporation’s principal office or, if none in this state, its registered office is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(c) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder’s expenses incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

(d) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

(P.A. 94-186, S. 201, 215; P.A. 97-246, S. 40, 99; P.A. 09-55, S. 20; P.A. 11-147, S. 28.)

History: P.A. 94-186 effective January 1, 1997; P.A. 97-246 amended Subsec. (c) to replace “counsel fees” with “attorney’s fees”, effective June 27, 1997; P.A. 09-55 amended Subsec. (c) to replace “costs, including reasonable attorney’s fees” with “expenses”; P.A. 11-147 amended Subsec. (b) to make technical changes in statutory references.

Subsec. (b):

Law firm lacked probable cause to file complaint on behalf of shareholder to permit inspection of corporate records in matter where the offer to repurchase shares of stock held by shareholder had expired. 103 CA 20.



Section 33-949 - Inspection of records by directors.

(a) A director of a corporation is entitled to inspect and copy the books, records and documents of the corporation at any reasonable time to the extent reasonably related to the performance of the director’s duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

(b) The superior court for the judicial district where the corporation’s principal office or, if none in this state, its registered office is located may order inspection and copying of the books, records and documents at the corporation’s expense, upon application of a director who has been refused such inspection rights, unless the corporation establishes that the director is not entitled to such inspection rights. The court shall dispose of an application under this subsection on an expedited basis.

(c) If an order is issued, the court may include provisions protecting the corporation from undue burden or expense, and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director’s expenses incurred in connection with the application.

(P.A. 01-199, S. 28; P.A. 09-55, S. 21.)

History: P.A. 09-55 amended Subsec. (c) to replace “the director’s costs, including reasonable counsel fees” with “the director’s expenses”.



Section 33-950 - Exception to notice requirement.

(a) Whenever notice would otherwise be required to be given under any provision of sections 33-600 to 33-998, inclusive, to a shareholder, such notice need not be given if:

(1) Notices to the shareholders of two consecutive annual meetings, and all notices of meetings during the period between such two consecutive annual meetings, have been sent to such shareholder at such shareholder’s address as shown on the records of the corporation and have been returned undeliverable or could not be delivered; or

(2) All, but not less than two, payments of dividends on securities during a twelve-month period, or two consecutive payments of dividends on securities during a period of more than twelve months, have been sent to such shareholder at such shareholder’s address as shown on the records of the corporation and have been returned undeliverable or could not be delivered.

(b) If any such shareholder delivers to the corporation a written notice setting forth such shareholder’s current address, the requirement that notice be given to such shareholder shall be reinstated.

(P.A. 01-199, S. 29; P.A. 11-147, S. 25.)

History: P.A. 11-147 amended Subsec. (a) to rephrase prefatory language, replace “Notice” with “Notices to the shareholders” and include notices that “could not be delivered” in Subdiv. (1) and include payments of dividends that “could not be delivered” in Subdiv. (2).



Section 33-951 - Financial statements for shareholders.

(a) A corporation, except a corporation required by law to file financial reports with the Banking Commissioner, the Insurance Commissioner or the Public Utilities Regulatory Authority, shall furnish its shareholders annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year, and a statement of changes in shareholders’ equity for the year unless that information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

(b) If the annual financial statements are reported upon by a public accountant, his report must accompany them. If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation’s accounting records: (1) Stating his reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and (2) describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

(c) Such corporation shall deliver the annual financial statements to each shareholder within one hundred twenty days after the close of each fiscal year. Thereafter, on written request from a shareholder to whom the statements were not delivered, the corporation shall deliver to such shareholder the latest financial statements. Any delivery of financial statements by electronic transmission permitted by this section must be in a manner authorized by the shareholder. A public corporation may fulfill its responsibilities under this subsection by delivering the specified financial statements, or otherwise making them available, in any manner permitted by the applicable rules and regulations of the United States Securities and Exchange Commission.

(P.A. 94-186, S. 202, 215; P.A. 03-84, S. 22; P.A. 09-55, S. 30; P.A. 11-80, S. 1.)

History: P.A. 94-186 effective January 1, 1997; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (a), effective June 3, 2003; P.A. 09-55 amended Subsec. (c) to replace “mail” and “mailed” with “deliver” and “delivered”, add requirement that delivery by electronic transmission be in a manner authorized by the shareholder, add provision re public corporation may fulfill its responsibilities by delivering or making available the financial statements in a manner permitted by the Securities and Exchange Commission and make technical changes; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subsec. (a), effective July 1, 2011.



Section 33-952 - Other reports to shareholders.

Section 33-952 is repealed, effective October 1, 2001.

(P.A. 94-186, S. 203, 215; P.A. 01-199, S. 47.)



Section 33-953 - Reports.

(a) Each domestic corporation, except banks, trust companies, insurance or surety companies, savings and loan associations and public service companies, as defined in section 16-1, and each foreign corporation authorized to transact business in this state, shall file an annual report with the Secretary of the State as prescribed in this section.

(b) The first annual report of a domestic corporation shall be filed within thirty days after its organization meeting. Subsequent annual reports of such domestic corporation and annual reports of each foreign corporation authorized to transact business in this state shall be filed by electronic transmission at such times as may be provided by regulations adopted by the Secretary of the State in accordance with chapter 54, provided the Secretary of the State may require any corporation to file an annual report according to reporting schedules established by the Secretary so as to effect staggered filing of all such reports. Upon request of a corporation, the Secretary of the State may grant an exemption from the requirement to file an annual report by electronic transmission if the corporation does not have the capability to file by electronic transmission or make payment in an authorized manner by electronic means or if other good cause is shown.

(c) Each annual report shall set forth as of a date which complies with subsection (d) of this section and which is specified in such report: (1) The name of the corporation; (2) the principal office of the corporation or, in the case of a foreign corporation (A) the address of the principal office of the foreign corporation in the state under the laws of which it is incorporated, (B) the address of the executive offices of the foreign corporation, and (C) the address of the principal office of the foreign corporation in this state, if any; (3) the electronic mail address, if any, of the corporation; and (4) the names and respective business and residence addresses of the directors and officers of the corporation, except that if good cause is shown, the Secretary of the State may accept business addresses in lieu of business and residence addresses of the directors and officers of the corporation. For the purposes of this subsection, a showing of good cause shall include, but not be limited to, a showing that public disclosure of the residence addresses of the corporation’s directors and officers may expose the personal security of such directors and officers to significant risk.

(d) The date specified in the annual report pursuant to subsection (c) of this section shall (1) not be later than the date of filing the report, and (2) not be earlier than the latest date preceding the date of filing on which any change of circumstances occurred which would affect the statements of fact required in the report.

(e) Each annual report shall be accompanied by the required filing fee. The report shall be executed as set forth in section 33-608. The Secretary of the State shall deliver to each domestic corporation at its principal office or electronic mail address, as shown by his records, and to each foreign corporation authorized to transact business in this state at its executive offices or electronic mail address, as last shown by his records, notice that the annual report is due, but failure to receive such notice shall not relieve a corporation of the requirement of filing the report as provided in this section.

(P.A. 94-186, S. 204, 215; P.A. 96-271, S. 145, 254; P.A. 98-137, S. 15, 62; 98-219, S. 33, 34; P.A. 04-240, S. 4; P.A. 11-146, S. 2.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to rephrase and restructure provisions, make the filing requirement applicable to each “domestic” corporation and “each foreign corporation authorized to transact business in this state” and replace “building and loan associations” with “savings and loan associations”, amended Subsec. (b) to delete references to first or subsequent “biennial” reports, make the time limit to file the first annual report applicable to “domestic” corporations and require “biennial or annual reports of each foreign corporation authorized to transact business in this state” to be filed at such times as may be provided by regulations, amended Subsec. (c) to require each report of a foreign corporation to set forth the address of the principal office of the corporation in the state under the laws of which it is incorporated, the address of the executive offices of the corporation and the address of the principal office of the corporation in this state, if any, and amended Subsec. (e) to make the requirement that the Secretary of the State mail to each corporation a form applicable to each “domestic” corporation and “each foreign corporation authorized to transact business in this state at its executive offices as last shown by his records”, effective January 1, 1997; P.A. 98-137 amended Subsec. (c) to rephrase and make technical changes to provision re good cause, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 04-240 deleted provisions re biennial reports and made conforming and technical changes; P.A. 11-146 amended Subsec. (b) to require subsequent annual reports of domestic corporations and annual reports of foreign corporations to be filed “by electronic transmission” and add provision re authority of Secretary of the State to grant exemption from electronic filing requirement if corporation does not have capability to file or pay electronically or if other good cause is shown, amended Subsec. (c) to add new Subdiv. (3) re electronic mail address and redesignate existing Subdiv. (3) as Subdiv. (4) and amended Subsec. (e) to require Secretary of the State to “deliver” a “notice that the annual report is due”, rather than “mail” a “form prescribed by him for the annual report”, allow delivery of such notice to corporation’s electronic mail address and make a conforming change, effective January 1, 2012.



Section 33-954 - Failure to file report. Incorrect report.

(a) Any corporation required to file annual reports as provided in section 33-953, which fails to file its annual report on or before the due date thereof, shall be in default in respect thereof until the same is filed.

(b) The Secretary of the State shall not accept for filing a report from a corporation until any default for failure to file any prior report is cured. If the Secretary of the State finds that any annual report received from a corporation does not conform to law, he may return it to the corporation for correction. If the report is returned for correction and is not received by the Secretary of the State in corrected form on or before the due date thereof, the corporation shall be in default for failure to file its report. If the report is returned for failure to file any previous report and is not returned with any such previous report on or before the due date of the current report, the corporation shall be in default for failure to file two reports.

(P.A. 94-186, S. 205, 215; P.A. 95-252, S. 32, 36; P.A. 96-271, S. 146, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 95-252 deleted Subsec. (c) that had required the Secretary of the State to effect the administrative dissolution of a corporation that is in default of filing its annual report, effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to delete provision re filing fee for corrected report filed after the due date thereof, effective January 1, 1997.



Section 33-955 - Interim notice of change of director or officer.

(a) When the directors or officers of a domestic or foreign corporation that is required to file an annual report pursuant to subsection (a) of section 33-953 change after the corporation has filed its most current annual report and not later than thirty days preceding the month during which the corporation’s next annual report becomes due, the corporation shall file with the Secretary of the State an interim notice of change of director or officer that sets forth: (1) The name of the corporation, and (2) the names, titles and respective business and residence addresses of any new director or officer and the names and titles of any director or officer who has ceased to hold office. If good cause is shown, the Secretary of the State may accept business addresses in lieu of business and residence addresses of the directors and officers of the corporation. For purposes of this section, a showing of good cause shall include, but not be limited to, a showing that public disclosure of the residence addresses of the corporation’s directors and officers may expose the personal security of such directors and officers to significant risk.

(b) Any changes to the directors or officers of a domestic or foreign corporation that occur within the thirty-day period preceding the month during which the corporation’s annual report becomes due shall be reflected on such corporation’s next annual report filed pursuant to section 33-953.

(P.A. 98-137, S. 10, 62; 98-219, S. 33, 34.)

History: P.A. 98-137 effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-995 - Applicability to domestic corporations in existence on January 1, 1997.

Sections 33-600 to 33-998, inclusive, apply to all domestic corporations in existence on January 1, 1997, that were incorporated under any general statute of this state providing for incorporation of corporations with capital stock if power to amend or repeal the statute under which the corporation was incorporated was reserved.

(P.A. 94-186, S. 206, 215; P.A. 96-271, S. 147, 254.)

History: P.A. 94-186 effective January 1, 1997; P.A. 96-271 replaced “corporations for profit” with “corporations with capital stock”, effective January 1, 1997.



Section 33-996 - Applicability to qualified foreign corporations.

A foreign corporation authorized to transact business in this state on January 1, 1997, is subject to sections 33-600 to 33-998, inclusive, but is not required to obtain a new certificate of authority to transact business under said sections.

(P.A. 94-186, S. 207, 215.)

History: P.A. 94-186 effective January 1, 1997.



Section 33-997 - Saving provisions.

(a) Except as provided in subsection (b) of this section, the repeal of a statute by public act 94-186 does not affect: (1) The operation of the statute or any action taken under it before its repeal; (2) any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its repeal; (3) any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; (4) any proceeding, reorganization or dissolution commenced under the statute before its repeal, and the proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed.

(b) If a penalty or punishment imposed for violation of a statute repealed by public act 94-186 is reduced by sections 33-600 to 33-998, inclusive, the penalty or punishment if not already imposed shall be imposed in accordance with said sections.

(c) In the event that any provisions of sections 33-600 to 33-998, inclusive, are deemed to modify, limit or supersede the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., the provisions of sections 33-600 to 33-998, inclusive, shall control to the maximum extent permitted by Section 102(a)(2) of that federal act.

(P.A. 94-186, S. 208, 215; P.A. 11-147, S. 26.)

History: P.A. 94-186 effective January 1, 1997; P.A. 11-147 added Subsec. (c) re relationship between chapter and federal Electronic Signatures in Global and National Commerce Act.



Section 33-997a - Reservation of power to amend or repeal.

The General Assembly has power to amend or repeal all or part of sections 33-600 to 33-998, inclusive, at any time, and all domestic and foreign corporations subject to said sections are governed by the amendment or repeal.

(P.A. 96-271, S. 148, 254.)

History: P.A. 96-271 effective January 1, 1997.



Section 33-998 - Severability.

If any provision of sections 33-600 to 33-998, inclusive, or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of said sections that can be given effect without the invalid provision or application, and to this end the provisions of said sections are severable.

(P.A. 94-186, S. 209, 215.)

History: P.A. 94-186 effective January 1, 1997.






Chapter 602 - Nonstock Corporations

Section 33-1000 - Short title: Connecticut Revised Nonstock Corporation Act.

Sections 33-1000 to 33-1290, inclusive, shall be known and may be cited as the “Connecticut Revised Nonstock Corporation Act”.

(P.A. 96-256, S. 1, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1001 - Construction of statutes.

(a) Sections 33-1000 to 33-1290, inclusive, shall be so construed as to provide for a general corporate form for the conduct of lawful activities with such variations and modifications from the form so provided as the interested parties may agree upon, subject to the interests of the state and third parties. Whether or not a section of said sections contains the words “unless the certificate of incorporation or bylaws otherwise provide”, or words of similar import, no provision of a certificate of incorporation or bylaw shall be held invalid on the ground that it is inconsistent with such section unless such section expressly prohibits variations therefrom, or prescribes minimum or maximum numerical requirements, or a substantial interest of the state or third parties is adversely affected thereby.

(b) If the certificate of incorporation, in effect on January 1, 1997, of a corporation without capital stock formed under the laws of this state, whether general law or special act, prior to said date, contains any provision contrary to, inconsistent with or in addition to any provision of sections 33-1000 to 33-1290, inclusive, but which provision was permitted to be contained in such certificate pursuant to the provisions of applicable law as in effect prior to January 1, 1997, the provisions contained in such certificate shall govern such corporation and the provisions of said sections shall not be held or construed to alter or affect any provision of the certificate of incorporation of such corporation inconsistent herewith, except as provided in sections 33-1181, 33-1203, 33-1243 and 33-1244.

(P.A. 96-256, S. 2, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1002 - Definitions.

As used in sections 33-1000 to 33-1290, inclusive:

(1) “Address” means location as described by the full street number, if any, street, city or town, state or country and not a mailing address such as a post office box.

(2) “Board” or “board of directors” means the group of persons vested with management of the affairs of the corporation irrespective of the name by which such group is designated.

(3) “Business corporation” means a corporation with capital stock or shares, incorporated under the laws of this state, whether general law or special act and whether before or after January 1, 1997.

(4) “Bylaws” means the code or codes of rules adopted for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated.

(5) “Certificate of incorporation” means the original certificate of incorporation or restated certificate of incorporation, all amendments thereto, and all certificates of merger or consolidation. In the case of a specially chartered corporation, the “certificate of incorporation” means the special charter of the corporation, including any portions of the charters of its predecessor companies which have continuing effect, and any amendments to the charter made by special act or pursuant to general law. In the case of a corporation formed before January 1, 1961, or of a specially chartered corporation, the “certificate of incorporation” includes those portions of any other corporate instruments or resolutions of current application in which are set out provisions of a sort which either (A) are required by sections 33-1000 to 33-1290, inclusive, to be embodied in the certificate of incorporation, or (B) are expressly permitted by said sections to be operative only if included in the certificate of incorporation. It also includes what were, prior to January 1, 1961, designated at law as agreements of association, articles of incorporation, charters and other such terms.

(6) “Class” means all members that under the certificate of incorporation or sections 33-1000 to 33-1290, inclusive, are entitled to vote and be counted together collectively on a matter at a meeting of members. All members entitled by the certificate of incorporation or said sections to vote generally on the matter are for that purpose a single class.

(7) “Conspicuous” means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics or boldface or contrasting color, or typing in capitals or underlined, is conspicuous.

(8) “Corporation” or “domestic corporation” means a corporation without capital stock or shares, which is not a foreign corporation, incorporated under the laws of this state, whether general law or special act and whether before or after January 1, 1997, but shall not include towns, cities, boroughs or any municipal corporation or department thereof.

(9) “Deliver” or “delivery” means any method of delivery used in conventional commercial practice including delivery by hand, mail, commercial delivery and electronic transmission.

(10) “Distribution” means a direct or indirect transfer of money or other property, or incurrence of indebtedness by a corporation to or for the benefit of its members in respect of any of its membership interests, or to or for the benefit of its officers or directors, provided the payment of reasonable compensation for services rendered, the reimbursement of reasonable expenses, the granting of benefits to members in conformity with the corporation’s nonprofit purposes and the making of distributions upon dissolution or final liquidation as provided by sections 33-1000 to 33-1290, inclusive, shall not be deemed a distribution.

(11) “Document” includes anything delivered to the office of the Secretary of the State for filing under sections 33-1000 to 33-1290, inclusive.

(12) “Effective date of notice” is defined in section 33-1003.

(13) “Electronic transmission” or “electronically transmitted” means any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval and reproduction of information by the recipient.

(14) “Entity” includes a corporation and foreign corporation; business corporation and foreign business corporation; profit and nonprofit unincorporated association; business trust, estate, partnership, limited liability company, trust and two or more persons having a joint or common economic interest; and state, United States, or foreign government.

(15) “Foreign corporation” means any nonprofit corporation with or without capital stock which is not organized under the laws of this state.

(16) “Governmental subdivision” includes authority, county, district and municipality.

(17) “Includes” denotes a partial definition.

(18) “Individual” includes the estate of an incompetent or deceased individual.

(19) “Means” denotes an exhaustive definition.

(20) “Member” means a person having membership rights in a corporation in accordance with the provisions of its certificate of incorporation or bylaws.

(21) A corporation is “nonprofit” if no distribution may be made to its members, directors or officers.

(22) “Notice” is defined in section 33-1003.

(23) “Person” includes individual and entity.

(24) “Principal office” of a domestic corporation means the address of the principal office of such corporation in this state, if any, as the same appears in the last annual report, if any, filed by such corporation with the Secretary of the State. If no principal office so appears, the corporation’s “principal office” means the address in this state of the corporation’s registered agent for service as last shown on the records of the Secretary of the State. In the case of a domestic corporation which has not filed such an annual report or appointment of registered agent for service, the “principal office” means the address of the principal place of affairs of such corporation in this state, if any, and if such corporation has no place of affairs in this state, its “principal office” shall be the office of the Secretary of the State.

(25) “Proceeding” includes civil suit and criminal, administrative and investigatory action.

(26) “Qualified director” is defined in section 33-1003a.

(27) “Record date” means the date established under sections 33-1055 to 33-1077, inclusive, on which a corporation determines the identity of its members and their interests for purposes of sections 33-1000 to 33-1290, inclusive. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

(28) “Secretary” means the corporate officer to whom under the bylaws or by the board of directors is delegated responsibility under subsection (c) of section 33-1109 for custody of the minutes of the meetings of the board of directors and of the members and for authenticating records of the corporation.

(29) “Secretary of the State” means the Secretary of the State of Connecticut.

(30) “Sign” or “signature” includes any manual, facsimile, conformed or electronic signature.

(31) “State”, when referring to a part of the United States, includes a state and commonwealth, and their agencies and governmental subdivisions, and a territory and insular possession, and their agencies and governmental subdivisions, of the United States.

(32) “United States” includes any district, authority, bureau, commission, department and other agency of the United States.

(P.A. 96-256, S. 3, 209; P.A. 98-137, S. 36, 62; 98-219, S. 33, 34; P.A. 01-199, S. 30–32; P.A. 06-68, S. 16.)

History: P.A. 96-256 effective January 1, 1997; P.A. 98-137 redefined “deliver”, added definitions of “electronic transmission or electronically transmitted” and “sign or signature”, deleted definition of “transmitted by electronic means” and renumbered the remaining Subdivs. accordingly, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 01-199 redefined “deliver” to make definition also applicable to term “delivery”, redefined “electronic transmission” or “electronically transmitted” to reposition provision re “not directly involving the physical transfer of paper” and redefined “sign” or “signature” to include an electronic signature; P.A. 06-68 made a technical change in Subdiv. (5), added new Subdiv. (26) defining “qualified director” and redesignated existing Subdivs. (26) to (31) as Subdivs. (27) to (32).



Section 33-1003 - Notice.

(a) Notice under sections 33-1000 to 33-1290, inclusive, shall be in writing unless oral notice is reasonable under the circumstances. Notice by electronic transmission is written notice.

(b) Notice may be communicated in person, by mail or other method of delivery, or by telephone, voice mail or other electronic means. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published, or by radio, television or other form of public broadcast communication.

(c) Written notice by a domestic or foreign corporation to its member, if in a comprehensible form, is effective (1) upon deposit in the United States mail, as evidenced by the postmark, if mailed postage prepaid and correctly addressed to the member’s address shown in the corporation’s current record of members, or (2) when electronically transmitted to the member in a manner authorized by the member.

(d) Written notice to a domestic or foreign corporation authorized to conduct affairs in this state may be addressed to its registered agent at its registered office or to the corporation or its secretary at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

(e) Except as provided in subsection (c) of this section, written notice, if in a comprehensible form, is effective at the earliest of the following: (1) When received; (2) five days after its deposit in the United States mail, if mailed postage prepaid and correctly addressed; or (3) on the date shown on the return receipt, if sent by registered or certified mail or a commercial delivery service, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(f) Oral notice is effective when communicated if communicated in a comprehensible manner.

(g) If sections 33-1000 to 33-1290, inclusive, prescribe notice requirements for particular circumstances, those requirements govern. If a certificate of incorporation or bylaw prescribes notice requirements, not inconsistent with this section or other provisions of said sections, those requirements govern.

(h) In computing the period of time of any notice required or permitted to be given by sections 33-1000 to 33-1290, inclusive, or under the provisions of the certificate of incorporation or bylaws of a corporation or of a resolution of members or directors, the day on which the notice is given shall be excluded, and the day on which the matter noticed is to occur shall be included, in the absence of a contrary provision.

(P.A. 96-256, S. 4, 209; P.A. 97-246, S. 41, 42, 99; P.A. 98-137, S. 37, 62; 98-219, S. 33, 34; P.A. 01-199, S. 33; P.A. 07-217, S. 147.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 replaced “postpaid” with “postage prepaid” in Subsecs. (c) and (e), and amended Subsec. (e) to rephrase Subdiv. (3) re date shown on receipt signed by or on behalf of addressee, effective June 27, 1997; P.A. 98-137 amended Subsec. (a) to replace “Notice transmitted or received electronically is in writing and is written notice if it is accomplished in a manner that is suitable for retention, retrieval and reproduction of the notice by the recipient” with “Written notice includes notice by electronic transmission”, amended Subsec. (b) to authorize notice “by mail or other method of delivery, or by telephone, voice mail or other electronic means” rather than “by telephone, telegraph, teletype or other form of wire or wireless communication, or by mail or private carrier”, amended Subsec. (c)(2) to replace “when transmitted by facsimile or other electronic means if transmitted to the member in the manner authorized by the member for purposes of facsimile or electronic transmission, as the case may be” with “when electronically transmitted to the member in a manner authorized by the member”, amended Subsec. (e)(2) to delete “as evidenced by the postmark” and (e)(3) to replace “on the date shown on any receipt signed by or on behalf of the addressee obtained by a commercial delivery service or by the United States mail if sent by registered or certified mail, return receipt requested” with “on the date shown on the return receipt, if sent by registered or certified mail or a commercial delivery service, return receipt requested, and the receipt is signed by or on behalf of the addressee” and amended Subsec. (g) to make technical changes, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 01-199 amended Subsec. (a) to replace “Written notice includes notice by electronic transmission” with “Notice by electronic transmission is written notice”; P.A. 07-217 made a technical change in Subsec. (e), effective July 12, 2007.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.



Section 33-1003a - Qualified director.

(a) For purposes of sections 33-1000 to 33-1290, inclusive, a qualified director is a director who, at the time action is to be taken under:

(1) Section 33-1119 or 33-1121, (A) is not a party to the proceeding, (B) is not a director who sought approval for a director’s conflicting interest transaction under section 33-1129 or a disclaimer of the corporation’s interest in a business opportunity under section 33-1131, which approval or disclaimer is challenged in the proceeding, and (C) does not have a material relationship with a director described in either subparagraph (A) or (B) of this subdivision;

(2) Section 33-1129, is not a director (A) as to whom the transaction is a director’s conflicting interest transaction, or (B) who has a material relationship with another director as to whom the transaction is a director’s conflicting interest transaction; or

(3) Section 33-1131, would be a qualified director under subdivision (2) of this subsection if the business opportunity were a director’s conflicting interest transaction.

(b) For purposes of this section:

(1) “Material relationship” means a familial, financial, professional or employment relationship that would reasonably be expected to impair the objectivity of the director’s judgment when participating in the action to be taken; and

(2) “Material interest” means an actual or potential benefit or detriment, other than one which would devolve on the corporation or the members or directors generally, that would reasonably be expected to impair the objectivity of the director’s judgment when participating in the action to be taken.

(c) The presence of one or more of the following circumstances shall not by itself prevent a director from being a qualified director:

(1) Nomination or election of the director to the current board by any director who is not a qualified director with respect to the matter, or by any person that has a material relationship with that director, acting alone or participating with others; or

(2) Service as a director of another corporation of which a director who is not a qualified director with respect to the matter, or any individual who has a material relationship with that director, is also a director.

(P.A. 06-68, S. 17.)



Section 33-1004 - Filing requirements.

(a) A document shall satisfy the requirements of this section, and of any other section that adds to or varies from these requirements, to be entitled to filing by the Secretary of the State.

(b) Sections 33-1000 to 33-1290, inclusive, shall require or permit filing the document in the office of the Secretary of the State.

(c) The document shall contain the information required by sections 33-1000 to 33-1290, inclusive. It may contain other information as well.

(d) The document shall be typewritten or printed or, if electronically transmitted, in a format that can be retrieved or reproduced in typewritten or printed form.

(e) The document shall be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document shall be executed: (1) By the chairman of the board of directors of a domestic or foreign corporation, by its president or by another of its officers; (2) if directors have not been selected or the corporation has not been formed, by an incorporator; or (3) if the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, by that fiduciary.

(g) The person executing the document shall sign it and state beneath or opposite such person’s signature such person’s name and the capacity in which such person signs. The document may but need not contain a corporate seal, attestation, acknowledgment or verification.

(h) If the Secretary of the State has prescribed a mandatory form for the document under section 33-1005, the document shall be in or on the prescribed form.

(i) The document shall be delivered to the office of the Secretary of the State for filing. If the document is filed in typewritten or printed form and not electronically transmitted, the Secretary of the State may require one exact or conformed copy to be delivered with the document, except as provided in sections 33-1052 and 33-1218.

(j) When the document is delivered to the office of the Secretary of the State for filing, the correct filing fee, and any franchise tax, license fee or penalty required to be paid therewith by sections 33-1000 to 33-1290, inclusive, or other law, must be paid or provision for payment made in a manner permitted by the Secretary of the State.

(k) When any document is required or permitted to be filed or recorded as provided in sections 33-1000 to 33-1290, inclusive, the Secretary of the State may, in the Secretary of the State’s discretion, for good cause, permit a photostatic or other photographic copy of such document to be filed or recorded in lieu of the original instrument. Such filing or recording shall have the same force and effect as if the original instrument had been so filed or recorded.

(l) The Secretary of the State may require or permit the filing by electronic transmission or by employing new technology as it is developed of any document that is required by law or regulation under sections 33-1000 to 33-1290, inclusive, to be filed with the Secretary of the State.

(P.A. 96-256, S. 5, 209; P.A. 98-137, S. 47, 48, 62; 98-219, S. 33, 34; P.A. 01-199, S. 34; P.A. 11-146, S. 3.)

History: P.A. 96-256 effective January 1, 1997; P.A. 98-137 amended Subsecs. (d) and (g) to replace “transmitted by electronic means” with “electronically transmitted”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 01-199 amended Subsec. (d) to replace “or, if authorized by the Secretary of the State, electronically transmitted” with “or, if electronically transmitted, in a format that can be retrieved or reproduced in typewritten or printed form”, amended Subsec. (g) to make the manner of executing a document the same whether it is typewritten or printed or electronically transmitted by deleting provision that required the person executing a document that is electronically transmitted to “affirm and authenticate the execution of the document in such manner as the Secretary of the State may prescribe as effective for those purposes”, replace provision authorizing the document to contain “(1) The corporate seal, (2) an attestation by the secretary or an assistant secretary, (3) an acknowledgment, verification or proof” with “a corporate seal, attestation, acknowledgment or verification” and make technical changes for purposes of gender neutrality, amended Subsec. (i) to authorize delivery by electronic transmission if and to the extent permitted by the Secretary of the State and authorize the Secretary of the State to require one exact or conformed copy of a filed document that is in typewritten or printed form and not electronically transmitted to be delivered with the document, amended Subsec. (j) to rephrase provisions and amended Subsec. (k) to make a technical change for purposes of gender neutrality; P.A. 11-146 amended Subsec. (i) to delete provision authorizing delivery by electronic transmission if and to extent permitted by Secretary of the State and added new Subsec. (l) re authority of Secretary of the State to require or permit filing by electronic transmission or by employing new technology as it is developed of any document required to be filed with said Secretary, effective January 1, 2012.



Section 33-1005 - Forms. Mailing address.

(a) The Secretary of the State may prescribe and furnish on request forms for: (1) An application for a certificate of existence; (2) a foreign corporation’s application for a certificate of authority to conduct affairs in this state; (3) a foreign corporation’s application for a certificate of withdrawal; and (4) the annual report. If the Secretary of the State so requires, use of these forms is mandatory.

(b) The Secretary of the State may prescribe and furnish on request forms for other documents required or permitted to be filed by sections 33-1000 to 33-1290, inclusive, but their use is not mandatory.

(c) If a corporation or a foreign corporation so requests in writing, the Secretary of the State shall mail to the address designated in such request, and to no other address of the corporation, all matter required or permitted by this chapter to be mailed to such corporation or foreign corporation by the Secretary of the State.

(P.A. 96-256, S. 6, 209; P.A. 97-246, S. 43, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 added new Subsec. (c) re mailing of all matter to address designated by corporation, effective June 27, 1997.



Section 33-1006 - Effective time and date of document.

(a) Except as provided in subsection (b) of this section and subsection (c) of section 33-1007, a document accepted for filing is effective: (1) At the date and time of filing, as evidenced by such means as the Secretary of the State may use for the purpose of recording the date and time of filing; or (2) at the time specified in the document as its effective time on the date it is filed.

(b) A document, other than the certificate of incorporation of a domestic corporation or a certificate of authority of a foreign corporation, may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date.

(P.A. 96-256, S. 7, 209; P.A. 98-137, S. 49, 62; 98-219, S. 33, 34; P.A. 01-199, S. 35.)

History: P.A. 96-256 effective January 1, 1997; P.A. 98-137 amended Subsec. (a) to replace “transmitted by electronic means” with “electronically transmitted”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 01-199 amended Subsec. (a)(1) to provide that a document is effective “At the date and time of filing, as evidenced by such means as the Secretary of the State may use for the purpose of recording the date and time of filing” rather than “At the time of filing on the date it is filed, as evidenced by the Secretary of the State’s date and time endorsement on the original document or, when the document is electronically transmitted, as evidenced by electronic means prescribed by the Secretary of the State for the purpose of recording electronically the date and time of filing”.



Section 33-1007 - Correcting filed document.

(a) A domestic or foreign corporation may correct a document filed by the Secretary of the State if (1) the document contains an inaccuracy, (2) the document was defectively made, executed, attested, sealed, verified or acknowledged, or (3) the electronic transmission was defective.

(b) A document is corrected: (1) By preparing a certificate of correction that (A) describes the document, including its filing date, or attaches a copy of it to the certificate, (B) specifies the inaccuracy or defect to be corrected, and (C) corrects the inaccuracy or defect; and (2) by delivering the certificate of correction to the Secretary of the State for filing.

(c) A certificate of correction is effective on the effective date of the document it corrects except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, a certificate of correction is effective when filed.

(P.A. 96-256, S. 8, 209; P.A. 01-199, S. 36; P.A. 03-18, S. 33.)

History: P.A. 96-256 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to make technical changes, replacing in Subdiv. (1) “an incorrect statement” with “an inaccuracy” and adding Subdiv. (3) authorizing correction if the electronic transmission was defective, and amended Subsec. (b)(1)(B) to replace “the incorrect statement and the reason it is incorrect or the manner in which the execution was defective” with “the inaccuracy or defect to be corrected” and (B)(1)(C) to replace “the incorrect statement or defective execution” with “the inaccuracy or defect”; P.A. 03-18 amended Subsec. (a) by adding reference to document defectively made, effective July 1, 2003.



Section 33-1008 - Filing duty of Secretary of the State.

(a) If a document delivered to the office of the Secretary of the State for filing satisfies the requirements of section 33-1004, the Secretary of the State shall file it.

(b) The Secretary of the State files a document by stamping or otherwise endorsing “Filed”, together with his name and official title and the date and time of receipt on the original and on the receipt for the filing fee. After filing a document, except as provided in sections 33-1051 and 33-1219, the Secretary of the State shall deliver evidence of filing of such document and of payment of any required fee to the domestic or foreign corporation or its representative.

(c) If the Secretary of the State refuses to file a document, he shall return it to the domestic or foreign corporation or its representative within five days after the document was delivered, together with a brief written explanation of the reason for his refusal.

(d) The Secretary of the State’s duty to file documents under this section is ministerial. His filing or refusing to file a document does not: (1) Affect the validity or invalidity of the document in whole or in part; (2) relate to the correctness or incorrectness of information contained in the document; or (3) create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

(P.A. 96-256, S. 9, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1009 - Appeal from Secretary of the State’s refusal to file document.

(a) If the Secretary of the State refuses to file a document delivered to his office for filing, the domestic or foreign corporation may appeal the refusal within thirty days after the return of the document to the superior court for the judicial district of Hartford. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Secretary of the State’s explanation of his refusal to file.

(b) The court may summarily order the Secretary of the State to file the document or take other action the court considers appropriate.

(c) The court’s final decision may be appealed as in other civil proceedings.

(P.A. 88-230, S. 1, 2; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-256, S. 10, 209.)

History: P.A. 96-256 effective January 1, 1997 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1996, effective September 1, 1998).



Section 33-1010 - Evidentiary effect of copy of filed document.

A copy of a document filed by the Secretary of the State, which copy is certified by the Secretary of the State, bearing his signature, which may be a facsimile, and the seal of this state, is conclusive evidence that the original document is on file with the Secretary of the State.

(P.A. 96-256, S. 11, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1011 - Certificate of existence or authorization.

(a) Any person may apply to the Secretary of the State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

(b) The issuance of a certificate of existence or a certificate of authorization shall be conclusive evidence that such corporation’s most recent annual report required by section 33-1243 has been delivered to the Secretary of the State and that a certificate of dissolution or a certificate of withdrawal has not been filed with respect to such corporation.

(P.A. 96-256, S. 12, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1012 - Penalty for signing false document.

A person who signs or otherwise executes a document he knows is false in any material respect with intent that the document be delivered to the Secretary of the State for filing shall be subject to the penalty for false statement under section 53a-157b.

(P.A. 96-256, S. 13, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1013 - Fees payable to Secretary of the State.

(a) The Secretary of the State shall charge and collect the following fees for filing documents and issuing certificates and remit them to the Treasurer for the use of the state: (1) Filing application to reserve, register, renew or cancel registration of corporate name, sixty dollars; (2) filing transfer of reserved corporate name, sixty dollars; (3) filing a certificate of incorporation, including appointment of registered agent, twenty dollars; (4) filing change of address of registered agent or change of registered agent, twenty dollars; (5) filing notice of resignation of registered agent in duplicate, twenty dollars; (6) filing certificate of amendment to certificate of incorporation, twenty dollars; (7) filing restated certificate of incorporation, twenty dollars; (8) filing certificate of merger, twenty dollars; (9) filing certificate of correction, twenty dollars; (10) filing certificate of surrender of special charter and adoption of certificate of incorporation, twenty dollars; (11) filing certificate of dissolution, twenty dollars; (12) filing certificate of revocation of dissolution, twenty dollars; (13) filing annual report, fifty dollars; (14) filing application of foreign corporation for certificate of authority to conduct affairs in this state and issuing certificate of authority, forty dollars; (15) filing application of foreign corporation for amended certificate of authority to conduct affairs in this state and issuing amended certificate of authority, forty dollars; (16) filing application for withdrawal of foreign corporation and issuing certificate of withdrawal, forty dollars; (17) filing certificate of reinstatement, including appointment of registered agent, one hundred ten dollars; (18) filing a corrected annual report, fifty dollars; and (19) filing an interim notice of change of director or officer, twenty dollars.

(b) The Secretary of the State shall charge and collect the following miscellaneous charges and remit them to the Treasurer for the use of the state: (1) At the time of any service of process on the Secretary of the State as registered agent of a corporation, which amount may be recovered as taxable costs by the party to the suit or action causing such service to be made if such party prevails in the suit or action, the plaintiff in the process so served shall pay fifty dollars; (2) for preparing and furnishing a copy of any document, instrument or paper filed or recorded relating to a corporation: (A) For each copy of each such document thereof regardless of the number of pages, forty dollars; (B) for affixing the official seal thereto, fifteen dollars; (3) for preparing and furnishing his certificate of existence or authorization, which certificate may reflect any and all changes of corporate name and the date or dates of filing thereof, eighty dollars; (4) for preparing and furnishing his certificate of existence or authorization reflecting certificates affecting fundamental changes to a certificate of incorporation and the date or dates of filing thereof, one hundred twenty dollars; and (5) for other services for which fees are not provided by the general statutes, the Secretary of the State may charge such fees as will, in his judgment, cover the cost of the services provided.

(c) The tax imposed under chapter 219 shall not be imposed upon any transaction for which a fee is charged under the provisions of this section.

(P.A. 96-256, S. 14, 209; P.A. 97-246, S. 44, 99; P.A. 98-137, S. 16, 62; 98-219, S. 33, 34; June Sp. Sess. P.A. 09-3, S. 371.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to replace in Subdiv. (6) “filing certificate of merger or consolidation, ten dollars for each constituent domestic and foreign corporation” with “filing certificate of merger, ten dollars”, replace in Subdiv. (7) “filing certificate of abandonment of merger or consolidation, ten dollars for each constituent domestic and foreign corporation” with “filing certificate of correction, ten dollars”, replace in Subdiv. (9) “filing certificate of dissolution by resolution, ten dollars” with “filing certificate of dissolution, ten dollars”, delete former Subdiv. (10) re filing certificate of dissolution by expiration, redesignate former Subdiv. (11) as Subdiv. (10) and amend said Subdiv. to replace “filing judicial decree of dissolution” with “filing certificate of administrative dissolution”, redesignate former Subdiv. (12) as Subdiv. (11) and amend said Subdiv. to delete provisions re filing biennial report, redesignate former Subdivs. (13), (14) and (15) as Subdivs. (12), (13) and (14), respectively, delete former Subdiv. (16) re filing notice that a director or officer has ceased to be in office, delete former Subdiv. (17) re filing notice that a director or officer has been elected or appointed, redesignate former Subdiv. (18) as Subdiv. (15) and add Subdiv. (16) establishing a $25 fee for filing a corrected annual report, and amended Subsec. (b) to delete former Subdiv. (3) re $20 charge for preparing and furnishing a certificate of good standing, redesignate former Subdivs. (4) and (5) as Subdivs. (3) and (4), respectively, and amend said Subdivs. to replace “certificate of good standing” with “certificate of existence or authorization” and redesignate Subdiv. (6) as Subdiv. (5), effective June 27, 1997; P.A. 98-137 amended Subsec. (a) to add new Subdiv. (1) re $30 fee for filing application to reserve, register, renew or cancel registration of corporate name, new Subdiv. (2) re $30 fee for filing transfer of reserved corporate name, new Subdiv. (12) re $10 fee for filing certificate of revocation of dissolution and new Subdiv. (19) re $10 fee for filing an interim notice of change of director or officer, and to delete former Subdiv. (10) re $10 fee for filing certificate of administrative dissolution, renumbering the remaining Subdivs. accordingly, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; June Sp. Sess. P.A. 09-3 increased fees in Subsecs. (a) and (b).



Section 33-1014 - Franchise tax.

A corporation shall pay and the Secretary of the State shall charge and collect from such corporation a franchise tax of thirty dollars when it files its certificate of incorporation.

(P.A. 96-256, S. 15, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1015 - Powers of Secretary of the State.

The Secretary of the State has the power reasonably necessary to perform the duties required of him by sections 33-1000 to 33-1290, inclusive.

(P.A. 96-256, S. 16, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1016 - Regulations regarding electronic filing.

The Secretary of the State may adopt regulations in accordance with the provisions of chapter 54 governing the filing with and delivery of documents to the office of the Secretary of the State under sections 33-1000 to 33-1290, inclusive, by electronic means, including facsimile and computer transmission.

(P.A. 96-256, S. 17, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1017 - Interrogatories by Secretary of the State.

(a) The Secretary of the State may propound to any corporation subject to the provisions of sections 33-1000 to 33-1290, inclusive, domestic or foreign, and to any officer or director thereof, such interrogatories as may be reasonably necessary and proper to enable him to ascertain whether such corporation has complied with the provisions of said sections applicable to such corporation. Such interrogatories shall be answered within thirty days after the mailing thereof, or within such additional time as shall be fixed by the Secretary of the State, and the answers thereto shall be full and complete and shall be made in writing and under oath. If such interrogatories are directed to an individual they shall be answered by him, and, if directed to a corporation, they shall be answered by the president, vice president, secretary or assistant secretary thereof.

(b) Each corporation, domestic or foreign, and each officer and director of a corporation, domestic or foreign, failing or refusing within the time prescribed by this section to answer truthfully and fully interrogatories duly propounded to it or him by the Secretary of the State as provided in subsection (a) of this section shall be fined not more than five hundred dollars.

(c) Interrogatories propounded by the Secretary of the State and the answers thereto shall not be opened to public inspection nor shall the Secretary of the State disclose any facts or information obtained therefrom except insofar as his official duty may require the same to be made public or if such interrogatories or the answers thereto are required for evidence in any criminal proceedings or in any other action by this state.

(P.A. 96-256, S. 18, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1025 - Incorporators.

One or more persons may act as the incorporator or incorporators of a corporation by delivering a certificate of incorporation to the Secretary of the State for filing.

(P.A. 96-256, S. 19, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1026 - Certificate of incorporation.

(a) The certificate of incorporation shall set forth: (1) A corporate name for the corporation that satisfies the requirements of section 33-1045; (2) a statement that the corporation is nonprofit and that the corporation shall not have or issue shares of stock or make distributions; (3) whether the corporation is to have members and, if it is to have members, the provisions which under section 33-1055 are required to be set forth in the certificate of incorporation; (4) the street address of the corporation’s initial registered office and the name of its initial registered agent at that office; (5) the name and address of each incorporator; and (6) the nature of the activities to be conducted or the purposes to be promoted or carried out, except that it shall be sufficient to state, either alone or with other activities or purposes, that the purpose of the corporation is to engage in any lawful act or activity for which corporations may be formed under sections 33-1000 to 33-1290, inclusive, and by such statement all lawful acts and activities shall be within the purposes of the corporation, except for express limitations, if any.

(b) The certificate of incorporation may set forth: (1) The names and addresses of the individuals who are to serve as the initial directors; (2) provisions not inconsistent with law regarding: (A) Managing and regulating the affairs of the corporation; or (B) defining, limiting and regulating the powers of the corporation, its board of directors and members or any class of members; (3) any provision that under sections 33-1000 to 33-1290, inclusive, is required or permitted to be set forth in the bylaws; (4) a provision limiting the personal liability of a director to the corporation or its members for monetary damages for breach of duty as a director to an amount that is not less than the compensation received by the director for serving the corporation during the year of the violation if such breach did not (A) involve a knowing and culpable violation of law by the director, (B) enable the director or an associate, as defined in section 33-840, to receive an improper personal economic gain, (C) show a lack of good faith and a conscious disregard for the duty of the director to the corporation under circumstances in which the director was aware that his conduct or omission created an unjustifiable risk of serious injury to the corporation, or (D) constitute a sustained and unexcused pattern of inattention that amounted to an abdication of the director’s duty to the corporation, provided no such provision shall limit or preclude the liability of a director for any act or omission occurring prior to the effective date of such provision; and (5) a provision permitting or making obligatory indemnification of a director for liability, as defined in section 33-1116, to any person for any action taken, or any failure to take any action, as a director, except liability that (A) involved a knowing and culpable violation of law by the director, (B) enabled the director or an associate, as defined in section 33-840, to receive an improper personal gain, (C) showed a lack of good faith and a conscious disregard for the duty of the director to the corporation under circumstances in which the director was aware that his conduct or omission created an unjustifiable risk of serious injury to the corporation, or (D) constituted a sustained and unexcused pattern of inattention that amounted to an abdication of the director’s duty to the corporation, provided no such provision shall affect the indemnification of or advance of expenses to a director for any liability stemming from acts or omissions occurring prior to the effective date of such provision.

(c) The certificate of incorporation need not set forth any of the corporate powers enumerated in sections 33-1000 to 33-1290, inclusive.

(P.A. 96-256, S. 20, 209; P.A. 97-246, S. 45, 99; P.A. 06-68, S. 28.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (b)(4) to add proviso that no such provision shall limit or preclude the liability of a director for any act or omission occurring prior to the effective date of such provision and added Subdiv. (b)(5) authorizing a provision re indemnification of a director for liability, effective June 27, 1997; P.A. 06-68 made a technical change in Subsec. (b)(5).



Section 33-1027 - Incorporation.

(a) The corporate existence begins when the certificate of incorporation is filed.

(b) The Secretary of the State’s filing of the certificate of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

(P.A. 96-256, S. 21, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1028 - Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under sections 33-1000 to 33-1290, inclusive, are jointly and severally liable for all liabilities created while so acting.

(P.A. 96-256, S. 22, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1029 - Organization of corporation.

(a)(1) If initial directors are named in the certificate of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws and carrying on any other business brought before the meeting; (2) if initial directors are not named in the certificate, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators: (A) To elect directors and complete the organization of the corporation; or (B) to elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by sections 33-1000 to 33-1290, inclusive, to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(c) An organizational meeting may be held in or out of this state.

(d) If an organizational meeting is held in accordance with this section, before the filing of the certificate of incorporation, action taken thereat shall not be impaired by the fact that corporate existence had not begun.

(P.A. 96-256, S. 23, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1030 - Bylaws.

(a) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b) The bylaws of a corporation may contain any provision for managing and regulating the affairs of the corporation that is not inconsistent with law or the certificate of incorporation.

(P.A. 96-256, S. 24, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1031 - Emergency bylaws.

(a) Unless the certificate of incorporation provides otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d) of this section. The emergency bylaws, which are subject to amendment or repeal by the members, may make all provisions necessary for managing the corporation during the emergency, including: (1) Procedures for calling a meeting of the board of directors; (2) quorum requirements for the meeting; and (3) designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws: (1) Binds the corporation; and (2) may not be used to impose liability on a corporate director, officer, employee or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation’s directors cannot readily be assembled because of some catastrophic event.

(P.A. 96-256, S. 25, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1035 - Purposes.

(a) A corporation may be formed under sections 33-1000 to 33-1290, inclusive, for the conduct of any affairs or the promotion of any purpose which may be lawfully carried on by a corporation except that of a bank and trust company, savings bank or savings and loan association, provided where, by any other section or sections of the general statutes, provision is made for the formation of a designated class or classes of corporations, such corporations shall be formed under said section or sections and not under sections 33-1000 to 33-1290, inclusive.

(b) Except as provided in subsection (f) of this section, no corporation formed under sections 33-1000 to 33-1290, inclusive, shall, or shall have power to, transact in this state the business of an insurance company or a surety or indemnity company, railroad company, telegraph company, gas, electric, electric distribution or water company, or of any company requiring the right to take and condemn lands or to occupy the public highways of this state.

(c) Nothing in sections 33-1000 to 33-1290, inclusive, shall be construed to authorize a corporation formed under said sections to conduct any affairs except in compliance with any laws of this state regulating or otherwise applying to the same. The provisions of said sections govern all corporations, but notwithstanding the provisions of said sections, where by law special provisions are made in the case of a designated class or classes of corporations governing the corporate procedure thereof in any respect, limiting or extending the powers thereof, conditioning action upon the approval of any agency of the state, or otherwise prescribing the conduct of such corporations, such procedure, powers, action and conduct shall be governed by such special provisions whether or not such corporations are formed under said sections.

(d) Nothing in this section shall prohibit the formation of a corporation under sections 33-1000 to 33-1290, inclusive, for the conduct of any affairs or for the promotion of any purpose in any other state if not prohibited by the laws thereof.

(e) Except as otherwise provided in section 38a-153, nothing in sections 33-1000 to 33-1290, inclusive, other than the provisions of section 33-1036, shall be construed to apply to any corporation incorporated under any provision of the special acts, other than a savings bank, which is or may be authorized to transact in this state the business of an insurance company.

(f) No corporation may be formed pursuant to this chapter for the purpose of transacting the business of an insurance company or a surety or indemnity company unless, at the time of the filing of its certificate of incorporation, there is also filed a certificate issued by the Insurance Commissioner, pursuant to section 38a-41a, authorizing the formation of the corporation. No corporation formed under this chapter shall have the power to transact in this state the business of an insurance company or a surety or indemnity company until it has procured a license from the Insurance Commissioner in accordance with the provisions of section 38a-41.

(P.A. 96-256, S. 26, 209; P.A. 97-127; 97-246, S. 46, 99; P.A. 98-28, S. 109, 117.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-127 and P.A. 97-246 both amended Subsec. (b) and added new Subsec. (f) re formation of a corporation to transact the business of an insurance company, surety or indemnity company, using identical language, effective October 1, 1997, and June 27, 1997, respectively; P.A. 98-28 amended Subsec. (b) by adding electric distribution companies, effective July 1, 1998.



Section 33-1036 - General powers.

Unless its certificate of incorporation provides otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs, including without limitation power:

(1) To sue and be sued, complain and defend in its corporate name;

(2) To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3) To make and amend bylaws, not inconsistent with its certificate of incorporation or with the laws of this state, for managing and regulating the affairs of the corporation;

(4) To purchase, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located, including the power to take property of any description or any interest therein by gift, devise or bequest;

(5) To sell, convey, mortgage, pledge, lease, exchange and otherwise dispose of all or any part of its property;

(6) To purchase, receive, subscribe for or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of, and deal in and with shares or other interests in, or obligations of, any other entity;

(7) To make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

(8) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9) To be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity;

(10) To conduct its activities, locate offices and exercise the powers granted by sections 33-1000 to 33-1290, inclusive, within or without this state;

(11) To elect directors and appoint officers, employees and agents of the corporation, define their duties and fix their compensation;

(12) To pay pensions and establish pension plans, pension trusts and other benefit or incentive plans for any or all of its current or former directors, officers, employees and agents;

(13) To make donations not inconsistent with law for the public welfare or for charitable, scientific or educational purposes and for other purposes that further the corporate interest;

(14) To transact any lawful activity that will aid government policy;

(15) To impose or levy fines, penalties, dues, assessments, admission and transfer fees upon its members;

(16) To establish conditions for admission of members, admit members and issue memberships and certificates evidencing membership;

(17) To carry on one or more businesses;

(18) To make payments or donations, or do any other act, not inconsistent with law, that furthers the activities and affairs of the corporation; and

(19) To enter into any arrangement with others for any union of interest with respect to any activities which the corporation has power to conduct by itself, even if such arrangement involves sharing or delegation of control of such activities with or to others.

(P.A. 96-256, S. 27, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1037 - Emergency powers.

(a) In anticipation of or during an emergency defined in subsection (d) of this section, the board of directors of a corporation may: (1) Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent; and (2) relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b) During an emergency defined in subsection (d) of this section, unless emergency bylaws provide otherwise: (1) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and (2) one or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation: (1) Binds the corporation; and (2) may not be used to impose liability on a corporate director, officer, employee or agent.

(d) An emergency exists for purposes of subsections (a), (b) and (c) of this section if a quorum of the corporation’s directors cannot readily be assembled because of some catastrophic event.

(e) In time of war or other national or local emergency a corporation shall have power to conduct any lawful affairs in aid thereof, notwithstanding the activities or purposes set forth in its certificate of incorporation, at the request or direction of any apparently authorized governmental authority.

(P.A. 96-256, S. 28, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1038 - Ultra vires.

(a) Except as provided in subsection (b) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation’s power to act may be challenged: (1) In a proceeding by a member or director against the corporation to enjoin the act; (2) in a proceeding by the corporation, directly, derivatively or through a receiver, trustee or other legal representative, against an incumbent or former director, officer, employee or agent of the corporation; or (3) in a proceeding by the Attorney General to dissolve the corporation or to enjoin the corporation from the conduct of unauthorized affairs.

(c) In a member’s or director’s proceeding under subdivision (1) of subsection (b) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party because of the enjoining of the unauthorized act.

(d) The Attorney General may, upon his own information or upon complaint of an interested party, bring an action in the name of the state to restrain any person from purporting to have, or exercising, corporate powers not granted.

(P.A. 96-256, S. 29, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1045 - Corporate name.

(a) The name of each corporation formed after January 1, 1961: (1) Shall contain the word “corporation”, “incorporated” or “company”, or the abbreviation “corp.”, “inc.” or “co.”, or words or abbreviations of like import in another language; and (2) may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 33-1035 and its certificate of incorporation.

(b) Except as authorized by subsections (c) and (d) of this section, a corporate name must be distinguishable upon the records of the Secretary of the State from: (1) The corporate name of a corporation or business corporation incorporated or authorized to conduct affairs in this state; (2) a corporate name reserved or registered with the Secretary of the State; (3) the fictitious name adopted by a foreign corporation authorized to conduct affairs in this state because its real name is unavailable; (4) the corporate name of any foreign corporation or business corporation authorized to transact business or conduct affairs in this state; (5) the name of any domestic or foreign limited partnership organized or authorized to transact business in this state; (6) the name of any domestic or foreign limited liability company organized or authorized to transact business in this state; (7) the name of any domestic or foreign limited liability partnership organized or authorized to transact business in this state; and (8) the name of any other entity whose name is carried upon the records of the Secretary of the State as organized or authorized to transact business or conduct affairs in this state.

(c) A corporation may apply to the Secretary of the State for authorization to use a name that is not distinguishable upon his records from one or more of the names described in subsection (b) of this section. The Secretary of the State shall authorize use of the name applied for if: (1) The other corporation, limited partnership, limited liability company or other entity, as the case may be, consents to the use in writing and submits an undertaking in form satisfactory to the Secretary of the State to change its name to a name that is distinguishable upon the records of the Secretary of the State from the name of the applying corporation; or (2) the applicant delivers to the Secretary of the State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant’s right to use the name applied for in this state.

(d) A corporation may use the name, including the fictitious name, of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to conduct affairs in this state and the corporation seeking to use the name: (1) Has merged with the other corporation; (2) has been formed by reorganization of the other corporation; or (3) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e) Sections 33-1000 to 33-1290, inclusive, do not control the use of fictitious names.

(P.A. 96-256, S. 30, 209; P.A. 04-240 S. 5.)

History: P.A. 96-256 effective January 1, 1997; P.A. 04-240 added Subsec. (b)(7) re name of domestic or foreign limited liability partnership, redesignating existing Subdiv. (7) as Subdiv. (8).



Section 33-1047 - Registered name.

(a) A foreign corporation may register its corporate name, or its corporate name with any addition required by section 33-1215, if the name is distinguishable upon the records of the Secretary of the State from the names that are not available under subsection (b) of section 33-1045.

(b) A foreign corporation registers its corporate name, or its corporate name with any addition required by section 33-1215, by delivering to the Secretary of the State for filing an application: (1) Setting forth its corporate name, or its corporate name with any addition required by section 33-1215, the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged; and (2) accompanied by a certificate of existence, or a document of similar import, from the state or country of incorporation.

(c) The name is registered for the applicant’s exclusive use upon the effective date of the application until the close of the calendar year in which the application for registration is filed.

(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of the State for filing a renewal application, which complies with the requirements of subsection (b) of this section, between October first and December thirty-first of the preceding year. The renewal application when filed renews the registration for the following calendar year.

(P.A. 96-256, S. 32, 209; P.A. 97-246, S. 47, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (c) to provide that the name is registered until the close of the calendar year in which the application for registration is filed, effective June 27, 1997.



Section 33-1050 - Registered office and registered agent.

(a) Each corporation that is required to file an annual report as provided in section 33-1243 shall continuously maintain in this state: (1) A registered office that may be the same as any of its places of business; and (2) a registered agent at such registered office, who may be: (A) A natural person who is a resident of this state; (B) a domestic corporation or business corporation; (C) a foreign corporation or foreign business corporation which has procured a certificate of authority to transact business or conduct its affairs in this state; (D) a domestic limited liability company; (E) a limited liability company not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state; (F) a domestic registered limited liability partnership; (G) a registered limited liability partnership not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (H) a domestic statutory trust; or (I) a statutory trust not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state. The appointment of such registered agent shall be in writing and shall be signed by the registered agent therein appointed. If a natural person is appointed as the registered agent, such appointment shall include the residence address of such person.

(b) In addition to persons or entities who may act as a registered agent pursuant to subsection (a) of this section, a foreign corporation may appoint the Secretary of the State and his successors in office to act as its registered agent.

(P.A. 96-256, S. 33, 209; P.A. 97-246, S. 48, 99; P.A. 98-137, S. 29, 62; 98-219, S. 33, 34; P.A. 04-240, S. 6.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to make provisions applicable to each corporation that is required to file an annual report as provided in Sec. 33-1243, require the corporation to maintain a registered agent “at such registered office” and provide that an appointment of a natural person as registered agent shall include the person’s written consent to the appointment and the residence address of such person, and amended Subsec. (b) to make a technical change, effective June 27, 1997; P.A. 98-137 amended Subsec. (a)(2) to add Subparas. (D) and (E) authorizing a domestic limited liability company and a limited liability company not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct affairs in this state, respectively, to be a registered agent, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 04-240 amended Subsec. (a)(2) to add Subparas. (F) to (I) re registered limited liability partnerships and statutory trusts as registered agents, to add provision re appointment of registered agent in writing signed by the agent and to delete provision re written consent of natural person appointed as registered agent and make technical changes.



Section 33-1051 - Change of registered office or registered agent.

(a) A corporation may change its registered office or registered agent by delivering to the Secretary of the State for filing a statement of change that sets forth: (1) The name of the corporation; (2) if the current registered office is to be changed, the street address of its current registered office and the street address of the new registered office; and (3) if the current registered agent is to be changed, the name of its current registered agent and the name of the new registered agent and the new agent’s written consent, either on the statement or attached to it, to the appointment.

(b) If a registered agent changes the street address of his business office, he may change the street address of the registered office of any corporation for which he is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the Secretary of the State for filing a statement that complies with the requirements of subsection (a) of this section and recites that the corporation has been notified of the change.

(P.A. 96-256, S. 34, 209; P.A. 97-246, S. 49, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to combine former Subdivs. (2) and (3) into Subdiv. (2), thereby providing that the statement must set forth the street address of the current registered office only if the current registered office is to be changed, and combine former Subdivs. (4) and (5) into new Subdiv. (3), thereby providing that the statement must set forth the name of the current registered agent only if the current registered agent is to be changed, effective June 27, 1997.



Section 33-1052 - Resignation of registered agent.

(a) A registered agent may resign his agency appointment by signing and delivering to the Secretary of the State for filing the signed original and one exact or conformed copy of a statement of resignation. The statement may include a statement that the registered office is also discontinued.

(b) After filing the statement, the Secretary of the State shall mail the copy to the corporation at its principal office.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

(P.A. 96-256, S. 35, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1053 - Service of process on corporation.

(a) A corporation’s registered agent is the corporation’s agent for service of process, notice or demand required or permitted by law to be served on the corporation. Service may be effected by any proper officer or other person lawfully empowered to make service by leaving a true and attested copy of the process, notice or demand with such agent or, in the case of an agent who is a natural person, by leaving it at such agent’s usual place of abode in this state.

(b) If a corporation has no registered agent, or the agent cannot with reasonable diligence be served, the corporation may be served by any proper officer or other person lawfully empowered to make service by sending a true and attested copy of the process, notice or demand by registered or certified mail, return receipt requested, addressed to the secretary of the corporation at its principal office. Service is effective under this subsection at the earliest of: (1) The date the corporation receives the mail; (2) the date shown on the return receipt, if signed on behalf of the corporation; or (3) five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postage prepaid and correctly addressed.

(c) This section does not prescribe the only means, or necessarily the required means, of serving a corporation.

(P.A. 96-256, S. 36, 209; P.A. 97-246, S. 50, 51, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsecs. (a) and (b) to authorize service to be effected by any proper officer or other person lawfully empowered to make service and amended Subsec. (b) to provide that the service sent to the corporation is a true and attested copy of the process, notice or demand, replace “perfected” with “effective” and replace “postpaid” with “postage prepaid”, effective June 27, 1997.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.



Section 33-1055 - Classes of members.

A corporation may have one or more classes of members or may have no members. If the corporation has one or more classes of members, the designation of such class or classes shall be set forth in the certificate of incorporation and the manner of election or appointment and the qualifications and rights of the members of each class shall be set forth in the certificate of incorporation or bylaws. If the corporation has no members, or only members not entitled to vote, that fact shall be set forth in the certificate of incorporation and the corporation shall operate under the management of its board of directors. A corporation may issue certificates evidencing membership therein.

(P.A. 96-256, S. 37, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1056 - Rules for membership.

(a) Membership shall be governed by such rules of admission, retention, withdrawal and expulsion as the bylaws shall prescribe, provided all such bylaws shall be reasonable, germane to the purposes of the corporation, and equally enforced as to all members.

(b) Unless otherwise provided in the certificate of incorporation or the bylaws, another entity, foreign or domestic, may become a member of a corporation.

(c) Membership may be limited to persons who are members in good standing of another corporation, organization or association, if so provided in the certificate of incorporation. If membership is so limited, the certificate of incorporation may provide that failure on the part of any such member to keep in such good standing in such other corporation, organization or association shall be sufficient cause for expulsion.

(d) Unless otherwise provided in the certificate of incorporation or bylaws, a member may not voluntarily or involuntarily transfer his membership or any rights arising therefrom.

(e) Unless otherwise provided in the certificate of incorporation or bylaws, membership shall be terminated by death, voluntary withdrawal or expulsion, and thereafter all rights and privileges of the member in the corporation and its property shall cease.

(P.A. 96-256, S. 38, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1057 - Corporation may impose fines and penalties and levy dues and assessments.

(a) A corporation may impose fines or penalties on members if provided in bylaws duly adopted by a two-thirds vote of members entitled to vote and, if the fine or penalty applies to members not entitled to vote, by a two-thirds vote as a class of such members not otherwise entitled to vote. Such fine or penalty shall not exceed the higher of the (1) annual dues or assessment or (2) initiation fee, if any.

(b) A corporation may levy dues or assessments against members if provided in a bylaw provision duly adopted (1) by the affirmative vote of at least two-thirds of the members of each class of members, voting as a class, to which the levy applies, even though any such class of members is not otherwise entitled to vote, or (2) by the directors if the directors are authorized to do so by a bylaw provision adopted by the affirmative vote of at least two-thirds of the members of each class of members, voting as a class, to which a levy may apply, even though any such class of members is not otherwise entitled to vote.

(c) For purposes of this section, the corporation’s initial bylaws adopted by (1) the incorporators or (2) the board of directors shall be deemed to have been adopted by all the members entitled to vote thereon, if any.

(d) Notwithstanding any limitation on the amount of a fine or penalty set forth in subsection (a) of this section, a corporation organized under sections 33-1000 to 33-1290, inclusive, or any predecessor statutes, that is a trade association or other professional organization exempt from taxation under Section 501(c)(6) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, may impose a fine on a member, not to exceed the amount set forth in the bylaws, for the violation of a code of ethics or other code of conduct upon majority vote of its board of directors in accordance with its bylaws, provided the articles of association or bylaws of the corporation contain a written provision whereby members agree to be bound by such code of ethics or code of conduct as a condition of membership.

(P.A. 96-256, S. 39, 209; P.A. 98-137, S. 53, 62; 98-219, S. 33, 34.)

History: P.A. 96-256 effective January 1, 1997; P.A. 98-137 added Subsec. (d) authorizing certain trade associations and other professional organizations that are tax-exempt to impose fines on members for the violation of a code of ethics or other code of conduct and specifying the conditions for the imposition of such fines, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-1058 - Liability of members.

(a) A member of a corporation shall not be liable to the corporation or its creditors with respect to such membership except for the obligation to pay in full any fines or penalties duly imposed against him and any dues and assessments levied against him to which he has assented, or imposed or levied against him in accordance with the provisions of section 33-1057.

(b) Any member who receives any distribution of income or assets from a corporation in violation of sections 33-1000 to 33-1290, inclusive, or of the certificate of incorporation, whether by dividend, in liquidation or otherwise, and who accepted or received such distribution knowing it to be improper, shall be liable for the amount so received: (1) To any creditors existing at the time of such distribution who shall obtain a judgment against such corporation on which execution shall be returned unsatisfied; and (2) to the corporation.

(P.A. 96-256, S. 40, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1061 - Annual meeting. Regular meeting.

(a) A corporation that has members entitled to vote for the election of directors shall hold a meeting of such members annually at a time stated in or fixed in accordance with the bylaws.

(b) Annual meetings of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation’s principal office.

(c) A corporation that has members entitled to vote may hold regular meetings of such members in or out of this state at the places and times stated in or fixed in accordance with the bylaws.

(d) The failure to hold an annual or regular meeting at the time stated in or fixed in accordance with a corporation’s bylaws does not affect the validity of any corporate action.

(P.A. 96-256, S. 41, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1062 - Special meeting.

(a) A corporation that has members entitled to vote shall hold a special meeting of members entitled to vote at the meeting: (1) On call of its board of directors or the person or persons authorized to do so by the certificate of incorporation or the bylaws; or (2) if the members holding at least five per cent, or such other number or proportion as shall be provided in the bylaws, of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date and deliver to the corporation one or more written demands for the meeting describing the purpose or purposes for which it is to be held. If a call for such a special meeting is not issued within fifteen days after receipt of such members’ request, such members may call the meeting.

(b) If not otherwise fixed under section 33-1063 or 33-1067, the record date for determining members entitled to demand a special meeting is the date the first member signs the demand.

(c) Special meetings of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation’s principal office.

(d) Only business within the purpose or purposes described in the meeting notice required by subsection (c) of section 33-1065 may be conducted at a special meeting of members.

(P.A. 96-256, S. 42, 209; P.A. 98-137, S. 38, 62; 98-219, S. 33, 34.)

History: P.A. 96-256 effective January 1, 1997; P.A. 98-137 amended Subsec. (a) to replace “holders of” with “members holding”, require the written demands be delivered to the corporation rather than to the corporation’s secretary and rephrase provision re when the members may call a special meeting, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-1063 - Court-ordered meeting.

(a) The superior court for the judicial district where a corporation’s principal office or, if none in this state, its registered office is located may summarily order a meeting to be held: (1) On application of any member entitled to vote at an annual meeting if an annual meeting was not held within the earlier of six months after the end of the corporation’s fiscal year or fifteen months after its last annual meeting; or (2) on application of a member who signed a demand for a special meeting valid under section 33-1062, if: (A) Notice of the special meeting was not given within thirty days after the date the demand was delivered to the corporation’s secretary; or (B) the special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, determine the members entitled to vote at the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting, or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(P.A. 96-256, S. 43, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1064 - Action without meeting. Validity of actions at meetings not properly called.

(a) Any action which, under any provision of sections 33-1000 to 33-1290, inclusive, may be taken at a meeting of members may be taken without a meeting by one or more consents in writing, setting forth the action so taken or to be taken, signed by all of the persons who would be entitled to vote upon such action at a meeting, or by their duly authorized attorneys which action for purposes of this subsection shall be referred to as “unanimous written consent”. The secretary shall file such consent or consents, or certify the tabulation of such consents and file such certificate, with the minutes of the meetings of the members. A unanimous written consent shall have the same force and effect as a vote of the members at a meeting duly held, and may be stated as such in any certificate or document filed under sections 33-1000 to 33-1290, inclusive.

(b) Where directors or officers are to be elected by members or any other action is to be voted upon by members, the certificate of incorporation or bylaws may provide that such elections may be conducted and such actions voted upon by mail in such manner as shall be stated therein. The vote of members, or of the members of any particular class, shall be determined from the total number of members who actually vote by mail, rather than from the total number of members entitled so to vote, unless the certificate of incorporation otherwise provides. A ballot signed under this section shall have the same force and effect as a vote of the member who signed it at a meeting duly held, and may be stated as such in any certificate or document filed under sections 33-1000 to 33-1290, inclusive.

(c) If not otherwise fixed under section 33-1063 or 33-1067, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent or ballot under subsection (a) or (b) of this section.

(d) The absence from the minutes of any indication that a member objected to holding the meeting shall prima facie establish that no such objection was made.

(P.A. 96-256, S. 44, 209; P.A. 98-137, S. 39, 62; 98-219, S. 33, 34.)

History: P.A. 96-256 effective January 1, 1997; P.A. 98-137 amended Subsec. (a) to replace “consent” with “one or more consents”, add provision that any action taken by one or more consents under said Subsec. shall be referred to as “unanimous written consent” and replace in the provision re force and effect of a consent “Any consent or consents which become effective as provided herein” with “A unanimous written consent”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-1065 - Notice of meeting.

(a) A corporation shall notify members entitled to vote of the date, time and place of each annual, regular and special meeting no fewer than ten nor more than sixty days before the meeting date. Unless sections 33-1000 to 33-1290, inclusive, or the certificate of incorporation requires otherwise, the corporation is required to give notice only to members entitled to vote at the meeting.

(b) Unless sections 33-1000 to 33-1290, inclusive, the certificate of incorporation or bylaws require otherwise, notice of an annual or regular meeting need not include a description of the purpose or purposes for which the meeting is called, except that, unless stated in a written notice of the meeting, (1) no bylaw may be brought up for adoption, amendment or repeal, and (2) no matter, other than the election of directors at an annual meeting, may be brought up which expressly requires the vote of members pursuant to said sections.

(c) Notice of a special meeting of members shall include a description of the purpose or purposes for which the meeting is called.

(d) If not otherwise fixed under section 33-1063 or 33-1067, the record date for determining members entitled to notice of and to vote at an annual, regular or special meeting is the day before the first notice is delivered to members.

(e) Unless the bylaws require otherwise, if an annual, regular or special meeting of members is adjourned to a different date, time or place, notice need not be given of the new date, time or place if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 33-1067, however, notice of the adjourned meeting must be given under this section to persons who are members entitled to vote as of the new record date.

(P.A. 96-256, S. 45, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1066 - Waiver of notice.

(a) A member may waive any notice required by sections 33-1000 to 33-1290, inclusive, the certificate of incorporation or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the member entitled to the notice and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A member’s attendance at a meeting: (1) Waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; (2) waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.

(P.A. 96-256, S. 46, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1067 - Record date.

(a) The bylaws may fix or provide the manner of fixing the record date for one or more classes of members in order to determine the members entitled to notice of a meeting of members, to demand a special meeting, to vote or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(b) A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of members.

(c) A determination of members entitled to notice of or to vote at a meeting of members is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than one hundred twenty days after the date fixed for the original meeting.

(d) If a court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.

(P.A. 96-256, S. 47, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1068 - Chairperson to preside.

(a) At each meeting of members, a chairperson shall preside. The chairperson shall be appointed as provided in the bylaws or, in the absence of such provision, by the board of directors.

(b) The chairperson, unless the certificate of incorporation or bylaws provide otherwise, shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

(c) Any rules adopted for, and the conduct of, the meeting shall be fair to members.

(d) The chairperson of the meeting shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes, nor any revocations or changes thereto, may be accepted.

(P.A. 98-137, S. 40, 62; 98-219, S. 33, 34.)

History: P.A. 98-137 effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-1070 - Members’ list for meeting.

(a) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its members who are entitled to notice of the meeting. The list shall be arranged by classes of members, if any, and show the address of and number of votes to which each such member is entitled.

(b) The members’ list shall be available for inspection by any members entitled to vote at the meeting, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation’s principal office or at a place identified in the meeting notice in the city where the meeting will be held. A member entitled to vote at the meeting or his agent or attorney is entitled on written demand to inspect and, subject to the requirements of subsection (c) of section 33-1236, to copy the list, during regular business hours and at his expense, during the period it is available for inspection.

(c) The corporation shall make the members’ list available at the meeting, and any member entitled to vote at the meeting or his agent or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(d) If the corporation refuses to allow a member entitled to vote at the meeting or his agent or attorney to inspect the members’ list before or at the meeting, or copy the list as permitted by subsection (b) of this section, the superior court for the judicial district where a corporation’s principal office or, if none in this state, its registered office, is located, on application of the member, may summarily order the inspection or copying at the corporation’s expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(e) Refusal or failure to prepare or make available the members’ list does not affect the validity of action taken at the meeting.

(P.A. 96-256, S. 48, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1071 - Member voting rights.

(a) Unless the certificate of incorporation provides otherwise, each member, regardless of class, is entitled to one vote on each matter voted on at a meeting of members. Voting rights of members of any class may be increased, limited or denied by the certificate of incorporation.

(b) Members otherwise entitled to vote, but disqualified from voting for any reason, shall not be considered for the purpose of quorum or of computing the voting power of the corporation or of members of any class.

(c) A corporate member’s vote may be cast by the president of the member corporation or by any other officer of such corporation in the absence of express notice of the designation of some other person by the board of directors or bylaws of the member corporation.

(P.A. 96-256, S. 49, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1072 - Proxies.

(a) Unless the certificate of incorporation or bylaws provide otherwise, a member entitled to vote may vote in person or by proxy.

(b) A member entitled to vote by proxy or his agent or attorney-in-fact may appoint a proxy to vote or otherwise act for the member by signing an appointment form or by an electronic transmission of the appointment. An electronic transmission must contain or be accompanied by information from which one can determine that the member, the member’s agent or the member’s attorney-in-fact authorized the electronic transmission.

(c) An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election or the officer or agent of the corporation authorized to tabulate votes. A photographic or similar reproduction of an appointment, or a telegram, cablegram, facsimile transmission, wireless or similar transmission of an appointment received by such person shall be sufficient to effect such appointment. An appointment is valid for eleven months unless a longer period is expressly provided in the appointment.

(d) An appointment of a proxy is revocable by the member.

(e) The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy’s authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his authority under the appointment.

(f) Subject to section 33-1073 and to any express limitation on the proxy’s authority stated in the appointment form or electronic transmission of the appointment, a corporation is entitled to accept the proxy’s vote or other action as that of the member making the appointment.

(P.A. 96-256, S. 50, 209; P.A. 98-137, S. 41, 62; 98-219, S. 33, 34.)

History: P.A. 96-256 effective January 1, 1997; P.A. 98-137 amended Subsec. (b) to authorize the agent or attorney-in-fact of a member to appoint a proxy, provide that the appointment may be accomplished “by signing an appointment form or by an electronic transmission of the appointment” rather than “by signing an appointment form, either personally or by his attorney-in-fact” and require that an electronic transmission contain or be accompanied by information from which one can determine that the member, the member’s agent, or the member’s attorney-in-fact authorized the electronic transmission, amended Subsec. (c) to provide that an appointment of a proxy is effective “when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election or the officer or agent of the corporation authorized to tabulate votes” rather than “when received by the secretary or other officer or agent authorized to tabulate votes” and amended Subsec. (f) to make acceptance by the corporation of the proxy’s vote or action subject “to any express limitation on the proxy’s authority stated in the appointment form or electronic transmission of the appointment” rather than “to any express limitation on the proxy’s authority appearing on the face of the appointment form”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-1073 - Corporation’s acceptance or rejection of votes.

(a) If the name signed on a vote, consent, waiver or proxy appointment corresponds to the name of a member, the corporation if acting in good faith is entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the member.

(b) If the name signed on a vote, consent, waiver or proxy appointment does not correspond to the name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the member if:

(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) The name signed purports to be that of an attorney-in-fact, administrator, executor, guardian or conservator representing the member and, if the corporation requests, evidence of such status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment;

(3) The name signed purports to be that of a receiver or trustee in bankruptcy of the member and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment;

(4) Two or more persons are comembers or fiduciaries and the name signed purports to be the name of at least one of such persons and the person signing appears to be acting on behalf of all of such persons.

(c) The corporation is entitled to reject a vote, consent, waiver or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory’s authority to sign for the member.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver or proxy appointment in good faith and in accordance with the standards of this section or subsection (b) of section 33-1072 are not liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver or proxy appointment under this section or subsection (b) of section 33-1072 is valid unless a court of competent jurisdiction determines otherwise.

(P.A. 96-256, S. 51, 209; P.A. 98-137, S. 42, 62; 98-219, S. 33, 34.)

History: P.A. 96-256 effective January 1, 1997; P.A. 98-137 amended Subsecs. (d) and (e) to add reference to Sec. 33-1072(b), effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-1074 - Quorum and voting requirements.

(a) Members entitled to vote on a matter may take action on the matter at a meeting only if a quorum of those members exists with respect to that matter. If there are no members entitled to vote as a separate class, unless sections 33-1000 to 33-1290, inclusive, the certificate of incorporation or bylaws provide otherwise, the members entitled to vote on the matter who are present at the meeting, either in person or by proxy, if voting by proxy is permitted pursuant to section 33-1072, constitute a quorum for action on the matter. If there are members entitled to vote on a matter as a separate class, the members entitled to vote as a separate class may take action on the matter at a meeting only if a quorum of that class exists with respect to that matter. Unless sections 33-1000 to 33-1290, inclusive, the certificate of incorporation or bylaws provide otherwise, the members of a class entitled to vote on the matter who are present at the meeting, either in person or by proxy, if voting by proxy is permitted pursuant to section 33-1072, constitute a quorum of that class for action on that matter.

(b) Once a member is represented for any purpose at a meeting, the member is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

(c) Where any of sections 33-1000 to 33-1290, inclusive, requires for any purpose the vote of a designated proportion of the voting power of members entitled to vote on a matter, or of the members of any particular class entitled to vote thereon as a class, if a quorum exists, action on the matter, other than the election of directors, by such members or by the members of such a class, is approved if the votes cast favoring the action by the members voting or by the members of such a class voting, are in such designated proportion of the total votes cast by such members or by the members of such a class, unless the certificate of incorporation requires a greater vote.

(d) Where subsection (c) of this section is not applicable, if a quorum exists, action on a matter, other than the election of directors, by the members entitled to vote thereon, or by the members of any particular class entitled to vote thereon as a class, is approved if the votes cast by such members voting, or by the members of such class voting, favoring the action exceed the votes cast by such members, or by the members of such a class, opposing the action, unless the certificate of incorporation requires a greater vote.

(e) An amendment of a certificate of incorporation adding, changing or deleting a voting requirement is governed by section 33-1076. An amendment of a certificate of incorporation or bylaws adding, changing or deleting a quorum requirement is governed by section 33-1076.

(f) The election of directors is governed by section 33-1077.

(P.A. 96-256, S. 52, 209; P.A. 07-217, S. 148.)

History: P.A. 96-256 effective January 1, 1997; P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007.



Section 33-1075 - Action by single and multiple classes of members.

(a) If the certificate of incorporation or sections 33-1000 to 33-1290, inclusive, provide for voting by a single class on a matter, action on that matter is taken when voted upon by that class as provided in section 33-1074.

(b) If the certificate of incorporation or sections 33-1000 to 33-1290, inclusive, provide for voting by two or more classes on a matter, action on that matter is taken only when voted upon by each of those classes counted separately as provided in section 33-1074. Action may be taken by one class on a matter even though no action is taken by another class entitled to vote on the matter.

(P.A. 96-256, S. 53, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1076 - Other quorum or voting requirement.

(a) The certificate of incorporation may provide for a greater voting requirement for members, or classes of members, than is provided for sections 33-1000 to 33-1290, inclusive. The certificate of incorporation or the bylaws may provide for a greater quorum requirement for members, or classes of members, than is provided by sections 33-1000 to 33-1290, inclusive.

(b) The certificate of incorporation may, except where expressly prohibited by sections 33-1000 to 33-1290, inclusive, or where such action is required by said sections to be unanimous, provide for a lesser voting requirement, but unless expressly permitted by a particular section of said sections, not less than a majority of the votes cast by the members, or by the members of a particular class, entitled to vote on the matter.

(c) An amendment to the certificate of incorporation that adds, changes or deletes a greater quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote and classes required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.

(P.A. 96-256, S. 54, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1077 - Voting for directors. Cumulative voting.

(a) Unless otherwise provided in the certificate of incorporation, directors are elected by a plurality of the votes cast by the members entitled to vote in the election at a meeting at which a quorum is present, or if voting by mail is permitted pursuant to section 33-1064, in an election in which the total number of members who vote is not less than the number required for a quorum.

(b) Members do not have a right to cumulate their votes for directors unless the certificate of incorporation so provides.

(c) A statement included in the certificate of incorporation that “all or a designated class of members are entitled to cumulate their votes for directors”, or words of similar import, means that the members designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

(d) Members otherwise entitled to vote cumulatively may not vote cumulatively at a particular meeting unless: (1) The meeting notice states conspicuously that cumulative voting is authorized; (2) a member who has the right to cumulate his votes gives notice to the corporation not less than forty-eight hours before the time set for the meeting of his intent to cumulate his votes during the meeting, and if one member gives this notice all other members in the same class participating in the election are entitled to cumulate their votes without giving further notice; or (3) if voting is to be by mail pursuant to section 33-1064, (A) the bylaws specify how election of directors shall be conducted if members vote cumulatively by mail, (B) the notice of the meeting states conspicuously that cumulative voting is authorized and how the election is to be conducted, and (C) the mail ballot provides for cumulative voting.

(P.A. 96-256, S. 55, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1078 - Inspectors.

(a) A corporation may appoint one or more inspectors to act at a meeting of members and make a written report of the inspectors’ determinations. Each inspector shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of the inspector’s ability.

(b) The inspectors shall (1) ascertain the number of members entitled to vote and the voting power of each; (2) determine the members represented at a meeting; (3) determine the validity of proxies and ballots; (4) count all votes; and (5) determine the result.

(c) An inspector may be an officer or employee of the corporation.

(P.A. 98-137, S. 43, 62; 98-219, S. 33, 34.)

History: P.A. 98-137 effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-1080 - Requirements for and duties of board of directors.

(a) Each corporation shall have a board of directors.

(b) All corporate powers shall be exercised by or under the authority of, and the activities, property and affairs of the corporation managed by or under the direction of, its board of directors, subject to any limitation set forth in the certificate of incorporation.

(P.A. 96-256, S. 56, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1081 - Qualifications of directors.

(a) The certificate of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a member of the corporation unless the certificate of incorporation or bylaws so prescribe.

(b) The directors and board of directors may be designated by such other names as may be provided in the certificate of incorporation or bylaws.

(P.A. 96-256, S. 57, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1082 - Number and election of directors.

(a) A board of directors shall consist of three or more individuals, with the number specified in or fixed in accordance with the certificate of incorporation or bylaws.

(b) The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the certificate of incorporation or bylaws.

(c) The initial board of directors shall be designated in the certificate of incorporation or elected at the organizational meeting of the corporation. Thereafter, if the corporation has members entitled to vote for directors, directors shall be elected at the first meeting of the members held for that purpose and at each subsequent annual meeting, except as provided in sections 33-1083, 33-1086 and 33-1091.

(P.A. 96-256, S. 58, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1083 - Special provisions regarding directors.

(a) The certificate of incorporation may provide that the entire membership, or a certain class of members, shall constitute the board of directors.

(b) (1) The certificate of incorporation or, subject to the provisions of subdivision (2) of this subsection, the bylaws, may provide that persons occupying certain positions within or without the corporation shall be ex-officio directors, but, unless otherwise provided in the certificate of incorporation or bylaws, such ex-officio directors shall not be counted in determining a quorum nor shall they be entitled to a vote. An ex-officio director shall continue to be a director as long as he or she continues to hold the office from which his or her ex-officio status derives, and shall cease to be an ex-officio director immediately and automatically upon ceasing to hold such office, without the need for any action by the corporation, its directors or its members. The provisions of sections 33-1085, 33-1087, 33-1088 and 33-1091 shall not apply to ex-officio directors.

(2) If the corporation has members entitled to vote on the adoption, amendment or repeal of its bylaws, any bylaw providing for ex-officio directors shall require the approval of such members, either before, on or after July 1, 2003, by the same vote of such members as would be necessary to amend such bylaws.

(c) In the cases of (1) corporations without members and (2) corporations without members entitled to vote for directors, the certificate of incorporation may provide for a self-perpetuating board of directors.

(P.A. 96-256, S. 59, 209; P.A. 03-18, S. 34; P.A. 06-196, S. 266.)

History: P.A. 96-256 effective January 1, 1997; P.A. 03-18 amended Subsec. (b) by designating existing provisions as Subdiv. (1), adding provision re bylaws providing for ex-officio directors subject to provisions of Subdiv. (2), and adding Subdiv. (2) re vote of members on adoption, amendment or repeal of bylaw providing for ex-officio directors, effective July 1, 2003; P.A. 06-196 made technical changes in Subsec. (b)(1), effective June 7, 2006.



Section 33-1084 - Election of directors by certain classes of members.

If the certificate of incorporation authorizes classes of members, the certificate may also authorize the election of all or a specified number of directors by members in one or more authorized classes of members.

(P.A. 96-256, S. 60, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1085 - Terms of directors generally.

(a) The terms of the initial directors of a corporation expire at the first members’ meeting at which directors are elected or, in the case of a corporation without members entitled to vote for directors, at the first annual meeting of the board of directors, unless their terms are staggered pursuant to section 33-1086.

(b) The terms of all other directors expire at the next annual meeting of members or directors, as the case may be, following their election unless their terms are staggered under section 33-1086.

(c) A decrease in the number of directors does not shorten an incumbent director’s term.

(d) The term of a director elected to fill a vacancy expires at the next meeting at which directors are elected.

(e) Despite the expiration of a director’s term, he continues to serve until his successor is elected and qualifies or until there is a decrease in the number of directors.

(P.A. 96-256, S. 61, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1086 - Staggered terms for directors.

(a) The certificate of incorporation or, subject to the provisions of subsection (b) of this section, the bylaws, may provide for staggering the terms of directors, other than ex-officio directors, by dividing the total number of directors, other than ex-officio directors, into up to five groups, with each group containing approximately the same percentage of the total, as near as may be. In that event, the terms of directors in the first group expire at the first annual meeting of members or, in the case of a corporation without members entitled to vote for directors, at the first annual meeting of the board of directors, after their election, the terms of the second group expire at the second such annual meeting of members or directors after their election, the terms of the third group, if any, expire at the third such annual meeting of members or directors after their election, the terms of the fourth group, if any, expire at the fourth such annual meeting of members or directors after their election, and the terms of the fifth group, if any, expire at the fifth such annual meeting of members or directors after their election. At each such annual meeting thereafter, directors shall be chosen for a term of two years, three years, four years or five years, as the case may be, to succeed those whose terms expire.

(b) If the corporation has members entitled to vote on the adoption, amendment or repeal of its bylaws, any bylaw providing for staggering the terms of directors shall require the approval of such members, either before, on or after July 1, 2003, by the same vote of such members as would be necessary to amend such bylaws.

(P.A. 96-256, S. 62, 209; P.A. 01-199, S. 37; P.A. 03-18, S. 35.)

History: P.A. 96-256 effective January 1, 1997; P.A. 01-199 deleted Subsec. (b) that made section applicable to a corporation with cumulative voting only if there are at least three directors in each group; P.A. 03-18 designated existing provisions as Subsec. (a), added provision therein re bylaws providing for staggering the terms of directors subject to provisions of Subsec. (b), and added Subsec. (b) re vote of members on adoption, amendment or repeal of bylaw providing for staggering the terms of directors, effective July 1, 2003.



Section 33-1087 - Resignation of directors.

(a) A director may resign at any time by delivering written notice to the board of directors, the chairman of the board of directors or the corporation.

(b) A resignation is effective when the notice is delivered unless the notice specifies a later effective date.

(P.A. 96-256, S. 63, 209; P.A. 97-246, S. 89, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to make technical changes, effective June 27, 1997.



Section 33-1088 - Removal of directors by members or directors.

(a) The members entitled to vote for the election of directors or, if there are no such members, the directors, may remove one or more directors with or without cause unless the certificate of incorporation provides that directors may be removed only for cause.

(b) If a director is elected by a class of members only the members of that class may participate in the vote to remove him.

(c) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect him under cumulative voting is voted against his removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove him exceeds the number of votes cast not to remove him.

(d) A director may be removed by the members entitled to vote for directors or, if there are no such members, the directors, only at a meeting called for the purpose of removing him and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

(P.A. 96-256, S. 64, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1089 - Proceedings to determine validity of election.

(a) Upon application of any member, director or person aggrieved, the superior court for the judicial district where the principal office of the corporation is located, or any judge thereof, shall forthwith hear and determine the validity of any election or appointment of any director or officer of a corporation and the right of any person to hold such office, and, if any such office is claimed by more than one person, determine the person entitled thereto, and to that end shall determine the voting and other rights of persons claiming the same in respect of such election or appointment, and confirm the election or appointment, order a new election as provided in section 33-1063 or direct other relief as may be just and proper.

(b) In any such application, service upon the person whose title to office is contested and upon the person, if any, claiming such office may, in addition to any other lawful manner of service, be made upon the registered agent of the corporation. The officer or other proper person directed to make such service shall deposit in the United States mails, by registered or certified mail, postage prepaid, a true and attested copy of the process, notice or demand, together with a statement by such officer or person making service that service is being made pursuant to this section, addressed to such person at the residence address thereof as the same appears on the records of the Secretary of the State, or, if no such address appears, at the address thereof last known to the party desiring to make such service.

(c) The corporation shall be made a party to any proceeding under this section and the court shall have power to enforce the production of any books, papers and records thereof relating to the issue. The court may make such further or other orders respecting service or notice of such application as it deems proper under the circumstances.

(P.A. 96-256, S. 65, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1090 - Removal of directors by judicial proceeding.

(a) The superior court for the judicial district where a corporation’s principal office or, if none in this state, its registered office is located may remove a director of the corporation from office in a proceeding commenced either by the corporation or by its members holding at least ten per cent of the voting power of any class if the court finds that (1) the director engaged in fraudulent or dishonest conduct or gross abuse of authority or discretion, with respect to the corporation and (2) removal is in the best interest of the corporation.

(b) The court that removes a director may bar the director from serving on the board for a period prescribed by the court.

(c) If members commence a proceeding under subsection (a) of this section, they shall make the corporation a party defendant.

(P.A. 96-256, S. 66, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1091 - Vacancy on board of directors.

(a) Unless the certificate of incorporation provides otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors: (1) The members entitled to vote for directors may fill the vacancy; (2) the board of directors may fill the vacancy; or (3) if the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) If the vacant office was held by a director elected by a class of members, only the members of that class are entitled to vote to fill the vacancy if it is filled by members entitled to vote for directors.

(c) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under subsection (b) of section 33-1087 or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

(d) If the board of directors ceases to exist and there are no members having the right to vote for the election of directors, members without such vote shall thereupon be entitled to elect a new board of directors.

(P.A. 96-256, S. 67, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1091a - Judicial appointment of board of directors.

If the board of directors of a corporation ceases to exist and there are no members having the right to vote for directors, and no members without the right to vote for directors who under such circumstances would be entitled under subsection (d) of section 33-1091 to elect a new board of directors, any officer of the corporation and, if there are no officers of the corporation, the Attorney General, any officer of any organization holding funds or other assets of the corporation or any other person having dealings with the corporation may petition the superior court for the judicial district where the corporation’s principal office or, if none in this state, its registered office, is located for an order appointing a new board of directors. The petition shall set forth the relevant circumstances, shall propose the names of three or more persons willing to serve as directors under the circumstances and shall contain the addresses and a brief statement of the backgrounds of such persons. A copy of such petition submitted by any person other than the Attorney General shall be provided by such person to the Attorney General. The court may require the submission of such additional information concerning the corporation and the persons proposed as directors and may order a hearing and notice to such persons, if any, as the court deems appropriate under the circumstances. The notice shall be given in such manner as the court deems appropriate, which may include any form of notice authorized under subsection (b) of section 33-1003. The court may thereafter, in an order issued pursuant to this section, appoint and set the terms of office of a new board of directors, which may include some or all of the persons proposed in the petition or may be composed entirely of other persons deemed appropriate by the court. Upon the issuance of such order, the persons appointed by the order as directors shall be the directors of the corporation for the terms of office set forth in the order with the same force, effect, power, authority, duties and responsibilities, and subject to the same standards of conduct, as if they had been otherwise validly elected and serving under the provisions of the certificate of incorporation, the bylaws and sections 33-1000 to 33-1290, inclusive.

(P.A. 03-18, S. 36.)

History: P.A. 03-18 effective July 1, 2003.



Section 33-1092 - Compensation of directors.

Unless the certificate of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors, including reasonable allowance for expenses actually incurred in connection with their duties.

(P.A. 96-256, S. 68, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1095 - Meetings.

(a) The board of directors may hold regular or special meetings in or out of this state.

(b) Unless the certificate of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

(P.A. 96-256, S. 69, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1096 - Court-ordered meeting of directors.

(a) The superior court for the judicial district where a corporation’s principal office in this state is located may summarily order a meeting of the board of directors to be held: (1) On application of any director of the corporation if no meeting of the board of directors has been held for a period of twelve months or more; or (2) on application of a director who signed a demand for a special meeting valid under the bylaws if: (A) Notice of the special meeting was not given within thirty days after the date the demand was delivered to the corporation’s secretary; or (B) the special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, determine the directors entitled to participate in the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting, or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(P.A. 96-256, S. 70, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1097 - Action without meeting.

(a) Except to the extent that the certificate of incorporation or bylaws specifically require that action by the board of directors be taken only at a meeting, action required or permitted by sections 33-1000 to 33-1290, inclusive, to be taken by the board of directors may be taken without a meeting if each director signs a consent describing the action taken or to be taken and delivers it to the corporation.

(b) Action taken under this section is the act of the board of directors when one or more consents signed by all the directors are delivered to the corporation. The consent may specify the time at which the action taken thereunder is to be effective. A director’s consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by all the directors.

(c) A consent signed under this section has the effect of action taken at a meeting of the board of directors and may be described as such in any document.

(P.A. 96-256, S. 71, 209; P.A. 01-199, S. 38.)

History: P.A. 96-256 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to rephrase provisions, delete requirement that action be taken “by all members of the board”, delete requirement that consents be “included in the minutes or filed with the corporate records reflecting the action taken”, require that each consent describe the action taken “or to be taken” and require that each consent be delivered to the corporation, amended Subsec. (b) to replace provision that action taken without a meeting “is effective when the last director signs the consent, unless the consent specifies a different effective date” with provisions that such action “is the act of the board of directors when one or more consents signed by all the directors are delivered to the corporation” and that consent “may specify the time at which the action taken thereunder is to be effective” and authorize a consent to be withdrawn by a revocation signed by the director and delivered to the corporation prior to the delivery of unrevoked written consents signed by all the directors and amended Subsec. (c) to replace provision that a consent “has the effect of a meeting vote” with “has the effect of action taken at a meeting of the board of directors”.



Section 33-1098 - Notice of meeting.

(a) Unless the certificate of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place or purpose of the meeting, except that, unless stated in a written notice of the meeting, no bylaw may be brought up for adoption, amendment or repeal.

(b) Unless the certificate of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors shall be preceded by at least two days’ notice of the date, time and place of the meeting. Unless sections 33-1000 to 33-1290, inclusive, the certificate of incorporation or bylaws require otherwise, notice of a special meeting need not include a description of the purpose or purposes for which the meeting is called, except that, unless stated in a written notice of the meeting, no bylaw may be brought up for adoption, amendment or repeal.

(P.A. 96-256, S. 72, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1099 - Waiver of notice.

(a) A director may waive any notice required by sections 33-1000 to 33-1290, inclusive, the certificate of incorporation or bylaws before or after the date and time stated in the notice. Except as provided by subsection (b) of this section, the waiver shall be in writing, signed by the director entitled to the notice and filed with the minutes or corporate records.

(b) A director’s attendance at or participation in a meeting waives any required notice to him of the meeting unless the director at the beginning of the meeting, or promptly upon his arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.

(P.A. 96-256, S. 73, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1100 - Quorum and voting.

(a) Unless the certificate of incorporation or bylaws require a greater number or unless otherwise specifically provided in sections 33-1116 to 33-1125, inclusive, a quorum of a board of directors consists of: (1) A majority of the fixed number of directors if the corporation has a fixed board size; or (2) a majority of the number of directors prescribed or, if no number is prescribed, the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

(b) The certificate of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (a) of this section, but not less than two.

(c) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless sections 33-1000 to 33-1290, inclusive, the certificate of incorporation or bylaws require the vote of a greater number of directors.

(d) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless: (1) He objects at the beginning of the meeting, or promptly upon his arrival, to holding it or transacting business at the meeting; (2) his dissent or abstention from the action taken is entered in the minutes of the meeting; or (3) he delivers written notice of his dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.

(P.A. 96-256, S. 74, 209; P.A. 97-246, S. 52, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to add “or unless otherwise specifically provided in sections 33-1116 to 33-1125, inclusive,”, effective June 27, 1997.



Section 33-1101 - Committees.

(a) Unless sections 33-1000 to 33-1290, inclusive, the certificate of incorporation or the bylaws provide otherwise, a board of directors may create one or more committees and appoint one or more members of the board of directors to serve on any such committee.

(b) Unless sections 33-1000 to 33-1290, inclusive, provide otherwise, the creation of a committee and appointment of directors to it shall be approved by the greater of (1) a majority of all the directors in office when the action is taken, or (2) the number of directors required by the certificate of incorporation or bylaws to take action under section 33-1100.

(c) The provisions of sections 33-1095 to 33-1100, inclusive, apply both to committees of the board and their directors.

(d) To the extent specified by the board of directors or in the certificate of incorporation or bylaws, each committee may exercise the powers of the board of directors under section 33-1080.

(e) A committee may not, however: (1) Approve or recommend to members action that sections 33-1000 to 33-1290, inclusive, require to be approved by members; (2) fill vacancies on the board of directors or, subject to subsection (g) of this section, on any of its committees; (3) adopt, amend or repeal bylaws; (4) approve a plan of merger; (5) approve a sale, lease, exchange or other disposition of all, or substantially all, of the property of a corporation, other than (A) in the usual and regular course of affairs of the corporation, or (B) a mortgage, pledge or other encumbrance described in subdivision (2) of section 33-1165; or (6) approve a proposal to dissolve.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in section 33-1104.

(g) The board of directors may appoint one or more directors as alternate directors of any committee to replace any absent or disqualified director during the director’s absence or disqualification. If authorized by the certificate of incorporation, the bylaws or the resolution creating the committee, in the event of the absence or disqualification of a director of a committee, the director or directors present at any meeting and not disqualified from voting, may, by unanimous vote, appoint another director to act in place of the absent or disqualified director.

(P.A. 96-256, S. 75, 209; P.A. 97-246, S. 53, 99; P.A. 98-137, S. 45, 62; 98-219, S. 33, 34; P.A. 01-199, S. 39; P.A. 03-18, S. 37.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (c) to delete provisions that described the subject matter of the referenced statutory sections and to rephrase the remaining provisions, effective June 27, 1997; P.A. 98-137 amended Subsec. (e) to divide former Subdiv. (5) into Subdivs. (5), (6) and (7) and amend Subdiv. (6) to add Subpara. (B) re mortgage, pledge or other encumbrance described in Sec. 33-1165(a)(2), effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 01-199 amended Subsec. (a) to specify that Secs. 33-1000 to 33-1290, inclusive, may provide other rules for the creation of committees and appointment of members thereto, authorize the board to appoint “one or more” members to serve on any committee and delete the requirement that each committee have “two or more directors, who serve at the pleasure of the board of directors”, amended Subsec. (b) to make a technical change and specify that Secs. 33-1000 to 33-1290, inclusive, may provide other rules for the approval of the creation of a committee and appointment of directors thereto, amended Subsec. (c) to rephrase provisions, amended Subsec. (d) to replace “authority” with “powers”, amended Subsec. (e)(2) to specify that filling vacancies on committees is “subject to subsection (g) of this section”, made a technical change and deleted former Subdiv. (3) re amendment of the certificate of incorporation, renumbering former Subdivs. (4), (5), (6) and (7) as Subdivs. (3), (4), (5) and (6), and added new Subsec. (g) re appointment of alternate directors of a committee; P.A. 03-18 made a technical change in Subsec. (e)(1) and deleted “subsection (a) of” in Subsec. (e)(5)(B), effective July 1, 2003.



Section 33-1104 - General standards for directors.

(a) A director shall discharge his duties as a director, including his duties as a member of a committee: (1) In good faith; (2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and (3) in a manner he reasonably believes to be in the best interests of the corporation.

(b) In discharging his duties a director is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by: (1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented; (2) legal counsel, public accountants or other persons as to matters the director reasonably believes are within the person’s professional or expert competence; or (3) a committee of the board of directors of which he is not a member if the director reasonably believes the committee merits confidence.

(c) A director is not acting in good faith if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) A director is not liable for any action taken as a director, or any failure to take any action, if he performed the duties of his office in compliance with this section.

(P.A. 96-256, S. 76, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1105 - Liability for unlawful distribution.

(a) A director who votes for or assents to a distribution made in violation of sections 33-1000 to 33-1290, inclusive, or the certificate of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating said sections or the certificate of incorporation if it is established that he did not perform his duties in compliance with section 33-1104 or 33-1178a. In any proceeding commenced under this section, a director has all of the defenses ordinarily available to a director.

(b) A director held liable under subsection (a) of this section for an unlawful distribution is entitled to contribution: (1) From every other director who could be held liable under subsection (a) of this section for the unlawful distribution; and (2) from each recipient for the amount the recipient accepted knowing the distribution was made in violation of sections 33-1000 to 33-1290, inclusive, or the certificate of incorporation.

(c) A proceeding under this section to enforce: (1) The liability of a director under subsection (a) of this section is barred unless it is commenced within three years after the date (A) on which the distribution was made, (B) as of which the violation of sections 33-1000 to 33-1290, inclusive, occurred as a consequence of disregarding a restriction in the certificate of incorporation, or (C) on which the distribution of assets to members under section 33-1178a was made; or (2) contribution or recoupment under subsection (b) of this section is barred unless it is commenced within one year after the liability of the claimant has been finally adjudicated under subsection (a) of this section.

(d) For purposes of this section, a director shall be deemed to have voted for a distribution if such director was present at the meeting of the board of directors or committee thereof at the time such distribution was authorized and did not vote in dissent therefrom, or if such director consented thereto pursuant to section 33-1097.

(P.A. 96-256, S. 77, 209; P.A. 03-18, S. 38.)

History: P.A. 96-256 effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by adding reference to Sec. 33-1178a and amended Subsec. (c) by designating existing limitation period as Subdiv. (1) and Subpara. (A), adding Subparas. (B) and (C) barring liability of director under Subsec. (a) unless proceeding to enforce is commenced within three years after date as of which violation occurred as consequence of disregarding restriction in certificate of incorporation or on which distribution under Sec. 33-1178a was made, and adding Subdiv. (2) barring contribution or recoupment under Subsec. (b) unless commenced within one year after final adjudication of liability under Subsec. (a), effective July 1, 2003.



Section 33-1106 - Liability for loans.

Directors who vote for or assent to the making of a loan to an officer or to a director of a corporation, or any officer or officers participating in the making of such loan, which loan is neither made in the usual course of the corporation’s affairs nor made primarily for a legitimate purpose of the corporation, shall be jointly and severally liable to the corporation for the amount of such loan until the repayment thereof.

(P.A. 96-256, S. 78, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1109 - Officers.

(a) A corporation has the offices described in its bylaws. Officers shall be appointed or elected at such time and in such manner as may be prescribed by the bylaws and, in the absence of applicable bylaws, shall be elected by the directors.

(b) An officer may appoint one or more officers if authorized by the bylaws or the board of directors.

(c) The bylaws or the board of directors shall assign to one of the officers responsibility for preparing the minutes of the directors’ and members’ meetings and for maintaining and authenticating the records of the corporation required to be kept under subsections (a) and (e) of section 33-1235.

(d) The same individual may simultaneously hold more than one office in a corporation.

(P.A. 96-256, S. 79, 209; P.A. 01-199, S. 40.)

History: P.A. 96-256 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to provide that a corporation has the “offices”, rather than “officers”, described in its bylaws and provide that in the absence of bylaws officers shall be “elected”, rather than “appointed”, by the directors, amended Subsec. (b) to replace “A duly appointed officer” with “An officer” and delete provision re “assistant officers” and amended Subsec. (c) to replace “delegate” with “assign”, add provision re “maintaining” the records and specify that the corporate records to be maintained and authenticated are those required to be kept under Sec. 33-1235(a) and (e).



Section 33-1110 - Functions of officers.

Each officer has the authority and shall perform the functions set forth in the bylaws, or to the extent consistent with the bylaws, the functions prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the functions of other officers.

(P.A. 96-256, S. 80, 209; P.A. 06-68, S. 18.)

History: P.A. 96-256 effective January 1, 1997; P.A. 06-68 replaced references to “duties” with references to “functions”.



Section 33-1111 - Standards of conduct for officers.

(a) An officer with discretionary authority shall discharge his duties under that authority: (1) In good faith; (2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and (3) in a manner he reasonably believes to be in the best interests of the corporation.

(b) In discharging his duties an officer is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by: (1) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or (2) legal counsel, public accountants or other persons as to matters the officer reasonably believes are within the person’s professional or expert competence.

(c) An officer is not acting in good faith if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) An officer is not liable for any action taken as an officer, or any failure to take any action, if he performed the duties of his office in compliance with this section.

(P.A. 96-256, S. 81, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1112 - Resignation and removal of officers.

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective time. If a resignation is made effective at a later time and the board of directors or the appointing officer accepts the future effective time, the board or the appointing officer may fill the pending vacancy before the effective time if the board or the appointing officer provides that the successor does not take office until the effective time.

(b) An officer may be removed at any time with or without cause by: (1) The board of directors; (2) the officer who appointed such officer, unless the bylaws provide otherwise; or (3) any other officer if authorized by the bylaws or the board of directors.

(c) In this section, “appointing officer” means the officer, including any successor to that officer, who appointed the officer resigning or being removed.

(P.A. 96-256, S. 82, 209; P.A. 01-199, S. 41.)

History: P.A. 96-256 effective January 1, 1997; P.A. 01-199 amended Subsec. (a) to replace “date” with “time” where appearing and add references to “the appointing officer” in provision re filling of a pending vacancy when a resignation is made effective at a later time, amended Subsec. (b) to rephrase provisions, designate as Subdiv. (1) provision re removal by the board of directors, add Subdiv. (2) re removal by the officer who appointed such officer and add Subdiv. (3) re removal by any other officer authorized by the bylaws or board of directors and added Subsec. (c) to define “appointing officer”.



Section 33-1113 - Contract rights of officers.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer’s removal does not affect the officer’s contract rights, if any, with the corporation. An officer’s resignation does not affect the corporation’s contract rights, if any, with the officer.

(P.A. 96-256, S. 83, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1116 - Definitions.

As used in sections 33-1116 to 33-1125, inclusive:

(1) “Corporation” includes any domestic or foreign predecessor entity of a corporation in a merger.

(2) “Director” or “officer” means an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation’s request as a director, officer, partner, trustee, employee or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan or other entity. A director or officer is considered to be serving an employee benefit plan at the corporation’s request if the individual’s duties to the corporation also impose duties on, or otherwise involve services by, the individual to the plan or to participants in or beneficiaries of the plan. “Director” or “officer” includes, unless the context requires otherwise, the estate or personal representative of a director or officer.

(3) “Expenses” include counsel fees.

(4) “Liability” means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding.

(5) “Official capacity” means: (A) When used with respect to a director, the office of director in a corporation; and (B) when used with respect to an officer, as contemplated in section 33-1122, the office in a corporation held by the officer. “Official capacity” does not include service for any other domestic or foreign corporation or any partnership, joint venture, trust, employee benefit plan or other entity.

(6) “Party” means an individual who was, is, or is threatened to be made, a defendant or respondent in a proceeding.

(7) “Proceeding” means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative, arbitrative or investigative and whether formal or informal.

(P.A. 96-256, S. 84, 209; P.A. 97-246, S. 54, 99; P.A. 06-68, S. 19; P.A. 07-217, S. 149.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 made definitions applicable to Sec. 33-1125, amended the definition of “corporation” to delete “or other transaction in which the predecessor’s existence ceased upon consummation of the transaction”, amended the definition of “director” to include an “officer” within definition and replace “enterprise” with “entity”, added new Subdiv. (3) defining “disinterested director”, renumbering the remaining Subdivs. accordingly, amended definition of “official capacity” to replace “enterprise” with “entity”, amended definition of “party” to replace “includes” with “means” and replace “named defendant” with “defendant” and amended definition of “proceeding” to add “arbitrative”, effective June 27, 1997; P.A. 06-68 made technical changes in Subdiv. (2), deleted former Subdiv. (3) re definition of “disinterested director”, redesignated existing Subdivs. (4) to (8) as Subdivs. (3) to (7) and amended redesignated Subdiv. (5)(B) by replacing “individual other than a director” with “officer” and deleting “or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation”; P.A. 07-217 made technical changes in Subdiv. (6), effective July 12, 2007.



Section 33-1117 - Permissible indemnification.

(a) Except as otherwise provided in this section, a corporation may indemnify an individual who is a party to a proceeding because he is a director against liability incurred in the proceeding if: (1) (A) He conducted himself in good faith; (B) he reasonably believed (i) in the case of conduct in his official capacity, that his conduct was in the best interests of the corporation; and (ii) in all other cases, that his conduct was at least not opposed to the best interests of the corporation; and (C) in the case of any criminal proceeding, he had no reasonable cause to believe his conduct was unlawful; or (2) he engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the certificate of incorporation as authorized by subdivision (5) of subsection (b) of section 33-1026.

(b) A director’s conduct with respect to an employee benefit plan for a purpose he reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subparagraph (ii) of subdivision (1) of subsection (a) of this section.

(c) The termination of a proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the relevant standard of conduct described in this section.

(d) Unless ordered by a court under section 33-1120, a corporation may not indemnify a director under this section: (1) In connection with a proceeding by or in the right of the corporation except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct under subsection (a) of this section; or (2) in connection with any proceeding with respect to conduct for which he was adjudged liable on the basis that he received a financial benefit to which he was not entitled, whether or not involving action in his official capacity.

(e) Notwithstanding any provision of this section to the contrary, a corporation which was incorporated under the laws of this state, whether under chapter 600 of the general statutes, revised to January 1, 1995, or any other general law or special act, prior to January 1, 1997, shall, except to the extent that the certificate of incorporation expressly provides otherwise, indemnify under sections 33-1116 to 33-1125, inclusive, except subdivision (2) of subsection (a) of this section, a director to the same extent the corporation is permitted to provide the same to a director pursuant to subdivision (1) of subsection (a) and subsections (b), (c) and (d) of this section as limited by the provisions of section 33-1121.

(f) Notwithstanding any other provision of this section, a corporation which is a “private foundation” as defined in Section 509 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall not, during the period it is such a private foundation, indemnify any person if such indemnity or its carrying out will constitute a violation of any provision of section 33-281b or any substantially like provision which may be contained in the certificate of incorporation.

(P.A. 96-256, S. 85, 209; P.A. 97-246, S. 55, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 substantially revised section, including amending Subsec. (a) to add new Subdiv. (2) re indemnification pursuant to the certificate of incorporation, revising Subsec. (d) re when a corporation may not indemnify a director, deleting former Subsec. (e) re limitation on indemnification in connection with proceeding by or in the right of the corporation, which provision was incorporated into Subsec. (d)(1), redesignating former Subsec. (f) as Subsec. (e) and rephrasing said Subsec., and redesignating former Subsec. (g) as Subsec. (f), effective June 27, 1997.



Section 33-1118 - Mandatory indemnification.

A corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which he was a party because he was a director of the corporation against reasonable expenses incurred by him in connection with the proceeding.

(P.A. 96-256, S. 86, 209; P.A. 97-246, S. 56, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 deleted provision that subjected the indemnification requirement to any limitation contained in the certificate of incorporation and made a technical change, effective June 27, 1997.



Section 33-1119 - Advance for expenses.

(a) A corporation may, before final disposition of a proceeding, advance funds to pay for or reimburse the reasonable expenses incurred in connection with the proceeding by an individual who is a party to the proceeding because that individual is a member of the board of directors if the director delivers to the corporation:

(1) A written affirmation of the director’s good faith belief that the relevant standard of conduct described in section 33-1117 has been met by the director or that the proceeding involves conduct for which liability has been limited under a provision of the certificate of incorporation as authorized by subdivision (4) of subsection (b) of section 33-1026; and

(2) A written undertaking to repay any funds advanced if the director is not entitled to mandatory indemnification under section 33-1118 and it is ultimately determined under section 33-1120 or 33-1121 that the director has not met the relevant standard of conduct described in section 33-1117.

(b) The undertaking required by subdivision (2) of subsection (a) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to the financial ability of the director to make repayment.

(c) Authorizations under this section shall be made:

(1) By the board of directors: (A) If there are two or more qualified directors, by a majority vote of all the qualified directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more qualified directors appointed by such a vote; or (B) if there are fewer than two qualified directors, by the vote necessary for action by the board in accordance with subsection (c) of section 33-1100, in which authorization directors who are not qualified directors may participate; or

(2) By the members, but a member who is also a director who at the time is not a qualified director may not vote on the authorization.

(P.A. 96-256, S. 87, 209; P.A. 97-246, S. 57, 99; P.A. 98-137, S. 44, 62; 98-219, S. 33, 34; P.A. 06-68, S. 20.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 substantially revised section, including amending Subsec. (a) to revise the documentation required in order to permit the corporation to advance funds and delete the requirement of a prior determination that the facts then known would not preclude indemnification and amending Subsec. (c) to replace provision that required authorizations of payments to be made in the manner specified in Sec. 33-1121 with provision specifying the procedure for authorizations to be made by the board of directors and by the members, effective June 27, 1997; P.A. 98-137 amended Subsec. (a)(1) to replace “conduct for which liability has been eliminated” with “conduct for which liability has been limited”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 06-68 amended Subsec. (a) by replacing provisions re director with provisions re individual who is a member of the board of directors, adding provision re expenses incurred in connection with the proceeding and making technical changes, and amended Subsec. (c) by replacing references to “disinterested directors” with references to “qualified directors”, adding reference to Sec. 33-1100(c) and making technical changes.



Section 33-1120 - Court-ordered indemnification and advance for expenses.

(a) A director who is a party to a proceeding because he is a director may apply for indemnification or an advance for expenses to the court conducting the proceeding or to another court of competent jurisdiction. After receipt of an application and after giving any notice it considers necessary, the court shall: (1) Order indemnification if it determines that the director is entitled to mandatory indemnification under section 33-1118; (2) order indemnification or advance for expenses if the court determines that the director is entitled to indemnification or advance for expenses pursuant to a provision authorized by subsection (a) of section 33-1124; or (3) order indemnification or advance for expenses if the court determines, in view of all the relevant circumstances, that it is fair and reasonable (A) to indemnify the director or (B) to advance expenses to the director, even if he has not met the relevant standard of conduct set forth in subsection (a) of section 33-1117, failed to comply with section 33-1119 or was adjudged liable in a proceeding referred to in subdivision (1) or (2) of subsection (d) of section 33-1117, provided if he was adjudged so liable his indemnification shall be limited to reasonable expenses incurred in connection with the proceeding.

(b) If the court determines that the director is entitled to indemnification under subdivision (1) of subsection (a) of this section or to indemnification or advance for expenses under subdivision (2) of subsection (a) of this section, it shall also order the corporation to pay the director’s reasonable expenses incurred in connection with obtaining court-ordered indemnification or advance for expenses. If the court determines that the director is entitled to indemnification or advance for expenses under subdivision (3) of subsection (a) of this section, it may also order the corporation to pay the director’s reasonable expenses to obtain court-ordered indemnification or advance for expenses.

(P.A. 96-256, S. 88, 209; P.A. 97-246, S. 58, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 substantially revised section, including requiring, rather than authorizing, the court to order indemnification if it determines the director is so entitled and making section applicable to applications for an advance for expenses, effective June 27, 1997.



Section 33-1121 - Determination and authorization of indemnification.

(a) A corporation may not indemnify a director under section 33-1117 unless authorized for a specific proceeding after a determination has been made that indemnification is permissible because the director has met the relevant standard of conduct set forth in said section.

(b) The determination shall be made:

(1) If there are two or more qualified directors, by the board of directors by a majority vote of all the qualified directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more qualified directors appointed by such a vote;

(2) By special legal counsel (A) selected in the manner prescribed in subdivision (1) of this subsection, or (B) if there are fewer than two qualified directors, selected by the board of directors, in which selection directors who are not qualified directors may participate; or

(3) By the members entitled to vote to elect directors, but any such member who is also a director who at the time is not a qualified director may not vote on the determination.

(c) Authorization of indemnification shall be made in the same manner as the determination that indemnification is permissible, except that if there are fewer than two qualified directors, or if the determination is made by special legal counsel, authorization of indemnification shall be made by those entitled to select special legal counsel under subparagraph (B) of subdivision (2) of subsection (b) of this section.

(P.A. 96-256, S. 89, 209; P.A. 97-246, S. 59, 99; P.A. 01-199, S. 42; P.A. 06-68, S. 21.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 substantially revised section, including amending Subsec. (b) to revise the manner for determining whether indemnification is permissible and amending Subsec. (c) to revise the manner for authorizing indemnification, effective June 27, 1997; P.A. 01-199 amended Subsec. (c) to add “or if the determination is made by special legal counsel”; P.A. 06-68 replaced references to “disinterested directors” with references to “qualified directors” and made technical changes throughout section.



Section 33-1122 - Indemnification of and advance for expenses to officers, employees and agents.

(a) A corporation may indemnify and advance expenses under sections 33-1116 to 33-1125, inclusive, to an officer, employee or agent of the corporation who is a party to a proceeding because he is an officer, employee or agent of the corporation (1) to the same extent as a director, and (2) if he is an officer, employee or agent but not a director, to such further extent, consistent with public policy, as may be provided by contract, the certificate of incorporation, the bylaws or a resolution of the board of directors. A corporation may delegate to its general counsel or other specified officer or officers the ability under this subsection to determine that indemnification or advance for expenses to such officer, employee or agent is permissible and the ability to authorize payment of such indemnification or advance for expenses. Nothing in this subdivision shall in any way limit either the ability or the obligation of a corporation to indemnify and advance expenses under other applicable law to any officer, employee or agent who is not a director.

(b) The provisions of subdivision (2) of subsection (a) of this section shall apply to an officer, employee or agent who is also a director if the basis on which he is made a party to the proceeding is an act or omission solely as an officer, employee or agent.

(c) An officer, employee or agent of a corporation who is not a director is entitled to mandatory indemnification under section 33-1118 and may apply to a court under section 33-1120 for indemnification or advance for expenses, in each case to the same extent to which a director may be entitled to indemnification or advance for expenses under said sections.

(d) A corporation which was incorporated under the laws of this state, whether under chapter 600 of the general statutes, revised to January 1, 1995, or any other general law or special act, prior to January 1, 1997, shall, except to the extent that the certificate of incorporation expressly provides otherwise, indemnify under sections 33-1116 to 33-1125, inclusive, except subdivision (2) of subsection (a) of section 33-1117, each officer, employee or agent of the corporation who is not a director to the same extent as the corporation is permitted to provide the same to a director pursuant to subdivision (1) of subsection (a) and subsections (b), (c) and (d) of section 33-1117, as limited by section 33-1121, and for this purpose the determination required by section 33-1121 may in addition be made by the general counsel of the corporation, or such other or additional officer or officers as the board of directors may specify.

(P.A. 96-256, S. 90, 209; P.A. 97-246, S. 60, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 substantially revised section, effective June 27, 1997.



Section 33-1123 - Insurance.

A corporation may purchase and maintain insurance on behalf of an individual who is a director, officer, employee or agent of the corporation, or who, while a director, officer, employee or agent of the corporation, serves at the corporation’s request as a director, officer, partner, trustee, employee or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan or other entity, against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee or agent, whether or not the corporation would have power to indemnify or advance expenses to him against the same liability under sections 33-1116 to 33-1125, inclusive.

(P.A. 96-256, S. 91, 209; P.A. 97-246, S. 61, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 revised and rephrased section, including adding reference to the corporation’s power to advance expenses to an individual and replacing the reference to “section 33-1117 or 33-1118” with “sections 33-1116 to 33-1125, inclusive,” effective June 27, 1997.



Section 33-1124 - Variation by corporate action.

(a) A corporation may, by a provision in its certificate of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or members, obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with section 33-1117 or advance funds to pay for or reimburse expenses in accordance with section 33-1119. Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in subsection (c) of section 33-1119 and subsection (c) of section 33-1121. Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with section 33-1119 to the fullest extent permitted by law, unless the provision specifically provides otherwise.

(b) Any provision pursuant to subsection (a) of this section shall not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation, pertaining to conduct with respect to the predecessor, unless otherwise specifically provided. Any provision for indemnification or advance for expenses in the certificate of incorporation, the bylaws or a resolution of the board of directors or members of a predecessor of the corporation in a merger or in a contract to which the predecessor is a party, existing at the time the merger takes effect, shall be governed by subdivision (3) of section 33-1158.

(c) A corporation may, by a provision in its certificate of incorporation, limit any of the rights to indemnification or advance for expenses created by or pursuant to sections 33-1116 to 33-1125, inclusive.

(d) Sections 33-1116 to 33-1125, inclusive, do not limit a corporation’s power to pay or reimburse expenses incurred by a director in connection with his appearance as a witness in a proceeding at a time when he is not a party.

(P.A. 96-256, S. 92, 209; P.A. 97-246, S. 62, 99; P.A. 01-199, S. 43.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 substantially revised section, including adding new Subsec. (b) re limitation on indemnification of or advance for expenses to a director of a predecessor of the corporation, adding new Subsec. (c) authorizing a corporation in its certificate of incorporation to limit statutory rights of indemnification and advance for expenses and designating former Subsec. (b) as Subsec. (d), effective June 27, 1997; P.A. 01-199 amended Subsec. (a) to make a technical change and add provision that obligatory provision shall be deemed to satisfy the requirements for authorization in Sec. 33-1119(c) and Sec. 33-1121(c).



Section 33-1125 - Exclusivity of provisions.

A corporation may provide indemnification of or advance expenses to a director, officer, employee or agent only as permitted by sections 33-1116 to 33-1124, inclusive.

(P.A. 97-246, S. 63, 99.)

History: P.A. 97-246 effective June 27, 1997.



Section 33-1127 - Definitions.

As used in sections 33-1127 to 33-1130, inclusive:

(1) “Director’s conflicting interest transaction” means a transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, (A) to which, at the relevant time, the director is a party, (B) respecting which, at the relevant time, the director had knowledge and a material financial interest known to the director, or (C) respecting which, at the relevant time, the director knew that a related person was a party or had a material financial interest.

(2) “Control”, including the term “controlled by”, means (A) having the power, directly or indirectly, to elect or remove a majority of the members of the board of directors or other governing body of an entity, whether through membership or the ownership of voting shares or interests, by contract, or otherwise, or (B) being subject to a majority of the risk of loss from the entity’s activities or entitled to receive a majority of the entity’s residual returns.

(3) “Relevant time” means (A) the time at which directors’ action respecting the transaction is taken in compliance with section 33-1129, or (B) if the transaction is not brought before the board of directors of the corporation, or its committee, for action under section 33-1129, at the time the corporation, or an entity controlled by the corporation, becomes legally obligated to consummate the transaction.

(4) “Material financial interest” means a financial interest in a transaction that would reasonably be expected to impair the objectivity of the director when participating in action on the authorization of the transaction.

(5) “Related person” means: (A) The director’s spouse, or a parent or sibling thereof; (B) a child, grandchild, parent or sibling of the director, or the spouse of any thereof; (C) an individual (i) living in the same home as the director, or (ii) a trust or estate of which a person specified in subparagraph (A) or (B) of this subdivision or clause (i) of this subparagraph is a substantial beneficiary; (D) an entity, other than the corporation or an entity controlled by the corporation, controlled by the director or any person specified in subparagraphs (A) to (C), inclusive, of this subdivision; (E) a domestic or foreign (i) business or nonprofit corporation, other than the corporation or an entity controlled by the corporation, of which the director is a director, (ii) unincorporated entity of which the director is a general partner or a member of the governing body, or (iii) individual, trust or estate for whom or of which the director is a trustee, guardian, personal representative or like fiduciary; or (F) a person that is, or an entity that is controlled by, an employer of the director.

(6) “Fair to the corporation” means, for purposes of subdivision (3) of subsection (b) of section 33-1128, that the transaction as a whole was beneficial to the corporation, taking into appropriate account whether it was (A) fair in terms of the director’s dealings with the corporation, and (B) comparable to what might have been obtainable in an arm’s length transaction, given the consideration paid or received by the corporation.

(7) “Required disclosure” means disclosure of (A) the existence and nature of the director’s conflicting interest, and (B) all facts known to the director respecting the subject matter of the transaction that a director free of such conflicting interest would reasonably believe to be material in deciding whether to proceed with the transaction.

(P.A. 96-256, S. 93, 209; P.A. 97-246, S. 90, 99; P.A. 06-68, S. 22.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 rephrased definition of “related person” in Subdiv. (3), effective June 27, 1997; P.A. 06-68 replaced former definitions with new Subdivs. (1) to (7) defining “director’s conflicting interest transaction”, “control”, “relevant time”, “material financial interest”, “related person”, “fair to the corporation” and “required disclosure”.



Section 33-1128 - Judicial action.

(a) A transaction effected or proposed to be effected by the corporation, or by an entity controlled by the corporation, may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a member or director or by or in the right of the corporation, on the ground that the director has an interest respecting the transaction, if it is not a director’s conflicting interest transaction.

(b) A director’s conflicting interest transaction may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a member or director or by or in the right of the corporation, on the ground that the director has an interest respecting the transaction, if: (1) Directors’ action respecting the transaction was taken in compliance with section 33-1129 at any time; (2) members’ action respecting the transaction was taken in compliance with section 33-1130 at any time; or (3) the transaction, judged according to the circumstances at the relevant time, is established to have been fair to the corporation.

(P.A. 96-256, S. 94, 209; P.A. 06-68, S. 23.)

History: P.A. 96-256 effective January 1, 1997; P.A. 06-68 amended Subsec. (a) by replacing former provisions with revised language re transaction that is not a director’s conflicting interest transaction and amended Subsec. (b) by replacing “enjoined, set aside” with “the subject of equitable relief”, inserting “against a director of the corporation”, replacing provision re personal, economic or other association of director with “on the ground that the director”, replacing “interest in the transaction” with “interest respecting the transaction” and “time of commitment” with “relevant time” and making technical changes.



Section 33-1129 - Directors’ action.

(a) Directors’ action respecting a director’s conflicting interest transaction is effective for purposes of subdivision (1) of subsection (b) of section 33-1128 if the transaction has been authorized by the affirmative vote of a majority, but no fewer than two, of the qualified directors who voted on the transaction, after required disclosure by the conflicted director of information not already known by such qualified directors, or after modified disclosure in compliance with subsection (b) of this section, provided that where the action has been taken by a committee, all members of the committee were qualified directors, and either (1) the committee was composed of all the qualified directors on the board of directors, or (2) the members of the committee were appointed by the affirmative vote of a majority of the qualified directors on the board.

(b) Notwithstanding subsection (a) of this section, when a transaction is a director’s conflicting interest transaction only because a related person described in subparagraph (E) or (F) of subdivision (5) of section 33-1127 is a party to or has a material financial interest in the transaction, the conflicted director is not obligated to make required disclosure to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality or a professional ethics rule, provided that the conflicted director discloses to the qualified directors voting on the transaction: (1) All information required to be disclosed that is not so violative, (2) the existence and nature of the director’s conflicting interest, and (3) the nature of the conflicted director’s duty not to disclose the confidential information.

(c) A majority, but no fewer than two, of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with this section. Directors’ action that otherwise complies with this section is not affected by the presence or vote of a director who is not a qualified director.

(d) Where directors’ action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the certificate of incorporation, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the board of directors or a committee, in which action directors who are not qualified directors may participate.

(P.A. 96-256, S. 95, 209; P.A. 06-68, S. 24.)

History: P.A. 96-256 effective January 1, 1997; P.A. 06-68 amended Subsec. (a) by inserting “director’s conflicting interest”, replacing “received” with “has been authorized by”, replacing provision re qualified directors on the board or duly empowered committee of the board with “the qualified directors” and replacing former provisions with revised language re required disclosure, compliance with Subsec. (b) and committee action, replaced former Subsec. (b) with new Subsec. (b) re director’s conflicting interest transaction because of related person being a party to or having a material financial interest in the transaction, and replaced former Subsec. (d) with new Subsec. (d) re satisfaction of transaction authorization requirements.



Section 33-1130 - Members’ action.

(a) Members’ action respecting a director’s conflicting interest transaction is effective for purposes of subdivision (2) of subsection (b) of section 33-1128 if a majority of the votes cast by the members entitled to vote are in favor of the transaction after (1) notice to members entitled to vote describing the action to be taken respecting the transaction, (2) provision to the corporation of the information referred to in subsection (b) of this section, and (3) communication to the members entitled to vote on the transaction of the information that is the subject of required disclosure, to the extent the information is not known by them.

(b) A director who has a conflicting interest respecting the transaction shall, before the members’ vote, inform the secretary or other officer or agent of the corporation authorized to tabulate votes, in writing, of any members entitled to vote who, to the knowledge of such director, are (1) a director who has a conflicting interest respecting the transaction, or (2) a related person of any such director, excluding a person described in subparagraph (F) of subdivision (5) of section 33-1127.

(c) For purposes of this section, the members entitled to vote with respect to a director’s conflicting interest transaction are any members entitled to vote, except members entitled to vote who the secretary or other officer or agent of the corporation authorized to tabulate votes either knows, or under subsection (b) of this section is notified, are either (1) a director who has a conflicting interest respecting the transaction, or (2) a related person of the director, excluding a person described in subparagraph (F) of subdivision (5) of section 33-1127.

(d) A majority of the votes entitled to be cast by the members entitled to vote with respect to the transaction constitutes a quorum for purposes of compliance with this section. Subject to the provisions of subsection (e) of this section, members’ action that otherwise complies with this section is not affected by the presence, or by the voting, of members that are not entitled to vote with respect to the transaction.

(e) If a members’ vote does not comply with subsection (a) of this section solely because of a director’s failure to comply with subsection (b) of this section, and if the director establishes that the failure was not intended to influence and did not in fact determine the outcome of the vote, the court may take such action respecting the transaction and the director, and may give such effect, if any, to the members’ vote, as the court considers appropriate in the circumstances.

(f) Where members’ action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the certificate of incorporation, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the members, in which action members that are not entitled to vote on the transaction may participate.

(P.A. 96-256, S. 96, 209; P.A. 97-246, S. 64, 91, 99; P.A. 06-68, S. 25.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (b) to insert Subdiv. indicators, amend Subdiv. (1) to specify that the directors are directors “who have a conflicting interest respecting the transaction” and make technical changes, and amended Subsec. (d) to make a technical change, effective June 27, 1997; P.A. 06-68 amended Subsec. (a) by repositioning “director’s conflicting interest”, inserting “action to be taken respecting the” in Subdiv. (1) and “to the corporation” in Subdiv. (2), replacing “required disclosure” with “communication” and “who voted” with “entitled to vote” and inserting “of the information that is the subject of required disclosure” in Subdiv. (3), and making technical changes, added new Subsec. (b) re action of director who has a conflicting interest respecting the transaction, redesignated existing Subsec. (b) as new Subsec. (c) and amended same by deleting “to the knowledge, before the vote, of”, replacing former Subdivs. (1) and (2) with new provisions re exceptions to members entitled to vote with respect to director’s conflicting interest transaction and making technical changes, deleted former Subsecs. (c) and (d) re action in compliance with section, added new Subsec. (d) re quorum and effect of presence of or voting by members that are not entitled to vote with respect to the transaction, amended Subsec. (e) by inserting “in fact” re determination of vote outcome, deleting provision re further proceedings respecting Sec. 33-1128(b)(3) and making technical changes, and added Subsec. (f) re satisfaction of transaction authorization requirements.



Section 33-1131 - Taking advantage of a business opportunity.

(a) A director’s taking advantage, directly or indirectly, of a business opportunity may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against the director, in a proceeding by or in the right of the corporation on the ground that such opportunity should have first been offered to the corporation, if before becoming legally obligated respecting the opportunity the director brings it to the attention of the corporation and: (1) Directors’ action disclaiming the corporation’s interest in the opportunity is taken in compliance with the procedures set forth in section 33-1129 as if the decision being made concerned a director’s conflicting interest transaction; or (2) members’ action disclaiming the corporation’s interest in the opportunity is taken in compliance with the procedures set forth in section 33-1130 as if the decision being made concerned a director’s conflicting interest transaction; except that, rather than making required disclosure, as defined in section 33-1127, in each case the director shall have made prior disclosure to those acting on behalf of the corporation of all material facts concerning the business opportunity that are then known to the director.

(b) In any proceeding seeking equitable relief or other remedies based upon an alleged improper taking advantage of a business opportunity by a director, the fact that the director did not employ the procedure described in subsection (a) of this section before taking advantage of the opportunity shall not create an inference that the opportunity should have been first presented to the corporation or alter the burden of proof otherwise applicable to establish that the director breached a duty to the corporation in the circumstances.

(P.A. 06-68, S. 26.)



Section 33-1140 - Authority to amend.

(a) A corporation may amend its certificate of incorporation at any time to add or change a provision that is required or permitted in the certificate of incorporation or to delete a provision not required in the certificate of incorporation. Whether a provision is required or permitted in the certificate of incorporation is determined as of the effective date of the amendment.

(b) A member of the corporation does not have a vested property right resulting from any provision in the certificate of incorporation, including provisions relating to management, control, purpose or duration of the corporation.

(P.A. 96-256, S. 97, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1141 - Certain amendments by board of directors.

Unless the certificate of incorporation provides otherwise, a corporation’s board of directors may adopt one or more amendments to the corporation’s certificate of incorporation without member action: (1) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law; (2) to delete the names and addresses of the initial directors; (3) to delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Secretary of the State; (4) to change the corporate name by substituting the word “corporation”, “incorporated” or “company”, or the abbreviation “corp.”, “inc.” or “co.”, for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution to the name; or (5) to make any other change expressly permitted by sections 33-1000 to 33-1290, inclusive, to be made without member action.

(P.A. 96-256, S. 98, 209; June 12 Sp. Sess. P.A. 12-2, S. 72.)

History: P.A. 96-256 effective January 1, 1997; June 12 Sp. Sess. P.A. 12-2 made a technical change.



Section 33-1142 - Amendment by board of directors and members.

(a) If a corporation has members, an amendment to the certificate of incorporation shall be adopted as provided in this section. A proposed amendment must be adopted by the board of directors.

(b) (1) Except as provided in sections 33-1141, 33-1145 and 33-1146, after adopting the proposed amendment, the board of directors must submit the amendment to the members entitled to vote on the amendment, if any, for their approval. If any members are entitled to vote on the amendment to the certificate of incorporation, the board of directors must also transmit to such members a recommendation that such members approve the amendment, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to such members the basis for such determination.

(2) The board of directors may condition its submission of the amendment to the members on any basis.

(c) If members are entitled to vote on the amendment to the certificate of incorporation, the members must approve the amendment, either before or after the actions required in subsections (a) and (b) of this section, as provided in subsection (e) of this section.

(d) If the amendment is required to be approved by the members, and the approval is to be given at a meeting, the corporation must notify each member entitled to vote on the amendment, if any, of the meeting of members at which the amendment is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the amendment and must contain or be accompanied by a copy of the amendment.

(e) Unless sections 33-1000 to 33-1290, inclusive, the certificate of incorporation or the board of directors acting pursuant to subdivision (2) of subsection (b) of this section requires a greater vote or a vote by class of members, the amendment to be adopted must be approved by: (1) If no class of members is entitled to vote separately on the amendment as a class, at least two-thirds of the votes cast by the members entitled to vote thereon; and (2) if any class of members is entitled to vote on the amendment separately as a class, at least two-thirds of the votes cast by the members of each such class.

(f) If the corporation has no members, or no members entitled to vote, the proposed amendment shall be adopted by vote of at least two-thirds of the directors present at a meeting of the board of directors at which a quorum is present.

(P.A. 96-256, S. 99, 209; P.A. 03-18, S. 39.)

History: P.A. 96-256 effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by replacing former provisions with provisions re adoption of amendment as provided in section if corporation has members and re adoption of proposed amendment by board, amended Subsec. (b) by replacing former provisions with Subdiv. (1) re submission of proposed amendment to members after adoption and re transmission of board’s recommendation to members, redesignated existing Subsec. (c) as Subsec. (b)(2) and replaced “submission of the proposed amendment” with “submission of the amendment to the members” therein, added new Subsec. (c) re approval of amendment by members entitled to vote, amended Subsec. (d) by adding provision re notice to members if the amendment is required to be approved by the members at a meeting, replacing provision re notice of the proposed meeting in accordance with Sec. 33-1065 with provision re notice of the meeting of members at which the amendment is to be submitted for approval, deleting references to proposed amendment and summary of the amendment and making technical changes, and amended Subsec. (e) by making technical changes, effective July 1, 2003.



Section 33-1143 - Amendments by incorporators.

If a corporation has no members entitled to vote on the proposed amendment to the certificate of incorporation, the incorporators may, at any time and from time to time, before the corporation has directors amend the certificate of incorporation by resolution adopted by a vote of at least two-thirds of the incorporators.

(P.A. 96-256, S. 100, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1144 - Certificate of amendment.

After an amendment to the certificate of incorporation has been adopted and approved in the manner required by sections 33-1140 to 33-1147, inclusive, and by the certificate of incorporation, the corporation shall deliver to the Secretary of the State for filing a certificate of amendment, that shall set forth: (1) The name of the corporation; (2) the text of each amendment adopted; (3) the date of each amendment’s adoption; and (4) if the amendment (A) was adopted by the incorporators or the board of directors without member approval, a statement that the amendment was duly approved by the incorporators or by the board of directors, as the case may be, and that member approval was not required, or (B) required approval by the members, a statement that the amendment was duly approved by the members in the manner required by sections 33-1140 to 33-1147, inclusive, and by the certificate of incorporation.

(P.A. 96-256, S. 101, 209; 03-18, S. 40.)

History: P.A. 96-256 effective January 1, 1997; P.A. 03-18 replaced provision re a corporation amending its certificate of incorporation with provision re after an amendment to the certificate of incorporation has been adopted and approved, amended Subdiv. (4) by replacing former provisions with new Subpara. (A) re amendment adopted without member approval and new Subpara. (B) re amendment that required member approval, deleted former Subdiv. (5) re amendment that required member approval, and made technical changes, effective July 1, 2003.



Section 33-1145 - Restated certificate of incorporation.

(a) A corporation’s board of directors may restate its certificate of incorporation at any time, with or without member approval, to consolidate all amendments into a single document.

(b) If the restated certificate includes one or more new amendments that require member approval, the new amendments must be adopted and approved as provided in section 33-1142. If the restatement includes a new amendment which does not require member approval, the new amendment must be adopted as provided in section 33-1141 or 33-1143, as the case may be.

(c) A corporation that restates its certificate of incorporation shall deliver to the Secretary of the State for filing a certificate of restatement setting forth the name of the corporation and the text of the restated certificate of incorporation together with a statement which states that the restated certificate consolidates all amendments into a single document and, if a new amendment is included in the restated certificate, which also includes the statement required under section 33-1144.

(d) A duly adopted restated certificate of incorporation supersedes the original certificate of incorporation and all amendments to it.

(e) The Secretary of the State may certify a restated certificate of incorporation, as the certificate of incorporation currently in effect, without including the statement information required by subsection (c) of this section.

(P.A. 96-256, S. 102, 209; P.A. 97-246, S. 65, 66, 99; P.A. 03-18, S. 41.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (d) to replace “together with a certificate” with “together with a statement” and specify in Subdiv. (2) that the certificate referred to is the certificate “of incorporation”, and amended Subsec. (f) to replace “certificate information” with “statement information”, effective June 27, 1997; P.A. 03-18 amended Subsec. (a) by replacing “member action” with “member approval”, adding provision re consolidation of all amendments into a single document and making a technical change, amended Subsec. (b) by making technical changes and replacing provisions re inclusion of one or more amendments to the certificate and adoption if restatement includes an amendment requiring member approval with provision re adoption and approval of one or more new amendments included in restated certificate that require member approval, amended Subsec. (c) by replacing former provisions with provisions re filing of certificate of restatement, deleted former Subsec. (d) re filing of certificate of restatement, redesignated existing Subsecs. (e) and (f) as new Subsecs. (d) and (e) and made a technical change in Subsec. (e), effective July 1, 2003.



Section 33-1146 - Amendment pursuant to reorganization.

(a) A corporation’s certificate of incorporation may be amended without action by the board of directors or the members to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the certificate of incorporation after amendment contains only provisions required or permitted by section 33-1026.

(b) The individual or individuals designated by the court shall deliver to the Secretary of the State for filing a certificate of amendment setting forth: (1) The name of the corporation; (2) the text of each amendment approved by the court; (3) the date of the court’s order or decree approving the certificate of amendment; (4) the title of the reorganization proceeding in which the order or decree was entered; and (5) a statement that the court had jurisdiction of the proceeding under federal law.

(c) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

(P.A. 96-256, S. 103, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1147 - Effect of amendment.

An amendment to a certificate of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party or the existing rights of persons other than members of the corporation. An amendment changing a corporation’s name does not abate a proceeding brought by or against the corporation in its former name.

(P.A. 96-256, S. 104, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1150 - Amendment by board of directors or members.

(a) A corporation’s board of directors may amend or repeal the corporation’s bylaws unless: (1) The certificate of incorporation or sections 33-1000 to 33-1290, inclusive, reserve this power exclusively to the members in whole or in part; or (2) the members in amending or repealing a particular bylaw provide expressly that the board of directors may not amend or repeal that bylaw.

(b) If a corporation has members who have the right under the certificate of incorporation to vote on amendments to the corporation’s bylaws, such members may amend or repeal the corporation’s bylaws even though the bylaws may also be amended or repealed by its board of directors.

(P.A. 96-256, S. 105, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1151 - Bylaw increasing quorum or voting requirement for members.

(a) If authorized by the certificate of incorporation, the members may adopt or amend a bylaw that fixes a greater quorum or voting requirement for members or classes of members than is required by sections 33-1000 to 33-1290, inclusive. The adoption or amendment of a bylaw that adds, changes or deletes a greater quorum requirement for members must meet the same quorum requirement and be adopted by the same vote and classes of members required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(b) A bylaw that fixes a greater quorum or voting requirement for members under subsection (a) of this section may not be adopted, amended or repealed by the board of directors.

(P.A. 96-256, S. 106, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1152 - Bylaw increasing quorum or voting requirement for directors.

(a) A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed: (1) If originally adopted by the members, only by the members; (2) if originally adopted by the board of directors, either by the members or by the board of directors.

(b) A bylaw adopted or amended by the members that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the members or the board of directors.

(c) Action by the board of directors under subdivision (2) of subsection (a) of this section to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(P.A. 96-256, S. 107, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1155 - Merger.

(a) One or more corporations may merge with another corporation pursuant to a plan of merger. For the purposes of sections 33-1155 to 33-1159a, inclusive, “survivor” means, in a merger, the corporation into which one or more other corporations are merged. A survivor of a merger may preexist the merger or be created by the merger.

(b) The plan of merger must include: (1) The name of each corporation that will merge and the name of the corporation that will be the survivor of the merger; (2) the terms and conditions of the merger; (3) if the memberships, if any, of any corporation are to be converted into memberships of the survivor, the manner and basis of doing so; (4) the certificate of incorporation of any corporation to be created by the merger or, if a new corporation is not to be created by the merger, any amendments to the survivor’s certificate of incorporation; and (5) any other provisions required by the certificate of incorporation of any party to the merger.

(c) The plan of merger may include any other provisions relating to the merger that are not inconsistent with sections 33-1000 to 33-1290, inclusive.

(d) The terms of the plan of merger described in subdivisions (2) and (3) of subsection (b) of this section may be made dependent on facts ascertainable outside the plan of merger, provided such facts are objectively ascertainable. For the purposes of this subsection, “facts” includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(e) The plan of merger may also include a provision that the plan may be amended prior to filing a certificate of merger with the Secretary of the State, provided, if the members of a corporation that is a party to the merger are required or permitted to vote on the plan, the plan must provide that, subsequent to approval of the plan by such members, the plan may not be amended to: (1) Change the amount or kind of memberships to be received by the members of the corporation upon conversion of their memberships under the plan; (2) change the certificate of incorporation of any corporation that will survive or be created as a result of the merger, except for changes permitted by section 33-1141; or (3) change any of the other terms or conditions of the plan if the change would adversely affect such members in any material respect.

(P.A. 96-256, S. 108, 209; P.A. 03-18, S. 42.)

History: P.A. 96-256 effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by replacing provisions re merger into another corporation if plan of merger adopted by board and approved by members if required by Sec. 33-1156 with provisions re merger with another corporation pursuant to a plan of merger and re definition of “survivor”, amended Subsec. (b) by making technical changes, replacing “corporation planning to merge” with “corporation that will merge” and provision re surviving corporation with provision re corporation that will be the survivor of the merger in Subdiv. (1), replacing “surviving corporation” with “survivor” in Subdiv. (3) and adding Subdivs. (4) and (5) re inclusion in plan of merger of certificate of incorporation, amendments and other provisions required by certificate of incorporation, amended Subsec. (c) by deleting former Subdiv. (1) re amendments to certificate of incorporation set forth in plan of merger, deleting Subdiv. (2) designator and adding provision re plan of merger may include other provisions not inconsistent with Secs. 33-1000 to 33-1290, inclusive, added Subsec. (d) re terms of plan of merger made dependent on facts objectively ascertainable outside plan, and added Subsec. (e) re amendment of plan of merger, effective July 1, 2003.



Section 33-1156 - Action on plan of merger.

In the case of a domestic corporation that is a party to a merger:

(1) The plan of merger must be adopted by the board of directors. After adopting a plan of merger, the board of directors of each corporation party to the merger shall submit the plan of merger, except as provided in subdivision (8) of this section, for approval by those members who are entitled to vote on such plan, if any.

(2) The board of directors must also transmit to the members entitled to vote, if any, a recommendation that such members approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors must transmit to the members entitled to vote, if any, the basis for such determination.

(3) The board of directors may condition its submission of the plan of merger to the members on any basis.

(4) If the plan of merger is required to be approved by the members, and if the approval is to be given at a meeting, the corporation must notify each member entitled to vote on the plan, if any, of the meeting of the members at which the plan is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing corporation, the notice shall also include or be accompanied by a copy or summary of the certificate of incorporation of such existing corporation. If the corporation is to be merged into a corporation that is to be created pursuant to the merger, the notice shall include or be accompanied by a copy or a summary of the certificate of incorporation of the new corporation.

(5) Unless sections 33-1000 to 33-1290, inclusive, the certificate of incorporation or the board of directors acting pursuant to subdivision (3) of this section requires a greater vote or a vote by class of members, the plan of merger to be adopted must be approved by: (A) If no class of members is entitled to vote separately on the plan as a class, at least two-thirds of the votes cast by the members entitled to vote thereon; and (B) if any class of members is entitled to vote on the plan separately as a class, at least two-thirds of the votes cast by the members of each such class. Approval of the plan of merger by members may precede or follow adoption of the plan of merger by the board of directors and the taking of any necessary actions under subdivision (2) of this section.

(6) Separate voting by a class of members of a corporation is required on a plan of merger if: (A) The plan contains a provision that, if contained in a proposed amendment to the certificate of incorporation of such corporation, would require action by such class, as a separate class, on the proposed amendment under the certificate of incorporation of the corporation; (B) such class is entitled under the certificate of incorporation of the corporation to vote as a separate class to approve a plan of merger; or (C) the memberships of such class are to be converted, pursuant to the provisions of the plan of merger, into memberships of a different class of members of such corporation or into memberships of any class of members of any other corporation.

(7) If (A) in the case of the surviving corporation, a plan of merger contains any provision which, if contained in a proposed amendment to its certificate of incorporation would require a greater vote than, or additional vote to, that otherwise required to approve the plan of merger, or (B) in the case of any terminating corporation, a sale of all or substantially all assets, or dissolution, would under the circumstances require a greater vote than, or additional vote to, that otherwise required to approve the plan of merger, approval of the plan of merger by such corporation shall require such greater or additional vote.

(8) Unless the certificate of incorporation otherwise provides, approval by the corporation’s members of a plan of merger is not required if: (A) The corporation will be the survivor of the merger; (B) except for amendments permitted by section 33-1141, the corporation’s certificate of incorporation will not be changed; and (C) each member of the corporation immediately before the effective date of the merger will be a member of the survivor with identical designations, qualifications, privileges and rights immediately after the effective date of the merger.

(9) If any merging corporation has no members, or no members entitled to vote thereon, a plan of merger shall be adopted by the board of directors.

(P.A. 96-256, S. 109, 209; P.A. 97-246, S. 67, 99; P.A. 03-18, S. 43.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to make a technical change, effective June 27, 1997; P.A. 03-18 substantially revised section, adding provision re in the case of a domestic corporation that is a party to a merger, redesignating Subsec. (a) as Subdiv. (1) and adding provision therein re plan of merger must be adopted by the board, deleting former Subsec. (b) re approval of plan of merger, adding Subdiv. (2) re transmission of board recommendation to members entitled to vote, redesignating Subsec. (c) as Subdiv. (3) and replacing “proposed merger” with “plan of merger to the members” therein, redesignating Subsec. (d) as Subdiv. (4) and amending same to add provision re notice if plan of merger is required to be approved by members at a meeting, replace provision re notice of proposed members’ meeting in accordance with Sec. 33-1065 with provision re notice of meeting of members at which plan is to be submitted for approval and add provisions re notice to include or be accompanied by copy or summary of certificate of incorporation, redesignating Subsec. (e) as Subdiv. (5) and adding provision therein re member adoption of plan of merger may precede or follow adoption by board and taking of actions under Subdiv. (2), redesignating Subsec. (f) as Subdiv. (6) and amending same to replace “one or more separate classes of members” with “such class, as a separate class” and add provisions re voting as a separate class and conversion of memberships, redesignating Subsec. (g) as Subdiv. (7), redesignating Subsec. (h) as Subdiv. (8) and amending same to add provision re approval of plan of merger by corporation’s members is not required unless the certificate of incorporation otherwise provides, replace provisions re certificate of surviving corporation will not differ with provisions re corporation will be the survivor and certificate will not be changed and add “the effective date of the merger”, deleting former Subsec. (i) re abandoned merger, redesignating Subsec. (j) as Subdiv. (9) and making technical and conforming changes throughout, effective July 1, 2003.



Section 33-1157 - Certificate of merger.

(a) After a plan of merger has been adopted and approved as required by sections 33-1000 to 33-1290, inclusive, a certificate of merger shall be executed on behalf of each party to the merger by any officer or other duly authorized representative of such party. The certificate of merger shall set forth: (1) The names of the parties to the merger; (2) the name of the corporation that will be the survivor of the merger; (3) the date on which the merger is to be effective; (4) if the certificate of incorporation of the survivor of the merger is amended, or if a new corporation is created as a result of the merger, the amendments to the survivor’s certificate of incorporation or the certificate of incorporation of the new corporation; (5) if the plan of merger required approval by the members of the corporation, a statement that the plan was duly approved by the members and, if voting by any separate class of members was required, by each such separate class of members, in the manner required by sections 33-1000 to 33-1290, inclusive, and the certificate of incorporation; and (6) if the plan of merger did not require approval by the members of the corporation, a statement to that effect.

(b) The certificate of merger shall be delivered to the Secretary of the State for filing by the survivor of the merger and shall take effect on the effective date of the merger.

(P.A. 96-256, S. 110, 209; P.A. 03-18, S. 44.)

History: P.A. 96-256 effective January 1, 1997; P.A. 03-18 amended Subsec. (a) by replacing former provisions with provisions re execution and contents of certificate of merger and amended Subsec. (b) by replacing former provisions with provisions re filing and effective date of certificate of merger, effective July 1, 2003.



Section 33-1158 - Effect of merger.

When a merger becomes effective:

(1) The corporation that is designated in the certificate of merger as the survivor continues or comes into existence, as the case may be;

(2) The separate existence of every corporation that is merged into the survivor ceases;

(3) All liabilities of each corporation that is merged into the survivor are vested in the survivor;

(4) All property owned by, and every contract right possessed by, each corporation that merges into the survivor is vested in the survivor without reversion or impairment;

(5) The name of the survivor may, but need not be, substituted in any pending proceeding for the name of any party to the merger whose separate existence ceased in the merger;

(6) The certificate of incorporation of the survivor is amended to the extent provided in the plan of merger;

(7) The certificate of incorporation of a survivor that is created by the merger becomes effective;

(8) The memberships, if any, of each corporation which is a party to the merger that are to be converted into memberships of the survivor are converted, and the former members in such membership classes are entitled only to the designation, qualifications, privileges and rights of the class of members to which they are converted, as provided in the certificate of incorporation of the survivor as the same may be amended by the plan of merger; and

(9) Any devise, bequest, gift or grant, contained in any will or in any other instrument, made before or after the merger, to or for the benefit of any of the merging corporations shall inure to the benefit of the survivor, and so far as is necessary for that purpose, the existence of each merging corporation shall be deemed to continue in and through the survivor.

(P.A. 96-256, S. 111, 209; P.A. 03-18, S. 45.)

History: P.A. 96-256 effective January 1, 1997; P.A. 03-18 replaced “takes effect” with “becomes effective”, amended Subdivs. (1) to (4) by replacing former provisions with new provisions re effect of merger, added new Subdivs. (5) and (7) re substitution of name of survivor and effectiveness of certificate of incorporation of survivor, redesignated existing Subdivs. (5), (6) and (7) as Subdivs. (6), (8) and (9), and replaced “surviving corporation” with “survivor” and made technical changes throughout, effective July 1, 2003.



Section 33-1159 - Merger with foreign corporation.

Section 33-1159 is repealed, effective July 1, 2003.

(P.A. 96-256, S. 112, 209; P.A. 97-246, S. 68, 99; P.A. 03-18, S. 76.)



Section 33-1159a - Merger with foreign corporation.

(a) One or more foreign corporations, as defined in section 33-1002, may merge with one or more domestic corporations, as defined in section 33-1002, if:

(1) The merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(2) The foreign corporation complies with section 33-1157 if it is the surviving corporation of the merger; and

(3) Each domestic corporation complies with the applicable provisions of sections 33-1155 and 33-1156 and, if it is the surviving corporation of the merger, with section 33-1157.

(b) Upon the merger taking effect, the surviving foreign corporation of a merger is deemed to appoint the Secretary of the State and the Secretary of the State’s successors in office as its agent for service of process in a proceeding to enforce any obligation or the rights of members of each domestic corporation party to the merger.

(June 30 Sp. Sess. P.A. 03-6, S. 175.)

History: June 30 Sp. Sess. P.A. 03-6 effective August 20, 2003.



Section 33-1159b - Abandoned merger.

(a) Unless otherwise provided in a plan of merger, after the plan has been adopted and approved as required by sections 33-1155 to 33-1158, inclusive, and at any time before the merger has become effective, the merger may be abandoned by any party thereto without action by the party’s members in accordance with any procedures set forth in the plan of merger or, if no such procedures are set forth in the plan, in the manner determined by the board of directors of the corporation, subject to any contractual rights of other parties to the merger.

(b) If a merger is abandoned under subsection (a) of this section after a certificate of merger has been filed with the Secretary of the State but before the merger has become effective, a statement that the merger has been abandoned in accordance with this section, executed on behalf of a party to the merger by an officer or other duly authorized representative of such party, shall be delivered to the Secretary of the State for filing prior to the effective date of the merger. Any such statement shall contain the name of each party to the merger, the date the merger was to become effective and the date the merger was abandoned. Upon filing, the statement shall take effect and the merger shall be deemed abandoned and shall not become effective.

(P.A. 03-18, S. 46.)

History: P.A. 03-18 effective July 1, 2003.



Section 33-1165 - Sale or other disposition of assets in regular course of affairs. Mortgage or other encumbrance or transfer of assets.

No approval of the members of a corporation is required, unless the certificate of incorporation otherwise provides: (1) To sell, lease, exchange or otherwise dispose of any or all of the corporation’s assets in the usual and regular course of affairs of the corporation; (2) to mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of the corporation’s assets, whether or not in the usual and regular course of affairs of the corporation; or (3) to transfer any or all of the corporation’s assets to one or more corporations or other entities, all of the shares or interests of which are owned by the corporation or of which the corporation is the sole member, or to a corporation which is the sole member of the corporation.

(P.A. 96-256, S. 113, 209; P.A. 03-18, S. 47.)

History: P.A. 96-256 effective January 1, 1997; P.A. 03-18 deleted Subsec. (a) designator, replaced provision re corporation may sell or otherwise dispose of assets on the terms and conditions and for the consideration determined by the board with provision re no approval of the members is required to sell or otherwise dispose of assets unless the certificate of incorporation otherwise provides, replaced “all, or substantially all, of its property” with “any or all of the corporation’s assets” in Subdiv. (1), replaced “its property” with “the corporation’s assets” in Subdiv. (2), replaced “its property to a corporation all the shares” with “the corporation’s assets to one or more corporations or other entities, all of the shares or interests” in Subdiv. (3), made technical changes and deleted former Subsec. (b) re member approval, effective July 1, 2003.



Section 33-1166 - Sale or other disposition of assets leaving no significant continuing activity.

(a) Unless the certificate of incorporation provides otherwise, a sale, lease, exchange or other disposition of assets, other than a disposition described in section 33-1165, requires approval of the corporation’s members who are otherwise entitled to vote on the disposition, if any, only if the disposition would leave the corporation without a significant continuing activity. If a corporation retains an activity that represented at least twenty-five per cent of total assets at the end of the most recently completed fiscal year, and twenty-five per cent of either income from continuing operations before taxes or revenues from continuing operations for such fiscal year, for the corporation and each of its subsidiaries on a consolidated basis, the corporation will conclusively be deemed to have retained a significant continuing activity.

(b) A disposition that requires approval of the members under subsection (a) of this section shall be initiated by a resolution of the board of directors authorizing the disposition. After adoption of such a resolution, the board of directors shall submit the proposed disposition to the members for their approval. The board of directors shall also transmit to the members a recommendation that the members approve the proposed disposition, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the members the basis for that determination.

(c) The board of directors may condition its submission of a disposition to the members under subsection (b) of this section on any basis.

(d) If a disposition is to be approved by the members under subsection (a) of this section, and if the approval is to be given at a meeting, the corporation shall notify each member entitled to vote on the disposition, if any, of the meeting of members at which the disposition is to be submitted for approval. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the disposition and shall contain or be accompanied by a description of the disposition, including the terms and conditions thereof and the consideration to be received by the corporation therefor.

(e) Unless sections 33-1000 to 33-1290, inclusive, the certificate of incorporation or the board of directors, acting pursuant to subsection (c) of this section, requires a greater vote or a vote by classes of members, the disposition to be authorized must be approved by: (1) If no class of members is entitled to vote separately on the disposition as a class, at least two-thirds of the votes cast by the members entitled to vote thereon, and (2) if any class of members is entitled to vote on the disposition separately as a class, at least two-thirds of the votes cast by the members of each such class. Approval of the disposition by members may precede or follow authorization of the disposition by the board of directors and the taking of any necessary actions under subsection (b) of this section.

(f) After a disposition has been approved by the members under subsection (b) of this section, and at any time before the disposition has been consummated, the disposition may be abandoned by the corporation without action by the members, subject to any contractual rights of other parties to the disposition.

(g) A disposition of assets in the course of dissolution under sections 33-1170 to 33-1193, inclusive, is not governed by this section.

(h) The assets of a direct or indirect consolidated subsidiary shall be deemed the assets of the parent corporation for the purposes of this section.

(i) If the corporation has no members, or no members entitled to vote thereon, a disposition described in this section shall be approved by the board of directors.

(P.A. 96-256, S. 114, 209; P.A. 97-246, S. 92, 99; P.A. 03-18, S. 48.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (d) to make a technical change, effective June 27, 1997; P.A. 03-18 amended Subsec. (a) by replacing former provisions with provisions re member approval of sale or other disposition of assets that leaves corporation without a significant continuing activity, amended Subsec. (b) by replacing former provisions with provisions re actions of board of directors, amended Subsec. (c) by replacing “the proposed transaction” with “a disposition to the members under subsection (b) of this section”, amended Subsec. (d) by adding provision re disposition to be approved by the members at a meeting, replacing references to “transaction” and “sale, lease, exchange or other disposition of all, or substantially all, of the property of the corporation” with references to “disposition”, replacing provision re proposed members’ meeting in accordance with Sec. 33-1065 with provision re meeting of members at which disposition is to be submitted for approval and adding provision re terms and conditions of and consideration to be received for disposition, amended Subsec. (e) by replacing references to “transaction” with references to “disposition” and adding provision re member approval may precede or follow authorization of disposition by board and taking of actions under Subsec. (b), amended Subsec. (f) by replacing former provisions with provisions re abandoned disposition, added new Subsecs. (g) and (h) re assets in the course of dissolution and assets of consolidated subsidiary, redesignated existing Subsec. (g) as Subsec. (i), replacing reference to “transaction” with reference to “disposition” therein, and made technical changes, effective July 1, 2003.



Section 33-1170 - Dissolution by incorporators or initial directors.

A majority of the initial directors or, if the initial directors have not been appointed, two-thirds of the incorporators, of a corporation that has no member entitled to vote upon dissolution, and that has not commenced the activities for which it was incorporated, may dissolve the corporation by delivering to the Secretary of the State for filing a certificate of dissolution that sets forth: (1) The name of the corporation; (2) that the corporation has no member entitled to vote; (3) that the corporation has not commenced the activities for which it was incorporated; (4) that no debt of the corporation remains unpaid; (5) that the net assets of the corporation remaining after winding up have been distributed as required by sections 33-1000 to 33-1290, inclusive; and (6) that a majority of the initial directors or, if the initial directors have not been appointed, two-thirds of the incorporators, authorize the dissolution.

(P.A. 96-256, S. 115, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1171 - Dissolution by resolution of board of directors and members.

(a) A corporation’s board of directors may propose dissolution for submission to those members who are entitled to vote thereon, if any.

(b) For a proposal to dissolve to be adopted: (1) The board of directors must approve the dissolution; (2) the board of directors must recommend dissolution to the members entitled to vote on the dissolution, if any, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the members entitled to vote on the dissolution with the submission of the proposal to dissolve; and (3) the members entitled to vote on dissolution must approve the proposal to dissolve, either before or after the actions required in subdivisions (1) and (2) of this subsection as provided in subsection (e) of this section.

(c) The board of directors may condition its submission of the proposal for dissolution on any basis.

(d) The corporation shall notify each member entitled to vote on dissolution of the proposed members’ meeting in accordance with section 33-1065. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

(e) Unless sections 33-1000 to 33-1290, inclusive, the certificate of incorporation or the board of directors acting pursuant to subsection (c) of this section requires a greater vote or a vote by classes of members, the proposal to dissolve must be approved by: (1) If no class of members is entitled to vote separately as a class on the proposal to dissolve, at least two-thirds of the votes cast by the members entitled to vote thereon, and (2) if any class of members is entitled to vote separately as a class on the proposal to dissolve, at least two-thirds of the votes cast by the members of each such class.

(f) If the corporation has no members, or no members entitled to vote upon dissolution, dissolution shall be authorized by resolution adopted by the board of directors.

(P.A. 96-256, S. 116, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1172 - Certificate of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Secretary of the State for filing a certificate of dissolution setting forth: (1) The name of the corporation; (2) the date dissolution was authorized; (3) if dissolution was approved by members, a statement that the proposal to dissolve was duly approved by the members in the manner required by sections 33-1000 to 33-1290, inclusive, and by the certificate of incorporation; and (4) if dissolution was authorized by the board of directors without member approval, a statement that the dissolution was duly approved by the board of directors and that member approval was not required.

(b) A corporation is dissolved upon the effective date of its certificate of dissolution.

(c) For the purposes of sections 33-1170 to 33-1193, inclusive, “dissolved corporation” means a corporation whose certificate of dissolution has become effective and includes a successor entity to which the remaining assets of the corporation are transferred subject to the corporation’s liabilities for purposes of liquidation.

(P.A. 96-256, S. 117, 209; P.A. 97-246, S. 69, 99; P.A. 03-18, S. 49; P.A. 04-99, S. 2.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 added Subsec. (a)(4) re information that must be set forth if dissolution was authorized by the board of directors, similar provisions having been contained in former Subsec. (c), amended Subsec. (b) to replace “plan to dissolve” with “proposal for dissolution”, deleted former Subsec. (c) due to transfer of said provisions to Subsec. (a)(4), and redesignated former Subsec. (d) as Subsec. (c), effective June 27, 1997; P.A. 03-18 amended Subsec. (a)(3) by replacing provisions re number of votes with provision re approval of members in manner required by Secs. 33-1000 to 33-1290, inclusive, and certificate of incorporation, deleted Subsec. (a)(4) re statement of board and made a technical change, deleted former Subsec. (b) re voting by classes, redesignated existing Subsec. (c) as new Subsec. (b), and added new Subsec. (c) defining “dissolved corporation”, effective July 1, 2003; P.A. 04-99 added Subsec. (a)(4) re statement required if dissolution authorized by board without member approval, effective May 10, 2004.



Section 33-1173 - Revocation of dissolution.

(a) A corporation may revoke its dissolution within one hundred and twenty days of its effective date.

(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless, in the case of a corporation with members entitled to vote on the dissolution, that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without member action.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Secretary of the State for filing a certificate of revocation of dissolution that (1) sets forth: (A) The name of the corporation; (B) the effective date of the dissolution that was revoked; (C) the date that the revocation of dissolution was authorized; (D) if the corporation’s board of directors, or incorporators, revoked the dissolution, a statement to that effect; (E) if the corporation’s board of directors revoked a dissolution authorized by members, a statement that revocation was permitted by action of the board of directors alone pursuant to that authorization; and (F) if member action was required to revoke the dissolution, the information required by subdivision (3) of subsection (a) of section 33-1172; and (2) if the name of the corporation whose dissolution is to be revoked is no longer available, is accompanied by an amendment of the certificate of incorporation which changes the name of the corporation to an available name.

(d) Revocation of dissolution is effective upon the effective date of the certificate of revocation of dissolution.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred.

(P.A. 96-256, S. 118, 209; P.A. 97-246, S. 70, 99; P.A. 98-137, S. 46, 62; 98-219, S. 33, 34; P.A. 03-18, S. 50; P.A. 04-257, S. 53.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (c) to delete requirement that the corporation include a copy of its certificate of dissolution with the certificate of revocation of dissolution that it delivers to the Secretary of the State for filing and add new Subdiv. (7) requiring delivery of an amendment of the certificate of incorporation identifying an available name if the name of the corporation whose dissolution is to be revoked is no longer available, effective June 27, 1997; P.A. 98-137 amended Subsec. (c)(7) to require that certificate be accompanied by an amendment which “changes the name of the corporation to an available name” rather than “identifies an available name”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 03-18 amended Subsec. (c)(6) by deleting reference to Sec. 33-1172(b), effective July 1, 2003; P.A. 04-257 made technical changes in Subsec. (c), effective June 14, 2004.



Section 33-1174 - Effect of dissolution.

(a) A dissolved corporation continues its corporate existence but may not carry on any activities except those appropriate to wind up and liquidate its activities and affairs, including: (1) Adopting a plan providing for the distribution of assets under section 33-1175; (2) collecting its assets; (3) consistent with the requirements of section 33-1176 and any restrictions imposed upon the property by law, disposing of the corporation’s properties that will not be distributed in kind pursuant to the plan for distribution of assets; (4) discharging or making provision for discharging its liabilities; (5) distributing its assets in accordance with sections 33-1175 and 33-1176; (6) doing every other act necessary to wind up and liquidate its business and affairs.

(b) Dissolution of a corporation does not: (1) Transfer title to the corporation’s property; (2) prevent transfer of its transferable membership interests, if any, although the authorization to dissolve may provide for closing the corporation’s membership records; (3) subject its directors or officers to standards of conduct different from those prescribed in sections 33-1080 to 33-1130, inclusive; (4) change quorum or voting requirements for its board of directors or members; change provisions for selection, resignation or removal of its directors or officers or both; or change provisions for amending its bylaws; (5) prevent commencement of a proceeding by or against the corporation in its corporate name; (6) abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; (7) terminate the authority of the registered agent of the corporation; or (8) of itself render the members liable for any liability or other obligations of the corporation or vest title to the property of the corporation in the members.

(P.A. 96-256, S. 119, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1175 - Adoption of plan for distribution of assets.

A plan providing for the distribution of assets, not inconsistent with the provisions of sections 33-1000 to 33-1290, inclusive, shall be adopted by a corporation for the purpose of authorizing any transfer or conveyance of assets for which section 33-1176 requires a plan of distribution, in the following manner:

(1) Where there are members of any class entitled to vote on dissolution, the board of directors shall adopt a resolution recommending a plan of distribution and directing the submission thereof to a vote of each class of such members. Written notice setting forth the proposed plan of distribution or a summary thereof shall be given to each such member in accordance with section 33-1065. Such plan of distribution shall be adopted upon receiving the approval of at least two-thirds of the votes cast by each class of such members voting as a class.

(2) Where there are no members entitled to vote on dissolution, a plan of distribution shall be adopted by resolution of the board of directors, or, if directors have not yet been appointed, by resolution approved by two-thirds of the incorporators.

(P.A. 96-256, S. 120, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1176 - Liquidating distribution of assets.

(a) The assets of a corporation in the process of dissolution shall be applied and distributed as follows: (1) All liabilities and other obligations of the corporation shall be paid, satisfied and discharged, or adequate provision shall be made therefor; (2) assets held by the corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, shall be returned, transferred or conveyed in accordance with such requirements; (3) assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational or similar purposes, but not held upon a condition requiring return, transfer or conveyance by reason of the dissolution, shall be transferred or conveyed to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving corporation, pursuant to a plan of distribution adopted as provided in section 33-1175; (4) other assets, if any, shall be distributed pro rata among the members of the corporation except to the extent that the certificate of incorporation determines the distributive rights of members, or any class or classes of members, or provides for distribution to others; and (5) any remaining assets may be distributed to such persons, societies, organizations or domestic or foreign corporations, whether for profit or nonprofit, as may be specified in a plan of distribution adopted as provided in section 33-1175.

(b) No final liquidating distribution of assets shall be made by a dissolved corporation until the corporation has obtained a current statement or statements from the Commissioner of Revenue Services and the administrator of the unemployment compensation law, acting in their respective capacities, showing, to the best of their knowledge and belief, as of the date of such respective statements, either that such corporation has paid all its taxes and contributions or that it was not liable for any taxes or contributions, or that it has made adequate provisions, with such surety as shall be satisfactory to said commissioner and said administrator, for the future payment of any of its unpaid taxes and unpaid contributions as of the date of such respective statements. As used in this subsection, the word “tax” means the whole, or any installment or part, of any tax, excise, fee or license and any interest, penalty and other legal accumulation thereon, payable to the Commissioner of Revenue Services, for which the corporation is liable and the word “contribution” means any and all moneys payable under any provision of the unemployment compensation law, for which the particular corporation is liable.

(P.A. 96-256, S. 121, 209; P.A. 97-246, S. 93, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to make a technical change, effective June 27, 1997.



Section 33-1177 - Known claims against dissolved corporation.

(a) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice shall: (1) Describe information that must be included in a claim; (2) provide a mailing address where a claim may be sent; (3) state the deadline, which may not be fewer than one hundred and twenty days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and (4) state that the claim will be barred if not received by the deadline.

(c) A claim against the dissolved corporation is barred: (1) If a claimant who was given written notice under subsection (b) of this section does not deliver the claim to the dissolved corporation by the deadline; (2) if a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety days from the effective date of the rejection notice.

(d) For purposes of this section, “claim” does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

(e) Nothing in this section shall extend any applicable period of limitation.

(P.A. 96-256, S. 122, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1178 - Unknown claims against dissolved corporation.

(a) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the dissolved corporation present them in accordance with the notice.

(b) The notice shall: (1) Be published one time in a newspaper of general circulation in the county where the dissolved corporation’s principal office or, if none in this state, its registered office, is or was last located; (2) describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and (3) state that a claim against the dissolved corporation will be barred unless a proceeding to enforce the claim is commenced within three years after the publication of the notice.

(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within three years after the publication date of the newspaper notice: (1) A claimant who was not given written notice under section 33-1177; (2) a claimant whose claim was timely sent to the dissolved corporation but not acted on; (3) a claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim that is not barred by subsection (c) of section 33-1177 or subsection (c) of this section may be enforced: (1) Against the dissolved corporation, to the extent of its undistributed assets; or (2) except as provided in subsection (d) of section 33-1178a, if the assets have been distributed in liquidation to the members of the corporation, against a member of the dissolved corporation to the extent of the member’s pro rata share of the claim or the corporate assets distributed to the member in liquidation, whichever is less, but a member’s total liability for all claims under this section may not exceed the total amount of assets distributed to the member.

(e) Nothing in this section shall extend any applicable period of limitation.

(P.A. 96-256, S. 123, 209; P.A. 03-18, S. 51.)

History: P.A. 96-256 effective January 1, 1997; P.A. 03-18 made technical changes in Subsecs. (a) and (b), amended Subsec. (c)(1) by replacing “did not receive written notice” with “was not given written notice”, and amended Subsec. (d) by adding provision re claim that is not barred by Sec. 33-1177(c) or Subsec. (c), adding exception in Subdiv. (2) re provisions of Sec. 33-1178a(d) and making technical changes, effective July 1, 2003.



Section 33-1178a - Proceeding for determination of security for payment of contingent or unknown claims or claims arising after dissolution.

(a) A dissolved corporation that has published a notice under section 33-1178 may file an application with the superior court for the judicial district where the dissolved corporation’s principal office or, if none in this state, its registered office, is located for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved corporation or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved corporation, are reasonably estimated to arise after the effective date of dissolution. Provision need not be made for any claim that is or is reasonably anticipated to be barred under subsection (c) of section 33-1178.

(b) Within ten days after the filing of an application under subsection (a) of this section, notice of the proceeding shall be given by the dissolved corporation to each claimant holding a contingent claim whose contingent claim is shown on the records of the dissolved corporation.

(c) The court may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, shall be paid by the dissolved corporation.

(d) Provision by the dissolved corporation for security in the amount and the form ordered by the court under subsection (a) of this section shall satisfy the dissolved corporation’s obligations with respect to claims that are contingent, have not been made known to the dissolved corporation or are based on an event occurring after the effective date of dissolution, and such claims may not be enforced against a member who received assets in liquidation.

(P.A. 03-18, S. 52.)

History: P.A. 03-18 effective July 1, 2003.



Section 33-1178b - Duties of directors of dissolved corporation.

(a) Directors of a dissolved corporation shall cause the dissolved corporation to discharge or make reasonable provision for the payment of claims and make distributions of assets to members after payment of or provision for claims.

(b) Directors of a dissolved corporation which has disposed of claims under section 33-1177, 33-1178 or 33-1178a shall not be liable for breach of subsection (a) of this section with respect to claims against the dissolved corporation that are barred or satisfied under sections 33-1177, 33-1178 or 33-1178a.

(P.A. 03-18, S. 53; 03-278, S. 127.)

History: P.A. 03-18 effective July 1, 2003; P.A. 03-278 made a technical change in Subsec. (b), effective July 1, 2003.



Section 33-1181 - Administrative dissolution.

(a) The Secretary of the State may effect the administrative dissolution of a corporation as provided in this section.

(b) Whenever it comes to the attention of the Secretary of the State that a corporation has failed to maintain a registered agent or that such registered agent cannot, with reasonable diligence, be found at the address shown in the records of his office, the Secretary of the State may notify such corporation by registered or certified mail addressed to such corporation at its principal office as last shown on his records that under the provisions of this section the corporation is to be administratively dissolved. Unless the corporation within three months of the mailing of such notice files an appointment of registered agent, the Secretary of the State shall prepare and file in his office a certificate of administrative dissolution stating that the delinquent corporation has been administratively dissolved by reason of its default.

(c) Dissolution shall be effective upon the filing by the Secretary of the State in his office of such certificate of administrative dissolution.

(d) After filing the certificate of administrative dissolution, the Secretary of the State shall: (1) Send a copy thereof to the delinquent corporation, by registered or certified mail, addressed to such corporation at its principal office as last shown on his records, and (2) cause notice of the filing of such certificate of administrative dissolution to be published in two successive issues of the Connecticut Law Journal.

(P.A. 96-256, S. 124, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1182 - Effect of administrative dissolution.

(a) A corporation administratively dissolved continues its corporate existence but may not carry on any activities except those necessary to wind up and liquidate its activities and affairs under section 33-1174 and notify claimants under sections 33-1177 and 33-1178.

(b) The administrative dissolution of a corporation does not terminate the authority of its registered agent.

(P.A. 96-256, S. 125, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1183 - Reinstatement following administrative dissolution.

(a) A corporation administratively dissolved may apply to the Secretary of the State for reinstatement after the effective date of dissolution. The application must: (1) Recite the name of the corporation; (2) if the name of the corporation to be reinstated is no longer available, be accompanied simultaneously by an amendment of the certificate of incorporation which identifies an available name; and (3) be accompanied by: (A) Payment of all penalties and forfeitures incurred by the corporation and a reinstatement fee; (B) an annual report for the current year; (C) an up-to-date statement or statements from the Commissioner of Revenue Services and the administrator of the unemployment compensation law acting in their respective capacities, showing, to the best of their knowledge and belief, as of the date of such respective statements, either that such corporation has paid all its taxes and contributions or that it was not liable for any taxes or contributions, or that it has made adequate provisions, with such surety as shall be satisfactory to said commissioner and said administrator, for the future payment of any of its unpaid taxes and unpaid contributions as of the date of such respective statements provided, if said commissioner or administrator, as the case may be, does not issue such statement within five weeks of the request therefor, the filing of such statement shall not be required under this subparagraph; and (D) an appointment of a registered agent.

(b) If the Secretary of the State determines that the application contains the information required by subsection (a) of this section and that the information is correct, he shall prepare a certificate of reinstatement that recites his determination and the effective date of reinstatement and file the original of the certificate.

(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution, and the corporation resumes carrying on its activities as if the administrative dissolution had never occurred.

(P.A. 96-256, S. 126, 209; P.A. 97-246, S. 71, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to delete reference to administrative dissolution “under section 33-1181” and delete former Subdiv. (2) that had required the application to “state that the ground or grounds for dissolution either did not exist or have been eliminated”, renumbering the remaining Subdivs. accordingly, effective June 27, 1997.



Section 33-1184 - Appeal from refusal of reinstatement.

(a) If the Secretary of the State refuses to file the application for reinstatement, he shall return it to the corporation or its representative within five days after the application was delivered, together with a brief written explanation of the reason for his refusal.

(b) The corporation may appeal the refusal of the Secretary of the State to file the application for reinstatement to the superior court for the judicial district where the corporation’s principal office or, if none in this state, its registered office, is located within thirty days after return of the application. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of the State’s certificate of administrative dissolution, the corporation’s application for reinstatement and the Secretary of the State’s explanation of the reason for his refusal to file the application for reinstatement.

(c) The court may summarily order the Secretary of the State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The court’s final decision may be appealed as in other civil proceedings.

(P.A. 96-256, S. 127, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1187 - Grounds for judicial dissolution.

(a) The superior court for the judicial district where the corporation’s principal office or, if none in this state, its registered office, is located may dissolve a corporation:

(1) In a proceeding by a member or a director if it is established that: (A) The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent; or (B) the corporate assets are being misapplied or wasted;

(2) In a proceeding by a creditor if it is established that: (A) The creditor’s claim has been reduced to judgment, the execution on the judgment returned unsatisfied and the corporation is insolvent; or (B) the corporation has admitted in writing that the creditor’s claim is due and owing and the corporation is insolvent;

(3) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision; or

(4) In a proceeding by the Attorney General in proceedings in the nature of quo warranto.

(b) The superior court for the judicial district where the corporation’s principal office or, if none in this state, its registered office, is located shall dissolve a corporation: (1) In a proceeding by a member or members having voting power sufficient under the circumstances to dissolve the corporation pursuant to the certificate of incorporation; (2) in a proceeding by a member or a director when it is established that (A) under the provisions of sections 33-1000 to 33-1290, inclusive, or of the certificate of incorporation or bylaws, the directors are deadlocked in the management of the corporate affairs and the members, if any, are unable to break the deadlock, or (B) if there are members entitled to vote for the election of directors, such members are deadlocked in voting power for the election of directors and for that reason have been unable at the next preceding annual meeting to agree upon or vote for directors as successors to directors whose term would normally have expired upon the election of their successors.

(P.A. 96-256, S. 128, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1188 - Procedure for judicial dissolution.

(a) Venue for a proceeding by the Attorney General to dissolve a corporation lies in the superior court for the judicial district of Hartford. Venue for a proceeding brought by any other party named in section 33-1187 lies in the judicial district where a corporation’s principal office or, if none in this state, its registered office is or was last located.

(b) It is not necessary to make members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located and carry on the activities of the corporation until a full hearing can be held.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-256, S. 129, 209.)

History: P.A. 96-256 effective January 1, 1997 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain”, effective September 1, 1998).



Section 33-1189 - Receivership or custodianship.

(a) A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the activities and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b) The court may appoint an individual or a domestic or foreign corporation or business corporation authorized to transact business or conduct affairs in this state as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers: (1) The receiver (A) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court, and (B) may sue and defend in his own name as receiver of the corporation in all courts of this state; (2) the custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in accordance with its purposes and in the best interests of its members, if any, and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its members and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and his counsel from the assets of the corporation or proceeds from the sale of the assets.

(P.A. 96-256, S. 130, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1190 - Decree of dissolution.

(a) If after a hearing the court determines that one or more grounds for judicial dissolution described in section 33-1187 exist, it may, in the case of the grounds specified in subsection (a) of said section, and shall, in the case of the grounds specified in subsection (b) of said section, enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of the State, who shall file it.

(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation’s activities and affairs in accordance with section 33-1174 and the notification of claimants in accordance with sections 33-1177 and 33-1178.

(P.A. 96-256, S. 131, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1193 - Deposit of assets with State Treasurer or other state official.

Assets of a dissolved corporation that should be transferred to a creditor, claimant or member of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited for safekeeping with the State Treasurer or other state official empowered to hold such assets. When the creditor, claimant or member furnishes satisfactory proof of entitlement to the amount deposited, the State Treasurer or such other state official shall pay him or his representative that amount.

(P.A. 96-256, S. 132, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1200 - Provisions applicable to specially chartered corporations.

(a) Except as otherwise provided in subsection (e) of section 33-1035 and sections 33-1200 to 33-1205, inclusive, all provisions of sections 33-1000 to 33-1290, inclusive, shall govern and apply to specially chartered corporations formed before or after January 1, 1997, without need for acceptance thereby.

(b) If the certificate of incorporation as in effect on January 1, 1997, of a specially chartered corporation contains any provision contrary to or inconsistent with or in addition to any provision of sections 33-1000 to 33-1290, inclusive, including this section, the provision contained in such certificate of incorporation shall govern such corporation, and the provisions of said sections shall not be held or construed to alter or affect any provision of the certificate of incorporation of a specially chartered corporation inconsistent herewith except as provided in sections 33-1181, 33-1202, 33-1243 and 33-1244.

(P.A. 96-256, S. 133, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1201 - Formation of specially chartered corporation.

Formation of a specially chartered corporation shall, following enactment of its special charter act, be completed in all respects in the same manner as formation of a corporation organized under sections 33-1000 to 33-1290, inclusive, except that: (1) The incorporators shall be such as are named in such act, if any; (2) no certificate of incorporation shall be filed but in lieu thereof a copy of the special act shall be filed as provided in the case of a certificate of incorporation; and (3) the thirty-day period referred to in subsection (b) of section 33-1243 as dating from the filing of the certificate of incorporation shall commence with the date of enactment of the special act.

(P.A. 96-256, S. 134, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1202 - Amendment of special charter.

(a) Amendment of a special charter by the General Assembly shall require acceptance by the corporation if and to the extent provided in the act of amendment.

(b) The certificate of incorporation of a specially chartered corporation may be amended by its board of directors or members entitled to vote thereon for the purposes and in the manner provided by sections 33-1000 to 33-1290, inclusive, for corporations incorporated under said sections except that its certificate of incorporation as so amended shall not authorize it to conduct any affairs or to conduct its affairs in any area unless either (1) it could be so authorized under section 33-1035 or (2) it was so authorized by its certificate of incorporation prior to such amendment. A specially chartered corporation the name of which does not contain the words “corporation” or “company” or “incorporated” or an abbreviation of one of such words may amend its certificate of incorporation pursuant to this subsection without changing its name.

(c) A restated certificate of incorporation adopted by a specially chartered corporation need not, in order to preserve the provisions of special acts of the legislature setting forth its franchises, whether of a public or a private nature, the nature of its affairs, and its special rights, privileges and immunities, recite such provisions.

(P.A. 96-256, S. 135, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1203 - Surrender of charter and reincorporation.

(a) Any specially chartered corporation may surrender its charter and reincorporate under sections 33-1000 to 33-1290, inclusive, in the manner provided in this section, provided its certificate of incorporation upon effecting reincorporation contains only such provisions as might be lawfully contained in a certificate of incorporation under said sections at the time of effecting reincorporation.

(b) The board of directors and members entitled to vote thereon, if any, shall adopt a resolution to such effect and a certificate of incorporation complying with sections 33-1000 to 33-1290, inclusive, both in the manner provided by section 33-1142 in the case of an amendment of a certificate of incorporation, except that the affirmative vote required shall be at least a majority of the voting power of the members of each class.

(c) A certificate setting forth such resolution and certificate of incorporation, and citing the act of the legislature by or under which such corporation was created, shall be executed and filed as provided in section 33-1144 in the case of an amendment.

(d) Reincorporation shall take effect as provided in section 33-1006. Upon the effectiveness of such reincorporation, the corporation shall cease to be a specially chartered corporation, shall continue its corporate existence under sections 33-1000 to 33-1290, inclusive, and shall in all respects be subject to and have the benefits of said sections.

(P.A. 96-256, S. 136, 209; P.A. 97-246, S. 72, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (d) to replace reference to Sec. 33-1004 with Sec. 33-1006, effective June 27, 1997.



Section 33-1204 - Franchise tax.

Specially chartered corporations incorporated or reincorporated after January 1, 1961, shall pay franchise tax as provided in section 33-1014.

(P.A. 96-256, S. 137, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1205 - Dissolution of specially chartered beach association.

Except as otherwise provided by special act, any specially chartered beach association may be dissolved in the manner provided in sections 33-1170 to 33-1193, inclusive.

(P.A. 96-256, S. 138, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1210 - Authority to conduct affairs required.

(a) A foreign corporation, other than an insurance, surety or indemnity company, may not conduct affairs in this state until it obtains a certificate of authority from the Secretary of the State. No foreign corporation conducting the affairs of a state bank and trust company, savings bank or building and loan association, railroad company, telegraph company, gas, electric, electric distribution or water company, or of any company requiring the right to take and condemn lands or to occupy the public highways of this state, and no foreign telephone company, shall conduct in this state affairs authorized by its certificate of incorporation or by the laws of the state under which it was organized, unless empowered so to do by some general or special act of this state, except for the purpose of carrying out and renewing contracts existing upon August 1, 1903. No insurance, surety or indemnity company shall conduct affairs in this state until it has procured a license from the Insurance Commissioner in accordance with the provisions of section 38a-41.

(b) The following activities, among others, do not constitute conducting affairs within the meaning of subsection (a) of this section: (1) Maintaining, defending or settling any proceeding; (2) holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs; (3) maintaining bank accounts; (4) selling through independent contractors; (5) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts; (6) creating or acquiring indebtedness, mortgages and security interests in real or personal property; (7) securing or collecting debts or enforcing mortgages and security interests in property securing the debts; (8) owning, without more, real or personal property; (9) conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature; (10) conducting affairs in interstate commerce.

(c) The list of activities in subsection (b) of this section is not exhaustive.

(P.A. 96-256, S. 139, 209; P.A. 97-246, S. 73, 99; P.A. 98-28, S. 110, 117.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to exempt an insurance, surety or indemnity company from the prohibition on a foreign corporation conducting affairs in this state until it obtains a certificate of authority from the Secretary of the State and to make a technical change, effective June 27, 1997; P.A. 98-28 amended Subsec. (a) by adding electric distribution companies, effective July 1, 1998.



Section 33-1211 - Consequences of conducting affairs without authority.

(a) A foreign corporation conducting affairs in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign corporation that conducted affairs in this state without a certificate of authority and the assignee of a cause of action arising out of those affairs may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor corporation obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains a certificate of authority.

(d) A foreign corporation is liable to this state, for the years or parts thereof during which it conducted affairs in this state without a certificate of authority, in an amount equal to (1) all fees and taxes which would have been imposed by law upon such corporation had it duly applied for and received such certificate of authority to conduct affairs in this state, and (2) all interest and penalties imposed by law for failure to pay such fees and taxes. A foreign corporation is further liable to this state, for each month or part thereof during which it conducted affairs in this state without a certificate of authority, in an amount equal to three hundred dollars, except that a foreign corporation which has obtained a certificate of authority not later than ninety days after it has commenced conducting affairs in this state shall not be liable for such monthly penalty. Such fees and penalties may be levied by the Secretary of the State. The Attorney General shall bring such action as he may deem necessary to recover any amounts due the state under the provisions of this subsection including an action to restrain a foreign corporation against which fees and penalties have been imposed pursuant to this subsection from conducting affairs in this state until such time as such fees and penalties have been paid.

(e) Notwithstanding subsections (a) and (b) of this section, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.

(P.A. 96-256, S. 140, 209; P.A. 97-228, S. 2, 7; P.A. 98-137, S. 17, 62; 98-219, S. 33, 34; P.A. 09-83, S. 2.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-228 deleted Subsec. (d)(3) re penalty of $2,000 for each year or part thereof during which a foreign corporation conducts affairs without a certificate of authority, replacing said annual penalty with a penalty of $165 for each month or part thereof that a foreign corporation conducts affairs without a certificate of authority and rephrasing provision re grace period, effective July 1, 1997; P.A. 98-137 amended Subsec. (d) to revise grace period by providing that a corporation is not liable for the monthly penalty if it has obtained a certificate of authority “not later than ninety days after it has commenced conducting” affairs in this state rather than not being liable “for the first three months or part thereof during which it conducted affairs without such certificate”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 09-83 amended Subsec. (d) to increase penalty from $165 to $300 for each month or part thereof that a foreign corporation conducts affairs without a certificate of authority and to make a technical change.



Section 33-1212 - Application for certificate of authority.

(a) A foreign corporation may apply for a certificate of authority to conduct affairs in this state by delivering an application to the Secretary of the State for filing. The application shall set forth: (1) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of section 33-1215; (2) the name of the state or country under whose law it is incorporated; (3) its date of incorporation and period of duration; (4) the street address of its principal office; (5) the address of its registered office in this state and the name of its registered agent at that office; and (6) the names and respective business and residence addresses of the directors and officers of the foreign corporation, except that if good cause is shown, the Secretary of the State may accept business addresses in lieu of business and residence addresses of the directors and officers of the corporation. For purposes of this section, a showing of good cause shall include, but not be limited to, a showing that public disclosure of the residence addresses of the corporation’s directors and officers may expose the personal security of such directors and officers to significant risk.

(b) The foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, duly authenticated by the secretary of the state or other official having custody of corporate records in the state or country under whose law it is incorporated.

(P.A. 96-256, S. 141, 209; P.A. 97-246, S. 74, 99; P.A. 98-137, S. 18, 62; 98-219, S. 33, 34.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a)(6) by requiring application to set forth the respective business and residence addresses of the directors and officers but authorizing the Secretary of the State, for good cause, to accept business addresses in lieu of such business and residence addresses, effective June 27, 1997; P.A. 98-137 amended Subsec. (a)(6) by deleting redundant language and adding provision that a showing of good cause includes a showing that public disclosure of the residence addresses of the corporation’s directors and officers may expose the personal security of such directors and officers to significant risk, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-1213 - Amended certificate of authority.

(a) A foreign corporation authorized to conduct affairs in this state must obtain an amended certificate of authority from the Secretary of the State if it changes: (1) Its corporate name; (2) the period of its duration; or (3) the state or country of its incorporation.

(b) The requirements of section 33-1212 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.

(P.A. 96-256, S. 142, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1214 - Effect of certificate of authority.

(a) A certificate of authority authorizes the foreign corporation to which it is issued to conduct affairs in this state subject, however, to the right of the state to revoke the certificate as provided in sections 33-1000 to 33-1290, inclusive.

(b) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by sections 33-1000 to 33-1290, inclusive, is subject to the same duties, restrictions, penalties and liabilities imposed on, a domestic corporation of like character.

(c) Sections 33-1000 to 33-1290, inclusive, do not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to conduct affairs in this state.

(P.A. 96-256, S. 143, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1215 - Corporate name of foreign corporation.

(a) The corporate name of a foreign corporation must satisfy the requirements of section 33-1045. If the corporate name of a foreign corporation does not satisfy the requirements of section 33-1045, the foreign corporation in order to satisfy the requirements of said section and obtain or maintain a certificate of authority to conduct affairs in this state: (1) May add the word “corporation”, “incorporated” or “company”, or the abbreviation “corp.”, “inc.” or “co.”, to its corporate name for use in this state; or (2) may use a fictitious name which includes “corporation”, “incorporated” or “company”, or words or abbreviations of like import in another language to conduct affairs in this state if its real name is unavailable and it includes with its application for a certificate of authority a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.

(b) Except as authorized by subsections (c) and (d) of this section, the corporate name, including a fictitious name, of a foreign corporation must be distinguishable upon the records of the Secretary of the State from: (1) The corporate name of a corporation incorporated or authorized to conduct affairs in this state; (2) a corporate name reserved or registered under section 33-1046 or 33-1047; (3) the fictitious name adopted by another foreign corporation authorized to conduct affairs in this state because its real name is unavailable; (4) the corporate name of a domestic or foreign business corporation incorporated or authorized to transact business in this state; (5) the name of any domestic or foreign limited partnership organized or authorized to transact business in this state; (6) the name of any domestic or foreign limited liability company organized or authorized to transact business in this state; (7) the name of any domestic or foreign limited liability partnership organized or authorized to transact business in this state; and (8) the name of any other entity whose name is carried upon the records of the Secretary of the State as organized or authorized to transact business or conduct affairs in this state.

(c) A foreign corporation may apply to the Secretary of the State for authorization to use in this state, a name that is not distinguishable upon his records from one or more of the names described in subsection (b) of this section. The Secretary of the State shall authorize use of the name applied for if: (1) The other corporation, limited partnership, limited liability company, limited liability partnership or other entity consents to the use in writing and submits an undertaking in form satisfactory to the Secretary of the State to change its name to a name that is distinguishable upon the records of the Secretary of the State from the name of the applying corporation; or (2) the applicant delivers to the Secretary of the State a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant’s right to use the name applied for in this state.

(d) A foreign corporation may use in this state the name, including the fictitious name, of another entity that is used in this state if the other entity is organized or authorized to conduct affairs in this state and the foreign corporation: (1) Has merged with the other entity; or (2) has been formed by reorganization of the other entity.

(e) If a foreign corporation authorized to conduct affairs in this state changes its corporate name to one that does not satisfy the requirements of section 33-1045, it may not conduct affairs in this state under the changed name until it adopts a name satisfying the requirements of said section and obtains an amended certificate of authority under section 33-1213.

(P.A. 96-256, S. 144, 209; P.A. 97-246, S. 75, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to require the corporate name of a foreign corporation to satisfy the requirements of Sec. 33-1045 and require a fictitious name to include “corporation”, “incorporated” or “company” or words or abbreviations of like import in another language, effective June 27, 1997.



Section 33-1216 - Registered office and registered agent of foreign corporation.

(a) Each foreign corporation authorized to conduct affairs in this state shall continuously maintain in this state: (1) A registered office that may be the same as any of its offices; and (2) a registered agent at such registered office, who may be: (A) A natural person who is a resident of this state; (B) a domestic corporation or business corporation; (C) a foreign corporation or foreign business corporation which has procured a certificate of authority to transact business or conduct its affairs in this state; (D) a domestic limited liability company; (E) a limited liability company not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state; (F) a domestic registered limited liability partnership; (G) a registered limited liability partnership not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (H) a domestic statutory trust; or (I) a statutory trust not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state. The appointment of such registered agent shall be in writing and shall be signed by the registered agent therein appointed. If a natural person is appointed as the registered agent, such appointment shall include the residence address of such person.

(b) In addition to persons or entities who may act as a registered agent pursuant to subsection (a) of this section, a foreign corporation may appoint the Secretary of the State and his successors in office to act as its registered agent.

(P.A. 96-256, S. 145, 209; P.A. 97-246, S. 76, 99; P.A. 04-240, S. 7.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to require the foreign corporation to maintain a registered agent “at such registered office” and provide that a registered agent may be a corporation which has procured a certificate of authority to “transact business” in this state and amended Subsec. (b) to make a technical change, effective June 27, 1997; P.A. 04-240 amended Subsec. (a)(2) by adding Subparas. (D) to (I) re limited liability companies, registered limited liability partnerships and statutory trusts as registered agents, adding provisions re appointment of registered agent in writing signed by the agent and re inclusion of residence address in appointment of natural person and making technical changes.



Section 33-1217 - Change of registered office or registered agent of foreign corporation.

(a) A foreign corporation authorized to conduct affairs in this state may change its registered office or registered agent by delivering to the Secretary of the State for filing a statement of change that sets forth: (1) Its name; (2) if the current registered office is to be changed, the street address of its current registered office and the street address of its new registered office; and (3) if the current registered agent is to be changed, the name of its current registered agent and the name of its new registered agent and the new agent’s written consent, either on the statement or attached to it, to the appointment.

(b) If a registered agent changes the street address of his business office, he may change the street address of the registered office of any foreign corporation for which he is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the Secretary of the State for filing a statement of change that complies with the requirements of subsection (a) of this section and recites that the corporation has been notified of the change.

(P.A. 96-256, S. 146, 209; P.A. 97-246, S. 77, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to combine former Subdivs. (2) and (3) into Subdiv. (2), thereby providing that the statement must set forth the street address of the current registered office only if the current registered office is to be changed, and combine former Subdivs. (4) and (5) into new Subdiv. (3), thereby providing that the statement must set forth the name of the current registered agent only if the current registered agent is to be changed, effective June 27, 1997.



Section 33-1218 - Resignation of registered agent of foreign corporation.

(a) The registered agent of a foreign corporation may resign his agency appointment by signing and delivering to the Secretary of the State for filing the original and one exact or conformed copy of a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.

(b) After filing the statement, the Secretary of the State shall mail the copy to the foreign corporation at its principal office address shown in its most recent annual report.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

(P.A. 96-256, S. 147, 209; P.A. 97-246, S. 78, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to reduce from two to one the number of copies of the statement of resignation that must be delivered to the Secretary of the State and amended Subsec. (b) to delete the requirement that the Secretary of the State attach the filing receipt to one copy and mail that copy and the receipt to the registered office if not discontinued, effective June 27, 1997.



Section 33-1219 - Service of process on foreign corporation.

(a) The registered agent of a foreign corporation authorized to conduct affairs in this state is the corporation’s agent for service of process, notice or demand required or permitted by law to be served on the foreign corporation. When the registered agent is other than the Secretary of the State and his successors in office, service may be effected by any proper officer or other person lawfully empowered to make service by leaving a true and attested copy of the process, notice or demand with such agent or, in the case of an agent who is a natural person, by leaving it at such agent’s usual place of abode in this state.

(b) A foreign corporation may be served by any proper officer or other person lawfully empowered to make service by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its most recent annual report if the foreign corporation: (1) Has no registered agent or its registered agent cannot with reasonable diligence be served; (2) has withdrawn from conducting affairs in this state under section 33-1222; or (3) has had its certificate of authority revoked under section 33-1226.

(c) When the Secretary of the State and his successors in office have been appointed a foreign corporation’s registered agent, a foreign corporation may be served by any proper officer or other person lawfully empowered to make service by leaving two true and attested copies thereof together with the required fee at the office of the Secretary of the State or depositing the same in the United States mail, by registered or certified mail, postage prepaid, addressed to said office. The Secretary of the State shall file one copy of such process and keep a record of the date and hour of such receipt. He shall, within two business days after such service, forward by registered or certified mail the copy of such process to the corporation at the address of its principal office as last shown on his records.

(d) Service is effective under subsection (b) of this section at the earliest of: (1) The date the foreign corporation receives the mail; (2) the date shown on the return receipt, if signed on behalf of the foreign corporation; and (3) five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postage prepaid and correctly addressed. In the case of service on the Secretary of the State, service so made shall be effective as of the date and hour received by the Secretary of the State as shown on his records.

(e) Every foreign corporation which conducts affairs in this state in violation of section 33-1210 shall be subject to suit in this state upon any cause of action arising out of such affairs.

(f) Every foreign corporation shall be subject to suit in this state, by a resident of this state or by a person having a usual place of business in this state, whether or not such foreign corporation is conducting or has conducted affairs in this state and whether or not it is engaged exclusively in interstate or foreign commerce, on any cause of action arising as follows: (1) Out of any contract made in this state or to be performed in this state; (2) out of any solicitation in this state by mail or otherwise if the corporation has repeatedly so solicited, whether the orders or offers relating thereto were accepted within or without the state; (3) out of the production, manufacture or distribution of goods by such corporation with the reasonable expectation that such goods are to be used or consumed in this state and are so used or consumed, regardless of how or where the goods were produced, manufactured, marketed or sold or whether or not through the medium of independent contractors or dealers; or (4) out of tortious conduct in this state, whether arising out of repeated activity or single acts, and whether arising out of misfeasance or nonfeasance.

(g) In any action brought under subsection (e) or (f) of this section, or in any foreclosure or other action involving real property located in this state in which a foreign corporation, although not conducting affairs in this state, owns or claims to own an interest, service of process on such corporation may be made as provided in subsection (b) of this section, except that the service shall be addressed to the corporation at its principal office or, if it has no such office or the address of such office is not known, to such corporation’s last office as shown in the official registry of the state or country of its incorporation, which address shall be set forth in the writ or other process.

(h) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.

(P.A. 96-256, S. 148, 209; P.A. 97-246, S. 79, 99; June Sp. Sess. P.A. 98-1, S. 24, 121.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to provide that the manner of service specified is applicable when the registered agent is other than the Secretary of the State and his successors in office and authorize service by any proper officer or other person lawfully empowered to make service, amended Subsec. (b) to authorize service by any proper officer or other person lawfully empowered to make service, designated as Subsec. (c) provisions formerly part of Subsec. (b) re manner of service when the Secretary of the State has been appointed registered agent and amended said Subsec. to delete provision that limited applicability to service of foreign corporations authorized to conduct affairs in this state, replace “executive offices” with “principal office” and make technical changes, redesignated former Subsec. (c) as Subsec. (d) and amended said Subsec. to make provision re effective date and time of service on the Secretary of the State a separate sentence rather than Subdiv. (4) and make technical changes, redesignated former Subsecs. (d) and (e) as Subsecs. (e) and (f), respectively, added new Subsec. (g) re manner of service in any action brought under Subsec. (e) or (f) or in certain actions involving real property, and redesignated former Subsec. (f) as Subsec. (h), effective June 27, 1997; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (c), effective June 24, 1998.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.



Section 33-1222 - Withdrawal of foreign corporation.

(a) A foreign corporation authorized to conduct affairs in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Secretary of the State.

(b) A foreign corporation authorized to conduct affairs in this state may apply for a certificate of withdrawal by delivering an application to the Secretary of the State for filing. The application shall set forth: (1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated; (2) that it is not conducting affairs in this state and that it surrenders its authority to conduct affairs in this state; (3) that it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of the State and his successors in office as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to conduct affairs in this state; (4) a mailing address to which the Secretary of the State may mail a copy of any process served on him under subdivision (3) of this subsection; and (5) a commitment to notify the Secretary of the State in the future of any change in its mailing address.

(c) After the withdrawal of the corporation is effective, service of process on the Secretary of the State as provided in section 33-1219, is service on the foreign corporation.

(P.A. 96-256, S. 149, 209; P.A. 97-246, S. 80, 81, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (b)(3) to provide that the appointment is of the Secretary of the State “and his successors in office” and amended Subsec. (c) to provide that service on the Secretary of the State is made “as provided in Sec. 33-1219” rather than “under this section” and delete provision that required the Secretary of the State to mail a copy of the process to the foreign corporation, effective June 27, 1997.



Section 33-1225 - Grounds for revocation.

The Secretary of the State may commence a proceeding under section 33-1226 to revoke the certificate of authority of a foreign corporation authorized to conduct affairs in this state if: (1) The foreign corporation does not deliver its annual report to the Secretary of the State within sixty days after it is due; (2) the foreign corporation does not pay within sixty days after they are due any license fees, franchise taxes or penalties imposed by sections 33-1000 to 33-1290, inclusive, or other law; (3) the foreign corporation is without a registered agent or registered office in this state for sixty days or more; (4) the foreign corporation does not inform the Secretary of the State under section 33-1217 or 33-1218 that its registered agent or registered office has changed, that its registered agent has resigned or that its registered office has been discontinued within sixty days of the change, resignation or discontinuance; (5) an incorporator, director, officer or agent of the foreign corporation signed a document he knew was false in any material respect with intent that the document be delivered to the Secretary of the State for filing; (6) the Secretary of the State receives a duly authenticated certificate from the Secretary of the State or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.

(P.A. 96-256, S. 150, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1226 - Procedure for and effect of revocation.

(a) If the Secretary of the State determines that one or more grounds exist under section 33-1225 for revocation of a certificate of authority, he shall serve the foreign corporation with written notice of his determination under section 33-1219.

(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of the State that each ground determined by the Secretary of the State does not exist within sixty days after service of the notice is effective under section 33-1219, the Secretary of the State may revoke the foreign corporation’s certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of the State shall file the original of the certificate and serve a copy on the foreign corporation under section 33-1219.

(c) The authority of a foreign corporation to conduct affairs in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) The Secretary of the State’s revocation of a foreign corporation’s certificate of authority appoints the Secretary of the State the foreign corporation’s agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to conduct affairs in this state. Service of process on the Secretary of the State as provided in section 33-1219 is service on the foreign corporation.

(e) Revocation of a foreign corporation’s certificate of authority does not terminate the authority of the registered agent of the corporation.

(P.A. 96-256, S. 151, 209; P.A. 97-246, S. 82, 94, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (b) to replace “perfected under Sec. 33-1219” with “effective under Sec. 33-1219” and amended Subsec. (d) to provide that service of process is made on the Secretary of the State “as provided in Sec. 33-1219” rather than “under this section” and delete provision that required the Secretary of the State to mail a copy of the process to the foreign corporation, effective June 27, 1997.



Section 33-1227 - Appeal from revocation.

(a) A foreign corporation may appeal the Secretary of the State’s revocation of its certificate of authority to the Superior Court within thirty days after service of the certificate of revocation is effective under section 33-1219. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the Secretary of the State’s certificate of revocation.

(b) The court may summarily order the Secretary of the State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court’s final decision may be appealed as in other civil proceedings.

(P.A. 96-256, S. 152, 209; P.A. 97-246, S. 95, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (a) to replace “perfected” with “effective”, effective June 27, 1997.



Section 33-1235 - Corporate records.

(a) A corporation shall keep as permanent records minutes of all meetings of its members, if any, and board of directors, a record of all actions taken by the members, if any, or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board or directors on behalf of the corporation.

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its members, if any, in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast and the members’ class of membership, if any.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e) A corporation shall keep a copy of the following records at its principal office: (1) Its certificate of incorporation or restated certificate of incorporation and all amendments to it currently in effect; (2) its bylaws or restated bylaws and all amendments to them currently in effect; (3) the minutes of all members’ meetings, if any, and records of all action taken by members, if any, without a meeting for the past three years; (4) the financial statements prepared for the past three years under section 33-1241; (5) a list of the names and business addresses of its current directors and officers; and (6) its most recent annual report delivered to the Secretary of the State under section 33-1243.

(P.A. 96-256, S. 153, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1236 - Inspection of records by members.

(a) A member is entitled to inspect and copy, during regular business hours at the corporation’s principal office, any of the records of the corporation described in subsection (e) of section 33-1235 if he gives the corporation written notice of his demand at least five business days before the date on which he wishes to inspect and copy.

(b) A member is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if he meets the requirements of subsection (c) of this section and gives the corporation written notice of his demand at least five business days before the date on which he wishes to inspect and copy: (1) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the members, if any, and records of action taken by the members, if any, or board of directors without a meeting, to the extent not subject to inspection under subsection (a) of this section; (2) accounting records of the corporation; and (3) the membership list.

(c) A member may inspect and copy the records described in subsection (b) of this section only if: (1) His demand is made in good faith and for a proper purpose; (2) he describes with reasonable particularity the purpose and the records he desires to inspect; and (3) the records are directly connected with this purpose.

(d) The right of inspection granted by this section may not be abolished or limited by a corporation’s certificate of incorporation or bylaws.

(e) This section does not affect: (1) The right of a member to inspect records under section 33-1070 or, if the member is in litigation with the corporation, to the same extent as any other litigant; or (2) the power of a court, independently of sections 33-1000 to 33-1290, inclusive, to compel the production of corporate records for examination.

(P.A. 96-256, S. 154, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1237 - Scope of inspection right.

(a) A member’s agent or attorney has the same inspection and copying rights as the member represented.

(b) The right to copy records under section 33-1236 includes, if reasonable, the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the member.

(c) The corporation may comply at its expense with a member’s demand to inspect the membership list under subdivision (3) of subsection (b) of section 33-1236 by providing the member with a membership list that was compiled no earlier than the date of the member’s demand.

(d) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production, reproduction or transmission of the records.

(P.A. 96-256, S. 155, 209; P.A. 01-199, S. 44.)

History: P.A. 96-256 effective January 1, 1997; P.A. 01-199 amended Subsec. (b) to replace “the right to receive copies made by photographic, xerographic or other means” with “the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the member”, redesignated former Subsec. (d) as Subsec. (c) and amended to add “at its expense”, redesignated former Subsec. (c) as Subsec. (d) and amended to include the estimated cost of “transmission” of the records and made technical changes throughout section for purposes of gender neutrality.



Section 33-1238 - Court-ordered inspection.

(a) If a corporation does not allow a member who complies with subsection (a) of section 33-1236 to inspect and copy any records required by that subsection to be available for inspection, the superior court for the judicial district where the corporation’s principal office or, if none in this state, its registered office is located may summarily order inspection and copying of the records demanded at the corporation’s expense upon application of the member.

(b) If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with subsections (b) and (c) of section 33-1236 may apply to the superior court for the judicial district where the corporation’s principal office or, if none in this state, its registered office is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(c) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the member’s costs, including reasonable attorney’s fees, incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the member to inspect the records demanded.

(d) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.

(P.A. 96-256, S. 156, 209; P.A. 97-246, S. 83, 99.)

History: P.A. 96-256 effective January 1, 1997; P.A. 97-246 amended Subsec. (c) to replace “counsel fees” with “attorney’s fees”, effective June 27, 1997.



Section 33-1239 - Inspection of records by directors.

(a) A director of a corporation is entitled to inspect and copy the books, records and documents of the corporation at any reasonable time to the extent reasonably related to the performance of the director’s duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

(b) The superior court for the judicial district where the corporation’s principal office or, if none in this state, its registered office is located may order inspection and copying of the books, records and documents at the corporation’s expense, upon application of a director who has been refused such inspection rights, unless the corporation establishes that the director is not entitled to such inspection rights. The court shall dispose of an application under this subsection on an expedited basis.

(c) If an order is issued, the court may include provisions protecting the corporation from undue burden or expense, and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director’s costs, including reasonable counsel fees, incurred in connection with the application.

(P.A. 01-199, S. 45.)



Section 33-1240 - Exception to notice requirement.

(a) Whenever notice is required to be given under any provision of sections 33-1000 to 33-1290, inclusive, to any member, such notice shall not be required to be given if notice of two consecutive annual meetings, and all notices of meetings during the period between such two consecutive annual meetings, have been sent to such member at such member’s address as shown on the records of the corporation and have been returned undeliverable.

(b) If any such member delivers to the corporation written notice setting forth such member’s current address, the requirement that notice be given to such member shall be reinstated.

(P.A. 01-199, S. 46.)



Section 33-1241 - Financial statements.

(a) A corporation shall prepare annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, as appropriate, that include a balance sheet as of the end of the fiscal year and statement of disbursements and receipts for that year.

(b) If annual financial statements are reported upon by a public accountant, his report must accompany them.

(P.A. 96-256, S. 157, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1242 - Other reports to members.

Section 33-1242 is repealed, effective October 1, 2001.

(P.A. 96-256, S. 158, 209; P.A. 01-199, S. 47.)



Section 33-1243 - Reports.

(a) Each domestic corporation, except banks, trust companies, insurance or surety companies, savings and loan associations, credit unions, public service companies, as defined in section 16-1, cemetery associations and incorporated church or religious corporations, and each foreign corporation authorized to conduct affairs in this state, and except corporations formed before January 1, 1961, which under the law in effect on December 31, 1960, were not required to file an annual report, shall file an annual report with the Secretary of the State as prescribed in this section.

(b) The first annual report of a domestic corporation shall be filed within thirty days after its organization meeting. Subsequent annual reports of such domestic corporation and annual reports of each foreign corporation authorized to conduct affairs in this state shall be filed by electronic transmission at such times as may be provided by regulations adopted by the Secretary of the State in accordance with chapter 54, provided the Secretary of the State may require any corporation to file an annual report according to reporting schedules established by the Secretary so as to effect staggered filing of all such reports. Upon request of a corporation, the Secretary of the State may grant an exemption from the requirement to file an annual report by electronic transmission if the corporation does not have the capability to file by electronic transmission or make payment in an authorized manner by electronic means or if other good cause is shown.

(c) Each annual report shall set forth as of a date which complies with subsection (d) of this section and which is specified in such report: (1) The name of the corporation and, in the case of a foreign corporation, the state under the laws of which it is incorporated; (2) the principal office of the corporation or, in the case of a foreign corporation (A) the address of the principal office of the foreign corporation in the state under the laws of which it is incorporated, (B) the address of the executive offices of the foreign corporation, and (C) the address of the principal office of the foreign corporation in this state, if any; (3) the electronic mail address, if any, of the corporation; and (4) the names and respective business and residence addresses of the directors and officers of the corporation, except that if good cause is shown, the Secretary of the State may accept business addresses in lieu of business and residence addresses of the directors and officers of the corporation. For the purposes of this subsection, a showing of good cause shall include, but not be limited to, a showing that public disclosure of the residence addresses of the corporation’s directors and officers may expose the personal security of such directors and officers to significant risk.

(d) The date specified in the annual report pursuant to subsection (c) of this section shall (1) not be later than the date of filing the report, and (2) not be earlier than the latest date preceding the date of filing on which any change of circumstances occurred which would affect the statements of fact required in the report.

(e) Each annual report shall be accompanied by the required filing fee. The report shall be executed as set forth in section 33-1004. The Secretary of the State shall deliver to each domestic corporation at its principal office or electronic mail address, as shown by his records, and to each foreign corporation authorized to conduct affairs in this state at its executive offices or electronic mail address, as last shown by his records, notice that the annual report is due, but failure to receive such notice shall not relieve a corporation of the requirement of filing the report as provided in this section.

(P.A. 96-256, S. 159, 209; P.A. 98-137, S. 19, 62; 98-219, S. 33, 34; P.A. 04-240, S. 8; P.A. 11-146, S. 4.)

History: P.A. 96-256 effective January 1, 1997; P.A. 98-137 amended Subsec. (c) to rephrase and make technical changes to provision re good cause, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 04-240 deleted provisions re biennial reports and made conforming and technical changes; P.A. 11-146 amended Subsec. (b) to require subsequent annual reports of domestic corporations and annual reports of foreign corporations to be filed “by electronic transmission” and add provision re authority of Secretary of the State to grant exemption from electronic filing requirement if corporation does not have capability to file or pay electronically or if other good cause is shown, amended Subsec. (c) to add new Subdiv. (3) re electronic mail address and redesignate existing Subdiv. (3) as Subdiv. (4) and amended Subsec. (e) to require Secretary of the State to “deliver” a “notice that the annual report is due”, rather than “mail” a “form prescribed by him for the annual report”, allow delivery of such notice to corporation’s electronic mail address and make a conforming change, effective January 1, 2012.



Section 33-1244 - Failure to file report. Incorrect report.

(a) Any corporation required to file annual reports as provided in section 33-1243, which fails to file its annual report on or before the due date thereof, shall be in default in respect thereof until the same is filed.

(b) The Secretary of the State shall not accept for filing a report from a corporation until any default for failure to file any prior report is cured. If the Secretary of the State finds that any annual report received from a corporation does not conform to law, he may return it to the corporation for correction. If the report is returned for correction and is not received by the Secretary of the State in corrected form on or before the due date thereof, the corporation shall be in default for failure to file its report. If the report is returned for failure to file any previous report and is not returned with any such previous report on or before the due date of the current report, the corporation shall be in default for failure to file two reports.

(P.A. 96-256, S. 160, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1245 - Interim notice of change of director or officer.

(a) When the directors or officers of a domestic or foreign corporation that is required to file an annual report pursuant to subsection (a) of section 33-1243 change after the corporation has filed its most current annual report and not later than thirty days preceding the month during which the corporation’s next annual report becomes due, the corporation shall file with the Secretary of the State an interim notice of change of director or officer that sets forth: (1) The name of the corporation, and (2) the names, titles and respective business and residence addresses of any new director or officer and the names and titles of any director or officer who has ceased to hold office. If good cause is shown, the Secretary of the State may accept business addresses in lieu of business and residence addresses of the directors and officers of the corporation. For purposes of this section, a showing of good cause shall include, but not be limited to, a showing that public disclosure of the residence addresses of the corporation’s directors and officers may expose the personal security of such directors and officers to significant risk.

(b) Any changes to the directors or officers of a domestic or foreign corporation that occur within the thirty-day period preceding the month during which the corporation’s annual report becomes due shall be reflected on such corporation’s next annual report filed pursuant to section 33-1243.

(P.A. 98-137, S. 11, 62; 98-219, S. 33, 34.)

History: P.A. 98-137 effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 33-1285 - Judicial relief.

(a) If for any reason it is impractical or impossible for any corporation to call or conduct a meeting of its members or its directors, or otherwise obtain their consent, in the manner prescribed by its certificate of incorporation, bylaws or sections 33-1000 to 33-1290, inclusive, then upon petition of a director, officer or member, the superior court for the judicial district where a corporation’s principal office or, if none in this state, its registered office, is located may order that such a meeting be called or that a written consent or ballot or other form of obtaining the vote of members or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

(b) The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the certificate of incorporation, bylaws and sections 33-1000 to 33-1290, inclusive, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section, the court may determine who the members or directors are.

(c) The order issued pursuant to this section may, upon a finding that it is fair and equitable under the circumstances, dispense with any requirement relating to the holding of or voting at meetings or obtaining of votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the certificate of incorporation, bylaws or sections 33-1000 to 33-1290, inclusive.

(d) Whenever practical any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent authorized to items, including amendments to the certificate of incorporation or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section; provided, an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger or sale of assets.

(e) Any meeting or other method of obtaining the vote of members or directors conducted pursuant to an order issued under this section, and that complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the certificate of incorporation, bylaws and sections 33-1000 to 33-1290, inclusive.

(P.A. 96-256, S. 161, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1286 - Applicability to domestic corporations in existence on January 1, 1997.

Sections 33-1000 to 33-1290, inclusive, apply to all domestic corporations in existence on January 1, 1997, that were incorporated under any general statute of this state providing for incorporation of corporations without capital stock or shares if power to amend or repeal the statute under which the corporation was incorporated was reserved.

(P.A. 96-256, S. 162, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1287 - Applicability to qualified foreign corporations.

A foreign corporation authorized to conduct affairs in this state on January 1, 1997, is subject to sections 33-1000 to 33-1290, inclusive, but is not required to obtain a new certificate of authority to conduct affairs under said sections.

(P.A. 96-256, S. 163, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1288 - Savings provisions.

(a) Except as provided in subsection (b) of this section, the repeal of a statute by public act 96-256* does not affect: (1) The operation of the statute or any action taken under it before its repeal; (2) any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its repeal; (3) any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; (4) any proceeding, reorganization or dissolution commenced under the statute before its repeal, and the proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed.

(b) If a penalty or punishment imposed for violation of a statute repealed by public act 96-256* is reduced by sections 33-1000 to 33-1290, inclusive, the penalty or punishment if not already imposed shall be imposed in accordance with said sections.

(P.A. 96-256, S. 164, 209.)

*Note: Public act 96-256 is entitled “An Act Adopting the Connecticut Revised Nonstock Corporation Act”. (See Reference Table captioned “Public Acts of 1996” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1289 - Reservation of power to amend or repeal.

The General Assembly has the power to amend or repeal all or part of sections 33-1000 to 33-1290, inclusive, at any time and all domestic and foreign corporations subject to said sections are governed by the amendment or repeal.

(P.A. 96-256, S. 166, 209.)

History: P.A. 96-256 effective January 1, 1997.



Section 33-1290 - Severability.

If any provision of sections 33-1000 to 33-1290, inclusive, or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of said sections that can be given effect without the invalid provision or application, and to this end the provisions of said sections are severable.

(P.A. 96-256, S. 165, 209.)

History: P.A. 96-256 effective January 1, 1997.






Chapter 603 - Corporate Accountability

Section 33-1331 - Prohibited actions re investigations.

After the inception of an investigation by the state, or after reasonable knowledge by a person of the fact that a state investigation is likely to begin, no individual, and no corporation the securities of which are registered under Section 12 of the Securities Exchange Act of 1934, as from time to time amended, or that is required to file reports under Section 15(d) of the Securities Exchange Act of 1934, as from time to time amended, shall alter, falsify, destroy or conceal any record, document or tangible object for the purposes of impeding, obstructing or influencing an investigation by the state pertaining to securities issued by any such corporation.

(P.A. 03-259, S. 33; P.A. 04-56, S. 1.)

History: P.A. 04-56 replaced reference to “publicly held corporation” with provision re corporation subject to securities registration or reporting requirements under the Securities Exchange Act of 1934 and replaced reference to “publicly held securities” with reference to “securities issued by any such corporation”, effective May 10, 2004.



Section 33-1332 - Prohibited actions by accountants auditing certain corporations.

No accountant who conducts an audit of a corporation the securities of which are registered under Section 12 of the Securities Exchange Act of 1934, as from time to time amended, or that is required to file reports under Section 15(d) of the Securities Exchange Act of 1934, as from time to time amended, shall alter, destroy or conceal any documents sent, received or created in connection with such audit and containing conclusions, opinions, analyses or financial data related to such audit for a period extending from the end of the fiscal period in which the audit was concluded until seven years after the conclusion of the audit.

(P.A. 03-259, S. 35; P.A. 04-56, S. 3.)

History: P.A. 04-56 replaced reference to “publicly held corporation” with provision re corporation subject to securities registration or reporting requirements under the Securities Exchange Act of 1934 and made a technical change, effective May 10, 2004.



Section 33-1333 - Corporate officers required to certify financial statements. Penalties.

(a) Each officer of a corporation organized under the laws of this state or authorized to transact business in this state who is subject to the requirements of 18 USC 1350 shall certify, in the manner set forth in said section and the rules and regulations adopted under said section by the United States Securities and Exchange Commission, and as from time to time amended, that the financial statements of the corporation fairly present, in all material respects, the financial condition and results of operations of the corporation.

(b) (1) Any chief executive officer or chief financial officer under subsection (a) of this section who certifies a financial statement of the corporation knowing that the statement does not fairly represent, in all material respects, the financial condition and results of operations of the corporation shall be fined not more than one million dollars or imprisoned not more than ten years, or both.

(2) Any chief executive officer or chief financial officer under subsection (a) of this section who wilfully certifies a financial statement of the corporation knowing that the statement does not fairly represent, in all material respects, the financial condition and results of operations of the corporation shall be fined not more than five million dollars or imprisoned not more than twenty years, or both.

(P.A. 03-259, S. 36.)



Section 33-1334 - Registered public accounting firm prohibited from violating Section 10a(g) of Securities Exchange Act of 1934. Penalties.

(a) It shall be unlawful for a registered public accounting firm to violate the provisions of Section 10a(g) of the Securities Exchange Act of 1934.

(b) Any registered public accounting firm that violates subsection (a) of this section shall be subject to the penalties that the State Board of Accountancy may impose under subsection (a) of section 20-281a for conduct described in subdivision (10) of subsection (a) of section 20-281a.

(P.A. 03-259, S. 37.)



Section 33-1335 - Violations deemed unfair or deceptive trade practices.

A violation of sections 33-1331 to 33-1334, inclusive, shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b, provided the provisions of section 42-110g shall not apply to such violation.

(P.A. 03-259, S. 38; P.A. 04-257, S. 87.)

History: P.A. 04-257 made a technical change, effective June 14, 2004.



Section 33-1336 - Whistle-blowing protections for employees of certain corporations.

(a) No corporation organized under the laws of this state or authorized to transact business in this state, the securities of which are registered under Section 12 of the Securities Exchange Act of 1934, as from time to time amended, or that is required to file reports under Section 15(d) of the Securities Exchange Act of 1934, as from time to time amended, and no officer, employee, contractor, subcontractor or agent of any such corporation, may discharge, demote, suspend, threaten, harass or in any manner discriminate against any employee who performs any portion of such employee’s employment duties within this state in the terms and conditions of employment because of any lawful act done by the employee (1) to provide information, cause information to be provided, or otherwise assist in an investigation regarding any conduct that the employee reasonably believes constitutes a violation of 18 USC Section 1341, 1343, 1344 or 1348, any rule or regulation of the Securities and Exchange Commission, or any provision of federal or state law relating to fraud against shareholders, when the information or assistance is provided to or the investigation is conducted by (A) a federal or state regulatory or law enforcement agency, (B) a member or committee of Congress or the General Assembly, or (C) a person with supervisory authority over the employee, or such other person working for the employer who has the authority to investigate, discover or terminate misconduct, or (2) to file or cause to be filed a proceeding, or to testify, participate or otherwise assist in a proceeding filed or about to be filed, with any knowledge of the employer, relating to an alleged violation of 18 USC Section 1341, 1343, 1344 or 1348, any rule or regulation of the Securities and Exchange Commission, or any provision of federal or state law relating to fraud against shareholders.

(b) An employee who alleges discharge or other discrimination by any person in violation of subsection (a) of this section may bring an action in the Superior Court for damages and injunctive relief against such person, not later than one year after knowledge of the specific incident giving rise to such claim.

(P.A. 03-259, S. 34; P.A. 04-56, S. 2.)

History: P.A. 04-56 amended Subsec. (a) by replacing references to “publicly held corporation” with provision re corporation organized under the laws of this state or authorized to transact business in this state and subject to securities registration or reporting requirements under the Securities Exchange Act of 1934, adding provision re employee “who performs any portion of such employee’s employment duties within this state” and making conforming and technical changes, effective May 10, 2004.



Section 33-1337 - Filing fraudulent report.

A person is guilty of filing a fraudulent report if the person (1) knowingly or recklessly files a report, as defined in section 20-279b, which the person knows contains an untrue statement of a material fact, or (2) knowingly or recklessly omits a material fact in a report, as defined in section 20-279b.

(P.A. 03-259, S. 39.)






Chapter 608 - Miscellaneous Provisions

Section 33-2000 - Conversion of stock corporation organized before January 1, 1920, to nonstock corporation.

A stock corporation organized before January 1, 1920, and having a certificate of incorporation providing that each member of the corporation shall be entitled to one vote, irrespective of the number of shares the member may hold in the same, may convert to a nonstock corporation under chapter 602 by filing with the Secretary of the State a certificate of conversion (1) stating the terms of the corporation’s plan of conversion and the classes of membership to which shareholders of the stock corporation, including any current classes of shareholders, will or may elect to belong following conversion and any amendment, restatement or amendment and restatement of the corporation’s certificate of incorporation to be effected as a result of such conversion, and (2) certifying that the board of directors adopted the plan of conversion and such amendment, restatement or amendment and restatement of the certificate of incorporation and that a majority of the members or shares who were present or represented by proxy and voting at a duly noticed meeting of its shareholders or members voted in favor of the plan of conversion and to effect such amendment, restatement or amendment and restatement of the certificate of incorporation. After the filing of such certificate of conversion, (A) the corporation shall be deemed to have continued in existence with all the same corporate powers, except those that may not be exercised by a nonstock corporation under chapter 602, and to continue to own all its assets and properties and to be liable for all its debts and liabilities; (B) the actions taken by a majority vote of shares present and voting at each past meeting of the shareholders of the corporation as recorded in the minutes of such meetings are valid without regard to any defect in notice or whether a quorum was present, unless an action was commenced alleging such facts prior to June 21, 2011; and (C) the corporation shall not be required until after January 1, 2015, to comply with the provisions of chapter 32 relating to ownership interests in the corporation deemed abandoned.

(P.A. 11-61, S. 152.)

History: P.A. 11-61 effective June 21, 2011.









Title 34 - Limited Partnerships, Partnerships, Professional Associations, Limited Liability Companies and Statutory Trusts

Chapter 609 - Limited Partnerships (Repealed)

Section 34-1 to 34-8 - Limited partnerships.

Sections 34-1 to 34-8, inclusive, are repealed.

(1949 Rev., S. 6276–6284; 1951, S. 2853d, 2854d; 1961, P.A. 79, S. 31.)






Chapter 610 - Uniform Limited Partnership Act

Section 34-9 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) “Address” means location as described by the full street number, if any, street, city or town, state or country and not a mailing address such as a post office box.

(2) “Certificate of limited partnership” means the certificate referred to in section 34-10 and the certificate as amended or restated.

(3) “Consolidation” means a business combination pursuant to section 34-33b.

(4) “Contribution” means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in his capacity as a partner.

(5) “Deliver” or “delivery” means any method of delivery used in conventional commercial practice including delivery by hand, mail, commercial delivery and electronic transmission.

(6) “Document” includes anything delivered to the office of the Secretary of the State for filing under sections 34-9 to 34-38u, inclusive.

(7) “Electronic transmission” or “electronically transmitted” means any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval and reproduction of information by the recipient.

(8) “Event of withdrawal of a general partner” means an event that causes a person to cease to be a general partner as provided in section 34-28.

(9) “Foreign limited partnership” means a partnership formed under the laws of any state other than this state and having as partners one or more general partners and one or more limited partners.

(10) “General partner” means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner.

(11) “Interests” means the proprietary interests in an other entity.

(12) “Limited partner” means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement.

(13) “Limited partnership” and “domestic limited partnership” means a partnership formed by two or more persons under the provisions of this chapter and having one or more general partners and one or more limited partners.

(14) “Merger” means a business combination pursuant to section 34-33a.

(15) “Organizational documents” means the basic document or documents that create, or determine the internal governance of, an other entity.

(16) “Other entity” means any association or legal entity, other than a domestic or foreign limited partnership, organized to conduct business, including, but not limited to, a corporation, general partnership, limited liability partnership, limited liability company, joint venture, joint stock company, business trust, statutory trust and real estate investment trust.

(17) “Partner” means a limited or general partner.

(18) “Partnership agreement” means any valid agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business.

(19) “Partnership interest” means a partner’s share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

(20) “Party to a consolidation” means any domestic or foreign limited partnership or other entity that will consolidate under a plan of consolidation.

(21) “Party to a merger” means any domestic or foreign limited partnership or other entity that will merge under a plan of merger.

(22) “Person” means a natural person, partnership, limited partnership, foreign limited partnership, trust, estate, association, limited liability company or corporation.

(23) “Plan of merger” means a plan entered into pursuant to section 34-33a.

(24) “Plan of consolidation” means a plan entered into pursuant to section 34-33b.

(25) “Sign” or “signature” includes any manual, facsimile, conformed or electronic signature.

(26) “State” means a state, territory, or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

(27) “Survivor” means, in a merger or consolidation, the limited partnership or other entity into which one or more other limited partnerships or other entities are merged or consolidated.

(1961, P.A. 79, S. 1; 1972, P.A. 18; P.A. 79-440, S. 1; P.A. 84-158, S. 4, 5; P.A. 86-379, S. 1; P.A. 95-79, S. 128, 189; P.A. 03-18, S. 54; P.A. 11-146, S. 5.)

History: 1972 act defined “persons”; P.A. 79-440 replaced previous provisions which had defined “limited partnership” and “person” only; P.A. 84-158 added Subsec. (1) defining “address”, relettered the remaining Subsecs. and amended the definition of “person” to include a foreign limited partnership; P.A. 86-379 redefined “address” to remove exception which had allowed use of mailing address by limited partner, redefined “certificate of limited partnership” to include restated certificates and redefined “limited partner” to delete requirement that limited partner be named as such in certificate of limited partnership; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 03-18 added new Subdiv. (3) defining “consolidation”, redesignated existing Subdivs. (3) to (6) as Subdivs. (4) to (7), added new Subdiv. (8) defining “interests”, redesignated existing Subdivs. (7) and (8) as Subdivs. (9) and (10), added new Subdivs. (11) to (13) defining “merger”, “organizational documents” and “other entity”, redesignated existing Subdivs. (9) to (11) as Subdivs. (14) to (16), added new Subdivs. (17) and (18) defining “party to a consolidation” and “party to a merger”, redesignated existing Subdiv. (12) as Subdiv. (19), added new Subdivs. (20) and (21) defining “plan of merger” and “plan of consolidation”, redesignated existing Subdiv. (13) as Subdiv. (22), and added new Subdiv. (23) defining “survivor”, effective July 1, 2003; P.A. 11-146 added new Subdivs. (5), (6) and (7) defining “deliver” or “delivery”, “document” and “electronic transmission” or “electronically transmitted”, redesignated existing Subdivs. (5) to (21) as Subdivs. (8) to (24), added new Subdiv. (25) defining “sign” or “signature” and redesignated existing Subdivs. (22) and (23) as Subdivs. (26) and (27), effective January 1, 2012.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships in existence before October 1, 1986.

Cited. 222 C. 361.



Section 34-10 - Formation of limited partnership; certificate of limited partnership.

(a) In order to form a limited partnership a certificate of limited partnership must be executed as provided in section 34-10a and the certificate shall set forth:

(1) The name of the limited partnership and the address of the office required to be maintained by section 34-13b;

(2) The name and address of the agent for service of process required to be maintained by section 34-13b;

(3) The name and business address of each general partner;

(4) The latest date upon which the limited partnership is to dissolve; and

(5) Any other matters the partners determine to include therein.

(b) A limited partnership is formed at the time of the filing of the certificate of limited partnership in the office of the Secretary of the State or at any later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section.

(1961, P.A. 79, S. 2; P.A. 73-426, S. 1, 2; P.A. 77-144, S. 2; P.A. 79-356, S. 7, 8; 79-440, S. 7; P.A. 86-379, S. 2; P.A. 89-116, S. 1.)

History: P.A. 73-426 added provisions in Subsec. (1)(b) re filing of certificates with corporation division of office of secretary of the state; P.A. 77-144 required that certificate state “the right, if given, to do an act which would make it impossible to carry on the ordinary business of the partnership”; P.A. 79-356 required in Subsec. (1) that persons desiring to form limited partnership “acknowledge” rather than “swear to” certificate and added Subsec. (3) re filing by limited partnerships formed in accordance with laws of another state; P.A. 79-440 essentially replaced previous provisions; P.A. 86-379 amended Subsec. (a) by deleting requirements re execution by two or more persons, filing certificate with secretary of the state, contents of certificate, except for name of limited partnership, address of office and agent for service, name and address of each general partner, latest date of dissolution and other matters partners determine to include; P.A. 89-116 amended Subsec. (a)(1) by adding requirement of address of office of limited partnership and deleted requirement of address of office of agent for service of process in Subsec. (a)(2).

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.

Cited. 11 CA 404.



Section 34-10a - Execution of certificates.

(a) Each certificate required by this chapter to be filed in the office of the Secretary of the State shall be executed in the following manner:

(1) An original certificate of limited partnership must be signed by all general partners named therein;

(2) A certificate of amendment must be signed by at least one general partner and by each other partner designated in the certificate as a new general partner;

(3) A certificate of cancellation must be signed by all general partners; and

(4) A certificate of merger or consolidation affecting a domestic limited partnership must be signed by at least one general partner of the domestic limited partnership.

(b) Any person may sign a certificate by an attorney-in-fact.

(c) The execution of a certificate by a general partner constitutes an affirmation under the penalties of false statement that the facts stated therein are true.

(P.A. 79-440, S. 10; P.A. 85-197, S. 1; P.A. 86-379, S. 3; P.A. 93-363, S. 17.)

History: P.A. 85-197 amended Subsec. (c) by replacing “perjury” with “false statement”; P.A. 86-379 amended Subsec. (a) by specifying that original certificates must be signed by all “general” partners and that amended certificates must be signed by new “general” partners rather than by those whose contribution has been increased; P.A. 93-363 added Subsec. (a)(4) requiring signature of at least one general partner on certificate of merger or consolidation affecting domestic limited partnership.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-10b - Filing requirements.

(a) A signed copy of the certificate of limited partnership and of any certificates of amendment or cancellation or of any judicial decree of amendment or cancellation or of any certificate of merger or consolidation, or notice or any other document permitted or required to be filed pursuant to this chapter for a limited partnership, shall be delivered to the Secretary of the State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of his authority as a prerequisite to filing. Unless the Secretary of the State finds that any certificate does not conform to law, upon receipt of all filing fees required by law he shall:

(1) Endorse on each copy the word “Filed” and the day, month and year of the filing thereof; and

(2) File a signed copy in his office.

(b) Upon the filing of a certificate of amendment or judicial decree of amendment in the office of the Secretary of the State, the certificate of limited partnership shall be amended as set forth therein, and upon the effective date of a certificate of cancellation, or a judicial decree thereof or a certificate of merger or consolidation which acts as a certificate of cancellation, the certificate of limited partnership is cancelled.

(c) When any document is required or permitted to be filed or recorded as provided in sections 34-9 to 34-38u, inclusive, the Secretary of the State may, in the Secretary of the State’s discretion, for good cause, permit a photostatic or other photographic copy of such document to be filed or recorded in lieu of the original instrument. Such filing or recording shall have the same force and effect as if the original instrument had been so filed or recorded.

(d) The Secretary of the State may require or permit the filing by electronic transmission or by employing new technology as it is developed of any document that is required by law or regulation under sections 34-9 to 34-38u, inclusive, to be filed with the Secretary of the State.

(P.A. 79-440, S. 12; P.A. 83-74, S. 1; P.A. 89-116, S. 2; P.A. 93-363, S. 19; P.A. 11-146, S. 6.)

History: P.A. 83-74 permitted filing of one signed copy and one conformed copy in lieu of two signed copies; P.A. 89-116 amended Subsec. (a) by requiring two copies of any notice or other document permitted or required to be filed for limited partnership; P.A. 93-363 changed “two signed copies or one signed copy and one conformed copy” to “a signed copy” and added “or of any certificate of merger or consolidation” after “cancellation” and “or a certificate of merger or consolidation which acts as a certificate of cancellation” after “judicial decree thereof”; P.A. 11-146 added Subsec. (c) re authority of Secretary of the State for good cause to permit filing or recording of a photostatic or other photographic copy of a document in lieu of original instrument and the effect thereof and added Subsec. (d) re authority of Secretary of the State to require or permit filing by electronic transmission or by employing new technology as it is developed of any document required to be filed with said Secretary, effective January 1, 2012.



Section 34-10c - Notice.

The fact that a certificate of limited partnership is on file in the office of the Secretary of the State is notice that the partnership is a limited partnership and all persons designated therein as general partners are general partners and the persons designated therein as limited partners, if so designated, are limited partners, but it is not notice of any other fact.

(P.A. 79-440, S. 14; P.A. 86-379, S. 4.)

History: P.A. 86-379 specified that fact of filing signifies that general partners designated in certificate as such are general partners.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-10d - Delivery of certificates to limited partners.

Upon the return by the Secretary of the State pursuant to section 34-10b of a certificate marked “Filed”, the general partners shall promptly deliver or mail a copy of the certificate of limited partnership and each certificate to each limited partner unless the partnership agreement provides otherwise.

(P.A. 79-440, S. 15.)



Section 34-11 - Authorized types of business.

A limited partnership may carry on any business which a partnership without limited partners may carry on, except banking or insurance.

(1961, P.A. 79, S. 3.)



Section 34-12 - Form of contributions by partner.

Section 34-12 is repealed.

(1961, P.A. 79, S. 4; P.A. 79-440, S. 26; P.A. 85-197, S. 8.)



Section 34-13 - Name.

The name of each limited partnership as set forth in its certificate of limited partnership:

(1) Shall contain without abbreviation the words “limited partnership”;

(2) May not contain the name of a limited partner unless it is also the name of a general partner or the business of the limited partnership had been carried on under that name before the admission of that limited partner; and

(3) Shall be such as to distinguish it upon the records in the office of the Secretary of the State from the name of (A) any corporation, limited partnership or limited liability company organized under the laws of this state or licensed or registered as a foreign corporation, foreign limited partnership or foreign limited liability company in this state, or (B) any other entity whose name is carried upon the records of the Secretary of the State as organized or authorized to transact business or conduct affairs in this state.

(1961, P.A. 79, S. 5; P.A. 79-440, S. 2; P.A. 84-158, S. 1; P.A. 85-197, S. 2; P.A. 86-379, S. 5; P.A. 94-217, S. 38; P.A. 04-240, S. 9.)

History: P.A. 79-440 restated previous provisions, designated as Subdiv. (2), and added Subdivs. (1), (3) and (4) containing additional name requirements; P.A. 84-158 amended Subdiv. (4), changing “may not be the same as, or deceptively similar to” to “shall be such as to distinguish it upon the records in the secretary of the state”; P.A. 85-197 made a technical change; P.A. 86-379 deleted prohibition that certificate may not contain word or phrase indicating it is organized other than for purpose stated in certificate; P.A. 94-217 amended Subdiv. (3) to require the limited partnership name to be such as to distinguish it from the name of any domestic or foreign limited liability company; P.A. 04-240 made technical changes in Subdivs. (2) and (3) and, in Subdiv. (3), designated existing provisions re name of various entities as Subpara. (A) and added Subpara. (B) re name of other entity carried on records of the Secretary of the State.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.

Cited. 210 C. 71.



Section 34-13a - Reservation of name.

(a) The exclusive right to the use of a name may be reserved by:

(1) Any person intending to organize a limited partnership under this chapter and to adopt that name;

(2) Any domestic limited partnership or any foreign limited partnership registered in this state which, in either case, intends to adopt that name;

(3) Any foreign limited partnership intending to register in this state and adopt that name; and

(4) Any person intending to organize a foreign limited partnership and intending to have it register in this state and adopt that name.

(b) The reservation shall be made by filing with the Secretary of the State an application, executed by the applicant, to reserve a specified name. If the Secretary of the State finds that the name is available for use by a domestic or foreign limited partnership, he shall reserve the name for the exclusive use of the applicant for a period of one hundred twenty days. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the office of the Secretary of the State a notice of the transfer, executed by the applicant for whom the name was reserved and specifying the name and address of the transferee.

(c) Any person for whom a specified limited partnership name has been reserved pursuant to subsection (b) of this section may, during the period for which such name is reserved, terminate such reservation by filing in the office of the Secretary of the State an application for cancellation of reservation of limited partnership name, together with the applicable fee.

(P.A. 79-440, S. 3; P.A. 93-363, S. 18; P.A. 94-123, S. 4.)

History: P.A. 93-363 amended Subsec. (b) by deleting provision prohibiting same applicant from reserving same name until more than 60 days after expiration of last 120-day period for which applicant reserved name; P.A. 94-123 added Subsec. (c) authorizing the cancellation of the reservation of a limited partnership name and specifying the procedure therefor.



Section 34-13b - Specified office and agent for service of process.

(a) Each limited partnership shall continuously maintain in this state an office, which may but need not be a place of its business in this state, at which shall be kept the records required by section 34-13c to be maintained.

(b) Each limited partnership shall have and maintain a statutory agent for service in this state as provided in this section. A statutory agent for service shall be: (1) A natural person who is a resident of this state; (2) a domestic corporation; (3) a corporation not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (4) a domestic limited liability company; (5) a limited liability company not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state; (6) a domestic registered limited liability partnership; (7) a registered limited liability partnership not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (8) a domestic statutory trust; or (9) a statutory trust not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state.

(c) A limited partnership’s statutory agent for service shall be appointed by filing with the Secretary of the State a written appointment. The initial written appointment of the statutory agent for service of process shall be included in the original certificate of limited partnership. All subsequent written appointments shall be in such form as the secretary shall prescribe. All written appointments shall set forth: (1) The name of the statutory agent for service; (2) a statement of acceptance by the statutory agent therein appointed; and (3) if the statutory agent is a natural person, the business and residence address thereof; if the statutory agent is a corporation organized under the laws of this state, the address of the principal office thereof; if the statutory agent is a corporation not organized under the laws of this state, the address of the principal office thereof in this state, if any. In each case the address shall include the street and number or other particular designation. Subsequent appointments shall, in addition, set forth the name of the limited partnership.

(d) The initial written appointment shall be signed by the statutory agent therein appointed. Subsequent written appointments shall be signed by a general partner of the appointing limited partnership and by the statutory agent therein appointed.

(e) If a statutory agent for service dies, dissolves, removes from the state or resigns, the limited partnership shall forthwith appoint another statutory agent for service. If the statutory agent for service changes his or its business or residence address within the state from that appearing upon the record in the office of the Secretary of the State, the agent for service of process or the limited partnership shall forthwith file with the Secretary of the State notice of the new address. A statutory agent for service may resign by filing with the Secretary of the State a signed statement in duplicate to that effect. The Secretary of the State shall forthwith file one copy and mail the other copy of such statement to the limited partnership, at the office designated in the certificate of limited partnership. Upon the expiration of thirty days after such filing, the resignation shall be effective and the authority of such statutory agent for service shall terminate. A limited partnership may revoke the appointment of a statutory agent for service by making a new appointment as provided in this section and any new appointment so made shall revoke all appointments theretofore made.

(f) Notwithstanding the provisions of subsection (d) of section 52-57, any process, notice or demand in connection with any action or proceeding required or permitted by law to be served upon a limited partnership which is subject to the provisions of this section, may be served upon the limited partnership’s statutory agent for service by any proper officer or other person lawfully empowered to make service.

(g) If it appears from the records of the Secretary of the State that such a limited partnership has failed to appoint or maintain a statutory agent for service, or if it appears by affidavit attached to the process, notice or demand of the officer or other proper person directed to serve any process, notice or demand upon a limited partnership’s statutory agent for service appearing on the records of the Secretary of the State that such agent cannot, with reasonable diligence, be found, service of process, notice or demand on such limited partnership may, when timely made, be made by such officer or other proper person by: (1) Leaving a true and attested copy thereof, together with the required fee at the office of the Secretary of the State or depositing the same in the United States mails, by registered or certified mail, postage prepaid, addressed to such office, and (2) depositing in the United States mails, by registered or certified mail, postage prepaid, a true and attested copy thereof, together with a statement by such officer that service is being made pursuant to this section, addressed to such limited partnership at the office designated in the certificate of limited partnership.

(h) The Secretary of the State shall file the copy of each process, notice or demand received by him as provided in subsection (g) of this section and keep a record of the day and hour of such receipt. Service made as provided in this section shall be effective as of such day and hour.

(i) Nothing herein contained shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a limited partnership in any other manner permitted by law.

(P.A. 79-440, S. 4; P.A. 86-379, S. 6; P.A. 89-116, S. 3; May Sp. Sess. P.A. 92-6, S. 103, 117; P.A. 04-240, S. 10; P.A. 09-38, S. 1.)

History: P.A. 86-379 deleted Subsec. (a)(2) re agent for service of process and added new Subsecs. (b) to (i), inclusive, re appointment of statutory agent for service in this state and re service of process when statutory agent cannot be found; P.A. 89-116 amended Subsecs. (c) and (d) requiring initial written appointment of statutory agent of process to be included in original certificate of limited partnership, requiring all written appointments to set forth statement of acceptance by statutory agent and deleting requirement that initial appointment be signed by a general partner; May Sp. Sess. P.A. 92-6 amended Subsec. (g) to delete the amount of the fee; P.A. 04-240 added Subsec. (b)(4) to (9) re limited liability companies, registered limited liability partnerships and statutory trusts as agents for service and made technical changes; P.A. 09-38 amended Subsec. (e) to provide that resignation of statutory agent for service is effective 30 days, rather than 120 days, after filing.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October, 1986.



Section 34-13c - Records to be kept.

Each limited partnership shall keep at the office referred to in section 34-13b the following: (1) A current list of the full name and last known business address of each partner set forth in alphabetical order, (2) a copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed, (3) copies of the limited partnership’s federal, state and local income tax returns and reports, if any, for the three most recent years, (4) copies of any then effective written partnership agreements and of any financial statements of the limited partnership for the three most recent years, and (5) unless contained in a written partnership agreement, a writing setting out: (A) The amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and which each partner has agreed to contribute; (B) the times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made; (C) any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner’s contribution; and (D) any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up. Those records are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours.

(P.A. 79-440, S. 5; P.A. 86-379, S. 7.)

History: P.A. 86-379 added Subdiv. (5) re requirement of writing setting out amount of cash and description and statement of value of other property and services contributed by each partner, times of additional contributions, right of partner to make or receive distributions of partner’s contribution and events requiring dissolution.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-13d - Interrogatories may be submitted by the Secretary of the State to any limited partnership as may be necessary to determine compliance under this chapter.

(a) The Secretary of the State may propound to any limited partnership, domestic or foreign, subject to the provisions of this chapter and to any general partner or limited partner thereof, such interrogatories as may be reasonably necessary and proper to enable said secretary to ascertain whether such limited partnership has complied with the provisions of this chapter applicable to such limited partnership. Such interrogatories shall be answered within thirty days after the mailing thereof, or within such additional time as shall be fixed by said secretary, and the answers thereto shall be full and complete and shall be made in writing and under oath. If such interrogatories are directed to a specific person they shall be answered by that person, and, if directed to a limited partnership, they shall be answered by a general partner thereof.

(b) Each limited partnership, domestic or foreign, and each general partner and limited partner of a limited partnership, domestic or foreign, failing or refusing within the time prescribed by this section to answer truthfully and fully interrogatories duly propounded to such partnership or partner by the Secretary of the State, as provided in subsection (a) of this section, shall be fined not more than five hundred dollars.

(c) Interrogatories propounded by the Secretary of the State and the answers thereto shall not be open to public inspection, nor shall said secretary disclose any facts or information obtained therefrom except insofar as the official duties of said secretary may require the same to be made public, or if such interrogatories or the answers thereto are required for evidence in any criminal proceedings or in any other action by this state.

(P.A. 90-228, S. 4, 8.)



Section 34-13e - Annual report.

(a) Each limited partnership shall file an annual report by electronic transmission with the Secretary of the State that shall be due upon the anniversary of the formation of the limited partnership. Upon request of a limited partnership, the Secretary of the State may grant an exemption from the requirement to file an annual report by electronic transmission if the limited partnership does not have the capability to file by electronic transmission or make payment in an authorized manner by electronic means or if other good cause is shown.

(b) Each annual report shall set forth: (1) The name of the limited partnership; (2) the address of the office of the limited partnership required to be maintained by section 34-13b; and (3) the electronic mail address, if any, of the limited partnership.

(c) Each annual report shall be executed in accordance with section 34-10a and be accompanied by the filing fee established in section 34-38n. The Secretary of the State shall deliver to each limited partnership at the address of the office required to be maintained by section 34-13b or its electronic mail address, as shown by his records, notice that the annual report is due, but failure to receive such notice shall not relieve a limited partnership of the requirement of filing the report as provided in this section.

(P.A. 95-252, S. 1; P.A. 11-146, S. 7.)

History: P.A. 11-146 amended Subsec. (a) to delete “On and after January 1, 1996”, require annual report to be filed “by electronic transmission” and add provision re authority of Secretary of the State to grant exemption from electronic filing requirement if partnership does not have capability to file or pay electronically or if other good cause is shown, amended Subsec. (b) to add Subdiv. (3) re electronic mail address and amended Subsec. (c) to require Secretary of the State to “deliver” to each limited partnership at “the address of the office required to be maintained by section 34-13b or its electronic mail address” a “notice that the annual report is due”, rather than “mail” to each limited partnership “at its address” a “form prescribed by him for the annual report”, and make a conforming change, effective January 1, 2012.



Section 34-13f - Failure to file report. Incorrect report.

(a) Any limited partnership required to file an annual report as provided in section 34-13e, which fails to file its annual report on or before the due date thereof, shall be in default in respect thereof until the same is filed.

(b) The Secretary of the State shall not accept for filing a report from a limited partnership until any default for failure to file any prior report is cured. If the Secretary of the State finds that any annual report received from a limited partnership does not conform to law, he may return it to the limited partnership for correction. If the report is returned for correction and is not received by the Secretary of the State in corrected form on or before the due date thereof, the limited partnership shall be in default for failure to file its report. If the report is returned for failure to file any previous report and is not returned with any such previous report on or before the due date of the current report, the limited partnership shall be in default for failure to file two reports.

(P.A. 95-252, S. 2.)



Section 34-14 - Liability for false statement in certificates.

If any certificate of limited partnership or certificate of amendment or cancellation contains a false statement, one who suffers loss by reliance on such statement may recover damages for the loss from:

(1) Any person who executes the certificate, or causes another to execute it on his behalf, and knew, and any general partner who knew or should have known, the statement to be false at the time the certificate was executed; and

(2) Any general partner who thereafter knows or should have known that any arrangement or other fact described in the certificate has changed, making the statement inaccurate in any respect within a sufficient time before the statement was relied upon reasonably to have enabled that general partner to cancel or amend the certificate, or to file a petition for its cancellation or amendment under section 34-33.

(1961, P.A. 79, S. 6; P.A. 79-440, S. 13.)

History: P.A. 79-440 restated previous provisions and specifically included general partners in applicability.



Section 34-15 - Liability of limited partners to third parties.

(a) Except as provided in subsection (d) of this section, a limited partner is not liable for the obligations of a limited partnership unless he is also a general partner or, in addition to the exercise of his rights and powers as a limited partner, he participates in the control of the business; provided, if the limited partner does participate in the control of the business, he is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner’s conduct, that the limited partner is a general partner.

(b) A limited partner does not participate in the control of the business within the meaning of subsection (a) of this section by virtue of his possessing or exercising one or more of the following powers:

(1) Being a contractor for or an agent or employee of the limited partnership or of a general partner or being an officer, director or shareholder of a general partner that is a corporation;

(2) Consulting with and advising a general partner with respect to the business of the limited partnership;

(3) Acting as surety for the limited partnership or guaranteeing or assuming one or more specific obligations of the limited partnership;

(4) Taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership;

(5) Requesting or attending a meeting of partners; or

(6) Proposing, approving or disapproving, by voting or otherwise, one or more of the following matters:

(i) The dissolution and winding up of the limited partnership;

(ii) The sale, exchange, lease, mortgage, pledge or other transfer of all or substantially all of the assets of the limited partnership;

(iii) The incurrence of indebtedness by the limited partnership other than in the ordinary course of its business;

(iv) A change in the nature of the business;

(v) The removal of a general partner or limited partner;

(vi) The admission of a general partner or limited partner;

(vii) A transaction involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners;

(viii) An amendment to the partnership agreement or certificate of limited partnership;

(ix) A merger or consolidation of a limited partnership; or

(x) Matters related to the business of the limited partnership not otherwise enumerated in this subsection, which the partnership agreement states, in writing, may be subject to the approval or disapproval of limited partners;

(7) Winding up the limited partnership pursuant to section 34-28c; or

(8) Exercising any right or power permitted to limited partners under this chapter and not specifically enumerated in this subsection.

(c) The enumeration in subsection (b) of this section does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by him in the control of the business of the limited partnership.

(d) A limited partner who knowingly permits his name to be used in the name of the limited partnership, except under circumstances permitted by subdivision (2) of section 34-13, is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.

(1961, P.A. 79, S. 7; P.A. 79-440, S. 18; P.A. 85-197, S. 3; 85-613, S. 130; P.A. 86-379, S. 8; P.A. 93-363, S. 20.)

History: P.A. 79-440 replaced previous provisions which stated that limited partner is not liable “as a general partner unless, in addition to the exercise of his rights and powers as a limited partner, he takes part in the control of the business”; P.A. 85-197 amended Subsec. (a) to revise provisions re liability of a limited partner to persons who transact business with the limited partnership by replacing “but, if the limited partner’s participation in the control of the business is not substantially the same as the exercise of the powers of the general partner” with “provided, if the partner does participate in the control of the business,” and by replacing the standard of knowledge required of such other persons, i.e. replacing “with actual knowledge of his participation in control” with “reasonably believing, based upon the limited partner’s conduct, that the limited partner is a general partner”, amended Subsec. (b) to replace “solely by doing” with “by virtue of his possessing or exercising” and to add Subdivs. (5)(vi) and (5)(vii) re voting on the admission of a general or limited partner and on such material matters stated in the certificate or agreement, and amended Subsec. (c) to add “control of the” before “business”; P.A. 85-613 made technical changes in Subsec. (b); P.A. 86-379 amended Subsec. (b) by adding “or being an officer, director or shareholder of a general partner that is a corporation” in Subdiv. (1), adding “or guaranteeing or assuming one or more specific obligations of the limited partnership” in Subdiv. (3), deleting provision in Subdiv. (4) re approval or disapproval of amendment and adding “taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership”, adding provision in Subdiv. (5) re requesting or attending meeting of partners, deleting in Subdiv. (6)(ii) “other than in the ordinary course of its business” and deleting former provisions of Subdiv. (6)(vii) re material matters of partnership and adding provision re transaction involving actual or potential conflict of interest and adding new provisions in Subdiv. (6)(viii), (ix) and Subdivs. (7) and (8); P.A. 93-363 added Subsec. (b)(6)(ix) re merger or consolidation of a limited partnership.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-15a - Voting rights of limited partners.

Subject to the provisions of section 34-15, the partnership agreement may grant to all or a specified group of the limited partners the right to vote on a per capita or other basis upon any matter.

(P.A. 79-440, S. 17.)



Section 34-15b - Voting rights of general partners.

The partnership agreement may grant to all or certain identified general partners the right to vote, on a per capita or any other basis, separately or with all or any class of the limited partners, on any matter.

(P.A. 79-440, S. 25.)



Section 34-16 - Admission of additional limited partners.

After the formation of a limited partnership, a person becomes a limited partner on the later of:

(1) The date the limited partnership is formed;

(2) In the case of a person acquiring a partnership interest directly from the limited partnership, upon the compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners; or

(3) In the case of an assignee of a partnership interest of a partner who has the power, as provided in section 34-27a, to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.

(1961, P.A. 79, S. 8; P.A. 79-440, S. 16; P.A. 86-379, S. 9.)

History: P.A. 79-440 replaced previous provision whereby additional partners could be admitted “upon filing an amendment to the original certificate in accordance with the requirements of section 34-33”; P.A. 86-379 substituted “formation” for “filing” and revised language by adding “a person becomes a limited partner on the later of: (1) The date the limited partnership is formed”, renumbering former subdivisions, changing “and” to “or” and deleting Subsec. (b).

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.

Cited. 196 C. 270.



Section 34-17 - General powers and liabilities of general partners.

(a) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership shall have all the rights and powers and be subject to all the restrictions of a partner in a partnership without limited partners.

(b) Except as provided in this chapter, a general partner of a limited partnership shall have all the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership shall have all the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.

(1961, P.A. 79, S. 9; P.A. 77-144, S. 1; P.A. 79-440, S. 23; P.A. 83-74, S. 3.)

History: P.A. 77-144 prohibited the doing of any act which would make it impossible to carry on partnership’s ordinary business without consent or ratification of all partners “unless provision to the contrary is made in the certificate of formation of the partnership provided for in section 34-10”; P.A. 79-440 deleted exception re specific actions which require consent or ratification by all partners and inserted “except as provided in this chapter or in the partnership agreement”; P.A. 83-74 added Subsec. (b) re liabilities of general partner of a limited partnership.

Cited. 36 CS 619.

Subsec. (a):

Cited. 232 C. 405.



Section 34-17a - Admission of additional general partners.

After the filing of a limited partnership’s original certificate of limited partnership, additional general partners may be admitted only with the specific written consent of each partner; provided, if the partnership agreement names a person to be admitted as a general partner upon the occurrence of a specified event or at a specified time, the consent required is deemed to have been given.

(P.A. 79-440, S. 21; P.A. 85-197, S. 4; P.A. 86-379, S. 10.)

History: P.A. 85-197 added proviso re admission of a person as a general partner upon the occurrence of a specified event or at a specified time; P.A. 86-379 changed “certificate of limited partnership” to “partnership agreement”.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-18 - Rights of limited partner.

Each limited partner shall have the right to:

(1) Inspect and copy any of the partnership records required to be maintained by section 34-13c; and

(2) Obtain from the general partners from time to time on reasonable demand (i) true and full information regarding the state of the business and financial condition of the limited partnership, (ii) promptly after becoming available, a copy of the limited partnership’s federal, state and local income tax returns for each year and (iii) other information regarding the affairs of the limited partnership as is just and reasonable.

(1961, P.A. 79, S. 10; P.A. 79-440, S. 20.)

History: P.A. 79-440 rephrased previous provisions, specifically added partner’s right to copy of partnership’s tax returns, deleted partner’s right to “have dissolution and winding up by decree of court” and deleted provision which had granted limited partner’s right to “receive a share of the profits or other compensation by way of income, and to the return of his contribution as provided in sections 34-23 and 34-24”.



Section 34-19 - Person erroneously believing himself a limited partner not a general partner, when.

(a) Except as provided in subsection (b) of this section, a person who makes a contribution to a business enterprise and erroneously but in good faith believes that such person has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contributions, receiving distributions from the enterprise or exercising any rights of a limited partner, if, on ascertaining the mistake, the person:

(1) Causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed; or

(2) Withdraws from future equity participation in the enterprise by executing and filing in the office of the Secretary of the State a certificate declaring withdrawal under this section.

(b) A person who makes a contribution of the kind described in subsection (a) of this section is liable as a general partner to any third party who transacts business with the enterprise (1) before the person withdraws and an appropriate certificate is filed to show withdrawal, or (2) before an appropriate certificate is filed to show that the person is not a general partner, but in either case only if the third party actually believed in good faith that the person was a general partner at the time of the transaction.

(1961, P.A. 79, S. 11; P.A. 79-440, S. 19; P.A. 83-74, S. 2; P.A. 86-379, S. 11; P.A. 07-217, S. 150.)

History: P.A. 79-440 rephrased previous provisions, adding requirement that person who erroneously believes he is a limited partner is not a general partner if he causes an appropriate certificate to be executed and filed as Subsec. (a)(1) and added Subsec. (b); P.A. 83-74 amended Subsec. (a)(2) re execution and filing of certificate declaring withdrawal; P.A. 86-379 amended Subsec. (b)(ii) by deleting requirement that certificate show status as limited partner and substituted “that he is not a general partner”; P.A. 07-217 made technical changes, effective July 12, 2007.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-20 - Contributions and sharing in profits, losses and distributions by general partners. Rights, powers, restrictions and liabilities of general partners who are also limited partners.

A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses, and distributions as a limited partner. A person who is both a general partner and a limited partner shall have all the rights and powers and be subject to all the restrictions and liabilities of a general partner and, except as provided in the partnership agreement, shall also have the powers, and is subject to the restrictions of a limited partner to the extent of his participation in the partnership as a limited partner.

(1961, P.A. 79, S. 12; P.A. 79-440, S. 24.)

History: P.A. 79-440 rephrased previous provisions.



Section 34-20a - Sharing of profits and losses by partners.

The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, profits and losses shall be allocated on the basis of the value, as stated in the partnership agreement, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

(P.A. 79-440, S. 28; P.A. 86-379, S. 12.)

History: P.A. 86-379 substituted “partnership agreement” for “certificate of limited partnership”.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-20b - Distributions and allocation of cash or other assets to partners.

Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, distributions shall be made on the basis of the value, as stated in the partnership agreement, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

(P.A. 79-440, S. 29; P.A. 86-379, S. 13.)

History: P.A. 86-379 substituted “partnership agreement” for “certificate of limited partnership”.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-20c - Distributions in cash to partner; distributions in kind, when permitted.

Except as provided in the partnership agreement, a partner, regardless of the nature of his contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him exceeds a percentage of that asset which is equal to the percentage in which he shares in distributions from the limited partnership.

(P.A. 79-440, S. 34; P.A. 86-379, S. 14.)

History: P.A. 86-379 changed “certificate of limited partnership” to “partnership agreement”.

See Sec. 34-38b re inapplicability of provisions as amended in P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-20d - Interim distributions to partners before withdrawal from limited partnership and before dissolution or winding up thereof.

Except as provided in this chapter, a partner is entitled to receive distributions from a limited partnership before his withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events specified in the partnership agreement.

(P.A. 79-440, S. 30; P.A. 80-483, S. 114, 186; P.A. 86-379, S. 15.)

History: P.A. 80-483 substituted “subsection (c)” for “subsection (b)” of Sec. 34-25a in Subsec. (c); P.A. 86-379 deleted Subdiv. (2) re distribution as return of contribution.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-20e - Partner’s right to distribution.

At the time a partner becomes entitled to receive a distribution, he has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.

(P.A. 79-440, S. 35.)



Section 34-21 - Business transactions of partner with partnership.

Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

(1961, P.A. 79, S. 13; P.A. 79-440, S. 6.)

History: P.A. 79-440 deleted provisions prohibiting limited partner’s receipt of pro rata share of assets on account of claims against partnership unless he is also a general partner, receipt of partnership property, receipt of payment, conveyance or release of liability if partnership assets are insufficient to discharge liabilities to those not claiming as general or limited partners, deleted provision which had stated that prohibited conduct “is a fraud on the creditors of the partnership” and inserted instead limitations on loans and transaction of business in general terms.



Section 34-22 and 34-23 - Priority among limited partners. Payment of compensation to limited partners.

Sections 34-22 and 34-23 are repealed.

(1961, P.A. 79, S. 14, 15; P.A. 79-440, S. 62.)



Section 34-24 - Limitation on amount of distribution.

A partner may not receive a distribution from a limited partnership to the extent that after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, exceed the fair value of the partnership assets.

(1961, P.A. 79, S. 16; P.A. 79-440, S. 36.)

History: P.A. 79-440 replaced previous provisions which had detailed procedure by which limited partner could receive part or all of his contributions.



Section 34-25 - Liability of partner to contribute cash or property or perform services; obligation may be compromised with consent of all partners. Creditor may enforce obligation, when.

(a) No promise by a limited partner to contribute to the limited partnership is enforceable unless set out in a writing signed by the limited partner.

(b) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any promise to contribute cash or property or to perform services, even if he is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, he is obligated at the option of the limited partnership to contribute cash equal to that portion of the value, as stated in the partnership records required to be kept pursuant to section 34-13c, of the stated contribution that has not been made.

(c) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by the consent of all partners. Notwithstanding the compromise, a creditor of a limited partnership, who extends credit or otherwise acts in reliance on that obligation after the partner signs a writing which reflects the obligation, and before a cancellation or amendment thereof to reflect the compromise, may enforce the original obligation.

(1961, P.A. 79, S. 17; P.A. 79-440, S. 27; P.A. 86-379, S. 16.)

History: P.A. 79-440 replaced previous provisions re partner’s liability; P.A. 86-379 added a new Subsec. (a) re enforceable promise to contribute by limited partner, amended Subsec. (b) by changing “certificate of limited partnership” to “partnership agreement” and adding “records required to be kept pursuant to section 34-13c” after “partnership”, and amended Subsec. (c) by changing provision re enforceable obligation to creditor who extends credit or “otherwise acts in reliance on that obligation” after the “partner signs a writing” which reflects the obligation.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-25a - Liability of partner upon return of any part of his contribution.

(a) If a partner has received the return of any part of his contribution without violation of the partnership agreement or this chapter, he is liable to the limited partnership for a period of one year thereafter for the amount of the returned contribution, without interest, but only to the extent necessary to discharge the limited partnership’s liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

(b) If a partner has received the return of any part of his contribution in violation of the partnership agreement or this chapter, he is liable to the limited partnership for a period of six years thereafter for the amount of the contribution, without interest, wrongfully returned.

(c) A partner receives a return of his contribution to the extent that a distribution to him reduces or further reduces his share of the fair value of the net assets of the limited partnership below the value of his contribution, as set forth in the partnership records required to be kept pursuant to section 34-13c, which has not been distributed to him.

(P.A. 79-440, S. 37; P.A. 85-197, S. 5; P.A. 86-379, S. 17.)

History: P.A. 85-197 amended Subsec. (a) to add “without interest” and “or before the certificate of limited partnership was amended to reflect the return of his contribution”, amended Subsec. (b) to add “without interest” and amended Subsec. (c) to add “or further reduces” and rephrased provision on the value of a partner’s contribution specifying that the value is as set forth in the certificate “as in effect prior to any amendment reflecting such distribution”; P.A. 86-379 amended Subsec. (a) by deleting “or before the certificate of limited partnership was amended to reflect the return of his contribution”, and amended Subsec. (c) by adding “records required to be kept pursuant to section 34-13c which has not been distributed to him” after “partnership”.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-26 - Nature of partnership interest.

A partnership interest is personal property.

(1961, P.A. 79, S. 18; P.A. 79-440, S. 38.)

History: P.A. 79-440 brought wording of section into conformity with newly adopted definitions of Sec. 34-9.



Section 34-27 - Assignment of partnership interest. Nature of assignee’s interest. Evidence of partner’s interest.

(a) Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all his partnership interest.

(b) The partnership agreement may provide that a partner’s interest in a limited partnership may be evidenced by a certificate of partnership interest issued by the limited partnership and may also provide for the assignment or transfer of any partnership interest represented by such a certificate and make other provisions with respect to such certificates.

(1961, P.A. 79, S. 19; P.A. 79-440, S. 39; P.A. 93-363, S. 21.)

History: P.A. 79-440 replaced previous provisions which had detailed rights and obligations of substituted limited partners and assignees; P.A. 93-363 added Subsec. (b) re provision by partnership agreement concerning evidence of partner’s interest and assignment or transfer of partnership interest by certificate of partnership.



Section 34-27a - Right of assignee to become limited partner; liability for obligations of assignor. Continuing liability of assignor.

(a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that (1) the assignor gives the assignee that right in accordance with authority described in the partnership agreement, or (2) all other partners consent.

(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of his assignor to make contributions as provided in the partnership agreement and in section 34-25, and to return distributions as provided in section 34-25a. However, the assignee is not obligated for liabilities unknown to the assignee at the time he became a limited partner and which could not be ascertained from the partnership agreement.

(c) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from his liability to the limited partnership under sections 34-14 and 34-25.

(P.A. 79-440, S. 41; P.A. 85-197, S. 6; P.A. 86-379, S. 18.)

History: P.A. 85-197 amended Subsec. (b) to replace provision that assignee is liable “to make and return contributions as provided in” specified statutory sections with provision that assignee is liable “to make contributions as provided in the certificate of limited partnership and in section 34-25 and to return distributions as provided in section 34-25a”; P.A. 86-379 changed “certificate of limited partnership” to “partnership agreement”.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-27b - Withdrawal of general partner; damages.

A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to him.

(P.A. 79-440, S. 31.)



Section 34-27c - Withdrawal of limited partner; notice.

A limited partner may withdraw from a limited partnership in accordance with the partnership agreement. If the partnership agreement does not specify the time or the events upon the happening of which a limited partner may withdraw or a definite time for the dissolution and winding up of the limited partnership, a limited partner may withdraw upon not less than six months’ prior written notice to each general partner at his address on the books of the limited partnership at its office in this state.

(P.A. 79-440, S. 32; P.A. 86-379, S. 19.)

History: P.A. 86-379 deleted language re withdrawal at time or events specified in certificate of limited partnership and deleted “certificate” and substituted “partnership agreement” in lieu thereof.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-27d - Distribution to partner upon withdrawal; payment of partner’s fair value of his interest in limited partnership.

Except as provided in this chapter, upon withdrawal any withdrawing partner is entitled to receive any distribution to which he is entitled under the partnership agreement and, if not otherwise provided in the agreement, he is entitled to receive, within a reasonable time after withdrawal, the fair value of his interest in the limited partnership as of the date of withdrawal based upon his right to share in distributions from the limited partnership.

(P.A. 79-440, S. 33.)



Section 34-28 - Person ceases to be general partner, when.

Except as approved by a specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(1) The general partner withdraws from the limited partnership as provided in section 34-27b;

(2) The general partner ceases to be a member of the limited partnership as provided in section 34-27;

(3) The general partner is removed as a general partner in accordance with the partnership agreement;

(4) Unless otherwise provided in the partnership agreement, the general partner: (i) Makes assignment for the benefit of creditors; (ii) files a voluntary petition in bankruptcy; (iii) is adjudicated a bankrupt or insolvent; (iv) files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law, or regulation; (v) files an answer or other pleading admitting or failing to contest material allegations of a petition filed against him in any proceeding of this nature; or (vi) seeks, consents to, or acquiesces in the appointment of a trustee receiver, or liquidator of the general partner or of all or any substantial part of his properties;

(5) Unless otherwise provided in the partnership agreement, one hundred twenty days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law, or regulation, the proceeding has not been dismissed, or if within ninety days after the appointment without his consent or acquiescence of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties, the appointment is not vacated or stayed within ninety days after expiration of any such stay, the appointment is not vacated;

(6) In the case of a general partner who is a natural person, (i) his death; or (ii) the entry by a court of competent jurisdiction adjudicating him incompetent to manage his person or his estate;

(7) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee;

(8) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up the separate partnership;

(9) In the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter; or

(10) In the case of an estate, the distribution by the fiduciary of the estate’s entire interest in the partnership.

(1961, P.A. 79, S. 20; P.A. 79-440, S. 22; P.A. 86-379, S. 20.)

History: P.A. 79-440 entirely replaced previous provision which stated that retirement, death or insanity of a general partner dissolves partnership, unless it is continued by remaining general partners under a right to do so stated in certificate or with consent of all members; P.A. 86-379 changed “certificate of limited partnership” to “partnership agreement”.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-28a - Nonjudicial dissolution of limited partnership.

A limited partnership is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following: (1) At the time specified in the partnership agreement; (2) upon the happening of events specified in the partnership agreement; (3) written consent of all partners; (4) an event of withdrawal of a general partner unless at the time there is at least one other general partner and the partnership agreement permits the business of the limited partnership to be carried on by the remaining general partner and that partner does so, but the limited partnership is not dissolved and is not required to be wound up by reason of any event of withdrawal, if, within ninety days after the withdrawal, all partners agree in writing to continue the business of the limited partnership and to the appointment of one or more additional general partners if necessary or desired; or (5) entry of a decree of judicial dissolution under section 34-28b.

(P.A. 79-440, S. 43; P.A. 86-379, S. 21.)

History: P.A. 86-379 made technical changes and changed “certificate of limited partnership” to “partnership agreement”.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-28b - Judicial dissolution of limited partnerships.

On application by or for a partner the superior court of the judicial district where the principal business of the partnership is carried on may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.

(P.A. 79-440, S. 44.)



Section 34-28c - Winding up of limited partnership.

(a) Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, may wind up the limited partnership’s affairs; but the superior court of the judicial district where the principal business of the partnership is carried on may wind up the limited partnership’s affairs upon application of any partner, his legal representative or assignee.

(b) Upon the dissolution of a limited partnership and until the filing of a certificate of cancellation as provided in section 34-32a, the persons winding up the affairs of the limited partnership may, in the name of, and for and on behalf of the limited partnership, prosecute and defend suits, whether civil, criminal or administrative, settle and close the business of the limited partnership, dispose of and convey the property of the limited partnership, discharge the liabilities of the limited partnership and distribute to the partners any remaining assets of the limited partnership, all without affecting the liability of the limited partners.

(P.A. 79-440, S. 45; P.A. 89-116, S. 4.)

History: P.A. 89-116 added Subsec. (b) re powers of persons winding up affairs of limited partnership without affecting liability of limited partners.



Section 34-29 - Powers of legal representative or successor of deceased, incompetent, dissolved or terminated partner.

If a partner who is an individual dies or a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the partner’s executor, administrator, guardian, conservator or other legal representative may exercise all the partner’s rights for the purpose of settling his estate or administering his property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

(1961, P.A. 79, S. 21; P.A. 79-440, S. 42.)

History: P.A. 79-440 rephrased previous provisions, deleting provision which stated that estate of deceased limited partner is liable for his liabilities as a limited partner, and added provision which required that powers of partner may be exercised by legal representative or successor where partner is a corporation, trust or other entity dissolved or terminated.



Section 34-30 - Rights of judgment creditor to charge partnership interest of partner.

On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. Nothing in this chapter shall be held to deprive a partner of the benefit of any exemption laws applicable to his partnership interest.

(1961, P.A. 79, S. 22; P.A. 79-440, S. 40.)

History: P.A. 79-440 rephrased provisions previously applicable only to limited partners, deleted provision empowering court to appoint receiver and make all other necessary orders, etc., deleted provision which had allowed redemption of interest with separate property of any general partner but not with partnership property, deleted provision which had stated that remedies under section are not exclusive of others which may exist and specified that judgment creditor has only the rights of an assignee of the partnership interest.



Section 34-31 - Order of distribution of assets upon winding up of limited partnership.

Upon the winding up of a limited partnership, the assets shall be distributed as follows: (1) To creditors, including partners who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under section 34-20d or 34-27d; (2) except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under section 34-20d or 34-27d; and (3) except as provided in the partnership agreement, to partners first for the return of their contributions and secondly respecting their partnership interests, in the proportions in which the partners share in distributions.

(1961, P.A. 79, S. 23; P.A. 79-440, S. 46.)

History: P.A. 79-440 replaced provisions which had detailed payments to limited and general partners upon dissolution of partnership.



Section 34-32 - Amendment of certificate.

(a) A certificate of limited partnership shall be amended by filing a certificate of amendment thereto in the office of the Secretary of the State. The certificate shall set forth:

(1) The name of the limited partnership;

(2) The date of filing the original certificate of limited partnership; and

(3) The amendment to the certificate.

(b) Within thirty days after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed:

(1) The admission of a new general partner;

(2) The withdrawal of a general partner; or

(3) The continuation of the business under section 34-28a after an event of withdrawal of a general partner.

(c) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any respect, shall promptly amend the certificate.

(d) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

(e) No person has any liability because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of any event referred to in subsection (b) of this section if the amendment is filed within the thirty-day period specified in subsection (b).

(f) A restated certificate of limited partnership may be executed and filed in the same manner as the certificate of amendment.

(1961, P.A. 79, S. 24; 1963, P.A. 642, S. 37; P.A. 79-440, S. 8; P.A. 86-379, S. 22; P.A. 89-116, S. 5.)

History: 1963 act corrected faulty section reference in Subdiv. (e); P.A. 79-440 essentially replaced previous provisions which had required amendment of certificate when change in partnership name or amount or character of partner’s contribution, limited partner is substituted or added, a partner dies, retires, etc. and business is continued, character of business changes, certificate contains erroneous statement or a time for dissolution is changed or fixed, etc; P.A. 86-379 deleted requirement that amendment be filed if amount, character or obligation of partner’s contribution is changed, added “general” before “partner”, deleted language in Subsec. (c) re filing of amendment to show change of address and added Subsec. (f) re filing of restated certificate of limited partnership; P.A. 89-116 amended Subsec. (a)(2) by specifying date of filing of original certificate of limited partnership.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-32a - Cancellation of certificate.

A certificate of limited partnership shall be cancelled upon the dissolution and the completion of winding up of the partnership or at any other time there are no limited partners. A certificate of cancellation shall be filed in the office of the Secretary of the State and set forth:

(1) The name of the limited partnership;

(2) The date of filing of the original certificate of limited partnership;

(3) The reason for filing the certificate of cancellation;

(4) The effective date of cancellation if it is not to be effective upon the filing of the certificate; and

(5) Any other information the general partners filing the certificate determine.

(P.A. 79-440, S. 9; P.A. 89-116, S. 6.)

History: P.A. 89-116 made cancellation of certificate of limited partnership effective upon “completion” rather than upon “commencement” of winding up of partnership and required that certificate of cancellation state date of filing of “original” partnership certificate.



Section 34-32b - Cancellation by forfeiture for failure to maintain statutory agent for service.

(a) The Secretary of the State may effect the cancellation of a limited partnership by forfeiture as provided in this section.

(b) Whenever it comes to the attention of the Secretary of the State that a limited partnership has failed to maintain a statutory agent for service, the Secretary of the State may notify such limited partnership by registered or certified mail or mail evidenced by a certificate of mailing addressed to such limited partnership at its address as last shown on his records that under the provisions of this section the limited partnership’s rights and powers are prima facie forfeited. Unless the limited partnership within three months of the mailing of such notice files an appointment of statutory agent for service, the Secretary of the State shall prepare and file in his office a certificate of cancellation by forfeiture stating that the delinquent limited partnership’s certificate has been cancelled by forfeiture by reason of its default.

(c) Cancellation shall be effective upon the filing by the Secretary of the State in his office of such certificate of cancellation by forfeiture.

(d) After filing the certificate of cancellation by forfeiture, the Secretary of the State shall: (1) Send a certified copy thereof to the delinquent limited partnership, by registered or certified mail or mail evidenced by a certificate of mailing, at its address as last shown on his records; and (2) cause notice of the filing of such certificate of cancellation by forfeiture to be published in two successive issues of the Connecticut Law Journal.

(P.A. 95-252, S. 3.)



Section 34-32c - Reinstatement after cancellation.

(a) At any time after cancellation of a certificate of limited partnership, otherwise than by decree of court in any proceeding, a limited partnership may be reinstated as provided in this section.

(b) Reinstatement proceedings shall conform, with such adaptations as are appropriate, to proceedings for dissolution of a limited partnership, except that in the case of a limited partnership dissolved by expiration, such proceedings shall include appropriate amendment of the certificate of limited partnership.

(c) If the name of the limited partnership to be reinstated is no longer available, it shall, simultaneously with reinstatement, be changed to an available name by amendment of the certificate of limited partnership.

(d) A certificate of reinstatement conforming, with such adaptations as are appropriate, to the contents requirements of a certificate of limited partnership shall be executed and filed with the office of the Secretary of the State as provided in section 34-10a.

(e) A certificate of reinstatement shall be accompanied by payment of all penalties and forfeitures incurred by the limited partnership and a reinstatement fee as provided by section 34-38n.

(f) Upon the filing of the certificate of reinstatement with the Secretary of the State, reinstatement shall be effective, the legal existence of the reinstated limited partnership shall commence and it shall be revested with its rights and powers under this chapter. No action or proceeding, civil or criminal, to which the limited partnership is a party at the time of reinstatement shall be affected by such reinstatement except as the court shall, under the circumstances, determine. The reinstated limited partnership shall be estopped to deny its legal existence during such time as its rights and powers were forfeited.

(P.A. 95-252, S. 4.)



Section 34-33 - Amendment or cancellation of certificate by court order.

If a person required by section 34-10a to execute a certificate of amendment or cancellation fails or refuses to do so, any other partner, and any assignee of a partnership interest, who is adversely affected by the failure or refusal, may petition the superior court of the judicial district where the principal business of the limited partnership is carried on to direct the cancellation or amendment. If the court finds that the amendment or cancellation is proper and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of the State to record an appropriate certificate of cancellation or amendment.

(1961, P.A. 79, S. 25; P.A. 78-280, S. 2, 127; P.A. 79-356, S. 9; 79-440, S. 11.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 79-356 required that amendments be “acknowledged” rather than “sworn to” by all members; P.A. 79-440 replaced previous detailed provisions re procedure for amending certificate.



Section 34-33a - *(See end of section for amended version and effective date.) Merger of limited partnerships.

(a) Pursuant to a plan of merger, approved in the manner provided by section 34-33c, one or more domestic limited partnerships may merge with or into any one or more domestic or foreign limited partnerships or any one or more other entities formed or organized under the laws of this state or any other state or any foreign country or other foreign jurisdiction, or any combination thereof, and the plan shall name the survivor.

(b) The plan of merger, which may be embodied in an agreement, shall set forth: (1) The name and jurisdiction of organization of each party to the merger and the name of the limited partnership or other entity which is to be the survivor; (2) the terms and conditions of the merger, including the manner and basis of converting the shares or interests of each party to the merger into shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof, and which may include provision for the distribution by any merging limited partnership or other entity of cash, securities of any limited partnership or other entity or other property in lieu of, in addition to, in exchange for or upon conversion of all or part of the interests in a limited partnership or other entity which is not the survivor in the merger; (3) any changes in the certificate of limited partnership or the organizational documents of the survivor; (4) the effective date or time, which shall be a date or time certain, of the merger if it is not to be effective upon the filing of the certificate of merger; and (5) such other provisions with respect to the merger as are deemed necessary or desirable. If the merger involves one or more other entities, a written plan of merger which meets the requirements for merger of the statutes under which such other entity is organized or by which it is governed shall be deemed to meet the requirements of this section.

(P.A. 93-363, S. 27; P.A. 03-18, S. 55; P.A. 04-99, S. 3.)

*Note: On and after January 1, 2014, this section, as amended by section 41 of public act 11-241, is to read as follows:

“Sec. 34-33a. Merger of limited partnerships. (a) Pursuant to a plan of merger, approved in the manner provided by section 34-33c, one or more domestic limited partnerships may merge with or into any one or more domestic or foreign limited partnerships formed or organized under the laws of this state or any other state or any foreign country or other foreign jurisdiction, or any combination thereof, and the plan shall name the survivor.

(b) The plan of merger, which may be embodied in an agreement, shall set forth: (1) The name and jurisdiction of organization of each party to the merger and the name of the limited partnership which is to be the survivor; (2) the terms and conditions of the merger, including the manner and basis of converting the interests of each party to the merger into other securities, interests, obligations, rights to acquire, interests, securities, cash or other property, or any combination thereof, and which may include provision for the distribution by any merging limited partnership of cash, securities of any limited partnership or other property in lieu of, in addition to, in exchange for or upon conversion of all or part of the interests in a limited partnership which is not the survivor in the merger; (3) any changes in the certificate of limited partnership of the survivor; (4) the effective date or time, which shall be a date or time certain, of the merger if it is not to be effective upon the filing of the certificate of merger; and (5) such other provisions with respect to the merger as are deemed necessary or desirable.”

(P.A. 93-363, S. 27; P.A. 03-18, S. 55; P.A. 04-99, S. 3; P.A. 11-241, S. 41.)

History: P.A. 03-18 amended Subsec. (a) by adding provisions re one or more limited partnerships or other entities and re organized under the laws of any foreign country or other foreign jurisdiction or combination thereof, and replacing “surviving or resulting limited partnership” with “survivor”, and amended Subsec. (b) by replacing references to surviving or resulting limited partnership with references to survivor, adding references to other entity, replacing “of the merging limited partnerships and a designation of which” with “party to the merger and the name of the” in Subdiv. (1), adding provision re manner and basis of converting shares or interests in Subdiv. (2), adding provision re organizational documents in Subdiv. (3), and adding provision re plan of merger meeting requirements of statutes under which other entity is organized or governed, effective July 1, 2003; P.A. 04-99 amended Subsec. (a) by providing for merger with or into one or more “domestic or foreign” limited partnerships, effective May 10, 2004; P.A. 11-241 deleted provisions re other entities, shares and organizational documents and made conforming changes, effective January 1, 2014.



Section 34-33b - *(See end of section for amended version and effective date.) Consolidation of limited partnerships.

(a) Pursuant to a plan of consolidation, approved in the manner provided by section 34-33c, any domestic limited partnerships may consolidate with one or more limited partnerships or with one or more other entities formed or organized under the laws of this state or any other state or any foreign country or other foreign jurisdiction, or any combination thereof, into a new limited partnership or other entity.

(b) The plan of consolidation, which may be embodied in an agreement, shall set forth: (1) The name and jurisdiction of organization of each of the consolidating limited partnerships or other entities and the name and jurisdiction of organization of the new limited partnership or other entity, which name may be that of any of the consolidating limited partnerships or other entities or any other available name pursuant to this chapter; (2) the terms and conditions of the consolidation, including the manner and basis of converting the shares or interests of each party to the consolidation into shares or other securities, interests, obligations, rights to acquire shares or other securities, cash or other property, or any combination thereof, and which may include provision for the distribution by any consolidating limited partnership of cash, securities of any limited partnership, or other property in lieu of, in addition to, in exchange for or upon conversion of all or part of the interests in any consolidating limited partnership or other entity or of the new limited partnership or other entity; (3) if the survivor is a limited partnership, a certificate of limited partnership complying with section 34-10; (4) the effective date or time, which shall be a date or time certain, of a consolidation if it is not to be effective upon the filing of the certificate of consolidation; and (5) such other provisions with respect to the consolidation as are deemed necessary or desirable. If the consolidation involves one or more other entities, a written plan of consolidation which meets the requirements for consolidation of the statutes under which such other entity is organized or by which it is governed shall be deemed to meet the requirements of this section.

(P.A. 93-363, S. 28; P.A. 03-18, S. 56.)

*Note: On and after January 1, 2014, this section, as amended by section 42 of public act 11-241, is to read as follows:

“Sec. 34-33b. Consolidation of limited partnerships. (a) Pursuant to a plan of consolidation, approved in the manner provided by section 34-33c, any domestic limited partnerships may consolidate with one or more limited partnerships formed or organized under the laws of this state or any other state or any foreign country or other foreign jurisdiction, or any combination thereof, into a new limited partnership.

(b) The plan of consolidation, which may be embodied in an agreement, shall set forth: (1) The name and jurisdiction of organization of each of the consolidating limited partnerships and the name and jurisdiction of organization of the new limited partnership, which name may be that of any of the consolidating limited partnerships or any other available name pursuant to this chapter; (2) the terms and conditions of the consolidation, including the manner and basis of converting the interests of each party to the consolidation into interests, securities, obligations, rights to acquire other securities, cash or other property, or any combination thereof, and which may include provision for the distribution by any consolidating limited partnership of cash, securities of any limited partnership, or other property in lieu of, in addition to, in exchange for or upon conversion of all or part of the interests in any consolidating limited partnership or of the new limited partnership; (3) a certificate of limited partnership complying with section 34-10; (4) the effective date or time, which shall be a date or time certain, of a consolidation if it is not to be effective upon the filing of the certificate of consolidation; and (5) such other provisions with respect to the consolidation as are deemed necessary or desirable.”

(P.A. 93-363, S. 28; P.A. 03-18, S. 56; P.A. 11-241, S. 42.)

History: P.A. 03-18 amended Subsec. (a) by adding provisions re one or more other entities and re organized under the laws of any foreign country of other foreign jurisdiction or combination thereof and amended Subsec. (b) by adding references to other entities, adding provision re manner and basis of converting shares or interests in Subdiv. (2), replacing “with respect to the new” with “if the survivor is a” in Subdiv. (3), and adding provision re plan of consolidation meeting requirements of statutes under which other entity is organized or governed, effective July 1, 2003; P.A. 11-241 deleted provisions re other entities and shares and made conforming changes, effective January 1, 2014.



Section 34-33c - Approval of plan of merger or consolidation by general and limited partners.

Except as otherwise provided in the partnership agreement, a plan of merger or consolidation shall be approved by each domestic limited partnership named in the merger or consolidation (1) by all general partners, and (2) by the limited partners or, if there is more than one class or group of limited partners, then by each class or group of limited partners, provided in either case, by limited partners who own at least two-thirds of the current percentage or other interest in the profits of the domestic limited partnership owned by all of the limited partners or by the limited partners in each class or group, as appropriate.

(P.A. 93-363, S. 29.)



Section 34-33d - *(See end of section for amended version and effective date.) Certificate of merger or consolidation.

(a) After a plan of merger or consolidation is approved pursuant to section 34-33c, the survivor shall file a certificate of merger or consolidation, as the case may be, in the following manner: (1) A certificate of merger by any merging limited partnership that is a party thereto, executed as provided in section 34-10a, shall be filed as provided in section 34-10b with respect to the survivor; (2) a certificate of consolidation by any consolidating limited partnership that is a party thereto, executed as provided in section 34-10a, shall be filed as provided in section 34-10b in respect of the new limited partnership or other entity together with an appointment of statutory agent for service as provided in section 34-13b or other applicable law; and (3) general partners executing a certificate of merger or consolidation need not sign or swear as to facts set forth therein not pertaining to the limited partnership of which they are general partners.

(b) The certificate of merger or consolidation, in addition to the requirements for a certificate of merger or consolidation of the statutes under which any other entity that is a party to the merger or consolidation is organized or by which it is governed, shall set forth: (1) The plan of merger or consolidation; and (2) as to each merging or consolidating limited partnership, a statement of the vote of limited partners required to adopt the plan of merger or consolidation and the vote for the plan; and (3) if the survivor is a foreign limited partnership, and is to transact business in this state, a statement that such survivor shall comply with the provisions of this chapter respecting such limited partnerships, and in every case a statement irrevocably appointing the Secretary of the State as its attorney to accept service of process in any action, suit or proceeding for the enforcement of any obligations of any domestic merging or consolidating limited partnership for which it is liable pursuant to subsection (c) of section 34-33f, to the plan of merger or consolidation, or to the laws governing such foreign limited partnership. If such appointment is not made, legal process in any such action, suit or proceeding may be served upon the Secretary of the State as provided in subsection (b) of section 34-38q as attorney for such survivor.

(c) The copy of the certificate of merger or consolidation, certified by the Secretary of the State, may also be filed for record in the records of deeds in the office of the town clerk in any town in this state. For such recording, the town clerk shall charge and collect the same fee as in the case of deeds.

(d) A certificate of merger or consolidation shall act as a certificate of cancellation for a domestic limited partnership which is not the survivor in the merger or consolidation. A certificate of merger shall act as a certificate of amendment for a domestic limited partnership which survives such merger, to the extent provided by the plan of merger. In the case of a consolidation, if the new entity is a limited partnership, the certificate of limited partnership set forth in the certificate of consolidation shall be the certificate of limited partnership of the new limited partnership.

(P.A. 93-363, S. 30; P.A. 03-18, S. 57.)

*Note: On and after January 1, 2014, this section, as amended by section 43 of public act 11-241, is to read as follows:

“Sec. 34-33d. Certificate of merger or consolidation. (a) After a plan of merger or consolidation is approved pursuant to section 34-33c, the survivor shall file a certificate of merger or consolidation, as the case may be, in the following manner: (1) A certificate of merger by any merging limited partnership that is a party thereto, executed as provided in section 34-10a, shall be filed as provided in section 34-10b with respect to the survivor; (2) a certificate of consolidation by any consolidating limited partnership that is a party thereto, executed as provided in section 34-10a, shall be filed as provided in section 34-10b in respect of the new limited partnership together with an appointment of statutory agent for service as provided in section 34-13b or other applicable law; and (3) general partners executing a certificate of merger or consolidation need not sign or swear as to facts set forth therein not pertaining to the limited partnership of which they are general partners.

(b) The certificate of merger or consolidation shall set forth: (1) The plan of merger or consolidation; and (2) as to each merging or consolidating limited partnership, a statement of the vote of limited partners required to adopt the plan of merger or consolidation and the vote for the plan; and (3) if the survivor is a foreign limited partnership, and is to transact business in this state, a statement that such survivor shall comply with the provisions of this chapter respecting such limited partnerships, and in every case a statement irrevocably appointing the Secretary of the State as its attorney to accept service of process in any action, suit or proceeding for the enforcement of any obligations of any domestic merging or consolidating limited partnership for which it is liable pursuant to subsection (c) of section 34-33f, to the plan of merger or consolidation, or to the laws governing such foreign limited partnership. If such appointment is not made, legal process in any such action, suit or proceeding may be served upon the Secretary of the State as provided in subsection (b) of section 34-38q as attorney for such survivor.

(c) The copy of the certificate of merger or consolidation, certified by the Secretary of the State, may also be filed for record in the records of deeds in the office of the town clerk in any town in this state. For such recording, the town clerk shall charge and collect the same fee as in the case of deeds.

(d) A certificate of merger or consolidation shall act as a certificate of cancellation for a domestic limited partnership which is not the survivor in the merger or consolidation. A certificate of merger shall act as a certificate of amendment for a domestic limited partnership which survives such merger, to the extent provided by the plan of merger. In the case of a consolidation, the certificate of limited partnership set forth in the certificate of consolidation shall be the certificate of limited partnership of the new limited partnership.”

(P.A. 93-363, S. 30; P.A. 03-18, S. 57; P.A. 11-241, S. 43.)

History: P.A. 03-18 amended Subsec. (a) by replacing “Any domestic limited partnership merging or consolidating under this section” with “After a plan of merger or consolidation is approved pursuant to Sec. 34-33c, the survivor”, adding reference to any merging limited partnership that is a party to the certificate of merger and replacing reference to surviving limited partnership with reference to survivor in Subdiv. (1), adding references to any consolidating limited partnership that is a party to the certificate of consolidation, “other entity” and “other applicable law” in Subdiv. (2), adding reference to general partners in Subdiv. (3) and making technical changes, amended Subsec. (b) by adding provision re requirements of statutes under which other entity is organized or governed and replacing references to surviving or new limited partnership with references to survivor, and amended Subsec. (d) by replacing reference to surviving or new limited partnership with reference to survivor and adding provision re if the new entity is a limited partnership, effective July 1, 2003; P.A. 11-241 deleted provisions re other entity and made conforming changes, effective January 1, 2014.



Section 34-33e - Effective date of merger or consolidation. Abandonment.

(a) Upon a filing of the certificate of merger or consolidation with the Secretary of the State as provided in section 34-33d, or at such later date as the certificate of merger or consolidation shall specify, the merger or consolidation shall become effective.

(b) Abandonment by a limited partnership of a merger or consolidation approved or provided in sections 34-33a to 34-33f, inclusive, shall not require further action or approval of the limited partners thereof or other persons whose vote was required to adopt such merger or consolidation unless the plan of merger or consolidation otherwise provides. No abandonment may be made after the merger or consolidation becomes effective. Any abandonment is subject to the rights of other parties.

(c) If a limited partnership has filed a certificate of merger or consolidation with an effective date later than the date of filing, and abandonment has occurred, the limited partnership may file a certificate of abandonment with the Secretary of the State executed as provided in section 34-10a by each of the abandoning limited partnerships which shall set forth: (1) The names of the abandoning limited partnerships, (2) the fact that a certificate of merger or consolidation was filed, (3) the date the merger or consolidation was abandoned and (4) such other provisions with respect to the abandonment as are deemed necessary or desirable.

(P.A. 93-363, S. 31; June 12 Sp. Sess. P.A. 12-2, S. 73.)

History: June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (c).



Section 34-33f - *(See end of section for amended version and effective date.) Effect of merger or consolidation.

(a) The survivor shall be a single limited partnership or other entity, which, in the case of a merger shall be that limited partnership or other entity designated in the plan of merger as the survivor and, in the case of a consolidation shall be the new limited partnership or other entity provided for in the plan of consolidation.

(b) The separate existence of each party to the merger or the consolidation, except the survivor, shall cease.

(c) For the purposes of the laws of this state, the survivor shall thereupon and thereafter, to the extent consistent with its certificate of limited partnership or other organizational documents as in effect upon effecting the merger or consolidation, possess all of the rights, privileges and powers of each of the limited partnerships and other entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of such limited partnerships and other entities as well as all other things and choses in action belonging to each of such limited partnerships and other entities, and all and every other interests, of or belonging to or due to each of the limited partnerships and other entities so merged or consolidated, shall be vested in such single limited partnership or other entity without further act or deed; and the title to any real estate, or any interest therein, vested in any of such limited partnerships and other entities shall not revert or be in any way impaired by reason of such merger or consolidation.

(d) Any devise, bequest, gift or grant, contained in any will or in any other instrument, made before or after the merger or consolidation, to or for the benefit of any party to the merger or the consolidation shall inure to the benefit of the survivor. So far as is necessary for that purpose, the existence of each party to the merger or the consolidation shall be deemed to continue in and through the survivor.

(e) The survivor shall be liable for all the liabilities, obligations and penalties of each party to the merger or the consolidation; and any claim existing or action or proceeding, civil or criminal, pending by or against any such limited partnership or other entity may be prosecuted as if such merger or consolidation had not taken place, or such survivor may be substituted in its place; and any judgment rendered against any party to the merger or the consolidation may be enforced against the survivor. Neither the rights of creditors nor any liens upon the property of any merging or consolidating limited partnership shall be impaired by the merger or consolidation.

(f) Any general partner of a limited partnership or holder of an interest in any other entity that is a party to a merger or a consolidation who, prior to the merger or the consolidation, was obligated for any of the liabilities or obligations of the limited partnership or other entity shall not be released by reason of the merger or the consolidation from any such liabilities or obligations arising prior to the effective time of the merger or the consolidation.

(P.A. 93-363, S. 32; P.A. 03-18, S. 58.)

*Note: On and after January 1, 2014, this section, as amended by section 44 of public act 11-241, is to read as follows:

“Sec. 34-33f. Effect of merger or consolidation. (a) The survivor shall be a single limited partnership, which, in the case of a merger shall be that limited partnership designated in the plan of merger as the survivor and, in the case of a consolidation shall be the new limited partnership provided for in the plan of consolidation.

(b) The separate existence of each party to the merger or the consolidation, except the survivor, shall cease.

(c) For the purposes of the laws of this state, the survivor shall thereupon and thereafter, to the extent consistent with its certificate of limited partnership as in effect upon effecting the merger or consolidation, possess all of the rights, privileges and powers of each of the limited partnerships that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of such limited partnerships as well as all other things and choses in action belonging to each of such limited partnerships, and all and every other interests, of or belonging to or due to each of the limited partnerships so merged or consolidated, shall be vested in such single limited partnership without further act or deed; and the title to any real estate, or any interest therein, vested in any of such limited partnerships shall not revert or be in any way impaired by reason of such merger or consolidation.

(d) Any devise, bequest, gift or grant, contained in any will or in any other instrument, made before or after the merger or consolidation, to or for the benefit of any party to the merger or the consolidation shall inure to the benefit of the survivor. So far as is necessary for that purpose, the existence of each party to the merger or the consolidation shall be deemed to continue in and through the survivor.

(e) The survivor shall be liable for all the liabilities, obligations and penalties of each party to the merger or the consolidation; and any claim existing or action or proceeding, civil or criminal, pending by or against any such limited partnership may be prosecuted as if such merger or consolidation had not taken place, or such survivor may be substituted in its place; and any judgment rendered against any party to the merger or the consolidation may be enforced against the survivor. Neither the rights of creditors nor any liens upon the property of any merging or consolidating limited partnership shall be impaired by the merger or consolidation.

(f) Any general partner of a limited partnership that is a party to a merger or a consolidation who, prior to the merger or the consolidation, was obligated for any of the liabilities or obligations of the limited partnership shall not be released by reason of the merger or the consolidation from any such liabilities or obligations arising prior to the effective time of the merger or the consolidation.”

(P.A. 93-363, S. 32; P.A. 03-18, S. 58; P.A. 11-241, S. 44.)

History: P.A. 03-18 replaced references to surviving or new limited partnership with references to survivor, added references to other entities and replaced references to merging or consolidating limited partnerships with references to party to the merger or consolidation throughout, amended Subsec. (a) by replacing “merging limited partnerships or consolidating limited partnerships party to the plan of merger or consolidation” with “survivor”, amended Subsec. (b) by replacing “all merging or consolidating limited partnerships party to the plan of merger or consolidation” with “each party to the merger or the consolidation”, amended Subsec. (c) by adding provision re other organizational documents and deleting “taken and transferred to and”, and added Subsec. (f) re liabilities and obligations of general partner of limited partnership or holder of interest in other entity, effective July 1, 2003; P.A. 11-241 deleted provisions re other entities and organizational documents, effective January 1, 2014.



Section 34-34 - Contributor as party to proceedings affecting partnership.

Section 34-34 is repealed.

(1961, P.A. 79, S. 26; P.A. 79-440, S. 62.)



Section 34-34a - Derivative actions, right of action by limited partner.

A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.

(P.A. 79-440, S. 55.)



Section 34-34b - Derivative actions, proper plaintiff.

In a derivative action, the plaintiff shall be a partner at the time of bringing the action and (1) at the time of the transaction of which he complains or (2) his status as a partner had devolved upon him by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

(P.A. 79-440, S. 56.)



Section 34-34c - Derivative actions, pleading.

In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

(P.A. 79-440, S. 57.)



Section 34-34d - Derivative actions, expenses.

If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of any action or claim, the compromise or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney’s fees, and shall direct him to remit to the limited partnership the remainder of those proceeds received by him.

(P.A. 79-440, S. 58.)



Section 34-35 - Citation of chapter.

This chapter may be cited as The Uniform Limited Partnership Act.

(1961, P.A. 79, S. 27.)



Section 34-36 - Construction of chapter.

This chapter shall be so interpreted and construed as to effect its general purpose to make uniform the law of those states which enact it. This chapter shall not be so construed as to impair the obligations of any contract existing on October 1, 1979, nor to affect any action or proceeding begun or right accrued before said date.

(1961, P.A. 79, S. 28; P.A. 79-440, S. 59.)

History: P.A. 79-440 deleted provision which stated “the rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter” and changed date after which provisions as amended have effect on contracts and proceedings, etc. from October 1, 1961, to October 1, 1979.



Section 34-37 - Applicability of the rules of law and equity.

In any case not provided for in this chapter or sections 34-300 to 34-434, inclusive, the rules of law and equity, including the law merchant, shall govern.

(1961, P.A. 79, S. 29; P.A. 79-440, S. 61; P.A. 96-77, S. 2, 17.)

History: P.A. 79-440 added reference to chapter 611; P.A. 96-77 replaced reference to Ch. 611 with reference to Secs. 34-300 to 34-434, inclusive, effective July 1, 1997.



Section 34-38 - Partnerships formed prior to October 1, 1979.

(a) A limited partnership formed under any statute of this state prior to October 1, 1979, may become a limited partnership formed under this chapter by complying with the provisions of section 34-10.

(b) A limited partnership formed under any statute of this state prior to October 1, 1961, until or unless it becomes a limited partnership under this chapter, shall continue to be governed by the provisions of chapter 609, except that such partnerships shall not be renewed unless so provided in the original agreement.

(c) A limited partnership formed under any statute of this state on or after October 1, 1961, and prior to October 1, 1979, shall continue to be governed by the provisions of chapter 610 of the general statutes, revision of 1958, revised to 1979, except that (1) such partnerships shall not be renewed unless so provided in the original agreement, (2) the execution of amendments to or cancellations of the certificates of such limited partnerships shall be governed by section 34-10a, (3) the place of filing of amendments to or cancellations of the certificates of such limited partnerships shall be the office of the Secretary of the State, and (4) the fees charged for filings made by such limited partnerships with the office of the Secretary of the State shall be the same as the fees charged to limited partnerships formed on or after October 1, 1979.

(1961, P.A. 79, S. 30; P.A. 79-440, S. 60; P.A. 82-407, S. 3; P.A. 85-197, S. 7; P.A. 86-379, S. 23.)

History: P.A. 79-440 made provisions as amended applicable as of October 1, 1979, where previously effective as of October 1, 1961, and added Subsec. (c), having redesignated Subsecs. (1) and (2) as (a) and (b) and changed Subdiv. indicators accordingly; P.A. 82-407 added Subsec. (c)(2) and (3) concerning the governing law for, and the place of filing of, amendments to or cancellations of the certificates of such limited partnerships; P.A. 85-197 added Subsec. (c)(4) re the fees charged for filings by such limited partnerships; P.A. 86-379 deleted proviso re requirements of certificate in Subsec. (a).

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.

Cited. 11 CA 404.



Section 34-38a - Validation of certain certificates, amendments and cancellations thereof filed prior to October 1, 1979.

All certificates, and all amendments and cancellations thereof, duly filed for record in accordance with the provisions of sections 34-10 and 34-33 prior to October 1, 1979, and otherwise conforming to the requirements of subdivision (a) of subsection (1) of section 34-10 and of subsection (1) of section 34-33 of the general statutes, revision of 1958, revised to 1979, except that the same were acknowledged by or on behalf of one or more members and were not sworn to by such members, are validated and shall be deemed to conform to the requirements of subdivision (a) of subsection (1) of section 34-10 and of subsection (1) of section 34-33 of the general statutes, revision of 1958, revised to 1979.

(P.A. 79-356, S. 10.)



Section 34-38b - Partnerships existing on October 1, 1986.

The amendment of sections 34-9, 34-10, 34-10a, 34-10c, 34-13, 34-13b, 34-13c, 34-15, 34-16, 34-17a, 34-19, 34-20a to 34-20d, inclusive, 34-25, 34-25a, 34-27a, 34-27c, 34-28, 34-28a, 34-32, 34-38, 34-38g and 34-38n by public act 86-379 effective on October 1, 1986, does not impair, or otherwise affect, the organization or the continued existence of a limited partnership existing on October 1, 1986, nor impair any contract or affect any right accrued before October 1, 1986.

(P.A. 86-379, S. 28.)



Section 34-38f - Foreign limited partnerships, governing law.

Subject to the Constitution of this state, (1) the laws of the state under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners, and (2) a foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this state.

(P.A. 79-440, S. 47.)



Section 34-38g - Foreign limited partnerships, registration with Secretary of the State.

Before transacting business in this state, a foreign limited partnership shall register with the Secretary of the State. In order to register, a foreign limited partnership shall submit to the Secretary of the State a signed copy of the application for registration as a foreign limited partnership, signed and sworn to by a general partner and setting forth: (1) The name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in the state; (2) the state and date of its formation; (3) the general character of the business it proposes to transact in this state; (4) the name and address of the agent in this state for service of process on the foreign limited partnership required to be maintained by section 34-38p and an acceptance of such appointment signed by the agent appointed if other than the Secretary of the State; (5) the address of the office required to be maintained in the state of its organization by the laws of that state, or, if not so required, of the principal office of the foreign limited partnership; (6) the name and business address of each general partner; (7) the address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the foreign limited partnership registration in this state is cancelled or withdrawn; and (8) the date the foreign limited partnership commenced transacting business in this state.

(P.A. 79-440, S. 48; P.A. 86-379, S. 24; P.A. 89-116, S. 7; P.A. 90-228, S. 5, 8; P.A. 93-363, S. 22; P.A. 04-240, S. 11.)

History: P.A. 86-379 amended provisions re appointment of agent, adding language re secretary of state as agent for service of process, acceptance of appointment by agent if other than secretary of state, and added Subdivs. (6) and (7) re names and addresses of general partners and address of office where list of names, addresses and contributions of limited partners is kept; P.A. 89-116 made technical changes re copies of application and signing of acceptance of appointment of agent; P.A. 90-228 added “the date the foreign limited partnership commenced transacting business in this state” as Subdiv. (8) to be included in the application; P.A. 93-363 changed “two signed copies or one signed copy and one conformed” to “a signed” copy; P.A. 04-240 amended Subdiv. (4) by replacing provisions re agent for service “whom the foreign limited partnership elects to appoint” and re the persons or entities authorized to be the agent with provision re agent required to be maintained by Sec. 34-38p and by making technical changes.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-38h - Foreign limited partnerships, issuance of registration by Secretary of the State.

If the Secretary of the State finds that an application for registration conforms to law and all requisite fees have been paid, he shall: (1) Endorse on the application the word “Filed”, and the month, day and year of the filing thereof; and (2) file in his office a signed copy of the application.

(P.A. 79-440, S. 49; P.A. 89-116, S. 8; P.A. 93-363, S. 23.)

History: P.A. 89-116 changed “duplicate original” to “signed copy” and “signed or conformed copy”; P.A. 93-363 deleted Subdiv. (3) of Subsec. (a) re issuance of certificate of registration to transact business in this state and deleted Subsec. (b) re return of certificate of registration.



Section 34-38i - Foreign limited partnerships, name under which registered.

A foreign limited partnership may register with the Secretary of the State under any name, whether or not it is the name under which it is registered in its state of organization, that includes without abbreviation the words “limited partnership” and that could be registered by a domestic limited partnership.

(P.A. 79-440, S. 50.)



Section 34-38j - Foreign limited partnerships, changes and amendments to registration.

If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly file in the office of the Secretary of the State a signed copy of a certificate, signed and sworn to by a general partner, correcting such statement.

(P.A. 79-440, S. 51; P.A. 89-116, S. 9; P.A. 93-363, S. 24.)

History: P.A. 89-116 added “two signed copies or one signed copy and one conformed copy or”; P.A. 93-363 changed “two signed copies or one signed copy and one conformed” to “a signed” copy.



Section 34-38k - Foreign limited partnerships, cancellation of registration.

A foreign limited partnership may cancel its registration by filing with the Secretary of the State a signed copy of a certificate of cancellation signed and sworn to by a general partner. A cancellation does not terminate the authority of the Secretary of the State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transactions of business in this state.

(P.A. 79-440, S. 52; P.A. 89-116, S. 10; P.A. 93-363, S. 25.)

History: P.A. 89-116 added requirement of filing two signed copies or one signed copy and one conformed copy of certificate of cancellation; P.A. 93-363 changed “two signed copies or one signed copy and one conformed” to “a signed” copy.



Section 34-38l - Foreign limited partnerships, transaction of business without registration.

(a) A foreign limited partnership transacting business in this state may not maintain any action, suit or proceeding in any court of this state until it has registered in this state.

(b) The failure of a foreign limited partnership to register in this state does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action, suit or proceeding in any court of this state.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this state without registration.

(d) A foreign limited partnership, by transacting business in this state without registration, appoints the Secretary of the State as its agent for service of process with respect to causes of action arising out of the transaction of business in this state.

(e) A foreign limited partnership which transacts business in this state without registering with the Secretary of the State as required by this chapter shall be liable to this state, for each year or part thereof during which it transacted business in this state without being registered with said secretary, in an amount equal to: (1) All fees and taxes which would have been imposed by law upon such limited partnership had it duly applied for and received such registration to transact business in this state, and (2) all interest and penalties imposed by law for failure to pay such fees and taxes. A foreign limited partnership is further liable to this state, for each month or part thereof during which it transacted business in this state without registering with the Secretary of the State, in an amount equal to three hundred dollars, except that a foreign limited partnership which has registered with said secretary not later than ninety days after it has commenced transacting business in this state shall not be liable for such monthly penalty. Such fees and penalties may be levied by the Secretary of the State.

(P.A. 79-440, S. 53; P.A. 90-228, S. 6, 8; P.A. 97-228, S. 3, 7; P.A. 98-137, S. 22, 62; 98-219, S. 33, 34; P.A. 09-83, S. 3.)

History: P.A. 90-228 added Subsec. (e) describing the penalties and fees to be imposed for conducting business without being registered as required; P.A. 97-228 deleted Subsec. (e)(1) re penalty of $2,000 for each year or part thereof during which a foreign limited partnership transacts business without registering, renumbering remaining Subdivs. accordingly, replacing said annual penalty with a penalty of $165 for each month or part thereof that a foreign limited partnership transacts business without registering and rephrasing provision re grace period, effective July 1, 1997; P.A. 98-137 amended Subsec. (e) to revise provision re grace period by providing that a foreign limited partnership is not liable for the monthly penalty if it has registered “not later than ninety days after it has commenced transacting business in this state” rather than not being liable “for the first three months or part thereof during which it transacted business without being registered with the secretary”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 09-83 amended Subsec. (e) to increase penalty from $165 to $300 for each month or part thereof that a foreign limited partnership transacts business without registering and to make a technical change.

See Sec. 34-38r re limited amnesty program.



Section 34-38m - Foreign limited partnerships, Attorney General authorized to bring action to restrain transaction of business.

The Attorney General may bring an action to restrain a foreign limited partnership from transacting business in this state in violation of sections 34-38f to 34-38l, inclusive.

(P.A. 79-440, S. 54.)



Section 34-38n - Fees payable to the Secretary of the State for limited partnership documents.

(a) The Secretary of the State shall receive, for filing any document or certificate required to be filed under sections 34-10, 34-13a, 34-13e, 34-32, 34-32a, 34-32c, 34-38g and 34-38s, the following fees: (1) For reservation or cancellation of reservation of name, sixty dollars; (2) for a certificate of limited partnership and appointment of statutory agent, one hundred twenty dollars; (3) for a certificate of amendment, one hundred twenty dollars; (4) for a certificate of merger or consolidation, sixty dollars; (5) for a certificate of cancellation, sixty dollars; (6) for a certificate of registration, one hundred twenty dollars; (7) for a change of agent or change of address of agent, twenty dollars; (8) for a certificate of reinstatement, one hundred twenty dollars; and (9) for an annual report, twenty dollars.

(b) Miscellaneous charges: (1) At the time of any service of process on the Secretary of the State as statutory agent of a limited partnership, the plaintiff in the process so served shall pay fifty dollars; (2) for preparing and furnishing a copy of any document or instrument or paper filed or recorded relating to a limited partnership: For each copy of each such document thereof regardless of the number of pages, forty dollars; for affixing his certification and official seal thereto, fifteen dollars; (3) for preparing and furnishing a certificate that may reflect any and all changes of limited partnership names and the dates of filing thereof, fifty dollars; and (4) for other services for which fees are not provided by the general statutes, the Secretary of the State may charge such fees which shall, in his judgment, cover the cost of the services provided.

(P.A. 80-366; P.A. 86-379, S. 27; P.A. 88-159, S. 7, 11; P.A. 89-251, S. 176, 203; May Sp. Sess. P.A. 92-6, S. 104, 117; P.A. 93-363, S. 26; P.A. 94-123, S. 5; P.A. 95-252, S. 8; P.A. 03-18, S. 59; June Sp. Sess. P.A. 09-3, S. 372.)

History: P.A. 86-379 added fee of $40 for appointment of statutory agent and fee of $6 for change of agent or address of agent; P.A. 88-159 added Subsec. (b) re miscellaneous charges; P.A. 89-251 increased the fees; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to raise fee from $8 to $10 and Subsec. (b) to change fees in Subdiv. (1) from $11 to $25, Subdiv. (2) from $11 to $15 and $6 to $5 and Subdiv. (3) from $10 to $25; P.A. 93-363 amended Subsec. (a) by inserting new Subdiv. (4) providing fee of $30 per each limited partnership for a certificate of merger or consolidation, renumbering former Subdivs. (4) to (6), inclusive, accordingly, and amended Subsec. (b)(2) by increasing fee for each copy of document from $15 to $20; P.A. 94-123 amended Subsec. (a)(1) to specify that the fee for cancellation of reservation of name shall be $30; P.A. 95-252 amended Subsec. (a) to include references to documents or certificates filed under Secs. 34-13e, 34-32c and 34-38s, to replace in Subdiv. (4) “each limited partnership” with “each constituent domestic and foreign limited partnership”, to add Subdiv. (8) providing fee of $60 for a certificate of reinstatement and to add Subdiv. (9) providing fee of $10 for an annual report and amended Subsec. (b)(3) to replace “for preparing his certificate certifying the filing” with “for preparing and furnishing a certificate that may reflect any and all changes of limited partnership names and the dates of filing thereof”; P.A. 03-18 amended Subsec. (a)(4) by deleting “per each constituent domestic and foreign limited partnership”, effective July 1, 2003; June Sp. Sess. P.A. 09-3 increased fees.

See Sec. 34-38b re inapplicability of provisions as amended by P.A. 86-379 to partnerships existing before October 1, 1986.



Section 34-38o - Foreign limited partnerships. Activities not constituting transacting business in this state.

(a) Any foreign limited partnership may purchase, hold, mortgage, lease, sell and convey real and personal property in this state for its lawful uses and purposes, and may hold such property as it may acquire by foreclosure or otherwise in payment of debts due such limited partnership without such action constituting transacting business in this state for the purposes of this chapter.

(b) Without excluding other activities which may not constitute transacting business in this state, a foreign limited partnership shall not be considered to be transacting business in this state, for purposes of this chapter, by reason of carrying on in this state any one or more of the following activities: (1) Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement thereof or the settlement of claims or disputes, but nothing in this subdivision shall entitle a foreign limited partnership to maintain suit in this state in violation of section 34-38l; (2) holding meetings of its members or carrying on other activities concerning its internal affairs; (3) maintaining bank accounts or borrowing money with or without security, even if such borrowings are repeated and continuous transactions; (4) maintaining offices or agencies for the transfer, exchange and registration of its partnership interests, or appointing and maintaining trustees or depositories with respect to its interests; (5) soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where such orders require acceptance without this state before becoming binding contracts; (6) creating evidences of debt, mortgages or liens on real or personal property; (7) taking security for or collecting debts due it or enforcing any rights in property securing the same; (8) transacting business in interstate commerce; (9) conducting an isolated transaction completed within a period of thirty days and not in the course of a number of repeated transactions of like nature.

(P.A. 82-407, S. 4.)

Subdivs. (1) and (7) interpreted together permit unregistered foreign limited partnership, generally not permitted to bring action in state, to bring action for foreclosure of mortgage. 49 CS 257.



Section 34-38p - Foreign limited partnerships. Appointment of agent for service of process.

(a) Each foreign limited partnership shall, before transacting business in this state, appoint in writing an agent upon whom all process, in any action or proceeding against it, may be served, and by such appointment the foreign limited partnership shall agree that any process against it which is served on such agent shall be of the same legal force and validity as if served on the foreign limited partnership and that such appointment shall continue in force as long as any liability remains outstanding against the foreign limited partnership in this state.

(b) A foreign limited partnership’s agent for service upon whom process may be served shall be: (1) The Secretary of the State and his successors in office; (2) a natural person who is a resident of this state; (3) a domestic corporation; (4) a corporation not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (5) a domestic limited liability company; (6) a limited liability company not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state; (7) a domestic registered limited liability partnership; (8) a registered limited liability partnership not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (9) a domestic statutory trust; or (10) a statutory trust not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state.

(c) A foreign limited partnership’s appointment of the Secretary of the State and his successors in office as its initial agent upon whom process may be served shall be included in the application for registration as provided in section 34-38g. A subsequent appointment of the Secretary of the State and his successors in office as a foreign limited partnership’s agent upon whom process may be served shall be filed in the office of the Secretary of the State in such form as the secretary shall prescribe.

(d) A foreign limited partnership’s appointment of a natural person or an entity set forth in subdivisions (2) to (10), inclusive, of subsection (b) of this section as its initial agent upon whom process may be served shall be included in the application for registration as provided in section 34-38g. A foreign limited partnership’s subsequent appointment of any such natural person or entity as its agent upon whom process may be served shall be filed with the Secretary of the State in such form as the secretary shall prescribe setting forth: (1) The name of the foreign limited partnership; (2) the name of such agent; (3) a statement of acceptance by the statutory agent therein appointed; and (4) if such agent is a natural person, the business and residence addresses thereof; if such agent is an entity organized under the laws of this state, the address of the principal office thereof; if such agent is an entity not organized under the laws of this state, the address of the principal office thereof in this state. In each case, the address shall include the street and number or other particular designation. All subsequent written appointments filed with the Secretary of the State shall be signed by a general partner of the foreign limited partnership and, if other than the Secretary of the State, by the statutory agent therein appointed.

(e) If an agent dies, dissolves, removes from the state or resigns, the foreign limited partnership shall forthwith appoint another agent upon whom process may be served. If such agent changes his or its address within the state from that appearing upon the records in the office of the Secretary of the State, the foreign limited partnership or agent shall forthwith file with the Secretary of the State notice of the new address. Such agent may resign by filing with the Secretary of the State a signed statement in duplicate to that effect. The Secretary of the State shall forthwith file one copy and mail the other copy of such statement to the foreign limited partnership at the office designated in the certificate of registration filed pursuant to section 34-38g. Upon the expiration of thirty days after the mailing of such notice, the resignation shall be effective. A foreign limited partnership may revoke the appointment of an agent upon whom process may be served by making a new appointment as provided in this section and any new appointment so made revokes all appointments theretofore made.

(P.A. 86-379, S. 25; P.A. 89-116, S. 11; P.A. 04-240, S. 12; 04-257, S. 54; P.A. 09-38, S. 2.)

History: P.A. 89-116 amended Subsec. (c) re filing of initial and subsequent appointments of the secretary of the state as agent and amended Subsec. (d) re filing of initial and subsequent appointments of natural person or corporation as agent and requiring statement of acceptance by agent; P.A. 04-240 added Subsec. (b)(5) to (10) re limited liability companies, registered limited liability partnerships and statutory trusts as agents for service, amended Subsec. (d) by making conforming changes re entities set forth in Subsec. (b) and made technical changes throughout; P.A. 04-257 made a technical change in Subsec. (c), effective June 14, 2004; P.A. 09-38 amended Subsec. (e) to delete requirement that copy of the resignation statement mailed to foreign limited partnership be mailed “together with notice that as a result of the failure to comply with this section, the authority to transact business in this state of such foreign limited partnership shall be deemed to have been revoked” and be sent “by certified mail”, provide that resignation of agent for service is effective 30 days, rather than 120 days, after mailing of such notice and delete provision requiring revocation of authority to transact business unless a new agent has been appointed within that 120-day period, and deleted former Subsec. (f) re authority of foreign limited partnership deemed revoked for failure to comply with section.



Section 34-38q - Foreign limited partnerships, service of process upon statutory agent.

(a) Any process, notice or demand in connection with any action or proceeding required or permitted by law to be served upon a foreign limited partnership authorized to transact business in this state which is subject to the provisions of section 34-38p, may be served upon the limited partnership’s statutory agent for service by any proper officer or other person lawfully empowered to make service.

(b) A foreign limited partnership’s agent upon whom process may be served shall be as follows: When the Secretary of the State and his successors have been appointed such limited partnership’s agent for service of process, by leaving two true and attested copies thereof together with the required fee at the office of the Secretary of the State or depositing the same in the United States mails, by registered or certified mail, postage prepaid, addressed to said office. The Secretary of the State shall file one copy of such process and keep a record of the date and hour of such receipt, and, within two business days after such service, forward by registered or certified mail the other copy of such process to the limited partnership at the address of the office designated in the certificate of registration filed pursuant to section 34-38g, as last shown on his records. Service so made shall be effective as of the date and hour received by the Secretary of the State as shown on his records. If it appears from the records of the Secretary of the State that such a foreign limited partnership has failed to appoint or maintain a statutory agent for service, or if it appears by affidavit attached to the process, notice or demand of the officer or other proper person directed to serve any process, notice or demand upon such a foreign limited partnership’s statutory agent for service appearing on the records of the Secretary of the State that such agent cannot, with reasonable diligence, be found, service of such process, notice or demand on such foreign limited partnership may, when timely made, be made by such officer or other proper person by: (1) Leaving a true and attested copy thereof together with the required fee at the office of the Secretary of the State or depositing the same in the United States mails, by registered or certified mail, postage prepaid, addressed to said office, and (2) depositing in the United States mails, by registered or certified mail, postage prepaid, a true and attested copy thereof, together with a statement by such officer that service is being made pursuant to this section, addressed to such foreign limited partnership at the address of the office designated in the certificate of limited partnership in the state of formation as shown on the records of such state.

(c) The Secretary of the State shall file the copy of each process, notice or demand received by him as provided in subsection (b) of this section, and keep a record of the day and hour of such receipt. Service made as provided in this section shall be effective as of such day and hour.

(d) Nothing in this section contained shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a limited partnership in any other manner permitted by law.

(P.A. 86-379, S. 26; P.A. 87-589, S. 9, 87; P.A. 88-364, S. 51, 123; May Sp. Sess. P.A. 92-6, S. 105, 117; June Sp. Sess. P.A. 98-1, S. 25, 121.)

History: P.A. 87-589 made technical change in Subsec. (b); P.A. 88-364 made a technical change to remove repeated words; May Sp. Sess. P.A. 92-6 amended Subsec. (b) to delete the amount of the fees required at the submission of documents; June Sp. Sess. P.A. 98-1 made technical changes in Subsec. (b), effective June 24, 1998.



Section 34-38r - Limited amnesty for foreign limited partnerships transacting business without registration.

Notwithstanding any provision of sections 34-9 to 34-38q, inclusive, as part of a limited amnesty program in effect for the calendar year commencing January 1, 1995, and ending December 31, 1995, any foreign limited partnership that voluntarily comes forth during said calendar year to pay penalties and fees owed for transacting business in this state without a certificate of registration, shall only be liable for one-half of the total sum of penalties calculated under section 34-38l. This limited amnesty shall not apply to any other fees or taxes owed by a foreign limited partnership or any interest thereon that shall still be paid in full pursuant to subsection (e) of said section.

(P.A. 94-186, S. 212.)

History: (Revisor’s note: In 1995 the reference to Sec. 33-38l was changed editorially by the Revisors to Sec. 34-38l).



Section 34-38s - Foreign limited partnerships. Annual report.

(a) Each foreign limited partnership registered to transact business in this state shall file an annual report by electronic transmission with the Secretary of the State that shall be due upon the anniversary of the registration of such foreign limited partnership pursuant to section 34-38g. Upon request of a foreign limited partnership, the Secretary of the State may grant an exemption from the requirement to file an annual report by electronic transmission if the foreign limited partnership does not have the capability to file by electronic transmission or make payment in an authorized manner by electronic means or if other good cause is shown.

(b) Each annual report shall set forth: (1) The name of the foreign limited partnership and, if different, the name under which such foreign limited partnership transacts business in this state; (2) the address of the office required to be maintained in the state or other jurisdiction of the foreign limited partnership’s organization by the laws of that state or jurisdiction or, if not so required, the address of its principal office; and (3) the electronic mail address, if any, of the foreign limited partnership.

(c) Each annual report shall be executed in accordance with section 34-10a and be accompanied by the filing fee established in section 34-38n. The Secretary of the State shall deliver to each foreign limited partnership at its principal office or its electronic mail address, as last shown by his records, notice that the annual report is due, but failure to receive such notice shall not relieve a foreign limited partnership of the requirement of filing the report as provided in this section.

(P.A. 95-252, S. 5; P.A. 11-146, S. 8.)

History: P.A. 11-146 amended Subsec. (a) to delete “On and after January 1, 1996”, require annual report to be filed “by electronic transmission” and add provision re authority of Secretary of the State to grant exemption from electronic filing requirement if partnership does not have capability to file or pay electronically or if other good cause is shown, amended Subsec. (b) to add Subdiv. (3) re electronic mail address and amended Subsec. (c) to require Secretary of the State to “deliver” a “notice that the annual report is due”, rather than “mail” a “form prescribed by him for the annual report”, allow delivery of such notice to partnership’s electronic mail address and make a conforming change, effective January 1, 2012.



Section 34-38t - Foreign limited partnerships. Failure to file report. Incorrect report.

(a) Any foreign limited partnership required to file an annual report as provided in section 34-38s, which fails to file its annual report on or before the due date thereof, shall be in default in respect thereof until the same is filed.

(b) The Secretary of the State shall not accept for filing a report from a foreign limited partnership until any default for failure to file any prior report is cured. If the Secretary of the State finds that any annual report received from a foreign limited partnership does not conform to law, he may return it to the foreign limited partnership for correction. If the report is returned for correction and is not received by the Secretary of the State in corrected form on or before the due date thereof, the foreign limited partnership shall be in default for failure to file its report. If the report is returned for failure to file any previous report and is not returned with any such previous report on or before the due date of the current report, the foreign limited partnership shall be in default for failure to file two reports.

(P.A. 95-252, S. 6.)



Section 34-38u - Foreign limited partnerships. Revocation of certificate of registration.

(a) The certificate of registration of a foreign limited partnership to transact business in this state may be revoked by the Secretary of the State upon the conditions provided in this section when: (1) Any wilful misrepresentation has been made of any material matter in any application, report, affidavit or other document, submitted by such foreign limited partnership pursuant to this chapter; (2) the foreign limited partnership is exceeding the authority conferred upon it by this chapter; or (3) the foreign limited partnership is without an agent upon whom process may be served in this state for sixty days or more.

(b) On the happening of the events set out in subdivision (1), (2) or (3) of subsection (a) of this section, the Secretary of the State shall give not less than twenty days’ written notice to the foreign limited partnership that he intends to revoke the certificate of registration of such foreign limited partnership for one of said causes, specifying the same. Such notice shall be given by registered or certified mail or mail evidenced by a certificate of mailing addressed to the foreign limited partnership at its address as last shown on the records of the Secretary of the State. If, before expiration of the time set forth in such notice, the foreign limited partnership establishes to the satisfaction of the Secretary of the State that the stated cause for the revocation of its certificate of registration did not exist at the time the notice was mailed or, if it did exist at said time, has been cured, the Secretary of the State shall take no further action. Otherwise, on the expiration of the time stated in the notice, he shall revoke the certificate of registration of such foreign limited partnership to transact business in this state.

(c) Upon revoking the certificate of registration of any foreign limited partnership, the Secretary of the State shall file a certificate of revocation in his office and mail a copy thereof to such foreign limited partnership at its address as last shown on his records. The filing of such certificate of revocation shall cause the authority of a foreign limited partnership to transact business in this state to cease. Notwithstanding the filing of the certificate of revocation, the appointment by a foreign limited partnership of an attorney upon whom process may be served shall continue in force as long as any liability remains outstanding against the foreign limited partnership in this state.

(P.A. 95-252, S. 7; P.A. 09-38, S. 3.)

History: P.A. 09-38 amended Subsec. (a) to add Subdiv. (3) authorizing revocation of certificate of registration when foreign limited partnership is without an agent upon whom process may be served in this state for 60 days or more and amended Subsec. (b) to add reference to Subsec. (a)(3) as event causing notice to be given of intent to revoke certificate of registration.






Chapter 611 - Uniform Partnership Act (Repealed)

Section 34-39 to 34-81 - Uniform Partnership Act.

Sections 34-39 to 34-81, inclusive, are repealed, effective July 1, 1997.

(1961, P.A. 158, S. 1–43; 1963, P.A. 642, S. 38; P.A. 94-218, S. 1–7, 28; P.A. 95-79, S. 129, 130, 189; 95-341, S. 57, 58; P.A. 96-254, S. 1, 10.)






Chapter 612 - Professional Associations

Section 34-82 - *(See end of section for amended version and effective date.) Association to practice profession. Conversion to corporation.

(1) Notwithstanding the provisions of sections 34-300 to 34-434, inclusive, any three or more persons, licensed or authorized to practice a profession by the state of Connecticut, may associate to practice such profession for profit, if the articles of association of the members provide that the association thereby formed and hereby authorized shall have at least three of the following four attributes: (a) Continuity of life so that the death, insanity, bankruptcy, retirement, resignation or expulsion of any member will not cause a dissolution of the association; (b) centralized management so that any one or more but less than all of the members has continuing exclusive authority to make management decisions necessary to the conduct of the professional business for which the association was formed, and so that no member of the association, acting without the authority of the managing member or members, shall have the power to bind the association by his act; (c) limited liability so that the individual members of the association shall not be individually or severally liable for its debts; provided, however, the members shall in no way limit their individual or several liability in the articles of association, or otherwise, for any acts of reckless or wanton misconduct, negligence, malpractice, professional misconduct or tort; and (d) free transferability of interests so that each of its members or those members owning substantially all of the interests in the association have the power, without the consent of other members, to substitute for themselves in the same association a person duly licensed or authorized to practice the profession for which the association was formed who is not a member of the association, or, a modified form of free transferability of interests so that each member of the association can transfer his interest to a person so licensed or authorized who is not a member of the association only after having offered such interest to the association or to the other members of the association at its fair market value as established in the articles of association, or otherwise.

(2) The articles of association of any association, formed and authorized pursuant to paragraph (1) of this section, shall expressly state that the association is formed under said paragraph (1) and shall be signed and sworn to by all of the members. The articles of association, duly executed, shall be filed for record with the Secretary of the State, together with a filing fee of twenty-five dollars. The Secretary of the State shall index and keep the documents in files used exclusively for such purpose.

(3) Any association formed and authorized under paragraph (1) of this section shall be subject to the laws of the state of Connecticut regulating the practice of the profession of the individual members of the association.

(4) The articles of association shall be cancelled when the association is dissolved by all of its members or as otherwise provided in the articles of association. The articles of association shall be amended when (i) there is a change in the name or principal place of business of the association, (ii) the members desire to make a change in any other statement in the articles of association and have adopted such change in the manner provided in the articles of association.

(5) No amendment to the articles of association nor any dissolution of the association shall be effective until the amendment or an agreement of dissolution has been duly executed and filed for record with the Secretary of the State, together with a filing fee of ten dollars.

(6) An association formed under this section may become a professional service corporation, in accordance with section 33-182b, by complying with the provisions of chapter 594a and with this subsection. Upon the filing of a certificate of incorporation in compliance with section 33-182c, the association shall file with the Secretary of the State, in such form as the Secretary of the State shall prescribe, a certificate of cancellation of its articles of association and a consent of each member to the association becoming a professional service corporation, together with a filing fee of ten dollars. Upon the filing of such a certificate and consents and the incorporation of the professional service corporation, the association shall become a professional service corporation and the interests therein shall be converted to such number of shares of capital stock of the professional service corporation as the members shall approve. The provisions of subdivisions (3), (4), (5) and (8) of subsection (a) of section 33-820 shall apply as though the professional service corporation was the surviving corporation in a merger and the association the merging corporation.

(1961, P.A. 158, S. 44; P.A. 77-437, S. 5; P.A. 96-77, S. 10, 17; 96-271, S. 183, 254; P.A. 00-92, S. 12; P.A. 03-18, S. 60.)

*Note: On and after January 1, 2014, this section, as amended by section 45 of public act 11-241, is to read as follows:

“Sec. 34-82. Association to practice profession. (a) Notwithstanding the provisions of sections 34-300 to 34-434, inclusive, any three or more persons, licensed or authorized to practice a profession by the state of Connecticut, may associate to practice such profession for profit, if the articles of association of the members provide that the association thereby formed and hereby authorized shall have at least three of the following four attributes: (1) Continuity of life so that the death, insanity, bankruptcy, retirement, resignation or expulsion of any member shall not cause a dissolution of the association; (2) centralized management so that any one or more but less than all of the members has continuing exclusive authority to make management decisions necessary to the conduct of the professional business for which the association was formed, and so that no member of the association, acting without the authority of the managing member or members, shall have the power to bind the association by his act; (3) limited liability so that the individual members of the association shall not be individually or severally liable for its debts; provided, however, the members shall in no way limit their individual or several liability in the articles of association, or otherwise, for any acts of reckless or wanton misconduct, negligence, malpractice, professional misconduct or tort; and (4) free transferability of interests so that each of its members or those members owning substantially all of the interests in the association have the power, without the consent of other members, to substitute for themselves in the same association a person duly licensed or authorized to practice the profession for which the association was formed who is not a member of the association, or, a modified form of free transferability of interests so that each member of the association can transfer his interest to a person so licensed or authorized who is not a member of the association only after having offered such interest to the association or to the other members of the association at its fair market value as established in the articles of association, or otherwise.

(b) The articles of association of any association, formed and authorized pursuant to subsection (a) of this section, shall expressly state that the association is formed under said subsection (a) and shall be signed and sworn to by all of the members. The articles of association, duly executed, shall be filed for record with the Secretary of the State, together with a filing fee of twenty-five dollars. The Secretary of the State shall index and keep the documents in files used exclusively for such purpose.

(c) Any association formed and authorized under subsection (a) of this section shall be subject to the laws of the state of Connecticut regulating the practice of the profession of the individual members of the association.

(d) The articles of association shall be cancelled when the association is dissolved by all of its members or as otherwise provided in the articles of association. The articles of association shall be amended when (1) there is a change in the name or principal place of business of the association, or (2) the members desire to make a change in any other statement in the articles of association and have adopted such change in the manner provided in the articles of association.

(e) No amendment to the articles of association nor any dissolution of the association shall be effective until the amendment or an agreement of dissolution has been duly executed and filed for record with the Secretary of the State, together with a filing fee of ten dollars.”

(1961, P.A. 158, S. 44; P.A. 77-437, S. 5; P.A. 96-77, S. 10, 17; 96-271, S. 183, 254; P.A. 00-92, S. 12; P.A. 03-18, S. 60; P.A. 11-241, S. 45.)

History: P.A. 77-437 added Subsec. (6) re professional service corporations; P.A. 96-77 amended Subsec. (1) to replace reference to Ch. 611 with reference to Secs. 34-300 to 34-434, inclusive, effective July 1, 1997; P.A. 96-271 amended Subsec. (6) to replace reference to “subsections (c), (d) and (e) of section 33-369 with “subdivisions (2), (3), (4) and (6) of subsection (a) of section 33-820”, effective January 1, 1997; P.A. 00-92 amended Subsecs. (2) and (5) to delete requirement that articles of association and amendments be filed with the town clerk of the town where the association has its principal offices; P.A. 03-18 amended Subsec. (6) by replacing “subdivisions (2), (3), (4) and (6)” with “subdivisions (3), (4), (5) and (8)” re reference to Sec. 33-820(a), effective July 1, 2003; P.A. 11-241 redesignated existing Subsecs. (1) to (5) as Subsecs. (a) to (e), changed “will” to “shall” in Subsec. (a), deleted former Subsec. (6) re conversion to a professional service corporation and made technical changes, effective January 1, 2014.

See Sec. 46a-59 re prohibition against discrimination based on race, national origin, creed, sex or color in associations of licensed persons.






Chapter 613 - Limited Liability Companies

Section 34-100 - Short title: Connecticut Limited Liability Company Act.

Sections 34-100 to 34-242, inclusive, shall be known and may be cited as the “Connecticut Limited Liability Company Act”.

(P.A. 93-267, S. 1.)



Section 34-101 - Definitions.

As used in sections 34-100 to 34-242, inclusive, unless the context otherwise requires:

(1) “Address” means a location as described by the full street number, if any, street, city or town, state or county and not a mailing address such as a post office box.

(2) “Articles of organization” means articles filed under section 34-121, and those articles as amended or restated.

(3) “Corporation” means a corporation formed under the laws of this state or a foreign corporation.

(4) “Court” includes every court having jurisdiction in the case.

(5) “Deliver” or “delivery” means any method of delivery used in conventional commercial practice including delivery by hand, mail, commercial delivery and electronic transmission.

(6) “Document” includes anything delivered to the office of the Secretary of the State for filing under sections 34-100 to 34-242, inclusive.

(7) “Electronic transmission” or “electronically transmitted” means any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval and reproduction of information by the recipient.

(8) “Event of dissociation” means an event that causes a person to cease to be a member, as provided in section 34-180.

(9) “Foreign corporation” means a corporation formed under the laws of any state other than this state or under the laws of any foreign country.

(10) “Foreign limited liability company” means an entity that is: (A) Organized under the laws of a state other than the laws of this state or under the laws of any foreign country; (B) organized under a statute pursuant to which an entity denominated as a limited liability company may be formed that affords to each of its members limited liability with respect to the liabilities of the entity; and (C) is not required to be registered or organized under any statute of this state other than sections 34-100 to 34-242, inclusive.

(11) “Foreign limited partnership” means a limited partnership formed under the laws of any state other than this state or under the laws of any foreign country.

(12) “Limited liability company” or “domestic limited liability company” means an organization having one or more members that is formed under sections 34-100 to 34-242, inclusive.

(13) “Limited liability company membership interest” or “interest” or “interest in the limited liability company” means a member’s share of the profits and losses of the limited liability company and a member’s right to receive distributions of the limited liability company’s assets, unless otherwise provided in the operating agreement.

(14) “Limited partnership” means a limited partnership formed under the laws of this state or a foreign limited partnership.

(15) “Manager” or “managers” means, with respect to a limited liability company that has set forth in its articles of organization that it is to be managed by managers, the person or persons designated in accordance with section 34-140.

(16) “Member” or “members” means a person or persons who have been admitted to membership in a limited liability company as provided in section 34-179 and who have not disassociated from the limited liability company as provided in section 34-180.

(17) “Operating agreement” means any agreement, written or oral, as to the conduct of the business and affairs of a limited liability company, which is binding upon all of the members.

(18) “Organizational documents” means the basic document or documents that create, or determine the internal governance of, an other entity.

(19) “Organizer” or “organizers” means any member or members or any other person or persons who files or file the articles of organization as provided in section 34-120.

(20) “Other entity” means any association or legal entity, other than a domestic or foreign limited liability company, organized to conduct business, including, but not limited to, a corporation, general partnership, limited liability partnership, limited partnership, joint venture, joint stock company, business trust, statutory trust and real estate investment trust.

(21) “Party to a consolidation” means any domestic or foreign limited liability company or other entity that will consolidate under a plan of consolidation.

(22) “Party to a merger” means any domestic or foreign limited liability company or other entity that will merge under a plan of merger.

(23) “Person” means an individual, a general partnership, a limited partnership, a domestic or foreign limited liability company, a trust, an estate, an association, a corporation or any other legal or commercial entity.

(24) “Plan of merger” or “plan of consolidation” means a plan entered into pursuant to section 34-195.

(25) “Professional service” means any type of service to the public that requires that members of a profession rendering such service obtain a license or other legal authorization as a condition precedent to the rendition thereof, limited to the professional services rendered by dentists, natureopaths, chiropractors, physicians and surgeons, doctors of dentistry, physical therapists, occupational therapists, podiatrists, optometrists, nurses, nurse-midwives, veterinarians, pharmacists, architects, professional engineers, or jointly by architects and professional engineers, landscape architects, real estate brokers, insurance producers, certified public accountants and public accountants, land surveyors, psychologists, attorneys-at-law, licensed marital and family therapists, licensed professional counselors, licensed or certified alcohol and drug counselors and licensed clinical social workers.

(26) “Sign” or “signature” includes any manual, facsimile, conformed or electronic signature.

(27) “State” means a state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

(28) “Survivor” means, in a merger or consolidation, the limited liability company or other entity into which one or more other limited liability companies or other entities are merged or consolidated.

(P.A. 93-267, S. 2; P.A. 94-217, S. 1; P.A. 96-89, S. 1; 96-254, S. 5, 10; P.A. 97-70, S. 1, 2, 11; P.A. 99-25, S. 2; 99-102, S. 43; P.A. 01-157, S. 2; 01-188, S. 1; P.A. 03-18, S. 61; P.A. 04-175, S. 1; 04-257, S. 55; P.A. 11-146, S. 9.)

History: P.A. 94-217 amended Subdiv. (10) to include “interest” as a defined term and add “unless otherwise provided in the operating agreement” and added Subdiv. (16) re definition of “organizer” or “organizers”, renumbering the remaining Subdivs. accordingly; P.A. 96-89 redefined “professional service” to include services rendered by nurse-midwives, licensed marital and family therapists and licensed clinical social workers; P.A. 96-254 reiterated inclusion of marital and family therapists and clinical social workers in definition of “professional service”, effective July 1, 1996; P.A. 97-70 amended definition of “foreign limited liability company” in Subdiv. (7) by deleting former Subpara. (A) re an unincorporated association, relettering the remaining Subparas. accordingly, and replacing “association” with “entity” in Subpara. (B) and amended definition of “limited liability company” or “domestic limited liability company” in Subdiv. (9) by reducing from two to one the minimum number of members required, effective May 27, 1997; P.A. 99-25 redefined “professional service” in Subdiv. (17) to include licensed professional counselors; P.A. 99-102 amended Subdiv. (17) by deleting obsolete reference to osteopathy and made a technical change; P.A. 01-157 redefined “professional service” to include real estate brokers and insurance producers; P.A. 01-188 added new Subdiv. (5) defining “electronic transmission” or “electronically transmitted”, added new Subdiv. (19) defining “sign” or “signature”, and redesignated existing Subdivs. (5) to (17) as Subdivs. (6) to (18) and existing Subdiv. (18) as Subdiv. (20); P.A. 03-18 added new Subdivs. (16) and (18) to (20) defining “organizational documents”, “other entity”, “party to a consolidation” and “party to a merger”, redesignated existing Subdivs. (16) and (18) to (20) as Subdivs. (21) and (23) to (25), added new Subdivs. (22) and (26) defining “plan of merger” or “plan of consolidation” and “survivor” and made a technical change, effective July 1, 2003; P.A. 04-175 amended Subdiv. (23) by adding reference to licensed or certified alcohol and drug counselors in definition of “professional service”; P.A. 04-257 made a technical change in Subdiv. (14), effective June 14, 2004; P.A. 11-146 added new Subdiv. (5) defining “deliver” or “delivery”, added new Subdiv. (6) defining “document”, redesignated existing Subdivs. (5) to (26) as Subdivs. (7) to (28), amended Subdiv. (7) to rephrase language and amended Subdiv. (26) to redefine “sign” or “signature” to include any “electronic” signature, effective January 1, 2012.



Section 34-102 - Name.

(a) The name of each limited liability company as set forth in its articles of organization must contain the words “Limited Liability Company” or the abbreviations “L.L.C.” or “LLC”. The word “Limited” may be abbreviated as “Ltd.” and the word “Company” may be abbreviated as “Co.”

(b) A limited liability company name shall be such as to distinguish it upon the records of the Secretary of the State from: (1) The name of any limited liability company, limited partnership or corporation existing under the laws of this state; (2) the name of any foreign limited liability company, foreign limited partnership or foreign corporation authorized to transact business in this state; (3) any name reserved under section 34-103 or reserved or registered under section 33-656, 33-657, 33-1045, 33-1046, 33-1047, 34-13 or 34-13a; or (4) the name of any other entity whose name is carried upon the records of the Secretary of the State as organized or authorized to transact business or conduct affairs in this state.

(c) The provisions of subsection (b) of this section shall not apply if the applicant files with the Secretary of the State a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of such name in this state.

(P.A. 93-267, S. 3; P.A. 94-217, S. 2; P.A. 96-256, S. 194, 209; 96-271, S. 184, 254; P.A. 04-240, S. 13.)

History: P.A. 94-217 amended Subsec. (b) to add reference in Subdiv. (3) to Secs. 34-13 and 34-13a; P.A. 96-256 amended Subsec. (b) to replace reference to Secs. 33-424 and 33-425 with Secs. 33-1045, 33-1046 and 33-1047, effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace references to Secs. 33-287 and 33-288 with Secs. 33-656 and 33-657, respectively, effective January 1, 1997; P.A. 04-240 amended Subsec. (b) by making technical changes and adding Subdiv. (4) re name of other entity carried on records of the Secretary of the State.



Section 34-103 - Reservation of name.

(a) The exclusive right to use a name may be reserved by: (1) Any person intending to organize a limited liability company and to adopt that name; (2) any limited liability company or any foreign limited liability company registered in this state that intends to adopt that name; (3) any foreign limited liability company intending to register in this state and to adopt that name; or (4) any person intending to organize a foreign limited liability company and to have it registered in this state and to adopt that name.

(b) The reservation shall be made by filing with the Secretary of the State an application together with the applicable fee, executed by the applicant, to reserve a specified name. If the Secretary of the State finds that the name is available for use by a domestic or foreign limited liability company, he shall reserve the name for the exclusive use of the applicant for a period of one hundred twenty days counting the date of such filing as the first of the one hundred twenty days.

(c) The holder of a reserved limited liability company name may renew the reservation for successive periods of one hundred twenty days each from the date of such renewal.

(d) The right to the exclusive use of a reserved name may be transferred to another person by filing with the Secretary of the State a notice of the transfer, executed by the applicant for whom the name was reserved and specifying the name to be transferred and the name and address of the transferee. The transfer shall not extend the term during which the name is reserved.

(e) Any person for whom a specified limited liability company name has been reserved pursuant to subsection (b) of this section may, during the period for which such name is reserved, terminate such reservation by filing in the office of the Secretary of the State an application for cancellation of reservation of limited liability company name, together with the applicable fee.

(P.A. 93-267, S. 4; P.A. 94-123, S. 6; P.A. 96-77, S. 14.)

History: P.A. 94-123 added Subsec. (e) authorizing the cancellation of the reservation of a limited liability company name and specifying the procedure therefor; P.A. 96-77 amended Subsec. (b) to make a technical grammatical change.



Section 34-104 - Statutory agent for service.

(a) Each limited liability company shall have and maintain a statutory agent for service in this state as provided in this section. A statutory agent for service shall be: (1) A natural person who is a resident of this state; (2) a domestic corporation; (3) a foreign corporation which has procured a certificate of authority to transact business or conduct its affairs in this state; (4) a domestic limited liability company; (5) a foreign limited liability company which has procured a certificate of registration to transact business or conduct its affairs in this state; (6) a domestic registered limited liability partnership; (7) a registered limited liability partnership not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (8) a domestic statutory trust; or (9) a statutory trust not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state.

(b) A limited liability company’s statutory agent for service shall be appointed by filing with the Secretary of the State a written appointment in such form as the Secretary of the State shall prescribe setting forth: (1) The name of the limited liability company; (2) the name of the statutory agent for service; and (3) if the statutory agent is a natural person, the business and residence addresses thereof; if the statutory agent is an entity organized under the laws of this state, the address of the principal office thereof; if the statutory agent is an entity not organized under the laws of this state, the address of the principal office thereof in this state, if any. In each case, the address shall include the street and number or other particular designation. Each written appointment shall also be signed by the statutory agent for service therein appointed.

(c) If a statutory agent for service dies, dissolves, removes from the state or resigns, the limited liability company shall forthwith appoint another statutory agent for service. If the statutory agent for service changes his or its address within the state from that appearing upon the record in the office of the Secretary of the State, the limited liability company shall forthwith file with the Secretary of the State notice of the new address. A statutory agent for service may resign by filing with the Secretary of the State a signed statement in duplicate to that effect. The Secretary of the State shall forthwith file one copy and mail the other copy of such statement to the limited liability company at its principal office. Upon the expiration of thirty days after such filing, the resignation shall be effective and the authority of such statutory agent for service shall terminate. A limited liability company may revoke the appointment of a statutory agent for service by making a new appointment as provided in this section and any new appointment so made shall revoke all appointments theretofore made.

(P.A. 93-267, S. 5; P.A. 04-240, S. 14.)

History: P.A. 04-240 amended Subsec. (a) by adding Subdivs. (4) to (9) re limited liability companies, registered limited liability partnerships and statutory trusts as agents for service and making conforming and technical changes and amended Subsec. (b) by making conforming changes re entity as agent for service and making technical changes.



Section 34-105 - Service of process on statutory agent, member or manager.

(a) Any process, notice or demand in connection with any action or proceeding required or permitted by law to be served upon a limited liability company which is subject to the provisions of section 34-104, may be served upon the limited liability company’s statutory agent for service by any proper officer or other person lawfully empowered to make service by leaving a true and attested copy of the process, notice or demand with such agent or, in the case of an agent who is a natural person, by leaving it at such agent’s usual place of abode in this state.

(b) If it appears from the records of the Secretary of the State that such a limited liability company has failed to appoint or maintain a statutory agent for service, or if it appears by affidavit endorsed on the return of the officer or other proper person directed to serve any process, notice or demand upon such a limited liability company’s statutory agent for service appearing on the records of the Secretary of the State that such agent cannot, with reasonable diligence, be found at the address shown on such records as the agent’s address, service of such process, notice or demand on such limited liability company may, when timely made, be made by such officer or other proper person by: (1) Leaving a true and attested copy thereof together with the required fee at the office of the Secretary of the State or depositing the same in the United States mails, by registered or certified mail, postage prepaid, addressed to said office, and (2) depositing in the United States mails, by registered or certified mail, postage prepaid, a true and attested copy thereof, together with a statement by such officer that service is being made pursuant to this section, addressed to such limited liability company at its principal office.

(c) The Secretary of the State shall file the copy of each process, notice or demand received by him as provided in subsection (b) of this section and keep a record of the date and hour of such receipt. Service made as provided in this section shall be effective as of such date and hour.

(d) Notwithstanding subsections (a) and (b) of this section, any process, notice or demand in connection with any action or proceeding required or permitted by law to be served upon a limited liability company which is subject to the provisions of section 34-104 may be served upon any member of the limited liability company in whom management of the limited liability company is vested or any manager of the limited liability company by any proper officer or other person lawfully empowered to make service by leaving a true and attested copy of the process, notice or demand with such member or manager or by leaving it at such member’s usual place of abode in this state or, in the case of a manager who is a natural person, at such manager’s usual place of abode in this state.

(e) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a limited liability company in any other manner permitted by law.

(P.A. 93-267, S. 6; 98-137, S. 30, 62; 98-219, S. 33, 34; June Sp. Sess. P.A. 98-1, S. 26, 121; P.A. 10-178, S. 1.)

History: P.A. 98-137 amended Subsec. (a) to specify that the manner of service is “by leaving a true and attested copy of the process, notice or demand with such agent or, in the case of an agent who is a natural person, by leaving it at such agent’s usual place of abode in this state”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (b), effective June 24, 1998; P.A. 10-178 amended Subsec. (c) to make technical changes, added new Subsec. (d) to authorize service on a member or manager and specify manner of such service and redesignated existing Subsec. (d) as Subsec. (e).



Section 34-106 - Annual report. Interim notice of change of manager or member.

(a) Each limited liability company shall file an annual report by electronic transmission with the Secretary of the State which report shall be due upon the anniversary of the filing of a limited liability company’s articles of organization pursuant to section 34-120. Upon request of a limited liability company, the Secretary of the State may grant an exemption from the requirement to file an annual report by electronic transmission if the limited liability company does not have the capability to file by electronic transmission or make payment in an authorized manner by electronic means or if other good cause is shown.

(b) Such reporting requirement shall commence on or after January 1, 1995, and continue annually thereafter.

(c) Each annual report shall set forth: (1) The name of the limited liability company; (2) the limited liability company’s current principal office address; (3) the electronic mail address, if any, of the limited liability company; and (4) the name and respective business and residence addresses of a manager or a member of the limited liability company, except that if good cause is shown, the Secretary of the State may accept a business address in lieu of the business and residence addresses of such manager or member. For the purposes of this subsection and subsection (d) of this section, a showing of good cause shall include, but not be limited to, a showing that public disclosure of the residence address of the manager or member of the limited liability company may expose the personal security of such manager or member to significant risk.

(d) If the manager or member named in a limited liability company’s most current annual report pursuant to subsection (c) of this section is replaced for such purpose by another manager or member after the limited liability company has filed such annual report, but not later than thirty days preceding the month during which the limited liability company’s next annual report becomes due, the limited liability company shall file with the Secretary of the State an interim notice of change of manager or member that sets forth: (1) The name of the limited liability company; and (2) the name, title and respective business and residence addresses of the new manager or member and the name and title of the former manager or member, except that if good cause is shown, the Secretary of the State may accept a business address in lieu of the business and residence addresses of the new manager or member. Any such change of manager or member that occurs within the thirty-day period preceding the month during which the limited liability company’s next annual report becomes due shall be reflected in such next annual report.

(e) Each annual report shall be executed in accordance with section 34-109 and be accompanied by the filing fee established in section 34-112. The Secretary of the State shall deliver to each limited liability company at its principal office or electronic mail address, as shown on his records, notice that the annual report is due, but failure to receive such notice shall not relieve a limited liability company of the requirement of filing the report as provided in this section.

(P.A. 94-217, S. 24, 40; P.A. 01-188, S. 8; P.A. 04-240, S. 15; P.A. 11-146, S. 10.)

History: P.A. 94-217 effective January 1, 1995; P.A. 01-188 added Subsec. (c)(3) requiring annual report to set forth the name and respective business and residence addresses of a manager or member and authorizing the Secretary of the State for good cause shown to accept a business address in lieu of business and residence addresses and to specify that a showing of good cause includes, but is not limited to, a showing that public disclosure of the residence address of the manager or member may expose the personal security of such person to significant risk; P.A. 04-240 made conforming and technical changes in Subsec. (c), added new Subsec. (d) re interim notice of change of manager or member and redesignated existing Subsec. (d) as Subsec. (e); P.A. 11-146 amended Subsec. (a) to require annual report to be filed “by electronic transmission” and add provision re authority of Secretary of the State to grant exemption from electronic filing requirement if company does not have capability to file or pay electronically or if other good cause is shown, amended Subsec. (c) to add new Subdiv. (3) re electronic mail address and redesignate existing Subdiv. (3) as Subdiv. (4) and amended Subsec. (e) to require Secretary of the State to “deliver” a “notice that the annual report is due”, rather than “mail” a “form prescribed by him for the annual report”, allow delivery of such notice to company’s electronic mail address and make a conforming change, effective January 1, 2012.



Section 34-107 - Failure to file report. Incorrect report.

(a) Any limited liability company required to file an annual report as provided in section 34-106, which fails to file its annual report before the due date thereof, shall be in default in respect thereof until the same is filed.

(b) The Secretary of the State shall not accept for filing a report from a limited liability company until any default for failure to file any prior report is cured. If the Secretary of the State finds that any annual report received from a limited liability company does not conform to law, he may return it to the limited liability company for correction. If the report is returned for correction and is not received by the Secretary of the State in corrected form on or before the due date thereof, the limited liability company shall be in default for failure to file its report. If the report is returned for failure to file any previous report and is not returned with any such previous report on or before the due date of the current report, the limited liability company shall be in default for failure to file two reports.

(P.A. 94-217, S. 25, 40; P.A. 95-252, S. 33.)

History: P.A. 94-217 effective January 1, 1995; P.A. 95-252 deleted Subsec. (c) that had required the Secretary of the State to effect the dissolution by forfeiture of a limited liability company that is in default of filing its annual report.



Section 34-108 - Interrogatories by Secretary of the State.

(a) The Secretary of the State may propound to any limited liability company, domestic or foreign, subject to the provisions of sections 34-100 to 34-242, inclusive, and to any manager thereof if the management of the limited liability company is vested in a manager or managers, and to any member thereof if the management of the limited liability company is not vested in a manager or managers, such interrogatories as may be reasonably necessary and proper to enable said secretary to ascertain whether such limited liability company has complied with the provisions of sections 34-100 to 34-242, inclusive, applicable to such limited liability company. Such interrogatories shall be answered within thirty days after the mailing thereof or within such additional time as shall be fixed by said secretary, and the answers thereto shall be full and complete and shall be made in writing and under oath. If such interrogatories are directed to a specific person they shall be answered by that person, and, if directed to a limited liability company, they shall be answered by a manager thereof if the management of the limited liability company is vested in a manager or managers or by any member thereof if the management of the limited liability company is not vested in a manager or managers.

(b) Each limited liability company, domestic or foreign, and each member and manager of a limited liability company, domestic or foreign, failing or refusing within the time prescribed by this section to answer truthfully and fully interrogatories duly propounded to such limited liability company or such member or manager by the Secretary of the State, as provided in subsection (a) of this section, shall be fined not more than five hundred dollars.

(c) Interrogatories propounded by the Secretary of the State and the answers thereto shall not be open to public inspection, nor shall said secretary disclose any facts or information obtained therefrom except insofar as the official duties of said secretary may require the same to be made public, or if such interrogatories or the answers thereto are required for evidence in any criminal proceedings or in any other action by this state.

(P.A. 93-267, S. 7.)



Section 34-109 - Execution of documents.

(a) Unless otherwise specified in any other section of sections 34-100 to 34-242, inclusive, any document required by said sections to be filed with, or delivered to, the Secretary of the State shall be executed: (1) By any manager if management of the limited liability company is vested in one or more managers or by a member if management of the limited liability company is reserved to the members; (2) if the limited liability company has not been formed, by the organizer or organizers; or (3) if the limited liability company is in the hands of a receiver, trustee or other court-appointed fiduciary, by that fiduciary.

(b) The person executing the document shall sign it and state beneath or opposite his signature his name and the capacity in which he signs.

(c) The person executing the document may do so as an attorney-in-fact. Powers of attorney relating to the execution of the document do not need to be filed with the Secretary of the State.

(d) The execution of any such document shall constitute an affirmation under the penalties of false statement by the person signing the document that the facts stated therein are true.

(P.A. 93-267, S. 13; P.A. 94-217, S. 9.)

History: P.A. 94-217 amended Subsec. (a)(2) to replace “person or persons forming the limited liability company” with “organizer or organizers”.



Section 34-110 - Filing of documents.

(a) The original signed copy of the articles of organization or any other document required to be filed pursuant to sections 34-100 to 34-242, inclusive, shall be delivered to the Secretary of the State. The articles of organization or any other document required to be filed shall be typewritten or printed or, if electronically transmitted, in a format that can be retrieved or reproduced in typewritten or printed form. Unless the Secretary of the State determines that the document does not conform to the filing provisions of said sections, the Secretary of the State shall, when all required filing fees have been paid: (1) Endorse on each signed document “filed” and the date and time of its acceptance for filing; and (2) retain the signed document in the Secretary of the State’s files.

(b) When any document is required or permitted to be filed or recorded as provided in sections 34-100 to 34-242, inclusive, the Secretary of the State may, in the Secretary of the State’s discretion, for good cause, permit a photostatic or other photographic copy of such document to be filed or recorded in lieu of the original instrument. Such filing or recording shall have the same force and effect as if the original instrument had been so filed or recorded.

(c) The Secretary of the State may require or permit the filing by electronic transmission or by employing new technology as it is developed of any document that is required by law or regulation under sections 34-100 to 34-242, inclusive, to be filed with the Secretary of the State.

(d) If the Secretary of the State determines that the document does not conform to the filing provisions of sections 34-100 to 34-242, inclusive, or is not accompanied by all fees required by law, the document shall not be filed and the Secretary of the State shall return the document to the person originally submitting it.

(P.A. 93-267, S. 14; P.A. 94-217, S. 39; P.A. 01-188, S. 2; P.A. 11-146, S. 11.)

History: P.A. 94-217 made technical changes and amended Subsec. (a) to make the secretary’s duties apply with respect to any document that is filed, not just the articles of organization; P.A. 01-188 amended Subsec. (a) to add provision requiring the articles of organization or any other document required to be filed to be typewritten or printed or, if authorized by the Secretary of the State, electronically transmitted, replace “signed original of the document” and “signed original” with “signed document” and make technical changes for purposes of gender neutrality and add new Subsec. (b) authorizing the Secretary of the State for good cause to permit the filing or recording of a photostatic or other photographic copy of a document in lieu of the original instrument and providing that such filing or recording shall have the same force and effect as if the original instrument had been so filed or recorded, redesignating former Subsec. (b) as Subsec. (c); P.A. 11-146 amended Subsec. (a) to replace “or, if authorized by the Secretary of the State, electronically transmitted” with “or, if electronically transmitted, in a format that can be retrieved or reproduced in typewritten or printed form”, added new Subsec. (c) re authority of Secretary of the State to require or permit filing by electronic transmission or by employing new technology as it is developed of any document required to be filed with said Secretary and redesignated existing Subsec. (c) as Subsec. (d), effective January 1, 2012.



Section 34-111 - Forms for documents to be filed. Mailings.

(a) In his discretion, the Secretary of the State may prescribe forms for any reports, certificates or other documents required by sections 34-100 to 34-242, inclusive, to be filed in his office and may require the use of such forms as are furnished by his office.

(b) If a limited liability company so requests in writing, the Secretary of the State shall mail to the address designated in such request, and to no other address of the limited liability company, all matter required or permitted by sections 34-100 to 34-242, inclusive, to be mailed to such limited liability company by the Secretary of the State.

(P.A. 93-267, S. 71.)



Section 34-112 - Fees payable to Secretary of the State. Sales tax not imposed.

The Secretary of the State shall charge and collect the following fees and remit them to the Treasurer for the use of the state:

(a) Fees for filing documents and issuing certificates: (1) Filing application to reserve a limited liability company name or to cancel a reserved limited liability company name, sixty dollars; (2) filing transfer of reserved limited liability company name, sixty dollars; (3) filing articles of organization, including appointment of statutory agent, one hundred twenty dollars; (4) filing change of address of statutory agent or change of statutory agent, fifty dollars; (5) filing notice of resignation of statutory agent in duplicate, fifty dollars; (6) filing amendment to articles of organization, one hundred twenty dollars; (7) filing restated articles of organization, one hundred twenty dollars; (8) filing articles of merger or consolidation, sixty dollars; (9) filing articles of dissolution by resolution, fifty dollars; (10) filing articles of dissolution by expiration, fifty dollars; (11) filing judicial decree of dissolution, fifty dollars; (12) filing certificate of reinstatement, one hundred twenty dollars; (13) filing application by a foreign limited liability company for certificate of registration to transact business in this state and issuing certificate of registration, one hundred twenty dollars; (14) filing application of foreign limited liability company for amended certificate of registration to transact business in this state and issuing amended certificate of registration, one hundred twenty dollars; (15) filing application for withdrawal of foreign limited liability company and issuing certificate of withdrawal, one hundred twenty dollars; (16) filing an annual report, twenty dollars; and (17) filing an interim notice of change of manager or member, twenty dollars.

(b) Miscellaneous charges: (1) At the time of any service of process on the Secretary of the State as statutory agent of a limited liability company, which amount may be recovered as taxable costs by the party to the suit or action causing such service to be made if such party prevails in the suit or action, the plaintiff in the process so served shall pay fifty dollars; (2) for preparing and furnishing a copy of any document, instrument or paper filed or recorded relating to a limited liability company: For each copy of each such document thereof regardless of the number of pages, forty dollars; for affixing his certification thereto, fifteen dollars; (3) for the issuance of a certification of legal existence of a domestic limited liability company, fifty dollars; (4) for the issuance of a certificate of legal existence which certificate may reflect any and all changes of limited liability company names and the dates of filing thereof, fifty dollars; (5) for the issuance of a certificate of legal existence reflecting articles effecting fundamental changes to articles of organization and the date or dates of filing thereof, one hundred dollars; and (6) for other services for which fees are not provided by the general statutes, the Secretary of the State may charge such fees as will in his judgment cover the cost of the services provided.

(c) The tax imposed under chapter 219 shall not be imposed upon any transaction for which a fee is charged under the provisions of this section.

(P.A. 93-267, S. 70; P.A. 94-123, S. 7; 94-217, S. 31, 40; P.A. 03-18, S. 62; P.A. 04-240, S. 16; June Sp. Sess. P.A. 09-3, S. 373.)

History: P.A. 94-123 amended Subsec. (a)(1) to specify in that fee for filing an application to cancel a reserved limited liability company name shall be $30; P.A. 94-217 deleted Subsec. (a)(9) re fee of $30 for filing articles of abandonment or merger or consolidation, renumbering former Subdivs. (10), (11) and (12) as Subdivs. (9), (10) and (11), respectively, and adding new Subdiv. (12) re fee of $60 for filing a certificate of reinstatement and Subdiv. (16) re fee of $10 for filing an annual report, effective January 1, 1995; P.A. 03-18 amended Subsec. (a)(8) by deleting “per each limited liability company”, effective July 1, 2003; P.A. 04-240 added Subsec. (a)(17) re fee for filing interim notice of change of manager or member; June Sp. Sess. P.A. 09-3 increased fees in Subsecs. (a) and (b).



Section 34-113 - Taxation.

A limited liability company formed under sections 34-100 to 34-242, inclusive, or a foreign limited liability company transacting business in this state pursuant to the provisions of said sections shall be treated, for purposes of taxes imposed by the laws of the state or any political subdivision thereof, in accordance with the classification for federal tax purposes.

(P.A. 93-267, S. 73; P.A. 97-70, S. 3, 11.)

History: P.A. 97-70 replaced “the classification under 26 C.F.R. Section 301.7701-2” with “the classification for federal tax purposes”, effective May 27, 1997.



Section 34-119 - Restrictions on purposes and powers of limited liability companies.

(a) A limited liability company may be formed under sections 34-100 to 34-242, inclusive, for the transaction of any business or the promotion of any purpose which may be lawfully carried on by a limited liability company except that of a state bank and trust company, savings bank, industrial bank or building and loan association.

(b) Except as otherwise provided in this subsection, a limited liability company may be formed to render professional services provided: (1) Each member of the limited liability company must be licensed or otherwise authorized by law in this state or any other jurisdiction to render such professional services; (2) the limited liability company will render only one specific type of professional services and services ancillary to them and may not engage in any business other than the rendering of professional services for which it was formed to render and services ancillary to them; and (3) the limited liability company may render its professional services in this state only through its members, managers, employees and agents who are licensed or otherwise legally authorized to render such professional services within this state. A limited liability company that will render professional services by licensed or certified alcohol and drug counselors may only be formed pursuant to subdivision (2) of subsection (c) of this section.

(c) A limited liability company may be formed to render professional services rendered by members of two or more of the following professions: (1) Psychology, marital and family therapy, social work, nursing and psychiatry; (2) medicine and surgery, occupational therapy, social work and alcohol and drug counseling; and (3) medicine and surgery and chiropractic; provided (A) each member of the limited liability company must be licensed or otherwise authorized by law in this state or any other jurisdiction to render any of the types of professional services specified in subdivision (1), (2) or (3) of this subsection, (B) the limited liability company will render only the types of professional services specified in subdivision (1), (2) or (3) of this subsection and services ancillary to them and may not engage in any business other than the rendering of professional services for which it was formed to render and services ancillary to them, and (C) the limited liability company may render its professional services in this state only through its members, managers, employees and agents who are licensed or otherwise legally authorized to render any of the types of professional services specified in subdivision (1), (2) or (3) of this subsection within this state.

(d) No limited liability company formed under sections 34-100 to 34-242, inclusive, shall have power to transact in this state the business of a telegraph company, gas, electric, electric distribution or water company, or cemetery corporation, or of any company, except a telephone company, requiring the right to take and condemn lands or to occupy the public highways of this state.

(e) No limited liability company may be formed under sections 34-100 to 34-242, inclusive, for the purpose of transacting the business of an insurance company or a surety or indemnity company, unless (1) it is an affiliate of an insurance company chartered by, incorporated, organized or constituted within or under the laws of this state; and (2) at the time of the filing of its articles of organization, there is also filed a certificate issued by the Insurance Commissioner pursuant to section 33-646 authorizing the formation of the limited liability company. No limited liability company formed under sections 34-100 to 34-242, inclusive, shall have power to transact in this state the business of any insurance company or a surety or indemnity company until it has procured a license from the Insurance Commissioner in accordance with the provisions of section 38a-41.

(f) Nothing in sections 34-100 to 34-242, inclusive, shall be construed to authorize a limited liability company formed under said sections to transact any business except in compliance with any laws of this state regulating or otherwise applying to the same. The provisions of sections 34-100 to 34-242, inclusive, shall govern all limited liability companies, except that where by law special provisions are made in the case of a designated class or classes of limited liability companies governing the limited liability company procedure thereof in any respect, limiting or extending the powers thereof, conditioning action upon the approval of any agency of the state or otherwise prescribing the conduct of such limited liability companies, such procedure, power, action or conduct shall be governed by such special provisions whether or not such limited liability companies are formed under said sections.

(g) Nothing in this section shall prohibit the formation of a limited liability company under sections 34-100 to 34-242, inclusive, for the transaction of any business or for the promotion of any purpose in any other state if not prohibited by the laws thereof.

(P.A. 93-267, S. 8; P.A. 94-217, S. 3, 40; P.A. 96-254, S. 6, 10; 96-271, S. 185, 254; P.A. 98-28, S. 111, 117; P.A. 04-175, S. 2; P.A. 05-216, S. 3.)

History: P.A. 94-217 amended Subsec. (e) to insert language inadvertently omitted re governing law, effective October 1, 1994, and applicable to limited liability companies formed on or after October 1, 1993; P.A. 96-254 made a technical change in Subsec. (b) and inserted new Subsec. (c) authorizing the formation of a limited liability company to render professional services rendered by members of two or more of the professions of psychology, marital and family therapy, social work, nursing and psychiatry and setting forth the conditions for such formation, relettering the remaining Subsecs. accordingly, effective July 1, 1996; P.A. 96-271 amended Subsec. (d) to replace reference to Sec. 33-286a with Sec. 33-646, effective January 1, 1997; P.A. 98-28 amended Subsec. (d) by adding electric distribution companies, effective July 1, 1998; P.A. 04-175 amended Subsecs. (b) and (c) by adding provisions re formation of limited liability companies to render professional services by licensed or certified alcohol and drug counselors and making conforming changes; P.A. 05-216 amended Subsec. (c) to add and reference Subdiv. (3) re services rendered by members of the medicine, surgery and chiropractic professions.



Section 34-120 - Formation.

One or more organizers may form a limited liability company by signing and filing articles of organization with the Secretary of the State. The organizer or organizers need not be members of the limited liability company at the time of formation or after formation has occurred. The organizer or organizers shall prepare a writing to be held with the records of the limited liability company, setting forth: (1) The name and residence address of each person who has become an initial member of the limited liability company; and (2) if the articles of organization provide that the management of the limited liability company is vested in a manager or managers, the name and residence address of each initial manager. The limited liability company shall maintain, pursuant to subsection (a) of section 34-144, a record of the members and any managers. In addition to the articles of organization, the organizer or organizers shall file with the Secretary of the State a writing containing the name and respective business and residence addresses of a manager or a member of the limited liability company, except that, if good cause is shown, the Secretary of the State may accept a business address in lieu of business and residence addresses of such manager or member. For purposes of this section, a showing of good cause shall include, but not be limited to, a showing that public disclosure of the residence address of the manager or member of the limited liability company may expose the personal security of such manager or member to significant risk.

(P.A. 93-267, S. 10; P.A. 94-217, S. 4; P.A. 01-188, S. 6.)

History: P.A. 94-217 replaced “person” and “persons” with “organizer” and “organizers”, respectively, added provision requiring the preparation of a writing setting forth the name and residence address of initial members and, if applicable, the name and residence address of initial managers and added provision stating that the organizer or organizers have no obligation to make filings identifying the members or any managers but that the limited liability company is required to maintain a record of the members and any managers; P.A. 01-188 deleted provision that the “organizer or organizers shall have no obligation to make filings with the Secretary of the State identifying the members or any managers” and added provisions requiring the organizer or organizers to file a writing containing the name and respective business and residence addresses of a manager or member of the company, authorizing the Secretary of the State for good cause shown to accept a business address in lieu of business and residence addresses of such manager or member and providing that a showing of good cause includes, but is not limited to, a showing that public disclosure of the residence address of the manager or member may expose the personal security of such person to significant risk.



Section 34-121 - Articles of organization.

The articles of organization of a limited liability company formed under sections 34-100 to 34-242, inclusive, shall set forth: (1) A name for the limited liability company that satisfies the requirements of section 34-102; (2) if management of the limited liability company is vested in a manager or managers, a statement to that effect; (3) the nature of the business to be transacted or the purposes to be promoted or carried out, except that it shall be sufficient to state, either alone or with other business or purposes, that the purpose of the limited liability company is to engage in any lawful act or activity for which limited liability companies may be formed under sections 34-100 to 34-242, inclusive, and by such statement all lawful acts and activities shall be within the purposes of the limited liability company, except for express limitations, if any; (4) the principal office address of the limited liability company; (5) an appointment of a statutory agent for service of process as required by section 34-104; and (6) any other matter the organizer or organizers determine to include.

(P.A. 93-267, S. 11; P.A. 94-217, S. 7; P.A. 97-70, S. 4, 11.)

History: P.A. 94-217 added a new Subdiv. (5) re the principal office address and a new Subdiv. (6) re an appointment of a statutory agent for service of process, redesignated former Subdiv. (5) as Subdiv. (7) and amended said Subdiv. to replace “members” with “organizer or organizers”; P.A. 97-70 deleted former Subdiv. (2) that had required the articles to set forth the latest date upon which the limited liability company is to dissolve, renumbering the remaining Subdivs. accordingly, effective May 27, 1997.



Section 34-122 - Amendment and restatement of articles of organization.

(a) The articles of organization of a limited liability company are amended by filing articles of amendment with the Secretary of the State. The articles of amendment shall set forth: (1) The name of the limited liability company; and (2) the amendment to the articles of organization.

(b) The articles of organization may be amended in any and as many respects as may be desired, as long as the articles of organization as amended contain only provisions that may be lawfully contained in articles of organization at the time of making the amendment.

(c) Articles of organization may be restated at any time. Restated articles of organization shall be filed with the Secretary of the State and shall be specifically designated as such in the heading and shall state either in the heading or in an introductory paragraph the limited liability company’s present name and the date of the filing of its articles of organization. Unless the articles of organization provide otherwise, the articles of organization may be amended by a vote of a majority in interest of the members.

(P.A. 93-267, S. 12; P.A. 94-217, S. 8; P.A. 06-196, S. 267.)

History: P.A. 94-217 amended Subsec. (a) to delete the requirement that the articles of amendment set forth the date the articles of organization were filed and amended Subsec. (c) to replace “more than one-half by number” with “a majority in interest”; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006.



Section 34-123 - Effect of delivery of articles of organization for filing and endorsement.

(a) A limited liability company is formed when the articles of organization are delivered to the Secretary of the State for filing and endorsed by the Secretary of the State as provided in section 34-110.

(b) The articles of organization stamped “filed” and marked with the filing date is conclusive evidence that all conditions precedent required to be performed by the organizers have been complied with and that the limited liability company has been legally organized and formed under sections 34-100 to 34-242, inclusive.

(P.A. 93-267, S. 15.)



Section 34-124 - Powers of limited liability company.

(a) A limited liability company shall have all powers specially granted to it by law, all powers enumerated in this section and all powers elsewhere granted in sections 34-100 to 34-242, inclusive, without setting forth any such powers in its articles of organization.

(b) A limited liability company shall have power to and may sue and be sued and make and use a common seal and alter the same at pleasure.

(c) Except to the extent otherwise provided in, and subject to the limitations contained in, its articles of organization or in any law affecting it, a limited liability company shall have power to and may: (1) Take property of any description or any interest therein, by gift, devise or bequest; (2) make donations for the public welfare or for charitable, scientific or educational purposes; and (3) invest its funds not currently needed in its business.

(d) Except to the extent otherwise provided in, and subject to the limitations contained in its articles of organization or in any law affecting it, a limited liability company shall have power to and may, in carrying out the purposes stated in its articles of organization: (1) Acquire, by purchase or otherwise hold, sell, convey and exercise any and all rights of ownership or interest in or to any real or personal property whatsoever, including, without limitation, shares, securities and any other interest in or obligation of other corporations or associations, individuals or governmental units; (2) borrow money, issue promissory notes, bonds or other evidence of indebtedness and secure the same by mortgage, pledge or other form of security on any or all of its real or personal property or an interest therein; (3) make contracts, including contracts of guaranty or suretyship or other similar financial arrangements and give security therefor; (4) enter into any arrangement with others for the sharing of profits and losses or for any union of interest with respect to any transaction, operation or venture which the limited liability company has power to conduct by itself even if such arrangement involves sharing or delegation of control of such transaction, operation or venture to others; (5) carry on business in any place where such business is carried on; and (6) exercise all legal powers necessary or convenient to effect any or all of the purposes stated in its articles of organization, whether or not such powers are set forth in its articles of organization.

(e) In the time of war or other national emergency, a limited liability company shall have power to do any lawful business in aid thereof, notwithstanding the business or purposes set forth in its articles of organization, at the request or direction of any apparently authorized governmental authority.

(P.A. 93-267, S. 9.)



Section 34-130 - Agency power of members and managers.

(a) Except as provided in subsection (b) of this section, every member is an agent of the limited liability company for the purpose of its business or affairs, and the act of any member, including, but not limited to, the execution in the name of the limited liability company of any instrument, for apparently carrying on in the usual way the business or affairs of the limited liability company of which he is a member binds the limited liability company, unless the member so acting has, in fact, no authority to act for the limited liability company in the particular matter and the person with whom he is dealing has knowledge of the fact that the member has no such authority.

(b) If the articles of organization provide that management of the limited liability company is vested in a manager or managers: (1) No member, solely by reason of being a member, is an agent of the limited liability company; and (2) every manager is an agent of the limited liability company for the purpose of its business or affairs, and the act of any manager, including, but not limited to, the execution in the name of the limited liability company of any instrument, for apparently carrying on in the usual way the business or affairs of the limited liability company of which he is a manager binds the limited liability company, unless the manager so acting has, in fact, no authority to act for the limited liability company in the particular matter and the person with whom he is dealing has knowledge of the fact that the manager has no such authority.

(c) An act of a manager or member which is not apparently for the carrying on in the usual way the business or affairs of the limited liability company does not bind the limited liability company, unless authorized in accordance with the operating agreement, at the time of the transaction or at any other time.

(d) An act of a manager or member in contravention of a restriction on authority shall not bind the limited liability company to persons having knowledge of the restriction.

(P.A. 93-267, S. 16.)



Section 34-131 - Admissions and representations by members and managers.

(a) Except as provided in subsection (b) of this section, an admission or representation made by any member concerning the business or affairs of a limited liability company within the scope of his authority as provided for by sections 34-100 to 34-242, inclusive, is evidence against the limited liability company.

(b) If the articles of organization provide that management of the limited liability company is vested in a manager or managers: (1) An admission or representation made by a manager concerning the business or affairs of a limited liability company within the scope of his authority as provided for by sections 34-100 to 34-242, inclusive, is evidence against the limited liability company; and (2) the admission or representation of any member, acting solely in his capacity as a member, shall not constitute such evidence.

(P.A. 93-267, S. 17.)



Section 34-132 - Limited liability company charged with notice to or knowledge of any member or manager.

(a) Except as provided in subsection (b) of this section, notice to any member of any matter relating to the business or affairs of the limited liability company, and the knowledge of the member acting in the particular matter, acquired while a member or known at the time of becoming a member, and the knowledge of any other member who reasonably could and should have communicated it to the acting member, operate as notice to or knowledge of the limited liability company, except in the case of a fraud on the limited liability company committed by or with the consent of that member.

(b) If the articles of organization provide that management of the limited liability company is vested in a manager or managers: (1) Notice to any manager of any matter relating to the business or affairs of the limited liability company, and the knowledge of the manager acting in the particular matter, acquired while a manager or known at the time of becoming a manager, and the knowledge of any other manager who reasonably could and should have communicated it to the acting manager, operate as notice to or knowledge of the limited liability company, except in the case of a fraud on the limited liability company committed by or with the consent of that manager; and (2) notice to or knowledge of any member of a limited liability company while such member is acting solely in his capacity as a member is not notice to or knowledge of the limited liability company.

(P.A. 93-267, S. 18.)



Section 34-133 - Liability of members and managers to third parties.

(a) Except as provided in subsection (b) of this section, a person who is a member or manager of a limited liability company is not liable, solely by reason of being a member or manager, under a judgment, decree or order of a court, or in any other manner, for a debt, obligation or liability of the limited liability company, whether arising in contract, tort or otherwise or for the acts or omissions of any other member, manager, agent or employee of the limited liability company.

(b) Nothing contained in sections 34-100 to 34-242, inclusive, shall be interpreted to abolish, repeal, modify, restrict or limit the law in effect on October 1, 1993, in this state applicable to the professional relationship and liabilities between the person furnishing the professional services and the person receiving such professional service and to the standards for professional conduct; provided any member, manager, agent or employee of a limited liability company rendering professional services formed under sections 34-100 to 34-242, inclusive, shall be personally liable and accountable only for negligent or wrongful acts or misconduct committed by him, or by any person under his direct supervision and control, while rendering professional services on behalf of the limited liability company to the person for whom such professional services were being rendered; and provided further the personal liability of members of a limited liability company rendering professional services formed under sections 34-100 to 34-242, inclusive, in their capacity as members of such limited liability company, shall be no greater in any aspect than that of a shareholder who is an employee of a corporation formed under chapter 601. A limited liability company rendering professional services shall be liable up to the full value of its property for any negligent or wrongful acts or misconduct committed by any of its members, managers, agents or employees while they are engaged on behalf of the limited liability company in the rendering of professional services.

(P.A. 93-267, S. 19; P.A. 96-271, S. 186, 254.)

History: P.A. 96-271 amended Subsec. (b) to replace reference to Ch. 599 with Ch. 601, effective January 1, 1997.

This section and Sec. 34-134 do not shield defendant from liability based on his personal tortious conduct in withholding repayment of misdirected funds to plaintiff when it was wholly within his power to do so. 136 CA 99.



Section 34-134 - Members and managers as parties to actions.

A member or manager of a limited liability company is not a proper party to a proceeding by or against a limited liability company solely by reason of being a member or manager of the limited liability company, except where the object of the proceeding is to enforce a member’s or manager’s right against or liability to the limited liability company or as otherwise provided in an operating agreement.

(P.A. 93-267, S. 20.)

This section and Sec. 34-133 do not shield defendant from liability based on his personal tortious conduct in withholding repayment of misdirected funds to plaintiff when it was wholly within his power to do so. 136 CA 99.



Section 34-140 - Management.

(a) Subject to any provisions of sections 34-100 to 34-242, inclusive, or the articles of organization, the business, property and affairs of a limited liability company shall be managed by its members.

(b) The organizer or organizers may, in the articles of organization, and the members may, in any amendment to the articles of organization, vest management of the business, property and affairs of a limited liability company in a manager or managers.

(c) The operating agreement of a limited liability company may contain any provisions for the regulation and management of its affairs, including provisions for the appointment or designation of officers by the members, if management of a limited liability company is vested in its member or members, or by the managers, if management of a limited liability company is vested in a manager or managers, which are not inconsistent with law, the articles of organization or any provisions of sections 34-100 to 34-242, inclusive. If the limited liability company has only one member, the operating agreement may be adopted by such member and the limited liability company or may be a statement adopted by such member.

(d) If the management of a limited liability company is vested in a manager or managers, the operating agreement may set forth the number and qualification of the managers and the manner in which the managers are designated or elected, removed and replaced. Unless otherwise provided in the operating agreement or sections 34-100 to 34-242, inclusive: (1) Managers need not be members or natural persons; (2) designation or election of managers to fill initial positions or vacancies shall be by the vote of a majority in interest of the members; (3) any or all managers may be removed, with or without cause, by the vote of a majority in interest of the members; and (4) managers shall hold office until their successors are elected and qualified, unless removed as provided in subdivision (3) of this subsection. The operating agreement may provide that any class or group of members is entitled to designate or elect one or more managers. If the operating agreement provides that any class or group of members is entitled to designate or elect one or more managers, the vote of a majority in interest of the members in that class or group shall be required to fill any vacancies in manager positions designated or elected by such class or group of members.

(P.A. 93-267, S. 21; P.A. 94-217, S. 10; P.A. 99-133.)

History: P.A. 94-217 amended Subsec. (b) to replace “Members” with “The organizer or organizers” and provide that “the members may, in any amendment to the articles of organization,” vest management in a manager or managers, and amended Subsec. (d) to rearrange the provisions and replace “majority vote of the members” with “the vote of a majority in interest of the members”, where appearing; P.A. 99-133 amended Subsec. (c) to provide that the operating agreement may include provisions for the appointment or designation of officers by the members, if management of a limited liability company is vested in its member or members, or by the managers, if management of a limited liability company is vested in a manager or managers and to add provision that if the limited liability company has only one member, the operating agreement may be adopted by such member and the limited liability company or may be a statement adopted by such member.



Section 34-141 - Discharge of duties by members and managers.

(a) A member or manager shall discharge his duties under section 34-140 and the operating agreement, in good faith, with the care an ordinary prudent person in a like position would exercise under similar circumstances, and in the manner he reasonably believes to be in the best interests of the limited liability company, and shall not be liable for any action taken as a member or manager, or any failure to take such action, if he performs such duties in compliance with the provisions of this section.

(b) In discharging his duties under section 34-140 and the operating agreement, a member or manager is entitled to rely on information, opinions, reports or statements, including, but not limited to, financial statements or other financial data, if prepared or presented by: (1) One or more employees of the limited liability company whom he reasonably believes to be reliable and competent in the matter presented; (2) legal counsel, public accountants or other persons, as to matters he reasonably believes are within the person’s professional or expert competence; or (3) a committee of members of which he is not a constituent if he reasonably believes the committee merits confidence.

(c) A member or manager is not acting in good faith if he has knowledge concerning the matter in question that makes any reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) In discharging his duties under section 34-140 and the operating agreement, a member or manager shall not be liable to the limited liability company or to any other member for actions or failures to act based on his good faith reliance on the provisions of the operating agreement.

(e) Unless otherwise provided in writing in the articles of organization or the operating agreement, every member and manager must account to the limited liability company and hold as trustee for it any profit or benefit derived by that person, without the consent of more than one-half by number of the disinterested managers or the majority in interest of the disinterested members, from (1) any transaction connected with the conduct or winding up of the limited liability company or (2) any use by the member or manager of its property, including, but not limited to, confidential or proprietary information of the limited liability company or other matters entrusted to the person as a result of his status as a member or manager.

(P.A. 93-267, S. 22; P.A. 94-217, S. 11.)

History: P.A. 94-217 amended Subsec. (e) to add provision “Unless otherwise provided in writing in the articles of organization or the operating agreement,” and replace “more than one-half by number of the disinterested managers or members” with “more than one-half by number of the disinterested managers or the majority in interest of the disinterested members”.



Section 34-142 - Voting.

(a) Except as provided in the articles of organization, operating agreement or sections 34-100 to 34-242, inclusive, and subject to subsection (b) of this section, the affirmative vote, approval or consent of a majority in interest of the members, if management of the limited liability company is vested in the members, or more than one-half by number of the managers, if management of the limited liability company is vested in managers, shall be required to decide any matter connected with the business or affairs of the limited liability company.

(b) Except as provided in writing in the articles of organization or operating agreement, the affirmative vote, approval or consent of at least two-thirds in interest of the members shall be required to: (1) Amend a written operating agreement, or (2) authorize a manager, member or other person to do any act on behalf of the limited liability company that contravenes a written operating agreement, including any written provision thereof which expressly limits the purpose, business or affairs of the limited liability company or the conduct thereof.

(P.A. 93-267, S. 23; P.A. 94-217, S. 12.)

History: P.A. 94-217 amended Subsec. (a) to replace “more than one-half by number of the members” with “a majority in interest of the members” and amended Subsec. (b) to replace “at least two-thirds of the members” with “at least two-thirds in interest of the members”.



Section 34-143 - Liability and indemnification of members and managers.

An operating agreement may: (1) Eliminate or limit the personal liability of a member or manager for monetary damages for breach of any duty provided for in section 34-141; and (2) provide for indemnification of a member or manager for judgments, settlements, penalties, fines or expenses incurred in a proceeding to which an individual is a party because such individual is or was a member or manager.

(P.A. 93-267, S. 24.)



Section 34-144 - Records and information.

(a) A limited liability company shall keep at its principal place of business, or at such other location as may be stated in the operating agreement, the following: (1) A current and a past list, setting forth in alphabetical order the full name and last known mailing address of each member and manager, if any; (2) a copy of the articles of organization and all amendments thereto, together with executed copies of any powers of attorney pursuant to which the articles of amendment have been executed; (3) copies of the limited liability company’s federal, state and local income tax returns and financial statements for the three most recent years or, if such returns and statements were not prepared for any reason, copies of the information and statements provided to, or which should have been provided to, the members to enable them to prepare their federal, state and local tax returns for such period; (4) copies of any effective written operating agreements, and all amendments thereto, and copies of any written operating agreements no longer in effect; and (5) other writings, if any, prepared pursuant to a requirement in an operating agreement.

(b) A limited liability company may keep at its principal place of business, or at such other location as may be stated in the operating agreement, a writing or writings setting forth the amount of cash, if any, and a statement of the agreed value of other property or services contributed by each member and the times at which or events upon the happening of which additional contributions are to be made by each member, and any such writings on file shall constitute presumptive evidence as to the value of the member contributions described therein.

(c) During ordinary business hours a member may, at the member’s own expense, inspect and copy upon reasonable request any limited liability company record, wherever such record is located.

(d) Members, if management of the limited liability company is vested in the members, or managers, if management of the limited liability company is vested in managers, shall render, to the extent the circumstances render it just and reasonable, true and full information of all things affecting the members to any member and to the legal representative of any deceased member or of any member under legal disability.

(e) Failure of the limited liability company to keep or maintain any of the records or information required pursuant to this section shall not be grounds for imposing liability on any member or manager for the debts and obligations of the limited liability company.

(P.A. 93-267, S. 25; P.A. 94-217, S. 13.)

History: P.A. 94-217 amended Subsec. (a) to replace “Unless otherwise provided in writing in an operating agreement, a limited liability company shall keep at its principal place of business the following” with “A limited liability company shall keep at its principal place of business, or at such other location as may be stated in the operating agreement, the following” and deleted Subdiv. (5) re a writing setting forth the contributions of cash, property and services by each member and Subdiv. (6) re a writing stating events, if any, upon the happening of which the limited liability company is to be dissolved and its affairs wound up, renumbering the remaining Subdiv. accordingly, and added new Subsec. (b) to authorize a limited liability company to keep a writing setting forth the contributions of cash, property and services by each member similar to the provisions of former Subsec. (a)(5) except that the keeping of the writing is discretionary, rather than mandatory, and “any such writings on file shall constitute presumptive evidence as to the value of the member contributions described therein”, relettering the remaining Subsecs. accordingly.



Section 34-150 - Contributions to capital.

An interest in a limited liability company may be issued in exchange for property, services rendered or a promissory note or other obligation to contribute cash or to perform services.

(P.A. 93-267, S. 26.)



Section 34-151 - Liability for contribution.

(a) A promise by a member to contribute to the limited liability company is not enforceable unless set out in a writing signed by the member.

(b) Except as provided in the operating agreement, a member is obligated to the limited liability company to perform any enforceable promise to contribute cash or property or to perform services, even if the member is unable to perform because of death, disability or other reason.

(c) If a member does not make the required contribution of property or services, the member is obligated, at the option of the limited liability company, to contribute cash equal to that portion of value of the stated contribution that has not been made.

(d) Unless otherwise provided in the operating agreement, the obligation of a member to make a contribution may be compromised only with the unanimous consent of the members.

(P.A. 93-267, S. 27.)



Section 34-152 - Sharing of profits and losses.

The profits and losses of a limited liability company shall be allocated among the members, and among classes of members, in the manner agreed to in the operating agreement. To the extent the operating agreement does not so provide, profits and losses shall be allocated on the basis of the value of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned.

(P.A. 93-267, S. 28; P.A. 94-217, S. 14.)

History: P.A. 94-217 deleted provision that the value of a member’s contributions was the value “as stated in the limited liability company’s records required to be kept pursuant to section 34-127”, reflecting the deletion of said requirement in Sec. 34-127 by the same public act.



Section 34-158 - Sharing of interim distributions.

Except as provided in sections 34-159 and 34-210, distributions of cash or other assets of a limited liability company shall be allocated among the members and among classes of members in the manner provided in the operating agreement. If the operating agreement does not so provide, the distributions shall be made on the basis of the value of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned. A member is entitled to receive distributions described in this section from a limited liability company to the extent and at the times or upon the happening of the events specified in the operating agreement or at the times determined by the members or managers pursuant to section 34-142.

(P.A. 93-267, S. 29; P.A. 94-217, S. 15.)

History: P.A. 94-217 deleted provision that the value of a member’s contributions was the value “as stated in the limited liability company’s records required to be kept pursuant to section 34-127”, reflecting the deletion of said requirement in Sec. 34-127 by the same public act.



Section 34-159 - Distributions upon an event of dissociation.

(a) Upon the occurrence of an event of dissociation under section 34-180, other than an event of dissociation as provided in subparagraph (B) of subdivision (3) of subsection (a) of said section, a dissociating member is entitled to receive any distribution which the member was entitled to receive prior to the event of dissociation. Unless otherwise provided in writing in the articles of organization or operating agreement, or as otherwise provided in subsection (b) of section 34-173, the dissociating member shall not be entitled to payment for the member’s interest in the limited liability company and, beginning on the date of dissociation, the dissociating member shall have only the rights of an assignee of the dissociating member’s interest in the limited liability company and the dissociating member shall no longer be a member of the limited liability company.

(b) Notwithstanding any provision of subsection (a) of this section, distributions to members upon an event of dissociation occurring in limited liability companies formed under the laws of this state prior to May 27, 1997, shall, unless the members unanimously include a provision in a written operating agreement expressly adopting the provisions of subsection (a) of this section, be determined in accordance with the provisions of this section in effect prior to May 27, 1997.

(P.A. 93-267, S. 30; P.A. 94-217, S. 16, 40; P.A. 97-70, S. 5, 11.)

History: P.A. 94-217 provided that a dissociating member’s right to receive the fair value of his interest in the limited liability company also occurs if the operating agreement does not provide “the manner of payment of the distribution”, effective October 1, 1994, and applicable to limited liability companies formed on or after October 1, 1993; P.A. 97-70 designated existing provisions as Subsec. (a) and amended said Subsec. to delete requirement that the event of dissociation be one “which does not cause dissolution” and replace the provision entitling a dissociating member to the fair value of his interest in the company with provision that, unless otherwise provided, the dissociating member is not entitled to payment for his interest in the company and, beginning on the date of dissociation, has only the rights of an assignee of the member’s interest in the company and is no longer a member of the company and added new Subsec. (b) re method of determining distributions to members upon an event of dissociation occurring in companies formed prior to May 27, 1997, effective May 27, 1997.



Section 34-160 - Distribution in kind.

Except as provided in the operating agreement: (1) A member, regardless of the nature of the member’s contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash, and (2) no member may be compelled to accept from a limited liability company a distribution of any asset in kind to the extent that the percentage of the asset distributed to the member exceeds a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company.

(P.A. 93-267, S. 31.)



Section 34-161 - Right to distribution.

At the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.

(P.A. 93-267, S. 32.)



Section 34-167 - Ownership of limited liability company property.

(a) Property transferred to or otherwise acquired by a limited liability company is property of the limited liability company and not of the members individually. A member has no interest in specific limited liability company property.

(b) Property may be acquired, held and conveyed in the name of the limited liability company. Any interest in real property may be acquired in the name of the limited liability company and title to any interest so acquired shall vest in the limited liability company itself rather than in the members individually.

(P.A. 93-267, S. 33.)



Section 34-168 - Transfer of property.

(a) Except as provided in subsection (e) of this section, property of the limited liability company that is held in the name of the limited liability company may be transferred by an instrument of transfer executed by any member in the name of the limited liability company.

(b) Property of the limited liability company held in the name of one or more members or managers with an indication in the instrument transferring the property to them of their capacity as members or managers of a limited liability company, or of the existence of a limited liability company, if the name of the limited liability company is not indicated, may be transferred by an instrument of transfer executed by the persons in whose name title is held.

(c) Property transferred under subsections (a) and (b) of this section may be recovered by the limited liability company if it proves that the execution of the instrument of transfer did not bind the limited liability company under section 34-130, unless the property has been transferred by the initial transferee or a person claiming through the initial transferee to be a subsequent transferee who gives value without having notice that the person who executed the instrument of initial transfer lacked authority to bind the limited liability company.

(d) Property of the limited liability company held in the name of one or more persons other than the limited liability company without an indication in the instrument transferring title to the property to them of their capacity as members or managers of a limited liability company or of the existence of a limited liability company may be transferred free of any claims of the limited liability company or the members by the persons in whose name title is held to a transferee who gives value without having notice that it is property of a limited liability company.

(e) If the articles of organization provide that management of the limited liability company is vested in a manager or managers: (1) Title to property of the limited liability company that is held in the name of the limited liability company may be transferred by an instrument of transfer executed by any manager in the name of the limited liability company; and (2) a member, acting solely in his capacity as a member, shall not have such authority.

(P.A. 93-267, S. 34.)



Section 34-169 - Nature of membership interest.

A limited liability company membership interest is personal property.

(P.A. 93-267, S. 35.)



Section 34-170 - Assignment of membership interest.

(a) Except as provided in writing in an operating agreement and subject to the provisions of subsections (b) and (c) of section 34-119: (1) A limited liability company membership interest is assignable in whole or in part; (2) an assignment entitles the assignee to receive, to the extent assigned, only the distributions to which the assignor would be entitled; (3) an assignment of a limited liability company membership interest does not dissolve the limited liability company or entitle the assignee to participate in the management and affairs of the limited liability company or to become or exercise any rights of a member; (4) until the assignee of a limited liability company interest becomes a member, the assignor continues to be a member and to have the power to exercise any rights of a member, subject to the members’ right to remove the assignor pursuant to subparagraph (B) of subdivision (3) of subsection (a) of section 34-180; (5) until an assignee of a limited liability company membership interest becomes a member, the assignee has no liability as a member solely as a result of the assignment; and (6) the assignor of a limited liability company membership interest is not released from liability as a member solely as a result of the assignment.

(b) An operating agreement may provide that a member’s limited liability company interest may be evidenced by a certificate of membership interest issued by the limited liability company and may also provide for the assignment or transfer of any membership interest represented by such a certificate and make other provisions with respect to such certificates.

(c) Unless otherwise provided in an operating agreement, the pledge of, or granting of a security interest, lien or other encumbrance in or against, any or all of the limited liability company membership interest of a member is not an assignment and shall not cause the member to cease to be a member or to cease to have the power to exercise any rights or powers of a member.

(P.A. 93-267, S. 36; P.A. 96-254, S. 7, 10.)

History: P.A. 96-254 amended Subsec. (a) to add reference to Sec. 34-119(c), effective July 1, 1996.



Section 34-171 - Rights of judgment creditor.

On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the member’s limited liability company interest with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the member’s limited liability company interest. Nothing in sections 34-100 to 34-242, inclusive, shall be held to deprive a member of the benefit of any exemption provided by law applicable to such person’s limited liability company membership interest.

(P.A. 93-267, S. 37.)



Section 34-172 - Right of assignee to become a member.

(a) Subject to subsections (b) and (c) of section 34-119, an assignee of an interest in a limited liability company may become a member if and to the extent that (1) the assignor gives the assignee that right in accordance with authority described in the operating agreement, (2) unless otherwise provided in writing in an operating agreement, at least a majority in interest of the members, other than the assignor, consent, or (3) if the limited liability company has only one member, the assignor gives the assignee the right to become a member.

(b) An assignee who becomes a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under the articles of organization, any operating agreement and the provisions of sections 34-100 to 34-242, inclusive. An assignee who becomes a member also is liable for any obligations of the assignor to make contributions under section 34-151. The assignee is not obligated for liabilities of which the assignee had no knowledge at the time the assignee became a member and which could not be ascertained from any written records of the limited liability company kept pursuant to section 34-144.

(c) Whether or not an assignee of a membership interest becomes a member, the assignor is not released from his liability to the limited liability company under section 34-151, unless otherwise provided in writing in the operating agreement or unless the other members unanimously consent.

(d) Except as otherwise provided in writing in the operating agreement, a member who assigns his entire limited liability company membership interest ceases to be a member or to have the power to exercise any rights of a member when any assignee of his interest becomes a member with respect to the assigned interest.

(P.A. 93-267, S. 38; P.A. 94-217, S. 17, 40; P.A. 96-254, S. 8, 10; P.A. 97-70, S. 6, 11.)

History: P.A. 94-217 amended Subsec. (a)(2) by replacing requirement that “at least a majority in interest of the members consent” with “unless otherwise provided in writing in an operating agreement, at least a majority in interest of the members, other than the assignor, consent”, effective October 1, 1994, and applicable to limited liability companies formed on or after October 1, 1993; P.A. 96-254 amended Subsec. (a) to add reference to Sec. 34-119(c), effective July 1, 1996; P.A. 97-70 added Subsec. (a)(3) providing that if the limited liability company has only one member, an assignee may become a member if the assignor gives the assignee the right to become a member, effective May 27, 1997.



Section 34-173 - Powers of legal representative or successor of deceased, incompetent, dissolved or terminated member. Right of legal representative or successor to become member.

(a) Subject to subsection (b) of this section, if a member who is an individual dies or a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the member’s executor, administrator, guardian, conservator or other legal representative may exercise all of the member’s rights for the purpose of settling the member’s estate or administering the member’s property, including any power the member had under the articles of organization or an operating agreement to give an assignment of the right to become a member. Subject to subsection (b) of this section, if a member is a corporation, trust or other entity and is dissolved or terminated, the power of that member may be exercised by its legal representative or successor.

(b) Subject to subsections (b) and (c) of section 34-119, if a limited liability company has only one member and an event of dissociation occurs, other than an event of dissociation as provided in subparagraph (B) of subdivision (3) of subsection (a) of section 34-180, the legal representative or other successor in interest may, at the election of such legal representative or other successor in interest, become a member.

(P.A. 93-267, S. 39; P.A. 97-70, S. 7, 11.)

History: P.A. 97-70 designated existing provisions as Subsec. (a) and amended said Subsec. to make provisions subject to Subsec. (b) and added new Subsec. (b) re circumstances when the legal representative or other successor in interest may become a member if the limited liability company has only one member and an event of dissociation occurs, effective May 27, 1997.



Section 34-179 - Admission of members.

(a) Subject to subsection (b) of this section and subsections (b) and (c) of section 34-119, a person may become a member in a limited liability company: (1) In the case of a person acquiring a limited liability company interest directly from the limited liability company, upon compliance with the operating agreement or, if the operating agreement does not so provide in writing, upon the written consent of at least a majority in interest of the members; and (2) in the case of an assignee of a limited liability company interest, as provided in section 34-172.

(b) The effective time of admission of a member to a limited liability company shall be the later of: (1) The date the limited liability company is formed; or (2) the time provided in the operating agreement, or if no such time is provided therein, when the person’s admission is reflected in the records of the limited liability company.

(P.A. 93-267, S. 40; P.A. 94-217, S. 18, 40; P.A. 96-254, S. 9, 10.)

History: P.A. 94-217 amended Subsec. (a)(2) to correct statutory reference, effective October 1, 1994, and applicable to limited liability companies formed on or after October 1, 1993; P.A. 96-254 amended Subsec. (a) to add reference to Sec. 34-119(c), effective July 1, 1996.



Section 34-180 - Events of dissociation.

(a) Subject to subsection (b) of section 34-173, a person ceases to be a member of a limited liability company upon the occurrence of one or more of the following events: (1) The member withdraws by voluntary act from the limited liability company as provided in subsection (c) of this section; (2) the member ceases to be a member of the limited liability company as provided in section 34-172; (3) the member is removed as a member (A) in accordance with the operating agreement, or (B) unless otherwise provided in writing in the operating agreement, when the member assigns all of his interest in the limited liability company with the written consent or by an affirmative vote of a majority in interest of the members who have not assigned their interests; (4) unless otherwise provided in writing in the operating agreement or by written consent of all members at the time, the member (A) makes an assignment for the benefit of creditors, (B) files a voluntary petition in bankruptcy, (C) is adjudicated a bankrupt or insolvent, (D) files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, (E) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him in any proceeding of this nature, or (F) seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the member of all or any substantial part of his properties; (5) unless otherwise provided in writing in the operating agreement, or by written consent of all members at the time, one hundred twenty days after the commencement of any proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, the proceeding has not been dismissed, or if within ninety days after the appointment without his consent or acquiescence of a trustee, receiver or liquidator of the member or of all or any substantial part of his properties, the appointment is not vacated or stayed, or within ninety days after the expiration of any stay, the appointment is not vacated; (6) unless otherwise provided in writing in the operating agreement, or by written consent of all members at the time, in the case of a member who is an individual: (A) His death, or (B) the entry of an order by a court of competent jurisdiction adjudicating him incompetent to manage his person or his estate; (7) unless otherwise provided in writing in the operating agreement, or by written consent of all members at the time, in the case of a member that is a trust or is acting as a member by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee; (8) unless otherwise provided in writing in the operating agreement, or by written consent of all members at the time, in the case of a member that is a separate limited liability company, the dissolution and commencement of winding up of the separate limited liability company; (9) unless otherwise provided in writing in the operating agreement, or by written consent of all members at the time, in the case of a member that is a corporation, the filing of a certificate of dissolution or the equivalent for the corporation or the revocation of its charter and the lapse of ninety days after notice to the corporation of revocation without reinstatement of its charter; (10) unless otherwise provided in writing in the operating agreement, or by written consent of all members at the time, in the case of a member that is an estate, the distribution by the fiduciary of a member that is the estate’s entire interest in the limited liability company; or (11) where the limited liability company is formed to render professional services, a member licensed or otherwise authorized to render professional services in this state or any other jurisdiction ceases to be so licensed or authorized.

(b) The members may provide in writing in the operating agreement for other events the occurrence of which result in a person ceasing to be a member of the limited liability company.

(c) Unless the operating agreement provides in writing that a member has no power to withdraw by voluntary act from a limited liability company, the member may do so at any time by giving thirty days’ written notice to the other members, or such other notice as provided for in writing in the operating agreement. If the member has the power to withdraw but the withdrawal is a breach of the operating agreement, or the withdrawal occurs as a result of otherwise wrongful conduct of the member, the limited liability company may recover from the withdrawing member damages for breach of the operating agreement or as a result of the wrongful conduct, including the reasonable cost of obtaining replacement of the services the withdrawn member was obligated to perform and may offset the damages against the amount otherwise distributable to such member, in addition to pursuing any remedies provided for in the operating agreement or otherwise available under applicable law. Unless otherwise provided in the operating agreement, in the case of a limited liability company for a definite term or particular undertaking, a withdrawal by a member before the expiration of that term or the completion of that undertaking is a breach of the operating agreement.

(P.A. 93-267, S. 41; P.A. 94-217, S. 19; P.A. 97-70, S. 8, 11.)

History: P.A. 94-217 amended Subsec. (a)(3)(b) to replace “when the member assigns all of his interest in the limited liability company, by an affirmative vote of a majority in number of the members who have not assigned their interests” with “when the member assigns all of his interest in the limited liability company with the written consent or by an affirmative vote of a majority in interest of the members who have not assigned their interests”; P.A. 97-70 amended Subsec. (a) to make provisions subject to Sec. 34-173(b), effective May 27, 1997.



Section 34-186 - Suits by and against limited liability company.

Suits may be brought by or against a limited liability company in its own name.

(P.A. 93-267, S. 62.)



Section 34-187 - Authority to sue on behalf of limited liability company.

(a) Except as otherwise provided in an operating agreement, suit on behalf of the limited liability company may be brought in the name of the limited liability company by: (1) Any member or members of a limited liability company, whether or not the articles of organization vest management of the limited liability company in one or more managers, who are authorized to sue by the vote of a majority in interest of the members, unless the vote of all members shall be required pursuant to subsection (b) of section 34-142; or (2) any manager or managers of a limited liability company, if the articles of organization vest management of the limited liability company in one or more managers, who are authorized to sue by the vote required pursuant to section 34-142.

(b) In determining the vote required under section 34-142 for purposes of this section, the vote of any member or manager who has an interest in the outcome of the suit that is adverse to the interest of the limited liability company shall be excluded.

(P.A. 93-267, S. 63; P.A. 94-217, S. 22.)

History: P.A. 94-217 amended Subsec. (a)(1) to replace “the vote of more than one-half by number of members” with “the vote of a majority in interest of the members”.



Section 34-193 - *(See end of section for amended version and effective date.) Merger or consolidation.

(a) Except as provided in subsection (b) of this section, any one or more limited liability companies may merge or consolidate with or into any one or more domestic or foreign limited liability companies or one or more other entities formed or organized under the laws of this state or any other state or any foreign country or other foreign jurisdiction, or any combination thereof, in a manner provided in sections 34-194 and 34-195.

(b) A limited liability company organized under sections 34-100 to 34-242, inclusive, to render professional services may merge or consolidate only with another domestic limited liability company organized under said sections, a professional service corporation organized under chapter 594a or a partnership or limited liability partnership organized under chapter 614, if such company, corporation or partnership is organized to render the same professional service. A merger or consolidation of a limited liability company organized under sections 34-100 to 34-242, inclusive, to render professional services with any foreign limited liability company or foreign other entity is prohibited.

(P.A. 93-267, S. 64; P.A. 03-18, S. 63; P.A. 04-99, S. 4.)

*Note: On and after January 1, 2014, this section, as amended by section 46 of public 11-241 and section 2 of public act 12-32, is to read as follows:

“Sec. 34-193. Merger or consolidation. (a) Except as provided in subsection (b) of this section, any one or more limited liability companies may merge or consolidate with or into any one or more domestic or foreign limited liability companies in a manner provided in sections 34-194 and 34-195.

(b) A limited liability company organized under sections 34-100 to 34-242, inclusive, to render professional services may merge or consolidate only with another domestic limited liability company organized under said sections if such other company is organized to render the same professional service. A merger or consolidation of a limited liability company organized under sections 34-100 to 34-242, inclusive, to render professional services with any foreign limited liability company or foreign other entity is prohibited.”

(P.A. 93-267, S. 64; P.A. 03-18, S. 63; P.A. 04-99, S. 4; P.A. 11-241, S. 46; P.A. 12-32, S. 2.)

History: P.A. 03-18 amended Subsec. (a) by adding provision re one or more other entities formed or organized under the laws of this state or any foreign country or other foreign jurisdiction or combination thereof and amended Subsec. (b) by replacing “formed” with “organized” and “shall merge” with “may merge”, adding provisions re professional service corporation organized under chapter 594a or partnership or limited liability partnership organized under chapter 614, re limited liability company organized under Secs. 34-100 to 34-242, inclusive, to render professional services and re foreign other entity, and making technical changes, effective July 1, 2003; P.A. 04-99 amended Subsec. (a) by providing for merger or consolidation with or into one or more “domestic or foreign” limited liability companies, effective May 10, 2004; P.A. 11-241 amended Subsec. (a) to delete provision re other entities and amended Subsec. (b) to delete provision re professional service corporation and partnership or limited liability partnership organized under Ch. 614, effective January 1, 2014; P.A. 12-32 amended Subsec. (b) to limit merging or consolidating companies to those organized to render the same professional service, effective January 1, 2014.



Section 34-194 - Approval of merger or consolidation.

(a) Unless otherwise provided in the articles of organization or the operating agreement, a proposed plan of merger or consolidation complying with the requirements of section 34-195 shall be authorized and approved by each limited liability company that is a party to a proposed merger or consolidation by the affirmative vote of at least two-thirds in interest of the members.

(b) After a merger or consolidation is authorized and approved, unless the plan of merger or consolidation provides otherwise, and at any time before articles of merger or consolidation as provided for in section 34-196 are filed, the plan of merger or consolidation may be abandoned, subject to any contractual rights, in accordance with the procedure set forth in the plan of merger or consolidation or, if none is set forth, by the unanimous consent of the members of each limited liability company that is a party to the merger or consolidation, unless the operating agreement of any such limited liability company provides otherwise.

(P.A. 93-267, S. 65; P.A. 94-217, S. 23; P.A. 03-18, S. 64.)

History: P.A. 94-217 amended Subsec. (a) to provide that approval be by the affirmative vote of at least two-thirds “in interest” of the members; P.A. 03-18 amended Subsec. (a) by adding provision re the operating agreement, effective July 1, 2003.



Section 34-195 - *(See end of section for amended version and effective date.) Plan of merger or consolidation.

(a) Each limited liability company or other entity that is a party to a proposed merger or consolidation shall enter into a written plan of merger or consolidation, which shall be approved in accordance with section 34-194.

(b) The plan of merger or consolidation shall set forth: (1) The name of each limited liability company and other entity that is a party to the merger or consolidation and the name of the survivor in a merger or the new limited liability company in a consolidation; (2) the terms and conditions of the proposed merger or consolidation; (3) the manner and basis of converting the interests in each limited liability company or other entity in the merger or consolidation into interests of the surviving or new limited liability company or other entity or, in whole or in part, into cash or other property; (4) in the case of a merger, such amendments to the organizational documents of the survivor as are desired to be effected by the merger, or that no such changes are desired; (5) in the case of a consolidation, all of the statements required to be set forth in the organizational documents of the survivor; and (6) such other provisions relating to the proposed merger or consolidation as are deemed necessary or desirable. If the merger or consolidation involves an other entity, a written plan of merger or consolidation that meets the requirements for merger or consolidation of the statutes under which such other entity is organized or by which it is governed shall be deemed to meet the requirements for a plan of merger or consolidation under this section.

(P.A. 93-267, S. 66; P.A. 03-18, S. 65.)

*Note: On and after January 1, 2014, this section, as amended by section 47 of public act 11-241, is to read as follows:

“Sec. 34-195. Plan of merger or consolidation. (a) Each limited liability company that is a party to a proposed merger or consolidation shall enter into a written plan of merger or consolidation, which shall be approved in accordance with section 34-194.

(b) The plan of merger or consolidation shall set forth: (1) The name of each limited liability company that is a party to the merger or consolidation and the name of the survivor in a merger or the new limited liability company in a consolidation; (2) the terms and conditions of the proposed merger or consolidation; (3) the manner and basis of converting the interests in each limited liability company in the merger or consolidation into interests of the surviving or new limited liability company or, in whole or in part, into cash or other property; (4) in the case of a merger, such amendments to the organizational documents of the survivor as are desired to be effected by the merger, or that no such changes are desired; (5) in the case of a consolidation, all of the statements required to be set forth in the organizational documents of the survivor; and (6) such other provisions relating to the proposed merger or consolidation as are deemed necessary or desirable.”

(P.A. 93-267, S. 66; P.A. 03-18, S. 65; P.A. 11-241, S. 47.)

History: P.A. 03-18 amended Subsec. (a) by adding provision re other entity and amended Subsec. (b) by adding provisions re other entity and re party to the merger or consolidation, replacing references to surviving limited liability company with references to survivor and references to articles of organization of the surviving or any new limited liability company with references to organizational documents of the survivor and adding provisions re plan of merger or consolidation meeting requirements of statutes under which other entity is organized or governed, effective July 1, 2003; P.A. 11-241 deleted provisions re other entity, effective January 1, 2014.



Section 34-196 - *(See end of section for amended version and effective date.) Articles of merger or consolidation.

(a) After a plan of merger or consolidation is approved as provided in section 34-194, the survivor shall deliver to the Secretary of the State for filing articles of merger or consolidation duly executed by each limited liability company and other entity that is a party thereto setting forth: (1) The name and jurisdiction of formation or organization of each limited liability company and other entity; (2) the effective date of the merger or consolidation if later than the date of filing of the articles of merger or consolidation; (3) the name of the survivor; (4) a statement that the plan of merger or consolidation was duly authorized and approved by each limited liability company in accordance with the provisions of section 34-194 and by each other entity in accordance with the applicable organizational documents of each other entity; (5) if the articles of organization of the survivor of the merger are amended, the amendments to such articles of organization or, if a new limited liability company is created as a result of the consolidation, the articles of organization of such new limited liability company; (6) that the plan of merger or consolidation is on file at a place of business of the survivor and the address thereof; and (7) that a copy of the plan of merger or consolidation will be furnished by the survivor, on request and without cost, to any person holding an interest in any limited liability company or other entity that is a party to the merger or consolidation.

(b) A merger or consolidation takes effect upon the later of the effective date of the filing of the articles of merger or consolidation or the date set forth in the plan of merger or consolidation.

(c) The articles of merger or consolidation shall be executed by each limited liability company or other entity that is a party to the merger or consolidation. The survivor shall file the articles of merger or consolidation with the Secretary of the State in the manner provided for in section 34-110 as a condition of the effectiveness of the merger or consolidation.

(d) Articles of merger or consolidation shall act as articles of dissolution for a limited liability company which is not the survivor in the merger or consolidation.

(e) A plan of merger or consolidation authorized and approved in accordance with section 34-194 may effect any amendment to the operating agreement or effect the adoption of a new operating agreement for a limited liability company if it is the survivor in the merger or consolidation. Such a plan of merger or consolidation may also provide that the operating agreement of any limited liability company that is a party to the merger or consolidation, including a limited liability company formed for the purpose of consummating a merger or consolidation, shall be the operating agreement of the survivor. Any amendment to an operating agreement or adoption of a new operating agreement made pursuant to this subsection shall be effective at the effective time or date of the merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or consolidation or of any of the matters referred to in this subsection by any other means provided for in an operating agreement or other agreement or as otherwise permitted by law.

(P.A. 93-267, S. 67; P.A. 03-18, S. 66.)

*Note: On and after January 1, 2014, this section, as amended by section 48 of public act 11-241, is to read as follows:

“Sec. 34-196. Articles of merger or consolidation. (a) After a plan of merger or consolidation is approved as provided in section 34-194, the survivor shall deliver to the Secretary of the State for filing articles of merger or consolidation duly executed by each limited liability company that is a party thereto setting forth: (1) The name and jurisdiction of formation or organization of each limited liability company; (2) the effective date of the merger or consolidation if later than the date of filing of the articles of merger or consolidation; (3) the name of the survivor; (4) a statement that the plan of merger or consolidation was duly authorized and approved by each limited liability company in accordance with the provisions of section 34-194; (5) if the articles of organization of the survivor of the merger are amended, the amendments to such articles of organization or, if a new limited liability company is created as a result of the consolidation, the articles of organization of such new limited liability company; (6) that the plan of merger or consolidation is on file at a place of business of the survivor and the address thereof; and (7) that a copy of the plan of merger or consolidation shall be furnished by the survivor, on request and without cost, to any person holding an interest in any limited liability company that is a party to the merger or consolidation.

(b) A merger or consolidation takes effect upon the later of the effective date of the filing of the articles of merger or consolidation or the date set forth in the plan of merger or consolidation.

(c) The articles of merger or consolidation shall be executed by each limited liability company that is a party to the merger or consolidation. The survivor shall file the articles of merger or consolidation with the Secretary of the State in the manner provided for in section 34-110 as a condition of the effectiveness of the merger or consolidation.

(d) Articles of merger or consolidation shall act as articles of dissolution for a limited liability company which is not the survivor in the merger or consolidation.

(e) A plan of merger or consolidation authorized and approved in accordance with section 34-194 may effect any amendment to the operating agreement or effect the adoption of a new operating agreement for a limited liability company if it is the survivor in the merger or consolidation. Such a plan of merger or consolidation may also provide that the operating agreement of any limited liability company that is a party to the merger or consolidation, including a limited liability company formed for the purpose of consummating a merger or consolidation, shall be the operating agreement of the survivor. Any amendment to an operating agreement or adoption of a new operating agreement made pursuant to this subsection shall be effective at the effective time or date of the merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or consolidation or of any of the matters referred to in this subsection by any other means provided for in an operating agreement or other agreement or as otherwise permitted by law.”

(P.A. 93-267, S. 67; P.A. 03-18, S. 66; P.A. 11-241, S. 48.)

History: P.A. 03-18 replaced references to surviving or new limited liability company with references to survivor and added provisions re other entity throughout, amended Subsec. (a) by adding provision re limited liability company and other entity that is a party to the merger or consolidation, adding provision in Subdiv. (4) re applicable organizational documents of each other entity, adding new Subdiv. (5) re amended or new articles of organization, and redesignating existing Subdivs. (5) and (6) as Subdivs. (6) and (7), amended Subsec. (c) by adding provisions re filing by survivor of articles of merger or consolidation as a condition of effectiveness of the merger or consolidation, deleting provision re execution in the manner provided for in Sec. 34-109 and making a technical change, and amended Subsec. (e) by making a technical change, effective July 1, 2003; P.A. 11-241 deleted provisions re other entity and, in Subsec. (a)(7), changed “will” to “shall”, effective January 1, 2014.



Section 34-197 - *(See end of section for amended version and effective date.) Effect of merger or consolidation.

Upon the effectiveness of a merger or consolidation:

(1) The survivor shall be a limited liability company or other entity which, in the case of a merger, shall be the limited liability company or other entity designated in the plan of merger as the survivor and, in the case of a consolidation, shall be the new limited liability company or other entity provided for in the plan of consolidation.

(2) The separate existence of each limited liability company or other entity that is a party to the plan of merger or consolidation, except the survivor, shall cease.

(3) The survivor shall thereupon and thereafter possess all the rights, privileges, immunities and powers of each of the merging or consolidating limited liability companies or other entities and shall be subject to all the restrictions, disabilities and duties of each of the merging or consolidating limited liability companies or other entities.

(4) Any property, real, personal and mixed, and all debts due on whatever account, including promises to make capital contributions, and all other choses in action, and all and every other interest of or belonging to or due to each party to the merger or the consolidation shall be vested in the survivor without further act or deed.

(5) The title to all real estate, and any interest therein, vested in any party to the merger or the consolidation shall not revert or be in any way impaired by reason of such merger or consolidation.

(6) The survivor shall be responsible and liable for all liabilities and obligations of each of the limited liability companies or other entities that were merged or consolidated, and any claim existing or action or proceeding pending by or against any limited liability company or other entity that was a party to the merger or consolidation may be prosecuted as if such merger or consolidation had not taken place, or the survivor may be substituted in the action.

(7) Neither the rights of creditors nor any liens on the property of any limited liability company or other entity that is a party to the merger or consolidation shall be impaired by the merger or consolidation.

(8) The membership or other interests in a limited liability company or other entity that are to be converted or exchanged into interests, cash, obligations or other property under the terms of the plan of merger or consolidation are so converted, and the former holders thereof are entitled only to the rights provided in the plan of merger or consolidation or the rights otherwise provided by law.

(P.A. 93-267, S. 68; P.A. 03-18, S. 67.)

*Note: On and after January 1, 2014, this section, as amended by section 49 of public act 11-241, is to read as follows:

“Sec. 34-197. Effect of merger or consolidation. Upon the effectiveness of a merger or consolidation:

(1) The survivor shall be a limited liability company which, in the case of a merger, shall be the limited liability company designated in the plan of merger as the survivor and, in the case of a consolidation, shall be the new limited liability company provided for in the plan of consolidation.

(2) The separate existence of each limited liability company that is a party to the plan of merger or consolidation, except the survivor, shall cease.

(3) The survivor shall thereupon and thereafter possess all the rights, privileges, immunities and powers of each of the merging or consolidating limited liability companies and shall be subject to all the restrictions, disabilities and duties of each of the merging or consolidating limited liability companies.

(4) Any property, real, personal and mixed, and all debts due on whatever account, including promises to make capital contributions, and all other choses in action, and all and every other interest of or belonging to or due to each party to the merger or the consolidation shall be vested in the survivor without further act or deed.

(5) The title to all real estate, and any interest therein, vested in any party to the merger or the consolidation shall not revert or be in any way impaired by reason of such merger or consolidation.

(6) The survivor shall be responsible and liable for all liabilities and obligations of each of the limited liability companies that were merged or consolidated, and any claim existing or action or proceeding pending by or against any limited liability company that was a party to the merger or consolidation may be prosecuted as if such merger or consolidation had not taken place, or the survivor may be substituted in the action.

(7) Neither the rights of creditors nor any liens on the property of any limited liability company that is a party to the merger or consolidation shall be impaired by the merger or consolidation.

(8) The membership or other interests in a limited liability company that are to be converted or exchanged into interests, cash, obligations or other property under the terms of the plan of merger or consolidation are so converted, and the former holders thereof are entitled only to the rights provided in the plan of merger or consolidation or the rights otherwise provided by law.”

(P.A. 93-267, S. 68; P.A. 03-18, S. 67; P.A. 11-241, S. 49.)

History: P.A. 03-18 replaced references to surviving or new limited liability company with references to survivor and added provisions re other entity throughout, amended Subdiv. (1) by replacing “limited liability companies party to the plan of merger or consolidation” with “survivor”, amended Subdiv. (3) by replacing “is subject to” with “shall be subject to”, amended Subdiv. (4) by replacing “All property” with “Any property” and replacing “each of the limited liability companies” with “each party to the merger or the consolidation”, and amended Subdiv. (5) by replacing “any such limited liability company” with “any party to the merger or the consolidation”, effective July 1, 2003; P.A. 11-241 deleted provisions re other entities, effective January 1, 2014.



Section 34-198 - Survivor to be governed by laws of jurisdiction other than this state.

(a) Upon a merger involving one or more domestic limited liability companies taking effect, if the survivor is to be governed by the laws of any state other than this state or by the laws of the District of Columbia or of any foreign country, then the survivor shall agree: (1) That it may be served with process in this state in any proceeding for enforcement of any obligation of any limited liability company or other entity party to the merger or consolidation that was formed under the laws of this state, as well as for enforcement of any obligation of the survivor of the merger or consolidation; and (2) to irrevocably appoint the Secretary of the State as its agent for service of process in any such proceeding and the survivor shall specify the address to which a copy of the process shall be mailed to it by the Secretary of the State.

(b) The effect of such merger or consolidation shall be as provided in section 34-197 if the survivor is to be governed by the laws of this state. If the survivor is to be governed by the laws of any jurisdiction other than this state, the effect of such merger or consolidation shall be the same as provided in section 34-197, except as the laws of such other jurisdiction provide otherwise.

(P.A. 93-267, S. 69; P.A. 03-18, S. 68.)

History: P.A. 03-18 deleted former Subsec. (a) re merger or consolidation of domestic and foreign limited liability companies, redesignated existing Subsecs. (b) and (c) as new Subsecs. (a) and (b), replaced references to surviving or new limited liability company with references to survivor throughout and added provision re other entity in Subsec. (a)(1), effective July 1, 2003.



Section 34-206 - Dissolution.

A limited liability company is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following: (1) At the time or upon the occurrence of events specified in writing in the articles of organization or operating agreement; (2) unless otherwise provided in writing in the articles of organization or operating agreement, upon the affirmative vote, approval or consent of at least a majority in interest of the members; or (3) entry of a decree of judicial dissolution under section 34-207.

(P.A. 93-267, S. 42; P.A. 96-89, S. 2; 96-180 S. 109, 166; P.A. 97-70, S. 10, 11.)

History: P.A. 96-89 amended Subdiv. (3) to rephrase provisions, insert Subpara. indicators and add provision re manner in which the business of the limited liability company may be continued if there is only one remaining member; P.A. 96-180 reiterated insertion of Subpara. indicators in Subdiv. (3), effective June 3, 1996; P.A. 97-70 amended Subdiv. (2) to replace “written consent of at least a majority in interest of the members” with “unless otherwise provided in writing in the articles of organization or operating agreement, upon the affirmative vote, approval or consent of at least a majority in interest of the members” and deleted former Subdiv. (3) re dissolution upon an event of dissociation of a member, renumbering former Subdiv. (4) as Subdiv. (3), effective May 27, 1997.



Section 34-207 - Judicial dissolution.

On application by or for a member, the superior court for the judicial district where the principal office of the limited liability company is located may order dissolution of a limited liability company whenever it is not reasonably practicable to carry on the business in conformity with the articles of organization or operating agreement.

(P.A. 93-267, S. 43.)



Section 34-208 - Winding up.

(a) Except as otherwise provided in writing in the operating agreement, the business and affairs of the limited liability company may be wound up (1) by the members or managers who have authority pursuant to section 34-140 to manage the limited liability company prior to dissolution or (2) on application of any member or legal representative or assignee thereof, by the superior court for the judicial district where the principal office of the limited liability company is located, if one or more of the members or managers of the limited liability company have engaged in wrongful conduct, or upon other cause shown.

(b) The persons winding up the business and affairs of the limited liability company may, in the name of, and for and on behalf of, the limited liability company: (1) Prosecute and defend suits; (2) settle and close the business of the limited liability company; (3) dispose of and transfer the property of the limited liability company; (4) discharge the liabilities of the limited liability company; and (5) distribute to the members any remaining assets of the limited liability company.

(P.A. 93-267, S. 44.)



Section 34-209 - Agency powers of managers or members after dissolution.

(a) Except as provided in subsection (c), (d) or (e) of this section, after dissolution of the limited liability company, each of the members having authority to wind up the limited liability company’s business and affairs can bind the limited liability company: (1) By any act appropriate for winding up the limited liability company’s business and affairs or completing transactions unfinished at dissolution; and (2) by any transaction that would have bound the limited liability company if it had not been dissolved, if the other party to the transaction does not have notice of the dissolution.

(b) The filing of articles of dissolution shall be presumed to constitute notice of dissolution for purposes of subdivision (2) of subsection (a) of this section.

(c) An act of a member which is not binding on the limited liability company pursuant to subsection (a) of this section is binding if it is otherwise authorized by the limited liability company.

(d) An act of a member which would be binding under subsection (a) of this section or would be otherwise authorized but which is in contravention of a restriction on authority shall not bind the limited liability company to persons having knowledge of the restriction.

(e) If the articles of organization vest management of the limited liability company in a manager or managers, a manager shall have the authority of a member provided in subsection (a) of this section, and no member shall have such authority if he is acting solely in the capacity of a member.

(P.A. 93-267, S. 45.)



Section 34-210 - Distribution of assets.

Upon the winding up of a limited liability company, the assets shall be distributed as follows: (1) Payment, or adequate provision for payment, shall be made to creditors, including, to the extent permitted by law, members who are creditors, in satisfaction of liabilities of the limited liability company; (2) unless otherwise provided in writing in an operating agreement, to members or former members in satisfaction of liabilities for distributions under sections 34-158 and 34-159; and (3) unless otherwise provided in writing in an operating agreement, to members and former members, first, for the return of their contributions and second, respecting their membership interests, in proportions in which the members share in distributions under section 34-158.

(P.A. 93-267, S. 46.)



Section 34-211 - Articles of dissolution.

After the dissolution of a limited liability company pursuant to section 34-206, the limited liability company shall file articles of dissolution in the office of the Secretary of the State which set forth: (1) The name of the limited liability company; (2) the reason for filing the articles of dissolution; (3) the effective date, which shall be a date certain, of the articles of dissolution if they are not to be effective upon the filing; and (4) any other information the members or managers filing the articles of dissolution may determine.

(P.A. 93-267, S. 47.)



Section 34-212 - Known claims against dissolved limited liability company.

(a) A dissolved limited liability company may dispose of the known claims against it by filing articles of dissolution pursuant to section 34-211 and following the procedures described in this section.

(b) The dissolved limited liability company shall notify its known claimants in writing of the dissolution at any time after the effective date of dissolution. The written notice shall: (1) Describe the information that must be included in a claim; (2) provide a mailing address where a claim may be sent; (3) state the deadline, which may not be fewer than one hundred twenty days from the later of (A) the effective date of the written notice or (B) the filing of articles of dissolution pursuant to section 34-211, by which the dissolved limited liability company must receive the claim; and (4) state that the claim will be barred if not received by the deadline.

(c) A claim against the dissolved limited liability company is barred if (1) a claimant who was given written notice under subsection (b) of this section does not deliver the claim to the dissolved limited liability company by the deadline or (2) a claimant whose claim was rejected by the dissolved limited liability company does not commence a proceeding to enforce the claim within ninety days from the effective date of the rejection notice.

(d) For purposes of this section, “claim” does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

(P.A. 93-267, S. 48.)



Section 34-213 - Unknown claims against dissolved limited liability company.

(a) A dissolved limited liability company may publish a notice of dissolution pursuant to this section which requests that persons with claims against the limited liability company present them in accordance with the notice.

(b) The notice shall: (1) Be published once in a newspaper of general circulation in the county where the dissolved limited liability company’s principal office is or was located, (2) describe the information that must be included in a claim and provide a mailing address where the claim may be sent, and (3) state that a claim against the limited liability company will be barred unless a proceeding to enforce the claim is commenced within three years after the publication of the notice.

(c) If the dissolved limited liability company publishes a newspaper notice in accordance with subsection (b) of this section and files articles of dissolution pursuant to section 34-211, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company within three years after the later of the publication date of the newspaper notice or the filing of the articles of dissolution: (1) A claimant who did not receive written notice under section 34-212; (2) a claimant whose claim was timely sent to the dissolved limited liability company but not acted upon; (3) a claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(P.A. 93-267, S. 49.)



Section 34-214 - Recovery for claims not barred.

Any claim not barred pursuant to sections 34-212 and 34-213 may be enforced by a claimant, legal representative or assignee against: (1) The dissolved limited liability company to the extent of its undistributed assets, or (2) if the assets of a dissolved limited liability company have been distributed in liquidation, against one or more members of the dissolved limited liability company to the extent of their pro rata shares of the claim or the assets of the limited liability company distributed to them in liquidation, whichever is less, but no member’s total liability for all claims under this section shall exceed the total amount of assets distributed to that member.

(P.A. 93-267, S. 50.)



Section 34-215 - Dissolution by forfeiture.

(a) The Secretary of the State may effect the dissolution of a limited liability company by forfeiture as provided in this section.

(b) Whenever it comes to the attention of the Secretary of the State that a limited liability company has failed to maintain a statutory agent for service, the Secretary of the State may notify such limited liability company by registered or certified mail or mail evidenced by a certificate of mailing addressed to such limited liability company at its principal office as last shown on his records that under the provisions of this section the limited liability company’s rights and powers are prima facie forfeited. Unless the limited liability company within three months of the mailing of such notice files an appointment of statutory agent for service, the Secretary of the State shall prepare and file in his office a certificate of dissolution by forfeiture stating that the delinquent limited liability company has been dissolved by forfeiture by reason of its default.

(c) Dissolution shall be effective upon the filing by the Secretary of the State in his office of such certificate of dissolution by forfeiture.

(d) After filing the certificate of dissolution by forfeiture, the Secretary of the State shall: (1) Send a certified copy thereof to the delinquent limited liability company, by registered or certified mail or mail evidenced by a certificate of mailing addressed to such limited liability company at its principal office as last shown on his records and (2) cause notice of the filing of such certificate of dissolution by forfeiture to be published in two successive issues of the Connecticut Law Journal.

(P.A. 94-217, S. 26, 40; P.A. 95-252, S. 24.)

History: P.A. 94-217 effective January 1, 1995; P.A. 95-252 deleted former Subsec. (b) re dissolution by forfeiture of a limited liability company that is in default of filing its annual report, relettering the remaining Subsecs. accordingly, amended Subsec. (b), formerly Subsec. (c), to provide that the notice may be given by mail evidenced by a certificate of mailing and amended Subsec. (d), formerly Subsec. (e), to provide that a copy of the certificate may be sent by mail evidenced by a certificate of mailing.



Section 34-216 - Reinstatement after dissolution.

(a) At any time after dissolution, otherwise than by decree of court in any proceeding, a limited liability company may be reinstated as provided in this section.

(b) Reinstatement proceedings shall conform, with such adaptations as are appropriate, to proceedings for dissolution by written consent of at least a majority in interest of the members, except that in the case of a limited liability company dissolved by expiration, such proceedings shall include appropriate amendment of the articles of organization.

(c) If the name of the limited liability company to be reinstated is no longer available, it shall, simultaneously with reinstatement, be changed to an available name by amendment of the articles of organization.

(d) A certificate of reinstatement conforming, with such adaptations as are appropriate, to the content requirements of a limited liability company’s articles of organization shall be executed and filed with the office of the Secretary of the State as provided in section 34-109.

(e) A certificate of reinstatement shall be accompanied by: (1) Payment of all penalties and forfeitures incurred by the limited liability company and a reinstatement fee as provided by section 34-112, (2) an annual report for the current year and (3) an appointment of a statutory agent for service.

(f) Upon the filing of the certificate of reinstatement with the Secretary of the State, reinstatement shall be effective, the legal existence of the reinstated limited liability company shall commence and it shall be revested with its rights and powers under sections 34-100 to 34-242, inclusive. No action or proceeding, civil or criminal, to which the limited liability company is a party at the time of reinstatement shall be affected by such reinstatement except as the court shall, under the circumstances, determine. Any claim against the limited liability company barred as provided in section 34-213 and not otherwise barred, shall be relieved of such bar upon reinstatement of the limited liability company and the reinstated limited liability company shall be estopped to deny its legal existence during such time as its rights and powers were forfeited.

(P.A. 94-217, S. 27, 40; P.A. 95-252, S. 17.)

History: P.A. 94-217 effective January 1, 1995; P.A. 95-252 amended Subsec. (a) to delete the three-year time limitation on reinstatement after dissolution.



Section 34-222 - Governing law.

Subject to the Constitution of this state, the laws of the state or other jurisdiction under which a foreign limited liability company is organized shall govern its organization and internal affairs and the liability of its managers and members. A foreign limited liability company may not be denied registration by reason of any difference between those laws and the laws of this state.

(P.A. 93-267, S. 51.)



Section 34-223 - Registration with Secretary of the State.

Before transacting business in this state, a foreign limited liability company shall register with the Secretary of the State. In order to register, a foreign limited liability company shall submit to the Secretary of the State an original signed copy of an application for registration as a foreign limited liability company executed by a person with authority to do so under the laws of the state or other jurisdiction of its formation. The application shall set forth: (1) The name of the foreign limited liability company and, if different, the name under which it proposes to transact business in this state; (2) the state or other jurisdiction where formed, and date of its organization; (3) the name and address of the agent in this state for service of process on the foreign limited liability company required to be maintained by section 34-224 and an acceptance of such appointment signed by the agent appointed if other than the Secretary of the State; (4) the address of the office required to be maintained in the state or other jurisdiction of its organization by the laws of that state or jurisdiction or, if not so required, of the principal office of the foreign limited liability company; (5) a representation that the foreign limited liability company is a “foreign limited liability company”, as defined in section 34-101; (6) the character of the business which the foreign limited liability company intends to transact in this state; and (7) the name and respective business and residence addresses of a manager or a member of the foreign limited liability company, except that, if good cause is shown, the Secretary of the State may accept a business address in lieu of business and residence addresses of such manager or member. For purposes of subdivision (7) of this section, a showing of good cause shall include, but not be limited to, a showing that public disclosure of the residence address of the manager or member of the foreign limited liability company may expose the personal security of such manager or member to significant risk.

(P.A. 93-267, S. 52; P.A. 01-188, S. 3, 7.)

History: P.A. 01-188 added new Subdiv. (7) requiring the application to set forth the name and respective business and residence addresses of a manager or member and authorizing the Secretary of the State for good cause shown to accept a business address in lieu of business and residence addresses, specified that a showing of good cause includes, but is not limited to, a showing that public disclosure of the residence address of a manager or member may expose the personal security of such person to significant risk and made technical changes in Subdivs. (5) and (6).



Section 34-224 - Appointment of agent for service of process.

(a) Each foreign limited liability company shall, before transacting business in this state, appoint in writing an agent upon whom all process, in any action or proceeding against it, may be served, and by such appointment the foreign limited liability company shall agree that any process against it which is served on such agent shall be of the same legal force and validity as if served on the foreign limited liability company and that such appointment shall continue in force as long as any liability remains outstanding against the foreign limited liability company in this state.

(b) A foreign limited liability company’s agent for service upon whom process may be served shall be: (1) The Secretary of the State and his successors in office; (2) a natural person who is a resident of this state; (3) a domestic corporation; (4) a foreign corporation which has procured a certificate of authority to transact business or conduct its affairs in this state; (5) a domestic limited liability company; (6) a foreign limited liability company which has procured a certificate of registration to transact business or conduct its affairs in this state; (7) a domestic registered limited liability partnership; (8) a registered limited liability partnership not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (9) a domestic statutory trust; or (10) a statutory trust not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state.

(c) A foreign limited liability company’s appointment of the Secretary of the State and his successors in office as its initial agent upon whom process may be served shall be included in the application for registration as provided in section 34-223. A subsequent appointment of the Secretary of the State and his successors in office as a foreign limited liability company’s agent upon whom process may be served shall be filed in the office of the Secretary of the State in such form as the secretary shall prescribe.

(d) A foreign limited liability company’s appointment of a natural person or an entity set forth in subdivisions (2) to (10), inclusive, of subsection (b) of this section as its initial agent upon whom process may be served shall be included in the application for registration as provided in section 34-223. A foreign limited liability company’s subsequent appointment of any such natural person or entity as its agent upon whom process may be served shall be filed with the Secretary of the State in such form as the secretary shall prescribe setting forth: (1) The name of the foreign limited liability company; (2) the name of such agent; (3) a statement of acceptance by the statutory agent therein appointed; and (4) if such agent is a natural person, the business and residence addresses thereof; if such agent is an entity organized under the laws of this state, the address of the principal office thereof; if such agent is an entity not organized under the laws of this state, the address of the principal office thereof in this state. In each case, the address shall include the street number or other particular designation. All subsequent written appointments filed with the Secretary of the State shall be signed by a member of the foreign limited liability company and, if other than the Secretary of the State, by the statutory agent therein appointed.

(e) If an agent dies, dissolves, removes from the state or resigns, the foreign limited liability company shall forthwith appoint another agent upon whom process may be served. If such agent changes his or its address within the state from that appearing upon the records in the office of the Secretary of the State, the foreign limited liability company or agent shall forthwith file with the Secretary of the State notice of the new address. Such agent may resign by filing with the Secretary of the State a signed statement in duplicate to that effect. The Secretary of the State shall forthwith file one copy and mail the other copy of such statement to the foreign limited liability company at the office designated in the application for registration filed pursuant to section 34-223. Upon the expiration of thirty days after the mailing of such notice, the resignation shall be effective. A foreign limited liability company may revoke the appointment of an agent upon whom process may be served by making a new appointment as provided in this section and any new appointment so made revokes all appointments theretofore made.

(P.A. 93-267, S. 53; P.A. 94-217, S. 20; P.A. 04-240, S. 17; P.A. 09-38, S. 4.)

History: P.A. 94-217 amended Subsec. (b) to add in Subdiv. (3) “or limited liability company” and add Subdiv. (5) re a limited liability company not organized under the laws of this state and amended Subsec. (d) to add “or limited liability company” after “corporation”, where appearing; P.A. 04-240 added Subsec. (b)(5) to (10) re limited liability companies, registered limited liability partnerships and statutory trusts as agents for service and made conforming changes, amended Subsec. (d) by making conforming changes re entities set forth in Subsec. (b) and made technical changes throughout; P.A. 09-38 amended Subsec. (e) to delete requirement that copy of the resignation statement mailed to foreign limited liability company be mailed “together with notice that as a result of the failure to comply with this section, the authority to transact business in this state of such foreign limited liability company shall be deemed to have been revoked” and be sent “by certified mail”, provide that resignation of agent for service is effective 30 days, rather than 120 days, after mailing of such notice and delete provision requiring revocation of authority to transact business unless a new agent has been appointed within that 120-day period, and deleted former Subsec. (f) re authority of foreign limited liability company deemed revoked for failure to comply with section.



Section 34-225 - Service of process on statutory agent.

(a) Any process, notice or demand in connection with any action or proceeding required or permitted by law to be served upon a foreign limited liability company authorized to transact business in this state which is subject to the provisions of section 34-224, may be served upon the foreign limited liability company’s statutory agent for service by any proper officer or other person lawfully empowered to make service.

(b) When the Secretary of the State and the Secretary of the State’s successors in office have been appointed a foreign limited liability company’s agent for service of process, the foreign limited liability company may be served by any proper officer or other person lawfully empowered to make service leaving two true and attested copies of such process together with the required fee at the office of the Secretary of the State or depositing the same in the United States mail, by registered or certified mail, postage prepaid, addressed to said office. The Secretary of the State shall file one copy of such process and keep a record of the date and hour of such receipt, and, within two business days after such service, forward by registered or certified mail the other copy of such process to the foreign limited liability company at the address of the office designated in the application for registration filed pursuant to section 34-223. Service so made shall be effective as of the date and hour received by the Secretary of the State as shown on the Secretary of the State’s records. If it appears from the records of the Secretary of the State that such a foreign limited liability company has failed to appoint or maintain a statutory agent for service, or if it appears by affidavit attached to the process, notice or demand of the officer or other proper person directed to serve any process, notice or demand upon such a foreign limited liability company’s statutory agent for service appearing on the records of the Secretary of the State that such agent cannot, with reasonable diligence, be found, service of such process, notice or demand on such foreign limited liability company may, when timely made, be made by such officer or other proper person by: (1) Leaving a true and attested copy thereof together with the required fee at the office of the Secretary of the State or depositing the same in the United States mail, by registered or certified mail, postage prepaid, addressed to said office, and (2) depositing in the United States mail, by registered or certified mail, postage prepaid, a true and attested copy thereof, together with a statement by such officer that service is being made pursuant to this section, addressed to such foreign limited liability company at the address of the office designated in the articles of organization in the state of formation as shown on the records of such state.

(c) The Secretary of the State shall file the copy of each process, notice or demand received by him as provided in subsection (b) of this section, and keep a record of the day and hour of such receipt. Service made as provided in this section shall be effective as of such day and hour.

(d) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a limited liability company in any other manner permitted by law.

(P.A. 93-267, S. 54; June Sp. Sess. P.A. 98-1, S. 27, 121; P.A. 01-188, S. 5.)

History: June Sp. Sess. P.A. 98-1 made technical changes in Subsec. (b), effective June 24, 1998; P.A. 01-188 amended Subsec. (b) to delete redundant language, add provision that service is by any proper officer or other person lawfully empowered to make service and make technical changes including changes for purposes of gender neutrality.



Section 34-226 - Issuance of registration.

(a) If the Secretary of the State finds that an application for registration conforms to the provisions of sections 34-100 to 34-242, inclusive, and all requisite fees have been paid, he shall: (1) Endorse on each signed original of the application the word “Filed”, and the date and time of its acceptance for filing; (2) retain the signed original in his files; and (3) issue a certificate of registration to transact business in this state.

(b) If the Secretary of the State determines that the documents do not conform to the filing provisions of sections 34-100 to 34-242, inclusive, or are not accompanied by all fees required by law, the documents shall not be filed and the Secretary of the State shall return the documents to the person originally submitting them.

(P.A. 93-267, S. 55.)



Section 34-227 - Name.

The Secretary of the State shall not issue a registration to, or file any documents submitted by any foreign limited liability company unless (1) such foreign limited liability company’s name complies with the provisions of section 34-102; or (2) the foreign limited liability company adds to its name in its application for registration to transact business in this state, and agrees in such application to use in this state, exclusive of any other name, a distinctive and distinguishing element, which in the judgment of the Secretary of the State will be sufficient to distinguish its name upon the records of the Secretary of the State, in the manner required by subsection (b) of section 34-102; or (3) the foreign limited liability company has obtained permission to use in this state a name that does not otherwise meet the requirements of subsection (b) of section 34-102 in the form of a written consent, executed and filed as provided in section 34-109, from each person, or limited liability company which has reserved, or is properly using in this state a name that is not such as can be distinguished from the name of the foreign limited liability company and agrees in such application to use in this state exclusive of any other name, a distinctive and distinguishing element, which in the judgment of the Secretary of the State will be sufficient to distinguish its name, upon the records of the Secretary of the State, in the manner required by subsection (b) of section 34-102; or (4) the foreign limited liability company chooses to transact business in this state using a name which is different from the name under which it is organized and such name complies with section 34-102.

(P.A. 93-267, S. 56.)



Section 34-228 - Amendment of application for registration.

(a) The application for registration of a foreign limited liability company is amended by filing articles of amendment with the Secretary of the State signed by a person with authority to do so under the laws of the state or other jurisdiction of its organization in the same manner as the original application for registration. The articles of amendment shall set forth: (1) The name of the limited liability company and (2) the amendment to the application for registration.

(b) The application for registration may be amended in any way, provided the application for registration as amended contains only provisions that may be contained lawfully in an application at the time of making the amendment.

(P.A. 93-267, S. 57; P.A. 94-217, S. 21.)

History: P.A. 94-217 amended Subsec. (a) to delete the requirement that the articles of amendment set forth the date the original application for registration was filed.



Section 34-229 - Annual report. Interim notice of change of manager or member.

(a) A foreign limited liability company registered to transact business in this state shall file an annual report by electronic transmission with the office of the Secretary of the State which report shall be due upon the anniversary of such foreign limited liability company’s registration pursuant to section 34-223. Upon request of a foreign limited liability company, the Secretary of the State may grant an exemption from the requirement to file an annual report by electronic transmission if the foreign limited liability company does not have the capability to file by electronic transmission or make payment in an authorized manner by electronic means or if other good cause is shown.

(b) Such reporting requirement shall commence on and after January 1, 1995, and continue annually thereafter.

(c) Each annual report shall set forth: (1) The name of the foreign limited liability company and, if different, the name under which such foreign limited liability company transacts business in this state; (2) the address of the office required to be maintained in the state or other jurisdiction of the foreign limited liability company’s organization by the laws of that state or jurisdiction or, if not so required, the address of its principal office; (3) the electronic mail address, if any, of the foreign limited liability company; and (4) the name and respective business and residence addresses of a manager or a member of the foreign limited liability company, except that if good cause is shown, the Secretary of the State may accept a business address in lieu of the business and residence addresses of such manager or member. For the purposes of this subsection and subsection (d) of this section, a showing of good cause shall include, but not be limited to, a showing that public disclosure of the residence address of the manager or member of the foreign limited liability company may expose the personal security of such manager or member to significant risk.

(d) If the manager or member named in a foreign limited liability company’s most current annual report pursuant to subsection (c) of this section is replaced for such purpose by another manager or member after the foreign limited liability company has filed such annual report, but not later than thirty days preceding the month during which the foreign limited liability company’s next annual report becomes due, the foreign limited liability company shall file with the Secretary of the State an interim notice of change of manager or member that sets forth: (1) The name of the foreign limited liability company; and (2) the name, title and respective business and residence addresses of the new manager or member and the name and title of the former manager or member, except that if good cause is shown, the Secretary of the State may accept a business address in lieu of the business and residence addresses of the new manager or member. Any such change of manager or member that occurs within the thirty-day period preceding the month during which the foreign limited liability company’s next annual report becomes due shall be reflected in such next annual report.

(e) Each annual report shall be executed in accordance with section 34-109 and be accompanied by the filing fee established in section 34-112. The Secretary of the State shall deliver to each foreign limited liability company at its principal office or electronic mail address, as shown on his records, notice that the annual report is due, but failure to receive such notice shall not relieve a foreign limited liability company of the requirement of filing the report as provided in this section.

(P.A. 94-217, S. 28, 40; P.A. 04-240, S. 18; P.A. 11-146, S. 12.)

History: P.A. 94-217 effective January 1, 1995; P.A. 04-240 added Subsec. (c)(3) re inclusion in annual report of name and addresses of manager or member of the foreign limited liability company and provision re showing of good cause, added new Subsec. (d) re interim notice of change of manager or member and redesignated existing Subsec. (d) as Subsec. (e); P.A. 11-146 amended Subsec. (a) to require annual report to be filed “by electronic transmission” and add provision re authority of Secretary of the State to grant exemption from electronic filing requirement if company does not have capability to file or pay electronically or if other good cause is shown, amended Subsec. (c) to add new Subdiv. (3) re electronic mail address and redesignate existing Subdiv. (3) as Subdiv. (4) and amended Subsec. (e) to require Secretary of the State to “deliver” a “notice that the annual report is due”, rather than “mail” a “form prescribed by him for the annual report”, allow delivery of such notice to company’s electronic mail address and make a conforming change, effective January 1, 2012.



Section 34-230 - Failure to file report. Incorrect report.

(a) Any foreign limited liability company required to file an annual report as provided in section 34-229, which fails to file its annual report before the due date thereof, shall be in default in respect thereof until the same is filed.

(b) The Secretary of the State shall not accept for filing a report from a foreign limited liability company until any default for failure to file any prior report is cured. If the Secretary of the State finds that any annual report received from a foreign limited liability company does not conform to law, he may return it to the foreign limited liability company for correction. If the report is returned for correction and is not received by the Secretary of the State in corrected form on or before the due date thereof, the foreign limited liability company shall be in default for failure to file its report. If the report is returned for failure to file any previous report and is not returned with any such previous report on or before the due date of the current report, the foreign limited liability company shall be in default for failure to file two reports.

(P.A. 94-217, S. 29, 40; P.A. 95-252, S. 34.)

History: P.A. 94-217 effective January 1, 1995; P.A. 95-252 deleted Subsec. (c) that had required the Secretary of the State to revoke the certificate of registration of a foreign limited liability company that is in default of filing its annual report.



Section 34-231 - Cancellation of registration.

(a) A foreign limited liability company authorized to transact business in this state may cancel its registration upon procuring from the Secretary of the State a certificate of cancellation. In order to procure such certificate, the foreign limited liability company shall deliver to the Secretary of the State an application for cancellation, which shall set forth: (1) The name of the foreign limited liability company and the state or other jurisdiction under the laws of which it is organized; (2) that the foreign limited liability company is not transacting business in this state; (3) that the foreign limited liability company surrenders its certificate of registration to transact business in this state; (4) that the foreign limited liability company revokes the authority of its statutory agent for service of process in this state and consents that service of process in any action, suit or proceeding based upon any cause of action arising in this state during the time the foreign limited liability company was authorized to transact business in this state may thereafter be made on such foreign limited liability company by service thereof upon the Secretary of the State; and (5) an address to which a person may mail a copy of any process against the foreign limited liability company.

(b) The application for cancellation shall be in the form and manner designated by the Secretary of the State and shall be executed by the foreign limited liability company by a person with authority to do so under the laws of the state or other jurisdiction of its organization, or, if the foreign limited liability company is in the hands of a receiver or trustee or other court-appointed fiduciary, by such receiver, trustee or fiduciary.

(c) A cancellation does not terminate the authority of the Secretary of the State to accept service of process on the foreign limited liability company with respect to causes of action arising out of the transaction of business in this state.

(P.A. 93-267, S. 58.)



Section 34-232 - Revocation of certificate of registration.

(a) The certificate of registration of a foreign limited liability company to transact business in this state may be revoked by the Secretary of the State upon the conditions provided in this section when: (1) A wilful misrepresentation has been made of any material matter in any application, report, affidavit or other document, submitted by such foreign limited liability company pursuant to sections 34-100 to 34-242, inclusive; (2) the foreign limited liability company is exceeding the authority conferred upon it by said sections; or (3) the foreign limited liability company is without an agent upon whom process may be served in this state for sixty days or more.

(b) On the happening of the events set out in subdivision (1), (2) or (3) of subsection (a) of this section, the Secretary of the State shall give not less than twenty days written notice to the foreign limited liability company that said secretary intends to revoke the certificate of registration of such foreign limited liability company for one of said causes, specifying the same. Such notice shall be given by registered or certified mail or mail evidenced by a certificate of mailing addressed to the foreign limited liability company at its address as last shown on the records of the Secretary of the State. If, before expiration of the time set forth in the notice, the foreign limited liability company establishes to the satisfaction of the Secretary of the State that the stated cause for the revocation of its certificate of registration did not exist at the time the notice was mailed or, if it did exist at said time, has been cured, the Secretary of the State shall take no further action. Otherwise, on the expiration of the time stated in the notice, said secretary shall revoke the certificate of registration of such foreign limited liability company to transact business in this state.

(c) Upon revoking the certificate of registration of any foreign limited liability company, the Secretary of the State shall file a certificate of revocation in his office and mail a copy thereof to such foreign limited liability company at its address as last shown on said secretary’s records. The filing of such certificate shall cause the authority of a foreign limited liability company to transact business in this state to cease. Notwithstanding the filing of the certificate of revocation, the appointment by a foreign limited liability company of an attorney upon whom process may be served shall continue in force as long as any liability remains outstanding against the foreign limited liability company in this state.

(P.A. 94-217, S. 30; P.A. 95-252, S. 25; P.A. 09-38, S. 5.)

History: P.A. 95-252 deleted Subsec. (a)(1) that had authorized the Secretary of the State to revoke the certificate of registration of a foreign limited liability company that failed to file its annual report, renumbering the remaining Subdivs. accordingly, and deleted Subsec. (b)(1) that had required the Secretary of the State to revoke the certificate of registration of a foreign limited liability company that failed to file its annual report, stated that the notice of intent to revoke a certificate may be given by mail evidenced by a certificate of mailing and made technical changes; P.A. 09-38 amended Subsec. (a) to add Subdiv. (3) authorizing revocation of certificate of registration when foreign limited liability company is without an agent upon whom process may be served in this state for 60 days or more, amended Subsec. (b) to add reference to Subsec. (a)(3) as event causing notice to be given of intent to revoke certificate of registration and made technical changes throughout.



Section 34-233 - Transaction of business without registration.

(a) A foreign limited liability company transacting business in this state may not maintain an action, suit or proceeding in a court of this state until it has registered in this state.

(b) The failure of a foreign limited liability company to register in this state does not: (1) Impair the validity of any contract or act of the foreign limited liability company; (2) affect the right of any other party to the contract to maintain any action, suit or proceeding on the contract; or (3) prevent the foreign limited liability company from defending any action, suit or proceeding in any court of this state.

(c) A foreign limited liability company, by transacting business in this state without a certificate of registration, appoints the Secretary of the State as its agent for service of process with respect to a cause of action arising out of the transaction of business in this state. Such foreign limited liability company may be served in the manner provided in subsection (b) of section 34-225.

(d) A foreign limited liability company which transacts business in this state without a valid certificate of registration shall be liable to this state, for each year or part thereof during which it transacted business in this state without such certificate, in an amount equal to: (1) All fees and taxes which would have been imposed by law upon such limited liability company had it duly applied for and received such registration to transact business in this state, and (2) all interest and penalties imposed by law for failure to pay such fees and taxes. A foreign limited liability company is further liable to this state, for each month or part thereof during which it transacted business in this state without a valid certificate of registration, in an amount equal to three hundred dollars, except that a foreign limited liability company which has registered with the Secretary of the State not later than ninety days after it has commenced transacting business in this state shall not be liable for such monthly penalty. Such fees and penalties may be levied by the Secretary of the State. The Attorney General may bring proceedings to recover all amounts due this state under the provisions of this subsection.

(e) The civil penalty set forth in subsection (d) of this section may be recovered in an action brought by the Attorney General. Upon a finding by the court that a foreign limited liability company has transacted business in this state in violation of sections 34-100 to 34-242, inclusive, the court shall, in addition to imposing a civil penalty, issue an injunction restraining further transaction of business by the foreign limited liability company and the further exercise of any rights and privileges of a limited liability company in this state. The foreign limited liability company shall be enjoined from transacting business in this state until all civil penalties, plus any interest and court costs which the court may assess, have been paid and until the foreign limited liability company has otherwise complied with the provisions of said sections.

(f) A member of a foreign limited liability company is not liable for the debts and obligations of the limited liability company solely because that company transacted business in this state without a valid certificate of registration.

(P.A. 93-267, S. 59; P.A. 97-228, S. 5, 7; P.A. 98-137, S. 24, 62; 98-219, S. 33, 34; P.A. 01-188, S. 4; P.A. 09-83, S. 4.)

History: P.A. 97-228 deleted Subsec. (d)(1) re penalty of $2,000 for each year or part thereof during which a foreign limited liability company transacts business without a certificate of registration, renumbering remaining Subdivs. accordingly, replacing said annual penalty with a penalty of $165 for each month or part thereof that a foreign limited liability company transacts business without a certificate of registration and rephrasing provision re grace period, effective July 1, 1997; P.A. 98-137 amended Subsec. (d) to revise provision re grace period by providing that a foreign limited liability company is not liable for the monthly penalty if it has registered “not later than ninety days after it has commenced transacting” business in this state rather than not being liable “for the first three months or part thereof during which it transacted business without such certificate”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 01-188 amended Subsec. (c) to add provision that foreign limited liability company may be served in the manner provided in Sec. 34-225(b); P.A. 09-83 amended Subsec. (d) to increase penalty from $165 to $300 for each month or part thereof that a foreign limited liability company transacts business without a certificate of registration and to make a technical change.



Section 34-234 - Limited amnesty for foreign limited liability companies transacting business without registration.

Notwithstanding any provision of sections 34-100 to 34-242, inclusive, any foreign limited liability company transacting business in this state without a certificate of registration that voluntarily comes forward during the period commencing July 1, 2001, and ending July 1, 2002, to register in this state shall not be liable for the monthly penalty that would otherwise be imposed pursuant to subsection (d) of section 34-233. The amnesty provided by this section shall not apply to any other fees, taxes or penalties owed by a foreign limited liability company or any interest thereon.

(P.A. 94-186, S. 213; P.A. 01-81, S. 1, 3.)

History: P.A. 01-81 replaced provisions establishing a limited amnesty program for calendar year 1995 for any foreign limited liability company transacting business without a certificate of registration that came forward and paid penalties and fees, limiting the liability of such company to one-half the total sum of penalties under Sec. 34-233 and making such amnesty inapplicable to any fees or taxes or any interest thereon owed by the company with provisions exempting from the monthly penalty under Sec. 34-233(d) any foreign limited liability company transacting business in this state without a certificate of registration that comes forward and registers between July 1, 2001, and July 1, 2002, and providing that the amnesty does not apply to any other fees, taxes or penalties or any interest thereon owed by the company, effective July 1, 2001.



Section 34-235 - Activities not constituting transacting business in this state.

(a) Any foreign limited liability company may purchase, hold, mortgage, lease, sell and convey real and personal property in this state for its lawful uses and purposes, and may hold such property as it may acquire by foreclosure or otherwise in payment of debts due such limited liability company without such action constituting transacting business in this state for the purposes of sections 34-100 to 34-242, inclusive.

(b) Without excluding other activities which may not constitute transacting business in this state, a foreign limited liability company shall not be considered to be transacting business in this state, for the purposes of sections 34-100 to 34-242, inclusive, by reason of carrying on in this state any one or more of the following activities: (1) Maintaining, defending or settling any proceeding; (2) holding meetings of its members or carrying on any other activities concerning its internal affairs; (3) maintaining bank accounts; (4) maintaining offices or agencies for the transfer, exchange and registration of the foreign limited liability company’s own securities or maintaining trustees or depositaries with respect to those securities; (5) selling through independent contractors; (6) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts; (7) creating or acquiring indebtedness, mortgages and security interests in real or personal property; (8) securing or collecting debts or enforcing mortgages and security interests in property securing the debts; (9) voting securities or other equity ownership interests owned by the foreign limited liability company; (10) conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature; or (11) transacting business in interstate commerce.

(c) A foreign limited liability company shall not be considered to be transacting business solely because it: (1) Owns a controlling interest in a corporation or foreign corporation that is transacting business in this state; (2) is a limited partner of a limited partnership or foreign limited partnership that is transacting business in this state; or (3) is a member or manager of a limited liability company or foreign limited liability company that is transacting business in this state.

(d) This section does not apply in determining the contacts or activities that may subject a foreign limited liability company to service of process or taxation in this state or to regulation under any other law of this state.

(P.A. 93-267, S. 60.)



Section 34-236 - Action by Attorney General.

The Attorney General may maintain an action to restrain a foreign limited liability company from transacting business in this state in violation of sections 34-100 to 34-242, inclusive.

(P.A. 93-267, S. 61.)



Section 34-241 - Knowledge and notice.

(a) A person has “knowledge” of a fact within the meaning of sections 34-100 to 34-242, inclusive, not only when he has actual knowledge thereof, but also when he had knowledge of such other facts as in the circumstance shows bad faith.

(b) A person has “notice” of a fact within the meaning of sections 34-100 to 34-242, inclusive, when the person who claims the benefit of the notice (1) states the fact to such person or (2) delivers through the mail, or by other means of communication, a written statement of the fact to such person or to a proper person at such person’s place of business or residence.

(P.A. 93-267, S. 72.)



Section 34-242 - Rules of construction.

(a) It is the policy of sections 34-100 to 34-242, inclusive, to give maximum effect to the principle of freedom of contract and to enforceability of limited liability company agreements.

(b) Unless displaced by particular provisions of sections 34-100 to 34-242, inclusive, the principles of law and equity supplement said sections.

(c) Rules that statutes in derogation of the common law are to be strictly construed shall have no application under sections 34-100 to 34-242, inclusive.

(d) Neither sections 34-100 to 34-242, inclusive, nor any amendment to said sections shall be construed to impair the obligations of any contract existing on, or affect any action or proceedings begun or right accrued before, October 1, 1993, or the effective date of such amendment.

(P.A. 93-267, S. 74; May 25 Sp. Sess. P.A. 94-1, S. 100, 130.)

History: May 25 Sp. Sess. P.A. 94-1 amended Subsec. (d) by making technical change, effective July 1, 1994.






Chapter 614 - Uniform Partnership Act. Limited Liability Partnerships

Section 34-300 - Short title: Uniform Partnership Act.

Sections 34-300 to 34-399, inclusive, may be cited as the Uniform Partnership Act (1994).

(P.A. 95-341, S. 1, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-301 - Definitions.

As used in sections 34-300 to 34-434, inclusive:

(1) “Business” includes every trade, occupation and profession.

(2) “Debtor in bankruptcy” means a person who is the subject of: (A) An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or (B) a comparable order under federal, state or foreign law governing insolvency.

(3) “Deliver” or “delivery” means any method of delivery used in conventional commercial practice including delivery by hand, mail, commercial delivery and electronic transmission.

(4) “Distribution” means a transfer of money or other property from a partnership to a partner in the partner’s capacity as a partner or to the partner’s transferee.

(5) “Document” includes anything delivered to the office of the Secretary of the State for filing under sections 34-300 to 34-434, inclusive.

(6) “Electronic transmission” or “electronically transmitted” means any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval and reproduction of information by the recipient.

(7) “Foreign registered limited liability partnership” includes a partnership formed pursuant to an agreement governed by the laws of any state other than this state and registered or denominated as a registered limited liability partnership or limited liability partnership under the laws of such other state.

(8) “Interests” means the proprietary interests in an other entity.

(9) “Merger” means a business combination pursuant to section 34-388.

(10) “Organizational documents” means the basic document or documents that create, or determine the internal governance of, an other entity.

(11) “Other entity” means any association or legal entity, other than a domestic or foreign partnership, organized to conduct business, including, but not limited to, a corporation, limited partnership, limited liability partnership, limited liability company, joint venture, joint stock company, business trust, statutory trust and real estate investment trust.

(12) “Partnership” means an association of two or more persons to carry on as co-owners a business for profit formed under section 34-314, predecessor law or comparable law of another jurisdiction, and includes for all purposes of the laws of this state a registered limited liability partnership.

(13) “Partnership agreement” means the agreement, whether written, oral or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

(14) “Partnership at will” means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

(15) “Partnership interest” or “partner’s interest in the partnership” means all of a partner’s interests in the partnership, including the partner’s transferable interest and all management and other rights.

(16) “Party to a merger” means any domestic or foreign partnership or other entity that will merge under a plan of merger.

(17) “Person” means an individual, corporation, limited liability company, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(18) “Plan of merger” means a plan entered into pursuant to section 34-388.

(19) “Property” means all property, real, personal or mixed, tangible or intangible, or any interest therein.

(20) “Registered limited liability partnership” includes a partnership formed pursuant to an agreement governed by the laws of this state, registered under section 34-419, and complying with sections 34-406 and 34-420.

(21) “Sign” or “signature” includes any manual, facsimile, conformed or electronic signature.

(22) “State” means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States.

(23) “Statement” means a statement of partnership authority under section 34-324, a statement of denial under section 34-325, a statement of dissociation under section 34-365, a statement of dissolution under section 34-376, a statement of merger under section 34-390, or an amendment or cancellation of any of the foregoing.

(24) “Survivor” in a merger means the partnership or other entity into which one or more other partnerships or other entities are merged or consolidated. A survivor of a merger may preexist the merger or be created by the merger.

(25) “Transfer” includes an assignment, conveyance, lease, mortgage, deed and encumbrance.

(P.A. 95-341, S. 2, 58; P.A. 03-18, S. 69; P.A. 11-146, S. 13.)

History: P.A. 95-341 effective July 1, 1997; P.A. 03-18 made a technical change, added new Subdivs. (5) to (8) defining “interests”, “merger”, “organizational documents” and “other entity”, redesignated existing Subdivs. (5) to (8) as Subdivs. (9) to (12), added new Subdivs. (13), (15) and (20) defining “party to a merger”, “plan of merger” and “survivor”, and redesignated existing Subdivs. (9) to (14) as Subdivs. (14), (16) to (19) and (21), effective July 1, 2003; P.A. 11-146 replaced reference to “sections 34-300 to 34-399, inclusive” with reference to “sections 34-300 to 34-434, inclusive”, added new Subdivs. (3), (5), (6) and (21) defining “deliver” or “delivery”, “document”, “electronic transmission” or “electronically transmitted” and “sign” or “signature” and redesignated existing Subdivs. (3) to (21) as Subdivs. (4), (7) to (20) and (22) to (25), effective January 1, 2012.

Generally, a mutual agency relationship is essential element of a partnership. 63 CA 17.



Section 34-302 - Knowledge and notice.

(a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact if the person: (1) Knows of it; (2) has received a notification of it; or (3) has reason to know it exists from all of the facts known to the person at the time in question.

(c) A person notifies or gives a notification to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person learns of it.

(d) A person receives a notification when the notification: (1) Comes to the person’s attention; or (2) is duly delivered at the person’s place of business or at any other place held out by the person as a place for receiving communications.

(e) Except as otherwise provided in subsection (f) of this section, a person other than an individual knows, has notice or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice or receives a notification of the fact, or in any event when the fact would have been brought to the individual’s attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if the person maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual’s regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f) A partner’s knowledge, notice or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

(P.A. 95-341, S. 3, 58; P.A. 07-217, S. 151.)

History: P.A. 95-341 effective July 1, 1997; P.A. 07-217 made technical changes in Subsec. (e), effective July 12, 2007.



Section 34-303 - Effect of partnership agreement. Nonwaivable provisions.

(a) Except as otherwise provided in subsection (b) of this section, relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, sections 34-300 to 34-399, inclusive, govern relations among the partners and between the partners and the partnership.

(b) The partnership agreement may not:

(1) Vary the rights and duties under section 34-305 except to eliminate the duty to provide copies of statements to all of the partners;

(2) Unreasonably restrict the right of access to books and records under subsection (b) of section 34-337;

(3) Eliminate the duty of loyalty under subsection (b) of section 34-338 or subdivision (3) of subsection (b) of section 34-357, but: (A) The partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; or (B) all of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(4) Unreasonably reduce the duty of care under subsection (c) of section 34-338 or subdivision (3) of subsection (b) of section 34-357;

(5) Eliminate the obligation of good faith and fair dealing under subsection (d) of section 34-338, but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(6) Vary the power to dissociate as a partner under subsection (a) of section 34-356, except to require the notice under subdivision (1) of section 34-355 to be in writing;

(7) Vary the right of a court to expel a partner in the events specified in subdivision (5) of section 34-355;

(8) Vary the requirement to wind up the partnership business in cases specified in subdivision (4), (5) or (6) of section 34-372; or

(9) Restrict rights of third parties under sections 34-300 to 34-399, inclusive.

(P.A. 95-341, S. 4, 58.)

History: P.A. 95-341 effective July 1, 1997.

Remaining partner’s claim to compel valuation conflicts with Sec. 34-362(i) and trial court has no equitable power to compel valuation because act governs matters not governed by partnership agreement. 293 C. 60.



Section 34-304 - Supplemental principles of law.

(a) Unless displaced by particular provisions of sections 34-300 to 34-399, inclusive, the principles of law and equity supplement said sections.

(b) If an obligation to pay interest arises under sections 34-300 to 34-399, inclusive, and the rate is not specified, the rate is that specified in section 37-1.

(P.A. 95-341, S. 5, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-305 - Execution, filing and recording of statements.

(a) A statement may be filed in the office of the Secretary of the State. A certified copy of a statement that is filed in an office in another state may be filed in the office of the Secretary of the State. Either filing has the effect provided in sections 34-300 to 34-399, inclusive, with respect to partnership property located in or transactions that occur in this state.

(b) A certified copy of a statement that has been filed in the office of the Secretary of the State and recorded in the office for recording transfers of real property has the effect provided for recorded statements in sections 34-300 to 34-399, inclusive. A recorded statement that is not a certified copy of a statement filed in the office of the Secretary of the State does not have the effect provided for recorded statements in sections 34-300 to 34-399, inclusive.

(c) A statement filed by a partnership must be executed by at least two partners. Other statements must be executed by a partner or other person authorized by sections 34-300 to 34-399, inclusive. An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of false statement that the contents of the statement are accurate.

(d) A person authorized by sections 34-300 to 34-399, inclusive, to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement and states the substance of the amendment or cancellation.

(e) A person who files a statement pursuant to this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person not a partner.

(f) The Secretary of the State may collect a fee for filing or providing a certified copy of a statement. The town clerk may collect a fee for recording a statement.

(P.A. 95-341, S. 6, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-306 - Law governing internal relations.

The law of the jurisdiction in which a partnership has its chief executive office governs relations among the partners and between the partners and the partnership.

(P.A. 95-341, S. 7, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-307 - Partnership subject to statutory amendment or repeal.

A partnership governed by sections 34-300 to 34-399, inclusive, is subject to any amendment to or repeal of said sections.

(P.A. 95-341, S. 8, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-313 - Partnership as entity.

A partnership is an entity distinct from its partners.

(P.A. 95-341, S. 9, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-314 - Formation of partnership.

(a) Except as otherwise provided in subsection (b) of this section, the association of two or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(b) An association formed under a statute other than sections 34-300 to 34-399, inclusive, a predecessor statute or a comparable statute of another jurisdiction is not a partnership under sections 34-300 to 34-399, inclusive, unless such association is a foreign registered limited liability partnership.

(c) In determining whether a partnership is formed, the following rules apply:

(1) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property.

(2) The sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

(3) A person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits were received in payment: (A) Of a debt by installments or otherwise; (B) for services as an independent contractor or of wages or other compensation to an employee; (C) of rent; (D) of an annuity or other retirement or health benefit to a beneficiary, representative or designee of a deceased or retired partner; (E) of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds or increase in value derived from the collateral; or (F) for the sale of the goodwill of a business or other property by installments or otherwise.

(P.A. 95-341, S. 10, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-315 - Partnership property.

Property acquired by a partnership is property of the partnership and not of the partners individually.

(P.A. 95-341, S. 11, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-316 - When property is partnership property.

(a) Property is partnership property if acquired in the name of: (1) The partnership; or (2) one or more partners with an indication in the instrument transferring title to the property of the person’s capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to: (1) The partnership in its name; or (2) one or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person’s capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person’s capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property, even if used for partnership purposes.

(P.A. 95-341, S. 12, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-322 - Partner as agent of partnership.

Subject to the effect of a statement of partnership authority under section 34-324:

(1) Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

(2) An act of a partner which is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership only if the act was authorized by the other partners.

(P.A. 95-341, S. 13, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-323 - Transfer of partnership property.

(a) Partnership property may be transferred as follows:

(1) Subject to the effect of a statement of partnership authority under section 34-324, partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(2) Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(3) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(b) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under section 34-322 and: (1) As to a subsequent transferee who gave value for property transferred under subdivisions (1) and (2) of subsection (a) of this section, proves that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or (2) as to a transferee who gave value for property transferred under subdivision (3) of subsection (a) of this section, proves that the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(c) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (b) of this section, from any earlier transferee of the property.

(d) If a person holds all of the partners’ interests in the partnership, all of the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document.

(P.A. 95-341, S. 14, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-324 - Statement of partnership authority.

(a) A partnership may file a statement of partnership authority, which:

(1) Shall include: (A) The name of the partnership; (B) the street address of its chief executive office and of one office in this state, if there is one; (C) the names and mailing addresses of all of the partners or of an agent appointed and maintained by the partnership for the purpose of subsection (b) of this section; and (D) the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership; and

(2) May state the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership and any other matter.

(b) If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.

(c) If a filed statement of partnership authority is executed pursuant to subsection (c) of section 34-305 and states the name of the partnership but does not contain all of the other information required by subsection (a) of this section, the statement nevertheless operates with respect to a person not a partner as provided in subsections (d) and (e) of this section.

(d) Except as otherwise provided in subsection (g) of this section, a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) Except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, as long as and to the extent that a limitation on that authority is not then contained in another filed statement. A filed cancellation of a limitation on authority revives the previous grant of authority.

(2) A grant of authority to transfer real property held in the name of the partnership contained in a certified copy of a filed statement of partnership authority recorded in the office for recording transfers of that real property is conclusive in favor of a person who gives value without knowledge to the contrary, as long as and to the extent that a certified copy of a filed statement containing a limitation on that authority is not then of record in the office for recording transfers of that real property. The recording in the office for recording transfers of that real property of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(e) A person not a partner is deemed to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(f) Except as otherwise provided in subsections (d) and (e) and sections 34-365 and 34-376, a person not a partner is not deemed to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(g) Unless earlier cancelled, a filed statement of partnership authority is cancelled by operation of law five years after the date on which the statement, or the most recent amendment, was filed with the Secretary of the State.

(P.A. 95-341, S. 15, 58; P.A. 06-196, S. 268.)

History: P.A. 95-341 effective July 1, 1997; P.A. 06-196 made technical changes in Subsec. (d), effective June 7, 2006.



Section 34-325 - Statement of denial.

A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent pursuant to subsection (b) of section 34-324 may file a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person’s authority or status as a partner. A statement of denial is a limitation on authority as provided in subsections (d) and (e) of section 34-324.

(P.A. 95-341, S. 16, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-326 - Partnership liable for partner’s actionable conduct.

(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the course of the partnership’s business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable for the loss.

(P.A. 95-341, S. 17, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-327 - Liability of partner. Insurance.

(a) Except as otherwise provided in subsections (b), (c) and (d) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person’s admission as a partner.

(c) Subject to subsection (d) of this section, a partner in a registered limited liability partnership is not liable directly or indirectly, including by way of indemnification, contribution or otherwise, for any debts, obligations and liabilities of or chargeable to the partnership or another partner or partners, whether arising in contract, tort or otherwise, arising in the course of the partnership business while the partnership is a registered limited liability partnership.

(d) The provisions of subsection (c) of this section shall not affect the liability of a partner in a registered limited liability partnership for his own negligence, wrongful acts or misconduct, or that of any person under his direct supervision and control.

(e) A registered limited liability partnership that consists of partners who render professional service, as defined in section 34-101, shall continuously maintain professional liability insurance in an amount not less than two hundred fifty thousand dollars.

(P.A. 95-341, S. 18, 58; P.A. 96-254, S. 2, 10; P.A. 10-32, S. 110.)

History: P.A. 95-341 effective July 1, 1997; P.A. 96-254 amended Subsec. (c) to provide that a partner is not liable “for any debts, obligations and liabilities of or chargeable to the partnership or another partner or partners, whether arising in contract, tort or otherwise, arising in the course of the partnership business while the partnership is a registered limited liability partnership” rather than “for debts, obligations and liabilities of or chargeable to the partnership arising from negligence, wrongful acts or misconduct committed while the partnership is a registered limited liability partnership and in the course of the partnership business by another partner or employee, agent or representative of the partnership” and added Subsec. (e) to require a registered limited liability partnership consisting of partners who render professional service to continuously maintain professional liability insurance in an amount not less than $250,000, effective July 1, 1997, but inapplicable to any action pending or cause of action existing on or before said date or any action existing for the collection of any judgment or settlement arising out of any action or cause of action existing on or before said date; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.

Protects partners in a registered limited liability partnership from personal liability. 88 CA 445.

Defendant partners protected from liability in suit against third partner, since they shared no benefit, did not have direct supervision or control over third partner and did not know about the matter until after the event. 46 CS 35.



Section 34-328 - Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against the partnership and any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner’s assets unless there is also a judgment against the partner.

(d) A judgment creditor of a partner may not levy execution against the assets of the partner to satisfy a judgment based on a claim against the partnership unless:

(1) A judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) The partnership is a debtor in bankruptcy;

(3) The partner has agreed that the creditor need not exhaust partnership assets;

(4) A court grants permission to the judgment creditor to levy execution against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court’s equitable powers; or

(5) Liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under section 34-329.

(P.A. 95-341, S. 19, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-329 - Liability of purported partner.

(a) If a person, by words or conduct, purports to be a partner or consents to being represented by another as a partner, in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made, if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner’s consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

(b) If a person is thus represented to be a partner in an existing partnership, or with one or more persons not partners, the purported partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner’s dissociation from the partnership.

(e) Except as otherwise provided in subsections (a) and (b) of this section, persons who are not partners as to each other are not liable as partners to other persons.

(P.A. 95-341, S. 20, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-335 - Rights and duties of a partner.

(a) Each partner is deemed to have an account that is: (1) Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner’s share of the partnership profits; and (2) charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner’s share of the partnership losses.

(b) Each partner is entitled to an equal share of the partnership profits and, except as provided in subsection (c) of section 34-327, is chargeable with a share of the partnership losses in proportion to the partner’s share of the profits.

(c) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

(d) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(e) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (c) or (d) of this section, constitutes a loan to the partnership which accrues interest from the date of the payment or advance.

(f) Each partner has equal rights in the management and conduct of the partnership business.

(g) A partner may use or possess partnership property only on behalf of the partnership.

(h) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(i) A person may become a partner only with the consent of all of the partners.

(j) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all of the partners.

(k) This section does not affect the obligations of a partnership to other persons under section 34-322.

(P.A. 95-341, S. 21, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-336 - Distributions in kind.

A partner has no right to receive, and may not be required to accept, a distribution in kind.

(P.A. 95-341, S. 22, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-337 - Rights and duties of a partner with respect to information.

(a) A partnership shall keep its books and records, if any, at its chief executive office.

(b) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge, covering the costs of labor and material, for copies of documents furnished.

(c) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability: (1) Without demand, any information concerning the partnership’s business and affairs reasonably required for the proper exercise of the partner’s rights and duties under the partnership agreement or sections 34-300 to 34-399, inclusive; and (2) on demand, any other information concerning the partnership’s business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(P.A. 95-341, S. 23, 58.)

History: P.A. 95-341 effective July 1, 1997.

Subsec. does not provide for unfettered access, nor does it state that the only limitations that may be imposed are on the hours in which records shall be made available. 293 C. 60.



Section 34-338 - General standards of conduct of a partner.

(a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (b) and (c) of this section.

(b) A partner’s duty of loyalty to the partnership and the other partners is limited to the following:

(1) To account to the partnership and hold as trustee for it any property, profit or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) To refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(3) To refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(c) A partner’s duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

(d) A partner shall discharge the duties to the partnership and the other partners under sections 34-300 to 34-399, inclusive, or under the partnership agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e) A partner does not violate a duty or obligation under sections 34-300 to 34-399, inclusive, or under the partnership agreement merely because the partner’s conduct furthers the partner’s own interest.

(f) A partner may lend money to and transact other business with the partnership, and as to each loan or transaction the rights and obligations of the partner are the same as those of a person who is not a partner, subject to other applicable law.

(g) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.

(P.A. 95-341, S. 24, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-339 - Actions by partnership and partners.

(a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

(1) Enforce the partner’s rights under the partnership agreement;

(2) Enforce the partner’s rights under sections 34-300 to 34-399, inclusive, including: (A) The partner’s rights under section 34-335, 34-336 or 34-337; (B) the partner’s right on dissociation to have the partner’s interest in the partnership purchased pursuant to section 34-362 or enforce any other right under sections 34-355 to 34-357, inclusive, or sections 34-362 to 34-366, inclusive; or (C) the partner’s right to compel a dissolution and winding up of the partnership business under section 34-372 or enforce any other right under sections 34-372 to 34-378, inclusive; or

(3) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

(P.A. 95-341, S. 25, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-340 - Continuation of partnership beyond definite term or particular undertaking.

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion, so far as is consistent with a partnership at will.

(b) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership, they are presumed to have agreed that the partnership will continue.

(P.A. 95-341, S. 26, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-346 - Partner not co-owner of partnership property.

A partner is not a co-owner of partnership property and has no interest in partnership property which can be transferred, either voluntarily or involuntarily.

(P.A. 95-341, S. 27, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-347 - Partner’s transferable interest in partnership.

The only transferable interest of a partner in the partnership is the partner’s share of the profits and losses of the partnership and the partner’s right to receive distributions. The interest is personal property.

(P.A. 95-341, S. 28, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-348 - Transfer of partner’s transferable interest.

(a) A transfer, in whole or in part, of a partner’s transferable interest in the partnership:

(1) Is permissible;

(2) Does not by itself cause the partner’s dissociation or a dissolution and winding up of the partnership business; and

(3) Does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions or to inspect or copy the partnership books or records.

(b) A transferee of a partner’s transferable interest in the partnership has a right:

(1) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) To seek, under subdivision (6) of section 34-372, a judicial determination that it is equitable to wind up the partnership business.

(c) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d) Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

(e) A partnership need not give effect to a transferee’s rights under this section until it has notice of the transfer.

(f) A transfer of a partner’s transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.

(P.A. 95-341, S. 29, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-349 - Partner’s transferable interest subject to charging order.

(a) On application by a judgment creditor of a partner or of a partner’s transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts and inquiries the judgment debtor might have made or which the circumstances of the case may require.

(b) A charging order constitutes a lien on the judgment debtor’s transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, an interest charged may be redeemed: (1) By the judgment debtor; (2) with property other than partnership property, by one or more of the other partners; or (3) with partnership property, by one or more of the other partners with the consent of all of the partners whose interests are not so charged.

(d) Sections 34-300 to 34-399, inclusive, do not deprive a partner of a right under exemption laws with respect to the partner’s interest in the partnership.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner or partner’s transferee may satisfy a judgment out of the judgment debtor’s transferable interest in the partnership.

(P.A. 95-341, S. 30, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-355 - Events causing partner’s dissociation.

A partner is dissociated from a partnership upon the occurrence of any of the following events:

(1) The partnership’s having notice of the partner’s express will to withdraw as a partner or on a later date specified by the partner;

(2) An event agreed to in the partnership agreement as causing the partner’s dissociation;

(3) The partner’s expulsion pursuant to the partnership agreement;

(4) The partner’s expulsion by the unanimous vote of the other partners if: (A) It is unlawful to carry on the partnership business with that partner; (B) there has been a transfer of all or substantially all of that partner’s transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner’s interest, which has not been foreclosed; (C) within ninety days after the partnership notifies a corporate partner that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or (D) a partnership that is a partner has been dissolved and its business is being wound up;

(5) On application by the partnership or another partner, the partner’s expulsion by judicial determination because: (A) The partner engaged in wrongful conduct that adversely and materially affected the partnership business; (B) the partner wilfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under section 34-338; or (C) the partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

(6) The partner’s: (A) Becoming a debtor in bankruptcy; (B) executing an assignment for the benefit of creditors; (C) seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of that partner or of all or substantially all of that partner’s property; or (D) failing, within ninety days after the appointment, to have vacated or stayed the appointment of a trustee, receiver or liquidator of the partner or of all or substantially all of the partner’s property obtained without the partner’s consent or acquiescence, or failing within ninety days after the expiration of a stay to have the appointment vacated;

(7) In the case of a partner who is an individual: (A) The partner’s death; (B) the appointment of a guardian or general conservator for the partner; or (C) a judicial determination that the partner has otherwise become incapable of performing the partner’s duties under the partnership agreement;

(8) In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust’s entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

(9) In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate’s entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

(10) Termination of a partner who is not an individual, partnership, corporation, trust or estate.

(P.A. 95-341, S. 31, 58.)

History: P.A. 95-341 effective July 1, 1997.

Under Subpara. (C), irreparable deterioration of relationship between partners is a valid basis for dissociation; although partner’s past tax fraud conviction, standing alone, might not constitute conduct relating to the partnership that would warrant dissociation, such conduct combined with other factors including adversarial conduct and failure to be forthcoming about such conviction supported conclusion that acrimony was so pervasive and entrenched that dissociation was warranted. 293 C. 60.



Section 34-356 - Partner’s power to dissociate. Wrongful dissociation.

(a) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to subdivision (1) of section 34-355.

(b) A partner’s dissociation is wrongful only if:

(1) It is in breach of an express provision of the partnership agreement; or

(2) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking: (A) The partner withdraws by express will, unless the withdrawal follows within ninety days after another partner’s dissociation by death or otherwise under subdivisions (6) to (10), inclusive, of section 34-355 or wrongful dissociation under this subsection; (B) the partner is expelled by judicial determination under subdivision (5) of section 34-355; (C) the partner is dissociated by becoming a debtor in bankruptcy; or (D) in the case of a partner who is not an individual, trust, other than a business trust, or estate, the partner is expelled or otherwise dissociated because it wilfully dissolved or terminated.

(c) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.

(P.A. 95-341, S. 32, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-357 - Effect of partner’s dissociation.

(a) If a partner’s dissociation results in a dissolution and winding up of the partnership business, sections 34-372 to 34-378, inclusive, apply; otherwise, sections 34-362 to 34-366, inclusive, apply.

(b) Upon a partner’s dissociation:

(1) The partner’s right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in section 34-374;

(2) The partner’s duty of loyalty under subdivision (3) of subsection (b) of section 34-338 terminates; and

(3) The partner’s duty of loyalty under subdivisions (1) and (2) of subsection (b) of section 34-338 and duty of care under subsection (c) of said section 34-338 continue only with regard to matters arising and events occurring before the partner’s dissociation, unless the partner participates in winding up the partnership’s business pursuant to section 34-374.

(P.A. 95-341, S. 33, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-362 - Purchase of dissociated partner’s interest.

(a) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under section 34-372, the partnership shall cause the dissociated partner’s interest in the partnership to be purchased for a buyout price determined pursuant to subsection (b) of this section.

(b) The buyout price of a dissociated partner’s interest is the amount that would have been distributable to the dissociating partner under subsection (b) of section 34-378 if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and the partnership were wound up as of that date. Interest must be paid from the date of dissociation to the date of payment.

(c) Damages for wrongful dissociation under subsection (b) of section 34-356, and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

(d) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under section 34-363.

(e) If no agreement for the purchase of a dissociated partner’s interest is reached within one hundred twenty days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (c) of this section.

(f) If a deferred payment is authorized under subsection (h) of this section, the partnership may tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (c) of this section, stating the time of payment, the amount and type of security for payment and the other terms and conditions of the obligation.

(g) The payment or tender required by subsection (e) or (f) of this section, must be accompanied by the following: (1) A statement of partnership assets and liabilities as of the date of dissociation; (2) the latest available partnership balance sheet and income statement, if any; (3) an explanation of how the estimated amount of the payment was calculated; and (4) written notice that the payment is in full satisfaction of the obligation to purchase unless, within one hundred twenty days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (c) of this section or other terms of the obligation to purchase.

(h) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment must be adequately secured and bear interest.

(i) A dissociated partner may maintain an action against the partnership, pursuant to subparagraph (B) of subdivision (2) of subsection (b) of section 34-339, to determine the buyout price of that partner’s interest, any offsets under subsection (c) of this section or other terms of the obligation to purchase. The action must be commenced within one hundred twenty days after the partnership has tendered payment or an offer to pay or within one year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner’s interest, any offset due under subsection (c) of this section and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (h) of this section, the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess reasonable attorney’s fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously or not in good faith. The finding may be based on the partnership’s failure to tender payment or an offer to pay or to comply with subsection (g) of this section.

(P.A. 95-341, S. 34, 58.)

History: P.A. 95-341 effective July 1, 1997.

Only a dissociated partner, and not a remaining partner, may bring an action to compel valuation, and remaining partner’s claim for equitable relief to compel valuation conflicts with Sec. 34-303(a) which provides that Uniform Partnership Act governs matters not governed by partnership agreement. 293 C. 60.



Section 34-363 - *(See end of section for amended version of subsection (a) and effective date.) Dissociated partner’s power to bind and liability to partnership.

*(a) For two years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under sections 34-384 to 34-391, inclusive, is bound by an act of the dissociated partner which would have bound the partnership under section 34-322 before dissociation only if at the time of entering into the transaction the other party: (1) Reasonably believed that the dissociated partner was then a partner; (2) did not have notice of the partner’s dissociation; and (3) is not deemed to have had knowledge under subsection (e) of section 34-324 or notice under subsection (c) of section 34-365.

(b) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (a) of this section.

(P.A. 95-341, S. 35, 58.)

*Note: On and after January 1, 2014, subsection (a) of this section, as amended by section 55 of public act 11-241, is to read as follows:

“(a) For two years after a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under sections 34-384 and 34-388 to 34-390, inclusive, is bound by an act of the dissociated partner which would have bound the partnership under section 34-322 before dissociation only if at the time of entering into the transaction the other party: (1) Reasonably believed that the dissociated partner was then a partner; (2) did not have notice of the partner’s dissociation; and (3) is not deemed to have had knowledge under subsection (e) of section 34-324 or notice under subsection (c) of section 34-365.”

(P.A. 95-341, S. 35, 58; P.A. 11-241, S. 55.)

History: P.A. 95-341 effective July 1, 1997; P.A. 11-241 amended Subsec. (a) to replace reference to “sections 34-384 to 34-391, inclusive” with reference to “sections 34-384 and 34-388 to 34-390, inclusive”, effective January 1, 2014.



Section 34-364 - *(See end of section for amended version of subsection (b) and effective date.) Dissociated partner’s liability to other persons.

(a) A partner’s dissociation does not of itself discharge the partner’s liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (b) of this section.

*(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under sections 34-384 to 34-391, inclusive, within two years after the partner’s dissociation, only if at the time of entering into the transaction the other party: (1) Reasonably believed that the dissociated partner was then a partner; (2) did not have notice of the partner’s dissociation; and (3) is not deemed to have had knowledge under subsection (e) of section 34-324 or notice under subsection (c) of section 34-365.

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner’s dissociation but without the partner’s consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.

(P.A. 95-341, S. 36, 58.)

*Note: On and after January 1, 2014, subsection (b) of this section, as amended by section 56 of public act 11-241, is to read as follows:

“(b) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under sections 34-384 and 34-388 to 34-390, inclusive, within two years after the partner’s dissociation, only if at the time of entering into the transaction the other party: (1) Reasonably believed that the dissociated partner was then a partner; (2) did not have notice of the partner’s dissociation; and (3) is not deemed to have had knowledge under subsection (e) of section 34-324 or notice under subsection (c) of section 34-365.”

(P.A. 95-341, S. 36, 58; P.A. 11-241, S. 56.)

History: P.A. 95-341 effective July 1, 1997; P.A. 11-241 amended Subsec. (b) to replace reference to “sections 34-384 to 34-391, inclusive” with reference to “sections 34-384 and 34-388 to 34-390, inclusive”, effective January 1, 2014.



Section 34-365 - Statement of dissociation.

(a) A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of subsections (d) and (e) of section 34-324.

(c) For the purposes of subdivision (3) of subsection (a) of section 34-363 and subdivision (3) of subsection (b) of section 34-364, a person not a partner is deemed to have notice of the dissociation ninety days after the statement of dissociation is filed.

(P.A. 95-341, S. 37, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-366 - Continued use of partnership name.

Continued use of a partnership name, or a dissociated partner’s name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.

(P.A. 95-341, S. 38, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-372 - Events causing dissolution and winding up of partnership business.

A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events:

(1) In a partnership at will, the partnership’s having notice from a partner, other than a partner who is dissociated under subdivisions (2) to (10), inclusive, of section 34-355 of that partner’s express will to withdraw as a partner, or on a later date specified by the partner;

(2) In a partnership for a definite term or particular undertaking: (A) Within ninety days after a partner’s dissociation by death or otherwise under subdivisions (6) to (10), inclusive, of section 34-355 or wrongful dissociation under subsection (b) of section 34-356, the express will of at least half of the remaining partners to wind up the partnership business, for which purpose a partner’s rightful dissociation pursuant to subparagraph (A) of subdivision (2) of subsection (b) of section 34-356 constitutes the expression of that partner’s will to wind up the partnership business; (B) the express will of all of the partners to wind up the partnership business; or (C) the expiration of the term or the completion of the undertaking;

(3) An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(4) An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within ninety days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

(5) On application by a partner, a judicial determination that: (A) The economic purpose of the partnership is likely to be unreasonably frustrated; (B) another partner has engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with that partner; or (C) it is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

(6) On application by a transferee of a partner’s transferable interest, a judicial determination that it is equitable to wind up the partnership business: (A) After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or (B) at any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.

(P.A. 95-341, S. 39, 58; P.A. 00-50, S. 1; P.A. 06-57, S. 2.)

History: P.A. 95-341 effective July 1, 1997; P.A. 00-50 amended Subdiv. (2)(A) by replacing “unless before that time a majority in interest of the remaining partners, including partners who have rightfully dissociated pursuant to subparagraph (A) of subdivision (2) of subsection (b) of section 34-356, agree to continue the partnership” with “the express will of at least half of the remaining partners to wind up the partnership business, for which purpose a partner’s rightful dissociation pursuant to subparagraph (A) of subdivision (2) of subsection (b) of section 34-356 constitutes the expression of that partner’s will to wind up the partnership business”; P.A. 06-57 amended Subdiv. (2)(A) by replacing “The expiration of ninety days” with “Within ninety days”.



Section 34-373 - Partnership continues after dissolution.

(a) Subject to subsection (b) of this section, a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

(b) At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership’s business wound up and the partnership terminated. In that event: (1) The partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and (2) the rights of a third party accruing under subdivision (1) of section 34-375 or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.

(P.A. 95-341, S. 40, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-374 - Right to wind up partnership business.

(a) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership’s business, but on application of any partner, partner’s legal representative or transferee, the Superior Court, for good cause shown, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership’s business.

(c) A person winding up a partnership’s business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal or administrative, settle and close the partnership’s business, dispose of and transfer the partnership’s property, discharge the partnership’s liabilities, distribute the assets of the partnership pursuant to section 34-378, settle disputes by mediation or arbitration and perform other necessary acts.

(P.A. 95-341, S. 41, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-375 - Partner’s power to bind partnership after dissolution.

Subject to section 34-376, a partnership is bound by a partner’s act after dissolution that:

(1) Is appropriate for winding up the partnership business; or

(2) Would have bound the partnership under section 34-322 before dissolution, if the other party to the transaction did not have notice of the dissolution.

(P.A. 95-341, S. 42, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-376 - Statement of dissolution.

(a) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

(b) A statement of dissolution cancels a filed statement of partnership authority for the purposes of subsection (d) of section 34-324 and is a limitation on authority for the purposes of subsection (e) of said section.

(c) For the purposes of sections 34-322 and 34-375, a person not a partner is deemed to have notice of the dissolution and the limitation on the partner’s authority as a result of the statement of dissolution ninety days after it is filed.

(d) After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority which will operate with respect to a person not a partner as provided in subsections (d) and (e) of section 34-324 in any transaction, whether or not the transaction is appropriate for winding up the partnership business.

(P.A. 95-341, S. 43, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-377 - Partner’s liability to other partners after dissolution.

(a) Except as otherwise provided in subsection (b) of this section and subsections (c) and (d) of section 34-327, after dissolution a partner is liable to the other partners for the partner’s share of any partnership liability incurred under section 34-375.

(b) A partner who, with knowledge of the dissolution, incurs a partnership liability under subdivision (2) of section 34-375 by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.

(P.A. 95-341, S. 44, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-378 - Settlement of accounts and contributions among partners.

(a) In winding up a partnership’s business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (b) of this section.

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, the profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners’ accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner’s account. Except as provided in subsection (c) of section 34-327, a partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner’s account.

(c) If a partner fails to contribute the full amount required under subsection (b) of this section, all of the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations unless the obligation is for a debt, obligation or liability for which the partner is not liable as provided in subsection (c) of section 34-327. A partner or partner’s legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner’s share of the partnership obligations and the other partners are liable under section 34-327.

(d) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement unless the obligation is for a debt, obligation or liability for which the partner is not liable as provided in subsection (c) of section 34-327.

(e) The estate of a deceased partner is liable for the partner’s obligation to contribute to the partnership.

(f) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner’s obligation to contribute to the partnership.

(P.A. 95-341, S. 45, 58; P.A. 00-50, S. 2.)

History: P.A. 95-341 effective July 1, 1997; P.A. 00-50 amended Subsec. (c) to make the failure of a partner to contribute “the full amount required under subsection (b) of this section” the event that requires all of the other partners to contribute.



Section 34-384 - *(See end of section for amended version and effective date.) Definitions.

In this section and sections 34-385 to 34-391, inclusive:

(1) “General partner” means a partner in a partnership and a general partner in a limited partnership.

(2) “Limited partner” means a limited partner in a limited partnership.

(3) “Limited partnership” means a limited partnership created under sections 34-9 to 34-38r, inclusive, predecessor law or comparable law of another jurisdiction.

(4) “Partner” includes both a general partner and a limited partner.

(P.A. 95-341, S. 46, 58.)

*Note: On and after January 1, 2014, this section, as amended by section 57 of public act 11-241, is to read as follows:

“Sec. 34-384. Definitions. In this section and sections 34-388 to 34-390, inclusive:

(1) “General partner” means a partner in a partnership and a general partner in a limited partnership.

(2) “Limited partner” means a limited partner in a limited partnership.

(3) “Limited partnership” means a limited partnership created under sections 34-9 to 34-38r, inclusive, predecessor law or comparable law of another jurisdiction.

(4) “Partner” includes both a general partner and a limited partner.”

(P.A. 95-341, S. 46, 58; P.A. 11-241, S. 57.)

History: P.A. 95-341 effective July 1, 1997; P.A. 11-241 replaced reference to “sections 34-385 to 34-391, inclusive” with reference to “sections 34-388 to 34-390, inclusive”, effective January 1, 2014.



Section 34-388 - *(See end of section for amended version and effective date.) Merger of partnerships.

(a) Pursuant to a plan of merger approved as provided in subsection (c) of this section, one or more partnerships may merge with or into any one or more partnerships or any one or more other entities formed or organized under the laws of this state or any other state or any foreign country or other foreign jurisdiction, or any combination thereof.

(b) The plan of merger shall set forth:

(1) The name of each partnership or other entity that is a party to the merger;

(2) The name of the survivor into which the other partnerships or other entities will merge;

(3) Whether the survivor is a partnership or an other entity and, if the survivor is a partnership or a limited partnership, the status of each partner;

(4) The terms and conditions of the merger;

(5) The manner and basis of converting the shares or interests of each party to the merger into shares, interests or obligations of the survivor or into money or other property in whole or part;

(6) The street address of the survivor’s chief executive office;

(7) The effective date or time, which shall be a date or time certain, of the merger if it is not to be effective upon the filing of the certificate of merger; and

(8) Such other provisions with respect to the merger as are deemed necessary or desirable.

(c) The plan of merger shall be approved:

(1) In the case of a partnership that is a party to the merger, by all of the partners or a number or percentage specified for merger in the partnership agreement; and

(2) In the case of an other entity that is a party to the merger, by the vote required for approval of a merger by the law of the state or foreign jurisdiction in which the other entity is organized or by which it is governed and, in the absence of such a specifically applicable law, as to a limited partnership, by all of the partners, notwithstanding a provision to the contrary in the partnership agreement.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

(e) The merger takes effect on the later of:

(1) The approval of the plan of merger by all parties to the merger, as provided in subsection (c) of this section;

(2) The filing of all documents required by law to be filed as a condition to the effectiveness of the merger; or

(3) Any effective date specified in the plan of merger.

(f) If the merger involves one or more other entities, a written plan of merger which meets the requirements for merger of the statutes under which such other entity is organized or by which it is governed shall be deemed to meet the requirements of a plan of merger under this section.

(P.A. 95-341, S. 50, 58; P.A. 03-18, S. 70.)

*Note: On and after January 1, 2014, this section, as amended by section 50 of public act 11-241, is to read as follows:

“Sec. 34-388. Merger of partnerships. (a) Pursuant to a plan of merger approved as provided in subsection (c) of this section, one or more partnerships may merge with or into any one or more partnerships formed or organized under the laws of this state or any other state or any foreign country or other foreign jurisdiction, or any combination thereof.

(b) The plan of merger shall set forth:

(1) The name of each partnership that is a party to the merger;

(2) The name of the survivor into which the other partnerships shall merge;

(3) The status of each partner;

(4) The terms and conditions of the merger;

(5) The manner and basis of converting the interests of each party to the merger into interests or obligations of the survivor or into money or other property in whole or part;

(6) The street address of the survivor’s chief executive office;

(7) The effective date or time, which shall be a date or time certain, of the merger if it is not to be effective upon the filing of the certificate of merger; and

(8) Such other provisions with respect to the merger as are deemed necessary or desirable.

(c) The plan of merger shall be approved by all of the partners or a number or percentage specified for merger in the partnership agreement.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

(e) The merger takes effect on the later of:

(1) The approval of the plan of merger by all parties to the merger, as provided in subsection (c) of this section;

(2) The filing of all documents required by law to be filed as a condition to the effectiveness of the merger; or

(3) Any effective date specified in the plan of merger.”

(P.A. 95-341, S. 50, 58; P.A. 03-18, S. 70; P.A. 11-241, S. 50.)

History: P.A. 95-341 effective July 1, 1997; P.A. 03-18 amended Subsec. (a) by replacing provision re merger with partnerships or limited partnerships with provision re merger with or into partnerships or other entities formed or organized under the laws of this state or any other state or foreign country or other foreign jurisdiction or combination thereof, amended Subsec. (b) by replacing references to surviving entity with references to survivor, replacing references in Subdivs. (1) and (2) to limited partnership with references to other entity, adding provision in Subdiv. (3) re whether survivor is an other entity, adding references in Subdiv. (5) to shares, adding Subdivs. (7) and (8) re effective date or time of merger and other provisions deemed necessary or desirable, and making technical changes, amended Subsec. (c)(2) by replacing references to limited partnership with references to other entity, adding provision re law by which other entity is governed, and making a technical change, and added Subsec. (f) re plan of merger meeting requirements of statutes under which other entity is organized or governed, effective July 1, 2003; P.A. 11-241 amended Subsecs. (a) and (b) to delete provisions re other entities and shares and, in Subsec. (b), change “will” to “shall”, deleted former Subsec. (c)(2) re other entity, deleted former Subsec. (f) re merger involving one or more other entities, and made technical changes, effective January 1, 2014.



Section 34-389 - *(See end of section for amended version and effective date.) Effect of merger.

(a) When a merger takes effect:

(1) The separate existence of every partnership or other entity that is a party to the merger, other than the survivor, ceases;

(2) All property owned by each of the merged partnerships or other entities vests in the survivor;

(3) All obligations of every partnership or other entity that is a party to the merger become the obligations of the survivor; and

(4) An action or proceeding pending against a partnership or other entity that is a party to the merger may be continued as if the merger had not occurred, or the survivor may be substituted as a party to the action or proceeding.

(b) The Secretary of the State is the agent for service of process in an action or proceeding against a surviving foreign partnership or other entity to enforce an obligation of a domestic partnership or other entity that is a party to a merger. Upon receipt of process, the Secretary of the State shall mail a copy of the process to the surviving foreign partnership or other entity.

(c) A partner of a surviving partnership or limited partnership is liable for:

(1) All obligations of a party to the merger for which the partner was personally liable before the merger;

(2) All other obligations of the survivor incurred before the merger by a party to the merger, but those obligations may be satisfied only out of property of the survivor; and

(3) All obligations of the survivor incurred after the merger takes effect, but those obligations may be satisfied only out of property of the survivor if the partner is a limited partner.

(d) If the obligations incurred before the merger by a party to the merger that is a partnership or limited partnership are not satisfied out of the property of the survivor, the general partners of that party immediately before the effective date of the merger shall contribute the amount necessary to satisfy that party’s obligations to the survivor, in the manner provided in section 34-378 or in sections 34-9 to 34-38r, inclusive, of the jurisdiction in which the party was organized, as the case may be, as if the merged party were dissolved.

(e) A partner of a party to a merger between or among partnerships or limited partnerships, or both, who does not become a partner of the survivor is dissociated from the entity, of which that partner was a partner, as of the date the merger takes effect. The survivor shall cause the partner’s interest in the entity to be purchased under section 34-362 or another statute specifically applicable to that partner’s interest with respect to a merger. The survivor is bound under section 34-363 by an act of a general partner dissociated under this subsection, and the partner is liable under section 34-364 for transactions entered into by the survivor after the merger takes effect.

(f) Any partner of a partnership or holder of an interest in an other entity that is a party to a merger who, prior to the merger, was obligated for any of the liabilities or obligations of the partnership or other entity shall not be released by reason of the merger from any such liabilities or obligations arising prior to the effective time of the merger.

(P.A. 95-341, S. 51, 58; P.A. 03-18, S. 71.)

*Note: On and after January 1, 2014, this section, as amended by section 51 of public act 11-241, is to read as follows:

“Sec. 34-389. Effect of merger. (a) When a merger takes effect:

(1) The separate existence of every partnership that is a party to the merger, other than the survivor, ceases;

(2) All property owned by each of the merged partnerships vests in the survivor;

(3) All obligations of every partnership that is a party to the merger become the obligations of the survivor; and

(4) An action or proceeding pending against a partnership that is a party to the merger may be continued as if the merger had not occurred, or the survivor may be substituted as a party to the action or proceeding.

(b) The Secretary of the State is the agent for service of process in an action or proceeding against a surviving foreign partnership to enforce an obligation of a domestic partnership that is a party to a merger. Upon receipt of process, the Secretary of the State shall mail a copy of the process to the surviving foreign partnership.

(c) A partner of a surviving partnership is liable for:

(1) All obligations of a party to the merger for which the partner was personally liable before the merger;

(2) All other obligations of the survivor incurred before the merger by a party to the merger, but those obligations may be satisfied only out of property of the survivor; and

(3) All obligations of the survivor incurred after the merger takes effect.

(d) If the obligations incurred before the merger by a party to the merger that is a partnership are not satisfied out of the property of the survivor, the general partners of that party immediately before the effective date of the merger shall contribute the amount necessary to satisfy that party’s obligations to the survivor, in the manner provided in section 34-378 or in sections 34-9 to 34-38r, inclusive, of the jurisdiction in which the party was organized, as the case may be, as if the merged party were dissolved.

(e) A partner of a party to a merger between or among partnerships who does not become a partner of the survivor is dissociated from the entity, of which that partner was a partner, as of the date the merger takes effect. The survivor shall cause the partner’s interest in the entity to be purchased under section 34-362 or another statute specifically applicable to that partner’s interest with respect to a merger. The survivor is bound under section 34-363 by an act of a general partner dissociated under this subsection, and the partner is liable under section 34-364 for transactions entered into by the survivor after the merger takes effect.

(f) Any partner of a partnership that is a party to a merger who, prior to the merger, was obligated for any of the liabilities or obligations of the partnership shall not be released by reason of the merger from any such liabilities or obligations arising prior to the effective time of the merger.”

(P.A. 95-341, S. 51, 58; P.A. 03-18, S. 71; P.A. 11-241, S. 51.)

History: P.A. 95-341 effective July 1, 1997; P.A. 03-18 replaced references to limited partnership with references to other entity and replaced references to surviving entity, entity and surviving partnership or limited partnership with references to survivor throughout, made a technical change in Subsec. (c), amended Subsec. (d) by adding “that is a partnership or limited partnership” and replacing “formed” with “organized”, amended Subsec. (e) by adding provision re merger between or among partnerships or limited partnerships, or both, and added Subsec. (f) re liabilities or obligations of partner of partnership or holder of interest in other entity, effective July 1, 2003; P.A. 11-241 deleted provisions re other entity and limited partnership, effective January 1, 2014.



Section 34-390 - *(See end of section for amended version and effective date.) Statement of merger.

(a) After a merger, if the survivor is a partnership, the partnership may file a statement that one or more partnerships or other entities have merged into the surviving partnership.

(b) A statement of merger shall contain, in addition to the requirements of statute for a certificate of merger or consolidation applicable to an other entity that is a party to the merger:

(1) The name of each partnership or other entity that is a party to the merger;

(2) The name of the survivor into which the other partnerships or other entities were merged;

(3) The street address of the survivor’s chief executive office and of an office in this state, if any; and

(4) The type of entity of the survivor.

(c) Except as otherwise provided in subsection (d) of this section, for the purposes of section 34-323, property of the surviving partnership or other entity which before the merger was held in the name of another party to the merger is property held in the name of the survivor upon filing a statement of merger.

(d) For the purposes of section 34-323, real property of the surviving partnership or other entity which before the merger was held in the name of another party to the merger is property held in the name of the survivor upon recording a certified copy of the statement of merger in the office for recording transfers of that real property.

(e) A filed and, if appropriate, recorded statement of merger, executed and declared to be accurate pursuant to subsection (c) of section 34-305, stating the name of a partnership or other entity that is a party to the merger in whose name property was held before the merger and the name of the survivor, but not containing all of the other information required by subsection (b) of this section, operates with respect to the partnerships or other entities named to the extent provided in subsections (c) and (d) of this section.

(f) If the survivor is a limited liability partnership, a certificate meeting the requirements of section 34-33d shall be filed with the Secretary of the State.

(P.A. 95-341, S. 52, 58; P.A. 03-18, S. 72.)

*Note: On and after January 1, 2014, this section, as amended by section 52 of public act 11-241, is to read as follows:

“Sec. 34-390. Statement of merger. (a) After a merger, the partnership may file a statement that one or more partnerships have merged into the surviving partnership.

(b) A statement of merger shall contain, in addition to the requirements of statute for a certificate of merger or consolidation:

(1) The name of each partnership that is a party to the merger;

(2) The name of the survivor into which the other partnerships were merged; and

(3) The street address of the survivor’s chief executive office and of an office in this state, if any.

(c) Except as otherwise provided in subsection (d) of this section, for the purposes of section 34-323, property of the surviving partnership which before the merger was held in the name of another party to the merger is property held in the name of the survivor upon filing a statement of merger.

(d) For the purposes of section 34-323, real property of the surviving partnership which before the merger was held in the name of another party to the merger is property held in the name of the survivor upon recording a certified copy of the statement of merger in the office for recording transfers of that real property.

(e) A filed and, if appropriate, recorded statement of merger, executed and declared to be accurate pursuant to subsection (c) of section 34-305, stating the name of a partnership that is a party to the merger in whose name property was held before the merger and the name of the survivor, but not containing all of the other information required by subsection (b) of this section, operates with respect to the partnerships or other entities named to the extent provided in subsections (c) and (d) of this section.”

(P.A. 95-341, S. 52, 58; P.A. 03-18, S. 72; P.A. 11-241, S. 52.)

History: P.A. 95-341 effective July 1, 1997; P.A. 03-18 replaced references to limited partnership with references to other entity and references to surviving entity with references to survivor throughout, amended Subsec. (a) by replacing “the surviving partnership or limited partnership may” with “if the survivor is a partnership, the partnership may” and replacing “entity” with “partnership”, amended Subsec. (b) by adding provision re requirements of statute for certificate of merger or consolidation applicable to other entity that is a party to the merger and replacing in Subdiv. (4) provision re whether surviving entity is a partnership or limited partnership with provision re the type of entity of the survivor, and adding Subsec. (f) re filing of certificate by survivor that is a limited liability partnership, effective July 1, 2003; P.A. 11-241 amended Subsecs. (a) to (e) to delete provisions re other entities and make conforming changes, and deleted former Subsec. (f) re limited liability partnership survivor, effective January 1, 2014.



Section 34-397 - Uniformity of application and construction.

Sections 34-300 to 34-399, inclusive, shall be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of said sections among states enacting them.

(P.A. 95-341, S. 54, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-398 - Applicability.

(a) Before January 1, 2002, sections 34-300 to 34-399, inclusive, govern only a partnership formed:

(1) After July 1, 1997, unless that partnership is continuing the business of a dissolved partnership under section 34-79 of the general statutes, revision of 1958, revised to January 1, 1997; and

(2) Before July 1, 1997, that elects, as provided by subsection (c) of this section, to be governed by sections 34-300 to 34-399, inclusive.

(b) After January 1, 2002, sections 34-300 to 34-399, inclusive, govern all partnerships.

(c) Before January 1, 2002, a partnership voluntarily may elect, in the manner provided in its partnership agreement or by law for amending the partnership agreement, to be governed by sections 34-300 to 34-399, inclusive. The provisions of sections 34-300 to 34-399, inclusive, relating to the liability of the partnership’s partners to third parties apply to limit those partners’ liability to a third party who had done business with the partnership within one year preceding the partnership’s election to be governed by said sections, only if the third party knows or has received a notification of the partnership’s election to be governed by said sections.

(d) Before January 1, 2002, sections 34-39 to 34-81, inclusive, of the general statutes, revision of 1958, revised to January 1, 1997, govern a partnership not covered by subsection (a) or (c) of this section.

(P.A. 95-341, S. 55, 58; P.A. 00-50, S. 3, 4.)

History: P.A. 95-341 effective July 1, 1997; P.A. 00-50 added Subsec. (d) re governing law for a partnership not covered by Subsec. (a) or (c), effective May 16, 2000.



Section 34-399 - Savings clause.

Sections 34-300 to 34-399, inclusive, do not affect an action or proceeding commenced or right accrued before July 1, 1997.

(P.A. 95-341, S. 56, 58.)

History: P.A. 95-341 effective July 1, 1997.



Section 34-400 - (Formerly Sec. 34-81a). Recognition and regulation of partnerships.

(1) A partnership, including a registered limited liability partnership, formed and existing pursuant to an agreement governed by sections 34-300 to 34-434, inclusive, may conduct its business, carry on its operations and have and exercise the powers granted by said sections in any state or in any foreign country.

(2) It is the intent of the legislature that the legal existence of registered limited liability partnerships formed and existing pursuant to an agreement governed by sections 34-300 to 34-434, inclusive, be recognized outside the boundaries of this state and that the laws of this state governing such registered limited liability partnerships transacting business outside this state be granted the protection of full faith and credit under the Constitution of the United States.

(3) It is the policy of this state that the internal affairs of partnerships, including registered limited liability partnerships, formed and existing pursuant to an agreement governed by sections 34-300 to 34-434, inclusive, including the liability of partners for debts, obligations and liabilities chargeable to partnerships, shall be subject to and governed by the laws of this state.

(4) The internal affairs of a foreign registered limited liability partnership, including the liability of partners for debts, obligations and liabilities of or chargeable to the partnership, shall be subject to and governed by the laws of the state in which it is registered as a registered limited liability partnership.

(P.A. 94-218, S. 8, 28; P.A. 96-77, S. 3, 17.)

History: P.A. 94-218 effective January 1, 1996; P.A. 96-77 replaced references to “sections 34-40, 34-44, 34-53, 34-56, 34-72, 34-74, 34-78 and 34-81a to 34-81z, inclusive,” with “sections 34-300 to 34-434, inclusive,” effective July 1, 1997; Sec. 34-81a transferred to Sec. 34-400 in 1997.



Section 34-406 - (Formerly Sec. 34-81s). Domestic and foreign limited liability partnerships: Name.

(a) The name of a registered limited liability partnership or a foreign registered limited liability partnership operating in this state shall contain the words “Registered Limited Liability Partnership” or “Limited Liability Partnership” or the abbreviation “L.L.P.” or “LLP” as the last words or letters of its name.

(b) The name of a registered limited liability partnership or foreign registered limited liability partnership shall be such as to distinguish it upon the records of the Secretary of the State from: (1) The name of any registered limited liability partnership, limited partnership, limited liability company or corporation existing under the laws of this state; (2) the name of any foreign registered limited liability partnership, foreign limited partnership, foreign limited liability company or foreign corporation authorized to transact business in this state; (3) any name reserved under section 34-407 or reserved or registered under section 33-656, 33-657, 33-1045, 33-1046, 33-1047, 34-13, 34-13a or 34-103; or (4) the name of any other entity whose name is carried upon the records of the Secretary of the State as organized or authorized to transact business or conduct affairs in this state.

(c) The provisions of subsection (b) of this section shall not apply if the applicant files with the Secretary of the State a certified copy of a final decree of a court of competent jurisdiction establishing the prior right of the applicant to the use of such name in this state.

(P.A. 94-218, S. 20, 28; P.A. 96-256, S. 193, 209; 96-271, S. 182, 254; P.A. 04-240, S. 19; 04-257, S. 56.)

History: P.A. 94-218 effective January 1, 1996; P.A. 96-256 amended Subsec. (b) to replace reference to Secs. 33-424 and 33-425 with Secs. 33-1045, 33-1046 and 33-1047, effective January 1, 1997; P.A. 96-271 amended Subsec. (b) to replace references to Secs. 33-287 and 33-288 with Secs. 33-656 and 33-657, respectively, effective January 1, 1997; Sec. 34-81s transferred to Sec. 34-406 in 1997; P.A. 04-240 amended Subsec. (b)(3) by adding reference to Sec. 34-13a and making a technical change in and added Subsec. (b)(4) re name of other entity carried on records of the Secretary of the State; P.A. 04-257 made a technical change in Subsec. (b)(3), effective June 14, 2004.



Section 34-407 - (Formerly Sec. 34-81t). Domestic and foreign limited liability partnerships: Reservation of name.

(a) The exclusive right to use a limited liability partnership name may be reserved by: (1) Any person intending to form a registered limited liability partnership and to adopt that name; (2) any registered limited liability partnership, or any foreign registered limited liability partnership operating in this state, that intends to adopt that name; (3) any foreign registered limited liability partnership intending to operate in this state and to adopt that name; or (4) any person intending to apply for a certificate of authority for a foreign registered limited liability partnership to operate in this state and to adopt that name.

(b) The reservation shall be made by filing with the Secretary of the State an application together with the applicable fee, executed by the applicant, to reserve a specified name. If the Secretary of the State finds that the name is available for use by a registered limited liability partnership or foreign registered limited liability partnership, he shall reserve the name for the exclusive use of the applicant for a period of one hundred twenty days counting the date of such filing as the first of the one hundred twenty days.

(c) The holder of a reserved limited liability partnership name may renew the reservation for successive periods of one hundred twenty days each from the date of such renewal.

(d) The right of the exclusive use of a reserved name may be transferred to another person by filing with the Secretary of the State a notice of the transfer, executed by the applicant for whom the name was reserved and specifying the name to be transferred and the name and address of the transferee. The transfer shall not extend the term during which the name is reserved.

(e) Any person for whom a specified limited liability partnership name has been reserved pursuant to subsection (b) of this section may, during the period for which such name is reserved, terminate such reservation by filing in the office of the Secretary of the State an application for cancellation of reservation of limited liability partnership name, together with the applicable fee.

(P.A. 94-218, S. 21, 28; P.A. 95-252, S. 9; P.A. 96-77, S. 13.)

History: P.A. 94-218 effective January 1, 1996; P.A. 95-252 amended Subsec. (a) to specify that the reservation is of the exclusive right to use a “limited liability partnership” name, amended Subsec. (c) to replace “a reserved registered limited liability partnership or foreign registered limited liability partnership name” with “a reserved limited liability partnership name” and added Subsec. (e) to authorize the cancellation of the reservation of a limited liability partnership name and specify the procedure therefor; P.A. 96-77 amended Subsec. (b) to make a technical change; Sec. 34-81t transferred to Sec. 34-407 in 1997.



Section 34-408 - (Formerly Sec. 34-81u). Domestic and foreign limited liability partnerships: Statutory agent for service.

(a) Each registered limited liability partnership which does not have its principal office in this state and each foreign registered limited liability partnership shall have and maintain a statutory agent for service in this state as provided in this section. A statutory agent for service shall be: (1) A natural person who is a resident of this state; (2) a domestic corporation; (3) a corporation not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (4) a domestic limited liability company; (5) a limited liability company not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state; (6) a domestic registered limited liability partnership; (7) a foreign registered limited liability partnership which has procured a certificate of authority to transact business or conduct its affairs in this state; (8) a domestic statutory trust; or (9) a statutory trust not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state.

(b) A registered limited liability partnership which does not have its principal office in this state or a foreign registered limited liability partnership shall appoint a statutory agent for service by filing with the Secretary of the State a written appointment in such form as the Secretary of the State shall prescribe setting forth: (1) The name of the registered limited liability partnership or the foreign registered limited liability partnership; (2) the name of the statutory agent for service; and (3) if the statutory agent is a natural person, the business and residence addresses thereof; if the statutory agent is an entity organized under the laws of this state, the address of the principal office thereof; if the statutory agent is an entity not organized under the laws of this state, the address of the principal office thereof in this state, if any. In each case, the address shall include the street and number or other particular designation. Each written appointment shall also be signed by the statutory agent for service therein appointed.

(c) If a statutory agent for service dies, dissolves, removes from the state or resigns, the registered limited liability partnership shall forthwith appoint another statutory agent for service. If the statutory agent for service changes his or its address within the state from that appearing upon the record in the office of the Secretary of the State, the registered limited liability partnership shall forthwith file with the Secretary of the State notice of the new address. A statutory agent for service may resign by filing with the Secretary of the State a signed statement in duplicate to that effect. The Secretary of the State shall forthwith file one copy and mail the other copy of such statement to the registered limited liability partnership at its principal office. Upon the expiration of thirty days after such filing, the resignation shall be effective and the authority of such statutory agent for service shall terminate. A registered limited liability partnership may revoke the appointment of a statutory agent for service by making a new appointment as provided in this section and any new appointment so made shall revoke all appointments theretofore made.

(P.A. 94-218, S. 22, 28; P.A. 04-240, S. 20; P.A. 11-146, S. 19.)

History: P.A. 94-218 effective January 1, 1996; Sec. 34-81u transferred to Sec. 34-408 in 1997, effective July 1, 1997; P.A. 04-240 amended Subsec. (a) by making a technical change, revising Subdivs. (2) and (3) re corporations as agents for service and adding Subdivs. (4) to (9) re limited liability companies, registered limited liability partnerships and statutory trusts as agents for service and amended Subsec. (b) by making conforming changes re entity as agent for service and making technical changes; P.A. 11-146 added Subsec. (c) re appointment of new agent, change of address of agent, resignation of agent and revocation of appointment of agent, effective January 1, 2012.



Section 34-409 - (Formerly Sec. 34-81v). Domestic and foreign limited liability partnerships: Amendment of certificate.

The certificate of limited liability partnership of a registered limited liability partnership or the certificate of authority of a foreign registered limited liability partnership may be amended by filing an amendment with the Secretary of the State. The amendment shall set forth: (1) The name of the registered limited liability partnership or foreign registered limited liability partnership; and (2) the amendment to the certificate.

(P.A. 94-218, S. 23, 28.)

History: P.A. 94-218 effective January 1, 1996; Sec. 34-81v transferred to Sec. 34-409 in 1997, effective July 1, 1997.



Section 34-410 - (Formerly Sec. 34-81w). Domestic and foreign limited liability partnerships: Execution of documents.

(a) Unless otherwise specified in sections 34-300 to 34-434, inclusive, any document required by said sections to be filed with, or delivered to, the Secretary of the State shall be executed by: (1) One or more partners authorized to execute such document; (2) if the registered limited liability partnership has not been formed, by the person or persons forming the registered limited liability partnership; or (3) if the registered limited liability partnership is in the hands of a receiver, trustee or other court-appointed fiduciary, by that fiduciary.

(b) The person executing the document shall sign it and state beneath or opposite his signature his name and the capacity in which he signs.

(c) The person executing the document may do so as an attorney-in-fact. Powers of attorney relating to the execution of the document do not need to be filed with the Secretary of the State.

(d) The execution of any such document shall constitute an affirmation under the penalties of false statement by the person signing the document that the facts stated therein are true.

(P.A. 94-218, S. 24, 28; P.A. 96-77, S. 7, 17.)

History: P.A. 94-218 effective January 1, 1996; P.A. 96-77 amended Subsec. (a) to replace reference to “sections 34-40, 34-44, 34-53, 34-56, 34-72, 34-74, 34-78 and 34-81a to 34-81z, inclusive,” with “sections 34-300 to 34-434, inclusive,” effective July 1, 1997; Sec. 34-81w transferred to Sec. 34-410 in 1997.



Section 34-411 - (Formerly Sec. 34-81x). Domestic and foreign limited liability partnerships: Filing of documents.

(a) The original signed copy of a certificate of limited liability partnership of a registered limited liability partnership or the certificate of authority of a foreign registered limited liability partnership or of any other document required to be filed pursuant to sections 34-300 to 34-434, inclusive, shall be delivered to the Secretary of the State. Unless the Secretary of the State determines that the documents do not conform to the filing provisions of said sections, he shall, when all required filing fees have been paid: (1) Endorse on each signed original “filed” and the date and time of its acceptance for filing; and (2) retain the signed original in his files.

(b) When any document is required or permitted to be filed or recorded as provided in sections 34-300 to 34-434, inclusive, the Secretary of the State may, in the Secretary of the State’s discretion, for good cause, permit a photostatic or other photographic copy of such document to be filed or recorded in lieu of the original instrument. Such filing or recording shall have the same force and effect as if the original instrument had been so filed or recorded.

(c) The Secretary of the State may require or permit the filing by electronic transmission or by employing new technology as it is developed of any document that is required by law or regulation under sections 34-300 to 34-434, inclusive, to be filed with the Secretary of the State.

(d) If the Secretary of the State determines that the documents do not conform to the filing provisions of sections 34-300 to 34-434, inclusive, or are not accompanied by all fees required by law, the documents shall not be filed and the Secretary of the State shall return the documents to the person originally submitting them.

(P.A. 94-218, S. 25, 28; P.A. 96-77, S. 8, 17; P.A. 11-146, S. 14.)

History: P.A. 94-218 effective January 1, 1996; P.A. 96-77 replaced references to “sections 34-40, 34-44, 34-53, 34-56, 34-72, 34-74, 34-78 and 34-81a to 34-81z, inclusive,” with “sections 34-300 to 34-434, inclusive,” effective July 1, 1997; Sec. 34-81x transferred to Sec. 34-411 in 1997; P.A. 11-146 added new Subsec. (b) re authority of Secretary of the State for good cause to permit filing or recording of a photostatic or other photographic copy of a document in lieu of original instrument and the effect thereof, added new Subsec. (c) re authority of Secretary of the State to require or permit filing by electronic transmission or by employing new technology as it is developed of any document required to be filed with said Secretary and redesignated existing Subsec. (b) as Subsec. (d), effective January 1, 2012.



Section 34-412 - (Formerly Sec. 34-81y). Domestic and foreign limited liability partnerships: Interrogatories by Secretary of the State.

(a) The Secretary of the State may propound to any registered limited liability partnership or foreign registered limited liability partnership, subject to the provisions of sections 34-300 to 34-434, inclusive, and to any partner or employee thereof, such interrogatories as may be reasonably necessary and proper to enable said secretary to ascertain whether such registered limited liability partnership or foreign registered limited liability partnership has complied with the provisions of said sections applicable to such partnership. Such interrogatories shall be answered within thirty days after the mailing thereof, or within such additional time as shall be fixed by said secretary, and the answers thereto shall be full and complete and shall be made in writing and under oath.

(b) Each registered limited liability partnership or foreign registered limited liability partnership and each partner or employee thereof, failing or refusing within the time prescribed by this section to answer truthfully and fully interrogatories duly propounded to such partnership or such partner or employee by the Secretary of the State, as provided in subsection (a) of this section, shall be fined not more than five hundred dollars.

(c) Interrogatories propounded by the Secretary of the State and the answers thereto shall not be open to public inspection, nor shall said secretary disclose any facts or information obtained therefrom except insofar as the official duties of said secretary may require the same to be made public, or if such interrogatories or the answers thereto are required for evidence in any criminal proceedings or in any other action by this state.

(P.A. 94-218, S. 26, 28; P.A. 96-77, S. 9, 17.)

History: P.A. 94-218 effective January 1, 1996; P.A. 96-77 amended Subsec. (a) to replace reference to “sections 34-40, 34-44, 34-53, 34-56, 34-72, 34-74, 34-78 and 34-81a to 34-81z, inclusive,” with “sections 34-300 to 34-434, inclusive,” effective July 1, 1997; Sec. 34-81y transferred to Sec. 34-412 in 1997.



Section 34-413 - (Formerly Sec. 34-81z). Domestic and foreign limited liability partnerships: Fees payable to Secretary of the State.

The Secretary of the State shall charge and collect the following fees and remit them to the Treasurer for the use of the state:

(a) Fees for filing documents and processing certificates: (1) Filing application to reserve a registered limited liability partnership name or to cancel a reserved limited liability partnership name, sixty dollars; (2) filing transfer of reserved registered limited liability partnership name, sixty dollars; (3) filing change of address of statutory agent or change of statutory agent, fifty dollars; (4) filing certificate of limited liability partnership, one hundred twenty dollars; (5) filing amendment to certificate of limited liability partnership, one hundred twenty dollars; (6) filing renunciation of status report, fifty dollars; (7) filing certificate of authority to transact business in this state, including appointment of statutory agent, one hundred twenty dollars; (8) filing amendment to certificate of authority to transact business in this state, one hundred twenty dollars; (9) filing withdrawal of certificate of authority, one hundred twenty dollars; (10) filing an annual report, twenty dollars; and (11) filing statement of merger, sixty dollars.

(b) Miscellaneous charges: (1) For preparing and furnishing a copy of any document, instrument or paper filed or recorded relating to a registered limited liability partnership or foreign registered limited liability partnership: For each copy of each such document thereof regardless of the number of pages, forty dollars; for affixing his certification thereto, fifteen dollars; (2) for the issuance of a certification of legal existence of a registered limited liability partnership, forty dollars; (3) for the issuance of a certificate of legal existence which certificate may reflect any and all changes of registered limited liability partnership names and the dates of filing thereof, eighty dollars; (4) for the issuance of a certificate of legal existence reflecting amendments and the date or dates of filing thereof, one hundred twenty dollars; and (5) for other services for which fees are not provided by the general statutes, the Secretary of the State may charge such fees as will in his judgment cover the cost of the services provided.

(P.A. 94-218, S. 27, 28; P.A. 95-252, S. 10; P.A. 03-18, S. 73; June Sp. Sess. P.A. 09-3, S. 374.)

History: P.A. 94-218 effective January 1, 1996; P.A. 95-252 amended Subsec. (a)(1) to provide that the fee is also applicable to filing application “to cancel a reserved limited liability partnership name”; Sec. 34-81z transferred to Sec. 34-413 in 1997, effective July 1, 1997; P.A. 03-18 added Subsec. (a)(11) re $30 fee for filing statement of merger, effective July 1, 2003; June Sp. Sess. P.A. 09-3 increased fees.



Section 34-419 - (Formerly Sec. 34-81b). Domestic limited liability partnership: Filing of certificate.

(a) To become a registered limited liability partnership, a partnership shall file a certificate of limited liability partnership with the Secretary of the State, stating the name of the partnership, which shall conform to the requirements of section 34-406; the address of its principal office; if the partnership’s principal office is not located in this state, the address of a registered office and the name and address of a registered agent for service of process in this state, which the partnership will be required to maintain under section 34-408; a brief statement of the business in which the partnership engages; any other matters the partnership may determine to include; and that the partnership thereby applies for status as a registered limited liability partnership.

(b) The status of a partnership as a registered limited liability partnership, and the liability of the partners for debts, obligations and liabilities of or chargeable to the partnership, shall not be affected by errors or subsequent changes in the information stated in a certificate of limited liability partnership filed under this section or a report filed under section 34-420.

(P.A. 94-218, S. 9, 28.)

History: P.A. 94-218 effective January 1, 1996; Sec. 34-81b transferred to Sec. 34-419 in 1997, effective July 1, 1997.



Section 34-420 - (Formerly Sec. 34-81c). Domestic limited liability partnership: Annual report.

(a) Each registered limited liability partnership shall file an annual report by electronic transmission with the Secretary of the State, which report shall be due upon the anniversary of the filing of a certificate of limited liability partnership pursuant to section 34-419. Upon request of a registered limited liability partnership, the Secretary of the State may grant an exemption from the requirement to file an annual report by electronic transmission if the registered limited liability partnership does not have the capability to file by electronic transmission or make payment in an authorized manner by electronic means or if other good cause is shown.

(b) Such reporting requirement shall commence on or after January 1, 1997, and continue annually thereafter.

(c) Each annual report shall set forth: (1) The name of the registered limited liability partnership; (2) the registered limited liability partnership’s current principal office address; and (3) the electronic mail address, if any, of the registered limited liability partnership.

(d) Each annual report shall be executed in accordance with section 34-410 and be accompanied by the filing fee established in section 34-413. The Secretary of the State shall deliver to each registered limited liability partnership at its principal office or electronic mail address, as shown on his records, notice that the annual report is due, but failure to receive such notice shall not relieve a registered limited liability partnership of the requirement of filing the report as provided in this section.

(P.A. 94-218, S. 10, 28; P.A. 11-146, S. 15.)

History: P.A. 94-218 effective January 1, 1996; Sec. 34-81c transferred to Sec. 34-420 in 1997, effective July 1, 1997; P.A. 11-146 amended Subsec. (a) to require annual report to be filed “by electronic transmission” and add provision re authority of Secretary of the State to grant exemption from electronic filing requirement if partnership does not have capability to file or pay electronically or if other good cause is shown, amended Subsec. (c) to add Subdiv. (3) re electronic mail address and amended Subsec. (d) to require Secretary of the State to “deliver” a “notice that the annual report is due”, rather than “mail” a “form prescribed by him for the annual report”, allow delivery of such notice to partnership’s electronic mail address and make a conforming change, effective January 1, 2012.



Section 34-421 - (Formerly Sec. 34-81d). Domestic limited liability partnership: Failure to file report. Incorrect report.

(a) Any registered limited liability partnership required to file an annual report as provided in section 34-420, which fails to file its annual report on or before the due date thereof, shall be in default in respect thereof until the same is filed. However, the status of the registered limited liability partnership or the limited liability of the partners thereof shall not be affected, except as provided under subsection (b) of section 34-422.

(b) The Secretary of the State shall not accept for filing a report from a registered limited liability partnership until any default for failure to file any prior report is cured. If the Secretary of the State finds that any annual report received from a registered limited liability partnership does not conform to law, he may return it to the registered limited liability partnership for correction.

(c) The Secretary of the State shall proceed as provided in section 34-422 whenever a registered limited liability partnership is in default for failing to file its annual report required by section 34-420.

(P.A. 94-218, S. 11, 28.)

History: P.A. 94-218 effective January 1, 1996; Sec. 34-81d transferred to Sec. 34-421 in 1997, effective July 1, 1997.



Section 34-422 - (Formerly Sec. 34-81e). Domestic limited liability partnership: Revocation of certificate.

(a) The Secretary of the State may effect the revocation of a registered limited liability partnership’s certificate of registered limited liability partnership as provided in this section.

(b) Whenever any registered limited liability partnership is more than three months in default of filing its annual report, the Secretary of the State shall notify such registered limited liability partnership by registered or certified mail or mail evidenced by a certificate of mailing addressed to such registered limited liability partnership at its principal office as last shown in the records of said secretary that under the provisions of this section the registered limited liability partnership’s status as a registered limited liability partnership is in default and will be subject to revocation after three months from the date of mailing. Unless within three months after the mailing of such notice the registered limited liability partnership files a report made out and verified in all respects as the annual report of such registered limited liability partnership, the Secretary of the State shall prepare and file in the office of said secretary a certificate of revocation by forfeiture stating that the status of the registered limited liability partnership as a registered limited liability partnership has been revoked by reason of its default. The status of a registered limited liability partnership, including the liability of partners for debts, obligations and liabilities of or chargeable to the partnership, is retained until expressly revoked by the Secretary of the State. Revocation of the status of a registered limited liability partnership shall not affect the status of said partnership or the liability of the partners thereof with regard to events, acts or omissions occurring prior to the date of revocation.

(c) Whenever it comes to the attention of the Secretary of the State that a registered limited liability partnership has failed to maintain a statutory agent for service, the Secretary of the State may notify such registered limited liability partnership by registered or certified mail or mail evidenced by a certificate of mailing addressed to such registered limited liability partnership at its principal office as last shown on his records that under the provisions of this section the registered limited liability partnership’s rights and powers are in default. Unless the registered limited liability partnership within three months of the mailing of such notice files an appointment of statutory agent for service, the Secretary of the State shall prepare and file in his office a certificate of revocation by forfeiture stating that the status of the registered limited liability partnership as a registered limited liability partnership has been revoked by reason of its default. The status of a registered limited liability partnership, including the liability of partners for debts, obligations and liabilities of or chargeable to the partnership, is retained until expressly revoked by the Secretary of the State. Revocation of the status of a registered limited liability partnership shall not affect the status of said partnership or the liabilities of the partners thereof with regard to events, acts or omissions occurring prior to the date of revocation.

(d) Revocation shall be effective upon the filing by the Secretary of the State in his office of such certificate of revocation.

(e) After filing the certificate of revocation, the Secretary of the State shall: (1) Send a certified copy thereof to the delinquent registered limited liability partnership, by registered or certified mail or mail evidenced by a certificate of mailing addressed to such registered limited liability partnership at its principal office as last shown on his records and (2) cause notice of the filing of such certificate of revocation to be published in two successive issues of the Connecticut Law Journal.

(P.A. 94-218, S. 12, 28; P.A. 95-252, S. 22.)

History: P.A. 94-218 effective January 1, 1996; P.A. 95-252 amended Subsecs. (b) and (c) to provide that the notice may be given by mail evidenced by a certificate of mailing and amended Subsec. (e) to provide that the copy of the certificate may be sent by mail evidenced by a certificate of mailing; Sec. 34-81e transferred to Sec. 34-422 in 1997, effective July 1, 1997.



Section 34-423 - (Formerly Sec. 34-81f). Domestic limited liability partnership: Renunciation of status.

A registered limited liability partnership may renounce its status as a registered limited liability partnership by filing a renunciation of status report in the office of the Secretary of the State which sets forth: (1) The name of the registered limited liability partnership; (2) that it renounces its status as a registered limited liability partnership; (3) the effective date, which shall be a date certain, of the renunciation of status if such is not to be effective upon the filing; and (4) any other information the partnership may determine to include. Renunciation of the status of a registered limited liability partnership shall not affect the status of said partnership or the liabilities of the partners thereof with regard to events, acts or omissions occurring prior to the date of renunciation.

(P.A. 94-218, S. 13, 28.)

History: P.A. 94-218 effective January 1, 1996; Sec. 34-81f transferred to Sec. 34-423 in 1997, effective July 1, 1997.



Section 34-429 - (Formerly Sec. 34-81j). Foreign limited liability partnership: Filing certificate of authority to transact business.

Before transacting business in this state, a foreign registered limited liability partnership shall file a certificate of authority with the Secretary of the State executed by a person with authority to do so under the laws of the state or other jurisdiction where it is registered as a registered limited liability partnership. The certificate of authority shall set forth: (1) The name of the partnership and, if different, the name under which it proposes to transact business in this state, either of which shall conform to the requirements of section 34-406; (2) the state or other jurisdiction where it is registered as a registered limited liability partnership and the date of its registration; (3) the name and address of the agent in this state for service of process required to be maintained by section 34-408 and an acceptance of such appointment signed by the agent appointed; (4) the address of the office required to be maintained in the state or other jurisdiction of its organization by the laws of that state or jurisdiction or, if not so required, of the principal office of the partnership; (5) a representation that the partnership is a “foreign registered limited liability partnership” as defined in section 34-301; (6) a brief statement of the business in which the partnership engages; and (7) any other matters the partnership may determine to include.

(P.A. 94-218, S. 14, 28; P.A. 96-77, S. 4, 17; P.A. 11-146, S. 20.)

History: P.A. 94-218 effective January 1, 1996; P.A. 96-77 replaced reference to “subdivision (9) of section 34-40” with “subdivision (4) of section 34-301”, effective July 1, 1997; Sec. 34-81j transferred to Sec. 34-429 in 1997; P.A. 11-146 made a technical change in statutory reference in Subdiv. (5), effective January 1, 2012.



Section 34-430 - (Formerly Sec. 34-81k). Foreign limited liability partnership: Transacting business without filing certificate of authority.

(a) A foreign registered limited liability partnership transacting business in this state may not maintain an action, suit or proceeding in a court of this state until it has filed the certificate of authority required under section 34-429.

(b) The failure of a foreign registered limited liability partnership to file a certificate of authority under section 34-429 does not: (1) Impair the validity of any contract or act of the foreign registered limited liability partnership; (2) affect the right of any other party to the contract to maintain any action, suit or proceeding on the contract; (3) prevent the foreign registered limited liability partnership from defending any action, suit or proceeding in any court of this state, or (4) affect the status of the foreign registered limited liability partnership as such or the liabilities of the partners thereof.

(c) A foreign registered limited liability partnership which transacts business in this state without filing a certificate of authority under section 34-429 shall be liable to this state, for each year or part thereof during which it transacted business in this state without such certificate, in an amount equal to: (1) All fees and taxes which would have been imposed by law upon such registered limited liability partnership had it duly applied for and received such authority to transact business in this state, and (2) all interest and penalties imposed by law for failure to pay such fees and taxes. A foreign registered limited liability partnership is further liable to this state, for each month or part thereof during which it transacted business in this state without filing a certificate of authority under section 34-429, in an amount equal to three hundred dollars, except that a foreign registered limited liability partnership which has filed a certificate of authority with the Secretary of the State not later than ninety days after it has commenced transacting business in this state shall not be liable for such monthly penalty. Such fees and penalties may be levied by the Secretary of the State. The Attorney General may bring proceedings to recover all amounts due this state under the provisions of this subsection.

(d) The civil penalty set forth in subsection (c) of this section may be recovered in an action brought by the Attorney General. Upon a finding by the court that a foreign registered limited liability partnership has transacted business in this state in violation of sections 34-300 to 34-434, inclusive, the court may, in addition to imposing a civil penalty, issue an injunction restraining further transaction of business by the foreign registered limited liability partnership and the further exercise of any rights and privileges of a registered limited liability partnership in this state. The foreign registered limited liability partnership may be enjoined from transacting business in this state until all civil penalties, plus any interest and court costs which the court may assess, have been paid and until the foreign registered limited liability partnership has otherwise complied with the provisions of said sections.

(e) A partner of a foreign registered limited liability partnership is not liable for the debts, obligations and liabilities of or chargeable to the partnership solely because that partnership transacted business in this state without a valid certificate of authority. By transacting business in this state without filing a certificate of authority under section 34-429, the partners of a foreign registered limited liability partnership are deemed to have rendered themselves liable for the penalties, fees and taxes described in subsection (c) of this section.

(P.A. 94-218, S. 15, 28; P.A. 96-77, S. 5, 12, 17; P.A. 97-228, S. 4, 7; P.A. 98-137, S. 23, 62; 98-219, S. 33, 34; P.A. 09-83, S. 5.)

History: P.A. 94-218 effective January 1, 1996; P.A. 96-77 amended Subsec. (c) to replace reference to “said secretary” with “the Secretary of the State” and amended Subsec. (d) to replace reference to “sections 34-40, 34-44, 34-53, 34-56, 34-72, 34-74, 34-78 and 34-81a to 34-81z, inclusive,” with “sections 34-300 to 34-434, inclusive,” effective July 1, 1997; Sec. 34-81k transferred to Sec. 34-430 in 1997; P.A. 97-228 deleted Subsec. (c)(1) re penalty of $2,000 for each year or part thereof during which a foreign registered limited liability partnership transacts business without filing a certificate of authority, renumbering remaining Subdivs. accordingly, replacing said annual penalty with a penalty of $165 for each month or part thereof that a foreign registered limited liability partnership transacts business without filing a certificate of authority and rephrasing provision re grace period, effective July 1, 1997; P.A. 98-137 amended Subsec. (c) to revise provision re grace period by providing that a foreign registered limited liability partnership is not liable for the monthly penalty if it has filed a certificate of authority “not later than ninety days after it has commenced transacting” business in this state rather than not being liable “for the first three months or part thereof during which it transacted business without such certificate”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 09-83 amended Subsec. (c) to increase penalty from $165 to $300 for each month or part thereof that a foreign registered limited liability partnership transacts business without filing a certificate of authority and to make a technical change.



Section 34-431 - (Formerly Sec. 34-81l). Foreign limited liability partnership: Annual report.

(a) A foreign registered limited liability partnership authorized to transact business in this state shall file an annual report by electronic transmission with the office of the Secretary of the State which report shall be due upon the anniversary of such foreign registered limited liability partnership’s certificate of authority pursuant to section 34-429. Upon request of a foreign registered limited liability partnership, the Secretary of the State may grant an exemption from the requirement to file an annual report by electronic transmission if the foreign registered limited liability partnership does not have the capability to file by electronic transmission or make payment in an authorized manner by electronic means or if other good cause is shown.

(b) Such reporting requirement shall commence on and after January 1, 1997, and continue annually thereafter.

(c) Each annual report shall set forth: (1) The name of the foreign registered limited liability partnership and, if different, the name under which such foreign registered limited liability partnership transacts business in this state; (2) the address of the office required to be maintained in the state or other jurisdiction of the foreign registered limited liability partnership’s organization by the laws of that state or jurisdiction or, if not so required, the address of its principal office; and (3) the electronic mail address, if any, of the foreign registered limited liability partnership.

(d) Each annual report shall be executed in accordance with section 34-410, and be accompanied by the filing fee established in section 34-413. The Secretary of the State shall deliver to each foreign registered limited liability partnership at its principal office or electronic mail address, as shown on his records, notice that the annual report is due, but failure to receive such notice shall not relieve a foreign registered limited liability partnership of the requirement of filing the report as provided in this section.

(P.A. 94-218, S. 16, 28; P.A. 11-146, S. 16.)

History: P.A. 94-218 effective January 1, 1996; Sec. 34-81l transferred to Sec. 34-431 in 1997, effective July 1, 1997; P.A. 11-146 amended Subsec. (a) to require annual report to be filed by “electronic transmission” and add provision re authority of Secretary of the State to grant exemption from electronic filing requirement if partnership does not have capability to file or pay electronically or if other good cause is shown, amended Subsec. (c) to add Subdiv. (3) re electronic mail address and amended Subsec. (d) to require Secretary of the State to “deliver” a “notice that the annual report is due”, rather than “mail” a “form prescribed by him for the annual report”, allow delivery of such notice to partnership’s electronic mail address and make a conforming change, effective January 1, 2012.



Section 34-432 - (Formerly Sec. 34-81m). Foreign limited liability partnership: Failure to file report. Incorrect report.

(a) Any foreign registered limited liability partnership required to file an annual report as provided in section 34-431, which fails to file its annual report on or before the due date thereof, shall be in default in respect thereof until the same is filed.

(b) The Secretary of the State shall not accept for filing a report from a foreign registered limited liability partnership until any default for failure to file any annual report is cured. If the Secretary of the State finds that any annual report received from a foreign registered limited liability partnership does not conform to law, he may return it to the foreign registered limited liability partnership for correction.

(c) The Secretary of the State shall proceed as provided in section 34-433 whenever a foreign registered limited liability partnership is in default for failing to file its annual report required by section 34-431.

(P.A. 94-218, S. 17, 28.)

History: P.A. 94-218 effective January 1, 1996; Sec. 34-81m transferred to Sec. 34-432 in 1997, effective July 1, 1997.



Section 34-433 - (Formerly Sec. 34-81n). Foreign limited liability partnership: Revocation of certificate of authority.

(a) The certificate of authority of a foreign registered limited liability partnership to transact business in this state may be revoked by the Secretary of the State upon the conditions provided in this section when: (1) The foreign registered limited liability partnership has failed to file its annual report with the Secretary of the State; or (2) a wilful misrepresentation has been made of any material matter in any application, report, affidavit or other document, submitted by such foreign registered limited liability partnership pursuant to sections 34-300 to 34-434, inclusive.

(b) (1) Upon the happening of the events set out in subdivision (1) of subsection (a) of this section, the Secretary of the State may revoke the certificate of authority of such foreign registered limited liability partnership to transact business in this state. (2) Upon determining to revoke the certificate of authority of a foreign registered limited liability partnership the Secretary of the State shall give not less than thirty days’ written notice to the foreign registered limited liability partnership that said secretary intends to revoke the certificate of authority of such foreign registered limited liability partnership for one of said causes, specifying the same. Such notice shall be given by registered or certified mail or mail evidenced by a certificate of mailing addressed to the foreign registered limited liability partnership at its address as last shown on the records of the Secretary of the State. If, before expiration of the time set forth in the notice, the foreign registered limited liability partnership establishes to the satisfaction of the Secretary of the State that the stated cause for the revocation of its certificate of authority did not exist at the time the notice was mailed or, if it did exist at said time, has been cured, the Secretary of the State shall take no further action. Otherwise, on the expiration of the time stated in the notice, said secretary shall revoke the certificate of authority of such foreign registered limited liability partnership to transact business in this state.

(c) Upon revoking the certificate of authority of any foreign registered limited liability partnership, the Secretary of the State shall file a certificate of revocation in his office and mail a copy thereof to such foreign registered limited liability partnership at its address as last shown on said secretary’s records. The filing of such certificate shall cause the authority of a foreign registered limited liability partnership to transact business in this state to cease. Notwithstanding the filing of the certificate of revocation, the appointment by a foreign registered limited liability partnership of an attorney upon whom process may be served shall continue in force as long as any liability remains outstanding against the partnership in this state.

(d) The authority to transact business in this state is retained until expressly revoked by the Secretary of the State. Revocation of the authority of a foreign registered limited liability partnership to transact business in this state shall not affect the status of said partnership in this state under subsection (4) of section 34-400, or the validity of the acts of said partnership occurring prior to the effective date of revocation.

(P.A. 94-218, S. 18, 28; P.A. 95-252, S. 23; P.A. 96-77, S. 6, 17.)

History: P.A. 94-218 effective January 1, 1996; P.A. 95-252 amended Subsec. (b) to provide that notice may be given by mail evidenced by a certificate of mailing; P.A. 96-77 amended Subsec. (a) to replace reference to “sections 34-40, 34-44, 34-53, 34-56, 34-72, 34-74, 34-78 and 34-81a to 34-81z, inclusive” with “sections 34-300 to 34-434, inclusive”, effective July 1, 1997; Sec. 34-81n transferred to Sec. 34-433 in 1997.



Section 34-434 - (Formerly Sec. 34-81o). Foreign limited liability partnership: Withdrawal of certificate of authority.

A foreign registered limited liability partnership may withdraw its certificate of authority by filing a report in the office of the Secretary of the State which sets forth: (1) The name of the foreign registered limited liability partnership; (2) that it withdraws its certificate of authority effective upon filing; and (3) any other information the partnership may determine to include.

(P.A. 94-218, S. 19, 28.)

History: P.A. 94-218 effective January 1, 1996; Sec. 34-81o transferred to Sec. 34-434 in 1997, effective July 1, 1997.






Chapter 615 - Statutory Trusts

Section 34-500 - Short title: Connecticut Statutory Trust Act.

Sections 34-500 to 34-547, inclusive, shall be known and may be cited as the “Connecticut Statutory Trust Act”.

(P.A. 96-271, S. 219, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-501 - Definitions.

For purposes of sections 34-500 to 34-547, inclusive:

(1) “Beneficial owner” means any owner of a beneficial interest in a statutory trust. Beneficial ownership shall be determined and evidenced, whether by means of registration, the issuance of certificates or otherwise, in accordance with the applicable provisions of the governing instrument of the statutory trust.

(2) “Statutory trust” or “domestic statutory trust” means an unincorporated association which (A) is created by a trust instrument under which property is or will be held, managed, administered, controlled, invested, reinvested or operated, or business or professional activities are carried on or will be carried on, by a trustee or trustees for the benefit of such person or persons as are or may become entitled to a beneficial interest in the trust property, including but not limited to a trust of the type known at common law as a “business trust” or “Massachusetts trust” or “grantor trust”, or a trust qualifying as a real estate investment trust under Section 856 et seq., of the United States Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or a trust qualifying as a real estate mortgage investment conduit under Section 860D of the United States Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and (B) files a certificate of trust pursuant to section 34-503. Any such association organized before or after October 1, 1997, shall be a statutory trust and a separate legal entity.

(3) “Document” includes anything delivered to the office of the Secretary of the State for filing under sections 34-500 to 34-547, inclusive.

(4) “Foreign statutory trust” means any business trust, association or similar entity which is not organized under the laws of this state.

(5) “Governing instrument” means a trust instrument which creates a statutory trust and provides for the governance of the affairs of the statutory trust and the conduct of its business. A governing instrument: (A) May provide that a person shall become a beneficial owner and shall become bound by the governing instrument if such person, or a representative authorized by such person orally, in writing or by other action such as payment for a beneficial interest, complies with the conditions for becoming a beneficial owner set forth in the governing instrument or any other writing and acquires a beneficial interest; and (B) may consist of one or more agreements, instruments or other writings and may refer to or incorporate bylaws containing provisions relating to the business of the statutory trust, the conduct of its affairs and its rights or powers or the rights or powers of its trustees, beneficial owners, agents or employees.

(6) “Other business entity” means a corporation, a limited liability company, a general or limited partnership, a limited liability partnership, a common law trust or any other unincorporated business.

(7) “Person” means a natural person, partnership, limited partnership, limited liability partnership, limited liability company, trust, estate, association, corporation, custodian, nominee or any other individual or entity in its own or any representative capacity.

(8) “Sign” or “signature” includes any manual, facsimile, conformed or electronic signature.

(9) “Trustee” means the person or persons appointed as a trustee in accordance with the governing instrument of a statutory trust and may include one or more of the beneficial owners of the statutory trust.

(P.A. 96-271, S. 221, 254; P.A. 98-137, S. 31, 62; 98-219, S. 33, 34; P.A. 11-146, S. 17.)

History: P.A. 96-271 effective October 1, 1997; P.A. 98-137 amended definition of “statutory trust” to delete provision re the purposes for which a statutory trust may be organized, said provision being reenacted as Sec. 34-502a by same public act, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 11-146 added new Subdiv. (3) defining “document”, redesignated existing Subdivs. (3) to (6) as Subdivs. (4) to (7), added new Subdiv. (8) defining “sign” or “signature” and redesignated existing Subdiv. (7) as Subdiv. (9), effective January 1, 2012.



Section 34-502 - Authorization of statutory trust. Applicability to common law business trusts. Governing law.

(a) A statutory trust is hereby declared to be a permitted form of association for the conduct of business in this state, provided the provisions of sections 34-500 to 34-547, inclusive, are complied with, except that nothing contained in said sections shall be construed to limit, prohibit or invalidate the existence, acts or obligations of any common law business trust created or doing business in this state before or after October 1, 1997. Common law business trusts created before or after October 1, 1997, may elect to be governed by the provisions of said sections upon the filing of a certificate of trust, provided, a common law business trust created before October 1, 1997, shall not be governed by the provisions of said sections to the extent of any inconsistent provisions contained in its governing instrument and not thereafter modified by amendment.

(b) The laws of this state shall govern the organization and internal affairs of all domestic statutory trusts.

(P.A. 96-271, S. 220, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-502a - Purposes of statutory trust.

A statutory trust may be organized to carry on any lawful business or activity, whether or not conducted for profit, and for any lawful purpose, including, without limitation, holding or otherwise taking title to property, whether in an active, passive or custodial capacity.

(P.A. 98-137, S. 32, 62; 98-219, S. 33, 34.)

History: P.A. 98-137, a reenactment of a former provision of Sec. 34-501(2), effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 34-502b - Powers and liabilities of statutory trust.

A statutory trust shall have the power to sue and be sued in its own name. In furtherance of the foregoing, a statutory trust may be sued for debts and other obligations or liabilities contracted or incurred by the trustees, or by the duly authorized agents of such trustees, in the performance of their respective duties under the governing instrument of the statutory trust, and for any damages to persons or property resulting from the negligence of such trustees or agents acting in the performance of such respective duties. The property of a statutory trust shall be subject to attachment and execution as if it were a domestic corporation. Notwithstanding the foregoing provisions of this section, in the event that the governing instrument of a statutory trust, including a statutory trust which is a registered investment company under the Investment Company Act of 1940, as amended, 15 USC Sections 80a-1 et seq., creates one or more series as provided in subdivision (2) of subsection (b) of section 34-517 and (1) separate and distinct records are maintained for any such series and the assets associated with any such series are held and accounted for separately from the assets of the statutory trust, or any other series thereof, (2) the governing instrument so provides, and (3) notice of the limitation on liabilities of series as referenced in this sentence is set forth in the certificate of trust of the statutory trust, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only and not against the assets of the statutory trust generally.

(P.A. 98-137, S. 35, 62; 98-219, S. 33, 34.)

History: P.A. 98-137, a reenactment of former Sec. 34-508(a), effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 34-503 - Certificate of trust. Filing of documents.

(a) Every statutory trust shall file a signed copy of its certificate of trust with the office of the Secretary of the State. The certificate of trust shall set forth:

(1) A name of the statutory trust that satisfies the requirements of section 34-506;

(2) The future effective date, which shall be a date certain, of effectiveness of the certificate if it is not to be effective upon the filing of the certificate;

(3) The principal office address of the statutory trust;

(4) The appointment of a statutory agent for service of process, as required by section 34-507; and

(5) Any other information the trustees determine to include therein.

(b) (1) A certificate of trust may be amended by filing a certificate of amendment thereto with the office of the Secretary of the State. The certificate of amendment shall set forth: (A) The name of the statutory trust; (B) the date of filing of the initial certificate of trust; (C) the amendment to the certificate; and (D) the future effective date, which shall be a date certain, of effectiveness of the certificate if it is not to be effective upon the filing of the certificate.

(2) A certificate of trust may be amended at any time for any purpose as the trustees may determine, provided the certificate of trust as amended contains those provisions that are required by law to be contained in a certificate of trust at the time of making the amendment.

(c) (1) A certificate of trust may be restated by integrating into a single instrument all of the provisions of the certificate of trust which are then in effect and operative as a result of there having been theretofore filed one or more certificates of amendment pursuant to subsection (b) of this section, and the certificate of trust may be amended or further amended by the filing of a restated certificate of trust. The restated certificate of trust shall be specifically designated as such in its heading and shall set forth: (A) The present name of the statutory trust and, if it has been changed, the name under which the statutory trust was originally formed; (B) the date of filing of the initial certificate of trust; (C) the information required to be included pursuant to subsection (a) of this section; (D) the future effective date, which shall be a date certain, of effectiveness of the restated certificate of trust if it is not to be effective upon the filing of the restated certificate of trust; and (E) any other information the trustees determine to include therein.

(2) A certificate of trust may be restated at any time for any purpose as the trustees may determine.

(d) A certificate of trust shall be cancelled upon the completion of winding up of the statutory trust and its termination. A certificate of cancellation shall be filed in the office of the Secretary of the State and set forth: (1) The name of the statutory trust; (2) the date of filing of the initial certificate of trust; (3) the reason for filing the certificate of cancellation; (4) the future effective date, which shall be a date certain, of cancellation if it is not to be effective upon the filing of the certificate; and (5) any other information the trustees determine to include therein.

(e) When any document is required or permitted to be filed or recorded as provided in sections 34-500 to 34-547, inclusive, the Secretary of the State may, in the Secretary of the State’s discretion, for good cause, permit a photostatic or other photographic copy of such document to be filed or recorded in lieu of the original instrument. Such filing or recording shall have the same force and effect as if the original instrument had been so filed or recorded.

(f) Unless the office of the Secretary of the State determines that a document filed with it pursuant to this section does not conform to law, it shall, when all required filing fees have been paid, endorse on each signed document the word “Filed” and the date and time of its acceptance for filing and retain the signed document in its files.

(P.A. 96-271, S. 230, 254; P.A. 11-146, S. 18.)

History: P.A. 96-271 effective October 1, 1997; P.A. 11-146 amended Subsec. (a) to replace “the original, signed copy” with “a signed copy”, amended Subsecs. (b)(1)(B), (c)(1)(B) and (d)(2) to replace “original” with “initial”, added new Subsec. (e) re authority of Secretary of the State for good cause to permit filing or recording of a photostatic or other photographic copy of a document in lieu of original instrument and effect thereof, and redesignated existing Subsec. (e) as Subsec. (f) and amended same to replace “signed original of such document” with “signed document” and replace “the original” with “the signed document”, effective January 1, 2012.



Section 34-504 - Execution of certificates.

(a) Each certificate required by sections 34-500 to 34-547, inclusive, to be filed in the office of the Secretary of the State shall be executed in the following manner:

(1) A certificate of trust shall be signed by all of the trustees;

(2) A certificate of amendment or a restated certificate of trust shall be signed by at least one of the trustees;

(3) A certificate of cancellation shall be signed by all of the trustees or as otherwise provided in the governing instrument of the statutory trust; and

(4) If a statutory trust is filing a certificate of merger or consolidation, the certificate of merger or consolidation shall be signed by all of the trustees or as otherwise provided in the governing instrument of the statutory trust or, if the certificate of merger or consolidation is being filed by another business entity, the certificate of merger or consolidation shall be signed by a person authorized to execute such instrument on behalf of such other business entity.

(b) The execution of a certificate by a trustee constitutes an oath or affirmation, under the penalty of false statement, that, to the best of the trustee’s knowledge and belief, the facts stated therein are true.

(P.A. 96-271, S. 231, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-505 - Effective time and date of certificate.

Upon the filing of a certificate of trust with the Secretary of the State, or upon the future effective date or time of a certificate of trust as provided for therein, the certificate of trust shall be effective. Upon the filing of a certificate of amendment or a restated certificate of trust with the Secretary of the State, or upon the future effective date or time of a certificate of amendment or a restated certificate of trust as provided for therein, the certificate of trust shall be amended or restated as set forth therein. Upon the filing of a certificate of cancellation or a certificate of merger or consolidation which acts as a certificate of cancellation with the Secretary of the State, or upon the future effective date or time of a certificate of cancellation or a certificate of merger or consolidation which acts as a certificate of cancellation as provided for therein, the certificate of trust shall be cancelled.

(P.A. 96-271, S. 232, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-506 - Name of statutory trust. Reservation of name.

(a) The name of each statutory trust as set forth in its certificate of trust shall be such as to distinguish it upon the records of the office of the Secretary of the State from: (1) The name of any corporation, limited partnership, limited liability company, limited liability partnership or statutory trust existing under the laws of this state; (2) the name of any foreign corporation, limited partnership, limited liability company, limited liability partnership or statutory trust authorized to transact business in this state; or (3) any name reserved under subsection (d) of this section or under section 33-656, 33-657, 34-13, 34-13a, 34-102, 34-103, 34-406 or 34-407.

(b) The name of each statutory trust as set forth in its certificate of trust may contain the name of a beneficial owner, a trustee or any other person.

(c) The name of each statutory trust as set forth in its certificate of trust shall contain one or more of the following words or abbreviations: “Statutory Trust”, “Limited Liability Trust”, “Limited”, “LLT”, “L.L.T.”, or “Ltd.”.

(d) The exclusive right to the use of a name may be reserved by: (1) Any person intending to organize a statutory trust and to adopt that name; (2) any statutory trust intending to register in this state and to adopt that name; (3) any foreign statutory trust intending to register in this state and to adopt that name; or (4) any person intending to organize a foreign statutory trust and to have it register in this state and to adopt that name.

(e) The reservation shall be made by filing with the Secretary of the State an application, executed by the applicant, together with the applicable fee. If the office of the Secretary of the State finds that the name is available for use by a domestic or foreign statutory trust, it shall reserve the name for the exclusive use of the applicant for a period of one hundred twenty days counting the date of such filing as the first day of the one hundred twenty days. The holder of a reserved statutory trust name may renew the reservation for successive periods of one hundred twenty days each from the date of such renewal. The right to the exclusive use of a reserved name may be transferred to any other person by filing with the office of the Secretary of the State a notice of the transfer, executed by the applicant for whom the name was reserved, specifying the name to be transferred and the name and address of the transferee. The transfer shall not extend the term during which the name is reserved. Any person for whom a specified statutory trust name has been reserved, or a transferee of such person, may, during the period for which such name is reserved, terminate such reservation by filing with the office of the Secretary of the State an application for cancellation of reservation of statutory trust name, executed by the applicant, together with the applicable fee.

(f) A fee as set forth in subdivision (1) of subsection (a) of section 34-509 shall be paid at the time of the initial reservation of any name, at the time of the renewal of any such reservation and at the time of the filing of a notice of the transfer or cancellation of any such reservation.

(P.A. 96-271, S. 234, 254; P.A. 98-137, S. 20, 62; 98-219, S. 33, 34; P.A. 00-196, S. 21.)

History: P.A. 96-271 effective October 1, 1997; P.A. 98-137 amended Subsec. (c) to delete “ST” and “S.T.” as authorized designations, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 00-196 added “or abbreviations” in Subsec. (c).



Section 34-507 - Appointment of statutory agent for service of process.

(a) Each statutory trust shall have and maintain a statutory agent for service in this state, as provided in this section. A statutory agent for service shall be: (1) A natural person who is a resident of this state; (2) a domestic corporation; (3) a corporation not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (4) a domestic limited liability company; (5) a limited liability company not organized under the laws of this state and which has procured a certificate of registration to transact business or conduct its affairs in this state; (6) a domestic registered limited liability partnership; (7) a registered limited liability partnership not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (8) a domestic statutory trust; or (9) a foreign statutory trust which has procured a certificate of registration to transact business or conduct its affairs in this state.

(b) A statutory trust’s statutory agent for service shall be appointed by filing with the Secretary of the State a written appointment in such form as the Secretary of the State shall prescribe setting forth: (1) The name of the statutory trust; (2) the name of the statutory agent for service; and (3) if the statutory agent is a natural person, the business and residence addresses thereof; if the statutory agent is an entity organized under the laws of this state, the address of the principal office thereof; if the statutory agent is an entity not organized under the laws of this state, the address of the principal office thereof in this state, if any. In each case, the address shall include the street and number or other particular designation. Each written appointment shall also be signed by the statutory agent for service therein appointed.

(c) If a statutory agent for service dies, dissolves, removes from the state or resigns, the statutory trust shall forthwith appoint another statutory agent for service. If the statutory agent for service changes his or its address within the state from that appearing upon the record in the office of the Secretary of the State, the statutory trust shall forthwith file with the Secretary of the State notice of the new address. A statutory agent for service may resign by filing with the Secretary of the State a signed statement in duplicate to that effect. The Secretary of the State shall forthwith file one copy and mail the other copy of the statement to the statutory trust at its principal office. Upon expiration of thirty days after such filing, the resignation shall be effective and the authority of such statutory agent for service shall terminate. The Secretary of the State shall be the statutory agent for service during such periods of time when the statutory trust has no other statutory agent for service in this state. A statutory trust may revoke the appointment of a statutory agent for service by making a new appointment as provided in this section and any new appointment so made shall revoke all appointments theretofore made.

(P.A. 96-271, S. 227, 254; P.A. 98-137, S. 33, 62; 98-219, S. 33, 34; P.A. 04-240, S. 21.)

History: P.A. 96-271 effective October 1, 1997; P.A. 98-137 deleted former Subsec. (a) re residence or principal place of business of a trustee, said provision being reenacted as part of Sec. 34-508(a) by same public act, and redesignated the remaining Subsecs. accordingly, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 04-240 amended Subsec. (a) by making a technical change, revising Subdivs. (2) and (3) re corporations as agents for service and adding Subdivs. (4) to (9) re limited liability companies, registered limited liability partnerships and statutory trusts as agents for service and amended Subsec. (b) by making conforming changes re entity as agent for service and making a technical change.



Section 34-508 - Service of process.

(a) A trustee of a statutory trust may be served with process in all civil actions or proceedings brought in this state involving or relating to the activities of the statutory trust or a violation by a trustee of a duty to the statutory trust or to any beneficial owner, whether or not the trustee is a trustee at the time suit is commenced. Every resident or nonresident of this state who accepts election or appointment or serves as a trustee of a statutory trust shall, by such acceptance or service, be deemed thereby to have consented to the appointment of the statutory agent of such statutory trust required by section 34-507 or, if there is none, the Secretary of the State, as such person’s agent upon whom service of process may be made, as provided in this section. Such acceptance or service shall signal the consent of such trustee that any process when so served shall be of the same legal force and validity as if served upon such trustee within this state and such appointment of such statutory agent or, if there is none, the Secretary of the State, shall be irrevocable. No trustee of a statutory trust shall be required to be a resident of, or have a principal place of business in, this state.

(b) Any process, notice or demand in connection with any action or proceeding required or permitted by law to be served upon a statutory trust may be served upon the statutory trust’s statutory agent for service by any proper officer or other person lawfully empowered to make service.

(c) If it appears from the records of the Secretary of the State that a statutory trust has failed to appoint or maintain a statutory agent for service, or if it appears by affidavit endorsed on the return of the officer or other proper person directed to serve any process, notice or demand upon such statutory trust’s statutory agent for service appearing on the records of the Secretary of the State that such agent cannot, with reasonable diligence, be found at the address shown on such records as the agent’s address, service of such process, notice or demand on such statutory trust may, when timely made, be made by such officer or other proper person by: (1) Leaving a true and attested copy thereof together with the required fee at the office of the Secretary of the State or depositing the same in the United States mails, by registered or certified mail, postage prepaid, addressed to such office; and (2) depositing in the United States mails, by registered or certified mail, postage prepaid, a true and attested copy thereof, together with a statement by such officer that service is being made pursuant to this section, addressed to such statutory trust at its principal office.

(d) The Secretary of the State shall file the copy of each process, notice or demand received by him as provided in subsection (c) of this section and keep a record of the day and hour of such receipt. Service made as provided in this section shall be effective as of such day and hour.

(e) In the governing instrument of the statutory trust or other writing, a trustee may consent to be subject to the nonexclusive jurisdiction of the courts of, or arbitration in, a specified jurisdiction, or the exclusive jurisdiction of the courts of, or the exclusivity of arbitration in, this state, and to be served with legal process in the manner prescribed in such governing instrument of the statutory trust or other writing.

(f) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a statutory trust in any other manner permitted by law on or after October 1, 1997. This section is an extension of, and not a limitation upon, the right otherwise existing of service of legal process upon nonresidents.

(g) The Superior Court may make all necessary rules respecting the form of process, the manner of issuance and return thereof and such other rules which may be necessary to implement this section and are not inconsistent with this section.

(h) A general or limited partnership, corporation or other nonnatural person formed or organized under the laws of any foreign country or other foreign jurisdiction or the laws of the United States or any state other than the state of Connecticut shall not be deemed to be doing business in this state solely by reason of its being a trustee of a statutory trust.

(P.A. 96-271, S. 224, 254; P.A. 98-137, S. 34, 62; 98-219, S. 33, 34.)

History: P.A. 96-271 effective October 1, 1997; P.A. 98-137 deleted former Subsec. (a) re powers and liabilities of a statutory trust, said provision being reenacted as Sec. 34-502b by same public act, redesignating the remaining Subsecs. and internal references accordingly, and amended Subsec. (a) to add provision that no trustee shall be required to be a resident of, or have a principal place of business, in this state, a reenactment of former Sec. 34-507(a), effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 34-509 - Fees payable to the Secretary of the State.

(a) The Secretary of the State shall charge and collect the following fees and remit them to the Treasurer for the use of the state: (1) For filing of an application for reservation of name, and application for renewal of reservation, or notice of transfer or cancellation of reservation pursuant to section 34-506, sixty dollars; (2) for filing of a certificate of trust, a certificate of amendment, a restated certificate of trust or a certificate of cancellation, one hundred twenty dollars; (3) for preparing and furnishing a copy of any certificate filed relating to a statutory trust: For each copy of each such document thereof regardless of the number of pages, forty dollars; for affixing his certification thereto, fifteen dollars; (4) for preparing and furnishing a certificate of existence or authorization, forty dollars; (5) for preparing and furnishing a certificate of existence or authorization reflecting any and all changes of name and the date or dates of filing thereof, eighty dollars; (6) for filing of a certificate of merger or consolidation, sixty dollars; and (7) for other services for which fees are not provided by the general statutes, the Secretary of the State may charge such fees as will in his judgment cover the cost of the services provided.

(b) The tax imposed under chapter 219 shall not be imposed upon any transaction for which a fee is charged under sections 34-500 to 34-547, inclusive.

(P.A. 96-271, S. 233, 254; P.A. 98-137, S. 21, 62; 98-219, S. 33, 34; P.A. 03-18, S. 74; June Sp. Sess. P.A. 09-3, S. 375.)

History: P.A. 96-271 effective October 1, 1997; P.A. 98-137 added Subsec. (a)(4) re $20 fee for preparing and furnishing a certificate of existence or authorization and (a)(5) re $40 fee for preparing and furnishing a certificate of existence or authorization reflecting any and all changes of name and the date or dates of filing thereof, redesignating former Subdiv. (4) as Subdiv. (6), effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 03-18 amended Subsec. (a) by making a technical change and deleting “or a certificate of merger or consolidation” in Subdiv. (2), adding new Subdiv. (6) re $30 fee for filing certificate of merger or consolidation, and redesignating existing Subdiv. (6) as Subdiv. (7), effective July 1, 2003; June Sp. Sess. P.A. 09-3 increased fees in Subsec. (a).



Section 34-515 - Contributions by beneficial owners.

(a) A contribution of a beneficial owner to the statutory trust may be in cash, property or services rendered or a promissory note or other obligation to contribute cash or property or to perform services; provided, a person may become a beneficial owner of a statutory trust and may receive a beneficial interest in a statutory trust without making a contribution or being obligated to make a contribution to the statutory trust.

(b) Except as provided in the governing instrument, a beneficial owner is obligated to the statutory trust to perform any promise to contribute cash or property or to perform services, even if the beneficial owner is unable to perform because of death, disability or any other reason. If a beneficial owner does not make the required contribution of property or services, the beneficial owner is obligated at the option of the statutory trust to contribute cash equal to that portion of the agreed value, as stated in the records of the statutory trust, of the contribution that has not been made. Such option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the statutory trust may have against such beneficial owner under the governing instrument or applicable law.

(c) A governing instrument may provide that the interest of any beneficial owner who fails to make any contribution that such beneficial owner is obligated to make shall be subject to specific penalties for, or set forth the specified consequences of, such failure. Such penalty or consequence may take the form of (1) reducing or eliminating the defaulting beneficial owner’s proportionate interest in the statutory trust, (2) subordinating the defaulting beneficial owner’s beneficial interest to that of nondefaulting beneficial owners, (3) a forced sale of the defaulting beneficial owner’s beneficial interest, (4) forfeiture of the defaulting beneficial owner’s beneficial interest, (5) the lending by other beneficial owners of the amount necessary to meet the defaulting beneficial owner’s commitment, (6) fixing the value of the defaulting beneficial owner’s beneficial interest by appraisal or by formula and redemption or sale of the defaulting beneficial owner’s beneficial interest at such value, or (7) any other penalty or consequence.

(P.A. 96-271, S. 222, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-516 - Rights of beneficial owners in property of statutory trust.

(a) Except to the extent otherwise provided in the governing instrument of the statutory trust, a beneficial owner shall have an undivided beneficial interest in the property of the statutory trust and shall share in the profits and losses of the statutory trust in the proportion, expressed as a percentage, of the entire undivided beneficial interest in the statutory trust owned by such beneficial owner. The governing instrument of a statutory trust may provide that the statutory trust or the trustees, acting for and on behalf of the statutory trust, shall be deemed to hold beneficial ownership of any income earned on securities of the statutory trust issued by any business entities formed, organized or existing under the laws of any jurisdiction, including the laws of any foreign country.

(b) No creditor of a beneficial owner shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the statutory trust.

(c) A beneficial owner’s beneficial interest in the statutory trust is personal property notwithstanding the nature of the property of the trust. Except to the extent otherwise provided in the governing instrument of a statutory trust, a beneficial owner has no interest in specific statutory trust property.

(d) A beneficial owner’s beneficial interest in the statutory trust is freely transferable except to the extent otherwise provided in the governing instrument of the statutory trust.

(e) Except to the extent otherwise provided in the governing instrument of a statutory trust, at the time a beneficial owner becomes entitled to receive a distribution, he has the status of, and is entitled to all remedies available to, a creditor of the statutory trust with respect to the distribution. A governing instrument may provide for the establishment of record dates with respect to allocations and distributions by a statutory trust.

(P.A. 96-271, S. 225, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-517 - Management of statutory trust.

(a) Except to the extent otherwise provided in the governing instrument of the statutory trust, the business and affairs of a statutory trust shall be managed by or under the direction of its trustees. To the extent provided in the governing instrument of a statutory trust, any person, including a beneficial owner, shall be entitled to direct the trustees or other persons in the management of a statutory trust. Except to the extent otherwise provided in the governing instrument of a statutory trust, neither the power to give direction to a trustee or other persons nor the exercise thereof by any person, including a beneficial owner, shall cause such person to be a trustee.

(b) A governing instrument may contain any provision relating to the management of the business and affairs of the statutory trust, and the rights, duties and obligations of the trustees, beneficial owners and other persons, which is not contrary to any provision or requirement of sections 34-500 to 34-547, inclusive, and, without limitation:

(1) May provide for classes, groups or series of trustees or beneficial owners, or classes, groups or series of beneficial interests, having such relative rights, powers and duties as the governing instrument may provide, and may make provision for the future creation in the manner provided in the governing instrument of additional classes, groups or series of trustees, beneficial owners or beneficial interests, having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior or subordinate to existing classes, groups or series of trustees, beneficial owners or beneficial interests;

(2) May establish or provide for the establishment of designated series of trustees, beneficial owners or beneficial interests having separate rights, powers or duties with respect to specified property or obligations of the statutory trust or profits and losses associated with specified property or obligations, and, to the extent provided in the governing instrument, any such series may have a separate business purpose or investment objective;

(3) May provide for the taking of any action, including the amendment of the governing instrument, the accomplishment of a merger or consolidation, the appointment of one or more trustees, the sale, lease, exchange, transfer, pledge or other disposition of all or any part of the assets of the statutory trust or the assets of any series, or the dissolution of the statutory trust, or may provide for the taking of any action to create under the provisions of the governing instrument a class, group or series of beneficial interests that was not previously outstanding, in any such case without the vote or approval of any particular trustee or beneficial owner, or class, group or series of trustees or beneficial owners;

(4) May grant to, or withhold from, all or certain trustees or beneficial owners, or a specified class, group or series of trustees or beneficial owners, the right to vote, separately or with any or all other classes, groups or series of the trustees or beneficial owners, on any matter, such voting being on a per capita, number, financial interest, class group, series or any other basis;

(5) May, if and to the extent that voting rights are granted under the governing instrument, set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on, waiver of any such notice, action by consent without a meeting, the establishment of record dates, quorum requirements, voting in person, by proxy or in any other manner, or any other matter with respect to the exercise of any such right to vote;

(6) May provide for the present or future creation of more than one statutory trust, including the creation of a future statutory trust to which all or any part of the assets, liabilities, profits or losses of any existing statutory trust will be transferred, and for the conversion of beneficial interests in an existing statutory trust, or series thereof, into beneficial interests in the separate statutory trust, or series thereof; or

(7) May provide for the appointment, election or engagement, either as agents or independent contractors of the statutory trust or as delegatees of the trustees, as officers, employees, managers or other persons who may manage the business and affairs of the statutory trust and may have such titles and such relative rights, powers and duties as the governing instrument shall provide. Except to the extent otherwise provided in the governing instrument of a statutory trust, the trustees shall choose and supervise such officers, managers, employees and other persons.

(c) To the extent that, at law or in equity, a trustee has duties, including fiduciary duties, and liabilities relating thereto to a statutory trust or to a beneficial owner:

(1) Any such trustee acting under a governing instrument shall not be liable to the statutory trust or to any such beneficial owner for any act or omission taken in good faith reliance on the provisions of such governing instrument; and

(2) The trustee’s duties and liabilities may be expanded or restricted by provisions in a governing instrument.

(d) To the extent that, at law or in equity, an officer, employee, manager or other person designated pursuant to subdivision (7) of subsection (b) of this section has duties, including fiduciary duties, and liabilities relating thereto to a statutory trust, a beneficial owner or a trustee:

(1) Any such officer, employee, manager or other person acting under a governing instrument shall not be liable to the statutory trust, any beneficial owner or any trustee for any act or omission taken in good faith reliance on the provisions of such governing instrument; and

(2) The duties and liabilities of an officer, employee, manager or other person acting pursuant to subdivision (7) of subsection (b) of this section may be expanded or restricted by provisions in a governing instrument.

(P.A. 96-271, S. 226, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-518 - Existence of statutory trust.

(a) Except to the extent otherwise provided in the governing instrument of the statutory trust, a statutory trust shall have perpetual existence, and a statutory trust may not be terminated or revoked by a beneficial owner or other person except in accordance with the terms of its governing instrument.

(b) Except to the extent otherwise provided in the governing instrument of a statutory trust, the death, incapacity, dissolution, termination or bankruptcy of a beneficial owner shall not result in the termination or dissolution of a statutory trust.

(P.A. 96-271, S. 228, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-519 - Applicability of laws pertaining to trusts. Classification for taxation purposes.

Except to the extent otherwise provided or authorized in sections 34-500 to 34-547, inclusive, the laws of this state pertaining to trusts are applicable to statutory trusts; provided, for purposes of taxation under title 12, a statutory trust shall be classified as a corporation, an association, a partnership, a trust or otherwise, as shall be determined under the United States Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(P.A. 96-271, S. 229, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-520 - Applicability of law re foreign corporation acting as trustee.

Sections 34-500 to 34-547, inclusive, do not apply in determining the application of section 45a-206 to the trustee of any statutory trust.

(P.A. 96-271, S. 249, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-521 - Merger or consolidation.

(a) Pursuant to an agreement of merger or consolidation, a statutory trust may merge or consolidate with or into one or more statutory trusts or other business entities formed, organized or existing under the laws of this or any other state, the United States or any foreign country or other foreign jurisdiction; provided, in the case of any merger or consolidation involving one or more foreign statutory trusts or other business entities, both foreign and domestic, each such foreign statutory trust and other business entity that is a party to the merger or consolidation shall have the power and authority to merge or consolidate with such statutory trust. The agreement of merger or consolidation shall specify which of the constituent parties shall be the surviving or resulting statutory trust or other business entity. Unless otherwise provided in the governing instrument of a statutory trust, a merger or consolidation shall be approved by each statutory trust which is to merge or consolidate by all of the trustees and the beneficial owners of such statutory trust. In connection with a merger or consolidation under this section, rights or securities of, or interest in, a statutory trust or other business entity which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting statutory trust or other business entity or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a statutory trust or other business entity which is not the surviving or resulting statutory trust or other business entity in the merger or consolidation. Notwithstanding prior approval, an agreement of merger or consolidation may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation.

(b) If a statutory trust is merging or consolidating under this section, the statutory trust or other business entity surviving or resulting in or from the merger or consolidation shall deliver to the Secretary of the State for filing a certificate of merger or consolidation duly executed by each constituent party to such merger or consolidation setting forth:

(1) The name and jurisdiction of formation or organization of each statutory trust or other business entity which is to merge or consolidate;

(2) That an agreement of merger or consolidation has been approved and executed by each statutory trust and other business entity which is to merge or consolidate;

(3) The name of the surviving or resulting statutory trust or other business entity;

(4) The effective date of the merger or consolidation if later than the date of filing of the certificate of merger or consolidation;

(5) That the executed agreement of merger or consolidation is on file at a principal place of business of the surviving or resulting statutory trust or other business entity and the address thereof;

(6) That a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting statutory trust or other business entity, on request and without cost, to any beneficial owner of any statutory trust or any person holding an interest in any other business entity which is to merge or consolidate; and

(7) If the surviving or resulting entity is not a statutory trust or other business entity formed or organized or existing under the laws of this state, a statement that such surviving or resulting statutory trust or other business entity agrees that it may be served with process in this state in any action, suit or proceeding for the enforcement of any obligation of any statutory trust which is to merge or consolidate, irrevocably appointing the Secretary of the State as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the Secretary of the State. In the event of service under this subsection upon the Secretary of the State, the plaintiff in any such action, suit or proceeding shall furnish the Secretary of the State with the address specified in the certificate of merger or consolidation provided for in this section and any other address which the plaintiff may elect to furnish, together with copies of such process as required by the Secretary of the State, and the Secretary of the State shall notify such surviving or resulting statutory trust or other business entity thereof at all such addresses furnished by the plaintiff by letter, certified mail, return receipt requested. Such letter shall enclose a copy of the process and any other papers served upon the Secretary of the State. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the Secretary of the State that service is being made pursuant to this subsection, and to pay the Secretary of the State the sum of twenty-five dollars for use of the state, which sum shall be taxed as part of the costs in the proceeding, if the plaintiff shall prevail therein. The Secretary of the State shall maintain an alphabetical record of any such process setting forth the name of the plaintiff and defendant, the title, docket number and nature of the proceedings in which process has been served upon the Secretary of the State, the return date thereof and the day and hour when the service was made. The Secretary of the State shall not be required to retain such information for a period longer than five years from the date of receipt of the service of process.

(c) Any failure to file a certificate of merger or consolidation in connection with a merger or consolidation which was effective prior to October 1, 1997, shall not affect the validity or effectiveness of any such merger or consolidation.

(d) Unless a future effective date or time is provided in a certificate of merger or consolidation, in which event a merger or consolidation shall be effective at any such future effective date or time, a merger or consolidation shall be effective upon the filing in the office of the Secretary of the State of a certificate of merger or consolidation.

(e) A certificate of merger or consolidation shall act as a certificate of cancellation for a statutory trust which is not the surviving or resulting entity in the merger or consolidation.

(f) (1) Notwithstanding anything to the contrary contained in the governing instrument of a statutory trust, a governing instrument of a statutory trust containing a specific reference to this subsection may provide that an agreement of merger or consolidation approved in accordance with subsection (a) of this section may: (A) Effect any amendment to the governing instrument of the statutory trust; or (B) effect the adoption of a new governing instrument of the statutory trust if it is the surviving or resulting statutory trust in the merger or consolidation.

(2) Any amendment to the governing instrument of a statutory trust or adoption of a new governing instrument of the statutory trust made pursuant to subdivision (1) of this subsection shall be effective on the effective date of the merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or consolidation or of any of the matters referred to herein by any other means provided for in the governing instrument of a statutory trust or other agreement or as otherwise permitted by law, including that the governing instrument of any constituent statutory trust to the merger or consolidation, including a statutory trust formed for the purpose of consummating a merger or consolidation, shall be the governing instrument of the surviving or resulting statutory trust.

(g) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of this state, all of the rights, privileges and powers of each of the statutory trusts and other business entities that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of such statutory trusts and other business entities, as well as all other things and causes of action belonging to each of such statutory trusts and other business entities, shall be vested in the surviving or resulting statutory trust or other business entity, and shall thereafter be the property of the surviving or resulting statutory trust or other business entity as they were of each of the statutory trusts and other business entities that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of this state, in any of such statutory trusts and other business entities, shall not revert or be in any way impaired by reason of sections 34-500 to 34-547, inclusive; but all rights of creditors and all liens upon any property of any of such statutory trusts and other business entities shall be preserved unimpaired, and all debts, liabilities and duties of each of such statutory trusts and other business entities that have merged or consolidated shall thenceforth attach to the surviving or resulting statutory trust or other business entity and may be enforced against it to the same extent as if such debts, liabilities and duties had been incurred or contracted by it.

(P.A. 96-271, S. 235, 254; P.A. 01-84, S. 2, 26.)

History: P.A. 96-271 effective October 1, 1997; P.A. 01-84 amended Subsec. (b) to specify that the fee a plaintiff is required to pay to the Secretary of the State when said secretary has been appointed agent for service of process is $25 and to make a technical change for purposes of gender neutrality, effective July 1, 2001.



Section 34-522 - Derivative actions.

(a) A beneficial owner may bring an action in the Superior Court in the right of a statutory trust to recover a judgment in its favor if trustees with authority to do so have refused to bring the action or if an effort to cause such trustees to bring the action is not likely to succeed.

(b) A beneficial owner may not commence or maintain a derivative action unless the beneficial owner is a beneficial owner at the time of bringing the action and the beneficial owner (1) was a beneficial owner at the time of the transaction of which the beneficial owner complains or became a beneficial owner through transfer by operation of law or pursuant to the terms of the governing instrument of the statutory trust from a person who was a beneficial owner at the time of the transaction, and (2) fairly and adequately represents the interests of the statutory trust in enforcing the right of the statutory trust.

(c) In a derivative action, the complaint shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by the trustees, or the reasons for not making the effort.

(d) If a derivative action is successful, in whole or in part, or if anything is received by a statutory trust as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorneys’ fees. If anything is so received by the plaintiff, the court shall make such award of plaintiff’s expenses payable out of such proceeds and direct plaintiff to remit to the statutory trust the remainder thereof, and if such proceeds are insufficient to reimburse plaintiff’s reasonable expenses, the court may direct that any such award of plaintiff’s expenses or a portion thereof be paid by the statutory trust.

(e) A beneficial owner’s right to bring a derivative action may be subject to such additional standards and restrictions, if any, as are set forth in the governing instrument of the statutory trust, including, without limitation, the requirement that beneficial owners owning a specified beneficial interest in the statutory trust join in the bringing of the derivative action.

(f) A derivative action may not be discontinued or settled without the court’s approval.

(P.A. 96-271, S. 236, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-523 - Liability of beneficial owners, trustees, officers, employees and managers.

(a) Except to the extent otherwise provided in the governing instrument of the statutory trust, the beneficial owners of a statutory trust shall be entitled to the same limitation of personal liability extended to shareholders of domestic corporations.

(b) Except to the extent otherwise provided in the governing instrument of a statutory trust, a trustee, when acting in such capacity, shall not be personally liable to any person other than the statutory trust or a beneficial owner for any act, omission or obligation of the statutory trust or any trustee thereof.

(c) Except to the extent otherwise provided in the governing instrument of a statutory trust, an officer, employee, manager or other person acting pursuant to subdivision (7) of subsection (b) of section 34-517, when acting in such capacity, shall not be personally liable to any person other than the statutory trust or a beneficial owner for any act, omission or obligation of the statutory trust or any trustee thereof.

(P.A. 96-271, S. 223, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-524 - Indemnification.

(a) Subject to such standards and restrictions, if any, as are set forth in the governing instrument of a statutory trust, a statutory trust shall have the power to indemnify and hold harmless any trustee or beneficial owner or other person from and against any and all claims and demands whatsoever.

(b) The absence of a provision for indemnity in the governing instrument of a statutory trust shall not be construed to deprive any trustee or beneficial owner or other person of any right to indemnity which is otherwise available to such person under the laws of this state.

(P.A. 96-271, S. 237, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-530 - Governing law.

Subject to the Constitution of this state, the laws of the state or other jurisdictions under which a foreign statutory trust is organized shall govern its organization and internal affairs. A foreign statutory trust may not be denied registration by reason of any difference between those laws and the laws of this state.

(P.A. 96-271, S. 238, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-531 - Registration with Secretary of the State.

Before transacting business in this state, a foreign statutory trust shall register with the Secretary of the State. In order to register, a foreign statutory trust shall submit to the Secretary of the State a signed copy of an application for registration as a foreign statutory trust executed by a person with authority to do so under the laws of the state or other jurisdiction of its formation. The application shall set forth: (1) The name of the foreign statutory trust and, if different, the name under which it proposes to transact business in this state; (2) the state or other jurisdiction where formed, and date of its organization; (3) the name and address of the agent in this state for service of process on the foreign statutory trust required to be maintained by section 34-532 and an acceptance of such appointment signed by the agent appointed if other than the Secretary of the State; (4) the address of the office required to be maintained in the state or other jurisdiction of its organization by the laws of that state or jurisdiction or, if not so required, of the principal office of the foreign statutory trust; (5) a representation that the foreign statutory trust is a “foreign statutory trust” as defined in section 34-501; and (6) the character of the business which the statutory trust intends to transact in this state.

(P.A. 96-271, S. 239, 254; P.A. 11-146, S. 21.)

History: P.A. 96-271 effective October 1, 1997; P.A. 11-146 replaced “an original signed copy” with “a signed copy” and, in Subdiv. (5), made a technical change in statutory reference, effective January 1, 2012.



Section 34-532 - Appointment of agent for service of process.

(a) Each foreign statutory trust shall, before transacting business in this state, appoint in writing an agent upon whom all process, in any action or proceeding against it, may be served, and by such appointment the foreign statutory trust shall agree that any process against it which is served on such agent shall be of the same legal force and validity as if served on the foreign statutory trust in this state.

(b) A foreign statutory trust’s agent for service upon whom process may be served shall be: (1) The Secretary of the State and his successors in office; (2) a natural person who is a resident of this state; (3) a domestic corporation; (4) a corporation not organized under the laws of this state which has procured a certificate of authority to transact business or conduct its affairs in this state; (5) a domestic limited liability company; (6) a limited liability company not organized under the laws of this state which has procured a certificate of registration to transact business or conduct its affairs in this state; (7) a domestic registered limited liability partnership; (8) a registered limited liability partnership not organized under the laws of this state and which has procured a certificate of authority to transact business or conduct its affairs in this state; (9) a domestic statutory trust; or (10) a foreign statutory trust which has procured a certificate of registration to transact business or conduct its affairs in this state.

(c) A foreign statutory trust’s appointment of the Secretary of the State and his successors in office as its initial agent upon whom process may be served shall be included in the application for registration as provided in section 34-531. A subsequent appointment of the Secretary of the State and his successors in office as a foreign statutory trust’s agent upon whom process may be served shall be filed in the office of the Secretary of the State in such form as the secretary shall prescribe.

(d) A foreign statutory trust’s appointment of a natural person or an entity set forth in subdivisions (2) to (10), inclusive, of subsection (b) of this section as its initial agent upon whom process may be served shall be included in the application for registration as provided in section 34-531. A foreign statutory trust’s subsequent appointment of any such natural person or entity as its agent upon whom process may be served shall be filed with the Secretary of the State in such form as the secretary shall prescribe setting forth: (1) The name of the foreign statutory trust; (2) the name of such agent; (3) a statement of acceptance by the statutory agent therein appointed; and (4) if such agent is a natural person, the business and residence addresses thereof; if such agent is an entity organized under the laws of this state, the address of the principal office thereof; if such agent is an entity not organized under the laws of this state, the address of the principal office thereof in this state. In each case, the address shall include the street and number or other particular designation. All subsequent written appointments filed with the Secretary of the State shall be signed by a trustee of the foreign statutory trust and, if other than the Secretary of the State, by the statutory agent therein appointed.

(e) If an agent dies, dissolves, removes from the state or resigns, the foreign statutory trust shall forthwith appoint another agent upon whom process may be served. If such agent changes his or its address within the state from that appearing upon the records in the office of the Secretary of the State, the foreign statutory trust or agent shall forthwith file with the Secretary of the State notice of the new address. Such agent may resign by filing with the Secretary of the State a signed statement in duplicate to that effect. The Secretary of the State shall forthwith file one copy and mail the other copy of such statement to the foreign statutory trust at the office designated in the application for registration filed pursuant to section 34-531. Upon the expiration of thirty days after the mailing of such notice, the resignation shall be effective. A foreign statutory trust may revoke the appointment of an agent upon whom process may be served by making a new appointment as provided in this section and any new appointment so made revokes all appointments theretofore made.

(P.A. 96-271, S. 240, 254; P.A. 04-240, S. 22; P.A. 09-38, S. 6; P.A. 10-36, S. 2.)

History: P.A. 96-271 effective October 1, 1997; P.A. 04-240 amended Subsec. (b) by making technical changes, revising Subdivs. (3) and (4) re corporations as agents for service, adding new Subdiv. (5) and redesignating existing Subdiv. (5) as Subdiv. (6) re limited liability companies as agents for service and adding Subdivs. (7) to (10) re registered limited liability partnerships and statutory trusts as agents for service, amended Subsec. (d) by making conforming changes re entities set forth in Subsec. (b) and making technical changes and amended Subsecs. (e) and (f) by making technical changes; P.A. 09-38 amended Subsec. (e) to delete requirement that copy of the statement mailed to foreign statutory trust be mailed “together with notice that as a result of the failure to comply with this section, the authority to transact business in this state of such foreign statutory trust shall be deemed to have been revoked” and be sent “by certified mail”, provide that resignation of agent upon whom process may be served is effective 30 days, rather than 120 days, after mailing of such notice and delete provision requiring revocation of authority of the foreign statutory trust to transact business unless a new agent has been appointed within that 120-day period, and deleted former Subsec. (f) re authority of foreign statutory trust deemed revoked for failure to comply with section; P.A. 10-36 amended Subsec. (e) to insert “notice of the new address. Such agent may resign by filing with the Secretary of the State”, effective July 1, 2010.



Section 34-533 - Service of process on statutory agent.

(a) Any process, notice or demand in connection with any action or proceeding required or permitted by law to be served upon a foreign statutory trust authorized to transact business in this state which is subject to the provisions of section 34-532 may be served upon the foreign statutory trust’s statutory agent for service by any proper officer or other person lawfully empowered to make service.

(b) A foreign statutory trust’s agent upon whom process may be served shall be as follows: When the Secretary of the State and his successors have been appointed such statutory trust’s agent for service of process, by leaving two true and attested copies thereof together with the required fee at the office of the Secretary of the State or depositing the same in the United States mails, by registered or certified mail, postage prepaid, addressed to said office. The Secretary of the State shall file one copy of such process and keep a record of the date and hour of such receipt, and, within two business days after such service, forward by registered or certified mail the other copy of such process to the statutory trust at the address of the office designated in the application for registration filed pursuant to section 34-532. Service so made shall be effective as of the date and hour received by the Secretary of the State as shown on his records. If it appears from the records of the Secretary of the State that such a foreign statutory trust has failed to appoint or maintain a statutory agent for service, or if it appears by affidavit attached to the process, notice or demand of the officer or other proper person directed to serve any process, notice or demand upon such a foreign statutory trust’s statutory agent for service appearing on the records of the Secretary of the State that such agent cannot, with reasonable diligence, be found, service of such process, notice or demand on such foreign statutory trust may, when timely made, be made by such officer or other proper person by: (1) Leaving a true and attested copy thereof together with the required fee at the office of the Secretary of the State or depositing the same in the United States mails, by registered or certified mail, postage prepaid, addressed to said office; and (2) depositing in the United States mails, by registered or certified mail, postage prepaid, a true and attested copy thereof, together with a statement by such officer that service is being made pursuant to this section, addressed to such foreign statutory trust at the address of the office designated in the certificate of trust in the state of formation as shown on the records of such state.

(c) The Secretary of the State shall file the copy of each process, notice or demand received by him as provided in subsection (b) of this section, and keep a record of the day and hour of such receipt. Service made as provided in this section shall be effective as of such day and hour.

(d) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a statutory trust in any other manner permitted by law.

(P.A. 96-271, S. 241, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-534 - Issuance of registration.

(a) If the Secretary of the State finds that an application for registration conforms to the filing provisions of sections 34-500 to 34-547, inclusive, and all requisite fees have been paid, he shall: (1) Endorse on each signed original of the application the word “Filed”, and the date and time of its acceptance for filing; (2) retain the signed original in his files; and (3) issue a certificate of registration to transact business in this state.

(b) If the Secretary of the State determines that the documents do not conform to the filing provisions of sections 34-500 to 34-547, inclusive, or are not accompanied by all fees required by law, the documents shall not be filed and the Secretary of the State shall return the documents to the person originally submitting them.

(P.A. 96-271, S. 242, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-535 - Name.

The Secretary of the State shall not issue a registration to, or file any documents submitted by, any foreign statutory trust unless (1) such foreign statutory trust’s name complies with the provisions of section 34-506; or (2) the foreign statutory trust adds to its name in its application for registration to transact business in this state, and agrees in such application to use in this state, exclusive of any other name, a distinctive and distinguishing element, which in the judgment of the Secretary of the State will be sufficient to distinguish its name upon the records of the Secretary of the State, in the manner required by subsection (a) of section 34-506; or (3) the foreign statutory trust has obtained permission to use in this state a name that does not otherwise meet the requirements of subsection (a) of section 34-506 in the form of a written consent, executed and filed as provided in section 34-504, from each person or statutory trust which has reserved or is properly using in this state a name that is not such as can be distinguished from the name of the foreign statutory trust and agrees in such application to use in this state exclusive of any other name, a distinctive and distinguishing element, which in the judgment of the Secretary of the State will be sufficient to distinguish its name, upon the records of the Secretary of the State, in the manner required by subsection (a) of section 34-506; or (4) the foreign statutory trust chooses to transact business in this state using a name that is different from the name under which it is organized and such name complies with section 34-506.

(P.A. 96-271, S. 243, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-536 - Amendment of application for registration.

(a) The application for registration of a foreign statutory trust may be amended by filing articles of amendment with the Secretary of the State signed by a person with authority to do so under the laws of the state or other jurisdiction of its organization in the same manner as the original application for registration. The articles of amendment shall set forth: (1) The name of the statutory trust; and (2) the amendment to the application for registration.

(b) The application for registration may be amended in any way, provided the application for registration as amended contains only provisions that may be contained lawfully in an application at the time of making the amendment.

(P.A. 96-271, S. 244, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-537 - Cancellation of registration.

(a) A foreign statutory trust authorized to transact business in this state may cancel its registration upon procuring from the Secretary of the State a certificate of cancellation. In order to procure such certificate, the foreign statutory trust shall deliver to the Secretary of the State an application for cancellation, which shall set forth: (1) The name of the foreign statutory trust and the state or other jurisdiction under the laws of which it is organized; (2) that the foreign statutory trust is not transacting business in this state; (3) that the foreign statutory trust surrenders its certificate of registration to transact business in this state; (4) that the foreign statutory trust revokes the authority of its statutory agent for service of process in this state and consents that service of process in any action, suit or proceeding based upon any cause of action arising in this state during the time the foreign statutory trust was authorized to transact business in this state may thereafter be made on such foreign statutory trust by service thereof upon the Secretary of the State; and (5) an address to which a person may mail a copy of any process against the foreign statutory trust.

(b) The application for cancellation shall be in the form and manner designated by the Secretary of the State and shall be executed by the foreign statutory trust by a person with authority to do so under the laws of the state or other jurisdiction of its organization, or, if the foreign statutory trust is in the hands of a receiver or trustee or other court appointed fiduciary, by such receiver, trustee or fiduciary.

(c) A cancellation does not terminate the authority of the Secretary of the State to accept service of process on the foreign statutory trust with respect to causes of action arising out of the transaction of business in this state.

(P.A. 96-271, S. 245, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-538 - Revocation of certificate of registration.

(a) The certificate of registration of a foreign statutory trust to transact business in this state may be revoked by the Secretary of the State upon the conditions provided in this section when: (1) A wilful misrepresentation has been made of any material matter in any application, report, affidavit or other document, submitted by such foreign statutory trust pursuant to sections 34-500 to 34-547, inclusive; (2) the foreign statutory trust is exceeding the authority conferred upon it by said sections; or (3) the foreign statutory trust is without an agent upon whom process may be served in this state for sixty days or more.

(b) On the happening of the events set out in subdivision (1), (2) or (3) of subsection (a) of this section, the Secretary of the State shall give not less than twenty days written notice to the foreign statutory trust that said secretary intends to revoke the certificate of registration of such foreign statutory trust for one of said causes, specifying the same. Such notice shall be given by registered or certified mail addressed to the foreign statutory trust at its address as last shown on the records of the Secretary of the State. If, before expiration of the time set forth in the notice, the foreign statutory trust establishes to the satisfaction of the Secretary of the State that the stated cause for the revocation of its certificate of registration did not exist at the time the notice was mailed or, if it did exist at said time, has been cured, the Secretary of the State shall take no further action. Otherwise, on the expiration of the time stated in the notice, said secretary shall revoke the certificate of registration of such foreign statutory trust to transact business in this state.

(c) Upon revoking the certificate of registration of any foreign statutory trust, the Secretary of the State shall file a certificate of revocation in his office and mail a copy thereof to such foreign statutory trust at its address as last shown on said secretary’s records. The filing of such certificate shall cause the authority of a foreign statutory trust to transact business in this state to cease. Notwithstanding the filing of the certificate of revocation, the appointment by a foreign statutory trust of an attorney upon whom process may be served shall continue in force as long as any liability remains outstanding against the foreign statutory trust in this state.

(P.A. 96-271, S. 246, 254; P.A. 09-38, S. 7.)

History: P.A. 96-271 effective October 1, 1997; P.A. 09-38 amended Subsec. (a) to delete former Subdiv. (1) re revocation of certificate of registration when statutory trust has failed to file annual report, redesignate existing Subdivs. (2) and (3) as Subdivs. (1) and (2), and add new Subdiv. (3) authorizing revocation of certificate of registration when foreign statutory trust is without an agent upon whom process may be served in this state for 60 days or more, amended Subsec. (b) to delete provision re revocation of certificate of registration on happening of events set out in former Subsec. (a)(1) re failure to file annual report and replace reference to “subdivision (2) or (3) of subsection (a)” with “subdivision (1), (2) or (3) of subsection (a)” and made technical changes throughout.



Section 34-539 - Transaction of business without registration.

(a) A foreign statutory trust transacting business in this state may not maintain an action, suit or proceeding in a court of this state until it has registered in this state.

(b) The failure of a foreign statutory trust to register in this state does not: (1) Impair the validity of any contract or act of the foreign statutory trust; (2) affect the right of any other party to the contract to maintain any action, suit or proceeding on the contract; or (3) prevent the foreign statutory trust from defending any action, suit or proceeding in any court of this state.

(c) A foreign statutory trust, by transacting business in this state without a certificate of registration, appoints the Secretary of the State as its agent for service of process with respect to a cause of action arising out of the transaction of business in this state.

(d) A foreign statutory trust which transacts business in this state without a valid certificate of registration shall be liable to this state, for each year or part thereof during which it transacted business in this state without such certificate, in an amount equal to: (1) All fees and taxes which would have been imposed by law upon such statutory trust had it duly applied for and received such registration to transact business in this state, and (2) all interest and penalties imposed by law for failure to pay such fees and taxes. A foreign statutory trust is further liable to this state, for each month or part thereof during which it transacted business without a valid certificate of registration, in an amount equal to three hundred dollars, except that a foreign statutory trust which has registered with the Secretary of the State not later than ninety days after it has commenced transacting business in this state shall not be liable for such monthly penalty. Such fees and penalties may be levied by the Secretary of the State. The Attorney General may bring proceedings to recover all amounts due this state under the provisions of this subsection.

(e) The civil penalty set forth in subsection (d) of this section may be recovered in an action brought by the Attorney General. Upon a finding by the court that a foreign statutory trust has transacted business in this state in violation of sections 34-500 to 34-547, inclusive, the court shall, in addition to imposing a civil penalty, issue an injunction restraining further transaction of business by the foreign statutory trust and the further exercise of any rights and privileges of a statutory trust in this state. The foreign statutory trust shall be enjoined from transacting business in this state until all civil penalties, plus any interest and court costs which the court may assess, have been paid and until the foreign statutory trust has otherwise complied with the provisions of said sections.

(f) A beneficiary of a foreign statutory trust is not liable for the debts and obligations of the statutory trust because that statutory trust transacted business in this state without a valid certificate of registration.

(P.A. 96-271, S. 247, 254; P.A. 97-228, S. 6, 7; P.A. 98-137, S. 25, 62; 98-219, S. 33, 34; P.A. 09-83, S. 6.)

History: P.A. 96-271 effective October 1, 1997; P.A. 97-228 deleted Subsec. (d)(1) re penalty of $2,000 for each year or part thereof during which a foreign statutory trust transacts business without a certificate of registration, renumbering remaining Subdivs. accordingly, replacing said annual penalty with a penalty of $165 for each month or part thereof that a foreign statutory trust transacts business without a certificate of registration and rephrasing provision re grace period, effective July 1, 1997; P.A. 98-137 amended Subsec. (d) to revise provision re grace period by providing that a foreign statutory trust is not liable for the monthly penalty if it has registered “not later than ninety days after it has commenced transacting” business in this state rather than not being liable “for the first three months or part thereof during which it transacted business without such certificate”, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section; P.A. 09-83 amended Subsec. (d) to increase penalty from $165 to $300 for each month or part thereof that a foreign statutory trust transacts business without a certificate of registration and to make a technical change.



Section 34-540 - Activities not constituting transacting business in this state.

(a) Any foreign statutory trust may purchase, hold, mortgage, lease, sell and convey real and personal property in this state for its lawful uses and purposes, and may hold such property as it may acquire by foreclosure or otherwise in payment of debts due such statutory trust without such action constituting transacting business in this state for the purposes of sections 34-500 to 34-547, inclusive.

(b) Without excluding other activities which may not constitute transacting business in this state, a foreign statutory trust shall not be considered to be transacting business in this state, for the purposes of sections 34-500 to 34-547, inclusive, by reason of carrying on in this state any one or more of the following activities: (1) Maintaining, defending or settling any proceeding; (2) holding meetings of its trustees or beneficiaries or carrying on any other activities concerning its internal affairs; (3) maintaining bank accounts; (4) maintaining offices or agencies for the transfer, exchange and registration of the foreign statutory trust’s own securities or maintaining trustees or depositaries with respect to those securities; (5) selling through independent contractors; (6) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts; (7) creating or acquiring indebtedness, mortgages and security interests in real or personal property; (8) securing or collecting debts or enforcing mortgages and security interests in property securing the debts; (9) voting securities or other equity ownership interests owned by the foreign statutory trust; (10) conducting an isolated transaction that is complete within thirty days and that is not one in the course of repeated transactions of a like nature; or (11) transacting business in interstate commerce.

(c) A foreign statutory trust shall not be considered to be transacting business solely because it: (1) Owns a controlling interest in a corporation or foreign corporation that is transacting business in this state; (2) is a limited partner of a limited partnership or foreign limited partnership that is transacting business in this state; or (3) is a member or manager of a limited liability company or foreign limited liability company that is transacting business in this state.

(d) This section does not apply in determining the contacts or activities that may subject a foreign statutory trust to service of process or taxation in this state or to regulation under any other law of this state.

(P.A. 96-271, S. 248, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-541 - Action by Attorney General.

The Attorney General may maintain an action to restrain a foreign statutory trust from transacting business in this state in violation of sections 34-500 to 34-547, inclusive.

(P.A. 96-271, S. 250, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-545 - Reservation of power to amend or repeal.

All provisions of sections 34-500 to 34-547, inclusive, may be altered from time to time or repealed and all rights of statutory trusts, trustees, beneficial owners and other persons are subject to this reservation.

(P.A. 96-271, S. 252, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-546 - Rules of construction.

(a) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to sections 34-500 to 34-547, inclusive.

(b) It is the policy of sections 34-500 to 34-547, inclusive, to give maximum effect to the principles of freedom of contract and to the enforceability of governing instruments.

(P.A. 96-271, S. 253, 254.)

History: P.A. 96-271 effective October 1, 1997.



Section 34-547 - Severability.

If any provision of sections 34-500 to 34-547, inclusive, or its application to any person or circumstances, is held invalid the invalidity does not affect other provisions or applications of said sections that can be given effect without the invalid provision or application, and to this end the provisions of said sections are severable.

(P.A. 96-271, S. 251, 254.)

History: P.A. 96-271 effective October 1, 1997.






Chapter 616 - Entity Transactions

Section 34-600 - (Note: This section is effective January 1, 2014.) Definitions.

As used in this chapter:

(1) “Acquired entity” means the entity, all of one or more classes or series of interests of which are acquired in an interest exchange.

(2) “Acquiring entity” means the entity that acquires all of one or more classes or series of interests of the acquired entity in an interest exchange.

(3) “Approve” means, in the case of an entity, for its governors and interest holders to take whatever steps are necessary under its organic rules, organic law and other law to (A) propose a transaction subject to this chapter; (B) adopt and approve the terms and conditions of the transaction; and (C) conduct any required proceedings or otherwise obtain any required votes or consents of the governors or interest holders.

(4) “Business corporation” means a corporation whose internal affairs are governed by chapter 601 or a professional service corporation governed by chapter 594a.

(5) “Conversion” means a transaction authorized by part IV of this chapter.

(6) “Converted entity” means the converting entity as it continues in existence after a conversion.

(7) “Converting entity” means the domestic entity that approves a plan of conversion pursuant to section 34-633 or the foreign entity that approves a conversion pursuant to the law of its jurisdiction of organization.

(8) “Domestic entity”, unless the context otherwise requires, means an entity whose internal affairs are governed by the law of this state.

(9) “Domesticated entity” means the domesticating entity as it continues in existence after a domestication.

(10) “Domesticating entity” means the domestic entity that approves a plan of domestication pursuant to section 34-643 or the foreign entity that approves a domestication pursuant to the law of its jurisdiction of organization.

(11) “Domestication” means a transaction authorized by part V of this chapter.

(12) “Entity”, unless the context otherwise requires, means (A) a business corporation; (B) a nonprofit corporation; (C) a general partnership, including a limited liability partnership; (D) a limited partnership, including a limited liability limited partnership; (E) a limited liability company; (F) a business trust or statutory trust entity; (G) an unincorporated nonprofit association; (H) a cooperative; or (I) any other person who has a separate legal existence or the power to acquire an interest in real property in his or her own name other than (i) an individual; (ii) a testamentary, inter vivos or charitable trust, with the exception of a business trust, statutory trust entity or similar trust; (iii) an association or relationship that is not a partnership solely by reason of the law of any other jurisdiction; (iv) a decedent’s estate; or (v) a government, a governmental subdivision, agency or instrumentality, or a quasi-governmental instrumentality.

(13) “Filing entity” means an entity that is created by the filing of a public organic document.

(14) “Foreign entity” means an entity other than a domestic entity.

(15) “Governance interest” means the right under the organic law or organic rules of an entity, other than as a governor, agent, assignee or proxy, to (A) receive or demand access to information concerning, or the books and records of, the entity; (B) vote for the election of the governors of the entity; or (C) receive notice of or vote on any or all issues involving the internal affairs of the entity.

(16) “Governor” means a person by or under whose authority the powers of an entity are exercised and under whose direction the business and affairs of the entity are managed pursuant to the organic law and organic rules of the entity.

(17) “Interest”, unless the context otherwise requires, means (A) a governance interest in an unincorporated entity; (B) a transferable interest in an unincorporated entity; or (C) a share or membership in a corporation.

(18) “Interest exchange” means a transaction authorized by part III of this chapter.

(19) “Interest holder” means a direct holder of an interest.

(20) “Interest holder liability” means (A) personal liability for a liability of an entity that is imposed on a person (i) solely by reason of the status of the person as an interest holder, or (ii) by the organic rules of the entity pursuant to a provision of the organic law authorizing the organic rules to make one or more specified interest holders or categories of interest holders liable in their capacity as interest holders for all or specified liabilities of the entity; or (B) an obligation of an interest holder under the organic rules of an entity to contribute to the entity.

(21) “Jurisdiction of organization” of an entity means the jurisdiction under which the law includes the organic law of the entity.

(22) “Liability” means a debt, obligation or any other liability arising in any manner, regardless of whether it is secured or contingent.

(23) “Merger” means a transaction in which two or more merging entities are combined into a surviving entity pursuant to a filing with the Secretary of the State.

(24) “Merging entity” means an entity that is a party to a merger and exists immediately before the merger becomes effective.

(25) “Nonprofit corporation” means a corporation whose internal affairs are governed by chapter 602.

(26) “Organic law” means the section of the general statutes, if any, other than this section and sections 34-601 to 34-646, inclusive, governing the internal affairs of an entity.

(27) “Organic rules” means the public organic document and private organic rules of an entity.

(28) “Person” means an individual, corporation, estate, trust, partnership, limited liability company, business or similar trust, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(29) “Plan” means a plan of merger, interest exchange, conversion or domestication.

(30) “Private organic rules” means the rules, whether or not in a record, that govern the internal affairs of an entity are binding on all of its interest holders and are not part of its public organic document, if any.

(31) “Protected agreement” means (A) a record evidencing indebtedness and any related agreement in effect on or after October 1, 2011; (B) an agreement that is binding on an entity on or after October 1, 2011; (C) the organic rules of an entity in effect on or after October 1, 2011; or (D) an agreement that is binding on any of the governors or interest holders of an entity on or after October 1, 2011.

(32) “Public organic document” means the public record, the filing of which creates an entity and any amendment to or restatement of such record.

(33) “Qualified foreign entity” means a foreign entity that is authorized to transact business in this state pursuant to a filing with the Secretary of the State.

(34) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(35) “Sign” or “signature” includes any manual, facsimile, conformed or electronic signature.

(36) “Surviving entity” means the entity that continues in existence after a merger or that is created by a merger.

(37) “Transferable interest” means the right under an entity’s organic law to receive distributions from the entity.

(38) “Type”, with regard to an entity, means a generic form of entity (A) recognized at common law, or (B) organized under an organic law, whether or not an entity organized under such organic law subject to the provisions of such organic law creating different categories of the form of entity.

(P.A. 11-241, S. 1.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-601 - (Note: This section is effective January 1, 2014.) Relationship of chapter to other laws.

(a) Unless displaced by the particular provisions of this chapter, the principles of law and equity shall supplement this chapter.

(b) This chapter shall not authorize any action prohibited by law or affect the application or requirements of law.

(c) A transaction effected under this chapter shall not create or impair any right or obligation on the part of a person under a provision of the law of this state relating to a change in control, takeover, business combination, control-share acquisition or similar transaction involving a domestic merging, acquired, converting or domesticating corporation unless (1) the transaction satisfies any requirements of such provision, provided the corporation does not survive the transaction, or (2) the approval of the plan is by a vote of the shareholders or directors that is sufficient to create or impair the right or obligation directly under such provision, provided the corporation survives the transaction.

(P.A. 11-241, S. 2.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-602 - (Note: This section is effective January 1, 2014.) Required notice or approval.

(a) A domestic or foreign entity that is required to give notice to or obtain the approval of a governmental agency or officer in order to be a party to a merger shall give such notice or obtain such approval in order to be a party to an interest exchange, conversion or domestication.

(b) Property held for a charitable purpose under the law of this state by a domestic or foreign entity immediately before a transaction under this chapter becomes effective shall not, as a result of the transaction, be diverted from the objects for which it was donated, granted or devised, unless, to the extent required by or pursuant to the law of this state concerning cy pres or other law concerning nondiversion of charitable assets, the entity obtains an appropriate order of the Attorney General specifying the disposition of the property.

(P.A. 11-241, S. 3.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-603 - (Note: This section is effective January 1, 2014.) Status of filings.

A filing under this chapter signed by a domestic entity shall become part of the public organic document of the entity, provided the organic law of the entity provides that similar filings under such law become part of the public organic document of the entity.

(P.A. 11-241, S. 4.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-604 - (Note: This section is effective January 1, 2014.) Nonexclusivity.

The fact that a transaction under this chapter produces a certain result shall not preclude the same result from being accomplished in any other manner permitted by law.

(P.A. 11-241, S. 5.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-605 - (Note: This section is effective January 1, 2014.) Reference to external facts.

A plan may refer to facts ascertainable outside of the plan, provided the manner in which the facts shall operate upon the plan is specified in the plan. The facts may include the occurrence of an event or a determination or action by a person, whether or not the event, determination or action is within the control of a party to the transaction.

(P.A. 11-241, S. 6.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-606 - (Note: This section is effective January 1, 2014.) Alternative means of approval of transactions.

Except as otherwise provided in the organic law or organic rules of a domestic entity, approval of a transaction under this chapter by the unanimous vote or consent of such entity’s interest holders shall satisfy the requirements of this chapter for approval of the transaction.

(P.A. 11-241, S. 7.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-607 - (Note: This section is effective January 1, 2014.) Appraisal rights.

(a) An interest holder of a domestic merging, acquired, converting or domesticating corporation shall be entitled to appraisal rights in connection with the transaction, provided the interest holder would have been entitled to appraisal rights under the entity’s organic law in connection with a merger in which the interest of the interest holder was changed, converted or exchanged unless (1) the organic law permits the organic rules to limit the availability of appraisal rights, and (2) the organic rules provide such a limit.

(b) An interest holder of a domestic merging, acquired, converting or domesticating entity shall be entitled to contractual appraisal rights in connection with a transaction under this chapter to the extent provided (1) in the entity’s organic rules; (2) in the plan; or (3) in the case of a business corporation, by action of its governors.

(c) If an interest holder is entitled to contractual appraisal rights under subsection (b) of this section and the entity’s organic law does not provide procedures for the conduct of an appraisal rights proceeding, sections 33-855 to 33-868, inclusive, shall apply to the extent practicable or as otherwise provided in the entity’s organic rules or the plan.

(P.A. 11-241, S. 8.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-608 - (Note: This section is effective January 1, 2014.) Excluded entities and transactions.

(a) The following entities shall not participate in a transaction under this chapter:

(1) A business corporation formed under special act;

(2) Cooperative associations formed under chapter 595;

(3) Cooperative marketing corporations formed under chapter 596;

(4) Electric cooperative corporations formed under chapter 597;

(5) Worker cooperative corporations formed under chapter 599a;

(6) Insurance companies, health care centers and other corporations formed under chapters 697 and 698;

(7) Health care centers, related service groups, hospital service corporations, medical service corporations and other corporations formed under chapter 698a;

(8) Prepaid legal service corporations formed under chapter 698b;

(9) Risk retention groups formed and organized under chapter 698;

(10) Fraternal benefit societies formed under chapter 700d;

(11) Banks, related organizations and other corporations formed under chapters 664, 664b and 666;

(12) Credit unions formed under chapter 667;

(13) Public service companies formed under chapter 277;

(14) Title insurance companies formed under chapter 700a;

(15) Out-of-state banks formed under chapter 666;

(16) Nondepository institutions formed under chapter 668;

(17) Nonprofit or not-for-profit corporations;

(18) Religious corporations and societies formed under chapter 598;

(19) Nonstock corporations formed under chapter 602;

(20) Unincorporated nonprofit associations;

(21) Cooperatives;

(22) A business trust or statutory trust entity; and

(23) Any entity described in subparagraph (B), (F), (G), (H) or (I) of subdivision (12) of section 34-600.

(b) This chapter shall not be used to effect a transaction that (1) involves any entity referenced in subsection (a) of this section, (2) is a conversion, merger, consolidation, interest exchange, division or any other transaction governed by this chapter between or among entities of the same type, or (3) is a conversion, merger, consolidation, interest exchange, division or other transaction governed by sections 34-600 to 34-646, inclusive, involving a domestic entity organized to render professional services unless the transaction involves another domestic entity organized to render the same professional service, except as otherwise permitted by the laws of this state.

(P.A. 11-241, S. 9; P.A. 12-32, S. 3.)

History: P.A. 11-241 effective January 1, 2014; P.A. 12-32 amended Subsec. (b) to add Subdiv. (3) re transactions involving a domestic entity organized to render professional services, effective January 1, 2014.



Section 34-611 - (Note: This section is effective January 1, 2014.) Merger authorized.

(a) Except as provided in subsection (c) of this section, by complying with this part, (1) one or more domestic entities may merge with one or more domestic or foreign entities into a domestic or foreign surviving entity, and (2) two or more foreign entities may merge into a domestic entity.

(b) Except as provided in subsection (c) of this section, by complying with the provisions of this part applicable to foreign entities, a foreign entity may be a party to a merger under this part or may be the surviving entity in such a merger, provided the merger is authorized by the law of the foreign entity’s jurisdiction of organization.

(c) The provisions of this part shall not apply to a transaction involving:

(1) A merger between any two or more domestic corporations or one or more domestic corporations and one or more foreign corporations pursuant to chapter 601;

(2) A merger between any two or more domestic limited partnerships or one or more domestic limited partnerships and one or more foreign limited partnerships pursuant to chapter 610;

(3) A merger between two or more partnerships or limited liability partnerships pursuant to chapter 614;

(4) A merger between any two or more domestic limited liability companies or one or more domestic limited liability companies and one or more foreign limited liability companies pursuant to chapter 613; or

(5) A merger involving any entity referenced in section 34-608.

(P.A. 11-241, S. 10.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-612 - (Note: This section is effective January 1, 2014.) Plan of merger.

(a) A domestic entity may become a party to a merger under this part by approving a plan of merger. Such plan shall be in a record and contain:

(1) As to each merging entity, the entity’s name, jurisdiction of organization and type;

(2) If the surviving entity is to be created in the merger, a statement to that effect and such entity’s name, jurisdiction of organization and type;

(3) The manner of converting the interests in each party to the merger into interests, securities, obligations, rights to acquire interests or securities, cash or other property, or any combination thereof;

(4) If the surviving entity exists before the merger, any proposed amendments to such entity’s public organic document or to such entity’s private organic rules that are, or are proposed to be, in a record;

(5) If the surviving entity is to be created in the merger, such entity’s proposed public organic document, if any, and the full text of such entity’s private organic rules that are proposed to be in a record;

(6) The other terms and conditions of the merger; and

(7) Any other provision required by the law of a merging entity’s jurisdiction of organization or the organic rules of a merging entity.

(b) A plan of merger may contain any other provision not prohibited by law.

(P.A. 11-241, S. 11.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-613 - (Note: This section is effective January 1, 2014.) Approval of plan of merger.

(a) A plan of merger is not effective unless it has been approved:

(1) By a domestic merging entity (A) in accordance with the requirements, if any, in its organic law and organic rules for approval of (i) in the case of an entity that is not a business corporation, a merger, or (ii) in the case of a business corporation, a merger requiring approval by a vote of the interest holders of the business corporation; or (B) if neither its organic law nor organic rules provide for approval of a merger described in subparagraph (A)(ii) of this subdivision, by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) In a record, by each interest holder of a domestic merging entity that shall have interest holder liability for liabilities that arise after the merger becomes effective, unless, in the case of an entity that is not a business corporation or nonprofit corporation, (A) the organic rules of the entity provide in a record for the approval of a merger in which some or all of such entity’s interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and (B) the interest holder voted for or consented in a record to such provision of the organic rules or became an interest holder after the adoption of such provision.

(b) A merger involving a foreign merging entity shall not be effective unless it is approved by the foreign entity in accordance with the law of the foreign entity’s jurisdiction of organization.

(P.A. 11-241, S. 12.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-614 - (Note: This section is effective January 1, 2014.) Amendment or abandonment of plan of merger.

(a) A plan of merger of a domestic merging entity may be amended (1) in the same manner as the plan was approved, provided the plan does not otherwise specify the manner in which it may be amended, or (2) by the governors or interest holders of the entity in the manner provided in the plan, except an interest holder that was entitled to vote on or consent to approval of the merger is entitled to vote on or consent to any amendment of the plan that shall change (A) the amount or kind of interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination thereof, to be received by the interest holders of any party to the plan; (B) the public organic document or private organic rules of the surviving entity that shall be in effect immediately after the merger becomes effective, except for changes that do not require approval of the interest holders of the surviving entity under its organic law or organic rules; or (C) any other terms or conditions of the plan, provided the change would adversely affect the interest holder in any material respect.

(b) After a plan of merger has been approved by a domestic merging entity and before a statement of merger becomes effective, the plan may be abandoned (1) as provided in the plan, or (2) unless prohibited by the plan, in the same manner as the plan was approved.

(c) If a plan of merger is abandoned after a statement of merger has been filed with the Secretary of the State but before the filing becomes effective, a statement of abandonment, signed on behalf of a merging entity, shall be filed with the Secretary of the State before the statement of merger becomes effective. The statement of abandonment shall take effect upon its filing, and the merger shall be deemed abandoned and shall not become effective. The statement of abandonment shall contain (1) the name of each merging or surviving entity that is a domestic entity or a qualified foreign entity; (2) the date on which the statement of merger was filed; and (3) a statement that the merger has been abandoned in accordance with this section.

(P.A. 11-241, S. 13.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-615 - (Note: This section is effective January 1, 2014.) Certificate of merger; effective date.

(a) A certificate of merger shall be signed on behalf of each merging entity and filed with the Secretary of the State.

(b) A certificate of merger shall contain:

(1) The name, jurisdiction of organization and type of each merging entity that is not the surviving entity;

(2) The name, jurisdiction of organization and type of the surviving entity;

(3) If the certificate of merger is not to be effective upon filing, the date and time when it shall become effective, which shall not be later than ninety days after the date of filing;

(4) A statement that the merger was approved by each domestic merging entity, if any, in accordance with this part, and by each foreign merging entity, if any, in accordance with the law of its jurisdiction of organization;

(5) If the surviving entity exists before the merger and is a domestic filing entity, any amendment to its public organic document approved as part of the plan of merger;

(6) If the surviving entity is created by the merger and is a domestic filing entity, its public organic document, as an attachment;

(7) If the surviving entity is created by the merger and is a domestic limited liability partnership, its certificate of limited liability partnership, as an attachment; and

(8) If the surviving entity is a foreign entity that is not a qualified foreign entity, a mailing address to which the Secretary of the State may send any process served on the Secretary of the State pursuant to subsection (e) of section 34-616.

(c) In addition to the requirements of subsection (b) of this section, a certificate of merger may contain any other provision not prohibited by law.

(d) If the surviving entity is a domestic entity, its public organic document, if any, shall satisfy the requirements of the law of this state, except it does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic document.

(e) A certificate of merger becomes effective upon the date and time of its filing or the date and time specified in the certificate of merger.

(P.A. 11-241, S. 14.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-616 - (Note: This section is effective January 1, 2014.) Effect of merger.

(a) When a merger becomes effective:

(1) The surviving entity shall continue to exist or come into existence;

(2) Each merging entity that is not the surviving entity shall cease to exist;

(3) All property of each merging entity shall vest in the surviving entity without assignment, reversion or impairment;

(4) All liabilities of each merging entity shall be liabilities of the surviving entity;

(5) Except as otherwise provided by law, other than as provided in this chapter or the plan of merger, all of the rights, privileges, immunities, powers and purposes of each merging entity shall vest in the surviving entity;

(6) If the surviving entity exists before the merger (A) all of its property shall continue to be vested in it without reversion or impairment; (B) it shall remain subject to all of its liabilities; and (C) all of its rights, privileges, immunities, powers and purposes shall continue to be vested in it;

(7) The name of the surviving entity may be substituted for the name of any merging entity that is a party to any pending action or proceeding;

(8) If the surviving entity exists before the merger (A) its public organic document, if any, shall be amended as provided in the statement of merger and shall be binding on its interest holders; and (B) its private organic rules that are to be in a record, if any, shall be amended to the extent provided in the plan of merger and shall be binding on and enforceable by (i) its interest holders; and (ii) in the case of a surviving entity that is not a business corporation, any other person that is a party to an agreement that is part of the surviving entity’s private organic rules;

(9) If the surviving entity is created by the merger (A) its public organic document, if any, shall be effective and binding on its interest holders; and (B) its private organic rules shall be effective and binding on and enforceable by (i) its interest holders; and (ii) in the case of a surviving entity that is not a business corporation, any other person that was a party to an agreement that was part of the organic rules of a merging entity if such person has agreed to be a party to an agreement that is part of the surviving entity’s private organic rules; and

(10) The interests in each merging entity that are to be converted in the merger shall be converted, and the interest holders of those interests shall be entitled only to the rights provided to them under the plan of merger and to any appraisal rights they have under section 34-607 and the merging entity’s organic law.

(b) Except as otherwise provided in the organic law or organic rules of a merging entity, the merger shall not give rise to any rights that an interest holder, governor or third party would otherwise have upon a dissolution, liquidation or winding-up of the merging entity.

(c) When a merger becomes effective, a person that did not have interest holder liability with respect to any of the merging entities and that becomes subject to interest holder liability with respect to a domestic entity as a result of a merger shall have interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the merger becomes effective.

(d) When a merger becomes effective, the interest holder liability of a person that ceases to hold an interest in a domestic merging entity with respect to which such person had interest holder liability shall be as follows:

(1) The merger shall not discharge any interest holder liability under the organic law of the domestic merging entity to the extent the interest holder liability arose before the merger became effective;

(2) Such person shall not have interest holder liability under the organic law of the domestic merging entity for any liability that arises after the merger becomes effective;

(3) The organic law of the domestic merging entity shall continue to apply to the release, collection or discharge of any interest holder liability preserved under subdivision (1) of this subsection as if the merger had not occurred and the surviving entity were the domestic merging entity; and

(4) Such person shall have whatever rights of contribution from any other person are provided by the organic law or organic rules of the domestic merging entity with respect to any interest holder liability preserved under subdivision (1) of this subsection as if the merger had not occurred.

(e) When a merger becomes effective, a foreign entity that is the surviving entity (1) may be served with process in this state for the collection and enforcement of any liabilities of a domestic merging entity; and (2) shall appoint the Secretary of the State as its agent for service of process for collecting or enforcing such liabilities.

(f) When a merger becomes effective, the certificate of authority or other foreign qualification of any foreign merging entity that is not the surviving entity shall be canceled.

(P.A. 11-241, S. 15.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-621 - (Note: This section is effective January 1, 2014.) Interest exchange authorized.

(a) Except as otherwise provided in this section, by complying with this part, (1) a domestic entity may acquire all of one or more classes or series of interests of another domestic or foreign entity in exchange for interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination thereof; or (2) all of one or more classes or series of interests of a domestic entity may be acquired by another domestic or foreign entity in exchange for interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination thereof.

(b) Except as otherwise provided in this section, by complying with the provisions of this part applicable to foreign entities, a foreign entity may be the acquiring or acquired entity in an interest exchange, provided the interest exchange is authorized by the law of the foreign entity’s jurisdiction of organization.

(c) If a protected agreement contains a provision that applies to a merger of a domestic entity but does not refer to an interest exchange, such provision shall apply to an interest exchange in which the domestic entity is the acquired entity as if the interest exchange were a merger until such time after January 1, 2014, as the provision is amended.

(P.A. 11-241, S. 16; P.A. 12-32, S. 4.)

History: P.A. 11-241 effective January 1, 2014; P.A. 12-32 amended Subsec. (c) to replace “October 1, 2011” with “January 1, 2014”, effective January 1, 2014.



Section 34-622 - (Note: This section is effective January 1, 2014.) Plan of interest exchange.

(a) A domestic entity may be the acquired entity in an interest exchange by approving a plan of interest exchange. The plan shall be in a record and contain:

(1) The name and type of the acquired entity;

(2) The name, jurisdiction of organization and type of the acquiring entity;

(3) The manner of converting the interests in the acquired entity into interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination thereof;

(4) Any proposed amendments to the public organic document or private organic rules that are, or are proposed to be, in a record of the acquired entity;

(5) The other terms and conditions of the interest exchange; and

(6) Any other provision required by the law of this state or the organic rules of the acquired entity.

(b) A plan of interest exchange may contain any other provision not prohibited by law.

(P.A. 11-241, S. 17.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-623 - (Note: This section is effective January 1, 2014.) Approval of interest exchange.

(a) A plan of interest exchange shall not be effective unless it has been approved:

(1) By a domestic acquired entity (A) in accordance with the requirements, if any, in its organic law and organic rules for approval of an exchange of interests; (B) except as otherwise provided in subsection (c) of this section, if neither its organic law nor organic rules provide for approval of an exchange of interests, then in accordance with the requirements, if any, in its organic law and organic rules for approval of a merger, as if the interest exchange were a merger; or (C) if neither its organic law nor organic rules provide for approval of an exchange of interests or a merger, by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) In a record, by each interest holder of a domestic acquired entity that shall have interest holder liability for liabilities that arise after the interest exchange becomes effective, unless, in the case of an entity that is not a business corporation, (A) the organic rules of the entity provide in a record for the approval of an interest exchange or a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and (B) the interest holder voted for or consented in a record to such provision of the organic rules or became an interest holder after the adoption of such provision.

(b) An interest exchange involving a foreign acquired entity shall not be effective unless it is approved by the foreign entity in accordance with the law of the foreign entity’s jurisdiction of organization.

(c) Except as otherwise provided in its organic law or organic rules, the interest holders of the acquiring entity shall not be required to approve the interest exchange.

(P.A. 11-241, S. 18.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-624 - (Note: This section is effective January 1, 2014.) Amendment or abandonment of plan of interest exchange.

(a) A plan of interest exchange of a domestic acquired entity may be amended:

(1) In the same manner as the plan was approved, provided the plan does not otherwise specify the manner in which it may be amended; or

(2) By the governors or interest holders of the entity in the manner provided in the plan, except an interest holder that was entitled to vote on or consent to approval of the interest exchange shall be entitled to vote on or consent to any amendment of the plan that will change (A) the amount or kind of interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination thereof, to be received by any of the interest holders of the acquired entity under the plan; (B) the public organic document or private organic rules of the acquired entity that will be in effect immediately after the interest exchange becomes effective, except for changes that do not require approval of the interest holders of the acquired entity under its organic law or organic rules; or (C) any other terms or conditions of the plan, provided the change would adversely affect the interest holder in any material respect.

(b) After a plan of interest exchange has been approved by a domestic acquired entity and before a certificate of interest exchange becomes effective, the plan may be abandoned (1) as provided in the plan; or (2) unless prohibited by the plan, in the same manner as the plan was approved.

(c) If a plan of interest exchange is abandoned after a certificate of interest exchange has been filed with the Secretary of the State but before the filing becomes effective, a certificate of abandonment, signed on behalf of the acquired entity, shall be filed with the Secretary of the State before such time as the certificate of interest exchange becomes effective. The certificate of abandonment shall take effect upon its filing and the interest exchange shall be abandoned and shall not become effective. The certificate of abandonment shall contain (1) the name of the acquired entity; (2) the date on which the certificate of interest exchange was filed; and (3) a statement that the interest exchange has been abandoned in accordance with this section.

(P.A. 11-241, S. 19.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-625 - (Note: This section is effective January 1, 2014.) Certificate of interest exchange; effective date.

(a) A certificate of interest exchange shall be signed on behalf of a domestic acquired entity and filed with the Secretary of the State.

(b) A certificate of interest exchange shall contain:

(1) The name and type of the acquired entity;

(2) The name, jurisdiction of organization and type of the acquiring entity;

(3) If the certificate of interest exchange is not to be effective upon filing, the date and time on which it will become effective, which may not be more than ninety days after the date of filing;

(4) A statement that the plan of interest exchange was approved by the acquired entity in accordance with this part; and

(5) Any amendments to the acquired entity’s public organic document approved as part of the plan of interest exchange.

(c) A certificate of interest exchange may contain any other provision not prohibited by law.

(d) A certificate of interest exchange shall become effective on the date and time of its filing or on the date and time specified in the certificate of interest exchange.

(P.A. 11-241, S. 20.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-626 - (Note: This section is effective January 1, 2014.) Effect of interest exchange.

(a) When an interest exchange becomes effective:

(1) The interests in the acquired entity that are the subject of the interest exchange shall cease to exist or shall be converted or exchanged, and the interest holders of those interests shall be entitled only to the rights provided to them under the plan of interest exchange and to any appraisal rights they have under section 34-607 and the acquired entity’s organic law;

(2) The acquiring entity shall become the interest holder of the interests in the acquired entity stated in the plan of interest exchange to be acquired by the acquiring entity;

(3) The public organic document, if any, of the acquired entity shall be amended as provided in the certificate of interest exchange and shall be binding on its interest holders; and

(4) The private organic rules of the acquired entity that are to be in a record, if any, shall be amended to the extent provided in the plan of interest exchange and be binding on and enforceable by (A) its interest holders; and (B) in the case of an acquired entity that is not a corporation, any other person that is a party to an agreement that is part of the acquired entity’s private organic rules.

(b) Except as otherwise provided in the organic law or organic rules of the acquired entity, the interest exchange shall not give rise to any rights that an interest holder, governor or third party would otherwise have upon a dissolution, liquidation or winding-up of the acquired entity.

(c) When an interest exchange becomes effective, a person that did not have interest holder liability with respect to the acquired entity and that becomes subject to interest holder liability with respect to a domestic entity as a result of the interest exchange shall have interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the interest exchange becomes effective.

(d) When an interest exchange becomes effective, the interest holder liability of a person that ceases to hold an interest in a domestic acquired entity with respect to which such person had interest holder liability shall be as follows:

(1) The interest exchange shall not discharge any interest holder liability under the organic law of the domestic acquired entity to the extent the interest holder liability arose before the interest exchange became effective;

(2) Such person shall not have interest holder liability under the organic law of the domestic acquired entity for any liability that arises after the interest exchange becomes effective;

(3) The organic law of the domestic acquired entity shall continue to apply to the release, collection or discharge of any interest holder liability preserved under subdivision (1) of this subsection as if the interest exchange had not occurred; and

(4) Such person shall have whatever rights of contribution from any other person are provided by the organic law or organic rules of the domestic acquired entity with respect to any interest holder liability preserved under subdivision (1) of this subsection as if the interest exchange had not occurred.

(P.A. 11-241, S. 21.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-631 - (Note: This section is effective January 1, 2014.) Conversion authorized.

(a) Except as otherwise provided in this section, by complying with this chapter, a domestic entity may become (1) a domestic entity of a different type; or (2) a foreign entity of a different type, provided the conversion is authorized by the law of the foreign jurisdiction.

(b) Except as otherwise provided in this section, by complying with the provisions of this part applicable to foreign entities, a foreign entity may become a domestic entity of a different type, provided the conversion is authorized by the law of the foreign entity’s jurisdiction of organization or the foreign entity’s organic rules.

(c) If a protected agreement contains a provision that applies to a merger of a domestic entity but does not refer to a conversion, such provision shall apply to a conversion of the entity as if the conversion were a merger until such time after January 1, 2014, as the provision is amended.

(P.A. 11-241, S. 22; P.A. 12-32, S. 5.)

History: P.A. 11-241 effective January 1, 2014; P.A. 12-32 amended Subsec. (c) to replace “October 1, 2011” with “January 1, 2014”, effective January 1, 2014.



Section 34-632 - (Note: This section is effective January 1, 2014.) Plan of conversion.

(a) A domestic entity may convert to a different type of entity under this part by approving a plan of conversion. The plan shall be in a record and contain:

(1) The name and type of the converting entity;

(2) The name, jurisdiction of organization and type of the converted entity;

(3) The manner of converting the interests in the converting entity into interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination thereof;

(4) The proposed public organic document of the converted entity if it shall be a filing entity;

(5) The full text of the private organic rules of the converted entity that are proposed to be in a record;

(6) The other terms and conditions of the conversion; and

(7) Any other provision required by the law of this state or the organic rules of the converting entity.

(b) A plan of conversion may contain any other provision not prohibited by law.

(P.A. 11-241, S. 23.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-633 - (Note: This section is effective January 1, 2014.) Approval of plan of conversion.

(a) A plan of conversion shall not be effective unless it has been approved:

(1) By a domestic converting entity (A) in accordance with the requirements, if any, in its organic rules for approval of a conversion; (B) if its organic rules do not provide for approval of a conversion, in accordance with the requirements, if any, in its organic law and organic rules for approval of (i) in the case of an entity that is not a business corporation, a merger, as if the conversion were a merger; or (ii) in the case of a corporation, a merger requiring approval by a vote of the interest holders of the business corporation, as if the conversion were that type of merger; or (C) if neither its organic law nor organic rules provide for approval of a conversion or a merger described in subparagraph (A) or (B) of this subdivision, by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) In a record, by each interest holder of a domestic converting entity that shall have interest holder liability for liabilities that arise after the conversion becomes effective, unless, in the case of an entity that is not a business or nonprofit corporation, (A) the organic rules of the entity provide in a record for the approval of a conversion or a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and (B) the interest holder voted for or consented in a record to such provision of the organic rules or became an interest holder after the adoption of such provision.

(b) A conversion of a foreign converting entity shall not be effective unless it is approved by the foreign entity in accordance with the law of the foreign entity’s jurisdiction of organization or the foreign entity’s organic rules.

(P.A. 11-241, S. 24.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-634 - (Note: This section is effective January 1, 2014.) Amendment or abandonment of plan of conversion.

(a) A plan of conversion of a domestic converting entity may be amended (1) in the same manner as the plan was approved, provided the plan does not otherwise specify the manner in which it may be amended; or (2) by the governors or interest holders of the entity in the manner provided in the plan, except an interest holder that was entitled to vote on or consent to approval of the conversion shall be entitled to vote on or consent to any amendment of the plan that shall change (A) the amount or kind of interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination thereof, to be received by any of the interest holders of the converting entity under the plan; (B) the public organic document or private organic rules of the converted entity that shall be in effect immediately after the conversion becomes effective, except for changes that do not require approval of the interest holders of the converted entity under its organic law or organic rules; or (C) any other terms or conditions of the plan, provided the change would adversely affect the interest holder in any material respect.

(b) After a plan of conversion has been approved by a domestic converting entity and before a certificate of conversion becomes effective, the plan may be abandoned (1) as provided in the plan; or (2) unless prohibited by the plan, in the same manner as the plan was approved.

(c) If a plan of conversion is abandoned after a certificate of conversion has been filed with the Secretary of the State but before the filing becomes effective, a certificate of abandonment, signed on behalf of the entity, shall be filed with the Secretary of the State before such time as the certificate of conversion becomes effective. The certificate of abandonment shall take effect upon its filing and the conversion shall be abandoned and shall not become effective. The certificate of abandonment shall contain (1) the name of the converting entity; (2) the date on which the certificate of conversion was filed; and (3) a statement that the conversion has been abandoned in accordance with this section.

(P.A. 11-241, S. 25.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-635 - (Note: This section is effective January 1, 2014.) Certificate of conversion; effective date.

(a) A certificate of conversion shall be signed on behalf of the converting entity and filed with the Secretary of the State.

(b) A certificate of conversion shall contain:

(1) The name, jurisdiction of organization and type of the converting entity;

(2) The name, jurisdiction of organization and type of the converted entity;

(3) If the certificate of conversion is not to be effective upon its filing, the date and time on which it shall become effective;

(4) If the converting entity is a domestic entity, a statement that the plan of conversion was approved in accordance with this part or, if the converting entity is a foreign entity, a statement that the conversion was approved by the foreign converting entity in accordance with the law of its jurisdiction of organization;

(5) If the converted entity is a domestic filing entity, the text of its public organic document, as an attachment;

(6) If the converted entity is a domestic limited liability partnership, the text of its certificate of limited liability partnership, as an attachment; and

(7) If the converted entity is a foreign entity that is not a qualified foreign entity, a mailing address to which the Secretary of the State may send any process served on the Secretary of the State pursuant to subsection (e) of section 34-636.

(c) In addition to the requirements of subsection (b) of this section, a certificate of conversion may contain any other provision not prohibited by law.

(d) If the converted entity is a domestic entity, its public organic document, if any, shall satisfy the requirements of the law of this state, except it does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic document.

(e) A certificate of conversion shall become effective upon the date and time of its filing or the date and time specified in the certificate of conversion.

(P.A. 11-241, S. 26.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-636 - (Note: This section is effective January 1, 2014.) Effect of conversion.

(a) When a conversion becomes effective:

(1) The converted entity shall be (A) organized under and subject to the organic law of the converted entity; and (B) the same entity without interruption as the converting entity;

(2) All property of the converting entity shall continue to be vested in the converted entity without assignment, reversion or impairment;

(3) All liabilities of the converting entity shall continue as liabilities of the converted entity;

(4) Except as provided by law, other than this chapter or the plan of conversion, all of the rights, privileges, immunities, powers and purposes of the converting entity shall remain in the converted entity;

(5) The name of the converted entity may be substituted for the name of the converting entity in any pending action or proceeding;

(6) If a converted entity is a filing entity, its public organic document shall be effective and binding on its interest holders;

(7) If the converted entity is a limited liability partnership, its certificate of limited liability partnership shall be effective simultaneously;

(8) The private organic rules of the converted entity that are to be in a record, if any, approved as part of the plan of conversion shall be effective and binding on and enforceable by (A) its interest holders; and (B) in the case of a converted entity that is not a business corporation or nonprofit corporation, any other person that is a party to an agreement that is part of the entity’s private organic rules; and

(9) The interests in the converting entity shall be converted, and the interest holders of the converting entity shall be entitled only to the rights provided to them under the plan of conversion and to any appraisal rights they have under section 34-607 and the converting entity’s organic law.

(b) Except as otherwise provided in the organic law or organic rules of the converting entity, the conversion shall not give rise to any rights that an interest holder, governor or third party would otherwise have upon a dissolution, liquidation or winding-up of the converting entity.

(c) When a conversion becomes effective, a person that did not have interest holder liability with respect to the converting entity and that becomes subject to interest holder liability with respect to a domestic entity as a result of a conversion shall have interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the conversion becomes effective.

(d) When a conversion becomes effective:

(1) The conversion shall not discharge any interest holder liability under the organic law of a domestic converting entity to the extent the interest holder liability arose before the conversion became effective;

(2) A person shall not have interest holder liability under the organic law of a domestic converting entity for any liability that arises after the conversion becomes effective;

(3) The organic law of a domestic converting entity shall continue to apply to the release, collection or discharge of any interest holder liability preserved under subdivision (1) of this subsection as if the conversion had not occurred; and

(4) A person shall have whatever rights of contribution from any other person are provided by the organic law or organic rules of the domestic converting entity with respect to any interest holder liability preserved under subdivision (1) of this subsection as if the conversion had not occurred.

(e) When a conversion becomes effective, a foreign entity that is the converted entity (1) may be served with process in this state for the collection and enforcement of any of its liabilities; and (2) shall appoint the Secretary of the State as its agent for service of process for collecting or enforcing those liabilities.

(f) If the converting entity is a qualified foreign entity, the certificate of authority or other foreign qualification of the converting entity shall be canceled when the conversion becomes effective.

(g) A conversion shall not require the entity to wind up its affairs and shall not constitute or cause the dissolution of the entity.

(P.A. 11-241, S. 27.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-641 - (Note: This section is effective January 1, 2014.) Domestication authorized.

(a) As used in this part, “domestic entity” means, with respect to a foreign jurisdiction, an entity whose internal affairs are governed by the law of the foreign jurisdiction.

(b) Except as otherwise provided in this section, by complying with this part, a domestic entity may become a domestic entity of the same type in a foreign jurisdiction, provided the domestication is authorized by the law of the foreign jurisdiction.

(c) Except as otherwise provided in this section, by complying with the provisions of this part applicable to foreign entities, a foreign entity may become a domestic entity of the same type in this state if the domestication is authorized by the law of the foreign entity’s jurisdiction of organization.

(d) If a protected agreement contains a provision that applies to a merger of a domestic entity but does not refer to a domestication, the provision shall apply to a domestication of the entity as if the domestication were a merger until such time after January 1, 2014, as the provision is amended.

(P.A. 11-241, S. 28; P.A. 12-32, S. 6.)

History: P.A. 11-241 effective January 1, 2014; P.A. 12-32 amended Subsec. (d) to replace “October 1, 2011” with “January 1, 2014”, effective January 1, 2014.



Section 34-642 - (Note: This section is effective January 1, 2014.) Plan of domestication.

(a) A domestic entity may become a foreign entity in a domestication by approving a plan of domestication. The plan shall be in a record and contain:

(1) The name and type of the domesticating entity;

(2) The name and jurisdiction of organization of the domesticated entity;

(3) The manner of converting the interests in the domesticating entity into interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination thereof;

(4) The proposed public organic document of the domesticated entity if it is a filing entity;

(5) The full text of the private organic rules of the domesticated entity that are proposed to be in a record;

(6) The other terms and conditions of the domestication; and

(7) Any other provision required by the law of this state or the organic rules of the domesticating entity.

(b) A plan of domestication may contain any other provision not prohibited by law.

(P.A. 11-241, S. 29.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-643 - (Note: This section is effective January 1, 2014.) Approval of plan of domestication.

(a) A plan of domestication shall not be effective unless it has been approved:

(1) By a domestic domesticating entity (A) in accordance with the requirements, if any, in its organic rules for approval of a domestication; (B) if its organic rules do not provide for approval of a domestication, in accordance with the requirements, if any, in its organic law and organic rules for approval of (i) in the case of an entity that is not a business corporation, a merger, as if the domestication were a merger; or (ii) in the case of a business corporation, a merger requiring approval by a vote of the interest holders of the business corporation, as if the domestication were that type of merger; or (C) if neither its organic law nor organic rules provide for approval of a domestication or a merger described in subparagraph (B)(ii) of this subdivision, by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) In a record, by each interest holder of a domestic domesticating entity that shall have interest holder liability for liabilities that arise after the domestication becomes effective, unless, in the case of an entity that is not a business corporation or nonprofit corporation, (A) the organic rules of the entity in a record provide for the approval of a domestication or merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and (B) the interest holder voted for or consented in a record to that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) A domestication of a foreign domesticating entity shall not be effective unless it is approved in accordance with the law of the foreign entity’s jurisdiction of organization.

(P.A. 11-241, S. 30.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-644 - (Note: This section is effective January 1, 2014.) Amendment or abandonment of plan of domestication.

(a) A plan of domestication of a domestic domesticating entity may be amended (1) in the same manner as the plan was approved, provided the plan does not otherwise specify the manner in which it may be amended; or (2) by the governors or interest holders of the entity in the manner provided in the plan, except an interest holder that was entitled to vote on or consent to approval of the domestication is entitled to vote on or consent to any amendment of the plan that shall change (A) the amount or kind of interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination thereof, to be received by any of the interest holders of the domesticating entity under the plan; (B) the public organic document or private organic rules of the domesticated entity that shall be in effect immediately after the domestication becomes effective, except for changes that do not require approval of the interest holders of the domesticated entity under its organic law or organic rules; or (C) any other terms or conditions of the plan, provided the change would adversely affect the interest holder in any material respect.

(b) After a plan of domestication has been approved by a domestic domesticating entity and before a statement of domestication becomes effective, the plan may be abandoned (1) as provided in the plan; or (2) unless prohibited by the plan, in the same manner as the plan was approved.

(c) If a plan of domestication is abandoned after a statement of domestication has been filed with the Secretary of the State but before the filing becomes effective, a statement of abandonment, signed on behalf of the entity, shall be filed with the Secretary of the State before the time when the statement of domestication becomes effective. The statement of abandonment shall take effect upon its filing, and the domestication shall be abandoned and shall not become effective. The statement of abandonment shall contain (1) the name of the domesticating entity; (2) the date on which the statement of domestication was filed; and (3) a statement that the domestication has been abandoned in accordance with this section.

(P.A. 11-241, S. 31.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-645 - (Note: This section is effective January 1, 2014.) Statement of domestication; effective date.

(a) A statement of domestication shall be signed on behalf of the domesticating entity and filed with the Secretary of the State.

(b) A statement of domestication shall contain:

(1) The name, jurisdiction of organization and type of the domesticating entity;

(2) The name and jurisdiction of organization of the domesticated entity;

(3) If the statement of domestication is not effective upon its filing, the date and time when it shall become effective, which may not be later than ninety days after the date of such filing;

(4) If the domesticating entity is a domestic entity, a statement that the plan of domestication was approved in accordance with this part or, if the domesticating entity is a foreign entity, a statement that the domestication was approved in accordance with the law of its jurisdiction of organization;

(5) If the domesticated entity is a domestic filing entity, its public organic document, as an attachment;

(6) If the domesticated entity is a domestic limited liability partnership, its certificate of limited liability partnership as an attachment; and

(7) If the domesticated entity is a foreign entity that is not a qualified foreign entity, a mailing address to which the Secretary of the State may send any process served on the Secretary of the State pursuant to subsection (e) of section 34-646.

(c) In addition to the requirements of subsection (b) of this section, a statement of domestication may contain any other provision not prohibited by law.

(d) If the domesticated entity is a domestic entity, its public organic document, if any, shall satisfy the requirements of the law of this state, except it does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic document.

(e) A statement of domestication shall become effective upon the date and time of its filing or the date and time specified in the statement of domestication.

(P.A. 11-241, S. 32.)

History: P.A. 11-241 effective January 1, 2014.



Section 34-646 - (Note: This section is effective January 1, 2014.) Effect of domestication.

(a) When a domestication becomes effective:

(1) The domesticated entity shall be (A) organized under and subject to the organic law of the domesticated entity; and (B) the same entity without interruption as the domesticating entity;

(2) All property of the domesticating entity shall continue to be vested in the domesticated entity without assignment, reversion or impairment;

(3) All liabilities of the domesticating entity shall continue as liabilities of the domesticated entity;

(4) Except as provided by law, other than this chapter or the plan of domestication, all of the rights, privileges, immunities, powers and purposes of the domesticating entity shall remain in the domesticated entity;

(5) The name of the domesticated entity may be substituted for the name of the domesticating entity in any pending action or proceeding;

(6) If the domesticated entity is a filing entity, its public organic document shall be effective and binding on its interest holders;

(7) If the domesticated entity is a limited liability partnership, its certificate of limited partnership shall be effective simultaneously;

(8) The private organic rules of the domesticated entity that are to be in a record, if any, approved as part of the plan of domestication shall be effective and binding on and enforceable by (A) its interest holders; and (B) in the case of a domesticated entity that is not a business corporation, any other person that is a party to an agreement that is part of the domesticated entity’s private organic rules; and

(9) The interests in the domesticating entity shall be converted to the extent and in the manner approved in connection with the domestication, and the interest holders of the domesticating entity shall be entitled only to the rights provided to them under the plan of domestication and to any appraisal rights they have under section 34-607 and the domesticating entity’s organic law.

(b) Except as otherwise provided in the organic law or organic rules of the domesticating entity, the domestication shall not give rise to any rights that an interest holder, governor or third party would otherwise have upon a dissolution, liquidation or winding-up of the domesticating entity.

(c) When a domestication becomes effective, a person that did not have interest holder liability with respect to the domesticating entity and that becomes subject to interest holder liability with respect to a domestic entity as a result of the domestication shall have interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the domestication becomes effective.

(d) When a domestication becomes effective:

(1) The domestication shall not discharge any interest holder liability under the organic law of a domesticating domestic entity to the extent the interest holder liability arose before the domestication became effective;

(2) A person shall not have interest holder liability under the organic law of a domestic domesticating entity for any liability that arises after the domestication becomes effective;

(3) The organic law of a domestic domesticating entity shall continue to apply to the release, collection or discharge of any interest holder liability preserved under subdivision (1) of this subsection as if the domestication had not occurred; and

(4) A person shall have whatever rights of contribution from any other person are provided by the organic law or organic rules of a domestic domesticating entity with respect to any interest holder liability preserved under subdivision (1) of this subsection as if the domestication had not occurred.

(e) When a domestication becomes effective, a foreign entity that is the domesticated entity (1) may be served with process in this state for the collection and enforcement of any of its liabilities; and (2) shall appoint the Secretary of the State as its agent for service of process for collecting or enforcing those liabilities.

(f) If the domesticating entity is a qualified foreign entity, the certificate of authority or other foreign qualification of the domesticating entity shall be canceled when the domestication becomes effective.

(g) A domestication shall not require the entity to wind up its affairs and shall not constitute or cause the dissolution of the entity.

(P.A. 11-241, S. 33.)

History: P.A. 11-241 effective January 1, 2014.









Title 35 - Trade Regulations, Trademarks and Collective and Certification Marks

Chapter 620 - Trade Names

Section 35-1 - Use of fictitious business names. Prohibitions and exceptions. Penalty. Unfair trade practices.

(a) No person, except as provided in this subsection, shall conduct or transact business in this state, under any assumed name, or under any designation, name or style, corporate or otherwise, other than the real name or names of the person or persons conducting or transacting such business, unless there has been filed, in the office of the town clerk in the town in which such business is or is to be conducted or transacted, a certificate stating the name under which such business is or is to be conducted or transacted and the full name and post-office address of each person conducting or transacting such business or, in the case of a corporation or limited liability company using such an assumed name, its full name and principal post-office address. Such certificate shall be executed by all of such persons or, in the case of a corporation or limited liability company, by an authorized officer thereof, and acknowledged before an authority qualified to administer oaths. Each town clerk shall keep an alphabetical index of the names of all persons filing such certificates and of all names or styles assumed as provided in this subsection and, for the indexing and filing of each such certificate, shall receive the statutory filing fee for documents established in section 7-34a, to be paid by the person filing such certificate. A copy of any such certificate, certified by the town clerk in whose office the same has been filed, shall be presumptive evidence, in all courts in this state, of the facts contained in such certificate. The provisions of this subsection shall not prevent the lawful use of a partnership name or designation if such partnership name or designation includes the true surname of at least one of the persons composing such partnership. This subsection shall not apply to: (1) Any limited partnership, as defined in section 34-9, provided such limited partnership (A) has (i) filed a certificate as provided for in section 34-10, or (ii) registered with the Secretary of the State as provided in section 34-38g and (B) conducts or transacts business under the name stated in the certificate or registered with the Secretary of the State, or (2) any limited liability company, as defined in section 34-101, provided such limited liability company (A) has (i) filed articles of organization as provided for in section 34-120, or (ii) registered with the Secretary of the State as provided in section 34-223 and (B) conducts or transacts business under the name stated in the articles of organization or registered with the Secretary of the State. Any person conducting or transacting business in violation of the provisions of this subsection shall be fined not more than five hundred dollars or imprisoned not more than one year. Failure to comply with the provisions of this subsection shall be deemed to be an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(b) No person shall use, in any printed advertisement, an assumed or fictitious name for the conduct of such person’s business that includes the name of any municipality in this state in such a manner as to suggest that such person’s business is located in such municipality unless: (1) Such person’s business is, in fact, located in such municipality; or (2) such person includes in any such printed advertisement the complete street address of the location from which such person’s business is actually conducted, including the city or town and, if located outside of Connecticut, the state in which such person’s business is located. This subsection shall not apply to the use of (A) any trademark or service mark registered under the laws of this state or under federal law, (B) any such name that, when applied to the goods or services of such person’s business, is merely descriptive of them, or (C) any such name that is merely a surname. A violation of the provisions of this subsection by a person conducting business under an assumed or fictitious name that includes the name of a municipality in this state shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b. Nothing in this subsection shall be construed to impose any liability on any publisher that relies on the written assurances of a person placing such printed advertisement that such person has authority to use any such assumed or fictitious name.

(1949 Rev., S. 6728; 1957, P.A. 96; 1967, P.A. 84; P.A. 75-68; P.A. 83-158, S. 2; 83-587, S. 52, 96; P.A. 89-252, S. 10, 11; P.A. 94-217, S. 32; P.A. 96-180, S. 110, 166; P.A. 98-101.)

History: 1967 act replaced $1 fee for filing certificate with “the statutory filing fee for documents established in section 7-34a”; P.A. 75-68 exempted limited partnerships from provisions of section, provided the partnership has filed certificate required under Sec. 34-10; P.A. 83-158 made failure to register under section an unfair trade practice; P.A. 83-587 made technical change, deleting language requiring that certificate be filed in town clerk’s office of town where business is to be conducted; P.A. 89-252 exempted limited partnership registered with secretary of the state as provided in Sec. 34-38g from applicability of section; P.A. 94-217 made requirement that the certificate contain the full name and post-office address of the entity using an assumed name and be executed by an authorized officer thereof applicable to a limited liability company, designated provisions re inapplicability of section to any limited partnership as Subdiv. (1) and amended said Subdiv. to add Subpara. (B) requiring as a condition for such exemption that the partnership conduct or transact business under the name stated in the certificate or registered with the secretary of the state and added Subdiv. (2) re inapplicability of section to any limited liability company if such limited liability company meets certain conditions; P.A. 96-180 amended Subdiv. (2)(B) to make technical change by replacing “certificate” with “articles of organization”, effective June 3, 1996; P.A. 98-101 designated existing provisions as Subsec. (a) and made technical changes, and added new Subsec. (b) re use of name of municipality in fictitious business name.

See Sec. 7-34a re town clerks’ fees.

Cited. 20 CA 625. Cited. 21 CA 185. Cited. 23 CA 247. Cited. 30 CA 493. Because trade name is not an entity with legal capacity to sue, corporation had no standing to litigate the merits of a case when it brought an action solely in its trade name, without corporation itself being named as a party. 87 CA 474.



Section 35-2 - Use of word “banking” and similar words as part of business name.

No partnership, common law trust or association, or individual using a trade name, shall use, either as a part of its name or as a prefix or suffix thereto or as a designation of the business carried on by it, the word “bank”, “banking”, “banker”, “bankers”, “trust” or “savings”, provided either the word “bankers” or the word “trust” may be so used when qualified and immediately preceded by the word “investment”, but not followed by the word “company” or “corporation”. The provisions of this section shall not apply to any charitable or athletic association. No provision of this section shall prevent any savings and loan association organized under the provisions of section 36a-70 from using the term “savings” either as a part of its name or as a prefix or suffix thereto or as a designation of the business carried on by it.

(1949 Rev., S. 6729; P.A. 93-55, S. 7; P.A. 03-19, S. 79; 03-196, S. 18.)

History: P.A. 93-55 made technical changes, deleting reference to repealed Sec. 36-157; P.A. 03-19 made technical changes, effective May 12, 2003; P.A. 03-196 made a technical change, effective July 1, 2003.



Section 35-3 - Use of word “banking” by bankers’ associations.

The provisions of sections 33-655 and 35-2 shall not apply to nor prohibit the use of the words “banks”, “bankers” and “banking” in their titles by The Connecticut Bankers’ Association, The Savings Banks’ Association of Connecticut, any chapter, whether incorporated or not, affiliated and in good standing with The American Institute of Banking, or by any other associations of state bank and trust companies, national banking associations and mutual savings banks or by associations of their employees.

(1949 Rev., S. 6730; 1953, S. 2872d; P.A. 73-616, S. 33; P.A. 96-271, S. 187, 254.)

History: P.A. 73-616 substituted reference to Sec. 33-287 for reference to Sec. 33-13; P.A. 96-271 replaced reference to Sec. 33-287 with Sec. 33-655, effective January 1, 1997.






Chapter 620a - Marks

Section 35-3a - Registration; constructive notice of ownership.

Registration of a mark pursuant to chapters 621a and 622a shall be constructive notice of the registrant’s claim of ownership thereof.

(P.A. 73-483, S. 8.)



Section 35-3b - Certificate of registration, prima facie evidence.

A certificate of registration of a mark pursuant to chapters 621a and 622a shall be prima facie evidence of the validity of the registration, the registrant’s ownership of the mark, and the registrant’s exclusive right to use the mark in commerce within the state of Connecticut in connection with the goods or services specified in the certificate, subject to any conditions and limitations stated therein.

(P.A. 73-483, S. 9.)



Section 35-3c - Forum for actions re registration.

Actions to require cancellation of a mark registered pursuant to chapters 621a and 622a or in mandamus to compel registration of a mark pursuant to said chapter 621a shall be brought in the superior court for the judicial district of Hartford. In an action for cancellation, the Secretary of the State shall not be made a party to the proceeding but he shall be notified of the filing of the complaint by the clerk of the court in which it is filed and shall be given the right to intervene in the action.

(P.A. 73-483, S. 7; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.






Chapter 621 - Trademarks (Repealed)

Section 35-4 to 35-11 - Trademarks.

Sections 35-4 to 35-11, inclusive, are repealed.

(1949 Rev., S. 6787–6794; 1963, P.A. 51, S. 12.)






Chapter 621a - Trademarks and Service Marks

Section 35-11a - Definitions.

As used in this chapter:

(1) The term “trademark” means any word, name, symbol or device or any combination thereof used by a person to identify and distinguish the goods of such person, including a unique product, from those goods made or sold by others, and to indicate the source of the goods, even if that source is unknown.

(2) The term “service mark” means any word, name, symbol or device or any combination thereof used by a person to identify the services of one person, including a unique service, to distinguish them from the services of others, and to indicate the source of the services, even if that source is unknown. Titles, character names used by a person, and other distinctive features of radio or television programs may be registered as service marks notwithstanding that they, or the programs, may advertise the goods of the sponsor.

(3) The term “mark” includes any trademark or service mark entitled to registration under this chapter whether registered or not.

(4) The term “trade name” includes words and names lawfully adopted and used by any person engaged in any business, trade, occupation or vocation to identify such business, trade, occupation or vocation whether or not registered, filed or recorded under any law of the state of Connecticut, or of any other state, or of the United States.

(5) The term “person” means any individual, firm, partnership, corporation, limited liability company, association, union, governmental body or agency or other organization capable of suing or being sued in a court of law.

(6) The term “applicant” embraces the person filing an application for registration of a mark under this chapter, and the legal representatives, successors or assigns of such person.

(7) The term “registrant” embraces the person to whom the registration of a mark under this chapter is issued, and the legal representatives, successors or assigns of such person.

(8) The term “use” means the bona fide use of a mark in the ordinary course of trade, and not made merely to reserve a right in a mark. For the purposes of this chapter, a mark shall be deemed to be in use (A) on goods when it is placed in any manner on the goods or their containers, or the displays associated therewith, or on the tags or labels affixed thereto, or if the nature of the goods makes such placement impracticable, then on documents associated with the goods or their sale, and such goods are sold or otherwise distributed in this state, and (B) on services when it is used or displayed in the sale or advertising of services and the services are rendered in this state.

(9) A mark shall be deemed to be “abandoned” (A) when its use has been discontinued with intent not to resume such use. Intent not to resume may be inferred from circumstances. Nonuse for two consecutive years shall be prima facie evidence of abandonment; (B) when any course of conduct of the registrant, including acts of omission as well as commission, causes the mark to lose its significance as an indication of origin.

(10) The term “related company” means any person whose use of a mark is controlled by the owner of the mark with respect to the nature and quality of the goods or services on or in connection with which the mark is used.

(11) The term “dilution” means the lessening of the capacity of the registrant’s mark to identify and distinguish goods or services, through use of the mark by another person, regardless of the presence or absence of (A) competition between the users of the mark, or (B) likelihood of confusion, mistake or deception arising from that use.

(1963, P.A. 51, S. 1; P.A. 93-152, S. 1; May 25 Sp. Sess. P.A. 94-1, S. 90, 130; P.A. 95-79, S. 131, 189.)

History: P.A. 93-152 replaced alphabetic with numeric Subdiv. indicators, revised definitions of “trademark” and “service mark”, amended definition of “person” to include any “governmental body or agency”, amended definitions of “applicant” and “registrant” to delete “predecessors” of such person, replaced separate definitions of when a trademark and a service mark shall be deemed to be used in this state with a definition of the term “use” and a provision specifying when a mark shall be deemed to be in use on goods and on services, made technical changes to definition of “abandoned” and added definitions of “related company” and “dilution”; May 25 Sp. Sess. P.A. 94-1 amended Subdiv. (8) substituting “mark” for “trademark”, effective July 1, 1994; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.

Cited. 180 C. 720.



Section 35-11b - Disqualifications of marks for registration.

A mark in use in Connecticut by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall be registered unless it (1) consists of or comprises immoral, deceptive or scandalous matter; or (2) consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs or national symbols, or which may bring them into contempt or disrepute; or (3) consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation, or of the United Nations, or any simulation thereof; or (4) consists of or comprises the name, signature or portrait identifying a particular living individual, except with the individual’s written consent; or (5) consists of a mark which (A) when used on or in connection with the goods or services of the applicant is merely descriptive or deceptively misdescriptive of them, or (B) when applied to the goods or services of the applicant is primarily geographically descriptive or deceptively misdescriptive of them, or (C) is primarily merely a surname, provided nothing in this subsection shall prevent the registration of a mark used in this state by the applicant which has become distinctive of the applicant’s goods or services. The Secretary of the State may accept as evidence that the mark has become distinctive, as applied to the applicant’s goods or services, proof of substantially exclusive and continuous use thereof as a mark by the applicant in this state for the five years next preceding the date of the filing of the application for registration; or (6) consists of or comprises a mark which so resembles a mark registered in this state or a mark or trade name used in this state by another prior to the use by the applicant and not abandoned, as to be likely, when used on or in connection with the goods or services of the applicant, to cause confusion or to cause mistake or to deceive purchasers; or (7) consists of or comprises a mark which so resembles a mark previously registered in the United States Patent and Trademark Office by another and not abandoned, as to be likely, when applied to the goods or services of the applicant, to cause confusion or to cause mistake or to deceive purchasers, unless the applicant commenced use of the mark in this state prior to the granting of the federal registration.

(1963, P.A. 51, S. 2; P.A. 93-152, S. 2.)

History: P.A. 93-152 amended Subdiv. (4) to replace “the name, signature or portrait of any living individual” with “the name, signature or portrait identifying a particular living individual”, amended Subdiv. (5) to replace in Subpara. (A) “when applied to the goods or services” with “when used on or in connection with the goods or services”, amended Subdiv. (6) to replace “previously used in this state by another” with “used in this state by another prior to the use by the applicant” and replace “when applied to the goods or services” with “when used on or in connection with the goods or services” and added Subdiv. (7) re resemblance of a mark to a mark previously federally registered.



Section 35-11c - Application for registration.

(a) Subject to the limitations set forth in this chapter, any person who adopts and uses a mark in this state may file in the office of the Secretary of the State, in a manner complying with the requirements of the secretary, an application for registration of that mark setting forth, but not limited to, the following information: (1) The name and business address of the person applying for such registration and, if a corporation, the state of incorporation, or if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the secretary, (2) the goods or services on or in connection with which the mark is used and the mode or manner in which the mark is used in connection with such goods or services and the class in which such goods or services fall, (3) the date when the mark was first used anywhere and the date when it was first used in this state, by the applicant or his predecessor in interest, (4) a statement that the applicant is the owner of the mark or the owner’s representative and that, to the knowledge of the person verifying the application, no other person has the right to use such mark in this state either in the identical form thereof or in such near resemblance thereto as to be likely, when applied to the goods or services of such other person, to cause confusion, or to cause mistake, or to deceive purchasers, (5) a statement as to whether an application to register the mark, or portions or composites thereof, has been filed by the applicant in the United States Patent and Trademark Office; and, if so, the applicant shall provide full particulars with respect thereto including the filing date and serial number of each application, the status thereof, the identification of any marks cited during the pendency thereof, and, if any mark was refused registration, the reasons therefor, and (6) a statement that, to the knowledge of the person verifying the application, the mark is not known to be the subject matter of an existing federal registration granted to another. The Secretary of the State may also require that a drawing of the mark, complying with such requirements as the secretary may specify, be submitted.

(b) The application shall be signed subject to the penalties for false statement by the applicant or by a member of the firm or an officer of the corporation or association applying.

(c) The application shall be accompanied by three specimens or photographs showing the mark as actually used in commerce in this state.

(d) The application shall be accompanied by a fee of fifty dollars, payable to the Secretary of the State, which fee shall not be refundable.

(1963, P.A. 51, S. 3; P.A. 73-483, S. 1; P.A. 93-152, S. 3; P.A. 96-180, S. 111, 166.)

History: P.A. 73-483 increased filing fee in Subsec. (d) from $15 to $25; P.A. 93-152 amended Subsec. (a) to replace “on a form to be furnished by said secretary” with “in a manner complying with the requirements of the secretary”, add in Subdiv. (1) “or if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the secretary”, replace in Subdiv. (3) “predecessor in business” with “predecessor in interest”, add in Subdiv. (4) that the statement specify that the applicant is the owner of the mark “or the owner’s representative” and that “to the knowledge of the person verifying the application” no other person has the right to use the mark, require in Subdiv. (5) that if any mark was refused registration the applicant provide the reasons therefor and add Subdiv. (6) requiring the applicant to include a statement that the mark is not known to be the subject matter of an existing federal registration granted to another and authorizing the secretary of the state to require that a drawing of the mark be submitted, amended Subsec. (b) to require the application to be signed “subject to the penalties for false statement” rather than “verified”, amended Subsec. (c) to require the application to be accompanied by “three specimens or photographs showing the mark as actually used in commerce in this state” rather than “a specimen or facsimile of such mark in quadruplicate” and amended Subsec. (d) to replace “filing fee” with “fee”, increase the fee from $25 to $50 and provide that the fee shall not be refundable; P.A. 96-180 made technical change in Subsec. (a) to correct reference to U.S. Patent and Trademark Office, effective June 3, 1996.



Section 35-11d - Examination and amendment of application. Disclaimer. Refusal of registration. Concurrent applications.

(a) Upon the filing of an application for registration and payment of the fee provided in section 35-11c, the Secretary of the State shall cause the application to be examined to ensure conformity with sections 35-11a to 35-11c, inclusive.

(b) The applicant shall provide any additional pertinent information requested by the Secretary of the State including a description of a design mark, and the applicant may make, or authorize the secretary to make, such amendments to the application as may be reasonably requested by the secretary or deemed by the applicant to be advisable to respond to any rejection or objection.

(c) The Secretary of the State may require the applicant to disclaim an unregistered component of a mark otherwise registrable, and an applicant may voluntarily disclaim a component of a mark sought to be registered.

(d) No disclaimer shall prejudice or affect the applicant’s or registrant’s rights of registration on another application if the disclaimed matter is or becomes distinctive of the applicant’s or registrant’s goods or services.

(e) If the applicant is found not to be entitled to registration, the Secretary of the State shall advise the applicant thereof and of the reasons therefor. The applicant shall have a reasonable period of time specified by the Secretary of the State in which to reply or amend his application, which shall then be reexamined. This procedure may be repeated until (1) the Secretary of the State finally refuses registration of the mark or (2) the applicant fails to reply or amend within the specified period, whereupon the application shall be deemed to have been abandoned.

(f) If the Secretary of the State finally refuses registration of the mark, the applicant may seek a writ of mandamus to compel such registration. Such writ may be granted, but without costs to the Secretary of the State, on proof that all the statements in the application are true and that the mark is otherwise entitled to registration.

(g) In the instance of concurrent applications for registration of the same or confusingly similar marks for the same or related goods or services, the Secretary of the State shall grant the registration to the applicant alleging the first date of use in the application for registration and reject the other application or applications. If any rejected applicant considers that he has prior or superior rights to the mark, he may bring an action for cancellation of the registration.

(1963, P.A. 51, S. 4; P.A. 73-483, S. 2; P.A. 93-152, S. 4.)

History: P.A. 73-483 added Subsec. (d) re procedure where secretary receives concurrent applications to register same or confusingly similar marks; P.A. 93-152 inserted a new Subsec. (b) to require the applicant to “provide any additional pertinent information requested by the secretary of the state”, formerly part of Subsec. (a), require the applicant to include a description of a design mark when requested and authorize amendments to the application to respond to any rejection or objection, inserted a new Subsec. (c) re disclaimer of a component of a mark, inserted a new Subsec. (d) re effect of a disclaimer on another application, relettered the remaining Subsecs. accordingly and amended Subsec. (e)(2) to add “or amend”.



Section 35-11e - Certificate of registration. Effective period. Renewal; fee. Record.

(a) Upon compliance by the applicant with the requirements of this chapter, the Secretary of the State shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature of the Secretary of the State and the seal of the state, and it shall show the name and business address and, if a corporation, the state of incorporation, or if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the Secretary of the State, of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this state, the class of goods or services and a description of the goods or services on or in connection with which the mark is used, a reproduction of the mark, the registration date and the term of the registration. Any certificate of registration issued by the Secretary of the State or a copy thereof certified by the Secretary of the State shall be admissible in evidence as competent and sufficient proof of the registration of such mark in any action or judicial proceedings in any court of this state.

(b) (1) Registration of a mark under this chapter shall be effective for a term of five years from the date of registration and, upon application filed within six months prior to the expiration of such term, in a manner complying with the requirements of the Secretary of the State, the registration may be renewed for a like term from the end of the expiring term. A fee for the application for renewal of one hundred dollars, payable to the Secretary of the State, shall accompany the application for renewal of the registration. A registration of a mark may be renewed for successive periods of five years in like manner. (2) Any registration in force on October 1, 1993, shall expire ten years from the date of the registration or of the last renewal thereof and may be renewed for periods of five years each by filing a renewal application with the Secretary of the State as provided in subdivision (1) of this subsection.

(c) All applications for renewal under this section shall include a verified statement that the mark has been in use and is still in use in this state, and include three specimens showing actual use of the mark in commerce in the state upon or in connection with the goods or services.

(d) The Secretary of the State shall keep for public examination a record of all marks registered or renewed under this chapter.

(1963, P.A. 51, S. 5; P.A. 73-483, S. 3; P.A. 93-152, S. 5; June Sp. Sess. P.A. 09-3, S. 376.)

History: P.A. 73-483 raised renewal fee in Subsec. (b) from $15 to $25; P.A. 93-152 amended Subsec. (a) to require the certificate to show “if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the secretary of the state” and show the class of services and a description of the services in connection with which the mark is used, amended of Subsec. (b)(1) to rephrase provisions, reduce from ten to five years the term of a registration and renewal and replace renewal fee of $25 with fee of $50, amended Subsec. (b)(2) to replace obsolete provision re expiration and renewal of registrations in force on October 1, 1963, with provision re expiration and renewal of registrations in force on October 1, 1993, deleted as obsolete former Subsec. (c) requiring notification by the secretary of the state of all registrants within 18 months of October 1, 1963, of expiration dates of such registrations and inserted a new Subsec. (c) to require all renewal applications to include a verified statement re use of the mark and three specimens showing actual use of the mark; June Sp. Sess. P.A. 09-3 increased fee in Subsec. (b)(1) from $50 to $100.



Section 35-11f - Assignment of mark and registration. Change of name. Recording of other instruments.

(a) Any mark and its registration under this chapter shall be assignable with the good will of the business in which the mark is used, or with that part of the good will of the business connected with the use of and symbolized by the mark. Assignment shall be by instruments in writing duly executed and may be recorded with the Secretary of the State upon the payment of a recording fee of fifty dollars, for each registration in the assignment document, payable to the Secretary of the State, who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof. An assignment of any registration under this chapter shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the Secretary of the State within three months after the date thereof or prior to such subsequent purchase.

(b) Any registrant or applicant effecting a change of the name of the person to whom the registration was issued or by whom an application was filed may record a certificate of change of name of registrant or applicant with the Secretary of the State upon the payment of the recording fee of fifty dollars for each registration identified by the registrant or applicant.

(c) The Secretary of the State shall issue in the new name of the registrant or applicant, or the assignee, a new certificate for the remainder of the term of the registration or last renewal thereof.

(d) Other instruments which relate to a mark registered or application pending pursuant to this chapter including, but not limited to, licenses, security interests or mortgages, may be recorded in the discretion of the Secretary of the State, provided such instrument is in writing and duly executed. A grant of a security interest shall be by instrument in writing duly executed. Such other instruments shall be recorded by the Secretary of the State upon the payment of the recording fee of fifty dollars for each registration identified in the instrument.

(e) Acknowledgment shall be prima facie evidence of the execution of an assignment or other instrument and, when recorded by the Secretary of the State, the record shall be prima facie evidence of execution.

(f) A photocopy of any instrument referred to in subsection (a), (b), (c) or (d) of this section shall be accepted for recording if it is certified by any of the parties thereto, or their successors, to be a true and correct copy of the original.

(g) The Secretary of the State shall keep for public examination a record of all documents recorded pursuant to this section.

(1963, P.A. 51, S. 6; 1969, P.A. 60; P.A. 73-483, S. 4; P.A. 93-152, S. 6; May 25 Sp. Sess. P.A. 94-1, S. 91, 130; June Sp. Sess. P.A. 09-3, S. 377.)

History: 1969 act added provision re procedure for changing name under which mark was issued; P.A. 73-483 replaced $15 recording fee with $20 fee for each assignment document and imposed $5 fee “for each additional trademark in excess of one in the same assignment document”; P.A. 93-152 inserted Subsec. indicators, amended Subsec. (a) to replace fees of $20 for each assignment document and $5 for each additional trademark in excess of one in the same assignment document,” with recording fee of $25 “for each registration in the assignment document,” amended Subsec. (b) to make provisions re change of name applicable to an “applicant”, replace “a change of his name under which his mark was issued” with “a change of the name of the person to whom the registration was issued or by whom an application was filed” and replace $15 fee with $25 recording fee “for each registration identified by the registrant or applicant”, amended Subsec. (c) to add “or applicant, or the assignee”, added Subsec. (d) to authorize the recording of other related instruments that are in writing and duly executed, require a grant of a security interest to be by instrument in writing duly executed and require such other instruments to be recorded upon the payment of the recording fee of $25 for each registration identified in the instrument, added Subsec. (e) re prima facie evidence of execution, added Subsec. (f) re recording of a certified photocopy of certain instruments and added Subsec. (g) to require the secretary of the state to keep for public examination a record of all documents recorded pursuant to this section; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (d) by making technical change, effective July 1, 1994; June Sp. Sess. P.A. 09-3 increased fees in Subsecs. (a), (b) and (d) from $25 to $50.



Section 35-11g - Cancellation of registration.

The Secretary of the State shall cancel from the register, in whole or in part, (1) any registration concerning which the Secretary of the State receives a voluntary request for cancellation thereof from the registrant or the assignee of record, accompanied by a recording fee of fifty dollars; (2) all registrations granted under this chapter and not renewed in accordance with the provisions hereof; (3) any registration concerning which a court of competent jurisdiction orders cancellation after finding: (A) That the registered mark has been abandoned; (B) that the registrant is not the owner of the mark; (C) that the registration was granted contrary to the provisions of section 35-11b; (D) that the registration was obtained fraudulently or in bad faith; (E) that the registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent and Trademark Office prior to the date of first use in Connecticut by the registrant under this chapter, and used in Connecticut and not abandoned, provided, if the registrant proves that the registrant is the owner of concurrent registration of a mark in the United States Patent and Trademark Office covering an area including this state, the registration under this chapter shall not be cancelled for such area of the state; (F) that the registered mark has become the generic name for the goods or services, or a portion thereof, for which it has been registered; or (G) that another person has rights in the state of Connecticut superior to those of the registrant; or (4) any registration concerning which a court of competent jurisdiction orders cancellation on any other ground.

(1963, P.A. 51, S. 7; P.A. 73-483, S. 5; P.A. 93-152, S. 7; May 25 Sp. Sess. P.A. 94-1, S. 92, 130; P.A. 96-180, S. 112, 166; June Sp. Sess. P.A. 09-3, S. 378.)

History: P.A. 73-483 imposed $5 fee in Subdiv. (2); P.A. 93-152 deleted as obsolete former Subdiv. (1) requiring cancellation after October 1, 1965, of registrations that are more than 10 years old and not renewed and renumbered the remaining Subdivs. accordingly, authorized the secretary to cancel a registration “in whole or in part”, amended Subdiv. (1) to replace $5 fee with recording fee of $25, amended Subdiv. (3) to insert Subpara. indicators, amend Subpara. (E) to reposition language and add proviso prohibiting cancellation for an area of the state when the registrant is the owner of concurrent federal registration covering an area including this state and amend Subpara. (F) to replace “common descriptive name of an article, substance or service” with “generic name for the goods or services, or a portion thereof, for which it has been registered” and added Subdiv. (4) to require cancellation of any registration concerning which a court orders cancellation on any ground; May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994; P.A. 96-180 made technical change to correct reference to U.S. Patent and Trademark Office, effective June 3, 1996; June Sp. Sess. P.A. 09-3 increased recording fee from $25 to $50.



Section 35-11h - Classes of goods and services.

The following general classes of goods and services are established for convenience of administration of this chapter, but not to limit or extend the applicant’s or registrant’s rights, and a single application for registration of a mark may include any or all goods upon which or services with which the mark is actually being used comprised in a single class and indicating the appropriate class of goods or services. In no event shall a single application include goods or services upon which the mark is being used which fall within different classes of goods or services. Said classes are as follows:

GOODS

CLASS

TITLE

1.

Chemicals.

2.

Paints.

3.

Cosmetics and cleaning preparations.

4.

Lubricants and fuels.

5.

Pharmaceuticals.

6.

Metal goods.

7.

Machinery.

8.

Hand tools.

9.

Electrical and scientific apparatus.

10.

Medical apparatus.

11.

Environmental control apparatus.

12.

Vehicles.

13.

Firearms.

14.

Jewelry.

15.

Musical instruments.

16.

Paper goods and printed matter.

17.

Rubber goods.

18.

Leather goods.

19.

Nonmetallic building materials.

20.

Furniture and articles not otherwise classified.

21.

Housewares and glass.

22.

Cordage and fibers.

23.

Yarns and threads.

24.

Fabrics.

25.

Clothing.

26.

Fancy goods.

27.

Floor coverings.

28.

Toys and sporting goods.

29.

Meats and processed foods.

30.

Staple foods.

31.

Natural agricultural products.

32.

Light beverages.

33.

Wines and spirits.

34.

Smokers’ articles.

SERVICES

CLASS

TITLE

35.

Advertising and business.

36.

Insurance and financial.

37.

Construction and repair.

38.

Communication.

39.

Transportation and storage.

40.

Material treatment.

41.

Education and entertainment.

42.

Miscellaneous.

(1963, P.A. 51, S. 8; P.A. 93-152, S. 8.)

History: P.A. 93-152 provided that a single application for registration of a mark may indicate “the appropriate class of goods or services”, revised and reduced from 52 to 34 the number of classes of goods and reordered and renumbered the classes of services.



Section 35-11i - Illegal use of mark. Remedies.

(a) Subject to the provisions of section 35-11k, any person who (1) uses in Connecticut, without the consent of the registrant, any reproduction, counterfeit, copy or colorable imitation of a mark registered under this chapter in connection with the sale, offering for sale, distribution or advertising of any goods or services on or in connection with which such use is likely to cause confusion or to cause mistake or to deceive as to the source or origin of such goods or services or (2) reproduces, counterfeits, copies or colorably imitates any such mark and applies such reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles or advertisements intended to be used in commerce upon or in connection with the sale, offering for sale, distribution or advertising of goods or services on or in connection with which such use is likely to cause confusion or to cause mistake or to deceive purchasers, shall be liable in a civil action by the registrant for any or all of the remedies provided in subsection (b) of this section, except that under subdivision (2) of this subsection the registrant shall not be entitled to recover profits or damages unless the acts have been committed with the intent to cause confusion or to cause mistake or to deceive.

(b) Any registrant of a mark registered under this chapter may proceed by suit to enjoin the wrongful manufacture, use, display or sale of any reproduction, counterfeit or imitation thereof and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display or sale as may be deemed just and reasonable, and may require the defendants to pay to such registrant all profits derived from, or all damages suffered by reason of, such wrongful manufacture, use, display or sale or both such profits and damages; and such court may also order that any such reproduction, counterfeit or imitation in the possession or under the control of any defendant be delivered to an officer of the court to be destroyed, or to the complainant. The court, in its discretion, may enter judgment for an amount not to exceed three times such profits and damages and a reasonable attorney’s fee of the prevailing party in such cases where the court finds the other party committed such wrongful acts with knowledge or in bad faith or otherwise as according to the circumstances of the case. The enumeration of any right or remedy herein shall not affect a registrant’s right to prosecute under any penal law of this state.

(c) The registrant of a mark which is famous in this state shall be entitled, subject to the principles of equity, to an injunction against another’s use of a mark, commencing after the registrant’s mark becomes famous, which causes dilution of the distinctive quality of the registrant’s mark, and to obtain such other relief as is provided in this subsection. In determining whether a mark is famous, a court may consider factors including, but not limited to the following: (1) The degree of inherent or acquired distinctiveness of the mark in this state; (2) the duration and extent of use of the mark in connection with the goods and services; (3) the duration and extent of advertising and publicity of the mark in this state; (4) the geographical extent of the trading area in which the mark is used; (5) the channels of trade for the goods or services with which the registrant’s mark is used; (6) the degree of recognition of the registrant’s mark in its and in the other’s trading areas and channels of trade in this state; and (7) the nature and extent of use of the same or similar mark by third parties. The registrant shall be entitled only to injunctive relief in this state in an action brought under this section, unless the subsequent user wilfully intended to trade on the registrant’s reputation or to cause dilution of the registrant’s mark. If such wilful intent is proven, the registrant shall also be entitled to the remedies set forth in this chapter, subject to the discretion of the court and the principles of equity.

(1963, P.A. 51, S. 9; P.A. 93-152, S. 9.)

History: P.A. 93-152 amended Subsec. (a) to replace “likely to cause confusion or to cause mistake or to deceive purchasers” with “likely to cause confusion or to cause mistake or to deceive as to the source or origin of such goods or services”, replace “owner of such registered mark” with “registrant” and replace “committed with knowledge that such imitation is intended to be used to cause confusion or to cause mistake or to deceive purchasers” with “committed with the intent to cause confusion or to cause mistake or to deceive”, amended Subsec. (b) to replace “owner” with “registrant”, rephrase provision re granting of injunctions and add provision authorizing the court to enter judgment for an amount not to exceed three times such profits and damages and a reasonable attorney’s fee when it makes certain findings, and deleted former Subsec. (c) re likelihood of injury to business reputation or of dilution of the distinctive quality of a mark or trade name as a ground for injunctive relief for unauthorized use of such mark or trade name and inserted new Subsec. (c) to entitle the registrant of a mark which is famous to an injunction and other relief against another’s use of a mark that causes dilution, set forth the factors a court may consider in determining whether a mark is famous and specify remedies available to a registrant when the subsequent user wilfully intended to trade on the registrant’s reputation or to cause dilution.

Subsec. (c):

Cited. 173 C. 261.

Approximation of FM radio station’s assigned frequency does not constitute a service mark. 35 CS 1.



Section 35-11j - Fraudulent registration.

Any person who, for himself or on behalf of any other person, procures the filing or registration of any mark in the office of the Secretary of the State under the provisions of this chapter, by knowingly making any false or fraudulent representation or declaration, orally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.

(1963, P.A. 51, S. 10; P.A. 93-152, S. 10.)

History: P.A. 93-152 substituted “orally” for “verbally”.



Section 35-11k - Common law rights not affected.

Nothing in this chapter shall adversely affect the rights or the enforcement of rights in marks or trade names acquired in good faith at any time at common law.

(1963, P.A. 51, S. 11.)



Section 35-11l - Trademark and service mark information furnished on request; fees.

Upon request of any person, the Secretary of the State shall issue a certificate showing whether any trade or service mark or marks using a particular name or design referred to in such certificate, or using a similar name or design, in a particular class has been registered and, if so, the date and hour of such registration. The fee for such certificate shall be fifty dollars. Upon request, the secretary shall furnish a copy of any trade or service mark for a fee of forty dollars or a certified copy of any trade or service mark for a fee of fifty dollars.

(February, 1965, P.A. 400; P.A. 73-483, S. 6; P.A. 93-152, S. 11; June Sp. Sess. P.A. 09-3, S. 379.)

History: P.A. 73-483 raised fee for certificate from $3 to $10; P.A. 93-152 increased the fee for a certificate from $10 to $25, the fee for a copy of any trade or service mark from $4 to $20 and the fee for a certified copy of any trade or service mark from $7 to $25; June Sp. Sess. P.A. 09-3 increased fees.



Section 35-11m - Incontestable right of registrant.

Except on a ground for which application to cancel may be filed at any time under subdivision (4) of section 35-11g and except to the extent, if any, to which the use of a mark infringes a mark registered or published by the United States Patent and Trademark Office prior to the date of registration pursuant to this chapter the right of the registrant pursuant to this chapter to use such registered mark in commerce within Connecticut for the goods or services on or in connection with which such registered mark has been in continuous use for five consecutive years subsequent to the date of such registration in Connecticut and is still in use in commerce, shall be incontestable; provided (1) there has been no final decision adverse to the registrant’s claim of ownership of such mark for such goods or services, or to the registrant’s right to register the same or to keep the same on the register; and (2) there is no proceeding involving said rights pending in the United States Patent and Trademark Office or in a court and not finally disposed of; and (3) no incontestable right shall be acquired in a mark which is the common descriptive name of any article or substance, patented or otherwise.

(P.A. 73-483, S. 10; P.A. 96-180, S. 113, 166.)

History: P.A. 96-180 made technical changes to correct references to U.S. Patent and Trademark Office, effective June 3, 1996.






Chapter 622 - Trade Union Labels. Insignia (Repealed)

Section 35-12 to 35-18 - Trade union labels. Insignia.

Sections 35-12 to 35-18, inclusive, are repealed.

(1949 Rev., S. 6795–6801; 1967, P.A. 689, S. 12.)






Chapter 622a - Collective and Certification Marks

Section 35-18a - Definitions.

As used in this chapter:

(1) The term “collective mark” means a trademark or service mark used by the members of a cooperative, an association or other collective group or organization and includes marks used to indicate membership in a union, an association or other organization.

(2) The term “certification mark” means a mark used upon or in connection with the products or services of one or more persons other than the owner of the mark to certify regional or other origin, material, mode of manufacture, quality, accuracy or other characteristics of such goods or services or that the work or labor on the goods or services was performed by members of a union or other organization.

(3) The term “mark” means any word, name, symbol or device, or any combination thereof used to identify and includes any certification mark or collective mark entitled to registration under this chapter whether registered or not.

(4) The term “person” means any individual, firm, partnership, corporation, limited liability company, association, union, governmental body or agency or other organization.

(5) The term “applicant” includes the person filing an application for registration of a mark under this chapter, and the legal representatives, successors or assigns of such person.

(6) The term “registrant” includes the person to whom the registration of a mark under this chapter is issued, and the legal representatives, successors or assigns of such person.

(7) The term “use” means the bona fide use of a mark in the ordinary course of business activity and not made merely to reserve a right in a mark. For the purposes of this chapter, a certification mark shall be deemed to be in use in commerce (A) on goods when it is placed in any manner on the goods or their containers or the displays associated therewith or on the tags or labels affixed thereto, or if the nature of the goods make such placement impracticable, then on documents associated with the goods or their sale, and such goods are sold or otherwise distributed in this state, and (B) on services when it is used or displayed in the sale or advertising of services and the services are rendered in this state.

(8) A collective mark is deemed used in this state when used in public or in commerce in the state by one or more members.

(9) A mark shall be deemed to be abandoned (A) when its use has been discontinued with intent not to resume. Intent not to resume may be inferred from circumstances. Nonuse for two consecutive years shall be prima facie abandonment; (B) when any course of conduct of the registrant, including acts of omission as well as commission, causes the mark to lose its significance as an indication of the registrant and persons belonging to or affiliated with the registrant, or operating in accordance with conditions prescribed by the registrant.

(1967, P.A. 689, S. 1; P.A. 93-152, S. 12; P.A. 95-79, S. 132, 189.)

History: P.A. 93-152 replaced alphabetic with numeric Subdiv. indicators, amended the definition of “person” to include any “governmental body or agency”, amended definitions of “applicant” and “registrant” to delete the “predecessors” of the person, replaced the definition of when a certification mark shall be deemed to be used in this state with a definition of the term “use” and a provision specifying when a certification mark shall be deemed to be in use in commerce on goods and on services and amended Subdiv. (9) to replace numeric with alphabetic Subpara. indicators; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 35-18b - Disqualification of marks for registration.

A mark in use in Connecticut by which the applicant for registration may be distinguished from others shall be registered unless it (1) consists of or comprises immoral, deceptive or scandalous matter; or (2) consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs or national symbols or bring them into contempt or disrepute; or (3) consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation, or of the United Nations, or any simulation thereof, except with the written consent thereof; or (4) consists of or comprises the name, signature or portrait identifying a particular living individual, except with the individual’s written consent; or (5) consists of a mark which, (A) when used on or in connection with the goods or services of the applicant, is deceptively misdescriptive or so descriptive as to be incapable of distinguishing the applicant or members thereof, or (B) is primarily merely a surname, provided nothing in this subsection shall prevent the registration of a mark used in this state by the applicant which has become distinctive of the applicant. The Secretary of the State may accept as evidence that the mark has become distinctive, as applied to the goods or services certified by the applicant, or to the membership of the applicant, proof of substantially exclusive and continuous use thereof as a mark by the applicant in this state for the five years next preceding the date of the filing of the application for registration; or (6) consists of or comprises a mark which so resembles a mark registered in this state or a mark or trade name used in this state by another prior to the use by the applicant and not abandoned, as to be likely, when used by the applicant, to cause confusion or mistake, or to deceive the public; or (7) consists of or comprises a mark which so resembles a mark previously registered in the United States Patent and Trademark Office by another and not abandoned, as to be likely, when used by the applicant, to cause confusion or to cause mistake or to deceive, unless the applicant commenced use of the mark in this state prior to the granting of the federal registration.

(1967, P.A. 689, S. 2; P.A. 93-152, S. 13.)

History: P.A. 93-152 amended Subdiv. (4) to replace “the name, signature or portrait of any living individual” with “the name, signature or portrait identifying a particular living individual”, amended Subdiv. (5)(A) to replace “when applied to the applicant” with “when used on or in connection with the goods or services of the applicant” and Subsec. (5)(B) to replace “as applied to the applicant’s goods or services, or membership” with “as applied to the goods or services certified by the applicant, or to the membership of the applicant”, amended Subdiv. (6) to replace “previously used in this state by another” with “used in this state by another prior to the use by the applicant” and added Subdiv. (7) re resemblance of a mark to a mark previously federally registered.



Section 35-18c - Application for registration.

(a) Subject to the limitations set forth in this chapter, any person who adopts and uses a mark in this state may file in the office of the Secretary of the State, in a manner complying with the requirements of the secretary, an application for registration of that mark setting forth, but not limited to, the following information: (1) The name and business address of the person applying for such registration; and, if a corporation, the state of incorporation, or, if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the Secretary of the State; (2) in the instance of a certification mark, the goods or services on or in connection with which the mark is used and the mode or manner in which the mark is used in connection with such goods or services, or in the instance of a collective mark, the goods or services of the members of the applicant or membership in the applicant as applicable; (3) the date when the mark was first used anywhere and the date when it was first used in this state, by the applicant or his predecessor in interest, or by a person acting under authority of the applicant, who shall be named; (4) a statement that the applicant is the owner of the mark and that to the knowledge of the person verifying the application, no other person has the right to use such mark in this state either in the identical form thereof or in such near resemblance thereto as to be likely, when applied to the goods or services of such other person or to membership in such other person, to cause confusion, or to cause mistake, or to so deceive the public; (5) a statement as to whether an application to register the mark, or portions or composites thereof, has been filed by the applicant in the United States Patent and Trademark Office; and, if so, the applicant shall provide full particulars with respect thereto including the filing date and serial number of each application, or the issue date and registration number of any issued registration, the status thereof, the identification of any marks cited during the pendency of the application and, if any mark was refused registration, the reasons therefor, and (6) a statement that, to the knowledge of the person verifying the application, the mark is not known to be the subject matter of an existing federal registration granted to another. The Secretary of the State may also require that a drawing of the mark, complying with such requirements as the secretary may specify, be submitted; and (7) in the instance of a certification mark, statements that (A) the applicant is not engaged in the production or marketing of any goods or services to which the mark is applied and (B) identify that which is certified, i.e., regional or other origin, material, mode of manufacture, quality, accuracy or other characteristic of the goods or services; or that the work or labor on the goods or in the performance of the services was performed by members of the applicant.

(b) The application shall be signed subject to the penalties for false statement by the applicant or by a member of the firm or an officer of the corporation or association applying.

(c) The application shall be accompanied by three specimens or photographs showing the mark as actually used in commerce in this state.

(d) The application for registration shall be accompanied by a filing fee of fifty dollars, payable to the Secretary of the State, which fee shall not be refundable.

(1967, P.A. 689, S. 3; P.A. 93-152, S. 14; P.A. 96-180, S. 114, 166.)

History: P.A. 93-152 amended Subsec. (a) to replace “on a form to be furnished by said secretary” with “in a manner complying with the requirements of the secretary”, add in Subdiv. (1) “or, if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the secretary of the state”, replace in Subdiv. (3) “predecessor in business” with “predecessor in interest”, add in Subdiv. (4) “to the knowledge of the person verifying the application”, require in Subdiv. (5) that if any mark was refused registration the applicant provide the reasons therefor and insert a new Subdiv. (6) requiring the applicant to include a statement that the mark is not known to be the subject matter of an existing federal registration granted to another and authorizing the secretary of the state to require a drawing of the mark be submitted and renumbering the remaining Subdiv. accordingly, amended Subsec. (b) to require the application to be signed “subject to the penalties for false statement” rather than “verified”, amended Subsec. (c) to require the application to be accompanied by “three specimens or photographs showing the mark as actually used in commerce in this state” rather than “a specimen or facsimile of such mark in quadruplicate” and amended Subsec. (d) to increase the filing fee from $15 to $50 and provide that the fee shall not be refundable; P.A. 96-180 made technical change in Subsec. (a) to correct reference to U.S. Patent and Trademark Office, effective June 3, 1996.



Section 35-18d - Examination and amendment of application. Disclaimer. Refusal of registration.

(a) Upon the filing of an application for registration and payment of the fee herein provided, the Secretary of the State shall cause the application to be examined to ensure conformity with sections 35-18a to 35-18e, inclusive.

(b) The applicant shall provide any additional pertinent information requested by the Secretary of the State including a description of a design mark, and the applicant may make, or authorize the secretary to make, such amendments to the application as may be reasonably requested by the secretary or deemed by the applicant to be advisable to respond to any rejection or objection.

(c) The Secretary of the State may require the applicant to disclaim an unregistrable component of a mark otherwise registrable, and applicant may voluntarily disclaim a component of a mark sought to be registered.

(d) No disclaimer shall prejudice or affect the applicant’s or registrant’s rights of registration on another application if the disclaimed matter is or becomes distinctive of the applicant’s or registrant’s goods or services.

(e) If the applicant is found not to be entitled to registration, the Secretary of the State shall advise the applicant thereof and of the reasons therefor. The applicant shall have a reasonable period of time specified by the Secretary of the State in which to reply or amend his application, which shall then be reexamined. This procedure may be repeated until (1) the Secretary of the State finally refuses registration of the mark or (2) the applicant fails to reply or amend within the specified period, whereupon the application shall be deemed to have been abandoned.

(f) If the Secretary of the State finally refuses registration of the mark, the applicant may seek a writ of mandamus to compel such registration. Such writ may be granted, but without costs to the Secretary of the State, on proof that all the statements in the application are true and that the mark is otherwise entitled to registration.

(1967, P.A. 689, S. 4; P.A. 93-152, S. 15.)

History: P.A. 93-152 inserted a new Subsec. (b) to require the applicant to provide any additional pertinent information requested by the secretary of the state, formerly part of Subsec. (a), require the applicant to include a description of a design mark when requested and authorize amendments to the application to respond to any rejection or objection, inserted a new Subsec. (c) re disclaimer of a component of a mark, inserted Subsec. (d) re effect of a disclaimer on another application, relettered the remaining Subsecs. accordingly and amended Subsec. (e) to replace alphabetic with numeric Subdiv. indicators and add “or amend” in Subdiv. (2).



Section 35-18e - Certificate of registration. Effective period. Renewal; fee. Record of marks.

(a) Upon compliance by the applicant with the requirements of this chapter, the Secretary of the State shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature of the Secretary of the State and the seal of the state, and it shall show the name and business address and, if a corporation, the state of incorporation, or, if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the Secretary of the State, of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this state, and a description of the goods or services, or a statement of the membership, with or by which the mark is used, a reproduction of the mark, the registration date and the term of the registration. Any certificate of registration issued by the Secretary of the State or a copy thereof certified by the Secretary of the State shall be admissible in evidence as competent and sufficient proof of the registration of such mark in any action or judicial proceedings in any court of this state.

(b) (1) Registration of a mark under this chapter shall be effective for a term of five years from the date of registration and, upon application filed within six months prior to the expiration of such term, in a manner complying with the requirements of the Secretary of the State, the registration may be renewed for a like term from the end of the expiring term. A fee for the application for renewal of fifty dollars, payable to the Secretary of the State, shall accompany the application for renewal of the registration. A registration of a mark may be renewed for successive periods of five years in like manner. (2) Any registration in force on October 1, 1993, shall expire five years from the date of the registration or of the last renewal thereof and may be renewed by filing an application with the Secretary of the State as provided in subdivision (1) of this subsection.

(c) All applications for renewal under this chapter shall include a verified statement that the mark has been in use and is still in use in this state, and include three specimens showing actual use of the mark in commerce in the state upon or in connection with the goods or services.

(d) The Secretary of the State shall keep for public examination a record of all marks registered or renewed under this chapter.

(1967, P.A. 689, S. 5; P.A. 93-152, S. 16.)

History: P.A. 93-152 amended Subsec. (a) to require the certificate to show “if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the secretary of the state”, amended Subsec. (b)(1) to rephrase provisions, reduce from 10 to 5 years the term of a registration and renewal and replace a “renewal fee” of $15 with a $50 fee “for the application for renewal”, amended Subsec. (b)(2) to replace obsolete provision re expiration and renewal of registrations in force on October 1, 1967, with provision re expiration and renewal of registrations in force on October 1, 1993, deleted as obsolete former Subsec. (c) requiring notification by the secretary of the state of all registrants within six months of October 1, 1967, of the expiration dates of such registrations and inserted new Subsec. (c) to require all renewal applications to include verified statement re use of the mark and three specimens showing actual use of the mark.



Section 35-18f - Assignment of mark and registration. Change of name. Recording of other instruments.

(a) Any mark and its registration under this chapter shall be assignable with the good will of the business or organization in which the mark is used, or with that part of the good will of the business or organization connected with the use of and symbolized by the mark. Assignment shall be by instruments in writing duly executed and may be recorded with the Secretary of the State upon the payment of a recording fee of twenty-five dollars, payable to the Secretary of the State, who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof. An assignment of any registration under this chapter shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the Secretary of the State within three months after the date thereof or prior to such subsequent purchase.

(b) Any registrant or applicant effecting a change of the name of the person to whom the registration was issued or by whom an application was filed may record a certificate of change of name of the registrant or applicant with the Secretary of the State upon the payment of the recording fee of twenty-five dollars for each registration.

(c) Other instruments which relate to a mark registered or application pending pursuant to this chapter including, but not limited to, licenses, security interests or mortgages, may be recorded in the discretion of the Secretary of the State, provided such instrument is in writing and duly executed. A grant of a security interest shall be by instrument in writing duly executed. Such other instruments shall be recorded by the Secretary of the State upon the payment of the recording fee of twenty-five dollars.

(d) Acknowledgment shall be prima facie evidence of the execution of an assignment or other instrument and, when recorded by the Secretary of the State, the record shall be prima facie evidence of execution.

(e) A photocopy of any instrument referred to in subsection (a), (b), (c) or (d) of this section shall be accepted for recording if it is certified by any of the parties thereto, or their successors, to be a true and correct copy of the original.

(f) The Secretary of the State shall keep for public examination a record of all documents recorded pursuant to this section.

(1967, P.A. 689, S. 6; P.A. 93-152, S. 17.)

History: P.A. 93-152 designated existing provisions as Subsec. (a) and amended said Subsec. to replace $15 fee with “recording fee” of $25, added Subsec. (b) to authorize a registrant or applicant to record a certificate of change of name upon payment of the recording fee of $25, added Subsec. (c) to authorize the recording of other related instruments that are in writing and duly executed, require a grant of a security interest to be by instrument in writing duly executed and require such other instruments to be recorded upon the payment of the recording fee, added Subsec. (d) re prima facie evidence of execution, added Subsec. (e) re recording of a certified photocopy of certain instruments and added Subsec. (f) to require the secretary of the state to keep for public examination a record of all documents recorded pursuant to this section.



Section 35-18g - Cancellation of registration.

The Secretary of the State shall cancel from the register, in whole or in part, (1) any registration concerning which the Secretary of the State receives a voluntary request for cancellation thereof from the registrant or the assignee of record, accompanied by a recording fee of twenty-five dollars; (2) all registrations granted under this chapter and not renewed in accordance with the provisions hereof; (3) any registrations concerning which a court of competent jurisdiction orders cancellation after finding (A) that the registered mark has been abandoned; (B) that the registrant is not the owner of the mark; (C) that the registration was granted contrary to the provisions of section 35-18b; (D) that the registration was obtained fraudulently or in bad faith; (E) that the registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent and Trademark Office prior to the date of first use in Connecticut by the registrant hereunder, and used in Connecticut and not abandoned, provided if the registrant proves that the registrant is the owner of concurrent registration of a mark in the United States Patent and Trademark Office covering an area including this state, the registration under this chapter shall not be cancelled for such area of the state; (F) that the registered mark has become so descriptive as to be incapable of distinguishing the registrant; (G) that another person has rights in the state of Connecticut superior to those of the registrant; or (H) in the case of a certification mark, that the registrant (i) does not control, or is not able legitimately to exercise control over, the use of such mark, or (ii) engages in the production or marketing of any goods or services to which the mark is applied, or (iii) permits the use of the certification mark for purposes other than to certify, or (iv) discriminately refuses to certify or continue to certify the goods or services of any person who maintains the standards or conditions which such mark certifies; or (4) any registration concerning which a court of competent jurisdiction orders cancellation on any other ground.

(1967, P.A. 689, S. 7; P.A. 93-152, S. 18; P.A. 96-180, S. 115, 166.)

History: P.A. 93-152 deleted as obsolete former Subdiv. (1) requiring cancellation after October 1, 1968, of registrations more than 10 years old and not renewed and renumbered the remaining Subdivs. accordingly, authorized the secretary to cancel a registration “in whole or in part”, amended Subdiv. (1) to require a voluntary request for cancellation to be “accompanied by a recording fee” of $25, amended Subdiv. (3) to insert Subpara. indicators and amend Subpara. (E) to reposition language and add proviso prohibiting cancellation for an area of the state when the registrant is the owner of concurrent federal registration covering an area including this state, and added Subdiv. (4) to require cancellation of any registration concerning which a court orders cancellation on any other ground; P.A. 96-180 made technical change to correct reference to U.S. Patent and Trademark Office, effective June 3, 1996.



Section 35-18h - Illegal use of mark. Remedies.

(a) Subject to the provisions of section 35-18j, any person who (1) uses in Connecticut, without the consent of the registrant, any reproduction, counterfeit, copy or colorable imitation of a mark registered under this chapter in connection with the sale, offering for sale, distribution or advertising of any goods or services on or in connection with which such use is likely to cause confusion or to cause mistake or to deceive as to the source or origin of such goods or services; or (2) reproduces, counterfeits, copies or colorably imitates any such mark and applies such reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles or advertisements intended to be used in commerce upon or in connection with the sale, offering for sale, distribution or advertising of goods or services on or in connection with which such use is likely to cause confusion or to cause mistake or to deceive the public, shall be liable in a civil action by the registrant for any or all the remedies provided in subsection (b) of this section, except that under subdivision (2) of this subsection the registrant shall not be entitled to recover profits or damages unless the acts have been committed with intent to cause confusion or mistake or to deceive.

(b) Any registrant of a mark registered under this chapter may proceed by suit to enjoin the wrongful manufacture, use, display or sale of any reproduction, counterfeit or imitation thereof, and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display or sale as may be deemed just and reasonable, and may require the defendants to pay to such registrant all profits derived from, or all damages suffered by reason of, such wrongful manufacture, use, display or sale, or both such profits and damages; and such court may also order that any such reproduction, counterfeit or imitation in the possession or under the control of any defendant be delivered to an officer of the court to be destroyed, or to the complainant. The court, in its discretion, may enter judgment for an amount not to exceed three times such profits and damages and a reasonable attorney’s fee of the prevailing party in such cases where the court finds the other party committed such wrongful acts with knowledge or in bad faith or otherwise as according to the circumstances of the case. The enumeration of any right or remedy herein shall not affect a registrant’s right to prosecute under any penal law of this state.

(c) In all cases where the registrant is an association, union or other organization which is not incorporated, an action under this section may be commenced and prosecuted by any officer or member of such association, union or other organization, on behalf of such association, union or other organization.

(1967, P.A. 689, S. 8; P.A. 93-152, S. 19; P.A. 10-32, S. 111.)

History: P.A. 93-152 amended Subsec. (a) to replace “likely to cause confusion or to cause mistake or to deceive the public” with “likely to cause confusion or to cause mistake or to deceive as to the source or origin of such goods or services”, replace “owner of such registered mark” with “registrant” and replace “committed with knowledge that such imitation is intended to be used to cause confusion or mistake or to deceive the public” with “committed with intent to cause confusion or mistake or to deceive” and amended Subsec. (b) to replace “owner” with “registrant”, rephrase provision re granting of injunctions and add provision authorizing the court to enter judgment for an amount not to exceed three times such profits and damages and a reasonable attorney’s fee when the court makes certain findings; P.A. 10-32 made a technical change in Subsec. (c), effective May 10, 2010.

See Sec. 53-347a (c) re penalties for illegal use of mark.



Section 35-18i - Fraudulent registration.

Any person who, for himself or on behalf of any other person, procures the filing or registration of any mark in the office of the Secretary of the State under the provisions hereof, by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.

(1967, P.A. 689, S. 9.)



Section 35-18j - Common law rights not affected.

Nothing herein shall adversely affect the rights or the enforcement of rights in marks or trade names acquired in good faith at any time at common law.

(1967, P.A. 689, S. 10.)






Chapter 623 - Devices on Receptacles

Section 35-19 - Description may be registered.

Any person or corporation engaged in manufacturing, bottling or selling soda waters, mineral waters or aerated waters, near beer, cider, ginger ale, milk, cream or other beverages or medicines, medicinal preparations, perfumery, oils, compounds or mixtures in bottles, cans, jars or siphons, with his or its name or other marks or devices branded, stamped, engraved, etched, blown, impressed or otherwise produced upon such bottles, cans, jars or siphons or the boxes or cases used by him or it, or any person or corporation engaged in the business of supplying towels, coats, aprons or toilet cabinets to others, for hire or compensation, with his or its name or other marks or devices branded, stamped, marked, sewed or otherwise impressed thereon, may register and renew in the office of the Secretary of the State, a description, and reproduction or facsimile, of the name or names or marks or devices so used by him or it in the same form and manner as is provided for the registration of trademarks under chapter 621a.

(1949 Rev., S. 6802; 1967, P.A. 431, S. 1.)

History: 1967 act substituted “register and renew” for “file”, deleted requirement that name or mark be filed in office of court clerk of superior court for county where registrant has principal place of business or, if principal place of business is out of state, for any county, required registration of reproduction or facsimile and specified procedure as “provided for the registration of trademarks under chapter 621a”.



Section 35-20 - Unlawful use of devices; penalty.

No person, other than the owner of such name, mark or device, shall fill with soda water, mineral water or aerated water, near beer, cider, ginger ale, milk, cream or other beverage, or with any medicine, medicinal preparation, perfumery, oil, compound or mixture, any bottle, can, jar, box or siphon, or shall use any towel, coat, apron or toilet cabinet, which is so marked or distinguished with or by any name, mark or device, a description of which has been filed as provided in section 35-19, by supplying, furnishing or renting the same to others for hire or compensation, or shall deface, erase, obliterate, cover up or otherwise remove or conceal any such name, mark or device thereon, or shall sell, buy, give, take or otherwise dispose of or traffic in the same, without the written consent of the person whose mark or device shall be or has been in or upon the bottle, can, jar, box or siphon so filled, trafficked in, used or handled, or whose name, mark or device shall be or shall have been upon the towel, coat, apron or toilet cabinet so unlawfully used. Any person, acting for himself or as the agent of any person, firm or corporation, who violates any provision of this section shall (1) for the first offense, be fined not more than two hundred fifty dollars, and (2) for each subsequent offense, be guilty of a class C misdemeanor.

(1949 Rev., S. 6803; P.A. 12-80, S. 156.)

History: P.A. 12-80 inserted Subdiv. designators (1) and (2), changed penalty for first offense from a fine of not more than $5 or imprisonment of not more than 30 days or both for each bottle, jar, siphon or towel and not more than $10 for each can, box, coat, apron or toilet cabinet filled, sold, used, supplied, disposed of, brought or trafficked in, to a fine of $250, and changed penalty for subsequent offense from a fine of not more than $10 or imprisonment of not more than 1 year or both for each bottle, can, jar, box, siphon, towel, coat, apron or toilet cabinet filled, sold, used, supplied, disposed of, bought or trafficked in, to a class C misdemeanor.



Section 35-21 - Presumption of unlawful use.

The use by any person other than the person whose device, name or mark is or has been upon the same, without such written consent or purchase, of any such marked or distinguished bottle, can, jar, box or siphon, a description of the name, mark or device whereon has been filed as provided in section 35-19, for the sale therein of soda, mineral or aerated waters, near beer, cider, ginger ale, milk, cream or other beverage, or any medicine, medicinal preparation, perfumery, oil, compound or mixture, or for the furnishing of the same to customers, or the use, by any person other than the owner whose name, mark or device has been upon the same, or any person having the written consent of the owner, of any such marked or distinguished towel, coat, apron or toilet cabinet, a description of the name, mark or device whereon has been filed as provided in said section 35-19, or the buying, selling, disposing of or trafficking in any such bottles, cans, jars, boxes, siphons, towels, coats, aprons or toilet cabinets by any person other than the person having a name, mark or device as such owner thereon, without such written consent, or the possession, by any junk dealer or dealer in rags or secondhand articles or person engaged in the business of supplying or renting towels, aprons, coats or toilet cabinets, of any such bottles, cans, jars, boxes or siphons, whether whole or broken, or any such marked or distinguished towel, coat, apron or toilet cabinet, a description of the marks, names or devices whereon has been so filed, without such written consent, shall be presumptive evidence of such unlawful use, purchase and traffic in such bottles, cans, jars, boxes, siphons, towels, coats, aprons or toilet cabinets.

(1949 Rev., S. 6804.)



Section 35-22 - Issue of search warrant.

Whenever any person mentioned in section 35-19, or his agent, makes oath before any judge of the superior court for the judicial district wherein his town is located, that he has reason to believe and does believe that any of his bottles, cans, jars, boxes of siphons, a description of the name, mark or device whereon has been filed as provided in section 35-19, are being unlawfully used or filled or had within the jurisdiction of such court, by any person manufacturing or selling soda, mineral or aerated waters, near beer, cider, ginger ale, milk, cream or other beverage, or any medicine or medicinal preparation, perfumery, oil, compound or mixture, or that any junk dealer or dealer in secondhand articles, vendor of bottles, cans, jars or siphons, or other person, has, within such jurisdiction, any such bottles, cans, jars, boxes or siphons in his possession, or secreted in any place, or that any of his towels, coats, aprons or toilet cabinets, a description of the name, mark or device whereon has been filed as aforesaid, are being unlawfully used or held within the jurisdiction of such court, such court shall, if sufficient reason is shown therefor, issue forthwith a search warrant, directed to any police officer or other proper officer, to discover and obtain the same; and such court shall issue a warrant for and cause to be brought before him the person in whose possession such bottles, cans, jars, boxes, siphons, towels, coats, aprons or toilet cabinets may be found, and shall inquire into the circumstances of such possession; and, if such court finds that such person has been guilty of a violation of section 35-20, he shall award the property taken upon such warrant to the owner thereof.

(1949 Rev., S. 6805; 1959, P.A. 28, S. 171; P.A. 74-183, S. 269, 291; P.A. 76-436, S. 232, 681; P.A. 78-280, S. 1, 127.)

History: 1959 act replaced trial justices and judges of city, borough, town or police courts with judges of circuit court; P.A. 74-183 replaced circuit court judges with judges of court of common pleas for county or judicial district, effective December 31, 1974; P.A. 76-436 replaced judges of common pleas court with superior court judges, effective July 1, 1978; P.A. 78-280 deleted reference to counties.



Section 35-23 - When refiling of device not required.

Section 35-23 is repealed.

(1949 Rev., S. 6806; 1967, P.A. 431, S. 2.)






Chapter 624 - Connecticut Antitrust Act

Section 35-24 - Short title: Connecticut Antitrust Act.

This chapter shall be known as the “Connecticut Antitrust Act”.

(1971, P.A. 608, S. 1; P.A. 75-567, S. 1, 80.)

History: P.A. 75-567 substituted “chapter” for “part”.

Cited. 33 CS 216. Section 35-24 et seq. Cited. 35 CS 136.



Section 35-25 - Definitions.

As used in this chapter, unless the context indicates otherwise:

(a) “Commodity” means any goods, merchandise, wares, produce, chose in action, patents, trade marks, land articles of commerce, or any other tangible or intangible property, real, personal, or mixed, for use, consumption, enjoyment, or resale;

(b) “Person” means any individual, proprietorship, corporation, limited liability company, firm, partnership, incorporated and unincorporated association, or any other legal or commercial entity;

(c) “Trade or commerce” means intrastate as well as interstate trade or commerce.

(1971, P.A. 608, S. 2; P.A. 75-567, S. 2, 80; P.A. 95-79, S. 133, 189.)

History: P.A. 75-567 substituted “chapter” for “part”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.

Cited. 43 CA 801.

Subdiv. (b):

Cited. 212 C. 661.



Section 35-26 - Restraint of trade or commerce unlawful.

Every contract, combination, or conspiracy in restraint of any part of trade or commerce is unlawful.

(1971, P.A. 608, S. 3.)

An initial contract might not violate the antitrust laws at the time of its formation but arguably could become violative of those same laws when one of the contracting parties later gains unlawful dominance and control over a market as a result of a series of contracts or acquisitions. 104 CA 685.

Cited. 35 CS 136.



Section 35-27 - Monopolization or attempt to monopolize unlawful.

Every contract, combination, or conspiracy to monopolize, or attempt to monopolize, or monopolization of any part of trade or commerce is unlawful.

(1971, P.A. 608, S. 4.)

An initial contract might not violate the antitrust laws at the time of its formation but arguably could become violative of those same laws when one of the contracting parties later gains unlawful dominance and control over a market as a result of a series of contracts or acquisitions. 104 CA 685.

Cited. 33 CS 220. Cited. 35 CS 136.



Section 35-28 - Acts unlawful when purpose or effect is restraint of trade or commerce.

Without limiting section 35-26, every contract, combination, or conspiracy is unlawful when the same are for the purpose, or have the effect, of: (a) Fixing, controlling, or maintaining prices, rates, quotations, or fees in any part of trade or commerce; (b) fixing, controlling, maintaining, limiting, or discontinuing the production, manufacture, mining, sale, or supply of any part of trade or commerce; (c) allocating or dividing customers or markets, either functional or geographical, in any part of trade or commerce; or (d) refusing to deal, or coercing, persuading, or inducing third parties to refuse to deal with another person.

(1971, P.A. 608, S. 5.)

Cited. 31 CS 110; 33 CS 217; 35 CS 136.

Subsec. (b):

Exclusivity provisions between newspaper and syndicators did not constitute per se violations of antitrust statutes. 261 C. 673.

Subsec. (d):

Trial court erred in finding restrictive covenant in shopping center lease “per se” illegal since “rule of reason” was appropriate standard to apply. 177 C. 218. Cited. 181 C. 655; 195 C. 399. Exclusivity provisions between newspaper and syndicators did not constitute per se violations of antitrust statutes. 261 C. 673.

Covenant in shopping park lease prohibiting any other tenant from selling similar food within 400 feet of leased premises appears to violate this provision, so temporary injunction enforcing covenant should not be issued. 34 CS 74.



Section 35-29 - Acts unlawful where effect is substantial lessening of competition or creation of monopoly.

Every lease, sale or contract for the furnishing of services or for the sale of commodities, or for the fixing of prices charged therefor, or for the giving or selling of a discount or rebate therefrom, on the condition or understanding that the lessee or purchaser shall not deal in the services or the commodities of a competitor or competitors of the lessor or seller, shall be unlawful where the effect of such lease or sale or contract for sale or such condition or understanding may be to substantially lessen competition or tend to create a monopoly in any part of trade or commerce and where such goods or services are for the use, consumption or resale in this state.

(1971, P.A. 608, S. 6.)

An initial contract might not violate the antitrust laws at the time of its formation but arguably could become violative of those same laws when one of the contracting parties later gains unlawful dominance and control over a market as a result of a series of contracts or acquisitions. 104 CA 685.

Cited. 33 CS 219.



Section 35-30 - Application of chapter.

This chapter applies to every contract, combination, or conspiracy in restraint of any part of trade or commerce or every contract, combination or conspiracy to monopolize, or every attempt to monopolize, or every monopolization of any part of trade or commerce when any part thereof was entered into or effectuated in whole or in part in this state.

(1971, P.A. 608, S. 7; P.A. 75-567, S. 3, 80.)

History: P.A. 75-567 substituted “chapter” for “part”.

Cited. 33 CS 220.



Section 35-31 - Exceptions.

(a) Nothing contained in this chapter shall be construed to forbid the existence or operation of labor, agricultural, or horticultural organizations instituted for the purpose of mutual help, and not having capital stock and not conducted for profit, or to forbid or restrain individual members of such organizations from lawfully carrying out the legitimate objects thereof. Such organizations, or the members thereof, shall not be held or construed to be illegal combinations or conspiracies or monopolies in restraint of trade, under the provisions of this chapter.

(b) Nothing contained in this chapter shall apply to those activities of any person when said activity is specifically directed or required by a statute of this state, or of the United States.

(c) Nothing contained in this chapter shall be construed to prevent persons engaged in the production of agricultural products as farmers, planters, dairymen or growers from acting together in associations, corporate or otherwise, with or without capital stock, in collectively processing, preparing for market, handling and marketing in interstate and foreign commerce, such products of persons so engaged. Such associations may have marketing agencies in common; and such associations and their members may make the necessary contracts and agreements to effect such purposes; provided, such associations are operated for the mutual benefit of the members thereof, as such producers, and conform to one or both of the following requirements: (i) That no member of the association is allowed more than one vote because of the amount of stock or membership capital he may own therein, or, (ii) that the association does not pay dividends on stock or membership capital in excess of eight per cent per annum, and, (iii) that the association shall not deal in the products of nonmembers to an amount greater in value than such as are handled by it for members.

(1971, P.A. 608, S. 8; P.A. 75-567, S. 4, 80; P.A. 77-604, S. 21, 84.)

History: P.A. 75-567 substituted “chapter” for “part” throughout section; P.A. 77-604 deleted former Subdiv. (c) of Subsec. (a) which had protected existing contracts, agreements, etc. made pursuant to chapter 735 (“Fair Trade Act”), regardless of provisions of this chapter, redesignating former Subdiv. (d) accordingly.

Cited. 35 CS 136.

Subsec. (b):

Activities relative to interconnection of telephone devices, though regulated by state agencies, are not specifically directed or required by statute, and are therefore not immune from antitrust liability under Subsec. 169 C. 344. Cited. 181 C. 655; 235 C. 1. Sec. 35-44b was inapplicable in present case concerning a state antitrust statute without federal parallel and did not require court to incorporate federal case law defining state action immunity into its construction of Subsec.; Subsec. has no parallel in federal antitrust statutes and its specific language, which provides qualified state action immunity for anticompetitive conduct that is specifically directed or required by statute, takes precedence over the general language of case law construing generalized provisions of federal statutes covering same subject matter; trial court improperly rendered summary judgment for defendants as there was a genuine issue of material fact as to existence of wholesale water market in southeastern Connecticut and defendants were not specifically directed or required by statute to engage in all of the anticompetitive activities and thus were not immune from antitrust liability under subsection. 273 C. 786. Given the city was acting in a proprietary rather than regulatory capacity when enforcing a project labor agreement in a pre-bid specification that required the successful bidder to perform all project work with union labor, the city was not entitled to qualified immunity for its anticompetitive conduct. 303 C. 402.

Cited. 35 CS 136.



Section 35-32 - Attorney General to bring actions in the name of state or as parens patriae.

(a) The Attorney General, in the name of the state and on behalf of the people of the state, shall enforce the provisions of this chapter. He shall investigate suspected violations and institute proceedings, for any violation of the provisions of this chapter. Such proceedings may pray that such violation be temporarily or permanently enjoined, or otherwise prohibited.

(b) The Attorney General may also, in his discretion, intervene and appear in any proceeding pending before any court, agency, board, or commission in this state in which matters related to this chapter are in issue.

(c) The Attorney General may also, in enforcing the provisions of this chapter, bring an action in the name of the state as (1) parens patriae for persons residing in the state with respect to damages sustained by such persons, or, if the court finds in its discretion that the interests of justice so require, as a representative of a class or classes consisting of persons residing in the state who have been damaged; or (2) parens patriae with respect to damages to the general economy of the state or any political subdivision thereof; provided that such damages shall not be duplicative of those recoverable under subdivision (1) of this subsection.

(d) The Attorney General may also bring a civil action in the name of the state in the district courts of the United States under the federal antitrust laws to recover damages and secure such other relief as provided for in such laws as (1) parens patriae for persons residing in the state with respect to damages sustained by such persons, or, if the court finds in its discretion that the interests of justice so require, as a representative of a class or classes consisting of persons residing in the state who have been damaged; or (2) parens patriae with respect to damages to the general economy of the state or any political subdivision thereof; provided that such damages shall not be duplicative of those recoverable under subdivision (1) of this subsection.

(1971, P.A. 608, S. 9; P.A. 75-508, S. 1, 7; 75-567, S. 5, 80; P.A. 76-218.)

History: P.A. 75-508 and P.A. 75-567 substituted “chapter” for “part”, specified that attorney general acts “in the name of the state and on behalf of the people of the state”, specified that proceedings “may pray that such violation be temporarily or permanently enjoined, or otherwise prohibited” and added Subsec. (b); P.A. 76-218 added Subsecs. (c) and (d).

Subsec. (b):

Cited. 177 C. 218.

Subsec. (c):

Subdiv. (2) affords the state of Connecticut standing to pursue a parens patriae claim for damages to its general economy caused by violations of the Connecticut Antitrust Act. 286 C. 454.



Section 35-32a - Funds received by state re antitrust actions deposited in General Fund.

(a) All (1) gifts or grants made to the state for antitrust enforcement purposes, (2) funds awarded to the state or any agency of the state for the recovery of costs and attorney’s fees in an antitrust action, (3) civil penalties imposed pursuant to section 35-38, and (4) damages collected by the state for injuries to its business or property pursuant to a judgment or settlement agreement in an antitrust action, shall be deposited in the General Fund.

(b) Any balance remaining in the Antitrust Revolving Fund in the custody of the State Treasurer on July 1, 1985, shall be transferred to the General Fund.

(P.A. 76-327, S. 1, 2; P.A. 80-111, S. 1, 2; P.A. 85-410, S. 1, 2.)

History: P.A. 80-111 included in revolving fund gifts or grants made to state for antitrust enforcement purposes, funds awarded to state for recovery of costs and attorney’s fees in antitrust actions, civil penalties imposed under Sec. 35-38 and damages collected by state for injuries to its business or property, replacing less specific provisions, and deleted provision which limited fund to 10% of funds collected, not exceeding $250,000; P.A. 85-410 amended Subsec. (a) by abolishing antitrust revolving fund and adding provision that all funds enumerated in Subdivs. (1) to (4), inclusive, shall be deposited in the general fund; amended Subsec. (b) by deleting authority of attorney general to expend funds from the revolving fund for expenses incurred in antitrust actions and adding provision that any balance remaining in the revolving fund on July 1, 1985, shall be transferred to the general fund.



Section 35-33 - Superior Court jurisdiction.

The Superior Court of this state is hereby vested with jurisdiction to prevent and enjoin violations of this chapter. Any action or proceeding brought by the state, or any private party, for violation of the provisions of this chapter shall be brought in the superior court of the judicial district where the offense, or any part thereof, is committed, or in any judicial district where any of the alleged offenders reside or are found, or any agent resides or is found, or where any proprietor, association, firm, partnership, or corporate defendant does business.

(1971, P.A. 608, S. 10; P.A. 75-567, S. 6, 80; P.A. 78-280, S. 2, 127.)

History: P.A. 75-567 substituted “chapter” for “part”; P.A. 78-280 substituted “judicial district” for “county”.

Cited. 30 CS 87.



Section 35-34 - Injunctive relief.

The state or any person, including, but not limited to, a consumer, may sue for injunctive relief, both temporary or permanent, against threatened loss or damage to its property or business by any violation of this chapter. In such actions the court shall follow the rules and principles governing the granting of injunctive relief. If the court issues an injunction, the plaintiff shall recover a reasonable attorney’s fee together with costs, as determined by the court.

(1971, P.A. 608, S. 11; P.A. 75-567, S. 7, 80.)

History: P.A. 75-567 substituted “chapter” for “part”.

Cited. 31 CS 110. Cited. 33 CS 221.



Section 35-35 - Treble damages for injury to business or property.

The state, or any person, including, but not limited to, a consumer, injured in its business or property by any violation of the provisions of this chapter shall recover treble damages, together with a reasonable attorney’s fee and costs.

(1971, P.A. 608, S. 12; P.A. 75-567, S. 8, 80.)

History: P.A. 75-567 substituted “chapter” for “part”.

Cited. 10 CA 22.

Cited. 30 CS 87. Cited. 33 CS 221.



Section 35-36 - Final judgment in action brought by Attorney General as prima facie evidence.

Any final judgment or decree, other than a stipulation or consent decree approved by the Superior Court, rendered in any action or proceeding brought by the Attorney General shall be prima facie evidence in any action under sections 35-34 and 35-35, as to all matters with respect to which the judgment or decree would be an estoppel between the parties to the suit.

(1971, P.A. 608, S. 13.)



Section 35-36a - Proceedings for forfeiture of franchise.

Upon the entering of a final judgment or decree, other than a stipulation or consent decree, for violation of this chapter by any corporation or association transacting business in the state, the Attorney General may institute proceedings in superior court for the judicial district of Hartford for forfeiture of charter rights, franchises, or privileges and powers exercised by such corporation or association, and for the dissolution of the corporation or association.

(P.A. 75-508, S. 5, 7; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 35-37 - Copies of complaints to Attorney General.

Any person filing a complaint, counterclaim, or answer, for any violation of the provisions of this chapter shall, simultaneously with the returning of the same to Superior Court, or in the case of pendent state law claims, to federal court, mail a copy of the complaint, counterclaim, or answer, to the Attorney General.

(1971, P.A. 608, S. 14; P.A. 75-508, S. 2, 7; 75-567, S. 9, 80.)

History: P.A. 75-508 and P.A. 75-567 clarified provisions, substituting “filing a complaint, counterclaim, or answer” for “commencing an action”, “chapter” for “part” and reference to superior or federal court for “court”.

Cited. 33 CS 219.



Section 35-38 - Civil penalties for violations.

In any action instituted by the Attorney General, any individual who has been held to have violated this chapter shall forfeit and pay to the state a civil penalty of not more than one hundred thousand dollars. Any other person who has been held to have violated any of the provisions of this chapter shall forfeit and pay to the state a civil penalty of not more than one million dollars.

(1971, P.A. 608, S. 15; P.A. 73-668, S. 2; P.A. 75-567, S. 10, 80; P.A. 09-68, S. 2.)

History: P.A. 73-668 raised civil penalties from $5,000 to $25,000 and from $25,000 to $250,000, respectively; P.A. 75-567 substituted “chapter” for “part”; P.A. 09-68 increased maximum civil penalty from $25,000 to $100,000 for an individual and from $250,000 to $1,000,000 for any other person.

Severability doctrine applied, when. 30 CS 87.



Section 35-39 - Liability of legal or commercial entity for acts of agents.

A corporation, association, firm, partnership, proprietorship, or any other legal or commercial entity is liable under this chapter for the acts of its officers, directors, representatives or agents, acting within the scope of their actual or apparent authority, whether they are acting on their own behalf or for their own benefit, or acting for the corporation, association, firm, partnership or proprietorship or in their representative capacity. Proof of the acts of any such officer, director, representative, or agent shall be received as prima facie proof as the acts of the corporation, association, firm, partnership or proprietorship, itself.

(1971, P.A. 608, S. 16; P.A. 75-567, S. 11, 80.)

History: P.A. 75-567 substituted “chapter” for “part”.



Section 35-40 - Limitation of actions. Accrual of cause of action for continuing violation.

Any action under sections 35-34 and 35-35, shall be forever barred unless commenced within four years after the cause of action shall have accrued. For the purpose of this section, a cause of action for a continuing violation is deemed to accrue at any time during the period of the violation.

(1971, P.A. 608, S. 17; P.A. 75-508, S. 6, 7.)

History: P.A. 75-508 required commencement of action within four rather than three years.



Section 35-41 - Suspension of statute of limitations.

If any proceeding or action is commenced by the Attorney General for any violation of the provisions of this chapter, the running of the statute of limitations with respect to every cause of action arising under sections 35-34 and 35-35, and based in whole or in part on any matter complained of in the proceeding or action, shall be suspended during the pendency thereof, and for one year thereafter. If the running of the statute of limitations is suspended, the cause of action shall be forever barred unless commenced either within the period of suspension, or three years after the cause of action shall have accrued.

(1971, P.A. 608, S. 18; P.A. 75-567, S. 12, 80.)

History: P.A. 75-567 substituted “chapter” for “part”.



Section 35-42 - Investigation of alleged violation. Issuance of subpoenas and written interrogatories. Enforcement of compliance. Cooperation. Service. Confidential material.

(a) Whenever the Attorney General, his or her deputy or any assistant attorney general designated by the Attorney General, has reason to believe that any person has violated any of the provisions of this chapter, he or she may, prior to instituting any action or proceeding against such person, issue in writing and cause to be served upon any person, by subpoena duces tecum, a demand requiring such person to submit to him or her documentary material relevant to the scope of the alleged violation. For the purposes of this section, “documentary material” includes, but is not limited to, any information in a written, recorded or electronic form.

(b) Such demand shall (1) state the nature of the alleged violation, (2) describe the class or classes of documentary material to be reproduced thereunder with such definiteness and certainty as to be accurately identified, and (3) prescribe a date which would allow a reasonable time to assemble such documentary material for compliance.

(c) (1) All documentary material furnished to the Attorney General, his or her deputy or any assistant attorney general designated by the Attorney General, pursuant to a demand issued under subsection (a) of this section, shall be held in the custody of the Attorney General, or the Attorney General’s designee, and shall not be available to the public. Such documentary material shall be returned to the person furnishing such documentary material upon the termination of the Attorney General’s investigation or final determination of any action or proceeding commenced thereunder.

(2) All documentary material or other information furnished voluntarily to the Attorney General, his or her deputy or any assistant attorney general designated by the Attorney General, for suspected violations of the provisions of this chapter, and the identity of the person furnishing such documentary material or other information, shall be held in the custody of the Attorney General, or the Attorney General’s designee, and shall not be available to the public. Such documentary material or other information shall be returned to the person furnishing such documentary material or other information upon the termination of the Attorney General’s investigation or final determination of any action or proceeding commenced thereunder.

(d) No such demand shall require the submission of any documentary material, the contents of which would be privileged, or precluded from disclosure if demanded in a grand jury investigation.

(e) The Attorney General, his or her deputy or any assistant attorney general designated by the Attorney General, may during the course of an investigation of any violations of the provisions of this chapter by any person (1) issue in writing and cause to be served upon any person, by subpoena, a demand that such person appear before him or her and give testimony as to any matters relevant to the scope of the alleged violations. Such appearance shall be under oath and a written transcript made of the same, a copy of which shall be furnished to such person appearing, and shall not be available for public disclosure; and (2) issue written interrogatories prescribing a return date which would allow a reasonable time to respond, which responses shall be under oath and shall not be available for public disclosure.

(f) In the event any person fails to comply with the provisions of this section, (1) the Attorney General, his or her deputy or any assistant attorney general designated by the Attorney General, may apply to the superior court for the judicial district of Hartford for compliance, which court may, upon notice to such person, issue an order requiring such compliance, which shall be served upon such person; (2) the Attorney General, his or her deputy or any assistant attorney general designated by the Attorney General, may also apply to the superior court for the judicial district of Hartford for an order, which court may, after notice to such person and hearing thereon, issue an order requiring the payment of civil penalties to the state in an amount not to exceed two thousand dollars.

(g) The Attorney General shall cooperate with officials of the federal government and the several states, including but not limited to the sharing and disclosure of information and evidence obtained under the purview of this chapter.

(h) Service of subpoenas ad testificandum, subpoenas duces tecum, notices of deposition and written interrogatories, as provided in this section, may be made by: (1) Personal service or service at the usual place of abode; or (2) registered or certified mail, return receipt requested, a duly executed copy thereof addressed to the person to be served at such person’s principal place of business in this state, or, if such person has no principal place of business in this state, at such person’s principal office or such person’s residence.

(i) Notwithstanding the prohibition against public disclosure of documentary material and other information provided in subsections (c) and (e) of this section, any confidential material may be used by the Attorney General, or the Attorney General’s designee, in connection with the taking of oral testimony conducted pursuant to this section, when the Attorney General, or the Attorney General’s designee, reasonably determines that it is necessary to disclose such confidential material to a person providing oral testimony in order to adduce evidence of a suspected violation of a provision of this chapter and reasonably believes that the person providing oral testimony: (1) Is an author or recipient of the confidential material, (2) has read the confidential material, or (3) is otherwise aware of the substance of the confidential material. The permissible use of confidential material in connection with the taking of oral testimony provided under this subsection shall not apply to investigations of proposed mergers or acquisitions. No copy or original of the confidential material described or shown to a person providing oral testimony pursuant to this section shall be retained by such person. For purposes of this subsection, “confidential material” means documentary material, responses to interrogatories or written transcripts of oral testimony, or copies thereof, or other information produced pursuant to a demand made under this section or furnished voluntarily.

(1971, P.A. 608, S. 19; P.A. 73-668, S. 3, 4; P.A. 75-508, S. 3, 7; 75-567, S. 13, 80; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 09-68, S. 1; P.A. 13-85, S. 1.)

History: P.A. 73-668 added Subsec. (e)(2) authorizing issuance of written interrogatories and Subsec. (g) re attorney general’s cooperation with officials of federal government and other states; P.A. 75-508 authorized actions by assistant attorney general, specified in Subsec. (e)(2) that responses shall “be under oath”, added Subsec. (f)(2) re orders requiring payment of civil penalties and added Subsec. (h) re service of subpoenas, etc.; P.A. 75-567 substituted “chapter” for “part”; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county” in Subsec. (f); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 09-68 amended Subsec. (a) to add definition of “documentary material”, amended Subsec. (b) to replace “documents” with “documentary material”, amended Subsec. (c) to designate existing provisions as Subdiv. (1) and amend same to replace “documents” with “documentary material”, make provisions applicable to documentary material furnished pursuant to demand issued under Subsec. (a) and provide that material shall be returned to person “furnishing such documentary material”, and to add Subdiv. (2) re custody, availability and return of documentary material or other information furnished voluntarily to Attorney General and identity of the person furnishing such material or information, amended Subsec. (f) to increase maximum civil penalty from $500 to $2,000 and made technical changes throughout, effective July 1, 2009; P.A. 13-85 added Subsec. (i) re confidential material.



Section 35-43 - Attachment.

No person, including, but not limited to, a consumer, commencing an action under sections 35-34 and 35-35, shall have the right of attachment without first obtaining an order from the superior court in which such action shall be brought.

(1971, P.A. 608, S. 20.)



Section 35-44 - Actions and proceedings to be in accordance with civil actions statutes.

Unless otherwise set forth in this chapter, all actions or proceedings under the provisions of this chapter shall be according to the statutes of Connecticut pertaining to civil actions.

(1971, P.A. 608, S. 21; P.A. 75-567, S. 14, 80.)

History: P.A. 75-567 substituted “chapter” for “part”.

Cited. 30 CS 87.



Section 35-44a - Attorney General to bring actions in federal court on behalf of state government, local government, and other political subdivisions.

The Attorney General may institute proceedings on behalf of the state, its municipalities, school districts and other political subdivisions organized under the authority of this state in federal court to recover damages or to seek injunctive relief provided for under any provision of federal law comparable to the provisions of this chapter; provided, the authority of any such municipality, school district or political subdivision to bring such action on its own behalf shall not be impaired nor shall its authority to engage its own counsel in connection therewith be impaired.

(P.A. 75-508, S. 4, 7.)



Section 35-44b - Judicial construction of Connecticut Antitrust Act.

It is the intent of the General Assembly that in construing sections 35-24 to 35-46, inclusive, the courts of this state shall be guided by interpretations given by the federal courts to federal antitrust statutes.

(P.A. 92-248, S. 2.)



Section 35-45 - Price discrimination prohibited in commercial transactions. Rebuttal of prima-facie case.

(a) No person engaged in commerce, in the course of such commerce, either directly or indirectly, shall discriminate in price between different purchasers of commodities of like grade and quality, where either or any of the purchases involved in such discrimination are in commerce, where such commodities are sold for use, consumption or resale within Connecticut, and where the effect of such discrimination may be to lessen competition or tend to create a monopoly in any line of commerce, or to injure, destroy or prevent competition with any person who either grants or knowingly receives the benefit of such discrimination, or with customers of either of them; provided nothing herein contained shall prevent differentials which only make due allowance for differences in the cost of manufacture, sale, or delivery resulting from the differing methods or quantities in which such commodities are sold or delivered to such purchasers; or prevent persons engaged in selling goods, wares or merchandise in commerce from selecting their own customers in bona fide transactions and not in restraint of trade; or prevent price changes from time to time in response to changing conditions affecting the market for or the marketability of the goods concerned, such as, but not limited to, actual or imminent deterioration of perishable goods, obsolescence of seasonal goods, distress sales under court process or sales in good faith in discontinuance of business in the goods concerned.

(b) Upon proof being made, at any hearing on a complaint under subsection (a) of this section, that there has been discrimination in price, the burden of rebutting the prima-facie case thus made by showing justification shall be upon the person charged with a violation of this section, and unless justification shall be affirmatively shown, an order terminating the discrimination may be issued; provided nothing herein contained shall prevent a seller rebutting the prima-facie case thus made by showing that his lower price to any purchaser or purchasers was made in good faith to meet an equally low price of a competitor.

(P.A. 73-668, S. 1; P.A. 74-102.)

History: P.A. 74-102 added Subsec. (b) re burden of proof.



Section 35-46 - Joint research and development ventures.

Any person, as defined in section 35-25, who is in compliance with the National Cooperative Research Act of 1984, Public Law 98-462, shall be deemed to be in compliance with all provisions of sections 35-24 to 35-45, inclusive, concerning joint research and development ventures. As used in this section, the term “joint research and development venture” shall be construed as defined in the National Cooperative Research Act of 1984. Nothing in this section shall affect the application of said sections to any activity of a person other than joint research and development ventures.

(P.A. 92-248, S. 1.)






Chapter 625 - Uniform Trade Secrets Act

Section 35-50 - Citation of chapter.

This chapter may be cited as the Uniform Trade Secrets Act.

(P.A. 83-344, S. 1.)



Section 35-51 - Definitions.

As used in this chapter, unless the context requires otherwise:

(a) “Improper means” includes theft, bribery, misrepresentation, breach or inducement of a breach of duty to maintain secrecy, or espionage through electronic or other means, including searching through trash.

(b) “Misappropriation” means: (1) Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or (2) disclosure or use of a trade secret of another without express or implied consent by a person who (A) used improper means to acquire knowledge of the trade secret; or (B) at the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was (i) derived from or through a person who had utilized improper means to acquire it; (ii) acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use, including but not limited to disclosures made under section 1-210, sections 31-40j to 31-40p, inclusive, or subsection (c) of section 12-62; or (iii) derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or (C) before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

(c) “Person” means a natural person, corporation, limited liability company, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

(d) Notwithstanding the provisions of sections 1-210, 31-40j to 31-40p, inclusive, and subsection (c) of section 12-62, “trade secret” means information, including a formula, pattern, compilation, program, device, method, technique, process, drawing, cost data or customer list that: (1) Derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use, and (2) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

(P.A. 83-344, S. 2; P.A. 95-79, S. 134, 189; 95-283, S. 64, 68; P.A. 97-110.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-283 made technical change to replace reference to Sec. 12-62(b) with Sec. 12-62(c), effective July 6, 1995; P.A. 97-110 amended Subsec. (a) by adding “including searching through trash”.

Plaintiffs met secrecy requirement of Subdiv. (2); trial court did not err in finding that plaintiff had a trade secret as defined therein. 251 C. 59. Not all components of a secret business plan are necessarily trade secrets; plaintiff corporation’s plan to use open chest surgery products to generate cash in a declining market was an element of plaintiff’s future business strategy and defendant’s disclosure of plan constituted misappropriation of trade secret; employee seeking to purchase a publicly traded corporation is not competing with the shareholder owners of trade secret and does not seek to deprive them of right to profit from their investments. 282 C. 209.

There were insufficient facts that certain exhibits were trade secrets that should be sealed, and certain other exhibits contained information already in the public domain and should not have been sealed. 120 CA 837.



Section 35-52 - Injunctive relief.

(a) Actual or threatened misappropriation may be enjoined upon application to any court of competent jurisdiction. An injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(b) If the court determines that it would be unreasonable to prohibit future use, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time the use could have been prohibited.

(c) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

(P.A. 83-344, S. 3.)



Section 35-53 - Damages. Punitive damages for wilful and malicious misappropriation.

(a) In addition to or in lieu of injunctive relief, a complainant may recover damages for the actual loss caused by misappropriation. A complainant also may recover for the unjust enrichment caused by misappropriation that is not taken into account in computing damages for actual loss.

(b) In any action brought pursuant to subsection (a) of this section, if the court finds wilful and malicious misappropriation, the court may award punitive damages in an amount not exceeding twice any award made under subsection (a) and may award reasonable attorney’s fees to the prevailing party.

(P.A. 83-344, S. 4.)

Trial court’s finding of willful and malicious misappropriation was supported by the record and trial court did not abuse its discretion in awarding punitive damages and attorneys’ fees. 251 C. 59. Trial court did not abuse its discretion in awarding $40,000 in punitive damages, inasmuch as award did not exceed twice the amount of the award of compensatory damages. 267 C. 456. Since defendant’s attempted takeover of plaintiff employer was not intended to injure the shareholder owners of a trade secret and did not constitute a malicious violation of Uniform Trade Secrets Act, plaintiff was not entitled to punitive damages and attorneys fees. 282 C. 209.



Section 35-54 - Attorney’s fees.

If a claim of misappropriation is made in bad faith or a motion to terminate an injunction is made or resisted in bad faith, the court may award reasonable attorney’s fees to the prevailing party.

(P.A. 83-344, S. 5.)



Section 35-55 - Protection of trade secrets by court.

In an action under this chapter, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

(P.A. 83-344, S. 6.)



Section 35-56 - Limitation of action for misappropriation.

No action for misappropriation shall be brought but within three years from the date the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.

(P.A. 83-344, S. 7.)



Section 35-57 - Provisions of chapter supersede conflicting law re civil liability. Limitation.

(a) Unless otherwise agreed by the parties, the provisions of this chapter supersede any conflicting tort, restitutionary, or other law of this state pertaining to civil liability for misappropriation of a trade secret.

(b) This chapter does not affect: (1) Contractual or other civil liability or relief that is not based upon misappropriation of a trade secret; (2) criminal liability for misappropriation of a trade secret; or (3) the duty of any person or state or municipal agency to disclose information pursuant to section 1-210, sections 31-40j to 31-40p, inclusive, or subsection (c) of section 12-62, or wherever expressly provided by law.

(P.A. 83-344, S. 8; P.A. 95-283, S. 65, 68.)

History: P.A. 95-283 amended Subsec. (b) to make technical change replacing reference to Subsec. (b) of Sec. 12-62 with Subsec. (c) of Sec. 12-62, effective July 6, 1995.



Section 35-58 - Rules of construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

(P.A. 83-344, S. 9.)









Title 36 - The Banking Law of Connecticut (All sections transferred or repealed)

Chapter 634-662e - The Banking Law of Connecticut (All sections transferred or repealed)

Section 36-1 to 36-9gg - Definitions and general provisions.

Sections 36-1 to 36-9gg, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 634.



Section 36-10 to 36-22b - Commissioner of Banking.

Sections 36-10 to 36-22b, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 635.



Section 36-23 to 36-26 - Violations of banking law. Establishment of maximum rates, dividends and interest.

Sections 36-23 to 36-26, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 636.



Section 36-27 - Banking appeals.

Section 36-27 is repealed.

Note: This section was formerly published as chapter 637.



Section 36-27a to 36-27j - Deposit Account Contract Act.

Sections 36-27a to 36-27j, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 637a.



Section 36-28 to 36-29e - Bank holidays.

Sections 36-28 to 36-29e, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 638.



Section 36-29f to 36-29l - Reserve requirements.

Sections 36-29f to 36-29l, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 638a.



Section 36-30 to 36-52 - Bank assets and receiverships.

Sections 36-30 to 36-52, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 639.



Section 36-52a to 36-52d - Community reinvestment.

Sections 36-52a to 36-52d, inclusive, have been transferred.

Note: These sections were formerly published as chapter 639a.



Section 36-53 to 36-93 - State banks and trust companies.

Sections 36-53 to 36-93, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 640.



Section 36-94 to 36-116 - Savings bank investments, loans and deposits.

Sections 36-94 to 36-116, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 641.



Section 36-117 to 36-142k - Savings banks.

Sections 36-117 to 36-142k, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 642.



Section 36-142l to 36-142z - Capital stock savings banks.

Sections 36-142l to 36-142z, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 642a.



Section 36-142aa to 36-142hh - Mutual holding companies.

Sections 36-142aa to 36-142hh, inclusive, have been transferred.

Note: These sections were formerly published as chapter 642b.



Section 36-143 to 36-155 - Industrial banks.

Sections 36-143 to 36-155, inclusive, are repealed.

Note: These sections were formerly published as chapter 643.



Section 36-156 to 36-171a - Private bankers.

Sections 36-156 to 36-171a, inclusive, are repealed.

Note: These sections were formerly published as chapter 644.



Section 36-172 to 36-193 - Savings and loan associations.

Sections 36-172 to 36-193, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 645.



Section 36-193a to 36-193h - Satellite device and point of sale terminal service.

Sections 36-193a to 36-193h, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 645a.



Section 36-193i to 36-193s - Capital stock savings and loan associations.

Sections 36-193i to 36-193s, inclusive, are repealed.

Note: These sections were formerly published as chapter 645b.



Section 36-193t to 36-193w - Capital stock banks.

Sections 36-193t to 36-193w, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 645c.



Section 36-194 to 36-224 - Credit unions.

Sections 36-194 to 36-224, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 646.



Section 36-224a to 36-224o - Secondary mortgage loans.

Sections 36-224a to 36-224o, inclusive, have been transferred.

Note: These sections were formerly published as chapter 646a.



Section 36-225 to 36-243 - Small loans.

Sections 36-225 to 36-243, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 647.



Section 36-243a to 36-243c - Regulation of creditors’ collection practices.

Sections 36-243a to 36-243c, inclusive, have been transferred.

Note: These sections were formerly published as chapter 647a.



Section 36-244 to 36-248 - Money Forwarders Act.

Sections 36-244 to 36-248, inclusive, are repealed.

Note: These sections were formerly published as chapter 648.



Section 36-249 to 36-253 - Trustees under mortgage.

Sections 36-249 to 36-253, inclusive, have been transferred.

Note: These sections were formerly published as chapter 649.



Section 36-254 to 36-263 - Sales finance companies.

Sections 36-254 to 36-263, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 650.



Section 36-264 to 36-313 - Supervision of sale of securities.

Sections 36-264 to 36-313, inclusive, are repealed.

Note: These sections were formerly published as chapter 651.



Section 36-314 to 36-319a - Corporations exercising fiduciary powers.

Sections 36-314 to 36-319a, inclusive, have been transferred.

Note: These sections were formerly published as chapter 652.



Section 36-320 to 36-347 - The Connecticut Securities Act.

Sections 36-320 to 36-347, inclusive, are repealed.

Note: These sections were formerly published as chapter 653.



Section 36-347a to 36-347m - The Connecticut Tender Offer Act.

Sections 36-347a to 36-347m, inclusive, have been transferred.

Note: These sections were formerly published as chapter 653a.



Section 36-348 to 36-363 - Finance charge disclosures.

Sections 36-348 to 36-363, inclusive, are repealed.

Note: These sections were formerly published as chapter 654.



Section 36-364 to 36-381 - Debt adjusters.

Sections 36-364 to 36-381, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 655.



Section 36-382 to 36-392 - Protection of public deposits.

Sections 36-382 to 36-392, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 656.



Section 36-393 to 36-417 - Truth-in-Lending Act.

Sections 36-393 to 36-417, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 657.



Section 36-417a to 36-417y - Fair Credit Billing Act.

Sections 36-417a to 36-417y, inclusive, are repealed.

Note: These sections were formerly published as chapter 657a.



Section 36-417z - Interest and finance charge rebates.

Section 36-417z has been transferred.

Note: This section was formerly published as chapter 657b.



Section 36-418 to 36-430 - Bank Holding Company and Bank Acquisition Act.

Sections 36-418 to 36-430, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 658.



Section 36-431 to 36-435l - Consumer credit reports.

Sections 36-431 to 36-435l, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 659.



Section 36-436 to 36-439 - Credit discrimination.

Sections 36-436 to 36-439, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 660.



Section 36-440 to 36-441 - Nondepository first mortgage lenders and brokers.

Sections 36-440 to 36-441, inclusive, have been transferred.

Note: These sections were formerly published as chapter 660a.



Section 36-442 to 36-442l - Mortgage processing.

Sections 36-442 to 36-442l, inclusive, have been transferred.

Note: These sections were formerly published as chapter 660b.



Section 36-442m to 36-442z - Mortgage servicing.

Sections 36-442m to 36-442z, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 660c.



Section 36-442aa and 36-442bb - Mortgage insurance.

Sectons 36-442aa and 36-442bb have been transferred.

Note: These sections were formerly published as chapter 660d.



Section 36-443 to 36-455 - Home mortgage disclosure.

Sections 36-443 to 36-455, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 661.



Section 36-456 to 36-469 - The Connecticut Tender Offer Act.

Sections 36-456 to 36-469, inclusive, have been transferred.

Note: These sections were formerly published as chapter 661a.



Section 36-470 to 36-502 - Uniform Securities Act.

Sections 36-470 to 36-502, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 662.



Section 36-503 to 36-529 - Business Opportunity Investment Act.

Sections 36-503 to 36-529, inclusive, have been transferred.

Note: These sections were formerly published as chapter 662a.



Section 36-530 to 36-551 - Money Order and Travelers Check Licensees Act.

Sections 36-530 to 36-551, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 662b.



Section 36-552 to 36-563 - Interstate banking.

Sections 36-552 to 36-563, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 662c.



Section 36-564 to 36-576 - Check cashing services.

Sections 36-564 to 36-576, inclusive, have been transferred.

Note: These sections were formerly published as chapter 662d.



Section 36-577 to 36-583 - Loan brokers.

Sections 36-577 to 36-583, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 662e.

Note: Former chapter 663 (Sec. 37-1 et seq.), entitled “INTEREST”, has been renumbered as chapter 673 to allow for the creation of titles 36a, The Banking Law of Connecticut, and 36b, Connecticut Securities Law and Business Opportunity Act. These titles constitute successor provisions to former title 36 and certain sections from title 42.









Title 36a - The Banking Law of Connecticut

Chapter 664 - General Statement and Definitions

Section 36a-1 - (Formerly Sec. 36-1). General statement.

This title shall be known as the “Banking Law of Connecticut” and shall be applicable to all Connecticut banks, Connecticut credit unions, mortgage lenders, mortgage correspondent lenders, mortgage brokers, mortgage loan originators, loan processors or underwriters, money transmitters, check cashers, trustees under mortgages or deeds of trust of real property securing certain investments, corporations exercising fiduciary powers, small loan lenders, sales finance companies, mortgage servicing companies, debt adjusters, debt negotiators, consumer collection agencies and to such other persons as subject themselves to the provisions of this title or who, by violating any of its provisions, become subject to the penalties provided in this title.

(1949 Rev., S. 5731; 1969, P.A. 167; P.A. 78-121, S. 8, 113; P.A. 88-65, S. 5; P.A. 94-122, S. 1, 340; P.A. 08-176, S. 32; P.A. 11-216, S. 1; P.A. 13-253, S. 20.)

History: 1969 act specified applicability to dealers of securities, investment counsel and investment counsel agents; P.A. 78-121 deleted private bankers and building associations from applicability provision; P.A. 88-65 deleted reference to industrial banks; P.A. 94-122 consolidated “state bank and trust companies”, “savings banks”, and “savings and loan associations” into the definition of “Connecticut banks”, added references to specific licensees and removed references to licensees covered by sections moved to title 36b, effective January 1, 1995; Sec. 36-1 transferred to Sec. 36a-1 in 1995; P.A. 08-176 removed “first and secondary” re “mortgage lenders”, inserted “mortgage” re brokers and added “mortgage correspondent lenders, mortgage loan originators”, effective July 1, 2008; P.A. 11-216 added “loan processors or underwriters” and “persons offering or engaging in debt negotiation” and made a technical change; P.A. 13-253 changed “money order and travelers check licensees, check cashing service licensees” to “money transmitters, check cashers”, changed “licensees” to “lenders” and changed “persons offering or engaging in debt negotiation” to “debt negotiators, consumer collection agencies”.



Section 36a-2 - (Formerly Sec. 36-2). Definitions.

As used in this title, unless the context otherwise requires:

(1) “Affiliate” of a person means any person controlling, controlled by, or under common control with, that person;

(2) “Applicant” with respect to any license or approval provision pursuant to this title means a person who applies for that license or approval;

(3) “Automated teller machine” means a stationary or mobile unattended device, including a satellite device but excluding a point of sale terminal, at which banking transactions, including, but not limited to, deposits, withdrawals, advances, payments or transfers, may be conducted;

(4) “Bank” means a Connecticut bank or a federal bank;

(5) “Bank and trust company” means an institution chartered or organized under the laws of this state as a bank and trust company;

(6) “Bank holding company” has the meaning given to that term in 12 USC Section 1841(a), as amended from time to time, except that the term “bank”, as used in 12 USC Section 1841(a) includes a bank or out-of-state bank that functions solely in a trust or fiduciary capacity;

(7) “Capital stock” when used in conjunction with any bank or out-of-state bank means a bank or out-of-state bank that is authorized to accumulate funds through the issuance of its capital stock;

(8) “Client” means a beneficiary of a trust for whom the Connecticut bank acts as trustee, a person for whom the Connecticut bank acts as agent, custodian or bailee, or other person to whom a Connecticut bank owes a duty or obligation under a trust or other account administered by such Connecticut bank, regardless of whether such Connecticut bank owes a fiduciary duty to the person;

(9) “Club deposit” means deposits to be received at regular intervals, the whole amount deposited to be withdrawn by the owner or repaid by the bank in not more than fifteen months from the date of the first deposit, and upon which no interest or dividends need to be paid;

(10) “Commissioner” means the Banking Commissioner and, with respect to any function of the commissioner, includes any person authorized or designated by the commissioner to carry out that function;

(11) “Company” means any corporation, joint stock company, trust, association, partnership, limited partnership, unincorporated organization, limited liability company or similar organization, but does not include (A) any corporation the majority of the shares of which are owned by the United States or by any state, or (B) any trust which by its terms shall terminate within twenty-five years or not later than twenty-one years and ten months after the death of beneficiaries living on the effective date of the trust;

(12) “Connecticut bank” means a bank and trust company, savings bank or savings and loan association chartered or organized under the laws of this state;

(13) “Connecticut credit union” means a cooperative, nonprofit financial institution that (A) is organized under chapter 667 and the membership of which is limited as provided in section 36a-438a, (B) operates for the benefit and general welfare of its members with the earnings, benefits or services offered being distributed to or retained for its members, and (C) is governed by a volunteer board of directors elected by and from its membership;

(14) “Connecticut credit union service organization” means a credit union service organization that is incorporated under the laws of this state, located in this state and established by at least one Connecticut credit union;

(15) “Consolidation” means a combination of two or more institutions into a new institution; all institutions party to the consolidation, other than the new institution, are “constituent” institutions; the new institution is the “resulting” institution;

(16) “Control” has the meaning given to that term in 12 USC Section 1841(a), as amended from time to time;

(17) “Credit union service organization” means an entity organized under state or federal law to provide credit union service organization services primarily to its members, to Connecticut credit unions, federal credit unions and out-of-state credit unions other than its members, and to members of any such other credit unions;

(18) “Customer” means any person using a service offered by a financial institution;

(19) “Demand account” means an account into which demand deposits may be made;

(20) “Demand deposit” means a deposit that is payable on demand, a deposit issued with an original maturity or required notice period of less than seven days or a deposit representing funds for which the bank does not reserve the right to require at least seven days’ written notice of the intended withdrawal, but does not include any time deposit;

(21) “Deposit” means funds deposited with a depository;

(22) “Deposit account” means an account into which deposits may be made;

(23) “Depositor” includes a member of a mutual savings and loan association;

(24) “Director” means a member of the governing board of a financial institution;

(25) “Equity capital” means the excess of a Connecticut bank’s total assets over its total liabilities, as defined in the instructions of the federal Financial Institutions Examination Council for consolidated reports of condition and income;

(26) “Executive officer” means every officer of a Connecticut bank who participates or has authority to participate, otherwise than in the capacity of a director, in major policy-making functions of such bank, regardless of whether such officer has an official title or whether that title contains a designation of assistant and regardless of whether such officer is serving without salary or other compensation. The president, vice president, secretary and treasurer of such bank are deemed to be executive officers, unless, by resolution of the governing board or by such bank’s bylaws, any such officer is excluded from participation in major policy-making functions, otherwise than in the capacity of a director of such bank, and such officer does not actually participate in such policy-making functions;

(27) “Federal agency” has the meaning given to that term in 12 USC Section 3101, as amended from time to time;

(28) “Federal bank” means a national banking association, federal savings bank or federal savings and loan association having its principal office in this state;

(29) “Federal branch” has the meaning given to that term in 12 USC Section 3101, as amended from time to time;

(30) “Federal credit union” means any institution chartered or organized as a federal credit union pursuant to the laws of the United States having its principal office in this state;

(31) “Fiduciary” means a person undertaking to act alone or jointly with others primarily for the benefit of another or others in all matters connected with its undertaking and includes a person acting in the capacity of trustee, executor, administrator, guardian, assignee, receiver, conservator, agent, custodian under the Connecticut Uniform Gifts to Minors Act or the Uniform Transfers to Minors Act, and acting in any other similar capacity;

(32) “Financial institution” means any Connecticut bank, Connecticut credit union, or other person whose activities in this state are subject to the supervision of the commissioner, but does not include a person whose activities are subject to the supervision of the commissioner solely pursuant to chapter 672a, 672b or 672c or any combination thereof;

(33) “Foreign bank” has the meaning given to that term in 12 USC Section 3101, as amended from time to time;

(34) “Foreign country” means any country other than the United States and includes any colony, dependency or possession of any such country;

(35) “Governing board” means the group of persons vested with the management of the affairs of a financial institution irrespective of the name by which such group is designated;

(36) “Holding company” means a bank holding company or a savings and loan holding company, except, as used in sections 36a-180 to 36a-191, inclusive, “holding company” means a company that controls a bank;

(37) “Insured depository institution” has the meaning given to that term in 12 USC Section 1813, as amended from time to time;

(38) “Licensee” means any person who is licensed or required to be licensed pursuant to the applicable provisions of this title;

(39) “Loan” includes any line of credit or other extension of credit;

(40) “Loan production office” means an office of a bank or out-of-state bank, other than a foreign bank, whose activities are limited to loan production and solicitation;

(41) “Merger” means the combination of one or more institutions with another which continues its corporate existence; all institutions party to the merger are “constituent” institutions; the merging institution which upon the merger continues its existence is the “resulting” institution;

(42) “Mutual” when used in conjunction with any institution that is a bank or out-of-state bank means any such institution without capital stock;

(43) “Mutual holding company” means a mutual holding company organized under sections 36a-192 to 36a-199, inclusive, and unless otherwise indicated, a subsidiary holding company controlled by a mutual holding company organized under sections 36a-192 to 36a-199, inclusive;

(44) “Out-of-state” includes any state other than Connecticut and any foreign country;

(45) “Out-of-state bank” means any institution that engages in the business of banking, but does not include a bank, Connecticut credit union, federal credit union or out-of-state credit union;

(46) “Out-of-state credit union” means any credit union other than a Connecticut credit union or a federal credit union;

(47) “Out-of-state trust company” means any company chartered to act as a fiduciary but does not include a company chartered under the laws of this state, a bank, an out-of-state bank, a Connecticut credit union, a federal credit union or an out-of-state credit union;

(48) “Person” means an individual, company, including a company described in subparagraphs (A) and (B) of subdivision (11) of this section, or any other legal entity, including a federal, state or municipal government or agency or any political subdivision thereof;

(49) “Point of sale terminal” means a device located in a commercial establishment at which sales transactions can be charged directly to the buyer’s deposit, loan or credit account, but at which deposit transactions cannot be conducted;

(50) “Prepayment penalty” means any charge or penalty for paying all or part of the outstanding balance owed on a loan before the date on which the principal is due and includes computing a refund of unearned interest by a method that is less favorable to the borrower than the actuarial method, as defined by Section 933(d) of the Housing and Community Development Act of 1992, 15 USC 1615(d), as amended from time to time;

(51) “Reorganized savings bank” means any savings bank incorporated and organized in accordance with sections 36a-192 and 36a-193;

(52) “Reorganized savings and loan association” means any savings and loan association incorporated and organized in accordance with sections 36a-192 and 36a-193;

(53) “Reorganized savings institution” means any reorganized savings bank or reorganized savings and loan association;

(54) “Representative office” has the meaning given to that term in 12 USC Section 3101, as amended from time to time;

(55) “Reserves for loan and lease losses” means the amounts reserved by a Connecticut bank against possible loan and lease losses as shown on the bank’s consolidated reports of condition and income;

(56) “Retail deposits” means any deposits made by individuals who are not “accredited investors”, as defined in 17 CFR 230.501(a);

(57) “Satellite device” means an automated teller machine which is not part of an office of the bank, Connecticut credit union or federal credit union which has established such machine;

(58) “Savings account” means a deposit account, other than an escrow account established pursuant to section 49-2a, into which savings deposits may be made and which account must be evidenced by periodic statements delivered at least semiannually or by a passbook;

(59) “Savings and loan association” means an institution chartered or organized under the laws of this state as a savings and loan association;

(60) “Savings bank” means an institution chartered or organized under the laws of this state as a savings bank;

(61) “Savings deposit” means any deposit other than a demand deposit or time deposit on which interest or a dividend is paid periodically;

(62) “Savings and loan holding company” has the meaning given to that term in 12 USC Section 1467a, as amended from time to time;

(63) “Share account holder” means a person who maintains a share account in a Connecticut credit union, federal credit union or out-of-state credit union that maintains in this state a branch, as defined in section 36a-435b;

(64) “State” means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the trust territory of the Pacific Islands, the Virgin Islands and the Northern Mariana Islands;

(65) “State agency” has the meaning given to that term in 12 USC Section 3101, as amended from time to time;

(66) “State branch” has the meaning given to that term in 12 USC Section 3101, as amended from time to time;

(67) “Subsidiary” has the meaning given to that term in 12 USC Section 1841(d), as amended from time to time;

(68) “Subsidiary holding company” means a stock holding company, controlled by a mutual holding company, that holds one hundred per cent of the stock of a reorganized savings institution;

(69) “Supervisory agency” means: (A) The commissioner; (B) the Federal Deposit Insurance Corporation; (C) the Resolution Trust Corporation; (D) the Office of Thrift Supervision; (E) the National Credit Union Administration; (F) the Board of Governors of the Federal Reserve System; (G) the United States Comptroller of the Currency; (H) the Bureau of Consumer Financial Protection; and (I) any successor to any of the foregoing agencies or individuals;

(70) “Time account” means an account into which time deposits may be made;

(71) “Time deposit” means a deposit that the depositor or share account holder does not have a right and is not permitted to make withdrawals from within six days after the date of deposit, unless the deposit is subject to an early withdrawal penalty of at least seven days’ simple interest on amounts withdrawn within the first six days after deposit, subject to those exceptions permissible under 12 CFR Part 204, as amended from time to time;

(72) “Trust bank” means a Connecticut bank organized to function solely in a fiduciary capacity; and

(73) “Uninsured bank” means a Connecticut bank that does not accept retail deposits and for which insurance of deposits by the Federal Deposit Insurance Corporation or its successor agency is not required.

(1949 Rev., S. 5732; 1967, P.A. 461, S. 6; 1969, P.A. 199, S. 1; P.A. 77-614, S. 161, 610; P.A. 78-121, S. 9, 113; P.A. 80-482, S. 233, 345, 348; P.A. 83-406, S. 2, 11; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 6; P.A. 92-12, S. 1; P.A. 94-122, S. 2, 340; Oct. Sp. Sess. P.A. 94-1, S. 14, 21; P.A. 95-155, S. 2, 29; P.A. 97-223, S. 1, 8; P.A. 98-258, S. 1; P.A. 00-2, S. 1, 3; P.A. 02-47, S. 1; 02-73, S. 1; P.A. 03-84, S. 23; 03-196, S. 1; P.A. 04-136, S. 1; P.A. 06-196, S. 216; P.A. 07-156, S. 2; P.A. 08-176, S. 31, 33; P.A. 11-110, S. 1; P.A. 12-96, S. 18.)

History: 1967 act inserted new Subdiv. (f) defining “savings deposit”, relettering former Subdivs. (f) to (h) accordingly and adding references to savings accounts and deposits as necessary; 1969 act included deposits of savings and loan associations in Subdiv. (c); P.A. 77-614 replaced bank commissioner with banking commissioner within the department of business regulation and made banking department a division within that department, effective January 1, 1979; P.A. 78-121 deleted reference to moneys received by building associations in Subdiv. (a) and reference to deposits of private bankers in Subdiv. (c); P.A. 80-482 restored banking division as independent department with banking commissioner as its head and abolished the department of business regulation; P.A. 83-406 added definitions of “capital stock bank”, “national banking association”, “capital stock savings bank”, “capital stock savings and loan association”, “mutual savings bank”, “eligibility record date”, “eligible account holder” and “savings account”; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 88-65 redefined “account” and “deposit” by deleting references to industrial banks; P.A. 92-12 redesignated Subdivs; P.A. 94-122 consolidated, updated, alphabetized and added definitions, included “Connecticut bank” and “automated teller machine” and expanded the definition of “commissioner”, effective January 1, 1995; Oct. Sp. Sess. P.A. 94-1 added definitions of “federal agency”, “federal branch”, “foreign bank”, “representative office”, “state agency” and “state branch” and renumbered prior definitions as necessary, effective January 1, 1995; Sec. 36-2 transferred to Sec. 36a-2 in 1995; P.A. 95-155 added the definition of “insured depository institution”, redefined “state” to include any territory of the United States, Guam, American Samoa, the trust territory of the Pacific Islands, the Virgin Islands and the Northern Mariana Island, and in the definition of “savings and loan holding company” changed the citation from CFR to USC, effective June 27, 1995; P.A. 97-223 amended definitions of “mutual holding company”, “reorganized savings bank” and “reorganized savings and loan association” in Subdivs. (39), (45) and (46), respectively, effective June 24, 1997; P.A. 98-258 added new Subdiv. (43) defining “out-of-state trust company” and redesignated existing Subdivs. (43) to (62) as Subdivs. (44) to (63); P.A. 00-2 made technical changes to definitions of “commissioner” in Subdiv. (9), “consolidation” in Subdiv. (13) and “merger” in Subdiv. (37), and redefined “holding company” in Subdiv. (33) by deleting references to bank holding company and savings and loan holding company and adding “a company that controls a bank”, effective April 18, 2000; P.A. 02-47 redefined “mutual holding company”, “reorganized savings bank” and “reorganized savings and loan association”, added definition of “subsidiary holding company” and renumbered the subdivisions accordingly, effective May 9, 2002; P.A. 02-73 redefined “Connecticut credit union” and “time deposit”, added definitions of “Connecticut credit union service organization” and “credit union service organization” and renumbered the subdivisions accordingly; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subdiv. (9), effective June 3, 2003; P.A. 03-196 defined “share account holder” in new Subdiv. (59) and redesignated existing Subdivs. (59) to (66), inclusive, as Subdivs. (60) to (67), inclusive, effective July 1, 2003; P.A. 04-136 added definitions of “client” in new Subdiv. (8), “retail deposits” in new Subdiv. (54), “trust bank” in new Subdiv. (70) and “uninsured bank” in new Subdiv. (71), renumbered existing Subdivs. accordingly and made technical changes, effective May 12, 2004; P.A. 06-196 made a technical change in Subdiv. (47), effective June 7, 2006; P.A. 07-156 added new Subdiv. (43) defining “national mortgage licensing system” and redesignated existing Subdivs. (43) to (71) as Subdivs. (44) to (72), effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 2, from September 30, 2008, to July 1, 2008, changed defined term in Subdiv. (43) from “national mortgage licensing system” to “Nationwide Mortgage Licensing System”, added new Subdiv. (50) defining “prepayment penalty”, renumbered existing Subdivs. (50) to (72) as Subdivs. (51) to (73), and made technical changes, effective July 1, 2008; P.A. 11-110 amended Subdiv. (69) to redefine “supervisory agency” by adding “Bureau of Consumer Financial Protection” in new Subpara. (H) and redesignating existing Subpara. (H) as Subpara. (I), effective July 21, 2011; P.A. 12-96 added new Subdiv. (40) defining “loan production office”, deleted former Subdiv. (43) defining “Nationwide Mortgage Licensing System” and redesignated existing Subdivs. (40) to (42) as Subdivs. (41) to (43), effective June 8, 2012.

See Sec. 1-1 for definitions of “banks”, “savings banks” and “deposit account”.



Section 36a-3 - Other defined terms.

Other definitions applying to this title or to specified parts thereof and the sections in which they appear are:

“Account”. Sections 36a-155 and 36a-365.

“Additional proceeds”. Section 36a-746e.

“Administrative expense”. Section 36a-237.

“Advance fee”. Sections 36a-485 and 36a-615.

“Advertise”, “advertisement” or “advertising”. Section 36a-485.

“Agency bank”. Section 36a-285.

“Agent”. Section 36a-494.

“Alternative mortgage loan”. Section 36a-265.

“Amount financed”. Section 36a-690.

“Annual percentage rate”. Section 36a-690.

“Annual percentage yield”. Section 36a-316.

“Annuities”. Section 36a-455a.

“Applicant”. Section 36a-736.

“APR”. Section 36a-746a.

“Assessment area”. Section 36a-37.

“Assets”. Section 36a-70.

“Associate”. Section 36a-184.

“Associated member”. Section 36a-458a.

“Authorized delegate”. Section 36a-596.

“Bank”. Section 36a-30.

“Bankers’ bank”. Section 36a-70.

“Banking business”. Section 36a-425.

“Basic services”. Section 36a-437a.

“Billing cycle”. Section 36a-565.

“Bona fide nonprofit organization”. Sections 36a-487 and 36a-655.

“Branch”. Sections 36a-145, 36a-410 and 36a-435b.

“Branch office”. Section 36a-485.

“Branch or agency net payment entitlement”. Section 36a-428n.

“Branch or agency net payment obligation”. Section 36a-428n.

“Broker”. Section 36a-746a.

“Business and industrial development corporation”. Section 36a-626.

“Business and property in this state”. Section 36a-428n.

“Capital”. Section 36a-435b.

“Cash advance”. Section 36a-564.

“Cash price”. Section 36a-770.

“Certificate of incorporation”. Section 36a-435b.

“CHFA loan”. Section 36a-760.

“Clerical or support duties”. Section 36a-485.

“Closely related activities”. Sections 36a-250 and 36a-455a.

“Collective managing agency account”. Section 36a-365.

“Commercial vehicle”. Section 36a-770.

“Community bank”. Section 36a-70.

“Community credit union”. Section 36a-37.

“Community development bank”. Section 36a-70.

“Community reinvestment performance”. Section 36a-37.

“Connecticut holding company”. Sections 36a-53 and 36a-410.

“Consolidate”. Section 36a-145.

“Construction loan”. Section 36a-458a.

“Consumer”. Sections 36a-155, 36a-676 and 36a-695.

“Consumer Credit Protection Act”. Section 36a-676.

“Consumer debtor” and “debtor”. Sections 36a-645 and 36a-800.

“Consumer collection agency”. Section 36a-800.

“Consummation”. Section 36a-746a.

“Control person”. Section 36a-485.

“Controlling interest”. Section 36a-276.

“Conventional mortgage rate”. Section 36a-760.

“Corporate”. Section 36a-435b.

“Credit”. Sections 36a-645 and 36a-676.

“Credit manager”. Section 36a-435b.

“Creditor”. Sections 36a-676, 36a-695 and 36a-800.

“Credit card”, “cardholder” and “card issuer”. Section 36a-676.

“Credit clinic”. Section 36a-700.

“Credit rating agency”. Section 36a-695.

“Credit report”. Section 36a-695.

“Credit sale”. Section 36a-676.

“Credit union service organization”. Section 36a-435b.

“Credit union service organization services”. Section 36a-435b.

“De novo branch”. Section 36a-410.

“Debt”. Section 36a-645.

“Debt adjustment”. Section 36a-655.

“Debt mutual fund”. Sections 36a-275 and 36a-459a.

“Debt securities”. Sections 36a-275 and 36a-459a.

“Debtor”. Section 36a-655.

“Deliver”. Section 36a-316.

“Deposit”. Section 36a-316.

“Deposit account”. Section 36a-316.

“Deposit account charge”. Section 36a-316.

“Deposit account disclosures”. Section 36a-316.

“Deposit contract”. Section 36a-316.

“Deposit services”. Section 36a-425.

“Depositor”. Section 36a-316.

“Depository institution”. Section 36a-485.

“Derivative transaction”. Section 36a-262.

“Director”. Section 36a-435b.

“Dwelling”. Section 36a-485.

“Earning period”. Section 36a-316.

“Electronic payment instrument”. Section 36a-596.

“Eligible collateral”. Section 36a-330.

“Eligible entity”. Section 36a-34.

“Employee”. Section 36a-485.

“Entity”. Section 36a-380.

“Equity mutual fund”. Sections 36a-276 and 36a-459a.

“Equity security”. Sections 36a-276 and 36a-459a.

“Executive officer”. Sections 36a-263 and 36a-469c.

“Expedited Connecticut bank”. Section 36a-70.

“Experience in the mortgage business”. Section 36a-488.

“Federal banking agency”. Section 36a-485.

“Federal Credit Union Act”. Section 36a-435b.

“Federal Home Mortgage Disclosure Act”. Section 36a-736.

“FHA loan”. Section 36a-760.

“Fiduciary”. Section 36a-365.

“Filing fee”. Section 36a-770.

“Finance charge”. Sections 36a-690 and 36a-770.

“Financial institution”. Sections 36a-41, 36a-44a, 36a-155, 36a-316, 36a-330,

36a-435b, 36a-736 and 36a-755.

“Financial records”. Section 36a-41.

“First mortgage loan”. Sections 36a-485, 36a-705 and 36a-725.

“Foreign banking corporation”. Section 36a-425.

“Fully indexed rate”. Section 36a-760b.

“General facility”. Section 36a-580.

“Global net payment entitlement”. Section 36a-428n.

“Global net payment obligation”. Section 36a-428n.

“Goods”. Sections 36a-535 and 36a-770.

“Graduated payment mortgage loan”. Section 36a-265.

“Guardian”. Section 36a-365.

“High cost home loan”. Section 36a-746a.

“Holder”. Section 36a-596.

“Home banking services”. Section 36a-170.

“Home banking terminal”. Section 36a-170.

“Home improvement loan”. Section 36a-736.

“Home purchase loan”. Section 36a-736.

“Home state”. Section 36a-410.

“Housing finance agency”. Section 36a-487.

“Immediate family member”. Sections 36a-435b and 36a-485.

“Independent contractor”. Section 36a-485.

“Individual”. Section 36a-485.

“Insider”. Section 36a-454b.

“Installment loan contract”. Sections 36a-535 and 36a-770.

“Insurance”. Section 36a-455a.

“Insurance bank”. Section 36a-285.

“Insurance department”. Section 36a-285.

“Interest”. Section 36a-316.

“Interest rate”. Section 36a-316.

“Interim interest”. Section 36a-746a.

“Investments”. Section 36a-602.

“Lender”. Sections 36a-746a, 36a-760 and 36a-770.

“Lessor”. Section 36a-676.

“License”. Section 36a-626.

“Licensee”. Sections 36a-596, 36a-607 and 36a-626.

“Limited branch”. Section 36a-145.

“Limited facility”. Section 36a-580.

“Loan broker”. Section 36a-615.

“Loan processor or underwriter”. Section 36a-485.

“Loss”. Section 36a-330.

“Made in this state”. Section 36a-770.

“Main office”. Section 36a-485.

“Managing agent”. Section 36a-365.

“Manufactured home”. Section 36a-457b.

“Material litigation”. Section 36a-598.

“Member”. Section 36a-435b.

“Member business loan”. Section 36a-458a.

“Member in good standing”. Section 36a-435b.

“Membership share”. Section 36a-435b.

“Mobile branch”. Sections 36a-145 and 36a-435b.

“Monetary value”. Section 36a-596.

“Money transmission”. Section 36a-596.

“Mortgage”. Section 36a-760g.

“Mortgage broker”. Sections 36a-485, 36a-705 and 36a-760.

“Mortgage correspondent lender”. Section 36a-485.

“Mortgage insurance”. Section 36a-725.

“Mortgage lender”. Sections 36a-485, 36a-705 and 36a-725.

“Mortgage loan”. Sections 36a-261, 36a-265, 36a-457b and 36a-736.

“Mortgage loan originator”. Section 36a-485.

“Mortgage rate lock-in”. Section 36a-705.

“Mortgage servicing company”. Section 36a-715.

“Mortgage servicer”. Section 36a-715.

“Mortgagee”. Section 36a-715.

“Mortgagor”. Section 36a-715.

“Motor vehicle”. Section 36a-770.

“Multiple common bond membership”. Section 36a-435b.

“Municipality”. Section 36a-800.

“Net outstanding member business loan balance”. Section 36a-458a.

“Net worth”. Sections 36a-441a and 36a-458a.

“Network”. Section 36a-155.

“Nonprime home loan”. Section 36a-760.

“Nonrefundable”. Section 36a-498.

“Nontraditional mortgage product”. Section 36a-489a.

“Note account”. Sections 36a-301 and 36a-456b.

“Office”. Sections 36a-23, 36a-316 and 36a-485.

“Officer”. Section 36a-435b.

“Open-end credit plan”. Section 36a-676.

“Open-end line of credit”. Section 36a-760.

“Open-end loan”. Section 36a-565.

“Organization”. Section 36a-800.

“Out-of-state holding company”. Section 36a-410.

“Outstanding”. Section 36a-596.

“Passbook savings account”. Section 36a-316.

“Payment instrument”. Section 36a-596.

“Periodic statement”. Section 36a-316.

“Permissible investment”. Section 36a-596.

“Person”. Sections 36a-184 and 36a-485.

“Post”. Section 36a-316.

“Prepaid finance charge”. Section 36a-746a.

“Prime quality”. Section 36a-596.

“Principal amount of the loan”. Section 36a-485.

“Processor”. Section 36a-155.

“Public deposit”. Section 36a-330.

“Purchaser”. Section 36a-596.

“Qualified financial contract”. Section 36a-428n.

“Qualified public depository” and “depository”. Section 36a-330.

“Real estate”. Section 36a-457b.

“Real estate brokerage activity”. Section 36a-485.

“Records”. Section 36a-17.

“Registered mortgage loan originator”. Section 36a-485.

“Related person”. Section 36a-53.

“Relocate”. Sections 36a-145 and 36a-462a.

“Residential mortgage loan”. Sections 36a-485 and 36a-715.

“Residential real estate”. Section 36a-485.

“Resulting entity”. Section 36a-34.

“Retail buyer”. Sections 36a-535 and 36a-770.

“Retail credit transaction”. Section 42-100b.

“Retail installment contract”. Sections 36a-535 and 36a-770.

“Retail installment sale”. Sections 36a-535 and 36a-770.

“Retail seller”. Sections 36a-535 and 36a-770.

“Reverse annuity mortgage loan”. Section 36a-265.

“Sales finance company”. Sections 36a-535 and 36a-770.

“Savings department”. Section 36a-285.

“Savings deposit”. Section 36a-316.

“Secondary mortgage loan”. Section 36a-485.

“Security convertible into a voting security”. Section 36a-184.

“Senior management”. Section 36a-435b.

“Settlement agent”. Section 36a-494.

“Share”. Section 36a-435b.

“Simulated check”. Section 36a-485.

“Single common bond membership”. Section 36a-435b.

“Special mortgage”. Section 36a-760c.

“Social purpose investment”. Section 36a-277.

“Sponsored”. Section 36a-485.

“Standard mortgage loan”. Section 36a-265.

“Stored value”. Section 36a-596.

“System”. Section 36a-485.

“Table funding agreement”. Section 36a-485.

“Tax and loan account”. Sections 36a-301 and 36a-456b.

“The Savings Bank Life Insurance Company”. Section 36a-285.

“Time account”. Section 36a-316.

“Travelers check”. Section 36a-596.

“Troubled Connecticut credit union”. Section 36a-448a.

“Unique identifier”. Section 36a-485.

“Unsecured loan”. Section 36a-615.

“Value”. Section 36a-603.

“Warehouse agreement”. Section 36a-485.

(P.A. 94-122, S. 3, 340; P.A. 95-49, S. 1; 95-129, S. 1; 95-155, S. 3, 29; 95-253, S. 11, 19; P.A. 96-44, S. 8; P.A. 97-160, S. 2, 7; 97-209, S. 1, 6; P.A. 98-192, S. 1; P.A. 99-22, S. 1, 8; 99-63, S. 1; 99-158, S. 1; P.A. 00-14, S. 1, 3; P.A. 01-9, S. 1, 11, 01-34, S. 1; 01-56, S. 1; 01-76, S. 1, 5; P.A. 02-73, S. 2; 02-111, S. 1; P.A. 03-196, S. 2; 03-259, S. 1; P.A. 04-136, S. 2; P.A. 07-72, S. 1; P.A. 08-119, S. 1; 08-176, S. 34; P.A. 09-100, S. 1; P.A. 12-96, S. 6; P.A. 13-253, S. 21.)

History: P.A. 94-122 effective January 1, 1995; P.A. 95-49 added references to “network” and “processor” definitions and added a reference to Sec. 36a-155 in previously referenced “account”, “consumer” and “financial institution” definitions; P.A. 95-129 added reference to “bankers’ bank” definition; P.A. 95-155 added reference to “bank”, “de novo branch”, and “home state” definitions and added a reference to Sec. 36a-410 in “branch” definition, effective June 27, 1995; P.A. 95-253 added references to “general facility” and “limited facility” definitions, effective July 6, 1995; P.A. 96-44 added references to “controlling interest”, “debt mutual fund”, and “equity mutual fund” (Revisor’s note: P.A. 96-44 omitted the reference to Sec. 36a-316 after “Financial institutions”. Since the reference was not enclosed within brackets the omission has been treated as a clerical error and the reference to Sec. 36a-316 preserved); P.A. 97-160 added references to “branch or agency net payment entitlement”, “branch or agency net payment obligation”, “business and property in this state”, “global net payment entitlement”, “global net payment net payment obligation” and “qualified financial contract” definitions, effective June 24, 1997; P.A. 97-209 added references to “community bank” and “community development bank” definitions, effective June 24, 1997; P.A. 98-192 added reference to “electronic payment instrument” definition; P.A. 99-22 deleted reference to “groups having a common bond of occupation or association” definition and added references to “multiple common bond membership” and “single common bond membership” definitions, effective May 12, 1999; P.A. 99-63 added references to “advertise”, “advertisement” and “simulated check” definitions; P.A. 99-158 added references to “closely related activities”, “retail deposits” and “uninsured bank” definitions; P.A. 00-14 added reference to Sec. 36a-136 in “deposit account” definition, effective April 25, 2000; P.A. 01-9 added references to “assessment area”, “community credit union” and “community reinvestment performance”, effective July 1, 2001; P.A. 01-34 added references to “additional proceeds”, “APR”, “consummation”, “high cost home loan”, “prepaid finance charge” and “prepayment penalty” and added citation to Sec. 36a-746a in existing references to “broker” and “lender”; P.A. 01-56 deleted reference to “instrument” and added references to “material litigation”, “money transmission” and “payment instrument”; P.A. 01-76 added citation to Sec. 36a-44a in existing reference to “financial institution”, effective July 1, 2001; P.A. 02-73 added references to “annuities”, “associated member”, “basic services”, “capital”, “certificate of incorporation”, “construction loan”, “corporate”, “credit manager”, “credit union service organization”, “credit union service organization services”, “director”, “equity security”, “Federal Credit Union Act”, “immediate family member”, “insider”, “insurance”, “manufactured home”, “member business loan”, “member in good standing”, “net outstanding member business loan balance”, “officer”, “real estate”, “senior management”, and “troubled Connecticut credit union” definitions, amended various existing definition references to add or change statutory citations and eliminated references to “certificate of organization” and “fiscal year” definitions; P.A. 02-111 deleted references to “mortgage broker” and “principal officer” definitions, deleted reference to Sec. 36a-510 in “broker” and “lender” definitions and added references to “debtor”, “first mortgage broker”, “first mortgage correspondent lender”, “first mortgage lender”, “nonrefundable”, “originator”, “secondary mortgage broker”, “secondary mortgage correspondent lender”, “secondary mortgage lender”, “table funding agreement” and “warehouse agreement” definitions; P.A. 03-196 added references to “consolidate” and “mobile branch”, amended reference to “deposit account” and deleted references to “eligible account holder”, “transaction” and “troubled financial institution”, effective July 1, 2003; P.A. 03-259 added references to “executive officer” and “related person” and amended reference to “Connecticut holding company”; P.A. 04-136 added references to “administrative expense” and “assets” and deleted references to “retail deposits” and “uninsured bank”, effective May 12, 2004; P.A. 07-72 amended reference to “credit clinic” to substitute Sec. 36a-700 for Sec. 36a-695; P.A. 08-119 amended reference to “office” to add Sec. 36a-23; P.A. 08-176 added references to “branch office”, “CHFA loan”, “conventional mortgage rate”, “FHA loan”, “fully indexed rate”, “interim interest”, “main office”, “mortgage”, “mortgage broker”, “mortgage correspondent lender”, “mortgage loan originator”, “nonprime home loan”, “open-end line of credit” and “special mortgage”, deleted references to “first mortgage broker”, “first mortgage correspondent lender”, “first mortgage lender”, “prepayment penalty”, “secondary mortgage broker”, “secondary mortgage correspondent lender” and “secondary mortgage lender”, in reference to “financial institution” added Sec. 36a-755, in reference to “first mortgage loan” added Sec. 36a-725, in reference to “mortgage loan” added Secs. 36a-485 and 36a-736, in references to “principal amount of the loan” and “secondary mortgage loan” added Sec. 36a-485 and deleted references to repealed sections and made technical changes throughout, effective July 1, 2008; P.A. 09-100 added references to “eligible entity”, “expedited Connecticut bank” and “resulting entity” and added Sec. 36a-145 in reference to “mobile branch”, effective June 3, 2009; P.A. 12-96 added references to “advertising”, “agent”, “clerical or support duties”, “control person”, “depository institution”, “derivative transaction”, “dwelling”, “employee”, “entity”, “experience in the mortgage business”, “federal banking agency”, “housing finance agency”, “independent contractor”, “individual”, “loan processor or underwriter”, “nontraditional mortgage product”, “real estate brokerage activity”, “registered mortgage loan originator”, “residential mortgage loan”, “residential real estate”, “settlement agent”, “sponsored”, “system” and “unique identifier”, deleted reference to “residential property”, in reference to “bona fide nonprofit organization” added Sec. 36a-487, in reference to “immediate family member” added Sec. 36a-485, in reference to “mortgage loan” deleted Sec. 36a-485, and in reference to “person” added Sec. 36a-485; P.A. 13-253 added references to “authorized delegate”, “investments”, “monetary value”, “mortgage servicer”, “mortgagee”, “stored value” and “value”, deleted reference to “money order”, and in reference to “first mortgage loan” deleted Sec. 36a-715, in reference to “licensee” added Sec. 36a-607, in reference to “material litigation” deleted Sec. 36a-596 and added Sec. 36a-598, in reference to “money transmission” deleted Sec. 36a-365 and added Sec. 36a-596, in reference to “net worth” deleted Sec. 36a-596, and in reference to “residential mortgage loan” added Sec. 36a-715.






Chapter 664a - Administration and Enforcement

Section 36a-10 - General regulation-making authority.

The commissioner may adopt such regulations, in accordance with the provisions of chapter 54, as the commissioner deems necessary to administer any provision of the general statutes within the jurisdiction of the commissioner for which mandatory or discretionary authority to adopt regulations is not otherwise provided. For any regulation adopted under the authority of this section, the commissioner may assign a section number to the regulation that corresponds to the specific section of the general statutes upon which the regulation is based.

(P.A. 94-122, S. 4, 340.)

History: P.A. 94-122 effective January 1, 1995.



Section 36a-11 - (Formerly Sec. 36-10). Appointment and restrictions.

(a) In accordance with the provisions of sections 4-5 to 4-8, inclusive, the Governor shall appoint the commissioner who shall hold office for four years from the first day of March in the year of the commissioner’s appointment. The Governor may remove the commissioner for cause. Except as otherwise provided, the commissioner shall not while holding such office be an officer, an employee, or a director, of any federal bank, federal credit union, out-of-state bank, out-of-state credit union, holding company that has a wholly-owned subsidiary that is a capital stock Connecticut bank, or any person subject to the commissioner’s general supervision, nor shall the commissioner have any financial interest in any such person, or engage or be interested in the sale of securities or in the negotiation of loans for others as a business. The commissioner shall not, while holding such office, be directly or contingently indebted to any Connecticut bank, or Connecticut credit union, or any person licensed under parts I and III of chapter 668, provided this prohibition shall not extend to indebtedness to such persons resulting from the sale of the debt by the original lender. Any such person to whom a commissioner is or becomes so indebted in violation of this section shall give immediate notice thereof to the Governor. The commissioner may maintain an account with any person.

(b) Notwithstanding the provisions of subsection (a) of this section, the commissioner while holding office may have an indirect financial interest in any federal bank, federal credit union, out-of-state bank, out-of-state credit union, holding company that has a wholly-owned subsidiary that is a capital stock Connecticut bank, or any person subject to the commissioner’s general supervision, which indirect interest arises through ownership of or beneficial interest in any investment in which the commissioner does not control the securities that are held in the portfolio, including a pension fund, mutual fund, deferred compensation plan, or similar investment.

(c) For purposes of this section, any financial interest of the spouse of the commissioner or the dependent children residing with the commissioner shall be considered a financial interest of the commissioner.

(1949 Rev., S. 5733; P.A. 77-614, S. 161, 610; P.A. 78-121, S. 15, 113; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 10; P.A. 93-16, S. 1; P.A. 94-122, S. 5, 340; P.A. 03-84, S. 1.)

History: P.A. 77-614 replaced bank commissioner with banking commissioner, effective January 1, 1979; P.A. 78-121 deleted reference to commissioner’s accounts with private bankers and building associations; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 88-65 deleted a provision which allowed the commissioner to maintain certificates of an industrial bank; P.A. 93-16 made technical changes for clarity and accuracy re the institutions subject to the commissioners’ general supervision and prohibited the commissioner from being indebted to any state bank and trust, savings bank, savings and loan association, credit union or any person or entity licensed under chapters 646a, 647 and 660a provided the indebtedness does not result from the sale of debt by the original lender; P.A. 94-122 changed “commissioner of banking” to “commissioner” and made other technical changes, effective January 1, 1995; Sec. 36-10 transferred to Sec. 36a-11 in 1995; P.A. 03-84 designated existing provisions as Subsec. (a), amended Subsec. (a) to prohibit commissioner from being an officer, employee or director of a holding company that has a wholly-owned subsidiary that is a capital stock Connecticut bank, added Subsec. (b) allowing commissioner to have indirect financial interest in certain financial institutions or person subject to commissioner’s general supervision and added Subsec. (c) re financial interest of commissioner’s spouse or dependent children, effective June 3, 2003.

Cited. 132 C. 533.



Section 36a-12 - (Formerly Sec. 36-11). Employees. Restrictions.

The commissioner may appoint and define the duties and authority of such employees as may be necessary to perform properly the functions of the commissioner’s office. The deputy commissioner and any other employee of the Department of Banking shall have the same privileges and be subject to the same restrictions as the commissioner concerning relationships and transactions with any federal bank, federal credit union, out-of-state bank, out-of-state credit union, holding company that has a wholly-owned subsidiary that is a Connecticut bank, or any person subject to the general supervision of the commissioner, except that any employee of the Department of Banking other than the deputy commissioner may be indebted to any person subject to the general supervision of the commissioner, provided the prior approval of the commissioner is obtained for any singular indebtedness or series of indebtedness in the aggregate of twenty-five thousand dollars or more to any such person. Such prior approval shall not be required for (1) indebtedness resulting from the sale of the debt by the original lender, (2) indebtedness incurred at least six months prior to appointment as an employee of the Department of Banking, provided, the commissioner may grant retroactive approval upon such appointment in the case of any singular indebtedness or series of indebtedness in the aggregate of twenty-five thousand dollars or more to any such person that is incurred, in whole or in part, within six months prior to such appointment, or (3) indebtedness incurred by any employee of the Department of Banking who is covered under the terms of the administrative clerical (NP-3) collective bargaining agreement. For purposes of this section, “indebtedness” shall include a line of credit extended to any employee by a person subject to the general supervision of the commissioner whether or not such line of credit has been drawn upon. Any information submitted by an employee to the commissioner for the commissioner’s approval pursuant to this section shall be exempt from disclosure under section 1-210.

(1949 Rev., S. 5734; P.A. 73-586, S. 1, 2; P.A. 77-614, S. 161, 610; P.A. 78-26, S. 1, 2; P.A. 80-482, S. 235, 345, 348; P.A. 82-182, S. 1, 2; P.A. 85-108, S. 1, 2; P.A. 87-9, S. 2, 3; P.A. 93-16, S. 2; P.A. 94-122, S. 6, 340; P.A. 97-262; P.A. 99-36, S. 1; P.A. 03-84, S. 2; P.A. 04-8, S. 1.)

History: P.A. 73-586 added provision re borrowing limits imposed on banking department employees with regard to borrowing from state employee credit union; P.A. 77-614 replaced bank and deputy bank commissioner with banking and deputy banking commissioner and made banking department a division within the department of business regulation, effective January 1, 1979; P.A. 78-26 replaced $2,500 limit on unsecured loans and $3,500 dollar limit on secured loans with limit of “the maximum amount allowed under section 36-199” in provision re borrowing from state employee credit union; P.A. 80-482 restored banking division as independent department with banking commissioner as its head and abolished the department of business regulation; P.A. 82-182 restricted the prohibition on credit union division employees borrowing from a credit union to those employees authorized to examine credit unions; P.A. 85-108 exempted clerical employees from restrictions on loan transactions, permitted the deputy commissioner and other employees to continue loan agreements entered into at least six months prior to employment, limited mortgage agreements to the employee’s principal residence and permitted examiners to borrow from the state employee’s credit union; (Revisor’s note: Pursuant to P.A. 87-9, “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 93-16 made technical changes for clarity and accuracy by specifying that banks, associations, credit unions or any entity subject to the general supervision of the commission are restricted in certain transactions; P.A. 94-122 changed “commissioner of banking” to “commissioner” and made other technical changes, effective January 1, 1995; Sec. 36-11 transferred to Sec. 36a-12 in 1995; P.A. 97-262 deleted former indebtedness exceptions and specific authority for employee borrowing from a state employee credit union, added provisions re employee indebtedness with the prior approval of the commissioner, exceptions to approval requirement and retroactive approval proviso, defined “indebtedness” and added exemption from disclosure under Sec. 1-19; P.A. 99-36 made technical changes; P.A. 03-84 inserted “holding company that has a wholly-owned subsidiary that is a Connecticut bank,” effective June 3, 2003; P.A. 04-8 made a technical change, effective April 16, 2004.

See chapter 67 (Sec. 5-193 et seq.) for the State Personnel Act.

See Sec. 36a-223 re appointment of receiver, conservator or agent.



Section 36a-13 - (Formerly Sec. 36-12b). Commissioner to submit estimates of expenditures.

The commissioner shall submit estimates of expenditure requirements in accordance with the provisions of section 4-77.

(P.A. 76-231, S. 3, 6.)

History: Sec. 36-12b transferred to Sec. 36a-13 in 1995.



Section 36a-14 - (Formerly Sec. 36-13). Reports to Governor and banks committee.

(a) The commissioner shall annually report to the Governor:

(1) The condition of all entities required to be periodically examined by the commissioner, with such comments and recommendations as the commissioner deems advisable;

(2) On the commissioner’s administration of the Connecticut Truth-in-Lending Act, part III of chapter 669; and

(3) On the commissioner’s findings concerning home financing pursuant to section 36a-743.

(b) The commissioner shall annually report to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to banks on (1) the commissioner’s administration of interstate banking pursuant to part I of chapter 666; and (2) the issuance of final certificates of authority to expedited Connecticut banks pursuant to section 36a-70.

(1949 Rev., S. 5736; P.A. 94-122, S. 7, 340; P.A. 09-100, S. 2.)

History: P.A. 94-122 added Subsec. (a)(2) and (3) and Subsec. (b) re the commissioner’s reporting requirements, effective January 1, 1995; Sec. 36-13 transferred to Sec. 36a-14 in 1995; P.A. 09-100 amended Subsec. (b) by designating existing provision re interstate banking as Subdiv. (1), adding Subdiv. (2) re issuance of final certificates of authority to expedited Connecticut banks and making a technical change.

See Sec. 36a-223 re appointment of Banking Commissioner as receiver.



Section 36a-14a - Quarterly report of revenue collected by department.

Not later than thirty days after the close of the first quarter of the fiscal year ending June 30, 2005, and not later than thirty days after the close of each quarter thereafter, the commissioner shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the Office of Fiscal Analysis, containing the specific amount of each fee, charge, assessment, fine, civil penalty, settlement payment and other revenue collected by the Department of Banking during the quarter covered by the report.

(May Sp. Sess. P.A. 04-2, S. 16; P.A. 07-72, S. 2.)

History: May Sp. Sess. P.A. 04-2 effective July 1, 2004; P.A. 07-72 made a technical change.



Section 36a-15 - (Formerly Sec. 36-14). Report of violations of law.

The commissioner shall report to the proper prosecuting official each violation of law for which the penalty may be confinement in a penal institution, knowledge of which violation was obtained by the commissioner in the course of the commissioner’s official duties.

(1949 Rev., S. 5737; P.A. 94-122, S. 8, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-14 transferred to Sec. 36a-15 in 1995.



Section 36a-16 - (Formerly Sec. 36-63). Reports to commissioner; penalties.

(a)(1) Each Connecticut bank shall file with the commissioner such reports of condition and income as are required to be filed with the appropriate federal banking agency on the dates that such reports are required to be filed with such agency.

(2) Each out-of-state bank that maintains in this state a branch as defined in section 36a-410 shall quarterly file with the commissioner such loan and deposit information as the commissioner may require.

(3) Each such Connecticut bank or out-of-state bank shall also file with the commissioner or publish such other reports and information as the commissioner may require.

(4) Any Connecticut bank or out-of-state bank that fails to publish any report in accordance with this subsection or file any report or information required by this subsection, on the date required, shall pay to the commissioner one hundred dollars for each day that it fails to publish or file such report or information, unless excused for cause by the commissioner.

(b) Except as provided in subsection (a) of this section, any person who fails to file any report or provide information required by any provision of this title, or any regulation adopted pursuant to this title, on the date required, shall pay to the commissioner fifty dollars for each day that such person fails to file such report or provide such information, unless excused for cause by the commissioner.

(1949 Rev., S. 5787; 1951, S. 2652d; P.A. 79-65, S. 1, 4; P.A. 94-122, S. 9, 340; P.A. 95-155, S. 4, 29; 95-244, S. 1; P.A. 02-13, S. 1; P.A. 08-119, S. 2.)

History: P.A. 79-65 changed dates for submission of reports from 20 to 30 days after December thirty-first and from 10 days after commissioner’s request to a date specified in such request at least 15 days after the date of the request; P.A. 94-122 amended Subsec. (a) by deleting liability and asset reporting requirements, adding the requirement that banks file federal condition and income reports with commissioner and increasing the nonfiling fine from $10 to $100 per day for banks, and added Subsec. (b) imposing a $50 per day fine for nonbanks, effective January 1, 1995; Sec. 36-63 transferred to Sec. 36a-16 in 1995; P.A. 95-155 added Subdiv. numbers in Subsec. (a), added new Subsec. (a)(2) re quarterly filings and added “out-of-state bank” to Subsec. (a)(3) and (4) and “or publish” to Subsec. (a)(3), effective June 27, 1995; P.A. 95-244 amended Subsec. (a) to require publication only for the periods ending June thirtieth and December thirty-first each year and to specify that the newspaper must be published in the county where the main office of the bank is located; P.A. 02-13 amended Subsec. (a)(1) by revising provisions re publication of reports by mutual Connecticut banks, effective July 1, 2002; P.A. 08-119 amended Subsec. (a)(1) to remove requirement that mutual Connecticut banks publish reports of condition and income.



Section 36a-17 - Investigations and examinations. Electronic data processing servicers. Subpoenas. Production of records.

(a) The commissioner, in the commissioner’s discretion, may, subject to the provisions of section 36a-21 and the Freedom of Information Act, as defined in section 1-200; (1) make such public or private investigations or examinations within or outside this state, concerning any person subject to the jurisdiction of the commissioner, as the commissioner deems necessary to carry out the duties of the commissioner, (2) require or permit any person to testify, produce a record or file a statement in writing, under oath, or otherwise as the commissioner determines, as to all the facts and circumstances concerning the matter to be investigated or about which an action or proceeding is pending, and (3) publish information concerning any violation of any provision of the general statutes within the jurisdiction of the commissioner or any regulation or order adopted or issued under such provision.

(b) Any Connecticut bank, Connecticut credit union or Connecticut credit union service organization which causes or has caused any electronic data processing services to be performed for such bank, credit union or credit union service organization either on or off its premises by an electronic data processing servicer shall enter into a written contract with such servicer. Such contract shall specify the duties and responsibilities of the bank, credit union or credit union service organization and such servicer and provide that such servicer shall allow the commissioner to examine such servicer’s books, records and computer systems in accordance with this subsection, if required by the commissioner. The Connecticut bank, Connecticut credit union or Connecticut credit union service organization shall promptly notify the commissioner of any material change in its electronic data processing services. In the case of a material change which triggers a notice requirement under 12 USC 1867, a Connecticut bank may satisfy the notice requirements of this subsection by providing the commissioner with a copy of the notice provided to the Federal Deposit Insurance Corporation under 12 USC 1867. The commissioner may examine the books, records and computer systems of any electronic data processing servicer that performs electronic data processing services for a Connecticut bank, Connecticut credit union or Connecticut credit union service organization, if such services substantially impact the operations of the Connecticut bank, Connecticut credit union or Connecticut credit union service organization as determined by the commissioner, in order to (1) determine whether such servicer has the capacity to protect the customer information of such bank, credit union or credit union service organization, and (2) assess such servicer’s potential for continued service. The commissioner may assess a fee of one hundred fifty dollars per day plus costs for each examiner who conducts such examination, the total cost of which the commissioner may allocate on a pro rata basis to all Connecticut banks, Connecticut credit unions and Connecticut credit union service organizations under contract with such servicer.

(c) For the purpose of any investigation, examination or proceeding under this title the commissioner may administer oaths and affirmations, subpoena witnesses, compel attendance of witnesses, take evidence, require written statements and require the production of any records which the commissioner deems relevant or material. The commissioner may require that certified copies of any such records be provided to the commissioner at the commissioner’s office. The commissioner may issue subpoenas in this state at the request of another state, provided (1) the activities concerning which the information is sought would constitute a basis for an investigation, examination or proceeding under this title had such activities occurred in this state, and (2) such other state has reciprocal legal authority to issue subpoenas in such state on behalf of the commissioner.

(d) Any person who is the subject of any such investigation, examination or proceeding shall make its records available to the commissioner in readable form; provide personnel and equipment necessary, including, but not limited to, assistance in the analysis of computer-generated records; provide copies or computer printouts of records when so requested; furnish unrestricted access to all areas of its principal place of business or wherever records may be located; and otherwise cooperate with the commissioner.

(e) The superior court for the judicial district of Hartford, upon application of the commissioner, may issue to any person refusing to obey a subpoena issued pursuant to subsection (c) of this section an order requiring that person to appear before the commissioner or any officer designated by the commissioner to produce records so ordered or to give evidence concerning the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(f) As used in this section, “records” includes, but is not limited to, books, papers, correspondence, memoranda, agreements, diaries, logs, notes, ledgers, journals, visual, audio, magnetic or electronic recordings, computer printouts and software, and any other documents.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 10, 340; P.A. 95-220, S. 4–6; P.A. 98-65; P.A. 02-73, S. 3; P.A. 11-50, S. 1; P.A. 12-96, S. 4, 33.)

History: P.A. 94-122 effective January 1, 1995. (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-65 added new Subsec. (b) re electronic data processing servicers and redesignated former Subsecs. (b) to (f) as Subsecs. (c) to (g); P.A. 02-73 amended Subsec. (b) by adding references to Connecticut credit union and Connecticut credit union service organization and making conforming changes, deleted former Subsec. (f) re cost of examination and redesignated Subsec. (g) as Subsec. (f); P.A. 11-50 amended Subsec. (b) to eliminate requirement re sending copy of contract to commissioner and require notification to commissioner of any material change in electronic data processing services; P.A. 12-96 amended Subsec. (b) to add provision re a material change which triggers a notice requirement under 12 USC 1867, effective June 8, 2012, and amended Subsec. (a) to add provision re subject to Sec. 36a-21 and Freedom of Information Act, designate existing provision re investigations or examinations as Subdiv. (1), add Subdiv. (2) permitting commissioner to require or permit a person to testify, produce a record or file a statement concerning the matter to be investigated or about which an action or proceeding is pending and add Subdiv. (3) permitting commissioner to publish information concerning violations of the general statutes within commissioner’s jurisdiction, and amended Subsec. (c) to permit commissioner to issue subpoenas in this state at request of another state in certain instances, effective October 1, 2012.



Section 36a-18 - (Formerly Sec. 36-9f). Information re stock ownership or subscription.

Each capital stock Connecticut bank shall provide the commissioner with such information as the commissioner may require regarding the ownership or owners of, or subscription for or subscribers of stock in such bank.

(P.A. 78-121, S. 89, 113; P.A. 91-357, S. 2, 78; P.A. 94-122, S. 11, 340.)

History: P.A. 91-357 made a technical change; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-9f transferred to Sec. 36a-18 in 1995.



Section 36a-19 - (Formerly Sec. 36-17). Accounting forms.

The commissioner may prescribe such reasonable forms of accounting as will clearly and accurately show the assets, liabilities and earnings of any person required to be periodically examined by the commissioner.

(1949 Rev., S. 5740; P.A. 94-122, S. 12, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-17 transferred to Sec. 36a-19 in 1995.



Section 36a-20 - (Formerly Sec. 36-19). Appraisal of real estate.

If any person subject to the general supervision of the commissioner owns real property, or if real property taxes on any property mortgaged to secure a loan with any such person are more than one year in arrears, or if any such mortgage loan is more than one year in arrears as to either interest or required principal payments, the commissioner may employ an expert real estate appraiser at the expense of such person to appraise such real estate owned by or mortgaged to such person.

(1949 Rev., S. 5742; P.A. 94-122, S. 13, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-19 transferred to Sec. 36a-20 in 1995.



Section 36a-21 - (Formerly Sec. 36-16). Information to be confidential. Disclosure. Examination reports. Exemption.

(a) Notwithstanding any provision of state law and except as provided in subsections (b) and (d) of this section and subdivision (2) of subsection (a) of section 36a-534b, the following records of the Department of Banking shall not be disclosed by the commissioner or any employee of the Department of Banking, or be subject to public inspection or discovery:

(1) Examination and investigation reports and information contained in or derived from such reports, including examination reports prepared by the commissioner or prepared on behalf of or for the use of the commissioner;

(2) Confidential supervisory or investigative information obtained from a state, federal or foreign regulatory or law enforcement agency;

(3) Information obtained, collected or prepared in connection with examinations, inspections or investigations, and complaints from the public received by the Department of Banking, if such records are protected from disclosure under federal or state law or, in the opinion of the commissioner, such records would disclose, or would reasonably lead to the disclosure of: (A) Investigative information the disclosure of which would be prejudicial to such investigation, until such time as the investigation and all related administrative and legal actions are concluded; (B) personal or financial information, including account or loan information, without the written consent of the person or persons to whom the information pertains; or (C) information that would harm the reputation of any person or affect the safety and soundness of any person whose activities in this state are subject to the supervision of the commissioner, and the disclosure of such information under this subparagraph would not be in the public interest; and

(4) Information obtained, collected or prepared in connection with the organization of an expedited Connecticut bank prior to the issuance of a final certificate of authority to commence the business of a Connecticut bank pursuant to section 36a-70.

(b) The commissioner may, without waiving any privilege, disclose the records described in subsection (a) of this section for any appropriate supervisory, governmental, law enforcement or other public purpose. Any such disclosure shall be made under safeguards designed to prevent further dissemination of such records. In any proceeding before a court, the court may issue a protective order in appropriate circumstances to protect the confidentiality of any such record and order that any such record on file with the court or filed in connection with the court proceeding be sealed and that the public be excluded from any portion of the proceeding at which any such record is disclosed.

(c) No director, officer, employee or agent of any Connecticut bank, Connecticut credit union or licensee under section 36a-380 or 36a-628 shall disclose without the prior written consent of the commissioner any information contained in an examination report about such bank, credit union or licensee which information is not otherwise a matter of public record.

(d) (1) The provisions of subsections (a) and (b) of this section shall not apply to the disclosure of any record provided to or maintained by the commissioner with the system. Except as otherwise provided in Section 1512 of the federal S.A.F.E. Mortgage Licensing Act of 2008, any requirements under federal law or any law of this state, including this section and chapter 14 and any privilege arising under federal law or any law of this state, including the rules of any federal court or court of this state that protect the disclosure of any record provided to or maintained with the system, shall continue to apply to such record after it has been disclosed to the system. Such record may be shared with all state and federal regulatory officials that have oversight authority over the mortgage industry without the loss of privilege or the loss of confidentiality protections provided by federal law or the laws of this state. For purposes of this subsection, the commissioner may enter into agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators or associations representing governmental agencies.

(2) Any information or material that is protected from disclosure under subdivision (1) of this subsection shall not be subject to (A) disclosure under any federal or state law governing disclosure to the public of information held by an officer or agency of the federal government or the respective state; or (B) subpoena, discovery or admission into evidence in any private civil action or administrative process, except a person may, at such person’s discretion, waive in whole or in part a privilege held by the system concerning such information and material.

(3) Any law of this state relating to the disclosure of confidential supervisory information or of any information or material described in subdivision (1) of this subsection that is inconsistent with subdivision (1) shall be superseded by the requirements of this subsection.

(e) The confidentiality provisions of this section shall not apply to records relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators or loan processors or underwriters that are included in the system for access by the public.

(f) For purposes of this section, “system” has the same meaning as provided in section 36a-485.

(1949 Rev., S. 5739; P.A. 77-614, S. 161, 610; P.A. 80-482, S. 239, 345, 348; P.A. 84-71, S. 1, 2; P.A. 87-9, S. 2, 3; P.A. 94-122, S. 14, 340; P.A. 00-123; P.A. 07-156, S. 3; P.A. 08-176, S. 31, 35; P.A. 09-100, S. 3; 09-209, S. 1; P.A. 11-216, S. 2; P.A. 13-135, S. 1.)

History: P.A. 77-614 replaced bank commissioner with banking commissioner and made banking department a division within the department of business regulation, effective January 1, 1979; P.A. 80-482 restored banking division as an independent department with commissioner as its head and abolished the department of business regulation; P.A. 84-71 added Subsec. (b) requiring confidentiality for examination, operating or condition reports of financial institutions prepared by or for the use of the commissioner; (Revisor’s note: Pursuant to P.A. 87-9 “banking department” was changed editorially by the Revisors to “department of banking”); P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-16 transferred to Sec. 36a-21 in 1995; P.A. 00-123 deleted former Subsecs. (a) and (b), added new Subsec. (a) prohibiting disclosure of certain records, added new Subsec. (b) re disclosure of records and protective orders, and added new Subsec. (c) re disclosure of examination report information; P.A. 07-156 added Subsec. (d) re records maintained with and information obtained from national mortgage licensing system, effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 3, from September 30, 2008, to July 1, 2008, and amended Subsec. (d) to substitute “Nationwide Mortgage Licensing System” for “national mortgage licensing system”, effective July 1, 2008; P.A. 09-100 added Subsec. (a)(4) re organization of an expedited Connecticut bank; P.A. 09-209 amended Subsec. (d) by designating existing provisions as new Subdiv. (1), deleting former Subdivs. (1) and (2) re information maintained by commissioner with Nationwide Mortgage Licensing system, adding new Subdiv. (1) providing that records maintained by commissioner with the system may be protected from disclosure, and by adding new Subdivs. (2) and (3) re confidentiality of information disclosed to system, added Subsec. (e) re exemptions to confidentiality provisions and added Subsec. (f) defining “system”, effective July 31, 2009; P.A. 11-216 amended Subsec. (e) to add “loan processors or underwriters”; P.A. 13-135 amended Subsec. (c) to add reference to licensee under Sec. 36a-380 or 36a-628 and make a conforming change.



Section 36a-22 - (Formerly Sec. 36-21a). Declaratory rulings.

(a) No person shall be liable in any civil action for any act done or omitted in good faith in reliance on any declaratory ruling issued by the Department of Banking in accordance with section 4-176, notwithstanding after such act or omission has occurred, such declaratory ruling is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.

(b) The Department of Banking shall maintain a file of all declaratory rulings issued by it, organized by the section number of each statute and regulation to which such declaratory ruling applies, and shall make such file available for public inspection. The copy of any declaratory ruling maintained in such file shall delete or summarize generally factual information revealed in the request or otherwise that constitutes confidential information as provided in section 36a-21.

(P.A. 78-146, S. 1, 2; 78-303, S. 85, 136; P.A. 80-482, S. 241, 345, 348; P.A. 87-9, S. 2, 3.)

History: P.A. 78-303 allowed substitution of division of banking within the department of business regulation for banking department in accordance with demands of P.A. 77-614; P.A. 80-482 restored banking division as independent department and abolished the department of business regulation; (Revisor’s note: Pursuant to P.A. 87-9 “banking department” was changed editorially by the Revisors to “department of banking”); Sec. 36-21a transferred to Sec. 36a-22 in 1995.



Section 36a-23 - (Formerly Sec. 36-28a). Bank and credit union holidays. Closing of office in educational institution when not in session. Emergency closings. Opening of temporary offices or other facilities pursuant to an emergency or recovery operations. Temporary waiver of statutory or regulatory requirements.

(a) The Governor is authorized, by proclamation, to designate and appoint one or more legal holidays, which shall include at a minimum the legal holidays designated in section 1-4, to be known as bank and credit union holidays, to be observed throughout this state, or to be observed in a certain county or town, or counties or towns, as specified in such proclamation. During such holiday period all banking and credit union transactions within the area in which such holiday is declared shall be suspended, except that the commissioner, with the approval of the Governor, may prescribe such conditions and restrictions for the conduct of banking and credit union business during such holiday period and within the area in which such holiday is declared as may appear to the commissioner to be in the best interest of the public. On one banking day that immediately precedes or follows any bank and credit union holiday, a bank or credit union may close any of its offices on its own initiative. Each such bank or credit union that closes an office on its own initiative shall provide the commissioner with forty-five-day advance notice of the date the office will be closed and shall post notice in the affected office for thirty days prior to the date such office will be closed.

(b) The commissioner may authorize the closing of all banks or Connecticut credit unions in this state or all banks or Connecticut credit unions in any specified towns or counties or any office of any bank or Connecticut credit union whenever it appears to the commissioner that such action is required as a result of an emergency, or for good cause shown.

(c) A bank or Connecticut credit union may close any office located on a college or university campus or in a building of an educational institution during any period when the college, university or educational institution is not in regular session; provided the bank or Connecticut credit union shall give notice to the commissioner in advance of its intent to effect such closings of such an office.

(d) A bank or Connecticut credit union may close any office on its own initiative whenever an emergency does not afford an opportunity to obtain the commissioner’s prior approval.

(e) The period of any closing pursuant to this section or pursuant to any similar provision of federal law, as well as the holidays otherwise provided by law, shall be a legal holiday, for purposes of the Uniform Commercial Code and otherwise, for the affected banks, Connecticut credit unions or offices.

(f) (1) If the commissioner determines that an emergency has affected and will continue to affect for an extended period of time one or more offices of a Connecticut bank or Connecticut credit union, or an office of an out-of-state state-chartered credit union or foreign bank that has an office in this state, either as a result of the emergency or subsequent recovery operations, the commissioner may issue an approval authorizing the bank or credit union affected to open one or more temporary offices or other facilities required for bank or credit union operations for the purpose of prompt restoration of banking or credit union services to the existing customers of the bank or credit union as the circumstances of such emergency may require. A temporary office or facility may be used to solicit and service new customers, provided such customers are located within the market area of the affected office. A temporary office or other facility may remain open only for the period specified in the commissioner’s approval, provided the commissioner may extend such period if the commissioner finds that the conditions requiring such office or facility continue to exist. The bank or credit union may convert a temporary office to a permanent office if permitted by and subject to the limitations and requirements of this title.

(2) If requested by the state or federal banking regulatory agency of an out-of-state bank or foreign bank, whose home state, as defined in section 36a-410, is Massachusetts, New Jersey, New York or Rhode Island, or an out-of-state state-chartered credit union whose main office is located in Massachusetts, New Jersey, New York or Rhode Island, that does not have an office in this state, and such home state or main office state is experiencing an emergency, the commissioner may issue an order authorizing such bank or credit union to open one or more temporary offices or other facilities in this state for the purpose of prompt restoration of banking or credit union services to the existing customers of the bank or credit union, as the circumstances of such emergency may require. A temporary office or facility may be used to solicit and service new customers, provided such customers are located outside this state. A temporary office or facility opened under the authority of this subsection may remain open only for the period specified in the commissioner’s approval, provided the commissioner may extend such period on a finding that the conditions requiring such office or facility continue to exist. The bank or credit union may convert a temporary office to a permanent office if permitted by and subject to the limitations and requirements of this title.

(3) To further rapid restoration of banking and credit union services after an emergency, the commissioner may temporarily waive or suspend statutory or regulatory requirements that threaten to impede recovery and restoration of financial services. For purposes of this subdivision, “temporarily” means a period of time not exceeding ninety days.

(4) For purposes of this subsection, “office” means: (A) In the case of a Connecticut bank, a “branch”, “limited branch” or “mobile branch”, as defined in section 36a-145, (B) in the case of a foreign bank, a state branch, state agency or representative office, (C) in the case of an out-of-state bank, a “branch” as defined in section 36a-410, and (D) in the case of a Connecticut credit union or out-of-state state-chartered credit union, a “branch” as defined in section 36a-435b.

(g) For purposes of this section, an emergency includes conditions arising from shortages of fuel, housing, food, transportation or labor, or arising from enemy action or threat of enemy action, from fire or other casualty, from robbery or other crime, from riot or threat of riot, or from extreme weather conditions.

(1969, P.A. 504, S. 2; 1971, P.A. 197; P.A. 77-614, S. 161, 610; P.A. 78-121, S. 19, 113; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 14; P.A. 94-122, S. 15, 340; P.A. 00-6, S. 1; P.A. 02-47, S. 2; P.A. 05-47, S. 1; P.A. 08-119, S. 3.)

History: 1971 act inserted new Subsec. (c) re closing bank offices on university and college campuses when school is not in regular session and redesignated former Subsecs. (c) to (f) accordingly; P.A. 77-614 replaced bank commissioner with banking commissioner, effective January 1, 1979; P.A. 78-121 removed private bankers and building associations from definition of “banks” in Subsec. (f); (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 88-65 amended definitions of “banks” to delete the reference to “industrial banks”; P.A. 94-122 deleted former Subsec. (f), defining “banks” for purposes of section, renumbering former Subsec. (g) as Subsec. (f), and made technical changes, effective January 1, 1995; Sec. 36-28a transferred to Sec. 36a-23 in 1995; P.A. 00-6 applied provisions of section to credit unions; P.A. 02-47 amended Subsec. (b) by adding “or for good cause shown”; P.A. 05-47 amended Subsec. (a) to provide that designated bank and credit union holidays shall include at a minimum the legal holidays designated in Sec. 1-4, to allow a bank or credit union to close offices on its own initiative on one banking day that immediately precedes or follows any bank and credit union holiday, and to require a bank or credit union that closes an office on its own initiative to provide commissioner with 45-day advance notice of the date of closing and post notice in the affected office for 30 days prior to closing; P.A. 08-119 deleted former Subsec. (e) re conditions included within meaning of emergency, redesignated existing Subsec. (f) as new Subsec. (e), added new Subsec. (f) re authorization for temporary offices or other facilities required for financial operations pursuant to an emergency, authority for commissioner to temporarily waive statutory and regulatory requirements in order to restore financial services and definitions and added Subsec. (g) re conditions included within meaning of emergency.



Section 36a-24 - Hearings.

(a) The commissioner, in the commissioner’s discretion, may hold a hearing in connection with any application filed with the commissioner and otherwise, with respect to any matter within the commissioner’s jurisdiction, as the commissioner may determine. In the case of an acquisition pursuant to section 36a-184, the commissioner shall call such a hearing if the bank or holding company named in the acquisition statement:

(1) Files with the commissioner a written request for a hearing not later than fifteen days after the acquisition statement is filed with the commissioner or the acquisition statement is received by the bank or holding company, whichever is later; and

(2) With such written request, files a statement of issues of fact which, if proved, would constitute grounds for the commissioner’s disapproval under subsection (b) of section 36a-185. Such hearing shall be called to commence not later than sixty days after the filing of the acquisition statement.

(b) The commissioner shall give not less than fifteen days’ notice of hearing held in connection with an acquisition pursuant to section 36a-184 to the person filing the acquisition statement and to the bank or holding company referred to in the acquisition statement. The commissioner may give, or may require that the person filing the acquisition statement give, not less than fifteen days’ notice of the hearing to the shareholders of such bank or holding company and such other interested persons as may be designated by the commissioner to receive notice. Any such notice to shareholders and other interested persons shall be in a form approved by the commissioner. The commissioner may, in the commissioner’s discretion, require that a copy of the acquisition statement accompany the notice to the shareholders of such bank or holding company. If the hearing was requested by the person filing the acquisition statement, the notice to the shareholders of such bank or holding company and a copy of the acquisition statement, if required by the commissioner, shall be mailed to the shareholders by such bank or holding company at the expense of the person filing the statement. The commissioner shall make a determination as promptly as practicable after the conclusion of such hearing. The determination shall state either that the commissioner disapproves the offer, invitation, request, agreement or acquisition or that the commissioner does not disapprove it.

(c) Any hearing held under this section shall be conducted in accordance with chapter 54.

(P.A. 98-260, S. 11; P.A. 99-36, S. 2.)

History: P.A. 99-36 made a technical change in Subsec. (a).



Section 36a-24a - Failure of critical functions of computer-based information systems owned or used by depository institutions.

Section 36a-24a is repealed, effective October 1, 2002.

(P.A. 99-18, S. 1, 2; P.A. 02-73, S. 74; S.A. 02-12, S. 1.)



Section 36a-30 - (Formerly Sec. 36-52a). Community reinvestment. General requirements.

(a) As used in sections 36a-30 to 36a-33, inclusive, unless the context otherwise requires:

(1) “Bank” means any bank or out-of-state bank that maintains in this state a branch as defined in section 36a-410. “Bank” does not include special purpose banks that do not perform commercial or retail banking services in which credit is granted to the public in the ordinary course of business, other than as an incident to their specialized operations, including, but not limited to, banker’s banks and banks that engage only in one or more of the following activities: Providing cash management controlled disbursement services or serving as correspondent banks, trust companies or clearing agents.

(2) “Federal CRA” means (A) the federal Community Reinvestment Act of 1977, 12 USC Section 2901 et seq., as from time to time amended, and (B) the regulations implementing said act adopted by the federal financial supervisory agencies as set forth in 12 CFR Part 25, 12 CFR Part 228, 12 CFR Part 345 and 12 CFR Part 563e, as from time to time amended, and as applicable to the specific type of bank.

(3) “Federal financial supervisory agency” means the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Office of Thrift Supervision and any successor to any of the foregoing agencies, as applicable to the specific type of bank.

(b) The commissioner shall assess the record of each bank in satisfying its continuing and affirmative obligations to help meet the credit needs of its local communities, including low and moderate-income neighborhoods, consistent with the safe and sound operation of such banks, and shall provide for the consideration of such records in connection with any application listed in subsection (c) of section 36a-32.

(c) Each bank shall, in accordance with the provisions of federal CRA and without excluding low and moderate-income neighborhoods, delineate the local community or communities that comprise its entire community within this state or delineate one or more assessment areas, as applicable, within which the commissioner shall evaluate the bank’s record of helping to meet the credit needs of its entire community in this state. The commissioner shall review the delineation for compliance with federal CRA and this subsection in connection with an examination of the bank under section 36a-17.

(d) Each bank shall collect and report loan information in accordance with the applicable requirements of federal CRA. Each bank shall file with the commissioner a copy of each CRA disclosure statement prepared for such bank by a federal financial supervisory agency under federal CRA within thirty business days after receiving the statement.

(e) Copies of the public section of the most recent community reinvestment performance evaluation prepared by the commissioner pursuant to subsection (b) of section 36a-32 shall be provided to the public upon request. A bank may charge a reasonable fee not to exceed the cost of copying and mailing, if applicable.

(f) Each bank shall maintain a public file in accordance with federal CRA. Each bank shall place a copy of the public section of the bank’s most recent community reinvestment performance evaluation prepared by the commissioner pursuant to subsection (b) of section 36a-32 in the public file within thirty business days after its receipt from the commissioner. The bank may also include in the public file any response to such performance evaluation that the bank wishes to make. The bank shall make a copy of the public section of such performance evaluation available to the public for inspection upon request and at no cost at the bank’s main office and at each of its branches in this state. Any bank that received a less than satisfactory rating during its most recent examination under section 36a-32 shall include in its public file a description of its current efforts to improve its performance in helping to meet the credit needs of its entire community. The bank shall update the description quarterly.

(g) The commissioner may assess a bank’s record of helping to meet the credit needs of its assessment areas under a strategic plan pursuant to federal CRA, provided (1) the strategic plan is filed with the commissioner concurrently with its submission by the bank to a federal financial supervisory agency for approval under federal CRA, and (2) the strategic plan is approved by the commissioner.

(P.A. 89-295, S. 1, 5; P.A. 91-180, S. 1; P.A. 94-122, S. 16, 340; P.A. 95-155, S. 5, 29; P.A. 96-8, S. 1, 6; P.A. 02-89, S. 74.)

History: P.A. 89-295 effective July 1, 1990; P.A. 91-180 amended the definition of “bank” in Subsec. (a) by adding an exception for institutions that engage solely in correspondent banking business or trust company business, act solely as a clearing agent or do not perform commercial or retail banking services, changed standard metropolitan statistical area to read metropolitan statistical area in Subsec. (c)(1), amended Subsec. (f) by adding provisions re community reinvestment performance evaluations and mailing fees, and amended Subsec. (g)(1) by adding provisions re community reinvestment performance evaluations and making a technical change in Subsec. (g)(2); P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-52a transferred to Sec. 36a-30 in 1995; P.A. 95-155 amended the definition of “bank” in Subsec. (a) to mean banks or certain out-of-state banks, and amended Subsec. (c) to add “within this state”, effective June 27, 1995; P.A. 96-8 substantially rearranged provisions and amended Subsec. (a) to redefine “bank” and to define “federal CRA” and “federal financial supervisory agency”, replaced Subsec. (c) to require banks to delineate their community in accordance with federal CRA and to require the commissioner to review delineations, made Subsec. (d) effective “until, but not after June 30, 1997”, amended Subdiv. (d)(2) to require banks to place statements from the prior two years in their public files, added Subdiv. (d)(3) re statement availability and required that copies be available subject to reasonable fees including copying and mailing costs, replaced Subsec. (e) to include loan information, amended Subsec. (f) to require banks to make statements available upon request, inserted “reasonable” to modify fee, allowed fees for “copying” and deleted requirement that statement be “readily available” for public inspection at main office and at office in the local community, replaced Subsec. (g) to require banks to place a copy of their performance evaluation in their public file and added Subsec. (h) to allow the commissioner, subject to provisos, to assess a bank’s record of helping to meet credit needs of its assessment areas under a strategic plan, effective April 29, 1996; P.A. 02-89 deleted as obsolete former Subsec. (d) re community reinvestment statement provisions applicable prior to June 30, 1997, and redesignated Subsecs. (e), (f), (g) and (h) as Subsecs. (d), (e), (f) and (g), respectively.



Section 36a-31 - (Formerly Sec. 36-52b). Community reinvestment notice.

(a) Except as provided in subsection (d) of this section, until June 30, 1997, each bank shall provide, in the public lobby of each of its offices other than satellite devices, a public notice substantially similar to the one set forth in this subsection and subsection (b) of this section. Bracketed material shall be used only by a bank having more than one local community.

COMMUNITY REINVESTMENT NOTICE

Community Reinvestment requires the evaluation of our performance in helping to meet the credit needs of this community, and to take this evaluation into account when the Banking Commissioner decides on certain applications submitted by us.

Your involvement is encouraged.

You should know that:

You may obtain our current Community Reinvestment Statement for this community in this office. (Current Community Reinvestment Statements for other communities served by us are available at our main office, located at:

.....................................)

You may send signed, written comments about our Community Reinvestment Statement or our performance in helping to meet community credit needs to (title and address of bank official) and to the Banking Commissioner (address). Your letter, together with any responses by us, may be made public.

You may look at a file of all signed, written comments received by us within the past two years, any response we have made to the comments and all Community Reinvestment Statements in effect during the past two years at our office located at (address). (You also may look at the file about this community at (name and address of designated office).)

You may ask to look at any comments received by the Banking Commissioner.

(b) If the bank is a subsidiary of a holding company, the following provision shall be included in the Community Reinvestment Notice required by subsection (a) of this section:

We are a subsidiary of (name of holding company), a (bank/savings and loan) holding company. You may request from the (Federal Reserve Bank/Office of Thrift Supervision) of (city, address) an announcement of applications covered by the community reinvestment statement filed by holding companies.

(c) Except as provided in subsection (d) of this section, until June 30, 1997, within thirty business days of receiving its most recent community reinvestment performance evaluation prepared by the commissioner or a federal financial supervisory agency, each bank shall add the following provision to the community reinvestment notice required by subsection (a) of this section:

You may obtain the public section of our most recent Community Reinvestment Performance Evaluation at (name and address of main office and designated community office).

(d) (1) On and after July 1, 1997, in addition to the public notice required under federal CRA, each bank shall provide in the public lobby of its main office and each of its branches in this state a public notice substantially similar to the following:

STATE OF CONNECTICUT

COMMUNITY REINVESTMENT NOTICE

The Banking Commissioner evaluates our record of helping to meet the credit needs of this community consistent with safe and sound operations. The Banking Commissioner also takes this record into account when deciding on certain applications submitted by us.

Your involvement is encouraged.

In addition to the information that you are entitled to receive under the federal Community Reinvestment Act, as listed in the “Community Reinvestment Act Notice” posted in this lobby, you may review today the public section of our most recent community reinvestment performance evaluation prepared by the Banking Commissioner.

You may send written comments about our performance in helping to meet community credit needs to the Banking Commissioner (address). Your letter, together with any response by us, will be considered by the Banking Commissioner in evaluating our community reinvestment performance and may be made public.

You may ask to look at any comments received by the Banking Commissioner.

(2) Notwithstanding the provisions of subsections (a) to (c), inclusive, of this section, prior to July 1, 1997, a bank may use the form of public notice provided in subdivision (1) of this subsection in lieu of the form of public notice set forth in subsections (a) to (c), inclusive, of this section if such use is consistent with the form of public notice required to be used by the bank under federal CRA.

(e) The information, statements, evaluations and notices required under this section and subsection (f) of section 36a-30 may be combined with or attached to the information, statements, evaluations and notices required under federal CRA.

(P.A. 89-295, S. 2, 5; P.A. 91-180, S. 2; P.A. 94-122, S. 17, 340; P.A. 96-8, S. 2, 6; P.A. 02-89, S. 75; P.A. 03-84, S. 24.)

History: P.A. 89-295 effective July 1, 1990; P.A. 91-180 deleted previous provisions re combining or attaching information and disclosures from Subsec. (a), added Subsec. (c) re community reinvestment performance evaluations and added Subsec. (d) re combining or attaching required information, statements, evaluations and notices; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-52b transferred to Sec. 36a-31 in 1995; P.A. 96-8 amended Subsecs. (a) and (c) to add the proviso “except as provided in subsection (d) of this section, until June 30, 1997”, substituted “financial supervisory” for “financial regulatory”, and inserted new Subsec. (d) to require the prescribed Community Reinvestment Notice on and after July 1, 1997, effective April 29, 1996; P.A. 02-89 amended Subsec. (e) to replace reference to “subsections (d) and (g) of section 36a-30” with reference to “subsection (f) of section 36a-30”; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsecs. (a) and (d)(1), effective June 3, 2003.



Section 36a-32 - (Formerly Sec. 36-52c). Assessment of banks. Factors to be considered. Community reinvestment performance evaluation.

(a) In connection with the examination of a bank under section 36a-17, the commissioner shall assess the record of the performance of the bank in helping to meet the credit needs of its entire community, including low and moderate-income neighborhoods, consistent with the safe and sound operation of the bank. The commissioner shall assess the community reinvestment performance of a bank utilizing the applicable methodology set forth in federal CRA. In addition, the commissioner shall consider the following in assessing a bank’s record of performance:

(1) The bank’s record of offering escrow accounts for purposes of compliance with subsection (h) of section 47a-21;

(2) Efforts of the bank to work with delinquent residential mortgage customers who are unemployed or underemployed to facilitate a resolution of the delinquency; and

(3) Written comments received by the commissioner.

(b) (1) Upon the conclusion of the assessment required under subsection (a) of this section, the commissioner shall prepare a written evaluation of the bank’s record of meeting the credit needs of its entire community, including low and moderate-income neighborhoods. Each community reinvestment performance evaluation prepared under this subsection shall have a public section and a confidential section.

(2) The public section of the performance evaluation shall (A) state the commissioner’s assessment of the community reinvestment performance of the bank utilizing the applicable methodology set forth in federal CRA, (B) discuss the facts supporting such assessment and (C) contain the bank’s rating and a statement describing the basis for the rating. The rating shall be one of the following: (i) Outstanding record of meeting community credit needs; (ii) satisfactory record of meeting community credit needs; (iii) needs to improve record of meeting community credit needs; or (iv) substantial noncompliance in meeting community credit needs. The commissioner shall furnish a copy of the public portion of the performance evaluation to the bank upon its completion.

(3) The confidential section of the performance evaluation shall contain all references that identify any customer of the bank, any employee or officer of the bank, or any person that has provided information in confidence to the commissioner or to any federal financial supervisory agency. The confidential section shall also contain any statements obtained or made by the commissioner in the course of an examination under section 36a-17 which, in the judgment of the commissioner, are too sensitive or speculative in nature to disclose to the bank or the public. The confidential section may be disclosed, in whole or in part, to the bank if the commissioner determines that such disclosure will promote the objectives of sections 36a-30 to 36a-33, inclusive, provided any such disclosure shall not identify a person that has provided information in confidence to the commissioner or to any federal financial supervisory agency.

(c) In considering an application for the establishment of a branch or other facility with the ability to accept deposits, the relocation of the main office or a branch office, or a merger or consolidation with or the acquisition of assets or stock or assumption of liabilities of another bank, the commissioner shall consider, but not be limited to, the bank’s record of performance. A bank’s record of performance in helping to meet the credit needs of its community may be the basis for denying or conditioning such an application.

(d) The commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of sections 36a-30 to 36a-33, inclusive. Such regulations may establish conditions, requirements or other provisions that are in addition to or vary from the provisions of federal CRA that are incorporated by reference in sections 36a-30 to 36a-33, inclusive.

(P.A. 89-295, S. 3, 5; P.A. 91-180, S. 3; P.A. 92-69, S. 1, 5; P.A. 93-41, S. 1, 3; P.A. 94-122, S. 18, 340; P.A. 96-8, S. 3, 6.)

History: P.A. 89-295 effective July 1, 1990; P.A. 91-180 added new Subsec. (b) re community reinvestment performance evaluations and relettered existing Subsec. (b) as Subsec. (c); P.A. 92-69 amended Subsec. (a)(12) by adding provisions re efforts of the bank to work with unemployed or underemployed residential mortgage customers to resolve delinquent mortgage loans; P.A. 93-41 amended Subsec. (a)(7) to include the offering of escrow accounts as a factor to be considered in community reinvestment performance evaluations, effective May 5, 1993; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-52c transferred to Sec. 36a-32 in 1995; P.A. 96-8 amended Subsec. (a) to substitute the commissioner’s assessment of CRA performance for commissioner review of the bank’s community reinvestment statement, deleted many Subdivs., amended Subdiv. (1) to delete reference to “opening and closing offices and providing services at offices”, amended Subdiv. (2) to delete “Other factors, including but not limited to” before “efforts”, and added a new Subdiv. (3) to include “written comments received by the commissioner”, amended Subsecs. (a) and (b) to require the commissioner to assess performance using federal CRA methodology and added Subsec. (d) to allow the commissioner to adopt regulations, effective April 29, 1996.



Section 36a-33 - (Formerly Sec. 36-52d). Commissioner to prepare lists of banks.

The commissioner shall annually prepare and submit to the State Treasurer a list of banks which have received a rating of needs to improve or of substantial noncompliance in connection with the community reinvestment performance evaluation prepared by the commissioner pursuant to subsection (b) of section 36a-32 or by a federal financial supervisory agency pursuant to federal CRA, whichever evaluation is made available most recently. No bank included in such list may receive deposits under the provisions of section 4-33 or 7-402. In preparing such list, the commissioner may rely on information received from a federal financial supervisory agency.

(P.A. 89-295, S. 4, 5; P.A. 91-180, S. 4; 91-357, S. 14, 78; P.A. 92-56; P.A. 94-122, S. 19, 340; P.A. 95-282, S. 8, 11; P.A. 96-8, S. 4, 6; 96-244, S. 38, 63.)

History: P.A. 89-295 effective July 1, 1990; P.A. 91-180 amended Subsec. (b) by including federal savings banks, and, in conjunction with P.A. 91-357, deleting reference to the Federal Home Loan Bank Board and adding reference to the Office of Thrift Supervision; P.A. 92-56 amended Subsecs. (a) and (b) to require the commissioner to prepare a list of banks that have received a community reinvestment performance evaluation rating of needs to improve or substantial noncompliance and to provide that no bank on the list may receive public deposits; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-52d transferred to Sec. 36a-33 in 1995; P.A. 95-282 made technical changes, effective July 6, 1995; P.A. 96-8 substituted “financial supervisory agency” for “depository institutions regulatory agency”, allowed the commissioner to rely on information from a federal financial supervisory agency in preparing lists, deleted Subsec. (b), and made technical changes, effective April 29, 1996; P.A. 96-244 revised effective date section of P.A. 95-282 but without affecting this section.



Section 36a-34 - Findings of commissioner re Community Reinvestment Act compliance, consumer protection law compliance, adequacy of banking services to be provided and anticompetitive effects in connection with certain transaction approvals.

(a) As used in subsection (b) of this section:

(1) “Eligible entity” means any entity that (A) received a composite rating of one or two under the Uniform Financial Institutions Rating System as a result of its most recent safety and soundness examination; (B) received a compliance rating of one or two on its most recent compliance examination; (C) received a satisfactory or better rating on its most recent community reinvestment performance evaluation; (D) is well capitalized in that it (i) has a total risk-based capital ratio of ten per cent or greater; (ii) has a tier one risk-based capital ratio of six per cent or greater; (iii) has a tier one leverage capital ratio of five per cent or greater; and (iv) is not subject to any written agreement, order, capital directive or prompt corrective action directive issued pursuant to Section 8 or 38 of the Federal Deposit Insurance Act, 12 USC 1818 and 12 USC 1831o, respectively, as amended from time to time, the International Lending Supervision Act, 12 USC 3907, as amended from time to time, the Home Owners’ Loan Act, 12 USC 1461, as amended from time to time, or any regulation thereunder, to meet and maintain a specific capital level for any capital measure; (E) is not subject to a cease and desist order, consent order, prompt correction action directive, written agreement, memorandum of understanding or other administrative agreement with its primary state or federal banking regulator; and (F) is not subject to any formal or informal administrative action by its primary state or federal banking regulator.

(2) “Entity” means the applicant or applicants except, in the case of an approval pursuant to section 36a-411, “entity” means the subsidiaries of the applicant holding company.

(3) “Federal CRA” shall have the same meaning as set forth in subsection (a) of section 36a-30.

(4) “Resulting entity” means: (A) In the case of an approval pursuant to section 36a-145 and subdivision (2) of subsection (a) of section 36a-412, the applicant; (B) in the case of an approval pursuant to section 36a-125, the resulting Connecticut bank; (C) in the case of an approval pursuant to section 36a-181, the Connecticut bank; (D) in the case of an approval pursuant to section 36a-411, the bank to be acquired or established; and (E) in the case of an approval pursuant to subdivision (1) of subsection (a) of section 36a-412, the bank to be acquired or the resulting bank.

(b) The commissioner shall not grant any approval under section 36a-125, subsections (b), (c) and (d) of section 36a-145, section 36a-181, section 36a-411 or subdivisions (1) and (2) of subsection (a) of section 36a-412 unless the commissioner finds, in accordance with regulations adopted pursuant to chapter 54, that (1) based on the most recent applicable performance evaluation and any related information required by the commissioner, the entity has a record of compliance with the requirements of federal CRA, sections 36a-30 to 36a-33, inclusive, to the extent applicable, and applicable consumer protection laws; and (2) except as otherwise provided in this subsection, if the entity, and in the case of an approval pursuant to section 36a-411, the bank or any subsidiary bank of the Connecticut holding company, received any overall rating other than an assigned rating of “outstanding” on its most recent applicable community reinvestment performance evaluation, the resulting entity will provide adequate services to meet the banking needs of all community residents, including low-income residents and moderate-income residents to the extent permitted by its charter, in accordance with a plan submitted by the applicant to the commissioner, in such form and containing such information as the commissioner may require, or, if acceptable to the commissioner, in accordance with an approved strategic plan prepared under federal CRA, or the relevant portion thereof, that is submitted by the applicant to the commissioner. Upon receiving any such plan, the commissioner shall make the plan available for public inspection and comment at the Department of Banking and cause notice of its submission and availability for inspection and comment to be published in the department’s weekly bulletin. With the concurrence of the commissioner, the applicant or applicants shall publish, in the form of a legal advertisement in a newspaper having a substantial circulation in the area, notice of such plan’s submission and availability for public inspection and comment. The notice shall state that the inspection and comment period will last for a period of thirty days from the date of publication. The commissioner shall not make such finding until the expiration of such thirty-day period. In making such finding, the commissioner shall, unless clearly inapplicable, consider, among other factors, whether the plan identifies specific unmet credit and consumer banking needs in the local community and specifies how such needs will be satisfied, provides for sufficient distribution of banking services among branches or satellite devices, or both, located in low-income neighborhoods, contains adequate assurances that banking services will be offered on a nondiscriminatory basis and demonstrates a commitment to extend credit for housing, small business and consumer purposes in low-income neighborhoods. The submission of such plan shall not be required in the case of an approval under subsection (d) of section 36a-145, provided, the commissioner may require the filing of such information in lieu of a plan as the commissioner deems appropriate. If the commissioner determines that an applicant is an eligible entity, the commissioner may (A) exempt such applicant from the requirement that such applicant file a plan, or (B) require such information in lieu of a plan as the commissioner deems appropriate. Except with respect to an approval pursuant to section 36a-145 and section 36a-181, the commissioner shall not approve the transaction if the transaction would result in a monopoly, or would be in furtherance of any combination or conspiracy to monopolize or attempt to monopolize the business of banking in this state or if the commissioner determines that the effect of the proposed transaction may be to substantially lessen competition, or would tend to create a monopoly, or would be in restraint of trade, unless the commissioner finds that the anticompetitive effects of the proposed transaction are clearly outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served.

(c) The commissioner shall not make a determination stating that the commissioner does not disapprove an offer, invitation, request, agreement or acquisition pursuant to section 36a-185 unless the commissioner finds, in accordance with regulations adopted pursuant to chapter 54, that (1) based on the most recent applicable performance evaluation and any related information required by the commissioner, the acquiring person, if such person is a bank or out-of-state bank, and the acquiring person’s subsidiaries, if such person is a holding company, has a record of compliance with the requirements of federal CRA, sections 36a-30 to 36a-33, inclusive, to the extent applicable, and applicable consumer protection laws; and (2) except as otherwise provided in this subsection, if the bank or any banking subsidiary of the holding company referred to in the acquisition statement received any overall rating other than an assigned rating of “outstanding” on its most recent applicable community reinvestment performance evaluation, such bank or banking subsidiary will provide adequate services to meet the banking needs of all community residents, including low-income residents and moderate-income residents to the extent permitted by its charter or their charters. If the acquiring person is not a natural person, or if the acquiring person is a natural person who would be the beneficial owner of twenty-five per cent or more of any class of voting securities of the bank or holding company referred to in the acquisition statement, the finding as to the adequacy of services to be provided shall be based on a plan submitted by the acquiring person to the commissioner, in such form and containing such information as the commissioner may require, or, if acceptable to the commissioner, in accordance with an approved strategic plan prepared under federal CRA, or the relevant portion thereof, that is submitted by the acquiring person to the commissioner. Upon receiving any such plan, the commissioner shall make the plan available for public inspection and comment at the Department of Banking and cause notice of its submission and availability for inspection and comment to be published in the department’s weekly bulletin. With the concurrence of the commissioner, the acquiring person shall publish, in the form of a legal advertisement in a newspaper having a substantial circulation in the area, notice of such plan’s submission and availability for public inspection and comment. The notice shall state that the inspection and comment period will last for a period of thirty days from the date of publication. The commissioner shall not make such finding until the expiration of such thirty-day period. In making such finding, the commissioner shall consider, among other factors, whether the plan identifies specific unmet credit and consumer banking needs in the local community and specifies how such needs will be satisfied, provides for sufficient distribution of banking services among branches or satellite devices, or both, located in low-income neighborhoods, contains adequate assurances that banking services will be offered on a nondiscriminatory basis and demonstrates a commitment to extend credit for housing, small business and consumer purposes in low-income neighborhoods. The commissioner may exempt an acquiring person from the requirement that such acquiring person file a plan if the commissioner determines that the bank or banking subsidiary referred to in the acquisition statement is an eligible entity. If the acquiring person is a natural person who would be the beneficial owner of less than twenty-five per cent of all classes of voting securities of the bank or holding company referred to in the acquisition statement, the commissioner shall make the finding as to adequacy of services to be provided based on the commitment of the acquiring person to use the acquiring person’s best efforts to cause such bank or banking subsidiaries of such holding company to provide such services. The commissioner shall not make a determination stating that the commissioner does not disapprove such offer, invitation, request, agreement or acquisition if such offer, invitation, request, agreement or acquisition would result in a monopoly, or would be in furtherance of any combination or conspiracy to monopolize or attempt to monopolize the business of banking in this state or if the commissioner should determine that the effect of the proposed offer, invitation, request, agreement or acquisition may be to substantially lessen competition, or would tend to create a monopoly, or would be in restraint of trade, unless the commissioner finds that the anticompetitive effects of the proposed transaction are clearly outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served.

(P.A. 94-122, S. 20, 340; P.A. 95-155, S. 6, 29; P.A. 96-8, S. 5, 6; P.A. 97-33; P.A. 09-100, S. 4.)

History: P.A. 94-122 effective January 1, 1995; P.A. 95-155 amended Subsec. (b) to add the references to Sec. 36a-145, and amended Subsec. (b) and (c) to add “and comment”, to impose the requirement of publication on the applicant or acquirer instead of the commissioner, and to reword the provisions re the 30-day inspection and comment period and timing of the commissioner’s finding, effective June 27, 1995; P.A. 96-8 added a new Subdiv. (a)(3) to define “Federal CRA”, and amended Subsecs. (b) and (c) to make technical changes, delete “business” from “thirty business days” and to allow the commissioner to consider strategic plans prepared under federal CRA, effective April 29, 1996; P.A. 97-33 redefined “entity” and “resulting entity” in Subsec. (a), amended Subsec. (b) by adding references to Sec. 36a-145(d) and Sec. 36a-412(a)(1) and (2), by providing that the entity’s compliance record is based on the most recent applicable performance evaluation and related information required by the commissioner and that a plan is required if the entity or its subsidiary banks received any rating other than “outstanding” on their most recent community reinvestment performance evaluation, and by adding exception to plan requirements for approval under Sec. 36a-145(d) and exception to findings re anticompetitive effects for approval pursuant to Sec. 36a-181, and amended Subsec. (c) to provide that the compliance record of the acquiring person or subsidiaries is based on the most recent applicable performance evaluation and related information required by the commissioner and that a plan is required if the bank or subsidiary banks received any rating other than “outstanding” on their most recent community reinvestment performance evaluation; P.A. 09-100 amended Subsec. (a) by defining “eligible entity” in new Subdiv. (1), redesignating existing Subdiv. (1) as Subdiv. (2), and repositioning definition of “resulting entity” from former Subdiv. (2) to new Subdiv. (4), amended Subsec. (b) by adding Subparas. (A) and (B) re eligible entities and making a technical change, and amended Subsec. (c) by making technical changes and authorizing commissioner to exempt acquiring person from filing a plan if commissioner determines that the bank or banking subsidiary referred to in acquisition statement is an eligible entity, effective June 3, 2009.



Section 36a-37 - Community credit unions: Definitions.

As used in sections 36a-37 to 36a-37e, inclusive:

(1) “Assessment area” means one or more of the geographic areas as delineated by a community credit union that (A) consist of one or more metropolitan statistical areas or one or more contiguous political subdivisions, including, but not limited to, counties, cities or towns, (B) include geographies in which the community credit union has its principal office, subsidiary offices and share-taking automated teller machines, and (C) include the surrounding geographies in which the community credit union originates or purchases a substantial portion of its loans.

(2) “Community credit union” means a Connecticut credit union that has ten million dollars or more in total assets and the membership of which is limited to persons within a well-defined community, neighborhood or rural district as provided in subsection (a) of section 36a-438a.

(3) “Community reinvestment performance” means the performance of a community credit union in helping to meet the credit needs of its entire community including low-income and moderate-income neighborhoods.

(P.A. 01-9, S. 2, 11; P.A. 02-73, S. 79.)

History: P.A. 01-9 effective July 1, 2001; P.A. 02-73 amended Subdiv. (2) by changing “local community” to “community” and replacing reference to Sec. 36a-438(a) with reference to Sec. 36a-438a(a).



Section 36a-37a - Community reinvestment: General requirements.

(a) Each community credit union shall satisfy its continuing and affirmative obligation to help meet the credit needs of its community, including low-income and moderate-income neighborhoods, consistent with the safe and sound operation of such community credit union.

(b) Not later than six months following July 1, 2001, each community credit union shall delineate one or more assessment areas within which the commissioner shall evaluate the community credit union’s community reinvestment performance in this state and shall file such delineations with the commissioner. An assessment area shall consist only of whole geographies, and may not (1) reflect illegal discrimination, (2) arbitrarily exclude low-income or moderate-income geographies, or (3) extend substantially beyond a consolidated metropolitan statistical area boundary or beyond a state boundary, unless the assessment area is located in a multistate metropolitan statistical area. A community credit union may adjust the boundaries of its assessment areas to include only the portion of a political subdivision that it reasonably can be expected to serve. A community credit union shall immediately file an amendment with the commissioner reflecting an adjustment of the boundaries of an assessment area.

(c) The commissioner shall assess periodically the community reinvestment performance of a community credit union consistent with the safe and sound operation of the community credit union. The commissioner shall assess the community reinvestment performance of such community credit union based on: (1) The community credit union’s record of helping to meet the credit needs of its assessment area or areas through qualified investments that benefit its assessment area or areas or a broader state-wide or regional area that includes its assessment area or areas; (2) the community credit union’s record of helping to meet the credit needs of its assessment area or areas, by analyzing both the availability and effectiveness of its systems for delivering retail credit union services and the extent and innovativeness of its community development services; (3) loan-to-share ratio given the community credit union’s size and financial condition, credit needs of the assessment area or areas, other lending-related activities, considering seasonal variations, as used in 12 CFR 228.26; (4) percentage of total loans and other lending-related activities within the assessment area or areas; (5) record of lending and other lending-related activities to borrowers of different income levels, and businesses and farms of different sizes; (6) geographic distribution of loans; (7) action taken in response to written complaints with respect to community reinvestment performance; (8) efforts of the community credit union to work with delinquent residential mortgage customers who are unemployed or underemployed to facilitate a resolution of the delinquency; and (9) written comments received by the commissioner.

(d) (1) Upon the completion of the assessment required under subsection (c) of this section, the commissioner shall prepare a written evaluation of the community credit union’s community reinvestment performance.

(2) The performance evaluation shall (A) state the commissioner’s assessment of the community reinvestment performance of the community credit union, (B) set forth and discuss the facts supporting such assessment, and (C) contain the community credit union’s rating and a statement describing the basis for the rating. The rating shall be one of the following: (i) Outstanding record of meeting community credit needs; (ii) satisfactory record of meeting community credit needs; (iii) needs to improve record of meeting community credit needs; or (iv) substantial noncompliance in meeting community credit needs. The commissioner shall furnish a copy of the performance evaluation to the community credit union upon its completion.

(P.A. 01-9, S. 3, 11; P.A. 02-73, S. 80; P.A. 03-84, S. 76.)

History: P.A. 01-9 effective July 1, 2001; P.A. 02-73 amended Subsec. (a) by changing “local community” to “community”; P.A. 03-84 changed “Commissioner of Banking” to “commissioner” in Subsecs. (b) and (c), effective June 3, 2003.



Section 36a-37b - Community reinvestment performance evaluation; copies.

(a) Each community credit union shall provide to the public upon request copies of the most recent community reinvestment performance evaluation prepared by the commissioner pursuant to section 36a-37a. A community credit union may charge a reasonable fee not to exceed the cost of copying and mailing, if applicable.

(b) Each community credit union shall maintain a public file in which it shall place, not later than thirty business days after its receipt from the commissioner, a copy of the community credit union’s most recent community reinvestment performance evaluation prepared by the commissioner pursuant to section 36a-37a. The community credit union may also include in the public file any response to such performance evaluation that such community credit union makes. The community credit union shall make a copy of such performance evaluation available to the public for inspection upon request and at no cost at the community credit union’s principal office and at each of its subsidiary offices in this state. Any community credit union that receives a rating of needs to improve record of meeting community credit needs or of substantial noncompliance in meeting community credit needs on its most recent evaluation shall include in its public file a description of its current efforts to improve its performance in helping to meet the credit needs of its entire community. The community credit union shall update the description quarterly until such time as it receives a satisfactory record of meeting community needs or better rating from the commissioner.

(P.A. 01-9, S. 4, 11; P.A. 03-84, S. 77.)

History: P.A. 01-9 effective July 1, 2001; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (a), effective June 3, 2003.



Section 36a-37c - Community reinvestment notice.

Each community credit union shall provide in the public lobby of its principal office and each of its subsidiary offices in this state a public notice substantially similar to the following:

STATE OF CONNECTICUT

COMMUNITY REINVESTMENT NOTICE

The Banking Commissioner evaluates our record of helping to meet the credit needs of this community consistent with safe and sound operations. The Banking Commissioner may also consider this record when deciding on certain applications submitted by us.

Your involvement is encouraged.

You may review today our most recent community reinvestment performance evaluation prepared by the Banking Commissioner.

You may send written comments about our community reinvestment performance to the Banking Commissioner (address). Your comments, together with any response by us, will be considered by the Banking Commissioner in evaluating our community reinvestment performance and may be made public.

You may ask to look at any comments received by the Banking Commissioner.

(P.A. 01-9, S. 5, 11; P.A. 03-84, S. 78.)

History: P.A. 01-9 effective July 1, 2001; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner”, effective June 3, 2003.



Section 36a-37d - Community reinvestment performance; effects in connection with certain approvals.

The commissioner may consider the community reinvestment performance of a community credit union in connection with (1) an approval of an amendment to the certificate of incorporation pursuant to subsection (g) of section 36a-437a; (2) an approval of an expansion of its field of membership pursuant to subsection (c) of section 36a-438a; and (3) an approval of a merger pursuant to section 36a-468a. The commissioner may withhold approval of or condition an issuance of approval of such amendment, expansion or merger pursuant to this section.

(P.A. 01-9, S. 6, 11; P.A. 02-73, S. 81; P.A. 03-84, S. 42.)

History: P.A. 01-9 effective July 1, 2001; P.A. 02-73 changed “certificate of organization” to “certificate of incorporation” and replaced provisions re Sec. 36a-437(g) with reference to Sec. 36a-437a(g) in Subdiv. (1), replaced reference to Sec. 36a-438(d) with reference to Sec. 36a-438a(c) in Subdiv. (2) and replaced reference to Sec. 36a-470 with reference to Sec. 36a-468a in Subdiv. (3); P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003.



Section 36a-37e - Commissioner to prepare lists of credit unions.

The commissioner shall annually prepare and submit to the State Treasurer a list of community credit unions that the commissioner rated in a community reinvestment performance evaluation prepared pursuant to section 36a-37a as: (1) Needs to improve record of meeting community credit needs; or (2) substantial noncompliance in meeting community credit needs. No community credit union included in such list may receive funds under the provisions of section 4-33 or 7-402.

(P.A. 01-9, S. 7, 11; P.A. 03-84, S. 75.)

History: P.A. 01-9 effective July 1, 2001; P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003.



Section 36a-40 - (Formerly Sec. 36-2a). Retention of Connecticut bank and credit union records.

The commissioner may, by regulation adopted in accordance with chapter 54, prescribe periods of time for the retention of records of any Connecticut bank or Connecticut credit union. Records which have been retained for the period so prescribed may thereafter be destroyed, and no liability shall thereby accrue against the Connecticut bank or Connecticut credit union destroying them. In any cause or proceeding in which any such records may be called in question or be demanded of any such bank or credit union or any officer or employee thereof, a showing that the period so prescribed has elapsed shall be sufficient excuse for failure to produce them.

(1963, P.A. 315; P.A. 77-614, S. 161, 610; P.A. 87-9, S. 2, 3; P.A. 94-122, S. 21, 340.)

History: P.A. 77-614 replaced bank commissioner with banking commissioner, effective January 1, 1979; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-2a transferred to Sec. 36a-40 in 1995.



Section 36a-41 - (Formerly Sec. 36-9j). Definitions.

As used in sections 36a-41 to 36a-45, inclusive:

(1) “Financial institution” means a bank, Connecticut credit union, federal credit union, an out-of-state bank that maintains a branch in this state and an out-of-state credit union that maintains an office in this state.

(2) “Financial records” means any original or any copy, whether physically or electronically retained, of: (A) A document granting signature authority over a deposit account or a share account with a financial institution; (B) a statement, ledger card or other record on any deposit account or share account with a financial institution which shows each transaction in or with respect to that account; (C) any check, draft or money order drawn on a financial institution or issued and payable by such an institution; or (D) any item, other than an institutional or periodic charge, made pursuant to any agreement by a financial institution and a customer which constitutes a debit or credit to that person’s deposit account or share account with such financial institution if the item is not included in subparagraph (C) of this subdivision.

(P.A. 77-294, S. 1, 6; 77-614, S. 161, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 9, 48; P.A. 91-357, S. 3, 78; P.A. 92-12, S. 5; P.A. 94-122, S. 22, 340; P.A. 01-76, S. 2, 5.)

History: P.A. 77-614 and P.A. 78-303 replaced bank commissioner with banking commissioner, effective January 1, 1979; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 88-65 redefined “financial institution” to delete a reference to industrial bank and amended the definition of “supervisory agency” in Subsec. (e) by excluding the Connecticut Credit Union Share Insurance Corporation; P.A. 91-357 redefined “supervisory agency” to delete references to the Federal Savings and Loan Insurance Corporation and the Federal Home Loan Bank Board and to add references to the Resolution Trust Corporation and the Office of Thrift Supervision; P.A. 92-12 redesignated Subsecs. and Subdivs. and made technical changes; P.A. 94-122 deleted the definition of “customer” in Subdiv. (1), renumbered the remaining Subdivs., added electronically retained records to the definition of “financial records”, deleted Subdivs. (4) and (5) defining “person” and “supervisory agency” and made technical changes, effective January 1, 1995; Sec. 36-9j transferred to Sec. 36a-41 in 1995; P.A. 01-76 redefined “financial institution” in Subdiv. (1) by replacing reference to institutions wherever chartered with provision re out-of-state banks and credit unions and made technical changes in Subdiv. (2), effective July 1, 2001.



Section 36a-42 - (Formerly Sec. 36-9k). Disclosure of financial records prohibited; exceptions.

A financial institution may not disclose to any person, except to the customer or the customer’s duly authorized agent, any financial records relating to such customer unless the customer has authorized disclosure to such person or the financial records are disclosed in response to (1) a certificate signed by the Commissioner of Administrative Services or the Commissioner of Social Services pursuant to the provisions of section 17b-137, (2) a lawful subpoena, summons, warrant or court order as provided in section 36a-43, (3) interrogatories by a judgment creditor or a demand by a levying officer as provided in sections 52-351b and 52-356a, (4) a certificate issued by a medical provider or its attorney under subsection (b) of section 17b-124, provided nothing in this subsection shall require the provider or its attorney to furnish to the financial institution any application for medical assistance filed pursuant to an agreement with the IV-D agency under subsection (c) of section 17b-137, (5) a certificate signed by the Commissioner of Veterans’ Affairs pursuant to section 27-117, (6) the consent of an elderly person or the representative of such elderly person provided to a person, department, agency or commission pursuant to section 17b-454, provided the financial institution shall have no obligation to determine the capacity of such elderly person or the representative of such elderly person to provide such consent, or (7) a request for information served upon a financial institution in accordance with subsection (e) of section 12-162.

(P.A. 77-294, S. 2, 6; P.A. 79-361, S. 1; P.A. 81-61, S. 1; P.A. 83-581, S. 37, 40; P.A. 93-262, S. 61, 87; P.A. 94-122, S. 23, 340; P.A. 95-244, S. 3; P.A. 97-206, S. 1; June 18 Sp. Sess. P.A. 97-7, S. 13, 38; P.A. 01-10, S. 1; 01-209, S. 4, 7; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 07-111, S. 2.)

History: P.A. 79-361 allowed disclosure of financial records in response to certificate signed by administrative services commissioner pursuant to Sec. 17-303; P.A. 81-61 permitted the commissioner of income maintenance and the commissioner of human resources to obtain the disclosure of financial records by use of a certificate pursuant to Sec. 17-303; P.A. 83-581 authorized disclosure in response to interrogatories by a judgment creditor or a demand by a levying officer as provided in Secs. 52-351b and 52-356a; P.A. 93-262 replaced reference to commissioners of income maintenance and human resources with commissioner of social services, effective July 1, 1993; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-9k transferred to Sec. 36a-42 in 1995; P.A. 95-244 added Subdiv. (4) re the exemption and proviso for certificates issued by a medical provider or its attorney; P.A. 97-206 added new Subdiv. (5) re exception for certificates signed by the Commissioner of Veterans’ Affairs pursuant to Sec. 27-117; June 18 Sp. Sess. P.A. 97-7 amended Subdiv. (4) to add “or pursuant to an agreement with the IV-D agency under subsection (e) of section 17b-137”, effective July 1, 1997; P.A. 01-10 made a technical change in Subdiv. (4); P.A. 01-209 added Subdiv.(6) re consent of an elderly person or his or her representative provided pursuant to Sec. 17b-454, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3, in repealing Sec. 17b-259, authorized deletion of internal references to said section in this section, effective March 1, 2004; P.A. 07-111 added Subdiv. (7) re exception for requests for information served upon a financial institution in accordance with Sec. 12-162(e).

There was no proof submitted to the court from which it could conclude that a sealing order was warranted; there was no substantial privacy interest that outweighed the public interest in open access to the exhibit. 120 CA 837.



Section 36a-43 - (Formerly Sec. 36-9l). Disclosure of financial records pursuant to lawful authority.

(a) Except as provided in section 36a-44, a financial institution shall disclose financial records pursuant to a lawful subpoena, summons, warrant or court order served upon it if the party seeking the records causes such subpoena, summons, warrant or court order or a certified copy thereof to be served upon the customer whose records are being sought, at least ten days prior to the date on which the records are to be disclosed, provided a court of competent jurisdiction, for good cause, may waive service of such subpoena, summons, warrant or court order, or certified copy thereof, upon such customer. If such subpoena was issued by the Commissioner of Administrative Services or the Commissioner of Social Services pursuant to section 17b-137, 17b-452 or 17b-454, service of such subpoena upon the customer shall not be required.

(b) A customer of a financial institution shall have standing to challenge a subpoena of the customer’s financial records, by filing an application or motion to quash in a court of competent jurisdiction. Upon the filing of such application or motion by the customer, and service of such application or motion upon the financial institution and the person issuing the subpoena, production of the records shall be stayed, without liability to the financial institution, until the court holds a hearing on the motion or application and an order is entered sustaining, modifying or quashing the subpoena.

(c) A financial institution shall disclose financial records pursuant to a certificate, signed by the Commissioner of Administrative Services or the Commissioner of Social Services in accordance with the provisions of section 36a-42, or pursuant to an agreement with the IV-D agency under subsection (c) of section 17b-137.

(d) No such financial institution shall be held civilly or criminally responsible for disclosure of financial records pursuant to a certificate, subpoena, summons, warrant or court order which on its face appears to have been issued upon lawful authority.

(P.A. 77-294, S. 3, 6; P.A. 79-361, S. 2; P.A. 81-61, S. 2; P.A. 86-161; P.A. 88-251; P.A. 89-264, S. 1; P.A. 93-262, S. 62, 87; P.A. 94-122, S. 24, 340; June 18 Sp. Sess. P.A. 97-7, S. 14, 38; P.A. 01-209, S. 5, 7; P.A. 05-139, S. 1.)

History: P.A. 79-361 made previous provisions Subsecs. (a) and (c), inserting new Subsec. (b) re disclosure of records under certificate signed by administrative services commissioner and adding reference to such certificates in Subsec. (c); P.A. 81-61 amended Subsec. (a) to provide that if a subpoena is issued by the commissioner of administrative services, income maintenance or human resources service upon the customer is not required, and amended Subsec. (b) to require disclosure pursuant to a certificate signed by the commissioner of income maintenance or human resources and to delete the requirement that a copy of the certificate be mailed to the customer five days prior to disclosure; P.A. 86-161 amended Subsec. (a) to make the party seeking the disclosure of a customer’s financial records responsible for serving the subpoena or similar legal document on the customer; P.A. 88-251 inserted new Subsec. (b) re a customer’s standing to challenge a subpoena of his financial records and relettered previously existing Subsecs; P.A. 89-264 amended Subsec. (a) by adding exception re Sec. 36-9m; P.A. 93-262 changed reference to commissioners of income maintenance and human resources to commissioner of social services, effective July 1, 1993; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-9l transferred to Sec. 36a-43 in 1995; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (c) by adding “or pursuant to an agreement with the IV-D agency under subsection (c) of section 17b-137”, effective July 1, 1997; P.A. 01-209 amended Subsec. (a) to provide that if subpoena is issued pursuant to Sec. 17b-452 or 17b-454, service upon the customer is not required, effective July 1, 2001; P.A. 05-139 amended Subsec. (b) to eliminate reference to the ten-day notice period required by Subsec. (a) as time limit for filing application or motion to quash.

Cannot infer the right to a hearing from the provision for notice in statute. 179 C. 102. Cited. 188 C. 325. Cited. 219 C. 204.

Cited. 36 CA 171.

Subsec. (b):

Bank customer has no standing to challenge procedural irregularities in manner of administrative subpoena service on financial institution in which he has account. 219 C. 204.

Cited. 28 CA 653.

Annotation to present section:

Legislative history of section fails to indicate any intent to afford customer an implied private right of action against financial institution for its disclosure of customer’s financial records in violation of section. 283 C. 136.



Section 36a-44 - (Formerly Sec. 36-9m). Exceptions re confidential treatment of customer records.

No provision of sections 36a-41 to 36a-45, inclusive, shall be construed to prohibit: (1) The preparation, examination, handling or maintenance of any financial records by any officer, employee or agent of a financial institution having custody of such records or the examination of such records by a certified public accountant engaged by the financial institution to perform an independent audit; (2) the examination of any financial records by, or the furnishing of financial records by a financial institution to any official, employee or agent of a supervisory agency solely for use in the exercise of the duties of such official, employee or agent; (3) the publication of data furnished from financial records relating to customers where such data does not contain information identifying any particular customer or account; (4) the making of reports or returns required under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; (5) disclosure of information permitted under the Uniform Commercial Code concerning the dishonor of any negotiable instrument; (6) the exchange, in the regular course of business, of credit information between a financial institution and other financial institutions or commercial enterprises, directly or through a consumer reporting agency; (7) disclosures to appropriate officials of federal, state or local governments upon suspected violations of the criminal law; (8) disclosures pursuant to a search warrant issued by a judge of the Superior Court or a judge trial referee under the provisions of section 54-33a; (9) disclosures concerning lawyers’ clients’ funds accounts made to the state-wide grievance committee pursuant to any rule adopted by the judges of the Superior Court; (10) disclosures to the purported payee or to any purported holder of a check, draft, money order or other item, whether or not such check, draft, money order or other item has been accepted by such payee or holder as payment, or to any financial institution purportedly involved in the collection process of a check, draft, money order or other item whether such check, draft, money order or other item would be paid if presented at the time of such disclosure; (11) any disclosure made in connection with a financial institution’s attempts to preserve its rights or determine its liabilities with regard to any funds transfer or any check, draft, money order or other item drawn by or upon it or handled by it for collection or otherwise; (12) disclosures to an insurance company for purposes of risk assessment in connection with obtaining or maintaining a surety bond or fraud investigations; (13) any other disclosure required under applicable state or federal law or authorized to be made to any regulatory or law enforcement agency under applicable state or federal law; (14) disclosures made to a broker-dealer or investment advisor that is engaged in a contractual networking arrangement with the financial institution making the disclosure, provided, it is clearly and conspicuously disclosed to the customer that the information may be communicated among such entities and the customer is given a reasonable opportunity, before the time that the information is initially communicated, to direct that such information not be communicated among such entities; (15) disclosures made to a customer service representative who is employed by, or otherwise acts as an agent for, both the financial institution and a broker-dealer, or both the financial institution and an investment advisor, where such broker-dealer or investment advisor is engaged in a contractual networking arrangement; (16) disclosures to other employees or agents of a broker-dealer or investment advisor engaged in a contractual networking arrangement in order to comply, or verify compliance, with applicable laws governing the activities of the financial institution, broker-dealer or investment advisor; (17) any disclosure of information to an information network for fraud prevention accessed by financial institutions and law enforcement authorities for the exclusive purpose of detecting or protecting against actual or potential fraud or unauthorized transactions; and (18) disclosures made to a victim of identity theft pursuant to the federal Fair Credit Reporting Act, 15 USC 1681g. For purposes of this section, the phrase “contractual networking arrangement” means a contractual arrangement between a financial institution and a broker-dealer registered in this state or an investment advisor registered in this state or that has filed a notice of exemption pursuant to subsection (e) of section 36b-6, where the broker-dealer or investment advisor offers securities related services to the customers of the financial institution.

(P.A. 77-294, S. 4, 6; P.A. 79-107; 79-631, S. 97, 111; P.A. 80-381; P.A. 81-61, S. 3; P.A. 89-211, S. 38; 89-264, S. 2; P.A. 90-56, S. 1, 2; P.A. 92-12, S. 6; P.A. 94-122, S. 25, 340; P.A. 95-253, S. 8; P.A. 01-72, S. 3; June Sp. Sess. P.A. 01-9, S. 103, 131; P.A. 02-31, S. 1; 02-73, S. 8; P.A. 05-62, S. 1.)

History: P.A. 79-107 and P.A. 79-631 added Subdiv. (h) re disclosure of whether or not drafts have been accepted as payments; P.A. 80-381 included reports or returns required under Sec. 12-382 in Subdiv. (d); P.A. 81-61 amended Subsec. (g) by replacing “notification” with “disclosures” and “of” with “upon”; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 89-264 added new Subdiv. (h) re disclosures pursuant to search warrant and relettered remaining Subdiv; P.A. 90-56 added provisions re disclosures concerning lawyers’ clients’ funds accounts and relettered Subsec. (i) as Subsec. (j); P.A. 92-12 redesignated Subdivs.; P.A. 94-122 added Subdivs. (11) and (12) re disclosures concerning institution’s rights or liabilities over funds transfer, checks or funds drawn on or collected by it and disclosure required or authorized by law, effective January 1, 1995; Sec. 36-9m transferred to Sec. 36a-44 in 1995; P.A. 95-253 added Subdiv. (12) re certain transfers of information to a shared service center and its personnel and renumbered former Subdiv. (12) as (13); P.A. 01-72 added reference to judge trial referee in Subdiv. (8); June Sp. Sess. P.A. 01-9 deleted provision re Sec. 12-382 in Subsec. (4), effective July 1, 2001; P.A. 02-31 added Subdiv. (14) re disclosures made to broker-dealer or investment advisor engaged in contractual networking arrangement with financial institution, added Subdiv. (15) re disclosures made to customer service representative who is employee or agent for financial institution and broker-dealer or investment advisor engaged in contractual networking arrangement, added Subdiv. (16) re disclosures to other employees or agents of broker-dealer or investment advisor engaged in contractual networking arrangement, in order to comply with applicable laws governing activities, and added definition of “contractual networking arrangement”; P.A. 02-73 deleted former Subdiv. (12) re transfer of information from Connecticut credit union to shared service center and added new Subdiv. (12) re disclosure to insurance company for purposes of risk assessment in connection with surety bond or fraud investigation; P.A. 05-62 added Subdiv. (17) re disclosure of information to an information network for fraud prevention and Subdiv. (18) re disclosures made to a victim of identity theft pursuant to federal Fair Credit Reporting Act.

Cited. 219 C. 204.



Section 36a-44a - Customer protections. Compliance with Gramm-Leach-Bliley Financial Modernization Act.

Each financial institution that is a bank, Connecticut credit union, federal credit union, an out-of-state bank that maintains a branch in this state, an out-of-state trust company or out-of-state credit union that maintains an office in this state, a licensee under this title or any person subject to the jurisdiction of the commissioner under title 36b shall comply with all provisions of Subtitle A of Title V of the Gramm-Leach-Bliley Financial Modernization Act of 1999, 15 USC 6801 et seq., and the regulations promulgated thereunder that apply to such financial institution, except to the extent that this section is inconsistent with the provisions of sections 36a-41 to 36a-44, inclusive, in which case the provisions that afford the customer greater protection shall control. For purposes of this section, “financial institution” has the meaning given to that term in Section 509 of the Gramm-Leach-Bliley Financial Modernization Act of 1999, 15 USC 6809, and the regulations promulgated thereunder.

(P.A. 01-76, S. 3, 5; P.A. 03-84, S. 79.)

History: P.A. 01-76 effective July 1, 2001; P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003.



Section 36a-45 - (Formerly Sec. 36-9n). Violations of financial records disclosure provisions.

(a) Any officer or employee of a financial institution who knowingly and wilfully furnishes financial records in violation of sections 36a-41 to 36a-44, inclusive, shall be guilty of a class C misdemeanor.

(b) Any person who knowingly and wilfully induces or attempts to induce any officer or employee of a financial institution to disclose financial records in violation of sections 36a-41 to 36a-44, inclusive, shall be guilty of a class C misdemeanor.

(P.A. 77-294, S. 5, 6; P.A. 88-65, S. 50.)

History: P.A. 88-65 substituted references to Sec. 36-9m for references to Sec. 36-9n; Sec. 36-9n transferred to Sec. 36a-45 in 1995.

Subsec. (b):

Cited. 219 C. 204.



Section 36a-50 - Enforcement action. Notice and hearing. Civil penalty. Injunction, restraining order and writ. Restitution and disgorgement. Costs.

(a)(1) Whenever the commissioner finds as the result of an investigation that any person has violated any provision of the general statutes within the jurisdiction of the commissioner, or any regulation, rule or order adopted or issued thereunder, the commissioner may send a notice to such person by registered or certified mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt. The notice shall be deemed received by the person on the earlier of the date of actual receipt or seven days after mailing or sending. Any such notice shall include: (A) A statement of the time, place, and nature of the hearing; (B) a statement of the legal authority and jurisdiction under which the hearing is to be held; (C) a reference to the particular sections of the general statutes, regulations, rules or orders alleged to have been violated; (D) a short and plain statement of the matters asserted; (E) the maximum penalty that may be imposed for such violation; and (F) a statement indicating that such person may file a written request for a hearing on the matters asserted not later than fourteen days after receipt of the notice.

(2) If a hearing is requested within the time specified in the notice, the commissioner shall hold a hearing upon the matters asserted in the notice unless such person fails to appear at the hearing. After the hearing, if the commissioner finds that the person has violated any such provision, regulation, rule or order, the commissioner may, in the commissioner’s discretion and in addition to any other remedy authorized by law, order that a civil penalty not exceeding one hundred thousand dollars per violation be imposed upon such person. If such person does not request a hearing within the time specified in the notice or fails to appear at the hearing, the commissioner may, as the facts require, order that a civil penalty not exceeding one hundred thousand dollars per violation be imposed upon such person.

(3) Each action undertaken by the commissioner under this subsection shall be in accordance with the provisions of chapter 54.

(b) Whenever it appears to the commissioner that any such person has violated, is violating or is about to violate any such provision, regulation, rule or order, the commissioner may, in the commissioner’s discretion and in addition to any other remedy authorized by law: (1) Bring an action in the superior court for the judicial district of Hartford to enjoin the acts or practices and to enforce compliance with any such provision, regulation, rule or order. Upon a proper showing, a permanent or temporary injunction, restraining order or writ of mandamus shall be granted and a receiver or conservator may be appointed for such person or such person’s assets. The court shall not require the commissioner to post a bond; (2) seek a court order imposing a penalty not to exceed one hundred thousand dollars per violation against any such person found to have violated any such provision, regulation, rule or order; or (3) apply to the superior court for the judicial district of Hartford for an order of restitution whereby such person shall be ordered to make restitution of any sums shown by the commissioner to have been obtained by such person in violation of any such provision, regulation, rule or order, plus interest at the rate set forth in section 37-3a. Such restitution shall, at the option of the court, be payable to the receiver or conservator appointed pursuant to this subsection, or directly to the person whose assets were obtained in violation of any such provision, regulation, rule or order. Whenever the commissioner prevails in any action brought under this subsection, the court may allow to the state its costs.

(c) Whenever the commissioner finds as the result of an investigation that any person has violated any provision of the general statutes within the jurisdiction of the commissioner, or any regulation, rule or order adopted or issued under such provisions, the commissioner may, in addition to any other remedy authorized by law, order such person to (1) make restitution of any sums shown to have been obtained in violation of any such provision, regulation, rule or order plus interest at the legal rate set forth in section 37-1; (2) provide disgorgement of any sums shown to have been obtained in violation of any such provision, regulation, rule or order; or (3) both make restitution and provide disgorgement in accordance with subdivisions (1) and (2) of this subsection. After the commissioner issues such an order, the person named in the order may, not later than fourteen days after the receipt of such order, file a written request for a hearing. The order shall be deemed received by the person on the earlier of the date of actual receipt or seven days after mailing or sending. Any such hearing shall be held in accordance with the provisions of chapter 54.

(d) The provisions of this section shall not apply to chapters 672a, 672b and 672c.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-194, S. 6, 7; P.A. 94-122, S. 26, 340; P.A. 95-220, S. 4–6; P.A. 01-34, S. 10; 01-48, S. 8; P.A. 03-259, S. 2; P.A. 12-96, S. 5.)

History: P.A. 93-194 effective June 23, 1993 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public acts of the 1993 session of the general assembly, to take effect September 1, 1996); P.A. 94-122 gave the commissioner general authority to enforce statutes within his jurisdiction and clarified what the notice and hearing must contain and when the notice is deemed received in Subsec. (a)(1), deleted the requirement that the order be sent by registered or certified mail, return receipt requested, to any person named in the order and allowed state court costs in Subsec. (b), and moved Subsec. (c) re administrative procedures to new Subsec. (a)(3), effective January 1, 1995; P.A. 95-220 changed effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 01-34 amended Subsec. (a)(2) by adding provisions re civil penalty for violation of Secs. 36a-746b to 36a-746g; P.A. 01-48 amended Subsec. (a)(1) by adding provisions re express delivery; P.A. 03-259 amended Subsec. (a)(2) to increase civil penalties from $7,500 per violation and $15,000 per violation of Secs. 36a-746b to 36a-746g, inclusive, to $100,000 per violation and amended Subsec. (b)(2) to increase penalty that may be imposed by court order from $7,500 to $100,000 per violation and replace “violated any order issued by the commissioner” with “violated any such provision, regulation, rule or order”; P.A. 12-96 amended Subsec. (a)(1)(F) by making a technical change, added new Subsec. (c) permitting commissioner to order restitution or disgorgement and redesignated existing Subsec. (c) as Subsec. (d).



Section 36a-51 - Suspension, revocation or refusal to renew license.

(a) The commissioner may suspend, revoke or refuse to renew any license issued by the commissioner under any provision of the general statutes by sending a notice to the licensee by registered or certified mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt. The notice shall be deemed received by the licensee on the earlier of the date of actual receipt or seven days after mailing or sending. Any such notice shall include: (1) A statement of the time, place, and nature of the hearing; (2) a statement of the legal authority and jurisdiction under which the hearing is to be held; (3) a reference to the particular sections of the general statutes, regulations, rules or orders involved; (4) a short and plain statement of the matters asserted; and (5) a statement indicating that the licensee may file a written request for a hearing on the matters asserted within fourteen days of receipt of the notice. If the commissioner finds that public health, safety or welfare imperatively requires emergency action, and incorporates a finding to that effect in the notice, the commissioner may order summary suspension of a license in accordance with subsection (c) of section 4-182 and require the licensee to take or refrain from taking such action as in the opinion of the commissioner will effectuate the purposes of this section, pending proceedings for suspension, revocation or refusal to renew.

(b) If a hearing is requested within the time specified in the notice, the commissioner shall hold a hearing upon the matters asserted in the notice unless the licensee fails to appear at the hearing. After the hearing, the commissioner shall suspend, revoke or refuse to renew the license for any reason set forth in the applicable licensing provisions of the general statutes if the commissioner finds sufficient grounds exist for such suspension, revocation or refusal to renew. If the licensee does not request a hearing within the time specified in the notice or fails to appear at the hearing, the commissioner shall suspend, revoke or refuse to renew the license. No such license shall be suspended or revoked except in accordance with the provisions of chapter 54.

(c) Any licensee may surrender any license issued by the commissioner under any provision of the general statutes by surrendering the license to the commissioner in person or by registered or certified mail, provided, in the case of a license issued pursuant to part I of chapter 668, such surrender shall be initiated by filing a request to surrender on the system, as defined in section 36a-485, in accordance with section 36a-490. Surrender of a license shall not affect the licensee’s civil or criminal liability, or affect the commissioner’s ability to impose an administrative penalty on the licensee pursuant to section 36a-50 for acts committed prior to the surrender. If, prior to receiving the license, or, in the case of a license issued pursuant to part I of chapter 668, prior to the filing of a request to surrender a license under section 36a-490, the commissioner has instituted a proceeding to suspend, revoke or refuse to renew such license, such surrender or request to surrender will not become effective except at such time and under such conditions as the commissioner by order determines. If no proceeding is pending or has been instituted by the commissioner at the time of surrender, or, in the case of a license issued pursuant to part I of chapter 668, at the time a request to surrender is filed, the commissioner may still institute a proceeding to suspend, revoke or refuse to renew a license under subsection (a) of this section up to the date one year after the date of receipt of the license by the commissioner, or, in the case of a license issued pursuant to part I of chapter 668, up to the date one year after the date of the acceptance by the commissioner of a request to surrender a license under section 36a-490.

(d) The provisions of this section shall not apply to chapters 672a, 672b and 672c.

(P.A. 94-122, S. 27, 340; P.A. 01-48, S. 9; P.A. 07-91, S. 13; P.A. 09-208, S. 1; P.A. 11-216, S. 3.)

History: P.A. 94-122 effective January 1, 1995; P.A. 01-48 amended Subsec. (a) by adding provision re express delivery; P.A. 07-91 amended Subsec. (a) to allow commissioner to order summary suspension of a license and require licensee to take or refrain from taking such action as will effectuate purposes of section pending proceedings for suspension, revocation or refusal to renew if commissioner finds that public health, safety or welfare imperatively requires emergency action and incorporates such finding in the notice, effective June 5, 2007; P.A. 09-208 amended Subsec. (c) by requiring surrender of license in person or by registered or certified mail, instead of by filing notice with commissioner, and by providing that commissioner may institute a proceeding to suspend, revoke or refuse to renew a license up to 1 year after receipt of surrendered license by commissioner; P.A. 11-216 amended Subsec. (c) to require surrender of licenses issued pursuant to part I of Ch. 668 to be initiated by filing a request to surrender on the system and make conforming changes, effective July 13, 2011.



Section 36a-52 - Cease and desist orders.

(a) Whenever it appears to the commissioner that any person has violated, is violating or is about to violate any provision of the general statutes within the jurisdiction of the commissioner, or any regulation, rule, or order adopted or issued thereunder, the commissioner may send a notice to such person by registered or certified mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt. The notice shall be deemed received by the person on the earlier of the date of actual receipt, or seven days after mailing or sending. Any such notice shall include: (1) A statement of the time, place, and nature of the hearing; (2) a statement of the legal authority and jurisdiction under which the hearing is to be held; (3) a reference to the particular sections of the general statutes, regulations, rules or orders alleged to have been violated; (4) a short and plain statement of the matters asserted; and (5) a statement indicating that such person may file a written request for a hearing on the matters asserted within fourteen days of receipt of the notice. If a hearing is requested within the time specified in the notice, the commissioner shall hold a hearing upon the matters asserted in the notice, unless the person fails to appear at the hearing. After the hearing, the commissioner shall determine whether an order to cease and desist should be issued against the person named in the notice. If the person does not request a hearing within the time specified in the notice or fails to appear at the hearing, the commissioner shall issue an order to cease and desist against the person. No such order shall be issued except in accordance with the provisions of chapter 54.

(b) If the commissioner finds that the public welfare requires immediate action, the commissioner may incorporate a finding to that effect in the notice sent in accordance with subsection (a) of this section and issue a temporary order requiring the person to cease and desist from the activity which constitutes such alleged violation and to take or refrain from taking such action as in the opinion of the commissioner will effectuate the purposes of this section. Such temporary order shall become effective on receipt and, unless set aside or modified by a court, shall remain in effect until the effective date of a permanent order or dismissal of the matters asserted in the notice.

(c) In the event that a party requests a continuance of the hearing and such request is granted by the presiding officer, the commissioner, in the commissioner’s discretion, shall thereupon issue a temporary cease and desist order effective upon issuance. The issuance of such a temporary cease and desist order does not require a finding that the public welfare requires immediate action.

(d) Within five days of receipt of a temporary order issued pursuant to this section, any person named therein may apply to the superior court for the judicial district of Hartford for an injunction setting aside, limiting or suspending the enforcement, operation or effectiveness of such order pending final determination by the commissioner, and the court shall have jurisdiction to issue such injunction.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 28, 340; P.A. 95-220, S. 4–6; P.A. 01-48, S. 10; P.A. 07-91, S. 14.)

History: P.A. 94-122 effective January 1, 1995 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1995 regular and special sessions, effective September 1, 1996); P.A. 95-220 changed effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 01-48 amended Subsec. (a) by adding provision re express delivery; P.A. 07-91 amended Subsec. (b) to allow commissioner to issue a temporary order requiring person to take or refrain from taking such action as will effectuate purposes of section, effective June 5, 2007.

Standards not met for issuance of temporary injunction against commissioner’s temporary cease and desist order that prohibited banks imposing surcharge on nondepositor customers for use of automated teller machines. 45 CS 566.



Section 36a-53 - (Formerly Sec. 36-25). Proceedings by commissioner upon violation of banking laws. Civil penalties.

(a) As used in this section, (1) “related person” means a director, officer, employee, independent contractor, manager or general partner, and (2) “Connecticut holding company” means a holding company that holds a subsidiary that is a Connecticut bank.

(b) (1) Whenever the commissioner finds as the result of an investigation that any related person of any Connecticut bank, Connecticut holding company, Connecticut credit union or Connecticut credit union service organization (A) has violated or is violating any provision of the general statutes within the jurisdiction of the commissioner, or any regulation, rule or order adopted or issued thereunder, or any condition imposed in writing by the commissioner, (B) has breached or is breaching any written agreement with the commissioner, (C) has engaged or participated in or is engaging or participating in any unsafe or unsound practice in connection with any bank, Connecticut holding company, Connecticut credit union, federal credit union or credit union service organization, (D) has been or is charged in any information, indictment or complaint with the commission of or participation in a crime which is punishable by imprisonment for a term exceeding one year under state or federal law, and continued service or participation by such related person may pose a threat to the interests of depositors or members, or threatens to impair public confidence in any bank, Connecticut holding company, Connecticut credit union, federal credit union or Connecticut credit union service organization, (E) has used or is using such related person’s position in a manner contrary to the interest of any bank, Connecticut holding company, Connecticut credit union, federal credit union or credit union service organization, or its depositors or members, or (F) has been or is negligent in the performance of such related person’s duties, after having been warned in writing by the commissioner to discontinue any such continuing delinquency, the commissioner may send notice to such related person by registered or certified mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt. The notice shall be deemed received by the related person on the earlier of the date of actual receipt or seven days after mailing or sending. Any such notice shall include: (i) A statement of the time, place and nature of the hearing; (ii) a statement of the legal authority and jurisdiction under which the hearing is to be held; (iii) a reference to the particular sections of the general statutes, regulations, rules or orders alleged to have been violated; (iv) a short and plain statement of the matters asserted; and (v) a statement indicating that such related person may file a written request for a hearing on the matters asserted within fourteen days of receipt of the notice. If a hearing is requested within the time specified in the notice, the commissioner shall hold a hearing upon the matters asserted in the notice unless such related person fails to appear at the hearing. After the hearing, if the commissioner finds that any of the grounds set forth in subparagraphs (A) to (F), inclusive, of this subdivision exist with respect to such related person, the commissioner shall order the removal of such related person from office and from any participation in the management of the Connecticut bank, Connecticut holding company, Connecticut credit union or Connecticut credit union service organization. If such related person fails to appear at the hearing, the commissioner shall order the removal of such related person from office and from any participation in the management of the Connecticut bank, Connecticut holding company, Connecticut credit union or Connecticut credit union service organization. If the commissioner finds that the protection of the Connecticut bank, Connecticut holding company or its subsidiary that is a Connecticut bank, Connecticut credit union or Connecticut credit union service organization, or the interest of its depositors, depositors of its subsidiary that is a Connecticut bank or members requires immediate action, the commissioner may suspend any such related person from office and from further participation in the management of the Connecticut bank, Connecticut holding company, Connecticut credit union or Connecticut credit union service organization and require such related person to take or refrain from taking such action as in the opinion of the commissioner will effectuate the purposes of this subsection, by incorporating a finding to that effect in such notice. The suspension or prohibition shall become effective upon receipt of such notice and, unless stayed by a court, shall remain in effect until the entry of a permanent order or the dismissal of the matters asserted.

(2) Any related person who has been removed or suspended from office pursuant to an order issued under this subsection may not continue to hold or commence holding office as a related person of any bank, Connecticut credit union, federal credit union, licensee or registrant under this title and title 36b or holding company that holds a subsidiary that is a bank, while such order is in effect, without the written consent of the commissioner.

(c) Whenever it appears to the commissioner that any Connecticut bank, Connecticut holding company, Connecticut credit union, Connecticut credit union service organization or any related person of any such entity (1) is violating, has violated or is about to violate any provision of the general statutes within the jurisdiction of the commissioner, or any regulation, rule or order adopted or issued thereunder, or any condition imposed in writing by the commissioner, (2) is breaching, has breached or is about to breach any written agreement with the commissioner, (3) is engaging, has engaged or is about to engage, in an unsafe or unsound practice, or (4) is using, has used or is about to use such related person’s position in a manner contrary to the interest of any bank, Connecticut holding company, Connecticut credit union, federal credit union or credit union service organization, the commissioner may send notice and take action against the Connecticut bank, Connecticut holding company, Connecticut credit union, Connecticut credit union service organization or related person in accordance with section 36a-52. If the commissioner finds that the actual or threatened violation, breach, unsafe or unsound practice or practices or use specified in such notice is likely to cause insolvency or substantial dissipation of assets or earnings of the Connecticut bank, Connecticut holding company, Connecticut credit union or Connecticut credit union service organization, or is likely to otherwise seriously prejudice the interests of its depositors or members, the commissioner may incorporate a finding to that effect in such notice and issue a temporary order requiring the Connecticut bank, Connecticut holding company, Connecticut credit union, Connecticut credit union service organization or related person to cease and desist from any such violation, breach, practice or use and to take or refrain from taking such action as in the opinion of the commissioner will effectuate the purposes of this subsection. The temporary order shall become effective upon receipt and, unless set aside or modified by a court, shall remain in effect until the effective date of a permanent order or the dismissal of the matters asserted.

(d) (1) Whenever the commissioner finds as the result of an investigation that any Connecticut bank, Connecticut holding company, Connecticut credit union, Connecticut credit union service organization or any related person of any such entity has (A) violated any provision of the general statutes within the jurisdiction of the commissioner, or any regulation, rule or order adopted or issued thereunder, or any condition imposed in writing by the commissioner, (B) breached any written agreement with the commissioner, (C) engaged or participated in any unsafe or unsound practice, or (D) used such related person’s position in a manner contrary to the interest of any bank, Connecticut holding company, Connecticut credit union, federal credit union or credit union service organization, or its depositors or members, the commissioner may send notice to and take action against such Connecticut bank, Connecticut holding company, Connecticut credit union, Connecticut credit union service organization or related person regarding the violation, breach, unsafe or unsound practice, or misuse of position in accordance with section 36a-50. Any finding made by the commissioner pursuant to this subdivision shall be considered a violation of this subsection for purposes of section 36a-50.

(2) Notwithstanding the provisions of section 36a-50, unless the violation, breach, unsafe or unsound practice, or misuse of position found to have occurred pursuant to this subsection and section 36a-50 is such that it (A) is part of a pattern of misconduct, (B) has caused or is likely to cause a loss other than a de minimis loss to any bank, Connecticut holding company, Connecticut credit union, federal credit union or credit union service organization, (C) will result or has resulted in a pecuniary gain to a related person of any Connecticut bank, Connecticut holding company, Connecticut credit union or Connecticut credit union service organization, or (D) is a violation of sections 36a-53a to 36a-56, inclusive, or sections 36a-746b to 36a-746g, inclusive, the civil penalty the commissioner may impose under this subsection and section 36a-50 shall not exceed ten thousand dollars.

(3) In determining the amount of any penalty imposed under this subsection and section 36a-50, the commissioner shall take into account (A) the size of the financial resources and good faith of the Connecticut bank, Connecticut holding company, Connecticut credit union, Connecticut credit union service organization, or related person, (B) the gravity of the violation, breach, unsafe or unsound practice or misuse of position, (C) the history of previous violations, breaches, unsafe or unsound practices, or misuse of position, and (D) such other matters as justice may require, except that this subdivision does not apply to any violation of section 36a-53a and sections 36a-746b to 36a-746g, inclusive.

(e) In connection with any investigation or proceeding under this section and section 36a-50, the commissioner shall make reasonable efforts to obtain from a federal banking or credit union agency any relevant information that the commissioner knows to be in the possession of such agency.

(f) The resignation, termination of employment or separation, including a separation caused by the closing of the institution, of any related person against whom the commissioner may issue an order under this section, shall not affect the authority of the commissioner to issue any notice and proceed under this section against such related person if such notice is sent before the end of the six-year period beginning on the date of such resignation, termination of employment or separation.

(1949 Rev., S. 5748; 1967, P.A. 593, S. 1; 1971, P.A. 870, S. 92; P.A. 74-254, S. 1, 2, 11; P.A. 77-141; 77-614, S. 153, 161, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 243, 348; P.A. 87-9, S. 2, 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-12, S. 13; P.A. 93-142, S. 4, 7, 8; 93-194, S. 1, 7; P.A. 94-122, S. 29, 340; P.A. 99-158, S. 2; P.A. 01-34, S. 11; 01-48, S.11; P.A. 02-73, S. 4; P.A. 03-259, S. 3; P.A. 05-39, S. 1; P.A. 07-91, S. 15, 16.)

History: 1967 act clarified provisions of Subsec. (a) and added provisions detailing contents of notice, requiring that hearing be held and allowing commissioner to suspend officers of governing board, etc., inserted new Subsec. (2) re notice of charges and cease and desist orders, renumbered former Subsec. (2) as Subsec. (3) and included references to cease and desist orders and added Subsec. (4) re applications to court for stay of suspension or prohibition, injunction, etc.; 1971 act substituted court of common pleas for superior court in Subsec. (4), effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 74-254 required that notice be in form required under Sec. 4-177(b) rather than that it “contain a statement of the facts constituting the grounds for such removal” and deleted reference to court proceedings under Subsec. (4) in Subsec. (1) and similarly changed wording of corresponding provisions in Subsec. (2) and repealed Subsec. (4); P.A. 77-141 replaced advisory council on banking with banking commission throughout section but changes not enacted; P.A. 77-614 and P.A. 78-303 replaced bank commissioner with banking commissioner, made banking department a division within the department of business regulation and replaced references to advisory council on banking with references to commissioner and added Subsec. (4), effective January 1, 1979; P.A. 80-482 restored banking division as independent department with commissioner as its head and abolished the department of business regulation; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 92-12 redesignated Subsecs. and made technical changes; P.A. 93-194 substantially rewrote Subsecs. (a) to (c), inclusive, added new Subsecs. (d) to (f), inclusive, and (h) and relettered the remaining Subsecs. accordingly to specify under what conditions the commissioner may exercise his authority and institute proceedings against any officer or member of a governing board of any institution which violates a banking order, rule or regulation and added penalties, specific notice and hearing requirements, effective June 23, 1993, (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public acts of the 1993 session of the general assembly, to take effect September 1, 1996); P.A. 94-122 established hearing procedures for violations by bank officers and directors, deleted Subsecs. (c), (e), (g) and (h) and relettered former Subsecs. (d) and (f) as Subsecs. (c) and (d), deleted Subdivs. (2) and (3) of former Subsec. (d), renumbered former Subdivs. (4) and (5) as Subdivs. (2) and (3), and made technical changes, effective January 1, 1995; Sec. 36-25 transferred to Sec. 36a-53 in 1995; P.A. 99-158 amended Subsec. (c) by adding references to a violation of Sec. 36a-53a and making technical changes in Subdivs. (2) and (3); P.A. 01-34 amended Subsec. (c) by adding references to Secs. 36a-746b to 36a-746g in Subdivs. (2) and (3); P.A. 01-48 amended Subsec. (a) by adding provisions re express delivery; P.A. 02-73 amended Subsecs. (a), (b) and (c) by adding provisions re Connecticut credit union service organizations, officers or directors of Connecticut credit unions and officers, directors, managers or general partners of Connecticut credit union service organizations; P.A. 03-259 defined “related person” and “Connecticut holding company” in new Subsec. (a), redesignated existing Subsecs. (a) to (d), inclusive, as Subsecs. (b)(1) and (c) to (e), inclusive, substituted “related person” for references to officers, directors, managers and general partners and inserted references to “Connecticut holding company” throughout, added Subsec. (b)(2) re related persons who have been removed or suspended from office, amended Subsec. (d) by replacing references to “official position” with references to “position” and, in Subdiv. (2), replacing reference to Sec. 36a-53a with reference to Secs. 36a-53a to 36a-56, inclusive, and increasing civil penalty from $1,000 to $10,000, added Subsec. (f) re resignation, termination of employment or separation of related person against whom commissioner may issue order under this section, and made technical and conforming changes; P.A. 05-39 amended Subsec. (c) to authorize commissioner to take action against related person of a Connecticut bank, Connecticut holding company, Connecticut credit union or Connecticut credit union service organization, to add Subdiv. (4) re action if related person is using, has used or is about to use position in a manner contrary to the interest of entity and to make conforming changes, effective May 17, 2005; P.A. 07-91 amended Subsec. (b)(1) to allow commissioner to require related person to take or refrain from taking such action as will effectuate purposes of this subsection and amended Subsec. (c) to allow commissioner to issue a temporary order requiring Connecticut bank, Connecticut holding company, Connecticut credit union, Connecticut credit union service organization or related person to take or refrain from taking such action as will effectuate purposes of subsection, effective June 5, 2007.

See Secs. 36a-625 et seq. re licensing of business and industrial development corporations.



Section 36a-53a - False or misleading statements prohibited.

No person shall make or cause to be made orally or in any document filed with the commissioner or in any proceeding, investigation or examination under this title, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.

(P.A. 99-158, S. 3; P.A. 00-61, S. 8, 9.)

History: P.A. 00-61 prohibited false or misleading oral statements, effective July 1, 2000.



Section 36a-53b - Prohibitions re activities subject to jurisdiction of commissioner.

No person shall, in connection with any activity subject to the jurisdiction of the commissioner: (1) Employ any device, scheme or artifice to defraud; (2) make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or (3) engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.

(P.A. 00-61, S. 7, 9; P.A. 05-46, S. 1; P.A. 11-216, S. 4.)

History: P.A. 00-61 effective July 1, 2000; P.A. 05-46 included registrants in the prohibition against engaging in fraudulent conduct in connection with the activities for which they are registered; P.A. 11-216 replaced “licensee or registrant” with “person” and “the activity for which such person is licensed or registered” with “any activity subject to the jurisdiction of the commissioner”.



Section 36a-54 - (Formerly Sec. 36-6). False entries by officials of financial institutions.

Any officer, agent, or employee of any financial institution who makes any false entry upon the collection or forwarding register or any other book of any such institution, or who fails correctly to record on the books of such institution any change in its assets or liabilities, with intent to deceive the commissioner or the officers or auditors of any such institution, and any person who, with like intent, aids or abets any such officer, agent, or employee in the violation of any provision of this section, shall be imprisoned not more than ten years. A finding by the commissioner as a result of an investigation of any such false entry, failure to correctly record or aiding or abetting shall be considered a violation of this section for purposes of the administrative enforcement of sections 36a-50 to 36a-53, inclusive. The commissioner shall refer to the Chief State’s Attorney any evidence found by the commissioner of a criminal violation of the provisions of this section.

(1949 Rev., S. 8707; P.A. 77-614, S. 161, 610; P.A. 78-121, S. 107, 113; P.A. 80-482, S. 234, 345, 348; P.A. 87-9, S. 2, 3; P.A. 91-357, S. 1, 78; P.A. 94-122, S. 30, 340; P.A. 03-259, S. 4.)

History: P.A. 77-614 replaced bank commissioner with banking commissioner within the department of business regulation and made banking department a division of that department, effective January 1, 1979; P.A. 78-121 removed private bankers from purview of section; P.A. 80-482 restored banking division as independent department with banking commissioner as its head and abolished the department of business regulation; (Revisor’s note: Pursuant to P.A. 87-9 “banking” commissioner and department were changed editorially by the Revisors to commissioner and department “of banking”); P.A. 91-357 made technical changes; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-6 transferred to Sec. 36a-54 in 1995; P.A. 03-259 required that finding by commissioner of false entry, failure to correctly record or aiding or abetting shall be considered violation of section for purposes of administrative enforcement and required commissioner to refer evidence of criminal violation of section to Chief State’s Attorney.

Cited. 159 C. 556.



Section 36a-55 - (Formerly Sec. 36-7). Derogatory statements affecting banks, out-of-state banks or credit unions.

Any person who, wilfully and maliciously, makes, circulates or transmits to another any false statement, rumor or suggestion, written, printed or oral, which is, directly or by inference, derogatory to the financial condition or affects the solvency or financial standing of any bank, out-of-state bank that maintains in this state a branch as defined in section 36a-410, Connecticut credit union or federal credit union, or who counsels, aids or induces another to transmit or circulate any such statement or rumor, shall be fined not more than one thousand dollars or imprisoned not more than one year or both. A finding by the commissioner as a result of an investigation of any such making, circulating or transmitting, or counseling, aiding or inducing shall be considered a violation of this section for purposes of the administrative enforcement of sections 36a-50 to 36a-53, inclusive. The commissioner shall refer to the Chief State’s Attorney any evidence found by the commissioner of a criminal violation of the provisions of this section.

(1949 Rev., S. 8476; 1951, S. 3279d; 1969, P.A. 252, S. 1; P.A. 78-121, S. 11, 113; P.A. 94-122, S. 31, 340; P.A. 95-155, S. 7, 29; P.A. 03-259, S. 5.)

History: 1969 act added reference to credit unions and raised maximum fine from $500 to $1,000; P.A. 78-121 deleted reference to building associations; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-7 transferred to Sec. 36a-55 in 1995; P.A. 95-155 added reference to certain out-of-state banks, effective June 27, 1995; P.A. 03-259 required that finding by commissioner of making, circulating or transmitting, or counseling, aiding or inducing shall be considered violation of section for purposes of administrative enforcement and required commissioner to refer evidence of criminal violation of section to Chief State’s Attorney.



Section 36a-56 - (Formerly Sec. 36-7a). False statement or report or overvaluing land, property or security.

Any person who knowingly makes any false statement or report, or wilfully overvalues any land, property or security, with intent to defraud and for the purpose of influencing in any way the action of a bank, out-of-state bank that maintains in this state a branch as defined in section 36a-410, Connecticut credit union, small loan licensee or any person licensed as a mortgage lender, mortgage correspondent lender or mortgage broker, as defined in section 36a-485, upon any application, advance, commitment, loan or extension of credit, or any change, extension, renewal or refinancing thereof, or the acceptance, release or substitution of security therefor, and upon which such bank, out-of-state bank, credit union or licensee relies in taking such action, shall be fined not more than five hundred dollars or imprisoned not more than one year, or both. A finding by the commissioner as a result of an investigation of any such making or overvaluing shall be considered a violation of this section for purposes of the administrative enforcement of sections 36a-50 to 36a-53, inclusive. The commissioner shall refer to the Chief State’s Attorney any evidence found by the commissioner of a criminal violation of the provisions of this section.

(P.A. 90-184, S. 7; P.A. 94-122, S. 32, 340; P.A. 95-155, S. 8, 29; P.A. 03-259, S. 6; P.A. 08-176, S. 36.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-7a transferred to Sec. 36a-56 in 1995; P.A. 95-155 changed “Connecticut bank” and “institution” to “bank” and added references to certain out-of-state banks and to broker licensees, effective June 27, 1995; P.A. 03-259 required that finding by commissioner of making or overvaluing shall be considered violation of section for purposes of administrative enforcement and required commissioner to refer evidence of criminal violation of section to Chief State’s Attorney; P.A. 08-176 substituted “person licensed as a” for “first or secondary” re mortgage lender, added “mortgage correspondent lender”, added “mortgage” re “broker”, substituted “as defined in section 36a-485” for “licensee” and made a technical change, effective July 1, 2008.



Section 36a-56a - Use of name or trademark of bank or credit union prohibited in commercial advertisements that may mislead consumers. Enforcement action.

(a) No person shall use the name or trademark of a bank or any of its affiliates or any Connecticut credit union or federal credit union, as those terms are defined in section 36a-2, in any commercial advertisement or solicitation for goods, products or services, where such usage, in the context of such advertisement or solicitation, has the capacity or tendency to mislead any consumer as to the existence or nature of any affiliation, connection, association or endorsement relationship between (1) the bank or its affiliates or such credit union, and (2) such person or the products, goods or services of such person. For the purposes of this subsection, the term “commercial advertisement or solicitation” includes the content of an Internet web site and direct mail solicitations.

(b) The commissioner shall enforce the provisions of subsection (a) of this section. Whenever it appears to the commissioner that any person has violated, is violating or is about to violate any of the provisions of said subsection (a), the commissioner may take action against such person in accordance with sections 36a-50 and 36a-52, which shall include the right to seek injunctive relief, impose civil penalties and issue cease and desist orders, except that no civil penalty in excess of ten thousand dollars per violation may be imposed.

(c) Any bank or affiliate of a bank or any Connecticut credit union or federal credit union that has had its name or trademark used in violation of the provisions of subsection (a) of this section may, in addition to any other remedy authorized by law, bring an action in the superior court in the judicial district in which the bank or affiliate or credit union has a branch or office to enjoin any act in violation of the provisions of said subsection (a) and recover damages. The court shall award damages in the amount of the actual damages or ten thousand dollars per violation, whichever is greater. In any successful action for injunctive relief or for damages, the court shall award to the bank or affiliate or credit union, as the case may be, attorneys’ fees and costs, including court costs.

(P.A. 05-23, S. 1; P.A. 07-72, S. 3.)

History: P.A. 07-72 amended Subsec. (b) to make a technical change.



Section 36a-57 - (Formerly Sec. 36-8). Penalties for violation of banking law.

(a) Any person who violates any provision of the banking law for which no other penalty is provided by law shall be fined not less than twenty-five dollars nor more than one thousand dollars for each offense.

(b) Any person who wilfully and deliberately violates any provision of the banking law for which no other penalty is provided by law shall be imprisoned not more than one year or fined not more than one thousand dollars, or both, for each offense.

(1949 Rev., S. 5752, 5753.)

History: Sec. 36-8 transferred to Sec. 36a-57 in 1995.

Not exclusive penalty under former statute relating to small loans; loans in violation of small loan act are unenforceable. 109 C. 116; 115 C. 106; 120 C. 152.



Section 36a-58 - (Formerly Sec. 36-9). Civil liability of officers.

Any director or officer of a financial institution who violates or assents to a violation of any provision of this title shall be liable to the institution concerned for any loss resulting therefrom.

(1949 Rev., S. 5754; P.A. 94-122, S. 33, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-9 transferred to Sec. 36a-58 in 1995.

Care required of directors in oversight of bank; liability of directors for paying unearned dividends; statute of limitations. 89 C. 451.



Section 36a-59 - Authority of commissioner to enter into stipulations, agreements, memoranda of understanding and consent orders and issue preliminary warning letters.

(a) The commissioner may enter into one or more stipulations and agreements, memoranda of understanding or consent orders with a Connecticut bank, either alone or in conjunction with the Federal Deposit Insurance Corporation, a Federal Reserve Bank or their successor agencies, or may enter into one or more letters of understanding and agreement, memoranda of understanding or consent orders with, or issue preliminary warning letters to, a Connecticut credit union or Connecticut credit union service organization, either alone or in conjunction with the National Credit Union Administration or its successor agency, if the commissioner finds as a result of an examination or investigation that the Connecticut bank, Connecticut credit union or Connecticut credit union service organization: (1) Has failed to file a report when due, (2) is insolvent, (3) has violated any provisions of the general statutes within the jurisdiction of the commissioner, or any regulation, rule or order adopted or issued thereunder, or (4) has engaged or participated in, or is engaging or participating in, any unsafe and unsound practice.

(b) The commissioner may enter into cooperative, coordinating or information-sharing agreements with any other state or federal supervisory agency or any organization affiliated with or representing such supervisory agency with respect to the examination, examination fees or other supervision of any person subject to the provisions of sections 36a-485 to 36a-810, inclusive. Any such agreement may include provisions concerning the assessment or sharing of fees for such examination or supervision.

(P.A. 02-73, S. 5; P.A. 03-84, S. 44; P.A. 08-176, S. 79; P.A. 11-50, S. 2.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 08-176 designated existing provisions as Subsec. (a) and added Subsec. (b) re cooperative, coordinating or information-sharing agreements, effective July 1, 2008; P.A. 11-50 amended Subsec. (a) to add provisions re entering into consent orders and issuing preliminary warning letters and to add reference to Federal Reserve Bank, effective June 13, 2011.



Section 36a-60 - Deposit of fines or civil penalties in General Fund.

Any fines or civil penalties imposed by the Banking Commissioner or ordered by a court of competent jurisdiction in accordance with section 36a-50, 36a-53, 36b-27 or 36b-72 and any late fees received by the commissioner pursuant to subsection (b) of section 36a-65 shall be deposited into the General Fund.

(P.A. 11-6, S. 134; 11-48, S. 11; 11-61, S. 80.)

History: P.A. 11-6 effective July 1, 2011; P.A. 11-48 added references to Secs. 36b-27 and 36b-72, added provision re late fees received pursuant to Sec. 36a-65(b) and removed reference to Sec. 36a-57, effective July 1, 2011; P.A. 11-61 removed requirement that restitution be deposited into General Fund, effective July 1, 2011.



Section 36a-65 - (Formerly Sec. 36-12a). Assessment of expenses of Department of Banking. State Banking Fund. Fees.

(a) The commissioner shall annually, on or after July first for the fiscal year commencing on said July first, collect pro rata based on asset size from each Connecticut bank and each Connecticut credit union an amount sufficient in the commissioner’s judgment to meet the expenses of the Department of Banking, including a reasonable reserve for contingencies, provided the commissioner shall not collect such amount from a newly organized Connecticut credit union until July first following the third full calendar year after issuance by the commissioner of such credit union’s certificate of authority. Such assessments and expenses shall not exceed the budget estimates submitted in accordance with section 36a-13. Such assessments may be made more frequently than annually at the discretion of the commissioner. Such assessments for any fiscal year shall be reduced pro rata by the amount of any surplus from the assessments of prior fiscal years, which surplus shall be maintained in accordance with subdivision (4) of subsection (b) of this section. The commissioner may reduce any such assessment collected from a Connecticut bank up to the amount of any assessment for the same fiscal year collected from such bank by another state in which such bank has established a branch, limited branch or mobile branch. The commissioner may reduce any such assessment collected from a Connecticut credit union up to the amount of any assessment for the same fiscal year collected from such credit union by another state in which such credit union has established a branch. Such assessments for any fiscal year shall be a liability of such banks and credit unions as of the assessment date. Except as provided in this subsection, such assessments shall not be prorated for any reason.

(b) (1) Each such bank and credit union shall pay the commissioner the amount allocated to it not later than the date specified by the commissioner for payment. Any such bank or credit union shall pay the commissioner an additional two hundred dollars if such payment is not paid by the time specified. The provisions of this subdivision shall not apply to any person required to pay the commissioner any fee for license or registration or the whole cost of all examinations made by the commissioner.

(2) Except as provided in section 36a-60, the State Treasurer shall place all funds received from the commissioner in a special fund to be known as the State Banking Fund. Amounts in the fund may be expended only pursuant to appropriation by the General Assembly.

(3) The Comptroller shall determine for each fiscal year the expenses of the Department of Banking.

(4) The Secretary of the Office of Policy and Management shall examine the State Banking Fund annually after the Comptroller has made his determination and shall direct the Treasurer to set aside within the Banking Fund amounts in excess of a reasonable reserve for contingencies, which excess amounts shall be considered a surplus for the purposes of subsection (a) of this section.

(c) (1) The fee for an examination of a trust department of a Connecticut bank shall be the actual cost of the examination, as such cost is determined by the commissioner.

(2) The fee for an examination of a trust bank shall be the actual cost of the examination, as such cost is determined by the commissioner.

(3) The fee for an examination of a Connecticut credit union service organization is the actual cost of the examination, as such cost is determined by the commissioner.

(4) The fee for an examination of an out-of-state branch of a Connecticut bank or a branch in this state of an out-of-state bank shall be the actual cost of the examination, as such cost is determined by the commissioner, and the commissioner may share any such fee with other banking regulators in accordance with agreements entered into by the commissioner pursuant to subsection (j) of section 36a-145 and subdivision (5) of subsection (a) and subsection (b) of section 36a-412.

(5) The fee for an examination of an out-of-state branch of a Connecticut credit union or a branch in this state of an out-of-state credit union shall be the actual cost of the examination, as such cost is determined by the commissioner, and the commissioner may share any such fee with other state or federal credit union regulators in accordance with agreements entered into by the commissioner pursuant to subsection (f) of section 36a-462a and subsection (b) of section 36a-462b.

(6) A licensee under section 36a-489, 36a-541, 36a-556, 36a-581, 36a-600, 36a-628, 36a-656, 36a-671 or 36a-801 shall pay to the commissioner the actual cost of any examination of the licensee, as such cost is determined by the commissioner. If the licensee fails to pay such cost not later than sixty days after receipt of demand from the commissioner, the commissioner may suspend the license until such costs are paid.

(d) (1) The fee for investigating and processing each application is as follows:

(A) Establishment of (i) a branch under subdivision (1) of subsection (b) of section 36a-145, two thousand dollars; (ii) a mobile branch under subdivision (1) of subsection (d) of section 36a-145, one thousand five hundred dollars; (iii) a limited branch under subdivision (1) of subsection (c) of section 36a-145, one thousand five hundred dollars; (iv) a special need limited branch under subdivision (4) of subsection (c) of section 36a-145, five hundred dollars; (v) an out-of-state branch under subsection (j) of section 36a-145, a reasonable fee not to exceed two thousand dollars from which any fees paid to a state other than this state or to a foreign country in connection with the establishment shall be deducted; and (vi) an out-of-state limited branch or mobile branch under subsection (j) of section 36a-145, a reasonable fee not to exceed one thousand five hundred dollars from which any fees paid to a state other than this state or to a foreign country in connection with the establishment shall be deducted.

(B) Sale of (i) a branch under subsection (i) of section 36a-145, two thousand dollars, except there shall be no fee for the sale of a branch of a Connecticut bank to another Connecticut bank or to a Connecticut credit union; and (ii) a limited branch, including a special need limited branch or mobile branch under subsection (i) of section 36a-145, a fee not to exceed one thousand five hundred dollars.

(C) Relocation of (i) a main office of a Connecticut bank under subsection (a) of section 36a-81, two thousand dollars; and (ii) a branch or a limited branch under subsections (g) and (k) of section 36a-145, five hundred dollars.

(D) Conversions from (i) a branch to a limited branch under subdivision (3) of subsection (c) of section 36a-145; and (ii) a limited branch to a branch under subdivision (3) of subsection (b) of section 36a-145, five hundred dollars.

(E) Merger or consolidation involving a Connecticut bank under section 36a-125 or subsection (a) of section 36a-126, two thousand five hundred dollars if two institutions are involved and five thousand dollars if three or more institutions are involved.

(F) Acquisition of assets or business under section 36a-210, two thousand five hundred dollars.

(G) Organization of a holding company under section 36a-181, two thousand five hundred dollars.

(H) Organization of any Connecticut bank under section 36a-70, including the conditional preliminary approval for an expedited bank, fifteen thousand dollars, except no fee shall be required for the organization of an interim Connecticut bank.

(I) Reorganization of a mutual savings bank or mutual savings and loan association into a mutual holding company under section 36a-192, five thousand dollars.

(J) Conversions under (i) sections 36a-135 to 36a-138, inclusive, five thousand dollars; (ii) sections 36a-139, 36a-139a and 36a-469c, two thousand five hundred dollars; and (iii) section 36a-139b, fifteen thousand dollars.

(K) Acquiring, altering or improving real estate for present or future use in the business of the bank or purchasing real estate adjoining any parcel of real estate owned by the bank under subdivision (33) of subsection (a) of section 36a-250, five hundred dollars, except that no fee shall be charged for such application if it is filed in connection with an application to relocate a main office of a Connecticut bank under subsection (a) of section 36a-81 or establish (i) a branch in this state under subdivision (1) of subsection (b) of section 36a-145, (ii) a limited branch in this state under subdivision (1) of subsection (c) of section 36a-145, or (iii) a branch or limited branch outside of this state under subsection (j) of section 36a-145.

(L) Investigation and processing an interstate banking transaction application filed under section 36a-411 or 36a-412, two thousand five hundred dollars, unless the transaction otherwise requires an investigation and processing fee under this section.

(M) Issuance of a final certificate of authority for an expedited Connecticut bank, fifteen thousand dollars.

(N) Establishment of a loan production office under subsection (o) of section 36a-145 or subsection (d) of section 36a-412, one thousand dollars.

(2) The fee for investigating and processing each acquisition statement filed under section 36a-184 is two thousand five hundred dollars, except if the acquisition statement is filed in connection with a transaction that requires one or more applications, a reasonable fee not to exceed two thousand five hundred dollars.

(3) Any fee for processing a notice of closing of a branch, limited branch or special need limited branch under subdivision (1) of subsection (f) of section 36a-145, if charged, shall not exceed two thousand dollars. There shall be no fee for processing a notice of closing of any mobile branch.

(4) The fee for a miscellaneous investigation shall be the actual cost of the investigation, as such cost is determined by the commissioner.

(1967, P.A. 591, S. 1; 1969, P.A. 598, S. 4; 1972, P.A. 84, S. 1; P.A. 74-95, S. 1, 2; 74-130, S. 1, 2; P.A. 75-67; 75-447, S. 1, 2; P.A. 76-231, S. 1, 6; P.A. 77-614, S. 19, 161, 587, 610; P.A. 78-72, S. 1–4; 78-121, S. 16, 113; 78-303, S. 38–40, 85, 136; P.A. 80-482, S. 236, 345, 348; P.A. 85-94, S. 1, 2, 6; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 11; 88-150, S. 1; June Sp. Sess. P.A. 91-14, S. 19, 30; P.A. 92-12, S. 10; 92-89, S. 1, 20; P.A. 93-58, S. 1; 93-59, S. 1, 8; P.A. 94-122, S. 34, 340; P.A. 95-129, S. 2; P.A. 97-157, S. 1, 3; 97-208, S. 1, 2; 97-209, S. 2, 6; P.A. 01-183, S. 1, 11; P.A. 02-13, S. 2, 3; 02-47, S. 3; 02-73, S. 6, 7, 75; P.A. 03-196, S. 3; P.A. 04-136, S. 3, 4; P.A. 05-39, S. 2; P.A. 06-10, S. 1; 06-165, S. 1; P.A. 08-176, S. 37; P.A. 09-100, S. 5; P.A. 11-48, S. 10; 11-50, S. 3; 11-216, S. 5; P.A. 12-96, S. 19.)

History: 1969 act applied filing fee in Subsec. (4)(b) to acquisitions and substituted “bank(s)” for “institution(s)”; 1972 act required filing fee of $500 in Subsec. (4)(a) and specified that assessment rate applies to special investigations re processing of new bank applications; P.A. 74-95 added Subsec. (4)(d) re filing fee for conversion of banking associations from one type to another; P.A. 74-130 replaced assessment rate of $100 per day and filing fee of $500 for new branch bank applications with combined assessment rate and filing fee of $1,000 and made $100 per day assessment rate applicable for miscellaneous investigations in Subsec. (4)(a); P.A. 75-67 replaced references to assessment rates and filing fees with general references to fees and reworded provisions re fee amounts to replace passive verbs; P.A. 75-447 transferred comptroller’s duty to determine expenses of bank commissioner’s office to commissioner and rephrased provisions in Subsec. (1), raised examiner’s fee from $100 to $120, assisting examiners fee from $50 to $60 and minimum rate from $25 to $30 in Subsec. (2), added Subsec. (3)(b) to (d) re state banking fund and added Subsec. (6) re commissioner’s powers to apportion expenses of his office and deposit of moneys in general fund; P.A. 76-231 required that assessments and expenses not exceed budget estimates under Subsec. (1), specified that fees received for chartering, licensing, etc. be deposited in banking fund under Subsec. (3)(b) and required that expenses of banking department be paid out of banking fund on and after July 1, 1976, in Subsec. (5); P.A. 77-614 replaced commissioner of finance and control with secretary of the office of policy and management and, effective January 1, 1979, replaced bank commissioner with banking commissioner within the department of business regulation and made banking department a division within that department; P.A. 78-72 added provision in Subsec. (1) re pro rata reductions of assessments, deleted reference to expenses of advisory council on banking in Subsec. (3)(c) and rephrased Subsec. (3)(d) so that amounts exceeding contingency reserve are no longer transferred to general fund; P.A. 78-121 deleted reference to private bankers in Subsec. (1), to building associations in Subsecs. (1) and (4) and to advisory council on banking in Subsecs. (1) and (3); P.A. 78-303 deleted references to expenses of banking commission in Subsecs. (1), (3) and (5) and to expenses of advisory council on banking in same Subsecs., in part repeating amendments enacted in P.A. 78-72 and P.A. 78-121; P.A. 80-482 restored banking division as independent department with banking commissioner as its head and abolished the department of business regulation; P.A. 85-94 amended Subsec. (1) to include credit unions and Subsec. (4)(b) to except credit unions; (Revisor’s note: Pursuant to P.A. 87-9 “banking” commissioner and department were changed editorially by the Revisors to commissioner and department “of banking”); P.A. 88-65 deleted Subdiv. (1)(c) which authorized the commissioner to assess industrial banks for the expenses of the department, relettering as necessary, and deleted a reference to industrial bank in Subsec. (4)(c); P.A. 88-150 amended Subsec. (2) by increasing the fees for trust department examinations to $150 per day for the examiner in charge, $100 a day for an assistant examiner, and increasing the minimum rate for such examinations to $150, amended Subsec. (4)(a) to increase the fee for investigation of applications for new branches to $2,000, fee for investigation of applications to establish satellite devices to $150 and the fee for other miscellaneous investigations to $150 per day, amended Subsec. (4)(b) by deleting the reference to Sec. 36-92(2) and extending the application of the subsection to Secs. 36-140a, 36-193p, 36-193u and 36-193v, increasing the fee for investigation of applications for certain mergers, consolidations or acquisitions to $2,500, and increasing the fee for such mergers, consolidations or acquisitions involving three or more banks to $5,000, amended Subsec. (c) by deleting the reference to industrial bank, increasing the fee for investigating an application to organize new banks to $10,000 and establishing a fee of $5,000 for reorganizing a mutual savings institution and amended Subsec. (d) increasing fees for conversions of certain institutions to $5,000; June Sp. Sess. P.A. 91-14 amended Subsec. (3)(b) to provide that on and after September 19, 1991, amounts in state banking fund may be expended only pursuant to appropriation by general assembly and deleted Subsec. (5) which provided that on and after July 1, 1976, expenses connected with activities of banking department shall be paid out of state banking fund upon request of commissioner; P.A. 92-12 redesignated Subsecs. and Subdivs.; P.A. 92-89 added provisions re the collection of assessments pro rata based on asset size, added requirements that assessments shall be a liability of the institution as of the assessment date and shall not be prorated, added fees for investigating and processing acquisition statements under Sec. 36-423 and applications for armored car services (Revisor’s note: The reference to Sec. 36-9gg in Subsec. (d)(6) was added editorially by the Revisors to assist users); P.A. 93-58 deleted Subdiv. (6) re fees for investigating and processing applications for armored car services; P.A. 93-59 amended Subsec. (d)(1) to add “the sale of branches” of savings and loan associations to the fee schedule for investigations and amended Subsec. (d)(2) to add a reference to Sec. 36-30 re purchase of assets and assumption of liabilities, effective May 10, 1993; P.A. 94-122 rewrote Subsec. (d) to require that fees be paid to the commissioner instead of the state treasurer, added new fees for closing, converting and relocating branches and organizing interim banks and reduced miscellaneous investigations fee, effective January 1, 1995; Sec. 36-12a transferred to Sec. 36a-65 in 1995; P.A. 95-129 amended Subsec. (d)(1)(E) to increase the fee for organization of a Connecticut bank from $10,000 to $15,000; P.A. 97-157 amended Subsec. (d)(1) to eliminate the fee for establishment and use of a satellite device, effective June 24, 1997; P.A. 97-208 amended Subsec. (d) to provide for a $1,500 fee for an application to establish a mobile branch or limited branch or to relocate a limited branch, a $500 fee for an application to establish a special need limited branch, a fee not to exceed $2,000 for processing a notice of closing of a special need limited branch, and a fee not to exceed $1,500 for processing an application for the sale of a limited branch, special need limited branch or mobile branch, to provide that no fee is required for the organization of an interim bank, to increase the fee for miscellaneous investigations from $100 to $150 per day, and to make technical changes, effective July 1, 1997; P.A. 97-209 amended Subsec. (d) to provide for a $2,500 application fee for conversions under Sec. 36a-469a, effective June 24, 1997; P.A. 01-183 amended Subsec. (d) to reorganize subsection, deleting former Subparas. (A) to (G) and adding new Subparas. (A) to (K) in Subdiv. (1) and deleting former Subdivs. (2) to (5) and adding new Subdivs. (2) to (4), to establish fees for establishment of out-of-state branches and out-of-state limited or mobile branches, conversion to an uninsured bank, expansion of community and uninsured banks’ powers, investigating and processing an acquisition statement and the buying, altering or improving of real estate, to change fee for relocation of a branch or limited branch from $1,500 to $500, to change the conversion fees of branch to limited branch and of limited branch to branch from no more than $2,000 to $500, to change $150 fee for miscellaneous investigations to a fee of the actual cost of the investigation and to eliminate $1,500 application fee for sale of a special need or mobile branch and $2,000 fee for selling a branch of a Connecticut bank to another Connecticut bank or Connecticut credit union, effective July 1, 2001; P.A. 02-13 amended Subsec. (a) by adding provision permitting commissioner to reduce assessment of Connecticut bank up to amount collected for the same fiscal year by another state in which such bank has a branch, limited branch or mobile branch and amended Subsec. (b) by replacing former language re fee for trust department examinations with provision that the fee shall be the actual cost of examination as determined by the commissioner, effective July 1, 2002; P.A. 02-47 amended Subsec. (d)(1)(D) by replacing reference to “subdivision (1)” with reference to “subdivision (4)” of Sec. 36a-145(b); P.A. 02-73 amended Subsec. (a) by adding proviso that commissioner shall not collect assessment from newly organized Connecticut credit union until July first following the third year after issuance of certificate of authority, and adding provision re authority of commissioner to reduce assessment of Connecticut credit union up to amount collected for the same fiscal year by another state in which such credit union has a branch, amended Subsec. (b) by designating existing provisions as Subdiv. (1) and adding Subdivs. (2) and (3) re fee for examination of Connecticut credit union service organizations and various licensees, and amended Subsec. (d)(1)(J) by replacing reference to Sec. 36a-469a with reference to Sec. 36a-469c; P.A. 03-196 deleted former Subsec. (b) re determination of certain fees and payments, redesignated existing Subsec. (c) as new Subsec. (b), added new Subsec. (c) re determination of certain fees and payments, amended Subsec. (d)(1)(E) by substituting “involving” for “of”, amended Subsec. (d)(1)(F) by substituting “Acquisition of assets or business” for “Purchase of assets or assumption of liabilities, other than by a Connecticut credit union or federal credit union”, amended Subsec. (d)(1)(K) by inserting “in the business” and made technical changes, effective July 1, 2003; P.A. 04-136 amended Subsec. (c)(2) to substitute “trust bank” for “Connecticut bank organized to function solely in a fiduciary capacity” and added Subsec. (d)(1)(L) establishing a fee of $2,500 for investigation and processing an interstate banking transaction application filed under Sec. 36a-411 or 36a-412, unless transaction otherwise requires investigation and processing fee under section, effective May 12, 2004; P.A. 05-39 amended Subsec. (d)(1)(K) to provide that no fee shall be charged for an application to acquire, alter or improve real estate if filed in connection with an application under Sec. 36a-145(b) or (c), effective May 17, 2005; P.A. 06-10 amended Subsec. (d)(1)(k) to provide that no fee shall be charged for application for acquiring, altering or improving real estate for use in bank business if application is filed in connection with an application to establish a branch or limited branch outside of this state and to make technical changes, effective May 2, 2006; P.A. 06-165 amended Subsec. (d)(1)(A)(vi) to make a technical change, effective June 6, 2006; P.A. 08-176 amended Subsec. (c)(6) to increase payment time limit from 30 to 60 days and to substitute “may” for “shall automatically” re license suspension, effective July 1, 2008; P.A. 09-100 amended Subsec. (d)(1)(H) by adding “including the conditional preliminary approval for an expedited bank”, amended Subsec. (d)(1)(K) by adding “relocate a main office of a Connecticut bank under subsection (a) of section 36a-81”, and added Subsec. (d)(1)(M) re issuance of final certificate of authority for expedited Connecticut bank; P.A. 11-48 amended Subsec. (b)(1) to change deadline for paying commissioner from within 20 business days from mailing of notice to not later than date specified by commissioner and to make technical changes and amended Subsec. (b)(2) to add reference to Sec. 36a-60 and eliminate requirement that all moneys received for documents or reports sold by commissioner be placed in the State Banking Fund, effective July 1, 2011; P.A. 11-50 amended Subsec. (d)(1) to make a technical change in Subpara. (A), to require same fee for relocation of Connecticut bank branch outside Connecticut as is required for branch relocations within Connecticut in Subpara. (C) and to delete exception for conditional preliminary approval in Subpara. (M), effective June 13, 2011; P.A. 11-216 amended Subsec. (c)(6) to add reference to Sec. 36a-671, effective July 13, 2011; P.A. 12-96 amended Subsec. (d)(1) by adding Subpara. (N) re fee for establishment of a loan production office, effective June 8, 2012.






Chapter 664b - Corporate Organization and Administration of Connecticut Banks

Section 36a-70 - (Formerly Sec. 36-53). Organization of Connecticut banks. Interim banks. Expedited Connecticut banks. Bankers’ banks. Community banks. Community development banks. Uninsured banks.

(a) One or more persons may organize a Connecticut bank.

(b) Except as otherwise provided in this section, any such Connecticut bank shall commence business with a minimum equity capital of at least five million dollars. Any trust bank shall commence business with a minimum equity capital of at least two million dollars. Such equity capital shall be paid for in cash before any Connecticut bank commences business. For purposes of this section, nonwithdrawable accounts and pledged deposits of mutual savings banks and mutual savings and loan associations shall constitute capital of such mutual banks and associations to the extent that such accounts or deposits have no fixed maturity date, cannot be withdrawn at the option of the account holders and do not earn interest that carries over to subsequent periods.

(c) The person or persons organizing a Connecticut bank shall execute, acknowledge and file with the commissioner an application to organize. Such application to organize shall include: (1) A proposed certificate of incorporation stating: (A) The name and type of the Connecticut bank; (B) the town in which the main office is to be located; (C) in the case of a capital stock Connecticut bank, the amount, authorized number and par value, if any, of shares of its capital stock; (D) the minimum amount of equity capital with which the Connecticut bank shall commence business, which amount may be less than its authorized capital but shall not be less than that required by subsection (b) of this section; (E) the name, occupation and residence, post office or business address of each organizer and prospective initial director of the Connecticut bank; and (2) a proposed business plan. The organizers shall separately file with the commissioner a notice of the residence of each organizer and prospective initial director whose residence address is not included in the proposed certificate of incorporation. In connection with an application to organize a Connecticut bank, the commissioner may, in the commissioner’s discretion, and in accordance with section 29-17a, arrange for the fingerprinting or for conducting any other method of positive identification required by the State Police Bureau of Investigation of each organizer and prospective initial director, to be used in conducting a criminal history records check.

(d) Within twenty days after receipt of the application to organize, the commissioner shall order, at the expense of the organizers, an independent feasibility study and an independent three-year financial forecast prepared by a certified public accounting firm or other professional firm designated by the commissioner.

(e) Upon receipt of the feasibility study and financial forecast required by subsection (d) of this section, the commissioner shall issue an order designating a time and place for a hearing on the application. Such hearing shall be held in accordance with chapter 54 not more than thirty days from receipt of such feasibility study and financial forecast unless the commissioner determines that good cause exists to extend such time period. A copy of such feasibility study and financial forecast shall be made available to the organizers. Any exhibit or documentation submitted to the commissioner by the organizers at the time of filing or by the preparer or preparers of the feasibility study and financial forecast, other than financial statements and biographical information relating to the individual organizers, shall be available for public inspection prior to such hearing unless the commissioner determines that good cause exists to keep any such exhibit or documentation confidential.

(f) The organizers shall cause to be published a copy of the order for hearing for three business days, such publication to commence not later than twenty days prior to the hearing, in a newspaper designated by the commissioner published in the town where the main office of the Connecticut bank is to be located or, if there is no newspaper published in such town, in a newspaper having a circulation therein.

(g) For applications to organize bank and trust companies and capital stock savings banks, the commissioner shall notify the State Treasurer and State Comptroller of the time and place of the hearing.

(h) (1) The approving authority shall consider the following factors before granting a temporary certificate of authority: (A) The population of the area to be served by the proposed Connecticut bank; (B) the adequacy of existing banking facilities in the area to be served by the proposed Connecticut bank; (C) the convenience and necessity to the public of the proposed facilities; and (D) the character and experience of the proposed directors and officers. (2) The application shall be approved if the approving authority determines: (A) That the interest of the public will be served to advantage by the establishment of the proposed Connecticut bank; (B) that conditions in the locality in which the proposed bank will transact business afford reasonable promise of successful operation; and (C) that the proposed directors possess capacity and fitness for the duties and responsibilities with which they will be charged. (3) Except as otherwise provided in subsections (p), (q), (r), (s) and (t) of this section, the approving authority shall be, in the case of an application to organize a bank and trust company or a capital stock savings bank, a majority of the commissioner, State Treasurer, and State Comptroller, and, in the case of an application to organize a mutual savings bank or a mutual or capital stock savings and loan association, the commissioner acting alone.

(i) If the application is approved by the approving authority, a temporary certificate of authority, valid for eighteen months, shall be issued to the organizers authorizing them to complete the organization of the Connecticut bank. The organizers shall thereupon file one copy of the temporary certificate of authority and one copy of the certificate of incorporation with the Secretary of the State. The commissioner may, upon the application of the organizers and after a hearing thereon, extend, for cause, the period for which the temporary certificate of authority is valid.

(j) If the application is not approved by the approving authority, the approving authority shall, in writing, so notify the organizers. An appeal from the decision approving or disapproving the application may be taken in accordance with chapter 54.

(k) (1) Prior to the issuance of a final certificate of authority, the organizers may (A) with the approval of the commissioner, amend the proposed certificate of incorporation to change (i) the name or the type of the Connecticut bank, (ii) the town in which the main office of the Connecticut bank is to be located, (iii) in the case of a capital stock Connecticut bank, the amount, authorized number and par value, if any, of shares of its capital stock, or (iv) the name of an organizer or prospective initial director of the Connecticut bank; (B) with the approval of the approving authority, amend a material provision of the proposed business plan, or amend the proposed certificate of incorporation to change the minimum amount of equity capital with which the Connecticut bank shall commence business, which amount may be less than its authorized capital but not less than that required by subsection (b) of this section; or (C) file notice with the commissioner to amend the proposed certificate of incorporation to change the occupation or residence, post office or business address of any organizer or prospective initial director of the Connecticut bank.

(2) Upon receipt of an application to change the name of a Connecticut bank under subparagraph (A)(i) of subdivision (1) of this subsection, the commissioner shall cause notice of the filing of such application to be published in the department’s weekly bulletin. The notice shall state that written objections to such application may be made, for a period of thirty days from the date of publication of the bulletin, on the grounds that the name selected will tend to confuse the public. If, in the opinion of the commissioner, the name selected by the organizers will not tend to confuse the public and if no objection is filed, the commissioner shall approve such change of name. If, in the opinion of the commissioner, the name selected will tend to confuse the public or if an objection is filed, the commissioner shall order a hearing to be held not less than twenty or more than thirty days from the date originally set for the filing of objections to the application for change of name, and notice of such hearing shall be published in the department’s weekly bulletin at least fourteen days prior to the hearing. At the hearing, the commissioner shall hear all persons desiring to be heard and shall make a ruling within fifteen days.

(3) The organizers shall file with the Secretary of the State any approval issued pursuant to this subsection, and the approved amendment shall become effective upon such filing. In the case of an amendment notice pursuant to subparagraph (C) of subdivision (1) of this subsection, the organizers shall file such amendment with the Secretary of the State, and such amendment shall become effective upon such filing.

(l) The approving authority shall cause to be made an examination of the proposed Connecticut bank upon notice from the organizers that the following conditions have occurred: (1) The proposed bank has been fully organized according to law; (2) the State Treasurer has been paid the franchise tax and filing fee specified in subsection (o) of this section; (3) the proposed bank has raised the minimum equity capital required; and (4) in the case of a proposed capital stock Connecticut bank, a certified list of each subscriber who will own at least five per cent of any class of voting securities of the proposed bank, showing the number of shares owned by each, has been filed with the commissioner. If all provisions of law have been complied with, a final certificate of authority to commence the business for which the bank was organized shall be issued by the approving authority. One copy of the final certificate shall be filed with the Secretary of the State, one copy shall be retained by the bank, and one copy shall be retained by the commissioner.

(m) The reasonable charges and expenses of organization or reorganization of a capital stock Connecticut bank, and the reasonable expenses of any compensation or discount for the sale, underwriting or purchase of its shares, may be paid or allowed by such bank out of the par value received by it for its shares, or in the case of shares without par value, out of the stated capital received by it for its shares, without rendering such shares not fully paid and nonassessable.

(n) The Connecticut bank shall not commence business until: (1) A final certificate of authority has been issued in accordance with subsection (l) of this section, (2) except in the case of a trust bank, an interim Connecticut bank organized pursuant to subsection (p) of this section, or an uninsured bank organized pursuant to subsection (t) of this section, until its insurable accounts or deposits are insured by the Federal Deposit Insurance Corporation or its successor agency, and (3) it has complied with the requirements of subsection (u) of this section, if applicable. The acceptance of subscriptions for deposits by a mutual savings bank or mutual savings and loan association as may be necessary to obtain insurance by the Federal Deposit Insurance Corporation or its successor agency shall not be considered to be commencing business. No Connecticut bank other than a trust bank may exercise any of the fiduciary powers granted to Connecticut banks by law until express authority therefor has been given by the commissioner.

(o) Prior to the issuance of a final certificate of authority to commence business in accordance with subsection (l) of this section, the Connecticut bank shall pay to the State Treasurer a franchise tax, together with a filing fee of twenty dollars for the required papers. The franchise tax for a mutual savings bank and mutual savings and loan association shall be thirty dollars. The franchise tax for all capital stock Connecticut banks shall be one cent per share up to and including the first ten thousand authorized shares, one-half cent per share for each authorized share in excess of ten thousand shares up to and including one hundred thousand shares, one-quarter cent per share for each authorized share in excess of one hundred thousand shares up to and including one million shares and one-fifth cent per share for each authorized share in excess of one million shares.

(p) (1) One or more persons may organize an interim Connecticut bank solely (A) for the acquisition of an existing bank, whether by acquisition of stock, by acquisition of assets, or by merger or consolidation, or (B) to facilitate any other corporate transaction authorized by this title in which the commissioner has determined that such transaction has adequate regulatory supervision to justify the organization of an interim Connecticut bank. Such interim Connecticut bank shall not accept deposits or otherwise commence business. Subdivision (2) of subsection (c) and subsections (d), (f), (g), (h) and (o) of this section shall not apply to the organization of an interim bank, provided the commissioner may, in the commissioner’s discretion, order a hearing under subsection (e) or require that the organizers publish or mail the proposed certificate of incorporation or both. The approving authority for an interim Connecticut bank shall be the commissioner acting alone. If the approving authority determines that the organization of the interim Connecticut bank complies with applicable law, the approving authority shall issue a temporary certificate of authority conditioned on the approval by the appropriate supervisory agency of the corporate transaction for which the interim Connecticut bank is formed.

(2) (A) Notwithstanding any provision of this title, for the period from June 13, 2011, to September 30, 2013, inclusive, one or more persons may apply to the commissioner for the conditional preliminary approval of one or more expedited Connecticut banks organized primarily for the purpose of assuming liabilities and purchasing assets from the Federal Deposit Insurance Corporation when the Federal Deposit Insurance Corporation is acting as receiver or conservator of an insured depository institution. The application shall be made on a form acceptable to the commissioner and shall be executed and acknowledged by the applicant or applicants. Such application shall contain sufficient information for the commissioner to evaluate (i) the amount, type and sources of capital that would be available to the bank or banks; (ii) the ownership structure and holding companies, if any, over the bank or banks; (iii) the identity, biographical information and banking experience of each of the initial organizers and prospective initial directors, senior executive officers and any individual, group or proposed shareholders of the bank that will own or control ten per cent or more of the stock of the bank or banks; (iv) the overall strategic plan of the organizers and investors for the bank or banks; and (v) a preliminary business plan outlining intended product and business lines, retail branching plans and capital, earnings and liquidity projections. The commissioner, acting alone, shall grant conditional preliminary approval of such application to organize if the commissioner determines that the organizers have available sufficient committed funds to invest in the bank or banks; the organizers and proposed directors possess capacity and fitness for the duties and responsibilities with which they will be charged; the proposed bank or banks have a reasonable chance of success and will be operated in a safe and sound manner; and the fee for investigating and processing the application has been paid in accordance with subparagraph (H) of subdivision (1) of subsection (d) of section 36a-65. Such preliminary approval shall be subject to such conditions as the commissioner deems appropriate, including the requirements that the bank or banks not commence the business of a Connecticut bank until after their bid or application for a particular insured depository institution is accepted by the Federal Deposit Insurance Corporation, that the background checks are satisfactory, and that the organizers submit, for the safety and soundness review by the commissioner, more detailed operating plans and current financial statements as potential acquisition transactions are considered, and such plans and statements are satisfactory to the commissioner. The commissioner may alter, suspend or revoke the conditional preliminary approval if the commissioner deems any interim development warrants such action. The conditional preliminary approval shall expire eighteen months from the date of approval, unless extended by the commissioner.

(B) The commissioner shall not issue a final certificate of authority to commence the business of a Connecticut bank or banks under this subdivision until all conditions and preopening requirements and applicable state and federal regulatory requirements have been met and the fee for issuance of a final certificate of authority for an expedited Connecticut bank has been paid in accordance with subparagraph (M) of subdivision (1) of subsection (d) of section 36a-65. The commissioner may waive any requirement under this title or regulations adopted under this title that is necessary for the consummation of an acquisition involving an expedited Connecticut bank if the commissioner finds that such waiver is advisable and in the interest of depositors or the public, provided the commissioner shall not waive the requirement that the institution’s insurable accounts or deposits be federally insured. Any such waiver granted by the commissioner under this subparagraph shall be in writing and shall set forth the reason or reasons for the waiver. The commissioner may impose conditions on the final certificate of authority as the commissioner deems necessary to ensure that the bank will be operated in a safe and sound manner. The commissioner shall cause notice of the issuance of the final certificate of authority to be published in the department’s weekly bulletin.

(q) (1) As used in this subsection, “bankers’ bank” means a Connecticut bank that is (A) owned exclusively by any combination of banks, out-of-state banks, Connecticut credit unions, federal credit unions, or out-of-state credit unions having their principal office in Connecticut, Maine, Massachusetts, New Hampshire, New York, Rhode Island or Vermont, and (B) organized to engage exclusively in providing services for, or that indirectly benefit, other banks, out-of-state banks, Connecticut credit unions, federal credit unions, or out-of-state credit unions and their directors, officers and employees.

(2) One or more persons may organize a bankers’ bank in accordance with the provisions of this section, except that subsections (g) and (h) of this section shall not apply. The approving authority for a bankers’ bank shall be the commissioner acting alone. Before granting a temporary certificate of authority in the case of an application to organize a bankers’ bank, the approving authority shall consider (A) whether the proposed bankers’ bank will facilitate the provision of services that such banks, out-of-state banks, Connecticut credit unions, federal credit unions, or out-of-state credit unions would not otherwise be able to readily obtain, and (B) the character and experience of the proposed directors and officers. The application to organize a bankers’ bank shall be approved if the approving authority determines that the interest of the public will be directly or indirectly served to advantage by the establishment of the proposed bankers’ bank, and the proposed directors possess capacity and fitness for the duties and responsibilities with which they will be charged.

(3) A bankers’ bank shall have all of the powers of and be subject to all of the requirements applicable to a Connecticut bank under this title which are not inconsistent with this subsection, except: (A) A bankers’ bank may only provide services for, or that indirectly benefit, other banks, out-of-state banks, Connecticut credit unions, federal credit unions, or out-of-state credit unions and for the directors, officers and employees of such banks, out-of-state banks, Connecticut credit unions, federal credit unions, or out-of-state credit unions; (B) only banks, out-of-state banks, Connecticut credit unions, federal credit unions, or out-of-state credit unions having their principal office in Connecticut, Maine, Massachusetts, New Hampshire, New York, Rhode Island or Vermont may own the capital stock of or otherwise invest in a bankers’ bank; (C) upon the written request of a bankers’ bank, the commissioner may waive specific requirements of this title and the regulations adopted thereunder if the commissioner finds that (i) the requirement pertains primarily to banks that provide retail or consumer banking services and is inconsistent with this subsection, and (ii) the requirement may impede the ability of the bankers’ bank to compete or to provide desired services to its market provided, any such waiver and the commissioner’s findings shall be in writing and shall be made available for public inspection; and (D) the commissioner may, by regulation, limit the powers that may be exercised by a bankers’ bank.

(4) The commissioner may adopt regulations, in accordance with chapter 54, to administer the provisions of this subsection.

(r) (1) As used in this subsection and section 36a-139, “community bank” means a Connecticut bank that is organized pursuant to this subsection and is subject to the provisions of this subsection and section 36a-139.

(2) One or more persons may organize a community bank in accordance with the provisions of this section, except that subsection (g) of this section shall not apply. Any such community bank shall commence business with a minimum equity capital of at least three million dollars. The approving authority for a community bank shall be the commissioner acting alone. In addition to the considerations and determinations required by subsection (h) of this section, before granting a temporary certificate of authority to organize a community bank, the approving authority shall determine that (A) each of the proposed directors and proposed executive officers, as defined in subparagraph (D) of subdivision (3) of this subsection, possesses capacity and fitness for the duties and responsibilities with which such director or officer will be charged, and (B) there is satisfactory community support for the proposed community bank based on evidence of such support provided by the organizers to the approving authority. If the approving authority cannot make such determination with respect to any such proposed director or proposed executive officer, the approving authority may refuse to allow such proposed director or proposed executive officer to serve in such capacity in the proposed community bank.

(3) A community bank shall have all of the powers of and be subject to all of the requirements and limitations applicable to a Connecticut bank under this title which are not inconsistent with this subsection, except: (A) No community bank may (i) exercise any of the fiduciary powers granted to Connecticut banks by law until express authority therefor has been given by the approving authority, (ii) establish and maintain one or more mutual funds, (iii) invest in derivative securities other than mortgage-backed securities fully guaranteed by governmental agencies or government sponsored agencies, (iv) own any real estate for the present or future use of the bank unless the approving authority finds, based on an independently prepared analysis of costs and benefits, that it would be less costly to the bank to own instead of lease such real estate, or (v) make mortgage loans secured by nonresidential real estate the aggregate amount of which, at the time of origination, exceeds ten per cent of all assets of such bank; (B) the aggregate amount of all loans made by a community bank shall not exceed eighty per cent of the total deposits held by such bank; (C) (i) the total direct or indirect liabilities of any one obligor, whether or not fully secured and however incurred, to any community bank, exclusive of such bank’s investment in the investment securities of such obligor, shall not exceed at the time incurred ten per cent of the equity capital and reserves for loan and lease losses of such bank, and (ii) the limitations set forth in subsection (a) of section 36a-262 shall apply to this subparagraph; and (D) the limitations set forth in subsection (a) of section 36a-263 shall apply to all community banks, provided, a community bank may (i) make a mortgage loan to any director or executive officer secured by premises occupied or to be occupied by such director or officer as a primary residence, (ii) make an educational loan to any director or executive officer for the education of any child of such director or executive officer, and (iii) extend credit to any director or executive officer in an amount not exceeding ten thousand dollars for extensions of credit not otherwise specifically authorized in this subparagraph. The aggregate amount of all loans or extensions of credit made by a community bank pursuant to this subparagraph shall not exceed thirty-three and one-third per cent of the equity capital and reserves for loan and lease losses of such bank. As used in this subparagraph, “executive officer” means every officer of a community bank who participates or has authority to participate, other than in the capacity of a director, in major policy-making functions of the bank, regardless of whether such officer has an official title or whether such officer serves without salary or other compensation. The vice president, chief financial officer, secretary and treasurer of a community bank are presumed to be executive officers unless, by resolution of the governing board or by the bank’s bylaws, any such officer is excluded from participation in major policy-making functions, other than in the capacity of a director of the bank, and such officer does not actually participate in major policy-making functions.

(4) The audit and examination requirements set forth in section 36a-86 shall apply to each community bank.

(5) The commissioner may adopt regulations, in accordance with chapter 54, to administer the provisions of this subsection and section 36a-139.

(s) (1) As used in this subsection, “community development bank” means a Connecticut bank that is organized to serve the banking needs of a well-defined neighborhood, community or other geographic area as determined by the commissioner, primarily, but not exclusively, by making commercial loans in amounts of one hundred fifty thousand dollars or less to existing businesses or to persons seeking to establish businesses located within such neighborhood, community or geographic area.

(2) One or more persons may organize a community development bank in accordance with the provisions of this section, except that subsection (g) of this section shall not apply. The approving authority for a community development bank shall be the commissioner acting alone. Any such community development bank shall commence business with a minimum equity capital determined by the commissioner to be appropriate for the proposed activities of such bank, provided, if such proposed activities include accepting deposits, such minimum equity capital shall be sufficient to enable such deposits to be insured by the Federal Deposit Insurance Corporation or its successor agency.

(3) The state, acting through the State Treasurer, may be the sole organizer of a community development bank or may participate with any other person or persons in the organization of any community development bank, and may own all or a part of any capital stock of such bank. No application fee shall be required under subparagraph (H) of subdivision (1) of subsection (d) of section 36a-65 and no franchise tax shall be required under subsection (o) of this section for any community development bank organized by or in participation with the state.

(4) In addition to the considerations and determinations required by subsection (h) of this section, before granting a temporary certificate of authority to organize a community development bank, the approving authority shall determine that (A) each of the proposed directors and proposed executive officers possesses capacity and fitness for the duties and responsibilities with which such director or officer will be charged, and (B) there is satisfactory community support for the proposed community development bank based on evidence of such support provided by the organizers to the approving authority. If the approving authority cannot make such determination with respect to any such proposed director or proposed executive officer, the approving authority may refuse to allow such proposed director or proposed executive officer to serve in such capacity in the proposed community development bank. As used in this subdivision, “executive officer” means every officer of a community development bank who participates or has authority to participate, other than in the capacity of a director, in major policy-making functions of the bank, regardless of whether such officer has an official title or whether such officer serves without salary or other compensation. The vice president, chief financial officer, secretary and treasurer of a community development bank are presumed to be executive officers unless, by resolution of the governing board or by the bank’s bylaws, any such officer is excluded from participation in major policy-making functions, other than in the capacity of a director of the bank, and such officer does not actually participate in major policy-making functions.

(5) Notwithstanding any contrary provision of this title: (A) The commissioner may limit the powers that may be exercised by a community development bank or impose conditions on the exercise by such bank of any power allowed by this title as the commissioner deems necessary in the interest of the public and for the safety and soundness of the community development bank, provided, any such limitations or conditions, or both, shall be set forth in the final certificate of authority issued in accordance with subsection (l) of this section; and (B) the commissioner may waive in writing any requirement imposed on a community development bank under this title or any regulation adopted under this title if the commissioner finds that such requirement is inconsistent with the powers that may be exercised by such community development bank under its final certificate of authority.

(6) The commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of this subsection.

(t) (1) One or more persons may organize an uninsured bank in accordance with the provisions of this section, except that subsection (g) of this section shall not apply. The approving authority for an uninsured bank shall be the commissioner acting alone. Any such uninsured bank shall commence business with a minimum equity capital of at least five million dollars unless the commissioner establishes a different minimum capital requirement for such uninsured bank based upon its proposed activities.

(2) An uninsured bank shall have all of the powers of and be subject to all of the requirements and limitations applicable to a Connecticut bank under this title which are not inconsistent with this subsection, except no uninsured bank may accept retail deposits and, notwithstanding any provision of this title, sections 36a-30 to 36a-34, inclusive, do not apply to uninsured banks.

(3) (A) An uninsured bank shall display conspicuously, at each window or other place where deposits are usually accepted, a sign stating that deposits are not insured by the Federal Deposit Insurance Corporation or its successor agency.

(B) An uninsured bank shall either (i) include in boldface conspicuous type on each signature card, passbook, and instrument evidencing a deposit the following statement: “This deposit is not insured by the FDIC” or (ii) require each depositor to execute a statement that acknowledges that the initial deposit and all future deposits at the uninsured bank are not insured by the Federal Deposit Insurance Corporation or its successor agency. The uninsured bank shall retain such acknowledgment as long as the depositor maintains any deposit with the uninsured bank.

(C) An uninsured bank shall include on all of its deposit-related advertising a conspicuous statement that deposits are not insured by the Federal Deposit Insurance Corporation or its successor agency.

(u) (1) Each trust bank and uninsured bank shall keep assets on deposit in the amount of at least one million dollars with such banks as the commissioner may approve, provided a trust bank or uninsured bank that received its final certificate of authority prior to May 12, 2004, shall keep assets on deposit as follows: At least two hundred fifty thousand dollars no later than one year from May 12, 2004, at least five hundred thousand dollars no later than two years from said date, at least seven hundred fifty thousand dollars no later than three years from said date and at least one million dollars no later than four years from said date. No trust bank or uninsured bank shall make a deposit pursuant to this section until the bank at which the assets are to be deposited and the trust bank or uninsured bank shall have executed a deposit agreement satisfactory to the commissioner. The value of such assets shall be based upon the principal amount or market value, whichever is lower. If the commissioner determines that an asset that otherwise qualifies under this section shall be valued at less than the amount otherwise provided in this subdivision, the commissioner shall so notify the trust bank or uninsured bank, which shall thereafter value such asset as directed by the commissioner.

(2) As used in this subsection, “assets” means: (A) United States dollar deposits payable in the United States, other than certificates of deposit; (B) bonds, notes, debentures or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this state or of a county, city, town, village, school district, or instrumentality of this state or guaranteed by this state; (C) bonds, notes, debentures or other obligations issued by the Federal Home Loan Mortgage Corporation and the Federal National Mortgage Corporation; (D) commercial paper payable in dollars in the United States, provided such paper is rated in one of the three highest rating categories by a rating service recognized by the commissioner. In the event that an issue of commercial paper is rated by more than one recognized rating service, it shall be rated in one of the three highest rating categories by each such rating service; (E) negotiable certificates of deposit that are payable in the United States; (F) reserves held at a federal reserve bank; and (G) such other assets as determined by the commissioner upon written application.

(1949 Rev., S. 5778; 1953, S. 2647d; 1963, P.A. 194; 251, S. 1; 642, S. 39; February, 1965, P.A. 262; 1969, P.A. 504, S. 3; 1971, P.A. 313; P.A. 73-175; P.A. 74-254, S. 3; P.A. 75-4; P.A. 77-614, S. 161, 610; P.A. 78-43; 78-121, S. 90, 113; 78-303, S. 41, 136; P.A. 79-71, S. 1, 2; P.A. 87-9, S. 2, 3; P.A. 90-2, S. 7, 20; P.A. 92-12, S. 22; 92-54, S. 1, 6; P.A. 94-122, S. 35, 340; P.A. 95-129, S. 3; 95-244, S. 2; P.A. 97-190; 97-209, S. 3, 6; P.A. 98-260, S. 1; P.A. 99-36, S. 34; 99-158, S. 4; P.A. 00-28; P.A. 01-183, S. 2, 11; P.A. 02-21, S. 1; 02-47, S. 4; 02-89, S. 76, 77; P.A. 03-19, S. 80; 03-259, S. 7; P.A. 04-136, S. 5; P.A. 05-39, S. 3, 4; 05-288, S. 198; P.A. 06-10, S. 2; P.A. 09-100, S. 6; P.A. 11-50, S. 4.)

History: 1963 acts inserted new Subsec. (3)(d) requiring that articles of incorporation state minimum amount of capital and surplus required for state bank and trust company to commence business, reduced minimum par value of shares from $10 to $5 in Subsec. (2) and in Subsec. (11) replaced charter fee of $1 per $1,000 of authorized capital stock with franchise tax of $0.01 per share of stock and raised filing fee from $10 to $20; 1965 act authorized commission to extend validity period of temporary certificate of authority in Subsec. (8); 1969 act reduced minimum par value of shares to $1 in Subsec. (2); 1971 act increased minimum capital stock from $100,000 to $500,000 required to commence business in towns of less than 50,000 persons and from $200,000 to $750,000 in towns of 50,000 or more persons under Subsec. (2); P.A. 73-175 raised minimum capital stock required to commence business to $1,000,000, applicable in all towns regardless of population; P.A. 74-254 deleted reference to taking appeals “in the manner provided in chapter 637” in Subsec. (10); P.A. 75-4 required that exhibits or feasibility studies be available for public inspection prior to hearings in Subsec. (4); P.A. 77-614 replaced bank commissioner with banking commissioner, effective January 1, 1979; P.A. 78-43 replaced banking commission with references to commissioner, state treasurer and state comptroller as necessary in Subsecs. (6) to (12) and replaced provisions re notice of appeal in Subsec. (10) with provision requiring that appeal be taken in accordance with chapter 54; P.A. 78-121 allowed organization of bank and trust company by one person rather than nine persons in Subsec. (1), deleted provision in Subsec. (2) which stated minimum and maximum par values of shares, deleted provisions in Subsec. (3) which had required that articles of incorporation state town’s population, which distinguished between residence and post office addresses of corporation members and which had required inclusion of names of members willing to accept responsibilities and discharge duties of a director and required that occupations of incorporators and prospective initial director be included, specified that hearings be conducted in accordance with chapter 54 in Subsec. (6) and deleted requirement that copy of certificate of authorization be filed with town clerk of town where corporation is located in Subsec. (11); P.A. 78-303 made no change; P.A. 79-71 changed period of validity for temporary certificate of authority in Subsec. (8) from 12 to 18 months; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 90-2 added Subsec. (13) prohibiting, with certain exceptions, the organization of new state bank and trust companies until February 1, 1992; P.A. 92-12 redesignated Subsecs., Subdivs. and Subparas. and made technical changes; P.A. 92-54 amended Subsec. (2) to require a minimum capital and surplus of $1,000,000 for state bank and trust companies organized to function solely in a fiduciary capacity and $2,500,000 for all other state bank and trust companies; P.A. 94-122 reduced the number of people needed to start a mutual or capital stock savings and loan association from nine to one in Subsec. (a), replaced “capital stock and surplus” with “equity capital” in Subsec. (b), required organizers to separately file notice of the residence of each organizer or director whose address is not included in the certificate of incorporation in Subsec. (d), allowed mutual savings banks to be organized under the statutes in Subsec. (g), made newspaper and other notice requirements consistent for all three types of banks and changed the requirement re filing the stockholder list with the state treasurer in Subsec. (k), added Subsec. (l) re expenses of organization, reorganization or sale or purchase of shares, authorized the formation of interim banks and set the franchise tax in Subsec. (o) and changed “articles of incorporation” to “certificate of incorporation” throughout, effective January 1, 1995; Sec. 36-53 transferred to Sec. 36a-70 in 1995; P.A. 95-129 amended Subsec. (c) re feasibility study, business plan and financial forecast, amended Subsec. (d) re feasibility study or review by commissioner and re exclusion from public inspection of financial statements, biographies and other exclusions by the commissioner, added Subsec. (e) re the independent feasibility study or review by the commissioner, added Subsec. (q) re bankers’ banks, and relettered Subsecs. (e) to (o), inclusive, as Subsecs. (f) to (p); P.A. 95-244 amended Subsec. (q)(3)(C) to permit waiver of a requirement only if the organizers make written request, the commissioner makes the specified finding re the requirement being waived, and the waiver and finding are in writing and available for public inspection; P.A. 97-190 amended Subsec. (p) to provide that requirements of Subdivs. (2), (3) and (4) of Subsec. (c) do not apply to organization of interim bank; P.A. 97-209 amended provisions re independent feasibility studies and independent financial forecasts in Subsecs. (c), (d) and (e), added provision re public inspection of exhibits or documentation in Subsec. (e), amended Subsec. (l) to add exception for provisions of Subsec. (r)(5), added Subsec. (r) re community banks and added Subsec. (s) re community development banks, effective June 24, 1997; P.A. 98-260 amended Subsec. (i) to permit temporary certificates of authority to be extended by the commissioner rather than the approving authority and to delete provision requiring an extension application before the termination of the 18-month period; P.A. 99-36 made technical changes in Subsec. (p); P.A. 99-158 amended Subsec. (b) by adding exception for other provisions of section and deleting exception for bank organized to function solely in a fiduciary capacity, amended Subsec. (h)(3) by deleting “for purposes of this section” and adding exception for provisions of Subsecs. (p) to (t), amended Subsec. (n) by adding reference to an uninsured bank organized pursuant to Subsec. (t), and added Subsec. (t) re uninsured banks; P.A. 00-28 amended Subsec. (q) to allow a bankers’ bank to be owned by or provide services to Connecticut credit unions, federal credit unions or out-of-state credit unions; P.A. 01-183 amended Subsec. (r)(2) by eliminating cap of 9.9% of bank’s capital stock that a person organizing such bank may hold, effective July 6, 2001; P.A. 02-21 amended Subsec. (q) by adding provisions re services that indirectly benefit other banks or credit unions in Subdivs. (1) and (3), and, in Subdiv. (3), deleting principal office location requirement from Subpara. (A), adding such requirement in Subpara. (B) and deleting provision re the organizers from Subpara. (C); P.A. 02-47 amended Subsec. (j) by adding provision of former Subsec. (k) re appeal and added new Subsec. (k) re changes and amendments prior to issuance of final certificate of authority; P.A. 02-89 amended Subsec. (l) to delete “except as provided in subdivision (5) of subsection (r) of this section” in provision re issuance of a final certificate of authority and deleted Subsec. (r)(5) re authority to amend an application to organize a Connecticut bank filed prior to November 1, 1996, to an application to organize a community bank and redesignate existing Subdiv. (6) as Subdiv. (5); P.A. 03-19 made a technical change in Subsec. (s)(3), effective May 12, 2003; P.A. 03-259 amended Subsec. (c) to authorize commissioner to arrange for fingerprinting or other method of positive identification of each organizer and prospective initial director; P.A. 04-136 substituted “trust bank” for “Connecticut bank organized to function solely in a fiduciary capacity” in Subsecs. (b) and (n), made technical changes in Subsec. (n), provided in Subsec. (n) that Connecticut bank shall not commence business until it has complied with the requirements of Subsec. (u), if applicable, amended Subsec. (o) to require all capital stock Connecticut banks to pay a franchise tax based on a sliding scale relative to the number of authorized shares in lieu of 1% per share of the authorized capital stock, amended Subsec. (t) to delete definitions of “uninsured bank” and “retail deposits” in Subdiv. (1), renumbering existing Subdivs. accordingly, and inserted new Subsec. (u), requiring trust banks and uninsured banks to keep assets on deposit in an amount of at least $1,000,000, allowing existing banks up to four years to attain the $1,000,000 level, and defining “assets”, effective May 12, 2004; P.A. 05-39 amended Subsec. (e) to authorize commissioner to extend, for good cause, the time period within which a hearing shall be held on an application to organize after receipt of the feasibility study and financial forecast, and amended Subsec. (f) to require that organizers publish copy of proposed certificate of incorporation and time and place set for hearing for 7 consecutive days not less than 20 days before the date of the hearing, in lieu of once a week for three consecutive weeks before the date of the hearing, and to eliminate requirement that copy be sent by registered or certified mail to each bank and out-of-state bank having main office or branch in town, not less than 20 days prior to the hearing, effective May 17, 2005; P.A. 05-288 made technical changes in Subsec. (u)(1), effective July 13, 2005; P.A. 06-10 amended Subsec. (f) to require that organizers publish a copy of the order for hearing for 3 business days commencing at least 20 days before the hearing, rather than publishing a copy of the proposed certificate of incorporation for 7 consecutive days at least 20 days before the hearing, effective May 2, 2006; P.A. 09-100 amended Subsec. (p) by redesignating existing provisions as Subdiv. (1), making conforming changes therein and adding Subdiv. (2) re conditional preliminary approval of expedited Connecticut banks; P.A. 11-50 amended Subsec. (p)(2) to change “period from October 1, 2009, to September 30, 2011” to “period from June 13, 2011, to September 30, 2013”, to authorize application for and approval of more than one expedited Connecticut bank and to make conforming and technical changes, effective June 13, 2011.

Cited. 116 C. 181.

Subsec. (5):

Where but nineteen days elapsed between mailing of notice to each bank and hearing, there was jurisdictional defect. 26 CS 362. In computation of “not less than twenty nor more than forty days” both terminal days are excluded. Id. Publication requirement satisfied by publication once each week for three successive weeks even though there has not been a lapse of twenty-one days between the first notice and the hearing. Id.



Section 36a-71 - (Formerly Sec. 36-54). Franchise not transferable; forfeiture.

The right of any Connecticut bank to conduct the business for which it was organized shall not be transferable. This right shall be forfeited when such bank voluntarily ceases to conduct the business for which it was organized. The provisions of this section shall not affect a Connecticut bank which becomes a federal bank and which has continued the business for which it was organized without voluntary interruption.

(1949, Rev., S. 5779; P.A. 94-122, S. 36, 340.)

History: P.A. 94-122 extended to savings and loan associations the prohibition on transferral of bank franchises, effective January 1, 1995; Sec. 36-54 transferred to Sec. 36a-71 in 1995.



Section 36a-72 - (Formerly Sec. 36-61). General statutes to prevail.

The provisions of the general statutes shall prevail over any inconsistent charter provision of any Connecticut bank.

(1949 Rev., S. 5785; P.A. 94-122, S. 37, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-61 transferred to Sec. 36a-72 in 1995.



Section 36a-73 - Applicability of title 33.

The provisions of this title shall prevail over any inconsistent provision of title 33 governing the corporate administration and procedure of a Connecticut bank. The provisions of said title 33, unless inapplicable by their terms, shall govern the corporate administration and procedure of a Connecticut bank to the extent that any such corporate administration or procedure is not otherwise prescribed by provisions of this title that are applicable to the specific type of Connecticut bank.

(P.A. 94-122, S. 38, 340.)

History: P.A. 94-122 effective January 1, 1995.



Section 36a-80 - (Formerly Sec. 36-62). Bylaws. Amendment to certificate of incorporation.

Upon the adoption of the bylaws or of any amendment or repeal of such bylaws or any amendment to the certificate of incorporation by any Connecticut bank, a copy of the bylaws, amendment or repeal of the bylaws or any amendment to the certificate of incorporation shall promptly be filed with the commissioner.

(1949 Rev., S. 5786; P.A. 94-122, S. 39, 340; P.A. 06-10, S. 3.)

History: P.A. 94-122 deleted the provision that new or amended bylaws do not take effect until filed with the commissioner and made technical changes, effective January 1, 1995; Sec. 36-62 transferred to Sec. 36a-80 in 1995; P.A. 06-10 required Connecticut bank that adopts an amendment to its certificate of incorporation to file a copy of such amendment with commissioner and made technical changes, effective May 2, 2006.



Section 36a-81 - (Formerly Sec. 36-64). Relocation of main office.

(a) With the approval of the commissioner, a Connecticut bank may relocate its main office anywhere within the state.

(b) The commissioner, before granting an approval under subsection (a) of this section, shall consider: (1) The population of the area to be served by the proposed relocation of the main office of the Connecticut bank; (2) the adequacy of existing banking facilities; (3) the economic need for such proposed relocation; and (4) the convenience and necessity to the public of the proposed relocation.

(1949 Rev., S. 5788; P.A. 78-121, S. 91, 113; P.A. 87-34, S. 1, 5; P.A. 94-122, S. 40, 340.)

History: P.A. 78-121 added reference to authorization to change location in general statutes; P.A. 87-34 replaced prior provision requiring that a state bank and trust company obtain the approval of the general assembly before changing location with new provision re obtaining approval of the commissioner and the vote of the outstanding shares of each class of capital stock, effective October 1, 1988; P.A. 94-122 included mutual savings banks in office relocation procedures, eliminated the need for a two-thirds vote by each class of stockholder for office relocation and added Subsec. (b) re standards for approval, effective January 1, 1995; Sec. 36-64 transferred to Sec. 36a-81 in 1995.



Section 36a-82 - (Formerly Sec. 36-87). Change of name.

(a) Any capital stock Connecticut bank, after an affirmative vote of at least two-thirds of the issued and outstanding stock of each class at a meeting noticed and called for the purpose of changing its name, as certified by the secretary of the bank, may apply to the commissioner for permission to change its name.

(b) Any mutual savings bank, after an affirmative vote of at least two-thirds of its governing board at a meeting called for the purpose of changing its name, or any mutual savings and loan association, after an affirmative vote of two-thirds of its depositors at a meeting noticed and called for the purpose of changing its name, may apply to the commissioner for permission to change its name.

(c) Upon receiving such application, the commissioner shall cause notice of its submission to be published in the department’s weekly bulletin. The notice shall state that written objections to such application may be made, for a period of thirty days from the date of publication of the bulletin, on the grounds that the name selected will tend to confuse the public. At least ten days prior to the date by which objections may be made, the applicant shall mail a copy of the application and a notice of the date by registered or certified mail, return receipt requested, to each bank or out-of-state bank having its main office or a branch in the town or towns in which the applicant has its main office or a branch.

(d) If, in the opinion of the commissioner, the name selected by the applicant will not tend to confuse the public and if no such objection is filed, the commissioner shall approve such change of name. Such approval shall be filed in the office of the Secretary of the State, and such change of name shall be effective upon filing.

(e) If, in the opinion of the commissioner, the name selected will tend to confuse the public or if such objection is filed, the commissioner shall order a hearing to be held not less than twenty days or more than thirty days from the date originally set for the filing of objections to the application for change of name, and notice of such hearing shall be sent by the applicant to each bank and out-of-state bank as provided in subsection (c) of this section at least fourteen days prior to the hearing. At the hearing, the commissioner shall hear all persons desiring to be heard and shall make a ruling within fifteen days. If the application is approved, the approval shall be filed and shall be effective as provided in subsection (d) of this section.

(1949 Rev., S. 5806; 1963, P.A. 74, S. 2; P.A. 87-9, S. 1, 3; P.A. 88-65, S. 30; P.A. 92-12, S. 32; P.A. 94-122, S. 41, 340; P.A. 96-54, S. 8, 9; P.A. 07-217, S. 152.)

History: 1963 act clarified that two-thirds vote required in Subsec. (1) applies with respect to “each class” of stock and deleted requirement in Subsec. (2) that copy of certificate be filed with town clerk of town(s) where applicant has main office or branch; P.A. 87-9 amended Subsec. (1) by substituting the reference to “capital stock bank” for “bank and trust company”; P.A. 88-65 deleted references to industrial banks in Subsecs. (1) and (3); P.A. 92-12 redesignated Subsecs. and made technical changes (Revisor’s note: The words “of banking” were deleted editorially by the Revisors after “commissioner” in Subsec. (a) for consistency); P.A. 94-122 extended name change procedures to savings banks and savings and loan associations, added Subsec. (b) requiring a two-thirds vote to approve a name change, renumbered former Subsecs. (b) and (c) as Subsecs. (d) and (e), and clarified that objections must be based on a tendency to confuse the public in Subsec. (c), effective January 1, 1995; Sec. 36-87 transferred to Sec. 36a-82 in 1995; P.A. 96-54 amended Subsec. (c) re objections to applications and notice of applications in department bulletin, effective May 7, 1996; P.A. 07-217 made technical changes in Subsec. (e), effective July 12, 2007.

Cited. 130 C. 19.



Section 36a-83 - (Formerly Sec. 36-90). Examination by shareholders.

The shareholders of any capital stock Connecticut bank may examine the records of such bank in accordance with section 33-946.

(1949 Rev., S. 5809; P.A. 85-188, S. 5; 85-379, S. 11; P.A. 94-122, S. 42, 340; P.A. 96-271, S. 188, 254.)

History: P.A. 85-188 and P.A. 85-379 deleted provision authorizing stockholders of any state bank and trust company to examine books, accounts, securities and expenditures of such bank at the annual meeting or at any special meeting which any five stockholders owning not less in all than one hundred shares of stock are authorized to call for such purpose, and substituted provision authorizing stockholders of any state capital stock bank to examine books, accounts, securities and expenditures of such bank in accordance with Sec. 33-334; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-90 transferred to Sec. 36a-83 in 1995; P.A. 96-271 replaced “books, accounts, securities and expenditures” with “records” and replaced reference to Sec. 33-334 with Sec. 33-946, effective January 1, 1997.



Section 36a-84 - (Formerly Sec. 36-117a). Amendment of charter of mutual savings banks.

The charter of a mutual savings bank granted by a special act of the General Assembly may be amended in the manner provided under part XII of chapter 602 for the amendment of the certificate of incorporation of a specially chartered corporation, provided such amendment shall not change its name. The charter of a mutual savings bank as so amended may contain provisions descriptive of its business but need not contain the provisions required to be contained in the certificate of incorporation of a corporation incorporated under chapter 602.

(1969, P.A. 499, S. 2; P.A. 75-159, S. 2, 3; P.A. 78-121, S. 100, 113; P.A. 94-122, S. 43, 340; P.A. 96-256, S. 195, 209.)

History: P.A. 75-159 prohibited amendments to change name; P.A. 78-121 deleted prohibition against amendments to enlarge powers of bank and added provision stating that right to conduct business is not transferable; P.A. 94-122 made procedures re amending charters of savings banks apply only to mutual savings banks which were chartered by special act, effective January 1, 1995; Sec. 36-117a transferred to Sec. 36a-84 in 1995; P.A. 96-256 replaced reference to “part IX of chapter 600” with “part XII of chapter 602” and reference to “chapter 600” with “chapter 602”, effective January 1, 1997.



Section 36a-85 - (Formerly Sec. 36-175). Savings and loans’ depositors’ votes.

No depositor of any savings and loan association shall be entitled to more than one vote in any meeting of such association.

(1949 Rev., S. 5897; P.A. 78-121, S. 41, 113; P.A. 94-122, S. 44, 340.)

History: P.A. 78-121 referred to savings and loan associations rather than “building or” savings and loan associations; P.A. 94-122 changed “member” to “depositor”, effective January 1, 1995; Sec. 36-175 transferred to Sec. 36a-85 in 1995.



Section 36a-86 - (Formerly Sec. 36-128). Audit by accountants; governing board liability. Subsidiaries of holding companies; consolidated reports.

(a) The governing board of each Connecticut bank shall annually procure an audit or examination by certified public accountants or holders of certificates of authority as public accountants selected by vote of the governing board or a duly authorized committee thereof, and such accountants shall agree to provide related working papers, policies and procedures to the commissioner, if requested. The accountants shall thoroughly examine the books, records, accounts and affairs of such bank and submit a signed report of the audit or examination showing the condition of the bank to the governing board of such bank within a reasonable period of time following the conclusion of the audit or examination. The signed report shall be kept on file in such bank and a copy shall be filed with the commissioner. Members of the governing board of such Connecticut bank shall not be personally liable for any loss suffered by such bank through the wrongdoing or negligence of any officer or employee, which wrongdoing or negligence should have been discovered by the accountants in the performance of their duties, provided such members shall have exercised due care to procure thorough and substantial audits by the accountants.

(b) Notwithstanding the provisions of subsection (a) of this section, the governing board of a Connecticut bank that is a subsidiary of a holding company may procure and file annually with the commissioner a signed consolidated report of the audit or examination of the holding company in lieu of that of the Connecticut bank, provided (1) prior to the engagement of an accountant, the governing board of such Connecticut bank has voted to allow and accept as adequate, a consolidated report of the audit or examination of the holding company; the accountants selected to provide such consolidated report have agreed to provide related working papers, policies and procedures to the commissioner, if requested; and the commissioner has approved, conditionally or unconditionally, the substitution of such consolidated report; (2) the accountants shall thoroughly examine the books, records, accounts and affairs of the Connecticut bank and shall submit a signed consolidated report to the governing board of such Connecticut bank within a reasonable period of time following the conclusion of the audit or examination; and (3) the signed consolidated report shall be kept on file in such Connecticut bank and a copy shall be filed with the commissioner.

(1949 Rev., S. 5842; February, 1965, P.A. 64; P.A. 78-121, S. 79, 113; P.A. 94-122, S. 45, 340; P.A. 01-183, S. 3, 11.)

History: 1965 act required audits in all cases by public accountants where previously audits by “not fewer than two competent, experienced and trustworthy persons who are not officers, directors, trustees or employees” of the bank was an option, rewording provisions accordingly; P.A. 78-121 substituted “members of the governing board” for “directors or trustees”; P.A. 94-122 extended annual audit requirements and liability protections previously applicable to savings banks to state bank and trust companies, effective January 1, 1995; Sec. 36-128 transferred to Sec. 36a-86 in 1995; P.A. 01-183 designated existing provisions as Subsec. (a) and amended same by adding references to related working papers, policies and procedures, replacing 90 days with a reasonable period of time, replacing directors with members of the governing board and making technical changes, and added Subsec. (b) re filing of consolidated reports by subsidiaries of holding companies, effective July 1, 2001.

Effect of this provision in action against directors for negligence in failing to discover fraud of cashier. 89 C. 470.



Section 36a-95 - (Formerly Sec. 36-9c). Interlocking directors.

With the approval of the commissioner, a Connecticut bank or a holding company that controls a Connecticut bank may have as an officer, employee or director a person who serves as an officer, employee, or director of any holding company, bank or out-of-state bank which is not an affiliate of the Connecticut bank or the holding company that controls a Connecticut bank, unless such dual service is prohibited by (1) the Depository Institution Management Interlocks Act, 12 USC Sections 3201 to 3208, inclusive, as from time to time amended, and the federal regulations prescribed thereunder, as from time to time amended, that apply to the Connecticut bank or the holding company that controls a Connecticut bank, or (2) any regulation that the commissioner may adopt in accordance with chapter 54.

(P.A. 73-124, S. 1–4; P.A. 78-121, S. 13, 113; P.A. 83-291, S. 1, 2; 83-406, S. 10, 11; P.A. 88-59; P.A. 94-122, S. 46, 340; P.A. 95-21.)

History: P.A. 78-121 deleted reference to building associations in Subsec. (a) and deleted former Subsecs. (c) and (e) which had protected rights of any person to be officer, employee, etc., of state bank and trust company and savings bank having same home office before January 1, 1971, and rights to hold any position with state or federally chartered banking institution for three-year period beginning October 1, 1973, relettering as necessary; P.A. 83-291 included federal savings banks in the prohibition against interlocking directorates, permitted interlocking directorates when one institution is a subsidiary of the other or when two or more institutions are subsidiaries of the same holding company and amended Subsec. (c) to include savings banks, federal savings banks and federal or state savings and loan associations in the exemption; P.A. 83-406 duplicated addition of federal savings banks in Subsec. (a) and Subsec. (c) changes of P.A. 83-291; P.A. 88-59 extended the application of the section to holding companies and defined the term “holding company”; P.A. 94-122 deleted Subsecs. (a) and (c) and made technical changes, effective January 1, 1995; Sec. 36-9c transferred to Sec. 36a-95 in 1995; P.A. 95-21 changed section content from prohibiting to authorizing interlocking officers, employees and directors of nonaffiliate banks and holding companies, added the requirement of commissioner’s approval and added the exceptions in Subdivs. (1) and (2) re 12 USC and regulations.



Section 36a-96 - (Formerly Sec. 36-9e). Bonds of officers and employees.

The governing board of each Connecticut bank, or out-of-state bank other than a federally-chartered out-of-state bank that maintains in this state a branch as defined in section 36a-410, shall require that each officer and employee thereof be bonded by a surety company in favor of the bank in such amounts as are approved by the governing board. The original or an executed duplicate of each such bond and any renewal or premium receipt therefor shall be retained on the premises of the main office of each such bank.

(P.A. 78-121, S. 88, 113; P.A. 94-122, S. 47, 340; P.A. 95-155, S. 9, 29.)

History: P.A. 94-122 deleted the exemption from bonding for bank employees who are artisans, mechanics or laborers without authority to handle the bank’s money or contracts, effective January 1, 1995; Sec. 36-9e transferred to Sec. 36a-96 in 1995; P.A. 95-155 added reference to certain out-of-state banks and deleted requirement that surety company must be authorized to do business in this state, effective June 27, 1995.



Section 36a-97 - (Formerly Sec. 36-9ee). Limitation on liability of directors of banks and credit unions.

The certificate of incorporation or charter of a bank, Connecticut credit union or federal credit union may contain a provision limiting the personal liability of a director to the bank or credit union or its members or its shareholders for monetary damages for breach of duty as a director to an amount that is not less than the compensation received by the director for serving the bank or credit union during the year of the violation if such breach did not (1) involve a knowing and culpable violation of law by the director, (2) enable the director or an associate, as defined in subdivision (3) of section 33-843, to receive an improper personal economic gain, (3) show a lack of good faith and a conscious disregard for the duty of the director to the bank or credit union under circumstances in which the director was aware that the director’s conduct or omission created an unjustifiable risk of serious injury to the bank or credit union, (4) constitute a sustained and unexcused pattern of inattention that amounted to an abdication of the director’s duty to the bank or credit union, or (5) create liability under section 36a-58. No such provision shall limit or preclude the liability of a director for any act or omission occurring prior to the effective date of such provision.

(P.A. 90-131, S. 1, 2; P.A. 94-122, S. 48, 340; P.A. 96-271, S. 189, 254.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-9ee transferred to Sec. 36a-97 in 1995; P.A. 96-271 replaced reference to Sec. 33-374d with Sec. 33-843, effective January 1, 1997.



Section 36a-98 - (Formerly Sec. 36-69). Compensation for attending committee meetings, auditing and appraising. Compensation to director or trustee for endorsing paper, recommending loans and selling Connecticut bank stocks and securities prohibited.

(a) The governing board of any Connecticut bank may fix the compensation of its officers and employees, of the members of its advisory boards, and of the members of regularly constituted committees of the governing board for attending committee meetings, for auditing or for appraising. Members of the governing board or corporators may receive such reasonable fees as the governing board of the bank may, in its discretion, deem appropriate for attendance at any meeting of the governing board or of the corporators, but members of the governing board or corporators who are also salaried officers or employees of such bank shall receive no additional compensation for attendance at any meeting of the governing board or of the corporators or any committee thereof.

(b) No director of a Connecticut bank shall receive any compensation for endorsing any paper discounted or any loan made, nor shall any director, officer or employee of such bank receive any compensation for recommending or otherwise assisting in obtaining a loan from or by such bank, nor shall any executive officer of such bank receive any compensation for selling or aiding in the sale of any stocks or securities of such bank, except that the provisions of this section shall not apply to regular compensation paid to its officers and employees by the bank, nor to any fees paid to directors for attendance at any regular or special meeting of such bank or committee thereof nor to any fees paid to any such director, officer or employee for services rendered in connection with the appraisal of any real estate, the mortgage of which real estate has been offered to such bank as security for a loan.

(1949 Rev., S. 5793; P.A. 91-357, S. 16, 78; P.A. 94-122, S. 49, 340.)

History: P.A. 91-357 made technical changes; P.A. 94-122 divided section into Subsecs., adding new provisions as Subsec. (a) making compensation requirements apply equally to savings banks, bank and trust companies and savings and loan associations, effective January 1, 1995; Sec. 36-69 transferred to Sec. 36a-98 in 1995.



Section 36a-99 - (Formerly Sec. 36-121). Removal of corporator of a mutual savings bank.

A corporator of a mutual savings bank may be removed at the annual meeting of the corporators, provided written notice is given to the corporators at least ten days before the meeting at which such removal is to be voted upon, if a majority of all the corporators of the mutual savings bank are present at the meeting and if not less than four-fifths of the corporators present vote in favor of removal.

(1949 Rev., S. 5850; P.A. 94-122, S. 50, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-121 transferred to Sec. 36a-99 in 1995.



Section 36a-100 - (Formerly Sec. 36-126b). Benefits for officers and employees.

(a) Any Connecticut bank, or two or more Connecticut banks together may, in the discretion of a majority, and in the case of benefits for directors and their families of two-thirds, of each of such bank’s entire governing board, provide death benefits, disability benefits, accident benefits, hospital, medical, surgical and dental benefits, incentive savings benefits, severance benefits, retirement benefits and other employee benefits, for its active and retired directors, officers and employees and their families. The Connecticut Bankers Association, the Savings Bank Life Insurance Company, and any other association or corporation affiliated with Connecticut banks may participate in any such plan.

(b) The provisions of this section shall be subject to the conditions and requirements imposed by the Employee Retirement Income Security Act of 1974, Public Law 93-406, and its amendments.

(P.A. 73-154, S. 1, 3; P.A. 76-43, S. 1, 2; P.A. 78-121, S. 85, 113; P.A. 86-104, S. 1, 2; P.A. 94-122, S. 51, 340.)

History: P.A. 76-43 replaced former Subsec. (b) governing group life insurance with new provisions and deleted Subsec. (c) re retirement date and benefits; P.A. 78-121 substituted “governing board” for “board of directors or trustees”; P.A. 86-104 amended Subsec. (a) to delete provision specifying that benefits paid by bank to active or retired officers, employees or their families may be paid directly by bank or by corporate trustee or insurance company; P.A. 94-122 gave all banks express authority to provide benefits to officers and employees by a majority vote of the board, added similar authority for directors by a two-thirds vote and allowed the Connecticut Bankers’ Association instead of the Savings Banks’ Association to participate in such plans, effective January 1, 1995; Sec. 36-126b transferred to Sec. 36a-100 in 1995.



Section 36a-101 - Oath or affirmation by directors.

Each director of a Connecticut bank, upon such director’s election, shall take and subscribe to an oath or affirmation that the director: (1) Will diligently and honestly perform the duties of director in administering the affairs of the Connecticut bank; (2) will remain responsible for the performance of the duties of director even if the director delegates the performance of such duties; and (3) will not knowingly or wilfully permit the violation of any law or regulation applicable to Connecticut banks. Each such oath or affirmation shall be recorded in the minutes of the Connecticut bank, and the Connecticut bank shall promptly file a copy of such minutes with the commissioner.

(P.A. 03-259, S. 28; P.A. 07-72, S. 4.)

History: (Revisor’s note: In 2005, a reference to “Commissioner of Banking” was changed editorially by the Revisors to “Banking Commissioner” to conform with P.A. 03-84); P.A. 07-72 made a technical change.



Section 36a-102 - Identification of directors and officers.

The commissioner, in the commissioner’s discretion and in accordance with section 29-17a, may arrange for the fingerprinting or for conducting any other method of positive identification required by the State Police Bureau of Investigation of each director of a Connecticut bank upon such director’s re-election and each new officer of a Connecticut bank upon such officer’s employment, to be used in conducting a criminal history records check.

(P.A. 03-259, S. 32; P.A. 07-72, S. 5.)

History: (Revisor’s note: In 2005, a reference to “Commissioner of Banking” was changed editorially by the Revisors to “Banking Commissioner” to conform with P.A. 03-84); P.A. 07-72 made a technical change.



Section 36a-105 - (Formerly Sec. 36-88). Authorization and issuance of additional shares.

(a) Chapter 601 shall govern the terms of issuance of shares of stock of a capital stock Connecticut bank newly organized under section 36a-70. Any share, when issued, shall be issued at not less than par value, if any, or, if such shares are issued without par value, for such consideration as may be fixed from time to time by the governing board, unless the certificate of incorporation reserves to the shareholders the right to fix the consideration.

(b) Any capital stock Connecticut bank may increase its authorized capital stock to any amount approved by the commissioner. An amendment to the certificate of incorporation of such bank increasing or decreasing its authorized capital stock shall be executed and filed as provided in section 33-608. No such amendment shall become effective until a certificate from the commissioner approving such increase or decrease has been filed with the Secretary of the State.

(c) Any increase in authorized capital stock made under the provisions of subsection (b) of this section shall be by the affirmative vote of the holders of a majority of the shares, or of each class of shares, entitled to vote thereon at a meeting noticed and called for that purpose. The governing board of such bank may provide for the issuance from time to time of its authorized but unissued stock and, except as otherwise provided by law, may determine all matters with respect thereto.

(d) When the authorized capital stock of any such capital stock Connecticut bank is increased under subsection (b) of this section and the shares are issued at a price in excess of the par value, if any, such excess received over the par value shall be credited to the surplus account of the capital stock Connecticut bank. In case of the issuance of shares without par value, the entire amount of consideration received therefor, expressed in dollars, shall constitute stated capital unless, at any time before sixty days after the issuance of such shares, the governing board allocates to capital surplus any portion thereof.

(1949 Rev., S. 5807; 1957, P.A. 376; 1963, P.A. 74, S. 3; 1967, P.A. 367, S. 1–4; 551, S. 3, 4; P.A. 73-179, S. 1, 2; P.A. 85-188, S. 2; 85-379, S. 8; P.A. 86-403, S. 68, 132; P.A. 92-12, S. 33; P.A. 94-122, S. 52, 340; P.A. 96-271, S. 190, 254; P.A. 97-246, S. 96, 99.)

History: 1963 act rephrased Subsec. (1), deleting reference to provisions of statutes re payment of fees, filing certificates and returns, etc. and requirement that copy of certificate authorizing increase be filed with town clerk of town where bank and trust company is located and adding provision re when increase or decrease in stock takes effect, required in Subsec. (2) that vote be “at least” rather than “more than” two-thirds and added provision re issuance of authorized but unissued stock by governing board and in Subsec. (3) added reference to Sec. 36-89a and substituted reference to Sec. 33-348(d) for “by such vote”; 1967 acts substituted references to bank commissioner (later banking commissioner) for references to banking commission in Subsecs. (1) and (4) to (6) and later repealed Subsecs. (4) to (6) and added new Subsecs. (4) and (5) containing similar provisions; P.A. 73-179 inserted new Subsec. (5), renumbering former Subsec. (5) accordingly; P.A. 85-188 and 85-379 referred to state capital stock bank rather than state bank and trust company, reduced the number of shareholders needed to vote certain actions from two-thirds to a majority of shares entitled to vote and added provision specifying that split-up or division of shares without increasing capital is not to be construed as a share dividend; P.A. 86-403 made technical changes; P.A. 92-12 redesignated Subsecs. and made technical changes; P.A. 94-122 inserted new Subsec. (a) re issuance of shares of a newly organized capital stock bank, renumbered former Subsecs. (a) and (b) as Subsecs. (b) and (c), deleted provisions of former Subsec. (c) re issuance, subscription and assignation of such stock and relettered the remainder as Subsec. (d), allowed no par value stocks to be authorized during an increase in authorized shares in new Subsec. (d), and deleted former Subsecs. (d), (e) and (f), effective January 1, 1995; Sec. 36-88 transferred to Sec. 36a-105 in 1995; P.A. 96-271 amended Subsec. (a) to replace reference to Sec. 33-340 with chapter 601 and amended Subsec. (b) to delete provision re execution and filing of amendment when the authorized capital stock is increased or decreased “by amending the par value of its shares, or by some other means,” and replace reference to Sec. 33-285 with Sec. 33-422, effective January 1, 1997; P.A. 97-246 amended Subsec. (b) to replace reference to Sec. 33-422 with Sec. 33-608, effective June 27, 1997.



Section 36a-106 - (Formerly Sec. 36-89b). Preferred shares. Capital notes and debentures.

(a) Subject to the approval of the commissioner, any capital stock Connecticut bank may increase its authorized capital stock and provide for the issuance of nonassessable preferred shares of one or more classes in accordance with chapter 601.

(b) Preferred shares, capital notes and debentures which are convertible into shares of common stock shall be subject to the limitations of subsection (f) of section 33-672.

(c) Before the issuance of preferred shares, any provision of which is fixed or determined by the governing board in accordance with section 33-666, the governing board shall amend the certificate of incorporation of the capital stock Connecticut bank as provided in section 33-666.

(d) Upon payment of the consideration fixed for the issuance thereof, which shall be not less than the par value thereof, in the case of shares having a par value, or not less than the stated capital thereof, in the case of shares without par value, any preferred stock issued in compliance with this section shall be fully paid and nonassessable.

(1967, P.A. 551, S. 6; 1969, P.A. 185, S. 1; 504, S. 12; P.A. 85-188, S. 4; 85-379, S. 10; P.A. 86-403, S. 69, 132; P.A. 91-357, S. 19, 78; P.A. 92-12, S. 34; P.A. 94-122, S. 53, 340; P.A. 96-271, S. 191–193, 254; P.A. 03-158, S. 13.)

History: 1969 acts repealed former Subsec. (5) of the 1967 supplement which had stated that dividends payable on preferred shares and interest payable on capital notes or debentures shall not exceed 6% of par value or principal amount and renumbered remaining Subsecs; P.A. 85-188 and P.A. 85-379 referred to state capital stock bank rather than state bank and trust company, eliminated the $100 required par value for state bank and trust company preferred shares and eliminated the required stockholder vote for increasing authorized shares; P.A. 86-403 made technical changes; P.A. 91-357 made a technical change in Subsec. (4); P.A. 92-12 redesignated Subsecs. and Subdivs. and made technical changes; P.A. 94-122 deleted Subsec. (a)(2) re the issuance of evidences of indebtedness in the form of capital notes or debentures, deleted Subsec. (b) re the governing board’s determination of the terms and conditions of such issuance, renumbered former Subsecs. (c), (d) and (e) as Subsecs. (b), (c) and (d), deleted Subsec. (f) and made technical and conforming changes, effective January 1, 1995; Sec. 36-89b transferred to Sec. 36a-106 in 1995; P.A. 96-271 amended Subsec. (a) to replace reference to chapter 599 with chapter 601, amended Subsec. (b) to replace reference to “section 33-349” with “subsection (f) of section 33-672” and amended Subsec. (c) to replace reference to “subsection (b) of section 33-341” with “subsection (a) of section 33-666” and “subdivision (2) of subsection (b) of section 33-360” with “subsection (d) of section 33-666”, effective January 1, 1997; P.A. 03-158 amended Subsec. (c) by deleting “subsection (a) of” and “subsection (d) of” in references to Sec. 33-666.



Section 36a-107 - Reduction of capital stock and change in par value.

Subject to the approval of the commissioner, any capital stock Connecticut bank may, by the affirmative vote of the holders of a majority of the shares, or of each class of shares, entitled to vote thereon at a meeting noticed and held for that purpose, reduce its capital stock and the number of its shares, or increase or decrease the par value of its shares of capital stock. The bank may not take such action if it would result in the reduction of the capital stock below the minimum requirements for a new capital stock Connecticut bank as required by section 36a-70 unless otherwise ordered in writing by the commissioner.

(P.A. 94-122, S. 54, 340.)

History: P.A. 94-122 effective January 1, 1995.



Section 36a-108 - (Formerly Sec. 36-89a). Preemptive rights of holders of capital stock.

The preemptive rights of the holders of the capital stock of a capital stock Connecticut bank shall be determined in accordance with section 33-683.

(1963, P.A. 74, S. 6; P.A. 85-188, S. 3; 85-379, S. 9; P.A. 94-122, S. 55, 340; P.A. 96-271, S. 194, 254.)

History: P.A. 85-188 and P.A. 85-379 replaced reference to “state bank and trust company” with reference to “state capital stock bank”; P.A. 94-122 made a technical change, effective January 1, 1995; Sec. 36-89a transferred to Sec. 36a-108 in 1995; P.A. 96-271 replaced reference to Sec. 33-343 with Sec. 33-683, effective January 1, 1997.



Section 36a-109 - Rights or options to purchase shares.

The rights of a capital stock Connecticut bank to issue or grant rights or options entitling the holders thereof to purchase authorized shares from such bank shall be determined in accordance with section 33-675, provided no such rights or options shall be issued or granted to directors, officers or employees of the bank, or of a subsidiary thereof, unless such issue or grant is approved by shareholders of the bank within twelve months before or after the date such issuance or grant is made, or is authorized by and consistent with a plan approved by shareholders of the bank within twelve months before or after the date such plan is adopted, which plan shall be set forth or incorporated by reference in the instrument or instruments evidencing such rights or options.

(P.A. 94-122, S. 56, 340; P.A. 96-271, S. 195, 254.)

History: P.A. 94-122 effective January 1, 1995; P.A. 96-271 replaced reference to Sec. 33-344 with Sec. 33-675 and added proviso re prohibition on issuance or granting of such rights or options to directors, officers or employees of the bank or of a subsidiary thereof unless approved by the shareholders or in accordance with a plan approved by the shareholders, effective January 1, 1997.



Section 36a-110 - Dividends.

(a) Except for dividends payable in shares of its capital stock, no capital stock Connecticut bank shall declare a dividend on its capital stock except from its net profits, unless the bank has received the prior approval of the commissioner. As used in this subsection, “net profits” means the remainder of all earnings from current operations. The total of all dividends declared by such bank in any calendar year shall not, unless specifically approved by the commissioner, exceed the total of its net profits of that year combined with its retained net profits of the preceding two years.

(b) Subject to the approval of the commissioner, stock dividends may be declared and paid by a capital stock Connecticut bank in its own authorized but unissued shares to the extent of its surplus earnings, provided such shares shall be issued at not less than the par value thereof, if any. There shall be transferred from its surplus or undivided profits account, or both, as determined by the governing board, to its capital account at the time such dividend is paid an amount equal to (1) in the case of a dividend payable in its own shares having a par value, the aggregate par value of the shares to be issued as a dividend, and (2) in the case of a dividend payable in its own shares without par value, at such aggregate stated value as shall be fixed by the governing board by resolution adopted at the time such dividend is declared. A split-up or division of the issued shares of any class into a greater number of shares of the same class without increasing the stated capital of the capital stock Connecticut bank is not a stock dividend within the meaning of this subsection.

(P.A. 94-122, S. 57, 340; P.A. 09-100, S. 7.)

History: P.A. 94-122 effective January 1, 1995; P.A. 09-100 amended Subsec. (a) by adding “unless the bank has received the prior approval of the commissioner” re declaration of dividend.



Section 36a-111 - Acquisition and disposal of own stock.

Subject to the approval of the commissioner, a capital stock Connecticut bank may acquire and dispose of its own stock pursuant to section 33-684 provided no such acquisition shall reduce the bank’s equity capital below the minimum for a capital stock Connecticut bank as required by section 36a-70.

(P.A. 94-122, S. 58, 340; P.A. 96-271, S. 196, 254.)

History: P.A. 94-122 effective January 1, 1995; P.A. 96-271 replaced reference to Sec. 33-358 with Sec. 33-684 and deleted provision re exclusion of restricted portion of bank’s surplus from the bank’s equity capital in computing the bank’s loan and investment limitations, effective January 1, 1997.



Section 36a-112 - (Formerly Sec. 36-91). Voting restrictions.

(a) No person shall vote on stock at a meeting of the shareholders of any capital stock Connecticut bank if the stock has been transferred to such bank or to any person in trust for it, but such bank may vote thereon if it holds the stock as guardian, conservator, administrator, executor or trustee under a will or of an express trust.

(b) Notwithstanding the provisions of sections 33-706 and 33-715 to 33-717, inclusive, an irrevocable proxy, voting trust, voting agreement or similar arrangement with respect to the shares of a capital stock Connecticut bank is valid or enforceable only if approved by the commissioner. The commissioner, upon complaint from any person or upon the commissioner’s own investigation, may issue an order pursuant to section 36a-52 directing that any person entering into or assisting in the operation of such proxy, trust, agreement or arrangement cease and desist from such activity.

(1949 Rev., S. 5810; P.A. 85-188, S. 6; 85-379, S. 12; P.A. 94-122, S. 59, 340; P.A. 96-271, S. 197, 254.)

History: P.A. 85-188 and P.A. 85-379 replaced references to “state bank and trust company” and “bank” with references to “state capital stock bank”; P.A. 94-122 added Subsec. (b) removing the prohibition on irrevocable proxies and voting trusts for shares of capital stock Connecticut banks and allowing them with the commissioner’s approval, effective January 1, 1995; Sec. 36-91 transferred to Sec. 36a-112 in 1995; P.A. 96-271 amended Subsec. (b) to replace reference to “sections 33-337 to 33-339, inclusive,” with “sections 33-706 and 33-715 to 33-717, inclusive,”, effective January 1, 1997.



Section 36a-120 - (Formerly Sec. 36-29g). Reserves for Connecticut banks and Connecticut credit unions.

(a) The amount and form of reserve requirements for Connecticut banks and Connecticut credit unions shall be those provided in 12 USC Section 461 et seq., as from time to time amended, and any regulations issued thereunder.

(b) Notwithstanding subsection (a) of this section, whenever, in the opinion of the commissioner, the protection of depositors of any or all Connecticut banks or Connecticut credit unions, or both, requires, the commissioner may order such banks and credit unions to maintain such reserves in an amount and in such form as the commissioner deems appropriate.

(P.A. 81-128, S. 10; P.A. 94-122, S. 60, 340.)

History: P.A. 94-122 made technical changes re reserve requirements, effective January 1, 1995; Sec. 36-29g transferred to Sec. 36a-120 in 1995.






Chapter 664c - Fundamental Changes Involving Banks, Branches, Automated Teller Machines, Home Banking and Bank Holding Companies

Section 36a-125 - (Formerly Sec. 36-193u). Merger and consolidation of Connecticut banks.

(a) Except as provided in subsection (i) of this section, any two or more Connecticut banks may, with the approval of the commissioner, merge or consolidate into a single Connecticut bank. As used in this section, a “constituent temporary bank” means a constituent Connecticut bank that has a temporary certificate of authority but does not have a final certificate of authority to commence business, and a “constituent final bank” means a constituent Connecticut bank that has a final certificate of authority to commence business. Any plan of merger or consolidation approved by the commissioner shall specify whether the resulting bank shall operate as a bank and trust company, or a capital stock or mutual savings bank or savings and loan association.

(b) The governing board of each constituent final bank and the organizers of each constituent temporary bank proposing to merge or consolidate shall enter into an agreement, approved and executed by a majority of the governing board or all of the organizers, as the case may be, of each bank, prescribing the terms and conditions of such proposed merger or consolidation. Such agreement shall include the proposed certificate of incorporation of the resulting bank and shall state the name and corporate form of the resulting bank, the town in which its main office is located, the minimum and maximum number of directors and any other details necessary to effectuate such proposed merger or consolidation. In the case of a capital stock resulting bank, the agreement shall include the amount of capital stock with which the resulting bank shall commence business, the number of shares into which the capital stock is to be divided and the manner of converting the shares of the capital stock of the constituent banks into shares of the capital stock of the resulting bank and, if any shares of the capital stock of any of the constituent banks are not to be converted solely into shares of the capital stock of the resulting bank, the amount of cash, property or other securities of the resulting bank or the shares or other securities of any other corporation which the holders of such shares are to receive in exchange for or upon the conversion of such shares, which cash, property or other securities of the resulting bank, or shares or other securities of any other corporation, may be in addition to or in lieu of the shares of the resulting bank. In the case of a merger or consolidation involving a mutual constituent bank and a capital stock constituent bank, if the resulting bank is to be a mutual bank, the agreement shall include the amount of cash or property of the resulting mutual bank which the holders of the shares of the capital stock constituent bank are to receive in exchange for such shares.

(c) Such agreement may provide for the effective date of the proposed merger or consolidation, which shall not be earlier than the filing of the agreement and the commissioner’s approval in the office of the Secretary of the State. If the agreement does not provide an effective date, the merger or consolidation shall become effective on the first business day following the filing of the agreement and approval in the office of the Secretary of the State. In the case of capital stock constituent banks, the merger or consolidation agreement may provide that no new certificates of stock need be issued to holders of stock of the constituent bank which continues its corporate existence and that the certificates of stock of any other constituent bank may be deemed to be the certificates of stock of the resulting bank or any other corporation, provided that holders of certificates of stock of such other constituent bank shall be entitled to exchange their certificates of stock for certificates of stock of the resulting bank or such other corporation.

(d) In addition to the vote of the governing board or organizers as required by subsection (b) of this section, in the case of a capital stock constituent final bank, the merger or consolidation shall be approved by the affirmative vote of the holders of at least two-thirds of the issued and outstanding shares of each class of the capital stock. Such vote shall be taken at separate meetings of the shareholders called for the purpose of considering the proposed merger or consolidation, and not less than ten days’ notice of the time, place and purpose of such meeting shall be mailed to the last-known address of each shareholder. Any person entitled to notice under this subsection may waive such notice in accordance with section 33-700. The vote may approve the merger or consolidation either upon the terms of the agreement as approved and executed by the governing board or organizers or with such additions or amendments as may be so approved at such shareholders’ or incorporators’ meetings of each of the constituent banks.

(e) In the case of a merger or consolidation involving at least one mutual constituent bank, after adoption of the merger or consolidation agreement, notice thereof shall be published once each week for two consecutive weeks in one or more newspapers having a circulation in the town in which the main office of each such mutual constituent bank is located. Copies of the record of the meetings adopting the agreement of merger or consolidation, and setting forth the agreement in full, attested by the secretary and president of the respective meetings, shall be certified to and filed in the office of each such mutual constituent bank, there to remain, subject to public inspection, for fifteen days.

(f) Upon application by the constituent banks, and upon receipt of a copy of the agreement of merger or consolidation, certified by the secretaries of the respective constituent final banks and certified by the agents for the organizers of the respective constituent temporary banks as having been duly approved in accordance with subsection (b) of this section, the commissioner shall determine whether such merger or consolidation will promote public convenience, whether benefits to the public clearly outweigh possible adverse effects, including, but not limited to, an undue concentration of resources and decreased or unfair competition, and whether the terms thereof are reasonable and in accordance with law and sound public policy. The commissioner, if the commissioner so determines, shall approve the merger or consolidation. The commissioner shall not approve such merger or consolidation: (1) If it involves the acquisition of a Connecticut bank that has not been in existence and continuously operating for at least five years, unless the commissioner waives this requirement; (2) if the resulting bank including all insured depository institutions which are affiliates of the resulting bank, upon consummation of the merger or consolidation, would control thirty per cent or more of the total amount of deposits of insured depository institutions in this state, unless the commissioner permits a greater percentage of such deposits; or (3) if the programs, policies and procedures relating to anti-money-laundering activities of the constituent banks, or the proposed programs, policies and procedures of the resulting bank relating to anti-money-laundering activities, are inadequate, or the constituent banks do not have a record of compliance with anti-money-laundering laws and regulations. In addition, the commissioner shall not approve such merger or consolidation unless the commissioner considers whether: (A) The investment and lending policies of the constituent banks, or the proposed investment and lending policies of the resulting bank, are consistent with safe and sound banking practices and will benefit the economy of this state; (B) the services or proposed services of the resulting bank are consistent with safe and sound banking practices and will benefit the economy of this state; (C) the constituent banks have sufficient capital to ensure, and agree to ensure, that the resulting bank will comply with applicable minimum capital requirements; (D) the constituent banks have sufficient managerial resources to operate the resulting bank in a safe and sound manner; and (E) the proposed merger or consolidation will not substantially lessen competition in the banking industry of this state. The commissioner shall not approve such merger or consolidation unless the commissioner makes the findings required by section 36a-34 and, in the case of a merger or consolidation of a mutual banking institution, determines that the interests of depositors are protected or served by the agreement of merger or consolidation. After approval of the merger or consolidation by the commissioner, a copy of the agreement and a copy of the commissioner’s approval shall be filed in the office of the Secretary of the State. The resulting bank shall not commence business unless its insurable accounts and deposits are insured by the Federal Deposit Insurance Corporation or its successor agency.

(g) Upon the completion of a merger or consolidation (1) the constituent banks shall become a Connecticut bank by the name provided in the certificate of incorporation of the resulting bank; (2) the corporate existence of the constituent banks shall be continued by and in the resulting bank; (3) the resulting bank shall possess all the rights, privileges and franchises of each of the constituent banks including the authority to exercise fiduciary powers without further express authority of the commissioner, except that the resulting bank shall be empowered to exercise only those powers that are provided by the laws of this state to the resulting bank and trust company, savings bank or savings and loan association, as the case may be; (4) the entire assets, business, good will and franchises of each of the constituent banks shall be vested in the resulting bank without any deed or transfer, provided the constituent banks may execute such deeds or instruments of conveyance as may be convenient to confirm the same; (5) the resulting bank shall assume and be liable for all debts, accounts, undertakings, contractual obligations and liabilities of the constituent banks and shall exercise and be subject to all the duties, relations, obligations, trusts and liabilities of each of the constituent banks, whether as debtor, depository, registrar, transfer agent, executor, administrator, trustee or otherwise, and shall be liable to pay and discharge all such debts and liabilities, to perform all such duties and to administer all such trusts in the same manner and to the same extent as if the resulting bank had itself incurred the obligation or liability or assumed the duty, relation or trust; (6) all rights of creditors and all liens upon the property of any of such constituent banks shall be preserved unimpaired; and (7) the resulting bank shall be entitled to receive, accept, collect, hold and enjoy any and all gifts, bequests, devises, conveyances, trusts and appointments in favor of or in the name of any of such constituent banks whether made or created to take effect prior to or after such merger or consolidation, and the same shall inure to and vest in such resulting bank. No suit, action or other proceeding pending at the time of the merger or consolidation before any court or tribunal in which any of such constituent banks is a party shall be abated or discontinued because of such merger or consolidation but may be continued and prosecuted to final effect by or against the resulting bank. The resulting bank shall have the right to use the name of any of the constituent banks whenever it can do any act or discharge any duty or obligation or endorse any right under such name more conveniently or with greater advantage to itself or to any person to whom it holds any relation of trust or owes any duty under any contract or conveyance, and no other corporation shall take or use the name of any of such constituent banks.

(h) Upon the effectiveness of the agreement of merger or consolidation, the shareholders, if any, of the constituent banks, except to the extent that they have received cash, property or other securities of the resulting bank or shares or other securities of any other corporation in exchange for or upon conversion of their shares, shall be shareholders of a capital stock resulting bank. Unless such agreement otherwise provides, the resulting bank may require each shareholder to surrender such shareholder’s certificates of stock in the constituent bank and in that event no shareholder, until such surrender of that shareholder’s certificates, shall be entitled to receive a certificate of stock of the resulting bank or to vote thereon or to collect dividends declared thereon, or to receive cash, property or other securities of the resulting bank, or shares or other securities of any other corporation. Any shareholder of any such constituent bank is entitled to assert appraisal rights and to obtain payment of the fair value of such shareholder’s shares under sections 33-855 to 33-872, inclusive. The rights and obligations of shareholders who assert appraisal rights and the bank shall be determined in accordance with said sections. The stock of a capital stock resulting bank up to an amount of the combined stock of the constituent banks shall be exempt from any franchise tax.

(i) A mutual savings bank or a mutual savings and loan association and a capital stock bank shall not merge or consolidate if the resulting bank is to be a capital stock bank, unless prior to or as part of such merger or consolidation, the mutual savings bank or mutual savings and loan association first converts to a capital stock bank in accordance with section 36a-136, provided the commissioner may waive any of the provisions of section 36a-136 if the commissioner certifies in writing that the protection of depositors and other creditors of one of the merging or consolidating banks or associations requires that the merger or consolidation proceed without delay. No such conversion shall be required if the resulting bank is to be a mutual savings bank or a mutual savings and loan association.

(1949 Rev., S. 5811; 1955, S. 2663d; 1963, P.A. 74, S. 5; 251, S. 2; 1969, P.A. 598, S. 5, 6; 1971, P.A. 327, S. 1–3; P.A. 77-614, S. 587, 610; P.A. 78-95, S. 1–5; 78-303, S. 42–44, 85, 136; P.A. 83-411, S. 11, 12, 20; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 32; P.A. 91-189, S. 4, 13; 91-357, S. 43, 78; P.A. 92-12, S. 58; P.A. 94-122, S. 61, 340; P.A. 95-155, S. 10, 29; P.A. 96-20, S. 1., 2; 96-54, S. 1, 9; 96-271, S. 198, 199, 254; P.A. 98-260, S. 2; P.A. 02-47, S. 5; P.A. 03-259, S. 8.)

History: 1963 acts deleted provisions re change in name, amount of stock, etc. by corporation following merger or consolidation in Subsec. (3) and deleted reference to number of shares “of the par value of not less than ten dollars each” in Subsec. (2); 1969 act clarified action where shares are not to be converted into shares of new corporation and specified that new certificates of stock need not be issued in certain instances under Subsec. (2) and amended Subsec. (5) to reflect new provisions of Subsec. (2); 1971 act substituted “signed by a majority of the board of each corporation” for “signed by them” in Subsec. (2) and deleted reference to banking commission’s findings under Subsec. (3) and deleted reworded Subsec. (3) and specified that conditions of federal law must be met as condition for approval of banking commission and that preemptive rights of stockholders are to be determined pursuant to Sec. 33-343 and replaced Subsec. (5) provisions re procedure for compensation awarded stockholders who object to consolidation or merger with new provisions; P.A. 78-95 amended provisions to distinguish between temporary and final corporations and added Subsec. (6); P.A. 78-303 substituted banking commissioner for banking commission for conformity with changes enacted in P.A. 77-614; P.A. 83-411 amended Subsec. (1) to substitute “capital stock banks” for “banks, trust companies and banks and trust companies” and to require plan of merger or consolidation to specify type of corporation which will result and amended Subsec. (3) to add reference to approval by Federal Savings and Loan Insurance Corporation; Sec. 36-92 transferred to Sec. 36-193u in 1985; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 88-65 narrowed the application of the section by deleting a reference to industrial banks in Subsec. (1); P.A. 91-189 amended Subsec. (3) by adding factors to be considered and findings to be made by the commissioner prior to approving a merger or consolidation and, in conjunction with P.A. 91-357, deleting reference to Federal Savings and Loan Insurance Corporation; P.A. 92-12 redesignated Subsecs., Subdivs. and Subparas. and made technical changes; P.A. 94-122 rewrote Subsec. (a) for clarity, deleted the requirement that three-fourths of the merged or consolidated bank’s directors be Connecticut residents and added the requirement that the agreement include the proposed certificate of incorporation and any other necessary details in Subsec. (b), divided Subsec. (b) into Subsecs. (b) and (c), divided former Subsec. (c) into Subsecs. (d) and (f), made the effective date of the agreement the first business day after it is filed and approved in the Secretary of the State’s office, unless otherwise specified, in Subsec. (c), renumbered former Subsec. (c) as Subsec. (d), increased the notice required for shareholders’ meeting from five to ten days in Subsec. (d), added new Subsec. (e) re notice of the agreement’s adoption and the availability of certified copies of shareholders’ meetings, added language re federal and FDIC approval of the merger or consolidation and replaced community reinvestment provisions with a reference to Sec. 36a-34 in new Subsec. (f), renumbered former Subsecs. (d) and (e) as Subsecs. (g) and (h), deleted former Subsec. (f), added new Subsec. (i) re merger of a mutual institution with a capital stock bank, and made technical changes, effective January 1, 1995; Sec. 36-193u transferred to Sec. 36a-125 in 1995; P.A. 95-155 amended Subsec. (f) by adding Subdiv. (1) re the five-year requirement and Subdiv. (2) re controlling deposits, and by changing former Subdivs. (1) to (5), inclusive, to Subparas. (A) to (E) within new Subdiv. (3), and made technical amendments to Subsecs. (b), (c) and (h), effective June 27, 1995 (Revisor’s note: In Subsec. (h) the phrase “Any shareholder of any of such constituent bank who” was changed editorially by the Revisors to “Any shareholder of any such constituent bank who”); P.A. 96-20 amended Subsec. (b) requiring that certain merger agreements between mutual constituent banks and capital stock constituent banks include amount of cash or property which shareholders in capital stock constituent bank are to receive for their shares and added language in Subsec. (i) to let capital stock banks and mutual banks merge without first converting stock if the resulting bank is a mutual savings bank or mutual savings and loan, effective April 29, 1996; P.A. 96-54 made a technical change in Subsec. (f), effective May 7, 1996; P.A. 96-271 amended Subsec. (d) to replace reference to Sec. 33-308 with Sec. 33-700 and amended Subsec. (h) to replace provision re the right of any shareholder of any such constituent bank to object and demand the constituent bank to purchase the shareholder’s shares at fair value, and the procedure therefor, with provision authorizing any shareholder of any such constituent bank who dissents from the merger or consolidation to assert dissenters’ rights under Secs. 33-855 to 33-872, inclusive, and replace reference to Sec. 33-374 with reference to Secs. 33-855 to 33-872, inclusive, effective January 1, 1997; P.A. 98-260 amended Subsec. (f) by deleting requirement for shareholder approval prior to commissioner’s approval, by deleting requirement for notice that all federal approvals have been obtained and any federal waiting period has expired, and by adding requirement for FDIC insurance prior to commencing business; P.A. 02-47 amended Subsec. (h) by deleting provisions re dissenter’s rights and adding provisions re assertion of appraisal rights and to obtain payment of fair market value of shareholder’s shares; P.A. 03-259 added Subsec. (f)(3) re anti-money-laundering activities and compliance.

Cited. 31 CS 407.

Subsec. (1):

Distinction between merger and consolidation. 116 C. 183.

Subsec. (5):

Cited. 1 CA 14.



Section 36a-126 - Merger and consolidation of Connecticut banks with federal banks.

(a)(1) Except as provided in this subsection, any one or more Connecticut banks may merge or consolidate with one or more federal banks, the resulting bank to continue business as a Connecticut bank, in accordance with the provisions of section 36a-125 governing the merger and consolidation of two or more Connecticut banks. No such merger or consolidation shall take place if: (A) It involves the acquisition of a bank that has not been in existence and continuously operating for at least five years, unless the commissioner waives this requirement; or (B) the resulting Connecticut bank, including all depository institutions which are affiliates of the resulting Connecticut bank, upon consummation of the merger or consolidation, would control thirty per cent or more of the total amount of deposits of insured depository institutions in this state, unless the commissioner permits a greater percentage of such deposits. Any such constituent federal bank shall be considered a constituent bank for purposes of compliance with section 36a-125, except that with respect to any provision therein governing corporate procedure, including the rights of dissenting members or shareholders who assert appraisal rights, if any, such constituent federal bank shall comply instead with the laws of the United States. Any such constituent federal bank shall also comply with other applicable laws of the United States concerning the merger and consolidation of federal banks with state banks, the resulting bank to continue business under a state charter.

(2) The franchise tax required to be paid by capital stock Connecticut banks on an increase of capital stock shall be paid upon the capital stock of any resulting capital stock Connecticut bank, the amount subject to such tax to be determined by deducting from the entire amount of such stock (A) the amount of the capital stock of the capital stock Connecticut bank which is a party to the merger or consolidation upon which such tax has already been paid, and (B) the amount of the capital stock of the capital stock federal bank upon which such tax was paid during its existence as a capital stock Connecticut bank, if such capital stock federal bank came into existence by virtue of conversion from a capital stock Connecticut bank or by virtue of merger or consolidation of a capital stock Connecticut bank with a capital stock federal bank.

(b) Any one or more Connecticut banks may merge or consolidate with one or more federal banks, the resulting bank to do business as a federal bank, in the manner prescribed by and subject to the limitations and requirements imposed by the laws of the United States. No such merger or consolidation shall take place if: (1) It involves the acquisition of a bank that has not been in existence and continuously operating for at least five years, unless the commissioner waives this requirement; or (2) the resulting federal bank, including all depository institutions which are affiliates of the resulting federal bank, upon consummation of the merger or consolidation, would control thirty per cent or more of the total amount of deposits of insured depository institutions in this state, unless the commissioner permits a greater percentage of such deposits. Any such constituent Connecticut bank shall also comply with section 36a-125 governing the merger and consolidation of two or more Connecticut banks. The resulting federal bank shall be considered the same business and corporate entity as the constituent Connecticut bank, although as to rights, powers and duties the resulting bank shall be a federal bank.

(P.A. 94-122, S. 62, 340; P.A. 95-155, S. 11, 29; P.A. 96-54, S. 2, 9; P.A. 02-47, S. 6.)

History: P.A. 94-122 effective January 1, 1995; P.A. 95-155 amended Subsec. (a)(1) and (b) to add prohibition re five-year requirement and re control of deposits, effective June 27, 1995; P.A. 96-54 amended Subsec. (a)(1) to substitute “or” for “and” immediately before Subpara. (B), and made a corresponding change before Subsec. (b)(2), effective May 7, 1996; P.A. 02-47 amended Subsec. (a)(1) by adding provision re shareholders “who assert appraisal rights”.



Section 36a-127 - Merger of Connecticut bank with nonbank affiliates.

A Connecticut bank may merge with one or more of its affiliates that are not banks or out-of-state banks, provided the resulting institution is a Connecticut bank. Such merger shall be effected in accordance with the provisions of section 36a-125 as if such affiliate were a constituent bank, except, with respect to any provision therein governing corporate procedure, including the rights of dissenting members or shareholders who assert existing appraisal rights, such affiliate shall comply with the laws of the state or other jurisdiction under which such affiliate is organized. Any such affiliate shall also comply with other applicable laws of the state or other jurisdiction under which such affiliate is organized concerning such mergers.

(P.A. 11-50, S. 15; P.A. 13-135, S. 2.)

History: P.A. 11-50 effective June 13, 2011; P.A. 13-135 added provision re merger to be effected as if affiliate were a constituent bank, effective June 18, 2013.



Section 36a-135 - Conversions of a mutual institution into another mutual institution.

(a)(1) Any mutual savings bank, federal mutual savings bank, mutual savings and loan association, or federal mutual savings and loan association may convert into a mutual savings bank, federal mutual savings bank, mutual savings and loan association, or federal mutual savings and loan association, in accordance with the provisions of this section and any regulations the commissioner may adopt in accordance with chapter 54 as are necessary to allow such conversions on an equitable basis, provided this section does not apply to the conversion of a mutual federal bank into another mutual federal bank.

(2) Any conversion pursuant to this section involving the conversion of or to a federal mutual savings bank or federal mutual savings and loan association shall be authorized only if permitted by federal law and shall be subject to all requirements prescribed by federal law.

(3) The converting institution shall file with the commissioner a proposed plan of conversion, a copy of the proposed amended certificate of incorporation, and a certificate by the secretary of the converting institution that the proposed plan of conversion has been approved, in accordance with subdivision (4) of this subsection, by the governing board, and, in the case of a converting savings and loan association, federal savings bank or federal savings and loan association, the depositors or members thereof.

(4) The plan of conversion shall require the approval of a majority of the governing board of the converting institution. In the case of a converting savings and loan association, the plan of conversion shall also require the favorable vote of not less than fifty-one per cent of the votes cast by depositors of such association at a special meeting called to consider such conversion. In the case of a converting federal savings bank or federal savings and loan association, the plan of conversion shall require any vote of depositors or members prescribed by federal law.

(5) In the case of a converting savings and loan association, any depositor may, within fifteen days after written notice given such depositor of such conversion, signify to such association, in writing, such depositor’s dissent therefrom. Any such dissenting depositor shall not, as a result of the conversion, become a depositor of the converted institution, and shall be entitled to receive from the converted institution the value of such depositor’s savings account in the converting association, to be ascertained by an appraisal, made as the governing board of the converted institution prescribes. If the value so fixed is not satisfactory to such depositor, such depositor may appeal to the commissioner, who shall make a reappraisal, which is final. If the reappraisal exceeds the value fixed by the governing board, the converted institution shall pay the expenses thereof. If the reappraisal does not exceed the value fixed by the governing board, the appellant shall pay the expenses thereof. The value so ascertained shall be a debt due such depositor from such converted institution. Any depositor of a converting association who does not dissent in accordance with this subdivision shall become a depositor of the converted institution and shall receive, without payment, a withdrawable deposit account or accounts in the converted institution equal in withdrawable amount to the withdrawal value of such depositor’s deposit account or accounts in the converting association.

(b) In any conversion of a mutual savings bank or mutual savings and loan association to a federal mutual savings bank or federal mutual savings and loan association under this section:

(1) The commissioner shall approve a conversion under this subsection if the commissioner determines that (A) the converting institution has complied with all applicable provisions of law, and (B) the programs, policies and procedures of the converting institution relating to anti-money-laundering activity are adequate, and the converting institution has a record of compliance with anti-money-laundering laws and regulations.

(2) After receipt of the commissioner’s approval, the converting institution shall promptly file such approval with the Secretary of the State and with the town clerk of the town in which its principal office is located. Upon such filing, and upon the receipt of all necessary approvals required under federal law, the converting institution shall cease to be a mutual savings bank or mutual savings and loan association and shall become a federal mutual savings bank or federal mutual savings and loan association, as the case may be. The converted institution shall not commence business unless its insurable accounts and deposits are insured by the Federal Deposit Insurance Corporation or its successor agency.

(c) In any conversion under this section involving the conversion to a mutual savings bank or mutual savings and loan association:

(1) The commissioner shall approve a conversion under this subsection if the commissioner determines that: (A) The converting institution has complied with all applicable provisions of law; (B) the converting institution has equity capital at least equal to the minimum equity capital required for the organization of a Connecticut bank; (C) the programs, policies and procedures of the converting institution relating to anti-money-laundering activity are adequate, and the converting institution has a record of compliance with anti-money-laundering laws and regulations; and (D) the proposed conversion will serve the public necessity and convenience.

(2) After receipt of the commissioner’s approval, the converting institution shall promptly file such approval and its amended certificate of incorporation with the Secretary of the State and with the town clerk of the town in which its principal office is located. Upon such filing, the converting institution ceases to be the type of institution from which it converted and becomes a mutual savings bank or mutual savings and loan association, as the case may be. The converted institution shall not commence business unless its insurable accounts and deposits are insured by the Federal Deposit Insurance Corporation or its successor agency. Upon such conversion, the converted institution possesses all of the rights, privileges and powers granted to it by its amended certificate of incorporation and by the provisions of the general statutes applicable to the type of institution into which it converted, and all of the assets, business and good will of the converting institution are transferred to and vested in it without any deed or instrument of conveyance provided the converting institution may execute any deed or instrument of conveyance as is convenient to confirm such transfer. The converted institution is subject to all of the duties, relations, obligations, trusts and liabilities of the converting institution, whether as debtor, depository, registrar, transfer agent, executor, administrator, trustee or otherwise, and is liable to pay and discharge all such debts and liabilities, to perform all such duties and to administer all such trusts in the same manner and to the same extent as if the converted institution had itself incurred the obligation or liability or assumed the duty, relation or trust. All rights of creditors of the converting institution and all liens upon the property of such institution are preserved unimpaired and the converted institution is entitled to receive, accept, collect, hold and enjoy any and all gifts, bequests, devises, conveyances, trusts and appointments in favor of or in the name of the converting institution and whether made or created to take effect prior to or after the conversion.

(3) The persons named as directors in the amended certificate of incorporation of the converted institution shall be its directors until the first annual election of directors after the conversion or until the expiration of their terms as directors, and have the power to take all necessary actions and to adopt bylaws concerning the business and management of such converted institution.

(P.A. 94-122, S. 63, 340; P.A. 98-260, S. 3; P.A. 02-47, S. 7; P.A. 03-259, S. 9, 10.)

History: P.A. 94-122 effective January 1, 1995; P.A. 98-260 deleted Subsec. (a)(6) re public hearing and amended Subsecs. (b) and (c) by deleting requirement re approvals needed for deposit insurance from Subdiv. (1) and adding requirement for FDIC insurance prior to commencing business in Subdiv. (2) in both Subsecs.; P.A. 02-47 amended Subsec. (a)(3) and Subsec. (c)(2) and (3) by adding provisions re amended certificate of incorporation; P.A. 03-259 amended Subsecs. (b)(1) and (c)(1) by adding new Subparas. (B) and (C), respectively, re anti-money-laundering activity and compliance, adding Subpara. (A) designator in Subsec. (b)(1) and, in Subsec. (c)(1), redesignating existing Subpara. (C) as Subpara. (D).



Section 36a-136 - (Formerly Sec. 36-142m). Conversion of a mutual institution to a capital stock bank. Plan of conversion.

(a) With the approval of the commissioner, any mutual savings bank, mutual savings and loan association, federal mutual savings bank or federal mutual savings and loan association may convert to a capital stock bank in accordance with the provisions of this section and the regulations adopted pursuant to subsection (j) of this section, provided this section does not apply to the conversion of a mutual federal bank to a capital stock federal bank. The commissioner may deny an application for conversion made pursuant to this section after allowing the applicant a reasonable opportunity to be heard.

(b) A conversion of a federal mutual savings bank or federal mutual savings and loan association to a capital stock Connecticut bank shall be authorized only if permitted by federal law and shall be subject to all requirements prescribed by federal law. A conversion of a mutual savings bank or mutual savings and loan association to a capital stock federal bank shall be authorized only if permitted by federal law and shall be subject to all requirements prescribed by federal law.

(c) The converting institution shall file with the commissioner a proposed plan of conversion, a copy of the proposed amended certificate of incorporation and a certificate by the secretary of the converting institution that the proposed plan of conversion has been approved, in accordance with subsection (d) of this section, by the governing board and in the case of a converting savings and loan association, federal savings bank or federal savings and loan association, the depositors or members thereof.

(d) The plan of conversion shall require the approval of a majority of the governing board of the converting institution. In the case of a converting savings and loan association, the plan of conversion shall also require the favorable vote of not less than fifty-one per cent of the votes cast by depositors of such association at a special meeting called to consider such conversion. In the case of a federal savings bank or federal savings and loan association, the plan of conversion shall require any vote of depositors or members prescribed by federal law.

(e) The plan of conversion for a mutual savings bank shall also require approval by (1) unless a greater percentage is required by the charter or certificate of incorporation of the converting bank, a majority of all the corporators of the converting bank, provided the converting bank shall, at the time of such vote, have no fewer than twenty-five corporators unless otherwise permitted by the commissioner based on restrictions contained in the charter or certificate of incorporation of the converting bank, and (2) a majority of the independent corporators of the converting bank, provided the total number of independent corporators shall at the time of such vote constitute no less than sixty per cent of all corporators. Such approval shall be obtained at a meeting held in accordance with the charter or certificate of incorporation or the bylaws of the mutual savings bank. For purposes of subdivision (2) of this subsection, an independent corporator means a corporator who is not an employee, officer, director, trustee or significant borrower of the mutual savings bank.

(f) A converting mutual savings bank shall, prior to the meeting required by subsection (e) of this section, provide the corporators with informational material regarding the plan of conversion, which informational material shall have been filed with and approved by the commissioner before being distributed to the corporators, and which informational material shall include disclosures summarizing the plan of conversion, the distribution of shares and compensation plans proposed for management.

(g) A converting mutual savings bank shall provide the commissioner with the following information with respect to the corporators eligible to vote at the meeting required by subsection (e) of this section:

(1) The number of corporators who (A) are not employees, officers, directors or trustees of the mutual savings bank, (B) are employees, but not officers, directors or trustees of the mutual savings bank, and (C) are officers, directors or trustees of the mutual savings bank;

(2) A description of any loan relationships, outstanding within the five-year period prior to the date of the required meeting, between the mutual savings bank and any of its corporators who are not employees, officers, directors or trustees of the mutual savings bank; and

(3) A description of any commercial relationships, other than loan relationships described in subdivision (2) of this subsection, in existence within the five-year period prior to the date of the required meeting, between the mutual savings bank and any of the corporators who are not employees, officers, directors or trustees of the mutual savings bank. For purposes of this subsection, the term “commercial relationships” means any sale or lease of real or personal property and any provision of commercial services.

(h) A converting mutual savings bank shall file with the commissioner a certificate of the secretary of the converting bank certifying that a meeting of the corporators has been held and that the plan of conversion has been approved by the corporators in accordance with the requirements of subsection (e) of this section.

(i) In any conversion under this section, each account holder of the converting institution deemed eligible under regulations adopted pursuant to subsection (j) of this section shall receive, without payment, nontransferable subscription rights to purchase capital stock of the converted institution pursuant to a subscription offering, and such offering shall precede any offering of the converting institution’s stock to the members of the community and of the general public. Each converting institution shall, at the time of conversion, establish a liquidation account for the benefit of such account holders and such liquidation account shall establish a priority upon liquidation. The requirement concerning the establishment of a liquidation account shall not apply to the formation of a mutual holding company or a reorganized savings institution of such mutual holding company under sections 36a-192 and 36a-193 or to the issuance of capital stock by such reorganized savings institution under sections 36a-195 and 36a-196.

(j) The commissioner shall adopt regulations in accordance with chapter 54 to govern the conversion of mutual institutions to capital stock institutions. Such regulations shall be similar in scope and content to the regulations of the Office of Thrift Supervision, 12 CFR Part 563b, as from time to time amended, for the conversion of mutual savings institutions into stock savings institutions. The commissioner may waive any provision of the regulations adopted pursuant to this section that is inconsistent with the regulations of the Office of Thrift Supervision or if such waiver is necessary to comply with the requirements of the Federal Deposit Insurance Corporation or its successor agency.

(k) If the commissioner certifies in writing that the protection of depositors or other creditors of such converting institution requires that the conversion proceed without delay, the commissioner may waive any provision of the regulations adopted pursuant to subsection (j) of this section that the commissioner determines will cause such delay.

(l) The commissioner may approve a conversion under this section only if the commissioner determines that: (1) The converting institution has complied with all applicable provisions of law; (2) the conversion would not result in any reduction of the converting institution’s amount of equity capital, less any subordinated debt recognized as bona fide capital; (3) the conversion would not result in a taxable reorganization of the converting institution under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; (4) the programs, policies and procedures of the converting institution relating to anti-money-laundering activity are adequate, and the converting institution has a record of compliance with anti-money-laundering laws and regulations; and (5) the plan of conversion is fair to depositors. The converted institution shall not commence business unless its insurable accounts and deposits are insured by the Federal Deposit Insurance Corporation or its successor agency.

(P.A. 83-406, S. 3, 11; P.A. 84-546, S. 136, 173; P.A. 85-330, S. 8, 14; P.A. 91-357, S. 29, 78; P.A. 94-122, S. 64, 340; P.A. 96-109, S. 1; P.A. 98-260, S. 4; P.A. 00-14, S. 2, 3; P.A. 02-47, S. 8; 02-73, S. 82; P.A. 03-196, S. 4; 03-259, S. 11; P.A. 04-23 S. 1; P.A. 05-139, S. 2.)

History: P.A. 84-546 made technical change in Subsec. (a); P.A. 85-330 added Subsec. (g) re inapplicability of provisions to mutual holding companies and reorganized savings institutions; P.A. 91-357 deleted reference to the Federal Home Loan Bank Board, added reference to the Office of Thrift Supervision and made technical changes in Subsec. (f); P.A. 94-122 added Subsec. (a) defining “eligible account holder”, renumbered former Subsecs. (a) and (b) as Subsecs. (b) and (c), deleted former Subsecs. (c) and (d), added new Subsecs. (d) and (e) re filing and approval requirements for the proposed plan of conversion, renumbered former Subsec. (e) as Subsec. (f), deleted specific procedures for notice to eligible account holders in favor of notice as per commissioner’s regulations in new Subsec. (f), added new Subsec. (g) re liquidation accounts, renumbered former Subsec. (f) as Subsec. (h), deleted former Subsec. (g) and added new Subsecs. (i) and (j) re the commissioner’s considerations for approval of conversion, effective January 1, 1995; Sec. 36-142m transferred to Sec. 36a-136 in 1995; P.A. 96-109 amended Subsec. (j) to correct “Internal Revenue Code” citation; P.A. 98-260 deleted Subsec. (j)(4) re approvals needed for deposit insurance, redesignating existing Subdiv. (5) as Subdiv. (4), and adding requirement for FDIC insurance prior to commencing business; P.A. 00-14 amended Subsec. (a) by defining “deposit account” and making technical changes, made a technical change in Subsec. (b), amended Subsec. (f) by deleting language re over-subscription to the offering, participation by every eligible account holder, savings accounts of less than $500 and notice to account holders, amended Subsec. (g) by deleting provisions re liquidation account, amended Subsec. (h) by deleting language re restrictions, adjustments and exceptions to regulations and adding provisions re the commissioner’s ability to waive certain provisions of regulations, and amended Subsec. (j)(2) by replacing “reorganized” with “recognized”, effective April 25, 2000; P.A. 02-47 amended Subsec. (d) by adding provision re amended certificate of incorporation; P.A. 02-73 amended Subsec. (a)(2) by replacing reference to Subdiv. (19) with reference to Subdiv. (21) of Sec. 36a-2; P.A. 03-196 deleted former Subsec. (a) re definitions, redesignated existing Subsecs. (b) to (f), inclusive, as Subsecs. (a) to (e), inclusive, merged existing Subsec. (g) into redesignated Subsec. (e), redesignated existing Subsecs. (h) to (j), inclusive, as Subsecs. (f) to (h), inclusive, amended Subsec. (e) by replacing references to “eligible account holder” with references to “account holder”, inserting “deemed eligible under regulations adopted pursuant to subsection (f) of this section” and “community and of the” and substituting “requirement concerning the establishment of a liquidation account” for “provisions of this subsection”, amended Subsec. (h) by substituting “may” for “shall” and inserting “only” in the introductory provision, and made conforming and technical changes, effective July 1, 2003; P.A. 03-259 amended Subsec. (j), redesignated as Subsec. (h), by adding new Subdiv. (4) re anti-money-laundering activity and compliance and redesignating existing Subdiv. (4) as Subdiv. (5); P.A. 04-23 added new Subsec. (e) requiring approval of plan of conversion for a mutual savings bank by a majority of all corporators and independent corporators of the converting bank and requiring such approval to be obtained at a meeting, new Subsec. (f) requiring converting mutual savings bank to provide corporators with informational material re plan prior to meeting, new Subsec. (g) requiring converting mutual savings bank to provide commissioner with information re corporators and new Subsec. (h) requiring converting mutual savings bank to file with commissioner certification that a meeting of corporators was held and that plan was approved by corporators, redesignated existing Subsecs. (e) to (h) as new Subsecs. (i) to (l), respectively, and changed internal references accordingly, effective April 28, 2004; P.A. 05-139 amended Subsec. (e)(1) to insert “unless a greater percentage is required by the charter or certificate of incorporation of the converting bank,” effective July 1, 2005.



Section 36a-137 - Conversion of a capital stock bank into another capital stock bank.

(a)(1) Any capital stock Connecticut bank or capital stock federal bank may convert into any other capital stock Connecticut bank or capital stock federal bank upon the approval of the conversion by the commissioner, provided this section does not apply to the conversion of a capital stock federal bank to another capital stock federal bank. The requirements of the commissioner’s approval and subdivisions (3) to (5), inclusive, of this subsection do not apply to the conversion of a capital stock Connecticut bank into a national banking association.

(2) Any conversion pursuant to this section involving the conversion of or to a capital stock federal bank shall be authorized only if permitted by federal law and shall be subject to all requirements prescribed by federal law.

(3) The converting bank shall file with the commissioner a proposed plan of conversion, a copy of the proposed amended certificate of incorporation and a certificate by the secretary of the converting bank that the proposed plan of conversion and proposed amended certificate of incorporation have been approved in accordance with subdivision (4) of this subsection by the governing board and the shareholders.

(4) The plan of conversion and proposed amended certificate of incorporation shall require the approval of a majority of the governing board of the converting bank and, in the case of a converting Connecticut bank, the favorable vote of not less than two-thirds of the holders of each class of the bank’s capital stock cast at a meeting called to consider such conversion. In the case of a converting federal bank, the plan of conversion shall require any vote of shareholders prescribed by federal law.

(5) Any shareholder of a converting Connecticut bank is entitled to assert appraisal rights and to obtain payment of the fair value of such shareholder’s shares under sections 33-855 to 33-872, inclusive.

(b) In any conversion under this section of a capital stock Connecticut bank to a capital stock federal bank other than a national banking association:

(1) The commissioner shall approve a conversion under this subsection if the commissioner determines (A) that the converting bank has complied with all applicable provisions of law, and (B) the programs, policies and procedures of the converting institution relating to anti-money-laundering activity are adequate, and the converting institution has a record of compliance with anti-money-laundering laws and regulations.

(2) After receipt of the commissioner’s approval, the converting bank shall promptly file the approval with the Secretary of the State and with the town clerk of the town in which its principal office is located. Upon filing, and upon the receipt of all necessary approvals required under federal law, the converting bank ceases to be a capital stock Connecticut bank and becomes a capital stock federal bank. The converted bank shall not commence business unless its insurable accounts and deposits are insured by the Federal Deposit Insurance Corporation or its successor agency.

(c) In any conversion under this section of a capital stock Connecticut bank to a national banking association, the converting bank shall: (1) File a notice of its intent to convert with the commissioner at the time it submits an application to convert with the Office of the Comptroller of the Currency; and (2) submit its charter, or a copy thereof, to the commissioner upon consummation of the conversion.

(d) In any conversion under this section involving the conversion to a capital stock Connecticut bank:

(1) The commissioner shall approve a conversion under this subsection if the commissioner determines that: (A) The converting bank has complied with all applicable provisions of law; (B) the converting bank has equity capital at least equal to the minimum equity capital for the organization of a Connecticut bank; (C) the programs, policies and procedures of the converting institution relating to anti-money-laundering activity are adequate, and the converting institution has a record of compliance with anti-money-laundering laws and regulations; and (D) the proposed conversion will serve public necessity and convenience.

(2) After receipt of the commissioner’s approval, the converting bank shall promptly file such approval and its amended certificate of incorporation with the Secretary of the State and with the town clerk of the town in which its principal office is located. Upon such filing, the converting bank shall cease to be the type of bank from which it converted and shall become a bank and trust company, capital stock savings bank or capital stock savings and loan association, as the case may be. The converted Connecticut bank shall not commence business unless its insurable accounts and deposits are insured by the Federal Deposit Insurance Corporation or its successor agency. Upon such conversion, the converted Connecticut bank possesses all of the rights, privileges and powers granted to it by its amended certificate of incorporation and by the provisions of the general statutes applicable to the type of Connecticut bank into which it converted, and all of the assets, business and good will of the converting bank are transferred to and vested in it without any deed or instrument of conveyance, provided the converting bank may execute any deed or instrument of conveyance as is convenient to confirm such transfer. The converted Connecticut bank is subject to all of the duties, relations, obligations, trusts and liabilities of the converting bank, whether as debtor, depository, registrar, transfer agent, executor, administrator, trustee or otherwise, and is liable to pay and discharge all such debts and liabilities, to perform all such duties and to administer all such trusts in the same manner and to the same extent as if the converted Connecticut bank had itself incurred the obligation or liability or assumed the duty, relation or trust. All rights of creditors of the converting bank and all liens upon the property of such bank are preserved unimpaired and the converted Connecticut bank is entitled to receive, accept, collect, hold and enjoy any and all gifts, bequests, devises, conveyances, trusts and appointments in favor of or in the name of the converting bank and whether made or created to take effect prior to or after the conversion.

(3) The persons named as directors in the amended certificate of incorporation shall be the directors of the converted Connecticut bank until the first annual election of directors after the conversion or until the expiration of their terms as directors, and shall have the power to take all necessary actions and to adopt bylaws concerning the business and management of such Connecticut bank.

(4) No such converted Connecticut bank shall exercise any of the fiduciary powers granted to Connecticut banks by law until express authority therefor has been given by the commissioner, unless such powers were legally exercised by the bank at the time of conversion.

(5) The franchise tax required to be paid by capital stock Connecticut banks on an increase of capital stock shall be paid upon the capital stock of any such converted Connecticut bank converting from a capital stock federal bank, the amount subject to such tax to be determined by deducting from the entire amount of such stock, the amount of the capital stock of the capital stock federal bank upon which such tax was paid during its existence as a capital stock Connecticut bank, if such capital stock federal bank came into existence by virtue of conversion from a capital stock Connecticut bank or by virtue of merger or consolidation of a capital stock Connecticut bank with a capital stock federal bank.

(e) Notwithstanding the provisions of subsection (a) of this section, no reorganized savings institution shall have the power to convert into a bank and trust company, capital stock savings bank or capital stock savings and loan association, as the case may be.

(P.A. 94-122, S. 65, 340; P.A. 98-260, S. 5; P.A. 01-183, S. 4, 11; P.A. 02-47, S. 9; P.A. 03-259, S. 12, 13.)

History: P.A. 94-122 effective January 1, 1995; P.A. 98-260 deleted Subsec. (a)(6) re public hearing and amended Subsecs. (b) and (c) by deleting requirement re approvals needed for deposit insurance from Subdiv. (1) and adding requirement for FDIC insurance prior to commencing business in Subdiv. (2) in both Subsecs. (Revisor’s note: In Subsec. (a)(1), a reference to “subdivisions (3) to (6)” was changed editorially by the Revisors to “subdivisions (3) to (5)” to reflect the deletion of former Subdiv. (6) by P.A. 98-260); P.A. 01-183 made a technical change in Subsec. (b), added new Subsec. (c) re conversion of a capital stock Connecticut bank to a national banking association and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), effective July 6, 2001; P.A. 02-47 amended Subsec. (a)(3) and (4) by adding amended certificate of incorporation in and (a)(5) by deleting provisions re objecting and dissenting shareholder and adding provision re assertion of appraisal rights and obtaining payment of fair value of shares, and amended Subsec. (d)(2) and (3) by adding provisions re amended certificate of incorporation; P.A. 03-259 amended Subsecs. (b)(1) and (d)(1) by adding new Subparas. (B) and (C), respectively, re anti-money-laundering activity and compliance, inserting Subpara. (A) designator in Subsec. (b)(1) and, in Subsec. (d)(1), redesignating existing Subpara. (C) as Subpara. (D).



Section 36a-138 - Conversion of a capital stock institution into a mutual institution.

(a) With the approval of the commissioner, any capital stock bank may convert into a mutual bank, in accordance with the provisions of this section and any regulations that the commissioner may adopt hereunder, provided this section does not apply to the conversion of a capital stock federal bank into a mutual federal bank.

(b) A conversion under this section involving a federal bank shall be authorized only if permitted by federal law and is subject to all requirements prescribed by federal law.

(c) The commissioner shall approve a conversion under this section if the commissioner determines that: (1) The converting institution has complied with all applicable provisions of law; (2) the proposed conversion will serve public necessity and convenience; (3) in the case of a conversion to a mutual savings bank or mutual savings and loan association, the converting institution has equity capital at least equal to the minimum equity capital required for the organization of a Connecticut bank; and (4) the programs, policies and procedures of the converting institution relating to anti-money-laundering activity are adequate, and the converting institution has a record of compliance with anti-money-laundering laws and regulations. The converted institution shall not commence business unless its insurable accounts and deposits are insured by the Federal Deposit Insurance Corporation or its successor agency.

(P.A. 94-122, S. 66, 340; P.A. 98-260, S. 6; P.A. 03-259, S. 14.)

History: P.A. 94-122 effective January 1, 1995; P.A. 98-260 amended Subsec. (c) by deleting requirement re approvals needed for deposit insurance from Subdiv. (1) and adding requirement for FDIC insurance prior to commencing business; P.A. 03-259 added Subsec. (c)(4) re anti-money-laundering activity and compliance.



Section 36a-139 - (Formerly Sec. 36a-252). Conversion of community banks to Connecticut banks.

(a) Any community bank organized pursuant to subsection (r) of section 36a-70 may, upon the approval of the commissioner, convert to a Connecticut bank that is authorized to operate without the limitations provided in subdivision (3) of subsection (r) of section 36a-70.

(b) A community bank that proposes to convert shall file with the commissioner a proposed plan of conversion, a copy of the proposed amended certificate of incorporation and a certificate by the secretary of the community bank that the proposed plan of conversion and proposed amended certificate of incorporation have been approved in accordance with subsection (c) of this section.

(c) The proposed plan of conversion and proposed amended certificate of incorporation shall require the approval of a majority of the governing board of the community bank and the favorable vote of not less than two-thirds of the holders of each class of the bank’s capital stock, if any, or, in the case of a mutual community bank, the corporators thereof, cast at a meeting called to consider such conversion.

(d) Any shareholder of a capital stock community bank that proposes to convert who, on or before the date of the shareholders’ meeting to vote on such conversion, objects to the conversion by filing a written objection with the secretary of such bank may, within ten days after the effective date of such conversion, make written demand upon the bank for payment of such shareholder’s stock. Any such shareholder that makes such objection and demand shall have the same rights as those of a shareholder who asserts appraisal rights with respect to the merger of two or more capital stock Connecticut banks.

(e) The commissioner shall approve a conversion under this section if the commissioner determines that: (1) The community bank has complied with all applicable provisions of law; (2) the community bank has equity capital of at least five million dollars; (3) the community bank has received satisfactory ratings on its most recent state or federal safety and soundness examination and Community Reinvestment Act examination; and (4) the proposed conversion will serve the public necessity and convenience.

(f) After receipt of the commissioner’s approval, the community bank shall promptly file such approval and its amended certificate of incorporation with the Secretary of the State and with the town clerk of the town in which its principal office is located. Upon such filing, the bank shall cease to be a community bank subject to the limitations provided in subdivision (3) of subsection (r) of section 36a-70 and shall be a Connecticut bank possessed of all rights, privileges and powers granted to it by its amended certificate of incorporation and by the provisions of the general statutes applicable to its type of Connecticut bank, and all of the assets, business and good will of the community bank shall be transferred to and vested in such Connecticut bank without any deed or instrument of conveyance, provided the converting bank may execute any deed or instrument of conveyance as is convenient to confirm such transfer. Such Connecticut bank shall be subject to all of the duties, relations, obligations, trusts and liabilities of the community bank, whether as debtor, depository, registrar, transfer agent, executor, administrator or otherwise, and shall be liable to pay and discharge all such debts and liabilities, to perform all such duties in the same manner and to the same extent as if the Connecticut bank had itself incurred the obligation or liability or assumed the duty or relation. All rights of creditors of the community bank and all liens upon the property of such bank shall be preserved unimpaired and the Connecticut bank shall be entitled to receive, accept, collect, hold and enjoy any and all gifts, bequests, devises, conveyances, trusts and appointments in favor of or in the name of the community bank and whether made or created to take effect prior to or after the conversion.

(g) The persons named as directors in the amended certificate of incorporation shall be the directors of such Connecticut bank until the first annual election of directors after the conversion or until the expiration of their terms as directors, and shall have the power to take all necessary actions and to adopt bylaws concerning the business and management of such Connecticut bank.

(h) No such Connecticut bank may exercise any of the fiduciary powers granted to Connecticut banks by law until express authority therefor has been given by the commissioner, unless such authority was previously granted to the community bank.

(i) The franchise tax required to be paid by capital stock Connecticut banks upon an increase of capital stock shall be paid upon the capital stock of any such Connecticut bank, provided, any franchise tax paid by the community bank shall be subtracted from any amount owed under this subsection.

(P.A. 97-209, S. 4, 6; P.A. 98-260, S. 9; P.A. 01-183, S. 7, 11; P.A. 02-47, S. 16.)

History: P.A. 97-209 effective June 24, 1997; P.A. 98-260 deleted former Subsec. (e) re public hearing, redesignated existing Subsec. (f) as Subsec. (e) and deleted provision re approvals needed for deposit insurance from Subdiv. (1), and redesignated existing Subsecs. (g) to (j) as Subsecs. (f) to (i); P.A. 01-183 replaced references to expansion of powers with references to conversion and made conforming and technical changes throughout, effective July 6, 2001; P.A. 02-47 amended Subsecs. (b), (c), (f) and (g) by adding provisions re amended certificate of incorporation and amended Subsec. (d) by replacing “dissents from” with “asserts appraisal rights with respect to”; Sec. 36a-252 transferred to Sec. 36a-139 in 2003.



Section 36a-139a - (Formerly Sec. 36a-252a). Conversion of uninsured banks and trust banks.

(a) Any uninsured bank or any trust bank may, upon the approval of the commissioner, convert to a Connecticut bank that is authorized to accept retail deposits and operate without the limitations provided in subdivisions (2) and (3) of subsection (t) and subsection (u) of section 36a-70 and subsection (b) of section 36a-250.

(b) The converting bank shall file with the commissioner a proposed plan of conversion, a copy of the proposed amended certificate of incorporation and a certificate by the secretary of the converting bank that the proposed plan of conversion and proposed amended certificate of incorporation have been approved in accordance with subsection (c) of this section.

(c) The proposed plan of conversion and proposed amended certificate of incorporation shall require the approval of a majority of the governing board of the converting bank and the favorable vote of not less than two-thirds of the holders of each class of the converting bank’s capital stock, if any, or in the case of a converting mutual bank, the corporators thereof, cast at a meeting called to consider such conversion.

(d) Any shareholder of a capital stock Connecticut bank that proposes to convert under this section, who, on or before the date of the shareholders’ meeting to vote on such conversion, objects to the conversion by filing a written objection with the secretary of such bank may, within ten days after the effective date of such conversion, make written demand upon the bank for payment of such shareholder’s stock. Any such shareholder that makes such objection and demand shall have the same rights as those of a shareholder that asserts appraisal rights with respect to the merger of two or more capital stock Connecticut banks.

(e) The commissioner shall approve a conversion under this section if the commissioner determines that: (1) The converting bank has complied with all applicable provisions of law; (2) the converting bank has equity capital of at least five million dollars; (3) the converting bank has received satisfactory ratings on its most recent safety and soundness examination; (4) the proposed conversion will serve the public necessity and convenience; and (5) the converting bank will provide adequate services to meet the banking needs of all community residents, including low-income residents and moderate-income residents to the extent permitted by its charter, in accordance with a plan submitted by the converting bank to the commissioner, in such form and containing such information as the commissioner may require. Upon receiving any such plan, the commissioner shall make the plan available for public inspection and comment at the Department of Banking and cause notice of its submission and availability for inspection and comment to be published in the department’s weekly bulletin. With the concurrence of the commissioner, the converting bank shall publish, in the form of a legal advertisement in a newspaper having a substantial circulation in the area, notice of such plan’s submission and availability for public inspection and comment. The notice shall state that the inspection and comment period will last for a period of thirty days from the date of publication. The commissioner shall not make such determination until the expiration of the thirty-day period. In making such determination, the commissioner shall, unless clearly inapplicable, consider, among other factors, whether the plan identifies specific unmet credit and consumer banking needs in the local community and specifies how such needs will be satisfied, provides for sufficient distribution of banking services among branches or satellite devices, or both, located in low-income neighborhoods, contains adequate assurances that banking services will be offered on a nondiscriminatory basis and demonstrates a commitment to extend credit for housing, small business and consumer purposes in low-income neighborhoods.

(f) After receipt of the commissioner’s approval, the converting bank shall promptly file such approval and its amended certificate of incorporation with the Secretary of the State and with the town clerk of the town in which its principal office is located. Upon such filing, the bank shall cease to be an uninsured bank subject to the provisions of subdivisions (2) and (3) of subsection (t) and subsection (u) of section 36a-70, or a trust bank, subject to the limitations provided in subsection (u) of section 36a-70 and subsection (b) of section 36a-250, and shall be a Connecticut bank subject to all of the requirements and limitations and possessed of all rights, privileges and powers granted to it by its amended certificate of incorporation and by the provisions of the general statutes applicable to its type of Connecticut bank. Such Connecticut bank shall not commence business unless its insurable accounts and deposits are insured by the Federal Deposit Insurance Corporation or its successor agency. Upon such filing with the Secretary of the State and with the town clerk, all of the assets, business and good will of the converting bank shall be transferred to and vested in such Connecticut bank without any deed or instrument of conveyance, provided the converting bank may execute any deed or instrument of conveyance as is convenient to confirm such transfer. Such Connecticut bank shall be subject to all of the duties, relations, obligations, trusts and liabilities of the converting bank, whether as debtor, depository, registrar, transfer agent, executor, administrator or otherwise, and shall be liable to pay and discharge all such debts and liabilities, and to perform all such duties in the same manner and to the same extent as if the Connecticut bank had itself incurred the obligation or liability or assumed the duty or relation. All rights of creditors of the converting bank and all liens upon the property of such bank shall be preserved unimpaired and the Connecticut bank shall be entitled to receive, accept, collect, hold and enjoy any and all gifts, bequests, devises, conveyances, trusts and appointments in favor of or in the name of the converting bank and whether made or created to take effect prior to or after the conversion.

(g) The persons named as directors in the amended certificate of incorporation shall be the directors of such Connecticut bank until the first annual election of directors after the conversion or until the expiration of their terms as directors, and shall have the power to take all necessary actions and to adopt bylaws concerning the business and management of such Connecticut bank.

(h) No such Connecticut bank resulting from the conversion of an uninsured bank may exercise any of the fiduciary powers granted to Connecticut banks by law until express authority therefor has been given by the commissioner, unless such authority was previously granted to the converting bank.

(i) The franchise tax required to be paid by capital stock Connecticut banks upon an increase of capital stock shall be paid upon the capital stock of any such Connecticut bank, provided, any franchise tax paid by the converting bank shall be subtracted from any amount owed under this subsection.

(P.A. 99-158, S. 8; P.A. 01-10, S. 6; 01-183, S. 9, 11; P.A. 02-47, S. 17; P.A. 04-136, S. 6.)

History: P.A. 01-10 made a technical change in Subsec. (f); P.A. 01-183 added language re Connecticut banks that function solely in a fiduciary capacity in Subsecs. (a) and (f), added reference to Sec. 36a-250(b) in Subsec. (a), replaced references to expansion of powers with references to conversion throughout and made conforming and technical changes throughout, effective July 6, 2001; P.A. 02-47 amended Subsecs. (b), (c), (f) and (g) by adding provisions re amended certificate of incorporation and amended Subsec. (d) by replacing “who dissents from” with “that asserts appraisal rights with respect to”; Sec. 36a-252a transferred to Sec. 36a-139a in 2003; P.A. 04-136 amended Subsecs. (a) and (f) to substitute trust bank for Connecticut bank organized to function or that functions solely in a fiduciary capacity, to insert references to Sec. 36a-70(u) and to make technical changes, effective May 12, 2004.



Section 36a-139b - Conversion to an uninsured bank.

(a) Any Connecticut bank may, upon the approval of the commissioner, convert to an uninsured bank.

(b) The converting bank shall file with the commissioner a proposed plan of conversion, a copy of the proposed amended certificate of incorporation and a certificate by the secretary of the converting bank that the proposed plan of conversion and proposed certificate of incorporation have been approved in accordance with subsection (c) of this section.

(c) The proposed plan of conversion and proposed amended certificate of incorporation shall require the approval of a majority of the governing board of the converting bank and the favorable vote of not less than two-thirds of the holders of each class of the bank’s capital stock, if any, or, in the case of a mutual bank, the corporators thereof, cast at a meeting called to consider such conversion.

(d) Any shareholder of a converting capital stock Connecticut bank that proposes to convert to an uninsured bank who, on or before the date of the shareholders’ meeting to vote on such conversion, objects to the conversion by filing a written objection with the secretary of such bank may, within ten days after the effective date of such conversion, make written demand upon the converted bank for payment of such shareholder’s stock. Any such shareholder that makes such objection and demand shall have the same rights as those of a shareholder who dissents from the merger of two or more capital stock Connecticut banks.

(e) If applicable, a converting Connecticut bank shall liquidate all of its retail deposits with the approval of the commissioner. The converting bank shall file with the commissioner a written notice of its intent to liquidate all of its retail deposits together with a plan of liquidation and a proposed notice to depositors approved and executed by a majority of its governing board. The commissioner shall approve the plan and the notice to depositors. The commissioner shall not approve a sale of the retail deposits of the converting bank if the purchasing insured depository institution, including all insured depository institutions which are affiliates of such institution, upon consummation of the sale, would control thirty per cent or more of the total amount of deposits of insured depository institutions in this state, unless the commissioner permits a greater percentage of such deposits. The converting and purchasing institutions shall file with the commissioner a written agreement approved and executed by a majority of the governing board of each institution prescribing the terms and conditions of the transaction.

(f) The commissioner shall approve a conversion under this section if the commissioner determines that: (1) The converting bank has complied with all applicable provisions of law; (2) the converting bank has equity capital of at least five million dollars unless the commissioner establishes a different minimum capital requirement based on the proposed activities of the converting bank; (3) the converting bank has liquidated all of its retail deposits, if any, and has no deposits that are insured by the Federal Deposit Insurance Corporation or its successor agency; and (4) the proposed conversion will serve the public necessity and convenience. The commissioner shall not approve such conversion unless the commissioner considers the findings of the most recent state or federal safety and soundness examination of the converting bank, and the effect of the proposed conversion on the financial resources and future prospects of the converting bank.

(g) After receipt of the commissioner’s approval for the conversion, the converting bank shall promptly file such approval and its certificate of incorporation with the Secretary of the State and with the town clerk of the town in which its principal office is located. Upon such filing, the converted Connecticut bank shall not accept retail deposits and shall be an uninsured bank, subject to the limitations in subdivisions (2) and (3) of subsection (t) and subsection (u) of section 36a-70. Upon such conversion, the converted Connecticut bank possesses all of the rights, privileges and powers granted to it by its certificate of incorporation and by the provisions of the general statutes applicable to its type of Connecticut bank, and all of the assets, business and good will of the converting bank shall be transferred to and vested in the converted Connecticut bank without any deed or instrument of conveyance, provided the converting bank may execute any deed or instrument of conveyance as is convenient to confirm such transfer. The converted Connecticut bank shall be subject to all of the duties, relations, obligations, trusts and liabilities of the converting bank, whether as debtor, depository, registrar, transfer agent, executor, administrator or otherwise, and shall be liable to pay and discharge all such debts and liabilities, and to perform all such duties in the same manner and to the same extent as if the converted bank had itself incurred the obligation or liability or assumed the duty or relation. All rights of creditors of the converting bank and all liens upon the property of such bank shall be preserved unimpaired and the uninsured bank shall be entitled to receive, accept, collect, hold and enjoy any and all gifts, bequests, devises, conveyances, trusts and appointments in favor of or in the name of the converting bank and whether made or created to take effect prior to or after the conversion.

(h) The persons named as directors in the certificate of incorporation shall be the directors of the converted Connecticut bank until the first annual election of directors after the conversion or until the expiration of their terms as directors, and shall have the power to take all necessary actions and to adopt bylaws concerning the business and management of such Connecticut bank.

(i) No converted Connecticut bank, other than a Connecticut bank which converted from a trust bank, may exercise any of the fiduciary powers granted to Connecticut banks by law until express authority therefor has been given by the commissioner, unless such authority was previously granted to the converting bank.

(j) The franchise tax required to be paid by capital stock Connecticut banks upon an increase of capital stock shall be paid upon the capital stock of any such converted bank, provided, any franchise tax paid by the converting bank shall be subtracted from any amount owed under this subsection.

(P.A. 01-183, S. 10, 11; P.A. 02-39, S. 1; 02-47, S. 19; P.A. 03-84, S. 43; 03-196, S. 10; P.A. 04-8, S. 2; 04-136, S. 7.)

History: P.A. 01-183 effective July 6, 2001; P.A. 02-39 amended Subsec. (a) by deleting provision re authorized to accept retail deposits and making a technical change, amended Subsec. (e) by replacing “With the approval of the commissioner” with “If applicable” and adding “with the approval of the Commissioner of Banking” and amended Subsec. (f)(3) by adding “if any”; P.A. 02-47 amended Subsec. (c) by adding provision re amended certificate of incorporation; P.A. 03-84 changed “Commissioner of Banking” to “commissioner” in Subsecs. (a) and (e), effective June 3, 2003; P.A. 03-196 amended Subsec. (b) by inserting “amended”, effective July 1, 2003; P.A. 04-8 made a technical change in Subsec. (g), effective April 16, 2004; P.A. 04-136 amended Subsecs. (a), (e) and (g) to eliminate “as defined in subsection (t) of section 36a-70”, amended Subsec. (g) to make a technical change in references to limitations in Sec. 36a-70(t) and to add reference to Sec. 36a-70(u), and amended Subsec. (i) to substitute “trust bank” for “Connecticut bank organized solely to function in a fiduciary capacity”, effective May 12, 2004.



Section 36a-145 - (Formerly Sec. 36-59). Branches, limited branches, mobile branches and loan production offices. Establishment, operation, conversion, closing, relocation, consolidation and sale.

(a) As used in this section:

(1) “Branch” means any office at a fixed location of a Connecticut bank, other than the main office, at which deposits are received, checks paid and money lent and which, at a minimum, is open for banking business Monday through Friday, except as provided in subsection (a) of section 36a-23.

(2) “Commercial activities” means activities in which a bank holding company, as defined in 12 USC 1841(a)(1), a financial holding company, as defined in 12 USC 1841(p), a national banking association established under 12 USC 21, or a financial subsidiary of a national bank established under 12 USC 24a, may not engage under federal law.

(3) “Consolidate” means to combine within the same neighborhood, without substantially affecting the nature of the business or customers served, (A) two or more branches into a single branch; (B) one or more branches and one or more limited branches into a single branch or limited branch; (C) two or more limited branches into a single limited branch; or (D) one or more branches or limited branches into a main office.

(4) “Limited branch” means any office at a fixed location of a Connecticut bank at which banking business is conducted other than the main office, branch, mobile branch or loan production office.

(5) “Mobile branch” means any office of a Connecticut bank at which banking business is conducted which is in fact moved or transported to one or more predetermined locations in accordance with a predetermined schedule.

(6) “Relocate” means to move within the same immediate neighborhood without substantially affecting the nature of the business or customers served.

(b) (1) With the approval of the commissioner, any Connecticut bank may establish a branch in this state. The commissioner shall not approve the establishment of a branch under this subsection unless the commissioner considers whether: (A) Establishment of the branch is consistent with safe and sound banking practices; and (B) the branch will promote the public convenience and advantage. The commissioner shall not approve the establishment of any branch under this subsection unless the commissioner makes the findings required under section 36a-34. No Connecticut bank may establish or maintain a branch in this state on the premises or property of an affiliate of such bank if the affiliate engages in commercial activities.

(2) For a period of three years following the issuance of its final certificate of authority pursuant to subsection (l) of section 36a-70, a Connecticut bank may, with thirty days’ prior notice to the commissioner, establish a branch in this state if the proposed branch was approved as part of the application to organize such bank, unless the commissioner requires an approval pursuant to subdivision (1) of this subsection.

(3) With the approval of the commissioner, any Connecticut bank may convert a limited branch in this state to a branch. The commissioner shall not approve a conversion under this subdivision unless the commissioner considers such factors and makes such findings under subdivision (1) of this subsection as the commissioner deems applicable.

(c) (1) With the approval of the commissioner, any Connecticut bank may establish in this state a limited branch that provides limited services or is open for limited time periods. The commissioner shall not approve the establishment of a limited branch under this subdivision unless the commissioner considers such factors and makes such findings under subdivision (1) of subsection (b) of this section as the commissioner deems applicable. The commissioner shall approve such establishment if the commissioner determines that: (A) The interest of the neighborhood where the limited branch is to be located will be served to advantage by the establishment of the proposed branch, and (B) the proposed products, services and banking hours are appropriate to meet the convenience and needs of the neighborhood. No Connecticut bank may establish or maintain a limited branch in this state on the premises or property of an affiliate of such bank if the affiliate engages in commercial activities.

(2) For a period of three years following the issuance of its final certificate of authority pursuant to subsection (l) of section 36a-70, a Connecticut bank may, with thirty days’ prior notice to the commissioner, establish a limited branch in this state if the proposed limited branch was approved as part of the application to organize such bank, unless the commissioner requires an approval pursuant to subdivision (1) of this subsection.

(3) With the approval of the commissioner, any Connecticut bank may convert a branch in this state to a limited branch. The commissioner shall not approve a conversion under this subdivision unless the commissioner considers such factors and makes such findings under subdivision (1) of subsection (b) of this section as the commissioner deems applicable, and the commissioner determines that alternative banking services are available in the neighborhood so that any reduction in services will not result in unmet banking needs.

(4) (A) Except as provided in subparagraph (B) of this subdivision, with the approval of the commissioner, any Connecticut bank may establish in this state a special need limited branch that provides limited services or is open for limited time periods in order to meet a special need of the neighborhood in which such limited branch is to be located. The commissioner shall not approve the establishment of a special need limited branch under this subdivision unless the commissioner considers such factors and makes such findings and determinations under subdivision (1) of this subsection as the commissioner deems necessary.

(B) Any Connecticut bank may establish in this state a special need limited branch that provides limited services or is open for limited time periods to participate or assist in a financial education program for high school students where, in connection with the program, deposits are received, checks are paid or money is lent, if: (i) The deposits are received, checks are paid and money is lent on school premises or a facility used by the high school; (ii) the receipt of deposits, paying of checks and lending of money are provided in accordance with the school’s policy; (iii) the principal purpose of each program is financial education; and (iv) each program is conducted in a manner that is consistent with safe and sound banking practices, provided the Connecticut bank submits written notice to the commissioner not less than thirty days prior to the date of the establishment of such branch. The notice shall include a detailed description of the program, the location of the high school or facility at which the program will take place and any other information that the commissioner may require.

(5) A limited branch shall be conspicuously identified as a branch of the Connecticut bank. The commissioner may condition the approval of such branch with any other requirement that the commissioner deems necessary or appropriate for the protection of depositors or the Connecticut bank.

(d) (1) With the approval of the commissioner for each predetermined location, any Connecticut bank may establish in this state a mobile branch. The commissioner shall not approve the establishment of a mobile branch under this subsection unless the commissioner makes the considerations, findings and determinations required under subdivision (1) of subsection (c) of this section, provided that in the case of a mobile branch established in order to meet a special need of the neighborhood in which such mobile branch is to be located, the commissioner shall not approve such establishment unless the commissioner makes the considerations and determinations required under subdivision (4) of subsection (c) of this section.

(2) A mobile branch shall be conspicuously identified as a branch of the Connecticut bank. The commissioner may condition approval of such mobile branch with any other requirement that the commissioner deems necessary or appropriate for the protection of depositors or the Connecticut bank.

(e) Nothing in this section shall prohibit a Connecticut bank from establishing or operating a branch, limited branch or mobile branch in the same or approximately the same location as another depository institution, or continuing to operate as a branch, limited branch or mobile branch in this state in the same or approximately the same location, the business of any other depository institution which has been acquired by the Connecticut bank.

(f) (1) A Connecticut bank which proposes to close any branch or limited branch shall submit to the commissioner a notice of the proposed closing not later than the first day of the ninety-day period ending on the date proposed for that closing. The notice shall include a detailed statement of the reasons for the decision to close the branch or limited branch and the statistical and other information in support of such reasons. After receipt of the notice, the commissioner may require the Connecticut bank to submit any additional information.

(2) The Connecticut bank shall provide notice of the proposed closing to its customers by:

(A) Posting a notice in a conspicuous manner on the premises of the branch or limited branch proposed to be closed during a period not less than the thirty-day period ending on the date proposed for that closing; and

(B) Including a notice in at least one of any regular account statements mailed to customers of the branch or limited branch proposed to be closed or in a separate mailing, by not later than the beginning of the ninety-day period ending on the date proposed for that closing.

(3) (A) A Connecticut bank which proposes to close any mobile branch shall submit to the commissioner a notice of the proposed closing not later than thirty days prior to the date proposed for such closing. The notice shall include a detailed statement of the reasons for the decision to close the mobile branch and the statistical and other information in support of such reasons. After receipt of the notice, the commissioner may require the Connecticut bank to submit any additional information.

(B) A Connecticut bank which proposes to close any predetermined location of a mobile branch shall notify the commissioner prior to the closing of such location.

(g) Any Connecticut bank may relocate within this state any branch or limited branch established in this state in accordance with such notice to customers and other requirements as the commissioner may prescribe, provided the bank submits written notice to the commissioner not later than thirty days prior to the date of such relocation.

(h) Any Connecticut bank may consolidate within this state any branch, limited branch or main office established in this state in accordance with such notice to customers and other requirements as the commissioner may prescribe, provided the bank submits written notice to the commissioner not later than thirty days prior to the date of such consolidation.

(i) With the approval of the commissioner, a Connecticut bank may sell a branch, limited branch or mobile branch established in this state to any bank, Connecticut credit union or federal credit union. The selling Connecticut bank must have been in existence and continuously operating for at least five years unless the commissioner waives this requirement. The commissioner shall not approve such sale if such acquiring bank or credit union, including all insured depository institutions which are affiliates of the bank or credit union, upon consummation of the sale, would control thirty per cent or more of the total amount of deposits of insured depository institutions in this state, unless the commissioner permits a greater percentage of such deposits. Approval under this subsection shall not be required if approval under section 36a-210 is required for such sale.

(j) With the approval of the commissioner, a Connecticut bank may establish a branch, limited branch or mobile branch outside of this state in accordance with applicable law. The commissioner shall not grant such approval, unless: (1) The commissioner finds, in accordance with regulations adopted pursuant to chapter 54, that the Connecticut bank has a record of compliance with the requirements of the Community Reinvestment Act of 1977, 12 USC 2901 et seq., as from time to time amended, sections 36a-30 to 36a-33, inclusive, to the extent applicable, and applicable consumer protection laws; (2) the Connecticut bank is adequately capitalized and the commissioner determines that it will continue to be adequately capitalized; and (3) the Connecticut bank is adequately managed and the commissioner determines that it will continue to be adequately managed. The commissioner may examine and supervise the out-of-state branches of any such Connecticut bank and may enter into agreements with other state or federal banking regulators or similar regulators in a foreign country concerning such examinations or supervision. Any such agreement may include provisions concerning the assessment or sharing of fees for such examination or supervision.

(k) Any Connecticut bank may relocate outside of this state any branch or limited branch established outside of this state in accordance with such notice to customers and other requirements as the commissioner may prescribe, provided the bank submits written notice to the commissioner not later than thirty days prior to the date of such relocation.

(l) Any Connecticut bank may consolidate outside of this state any branch or limited branch established outside of this state in accordance with such notice to customers and other requirements as the commissioner may prescribe, provided the bank submits written notice to the commissioner not later than thirty days prior to the date of such consolidation.

(m) With the approval of the commissioner, a Connecticut bank may sell a branch, limited branch or mobile branch established outside of this state. The selling Connecticut bank must have been in existence and continuously operating for at least five years unless the commissioner waives this requirement. Approval under this subsection shall not be required if approval under section 36a-210 is required for such sale.

(n) Upon receipt of an application pursuant to subdivision (1) of subsection (b) of this section, subdivisions (1) and (4) of subsection (c) of this section, subdivision (1) of subsection (d) of this section or subsection (j) of this section, the commissioner shall cause notice of the application to be published in the department’s weekly bulletin. The commissioner shall determine whether the applicant is an eligible entity, as defined in section 36a-34, and shall promptly notify the applicant of such determination. An application by an eligible entity shall be deemed approved on the twelfth day after expiration of the comment period provided in the department’s weekly bulletin, unless the commissioner informs the applicant, in writing, prior to such twelfth day, that (1) an adverse comment has been received that warrants additional investigation or review; (2) the application presents a significant community reinvestment or compliance concern; (3) the application presents a significant supervisory concern or raises significant legal or policy issues; or (4) the application requires additional information. The application may be deemed approved prior to the expiration of the twelfth day if the commissioner issues a written notice of the commissioner’s intent not to disapprove the application.

(o) With the approval of the commissioner, a Connecticut bank may establish a loan production office in or outside this state.

(1949 Rev., S. 5783; 1951, 1955, S. 2651d; 1957, P.A. 88; 1959, P.A. 278; 1967, P.A. 318; 1969, P.A. 633, S. 1; 1971, P.A. 224; P.A. 79-247, S. 1; P.A. 81-207, S. 1; P.A. 86-176, S. 1; P.A. 87-9, S. 2, 3; 87-205, S. 1, 6; P.A. 88-65, S. 53; P.A. 90-2, S. 9, 20; 90-64, S. 1, 4; P.A. 92-12, S. 24; 92-17, S. 1, 7; P.A. 93-59, S. 3, 8; P.A. 94-122, S. 67, 340; Oct. Sp. Sess. P.A. 94-1, S. 16, 21; P.A. 95-155, S. 12, 29; P.A. 96-191, S. 1, 6; P.A. 01-183, S. 5, 11; P.A. 02-47, S. 10; P.A. 03-196, S. 5; P.A. 05-39, S. 5; 05-47, S. 2; P.A. 07-14, S. 1; P.A. 09-100, S. 8; P.A. 12-96, S. 20, 21; P.A. 13-135, S. 3.)

History: 1959 act amended (3) by changing “six months” to “three years”; 1967 act required that limited-power branch cease operation within four rather than three years after opening of new state bank and trust company or national banking association in Subsec. (3); 1969 act replaced previous provision re closing of limited-power branch with provision specifying that branch is not required to cease operation for “two years from July 1, 1969,” provided the commissioner grants his approval; 1971 act deleted requirement that branch bank must be backed by same amount as required to establish a state bank and trust company in Subsec. (1)(b); P.A. 79-247 deleted requirement that capital and surplus of bank and trust company desiring to operate a branch must exceed $1,000,000 in Subsec. (1)(b), deleted reference to acquisition by consolidation or merger in Subsec. (1)(c) and specified applicability to acquisition by purchase under any provision of statutes “other than section 36-30” and inserted new Subsecs. (4) and (5), renumbering former Subsec. (4) accordingly; P.A. 81-207 added Subsec. (7) to define “banking institution”; P.A. 86-176 added Subsec. (8) to phase out home office protection over a three-year period; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 87-205 made a technical correction to Subsec. (6) by adding the reference “or unless authorized under the provisions of chapter 662c”; P.A. 88-65 deleted an obsolete reference in Subsec. (3) re the closing of limited power branches; P.A. 90-2 added Subsec. (9) re factors the commissioner of banking must consider, and findings the commissioner must make, prior to approving any branch; P.A. 90-64 added Subsec. (10) re establishment of coexisting branches; P.A. 92-12 redesignated Subsecs., Subdivs. and Subparas., and made technical changes; P.A. 92-17 added provisions re the establishment and operation of limited service and limited hour branches, deleted requirement for a combined capital and surplus of not less than $1,000,000 and related provisions, deleted former Subsecs. (2) to (5) and (8), redesignated former Subsec. (1) as Subsec. (a) and deleted references to establishment of one or more branches in certain towns in former Subdivs. (a) and (b), redesignated former Subsec. (7) as Subsec. (c), redesignated former Subsec. (9) as Subsec. (d), redesignated former Subsec. (10) as Subsec. (e), and redesignated former Subsec. (6) as Subsec. (f); P.A. 93-59 added new Subsec. (g) authorizing state bank and trust company to sell a branch to any state or federal banking institution located in the state with the approval of the commissioner, effective May 10, 1993; P.A. 94-122 added new Subsec. (a) defining “branch”, renumbered former Subsec. (a) as Subsec. (b), deleted Subsec. (a)(2) re the standard for establishing limited branches, added Subsec. (b)(2) and (3) and Subsec. (c) re branch establishment, renumbered former Subsec. (b) as Subsec. (c)(3), deleted Subsecs. (c) and (d), renumbered former Subsec. (e) as Subsec. (d), added new Subsecs. (e) and (f) re branch closing and relocation, and renumbered former Subsecs. (f) and (g) as Subsecs. (g) and (h), effective January 1, 1995; Oct. Sp. Sess. P.A. 94-1 transferred the language in former Subsec. (h) concerning the sale of branches and limited branches to Subsec. (g) and designated former Subsec. (g), which prohibits out-of-state banks from maintaining offices within the state, as Subsec. (h)(1) and added a new Subdiv. (2) excluding from the out-of-state bank prohibitions in Subdiv. (1) a foreign bank establishing and maintaining a federal branch or state branch, provided the foreign bank elects this state as its home state under the International Banking Act of 1978, or a federal agency, state agency or representative office, effective January 1, 1995; Sec. 36-59 transferred to Sec. 36a-145 in 1995; P.A. 95-155 amended Subsec. (b)(2) and (d) to change references to banks and credit unions to “depository institutions”, amended Subsec. (g) to add five-year requirement and requirement re control of deposits, added new Subsec. (h) re a Connecticut bank’s establishing a branch or limited branch outside this state, renumbered former Subsec. (h) as (i), and made technical change in Subsec. (a), effective June 27, 1995; P.A. 96-191 redefined “branch” and “limited branch” to refer to offices at fixed locations, defined “mobile branch” and established provisions re mobile bank branches, and deleted former Subsec. (i) re out-of-state banks, effective June 3, 1996; P.A. 01-183 added Subsec. (b)(4) re conversion of a limited branch to a branch, added reference to special need in Subsec. (c)(2), and amended Subsec. (f) by adding provisions re additional information required by the commissioner in Subdiv. (1) and deleting provision re notice and other requirements and adding Subparas. (A) and (B) re submission of notice and closure of predetermined location of a mobile branch in Subdiv. (3), effective July 6, 2001; P.A. 02-47 moved definition of “relocate” from Subsec. (g) to Subsec. (a), amended Subsec. (c)(1) by adding provisions re establishment of limited branch “either de novo or resulting from the conversion of a branch” and by making technical changes in (c)(1) and (2), amended Subsecs. (g) and (h) by adding provisions re branches “established in this state”, added Subsec. (j) re relocation of branch or limited branch established outside state and added Subsec. (k) re sale of branch, limited branch or mobile branch established outside state; P.A. 03-196 amended Subsec. (a)(1) by redefining “branch” to delete requirement that office be open during specified hours, defining “consolidate” in new Subdiv. (2) and redesignating existing Subdivs. (2) to (4), inclusive, as Subdivs. (3) to (5), inclusive, amended Subsec. (b) by merging existing Subdivs. (2) and (3) into Subdiv. (1), deleting “in the town or the surrounding area” in Subdiv. (1)(B), adding new Subdiv. (2) re establishment of a branch approved as part of application to organize a bank, and redesignating existing Subdiv. (4) as Subdiv. (3), amended Subsec. (c) by deleting “either de novo or resulting from the conversion of a branch” in Subdiv. (1), deleting “or conversion” in Subdiv. (1)(A), deleting Subdiv. (1)(C) re determination of availability of alternative banking services, adding new Subdiv. (2) re establishment of a limited branch approved as part of application to organize a bank and new Subdiv. (3) re conversion of a branch to a limited branch, redesignating existing Subdivs. (2) and (3) as new Subdivs. (4) and (5), and amending Subdiv. (5) by deleting “or mobile branch”, amended Subsec. (d) by designating existing provisions as Subdiv. (1), amending said Subdiv. (1) by deleting provision re full or limited services or time periods and adding Subdiv. (2) re identification and approval of mobile branch, amended Subsec. (g) to allow Connecticut bank to relocate branch upon prior notice to commissioner rather than approval of commissioner, added new Subsecs. (h) and (l) re consolidation of branch or main office by Connecticut bank, redesignated existing Subsecs. (h) to (j), inclusive, as new Subsecs. (i) to (k), inclusive, and redesignated existing Subsec. (k) as new Subsec. (m), amended Subsecs. (i) and (m) by providing that approval not required if approval is required under Sec. 36a-210 for such sale, amended Subsec. (j) by providing that agreement may include provisions re assessment or sharing of fees for examination or supervision, amended Subsec. (k) to allow Connecticut bank to relocate branch upon prior notice to commissioner rather than approval of commissioner, and made conforming and technical changes, effective July 1, 2003; P.A. 05-39 amended Subsec. (b)(1) to substitute requirement that commissioner consider whether proposed branch will promote the public convenience and advantage for requirements that commissioner consider whether establishment of branch will result in oversaturation of depository institutions in town in which branch is to be located or in area surrounding the town, whether the Connecticut bank intends to operate branch on a long-term basis, and whether such bank maintains a reasonable ratio of loans made in the state to deposits received from residents of the state, and to eliminate requirement that commissioner not consider the existence of any office established under Sec. 36a-425(d) that is situated at or near location of branch, effective May 17, 2005; P.A. 05-47 amended Subsec. (a)(1) to add exception re Sec. 36a-23(a); P.A. 07-14 added new Subsec. (a)(2) defining “commercial activities”, redesignated existing Subsec. (a)(2) to (5) as Subsec. (a)(3) to (6), and amended Subsecs. (b)(1) and (c)(1) to prohibit a Connecticut bank from establishing or maintaining a branch or limited branch in this state on premises or property of its affiliate if affiliate engages in commercial activities, effective May 7, 2007; P.A. 09-100 amended Subsec. (c) by redesignating existing Subdiv. (4) as Subdiv. (4)(A), making a conforming change therein and adding Subdiv. (4)(B) re establishment of special need limited branch to participate or assist in financial education program for high school students, and added Subsec. (n) re applications by eligible entities, effective June 3, 2009; P.A. 12-96 amended Subsec. (a)(4) to redefine “limited branch” by adding reference to loan production office and added Subsec. (o) re establishment of a loan production office, effective June 8, 2012; P.A. 13-135 amended Subsec. (o) to add provision re establishment of a loan production office outside this state, effective June 18, 2013.



Section 36a-155 - (Formerly Sec. 36-193b). Establishment and use of automated teller machines, satellite devices and point of sale terminals.

(a) One or more banks, Connecticut credit unions or federal credit unions may establish, and use on a transaction fee basis, automated teller machines that are not satellite devices within this state, and use on a transaction fee basis automated teller machines that are not satellite devices located within this state or established outside this state. One or more banks, Connecticut credit unions or federal credit unions may establish satellite devices within this state and one or more banks, Connecticut credit unions or federal credit unions may use on a transaction fee basis satellite devices located within this state or established outside this state. Any bank, Connecticut credit union or federal credit union may establish and use point of sale terminals. Nothing in this chapter shall prohibit the establishment or use of a point of sale terminal located within this state by a commercial establishment located within this state.

(b) The commissioner may adopt such regulations in accordance with the provisions of chapter 54 as may be necessary to carry out the purpose of sections 36a-155 to 36a-159, inclusive, and section 36a-170. Such regulations may include, but shall not be limited to: (1) Requirements for the filing of information with the commissioner by any financial institution, network or processor in connection with (A) the establishment or use of automated teller machines, point of sale terminals or similar retail electronic banking facilities in this state, (B) the provision of home banking services in this state, and (C) the provision of network or processing services in this state; (2) provisions concerning services that may be provided at automated teller machines, point of sale terminals or similar retail electronic banking facilities located in this state, or by means of home banking terminals located in this state, including services that may be offered on a proprietary basis; and (3) provisions concerning the safety of persons using automated teller machines or similar retail electronic banking facilities. As used in this subsection, “financial institution” means any bank, Connecticut credit union, federal credit union, out-of-state bank or out-of-state credit union authorized under Connecticut or federal law to accept deposits within this state, or any other person having a place of business in this state who holds an account belonging to a consumer and who agrees with the consumer to provide electronic fund transfer services subject to the provisions of 12 CFR Part 205, as from time to time amended, at automated teller machines, point of sale terminals or similar retail electronic banking facilities in this state; “account” means a demand deposit, savings deposit, share, member or other consumer asset account, held either directly or indirectly, and established primarily for personal, family or household purposes, including a line of credit extended to a consumer, but not including an occasional or incidental credit balance in a credit plan; “consumer” means a natural person residing in this state; “network” means one or more financial institutions or other persons that own and operate one or more network systems or facilities, or provide communications or processing services to one or more automated teller machines, point of sale terminals or similar retail electronic banking facilities located in this state, or to one or more home banking terminals located in this state; and “processor” means one or more persons that provide communications, processing, clearing, settlement or related services to one or more financial institutions in connection with the operation of one or more automated teller machines, point of sale terminals or similar retail electronic banking facilities located in this state, or one or more home banking terminals located in this state.

(P.A. 75-373, S. 2, 9; P.A. 83-298, S. 2; 83-411, S. 8, 20; P.A. 86-158, S. 2, 5; P.A. 93-275, S. 2; P.A. 94-122, S. 68, 340; P.A. 95-49, S. 2; P.A. 97-157, S. 2, 3.)

History: P.A. 83-298 clarified that more than one banking institution may establish and use satellite devices; P.A. 83-411 provided for the use of satellite devices outside of this state on a transaction fee basis; P.A. 86-158 deleted the words “within this state”, to allow a banking institution to establish and use a point of sale terminal in other states and authorized the establishment or use of a point of sale terminal within this state by a domestic commercial establishment; P.A. 93-275 designated existing provisions as Subsec. (a) and added provision allowing the commissioner to consider the convenience and necessity to the public when making a decision re establishment and use of satellite devices and added Subsec. (b) re regulations; P.A. 94-122 expressly authorized banks and credit unions to establish and use on-site ATMs in Subsec. (a), effective January 1, 1995; Sec. 36-193b transferred to Sec. 36a-155 in 1995; P.A. 95-49 amended Subsec. (b) to add reference to regulations pertinent to Sec. 36a-170, to add Subdivs. (1) to (3), inclusive, re the contents of the regulations, and to add the definitions of “financial institution”, “account”, “consumer”, “network” and “processor”; P.A. 97-157 amended Subsec. (a) to eliminate provisions requiring the commissioner’s approval to establish satellite devices and amended Subsec. (b) to eliminate regulation-making authority re fees for applications to establish satellite devices, effective June 24, 1997.



Section 36a-156 - (Formerly Sec. 36-193c). Availability of automated teller machines, satellite devices and point of sale terminals.

(a) One or more banks, Connecticut credit unions or federal credit unions that have established a satellite device or point of sale terminal shall make the satellite device or point of sale terminal available for use (1) by their own customers for such transactions as such banks or credit unions choose to permit for the particular satellite device or point of sale terminal, (2) with respect to a satellite device, for withdrawals, transfers and balance inquiries by customers of any other bank, Connecticut credit union or federal credit union, and (3) with respect to a point of sale terminal, for withdrawals by customers of any other bank, Connecticut credit union or federal credit union. In the case of use pursuant to subdivision (2) or (3) of this subsection, such use shall be conditioned upon payment by each such other bank or credit union of a reasonably proportionate share of all acquisition, installation and operating costs of the satellite device or point of sale terminal. The satellite device or point of sale terminal shall identify with equal prominence all of the network systems which use the satellite device or point of sale terminal. The bank that owns the satellite device shall display its logo on such device. Nothing in this subsection shall be construed to prevent a bank, Connecticut credit union or federal credit union that has established a satellite device or point of sale terminal from offering other services to its own customers or to the customers of any other bank, Connecticut credit union or federal credit union at such device or terminal upon such terms as it shall deem appropriate.

(b) Any bank, Connecticut credit union or federal credit union which has established an automated teller machine which is not a satellite device may permit any other bank, Connecticut credit union or federal credit union to use such automated teller machine, provided if such permission is granted to any other bank, Connecticut credit union or federal credit union, the automated teller machine is made available for use by any other bank, Connecticut credit union or federal credit union, upon payment of reasonably proportionate costs as described under subsection (a) of this section.

(P.A. 75-373, S. 3, 9; P.A. 83-298, S. 3; P.A. 94-122, S. 69, 340; P.A. 05-47, S. 3.)

History: P.A. 83-298 allowed one or more banking institutions to establish a satellite device or point of sale terminal and make such device available for use by any other banking institution; P.A. 94-122 added Subsec. (b) re use of ATMs by other banks and credit unions, effective January 1, 1995; Sec. 36-193c transferred to Sec. 36a-156 in 1995; P.A. 05-47 amended Subsec. (a) to delete “on a nondiscriminatory basis”, to insert Subdivs. (1) to (3) re availability of satellite device or point of sale terminal for use by own customers for such transactions as banks or credit unions choose to permit and by customers of other bank or credit union for withdrawals, transfers and balance inquiries, to delete requirement that satellite device or point of sale terminal identify all banks or credit unions which use such device or terminal, to require bank that owns satellite device to display its logo on such device, to provide that nothing in Subsec. shall prevent bank or credit union from offering other services to its own customers or to customers of other bank or credit union at satellite device or terminal upon such terms as it deems appropriate, and to make a technical change, and amended Subsec. (b) to delete “on a nondiscriminatory basis”, to delete former Subdiv. (2) re use in accordance with Subsec. (a) and to make technical changes.

Statute does not authorize bank which has established an ATM to levy surcharge or fee of any kind upon a nondepositor customer. 45 CS 566.



Section 36a-157 - (Formerly Sec. 36-193d). Satellite device or point of sale terminal not branch or office.

A satellite device or point of sale terminal is not considered a branch or office for any purpose under this title.

(P.A. 75-373, S. 4, 9; P.A. 78-66, S. 2; P.A. 92-12, S. 54; 92-17, S. 4, 7; P.A. 94-122, S. 70, 340.)

History: P.A. 78-66 added reference to Sec. 36-196(2)(c); (Revisor’s note: This reference was changed editorially by the Revisors in 1991 to “subdivision (3) of subsection (c) of section 36-196” to reflect the changes made to Sec. 36-196 by public act 85-415, S. 4); P.A. 92-12 and P.A. 92-17 made technical changes; P.A. 94-122 clarified that a satellite device or point of sale terminal is not a branch or office, effective January 1, 1995; Sec. 36-193d transferred to Sec. 36a-157 in 1995.



Section 36a-158 - (Formerly Sec. 36-193f). Establishment and use of automated teller machines and point of sale terminals by out-of-state banks and out-of-state credit unions.

(a) Except as provided in subsection (b) of this section, no out-of-state bank or out-of-state credit union may directly or indirectly establish or use an automated teller machine or point of sale terminal in this state. This prohibition does not apply to an out-of-state bank or out-of-state credit union that is authorized under the laws of this state or federal law to accept deposits within this state.

(b) An out-of-state bank or out-of-state credit union may use an automated teller machine or point of sale terminal located in this state provided: (1) Such bank or credit union obtains permission to use the automated teller machine or point of sale terminal in this state from the owner of such automated teller machine or point of sale terminal; (2) such bank or credit union uses the automated teller machine in this state on a transaction fee basis; (3) unless such bank or credit union or an affiliate of such bank or credit union is otherwise authorized under the laws of this state or federal law to accept deposits within the state, the transactions available to customers of such bank or credit union on any such automated teller machine shall be limited to withdrawals, advances and transfers and shall not include deposit transactions; and (4) any such automated teller machine is established and used in accordance with the provisions of sections 36a-155 and 36a-156.

(P.A. 75-373, S. 6, 9; P.A. 78-66, S. 3; P.A. 84-164, S. 2; P.A. 86-158, S. 3, 5; P.A. 89-262; P.A. 90-2, S. 16, 20; P.A. 94-122, S. 71, 340; P.A. 95-155, S. 13, 29.)

History: P.A. 78-66 included credit unions within purview of section; P.A. 84-164 added Subsec. (b) authorizing use of satellite device or point of sale terminal in this state by banking corporation organized under the laws of or having its principal office in another state provided certain conditions are met; P.A. 86-158 applied provisions to federal savings banks, deleted references to point of sale terminals in Subsec. (b)(2) and (3) and added Subsec. (b)(4) requiring establishment and use of satellite device in accordance with Secs. 36-193b and 36-193c; P.A. 89-262 added provision specifying when prohibition of establishment or use of satellite device or point of sale terminal does not apply; P.A. 90-2 amended Subsec. (a) by changing New England savings bank and New England savings and loan association to out-of-state savings bank and out-of-state savings and loan association; P.A. 94-122 allowed out-of-state bank affiliates authorized to accept deposits in Connecticut to accept deposits at automated teller machines and made technical changes, effective January 1, 1995; Sec. 36-193f transferred to Sec. 36a-158 in 1995; P.A. 95-155 changed “Connecticut law” to “the laws of this state or federal law” in Subsecs. (a) and (b), effective June 27, 1995.



Section 36a-159 - (Formerly Sec. 36-193h). Transactions at point of sale terminals. Changes in transactions permitted.

At such time as national banking associations having their main offices in this state are permitted to establish and use point of sale terminals, or other functionally equivalent devices, for transactions not permitted to be conducted at point of sale terminals, all banks, Connecticut credit unions and federal credit unions shall have the same powers permitted national banking associations with respect to the use of point of sale terminals or other functionally equivalent devices, provided the commissioner authorizes such use.

(P.A. 75-373, S. 8, 9; P.A. 77-614, S. 161, 610; P.A. 87-9, S. 2, 3; P.A. 94-122, S. 72, 340.)

History: P.A. 77-614 replaced bank commissioner with banking commissioner, effective January 1, 1979; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-193h transferred to Sec. 36a-159 in 1995.



Section 36a-170 - (Formerly Sec. 36-9ff). Home banking services. Automated teller machine, satellite device, branch or office not deemed a home banking terminal.

(a) As used in this section, “home banking services” means the electronic transfer of funds or information, or the performance of other permissible banking services or transactions for a customer by means of a home banking terminal; and “home banking terminal” means any electronic home or office terminal, including, but not limited to, a computer terminal, television, telephone, facsimile machine or other electronic device, that is not accessible to the public and does not accept deposits.

(b) Any bank or out-of-state bank, and any Connecticut credit union or federal credit union may provide home banking services to customers.

(c) Any electronic transfer of funds by means of a home banking terminal authorized under this section shall be subject to the Electronic Fund Transfer Act, 15 USC Section 1693, et seq., as from time to time amended, and Regulation E, 12 CFR Part 205, as from time to time amended.

(d) Home banking terminals are not automated teller machines, satellite devices, branches or offices for any purpose under this title.

(P.A. 90-223, S. 1, 2; P.A. 94-122, S. 73, 340; P.A. 11-110, S. 2.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-9ff transferred to Sec. 36a-170 in 1995; P.A. 11-110 amended Subsec. (c) to remove reference to Federal Reserve Board, effective July 21, 2011.



Section 36a-180 - (Formerly Sec. 36-418). Short title: Connecticut Bank Holding Company and Bank Acquisition Act.

Sections 36a-180 to 36a-191, inclusive, shall be known as the “Connecticut Bank Holding Company and Bank Acquisition Act”.

(1969, P.A. 598, S. 1.)

History: Sec. 36-418 transferred to Sec. 36a-180 in 1995.



Section 36a-181 - (Formerly Sec. 36-420). Organization of holding companies by capital stock Connecticut banks.

(a) A capital stock Connecticut bank, which is not owned or controlled by a holding company, may organize a holding company in accordance with the provisions of this section. Such Connecticut bank shall submit to the commissioner a written plan of organization pursuant to which all of the outstanding shares of voting securities of the Connecticut bank will be acquired by a corporation having capital stock divided into shares, referred to in this section as the “parent corporation”, and the holders of such securities of the Connecticut bank immediately prior to the consummation of the plan, except for dissenting shareholders, will become holders of the voting securities of the parent corporation. Such plan shall be in form satisfactory to the commissioner and shall prescribe the terms and conditions of the acquisition and the mode of carrying it into effect, including the manner of exchanging the shares of the Connecticut bank for shares or other securities of the parent corporation. Any such plan may provide for the payment of cash in lieu of the issuance of fractional shares of the parent corporation. Such plan may further provide that the certificates of stock of the Connecticut bank may be deemed to be certificates of stock of the parent corporation, provided the holders of certificates of stock of the Connecticut bank shall be entitled to receive certificates of stock of the parent corporation in exchange for certificates of stock of the Connecticut bank.

(b) There shall be submitted to the commissioner with the plan of organization, a certificate of the secretary of the parent corporation, certifying that such plan has been approved by the governing board by vote of a majority of all the directors, and a certificate of the secretary of the Connecticut bank certifying that such plan has been submitted to the holders of the voting securities of such bank at a meeting held upon at least five days’ notice, specifying the time, place and object of such meeting and addressed to each such shareholder at the address appearing upon the books of the bank and that at such shareholders’ meeting at least two-thirds of each class of voting securities of the bank voted to approve such plan. The commissioner shall determine whether the terms of such plan of organization are reasonable and in accordance with law and sound public policy. The commissioner, if the commissioner so determines, shall thereupon certify the commissioner’s findings and approval upon such plan. Such plan, when filed in the office of the Secretary of the State, shall evidence the terms and conditions of the organization. The commissioner shall not approve such plan of organization unless the commissioner considers whether: (1) The investment and lending policies of the Connecticut bank are consistent with safe and sound banking practices and will benefit the economy of this state; (2) the services or proposed services of the Connecticut bank are consistent with safe and sound banking practices and will benefit the economy of this state; (3) the parent corporation has sufficient capital to ensure, and agrees to ensure, that the Connecticut bank will comply with applicable minimum capital requirements; and (4) the parent corporation has sufficient managerial resources to operate the Connecticut bank in a safe and sound manner. The commissioner shall not approve such plan of organization unless the commissioner makes the findings required pursuant to section 36a-34. Upon such filing in the office of the Secretary of the State, the plan and the organization provided for therein shall become effective, unless a later date is specified in the plan, in which event the plan and organization shall become effective upon such later date.

(c) Upon the effective date of the plan and the organization provided for therein, the shareholders of the Connecticut bank shall, except to the extent that they have received other securities of the parent corporation or cash in lieu of fractional shares, be holders of the voting securities of the parent corporation. Unless such plan otherwise provides, the Connecticut bank may require each shareholder to surrender such shareholder’s certificates of stock in the Connecticut bank and, in that event, no shareholder, until such surrender of the shareholder’s certificates, shall be entitled to vote thereon or to collect dividends declared thereon or to receive cash in lieu of fractional shares or the shares or other securities of the parent corporation. Any shareholder of the Connecticut bank whose stock has been so acquired who, on or before the date of such shareholders’ meeting, gave written notice to the Connecticut bank of such shareholder’s objection thereto, may, within ten days after the plan of organization has been filed in the office of the Secretary of the State, demand in writing from the Connecticut bank payment for such shareholder’s stock and the Connecticut bank shall, within three months thereafter, pay such shareholder the value of such shareholder’s stock at the date upon which such organization became effective. In case of disagreement as to the value of the stock of the Connecticut bank to be acquired, such value shall be ascertained by three disinterested persons to be chosen one by the shareholder, one by the Connecticut bank and the third by the two thus selected, and, if their award is not paid within sixty days from its date, it shall become a debt of the Connecticut bank and may be collected as such and such shareholder, upon receiving payment therefor, shall transfer such shareholder’s stock to the Connecticut bank.

(1969, P.A. 598, S. 3; 1971, P.A. 322, S. 2; P.A. 82-194, S. 2, 14; P.A. 83-406, S. 8, 11; P.A. 91-189, S. 5, 13; P.A. 92-12, S. 83; P.A. 93-24, S. 1, 9; P.A. 94-122, S. 74, 340; P.A. 95-155, S. 14, 29; P.A. 96-54, S. 3, 9.)

History: 1971 act referred to “common” stockholders and “common capital” stock in Subsec. (b) and made other minor language changes; P.A. 82-194 amended Subsec. (a) by adding “capital stock savings and loan associations” to the definition of “subsidiary bank”, amended Subsec. (b) by authorizing the commissioner’s certification in lieu of a stockholders’ vote, clarified the provisions of Subsec. (c), and amended Subsec. (d) by providing that the section does not apply to mergers or consolidations “of banks or associations”; P.A. 83-406 amended Subsec. (a) to add capital stock savings banks; P.A. 91-189 amended Subsec. (b) by adding factors to be considered and findings to be made by the commissioner prior to approving a plan of acquisition; P.A. 92-12 made technical changes in Subsec. (b); (Revisor’s note: The words “of banking” were deleted editorially by the Revisors after “commissioner” in Subsec. (b) for consistency); P.A. 93-24 amended Subsec. (b) to include the consideration of the parent corporation of a banking institution in the banking institution’s record of compliance for the Community Reinvestment Act in the commissioner’s granting approval of a plan of acquisition, effective May 4, 1993; P.A. 94-122 deleted community reinvestment and approval standards in Subsec. (b) and made technical changes, effective January 1, 1995; Sec. 36-420 transferred to Sec. 36a-181 in 1995; P.A. 95-155 amended Subsec. (b) by adding Subdiv. (1) re five-year requirement and Subdiv. (2) re controlling deposits and by changing former Subdivs. (1) to (5), inclusive to Subparas. (A) to (E) within new Subdiv. (3), and amended Subsec. (c) by adding “parent” in the first sentence, effective June 27, 1995; P.A. 96-54 deleted Subsec. (d) re nonapplicability of section to mergers or consolidations, made changes re holding companies, and substituted “Connecticut bank” for “subsidiary bank”, “organization” for “acquisition”, “voting securities” for “shares of common stock” and “holders” for “shareholders”, effective May 7, 1996.

See Sec. 36a-34 re community reinvestment and approval standards.



Section 36a-182 - (Formerly Sec. 36-421). Ownership of bank shares not to be considered as transacting banking business.

No corporation shall be considered as transacting the business of or promoting the purpose of a bank and trust company, capital stock savings and loan association or capital stock savings bank for any purpose including the purposes of section 33-645 by reason of the ownership of shares or other securities of a capital stock bank.

(1969, P.A. 598, S. 7; P.A. 78-121, S. 110, 113; P.A. 82-194, S. 3, 14; P.A. 83-406, S. 9, 11; P.A. 88-65, S. 36; P.A. 94-122, S. 75, 340; P.A. 96-271, S. 200, 254.)

History: P.A. 78-121 removed private bankers from purview of section; P.A. 82-194 included stock savings and loan associations within the provisions of section; P.A. 83-406 added capital stock savings banks; P.A. 88-65 deleted references to industrial banks; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-421 transferred to Sec. 36a-182 in 1995; P.A. 96-271 replaced reference to Sec. 33-286 with Sec. 33-645, effective January 1, 1997.



Section 36a-183 - (Formerly Sec. 36-422). Applicability and construction of sections 36a-180 to 36a-191, inclusive.

(a) The application of sections 36a-180 to 36a-191, inclusive, shall not be affected by the fact that a transaction takes place wholly or partly outside this state or that a company is organized or operates outside this state. Notwithstanding the provisions of subsection (b) of section 33-920, any holding company, whether organized or incorporated or existing under or by virtue of the laws of this state or otherwise, shall be deemed to be transacting business in this state for the purposes of being subject to the provisions of sections 36a-180 to 36a-191, inclusive, and to the jurisdiction of the courts of this state.

(b) Nothing in sections 36a-180 to 36a-191, inclusive, shall be construed to prohibit a company from being both a bank holding company and a savings and loan holding company.

(1969, P.A. 598, S. 8; P.A. 82-194, S. 4, 14; P.A. 94-122, S. 76, 340; P.A. 96-271, S. 201, 254.)

History: P.A. 82-194 added Subsec. (b) construing chapter 658; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-422 transferred to Sec. 36a-183 in 1995; P.A. 96-271 amended Subsec. (a) to replace reference to “section 33-397” with “subsection (b) of section 33-920”, effective January 1, 1997.



Section 36a-184 - (Formerly Sec. 36-423). Acquisition of beneficial ownership of voting securities of banks and holding companies. Contents of acquisition statement. Registration statement.

(a) As used in this section:

(1) “Person” means any person who engages, or in any way participates, in any of the activities described in subsection (b) of this section, and includes any affiliate or associate of that person. “Person” does not include any person excluded from the definition of “offeror” in subdivision (3) of section 36b-41. The information required by subdivisions (1) to (10), inclusive, of subsection (c) of this section shall be given for each person.

(2) “Associate” of a person means any person acting jointly or in concert with that person for the purpose of acquiring, holding or disposing of, or exercising any voting rights attached to, the equity securities of a bank or holding company.

(3) “Security convertible into a voting security” does not include a stock purchase warrant.

(b) No person shall make a tender offer for, or a request or invitation for tenders of, enter into any agreement to exchange securities for, or acquire, in the open market or otherwise, any voting security, or any security convertible into a voting security, of a bank or holding company, if, as a result of the consummation thereof, and the conversion of any such convertible securities, such person would, directly or indirectly, be the beneficial owner of (1) more than ten per cent or (2) twenty-five per cent or more of any class of voting securities of such bank or holding company unless, prior to the time any tender offer, request or invitation is made to security holders or prior to the effective date of any agreement entered into, or prior to the acquisition of such securities if no offer or agreement is involved, such person has filed with the commissioner, and has sent to such bank or holding company by certified mail, return receipt requested, an acquisition statement containing the information required by this section and such offer, request, invitation, or acquisition has not been disapproved by the commissioner in the manner prescribed in this section and section 36a-185.

(c) The acquisition statement shall, except to the extent waived by the commissioner, contain the following information: (1) The background and identity of the person by whom or on whose behalf the acquisition is to be effected; (2) the source and amount of the funds or other consideration used or to be used in making the acquisition; a description of any transaction wherein funds were or are to be obtained for the purpose of the acquisition, including the identity of the persons furnishing the funds; and any arrangements, agreements or understandings with such persons; (3) full audited financial information as to the earnings and financial condition of such person for the preceding five fiscal years and similar information, which may be unaudited, as of a date not later than ninety days prior to the filing of the statement; (4) any plans or proposals which such person may have to liquidate such bank or holding company, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management; (5) the number of shares or principal amount of the security which such person proposes to acquire, and the terms of the offer, request, invitation, agreement or acquisition, as the case may be, and a statement as to the method by which the fairness of the proposal was arrived at; (6) information as to any contracts, arrangements or understandings with any person with respect to any securities of such bank or holding company, including but not limited to transfer of any of the securities, option arrangements, puts or calls, or the giving or withholding of proxies, naming the persons with whom such contracts, arrangements or understandings have been entered into, and giving the details thereof; (7) information as to the purchases of any securities of the bank or holding company or of such person, by such person or any persons affiliated with such person during the preceding twelve calendar months, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid therefor; (8) information as to any recommendations to purchase the securities of the bank or holding company or such person made during the preceding twelve calendar months by such person, by persons affiliated with such person or by anyone based upon interviews with or at the suggestion of such person or anyone affiliated with such person; (9) copies of all proposed tender offers, requests or invitations for tenders, exchange offers, contracts or agreements and advertisements making a tender offer or requests or invitations for tenders, and additional material soliciting or requesting such tender offers; and (10) such additional information as the commissioner may require as necessary or appropriate for the protection of the depositors of a bank and the security holders of a bank or holding company, or in the public interest.

(d) If any material change occurs in the facts set forth in the acquisition statement, an amendment shall be filed immediately with the commissioner and sent immediately to such bank or holding company setting forth those changes.

(e) If any offer, invitation, request, agreement or acquisition is proposed to be made by means of a registration statement under the Securities Act of 1933 or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, the person required to file the acquisition statement may utilize the registration statement in furnishing the required information to the extent that the registration statement contains such information.

(1969, P.A. 598, S. 9; 1971, P.A. 322, S. 3; P.A. 82-194, S. 5, 14; P.A. 84-546, S. 90, 173; P.A. 86-340, S. 1, 2; P.A. 91-189, S. 6, 13; P.A. 92-12, S. 84; P.A. 93-24, S. 2, 9; P.A. 94-122, S. 77, 340.)

History: 1971 act specified applicability of Subsec. (a) re conversion of convertible securities and in Subsec. (b) required that acquisition statement contain, as alternative to number of shares, the principal amount of security and substituted “request, invitation, agreement or acquisition” for “exchange” in Subdiv. (5); P.A. 82-194 amended Subsecs. (a) to (c) to include references to associations, deleted former Subsec. (c) concerning two or more persons acting together for acquisition purposes and added Subsec. (d) defining “person”, “affiliate” and “associate”; P.A. 84-546 made technical change in Subsec. (a); P.A. 86-340 required filing of acquisition statement prior to “effective date” of agreement rather than prior to time agreement “is entered into” in Subsec. (a); P.A. 91-189 amended Subsec. (a) to require the filing of an acquisition statement if the person making the acquisition would be the beneficial owner of 25% or more of any class of voting securities; P.A. 92-12 made technical changes in Subsec. (d); P.A. 93-24 amended Subsec. (d) by adding a definition of “security convertible into a voting security”, effective May 4, 1993; P.A. 94-122 added new Subsec. (a) containing definitions from former Subsec. (d) with minor technical changes and deleted former Subsec. (d), renumbered former Subsecs. (a), (b) and (c) as Subsecs. (b), (c) and (d), and added new Subsec. (e) re registration statements, effective January 1, 1995; Sec. 36-423 transferred to Sec. 36a-184 in 1995.



Section 36a-185 - (Formerly Sec. 36-425). Public hearing. Disapproval of plan. Adequacy of services, findings.

(a) The offer, invitation, request, agreement or acquisition referred to in section 36a-184 may be made unless the commissioner disapproves it within sixty days after the acquisition statement has been filed with the commissioner, or unless within the first thirty days of such sixty days the commissioner calls a public hearing in accordance with section 36a-24. The offer, invitation, request, agreement or acquisition may be made prior to the expiration of the sixty-day disapproval period if the commissioner issues written notice of the commissioner’s intent not to disapprove the action.

(b) The commissioner may disapprove any such offer, invitation, request, agreement or acquisition if the commissioner finds that:

(1) Upon completion of the acquisition, the bank referred to in the acquisition statement would be unable to satisfy the requirements for the issuance of a certificate of incorporation or a certificate of authority to carry on the business of banking to the same extent and in the same manner as it was authorized to carry on such business immediately prior to the acquisition;

(2) The financial condition of the acquiring person might jeopardize the financial stability of such bank or holding company, or prejudice the interests of depositors or security holders whose securities will not be acquired by the acquiring person;

(3) If a tender offer or exchange offer is contemplated, its terms are unfair and inequitable to the security holders of such bank or holding company;

(4) The plans or proposals which the acquiring person has to liquidate such bank or holding company, to sell its assets or to merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management, are unfair or prejudicial to depositors or to security holders of such bank or holding company;

(5) The competence, experience and integrity of the acquiring person are such that it would not be in the interest of the depositors or of the security holders of such bank or holding company or in the public interest for such offer, request, invitation, agreement or acquisition to be made; or

(6) The benefits to the public are clearly outweighed by the possible adverse effects, including, but not limited to, an undue concentration of resources and decreased or unfair competition.

(c) The commissioner shall disapprove such offer, invitation, request, agreement or acquisition if: (1) It involves the acquisition of the voting securities or securities convertible into voting securities of a bank that has not been in existence and continuously operating for at least five years, or a holding company, the subsidiary banks of which have not been in existence and continuously operating for at least five years, unless the commissioner waives this requirement; (2) the acquiring person, including all insured depository institutions which are affiliates of the person, upon consummation of the acquisition, would control thirty per cent or more of the total amount of deposits of insured depository institutions in this state, unless the commissioner permits a greater percentage of such deposits; (3) the commissioner cannot make the findings required by section 36a-34; or (4) the programs, policies and procedures of the acquiring person relating to anti-money-laundering activity are inadequate, and the acquiring person does not have a record of compliance with anti-money-laundering laws and regulations. In making the determination to disapprove or not to disapprove such offer, invitation, request, agreement or acquisition, the commissioner shall consider whether: (A) The investment and lending policies of the bank referred to in the acquisition statement are consistent with safe and sound banking practices and will benefit the economy of this state; (B) the services or proposed services of the bank referred to in the acquisition statement are consistent with safe and sound banking practices and will benefit the economy of this state; (C) the proposed acquisition will not substantially lessen competition in the banking industry of this state; and (D) the acquiring person, if such person would be the beneficial owner of twenty-five per cent or more of any class of voting securities of the bank or holding company referred to in the acquisition statement, (i) has sufficient capital to ensure, and agrees to ensure, that the bank referred to in the acquisition statement will comply with applicable minimum capital requirements, and (ii) has sufficient managerial resources to operate the bank or holding company referred to in the acquisition statement in a safe and sound manner.

(1969, P.A. 598, S. 11; 1971, P.A. 322, S. 4; P.A. 82-194, S. 6, 14; P.A. 91-189, S. 7, 13; P.A. 93-24, S. 3, 9; P.A. 94-122, S. 78, 340; P.A. 95-155, S. 15, 29; P.A. 96-54, S. 4, 9; P.A. 98-260, S. 7; P.A. 03-259, S. 15.)

History: 1971 act substituted reference to Sec. 36-423 for reference to Sec. 36-420; P.A. 82-194 amended Subsecs. (a), (b) and (c) by revising the provision for requesting a hearing and the hearing procedure, including shortening the time period for the commencement of the hearing and for the giving of notice, and amended Subsec. (d) by changing “bank or bank holding company” to “bank, association or holding company”; P.A. 91-189 added Subsec. (d)(6) re finding that benefits to the public outweigh adverse effects and Subsec. (e) re factors to be considered and findings to be made by the commissioner; P.A. 93-24 amended Subsec. (e) by deleting references to “bank, association or subsidiaries” in favor of references to “acquiring persons” in a banking institution or holding company situation and added provisions re the adequacy of services to be provided based on the acquiring person’s status as either an entity or individual having 25% or more of any class of voting securities and added provisions governing in cases where acquiring person is individual owning less than 25% of all classes of voting securities, effective May 4, 1993; P.A. 94-122 deleted community reinvestment and approval standards in Subsec. (e) and made technical changes, effective January 1, 1995; Sec. 36-425 transferred to Sec. 36a-185 in 1995; P.A. 95-155 added Subsec. (e)(1) re five-year requirement and (e)(2) re controlling deposits, changing Subdiv. numbering to Subpara. lettering, and making technical changes in Subsec., effective June 27, 1995; P.A. 96-54 amended Subsec. (e) to substitute “or” for “and” immediately preceding Subdiv. (2), effective May 7, 1996; P.A. 98-260 amended Subsec. (a) by deleting provisions re public hearing and adding reference to Sec. 36a-24, deleted former Subsecs. (b) and (c), redesignated existing Subsec. (d) as Subsec. (b) and deleted provisions re determination after conclusion of hearing, and redesignated existing Subsec. (e) as Subsec. (c); P.A. 03-259 added Subsec. (c)(3) which moved and rephrased provision re disapproval if commissioner cannot make findings required by Sec. 36a-34, and (c)(4) re anti-money-laundering activity and compliance.

See Sec. 36a-34 re community reinvestment and approval standards.



Section 36a-186 - (Formerly Sec. 36-426). Injunction against unlawful offer or acquisition. Seizure or sequestration of securities.

The bank or holding company or the commissioner through the Attorney General may apply to the superior court for the judicial district of Hartford or to the superior court for the judicial district in which the bank or holding company has its principal place of business for equitable relief to enjoin any offer, request, invitation, agreement or acquisition made, or proposed to be made, in contravention of the provisions of sections 36a-180 to 36a-191, inclusive, or any regulation adopted or order issued by the commissioner under said sections, or the voting of any security so acquired. In any case where a person has acquired or is proposing to acquire any securities in violation of sections 36a-180 to 36a-191, inclusive, or any regulation adopted or order issued by the commissioner under said sections, the superior court for the judicial district of Hartford or the superior court for the judicial district in which the bank or holding company has its principal place of business may, on such notice as the court deems appropriate, upon the application of the bank or holding company or the commissioner acting through the Attorney General, seize or sequester any securities of the bank or holding company owned directly or indirectly by such person and make such orders with respect thereto as the court deems appropriate to effectuate the provisions of sections 36a-180 to 36a-191, inclusive. Notwithstanding any other provision of law, for the purposes of said sections, the situs of the ownership of all securities of the banks and holding companies shall be regarded as in this state.

(1969, P.A. 598, S. 12; 1971, P.A. 322, S. 5; P.A. 78-280, S. 2, 6, 127; P.A. 82-194, S. 7, 14; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-357, S. 56, 78; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 79, 340; P.A. 95-220, S. 4–6.)

History: 1971 act made provisions applicable for offers, requests, etc. “proposed to be made” in contravention of chapter provisions or other rule, regulation or order of the commissioner; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain” and general reference to counties with general reference to judicial districts; P.A. 82-194 changed “bank or bank holding company” to “bank, association or holding company”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-357 deleted obsolete language re judge of the superior court and made technical changes; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-426 transferred to Sec. 36a-186 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 36a-187 - (Formerly Sec. 36-427). Administration and enforcement.

(a) The commissioner has authority, in accordance with chapter 54, to adopt such regulations and issue such orders as may be necessary to properly administer sections 36a-180 to 36a-191, inclusive, including the authority in accordance with section 36a-52 to order a holding company to cease and desist from engaging in any activity which constitutes a serious risk to the financial safety, soundness or stability of its subsidiary bank or is inconsistent with sound banking principles or the provisions of sections 36a-180 to 36a-191, inclusive.

(b) The commissioner may enforce the provisions of sections 36a-180 to 36a-191, inclusive, and any regulation adopted or order issued under said sections by application for appropriate relief to the superior court for the judicial district of Hartford, which court is hereby vested with exclusive jurisdiction over such proceedings, subject to any other provisions of the laws of the United States with respect to venue.

(1969, P.A. 598, S. 13; P.A. 78-280, S. 6, 127; P.A. 83-132, S. 2, 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 80, 340; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county” in Subsec. (b); P.A. 83-132 amended Subsec. (a) to authorize the commissioner to order a holding company to cease and desist from any activity constituting a serious risk to the financial safety, soundness or stability of a holding company subsidiary bank or savings and loan association; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-427 transferred to Sec. 36a-187 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 36a-188 - (Formerly Sec. 36-427a). Registration with commissioner. Reports and examinations.

Each holding company shall register with the commissioner within one hundred eighty days after becoming a holding company. The commissioner may require any holding company to furnish whichever reports the commissioner deems appropriate to the proper supervision of such holding company. Unless the commissioner determines otherwise, reports prepared for federal authorities may be submitted by such holding company in satisfaction of the requirements of this section. The commissioner may make examinations of each holding company and each subsidiary thereof, the cost of which shall be assessed against and paid by such holding company.

(P.A. 83-132, S. 1, 3; P.A. 94-122, S. 81, 340.)

History: P.A. 94-122 deleted Subsec. (a), defining “holding company”, consolidated Subsecs. (b) and (c) and made technical changes, effective January 1, 1995; Sec. 36-427a transferred to Sec. 36a-188 in 1995.



Section 36a-189 - (Formerly Sec. 36-428). Appeal from commissioner.

Any person aggrieved by any action of the commissioner under sections 36a-180 to 36a-191, inclusive, may appeal therefrom as provided in chapter 54.

(1969, P.A. 598, S. 14; P.A. 77-603, S. 123, 125.)

History: P.A. 77-603 substituted appeals under chapter 54 for appeals under chapter 637; Sec. 36-428 transferred to Sec. 36a-189 in 1995.



Section 36a-190 - (Formerly Sec. 36-429). Excepted transactions.

The provisions of sections 36a-183 to 36a-187, inclusive, shall not apply to: (1) A transaction subject to the provisions of section 36a-105 or 36a-106, section 36a-125 or 36a-181, or the provisions of the laws of the United States relating to the merger or consolidation of federal banks, (2) the acquisition of shares acquired in good faith in a fiduciary capacity, (3) the acquisition or transfer of shares of a federal bank to the extent that the acquisition or transfer of such shares is subject to approval or disapproval under the laws of the United States, (4) the acquisition by a person who has previously filed an acquisition statement of less than one per cent of the voting securities of a bank or holding company during any six-month period, (5) an acquisition or transfer by operation of law or by gift, will or intestacy, provided the acquiror or transferee provides written notice of such acquisition or transfer to the commissioner not later than thirty days after such acquisition or transfer and such notice includes (A) the name of the acquiror or transferee, (B) the person from whom the voting securities or securities convertible into voting securities are being acquired or transferred, (C) the number of shares of such voting securities or securities convertible into voting securities being acquired or transferred, (D) the number of such voting securities or securities convertible into voting securities owned by the acquiror or transferee on the date of acquisition or transfer, (E) the date of acquisition or transfer, and (F) whether the acquiror or transferee is an officer or director of the bank or bank holding company whose voting securities or securities convertible into voting securities are being acquired or transferred, (6) a transaction involving the acquisition of securities if the commissioner certifies in writing that the protection of depositors and creditors of the bank, the securities of which are being acquired or which is a subsidiary of the holding company the securities of which are being acquired, requires that the transaction proceed without delay, or (7) (A) the formation of a mutual holding company or a reorganized savings institution of such mutual holding company under sections 36a-192 and 36a-193 including the acquisition of voting shares of a reorganized savings institution by a nonstock corporation pursuant to subsection (b) of section 36a-192, or (B) the issuance of capital stock by such reorganized savings institution under sections 36a-195 and 36a-196.

(1969, P.A. 598, S. 15; 1971, P.A. 322, S. 6; P.A. 82-194, S. 8, 14; P.A. 85-330, S. 12, 14; P.A. 93-24, S. 4, 9; P.A. 94-122, S. 82, 340; P.A. 96-54, S. 5, 9; P.A. 97-223, S. 2, 8; P.A. 08-119, S. 4.)

History: 1971 act made technical grammatical changes; P.A. 82-194 included “associations” in the coverage of the exemptions, deleted an exemption for a transaction subject to federal law “requiring the registration and providing for the regulation of bank holding companies”, and added new Subdiv. exempting transactions involving the acquisition of securities upon the commissioner’s certification, relettering accordingly; P.A. 85-330 added Subdiv. (i) re mutual holding companies and reorganized savings institutions; P.A. 93-24 deleted Subdiv. (e) which had exempted issuance of voting securities from specified sections and relettered the remaining Subdivs. accordingly, effective May 4, 1993; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-429 transferred to Sec. 36a-190 in 1995; P.A. 96-54 deleted former Subdiv. (b) re transaction resulting in shareholders owning at least 80% of shares, and relettered remaining Subdivs., effective May 7, 1996; P.A. 97-223 added provision re the acquisition of voting shares of a reorganized savings institution by a nonstock corporation pursuant to Subsec. (b) of Sec. 36a-192 and made technical changes, effective June 24, 1997; P.A. 08-119 amended Subdiv. (5) to add requirement for notice to commissioner not later than 30 days after the acquisition or transfer and to add Subparas. (A) to (F) re information to be included in notice.



Section 36a-191 - (Formerly Sec. 36-430). Severability.

If any provision or clause of sections 36a-180 to 36a-191, inclusive, or application thereof to any person or circumstance is held invalid, such invalidity shall not affect the remainder of said sections and the application of such provision or clause to persons or circumstances other than those to which it is held invalid, and to this end the provisions of said sections are declared to be severable.

(1969, P.A. 598, S. 16.)

History: Sec. 36-430 transferred to Sec. 36a-191 in 1995.



Section 36a-192 - (Formerly Sec. 36-142aa). Reorganization of mutual savings banks and mutual savings and loan associations into mutual holding companies. Plan of reorganization.

(a) Notwithstanding any other provision of the general statutes, any mutual savings bank or mutual savings and loan association may reorganize so as to become a mutual holding company by: (1) (A) In the case of a mutual savings bank, causing a reorganized savings institution to be incorporated and organized as a capital stock savings bank in accordance with section 36a-193, or (B) in the case of a mutual savings and loan association, causing a reorganized savings institution to be incorporated and organized as a capital stock savings and loan association in accordance with section 36a-193; and (2) transferring to the reorganized savings institution a substantial part of the assets of such mutual savings bank or mutual savings and loan association and causing the reorganized savings institution to assume a substantial part of the liabilities of such mutual savings bank or mutual savings and loan association, including all of its depository liabilities. Upon such transfer and assumption, persons who prior thereto held depository rights with respect to or other rights as creditors of such mutual savings bank or mutual savings and loan association shall have such rights solely with respect to the reorganized savings institution, and the corresponding liability or obligation of the mutual savings bank or mutual savings and loan association to such persons shall be assumed by the reorganized savings institution. Persons who had ownership, liquidation or voting rights with respect to the mutual savings bank or mutual savings and loan association shall continue to have such rights solely with respect to the mutual savings bank or mutual savings and loan association in its reorganized form as a mutual holding company.

(b) (1) Notwithstanding any other provision of the general statutes, any mutual savings bank or mutual savings and loan association may reorganize so as to form a mutual holding company by: (A) Causing a nonstock corporation to be organized under the laws of this state; (B) (i) in the case of a mutual savings bank, causing such nonstock corporation to form a reorganized savings institution by organizing a capital stock savings bank in accordance with section 36a-193, or (ii) in the case of a mutual savings and loan association, causing such nonstock corporation to form a reorganized savings institution by organizing a capital stock savings and loan association in accordance with section 36a-193; (C) causing such nonstock corporation to acquire a majority of the ordinary voting shares of such reorganized savings institution; and (D) merging the mutual savings bank or mutual savings and loan association with and into such reorganized savings institution in accordance with the provisions of subdivision (2) of this subsection and section 36a-125, except that subsections (e), (f) and (i) of section 36a-125 shall not apply.

(2) Upon application by the constituent banks, and upon receipt of a copy of the agreement of merger, the commissioner shall determine whether the terms of the merger are reasonable and in accordance with law and sound public policy. The commissioner, if the commissioner so determines, shall approve the merger. The commissioner shall not approve the merger of the mutual savings bank or mutual savings and loan association with and into the reorganized savings institution if: (A) The merger would be unfair or prejudicial to the depositors of the mutual savings bank or mutual savings and loan association; (B) the interest of the public will not be served by the merger; (C) disapproval is necessary to prevent unsafe and unsound banking practices; or (D) the financial or managerial resources of the constituent banks do not warrant approval of the merger. After approval of the merger by the commissioner, a copy of the agreement and a copy of the commissioner’s approval shall be filed in the office of the Secretary of the State. Upon completion of the merger, the nonstock corporation shall be a mutual holding company and persons who had ownership, liquidation or voting rights with respect to the mutual savings bank or mutual savings and loan association shall continue to have such rights solely with respect to such mutual holding company.

(c) A reorganization of a mutual savings bank or mutual savings and loan association pursuant to sections 36a-192 to 36a-199, inclusive, shall be approved by two-thirds of the governing board of the mutual savings bank or mutual savings and loan association. No such approval shall be required of creditors of, or persons having ownership, liquidation or voting rights with respect to, a mutual savings bank. The reorganization of a mutual savings and loan association shall also be approved by a majority of the depositors present and voting at a meeting called for the purpose of considering such a reorganization.

(d) A reorganization of a mutual savings bank pursuant to this section shall require approval by (1) a majority of all the corporators of the mutual savings bank, provided the mutual savings bank shall, at the time of such vote, have no fewer than twenty-five corporators unless otherwise permitted by the commissioner based on restrictions contained in the charter or certificate of incorporation of the mutual savings bank, and (2) a majority of the independent corporators of the mutual savings bank, provided the total number of independent corporators shall at the time of such vote constitute no less than sixty per cent of all corporators. Such approval shall be obtained at a meeting held in accordance with the charter or certificate of incorporation or the bylaws of the mutual savings bank. For purposes of this subsection, an independent corporator means a corporator who is not an employee, officer, director, trustee or significant borrower of the mutual savings bank.

(e) A mutual savings bank proposing to reorganize shall, prior to the meeting required by subsection (d) of this section, provide the corporators with informational material regarding the plan of reorganization, which informational material shall have been filed with and approved by the commissioner before being distributed to the corporators, and which informational material shall include disclosures summarizing the plan of reorganization, the distribution of shares and compensation plans proposed for management.

(f) The mutual savings bank proposing to reorganize shall provide the commissioner with the following information with respect to the corporators eligible to vote at the meeting required by subsection (d) of this section:

(1) The number of corporators who (A) are not employees, officers, directors or trustees of the mutual savings bank, (B) are employees, but not officers, directors or trustees of the mutual savings bank, and (C) are officers, directors or trustees of the mutual savings bank;

(2) A description of any outstanding loan relationships, within the five-year period prior to the date of the required meeting, between the mutual savings bank and any of its corporators who are not employees, officers, directors or trustees of the mutual savings bank; and

(3) A description of any commercial relationships, other than loan relationships described in subdivision (2) of this subsection, within the five-year period prior to the date of the required meeting, between the mutual savings bank and any of the corporators who are not employees, officers, directors or trustees of the mutual savings bank. For purposes of this subdivision, the term “commercial relationships” means any sale or lease of real or personal property and any provision of commercial services.

(g) A mutual savings bank proposing to reorganize shall file with the commissioner a certificate of the secretary of the mutual savings bank certifying that a meeting of the corporators has been held and that the plan of reorganization has been approved by the corporators in accordance with the requirements of subsection (d) of this section.

(h) (1) A mutual savings bank or mutual savings and loan association proposing to reorganize pursuant to sections 36a-192 to 36a-199, inclusive, shall provide the commissioner with prior written notice of the proposed reorganization. The notice shall contain such relevant information as the commissioner may require.

(2) Unless the commissioner disapproves the formation of the proposed mutual holding company within sixty days after the commissioner’s receipt of notice of the proposed reorganization or, by written notice issued within such sixty-day period to the mutual savings bank or mutual savings and loan association proposing to reorganize, extends for another thirty days the period during which such disapproval may be issued, the mutual savings bank or mutual savings and loan association may proceed with such reorganization. If the commissioner extends the period during which such disapproval may be issued but within such extension period does not disapprove the proposed reorganization, the mutual savings bank or mutual savings and loan association may proceed with such reorganization.

(3) The commissioner may disapprove any proposed mutual holding company formation only if: (A) The formation of the proposed mutual holding company would be unfair or prejudicial to the depositors of the mutual savings bank or mutual savings and loan association proposing to reorganize; (B) the interest of the public will not be served by the formation of the proposed mutual holding company; (C) such disapproval is necessary to prevent unsafe or unsound banking practices; (D) the financial or managerial resources of the mutual savings bank or mutual savings and loan association proposing to reorganize do not warrant approval of such proposal; or (E) the mutual savings bank or mutual savings and loan association proposing to reorganize fails to furnish any information required under subdivision (1) of this subsection or under subsections (e) to (g), inclusive, of this section.

(4) In connection with the reorganization of a mutual savings bank or mutual savings and loan association into a mutual holding company under subsection (a) of this section, the mutual holding company may retain assets to the extent that such assets are not then required to be transferred to the reorganized savings institution in order to satisfy capital or reserve requirements of any applicable state or federal law.

(5) Investment of the assets of a mutual holding company shall be subject to (A) all of the limitations not inconsistent with sections 36a-192 to 36a-199, inclusive, and applicable to a mutual savings bank or mutual savings and loan association, as the case may be, under the laws of this state; and (B) any limitations of federal law, in effect from time to time, which expressly apply to such investments when made by (i) a mutual savings bank or mutual savings and loan association, or (ii) a holding company of a capital stock savings bank or capital stock savings and loan association, as the case may be.

(P.A. 85-330, S. 2, 14; P.A. 94-122, S. 83, 340; P.A. 97-223, S. 3, 8; P.A. 98-260, S. 8; P.A. 04-23, S. 2.)

History: P.A. 94-122 changed the vote required for reorganization from majority to two-thirds in Subsec. (c) and made technical changes, effective January 1, 1995; Sec. 36-142aa transferred to Sec. 36a-192 in 1995; P.A. 97-223 deleted former Subsec. (b) and combined provisions with Subsec. (a), added new Subsec. (b) re organization of nonstock corporation and merger, and made conforming and technical changes in Subsecs. (c) and (d), effective June 24, 1997; P.A. 98-260 amended Subsec. (b) by deleting provisions re approval in accordance with Sec. 36a-125(b) and (d), approvals needed for FDIC insurance and expiration of federal waiting period from Subdiv. (2); P.A. 04-23 added new Subsec. (d) requiring approval of reorganization of a mutual savings bank by a majority of all corporators and independent corporators of the bank and requiring such approval to be obtained at a meeting, new Subsec. (e) requiring mutual savings bank proposing to reorganize to provide corporators with informational material re plan of reorganization prior to meeting, new Subsec. (f) requiring mutual savings bank proposing to reorganize to provide commissioner with information re corporators and new Subsec. (g) requiring mutual savings bank proposing to reorganize to file with commissioner certification that a meeting of corporators was held and that plan was approved by corporators, redesignated existing Subsec. (d) as new Subsec. (h) and made a conforming change in Subdiv. (3) therein, effective April 28, 2004.



Section 36a-193 - (Formerly Sec. 36-142bb). Reorganized savings institutions. Minimum equity capital requirement. Application. Certificate of authority.

(a) Any reorganized savings institution, except a trust bank, shall commence business with a minimum equity capital of at least five million dollars. Any reorganized savings institution that is a trust bank shall commence business with a minimum equity capital of at least two million dollars. Such equity capital shall be paid for in cash before any reorganized savings institution commences business.

(b) The mutual savings bank, mutual savings and loan association or nonstock corporation proposing to form a reorganized savings institution shall submit an application to the commissioner containing such information as the commissioner shall require and shall execute, acknowledge and file with the commissioner a certificate of incorporation stating: (1) The name of the reorganized savings institution; (2) the town in which the main office is to be located and the town’s population; (3) the amount, authorized number and par value, if any, of shares of its capital stock; (4) the minimum amount of equity capital with which such reorganized savings institution shall commence business, which amount may be less than its authorized capital but shall not be less than that required by subsection (a) of this section; and (5) the name, occupation, and residence, post office or business address of each organizer and prospective initial director of the reorganized savings institution. The organizers shall separately file with the commissioner a notice of the residence of each organizer and prospective initial director whose residence address is not included in the proposed certificate of incorporation.

(c) The commissioner, before approving such application and certificate of incorporation and issuing a certificate of authority, shall consider whether: (1) The formation of the reorganized savings institution would be unfair or prejudicial to the depositors of the mutual savings bank or mutual savings and loan association proposing, directly or through a nonstock corporation, to form the proposed reorganized savings institution; (2) the interest of the public will be served by the formation of the proposed reorganized savings institution; (3) the formation of such reorganized savings institution accords with safe and sound banking practices; and (4) the financial and managerial resources of the mutual savings bank or mutual savings and loan association proposing to reorganize warrant approval of such proposal.

(d) If the commissioner approves such application and certificate of incorporation, the commissioner shall issue two copies of a certificate of authority to such reorganized savings institution to commence the business of a capital stock savings bank or capital stock savings and loan association, as the case may be. Such reorganized savings institution shall file one copy of such certificate with the Secretary of the State and shall retain one copy.

(e) No reorganized savings institution shall commence business until its insurable accounts or deposits are insured by the Federal Deposit Insurance Corporation or its successor agency and until a certificate of authority has been issued and filed with the Secretary of the State, provided the acceptance of subscriptions for such deposits as may be necessary to obtain such insurance of deposits is not considered to be commencing business.

(P.A. 85-330, S. 3, 14; P.A. 91-357, S. 30, 78; P.A. 92-54, S. 3, 6; P.A. 94-122, S. 84, 340; P.A. 97-223, S. 4, 8; P.A. 04-136, S. 8.)

History: P.A. 91-357 deleted references to the Federal Savings and Loan Insurance Corporation from Subsec. (e); P.A. 92-54 amended Subsec. (a) to require a minimum capital and surplus of $1,000,000 for reorganized savings institutions organized to function solely in a fiduciary capacity and $2,500,000 for all other reorganized savings institutions; P.A. 94-122 raised the amount of capital required for a reorganized institution to commence business from $2,500,000 to $5,000,000, and from $1,000,000 to $2,000,000 if the institution is to function solely as a fiduciary in Subsec. (a), changed “capital stock” to “equity capital”, required that the organizers file separate notice of the address of each organizer and director whose residence is not included in the proposed certificate of incorporation in Subsec. (b) and made technical changes, effective January 1, 1995; Sec. 36-142bb transferred to Sec. 36a-193 in 1995; P.A. 97-223 amended Subsecs. (b) and (c) by adding provisions re nonstock corporations and making technical changes, effective June 24, 1997; P.A. 04-136 amended Subsec. (a) to substitute references to a trust bank for references to an institution organized to function solely in a fiduciary capacity, effective May 12, 2004.



Section 36a-194 - (Formerly Sec. 36-142cc). Powers.

(a) Upon the reorganization of a mutual savings bank or mutual savings and loan association pursuant to sections 36a-192 to 36a-199, inclusive, (1) the resulting mutual holding company shall possess and may exercise all the rights, powers and privileges, except deposit-taking powers, and is subject to all the limitations not inconsistent with sections 36a-192 to 36a-199, inclusive, of a mutual savings bank or mutual savings and loan association, as the case may be, under the laws of this state, (2) the resulting mutual holding company is subject to the limitations and restrictions imposed on bank holding companies by the Bank Holding Company Act of 1956, as from time to time amended, or the limitations and restrictions imposed on unitary savings and loan holding companies, as defined for federal purposes by the Home Owners’ Loan Act of 1933, as from time to time amended, as the case may be, but is not authorized to exercise any rights, powers or privileges granted pursuant to such acts that are not also granted pursuant to sections 36a-192 to 36a-199, inclusive, and (3) notwithstanding any other provision of law, the provisions of the general statutes prevail over any inconsistent provision of the certificate of incorporation of such resulting mutual holding company.

(b) Without limiting any powers it may have under sections 36a-192 to 36a-199, inclusive, or any other provisions of the general statutes, a mutual holding company may merge or consolidate with or acquire the assets of another mutual holding company or a holding company one of whose subsidiaries is a capital stock savings bank or capital stock savings and loan association in accordance with the applicable provisions of this title. No such merger, consolidation or acquisition shall take place if: (1) It involves the acquisition of a Connecticut bank or a reorganized savings institution that has not been in existence or continuously operating for at least five years, unless the commissioner waives this requirement or (2) the mutual holding company, including all insured depository institutions which are affiliates of the mutual holding company, upon consummation of the merger, consolidation or acquisition, would control thirty per cent or more of the amount of deposits of insured depository institutions in this state, unless the commissioner permits a greater percentage of deposits.

(c) Except as provided in section 36a-192, any acquisition by a mutual holding company of the shares of a capital stock savings bank or capital stock savings and loan association shall be conducted in accordance with sections 36a-184 to 36a-190, inclusive, unless such provisions are clearly inapplicable to the proposed acquisition.

(d) The investment percentage limitations of this title apply on a consolidated basis to a mutual holding company and any reorganized savings institution, capital stock savings bank or capital stock savings and loan association, as the case may be, which is a subsidiary of such mutual holding company. Solely for purposes of applying such investment percentage limitations, the assets of a mutual holding company and any reorganized savings institution, capital stock savings bank or capital stock savings and loan association, as the case may be, which is a subsidiary of such mutual holding company, shall be aggregated after appropriate elimination of intercompany investments and indebtedness.

(e) If at any time, the mutual holding company that does not control a subsidiary holding company of a reorganized savings institution sells or otherwise disposes of ordinarily voting shares in the reorganized savings institution and as a result such mutual holding company no longer owns at least fifty-one per cent of the ordinarily voting shares of such reorganized savings institution, or if the reorganized savings institution sells substantially all of its assets in a transaction in which substantially all of the deposit liabilities of such reorganized savings institution are assumed and become liabilities of the purchaser of such assets, the commissioner may apply to the superior court for the judicial district of Hartford or the judicial district in which such mutual holding company is situated for the appointment of a receiver to wind up the affairs of the mutual holding company; and the court may appoint such receiver after reasonable notice to the mutual holding company and such reorganized savings institution. Such receivership is governed by the provisions of sections 36a-221a and 36a-223 to 36a-239, inclusive.

(P.A. 85-330, S. 4, 14; P.A. 88-65, S. 54; 88-230, S. 1, 2; P.A. 90-98, S. 1, 2; P.A. 91-357, S. 31, 78; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 85, 340; P.A. 95-155, S. 16, 29; 95-220, S. 4–6; P.A. 96-54, S. 6, 9; P.A. 97-223, S. 5, 8; P.A. 02-47, S. 11; P.A. 04-136, S. 40.)

History: P.A. 88-65 deleted a reference to Sec. 36-178a; P.A. 91-357 deleted obsolete language re judge of the superior court from Subsec. (e) and made technical changes; P.A. 94-122 allowed the commissioner to apply to the Hartford-New Britain superior court for appointment of a receiver whether or not the institution is located in that jurisdiction in Subsec. (e) and made technical changes, effective January 1, 1995 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); Sec. 36-142cc transferred to Sec. 36a-194 in 1995; P.A. 95-155 amended Subsec. (b) to add prohibition re five-year requirement and re control of deposits, effective June 27, 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-54 amended Subsec. (b) to substitute “or” for “and” immediately before Subdiv. (2), effective May 7, 1996; P.A. 97-223 made technical changes in Subsec. (a), effective June 24, 1997; P.A. 02-47 amended Subsec. (e) by adding provision re mutual holding company “that does not control a subsidiary holding company” and changing “more than” 51% to “at least” 51%, effective May 9, 2002; P.A. 04-136 amended Subsec. (e) to provide that receivership is governed by Secs. 36a-221a, 36a-226a, and 36a-237f to 36-237h, inclusive, effective May 12, 2004.



Section 36a-195 - (Formerly Sec. 36-142dd). Issuance of preferred stock.

(a) Notwithstanding any other provision of law, a reorganized savings bank may exercise any and all of the powers, rights and privileges of, and shall be subject to all of the limitations not inconsistent with sections 36a-192 to 36a-199, inclusive, and applicable to, a capital stock savings bank as provided under the laws of this state.

(b) Notwithstanding any other provision of law, a reorganized savings and loan association may exercise any and all of the powers, rights and privileges of, and shall be subject to all of the limitations not inconsistent with sections 36a-192 to 36a-199, inclusive, and applicable to, a capital stock savings and loan association as provided under the laws of this state.

(c) A reorganized savings institution shall have the power to issue preferred stock in accordance with the procedures contained in section 36a-106. The voting rights of holders of shares of preferred stock of a reorganized savings institution shall be limited to those voting rights required under the provisions of chapter 601. Upon any liquidation of such reorganized savings institution, the priority of the holders of any shares of preferred stock shall be limited to repayment of their original investment in such shares and any dividends earned but unpaid prior to such liquidation.

(d) A reorganized savings institution, other than that held by a subsidiary holding company, shall have the power to issue to persons other than the mutual holding company of which it is a subsidiary, an amount of common stock and securities convertible into common stock which in the aggregate does not exceed forty-nine per cent of the issued and outstanding common stock of such reorganized savings institution. For purposes of the forty-nine per cent limitation, any issued and outstanding securities that are convertible into common stock shall be considered as issued and outstanding common stock.

(P.A. 85-330, S. 5, 14; P.A. 94-122, S. 86, 340; P.A. 96-271, S. 202, 254; P.A. 02-47, S. 12.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-142dd transferred to Sec. 36a-195 in 1995; P.A. 96-271 amended Subsec. (c) to replace reference to Ch. 599 with Ch. 601, effective January 1, 1997; P.A. 02-47 amended Subsec. (d) by adding “other than that held by a subsidiary holding company”, effective May 9, 2002.



Section 36a-196 - (Formerly Sec. 36-142ee). Issuance of common stock.

(a) Following the reorganization of any mutual savings bank or mutual savings and loan association pursuant to sections 36a-192 to 36a-199, inclusive, the reorganized savings institution of such mutual holding company shall not sell or offer to sell its common stock or securities convertible into common stock unless each eligible account holder of the reorganized savings institution receives, without payment, nontransferable subscription rights to purchase common stock or securities convertible into common stock, as the case may be, of the reorganized savings institution pursuant to a subscription offering: (1) In which every eligible account holder may receive the right, subject to modification in the event of an over-subscription to the subscription offering by all eligible account holders, to purchase up to a maximum of one-half of one per cent of the total number of the shares of common stock or securities convertible into common stock, as the case may be, being offered by the reorganized savings institution; (2) in which every eligible account holder, regardless of such account holder’s relationship to the reorganized savings institution, may participate at the same time as every other eligible account holder; and (3) which offering shall precede any offering of the reorganized savings institution’s common stock or securities convertible into common stock, as the case may be, to the members of the general public. The terms of the subscription offering may provide that any savings account with total balances of less than five hundred dollars, or any lesser amount as determined by the governing board of the reorganized savings institution, shall not constitute a qualifying deposit for participation in the subscription offering. Not later than fifteen days from the date of submission to the commissioner of a plan outlining the terms of the subscription offering, the reorganized savings institution shall mail by first class mail a notice to each eligible account holder as of the eligibility record date indicating that: (1) The governing board of the reorganized savings institution has approved the sale of a certain number of shares of common stock or securities convertible into common stock, as the case may be; (2) such eligible account holder shall have nontransferable rights to subscribe for shares of the common stock or securities convertible into common stock, as the case may be, of the reorganized savings institution; (3) the holders of capital stock of the reorganized savings bank shall have exclusive voting rights; (4) the right to subscribe to shares of common stock or securities convertible into common stock, as the case may be, will expire unless such rights are exercised by the eligible account holder within the time period specified in such notice, which date shall not be less than sixty days from the date of the submission to the commissioner of the plan outlining the terms of the subscription offering; and (5) in order to obtain further information with respect to the subscription offering, the eligible account holder shall indicate such eligible account holder’s interest to the reorganized savings institution by returning a postage prepaid expression of interest sent by the reorganized savings institution not later than the date set forth in the notice, which date shall be not less than thirty days from the date of the submission to the commissioner of the plan outlining the terms of the subscription offering. In mailing such notice to eligible account holders, the reorganized savings institution may rely upon the last-known valid address of such account holder in its possession. The reorganized savings institution shall have no further obligation to forward information regarding the conversion offering to eligible account holders who have not returned postage prepaid expressions of interest or responded otherwise in writing to such notice.

(b) The provisions of subsection (a) of this section shall not be applicable to any sale or offer to sell of the common stock or securities convertible into common stock of a reorganized savings institution which sale or offer to sell: (1) Is made solely to the mutual holding company of such reorganized savings institution; or (2) is made subsequent to a prior sale or offer to sell of the common stock or securities convertible into common stock of the reorganized savings institution which sale or offer to sell was made in accordance with subsection (a) of this section and in which the number of shares offered for sale would have constituted twenty per cent of the total authorized and outstanding shares of common stock of the reorganized savings institution if all of such shares had been sold in such offering and, in the case of securities convertible into common stock, if all of such stock had been immediately converted to common stock.

(c) The provisions of sections 36a-105 and 36a-108 shall apply to the issuance of shares of common stock or shares of securities convertible into common stock only by a reorganized savings institution.

(d) A reorganized savings institution that issues or has issued and outstanding any common stock, securities convertible into common stock or preferred stock to any persons other than the mutual holding company of which it is a subsidiary shall file, together with its mutual holding company, in the manner set forth in this subsection, consolidated financial statements and periodic and other reports whether or not required under federal law. Such consolidated financial statements and periodic and other reports shall include all information required under, and shall be prepared in accordance with the requirements of the Securities Exchange Act of 1934, as amended, and the rules and regulations of the Securities and Exchange Commission adopted pursuant thereto. In addition, the reorganized savings institution shall prepare for mailing to each shareholder proxy materials in accordance with the requirements of the Securities Exchange Act of 1934, as amended, and the rules and regulations of the Securities and Exchange Commission adopted pursuant thereto. If such consolidated financial statements, reports or proxy materials are required to be filed with any federal authority or agency pursuant to federal law, there shall be no concurrent state filing requirement. If such consolidated financial statements, reports or proxy materials are not required to be filed with any federal authority or agency, copies of such consolidated financial statements, reports or proxy materials shall be filed with the commissioner and be a public record. For purposes of this subsection, a reorganized savings institution shall be deemed to have issued securities whether such securities are privately placed or publicly underwritten.

(P.A. 85-330, S. 6, 14; P.A. 94-122, S. 87, 340; P.A. 96-271, S. 203, 254; P.A. 97-223, S. 6, 8.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-142ee transferred to Sec. 36a-196 in 1995; P.A. 96-271 amended Subsec. (c) to delete exception providing that the reorganized savings institution does not have the right otherwise provided in Sec. 33-343(f) to limit or deny preemptive rights as to shares of its common stock or shares of securities convertible into its common stock, effective January 1, 1997; P.A. 97-223 added reference to Secs. 36a-192 to 36a-199, inclusive, in Subsec. (a), effective June 24, 1997.



Section 36a-197 - (Formerly Sec. 36-142ff). Conversion into stock holding company.

Any mutual holding company having its principal office in this state may convert into a capital stock holding company, upon the approval of the conversion by the commissioner, in accordance with the provisions of section 36a-136.

(P.A. 85-330, S. 7, 14.)

History: Sec. 36-142ff transferred to Sec. 36a-197 in 1995.



Section 36a-198 - (Formerly Sec. 36-142gg). Mutual holding company subsidiary holding company.

(a) A mutual holding company may establish a subsidiary holding company as a direct subsidiary to hold one hundred per cent of the stock of its reorganized savings institution subsidiary. The formation and operation of the subsidiary holding company may not be utilized as a means to evade or frustrate the purposes of sections 36a-192 to 36a-199, inclusive. The subsidiary holding company may be established either at the time of the initial mutual holding company reorganization or at a subsequent date, subject to the approval of and in accordance with any conditions or limitations imposed by the commissioner. A proposal to establish a subsidiary holding company shall be filed with the commissioner and shall include the proposed certificate of incorporation and bylaws of the subsidiary holding company and any other information required by the commissioner.

(b) For purposes of section 36a-196, the subsidiary holding company shall be treated as a reorganized savings institution issuing stock and shall be subject to the requirements of said section. In the case of a stock issuance by a subsidiary holding company, the aggregate amount of outstanding common stock of the subsidiary holding company owned or controlled by persons other than the subsidiary holding company’s mutual holding company parent at the close of the proposed issuance shall be less than fifty per cent of the subsidiary holding company’s total outstanding common stock.

(c) Subject to the approval of the commissioner, a subsidiary holding company may acquire and dispose of its own stock, provided no such acquisition or disposal results in persons other than the subsidiary holding company’s mutual holding company parent owning or controlling a greater percentage of common stock than is permissible under subsection (b) of this section.

(P.A. 85-330, S. 13, 14; P.A. 02-47, S. 13; P.A. 05-39, S. 6; P.A. 08-119, S. 5.)

History: Sec. 36-142gg transferred to Sec. 36a-198 in 1995; P.A. 02-47 replaced former section re regulations with provisions designated as Subsecs. (a) and (b) re establishment of subsidiary holding company by mutual holding company to hold stock of reorganized savings institution, effective May 9, 2002; P.A. 05-39 amended Subsec. (b) to substitute 50% for 51% and to make a technical change, effective May 17, 2005; P.A. 08-119 added Subsec. (c) re acquisition and disposal of its own stock by subsidiary holding company.



Section 36a-199 - (Formerly Sec. 36-142hh). Exemption from real estate conveyance taxes.

Any transfer of real estate in connection with the reorganization of a mutual savings bank or mutual savings and loan association pursuant to sections 36a-192 to 36a-198, inclusive, shall be exempt from the provisions of sections 12-494 to 12-504h, inclusive, and sections 12-638a to 12-638p, inclusive.

(P.A. 92-92, S. 1, 2; P.A. 94-122, S. 88, 340.)

History: P.A. 92-92 effective May 20, 1992, and applicable to transfers of real estate occurring on or after that date; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-142hh transferred to Sec. 36a-199 in 1995.



Section 36a-210 - (Formerly Sec. 36-30). Transfer of assets.

(a)(1) With the approval of the commissioner, a Connecticut bank may transfer all or a significant part of its assets or business to a bank. The transferring bank shall have been in existence and continuously operating for at least five years unless the commissioner waives this requirement. The commissioner shall not approve such transfer if (A) the acquiring bank, including all insured depository institutions which are affiliates of such bank, upon consummation of the transfer, would control thirty per cent or more of the total amount of deposits of insured depository institutions in this state, unless the commissioner permits a greater percentage of such deposits, or (B) the programs, policies and procedures relating to anti-money-laundering activities of the acquiring institution are inadequate, or the acquiring institution does not have a record of compliance with anti-money-laundering laws and regulations. The transferring and acquiring banks shall file with the commissioner a written agreement approved and executed by a majority of the governing board of each bank prescribing the terms and conditions of the transaction. In the case of a transfer of all of the assets and business of the transferring bank, the terms of the agreement shall at least provide for full payment of the amounts due depositors and creditors of the transferring bank. Payment for all or part of the assets and business of the transferring bank may be made in cash or by making available on demand to depositors and other creditors thereof funds on deposit with the acquiring bank. Prior to the transfer of all or substantially all of the assets and business of a Connecticut bank pursuant to this section, such bank shall obtain authorization for the transfer by the affirmative vote of at least: (i) Two-thirds of the voting power of the outstanding shares of each class of stock, whether or not otherwise entitled to vote, in the case of a capital stock Connecticut bank; (ii) two-thirds of the voting power of the depositors, in the case of a mutual savings and loan association; and (iii) two-thirds of the governing board and two-thirds of the voting power of the corporators, in the case of mutual savings bank, which voting power shall, in any event, be no less than twenty-five corporators. In lieu of such vote, the commissioner may certify in writing that the protection of depositors or creditors of the transferring bank requires that the transfer proceed without delay.

(2) The provisions of this subsection shall not apply to the liquidation of all of the retail deposits of a Connecticut bank pursuant to subsection (e) of section 36a-139b.

(3) When a Connecticut bank has transferred or arranged to transfer all of its assets and business in accordance with this section, the governing board of such bank shall, after receiving the approval of the commissioner as provided in subdivision (1) of this subsection, send a written notice of such transfer or proposed transfer to each of its depositors and other known creditors and shall cause a copy of such notice to be published in a newspaper published in this state and having a circulation in the town in which the main office of such institution is located. Such notice shall inform the depositors and creditors of such bank of the transfer and of the terms thereof with reference to payment of depositors and creditors. Such notice may provide that creditors other than depositors who fail to present their claims to such bank within four months of the date of the notice shall be forever barred, and that creditors whose claims are presented within the time limited but which are disallowed by such bank shall commence an action to enforce their claims within three months of receipt of written notice disallowing their claims or be forever barred. Depositors shall not be required to present claims for deposits as shown by the records of such bank. At any time during the liquidation of the affairs of such bank, the governing board may have the privileges of a business corporation in voluntary dissolution as provided by law. After the claims of depositors and creditors have been fully paid either by transfer to the acquiring bank or in cash, or barred, the liability of the transferring bank for such claims shall cease. Any surplus remaining in the hands of the transferring Connecticut bank, after it has transferred all its assets and business, shall, after payment of the expenses of liquidation, be distributed to those entitled by law to receive such surplus in the manner provided in the agreement of transfer. Thereupon the governing board shall file a certificate with the commissioner stating that the affairs of such bank have been fully liquidated. Upon verifying the certificate as to the facts stated therein, the commissioner shall endorse the certificate “approved” and shall file a copy in the office of the Secretary of the State. Upon the finding by the Secretary of the State that the certificate complies with law, the secretary shall endorse the same “approved” and record the certificate. Thereupon the corporate existence of such bank shall cease.

(b) No Connecticut bank may acquire all or a significant part of the assets or business of a federal bank, a federal credit union or an out-of-state bank without the approval of the commissioner. Such Connecticut bank shall file with the commissioner an application that includes a copy of any notice, application and other information filed with any federal or state banking regulator in connection with such acquisition and such additional information as may be required by the commissioner. The commissioner shall not approve such acquisition if: (1) It involves the acquisition of a federal bank or out-of-state bank that has not been in existence and continuously operating for at least five years, unless the commissioner waives this requirement; (2) the acquiring bank, including all insured depository institutions which are affiliates of such institution, upon consummation of the purchase, would control thirty per cent or more of the total amount of deposits of insured depository institutions in this state, unless the commissioner permits a greater percentage of such deposits; or (3) the programs, policies and procedures relating to anti-money-laundering activities of the purchasing institution are inadequate, or the purchasing institution does not have a record of compliance with anti-money-laundering laws and regulations.

(c) No bank or out-of-state bank may acquire all or a significant part of the assets or business of a Connecticut bank or Connecticut credit union from the receiver of such bank or credit union without the approval of the commissioner.

(1949 Rev., S. 5755; 1963, P.A. 189; 1967, P.A. 461, S. 7; 1969, P.A. 124, S. 1, 2, 3; P.A. 78-121, S. 21, 113; P.A. 81-207, S. 4; P.A. 82-194, S. 9, 14; P.A. 83-377, S. 1–3; 83-411, S. 17, 20; P.A. 84-62, S. 1–3; P.A. 91-357, S. 5, 78; P.A. 92-12, S. 19; P.A. 93-59, S. 2, 8; P.A. 94-122, S. 89, 340; P.A. 95-155, S. 17, 29; P.A. 96-54, S. 7, 9; 96-109, S. 2; 96-180, S. 116, 166; P.A. 00-2, S. 2, 3; P.A. 03-196, S. 6; 03-259, S. 16; P.A. 04-136, S. 36.)

History: 1963 act required authorization of sale and purchase by two-thirds vote of incorporators of selling institution rather than of “each party to the transaction” in cases involving savings banks under Subsec. (1)(a); 1967 act repealed Subsec. (2) which had allowed state bank and trust company to sell assets and business of savings department to one institution and all other assets and business to another institution; 1969 act added references to savings account holders and to savings and loan associations in Subsecs. (1), (3) and (5); P.A. 78-121 removed building associations from purview of section; P.A. 81-207 amended Subsec. (1) to permit the sale of the assets of a credit union to another banking institution, other than another credit union, and amended Subsec. (2) to provide that the share account holders of a credit union which has sold or arranged to sell its assets receive notice of the sale and the terms thereof, and that the procedures concerning payment of claims apply to share account holders; P.A. 82-194 changed the voting requirement to two-thirds of the stockholders or members “present and voting”, authorized the sale and purchase of “part” of the assets and business of a banking institution, added Subsec. (6) to clarify that a state institution may acquire a federal institution, added Subsec. (7) to authorize the commissioner to waive the voting requirement, and added Subsec. (8) to define “federal banking institution” and “state banking institution”; P.A. 83-377 amended Subsec. (1) to require the commissioner’s opinion that a proposed sale of any state banking institution’s assets to another institution is in the public interest or for the protection of depositors, savings account holder, share account holders or the bank’s depositors and creditors only when 50% or more of the assets of the institution are being sold in one or a series of transactions and amended Subsec. (6) to require the commissioner’s approval prior to the purchase of the assets and business of any federal banking institution by a state banking institution, other than a credit union; P.A. 83-411 amended Subsec. (1) to add the word “mutual” to the term “savings bank”; P.A. 84-62 amended Subsecs. (1) and (6) to authorize a state or federally chartered credit union located in this state to purchase all or part of the assets or business of any other state or federally chartered credit union located in this state; P.A. 91-357 changed “managing board” to “governing board” in Subsec. (2); P.A. 92-12 redesignated Subsecs. and Subdivs. and made technical changes; P.A. 93-59 amended section to apply to state chartered credit unions, amended Subsec. (a) re sale of assets of state banking institution or state chartered credit union, amended Subsec. (d) to include “share account holders” to the list of entities whose claims must be paid in full prior to the release of liability of the selling institution, amended Subsec. (f) to delete the authorization of the commissioner re waiver of voting requirement and substitute a requirement that no banking institution may buy all or a significant part of the assets and business of a federal banking institution or a federally chartered credit union and no state chartered credit union may buy all or a significant part of the assets and business of a federally chartered credit union without the commissioner’s approval and made technical corrections for consistency, effective May 10, 1993; P.A. 94-122 added the requirement that two-thirds of a mutual savings bank’s governing board must vote to approve the sale of its business in Subsec. (a)(3), added a new Subsec. (b) allowing waiver of the necessary vote by the commissioner, renumbered former Subsecs. (b) through (f) as Subsecs. (c) through (g), deleted former Subsecs. (g) and (h), added new Subsec. (h) clarifying that no bank may purchase or acquire the assets of a bank or credit union from its receiver without the commissioner’s approval, and made technical changes, effective January 1, 1995; Sec. 36-30 transferred to Sec. 36a-210 in 1995; P.A. 95-155 amended Subsecs. (a) and (g) to add provisions re five-year requirement and re controlling deposits, effective June 27, 1995; P.A. 96-54 amended Subsec. (g) to substitute “or” for “and” immediately before Subdiv. (2), effective May 7, 1996; P.A. 96-109 and 96-180 both amended Subsec. (a) to replace numeric Subpara. designators with upper case alphabetic designators, effective June 3, 1996; P.A. 00-2 amended Subsec. (g) by requiring approval for purchase of assets and business of an out-of-state bank and adding provisions re application for approval, effective April 18, 2000; P.A. 03-196 designated existing Subsec. (a) as Subsec. (a)(1), merged existing Subsec. (b) into Subsec. (a)(1), added Subsec. (a)(2) providing that Subsec. (a) does not apply to liquidation of retail deposits of a Connecticut bank pursuant to Sec. 36a-139b(e), designated existing Subsec. (c) as Subsec. (a)(3) and merged existing Subsecs. (d), (e) and (f) into Subsec. (a)(3), redesignated existing Subsecs. (g) and (h) as new Subsecs. (b) and (c), deleted provisions applying to credit unions and share accounts, changed “sell” and “sale” to “transfer”, “purchasing institution” to “acquiring bank” and “selling institution” to “transferring bank” and made conforming changes throughout, effective July 1, 2003; P.A. 03-259 amended Subsec. (a) by inserting Subpara. (A) designator, adding Subpara. (B) re anti-money-laundering activities and compliance and making technical changes and amended Subsec. (g), redesignated as Subsec. (b), by adding Subdiv. (3) re anti-money-laundering activities and compliance; P.A. 04-136 amended Subsec. (a)(1) to make a technical change and to substitute “acquiring” for “purchasing”, effective May 12, 2004.



Section 36a-215 - (Formerly Sec. 36-22b). Powers re troubled trust banks and uninsured banks.

If, in the opinion of the commissioner, a trust bank, or an uninsured bank, in danger of becoming insolvent, is not likely to be able to meet the demands of its depositors, in the case of an uninsured bank, or pay its obligations in the normal course of business, or is likely to incur losses that may deplete all or substantially all of its capital, the commissioner may require such trust bank or uninsured bank to increase the assets kept on deposit as required by subsection (u) of section 36a-70 to an amount that would be sufficient to meet the costs and expenses incurred by the commissioner pursuant to section 36a-222 and all fees and assessments due the commissioner. Such assets shall be deposited with such bank as the commissioner may designate, and shall be in such form and subject to such conditions as the commissioner deems necessary.

(P.A. 92-7, S. 1, 2; P.A. 94-122, S. 90, 340; P.A. 01-183, S. 6, 11; P.A. 03-19, S. 81; P.A. 04-136, S. 9.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-22b transferred to Sec. 36a-215 in 1995; P.A. 01-183 replaced former provisions re commissioner’s powers concerning transactions involving troubled financial institutions with provisions re commissioner’s powers concerning troubled Connecticut banks organized to function solely in a fiduciary capacity or troubled uninsured banks, effective July 6, 2001; P.A. 03-19 made a technical change, effective May 12, 2003; P.A. 04-136 substituted “trust bank” for “Connecticut bank organized to function solely in a fiduciary capacity”, replaced “keep assets” with “increase the assets kept”, added provision re requirements of Sec. 36a-70(u), substituted “36a-222” for “36a-223” and deleted definition of “uninsured bank”, effective May 12, 2004.



Section 36a-216 - (Formerly Sec. 36-22). Powers in case of financial distress.

(a) Whenever, in the opinion of the commissioner, general financial conditions are such that the public interest requires limitation on withdrawal of funds from Connecticut banks or Connecticut credit unions, or the assets of any Connecticut bank or Connecticut credit union are in such nonliquid condition that the interests of the depositors, share account holders or clients may be jeopardized, the commissioner may: (1) Order any one or more of such banks or credit unions to restrict all or any part of their business and limit or postpone for any length of time the payment of any amount or proportion of the deposits in any of the departments of such banks or credit unions as the commissioner deems necessary or expedient. The commissioner may regulate as to time and amount further payments as the interest of the public, of any such bank or credit union or of the depositors, share account holders, clients or creditors thereof may require. Any order made by the commissioner under this subdivision may be amended, extended or revoked in whole or in part, whenever in the commissioner’s judgment circumstances warrant or require; (2) authorize any such banks or credit unions to receive new deposits or share account payments which shall be designated as new deposits or share account payments, and shall be segregated from all other deposits or share account payments. Such new deposits or share account payments shall be invested only in assets approved by the commissioner as being sufficiently liquid to be available when needed to meet any demands on account of such new deposits or share account payments. Such assets shall not be merged with other assets but shall be held in trust for the security and payment of such new deposits or share account payments, except that income from such assets may, to the extent authorized by the commissioner, be used by the banks or credit unions for other proper purposes of such banks or credit unions; and the withdrawal of such new deposits or share account payments shall not be subjected in any respect to restriction or limitation under this section; (3) adopt such regulations, in accordance with chapter 54, as the commissioner deems advisable for the protection of any such bank or credit union or the depositors, share account holders, clients or creditors thereof. Any person who violates any provision of such regulations shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(b) In determining action to be taken under this section, the commissioner may place such fair value on the assets of any such bank or credit union as the commissioner deems advisable under the conditions prevailing and circumstances relating thereto.

(c) Any costs and expenses incurred by the commissioner in the exercise of the powers given to the commissioner under this section shall be assessed by the commissioner against any bank or credit union in connection with which such costs and expenses were incurred and, when so assessed, shall be paid by such bank or credit union in addition to the annual assessment of expenses of the Department of Banking provided under section 36a-65.

(d) Nothing in this section shall be construed to give the commissioner authority to establish a maximum rate of dividends or interest on deposits or share accounts applying to a type of Connecticut bank or Connecticut credit union as a group.

(1949 Rev., S. 5745; P.A. 77-614, S. 161, 610; P.A. 78-121, S. 18, 113; P.A. 80-482, S. 242, 345, 348; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 13, 51; P.A. 92-12, S. 11; P.A. 94-122, S. 91, 340; P.A. 02-73, S. 9; P.A. 04-136, S. 10.)

History: P.A. 77-614 replaced bank commissioner with banking commissioner and made banking department a division within the department of business regulation, effective January 1, 1979; P.A. 78-121 removed private bankers and building associations from purview of section; P.A. 80-482 restored banking division as an independent department and abolished department of business regulation; (Revisor’s note: Pursuant to P.A. 87-9 “banking department” was changed editorially by the Revisors to “department of banking”); P.A. 88-65 amended Subsec. (1) by deleting references to industrial banks and amended Subsec. (4) by deleting a reference to the advisory council on banking; P.A. 92-12 redesignated Subsecs. and Subdivs. and made technical changes; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-22 transferred to Sec. 36a-216 in 1995; P.A. 02-73 added provisions throughout making section applicable to Connecticut credit unions, share account holders and share account payments, and made technical and conforming changes in Subsecs. (a) and (c); P.A. 04-136 amended Subsec. (a) to insert references to “clients” and make a technical change, effective May 12, 2004.



Section 36a-217 - (Formerly Sec. 36-26). Establishment of maximum rate of dividends and interest. Regulations.

Whenever conditions affecting the demand for and supply of money, the extension of credit or any other pertinent banking operations make such action necessary or desirable in the public interest, the commissioner may, by regulation adopted in accordance with chapter 54: (1) Establish a maximum rate of dividends or interest on deposits, certificates or accounts which may be paid by any one or more groups of Connecticut banks; (2) change or eliminate the reserve requirements against demand or time deposits of the United States government, but the amount of such reserve shall not be higher for such deposits than the then current reserve requirements against other demand or other time deposits; (3) change the reserve requirements against demand deposits other than those of the United States government to not less than twelve per cent nor more than twenty-four per cent of such deposits; (4) change the reserve requirements against time deposits other than those of the United States government to not less than five per cent nor more than ten per cent of such deposits; (5) provide that any part of the reserves required by it in excess of the statutory minimum may consist of net balances, subject to demand draft, with approved reserve agents.

(1949 Rev., S. 5749; P.A. 77-614, S. 154, 610; P.A. 92-12, S. 14; P.A. 94-122, S. 92, 340.)

History: P.A. 77-614 deleted requirement that advisory council on banking must authorize commissioner to establish rates, etc. by two-thirds vote of its members and required that commissioner’s actions be in accordance with provisions of chapter 54, effective January 1, 1979; P.A. 92-12 redesignated Subdivs. and made a technical change; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-26 transferred to Sec. 36a-217 in 1995.



Section 36a-218 - (Formerly Sec. 36-31). Order to make good impairment of capital. Application for appointment of receiver.

Whenever the commissioner has reason to believe that the capital of any capital stock Connecticut bank is impaired but the impairment is not sufficient to require other action for the protection of the public, the commissioner may notify such bank in writing to make good any impairment of capital within a time to be fixed by the commissioner. For purposes of this section, the capital of a bank is impaired if the equity capital of the bank is less than zero. At the end of such period, the commissioner shall make, or cause to be made, an examination of such bank, and, upon finding at any time thereafter an impairment of capital, the commissioner may deliver to such bank a written order to discontinue receiving moneys for deposit or for certificates of indebtedness and paying depositors, clients or other creditors. The commissioner may thereupon bring an action in the superior court for the judicial district of Hartford or the judicial district in which the main office of such bank is located for its dissolution and for the appointment of a receiver to take charge of its affairs. Such written order of the commissioner, until vacated by an order of the court, shall have the effect of a temporary injunction restraining such bank, its directors, officers and employees, from receiving moneys for deposit or for certificates of indebtedness and paying depositors, clients or other creditors. Nothing in this section shall require the commissioner to take any action for the restoration of any impairment of capital or for the appointment of a receiver if, in the commissioner’s opinion, the remaining capital of any such bank is sufficient to protect the depositors, clients and other creditors thereof from loss.

(1949 Rev., S. 5756; P.A. 78-280, S. 2, 127; P.A. 88-65, S. 16; 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 93, 340; P.A. 95-220, S. 4–6; P.A. 96-271, S. 204, 254; P.A. 04-136, S. 11.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 88-65 narrowed the application of the section to exclude industrial banks; P.A. 94-122 allowed the commissioner to apply to the Hartford-New Britain superior court to appoint a receiver and made technical changes, effective January 1, 1995 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in the public and special acts of the 1994 regular and special sessions, effective September 1, 1996); Sec. 36-31 transferred to Sec. 36a-218 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-271 provided that the capital of a bank is impaired “if the equity capital of the bank is less than zero” rather than “if the assets of the bank are not sufficient to equal the amount of its indebtedness added to any stated capital, as defined in subsection (w) of section 33-284”, effective January 1, 1997; P.A. 04-136 inserted references to “clients”, effective May 12, 2004.

Cited. 115 C. 534.



Section 36a-219 - (Formerly Sec. 36-32). Restraining order. Appointment of conservator.

(a) Whenever, in the opinion of the commissioner or the governing board, or in the case of a Connecticut credit union service organization the commissioner or the governing board, managers or general partners, it may be necessary to preserve assets or protect depositors, share account holders or clients, the commissioner may issue a temporary order restraining any Connecticut bank, out-of-state bank that maintains in this state a branch, as defined in section 36a-410, to the extent of its operations in this state, Connecticut credit union or out-of-state credit union that maintains in this state a branch, as defined in section 36a-435b, to the extent of its operations in this state, or Connecticut credit union service organization from paying out any funds or receiving moneys for deposit, for certificates of indebtedness or for payment on accounts, or, in the case of a Connecticut bank, Connecticut credit union or Connecticut credit union service organization, appoint a conservator, until a hearing before the superior court of the judicial district of Hartford. The court may, upon application of the commissioner or upon application of the governing board of any such Connecticut bank, out-of-state bank, Connecticut credit union or out-of-state credit union, or the governing board, managers or general partners of any such Connecticut credit union service organization, issue an order restraining any such bank, credit union or credit union service organization from declaring or paying any dividends or from paying out any funds of such bank, credit union or credit union service organization for such time as the court deems necessary. Such order shall be in writing directed to such bank, credit union or credit union service organization and a copy of the order attested and hand-delivered by the commissioner to the president, chief executive officer, secretary, or treasurer of any such bank or credit union, or in the case of a Connecticut credit union service organization, to the president, chief executive officer, secretary, treasurer, a manager or general partner of any such credit union service organization, or in the case of an out-of-state bank, or out-of-state credit union, to its agent, shall be sufficient notice thereof. Before issuing such restraining order, the court shall cause reasonable notice to be given to such bank, credit union or credit union service organization. Notice to the president, chief executive officer, secretary, treasurer or agent of any such bank or credit union, an agent of any such out-of-state bank or out-of-state credit union, or president, chief executive officer, secretary, treasurer, manager or general partner of any such credit union service organization shall be notice to such bank, credit union or credit union service organization. Notice may be waived by any such president, chief executive officer, treasurer, secretary, manager, general partner or agent.

(b) Before the governing board of any such Connecticut bank, out-of-state bank, Connecticut credit union or out-of-state credit union, or the governing board, managers or general partners of any such Connecticut credit union service organization applies to the court for such restraining order, notice shall be given in writing to the commissioner of its intention to so apply at least ten days before such application is made. If, in the opinion of the commissioner or such governing board, managers or general partners, such order should be revoked or modified, the court may, on application of the commissioner or such governing board, managers or general partners, revoke or modify the original order, and notice of such revocation or modification shall be given to the bank, credit union or credit union service organization affected thereby in the same manner as in the case of the original order.

(1949 Rev., S. 5757; P.A. 78-121, S. 22, 113; P.A. 88-65, S. 17; 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 94, 340; P.A. 95-155, S. 18, 29; 95-220, S. 4–6; P.A. 02-73, S. 10; P.A. 04-136, S. 12.)

History: P.A. 78-121 removed private bankers and building associations from purview of section; P.A. 88-65 narrowed the application of the section by deleting a reference to industrial banks; P.A. 94-122 allowed the commissioner to appoint a temporary conservator for a failing bank, effective January 1, 1995 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); Sec. 36-32 transferred to Sec. 36a-219 in 1995; P.A. 95-155 added references to out-of-state banks and amended Subsec. (a) by restricting the appointment of conservators to Connecticut banks and by adding “secretary” re the order requirement and “agent” re the notice requirement, effective June 27, 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 02-73 amended Subsecs. (a) and (b) by adding provisions making section applicable to Connecticut credit unions, out-of-state credit unions maintaining a branch in this state and Connecticut credit union service organizations, and making technical and conforming changes; P.A. 04-136 amended Subsec. (a) to insert reference to “clients”, effective May 12, 2004.

Effect of restraining orders. 113 C. 671; 115 C. 324; Id., 371; 117 C. 278.



Section 36a-220 - (Formerly Sec. 36-34). Application for injunction, receiver or conservator in case of forfeited charter or certificate of authority, fraud, unsafe business practices, dissipation of assets, insolvency or termination of insurance of insurable accounts or deposits.

(a) If it appears to the commissioner that (1) the charter of any Connecticut bank or out-of-state bank that maintains in this state a branch, as defined in section 36a-410, or the certificate of authority of any Connecticut credit union or out-of-state credit union that maintains in this state a branch, as defined in section 36a-435b, is forfeited, (2) the public is in danger of being defrauded by such bank or credit union, it is unsafe or unsound for such bank or credit union to continue business or its assets are being dissipated, (3) such bank or credit union is insolvent, is in danger of imminent insolvency or that its capital is not adequate to support the level of risk, or (4) the Federal Deposit Insurance Corporation, National Credit Union Administration or their successor agencies have terminated insurance of the insurable accounts or deposits of such bank, unless such Connecticut bank has filed an application with the commissioner to convert to an uninsured bank pursuant to section 36a-139b, or credit union, the commissioner shall apply to the superior court for the judicial district of Hartford or the judicial district in which the main office of such bank or credit union is located for an injunction restraining such bank or credit union from conducting business or, in the case of a Connecticut bank or Connecticut credit union, for the appointment of a conservator or for a receiver to wind up its affairs.

(b) The court may take one or more of the following actions: (1) Grant such injunction or appoint such receiver, or both, (2) appoint such conservator, or (3) in the case of a Connecticut bank or Connecticut credit union, declare the charter of such bank or certificate of authority of such credit union to be null and void after reasonable notice to such bank or credit union. Nothing in this section shall be construed as affecting any provision of sections 36a-218 and 36a-219.

(1949 Rev., S. 5759; P.A. 78-280, S. 2, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-357, S. 7, 78; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 95, 340; P.A. 95-155, S. 19, 29; 95-220, S. 4–6; P.A. 02-47, S. 14; 02-73, S. 11; P.A. 04-136, S. 13.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 91-357 deleted obsolete language re judge of the superior court; P.A. 94-122 allowed the commissioner to apply to either the superior court in Hartford-New Britain or where a bank’s main office is located for appointment of a permanent conservator and added as grounds for the appointment of a conservator or receiver a forfeited bank charter or terminated FDIC insurance, effective January 1, 1995 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); Sec. 36-34 transferred to Sec. 36a-220 in 1995; P.A. 95-155 added references to certain out-of-state banks, restricted to Connecticut banks the applications for appointment of a conservator in Subsec. (a), restricted the null-and-void provision in Subsec. (b) to Connecticut banks, and made technical changes in Subsec. (a), effective June 27, 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 02-47 amended Subsec. (a)(4) by adding provision re Connecticut bank that has filed an application to convert to an uninsured bank; P.A. 02-73 amended Subsecs. (a) and (b) by adding provisions making section applicable to Connecticut credit unions and out-of-state credit unions maintaining a branch in this state; P.A. 04-136 amended Subsec. (a)(3) to insert provision re bank or credit union in danger of imminent insolvency or having inadequate capital to support the level of risk, effective May 12, 2004.

Cited. 115 C. 534.



Section 36a-221 - (Formerly Sec. 36-35). Appointment of receiver or conservator on petition of shareholders.

A receiver or conservator for any capital stock Connecticut bank whose capital is impaired may be appointed by the superior court for the judicial district of Hartford or the judicial district in which the main office of such bank is located, on the petition of the holders of a majority of the shares of its capital stock, if the court finds that the interests of the shareholders so require.

(1949 Rev., S. 5760; P.A. 78-280, S. 2, 127; P.A. 88-65, S. 19; 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-357, S. 8, 78; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 96, 340; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 88-65 deleted a reference to industrial banks; P.A. 91-357 made technical changes; P.A. 94-122 authorized courts to appoint receivers and conservators for all capital stock Connecticut banks with impaired capital on the petition of a majority of stockholders and allowed such appointment to be made by the Hartford-New Britain superior court, effective January 1, 1995 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); Sec. 36-35 transferred to Sec. 36a-221 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Appointment of receiver of national banking association by state court. 76 C. 252; 204 U.S. 1. National bank may be sued in state court even after appointment of receiver. 14 Wall. 383. Cited. 115 C. 534. Cited. 116 C. 629.



Section 36a-221a - Duties of receivers of trust banks and uninsured banks.

(a)(1) The receiver of a trust bank or uninsured bank shall, as soon after the receiver’s appointment as is practicable, terminate all fiduciary positions the bank holds, surrender all property held by the bank as a fiduciary and settle the fiduciary accounts. With the approval of the Superior Court, the receiver of a trust bank or uninsured bank shall release all segregated and identifiable fiduciary property held by the bank to one or more successor fiduciaries, and may sell one or more fiduciary accounts to one or more successor fiduciaries on terms that appear to be in the best interest of the bank’s estate and the persons interested in the property or fiduciary accounts.

(2) Upon the sale or transfer of fiduciary property or a fiduciary account, the successor fiduciary shall be automatically substituted without further action and without any order of any court. Prior to the effective date of substitution of the successor fiduciary, the receiver shall mail notice of such substitution to each person to whom such bank provides periodic reports of fiduciary activity. The notice shall include: (A) The name of such bank, (B) the name of the successor fiduciary, and (C) the effective date of the substitution of the successor fiduciary. The provisions of section 45a-245a shall not apply to the substitution of a fiduciary under this section.

(b) A successor fiduciary shall have all of the rights, powers, duties and obligations of such bank and shall be deemed to be named, nominated or appointed as fiduciary in any will, trust, court order or similar written document or instrument that names, nominates or appoints such bank as fiduciary, whether executed before or after the successor fiduciary is substituted, provided the successor fiduciary shall have no obligations or liabilities under this section for any acts, actions, inactions or events occurring prior to the effective date of the substitution.

(c) If commingled fiduciary money held by the trust bank or uninsured bank as trustee is insufficient to satisfy all fiduciary claims to the commingled money, the receiver shall distribute such money pro rata to all fiduciary claimants of such money based on their proportionate interest.

(d) For the purpose of this section, “successor fiduciary” has the meaning given to that term in section 45a-245a.

(P.A. 04-136, S. 29.)

History: P.A. 04-136 effective May 12, 2004.



Section 36a-222 - Appointment of receiver or conservator for Connecticut banks and credit unions. Requirements. Division within department for liquidating or administering banks or credit unions. Appointment of agent. Reports. Salaries, costs and expenses. Exclusive jurisdiction of Superior Court. Admissibility of records.

(a) In all cases in which the appointment of a receiver or conservator for any Connecticut bank or Connecticut credit union is sought, if it is found that a receiver or conservator should be appointed, the Superior Court shall appoint as a receiver or conservator the commissioner or, if requested by the commissioner, the Federal Deposit Insurance Corporation or the National Credit Union Administration, or their successor agencies or, if such agencies cannot act as receiver or conservator, an independent receiver or conservator. If the commissioner, the Federal Deposit Insurance Corporation or the National Credit Union Administration, or their successor agencies, accepts the appointment as receiver or conservator, no bond shall be required to be posted. If an independent person accepts the appointment as receiver or conservator, the court shall require such person to post a suitable bond. The Superior Court may appoint the receiver or conservator on an ex parte basis upon a sufficient affidavit of the commissioner or the commissioner’s authorized representative indicating reasonable likelihood that an unsafe or unsound condition exists which is likely to have an adverse effect upon depositors, share account holders, clients or creditors. If an independent receiver or conservator is appointed, the commissioner shall be a party to the receivership proceeding or conservatorship with standing to initiate or contest any motion, and the views of the commissioner shall be entitled to deference unless they are inconsistent with the plain meaning of sections 36a-215 to 36a-239, inclusive.

(b) The commissioner may organize a separate division within the Department of Banking for liquidating or administering the affairs of the banks or credit unions for which the commissioner is acting as receiver or conservator, and the commissioner may appoint such employees and retain such consultants as the commissioner deems necessary for the liquidation or administration of the affairs of such banks or credit unions. The commissioner may appoint an agent, who shall be an employee of the Department of Banking and who, in the absence or incapacity of the commissioner and of the commissioner’s deputy, shall have authority to act for or represent the commissioner in all matters pertaining to the duties of the commissioner as the receiver or conservator of any Connecticut bank or Connecticut credit union. Such agent may execute and sign for the commissioner as the receiver or conservator any documents, instruments or reports necessary in the administration of the receivership or conservatorship. All legal services required by the commissioner as receiver or conservator or the commissioner’s deputy, agent or employees in connection with such receivership proceedings or the administration or reorganization of any such Connecticut bank or Connecticut credit union shall be performed by the Attorney General. The commissioner shall keep on file in the commissioner’s office an executed copy of each report required to be filed by the commissioner as receiver or conservator with the clerk of the Superior Court and shall include a report of each bank or credit union for which the commissioner is acting as receiver or conservator in the commissioner’s annual report to the Governor.

(c) (1) If the commissioner is appointed receiver or conservator, any salaries and expenses incurred in the liquidation, reorganization or administration of the bank or credit union shall be paid out of the funds of the bank or credit union, subject to the approval of the Superior Court. The state shall be reimbursed for any costs or expenses incurred by the Department of Banking in the liquidation, reorganization or administration of the receivership or conservatorship, and the commissioner may collect from each such estate in receivership or conservatorship such costs and expenses as, in the commissioner’s opinion, are fair and equitable. Any such costs or expenses so collected shall be deposited with the State Treasurer and shall be credited to the State Banking Fund. Any salaries and expenses for legal services provided by the Attorney General shall be paid out of the funds of the estate in receivership or conservatorship with the approval of the court. Such salaries and expenses shall be allocated by the commissioner as nearly as possible to the estate in receivership or conservatorship for which the services were rendered, and the funds in payment of the same shall be deposited with the State Treasurer and shall be credited to the appropriation for the Attorney General.

(2) If an independent person is appointed receiver or conservator, the cost and expenses incurred in the liquidation, reorganization or administration of the bank or credit union, including any funds paid by the commissioner to the receiver or conservator before the bank or credit union was placed in receivership or conservatorship, shall be paid out of the funds of the bank or credit union, subject to the approval of the court.

(d) Upon the appointment of a receiver pursuant to subsection (a) of this section, possession of and title to all assets, business and property of the Connecticut bank or Connecticut credit union shall pass to and vest in the receiver without the execution of any instruments of conveyance, assignment, transfer or endorsement.

(e) (1) Except as otherwise provided by this subdivision, the superior court in which a receivership proceeding against a Connecticut bank or Connecticut credit union is pending has exclusive jurisdiction to hear and determine all actions or proceedings instituted by or against the bank, credit union or receiver after the receivership proceeding begins. The receiver may file in any jurisdiction an ancillary suit to obtain jurisdiction or venue over a person or property.

(2) A record of a Connecticut bank or Connecticut credit union obtained by the receiver and held in the course of the receivership proceeding or a certified copy of the record under the official seal of the receiver is admissible as evidence in all cases without proof of correctness or other proof, except the certificate of the receiver that the record was received from the custody of the bank or credit union or found among its effects. The receiver may certify the correctness of such record and a record of the receiver’s office, and may certify any fact contained in the record. The record is admissible as evidence in all cases in which the original would be evidence. The original record or a certified copy of the record is prima facie evidence of the facts it contains.

(f) (1) A judgment or order of a court of this state or of another jurisdiction in an action pending by or against a Connecticut bank or Connecticut credit union, rendered after the date such bank or credit union was placed in receivership, is not binding on the receiver unless the receiver was made a party to the suit.

(2) Before the first anniversary of the date the Connecticut bank or Connecticut credit union was placed in receivership, the receiver may not be required to plead to any suit pending against such bank or credit union in a court in this state on the date such bank or credit union was placed in receivership and in which the receiver is a proper plaintiff or defendant.

(P.A. 94-122, S. 97, 340; P.A. 02-73, S. 12; P.A. 04-136, S. 14; P.A. 05-288, S. 199.)

History: P.A. 94-122 effective January 1, 1995; P.A. 02-73 amended Subsecs. (a) and (b) by adding provisions making section applicable to Connecticut credit unions; P.A. 04-136 replaced former Subsecs. (a) and (b) with new Subsec. (a) re appointment of a receiver or conservator for any Connecticut bank or Connecticut credit union and requirements re such appointment, new Subsec. (b) authorizing commissioner to organize separate division within department for liquidating or administering affairs of banks or credit unions for which commissioner is acting as receiver or conservator, re appointment and powers of agent, and concerning reports, new Subsec. (c) requiring salaries and expenses incurred in liquidation, reorganization or administration of bank or credit union to be paid out of funds of bank or credit union, subject to court approval, and re reimbursement of state for any costs or expenses incurred by department concerning receivership or conservatorship, new Subsec. (d) requiring possession of and title to all assets, business and property of bank or credit union to pass to and vest in receiver without execution of any instruments upon appointment of a receiver, new Subsec. (e) re exclusive jurisdiction of Superior Court and admissibility of records, and new Subsec. (f) re judgments or orders of court, effective May 12, 2004; P.A. 05-288 made technical changes in Subsec. (c)(2), effective July 13, 2005.



Section 36a-223 - (Formerly Sec. 36-36). Duties of conservators and receivers for Connecticut banks and credit unions. Powers.

(a) The duty of the conservator shall be to carry on the business of the Connecticut bank or Connecticut credit union, to preserve and conserve the assets and property of the bank or credit union, and to put such bank or credit union in a safe and sound condition.

(b) The duty of the receiver shall be to place the Connecticut bank or Connecticut credit union in liquidation and proceed to realize upon the assets of such bank or credit union, having due regard for the conditions of credit in the locality of such bank or credit union.

(c) A receiver or conservator appointed pursuant to subsection (a) of section 36a-222 shall have the following powers: (1) To take possession of the books, records and assets of every description of the Connecticut bank or Connecticut credit union and collect all debts due and claims belonging to it; (2) to sue and defend all rights and claims involving the bank or credit union; (3) to exercise any and all fiduciary functions of the bank or credit union as of the date of the commencement of the receivership or conservatorship; (4) to borrow such sums of money as may be necessary or desirable in the performance of the duties of the receiver or conservator, and in connection therewith, to secure such borrowings by the pledge, hypothecation or mortgage of the assets of the bank or credit union; (5) subject to the approval of the appointing court, unless such approval is not required under subsection (d) of this section, to sell or otherwise dispose of any and all real and personal property of the bank or credit union; sell, assign, compromise, or otherwise dispose of all bad or doubtful debts; and compromise all doubtful claims for or against the bank or credit union; (6) to exercise all of the power and authority of the corporators, shareholders, directors, trustees, officers, depositors, share account holders and clients of such bank or credit union in carrying out the duty of the receiver or conservator; (7) to exercise such other powers and duties as may be reasonably necessary or desirable to effectively and efficiently perform the functions of receiver or conservator in accordance with federal and state banking and credit union laws and regulations.

(d) Notwithstanding the provisions of subsection (c) of this section, in all cases in which the commissioner is appointed receiver or conservator, the commissioner, without the approval of the appointing court, may, upon such terms as the commissioner deems in the best interest of the Connecticut bank or Connecticut credit union: (1) Sell, assign, compromise or otherwise dispose of any bad or doubtful debt held by the bank or credit union, the value of which does not exceed fifty thousand dollars; (2) compromise any claim, other than a deposit claim, against the bank or credit union when the amount proposed to be paid in compromise does not exceed fifty thousand dollars, provided no claim in favor of the bank or credit union against any director, trustee or other officer for breach or neglect of official duty shall be compromised without the approval of the court; and (3) sell or otherwise dispose of any personal property of the bank or credit union the value of which does not exceed fifty thousand dollars. For purposes of this subsection, the value of any bad or doubtful debt shall be its current value, as determined by the commissioner in good faith, and the value of any personal property shall be (A) in the case of any single class of a security or any commodity, or other property or claim that has a readily ascertainable market value, such market value, and (B) in any other case, its current value as determined by the commissioner in good faith.

(1949 Rev., S. 5761; P.A. 76-2, S. 1, 5; P.A. 77-614, S. 161, 610; P.A. 78-121, S. 24, 113; P.A. 80-482, S. 244, 345, 348; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 20; P.A. 91-357, S. 9, 78; P.A. 94-122, S. 98, 340; P.A. 02-73, S. 13; P.A. 03-153, S. 1; P.A. 04-136, S. 15.)

History: P.A. 76-2 added provisions re appointment of FDIC or FSLIC as receiver, made appointment of employee of commissioner’s office as agent in receivership or liquidation proceedings optional rather than mandatory and allowed appointment of other appropriate person as agent, substituted state banking fund for “appropriation for the bank commissioner”, specified that FDIC and FSLIC need not post bond and added Subsecs. (b) and (c) re receiver’s powers and duties; P.A. 77-614 replaced bank commissioner with banking commissioner and made banking department a division within the department of business regulation, effective January 1, 1979; P.A. 78-121 removed private bankers and building associations from purview of section; P.A. 80-482 restored banking division as independent department and abolished the department of business regulation; (Revisor’s note: Pursuant to P.A. 87-9 banking commissioner and department were changed to commissioner and department of banking); P.A. 88-65 deleted references to industrial banks; P.A. 91-357 deleted references to the Federal Savings and Loan Insurance Corporation from Subsec. (a), added references to the Resolution Trust Corporation to Subsec. (a) and deleted obsolete language re judge of the superior court from Subsec. (a); P.A. 94-122 made technical procedural changes to reflect the authorization of conservatorships, effective January 1, 1995; Sec. 36-36 transferred to Sec. 36a-223 in 1995; P.A. 02-73 amended Subsecs. (a), (b) and (c) by adding provisions making section applicable to Connecticut credit unions and share account holders, replacing references to the Resolution Trust Corporation with references to the National Credit Union Administration and making conforming changes; P.A. 03-153 amended Subsec. (a) by rephrasing provisions re appointment of commissioner, Federal Deposit Insurance Corporation and National Credit Union Administration as receiver or conservator and providing for appointment of another competent person if extraordinary circumstances exist, amended Subsec. (c)(5) by providing exception when approval not required under Subsec. (d) and giving receiver or conservator power to sell, assign or otherwise dispose of bad or doubtful debts and to compromise all doubtful claims for or against bank or credit union, and added Subsec. (d) re powers of commissioner, as receiver or conservator, which are not subject to approval of appointing court, effective June 26, 2003; P.A. 04-136 replaced former Subsecs. (a) and (b) with new Subsecs. (a) and (b) specifying the duties of the conservator and the receiver of a Connecticut bank or Connecticut credit union, amended Subsec. (c)(6) to insert reference to “clients” and to replace “subsection (a) of this section” with “subsection (a) of section 36a-222”, and amended Subsec. (d) to make a technical change, effective May 12, 2004.

Former provision relating to special assistants to attorney general construed. 133 C. 334.



Section 36a-224 - (Formerly Sec. 36-37). Refinancing or reorganization of Connecticut banks and credit unions in receivership.

Upon recommendation of the receiver and with the approval of the court having jurisdiction, any Connecticut bank or Connecticut credit union placed in receivership may be reopened and may resume business and such receiver, upon the application of any depositor, shareholder, share account holder, client or creditor thereof, shall present to the court having jurisdiction, for the court’s approval, any plan of refinancing or reorganization which has been submitted to the receiver by such depositor, share account holder, client, shareholder or creditor. Any authorized committee of shareholders, share account holders, depositors or clients may, with the approval of the superior court having jurisdiction, examine the records of such bank or credit union for which they appear, in the possession of the receiver, for the purpose of preparing a plan of refinancing or reorganization of such bank or credit union. After submitting such proposed plan to the court having jurisdiction, the receiver shall be subject to such orders as are made by the court respecting such plan.

(1949 Rev., S. 5762; P.A. 78-121, S. 25, 113; P.A. 88-65, S. 21; P.A. 91-357, S. 10, 78; P.A. 94-122, S. 99, 340; P.A. 02-73, S. 14; P.A. 04-136, S. 16.)

History: P.A. 78-121 removed building associations from purview of section; P.A. 88-65 deleted a reference to industrial banks; P.A. 91-357 deleted obsolete language re judge of the superior court; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-37 transferred to Sec. 36a-224 in 1995; P.A. 02-73 added provisions making section applicable to Connecticut credit unions and share account holders; P.A. 04-136 inserted references to “client” or “clients”, eliminated reference to commissioner as the receiver and substituted “receiver” for “commissioner”, effective May 12, 2004.



Section 36a-225 - (Formerly Sec. 36-38). Limitation of time for presenting claims to receiver. Receiver to publish notice in newspaper and mail individual notice to depositors, clients, creditors and safe deposit box holders.

(a) The Superior Court, upon appointing a receiver of any Connecticut bank, other than a trust bank or an uninsured bank, or Connecticut credit union, shall limit the time within which all claims against the bank or credit union may be presented to the receiver, and the court may, upon cause shown, extend such time and shall cause such public notice of such limitation or extension of time to be given as it deems reasonable and just. All claims not presented to the receiver within the period limited shall be forever barred, except that any claim for a deposit or share account, as shown by the depositor’s or share account holder’s passbook, certificate of deposit, statement or other evidence of deposit or the records of such bank or credit union, shall be allowed by the receiver.

(b) (1) As soon as reasonably practicable after appointment of a receiver of a trust bank or an uninsured bank, the receiver shall publish notice, in a newspaper of general circulation in each town in which an office of such bank is located, stating that: (A) The bank has been placed in receivership; (B) the depositors, clients and creditors are required to present their claims for payment on or before a specific date and at a specified place; and (C) all safe deposit box holders and bailors of property left with the bank are required to remove their property no later than a specified date. The dates that the receiver selects may not be earlier than the one hundred twenty-first day after the date of the notice, and shall allow: (i) The affairs of the bank to be wound up as quickly as feasible; and (ii) depositors, clients, creditors, safe deposit box holders and bailors of property adequate time for presentation of claims, withdrawal of accounts, and redemption of property. The receiver may adjust the dates with the approval of the court and with or without republication of notice if the receiver determines that additional time is needed for any such presentation, withdrawal or redemption.

(2) As soon as reasonably practicable, given the state of the bank’s records and the adequacy of staffing, the receiver shall mail to each of the bank’s known depositors, clients, creditors, safe deposit box holders and bailors of property left with the bank, at the mailing address shown on the bank’s records, an individual notice containing the information required in the notice provided in subdivision (1) of this subsection, and specific information pertinent to the account or property of the addressee. The receiver of a trust bank or uninsured bank may require a fiduciary claimant to file a proof of claim if the records of such bank are insufficient to identify the claimant’s interest.

(1949 Rev., S. 5763; P.A. 78-121, S. 26, 113; P.A. 88-65, S. 22; P.A. 94-122, S. 100, 340; P.A. 02-73, S. 15; P.A. 04-136, S. 17.)

History: P.A. 78-121 removed private bankers and building associations from purview of section; P.A. 88-65 deleted a reference to industrial banks; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-38 transferred to Sec. 36a-225 in 1995; P.A. 02-73 added provisions making section applicable to Connecticut credit unions, share accounts and share account holders; P.A. 04-136 designated existing provisions as Subsec. (a) and amended same by inserting “other than a trust bank or an uninsured bank”, and added Subsec. (b) specifying requirements re publication of notice by receiver in newspaper of general circulation in each town in which an office of the trust bank or uninsured bank is located and mailing of individual notice by receiver to each of the bank’s known depositors, clients, creditors, safe deposit box holders and bailors of property left with the bank, effective May 12, 2004.



Section 36a-226 - (Formerly Sec. 36-39). Duties of receiver re inventory and appraisal of assets of Connecticut banks and credit unions in receivership. Conversion of assets. Deposit of money.

The receiver shall, as soon after the receiver’s appointment as is practicable, make and return to the court an inventory and appraisal of the assets of the Connecticut bank or Connecticut credit union or estate in receivership, verified by oath according to the receiver’s best knowledge, information and belief, and shall, from time to time thereafter, make and return such additional or supplementary inventories and valuations, and render such reports of the receiver’s actions and statements of accounts, as are necessary for the information of the court or as are required by the order of the court. The receiver shall hold all the assets which come into the receiver’s possession as such receiver, subject to the order of the court, and shall convert such assets into money with all reasonable dispatch. The receiver shall deposit money collected on behalf of such bank or credit union in a bank, a Connecticut credit union, a federal credit union, an out-of-state bank that maintains in this state a branch, as defined in section 36a-410, or an out-of-state credit union that maintains in this state a branch, as defined in section 36a-435b. In cases of doubt or difficulty, the receiver may, upon written application, ask the advice of the court as to the manner in which the receiver shall execute the receiver’s trust. The court may, from time to time, on its own motion, or on complaint of any interested party, make all necessary and proper orders as to the proceedings and actions of the receiver.

(1949 Rev., S. 5764; P.A. 94-122, S. 101, 340; P.A. 02-73, S. 16; P.A. 03-153, S. 2; P.A. 04-136, S. 18; P.A. 05-288, S. 200.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-39 transferred to Sec. 36a-226 in 1995; P.A. 02-73 added provisions making section applicable to Connecticut credit unions; P.A. 03-153 substituted “in accordance with section 36a-223” for provisions re sale, disposition and conveyance of assets and compromising of claims, effective June 26, 2003; P.A. 04-136 deleted “in accordance with section 36a-223” and required receiver to deposit money collected on behalf of bank or credit union in a bank, Connecticut credit union, federal credit union, out-of-state bank that maintains a branch in this state or out-of-state credit union that maintains a branch in this state, effective May 12, 2004; P.A. 05-288 made technical changes, effective July 13, 2005.

Court may authorize receiver to borrow from Reconstruction Finance Corporation to pay dividend to savings depositors. 115 C. 530.



Section 36a-226a - Termination of contracts for bailment, deposit for hire or lease of safes, vaults or safe deposit boxes. Duties of receiver when property not removed.

(a) A contract between a trust bank or uninsured bank in receivership and another person for bailment, of deposit for hire, or for the lease of a safe, vault or safe deposit box terminates on the date specified for removal of property in the notices that were published and mailed in accordance with section 36a-225 or a later date approved by the receiver or the Superior Court. A person who has paid rental or storage charges for a period extending beyond the date designated for removal of property has a claim against such bank’s estate for a refund of the unearned amount paid.

(b) If the property is not removed by the date the contract terminates, the receiver shall inventory the property. In making the inventory, the receiver may open a safe, vault or safe deposit box, or any package, parcel, or receptacle in the custody or possession of the receiver. The property shall be marked to identify, to the extent possible, its owner or the person who left it with the bank. After all property belonging to others that is in the receiver’s custody and control has been inventoried, the receiver shall compile a list that is divided for each office of the bank that received property that remains unclaimed. The receiver shall publish, in a newspaper of general circulation in each town in which the bank had an office that received property that remains unclaimed, the list and the names of the owners of the property as shown in the bank’s records. The published notice shall specify a procedure for claiming the property unless the court, on application of the receiver, approves an alternate procedure.

(P.A. 04-136, S. 28.)

History: P.A. 04-136 effective May 12, 2004.



Section 36a-227 - (Formerly Sec. 36-40). Dissolution of attachments and levies. Posting of notice of injunction or appointment of receiver.

(a) All attachments of, or against, the estate of any Connecticut bank or Connecticut credit union, made within sixty days of the date of filing of any complaint seeking the appointment of a receiver pursuant to sections 36a-215 to 36a-239, inclusive, and all levies of execution upon the estate thereof not completed within such time period, except such levies made in pursuance of attachments which are not hereby invalidated, shall be dissolved, upon the appointment of a receiver.

(b) Immediately after the granting of an injunction or appointment of a receiver pursuant to sections 36a-215 to 36a-239, inclusive, the commissioner shall place a notice of such injunction or appointment at the main entrance of the bank or credit union and thereafter no judgment lien, attachment lien or any voluntary lien shall attach to any asset of such bank or credit union. No director, officer, member of senior management, as defined in section 36a-435b, or agent of such bank or credit union shall thereafter have the authority to act on behalf of such bank or credit union or to convey, transfer, assign, pledge, mortgage or encumber any assets of such bank or credit union. Any attempt by any director, officer, member of senior management or agent of such bank or credit union to convey, transfer, assign, pledge, mortgage or encumber any asset of such bank or credit union or to create any lien on such bank or credit union or to prefer any depositor, share account holder, client or creditor of such bank or credit union after the posting of such notice or in contemplation thereof shall be void. A correspondent bank of a bank or credit union in receivership may not pay an item drawn on the account of such bank or credit union that is presented for payment after the correspondent has received actual notice of the granting of the injunction or appointment of the receiver unless it previously certified the item for payment.

(1949 Rev., S. 5765; P.A. 76-2, S. 2, 5; P.A. 77-614, S. 161, 587, 610; P.A. 78-121, S. 27, 113; 78-303, S. 85, 136; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 23; P.A. 94-122, S. 102, 340; P.A. 02-73, S. 17; P.A. 04-136, S. 19.)

History: P.A. 76-2 included savings banks in Subsec. (a) and added Subsec. (b) re notice of injunction or appointment and effect of notice; P.A. 77-614 and P.A. 78-303 replaced bank commissioner with banking commissioner, effective January 1, 1979; P.A. 78-121 removed private bankers and building associations from purview of section; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 88-65 deleted references to industrial banks; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-40 transferred to Sec. 36a-227 in 1995; P.A. 02-73 amended Subsecs. (a) and (b) by adding provisions making section applicable to Connecticut credit unions, members of senior management and share account holders; P.A. 04-136 amended Subsecs. (a) and (b) to incorporate references to Secs. 36a-221a, 36a-226a and 36a-237f to 36a-237h, inclusive, and inserted in Subsec. (b) reference to “client” and provision prohibiting correspondent bank of a bank or credit union in receivership from paying item drawn on the account of such bank or credit union that is presented for payment after correspondent has received actual notice of granting of injunction or appointment of receiver unless it previously certified the item for payment, effective May 12, 2004.



Section 36a-228 - (Formerly Sec. 36-40a). Termination of executory contracts for services or advertising to which Connecticut banks and credit unions are a party. Validity of agreements that diminish interest of the estate in banks’ and credit unions’ assets.

(a) Within six months after the appointment of a receiver pursuant to section 36a-222, the commissioner or the receiver may terminate any executory contract for services or advertising to which the Connecticut bank or Connecticut credit union is a party or any obligation of the bank or credit union as a lessee. A lessor who receives sixty days’ notice of the election to terminate a lease shall have no claim for rent other than rent accrued to the date of termination or for damages for such termination.

(b) An agreement that tends to diminish or defeat the interest of the estate in a Connecticut bank or Connecticut credit union asset is not valid against the receiver unless the agreement: (1) Is in writing; (2) was executed by the Connecticut bank or Connecticut credit union and any person claiming an adverse interest under the agreement, including the obligor, when the Connecticut bank or Connecticut credit union acquired the asset; (3) was approved by the governing board of the Connecticut bank or Connecticut credit union or its designated committee, and the approval is reflected in the minutes of the board or committee; and (4) has been continuously since its execution an official record of the Connecticut bank or Connecticut credit union.

(P.A. 76-2, S. 3, 5; P.A. 77-614, S. 161, 610; P.A. 87-9, S. 2, 3; P.A. 94-122, S. 103, 340; P.A. 02-73, S. 18; P.A. 04-136, S. 20.)

History: P.A. 77-614 replaced bank commissioner with banking commissioner, effective January 1, 1979; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-40a transferred to Sec. 36a-228 in 1995; P.A. 02-73 added provisions making section applicable to Connecticut credit unions; P.A. 04-136 designated existing provisions as Subsec. (a), replacing “36a-223” with “36a-222” therein, and added Subsec. (b) providing that an agreement that tends to diminish or defeat the interest of the estate in a Connecticut bank or Connecticut credit union asset is not valid against the receiver unless the agreement satisfies the requirements in Subdivs. (1) to (4), inclusive, effective May 12, 2004.



Section 36a-229 - (Formerly Sec. 36-41). Immediate delivery of records and other property to receivers and conservators of Connecticut banks and credit unions. Copies. Penalty for neglect or refusal to deliver records and other property.

(a) Each affiliate, officer, director, employee, shareholder, trustee, agent, attorney, attorney-in-fact or correspondent of a Connecticut bank or Connecticut credit union shall immediately deliver to the receiver or conservator of such bank or credit union, without cost to the receiver or conservator, any record or other property of the bank or credit union or that relates to the business of the bank or credit union.

(b) If by contract or otherwise a record or other property that can be copied is the property of a person specified in subsection (a) of this section, it shall be copied and the copy shall be delivered to the receiver or conservator. The owner shall retain the original until notification by the receiver or conservator that it is no longer required in the administration of the bank’s or credit union’s affairs or until such other time as the Superior Court, after notice and hearing, directs.

(c) Any person who wilfully neglects or refuses to deliver to the receiver or conservator of any Connecticut bank or Connecticut credit union, on demand, any record or other property belonging to such receivership or conservatorship, in the possession or under the control of such person, shall be fined not more than ten thousand dollars or imprisoned not more than three years or both.

(1949 Rev., S. 5766; P.A. 78-121, S. 28, 113; P.A. 88-65, S. 24; P.A. 94-122, S. 104, 340; P.A. 02-73, S. 19; P.A. 04-136, S. 21.)

History: P.A. 78-121 removed private bankers and building associations from purview of section; P.A. 88-65 deleted a reference to industrial banks; P.A. 94-122 made the penalties for failure to cooperate with a receiver apply to conservators, effective January 1, 1995; Sec. 36-41 transferred to Sec. 36a-229 in 1995; P.A. 02-73 added “or Connecticut credit union”; P.A. 04-136 added new Subsec. (a) requiring immediate delivery of records or other property of the bank or credit union to the receiver or conservator of such bank or credit union, and new Subsec. (b) re copying of records or other property, delivery of the copy to the receiver or conservator and retention of the originals, and designated existing provisions as Subsec. (c), amending same to substitute reference to record or other property for reference to books, papers or evidences of title or debt or property, effective May 12, 2004.



Section 36a-230 - (Formerly Sec. 36-43). Claims not barred by statute of limitations against receiver.

No claim in favor of a Connecticut bank or Connecticut credit union in receivership, not barred by the statute of limitations at the time of serving the application on the bank or credit union for the appointment of a receiver, shall be barred against the receiver in any suit for the recovery of such claim, brought by the receiver either in the receiver’s name or in the name of such bank or credit union.

(1949 Rev., S. 5768; P.A. 78-121, S. 29, 113; P.A. 94-122, S. 105, 340; P.A. 02-73, S. 20; P.A. 04-136, S. 22.)

History: P.A. 78-121 removed building associations from purview of section; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-43 transferred to Sec. 36a-230 in 1995; P.A. 02-73 added provisions making section applicable to Connecticut credit unions; P.A. 04-136 substituted “application” for “citation”, effective May 12, 2004.

Service of citation for appointment of receiver stops running of statute of limitations. 89 C. 482.



Section 36a-231 - (Formerly Sec. 36-44). Reports to be filed with Superior Court and commissioner. Payment of administrative expenses. Quarterly report. Objections. Audit of books and records of receivers of Connecticut banks and credit unions. Duties of receiver re audit.

(a)(1) The receiver or conservator of a Connecticut bank or Connecticut credit union shall file with the Superior Court and the commissioner: (A) A quarterly report (i) listing the names and addresses of all creditors, clients, depositors and share account holders of such bank or credit union, and the amounts respectively due them, and the assets on hand and their location and estimated value, and (ii) showing the operation, receipts, expenditures of such assets and general condition of such bank or credit union; and (B) a final report regarding such liquidated bank or credit union showing all receipts and expenditures and giving a full explanation and a statement of the disposition of all assets and liabilities of such bank or credit union.

(2) The receiver shall pay all administrative expenses out of money or other assets of such bank or credit union. Each quarter the receiver shall submit to the court an itemized report of such expenses. The court shall approve the report unless an objection is filed before the eleventh day after the date it is submitted. An objection may be made only by a party in interest and shall specify each item objected to and the ground for the objection. The court shall set the objection for hearing and notify the parties of this action. The objecting party has the burden of proof to show that the item objected to is improper, unnecessary or excessive.

(3) The court may prescribe whether the notice of the receiver’s report is to be given by service on specific parties, by publication or by a combination of those methods.

(b) The Superior Court may order an audit of the books and records of the receiver of a Connecticut bank or Connecticut credit union that relate to the receivership or conservatorship. A report of an audit ordered under this subsection shall be filed with the court and the commissioner. The receiver shall make the books and records relating to the receivership or conservatorship available to the auditor as required by the court order. The receiver shall pay the expenses of an audit ordered under this section as an administrative expense.

(1949 Rev., S. 5769; P.A. 78-121, S. 30, 113; 78-280, S. 2, 127; P.A. 88-65, S. 25; P.A. 92-12, S. 20; P.A. 94-122, S. 106, 340; P.A. 02-73, S. 21; P.A. 04-136, S. 23.)

History: P.A. 78-121 removed private bankers and building associations from purview of section; P.A. 78-280 substituted “judicial district” for “county”; P.A. 88-65 deleted a reference to industrial banks; P.A. 92-12 redesignated Subdivs. and made a technical change; P.A. 94-122 included conservators in the filing and procedural provisions applicable to receivers and added Subsec. (b) re the court clerk’s retention of reports and orders relating to receiverships and conservatorships, effective January 1, 1995; Sec. 36-44 transferred to Sec. 36a-231 in 1995; P.A. 02-73 amended Subsec. (a) by adding “or Connecticut credit union”; P.A. 04-136 replaced former Subsecs. (a) and (b) with new Subsec. (a) requiring receiver or conservator of a bank or credit union to file with Superior Court and the commissioner a quarterly report and a final report re liquidated bank or credit union, requiring receiver to pay all administrative expenses out of money or other assets of such bank or credit union and to submit itemized report of such expenses each quarter to the court, requiring court to approve report unless an objection is filed, and specifying procedures for making an objection which include notice and hearing, and new Subsec. (b) authorizing Superior Court to order an audit of books and records of the receiver relative to the receivership or conservatorship and specifying duties of the receiver re availability of books and records and payment of expenses of an audit, effective May 12, 2004.



Section 36a-232 - (Formerly Sec. 36-46). Creditor’s application for order to receiver.

Any creditor of the receivership may apply in writing to the superior court having jurisdiction, for any order to the receiver concerning the receivership, upon giving notice, by service of a copy on the receiver, at least ten days before the time of hearing, subject to the payment of costs if the court finds the application to be unreasonable. The court shall make such order, after hearing, as the court deems appropriate.

(1949 Rev., S. 5771; P.A. 91-357, S. 11, 78; P.A. 94-122, S. 107, 340.)

History: P.A. 91-357 deleted obsolete language re judge of the superior court; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-46 transferred to Sec. 36a-232 in 1995.



Section 36a-233 - (Formerly Sec. 36-47). Funds and property not subject to foreign attachment.

No part of the funds or property in the possession of a receiver of any Connecticut bank or Connecticut credit union is subject to process of foreign attachment.

(1949 Rev., S. 5772; P.A. 78-121, S. 31, 113; P.A. 88-65, S. 26; P.A. 94-122, S. 108, 340; P.A. 02-73, S. 22.)

History: P.A. 78-121 removed private bankers and building associations from purview of section; P.A. 88-65 deleted a reference to industrial banks; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-47 transferred to Sec. 36a-233 in 1995; P.A. 02-73 added “or Connecticut credit union”.



Section 36a-234 - (Formerly Sec. 36-48). Dissolution of injunction against receiver.

In any action against the receiver of any Connecticut bank or Connecticut credit union in which an injunction is granted restraining the receiver from disposing of any of the estate, the receiver shall apply for the dissolution of such injunction within thirty days after the writ or order of injunction is served. The hearing on any such application has precedence over all other causes in respect to the order of trial.

(1949 Rev., S. 5773; P.A. 78-121, S. 32, 113; P.A. 88-65, S. 27; P.A. 94-122, S. 109, 340; P.A. 02-73, S. 23; P.A. 04-136, S. 24.)

History: P.A. 78-121 removed private bankers and building associations from purview of section; P.A. 88-65 deleted a reference to industrial banks; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-48 transferred to Sec. 36a-234 in 1995; P.A. 02-73 added “or Connecticut credit union”; P.A. 04-136 deleted reference to “trust”, effective May 12, 2004.



Section 36a-235 - (Formerly Sec. 36-49). Conditions under which transfers of or liens on property or assets of Connecticut banks and credit unions in receivership are voidable. Personal liability of persons who implemented or benefited from voidable transfers or liens. Issuance or levy of execution before final judgment prohibited.

(a)(1) A transfer of or lien on the property or assets of a Connecticut bank or Connecticut credit union in receivership is voidable by the receiver if the transfer or lien: (A) Was made or created: (i) Four months before the date such bank or credit union is placed in receivership, or (ii) one year before the date such bank or credit union is placed in receivership if the receiving creditor was at the time an affiliate, officer, director or principal shareholder of such bank or credit union; (B) was made or created with the intent of giving to a creditor or depositor, or enabling a creditor or depositor to obtain, a greater percentage of the claimant’s debt than is given or obtained by another claimant of the same class; and (C) is accepted by a creditor or depositor having reasonable cause to believe that a preference will occur.

(2) Each Connecticut bank or Connecticut credit union officer, director, manager, shareholder, trustee, agent, employee, attorney-in-fact or correspondent, or other person acting on behalf of such bank or credit union, who has participated in implementing a voidable transfer or lien, and each person receiving property or the benefit of property of such bank or credit union as a result of the voidable transfer or lien, is personally liable for the property or benefit received and shall account to the receiver for the benefit of the clients, depositors and creditors of such bank or credit union.

(3) The receiver may avoid a transfer of or lien on the property or assets of a Connecticut bank or Connecticut credit union that a client, creditor, depositor or shareholder of such bank or credit union could have avoided and may recover the property transferred or its value from the person to whom it was transferred, or from a person who has received it unless the transferee or recipient was a bona fide holder for value before the date such bank or credit union was placed in receivership.

(b) No execution shall be issued or levied against any Connecticut bank or Connecticut credit union, or its property, before final judgment, including the exhaustion of all appeals, in any proceeding brought against such bank or credit union in any court in this or any other state.

(1949 Rev., S. 5774; P.A. 78-121, S. 33, 113; P.A. 88-65, S. 28; P.A. 91-189, S. 12, 13; P.A. 94-122, S. 110, 340; P.A. 02-73, S. 24; P.A. 04-136, S. 25.)

History: P.A. 78-121 removed private bankers and building associations from purview of section; P.A. 88-65 deleted a reference to industrial banks; P.A. 91-189 designated existing section as Subsec. (a) and added Subsec. (b) prohibiting issuance or levy of execution before final judgment; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-49 transferred to Sec. 36a-235 in 1995; P.A. 02-73 amended Subsecs. (a) and (b) by adding provisions making section applicable to Connecticut credit unions; P.A. 04-136 replaced former Subsec. (a) with new Subsec. (a) specifying conditions under which transfers of or liens on the property or assets of a Connecticut bank or credit union in receivership are voidable, providing for personal liability of a person who participated in implementing a voidable transfer or lien and each person receiving property or the benefit of property of such bank or credit union as a result of the voidable transfer or lien, and allowing receiver to avoid a transfer of or lien on the property or assets of a bank or credit union that a client, creditor, depositor or shareholder could have avoided and recover the property transferred or its value unless the transferee or recipient was a bona fide holder for value before the date such bank or credit union was placed in receivership, effective May 12, 2004.

Intent to give a preference to a favored depositor will be inferred under certain circumstances. 116 C. 335.



Section 36a-236 - (Formerly Sec. 36-50). Final distribution of receivership accounts.

Within sixty days after all the assets of the receivership have been converted into money, the receiver shall apply to the superior court having jurisdiction for an order for the final disposition of the money on hand. The court shall fix a time and place of hearing on such application and order notice thereof by publication in such manner as the court deems reasonable. At such hearing the court shall examine the accounts of the receiver and, on finding the accounts correct and lawful, shall ascertain the balance on hand and direct the distribution of such balance according to law. The court shall prescribe the place of payment and the time within which the payment may be called for. After the expiration of such time such property not called for shall be presumed abandoned and shall be disposed of according to the provisions of part III of chapter 32.

(1949 Rev., S. 5775; 1953, S. 2646d; 1961, P.A. 540, S. 24; P.A. 91-357, S. 12, 78; P.A. 94-122, S. 111, 340.)

History: 1961 escheats act (part III, ch. 32) amended this section for conformity. Effective January 1, 1962; P.A. 91-357 deleted obsolete language re judge of the superior court; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-50 transferred to Sec. 36a-236 in 1995.

Stockholders entitled to fund formed by setting apart poor assets charged off on reduction of capital stock. 78 C. 75. Sureties on bond of defaulting treasurer not entitled to recover back any part of money paid on bond. 81 C. 261.



Section 36a-237 - (Formerly Sec. 36-51). Distribution of assets of any Connecticut bank, trust bank or uninsured bank. Order of priority. Distribution of assets of a Connecticut credit union in event of liquidation. Sequence of distribution.

(a) The assets of any Connecticut bank, other than a trust bank or uninsured bank, in the possession of a receiver shall be distributed in the following order of priority: (1) All fees and assessments due the commissioner; (2) the charges and expenses of settling such bank’s affairs; (3) all deposits; (4) all other liabilities; (5) any liquidation account; and (6) in the case of a capital stock Connecticut bank, the claims of shareholders or, in the case of a mutual savings bank or mutual savings and loan association, the claims of depositors in proportion to their respective deposits.

(b) (1) The assets of a trust bank or an uninsured bank shall be distributed in the following order of priority: (A) All fees and assessments due the commissioner; (B) administrative expenses; (C) approved claims of owners of secured trust funds on deposit to the extent of the value of the security as provided in subsection (d) of section 36a-237f; (D) approved claims of secured creditors to the extent of the value of the security as provided in subsection (d) of section 36a-237f; (E) approved claims by beneficiaries of insufficient commingled fiduciary money or missing fiduciary property and approved claims of clients of the trust bank or uninsured bank; (F) other approved claims of depositors and general creditors not falling within a higher priority under this subdivision, including unsecured claims for taxes and debts due the federal government or a state or local government; (G) approved claims of a type described by subparagraphs (A) to (F), inclusive, of this subdivision that were not filed within the period prescribed by sections 36a-215 to 36a-239, inclusive; and (H) claims of capital note or debenture holders or holders of similar obligations and proprietary claims of shareholders or other owners according to the terms established by issue, class or series.

(2) As used in this subsection, “administrative expense” means (A) any expense designated as an administrative expense by sections 36a-231 and 36a-237h; (B) any charge or expense of settling the affairs of the bank, including court costs and expenses of operation and liquidation of the bank’s estate; (C) wages owed to an employee of the bank for services rendered within three months before the date the bank was placed in receivership and not exceeding two thousand dollars to each employee; (D) current wages owed to an employee of the bank whose services are retained by the receiver for services rendered after the date the bank is placed in receivership; and (E) an unpaid expense of supervision or conservatorship of the bank before it was placed in receivership.

(c) In the event of liquidation of a Connecticut credit union, the assets of the Connecticut credit union or the proceeds from any disposition of the assets shall be applied and distributed in the following sequence: (1) All fees and assessments due the commissioner; (2) claims of secured creditors up to the value of their collateral; (3) the costs and expenses of liquidation; (4) the wages due the employees of the Connecticut credit union; (5) the costs and expenses incurred by creditors in successfully opposing the release of the Connecticut credit union from certain debts as allowed by the commissioner; (6) all taxes owed to the United States or any other governmental unit; (7) all other debts owed to the United States or any other governmental unit; (8) claims of general creditors and secured creditors to the extent that their claims exceed the value of their collateral; (9) claims of members, to the extent of uninsured share accounts, and the organization that insured the share accounts of the Connecticut credit union; (10) in the event of liquidation of a Connecticut credit union that is a corporate Connecticut credit union, as defined in section 36a-435b, membership capital, and then paid-in capital; and (11) in the event of liquidation of a Connecticut credit union that has received a low-income designation from the National Credit Union Administration under 12 CFR 701.34, as from time to time amended, any outstanding secondary capital accounts.

(d) The holders of claims in any class set forth in this section shall not receive any distribution until the holders of claims in all classes having a higher priority under this section are paid in full. If the assets of any such Connecticut bank or Connecticut credit union are insufficient to pay in full all of the claims in a particular class, the assets shall be distributed to each claimant within such class on a pro rata basis.

(1949 Rev., S. 5776; P.A. 78-121, S. 34, 113; P.A. 88-65, S. 29; P.A. 91-126, S. 1, 2; P.A. 92-89, S. 2, 20; P.A. 94-122, S. 112, 340; P.A. 02-73, S. 25; P.A. 04-136, S. 26; P.A. 05-288, S. 201.)

History: P.A. 78-121 removed building associations from Subsec. (3) and deleted Subsec. (5) re property of private bankers; P.A. 88-65 deleted Subsec. (4) re property of industrial banks; P.A. 91-126 relettered Subsecs. (1), (2) and (3) to read (a), (b) and (c), respectively, and renumbered the Subdivs. therein, changed “appropriated ratably to the payment of” to read “distributed in the following order of priority” in each Subsec., changed state bank and trust company to capital stock bank organized under the laws of this state, added Subsec. (a)(6) re claims of stockholders, changed savings bank to mutual savings bank organized under the laws of this state and added “including deposits” and “in proportion to their respective deposits” in Subsec. (b), changed savings and loan association to savings and loan association organized under the laws of this state, except a capital stock savings and loan association and added “including deposits” in Subsec. (c), and added Subsec. (d) re distribution to holders of claims; P.A. 92-89 provided that all fees and assessments due the commissioner shall be first in order of priority in the event of distribution by a receiver; P.A. 94-122 consolidated the priority provisions for payment of claims in case of bank failure for all banks, deleted Subsecs. (b) and (c) and renumbered former Subsec. (d) as Subsec. (b), and made technical changes, effective January 1, 1995; Sec. 36-51 transferred to Sec. 36a-237 in 1995; P.A. 02-73 added new Subsec. (b) re application and sequence of distribution of assets of Connecticut credit union in the event of liquidation, redesignated existing Subsec. (b) as Subsec. (c) and deleted “capital stock” and “mutual savings bank or mutual savings and loan association” and added “Connecticut credit union” in Subsec. (c); P.A. 04-136 amended Subsec. (a) to replace “avails of the property” with “assets” and to insert “other than a trust bank or uninsured bank”, added new Subsec. (b) re distribution of assets of a trust bank or uninsured bank and definition of “administrative expense”, redesignated existing Subsecs. (b) and (c) as new Subsecs. (c) and (d), respectively, and amended Subsec. (d) to substitute “assets” for “avails of the property” and “avails”, effective May 12, 2004; P.A. 05-288 made a technical change in Subsec. (c)(9), effective July 13, 2005.

Rights of depositors in savings department of trust company; set-off, interest and notes deposited for collection discussed. 88 C. 185. State franchise tax claim held on parity in receivership with expenses of settling affairs. 113 C. 662. “Creditors” of private banker include both depositors and those who have delivered money for transmission. 114 C. 661. No set-off for depositor as to note held as asset of savings department; exception where loan was made by commercial department and note was subsequently transferred as addition to assets of savings department. 115 C. 6. No priority as trust for checks forwarded by another bank for collection and charged against drawers’ accounts. Id., 12. Savings department depositors entitled to have segregated funds applied ratably; if such funds are insufficient, unpaid balance of savings deposits stands on parity with commercial deposits. There is no preference over other savings deposits for trust funds deposited in fiduciary’s own savings department. Id., 24. Distinction between general and special deposits. Id., 31. Savings depositors not entitled to preferred share in income from segregated fund. Id., 368. No set-off for note held as investment of savings department, whose maker has pledged his savings passbook. Id., 372. History of this section; it modifies common law by putting deposits of the state on parity with those of other depositors. Id., 393. Such claims are classified under “all other liabilities”. 116 C. 609. Depositor of check for collection only can recover in full if proceeds can be traced. 117 C. 411. Where checks are credited subject to payment and depositor has immediate right to draw, general deposit is created without preference. Id. Quaere as to whether statement on deposit slip that bank acts only as collecting agent has effect of according preference over deposits. Id., 416. Private banker is trustee as to funds obtained from items forwarded for collection and remaining segregated in banker’s hands. Id., 472. Where private banker improperly surrendered bills of lading without obtaining payment of drafts, liability of banker is for conversion, and there is no preference under this statute. Id., 477. Issuance to depositor of bank’s own check for whole or portion of deposit does not terminate status of depositor until check is paid. 118 C. 586.



Section 36a-237f - Procedures re filing claims against the estate of trust banks and uninsured banks in receivership. Judgment. Appeal. Payment of claims.

(a) To receive payment of a claim against the estate of a trust bank or uninsured bank in receivership, a person who has a claim, other than a shareholder acting in that capacity, including a claimant with a secured claim or a fiduciary claimant ordered by the receiver to file a proof of claim under subdivision (2) of subsection (b) of section 36a-225, shall present proof of the claim to the receiver at a place specified by the receiver, within the period specified by the receiver. Receipt of the required proof of claim by the receiver is a condition precedent to the payment of the claim. A claim that is not filed within the period or at the place specified by the receiver may not participate in a distribution of the assets by the receiver, except that, subject to court approval, the receiver may accept a claim filed not later than the one-hundred-eightieth day after the date notice of the claimant’s right to file a proof of claim is mailed to the claimant, provided such claim shall be subordinate to an approved claim of a general creditor. Interest does not accrue on any claim after the date the bank is placed in receivership. The provisions of this subsection shall not apply to a fiduciary claimant or depositor where the records of the bank in receivership are sufficient to identify the fiduciary claimant’s or depositor’s interest.

(b) (1) The proof of claim against a trust bank or an uninsured bank shall be in writing, be signed by the claimant, and include: (A) A statement of the claim; (B) a description of the consideration for the claim; (C) a statement of whether collateral is held or a security interest is asserted against the claim and, if so, a description of the collateral or security interest; (D) a statement of any right of priority of payment for the claim or other specific right asserted by the claimant; (E) a statement of whether a payment has been made on the claim and, if so, the amount and source of the payment, to the extent known by the claimant; (F) a statement that the amount claimed is justly owed by the bank to the claimant; and (G) any other matter that is required by the Superior Court.

(2) The receiver may designate the form of the proof of claim. A proof of claim shall be filed under oath unless the oath is waived by the receiver. If a claim is founded on a written instrument, the original instrument, unless lost or destroyed, shall be filed with the proof of claim. After the instrument is filed, the receiver may permit the claimant to substitute a copy of the instrument until the final disposition of the claim. If the instrument is lost or destroyed, a statement of that fact and of the circumstances of the loss or destruction shall be filed under oath with the claim.

(c) A judgment against a trust bank or uninsured bank in receivership taken by default or by collusion before the date the bank was placed in receivership may not be considered as conclusive evidence of the liability of the bank to the judgment creditor or of the amount of damages to which the judgment creditor is entitled. A judgment against the bank entered after the date the bank was placed in receivership may not be considered as evidence of liability or of the amount of damages.

(d) (1) The owner of secured trust funds on deposit may file a claim as a creditor against a trust bank or uninsured bank in receivership. The value of the security shall be determined under supervision of the Superior Court by converting the security into money.

(2) The owner of a secured claim against a trust bank or uninsured bank in receivership may surrender the security and file a claim as a general creditor or apply the security to the claim and discharge the claim.

(3) If the owner applies the security and discharges the claim under subdivision (2) of this subsection, any deficiency shall be treated as a claim against the general assets of the bank on the same basis as a claim of an unsecured creditor. The amount of the deficiency shall be determined as provided by subsection (e) of this section, except that if the amount of the deficiency has been adjudicated by a court in a proceeding in which the receiver has had notice and an opportunity to be heard, the court’s decision is conclusive as to the amount.

(4) The value of security held by a secured creditor shall be determined under supervision of the court by converting the security into money according to the terms of the agreement under which the security was delivered to the creditor or by agreement, arbitration, compromise or litigation between the creditor and the receiver.

(e) (1) A claim against a trust bank or uninsured bank in receivership based on an unliquidated or undetermined demand shall be filed within the period for the filing of the claim. The claim may not share in any distribution to claimants until the claim is definitely liquidated, determined and allowed. After the claim is liquidated, determined and allowed, the claim shares ratably with the claims of the same class in all subsequent distributions.

(2) If the receiver in all other respects is in a position to close the receivership proceeding, the proposed closing is sufficient grounds for the rejection of any remaining claim based on an unliquidated or undetermined demand. The receiver shall notify the claimant of the intention to close the proceeding. If the demand is not liquidated or determined before the sixty-first day after the date of the notice, the receiver may reject the claim.

(3) For the purposes of this subsection, a demand is considered unliquidated or undetermined if the right of action on the demand accrued while the trust bank or uninsured bank was placed in receivership and the liability on the demand has not been determined or the amount of the demand has not been liquidated.

(f) (1) Mutual credits and mutual debts shall be set off and only the balance allowed or paid, except that a set-off may not be allowed in favor of a person if: (A) The obligation of a trust bank or uninsured bank to the person on the date the bank was placed in receivership did not entitle the person to share as a claimant in the assets of the bank; (B) the obligation of the bank to the person was purchased by or transferred to the person after the date the bank was placed in receivership or for the purpose of increasing set-off rights; or (C) the obligation of the person or the bank is as a trustee or fiduciary.

(2) Upon request, the receiver shall provide a person with an accounting statement identifying each debt that is due and payable. A person who owes a trust bank or uninsured bank an amount that is due and payable against which the person asserts set-off of mutual credits that may become due and payable from the bank in the future shall promptly pay to the receiver the amount due and payable. The receiver shall promptly refund, to the extent of the person’s prior payment, mutual credits that become due and payable to the person by the bank in receivership.

(g) (1) Not later than six months after the last day permitted for the filing of claims or a later date allowed by the Superior Court, the receiver shall accept or reject in whole or in part each claim filed against a trust bank or an uninsured bank in receivership, except for an unliquidated or undetermined claim governed by subsection (e) of this section. The receiver shall reject a claim if the receiver doubts its validity.

(2) The receiver shall mail written notice to each claimant, specifying the disposition of the person’s claim. If a claim is rejected in whole or in part, the receiver in the notice shall specify the basis for rejection and advise the claimant of the procedures and deadline for appeal.

(3) The receiver shall send each claimant a summary schedule of approved and rejected claims by priority class and notify the claimant: (A) That a copy of a schedule of claims disposition, including only the name of the claimant, the amount of the claim allowed, and the amount of the claim rejected, is available upon request; and (B) of the procedure and deadline for filing an objection to an approved claim.

(h) The receiver of a trust bank or uninsured bank, with the approval of the superior court, shall set a deadline for an objection to an approved claim. On or before that date, a depositor, creditor, other claimant or shareholder of a trust bank or uninsured bank may file an objection to an approved claim. The objection shall be heard and determined by the court. If the objection is sustained, the court shall direct an appropriate modification of the schedule of claims.

(i) The receiver’s rejection of a claim may be appealed to the superior court in which the receivership proceeding of a trust bank or uninsured bank is pending. The appeal shall be filed within three months after the date of service of notice of the rejection. If the appeal is timely filed, review is de novo as if it were an action originally filed in the court, and is subject to the rules of procedure and appeal applicable to civil cases. An action to appeal rejection of a claim by the receiver is separate from the receivership proceeding, and may not be initiated by a claimant intervening in the receivership proceeding. If the action is not timely filed, the action of the receiver is final and not subject to review.

(j) (1) The commissioner shall deposit all money available for the benefit of persons who have not filed a claim and are, according to the bank’s records, depositors and creditors of a trust bank or uninsured bank in receivership in a bank, Connecticut credit union, federal credit union, out-of-state bank that maintains in this state a branch, as defined in section 36a-410, or out-of-state credit union that maintains in this state a branch, as defined in section 36a-435b. The commissioner shall pay the nonclaiming depositors and creditors on demand the undisputed amount, based on the bank’s records, held for their benefit.

(2) The receiver may periodically make a partial distribution to the holders of approved claims if: (A) All objections have been heard and decided as provided by subsection (h) of this section; (B) the time for filing appeals has expired as provided by subsection (i) of this section; (C) money has been made available to provide for the payment of all nonclaiming depositors and creditors in accordance with subdivision (1) of this subsection; and (D) a proper reserve is established for the pro rata payment of: (i) Rejected claims that have been appealed, and (ii) any claims based on unliquidated or undetermined demands governed by subsection (e) of this section.

(3) As soon as practicable after all objections, appeals and claims based on previously unliquidated or undetermined demands governed by subsection (e) of this section have been determined and money has been made available to provide for the payment of all nonclaiming depositors and creditors in accordance with subdivision (1) of this subsection, the receiver shall distribute the assets of a trust bank or uninsured bank in satisfaction of approved claims other than claims asserted in a person’s capacity as a shareholder.

(P.A. 04-136, S. 30; P.A. 05-288, S. 202; P.A. 07-72, S. 6.)

History: P.A. 04-136 effective May 12, 2004; P.A. 05-288 made technical changes in Subsec. (j)(1), effective July 13, 2005; P.A. 07-72 made a technical change in Subsec. (j)(1).



Section 36a-237g - Disposition of fiduciary records re fiduciary accounts of trust banks and uninsured banks.

(a) All fiduciary records relating to the administration of fiduciary accounts of a trust bank or uninsured bank shall be turned over to the successor fiduciary, as defined in section 45a-245a, in charge of administration of the accounts. The receiver may devise a method for the effective, efficient and economical maintenance of all other records of the trust bank or uninsured bank and of the receiver’s office.

(b) On approval by the Superior Court, the receiver may dispose of records of the trust bank or uninsured bank in receivership that are obsolete and unnecessary to the continued administration of the receivership proceeding.

(P.A. 04-136, S. 31.)

History: P.A. 04-136 effective May 12, 2004.



Section 36a-237h - Immunity for receivers and conservators of trust banks and uninsured banks and their employees.

(a) Persons entitled to protection under this section shall be: (1) All receivers or conservators of trust banks or uninsured banks, including present and former receivers and conservators; and (2) the employees of such receivers or conservators. Attorneys, accountants, auditors and other professional persons or firms who are retained by the receiver or conservator as independent contractors, and their employees, shall not be considered employees of the receiver or conservator for purposes of this section.

(b) The receiver or conservator and the employees of the receiver or conservator shall be immune from suit and liability, both personally and in their official capacities, for any claim for damage to or loss of property, personal injury or other civil liability caused by or resulting from any alleged act, error or omission of the receiver or conservator or any employee arising out of or by reason of their duties or employment, provided nothing in this section shall be construed to hold the receiver or conservator or any employee immune from suit or liability for any damage, loss, injury or liability caused by the intentional or wilful and wanton misconduct of the receiver or conservator or any employee.

(c) (1) If any legal action is commenced against the receiver or conservator or any employee, whether personally or in such person’s official capacity, alleging property damage, property loss, personal injury or other civil liability caused by or resulting from any alleged act, error or omission of the receiver or conservator or any employee arising out of or by reason of their duties or employment, the receiver or conservator and any employee shall be indemnified from the assets of the trust bank or uninsured bank for all expenses, attorneys’ fees, judgments, settlements, decrees or amounts due and owing or paid in satisfaction of or incurred in the defense of such legal action unless it is determined upon a final adjudication on the merits that the alleged act, error or omission of the receiver or conservator or employee giving rise to the claim did not arise out of or by reason of such person’s duties or employment, or was caused by intentional or wilful and wanton misconduct.

(2) Attorneys’ fees and any related expenses incurred in defending a legal action for which immunity or indemnity is available under this section shall be paid from the assets of the trust bank or uninsured bank, as they are incurred, in advance of the final disposition of such action upon receipt of an undertaking by or on behalf of the receiver or conservator or employee to repay the attorneys’ fees and expenses if it shall ultimately be determined upon a final adjudication on the merits that the receiver or conservator or employee is not entitled to immunity or indemnity under this section.

(3) Any indemnification for expense payments, judgments, settlements, decrees, attorneys’ fees, surety bond premiums or other amounts paid or to be paid from the assets of the trust bank or uninsured bank pursuant to this section shall be an administrative expense of the receivership or conservatorship.

(4) In the event of any actual or threatened litigation against a receiver or conservator or any employee for which immunity or indemnity may be available under this section, a reasonable amount of funds, which in the judgment of the receiver or conservator may be needed to provide immunity or indemnity, shall be segregated and reserved from the assets of the trust bank or uninsured bank as security for the payment of indemnity until such time as all applicable statutes of limitation shall have run and all actual or threatened actions against the receiver or conservator or any employee have been completely and finally resolved, and all obligations of the trust bank or uninsured bank and the commissioner under this section shall have been satisfied.

(5) In lieu of segregation and reserving of funds, the receiver or conservator may, in the receiver’s or conservator’s discretion, obtain a surety bond or make other arrangements that will enable the receiver or conservator to fully secure the payment of all obligations under this section.

(d) If any legal action against an employee for which indemnity may be available under this section is settled prior to final adjudication on the merits, the receiver or conservator shall pay from the assets of the bank the settlement amount on behalf of the employee or indemnify the employee for the settlement amount unless the receiver or conservator determines:

(1) That the claim did not arise out of or by reason of the employee’s duties or employment; or

(2) That the claim was caused by the intentional or wilful and wanton misconduct of the employee.

(e) In any legal action in which the receiver or conservator is a defendant, that portion of any settlement relating to the alleged act, error or omission of the receiver or conservator shall be subject to the approval of the superior court before which the receivership proceeding or conservatorship is pending. The court shall not approve that portion of the settlement if it determines:

(1) That the claim did not arise out of or by reason of the receiver’s or conservator’s duties or employment; or

(2) That the claim was caused by the intentional or wilful and wanton misconduct of the receiver or conservator.

(f) Nothing contained or implied in this section shall operate, or be construed or applied to deprive the receiver or conservator or any employee of any immunity, indemnity, benefits of law, rights or any defense otherwise available.

(g) (1) The provisions of subsection (b) of this section shall apply to any suit based in whole or in part on any alleged act, error or omission which takes place on or after May 12, 2004.

(2) No legal action shall lie against the receiver or conservator or any employee based in whole or in part on any alleged act, error or omission which took place prior to May 12, 2004, unless suit is filed and valid service of process is obtained not later than twelve months after May 12, 2004.

(3) Subsections (c) to (e), inclusive, of this section shall apply to any suit which is pending on or filed after May 12, 2004, without regard to when the alleged act, error or omission took place.

(P.A. 04-136, S. 32; P.A. 05-288, S. 203.)

History: P.A. 04-136 effective May 12, 2004; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005.



Section 36a-238 - (Formerly Sec. 36-51a). Subrogation of Federal Deposit Insurance Corporation, National Credit Union Administration or successor agencies.

Whenever the Federal Deposit Insurance Corporation or National Credit Union Administration, or their successor agencies, pay or make available for payment the insured deposit or account liabilities of a closed Connecticut bank or Connecticut credit union, the Federal Deposit Insurance Corporation or National Credit Union Administration, whether or not it has become such bank’s or credit union’s receiver, is subrogated to all of the rights of the owners of the deposits or share accounts against such bank or credit union in the same manner and to the same extent as subrogation of the Federal Deposit Insurance Corporation is provided for in the Federal Deposit Insurance Act, as from time to time amended, in the closing of a federal bank, or the National Credit Union Administration is provided for in the Federal Credit Union Act, 12 USC Section 1741 et seq., as from time to time amended, in the closing of a federal credit union.

(P.A. 76-2, S. 4, 5; P.A. 78-121, S. 35, 113; P.A. 91-357, S. 13, 78; P.A. 94-122, S. 113, 340; P.A. 02-73, S. 26.)

History: P.A. 78-121 removed building associations from purview of Subsec. (b); P.A. 91-357 deleted Subsec. (b), added provisions re savings and loan associations to former Subsec. (a) and made technical changes; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-51a transferred to Sec. 36a-238 in 1995; P.A. 02-73 added provisions making section applicable to Connecticut credit unions and share accounts, added provisions re the National Credit Union Administration and made conforming changes.



Section 36a-239 - (Formerly Sec. 36-52). Discharge of receiver or conservator.

(a) After a final disposition of funds as provided in sections 36a-236 and 36a-237, the receiver, upon applying to the superior court having jurisdiction and after such public notice as the court may require, may be discharged from further liability. If no plan of refinancing or reorganization has been approved by the court, the charter or certificate of incorporation of the Connecticut bank or certificate of authority of a Connecticut credit union in receivership shall be forfeited upon the discharge of the receiver from further liability.

(b) Upon a determination by the commissioner that the conditions that formed the basis for the appointment of a conservator for any Connecticut bank or Connecticut credit union no longer exist, the commissioner shall apply to the superior court having jurisdiction to have the conservator discharged from further liability. Upon appointment of a receiver for any bank or credit union that is subject to a conservatorship, the conservator shall automatically be discharged from further liability without any specific action of the commissioner or the court.

(1949 Rev., S. 5777; P.A. 92-12, S. 21; P.A. 94-122, S. 114, 340; P.A. 02-73, S. 27; P.A. 04-136, S. 27.)

History: P.A. 92-12 made technical changes; P.A. 94-122 added Subsec. (b) re discharging conservators upon changed conditions, effective January 1, 1995; Sec. 36-52 transferred to Sec. 36a-239 in 1995; P.A. 02-73 amended Subsecs. (a) and (b) by adding provisions making section applicable to Connecticut credit unions; P.A. 04-136 amended Subsec. (a) to insert “or certificate of incorporation”, effective May 12, 2004.






Chapter 665 - Powers, Loans and Investments

Section 36a-250 - Powers of Connecticut banks.

(a) Except as otherwise provided in subsection (b) of this section, a Connecticut bank may:

(1) Transact a general banking business and exercise by its governing board or duly authorized officers or agents, subject to applicable law, all such incidental powers as are necessary thereto. The express powers authorized for a Connecticut bank under subdivisions (2) to (41), inclusive, of this subsection do not preclude the existence of additional powers deemed to be incidental to the transaction of a general banking business pursuant to this subdivision;

(2) (A) Receive deposits as authorized by and subject to the provisions of sections 36a-290 to 36a-305, inclusive, section 36a-307, sections 36a-315 to 36a-323, inclusive, and sections 36a-330 to 36a-338, inclusive, including: (i) Savings deposits; (ii) time deposits; (iii) demand deposits; (iv) public funds or money held in a fiduciary capacity; (v) school savings funds; and (vi) club deposits; and (B) pay interest or dividends thereon;

(3) Act as a depository of court and trust funds;

(4) Purchase and sell coins and bullion;

(5) Receive for safekeeping or otherwise all kinds of personal property, including papers, documents and evidences of indebtedness;

(6) Conduct a safe deposit business on its banking premises;

(7) Act (A) as guardian or conservator of the estate of any person, but not of the person, (B) as a trustee, receiver, executor or administrator, or (C) in any other fiduciary capacity, all without bond unless a bond is ordered by the court;

(8) Act as agent or attorney in fact for the holders of securities or the owners of real estate;

(9) Act as transfer agent or registrar of stocks and bonds;

(10) Execute and deliver signature guaranties as may be incidental or usual in the transfer of investment securities;

(11) Act as agent, fiscal agent or trustee for any corporation or for holders of bonds, notes or other securities, and pledge assets to secure deposits in its banking department when (A) made by it as trustee under a trust indenture for the holders of revenue bonds issued by this state, any municipality, district, municipal corporation or authority or political subdivision thereof, and the express provisions of the authority or its political subdivision, and the express provisions of the trust indenture require the deposit to be so secured, (B) made by it as fiscal agent for a housing authority in connection with a federally-assisted housing project and federal regulations or other requirements call for the deposits to be so secured, or (C) made by it to secure deposits in individual retirement accounts and qualified retirement plan accounts, established in accordance with the applicable provisions of the Internal Revenue Code of 1986, or any prior or subsequent corresponding internal revenue code of the United States, as from time to time amended, where such deposits exceed the maximum of federal deposit insurance available for such accounts;

(12) Act as fiscal agent for this state or any of its political subdivisions when authorized by the executive head of this state or of the political subdivision;

(13) Act as agent (A) in the collection of taxes for any qualified treasurer of any taxing district or qualified collector of taxes or (B) for any electric, electric distribution, gas, water or telephone company operating within this state in receiving moneys due that company for utility services furnished by it;

(14) Act as agent for the sale, issue and redemption of obligations of the United States and pledge assets to the United States or to the proper federal reserve bank for its obligations as that agent;

(15) (A) Act as agent for an insured depository institution affiliate in receiving deposits, renewing time deposits, closing loans, servicing loans and receiving payments on loans and other obligations, and in so doing shall not be considered to be a branch of such affiliate;

(B) A Connecticut bank may not conduct any activity as an agent under subparagraph (A) of this subdivision which such bank is prohibited from conducting as a principal;

(16) Act as treasurer of any organization exempt from federal income taxation under Section 501 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(17) Establish a charitable fund, either in the form of a charitable trust or a nonprofit corporation to assist in making charitable contributions, provided (A) the trust or nonprofit corporation is exempt from federal income taxation and may accept charitable contributions under Section 501 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (B) the trust or nonprofit corporation’s operations shall be disclosed fully to the commissioner upon request, and (C) the trust department of the bank or one or more directors or officers of the bank act as trustees or directors of the fund;

(18) In the discretion of a majority of its governing board, make contributions or gifts to or for the use of any corporation, trust or community chest, fund or foundation created or organized under the laws of the United States or of this state and organized and operated exclusively for charitable, educational or public welfare purposes, or of any hospital which is located in this state and which is exempt from federal income taxes and to which contributions are deductible under Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(19) Discount, purchase and sell accounts receivable, negotiable and nonnegotiable promissory notes, drafts, bills of exchange and other forms of indebtedness;

(20) (A) Accept for payment at future dates drafts drawn upon it, and (B) except as provided in section 36a-299, sell or issue without charge negotiable checks or drafts drawn by or on the bank. Negotiable checks or drafts drawn, sold or issued by a bank may be drawn on that bank or be payable by or through another bank or out-of-state bank;

(21) Make secured and unsecured loans and issue letters of credit as authorized by and subject to section 36a-260;

(22) (A) Issue credit cards and debit cards and enter into card agreements with the bank’s card holders and with other card issuers, (B) lend money to individuals, honor drafts and similar orders drawn or accepted, whether by written instrument or electronic transmission, and pay and agree to pay obligations incurred in connection with those agreements, (C) become affiliated with any credit card corporation or association, and (D) subject to sections 36a-155 to 36a-159, inclusive, where applicable, provide electronic fund transfer facilities and services and enter into agreements with customers and other persons regarding the provision of such facilities;

(23) Provide home banking services to customers as provided in section 36a-170;

(24) Contract for and pay the premiums upon life insurance in the amount of the unpaid balance due on loans;

(25) Borrow money and pledge assets therefor, and pledge assets to secure trust funds on deposit awaiting investment;

(26) Enter into leases of personal property acquired upon the specific request of and for the use of a prospective lessee;

(27) Make investments as authorized by this title;

(28) Sell to any person, including any state or federal agency or instrumentality, any loan or group of loans legally owned by the bank, repurchase any such loan or group of loans, and act as collecting, remitting and servicing agent in connection with any such loans and charge for its acts as agent. Any such bank is authorized to purchase the minimum amount of capital stock of the applicable agency or instrumentality if required by that entity to be purchased in connection with the assignment of loans to that entity and to hold and dispose of that stock;

(29) With the approval of the commissioner, deal in and underwrite, to the same extent as is permitted to a national banking association, obligations of: (A) The United States or any of its agencies; (B) any state or any political subdivision or instrumentality of the state; or (C) Canada, any province of Canada or any political subdivision of Canada;

(30) Issue and sell securities which (A) are guaranteed by the Federal National Mortgage Association or any other agency or instrumentality authorized by state or federal law to create a secondary market with respect to loans of the type originated by the bank, or (B) subject to the approval of the commissioner, relate to loans originated by the bank and are guaranteed or insured by a financial guaranty insurance company or comparable private entity;

(31) Subject to the approval of the commissioner, authorize the issuance and sale of evidences of indebtedness, including debentures, debt instruments of all maturities and capital notes, at such times, in such amount and upon such terms as are determined by the governing board, provided the issuance of such evidences of indebtedness which are payable on demand or mature within five years of their issuance or which are effected in the ordinary course of business do not require the approval of the commissioner. The proceeds of such evidences of indebtedness which mature after five years of their issuance which are subordinate to the claims of depositors upon liquidation of the bank shall be considered part of its capital for the purpose of computing any loan, deposit or investment limitation under this title;

(32) With the approval of and upon such conditions and under such regulations as may be prescribed or adopted by the commissioner, establish and maintain one or more mutual funds and offer to the public shares or participations therein;

(33) (A) With the written approval of the commissioner, acquire, alter or improve real estate for present or future use in the business of the bank. Such approval shall not be required in case of the alteration or improvement of real estate already owned or leased by the bank or a corporation controlled by it as provided in subsection (d) of section 36a-276, if the expenditure for such purposes does not in any one calendar year exceed five per cent of the bank’s equity capital and reserves for loan and lease losses or seven hundred fifty thousand dollars, whichever is less;

(B) With the written approval of the commissioner, purchase real estate adjoining any parcel of real estate then owned by it and acquired in the usual course of business, provided the aggregate of all investments and loans authorized in this subparagraph and in subparagraph (A) of this subdivision and in the equipment used by such bank in its operations, together with the amount of any indebtedness incurred by any corporation holding real estate of the bank and such bank’s proportionate share, computed according to stock ownership, of any indebtedness incurred by any service corporation, does not exceed fifty per cent of the equity capital and reserves for loan and lease losses of the bank, unless the commissioner finds that the rental income from any part of the premises not occupied by the bank will be sufficient to warrant larger investment;

(34) Convey any real estate owned by it at the price and upon such terms of payment as its governing board or an authorized committee thereof determines and sets forth in the bank’s records. If any such sale is wholly or partly for credit, a note secured by a first mortgage on the real estate may evidence that credit. With the written approval of the commissioner, the bank may accept other real estate in whole or in part for any such conveyance;

(35) Establish and maintain an international banking facility, as defined in regulations adopted by the Board of Governors of the Federal Reserve System, subject to such regulations as the commissioner may adopt, in accordance with chapter 54, to specify, and impose restrictions upon, the types of activities in which the international banking facility may engage;

(36) Join the Federal Reserve System;

(37) With the approval of the commissioner, join the Federal Home Loan Bank System and borrow funds as provided under federal law;

(38) Even if not expressly authorized to exercise fiduciary powers, act as trustee or custodian of a plan which qualifies as part of a retirement plan for self-employed individuals or an individual retirement account under the provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, if the governing instrument limits the investment of the funds held pursuant to such plan to the following investments: (A) Savings deposits and time deposits; and (B) with respect to retirement plans for self-employed individuals, notes of members in such plans which evidence the indebtedness of such members for funds borrowed from the plans. Funds held pursuant to any plan which so qualifies may be deposited in any Connecticut bank without regard to any statutory limit on the amount which such bank may have on deposit from one depositor;

(39) Sell insurance and fixed and variable annuities directly, sell insurance and such annuities indirectly through a subsidiary, or enter into arrangements with third-party marketing organizations for the sale by such third-party marketing organizations of insurance or such annuities on the premises of the Connecticut bank or to customers of the Connecticut bank; provided (A) such insurance and annuities are issued or purchased by or from an insurance company licensed in accordance with section 38a-41, and (B) the Connecticut bank, subsidiary or third-party marketing organization, and any officer or employee thereof, shall be licensed as required by section 38a-769 before engaging in any of the activities authorized by this subdivision. As used in this subdivision, “annuities” and “insurance” have the same meanings as set forth in section 38a-1, except that “insurance” does not include title insurance. The provisions of this subdivision do not authorize a Connecticut bank or a subsidiary of a Connecticut bank to underwrite insurance or annuities;

(40) With the prior written approval of the commissioner, engage in closely related activities, unless the commissioner determines that any such activity shall be conducted by a subsidiary of the Connecticut bank, utilizing such organizational, structural or other safeguards as the commissioner may require, in order to protect the Connecticut bank from exposure to loss. As used in this subdivision, “closely related activities” means those activities that are closely related to the business of banking, are convenient and useful to the business of banking, are reasonably related to the operation of a Connecticut bank or are financial in nature including, but not limited to, business and professional services, data processing, courier and messenger services, credit-related activities, consumer services, services related to real estate, financial consulting, tax planning and preparation, community development activities, any activities reasonably related to such activities, or any activity permitted under the Bank Holding Company Act of 1956, 12 USC Section 1841 et seq., as from time to time amended, or the Home Owners’ Loan Act of 1933, 12 USC Section 1461 et seq., as from time to time amended, or the regulations promulgated under such acts as from time to time amended;

(41) Engage in any activity that a federal bank or an out-of-state bank may be authorized to engage in under federal or state law, provided the Connecticut bank shall file with the commissioner prior written notice of its intention to engage in such activity. Such notice shall include a description of the activity, a description of the financial impact of the activity on the Connecticut bank, citation of the legal authority to engage in the activity under federal or state law, a description of any limitations or restrictions imposed on such activity under federal or state law, and any other information that the commissioner may require. The Connecticut bank may engage in such activity unless the commissioner disapproves such activity not later than thirty days after the notice is filed. The commissioner may adopt regulations in accordance with chapter 54 to ensure that any such activity is conducted in a safe and sound manner with adequate consumer protections. The provisions of this subdivision do not authorize a Connecticut bank or a subsidiary of a Connecticut bank to sell title insurance; and

(42) Act as trustee or custodian of a manufacturing reinvestment account established pursuant to section 32-9zz.

(b) A trust bank shall not be authorized to exercise any of the powers enumerated in this section to the extent that such exercise would cause it to function otherwise than in a fiduciary capacity, including, but not limited to, receiving or holding deposits of any kind, other than in a fiduciary capacity, or making loans or otherwise extending credit, other than in a fiduciary capacity.

(c) A Connecticut bank which is authorized to exercise fiduciary powers pursuant to subsection (a) of this section shall exercise such powers in compliance with the provisions of sections 36a-350 to 36a-353, inclusive, 36a-365 to 36a-372, inclusive, 36a-380 to 36a-386, inclusive, and 36a-395 to 36a-399, inclusive.

(P.A. 94-122, S. 115, 340; P.A. 95-155, S. 20, 29; P.A. 96-39, S. 1, 3; 96-44, S. 2; P.A. 97-317, S. 1, 4; P.A. 98-28, S. 112, 117; 98-178, S. 1; P.A. 99-158, S. 5, 6; P.A. 02-47, S. 15; P.A. 04-136, S. 33; P.A. 05-288, S. 204; P.A. 06-10, S. 4; P.A. 11-140, S. 6; June 12 Sp. Sess. P.A. 12-2, S. 74.)

History: P.A. 94-122 effective January 1, 1995; P.A. 95-155 amended Subsec. (a) by adding Subdiv. (14) re acting as an agent for an insured depository institution, renumbering the remaining Subdivs. accordingly, effective June 27, 1995; P.A. 96-39 added Subsec. (a)(38) re sale of annuities, effective May 2, 1996; P.A. 96-44 amended Subsec. (a) re bank investments, deleting references throughout section to investments in stocks, bonds, notes etc. and substituting provision in Subdiv. (26) to authorize investments permissible under title 36a; P.A. 97-317 amended Subdiv. (38) re sale of insurance, deleted former Subsec. (b) re prohibition on engaging in insurance business, and redesignated former Subsecs. (c) and (d) as Subsecs. (b) and (c), effective July 8, 1997; P.A. 98-28 amended Subsec. (a)(12) by adding electric distribution companies, effective July 1, 1998; P.A. 98-178 amended Subsec. (a) by adding new Subdiv. (4) re purchase and sale of coins and bullion and by redesignating existing Subdivs. (4) to (38) as Subdivs. (5) to (39); P.A. 99-158 made a technical change in Subsec. (a)(1) and added Subsecs. (a)(40) re closely related activities and (41) re authorized activities of federal banks; P.A. 02-47 made a technical change in Subsec. (a)(11) and added provisions re engaging in activities that an out-of-state bank may be authorized to engage in under state law in Subsec. (a)(41); P.A. 04-136 amended Subsec. (b) to substitute “trust bank” for “Connecticut bank which is organized to function solely in a fiduciary capacity”, effective May 12, 2004; P.A. 05-288 made technical changes in Subsec. (a)(38), effective July 13, 2005; P.A. 06-10 amended Subsec. (a)(33) to modify calculation used to determine amount a bank may expend to acquire, alter or improve real estate for use in bank business in any one calendar year without commissioner’s written approval by substituting $750,000 for $500,000, to provide exception from written approval requirement for alteration or improvement of real estate leased by the bank and to make technical changes, effective May 2, 2006; P.A. 11-140 amended Subsec. (a) by adding Subdiv. (42) re trustee or custodian of manufacturing reinvestment account, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a)(33)(A).

See Sec. 38a-775 re licensing of banks, out-of-state banks or subsidiaries, affiliates, officers or employees of such banks to sell annuities.



Section 36a-251 - Transactions requiring commissioner’s approval. Maximum aggregate investments.

Section 36a-251 is repealed.

(P.A. 94-122, S. 116, 340; P.A. 95-70, S. 1, 8; P.A. 96-44, S. 9.)



Section 36a-251a - Actions taken pursuant to commissioner’s discretionary powers. Annual report.

The commissioner shall submit an annual report to the joint standing committee of the General Assembly having cognizance of matters relating to banks no later than January first. The report shall summarize the commissioner’s actions taken pursuant to section 36a-70, 36a-139a or subdivisions (41) and (42) of subsection (a) of section 36a-250.

(P.A. 00-40; P.A. 03-84, S. 25; P.A. 04-8, S. 3; P.A. 11-140, S. 7.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 04-8 made technical changes, effective April 16, 2004; P.A. 11-140 changed reference to Sec. 36a-250(a) from Subdivs. (40) and (41) to Subdivs. (41) and (42), effective July 1, 2011.



Section 36a-260 - Loans. Loan policies. Loan review policies. Assessment of loan reviews.

(a) A Connecticut bank may make secured and unsecured loans, except as otherwise expressly limited by sections 36a-261 to 36a-266, inclusive.

(b) At least once a year, the governing board of each Connecticut bank shall adopt a loan policy governing loans made pursuant to sections 36a-260 to 36a-266, inclusive. The governing board of each Connecticut bank shall develop and implement internal controls that are reasonably designed to ensure compliance with such loan policy. The loan policy shall require applications for all loans, and address the categories and types of secured and unsecured loans offered by the bank, the manner in which loans will be made and approved, underwriting guidelines and collateral requirements, and, in accordance with safety and soundness, acceptable standards for title review, title insurance and appraiser qualifications, policies for the approval and selection of appraisers, appraisal and evaluation standards, and the bank’s administration of the appraisal and evaluation process. The loan policy and any loan made pursuant to the policy shall be subject to the examination of the commissioner concerning safe and sound banking practices.

(c) The governing board of each Connecticut bank shall adopt a loan review policy that is designed to ensure that all material loans made by the Connecticut bank pursuant to sections 36a-260 to 36a-266, inclusive, are reviewed. The policy shall establish appropriate standards, consistent with prudent risk management principles, for the review to address the bank’s compliance with the loan policy adopted pursuant to subsection (b) of this section and the need for plans to implement special collection, workout, divestiture or other means of bringing such loans into compliance with the loan policy. The loan review policy shall be appropriate to the size of the Connecticut bank, its financial condition and the nature and scope of its activities. The governing board shall also adopt, as part of the loan review policy, standards for determining which loans are material for purposes of this subsection. When adopting the materiality standards, the governing board shall consider, where appropriate, the inclusion of standards based on the size of the loan in relation to the Connecticut bank’s total capital and reserves for loan and lease losses, and such other factors that may present material risks to the institution. The loan review policy and any loan reviewed pursuant to such policy shall be subject to the examination of the commissioner concerning safe and sound banking practices. At least semiannually, the governing board of each Connecticut bank or a committee designated by such board shall conduct an assessment of the loan reviews. The minutes of the meeting of such governing board or committee shall recite the results of the assessment of the loan reviews.

(P.A. 94-122, S. 117, 340; P.A. 03-259, S. 17.)

History: P.A. 94-122 effective January 1, 1995; P.A. 03-259 designated existing provisions as Subsec. (a), replacing “36a-265” with “36a-266” therein, and added Subsec. (b) re adoption of loan policy and Subsec. (c) re adoption of loan review policy.



Section 36a-261 - (Formerly Sec. 36-99). Mortgage loans.

(a) As used in this section, the term “mortgage loan” means a loan, line of credit or letter of credit secured wholly or substantially by a lien on or interest in real estate, including a leasehold interest, for which the lien or interest is central to the extension of credit, but does not include the following loan transactions:

(1) Loans that are to be sold by the Connecticut bank promptly after origination by such bank, without extended recourse for payment default, to a financially responsible third party, provided such loans shall be considered mortgage loans for purposes of purchases and participations by a Connecticut bank if such loans otherwise qualify as mortgage loans under this subsection.

(2) Loans for which a lien on or interest in real estate is taken as additional collateral through an abundance of caution by the Connecticut bank, including loans pursuant to which the bank takes a blanket lien on all or substantially all of the assets of the borrower, and the value of the real estate is low relative to the aggregate value of all collateral.

(3) Loans made to manufacturing, industrial or commercial borrowers with a lien or interest in real estate taken as all or a portion of the collateral to directly or indirectly secure such loans, when the bank looks for repayment out of the operations of the borrower’s business, relying on the borrower’s general credit standing and the borrower’s forecast of operations.

(b) (1) The assets of Connecticut banks may be invested in mortgage loans, subject to the general limitations set forth in this section.

(2) Any such mortgage loan shall be secured either by (A) a first mortgage which is a first lien or (B) a mortgage which is subordinate to another mortgage or other mortgages, provided, in the case of a loan secured by a mortgage which is subordinate to another mortgage or other mortgages, which other mortgage or mortgages are held by a person other than the Connecticut bank, the real estate securing such loan is (i) residential real estate, or (ii) nonresidential real estate provided the loan does not exceed, at the time of origination, a loan-to-value ratio of fifty per cent, or (iii) nonresidential real estate in a loan transaction which, at the time of origination, exceeds a loan-to-value ratio of fifty per cent, provided the aggregate amount of all such loans made pursuant to this subparagraph (B)(iii) does not exceed, at the time of origination, twenty-five per cent of the equity capital and reserves for loan and lease losses of the Connecticut bank. A loan which was included within the aggregate limit of subparagraph (B)(iii) of this subdivision subsequently may be excluded if the loan is repaid or if the applicable loan-to-value ratio is reduced to fifty per cent or below because of a reduction in principal or senior liens, additional contributions of real estate collateral, or an increase in equity value substantiated by a current suitable appraisal or evaluation.

(c) “Real estate”, as used in this section, includes refrigerating equipment, dishwashing equipment, stoves and clothes washing machines, hereinafter called “household equipment”, used on the premises at the time of execution of the mortgage or substituted after the mortgage is executed if such equipment is specifically declared in the mortgage deed to be used as a part of the mortgaged realty, and if such mortgage declares that household equipment substituted for the original household equipment mentioned in such mortgage shall be part of the mortgaged realty.

(d) The real estate shall be unencumbered, except to the extent that prior mortgages are permitted by subdivision (2) of subsection (b) of this section. A satisfactory certificate of title or other suitable form of title review issued by a suitable person approved by such Connecticut bank, or a satisfactory policy of title insurance, shall be filed with the lending bank until the loan is paid or until the loan is sold. The following are not encumbrances within the meaning of this section: (1) Reservations to the United States of America of fissionable materials, (2) leases, provided the impact of the lease is adequately reflected in the appraisal or evaluation required by subsection (e) of this section, and (3) easements, restrictions, interests and other rights (A) which do not materially adversely affect the marketability of the real estate, (B) which are otherwise adequately reflected in the appraisal or evaluation required by subsection (e) of this section, (C) where the attendant risks are satisfactorily insured under an acceptable policy of title insurance, or (D) which the bank otherwise reasonably determines do not present a material adverse risk after consideration of the relevant underwriting risks for the loan or class of loans. Connecticut banks shall adopt and implement a real estate lending policy which reflects, in accordance with safe and sound banking principles, consideration of acceptable standards for title review and title insurance.

(e) The real estate shall be appraised or otherwise suitably evaluated, before any loan is made on its security, by one or more suitable persons who are familiar with real estate values in the community where the real estate is located. Such persons shall be approved by the governing board of the Connecticut bank making the loan, or by a management committee, board committee or agent appropriately designated by such governing board in accordance with the appraisal policy required by this subsection, provided, if the loan under consideration is a loan to be insured or guaranteed by a governmental agency, the appraiser may be one who appraised the property for the governmental agency. Such appraisal or evaluation shall be in writing, shall state the amount at which the property has been appraised or evaluated and shall be filed with the Connecticut bank until the loan is paid or until the loan is sold. Connecticut banks shall adopt and implement an appraisal policy which reflects, in accordance with safe and sound banking principles, consideration of appraiser qualifications, procedures for the approval and selection of appraisers, appraisal and evaluation standards, and the bank’s administration of the appraisal and evaluation process.

(f) Notwithstanding the provisions of subdivision (2) of subsection (h) of this section, the Connecticut bank, in its discretion and for such a period as it deems advisable, may excuse the borrower on a mortgage loan from amortization of the principal of such loan, provided the governing board of the Connecticut bank, or a management committee or board committee appropriately designated by such governing board, has reviewed the particular mortgage loan and has determined such action to be prudent under the circumstances.

(g) Loans not exceeding fifty per cent of the value of the real estate may be made without further restriction than is set forth in subsections (a) to (f), inclusive, of this section. The requirements of this section relating to the relationship between the loan amount and the value of the real estate shall be calculated on the basis of the aggregate amount of such loan plus the unpaid amount of any obligation secured by any prior mortgages or liens and the amount of any advancements permissible under any loan secured by such prior mortgage or mortgages in relation to the value of the real estate interest.

(h) Loans not exceeding ninety per cent of the value of the real estate may be made subject to the following additional limitations set forth in subdivisions (1) and (2) of this subsection. (1) No loan shall be made until the person or persons liable on the note have filed with the bank a satisfactory financial statement which shall be kept on file. (2) All such loans shall require repayment of principal and payment of interest in at least consecutive semiannual installments of principal and interest, such payments to be sufficient to pay the loan in full not later than forty-two years from the date of the first payment and the first payment to be made within twenty-four months of the date of the note. The requirements for semiannual principal payments pursuant to this subdivision are not applicable to: (A) Consumer revolving loan agreements made pursuant to subsection (c) of section 49-2, (B) alternative mortgage loans made pursuant to section 36a-265, (C) loans which may be demanded at any time and which are secured by residential real estate and (D) any other loan or class of loans determined by the commissioner not to be subject to such requirements.

(i) The following mortgage loans may be made without regard to the ninety per cent loan-to-value limit set forth in subsection (h) of this section:

(1) Loans guaranteed or insured by the United States government or its agencies, provided the amount of the guaranty or insurance is at least equal to the portion of the loan that exceeds the applicable loan-to-value limit.

(2) Loans backed by the full faith and credit of a state government, provided the amount of the assurance is at least equal to the portion of the loan that exceeds the applicable loan-to-value limit.

(3) Loans guaranteed or insured by a state, municipal or local government, or its agency, provided (A) the amount of the guaranty or insurance is at least equal to the portion of the loan that exceeds the applicable loan-to-value limit and (B) the bank has determined that the guarantor or insurer has the financial capacity and willingness to perform under the terms of the guaranty or insurance agreement.

(4) Loans that are renewed, refinanced, or restructured without the advancement of new funds or an increase in a line of credit, except for reasonable closing costs.

(5) Loans that are renewed, refinanced, or restructured in connection with a workout situation, either with or without the advancement of new funds, where such action is consistent with safe and sound banking practices and is a part of a clearly defined and well documented program to achieve orderly liquidation of the debt, reduce risk of loss or maximize recovery of the loan.

(6) Loans that facilitate the sale of real estate acquired by the Connecticut bank in the ordinary course of collecting a debt previously contracted in good faith.

(7) Loans where the Connecticut bank does not rely principally on the real estate as security.

(8) Loans where all or part of such loan is made in primary reliance upon the mortgage insurance policy of a private mortgage guaranty company, licensed by the Insurance Commissioner to do business in this state and approved by the commissioner.

(9) Loans or loan programs which are determined by the governing board of the Connecticut bank, or by a management committee or board committee appropriately designated by such governing board, to be prudent under the circumstances after consideration of the relevant underwriting risks, provided (A) the aggregate amount of all such loans, calculated at the time of origination of each such loan, does not exceed one hundred per cent of the bank’s equity capital and reserves for loan and lease losses, (B) the aggregate amount of all such loans, calculated at the time of origination of each such loan, other than loans secured by one-to-four-family residential property, does not exceed thirty per cent of the bank’s equity capital and reserves for loan and lease losses, (C) the aggregate amount of all such loans is included in the percentage of assets limitation specified in subsection (s) of this section, and (D) the bank makes a notation of such determination and the reasons therefor in the applicable loan file. A loan which is included within the aggregate limits of this subsection may subsequently be excluded if the applicable loan-to-value limit is satisfied because of a reduction in principal or senior liens, additional contribution of real estate collateral or increases in equity value substantiated by a current suitable appraisal or evaluation.

(j) Loans made under this section may be for the purpose of building upon or improving the property of the borrower, and may be made in installments advanced at the discretion of the lending institution as the work progresses; provided at no time shall the ratio of the amount loaned to the then total value exceed the ratio the final loan is to bear to the value of the completed property. Loans made to finance the construction of buildings and having a maturity of not more than twenty-four months or having a maturity of not more than thirty-six months if approved by the commissioner are not subject to the limitations imposed by this subsection.

(k) Connecticut banks are authorized to make and invest in any mortgage loan, including construction and improvement loans, insured by the Federal Housing Administrator without regard to the limitations and restrictions of this section, except that such loans are subject to the following limitations: (1) In the case of loans secured by a first mortgage on real estate, the contract of insurance shall contain a provision that the debentures to be issued by the Federal Housing Administrator in settlement of such insurance, in the event of the foreclosure or default of any such loan or mortgage, shall be fully guaranteed as to payment of principal and interest by the government of the United States, (2) if the bank has a commitment for such insurance, issued by the Federal Housing Administration, it may grant a loan to a borrower for the purpose of building upon or improving the property of the borrower, the money so borrowed to be advanced at the discretion of the bank in installments as the work progresses, provided the total of all advances made does not exceed eighty per cent of the value of the property on the date of each advance or the proportion that the final loan is to bear to the final estimated value of the property, whichever is greater, except that the final advance may be in such an amount that the total of all advances made may equal but not exceed the amount of such commitment. The final advance shall not be made until the buildings or improvements have been inspected and approved by the Federal Housing Administration for an insured loan.

(l) Subject to such regulations and restrictions as the commissioner finds necessary and proper, and subject to the limitations, restrictions and privileges contained in this subsection, Connecticut banks are authorized to make and invest in any loan which the Administrator of Veterans’ Affairs guarantees, makes a commitment to guarantee, or insures pursuant to Title III of an Act of Congress entitled “Servicemen’s Readjustment Act of 1944”, as amended, without regard to the limitations and restrictions of this title. (1) Each such loan shall be subject to the provisions of this title prescribing the maximum limits, in amount, of: (A) A loan or loans to or total liability of any one individual, and (B) a loan upon the security of real estate, with relation to the appraised value of such real estate. (2) Each such loan shall be secured by a mortgage on real estate, except that a loan pursuant to Section 501, 502 or 503 of the Servicemen’s Readjustment Act of 1944, as amended, for the purpose of repairing, altering or improving a building or buildings, and a loan pursuant to Section 505(a) of said act, need not be secured by a lien on real property.

(m) (1) Additional sums, as evidenced by a note or notes signed by the then owner of record of the mortgaged premises, may be advanced by a Connecticut bank to such owner and shall be a part of the mortgage debt due the mortgagee, provided (A) such advancements shall not exceed the difference between the indebtedness at the time of the advance and the original mortgage debt, (B) the original mortgage deed shall have been recorded after October 1, 1951, and shall contain specific provisions granting this right, and (C) the terms of repayment of such advancements shall not extend the time of repayment beyond the maturity of the original mortgage debt. If the then owner of record is other than the original mortgagor, neither the original mortgagor nor any other former owner of the mortgaged premises is liable on such advancements.

(2) Advancements may also be made by writing open-end mortgages in accordance with the provisions of section 49-2.

(n) (1) Connecticut banks may participate with other lenders, which may be corporations, business trusts, pension trusts, governments or government agencies, in mortgage loans which Connecticut banks are permitted to invest in under this section, but the amount of the participating interest of any Connecticut bank in any one such loan shall not exceed the amount which such bank would be permitted to invest individually in any one loan of the same class under this section, and the amount of the participating interests shall be included in determining whether or not such bank is exceeding its loan limits.

(2) Connecticut banks may participate in mortgage loans only pursuant to a written agreement between all the participating lenders and the servicing agent for such loan and the servicing agent may impose a service charge therefor.

(o) Any Connecticut bank may grant a loan secured by a first mortgage on property of the borrower without regard to the limitations and restrictions on loans imposed by this section, if the borrower has an agreement with a housing authority created under section 8-40, secured by a commitment of the United States Department of Housing and Urban Development, pursuant to which the borrower is to construct housing upon the property and the housing authority is to purchase the property upon completion of construction, the money so borrowed to be advanced at the discretion of the bank as construction progresses, provided the ratio of the total of all advances made to the amount of the agreed purchase price at no time exceeds ninety per cent of the ratio of the value of the property to the expected value of the property upon completion of construction.

(p) If a loan made under this section is secured by a mortgage on income-producing real estate and if the Connecticut bank relies upon such real estate or income production as primary security for the loan, the bank need not require that any person be personally liable on the note, in which case the bank shall retain in its files, in lieu of the financial statements required by subdivision (1) of subsection (h) of this section, such income projection statements, tenants’ financial statements and other credit information as the bank deems necessary.

(q) Subject to such regulations as the commissioner may adopt, Connecticut banks may make mortgage loans secured by leasehold interests, provided the leasehold estate securing such mortgage loan has a remaining term at the time such mortgage loan is originated by the bank which does not expire prior to the maturity of the mortgage loan obligation. The term of the leasehold estate shall not include any period for which the lease may grant an option of renewal.

(r) Any Connecticut bank may, in connection with any mortgage loan made by it, contract with the mortgagor for interest to be paid currently or to accrue, and, if such interest is to accrue, for the interest to be added to the mortgage debt on which interest may be charged and collected. Accrued interest which is added to the mortgage debt shall be secured by the mortgage to the same extent as the principal of the mortgage debt.

(s) The assets of a Connecticut bank may be invested in mortgage loans which do not conform to the requirements of this section, provided the governing board of the Connecticut bank, or a management committee or board committee appropriately designated by such governing board, has reviewed the nonconforming aspects of the particular mortgage loan or mortgage loan program and has determined such mortgage loan or mortgage loan program to be prudent under the circumstances and all such mortgage loans outstanding at the time of origination when combined with the loans made pursuant to subdivision (9) of subsection (i) of this section, do not exceed eight per cent of the assets of the bank. The bank shall make a notation of the prudence determination and the reasons for such determination in the applicable loan file. A loan which was included within the percentage of assets limitation of this subsection subsequently may be excluded if the loan is repaid or if the nonconforming aspects are eliminated or otherwise cease to exist.

(1949 Rev., S. 5818, 5819; 1949, S. 516a–519a; 1951, 1953, 1955, S. 2679d; 1957, P.A. 89; 1959, P.A. 11, S. 1; 14; 74, S. 1; 1961, P.A. 81; 82; 93; 101, S. 1–3; 1963, P.A. 70; 94; 119, S. 1, 2; February, 1965, P.A. 76, S. 1; 99; 135; 163, S. 1; 209, S. 1; 222; 359, S. 1; 1967, P.A. 67, S. 1; 357; 427, S. 2; 434, S. 2; 461, S. 22; 1969, P.A. 87; 223, S. 1–3; 255; 265, S. 2; 504, S. 13–15; 1971, P.A. 310, S. 1; 1972, P.A. 114, S. 2; P.A. 73-167, S. 1, 2; 73-224, S. 1, 2; 73-669, S. 1, 2; P.A. 74-62, S. 1, 2; 74-101, S. 1, 2; P.A. 75-56, S. 2, 3; 75-200, S. 1–4; P.A. 76-28, S. 1, 2; 76-33, S. 2, 3; P.A. 77-74, S. 2, 3; 77-614, S. 161, 163, 610; P.A. 78-121, S. 97, 98, 113; P.A. 79-75; 79-126; P.A. 80-482, S. 247, 345, 348; P.A. 81-120, S. 6–10, 13; 81-391, S. 4; P.A. 85-368, S. 1–3, 5; 85-379, S. 20, 53; P.A. 86-268, S. 2, 7; P.A. 87-9, S. 2, 3; P.A. 90-21; P.A. 91-357, S. 24, 78; P.A. 92-12, S. 37; P.A. 94-122, S. 118, 340; P.A. 95-70, S. 2, 8; P.A. 96-44, S. 3; P.A. 11-50, S. 5; P.A. 12-96, S. 22.)

History: 1959 acts made the following changes: In Subsec. (5), the loan limit was changed from $10,000 to $15,000, in Subsec. (11)(a) the limit was changed from $15,000 to $20,000, in Subsec. (11)(d) the maximum term of loans was changed from 20 to 25 years and in Subsec. (15) the loan limit was changed from 10% to 15%; 1961 acts made the following changes: In Subsec. (6) (b) was added, in Subsec. (7) the investment limit was changed from 70% to 85% and the exception added, in Subsec. (8) the amount of principal indebtedness was changed from 40% to 50%, in Subsec. (13) the opening clause is new, in Subsec. (14) the reference to Subsec. (7) is new and former clause c. of Subdiv. (1) was deleted, in Subsec. (15) the provision re guarantee by the administrator of veterans’ affairs was changed from a 50% minimum guarantee and the maximum amount of loan changed from $15,000 to $20,000; 1963 acts added Subsec. (17), added proviso re loans secured by mortgage accepted by administrator of veterans’ affairs in Subsec. (15) and raised limit from 15% to 25% of assets in that Subsec., increased loan limit from 66.66% to 75% of real estate’s value in Subsec. (10) and changed wording slightly in provision re due date of loan and changed per cent of loan which must be current balance to avoid classification as loan in Subsec. (11) from 66.66% to 75% of property’s value; 1965 acts changed mile limit on loans outside state from 25 to 50 from home office of lending institution in Subsec. (1) and added Subdiv. (b) in that Subsec. re first mortgages, increased dollar limit on loans from $20,000 to $30,000 and bank’s loan limit from 25% to 35% of assets in Subsec. (15) and deleted requirement that loan be approved by administrator of veterans’ affairs beforehand, substituted “partially guaranteed” loans for “portions of loans guaranteed” in Subsec. (7), allowed loans for 90% rather than 80% of real estate’s value in Subsec. (11) and increased maximum amount from $20,000 to $25,000 in Subdiv. (a), added provision re copy of sales agreement in Subdiv. (c) and required owner’s residency in Subdiv. (e) of that Subsec., deleted requirement in Subsec. (17) that bank commissioner approve agreements between participating banks and allowed any “qualified” bank to be servicing agent “whether or not it is a participating bank”, deleted limit on individual loan of the greater of $20,000 or 0.5% of bank’s assets and, in Subsec. (5) replaced $15,000 limit on loan to one entity with new limits depending on whether loan is to one entity or for parcel of land; 1967 acts repealed Subsec. (6) re guaranties for loans, renumbering as necessary, made Subsec. (11)(e) applicable with respect to condominiums, substituted “greater” for “less” in provision re total of advances under Subsec. (13) and deleted references to state bank and trust companies and their savings departments throughout section; 1969 acts included savings and loan associations and building and loan associations as qualified banks in Subsec. (16)(d)(2), deleted requirement that loans exceeding 70% of assets be insured by FHA or guaranteed under Servicemen’s Readjustment Act of 1944 in Subsec. (6), changed period for final payment from 25 to 30 years and first payment from 18 to 24 months after issuance in Subsec. (9), changed loan limit from $25,000 to $35,000, total limit on bank loans from 10% to 25% of assets, period for final payment from 25 to 30 years and first payment from 1 year to 24 months in all cases (where previously first payment date depended on type of loan) in Subsec. (10), inserted new Subsec. (12) and renumbered as necessary and added Subsecs. (18) and (19), inserting references as necessary in Subsecs. (9) and (10); 1971 act changed maturity date in Subsec. (1)(b) to 10 years; 1972 act applied Subsec. (17) to “lenders” rather than qualified banks and qualified participating banks and increased limit in Subdiv. (b) from 5% to 10% of assets, restricting savings bank interests above 5% of assets to residential real estate; P.A. 73-167 rephrased Subsec. (15) and deleted $30,000 limit on individual loans; P.A. 73-224 increased limit in Subsec. (10)(a) from $35,000 to $45,000; P.A. 73-669 specified permission to invest in loans secured by first mortgage which savings banks may invest in under Subsec. (15); P.A. 74-62 deleted requirement that residential property be “detached” dwellings in Subsec. (10)(e); P.A. 74-101 changed percentage of assets which may be lent in Subsec. (5) from 1% to 2%; P.A. 75-56 deleted $45,000 limit on loans in Subsec. (10) and provision requiring that loans be secured by mortgage on fully-completed, single-family residence within 50 miles of association’s place of business; P.A. 75-200 changed loan limit from 75% to 80% of real estate’s value and period for final payment from 30 to 42 years in Subsec. (9), similarly changed final payment period in Subsec. (10) and changed 10% and 5% limits in Subsec. (17)(b) to 25% and 10%, respectively; P.A. 76-28 changed percentage of property’s value in Subsec. (10)(a) from 75% to 80%; P.A. 76-33 repealed Subsec. (6) re total investment limit; P.A. 77-74 allowed appraisal by one person where previously at least two were required in Subsecs. (2) and (4); P.A. 77-614 placed banking commissioner and insurance commissioner within the department of business regulation and made their respective departments divisions within that department, effective January 1, 1979; P.A. 78-121 made technical changes, deleting reference to repealed Subsec. (6) in Subsec. (18) and revising reference to Subsec. (10) in Subsec. (19); P.A. 79-75 changed limit on interests of savings banks in Subsec. (17)(b) from 25% to 60% of assets and deleted restriction re savings banks’ interests in mortgage loans whereby all amounts over 10% of assets must be in residential real estate; P.A. 79-126 added “notwithstanding” clause in Subsec. (7) and removed provision limiting deferral of amortization to cases where, after reappraisal, principal indebtedness is 50% or less of property’s value; P.A. 80-482 restored banking and insurance divisions as independent departments and abolished the department of business regulation; P.A. 81-120 amended Subsec. (1) to delete the requirement that loans must be secured by a first mortgage and to permit loans to be secured by a mortgage subordinate to another mortgage if the real estate is residential and the amount of the loan does not exceed certain limits, amended Subsec. (3) to provide that the real estate may be encumbered by permissible prior mortgages, amended Subsec. (14) to delete the requirement that loans pursuant to the Servicemen’s Readjustment Act be secured by a first or second mortgage, amended Subsec. (15) to delete the requirement that loans secured by mortgages on real estate outside the state must be secured by first mortgages, and amended Subsec. (17) to delete the requirement that participation loans secured by a mortgage on real estate located anywhere in the United States must be secured by a first mortgage; P.A. 81-391 added Subsec. (20) permitting the accrual of interest on mortgage loans and the addition of such accrued interest to the mortgage debt; P.A. 85-368 and P.A. 85-379 amended Subsec. (10) to increase from 25% to 35% the aggregate amount of assets a savings bank may invest in uninsured mortgage loans up to 90% of real estate value; P.A. 85-368 also added Subsec. (21) re the granting of unrestricted mortgage loans up to 90% of real estate value, amending Subsec. (11) to refer to Subsec. (21), and P.A. 85-379 also repealed Subsec. (5); P.A. 86-268 amended Subsec. (9) and (10) to authorize and validate mortgage payment schedules provided such schedule required at least semiannual payments; (Revisor’s note: Pursuant to P.A. 87-9 “banking department” was changed editorially by the Revisors to “department of banking”); P.A. 90-21 amended Subsec. (15) to require loans secured by a mortgage on real estate located outside of the state which exceed 10% of the assets of the savings bank and exceed 80% of the value of the real estate to be insured or guaranteed; P.A. 91-357 made technical changes; P.A. 92-12 redesignated Subsecs., Subdivs. and Subparas. and made technical changes; P.A. 94-122 added a new Subsec. (a) defining “mortgage loan”, renumbered former Subsec. (a) as Subsec. (b), deleted former Subsec. (a)(2) re savings banks’ mortgage loans, deleted former Subsec. (a)(3) referring to leaseholds as mortgages, renumbered former Subsec. (a)(4) as Subdiv. (2) and allowed subordinate liens in connection with all residential loans, nonresidential loans with a loan-to-value ratio of less than 50% and other nonresidential loans as long as all such loans do not in the aggregate exceed 25% of the bank’s equity capital and loss reserves, renumbered former Subsec. (b) as Subsec. (c) and included “dishwashing equipment” as qualifying household equipment, renumbered former Subsec. (c) as Subsec. (d) and broadened and made uniform the exemptions to the requirement that real estate be unencumbered and required a satisfactory certificate of title or other suitable form of title review for all mortgage loans, renumbered former Subsec. (d) as Subsec. (e) and allowed real estate to be “otherwise suitably evaluated” before a loan is made and required all banks to adopt an appraisal policy, renumbered former Subsecs. (e) and (f) as Subsecs. (f) and (g) and clarified that the calculation of all loan-to-value ratios must include any prior mortgages or liens, deleted former Subsec. (g) re restrictions for savings banks’ mortgage loans, deleted the requirements that savings banks’ escrow tax and insurance payments on loans between 80% and 90% and that loans with between 80% and 90% loan-to-value ratios make up no more than 35% of the banks’ assets in Subsec. (h), added exemptions (A) through (D) to the requirement that mortgage loans be amortized in Subsec. (h), consolidated existing exemptions to loan-to-value limits for government guaranteed loans and added exemptions parallel to those allowed under FDIC rules in new Subsec. (i), renumbered former Subsec. (i) as Subsec. (j) and made uniform the provisions for construction loans, deleted former Subsec. (j), made uniform the provisions re loans insured by the FHA in Subsec. (k), made uniform the provisions re veterans’ loans and deleted references to savings banks’ geographic limits and an outdated aggregate limit on residential loans in Subsec. (l), deleted Subsec. (m) re a 35% of assets limit on savings banks’ out-of-state mortgage loans and other limits, renumbered former Subsec. (n) as Subsec. (m) and made uniform powers concerning future advances, renumbered former Subsec. (o) as Subsec. (n) and removed the limit on savings banks’ participations of 60% of assets, removed geographic limits on savings banks’ participation loans, deleted the requirement that there be no subordinate interests in savings banks’ participation loans and clarified that a service charge is optional, renumbered former Subsecs. (p) and (q) as Subsecs. (o) and (p), added new Subsec. (q), deleted former Subsec. (s) re loan leeway provisions, added new Subsec. (s), and made technical changes, effective January 1, 1995; Sec. 36-99 transferred to Sec. 36a-261 in 1995; P.A. 95-70 amended Subsec. (b)(2) re mortgages held by a person other than a Connecticut bank, re the subsequent exclusions from the aggregate limit, and to make a technical correction in Subpara. (B)(iii), added Subsec. (d)(3)(D) re material adverse risk, amended Subsec. (e) to require approval of appraisers, to add the reference to management and board committees and agent, and to require the appraisal policy to include procedures for approving and selecting appraisers, amended Subsec. (i)(9) to add “or loan programs”, to add the reference to management and board committees, and to add “real estate” before “collateral” and amended Subsec. (s) to add the reference to management and board committees and to add provision re exclusion from the percentage of asset limitations, effective May 31, 1995; P.A. 96-44 amended Subsec. (i)(9)(C) to reference the percentage of assets limitation in Subsec. (s), amended Subsec. (s) re certain loans limited to 8% of the bank’s assets, and made other changes re bank investments; P.A. 11-50 amended Subsec. (j) to delete “fifty per cent or” and “whichever is the greater” re maximum ratio of amount loaned to then total value; P.A. 12-96 amended Subsec. (f) by adding provision re review of mortgage loan and determination of prudency by governing board or committee, effective June 8, 2012.

See Sec. 36a-759 re minority of veterans, spouses and widows for purposes of Servicemen’s Readjustment Act.

Meaning of “unencumbered”. 112 C. 656. Cited. 119 C. 128. Only person qualified to issue certificate of title would be attorney at law. 128 C. 332. Cited. 150 C. 339.

Cited. 30 CS 56.



Section 36a-262 - (Formerly Sec. 36-98b). Limitations on liabilities of any one obligor. Exemptions.

(a) Except as otherwise provided in this section, the total direct or indirect liabilities of any one obligor that are not fully secured, however incurred, to any Connecticut bank, exclusive of such bank’s investment in the investment securities of such obligor, shall not exceed at the time incurred fifteen per cent of the equity capital and reserves for loan and lease losses of such bank. The total direct or indirect liabilities of any one obligor that are fully secured, however incurred, to any Connecticut bank, exclusive of such bank’s investment in the investment securities of such obligor, shall not exceed at the time incurred ten per cent of the equity capital and reserves for loan and lease losses of such bank, provided this limitation shall be separate from and in addition to the limitation on liabilities that are not fully secured. Notwithstanding any provision of this subsection, the limitation on the liabilities of any one obligor shall take into account the credit exposure to such obligor arising from a derivative transaction. The commissioner shall have the authority to establish the method for determining the credit exposure and the extent to which the credit exposure shall be taken into account. As used in this subsection, “derivative transaction” includes any transaction that is a contract, agreement, swap, warrant, note or option that is based, in whole or in part, on the value of any interest in, or any quantitative measure or the occurrence of any event relating to, one or more commodities, securities, currencies, interest or other rates, indices or other assets. The commissioner may adopt regulations in accordance with the provisions of chapter 54 establishing the method for determining credit exposure to derivative transactions and the extent to which the credit exposure shall be taken into account. For purposes of this section, a liability shall be considered to be fully secured if it is secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, at least equal to the amount of the liability. For purposes of determining the limitations of this section, in computing the liabilities of an obligor, a liability is incurred at the time of the closing of the transaction, unless such closing is preceded by a legally binding written commitment to enter into the transaction, in which case such liability is incurred at the time of commitment and is net of any liabilities of the obligor to such bank that will be paid with the proceeds of the commitment at the time of closing. The limitations provided for in this subsection may be exceeded for a period of time not to exceed six hours if at the closing of any transaction at which such obligor incurs such liabilities to a Connecticut bank in excess of such limitations, such bank immediately assigns or participates out to one or more other persons an amount that constitutes not less than the excess over the applicable limitation. Obligations as endorser or guarantor of negotiable or nonnegotiable installment consumer paper which carry an agreement to repurchase on default, unless the bank’s sole recourse is to an agreed reserve held by it, in which case the liability shall be excluded, a full recourse endorsement or an unconditional guarantee by the person, partnership, association or corporation transferring the same, shall be subject under this section to a limitation of fifteen per cent of the bank’s equity capital and reserves for loan and lease losses in addition to the applicable limitations of this section with respect to the makers of such obligations; provided, upon certification by an officer of the bank designated for that purpose by the governing board that the responsibility of each maker of such obligations has been evaluated and the bank is relying primarily upon each such maker for the payment of such obligations, the limitations of this section as to the obligations of each maker shall be the sole applicable loan limitation; and provided such certification shall be in writing and shall be retained as part of the records of such bank.

(b) Liabilities of one obligor shall be attributed to another person and each such person shall be deemed to be an obligor when proceeds of a loan are to be used for the direct benefit of the other person, to the extent of the proceeds to be so used, or a common enterprise is deemed to exist between such persons. For purposes of this section, the proceeds of a loan to an obligor shall be deemed to be used for the direct benefit of another person and shall be attributed to the person when the proceeds, or assets purchased with the proceeds, are transferred to another person, other than in a bona fide arm’s length transaction where the proceeds are used to acquire property, goods or services. For purposes of this section, a common enterprise shall be deemed to exist and liabilities of separate obligors shall be aggregated:

(1) When the expected source of repayment for each liability is the same for each obligor and neither obligor has another source of income from which the liability, together with the obligor’s other liabilities, may be fully repaid. An employer shall not be treated as a source of repayment under this subdivision because of wages and salaries paid to an employee, unless the standards of subdivision (2) of this subsection are met;

(2) When loans are made (A) to obligors who are related directly or indirectly through common control, including where one obligor is directly or indirectly controlled by another obligor; and (B) substantial financial interdependence exists between or among the obligors. Substantial financial interdependence is deemed to exist when fifty per cent or more of one obligor’s gross receipts or gross expenditures, on an annual basis, are derived from transactions with the other obligor. Gross receipts and expenditures include gross revenues, expenses, intercompany loans, dividends, capital contributions, and similar receipts or payments;

(3) When separate persons borrow from a Connecticut bank to acquire a business enterprise of which such obligors will own more than fifty per cent of the voting securities or voting interests, in which case a common enterprise is deemed to exist between the obligors for purposes of combining the acquisition loans; or

(4) When the commissioner determines, based upon an evaluation of the facts and circumstances of particular transactions, that a common enterprise exists.

(c) Loans to an obligor and its subsidiary, or to different subsidiaries of an obligor shall not be aggregated unless either the direct benefit or the common enterprise test is met. For purposes of this subsection, a corporation or a limited liability company is a subsidiary of an obligor if the obligor owns or beneficially owns directly or indirectly more than fifty per cent of the voting securities or voting interests of the corporation or company.

(d) Loans to a partnership, joint venture, limited liability company or association shall be deemed to be loans to each member of the partnership, joint venture, limited liability company or association. This provision shall not apply to limited partners in limited partnerships or to members of joint ventures, limited liability companies or associations unless the partners or members, by the terms of the partnership or membership agreement, are held generally liable for the debts or actions of the partnership, joint venture, limited liability company or association, and such terms are valid under applicable law. Loans to partners or members of a partnership, joint venture, limited liability company or association are not attributed to the partnership, joint venture, limited liability company or association unless either the direct benefit or the common enterprise test is met. Both the direct benefit and common enterprise tests are met between a partner or member of a partnership, joint venture, limited liability company or association and such partnership, joint venture, limited liability company or association, when loans are made to the partner or member to purchase an interest in the partnership, joint venture, limited liability company or association. Loans to partners or members of a partnership, joint venture, limited liability company or association are not attributed to other members of the partnership, joint venture, limited liability company or association unless either the direct benefit or the common enterprise test is met.

(e) Loans to foreign governments and their agencies and instrumentalities shall be aggregated only if the loans fail to meet either the means test or the purpose test at the time the loan is made. The means test is met if the obligor has resources or revenue of its own sufficient to service its debt obligations. If the government’s support, excluding guarantees by a central government of the obligor’s debt, exceeds the obligor’s annual revenues from other sources, it shall be presumed that the means test has not been satisfied. The purpose test is met if the purpose of the loan is consistent with the purposes of the obligor’s general business. In order to show that the means test or the purpose test has been satisfied, a Connecticut bank shall, at a minimum, retain in its files the following items:

(1) A statement, accompanied by supporting documentation, describing the legal status and the degree of financial and operational autonomy of the borrowing entity;

(2) Financial statements for the borrowing entity for a minimum of three years prior to the date the loan or extension of credit was made or for each year that the borrowing entity has been in existence, if less than three;

(3) Financial statements for each year the loan is outstanding;

(4) The bank’s assessment of the obligor’s means of servicing the loan, including specific reasons in support of that assessment. The assessment shall include an analysis of the obligor’s financial history, its present and projected economic and financial performance, and the significance of any financial support provided to the obligor by third parties, including the obligor’s central government; and

(5) A loan agreement or other written statement from the obligor which clearly describes the purpose of the loan. The written representation shall ordinarily constitute sufficient evidence that the purpose test has been satisfied. However, when, at the time the funds are disbursed, the bank knows or has reason to know of other information suggesting the obligor will use the proceeds in a manner inconsistent with the written representation, it may not, without further inquiry, accept the representation.

(f) Obligations of the United States or this state, or of any town, city, borough or legally established district in this state which has the power to levy taxes for the payment of such obligations, shall not be subject to any limitation based upon such equity capital and reserves for loan and lease losses.

(g) Obligations of any one obligor, with the exception of loans secured by mortgage of real estate and insured by the Federal Housing Administrator, which are secured or covered by guaranties, or by commitments or agreements to take over or to purchase, made by the United States or the Federal Reserve Bank or by any department, bureau, board, commission or establishment of the United States, including any corporation wholly owned, directly or indirectly by the United States, which, at the time of making such guaranty or commitment or agreement to take over or purchase, is authorized by law to enter into contracts with any financing institution guaranteeing such financing institution against loss of principal and interest on loans, taxes or advances or agreeing to take over or purchase the same, shall not be subject to any limitation based upon such equity capital and reserves for loan and lease losses.

(h) Obligations of any one obligor secured by the pledge of direct or fully guaranteed obligations of the United States shall be limited to fifty per cent of such equity capital and reserves for loan and lease losses; except that obligations secured by the pledge of direct or fully guaranteed obligations of the United States which will mature in not more than eighteen months shall not be subject under this section to any limitation based upon such equity capital and reserves for loan and lease losses.

(i) Any Connecticut bank may accept drafts or bills of exchange drawn upon it having not more than six months’ sight to run, exclusive of days of grace, which grow out of transactions involving the importation or exportation of goods, or which grow out of transactions involving the domestic shipment of goods, provided shipping documents conveying or securing title are attached at the time of acceptance, or which are secured at the time of acceptance by a warehouse receipt or other such document conveying or securing title covering readily marketable staples. No Connecticut bank shall accept such bills to an amount equal at any time in the aggregate to more than one-half of its equity capital and reserves for loan and lease losses; provided the commissioner may authorize any Connecticut bank to accept such bills to an amount not exceeding at any time in the aggregate one hundred per cent of its equity capital and reserves for loan and lease losses; provided further, the aggregate of acceptances growing out of domestic transactions shall in no event exceed fifty per cent of such equity capital and reserves for loan and lease losses.

(j) The following shall not be subject under this section to any limitation based upon such equity capital and reserves for loan and lease losses: (1) Obligations in the form of bankers’ acceptances of other banks, provided such acceptances have at the time of discount not more than six months’ sight, exclusive of days of grace, and are endorsed by at least one other bank; (2) obligations resulting from the purchase of securities subject to a resale agreement; and (3) the rental obligation of a lessee of real or personal property under a lease made or held by such bank.

(k) Obligations of any one obligor which are secured by a first mortgage on real estate shall be limited to fifty per cent of such equity capital and reserves for loan and lease losses, provided the total obligations to any one obligor to which this subsection and subsection (a) of this section apply shall not exceed fifty per cent of such equity capital and reserves for loan and lease losses. Loans made to manufacturing, industrial or commercial borrowers when the bank looks for repayment out of the operations of the borrowers’ business, relying primarily on the borrowers’ general credit standing and forecast of operation, shall not be considered to be secured by a mortgage on real estate for purposes of this subsection, even though such loan may be secured by a mortgage on real estate.

(P.A. 85-379, S. 41; P.A. 86-403, S. 103, 132; P.A. 91-357, S. 23, 78; P.A. 92-97, S. 2, 4; P.A. 94-122, S. 119, 340; P.A. 03-259, S. 18; P.A. 04-8, S. 4; P.A. 12-96, S. 23; P.A. 13-135, S. 4.)

History: P.A. 86-403 made technical changes; P.A. 91-357 made technical changes in Subsec. (a); P.A. 92-97 added provisions in Subsec. (a) specifying when a liability is incurred for purposes of determining limitations of section; P.A. 94-122 consolidated the limits on loans to one obligor for all banks using the savings banks section as a base, deleted Subsecs. (f) and (h) and renumbered former Subsecs. (g) and (i) as Subsecs. (f) and (g), clarified in Subsec. (g) that certain commercial loans secured by mortgages are still limited to the 15% of equity capital and loss reserves limit on loans to one obligor and cannot take advantage of the 50% of equity capital and loss reserves limit on first mortgage loans to any one obligor, and made technical changes, effective January 1, 1995; Sec. 36-98b transferred to Sec. 36a-262 in 1995; P.A. 03-259 amended Subsec. (a) by deleting provision re computing liabilities of a partnership and a general partner, added new Subsecs. (b) to (e) re attribution of liabilities of obligors, aggregation of loans to an obligor and its subsidiaries, loans to a partnership, joint venture, limited liability company or association, and aggregation of loans to foreign governments and their agencies and instrumentalities, and redesignated existing Subsecs. (b) to (g) as new Subsecs. (f) to (k); P.A. 04-8 made a technical change in Subsec. (b)(1), effective April 16, 2004; P.A. 12-96 amended Subsec. (a) by adding requirement that credit exposure arising from a derivative transaction be taken into account, adding definition of “derivative transaction” and permitting commissioner to adopt regulations re determining credit exposure to derivative transactions; P.A. 13-135 amended Subsec. (a) to make a technical change, effective June 18, 2013.



Section 36a-263 - Insider loans.

(a) As used in this section, “executive officer” has the meaning given to such term in Section 215.2 of Federal Reserve Board Regulation O, 12 CFR Part 215, as from time to time amended. With the exception of Section 215.7 of Federal Reserve Board Regulation O, 12 CFR Part 215, as from time to time amended, Connecticut banks are subject to and shall comply with the restrictions contained in 12 CFR Section 337.3, as from time to time amended, and no executive officer, director or principal shareholder of a Connecticut bank or any of its affiliates shall knowingly receive, or knowingly permit any of such person’s related interests to receive, from a Connecticut bank, directly or indirectly, any extension of credit that violates such restrictions. No executive officer, director, employee, agent or other person shall participate in any conduct of the affairs of the bank that violates this subsection.

(b) If the commissioner finds it necessary in the interests of the safety and soundness of Connecticut banks and of depositors, the commissioner may adopt regulations, in accordance with chapter 54, providing for further requirements governing extensions of credit to directors, executive officers, principal shareholders, and the related interests and associates of such persons.

(c) The commissioner may require Connecticut banks to file periodic reports with the commissioner regarding the indebtedness owing to such banks by directors, executive officers and principal shareholders of the respective banks, or any related interests or associates of such persons. These reports shall include such information as the commissioner may require.

(d) The commissioner may take enforcement action with respect to violations of this section.

(P.A. 94-122, S. 120, 340; P.A. 03-259, S. 19; P.A. 11-50, S. 6.)

History: P.A. 94-122 effective January 1, 1995; P.A. 03-259 amended Subsec. (a) by defining “executive officer” and adding prohibitions on extension of credit that violates restrictions, and participation in conduct of affairs of bank that violates Subsec. (a); P.A. 11-50 amended Subsec. (a) to revise references to federal regulations.



Section 36a-264 - (Formerly Sec. 36-68). Loans secured by own stock or stock of holding company prohibited. Exception.

A capital stock Connecticut bank shall not make any loan on or discount any paper secured by a pledge of its own stock or of the stock of a holding company of which such bank is an affiliate, unless such pledge shall be necessary to prevent loss upon a debt previously contracted by such bank in good faith.

(1949 Rev., S. 5792; 1969, P.A. 504, S. 20; P.A. 83-273, S. 1, 2; P.A. 85-379, S. 5; P.A. 94-122, S. 121, 340.)

History: 1969 act prohibited pledge of stock of bank holding company of which company in question is an affiliate as security for loan, etc. and defined “bank holding company”; P.A. 83-273 allowed state banks and trust companies to accept pledges of their own stock or that of their bank holding company as security for loans if the pledge is necessary to prevent loss on a previously existing debt; P.A. 85-379 replaced references to “bank and trust company” and “banks” with references to “capital stock bank” and “capital stock banks” and replaced references to “bank holding company” with references to “holding company”; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-68 transferred to Sec. 36a-264 in 1995.

Refers to specific pledge not inconsistent with lien for stockholder’s debt. 26 C. 157. Prohibition of loans on its stock implies prohibition of purchase of stock by corporation. 52 C. 99. Corporation is forbidden by implication to purchase its stock. Id.



Section 36a-265 - (Formerly Sec. 36-9g). Alternative mortgage loan.

(a)(1) “Mortgage loan” means a loan secured by a first mortgage on one, two, three or four family, owner-occupied residential real property;

(2) “Standard mortgage loan” means a mortgage loan authorized by section 36a-261 or section 36a-457b for the Connecticut bank or Connecticut credit union making such loan;

(3) “Alternative mortgage loan” means a mortgage loan which is a reverse annuity mortgage loan or graduated payment mortgage loan, other than a standard mortgage loan;

(4) “Reverse annuity mortgage loan” means a mortgage loan in which loan proceeds are advanced to the mortgagors, in installments, either directly or indirectly, and which together with unpaid interest, if any, is to be repaid in accordance with subdivision (2) of subsection (e) of this section; and

(5) “Graduated payment mortgage loan” means a mortgage loan, other than a standard mortgage loan, in which principal and interest payments, if any, and the making of additional advances, if any, are designed to reflect the prospective increasing or decreasing income of the mortgagor.

(b) Notwithstanding any other provision of the general statutes, Connecticut banks and Connecticut credit unions may make alternative mortgage loans in accordance with this section. The provisions of the general statutes governing standard mortgage loans by a Connecticut bank or Connecticut credit union making such loans shall apply to alternative mortgage loans unless inconsistent with the provisions of this section. Nothing in this section shall be construed to prohibit a Connecticut bank or Connecticut credit union from making any loan which is not an alternative mortgage loan, provided such loan otherwise complies with the general statutes.

(c) A Connecticut bank or Connecticut credit union making an alternative mortgage loan may contract with the mortgagor for interest to be paid currently or to accrue, and if accrued, for accrued interest to be added to the mortgage debt on which interest may be charged and collected. Such accrued interest which is added to the mortgage debt shall be secured by the mortgage to the same extent as the principal of such alternative mortgage debt. No instrument evidencing an alternative mortgage loan and no deed granting an alternative mortgage shall contain any provision imposing a penalty for prepayment of such loan.

(d) (1) Each Connecticut bank and Connecticut credit union that offers or makes any type of alternative mortgage loan shall disclose to each person who requests an application for a mortgage loan or who states that such person is a prospective mortgage loan applicant such information concerning all types of mortgage loans, including each type of alternative mortgage loan, offered by such bank or credit union as the commissioner shall prescribe by regulations. The commissioner may prescribe forms for such disclosure.

(2) Each prospective mortgage loan applicant shall have the choice of applying for a standard mortgage loan or any type of alternative mortgage loan offered by such Connecticut bank or Connecticut credit union.

(e) (1) If the mortgagee or its assignee and the mortgagor agree, any installment payment of either the loan proceeds or any annuity purchased with the loan proceeds of a reverse annuity mortgage loan may be reduced by an amount used for partial repayment of the mortgage debt, except as provided in subdivision (2) of this subsection.

(A) Notwithstanding any such reduction, each mortgagor shall receive a cash payment in each installment for the term of the annuity or, if no annuity, for the term during which the mortgagee contracted with the mortgagor to advance loan proceeds; and

(B) No repayments of any part of the mortgage debt shall be required from the mortgagor after termination of the period during which loan proceeds or any annuity purchased with the loan proceeds are advanced to the mortgagor.

(2) If the mortgagee or its assignee and the mortgagor agree, and at the option of the mortgagee, advances under a reverse annuity mortgage loan may terminate and the entire unpaid balance of the loan plus accrued interest may become due and payable upon the occurrence of any of the following events:

(A) The death of the last surviving mortgagor;

(B) The sale or other transfer of the real estate securing the loan to a person other than any of the original mortgagors; or

(C) Any other occurrence which materially decreases the value of the property securing the loan or which will have the likely effect of causing the loan not to be repaid. Any such additional occurrence shall be clearly recited in the mortgage deed.

(f) Every graduated payment mortgage loan offered or made by a Connecticut bank or Connecticut credit union shall provide for interest at a specified rate or a series of specified rates.

(g) The commissioner may adopt such regulations pursuant to chapter 54 as the commissioner deems necessary to carry out the provisions of this section.

(P.A. 78-114, S. 1–7; P.A. 79-158, S. 1; P.A. 88-65, S. 47; P.A. 94-122, S. 122, 340; P.A. 96-109, S. 3; P.A. 02-73, S. 77.)

History: P.A. 79-158 clarified applicability of definitions in Subsec. (a), clarified applicability of provisions to alternative mortgage loans in Subsec. (b), added provisions re interest on alternative loans in Subsec. (c), required disclosure to persons requesting mortgage loan applications in Subsec. (d), required commissioner to review mortgage deed re default provisions and inserted new Subdiv. (3) in Subsec. (e), renumbering former Subdiv. (3) accordingly, inserted new Subsec. (f) and relettered former Subsecs. (f) and (g) accordingly; P.A. 88-65 made a technical change in Subsec. (a)(5), deleted obsolete Subsec. (e), re prototype plans for alternative mortgage loans and relettered remaining Subsecs; P.A. 94-122 deleted the definition of financial institution, renumbered the remaining definitions and made technical changes, effective January 1, 1995; Sec. 36-9g transferred to Sec. 36a-265 in 1995; P.A. 96-109 made a technical change, adding reference to Sec. 36a-442 in Subsec. (a)(2); P.A. 02-73 amended Subsec. (a)(2) by replacing reference to Sec. 36a-442 with reference to Sec. 36a-457b.

Cited. 190 C. 756.

Cited. 38 CS 8.



Section 36a-266 - (Formerly Sec. 36-101). Investment in loans for repairs or reconstruction of property damaged by emergency.

A Connecticut bank may invest its assets in loans, the proceeds of which are to be used solely for the repair or reconstruction of property damaged as a result of an emergency, upon such terms and conditions and for such period as the commissioner may prescribe, provided such terms and conditions appear to the commissioner to be in the best interests of the public. An emergency for purposes of this section means conditions arising from damage to housing or business as a result of a local catastrophe of a type not ordinarily covered by hazard insurance and is deemed to be in existence upon proclamation by the Governor.

(November, 1955, S. N214; 1961, P.A. 420; 1967, P.A. 461, S. 24; P.A. 77-614, S. 161, 610; P.A. 78-121, S. 83, 113; P.A. 87-9, S. 2, 3; P.A. 94-122, S. 123, 340.)

History: 1961 act authorized loans for repairs required by emergencies, not confined to 1955 floods; 1967 act deleted references to state bank and trust companies and their savings departments; P.A. 77-614 replaced bank commissioner with banking commissioner, effective January 1, 1979; P.A. 78-121 substituted “governing board” for “board of directors or trustees”; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 94-122 consolidated the authority for all banks to make emergency loans for housing damaged by disasters, effective January 1, 1995; Sec. 36-101 transferred to Sec. 36a-266 in 1995.



Section 36a-275 - Investments in debt securities and debt mutual funds.

(a) As used in this section, the term “debt securities” means (1) any marketable obligation evidencing indebtedness of any person in the form of direct, assumed or guaranteed bonds, notes or debentures or any security that has attributes similar to such marketable obligations; (2) any obligation identified by certificates of participation in investments described in subdivision (1) of this subsection in which a Connecticut bank could invest directly; or (3) repurchase agreements, and the term “debt mutual fund” means a partnership interest in, shares of stock of, units of beneficial interest in or other ownership interest in any one investment company registered under the Investment Company Act of 1940, as from time to time amended, commonly described as mutual funds, money market funds, investment trusts or business trusts, provided the portfolios of such investment companies consist solely of investments described in subdivision (1) of this subsection.

(b) In addition to other investments authorized by this part, any Connecticut bank may purchase or hold for its own account debt securities and debt mutual funds without regard to any other liability to the Connecticut bank of the maker, obligor, guarantor or issuer of such debt securities and debt mutual funds, provided: (1) The debt securities and debt mutual funds are rated in the three highest rating categories by a rating service of such securities recognized by the commissioner or, if not so rated, are determined by the bank’s governing board to be a prudent investment; (2) unless the bank obtains the prior approval of the commissioner, the total amount of the debt securities and debt mutual funds of any one maker, obligor or issuer purchased or held by a Connecticut bank or for a Connecticut bank’s account may not exceed, at any time, twenty-five per cent of its total equity capital and reserves for loan and lease losses; and (3) the total amount of any debt securities and debt mutual funds purchased or held by a Connecticut bank or for a Connecticut bank’s account pursuant to this subsection may not exceed at any time twenty-five per cent of its assets.

(c) In addition to other investments authorized by this part, any Connecticut bank may purchase or hold for its own account the following debt securities and debt mutual funds without regard to any other liability to the Connecticut bank of the maker, obligor, guarantor or issuer of such debt securities and debt mutual funds, provided (1) the debt securities and debt mutual funds are rated in the three highest rating categories by a rating service recognized by the commissioner, or, if not so rated, determined by the bank’s governing board to be a prudent investment; (2) unless the bank obtains the prior approval of the commissioner, the total amount of the debt securities and debt mutual funds of any one maker, obligor or issuer purchased or held by a Connecticut bank or for a Connecticut bank’s account may not exceed, at any time, seventy-five per cent of its total equity capital and reserves for loan and lease losses; and (3) the total amount of any debt securities and debt mutual funds purchased or held by a Connecticut bank or for a Connecticut bank’s account pursuant to this subsection may not exceed at any time fifty per cent of its assets:

(A) General obligations of any agency of the United States, including government sponsored enterprises, which are not guaranteed fully as to principal and interest by the United States or for which the full faith and credit of the United States is not pledged for the payment of principal and interest;

(B) Residential mortgage pass-through securities and other residential mortgage-backed securities, including collateralized mortgage obligations and real estate investment conduits that are issued or guaranteed by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, provided said association or corporation is operating at the time of issuance or guarantee under the conservatorship or receivership of the Federal Housing Finance Agency; and

(C) Debt mutual funds, provided the portfolios of the investment companies consist solely of investments described in subparagraphs (A) and (B) of this subdivision.

(d) In addition to other investments authorized by this part, any Connecticut bank may purchase or hold for its own account the following debt securities and debt mutual funds without regard to any other liability to the Connecticut bank of the maker, obligor, guarantor or issuer of such debt securities and debt mutual funds, provided the debt securities and debt mutual funds are rated in the three highest rating categories by a rating service recognized by the commissioner or, if not so rated, determined by the bank’s governing board to be a prudent investment:

(1) The general obligations of the United States or this state;

(2) Securities which are guaranteed fully as to principal and interest by the United States or this state or for which the full faith and credit of the United States or this state is pledged for the payment of principal and interest;

(3) Securities, including repurchase agreements, the principal and interest of which are irrevocably secured by securities described in subdivisions (1) and (2) of this subsection; and

(4) Debt mutual funds, provided the portfolios of the investment companies consist solely of investments described in subdivisions (1) to (3), inclusive, of this subsection.

(P.A. 94-122, S. 124, 340; P.A. 95-70, S. 3, 8; P.A. 96-44, S. 4; 96-271, S. 206, 254; P.A. 97-35, S. 1; P.A. 98-177, S. 1; 98-178, S. 2; P.A. 13-135, S. 17.)

History: P.A. 94-122 effective January 1, 1995; P.A. 95-70 amended Subsec. (b) to delete the references re the designation of debt securities and to make the 15% maximum applicable to the entire subsection, deleted Subsec. (c) re a security or portfolio that ceases to meet the restrictions of Subsec. (b), added a new Subsec. (c)(1) excluding debt securities specified in Subparas. (A), (B) and (C) from restrictions in Subsec. (b), renumbered former Subsec. (d) as Subsec. (c)(2), amended Subsec. (c)(2) to delete Subdivs. (1), (2) and (3) re exclusions from certain investment restrictions and to substitute as exclusions certain general obligations of federal and specified federally-related organizations, to delete reference to Subsec. (b)(2), to add references to Subsec. (b)(3) and (4), and to renumber Subsec. (d)(4) as Subsec. (c)(3), and added a new Subsec. (d) re requirements on governing board re investments under this section, effective May 31, 1995; P.A. 96-44 made numerous changes re investments in debt securities and added provisions re debt mutual funds, amended Subsec. (a) to substitute “any obligation” for “obligations” and to define “debt mutual fund”, and amended Subdiv. (c)(4) to include “government sponsored enterprises”; P.A. 96-271 amended Subsec. (c) to add provision in Subdiv. (3) specifically defining “state” and delete provision that referred to Sec. 33-284(v) for definition of “state”, effective January 1, 1997, but failed to take effect, Subdiv. (3) having been deleted in its entirety by P.A. 96-44; P.A. 97-35 redefined “debt securities” to include repurchase agreements; P.A. 98-177 made technical changes in Subsec. (a); P.A. 98-178 amended Subsec. (a) by deleting phrase “commonly known as investment securities”, adding language re attributes similar to marketable obligations and making technical changes; P.A. 13-135 added new Subsec. (c) re additional debt securities and debt mutual funds, redesignated existing Subsec. (c) as Subsec. (d), and amended same to delete former Subdiv. (4) re general obligations of U.S. agencies, redesignate existing Subdiv. (5) as Subdiv. (4), and make a technical change.



Section 36a-276 - Investments in equity securities and equity mutual funds.

(a) As used in this section: (1) “Equity security” means any stock or similar security, certificate of interest or participation in any profit-sharing agreement, preorganization certificate or subscription, transferable share, voting trust certificate or certificate of deposit for an equity security, limited partnership interest, interest in a joint venture or certificate of interest in a business trust; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any put, call, straddle or other option or privilege of buying such a security from or selling such a security to another without being bound to do so, but excludes a debt mutual fund, as defined in section 36a-275, and an equity mutual fund; and (2) “equity mutual fund” means a partnership interest in, shares of stock of, units of beneficial interest in or other ownership interest in any one investment company which is registered under the Investment Company Act of 1940, as from time to time amended, commonly described as mutual funds, money market funds, investment trusts or business trusts, but excludes a debt mutual fund, as defined in section 36a-275.

(b) In addition to other investments authorized by sections 36a-275 to 36a-277, inclusive, and 36a-280, any Connecticut bank may purchase or hold for its own account equity securities and equity mutual funds, without regard to any other liability to the Connecticut bank of the issuer of such equity securities and equity mutual funds, provided: (1) The total amount of equity securities and equity mutual funds of any one issuer purchased or held by a Connecticut bank or for a Connecticut bank’s account may not exceed, at any time, twenty-five per cent of its total equity capital and reserves for loan and lease losses; and (2) the total amount of any equity securities and equity mutual funds purchased or held by a Connecticut bank or for a Connecticut bank’s account pursuant to this subsection may not exceed, at any time, twenty-five per cent of its assets.

(c) In addition to other investments authorized by sections 36a-275 to 36a-277, inclusive, and 36a-280, any Connecticut bank may purchase or hold for its own account, without regard to any other liability to the Connecticut bank of the issuer, ten per cent or more of the equity securities, including convertible securities, of a bank, out-of-state bank or holding company in accordance with law.

(d) In addition to other investments authorized by sections 36a-275 to 36a-277, inclusive, and 36a-280, any Connecticut bank, with the approval of the commissioner, may purchase or hold for its own account, without regard to any other liability to the Connecticut bank of the issuer, a controlling interest in a corporation or other entity, the functions of which are limited to one or more of the functions which the bank may carry on directly in the exercise of its express or incidental powers. For purposes of this subsection and subsection (e) of this section, a “controlling interest” means at least fifty-one per cent of the equity securities issued by the corporation or other entity, unless the commissioner determines that under the circumstances, a lesser percentage constitutes effective working control of the corporation or other entity.

(e) The bank shall notify the commissioner, in writing, twenty-four hours prior to making any investment under subsections (b) and (c) of this section which would result in such bank having invested in the aggregate in twenty-five per cent or more of the equity securities of a corporation. Notwithstanding the provisions of this subsection, any investment in a controlling interest in a corporation or other entity, the functions of which are limited to one or more of the functions that the bank may carry on directly in the exercise of its express or incidental powers, shall be made in accordance with subsection (d) of this section.

(P.A. 94-122, S. 125, 340; P.A. 95-70, S. 4, 8; 95-155, S. 21, 29; P.A. 96-44, S. 5; P.A. 11-50, S. 7.)

History: P.A. 94-122 effective January 1, 1995; P.A. 95-70 amended Subsec. (b)(2) by deleting reference to laws and supervisory authority governing the bank and by adding a holding company to the list, amended Subsec. (c) by deleting reference to Subsec. (e), amended Subsec. (d) by changing “ten” to “fifteen”, and by renumbering the Subdiv. and adding Subdiv. (3) re determination of prudence, amended Subsec. (e) by adding references to Subsec. (b)(1) and (c), by deleting reference to time of investment re the rating, by deleting reference to the opinion of the bank and instead requiring a determination by the governing board re prudence, by deleting the sentence re review and retention of investments that are not prudent, by adding a new Subdiv. (2) re bank’s investment policy, and by renumbering Subsec. (e)(2) to Subsec. (f), amended Subsec. (f) by deleting references to Subsec. (e), (f)(1)(A) and (f)(1)(B), by adding references to Subsec. (d)(3) and (e)(1), and by adding the provision re divestiture, effective May 31, 1995; P.A. 95-155 amended Subsec. (a)(2) to add proviso re five-year requirement, to add references to the general statutes and to delete the requirement re approval, effective June 27, 1995; P.A. 96-44 replaced prior provisions re investments in equity securities with new provisions, and added provisions re equity mutual funds and re controlling interests in entities carrying on functions within bank powers; P.A. 11-50 amended Subsec. (d) to apply definition of “controlling interest” to Subsec. (e) and amended Subsec. (e) by adding provision re investment in controlling interest in corporation or other entity, the functions of which are limited to one or more of the functions the bank may carry on directly, effective June 13, 2011.



Section 36a-277 - Social purpose investments.

In addition to other investments authorized by sections 36a-275 and 36a-276, this section and section 36a-280, any Connecticut bank may purchase or hold for its own account the following securities, without regard to any other liability to the Connecticut bank of the obligor, maker, guarantor or issuer of such securities, provided the total amount of the securities of any one maker, obligor or issuer held by a Connecticut bank or for a Connecticut bank’s account may not exceed, at any time, ten per cent of its equity capital and reserves for loan and lease losses:

(1) Equity securities, as defined in section 36a-276, and debt securities, as defined in section 36a-275, of companies licensed or that have applied to be licensed as “small business investment companies”, under the federal Small Business Investment Act of 1958, 15 USC Section 661 et seq., as from time to time amended, and which qualify as companies financing disadvantaged persons under 15 USC Section 681(d), as from time to time amended;

(2) Equity securities, as defined in section 36a-276, and debt securities, as defined in section 36a-275, of companies licensed or that have applied to be licensed as “small business investment companies”, under the federal Small Business Investment Act of 1958, 15 USC Section 661 et seq., as from time to time amended;

(3) Debt securities issued by corporations certified by the commissioner to be organized and operated solely for the purpose of providing assistance which will contribute to the public welfare by facilitating the acquisition and maintenance of ownership of homes by individuals whose ability to own their own homes is hampered because of social or economic disadvantages, which debt securities are backed by mortgage loans made by the issuing corporations;

(4) Shares of stock and debt securities issued by the National Corporation for Housing Partnerships or by any other corporation created pursuant to Title IX of the Housing and Urban Development Act of 1968; limited partnership interests in The National Housing Partnership or in any other limited partnership formed pursuant to Section 907(a) of that act; and any partnership, limited partnership, or joint venture formed pursuant to Section 907(c) of that act;

(5) Shares of stock and debt securities of corporations, and equity interests in and debt securities of, partnerships and limited partnerships, engaged solely in acquiring and rehabilitating housing;

(6) Debt securities or equity securities of a corporation, all the equity securities of which corporation are to be owned by one or more Connecticut banks and which corporation is organized and operated for the purpose of developing, and stimulating and assisting the development of, by any means and in any capacity, by itself or jointly with others, low and moderate income housing in this state;

(7) Debt securities or equity securities of closed-end investment companies which provide capital to racial or ethnic minority-owned businesses and institutions;

(8) Debt securities or equity securities of development corporations or similar organizations organized to promote the business prosperity and economic welfare of this state and to encourage the location and development of new business, industry and commerce at least in part within the municipality where the main office or a branch of such bank is located; and

(9) Debt securities or equity securities that are social purpose investments, provided before making any such investment, the bank shall obtain the certification of the commissioner that the investment is a social purpose investment. For purposes of this section, a “social purpose investment” means an investment which contributes to the public welfare by facilitating the provision of a service or facility needed by residents of the area in which an office of the bank making the investment is located.

(P.A. 94-122, S. 126, 340; P.A. 95-70, S. 5, 8; P.A. 96-44, S. 6; P.A. 97-35, S. 2; P.A. 99-7.)

History: P.A. 94-122 effective January 1, 1995; P.A. 95-70 amended Subdiv. (1) by changing “minority enterprise small business investment companies” to “small business investment companies”, effective May 31, 1995; P.A. 96-44 rewrote section re bank investments, inserted new Subdiv. (2) re investments in “small business investments companies”, deleted population minimum in Subdiv. (5), and inserted “debt securities or equity securities” in several locations; P.A. 97-35 deleted former Subdiv. (7) re investment in small business investment companies and renumbered former Subdivs. (8), (9) and (10) as Subdivs. (7), (8) and (9); P.A. 99-7 amended Subdivs. (1) and (2) by changing “shares of stock” to “equity securities”, adding definition references and making provisions applicable to equity securities of companies that have applied to be licensed as small business investment companies.



Section 36a-278 and 36a-279 - Investment in commercial paper. Leeway.

Sections 36a-278 and 36a-279 are repealed.

(P.A. 94-122, S. 127, 128, 340; P.A. 95-70, S. 6, 8; P.A. 96-44, S. 9.)



Section 36a-280 - Investment policy of bank governing board. Review by board.

(a) At least once a year, the governing board of each Connecticut bank shall adopt an investment policy governing investments made pursuant to sections 36a-275 to 36a-277, inclusive. No Connecticut bank shall make any investment pursuant to said sections unless the purchase and holding of such investment is consistent with the Connecticut bank’s investment policy. The policy shall establish standards for the making of prudent investments, which standards shall include, but not be limited to, (1) the rating of individual investments by rating services recognized by the commissioner, if any, and (2) standards for diversification of the Connecticut bank’s investment portfolio among industry categories. The policy shall provide for frequent and periodic review by the Connecticut bank of investments made pursuant to this policy, and shall provide for the reasonable and expeditious divestiture of investments which the bank, upon its review, no longer deems prudent or consistent with the Connecticut bank’s investment policy. The investment policy and any investment made pursuant to the policy shall be subject to the supervision of the commissioner concerning safe and sound banking practices.

(b) At least semiannually, the governing board of each Connecticut bank shall review investments made by the Connecticut bank pursuant to sections 36a-275 to 36a-277, inclusive. The minutes of the meetings of such governing board shall recite the results of each such review. The governing board shall cause the Connecticut bank to use reasonable efforts to divest as expeditiously as possible any investment which the governing board, upon its semiannual review, no longer deems prudent or consistent with the Connecticut bank’s investment policy.

(P.A. 96-44, S. 1.)



Section 36a-285 - (Formerly Sec. 36-142). Savings banks life insurance.

(a) As used in this section, unless the context otherwise requires: “Insurance bank” means a savings bank which has established an insurance department; “savings department” means any department of an insurance bank in which any business done by savings banks other than that provided for by this section is conducted; “insurance department” means the department of an insurance bank in which the business of issuing life insurance and the granting of annuities is conducted pursuant to this section; “The Savings Bank Life Insurance Company” or “company” means the corporation chartered under the name of The Savings Bank Life Insurance Company by special act of the General Assembly; and “agency bank” means a savings bank which acts as agent for an insurance bank or for The Savings Bank Life Insurance Company.

(b) Any savings bank may, upon complying with the provisions set forth in this section, establish an insurance department if its governing board, at a meeting specially called for the purpose, has voted to do so by a two-thirds vote of the directors present at such meeting and voting. The notice of such meeting shall be given at least thirty days prior to the date of the meeting and shall be otherwise in accordance with any bylaws governing the calling of special meetings of the governing board. Statements of such vote, certified and sworn to by the president or vice president of the savings bank, shall be filed with the commissioner and the Insurance Commissioner within thirty days after the adoption thereof; and, if the commissioners find that such vote is in conformity with law, and that such savings bank has entered into a reinsurance agreement as required by subsection (c) of this section, the commissioners shall issue a joint certificate declaring such insurance department established.

(c) Each insurance bank and each savings bank proposing to establish an insurance department, as one party, and The Savings Bank Life Insurance Company, as the other party, shall enter into and comply with the terms of a reinsurance agreement providing substantially as follows:

(1) The company shall reinsure the mortality and morbidity risk of each life insurance policy and annuity contract issued or to be issued by such bank.

(2) The company shall prepare and furnish to such bank such forms of life insurance policies and annuity contracts as may from time to time be desirable, and such forms shall be the exclusive forms used for their intended purposes by such bank.

(3) The company shall prepare and furnish to such bank forms of blanks for applications for life insurance policies and annuity contracts and for proofs of loss, all forms of books of record and of account, all schedules and reports not otherwise provided for, and all other forms necessary or appropriate for the efficient conduct of the business of the insurance department of such bank, and those forms, blanks, books, schedules and reports shall be the exclusive ones used for their intended purposes by such bank.

(4) The company shall, in accordance with law, and with the approval of the Insurance Commissioner, determine, prepare or procure and furnish to such bank, tables of: (A) Premium rates for all life insurance policies; (B) purchase rates for all annuities; (C) surrender charges; (D) collection fees; (E) amounts which may be loaned on life insurance policies; (F) reinsurance premiums to be charged by the company; and (G) reserves to be held under life insurance policies and annuity contracts. Such rates, charges, fees, loan amounts and reserves shall be the exclusive ones used for their intended purposes by such bank.

(5) The company shall prescribe the standards of health or acceptability of applicants for insurance and annuity contracts to be issued by such bank and shall have the right to decline any class or classes of risk or reject any particular application or applications.

(6) No life insurance policy or annuity contract shall be delivered or issued for delivery by such bank without the prior approval of the company.

(7) Such bank shall not make any payment of any death or disability claim without the prior approval of the company unless such payment shall be made pursuant to a judgment or decree of a court of competent jurisdiction.

(8) The company shall defend any legal or equitable action or proceeding involving or arising out of any life insurance policy or annuity contract issued by such bank, and the company in its discretion may institute and prosecute in the name of such bank any legal or equitable action or proceeding to rescind any life insurance policy or annuity contract. Such bank shall cooperate with the company in its defense, or institution and prosecution, as the case may be, of any such action or proceeding, the expense of which shall be borne by the company.

(9) The company shall furnish to such bank the services of an actuary and of a medical director.

(d) (1) An insurance department, after the issue of the certificate provided for in subsection (b) of this section, shall be entitled to exercise all the powers conferred, and shall be subject to all the limitations imposed by this section, and may make and issue policies upon the lives of persons and grant or sell annuities, with all the rights, powers and privileges and subject to all duties, liabilities and restrictions in respect to the conduct of the business of life insurance conferred or imposed by the general statutes relating to domestic legal reserve life insurance companies, so far as the same are applicable and except as is otherwise provided in this section, and such insurance department shall be exempt from the provisions of section 38a-41. An insurance department shall, in all respects, except as is otherwise provided in this section, be managed as savings banks are managed under the laws of this state.

(2) The assets of a savings department shall be liable only for and applicable only to the payment and satisfaction of the liabilities, obligations and expenses of such department. The assets of an insurance department shall be liable only for and applicable only to the payment and satisfaction of the liabilities, obligations and expenses of such department. Every insurance policy and annuity contract issued by an insurance bank shall contain on its face the following statement: “The only assets of this bank which are liable for and applicable to the payment and satisfaction of the liabilities, obligations and expenses of the insurance department of this bank are the assets of the insurance department of this bank.” A savings department and an insurance department shall be kept distinct in matters of accounting and of investment, and no assets of either department, except as otherwise provided in this section, shall be transferred to the other. Expenses pertaining to the conduct of both departments shall be apportioned by the governing board equitably between the two departments. The business of an insurance department may be carried on in the same building as that of the savings department, or, with the approval of the Insurance Commissioner, in a different building.

(3) Any savings bank may act as an agent of an insurance bank or as agent of The Savings Bank Life Insurance Company. No savings bank or employee of a savings bank may solicit, negotiate or effect coverage of savings bank life insurance unless such savings bank or employee is licensed by the Insurance Commissioner in accordance with the provisions of section 38a-769 to sell savings bank life insurance. Except as otherwise permissible under applicable law, no savings bank or employee of a savings bank may sell any other type of insurance. Any other party licensed to sell life insurance under section 38a-769 may be authorized to sell savings bank life insurance by The Savings Bank Life Insurance Company.

(4) No policy or annuity contract shall be issued except upon the life of a resident of this state or of a person regularly employed therein, or of the spouse or children residing in the household of a person regularly employed within this state; but any policy or contract so issued may be continued in force by the payment of premiums notwithstanding the termination of such residence or employment.

(5) Except as otherwise provided in this section, the assets of an insurance department shall be invested or loaned, in the same manner and to the same extent as the assets of Connecticut banks are permitted to be invested or loaned, but such assets shall not be invested in the surplus fund of any insurance department. The assets of an insurance department may also be loaned upon policies of insurance or annuity contracts issued by such insurance department or by another insurance department or by any legal reserve life insurance company authorized to do business in this state. Uninvested assets may be deposited with any bank, provided such bank shall have been designated as a depository by vote of a majority of all the directors, excluding any director who is an officer or director of the depository so designated.

(6) (A) The surplus of any insurance department, whether created from net profits or advances, shall be maintained and held or used, so far as necessary, to meet losses occasioned by unexpectedly great mortality, depreciation in securities or other causes. Such surplus shall also be maintained and held or used for the maintenance of a stable dividend scale, and for the payment of settlement or maturity dividends or both, in such manner and in such amounts as may, from time to time, be directed by the governing board subject to the approval of the Insurance Commissioner. (B) Upon the thirty-first day of December in each year, or as soon thereafter as may be practicable, each insurance department shall ascertain the net profits earned by such insurance department during such year. After setting aside such sums as are deemed advisable for the accumulation of a surplus, each such department shall annually distribute the remainder, if any, of such net profits equitably among the holders of its policies and annuity contracts, such distribution to be made at the option of the policyholder in accordance with the terms of such policyholder’s policy or annuity contract.

(7) Any insurance bank may, at any time, discontinue the issuance of insurance policies and annuity contracts, if its governing board, at a meeting specially called for the purpose, has voted so to do by a two-thirds vote of the directors present at such meeting and voting. The notice of such meeting shall be given at least thirty days prior to the date thereof and shall be otherwise in accordance with any bylaws governing the calling of special meetings of the governing board. A copy of the vote to discontinue such business, certified to by the secretary of the bank and sworn to by its president or vice president and its treasurer or assistant treasurer, shall be filed with the Insurance Commissioner and with The Savings Bank Life Insurance Company within five days after the meeting at which such vote was cast. A bank which has so voted shall reinsure all of its outstanding policies and annuity contracts either in another insurance bank or in The Savings Bank Life Insurance Company, in either case upon terms and conditions which the Insurance Commissioner shall deem satisfactory to assure the carrying out of the provisions of such policies and annuity contracts. If the insurance bank’s savings department is declared insolvent or acquired by a bank that is not permitted to issue savings bank life insurance, the company shall arrange to transfer all affected outstanding policies to another insurance bank or to the company with the approval of the commissioner and the Insurance Commissioner.

(e) (1) No policy of life or endowment insurance issued by any insurance bank shall become forfeit or void for nonpayment of premiums after six months’ premiums have been paid thereon; and, in case of default in the payment of any subsequent premium, then, without any further stipulation or act, such policy shall be binding upon such bank at the option of the insured, either (A) for the cash surrender value, which shall be equal to the reserve less a surrender charge of not more than one per cent of the face amount of the policy, and which shall be increased by the value of any dividend additions or dividends then standing to the credit of the policy, and which shall be decreased by any indebtedness; or (B) for the amount of paid-up insurance which the cash surrender value, as defined in subparagraph (A), will purchase as a net single premium for the life or endowment insurance, as the case may be, provided by the policy; or (C) for an amount of paid-up term insurance which the cash surrender value, as defined in subparagraph (A), will purchase as a net single premium, but if such cash value is greater than the net single premium for such term insurance to the original date of maturity of the policy, the excess shall be used to purchase a paid-up pure endowment maturing at the original date of maturity of the policy. If no election is made, the option contained in subparagraph (C) shall be deemed to be elected by such insured. If the policy provides for both insurance and annuity, the provisions of this subdivision shall apply only to that part of the policy providing insurance. Said provisions shall not apply to annuity or pure endowment contracts, with or without return of premiums or of premiums and interest, whether simple or compound, or to survivorship annuity contracts or survivorship insurance contracts, but each policy providing for a deferred annuity on the life of the insured alone shall, unless paid for by a single premium, provide that, in the event of the nonpayment of any premium after six months’ premiums have been paid, the annuity shall automatically become converted into a paid-up annuity for such proportion of the original annuity as the period for which premiums have been paid bears to the total period for which premiums are required to be paid under the policy.

(2) Policies and annuity contracts may be signed on behalf of an insurance bank by such officer or employee thereof as the governing board may, from time to time, determine.

(f) Any savings bank may invest not more than five per cent of its equity capital in stocks, obligations or other securities of The Savings Bank Life Insurance Company. Such investment may include advances to the surplus of the company.

(g) (1) The Insurance Commissioner shall, and the commissioner may, at least once every five years and whenever they deem it expedient, either alone or together, personally or by deputy or assistant, examine each insurance department. During such examination, they shall have free access to the vaults, books and papers and shall thoroughly inspect and examine the affairs of any such department in order to ascertain its condition, its transactions and its ability to fulfill its obligations and whether it has complied with all the provisions of law applicable to it. Insurance departments shall be subject to the provisions of the insurance law concerning examinations, and copies of all reports on examinations shall be forwarded by the Insurance Commissioner to the commissioner and The Savings Bank Life Insurance Company.

(2) The Insurance Commissioner or such commissioner’s deputy may summon the directors, officers or agents of any insurance bank and such other witnesses as the Insurance Commissioner thinks proper, and examine them relative to the affairs, transactions and conditions of the insurance department and, for such purpose, may administer oaths. Any person who, without justifiable cause, refuses to appear and testify when so required, or who obstructs the Insurance Commissioner in the performance of the Insurance Commissioner’s duty, shall be fined not more than one thousand dollars or imprisoned not more than one year.

(3) If upon examination, any insurance department appears to the commissioner and to the Insurance Commissioner to be insolvent, or if they find its condition to be such as to render the continuance of its business hazardous to the public or to the holders of its policies or contracts, or if such insurance department appears to such commissioners to have exceeded its powers or to have failed to comply with any provision of law, such commissioners, jointly, but not separately, may apply to the Superior Court, which shall have jurisdiction in equity of such applications, for an injunction to restrain such insurance department, in whole or in part, from further proceeding with its business. The court may appoint one or more receivers to take possession of the property of the insurance department, subject to such direction as may, from time to time, be prescribed by the court without in any respect affecting the operations of the savings department of such insurance bank.

(4) The Insurance Commissioner shall prepare, annually, from such reports concerning insurance departments, and submit to the Governor in the annual report of his department, a statement of the condition of each insurance department and shall make such suggestions as the Insurance Commissioner considers expedient relative to the condition of each such insurance department visited by the Insurance Commissioner and to the manner in which the same is conducted.

(h) Each insurance department shall annually, on or before the first day of March, file with the Insurance Commissioner a statement showing its financial condition on the last business day of December. Such annual statement shall be in the form required by the Insurance Commissioner and shall contain such information as the Insurance Commissioner prescribes. The assets and liabilities of such insurance department shall be computed and allowed in such statement in accordance with the rules governing domestic legal reserve life insurance companies, except as otherwise provided in this section. Two officers of each insurance bank shall make oath that the annual report of the insurance department is correct to the best of their knowledge and belief. The Insurance Commissioner may also, at any time, require each insurance bank to make such other statement of condition or furnish such other information as the Insurance Commissioner deems necessary or expedient.

(i) Insurance departments shall be taxed by this state in the same manner and at the same rates as domestic mutual life insurance companies and shall be charged the same fees as are imposed upon domestic mutual life insurance companies under section 38a-11.

(1949 Rev., S. 5859; 1949, S. 2032c–2034c; 1951, S. 2030c, 2031c, 2035c; 1953, S. 2036c; 1955, S. 2705d; 1957, P.A. 187; 1959, P.A. 502; 1963, P.A. 489, S. 1–3; P.A. 74-88; P.A. 77-354, S. 1, 2; 77-614, S. 161, 163, 610; P.A. 78-121, S. 81, 82, 112, 113; P.A. 80-482, S. 248, 348; P.A. 81-345; P.A. 84-166; 84-199; P.A. 87-9, S. 2, 3; 87-247, S. 1, 2; P.A. 88-65, S. 60; P.A. 89-77; P.A. 91-111; P.A. 92-12, S. 47; P.A. 94-122, S. 129, 340; P.A. 97-34, S. 1, 2.)

History: 1959 act amended Subsec. (4) (a) 2. d. by adding reference to life of spouse of payor; 1963 act deleted definitions of “fund trustees” and “fund” and inserted definition of “Savings Bank Life Insurance Company” in Subsec. (1), revising references to fund and trustees as necessary throughout section, inserted new Subsec. (3) re reinsurance agreements, renumbering accordingly, included in Subsec. (4), formerly (3), reference to agency banks and provision re required statement on insurance policies and annuity contracts, made reinsurance of outstanding policies and annuity contracts mandatory, rather than optional and rewrote provisions re such matters in said Subsec. (4), repealed former Subsecs. (5) to (12) (all of which concerned the Savings Bank Life Insurance Fund of Connecticut), inserted new Subsec. (6) re investment limits, renumbered former Subsecs. (13) to (15) accordingly, allowing examination of insurance departments every five, rather than three, years in Subsec. (7), formerly (13) and added new Subsecs. (10) and (11); P.A. 74-88 substituted “spouse” for “wife” in Subsec. (4)(d); P.A. 77-354 added policy limits of $10,000 effective January 1, 1978, and $15,000 effective January 1, 1981, and increased limit on annuity contracts from $200 to $2,000 in Subsec. (5); P.A. 77-614 placed banking commissioner (formerly called bank commissioner) and insurance commissioner within the department of business regulation and made their respective departments divisions within said department, effective January 1, 1979; P.A. 78-121 substituted references to governing board and its members for references to directors and trustees in Subsecs. (1) and (7) and repealed Subsec. (11); P.A. 80-482 restored banking and insurance divisions as independent departments with commissioners as their heads and abolished the department of business regulation; P.A. 81-345 amended Subsec. (5)(a) to increase as of January 1, 1983, the individual policy limit to $25,000 and the group policy limit to $50,000, and to permit on or after January 1, 1986, additional increases in the individual and group policy limits depending upon the percentage increase in the consumer price index; P.A. 84-166 included “stock” savings banks within definition of “savings bank” in Subsec. (1); P.A. 84-199 amended Subsec. (5)(a) to increase the maximum amount which can be paid by an insurance bank under any one contract in any one year from $1,000 to $5,000 and to establish an annual aggregate limit of $20,000 per applicant; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 87-247 added Subsec. (4)(c)(2) re licensing savings banks and their employees and prohibiting the sale of other types of insurance and amended Subsec. (5)(a) to delete the references to the consumer price index and increase as of January 1, 1988, the individual policy limit to $100,000 and the group policy limit to $200,000; P.A. 88-65 repealed Subsec. (10) re merger of Savings Bank Life Insurance Fund of Connecticut and Savings Bank Life Insurance Company; P.A. 89-77 amended Subsec. (5) to increase the maximum amount which can be paid by an insurance bank under any one contract from $5,000 to $20,000; P.A. 91-111 amended Subsec. (5)(a) to authorize insurance banks to make annuity payments outside of life contingency options that exceed $20,000; P.A. 92-12 redesignated Subsecs., Subdivs. and Subparas. and made technical changes; P.A. 94-122 made technical changes, deleted Subsec. (d)(6), renumbered former Subdivs. (7) and (8) as Subdivs. (6) and (7), and in Subdiv. (7) specified that if a savings bank with a SBLI department becomes insolvent or is acquired by one not authorized to do SBLI business, the bank must transfer its outstanding policies to one that is so authorized, with the banking and insurance commissioners’ approval, effective January 1, 1995; Sec. 36-142 transferred to Sec. 36a-285 in 1995; P.A. 97-34 amended Subsec. (e) by deleting former Subdiv. (1) re policy limits and renumbering former Subdivs. (2) and (3) as Subdivs. (1) and (2), effective May 6, 1997.



Section 36a-286 - Investments and loans held by Connecticut banks on January 1, 1995.

Each investment and loan held by a Connecticut bank on January 1, 1995, which qualified as an authorized investment or loan at the time it was acquired or committed for, shall be deemed qualified as an authorized investment under this title. Each specific transaction which was lawfully entered into by a Connecticut bank and was in effect on January 1, 1995, shall continue to be permitted under this title until its modification, expiration or termination pursuant to its terms.

(P.A. 94-122, S. 130, 340.)

History: P.A. 94-122 effective January 1, 1995.



Section 36a-287 - Compliance with federal Currency and Foreign Transactions Reporting Act.

Each Connecticut bank shall comply with the applicable provisions of the Currency and Foreign Transactions Reporting Act, 31 USC Section 5311 et seq., as from time to time amended, and any regulations adopted thereunder, as from time to time amended.

(P.A. 03-259, S. 29.)






Chapter 665a - Deposits

Section 36a-290 - (Formerly Sec. 36-3). Joint deposit and share accounts.

(a) When a deposit account has been established at any bank, or a share account has been established at any Connecticut credit union or federal credit union, in the names of two or more natural persons and under such terms as to be paid to any one of them, or to the survivor or survivors of them, such account is deemed a joint account, and any part or all of the balance of such account, including any and all subsequent deposits or additions made thereto, may be paid to any of such persons during the lifetime of all of them or to the survivor or any of the survivors of such persons after the death of one or more of them. Any such payment constitutes a valid and sufficient release and discharge of such bank, Connecticut credit union or federal credit union, or its successor, as to all payments so made.

(b) The establishment of a deposit account or share account which is a joint account under subsection (a) of this section is, in the absence of fraud or undue influence, or other clear and convincing evidence to the contrary, prima facie evidence of the intention of all of the named owners thereof to vest title to such account, including all subsequent deposits and additions made thereto, in such survivor or survivors, in any action or proceeding between any two or more of the depositors, respecting the ownership of such account or its proceeds.

(c) This section shall not apply to any deposit account or share account where any owner died before October 1, 1971, nor shall it apply to any action pending on that date.

(1953, S. 2779d; 1961, P.A. 405; 1971, P.A. 417; P.A. 78-121, S. 10, 113; P.A. 88-65, S. 7; P.A. 92-12, S. 2; P.A. 94-122, S. 131, 340.)

History: 1961 act clarified application of statute to accounts issued to more than two persons; 1971 act added “or other clear and convincing evidence to the contrary” and substituted “prima facie” for “conclusive” evidence in Subsec. (1) and changed applicability in Subsec. (2) to exclude “any” owner rather than “either” owner who died before October 1, 1971, rather than October 1, 1953; P.A. 78-121 deleted references to deposits in building associations and private banks in Subsec. (1); P.A. 88-65 deleted a reference to industrial banks in Subsec. (1); P.A. 92-12 redesignated Subsecs. and made technical changes; P.A. 94-122 made technical changes, divided former Subsec. (a) into Subsecs. (a) and (b), and relettered former Subsec. (b) as Subsec. (c), effective January 1, 1995; Sec. 36-3 transferred to Sec. 36a-290 in 1995.

Former statute cited. 139 C. 350. Cited. 142 C. 257. Cited. 183 C. 96. Cited. 226 C. 51.

Intent of the legislature is to give to the survivors an unrebuttable presumption of ownership, but the determination of the respective rights of the parties inter vivos is left to the common law. 154 C. 456. Cited. 172 C. 292. Cited. 176 C. 657; 177 C. 53. Cited. 195 C. 82. Cited. 232 C. 172.

Cited. 2 CA 430. A legislative rule of evidence which has the effect of shifting a burden of proof is not an unconstitutional invasion of the legislative into the judicial sphere: The statute affects the introduction of evidence, it does not impinge on independence of the judicial branch. Id., 622. Cited. 7 CA 735. Cited. 13 CA 662.

Cited. 43 CS 360.

Annotations to present section:

Cited. 240 C. 343.

Testimony that a joint account was created to help pay decedent’s expenses is not clear and convincing evidence sufficient to overcome statutory presumption that it was intended to be a gift to the survivor; such payment of expenses is not inconsistent with an intent to vest title in the surviving account holder. 60 CA 665.

Subsec. (a):

Serves only as a bank protection provision and does not determine ownership interests in funds in joint account. 79 CA 112.

Subsec. (b):

Where one owner of joint account dies, two survivors have ownership interests in account funds and trial court’s finding that one owner’s withdrawal of all funds was a conversion of funds was not clearly erroneous. 79 CA 112.



Section 36a-291 - (Formerly Sec. 36-113). Pledge of savings, share and time accounts in single or joint ownership.

Unless the applicable deposit contract or share contract provides that the account is nontransferable, and except to the extent that such deposit contract or share contract otherwise limits such right, the interest of any named owner in any savings account or share account established or maintained at any Connecticut bank or Connecticut credit union, except a savings or share account subject to negotiable orders of withdrawal, or in any time account established or maintained at such bank or credit union, without regard to whether any such account is held in the names of one or more persons, may be pledged by such named owner, without the consent of any other named owner thereof by delivery to the pledgee of (1) the passbook, if any, evidencing such account, and (2) an order to the Connecticut bank or Connecticut credit union to transfer such pledged account to the pledgee; but no such pledge shall be effective against any person other than the named owners, their executors or administrators, or their receivers or custodians, unless an actual transfer of such account to the pledgee has been made upon the books of such bank or credit union, or a copy of the order for such transfer has been filed with the bank or credit union. Any pledgee which makes a loan based on the pledge of a savings account, time account or share account as provided in this section shall have a lien against such account until all sums due under the loan have been repaid. The Connecticut bank or Connecticut credit union with which such savings account, time account or share account is established or maintained may be a pledgee under this section. This section does not apply to a negotiable certificate of deposit subject to the terms of article 9 of title 42a.

(1949 Rev., S. 5833; 1955, S. 2686d; 1961, P.A. 222, S. 2; 1967, P.A. 461, S. 35; P.A. 79-433, S. 9; P.A. 94-122, S. 132, 340; P.A. 02-73, S. 28.)

History: 1961 act added “if any”; 1967 act deleted references to “savings departments” of state bank and trust companies; P.A. 79-433 added provision granting institutions which make loans on pledge of savings account a lien against any such savings accounts until loan is repaid; P.A. 94-122 rewrote the section to broaden the right to have a lien against a deposit which is pledged for a loan to include any pledgee, not just any bank, effective January 1, 1995; Sec. 36-113 transferred to Sec. 36a-291 in 1995; P.A. 02-73 added provisions making section applicable to Connecticut credit unions, share accounts and share contracts, and added provision re receivers or custodians.



Section 36a-292 - (Formerly Sec. 36-3a). Liability of survivor receiving payment on joint deposit account or share account.

(a) Whenever all or any portion of the balance of any deposit account or share account which is a joint account under section 36a-290 has been paid, after the death of one account owner to any surviving account owner or owners, and if the deceased account owner has left no other estate of sufficient value for the payment of claims against the deceased account owner’s estate, such survivor or survivors or, if any such survivor is incapable, the legal representative of such incapable survivor, shall pay to the representative of such estate or, if there is no such representative, and subject to the terms of subsection (b) of this section, directly to the claimant, from such joint account or from its proceeds, any valid claims against the deceased account owner’s estate for such deceased account owner’s funeral expenses, for the expenses of settling such estate, for any debts owed for the last sickness of such deceased account owner, and for any debt due to this state for aid or care to the deceased account owner. The aggregate liability of the surviving account owner or owners, under this section, shall not exceed an amount equal to the balance of such joint account on the date of the deceased account owner’s death divided by the number of owners of such account immediately before the deceased account owner’s death.

(b) After pursuing all remedies available for payment from any estate left by the deceased account owner, any person to whom any of the claims, expenses or debts listed in subsection (a) of this section are owed shall have direct recourse to such survivor, survivors or legal representative of any such incapable survivor for such claim, expense or debt, but only to the extent of their liability under subsection (a) of this section, and shall thereafter have no further recourse against the deceased account owner’s estate for such claim, expense or debt.

(1959, P.A. 646; P.A. 82-197, S. 1, 2; P.A. 87-190; P.A. 94-122, S. 133, 340; P.A. 02-73, S. 29.)

History: P.A. 82-197 amended section to include debts due to the state for aid or care to the deceased depositor; P.A. 87-190 added provision that recourse of person to whom debts are owed shall be to survivor and not to the fiduciary of decedent’s estate; P.A. 94-122 changed “conservator” to “legal representative”, divided section into Subsecs. (a) and (b) and made technical changes, effective January 1, 1995; Sec. 36-3a transferred to Sec. 36a-292 in 1995; P.A. 02-73 amended Subsec. (a) by adding “or share account”.

Expenses of last illness and funeral are not deductible from the nonprobate portion of an estate, except as they may constitute liens thereon or debts which it is judicially established are chargeable thereto. Such liens or debts are not created by this section. 25 CS 250.



Section 36a-293 - (Formerly Sec. 36-5). Adverse claim to deposit account or share account.

Notice to any bank, Connecticut credit union or federal credit union of any adverse claim to all or any portion of the balance of a deposit account or share account held within this state and, according to such bank’s or credit union’s records, for the credit of any person, shall not be effectual to cause such bank or credit union to recognize such adverse claimant unless such adverse claimant also either (1) procures a restraining order, injunction or other appropriate process against such bank or credit union from a court of competent jurisdiction in a cause instituted by such person wherein each person for whose credit the deposit account or share account is held, or such person’s executor, administrator, receiver, custodian, legal representative or heir, is made a party and is served with summons, or (2) executes to such bank or credit union, in a form and with sureties acceptable to it, a bond indemnifying such bank or credit union from any and all liability, loss, damage, costs and expenses for and on account of the payment of such adverse claim or the dishonor of the check or other order of the person for whose credit the deposit account or share account, according to the records of such bank or credit union, is held; provided this section shall not apply in any instance where the person for whose credit the deposit account or share account is held, according to the records of such bank or credit union, is a fiduciary for such adverse claimant, and the facts constituting such relationship, and the facts showing reasonable cause of belief on the part of such claimant that such fiduciary is about to misappropriate all or any portion of the balance of such deposit account or share account, are made to appear by affidavit of such claimant. An adverse claimant means one who is not a named owner, joint owner or co-owner of the deposit account or share account according to the bank’s or credit union’s records. This section shall not apply to any writ of foreign attachment or any writ of execution applying to a deposit account or share account.

(1955, S. 2781d; P.A. 92-12, S. 3; P.A. 94-122, S. 134, 340; P.A. 02-73, S. 30.)

History: P.A. 92-12 made technical changes; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-5 transferred to Sec. 36a-293 in 1995; P.A. 02-73 added provisions making section applicable to credit unions and share accounts, added provision re receiver or custodian and made technical changes.



Section 36a-294 - (Formerly Sec. 36-114). Loss, theft or destruction of passbooks, certificates or instruments.

When any passbook, certificate or instrument, negotiable or nonnegotiable, transferable or nontransferable, issued by a Connecticut bank or Connecticut credit union in connection with a deposit account or share account has been lost, stolen or destroyed, all persons in whose names such account is held, or their respective legal representatives, may make written application to such bank or credit union for either the payment of the balance then due on such account or for the issuance of a duplicate passbook, certificate or instrument for such account. Such application shall be signed by each person in whose name such account is then held according to the records of the bank or credit union, and shall be in such form, together with such sureties and such reasonable representations, warranties, agreements and indemnifications as are acceptable to such bank or credit union. Upon receipt of such application and proof satisfactory to it of the identity of the person or persons making such application, such bank or credit union shall, at its option, either pay the balance then due on such account to such applicant or applicants or issue a duplicate passbook, certificate or instrument for such account and, upon such payment or issuance, all liability of such bank or credit union to any person making such application and based on the existence of the original passbook, certificate or instrument terminates.

(1949 Rev., S. 5834; 1959, P.A. 10; 1967, P.A. 461, S. 37; P.A. 76-174; P.A. 94-122, S. 135, 340; P.A. 02-73, S. 31.)

History: 1959 act added minimum balance provision, changed advertising requirement to two successive weeks and time allowed for presenting book to one month; 1967 act deleted reference to “savings departments” of state bank and trust companies; P.A. 76-174 made provisions generally applicable rather than applicable to passbooks with balance of $25 or more, required that application be signed by each person in whose name the book was issued and deleted requirement that notice of application be published at least once a week for two weeks in newspaper; P.A. 94-122 expanded the section to include “certificate or instrument, negotiable or nonnegotiable, transferable or nontransferable”, made the procedures apply to stolen passbooks, certificates or instruments, and allowed banks before issuing such instruments to require reasonable indemnifications, effective January 1, 1995; Sec. 36-114 transferred to Sec. 36a-294 in 1995; P.A. 02-73 added provisions making section applicable to Connecticut credit unions and share accounts.

Waiver of provisions of section by bank. 87 C. 347.



Section 36a-295 - (Formerly Sec. 36-76). Rendering of statement and delivery of passbook; accuracy and completeness presumed after seven years.

Except as otherwise provided by applicable state or federal law, including title 42a, if a Connecticut bank or Connecticut credit union has rendered a statement or delivered a passbook to its depositor or share account holder reflecting transactions in or the balance of a deposit account or share account, and unless a court of competent jurisdiction determines, in an action filed by the depositor or share account holder against such bank or credit union before the expiration of seven years from the date of the rendering of the statement or the delivery of the passbook, that the statement or passbook was inaccurate or incomplete, then, upon the expiration of the seven-year period, at the option of such bank or credit union, the statement or passbook is deemed accurate and complete as of the date of the statement or the delivery and as to each transaction and any balance reflected in the statement or passbook, and such depositor or share account holder is thereafter barred from questioning the correctness of any transaction and any balance reflected therein for any cause. Nothing in this section shall be construed to relieve the depositor or share account holder from the duty imposed by law or contract of exercising due diligence in the examination of any such statement or passbook when rendered by the bank or credit union, and of immediate notification to the bank or credit union upon discovery of any error therein, nor from the legal consequences of neglect of such duty.

(1949 Rev., S. 5798; P.A. 94-122, S. 136, 340; P.A. 02-73, S. 32.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-76 transferred to Sec. 36a-295 in 1995; P.A. 02-73 added provisions making section applicable to Connecticut credit unions, share accounts and share account holders.

See Sec. 42a-4-406 re customers’ duty to discover and report unauthorized signature or alteration.



Section 36a-296 - (Formerly Sec. 36-110). Deposits or share accounts in trust.

(a)(1) No bank, Connecticut credit union, or federal credit union shall establish any deposit or share account in which deposits or shares are to be held by one natural person in trust for another natural person unless the depositor or share account holder provides the bank, Connecticut credit union, or federal credit union with the name and a residential address for the beneficiary, upon establishing the deposit or share account or thereafter at the request of the bank, Connecticut credit union, or federal credit union. The depositor or share account holder may also provide the bank, Connecticut credit union, or federal credit union with a writing signed by the depositor or share account holder specifying the terms of the trust under which such deposit or share account is to be held. Unless such writing specifies to the contrary, it shall be conclusively presumed that the depositor or share account holder intends to create a trust of all funds credited to the deposit or share account from time to time upon the following terms: (A) The depositor or share account holder during the depositor’s or share account holder’s life may withdraw, or authorize charges against, such funds; (B) if the depositor or share account holder survives the named beneficiary, the named beneficiary’s death shall terminate the trust and title to the deposit or share account shall thereupon vest in the depositor or share account holder free and clear of the trust; (C) if the named beneficiary survives the depositor or share account holder, the depositor’s or share account holder’s death shall terminate the trust and title to the deposit account or share account, subject to any membership restrictions for Connecticut credit unions or federal credit unions, shall thereupon vest in the named beneficiary free and clear of the trust. (2) Any bank, Connecticut credit union, or federal credit union shall be fully protected in making payment of any moneys credited to such deposit or share account in accordance with the terms of such signed writing or, in the event such writing does not specify to the contrary, in accordance with the presumptions contained in this subsection that are applicable, and the title of any person to any moneys credited to such deposit or share account and the effect of such signed writing with respect to the deposit or share account or, in the event such writing does not specify to the contrary, the effect of the presumptions contained in this subsection shall not be denied, abridged or in any way affected because such signed writing was not executed in accordance with, or otherwise fails to comply with, the laws of this state prescribing the requirements to effect a valid testamentary disposition of property or because of any absence of delivery or compliance with other requirements to effect a valid gift or transfer in trust. (3) The provisions of this subsection do not apply to deposit or share accounts accompanied by a writing of the type described in subsection (b) of this section or to any deposit or share account opened primarily for business or professional purposes, including, but not limited to, escrow accounts, trust accounts and clients’ funds accounts.

(b) In the case of a deposit or share account established or maintained with a bank, Connecticut credit union, or federal credit union by a trustee under a will or trust agreement or under the terms of some other written document, or by a trustee pursuant to statute or order of a court, the trustee shall provide the bank, Connecticut credit union, or federal credit union with a writing identifying such will, agreement, other written document, statute or order; and any moneys credited to a deposit or share account with respect to which the trustee has filed such a writing shall be paid only to or upon the order of such trustee or of the successor trustee. If the trustee is serving in such capacity under a will, trust agreement or other written document, a certified copy of such document shall be filed by the depositor or share account holder if at any time requested by the bank, Connecticut credit union, or federal credit union but such bank, Connecticut credit union, or federal credit union shall not be charged with notice, actual or constructive, of the contents of such will, trust agreement, or other written document. Such bank, Connecticut credit union, or federal credit union shall be fully protected in paying over any moneys credited to such deposit or share account to or upon the order of the trustee establishing or maintaining the deposit or share account or the successor trustee and shall be under no duty to inquire into the application of funds so paid.

(c) (1) Subsection (a) of this section applies to all deposit accounts governed by its provisions established (A) on or after June 13, 1963, and (B) prior to that date if the depositor when establishing such deposit account or at any time thereafter provides a writing meeting the requirements of subsection (a) of this section. Subsection (b) of this section applies to all deposit accounts governed by its provisions whether such deposit accounts were established prior to June 13, 1963, or are established on or after that date.

(2) Subsection (a) of this section applies to all share accounts governed by its provisions which are established at Connecticut credit unions and federal credit unions (A) on or after October 1, 2001, and (B) prior to that date if the share account holder when establishing such share account or at any time thereafter provides a writing meeting the requirements of subsection (a) of this section. Subsection (b) of this section applies to all share accounts governed by its provisions whether such share accounts were established prior to October 1, 2001, or are established on or after that date.

(1949, Rev., S. 5829; 1961, P.A. 306; 1963, P.A. 417; February, 1965, P.A. 95, S. 1; 1967, P.A. 461, S. 32; 1969, P.A. 504, S. 16; P.A. 87-569, S. 4; P.A. 92-12, S. 42; P.A. 94-122, S. 137, 340; P.A. 01-6, S. 1; P.A. 03-196, S. 8.)

History: 1961 act specified presumptions and effect of deposits in trust; 1963 act reorganized Subdiv. indicators in Subsec. (1), adding Subdiv. (c) re applicability to deposits and incorporating part of former Subsec. (2), inserted new Subsec. (2) and revised effective date provisions (formerly in Subsec. (2)) to reflect re organization of section and new provisions; 1965 act rephrased paragraph 1 of Subsec. (1)(a); 1967 act deleted references to “savings departments” of state bank and trust companies; 1969 act included national banking associations in purview of section; P.A. 87-569 amended the section to extend the application of the provisions to savings and loan associations; P.A. 92-12 redesignated Subsecs., Subdivs. and Subparas. and made technical changes; P.A. 94-122 clarified procedures for certain trust accounts and made technical changes, effective January 1, 1995; Sec. 36-110 transferred to Sec. 36a-296 in 1995; P.A. 01-6 added provisions re Connecticut and federal credit unions and share accounts throughout, made a technical change for purposes of gender neutrality in Subsec. (a) and amended Subsec. (c) by designating existing provisions as Subdiv. (1), making technical changes therein, and adding Subdiv. (2) re applicability of section to share accounts; P.A. 03-196 added references to share account holders, effective July 1, 2003.

No valid trust can arise where sole ownership of the funds on deposit is in the person named as trustee. 146 C. 496. Effectuates intent of depositor to make a “poor man’s will” while retaining sole right to the moneys during his lifetime. 176 C. 663. Beneficiaries of savings account trusts created under the statute acquire no interest in the trusts during lifetime of depositor unless latter by unequivocal act renders them irrevocable. 186 C. 311. Cited. 226 C. 51.

Former Subsec. (1):

Subdiv. (a) cited. 172 C. 292.



Section 36a-297 - (Formerly Sec. 36-111). Deposits or share accounts of minors.

A minor may contract to establish a deposit account with any bank or share account with any Connecticut credit union or federal credit union, and may be the owner, or a joint owner, co-owner or beneficiary of any deposit account or share account. A minor who is an owner, co-owner or beneficiary of any deposit account or share account shall be bound by the terms of the deposit contract or share account contract governing such account, as amended by the bank or credit union from time to time, and any payment made or withdrawal permitted by such bank or credit union in accordance with the terms of the deposit contract or share account contract governing such account shall constitute a sufficient and valid release to such bank or credit union for such payment or withdrawal and shall be binding upon such minor and any other owner, co-owner or beneficiary of such deposit account or share account to the same extent as if such minor were over the age of majority. Unless made by such minor or by a person appointed as guardian of the estate of such minor, a bank, Connecticut credit union or federal credit union may treat any claim to a deposit account or share account made solely on behalf of a minor owner, co-owner or beneficiary of such deposit account or share account as an adverse claim under section 36a-293. This section shall not affect any rights of or obligations imposed on a parent, guardian or spouse of a minor under section 45a-631.

(1949 Rev., S. 5830; 1967, P.A. 461, S. 33; P.A. 94-122, S. 138, 340; P.A. 02-73, S. 33.)

History: 1967 act deleted references to “savings departments” of state bank and trust companies; P.A. 94-122 clarified the right of minors to jointly own, open or be beneficiaries of all bank accounts, not just savings and time accounts, and made technical changes, effective January 1, 1995; Sec. 36-111 transferred to Sec. 36a-297 in 1995; P.A. 02-73 added provisions making section applicable to credit unions, share accounts and share account contracts and made a conforming change.



Section 36a-298 - (Formerly Sec. 36-106). Notice of withdrawals.

Notwithstanding any contrary provisions of its charter or bylaws:

(1) Any Connecticut bank may require not more than three months’ notice for the withdrawal of savings deposits or time deposits from such bank; provided, during the period when any such bank is operating with such notice requirement in force, it may, nevertheless, in its discretion, pay such amount or amounts to any depositor weekly or at other intervals as it deems prudent; and

(2) In every case in which a notice of intention to withdraw moneys has been filed by a depositor, such notice is void and of no effect upon the actual withdrawal of the amount demanded and in any event shall be void one month after the expiration of the period specified therein.

(1949 Rev., S. 5825; 1967, P.A. 461, S. 28; P.A. 92-12, S. 40; P.A. 94-122, S. 139, 340.)

History: 1967 act deleted references to “savings departments” of state bank and trust companies; P.A. 92-12 redesignated Subsecs. and made technical changes; P.A. 94-122 extended to savings and loans the notice of deposit withdrawal provisions, deleted Subsec. lettering and relettered former Subsecs. (a) and (b) as Subdivs. (1) and (2), deleted Subsec. (c) and made technical changes, effective January 1, 1995; Sec. 36-106 transferred to Sec. 36a-298 in 1995.

Cited. 142 C. 483.



Section 36a-299 - (Formerly Sec. 36-9i). Permitted and prohibited transfers by negotiable withdrawal order.

(a) A Connecticut bank may permit unlimited transfers by negotiable withdrawal order from a savings account consisting of savings deposits deposited to the credit of, or in which the entire beneficial interest is held by, one or more individuals, or by a corporation, partnership, association or other organization operated primarily for religious, philanthropic, charitable, educational, political, or other similar purposes and not operated for profit or from deposits of public funds by an officer, employee or agent of the United States or of any state, county, municipality or political subdivision thereof.

(b) A Connecticut bank may permit transfers by negotiable withdrawal order from savings accounts in which any beneficial interest is held by a corporation, partnership, association or other organization operated for profit, provided under the terms of the deposit contract or by practice of the bank, the depositor may make no more transfers than the number of transfers permitted under 12 CFR 204.2(d)(2).

(P.A. 73-195, S. 11, 14; P.A. 77-54, S. 2, 4; P.A. 81-472, S. 66, 159; P.A. 83-438, S. 3, 8; P.A. 94-122, S. 140, 340; P.A. 95-70, S. 7, 8; P.A. 11-216, S. 6.)

History: P.A. 77-54 replaced previous provisions which had prohibited transfer by negotiable withdrawal order from savings deposit in name of government, governmental agency, trade, corporation or partnership name or in name containing commercial, occupational or professional designation and had further prohibited such withdrawals from accounts “not in such a name” for governmental, commercial, occupational or professional purposes; Sec. 36-104l transferred to Sec. 36-9i in 1979; P.A. 81-472 made technical changes; P.A. 83-438 allowed state banks and trust companies, savings banks and savings and loan associations to accept public funds in the form of negotiable withdrawal orders; P.A. 94-122 allowed banks to provide NOW accounts to political organizations, effective January 1, 1995; Sec. 36-9i transferred to Sec. 36a-299 in 1995; P.A. 95-70 amended Subsec. (a) to specifically authorize “unlimited” transfer and to delete “only” re withdrawals from savings account and reference to corporations operated for “fraternal” purposes, effective May 31, 1995; P.A. 11-216 amended Subsec. (b) to add provision re practice of the bank and replace former limitation of no more than three transfers by negotiable withdrawal order or check made by depositor, and exceptions to such limitation, with limitation of no more transfers than number permitted under 12 CFR 204.2(d)(2), effective July 13, 2011.



Section 36a-300 - (Formerly Sec. 36-108). School savings deposits and time deposits.

The superintendent of any school system or the principal of any school, acting directly or indirectly through their authorized agents, who may be teachers, other school employees, members of a parent-teacher organization or such other natural persons as the superintendent or principal may designate, may from time to time collect savings deposits or time deposits from the pupils and deposit them within ten days from the day of collection in any bank. Such deposits shall be placed to the credit of the respective pupils from whom they have been collected or, if the amount collected at any one time is deemed by the bank insufficient for the opening of individual accounts, it shall be deposited in the name of such superintendent, principal or designated person in trust to be transferred eventually to the credit of, or to be repaid to, the respective pupils to whom the same belongs. Such superintendent, principal or designated person shall furnish such bank the names, signatures, addresses, ages, or dates of birth, parents’ or guardians’ names and such other data concerning the respective pupils as the bank may require. The bank shall be liable for any loss of savings deposits or time deposits collected under this section that occurs from the day of collection to the day of deposit.

(1949 Rev., S. 5827; 1967, P.A. 461, S. 30; P.A. 92-9, S. 1, 3; P.A. 94-122, S. 141, 340.)

History: 1967 act deleted reference to “savings departments” of state bank and trust companies; P.A. 92-9 added provisions re designation of authorized agents and liability for loss of savings collected; P.A. 94-122 consolidated school savings authority for all banks, extended it to include time deposits and made technical changes, effective January 1, 1995; Sec. 36-108 transferred to Sec. 36a-300 in 1995.



Section 36a-301 - (Formerly Sec. 36-9q). Tax and loan accounts and note accounts.

(a) As used in this section:

(1) “Tax and loan account” means an account, the balance of which is subject to the right of immediate withdrawal, established for receipt of payments of federal taxes and certain United States obligations. Such accounts are not savings accounts, savings deposits, demand accounts or demand deposits.

(2) “Note account” means a note, subject to the right of immediate call, evidencing funds held by depositories electing the note option under applicable United States Treasury Department regulations. Note accounts are not savings accounts, savings deposits, demand accounts or demand deposits.

(b) Subject to regulations of the United States Treasury Department, Connecticut banks may serve as depositories for federal taxes or as United States Treasury tax and loan depositories, and satisfy any requirement in connection therewith, including maintaining tax and loan accounts and note accounts, and pledging collateral.

(c) Connecticut banks shall pay a return on note accounts at the rates required by the United States Treasury Department.

(d) In addition to the requirements contained in the regulations of the United States Treasury Department, Connecticut banks shall meet all requirements in order to obtain any available insurance of deposits contained in tax and loan accounts and note accounts by the Federal Deposit Insurance Corporation.

(P.A. 82-129, S. 1, 2; P.A. 91-357, S. 4, 78; P.A. 92-12, S. 7; P.A. 94-122, S. 142, 340.)

History: P.A. 91-357 deleted reference to the Federal Savings and Loan Insurance Corporation from Subsec. (d); P.A. 92-12 made technical changes in Subsec. (a); P.A. 94-122 consolidated tax and loan account authority for all banks, effective January 1, 1995; Sec. 36-9q transferred to Sec. 36a-301 in 1995.



Section 36a-302 - (Formerly Sec. 36-9v). Applicability of federal Expedited Funds Availability Act to banks and credit unions.

Each bank, Connecticut credit union and federal credit union shall comply with the applicable provisions of the Expedited Funds Availability Act, 12 USC 4001 et seq. and regulations now and hereafter adopted thereunder, except that for the purposes of this section, the term “account” as defined in Section 229.2 of Regulation CC (12 CFR Part 229) includes savings accounts but does not include: (1) Accounts where funds deposited in such accounts are payable on a specified date or at the expiration of a specified time after the date of deposit; or (2) savings accounts opened or funded electronically.

(P.A. 84-164, S. 1; P.A. 85-194; P.A. 87-8; 87-9, S. 2, 3; 87-589, S. 10, 87; P.A. 89-131, S. 1, 2; May Sp. Sess. P.A. 92-11, S. 8, 70; P.A. 94-122, S. 143, 340; P.A. 08-5, S. 1.)

History: P.A. 85-194 inserted new provisions designated as Subsecs. (a), (c) and (d) prohibiting the imposition of a check hold period of greater than four business days for checks drawn on banks located in this state and seven business days for checks drawn on banks located out of state, making prior provisions Subsec. (b); P.A. 87-8 amended Subsec. (a) to shorten check hold periods to one business day for checks drawn on the same institution, three business days for checks drawn on institutions located in this state, and five business days for checks drawn on institutions located out of state; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 87-589 made technical change in Subsec. (c); P.A. 89-131 amended Subsec. (a) by adding numeric subdivision designations, changing numeric subparagraph designations to lettered designations and adding Subpara. (2) re compliance with the Expedited Funds Availability Act, amended Subsec. (b) by providing that the provisions of the subsection shall not apply after September 1, 1990, and amended Subsec. (d) by limiting the application of the subsection to prior to September 1, 1990; May Sp. Sess. P.A. 92-11 amended Subsecs. (a) and (b) to replace references to “subdivision (g) of subsection (1) of section 42a-4-104” with “subdivision (9) of subsection (a) of section 42a-4-104”; P.A. 94-122 deleted as obsolete provisions re time limits on deposit availability in Subsec. (a) and Subsecs. (b), (c) and (d), effective January 1, 1995; Sec. 36-9v transferred to Sec. 36a-302 in 1995; P.A. 08-5 designated existing provision re deposited funds payable on specified date or time as Subdiv. (1) and added Subdiv. (2) re savings accounts opened or funded electronically.



Section 36a-303 - (Formerly Sec. 36-9o). Charge for overdraft, when prohibited.

No bank, Connecticut credit union or federal credit union may charge a fee or a penalty for an overdraft if such overdraft is due to an error on a direct deposit tape of the Social Security Administration or an accidental omission from such tape.

(P.A. 79-248, S. 1, 2; P.A. 94-122, S. 144, 340.)

History: P.A. 94-122 applied the prohibition on overdraft charges to all state and federal banks and credit unions, effective January 1, 1995; Sec. 36-9o transferred to Sec. 36a-303 in 1995.



Section 36a-304 - (Formerly Sec. 36-9bb). Cashing of state checks. Fee prohibited. Liability for loss from wrongful payment.

(a) Each bank, Connecticut credit union and federal credit union shall cash, at its main office or any of its branch offices within this state, any check drawn by the state of Connecticut and payable within this state to a recipient of public assistance or state-administered general assistance or the refugee program, if the check is negotiated to the bank, Connecticut credit union or federal credit union by the original payee of the check, and if the payee produces reasonable identification as provided for in regulations adopted pursuant to section 36a-305. No bank, Connecticut credit union or federal credit union shall charge such recipient a fee for cashing a check pursuant to this section. Nothing in this section shall preclude a bank, Connecticut credit union or federal credit union from requesting a fee from the state of Connecticut for cashing such checks. The provisions of this subsection shall apply to a Connecticut credit union or federal credit union only if the original payee negotiating the check is a member of such credit union.

(b) Nothing in this section shall be interpreted as limiting any rights which the bank, Connecticut credit union or federal credit union may have against the payee by contract or at law, with regard to items which are negotiated to it as provided for in this section, which are not paid upon presentment or where such payee breaches a warranty made under section 42a-4-207 or 42a-4-208. This section shall not apply to any check negotiated to a bank, Connecticut credit union or federal credit union if such bank, Connecticut credit union or federal credit union has reason to believe that the check will not be paid on presentment or that the tendering party may be in breach of one or more of the warranties contained in section 42a-4-207 or 42a-4-208.

(c) No bank, Connecticut credit union or federal credit union shall be liable to reimburse the state of Connecticut for a loss incurred as the result of the wrongful payment of any check cashed pursuant to this section, provided at the time such check was cashed such bank, Connecticut credit union or federal credit union employed the identification procedures prescribed in regulations adopted pursuant to section 36a-305.

(P.A. 87-24, S. 1, 3; May Sp. Sess. P.A. 92-11, S. 9, 70; P.A. 94-122, S. 145, 340; June 18 Sp. Sess. P.A. 97-2, S. 100, 165.)

History: P.A. 87-24, Sec. 1 effective October 1, 1988, being the effective date of regulations adopted pursuant to Sec. 36-9cc; May Sp. Sess. P.A. 92-11 amended Subsec. (c) to add references to Sec. 42a-4-208; P.A. 94-122 deleted Subsec. (a), relettered Subsecs. (b), (c) and (d) as Subsecs. (a), (b) and (c), and made technical changes, effective January 1, 1995; Sec. 36-9bb transferred to Sec. 36a-304 in 1995; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (a) to replace references to various sections in title 17b with reference to state-administered general assistance, effective July 1, 1997.



Section 36a-305 - (Formerly Sec. 36-9cc). Regulations re cashing state checks.

The Commissioner of Social Services, in cooperation with the commissioner, shall adopt regulations in accordance with chapter 54 specifying: (1) The forms of reasonable identification which a bank, Connecticut credit union or federal credit union shall accept when cashing a check pursuant to section 36a-304; and (2) the identification procedures such bank, Connecticut credit union or federal credit union shall employ to avoid liability for the wrongful payment of any such check.

(P.A. 87-9, S. 2, 3; 87-24, S. 2, 3; P.A. 92-12, S. 9; P.A. 93-262, S. 1, 87; P.A. 94-122, S. 146, 340.)

History: (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 92-12 redesignated Subdivs.; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-9cc transferred to Sec. 36a-305 in 1995.



Section 36a-306 - Connecticut banks and Connecticut credit unions to accept identification cards, when.

A Connecticut bank or Connecticut credit union shall accept any identity card issued by the Department of Motor Vehicles in accordance with section 1-1h as identification for establishing an account with the Connecticut bank or Connecticut credit union or for any other purpose for which the Connecticut bank or Connecticut credit union accepts as identification a motor vehicle operator’s license.

(P.A. 93-8; P.A. 96-109, S. 4.)

History: P.A. 96-109 substituted “Connecticut bank or Connecticut credit union” for “financial institution”.



Section 36a-307 - (Formerly Sec. 36-9dd). Interest on savings deposit accounts.

(a) For purposes of this section: (1) “Savings deposit account” means any account at a bank, Connecticut credit union or federal credit union into which deposits are made, where interest is paid periodically on such deposits and which is evidenced by the issuance of a passbook or, in lieu thereof, written receipts and periodic statements provided the deposits in such account (A) cannot be withdrawn by check or draft, and (B) are not payable on a specified date or at the expiration of a specified period of time after the date of deposit; and (2) “earning period” means the period during which interest accrues and at the end of which interest is credited to a savings deposit account.

(b) In the event a depositor withdraws all moneys from a savings deposit account before the end of the earning period during which interest accrues and at the end of which interest is credited, the bank, Connecticut credit union or federal credit union shall pay interest on a pro rata basis from the first day of the earning period to the date of withdrawal, provided Connecticut credit unions and federal credit unions may defer actual payment of such interest until the day following the date dividends are next scheduled to be declared by the Connecticut credit union or the federal credit union.

(P.A. 89-117; P.A. 94-122, S. 147, 340.)

History: P.A. 94-122 allowed credit unions to defer interest payments to depositors who withdraw funds before the end of the earning period until the day following the date dividends are next scheduled to be declared, effective January 1, 1995; Sec. 36-9dd transferred to Sec. 36a-307 in 1995.



Section 36a-308 - Savings promotion raffles.

(a) For purposes of this section, “savings promotion raffle” means a raffle conducted by a Connecticut credit union, as defined in section 36a-2, or a community bank, as defined in section 36a-70, where the sole consideration required for a chance of winning designated prizes is the deposit of a minimum specified amount of money in a savings account or other savings program offered by such Connecticut credit union or community bank.

(b) Any Connecticut credit union or community bank that has secure financial integrity, as determined by the Banking Commissioner, may conduct a savings promotion raffle, provided the Connecticut credit union or community bank (1) conducts the savings promotion raffle in a manner that ensures that each entry has an equal chance of winning the designated prize, and (2) fully discloses the terms and conditions of the savings promotion raffle to each of its share account holders, as defined in section 36a-2, or account holders, and (3) maintains records sufficient to facilitate an audit of such savings promotion raffle. Only a share account holder or an account holder who is eighteen years of age or older may participate in a savings promotion raffle under this section.

(c) The Banking Commissioner may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this section.

(P.A. 13-96, S. 1.)



Section 36a-315 - (Formerly Sec. 36-27a). Short title: Deposit Account Contract Act.

Sections 36a-315 to 36a-323, inclusive, shall be known and may be cited as the “Deposit Account Contract Act”.

(P.A. 79-433, S. 1, 11.)

History: P.A. 79-433 effective July 1, 1980; Sec. 36-27a transferred to Sec. 36a-315 in 1995.



Section 36a-316 - (Formerly Sec. 36-27b). Definitions.

As used in sections 36a-315 to 36a-323, inclusive:

(1) “Annual percentage yield” means a percentage rate reflecting the total amount of interest paid on funds in a deposit account calculated in compliance with the Federal Truth in Savings Act, Subtitle F of Title II of the Federal Deposit Insurance Corporation Improvement Act of 1991, Public Law 102-242, and the regulations promulgated thereunder, as from time to time amended.

(2) “Deliver” means deliver in person or place in the United States mail with first class postage properly affixed.

(3) “Deposit” means any demand deposit, savings deposit or club deposit, any deposit into a time account as defined in subdivision (18) of this section, and the payment on a share or time share at a Connecticut credit union or federal credit union.

(4) “Deposit account” means any account at a financial institution into which a deposit is made (A) which is in the name of one or more natural persons; (B) in which, with regard to a trust account, the entire beneficial interest is held by one or more natural persons, and (C) into which deposits may be made. “Deposit account” does not include a general or limited partnership account or a sole proprietorship business account.

(5) “Deposit contract” means the contract between a financial institution and a depositor that sets forth the terms, conditions, duties and obligations relating to a deposit account.

(6) “Deposit account charge” means a charge which may be imposed on a depositor for utilizing the services of a financial institution in connection with a deposit account, including a charge for: (A) Stop payment orders; (B) items drawn on a deposit account which are dishonored; (C) providing the depositor with a copy of any record relating to a deposit account; (D) the use of checks, negotiable orders of withdrawal, share drafts or other items, devices or methods that may be used to withdraw moneys from a deposit account; and (E) maintaining a deposit account, such as a service charge.

(7) “Deposit account disclosures” means the following information with regard to a deposit account: (A) The interest rate, if any, paid on funds deposited in the account; (B) the annual percentage yield, if any, paid on funds deposited in the account; (C) the frequency with which interest will be compounded and the frequency with which interest will be credited to the account; (D) the minimum amount which must be deposited in such account to open such account; (E) the minimum balance, if any, that must be maintained to earn the annual percentage yield; and (F) any condition relating to maintenance of a minimum balance for any part of the earning period which may cause interest not to be credited to such account at the end of the earning period.

(8) Except as provided in subdivision (4) of section 36a-323, “depositor” means any natural person who is legally entitled to make withdrawals or sell shares from a deposit account at a financial institution regardless of whether a penalty may be imposed for such withdrawal or sale.

(9) “Earning period” means the period during which interest accrues and at the end of which accrued interest is credited to a savings or time account.

(10) “Financial institution” means any bank, Connecticut credit union or federal credit union.

(11) “Interest” means any payment to a depositor or to a deposit account for the use of funds in a deposit account, calculated by application of a periodic rate to the balance. “Interest” does not include the payment of a bonus or other consideration worth ten dollars or less given during a year, the waiver or reduction of a fee, or the absorption of expenses.

(12) “Interest rate” means the annual rate of interest paid on a deposit account which does not reflect compounding. For the purposes of deposit account disclosures, the interest rate may be referred to as the “annual percentage rate” in addition to being referred to as the “interest rate”.

(13) “Office” of a financial institution does not include an automated teller machine or point of sale terminal.

(14) “Passbook savings account” means a savings account in which the depositor retains a book or other document in which the financial institution records transactions on the savings account.

(15) “Periodic statement” means a statement setting forth information about a deposit account, other than a time account or passbook savings account, that is provided to a depositor on a regular basis four or more times a year.

(16) “Post” means to post or otherwise provide notice in a location so that such notice is easily visible to depositors. With regard to an office at which a financial institution lacks access to space for posting notices, such as an office within a retail establishment, “post” means to make available to any depositor upon request.

(17) “Savings deposit” means a savings deposit, as defined in section 36a-2, and the payment on shares at a Connecticut credit union or federal credit union, and a “savings account” is a deposit account which contains savings deposits.

(18) “Time account” means (A) a deposit account with a maturity of at least seven days in which the depositor generally does not have a right to make withdrawals for six days after the account is opened, unless the deposit is subject to an early withdrawal penalty of at least seven days’ interest on amounts withdrawn, and (B) a Connecticut credit union member’s payment on shares which such member agrees in writing not to withdraw within the time period stated therein as described in subsection (b) of section 36a-456a.

(P.A. 79-433, S. 2, 11; P.A. 81-261, S. 1; P.A. 87-9, S. 2, 3; P.A. 92-12, S. 15; P.A. 93-168, S. 1, 8; P.A. 94-14, S. 1, 2; 94-122, S. 148, 340; P.A. 98-177, S. 2; 98-258, S. 2; P.A. 01-6, S. 3; P.A. 02-73, S. 76, 83; P.A. 04-136, S. 41; P.A. 08-176, S. 69.)

History: P.A. 79-433 effective July 1, 1980; P.A. 81-261 inserted new Subsecs. (b), (i) and (j) to define “deliver”, “office” and “post” respectively and relettered the remaining Subsecs. accordingly, amended Subsec. (d) to redefine “deposit account”, amended Subsec. (m) to provide that the schedule of interest recite the minimum amount which must be deposited to open an account and provide a format to recite the rate of simple interest and effective annual percentage yield when the interest rate varies, and rephrased and clarified certain of the other definitions; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”, and in 1991 an internal reference in Subdiv. (n) to “subdivision (b) of subsection (8)” was changed editorially by the Revisors to “subsection (g)”); P.A. 92-12 redesignated Subsecs. and Subdivs. and made technical changes; P.A. 93-168 added definitions of “annual percentage yield”, “deposit account charge”, “deposit account disclosures”, “interest”, “interest rate”, “passbook savings account”, “periodic statement” and “time account”, deleted definitions of “schedule of deposit account charges” and “schedule of interest”, amended the definition of “deposit” to include a time account, and renumbered the remaining Subdivs. accordingly, effective June 23, 1993, except that compliance by financial institutions shall be optional prior to the mandatory compliance date of the regulations applicable to the financial institution promulgated pursuant to the Federal Truth in Savings Act, Subtitle F of Title II of the Federal Deposit Insurance Corporation Improvement Act of 1991, Public Law 102-242, as from time to time amended, or January 1, 1994, whichever is sooner; P.A. 94-14 changed the January 1, 1994, compliance date to July 1, 1995, effective April 25, 1994; P.A. 94-122 deleted the definition of “commissioner” in Subdiv. (2), renumbered the remaining Subdivs. and made technical changes, effective January 1, 1995; Sec. 36-27b transferred to Sec. 36a-316 in 1995; (Revisor’s note: In 1997 the reference in Subdiv. (17) to “... savings deposit, as defined in subsection (49) of section 36a-2 ...” was corrected editorially by the Revisors to “... savings deposit, as defined in subsection (54) of section 36a-2 ...” to reflect the current internal numbering of that section); P.A. 98-177 made a technical change in Subdivs. (3), (8) and (17); P.A. 98-258 made a technical change in Subdiv. (17); P.A. 01-6 made technical changes in Subdiv. (18); P.A. 02-73 amended Subdiv. (17) by replacing reference to Subdiv. (55) with reference to Subdiv. (57) of Sec. 36a-2 and amended Subdiv. (18) by replacing reference to Sec. 36a-446(f) with reference to Sec. 36a-456a(b); P.A. 04-136 amended Subdiv. (17) to make a technical change, effective May 12, 2004; P.A. 08-176 made a technical change in Subdiv. (17), effective July 1, 2008.

Statute does not authorize bank which has established an ATM to levy surcharge or fee of any kind upon nondepositor customer. 45 CS 566.



Section 36a-317 - (Formerly Sec. 36-27c). Prohibited acts of financial institutions.

(a) Except as otherwise provided in sections 36a-315 to 36a-323, inclusive, no financial institution shall enforce or attempt to enforce any material term, condition, duty or obligation other than those required by law, federal or state governmental regulation, rule or order, court order or clearinghouse rule on any depositor with regard to a deposit account that is opened on or after July 1, 1980, unless such term, condition, duty or obligation is included in the deposit contract governing such account. The provisions of title 42a are “required by law” for the purposes of this subsection to the extent that such provisions are not varied by agreement.

(b) No financial institution shall impose or attempt to impose any deposit account charge that has not been disclosed to the depositor pursuant to section 36a-318 or 36a-320, as applicable, or is in an amount greater than the amount disclosed to the depositor pursuant to section 36a-318 or 36a-320, as applicable. Notwithstanding any provision of the general statutes to the contrary, check printing charges will be deemed to have been disclosed to the depositor if the financial institution discloses to the depositor (1) a range of prices, (2) that check printing charges may vary, or (3) that prices upon reorder may be higher than the price initially disclosed.

(c) No financial institution, other than a Connecticut credit union or federal credit union, shall pay or attempt to pay interest at a lower annual percentage yield than that disclosed to the depositor pursuant to section 36a-318 or 36a-321, as applicable.

(P.A. 79-433, S. 3, 11; P.A. 81-261, S. 2; P.A. 93-168, S. 2, 8; P.A. 94-14, S. 1, 2; 94-122, S. 149, 340.)

History: P.A. 79-433 effective July 1, 1980; P.A. 81-261 amended Subsec. (a) by adding “except as otherwise provided in this chapter”, replacing “impose” with “enforce” and providing that the provisions of title 42a are required by law to the extent that such provisions are not varied by agreement, and amended Subsecs. (b) and (c) by replacing “listed” with “recited”; P.A. 93-168 amended Subsec. (b) by adding a provision specifying actions which are deemed disclosure of check printing charges and made technical corrections for accuracy, effective June 23, 1993, except that compliance by financial institutions shall be optional prior to the mandatory compliance date of the regulations applicable to the financial institution promulgated pursuant to the Federal Truth in Savings Act, Subtitle F of Title II of the Federal Deposit Insurance Corporation Improvement Act of 1991, Public Law 102-242, as from time to time amended, or January 1, 1994, whichever is sooner; P.A. 94-14 changed the January 1, 1994, compliance date to July 1, 1995, effective April 25, 1994; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-27c transferred to Sec. 36a-317 in 1995.



Section 36a-317a - Charges for stop payment orders.

A charge for a stop payment order made in accordance with section 36a-317 by a bank, Connecticut credit union or federal credit union, as those terms are defined in section 36a-2, shall cover the initial stop payment order that is effective for six months under subsection (b) of section 42a-4-403 and the first six-month renewal of such stop payment order.

(P.A. 00-15.)



Section 36a-317b - Check cashing. Adequate identification.

Each bank, as defined in section 36a-2, shall cash, at its main office or any of its branch offices within this state, for any person any check payable at such bank or drawn on an account held at the bank in an amount up to and including five hundred dollars, provided the check is presented for payment by the payee of the check, there are sufficient available funds in the account on which the check was drawn to pay the check, and the person cashing the check provides adequate identification, and any information necessary for the bank to meet any reporting or recordkeeping requirements, as required by the bank. The bank may not require more than two forms of identification if the person provides one of the following forms of identification: (1) A current passport issued by the State Department of the United States, (2) a current motor vehicle operator’s license issued pursuant to section 14-36, or (3) any current identity card issued by the Department of Motor Vehicles in accordance with section 1-1h. Notwithstanding the provisions of this section, the bank may determine that it is reasonably necessary to refuse payment in order to protect its customer or the bank against potential fraud or loss, or to otherwise comply with applicable law.

(P.A. 01-175, S. 1; P.A. 03-171, S. 15.)

History: P.A. 03-171 amended Subdiv. (2) to delete reference to motorcycle operator’s license issued pursuant to Sec. 14-40a.



Section 36a-318 - (Formerly Sec. 36-27d). Copy of deposit account contract and schedule of charges and interest to be furnished to depositors. Exceptions. Notice requirements. Notice re imposition of dormancy fees on inactive deposit accounts.

(a) Except as provided in subsection (c) of this section, prior to opening a new deposit account for any depositor or prospective depositor: (1) Each financial institution shall deliver to such depositor or prospective depositor in written form which the depositor can keep a copy of (A) the deposit contract, (B) a listing of deposit account charges and the conditions under which such charges will be imposed including, but not limited to, failure to maintain a minimum balance, and (C) if such account is a time account, deposit account disclosures that govern such account; and (2) each financial institution, other than a Connecticut credit union or federal credit union, shall deliver to each depositor or prospective depositor deposit account disclosures that govern such account if such account is a savings account.

(b) The deposit account disclosures and listing of deposit account charges may be contained in more than one document and may be combined with disclosures, fees and contract terms for other accounts as long as the deposit account disclosures and deposit account charges are disclosed clearly and conspicuously and it is clear which deposit account disclosures and deposit account charges are applicable to the types of deposit accounts maintained by the depositor.

(c) If all or any part of a maturing or otherwise expiring time account is automatically deposited by renewal, roll-over or otherwise in a new deposit account within thirty days after expiration, the provisions of subsection (a) of this section shall not apply to such new account, except that if the annual percentage yield on such new account is lower than the annual percentage yield on the expiring account, and the maturing time account has a term to maturity of longer than thirty-one days, the financial institution shall deliver to the depositor the notice as required by this subsection. Such notice shall be delivered at least thirty calendar days before the maturity of the existing time account. Alternatively, such notice may be delivered at least twenty calendar days before the end of the grace period on the existing account, provided a grace period of at least five calendar days is allowed. For purposes of this subsection, a grace period means a period following the maturity of an automatically renewing time account during which the depositor may withdraw funds without being assessed a penalty. The notice shall recite the deposit account disclosures and deposit account charges, including the conditions under which such charges will be imposed, applicable to the new account, along with the date the existing account matures and the new maturity date if the account is renewed; provided if the interest rate and annual percentage yield that will be paid for the new account are unknown when the notice is provided, the notice shall state that those rates have not yet been determined, the date when they will be determined and a telephone number the depositor may call to obtain the interest rate and the annual percentage yield that will be paid for the new account. Notwithstanding any provisions of the general statutes to the contrary, if the term to maturity of the maturing time account is one year or less but longer than thirty-one days, the notice is not required to contain the information recited in this subsection other than (1) the date the existing account matures and the new maturity date if the account is renewed; (2) the interest rate and the annual percentage yield if they are known, or if the rates have not yet been determined, the date they will be determined and a telephone number the depositor may call to obtain the interest rate and the annual percentage yield that will be paid for the new account; and (3) any difference in the terms of the new account compared to the deposit account disclosures and deposit account charges governing the existing account.

(d) Except for deposit accounts for which a financial institution sends periodic statements, each financial institution that has a policy of imposing dormancy fees in connection with inactive deposit accounts shall, not less than fifteen days prior to the date the institution may impose a dormancy fee, mail a notice to the depositor. The notice shall be printed in capital letters in no less than twelve-point boldface type and shall state that the account will become inactive and that a dormancy fee may be imposed by the financial institution as a result of such inactivity. Such notice shall be mailed to the last-known mailing address maintained by the institution for the deposit account.

(P.A. 79-433, S. 4, 11; P.A. 81-261, S. 3; P.A. 93-168, S. 3, 8; P.A. 94-14, S. 1, 2; 94-122, S. 150, 340; P.A. 07-2, S. 1.)

History: P.A. 79-433 effective July 1, 1980; P.A. 81-261 rephrased the section and added Subsec. (b) to provide that the provisions of Subsec. (a) do not apply to an expiring time deposit which is renewed, rolled-over or otherwise deposited in a new account, except if the effective annual percentage yield on the new account is less than that on the expiring account the financial institution shall deliver a schedule of interest prior to the opening of the new account; P.A. 93-168 amended Subsec. (a) re requirement to provide in written form a copy of the deposit contract and list of deposit account charges, added a new Subsec. (b) allowing the use of more than one document in making any disclosures to the customer concerning deposit accounts maintained and amended former Subsec. (b), now designated as Subsec. (c), re the automatic renewal and roll-over of account funds and the ratification and accounting procedures required, effective June 23, 1993, except that compliance by financial institutions shall be optional prior to the mandatory compliance date of the regulations applicable to the financial institution promulgated pursuant to the Federal Truth in Savings Act, Subtitle F of Title II of the Federal Deposit Insurance Corporation Improvement Act of 1991, Public Law 102-242, as from time to time amended, or January 1, 1994, whichever is sooner; P.A. 94-14 changed the January 1, 1994, compliance date to July 1, 1995, effective April 25, 1994; P.A. 94-122 made technical changes and renumbered Subdivs. (A), (B) and (C) in Subsec. (c) as Subdivs. (1), (2) and (3), effective January 1, 1995; Sec. 36-27d transferred to Sec. 36a-318 in 1995; P.A. 07-2 added Subsec. (d) re notice requirements for imposition of dormancy fees on inactive deposit accounts.



Section 36a-319 - (Formerly Sec. 36-27e). Deposit account disclosures. List of charges.

Each financial institution, other than a Connecticut credit union or federal credit union, shall post in each office at which deposits are accepted for each type of deposit account a prospective depositor may open, current deposit account disclosures. Each financial institution shall post in each office at which deposits are accepted for each type of deposit account a prospective depositor may open, a listing of all current deposit account charges. The information required to be posted may be in multiple documents, signs, separate pages or combined with other information relating to the deposit accounts.

(P.A. 79-433, S. 5, 11; P.A. 81-261, S. 4; P.A. 93-168, S. 4, 8; P.A. 94-14, S. 1, 2; 94-122, S. 151, 340.)

History: P.A. 79-433 effective July 1, 1980; P.A. 81-261 deleted the requirement that the schedules be posted in a location easily visible to depositors; P.A. 93-168 required a posting of the list of all deposit account disclosures or charges, effective June 23, 1993, except that compliance by financial institutions shall be optional prior to the mandatory compliance date of the regulations applicable to the financial institution promulgated pursuant to the Federal Truth in Savings Act, Subtitle F of Title II of the Federal Deposit Insurance Corporation Improvement Act of 1991, Public Law 102-242, as from time to time amended, or January 1, 1994, whichever is sooner; P.A. 94-14 changed the January 1, 1994, compliance date to July 1, 1995, effective April 25, 1994; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-27e transferred to Sec. 36a-319 in 1995.



Section 36a-320 - (Formerly Sec. 36-27f). Changes in deposit account charges. Notice.

(a) A financial institution may delete or decrease any existing deposit account charges without notice. No financial institution shall impose any new deposit account charge or increase any existing deposit account charge unless the financial institution: (1) At least thirty days prior to such imposition or increase, posts a notice reciting such new or increased charge adjacent to, or incorporates such notice in, the current deposit account charges posted in each office at which deposits are accepted; and (2) delivers a notice reciting such new or increased charge to each depositor who has a deposit account which will be affected by such new or increased charge and for which such financial institution normally renders a periodic statement of account, which notice of new or increased charge shall be delivered (A) at least thirty days prior to such new or increased charge if any such periodic statement is normally rendered monthly or more frequently, or (B) no later than delivery of the next subsequent periodic statement after such new or increased charge if any such periodic statement is normally rendered less frequently than monthly.

(b) The prohibition in subsection (a) of this section does not apply to increases in check printing charges if the financial institution has previously disclosed to the consumer a range of prices, that check printing charges may vary or that prices upon reorder may be higher than the price initially disclosed.

(P.A. 79-433, S. 6, 11; P.A. 81-261, S. 5; P.A. 93-168, S. 5, 8; P.A. 94-14, S. 1, 2.)

History: P.A. 79-433 effective July 1, 1980; P.A. 81-261 rephrased certain parts of the section and established time periods for the delivery of a notice reciting new or increased charges depending upon the frequency with which the periodic statement is rendered to the depositor; P.A. 93-168 added Subsec. (b) re exception to the prohibition required under Subsec. (a) concerning increases in check printing charges, effective June 23, 1993, except that compliance by financial institutions shall be optional prior to the mandatory compliance date of the regulations applicable to the financial institution promulgated pursuant to the Federal Truth in Savings Act, Subtitle F of Title II of the Federal Deposit Insurance Corporation Improvement Act of 1991, Public Law 102-242, as from time to time amended, or January 1, 1994, whichever is sooner; P.A. 94-14 changed the January 1, 1994, compliance date to July 1, 1995, effective April 25, 1994; Sec. 36-27f transferred to Sec. 36a-320 in 1995.



Section 36a-321 - (Formerly Sec. 36-27g). Changes in computation of interest or interest rate. Notice.

(a) No financial institution, other than a Connecticut credit union or federal credit union, shall change its method of computing interest in such manner as to reduce the annual percentage yield on any savings account from that most recently disclosed to the depositor, including changes to disclosures delivered in accordance with section 36a-318, made in accordance with this section, unless the financial institution: (1) At least thirty days prior to such change, posts a notice reciting such reduction adjacent to, or incorporates such notice in, the current deposit account disclosures posted in each office at which deposits are accepted; and (2) delivers a notice reciting such reduction to each depositor who has a deposit account which will be affected by such reduction and for which such financial institution normally renders a periodic statement of account, which notice of reduction shall be delivered (A) at least thirty days prior to such reduction if any such periodic statement is normally rendered monthly or more frequently, or (B) no later than delivery of the next subsequent periodic statement after such reduction if any such periodic statement is normally rendered less frequently than monthly.

(b) No financial institution, other than a Connecticut credit union or federal credit union, shall reduce the interest rate and therefore the annual percentage yield paid on any savings account from that most recently disclosed to the depositor, including changes to disclosures delivered in accordance with section 36a-318, made in accordance with this section unless: (1) Within fifteen days after such change, such financial institution posts a notice reciting such reduction in interest rate and annual percentage yield adjacent to, or incorporates such notice in, the deposit account disclosures posted in each office at which deposits are accepted; and (2) such financial institution delivers a notice reciting such reduction in interest rate and annual percentage yield to each depositor who has a savings account which will be affected by such reduction and for which such financial institution normally renders a periodic statement of account, which notice of reduction shall be delivered no later than delivery of the next subsequent periodic statement, if any, after such reduction.

(c) A financial institution may, without notice, change its method of computing interest in such manner as to increase its annual percentage yield or may increase the interest rate, not to exceed any maximum set by law, and therefore the annual percentage yield paid on any deposit account from that most recently disclosed to the depositor, including changes to disclosures delivered in accordance with section 36a-318, made in accordance with this section.

(P.A. 79-433, S. 7, 11; P.A. 81-261, S. 6; P.A. 93-168, S. 6, 8; P.A. 94-14, S. 1, 2; 94-122, S. 152, 340.)

History: P.A. 79-433 effective July 1, 1980; P.A. 81-261 rephrased certain parts of the section, amended Subsec. (a) to establish time periods for the delivery of a notice reciting a reduction in interest due to a change in computation method depending upon the frequency with which the periodic statement is rendered to the depositor, and amended Subsec. (b) to require that a financial institution which reduces the simple interest rate deliver to each depositor a notice of reduction no later than delivery of the next subsequent periodic statement after such reduction; P.A. 93-168 changed all references of “schedule of interest” to “most recently disclosed changes to disclosures”, eliminated the use of “simple interest” in favor of “interest” and deleted the reference to “effective annual percentage yield” in favor of “annual percentage yield”, effective June 23, 1993, except that compliance by financial institutions shall be optional prior to the mandatory compliance date of the regulations applicable to the financial institution promulgated pursuant to the Federal Truth in Savings Act, Subtitle F of Title II of the Federal Deposit Insurance Corporation Improvement Act of 1991, Public Law 102-242, as from time to time amended, or January 1, 1994, whichever is sooner; P.A. 94-14 changed the January 1, 1994, compliance date to July 1, 1995, effective April 25, 1994; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-27g transferred to Sec. 36a-321 in 1995.



Section 36a-322 - (Formerly Sec. 36-27h). Enforcement powers of commissioner.

If the commissioner finds that a financial institution is violating the provisions of sections 36a-315 to 36a-323, inclusive, the commissioner may order such institution to make restitution to any depositor for any unlawful deposit account charge or overcharge imposed on, or any interest unlawfully withheld from, such depositor.

(P.A. 79-433, S. 8, 11; P.A. 94-122, S. 153, 340.)

History: P.A. 79-433 effective July 1, 1980; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-27h transferred to Sec. 36a-322 in 1995.



Section 36a-323 - (Formerly Sec. 36-27i). Exceptions. Waivers.

Notwithstanding any other provision of sections 36a-315 to 36a-323, inclusive:

(1) The provisions of sections 36a-315 to 36a-323, inclusive, shall not apply to any time account containing one hundred thousand dollars or more.

(2) The deposit contract, deposit account disclosures and disclosure of deposit account charges may exclude, and the provisions of sections 36a-315 to 36a-323, inclusive, do not apply to, any disclosures which are provided to a depositor in accordance with any provisions of the general statutes other than said sections or any federal law which expressly preempts the operation of said sections.

(3) For any deposit account which has more than one depositor, a financial institution need not deliver the deposit contract, deposit account disclosures, disclosure of deposit account charges and notices, when such delivery is required by sections 36a-315 to 36a-323, inclusive, to more than one of the depositors.

(4) At such time as any financial institution is authorized by law to accept a time deposit, the interest rate of which may vary during the term of such deposit, or at such time as interest rate ceilings on any type of savings deposit are no longer provided by law or are changing with sufficient frequency to justify, in the opinion of the commissioner, invoking the provisions of this subsection, the commissioner may issue an order waiving compliance with any or all of the provisions of sections 36a-315 to 36a-323, inclusive, by any one or more of such financial institutions with regard to such accounts for any period of time the commissioner may designate if, in the commissioner’s opinion, economic or competitive conditions are such that compliance with such provisions would be detrimental to depositors and other creditors of the institutions. For the purposes of this subsection, “depositors” means persons having deposits in financial institutions.

(P.A. 81-261, S. 7; P.A. 92-12, S. 16; P.A. 93-168, S. 7, 8; P.A. 94-14, S. 1, 2; 94-122, S. 154, 340.)

History: P.A. 92-12 redesignated Subsecs. and made technical changes; P.A. 93-168 deleted the references to “schedule of interest and schedule of deposit” and substituted “deposit account disclosure and disclosure of deposit” and made technical changes for consistency, effective June 23, 1993, except that compliance by financial institutions shall be optional prior to the mandatory compliance date of the regulations applicable to the financial institution promulgated pursuant to the Federal Truth in Savings Act, Subtitle F of Title II of the Federal Deposit Insurance Corporation Improvement Act of 1991, Public Law 102-242, as from time to time amended, or January 1, 1994, whichever is sooner; P.A. 94-14 changed the January 1, 1994, compliance date to July 1, 1995, effective April 25, 1994; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-27i transferred to Sec. 36a-323 in 1995.



Section 36a-330 - (Formerly Sec. 36-382). Definitions.

As used in sections 36a-330 to 36a-338, inclusive, unless the context otherwise requires:

(1) “Business day” means any day other than a Saturday, Sunday or day on which a financial institution is closed as required or authorized by state or federal law;

(2) “Close of business” means the time at which a financial institution closes for regular business operations on any business day;

(3) “Eligible collateral” means the following investments for which prices or values are quoted or readily available: (A) General obligations that are guaranteed fully as to principal and interest by the United States or this state or for which the full faith and credit of the United States or this state is pledged for the payment of principal and interest; (B) general obligations of any agency of the United States, including government sponsored enterprises, which are not guaranteed fully as to principal and interest by the United States or for which the full faith and credit of the United States is not pledged for the payment of principal and interest; (C) mortgage pass-through or participation certificates or similar securities that have been issued or guaranteed by the Federal National Mortgage Association, Federal Home Loan Mortgage Corporation or Government National Mortgage Association; (D) general obligations of municipalities and states other than this state that are rated in the three highest rating categories by a rating agency recognized by the commissioner; and (E) revenue obligations for essential services, including education, transportation, emergency, water and sewer services of municipalities and states that are rated in the three highest rating categories by a rating agency recognized by the commissioner and that are determined to be a prudent investment by the governing board of the qualified public depository, by a management committee or board committee appointed by such governing board or by an officer appointed by such governing board, management committee or board committee;

(4) “Financial institution” means a bank, Connecticut credit union, federal credit union or an out-of-state bank that maintains in this state a branch as defined in section 36a-410;

(5) “Loss” means issuance of an order of supervisory authority restraining a qualified public depository from making payments of deposit liabilities or the appointment of a receiver for a qualified public depository;

(6) “Net worth ratio” has the same meaning as “net worth ratio” as provided in 12 CFR 702.2, as from time to time amended;

(7) “Public deposit” means (A) moneys of this state or of any governmental subdivision of this state or any commission, committee, board or officer thereof, any housing authority or any court of this state and (B) moneys held by the Judicial Department in a fiduciary capacity;

(8) “Qualified public depository” or “depository” means a bank, Connecticut credit union, federal credit union or an out-of-state bank that maintains in this state a branch, as defined in section 36a-410, which receives or holds public deposits and, to the extent applicable, (A) segregates eligible collateral for public deposits as described in section 36a-333, or (B) arranges for a letter of credit to be issued in accordance with section 36a-337;

(9) “Risk-based capital ratio” has the same meaning as “total risk-based capital ratio” as provided in Section 325.2 of Subpart 325 of the Federal Deposit Insurance Corporation Rules and Regulations, as amended from time to time;

(10) “Tier one leverage ratio” has the same meaning as “leverage ratio” as provided in Section 325.2 of Subpart 325 of the Federal Deposit Insurance Corporation Rules and Regulations, as amended from time to time; and

(11) “Uninsured public deposit” means the portion of a public deposit that is not insured or guaranteed by the Federal Deposit Insurance Corporation or by the National Credit Union Administration. For purposes of this subdivision, amounts of a public deposit that are insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration include amounts that have been redeposited, with the authorization of the public depositor, into deposit accounts in one or more federally insured banks, out-of-state banks, Connecticut credit unions or federal credit unions, including the qualified public depository, provided the full amounts so included are eligible for insurance coverage by the Federal Deposit Insurance Corporation or by the National Credit Union Administration.

(1967, P.A. 517, S. 1; P.A. 77-614, S. 156, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 259, 345, 348; P.A. 81-193, S. 11, 16; P.A. 83-331, S. 3; P.A. 84-510, S. 1, 5; P.A. 87-9, S. 2, 3; P.A. 91-245, S. 1; P.A. 92-12, S. 78; P.A. 94-122, S. 155, 340; P.A. 95-155, S. 22, 29; P.A. 08-39, S. 1; P.A. 11-50, S. 8; P.A. 12-96, S. 35, 36; P.A. 13-135, S. 13.)

History: P.A. 77-614 and P.A. 78-303 replaced definition of “commission”, i.e. Connecticut Public Deposit Protection Commission, and reference thereto, with definition of “commissioner”, i.e. banking commissioner within the department of business regulation, and like references, effective January 1, 1979; P.A. 80-482 deleted reference to abolished department of business regulation and restored commissioner as head of independent banking department; P.A. 81-193 amended Subsec. (b) by adding to the definition of “qualified public depository” the words “savings bank, federal savings bank, savings and loan association or federal savings and loan association”; P.A. 83-331 amended Subsec. (b) redefining “qualified public depository” to include state or federal credit unions; P.A. 84-510 amended Subsec. (a) to include moneys of housing authorities in the definition of “public deposit”; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 91-245 redefined “public deposit” to include moneys held by the judicial department in a fiduciary capacity, amended Subsec. (b) by adding “or depository”, redefined the term “eligible collateral” in Subsec. (e) and deleted Subsec. (f) defining “maximum liability”; P.A. 92-12 redesignated Subsecs. and Subdivs; P.A. 94-122 deleted the definition of “commissioner”, alphabetized the definitions and made technical changes, effective January 1, 1995; Sec. 36-382 transferred to Sec. 36a-330 in 1995; P.A. 95-155 added references to out-of-state banks in Subdiv. (2) and (5) and deleted references to public depositories in Subdiv. (4), effective June 27, 1995; P.A. 08-39 amended Subdiv. (5) to add provision re letter of credit issued in accordance with Sec. 36a-337 (Revisor’s note: In 2009, Subpara. designators “(i)” and “(ii)” in Subdiv. (5) were changed editorially by the Revisors to “(A)” and “(B)”, respectively, for consistency with customary statutory usage); P.A. 11-50 added new Subdivs. (1) and (2) defining “business day” and “close of business” and redesignated existing Subdivs. (1) to (5) as Subdivs. (3) to (7), effective June 13, 2011; P.A. 12-96 amended Subdiv. (7) to redefine “qualified public depository” by adding “to the extent applicable” and added Subdiv. (8) defining “uninsured public deposit”, effective June 8, 2012; P.A. 13-135 amended Subdiv. (3) to redefine “eligible collateral”, added new Subdiv. (6) defining “net worth ratio”, redesignated existing Subdivs. (6) and (7) as Subdivs. (7) and (8), added new Subdiv. (9) defining “risk-based capital ratio” and new Subdiv. (10) defining “tier one leverage ratio” and redesignated existing Subdiv. (8) as Subdiv. (11), effective June 18, 2013.



Section 36a-331 - (Formerly Sec. 36-383). Protection of public deposits.

All public deposits in qualified public depositories shall be protected against loss, as provided in sections 36a-330 to 36a-338, inclusive.

(1967, P.A. 517, S. 2; P.A. 91-245, S. 2; P.A. 94-122, S. 156, 340.)

History: P.A. 91-245 changed deadline for compliance from October 1, 1967, to October 1, 1991; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-383 transferred to Sec. 36a-331 in 1995.



Section 36a-332 - (Formerly Sec. 36-385). Powers of commissioner.

(a) The commissioner has the power (1) to require any qualified public depository to furnish such information as the commissioner shall request. Any public depository which refuses or neglects to give any information so requested shall no longer be a qualified public depository and shall be excluded from the right to receive public deposits; (2) to take such action as the commissioner deems best for the protection, collection, compromise or settlement of any claim arising in case of loss; and (3) to fix the official date on which any loss shall be deemed to have occurred taking into consideration the orders, rules and regulations of any supervisory authority as they affect the failure or inability of a qualified public depository to repay public deposits in full.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to administer the provisions of sections 36a-330 to 36a-338, inclusive. Such regulations shall establish (1) requirements for the qualification of financial institutions as qualified public depositories, (2) other terms and conditions consistent with sections 36a-330 to 36a-338, inclusive, under which public deposits may be received and held, (3) requirements for financial institutions eligible to serve as trustees for segregated eligible collateral under subsection (b) of section 36a-333, (4) requirements for the transfer of eligible collateral from a qualified public depository to a financial institution serving as trustee for such collateral under subsection (b) of section 36a-333, (5) provisions governing the valuation of eligible collateral when the market value of such collateral is not readily determinable, and (6) such other provisions as the commissioner deems necessary to carry out the requirements of sections 36a-330 to 36a-338, inclusive.

(1967, P.A. 517, S. 4; P.A. 77-614, S. 157, 610; P.A. 91-245, S. 3; P.A. 94-122, S. 157, 340.)

History: P.A. 77-614 replaced “commission”, i.e. Public Deposit Protection Commission, with “commissioner”, i.e. banking commissioner, effective January 1, 1979; P.A. 91-245 designated existing section as Subsec. (a), deleted provisions re regulations and allocation of payments in case of loss, and added Subsec. (b) re regulations to administer the provisions of the chapter; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-385 transferred to Sec. 36a-332 in 1995.



Section 36a-333 - (Formerly Sec. 36-386). Collateral requirements.

(a)(1) To secure public deposits, each qualified public depository that is not under a formal regulatory order shall at all times maintain, segregated from its other assets as provided in subsection (b) of this section, eligible collateral in an amount not less than twenty-five per cent of all uninsured public deposits held by the depository, provided if such depository: (A) Is a bank or out-of-state bank having a tier one leverage ratio of not less than six per cent and a risk-based capital ratio of not less than twelve per cent, or is a credit union or federal credit union having a net worth ratio of not less than eight per cent, the amount of eligible collateral shall be a sum not less than ten per cent of all uninsured deposits held by the depository; or (B) is a bank or out-of-state bank having a tier one leverage ratio of less than five per cent or a risk-based capital ratio of less than ten per cent, or is a credit union or federal credit union having a net worth ratio of less than seven per cent, the amount of eligible collateral shall be not less than a sum equal to one hundred ten per cent of all uninsured public deposits held by the depository.

(2) Notwithstanding the provisions of subdivisions (1) and (3) of this subsection, to secure public deposits, each qualified public depository that (A) has been conducting business in this state for a period of less than two years, except for a depository that is a successor institution to a depository which conducted business in this state for two years or more, or (B) is an uninsured bank, shall at all times maintain, segregated from its other assets as required under subsection (b) of this section, eligible collateral in an amount not less than one hundred twenty per cent of all uninsured public deposits held by the depository.

(3) To secure public deposits, each qualified public depository that is under a formal regulatory order shall at all times maintain, segregated from its other assets as required under subsection (b) of this section, eligible collateral in an amount not less than one hundred ten per cent of all uninsured public deposits held by the depository. However, if such regulatory order is not related to capital, asset quality, earnings or liquidity, the depository notifies each of its public depositors of the issuance of such order and such depository is a bank or out-of-state bank having a tier one leverage ratio of not less than five per cent and risk-based capital ratio of not less than ten per cent or a credit union or federal credit union having a net worth ratio of not less than seven per cent, such depository may reduce the amount of eligible collateral it is required to maintain under this subdivision to an amount not less than seventy-five per cent of all uninsured public deposits held by the depository, provided if such depository is a bank or out-of-state bank having a tier one leverage ratio of not less than seven and one-half per cent and a risk-based capital ratio of not less than fourteen per cent or a credit union or federal credit union having a net worth ratio of not less than nine and one-half per cent, the amount of eligible collateral may be reduced to a sum not less than fifty per cent of all uninsured public deposits held by the depository.

(4) Notwithstanding the provisions of this subsection, the qualified public depository and the public depositor may agree on an amount of eligible collateral to be maintained by the depository that is greater than the minimum amounts required under subdivision (1) or (3) of this subsection, as applicable. For purposes of this subsection, the amount of all uninsured public deposits held by the depository shall be determined at the close of business on the day of receipt of any public deposit and any deficiency in the amount of eligible collateral required under this section shall be cured not later than the close of business on the following business day. For purposes of this subsection, the depository’s tier one leverage ratio and risk-based capital ratio or net worth ratio shall be determined, in accordance with applicable federal regulations and regulations adopted by the commissioner in accordance with chapter 54, based on the most recent quarterly call report, provided if, during any calendar quarter after the issuance of such report, the depository experiences a decline in its tier one leverage ratio, risk-based capital ratio or net worth ratio to a level that would require the depository to maintain a higher amount of eligible collateral under subdivision (1) or (3) of this subsection, the depository shall increase the amount of eligible collateral maintained by it to the minimum required under subdivision (1) or (3) of this subsection, as applicable, based on such lower tier one leverage ratio, risk-based capital ratio or net worth ratio and shall notify the commissioner of its actions. The commissioner may, at any time, require the depository to increase its eligible collateral to an amount greater than that required by subdivision (1) or (3) of this subsection, as applicable, up to a maximum amount of one hundred twenty per cent, if the commissioner reasonably determines that such increase is necessary for the protection of public deposits. If the commissioner determines that such increase in eligible collateral is no longer necessary for the protection of public deposits, the commissioner may allow the depository to adjust the amount downward, as the circumstances warrant, to an amount not less than the minimum amount required by subdivision (1) or (3) of this subsection, as applicable.

(5) For purposes of this subsection, “formal regulatory order” means a written agreement related to enforcement, including a letter of understanding or agreement or a written order, that a supervisory agency is required to publish or publishes on its web site, but does not include any written agreement or written order under which the sole obligation of the depository is to pay a civil money penalty, fine or restitution.

(b) Each qualified public depository that is a bank or out-of-state bank having a tier one leverage ratio of five per cent or greater or a risk-based capital ratio of ten per cent or greater shall transfer eligible collateral maintained under subsection (a) of this section to its own trust department, provided such trust department is located in this state unless the commissioner approves otherwise, to the trust department of another financial institution, provided such eligible collateral shall be maintained in such other financial institution’s trust department located in this state unless the commissioner approves otherwise, or to a federal reserve bank or federal home loan bank. Each qualified public depository that is a bank or out-of-state bank having a tier one leverage ratio of less than five per cent or a risk-based capital ratio of less than ten per cent and each qualified public depository that is a credit union or federal credit union shall transfer eligible collateral maintained under subsection (a) of this section to the trust department of a financial institution that is not owned or controlled by the depository or by a holding company owning or controlling the depository, provided such eligible collateral shall be maintained in such other financial institution’s trust department located in this state unless the commissioner approves otherwise, or to a federal reserve bank or federal home loan bank. Such transfers of eligible collateral shall be made in a manner prescribed by the commissioner. The qualified public depository shall determine and adjust the market value of such eligible collateral on a monthly basis. Without the requirement of any further action, the commissioner shall have, for the benefit of public depositors, a perfected security interest in all such eligible collateral held in such segregated trust accounts, granted pursuant to and in accordance with the terms of the agreement between the public depositor and the qualified public depository. Such security interest shall have priority over all other perfected security interests and liens. The commissioner may, at any time, require the depository to value the collateral more frequently than monthly if the commissioner reasonably determines that such valuation is necessary for the protection of public deposits. Each holder of eligible collateral shall file with the commissioner, at the end of each calendar quarter, a report with the CUSIP number, description and par value of each investment it holds as eligible collateral.

(c) The depository shall have the right to make substitutions of eligible collateral at any time without notice. The depository shall have the right to reduce the amount of eligible collateral maintained by it that is in excess of the amount required under subsection (a) of this section. The income from the assets which constitute segregated eligible collateral shall belong to the depository without restriction.

(1967, P.A. 517, S. 5; P.A. 77-614, S. 156, 587, 610; P.A. 78-303, S. 85, 136; P.A. 87-9, S. 2, 3; P.A. 91-245, S. 4; P.A. 94-122, S. 158, 340; P.A. 95-155, S. 23, 29; P.A. 03-196, S. 9; P.A. 04-136, S. 34; P.A. 05-39, S. 7; P.A. 06-10, S. 5; P.A. 11-50, S. 9; P.A. 12-96, S. 37–39; P.A. 13-135, S. 14.)

History: P.A. 77-614 and P.A. 78-303 allowed substitution of banking commissioner references for references to Public Deposit Protection Commission, effective January 1, 1979; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 91-245 deleted existing Subsecs. (a) and (b), added new Subsec. (a) re eligible collateral requirements, added new Subsec. (b) re segregation of eligible collateral, added notice requirements to Subsec. (c), made a technical change to Subsec. (d) and added Subsec. (e) re minimum market value for eligible collateral; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-386 transferred to Sec. 36a-333 in 1995; P.A. 95-155 added provisos in Subsec. (b) re location of the trust department and location at which eligible collateral is maintained, effective June 27, 1995; P.A. 03-196 added Subsecs. (a)(5) re collateral requirement for uninsured bank and (a)(6) re collateral requirement for depository that is subject to order to cease and desist, or has entered into a stipulation and agreement, or a letter of understanding and agreement with a bank or credit union supervisor, effective July 1, 2003; P.A. 04-136 amended Subsec. (a)(5) to delete reference to Sec. 36a-70(t)(1), effective May 12, 2004; P.A. 05-39 amended Subsec. (a) to provide that amount of all public deposits held by the qualified public depository shall be determined based on amount of public deposits reported on most recent written report filed with commissioner pursuant to Sec. 36a-338, in lieu of amount reported on most recent quarterly call report, effective May 17, 2005; P.A. 06-10 amended Subsec. (c) to provide that depository has authority to reduce amount of eligible collateral maintained under Subsec. (a) provided such reduction is determined based on amount of all public deposits held by depository and its risk-based capital ratio, effective May 2, 2006; P.A. 11-50 amended Subsec. (a) to add provisions re consent order, preliminary warning letter and memorandum of understanding and to replace provision re determining amount of all public deposits based on either deposits reported on most recent written report or average of deposits reported with provision re determining amount of all public deposits at close of business on day deposits are received, effective June 13, 2011; P.A. 12-96 amended Subsec. (a) by adding references to “uninsured” re public deposits, requirements re qualified public depository that satisfies requirements of Subsec. (f), references to “subdivision (6)” and provisions re determining minimum market value of eligible collateral and by making conforming changes, amended Subsec. (c) to add “uninsured” re public deposits and added Subsec. (f) re qualified public depository subject to cease and desist order, consent order or preliminary warning letter or that has entered into a stipulation and agreement, memorandum of understanding or letter of understanding and agreement, effective June 8, 2012; P.A. 13-135 amended Subsec. (a) by replacing introductory language and former Subdivs. (1) to (6) with new Subdivs. (1) to (3) re eligible collateral requirements, redesignating remaining provisions as new Subdiv. (4) and amending same to add references to tier one leverage ratio and net worth ratio, delete former Subpara. (B) re increase in eligible collateral, add provisions re authority of commissioner to increase eligible collateral up to a maximum amount of 120 per cent, add new Subdiv. (5) defining “formal regulatory order”, and make technical changes, amended Subsec. (b) by limiting provisions to qualified public depository that is a bank or out-of-state bank having a tier one leverage ratio of 5 per cent or greater or a risk-based capital ratio of 10 per cent or greater, requiring qualified public depository that is a credit union or federal credit union to transfer eligible collateral to the trust department of certain financial institutions, deleting requirement that eligible collateral be valued at market value or as determined by commissioner on a quarterly basis, adding requirement that qualified public depository determine and adjust market value on a monthly basis, and adding provision permitting commissioner to require depository to value collateral more frequently than monthly, amended Subsec. (c) by permitting depository to reduce the amount of eligible collateral that is in excess of the amount required under Subsec. (a), deleting proviso that required reduction to be determined based on the amount of all uninsured public deposits and deleting requirement that depository provide written notice to depositors of reduction, deleted Subsec. (d) designator and incorporated provisions of Subsec. (d) into Subsec. (c), and deleted former Subsecs. (e) and (f), effective June 18, 2013.



Section 36a-334 - (Formerly Sec. 36-387). Procedure upon loss.

When the commissioner determines that a loss has occurred, the commissioner shall as soon as possible make payment to the proper public officers of all public deposits subject to such loss, pursuant to the following procedure: (1) For the purposes of determining the sums to be paid, the commissioner or receiver shall, within twenty days after issuance of a restraining order or taking possession of any qualified public depository, ascertain the amount of public deposits held by the depository as disclosed by its records and the amount of such deposits that are uninsured deposits and certify the amounts to each public depositor having public funds on deposit in the depository; (2) within ten days after receipt of such certification, each such public depositor shall furnish to the commissioner verified statements of its deposits in the depository as disclosed by its records plus information concerning any letters of credit issued to the public depositor or any private insurance policy used to secure public deposits, pursuant to section 36a-337; (3) upon receipt of such certificate and statements, the commissioner shall ascertain and fix the amount of such uninsured public deposits, net after deduction of any amount received or to be received by the public depositor pursuant to a letter of credit or private insurance policy issued in accordance with section 36a-337, and assess the same against the depository in which the loss occurred; (4) the assessment made by the commissioner shall be payable on the second business day following demand, and in case of the failure of the qualified public depository so to pay, the commissioner shall immediately take possession of the eligible collateral, if any, segregated by the depository pursuant to sections 36a-330 to 36a-338, inclusive, and liquidate the same for the purpose of paying such assessment; (5) upon receipt of the assessment, the commissioner shall reimburse the public depositors of the depository in which the loss occurred to the extent of the depository’s net deposit liability to them.

(1967, P.A. 517, S. 6; P.A. 77-614, S. 158, 610; P.A. 87-9, S. 2, 3; P.A. 91-245, S. 5; P.A. 92-12, S. 79; P.A. 94-122, S. 159, 340; P.A. 08-39, S. 2; P.A. 11-50, S. 10; P.A. 12-96, S. 41.)

History: P.A. 77-614 replaced bank commissioner with banking commissioner and references to Public Deposit Protection Commission with references to said commissioner, effective January 1, 1979; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 91-245 deleted provisions re assessment of loss against all other qualified public depositories in proportion to their maximum liability and made technical changes; P.A. 92-12 redesignated Subdivs; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-387 transferred to Sec. 36a-334 in 1995; P.A. 08-39 amended Subdiv. (2) to add requirement re information concerning letters of credit and Subdiv. (3) to add requirement re amount received or to be received pursuant to letter of credit and made a technical change in Subdiv. (4); P.A. 11-50 added provisions re private insurance policy used to secure public deposits in Subdivs. (2) and (3), effective June 13, 2011; P.A. 12-96 replaced “amount thereof covered by deposit insurance” with “amount of such deposits that are uninsured deposits”, added reference to “uninsured” re public deposits and deleted reference to deposit insurance, effective June 8, 2012.



Section 36a-335 - (Formerly Sec. 36-388). Subrogation of commissioner to depositor’s rights.

Upon payment to any public depositor, the commissioner shall be subrogated to all of such depositor’s right, title and interest against the depository in which the loss occurred and shall share in any distribution of its assets ratably with other depositors. Any sums received from any distribution shall be paid to the public depositors to the extent of any unpaid net deposit liability. If the commissioner incurs expense in enforcing any such claim, the amount thereof shall be paid as a liquidation expense of the depository in which the loss occurred.

(1967, P.A. 517, S. 7; P.A. 77-614, S. 159, 610; P.A. 91-245, S. 6.)

History: P.A. 77-614 replaced references to Public Deposit Protection Commission with references to banking commissioner, effective January 1, 1979; P.A. 91-245 deleted provisions re payments to qualified public depositories against which assessments were made; Sec. 36-388 transferred to Sec. 36a-335 in 1995.



Section 36a-336 - (Formerly Sec. 36-389). Public deposits in qualified public depository or out-of-state bank.

No public deposit shall be made except in a qualified public depository or in an out-of-state bank if (1) the deposit is permitted by a statute of this state and (2) such out-of-state bank provides eligible collateral for such deposit in excess of the Federal Deposit Insurance Corporation insurance limit in an amount satisfactory to the public depositor but in any event affording protection at least equal to that provided under sections 36a-330 to 36a-338, inclusive.

(1967, P.A. 517, S. 8; P.A. 81-193, S. 14, 16; P.A. 92-12, S. 80; P.A. 94-7, S. 3; 94-122, S. 160, 340.)

History: P.A. 81-193 deleted “Except as provided in section 36-392,”; P.A. 92-12 redesignated Subdivs; P.A. 94-7 amended section to require an out-of-state depository to provide collateral in excess of the Federal Deposit Insurance Corporation insurance limit; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-389 transferred to Sec. 36a-336 in 1995.



Section 36a-337 - (Formerly Sec. 36-390). Securing of public deposits.

(a) All qualified public depositories shall have power to secure public deposits in accordance with sections 36a-330 to 36a-338, inclusive. Except as provided in said sections, no bond or other security shall be required of or given by any qualified public depository for any public deposit.

(b) In lieu of eligible collateral required under section 36a-333, at least to the extent provided by said section, not more than fifty per cent of the public deposits held by any qualified public depository may be secured solely by a private insurance policy purchased by the depository, the depositor, or any other third party. Any private insurance policy used to secure public deposits shall be issued by an insurance company licensed to do business in Connecticut.

(c) In lieu of eligible collateral required under section 36a-333, all or any part of the uninsured public deposits held by any qualified public depository may be secured solely by an irrevocable letter of credit issued by a federal home loan bank that has a credit rating of the highest rating level from a rating service recognized by the commissioner or by a federal home loan bank that has otherwise been deemed acceptable for such purposes by the commissioner, provided the amount of the letter of credit when combined with any eligible collateral pledged by the depository, as a percentage of the uninsured public deposits, is no less than the amount required by section 36a-333 for eligible collateral for the particular depository.

(1967, P.A. 517, S. 9; P.A. 91-177; 91-245, S. 7; P.A. 94-122, S. 161, 340; P.A. 08-39, S. 3; P.A. 12-96, S. 40.)

History: P.A. 91-177 made technical changes to the existing section, designated said section as Subsec. (a), and added Subsec. (b) re private insurance in lieu of eligible collateral; P.A. 91-245 made technical changes; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-390 transferred to Sec. 36a-337 in 1995; P.A. 08-39 added Subsec. (c) re securing by irrevocable letter of credit issued by Federal Home Loan Bank of Boston; P.A. 12-96 amended Subsec. (c) by making technical changes, adding references to “uninsured” re public deposits, deleting reference to Federal Home Loan Bank of Boston and adding provisions re federal home loan bank that has otherwise been deemed acceptable and re amount of letter of credit combined with any eligible collateral pledged by depository, effective June 8, 2012.



Section 36a-338 - (Formerly Sec. 36-391). Report of public depository.

On each call report date, each qualified public depository shall file with the commissioner a written report, certified under oath, indicating (1) the qualified public depository’s tier one leverage ratio and risk-based capital ratio or net worth ratio, as determined in accordance with applicable federal regulations and regulations adopted by the commissioner in accordance with chapter 54, (2) the uninsured and total amount of public deposits held by the qualified public depository other than deposits that have been redeposited into the qualified public depository by another insured depository institution pursuant to a reciprocal deposit arrangement that makes such funds eligible for insurance coverage by the Federal Deposit Insurance Corporation or the National Credit Union Administration, (3) the description and market value of any eligible collateral segregated and designated to secure the uninsured public deposits in accordance with sections 36a-330 to 36a-338, inclusive, and (4) the amount and the name of the issuer of any letter of credit issued pursuant to section 36a-337. Each depository shall furnish a copy of its most recent report to any public depositor having public funds on deposit in the depository, upon request of the depositor. Any public depository which refuses or neglects to furnish any report or give any information as required by this section shall no longer be a qualified public depository and shall be excluded from the right to receive public deposits.

(1967, P.A. 517, S. 10; P.A. 77-614, S. 160, 610; P.A. 87-9, S. 2, 3; P.A. 91-245, S. 8; P.A. 94-122, S. 162, 340; P.A. 08-39, S. 4; P.A. 12-96, S. 42; P.A. 13-135, S. 15.)

History: P.A. 77-614 replaced bank commissioner with banking commissioner and references to Public Deposit Protection Commission with references to said commissioner, effective January 1, 1979; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 91-245 added requirements for reporting risk-based capital ratio and total capital, deleted provisions re examination by the commissioner or the Comptroller of the Currency, required depositories to furnish copies of report to public depositories and provided for failure to do so, and made technical change; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-391 transferred to Sec. 36a-338 in 1995; P.A. 08-39 added report requirement re amount and name of issuer of letter of credit issued pursuant to Sec. 36a-337; P.A. 12-96 redesignated existing provisions re contents of report as Subdivs. (1), (3) and (4), added Subdiv. (2) re total amount of public deposits other than deposits redeposited into qualified public depository by another insured depository institution, added reference to “uninsured” re public deposits in Subdiv. (3) and made technical changes, effective June 8, 2012; P.A. 13-135 amended Subdiv. (1) by adding references to tier one leverage ratio and net worth ratio, amended Subdiv. (2) by requiring report to indicate the uninsured amount of public deposits and amended Subdiv. (3) by requiring report to include description and market value, rather than amount and nature, of the eligible collateral, effective June 18, 2013.






Chapter 665b - Fiduciary Powers

Section 36a-350 - Permitted investments.

(a) Except as otherwise provided in this section and sections 36a-351 and 36a-352, a Connecticut bank may invest funds and assets held by it in a fiduciary capacity in those investments in which a trustee may invest trust funds under the provisions of section 45a-203, and unless otherwise provided in said section, in such other investments as are authorized by the instrument, judgment, decree or order creating a trust or other fiduciary relationship or appointing a fiduciary and may sell or mortgage any real estate held by it in a fiduciary capacity.

(b) Except as otherwise expressly provided in the instrument, judgment, decree or order creating a trust or other fiduciary relationship or appointing a fiduciary, all investments of funds and assets held by a Connecticut bank in a fiduciary capacity (1) shall be invested with the care of a prudent investor in like circumstances, and (2) subject to compliance with subdivision (1) of this subsection, may be invested in time deposits or savings deposits of such bank provided the bank is authorized to accept deposits.

(P.A. 94-122, S. 163, 340.)

History: P.A. 94-122 effective January 1, 1995.



Section 36a-351 - (Formerly Sec. 36-9z). Investment of funds exceeding one thousand dollars in income-producing media; fee. Written policy. Fiduciary obligations satisfied.

(a) Except as otherwise expressly provided in the instrument, judgment, decree or order creating a trust or other fiduciary relationship or appointing a fiduciary, a bank shall invest funds in excess of one thousand dollars held in a fiduciary capacity in anticipation of investment or distribution in accordance with the provisions of this subsection within thirty days of receipt or accumulation thereof. Except as provided in this subsection, a bank shall invest such funds in income-producing media, which may include one or more time deposits or savings deposits of such bank that provide a rate of return at least equal to the highest publicly announced rate paid by such bank on deposits of similar term and amount. A bank may charge a reasonable fee for the temporary investment of such funds, which fee may be calculated on the basis of the amount of such funds or income produced thereby.

(b) A bank shall adopt a written policy concerning the temporary investment of funds, held in a fiduciary capacity with investment discretion, including the method by which all fees charged in connection with the implementation of such policy will be computed and collected. Current fiduciary customers and beneficiaries shall be advised at least annually, in writing, of such policy and the amount of such fees shall be set forth as a separate item in the report normally provided to the customer of such bank.

(c) A bank which complies with the provisions of this section shall be deemed to have satisfied its fiduciary obligations and duties with respect to (1) the investment of funds held in a fiduciary capacity in anticipation of investment or distribution, (2) the charging of fees in connection therewith, and (3) the disclosure of policies, procedures and fees in connection therewith.

(P.A. 86-234, S. 4, 6; P.A. 94-122, S. 164, 340.)

History: P.A. 94-122 deleted Subsec. (a) and relettered former Subsecs. (b) and (c) as Subsecs. (a) and (b), broadened some requirements to cover funds held in any fiduciary capacity, added new Subsec. (c) re compliance with the section, and made technical changes, effective January 1, 1995; Sec. 36-9z transferred to Sec. 36a-351 in 1995.



Section 36a-352 - (Formerly Sec. 36-81). Segregation of trust funds. Registration; nominees.

(a) All investments held by or in the custody of a bank as a fiduciary shall, except as otherwise provided by law or unless the contrary is expressly permitted by the instrument or court order creating the fiduciary relationship, be segregated and not mingled with other assets of such bank or with the assets of any other fiduciary account, and shall, except as provided in subsection (b) of this section or as otherwise provided in the instrument or the court order creating the fiduciary relationship, be held so as to set forth clearly the fiduciary capacity in which such bank is acting.

(b) Such bank, in the absence of an express provision to the contrary in the instrument or court order creating such fiduciary relationship, may cause stocks and other securities held by it or in its custody as a fiduciary, whether alone or jointly with cofiduciaries, to be registered and held in the name of a nominee or nominees of such bank without mention of such fiduciary relationship, provided every cofiduciary of such fiduciary account shall give his prior written consent. A fiduciary shall retain possession of such stocks and other securities so held and shall maintain adequate records indicating the correct ownership thereof except that such bank may deposit stock or other securities so held in a clearing corporation as defined in subdivision (5) of subsection (a) of section 42a-8-102. The fiduciary shall be personally liable for any loss occasioned by the acts of any nominee of such bank in connection with the holding of stock and other securities in the name of such nominee.

(c) Such bank, in the absence of an express provision to the contrary in the instrument or court order creating such fiduciary relationship, may cause stocks and other securities held by it or in its custody as fiduciary whether alone or jointly with cofiduciaries, (1) to be registered in the name of each such account or (2) to be registered in the name of the bank as fiduciary, or in the name of a nominee or nominees as provided in subsection (b) in one or more certificates or other documents evidencing ownership of such securities, any one of which certificates or documents shall represent the stock or securities held in more than one account, but such bank shall keep separate records of all such stocks and other securities for each account for which such stock and other securities are held.

(d) All the individual trustees of a trust may, in the absence of an express provision to the contrary in the instrument or court order creating such trust, deliver stock or other securities of the trust to a bank and authorize such bank to register and hold the same in the name of a nominee or nominees of such bank, as provided in subsection (b) of this section. Such bank shall not redeliver stock or other securities to an individual trustee or trustees without first causing the stock or other securities to be registered in the name of the individual trustee or trustees as such; but this provision shall not apply to other transfers or sales made by a bank at the direction of an individual trustee or trustees and such bank and its nominee shall be held to have discharged their liabilities by accounting for or paying over the proceeds of any sale or transfer made as so directed.

(1949 Rev., S. 5803; 1955, S. 2660d; 1971, P.A. 419; 1972, P.A. 169, S. 3; P.A. 92-12, S. 28; P.A. 94-122, S. 165, 340; P.A. 03-19, S. 82.)

History: 1971 act inserted new Subsec. (3) re registration of stocks and securities, renumbering former Subsecs. (3) and (4) accordingly and defined “security” in Subsec. (5), formerly (4); 1972 act allowed deposit of stock or securities in a clearing corporation; P.A. 92-12 redesignated Subsecs. and Subdivs. and made technical changes; P.A. 94-122 clarified that all funds held by a bank in any fiduciary capacity are subject to the same segregation and registration provisions as apply to trust funds, effective January 1, 1995; Sec. 36-81 transferred to Sec. 36a-352 in 1995; P.A. 03-19 made a technical change in Subsec. (b), effective May 12, 2003.

Cited. 115 C. 27. Trustee should not take note or mortgage in own name, but in the name of the trust or as trustee for a particular trust. 121 C. 558.



Section 36a-353 - (Formerly Sec. 36-9w). Investments in certain investment companies or investment trusts.

In the absence of any express provisions to the contrary, whenever any general statute, special act, regulation, trust indenture, will or other instrument governing the investment powers of trustees directs, requires, authorizes or permits investment in United States government obligations, a trustee may invest in and hold such obligations, either directly or in the form of interests in an investment company or investment trust registered under the Investment Company Act of 1940, (15 USC, Section 80a-1 et seq.) as from time to time amended, the portfolio of which is limited to United States government obligations and to repurchase agreements fully collateralized by any such obligations, and which is rated within the top two rating categories of any nationally recognized rating service.

(P.A. 85-215; P.A. 94-190, S. 2.)

History: P.A. 94-190 changed the permitted investment from a federally registered money market fund to a federally registered and top-rated investment company or investment trust the portfolio of which is limited to U.S. government obligations and fully collateralized repurchase agreements; Sec. 36-9w transferred to Sec. 36a-353 in 1995.

See Sec. 36a-275 re investments in debt securities.



Section 36a-365 - (Formerly Sec. 36-83). Common trust funds: Definitions.

As used in sections 36a-365 to 36a-372, inclusive, unless the context otherwise requires:

(1) “Account” means the trust, estate or other fiduciary relationship which has been established with a fiduciary.

(2) “Fiduciary” means any bank that undertakes to act or acts in the capacity of a fiduciary.

(3) “Guardian” means the guardian, conservator or committee, by whatever name, employed under the laws of this state or any other state by the estate of an infant, an incapable or incompetent person or an absent person, or of a capable or competent person over whose estate a court has taken jurisdiction, other than under bankruptcy or insolvency laws.

(4) “Managing agent” means a fiduciary acting in the fiduciary relationship assumed upon the creation of an account which confers investment discretion on the fiduciary and which imposes upon it the fiduciary responsibilities imposed upon executors, administrators, guardians or trustees under a will or deed, but as to which the technical legal relationship is that of agent and principal.

(5) “Collective managing agency account” means an agency account maintained by a bank exclusively for the collective investment and reinvestment of moneys contributed thereto by the bank in its capacity as managing agent. A common trust fund includes a collective managing agency account.

(1949 Rev., S. 5805; 1951, S. 2662d; 1961, P.A. 166, S. 1; 1963, P.A. 398; February, 1965, P.A. 392, S. 1; 1969, P.A. 504, S. 10, 11; P.A. 74-146, S. 1, 2; P.A. 75-127; P.A. 78-32, S. 1, 2; 78-303, S. 85, 136; P.A. 80-482, S. 246, 345, 348; P.A. 86-288; P.A. 87-35; P.A. 90-62, S. 1, 2; P.A. 92-12, S. 29; P.A. 94-122, S. 166, 340.)

History: 1961 act amended Subsec. (3)(a) by adding authority to invest in FHA insured mortgages; 1963 act inserted new Subsec. (1) re definitions, renumbering accordingly, substituted “fiduciary” for references to banks and/or trust companies throughout section, replaced provisions which had allowed issuance of certificate of interest for investment or interest in common trust fund if certificate does not purport to be negotiable or assignable with provision prohibiting issuance of certificate or document evidencing direct or indirect interest in such fund in Subsec. (2)(c), replaced former Subsec. (2)(e) which had prohibited payment of fee for managing trust fund from said fund, added Subsec. (2)(f), required investments to be those allowed under Sec. 45-88 rather than detailing allowed investments in Subsec. (4)(a), deleted former Subsec. (4)(c) to (e) re investments in corporation shares and stocks and limits on investments, inserted new provisions re mortgages as Subsec. (5) and renumbered former Subsec. (4) as Subsec. (6); 1965 act added Subsec. (7); 1969 act included custodians under Uniform Gifts to Minors Act in definition of “fiduciary” and added proviso in Subsec. (4)(a); P.A. 74-146 defined “collective managing agency account” in Subsec. (1) and amended Subsec. (3) to make previous provisions applicable to common trust funds other than collective managing agency accounts and to add Subdiv. (B) re such accounts; P.A. 75-127 inserted new Subsec. (3)(A)(c) re transfer of interest in common trust fund, relettering accordingly; P.A. 78-32 added Subsec. (2)(c) and (d) re subsidiaries of bank holding companies; P.A. 78-303 allowed substitution of division of banking within the department of business regulation for banking department in Subsec. (2)(d) for conformity with changes enacted in P.A. 77-614; P.A. 80-482 restored banking division as independent department and abolished the department of business regulation; P.A. 86-288 amended Subsec. (2)(c) and (d) to expand the type of financial institution which may establish or participate in a common trust fund, to include savings banks and savings and loan associations of other New England states and amended Subsec. (2)(d) to authorize investment in a common trust fund which is subject to regulations of another state which are substantially similar to Sec. 36-83, replacing prior provisions; P.A. 87-35 amended Subsec. (2)(c) and (d) by removing certain restrictions on the establishment of common trust funds thereby authorizing the investment in such funds established by any banking institution chartered in Connecticut or any other New England state; P.A. 90-62 amended Subsec. (2)(c) by deleting references to Maine, Massachusetts, New Hampshire, Rhode Island and Vermont, inserting reference to any other state and inserting reference to conservator or other court appointed fiduciary, and added provisions in Subsec. (2)(d) re fund subject to statutes, rules or regulations applicable to a national banking association; P.A. 92-12 redesignated Subsecs. and Subdivs. and made technical changes; P.A. 94-122 deleted Subsecs. (b) through (h), redefined “fiduciary” as any bank that undertakes to act or acts in the capacity of fiduciary and made technical changes, effective January 1, 1995; Sec. 36-83 transferred to Sec. 36a-365 in 1995.

See Sec. 36a-366 re establishment of common trust funds.

See Sec. 36a-367 re management of common trust funds.

See Sec. 36a-368 re maintenance in accord with written plan.

See Sec. 36a-369 re investment of common trust fund assets.

See Sec. 36a-370 re mortgages held in common trust fund.

See Sec. 36a-371 re taxation.

See Sec. 36a-372 re national banking associations and foreign corporations.



Section 36a-366 - Establishment by qualified fiduciary and investment of funds.

(a) Any fiduciary qualified to act as such in this state may establish one or more common trust funds and may invest funds which it holds as fiduciary in those common trust funds, provided: (1) Such investment is specifically permitted by the instrument, judgment, decree or order creating the fiduciary relationship; (2) the fiduciary may exercise discretion with respect to investments; (3) such funds are held by the fiduciary as guardian; or (4) the fiduciary relationship is not created by an instrument, judgment, order or decree which specifically prohibits such investment.

(b) No fiduciary shall invest or accept for investment any funds in common trust funds other than in its fiduciary capacity.

(c) A bank may invest funds that it holds as a fiduciary in any common trust fund established by a bank or out-of-state bank provided: (1) Such investment is specifically permitted by the instrument, judgment, decree or order creating the fiduciary relationship; (2) the fiduciary may exercise discretion with respect to investments; or (3) such funds are held by the fiduciary as guardian, conservator or any other court appointed fiduciary.

(d) Notwithstanding the provisions of subsection (c) of this section, no Connecticut bank shall invest any funds that it holds as a fiduciary in any common trust fund in another state unless such fund is subject to statutes, rules or regulations of another state which are substantially similar to the provisions of this section, or unless such fund is subject to statutes, rules or regulations applicable to a national banking association.

(e) The provisions of sections 53-313 to 53-316, inclusive, shall not apply to a common trust fund established under this section or its fiduciary or to a collective managing agency account established under section 36a-368 or its managing agent.

(P.A. 94-122, S. 167, 340.)

History: P.A. 94-122 effective January 1, 1995.



Section 36a-367 - Management.

The provisions of this section apply to the establishment and management of common trust funds other than collective managing agency accounts.

(1) Any fiduciary maintaining one or more common trust funds shall have the executive management and control of each common trust fund administered by it, and the sole right at any time to sell, convert, exchange, transfer or otherwise change or dispose of the assets comprising the same.

(2) Any fiduciary maintaining one or more common trust funds shall designate clearly upon its records the names of the fiduciary accounts on behalf of which the fiduciary, as such or as cofiduciary, owns an interest in the common trust fund, and the extent of the interest of such fiduciary accounts therein.

(3) Any fiduciary owning an interest in a common trust fund on behalf of an account may transfer all or a portion of that interest to another account of which it is a fiduciary or cofiduciary if the terms of the instrument establishing the fiduciary relationship require or authorize the transfer of assets to such other account.

(4) No fiduciary administering a common trust fund shall issue any certificate or other document evidencing a direct or indirect interest in that fund in any form. No fiduciary account owning or holding an investment or interest in a common trust fund shall be deemed to have individual ownership of any asset in such common trust fund, but shall be deemed to have only a proportionate undivided interest in the common trust fund. The ownership of such assets shall be solely in the fiduciary as trustee.

(5) If any fiduciary maintaining one or more common trust funds holds property as cofiduciary, investment of that property in interests in a common trust fund may be made only with the written consent of the other cofiduciary or cofiduciaries and shall be withdrawn upon the written request of any such cofiduciary.

(6) When mortgages are held in a common trust fund, the reasonable expenses incurred in servicing such mortgages may be charged against the income account of the fund and paid to servicing agents, including the fiduciary administering the fund.

(7) The fiduciary may charge a fee for the management of the common trust fund, provided the fractional part of such fee proportionate to the interest of each participant shall not, when added to any other compensations charged by the fiduciary to the participant, exceed the total amount of compensations which would have been charged to such participant if no assets of such participant had been invested in participations in the fund.

(P.A. 94-122, S. 168, 340.)

History: P.A. 94-122 effective January 1, 1995.



Section 36a-368 - Maintenance in accord with written plan. Regulations re establishment and maintenance of collective managing agency accounts.

Each collective managing agency account to be maintained by a Connecticut bank shall be established and maintained in accordance with a written plan which shall be approved by a resolution of the bank’s governing board and filed with the commissioner. The commissioner may adopt regulations in accordance with chapter 54 consistent with the provisions of sections 36a-350 to 36a-372, inclusive, governing the establishment and maintenance of collective managing agency accounts. The written plan shall contain appropriate provisions consistent with such regulations. Such account shall be established and maintained by a Connecticut bank only upon approval in writing by the commissioner and only to the extent permission to establish and maintain such accounts is granted national banking associations under applicable federal laws and regulations.

(P.A. 94-122, S. 169, 340.)

History: P.A. 94-122 effective January 1, 1995.



Section 36a-369 - Investment.

(a) The funds and assets of a common trust fund may be invested and reinvested in those investments in which a fiduciary may invest funds or assets held in a fiduciary capacity under section 36a-350, provided, in determining whether the investment of funds received or held by the fiduciary in a common trust fund is proper, the fiduciary may consider the common trust fund as a whole and is not prohibited from making such investment because of any particular asset.

(b) Except as otherwise expressly provided in the instrument, judgment, decree or order creating the fiduciary relationship with the fiduciary or in the instrument creating the common trust fund, no investment for a common trust fund shall be made in stocks or bonds or other obligations of any one person, firm or corporation which would cause the total amount of investment in stocks or bonds or other obligations issued or guaranteed by such person, firm or corporation to exceed ten per cent of the value of the common trust fund, provided this limitation does not apply to investments in obligations of the United States or in obligations for the payment of the principal and interest of which the faith and credit of the United States is pledged.

(P.A. 94-122, S. 170, 340.)

History: P.A. 94-122 effective January 1, 1995.



Section 36a-370 - Mortgages.

If mortgages are held in a common trust fund, the fiduciary may, but is not required to, take any one or more of the following actions:

(1) A fiduciary may transfer up to five per cent of the net income derived by a common trust fund from mortgages held by such fund during any regular accounting period to a reserve account, provided no such transfer shall be made which would cause the amount in such account to exceed one per cent of the outstanding principal amount of all mortgages held in the fund. If established, the amount of such reserve account shall be deducted from the assets of the fund in determining the fair market value of the fund for the purposes of admissions and withdrawals. If a reserve account is established, at the end of each accounting period all interest payments which are due but unpaid with respect to mortgages in the fund shall be charged against the reserve account to the extent available and credited to income distributed to participants. In the event of subsequent recovery of such payments by the fund, the reserve account shall be credited with the amount recovered.

(2) A fiduciary may withdraw a defaulted mortgage from a common trust fund and segregate it for the benefit of all participants in the fund at the time of such withdrawal. In such event, the segregated mortgage shall be administered or realized upon for the benefit ratably of all participants in the common trust fund at the time of withdrawal.

(3) A fiduciary may purchase for its own account from a common trust fund any defaulted mortgage held by such fund, if in the judgment of its board of directors the cost of segregation of such mortgage would be greater than the difference between its market value and its principal amount plus interest and penalty charges due. If a fiduciary elects to so purchase the mortgage, it shall do so at its market value or at the sum of principal, interest and penalty charges, whichever is greater.

(P.A. 94-122, S. 171, 340.)

History: P.A. 94-122 effective January 1, 1995.



Section 36a-371 - Taxation.

No fiduciary, or the common trust funds held by it, shall be liable for any taxes imposed by this state or any of its subdivisions in connection with the ownership of personal property. No tax shall be assessed or levied upon any certificate or other evidence of ownership of an interest in a common trust fund.

(P.A. 94-122, S. 172, 340.)

History: P.A. 94-122 effective January 1, 1995.



Section 36a-372 - Investment in common trust funds by national banking associations and foreign corporations acting as executor or testamentary trustee.

Any national banking association or foreign corporation which has qualified and is acting as executor or testamentary trustee in this state pursuant to the provisions of section 45a-206 may, subject to the provisions of this section, invest any funds held by it as an executor or testamentary trustee in any common trust fund which it maintains according to the laws of the state where its principal place of business is located, provided no such investment may be made unless the will under which such executor or testamentary trustee is acting either specifically permits such investment or authorizes such executor or testamentary trustee to exercise its discretion with respect to investments or does not specifically prohibit investment in common trust funds.

(P.A. 94-122, S. 173, 340.)

History: P.A. 94-122 effective January 1, 1995.



Section 36a-380 - (Formerly Sec. 36-314). License.

(a) Except as provided in this section, no entity, other than a bank or out-of-state bank that maintains in this state a branch as defined in section 36a-410, shall have or exercise in this state the power to receive, by grant, assignment, transfer, devise, bequest or otherwise, any money, securities or other personal property, or any interest in real estate from any person in trust, to hold, manage or dispose of the same for the benefit of any third person, or to accept or execute any such trust, unless such entity is specifically empowered so to act by a general statute of this state or by a special act of the General Assembly. Any entity so empowered to act as trustee, other than such bank or out-of-state bank, shall, before so acting, obtain a license from the commissioner as provided in subsection (b) of this section.

(b) (1) Application for such license shall be in writing upon forms to be furnished by the commissioner and shall contain the full name and address of the applicant entity and of each of its principals and officers and a statement of the assets and liabilities of such entity in such form as the commissioner requires. If, upon examination of such application and upon any further investigation that the commissioner deems necessary, the commissioner is satisfied that such entity is solvent and conducting its business according to law, the commissioner may issue to such entity a license to receive property in trust and to execute and administer trusts to the extent and in the manner authorized by the charter, certificate of incorporation, partnership agreement, articles of association, articles of organization or similar document, as applicable, of such entity or by any general or special law of this state, but not otherwise. If it appears to the commissioner that any such applicant entity is insolvent, or that its business is being conducted contrary to law or to the provisions of its charter, certificate of incorporation, partnership agreement, articles of association, articles of organization or similar document, as applicable, the commissioner shall refuse to issue such license.

(2) In connection with an application for such license and at any other time, the commissioner may, in accordance with section 29-17a, arrange for a criminal history records check requiring the fingerprinting of each principal, director and officer of the entity or conducting of any other method of positive identification of such individuals required by the State Police Bureau of Identification.

(c) As used in sections 36a-380 to 36a-386, inclusive, “entity” means corporation, joint stock company, association, partnership, limited partnership, unincorporated organization, limited liability company or similar organization, but does not include any corporation of which the majority of the shares are owned by the United States or by any state.

(1949 Rev., S. 6018; P.A. 85-188, S. 7; 85-379, S. 40; P.A. 86-403, S. 77, 132; P.A. 92-12, S. 76; P.A. 94-122, S. 174, 340; P.A. 95-155, S. 24, 29; P.A. 05-288, S. 205; P.A. 11-50, S. 11; P.A. 12-96, S. 24.)

History: P.A. 85-188 and P.A. 85-379 applied provisions of section to state or federally chartered savings banks and savings and loan associations; P.A. 86-403 made technical change in Subsec. (1); P.A. 92-12 redesignated Subsecs. and Subdivs. and made technical changes; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-314 transferred to Sec. 36a-380 in 1995; P.A. 95-155 added reference to out-of-state banks in Subsec. (a), effective June 27, 1995; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005; P.A. 11-50 amended Subsec. (b) to designate existing provisions as Subdiv. (1) and add Subdiv. (2) permitting commissioner to arrange for criminal history records check of each principal, executive officer and director, effective July 1, 2011; P.A. 12-96 replaced “corporation” with “entity” throughout, added references to principals, certificate of incorporation, partnership agreement, articles of association, articles of organization or similar document, and officer in Subsec. (b) and added Subsec. (c) defining “entity”.



Section 36a-381 - (Formerly Sec. 36-315). Exemptions.

The provisions of sections 36a-380 to 36a-386, inclusive, shall not apply to the administration of: (1) Any trust for cemetery purposes by an incorporated cemetery association; (2) any charitable, religious or educational trust by an entity organized for charitable, religious or educational purposes; (3) any trust by a life insurance company of the proceeds of its insurance policies; (4) any trust by an entity without compensation and not as a part of its regular business; (5) any trust in real or personal property the trustee of which is a corporation acting pursuant to the provisions of section 45a-206; (6) any trust the trustee of which is acting as trustee under mortgage pursuant to the provisions of section 36a-395; or (7) any trust the trustee of which is an out-of-state trust company acting pursuant to section 36a-434a.

(1949 Rev., S. 6019; P.A. 86-234, S. 1, 6; P.A. 92-12, S. 77; P.A. 94-122, S. 175, 340; P.A. 98-258, S. 3; P.A. 12-96, S. 25.)

History: P.A. 86-234 deleted former Subdiv. (e) re inapplicability of chapter to trust in real property or real property accompanied by personal property as included in Sec. 49-93 provisions under mortgage or deed of trust held as security for loan and inserted new Subdivs. (e) and (f) re trust having as trustee corporations acting pursuant to Secs. 45-191 and 36-249, respectively; P.A. 92-12 redesignated Subdivs.; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-315 transferred to Sec. 36a-381 in 1995; P.A. 98-258 added new Subdiv. (7) re exemption for any trust the trustee of which is a corporation acting pursuant to Sec. 36a-434a; P.A. 12-96 replaced references to corporation with references to entity in Subdivs. (2) and (4), deleted reference to corporation and added reference to acting as trustee under mortgage in Subdiv. (6) and replaced reference to corporation with reference to out-of-state trust company in Subdiv. (7).



Section 36a-382 - (Formerly Sec. 36-316). Examination; cost and fee.

The commissioner shall annually or more often examine each entity licensed under sections 36a-380 to 36a-386, inclusive, and special acts 93-12, 93-19 and 93-20, any provision in the charter, certificate of incorporation, partnership agreement, articles of association, articles of organization or similar document, as applicable, of any such entity to the contrary notwithstanding, and shall require that such entity file an annual report in such form as the commissioner may prescribe and such other reports as the commissioner may require. Each such licensed entity shall pay the cost of such examination as determined by the commissioner and shall, in addition, pay to the commissioner an annual license fee of one hundred dollars. Such license fee shall be payable not later than the thirtieth day of June in each year and the fee for licenses granted upon any other date shall be prorated to the thirtieth day of June next following the issuance thereof, provided no fee for the unexpired portion of any license year shall be less than twenty dollars.

(1949 Rev., S. 6020; P.A. 77-614, S. 161, 610; P.A. 80-482, S. 257, 345, 348; P.A. 87-9, S. 2, 3; P.A. 90-271, S. 20, 24; P.A. 94-122, S. 176, 340; May 25 Sp. Sess. P.A. 94-1, S. 106, 130; P.A. 12-96, S. 26.)

History: P.A. 77-614 made banking department a division within the department of business regulation with banking commissioner as its head, effective January 1, 1979; P.A. 80-482 restored banking division as independent department with commissioner as its head and abolished the department of business regulation; (Revisor’s note: Pursuant to P.A. 87-9 “banking department” was changed editorially by the Revisors to “department of banking”); P.A. 90-271 made a technical change; P.A. 94-122 made technical changes, effective January 1, 1995; May 25 Sp. Sess. P.A. 94-1 made a further technical change, effective January 1, 1994, and applicable January 1, 1995; Sec. 36-316 transferred to Sec. 36a-382 in 1995; P.A. 12-96 replaced “corporation” with “entity”, added “certificate of incorporation, partnership agreement, articles of association, articles of organization or similar document, as applicable” and made a technical change.



Section 36a-383 - (Formerly Sec. 36-317). Procedure in case of failure to comply with cease and desist order or insolvency.

If it at any time appears to the commissioner that any entity so licensed has failed to comply with a cease and desist order issued by the commissioner or is insolvent or likely to become insolvent, the commissioner may revoke such license in accordance with section 36a-51 and apply to the superior court for the judicial district of Hartford or the judicial district in which such entity is located for an injunction restraining such entity from continuing to receive property in trust and restraining it from administering any and all trusts including such as may be then in force and effect, and for an order appointing some suitable person to succeed such entity as trustee of any trust property then in its possession or in or to which it has any right, title, interest or claim, or for any other or further order as appears to the court as necessary or advisable to protect and secure the interests of the beneficiaries of any such trust property. The court, after reasonable notice to such entity and hearing thereon, may issue such injunction or other order or grant such other equitable relief as the facts may warrant and, pending such hearing, the court may issue such temporary injunction or restraining order as the court deems equitable.

(1949 Rev., S. 6021; P.A. 78-280, S. 2, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-357, S. 55, 78; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 177, 340; P.A. 95-220, S. 4–6; P.A. 12-96, S. 27.)

History: P.A. 78-280 substituted reference to judicial districts for reference to counties; P.A. 91-357 deleted obsolete language re judge of the superior court and made a technical change; P.A. 94-122 deleted the cease and desist provisions moved to Sec. 36a-52, allowed the commissioner to apply for enforcement orders to the Hartford-New Britain superior court and made technical changes, effective January 1, 1995 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); Sec. 36-317 transferred to Sec. 36a-383 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 12-96 replaced “corporation” with “entity”.

See Sec. 36a-52 re cease and desist orders.



Section 36a-384 - (Formerly Sec. 36-318). Segregation of securities. Deposits.

The securities and investments of each trust committed to any such entity so licensed shall be set apart and segregated and shall not be mingled with the securities and investments of any other trust or of the entity. Any undistributed or temporarily uninvested cash held by such entity as trustee shall be deposited in the name of the trust or in the name of the entity as trustee in a bank, provided, when any such undistributed or uninvested cash is deposited in the name of the entity as trustee, such deposits shall be so identified on the books of the entity as to disclose the beneficial ownership thereof.

(1949 Rev., S. 6022; P.A. 94-122, S. 178, 340; P.A. 12-96, S. 28.)

History: P.A. 94-122 allowed nonbank trust companies to deposit undistributed or uninvested trust funds in any bank, effective January 1, 1995; Sec. 36-318 transferred to Sec. 36a-384 in 1995; P.A. 12-96 replaced “corporation” with “entity”.

See Sec. 45a-208 re deposit of securities in clearing corporation.



Section 36a-385 - (Formerly Sec. 36-319). Name.

No such entity so licensed shall use, either as a part of its name, or as a prefix or suffix thereto, or as a designation of the business carried on by it, the word “bank”, “banking”, “banker”, “bankers”, “trust” or “savings”, notwithstanding any provision of the charter, certificate of incorporation, partnership agreement, articles of association, articles of organization or similar document, as applicable, of any such entity.

(1949 Rev., S. 6023; P.A. 94-122, S. 179, 340; P.A. 12-96, S. 29.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-319 transferred to Sec. 36a-385 in 1995; P.A. 12-96 replaced “corporation” and “corporation to the contrary” with “entity” and added “certificate of incorporation, partnership agreement, articles of association, articles of organization or similar document, as applicable”.



Section 36a-386 - (Formerly Sec. 36-319a). Planned Lifetime Assistance Network of Connecticut, Inc. Self-sufficiency trusts.

(a) Planned Lifetime Assistance Network of Connecticut, Inc. shall have the power to receive, by grant, assignment, transfer, devise, bequest or otherwise, any money, securities or other personal property, or any interest in real estate from any person or corporation in trust, to hold, manage or dispose of the same for the benefit of any person with disabilities or to accept or execute any such trust pursuant to the provisions of sections 36a-380 to 36a-386, inclusive, provided Planned Lifetime Assistance Network of Connecticut, Inc. shall be a nonprofit corporation incorporated in this state and shall be licensed in accordance with, and comply with the provisions of said sections. The purpose of such a trust shall be to assist the beneficiary in achieving and maintaining self-sufficiency.

(b) Planned Lifetime Assistance Network of Connecticut, Inc. shall establish a charitable trust which shall benefit any person with disabilities for whom an individual trust has not been established. Planned Lifetime Assistance Network of Connecticut, Inc. shall charge each trust created under subsection (a) of this section an annual administrative fee, which shall not exceed the actual costs of administering such trusts. The grantor of a trust created under subsection (a) of this section may enter into an agreement whereby a percentage of the remainder of the trust may be transferred to the charitable trust upon the death of the beneficiary.

(c) The board of directors of Planned Lifetime Assistance Network of Connecticut, Inc. shall report, on or before June 30, 1991, and annually thereafter, to the joint standing committees of the General Assembly having cognizance of matters relating to human services and banks: (1) The number of beneficiaries for whom assets are placed in trust; (2) the amount held on behalf of each beneficiary; (3) the type of assets funding each trust; (4) the income earned by all such trusts; (5) the amount and purpose of any funds dispersed; (6) the number of grantors who agree to transfer a percentage of the remainder of a trust established pursuant to subsection (a) of this section to the charitable trust and the percentage and amount transferred by each; and (7) an itemization of administrative costs.

(P.A. 90-316.)

History: Sec. 36-319a transferred to Sec. 36a-386 in 1995.



Section 36a-395 - (Formerly Sec. 36-249). Application of provisions.

The provisions of this section and sections 36a-396 to 36a-399, inclusive, shall apply to each person, firm or corporation, hereinafter referred to as “trustee”, acting or proposing to act as trustee under a mortgage or deed of trust of real property, in any case in which the note, notes, bond or bonds or other evidence of indebtedness secured thereby have been or are to be sold as investments, except that they shall not apply to any bank, any corporation licensed by the commissioner to receive property in trust and to execute and administer trusts or any corporation acting pursuant to the provisions of section 45a-206.

(1949 Rev., S. 5958; P.A. 81-192; P.A. 94-122, S. 180, 340.)

History: P.A. 81-192 excluded corporations “acting pursuant to the provisions of section 45-191” from provisions of chapter; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-249 transferred to Sec. 36a-395 in 1995.



Section 36a-396 - (Formerly Sec. 36-250). Notice to commissioner. Examination. Fee.

(a) Each such trustee, before acting as such trustee, shall notify the commissioner in writing that such trustee proposes to so act and shall be under the supervision of the commissioner to the extent of such trustee accounts.

(b) The commissioner shall, annually or more often, examine all such trustee accounts and shall require that each such trustee file an annual report of such accounts held in trust in such form as the commissioner may prescribe and such other reports relating to the administration of any such trust as the commissioner may require. Such annual report shall be as of the close of business on the thirty-first day of December and shall be filed with the commissioner on or before the thirtieth day of January in each year.

(c) Each such trustee shall pay an annual fee of twenty-five dollars, and, in addition, shall pay the actual cost of such examination as determined by the commissioner.

(1949 Rev., S. 5959; 1951, S. 2766d; P.A. 77-614, S. 161, 610; P.A. 80-482, S. 255, 345, 348; P.A. 87-9, S. 2, 3; P.A. 90-271, S. 19, 24; P.A. 92-12, S. 71; P.A. 94-122, S. 181, 340.)

History: P.A. 77-614 made banking department a division within the department of business regulation, retaining commissioner as its head, effective January 1, 1979; P.A. 80-482 restored banking division as an independent department and abolished the department of business regulation; (Revisor’s note: Pursuant to P.A. 87-9 “banking department” was changed editorially by the Revisors to “department of banking”); P.A. 90-271 made a technical change in Subsec. (2); P.A. 92-12 redesignated Subsecs. and made a technical change; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-250 transferred to Sec. 36a-396 in 1995.



Section 36a-397 - (Formerly Sec. 36-251). Records. Deposit of funds.

All moneys, funds or other assets held in trust by such trustees shall, at all times, be so held as to disclose that they are held in trust, and all books and records pertaining thereto shall contain sufficient information to identify and separate the moneys, funds and assets of each trust from those of other trusts and from other assets held by such trustee. Any such trust funds that are temporarily uninvested or undistributed shall be deposited in the name of the trust or in the name of such person, firm or corporation as trustee in a bank or in such other depository as may be approved by the commissioner.

(1949 Rev., S. 5960; P.A. 94-122, S. 182, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-251 transferred to Sec. 36a-397 in 1995.



Section 36a-398 - (Formerly Sec. 36-252). Powers.

Each trustee shall have the following powers, whether expressly contained in the terms of the trust or not, unless expressly forbidden:

(1) Such trustee may accept conveyance of the mortgaged property when it deems it advisable, instead of obtaining title thereto by foreclosure; provided no right to any deficiency judgment on the notes, bonds or other evidences of indebtedness secured by such mortgage shall be affirmatively released by such trustee without the consent of the owners of such notes, bonds or other evidences of indebtedness.

(2) After acquiring title to such mortgaged property in either manner, or if money is needed by such trustee to redeem such property from the foreclosure of tax liens or other liens prior to such trust mortgage and to thus acquire such title, or to purchase such property at a court sale in any such foreclosure action, such trustee may, directly or indirectly, mortgage such premises to any Connecticut bank, to obtain the money necessary to so redeem or purchase such property or to pay any taxes or assessment liens due on such property. No such bank, accepting such a mortgage, shall be responsible for the rightful application of the money thus obtained by the trustee. No commission or bonus shall be paid by such trustee for such loan. All property or money received by such trustee as provided in this section shall be subject to such trust and shall be held and disposed of for the benefit of the beneficiaries of such trust, pro rata, or in such manner as such trust provides.

(1949 Rev., S. 5961; P.A. 92-12, S. 72; P.A. 94-122, S. 183, 340.)

History: P.A. 92-12 redesignated Subdivs. and made technical changes; P.A. 94-122 changed “savings bank in Connecticut, or to any other bank under the supervision of the commissioner” to “Connecticut bank”, effective January 1, 1995; Sec. 36-252 transferred to Sec. 36a-398 in 1995.



Section 36a-399 - (Formerly Sec. 36-253). Orders and injunctions. Death of trustee.

(a) If the trustee does not comply with any such cease and desist order issued by the commissioner or if it appears to the commissioner that any such trustee is insolvent or likely to become insolvent, the commissioner may apply to the superior court for the judicial district of Hartford or the judicial district in which such trustee resides or conducts such business for an injunction restraining such trustee from continuing to receive property under mortgages or deeds of trust and restraining the trustee from administering any and all trusts then in force and effect, and for an order appointing some suitable person to succeed such person, firm or corporation as trustee of any trust property then in the trustee’s possession or in or to which the trustee has any right, title, interest or claim, and for such other or further order as appears to the court necessary or desirable to protect and secure the interests of the beneficiaries of any such trust property. The court may issue such injunction or other order after reasonable notice to such trustee, provided, if such mortgage or deed of trust provides for a certain successor trustee and if such successor trustee is a suitable person to act in such capacity, the court may appoint such successor trustee to be the acting trustee.

(b) In the event of the death of any such trustee, if no successor trustee is provided for in any such mortgage or deed of trust, the commissioner may apply to the superior court for the judicial district of Hartford for an order appointing some suitable person to succeed such trustee.

(1949 Rev., S. 5962; P.A. 78-280, S. 2, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-357, S. 54, 78; P.A. 92-12, S. 73; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 184, 340; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 replaced reference to counties with reference to judicial districts; P.A. 91-357 deleted obsolete language re judge of the superior court and made technical changes; P.A. 92-12 redesignated Subsecs. and made technical changes; P.A. 94-122 deleted the cease and desist provisions moved to Sec. 36a-52, authorized the commissioner to apply for enforcement orders to the Hartford-New Britain superior court and made technical changes, effective January 1, 1995 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1994 regular and special sessions, effective September 1, 1996); Sec. 36-253 transferred to Sec. 36a-399 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.






Chapter 666 - Out-of-State Banks

Section 36a-410 - (Formerly Sec. 36-552). Definitions.

As used in sections 36a-410 to 36a-413, inclusive, unless the context otherwise requires:

(1) “Branch” means a domestic branch as defined in 12 USC Section 1813, as from time to time amended, except that “branch” includes any branch bank, branch office, branch agency, additional office, or any branch place of business at which fiduciary or trust powers are exercised;

(2) “Commercial activities” has the same meaning as provided in subsection (a) of section 36a-145;

(3) “Connecticut holding company” means any holding company whose home state is this state;

(4) “De novo branch” means a branch of a bank or an out-of-state bank other than a foreign bank, which:

(A) Is originally established by such bank or out-of-state bank; and

(B) Does not become a branch of such bank or out-of-state bank as the result of (i) the acquisition by the bank or out-of-state bank of an insured depository institution or a branch of an insured depository institution; or (ii) the conversion, merger or consolidation of any such institution or branch;

(5) “Home state” means: (A) With respect to a federally-chartered bank, the state in which the main office of the bank is located; (B) with respect to a foreign bank, the state which is the home state of the foreign bank under the International Bank Act of 1978, 12 USC Section 3101 et seq., as from time to time amended, if any, or the foreign country by which such bank is chartered; (C) with respect to a state-chartered bank, the state by which such bank is chartered; (D) with respect to a bank holding company, the state in which the total deposits of all banking subsidiaries of such company are the largest on the later of July 1, 1966, or the date on which the company became a bank holding company under the federal Bank Holding Company Act of 1956, 12 USC Section 1841 et seq., as from time to time amended, and in the case of any such company that holds a banking subsidiary that functions solely in a trust or fiduciary capacity, the state in which the total of such trust or fiduciary assets of such subsidiaries were the largest on the date such company became a bank holding company; and (E) with respect to a savings and loan holding company, the state in which the total deposits of all savings and loan association subsidiaries of such company were the largest on the date on which the company became a savings and loan holding company and, in the case of any such company that holds a savings and loan association subsidiary that functions solely in a trust or fiduciary capacity, the state in which the total of such trust or fiduciary assets of such subsidiaries were the largest on the date on which such company became a savings and loan holding company;

(6) “Out-of-state holding company” means any holding company whose home state is a state other than this state or whose home state is a foreign country.

(P.A. 83-411, S. 1, 20; P.A. 84-329, S. 1, 6; P.A. 87-9, S. 2, 3; 87-205, S. 3, 6; 87-589, S. 80, 87; P.A. 88-174, S. 1; P.A. 90-2, S. 1, 20; P.A. 91-357, S. 59, 78; P.A. 92-12, S. 100; P.A. 94-122, S. 185, 340; P.A. 95-155, S. 25, 29; P.A. 97-160, S. 3, 7; P.A. 05-39, S. 8; P.A. 07-14, S. 2.)

History: P.A. 84-329 amended Subsecs. (a), (b), (h) and (n) to give the defined terms the meanings in effect under 12 U.S.C. 1841(a) on June 8, 1983; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 87-205 made technical changes in introductory language; P.A. 87-589 extended application of definitions to Sec. 42-133c; P.A. 88-174 amended the definitions of “Connecticut bank”, “Connecticut savings bank”, “Connecticut savings and loan association”, “New England bank”, “New England savings bank” and “New England savings and loan association” to include references to savings and loan holding companies; added a new Subsec. (h) defining “Connecticut savings loan holding company”; added a new Subsec. (n) defining “New England savings and loan holding company”; and added a new Subsec. (o) defining “savings and loan holding company”, relettering prior definitions as necessary; P.A. 90-2 added definitions of “Foreign bank”, “Foreign country”, “Out-of-state bank”, “Out-of-state bank holding company”, “Out-of-state savings bank”, “Out-of-state savings and loan association” and “Out-of-state savings and loan holding company”, deleted definitions of “New England bank”, “New England bank holding company”, “New England savings bank”, “New England savings and loan association” and “New England savings and loan holding company”, amended definitions of “Connecticut bank”, “Connecticut bank holding company”, “Connecticut savings bank”, “Connecticut savings and loan association” and “Connecticut savings and loan holding company” to eliminate provisions re ownership or control by Connecticut or other New England financial institutions, and made technical changes to the definitions of “Bank”, “Bank holding company”, “Control”, “Savings and loan holding company” and “Subsidiary”; P.A. 91-357 deleted reference to Sec. 42-133c as section to which definitions apply; P.A. 92-12 redesignated Subsecs. and made technical changes; P.A. 94-122 deleted definitions included in Sec. 36a-2 and added “Connecticut holding company” and “out-of-state holding company”, effective January 1, 1995; Sec. 36-552 transferred to Sec. 36a-410 in 1995; P.A. 95-155 added definitions of “branch”, “de novo branch”, and “home state”, changed reference from principal place of business to home state in definition of “Connecticut holding company”, and added reference re home state and deleted exceptions from any holding company in definition of “out-of-state holding company”, effective June 27, 1995; P.A. 97-160 redefined “branch” in Subdiv. (1) to include any branch bank, branch office, branch agency, additional office, or any branch place of business at which fiduciary or trust powers are exercised, effective June 24, 1997; P.A. 05-39 amended Subdiv. (4)(E) to provide that with respect to savings and loan holding company that holds savings and loan association subsidiaries that function solely in trust or fiduciary capacity, its home state shall be the state in which the total of trust or fiduciary assets of such subsidiaries were the largest on date such company became a savings and loan holding company, effective May 17, 2005; P.A. 07-14 added new Subdiv. (2) defining “commercial activities” and redesignated existing Subdivs. (2) to (5) as Subdivs. (3) to (6), effective May 2, 2007.



Section 36a-410a - Mergers between Connecticut and out-of-state banks authorized. Interstate branching.

It is the purpose of public act 95-155* to permit interstate merger transactions between banks in Connecticut and out-of-state banks prior to June 1, 1997, and to permit de novo interstate branching, in response to the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, P.L. No. 103-328, 108 Stat. 2338.

(P.A. 95-155, S. 1, 29.)

*Note: Public act 95-155 is entitled “An Act Concerning Interstate Banking and Branching”. (See Reference Table captioned “Public Acts of 1995” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 95-155 effective June 27, 1995.



Section 36a-411 - (Formerly Sec. 36-553). Out-of-state holding companies: Powers re interstate acquisitions and establishment of banks and Connecticut holding companies.

Any out-of-state holding company may, with the approval of the commissioner, acquire and retain direct or indirect ownership or control of ten per cent or more of the voting stock of any bank, provided such bank has been in existence and continuously operating for at least five years, unless the commissioner waives this requirement, or Connecticut holding company, provided the subsidiary banks of such holding company have been in existence and continuously operating for at least five years, unless the commissioner waives this requirement or establish a bank. The commissioner may approve such acquisition or establishment only if the laws of the home state of such out-of-state holding company authorize, under conditions no more restrictive than those imposed by the laws of this state, as determined by the commissioner, a Connecticut holding company to establish or acquire and retain direct or indirect ownership or control of ten per cent or more of the voting stock of out-of-state banks or out-of-state holding companies whose home state is such state. The acquisition or establishment shall not take place if such out-of-state holding company, including all insured depository institutions which are affiliates of the out-of-state holding company, upon consummation of the acquisition or establishment, would control thirty per cent or more of the total amount of deposits of insured depository institutions in this state, unless the commissioner permits a greater percentage of such deposits. Before approving any such establishment or acquisition, the commissioner shall consider whether such establishment or acquisition can reasonably be expected to produce benefits to the public and whether such benefits clearly outweigh possible adverse effects, including, but not limited to, an undue concentration of resources and decreased or unfair competition. The commissioner shall not approve such acquisition or establishment unless the commissioner considers whether: (1) The investment and lending policies of the bank to be acquired, or the proposed investment and lending policies of the bank to be established, are consistent with safe and sound banking practices and will benefit the economy of this state; (2) the services or proposed services of the bank to be acquired or established are consistent with safe and sound banking practices and will benefit the economy of this state; (3) the acquisition or establishment will not substantially lessen competition in the banking industry of this state; and (4) in the case of such establishment or an acquisition and retention of ownership or control of twenty-five per cent or more of such voting stock, the out-of-state holding company (A) has sufficient capital to ensure, and agrees to ensure, that the bank to be acquired or established will comply with applicable minimum capital requirements, and (B) has sufficient managerial resources to operate the bank to be acquired or established in a safe and sound manner. The commissioner shall not approve such acquisition or establishment unless the commissioner makes the findings required by section 36a-34. Any such establishment or acquisition by an out-of-state holding company shall be effected in accordance with the laws of this state applicable to such activities when conducted by Connecticut holding companies.

(P.A. 83-411, S. 2, 20; P.A. 88-174, S. 2; 88-224, S. 1; P.A. 89-132, S. 2, 6; P.A. 90-2, S. 2, 20; P.A. 91-189, S. 8, 13; P.A. 92-17, S. 6, 7; P.A. 93-24, S. 5, 9; 93-59, S. 7, 8; P.A. 94-122, S. 186, 340; P.A. 95-155, S. 26, 29; P.A. 96-191, S. 2, 6.)

History: P.A. 88-174 added Subsec. (b) concerning New England savings and loan holding companies; P.A. 88-224 required the commissioner to use a balancing test before approving any establishment or acquisition and to adopt regulations; P.A. 89-132 amended Subsecs. (a) and (b) to allow rather than require the commissioner to order divestiture prior to March 30, 1990, and to require the commissioner to order divestiture after March 30, 1990; P.A. 90-2 changed New England bank holding company and New England savings and loan holding company to out-of-state bank holding company and out-of-state savings and loan holding company, provided for the establishment of new Connecticut financial institutions by out-of-state bank holding companies and savings and loan holding companies on and after February 1, 1992, added certain criteria for the commissioner of banking to consider prior to approving any acquisition or establishment, added certain findings to be made by the commissioner prior to granting such approval, provided that the regulations required under Subsec. (a) apply only to establishment or acquisition by a New England bank holding company, and deleted provisions re divestiture; P.A. 91-189 required the commissioner to consider whether the proposed acquisition or establishment will not substantially lessen competition in the banking industry, added provisions re considerations to be made by the commissioner in the case of purchase and retention of ownership or control of 25% or more of the voting stock of the Connecticut institution, added provisions re regulations concerning the commissioner’s findings of records of compliance with community reinvestment and consumer protection requirements and made technical changes; P.A. 92-17 added Subsec. (c); P.A. 93-24 amended Subsec. (a) by deleting provision re adoption of regulations setting specific standards for the approval of any establishment or acquisition by a New England banking holding company for out-of-state banking holding companies, effective May 4, 1993; P.A. 93-59 made technical corrections to Subsec. (c), effective May 10, 1993; P.A. 94-122 deleted the community reinvestment provisions in Subsec. (a), deleted Subsec. (b) re out-of-state savings and loan holding companies, deleted Subsec. (c) as obsolete, made interstate banking law apply to acquisitions of 10% or more of a Connecticut bank’s stock by an out-of-state holding company, specified that for foreign country banks that have already entered the U.S., reciprocity applies to the bank’s home state under the federal International Banking Act, deleted the requirement that reciprocity laws of other states or foreign countries be “express”, deleted the reciprocity provision for de novo establishments of in-state banks by out-of-state holding companies, and made technical changes, effective January 1, 1995; Sec. 36-553 transferred to Sec. 36a-411 in 1995; P.A. 95-155 added provisos re five-year requirement, changed references from principal place of business and place of operations to home states, added restriction re controlling deposits, changed “institution” to “bank” and made technical changes, effective June 27, 1995; P.A. 96-191 made change re commissioner approval, and made clear that five-year existence requirement did not apply to establishment of a bank, effective June 3, 1996.



Section 36a-412 - (Formerly Sec. 36-555). Out-of-state banks: Merger, consolidation and acquisition. De novo branches. Powers of branches. Loan production offices. Applicability of Connecticut law. Commissioner approval.

(a)(1) Any out-of-state bank, whether or not owned or controlled by an out-of-state holding company, may, with the approval of the commissioner, merge or consolidate with or acquire a branch or significant part of the assets or ten per cent or more of the stock of a bank provided such bank has been in existence and continuously operating for at least five years, unless the commissioner waives this requirement, where the institution resulting from any such merger or consolidation is an out-of-state bank, provided the laws of the home state of such out-of-state bank authorize, under conditions no more restrictive than those imposed by the laws of this state as determined by the commissioner, a bank to merge or consolidate with or purchase a branch or significant part of the assets or ten per cent or more of the stock of an out-of-state bank whose home state is such state. Such merger, consolidation or acquisition shall not take place if the out-of-state bank, including all insured depository institutions which are affiliates of the out-of-state bank, upon consummation of the merger, consolidation or acquisition, would control thirty per cent or more of the total amount of deposits of insured depository institutions in this state, unless the commissioner permits a greater percentage of such deposits. Any such merger, consolidation or acquisition of assets or stock shall be effected in accordance with and subject to the filing requirements and any limitations imposed by the laws of this state with respect to mergers, consolidations and acquisitions between banks. Any such out-of-state bank that engages in business in this state shall comply with the requirements of section 33-920 or subsection (a) of section 33-1210. Before approving any such merger, consolidation or acquisition, the commissioner shall make such considerations, determinations and findings as required by the laws of this state with respect to mergers, consolidations and acquisitions between banks and, in addition, shall consider whether such merger, consolidation or acquisition can reasonably be expected to produce benefits to the public and whether such benefits clearly outweigh possible adverse effects, including, but not limited to, an undue concentration of resources and decreased or unfair competition. The commissioner shall not approve such merger, consolidation or acquisition unless the commissioner considers whether: (A) The investment and lending policies of the out-of-state bank, in the case of a merger or acquisition of assets, or the proposed investment and lending policies of the bank, in the case of an acquisition of stock, or of the institution that will result from a consolidation, are consistent with safe and sound banking practices and will benefit the economy of this state; (B) the services of the bank or branch to be acquired, or of the institution that will result from a merger, or the proposed services of the institution that will result from a consolidation, are consistent with safe and sound banking practices and will benefit the economy of this state; (C) the merger, consolidation or acquisition will not substantially lessen competition in the banking industry of this state; (D) in the case of a merger or consolidation or the acquisition of twenty-five per cent or more of such stock, the out-of-state bank (i) has sufficient capital to ensure, and agrees to ensure, that the bank to be acquired or the institution that will result from the merger or consolidation will comply with applicable minimum capital requirements, and (ii) has sufficient managerial resources to operate the bank to be acquired or the institution that will result from the merger or consolidation in a safe and sound manner; and (E) the out-of-state bank is in compliance with applicable minimum capital requirements. The commissioner shall not approve such merger, consolidation or acquisition unless the commissioner makes the findings required by section 36a-34. Any out-of-state bank that merges or consolidates with or acquires a branch pursuant to this subdivision may establish additional branches in this state.

(2) Any out-of-state bank, other than a foreign bank, may, with the approval of the commissioner, and in accordance with the provisions of this subdivision, establish a de novo branch in this state. Any such establishment shall be effected in accordance with and subject to the filing requirements and any limitations imposed by section 36a-145. Any such out-of-state bank that engages in business in this state shall comply with the requirements of section 33-920 or subsection (a) of section 33-1210. Before approving any such establishment, the commissioner shall make such considerations, determinations and findings as required by section 36a-145 and, in addition, shall consider whether such establishment can reasonably be expected to produce benefits to the public and whether such benefits clearly outweigh possible adverse effects, including, but not limited to, an undue concentration of resources and decreased or unfair competition. The commissioner shall not approve such establishment unless the commissioner considers whether: (A) The investment and lending policies of the out-of-state bank are consistent with safe and sound banking practices and will benefit the economy of this state; (B) the proposed services of the branch are consistent with safe and sound banking practices and will benefit the economy of this state; (C) the establishment will not substantially lessen competition in this state; (D) the out-of-state bank is adequately managed and will continue to be adequately managed upon establishment of such branch; and (E) the out-of-state bank is in compliance with applicable minimum capital requirements. The commissioner shall not approve such establishment unless the commissioner makes the findings required by section 36a-34. An out-of-state bank which has established a de novo branch in this state in accordance with this subdivision may establish additional branches in this state.

(3) Any out-of-state bank, regardless of whether it has a branch in this state, may merge or consolidate with or acquire a branch in this state of an out-of-state bank that has a branch in this state.

(4) (A) The laws of this state, including laws regarding (i) community reinvestment pursuant to sections 36a-30 to 36a-33, inclusive; (ii) consumer protection pursuant to sections 36a-41 to 36a-45, inclusive, 36a-290 to 36a-304, inclusive, 36a-306, 36a-307, 36a-315 to 36a-323, inclusive, 36a-645 to 36a-647, inclusive, 36a-690, 36a-695 to 36a-700, inclusive, 36a-705 to 36a-707, inclusive, 36a-715 to 36a-718, inclusive, 36a-725, 36a-726, 36a-755 to 36a-759, inclusive, 36a-770 to 36a-788, inclusive, and 36a-800 to 36a-810, inclusive; (iii) fair lending pursuant to sections 36a-737, 36a-740 and 36a-741; and (iv) establishment of interstate branches pursuant to section 36a-145 shall apply to any branch in this state of an out-of-state bank, other than a federally-chartered out-of-state bank, to the same extent as such laws apply to a branch in this state of an out-of-state national banking association.

(B) An out-of-state bank, other than a federally-chartered out-of-state bank, that establishes a branch in this state may conduct any activity at such branch that is permissible under the laws of the home state of such out-of-state bank, to the extent such activity is permissible either for a Connecticut bank or for a branch in this state of an out-of-state national banking association. If the commissioner determines that a branch in this state of an out-of-state bank, other than a federally-chartered out-of-state bank, is being operated in violation of any applicable law of this state or in an unsafe and unsound manner, the commissioner may take any enforcement action authorized under this title against such out-of-state bank to the same extent as if such branch were a Connecticut bank, provided the commissioner shall promptly give notice of such action to the home state banking regulator of such out-of-state bank and, to the extent practicable, shall consult and cooperate with such regulator in pursuing and resolving such action. For purposes of this subparagraph, “activity” includes acquiring or retaining any investment.

(5) Any out-of-state bank that merges or consolidates with or acquires the assets of a bank or establishes in this state a de novo branch shall be subject to the supervision and examination of the commissioner pursuant to regulations adopted by the commissioner in accordance with chapter 54 and shall make reports to the commissioner as required by the laws of this state. The commissioner may examine and supervise the Connecticut branches of any such out-of-state bank and may enter into agreements with other state or federal banking regulators or similar regulators in a foreign country concerning such examinations or supervision. Any such agreement may include provisions concerning the assessment or sharing of fees for such examination or supervision. Unless waived by the commissioner, the provisions of this section shall apply to the acquisition of the assets of any bank from the receiver of such bank by any out-of-state bank.

(6) No out-of-state bank may establish or maintain a branch in this state on the premises or property of an affiliate of such bank if the affiliate engages in commercial activities.

(b) A bank may merge or consolidate with an out-of-state bank where the resulting institution is a bank, or acquire a branch or a significant part of the assets or ten per cent or more of the stock of an out-of-state bank, in accordance with applicable law. Any such merger, consolidation or acquisition of assets or stock shall be effected in accordance with and subject to the limitations imposed by the laws of this state with respect to mergers, consolidations and acquisitions between banks. Any such bank may continue to operate as a branch the business of the out-of-state bank with which it has merged or consolidated or the assets of which it has acquired to the extent of the powers otherwise possessed by such bank. The commissioner may examine and supervise the out-of-state branches of any such Connecticut bank, and may enter into agreements with other state or federal banking regulators or similar regulators in a foreign country concerning such examinations or supervision. Any such agreement may include provisions concerning the assessment or sharing of fees for such examination or supervision.

(c) Any acquisition by a Connecticut bank of ten per cent or more of the stock of another bank or an out-of-state bank pursuant to the authority of subsection (b) of this section is not subject to any provisions of this title limiting the ownership of stock in such institutions.

(d) With the approval of the commissioner, any out-of-state bank, other than a foreign bank, may establish a loan production office in this state.

(P.A. 83-411, S. 4, 20; 83-587, S. 84, 96; P.A. 84-546, S. 92, 173; P.A. 88-224, S. 3; P.A. 90-2, S. 4, 20; P.A. 91-189, S. 10, 13; P.A. 92-12, S. 101; P.A. 93-24, S. 7, 9; P.A. 94-122, S. 187, 340; P.A. 95-155, S. 27, 29; P.A. 96-191, S. 3, 6; 96-256, S. 196, 209; P.A. 97-223, S. 7, 8; P.A. 98-58, S. 1, 3; 98-177, S. 3; P.A. 99-33, S. 1, 3; 99-158, S. 7; P.A. 01-76, S. 4, 5; P.A. 03-196, S. 7; P.A. 04-136, S. 37; P.A. 07-14, S. 3; P.A. 09-100, S. 9; P.A. 12-96, S. 30, 31.)

History: P.A. 83-587 made technical changes; P.A. 84-546 made technical changes; P.A. 88-224 required the commissioner to use a balancing test before approving any merger consolidation or acquisition and to adopt regulations; P.A. 90-2 changed New England savings bank to out-of-state savings bank, added certain criteria for the commissioner of banking to consider prior to approving any merger or consolidation with or acquisition by an out-of-state savings bank, added certain findings to be made by the commissioner prior to granting such approval, provided that the regulations required under Subsec. (a) apply only to mergers or consolidations with and acquisitions by a New England savings bank, and made certain technical changes; P.A. 91-189 required the commissioner to consider whether the proposed merger, consolidation or acquisition will not substantially lessen competition in the banking industry, added provisions re considerations to be made by the commissioner in the case of a merger or consolidation or the acquisition of 25% or more of the stock of the Connecticut institution and added provisions re regulations concerning the commissioner’s findings of records of compliance with community technical changes; P.A. 92-12 made a technical change in Subsec. (d); P.A. 93-24 amended Subsec. (a) to delete provision requiring adoption of regulations setting specific standards for the approval of mergers or consolidations with acquisitions by a New England savings bank, effective May 4, 1993; P.A. 94-122 allowed out-of-state commercial banks to merge with or acquire the assets of Connecticut institutions, applied the interstate banking law to 10% acquisitions, foreign country banks, home states, express reciprocal laws, de novo establishments, deleted the community reinvestment provisions in Subsec. (a), gave the commissioner authority to examine and supervise Connecticut branches of out-of-state banks and enter agreements with other regulators re such oversight, specified that interstate banking requirements apply to an out-of-state bank’s acquisition of assets of any bank from a receiver, effective January 1, 1995; Sec. 36-555 transferred to Sec. 36a-412 in 1995; P.A. 95-155 amended Subsec. (a)(1) and (b) by adding the acquisition of a branch and adding “significant part of” to the assets that may be acquired, amended Subsec. (a)(1) by adding the five-year requirement, the reference to “ten per cent or more” and provisions re controlling deposits, re Secs. 33-396 and 33-505, and re considerations, determinations and findings by the commissioner, by deleting reference to the principal place of business and certain provisions re the merger, consolidation or acquisition by an out-of-state bank, and by changing “state or foreign country” to “home state” and making technical changes re the required considerations by the commissioner, added Subsec. (a)(2) re de novo branches, added Subsec. (a)(3) re the powers of and applicability of state laws on branches, amended Subsec. (b) by deleting “in the same location” and the approval requirement re an out-of-state bank’s state or country, adding authority re the commissioner’s examination and supervision, deleted former Subsec. (c) re acquisition of stock of a bank, and made technical changes, effective June 27, 1995; P.A. 96-191 amended Subpara. (a)(1)(E) and added Subdiv. (a)(3) re merger, consolidation or acquisition of a branch in this state by an out-of-state bank, renumbering former Subdivs. (3) and (4) accordingly, effective June 3, 1996; P.A. 96-256 amended Subsec. (a) to replace references to Sec. 33-505 with Sec. 33-1210(a), effective January 1, 1997; P.A. 97-223 amended Subdiv. (4)(A) of Subsec. (a) by adding provisions re enforcement action taken by commissioner; P.A. 98-58 amended Subsec. (a)(2) by adding reciprocity waiver and activity restrictions applicable to branches limited to the exercise of fiduciary or trust powers, effective May 18, 1998; P.A. 98-177 made technical changes in Subsec. (a); P.A. 99-33 amended Subsec. (a)(2) by adding provisions re commissioner’s finding of net new benefits, effective May 27, 1999; P.A. 99-158 amended Subsec. (a)(4) by deleting the provisions of former Subpara. (A), designating former Subpara. (B) as Subpara. (A) and making technical changes therein, and adding new Subpara. (B); P.A. 01-76 deleted Subsec. (a)(3)(A) and provisions re the commissioner’s approval of a merger or consolidation of an out-of-state bank, added reference to Secs. 36a-41 to 36a-45 in Subsec. (a)(4)(A)(ii) and made a technical change in Subsec. (b), effective July 1, 2001; P.A. 03-196 amended Subsecs. (a)(5) and (b) to allow agreements entered into by commissioner to include provisions re assessment or sharing of fees for examination or supervision and, in Subsec. (a)(5), replace “The provisions of this section apply” with “Unless waived by the commissioner, the provisions of this section shall apply”, effective July 1, 2003; P.A. 04-136 amended Subsec. (a)(1) and (2) to eliminate provisions re establishment of additional branches in accordance with Sec. 36a-145, effective May 12, 2004; P.A. 07-14 added Subsec. (a)(6) prohibiting an out-of-state bank from establishing or maintaining a branch in this state on premises or property of its affiliate if affiliate engages in commercial activities, effective May 7, 2007; P.A. 09-100 amended Subsec. (a)(4)(A) by repositioning Subparas. (A)(i) to (A)(iv), substituting “interstate branches” for “branching laws” in Subpara. (A)(iv), adding federally-chartered out-of-state bank exception and replacing provision re application to branch of federal bank with provision re application to branch of out-of-state national banking association, and amended Subsec. (a)(4)(B) by making technical changes, replacing “federally-chartered out-of-state bank” with “out-of-state national banking association” re permissible activity, and providing that “activity” includes acquiring or retaining any investment, effective June 3, 2009; P.A. 12-96 amended Subsec. (a)(2) by deleting provisions re reciprocity requirement and waiver of such requirement and deleting definition of “new net benefits” and added Subsec. (d) re establishment of loan production office, effective June 8, 2012.



Section 36a-413 - (Formerly Sec. 36-558). Severability.

If any section contained in sections 36a-410 to 36a-412, inclusive, or any part thereof, is declared to be invalid or unenforceable by any court of competent jurisdiction, such judgment shall affect only that section or part thereof and shall not impair the validity, application or enforcement of the remaining part of the section and the other sections.

(P.A. 90-2, S. 18, 20.)

History: Sec. 36-558 transferred to Sec. 36a-413 in 1995.



Section 36a-425 - (Formerly Sec. 36-5a). Foreign banking corporations not to do business in this state. Excepted activities.

(a) Except as otherwise provided in this title, no foreign banking corporation shall transact in this state the business authorized by its certificate of incorporation or by the laws of the state under which it was organized, unless empowered to do so by any provision of the general statutes or any special act of this state; provided, without excluding other activities which may not constitute transacting business in this state, no such foreign banking corporation shall be deemed to be doing or transacting business in this state for purposes of this section by reason of its acting as an investment adviser to the State Treasurer or by reason of its making loans whether secured or unsecured. For purposes of this section, “foreign banking corporation” means a banking corporation which is organized under the laws of or has its principal office in any state other than Connecticut or any foreign country. Notwithstanding the provisions of this subsection, a foreign banking corporation which transacts business in this state for the purposes of section 33-920 or section 33-1210 shall comply with the requirements of subsection (a) of section 33-920 or subsection (a) of section 33-1210.

(b) Except as otherwise provided in this title, no foreign banking corporation, holding company, subsidiary of a holding company, or subsidiary or affiliate of a banking corporation may establish or maintain an office in this state if such office will be used to enable such corporation, holding company or subsidiary or affiliate to engage in banking business in Connecticut. If the commissioner determines that an office is being used to enable the corporation, holding company or subsidiary or affiliate to engage in banking business in Connecticut, the commissioner shall order that such office be closed or take action against such entities in accordance with section 36a-50. The establishment or maintenance of an office in this state which will not enable a foreign banking corporation, holding company, subsidiary of a holding company, or subsidiary or affiliate of a banking corporation to engage in banking business in Connecticut does not violate the provisions of subsection (a) of this section. For the purpose of this subsection, the term “banking business” shall include, but shall not be limited to, receiving deposits, paying checks, lending money and any activity which is determined by the commissioner to be so closely related to banking as to be a proper incident thereto.

(c) The provisions of subsection (b) of this section shall not apply to: (1) An office of a bank; (2) an office established or maintained for the purpose of managing or controlling a bank; (3) an office of a subsidiary of a bank, which subsidiary is limited to carrying on one or more of the functions which such bank may carry on directly in the exercise of its express or implied powers; (4) an office of a holding company or subsidiary of a holding company or banking corporation which required and which had received all requisite state and federal authorization and was open for business prior to June 1, 1984, provided such office may not engage in any activities other than those for which it had authorization and in which it was actually engaged on June 1, 1984; (5) an office established or maintained pursuant to subsection (d) of this section; (6) an office of a foreign bank that is a federal branch or a federal agency; or (7) an office of a subsidiary of a foreign bank that has a federal branch or a state branch in this state, which subsidiary is limited to carrying on one or more of the functions which such branch of such foreign bank may carry on directly.

(d) Any holding company may establish or maintain, either directly or through any subsidiary of such holding company that is not a banking corporation, and any banking corporation that is not a subsidiary of a holding company may establish or maintain, through any of its subsidiaries that are not banking corporations, one or more offices for the purpose of engaging in banking business other than to provide deposit services in this state. No office established or maintained under this subsection may be converted into an office that engages in banking business which includes providing deposit services. For purposes of this subsection, “deposit services” includes but is not limited to, deposits, withdrawals, advances, payments and transfers of funds to or from a deposit account.

(e) Any person who establishes or maintains an office or transacts business in this state in violation of this section shall be subject to the penalties imposed by subsection (d) of section 33-921.

(f) Any person may bring an action in any court of competent jurisdiction to enjoin any person from violating the provisions of this section.

(1961, P.A. 423, S. 1; 1963, P.A. 265; P.A. 77-134; P.A. 78-8, S. 2, 3; P.A. 81-124, S. 1, 2; P.A. 82-95, S. 2, 4; P.A. 83-60; 83-411, S. 9, 20; 83-587, S. 87, 96; P.A. 84-329, S. 2, 6; 84-384; P.A. 87-9, S. 2, 3; 87-205, S. 2, 5, 6; 87-589, S. 79, 87; P.A. 88-65, S. 8; P.A. 90-2, S. 6, 20; P.A. 91-189, S. 1, 13; P.A. 92-12, S. 4; P.A. 94-122, S. 188, 340; Oct. Sp. Sess. P.A. 94-1, S. 15, 21; P.A. 96-191, S. 4, 6; 96-256, S. 197, 209; 96-271, S. 205, 207, 254; P.A. 97-160, S. 4, 7; P.A. 98-177, S. 4; P.A. 01-183, S. 8, 11; P.A. 02-89, S. 78.)

History: 1963 act clarified meaning of ownership of voting capital stock for purposes of the section; P.A. 77-134 specified that corporation acting as investment advisor to state treasurer is not deemed to be doing business in state; P.A. 78-8 added Subsecs. (b) to (d) incorporating penalty provision previously in existence in Subsec. (c); P.A. 81-124 added Subsec. (e) which allows out-of-state banking corporations to make residential mortgage loans and residential construction loans in Connecticut; P.A. 82-95 amended Subsec. (b) by redefining “bank holding company” and defining “subsidiary” and “banking business”; P.A. 83-60 amended Subsec. (e) to require banks located in other states which make mortgage loans on residential real estate located in this state to conduct the closing transactions on such loans in this state; P.A. 83-411 added excepted activities from the provisions of Subsec. (b), authority for the annual establishment of two offices which do not provide deposit services and allowed any person to bring an action in court to enjoin any person from violating provisions of this section; P.A. 83-587 made technical change in Subsec. (b); P.A. 84-329 included out-of-state capital stock savings and loan associations, their holding companies, subsidiaries and affiliates in the existing prohibition against foreign corporations transacting banking business in the state and included them in the exception granting two non-deposit-taking offices per year, applied the general prohibition against foreign banking corporations, bank holding companies and their subsidiaries transacting banking business in the state to affiliates of these corporations, included mutual savings banks and mutual savings and loan associations and their subsidiaries in existing exemptions from the general prohibition, applied the two non-deposit-taking office per year exception to foreign banking corporations which are not subsidiaries of holding companies, changed the “grandfathering” date for existing offices from March 1, 1983, to June 1, 1984, clarified that foreign banking corporations making residential mortgage loans in this state will not be deemed to be transacting business in this state solely by virtue of that activity, and deleted the requirement that all such loans be closed in this state; P.A. 84-384 amended Subsec. (g) to delete the requirement that all closing transactions on residential mortgage loans secured by mortgage on residential real estate located in this state be conducted in this state; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 87-205 added Subsec. (d)(2) re compliance with Sec. 42-133c required of holding companies and in Subsec. (g) redefined “transacting business in this state” to exclude the making of commercial mortgage loans in this state secured by real estate located in this state; P.A. 87-589 deleted Subsec. (d)(2) added by earlier act; P.A. 88-65 redefined “bank” to delete a reference to industrial bank in Subsec. (b); P.A. 90-2 amended Subsec. (a) to define the term “foreign banking corporation”, added industrial bank to the definition of the term “bank” and made a technical amendment in Subsec. (b), and expressly prohibited conversion of offices established under Subsec. (d) into offices that provide deposit services; P.A. 91-189 amended Subsec. (e) by designating the existing language as Subdiv. (1) and adding Subdiv. (2) re exceptions to certain provisions of Sec. 33-412; P.A. 92-12 made technical changes in Subsecs. (b) and (c); P.A. 94-122 allowed foreign banks to make secured or unsecured loans in Connecticut and required that they comply with laws governing foreign corporations doing business in Connecticut in Subsec. (a), deleted the requirement that foreign banks obtain commissioner’s approval before opening nonbank office in Connecticut in Subsec. (b), eliminated the two-offices-per-year limit on foreign bank offices that engage in banking business other than taking deposits in Subsec. (d), deleted Subsec. (g) re mortgage loans secured by real estate in Connecticut, and made technical changes, effective January 1, 1995; Oct. Sp. Sess. P.A. 94-1 made technical changes in Subsecs. (a) and (b) and added Subsec. (c)(6) excluding from the prohibitions in Subsec. (b) an office of a subsidiary of a foreign bank that has elected this state as its home state under the International Banking Act of 1978, and has a federal branch or state branch in this state, “which subsidiary is limited to carrying on one or more of the functions which such branch of such foreign bank may carry on directly”, effective January 1, 1995; Sec. 36-5a transferred to Sec. 36a-425 in 1995; P.A. 96-191 substituted “establish or maintain” for “establish and maintain” re offices, and inserted new Subdiv. (c)(6) re foreign banks, renumbering former Subdiv. as Subdiv. (7), effective June 3, 1996; P.A. 96-256 amended Subsec. (a) to replace reference to Sec. 33-505 with Sec. 33-1210(a), effective January 1, 1997; P.A. 96-271 amended Subsec. (a) to replace reference to Sec. 33-396 with Sec. 33-920 and amended Subsec. (e)(1) to replace reference to “subsections (c) and (e) of section 33-412” with “subsection (d) of section 33-921” and (e)(2) to replace reference to “subsections (a) and (d) of section 33-412” with “subsections (a), (b) and (c) of section 33-921”, effective January 1, 1997; P.A. 97-160 amended Subsec. (c)(6) and (7) by deleting requirement for home state election under the International Banking Act of 1978, effective June 24, 1997; P.A. 98-177 made technical changes in Subsec. (a); P.A. 01-183 amended Subsec. (d) by deleting provisions re application to and approval of the commissioner, effective July 6, 2001; P.A. 02-89 deleted Subsec. (e)(2) re applicability of Subsecs. (a), (b) and (c) of Sec. 33-921 to any foreign banking corporation maintaining an office or transacting business in this state prior to May 31, 1991, and re effect of said Subdiv. on any action pending on said date.

Question whether foreign corporation is transacting business so as to require a certificate of authority determined by complete factual picture–situs of the contract, presence of offices, officers and agents and extent of business activities in Connecticut. 176 C. 185.

Cited. 2 CA 81.

Subsec. (a):

Transacting business “within the state” within the meaning of this statute discussed. 2 CA 81.



Section 36a-426 - (Formerly Sec. 36-5g). Foreign banking corporations authorized to bring certain actions in the courts of this state.

A foreign banking corporation, as defined in subsection (a) of section 36a-425, which has made or makes any loan or has granted or grants an extension of credit to one or more persons or entities located in Connecticut shall be deemed to be a person having a usual place of business in this state for purposes of subsection (c) of section 33-411 in any action brought by such foreign banking corporation against a debtor or other person or entity arising out of such loan or extension of credit provided at least one party against whom the action is brought is otherwise subject to the jurisdiction of the courts of this state.

(June 29 Sp. Sess. P.A. 92-1, S. 1, 2; P.A. 93-31, S. 1, 2; P.A. 94-122, S. 189, 340.)

History: P.A. 93-31 deleted the reference to April 15, 1993, as cut off date for loans to which section applies, effective April 15, 1993; P.A. 94-122 deleted “before, on or after July 14, 1992”, effective January 1, 1995; Sec. 36-5g transferred to Sec. 36a-426 in 1995.



Section 36a-428 - Foreign banks authorized to establish and maintain state branches and state agencies, subject to the regulations and orders of the commissioner. License requirements.

A foreign bank may establish and maintain in this state one or more state branches upon receipt of a license for each such branch from the commissioner at the location specified in such license. A foreign bank may establish and maintain in this state one or more state agencies upon receipt of a license for each such agency from the commissioner at the location specified in such license. Such licensed foreign bank shall be deemed to transact business or conduct affairs in this state for the purposes of section 33-920 or subsection (a) of section 33-1210 and shall comply with the requirements of said sections. In establishing and maintaining a state branch or state agency, a foreign bank shall be subject to such regulations and orders as the commissioner considers appropriate to carry out the purposes of sections 36a-428 to 36a-428l, inclusive.

(Oct. Sp. Sess. P.A. 94-1, S. 1, 21; P.A. 96-109, S. 5; 96-256, S. 198, 209; 96-271, S. 208, 254; P.A. 97-160, S. 5, 7.)

History: Oct. Sp. Sess. P.A. 94-1, S. 1, effective January 1, 1995; P.A. 96-109 deleted reference to Secs. 36a-2, 36a-145 and 36a-425; P.A. 96-256 replaced reference to Sec. 33-505 with 33-1210(a), effective January 1, 1997; P.A. 96-271 replaced reference to Sec. 33-396 with Sec. 33-920, effective January 1, 1997; P.A. 97-160 deleted requirement for home state election under the International Banking Act of 1978, effective June 24, 1997.



Section 36a-428a - Application for license to establish and maintain state branch or state agency. Application form, supporting documents, fee. Investigation by commissioner and issuance of license. Display of license. License may not be transferred or assigned.

(a) Application for a license to establish and maintain a state branch or state agency in this state shall be made on forms prescribed by the commissioner and shall be duly executed in duplicate by the foreign bank by one or more of its principal officers. Such application shall state the value of the assets of such bank as of the end of its most recent fiscal quarter, which shall be at least one million dollars in excess of its liabilities. Such application shall be accompanied by a copy of the charter or articles of incorporation of the foreign bank, and the bylaws, or their equivalents, and all amendments thereto, duly authenticated by the proper officer of such foreign bank. Each applicant for a license to establish and maintain a state branch or state agency in this state shall pay to the commissioner, at the time of application, a nonrefundable license fee of two thousand dollars.

(b) Upon the filing of the required application and license fee, the commissioner shall investigate the facts and may issue a license after the commissioner considers the effects of the proposed state branch or state agency on competition, the financial and managerial resources and future prospects of the applicant foreign bank and the proposed state branch or state agency, the public convenience and advantage that will be promoted, and the net new benefits to this state. As used in this subsection, “net new benefits” means (1) initial capital investments, including any new construction, (2) job creation plans, including, but not limited to, the number of jobs to be created and the average wage rates for each category of such jobs, (3) the potential for increasing state and municipal tax revenues from increased economic activity and increased employment, (4) consumer and business services and other benefits to the state, local community and citizens, and (5) such other matters as the commissioner may deem necessary or advisable.

(c) Any license issued pursuant to this section shall be conspicuously displayed in the place of business specified therein. Such license shall not be transferable or assignable.

(Oct. Sp. Sess. P.A. 94-1, S. 2, 21; P.A. 99-33, S. 2, 3.)

History: Oct. Sp. Sess. P.A. 94-1, S. 2, effective January 1, 1995; P.A. 99-33 redefined “net new benefits”, effective May 27, 1999.



Section 36a-428b - Operation of foreign bank at state branch or state agency, rights, privileges, duties, restrictions, etc., exceptions. Deposit insurance from FDIC not required. Not subject to certain statutory provisions, when. Assessment for expenses of commissioner’s office.

(a) Except as otherwise specifically provided in sections 36a-428 to 36a-428l, inclusive, or in regulations or orders adopted by the commissioner under said sections, operations of a foreign bank at a state branch or state agency in this state shall be conducted with the same rights and privileges as a Connecticut bank at the same location and shall be subject to all the same duties, restrictions, penalties, liabilities, conditions and limitations that would apply under the laws of this state to the operations of a Connecticut bank doing business at the same location.

(b) Nothing in this section shall subject either of the following to the duties, restrictions, penalties, liabilities or limitations that apply to a Connecticut bank: (1) A foreign bank’s director or officer interlocks with affiliates or with out-of-state financial institutions or (2) a foreign bank’s operations and activities that are conducted outside this state and that do not involve the assets or the employees of a state branch or state agency in this state or of a Connecticut bank. For purposes of this section, “operations and activities that are conducted outside this state” includes decisions and activities of the foreign bank relating to matters of general corporate governance, including: (1) Issuance of stock; (2) shareholder rights; (3) declaration of dividends; (4) appointment or removal of directors and officers; (5) extensions of credit to directors, officers, principal shareholders or their related interests as provided in 12 CFR Part 215 as from time to time amended; (6) investment decisions on behalf of the foreign bank; and (7) mergers, consolidations, acquisitions, tender offers and sales of assets.

(c) No state branch or state agency in this state shall be required to obtain deposit insurance from the Federal Deposit Insurance Corporation.

(d) A state branch or state agency that does not hold insured deposits or does not otherwise engage in domestic retail deposit activities requiring deposit insurance protection, as determined by the Federal Deposit Insurance Corporation in accordance with 12 USC 3104 as amended from time to time, or the business of consumer lending in this state shall not be subject to the provisions of sections 36a-30 to 36a-34, inclusive, 36a-304 and 36a-316 to 36a-323, inclusive.

(e) For purposes of section 36a-65 the commissioner shall annually, on or after July first for the fiscal year commencing on said July first, assess each foreign bank that has established a state branch or state agency in this state, taking into consideration (1) the assets of such foreign bank relative to the assets of other foreign banks with a state branch or state agency in this state provided only the assets of the state branches or state agencies located in this state shall be considered, (2) the cost of any examination under section 36a-428l, (3) the amount allocated to each Connecticut bank and each Connecticut credit union under section 36a-65, and (4) any other factor the commissioner deems appropriate to the administration of sections 36a-428 to 36a-428n, inclusive, as amended.

(Oct. Sp. Sess. P.A. 94-1, S. 3, 21; P.A. 96-109, S. 6; P.A. 00-61, S. 1, 9.)

History: Oct. Sp. Sess. P.A. 94-1, S. 3, effective January 1, 1995 (Revisor’s note: References in Subsec. (d) to repealed sections 36-129 and 36-180 were deleted editorially by the Revisors); P.A. 96-109 deleted reference to Secs. 36a-2, 36a-145 and 36a-425 in Subsec. (a); P.A. 00-61 amended Subsec. (e) by adding provisions re assessment of foreign bank that has established state branch or state agency, effective July 1, 2000.



Section 36a-428c - Deposit of assets by foreign bank. Holding of currency or other assets in relation to liabilities. Unusual and extraordinary circumstances; deposit of assets with banks designated by commissioner.

(a) Upon and after establishing a state branch or state agency in this state, a foreign bank licensed pursuant to section 36a-428a shall keep on deposit, in accordance with regulations adopted by the commissioner, with such banks as such foreign bank may designate and the commissioner may approve, dollar deposits or such other assets, including securities, as the commissioner shall by regulation permit. The commissioner may from time to time require that the assets deposited pursuant to this subsection be maintained by the foreign bank in such amount, and in such form and subject to such conditions as the commissioner deems necessary or desirable for the maintenance of a sound financial condition, the protection of depositors and the public interest, and to maintain confidence in the business of each such branch or agency.

(b) Such foreign bank shall hold in this state currency, or such assets as the commissioner shall by regulation permit, in an amount which shall bear such relationship as the commissioner shall by regulation prescribe to liabilities of such foreign bank. As used in this subsection, “liabilities” means liabilities appearing in the books, accounts or records of a foreign bank’s state agencies and state branches in this state as liabilities of such agencies and branches, including acceptances and such other liabilities as the commissioner shall determine but excluding amounts due and other liabilities to other offices, agencies or branches of, and affiliates of such foreign bank. For purposes of this subsection, the commissioner (1) shall value marketable securities at principal amount or market value, whichever is lower, (2) may determine the value of any nonmarketable bond, note, debenture, draft, bill of exchange, other evidence of indebtedness, or of any other asset or obligation held by or owed to the foreign bank or its agency, agencies, branch or branches within this state, and (3) in determining the ratio of assets to liabilities, may exclude in whole or in part any particular asset. If, by reason of the existence or potential occurrence of unusual and extraordinary circumstances, the commissioner deems it necessary or desirable for the maintenance of a sound financial condition, the protection of depositors, creditors and the public interest, and to maintain public confidence in the business of any state agency or state branch of a foreign bank in this state, the commissioner may, subject to such terms and conditions as the commissioner may prescribe, require such foreign bank to deposit the assets required to be held in this state pursuant to this subsection with such banks as the commissioner may designate.

(Oct. Sp. Sess. P.A. 94-1, S. 4, 21; P.A. 96-191, S. 5, 6.)

History: Oct. Sp. Sess. P.A. 94-1, S. 4, effective January 1, 1995; P.A. 96-191 amended Subsec. (b) to substitute “state agencies and state branches” for “state agencies or state branches”, effective June 3, 1996.



Section 36a-428d - Certification of paid-in capital stock, surplus fund and undivided profits; limitation or restriction.

(a) Before establishing a state branch or state agency in this state, and annually thereafter, a foreign bank licensed under section 36a-428a shall certify to the commissioner the amount of its paid-in capital stock, its surplus fund and its undivided profits, each expressed in the currency of the country of its incorporation. The dollar equivalent of such amount, as determined by the commissioner, shall be deemed to be the amount of its capital stock, surplus fund and undivided profits.

(b) Any limitation or restriction based on the capital stock or surplus of a Connecticut bank shall be deemed to refer, as applied to a state branch or state agency in this state, to the dollar equivalent of the capital stock and surplus of the foreign bank, and if the foreign bank has more than one such branch or agency, the business transacted by all such branches and agencies shall be aggregated in determining compliance with the limitation or restriction.

(Oct. Sp. Sess. P.A. 94-1, S. 5, 21.)

History: Oct. Sp. Sess. P.A. 94-1, S. 5, effective January 1, 1995.



Section 36a-428e - Conversion of state agency to state branch, state branch to state agency, and federal branch or federal agency to state branch or state agency.

The commissioner may, subject to such regulations as the commissioner may adopt, authorize (1) the conversion of a state agency in this state to a state branch in this state or the conversion of a state branch in this state to a state agency in this state, and (2) the conversion of a federal branch or a federal agency in this state to a state branch or state agency in this state.

(Oct. Sp. Sess. P.A. 94-1, S. 6, 21.)

History: Oct. Sp. Sess. P.A. 94-1, S. 6, effective January 1, 1995.



Section 36a-428f - Prior notice by foreign bank of change in its place of business, its corporate name and the business it proposes to do in this state.

Any foreign bank licensed to establish and maintain a state branch or state agency in this state shall file prior notice with the commissioner of any change to (1) its place of business from the place designated in its license to another place in this state; (2) its corporate name if such change has been effected under the laws of the jurisdiction of its incorporation; and (3) the business which it proposes to do in this state.

(Oct. Sp. Sess. P.A. 94-1, S. 7, 21; P.A. 05-39, S. 9.)

History: Oct. Sp. Sess. P.A. 94-1, S. 7, effective January 1, 1995; P.A. 05-39 substituted requirement that foreign banks file prior notice with the commissioner of any change to its place of business, its corporate name and the business it proposes to do in this state, in lieu of applying to commissioner for approval for any such change, eliminated $400 investigation fee and made technical changes, effective May 17, 2005.



Section 36a-428g - Representative office; licensing requirements; application; fee; renewal; content of license; investigation of facts by commissioner. Foreign bank subject to regulations and orders of commissioner.

(a) No person shall establish or maintain a representative office in this state on behalf of one or more foreign banks unless the foreign bank to be represented has first obtained a license from the commissioner. The application for such license shall be in writing under oath and shall contain the information required by and be in the form prescribed by the commissioner. Each applicant for a license shall pay to the commissioner at the time of application a nonrefundable fee of four hundred dollars. Each license issued pursuant to this section shall expire at the close of business on June thirtieth of each year, unless such license is renewed. Each licensee shall, on or before June twentieth of each year, pay to the commissioner a license fee of four hundred dollars for the succeeding year, commencing July first. No abatement of the license fee shall be made if the license is surrendered, cancelled, revoked or suspended prior to the expiration of the period for which it was issued. The license shall not be transferable or assignable. Each license issued under this section shall state the address or addresses at which a representative office is to be located and shall state fully the name of the licensee. In the event the location of the representative office is changed, the licensee shall immediately notify the commissioner who shall thereupon without charge attach to the license an amendment certificate setting forth such changed location.

(b) Upon the filing of the required application and license fee, the commissioner shall investigate the facts and may issue a license if the commissioner finds (1) the foreign bank is of good character and sound financial standing; (2) the management of the foreign bank and the proposed management of the representative office are adequate; and (3) the convenience and needs of persons to be served by the proposed representative office will be promoted.

(c) In establishing and maintaining a representative office, a foreign bank shall be subject to such regulations and orders as the commissioner considers appropriate to carry out the purposes of sections 36a-428 to 36a-428l, inclusive. Such foreign bank shall be deemed to transact business or conduct affairs in this state for the purposes of section 33-920 or subsection (a) of section 33-1210 and shall comply with the requirements of said sections.

(Oct. Sp. Sess. P.A. 94-1, S. 8, 21; P.A. 96-109, S. 7; 96-256, S. 199, 209; 96-271, S. 209, 254.)

History: Oct. Sp. Sess. P.A. 94-1, S. 8, effective January 1, 1995; P.A. 96-109 deleted reference to Secs. 36a-2, 36a-145 and 36a-425 in Subsec. (c); P.A. 96-256 amended Subsec. (c) to replace reference to Sec. 33-505 with Sec. 33-1210(a), effective January 1, 1997; P.A. 96-271 amended Subsec. (c) to replace reference to Sec. 33-396 with Sec. 33-920, effective January 1, 1997.



Section 36a-428h - Books, accounts and records to be maintained and available at state branch, state agency or representative office. Reports to commissioner.

(a) Each foreign bank licensed to maintain a state branch, state agency or representative office in this state shall maintain or make available at such branch, agency or representative office appropriate books, accounts and records (1) reflecting all transactions effected by or on behalf of the branch, agency or representative office, (2) reflecting all actions taken in this state by employees of the foreign bank located in this state to effect transactions on behalf of any office of such foreign bank located outside this state and (3) relating to any other matters concerning the branch, agency or representative office that the commissioner may require.

(b) The commissioner may require such regular or special reports as the commissioner deems necessary for the proper supervision of licensees. Such additional reports shall be in the form prescribed by the commissioner and shall be subscribed and affirmed as true under the penalties of perjury.

(Oct. Sp. Sess. P.A. 94-1, S. 9, 21.)

History: Oct. Sp. Sess. P.A. 94-1, S. 9, effective January 1, 1995.



Section 36a-428i - Notice of acquisition of control or merger of foreign bank.

(a) A foreign bank licensed to maintain a state branch, state agency or representative office in this state shall file with the commissioner a notice, in such form and containing such information as the commissioner may prescribe, no later than fourteen calendar days after such foreign bank becomes aware of any acquisition of control of such bank or merges with another foreign bank.

(b) For purposes of this section, “control” means that any person or entity, or group of persons or entities acting in concert, directly or indirectly, owns, controls or holds with power to vote, twenty-five per cent or more of any class of voting stock of such foreign bank, or has the ability in any manner to elect a majority of the directors of such foreign bank, or otherwise exercises a controlling influence, as determined by the commissioner, over the management and policies of such foreign bank.

(Oct. Sp. Sess. P.A. 94-1, S. 10, 21.)

History: Oct. Sp. Sess. P.A. 94-1, S. 10, effective January 1, 1995.



Section 36a-428j - Revocation, suspension or refusal to renew license to maintain state branch, state agency or representative office.

A license issued to a foreign bank to maintain a state branch, state agency or representative office in this state shall be revoked when voluntarily surrendered by such licensee or when such foreign bank is dissolved or its authority or existence is otherwise terminated or cancelled in the country of its organization. The commissioner may suspend, revoke or refuse to renew any license issued to a foreign bank in accordance with the provisions of section 36a-51 for any reason which would be sufficient grounds for the commissioner to deny an application for such license under sections 36a-428 to 36a-428l, inclusive, or if the commissioner finds that the licensee or any director, officer, partner, controlling shareholder, trustee, employee, agent or representative of such foreign bank has: (1) Made any material misstatement in the application or (2) violated or failed to comply with any of the provisions of this title applicable to such licensee or any of the regulations or orders of the commissioner made pursuant to said sections.

(Oct. Sp. Sess. P.A. 94-1, S. 11, 21; P.A. 96-109, S. 8.)

History: Oct. Sp. Sess. P.A. 94-1, S. 11, effective January 1, 1995; P.A. 96-109 deleted reference to Secs. 36a-2, 36a-145 and 36a-425.



Section 36a-428k - Voluntary liquidation of business and property of state branches and state agencies.

(a) Any foreign bank which (1) has been licensed to establish and maintain a state branch or state agency in this state the assets of which in this state exceed the liabilities of its state branches or state agencies in this state, including any such foreign bank whose license has expired or been surrendered or revoked, and (2) intends to cease transacting the business of any of its state branches or state agencies in this state, shall commence proceedings for the voluntary liquidation of the business and property in this state of such state branches or state agencies, provided, no such proceedings shall be commenced while the commissioner is in possession of such business and property in this state unless such foreign bank shall have first received the written approval of the commissioner. In any such liquidation, the claims of creditors of such foreign bank arising out of transactions entered into by such creditors with the foreign bank’s state branches or state agencies in this state shall be accorded the same preference accorded to similar claims in a liquidation under section 36a-428n.

(b) To effect such a voluntary liquidation, a foreign bank shall file with the commissioner a written notice of its intention to liquidate together with a plan of liquidation. The notice shall specify the date of commencement of the liquidation, and on or before such date such foreign bank shall cease to transact business at such state branches or agencies.

(c) The commissioner may approve the plan and issue an order prescribing the notice to be given to (1) creditors whose claims arise out of transactions with such branches or agencies, and (2) owners of personal property in the custody or possession of such branches or agencies, to present their claims for payment.

(d) When such foreign bank has given the notice prescribed by the commissioner under subsection (c) of this section, it shall proceed with the liquidation in accordance with the plan. Upon completion of the liquidation, such foreign bank shall make a verified statement from its books of the names of all creditors and owners of personal property described in subsection (c) of this section who have not claimed or have not received the amounts due them, and shall file such statement with the commissioner together with all identifying information, including, in the case of unclaimed proceeds of any sale of personal property, a list of the articles sold, the prices obtained therefor and the amount deducted and retained from the proceeds. Such foreign bank shall thereupon pay such unclaimed amounts to the commissioner as trustee for the persons entitled to receive them.

(e) If the commissioner shall at any time find that any of the reasons enumerated in section 36a-428n for taking possession of the business and property in this state of a foreign bank exists, the commissioner may take possession of the business and property in this state of such foreign bank in accordance with section 36a-428n, notwithstanding that such foreign bank may have previously commenced proceedings for voluntary liquidation under this section. As used in this section, “business and property in this state” shall have the same meaning as provided in subsection (a) of section 36a-428n.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; Oct. Sp. Sess. P.A. 94-1, S. 12, 21; P.A. 95-220, S. 4–6; P.A. 97-160, S. 6, 7.)

History: Oct. Sp. Sess. P.A. 94-1, S. 12, effective January 1, 1995. (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in the public and special acts of 1994 regular and special sessions, effective September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-160 amended Subsec. (a) to require written approval of commissioner for liquidation proceeding when commissioner is in possession of business and property and to add provisions re preferences for claims of creditors, amended Subsec. (e) to authorize the commissioner to take possession of business and property in accordance with Sec. 36a-428n for any reasons enumerated in Sec. 36a-428n, to redefine “business and property in this state”, and to delete former provisions re taking possession of business and property, and deleted former Subsec. (f) re application for show cause order, effective June 24, 1997.



Section 36a-428l - Investigation and examination concerning foreign bank licensed to maintain state branch, state agency or representative office. Commissioner’s powers; duties of foreign bank; cost of examination; penalties.

(a) The commissioner may make such public or private investigations or examinations within or outside this state, concerning any foreign bank licensed to maintain a state branch, state agency or representative office in this state, as the commissioner deems necessary to carry out the duties of the commissioner relating to such branch, agency or representative office.

(b) For the purpose of any investigation, examination or proceeding under sections 36a-428 to 36a-428l, inclusive, the commissioner may administer oaths and affirmations, subpoena witnesses, compel attendance of witnesses, take evidence, require written statements and require the production of any records relating to the activities of such branch, agency or representative office as the commissioner deems relevant or material. The commissioner may require that certified copies of any such records be provided to the commissioner at the commissioner’s office.

(c) The foreign bank which is the subject of any such investigation, examination or proceeding shall (1) make its records relating to the activities of such branch, agency or representative office available to the commissioner in readable form; (2) provide necessary personnel and equipment, including, but not limited to, assistance in the analysis of computer-generated records; (3) provide copies or computer printouts of records when so requested; (4) furnish unrestricted access to all areas of its principal place of business in Connecticut or wherever the applicable records may be located; and (5) otherwise cooperate with the commissioner.

(d) The superior court for the judicial district of Hartford, upon application of the commissioner, may issue to any person refusing to obey a subpoena issued pursuant to subsection (b) of this section an order requiring that person to appear before the commissioner or any officer designated by the commissioner to produce records so ordered or to give evidence concerning the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(e) A foreign bank licensed to maintain a state branch, state agency or representative office in this state shall pay to the commissioner the actual cost of any examination of the licensee, as such cost is determined by the commissioner. Failure by the licensee to pay such cost within thirty days of receipt of demand from the commissioner shall automatically suspend the license until the costs are paid.

(f) As used in this section, “records” includes, but is not limited to, books, papers, correspondence, memoranda, agreements, diaries, logs, notes, ledgers, journals, visual, audio, magnetic or electronic recordings, computer printouts and software, and any other documents.

(g) The provisions of section 36a-17 shall not apply to a foreign bank licensed to maintain a state branch, state agency or representative office in this state.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; Oct. Sp. Sess. P.A. 94-1, S. 13, 21; P.A. 95-220, S. 4–6; P.A. 96-109, S. 9.)

History: Oct. Sp. Sess. P.A. 94-1, S. 13, effective January 1, 1995. (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in the public and special acts of the 1994 regular and special sessions, effective September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-109 deleted reference to Secs. 36a-2, 36a-145 and 36a-425 in Subsec. (b).



Section 36a-428m - Certain public officials and state employees barred from employment with Swiss Bank prior to January 1, 1996.

Section 36a-428m is repealed, effective October 1, 2002.

(Oct. Sp. Sess. P.A. 94-1, S. 20, 21; S.A. 02-12, S. 1.)



Section 36a-428n - Involuntary liquidation of business and property of foreign banks having a state branch or state agency.

(a) As used in this section:

(1) “Branch or agency net payment entitlement” means, with respect to a qualified financial contract, the amount, if any, that would have been owed by a party to a foreign bank after netting only those transactions entered into by the branch or agency of the foreign bank in this state and such party under such qualified financial contract.

(2) “Branch or agency net payment obligation” means, with respect to a qualified financial contract, the amount, if any, that would have been owed by the foreign bank to a party after netting only those transactions entered into by the branch or agency of the foreign bank in this state and such party under such qualified financial contract.

(3) “Business and property in this state” includes, but is not limited to, all property of the foreign bank, real, personal or mixed, whether tangible or intangible, (A) wherever situated, constituting part of the business of the state agency or state branch of the foreign bank in this state and appearing on its books as such, and (B) situated within this state whether or not constituting part of the business of such state agency or state branch in this state or so appearing on its books.

(4) “Global net payment entitlement” means the amount, if any, owed by a party or that would be owed if the relevant agreements provided for payments to either party, upon termination thereof under any and all circumstances, to the foreign bank as a whole after giving effect to the netting provisions of a qualified financial contract with respect to all transactions subject to netting under such qualified financial contract.

(5) “Global net payment obligation” means the amount, if any, owed by the foreign bank as a whole to a party after giving effect to the netting provisions of a qualified financial contract with respect to all transactions subject to netting under such qualified financial contract.

(6) “Qualified financial contract” means any securities contract, commodity contract, forward contract including any spot and forward foreign exchange, repurchase agreement, swap agreement, and any similar agreement, any option to enter into any such agreement, including any combination of the foregoing, and any master agreement for such agreements. Such master agreement, together with all supplements thereto, shall be treated as one qualified financial contract, provided, such contract, option or agreement, or combination of contracts, options or agreements is reflected in the books, accounts or records of the foreign bank or a party provides documentary evidence of such agreement. The commissioner may by regulation or order determine any other agreement to be a qualified financial contract.

(b) The commissioner may, by order, immediately take possession of the business and property in this state of any foreign bank with a state branch or state agency in this state upon the commissioner’s determination that such action is necessary for the protection of the interests of the creditors of such foreign bank’s business in this state or for the protection of the public interest, and that such foreign bank: (1) Has violated any applicable law, regulation or order; (2) is conducting its business in an unauthorized or unsafe manner; (3) is in an unsafe or unsound condition to transact its business; (4) cannot with safety and expediency continue business; (5) has ceased to operate its state branch or state agency in this state; (6) has an impairment of its capital; (7) has suspended payment of its obligations, made an assignment for the benefit of its creditors, or admitted in writing its inability to pay its debts as they become due; (8) has neglected, refused or failed to take or continue proceedings for voluntary liquidation in accordance with section 36a-428k; (9) is insolvent in that it has ceased to pay its debts in the ordinary course of business, cannot pay its debts as they become due, or has liabilities exceeding its assets; (10) has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under any bankruptcy, reorganization, insolvency or moratorium law, or, that any person has applied for any such relief under any such law against the foreign bank, and the foreign bank has by any affirmative act approved of or consented to such action or such relief has been granted; (11) is no longer in existence or its authority to transact banking business under the laws of the place where it is domiciled has been suspended or terminated; (12) is in liquidation, receivership or conservatorship at its domicile or elsewhere, or that any proceeding for appointment of a liquidator, receiver or conservator or any similar proceeding has been initiated against it, or there is reason to doubt its ability or willingness to pay in full the claims of creditors; (13) has otherwise had its license revoked, suspended, cancelled, terminated or otherwise not renewed pursuant to the provisions of section 36a-428j; or (14) is in a condition, or facts or circumstances relating to such foreign bank exist, which, if existing at the time such foreign bank applied for its license to establish a state branch or state agency in this state, would have been grounds for denying such application.

(c) Title to such business and property in this state of a foreign bank shall vest by operation of law in the commissioner and his successors upon taking possession, without the execution of any instruments of conveyance, assignment, transfer or endorsement. The commissioner shall promptly apply to the superior court for the judicial district of Hartford for appointment as receiver of such foreign bank with effect from the time of taking possession, and the superior court shall make such appointment. Thereafter, except as otherwise provided in this section, the commissioner shall liquidate or otherwise deal with such business and property in this state of a foreign bank in accordance with the provisions of sections 36a-221a and 36a-223 to 36a-239, inclusive, provided, (1) “debts”, “liabilities”, “deposits”, “claims” and other similar terms used in sections 36a-221a and 36a-223 to 36a-239, inclusive, refer to the claims that the commissioner shall accept pursuant to subsection (e) of this section; (2) “creditors” and “depositors”, as used in said sections, refer to the owners of such accepted claims; (3) except as the context otherwise requires, “Connecticut bank”, as used in said sections, refers to the state branches or state agencies in this state; and (4) “officer”, as used in said sections, includes any person in charge of or who is an officer of such state branches and the agent or other person in charge of such state agencies. Notwithstanding any contrary provision of law, including chapters 55a and 67, the commissioner may employ or contract with such legal counsel and expert assistants under such titles as the commissioner may assign to them and may retain such of the officers or employees of such foreign bank as the commissioner deems necessary in the liquidation and distribution of the assets of such foreign bank, without the prior approval of any other state agency or elective officers. The commissioner shall be entitled to the appointment of a single judge to supervise the liquidation upon request to the administrative judge of the superior court for the judicial district of Hartford. Said judge shall have the power to order expedited or simplified procedures whenever necessary to resolve a matter in such liquidation.

(d) At any time within ten days after the commissioner has taken possession of the business and property in this state of a foreign bank, such foreign bank may apply to the superior court for the judicial district of Hartford for an order requiring the commissioner to show cause why the commissioner should not be enjoined from continuing such possession. The court may, upon good cause shown, direct the commissioner to refrain from further proceedings and to surrender such possession.

(e) (1) The only claims that the commissioner shall accept for payment out of such business and property in this state of a foreign bank as provided in this section are claims of creditors of such foreign bank arising out of transactions entered into by such creditors with its state branches or state agencies in this state that still exist as liabilities of such state branches and state agencies as shown in the books and records of such state branches and state agencies at the time the commissioner takes possession of the business and property of the foreign bank. Acceptance or rejection of such claims by the commissioner shall not prejudice such creditors’ rights to otherwise share in the assets of such foreign bank. The following claims shall not be accepted by the commissioner for payment out of such business and property in this state of a foreign bank: (A) Claims which would not represent an enforceable legal obligation against such state branch or state agency if such branch or agency were a separate and independent legal entity; and (B) amounts due and other liabilities to other offices, agencies, branches and affiliates of such foreign bank. All wages actually owing to the employees of a foreign bank in the possession of the commissioner for services rendered within three months prior to the date when possession was taken, not exceeding two thousand dollars to each employee, shall be paid prior to the payment of every other debt or claim, and in the discretion of the commissioner may be paid as soon as practicable after taking possession, except that at all times the commissioner shall reserve such funds as will in the commissioner’s opinion be sufficient for the expenses of administration.

(2) Nothing in this section shall be construed to adversely affect a valid lien or perfected security interest of a federal reserve bank or the United States Department of the Treasury in the business and property in this state of a foreign bank.

(f) Whenever the accepted claims, together with interest thereon, and the expenses of the liquidation have been paid in full or properly provided for, the commissioner, upon the order of the superior court for the judicial district of Hartford, shall pay, from the remaining assets, other offices of the foreign bank that are being liquidated in the United States, upon the request of the liquidators of such offices, in amounts which the liquidators of such offices demonstrate to the commissioner are needed to pay the claims accepted by such liquidators and any expenses incurred by such liquidators in liquidating such offices of the foreign bank. After such payments, if any, have been made, the commissioner shall turn over any remaining assets of the foreign bank to the principal office of such foreign bank, or to the duly appointed domiciliary liquidator or receiver of such foreign bank.

(g) After taking possession of the business and property in this state of any foreign bank: (1) The commissioner shall immediately give notice of such fact to all persons known to the commissioner to hold any assets of such foreign bank. No person having notice or knowledge that the commissioner has taken possession of the business and property in this state of such foreign bank, shall have a lien or charge for any payment, advance or clearance thereafter made against any of the assets of such foreign bank for liability thereafter incurred. (2) Upon the written demand of the commissioner, any person holding assets of such foreign bank shall deliver such assets to the commissioner and shall thereupon be discharged from liability with respect to any claim upon such assets, provided, such demand shall not affect the right of a secured creditor with a perfected security interest, or other valid lien or security interest enforceable against third parties, to retain collateral, including any right of such secured creditor under any security arrangement related to a qualified financial contract to retain collateral and apply such collateral in accordance with this section. Nothing in this section shall affect any right of set-off permitted under applicable law, provided, no person may set off the business and property in this state of a foreign bank against liabilities of such foreign bank other than those that arise out of transactions entered into by such person with the state branch or state agency of the foreign bank in this state, which liabilities shall be deemed to include in the case of qualified financial contracts the lesser of the two amounts calculated with respect to any such qualified financial contract pursuant to subdivision (2) of subsection (i) of this section.

(h) (1) The commissioner shall, after taking possession of the business and property in this state of a foreign bank, cause to be mailed or sent to each person claiming to be, or appearing upon the books of such foreign bank to be (A) the owner of any personal property in the custody or possession of such foreign bank as bailee or depositary for hire or otherwise, including securities, whether held in custody directly or in book-entry form by such foreign bank, its nominee, subcustodian, clearing corporation or similar entity, and the contents of any safe, vault or box opened for nonpayment of rental in accordance with the provisions of this subsection, or (B) the lessee of any safe, vault or box, a notice in writing sent by registered mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt, to such person at such person’s last address as it appears on the books of such foreign bank or at such person’s last known address if no address appears on such books, notifying such person to remove all such property or the contents of any such safe, vault or box, within a period stated in such notice, which period shall be not less than sixty days from the date of such notice, and further notifying such person of the terms and provisions of this subsection and any regulations that may be adopted under this section by the commissioner pursuant to chapter 54. The contract of bailment or of deposit for hire, or the lease of such safe, vault or box, if any, between the person to whom such notice is mailed and such foreign bank shall terminate upon the date for removal fixed in such notice. Such person shall have a claim against such foreign bank for the amount of unearned rent or charges, if any, paid by such person from the date fixed in such notice if the property or contents are removed on or before such date, or from the date of actual removal if the property or contents are removed after such date.

(2) If such property or contents are not removed, and all accrued rental or storage and other charges, if any, are not paid, within the time fixed by such notice, the commissioner shall inventory and deal with such property and contents in accordance with any regulations that may be adopted under this section by the commissioner pursuant to chapter 54. The commissioner shall deal with such property and contents at the expense and risk of the person in whose name it stands. The commissioner shall be held harmless and shall not be liable to any subsequent claimant for any delivery or transfer made by the commissioner in good faith to the claimant appearing to be entitled to such property from the records available to the commissioner. If the commissioner is in doubt concerning the person entitled to property in the possession of the commissioner, or there are conflicting claims thereto, the commissioner may require of the claimant an order of the superior court of the judicial district of Hartford authorizing and directing the delivery of such property.

(3) After the expiration of one year from the date of mailing the notice required by subdivision (1) of this subsection, the commissioner may apply to the superior court for the judicial district of Hartford for an order authorizing the commissioner to sell, destroy or otherwise dispose of any personal property which had been in the custody or possession of such foreign bank as bailee or depositary for hire or otherwise and which remains in the possession of the commissioner. The court may require that the commissioner provide notice to the person in whose name such property stands and to any other person claiming or appearing to have an interest therein, by publication, mailing or in such other manner as the court may prescribe. Whenever the commissioner is given the power to sell such property, such power to sell shall be deemed a power to sell in satisfaction of a lien for nonpayment of accrued rental or storage charges and all other charges and expenses paid or incurred to the date of sale with respect to such property. Such power to sell, destroy or otherwise dispose of, when authorized pursuant to this subsection or any regulations that may be adopted under this section by the commissioner pursuant to chapter 54, shall be deemed to include the power to sell, destroy or otherwise dispose of any bonds, stock certificates, promissory notes, choses in action or other securities, and any other tangible or intangible property contained in any package, regardless of whether or not it shall appear from such securities or properties that the person in whose name the package stands possesses title to or interest in such securities or other properties or the power to transfer such title or interest, and any sale of such securities or properties pursuant to this subsection shall vest good title thereto in the purchaser thereof.

(4) The provisions of this subsection shall not (A) affect or preclude any other remedy, by civil action or otherwise, for the enforcement of the claims or rights of the commissioner or of such foreign bank against the person in whose name any property, or any safe, vault, box, package, parcel or receptacle stands, or (B) affect or bar the right of the commissioner or the foreign bank to recover, before sale, any debt or claim due the commissioner or such foreign bank, or, after sale, the portion of the debt or claim that was not paid by the proceeds of the sale.

(i) (1) Except as otherwise provided in this subsection, after taking possession of the business and property in this state of a foreign bank, the commissioner may assume or repudiate any contract, including an unexpired lease, of such foreign bank, relating to the business and property in this state of such foreign bank and to which such foreign bank is a party, the performance of which the commissioner determines to be burdensome and the repudiation of which the commissioner determines will promote the orderly administration of the foreign bank’s affairs in this state. After the expiration of ninety days from the date that the commissioner takes possession, any party to a contract with the foreign bank relating to the business and property in this state of such foreign bank may demand in writing that the commissioner assume or repudiate such contract. If the commissioner has not assumed or repudiated the contract within fifteen days from the date of receipt of the demand, the affected party may bring an action in the superior court for the judicial district of Hartford to obtain an order requiring the commissioner to decide whether to assume or repudiate such contract. If the commissioner has not assumed or repudiated a contract not later than one month before the last date for filing claims against such foreign bank established pursuant to section 36a-225, such contract shall be deemed repudiated. Notwithstanding the provisions of this subdivision, with respect to an unexpired lease of the foreign bank for the rental of real property under which the foreign bank was a lessee, if the commissioner remains in possession of the leasehold, the commissioner shall not be required to assume or repudiate such lease and may continue in possession of such leasehold for the remainder of the term of the lease in accordance with the terms of the lease, provided, if the commissioner later repudiates the lease before the end of the lease term, any amounts that may be due the lessor as a result of such repudiation shall be calculated according to the provisions of subparagraph (A) of subdivision (3) of this subsection. Notwithstanding any contrary provision of this subsection, in liquidating a state branch or state agency of a foreign bank in this state, the commissioner shall not assume or repudiate any qualified financial contract that such state branch or state agency entered into which is subject to a multibranch netting agreement or arrangement that provides for netting present or future payment obligations or payment entitlements, including termination or closeout values relating to the obligations or entitlements, among the parties to the contract, agreement or arrangement, and the commissioner shall not be required to assume or repudiate any other qualified financial contract that such state branch or state agency entered into, provided, upon any repudiation of any qualified financial contract or the termination or liquidation of any qualified financial contract in accordance with its terms, the liability under such qualified financial contract shall be determined in accordance with subparagraph (B) of subdivision (2) of this subsection.

(2) (A) Except as otherwise provided in this subsection, upon the repudiation or termination of any contract pursuant to subdivision (1) of this subsection, liability shall be limited to the actual direct compensatory damages of the parties to the contract, determined as of the date the commissioner took possession. The commissioner shall not be liable for any future wages, other than reasonable severance payments, or for payments for future services, costs of cover, any consequential, punitive or exemplary damages, damages for lost profits or lost opportunity, or any other damages except as allowed by this subparagraph.

(B) Except as otherwise provided in this subsection, the liability of the commissioner upon the repudiation of any qualified financial contract, or in connection with the termination or liquidation of any qualified financial contract in accordance with the terms thereof, shall be limited as provided in subparagraph (A) of this subdivision, except that compensatory damages shall be deemed to include normal and reasonable costs of cover or other reasonable measures of damages utilized among participants in the market for qualified financial contract claims, calculated as of the date of repudiation or the date of the termination of such qualified financial contract in accordance with its terms. Upon the repudiation of any qualified financial contract or in connection with the termination or liquidation of any qualified financial contract in accordance with the terms thereof, if the commissioner is entitled to damages, such damages shall be paid by the party to the commissioner upon written demand pursuant to subdivision (2) of subsection (g) of this section, notwithstanding any provision in any such contract that purports to effect a forfeiture of such damages.

(C) In the case of the liquidation of a state branch or state agency of a foreign bank by the commissioner, with respect to qualified financial contracts subject to netting agreements or arrangements that provide for netting present or future payment obligations or payment entitlements, including termination or closeout values relating to the obligations or entitlements, among the parties to the contracts and agreements or arrangements, the liability of the commissioner to any party to any such qualified financial contract upon repudiation or in connection with the termination or liquidation of such qualified financial contract in accordance with the terms thereof, shall be calculated as of the date of repudiation or the date of the termination of such qualified financial contract in accordance with its terms and shall be limited to the lesser of (i) the global net payment obligation or (ii) the branch or agency net payment obligation. The liability of the commissioner under this subparagraph shall be reduced by any amount otherwise paid to or received by the party in respect of the global net payment obligation pursuant to such qualified financial contract which, if added to the liability of the commissioner under this subdivision, would exceed the global net payment obligation. The liability of the commissioner under this subparagraph to a party to a qualified financial contract also shall be reduced by the fair market value or the amount of any proceeds of collateral that secures and has been applied to satisfy the obligations of the foreign bank to the party pursuant to such qualified financial contract. In the event that netting under any applicable netting agreement or arrangement results in a branch or agency net payment entitlement, notwithstanding any provision in any such contract that purports to effect a forfeiture of such entitlement, the commissioner may make written demand upon the party to such contract under subdivision (2) of subsection (g) of this section for an amount not to exceed the lesser of the global net payment entitlement or the branch or agency net payment entitlement. The liability of the party under this subparagraph shall be reduced by any amount otherwise paid to or received by the commissioner or any other liquidator or receiver of the foreign bank with respect to the global net payment entitlement pursuant to such qualified financial contract which, if added to the liability of the party under this subparagraph, would exceed the global net payment entitlement. The liability of the party under this subparagraph to the commissioner pursuant to such qualified financial contract shall also be reduced by the fair market value or the amount of any proceeds of collateral that secures and has been applied to satisfy the obligations of the party to the foreign bank pursuant to such qualified financial contract.

(D) A party to a qualified financial contract with a foreign bank whose state branch or state agency the commissioner is liquidating, which party has a perfected security interest in collateral or other valid lien or security interest in collateral enforceable against third parties pursuant to a security arrangement related to such qualified financial contract, may retain all such collateral and upon repudiation of that qualified financial contract, or in connection with the termination or liquidation of that qualified financial contract in accordance with its terms, apply such collateral in satisfaction of any claims secured by the collateral, provided the total amount so applied to such claims shall not exceed the global net payment obligation, if any.

(3) (A) If the commissioner repudiates a lease of the foreign bank for the rental of real or personal property under which the foreign bank was a lessee, the lessor under such lease shall be entitled to file a claim with the commissioner for whichever is the least of: (i) The amount designated as liquidated damages contained in the agreement between the foreign bank and the lessor, (ii) an amount equal to one year’s rent under the terms of the repudiated lease, or (iii) an amount equal to the rent for the remaining term of the lease.

(B) If the commissioner repudiates a lease of the foreign bank for the rental of real property under which the foreign bank was a lessor, and the lessee was not in default at the time of repudiation, the lessee under such repudiated lease may either (i) treat the lease as terminated by such repudiation and vacate the premises, or (ii) remain in possession of the leasehold interest for the balance of the term of the lease, and for any renewal or extension of such term that is enforceable by such lessee under applicable law other than any law relating to insolvency, unless the lessee defaults under the terms of the lease after the date of such repudiation. If the lessee remains in possession of the leasehold interest, the lessee shall continue to pay to the commissioner the contractual rent pursuant to the terms of the lease after the date of the repudiation of such lease and may offset against such rent payment any damages which may accrue due to the nonperformance of any obligation of the foreign bank under the lease after the date of repudiation. The commissioner shall not be liable to the lessee for any damages arising after such date as a result of the repudiation other than the amount of any offset allowed under this subdivision. Nothing in this subsection shall prohibit the commissioner from entering into a new contract with the lessee for the rental of the leasehold which was the subject of the repudiated lease.

(4) Except as otherwise provided in this subsection, notwithstanding any provision in an unexpired lease or other contract and notwithstanding any applicable law to the contrary, a contract or unexpired lease of the foreign bank that is subject to assumption or repudiation by the commissioner under this subsection may not be terminated or modified by any party other than the commissioner without the concurrence of the commissioner. Any right or obligation under such contract or lease may not be terminated or modified, at any time after the commissioner takes possession, solely pursuant to a provision in such contract or lease that is conditioned on (A) the commissioner taking possession, or (B) the insolvency, financial condition or liquidation of the foreign bank.

(5) Nothing in this subsection shall affect the right of a party to a contract of a foreign bank to seek performance of such contract or damages thereon in any other jurisdiction, provided, the commissioner shall not be liable for the performance of such contract or damages thereon in any other jurisdiction.

(6) The rights granted in this subsection are in addition to any other rights available to the commissioner under any other law.

(j) Where, by any agreement, a period of limitation is fixed for instituting an action upon any claim or for presenting or filing any claim, proof of claim, proof of loss, demand, notice or the like, or where, in any action or by statute or ordinance, a period of limitation is fixed for serving or filing any claim or pleading, taking any appeal or doing any other act, and where in any such case such period had not expired as of the date the commissioner took possession of the business and property in this state of the foreign bank, the commissioner may for the benefit of such foreign bank institute any such action, serve or file any such claim or pleading, take any such appeal, or do any such other act, required or permitted to such foreign bank within a period of one year subsequent to the date of taking possession, or within such further period as may be permitted by the agreement, or in the action, or by statute or ordinance, as the case may be.

(k) (1) Except as provided in this subsection, the commissioner’s taking possession of the business and property in this state of a foreign bank shall operate as a stay of and as an injunction against the following, as of the date the commissioner takes possession: (A) The commencement or continuation, including the issuance or employment of process, of a judicial, administrative or other action or proceeding against the foreign bank that was or could have been commenced before the taking of possession, or to recover a claim against the foreign bank that arose before the taking of possession; (B) the enforcement against the foreign bank or its business and property in this state of a judgment obtained before the taking of possession; (C) any act to obtain possession of property of the foreign bank or of property from the foreign bank or to exercise control over property of the foreign bank; (D) any act to create, perfect, or enforce any lien against property of the foreign bank, including any lien that secures a claim that arose before the taking of possession; and (E) any act to collect, assess, or recover a claim against the foreign bank that arose before the taking of possession.

(2) The commissioner’s taking possession of the business and property in this state of a foreign bank shall not operate as a stay of or as injunction against: (A) The filing of a claim pursuant to subsection (e) of this section in the liquidation of the foreign bank; the making of a demand upon the commissioner pursuant to subsection (i) of this section to decide whether to assume or repudiate a contract of the foreign bank; the exercise of any set-off otherwise permissible under applicable law except as limited by subdivision (2) of subsection (g) of this section; the right of any secured creditor with a perfected security interest or other valid lien or security interest enforceable against third parties to retain collateral, including any right of such secured creditor under any security arrangement related to a qualified financial contract, to retain collateral and to apply such collateral in accordance with subparagraph (D) of subdivision (2) of subsection (i) of this section; any automatic termination in accordance with the terms of any qualified financial contract or any right to cause the termination or liquidation of any qualified financial contract, in accordance with the terms thereof; any right to offset or net out any termination value, payment amount, or other transfer obligation arising under or in connection with one or more such qualified financial contracts; or the commencement of an action under subsection (d) of this section or any other action relating to the liquidation before the Superior Court judge overseeing the liquidation of the foreign bank; (B) the commencement or continuation of a criminal action or proceeding against the foreign bank; (C) the commencement or continuation of an action or proceeding by a governmental unit to enforce such governmental unit’s police or regulatory power; (D) the enforcement of a judgment, other than a money judgment, obtained in an action or proceeding by a governmental unit to enforce such governmental unit’s police or regulatory power; (E) the issuance to the foreign bank by a governmental unit of a notice of tax deficiency; and (F) the commencement or continuation of a judicial action or proceeding by a secured creditor with a perfected security interest, or other valid lien or security interest enforceable against third parties, including any right of such secured creditor under any security arrangement related to a qualified financial contract, to enforce such security interest or lien.

(3) Except as otherwise provided in this subsection: (A) The stay or enjoining of an act against property of the foreign bank under this subsection shall continue until such property is no longer the property of the commissioner in possession of the foreign bank; and (B) the stay or enjoining of any other act under this subsection shall continue until the commissioner has concluded the liquidation.

(4) For good cause shown, on request of a party in interest and after notice and a hearing, the Superior Court judge overseeing the liquidation may grant relief from the stay or injunction provided under this subsection by terminating, annulling, modifying or conditioning such stay or injunction.

(5) In the case of any wilful violation of a stay or injunction provided in this subsection by any person or entity who has knowledge of the commissioner taking possession of the business and property in this state of a foreign bank that is the subject of the stay or injunction, the commissioner shall recover actual damages, including costs and reasonable attorneys’ fees and, in appropriate circumstances, may recover punitive damages.

(l) The commissioner shall not accept any claim based on an agreement with the foreign bank unless the agreement is either reflected on the accounts, books or records of the foreign bank or a creditor provides documentary evidence of such agreement.

(P.A. 88-230, S. 10, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-160, S. 1, 7; P.A. 99-36, S. 3, 4; P.A. 01-48, S. 12; P.A. 03-153, S. 3; P.A. 04-8, S. 5; 04-136, S. 42.)

History: P.A. 97-160 effective June 24, 1997 (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of 1997, effective September 1, 1998); P.A. 99-36 made technical changes in Subsec. (a)(6) and in Subsec. (c); P.A. 01-48 amended Subsec. (h)(1) by adding references to return receipt requested and express delivery; P.A. 03-153 redefined “qualified financial contract” in Subsec. (a)(6) by replacing “forward foreign exchange contract” with “forward foreign exchange” and making technical changes, amended Subsec. (e) by designating existing provisions as Subdiv. (1) and amending same by limiting acceptance of claims of creditors to those existing at time commissioner takes possession of business and property of foreign bank, deleting provision allowing commissioner to dispose of claims of not more than $50,000 without court approval and making technical changes, and adding Subdiv. (2) re liens or security interests of federal reserve banks or U.S. Department of Treasury, amended Subsec. (f) to add provisions re payments by commissioner to other offices of foreign bank that are being liquidated in amounts needed for payment of claims, and amended Subsec. (i)(2)(D) by substituting “a foreign bank whose state branch or state agency the commissioner is liquidating” for “the state branch or state agency in this state of the foreign bank”, deleting “or termination”, inserting “or in connection with the termination or liquidation of that qualified financial contract” and making technical changes, effective June 26, 2003; P.A. 04-8 made technical changes in Subsec. (c)(2), (3) and (4), effective April 16, 2004; P.A. 04-136 amended Subsec. (c) to incorporate references to Secs. 36a-221a, 36a-226a, and 36a-237f to 36a-237h, inclusive, effective May 12, 2004.






Chapter 666a - Out-of-State Trust Companies

Section 36a-434a - Establishment of offices by out-of-state trust companies.

(a) Any out-of-state trust company, whether or not owned or controlled by an out-of-state holding company or a foreign banking corporation, as defined in subsection (a) of section 36a-425, may, with the approval of the commissioner, establish and maintain an office in this state to act as a fiduciary or engage in a trust business in this state, provided the laws of the state in which such trust company is chartered authorize (1) similar companies chartered in this state to act as a fiduciary, and (2) trust banks to establish and maintain such office in such state. Such approved out-of-state trust company shall be deemed to transact business in this state for the purposes of section 33-920, subsection (a) of section 33-1210, section 34-223 or section 34-429 and shall comply with the applicable requirements of said sections. Application for approval to establish and maintain an office pursuant to this section shall be made on forms prescribed by the commissioner. Such application shall state the minimum equity capital of the out-of-state trust company which shall be at least two million dollars. Such application shall be accompanied by evidence of compliance with the applicable requirements of the regulator in the state in which the out-of-state trust company is chartered for the establishment and maintenance of such office and the bond required under section 36a-434b. The out-of-state trust company shall pay to the commissioner, at the time of making such application, a nonrefundable fee of one thousand five hundred dollars. The commissioner shall approve or disapprove the application within thirty days after the application has been filed with the commissioner. The thirty-day period of review may be extended by the commissioner, in writing, on a determination that the application raises issues that require additional information or additional time for analysis.

(b) The commissioner may approve the application if the commissioner finds that: (1) The proposed managers of the office have the capacity and fitness for the duties and responsibilities with which they will be charged; (2) the out-of-state trust company has sufficient financial resources to undertake its proposed activities; and (3) the establishment of the office is in the public interest.

(P.A. 98-258, S. 5; P.A. 02-47, S. 18; P.A. 04-136, S. 35.)

History: P.A. 02-47 amended Subsec. (a) by deleting provision re application deemed approved unless commissioner disapproves, adding provision re commissioner shall approve or disapprove application and making a technical change; P.A. 04-136 amended Subsec. (a)(2) to substitute “trust” banks for banks “organized to function solely in a fiduciary capacity”, effective May 12, 2004.



Section 36a-434b - Bond requirement.

The governing board of an out-of-state trust company that maintains an office in this state shall require that each of its officers and employees at such office be bonded in favor of the out-of-state trust company by a surety company authorized to do business in this state in such amounts as are approved by the governing board and are acceptable to the commissioner.

(P.A. 98-258, S. 6.)



Section 36a-434c - Powers of commissioner re offices of out-of-state trust companies.

(a) The commissioner may make such examination or investigation of any office established and maintained in this state by an out-of-state trust company as the commissioner may deem necessary to determine whether the office is being operated in compliance with the laws of this state and in accordance with safe and sound practices. The out-of-state trust company shall pay the expenses of examination or investigation made under this section.

(b) The commissioner may require periodic reports regarding any out-of-state trust company that has established and maintains an office in this state.

(c) The commissioner may enter into cooperative, coordinating and information-sharing agreements with any other state or federal supervisory agencies or any organization affiliated with or representing such supervisory agencies with respect to the periodic examination or other supervision of any office in this state of an out-of-state trust company, and the commissioner, in lieu of conducting an examination or investigation, may accept the report of examination and report of investigation of such agency or organization.

(d) The commissioner may enter into joint examinations or joint enforcement actions with other state or federal supervisory agencies having concurrent jurisdiction over any office established and maintained in this state by an out-of-state trust company, provided the commissioner may at any time take such actions independently if the commissioner deems such actions to be necessary or appropriate.

(P.A. 98-258, S. 7.)



Section 36a-434d - Notice to commissioner.

Each out-of-state trust company that maintains an office in this state pursuant to sections 36a-434a to 36a-434d, inclusive, shall give at least thirty days’ prior written notice or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state or federal law, to the commissioner of (1) any merger, consolidation, or other transaction that would cause a change of control with respect to such out-of-state trust company, (2) any transfer of all or substantially all of the trust accounts or trust assets of the out-of-state trust company to another person, or (3) the closing or disposition of any such office in this state.

(P.A. 98-258, S. 8.)






Chapter 667 - Credit Unions

Section 36a-435 - (Formerly Sec. 36-194). Definitions.

Section 36a-435 is repealed, effective October 1, 2002.

(1949 Rev., S. 5908; P.A. 75-518, S. 1, 13; P.A. 79-112; P.A. 84-125, S. 1; P.A. 85-210, S. 1; 85-415, S. 1; P.A. 87-9, S. 2, 3; 87-23, S. 1; P.A. 92-12, S. 60; P.A. 94-122, S. 190, 340; P.A. 99-22, S. 2, 8; 99-36, S. 5; P.A. 02-73, S. 86.)



Section 36a-435a - Short title: Connecticut Credit Union Act.

Sections 36a-435a to 36a-472a, inclusive, shall be known as the “Connecticut Credit Union Act”.

(P.A. 02-73, S. 34.)



Section 36a-435b - Definitions.

As used in sections 36a-435a to 36a-472a, inclusive, unless the context otherwise requires:

(1) “Appointed director” means a director emeritus or an advisory director of a Connecticut credit union, who is not a member of the governing board of such credit union;

(2) “Branch” means any office established by a Connecticut credit union, an out-of-state, state-chartered credit union, a federal credit union, or an out-of-state, federally-chartered credit union, as the case may be, at a fixed location, at which shares or deposits are received, share drafts or checks are paid, or money is lent, including an office operated as a shared service center and not including the main office of the credit union;

(3) “Capital” means undivided earnings, regular reserves, other special purpose reserves, donated equity, and accumulated, unrealized gains or losses on securities in accordance with generally accepted accounting principles;

(4) “Certificate of incorporation” means the certificate of incorporation of a Connecticut credit union and includes in the case of Connecticut credit unions in existence on July 1, 1975, articles of association, articles of incorporation and certificates of organization;

(5) “Corporate”, when used in conjunction with any institution that is a Connecticut credit union, federal credit union or out-of-state credit union, means a corporate credit union, as defined in 12 CFR 704.2, as from time to time amended;

(6) “Credit manager” means a natural person approved by the governing board of a Connecticut credit union and employed by such credit union to supervise its lending activities;

(7) “Credit union service organization services” means those services that are authorized for credit union service organizations under state or federal law, and that are closely related to credit union business, are convenient and useful to credit union business, are reasonably related to the operations of a credit union or are financial in nature;

(8) “Director” means a member of the governing board of a Connecticut credit union;

(9) “Federal Credit Union Act” means 12 USC Section 1751 et seq., as from time to time amended;

(10) “Financial institution” means any Connecticut credit union, bank, federal credit union, out-of-state bank or out-of-state credit union;

(11) “Immediate family member” means any person related by blood, adoption or marriage to a person within the field of membership of the Connecticut credit union;

(12) “Member” means any person who has been admitted to membership in the Connecticut credit union in accordance with this chapter;

(13) “Member in good standing” means a member who (A) owns at least one membership share in a credit union, (B) is current on all credit obligations to the credit union, and (C) has not caused the credit union a credit or share loss that remains outstanding;

(14) “Membership share” means a share equal to the stated par value of the Connecticut credit union which may not be withdrawn or transferred except upon termination of membership and which confers membership and voting rights on the member;

(15) “Mobile branch” means any office of a Connecticut credit union at which credit union business is conducted, which is in fact moved or transported to one or more predetermined locations in accordance with a predetermined schedule;

(16) “Multiple common bond membership” means a field of membership consisting of more than one group of individuals, each of which has, within the group, a common bond of occupation or association;

(17) “Officer” means the chairperson, vice chairperson, secretary and treasurer of the governing board of a Connecticut credit union;

(18) “Senior management” means the president or chief executive officer, vice president or vice chief executive officer, chief financial officer, credit manager, and any person occupying a similar status or performing a similar function;

(19) “Share” means the basic unit of moneys held by a member of a Connecticut credit union in share accounts at a Connecticut credit union on which a dividend may be paid;

(20) “Shared service center” means a branch established by any combination of two or more (A) Connecticut credit unions, (B) out-of-state, state-chartered credit unions, (C) federal credit unions, or (D) out-of-state, federally-chartered credit unions, that is operated in such a manner as to provide a credit union member the same credit union services that the credit union member could lawfully obtain at the main office of the member’s credit union;

(21) “Single common bond membership” means a field of membership consisting of one group that has a common bond of occupation or association.

(P.A. 02-73, S. 35; P.A. 03-16, S. 1; 03-35, S. 1; 03-196, S. 11.)

History: P.A. 03-16 redefined “branch” by substituting “established by” for “of” and by including an office established by an out-of-state or federal credit union and an office operated as a shared service center, and defined “shared service center”; P.A. 03-35 defined “appointed director”, redefined “director” by deleting “a director emeritus or an advisory director”, and made technical changes; P.A. 03-196 defined “mobile branch” and made technical changes, effective July 1, 2003.



Section 36a-436 - (Formerly Sec. 36-195). License required.

Section 36a-436 is repealed, effective October 1, 2002.

(1949 Rev., S. 5909; 1959, P.A. 376, S. 1; 1967, P.A. 591, S. 4; P.A. 75-518, S. 2, 13; P.A. 85-94, S. 3, 6; 85-415, S. 3; P.A. 94-122, S. 191, 340; P.A. 02-73, S. 86.)



Section 36a-436a - Franchise and filing fee payable to the Secretary of the State.

(a) The franchise and filing fee payable to the Secretary of the State shall be thirteen dollars for the filing of a certificate of incorporation upon the incorporation of a Connecticut credit union under the laws of this state.

(b) The filing and certification fee payable to the Secretary of the State shall be thirteen dollars for the filing and certification of (1) a certificate of amendment to the certificate of incorporation of a Connecticut credit union, (2) a merger agreement, plan of merger, certificate of amendment to certificate of incorporation and the commissioner’s approval pursuant to subdivision (3) of subsection (b) of section 36a-468a, (3) an officer’s certificate of conversion and the commissioner’s approval pursuant to subsection (g) of section 36a-468b, or (4) a certificate of incorporation, certificate of authority and the commissioner’s approval pursuant to subsection (c) of section 36a-469b.

(c) The filing fee payable to the Secretary of the State shall be thirteen dollars for the filing of a certificate of authority and certificate of incorporation pursuant to subsection (f) of section 36a-469c.

(d) The fee payable to the Secretary of the State for preparing and furnishing a copy of any document, instrument or paper filed or recorded relating to a credit union shall be: (1) For each copy of each document thereof regardless of the number of pages, twenty dollars; and (2) for affixing the official seal thereto, five dollars.

(P.A. 02-73, S. 36; P.A. 03-19, S. 83; 03-84, S. 45.)

History: P.A. 03-19 made technical changes in Subsec. (d), effective May 12, 2003; P.A. 03-84 changed “Commissioner of Banking’s” to “commissioner’s” in Subsec. (b), effective June 3, 2003.



Section 36a-436b - Issuance of certificate of authority to engage in business of Connecticut credit union.

(a) No person shall, or have the power to, engage in the business of a Connecticut credit union in this state until such person has obtained a certificate of authority to engage in the business of a Connecticut credit union from the commissioner.

(b) No person shall use, either as a part of its name or as a prefix or suffix thereto or as a designation of the business carried on by it, the phrase “credit union” or “mutual benefit association”, except a Connecticut credit union, a federal credit union or a credit union otherwise authorized to engage in business in this state under this title. The provisions of this subsection shall not apply to an association of credit unions or a credit union service organization located in this state.

(c) A certificate of authority shall be issued by the commissioner to an applicant meeting the requirements of section 36a-437a.

(d) A certificate of authority issued under this section may be revoked by the commissioner for cause in accordance with section 36a-51.

(P.A. 02-73, S. 37; P.A. 03-84, S. 46.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner” in Subsecs. (a), (c) and (d), effective June 3, 2003.



Section 36a-437 - (Formerly Sec. 36-196). Organization.

Section 36a-437 is repealed, effective October 1, 2002.

(1949 Rev., S. 5910; 1961, P.A. 51; 1963, P.A. 419; 1969, P.A. 184, S. 1; 246, S. 1, 3; 267, S. 1; 268, S. 4; P.A. 73-330, S. 1, 2; P.A. 75-69, S. 1, 3; 75-518, S. 3–7, 13; P.A. 80-68; P.A. 81-123, S. 1, 4; P.A. 83-306, S. 1, 2; P.A. 84-58, S. 1, 2; 84-65, S. 1, 2; P.A. 85-415, S. 4; P.A. 94-122, S. 192, 340; P.A. 99-36, S. 6; P.A. 01-9, S. 8, 11; P.A. 02-73, S. 86.)



Section 36a-437a - Organization.

(a) A Connecticut credit union organized under this title shall be subject to the provisions of the laws of this state governing corporations without capital stock, provided the provisions of this title shall prevail over any inconsistent provisions of title 33.

(b) Seven or more individuals may file with the commissioner an application to organize a Connecticut credit union, provided each is at least eighteen years of age. The application shall be in writing and shall include (1) a proposed certificate of incorporation on a standard form provided by the commissioner, signed and acknowledged by the organizers either individually or collectively before an officer competent to administer oaths. The proposed certificate of incorporation shall specifically state: (A) The name of the Connecticut credit union; (B) the town in which the main office is to be located; (C) the name, occupation and residence, post office or business address of each organizer, proposed director, proposed appointed director and proposed member of senior management, provided the organizers, proposed directors, proposed appointed directors and proposed senior management shall separately file with the commissioner the notice of the residence of each organizer, proposed director, proposed appointed director and proposed member of senior management whose residence address is not included in the proposed certificate of incorporation; and (D) a statement that the purpose of the Connecticut credit union is to conduct the business of and to engage in any act or activity lawful for a Connecticut credit union, or, in the case of a Connecticut credit union that is organized to provide basic services, a statement that the purpose of such credit union is to offer basic services; (2) the proposed bylaws prescribing the manner in which the business of the Connecticut credit union shall be conducted on a standard form provided without charge by the commissioner, signed and acknowledged by the organizers either individually or collectively before an officer competent to administer oaths; (3) a business plan, including a three-year financial forecast; (4) a potential member survey; (5) in the case of a proposed Connecticut credit union the membership of which is limited to persons within a well-defined community, neighborhood or rural district, evidence to support a finding of such community, neighborhood or rural district; and (6) any other information that the commissioner may require.

(c) In connection with an application to organize and at any other time the commissioner requests, each organizer, director, appointed director and member of senior management of a Connecticut credit union shall provide fingerprints to the commissioner for use in conducting criminal history records checks. Such criminal history records checks shall be conducted in accordance with section 29-17a.

(d) (1) Upon the filing of the required application, the commissioner shall investigate the facts and shall determine whether: (A) The proposed field of membership is favorable to the success of the Connecticut credit union; (B) the organizers, proposed directors, proposed appointed directors and proposed members of senior management are of such character, general fitness and experience as to warrant belief that the business of the proposed Connecticut credit union will be conducted honestly and efficiently in accordance with the provisions of sections 36a-435a to 36a-472a, inclusive; (C) the proposed certificate of incorporation meets the requirements of this section; and (D) the proposed credit union provides reasonable promise of successful operation. In addition to the determinations under this subdivision, the commissioner shall consider the effect of overlapping fields of membership on the proposed credit union and existing Connecticut credit unions and federal credit unions. As a condition of approval of the application, the commissioner may require the proposed Connecticut credit union to limit or eliminate overlaps to achieve the purposes of sections 36a-435a to 36a-472a, inclusive, and promote the welfare and stability of those credit unions doing business in this state.

(2) The commissioner shall not issue a certificate of authority to engage in the business of a Connecticut credit union if, in the opinion of the commissioner, the name selected would tend to confuse the public.

(3) If the commissioner determines that the foregoing requirements are satisfied, and that the proposed Connecticut credit union will have its shares and deposits insured by the National Credit Union Administration, or its successor agency, the commissioner shall issue a certificate of authority to engage in the business of a Connecticut credit union. One original of the certificate of incorporation and one original of the certificate of authority shall be filed by the Connecticut credit union with the Secretary of the State. When the certificate of incorporation and certificate of authority are filed with the Secretary of the State in accordance with the provisions of this subsection, the Connecticut credit union shall become a corporation and its corporate existence shall continue perpetually unless otherwise expressly provided by law.

(e) Within a reasonable time after issuance of the certificate of authority by the commissioner, the organizers shall hold an organization meeting at which they shall elect directors, who thereafter shall elect officers, appoint committee members and appointed directors, adopt the bylaws, and conduct any other business necessary to complete the organization of the Connecticut credit union. The Connecticut credit union shall complete such organization and shall commence business within six months from the issuance of the certificate of authority by the commissioner or such certificate of authority shall be void. The commissioner may, upon the application of the organizers and for good cause shown, grant a Connecticut credit union a reasonable extension of time to complete such organization and commence business. A Connecticut credit union shall not commence business until its shares and deposits are insured by the National Credit Union Administration or its successor agency, and it has been bonded by a surety company authorized to do business in this state to the same extent such bonding is required by 12 CFR Part 713, as from time to time amended.

(f) Seven or more individuals may organize a Connecticut credit union that provides basic services in accordance with this section, except a Connecticut credit union the membership of which is limited to persons within a well-defined community, neighborhood or rural district. In order to expedite the issuance of a certificate of authority, the commissioner shall provide, without charge, to such organizers: (1) A model business plan for basic services; (2) policy guidelines concerning shares, lending, investments and other credit union business activities; and (3) sample letters for sponsor support, grants and nonmember deposits, where applicable. If the commissioner makes the determinations required by subsection (d) of this section, the commissioner shall issue a certificate of authority to engage in the business of a Connecticut credit union, with the express restriction that such credit union may offer only basic services. Any credit union organized pursuant to this subsection may upon the approval of the commissioner, convert to a Connecticut credit union operating without the restrictions provided in its certificate of authority. A credit union that proposes to convert shall file with the commissioner a proposed plan of conversion, including a new business plan, an original certificate of amendment to its certificate of incorporation and a certificate by the secretary of the converting credit union that the proposed plan of conversion and proposed certificate of amendment to its certificate of incorporation have been approved by a majority of the governing board of the converting credit union. The commissioner shall approve a conversion under this subsection if the commissioner determines that: (A) The converting credit union has complied with all applicable provisions of law; (B) the converting credit union has net worth in the amount required by the commissioner; (C) the converting credit union has received satisfactory ratings in its most recent safety and soundness examination; and (D) the proposed conversion will serve the necessity and convenience of the members of the converting credit union. After receipt of the commissioner’s approval, the converting credit union shall promptly file such approval and the certificate of amendment to its certificate of incorporation with the Secretary of the State. Upon such filing, the converting credit union shall be a Connecticut credit union subject to all the requirements and limitations and possessed of all rights, privileges and powers granted to it by its certificate of incorporation and by the provisions of sections 36a-435a to 36a-472a, inclusive, and shall be subject to all of the duties, relations, obligations, trusts and liabilities of a Connecticut credit union. As used in this section, “basic services” means the issuance of regular shares, the making of signature loans not exceeding amounts predetermined by the commissioner, the making of participation loans as a participant in an amount specified by the commissioner, the sale of money orders and travelers checks, and the issuance and redemption of savings bonds.

(g) (1) The certificate of incorporation of a Connecticut credit union may, with the approval of the commissioner, be amended at any time by the adoption at a meeting of an amendment resolution by two-thirds of the directors of the credit union. Written notice of such meeting, together with the text of the proposed amendment shall be given to each director at least seven days prior to the meeting.

(2) An original certificate of amendment shall be filed with the commissioner. The certificate of amendment shall set forth: (A) The name of the Connecticut credit union; (B) the amendment; and (C) a statement of the number of directors’ votes required to take such action and the number of votes cast in favor of the amendment.

(3) The commissioner, upon determining that the certificate of incorporation, as amended, meets the requirements of sections 36a-435a to 36a-472a, inclusive, shall endorse the commissioner’s approval thereon, and return the original certificate of amendment to the Connecticut credit union. Upon receipt of the certificate of amendment, the Connecticut credit union shall file the original certificate of amendment with the Secretary of the State, and such amendment shall become effective upon filing.

(h) (1) The bylaws of a Connecticut credit union shall specify at least the following: (A) The name of the credit union; (B) the field of membership of the credit union and the qualifications for membership; (C) the par value of shares; (D) the number and terms of directors and appointed directors, if applicable, and procedures for their election or appointment; (E) the duties of the members of senior management; (F) the manner in which a credit committee, credit manager, loan officer or any combination thereof shall be responsible for the credit functions of the credit union; (G) the manner of conducting the annual meeting and the provisions for voting; (H) conditions for payment on, receipt of or withdrawal of shares and deposits; and (I) such other matters as the governing board deems necessary.

(2) The bylaws of a Connecticut credit union may not be amended without the written approval of the commissioner for a period of three years following issuance by the commissioner of the certificate of authority to engage in the business of a Connecticut credit union. Thereafter, the bylaws of a Connecticut credit union may be amended in accordance with subdivision (3) of this subsection, provided the bylaws comply with this subdivision, and any such amendment changing the name of the credit union or the field of membership of the credit union shall require the written approval of the commissioner in accordance with subdivision (3) of this subsection. The commissioner’s approval shall not be required to amend the field of membership of a Connecticut credit union with a multiple common bond membership to add a group of less than five hundred potential members, excluding members of the immediate family or household of a potential member.

(3) The bylaws may be amended by the adoption at a meeting of an amendment resolution by two-thirds of the directors of the credit union. Written notice of the meeting and text of the proposed amendment shall be given to each director at least seven days prior to the meeting. The Connecticut credit union shall file with the commissioner, within ten days after its adoption, one copy of any proposed amendment on a form provided by the commissioner. In the case of a proposed amendment requiring the commissioner’s approval, the commissioner shall, within thirty days after such filing, determine whether such proposed amendment is consistent with the provisions and purposes of sections 36a-435a to 36a-472a, inclusive. The thirty-day period may be extended by the commissioner, in writing, if the commissioner determines that the proposed amendment raises issues that require additional information or additional time for analysis. The commissioner, upon determining that such proposed amendment satisfies the requirements of said sections 36a-435a to 36a-472a, inclusive, shall endorse the commissioner’s approval on such proposed amendment, and return one copy thereof to the Connecticut credit union.

(4) Any amendment to the bylaws of a Connecticut credit union shall become effective when adopted except amendments requiring the approval of the commissioner which shall become effective upon such approval.

(P.A. 02-73, S. 38; P.A. 03-35, S. 2; 03-84, S. 47; P.A. 04-136, S. 38; P.A. 06-10, S. 6; P.A. 11-50, S. 12.)

History: P.A. 03-35 amended Subsec. (b)(1)(C) to require application to include information re proposed appointed directors, applied Subsec. (c) to appointed directors and Subsec. (d)(1)(B) to proposed appointed directors, amended Subsec. (e) to require organizers to appoint appointed directors and amended Subsec. (h)(1)(D) to substitute “and appointed directors” for “including directors emeritus and advisory directors”; P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 04-136 amended Subsec. (h)(1)(D) to provide that bylaws of a Connecticut credit union specify procedures for appointment of directors, effective May 12, 2004; P.A. 06-10 amended Subsec. (h)(3) to allow commissioner to extend thirty-day period if commissioner determines that proposed amendment raises issues that require additional information or additional time for analysis, effective May 2, 2006; P.A. 11-50 amended Subsec. (c) to require each member of senior management to provide fingerprints to commissioner, effective July 1, 2011.



Section 36a-438 - (Formerly Sec. 36-196a). Field of membership. Expansion. Membership applications. Continuation of membership. Expulsion or withdrawal of member.

Section 36a-438 is repealed, effective October 1, 2002.

(1969, P.A. 432, S. 1, 2; P.A. 75-518, S. 8, 13; P.A. 85-210, S. 2; 85-415, S. 5; P.A. 87-23, S. 2; P.A. 90-26, S. 1; P.A. 94-122, S. 193, 340; P.A. 99-22, S. 3, 8; 99-36, S. 7; P.A. 01-9, S. 9, 11; P.A. 02-73, S. 86.)



Section 36a-438a - Field of membership. Expansion. Change in field of membership.

(a)(1) Except as provided in subdivision (2) of this subsection, the field of membership of a Connecticut credit union is limited to (A) a single common bond membership, (B) a multiple common bond membership, or (C) persons within a well-defined community, neighborhood or rural district.

(2) The field of membership of a Connecticut credit union may include (A) members of the immediate family or household of all persons included under subparagraphs (A), (B) and (C) of subdivision (1) of this subsection, (B) organizers and employees of such credit union, (C) the surviving spouse of a deceased member of such credit union, and (D) notwithstanding any change in employment, occupation, residence or other condition initially controlling the eligibility for membership in any Connecticut credit union, any person properly admitted to membership in a Connecticut credit union. Such person may continue membership therein during such person’s lifetime.

(3) The field of membership of a Connecticut credit union under subparagraphs (A) and (B) of subdivision (1) of this subsection may include associations and organizations of individuals who are members of such credit union, partnerships in which the majority of the partners are individuals who are members of such credit union, and corporations in which the majority of whose shareholders are individuals who are members of such credit union.

(4) The field of membership of a Connecticut credit union under subparagraph (C) of subdivision (1) of this subsection may include groups located outside of the well-defined community, neighborhood or rural district such credit union serves that were within such credit union’s field of membership at the time it converted from a field of membership specified in subparagraph (A) or (B) of said subdivision (1), provided such credit union’s continuing relationships with such groups are not exclusive and, if authorized under this chapter, other Connecticut credit unions may also provide services to such groups. The commissioner may not approve an amendment to the bylaws of such a credit union under this subdivision unless the commissioner determines in writing that any potential harm that the expansion of the field of membership of such credit union may have on any other Connecticut credit union and its members is clearly outweighed in the public interest by the probable beneficial effect of the expansion in meeting the convenience and needs of the members of the group proposed to be included in the field of membership.

(b) Notwithstanding the provisions of subsection (a) of this section, the commissioner may authorize a Connecticut credit union with a multiple common bond membership to include in its field of membership any person within a well-defined community, neighborhood or rural district if:

(1) The commissioner determines that the well-defined community, neighborhood or rural district is (A) an investment area, as defined in Section 103(16) of the Community Development Banking and Financial Institutions Act of 1994, 12 USC Section 4702(16), and meets any additional requirements that the commissioner may impose; and (B) underserved by other depository institutions, as defined in Section 19(b)(1)(A) of the Federal Reserve Act, 12 USC Section 461(b), based on data of the commissioner and federal supervisory agencies; and

(2) The Connecticut credit union establishes and maintains a main office or branch in the well-defined community, neighborhood or rural district at which credit union services are available.

(c) Any Connecticut credit union that is so authorized to expand its field of membership under subsection (b) of this section continues as a Connecticut credit union whose field of membership is limited to a multiple common bond membership.

(d) (1) The commissioner may not approve an amendment to the bylaws of a Connecticut credit union with a multiple common bond membership to expand its field of membership to add a group of five hundred or more potential members, excluding individuals who are potentially eligible as members of the immediate family or household of a potential member, or persons within a well-defined community, neighborhood or rural district, unless the commissioner determines in writing that (A) the Connecticut credit union has not engaged in any material unsafe or unsound practice during the one-year period preceding the date on which the proposed amendment is filed with the commissioner, (B) the Connecticut credit union is adequately capitalized, (C) the Connecticut credit union has the administrative capability to serve the proposed membership group and the financial resources to meet the need for additional staff and assets to serve the new membership group, (D) any potential harm that the expansion of the field of membership of the Connecticut credit union may have on any other Connecticut credit union and its members is clearly outweighed in the public interest by the probable beneficial effect of the expansion in meeting the convenience and needs of the members of the group proposed to be included in the field of membership, and (E) formation of a separate credit union by the group proposed to be included is not practicable and consistent with reasonable safety and soundness standards. A Connecticut credit union whose field of membership is limited to a single common bond membership or multiple common bond membership that acquires as potential members persons within a well-defined community, neighborhood or rural district, other than the well-defined community, neighborhood or rural district specified in subdivision (1) of subsection (b) of this section, by merger, expansion or otherwise, shall become a Connecticut credit union whose field of membership is limited to persons within a well-defined community, neighborhood or rural district.

(2) The commissioner may withhold or condition an approval of an amendment to the bylaws sought by a community credit union, as defined in section 36a-37, under this subsection pursuant to the provisions of section 36a-37d.

(3) The commissioner may approve an amendment to the bylaws of a Connecticut credit union to change the field of membership without regard for the common bond whenever the commissioner determines that continued operation of the Connecticut credit union without the proposed amendment may result in liquidation or merger of such credit union.

(P.A. 02-73, S. 39; P.A. 03-35, S. 3; 03-84, S. 48; 03-278, S. 93; P.A. 05-27, S. 1.)

History: P.A. 03-35 amended Subsec. (a)(2) by deleting former Subpara. (C), which allowed field of membership to include any advisory director of a credit union, and redesignated existing Subparas. (D) and (E) as Subparas. (C), and (D); P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; P.A. 05-27 amended Subsec. (a) to redesignate provision of Subdiv. (2) re field of membership of Connecticut credit union under Subdiv. (1)(A) and (B) as Subdiv. (3), and to add Subdiv. (4) re field of membership of Connecticut credit union under Subdiv. (1)(C).



Section 36a-439 - (Formerly Sec. 36-196c). Change in the field of membership.

Section 36a-439 is repealed, effective October 1, 2002.

(P.A. 85-210, S. 3; P.A. 94-122, S. 194, 340; P.A. 99-22, S. 4, 8; P.A. 02-73, S. 86.)



Section 36a-439a - Membership applications. Expulsion of member.

(a) All applications for membership shall be submitted to the Connecticut credit union. The governing board at a regular meeting shall consider and act upon the membership applications received by the Connecticut credit union subsequent to the previous regular meeting or such applications may be considered and acted upon by the membership officer, if one is appointed by the governing board.

(b) The governing board may expel any member who has not carried out such member’s obligations to the Connecticut credit union or who has failed to comply with such credit union’s bylaws. No member may be expelled by the governing board until such member has been informed in writing of the charges against such member and has had a reasonable opportunity to be heard thereon.

(c) A Connecticut credit union may cancel the shares of any member who is expelled, applying the value thereof to such member’s indebtedness to the Connecticut credit union. A member of a Connecticut credit union who has been expelled shall not be relieved of any liability to the Connecticut credit union. The Connecticut credit union shall repay the amounts paid in on shares by expelled members, together with any dividends credited to the member’s shares, in the order of the member’s expulsion, as funds become available therefor, except that the Connecticut credit union may deduct from such payments any sums due it from such member.

(P.A. 02-73, S. 40.)



Section 36a-440 - (Formerly Sec. 36-196d). Central credit union.

Section 36a-440 is repealed, effective October 1, 2002.

(P.A. 85-415, S. 34; P.A. 86-139, S. 1, 2; P.A. 88-81, S. 1, 2; P.A. 90-26, S. 2; P.A. 91-108, S. 1, 3; P.A. 92-89, S. 3, 20; P.A. 93-61; P.A. 94-122, S. 195, 340; P.A. 99-36, S. 8; P.A. 02-73, S. 86.)



Section 36a-440a - Meetings.

(a) A Connecticut credit union shall hold an annual meeting as provided in its bylaws. Special meetings of members shall be held as provided in the bylaws and shall be called by the governing board at the request of a majority of the governing board, at the written request of the supervisory committee, or ten per cent of the members of the credit union or such lesser percentage of such members as provided in the bylaws.

(b) Notice of each annual or special meeting shall be given to each member in writing by the secretary at least ten days prior to the annual or special meeting. In the case of a special meeting, the notice shall clearly state the purpose of the meeting and the matters that will be considered.

(c) (1) Each member in good standing shall have a single vote at all meetings notwithstanding the number of shares or number of accounts that such member holds.

(2) A member may not vote or hold office if the member is less than eighteen years of age.

(3) Unless provided otherwise in the bylaws, a member entitled to vote may vote in person, by proxy or by mail ballot.

(P.A. 02-73, S. 41.)



Section 36a-440b - Report to commissioner re assets and liabilities, list of members and officers. Records.

(a) A Connecticut credit union shall submit a written report to the commissioner annually on February first and August first and otherwise as often as the commissioner deems necessary. The report shall be in the form prescribed by the commissioner, list the assets and liabilities of the Connecticut credit union and contain any other information the commissioner may require. The Connecticut credit union shall also provide the commissioner with such other reports and information as may be required by the commissioner. Each Connecticut credit union that fails to file any report or information required by this section shall pay to the commissioner one hundred dollars for each day that it fails to file such report or information.

(b) A Connecticut credit union shall file with the commissioner, within ten business days after the organization meeting and after each annual meeting, a list of the names and addresses of all members of the governing board, identifying which members are officers, the members of the credit committee, if applicable, and the members of the supervisory committee, identifying the chairperson of each such committee. The Connecticut credit union shall notify the commissioner within ten business days after any changes to the list which occur therein.

(c) A Connecticut credit union that is required under federal law to submit a net worth restoration plan to the National Credit Union Administration or its successor agency shall simultaneously submit a final signed copy of such plan to the commissioner.

(d) A Connecticut credit union shall establish and maintain records, accounting systems and procedures which accurately reflect its operations and which enable the commissioner to readily ascertain the true financial condition of the credit union and whether such credit union is complying with sections 36a-435a to 36a-472a, inclusive.

(e) A Connecticut credit union shall preserve all of its records in accordance with regulations adopted by the commissioner pursuant to chapter 54.

(P.A. 02-73, S. 42; P.A. 03-84, S. 49.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003.



Section 36a-441 - (Formerly Sec. 36-198). Powers.

Section 36a-441 is repealed, effective October 1, 2002.

(1949 Rev., S. 5911; 1951, 1953, 1955, S. 2741d; 1957, P.A. 108; 111; 1959, P.A. 72, S. 1; 1961, P.A. 127; 204; 1963, P.A. 183; 1967, P.A. 133, S. 1; 143; 322; 369, S. 1; 563, S. 1, 3; 1969, P.A. 234, S. 1, 2; 267, S. 2; 1971, P.A. 342, S. 1; 721; P.A. 73-126; 73-321, S. 1, 2; 73-326, S. 1, 2; 73-360, S. 1, 3; P.A. 75-57; 75-58, S. 1, 2; 75-61, S. 1, 2; 75-119, S. 1, 2; P.A. 77-96; 77-127; 77-136; 77-179, S. 2; 77-189, S. 1, 2; 77-614, S. 161, 610; P.A. 78-121, S. 69, 113; 78-331, S. 16, 58; P.A. 79-233, S. 4; P.A. 82-109, S. 1, 6; 82-171, S. 1, 2; P.A. 83-296, S. 1–3; 83-331, S. 2; P.A. 84-93, S. 2, 3; 84-125, S. 2; P.A. 85-79; 85-415, S. 6; P.A. 88-65, S. 59; P.A. 89-76, S. 1, 2; P.A. 90-26, S. 3; P.A. 91-108, S. 2, 3; P.A. 92-12, S. 61; P.A. 94-122, S. 196, 340; P.A. 95-253, S. 9; P.A. 96-53, S. 1, 4; P.A. 99-19; 99-36, S. 9; P.A. 00-38; P.A. 02-73, S. 86.)



Section 36a-441a - Loan and lease losses account. Net worth requirement.

(a) A Connecticut credit union shall establish and maintain an allowance for loan and lease losses account in an amount that represents the estimated losses on loans and leases. The allowance for loan and lease losses account requirement shall be computed and adjusted, through the provision for loan and lease losses account, prior to the declaration or payment of dividends.

(b) A Connecticut credit union shall contribute from its earnings, as net worth, the greater of (1) such amounts as may be required by 12 CFR Part 702, as from time to time amended, or (2) amounts in accordance with the following schedule: (A) In the case of a Connecticut credit union in existence for more than four years and having assets of two million dollars or more, ten per cent of its gross income until its net worth equals four per cent of total assets, then five per cent of gross income until its net worth equals six per cent of total assets; and (B) in the case of a Connecticut credit union in existence for four years or less or a Connecticut credit union having assets of less than two million dollars, ten per cent of its gross income until its net worth equals seven and one-half per cent of total assets, then five per cent of its gross income until its net worth equals ten per cent of total assets.

(c) The commissioner may increase the net worth requirement of any Connecticut credit union set forth in subsection (b) of this section when the commissioner deems it necessary to protect the safety and soundness of such Connecticut credit union.

(d) Whenever the net worth falls below the applicable percentages of total assets specified in subsection (b) of this section, the Connecticut credit union shall make regular contributions in such amounts as specified in subsection (b) of this section as may be needed to maintain such net worth. Such contributions shall be made prior to the declaration or payment of dividends.

(e) As used in this section, the term “net worth” means the retained earnings balance of the Connecticut credit union at the end of each dividend period, excluding the allowance for loan and lease losses account and, in the case of a Connecticut credit union designated by the National Credit Union Administration as a low-income credit union under 12 CFR 701.34, as from time to time amended, net worth includes any secondary capital account that is uninsured and subordinate to all other claims, including claims of creditors, shareholders and the National Credit Union Share Insurance Fund. Retained earnings shall consist of undivided earnings, as determined under generally accepted accounting principles, regular reserves and other appropriations designated by the commissioner or the National Credit Union Administration, or its successor agency, or by the governing board of the Connecticut credit union with the approval of the commissioner.

(P.A. 02-73, S. 43; P.A. 03-84, S. 50.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner” in Subsecs. (c) and (e), effective June 3, 2003.



Section 36a-442 - (Formerly Sec. 36-198b). Mortgage loans to members.

Section 36a-442 is repealed, effective October 1, 2002.

(1967, P.A. 563, S. 2; 1971, P.A. 405, S. 1; P.A. 73-270, S. 1–3; P.A. 75-107, S. 1–3; 75-121, S. 1, 2; P.A. 77-95; 77-179, S. 19; P.A. 79-130, S. 1, 2; P.A. 81-391, S. 6; P.A. 84-93, S. 1, 3; P.A. 85-415, S. 20; P.A. 87-9, S. 2, 3; P.A. 88-46; 88-65, S. 58; P.A. 89-287, S. 1; P.A. 94-122, S. 197, 340; P.A. 96-53, S. 2, 4; P.A. 97-19, S. 1, 2; P.A. 02-73, S. 86.)



Section 36a-442a - Deposit of funds; withdrawals. Bond requirement.

(a) The funds of a Connecticut credit union shall be deposited in the name of the credit union only in such depository or depositories as designated by the governing board, in accordance with section 36a-459a, and no withdrawal of such funds shall be made unless the check or order withdrawing such funds is signed by a director or member of senior management designated by the governing board.

(b) Every director, supervisory committee member, credit committee member if applicable, and every employee of a Connecticut credit union who has charge or possession of the funds, securities or other assets of the Connecticut credit union, shall be bonded by a surety company authorized to do business in this state to the same extent as such bonding is required by 12 CFR Part 713, as from time to time amended. Such bond shall be in favor of the Connecticut credit union. A copy of each such bond and any renewal thereof shall be promptly filed by the Connecticut credit union with the commissioner.

(P.A. 02-73, S. 44; P.A. 03-84, S. 51.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner” in Subsec. (b), effective June 3, 2003.



Section 36a-443 to 36a-448 - (Formerly Secs. 36-198c to 36-198e, 36-200, 36-202 and 36-203). Extension of lines of credit to members. Lien on shares of members. Tax and loan and note accounts. Shares; value; withdrawal; minors; trusts; retirement accounts; share insurance. Meetings. Governing board.

Sections 36a-443 to 36a-448, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5913–5915; 1951, 1953, 1955, S. 2743d–2745d; 1957, P.A. 180; 1959, P.A. 64; 1961, P.A. 48; 50, S. 1; 1967, P.A. 499, S. 2; 1969, P.A. 121, S. 1; 224, S. 2, 3; 246, S. 2; 268, S. 3; 1971, P.A. 242, S. 2; P.A. 73-142, S. 1, 2; P.A. 73-360, S. 2, 3; 73-565, S. 2, 4; P.A. 75-92; 75-111, S. 2, 3; 75-203, S. 1, 2; 75-518, S. 9, 13; P.A. 77-179, S. 4, 5, 7, 8, 22; P.A. 77-182; 77-185; P.A. 81-173, S. 1, 4, 8; P.A. 82-109, S. 3, 4, 6; P.A. 83-332, S. 1; P.A. 84-125, S. 3; P.A. 85-74, S. 1, 2; 85-234; 85-415, S. 8, 9, 17, 23, 24; P.A. 88-65, S. 55; P.A. 89-211, S. 39; P.A. 90-26, S. 4; P.A. 91-357, S. 44, 78; P.A. 92-12, S. 62; P.A. 94-122, S. 198–203, 340; P.A. 99-22, S. 5, 8; 99-36, S. 10; P.A. 02-73, S. 86.)



Section 36a-448a - Governing board powers.

(a) The governing board of a Connecticut credit union shall be charged with and have control over the general management of the operations, funds, committee actions and records of the credit union. Except to the extent the governing board is otherwise authorized to delegate such authority or unless such action would be detrimental to the financial integrity of the Connecticut credit union, the governing board shall: (1) Establish and adopt written policies necessary to implement the powers of the credit union, which policies shall be approved and reviewed on at least an annual basis, including policies governing: (A) Lending in accordance with sections 36a-457a, 36a-457b and 36a-458a, (B) investments in accordance with subsection (a) of section 36a-459a, (C) employment and personnel, (D) funds management, (E) collections, (F) charge-offs, (G) conditions of membership, and expulsion of members in accordance with subsection (b) of section 36a-439a, (H) charitable contributions, and (I) conflicts of interest in accordance with sections 36a-454b and 36a-458a; (2) make adequate provision for an allowance for investment losses account in accordance with generally accepted accounting principles and for an allowance for a loan and lease losses account in accordance with generally accepted accounting principles and section 36a-441a; (3) declare dividends in accordance with sections 36a-441a and 36a-456c; (4) authorize interest refunds to members; (5) determine the maximum amount of shares that a member may own; (6) establish different classes of share accounts, including special purpose accounts, classified according to different rights and restrictions; (7) appoint and authorize members of senior management to conduct and supervise the business of the Connecticut credit union and to approve all usual expenditures incident to the conduct of the business of the Connecticut credit union; (8) cause to be obtained and maintained in full force and effect at all times the bond required by subsection (e) of section 36a-437a, and subsection (b) of section 36a-442a; (9) approve loans in accordance with the bylaws of the Connecticut credit union and cause to be prepared each month and maintained on file in the main office of the Connecticut credit union a list of all delinquent loans; (10) authorize any extraordinary expenditures necessary or appropriate for the conduct of the business of the Connecticut credit union; (11) establish a supervisory committee and appoint its members and may establish and appoint members to other committees consistent with its bylaws to carry out the business of the credit union, which committees shall keep complete minutes of all actions taken; (12) fill any vacancies that may arise among the directors, senior management or members of board-appointed committees, in accordance with this section and in the manner provided in the bylaws; and (13) exercise such other authority and perform such other duties as prescribed by sections 36a-435a to 36a-472a, inclusive, and the bylaws.

(b) The governing board of a Connecticut credit union shall consist of an odd number of directors, at least five in number. The initial governing board shall be elected at the organization meeting of the Connecticut credit union as provided in subsection (e) of section 36a-437a, and thereafter by the members of the Connecticut credit union at the annual meeting as provided in section 36a-440a. Any director elected or appointed to serve on the governing board of a troubled Connecticut credit union shall be approved by the commissioner prior to any such service. For the purposes of this subsection, “troubled Connecticut credit union” means any Connecticut credit union that, in the written opinion of the commissioner is (1) in danger of becoming insolvent, (2) not likely to be able to meet the demands of its members, or pay its obligations in the normal course of business or is likely to incur losses that may deplete all or substantially all of its capital, or (3) being operated in an unsafe and unsound manner.

(c) Each director shall hold office for the term provided in the bylaws, except that the term may not exceed three years as long as the director is qualified to serve under subsection (e) of this section and until the director’s successor has qualified. A director may serve more than one term. If directors are elected for terms in excess of one year, their terms of office shall be staggered so that, insofar as possible, an equal number of such terms shall expire each year.

(d) Each director, upon such director’s election, shall take and subscribe to an oath or affirmation that the director (1) will diligently and honestly perform the duties of director in administering the affairs of the Connecticut credit union; (2) will remain responsible for the performance of the duties of director even if the director delegates the performance of such duties; and (3) will not knowingly or wilfully permit the violation of any law or regulation applicable to credit unions. Each such oath or affirmation shall be recorded in the minutes of the governing board, and the Connecticut credit union shall promptly file a copy of such minutes with the commissioner.

(e) No person shall be qualified to serve as a director of a Connecticut credit union if such person (1) is not a member in good standing; (2) has been found liable on any claim or convicted of any offense involving dishonesty or breach of trust; (3) has been removed by any state or federal regulatory agency from office as a director, officer or employee of a financial institution; (4) is not eligible for coverage under the surety bond required by subsection (a) of this section and section 36a-442a; or (5) has habitually neglected to pay debts or has become insolvent or bankrupt, unless the governing board of such credit union determines in writing that it would be in the best interests of the credit union for such person to be so qualified to serve as director.

(f) No director of a Connecticut credit union may receive compensation for services as a member of the governing board and no member of a board-appointed committee of such Connecticut credit union shall receive compensation for services as a member of such committee, except a member of the supervisory committee may be compensated for the time actually spent performing audits and verifications.

(g) In accordance with the bylaws of a Connecticut credit union, the officers of such credit union shall be members of the governing board who are elected by members of the governing board. The chairperson and vice chairperson shall not hold more than one office at a time. The duties of the officers shall be set forth in the bylaws.

(h) (1) The governing board of a Connecticut credit union may fix the compensation of the employees of such credit union.

(2) The directors, board-appointed committee members and members of senior management of a Connecticut credit union may be reimbursed for reasonable and necessary out-of-pocket expenses actually incurred and paid in the performance of their official duties.

(i) (1) The governing board of a Connecticut credit union shall remove, by a two-thirds vote of its members at a regular or special meeting, a director or a board-appointed committee member who fails, without good cause, to attend three consecutive meetings of the governing board or committee or one-half of such meetings held during a calendar year, who is no longer qualified under subsection (e) of this section, or for any of the causes enumerated and in accordance with subdivision (2) of this subsection.

(2) The governing board of a Connecticut credit union shall have the power to suspend at any time, by a two-thirds vote of its members, at a regular or special meeting, any director or member of a board-appointed committee for good cause, including, but not limited to, (A) a violation of any statute, regulation or order applicable to such credit union; (B) participation in any unsafe or unsound practice in connection with such credit union; (C) commission of or participation in a crime which is punishable by imprisonment for a term exceeding one year under state or federal law, as charged in any information, indictment or complaint, and if continued service or participation by such director or member may pose a threat to the interests of members of such credit union; (D) failure to perform such director’s or member’s duties or breach of such director’s or member’s fiduciary duty; (E) use of such director’s or member’s official position in a manner contrary to the interests of such credit union or its members; and (F) breach of a written agreement with the commissioner. The suspension shall take effect immediately and the commissioner shall be notified promptly of such suspension. Within seven business days after the effective date of the suspension, the governing board shall cause notice to be given to all members of the Connecticut credit union of a special meeting of members to be held for the purpose of hearing the report of the governing board regarding the suspension and voting on removal, provided such notice shall not be given if the director or member of a board-appointed committee who is subject to suspension resigns. The special meeting shall be held no more than twenty-one business days after the effective date of the suspension. The membership of the Connecticut credit union shall have, by majority vote, the authority to accept or reject the report of the governing board. The governing board shall take any action with respect thereto as the members deem necessary. If such action involves removal, the credit union shall promptly notify the commissioner of such removal.

(j) (1) A vacancy on the governing board that exists due to the death, resignation or removal of a director shall be filled by majority vote of the remaining directors, regardless of whether the remaining directors constitute a quorum. A director elected by the governing board to fill a vacancy shall hold office until the next annual meeting, at which time the members of the credit union shall vote to fill the remainder of the unexpired term.

(2) A vacancy on the governing board that exists due to the expiration of the term of a director shall be filled by the appointment of a successor director by the secretary unless there are a greater number of candidates than vacancies to be filled, in which case the vacancies shall be filled by a vote of the members of the Connecticut credit union.

(k) (1) If the bylaws so provide, the governing board may appoint advisory directors and directors emeritus to serve as appointed directors without compensation. Appointed directors shall serve at the pleasure of the governing board to advise and consult with the board in carrying out the board’s duties and responsibilities.

(2) An advisory director need not be eligible for membership in the credit union, shall not be a member of the governing board, and shall not be entitled to vote on any matter before the board. An advisory director may participate in any governing board or committee deliberation, but shall not make any motions.

(3) A director emeritus shall be a member of the credit union and shall not be an officer of the credit union, participate in any governing board or committee deliberations, make motions or vote on any matter before the governing board.

(4) The number of appointed directors and their qualifications shall be specified in the bylaws.

(P.A. 02-73, S. 45; P.A. 03-35, S. 4; 03-84, S. 52; 03-259, S. 23; P.A. 04-8, S. 6.)

History: P.A. 03-35 amended Subsec. (k) by dividing existing Subdiv. (1) into Subdivs. (1) and (2), redesignating existing Subdivs. (2) and (3) as Subdivs. (3) and (4), amending Subdiv. (1) to authorize board to appoint directors emeritus, to provide for advisory directors and directors emeritus to serve as appointed directors without compensation and to make technical changes, amending Subdiv. (3) to delete provision re appointment of directors emeritus, and amending Subdiv. (4) to substitute “appointed directors” for “advisory directors and directors emeritus”; P.A. 03-84 changed “Commissioner of Banking” to “commissioner” in Subsecs. (b) and (i)(2), effective June 3, 2003; P.A. 03-259 amended Subsec. (d) by requiring each director to take and subscribe to oath or affirmation “upon such director’s election” and requiring each oath or affirmation to be recorded in minutes of governing board and a copy of such minutes to be promptly filed with commissioner; P.A. 04-8 made a technical change in Subsec. (k)(4), effective April 16, 2004.



Section 36a-449 - (Formerly Sec. 36-203a). Governing board meetings.

Section 36a-449 is repealed, effective October 1, 2002.

(P.A. 85-415, S. 11; P.A. 94-122, S. 204, 340; P.A. 02-73, S. 86.)



Section 36a-449a - Meetings of governing board.

(a) The governing board of a Connecticut credit union shall meet as often as necessary and at least monthly, provided if the governing board delegates its authority to an executive committee, one body shall meet at least monthly and the other at least quarterly, as provided in the bylaws. The governing board shall keep complete minutes of all of its meetings which shall include the names of all directors present at each meeting.

(b) Unless the bylaws provide otherwise, the governing board may permit any and all directors to participate in all except one meeting per year of the governing board through the use of any means of communication by which all directors participating in the meeting may simultaneously hear each other and communicate during the meeting. A director participating in a meeting by this means is deemed to be present at the meeting.

(c) At the meeting of the governing board following the annual meeting of members, the governing board shall elect officers of the governing board and appoint committee members.

(d) Unless a greater number is required by the bylaws, a majority of the governing board shall constitute a quorum. The act of a majority of the directors present at a meeting at which a quorum is present shall be the act of the governing board unless the act of a greater number is required by sections 36a-435a to 36a-472a, inclusive, or the bylaws of the credit union.

(P.A. 02-73, S. 46.)



Section 36a-450 - (Formerly Sec. 36-203b). Governing board powers. Committees.

Section 36a-450 is repealed, effective October 1, 2002.

(P.A. 85-415, S. 10; P.A. 94-122, S. 205, 340; P.A. 99-36, S. 11; P.A. 02-73, S. 86.)



Section 36a-450a - Executive committee.

(a) The executive committee, if one is appointed by the governing board, shall consist of an odd number of not less than three directors of the Connecticut credit union.

(b) The executive committee shall meet in accordance with section 36a-449a, and as often as necessary and shall act for the governing board between meetings of the governing board, in all other matters except for approval of policies, subject to such conditions and limitations as prescribed by the governing board.

(c) The executive committee shall keep complete minutes of all of its actions, copies of which shall be submitted to the governing board at its next meeting.

(P.A. 02-73, S. 47.)



Section 36a-451 - (Formerly Sec. 36-203c). Executive committee.

Section 36a-451 is repealed, effective October 1, 2002.

(P.A. 85-415, S. 13; P.A. 94-122, S. 206, 340; P.A. 02-73, S. 86.)



Section 36a-451a - Supervisory committee. Members. Powers. Duties.

(a) The supervisory committee shall consist of not less than three members of the Connecticut credit union, none of whom shall simultaneously serve on the credit committee or as an officer of the Connecticut credit union or be otherwise regularly employed by such credit union, and only one of whom shall simultaneously serve as a director of the Connecticut credit union, and all of whom shall be annually appointed by the governing board and be members in good standing. The supervisory committee shall be responsible for ensuring that members of senior management and directors meet required financial reporting objectives and establish practices and procedures sufficient to safeguard members’ assets. To meet its responsibilities, the supervisory committee shall determine whether internal controls are established and effectively maintained, accounting records and financial reports are promptly prepared and accurate, relevant plans, policies and procedures established by the governing board are properly administered, and the governing board’s plans, policies, and control procedures are sufficient to safeguard against error, carelessness, conflict of interest, self-dealing and fraud.

(b) The supervisory committee shall have the sole authority to engage or terminate outside and internal auditors. Upon authorization of the expenses by the governing board, the supervisory committee may engage any assistance necessary for the performance of its duties, including having any audit, examination or verification required by law, regulation or bylaw. Any agreement between the supervisory committee and an outside auditor shall be documented by an engagement letter that specifies the terms, conditions and objectives of the engagement or statement of agreed upon procedures in accordance with this subsection. The supervisory committee shall make or cause to be made a comprehensive annual audit of the books and affairs of the Connecticut credit union, including its assets, liabilities, capital, income and expense accounts and the minutes of all governing board and board-appointed committee meetings. Such audit shall cover the period elapsed since the last audit. Any compensated outside auditors performing audits for the supervisory committee shall be independent of the credit union’s employees, members of the governing board, member of any board-appointed committee, the credit manager and loan officers and members of the immediate families of any of the above. The annual audit shall meet the following minimum guidelines:

(1) A Connecticut credit union with total assets of three hundred million dollars or more shall have an opinion audit of the credit union’s financial statement performed by an independent licensed public or certified public accountant; and

(2) A Connecticut credit union with total assets of less than three hundred million dollars shall have:

(A) An opinion audit of its financial statements performed by an independent licensed public or certified public accountant;

(B) An agreed upon procedures engagement performed by a person having adequate technical training and proficiency as an auditor commensurate with the level of sophistication and complexity of the credit union under audit, provided if such engagement is not comprehensive, the supervisory committee shall satisfy any remaining requirements of a comprehensive audit in accordance with this subsection; or

(C) A comprehensive audit performed by the supervisory committee or the credit union’s internal auditors or the internal auditor of another financial institution.

(c) The supervisory committee shall perform or cause to be performed a verification of members’ accounts at least once every two years through:

(1) Verification of share and loan accounts of all members;

(2) Statistical sampling of member share and loan accounts done in connection with an opinion audit of the financial statements performed by an independent licensed public or certified public accountant; or

(3) A statistical sampling method that results in a random selection that is representative of the membership.

(d) The supervisory committee shall make any additional audits and supplemental verifications and examinations of the affairs of the Connecticut credit union that it deems appropriate, or that the governing board or commissioner requires.

(e) Promptly following the completion of an audit or other verification or examination, the supervisory committee shall (1) file a written report at the main office of the Connecticut credit union; (2) present the report to the governing board at its next meeting, and a summary thereof to the members at the next annual meeting or if the audit was not performed by the supervisory committee, the outside auditor shall present the report or summary thereof; and (3) file a copy of the written report with the commissioner.

(f) The supervisory committee shall provide related working papers, policies and procedures concerning the annual audit, internal audit, examination and verification to the commissioner, upon the commissioner’s request, and shall require any independent licensed or certified public accountant, internal auditor or any other auditor to provide such related working papers, policies and procedures concerning the annual audit, internal audit, examination and verification to the commissioner, upon the commissioner’s request. The governing board shall require that the auditor submit to such board a signed report of the audit or examination showing the condition of the Connecticut credit union within a reasonable period of time from the effective date of the audit or examination.

(g) At any time that the supervisory committee discovers any operating practices of the Connecticut credit union that it deems unsafe which have not been corrected by the governing board, the supervisory committee shall give notice to all credit union members of a special meeting of members to be held for the purpose of receiving the report of the supervisory committee of such operating practices. The membership of the Connecticut credit union shall have, by majority vote, the authority to accept or reject the report of the supervisory committee. The supervisory committee shall take any action the members deem necessary.

(h) The supervisory committee shall meet as often as necessary and at least annually and shall keep complete minutes of all of its meetings, including the names of those members present.

(i) The supervisory committee shall have the power to suspend at any time, by a two-thirds vote of its members at a meeting called for that purpose, any director or employee of the Connecticut credit union or any member of a board-appointed committee for cause. The suspension shall take effect immediately and the commissioner shall be notified promptly of such suspension. Not later than seven business days after the effective date of the suspension, the supervisory committee shall cause notice to be given to all members of the Connecticut credit union of a special meeting of members to be held for the purpose of hearing the report of the supervisory committee regarding the suspension and voting on removal, provided such notice shall not be given if the director, employee or member of a board-appointed committee who is subject to suspension resigns. The special meeting shall be held no more than twenty-one business days after the date of suspension. The membership of the Connecticut credit union shall have, by majority vote, the authority to accept or reject the report of the supervisory committee. The supervisory committee shall take any action with respect thereto as the members deem necessary. If such action involves removal, the credit union shall promptly notify the commissioner of such removal.

(P.A. 02-73, S. 48; P.A. 03-84, S. 53.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003.



Section 36a-452 - (Formerly Sec. 36-203d). Investment policy.

Section 36a-452 is repealed, effective October 1, 2002.

(P.A. 85-415, S. 16; P.A. 88-30; P.A. 92-12, S. 63; P.A. 94-122, S. 207, 340; P.A. 96-44, S. 7; P.A. 99-36, S. 12; P.A. 02-73, S. 86.)



Section 36a-452a - Credit committee. Credit manager. Loan officer.

(a) Except as provided in section 36a-454b, the governing board may delegate, in accordance with its bylaws, all or part of its lending authority to a credit committee, a credit manager who may be but is not required to be a member, loan officers or any combination thereof, who shall review and act on all applications for extensions of credit or for release or substitution of collateral in accordance with the loan policy prescribed by the governing board.

(b) If the bylaws of a Connecticut credit union provide for a credit committee, such committee shall consist of an odd number of three or more members of the credit union, none of whom shall simultaneously serve on the supervisory committee and all of whom shall be members in good standing.

(c) The credit committee shall meet as often as necessary but at least monthly at a duly noticed meeting. All actions by the committee shall be by majority vote of those members present at any duly noticed meeting at which a quorum is present. A majority of the credit committee shall constitute a quorum. The credit committee shall keep complete minutes of all of its meetings, including the names of those present. The credit manager or loan officer shall provide to the governing board or the credit committee, if any, on at least a monthly basis, a complete listing of all applications for extensions of credit or for release or substitution of collateral that were reviewed and acted upon.

(d) A credit manager or loan officer shall not disburse the funds of the Connecticut credit union for any extension of credit approved by such credit manager or loan officer, except for extensions of credit that are secured in full by pledge of the borrowing member’s own shares.

(e) An applicant for an extension of credit or release or substitution of collateral that has been disapproved by a credit manager or loan officer may appeal to the credit committee or, in the absence of a credit committee, to the governing board. Any such appeal to the credit committee or the governing board shall be acted upon at the next regular meeting of the credit committee or governing board. An applicant for an extension of credit or release or substitution of collateral that has been disapproved by the credit committee, other than an applicant appealing a denial by a credit manager or loan officer, may appeal to the governing board. Any such appeal to the governing board shall be acted upon by the governing board at its next regular meeting.

(P.A. 02-73, S. 49.)



Section 36a-453 and 36a-454 - (Formerly Secs. 36-204 and 36-204a). Officers. Benefits for Connecticut credit union employees and their families; liability or indemnity coverage for directors, credit committee members and supervisory committee members.

Sections 36a-453 and 36a-454 are repealed, effective October 1, 2002.

(1949 Rev., S. 5916; 1963, P.A. 176; February, 1965, P.A. 476; 1969, P.A. 287, S. 1, 2; P.A. 76-172, S. 3, 5; P.A. 77-179, S. 9; 77-198; 77-604, S. 56, 84; P.A. 81-173, S. 3; P.A. 85-415, S. 12, 25; P.A. 90-26, S. 5; P.A. 91-357, S. 45, 78; P.A. 94-122, S. 208, 209, 340; P.A. 99-36, S. 13; P.A. 02-73, S. 86.)



Section 36a-454a - Benefits for Connecticut credit union employees and their families. Liability or indemnity coverage for directors, credit committee members and supervisory committee members.

(a) In addition to compensating its employees, a Connecticut credit union may, either independently or in conjunction with one or more other Connecticut credit unions, with the approval of the governing board, provide death benefits, disability benefits, accident benefits, hospital, medical, surgical and dental benefits, incentive savings benefits, severance benefits, retirement benefits and other employee benefits for its active and retired employees and their families. The provisions of this section shall be subject to the conditions and requirements imposed by the Employee Retirement Income Security Act of 1974, Public Law 93-406, as from time to time amended.

(b) A Connecticut credit union may, with the approval of a majority of the governing board, provide personal liability or indemnity insurance coverage for its directors, appointed directors, credit committee members and supervisory committee members. With the approval of the commissioner, a Connecticut credit union may also provide reasonable health, accident and related types of personal insurance for its directors, which insurance shall not be considered compensation. A Connecticut credit union shall not provide such health, accident or related types of personal insurance for its appointed directors.

(P.A. 02-73, S. 50; P.A. 03-35, S. 5; 03-84, S. 54.)

History: P.A. 03-35 amended Subsec. (b) by inserting “appointed directors”, deleting “other than its emeritus directors and advisory directors” and adding provision prohibiting credit union from providing health, accident or related types of personal insurance for its appointed directors; P.A. 03-84 changed “Commissioner of Banking” to “commissioner” in Subsec. (b), effective June 3, 2003.



Section 36a-454b - Conflict of interest policy. Prohibitions re insiders and family members of insiders.

(a) The governing board of a Connecticut credit union shall adopt a written conflict of interest policy that includes provisions addressing transactions with insiders and their immediate family members, as defined in section 36a-435b, and other persons having a common ownership, investment or other pecuniary interest in a business enterprise with such insiders and immediate family members of such persons. As used in this section, (1) “insider” means a director, appointed director, member of a board-appointed committee, member of senior management and loan officer of a Connecticut credit union, and (2) “immediate family member” has the same meaning as “immediate family member” as defined in section 36a-435b, provided the term also includes any person related by blood, adoption or marriage to an appointed director.

(b) An extension of credit made by a Connecticut credit union to an insider shall require the approval of the governing board if (1) such insider is the debtor, guarantor, endorser or cosigner of the extension of credit; and (2) the extension of credit by itself or when added to the aggregate of all outstanding extensions of credit for which such insider is the debtor, guarantor, endorser or cosigner exceeds twenty-five thousand dollars plus pledged shares.

(c) No insider of a Connecticut credit union or professional retained by a Connecticut credit union shall in any manner, directly or indirectly, participate in any determination affecting such person’s pecuniary interest or the pecuniary interest of any immediate family member of such person or any corporation, partnership or association, other than the Connecticut credit union, in which such person is directly or indirectly interested.

(d) An insider, immediate family member of such insider or other person having a common ownership, investment or other pecuniary interest in a business enterprise with an insider or immediate family member of such insider shall not obtain an extension of credit from the Connecticut credit union with preferential rates, terms or conditions, or act as guarantor or endorser thereon, and shall not be involved in the appraisal or valuation of assets which are to be used as collateral for an extension of credit.

(e) An insider and the immediate family member of such insider shall not receive, directly or indirectly, any commission, fee or other compensation, except those of a nominal value, in connection with any extension of credit by the Connecticut credit union, provided this subsection shall not prohibit: (1) Payment by a Connecticut credit union of: (A) Salaries to employees, (B) incentives or bonuses to employees based on the Connecticut credit union’s overall financial performance, (C) incentives or bonuses to employees, other than a member of senior management, in connection with an extension of credit, provided the governing board establishes written policies and internal controls in connection with such incentives or bonuses and monitors compliance with such policies and controls at least annually, (D) fees to an insider or immediate family member of such insider for the performance of title searches, loan closings and collections, provided the Connecticut credit union has complied with subsection (k) of this section prior to engaging such insider or immediate family member of such insider; and (2) receipt of compensation from a person outside a Connecticut credit union by a director, appointed director, member of a board-appointed committee or employee who is not a member of senior management or an immediate family member of such director, appointed director, committee member or employee, for a service or activity performed by the director, appointed director, committee member or employee outside the Connecticut credit union, provided no referral has been made by the credit union or the director, appointed director, committee member, employee or immediate family member of such director, appointed director, committee member or employee.

(f) An insider and the immediate family members of such insider or an employee of a Connecticut credit union shall not receive anything of value in connection with the making of an investment or deposit by the Connecticut credit union of funds of the credit union, unless the governing board determines that the involvement of the insider, the immediate family member of such insider or the employee does not present a conflict of interest, and includes such determination in its minutes. The prohibition contained in this subsection shall not prohibit the credit union from paying salaries, incentives and bonuses to employees in connection with the making of such investments or deposits. An insider shall conduct all transactions that are not prohibited under this subsection at arm’s length and in the best interests of the Connecticut credit union.

(g) An insider and the immediate family members of such insider shall not receive any direct or indirect compensation or benefit in connection with the credit union’s insurance or group purchasing activities for members and employees. The prohibition contained in this subsection shall also apply to any employee not otherwise covered if the employee is directly involved in insurance or group purchasing activities unless the governing board determines that the employee’s involvement does not present a conflict of interest and includes such determinations in its minutes. An insider and the immediate family member of such insider shall conduct all transactions that are not prohibited under this subsection at arm’s length and in the best interests of the credit union.

(h) A Connecticut credit union shall not buy, lease or otherwise acquire premises from any of the following without the prior approval of the governing board, such approval to be included in the governing board’s minutes: (1) An insider or immediate family member of such insider; (2) a corporation in which an insider or immediate family member of such insider is an officer or director or has an ownership interest of ten per cent or more; (3) a partnership in which any insider or immediate family member of such insider is a general partner or a limited partner with an interest of ten per cent or more. The prohibition contained in this subsection shall also apply to any employee not otherwise covered if the employee is directly involved in investments in fixed assets unless the governing board determines that the employee’s involvement does not present a conflict of interest and includes such determinations in its minutes.

(i) No insider or employee of a Connecticut credit union or the immediate family member of any such person shall purchase, directly or indirectly, any of the assets of the credit union for an amount less than the current market value thereof, without the prior approval of the governing board which approval shall include a determination that the transaction is in the best interests of the credit union. Such approval and determination shall be included in the governing board’s minutes.

(j) With the approval of the commissioner, a Connecticut credit union may have as an employee, director or appointed director a person who serves as an officer, employee, director or appointed director of any other financial institution.

(k) When a Connecticut credit union retains an insider or an immediate family member of such insider to render services to the credit union, the governing board shall document in its minutes that such hiring was at arm’s length and in the best interests of the credit union and was in accordance with the competitive bidding and appropriate due diligence process as provided in the credit union’s conflict of interest policy.

(l) The directors, appointed directors, members of board-appointed committees, members of senior management and the immediate family members of such persons that have outstanding loans or investments in a credit union service organization shall not receive any salary, commission, investment income or other income or compensation from such credit union service organization, either directly or indirectly, or from any person being served through the credit union service organization. This provision shall not prohibit (1) such Connecticut credit union insiders or the immediate family members of such persons from assisting in the operation of such credit union service organization, provided such persons are not compensated by the credit union service organization, and (2) reimbursement to the Connecticut credit union for the services provided by such directors, appointed directors, committee members or senior management members if the accounts receivable of the Connecticut credit union due from the credit union service organization are paid in full at least quarterly.

(m) A Connecticut credit union shall not grant a member business loan if any additional income received by the credit union or senior management of the credit union is tied to the profit or sale of the business or commercial endeavor for which the loan is made.

(P.A. 02-73, S. 51; P.A. 03-35, S. 6; 03-84, S. 55; P.A. 04-8, S. 7.)

History: P.A. 03-35 amended Subsec. (a) by designating definition of “insider” as Subdiv. (1), adding “appointed director” in said Subdiv. (1) and defining “immediate family member” in new Subdiv. (2), and amended Subsecs. (e), (j) and (l) by inserting “appointed director” and “appointed directors”; P.A. 03-84 changed “Commissioner of Banking” to “commissioner” in Subsec. (j), effective June 3, 2003; P.A. 04-8 made a technical change in Subsec. (l)(2), effective April 16, 2004.



Section 36a-455 - (Formerly Sec. 36-205). Credit committee. Loans. Lines of credit.

Section 36a-455 is repealed, effective October 1, 2002.

(1949 Rev., S. 5917; 1951, S. 2746d; 1961, P.A. 196; 1967, P.A. 101, S. 2; 1969, P.A. 224, S. 4; P.A. 73-127, S. 1, 2; P.A. 75-66, S. 2, 3; P.A. 77-179, S. 10; P.A. 79-124; P.A. 82-92, S. 1, 2; P.A. 85-415, S. 14; P.A. 86-403, S. 75, 132; P.A. 91-357, S. 46, 78; P.A. 94-122, S. 210, 340; P.A. 02-73, S. 86.)



Section 36a-455a - Powers.

A Connecticut credit union may:

(1) Transact a general credit union business and exercise by its governing board or duly authorized members of senior management, subject to applicable law, all such incidental powers as are consistent with its purposes. The express powers authorized for a Connecticut credit union under this section do not preclude the existence of additional powers deemed to be incidental to the transaction of a general credit union business pursuant to this subdivision;

(2) (A) Issue shares to its members and receive payments on shares from its members and from those nonmembers specified in subsection (e) of section 36a-456a, subject to the provisions of sections 36a-290 to 36a-297, inclusive, 36a-330 to 36a-338, inclusive, and 36a-456a, (B) receive deposits of members and nonmembers subject to provisions of sections 36a-456a and 36a-456b, (C) reduce the amount of its member and nonmember shares and deposits, (D) expel members and cancel shares in accordance with section 36a-439a, and (E) provide check cashing and wire and electronic transfer services to nonmembers who are within such credit union’s field of membership;

(3) Make and use its best efforts to make secured and unsecured loans and other extensions of credit to its members in accordance with section 36a-265 and sections 36a-457a, 36a-457b and 36a-458a;

(4) Invest its funds in accordance with section 36a-459a;

(5) Declare and pay dividends in accordance with sections 36a-441a and 36a-456c, and pay interest refunds to borrowers;

(6) Act as a finder or agent for the sale of insurance and fixed and variable rate annuities directly, sell insurance and such annuities indirectly through a Connecticut credit union service organization, or enter into arrangements with third-party marketing organizations for the sale by such third-party marketing organizations of insurance or such annuities on the premises of the Connecticut credit union or to members of the Connecticut credit union, provided: (A) Such insurance and annuities are issued or purchased by or from an insurance company licensed in accordance with section 38a-41; and (B) the Connecticut credit union, Connecticut credit union service organization or third-party marketing organization, and any officer and employee thereof, shall be licensed as required by section 38a-769 before engaging in any of the activities authorized by this subdivision. As used in this subdivision, “annuities” and “insurance” have the same meanings as set forth in section 38a-41, except that “insurance” does not include title insurance. The provisions of this subdivision do not authorize a Connecticut credit union or Connecticut credit union service organization to underwrite insurance or annuities;

(7) Borrow money to an amount not exceeding fifty per cent of the total assets of the Connecticut credit union provided the credit union shall give prior notice to the commissioner in writing of its intention to borrow amounts in excess of thirty-five per cent of its total assets;

(8) Act as fiscal agent for the federal government, this state or any agency or political subdivision thereof;

(9) Provide loan processing, loan servicing, member check and money order cashing services, disbursement of share withdrawals and loan proceeds, money orders, internal audits, automated teller machine services and other similar services to other Connecticut credit unions, federal credit unions and out-of-state credit unions;

(10) Provide finder services to its members, including the offering of third party products and services through the sale of advertising space on its web site, account statements and receipts, and the sale of statistical or consumer financial information to outside vendors in accordance with sections 36a-40 to 36a-45, inclusive, in order to facilitate the sale of such products to the members of such Connecticut credit union;

(11) With the prior approval of the commissioner, exercise fiduciary powers;

(12) Maintain and rent safe deposit boxes within suitably constructed vaults, provided the Connecticut credit union has adequate insurance coverage for losses related to such rental;

(13) Provide certification services, including notary services, signature guaranties, certification of electronic signatures and share draft certifications;

(14) Act as agent (A) in the collection of taxes for any qualified treasurer of any taxing district or qualified collector of taxes, or (B) for any electric, electric distribution, gas, water or telephone company operating within this state in receiving moneys due such company for utility services furnished by it;

(15) Issue and sell securities which (A) are guaranteed by the Federal National Mortgage Association or any other agency or instrumentality authorized by state or federal law to create a secondary market with respect to extensions of credit of the type originated by the Connecticut credit union, or (B) subject to the approval of the commissioner, relate to extensions of credit originated by the Connecticut credit union and are guaranteed or insured by a financial guaranty insurance company or comparable private entity;

(16) Establish a charitable fund, either in the form of a charitable trust or a nonprofit corporation to assist in making charitable contributions, provided (A) the trust or nonprofit corporation is exempt from federal income taxation and may accept charitable contributions under Section 501 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (B) the trust or nonprofit corporation’s operations are disclosed fully to the commissioner upon request, and (C) the trust department of the credit union or one or more directors or members of senior management of the credit union act as trustees or directors of the fund;

(17) In the discretion of a majority of its governing board, make contributions or gifts to or for the use of any corporation, trust or community chest, fund or foundation created or organized under the laws of the United States or of this state and organized and operated exclusively for charitable, educational or public welfare purposes, or of any hospital which is located in this state and which is exempt from federal income taxes and to which contributions are deductible under Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(18) Subject to the provisions of section 36a-455b, sell, pledge or assign any or all of its outstanding extensions of credit to any other lending institution, credit union service organization or quasi-governmental entity and any government-sponsored enterprise, and act as collecting, remitting and servicing agent in connection with any such extension of credit and charge for its acts as agent. Any such credit union may purchase the minimum amount of capital stock of such entity or enterprise if required by that entity or enterprise to be purchased in connection with the sale, pledge or assignment of extensions of credit to that entity or enterprise and may hold and dispose of such stock, provided that with respect to purchases of stock of a credit union service organization, the Connecticut credit union shall not exceed the limitations of section 36a-459a. A Connecticut credit union may purchase one or more outstanding extensions of credit from any other lending institution and any federally-recognized Native American tribe, provided there exists a formal written agreement with tribal government to permit the credit union to service and collect on such extensions of credit;

(19) Subject to the provisions of section 36a-455b, sell a participating interest in any or all of its outstanding extensions of credit to and purchase a participating interest in any or all of the outstanding extensions of credit of any financial institution or credit union service organization pursuant to an appropriate written participation and servicing agreement to be signed by all parties involved in such transaction;

(20) With the approval of the commissioner, join the Federal Home Loan Bank System and borrow funds as provided under federal law;

(21) Subject to the provisions of section 36a-455b, sell all or part of its assets, other than extensions of credit, to other lending institutions, purchase all or part of the assets, other than extensions of credit, of other lending institutions, and assume all or part of the shares and the liabilities of any other credit union or out-of-state credit union;

(22) With the prior written approval of the commissioner, engage in closely related activities, unless the commissioner determines that any such activity shall be conducted by a credit union service organization of the Connecticut credit union, utilizing such organizational, structural or other safeguards as the commissioner may require, in order to protect the Connecticut credit union from exposure to loss. As used in this subdivision, “closely related activities” means those activities that are closely related, convenient and necessary to the business of a Connecticut credit union, are reasonably related to the operation of a Connecticut credit union or are financial in nature including, but not limited to, business and professional services, data processing, courier and messenger services, credit-related activities, consumer services, services related to real estate, financial consulting, tax planning and preparation, community development activities, or any activities reasonably related to such activities;

(23) With the approval of the commissioner, engage in any activity that a federal credit union or out-of-state credit union may be authorized to engage in under state or federal law. The application for such approval shall be in writing and shall include a description of the activity, a description of the financial impact of the activity on the Connecticut credit union, citation of the legal authority to engage in the activity under state or federal law, a description of any limitations or restrictions imposed on such activity under state or federal law, and any other information that the commissioner may require. The commissioner shall approve or disapprove such activity not later than thirty days after the application filed is complete. The commissioner may impose any limitations or conditions to ensure that any such activity is conducted in a safe and sound manner with adequate consumer protections. The provisions of this subdivision do not authorize a Connecticut credit union or a Connecticut credit union service organization to sell title insurance.

(P.A. 02-73, S. 52; P.A. 03-84, S. 56; 03-196, S. 12; P.A. 05-28, S. 1; P.A. 11-50, S. 13.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 03-196 inserted “Subject to the provisions of section 36a-455b,” in Subdivs. (18), (19) and (21), effective July 1, 2003; P.A. 05-28 added Subdiv. (2)(E) re check cashing and wire and electronic transfer services provided to nonmembers within credit union’s field of membership; P.A. 11-50 amended Subdiv. (3) to add “loans and other”, effective June 13, 2011.



Section 36a-455b - Transfer of assets or business. Sale of branch. Acquisition of assets or business of federal credit union.

(a) A Connecticut credit union may, with the approval of the commissioner, transfer all or a significant part of its assets as provided in subdivisions (18), (19) and (21) of section 36a-455a, or transfer all or a significant part of its assets or business to a bank, a Connecticut credit union or a federal credit union. The commissioner shall not approve such transfer if the acquirer, including all insured depository institutions which are affiliates of the acquirer, upon consummation of the sale, would control thirty per cent or more of the total amount of deposits of insured depository institutions in this state, unless the commissioner permits a greater percentage of such deposits. The transferring credit union and the acquirer shall file with the commissioner a written agreement describing the terms and conditions of the transaction, and such additional information as may be required by the commissioner. Such agreement shall be approved and executed by a majority of the governing board of the transferring credit union and of the acquirer, provided if the acquirer does not have a governing board, the agreement may be executed by a person authorized to execute the agreement on behalf of the acquirer. Payment for all or part of the assets and business of the transferring credit union may be made in cash or by making available on demand to share account holders and other creditors thereof funds on deposit with the acquirer. The commissioner may require the transferring credit union to obtain authorization for the transfer by the affirmative vote of at least a majority of the members of such credit union. A Connecticut credit union that transfers all of its assets and business shall comply with the provisions of section 36a-470a.

(b) A Connecticut credit union may, with the approval of the commissioner, sell a branch.

(c) No Connecticut credit union may acquire all or a significant part of the assets or business of a federal credit union without the approval of the commissioner. Such Connecticut credit union shall file with the commissioner an application that includes a copy of any notice, application and other information filed with any federal credit union regulator in connection with such acquisition and such additional information as may be required by the commissioner.

(P.A. 02-73, S. 53; P.A. 03-196, S. 13.)

History: P.A. 03-196 substantially revised Subsec. (a) re transfer of assets or business by a Connecticut credit union and added Subsec. (c) re acquisition by a Connecticut credit union of assets or business of a federal credit union, effective July 1, 2003.



Section 36a-456 - (Formerly Sec. 36-206). Loans. Interest on loans. Authorization of interest refunds. Security. Regulations.

Section 36a-456 is repealed, effective October 1, 2002.

(1949 Rev., S. 5919; 1969, P.A. 246, S. 4; P.A. 77-179, S. 11; 77-212, S. 2; P.A. 80-415, S. 1, 2; P.A. 81-123, S. 2, 4; P.A. 85-415, S. 19; P.A. 86-137; P.A. 87-5; P.A. 94-122, S. 211, 340; P.A. 96-53, S. 3, 4; P.A. 99-36, S. 14; P.A. 02-73, S. 86.)



Section 36a-456a - Shares; secondary capital accounts; share insurance.

(a) The par value of shares of a Connecticut credit union shall be five dollars or any multiple thereof, provided such par value shall not exceed one hundred dollars.

(b) A Connecticut credit union may receive payments on shares and permit withdrawals of payments on shares with the exception of membership shares in accordance with such credit union’s bylaws and the Deposit Account Contract Act, sections 36a-315 to 36a-323, inclusive, except that the governing board may require members to give sixty days’ notice of intention to withdraw the whole or any part of their shares or payments on shares, including membership shares.

(c) A Connecticut credit union may, with the written approval of the commissioner and subject to applicable restrictions of state and federal law, receive from members payments on shares that qualify as part of a retirement plan for self-employed individuals or an individual retirement account in accordance with the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. Such payments on shares shall be established in a separate account from the shares of the member, and shall not be subject to pledge to secure extensions of credit by the Connecticut credit union to the member or be available for set-off by the Connecticut credit union if the member defaults on an extension of credit. Such shares shall be treated as under separate ownership for purposes of applying any limit imposed by the governing board pursuant to its authority under subdivision (5) of subsection (a) of section 36a-448a, on the maximum amount of shares owned by a member. Otherwise, such shares are subject to all of the provisions of this chapter relating to shares.

(d) A Connecticut credit union may receive payments on shares which the member agrees in writing not to withdraw within the time period specified in the agreement.

(e) A Connecticut credit union may receive payments from a nonmember who is (1) an individual, into a share account held jointly with a member of the Connecticut credit union, which share account is subject to the provisions of section 36a-290; (2) the United States, this state or any municipality or other political subdivision thereof; (3) a federally-recognized Native American tribal government located in this state; or (4) another Connecticut credit union, federal credit union or out-of-state credit union.

(f) A Connecticut credit union that has received a low-income designation from the National Credit Union Administration, or its successor agency, under 12 CFR 701.34, as from time to time amended, may offer secondary capital accounts to any person other than an individual, subject to the requirements and conditions imposed on federally-chartered, low-income designated credit unions under 12 CFR 701.34, as from time to time amended.

(g) A Connecticut credit union shall maintain in full force and effect share insurance as required under the Federal Credit Union Act. Any Connecticut credit union that fails to maintain in full force and effect such share insurance shall terminate its corporate existence under such terms and conditions as the commissioner deems appropriate.

(h) A Connecticut credit union may obtain from an insurance company licensed and qualified to do business in this state share insurance coverage that exceeds the maximum allowable under the Federal Credit Union Act.

(i) Without being required to take any action to attach or perfect a lien, a Connecticut credit union shall have and may impress and enforce a lien on the shares of each member to secure the payment of all absolute and contingent liabilities of such member to the Connecticut credit union.

(P.A. 02-73, S. 54; P.A. 03-84, S. 57.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner” in Subsecs. (c) and (g), effective June 3, 2003.



Section 36a-456b - Tax and loan and note accounts.

(a) As used in this section:

(1) “Tax and loan account” means an account, the balance of which is subject to the right of immediate withdrawal, established for receipt of payments of federal taxes and certain United States obligations. Such accounts are not shares, as defined in subdivision (17) of section 36a-435b; and

(2) “Note account” means a note, subject to the right of immediate call, evidencing funds held by depositories electing the note option under applicable United States Treasury Department regulations. Note accounts are not shares, as defined in subdivision (17) of section 36a-435b.

(b) Subject to the regulations of the United States Treasury Department, Connecticut credit unions may serve as depositories for federal taxes or as United States Treasury tax and loan depositories, and satisfy any requirement in connection therewith, including maintaining tax and loan accounts and note accounts, and pledging collateral.

(c) Connecticut credit unions shall pay a return on note accounts at the rates required by the United States Treasury Department.

(d) In addition to the requirements contained in the regulations of the United States Treasury Department, Connecticut credit unions shall meet all requirements in order to obtain any available insurance of deposits contained in tax and loan accounts and note accounts by the National Credit Union Administration’s Share Insurance Fund.

(P.A. 02-73, S. 55.)



Section 36a-456c - Dividends.

The governing board of a Connecticut credit union, or the executive committee or senior management if so delegated by the governing board, may declare and pay dividends on partial or full shares from current or accumulated net earnings, provided such credit union shall meet its net worth requirements, provide for accrued and unpaid expenses and adequately fund the allowance for loan and lease losses account. A Connecticut credit union may not declare or pay dividends if it is insolvent or if its net assets are less than stated capital or if the payment of dividends would render such credit union insolvent or reduce its net assets below stated capital. The commissioner may restrict the payment of dividends whenever it appears that such payment would adversely affect the financial condition of a Connecticut credit union.

(P.A. 02-73, S. 56; P.A. 03-84, S. 58.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003.



Section 36a-457 - (Formerly Sec. 36-208). Supervisory committee. Members. Powers. Duties.

Section 36a-457 is repealed, effective October 1, 2002.

(1949 Rev., S. 5918; 1959, P.A. 63; 1961, P.A. 49; 50, S. 2; 1969, P.A. 268, S. 1, 2; P.A. 76-172, S. 1, 5; P.A. 81-173, S. 5; P.A. 85-415, S. 15; P.A. 94-122, S. 212, 340; P.A. 02-73, S. 86.)



Section 36a-457a - Loan policy.

(a) A Connecticut credit union shall adopt and implement a written loan policy that requires written applications for all extensions of credit, and addresses the categories and types of secured and unsecured extensions of credit offered by the credit union, the manner in which mortgage loans, member business loans and insider loans will be made and approved, underwriting guidelines and collateral requirements, and which addresses, in accordance with safety and soundness, acceptable standards for title review, title insurance and appraiser qualifications, procedures for the approval and selection of appraisers, appraisal and evaluation standards, and the credit union’s administration of the appraisal and evaluation process. The commissioner may review a Connecticut credit union’s loan policy and may order changes to be made to ensure safe and sound lending practices.

(b) A Connecticut credit union shall use its best efforts to make such secured and unsecured extensions of credit to its members, including lease financing for personal property if the leases are the functional equivalent of secured loans for personal property, with such maturities as may be determined by the governing board, repayable in consecutive weekly, biweekly, semimonthly, monthly, quarterly or semiannual installments, but which may be repaid in whole or in part prior to maturity, and on such terms as the bylaws and loan policy of such credit union may permit.

(c) Except as otherwise provided in this section, the total direct or indirect liabilities of any one obligor, however incurred, to any Connecticut credit union, exclusive of such credit union’s investment in the investment securities of such obligor, shall not exceed at the time incurred the greater of two hundred dollars or ten per cent of such credit union’s total assets. For purposes of determining the limitations of this subsection, in computing the liabilities of an obligor, a liability is incurred at the time of the closing of the transaction, unless such closing is preceded by a legally binding written commitment to enter into the transaction, in which case such liability is incurred at the time of commitment and is net of any liabilities of the obligor to such Connecticut credit union that will be paid with the proceeds of the commitment at the time of closing. The limitations provided for in this subsection may be exceeded for a period of time not to exceed six hours if at the closing of any transaction at which such obligor incurs such liabilities to a Connecticut credit union in excess of such limitations, such credit union immediately assigns or participates out to one or more other persons an amount that constitutes not less than the excess over the applicable limitation. For purposes of this subsection, in computing the liabilities of a partnership the individual liabilities of the general partners shall be included; and in computing the individual liabilities of a general partner, the liabilities of the partnership shall be included.

(P.A. 02-73, S. 57; P.A. 03-84, S. 59.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner” in Subsec. (a), effective June 3, 2003.



Section 36a-457b - Mortgage loans to members.

(a) Subject to the requirements of this section, a Connecticut credit union may make one or more mortgage loans to its members. As used in this section, the term “mortgage loan” means a closed-end loan or line of credit secured wholly or substantially by a lien on or interest in real estate, including a leasehold interest, and which is secured by a one-to-four family residence that is the primary residence of a member or by any other real estate provided the aggregate of the loans made by the credit union to such mortgagor that are secured by such other real estate do not exceed fifty thousand dollars. As used in this section and section 36a-458a, the term “real estate” includes land and any structure and other improvement or equipment that is permanently attached to such land or structure. The term “mortgage loan” shall not include a member business loan, as defined in section 36a-458a.

(b) A satisfactory certificate of title issued by a qualified person approved by the Connecticut credit union, or a satisfactory policy of title insurance, shall be filed with the lending Connecticut credit union until the mortgage loan is paid or sold.

(c) The real estate shall be appraised or otherwise suitably evaluated before any mortgage loan is made on its security, by one or more suitable persons who are familiar with real estate values in the community where the real estate is located. Such persons shall be approved by the governing board of the Connecticut credit union making the loan, or any board-appointed committee or person appropriately designated by such governing board in accordance with the loan and insider policies of the Connecticut credit union, provided if the loan under consideration is a loan to be insured or guaranteed by a governmental agency, the appraiser may be one who appraised the real estate for the governmental agency. Such appraisal or evaluation shall be in writing, state the amount at which the real estate has been appraised or evaluated and be filed with the lending Connecticut credit union until the loan is paid or sold.

(d) For the purposes of this subsection, the net equity value of real estate is the appraised value determined pursuant to this subsection, reduced by the value of any prior liens or encumbrances with the exception of leases, easements and reservations to the United States of fissionable materials. A mortgage loan made by a Connecticut credit union may not exceed in amount ninety per cent of the net equity value of the real estate except:

(1) Loans guaranteed or insured by the United States government or its agencies, provided the amount of the guaranty or insurance is at least equal to the portion of the loan that exceeds the loan-to-value limit;

(2) Loans backed by the full faith and credit of a state government, provided the amount of the assurance is at least equal to the portion of the loan that exceeds the loan-to-value limit;

(3) Loans guaranteed or insured by a state, municipal or local government, or its agency, provided (A) the amount of the guaranty or insurance is at least equal to the portion of the loan that exceeds the loan-to-value limit, and (B) the Connecticut credit union has determined that the guarantor or insurer has the financial capacity and willingness to perform under the terms of the guaranty or insurance agreement;

(4) Loans that are renewed, refinanced or restructured without the advancement of new funds or an increase in a line of credit, except for reasonable closing costs;

(5) Loans that are renewed, refinanced or restructured in connection with workout situations involving existing loans from the Connecticut credit union to its members, either with or without the advancement of new funds, where such action is consistent with safe and sound lending practices and is a part of a clearly defined and well documented program to achieve orderly liquidation of the debt, reduce risk of loss or maximize recovery of the loan;

(6) Loans that facilitate the sale of real estate acquired by the Connecticut credit union in the ordinary course of collecting a debt previously contracted in good faith; and

(7) Loans where all or part of such loan is made in primary reliance upon the mortgage insurance policy of a private mortgage guaranty company, licensed by the Insurance Commissioner to do business in this state and approved by the commissioner.

(e) A mortgage loan made by a Connecticut credit union secured by a first lien or interest shall have a maturity not exceeding forty-two years from the date of its making, and a mortgage loan to finance a manufactured home or secured by a subordinate lien shall have a maturity not exceeding twenty years from the date of its making. For purposes of this subsection, the term “manufactured home” means a movable dwelling containing living facilities suitable for year-round occupancy by one family, including permanent provision for eating, sleeping, cooling and sanitation, provided such dwelling is to be maintained as a residence of the purchaser and will, within ninety days after purchase, be located at a manufactured housing community or other semipermanent site within this state.

(f) A mortgage loan made by a Connecticut credit union shall require repayment of principal and payment of interest in at least consecutive semiannual installments of principal and interest, such payments to be sufficient to pay the loan in full not later than forty-two years from the date of the first payment and the first payment to be made within twenty-four months from the date of the note. The requirements for semiannual principal payments pursuant to this subsection are not applicable to: (1) Consumer revolving loan agreements made pursuant to subsection (c) of section 49-2, (2) alternative mortgage loans made pursuant to section 36a-265, (3) loans that may be demanded at any time and that are secured by residential real estate, and (4) any other loan or class of loans determined by the commissioner not to be subject to such requirements.

(g) A Connecticut credit union may make a mortgage loan secured by a first lien or interest for the construction or repair of buildings or other improvements on the property of the borrower, which loan may be made in installments advanced at the discretion of the credit union as the work progresses, provided at no time shall the ratio of the amount loaned to the then total value exceed fifty per cent or the ratio the final loan is to bear to the value of the completed real estate, whichever is the greater. Loans made to finance the construction of buildings and having a maturity of not more than twenty-four months or having a maturity of not more than thirty-six months, if approved by the commissioner, are not subject to the limitations imposed by subsection (f) of this section.

(h) Attorneys’ fees in connection with any mortgage loan made by a Connecticut credit union, including preparation of the mortgage deed and note, title search, waivers and closing fees or recording fees, shall be paid by the borrower unless otherwise determined by the credit union.

(i) A Connecticut credit union may make and invest in any mortgage loan, including construction and improvement loans, insured by the Federal Housing Administration without regard to the limitations and restrictions of this section, except that such loans are subject to the following limitations: (1) In the case of loans secured by a first mortgage on real estate, the contract of insurance shall contain a provision that the debentures to be issued by the Federal Housing Administration in settlement of such insurance, in the event of the foreclosure or default of any such loan or mortgage, shall be fully guaranteed as to payment of principal and interest by the government of the United States, (2) if the credit union has a commitment for such insurance, issued by the Federal Housing Administration, it may grant a loan to a borrower for the purpose of building upon or improving the real estate of the borrower, the money so borrowed to be advanced at the discretion of the credit union in installments as the work progresses, provided the total of all advances made does not exceed eighty per cent of the value of the real estate on the date of each advance or the proportion that the final loan is to bear to the final estimated value of the real estate, whichever is the greater, except that the final advance may be in such an amount that the total of all advances made may equal but not exceed the amount of such commitment. The final advance shall not be made until the buildings or improvements have been inspected and approved by the Federal Housing Administration for an insured loan.

(j) Without regard to the limitations and restrictions of this section, a Connecticut credit union may make and invest in any mortgage loan which the Administrator of Veterans’ Affairs guarantees, makes a commitment to guarantee or insures.

(k) A Connecticut credit union may make a mortgage loan secured by a leasehold interest, provided the leasehold estate has a term which does not expire prior to the maturity of the mortgage loan. The term of the leasehold estate shall not include any period for which the lease may grant an option of renewal.

(l) A Connecticut credit union may invest its funds in mortgage loans which do not conform to the requirements of this section, provided the governing board or a board-appointed committee has reviewed the nonconforming aspects of the particular mortgage loan or mortgage loan program and has determined such loan or program to be prudent under the circumstances and all such mortgage loans outstanding at the time of origination do not exceed eight per cent of the total assets of the Connecticut credit union. The Connecticut credit union shall make a notation of the determination of whether such loan or program is prudent and the reasons for such determination in the applicable loan file. A loan which was included within the percentage of total assets limitation of this subsection subsequently may be excluded if the loan is repaid or if the nonconforming aspects are eliminated or otherwise cease to exist.

(P.A. 02-73, S. 58; P.A. 03-84, S. 60.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner” in Subsecs. (d)(7), (f) and (g), effective June 3, 2003.



Section 36a-458 - (Formerly Sec. 36-209). Reserve requirements.

Section 36a-458 is repealed, effective October 1, 2002.

(1949 Rev., S. 5920; 1951, S. 2747d; 1971, P.A. 403, S. 1; P.A. 81-173, S. 2; P.A. 85-415, S. 26; P.A. 89-287, S. 2; P.A. 94-122, S. 213, 340; P.A. 02-73, S. 86.)



Section 36a-458a - Loans. Definitions.

(a) As used in this section:

(1) “Associated member” means any member with a shared ownership, investment or other pecuniary interest in a business or commercial endeavor with the borrower.

(2) “Construction loan” means a loan for developing or acquiring and developing real estate, as defined in subsection (a) of section 36a-457b, where the borrower intends to convert such real estate to income-producing property or use such real estate for income-producing purposes, including residential housing for rental or sale, or commercial, industrial or similar purposes.

(3) “Member business loan” means any loan, line of credit or unfunded commitment thereof, letter of credit or any other extension of credit, where the borrower intends to use or uses the proceeds for any of the following purposes: (A) Commercial; (B) corporate; (C) investment property; (D) business venture; or (E) agricultural, but does not include the following loans:

(i) A loan fully secured by a lien on a one-to-four family residence that is the primary residence of the member;

(ii) A loan fully secured by shares in the credit union making the loan or by shares or deposits in other financial institutions;

(iii) One or more loans to a member or an associated member where the proceeds are to be used or are used for the purposes specified in this subdivision to benefit a common endeavor and which, in the aggregate, are equal to less than fifty thousand dollars;

(iv) A loan where any agency of the federal government, a state or any political subdivision of such state, fully insures or guarantees repayment, or provides an advance commitment to purchase the loan in full; or

(v) A loan granted by the corporate Connecticut credit union to a Connecticut credit union, federal credit union or out-of-state credit union.

(4) “Net worth” means retained earnings under generally accepted accounting principles.

(5) “Net outstanding member business loan balance” means the outstanding loan balance, including any unfunded commitment, exclusive of the portion of the member business loan secured by shares in the credit union, or by shares or deposits in other financial institutions, or fully or partially insured or guaranteed by any agency of the federal government, a state or any political subdivision of such state, or subject to an advance commitment to purchase by any agency of the federal government, a state or any political subdivision of such state.

(b) No Connecticut credit union shall make a member business loan unless it has adequate net worth as determined by the commissioner, develops a member business loan program and obtains the prior written approval of the commissioner for such program. The request for approval of such program shall include a member business loan policy that meets the requirements of subsection (c) of this section and shall demonstrate that sufficient resources, knowledge, systems and procedures are in place to monitor and control the risks involved. A Connecticut credit union that makes member business loans shall use the services of or employ an individual for the purpose of processing, making or servicing member business loans with at least two years direct experience with the types or categories of member business loans the credit union intends to make.

(c) The governing board of a Connecticut credit union shall adopt a specific member business loan policy that shall be a part of the credit union’s loan policy. Such policy shall be reviewed at least annually or more often if deemed necessary by the governing board and shall address:

(1) The categories or types of member business loans that will be made;

(2) The trade area;

(3) The maximum amount of assets, in relation to net worth, that will be invested in member business lending subject to the limitations provided in subsection (h) of this section;

(4) The maximum amount of assets, in relation to net worth, that will be invested in a given category or type of member business loan subject to the limitations provided in subdivision (2) of subsection (f) of this section and subsection (i) of this section;

(5) The maximum amount of assets, in relation to net worth, that will be loaned to one member or associated members, subject to the limitations provided in subdivision (2) of subsection (f) of this section and subsection (g) of this section;

(6) The qualifications and experience of the individuals responsible for processing, approving or administering member business loans;

(7) The required analysis and documentation of the ability of the borrower to repay the member business loan by the individuals responsible for processing, approving or administering;

(8) The receipt and periodic updating of financial statements and other documentation, including tax returns;

(9) The documentation required in support of each loan application, which shall include the following: (A) Balance sheet, (B) cash flow analysis, (C) income statement, (D) tax data, (E) analysis of leveraging, and (F) comparison with industry average or similar analysis. If the member business loan is secured by a mortgage on income-producing real estate and if the Connecticut credit union relies upon such real estate or income production as primary security for the loan, the credit union shall also obtain and retain in its files such income projection statements, tenants’ financial statements and other credit information as the credit union deems necessary. The governing board may amend the member business loan policy to eliminate the requirement for any documentation that the governing board determines is not generally available for a particular type of member business loan provided the reasons for such determination are stated in such amendment;

(10) The collateral requirements which shall include: (A) Loan-to-value ratios, (B) determination of value, (C) determination of ownership, (D) steps to secure various types of collateral, and (E) frequency of re-evaluation of value and marketability of collateral;

(11) The interest rates and maturities of member business loans;

(12) General member business loan procedures which shall include: (A) Loan monitoring, (B) servicing and administering, and (C) collection; and

(13) Guidelines for purchase and sale of member business loans and loan participation if the credit union intends to engage in such activity.

(d) A Connecticut credit union shall not grant a member business loan if any additional income received by such credit union or a member of the senior management is tied to the profit or sale of the business or commercial endeavor for which the loan is made.

(e) Member business loans made to an insider are subject to the provisions of section 36a-454b.

(f) A Connecticut credit union may make unsecured member business loans provided:

(1) The aggregate of unsecured net outstanding member business loan balances to any one member or associated members shall not exceed the lesser of one hundred thousand dollars or two and one-half per cent of the credit union’s net worth;

(2) The aggregate of all unsecured net outstanding member business loan balances shall not exceed ten per cent of the credit union’s net worth;

(3) The credit union has a net worth of at least seven per cent; and

(4) The credit union submits quarterly reports to the commissioner providing numbers and such other detail as may be required by the commissioner to demonstrate compliance with this section.

(g) The aggregate amount of secured and unsecured net outstanding member business loan balances to any one member or associated members shall not exceed the greater of one hundred thousand dollars or fifteen per cent of the credit union’s net worth. The commissioner may waive this limit subject to the provisions of subsection (l) of this section.

(h) (1) The aggregate amount of secured and unsecured net outstanding member business loan balances shall be limited to the lesser of twelve and one-quarter per cent of the Connecticut credit union’s total assets or one and three-quarters times the Connecticut credit union’s net worth. The commissioner may grant an exception to the aggregate limit upon written request from a Connecticut credit union and submission of documentation evidencing that one of the following three criteria have been met:

(A) The credit union serves predominantly low-income members, as defined in subsection (f) of section 36a-456a;

(B) The credit union participates in the Community Development Financial Institutions Program, 12 CFR Part 1805, as from time to time amended; or

(C) The credit union is established for the purpose of making member business loans, as supported by its bylaws, business plan, field of membership, minutes of the governing board and loan portfolio.

(2) The commissioner shall notify the Connecticut credit union and the National Credit Union Administration of the commissioner’s decision on the request for an exception not later than forty-five days from such request. An exception, if granted, shall be revoked by the commissioner if the Connecticut credit union ceases to qualify under subparagraph (A), (B) or (C) of subdivision (1) of this subsection, or for reasons of safety and soundness.

(i) Unless waived by the commissioner under subsection (l) of this section, a member business loan that is a construction loan is subject to the following additional requirements:

(1) The aggregate of all construction loans shall not exceed fifteen per cent of the net worth of the Connecticut credit union;

(2) The borrower shall have at least a thirty-five per cent equity interest in the real estate being developed or acquired and developed; and

(3) The loan proceeds shall be released only after on-site, written inspections by qualified personnel and in accordance with a pre-approved draw schedule and any other conditions as set forth in the loan documentation.

(j) Unless waived by the commissioner under subsection (l) of this section, the loan-to-value ratio for a member business loan secured by a first lien shall not exceed eighty per cent unless the value in excess of eighty per cent is covered through private mortgage or equivalent insurance, or is insured or guaranteed or subject to advance commitment to purchase by an agency of the federal government, or of a state or any of the political subdivisions of such state, but in no case shall the loan-to-value ratio exceed ninety-five per cent.

(k) The loan-to-value ratio for any member business loan secured by a second or lesser priority lien shall not exceed eighty per cent unless the credit union holds the first lien and the value in excess of eighty per cent is covered through private mortgage or equivalent insurance, or is insured or guaranteed or subject to advance commitment to purchase by an agency of the federal government, or of a state or any of the political subdivisions of such state, in which case the loan-to-value ratio of such member business loan shall not exceed ninety-five per cent.

(l) A Connecticut credit union may request a waiver of the limitations set forth in subsections (g), (i) and (j) of this section by submitting the following documentation to the commissioner: (1) A copy of the member business loan policy; (2) a statement of the higher limit sought, if applicable; (3) an explanation of the need to raise the limit or change the appraisal requirement, as applicable; (4) documentation to support the credit union’s ability to manage the activity; (5) an analysis of the credit union’s prior experience in making member business loans, including: (A) The history of loan losses and loan delinquency, (B) volume and cyclical or seasonal patterns, (C) diversification, (D) concentrations of credit to one member or associated members in excess of fifteen per cent of the credit union’s net worth, (E) underwriting standards and practices, (F) types or categories of loans grouped by purpose and collateral, and (G) the qualifications of individuals responsible for processing, approving and administering member business loans. The commissioner will provide a copy of the waiver request to Region 1 of the National Credit Union Administration and will consult and seek to work cooperatively with Region 1 in making a decision on the request. The commissioner may grant or deny the waiver within sixty days of receipt of the request.

(m) Member business loans shall be subject to the appraisal requirements of 12 CFR Part 722.3, as from time to time amended, provided the credit union may request a waiver of such appraisal requirements in accordance with the applicable provisions of subsection (l) of this section. Such waiver request shall not become effective until written approval has been granted by both the commissioner and the National Credit Union Administration.

(n) The commissioner may lower any limit provided in this section, revoke any waiver granted under this section or revoke the credit union’s approval to make member business loans if the credit union’s policies or practices violate safe and sound lending principles.

(o) Member business loans shall be identified in the aggregate on a Connecticut credit union’s financial statements provided each type or category of member business loan shall be separately identified in the credit union’s records.

(P.A. 02-73, S. 59; P.A. 03-84, S. 61.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003.



Section 36a-459 - (Formerly Sec. 36-210). Dividends.

Section 36a-459 is repealed, effective October 1, 2002.

(1949 Rev., S. 5921; 1955, S. 2748d; 1957, P.A. 110; 1961, P.A. 52; 53; 1969, P.A. 184, S. 2; P.A. 73-141; 73-390, S. 1, 2; P.A. 75-265, S. 1, 2; P.A. 80-24, S. 1, 2; P.A. 81-123, S. 3, 4; 81-173, S. 6; P.A. 82-109, S. 5, 6; P.A. 83-229, S. 2, 6; 83-332, S. 2; P.A. 85-415, S. 18; P.A. 87-7; P.A. 90-26, S. 6; P.A. 94-122, S. 214, 340; P.A. 02-73, S. 86.)



Section 36a-459a - Investment policy.

(a) The governing board of a Connecticut credit union shall adopt and implement a written investment policy governing investments made pursuant to this section and securities trading, if any. No Connecticut credit union shall make any investment pursuant to this section unless the purchase and holding of such investment is consistent with such policy. The policy shall establish standards for the making of prudent investments which shall include (1) the rating of individual investments by nationally recognized rating services, if any, and (2) standards for diversification of the credit union’s investment portfolio among industry categories. The policy shall provide for the frequent and periodic review by the credit union of investments made pursuant to the policy and shall provide for the reasonable and expeditious divestiture of investments which the governing board, upon its review, no longer deems prudent or consistent with the credit union’s investment policy. The investment policy and any investment made pursuant to the policy shall be subject to the supervision of the commissioner concerning safe and sound credit union practices.

(b) The investment officer or investment committee, if any, shall act for the governing board between meetings of the governing board in all matters involving investment of funds pursuant to this section. Such investment officer or committee shall report to the governing board at each of its regular meetings, during which the governing board shall review all investments made pursuant to this section, as well as details of any securities trading engaged in by such credit union. The minutes of the governing board meetings shall recite the results of each such review. The governing board shall cause the credit union to use reasonable efforts to divest as expeditiously as possible any investment which the governing board, upon its review, no longer deems prudent or consistent with the Connecticut credit union’s investment policy.

(c) A Connecticut credit union may invest its funds, which are not committed to loans to members in: (1) Securities, obligations, or other instruments of, or issued by, or fully guaranteed as to principal and interest by the United States or any of its agencies or instrumentalities, or in any trusts established for investing directly or collectively in such instruments; (2) general obligations and revenue obligations of any state or territory of the United States, or any political subdivision thereof, provided such obligations are rated in the three highest rating categories by a rating service of such obligations recognized by the commissioner and no more than ten per cent of total assets may be invested in any one issuer; (3) obligations or other instruments or securities of the Student Loan Marketing Association; (4) federal funds, shares, share certificates or other share deposits of any other Connecticut credit union, federal credit union or out-of-state credit union whose share accounts or deposits are insured by the National Credit Union Administration, or its successor agency; (5) loans not exceeding twenty per cent of the lending credit union’s total assets to any other Connecticut credit union, federal credit union or out-of-state credit union; (6) federal funds of or deposit accounts with a Connecticut bank, federal bank or out-of-state bank the accounts of which are insured by the Federal Deposit Insurance Corporation or its successor agency; (7) shares of, deposits with or loans to any federal reserve bank or any central liquidity facility established under state or federal law; (8) shares of, deposits with or loans to any corporate Connecticut credit union, corporate federal credit union or corporate out-of-state credit union; (9) shares of stock or obligations of or loans to a national or state credit union association or credit union corporation of which the credit union is a member, provided such investment does not constitute a controlling interest in such association or corporation or does not in the aggregate exceed one per cent of the total assets of the credit union; (10) real estate and improvements thereon, furniture, fixtures and equipment for the present or future use of the credit union, provided such investment may not in the aggregate exceed five per cent of the total assets of the credit union without the written approval of the commissioner; (11) debt mutual funds and equity mutual funds, provided the portfolios of such mutual funds consist solely of investments described in subdivisions (1) to (3), inclusive, of this subsection; (12) fixed or variable rate asset-backed securities, collateralized mortgage obligations and real estate mortgage investment conduits, except stripped mortgage-backed securities, residual interests, mortgage servicing rights, commercial mortgage related securities or small business-related securities; (13) money market funds rated in the three highest rating categories by a rating service of such funds recognized by the commissioner; (14) repurchase agreements and reverse repurchase agreements provided (A) the underlying securities are legal investments for Connecticut credit unions, (B) the Connecticut credit union receives a daily assessment of the market value of the underlying securities, including accrued interest, and maintains an adequate margin that reflects a risk assessment of the underlying securities and the term of the agreement, and (C) the Connecticut credit union has entered into signed contracts with all approved counterparties; and (15) Yankee dollar deposits, Eurodollar deposits, banker’s acceptances, deposit notes and bank notes with original weighted average maturities of less than five years and issued by a Connecticut bank, federal bank or out-of-state bank.

(d) A Connecticut credit union may, subject to the provisions of subsections (e), (f) and (g) of section 36a-461a, invest its funds in or make loans to credit union service organizations provided (1) the total of any such investment in or loan to any one credit union service organization does not exceed two per cent of the total assets of the credit union without regard to the amount derived from the profitability of such credit union service organization, and (2) the credit union shall file with the commissioner prior written notice of its intention to make such investment or loan. The Connecticut credit union may make such investment or loan unless the commissioner disapproves such investment or loan not later than thirty business days after the notice is filed. The thirty-day period may be extended by the commissioner, in writing, if the commissioner determines that the notice raises issues that require additional information or additional time for analysis.

(e) In addition to other investments authorized by this section, a Connecticut credit union may, with the prior written approval of the commissioner, invest its funds in: (1) Debt securities, equity securities, debt mutual funds and equity mutual funds without regard to any other liability to the Connecticut credit union of the maker, obligor, guarantor or issuer of such securities and mutual funds provided: (A) The securities and mutual funds are rated in the three highest rating categories by a rating service of such securities and mutual funds recognized by the commissioner or, if not so rated, are determined by the credit union’s governing board to be a prudent investment, (B) the total amount of such securities and mutual funds of any one maker, obligor or issuer invested in by a Connecticut credit union may not exceed at any time twenty-five per cent of its capital, (C) the total amount of such debt securities and debt mutual funds may not exceed at any time twenty-five per cent of its total assets, (D) the total amount of such equity securities and equity mutual funds may not exceed at any time twenty-five per cent of its total assets, and (E) a Connecticut credit union may not engage in securities trading, including when-issued trading and pair-off transactions without additional prior written approval of the commissioner; and (2) subject to any limitations imposed by the commissioner, in any other investment the commissioner deems appropriate in light of such factors as the financial condition and strategic goals of the Connecticut credit union and the degree of risk inherent in the investment, provided the credit union demonstrates that sufficient resources, knowledge, systems and procedures are in place to monitor and control the risks involved.

(f) All securities in which a Connecticut credit union invests shall be registered in the name of the credit union. Records of securities owned by such credit union shall be maintained at the main office of such credit union. The records held by such credit union concerning its account with any of the depositories or financial institutions holding its securities, and the securities registered in its name and held by it, shall be subject to inspection at any time during business hours by any director, member of senior management or member of the supervisory committee of the Connecticut credit union.

(g) As used in this section:

(1) “Debt mutual funds” means partnership interests in, shares of stock of, units of beneficial interest in or other ownership interest in any one investment company registered under the Investment Company Act of 1940, as from time to time amended, commonly described as mutual funds, money market funds, investment trusts or business trusts, provided the portfolios of such investment companies consist solely of investments described in subdivision (3) of this subsection.

(2) “Equity mutual funds” means partnership interests in, shares of stock of, units of beneficial interest in or other ownership interest in any one investment company which is registered under the Investment Company Act of 1940, as from time to time amended, commonly described as mutual funds, money market funds, investment trusts or business trusts, but excludes debt mutual funds, as defined in subdivision (1) of this subsection.

(3) “Debt securities” means (A) any marketable obligation evidencing indebtedness of any person in the form of direct, assumed or guaranteed bonds, notes or debentures or any security that has attributes similar to such marketable obligations; (B) any obligation identified by certificates of participation in investments described in subparagraph (A) of this subdivision in which a Connecticut credit union could invest directly; or (C) repurchase agreements.

(4) “Equity securities” means any stock or similar security, certificate of interest or participation in any profit-sharing agreement, preorganization certificate or subscription, transferable share, voting trust certificate or certificate of deposit for an equity security, limited partnership interest, interest in a joint venture or certificate of interest in a business trust; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any put, call, straddle or other option or privilege of buying such a security from or selling such a security to another without being bound to do so, but excludes debt mutual funds, as defined in subdivision (1) of this subsection, and equity mutual funds, as defined in subdivision (2) of this subsection.

(P.A. 02-73, S. 60; P.A. 03-84, S. 62; 03-196, S. 20; P.A. 06-10, S. 7.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 03-196 added reference to Sec. 36a-461a(g) in Subsec. (d), effective July 1, 2003; P.A. 06-10 amended Subsec. (d) to allow commissioner to extend thirty-day period if commissioner determines that notice raises issues that require additional information or additional time for analysis, effective May 2, 2006.



Section 36a-460 - (Formerly Sec. 36-211). Losses. Reduction of liabilities.

Section 36a-460 is repealed, effective October 1, 2002.

(1949 Rev., S. 5922; P.A. 77-179, S. 13; P.A. 85-415, S. 21; P.A. 94-122, S. 215, 340; P.A. 02-73, S. 86.)



Section 36a-460a - Corporate Connecticut credit union.

(a) A single corporate Connecticut credit union may be organized and operated as a Connecticut credit union under the provisions of sections 36a-435a to 36a-472a, inclusive, and shall be subject to the provisions of said sections 36a-435a to 36a-472a, inclusive, which are not inconsistent with this section. The corporate Connecticut credit union shall use the word “corporate” in its official name.

(b) The field of membership of the corporate Connecticut credit union shall be limited to Connecticut credit unions, federal credit unions, out-of-state credit unions, credit union service organizations, organizations and associations of any such member credit unions or credit union service organizations, organizations and associations of directors or members of senior management of any such member credit unions, and subsidiaries of such organizations and associations and the natural person organizers of such corporate Connecticut credit union. The bylaws of the corporate Connecticut credit union shall contain such provisions as are necessary to define classes of membership and services that may be provided to members.

(c) Each member of the corporate Connecticut credit union shall be represented at any meeting of members by one individual who has been duly authorized by such member. Only such individual so authorized may cast the vote of the member it represents at such meetings.

(d) Any director, general partner, manager, employee or board-appointed committee member of any member, and any employee of the corporate Connecticut credit union may serve as a director, or committee member of the corporate Connecticut credit union subject to any additional criteria imposed by the bylaws of the corporate Connecticut credit union.

(e) (1) The corporate Connecticut credit union may invest its funds, which are not committed to loans to members, in accordance with section 36a-459a, provided investments in debt securities, as defined in section 36a-459a, and credit union service organizations shall be made in accordance with the investment limits of 12 CFR Part 704, as from time to time amended, and whenever the National Credit Union Administration approval is required under 12 CFR Part 704, as from time to time amended, the corporate Connecticut credit union shall obtain similar approval from the commissioner.

(2) With the approval of the commissioner, the corporate Connecticut credit union may accept investments from member and nonmember financial institutions and such investments shall be a part of the paid-in capital of the corporate Connecticut credit union, but shall not be deemed to be shares of the corporate Connecticut credit union.

(f) Loans to members shall be in accordance with sections 36a-457a to 36a-458a, inclusive, provided such loans shall not exceed the lending limits of 12 CFR Part 704.7(c), as from time to time amended. Loans sold by the corporate Connecticut credit union to the central liquidity facility or securities sold subject to repurchase shall not be treated as funds borrowed by the corporate Connecticut credit union, notwithstanding the recourse rights or repurchase liability inherent in such transactions.

(g) (1) The corporate Connecticut credit union may: (A) Borrow funds, provided such borrowing shall not exceed the borrowing limits of 12 CFR Part 704.9(b), as from time to time amended, (B) become the agent member for this state in any central liquidity facility for credit unions authorized by federal law, (C) invest in such central liquidity facility for such amount as may be required in order to secure for the corporate Connecticut credit union and its members full participation in the functions of that facility, (D) receive and hold deposits or investments of such facility, (E) enter into correspondent relationships with other financial institutions and establish and maintain with or establish and maintain on such credit union’s books for such other institutions any accounts which are normally required as part of the correspondent relationship, (F) establish and maintain one or more credit union service organizations as provided in section 36a-461a, and (G) provide custodial or safekeeping services to its members for securities owned by such members.

(2) The corporate Connecticut credit union shall contribute to reserves an amount equal to that required by 12 CFR 704.3(c), as from time to time amended.

(P.A. 02-73, S. 61; P.A. 03-84, S. 63.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner” in Subsec. (e), effective June 3, 2003.



Section 36a-461 - (Formerly Sec. 36-213). Deposit of funds; withdrawals. Registration of securities; inspection. Bonding of officers, employees and authorized agents.

Section 36a-461 is repealed, effective October 1, 2002.

(1949 Rev., S. 5924; 1951, 1953, 1955, S. 2749d; 1961, P.A. 167; P.A. 77-179, S. 14; P.A. 85-415, S. 22; P.A. 94-122, S. 216, 340; P.A. 02-73, S. 86.)



Section 36a-461a - Credit union service organizations.

(a) With the approval of the commissioner and in accordance with subsection (d) of section 36a-459a, a Connecticut credit union may establish a Connecticut credit union service organization by itself or jointly with one or more other Connecticut credit unions, federal credit unions, out-of-state credit unions or other federally-insured depository institutions within or outside of this state. The establishing Connecticut credit union shall file with the commissioner an application, which shall include a description of the credit union service organization services to be engaged in by the Connecticut credit union service organization, an explanation of how the proposed services are related to credit union services, and any other information that the commissioner may require. Such credit union service organization shall be organized as a corporation, limited liability company or limited partnership, provided the establishing Connecticut credit union obtains and files together with its application a written legal opinion that any such limited liability company or limited partnership is established in a manner that will limit potential exposure of such Connecticut credit union to no more than the amount of funds invested in or lent to the Connecticut credit union service organization by such Connecticut credit union.

(b) A Connecticut credit union service organization shall (1) account for all transactions in accordance with generally accepted accounting principles, (2) prepare quarterly financial statements and obtain an annual opinion audit by a licensed certified public accountant on its financial statements in accordance with generally accepted auditing standards, (3) preserve all of its books and records in accordance with regulations applicable to Connecticut credit unions adopted by the commissioner pursuant to chapter 54, (4) provide the commissioner with complete access to its books, records and internal controls for review, evaluation and examination, and (5) pay the actual cost of any such review, evaluation or examination conducted by the commissioner.

(c) A Connecticut credit union service organization may expand its credit union service organization services by filing with the commissioner prior written notice of its intention to engage in such expanded services, including a description of the proposed expanded services, an explanation of how the proposed expansion is related to credit union services, and any other information that the commissioner may require. The Connecticut credit union service organization may expand its services unless the commissioner disapproves such expansion not later than thirty business days after the notice is filed.

(d) A Connecticut credit union service organization shall not acquire control, either directly or indirectly, of another depository financial institution, nor invest in shares, stocks or obligations of an insurance company, trade association, liquidity facility, or similar organization, corporation or association.

(e) A Connecticut credit union service organization shall be subject to the conservatorship and receivership provisions of sections 36a-215 to 36a-239, inclusive.

(f) A Connecticut credit union may invest its funds in or lend to an existing credit union service organization in accordance with subsection (d) of section 36a-459a.

(g) (1) Prior to investing in or lending to a credit union service organization, a Connecticut credit union shall obtain (A) a written agreement that the credit union service organization will: (i) Account for all transactions in accordance with generally accepted accounting principles, (ii) prepare quarterly financial statements and obtain an annual opinion audit by a licensed certified public accountant on its financial statements in accordance with generally accepted auditing standards, (iii) provide the commissioner with complete access to all books and records of the credit union service organization and with the ability to review credit union service organization internal controls, as the commissioner deems necessary, and (iv) pay the actual cost of any examination conducted by the commissioner; and (B) a written legal opinion that the credit union service organization is established as a corporation, limited partnership or limited liability company and the potential exposure of the Connecticut credit union is limited to no more than the loss of funds invested in or lent to the credit union service organization. In order for a Connecticut credit union to maintain its investment in or loan to a credit union service organization that plans to change its form of organization, the Connecticut credit union shall obtain a written legal opinion that the credit union service organization will continue in such form that will limit potential exposure to the Connecticut credit union to no more than the loss of funds invested in or lent to the credit union service organization.

(2) If the commissioner determines that a Connecticut credit union’s investments in or loans to any credit union service organization exceed the limitations of this section or subsection (d) of section 36a-459a, or are otherwise not prudent for the Connecticut credit union to maintain, the commissioner may require the Connecticut credit union to divest such loans or investments.

(h) In connection with providing credit union service organization services, a Connecticut credit union service organization may invest in service providers. Any such investment shall be limited to the amount required by the service provider to obtain its services.

(i) A Connecticut credit union may, in order to obtain credit union service organization services or to provide credit union service organization services to its members, or to enable its members to conduct transactions through a credit union service organization, whether or not it establishes, invests its funds in or lends to a credit union service organization pursuant to subsection (a) or (f) of this section, enter into agreements with and pay appropriate fees and service charges to a credit union service organization.

(j) As frequently as the commissioner deems appropriate or necessary, the commissioner may conduct an examination of the records and books of a Connecticut credit union service organization or a credit union service organization in which a Connecticut credit union has invested or to which it has lent funds.

(k) Each Connecticut credit union service organization and each of its directors, officers, managers, general partners, employees and authorized agents who have charge or possession of the funds, securities or other assets of such credit union service organization shall be bonded by a surety company authorized to do business in this state. Such bond shall be in favor of the Connecticut credit union service organization and in such amount as is approved by the board of directors, managers or general partners of the credit union service organization, which amount the commissioner may require to be increased for reasons of safety and soundness. A copy of each such bond and any renewal thereof or premium receipt therefor shall be promptly filed with the commissioner by the Connecticut credit union service organization.

(P.A. 02-73, S. 62; P.A. 03-84, S. 64; P.A. 04-8, S. 8, 9.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 04-8 made technical changes in Subsecs. (g)(2) and (k), effective April 16, 2004.



Section 36a-462 - (Formerly Sec. 36-214). Regulations re conduct of Connecticut credit unions, enforcement of chapter and establishment of rates paid as dividends.

Section 36a-462 is repealed, effective October 1, 2002.

(1949 Rev., S. 5925; 1967, P.A. 591, S. 5; P.A. 77-179, S. 15; P.A. 79-76, S. 1, 2; P.A. 82-139, S. 1, 3; P.A. 85-94, S. 4, 6; 85-415, S. 2; P.A. 88-230, S. 1, 12; 88-364, S. 52, 123; P.A. 90-98, S. 1, 2; P.A. 91-357, S. 47, 78; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 217, 340; P.A. 99-36, S. 15; P.A. 02-73, S. 86.)



Section 36a-462a - Establishment of branch in this state or outside state by Connecticut credit union. Application.

(a)(1) No Connecticut credit union shall establish a branch in this state or outside of this state unless prior to such establishment the credit union has filed with the commissioner an application to establish a branch. The Connecticut credit union may establish such branch unless the commissioner disapproves the application not later than thirty days after the application has been filed with the commissioner. The thirty-day period may be extended by the commissioner, in writing, if the commissioner determines that the application raises issues that require additional information or additional time for analysis. The commissioner may disapprove an application to establish a branch if the commissioner finds that: (A) Establishment of the proposed branch is inconsistent with safety and soundness; (B) establishment of the proposed branch is inconsistent with the Connecticut credit union’s field of membership; (C) in the case of a Connecticut credit union whose membership is limited to a well-defined community, neighborhood or rural district, (i) the proposed branch is not generally accessible to the public, (ii) establishment of the proposed branch will result in an oversaturation of financial institutions in the town in which the branch is to be located, or (iii) such credit union does not have a record of compliance with the requirements of sections 36a-37 to 36a-37e, inclusive; or (D) in the case of an out-of-state branch, the laws of such other state do not authorize the establishment of such branch. Except as provided in this subdivision, a Connecticut credit union may establish or operate a branch in the same or approximately the same location as another financial institution, provided any such institution’s insurable accounts or deposits are federally insured.

(2) (A) A Connecticut credit union that proposes to close a branch within or outside of this state shall submit to the commissioner a notice of the proposed closing as soon as possible but not less than thirty days prior to the closing date. The notice shall include a detailed statement of the reasons for the decision to close the branch.

(B) The Connecticut credit union shall provide notice of the proposed closing to its members by:

(i) Posting such notice in a conspicuous manner on the premises of the branch proposed to be closed at least thirty days prior to the closing, and

(ii) Including such notice in at least one regular account statement mailed to its members who utilize the branch proposed to be closed, or in a separate mailing to such members at least thirty days prior to the closing date.

(3) With the approval of the commissioner, any Connecticut credit union may relocate any branch within this state in accordance with such notice and other requirements as the commissioner may prescribe. As used in this subdivision, “relocate” means to move within the same immediate neighborhood without substantially affecting the nature of the business or members served.

(b) (1) No Connecticut credit union shall establish a mobile branch in this state or outside of this state unless prior to such establishment the credit union has filed with the commissioner an application to establish a mobile branch listing each predetermined location. The Connecticut credit union may establish such mobile branch unless the commissioner disapproves the application not later than thirty days after the application has been filed with the commissioner. The thirty-day period may be extended by the commissioner, in writing, if the commissioner determines that the application raises issues that require additional information or additional time for analysis. The commissioner may disapprove an application for a mobile branch if the commissioner makes such findings under subdivision (1) of subsection (a) of this section as the commissioner deems necessary. A mobile branch shall be conspicuously identified as a branch of a Connecticut credit union.

(2) A Connecticut credit union that proposes to close any mobile branch shall submit to the commissioner a notice of the proposed closing not later than thirty days prior to the date proposed for such closing. The notice shall include a detailed statement of the reasons for the decision to close the mobile branch.

(3) A Connecticut credit union that proposes to close any predetermined location of a mobile branch shall notify the commissioner prior to the closing of such location.

(c) The commissioner may examine and supervise the out-of-state branches of any Connecticut credit union and may enter into agreements with other state or federal credit union regulators concerning such examination or supervision. Any such agreement may include provisions concerning the assessment or sharing of fees for such examination or supervision.

(P.A. 02-73, S. 63; P.A. 03-84, S. 65; 03-196, S. 14; P.A. 04-51, S. 1; P.A. 06-10, S. 8.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 03-196 designated provisions of existing Subsec. (a) as Subsec. (a)(1), merged existing Subsecs. (b) and (c) into Subsec. (a)(1), substituted “oversaturation of credit unions” for “impermissible overlap with the field of membership of other credit unions” in Subsec. (a)(1)(C), designated existing Subsec. (d) as Subsec. (a)(2) and existing Subsec. (e) as Subsec. (a)(3), added new Subsec. (b) re establishment and closing of mobile branches, redesignated existing Subsec. (f) as new Subsec. (c), amended Subsec. (c) by allowing agreement to include provisions re assessment or sharing of fees for examination or supervision, and made technical and conforming changes, effective July 1, 2003; P.A. 04-51 amended Subsec. (a)(1) to delete former Subpara. (C) re finding applicable to Connecticut credit union whose membership is limited to persons with single common bond or multiple common bond, and to redesignate existing Subparas. (D) and (E) as new Subparas. (C) and (D), respectively, effective May 4, 2004; P.A. 06-10 amended Subsecs. (a)(1) and (b)(1) to allow commissioner to extend thirty-day period if commissioner determines that application raises issues that require additional information or additional time for analysis, effective May 2, 2006.



Section 36a-462b - Establishment of branch in this state by out-of-state, state-chartered credit union. Expansion of field of membership.

(a)(1) An out-of-state, state-chartered credit union may, with the prior written approval of the commissioner, establish a branch in this state, provided the laws of the state in which the out-of-state, state-chartered credit union is organized authorize under conditions no more restrictive than those imposed by the laws of this state as determined by the commissioner, a Connecticut credit union to establish a branch in that state. The commissioner shall not grant approval unless the commissioner determines that such out-of-state credit union: (A) Is financially solvent; (B) maintains share insurance as required under the Federal Credit Union Act; and (C) is effectively examined and supervised by an official of the state in which it is organized. The commissioner may disapprove the establishment of any such branch if any of the reasons specified in subsection (a) of section 36a-462a, if applied to an out-of-state, state-chartered credit union, exists. An out-of-state, state-chartered credit union that has established a branch in this state may, with the approval of the commissioner, establish additional branches in this state in accordance with this section.

(2) An out-of-state, federally-chartered credit union may, with prior written notice to the commissioner, establish a branch or additional branches in this state. A federal credit union may, with prior written notice to the commissioner, establish additional branches in this state.

(b) The commissioner may examine and supervise the Connecticut branches of any out-of-state, state-chartered credit union and may enter into agreements with other state or federal credit union regulators concerning such examinations or supervision. Any such agreement may include provisions concerning the assessment or sharing of fees for such examination or supervision.

(c) The commissioner may, after giving notice and an opportunity to be heard to any out-of-state, state-chartered credit union, revoke or suspend the approval given to such out-of-state credit union to establish a branch in this state for any reason that would be sufficient grounds to deny an application to establish a branch in this state.

(d) With prior written approval of the commissioner, an out-of-state, state-chartered credit union may expand its field of membership to add members in this state, provided the laws of the state in which the out-of-state credit union is organized authorize, under conditions no more restrictive than those imposed by the laws of this state as determined by the commissioner, a Connecticut credit union to expand its field of membership located in that state, and the proposed field of membership has been approved by the state in which such out-of-state credit union is organized. The commissioner shall not approve such expansion unless the commissioner determines that: (1) Such out-of-state credit union is a credit union organized under laws similar to sections 36a-435a to 36a-472a, inclusive; (2) such out-of-state credit union is financially solvent; (3) such out-of-state credit union has share insurance as provided under the Federal Credit Union Act; (4) such out-of-state credit union is effectively examined and supervised by an official of the state in which it is organized; and (5) any potential harm that the expansion of the field of membership of such out-of-state credit union may have on any Connecticut credit union and its members is clearly outweighed in the public interest by the probable beneficial effect of the expansion in meeting the convenience and needs of the members of the group proposed to be included in the proposed field of membership.

(P.A. 02-73, S. 64; P.A. 03-84, S. 66; 03-196, S. 15.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 03-196 amended Subsec. (a)(1) by adding provision re the state in which the out-of-state, state-chartered credit union is organized and, in Subpara. (C), substituting “organized” for “chartered”, amended Subsec. (b) to authorize commissioner to enter into agreements with federal credit union regulators and allow agreements with regulators to include provisions re assessment or sharing of fees for examination or supervision and added Subsec. (d) re expansion of field of membership of out-of-state, state-chartered credit union, effective July 1, 2003.



Section 36a-463 - (Formerly Sec. 36-215). Reports to commissioner. Net worth restoration plan. Records. Fees.

Section 36a-463 is repealed, effective October 1, 2002.

(1949 Rev., S. 5926; 1951, S. 2751d; February, 1965, P.A. 268; P.A. 76-172, S. 2, 5; P.A. 85-415, S. 7; P.A. 89-251, S. 177, 203; 89-287, S. 3; P.A. 90-26, S. 7; P.A. 94-122, S. 218, 340; P.A. 99-22, S. 6, 8; P.A. 02-73, S. 86.)



Section 36a-463a - Audit report and net worth restoration plan by out-of-state, state-chartered or federally-chartered credit union that maintains branch in this state.

(a) The commissioner may require any out-of-state, state-chartered or federally-chartered credit union that maintains a branch in this state pursuant to section 36a-462b, to submit an annual audit report to the commissioner.

(b) An out-of-state, state-chartered or federally-chartered credit union that maintains a branch in this state that is required under federal law to submit a net worth restoration plan to the board of the National Credit Union Administration shall simultaneously submit an executed copy of such plan to the commissioner.

(P.A. 02-73, S. 65; P.A. 03-84, S. 67.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003.



Section 36a-463b - Relocation of main office of Connecticut credit union with approval of commissioner.

(a) With the approval of the commissioner, a Connecticut credit union may relocate its main office anywhere within the state.

(b) The commissioner, before granting an approval under subsection (a) of this section, shall consider: (1) The field of membership of the Connecticut credit union to be served by the proposed relocation of the main office of the Connecticut credit union; (2) the adequacy of the current main office of the Connecticut credit union; (3) the economic need for and cost of such proposed relocation; and (4) the convenience and necessity to the field of membership of the proposed relocation.

(P.A. 02-73, S. 66; P.A. 03-84, S. 68.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003.



Section 36a-464 to 36a-468 - (Formerly Secs. 36-219 to 36-221, 36-223a). Termination. Distribution of assets upon liquidation. No exemption from taxation. License required of other entities. Conversion of Connecticut credit union into federal or out-of-state credit union.

Sections 36a-464 to 36a-468, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5933–5935; 1961, P.A. 152; P.A. 74-230, S. 1, 3; P.A. 77-179, S. 20; 77-614, S. 161, 610; P.A. 78-15; 78-121, S. 70, 113; 78-280, S. 6, 127; P.A. 80-482, S. 250, 345, 348; 80-483, S. 107, 185; P.A. 83-229, S. 3, 6; P.A. 85-94, S. 5, 6; 85-415, S. 27, 30–32; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-357, S. 48–50, 78; P.A. 92-89, S. 18, 20; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 219–223, 340; P.A. 95-220, S. 4–6; P.A. 96-256, S. 200, 209; P.A. 99-36, S. 16, 17; P.A. 02-73, S. 86.)



Section 36a-468a - Mergers.

(a) With the approval of the commissioner, a Connecticut credit union may merge with a Connecticut credit union, a federal credit union or an out-of-state credit union in accordance with the requirements of this section. In the case of a merger with an out-of-state state-chartered credit union where the resulting institution is the out-of-state state-chartered credit union, the commissioner may not approve such merger unless such out-of-state credit union maintains share insurance as required by the Federal Credit Union Act and the laws of the chartering state of such credit union authorize, under conditions no more restrictive than those imposed by the laws of this state as determined by the commissioner, a Connecticut credit union to merge with a credit union chartered in that state. Any federal credit union or out-of-state federally-chartered credit union proposing to merge with a Connecticut credit union shall comply with all federal laws to effect the merger and shall file proof of such compliance with the commissioner and any additional information that the commissioner may require. Any out-of-state state-chartered credit union proposing to merge with a Connecticut credit union shall comply with all laws of its chartering state to effect the merger and shall file proof of such compliance with the commissioner and any additional information that the commissioner may require.

(1) The governing boards of the credit unions proposing to merge shall (A) adopt by majority vote a plan of merger, which shall set forth the name of each credit union proposing to merge and that of the resulting credit union, and the terms and conditions of the proposed merger, including the proposed field of membership of the resulting credit union; (B) enter into a merger agreement; (C) file with the commissioner an application in accordance with subdivision (2) of this subsection; and (D) in the case of a terminating Connecticut credit union, submit the plan of merger to its members in accordance with subdivision (3) of this subsection.

(2) The credit unions proposing to merge shall file an application with the commissioner. Such application shall include (A) the plan of merger and a copy of the minutes of each of the governing boards adopting the plan of merger; (B) the merger agreement; (C) an original proposed certificate of amendment to the resulting credit union’s certificate of incorporation and proposed amended bylaws, if applicable; (D) financial statements of the merging credit unions and a pro forma financial statement of the resulting institution; (E) in the case of a terminating Connecticut credit union, a proposed written notice to its members of the date, time and place of the meeting at which its members shall vote on the plan of merger and a proposed form of any ballot and proxy; (F) information addressing the considerations required under subsection (b) of this section; and (G) such additional information as the commissioner may require.

(3) A terminating Connecticut credit union shall give written notice of the date, time and place of the meeting at which its members shall vote on the plan of merger. Such notice shall state that the purpose of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The notice shall be hand-delivered or mailed to each member at such member’s last-known address as shown on the records of the credit union not less than thirty or more than fifty days prior to the date of the meeting. Unless waived by the commissioner in accordance with subdivision (2) of subsection (b) of this section, the affirmative vote of two-thirds of the members of the terminating Connecticut credit union voting on the plan of merger shall be required for approval of the merger. The terminating Connecticut credit union shall file with the commissioner a verified statement that the merger has been duly noticed and approved by its members in accordance with this subdivision.

(b) (1) The commissioner shall not approve a merger pursuant to this section unless the commissioner considers whether (A) the merging credit unions have engaged in any unsafe or unsound practice during the one-year period preceding the date on which the merger application is filed with the commissioner; (B) the resulting credit union will be adequately capitalized; (C) the resulting credit union will have the managerial capability and the financial resources to serve the proposed membership; (D) the proposed merger will substantially lessen competition in the Connecticut credit union industry; (E) the proposed merger will have a beneficial effect in meeting the convenience and needs of the proposed membership; and (F) the programs, policies and procedures of the merging credit unions or the resulting credit union relating to anti-money-laundering activity are adequate, and the merging credit unions have a record of compliance with anti-money-laundering laws and regulations.

(2) The commissioner may approve a merger pursuant to this section without regard to field of membership or may waive the membership vote if the commissioner certifies in writing that based on the information available to the commissioner, one or more of the Connecticut credit unions proposing to merge are or will be in a doubtful or failing financial condition, other alternatives to the merger are not reasonably available to protect the credit unions’ members and creditors, or an emergency requiring expeditious action exists, which certification shall be attached to the commissioner’s approval.

(3) If the commissioner is satisfied that the requirements of this chapter have been complied with, the commissioner shall issue an approval of the merger, which approval may contain such terms and conditions as the commissioner deems necessary or appropriate. After approval of the merger by the commissioner, the resulting credit union shall file a copy of the merger agreement, the plan of merger, the certificate of amendment to its certificate of incorporation, if any, and the commissioner’s approval in the office of the Secretary of the State. Within ten days after such documents are filed with the Secretary of the State, the resulting credit union shall file with the commissioner copies of such filed documents, and in the case of a Connecticut credit union that is the resulting credit union, a copy of its amended bylaws, if any. The merger agreement may provide for the effective date of the proposed merger, which shall not be earlier than the filing of the agreement and the approval of the commissioner in the office of the Secretary of the State. If the agreement does not provide for an effective date, the merger shall become effective on the date of the filing of the agreement and approval in the office of the Secretary of the State.

(c) Upon the effective date of the merger, (1) the corporate existence of the parties to the merger shall be continued by and in the resulting credit union; (2) the entire assets, business, good will and franchises of each of the parties to the merger shall be vested in the resulting credit union without any deed, endorsement or other instrument of transfer; and (3) all of the debts, obligations and liabilities of the parties to the merger shall be assumed by the resulting credit union.

(P.A. 02-73, S. 67; P.A. 03-84, S. 69; 03-196, S. 16; 03-259, S. 24; P.A. 04-257, S. 57; P.A. 05-74, S. 1.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 03-196 amended Subsec. (b)(3) by adding provisions re effective date of proposed merger, effective July 1, 2003; P.A. 03-259 added Subsec. (b)(1)(F) re anti-money-laundering activity and compliance; P.A. 04-257 made a technical change in Subsec. (a)(3), effective June 14, 2004; P.A. 05-74 amended Subsec. (a)(3) to make a technical change, effective June 2, 2005.



Section 36a-468b - Conversion of Connecticut credit union into federal credit union.

(a) A Connecticut credit union that has been in existence and continuously operating for at least five years may convert into a federal credit union upon the approval of the conversion by the commissioner as provided in this section.

(b) The Connecticut credit union proposing to convert shall file an application with the commissioner. Such application shall include (1) a plan of conversion adopted by a majority vote of the governing board and a copy of the governing board’s resolution adopting the plan of conversion, (2) a proposed written notice of the date, time and place of a regular or special meeting of the members of the converting Connecticut credit union for the vote on the proposed conversion, including a proposed form of any proxy and mail ballot, (3) proof of compliance with all applicable federal laws to effect the conversion, and (4) any additional information as the commissioner may require.

(c) The converting Connecticut credit union shall give written notice of the date, time and place of the meeting at which the plan of conversion is to be considered, which notice shall be hand-delivered or mailed to each member of the converting Connecticut credit union at such member’s last-known address as shown on the records of such Connecticut credit union not less than thirty or more than fifty days prior to the date of the meeting.

(d) Each member of the converting Connecticut credit union may cast one vote on the proposed plan of conversion. The affirmative vote of two-thirds of all the members voting, including those votes cast in person and those ballots properly completed and received by the credit union prior to the time of the meeting, shall be required for approval of the proposed conversion. A statement of the results of the vote, verified by the secretary of the meeting, shall be filed with the commissioner within ten days after the meeting.

(e) The commissioner shall approve a conversion under this section if the commissioner determines that (1) the converting credit union has complied with the requirements of sections 36a-435a to 36a-472a, inclusive, and (2) the programs, policies and procedures of the converting credit union relating to anti-money-laundering activity are adequate, and the converting credit union has a record of compliance with anti-money-laundering laws and regulations.

(f) Promptly after receipt of the commissioner’s approval and in no event later than ninety days thereafter, the converting Connecticut credit union shall take such action as may be necessary under the applicable federal law to make it a federal credit union. Within ten days after the converting Connecticut credit union receives a federal credit union charter and a certificate of insurance, such credit union shall file with the commissioner a copy of the federal charter and certificate of insurance.

(g) The converting credit union shall, within ninety days after the receipt of a charter as a federal credit union: (1) File with the Secretary of the State a certificate, signed by any two officers under oath, stating that the credit union has converted to a federal credit union pursuant to this section and the approval of the commissioner; (2) obtain from the Secretary of the State one or more certified copies of the certificate and the commissioner’s approval; and (3) record the certified copies in the office of the town clerk of each town in this state where such credit union owns real property.

(h) The converted federal credit union possesses all of the rights, privileges and powers granted to it by its federal charter, and all of the assets, business and good will of the converting institution are transferred to and vested in it without any deed or instrument of conveyance provided the converting credit union may execute any deed or instrument of conveyance as is convenient to confirm such transfer. The converted credit union is subject to all of the duties, relations, obligations, trusts and liabilities of the converting credit union, whether as debtor, depository, registrar, transfer agent, executor, administrator, trustee or otherwise, and is liable to pay and discharge all such debts and liabilities, to perform all such duties and to administer all such trusts in the same manner and to the same extent as if the converted credit union had itself incurred the obligation or liability or assumed the duty, relation or trust. All rights of creditors of the converting credit union and all liens upon the property of such institution are preserved unimpaired and the converted credit union is entitled to receive, accept, collect, hold and enjoy any and all gifts, bequests, devises, conveyances, trusts and appointments in favor of or in the name of the converting credit union and whether made or created to take effect prior to or after the conversion.

(P.A. 02-73, S. 68; P.A. 03-84, S. 70; 03-259, S. 25; P.A. 04-257, S. 58; P.A. 05-288, S. 206, 207.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 03-259 amended Subsec. (e) by inserting Subdiv. (1) designator and adding Subdiv. (2) re anti-money-laundering activity and compliance; P.A. 04-257 made a technical change in Subsec. (c), effective June 14, 2004; P.A. 05-288 made technical changes in Subsecs. (b) and (g), effective July 13, 2005.



Section 36a-469 and 36a-469a - Conversion of federal or out-of-state credit union into Connecticut credit union. Conversion of Connecticut or federal credit union into mutual savings bank, mutual savings and loan association or mutual community bank.

Sections 36a-469 and 36a-469a are repealed, effective October 1, 2002.

(1961, P.A. 146; P.A. 74-230, S. 2, 3; P.A. 75-518, S. 10, 13; P.A. 85-415, S. 28; P.A. 94-122, S. 224, 340; P.A. 97-209, S. 5, 6; P.A. 98-260, S. 10; P.A. 99-36, S. 18; P.A. 02-73, S. 86.)



Section 36a-469b - Conversion of federal or out-of-state credit union into Connecticut credit union.

(a) A federal credit union or an out-of-state credit union may convert into a Connecticut credit union by (1) complying with all federal requirements or requirements of the chartering state for conversion; (2) filing with the commissioner proof of such compliance; and (3) filing with the commissioner an application which shall include: (A) A plan of conversion and a copy of the governing board’s resolution adopting the plan of conversion, (B) a three-year business plan, including pro forma financial statements, (C) a copy of the proposed certificate of incorporation signed by the proposed directors and a copy of the proposed bylaws, (D) information addressing the determinations contained in subsection (b) of this section, and (E) any additional information as the commissioner may require.

(b) When the commissioner has been satisfied that all of the requirements of subsection (a) of this section, and all other requirements of sections 36a-435a to 36a-472a, inclusive, have been complied with, and the commissioner determines that (1) the conversion would serve the economic needs of the proposed field of membership and is in accordance with sound credit union practices, (2) the converting credit union will have the managerial capacity and the financial resources to serve the proposed membership group, (3) the converting credit union has adequate net worth to meet all applicable regulatory requirements, and (4) the programs, policies and procedures of the converting credit union relating to anti-money-laundering activity are adequate, and the converting credit union has a record of compliance with anti-money-laundering laws and regulations, the commissioner shall (A) issue an approval of the conversion, which may contain such conditions as the commissioner may require, and (B) issue a certificate of authority to engage in the business of a Connecticut credit union.

(c) The converting credit union shall promptly file and record the approval, its certificate of incorporation and the certificate of authority with the Secretary of the State. Upon such filing and recording, the federal credit union or out-of-state credit union shall become a Connecticut credit union as of the date it ceases to be a federal credit union or out-of-state credit union. A copy of the converting credit union’s certificate of incorporation and the certificate of authority, certified by the Secretary of the State, shall be filed with the commissioner within ten days of the filing of such documents.

(d) The converted Connecticut credit union possesses all of the rights, privileges and powers granted to it by its certificate of incorporation, and all of the assets, business and good will of the converting credit union are transferred to and vested in it without any deed or instrument of conveyance provided the converting credit union may execute any deed or instrument of conveyance as is convenient to confirm such transfer. The converted credit union is subject to all of the duties, relations, obligations, trusts and liabilities of the converting credit union, whether as debtor, depository, registrar, transfer agent, executor, administrator, trustee or otherwise, and is liable to pay and discharge all such debts and liabilities, to perform all such duties and to administer all such trusts in the same manner and to the same extent as if the converted credit union had itself incurred the obligation or liability or assumed the duty, relation or trust. All rights of creditors of the converting credit union and all liens upon the property of such credit union are preserved unimpaired and the converted institution is entitled to receive, accept, collect, hold and enjoy any and all gifts, bequests, devises, conveyances, trusts and appointments in favor of or in the name of the converting credit union and whether made or created to take effect prior to or after the conversion.

(e) Within ninety days of conversion, the Connecticut credit union shall record a certificate, signed by any two officers stating that the conversion is effective, in the office of the town clerk in each town in this state where the Connecticut credit union owns real property.

(P.A. 02-73, S. 69; P.A. 03-84, S. 71; 03-259, S. 26.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 03-259 added Subsec. (b)(4) re anti-money-laundering activity and compliance.



Section 36a-469c - Conversion of Connecticut or federal credit union into mutual savings bank, mutual savings and loan association or mutual community bank.

(a)(1) Any Connecticut credit union or federal credit union may convert into a mutual savings bank, a mutual savings and loan association, or a mutual community bank, as defined in subsection (r) of section 36a-70, in accordance with the provisions of this section.

(2) Any conversion of a federal credit union pursuant to this section shall be authorized only if permitted by federal law and shall be subject to all requirements prescribed by federal law.

(3) The converting credit union shall file with the commissioner: (A) A proposed plan of conversion which shall include current financial reports, current delinquent loan schedules, a combined financial report if applicable, a proposed business plan, a three-year financial forecast prepared by a certified public accounting firm or other professional firm approved by the commissioner, analyses of the regulatory effect of the conversion brought about by a change in the regulator, a method and schedule for terminating any nonconforming activities that would result from such conversion; (B) a copy of the proposed certificate of incorporation and proposed bylaws; and (C) a certificate by the secretary of the converting credit union that the proposed conversion has been approved by the governing board and the members, in accordance with subdivision (4) of this subsection in the case of a converting Connecticut credit union, and in accordance with federal law in the case of a converting federal credit union.

(4) In the case of a converting Connecticut credit union, the plan of conversion shall require the approval of a majority of the governing board. After approving the plan of conversion, the governing board of the converting Connecticut credit union shall establish the date and time of a regular or special meeting of members for vote on the proposal. Written notice of the meeting at which the proposal is to be considered together with a mail ballot and a disclosure statement shall be hand-delivered or mailed to each member, at such member’s last-known address as shown on the records of the converting Connecticut credit union, not more than thirty days or less than fourteen days prior to the date of the meeting. The disclosure statement shall include, at a minimum, a description of (A) the reasons for the proposed conversion; (B) the differences between membership rights in the converting credit union and depositor rights in the proposed mutual savings bank, mutual savings and loan association or mutual community bank; and (C) the significant differences between the authorized powers of the converting credit union and those of the proposed mutual savings bank, mutual savings and loan association or mutual community bank. The notice, disclosure statement and mail ballot shall be submitted to the commissioner for approval prior to distribution to members. Each member of the converting Connecticut credit union may cast one vote on the proposal. The affirmative vote of two-thirds of all the members voting, including those votes cast in person and those ballots properly completed and received by the converting Connecticut credit union prior to the time of the meeting, shall be required for approval of the conversion.

(b) The commissioner shall not approve the conversion unless the commissioner makes the considerations, determinations and findings required by subsections (c), (d) and (e) of this section.

(c) The commissioner shall not approve the conversion unless the commissioner considers the following factors: (1) The population of the area to be served by the proposed mutual Connecticut bank; (2) the adequacy of existing banking facilities in the area to be served by the proposed mutual Connecticut bank; and (3) the character and experience of the proposed directors and officers.

(d) The commissioner shall not approve the conversion unless the commissioner determines that: (1) The converting credit union has complied with all applicable provisions of law; (2) the converting credit union has equity capital at least equal to the minimum equity capital required for the organization of the type of mutual Connecticut bank to which it is converting; (3) the proposed conversion will serve the public necessity and convenience; (4) conditions in the locality in which the proposed mutual Connecticut bank will transact business afford reasonable promise of successful operation; (5) the proposed directors and executive officers possess capacity and fitness for the duties and responsibilities with which they will be charged; and (6) the programs, policies and procedures of the converting credit union relating to anti-money-laundering activity are adequate, and the converting credit union has a record of compliance with anti-money-laundering laws and regulations. If the commissioner cannot make such determination with respect to any such proposed director or proposed executive officer, the commissioner may refuse to allow such proposed director or proposed executive officer to serve in such capacity in the proposed mutual Connecticut bank. As used in this subsection, “executive officer” means every officer of the proposed mutual Connecticut bank who participates or has authority to participate, other than in the capacity of a director, in major policy-making functions of the proposed mutual Connecticut bank, regardless of whether such officer has an official title or whether such officer’s title contains a designation of assistant or whether such officer serves without salary or other compensation. The vice president, the chief financial officer, secretary and treasurer of the proposed mutual Connecticut bank are presumed to be executive officers, unless, by resolution of the governing board or by the proposed mutual Connecticut bank’s bylaws, any such officer is excluded from participation in major policy-making functions, other than in the capacity of a director of the proposed mutual Connecticut bank, and such officer does not actually participate in major policy-making functions.

(e) The commissioner shall not approve the conversion unless the commissioner finds that the proposed mutual Connecticut bank will provide adequate services to meet the banking needs of all community residents, including low-income residents and moderate-income residents in accordance with a plan submitted by the converting credit union to the commissioner, in such form and containing such information as the commissioner may require. Upon receiving any such plan, the commissioner shall make the plan available for public inspection and comment at the Department of Banking and cause notice of its submission and availability for inspection and comment to be published in the department’s weekly bulletin. With the concurrence of the commissioner, the converting credit union shall publish, in the form of a legal advertisement in a newspaper having a substantial circulation in the area, notice of such plan’s submission and availability for public inspection and comment. The notice shall state that the inspection and comment period will last for a period of thirty days from the date of publication. The commissioner shall not make such finding until the expiration of such thirty-day period. In making such finding, the commissioner shall consider, among other factors, whether the plan identifies specific unmet credit and consumer banking needs in the local community and specifies how such needs will be satisfied, provides for sufficient distribution of banking services among branches or satellite devices, or both, located in low-income neighborhoods, contains adequate assurances that banking services will be offered on a nondiscriminatory basis and demonstrates a commitment to extend credit for housing, small business and consumer purposes in low-income neighborhoods.

(f) If the conversion is approved by the commissioner and the commissioner receives notification from the converting credit union that all approvals required under federal law, including approvals needed for deposit insurance by the Federal Deposit Insurance Corporation or its successor agency have been obtained and that any waiting period prescribed by federal law has expired, a certificate of authority to commence business shall be issued by the commissioner. After receipt of the certificate of authority, the converting credit union shall promptly file such certificate of authority and its certificate of incorporation with the Secretary of the State and with the town clerk of the town in which its principal office is located. Upon such filing, the license of the converting credit union shall automatically lapse and the converting credit union shall cease to be a credit union and shall become a mutual savings bank, mutual savings and loan association or mutual community bank, as the case may be. Upon such conversion, the converted mutual Connecticut bank shall possess all of the rights, privileges and powers granted to it by its certificate of incorporation and by the provisions of the general statutes applicable to the type of institution into which it converted, and all of the assets and business of the converting credit union shall be transferred to and vested in it without any deed or instrument of conveyance, provided the converting credit union may execute any deed or instrument of conveyance as is convenient to confirm such transfer. The converted mutual Connecticut bank shall be subject to all of the duties, relations, obligations and liabilities of the converting credit union, whether as debtor, depository or otherwise, and shall be liable to pay and discharge all such debts and liabilities, to perform all such duties in the same manner and to the same extent as if the converted mutual Connecticut bank had itself incurred the obligation or liability or assumed the duty or relation. All rights of creditors of the converting credit union and all liens upon the property of such credit union shall be preserved unimpaired and the converted mutual Connecticut bank shall be entitled to receive, accept, collect, hold and enjoy any and all gifts, bequests, devises, conveyances and appointments in favor of or in the name of the converting credit union and whether made or created to take effect prior to or after the conversion.

(g) Within ninety days after the conversion, the converted mutual Connecticut bank shall record a certificate, signed by the secretary and stating that the conversion is effective, in the office of the town clerk in each town in this state where the converted mutual Connecticut bank owns real property.

(h) The converted mutual Connecticut bank may not exercise any of the fiduciary powers granted to Connecticut banks by law until express authority therefor has been given by the commissioner.

(P.A. 02-73, S. 70; P.A. 03-84, S. 72; 03-196, S. 17; 03-259, S. 27; P.A. 04-257, S. 59.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 03-196 deleted requirement in Subsec. (a)(4) that notice, disclosure statement and mail ballot comply with requirements of Appendix A to 12 CFR Part 708a, as from time to time amended, effective July 1, 2003; P.A. 03-259 added Subsec. (d)(6) re anti-money-laundering activity and compliance; P.A. 04-257 made a technical change in Subsec. (a)(4), effective June 14, 2004.



Section 36a-470 - (Formerly Sec. 36-223c). Mergers.

Section 36a-470 is repealed, effective October 1, 2002.

(1969, P.A. 545, S. 1; 1971, P.A. 404, S. 1; P.A. 78-121, S. 105, 113; P.A. 82-139, S. 2, 3; P.A. 83-229, S. 4–6; P.A. 85-93, S. 1, 2; 85-415, S. 29; P.A. 91-357, S. 51, 78; P.A. 94-122, S. 225, 340; P.A. 96-256, S. 201, 209; P.A. 99-36, S. 19; P.A. 01-9, S. 10, 11; P.A. 02-73, S. 86.)



Section 36a-470a - Termination.

(a) A Connecticut credit union may terminate its corporate existence and be dissolved in accordance with a plan of dissolution as provided in this section.

(b) Within three days after a majority of the governing board has adopted a plan of dissolution of the Connecticut credit union, the governing board shall file with the commissioner a copy of such plan of dissolution, attested by the chairman or vice chairman and the secretary or treasurer, and inform the commissioner of the date on which the plan will be voted on by the members of the Connecticut credit union. The plan of dissolution shall be approved at an annual or special meeting of the members. Written notice of the date, time and place of the meeting at which the plan of dissolution is to be considered shall be hand-delivered or mailed to each member at such member’s last-known address as shown on the records of the Connecticut credit union, not more than thirty or less than seven days prior to the date of the vote. The written notice shall clearly describe the plan and the reasons for the plan and shall notify the member of such member’s right to vote on the plan in person, by proxy or by mail ballot, and shall have an official form of proxy or mail ballot attached. The affirmative vote of two-thirds of those members voting shall be required to approve the proposal. Upon receipt of the filing, the commissioner may by order appoint the National Credit Union Administration or its successor agency to act as liquidating agent.

(c) Within three days after the members of such Connecticut credit union have voted on the plan of dissolution, the Connecticut credit union shall file with the commissioner a statement of the results of the vote, certified by the secretary of the credit union. The statement shall state the number of members who voted on the plan and the number of members who voted in favor of adopting such plan.

(d) On receipt of the statement, the commissioner shall:

(1) Take possession of the property and business of the Connecticut credit union; or

(2) Notify the liquidating agent, if one is appointed as provided in subsection (b) of this section, to take possession of the property and business of the Connecticut credit union; or

(3) Apply to the superior court for the judicial district of Hartford for the appointment of a receiver for the Connecticut credit union. The court may appoint the receiver after reasonable notice to the Connecticut credit union.

(e) The commissioner may seek the appointment of a conservator or receiver for any Connecticut credit union, in accordance with section 36a-220, if the commissioner certifies, in writing, that no other reasonable alternatives are available to protect the members and creditors of such Connecticut credit union, and it appears that:

(1) The Connecticut credit union, through insolvency, repeated gross mismanagement or repeated neglect in the conduct of its operations, is no longer able to carry out the purposes for which it was formed;

(2) The Connecticut credit union has abandoned its activities and is no longer functioning as a Connecticut credit union and termination cannot be accomplished by any other means; or

(3) Any reason specified in subsection (a) of section 36a-220 exists.

(P.A. 02-73, S. 71; P.A. 03-84, S. 73; P.A. 04-8, S. 10; 04-257, S. 60.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003; P.A. 04-8 made technical changes in Subsec. (e), effective April 16, 2004; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004.



Section 36a-471 - (Formerly Sec. 36-223d). Sale of assets.

Section 36a-471 is repealed, effective October 1, 2002.

(P.A. 81-207, S. 5; P.A. 85-415, S. 33; P.A. 93-59, S. 6, 8; P.A. 94-122, S. 226, 340; P.A. 02-73, S. 86.)



Section 36a-471a - Regulations re conduct of Connecticut credit unions, enforcement of chapter and establishment of rates paid as dividends.

The commissioner may adopt such regulations in accordance with the provisions of chapter 54 and make such findings, consistent with sections 36a-435a to 36a-472a, inclusive, as may be necessary for the conduct of Connecticut credit unions and the enforcement of the provisions of said sections. The commissioner may adopt regulations in accordance with the provisions of chapter 54 to establish rates to be paid as dividends on shares having an agreed maturity subject to the conditions in section 36a-456c.

(P.A. 02-73, S. 72; P.A. 03-84, S. 74.)

History: P.A. 03-84 changed “Commissioner of Banking” to “commissioner”, effective June 3, 2003.



Section 36a-472 - (Formerly Sec. 36-223e). Out-of-state credit union doing business in this state.

Section 36a-472 is repealed, effective October 1, 2002.

(P.A. 85-208, S. 1, 3; P.A. 87-9, S. 2, 3; P.A. 94-122, S. 227, 340; P.A. 99-36, S. 20; P.A. 02-73, S. 86.)



Section 36a-472a - No exemption from taxation.

Nothing in sections 36a-435a to 36a-472a, inclusive, shall be construed to exempt Connecticut credit unions organized under said sections 36a-435a to 36a-472a, inclusive, from taxation under the provisions of chapter 208.

(P.A. 02-73, S. 73.)



Section 36a-473 and 36a-474 and 36a-475 - Reports and examination of out-of-state credit unions doing business in this state; net worth restoration plan; revocation or suspension of approval. Exceptions. Credit union service organizations; shared service centers.

Sections 36a-473 to 36a-475, inclusive, are repealed, effective October 1, 2002.

(1949 Rev., S. 5931; P.A. 77-179, S. 21; P.A. 85-208, S. 2, 3; P.A. 87-9, S. 2, 3; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 228, 340; P.A. 95-220, S. 4–6; 95-253, S. 1–7; P.A. 99-22, S. 7, 8; 99-36, S. 21, 22; P.A. 02-73, S. 86.)



Section 36a-476 - Compliance with federal Currency and Foreign Transactions Reporting Act.

Each Connecticut credit union shall comply with the applicable provisions of the Currency and Foreign Transactions Reporting Act, 31 USC Section 5311 et seq., as from time to time amended, and any regulations adopted thereunder, as from time to time amended.

(P.A. 03-259, S. 30.)






Chapter 668 - Nondepository Financial Institutions

Section 36a-485 - (Formerly Sec. 36-440). Definitions.

As used in this section and sections 36a-486 to 36a-498f, inclusive, 36a-534a to 36a-534c, inclusive, unless the context otherwise requires:

(1) “Advance fee” means any consideration paid or given, directly or indirectly, to a mortgage lender, mortgage correspondent lender or mortgage broker required to be licensed pursuant to sections 36a-485 to 36a-498f, inclusive, and sections 36a-534a and 36a-534b, prior to the closing of a residential mortgage loan to any person, including, but not limited to, loan fees, points, broker’s fees or commissions, transaction fees or similar prepaid finance charges;

(2) “Advertise”, “advertisement” or “advertising” means the use of any announcement, statement, assertion or representation that is placed before the public in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster or over any radio or television station, by means of the Internet, or by other electronic means of distributing information, by personal contact, or in any other way;

(3) “Branch office” means a location other than the main office at which a licensee or any person on behalf of a licensee acts as a mortgage lender, mortgage correspondent lender or mortgage broker;

(4) “Control person” means an individual that directly or indirectly exercises control over another person. Any person that (A) is a director, general partner or executive officer; (B) directly or indirectly has the right to vote ten per cent or more of a class of any voting security or has the power to sell or direct the sale of ten per cent or more of any class of voting securities; (C) in the case of a limited liability company, is a managing member; or (D) in the case of a partnership, has the right to receive upon dissolution, or has contributed, ten per cent or more of the capital, is presumed to be a control person. For purposes of this subdivision, “control” means the power, directly or indirectly, to direct the management or policies of a company, whether through ownership of securities, by contract or otherwise;

(5) “Depository institution” has the same meaning as provided in Section 3 of the Federal Deposit Insurance Act, 12 USC 1813, and includes any Connecticut credit union, federal credit union or out-of-state credit union;

(6) “Dwelling” has the same meaning as provided in Section 103 of the Consumer Credit Protection Act, 15 USC 1602;

(7) “Employee” means an individual (A) whose manner and means of work performance are subject to the right of control of, or are controlled by, a person, and (B) whose compensation is reported or required to be reported on a W-2 form issued by the controlling person. For purposes of the definition of “registered mortgage loan originator”, “employee” has the foregoing meaning or such other meaning as the federal banking agencies may issue in connection with such agencies’ implementation of such agencies’ responsibilities under the S.A.F.E. Mortgage Licensing Act of 2008, 12 USC 5101 et seq.;

(8) “Federal banking agency” means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the National Credit Union Administration and the Federal Deposit Insurance Corporation;

(9) “First mortgage loan” means a residential mortgage loan that is secured by a first mortgage;

(10) “Immediate family member” means a spouse, child, sibling, parent, grandparent or grandchild and includes stepparents, stepchildren, stepsiblings and adoptive relationships;

(11) “Independent contractor” means an individual retained on a basis where the individual is not an employee of any person in connection with the services such individual provides and whose compensation is reported or required to be reported on an Internal Revenue Service Form 1099 issued by the retaining person;

(12) “Individual” means a natural person;

(13) “Loan processor or underwriter” means an individual who performs clerical or support duties. The term “clerical or support duties” includes, subsequent to the receipt of an application, (A) the receipt, collection, distribution and analysis of information common for the processing or underwriting of a residential mortgage loan, and (B) communication with a consumer to obtain the information necessary for the processing or underwriting of a loan to the extent that such communication does not include offering or negotiating loan rates or terms or counseling consumers about residential mortgage loan rates or terms;

(14) “Main office” means the main address designated on the system;

(15) “Mortgage broker” (A) means a person who (i) for compensation or gain or with the expectation of compensation or gain (I) takes a residential mortgage loan application, or (II) offers or negotiates terms of a residential mortgage loan, and (ii) is not the prospective source of the funds for the residential mortgage loan, (B) but does not include (i) an individual who is licensed as a mortgage loan originator acting as a mortgage loan originator on behalf of such mortgage loan originator’s sponsoring mortgage lender, mortgage correspondent lender, mortgage broker or exempt registrant, or (ii) an individual exempt from mortgage loan originator licensure under subdivision (2) of subsection (b) of section 36a-486 when acting within the scope of such exemption;

(16) “Mortgage correspondent lender” means a person engaged in the business of making residential mortgage loans in such person’s own name where the loans are not held by such person for more than ninety days and are funded by another person through a warehouse agreement, table funding agreement or similar agreement;

(17) “Mortgage lender” means a person engaged in the business of making residential mortgage loans in such person’s own name utilizing such person’s own funds or by funding loans through a warehouse agreement, table funding agreement or similar agreement;

(18) “Mortgage loan originator” means an individual who for compensation or gain or with the expectation of compensation or gain, either for such individual or for the person employing or retaining such individual, (A) takes a residential mortgage loan application, or (B) offers or negotiates terms of a residential mortgage loan. “Mortgage loan originator” does not include (i) an individual engaged solely as a loan processor or underwriter; (ii) a person who only performs real estate brokerage activities and is licensed in accordance with chapter 392, unless the person is compensated by a mortgage lender, mortgage correspondent lender, mortgage broker or other mortgage loan originator or by any agent of such mortgage lender, mortgage correspondent lender, mortgage broker or other mortgage loan originator; (iii) a person solely involved in extensions of credit relating to timeshare plans, as that term is defined in Paragraph 53D of 11 USC 101; or (iv) any individual who solely renegotiates terms for existing mortgage loans on behalf of a mortgagee and who does not otherwise act as a mortgage loan originator, unless the United States Department of Housing and Urban Development, the Bureau of Consumer Financial Protection or a court of competent jurisdiction determines that the S.A.F.E. Mortgage Licensing Act of 2008, 12 USC Section 5101 et seq., requires such individual to be licensed as a mortgage loan originator under state laws implementing said S.A.F.E. Mortgage Licensing Act;

(19) “Office” means a branch office or a main office;

(20) “Person” means a natural person, corporation, company, limited liability company, partnership or association;

(21) “Principal amount of the loan” means the gross amount the borrower is obligated to repay including any prepaid finance charge that is financed, and any other charge that is financed;

(22) “Real estate brokerage activity” means any activity that involves offering or providing real estate brokerage services to the public, including (A) acting as a real estate agent or real estate broker for a buyer, seller, lessor or lessee of real property; (B) bringing together parties interested in the sale, purchase, lease, rental or exchange of real property; (C) negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental or exchange of real property, other than in connection with providing financing with respect to any such transaction; (D) engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law; and (E) offering to engage in any activity, or act in any capacity, described in this subdivision;

(23) “Registered mortgage loan originator” means any individual who (A) meets the definition of mortgage loan originator and is an employee of a depository institution, a subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency, or an institution regulated by the Farm Credit Administration; and (B) is registered with and maintains a unique identifier through the system;

(24) “Residential mortgage loan” means any loan primarily for personal, family or household use that is secured by a mortgage, deed of trust or other equivalent consensual security interest on a dwelling or residential real estate upon which is constructed or intended to be constructed a dwelling;

(25) “Residential real estate” means any real property located in this state, upon which is constructed or intended to be constructed a dwelling;

(26) “Secondary mortgage loan” means a residential mortgage loan that is secured, in whole or in part, by a mortgage, provided such property is subject to one or more prior mortgages;

(27) “Simulated check” means a document that imitates or resembles a check but is not a negotiable instrument;

(28) “Sponsored” means employed or retained as an independent contractor;

(29) “System” means the Nationwide Mortgage Licensing System and Registry developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of mortgage lenders, mortgage correspondent lenders, mortgage brokers, mortgage loan originators and loan processors or underwriters;

(30) “Table funding agreement” means an agreement wherein a person agrees to fund mortgage loans to be made in another person’s name and to purchase such loans after they are made;

(31) “Unique identifier” means a number or other identifier assigned by protocols established by the system; and

(32) “Warehouse agreement” means an agreement to provide credit to a person to enable the person to have funds to make residential mortgage loans and hold such loans pending sale to other persons.

(P.A. 85-399, S. 1; P.A. 87-9, S. 2, 3; P.A. 89-347, S. 9; P.A. 92-12, S. 87; 92-132, S. 3, 5; P.A. 94-122, S. 229, 340; P.A. 99-36, S. 23; 99-63, S. 2; P.A. 02-111, S. 2; P.A. 04-69, S. 1; P.A. 07-91, S. 1; 07-156, S. 4; P.A. 08-176, S. 31, 38; P.A. 09-209, S. 2; P.A. 11-110, S. 3; 11-216, S. 7–9; P.A. 12-96, S. 7.)

History: (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 89-347 added Subsec. (g) defining “mortgage broker”; P.A. 92-12 redesignated Subdivs. and made technical changes; P.A. 92-132 added Subdiv. (8) defining “advance fee”; P.A. 94-122 deleted definitions of “commissioner” and “person”, alphabetized remaining definitions and made technical changes, effective January 1, 1995; Sec. 36-440 transferred to Sec. 36a-485 in 1995; P.A. 99-36 made a technical change; P.A. 99-63 amended Subdiv. (2) to redefine “first mortgage loan”, added new Subdivs. (7) and (8) defining “simulated check” and “advertise” or “advertisement”, and made technical changes; P.A. 02-111 redefined “advance fee” and “mortgage lender”, deleted definitions of “mortgage broker” and “principal officer” and added definitions of “first mortgage broker”, “first mortgage correspondent lender”, “first mortgage lender”, “originator”, “table funding agreement” and “warehouse agreement”, renumbering Subdivs. accordingly; P.A. 04-69 substituted “36a-498a” for “36a-498” throughout; P.A. 07-91 redefined “originator” in Subdiv. (8); P.A. 07-156 redefined “advance fee” in Subdiv. (1) to delete “or registered”, and redefined “originator” in Subdiv. (8) to insert “mortgage lender or first mortgage broker” re exclusion for officer, effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 4, from September 30, 2008, to July 1, 2008, redefined “advertise” or “advertisement” and “mortgage lender”, deleted definitions of “first mortgage broker”, “first mortgage correspondent lender” and “first mortgage lender”, added definitions of “branch office”, “main office”, “mortgage broker”, “mortgage correspondent lender”, “mortgage loan”, “office”, “principal amount of the loan”, and “secondary mortgage loan”, changed defined term “originator” to “mortgage loan originator” and added arrange or find mortgage loans therein, renumbered existing Subdivs. (6), (8), (9), (10), (11) and (12) as new Subdivs. (4), (10), (13), (15), (16) and (17), respectively, and made conforming and technical changes, effective July 1, 2008; P.A. 09-209 applied definitions to other licensing provisions, redefined “advance fee” in Subdiv. (1), added reference to “advertising” in Subdiv. (2), defined “control person”, “depository institution” and “federal banking agency” in new Subdivs. (4) to (6), redefined “first mortgage loan” in redesignated Subdiv. (7), defined “immediate family member”, “individual” and “loan processor” or “underwriter” in new Subdivs. (8) to (10), redefined “mortgage broker”, “mortgage correspondent lender” and “mortgage lender” in redesignated Subdivs. (12) to (14), deleted former Subdiv. (9) defining “mortgage loan”, redefined “mortgage loan originator” in redesignated Subdiv. (15), defined “person”, “real estate brokerage activity”, “registered mortgage loan originator” and “residential mortgage loan” in new Subdivs. (17) and (19) to (21), deleted former Subdiv. (13) defining “residential property”, defined “residential real estate” in new Subdiv. (22), redefined “secondary mortgage loan” in redesignated Subdiv. (23), defined “sponsored”, “system” and “unique identifier” in new Subdivs. (25), (26) and (28), and redefined “warehouse agreement” in redesignated Subdiv. (29), effective July 31, 2009; P.A. 11-110 amended Subdiv. (15) to add reference to Bureau of Consumer Financial Protection, effective July 21, 2011; P.A. 11-216 amended Subdiv. (10) to change defined term to “loan processor or underwriter” and redefine same, amended Subdiv. (15) to redefine “mortgage loan originator” and amended Subdiv. (26) to add “loan processors or underwriters”; P.A. 12-96 added reference to Sec. 36a-534c re applicability of definitions, amended Subdiv. (1) to replace “36a-498a” with “36a-498f”, added new Subdivs. (6) and (7) defining “dwelling” and “employee”, redesignated existing Subdivs. (6) to (8) as Subdivs. (8) to (10), added new Subdiv. (11) defining “independent contractor”, redesignated existing Subdivs. (9) to (29) as Subdivs. (12) to (32), redefined “mortgage broker” in redesignated Subdiv. (15) and “mortgage loan originator” in redesignated Subdiv. (18), and made technical changes in redesignated Subdivs. (24) and (25).



Section 36a-486 - (Formerly Sec. 36-440a). Licenses required. Exemptions. Prohibited advertisements. Violations.

(a) No person shall engage in the business of making residential mortgage loans or act as a mortgage broker in this state unless such person has first obtained the required license for its main office and each branch office where such business is conducted in accordance with the provisions of sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b. Effective April 1, 2010, any such person who is an individual shall also obtain a mortgage loan originator license prior to conducting such business unless such individual does not engage directly in the activities of a mortgage loan originator. A person, other than a licensed mortgage loan originator acting on behalf of a mortgage lender or mortgage correspondent lender, shall be deemed to be engaged in the business of making residential mortgage loans if such person advertises, causes to be advertised, solicits or offers to make residential mortgage loans, either directly or indirectly. A person, other than a licensed mortgage loan originator acting on behalf of a mortgage broker, shall be deemed to be acting as a mortgage broker if such person advertises or causes to be advertised that such person will negotiate, solicit, place or find a residential mortgage loan, either directly or indirectly. A mortgage correspondent lender shall not be deemed to be acting as a mortgage lender if such mortgage correspondent lender makes a loan utilizing its own funds in a situation where another person does not honor such person’s commitment to fund the loan.

(b) (1) No person licensed as a mortgage lender, mortgage correspondent lender or mortgage broker shall engage the services of a mortgage loan originator or of a loan processor or underwriter required to be licensed under this section unless such mortgage loan originator or loan processor or underwriter is licensed under section 36a-489. An individual, unless specifically exempted under subdivision (2) of this subsection, shall not engage in the business of a mortgage loan originator on behalf of a licensee or a person exempt under section 36a-487 with respect to any residential mortgage loan without first obtaining and maintaining annually a license as a mortgage loan originator under section 36a-489. An individual, unless specifically exempted under subdivision (2) of this subsection, shall be deemed to be engaged in the business of a mortgage loan originator if such individual: (A) Acts as a mortgage loan originator in connection with any residential mortgage loan on behalf of a licensee or person exempt under section 36a-487; or (B) makes any representation to the public through advertising or other means of communication that such individual can or will act as a mortgage loan originator on behalf of a licensee or person exempt under section 36a-487. Each licensed mortgage loan originator and each licensed loan processor or underwriter shall register with and maintain a valid unique identifier issued by the system. No individual may act as a mortgage loan originator for more than one person at the same time. No loan processor or underwriter licensee may be sponsored by more than one person at a time. The license of a mortgage loan originator or a loan processor or underwriter is not effective during any period when such mortgage loan originator or a loan processor or underwriter is not sponsored by a licensed mortgage lender, mortgage correspondent lender or mortgage broker, or by a person registered as an exempt registrant under subsection (c) of section 36a-487, or during any period in which the license of the mortgage lender, mortgage correspondent lender or mortgage broker with whom such originator or loan processor or underwriter is associated has been suspended. Either the mortgage loan originator, the loan processor or underwriter or the sponsor may file a notification of the termination of sponsorship with the system.

(2) The following are exempt from this section: (A) A registered mortgage loan originator or an employee of an institution or subsidiary described in subdivision (23) of section 36a-485, who is not required to be registered under Section 1507 of the S.A.F.E. Mortgage Licensing Act of 2008, 12 USC Section 5101 et seq., when acting for such institution or subsidiary; (B) an individual who offers or negotiates the terms of a residential mortgage loan with or on behalf of an immediate family member of such individual; (C) an individual who offers or negotiates the terms of a residential mortgage loan secured by a dwelling that served as the individual’s residence, unless the context demonstrates that such individual engaged in such activities with a degree of habitualness or repetition; (D) a licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney’s representation of the client, unless the attorney is compensated by a mortgage lender, mortgage correspondent lender, mortgage broker or other mortgage loan originator or by any agent of such mortgage lender, mortgage correspondent lender, mortgage broker or other mortgage loan originator; (E) an individual who takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan as an employee of a federal, state or local government agency or housing finance agency exempt from licensure pursuant to section 36a-487, and who does so only pursuant to such individual’s official duties as an employee of such agency; (F) an individual who takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan as an employee of an organization that has obtained bona fide nonprofit status from the commissioner and is exempt from licensure pursuant to section 36a-487, and who does so only pursuant to such individual’s official duties as an employee of such organization; and (G) an individual who offers or negotiates the terms of a residential mortgage loan secured by a dwelling that is not the individual’s residence but is owned by such individual, unless the context demonstrates that such individual engaged in such activities with a degree of habitualness or repetition.

(3) No individual shall engage in the activities of a loan processor or underwriter unless such individual obtains and maintains a license as a loan processor or underwriter under section 36a-489. The following individuals are exempt from the foregoing license requirement:

(A) An employee of a licensed mortgage lender, mortgage correspondent lender or mortgage broker who engages in loan processor or underwriter activities (i) in connection with residential mortgage loans either originated or made by such licensee, and (ii) at the direction of and subject to the supervision of a licensed mortgage loan originator of such licensee;

(B) An employee of a person exempt from licensure under subdivision (1) of subsection (a) of section 36a-487 who engages in loan processor or underwriter activities at the direction of and subject to the supervision of either a licensed mortgage loan originator or a registered mortgage loan originator of such exempt person; or

(C) Any individual engaged, in any capacity in loan processor or underwriter activities in connection with a residential mortgage loan originated by an individual not required to be licensed or registered as a mortgage loan originator under this part.

(4) An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists or other promotional items, that such individual can or will perform any of the activities of a mortgage loan originator.

(c) If the United States Department of Housing and Urban Development, the Bureau of Consumer Financial Protection or a court of competent jurisdiction determines that the S.A.F.E. Mortgage Licensing Act of 2008, 12 USC Section 5101 et seq., requires an individual described in subparagraph (B) (iv) of subdivision (18) of section 36a-485 to be licensed as a mortgage loan originator under state laws implementing said S.A.F.E. Mortgage Licensing Act, such individual may continue to act in such individual’s current capacity, provided such individual files an application for a mortgage loan originator license not later than the date sixty days from the date of such determination by the United States Department of Housing and Urban Development, the Bureau of Consumer Financial Protection or a court of competent jurisdiction.

(d) Each residential mortgage loan taken, offered, negotiated, solicited, arranged, placed, found, made, processed or underwritten without a license shall constitute a separate violation for purposes of section 36a-50.

(P.A. 85-399, S. 2; P.A. 89-347, S. 10; P.A. 93-32; P.A. 94-122, S. 230, 340; P.A. 96-71, S. 1, 8; 96-109, S. 10; 96-180, S. 117, 166; P.A. 02-111, S. 3; P.A. 04-69, S. 2; P.A. 07-156, S. 5; P.A. 08-176, S. 31, 40; P.A. 09-208, S. 2; 09-209, S. 5; P.A. 11-110, S. 4; 11-216, S. 10; P.A. 12-96, S. 8.)

History: P.A. 89-347 added requirements re mortgage brokers; P.A. 93-32 made previous provision Subsec. (a) and added new Subsec. (b) imposing civil penalty for those who do not obtain the license required; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-440a transferred to Sec. 36a-486 in 1995; P.A. 96-71, 96-109 and 96-180 all amended Subsec. (a) to delete “loan” before “mortgage loan business in this state”, effective July 1, 1996; P.A. 02-111 amended Subsec. (a) by rewriting provisions applicable to lenders and brokers and adding provisions re first mortgage correspondent lenders, added new Subsec. (b) re registration of originators, and redesignated existing Subsec. (b) as Subsec. (c), adding “or registration” therein; P.A. 04-69 amended Subsecs. (a) and (b) to substitute “36a-498a” for “36a-498”; P.A. 07-156 amended Subsecs. (b) and (c) to replace registration requirement for originators with licensing requirement and to make conforming changes, effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 5, from September 30, 2008, to July 1, 2008, amended Subsec. (a) to add reference to main office and each branch office, to provide that a person, other than a mortgage loan originator, “shall be deemed to be engaged in the business of making mortgage loans if such person advertises, causes to be advertised, solicits, offers to make or makes mortgage loans, either directly or indirectly”, and to make conforming changes, amended Subsec. (b) to add mortgage correspondent lender, to change notification provision from “shall promptly notify the commissioner, in writing” to “may file” with Nationwide Mortgage Licensing System and to make conforming changes, and amended Subsec. (c) to add “arranged” and to make a conforming change, effective July 1, 2008; P.A. 09-208 amended Subsec. (b) by providing that license of mortgage loan originator is not effective during any period in which license of lender, correspondent lender or broker with whom originator is associated has been suspended, effective July 7, 2009; P.A. 09-209 amended Subsec. (a) to apply to persons engaged in business of making residential mortgage loans and by requiring certain individuals to obtain a mortgage loan originator license, adding provision re when a person is considered to be acting as a mortgage broker, making technical changes and inserting reference to other licensing provisions, amended Subsec. (b) by designating existing provisions as Subdiv. (1) and amending same by requiring individuals engaged in business of mortgage loan originator with respect to a dwelling to obtain and maintain a license, and by adding Subdiv. (2) re exemptions, Subdiv. (3) re loan processors or underwriters who are independent contractors and Subdiv. (4) re advertising, added new Subsec. (c) re determinations made by U.S. Department of Housing and Urban Development or court, redesignated existing Subsec. (c) as Subsec. (d) and amended same by adding “residential” re mortgage loan, effective July 31, 2009; P.A. 11-110 amended Subsec. (c) to add references to Bureau of Consumer Financial Protection, effective July 21, 2011; P.A. 11-216 amended Subsec. (b)(1) and (b)(3) to add references to loan processors or underwriters, to prohibit the engagement in business without a license of a mortgage loan originator “on behalf of a licensee or a person exempt under section 36a-487 with respect to any residential mortgage loan”, to permit alternative sponsorship “by a person registered as an exempt registrant under subsection (c) of section 36a-487”, to prohibit a loan processor or underwriter who is employed by any person other than a licensed mortgage lender, mortgage correspondent lender or mortgage broker or any person exempt from licensure under Sec. 36a-487(a)(1) from engaging in activities of a loan processor or underwriter without a license, to eliminate requirement of maintaining valid unique identifier issued by the system, and to make conforming and technical changes; P.A. 12-96 amended Subsec. (b) to add provisions re when individual shall be deemed engaged in the business of a mortgage loan originator and re loan processor or underwriter licensee not to be sponsored by more than one person at a time in Subdiv. (1), to add provision in Subpara. (C) re context demonstrating individual is engaged in activities with a degree of habitualness or repetition and add new Subparas. (E), (F) and (G) re residential mortgage loans in Subdiv. (2), and to replace former Subdiv. (3) with new Subdiv. (3) re loan processor or underwriter activities, amended Subsec. (d) to add “taken, offered” and “processed or underwritten”, and made technical changes.



Section 36a-487 - (Formerly Sec. 36-440b). Exemptions from licensure.

(a) The following are exempt from licensing as a mortgage lender, mortgage correspondent lender or mortgage broker under sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b: (1) Any bank, out-of-state bank, Connecticut credit union, federal credit union or out-of-state credit union, provided such bank or credit union is federally insured, any operating subsidiary of a federal bank or federally-chartered out-of-state bank or any wholly-owned subsidiary of a Connecticut bank or a Connecticut credit union; (2) any person licensed under sections 36a-671 to 36a-671d, inclusive, or exempt from licensure under section 36a-671c, who is negotiating or offering to negotiate terms of a residential mortgage loan as authorized by said sections 36a-671 to 36a-671d, inclusive; and (3) any person engaged solely in providing loan processing or underwriting services to persons (A) licensed as a mortgage lender, mortgage correspondent lender or mortgage broker, or (B) exempt from such licensure under subdivision (1) of this subsection. Each wholly-owned subsidiary of a Connecticut bank or Connecticut credit union that engages in the business of making residential mortgage loans or acts as a mortgage broker in this state shall provide written notification to the commissioner prior to engaging in such activity.

(b) The following are exempt from licensing as a mortgage lender or mortgage correspondent lender under sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b:

(1) Persons making five or fewer residential mortgage loans within any period of twelve consecutive months, provided nothing herein shall relieve such persons from complying with all applicable laws;

(2) Bona fide nonprofit organizations making residential mortgage loans that promote home ownership for the economically disadvantaged;

(3) Agencies of the federal government, or any state or municipal government, or any housing finance agency making residential mortgage loans under the specific authority of the laws of any state or the United States. For purposes of this subdivision, a “housing finance agency” means any authority: (A) Chartered by a state to help meet the affordable housing needs of the residents of the state; (B) supervised directly or indirectly by the state government; (C) subject to audit and review by the state in which it operates; and (D) whose activities make it eligible to be a member of the National Council of State Housing Agencies;

(4) Persons licensed under sections 36a-555 to 36a-573, inclusive, when making residential mortgage loans authorized by said sections;

(5) Persons owning real property who take back from the buyer of such property a secondary mortgage loan in lieu of any portion of the purchase price of the property;

(6) Any corporation or its affiliate that makes residential mortgage loans exclusively for the benefit of its employees or agents;

(7) Any corporation, licensed in accordance with section 38a-41, or its affiliate or subsidiary, that makes residential mortgage loans to promote home ownership in urban areas;

(8) Persons acting as fiduciaries with respect to any employee pension benefit plan qualified under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, who make residential mortgage loans solely to plan participants from plan assets; and

(9) Persons making secondary mortgage loans to immediate family members.

(c) A bona fide nonprofit organization shall be exempt from licensing as a mortgage broker under sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b to the extent that such bona fide nonprofit organization acts as a mortgage broker in connection with residential mortgage loans to be exclusively made by persons covered by the exemption set forth in either subdivision (6) or (7) of subsection (b) of this section.

(d) Any person exempt from licensure under this section may register on the system as an exempt registrant for purposes of sponsoring a mortgage loan originator or a loan processor or underwriter pursuant to subdivision (1) of subsection (b) of section 36a-486. Such registration shall not affect the exempt status of such person.

(e) For purposes of this section, a “bona fide nonprofit organization” means an organization that has filed a written certified submission to the commissioner in a form prescribed by the commissioner and with such documentation as may be required by the commissioner and that demonstrates to the satisfaction of the commissioner that the organization: (A) Has the status of a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; (B) promotes affordable housing or provides home ownership education or similar services; (C) conducts its activities in a manner that serves public or charitable purposes rather than commercial purposes; (D) receives funding and revenue and charges fees in a manner that does not incentivize it or its employees to act other than in the best interests of its clients; (E) compensates its employees in a manner that does not incentivize employees to act other than in the best interests of its clients; (F) provides or identifies for the borrower residential mortgage loans (i) with terms favorable to the borrower, which means such terms must be consistent with loan origination in a public or charitable context, not a commercial context, and (ii) comparable to mortgage loans and housing assistance provided under government housing assistance programs; and (G) meets such other standards as the commissioner may by regulation require. Any organization that demonstrates to the satisfaction of the commissioner its status as a bona fide nonprofit organization shall, not later than December thirty-first of each year, submit to the commissioner a renewed certification and documentation to update all information last filed in support of such status and timely report any change in any information previously submitted.

(P.A. 85-399, S. 3; P.A. 88-65, S. 37; P.A. 89-211, S. 41; P.A. 92-12, S. 88; P.A. 94-122, S. 231, 340; P.A. 99-36, S. 24; P.A. 02-111, S. 4; P.A. 04-69, S. 3; P.A. 08-176, S. 41; P.A. 09-209, S. 6; P.A. 11-216, S. 11; P.A. 12-96, S. 9.)

History: P.A. 88-65 deleted a reference to industrial bank in Subsec. (a); P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 92-12 redesignated Subdivs.; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-440b transferred to Sec. 36a-487 in 1995; P.A. 99-36 made a technical change; P.A. 02-111 amended Subdivs. (2), (3) and (4) by substituting “making” for “granting”, amended Subdiv. (6) by changing “licensed lender” to “licensed mortgage lender” and amended Subdiv. (8) by substituting “makes” for “grants”; P.A. 04-69 substituted “36a-498a” for “36a-498”; P.A. 08-176 amended Subdiv. (1) to add reference to operating subsidiaries of federal banks and federally-chartered out-of-state banks, amended Subdiv. (2) to add “provided nothing herein shall relieve such persons from complying with all applicable laws”, amended Subdiv. (6) to replace former provision with provision re owners who take back a secondary mortgage loan in lieu of any portion of purchase price, added Subdiv. (10) re making of secondary mortgage loans to relatives, and made conforming changes, effective July 1, 2008; P.A. 09-209 designated existing introductory clause and Subdiv. (1) as Subsec. (a), amended same by adding citations to additional licensing provisions and adding exemptions re certain financial institutions, added Subsec. (b) re exemptions from licensing as a lender or correspondent lender, redesignated existing Subdivs. (2) to (10) as Subsecs. (b)(1) to (b)(9) and added “residential” re mortgage loans throughout, effective July 31, 2009; P.A. 11-216 amended Subsec. (a) to add provision re exemption is from licensing as a mortgage lender, mortgage correspondent lender or mortgage broker, designate provision re exemption for banks and credit unions as Subdiv. (1), add Subdiv. (2) re exemption for any person licensed under Secs. 36a-671 to 36a-671d or exempt from licensure and add Subdiv. (3) re exemption for any person engaged solely in providing loan processing or underwriting services to persons licensed as mortgage lender, correspondent lender or broker or exempt from such licensure, and added Subsec. (c) re persons exempt from licensure registering on the system; P.A. 12-96 amended Subsec. (b) to replace “corporations” with “organizations” in Subdiv. (2), to replace “quasi-governmental” with “housing finance” and add definition of “housing finance agency” in Subdiv. (3) and to make technical changes, added new Subsec. (c) re exemption of bona fide nonprofit organization, redesignated existing Subsec. (c) as Subsec. (d) and added Subsec. (e) defining “bona fide nonprofit organization”.



Section 36a-488 - (Formerly Sec. 36-440c). Mortgage lender, mortgage correspondent lender, mortgage broker, mortgage loan originator and loan processor or underwriter licenses. Requirements.

(a)(1) The commissioner shall not issue a mortgage lender license, a mortgage correspondent lender license or a mortgage broker license to any person unless such person meets the following tangible net worth and experience requirements, as applicable: (A) The minimum tangible net worth requirement for a mortgage lender shall be two hundred fifty thousand dollars and the minimum tangible net worth requirement for a mortgage correspondent lender and a mortgage broker shall be (i) prior to March 2, 2009, twenty-five thousand dollars, and (ii) on and after March 2, 2009, fifty thousand dollars, and (B) a mortgage lender, mortgage correspondent lender or mortgage broker shall have, at the main office for which the license is sought, a qualified individual and, at each branch office, a branch manager (i) who have supervisory authority over the lending or brokerage activities, (ii) who have at least three years’ experience in the mortgage business within the five years immediately preceding the date of the application for the license, (iii) who, effective April 1, 2010, have completed the prelicensing education requirement described in section 36a-489a and passed a written test that meets the test requirement described in section 36a-489a, and (iv) who, effective November 1, 2012, are licensed as a mortgage loan originator under section 36a-489. As used in this subdivision, “experience in the mortgage business” means paid experience in the origination, processing or underwriting of residential mortgage loans, the marketing of such loans in the secondary market or in the supervision of such activities, or any other relevant experience as determined by the commissioner.

(2) Each licensee shall maintain the net worth required by this subsection.

(3) Not later than April 1, 2010, each qualified individual and branch manager shall have completed the prelicensing education requirement described in section 36a-489a and passed a written test that meets the test requirement described in section 36a-489a.

(b) The commissioner may issue a mortgage lender license, a mortgage correspondent lender license, or a mortgage broker license. Each mortgage lender licensee may also act as a mortgage correspondent lender and a mortgage broker, and each mortgage correspondent lender licensee may also act as a mortgage broker. On and after July 1, 2008, an application for a license as a mortgage lender, mortgage correspondent lender or mortgage broker office or renewal of such license shall be filed, in a form prescribed by the commissioner, with the system. Each such form shall contain content as set forth by instruction or procedure of the commissioner and may be changed or updated as necessary by the commissioner in order to carry out the purpose of sections 36a-21, 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b. The applicant shall, at a minimum, furnish to the system information concerning the identity of the applicant, any control person of the applicant, the qualified individual and any branch manager, including personal history and experience in a form prescribed by the system and information related to any administrative, civil or criminal findings by any governmental jurisdiction. The following supplementary information shall be filed directly with the commissioner: (1) In the case of an initial application for a license for the main office, (A) a financial statement as of a date not more than twelve months prior to the filing of the application which reflects tangible net worth, and if such financial statement is unaudited, the proprietor, general partner, or duly authorized officer, trustee or member shall swear to its accuracy under oath before a notary public, and (B) a bond as required by section 36a-492; (2) evidence that the qualified individual or branch manager meets the experience required by subsection (a) of this section; and (3) such other information pertaining to the applicant, the applicant’s background, the background of its principals, employees, mortgage loan originators, and loan processors or underwriters, and the applicant’s activities as the commissioner may require. For the purpose of this subsection, evidence of experience of the qualified individual or branch manager shall include: (A) A statement specifying the duties and responsibilities of such person’s employment, the term of employment, including month and year, and the name, address and telephone number of a supervisor, employer or, if self-employed, a business reference; and (B) if required by the commissioner, copies of W-2 forms, 1099 tax forms or, if self-employed, 1120 corporate tax returns, signed letters from the employer on the employer’s letterhead verifying such person’s duties and responsibilities and term of employment including month and year, and if such person is unable to provide such letters, other proof satisfactory to the commissioner that such person meets the experience requirement. The commissioner may conduct a criminal history records check of the applicant, any control person of the applicant and the qualified individual or branch manager with supervisory authority at the office for which the license is sought and require the applicant to submit the fingerprints of such persons and authorization of such persons for the system and the commissioner to obtain an independent credit report from a consumer reporting agency, as described in Section 603(p) of the Fair Credit Reporting Act, 15 USC 1681a, as part of the application.

(c) (1) The commissioner may issue a mortgage loan originator license or a loan processor or underwriter license. Each mortgage loan originator licensee may also act as a loan processor or underwriter. An application to license an individual as a mortgage loan originator or a loan processor or underwriter for a specified office or renewal of such license shall be filed, in a form prescribed by the commissioner, with the system. Each such form shall contain content as set forth by instruction or procedure of the commissioner and may be changed or updated as necessary by the commissioner in order to carry out the purpose of sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b. The applicant shall, at a minimum, furnish to the system, in a form prescribed by the system, information concerning the applicant’s identity, including personal history and experience and information related to any administrative, civil or criminal findings by any governmental jurisdiction. Effective April 1, 2010, each applicant for a mortgage loan originator license and, effective October 1, 2011, each applicant for a loan processor or underwriter license, shall furnish to the system fingerprints for submission to the Federal Bureau of Investigation and any governmental agency or entity authorized to receive such information for a state, national and international criminal history background check. Effective the later of July 31, 2010, or thirty days after the date the system commences accepting such authorizations for processing, each applicant shall furnish authorization for the system and the commissioner to obtain an independent credit report from a consumer reporting agency, as described in Section 603(p) of the Fair Credit Reporting Act, 15 USC 1681a.

(2) Not later than April 1, 2010, each mortgage loan originator licensee shall furnish to the system fingerprints for submission to the Federal Bureau of Investigation and any governmental agency or entity authorized to receive such information for a state, national and international criminal history background check. By July 31, 2010, or thirty days after the system commences accepting such authorizations for processing, whichever is later, each such licensee shall furnish authorization for the system and the commissioner to obtain an independent credit report obtained from a consumer reporting agency described in Section 603(p) of the Fair Credit Reporting Act, 15 USC 1681a.

(P.A. 85-399, S. 4; P.A. 89-347, S. 11; P.A. 94-122, S. 232, 340; P.A. 99-36, S. 25; P.A. 02-111, S. 5; P.A. 06-45, S. 1; P.A. 07-91, S. 2; 07-156, S. 6; P.A. 08-176, S. 31, 42; P.A. 09-209, S. 7; P.A. 11-216, S. 12, 13; P.A. 12-96, S. 10.)

History: P.A. 89-347 amended Subsec. (b) by inserting new Subdiv. (4) re the applicant’s status as a lender or a broker and renumbered the remaining Subdiv.; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-440c transferred to Sec. 36a-488 in 1995; P.A. 99-36 made a technical change in Subsec. (a); P.A. 02-111 replaced former Subsec. (a) with new provisions re obtaining license as first mortgage lender, first mortgage correspondent lender or first mortgage broker and re obligation to notify commissioner if net worth falls below requisite net worth, amended Subsec. (b) to reflect commissioner’s authority to issue first mortgage lender license, first mortgage correspondent lender license and first mortgage broker license and to revise application requirements and added new Subsec. (c) re application for registration of originator; P.A. 06-45 added Subsec. (d) to provide that filing application for registration of originator with knowledge that application contains a material misstatement by originator shall be a violation of Sec. 36a-53a, effective May 8, 2006; P.A. 07-91 amended Subsec. (d) to provide that filing application for renewal of registration of originator with knowledge that application contains a material misstatement by originator shall be a violation of Sec. 36a-53a; P.A. 07-156 amended Subsec. (a)(1) to delete proviso re inapplicability of experience requirements to any person whose license is renewed effective October 1, 2002, amended Subsec. (b) to authorize commissioner to conduct a criminal history records check of applicants and key persons of such applicants, to require applicants to submit fingerprints of such persons, and to require filing of applications with the national mortgage licensing system, amended Subsec. (c) to authorize commissioner to conduct criminal history records check of applicant for an originator license, to require applicant to submit fingerprints as part of application, and to require filing application with such system, and deleted former Subsec. (d) and language in Subsecs. (b)(8) and (c) re registration of originator and substituted language re originator license in Subsec. (c), effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 6, from September 30, 2008, to July 1, 2008, amended Subsec. (a)(1) to increase minimum tangible net worth requirement for a mortgage correspondent lender and a mortgage broker, on and after March 2, 2009, to $50,000, to add requirement for branch manager with supervisory authority at each branch office who has at least 3 years’ experience in the mortgage business within the 5 years immediately preceding application for license, to define “experience in the mortgage business”, and to make conforming changes, amended Subsec. (b) to substitute, on and after July 1, 2008, application to Nationwide Mortgage Licensing System for application to commissioner, to delete former Subdivs. (1) to (5) re requirements for application to commissioner and to renumber existing Subdiv. (6) as new Subdiv. (1) re financial statement, to change requirement for financial statement to apply to application for license for main office or renewal of license, rather than for all licenses under section, and substitute “twelve” for “six” months, to add new Subdiv. (2) re bond, to renumber existing Subdiv. (7) as new Subdiv. (3) re evidence of experience and existing Subdiv. (8) as new Subdiv. (4) re other information, to add provision re what is included in evidence of experience of the qualified individual or branch manager, and to make conforming changes, and amended Subsec. (c) to include reference to applications for specified offices, to substitute, on and after July 1, 2008, application to Nationwide Mortgage Licensing System for application to commissioner and to make conforming changes, effective July 1, 2008; P.A. 09-209 amended Subsec. (a)(1) by adding provision re branch manager at each branch office, establishing prelicensing education and written test requirements and adding “residential” re mortgage loans, amended Subsec. (a)(2) by deleting requirement that licensee notify commissioner if licensee’s net worth falls below required net worth, added Subsec. (a)(3) re prelicensing education and written test requirements, amended Subsec. (b) by authorizing commissioner to create license application and renewal forms and specifying minimum requirements for such forms, by modifying criminal history records check provision and by authorizing commissioner to obtain independent credit report from a consumer reporting agency, amended Subsec. (c) by designating existing provisions as Subdiv. (1), by authorizing commissioner to create license application and renewal forms and specifying minimum application requirements, and by adding Subdiv. (2) re criminal history background checks and credit reports, and made conforming and technical changes throughout, effective July 31, 2009; P.A. 11-216 amended Subsec. (b) to add reference to loan processors or underwriters and make technical changes, effective July 13, 2011, and amended Subsec. (c)(1) to add provisions re loan processor or underwriter, to permit mortgage loan originator licensees to act as a loan processor or underwriter and to make technical changes, effective October 1, 2011; P.A. 12-96 amended Subsec. (a)(1)(B) to add provision re being licensed as a mortgage loan originator under Sec. 36a-489 and make technical changes.



Section 36a-489 - (Formerly Sec. 36-440d). Licenses: Issuance; denial; renewal; suspension; financial responsibility; withdrawal or abandonment of application.

(a)(1) The commissioner shall not issue an initial license for a mortgage lender, mortgage correspondent lender or mortgage broker unless the commissioner, at a minimum, finds that: (A) The applicant meets the requirements of subsection (a) of section 36a-488; (B) notwithstanding the provisions of section 46a-80, the applicant, the control persons of the applicant and the qualified individual or branch manager with supervisory authority at the office for which the license is sought have not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign or military court during the seven-year period preceding the date of the application for licensing or at any time preceding the date of application if such felony involved an act of fraud, dishonesty, a breach of trust or money laundering, provided any pardon or expungement of a conviction shall not be a conviction for purposes of this subdivision; (C) the applicant demonstrates that the financial responsibility, character and general fitness of the applicant, the control persons of the applicant and the qualified individual or branch manager having supervisory authority over the office for which the license is sought are such as to command the confidence of the community and to warrant a determination that the applicant will operate honestly, fairly and efficiently within the purposes of sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b; (D) the applicant has met the surety bond requirement under section 36a-492; and (E) the applicant has not made a material misstatement in the application. If the commissioner fails to make such findings, the commissioner shall not issue a license, and shall notify the applicant of the denial and the reasons for such denial. For purposes of this subsection, the level of offense of the crime and the status of any conviction, pardon or expungement shall be determined by reference to the law of the jurisdiction where the case was prosecuted. In the event that such jurisdiction does not use the term “felony”, “pardon” or “expungement”, such terms shall include legally equivalent events.

(2) (A) The minimum standards for license renewal for a mortgage lender, mortgage correspondent lender or mortgage broker shall include the following: (i) The applicant continues to meet the minimum standards under subdivision (1) of this subsection; (ii) effective April 1, 2010, each qualified individual and branch manager has completed the prelicensing education requirement described in section 36a-489a and passed a written test that meets the test requirement described in section 36a-489a, or has satisfied the annual continuing education requirements described in subsection (c) of section 36a-489a, as applicable, and effective November 1, 2012, each qualified individual and branch manager is licensed as a mortgage loan originator and has completed any applicable continuing education requirements described in subsection (c) of section 36a-489a; and (iii) the mortgage lender, mortgage correspondent lender or mortgage broker has paid all required fees for renewal of the license.

(B) The license of a mortgage lender, mortgage correspondent lender or mortgage broker failing to satisfy the minimum standards for license renewal shall expire. The commissioner may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the system. The commissioner may automatically suspend a mortgage lender, mortgage correspondent lender or mortgage broker license if the licensee receives a deficiency on the system indicating that the payment required by subparagraph (A) of this subdivision was Returned-ACH or returned pursuant to such other term as may be utilized by the system to indicate that the payment was not accepted. After a license has been automatically suspended pursuant to this section, the commissioner shall give such licensee notice of the automatic suspension, pending proceedings for revocation or refusal to renew pursuant to section 36a-494 and an opportunity for a hearing on such action in accordance with section 36a-51, and require such licensee to take or refrain from taking such action that, in the opinion of the commissioner, will effectuate the purposes of this section.

(b) (1) The commissioner shall not issue an initial license for a mortgage loan originator or a loan processor or underwriter unless the commissioner, at a minimum, finds that the applicant has: (A) Never had a mortgage loan originator or equivalent loan processor or underwriter license revoked in any governmental jurisdiction, except that a subsequent formal vacating of such revocation shall not be deemed a revocation; (B) notwithstanding the provisions of section 46a-80, not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign or military court during the seven-year period preceding the date of the application for licensing or at any time preceding such date of application if such felony involved an act of fraud, dishonesty, a breach of trust, or money laundering, provided any pardon or expungement of a conviction shall not be a conviction for purposes of this subdivision; (C) demonstrated financial responsibility, character and general fitness so as to command the confidence of the community and to warrant a determination that the mortgage loan originator or loan processor or underwriter will operate honestly, fairly and efficiently within the purposes of sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b; (D) for mortgage loan originator applicants, effective April 1, 2010, and for loan processor or underwriter applicants, effective October 1, 2011, completed the prelicensing education requirement described in section 36a-489a and passed a written test that meets the test requirement described in section 36a-489a and, effective November 1, 2012, for qualified individuals or branch managers seeking initial licensure as a mortgage loan originator, completed any continuing education required of them in their position as qualified individuals and branch managers pursuant to section 36a-489a; (E) effective July 31, 2010, met the surety bond requirement under section 36a-492 and, effective October 1, 2011, in the case of a mortgage loan originator required to be licensed under section 36a-671e, met the surety bond requirements under sections 36a-492 and 36a-671d; and (F) not made a material misstatement in the application. If the commissioner denies an application for a mortgage loan originator or a loan processor or underwriter license, the commissioner shall notify the applicant and may notify the sponsor or any other person the commissioner deems appropriate of the denial and the reasons for such denial. For purposes of this subsection, the level of offense of the crime and the status of any conviction, pardon or expungement shall be determined by reference to the law of the jurisdiction where the case was prosecuted. In the event that such jurisdiction does not use the term “felony”, “pardon” or “expungement”, those terms shall include legally equivalent events.

(2) (A) The minimum standards for license renewal for a mortgage loan originator or a loan processor or underwriter shall include the following: (i) The licensee continues to meet the minimum standards for license issuance under subdivision (1) of this subsection; (ii) the licensee has satisfied the annual continuing education requirements described in subsection (c) of section 36a-489a; and (iii) the licensee has paid all required fees for renewal of the license.

(B) The license of a mortgage loan originator or a loan processor or underwriter that fails to satisfy the minimum standards for license renewal shall expire. The commissioner may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the system. The commissioner may automatically suspend a mortgage loan originator or a loan processor or underwriter license if the licensee receives a deficiency on the system indicating that the payment required by subparagraph (A) of subdivision (2) of this subsection was Returned-ACH or returned pursuant to such other term as may be utilized by the system to indicate that the payment was not accepted. After a license has been automatically suspended pursuant to this section, the commissioner shall give such licensee notice of the automatic suspension, pending proceedings for revocation or refusal to renew pursuant to section 36a-494 and an opportunity for a hearing on such action in accordance with section 36a-51 and require such licensee to take or refrain from taking such action that, in the opinion of the commissioner, will effectuate the purposes of this section.

(3) Not later than April 1, 2010, each mortgage loan originator licensee shall have completed the prelicensing education requirement described in section 36a-489a and passed a written test that meets the test requirement described in section 36a-489a, provided a mortgage loan originator licensee who was licensed as of the enactment of public act 09-209* shall have completed such prelicensing education requirement and passed such written test not later than October 31, 2010.

(c) For purposes of this section, a person has shown that such person is not financially responsible when such person has shown a disregard in the management of such person’s own financial condition. A determination that a person has not shown financial responsibility may include, but is not limited to: (1) Current outstanding judgments, except judgments solely as a result of medical expenses; (2) current outstanding tax liens or other government liens and filings; (3) foreclosures during the three years preceding the date of application for an initial license or renewal of a license; or (4) a pattern of seriously delinquent accounts within the past three years.

(d) Withdrawal of an application for a license filed under subsection (a) or (b) of this section shall become effective upon receipt by the commissioner of a notice of intent to withdraw such application. The commissioner may deny a license up to the date one year after the effective date of withdrawal.

(e) The commissioner may deem an application for a license under this section abandoned if the applicant fails to respond to any request for information required under sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b, or the regulations adopted pursuant to said sections. The commissioner shall notify the applicant on the system that if such information is not submitted not later than sixty days from the date of such request the application shall be deemed abandoned. An application filing fee paid prior to the date an application is deemed abandoned pursuant to this subsection shall not be refunded. Abandonment of an application pursuant to this subsection shall not preclude the applicant from submitting a new application for a license under said sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b.

(P.A. 85-399, S. 5; P.A. 89-347, S. 12; P.A. 94-122, S. 233, 340; P.A. 99-36, S. 26; P.A. 02-111, S. 6; P.A. 04-69, S. 4; P.A. 06-45, S. 2; P.A. 07-156, S. 7; P.A. 08-176, S. 31, 43; P.A. 09-207, S. 5; 09-208, S. 3; 09-209, S. 8; P.A. 11-216, S. 14–16; P.A. 12-96, S. 1, 11, 12.)

*Note: Public act 09-209 is entitled “An Act Concerning Implementation of the S.A.F.E. Mortgage Licensing Act, the Emergency Mortgage Assistance Program, Foreclosure Procedures and Technical Revisions to the Banking Statutes”. (See Reference Table captioned “Public Acts of 2009” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 89-347 extended the application of the section to mortgage brokers; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-440d transferred to Sec. 36a-489 in 1995; P.A. 99-36 made technical changes; P.A. 02-111 designated existing provisions as Subsec. (a) and amended same by requiring commissioner to find that applicant meets requirements of Sec. 36a-488(a), providing that application requirements extend to “partners” in a partnership, and adding provisions re extending application requirements to “members if the applicant is a limited liability company”, re denial of license application based on material misstatement in application, and re denial of application subject to provisions of Sec. 46a-80 and added Subsec. (b) re application for registration of originator; P.A. 04-69 substituted “36a-498a” for “36a-498”; P.A. 06-45 amended Subsec. (a) to require commissioner to deny application for license if commissioner finds that applicant made a material misstatement in application for registration of originator or files application for such registration with knowledge that application contains a material misstatement by originator, and amended Subsec. (b) to require commissioner to register originator named in application unless commissioner finds that originator has made a material misstatement in application and to make technical changes, effective May 8, 2006; P.A. 07-156 replaced language re application for registration of originator and registration with language re application for originator license and license and made conforming changes, effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 7, from September 30, 2008, to July 1, 2008, amended Subsec. (a) to add mortgage correspondent lender, amended Subsecs. (a) and (b) to add references to Secs. 36a-760a to 36a-760h and to make conforming changes, and amended Subsec. (b) to delete provision re license remaining in force and effect, effective July 1, 2008; P.A. 09-207 added provisions, codified by the Revisors as Subsec. (e), re circumstances under which commissioner may consider license application to be abandoned, effective July 7, 2009; P.A. 09-208 added provisions, codified by the Revisors as Subsec. (d), re withdrawal of license application, effective July 7, 2009; P.A. 09-209 deleted former Subsecs. (a) and (b), added new Subsec. (a) re commissioner’s minimum findings for issuance and renewal of mortgage lender, mortgage correspondent lender or mortgage broker license, added new Subsec. (b) re commissioner’s minimum findings for issuance and renewal of mortgage loan originator license, and added Subsec. (c) re determinations of financial responsibility, effective July 31, 2009 (Revisor’s note: In Subsecs. (a)(2)(A)(ii) and (b)(2)(A)(ii), references to Sec. 36a-489a(d) were changed editorially by the Revisors to Sec. 36a-489a(c) for accuracy); P.A. 11-216 amended Subsec. (e) to make technical changes, delete reference to Sec. 36a-498a, add references to Secs. 36a-498f, 36a-534a and 36a-534b and require notification to be made “on the system”, effective July 13, 2011, and amended Subsec. (a)(2)(B) to permit automatic suspension of a mortgage lender, correspondent lender or broker license and amended Subsec. (b) to add provisions re loan processor or underwriter, to require that mortgage loan originator applicant meet the surety bond requirements under Secs. 36a-492 and 26a-671d in Subdiv. (1), to permit automatic suspension of a mortgagor loan originator or loan processor or underwriter license in Subdiv. (2)(B), and to make conforming changes, effective October 1, 2011; P.A. 12-96 amended Subsec. (a) by adding reference to expungement of a conviction and adding provisions re determination of conviction, pardon or expungement in Subdiv. (1) and by replacing “person” with “individual” and requiring each qualified individual and branch manager to be licensed as a mortgagee loan originator and have completed continuing education requirements in Subdiv. (2)(A), amended Subsec. (b)(1) by adding reference to expungement of a conviction in Subpara. (B), requiring qualified individuals or branch managers to have completed continuing education requirements in Subpara. (D) and requiring status of a conviction, pardon or expungement to be determined by reference to law of jurisdiction where case was prosecuted, and amended Subsec. (e) to make technical changes.

Although subsec. does not expressly address sole proprietorships, it delineates those individuals to whom commissioner looks in determining the general fitness of various corporate organizations, including principal employees of corporations, and it follows that commissioner reasonably would examine acts of the few employees of sole proprietorship, done in furtherance of its business, in assessing the organization’s character or general fitness. 94 CA 547.



Section 36a-489a - Prelicensing education, written test and annual continuing education requirements.

(a)(1) In order to meet the prelicensing education and testing requirements referred to in sections 36a-488 and 36a-489, an individual shall complete at least twenty hours of education approved in accordance with subdivision (2) of this subsection, which shall include at least (A) three hours of instruction on relevant federal law and regulations; (B) three hours of ethics, including instruction on fraud, consumer protection and fair lending issues; and (C) two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(2) For purposes of subdivision (1) of this subsection, prelicensing education courses shall be reviewed and approved by the system based upon reasonable standards. Review and approval of a prelicensing education course shall include review and approval of the course provider.

(3) Nothing in this subsection shall preclude any prelicensing education course, as approved by the system, that is provided by the sponsor or employer of the individual or an entity which is affiliated with the individual by an agency contract, or any subsidiary or affiliate of such sponsor, employer or entity.

(4) Prelicensing education may be offered either in a classroom, online or by any other means approved by the system.

(5) When prelicensing education requirements described in subdivision (1) of this subsection are completed in another state, such out-of-state prelicensing education requirements shall be accepted as credit towards completion of the prelicensing education requirements of this state, provided such out-of-state prelicensing education requirements are approved by the system.

(6) (A) An individual previously licensed under section 36a-489, subsequent to the applicable effective date of the prelicensing and testing requirements referred to in section 36a-489, who is applying to be relicensed shall prove that such individual has completed all of the continuing education requirements for the year in which the license was last held.

(B) An individual who previously held a position as a qualified individual or branch manager subsequent to the applicable effective date of the prelicensing and testing requirements referred to in section 36a-488, at a time when such individual was not required to be licensed as a mortgage loan originator, may not hold such position again until such individual has completed all of the continuing education requirements for the year in which such individual last held such position and, effective November 1, 2012, has obtained the required mortgage loan originator license.

(b) (1) In order to meet the written test requirements referred to in sections 36a-488 and 36a-489, an individual shall pass, in accordance with the standards established under this subsection, a qualified written test developed by the system and administered by a test provider approved by the system based upon reasonable standards.

(2) A written test shall not be treated as a qualified written test for purposes of subdivision (1) of this subsection unless the test adequately measures the individual’s knowledge and comprehension in appropriate subject areas, including ethics, federal law and regulation pertaining to mortgage origination, state law and regulation pertaining to mortgage origination, and federal and state law and regulation, including instruction on fraud, consumer protection, the nontraditional mortgage marketplace and fair lending issues.

(3) Nothing in this subsection shall prohibit a test provider approved by the system from providing a test at the location of the sponsor or employer, any subsidiary or affiliate of the sponsor or employer or any entity with which the individual holds an exclusive arrangement to conduct the business of a mortgage loan originator.

(4) (A) An individual shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than seventy-five per cent correct answers to questions.

(B) An individual may retake a test three consecutive times with each consecutive taking occurring at least thirty days after the preceding test. After failing three consecutive tests, an individual shall wait at least six months before taking the test again.

(C) (i) An individual who was licensed subsequent to the applicable effective date of the prelicensing and testing requirements referred to in section 36a-489 who has not been licensed as a mortgage loan originator within the five-year period preceding the date of the filing of such individual’s application for a mortgage loan originator license, not taking into account any time during which such individual is a registered mortgage loan originator, shall retake such test; and (ii) effective October 1, 2011, an individual licensed as a loan processor or underwriter who applies to be licensed again shall retake the test if such individual has not been licensed as a loan processor or underwriter within the five-year period preceding the date of the filing of such application, not taking into account any time during which such individual is engaged in loan processing or underwriting but not required to be licensed under subdivision (3) of subsection (b) of section 36a-486.

(c) (1) In order to meet the annual continuing education requirements referred to in subsections (a) and (b) of section 36a-489, a licensed mortgage loan originator, a qualified individual or branch manager and, effective October 1, 2011, a licensed loan processor or underwriter, shall complete at least eight hours of education approved in accordance with subdivision (2) of this subsection. Such courses shall include at least (A) three hours of instruction on relevant federal law and regulation; (B) two hours of ethics, including instruction on fraud, consumer protection and fair lending issues; and (C) two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(2) For purposes of subdivision (1) of this subsection, continuing education courses shall be reviewed and approved by the system based upon reasonable standards. Review and approval of a continuing education course shall include review and approval of the course provider.

(3) Nothing in this subsection shall preclude any education course approved by the system that is provided by the sponsor or employer or an entity that is affiliated with the mortgage loan originator, qualified individual or branch manager or, effective October 1, 2011, loan processor or underwriter by an agency contract, or by any subsidiary or affiliate of such sponsor, employer or entity.

(4) Continuing education may be offered either in a classroom, online or by any other means approved by the system.

(5) Except as provided in procedures adopted under subsections (a) and (b) of section 36a-489 or in regulations adopted under subdivision (9) of this subsection, a licensed mortgage loan originator, qualified individual or branch manager or, effective October 1, 2011, a licensed loan processor or underwriter, may only receive credit for a continuing education course in the year for which the course is taken, and may not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

(6) A licensed mortgage loan originator or a qualified individual or branch manager or, effective October 1, 2011, a licensed loan processor or underwriter who is an approved instructor of an approved continuing education course may receive credit for the licensee’s own annual continuing education requirement at the rate of two hours credit for every one hour taught.

(7) When education requirements described in subdivision (1) of subsection (a) of this section are completed in another state, such out-of-state education requirements shall be accepted as credit towards completion of the education requirements of this state, provided such out-of-state education requirements are approved by the system.

(8) A licensed mortgage loan originator and, effective October 1, 2011, a licensed loan processor or underwriter who subsequently becomes unlicensed must complete the continuing education requirements for the last year in which the license was held prior to issuance of an initial or renewed license. A qualified individual or branch manager who ceases to hold such position shall complete the continuing education requirements for the last year in which such individual or branch manager held such position prior to licensure as a mortgage loan originator.

(9) A person who meets the requirements of subparagraphs (A)(i) and (A)(iii) of subdivision (2) of subsection (a) or (b) of section 36a-489 may compensate for any deficiency in an individual’s continuing education requirements pursuant to regulations adopted by the commissioner.

(d) For purposes of this section “nontraditional mortgage product” means any mortgage product other than a thirty-year fixed rate mortgage.

(P.A. 09-209, S. 9; P.A. 11-216, S. 17; P.A. 12-96, S. 13.)

History: P.A. 09-209 effective July 31, 2009; P.A. 11-216 amended Subsec. (a) to add reference to Sec. 36a-488, replace “applicant” with “individual” and make a technical change in Subdiv. (1), to add “employer” and replace “applicant” with “individual” in Subdiv. (3), and to replace “person” with “individual”, make technical changes and add Subpara. (B) re continuing education requirements for individuals who previously held qualified individual or branch manager positions in Subdiv. (6), amended Subsec. (b) to add reference to Sec. 36a-488 and make a technical change in Subdiv. (1), to replace “applicant’s” with “individual’s” in Subdiv. (2), to add “employer”, delete “of the applicant”, replace “applicant” with “individual” and add “or acts as a qualified individual or branch manager” in Subdiv. (3), to replace “three” with “four” in Subdiv. (4)(B), and to add clauses (i) to (iii) re requirements for retaking a test in Subdiv. (4)(C), amended Subsec. (c) to revise reference to Sec. 36a-489 and add “a qualified individual or branch manager and, effective October 1, 2011, a licensed loan processor or underwriter” in Subdiv. (1), to delete “of the mortgage loan originator” and add “employer” and “qualified individual or branch manager or, effective October 1, 2011, loan processor or underwriter” in Subdiv. (3), to make technical changes, revise reference to Sec. 36a-489 and add “qualified individual or branch manager or, effective October 1, 2011, a licensed loan processor or underwriter” in Subdiv. (5), to add “or a qualified individual or branch manager or, effective October 1, 2011, a licensed loan processor or underwriter” in Subdiv. (6), and to add “and, effective October 1, 2011, a licensed loan processor or underwriter” and add provision re continuing education requirements for qualified individuals or branch managers in Subdiv. (8), and amended Subsec. (d) to delete definition of “system”, effective July 13, 2011; P.A. 12-96 amended Subsec. (a)(6)(B) to add provisions re previously held position at a time when individual was not required to be licensed as a mortgage loan originator and re individual to obtain required mortgage loan originator license, amended Subsec. (b) to delete provision re acting as a qualified individual or branch manager in Subdiv. (3) and, in Subdiv. (4), replace “four” with “three” re retaking of test in Subpara. (B) and delete former Subpara. (C)(ii), and amended Subsec. (c) to replace “holding such position again” with “licensure as a mortgage loan originator” in Subdiv. (8) and make technical changes in Subdivs. (5) and (9).



Section 36a-490 - (Formerly Sec. 36-440e). License requirements. Request to surrender license. Requirements for filing information with system.

(a)(1) A mortgage lender, mortgage correspondent lender and mortgage broker license shall not be transferable or assignable. No licensee may use any name other than its legal name or a fictitious name approved by the commissioner, provided such licensee may not use its legal name if the commissioner disapproves use of such name. Any licensee who intends to permanently cease engaging in the business of making residential mortgage loans or acting as a mortgage broker at any time during a license period for any cause, including, but not limited to, bankruptcy or voluntary dissolution, shall file a request to surrender the license for each office at which the licensee intends to cease to do business, on the system, not later than fifteen days after the date of such cessation, provided this requirement shall not apply when a license has been suspended pursuant to section 36a-51. No surrender shall be effective until accepted by the commissioner.

(2) A mortgage loan originator licensee who intends to permanently cease engaging in the business of a mortgage loan originator at any time during a license period for any cause, including, but not limited to, bankruptcy, shall file a request to surrender the license on the system not later than fifteen days after the date of such cessation, provided this requirement shall not apply when a license has been suspended pursuant to section 36a-51. No surrender shall be effective until accepted by the commissioner.

(3) Effective October 1, 2011, a loan processor or underwriter licensee who intends to permanently cease engaging in the activities of a loan processor or underwriter at any time during a license period for any cause, including, but not limited to, bankruptcy, shall file a request to surrender the license on the system not later than fifteen days after the date of such cessation, provided this requirement shall not apply when a license has been suspended pursuant to section 36a-51. No surrender shall be effective until accepted by the commissioner.

(b) A mortgage lender, mortgage correspondent lender or mortgage broker licensee may change the name of the licensee or address of the office specified on the most recent filing with the system if (1) at least thirty calendar days prior to such change, the licensee files such change with the system and, in the case of a main or branch office, provides, directly to the commissioner, a bond rider or endorsement, or addendum, as applicable, to the surety bond on file with the commissioner that reflects the new name or address of the main or branch office, and (2) the commissioner does not disapprove such change, in writing, or request further information within such thirty-day period. The licensee shall promptly file any change in the information most recently submitted in connection with the license with the system or, if the information cannot be filed on the system, directly notify the commissioner, in writing, of such change in the information.

(c) The mortgage lender, mortgage correspondent lender or mortgage broker licensee shall promptly file with the system or, if the information cannot be filed on the system, directly notify the commissioner, in writing, of the occurrence of any of the following developments:

(1) Filing for bankruptcy, or the consummation of a corporate restructuring, of the licensee;

(2) Filing of a criminal indictment against the licensee in any way related to the lending or brokerage activities of the licensee, or receiving notification of the filing of any criminal felony indictment or felony conviction of any of the licensee’s officers, directors, members, partners or shareholders owning ten per cent or more of the outstanding stock;

(3) Receiving notification of the institution of license denial, cease and desist, suspension or revocation procedures, or other formal or informal regulatory action by any governmental agency against the licensee and the reasons therefor;

(4) Receiving notification of the initiation of any action by the Attorney General or the attorney general of any other state and the reasons therefor;

(5) Receiving notification of a material adverse action with respect to any existing line of credit or warehouse credit agreement;

(6) Suspension or termination of the licensee’s status as an approved seller or servicer by the Federal National Mortgage Association, Federal Home Loan Mortgage Corporation or Government National Mortgage Association;

(7) Exercise of recourse rights by investors or subsequent assignees of residential mortgage loans if such loans for which the recourse rights are being exercised, in the aggregate, exceed the licensee’s net worth exclusive of real property and fixed assets;

(8) Receiving notification of filing for bankruptcy of any of the licensee’s officers, directors, members, partners or shareholders owning ten per cent or more of the outstanding stock of the licensee; or

(9) A decrease in the net worth required by subsection (a) of section 36a-488.

(d) Each mortgage loan originator licensee and, effective October 1, 2011, each loan processor or underwriter licensee shall promptly file with the system or, if the information cannot be filed on the system, directly notify the commissioner, in writing, of any change in the information most recently submitted in connection with the license and of the occurrence of any of the following developments:

(1) Filing for bankruptcy of the licensee;

(2) Filing of a criminal indictment against the licensee;

(3) Receiving notification of the institution of license or registration denial, cease and desist, suspension or revocation procedures, or other formal or informal regulatory action by any governmental agency against the licensee and the reasons therefor; or

(4) Receiving notification of the initiation of any action against the licensee by the Attorney General or the attorney general of any other state and the reasons therefor.

(e) Each mortgage lender, mortgage correspondent lender, mortgage broker, mortgage loan originator and loan processor or underwriter license shall remain in force and effect until it has been surrendered, revoked or suspended, or until it expires or is no longer effective, in accordance with the provisions of this title.

(P.A. 85-399, S. 6; P.A. 89-347, S. 13; P.A. 94-122, S. 234, 340; P.A. 97-22, S. 1; P.A. 02-111, S. 7; P.A. 04-69, S. 5; P.A. 07-91, S. 3; 07-156, S. 8; P.A. 08-176, S. 31, 44; P.A. 09-208, S. 4; 09-209, S. 10; P.A. 10-32, S. 112; P.A. 11-216, S. 18, 19.)

History: P.A. 89-347 amended Subsec. (a) by adding the reference to a licensee acting as a mortgage broker in more than one location; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-440e transferred to Sec. 36a-490 in 1995; P.A. 97-22 made a technical change in Subsec. (a); P.A. 02-111 amended Subsec. (a) by changing requirement re license from “prominently posted in each place of business of the licensee” to “maintained at the location for which the license was issued and shall be available for public inspection”, by changing requirement re change of location from prior approval to prior written notice and by making technical changes, amended Subsec. (b) by deleting former notice requirements and adding provision requiring licensee to promptly notify commissioner of any change in the information provided in the application and amended Subsec. (c) by replacing reference to Sec. 36a-495 with reference to Sec. 36a-498; P.A. 04-69 amended Subsec. (c) to substitute “36a-498a” for “36a-498”; P.A. 07-91 amended Subsec. (a) to delete provision requiring only prior written notice to commissioner for any change of location of a licensee, and amended Subsec. (b) to allow licensee to change name or location specified on its license if, at least 21 calendar days prior to change, licensee provides written notice to commissioner on a form satisfactory to commissioner and a bond rider or endorsement to surety bond on file and commissioner does not disapprove change, in writing, or request further information within such 21-day period; P.A. 07-156 amended Subsec. (a) to insert “mortgage lender and first mortgage broker” re license, effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 8, from September 30, 2008, to July 1, 2008, amended Subsec. (a) to add mortgage correspondent lender, to delete provisions re business at more than one location, to substitute legal name or fictitious name approved by commissioner for name stated on license, to add provisions re licensee who ceases to engage in business and to make conforming changes, amended Subsec. (b) to substitute “thirty” for “twenty-one” calendar days and “thirty-day” for “twenty-one-day” period and provide for filing with Nationwide Mortgage Licensing System, added new Subsecs. (c) and (d) re notification requirements, redesignated existing Subsec. (c) as Subsec. (e) and made conforming changes therein, effective July 1, 2008; P.A. 09-208 amended Subsec. (e) by substituting “this title” for “sections 36a-485 to 36a-498a, inclusive”, effective July 7, 2009; P.A. 09-209 changed “mortgage loan” to “residential mortgage loan” and “Nationwide Mortgage Licensing System” to “system” throughout, amended Subsec. (a) to provide that no surrender of license is effective until accepted by commissioner, amended Subsec. (b) to reposition and revise provision re prompt filing of change in information, amended Subsec. (c) by deleting former Subdiv. (9) re notifying commissioner of change in control and adding new Subdiv. (9) re decrease in net worth, and amended Subsec. (e) by inserting reference to other licensing provisions, effective July 31, 2009; P.A. 10-32 made technical changes in Subsec. (e), effective May 10, 2010; P.A. 11-216 amended Subsec. (a) to designate existing provisions as Subdiv. (1) and delete “license revocation” therein and add Subdivs. (2) and (3) re filing request to surrender a license, amended Subsec. (b) to add references to main or branch office and addendum, amended Subsec. (d) to add reference to loan processor or underwriter, require notification of any change in information most recently submitted and delete “mortgage loan originator” in Subdivs. (1) to (4) and amended Subsec. (e) to add reference to loan processor or underwriter, effective July 13, 2011.



Section 36a-491 - (Formerly Sec. 36-440f). Expiration of licenses. Applications for renewal. Fees.

(a) The expiration date of any mortgage lender, mortgage correspondent lender and mortgage broker license that expires on September 30, 2008, shall be extended to the close of business on December 31, 2008. On and after July 1, 2008, each mortgage lender, mortgage correspondent lender, mortgage broker, mortgage loan originator and, on and after October 1, 2011, each loan processor or underwriter license shall expire at the close of business on December thirty-first of the year in which it is approved, unless such license is renewed, and provided any such license that is approved on or after November first shall expire at the close of business on December thirty-first of the year following the year in which it is approved. An application for renewal of a license shall be filed between November first and December thirty-first of the year in which the license expires. Each applicant for an initial license or renewal of a license as a mortgage lender or mortgage correspondent lender shall pay to the system any required fees or charges and a license fee of one thousand dollars, and each applicant for an initial or renewal license as a mortgage broker shall pay to the system any required fees or charges and a license fee of five hundred dollars, provided each mortgage lender or mortgage correspondent lender licensee who is a licensee on September 30, 2008, who submits a renewal application shall, at the time of making such application, pay to the system any required fees or charges and a license fee of one thousand one hundred twenty-five dollars and each mortgage broker who was a licensee on June 30, 2008, who submits a renewal application shall, at the time of making such application, pay to the system any required fees or charges and a license fee of five hundred sixty-five dollars. Effective November 1, 2009, each applicant for an initial license or renewal of a license as a mortgage loan originator and, effective October 1, 2011, as a loan processor or underwriter, shall pay to the system any required fees or charges and a license fee of three hundred dollars.

(b) All fees paid pursuant to this section, including fees paid in connection with an application that is denied or withdrawn prior to the issuance of the license, shall be nonrefundable. No fee paid pursuant to this section shall be prorated if the license is surrendered, revoked or suspended prior to the expiration of the period for which it was approved.

(P.A. 85-399, S. 7; P.A. 88-150, S. 5; P.A. 89-347, S. 14; P.A. 92-89, S. 7, 20; P.A. 94-104, S. 5; P.A. 96-71, S. 2, 8; P.A. 99-36, S. 27; P.A. 02-111, S. 8; P.A. 04-69, S. 6; P.A. 05-46, S. 2; P.A. 06-45, S. 3; P.A. 07-156, S. 9; P.A. 08-176, S. 31, 45; P.A. 09-209, S. 11; June Sp. Sess. P.A. 09-3, S. 380; P.A. 11-216, S. 20.)

History: P.A. 88-150 amended Subsec. (a) by providing that the license fee is nonrefundable and adding the provision re the expiration of licenses on September thirtieth; P.A. 89-347 added references to mortgage brokers, establishing license fee for mortgage brokers; P.A. 92-89 increased the fee applicable to lender’s and combination licenses from $250 to $400 and increased the fee applicable to broker’s licenses from $100 to $200; P.A. 94-104 changed the license renewal deadline from September tenth to September first and added a $100 late fee in Subsec. (a), and added Subsec. (a)(2) re applications filed by a licensee whose license expired within 60 days of his application; Sec. 36-440f transferred to Sec. 36a-491 in 1995; P.A. 96-71 clarified that all license fees required by this section are nonrefundable, effective July 1, 1996; P.A. 99-36 made a technical change in Subsec. (a); P.A. 02-111 amended Subsec. (a) by providing for license expiration at the close of business on September thirtieth of the even-numbered year following its issuance unless renewed, adding provisions re fee of $800 for first mortgage lender and first mortgage correspondent lender licenses and fee of $400 for first mortgage broker license, adding provisions re lesser fee if application filed not earlier than one year before expiration date, making conforming and technical changes and incorporating provisions of existing Subdiv. (2) into Subdiv. (1) and adding new Subdiv. (2) re application and fees for registration of originator, and amended Subsec. (b) by adding “or registration”; P.A. 04-69 amended Subsec. (a) to change reference to each license issued pursuant to section “36a-489”, in lieu of “this” section, and to substitute “36a-498a” for “36a-498” in Subdiv. (1), and add Subdiv. (3) requiring commissioner to automatically suspend license or registration if commissioner determines that a check filed to pay the license or registration fee has been dishonored and requiring commissioner to give notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing in accordance with Sec. 36a-51; P.A. 05-46 amended Subsec. (a)(1) to provide that renewal application filed with commissioner after September first, accompanied by late fee, shall be deemed to be timely and sufficient for purposes of Sec. 4-182(b); P.A. 06-45 amended Subsec. (a)(2) to delete proviso re prorated registration fee of $50 for originator for application filed not earlier than one year before date license expires; P.A. 07-156 amended Subsec. (a)(1) to delete requirement that applicants pay various license fees to commissioner and substitute requirement that applicants, including applicants for a first mortgage broker license, pay the required license fee and processing fee for an initial or renewal application to the national mortgage licensing system and to change date of expiration of licenses issued pursuant to Sec. 36a-489 from September 30th of even-numbered year following issuance to December 31 of year following issuance, amended Subsec. (a)(2) to delete references to registration and to substitute references to license re originators, to require applicants for originator license to pay required license and processing fees for an initial or renewal application to the national mortgage licensing system in lieu of commissioner and to provide that license shall expire on December 31 of year following issuance, deleted former Subsec. (a)(3), and amended Subsec. (b) to delete references to registration, effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 9, from September 30, 2008, to July 1, 2008, amended Subsec. (a) to expand provisions re date of expiration of licenses, add time frame for renewal of licenses and license fees and make conforming changes, and amended Subsec. (b) to add provisions allowing certain originator fees to be refundable and preventing prorating, effective July 1, 2008; P.A. 09-209 changed “Nationwide Mortgage Licensing System” to “system” and “license or renewal” to “initial license or renewal” throughout, amended Subsec. (a) by deleting Subdiv. (1) designator, applying provisions to mortgage loan originator license, deleting provision re licensee filing renewal application not later than March first of year following year of expiration, replacing former Subdiv. (2) re expiration of mortgage loan originator license with provision, effective November 1, 2009, increasing license fee for originators from $100 to $300, and amended Subsec. (b) by changing “such fees” to “any license fee”, effective July 31, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees; P.A. 11-216 amended Subsec. (a) to add references to loan processor or underwriter and amended Subsec. (b) to delete provision re license fee paid by originator for license not sponsored by mortgage lender, correspondent lender or broker.



Section 36a-492 - (Formerly Sec. 36-440g). Surety bond required. Cancellation of bond. Automatic suspension of license. Notices.

(a)(1) Each licensed mortgage lender, mortgage correspondent lender and mortgage broker shall file with the commissioner a single surety bond, written by a surety authorized to write such bonds in this state, covering its main office and file an addendum to such bond to cover any branch office, in a penal sum determined in accordance with subsection (d) of this section, provided the penal sum of the bond for licensed mortgage lenders and mortgage correspondent lenders shall be not less than one hundred thousand dollars and the penal sum of the bond for mortgage brokers shall be not less than fifty thousand dollars. The bond shall cover all mortgage loan originators sponsored by such licensee.

(2) Each mortgage loan originator licensee shall be covered by a surety bond with a penal sum in an amount that reflects the dollar amount of loans originated by such mortgage loan originator in accordance with subsection (d) of this section, provided such coverage shall be provided through a single surety bond filed with the commissioner by the person who sponsors such mortgage loan originator.

(3) Effective October 1, 2011, (A) in the case of an exempt registrant under subdivision (1) of subsection (a) of section 36a-487, (i) the surety bond shall cover all mortgage loan originators sponsored by such exempt registrant and comply with the requirements set forth in this section, and (ii) the penal sum of such bond shall be in an amount determined in accordance with subsection (d) of this section, provided the penal sum of the bond shall be not less than one hundred thousand dollars; (B) in the case of an exempt registrant under subsection (b) of section 36a-487, (i) the surety bond shall cover all mortgage loan originators sponsored by such exempt registrant and comply with the requirements set forth in this section, and (ii) the penal sum of the bond shall be in an amount determined in accordance with subsection (d) of this section, provided the penal sum shall be not less than fifty thousand dollars; and (C) in the case of an exempt registrant under subdivision (2) of subsection (a) of section 36a-487, the surety bond shall cover all mortgage loan originators sponsored by such exempt registrant and comply with the requirements set forth in section 36a-671d.

(4) (A) The principal on a bond required by subdivisions (1) and (2) of this subsection shall annually confirm that it maintains the required penal sum in an amount required by subsection (d) of this section. Not later than September 1, 2011, and every September first thereafter, such principal shall file such information as the commissioner may require under subsection (d) of this section and shall file, not later than September first of the applicable year, or on such other date as the commissioner may require, pursuant to subdivision (d) of this section, any bond rider or endorsement to the surety bond on file with the commissioner to reflect any changes necessary to maintain the surety bond coverage required by this section.

(B) Effective October 1, 2011, the principal on a bond required by subdivision (3) of this section shall annually confirm that it maintains the required penal sum in an amount required by subsection (d) of this section. Not later than September 1, 2012, and every September first thereafter, such principal shall file such information as the commissioner may require under subsection (d) of this section and shall file, not later than September first of the applicable year, or on such other date as the commissioner may require pursuant to subdivision (d) of this section, any bond rider or endorsement to the surety bond on file with the commissioner to reflect any changes necessary to maintain the surety bond coverage required by this section.

(5) The commissioner may adopt regulations in accordance with chapter 54 with respect to the requirements for such surety bonds.

(b) The bond required by subsection (a) of this section shall be (1) in a form approved by the Attorney General, and (2) conditioned upon the mortgage lender, mortgage correspondent lender or mortgage broker licensee and any mortgage loan originator licensee sponsored by such mortgage lender, mortgage correspondent lender or mortgage broker or, in the case of a mortgage loan originator licensee sponsored after October 1, 2011, by an exempt registrant, upon such mortgage loan originator licensee faithfully performing any and all written agreements or commitments with or for the benefit of borrowers and prospective borrowers, truly and faithfully accounting for all funds received from a borrower or prospective borrower by the licensee in the licensee’s capacity as a mortgage lender, mortgage correspondent lender, mortgage broker or mortgage loan originator, and conducting such mortgage business consistent with the provisions of sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b. Any borrower or prospective borrower who may be damaged by failure to perform any written agreements or commitments, or by the wrongful conversion of funds paid by a borrower or prospective borrower to a licensee, may proceed on such bond against the principal or surety thereon, or both, to recover damages. Commencing August 1, 2009, any borrower or prospective borrower who may be damaged by a mortgage lender, mortgage correspondent lender, mortgage broker or mortgage loan originator licensee’s failure to satisfy a judgment against the licensee arising from the making or brokering of a nonprime home loan, as defined in section 36a-760, may proceed on such bond against the principal or surety thereon, or both, to recover the amount of the judgment. The commissioner may proceed on such bond against the principal or surety thereon, or both, to collect any civil penalty imposed upon a licensee pursuant to subsection (a) of section 36a-50 and any unpaid costs of examination of a licensee as determined pursuant to section 36a-65. The proceeds of the bond, even if commingled with other assets of the principal, shall be deemed by operation of law to be held in trust for the benefit of such claimants against the principal in the event of bankruptcy of the principal and shall be immune from attachment by creditors and judgment creditors. The bond shall run concurrently with the period of the license for the main office and the aggregate liability under the bond shall not exceed the penal sum of the bond. The principal shall notify the commissioner of the commencement of an action on the bond. When an action is commenced on a principal’s bond, the commissioner may require the filing of a new bond and immediately on recovery on any action on the bond, the principal shall file a new bond.

(c) The surety company shall have the right to cancel the bond at any time by a written notice to the principal stating the date cancellation shall take effect. Such notice shall be sent by certified mail to the principal at least thirty days prior to the date of cancellation. A surety bond shall not be cancelled unless the surety company notifies the commissioner in writing not less than thirty days prior to the effective date of cancellation. After receipt of such notification from the surety company, the commissioner shall give written notice to the principal of the date such bond cancellation shall take effect and such notice shall be deemed notice to each mortgage loan originator licensee sponsored by such principal. The commissioner shall automatically suspend the licenses of a mortgage lender, mortgage correspondent lender or mortgage broker on such date and inactivate the licenses of the mortgage loan originators sponsored by such lender, correspondent lender or broker. On and after October 1, 2011, in the case of a cancellation of an exempt registrant’s bond, the commissioner shall inactivate the licenses of the mortgage loan originators sponsored by such exempt registrant. No automatic suspension or inactivation shall occur if, prior to the date that the bond cancellation shall take effect, (1) the principal submits a letter of reinstatement of the bond from the surety company or a new bond, (2) the mortgage lender, mortgage correspondent lender or mortgage broker licensee has ceased business and has surrendered all licenses in accordance with subsection (a) of section 36a-490, or (3) in the case of a mortgage loan originator licensee, the sponsorship with the mortgage lender, mortgage correspondent lender or mortgage broker who was automatically suspended pursuant to this section or, after October 1, 2011, with the exempt registrant who failed to provide the bond required by this section, has been terminated and a new sponsor has been requested and approved. After a mortgage lender, mortgage correspondent lender or mortgage broker license has been automatically suspended pursuant to this section, the commissioner shall give such licensee notice of the automatic suspension, pending proceedings for revocation or refusal to renew pursuant to section 36a-494 and an opportunity for a hearing on such action in accordance with section 36a-51 and require such licensee to take or refrain from taking such action as in the opinion of the commissioner will effectuate the purposes of this section. Effective October 1, 2011, the commissioner may provide information to an exempt registrant concerning actions taken by the commissioner pursuant to this subsection against any mortgage loan originator licensee that was sponsored and bonded by such exempt registrant.

(d) The penal sum of the bond required by subdivisions (1) to (3), inclusive, of subsection (a) of this section shall be determined as follows:

(1) An applicant for an initial mortgage lender license or mortgage correspondent lender license shall file a bond in a penal sum of one hundred thousand dollars in connection with its application for the main office.

(2) An applicant for an initial mortgage broker license shall file a bond in a penal sum of fifty thousand dollars in connection with its application for the main office.

(3) Effective October 1, 2011, an exempt registrant under subsection (c) of section 36a-487 who is exempt from licensing under subdivision (1) of subsection (a) of section 36a-487 shall file a bond in a penal sum of one hundred thousand dollars the first time such exempt registrant sponsors a mortgage loan originator.

(4) Effective October 1, 2011, an exempt registrant under subsection (c) of section 36a-487 who is exempt from licensure under subsection (b) of section 36a-487 shall file a bond in a penal sum of fifty thousand dollars the first time such exempt registrant sponsors a mortgage loan originator.

(5) Effective October 1, 2011, an exempt registrant under subsection (c) of section 36a-487, as who is exempt from licensure under subdivision (2) of subsection (a) of section 36a-487 shall file a bond in a penal sum as set forth in section 36a-671d.

(6) (A) For mortgage lender and mortgage correspondent lender licensees, and, after October 1, 2011, persons sponsoring and bonding at least one mortgage loan originator as an exempt registrant under subsection (c) of section 36a-487 and who are exempt from licensing under subdivision (1) of subsection (a) of section 36a-487 if (i) the aggregate dollar amount of all residential mortgage loans originated by such licensee at all licensed locations or by the exempt registrant during the preceding twelve-month period ending July thirty-first of the current year is less than thirty million dollars, the penal sum of the bond shall be one hundred thousand dollars; (ii) the aggregate dollar amount of all residential mortgage loans originated by such licensee at all licensed locations or by the exempt registrant during the preceding twelve-month period ending July thirty-first of the current year is thirty million dollars or more but less than one hundred million dollars, the penal sum of the bond shall be two hundred thousand dollars; (iii) the aggregate dollar amount of all residential mortgage loans originated by such licensee at all licensed locations or by the exempt registrant during the preceding twelve-month period ending July thirty-first of the current year is one hundred million dollars or more but less than two hundred fifty million dollars, the penal sum of the bond shall be three hundred thousand dollars; and (iv) the aggregate dollar amount of all residential mortgage loans originated by such licensee at all licensed locations or by the exempt registrant during the preceding twelve-month period ending July thirty-first of the current year is two hundred fifty million dollars or more, the penal sum of the bond shall be five hundred thousand dollars.

(B) For mortgage broker licensees and, after October 1, 2011, persons who are sponsoring and bonding at least one mortgage loan originator as an exempt registrant under subsection (c) of section 36a-487 and who are exempt from licensing under subsection (b) of section 36a-487 if (i) the aggregate dollar amount of all residential mortgage loans originated by such licensee at all licensed locations or by the exempt registrant during the preceding twelve-month period ending July thirty-first of the current year is less than thirty million dollars, the penal sum of the bond shall be fifty thousand dollars; (ii) the aggregate dollar amount of all residential mortgage loans originated by such licensee at all licensed locations or by the exempt registrant during the preceding twelve-month period ending July thirty-first of the current year is thirty million dollars or more but less than fifty million dollars, the penal sum of the bond shall be one hundred thousand dollars; and (iii) the aggregate dollar amount of all residential mortgage loans originated by such licensee at all licensed locations or by the exempt registrant during the preceding twelve-month period ending July thirty-first of the current year is fifty million dollars or more, the penal sum of the bond shall be one hundred fifty thousand dollars.

(7) For purposes of this subsection, the aggregate dollar amount of all residential mortgage loans originated by such licensee or, after October 1, 2011, such exempt registrant, includes the aggregate dollar amount of all closed residential mortgage loans that the licensee or exempt registrant originated, brokered or made, as applicable.

(8) Financial information necessary to verify the aggregate dollar amount of residential mortgage loans originated shall be filed with the commissioner, as the commissioner may require, and shall be reported on the system at such time and in such form as the system may require.

(9) The commissioner may require a change in the penal sum of the bond if the commissioner determines at any time that the aggregate dollar amount of all residential mortgage loans originated warrants a change in the penal sum of the bond.

(P.A. 85-399, S. 8; P.A. 89-347, S. 15; P.A. 90-277; P.A. 94-122, S. 235, 340; P.A. 99-36, S. 28; P.A. 02-111, S. 9; P.A. 04-69, S. 7; P.A. 07-156, S. 10; P.A. 08-176, S. 31, 46, 47; P.A. 09-208, S. 5; 09-209, S. 12; P.A. 11-216, S. 21.)

History: P.A. 89-347 extended the application of the section to mortgage brokers; P.A. 90-277 reduced the required bond sum from $50,000 to $40,000; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-440g transferred to Sec. 36a-492 in 1995; P.A. 99-36 made technical changes; P.A. 02-111 added provision re performance “for the benefit” of borrowers and prospective borrowers, changed any “person” to any “borrower or perspective borrower”, added provisions re commissioner to proceed on bond to collect civil penalty imposed pursuant to Sec. 36a-50(a) and re bond proceeds deemed to be held in trust and immune from attachment, and made conforming and technical changes; P.A. 04-69 designated existing provisions as Subsec. (a), substituting “36a-498a” for “36a-498” therein, and added Subsec. (b) giving surety company the right to cancel the bond at any time by written notice to licensee, specifying manner of notice, requiring surety company to notify commissioner in writing prior to cancellation, requiring commissioner to automatically suspend license on date cancellation takes effect, unless bond has been replaced or renewed, and requiring commissioner to give licensee notice of automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing in accordance with Sec. 36a-51; P.A. 07-156 amended Subsec. (a) to insert “mortgage lender or first mortgage broker” re license, effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 10, from September 30, 2008, to July 1, 2008, amended Subsec. (a) to add “mortgage correspondent lender”, to increase amount of bond to $80,000 on and after August 1, 2009, to add provision, commencing August 1, 2009, for borrower or prospective borrower of nonprime home loan to proceed on bond to recover amount of judgment, to allow commissioner to proceed on bond to collect any unpaid costs of examination of licensee and to make conforming changes, and amended Subsec. (b) to delete provision re automatic suspension of license when bond is cancelled, effective July 1, 2008; P.A. 09-208 amended Subsec. (b) by adding provisions re automatic suspension of license and opportunity for hearing upon cancellation of bond; P.A. 09-209 amended Subsec. (a) by designating existing provisions as Subdiv. (1), deleting provisions re conditions of surety bond and proceeding on bonds, adding provision re penal sum of bond reflecting dollar amount of loans originated by lender or broker as determined by commissioner and adding Subdiv. (2) re surety bonds for originators, added new Subsec. (b) re conditions of surety bond and proceeding on bonds and redesignated existing Subsec. (b) as Subsec. (c), effective July 31, 2009; P.A. 11-216 replaced former Subsec. (a)(1) and (2) with new Subsec. (a)(1) to (5) re surety bond requirements, amended Subsec. (b) to require bond to be in form approved by Attorney General, add provision re mortgage loan originator licensee sponsored by an exempt registrant, make technical changes, and replace “licensee” with “principal”, amended Subsec. (c) to replace “licensee” with “principal”, permit notice from commissioner to principal of bond cancellation to be deemed notice to each mortgage loan originator licensee sponsored by such principal, add requirements re suspension or inactivation of license and prevention of suspension or inactivation for mortgage loan originator licensees whose sponsorship has been terminated and who have requested and received approval for new sponsor, permit commissioner to provide information re exempt registrants concerning actions taken against any mortgage loan originator licensees sponsored by such registrants and make technical changes, and added Subsec. (d) re determination of penal sum of bond required, effective July 1, 2011.



Section 36a-493 - (Formerly Sec. 36-440h). Records to be maintained by licensee.

(a) Each mortgage lender, mortgage correspondent lender and mortgage broker licensee shall maintain adequate records of each residential mortgage loan transaction at the office named in the license, or, if requested by the commissioner, shall make such records available at such office or send such records to the commissioner by registered or certified mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt, not later than five business days after requested by the commissioner to do so. Upon request, the commissioner may grant a licensee additional time to make such records available or send them to the commissioner. Such records shall provide the following information: (1) A copy of any disclosures required under part III of chapter 669; (2) whether the licensee acted as a mortgage lender, a mortgage correspondent lender, a mortgage broker, a mortgage lender and a mortgage broker, or a mortgage correspondent lender and a mortgage broker; (3) if the licensee is acting as a mortgage lender or mortgage correspondent lender, and retains the residential mortgage loan or receives payments thereon, an adequate loan history for those loans retained or upon which payments are received, itemizing the amount and date of each payment and the unpaid balance at all times; (4) the purpose for which the loan was made; (5) the original or an exact copy of the note, loan agreement or other evidence of indebtedness and mortgage deed; (6) a statement signed by the borrower acknowledging the receipt of such statement which discloses the full amount of any fee, commission or consideration paid to the mortgage lender, mortgage correspondent lender and mortgage broker for all services in connection with the origination and settlement of the residential mortgage loan; (7) the name and address of the mortgage lender, mortgage correspondent lender and the mortgage broker, if any, involved in the loan transaction; (8) a copy of the initial and a copy of the final residential mortgage loan application taken from the borrower; and (9) a copy of all information used in evaluating the application.

(b) For each loan that is made and serviced by a licensee, the licensee shall retain: (1) The records of such loan transaction for not less than two years following the final payment thereon, or the assignment of such loan, whichever occurs first, or such longer period as may be required by any other provision of law, and (2) copies of the note, HUD-1 settlement statement or other settlement statement, or such other records as are sufficient to verify the mortgage lender’s or mortgage correspondent lender’s compliance with section 36a-498a for not less than five years from the date of the transaction.

(c) For each loan transaction in which a licensee acts as a mortgage lender, mortgage correspondent lender or mortgage broker but does not service the loan, the licensee shall retain: (1) The records of such loan transaction for not less than two years from the date of the transaction or such longer period as may be required by any other provision of law, and (2) copies of the note, HUD-1 settlement statement or other settlement statement, or such other records as are sufficient to verify the mortgage lender’s or mortgage correspondent lender’s compliance with section 36a-498a for not less than five years from the date of the transaction.

(d) Any person who furnishes to a licensee any records required to be maintained under this section or any information necessary to complete such records may charge a fee to the licensee in an amount not to exceed fifty dollars.

(P.A. 85-399, S. 9; P.A. 89-347, S. 16; P.A. 90-184, S. 8; P.A. 94-122, S. 236, 340; P.A. 02-111, S. 10; P.A. 07-156, S. 11; P.A. 08-176, S. 31, 48, 49; P.A. 09-209, S. 13.)

History: P.A. 89-347 amended Subsec. (a) by inserting new Subdiv. (2) requiring the licensee to state whether it acted as a mortgage lender, a mortgage broker or any combination thereof and renumbering the remaining subdivisions in Subsec. (a) and adding Subsec. (a)(6) re the borrower’s statement, made a technical change in Subsec. (c) and added Subsec. (d) re record retention requirements for mortgage brokers; P.A. 90-184 added Subsec. (e) authorizing a fee to be charged for records or information furnished to a licensee; P.A. 94-122 changed “commissioner or his representative” to “commissioner” and “any combination thereof” to “both” in Subsec. (a), deleted Subsec. (b) re examination of books and records of licensees, and relettered former Subsecs. (c) through (e) as Subsecs. (b) through (d), effective January 1, 1995; Sec. 36-440h transferred to Sec. 36a-493 in 1995; P.A. 02-111 amended Subsec. (a) to change where records are maintained or made available from “place of business” to “location” named in the license, to replace references to “mortgage broker” with reference to “first mortgage broker”, to add new Subdiv. (7) re name and address of broker and to make technical changes, amended Subsec. (b) to increase record retention period for licensees who make or service loans from one to two years following final payment or assignment, or such longer retention period as may be required by law, and amended Subsec. (c) by deleting reference to licensee acting as a “mortgage broker” and substituting “mortgage lender or first mortgage broker but does not service the loan” and by making technical changes; P.A. 07-156 amended Subsec. (a) to insert “mortgage lender and first mortgage broker” re licensee, effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 11, from September 30, 2008, to July 1, 2008, amended Subsec. (a) to add provisions re sending records to commissioner and re granting of additional time, to add “mortgage correspondent lender”, to add, in Subdiv. (5), “loan agreement or other evidence of indebtedness”, to add Subdivs. (8) and (9) re copy of loan application and information used in evaluating application, and to make conforming changes, amended Subsecs. (b) and (c) to designate existing provisions re records of loan transaction as Subdiv. (1) and add Subdiv. (2) re copies of note, HUD-1 settlement statement or other settlement statement or other records, and further amended Subsec. (c) to add “mortgage correspondent lender” and make a conforming change, effective July 1, 2008; P.A. 09-209 amended Subsec. (a) by changing “mortgage loan” to “residential mortgage loan”, effective July 31, 2009.



Section 36a-494 - (Formerly Sec. 36-440i). Suspension, revocation or refusal to renew license or taking of other action. Removal from office and from employment or retention. Temporary order to cease business. Hearings.

(a)(1) The commissioner may suspend, revoke or refuse to renew any mortgage lender, mortgage correspondent lender or mortgage broker license or take any other action, in accordance with the provisions of section 36a-51, for any reason which would be sufficient grounds for the commissioner to deny an application for such license under sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b, or if the commissioner finds that the licensee, any control person of the licensee, the qualified individual or branch manager with supervisory authority, trustee, employee or agent of such licensee has done any of the following: (A) Made any material misstatement in the application; (B) committed any fraud, misappropriated funds or misrepresented, concealed, suppressed, intentionally omitted or otherwise intentionally failed to disclose any of the material particulars of any residential mortgage loan transaction, including disclosures required by subdivision (6) of subsection (a) of section 36a-493, or part III of chapter 669 or regulations adopted pursuant thereto, to anyone entitled to such information; (C) violated any of the provisions of this title or of any regulations adopted pursuant thereto, or any other law or regulation applicable to the conduct of its business; or (D) failed to perform any agreement with a licensee or a borrower. For purposes of this subdivision, “agent” includes any settlement agent used by the licensee and “settlement agent” means the person specified in any HUD-1 settlement statement or other settlement statement, provided such settlement agent has been selected by the licensee. Any settlement agent whose name appears on the licensee’s list of approved settlement agents shall be deemed selected by the licensee even if the settlement agent is selected from such list by the borrower.

(2) The commissioner may suspend, revoke or refuse to renew any mortgage loan originator license or any loan processor or underwriter license or take any other action, in accordance with the provisions of section 36a-51, for any reason which would be sufficient grounds for the commissioner to deny an application for such license under sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b, or if the commissioner finds that the licensee has committed any fraud, misappropriated funds, misrepresented, concealed, suppressed, intentionally omitted or otherwise intentionally failed to disclose any of the material particulars of any residential mortgage loan transaction or has violated any of the provisions of this title or of any regulations adopted pursuant to such title or any other law or regulation applicable to the conduct of such licensee’s business.

(b) Whenever it appears to the commissioner that (1) any person has violated, is violating or is about to violate any of the provisions of sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b, or any regulation adopted pursuant thereto, (2) any person is, was, or would be a cause of the violation of any such provisions or regulation due to an act or omission such person knew or should have known would contribute to such violation, or (3) any licensee has failed to perform any agreement with a borrower, committed any fraud, misappropriated funds or misrepresented, concealed, suppressed, intentionally omitted or otherwise intentionally failed to disclose any of the material particulars of any residential mortgage loan transaction, including disclosures required by subdivision (6) of subsection (a) of section 36a-493, or part III of chapter 669 or regulations adopted pursuant thereto, to anyone entitled to such information, the commissioner may take action against such person or licensee in accordance with sections 36a-50 and 36a-52.

(c) (1) The commissioner may remove any individual conducting business under sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b from office and from employment or retention as an independent contractor in the mortgage business in this state whenever the commissioner finds as the result of an investigation that such person: (A) Has violated any of said sections or any regulation or order issued thereunder; or (B) for any reason that would be sufficient grounds for the commissioner to deny a license under section 36a-489, by sending a notice to such person by registered or certified mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt. The notice shall be deemed received by such person on the earlier of the date of actual receipt or seven days after mailing or sending. Any such notice shall include: (i) A statement of the time, place and nature of the hearing; (ii) a statement of the legal authority and jurisdiction under which the hearing is to be held; (iii) a reference to the particular sections of the general statutes, regulations or orders alleged to have been violated; (iv) a short and plain statement of the matters asserted; and (v) a statement indicating that such person may file a written request for a hearing on the matters asserted not later than fourteen days after receipt of the notice. If the commissioner finds that the protection of borrowers requires immediate action, the commissioner may suspend any such person from office and require such person to take or refrain from taking such action as in the opinion of the commissioner will effectuate the purposes of this subsection, by incorporating a finding to that effect in such notice. The suspension or prohibition shall become effective upon receipt of such notice and, unless stayed by a court, shall remain in effect until the entry of a permanent order or the dismissal of the matters asserted.

(2) If a hearing is requested within the time specified in the notice, the commissioner shall hold a hearing upon the matters asserted in the notice unless such person fails to appear at the hearing. After the hearing, if the commissioner finds that any of the grounds set forth in subparagraph (A) or (B), of subdivision (1) of this subsection exist with respect to such person, the commissioner may order the removal of such person from office and from any employment in the mortgage business in this state. If such person fails to appear at the hearing, the commissioner may order the removal of such person from office and from employment in the mortgage business in this state.

(d) The commissioner may issue a temporary order to cease business under a license if the commissioner determines that such license was issued erroneously. The commissioner shall give the licensee an opportunity for a hearing on such action in accordance with section 36a-52. Such temporary order shall become effective upon receipt by the licensee and, unless set aside or modified by a court, shall remain in effect until the effective date of a permanent order or dismissal of the matters asserted in the notice.

(P.A. 85-399, S. 10; P.A. 86-403, S. 78, 132; P.A. 88-230, S. 1, 12; P.A. 89-347, S. 17; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-194, S. 5, 7; P.A. 94-122, S. 237, 340; P.A. 99-36, S. 29; P.A. 00-61, S. 2, 9; P.A. 02-111, S. 11; P.A. 04-69, S. 8; P.A. 05-46, S. 3; P.A. 06-45, S. 4; P.A. 07-91, S. 17; 07-156, S. 12; P.A. 08-176, S. 31, 50; P.A. 09-209, S. 14; P.A. 11-216, S. 22; P.A. 12-96, S. 14.)

History: P.A. 86-403 deleted reference to chapter 657a in Subsec. (a); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-347 amended Subsec. (a) by adding failure to make disclosures required by Sec. 36-440h(a)(6) as grounds for suspending, revoking or refusing to renew a license; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-194 specified that provisions apply to persons who are not licensed as well as to licensees, effective June 23, 1993; P.A. 94-122 deleted Subsec. (c) re cease and desist provisions and made technical changes, effective January 1, 1995; Sec. 36-440i transferred to Sec. 36a-494 in 1995; P.A. 99-36 made technical changes; P.A. 00-61 amended Subsec. (b) by adding language re licensee’s failure to perform an agreement with a borrower, effective July 1, 2000; P.A. 02-111 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and, within said Subdiv., redesignating existing Subdivs. (1) to (4) as Subparas. (A) to (D), replacing “owner” with “proprietor”, adding reference to misappropriated funds in Subpara. (B), replacing former statutory references with reference to “this title” in Subpara. (C) and adding reference to licensee in Subpara. (D), and by adding new Subdiv. (2) re commissioner’s authority to suspend, revoke or refuse to renew registration of originator; P.A. 04-69 substituted “36a-498a” for “36a-498” throughout and amended Subsec. (b) to allow commissioner to take action against violator or licensee in accordance with Sec. 36a-52; P.A. 05-46 amended Subsec. (b) to allow commissioner to impose civil penalty or issue cease and desist order against licensees and registrants who commit fraud, misappropriate funds or misrepresent, conceal, suppress, intentionally omit or otherwise intentionally fail to disclose any material particulars of mortgage loan transaction to anyone entitled to such information; P.A. 06-45 amended Subsec. (a)(2) to provide that violations of title 36a or regulations or any other law applicable to conduct of registrant’s business are grounds for suspension, revocation or refusal to renew registration of originator, effective May 8, 2006; P.A. 07-91 amended Subsec. (a)(1) and (2) to authorize commissioner to take any other action, in accordance with provisions of Sec. 36a-51, effective June 5, 2007; P.A. 07-156 amended Subsec. (a)(1) to insert “mortgage lender or first mortgage broker” re license, amended Subsec. (a)(2) to substitute “license” and “licensee” for “registration” and “registrant”, and amended Subsec. (b) to delete references to “registrant”, effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 12, from September 30, 2008, to July 1, 2008, and amended Subsec. (a) to add “mortgage correspondent lender”, make conforming changes and, in Subdiv. (2), include findings that licensee has “concealed, suppressed, intentionally omitted or otherwise intentionally failed to disclose” any material particulars, effective July 1, 2008; P.A. 09-209 changed “mortgage loan” to “residential mortgage loan” throughout, amended Subsec. (a) by changing “proprietor, director, officer, member, partner, shareholder” to “any control person of the licensee, the qualified individual or branch manager with supervisory authority”, added Subsec. (c) re removal from office and from employment or retention as independent contractor and opportunity for hearing, added Subsec. (d) re temporary order to cease business under license and opportunity for hearing, and inserted references to other licensing provisions throughout, effective July 31, 2009; P.A. 11-216 amended Subsec. (a)(2) to add “any loan processor or underwriter licensee or”; P.A. 12-96 amended Subsec. (a)(1) to add definitions of “agent” and “settlement agent” and provide that any settlement agent whose name appears on list of approved settlement agents shall be deemed selected by licensee, and amended Subsec. (b) to designate existing provisions re violations as Subdivs. (1) and (3) and to add Subdiv. (2) re violation due to an act or omission the person knew or should have known would contribute to the violation.



Section 36a-495 - (Formerly Sec. 36-440j). Regulations.

Section 36a-495 is repealed, effective October 1, 2002.

(P.A. 85-399, S. 11; P.A. 99-36, S. 30; P.A. 02-111, S. 51.)



Section 36a-496 - (Formerly Sec. 36-440k). Applications and referrals from unlicensed mortgage brokers or mortgage loan originators.

No person engaged in the business of making residential mortgage loans in this state, whether licensed in accordance with the provisions of sections 36a-485 to 36a-498a, inclusive, or exempt from licensing, shall accept applications or referral of applicants from, or pay a fee to, any mortgage broker or mortgage loan originator who is required to be licensed under said sections but was not, as of the time of the performance of such mortgage broker’s or mortgage loan originator’s services in connection with loans made or to be made by the mortgage lender or mortgage correspondent lender, licensed to act as such by the commissioner, if the mortgage lender or mortgage correspondent lender has actual knowledge that the mortgage broker or mortgage loan originator was not licensed by the commissioner.

(P.A. 91-306, S. 2; P.A. 02-111, S. 12; P.A. 04-69, S. 9; P.A. 07-156, S. 13; P.A. 08-176, S. 31, 51; P.A. 09-209, S. 15.)

History: Sec. 36-440k transferred to Sec. 36a-496 in 1995; P.A. 02-111 extended prohibition to include accepting applications or referrals of applications from, or payment of fees to, unregistered originators and replaced references to “mortgage broker” with references to “first mortgage broker”; P.A. 04-69 substituted “36a-498a” for “36a-498”; P.A. 07-156 deleted references to “registered”, effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 13, from September 30, 2008, to July 1, 2008, added language re person not licensed at the time of performance of services, added references to “mortgage correspondent lender” and made conforming changes, effective July 1, 2008; P.A. 09-209 changed “mortgage loans” to “residential mortgage loans”, effective July 31, 2009.



Section 36a-497 - (Formerly Sec. 36-440l). Advertisements.

No mortgage lender licensee, mortgage correspondent lender licensee or mortgage broker licensee shall:

(1) Advertise or cause to be advertised in this state, any residential mortgage loan in which such person intends to act only as a mortgage broker unless the advertisement includes the following statement, clearly and conspicuously expressed: MORTGAGE BROKER ONLY, NOT A MORTGAGE LENDER OR MORTGAGE CORRESPONDENT LENDER; or

(2) In connection with an advertisement in this state, use (A) a simulated check; (B) a comparison between the loan payments under the residential mortgage loan offered and the loan payments under a hypothetical loan or extension of credit, unless the advertisement includes, with respect to both the hypothetical loan or extension of credit and the residential mortgage loan being offered, the interest rate, the loan balance, the total amount of finance charges, the total number of payments and the monthly payment amount that would be required to pay off the outstanding loan balance shown; (C) representations such as “verified as eligible”, “eligible”, “preapproved”, “prequalified” or similar words or phrases, without also disclosing, in immediate proximity to and in similar size print, language which sets forth prerequisites to qualify for the residential mortgage loan, including, but not limited to, income verification, credit check, and property appraisal or evaluation; or (D) any words or symbols in the advertisement or on the envelope containing the advertisement that give the appearance that the mailing was sent by a government agency.

(P.A. 91-306, S. 3; P.A. 94-122, S. 238, 340; P.A. 99-63, S. 3; P.A. 02-111, S. 13; P.A. 08-176, S. 52; P.A. 09-209, S. 16.)

History: P.A. 94-122 made a technical change, effective January 1, 1995; Sec. 36-440l transferred to Sec. 36a-497 in 1995; P.A. 99-63 designated existing provisions as Subdiv. (1), changing “in any medium” to “in this state” and making technical changes, and added Subdiv. (2) re advertising restrictions; P.A. 02-111 amended Subdiv. (1) to replace reference to “mortgage broker” with reference to “first mortgage broker”; P.A. 08-176 added references to mortgage lender, mortgage correspondent lender and mortgage broker licensees and made conforming changes, effective July 1, 2008; P.A. 09-209 changed “mortgage loan” to “residential mortgage loan”, effective July 31, 2009.



Section 36a-498 - (Formerly Sec. 36-440m). Refundability of advance fees. Exceptions. Prohibited acts by mortgage lenders, correspondent lenders, brokers and loan originators re borrowers.

(a) Except as provided in subsection (c) of this section, every advance fee paid or given, directly or indirectly, to a mortgage lender, mortgage correspondent lender or mortgage broker required to be licensed pursuant to sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b shall be refundable.

(b) No mortgage loan originator required to be licensed pursuant to sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b shall accept payment of any advance fee except an advance fee on behalf of a mortgage lender, mortgage correspondent lender or mortgage broker licensee. Nothing in this subsection shall be construed as prohibiting the mortgage lender, mortgage correspondent lender or mortgage broker licensee from paying a mortgage loan originator all or part of an advance fee, provided such advance fee paid is not refundable under this section.

(c) Subsection (a) of this section shall not apply if: (1) The person providing the advance fee and the mortgage lender, mortgage correspondent lender or mortgage broker agree in writing that the advance fee shall not be refundable, in whole or in part; and (2) the written agreement complies in all respects with the provisions of subsection (d) of this section.

(d) An agreement under subsection (c) of this section shall meet all of the following requirements to be valid and enforceable: (1) The agreement shall be dated, signed by both parties, and be executed prior to the payment of any advance fee; (2) the agreement shall expressly state the total advance fee required to be paid and any amount of the advance fee that shall not be refundable; (3) the agreement shall clearly and conspicuously state any conditions under which the advance fee will be retained by the mortgage lender, mortgage correspondent lender or mortgage broker; (4) the term “nonrefundable” shall be used to describe each advance fee or portion thereof to which the term is applicable, and shall appear in boldface type in the agreement each time it is used; and (5) the form of the agreement shall (A) be separate from any other forms, contracts, or applications utilized by the mortgage lender, mortgage correspondent lender or mortgage broker, (B) contain a heading in a size equal to at least ten-point boldface type that shall title the form “AGREEMENT CONCERNING NONREFUNDABILITY OF ADVANCE FEE”, (C) provide for a duplicate copy which shall be given to the person paying the advance fee at the time of payment of the advance fee, and (D) include such other specifications as the commissioner may by regulation prescribe.

(e) An agreement under subsection (c) of this section that does not meet the requirements of subsection (d) of this section shall be voidable at the election of the person paying the advance fee.

(f) (1) No mortgage lender, mortgage correspondent lender or mortgage broker required to be licensed pursuant to sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b shall enter into an agreement with or otherwise require any person to pay the mortgage lender, mortgage correspondent lender or mortgage broker for any fee, commission or other valuable consideration lost as a result of such person failing to consummate a residential mortgage loan, provided the mortgage lender, mortgage correspondent lender or mortgage broker may collect such fee, commission or consideration as an advance fee subject to the requirements of this section.

(2) No mortgage broker required to be licensed pursuant to sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b shall enter into an agreement with or otherwise require any person to pay the mortgage broker any fee, commission or other valuable consideration for the prepayment of the principal of a residential mortgage loan by such person before the date on which the principal is due.

(g) (1) For the purposes of this subsection:

(A) “Unfair or deceptive act or practice” means (i) the failure to clearly and conspicuously state in the initial phase of the solicitation that the solicitor is not affiliated with the mortgage lender, mortgage correspondent lender or mortgage broker with which the consumer initially applied, (ii) the failure to clearly and conspicuously state in the initial phase of the solicitation that the solicitation is based on personal information about the consumer that was purchased, directly or indirectly, from a consumer reporting agency without the knowledge or permission of the mortgage lender, mortgage correspondent lender or mortgage broker with which the consumer initially applied, (iii) the failure in the initial solicitation to comply with the provisions of the federal Fair Credit Reporting Act relating to prescreening solicitations that use consumer reports, including the requirement to make a firm offer of credit to the consumer, or (iv) knowingly or negligently using information from a mortgage trigger lead (I) to solicit consumers who have opted out of prescreened offers of credit under the federal Fair Credit Reporting Act, or (II) to place telephone calls to consumers who have placed their contact information on a federal or state Do Not Call list; and

(B) “Mortgage trigger lead” means a consumer report obtained pursuant to Section 604(c)(1)(B) of the federal Fair Credit Reporting Act, 15 USC 1681b, where the issuance of the report is triggered by an inquiry made with a consumer reporting agency in response to an application for credit. “Mortgage trigger lead” does not include a consumer report obtained by a mortgage lender or mortgage correspondent lender that holds or services existing indebtedness of the applicant who is the subject of the report.

(2) No mortgage lender, mortgage correspondent lender, mortgage broker or mortgage loan originator shall engage in an unfair or deceptive act or practice in soliciting an application for a residential mortgage loan when such solicitation is based, in whole or in part, on information contained in a mortgage trigger lead. Any violation of this subsection shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(h) No mortgage lender or mortgage correspondent lender shall include in a residential mortgage loan for which an application is received by such lender on or after October 1, 2009, a provision that increases the interest rate as a result of a default other than a failure to comply with a provision to maintain an automatic electronic payment feature where such maintenance provision has been provided in return for an interest rate reduction and the increase is no greater than such reduction.

(P.A. 92-132, S. 4, 5; P.A. 94-122, S. 239, 340; P.A. 02-111, S. 14; P.A. 04-69, S. 10; P.A. 06-45, S. 5; P.A. 07-118, S. 1; 07-156, S. 14; P.A. 08-176, S. 31, 53; P.A. 09-207, S. 6; 09-209, S. 17; Sept. Sp. Sess. P.A. 09-7, S. 100; P.A. 11-216, S. 23.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-440m transferred to Sec. 36a-498 in 1995; P.A. 02-111 replaced references to “mortgage broker” with references to “first mortgage broker” throughout, added new Subsec. (b) re acceptance of advance fee by originator, redesignated existing Subsecs. (b) to (d) as Subsecs. (c) to (e) and made technical changes throughout; P.A. 04-69 amended Subsecs. (a) and (b) to substitute “36a-498a” for “36a-498”; P.A. 06-45 added Subsec. (f) to prohibit mortgage lenders and first mortgage brokers from entering into agreements with borrowers to compensate licensees for fees, commissions or other valuable consideration lost if borrowers fail to close loan unless compensation is collected as advance fee and to prohibit first mortgage brokers from imposing fees, commissions or other valuable consideration on borrowers for prepayment of principal of loan, effective May 8, 2006; P.A. 07-118 added Subsec. (g) to define “unfair or deceptive act or practice” and “mortgage trigger lead”, to prohibit mortgage lenders and first mortgage brokers from engaging in an unfair or deceptive act or practice in soliciting application for a first mortgage loan if solicitation is based in any way on a mortgage trigger lead, and to provide that violation is deemed an unfair or deceptive trade practice under Sec. 42-110b(a); P.A. 07-156 amended Subsec. (b) to substitute “licensed” for “registered” and to insert “mortgage lender or first mortgage broker” re licensee, effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 14, from September 30, 2008, to July 1, 2008, added references to “mortgage correspondent lender” and “mortgage loan originator” and made conforming changes, effective July 1, 2008; P.A. 09-207 added Subsec. (h) re prohibition against mortgage loan provisions that increase interest rate as result of default other than failure to comply with provision to maintain an automatic electronic payment feature; P.A. 09-209 changed “mortgage loan” to “residential mortgage loan” in Subsecs. (f) and (g)(2) and inserted references to other licensing provisions in Subsecs. (a), (b) and (f), effective July 31, 2009; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (h) to add “for which an application is received by such lender on or after October 1, 2009”, effective October 5, 2009; P.A. 11-216 amended Subsec. (h) to add “residential” re mortgage loan, effective July 13, 2011.



Section 36a-498a - Prepaid finance charges; restrictions. Secondary mortgage loan; demand for payment prior to maturity; liability for noncompliance; deed.

(a) No mortgage lender licensee or mortgage correspondent lender licensee under section 36a-489 and no person exempt from licensure under subdivision (1) of subsection (a) and subdivisions (1), (4) and (5) of subsection (b) of section 36a-487 making a first mortgage loan may charge, impose or cause to be paid, directly or indirectly, prepaid finance charges that exceed in the aggregate, the greater of five per cent of the principal amount of the loan or two thousand dollars. If the proceeds of the loan are used to refinance an existing loan, the aggregate of the prepaid finance charges for the current refinancing and any previous financings by such licensee or exempt person or affiliate of such licensee or exempt person within two years of the current refinancing shall not exceed the greater of five per cent of the principal amount of the initial loan or two thousand dollars. The provisions of this section shall not prohibit such licensee or exempt person from charging, imposing or causing to be paid, directly or indirectly, prepaid finance charges in addition to those permitted by this section in connection with any additional proceeds received by the borrower in the refinancing, provided such prepaid finance charges on the additional proceeds shall not exceed five per cent of the additional proceeds.

(b) (1) No mortgage lender or mortgage correspondent lender making a secondary mortgage loan may (A) charge, impose or cause to be paid, directly or indirectly, in connection with any secondary mortgage loan transaction, prepaid finance charges that exceed in the aggregate eight per cent of the principal amount of the loan, or (B) include in the loan agreement, under which prepaid finance charges have been assessed, any provision that permits the mortgage lender or mortgage correspondent lender to demand payment of the entire loan balance prior to the scheduled maturity, except that such loan agreement may contain a provision that permits the mortgage lender or mortgage correspondent lender to demand payment of the entire loan balance if any scheduled installment is in default for more than sixty days or if any condition of default set forth in the mortgage note exists.

(2) Any mortgage lender or mortgage correspondent lender who fails to comply with the provisions of this subsection shall be liable to the borrower in an amount equal to the sum of: (A) The amount by which the total of all prepaid finance charges exceeds eight per cent of the principal amount of the loan; (B) eight per cent of the principal amount of the loan or two thousand five hundred dollars, whichever is less; and (C) the costs incurred by the borrower in bringing an action under this subsection, including reasonable attorney’s fees, as determined by the court, provided no such mortgage lender or mortgage correspondent lender shall be liable for more than the amount specified in this subsection in a secondary mortgage loan transaction involving more than one borrower.

(c) For purposes of this section, “additional proceeds” has the same meaning as provided in subdivision (3) of section 36a-746e and “prepaid finance charge” has the same meaning as provided in subdivision (7) of section 36a-746a.

(d) Any mortgage deed to secure a secondary mortgage loan that is recorded in the land records of any town shall contain the word “Mortgage” in the heading, either in capital letters or underscored and shall contain the principal amount of the loan.

(P.A. 01-34, S. 13; P.A. 04-69, S. 11; P.A. 06-45, S. 6: P.A. 07-156, S. 15; P.A. 08-176, S. 31, 54; P.A. 09-207, S. 7; 09-209, S. 23; P.A. 12-96, S. 15.)

History: P.A. 04-69 substituted Subdiv. “(7)” for “(6)” in definition of “prepaid finance charge”; P.A. 06-45 included in prohibition against lenders charging borrowers excessive prepaid finance charges, persons making five or fewer first mortgage loans within any period of 12 consecutive months, effective May 8, 2006; P.A. 07-156 inserted “mortgage lender or first mortgage broker” re licensee, effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 15, from September 30, 2008, to July 1, 2008, designated existing provisions as Subsec. (a) and amended same to add “mortgage correspondent lender licensee”, make a technical change and delete definitions of “additional proceeds” and “prepaid finance charge”, added said definitions as Subsec. (c), added Subsec. (b) re secondary mortgage loan and added Subsec. (d) re mortgage deed to secure a secondary mortgage loan, effective July 1, 2008; P.A. 09-207 amended Subsec. (b)(2) by deleting references to mortgage brokers and making technical changes, effective July 7, 2009; P.A. 09-209 amended Subsec. (a) by making a technical change, effective July 31, 2009; P.A. 12-96 amended Subsec. (a) to make a technical change.



Section 36a-498b - Release of secondary mortgage. Notice of outstanding balance of obligation secured by secondary mortgage.

(a) Each mortgage lender, mortgage correspondent lender and mortgage broker, all as defined in section 36a-485 and licensed under section 36a-489, shall deliver to the mortgagor a release of a secondary mortgage: (1) Upon receipt by such licensee of cash or a certified check in the amount of the outstanding balance of the obligation secured by such mortgage; or (2) upon payment by the payor bank, as defined in section 42a-4-105, of any check that is payable to such licensee or its assignee in the amount of the outstanding balance of the obligation secured by such mortgage.

(b) Each such licensee shall advise any person designated by the mortgagor of the amount of the outstanding balance of the obligation secured by the secondary mortgage granted to such licensee no later than the second business day after the licensee receives a request for such information.

(P.A. 08-176, S. 55.)

History: P.A. 08-176 effective July 1, 2008.



Section 36a-498c - Adoption of mortgage loan policy with respect to subprime mortgage loans and nontraditional mortgage loans.

At least once a year, each mortgage lender and mortgage correspondent lender, both as defined in section 36a-485 and licensed under section 36a-489, shall adopt a mortgage loan policy with respect to subprime mortgage loans and nontraditional mortgage loans made by such mortgage lender or such mortgage correspondent lender based on and consistent with the most current version of the Conference of State Bank Supervisors, American Association of Residential Mortgage Regulators and National Association of Consumer Credit Administrators Statement on Subprime Mortgage Lending, and the Conference of State Bank Supervisors and American Association of Residential Mortgage Regulators Guidance on Nontraditional Mortgage Product Risks. Such licensees shall comply with such policy and develop and implement internal controls that are reasonably designed to ensure such compliance. The mortgage loan policy and any residential mortgage loan, as defined in section 36a-485, made pursuant to the policy shall be subject to examination concerning prudent lending practices by the commissioner.

(P.A. 08-176, S. 56; P.A. 09-209, S. 4.)

History: P.A. 08-176 effective July 1, 2008; P.A. 09-209 changed “mortgage loan” to “residential mortgage loan” and “Banking Commissioner” to “commissioner”, effective July 31, 2009.



Section 36a-498d - Unique identifier.

The unique identifier of any mortgage loan originator or loan processor or underwriter licensed under section 36a-489 shall be clearly shown on all residential mortgage loan application forms, solicitations or advertisements, including business cards or web sites, and any other documents as established by rule, regulation or order of the commissioner.

(P.A. 09-209, S. 21; P.A. 11-216, S. 24.)

History: P.A. 09-209 effective July 31, 2009; P.A. 11-216 deleted reference to Sec. 36a-485, added reference to loan processor or underwriter, deleted “originating a residential mortgage loan” and made technical changes.



Section 36a-498e - Prohibited acts.

No person or individual who is required to be licensed and who is subject to sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b may:

(1) Directly or indirectly employ any scheme, device or artifice to defraud or mislead borrowers or lenders or to defraud any person;

(2) Engage in any unfair or deceptive practice toward any person;

(3) Obtain property by fraud or misrepresentation;

(4) Solicit or enter into a contract with a borrower that provides in substance that such person or individual may earn a fee or commission through “best efforts” to obtain a loan even though no loan is actually obtained for the borrower;

(5) Solicit, advertise or enter into a contract for specific interest rates, points or other financing terms unless the terms are actually available at the time of soliciting, advertising or contracting;

(6) Conduct any business as a mortgage lender, mortgage correspondent lender, mortgage broker, mortgage loan originator or loan processor or underwriter without holding a valid license as required under sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b or assist or aide and abet any person in the conduct of business as a mortgage lender, mortgage correspondent lender, mortgage broker, mortgage loan originator or loan processor or underwriter without a valid license as required under said sections;

(7) Fail to make disclosures as required by sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b and any other applicable state or federal law including regulations thereunder;

(8) Fail to comply with sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b or rules or regulations adopted under said sections or fail to comply with any other state or federal law, including the rules and regulations thereunder, applicable to any business authorized or conducted under said sections;

(9) Make, in any manner, any false or deceptive statement or representation including, with regard to the rates, points or other financing terms or conditions for a residential mortgage loan, or engage in bait and switch advertising;

(10) Negligently make any false statement or knowingly and wilfully make any omission of material fact in connection with any information or reports filed with a governmental agency or the system, as defined in section 36a-485, or in connection with any investigation conducted by the Banking Commissioner or another governmental agency;

(11) Make any payment, threat or promise, directly or indirectly, to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan as defined in section 36a-485 or make any payment, threat or promise, directly or indirectly, to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property;

(12) Collect, charge, attempt to collect or charge or use or propose any agreement purporting to collect or charge any fee prohibited by sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b;

(13) Cause or require a borrower to obtain property insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the property insurer; or

(14) Fail to truthfully account for moneys belonging to a party to a residential mortgage loan transaction.

(P.A. 09-209, S. 20; Sept. Sp. Sess. P.A. 09-7, S. 96; P.A. 11-216, S. 25.)

History: P.A. 09-209 effective July 31, 2009; Sept. Sp. Sess. P.A. 09-7 added “who is required to be licensed and who is” in introductory language, effective October 5, 2009; P.A. 11-216 amended Subdiv. (6) to add references to loan processor or underwriter.



Section 36a-498f - Authority of commissioner re investigations and examinations. Prohibited acts by subjects of investigation or examination.

(a) In addition to any authority provided under this title, the Banking Commissioner shall have the authority to conduct investigations and examinations as follows:

(1) For purposes of initial licensing, license renewal, license suspension, license conditioning, license revocation or termination, or general or specific inquiry or investigation to determine compliance with sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b, the commissioner may access, receive and use any books, accounts, records, files, documents, information or evidence including, but not limited to: (A) Criminal, civil and administrative history information; (B) personal history and experience information including independent credit reports obtained from a consumer reporting agency described in Section 603(p) of the federal Fair Credit Reporting Act, 15 USC 1681a; and (C) any other documents, information or evidence the commissioner deems relevant to the inquiry or investigation regardless of the location, possession, control or custody of such documents, information or evidence.

(2) For the purposes of investigating violations or complaints arising under sections 36a-485 to 36a-498f, inclusive, 36a-534a or 36a-534b or for the purposes of examination, the commissioner may review, investigate or examine any licensee, individual or person subject to said sections as often as necessary in order to carry out the purposes of said sections. The commissioner may direct, subpoena or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of any such examination or investigation, and may direct, subpoena or order such person to produce books, accounts, records, files and any other documents the commissioner deems relevant to the inquiry.

(b) Each licensee, individual or person subject to sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b shall make or compile reports or prepare other information as directed by the commissioner in order to carry out the purposes of this section including accounting compilations, information lists and data concerning loan transactions in a format prescribed by the commissioner or such other information the commissioner deems necessary to carry out the purposes of this section.

(c) In making any examination or investigation authorized by this section, the commissioner may control access to any documents and records of the licensee or person under examination or investigation. The commissioner may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no individual or person shall remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the commissioner. Unless the commissioner has reasonable grounds to believe the documents or records of the licensee have been, or are at risk of being, altered or destroyed for purposes of concealing a violation of sections 36a-485 to 36a-498f, inclusive, 36a-534a or 36a-534b, the licensee or owner of the documents and records shall have access to the documents or records as necessary to conduct its ordinary business affairs.

(d) In order to carry out the purposes of this section, the commissioner may:

(1) Retain attorneys, accountants or other professionals and specialists as examiners, auditors or investigators to conduct or assist in the conduct of examinations or investigations;

(2) Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures, and documents, records, information or evidence obtained under this section;

(3) Use, hire, contract or employ public or privately available analytical systems, methods or software to examine or investigate the licensee, individual or person subject to sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b;

(4) Accept and rely on examination or investigation reports made by other government officials, within or without this state; and

(5) Accept audit reports made by an independent certified public accountant for the licensee, individual or person subject to sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation or other writing of the commissioner.

(e) The authority of this section shall remain in effect, whether such licensee, individual or person subject to sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b acts or claims to act under any licensing or registration law of this state, or claims to act without such authority.

(f) No licensee, individual or person subject to investigation or examination under this section may knowingly withhold, abstract, remove, mutilate, destroy or secrete any books, records, computer records or other information.

(P.A. 09-209, S. 19.)

History: P.A. 09-209 effective July 31, 2009.



Section 36a-498g - Severability.

If any provision or application of section 36a-21, sections 36a-485 to 36a-498f, inclusive, or sections 36a-534a and 36a-534b to any person or circumstance is held invalid by a court of this state, the remainder of said sections or the application of such provision to other persons or circumstances shall not be affected.

(P.A. 09-209, S. 22.)

History: P.A. 09-209 effective July 31, 2009.



Section 36a-510 to 36a-517 - (Formerly Secs. 36-224a to 36-224h). Definitions. License required; violations. Persons exempt from license requirement. License as secondary mortgage lender, secondary mortgage correspondent lender or secondary mortgage broker; prerequisites; application for license; denial of application for license. License and processing fees; expiration of licenses; fees nonrefundable. License. Records to be maintained by licensee. Suspension, revocation or refusal to renew license or taking of other action.

Sections 36a-510 to 36a-517, inclusive, are repealed, effective July 1, 2008.

(P.A. 77-228, S. 1–8; 77-604, S. 81, 84; 77-614, S. 161, 587, 610; P.A. 78-216, S. 1–7; 78-303, S. 85, 136; P.A. 80-67, S. 1–5; 80-482, S. 251, 345, 348; P.A. 81-472, S. 69, 159; P.A. 82-174, S. 1, 14; P.A. 86-403, S. 76, 132; P.A. 87-9, S. 2, 3; 87-66; P.A. 88-14; 88-150, S. 2; 88-230, S. 1, 12; P.A. 89-211, S. 40; P.A. 90-98, S. 1, 2; 90-184, S. 1–4; P.A. 92-12, S. 64; 92-89, S. 4, 20; 92-132, S. 1, 5; P.A. 93-130, S. 1, 3; 93-142, S. 4, 7, 8; P.A. 94-104, S. 1; 94-122, S. 240–245, 340; P.A. 96-71, S. 3, 8; P.A. 99-63, S. 4; P.A. 00-61, S. 3, 9; P.A. 02-111, S. 15–22; P.A. 04-69, S. 12–15; P.A. 05-46, S. 4, 5; P.A. 06-45, S. 7–9; P.A. 07-91, S. 4–6, 18; 07-156, S. 16–22; P.A. 08-176, S. 31, 83, 84.)



Section 36a-518 - (Formerly Sec. 36-224i). Regulations.

Section 36a-518 is repealed, effective October 1, 2002.

(P.A. 77-228, S. 9; P.A. 02-111, S. 51.)



Section 36a-519 to 36a-524 - (Formerly Secs. 36-224j to 36-224o). Prepayment penalties. Release of secondary mortgage; notice of loan balance. Limitation on prepaid finance charges; demand for payment prior to maturity; liability of mortgage lender to borrower for noncompliance; refundability of advance fees; exceptions; prohibited acts by mortgage lenders and secondary mortgage brokers re borrowers. Mortgage deeds. Applications and referrals from unlicensed secondary mortgage brokers or originators. Advertisements.

Sections 36a-519 to 36a-524, inclusive, are repealed, effective July 1, 2008.

(P.A. 80-67, S. 6, 7; P.A. 83-460, S. 1–3; P.A. 84-69, S. 1, 3; P.A. 90-184, S. 5, 6; P.A. 91-306, S. 4–6; P.A. 92-132, S. 2, 5; P.A. 93-130, S. 2, 3; P.A. 94-122, S. 246–248, 340; P.A. 99-63, S. 5; P.A. 01-34, S. 14; P.A. 02-12, S. 3; 02-111, S. 23–27; P.A. 03-61, S. 1, 2; P.A. 06-45, S. 10; P.A. 07-118, S. 2; 07-156, S. 23, 24; P.A. 08-176, S. 31, 83, 84.)



Section 36a-534a - Notice of discriminatory lending practices. Violation as grounds for license suspension, revocation or nonrenewal.

(a) Any mortgage broker, or mortgage lender or mortgage correspondent lender, as defined in section 36a-485 and licensed pursuant to section 36a-489, shall notify the commissioner by written affidavit if any such mortgage broker, mortgage lender or mortgage correspondent lender, as a result of a transaction in which such mortgage broker, mortgage lender or mortgage correspondent lender was involved, reasonably believes that the lending practices of a financial institution or federal bank violate section 36a-737 or 46a-66. Such mortgage broker, mortgage lender or mortgage correspondent lender shall provide the commissioner with any written document containing lending restrictions which a financial institution or federal bank has provided to such mortgage broker, mortgage lender or mortgage correspondent lender. In the event the commissioner finds that there is a reasonable basis for said notification, the commissioner shall notify the Commission on Human Rights and Opportunities of said notification and the action the commissioner plans to take with respect thereto.

(b) The commissioner may suspend, revoke or refuse to renew the license of any such broker or lender who violates subsection (a) of this section.

(P.A. 98-221; P.A. 99-36, S. 31; P.A. 02-111, S. 28; P.A. 08-176, S. 57.)

History: P.A. 99-36 made technical changes; P.A. 02-111 amended Subsec. (a) by adding references to “first” mortgage broker, “secondary mortgage” broker and “mortgage” lender and made a technical change in Subsec. (b); P.A. 08-176 amended Subsec. (a) to add references to “mortgage correspondent lender” and make conforming changes, effective July 1, 2008.



Section 36a-534b - Participation in system. Authority of commissioner to establish requirements. Reports.

(a)(1) In addition to any other duties imposed upon the commissioner by law, the commissioner shall require mortgage lenders, mortgage correspondent lenders, mortgage brokers, mortgage loan originators and loan processors or underwriters to be licensed and registered through the system. In order to carry out this requirement, the commissioner shall participate in the system and permit the system to process applications for mortgage lender, mortgage correspondent lender, mortgage broker, mortgage loan originator and loan processor or underwriter licenses in this state and receive and maintain records related to such licenses that are allowed or required to be maintained by the commissioner. For this purpose, the commissioner may establish requirements as necessary for participation in the system, including: (A) Background checks for criminal history through (i) fingerprint or other databases, (ii) civil or administrative records, or (iii) credit history or any other information as deemed necessary by the system; (B) the payment of fees to apply for or renew licenses through the system; (C) the setting or resetting of renewal or reporting dates; and (D) the requirements for amending or surrendering a license or any other such activities as the commissioner deems necessary for participation in the system. For the purpose of participating in the system, the commissioner may waive or modify, in whole or in part, by regulation or order, any requirement of this section and sections 36a-485 to 36a-498f, inclusive, and 36a-534a and establish new requirements as reasonably necessary to participate in the system. For the purposes of implementing an orderly and efficient licensing process, the commissioner may adopt licensing regulations, in accordance with the provisions of chapter 54, and interim procedures for licensing and acceptance of applications. For previously licensed individuals, the commissioner may establish expedited review and licensing procedures.

(2) The commissioner shall report regularly to the system violations of and enforcement actions under sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b and other relevant information.

(3) The commissioner may establish relationships or enter into contracts with the system or other entities designated by the system to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b.

(4) For the purposes of sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b, and to reduce the points of contact that the Federal Bureau of Investigation may have to maintain for purposes of subsections (b) and (c) of section 36a-488, the commissioner may use the system as a channeling agent for requesting information from and distributing information to the United States Department of Justice or any governmental agency.

(5) For the purposes of sections 36a-485 to 36a-498f, inclusive, 36a-534a and 36a-534b, and to reduce the points of contact that the commissioner may have to maintain for purposes of subsections (b) and (c) of section 36a-488, the commissioner may use the system as a channeling agent for requesting and distributing information to and from any source, as directed by the commissioner.

(6) Mortgage lenders, mortgage correspondent lenders, mortgage brokers, mortgage loan originators and, effective October 1, 2011, individuals licensed as loan processors or underwriters may challenge information entered into the system by the commissioner. Such challenge shall (A) be made in writing to the commissioner, (B) set forth the specific information being challenged, and (C) include any evidence which supports the challenge. Challenges shall be limited to the factual accuracy of information within the system. If the commissioner determines that the information entered into the system is factually inaccurate, the commissioner shall take prompt action to correct such information. Nothing in this subdivision shall be construed to permit a challenge under this section to the merits or factual basis of any administrative action taken by the commissioner pursuant to this title.

(b) (1) Each first mortgage lender license and secondary mortgage lender license in existence on June 30, 2008, shall be deemed on and after July 1, 2008, to be a mortgage lender license, as defined in section 36a-485; (2) each first mortgage correspondent lender license and secondary mortgage correspondent lender license in existence on June 30, 2008, shall be deemed on and after July 1, 2008, to be a mortgage correspondent lender license, as defined in section 36a-485; (3) each first mortgage broker license and secondary mortgage broker license in existence on June 30, 2008, shall be deemed on and after July 1, 2008, to be a mortgage broker license, as defined in section 36a-485; and (4) each originator registration in existence on June 30, 2008, shall be deemed on and after July 1, 2008, to be a mortgage loan originator license, as defined in section 36a-485.

(c) (1) Each person licensed on July 1, 2008, as a mortgage lender, mortgage correspondent lender, mortgage broker or mortgage loan originator shall, prior to October 1, 2008, transition on to the system by submitting all licensing and license-related information required by the system for this state.

(2) On and after July 1, 2008, any licensing or license-related filings shall be submitted exclusively through the system.

(3) Any person making any filing or submission of any information on the system shall do so in accordance with the procedures and requirements of the system and pay the applicable fees or charges to the system. Each mortgage lender, mortgage correspondent lender, mortgage broker, mortgage loan originator and loan processor or underwriter licensee and each exempt registrant, to the extent required by the system, shall timely submit to the system accurate reports of condition that shall be in such form and shall contain such information as the system may require. Failure by a licensee to submit a timely and accurate report of condition shall constitute a violation of this provision. Failure of an exempt registrant to timely and accurately submit a report of condition shall form a basis to inactivate the licenses of all sponsored mortgage loan originators or loan processor or underwriters. To the extent that the system does not require submission of reports of condition by individual mortgage loan originator or loan processor or underwriter licensees, such individual licensees shall timely and accurately report all required information in their possession to their sponsor for purposes of their sponsor’s reporting obligation. Failure of an individual licensee to timely and accurately report required information in their possession to their sponsor shall constitute a violation of this provision.

(d) Notwithstanding the provisions of this section, any initial application for a license submitted on the system between October 1, 2008, and December 31, 2008, shall not be approved by the commissioner prior to January 1, 2009.

(P.A. 08-176, S. 39; P.A. 09-209, S. 3; P.A. 11-216, S. 26–28; P.A. 12-96, S. 2, 16.)

History: P.A. 08-176 effective July 1, 2008; P.A. 09-209 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and amending same to add provisions re system licensing and participation requirements for mortgage lenders, mortgage correspondent lenders, mortgage brokers and mortgage loan originators to be established by commissioner, and by adding Subdivs. (2) to (6) re collecting and sharing information and establishing process by which to challenge information entered into system, amended Subsec. (c)(3) by requiring lenders, brokers and loan originators to submit reports of condition to system, and changed “Nationwide Mortgage Licensing System” to “system” in Subsecs. (a), (c) and (d), effective July 31, 2009; P.A. 11-216 amended Subsec. (a)(6) to delete provision requiring commissioner to establish process, add provision re loan processors or underwriters licensees and add requirements re challenge of information, effective July 13, 2011, and amended Subsecs. (a)(1) and (c)(3) to add references to loan processor or underwriter and make technical changes, effective October 1, 2011; P.A. 12-96 amended Subsec. (a)(1) to make a technical change and amended Subsec. (c)(3) to add “and each exempt registrant, to the extent required by the system”, insert “timely” re submission, insert “accurate” re reports and add provisions re consequences of failure to submit timely and accurate report of condition or required information in licensee’s possession.



Section 36a-534c - Reports re system.

The Banking Commissioner shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to banks three annual reports that shall include financial statements of the State Regulatory Registry, LLC, concerning the system. Each such financial statement shall cover a twelve-month period. The commissioner shall submit such reports for three consecutive years not later than ten days after receipt of such financial statements by the commissioner.

(P.A. 07-156, S. 25; P.A. 08-176, S. 67; P.A. 12-96, S. 17.)

History: P.A. 07-156 effective September 30, 2008; P.A. 08-176 changed effective date of P.A. 07-156, S. 25, from September 30, 2008, to July 1, 2008, and changed “national mortgage licensing system” to “Nationwide Mortgage Licensing System”, effective July 1, 2008; P.A. 12-96 replaced “Nationwide Mortgage Licensing System described in section 36a-534b” with “system”.



Section 36a-535 - (Formerly Sec. 36-254). Definitions.

As used in sections 36a-535 to 36a-546, inclusive, unless the context otherwise requires:

(1) The terms “goods”, “retail installment sale”, “retail installment contract”, “installment loan contract”, “retail seller” and “retail buyer” have the same meanings as provided in section 36a-770;

(2) “Sales finance company” means any person engaging in this state in the business, in whole or in part, of acquiring retail installment contracts from retail sellers, or installment loan contracts from the holders thereof, by purchase, discount or pledge, or by loan or advance to the holder of either on the security thereof, or otherwise, but does not include a bank, out-of-state bank, Connecticut credit union, federal credit union, or out-of-state credit union, if so engaged.

(1949 Rev., S. 5963; 1949, 1955, S. 2767d; 1957, P.A. 356, S. 1; March, 1958, P.A. 27, S. 50; 1959, P.A. 589, S. 1; 1961, P.A. 116, S. 18; 1969, P.A. 454, S. 27; P.A. 77-604, S. 51, 84; 77-614, S. 161, 610; P.A. 78-121, S. 108, 113; P.A. 80-482, S. 256, 345, 348; P.A. 81-128, S. 5; 81-158, S. 12, 17; P.A. 82-18, S. 2, 4; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 34; P.A. 91-69; P.A. 92-12, S. 74; P.A. 94-122, S. 249, 340.)

History: 1959 act amended Subdiv. (b) by specifying goods means all chattels included in one contract and raising the aggregate price to $6000; 1961 act made various changes to conform to uniform commercial code; 1969 act specified that amount for “other itemized charges ...” is part of time sale price where previously reference was to amount for insurance, other benefits and filing fees in Subsec. (c); P.A. 77-604 revised references to Sec. 42a-9-105; P.A. 77-614 replaced bank commissioner with banking commissioner within the department of business regulation and made banking department a division within said department, effective January 1, 1979; P.A. 78-121 deleted reference to private bankers in Subdiv. (h); P.A. 80-482 restored banking division as independent department and abolished the department of business regulation, allowing corresponding revision of commissioner’s name; P.A. 81-128 eliminated the specific definitions for “goods”, “retail installment sale”, “retail installment contract”, “installment loan contract”, “retail seller” and “retail buyer” and provided those terms would have the definitions found in Sec. 42-83; P.A. 81-158 amended Subsec. (c) by replacing “section 36-396”, which had been repealed, with chapter 657, effective March 31, 1982; P.A. 82-18 changed effective date of P.A. 81-158 from March 31, 1982, to “the effective date of Title VI of Public Law 96-221, as contained in Section 625(a) of Public Law 96-221, as amended”, i.e. October 1, 1982; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed by the Revisors to “commissioner of banking”); P.A. 88-65 redefined “sales finance company” by deleting reference to industrial banks; P.A. 91-69 made technical changes and amended Subsec. (c) to provide that the term “sales finance company” does not include a bank, savings bank, savings and loan association, industrial bank or credit union; P.A. 92-12 redesignated Subdivs.; P.A. 94-122 deleted the definitions of “person” and “commissioner”, renumbered the remaining Subdivs. and made technical changes, effective January 1, 1995; Sec. 36-254 transferred to Sec. 36a-535 in 1995.



Section 36a-536 - (Formerly Sec. 36-255). License required.

No person, unless excluded from the definition of a “sales finance company” as provided in section 36a-535, shall engage in the business of a sales finance company unless licensed as provided in sections 36a-535 to 36a-546, inclusive. A licensee under said sections shall not be required to obtain any other license in this state in order to perform any act permitted or required to be performed by such licensee under said sections.

(1949 Rev., S. 5964 (1), (6); March, 1958, P.A. 27, S. 32; P.A. 81-128, S. 6; P.A. 94-122, S. 250, 340.)

History: P.A. 81-128 eliminated reference to repealed Subsec. (h) of Sec. 36-254 and clarified licensing exemption; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-255 transferred to Sec. 36a-536 in 1995.



Section 36a-537 - (Formerly Sec. 36-256a). Application. Criminal history records check. Abandonment of application.

The application for a license as a sales finance company shall be on a form prescribed by the commissioner, in writing and under oath, together with such exhibits and other pertinent information as the commissioner may require. The application shall include (1) the history of criminal convictions of the applicant; and the partners, if the applicant is a partnership; the members, if the applicant is a limited liability company or association; or the officers, directors and principal employees if the applicant is a corporation; and (2) sufficient information pertaining to the history of criminal convictions, in a form acceptable to the commissioner, on such applicant, partners, directors, members, officers, and principal employees as the commissioner deems necessary to make findings under section 36a-541. The commissioner, in accordance with section 29-17a, may conduct a state and national criminal history records check of the applicant and of each partner, member, officer, director and principal employee of the applicant. The commissioner may deem an application for a license as a sales finance company abandoned if the applicant fails to respond to any request for information required under sections 36a-535 to 36a-546, inclusive, or any regulations adopted pursuant to said sections 36a-535 to 36a-546, inclusive. The commissioner shall notify the applicant, in writing, that if such information is not submitted not later than sixty days after such request, the application shall be deemed abandoned. An application filing fee paid prior to the date an application is deemed abandoned pursuant to this section shall not be refunded. Abandonment of an application pursuant to this section shall not preclude the applicant from submitting a new application for a license under sections 36a-535 to 36a-546, inclusive.

(1967, P.A. 631, S. 1; P.A. 77-614, S. 161, 610; P.A. 87-9, S. 2, 3; P.A. 94-122, S. 251, 340; P.A. 09-208, S. 6; 09-209, S. 39; P.A. 11-216, S. 29.)

History: P.A. 77-614 replaced bank commissioner with banking commissioner, effective January 1, 1979; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 94-122 changed “commissioner of banking” to “commissioner”, effective January 1, 1995; Sec. 36-256a transferred to Sec. 36a-537 in 1995; P.A. 09-208 added requirements that application include a history of criminal convictions and sufficient information pertaining to such convictions, effective July 7, 2009; P.A. 09-209 made technical changes, effective July 9, 2009; P.A. 11-216 deleted provision re ten-year period re history of criminal convictions, added provision authorizing commissioner to conduct state and national criminal history records checks of applicant and each partner, member, officer, director and principal employee of applicant and added provisions re abandonment of application.



Section 36a-538 - (Formerly Sec. 36-256b). Payment of cost of investigation.

Each person applying for a license as a sales finance company or a renewal thereof shall pay the actual cost, at the discretion of and as determined by the commissioner, of any investigation or examination made of such person by the commissioner.

(1967, P.A. 631, S. 7; P.A. 94-122, S. 252, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-256b transferred to Sec. 36a-538 in 1995.



Section 36a-539 - (Formerly Sec. 36-257). License fee. Automatic suspension of license. Notice. Opportunity for hearing.

(a) Each person applying to the commissioner for a sales finance company license shall pay a license fee of eight hundred dollars, provided if such application is filed not earlier than one year before the date such license will expire, such person shall pay a license fee of four hundred dollars. Each license issued pursuant to sections 36a-535 to 36a-546, inclusive, shall expire at the close of business on September thirtieth of the odd-numbered year following its issuance unless such license is renewed, provided any license that is renewed effective July 1, 2003, shall expire on September 30, 2005. Whenever an application for a license is filed under this section by any person who was a licensee under sections 36a-535 to 36a-546, inclusive, and whose license expired less than sixty days prior to the date such application was filed, such application shall be accompanied by a one-hundred-dollar processing fee in addition to the application fee. Not more than one place of business shall be maintained under the same license, but the commissioner may issue more than one license to the same licensee upon receipt of an application and the payment of the appropriate license fee.

(b) If the commissioner determines that a check filed with the commissioner to pay a fee under subsection (a) of this section has been dishonored, the commissioner shall automatically suspend the license. The commissioner shall give the licensee notice of the automatic suspension pending proceedings for revocation and an opportunity for a hearing on such action in accordance with section 36a-51.

(c) No abatement of the license fee shall be made if the license is surrendered, revoked or suspended prior to the expiration of the period for which it was issued. All fees required by this section and section 36a-542 shall be nonrefundable.

(1949 Rev., S. 5964 (3); 1953, S. 2768d; 1959, P.A. 204, S. 1; 1967, P.A. 631, S. 2; P.A. 73-392; P.A. 88-150, S. 4; P.A. 92-89, S. 6, 20; P.A. 94-104, S. 3; 94-122, S. 253, 340; P.A. 96-71, S. 4, 8; P.A. 02-111, S. 29; P.A. 04-69, S. 16.)

History: 1959 act increased fees by 50%; 1967 act added provision requiring applicant to pay fee for period ending June thirtieth next succeeding the issuance of license and specifying that fee will be returned if application is denied or withdrawn, retaining fee amounts and dates as before; P.A. 73-392 increased $150 and $75 fees previously in effect to $200 and $100, respectively; P.A. 88-150 amended the section by providing that the license fee is nonrefundable, increasing the fee to $200 and adding the provision re expiration of licenses on June thirtieth; P.A. 92-89 increased the license fee from $200 to $400; P.A. 94-104 added a $100 processing fee for a person whose license expired within 60 days of his application; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-257 transferred to Sec. 36a-539 in 1995; P.A. 96-71 deleted “nonrefundable” in Subsec. (a) and added Subsec. (b) to make all fees required by this section and section 36a-542 nonrefundable, effective July 1, 1996; P.A. 02-111 amended Subsec. (a) by providing that the license fee for “sales finance company” license is $800, provided if application is filed not earlier than one year before the expiration date of license, fee is $400, adding provision re license that is renewed effective July 1, 2003, shall expire on September 30, 2005, and adding provision re licenses issued pursuant to Secs. 36a-535 to 36a-546, inclusive, shall expire at the close of business on September thirtieth of the odd-numbered year following its issuance; P.A. 04-69 inserted new Subsec. (b), requiring commissioner to automatically suspend license if commissioner determines that a check filed to pay the license fee has been dishonored and requiring commissioner to give notice of the automatic suspension pending proceedings for revocation and an opportunity for a hearing in accordance with Sec. 36a-51, and redesignated existing Subsec. (b) as Subsec. (c).



Section 36a-540 - (Formerly Sec. 36-258). License.

Each license shall specify the location at which the business is to be conducted. Each license shall be maintained at the location for which it was issued and shall be available for public inspection. Such license shall not be transferable or assignable. Any change of location of a licensee shall require only prior written notice to the commissioner. No licensee shall use any name other than the name specified on the license issued by the commissioner. Not later than fifteen days after a licensee ceases to engage in this state in the business of a sales finance company for any reason, including a business decision to terminate operations in this state, license revocation, bankruptcy or voluntary dissolution, such licensee shall surrender to the commissioner in person or by registered or certified mail its license for each location in which such licensee has ceased to engage in such business.

(1949 Rev., S. 5964 (4); 1957, P.A. 356, S. 2; P.A. 02-111, S. 30; P.A. 08-119, S. 6.)

History: Sec. 36-258 transferred to Sec. 36a-540 in 1995; P.A. 02-111 replaced former provisions with provisions re license to specify location at which business is conducted, license maintenance and availability for public inspection, license not transferable or assignable, notice to commissioner of change of location and licensee’s use of specified name; P.A. 08-119 added requirement for surrender of license when licensee ceases to engage in the business of a sales finance company.



Section 36a-541 - (Formerly Sec. 36-259a). Authority of commissioner to issue license or deny application for license. Withdrawal of application.

If the commissioner finds, upon the filing of an application for a license as a sales finance company, that the financial responsibility, character, reputation, integrity and general fitness of the applicant and of the partners thereof if the applicant is a partnership, of the members if the applicant is a limited liability company or association, and of the officers, directors and principal employees if the applicant is a corporation, are such as to warrant belief that the business will be operated soundly and efficiently, in the public interest and consistent with the purposes of sections 36a-535 to 36a-546, inclusive, the commissioner may thereupon issue the applicant the license. If the commissioner fails to make such findings, or if the commissioner finds that the applicant has made any material misstatement in the application, the commissioner shall not issue a license, and shall notify the applicant of the denial and the reasons for such denial. The commissioner may deny an application if the commissioner finds that the applicant or any partner, member, officer, director or principal employee of the applicant has been convicted of any misdemeanor involving any aspect of the sales finance business, or any felony. Any denial of an application by the commissioner shall, when applicable, be subject to the provisions of section 46a-80. Withdrawal of an application for a license shall become effective upon receipt by the commissioner of a notice of intent to withdraw such application. The commissioner may deny a license up to the date one year after the date the withdrawal became effective.

(1967, P.A. 631, S. 3; P.A. 94-122, S. 254, 340; P.A. 02-111, S. 31; P.A. 09-208, S. 7; P.A. 11-216, S. 30.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-259a transferred to Sec. 36a-541 in 1995; P.A. 02-111 replaced former Subsecs. (a) and (b) with provisions re findings, issuance of license and denial of application; P.A. 09-208 authorized commissioner to deny application based on certain criminal convictions, specified when withdrawal of application becomes effective, and provided that commissioner may deny license up to 1 year after date the withdrawal became effective, effective July 7, 2009; P.A. 11-216 deleted provision re ten-year period re misdemeanor and felony convictions.



Section 36a-542 - (Formerly Sec. 36-259b). Renewal of license. Automatic suspension of license or renewal license. Notice. Opportunity for hearing.

(a) Each person licensed as a sales finance company may renew such license by filing with the commissioner on or before September first of the year in which the license expires or, in the case of a license that expires on June 30, 2003, on or before June 1, 2003, a renewal application on a form prescribed by the commissioner under oath, together with such exhibits and other pertinent information as the commissioner may require. The license fee shall be eight hundred dollars, provided the license fee for renewal of a license that expires on June 30, 2003, shall be nine hundred dollars. Any renewal application filed with the commissioner under this section after September first, or in the case of a license that expires on June 30, 2003, after June 1, 2003, shall be accompanied by a one-hundred-dollar late fee and any such filing shall be deemed to be timely and sufficient for purposes of subsection (b) of section 4-182.

(b) If the commissioner determines that a check filed with the commissioner to pay a fee under subsection (a) of this section for a renewal application has been dishonored, the commissioner shall automatically suspend the license or a renewal license that has been issued but is not yet effective. The commissioner shall give the licensee notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing on such actions in accordance with section 36a-51.

(1967, P.A. 631, S. 4; P.A. 74-235, S. 1, 2; P.A. 94-104, S. 4; 94-122, S. 255, 340; P.A. 96-71, S. 5, 8; P.A. 02-111, S. 32; P.A. 04-69, S. 17; P.A. 05-46, S. 6.)

History: P.A. 74-235 raised fee from $150 to $200; P.A. 94-104 changed fee to nonrefundable fee, increased the fee from $200 to $400 and added a $100 late fee; P.A. 94-122 changed “him” to “the commissioner”, effective January 1, 1995; Sec. 36-259b transferred to Sec. 36a-542 in 1995; P.A. 96-71 substituted “license fee” for “nonrefundable fee”, effective July 1, 1996; P.A. 02-111 changed time for filing renewal application to on or before September first of year in which the license expires or, in the case of a license that expires on June 30, 2003, on or before June 1, 2003, revising dates constituting untimely filing accordingly, increased license fee to $800, and added provision re $900 fee for license that expires on June 30, 2003; P.A. 04-69 designated existing provisions as Subsec. (a) and added new Subsec. (b) requiring commissioner to automatically suspend license or renewal license if commissioner determines that a check filed to pay the fee for a renewal application has been dishonored and requiring commissioner to give notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing in accordance with Sec. 36a-51; P.A. 05-46 amended Subsec. (a) to provide that renewal application filed with commissioner after September first, accompanied by late fee, shall be deemed to be timely and sufficient for purposes of Sec. 4-182(b).



Section 36a-543 - (Formerly Sec. 36-260a). Suspension, revocation or refusal to renew license or taking of other action. Enforcement powers of commissioner.

(a) The commissioner may suspend, revoke or refuse to renew any sales finance company license or take any other action, in accordance with section 36a-51, if the commissioner finds that: (1) The licensee, knowingly or without the exercise of due care to prevent such violation, has violated any provision of sections 36a-535 to 36a-546, inclusive, or of any other law regulating installment sales financing, or has failed to comply with any demand or requirement, made by the commissioner under and within the authority of sections 36a-535 to 36a-546, inclusive; or (2) there has been any material misstatement or failure to give a true reply to a question in the application for the license; or (3) the licensee has defrauded any retail buyer to the buyer’s damage; or wilfully failed to perform any written agreement with any retail buyer; or (4) any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the commissioner’s denial of such license originally; or (5) in the case of a licensee other than a natural person, (A) any officer, director, trustee, member or partner of such licensee has been guilty of any act or omission which would be cause for revoking or suspending a license of such party as an individual; or (B) any other agent or employee of such licensee has been guilty of such act or omission and the licensee has approved or had knowledge thereof and, after such approval or knowledge, has retained the benefit, proceeds, profit or advantage of such act or omission or otherwise ratified it.

(b) The commissioner in the commissioner’s discretion may revoke or suspend only the particular license with respect to which grounds for revocation or suspension are of general application to all locations, or if to more than one location, operated by such licensee, the commissioner shall revoke or suspend all of the licenses issued to such licensee or those licenses to which the grounds for revocation or suspension apply, as the case may be.

(c) No suspension, revocation or surrender of any license shall impair or affect the obligation of any installment contract, obligation or credit agreement lawfully acquired previously thereto by the licensee.

(d) Whenever it appears to the commissioner that any person has violated, is violating or is about to violate any provision of sections 36a-535 to 36a-546, inclusive, or any regulation adopted under said sections, or that any licensee has defrauded any retail buyer to the buyer’s damage or wilfully failed to perform any written agreement with any retail buyer, the commissioner may take action against such person or such licensee in accordance with sections 36a-50 and 36a-52.

(1967, P.A. 631, S. 5; 1971, P.A. 179, S. 22; 870, S. 93; P.A. 74-254, S. 11; P.A. 82-174, S. 4, 13, 14; P.A. 92-12, S. 75; P.A. 93-194, S. 3, 7; P.A. 94-122, S. 256, 340; P.A. 02-111, S. 33; P.A. 04-69, S. 18; P.A. 07-91, S. 19.)

History: 1971 acts required appeal to return day between 12 and 30 days after service rather than to “next” or “next but one” return day after service and, effective September 1, 1971, replaced superior court with court of common pleas except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 74-254 repealed Subsec. (g) which had contained appeal provisions; P.A. 82-174 amended Subsec. (a) by authorizing the commissioner to “refuse to renew” a license and providing that after 10 days’ written notice and allowing the licensee a reasonable opportunity to be heard the commissioner may suspend, revoke or refuse to renew a license repealing former Subsec. (b) re mandatory hearing prior to revocation or suspension; P.A. 92-12 redesignated Subsecs. and made technical changes; P.A. 93-194 amended Subsec. (c) re effectiveness of a surrender of any license by a licensee when the commissioner has instituted a proceeding to suspend, revoke or refuse to renew such license, effective June 23, 1993; P.A. 94-122 deleted Subsec. (c) re surrender of licenses, relettered former Subsecs. (d) and (e) as Subsecs. (c) and (d), deleted Subsec. (f) re investigating complaints of violations by licensees, added new Subsec. (e) re enforcement actions against violators and made technical changes, effective January 1, 1995; Sec. 36-260a transferred to Sec. 36a-543 in 1995; P.A. 02-111 amended Subsec. (a) by adding provision re “sales finance company” license, changing “refusal to issue” to “denial of” such license, and adding “member” in Subdiv. (5)(A), amended Subsec. (b) to change “place of business” to “location”, deleted former Subsec. (d) re rules and redesignated existing Subsec. (e) as Subsec. (d); P.A. 04-69 amended Subsec. (d) to allow commissioner to take action against violator or licensee in accordance with Sec. 36a-52 and added provision authorizing action whenever it appears that any licensee has defrauded any retail buyer to the buyer’s damage or wilfully failed to perform any written agreement with any retail buyer; P.A. 07-91 amended Subsec. (a) to authorize commissioner to take any other action, in accordance with Sec. 36a-51, effective June 5, 2007.



Section 36a-544 - (Formerly Sec. 36-260b). Regulations.

(a) The commissioner may adopt regulations, in accordance with chapter 54, as necessary to carry out the provisions of sections 36a-535 to 36a-546, inclusive, including the defining of any terms, whether or not used in said sections, so far as the definitions are not inconsistent with the provisions of said sections.

(b) No regulation may be adopted under this section unless the commissioner finds that the action is necessary or appropriate in the public interest or for the protection of purchasers and consistent with the purposes fairly intended by the policy and provisions of sections 36a-535 to 36a-546, inclusive.

(1967, P.A. 631, S. 6; P.A. 94-122, S. 257, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-260b transferred to Sec. 36a-544 in 1995.



Section 36a-545 - (Formerly Sec. 36-262a). Books and records.

Each applicant or licensee shall have established bookkeeping methods and shall keep books and records at the place of business specified in the license in a form and manner satisfactory to the commissioner, or shall make such books and records available at such place of business not later than five business days after requested by the commissioner. All such books and records shall be preserved for at least two years after the making of the final entry therein.

(1967, P.A. 631, S. 8; P.A. 00-61, S. 4, 9.)

History: Sec. 36-262a transferred to Sec. 36a-545 in 1995; P.A. 00-61 added provision re availability of books and records at place of business, effective July 1, 2000.



Section 36a-546 - (Formerly Sec. 36-263). Penalty.

Any individual, corporation, partnership, limited partnership, association or other unincorporated enterprise, and any responsible officer, partner or employee thereof, who wilfully fails to comply with or violates any of the provisions of sections 36a-535 to 36a-545, inclusive, or who engages in business as a sales finance company without being licensed as a sales finance company by the commissioner in accordance with the provisions of said sections, shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 5968.)

History: Sec. 36-263 transferred to Sec. 36a-546 in 1995.

Cited. 139 C. 425.



Section 36a-555 - (Formerly Sec. 36-225). Loan business to be licensed.

No person shall (1) engage in the business of making loans of money or credit; (2) make, offer, broker or assist a borrower in Connecticut to obtain such a loan; or (3) in whole or in part, arrange such loans through a third party or act as an agent for a third party, regardless of whether approval, acceptance or ratification by the third party is necessary to create a legal obligation for the third party, through any method, including, but not limited to, mail, telephone, Internet or any electronic means, in the amount or to the value of fifteen thousand dollars or less for loans made under section 36a-563 or section 36a-565, and charge, contract for or receive a greater rate of interest, charge or consideration than twelve per cent per annum therefor, unless licensed to do so by the commissioner pursuant to sections 36a-555 to 36a-573, inclusive. The provisions of this section shall not apply to (A) a bank, (B) an out-of-state bank, (C) a Connecticut credit union, (D) a federal credit union, (E) an out-of-state credit union, (F) a savings and loan association wholly owned subsidiary service corporation, (G) a person to the extent that such person makes loans for agricultural, commercial, industrial or governmental use or extends credit through an open-end credit plan, as defined in subdivision (8) of subsection (a) of section 36a-676, for the retail purchase of consumer goods or services, (H) a mortgage lender or mortgage correspondent lender licensed pursuant to section 36a-489 when making residential mortgage loans, as defined in section 36a-485, or (I) a licensed pawnbroker.

(1949 Rev., S. 5937; 1949, S. 2753d; 1957, P.A. 439, S. 1; 1963, P.A. 175, S. 1; 1969, P.A. 242, S. 1; P.A. 77-129, S. 1; 77-183, S. 1, 2; P.A. 78-121, S. 71, 113; 78-303, S. 50, 136; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 33; P.A. 89-338, S. 1; P.A. 92-12, S. 65; P.A. 94-122, S. 258, 340; P.A. 97-13, S. 1; P.A. 98-264; P.A. 02-111, S. 34; P.A. 04-69, S. 19; P.A. 08-176, S. 58; P.A. 09-208, S. 40; 09-209, S. 18.)

History: 1963 act increased limit from $600 to $1,000 and added reference to charge or consideration in provision re 12% interest; 1969 act increased limit to $1,800 and deleted reference to loans of “goods or things in action”; P.A. 77-129 increased limit to $5,000; P.A. 77-183 authorized loans by building or savings and loan associations and wholly owned subsidiary service corporations; P.A. 78-121 included federal credit unions, deleted private bankers and referred to savings and loan associations rather than “building or” savings and loan associations in authority to make loans; P.A. 78-303 replaced banking commission with banking commissioner in keeping with requirements of P.A. 77-614 which repealed the commission; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 88-65 deleted a reference to industrial banks; P.A. 89-338 increased the limit from $5,000 to $10,000 for loans made under Sec. 36-233b, clarified that the section applies to out-of-state institutions and added the exception for entities making loans for agricultural, commercial, industrial or governmental use or extending credit through certain open-end credit plans; P.A. 92-12 made technical changes; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-225 transferred to Sec. 36a-555 in 1995; P.A. 97-13 increased limit from $5,000 to $15,000 for loans made under Sec. 36a-563, deleted reference to limit of $10,000 for loans made under Sec. 36a-565, and made reference to limit of $15,000 applicable to loans made under Sec. 36a-565 to conform to existing provisions of Sec. 36a-565; P.A. 98-264 added exceptions for licensed nondepository first mortgage lenders and secondary mortgage lenders and made technical changes; P.A. 02-111 amended Subdiv. (8) by deleting “nondepository first” and amended Subdiv. (9) by deleting “secondary”; P.A. 04-69 made technical changes, and amended Subdiv. (8) by substituting “36a-498a” for “36a-498” and inserting “when making first mortgage loans, as defined in section 36a-485”, and amended Subdiv. (9) by inserting “when making secondary mortgage loans, as defined in section 36a-510”; P.A. 08-176 added reference to “mortgage correspondent lender” in Subdiv. (8), deleted former Subdiv. (9), renumbered existing Subdiv. (10) as new Subdiv. (9) and made a technical change, effective July 1, 2008; P.A. 09-208 inserted Subdiv. (1) designator, added Subdivs. (2) and (3) re loan prohibitions and made conforming changes; P.A. 09-209 replaced reference to Secs. 36a-485 to 36a-498a with reference to Sec. 36a-489 and changed “first mortgage loans” to “residential mortgage loans”, effective July 31, 2009.

Cited. 149 C. 158.



Section 36a-556 - (Formerly Sec. 36-226). Requirements for granting license. Authority of commissioner to deny application for license. Withdrawal of application.

Upon the filing of the required application and license fee, the commissioner shall investigate the facts and, if the commissioner finds that (1) the experience, character and general fitness of the applicant, and of the members thereof if the applicant is a partnership, limited liability company or association, and of the officers and directors thereof if the applicant is a corporation, are satisfactory, (2) a license to such applicant will be for the convenience and advantage of the community in which the applicant’s business is to be conducted, and (3) the applicant has the capital investment required by this section, the commissioner shall issue a license to the applicant to make loans in accordance with sections 36a-555 to 36a-573, inclusive. If the commissioner fails to make such findings or finds that the applicant made a material misstatement in the application, the commissioner shall not issue a license and shall notify the applicant of the denial and the reasons for such denial. The commissioner may deny an application if the commissioner finds that the applicant or any member, officer, or director of the applicant has been convicted of any misdemeanor involving any aspect of the small loan lender business, or any felony. Any denial of an application by the commissioner shall, when applicable, be subject to the provisions of section 46a-80. Withdrawal of an application for a license shall become effective upon receipt by the commissioner of a notice of intent to withdraw such application. The commissioner may deny a license up to the date one year after the date the withdrawal became effective. The capital investment shall be not less than twenty-five thousand dollars for each licensed location in a city or town with a population of ten thousand or more inhabitants and ten thousand dollars for each licensed location in a city or town with a smaller population. Population shall be determined according to the last United States census at the time a license is granted.

(1949 Rev., S. 5940; 1949, S. 2756d; P.A. 78-303, S. 51, 136; P.A. 87-9, S. 2, 3; P.A. 91-357, S. 52, 78; P.A. 92-12, S. 66; P.A. 94-122, S. 259, 340; P.A. 02-111, S. 35; P.A. 09-208, S. 8; P.A. 11-216, S. 31.)

History: P.A. 78-303 specified commissioner referred to in section as banking commissioner and substituted banking commissioner for banking commission elsewhere in section in keeping with P.A. 77-614 which repealed the banking commission; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 91-357 made technical changes; P.A. 92-12 made technical changes; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-226 transferred to Sec. 36a-556 in 1995; P.A. 02-111 deleted provisions re public notice, added “limited liability company” in Subdiv. (1), added provisions re commissioner’s authority to deny application for license, changed “place of business” to “location”, and deleted provisions re maintenance of capital investment and exception; P.A. 09-208 authorized commissioner to deny application based on certain criminal convictions, specified when withdrawal of application becomes effective, and provided that commissioner may deny license up to 1 year after date the withdrawal became effective, effective July 7, 2009; P.A. 11-216 deleted provision re ten-year period re misdemeanor and felony convictions.



Section 36a-557 - (Formerly Sec. 36-227). Application. Criminal history records check. Abandonment and withdrawal of application.

(a) An application for such license shall be in writing, under oath and in the form prescribed by the commissioner, and shall include (1) the history of criminal convictions of the applicant; the members, if the applicant is a partnership, limited liability company or association; or the officers and directors, if the applicant is a corporation, and (2) sufficient information pertaining to the history of criminal convictions, in a form acceptable to the commissioner, on such applicant, members, officers and directors as the commissioner deems necessary to make the findings under section 36a-556. The commissioner, in accordance with section 29-17a, may conduct a state and national criminal history records check of the applicant and of each member, officer and director of the applicant. The commissioner may deem an application for a license as a small loan lender abandoned if the applicant fails to respond to any request for information required under sections 36a-555 to 36a-573, inclusive, or any regulations adopted pursuant to said sections 36a-555 to 36a-573, inclusive. The commissioner shall notify the applicant, in writing, that if such information is not submitted not later than sixty days after such request, the application shall be deemed abandoned. An application filing fee paid prior to the date an application is deemed abandoned pursuant to this subsection shall not be refunded. Abandonment of an application pursuant to this subsection shall not preclude the applicant from submitting a new application for a license under sections 36a-555 to 36a-573, inclusive.

(b) Withdrawal of an application for a license filed under subsection (a) of this section shall become effective upon receipt by the commissioner of a notice of intent to withdraw such application. The commissioner may deny a license up to the date one year after the date the withdrawal became effective.

(1949 Rev., S. 5938; 1949, S. 2754d; P.A. 94-122 S. 260, 340; P.A. 02-111, S. 36; P.A. 09-208, S. 9; P.A. 11-216, S. 32.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-227 transferred to Sec. 36a-557 in 1995; P.A. 02-111 deleted provisions re content of application; P.A. 09-208 designated existing provisions as Subsec. (a), added Subdivs. (1) and (2) therein re criminal conviction information to be included in application and added Subsec. (b) specifying when withdrawal of application becomes effective and providing that commissioner may deny license up to 1 year after date the withdrawal became effective, effective July 7, 2009; P.A. 11-216 amended Subsec. (a) to delete provision re ten-year period re history of criminal convictions, add provisions authorizing commissioner to conduct state and national criminal history records check of applicant and each member, officer and director of applicant and add provisions re abandonment of application.



Section 36a-558 - (Formerly Sec. 36-228). Fees. Examination expenses. Automatic suspension of license or renewal license. Notice. Opportunity for hearing.

(a) Each applicant for a small loan lender license, at the time of making such application, shall pay to the commissioner a license fee of eight hundred dollars, provided if such application is filed not earlier than one year before the date such license will expire, the applicant shall pay to the commissioner a license fee of four hundred dollars. Each such license shall expire at the close of business on September thirtieth of the odd-numbered year following its issuance, unless such license is renewed, provided any license that is renewed effective July 1, 2003, shall expire on September 30, 2005. Each licensee shall, on or before September first of the year in which the license expires, or in the case of a license that expires on June 30, 2003, on or before June 1, 2003, file a renewal application and pay to the commissioner a license fee of eight hundred dollars to renew the license, provided if such application is for renewal of a license that expires on June 30, 2003, the applicant shall pay the commissioner a license fee of nine hundred dollars. Any renewal application filed with the commissioner after September first, or in the case of a license that expires on June 30, 2003, after June 1, 2003, shall be accompanied by a one-hundred-dollar late fee and any such filing shall be deemed to be timely and sufficient for purposes of subsection (b) of section 4-182. Whenever an application for a license, other than a renewal application, is filed under this section by any person who was a licensee and whose license expired less than sixty days prior to the date such application was filed, such application shall be accompanied by a one-hundred-dollar processing fee in addition to the application fee. Each applicant shall pay the expenses of any examination or investigation made under sections 36a-555 to 36a-573, inclusive.

(b) If the commissioner determines that a check filed with the commissioner to pay a fee under subsection (a) of this section has been dishonored, the commissioner shall automatically suspend the license or a renewal license that has been issued but is not yet effective. The commissioner shall give the licensee notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing on such actions in accordance with section 36a-51.

(c) No abatement of the license fee shall be made if the license is surrendered, revoked or suspended prior to the expiration of the period for which it was issued. All fees required by this section shall be nonrefundable.

(1949 Rev., S. 5938; 1949, S. 2754d; March, 1958, P.A. 27, S. 47; P.A. 88-150, S. 3; P.A. 92-89, S. 5, 20; P.A. 94-104, S. 2; 94-122, S. 338, 340; P.A. 96-71, S. 6, 8; P.A. 02-111, S. 37; P.A. 04-69, S. 20; P.A. 05-46, S. 7.)

History: P.A. 88-150 specified that the license fee is nonrefundable and added the provision re expiration of licenses on June thirtieth; P.A. 92-89 increased the license fees from $200 to $400; P.A. 94-104 changed the license renewal deadline from June twentieth to June first, added a $100 late fee and added a $100 processing fee for a person whose license expired within 60 days of his application; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-228 transferred to Sec. 36a-558 in 1995; P.A. 96-71 amended Subsec. (a) to delete “nonrefundable” modifying “license fee” and added Subsec. (b) to make all fees required by this section nonrefundable, effective July 1, 1996; P.A. 02-111 amended Subsec. (a) by providing that license fee for “small loan lender” license is $800, provided if application is filed not earlier than one year before the expiration date of license, fee is $400, by adding provision re license that is renewed effective July 1, 2003, shall expire on September 30, 2005, by adding provisions re expiration of license at the close of business on September thirtieth of the odd-numbered year following its issuance, renewal fee of $800 and exceptions for licenses that expire on June 30, 2003, and by making conforming and technical changes; P.A. 04-69 inserted new Subsec. (b), requiring commissioner to automatically suspend license or renewal license if commissioner determines that a check filed to pay fee has been dishonored and requiring commissioner to give notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing in accordance with Sec. 36a-51, and redesignated existing Subsec. (b) as Subsec. (c); P.A. 05-46 amended Subsec. (a) to provide that renewal application filed with commissioner after September first, accompanied by late fee, shall be deemed to be timely and sufficient for purposes of Sec. 4-182(b).



Section 36a-559 - (Formerly Sec. 36-229). Miscellaneous license provisions.

No license shall be assignable nor shall any license be transferable to cover a place of business not located in either the same or an adjacent city or town. Any change in a licensee’s place of business either within the same or to an adjacent city or town shall be in accordance with section 36a-562. The license shall be kept conspicuously posted in the place of business of the licensee. Every license shall remain in force and effect until the same has been surrendered, revoked or suspended, or has expired in accordance with the provisions of sections 36a-555 to 36a-573, inclusive. Any license which is revoked or suspended shall be immediately surrendered to the commissioner. If any change occurs in the personnel of the partners, principals, directors, officers or managers of any licensee, the licensee shall forthwith notify the commissioner, and the commissioner may require a statement under oath giving such information as the commissioner may reasonably require with respect to such change.

(1949 Rev., S. 5940; 1949, S. 2756d; P.A. 84-32, S. 2; P.A. 94-122, S. 261, 340; P.A. 06-35, S. 1.)

History: P.A. 84-32 permitted a license to be transferred to cover a place of business located in an adjacent city or town; P.A. 94-122 changed “he” to “the commissioner”, effective January 1, 1995; Sec. 36-229 transferred to Sec. 36a-559 in 1995; P.A. 06-35 required that change in licensee’s place of business be in accordance with Sec. 36a-562 and provided that license shall remain in force and effect until expiration, effective May 8, 2006.



Section 36a-560 - (Formerly Sec. 36-230). Restriction on licensee. Separate license for each place of business. Surrender of license upon ceasing to engage in business of small loan lender.

No licensee shall make any loan provided for by sections 36a-555 to 36a-573, inclusive, under any other name or at any other place of business than that named in the license. Not more than one place of business shall be maintained under the same license, but the commissioner may issue more than one license to the same licensee upon compliance with the provisions of sections 36a-555 to 36a-573, inclusive, as to each new license. Not later than fifteen days after a licensee ceases to engage in this state in the business of a small loan lender for any reason, including a business decision to terminate operations in this state, license revocation, bankruptcy or voluntary dissolution, such licensee shall surrender to the commissioner in person or by registered or certified mail its license for each location in which such licensee has ceased to engage in such business.

(1949 Rev., S. 5943; P.A. 78-303, S. 52, 136; P.A. 87-9, S. 2, 3; P.A. 94-122, S. 262, 340; P.A. 08-119, S. 7.)

History: P.A. 78-303 replaced banking commission with banking commissioner in keeping with provisions of P.A. 77-614; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-230 transferred to Sec. 36a-560 in 1995; P.A. 08-119 added requirement for surrender of license when licensee ceases to engage in the business of a small loan lender.



Section 36a-561 - (Formerly Sec. 36-231). Conduct of business in association with other business.

No licensee shall conduct the business of making loans under the provisions of sections 36a-555 to 36a-573, inclusive, in association or conjunction with any other type of business or within any office or room where any other type of business is solicited or engaged in, except as may be authorized in writing by the commissioner upon being satisfied that such other business is of such a character that the granting of such authority would not permit or easily facilitate evasions of the provisions of sections 36a-555 to 36a-573, inclusive, or of any regulations adopted under section 36a-570.

(1949 Rev., S. 5948 (1); P.A. 94-122, S. 263, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-231 transferred to Sec. 36a-561 in 1995.



Section 36a-562 - (Formerly Sec. 36-232). Change of location.

Prior to changing a licensee’s place of business either within the same city or town or to an adjacent city or town, the licensee shall apply to the commissioner, who shall investigate the facts and, if the commissioner finds (1) that allowing the licensee to engage in business in the proposed location is not detrimental to the convenience and advantage of the community, and (2) that the proposed location is reasonably accessible to borrowers under existing loan contracts, the commissioner shall approve the change. If the commissioner does not so find, the commissioner shall deny the application.

(1949 Rev., S. 5944; 1949, S. 2759d; P.A. 84-32, S. 1; P.A. 92-12, S. 67; P.A. 94-122, S. 264, 340; P.A. 06-35, S. 2.)

History: P.A. 84-32 permitted a licensee to change his place of business to an adjacent city or town with the approval of the banking commissioner; P.A. 92-12 made technical changes; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-232 transferred to Sec. 36a-562 in 1995; P.A. 06-35 required licensees to apply to commissioner prior to changing place of business within the same city or town or to an adjacent city or town, rather than giving written notice of change to commissioner, and made technical and conforming changes, effective May 8, 2006.



Section 36a-563 - (Formerly Sec. 36-233). Charges. Loan restrictions.

(a) Every licensee under sections 36a-555 to 36a-573, inclusive, may loan any sum of money not exceeding fifteen thousand dollars, excluding charges, and may charge, contract for and receive thereon charges at a rate not to exceed the following: (1) On any loan which does not exceed one thousand eight hundred dollars, excluding charges, or on any unsecured loan or on any loan secured only by credit life insurance, seventeen dollars per one hundred dollars on that part of the cash advance, not exceeding six hundred dollars, and eleven dollars per one hundred dollars on any remainder when the loan is made payable over a period of one year, and proportionately at those rates over a longer or shorter term of loan; (2) on a loan which exceeds one thousand eight hundred dollars, excluding charges, and which is secured by property other than credit life insurance, eleven dollars per one hundred dollars on the entire cash advance when the loan is made payable over a period of one year, and proportionately at that rate over a longer or shorter term of loan. Such charges shall be computed at the time the loan is made on the full amount of the cash advance for the full term of the loan contract, notwithstanding any agreement to repay the loan in installments. Such charges shall be added to the cash advance and the resulting sum may become the face amount of the note. All payments made on account of any loan, except those applied to default and deferment charges, shall be deemed to be applied to the unpaid installments in the order in which they are due.

(b) For the purpose of computations, whether at the maximum rate or less, a month shall be that period of time from any date in one month to the corresponding date in the next month, but if there is no such corresponding date, then to the last day of the next month, and a day shall be considered one-thirtieth of a month when such computation is made for a fraction of a month. For loans originally scheduled to be repaid over a period of forty-eight months and fifteen days or less, the portion of the charges applicable to any particular monthly installment period, as originally scheduled or following a deferment, shall bear the same ratio to the total charges, excluding any adjustment made under subsection (c) of this section, as the balance scheduled to be outstanding during that monthly period bears to the sum of all the monthly balances scheduled originally by the contract of loan. For loans originally scheduled to be repaid over a period in excess of forty-eight months and fifteen days, the portion of the charges applicable to any particular monthly installment period, as originally scheduled or following a deferment, shall be the charges which would be incurred for that monthly installment period if the annual percentage rate disclosed to the borrower pursuant to sections 36a-675 to 36a-685, inclusive, were charged, by the actuarial method, on the disclosed amount financed and all payments were made according to schedule.

(c) Notwithstanding the requirement in subsection (a) of this section, a borrower and licensee may agree that the first installment due date may be not more than fifteen days more than one month, and the charge for each day in excess of one month shall be one-thirtieth of the portion of the charges applicable to a first installment period of one month. The charges for the extra days shall be added to the first installment, but shall be excluded in computing deferment charges and refunds. When a loan contract provides for extra days in a first installment period, for the purposes of sections 36a-555 to 36a-573, inclusive, such extra days shall be treated as the first days in the first installment period and the due dates of the remaining installments shall be calculated from the due date of such first installment.

(d) If any installment remains unpaid for ten or more consecutive days, including Sundays and holidays, after it is due, the licensee may charge and collect a default charge not exceeding the lesser of seven dollars and fifty cents or five cents per dollar, or fraction thereof, of such scheduled installment, except a minimum default charge of three dollars may be charged and collected. Default charges may be collected when due or at any time thereafter, but may not be accumulated until the last payment date.

(e) If, as of an installment due date, the payment date of all wholly unpaid installments is deferred one or more full months and the maturity of the contract is extended for a corresponding period, the licensee may charge and collect a deferment charge not exceeding the charge applicable to the first of the installments deferred, multiplied by the number of months in the deferment period. The deferment period is that period during which no payment is made or required by reason of such deferment, except that no deferment made pursuant to this subsection shall extend the maturity of any contract made under sections 36a-555 to 36a-573, inclusive, for more than (1) three months, for loans originally repayable in twenty-four months or less, (2) five months, for loans originally repayable in more than twenty-four months but not more than forty-eight months, and (3) eight months, for loans originally repayable in more than forty-eight months. The deferment charge may be collected at the time of deferment or at any time thereafter. The portion of the charges contracted for under subsection (a) of this section applicable to each deferred balance and installment period following the deferment period shall remain the same as that applicable to such balance and period under the original contract of loan. No installment on which a default charge has been collected, or on account of which any partial payment has been made, shall be deferred or included in the computation of the deferment charge unless such default charge or partial payment is refunded to the borrower or credited to the deferment charge. Any payment received at the time of deferment may be applied first to the deferment charge and the remainder, if any, applied to the unpaid balance of the contract, but if such payment is sufficient to pay, in addition to the appropriate deferment charge, any installment which is in default and the applicable default charge, it shall be first so applied and any such installment shall not be deferred or subject to the deferment charge. If a loan is prepaid in full during the deferment period, the borrower shall receive, in addition to the refund required under subsection (f) of this section, a refund of that portion of the deferment charge applicable to any unexpired full month or months of such deferment period.

(f) If the contract of loan is prepaid in full by cash, a new loan or otherwise, before the final installment date, the portion of the charges applicable to the full installment periods, as scheduled originally in the loan contract or as rescheduled by reason of any deferment made pursuant to sections 36a-555 to 36a-573, inclusive, following the date of prepayment shall be refunded or credited to the borrower. Where prepayment occurs on other than a monthly installment due date, it shall be deemed to have occurred on the preceding or succeeding installment due date nearest to the date of prepayment. Where prepayment occurs on a date midpoint between the preceding and succeeding monthly installment due dates, it shall be deemed to have occurred on the preceding monthly due date. In all cases where prepayment occurs before the first monthly installment due date, it shall be deemed to have occurred on the first monthly installment due date. If judgment is obtained before the final installment date, the judgment shall reflect the refund which would be required for prepayment in full as of the date judgment is obtained. No refund of less than one dollar or for partial prepayments need be made.

(g) If part or all of the consideration for a loan contract is the unpaid balance, excluding default charges, of a prior loan with the same licensee, the cash advance under such new loan contract may include the balance of the prior contract which remains after giving the required refund.

(h) In addition to the charges provided for by sections 36a-555 to 36a-573, inclusive, and service charges that are imposed for a check that is dishonored as provided in subsection (i) of section 52-565a, no further or other charge or amount for any examination, service, brokerage, commission or other thing, or otherwise, shall be directly or indirectly charged, contracted for or received. If interest or any other charges in excess of those permitted by said sections are charged, contracted for or received, except as the result of a bona fide error, the contract of loan shall be void and the licensee shall have no right to collect or receive any principal, interest or charges. No person shall owe any licensee, as such, at any time more than fifteen thousand dollars for principal as a borrower, comaker or guarantor for loans made under said sections. No licensee shall induce or permit any borrower or borrowers to split or divide any loan or loans made under said sections, or permit any borrower to become obligated, directly or indirectly, under more than one contract of loan under said sections at the same time primarily for the purpose of obtaining a higher rate of charge than would otherwise be permitted by said sections. No contract made under said sections, except as deferred in accordance with subsection (e) of this section, shall provide for a greater rate of interest than twelve per cent per annum on the balance remaining unpaid twenty-four months and fifteen days after the date of making such contract if the original cash advance was one thousand dollars or less or thirty-six months and fifteen days if the original cash advance was in excess of one thousand dollars but not in excess of one thousand eight hundred dollars. No contract made under said sections with an original cash advance in excess of one thousand eight hundred dollars, except as deferred in accordance with subsection (e) of this section, shall provide for a greater rate of interest than twelve per cent per annum on the balance remaining unpaid on the scheduled maturity date of said contract. No part of the principal balance remaining unpaid by a borrower twenty-four months and fifteen days after making such contract where the original cash advance was one thousand dollars or less or thirty-six months and fifteen days where the original cash advance was in excess of one thousand dollars but not in excess of one thousand eight hundred dollars, shall directly or indirectly be renewed or refinanced by the lender who made such loan. If the maturity date of a loan made under said sections has been extended by deferred payments, the maximum renewal period that such loan may be extended shall be the number of months such loan is deferred. When a contract is renewed or refinanced prior to twenty-four months and fifteen days where the original cash advance was one thousand dollars or less or thirty-six months and fifteen days where the original cash advance exceeded one thousand dollars but did not exceed one thousand eight hundred dollars, from the date of making such contract, such renewal or refinancing shall, for the purposes of this section, be deemed a separate loan transaction.

(i) Notwithstanding the provisions of subsection (a) of this section, on any loan secured by real property a licensee may include in the amount of the loan the following closing costs, provided such costs are bona fide, reasonable in amount and not assessed for the purpose of circumventing or otherwise limiting any applicable provision of sections 36a-555 to 36a-573, inclusive: (1) Fees or premiums for title examination, abstract of title, title insurance, surveys, or similar purposes; (2) appraisals, if made by a person who is not an employee or affiliated with the licensee, and (3) fees and taxes paid to public officials for the recording and release of any document related to the real estate security. A licensee may collect costs incurred in the event of foreclosure which shall not include any attorney’s fee.

(j) No agreement with respect to a loan under sections 36a-555 to 36a-573, inclusive, may provide for charges resulting from default by the borrower, other than those authorized by said sections.

(1949 Rev., S. 5949; 1949, S. 2762d; 1957, P.A. 439, S. 3; 1963, P.A. 175, S. 2; 1969, P.A. 242, S. 2, 3; P.A. 73-419; P.A. 75-99, S. 1–4, 6; P.A. 77-129, S. 2–5; P.A. 80-45, S. 1, 2; P.A. 81-102, S. 1–3; P.A. 83-358, S. 1, 2; P.A. 92-12, S. 68; P.A. 97-13, S. 2; P.A. 00-164, S. 1; P.A. 07-217, S. 153, 154.)

History: 1963 act incorporated previous provisions as Subsecs. (a) and (h) substituting “charges” for “interest” where occurring, raised loan limit in Subsec. (a) from $600 to $1,000 “excluding charges” and changing method of calculating charges, raised limit in Subsec. (h) from $600 to $1,000, substituted 24 months and 15 days for 20 months, deleted prohibition against granting additional loan to borrower until unpaid balance of previous loan is paid in full and required consideration of renewed or refinanced contract as separate loan transaction in same Subsec. and inserted Subsecs. (b) to (g); 1969 act increased loan limit in Subsecs. (a) and (h) to $1,800, raised amount charged on excess of $300 from $9 to $11 per $100 in Subsec. (a), specified applicability of provisions to loans under chapter in Subsec. (h) and made 24-month and 15-day period applicable where cash advance was $1,000 or less and allowed 36-month and 15-day period where advance exceeded that amount; P.A. 73-419 added provisions governing date when prepayment is deemed to have occurred in Subsec. (f); P.A. 75-99 raised loan limit in Subsecs. (a) and (h) from $1,800 to $5,000 and in Subsec. (a) made previous charge rates applicable to loans not exceeding former limit and added rates for other allowed loans, amending Subsec. (h) accordingly and adding reference to loans secured by real estate, replaced default charge of $0.05 per dollar with charge consisting of the lesser of $5 or $0.05 per dollar and added Subsec. (i) authorizing loans in excess of $1,800 if secured by real estate; P.A. 77-129 clarified loan limits in Subsec. (a) by referring to unsecured or secured loans and to types of security, made previous provisions of Subsec. (b) applicable to loans originally scheduled for repayment within 48 months and 15 days and added provisions re loans with longer repayment period, deleted references to loans secured by real estate in Subsec. (h) and added provision which allowed extension of renewal period to the number of months loan maturity day has been extended through deferred payments and repealed Subsec. (i); P.A. 80-45 raised amount which determines charge rate in Subsec. (a)(1) from $300 to $600; P.A. 81-102 amended Subsec. (d) by increasing the maximum default charge from $5 to $7.50 and establishing a minimum default charge of $3, and amended Subsec. (e) to make the length of the extension of the maturity of a contract subject to the original repayment period of the loan; P.A. 83-358 added Subsec. (j) concerning allowable closing costs on loans secured by real estate and added Subsec. (k) prohibiting unauthorized charges for default on any loan; P.A. 92-12 made technical changes; Sec. 36-233 transferred to Sec. 36a-563 in 1995; P.A. 97-13 increased limit from $5,000 to $15,000 in Subsecs. (a) and (h) and made technical changes (Revisor’s note: A reference in Subsec. (a) to Secs. “36-555 to 36a-573”, inclusive, was changed editorially by the Revisors to Secs. “36a-555 to 36a-573”, inclusive); P.A. 00-164 amended Subsec. (h) by adding provision re service charges imposed for dishonored checks; P.A. 07-217 made technical changes in Subsecs. (c) and (e), effective July 12, 2007.

See Sec. 36a-565 (j) re inapplicability of section to certain open-end loans.

Annotations to former statute which applied to loans not exceeding three hundred dollars. Loan violates this section and is void where it results in accommodation comaker becoming obligated for more than $300. 109 C. 116. Cited. 115 C. 104. Cited. 120 C. 155. Provision in chattel mortgage for attorney’s fees in case of reclamation will render note void. Id., 193. Effect of receipt showing more than 3% interest was charged. 124 C. 349. Where no security was in fact given, erroneous printed statement as to security was not fatal. Id., 353.

Cited. 149 C. 159.

Subsec. (a):

Cited. 201 C. 89.



Section 36a-564 - (Formerly Sec. 36-233a). “Cash advance” defined.

As used in section 36a-563 and section 36a-568, “cash advance” means the cash or its equivalent received by the borrower or paid out on the borrower’s behalf or at the borrower’s direction or request.

(1963, P.A. 175, S. 8; P.A. 94-122, S. 265, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-233a transferred to Sec. 36a-564 in 1995.



Section 36a-565 - (Formerly Sec. 36-233b). Open-end loans. Annual percentage rate. Computation of interest. Loan charges. Credit life, accident and health insurance.

(a) “Open-end loan” means a loan made by a licensee under sections 36a-555 to 36a-573, inclusive, pursuant to an agreement between the licensee and the borrower whereby: (1) The licensee may permit the borrower to obtain advances of money from the licensee from time to time or the licensee may advance money on behalf of the borrower from time to time as directed by the borrower, not exceeding at any one time an unpaid principal balance of fifteen thousand dollars; (2) the amount of each advance and permitted interest, charges and costs are debited to the borrower’s account and payments and other credits are credited to the same account; (3) the interest is computed on the unpaid principal balance or balances of the account from time to time; (4) the borrower has the privilege of paying the account in full at any time or, if the account is not in default, in monthly installments of fixed or determinable amounts as provided in the agreement; and (5) the agreement expressly states that it covers open-end loans pursuant to said sections.

(b) “Billing cycle” means the time interval between periodic billing dates. A billing cycle shall be considered monthly if the closing date of the cycle is the same date each month or does not vary by more than four days from such date.

(c) A licensee may make open-end loans and may charge, contract for and receive thereon interest at an annual percentage rate not to exceed nineteen and eight-tenths per cent for any open-end loan agreement entered into on and after July 1, 1991. A licensee may also receive, pursuant to any such agreement entered into on and after July 1, 1991, one or more of the following charges if the agreement so provides: (1) An annual fee not to exceed fifty dollars for the privileges made available to the borrower under the open-end loan agreement; (2) a default charge subject to the conditions and restrictions set forth in subsection (d) of section 36a-563; (3) service charges that are imposed for a check that is dishonored as provided in subsection (i) of section 52-565a; and (4) reasonable attorneys’ fees subject to the conditions and restrictions set forth in section 42-150aa. In addition to the charges provided for by this section, no further or other charge or amount for any examination, service, brokerage, commission or other thing, or otherwise, shall be directly or indirectly charged, contracted for or received. If interest or any charges in excess of those permitted by this section are charged, contracted for or received, except as the result of a bona fide error, the contract of loan shall be void and the licensee shall have no right to collect or receive any principal, interest or charges. No person shall owe any licensee, as such, at any time more than fifteen thousand dollars for principal as a borrower, comaker or guarantor for loans made under this section. As used in this section, the term “bona fide error” includes, but shall not be limited to, clerical, calculation, computer malfunction and programming and printing errors, but does not include an error of legal judgment with respect to a person’s obligations under sections 36a-555 to 36a-573, inclusive.

(d) A licensee shall not compound interest or charges by adding any unpaid interest or charges authorized by this section to the unpaid principal balance of the borrower’s account.

(e) Interest authorized by this section shall be computed in each billing cycle by any of the following methods: (1) By converting the annual percentage rate to a daily rate and multiplying such daily rate by the daily unpaid principal balance of the account, in which case the daily rate is determined by dividing the annual percentage rate by three hundred and sixty-five; or (2) by converting the annual percentage rate to a monthly rate and multiplying the monthly rate by the average daily unpaid principal balance of the account in the billing cycle, in which case the monthly rate is determined by dividing the annual percentage rate by twelve and the average daily unpaid principal balance is the sum of the amount unpaid each day during the cycle divided by the number of days in the cycle.

(f) For all of the methods of computation specified in subsection (e) of this section, the billing cycle shall be monthly and the unpaid principal balance on any day shall be determined by adding to any balance unpaid as of the beginning of that day all advances and other permissible amounts charged to the borrower and deducting all payments and other credits made or received that day.

(g) Credit life insurance and credit accident and health insurance may be sold to the borrower on open-end loans subject to the conditions and restrictions set forth in section 36a-566. In the case of credit life insurance, the amount of the insurance shall be sufficient to pay the total balance of the loan due on the date of the insured’s death. The additional charge for credit life insurance and credit accident and health insurance shall be calculated in each billing cycle by applying the current monthly premium rate for such insurance, as such rate may be determined by the Insurance Commissioner, to the unpaid balances in the account, using any of the methods specified in subsection (e) of this section for the calculation of loan charges. No credit life insurance or credit accident and health insurance written in connection with an open-end loan shall be cancelled by the licensee because of delinquency of the borrower in the making of the required minimum payments on the loan unless one or more of such payments is past due for a period of ninety days or more; and the licensee shall advance to the insurer the amounts required to keep the insurance in force during such period, which amounts may be debited to the borrower’s account. The borrower shall have the right to cancel credit accident and health insurance at any time by giving written notice of cancellation to the licensee. Such cancellation shall be effective at the end of the billing cycle in which the notice is received and the licensee shall discontinue any further charges for credit accident and health insurance.

(h) No licensee shall take any confession of judgment or any power of attorney. No licensee shall take a mortgage, lien, security interest in or assignment or pledge of household goods or assignment of wages as security for any open-end loan made pursuant to this section. No licensee shall take a security interest in chattels, tangible or intangible personal property, motor vehicles or real property to secure an open-end loan made pursuant to this section.

(i) A copy of the open-end loan agreement shall be delivered by the licensee to the borrower at the time the open-end account is opened.

(j) Sections 36a-563, 36a-567 and 36a-568 shall not apply to open-end loans made in accordance with the provisions of this section.

(P.A. 79-249; P.A. 89-338, S. 2; P.A. 90-99, S. 1, 2; P.A. 91-25, S. 1, 2; P.A. 95-28; P.A. 96-38; P.A. 00-164, S. 2.)

History: P.A. 89-338 increased the loan limit in Subsecs. (a) and (c) from $5,000 to $10,000 and made one-hundred-twenty-month and 15-day payment period where a cash advance brought the balance in excess of $5,000; P.A. 90-99 amended Subsec. (c) by defining “bona fide error” and amended Subsec. (h) by authorizing the sale of credit accident and health insurance on open-end loans and specifying borrowers right to terminate coverage; P.A. 91-25 amended Subsec. (a) by adding “interest” to Subdiv. (2) and changing “charges are” to read “interest is” in Subdiv. (3), amended Subsec. (c) by limiting interest on open-end loans to an annual percentage rate not to exceed 19.8% and adding Subdivs. (1) to (4), inclusive, re permissible loan charges, amended Subsec. (d) by adding “interest or”, amended Subsec. (e) by changing “charges” to read “interest” and made technical changes to Subdivs. (f) and (g); Sec. 36-233b transferred to Sec. 36a-565 in 1995; P.A. 95-28 changed “ten” to “fifteen” in Subsecs. (a)(1), defining “open-end loan”, and (c), deleted Subsec. (g) re maximum term for full payment and re maximum specified annual percentage rates, and relettered Subsecs. (h) to (k), inclusive, as Subsecs. (g) to (j) (Revisor’s note: A reference in Subsec. (g) to “Commissioner of Insurance” was changed editorially by the Revisors to “Insurance Commissioner” for consistency with customary statutory usage); P.A. 96-38 amended Subsec. (c)(1) to increase permitted annual fee from $35 to $50; P.A. 00-164 amended Subsec. (c)(3) by replacing language re bad check charge with language re service charges for dishonored check.



Section 36a-566 - (Formerly Sec. 36-234). Credit life and accident and health insurance.

(a) Subject to the conditions provided in this section, insurance may be sold to the borrower at his request (1) for insuring the life of persons obligated on a loan pursuant to sections 38a-645 to 38a-658, inclusive, and (2) providing accident and health insurance covering one person on a loan pursuant to sections 38a-645 to 38a-658, inclusive. Credit accident and health insurance shall not provide indemnity against the risk of a borrower becoming disabled for a period of less than fourteen days, except that it may provide for retroactive coverage if the disability continues for the period stated in the policy. Irrespective of the number of obligors only one obligor may be insured, except that life insurance may cover both a borrower and such borrower’s spouse where both are obligors on a loan. A licensee shall not require the purchasing of insurance as a condition precedent to the making of a loan. A licensee shall, both verbally and in writing, inform the borrower prior to his entering into any loan contract of his right not to purchase credit insurance. Any gain or benefit to the licensee directly or indirectly from such insurance or the sale or provision thereof shall not be deemed to be additional or further charges, interest or consideration in connection with a loan made under sections 36a-555 to 36a-573, inclusive, nor a charge in excess of that permitted by said sections.

(b) If a borrower obtains credit accident and health insurance, the borrower shall have the right for a period of fifteen days after the loan is made to cancel the entire insurance coverage. Notification of this right shall be made in the borrower’s insurance election. All persons obligated on the loan must agree in writing to the cancellation and return all certificates. Upon cancellation, the licensee shall, at his option, either refund the insurance charges to the borrower or apply them to the unpaid balance of the loan.

(1957, P.A. 439, S. 5; 1959, P.A. 555; 1963, P.A. 175, S. 3; 1969, P.A. 242, S. 4; P.A. 79-134; P.A. 83-345, S. 1, 2.)

History: 1959 act expanded and clarified insurance refund provisions; 1963 act clarified provision re amount of life insurance required; 1969 act deleted detailed provisions re insurance amounts, charges and refunds and specified that gain or benefit to licensee not deemed additional or excess charges; P.A. 79-134 added exception re coverage of married couple; P.A. 83-345 authorized the providing of accident and health insurance covering one person on a loan, required licensees to inform the borrower of his right not to purchase credit insurance and permitted borrowers to cancel any insurance coverage up to 15 days after the loan is made; Sec. 36-234 transferred to Sec. 36a-566 in 1995.



Section 36a-567 - (Formerly Sec. 36-235). Prepayment of loan; receipts to borrower.

Every licensee shall (1) permit payment of the loan in whole or in part prior to its maturity, and (2) upon repayment of the loan in full, mark indelibly each paper signed by the borrower with the word “paid” or “cancelled”, and cancel and return any note or, in lieu thereof, transmit or deliver to the borrower a duplicate of the original document clearly identifying the loan, showing such loan has been paid in full and the note cancelled.

(1949 Rev., S. 5950; 1949, S. 2763d; 1963, P.A. 175, S. 4; 1969, P.A. 454, S. 35; P.A. 92-12, S. 69; P.A. 94-84.)

History: 1963 act specified in Subdiv. (a) that only certain Subsecs. of Sec. 36-233 need be stated, and amended Subdiv. (b) to require receipt for cash payments only where previously receipt required for all forms of payments; 1969 act deleted former Subdivs. (a) and (b) which required delivery to borrower of statement containing amount owed, scheduled payments, etc. and receipts for cash payments, relettering accordingly; P.A. 92-12 made technical changes; P.A. 94-84 authorized returning to the borrower a duplicate of the original document clearly identifying the loan, showing such loan has been paid in full and the note cancelled; Sec. 36-235 transferred to Sec. 36a-567 in 1995.

See Sec. 36a-565 (j) re inapplicability of section to certain open-end loans.

Actual amount of loan must be stated; “for value received” and amount of note are not sufficient. 115 C. 102. Rate of interest must be clearly stated. Id. Under former requirement of statement re maturity, failure to state all contingencies which would accelerate payment of principal rendered note unenforceable. 120 C. 152; 124 C. 349. Not necessary that receipt state period for which interest was due or state balance due. Id., 351. Statement held insufficient because it stated different day of week for installment payments from day designated in note. 127 C. 523.



Section 36a-568 - (Formerly Sec. 36-236). Form of security restricted. Loan contract.

No licensee shall take any confession of judgment or any power of attorney, nor shall he take any note or promise to pay that does not state the actual amount of the loan, the time for which it is made and the charges, or any instrument in which blanks are left to be filled after the loan is made. No licensee shall take a mortgage, lien, security interest in or assignment or pledge of household goods or an assignment of wages as security for any loan made under sections 36a-555 to 36a-573, inclusive. A licensee may take a security interest in chattels or personal property other than household goods, except a security interest in an automobile may not be taken as security for any loan where the cash advance is one thousand eight hundred dollars or less. A licensee may take a security interest in real estate on loans made under said sections where the cash advance is in excess of one thousand eight hundred dollars, but may not take such a security interest in real estate where the cash advance is one thousand eight hundred dollars or less. A contract for a loan under said sections shall not originally schedule any repayment of the cash advance over a period in excess of twenty-four months and fifteen days if the amount of the original cash advance was one thousand dollars or less or thirty-six months and fifteen days if the amount of the original cash advance was more than one thousand dollars but not in excess of one thousand eight hundred dollars or seventy-two months and fifteen days if the amount of the original cash advance was in excess of one thousand eight hundred dollars, and shall be repayable in installments of cash advance and charges combined which are substantially equal in amount or so arranged that no installment is substantially greater in amount than any preceding installment and which are payable at approximately equal intervals not exceeding one month, except that the first installment may be payable not more than one month and fifteen days after the date of such contract. The requirements of section 36a-785 shall apply to any repossession under sections 36a-555 to 36a-573, inclusive, of property other than real estate.

(1949 Rev., S. 5951; 1949, S. 2764d; 1963, P.A. 175, S. 5; 1969, P.A. 242, S. 5; 454, S. 36; P.A. 75-99, S. 5, 6; P.A. 77-129, S. 6.)

History: 1963 act rephrased provisions and increased maximum repayment period from 20 months to 24 months and 15 days and time for payment of first installment from 45 days to 1 month and 15 days; 1969 acts prohibited taking mortgage or lien except as authorized in Sec. 36-234, made previous repayment period applicable to loans not exceeding $1,000 and allowed 36 months and 15 days for larger loans and deleted provision prohibiting licensee from taking any note or promise to pay which “does not state the actual amount of the loan, the time for which it is made and the charges” and from taking “any instrument in which blanks are left to be filled after the loan is made”; P.A. 75-99 specified conditions for taking security interest in real estate and stated that time for repayment of loan secured by real estate may not be restricted; P.A. 77-129 clarified use of chattels and personal property as loan security and deleted reference to security authorized in Sec. 36-234, allowed repayment period of 72 months and 15 days in cases where cash advance exceeded $1,800, deleted statement that time for loan repayment where loan secured by real estate is not to be limited and added provision re applicability of Sec. 42-98 to repossession of property other than real estate; Sec. 36-236 transferred to Sec. 36a-568 in 1995.

See Sec. 36a-564 re definition of “cash advance”.

See Sec. 36a-565(j) re inapplicability of section to certain open-end loans.

Cited. 115 C. 105.



Section 36a-569 - (Formerly Sec. 36-237). Records. Reports to commissioner.

Each licensee shall keep books and records at the place of business specified in the license in such form and in such manner as the commissioner prescribes and shall preserve all books, accounts and records, including cards used in the card system, if any, for at least two years after making the final entry recorded therein. Each such licensee shall, annually, on or before January thirtieth, furnish a sworn statement of the condition of the business of such licensee as of December thirty-first, together with such other information and statements as the commissioner may, from time to time, require. Each licensee which fails to furnish any such sworn statement or required information in connection with this section, shall pay to the state ten dollars for each day that such failure continues, unless excused by the commissioner for cause. The commissioner may, upon the failure of any such licensee to furnish such sworn statement or other information, after a hearing thereon, cancel the license of such licensee.

(1949 Rev., S. 5946; 1951, S. 2760d; 1971, P.A. 199.)

History: 1971 act imposed $10 penalty for each day that licensee fails to furnish required information or sworn statement; Sec. 36-237 transferred to Sec. 36a-569 in 1995.



Section 36a-570 - (Formerly Sec. 36-239). Regulations.

The commissioner may adopt such regulations, in accordance with chapter 54, and make such findings as may be necessary for the conduct of the small loan business and its association with other businesses, the conduct of the associated businesses and the enforcement of the provisions of sections 36a-555 to 36a-573, inclusive.

(1949 Rev., S. 5948 (3); P.A. 94-122, S. 266, 340; P.A. 07-91, S. 7.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-239 transferred to Sec. 36a-570 in 1995; P.A. 07-91 authorized commissioner to adopt regulations and make findings as necessary for the association of small loan business with other businesses and the conduct of associated businesses, effective June 5, 2007.



Section 36a-571 - (Formerly Sec. 36-241). License suspension.

Section 36a-571 is repealed, effective October 1, 2002.

(1949 Rev., S. 5948 (2); P.A. 02-111, S. 51.)



Section 36a-572 - (Formerly Sec. 36-242). Suspension, revocation or refusal to renew license or taking of other action.

The commissioner may suspend, revoke or refuse to renew any license issued under the provisions of section 36a-556 or take any other action, in accordance with section 36a-51, if the commissioner finds that the licensee has violated any provision of sections 36a-555 to 36a-573, inclusive, or any regulation or order lawfully made pursuant to and within the authority of said sections, or if the commissioner finds that any fact or condition exists which, if it had existed at the time of the original application for the license, clearly would have warranted a denial of such license.

(1949 Rev., 5942; 1949, S. 2758d; P.A. 74-254, S. 5; P.A. 78-303, S. 53, 136; P.A. 94-122, S. 267, 340; P.A. 02-111, S. 38; P.A. 04-69, S. 21; P.A. 07-91, S. 20.)

History: P.A. 74-254 required that notice be in form required in Sec. 4-177(b) rather than that it state “the contemplated action and in general the grounds therefor”; P.A. 78-303 deleted requirement that at least one member of banking commission (in addition to commissioner) find fact or condition which would warrant refusal to issue license as ground for revocation, that commission having been abolished by P.A. 77-614; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-242 transferred to Sec. 36a-572 in 1995; P.A. 02-111 deleted “has failed to pay annual license fee or” and changed “refusing to issue such license” to “a denial of such license”; P.A. 04-69 amended section to allow commissioner to suspend or refuse to renew a license; P.A. 07-91 authorized commissioner to take any other action, in accordance with Sec. 36a-51, effective June 5, 2007.



Section 36a-573 - (Formerly Sec. 36-243). Charge of greater than legal interest. Enforcement.

(a) No person, except as authorized by the provisions of sections 36a-555 to 36a-573, inclusive, shall, directly or indirectly, charge, contract for or receive any interest, charge or consideration greater than twelve per cent per annum upon the loan, use or forbearance of money or credit of the amount or value of (1) five thousand dollars or less for any such transaction entered into before October 1, 1997, and (2) fifteen thousand dollars or less for any such transaction entered into on and after October 1, 1997. The provisions of this section shall apply to any person who, as security for any such loan, use or forbearance of money or credit, makes a pretended purchase of property from any person and permits the owner or pledgor to retain the possession thereof, or who, by any device or pretense of charging for the person’s services or otherwise, seeks to obtain a greater compensation than twelve per cent per annum. No loan for which a greater rate of interest or charge than is allowed by the provisions of sections 36a-555 to 36a-573, inclusive, has been contracted for or received, wherever made, shall be enforced in this state, and any person in any way participating therein in this state shall be subject to the provisions of said sections, provided, a loan lawfully made after June 5, 1986, in compliance with a validly enacted licensed loan law of another state to a borrower who was not, at the time of the making of such loan, a resident of Connecticut but who has become a resident of Connecticut, may be acquired by a licensee and its interest provision shall be enforced in accordance with its terms.

(b) The provisions of subsection (a) of this section shall apply to any loan made or renewed in this state if the loan is made to a borrower who resides in or maintains a domicile in this state and such borrower (1) negotiates or agrees to the terms of the loan in person, by mail, by telephone or via the Internet while physically present in this state; (2) enters into or executes a loan agreement with the lender in person, by mail, by telephone or via the Internet while physically present in this state; or (3) makes a payment of the loan in this state. As used in this subsection, “payment of the loan” includes a debit on an account the borrower holds in a branch of a financial institution or the use of a negotiable instrument drawn on an account at a financial institution, and “financial institution” means any bank or credit union chartered or licensed under the laws of this state, any other state or the United States and having its main office or a branch office in this state.

(c) Whenever it appears to the commissioner that any person has violated the provisions of subsection (a) of this section or offered a loan that violates the provisions of subsection (a) of this section, the commissioner may investigate, take administrative action or assess civil penalties and restitution in accordance with the provisions of sections 36a-50 and 36a-52.

(1949 Rev., S. 5952; 1949, S. 2765d; 1957, P.A. 439, S. 4; 1963, P.A. 175, S. 7; 1969, P.A. 242, S. 7; P.A. 77-129, S. 7; P.A. 86-216, S. 1, 3; P.A. 94-122, S. 268, 340; P.A. 97-13, S. 3; P.A. 09-208, S. 41; P.A. 11-216, S. 33.)

History: 1963 act included “charge” in provision re 12% interest and raised applicable loan limit from $600 to $1,000; 1969 act raised limit to $1,800 and deleted reference to loan, etc. of “goods or things in action”; P.A. 77-129 raised limit to $5,000 and added proviso re loans exceeding allowed interest rate or charge; P.A. 86-216 amended section to permit a licensed small loan company to enforce an interest provision against an out of state borrower who becomes a Connecticut resident, even if the interest rate exceeds the maximum rate permitted under Connecticut law; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-243 transferred to Sec. 36a-573 in 1995; P.A. 97-13 increased limit from $5,000 to $15,000 for loan transactions entered into on and after October 1, 1997; P.A. 09-208 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re applicability to loans made or renewed in this state and enforcement of provisions; P.A. 11-216 amended Subsec. (c) to make a technical change, effective July 13, 2011.

Under former statute note is void and unenforceable if maker owes licensee more than $300. 109 C. 116. Cited. 115 C. 106. Cited. 149 C. 159. Cited. 201 C. 89.



Section 36a-580 - (Formerly Sec. 36-564). Definitions. Applicability of provisions.

(a) For purposes of this chapter:

(1) “General facility” means a facility at a fixed location where a licensee may engage in the business of cashing checks, drafts or money orders and which is open to the general public for at least six hours per day four days per week.

(2) “Limited facility” means a mobile facility, where on no more than two days per week, on property occupied by an employer, a licensed operator of a general facility may, under written contract with such employer, engage in the business of cashing payroll checks for the employees of the employer.

(b) The provisions of this section and sections 36a-581 to 36a-589, inclusive, shall not apply to: (1) Checks, drafts or money orders cashed without consideration or charge; (2) checks, drafts or money orders cashed as an incident to the conduct of any other lawful business where not more than fifty cents is charged for cashing such check, draft or money order; or (3) any institution subject to and under the general supervision of any agency of the United States or any Connecticut bank or Connecticut credit union.

(P.A. 88-200, S. 1; P.A. 94-122, S. 269, 340; P.A. 95-253, S. 12, 19; P.A. 05-192, S. 1; P.A. 06-35, S. 3.)

History: Sec. 21-111 transferred to Sec. 36-564 in 1991; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-564 transferred to Sec. 36a-580 in 1995; P.A. 95-253 added the definitions of “general facility” and “limited facility” as Subsec. (a) and designated prior provisions as Subsec. (b), effective July 6, 1995; P.A. 05-192 amended Subsec. (b)(3) to substitute “bank” for “entity”; P.A. 06-35 amended Subsec. (b)(3) to exempt Connecticut credit unions from licensure as check cashing licensees and to make a technical change, effective May 8, 2006.



Section 36a-581 - (Formerly Sec. 36-565). License required. Application. Criminal history records check. Authority of commissioner to deny application for license. Abandonment of application.

(a) Except as provided for in section 36a-580, no person shall engage in the business of cashing checks, drafts or money orders for consideration without obtaining a license to operate a general facility or a license to operate a limited facility for each location where such business is to be conducted.

(b) Each licensee of a limited facility shall continuously maintain at least one operating general facility. A licensee of a limited facility shall not pay any compensation or consideration to any employer.

(c) An application for a check cashing license or renewal of such license shall be in writing, under oath and on a form provided by the commissioner. The application shall set forth: (1) The name and address of the applicant; (2) if the applicant is a firm or partnership, the names and addresses of each member of the firm or partnership; (3) if the applicant is a corporation, the names and addresses of each officer, director, authorized agent and each shareholder owning ten per cent or more of the outstanding stock of such corporation; (4) if the applicant is a limited liability company, the names and addresses of each member and authorized agent of such limited liability company; (5) (A) the history of criminal convictions of the applicant; the members, if the applicant is a firm or partnership; the officers, directors, authorized agent and each shareholder owning ten per cent or more of the outstanding stock of the applicant, if the applicant is a corporation, and (B) sufficient information pertaining to the history of criminal convictions in a form acceptable to the commissioner on such applicant, members, officers, directors, authorized agent and shareholders as the commissioner deems necessary to make the findings under subsection (e) of this section; (6) each location where the check cashing business is to be conducted and the type of facility that will be operated at that location; (7) the business plan, which shall include the proposed days and hours of operation; (8) the amount of liquid assets available for each location which shall not be less than the amount specified in subdivision (7) of subsection (e) of this section; (9) for each limited facility, a copy of the executed contract evidencing the proposed arrangement between the applicant and the employer; and (10) any other information the commissioner may require. The commissioner, in accordance with section 29-17a, may conduct a state and national criminal history records check of the applicant and of each member, officer, director, authorized agent and shareholder owning ten per cent or more of the outstanding stock of the applicant.

(d) A licensee shall not change the name or the location specified on its license unless, prior to such change in name or location, the licensee files an application with the commissioner accompanied by the applicable name change fee or location transfer fee specified in section 36a-582 and receives the approval of the commissioner. A licensee of a limited facility shall not change its approved days and hours of operation unless, prior to any such change, the licensee files an application with and receives the approval of the commissioner. No licensee shall use any name other than the name specified on the license issued by the commissioner.

(e) Upon the filing of the required application and the applicable license and location fees, the commissioner shall investigate the facts and may issue a license if the commissioner finds that (1) the applicant is in all respects properly qualified and of good character, (2) if the applicant is a firm or partnership, each member of the firm or partnership is in all respects properly qualified and of good character, (3) if the applicant is a corporation, each officer, director, authorized agent and each shareholder owning ten per cent or more of the outstanding stock of such corporation is in all respects properly qualified and of good character, (4) if the applicant is a limited liability company, each member and authorized agent is in all respects properly qualified and of good character, (5) granting such license would not be against the public interest, (6) the applicant has a feasible plan for conducting business, and (7) the applicant has available and shall continuously maintain liquid assets of at least ten thousand dollars for each general facility location and at least two thousand five hundred dollars for each limited facility location specified in the application. The commissioner may deny an application if the commissioner finds that the applicant or any member, officer, director or authorized agent or shareholder owning ten per cent or more of the outstanding stock of the applicant has been convicted of any misdemeanor involving any aspect of the check cashing services business, or any felony. Any denial of an application by the commissioner shall, when applicable, be subject to the provisions of section 46a-80.

(f) An applicant or licensee shall promptly notify the commissioner, in writing, of any change in the information provided in its initial or renewal application for licensure or most recent renewal of such license.

(g) The commissioner may deem an application for a license for a general facility or limited facility abandoned if the applicant fails to respond to any request for information required under sections 36a-580 to 36a-589, inclusive, or any regulations adopted pursuant to said sections 36a-580 to 36a-589, inclusive. The commissioner shall notify the applicant, in writing, that if such information is not submitted not later than sixty days after such request, the application shall be deemed abandoned. An application filing fee paid prior to the date an application is deemed abandoned pursuant to this subsection shall not be refunded. Abandonment of an application pursuant to this subsection shall not preclude the applicant from submitting a new application for a license under sections 36a-560 to 36a-589, inclusive.

(P.A. 88-200, S. 2; P.A. 89-178, S. 2, 8; P.A. 91-11, S. 1; P.A. 94-122, S. 270, 340; P.A. 95-253, S. 13, 19; P.A. 04-14, S. 1; P.A. 05-46, S. 8; 05-288, S. 223; P.A. 06-35, S. 4; P.A. 08-119, S. 8, 9; P.A. 09-208, S. 10, 12; 09-209, S. 40; P.A. 11-216, S. 34.)

History: P.A. 89-178 substituted the commissioner of banking for the commissioner of consumer protection in Subsec. (a); Sec. 21-112 transferred to Sec. 36-565 in 1991; P.A. 91-11 amended Subsec. (c) to insert Subdiv. indicators, adding provisions to require the commissioner, prior to issuing a license, to find a need in the community for the services to be provided by the applicant and that the applicant has a feasible business plan; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-565 transferred to Sec. 36a-581 in 1995; P.A. 95-253 amended Subsec. (a) to provide for separate licenses for general and limited facilities, added a new Subsec. (b) to require a licensee of a limited facility to maintain at least one general facility, relettered Subsec. (b) as (c) and amended Subsec. (c) by providing for the form of application and by adding Subdivs. (4) to (7), inclusive, re the contents of the application, added a new Subsec. (d) re change in location, in type of facility or in time of operation, relettered Subsec. (c) as (e) and amended Subsec. (e) by adding new Subdivs. (2) and (3) re applications by firms, partnerships or corporations, deleting former Subdiv. (3) re need for services, renumbering Subdivs. (4) and (5) as (5) and (6), respectively, and adding a fee for each limited facility in Subdiv. (6), effective July 6, 1995; P.A. 04-14 amended Subsec. (c) to insert new Subdiv. (4) requiring application to set forth the names and addresses of each manager and authorized agent if applicant is a limited liability company and to redesignate existing Subdivs. (4) to (8) as Subdivs. (5) to (9), respectively, amended Subsec. (d) to restate provisions and require approval of the commissioner for application for change in location, to provide that licensee of limited facility shall not change approved days and hours of operation unless licensee files application with and receives approval of commissioner, and to eliminate prohibition re change in the type of facility, amended Subsec. (e) to insert new Subdiv. (4) authorizing commissioner to issue license if commissioner finds that each manager and authorized agent is in all respects properly qualified and of good character if applicant is a limited liability company and to redesignate existing Subdivs. (4) to (6) as Subdivs. (5) to (7), respectively, and added Subsec. (f) requiring applicant or licensee to notify commissioner of any change in information provided; P.A. 05-46 amended Subsec. (d) to prohibit licensee from changing the name specified on license unless licensee files application, pays applicable name change fee specified in Sec. 36a-582 and receives approval of commissioner; P.A. 05-288 made a technical change in Subsec. (c)(7), effective July 13, 2005; P.A. 06-35 amended Subsec. (d) to prohibit licensee from using any name other than the name specified on the license issued by commissioner, and amended Subsec. (e) to delete reference to application fees and to insert reference to location fees; P.A. 08-119 amended Subsec. (c)(4) and Subsec. (e)(4) by replacing “manager” with “member”; P.A. 09-208 amended Subsec. (c) by adding new Subdiv. (5) requiring license application to include a history of criminal convictions and by redesignating existing Subdivs. (5) to (9) as Subdivs. (6) to (10), and amended Subsec. (e) by authorizing commissioner to deny application based on certain criminal convictions, effective July 7, 2009; P.A. 09-209 made a technical change, effective July 9, 2009; P.A. 11-216 amended Subsec. (c) to delete provision re ten-year period re history of criminal convictions and add provision authorizing commissioner to conduct state and national criminal history records check of applicant and each member, officer, director, authorized agent and shareholder owning at least 10% of outstanding stock of applicant, amended Subsec. (e) to delete provision re ten-year period re misdemeanor and felony convictions, and added Subsec. (g) re abandonment of application.



Section 36a-582 - (Formerly Sec. 36-566). License and location fees. Automatic suspension of license or renewal license. Notice. Opportunity for hearing. Expenses of examination.

(a) Each applicant for a check cashing license shall pay to the commissioner a nonrefundable initial license fee of two thousand dollars and a nonrefundable location fee of two hundred dollars for each location, except that if such application is filed not earlier than one year before the date such license will expire, the applicant shall pay to the commissioner a nonrefundable initial license fee of one thousand dollars and a nonrefundable location fee of one hundred dollars for each location. Each licensee shall pay to the commissioner a nonrefundable (1) name change fee of one hundred dollars for each application to change a name, and (2) location transfer fee of one hundred dollars for each application to transfer a location. Each license issued pursuant to section 36a-581 shall expire at the close of business on September thirtieth of the odd-numbered year following its issuance unless such license is renewed, provided any license that is renewed effective July 1, 2007, shall expire on September 30, 2009, unless renewed. Each licensee shall, on or before September first of the year in which the license expires, pay to the commissioner a renewal license fee of one thousand five hundred dollars and a renewal location fee for each location of one hundred dollars for the succeeding two years, commencing October first. In the case of a license that expires on June 30, 2007, each licensee shall, on or before June 1, 2007, pay to the commissioner a renewal license fee of one thousand six hundred eighty-eight dollars and a renewal location fee of one hundred thirteen dollars. Any renewal application filed with the commissioner after September first, or in the case of a license that expires on June 30, 2007, after June 1, 2007, shall be accompanied by a one-hundred-dollar late fee and any such filing shall be deemed to be timely and sufficient for purposes of subsection (b) of section 4-182. Each licensee shall file with the commissioner, not later than September first of each even-numbered year, the information required by subdivision (8) of subsection (c) of section 36a-581.

(b) If the commissioner determines that a check filed with the commissioner to pay a license or location fee has been dishonored, the commissioner shall automatically suspend the license or approval or a renewal license that has been issued but is not yet effective. The commissioner shall give the licensee notice of the automatic suspension pending proceedings for revocation or refusal to renew such license and an opportunity for a hearing on such actions in accordance with section 36a-51.

(c) Each applicant or licensee shall pay the expenses of any examination or other investigation under sections 36a-580 to 36a-589, inclusive.

(d) No abatement of the license or location fee shall be made if the license is surrendered, cancelled, revoked or suspended prior to the expiration of the period for which it was issued.

(P.A. 88-200, S. 3; P.A. 89-178, S. 3, 8; P.A. 92-89, S. 16, 20; P.A. 94-122, S. 271, 340; P.A. 95-253, S. 14, 19; P.A. 04-14, S. 2; 04-257, S. 106; P.A. 05-46, S. 9; P.A. 06-35, S. 5; P.A. 09-208, S. 11.)

History: P.A. 89-178 substituted the commissioner of banking for the commissioner of consumer protection in Subsec. (a); Sec. 21-113 transferred to Sec. 36-566 in 1991; P.A. 92-89 increased the license fees in Subsec. (a) from $250 to $1,000; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-566 transferred to Sec. 36a-582 in 1995; P.A. 95-253 amended Subsec. (a) to change the license fee and renewal license fee and to add application and location transfer fees, and made technical changes to Subsecs. (b) and (c), effective July 6, 1995; P.A. 04-14 inserted new Subsec. (b), requiring commissioner to automatically suspend license or approval or renewal license if commissioner determines that a check filed to pay an application or license fee has been dishonored and requiring commissioner to give notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing in accordance with Sec. 36a-51, and providing that if commissioner determines a check filed to pay a location transfer fee has been dishonored, commissioner shall automatically suspend the location transfer approval pending revocation of such approval by commissioner and an opportunity for a hearing in accordance with Sec. 36a-51, and redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), respectively; P.A. 04-257 made a technical change in Subsec. (a); P.A. 05-46 amended Subsec. (a) to add Subdiv. (1) re nonrefundable name change fee of $100 for each application to change a name and to designate provision re location transfer fee as Subdiv. (2), amended Subsec. (b) to delete requirement for automatic suspension of location transfer approval if commissioner determines that check filed with commissioner to pay location transfer fee has been dishonored, and amended Subsec. (d) to delete provision re no abatement of location transfer fee; P.A. 06-35 amended Subsec. (a) to revise procedures and fees for application, renewal and expiration of licenses, changing period of validity of licenses from one to two years, deleting reference to application fee and inserting references to license and location fees, and imposing a $100 late fee for late filings of renewal applications, and amended Subsecs. (b) and (d) to delete reference to application fee and insert reference to location fee; P.A. 09-208 made a technical change in Subsec. (a), effective July 7, 2009.



Section 36a-583 - (Formerly Sec. 36-567). Posting of license. License not transferable or assignable. Surrender of license.

The license for each facility shall be conspicuously posted in that facility during the hours of operation. Such license shall not be transferable or assignable. Not later than fifteen days after a licensee ceases to engage in this state in the business of cashing checks, drafts or money orders for consideration at a general facility or limited facility for any reason, including, but not limited to, a business decision to terminate operations in this state, license revocation, bankruptcy or voluntary dissolution, such licensee shall surrender to the commissioner in person or by registered or certified mail its license for each location in which such licensee has ceased to engage in such business.

(P.A. 88-200, S. 4; P.A. 95-253, S. 15, 19; P.A. 08-119, S. 10.)

History: Sec. 21-114 transferred to Sec. 36-567 in 1991; Sec. 36-567 transferred to Sec. 36a-583 in 1995; P.A. 95-253 made technical changes re the contents, location and timing of the postings, effective July 6, 1995; P.A. 08-119 added requirement for surrender of license when licensee ceases to engage in the business of cashing checks, drafts or money orders for consideration.



Section 36a-584 - (Formerly Sec. 36-568). Maximum fees for the cashing of state checks. Regulations. Maximum amount of check that may be cashed by check cashing licensee. Exceptions. Report.

(a) A check cashing licensee shall not charge or collect in fees, charges or otherwise, a sum in excess of one per cent of the check for cashing a check drawn by the state of Connecticut and payable within this state to a recipient of public assistance, as provided in section 36a-304, if the check is negotiated to the licensee by the original payee of the check, and if the payee produces reasonable identification, as provided for in regulations adopted pursuant to section 36a-305.

(b) No check cashing licensee shall cash an item if the amount exceeds six thousand dollars. This subsection shall not apply to (1) the cashing of any check, draft or money order drawn by the United States, any state or any political subdivision of a state, or by any department, bureau, agency, authority, instrumentality or officer, acting in such officer’s official capacity, of the United States, any state or any political subdivision of a state, (2) the cashing of any check which has been certified by the depository institution on which it has been drawn, (3) the cashing of any check drawn by an insurance company for the payment of a claim, (4) the cashing of any check drawn by an attorney from the attorney’s clients’ funds account, and (5) the cashing of any check, draft or money order where the payee is not an individual as long as the licensee complies with all recordkeeping and reporting requirements specified in sections 36a-580 to 36a-589, inclusive.

(c) Not later than January 15, 2006, and quarterly thereafter, each check cashing licensee shall submit a report to the commissioner that specifies the type of checks cashed by such licensee and the number of checks cashed that exceed two thousand five hundred dollars during the previous calendar quarter.

(P.A. 88-200, S. 5; P.A. 89-178, S. 4, 8; P.A. 91-11, S. 2; P.A. 94-122, S. 272, 340; P.A. 95-253, S. 16, 19; P.A. 05-74, S. 2; 05-192, S. 2.)

History: P.A. 89-178 amended Subsec. (a) by imposing a cap of 1% per check on certain state checks and requiring the commissioner of banking to establish by regulation a fee schedule for other checks; Sec. 21-115 transferred to Sec. 36-568 in 1991; P.A. 91-11 added Subsec. (b)(1) to (4), inclusive, re exceptions to the maximum amount of a check that may be cashed by a check cashing service; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-568 transferred to Sec. 36a-584 in 1995; P.A. 95-253 changed “check cashing service” to “check cashing licensee”, effective July 6, 1995; P.A. 05-74 amended Subsec. (a) to make a technical change, effective June 2, 2005; P.A. 05-192 amended Subsec. (b) to substitute $6,000 for $2,500 as the maximum amount of check that may be cashed by check cashing licensee and add Subdiv. (5) re exception for cashing of any check where payee is not an individual, and added Subsec. (c) re quarterly report to commissioner.



Section 36a-585 - (Formerly Sec. 36-569). Maximum fees set by Banking Commissioner.

The commissioner shall, by regulation adopted in accordance with the provisions of chapter 54, establish the maximum fees which may be charged by a licensee for cashing a check, draft or money order drawn on a depository institution. No check cashing licensee shall charge any sum in excess of that established by such regulation or one dollar, whichever is greater. In establishing maximum fees under this section, the commissioner shall consider: (1) The effect any change in rates will have on consumers; (2) start-up costs, operational expenses, volume of business, and any other information the commissioner deems relevant. The licensee shall conspicuously post and at all times display, at each place of business, a schedule of fees permitted under sections 36a-580 to 36a-589, inclusive. The sum of any payment made by an employee or by an employer on behalf of the employee to a licensee of a limited facility for cashing payroll checks shall not exceed the percentage limitation for maximum fees established by the commissioner in regulations adopted pursuant to this section.

(P.A. 89-178, S. 5, 8; P.A. 94-122, S. 273, 340; P.A. 95-253, S. 17, 19; P.A. 05-192, S. 3.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-569 transferred to Sec. 36a-585 in 1995; P.A. 95-253 added the ceiling on the sum of payments to a licensee of a limited facility and changed “check cashing service” to “checking cashing licensee”, effective July 6, 1995; P.A. 05-192 established maximum fee of $1 or that established by regulation, “whichever is greater”.



Section 36a-586 - (Formerly Sec. 36-570). Records to be maintained by check cashing licensee. Reporting requirements.

(a) Each check cashing licensee shall use and maintain at a general facility in this state, in the form satisfactory to the commissioner, such books, records and accounts as will enable the commissioner to determine whether the licensee is complying with the provisions of sections 36a-580 to 36a-589, inclusive. Each licensee shall retain such books, records and accounts for not less than the periods of time specified in regulations adopted by the commissioner in accordance with section 36a-588.

(b) Before a licensee deposits with any financial institution a check, draft or money order cashed by such licensee, the item shall be endorsed with the actual name under which the licensee is doing business and must have the words “licensed check cashing service” legibly written or stamped immediately after or below such name.

(c) Each check cashing licensee shall comply with the applicable provisions of the Currency and Foreign Transactions Reporting Act, 31 USC Section 5311 et seq., as from time to time amended, and any regulations adopted under such provisions, as from time to time amended.

(P.A. 88-200, S. 6; P.A. 89-178, S. 6, 8; P.A. 94-122, S. 274, 340; P.A. 95-253, S. 18, 19; P.A. 98-192, S. 2.)

History: P.A. 89-178 amended Subsec. (a) by substituting the commissioner of banking for the commissioner of consumer protection; Sec. 21-116 transferred to Sec. 36-570 in 1991; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-570 transferred to Sec. 36a-586 in 1995; P.A. 95-253 changed “check cashing service” to “check cashing licensee” and made technical changes in Subsec. (a), effective July 6, 1995; P.A. 98-192 added new Subsec. (c) re compliance with federal Currency and Foreign Transactions Reporting Act.



Section 36a-587 - (Formerly Sec. 36-571). Suspension, revocation or refusal to renew license or taking of other action. Hearings. Enforcement powers of commissioner.

(a) The commissioner may suspend, revoke or refuse to renew any license issued pursuant to section 36a-581 or take any other action, in accordance with the provisions of section 36a-51, for any reason which would be sufficient grounds for the commissioner to deny an application for a license under sections 36a-580 to 36a-589, inclusive, or if the commissioner finds that the licensee or any owner, director, officer, member, partner, shareholder, trustee, employee or agent of such licensee has done any of the following: (1) Made any material misstatement in the application; (2) committed any fraud, engaged in dishonest activities or made any misrepresentation; (3) violated any provision of sections 36a-580 to 36a-589, inclusive, or any regulation promulgated under said sections; or (4) demonstrated incompetency or untrustworthiness to act as a licensed check cashing service.

(b) Whenever it appears to the commissioner that any person has violated, is violating or is about to violate any of the provisions of sections 36a-580 to 36a-589, inclusive, or any regulation adopted pursuant to said sections, or any licensee or any owner, director, officer, member, partner, shareholder, trustee, employee or agent of such licensee has committed any fraud, engaged in dishonest activities or made any misrepresentation, the commissioner may take action against such person or licensee in accordance with sections 36a-50 and 36a-52.

(P.A. 88-200, S. 7; 88-230, S. 1, 12; P.A. 89-178, S. 7, 8; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 275, 340; P.A. 05-46, S. 10; P.A. 06-35, S. 6; P.A. 07-91, S. 21.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-178 amended Subsec. (a) by substituting the commissioner of banking for the commissioner of consumer protection; Sec. 21-117 transferred to Sec. 36-571 in 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-122 deleted Subsec. (c) re cease and desist provisions and made technical changes, effective January 1, 1995; Sec. 36-571 transferred to Sec. 36a-587 in 1995; P.A. 05-46 amended Subsec. (b) to allow commissioner to impose civil penalty or issue cease and desist order against licensee or owner, director, officer, member, partner, shareholder, trustee, employee or agent of such licensee who has committed fraud, engaged in dishonest activities or made any misrepresentation; P.A. 06-35 amended Subsec. (b) to authorize commissioner to take enforcement action under Secs. 36a-50 and 36a-52 for violation of “any of” the provisions of Secs. 36a-580 to 36a-589, inclusive, or any regulation adopted pursuant to said Secs., effective May 8, 2006; P.A. 07-91 amended Subsec. (a) to authorize commissioner to take any other action, in accordance with Sec. 36a-51, effective June 5, 2007.



Section 36a-588 - (Formerly Sec. 36-572). Regulations.

The commissioner shall adopt, pursuant to chapter 54, such regulations as may be necessary to carry out the provisions of sections 36a-580 to 36a-589, inclusive.

(P.A. 88-200, S. 8.)

History: Sec. 21-118 transferred to Sec. 36-572 in 1991; Sec. 36-572 transferred to Sec. 36a-588 in 1995.



Section 36a-589 - (Formerly Sec. 36-573). Violations.

A violation of any of the provisions of sections 36a-580 to 36a-589, inclusive, shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 88-200, S. 9.)

History: Sec. 21-119 transferred to Sec. 36-573 in 1991; Sec. 36-573 transferred to Sec. 36a-589 in 1995.

Cited. 231 C. 707.



Section 36a-595 - (Formerly Sec. 36-530). Short title: Money Transmission Act.

Sections 36a-595 to 36a-612, inclusive, shall be known and may be cited as the “Money Transmission Act”.

(P.A. 81-264, S. 1; P.A. 01-56, S. 2; P.A. 13-253, S. 1.)

History: Sec. 36-530 transferred to Sec. 36a-595 in 1995; P.A. 01-56 changed citation from “Money Order and Travelers Check Licensees Act” to “Money Transmission Act”; P.A. 13-253 added reference to Secs. 36a-611 and 36a-612.



Section 36a-596 - (Formerly Sec. 36-531). Definitions.

As used in sections 36a-595 to 36a-612, inclusive:

(1) “Authorized delegate” means a person designated by a person licensed pursuant to sections 36a-595 to 36a-612, inclusive, to provide money transmission services on behalf of such licensed person.

(2) “Electronic payment instrument” means a card or other tangible object for the transmission of money or monetary value or payment of money which contains a microprocessor chip, magnetic stripe, or other means for the storage of information, that is prefunded and for which the value is decremented upon each use, but does not include a card or other tangible object that is redeemable by the issuer in the issuer’s goods or services.

(3) “Holder” means a person, other than a purchaser, who is either in possession of a payment instrument and is the named payee thereon or in possession of a payment instrument issued or endorsed to such person or bearer or in blank. “Holder” does not include any person who is in possession of a lost, stolen or forged payment instrument.

(4) “Licensee” means any person licensed or required to be licensed pursuant to sections 36a-595 to 36a-612, inclusive.

(5) “Monetary value” means a medium of exchange, whether or not redeemable in money.

(6) “Money transmission” means engaging in the business of issuing or selling payment instruments or stored value, receiving money or monetary value for current or future transmission or the business of transmitting money or monetary value within the United States or to locations outside the United States by any and all means including, but not limited to, payment instrument, wire, facsimile or electronic transfer.

(7) “Outstanding” means (A) in the case of a payment instrument or stored value, that: (i) It is sold or issued in the United States; (ii) a report of it has been received by a licensee from its authorized delegates; and (iii) it has not yet been paid by the issuer, and (B) for all other money transmissions, the value reported to the licensee for which the licensee or any authorized delegate has received money or its equivalent value from the customer for transmission, but has not yet completed the money transmission by delivering the money or monetary value to the person designated by the customer.

(8) “Payment instrument” means a check, draft, money order, travelers check or electronic payment instrument that evidences either an obligation for the transmission of money or monetary value or payment of money, or the purchase or the deposit of funds for the purchase of such check, draft, money order, travelers check or electronic payment instrument.

(9) “Permissible investment” means: (A) Cash in United States currency; (B) time deposits, as defined in section 36a-2, or other debt instruments of a bank; (C) bills of exchange or bankers acceptances which are eligible for purchase by member banks of the Federal Reserve System; (D) commercial paper of prime quality; (E) interest-bearing bills, notes, bonds, debentures or other obligations issued or guaranteed by: (i) The United States or any of its agencies or instrumentalities, or (ii) any state, or any agency, instrumentality, political subdivision, school district or legally constituted authority of any state if such investment is of prime quality; (F) interest-bearing bills or notes, or bonds, debentures or preferred stocks, traded on any national securities exchange or on a national over-the-counter market, if such debt or equity investments are of prime quality; (G) receivables due from authorized delegates consisting of the proceeds of the sale of payment instruments which are not past due or doubtful of collection; (H) gold; and (I) any other investments approved by the commissioner. Notwithstanding the provisions of this subdivision, if the commissioner at any time finds that an investment of a licensee is unsatisfactory for investment purposes, the investment shall not qualify as a permissible investment.

(10) “Prime quality” of an investment means that it is within the top four rating categories in any rating service recognized by the commissioner unless the commissioner determines for any licensee that only those investments in the top three rating categories qualify as “prime quality”.

(11) “Purchaser” means a person who buys or has bought a payment instrument or who has given money or monetary value for current or future transmission.

(12) “Stored value” means monetary value that is evidenced by an electronic record. For the purposes of this subdivision, “electronic record” means information that is stored in an electronic medium and is retrievable in perceivable form.

(13) “Travelers check” means a payment instrument for the payment of money that contains a provision for a specimen signature of the purchaser to be completed at the time of a purchase of the instrument and a provision for a countersignature of the purchaser to be completed at the time of negotiation.

(P.A. 81-264, S. 2; P.A. 87-9, S. 2, 3; P.A. 92-12, S. 96; P.A. 94-122, S. 276, 340; P.A. 98-192, S. 3; 98-258, S. 4; P.A. 01-56, S. 3; P.A. 02-73, S. 84; P.A. 04-14, S. 3; 04-136, S. 43; P.A. 07-91, S. 8; P.A. 09-208, S. 13; P.A. 13-253, S. 2.)

History: (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 92-12 redesignated Subdivs. and Subparas.; P.A. 94-122 deleted former Subdivs. (1) and (2) defining “commissioner” and “financial institution”, renumbered former Subdivs. (3) through (9) as Subdivs. (1) through (7), deleted Subdiv. (10) defining “person” and renumbered former Subdivs. (11) through (13) as Subdivs. (8) through (10), effective January 1, 1995; Sec. 36-531 transferred to Sec. 36a-596 in 1995; (Revisor’s note: In 1997 the reference in Subdiv. (7) to “... time deposits, as defined in subdivision (55) of section 36a-2 ...” was corrected editorially by the Revisors to “... time deposits, as defined in subdivision (62) of section 36a-2 ...” to reflect the current internal numbering of that section); P.A. 98-192 added new Subdiv. (1) defining “electronic payment instrument”, made conforming changes and redesignated existing Subdivs. (1) to (10) as Subdivs. (2) to (11); P.A. 98-258 made a technical change in Subdiv. (7); P.A. 01-56 made technical changes in Subdiv. (2) defining “holder”, deleted former Subdiv. (3) defining “instrument” and renumbered existing Subdiv. (4) as Subdiv. (3), added new Subdiv. (4) defining “material litigation”, made technical changes in Subdiv. (5) defining “money order”, added new Subdiv. (6) defining “money transmission” and renumbered existing Subdivs. (6) and (7) as Subdivs. (7) and (8), redefined “outstanding” in redesignated Subdiv. (8), added new Subdiv. (9) defining “payment instrument”, renumbered existing Subdivs. (8) to (11) as Subdivs. (10) to (13) and made technical changes in redesignated Subdivs. (10) to (13); P.A. 02-73 amended Subdiv. (10)(B) by changing reference from Subdiv. (63) to Subdiv. (65) of Sec. 36a-2; P.A. 04-14 added definitions of “monetary value” in new Subdiv. (5) and “stored value” and “electronic record” in new Subdiv. (14), renumbering the existing Subdivs. accordingly, inserted references to “monetary value” and “current or future” transmission in definition of “money transmission”, inserted references to “stored value” in definitions of “money transmission” and “outstanding” and, in Subpara. (A) of the latter definition, inserted “or issued”, and made a technical change in definition of “permissible investment”, effective April 16, 2004; P.A. 04-136 amended Subdiv. (10)(B) to make a technical change, effective May 12, 2004; P.A. 07-91 inserted references to transmission “of money or monetary value” in definitions of “electronic payment instrument” and “payment instrument” in Subdivs. (1) and (10); P.A. 09-208 redefined “licensee” in Subdiv. (3), “outstanding” in Subdiv. (9) and “purchaser” in Subdiv. (13) and defined “unsafe or unsound practice” in Subdiv. (16), effective July 7, 2009; P.A. 13-253 added reference to Secs. 36a-611 and 36a-612, added new Subdiv. (1) defining “authorized delegate”, redesignated existing Subdivs. (1) to (3) as Subdivs. (2) to (4), deleted former Subdiv. (4) defining “material litigation”, deleted former Subdiv. (6) defining “money order”, redesignated existing Subdiv. (7) as Subdiv. (6) and amended same to redefine “money transmission”, deleted former Subdiv. (8) defining “net worth”, redesignated existing Subdiv. (9) as Subdiv. (7) and amended same to redefine “outstanding”, redesignated existing Subdiv. (10) as Subdiv. (8) and amended same to redefine “payment instrument”, redesignated existing Subdiv. (11) as Subdiv. (9) and amended same to redefine “permissible investment”, redesignated existing Subdivs. (12) to (15) as Subdivs. (10) to (13), deleted former Subdiv. (16) defining “unsafe or unsound practice”, and made technical and conforming changes.



Section 36a-597 - (Formerly Sec. 36-532). License required. Penalty.

(a) No person shall engage in the business of money transmission in this state, or advertise or solicit such services, without a license issued by the commissioner as provided in sections 36a-595 to 36a-612, inclusive, except as an authorized delegate of a person that has been issued a license by the commissioner and in accordance with section 36a-607. A person shall be deemed to be engaged in the business of money transmission in this state if such person: (1) Has a place of business in this state, (2) receives money or monetary value in this state or from a person located in this state, (3) transmits money or monetary value from a location in this state or to a person located in this state, (4) issues stored value or payment instruments that are sold in this state, or (5) sells stored value or payment instruments in this state. The licensee shall promptly notify the commissioner, in writing, of the termination of the contract between such licensee and authorized delegate.

(b) Any person who knowingly engages in the business of money transmission in this state, without obtaining a license, as provided in sections 36a-595 to 36a-612, inclusive, shall be guilty of a class D felony. Each transaction in violation of the provisions of this subsection shall constitute a separate offense.

(P.A. 81-264, S. 3; P.A. 01-56, S. 4; P.A. 03-61, S. 3; P.A. 04-61, S. 1; P.A. 09-208, S. 14; P.A. 13-253, S. 3.)

History: Sec. 36-532 transferred to Sec. 36a-597 in 1995; P.A. 01-56 changed “Connecticut instruments” to “Connecticut payment instruments” and reworded language re money transmission; P.A. 03-61 substituted “or an entity or a person exempt under section 36a-609 and in accordance with” for “as provided in”; P.A. 04-61 designated existing provisions as Subsec. (a) and added new Subsec. (b) re criminal penalty for knowingly engaging in business of issuing Connecticut payment instruments or money transmission without a license; P.A. 09-208 amended Subsec. (a) by removing references to “subagents” of licensees, requiring licensee and agent to notify commissioner in writing of the termination of the contract between them, and making technical changes, effective July 7, 2009; P.A. 13-253 amended Subsec. (a) by deleting references to issuing Connecticut payment instruments, adding provision requiring that money transmission occur in this state and prohibiting the advertising or soliciting of money transmission services without a license, deleting references to Sec. 36a-600, adding reference to Secs. 36a-611 and 36a-612, changing “agent” to “authorized delegate”, deleting provision re entity or person exempt under Sec. 36a-609, adding provision re when person deemed to be engaged in the business of money transmission and making technical changes, and amended Subsec. (b) by deleting reference to issuing Connecticut payment instruments, adding provision requiring that money transmission occur in this state and replacing reference to Sec. 36a-600 with reference to Secs. 36a-595 to 36a-612.



Section 36a-598 - (Formerly Sec. 36-533). Application. Criminal history records check. Abandonment of application. Changes. Notice to commissioner.

(a) Each application for an initial or renewal license required under sections 36a-595 to 36a-612, inclusive, shall be made in writing and under oath to the commissioner in such form as the commissioner may prescribe. The application shall include:

(1) The exact name of the applicant and, if incorporated, the date of incorporation and the state where incorporated;

(2) The complete address of the principal office from which the business is to be conducted and of the office where the books and records of the applicant are to be maintained;

(3) The complete name and address of each of the applicant’s locations and authorized delegates, if any, through which the applicant intends to engage in the business of money transmission in this state;

(4) The name, title, address and telephone number of the person to whom notice of the commissioner’s approval or disapproval of the application shall be sent and to whom any inquiries by the commissioner concerning the application shall be directed;

(5) The name and residence address of the individual, if the applicant is an individual; the partners, if the applicant is a partnership; the directors, trustees, principal officers, and any shareholder owning ten per cent or more of each class of its securities, if the applicant is a corporation or association; or the members, if the applicant is a limited liability company;

(6) (A) A copy of the applicant’s audited financial statements for the most recent fiscal year, (B) if the applicant is a wholly-owned subsidiary of another corporation, (i) the most recent audited consolidated annual financial statements of the parent corporation or the applicant’s most recent audited consolidated annual financial statement, and (ii) the most recent audited unconsolidated financial statement of the applicant, including its balance sheet and receipts and disbursements for the preceding year, (C) if the applicant is publicly traded, a copy of the most recent 10-K report that such applicant filed with the Securities Exchange Commission or, if the applicant is a wholly-owned subsidiary of a publicly traded company, a copy of the parent company’s most recent 10-K report that was filed with the Securities and Exchange Commission, and (D) if the applicant or parent company of a wholly-owned subsidiary applicant is publicly traded on a foreign exchange, a copy of documentation similar to the report filed pursuant to subparagraph (C) of this subdivision that was filed with the applicable securities regulator;

(7) A list of the applicant’s permissible investments, the book and market values of such investments, and the dollar amount of the applicant’s aggregate outstanding money transmissions (A) as of the date of the financial statement filed in accordance with subdivision (6) of this subsection; and (B) as of a date no earlier than thirty business days prior to the filing of the application;

(8) The history of material litigation for the five-year period prior to the date of the application of the individual, if the applicant is an individual; the partners, if the applicant is a partnership; the directors, trustees, principal officers and any shareholder owning ten per cent or more of each class of its securities, if the applicant is a corporation or association; or the members, if the applicant is a limited liability company, and sufficient information pertaining to the history of material litigation, in a form acceptable to the commissioner, on such individual or the partners, directors, trustees, principal officers, members and any shareholder owning ten per cent or more of each class of the applicant’s securities. For purposes of this section, “material litigation” means any litigation that, according to generally accepted accounting principles, is deemed significant to a person’s financial health and that such person is required to reference in an annual audited financial statement, a report to shareholders or a similar document;

(9) (A) The history of criminal convictions of the individual, if the applicant is an individual; the partners, if the applicant is a partnership; the directors, trustees, principal officers and any shareholder owning ten per cent or more of each class of its securities if the applicant is a corporation or association; or the members, if the applicant is a limited liability company, and (B) sufficient information pertaining to the history of criminal convictions, in a form acceptable to the commissioner, on such individual or the partners, directors, trustees, principal officers, members and any shareholder owning ten per cent or more of each class of the applicant’s securities;

(10) (A) The surety bond required by subsection (a) of section 36a-602, if applicable;

(B) A list of the investments maintained in accordance with subsection (d) of section 36a-602, if applicable, and the book and market values of any such investments (i) as of the date of the financial statement filed in accordance with subdivision (6) of this subsection; and (ii) as of a date no earlier than thirty business days prior to the filing of the application;

(11) A statement describing the type of money transmission business that will be conducted by the applicant in this state;

(12) The name and address of any financial institution used by the applicant for its money transmission business in this state;

(13) For each authorized delegate, a sample of the contract evidencing the proposed arrangement between the applicant and the authorized delegate; and

(14) Any other information the commissioner may require.

(b) The commissioner, in accordance with section 29-17a, may conduct a state and national criminal history records check of the individual applicant and of each partner, director, trustee, principal officer, member and shareholder owning ten per cent or more of each class of the securities of the applicant. The commissioner may deem an application for a license to engage in the business of money transmission in this state abandoned if the applicant fails to respond to any request for information required under sections 36a-595 to 36a-612, inclusive, or any regulations adopted pursuant to said sections. The commissioner shall notify the applicant, in writing, that if the applicant fails to submit such information not later than sixty days after such request, the application shall be deemed abandoned. An application filing fee paid prior to the date an application is deemed abandoned pursuant to this subsection shall not be refunded. Abandonment of an application pursuant to this subsection shall not preclude the applicant from submitting a new application for a license under sections 36a-595 to 36a-612, inclusive.

(c) An applicant or licensee shall notify the commissioner, in writing, of any change in the information provided in the application for license or most recent renewal of such license not later than fifteen days after the applicant or licensee has reason to know of such change.

(d) A licensee shall not change the name specified on its license unless, prior to such change in name, the licensee files an application with the commissioner accompanied by the name change fee specified in subsection (a) of section 36a-599 and receives the approval of the commissioner.

(e) A licensee shall provide a written notice to the commissioner not later than one business day after the licensee has reason to know of the occurrence of any of the following events:

(1) The filing of a petition by or against the licensee under the United States Bankruptcy Code for bankruptcy or reorganization;

(2) The filing of a petition by or against the licensee for receivership, the commencement of any other judicial or administrative proceeding for its dissolution or reorganization, or the making of a general assignment for the benefit of its creditors;

(3) The commencement of a proceeding to revoke or suspend its license to engage in money transmission in another state or a foreign country, or other formal or informal regulatory action by any governmental agency against the licensee and the reasons therefor;

(4) The commencement of any action by the Attorney General or the attorney general of any other state and the reasons therefor;

(5) The cancellation or other impairment of the licensee’s bond or other security, including notice of claims filed against the licensee’s bond or other security;

(6) A conviction or indictment of the licensee or of a partner, director, trustee, principal officer, member or shareholder owning ten per cent or more of each class of the licensee’s securities for a misdemeanor involving the money transmission business or a felony; or

(7) A conviction or indictment of an authorized delegate for a misdemeanor involving the money transmission business or a felony.

(P.A. 81-264, S. 4; P.A. 92-12, S. 97; P.A. 94-122, S. 277, 340; P.A. 98-192, S. 4; P.A. 01-56, S. 5; P.A. 03-19, S. 84; P.A. 04-14, S. 4; P.A. 05-46, S. 11; P.A. 08-119, S. 11; P.A. 09-208, S. 15; P.A. 11-216, S. 35; P.A. 13-253, S. 4.)

History: P.A. 92-12 redesignated Subsecs. and Subdivs.; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-533 transferred to Sec. 36a-598 in 1995; P.A. 98-192 amended Subdiv. (9) by adding reference to electronic payment instrument and making conforming changes; P.A. 01-56 amended Subdiv. (5) by changing 20% stock ownership threshold to 10% ownership of securities and required name and addresses of persons holding securities, added new Subdiv. (8) re history of material litigation and criminal convictions, renumbered existing Subdivs. (8) to (10) as Subdivs. (9) to (11), added language re money transmission in Subdivs. (3) and (10) and made technical and conforming changes throughout; P.A. 03-19 made a technical change in Subdiv. (10), effective May 12, 2003; P.A. 04-14 designated existing provisions as Subsec. (a), and amended same by inserting in Subdivs. (5) and (8) new Subpara. (D) re managers, if applicant is a limited liability company, inserting reference to “managers” in Subdiv. (5), and making technical changes in Subdivs. (7)(A) and (9)(B), and inserted new Subsec. (b) requiring applicant or licensee to notify commissioner of any change in information provided; P.A. 05-46 added Subsec. (c) to prohibit licensee from changing the name specified on license unless licensee files application, pays name change fee specified in Sec. 36a-599(a) and receives approval of commissioner; P.A. 08-119 amended Subsec. (a) to make a technical change and to replace “managers” with “members” in Subdivs. (5)(D) and (8)(D); P.A. 09-208 amended Subsec. (a) by deleting provision in Subdiv. (5) requiring applicants to submit sufficient information to commissioner as commissioner deems necessary to make the findings required under Sec. 36a-600, adding new Subdiv. (9) requiring applicants to submit information concerning criminal convictions, redesignating existing Subdiv. (9) as Subdiv. (10), deleting Subpara. (C) therein re commissioner to defer compliance, redesignating existing Subdivs. (10) and (11) as Subdivs. (11) and (12), and making conforming and technical changes, and added Subsec. (d) requiring licensee to provide written notice to commissioner upon the occurrence of events listed in Subdivs. (1) to (7); P.A. 11-216 amended Subsec. (a)(9) to delete provision re ten-year period re history of criminal convictions, added new Subsec. (b) authorizing commissioner to conduct state and national criminal history records check of applicant and each partner, director, trustee, principal officer, member and shareholder owning at least 10% of each class of securities of applicant and re abandonment of application, and redesignated existing Subsecs. (b) to (d) as Subsecs. (c) to (e); P.A. 13-253 amended Subsec. (a) by adding reference to Secs. 36a-611 and 36a-612, by changing “branches, subsidiaries, affiliates and agents” to “locations and authorized delegates” and adding provision requiring that money transmission occur in this state in Subdiv. (3), by adding provision re a copy of audited financial statements for the most recent fiscal year and, if a wholly-owned subsidiary, the most recent audited consolidated annual financial statements of the parent corporation or most recent audited consolidated annual financial statement of the applicant, deleting requirement that financial statements be prepared by an independent certified public accountant, and adding provision re a 10-K report for publicly traded applicants or a report similar to a 10-K if publicly traded on a foreign exchange in Subdiv. (6), by changing “payment instruments” to “money transmissions” in Subdiv. (7), by adding definition of “material litigation” in Subdiv. (8), by replacing former provision with provision requiring a statement describing the type of money transmission business to be conducted in the state in Subdiv. (11), by adding new Subdivs. (12) and (13) re name and address of financial institution used and sample of contract, and by redesignating existing Subdiv. (12) as Subdiv. (14), amended Subsec. (b) by adding provision requiring that money transmission occur in this state and adding references to Secs. 36a-611 and 36a-612, amended Subsec. (c) by deleting “promptly” and adding provision re notification to occur not later than 15 days after the applicant or licensee has reason to know of the change, amended Subsec. (e) by adding “or indictment” in Subdivs. (6) and (7), deleting reference to Connecticut payment instruments in Subdiv. (6) and changing “agent” to “authorized delegate” and adding “misdemeanor involving the money transmission business” in Subdiv. (7), and made technical changes.



Section 36a-599 - (Formerly Sec. 36-534). Investigation, license and name change fees. Term of license. Surrender of license.

(a) Each application for an initial license shall be accompanied by a nonrefundable investigation fee of six hundred twenty-five dollars and a nonrefundable license fee of two thousand two hundred fifty dollars, except that if such application is filed not earlier than one year before the date such license will expire, the applicant shall pay a nonrefundable investigation fee of six hundred twenty-five dollars and a nonrefundable license fee of one thousand two hundred fifty dollars. Each application for a renewal license shall be accompanied by a nonrefundable license fee of two thousand two hundred fifty dollars. Each licensee shall pay to the commissioner a nonrefundable name change fee of two hundred dollars for each application to change a name. No licensee shall use any name other than the name specified on the license issued by the commissioner.

(b) A license issued pursuant to sections 36a-595 to 36a-612, inclusive, shall expire at the close of business on September thirtieth of the odd-numbered year following its issuance, unless renewed or earlier surrendered, suspended or revoked pursuant to said sections. Not later than fifteen days after a licensee ceases to engage in the business of money transmission in this state for any reason, including a business decision to terminate operations in this state, license revocation, bankruptcy or voluntary dissolution, such licensee shall provide written notice of surrender and surrender to the commissioner its license for each location in which such licensee has ceased to engage in such business. The written notice of surrender shall identify the location where the records of the licensee will be stored and the name, address and telephone number of an individual authorized to provide access to the records. The surrender of a license does not reduce or eliminate the licensee’s civil or criminal liability arising from acts or omissions occurring prior to the surrender of the license, including any administrative actions undertaken by the commissioner to revoke or suspend a license, assess a civil penalty, order restitution or exercise any other authority provided to the commissioner.

(P.A. 81-264, S. 5; P.A. 88-150, S. 8; P.A. 92-89, S. 15, 20; P.A. 98-192, S. 5; P.A. 01-56, S. 6; P.A. 05-46, S. 12; P.A. 06-35, S. 7; P.A. 08-119, S. 12; June Sp. Sess. P.A. 09-3, S. 381; P.A. 13-253, S. 5.)

History: P.A. 88-150 amended Subsec. (a) by increasing the investigation fee to $500 and increasing the license fee to $500, and deleted obsolete Subsec. (c) concerning license fees and the term of a license; P.A. 92-89 deleted the $500 investigation fee and increased the license fee from $500 to $1,000 in Subsec. (a); Sec. 36-534 transferred to Sec. 36a-599 in 1995; P.A. 98-192 amended Subsec. (a) by imposing a nonrefundable investigation fee of $500; P.A. 01-56 amended Subsec. (a) by eliminating the investigation fee for a renewal license and by making conforming language changes re renewal license fee and refund of fees; P.A. 05-46 amended Subsec. (a) to add provision re nonrefundable name change fee of $100 for each application to change a name; P.A. 06-35 amended Subsec. (a) to increase fee for original license from $1,000 to $2,000, to add exception that if application is filed not earlier than one year before date the license expires, applicant shall pay nonrefundable investigation fee of $500 and license fee of $1,000, to increase license fee for renewal license from $1,000 to $2,000, to provide that if license expires on June 30, 2007, fee shall be $2,250, and to prohibit licensee from using any name other than that specified on license issued by commissioner, and amended Subsec. (b) to provide that license expires at close of business on September thirtieth of odd-numbered year following issuance, unless renewed, surrendered, suspended or revoked, except that license renewed effective July 1, 2007, expires on September 30, 2009, and to delete reference to license expiration on thirtieth day of June following date of issuance; P.A. 08-119 amended Subsec. (b) to add requirement for surrender of license when licensee ceases to engage in the business of issuing Connecticut payment instruments or of money transmission; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fees; P.A. 13-253 amended Subsec. (a) by changing “original” to “initial”, making the license fee nonrefundable and deleting provision re license that expires on June 30, 2007, and amended Subsec. (b) to add reference to Secs. 36a-611 and 36a-612, delete reference to renewals effective July 1, 2007, delete reference to issuing Connecticut payment instruments, add provisions re written notice of surrender, delete requirement that surrender be in person or by registered or certified mail, and add provision re surrender of a license does not reduce or eliminate the licensee’s civil or criminal liability.



Section 36a-600 - (Formerly Sec. 36-536). Investigation of applicant. Issuance of license. Authority of commissioner to deny application for license.

(a) Upon the filing of an application for an initial license, and the payment of the fees for investigation and license, the commissioner shall investigate the financial condition and responsibility, financial and business experience, character and general fitness of the applicant. The commissioner may issue a license if the commissioner finds that:

(1) The applicant’s financial condition is sound;

(2) The applicant’s business will be conducted honestly, fairly, equitably, carefully and efficiently within the purposes and intent of sections 36a-595 to 36a-612, inclusive, and in a manner commanding the confidence and trust of the community;

(3) (A) If the applicant is an individual, such individual is in all respects properly qualified and of good character, (B) if the applicant is a partnership, each partner is in all respects properly qualified and of good character, (C) if the applicant is a corporation or association, each president, chairperson of the executive committee, senior officer responsible for the corporation’s business, chief financial officer or any other person who performs similar functions as determined by the commissioner, director, trustee and each shareholder owning ten per cent or more of each class of the securities of such corporation is in all respects properly qualified and of good character, or (D) if the applicant is a limited liability company, each member is in all respects properly qualified and of good character;

(4) The applicant is in compliance with the provisions of sections 36a-602 to 36a-604, inclusive;

(5) No person on behalf of the applicant knowingly has made any incorrect statement of a material fact in the application, or in any report or statement made pursuant to sections 36a-595 to 36a-612, inclusive;

(6) No person on behalf of the applicant knowingly has omitted to state any material fact necessary to give the commissioner any information lawfully required by the commissioner; and

(7) The applicant has paid the investigation fee and license fee required under section 36a-599.

(b) The commissioner may deny an application if the commissioner finds that the applicant or any of its partners, directors, trustees, principal officers or shareholders owning ten per cent or more of the shares of the applicant or members (1) are listed on the specially designated nationals and blocked persons list prepared by the United States Department of the Treasury, or (2) have been convicted of any misdemeanor involving any aspect of the money transmission business or any felony. Any denial of an application by the commissioner shall, when applicable, be subject to the provisions of section 46a-80.

(P.A. 81-264, S. 7; P.A. 94-122, S. 278, 340; P.A. 01-56, S. 7; P.A. 04-14, S. 5; P.A. 08-119, S. 13; P.A. 09-208, S. 16; P.A. 11-216, S. 36; P.A. 13-253, S. 6.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-536 transferred to Sec. 36a-600 in 1995; P.A. 01-56 amended Subsec. (a) by adding new Subdiv. (3) re good character of various persons as applicants and by renumbering existing Subdivs. (3) to (5) as Subdivs. (4) to (6); P.A. 04-14 amended Subsec. (b) to require that applicant pay investigation and license fee required under Sec. 36a-599; P.A. 08-119 added Subsec. (a)(3)(D) re applicant that is a limited liability company; P.A. 09-208 added Subsec. (c) authorizing commissioner to deny application based on certain convictions; P.A. 11-216 amended Subsec. (c) to delete provision re ten-year period re misdemeanor and felony convictions and delete “Connecticut” re payment instruments; P.A. 13-253 amended Subsec. (a) by changing “original” to “initial”, deleting provision re conditional approval and adding provision authorizing commissioner to issue a license, adding reference to Secs. 36a-611 and 36a-612 in Subdiv. (2), deleting reference to Sec. 36a-603 and adding reference to Sec. 36a-602 in Subdiv. (4), adding reference to Sec. 36a-611 and 36a-612 in Subdiv. (5) and adding Subdiv. (7) re payment of fees, deleted former Subsec. (b) re conditional approval, and redesignated existing Subsec. (c) as Subsec. (b) and amended same by adding Subdiv. (1) re applicants or members listed on the specially designated nationals and blocked persons list, designating existing provision re conviction as Subdiv. (2) and making a technical change.



Section 36a-601 - (Formerly Sec. 36-537). Renewal of license. Automatic suspension of renewal license. Notice. Opportunity for hearing.

(a) A license may be renewed for the ensuing twenty-four-month period upon the filing of an application containing all information required by section 36a-598. Such renewal application shall be filed on or before September first of the year in which the license expires. Any renewal application filed with the commissioner after September first shall be accompanied by a one-hundred-dollar late fee and any such filing shall be deemed to be timely and sufficient for purposes of subsection (b) of section 4-182. If an application for a renewal license has been filed with the commissioner on or before the date the license expires, the license sought to be renewed shall continue in full force and effect until the issuance by the commissioner of the renewal license applied for or until the commissioner has notified the licensee in writing of the commissioner’s refusal to issue such renewal license together with the grounds upon which such refusal is based. The commissioner may refuse to issue a renewal license on any ground on which the commissioner might refuse to issue an initial license.

(b) If the commissioner determines that a check filed with the commissioner to pay an investigation or license fee has been dishonored or if made by ACH, has been returned, the commissioner shall automatically suspend a renewal license that has been issued but is not yet effective. The commissioner shall give the licensee notice of the automatic suspension pending proceedings for refusal to renew such license and an opportunity for a hearing on such actions in accordance with section 36a-51.

(P.A. 81-264, S. 8; P.A. 94-122, S. 279, 340; P.A. 01-56, S. 8; P.A. 04-14, S. 6; P.A. 06-35, S. 8; P.A. 13-253, S. 7.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-537 transferred to Sec. 36a-601 in 1995; P.A. 01-56 added reference to Sec. 36a-598(9) and eliminated fee for investigation associated with renewal; P.A. 04-14 designated existing provisions as Subsec. (a), making a technical change therein, and added new Subsec. (b) requiring commissioner to automatically suspend renewal license if commissioner determines that a check filed to pay an investigation or license fee has been dishonored and requiring commissioner to give notice of the automatic suspension pending proceedings for refusal to renew such license and an opportunity for a hearing in accordance with Sec. 36a-51; P.A. 06-35 amended Subsec. (a) to provide that license may be renewed for ensuing twenty-four-month period, rather than twelve-month period, to delete reference to information required by Sec. 36a-598 (a)(6) to (9), to require that renewal application be filed on or before September first of year in which license expires, or in the case of license that expires on June 30, 2007, on or before June 1, 2007, to provide that renewal application filed after September first, or in the case of license that expires on June 30, 2007, after June 1, 2007, shall be accompanied by $100 late fee and that any such filing shall be deemed timely and sufficient for purposes of Sec. 4-182(b), and to substitute reference to the date “the license expires” for the date “the commissioner has specified”; P.A. 13-253 amended Subsec. (a) by deleting references to application for license that expires on June 30, 2007, and changing “original” to “initial” and amended Subsec. (b) by adding reference to a check made by ACH that has been returned.



Section 36a-602 - (Formerly Sec. 36-538). Surety bond. Investments in lieu of surety bond.

(a) As a condition for the issuance and retention of the license, applicants for a license and licensees shall file with the commissioner a surety bond, the form of which shall be approved by the Attorney General, issued by a bonding company or insurance company authorized to do business in this state. The bond shall be conditioned upon the licensee and the licensee’s authorized delegates faithfully performing all obligations with respect to the licensee’s money transmission business in this state and conducting such business in this state consistent with the provisions of sections 36a-595 to 36a-612, inclusive. The bond shall be in favor of the commissioner, run concurrently with the period of the license and be in the principal sum of not less than: (1) Three hundred thousand dollars for any applicant and any licensee with an average weekly amount of money transmissions in this state of less than three hundred thousand dollars for the most recent twelve-month period ending June thirtieth, (2) five hundred thousand dollars for any licensee with an average weekly amount of money transmissions in this state equal to or greater than three hundred thousand dollars but less than or equal to five hundred thousand dollars for the most recent twelve-month period ending June thirtieth, or (3) one million dollars for any licensee with an average weekly amount of money transmissions in this state exceeding five hundred thousand dollars for the most recent twelve-month period ending June thirtieth. For purposes of this section, “money transmissions” includes (A) money or monetary value received or transmitted in this state, and (B) stored value and payment instruments issued or sold in this state.

(b) The proceeds of the bond, even if commingled with other assets of the licensee, shall be deemed by operation of law to be held in trust for the benefit of any claimants against the licensee to serve the faithful performance of the obligations of the licensee and the licensee’s authorized delegates with respect to the licensee’s money transmission business in this state in the event of the bankruptcy of the licensee, and shall be immune from attachment by creditors or judgment creditors. Any person who may be damaged as a result of the failure by the licensee or the licensee’s authorized delegates to perform obligations with respect to the licensee’s money transmission business in this state may proceed against the licensee’s bond to recover damages. The commissioner may proceed on such bond against the principal or surety thereon, or both, to collect any civil penalty imposed upon the licensee pursuant to subsection (a) of section 36a-50, any restitution imposed pursuant to subsection (c) of section 36a-50, and any unpaid costs of examination of the licensee as determined pursuant to subdivision (6) of subsection (c) of section 36a-65. The bond shall cover claims for damages arising from the licensee’s money transmission business in this state made not later than two years from the date of the act, error or omission that allegedly caused or resulted in such damages. When an action is commenced on a licensee’s bond, the commissioner may require the filing of a new bond and, immediately upon recovery on any action on the bond, the licensee shall file a new bond. If the commissioner finds that the financial condition of a licensee so requires, as evidenced by the reduction of tangible net worth, financial losses or potential losses as a result of a violation of sections 36a-595 to 36a-612, inclusive, the commissioner may require one or more additional bonds meeting the standards set forth in this section. The licensee shall file any such additional bonds not later than ten days after receipt of the commissioner’s written notice of such requirement.

(c) The surety company may cancel the bond at any time by a written notice to the licensee, stating the date cancellation shall take effect. Such notice shall be sent by certified mail to the licensee at least thirty days prior to the date of cancellation. A surety bond shall not be cancelled unless the surety company notifies the commissioner in writing not less than thirty days prior to the effective date of cancellation. After receipt of such notification from the surety company, the commissioner shall give written notice to the licensee of the date such bond cancellation shall take effect. The commissioner shall automatically suspend the license on such date, unless the licensee, prior to such date, submits (1) a letter of reinstatement of the bond from the surety company, (2) a new bond, (3) evidence that all of the principal sum of such surety bond has been invested as provided in subsection (d) of this section, (4) a new bond that replaces the surety bond in part and evidence that the remaining part of the principal sum of such surety bond has been invested as provided in subsection (d) of this section, or (5) evidence that the licensee has ceased business and has surrendered the license. After a license has been automatically suspended, the commissioner shall give the licensee notice of the automatic suspension pending proceedings for revocation or refusal to renew such license and an opportunity for a hearing on such actions in accordance with section 36a-51 and require the licensee to take or refrain from taking such action as in the opinion of the commissioner will effectuate the purposes of this section.

(d) In lieu of all or part of the principal sum of such surety bonds, applicants for a license and licensees may invest such sum as provided in this subsection. The book or market value, whichever is lower, of such investments shall be equal to the amount of the bond required by subsection (a) of this section less the amount of the bond filed with the commissioner by the applicant or licensee. Such applicants and licensees shall keep such investments with such banks, Connecticut credit unions or federal credit unions as such applicants or licensees may designate and the commissioner may approve, and subject to such conditions as the commissioner deems necessary for the protection of consumers and in the public interest. As used in this subsection, “investments” means: (1) Dollar deposits; and (2) interest-bearing bills, notes, bonds, debentures or other obligations issued or guaranteed by (A) the United States or any of its agencies or instrumentalities, or (B) any state, or any agency, instrumentality, political subdivision, school district or legally constituted authority of any state if such investment is of prime quality. The investments shall secure the same obligation as would a surety bond filed under this section. The investments shall be held at such banks or credit unions to cover claims during the period the license remains in full force and effect and the succeeding two years after such license has been surrendered, revoked or suspended or has expired in accordance with the provisions of sections 36a-595 to 36a-612, inclusive. The licensee shall be permitted to collect interest on such investments and at any time to exchange, examine and compare such investments. The investments made pursuant to this section, even if commingled with other assets of the licensee, shall be deemed by operation of law to be held in trust for the benefit of any claimants against the licensee to serve the faithful performance of the obligations of the licensee and the licensee’s authorized delegates with respect to the licensee’s money transmission business in this state in the event of the bankruptcy of the licensee, and shall be immune from attachment by creditors or judgment creditors.

(P.A. 81-264, S. 9; P.A. 91-306, S. 1; P.A. 94-122, S. 280, 340; P.A. 98-192, S. 6; P.A. 01-56, S. 9; P.A. 02-111, S. 39; P.A. 03-61, S. 4; P.A. 04-14, S. 7; P.A. 06-35, S. 9; P.A. 07-91, S. 9; P.A. 09-208, S. 17; P.A. 13-253, S. 8.)

History: P.A. 91-306 amended Subsec. (a) by deleting existing provisions re amount of bond and added Subdivs. (1), (2) and (3) re principal sum of bond; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-538 transferred to Sec. 36a-602 in 1995; P.A. 98-192 amended Subsec. (a) by adding provision re two-year time period for bond to remain in place and adding specific requirements for licensees that engage in the business of receiving money for transmitting the same; P.A. 01-56 amended Subsec. (a) by changing “Connecticut instruments” to “Connecticut payment instruments”, by rewording language re money transmission and by replacing provisions re trust fund with provisions re proceeds of bond deemed to be held in trust for benefit of claimants, and amended Subsec. (c) by replacing provisions re investment maintained in trust with provisions re investments deemed to be held in trust for benefit of claimants; P.A. 02-111 amended Subsec. (a) by adding provision re authority of commissioner to proceed on bond to collect civil penalty imposed pursuant to Sec. 36a-50(a); P.A. 03-61 changed “corporate surety bond” to “surety bond” throughout, amended Subsec. (a) by revising provisions re approval of form, coverage of bond and beginning of two-year period and by adding provision re surrendered, revoked, suspended or expired license and amended Subsec. (c) by inserting “Connecticut”; P.A. 04-14 amended Subsec. (a)(1), (2) and (3) to replace references to “equivalent thereof” with references to “monetary value received or transmitted, whichever amount is greater”, and to insert references to “monetary value” in provisions re proceeds of the bond to be held in trust for benefit of claimants against licensee, added new Subsec. (b) re cancellation of surety bond and automatic suspension of license and redesignated existing Subsecs. (b) and (c) as new Subsecs. (c) and (d), respectively, revising internal reference accordingly, effective April 16, 2004; P.A. 06-35 amended Subsec. (c) to require applicants and licensees to keep investments with such banks, Connecticut credit unions or federal credit unions as applicants or licensees designate, to require that investments be held subject to such conditions as commissioner deems necessary for protection of consumers and in the public interest and to define “investments” to include “dollar deposits” and “interest-bearing” bills, notes, bonds, debentures or other obligations, deleting former Subdiv. designators (1) and (2), reference to “in accordance with such regulations as the commissioner may adopt”, and Subsec. designator (d), to add provision requiring investments to be held at banks or credit unions to cover claims during period license remains in effect and the succeeding two years after license has been surrendered, revoked or suspended or has expired, and to make conforming changes, effective May 8, 2006; P.A. 07-91 amended Subsec. (a) to insert references to “Connecticut” payment instruments and transmission of “monetary value”, and amended Subsec. (c) to insert references to transmission or payment of “monetary value” and to make a technical change; P.A. 09-208 amended Subsec. (b) by requiring commissioner to give written notice to licensee of the effective date of a bond cancellation, by providing that license shall be automatically suspended unless licensee submits letter of reinstatement from the surety company or a new bond, and by making conforming and technical changes; P.A. 13-253 amended Subsec. (a) by adding provision requiring that bond be conditioned upon faithful performance of all obligations with respect to money transmission business in this state, deleting provisions re bond covering claims arising during licensure period and bond amounts being dependent upon daily balances and adding provisions re bond running concurrently with period of the license and being in a sum dependent upon the amount of applicant’s average weekly transmissions, designated provisions re proceeds of the bond as new Subsec. (b) and amended same to add reference to licensee’s authorized delegates, replace provision re sale and issuance of Connecticut payment instruments or transmission of money with provision re licensee’s money transmission business in this state, add provision re person damaged as a result of a failure to perform obligations may proceed against the bond to recover damages, delete provision re lowering principal sum of bond, add provision re commissioner to proceed on bond to collect any restitution imposed pursuant to Sec. 36a-50 and any unpaid costs of examination, add provision re bond to cover claims for damages and add provision re commissioner to require filing of new bond when action is commenced on licensee’s bond or if licensee’s financial condition so requires, redesignated existing Subsec. (b) as Subsec. (c) and amended same by making technical changes, and redesignated existing Subsec. (c) as Subsec. (d) and amended same to add reference to Secs. 36a-611 and 36a-612, add reference to the licensee’s authorized delegates and replace provision re sale and issuance of Connecticut payment instruments or transmission of money with provision re licensee’s money transmission business in this state.



Section 36a-603 - (Formerly Sec. 36-539). Investments equal to amount of outstanding money transmissions in this state. Permissible investments.

(a) Each licensee shall at all times maintain permissible investments having a value, computed in accordance with generally accepted accounting principles, at least equal to the aggregate amount of its outstanding money transmissions in this state, provided the value of receivables due from authorized delegates consisting of the proceeds of the sale of payment instruments that are not past due or doubtful of collection shall not exceed thirty per cent of the permissible investments held by the licensee and receivables due from any one person shall not exceed ten per cent of the value of permissible investments held by the licensee.

(b) As used in subsection (a) of this section, “value” means the lower of book or market value, except that with regard to debt obligations which the licensee as a matter of policy retains until maturity, “value” means the greater of book or market value unless the commissioner orders that for some or all investments of a particular licensee, “value” means the lower of book or market value.

(c) Permissible investments, even if commingled with other assets of the licensee, shall be deemed by operation of law to be held in trust for the benefit of any claimants against the licensee to serve the faithful performance of the obligations of the licensee and the licensee’s authorized delegates with respect to the licensee’s money transmission business in this state in the event of the bankruptcy of the licensee, and shall be immune from attachment by creditors or judgment creditors.

(P.A. 81-264, S. 10; P.A. 01-56, S. 10; P.A. 04-14, S. 8; P.A. 07-91, S. 10; P.A. 13-253, S. 9.)

History: Sec. 36-539 transferred to Sec. 36a-603 in 1995; P.A. 01-56 amended Subsec. (a) by making a technical change and added new Subsec. (c) re permissible investments deemed to be held in trust for benefit of claimants; P.A. 04-14 amended Subsec. (a) to insert reference to “stored value”, and amended Subsec. (c) to insert references to “monetary value”, effective April 16, 2004; P.A. 07-91 amended Subsecs. (a) and (c) to insert reference to “Connecticut” payment instruments; P.A. 13-253 amended Subsec. (a) to change “Connecticut payment instruments and stored value” to “money transmissions in this state” and add provision re value of receivables due from authorized delegates and amended Subsec. (c) to add reference to licensee’s authorized delegates and replace provision re sale and issuance of Connecticut payment instruments or transmission of money with provision re licensee’s money transmission business in this state.



Section 36a-604 - (Formerly Sec. 36-540). Net worth requirements.

(a) Each licensee which issues or sells payment instruments in this state which are checks, drafts or money orders shall at all times have a tangible net worth of at least one hundred thousand dollars.

(b) Each licensee which issues or sells payment instruments in this state which are travelers checks or electronic payment instruments shall at all times have a tangible net worth of at least one million dollars.

(c) Each licensee that engages in the business of money transmission in this state, except by issuing or selling stored value or payment instruments, shall at all times have a tangible net worth of at least five hundred thousand dollars. Each licensee that issues or sells stored value in this state shall at all times have a tangible net worth of at least one million dollars or a higher amount as determined by the commissioner, in accordance with generally accepted accounting principles.

(P.A. 81-264, S. 11; P.A. 98-192, S. 7; P.A. 01-56, S. 11; P.A. 04-14, S. 9; P.A. 05-74, S. 3; P.A. 07-72, S. 7; P.A. 13-253, S. 10.)

History: Sec. 36-540 transferred to Sec. 36a-604 in 1995; P.A. 98-192 amended Subsec. (b) by adding reference to electronic payment instruments and added new Subsec. (c) re net worth requirements for licensees that engage in the business of receiving money for transmitting the same; P.A. 01-56 amended Subsecs. (a) and (b) by changing “Connecticut instruments” to “Connecticut payment instruments” and amended Subsec. (c) by rewording language re money transmission; P.A. 04-14 amended Subsec. (c) to insert exception re issuing stored value and provision requiring each licensee that engages in business of money transmission by issuing stored value to have at all times a net worth of at least $500,000 or a higher amount as determined by the commissioner, effective April 16, 2004; P.A. 05-74 amended Subsec. (c) to make a technical change, effective June 2, 2005; P.A. 07-72 made a technical change in Subsec. (c); P.A. 13-253 amended Subsec. (a) to delete “Connecticut” and add “or sells”, “in this state”, “checks, drafts or” and “tangible”, amended Subsec. (b) to delete “Connecticut” and add “or sells”, “in this state” and “tangible” and amended Subsec. (c) to add “in this state”, “or selling”, “or payment instruments” and “tangible”, change “engages in the business of money transmission by issuing” to “issues or sells” and change “five hundred thousand dollars” to “one million dollars”.



Section 36a-605 - (Formerly Sec. 36-541). Examination of licensees.

In connection with the examination of a licensee under section 36a-17, the commissioner may also examine the authorized delegates of such licensee. The commissioner, in lieu of conducting an examination, may accept the report of examination of any other state or federal supervisory agency or any organization affiliated with or representing such supervisory agency with respect to the examination or other supervision of any person subject to the provisions of sections 36a-595 to 36a-612, inclusive, or a report prepared by an independent accounting firm, and reports so accepted are considered for purposes of sections 36a-595 to 36a-612, inclusive, as an official examination report of the commissioner.

(P.A. 81-264, S. 12; P.A. 87-9, S. 2, 3; P.A. 94-122, S. 281, 340; P.A. 01-56, S. 12; P.A. 04-14, S. 10; P.A. 08-176, S. 78; P.A. 09-208, S. 18; P.A. 13-253, S. 11.)

History: (Revisor’s note: Pursuant to P.A. 87-9 “banking department” was changed editorially by the Revisors to “department of banking”); P.A. 94-122 deleted language allowing authorized employees of the commissioner to examine a licensee’s books and records, language allowing employees of a licensee to be examined by the commissioner and language requiring a licensee to pay the cost of such examination, effective January 1, 1995; Sec. 36-541 transferred to Sec. 36a-605 in 1995; P.A. 01-56 deleted existing provisions re commissioner’s examination of licensee, added new Subsec. (a) re examination under Sec. 36a-17 or acceptance of a report in lieu thereof and added new Subsec. (b) permitting the commissioner to enter into cooperative, coordinating and information-sharing agreements; P.A. 04-14 amended Subsec. (b) to provide that agreement may include provisions re assessment or sharing of fees for examination or supervision; P.A. 08-176 deleted former Subsec. (b) re information sharing agreements and made a technical change, effective July 1, 2008; P.A. 09-208 removed reference to subagents of licensee; P.A. 13-253 changed “agents” to “authorized delegates” and added references to Secs. 36a-611 and 36a-612.



Section 36a-606 - (Formerly Sec. 36-542). Annual financial reports required.

(a) On or before the thirtieth day of April each year, each licensee shall file with the commissioner:

(1) (A) A copy of audited financial statements for the most recent fiscal year, (B) if a wholly-owned subsidiary of another corporation, (i) the most recent audited consolidated annual financial statements of the parent corporation or the licensee’s most recent audited consolidated annual financial statement, and (ii) the most recent audited unconsolidated financial statement of the licensee, including its balance sheet and receipts and disbursements for the preceding year, (C) if publicly traded, a copy of the most recent 10-K report that was filed with the Securities and Exchange Commission or, if the licensee is a wholly-owned subsidiary of a publicly-traded company, a copy of the parent company’s most recent 10-K report that was filed with said commission, and (D) if a licensee or parent company of a wholly-owned subsidiary licensee is publicly traded on a foreign exchange, a copy of documentation similar to the report filed pursuant to subparagraph (C) of this subdivision that was filed with the applicable securities regulator;

(2) A list of permissible investments, the book and market value of such investments, and the dollar amount of the licensee’s aggregate outstanding money transmissions; and

(3) A list of investments maintained in accordance with subsection (d) of section 36a-602, if applicable, the book and market values of such investments and the dollar amount of the licensee’s aggregate outstanding money transmissions in this state.

(b) The lists and other information filed as provided in subdivisions (2) and (3) of subsection (a) of this section shall be as of the same date as the financial statement filed in accordance with subdivision (1) of subsection (a) of this section.

(c) The commissioner may require of any licensee such additional reports, under oath, certified, or otherwise, concerning such licensee’s business in this state as the commissioner may consider necessary for the enforcement of sections 36a-595 to 36a-612, inclusive.

(P.A. 81-264, S. 13; P.A. 94-122, S. 282, 340; P.A. 01-56, S. 13; P.A. 04-14, S. 11; P.A. 13-253, S. 12.)

History: P.A. 94-122 changed “he” to “the commissioner”, effective January 1, 1995; Sec. 36-542 transferred to Sec. 36a-606 in 1995; P.A. 01-56 amended Subsec. (a)(2) and (3) by changing “instruments” to “payment instruments”; P.A. 04-14 amended Subsec. (a)(3) to substitute “subsection (c)” for “subsection (b)” in reference to Sec. 36a-602 and to add reference to “stored value”, effective April 16, 2004; P.A. 13-253 amended Subsec. (a) to replace former provisions with requirement that licensee file a copy of audited financial statements for most recent fiscal year or the most recent 10-K report or similar report in Subdiv. (1), to change “payment instruments” to “money transmissions” in Subdiv. (2) and to change “(c)” to “(d)” and “Connecticut payment instruments and stored value” to “money transmissions in this state” in Subdiv. (3), and amended Subsec. (c) to add reference to Secs. 36a-611 and 36a-612.



Section 36a-606a - Federal reporting requirements.

Each licensee shall comply with the applicable provisions of the Currency and Foreign Transactions Reporting Act, 31 USC Section 5311 et seq., as from time to time amended, and any regulations adopted under such provisions, as from time to time amended and, upon request, shall provide proof of such compliance to the commissioner. In addition to any other remedies provided by law, a violation of such federal law or regulation shall be deemed a violation of this section and a basis upon which the commissioner may take enforcement action pursuant to section 36a-608.

(P.A. 98-192, S. 8; P.A. 99-36, S. 32; P.A. 13-253, S. 13.)

History: P.A. 99-36 made a technical change; P.A. 13-253 added provisions re proof of compliance to be sent to commissioner upon request and re enforcement action by commissioner.



Section 36a-607 - (Formerly Sec. 36-543). Conduct of business by authorized delegate.

(a) A licensee may conduct its business at one or more locations within this state as follows:

(1) The business may be conducted by the licensee or through or by means of such authorized delegates as the licensee may periodically designate or appoint. The licensee shall notify the commissioner of all authorized delegates that act on its behalf. An authorized delegate may not engage in the business of money transmission in this state on behalf of a licensee through or by means of any person who is not an authorized delegate of the licensee.

(2) No license under sections 36a-595 to 36a-612, inclusive, shall be required of any authorized delegate.

(3) Each authorized delegate shall, from the moment of receipt, hold the proceeds of a sale or delivery of a licensee’s money transmissions in this state in trust for the benefit of such licensee.

(4) A licensee shall be liable for the loss caused to any purchaser or holder of the licensee’s payment instruments or stored value sold in this state by the failure of an authorized delegate to forward to the licensee the amount due from the proceeds of a sale or delivery of the licensee’s payment instruments or stored value, or money or monetary value received for transmission.

(5) The licensee shall enter into a contract with each of its authorized delegates that requires the authorized delegate to operate in full compliance with sections 36a-595 to 36a-612, inclusive, and provides that appointment of the authorized delegate is not effective during any period when the license of the licensee has been suspended. The licensee shall provide each authorized delegate with policies and procedures sufficient to ensure compliance with sections 36a-595 to 36a-612, inclusive.

(6) An authorized delegate shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized delegate.

(7) An authorized delegate shall not provide money transmission services in this state outside the scope of activity permissible under the contract between the authorized delegate and the licensee.

(b) For purposes of subsection (a) of this section, “licensee” means any person that has obtained a license from the commissioner as provided in section 36a-600.

(P.A. 81-264, S. 14; P.A. 92-12, S. 98; P.A. 01-56, S. 14; P.A. 03-61, S. 5; P.A. 07-91, S. 11; P.A. 09-208, S. 19; P.A. 13-253, S. 14.)

History: P.A. 92-12 redesignated Subdivs.; Sec. 36-543 transferred to Sec. 36a-607 in 1995; P.A. 01-56 amended Subdivs. (3) and (4) by changing “Connecticut instruments” to “Connecticut payment instruments” and amended Subdiv. (4) by adding language re money transmission; P.A. 03-61 designated existing provisions as Subsec. (a) and added Subsec. (b) providing that licensee includes entity or person exempt under Sec. 36a-609; P.A. 07-91 amended Subsec. (a)(4) to insert reference to “monetary value”; P.A. 09-208 amended Subsec. (a) by prohibiting agent of a licensee from engaging in the business of issuing Connecticut payment instruments or of money transmission on behalf of a licensee through or by means of a subagent in Subdiv. (1), by deleting references to subagents in Subdivs. (1) to (4) and making a conforming change in Subdiv. (3), and by adding Subdivs. (5) to (7) re contracts between licensees and their agents and amended Subsec. (b) by redefining “licensee”; P.A. 13-253 amended Subsec. (a) by changing references to agent to references to authorized delegate, requiring notification of authorized delegates acting on licensee’s behalf, deleting reference to issuing Connecticut payment instruments, adding requirement that money transmission occur in this state and changing “subagent” to “any person who is not an authorized delegate of the licensee” in Subdiv. (1), adding reference to Secs. 36a-611 and 36a-612 and changing “agent of a licensee” to “authorized delegate” in Subdiv. (2), changing “agent of a licensee” to “authorized delegate” and “Connecticut payment instruments” to “money transmissions in this state” in Subdiv. (3), deleting “Connecticut”, adding “or stored value sold in this state” and changing “agent of the licensee” to “authorized delegate” in Subdiv. (4), changing references to agent to references to authorized delegate and adding references to Secs. 36a-611 and 36a-612 in Subdiv. (5), and changing references to agent to references to authorized delegate in Subdivs. (6) and (7), and amended Subsec. (b) by deleting reference to any entity or person exempt under Sec. 36a-609 and making a technical change.



Section 36a-608 - (Formerly Sec. 36-544). Enforcement powers of commissioner.

(a) The commissioner shall make such investigations as the commissioner considers necessary to determine whether any licensee or any other person has violated, is violating or is about to violate any of the provisions of sections 36a-595 to 36a-612, inclusive, or whether any licensee has acted in such manner as otherwise would justify the suspension or revocation of the license. The provisions of section 36a-17 shall apply to such investigation. For purposes of this section, “unsafe or unsound practice” means a practice or conduct by a licensee or an authorized delegate that is likely to result in a material loss, insolvency or dissipation of the licensee’s assets or otherwise materially prejudice the interests of purchasers.

(b) The commissioner may suspend or revoke a license or take any other action, in accordance with section 36a-51, on any ground on which the commissioner might refuse to issue an initial license, for any violation of sections 36a-595 to 36a-612, inclusive, or of any regulation adopted under said sections, for noncompliance with an order that the commissioner may issue under said sections to a licensee, for failure of the licensee to pay a judgment ordered by any court within or outside this state within thirty days after the judgment becomes final or within thirty days after expiration or termination of a stay of execution of the judgment, for engaging in fraud, intentional misrepresentation or gross negligence, or for engaging in an unsafe or unsound practice.

(c) Whenever it appears to the commissioner that any person has violated, is violating or is about to violate any provision of sections 36a-595 to 36a-612, inclusive, or any regulation adopted under said sections, or any licensee has failed to pay a judgment ordered by any court within or outside of this state thirty days after the date on which the judgment becomes final or thirty days after the date of the expiration or termination of a stay of execution of the judgment, or engaged in fraud, intentional misrepresentation or gross negligence, or engaged in an unsafe or unsound practice, the commissioner may take action against such person in accordance with sections 36a-50 and 36a-52.

(d) The commissioner may order a licensee to terminate its relationship with any authorized delegate if the commissioner finds that: (1) The authorized delegate violated any provision of sections 36a-595 to 36a-612, inclusive, or any regulation adopted under said sections or any other law or regulation applicable to the conduct of its business; (2) the authorized delegate failed to cooperate with an examination or investigation by the commissioner; (3) the authorized delegate engaged in fraud, intentional misrepresentation, or gross negligence or misappropriated funds; (4) the authorized delegate has been convicted of a violation of a state or federal anti-money laundering statute; (5) the competence, experience, character or general fitness of the authorized delegate or a manager, partner, director, trustee, principal officer, member or shareholder owning ten per cent or more of each class of the authorized delegate’s securities demonstrates that it would not be in the public interest to permit such authorized delegate to engage in the business of money transmission in this state on behalf of a licensee; (6) the authorized delegate is engaging in an unsafe or unsound practice; or (7) the authorized delegate is convicted of any act involving fraud or dishonesty.

(P.A. 81-264, S. 15; P.A. 94-122, S. 283, 340; P.A. 01-56, S. 15; P.A. 07-91, S. 22; P.A. 09-208, S. 20; P.A. 13-253, S. 15.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-544 transferred to Sec. 36a-608 in 1995; P.A. 01-56 amended Subsec. (a) to add provision re person who “is about to violate”, amended Subsec. (b) by eliminating requirement that violation be wilful and amended Subsec. (d) by referencing subagent; P.A. 07-91 amended Subsec. (b) to authorize commissioner to take any other action, in accordance with Sec. 36a-51, effective June 5, 2007; P.A. 09-208 amended Subsec. (b) by authorizing commissioner to suspend or revoke a license or to take any other authorized action if the licensee engaged in fraud, intentional misrepresentation or gross negligence, or engaged in an unsafe and unsound practice, and by making technical changes, amended Subsec. (c) to authorize commissioner to take action against any licensee who has failed to pay a judgment ordered by a court or has engaged in fraud, intentional misrepresentation or gross negligence, or engaged in an unsafe and unsound practice, and by referencing Sec. 36a-52, and amended Subsec. (d) by replacing former provisions with Subdivs. (1) to (6) authorizing commissioner to order licensee to terminate its agency relationship under certain circumstances; P.A. 13-253 amended Subsec. (a) to add “is violating”, add reference to Secs. 36a-611 and 36a-612 and amended definition of “unsafe or unsound practice”, amended Subsec. (b) to change “original” to “initial”, add reference to Secs. 36a-611 and 36a-612 and make a technical change, amended Subsec. (c) to add reference to Secs. 36a-611 and 36a-612 and make a technical change, and amended Subsec. (d) to change references to agent to references to authorized delegate, add reference to Secs. 36a-611 and 36a-612, replace provision re refusal of agent to allow examination with provision re failure of authorized delegate to cooperate with an examination or investigation by commissioner in Subdiv. (2), add Subdiv. (7) re conviction of an authorized delegate and make a technical change.



Section 36a-609 - (Formerly Sec. 36-545). Exemptions.

The provisions of sections 36a-597 to 36a-607, inclusive, and sections 36a-611 and 36a-612 shall not apply to:

(1) Any federally insured federal bank, out-of-state bank, Connecticut bank, Connecticut credit union, federal credit union or out-of-state credit union, provided such institution does not engage in the business of money transmission in this state through any person who is not (A) a federally insured federal bank, out-of-state bank, Connecticut bank, Connecticut credit union, federal credit union or out-of-state credit union, (B) a person licensed pursuant to sections 36a-595 to 36a-612, inclusive, or an authorized delegate acting on behalf of such licensed person, or (C) a person exempt pursuant to subdivision (2) or (3) of this section;

(2) The United States Postal Service and any contractor that engages in the business of money transmission in this state on behalf of the United States Postal Service; and

(3) A person whose activity is limited to the electronic funds transfer of governmental benefits for or on behalf of a federal, state or other governmental agency, quasi-governmental agency or government sponsored enterprise.

(P.A. 81-264, S. 16; P.A. 91-357, S. 58, 78 P.A. 92-12, S. 99; P.A. 94-122, S. 284, 340; P.A. 01-56, S. 16; P.A. 03-61, S. 6; P.A. 04-14, S. 12; P.A. 09-208, S. 21; P.A. 13-253, S. 16.)

History: P.A. 91-357 deleted reference to the Federal Savings and Loan Insurance Corporation from Subsec. (a); P.A. 92-12 redesignated Subdivs.; P.A. 94-122 changed “financial institution” to “bank”, effective January 1, 1995; Sec. 36-545 transferred to Sec. 36a-609 in 1995; P.A. 01-56 amended Subdiv. (1) by replacing reference to banks with insurable deposits with list of specific types of financial institutions and amended Subdiv. (3) by replacing former provisions re telegraph or cable company with language re electronic funds transfer of governmental benefits; P.A. 03-61 substituted “36a-597 to 36a-606a” for “36a-595 to 36a-610”, amended Subdiv. (1) by deleting “Except in its capacity as an agent of a licensee”, substituting “federally insured federal bank” for “federally insured bank” and deleting “Connecticut credit union”, inserted new Subdiv. (2) re exemption for any Connecticut bank or Connecticut credit union and redesignated existing Subdivs. (2) and (3) as new Subdivs. (3) and (4); P.A. 04-14 amended Subdiv. (1) to add reference to “monetary value”, effective April 16, 2004; P.A. 09-208 deleted reference to subagent in Subdiv. (1); P.A. 13-253 replaced reference to Sec. 36a-606a with reference to Sec. 36a-607 and added references to Secs. 36a-611 and 36a-612, amended Subdiv. (1) to add references to Connecticut bank and Connecticut credit union, change “issue or sell Connecticut payment instruments or transmit money or monetary value” to “engage in the business of money transmission in this state”, change “agent” to “any person”, add Subparas. (B) and (C) re licensed or exempt person and designate provision re federally insured institutions as Subpara. (A), deleted former Subdiv. (2) re Connecticut bank or credit union, redesignated existing Subdiv. (3) as Subdiv. (2) and amended same to add “any contractor that engages in the business of money transmission in this state on behalf of the United States Postal Service”, and redesignated existing Subdiv. (4) as Subdiv. (3).



Section 36a-610 - (Formerly Sec. 36-546). Regulations.

The commissioner may adopt regulations, in accordance with chapter 54, which are necessary or appropriate for the administration of sections 36a-595 to 36a-609, inclusive, and sections 36a-611 and 36a-612.

(P.A. 81-264, S. 17; P.A. 01-56, S. 17; P.A. 13-253, S. 17.)

History: Sec. 36-546 transferred to Sec. 36a-610 in 1995; P.A. 01-56 changed “enforcement” to “administration” and made technical changes; P.A. 13-253 added references to Secs. 36a-611 and 36a-612.



Section 36a-611 - Maintenance of records.

(a) Each licensee, as defined in section 36a-596, shall maintain and prepare such records as will enable the Banking Commissioner to determine whether the licensee and any of its authorized delegates are complying with the provisions of sections 36a-595 to 36a-609, inclusive, this section, and section 36a-612 at the office named in the license, or, if requested by the commissioner, shall make such records available at such office or send such records to the commissioner by registered or certified mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt, not later than five business days after such request by the commissioner. Upon request, the commissioner may grant a licensee additional time to make such records available or send such records to the commissioner.

(b) Each licensee shall maintain the following records for at least five years:

(1) A record of each payment instrument or stored-value obligation sold within this state;

(2) A general ledger posted at least monthly containing all asset, liability, capital, income and expense accounts;

(3) Bank statements and bank reconciliation records;

(4) Records of outstanding money transmissions in this state;

(5) Records of each payment instrument and stored value obligation paid during the previous five years;

(6) A list of the last known names and addresses of all of the licensee’s authorized delegates; and

(7) Any other records the commissioner may require.

(P.A. 13-253, S. 18.)



Section 36a-612 - Notification of change in list of authorized delegates or locations.

A licensee, as defined in section 36a-596, shall notify the Banking Commissioner in writing not later than fifteen days after any change in the list of the licensee’s authorized delegates or locations where the licensee or the licensee’s authorized delegates engage in the business of money transmission in this state. Such notice shall state the name and address of each location and authorized delegate removed or added to the licensee’s list.

(P.A. 13-253, S. 19.)



Section 36a-615 - (Formerly Sec. 36-577). Definitions.

As used in sections 36a-615 to 36a-620, inclusive, unless the context otherwise requires:

(1) “Advance fee” means any consideration paid or given, directly or indirectly, to a loan broker prior to the distribution of the proceeds of an unsecured loan to any person.

(2) “Loan broker” means any person who: (A) For or in expectation of a fee (i) arranges, negotiates, places, solicits or finds an unsecured loan; (ii) assists or advises a person in obtaining an unsecured loan; or (iii) offers or attempts to engage in the activities described in subparagraph (i) or (ii) of this subdivision; (B) acts for or on behalf of a loan broker; (C) holds himself out to the public generally as a person engaging in the activities described in subdivision (A) of this subsection. A principal, officer, director, partner, joint venturer, manager or other person with similar supervisory or managerial responsibility for persons engaging in the activities described in subdivisions (A) to (C), inclusive, of this subsection shall be deemed to be a loan broker. “Loan broker” shall not include any bank, out-of-state bank, Connecticut credit union, federal credit union, out-of-state credit union, small loan licensee, nondepository mortgage lender, mortgage correspondent lender or mortgage broker, sales finance company, securities broker-dealer or investment adviser, investment company as defined in the Investment Company Act of 1940, as amended from time to time, forwarder of money, trustee under a mortgage or deed of trust of real property, corporation exercising fiduciary powers, money order and travelers check licensee, check cashing licensee, real estate broker or agent, attorney, Federal Housing Authority or Veterans’ Administration approved lender, or insurance company; provided any such person or entity so excluded is licensed by and subject to the regulation and supervision of the appropriate regulatory agency of the United States or this state or any other state and is acting within the scope of the license.

(3) “Unsecured loan” means any loan of money or extension of credit that is not secured by a security interest, as defined in Regulation Z, 12 CFR Section 226.2(a)(25), as from time to time amended.

(P.A. 92-67, S. 1, 9; P.A. 94-122, S. 285, 340; P.A. 08-176, S. 74.)

History: P.A. 94-122 deleted definition of “commissioner” in Subdiv. (2), renumbered the remaining Subdivs. and made technical changes, effective January 1, 1995; Sec. 36-577 transferred to Sec. 36a-615 in 1995; P.A. 08-176 amended Subdiv. (2) to add reference to “mortgage correspondent lender” and make conforming and technical changes, effective July 1, 2008.



Section 36a-616 - (Formerly Sec. 36-578). Advance fees imposed by loan brokers prohibited.

No loan broker may assess, collect, charge, impose or cause to be paid, directly or indirectly, an advance fee as an incident to, condition of or in connection with providing the services of a loan broker.

(P.A. 92-67, S. 2, 9.)

History: Sec. 36-578 transferred to Sec. 36a-616 in 1995.



Section 36a-617 - (Formerly Sec. 36-580). Penalties for violations.

Any loan broker who knowingly violates any provision of sections 36a-615 to 36a-620, inclusive, or any regulation or order adopted or issued under said sections, shall be fined not more than one thousand dollars or imprisoned not more than one year, or both, for each violation. Each loan of money or extension of credit in which an advance fee was charged, imposed or caused to be paid shall constitute a separate violation.

(P.A. 92-67, S. 4, 9; P.A. 94-122, S. 286, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-580 transferred to Sec. 36a-617 in 1995.



Section 36a-618 - (Formerly Sec. 36-581). Remedies.

Any loan broker who violates any provision of sections 36a-615 to 36a-620, inclusive, with respect to any person shall be liable to such person for actual damages, a reasonable attorney’s fee, court costs and such punitive damages as may be awarded by the Superior Court. In addition to such remedies, such person shall have a right of rescission of any contract such person may have with the loan broker.

(P.A. 92-67, S. 5, 9.)

History: Sec. 36-581 transferred to Sec. 36a-618 in 1995.



Section 36a-619 - (Formerly Sec. 36-582). Remedies provided by sections 36a-615 to 36a-620, inclusive, not exclusive.

The remedies provided by sections 36a-615 to 36a-620, inclusive, are in addition to any other remedies provided by state or federal law.

(P.A. 92-67, S. 6, 9.)

History: Sec. 36-582 transferred to Sec. 36a-619 in 1995.



Section 36a-620 - (Formerly Sec. 36-583). Regulations.

The commissioner may adopt regulations, in accordance with the provisions of chapter 54, as may be necessary to carry out the provisions of sections 36a-615 to 36a-620, inclusive.

(P.A. 92-67, S. 7, 9.)

History: Sec. 36-583 transferred to Sec. 36a-620 in 1995.



Section 36a-625 - Short title: Connecticut Business and Industrial Development Corporation Act.

Sections 36a-625 to 36a-634, inclusive, shall be known and may be cited as the “Connecticut Business and Industrial Development Corporation Act”.

(P.A. 93-382, S. 56, 69; P.A. 94-122, S. 287, 340.)

History: P.A. 93-382 effective July 1, 1993; P.A. 94-122 made a technical change, effective January 1, 1995.



Section 36a-626 - Definitions.

As used in sections 36a-625 to 36a-634, inclusive, unless the context otherwise requires:

(1) “Business and industrial development corporation” means a person approved or seeking approval by the federal Small Business Administration as a participating lender under its loan guarantee programs, which applies to the commissioner for a license in accordance with sections 36a-625 to 36a-634, inclusive.

(2) “License” means a license issued under sections 36a-625 to 36a-634, inclusive, authorizing a person to transact business as a business and industrial development corporation.

(3) “Licensee” means a person that is licensed under sections 36a-625 to 36a-634, inclusive.

(P.A. 93-382, S. 57, 69; P.A. 94-122, S. 288, 340.)

History: P.A. 93-382 effective July 1, 1993; P.A. 94-122 deleted definitions of “commissioner” and “person” and made technical changes, effective January 1, 1995.



Section 36a-627 - License required. Exemptions.

(a) No person shall engage in the business of a business and industrial development corporation as a participating lender under the loan guarantee programs of the federal Small Business Administration in this state without having received a license under sections 36a-625 to 36a-634, inclusive.

(b) Notwithstanding subsection (a) of this section, the following shall be exempt from the provisions of sections 36a-625 to 36a-634, inclusive: (1) Any person licensed by the federal Small Business Administration as a small business investment company or a small business lending company; (2) any bank, out-of-state bank, Connecticut credit union, federal credit union or out-of-state credit union; or (3) any person that is not approved or is not seeking approval by the federal Small Business Administration as a participating lender under one or more of its loan guarantee programs.

(P.A. 93-382, S. 58, 69; P.A. 94-122, S. 289, 340.)

History: P.A. 93-382 effective July 1, 1993; P.A. 94-122 made technical changes, effective January 1, 1995.



Section 36a-628 - Application. Fee. Examination. Criminal history records check.

(a) An application for a license shall be in writing upon forms to be furnished by the commissioner and shall contain the full name and address of the applicant and, if the applicant is a corporation, each of the officers and directors thereof, and a statement of the assets and liabilities of the applicant in such form as the commissioner requires. Such application shall be accompanied by a copy of the applicant’s business plan and such other information and exhibits as the commissioner shall require.

(b) Upon the filing of the required application and license fee, the commissioner shall investigate the facts and may issue a license if the commissioner finds that:

(1) The applicant has a net worth which is not less than two million five hundred thousand dollars and which is adequate for the applicant to transact business as a business and industrial development corporation;

(2) If the applicant is a corporation, the directors and officers of the applicant are each of good character, each competent to perform their functions with respect to the applicant and collectively adequate to manage the business of the applicant as a business and industrial development corporation;

(3) It is reasonable to believe that the applicant, if licensed, will comply with all applicable provisions of sections 36a-625 to 36a-634, inclusive, and of any regulation adopted pursuant to said sections; and

(4) The licensing of the applicant will promote the public convenience and advantage.

(c) In connection with an application for such license and at any other time, the commissioner may, in accordance with section 29-17a, arrange for a criminal history records check requiring the fingerprinting of each principal, executive officer and director of the business and industrial development corporation or for conducting any other method of positive identification of such individuals required by the State Police Bureau of Identification.

(P.A. 93-382, S. 59, 69; P.A. 94-122, S. 290, 340; P.A. 11-50, S. 14; P.A. 12-96, S. 3.)

History: P.A. 93-382 effective July 1, 1993; P.A. 94-122 made technical changes, effective January 1, 1995; P.A. 11-50 added Subsec. (c) authorizing commissioner to arrange for criminal history records check of each principal, executive officer and director, effective July 1, 2011; P.A. 12-96 amended Subsec. (c) to make a technical change, effective June 8, 2012.



Section 36a-629 - Safe and sound business practice required.

(a) Each licensee shall transact its business in a safe and sound manner and shall maintain itself in a safe and sound condition.

(b) No licensee or the directors or officers of such licensee, if such licensee is a corporation, shall commit any unsafe or unsound act.

(P.A. 93-382, S. 60, 69; P.A. 94-122, S. 291, 340.)

History: P.A. 93-382 effective July 1, 1993; P.A. 94-122 inserted “if such licensee is a corporation” in Subsec. (b), effective January 1, 1995.



Section 36a-630 - Licensees to provide financing and management assistance to small businesses.

Each licensee shall use its best efforts to provide financing assistance to small business firms in cooperation with the federal Small Business Administration pursuant to Section 7(a) of the Small Business Act of 1953 (15 USC Section 631 et seq.), as from time to time amended, and otherwise to cooperate with the federal Small Business Administration for the purpose of providing financing assistance and management assistance to business firms.

(P.A. 93-382, S. 61, 69.)

History: P.A. 93-382 effective July 1, 1993.



Section 36a-631 - Books and records. Annual financial reports.

(a) Each licensee shall make and keep such books, accounts and other records in such form and in such manner as the commissioner may by regulation or order require. All records so required shall be kept at such place and shall be preserved for such time as the commissioner may by regulation or order specify.

(b) Each licensee shall, not more than ninety days after the close of each of its fiscal years or within such longer period as the commissioner may by regulation specify, file with the commissioner an annual report containing:

(1) A financial statement, including balance sheet, statement of income or loss, statement of changes in capital accounts and statement of changes in financial position, for or as of the end of such fiscal year, prepared with an audit by an independent certified public accountant in accordance with generally accepted accounting principles;

(2) A report, certificate or opinion of such independent certified public accountant, stating that such financial statements were prepared in accordance with generally accepted accounting principles;

(3) A report as to (A) the number and aggregate dollar amount of loans made by such licensee during such fiscal year; (B) the geographic distribution, by census tract, of the borrowers that received such loans; (C) the percentage of such loans that were made in the principal amount of fifty thousand dollars or less; (D) the percentage of such loans that were made to minority or women-owned businesses; (E) the dollar amount of the licensee’s loan portfolio as of the end of such fiscal year; (F) the percentage amount of the licensee’s loan portfolio that represents loans for which scheduled loan payments were more than ninety days past due as of the end of such fiscal year; (G) the number and dollar amount of loans in liquidation as of the end of such fiscal year; and (H) a summary of the licensee’s policies and performance with regard to management assistance provided to small business firms during such fiscal year; and

(4) Such other information as the commissioner may require.

(P.A. 93-382, S. 62, 69.)

History: P.A. 93-382 effective July 1, 1993 (Revisor’s note: In Subsec. (b)(3)(D) the reference to “woman-owned businesses” was changed editorially by the Revisors to “women-owned businesses” for consistency with other statutory references).



Section 36a-632 - Jurisdiction of Banking Commissioner.

Each licensee shall be an institution subject to the jurisdiction of the commissioner for purposes of sections 36a-17 and 36a-53.

(P.A. 93-382, S. 64, 69; P.A. 94-122, S. 292, 340.)

History: P.A. 93-382 effective July 1, 1993; P.A. 94-122 made a technical change, effective January 1, 1995.



Section 36a-633 - License fee. Costs of examination to be borne by applicants. Automatic suspension of license or renewal license. Notice. Opportunity for hearing.

(a) Each applicant for a license, at the time of making such application, shall pay to the commissioner a nonrefundable license fee of four hundred dollars. Each license issued pursuant to this subsection shall expire at the close of business on June thirtieth of each year, unless such license is renewed. Each licensee shall, on or before June twentieth of each year, pay to the commissioner the sum of four hundred dollars as a license fee for the succeeding year, commencing July first. Each applicant or licensee shall pay the expenses of any examination or investigation made under sections 36a-625 to 36a-634, inclusive.

(b) If the commissioner determines that a check filed with the commissioner to pay a license fee has been dishonored, the commissioner shall automatically suspend the license or a renewal license that has been issued but is not yet effective. The commissioner shall give the licensee notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing on such actions in accordance with section 36a-51.

(P.A. 93-382, S. 65, 69; P.A. 04-69, S. 22.)

History: P.A. 93-382 effective July 1, 1993; P.A. 04-69 designated existing provisions as Subsec. (a), making a technical change therein, and added new Subsec. (b) requiring commissioner to automatically suspend license or renewal license if commissioner determines that a check filed to pay license fee has been dishonored and requiring commissioner to give notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing in accordance with Sec. 36a-51.



Section 36a-634 - Regulations.

The commissioner shall adopt, pursuant to chapter 54, such regulations as may be necessary to carry out the provisions of sections 36a-625 to 36a-633, inclusive.

(P.A. 93-382, S. 66, 69.)

History: P.A. 93-382 effective July 1, 1993.






Chapter 669 - Regulated Activities

Section 36a-645 - (Formerly Sec. 36-243a). Definitions.

As used in sections 36a-645 to 36a-647, inclusive, unless the context otherwise requires:

(1) “Consumer debtor” means any natural person residing in this state who owes a debt to a creditor.

(2) “Creditor” means (A) any person to whom a debt is owed by a consumer debtor and such debt results from a transaction occurring in the ordinary course of such person’s business, or (B) any person to whom such debt is assigned. “Creditor” shall not include a consumer collection agency, as defined in section 36a-800, or any department or agency of the United States, this state, any other state, or any political subdivision thereof.

(3) “Debt” means an obligation or alleged obligation arising out of a transaction in which the money, property, goods or services which are the subject of the transaction are for personal, family or household purposes, whether or not such obligation has been reduced to judgment.

(P.A. 77-418, S. 1; 77-614, S. 161, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 252, 345, 348; P.A. 87-9, S. 2, 3; P.A. 91-357, S. 53, 78; P.A. 92-12, S. 70; P.A. 94-122, S. 293, 340; P.A. 97-207, S. 1; P.A. 04-69, S. 23; P.A. 05-288, S. 208.)

History: P.A. 77-614 and P.A. 78-303 replaced bank commissioner with banking commissioner and made banking department a division within the department of business regulation, effective January 1, 1979; P.A. 80-482 restored banking division as independent department with commissioner as its head and abolished the department of business regulation, thereby allowing revision of commissioner’s title to omit reference to that department; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 91-357 made a technical change in Subsec. (c); P.A. 92-12 redesignated Subdivs.; P.A. 94-122 deleted the definitions of “person” and “commissioner” and alphabetized the remaining definitions, effective January 1, 1995; Sec. 36-243a transferred to Sec. 36a-645 in 1995; P.A. 97-207 redefined “consumer debtor”, “creditor” and “debt”, and deleted definition of “credit”; P.A. 04-69 amended Subdiv. (2) to insert clause (i) and (ii) designators and add “any person to whom such debt is assigned” as clause (ii); P.A. 05-288 made technical changes in Subdiv. (2), effective July 13, 2005.

Cited. 231 C. 707.



Section 36a-646 - (Formerly Sec. 36-243b). Prohibited acts.

No creditor shall use any abusive, harassing, fraudulent, deceptive or misleading representation, device or practice to collect or attempt to collect any debt.

(P.A. 77-418, S. 2.)

History: Sec. 36-243b transferred to Sec. 36a-646 in 1995.

Cited. 216 C. 458. Cited. 231 C. 707.



Section 36a-647 - (Formerly Sec. 36-243c). Enforcement powers of commissioner. Regulations.

(a) The commissioner may adopt such regulations in accordance with the provisions of chapter 54 as may be necessary to carry out the purposes of sections 36a-645 to 36a-647, inclusive, including, but not limited to, specifying those acts which are deemed to be in violation of section 36a-646.

(b) The commissioner may receive and investigate complaints and may receive assurances of voluntary compliance with the provisions of sections 36a-645 to 36a-647, inclusive, or forward such complaints to the appropriate prosecuting officials at the commissioner’s discretion. No action taken by the commissioner against a creditor in accordance with section 36a-50 relieves the creditor from civil liability.

(c) Whenever the commissioner has reason to believe that any person has violated, is violating or is about to violate any provision of sections 36a-645 to 36a-647, inclusive, or any regulation adopted under this section, the commissioner may take action against such person in accordance with sections 36a-50 and 36a-52.

(d) Nothing contained in sections 36a-645 to 36a-647, inclusive, shall be construed as a limitation upon the power or authority of the state, the Attorney General or the commissioner to seek administrative, legal or equitable relief as provided by other statutes or at common law.

(P.A. 77-418, S. 3; P.A. 82-174, S. 3, 14; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 294, 340; P.A. 09-208, S. 22.)

History: P.A. 82-174 amended Subsec. (b) by authorizing the commissioner to issue, after notice, cease and desist orders, unless a hearing is requested, and authorizing him to bring an action to enforce any such order; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-243c transferred to Sec. 36a-647 in 1995; P.A. 09-208 amended Subsec. (c) to add reference to Sec. 36a-52.



Section 36a-648 - Abusive, harassing, fraudulent, deceptive or misleading debt collection practices. Liability. Exemptions. Limitations on actions.

(a) A creditor, as defined in section 36a-645, who uses any abusive, harassing, fraudulent, deceptive or misleading representation, device or practice to collect or attempt to collect a debt in violation of section 36a-646 or the regulations adopted pursuant to section 36a-647 shall be liable to a person who is harmed by such conduct in an amount equal to the sum of: (1) Any actual damages sustained by such person, (2) if such person is an individual, such additional damages as the court may award, not to exceed one thousand dollars, and (3) in the case of any successful action to enforce liability under the provisions of this subsection, the costs of the action and, in the discretion of the court, a reasonable attorney’s fee.

(b) In determining the amount of liability in an action brought pursuant to subsection (a) of this section, the trier of fact shall consider, among other relevant factors, the frequency and persistence of noncompliance by the creditor, the nature of such noncompliance and the extent to which such noncompliance was intentional.

(c) A creditor may not be held liable in an action brought under this section if the creditor shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adopted by the creditor to avoid any such error.

(d) An action to enforce liability under this section may be brought in any court of competent jurisdiction not later than one year after the date on which the violation occurs.

(P.A. 07-176, S. 1.)

History: P.A. 07-176 effective July 1, 2007, and applicable to any cause of action accruing on or after that date.



Section 36a-648a - Credit card debt collection actions against parents or legal guardians of students.

(a) No credit card issuer shall take any debt collection action, including, but not limited to, telephone calls or demand letters, against the parent or legal guardian of a student to whom a credit card has been issued, unless the parent or legal guardian has agreed in writing to be liable for the debts of the student pursuant to the terms of the credit card agreement.

(b) For purposes of this section, “student” means a person who is under twenty-one years of age and is enrolled in a public institution of higher education on a full or part-time basis.

(P.A. 09-167, S. 2.)

History: P.A. 09-167 effective July 1, 2009.



Section 36a-655 - (Formerly Sec. 36-364). Definitions.

As used in sections 36a-655 to 36a-665, inclusive, “bona fide nonprofit organization” means any organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; “debt adjustment” means, for or with the expectation of a fee, commission or other valuable consideration, receiving, as agent of a debtor, money or evidences thereof for the purpose of distributing such money or evidences thereof among creditors in full or partial payment of obligations of the debtor; and “debtor” means any individual who has incurred indebtedness or owes a debt for personal, family or household purposes.

(1967, P.A. 882, S. 1; P.A. 77-614, S. 161, 610; P.A. 79-160, S. 1; P.A. 80-482, S. 258, 345, 348; P.A. 87-9, S. 2, 3; P.A. 94-122, S. 295, 340; P.A. 95-79, S. 135, 189; P.A. 02-111, S. 40; P.A. 09-208, S. 23.)

History: P.A. 77-614 replaced bank commissioner with banking commissioner within the department of business regulation and made banking department a division within that department, effective January 1, 1979; P.A. 79-160 defined “bona fide nonprofit organization” and deleted reference to receipt of fee or compensation in definition of “debt adjustment”; P.A. 80-482 restored banking division as independent department and abolished the department of business regulation, allowing revision of commissioner’s name to omit reference to abolished department; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 94-122 deleted the definition of “commissioner”, effective January 1, 1995; Sec. 36-364 transferred to Sec. 36a-655 in 1995; P.A. 95-79 redefined “bona fide nonprofit organization” to include a limited liability company, effective May 31, 1995; P.A. 02-111 redefined “bona fide nonprofit organization” and added definition of “debtor”; P.A. 09-208 redefined “debt adjustment”.



Section 36a-656 - (Formerly Sec. 36-365). Debt adjustment. License application, requirements and fees. Authority of commissioner to conduct criminal history records checks and deny application for license. Automatic suspension of license or renewal license. Notice. Opportunity for hearing. Abandonment of application.

(a) No person shall engage in the business of debt adjustment in this state without a debt adjuster license. Any person desiring to obtain such a license shall file with the commissioner an application under oath, setting forth such information as the commissioner may require. Each applicant for a license and each licensee shall notify the commissioner of any change in the applicant’s business from that stated in the application for the license.

(b) An application for a debt adjuster license or renewal of such license shall be in writing on a form provided by the commissioner and shall include (1) the history of criminal convictions of the applicant; the partners, if the applicant is a partnership; the members, if the applicant is a limited liability company or association; or the officers, directors and principal employees if the applicant is a corporation, and (2) sufficient information pertaining to the history of criminal convictions, in a form acceptable to the commissioner, on such applicant, partners, members, officers, directors and principal employees as the commissioner deems necessary to make the findings under subsection (c) of this section. The commissioner, in accordance with section 29-17a, may conduct a state and national criminal history records check of the applicant and of each partner, member, officer, director and principal employee of the applicant.

(c) If the commissioner finds, upon the filing of an application for a debt adjuster license, that: (1) The financial responsibility, character, reputation, integrity and general fitness of the applicant and of the partners thereof if the applicant is a partnership, of the members if the applicant is a limited liability company or association, and of the officers, directors and principal employees if the applicant is a corporation, are such as to warrant belief that the business will be operated soundly and efficiently, in the public interest and consistent with the purposes of sections 36a-655 to 36a-665, inclusive; and (2) the applicant is solvent and no proceeding in bankruptcy, receivership or assignment for the benefit of creditors has been commenced against the applicant, the commissioner may thereupon issue the applicant a debt adjuster license. If the commissioner fails to make such findings, the commissioner shall not issue a license and shall notify the applicant of the reasons for such denial. The commissioner may deny an application if the commissioner finds that the applicant or any partner, member, officer, director or principal employee of the applicant has been convicted of any misdemeanor involving any aspect of the debt adjuster business, or any felony. Any denial of an application by the commissioner shall, when applicable, be subject to the provisions of section 46a-80. Withdrawal of an application for a license shall become effective upon receipt by the commissioner of a notice of intent to withdraw such application. The commissioner may deny a license up to the date one year after the effective date of withdrawal.

(d) Each applicant for an original debt adjuster license that is a bona fide nonprofit organization shall, at the time of making such application, pay to the commissioner an application fee of two hundred fifty dollars. Each applicant for an original or a renewal of a debt adjuster license that is not a bona fide nonprofit organization shall, at the time of making such application, pay to the commissioner an application fee of one thousand six hundred dollars or, in the case of an application that is filed not earlier than the date one year before the date of expiration of such license, a license fee of eight hundred dollars. Each such license shall expire at the close of business on September thirtieth of the odd-numbered year following its issuance unless such license is renewed. Each licensee shall, on or before September first of the year in which the license expires, file such renewal application as the commissioner may require.

(e) If the commissioner determines that a check filed with the commissioner to pay an application fee has been dishonored, the commissioner shall automatically suspend the license or a renewal license that has been issued but is not yet effective. The commissioner shall give the licensee notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing on such actions in accordance with section 36a-51.

(f) No abatement of the license fee shall be made if the license is surrendered, revoked or suspended prior to the expiration of the period for which it was issued. The fee required by subsection (d) of this section shall be nonrefundable.

(g) The commissioner may deem an application for a license to engage in the business of debt adjustment abandoned if the applicant fails to respond to any request for information required under sections 36a-655 to 36a-665, inclusive, or any regulations adopted pursuant to said sections 36a-655 to 36a-665, inclusive. The commissioner shall notify the applicant, in writing, that if the applicant fails to submit such information not later than sixty days after the date on which such request for information was made, the application shall be deemed abandoned. In the event an application is deemed abandoned, any application filing fee paid prior to the date on which the application was filed is deemed abandoned and shall not be refunded. Abandonment of an application pursuant to this subsection shall not preclude the applicant from submitting a new application for a license under sections 36a-655 to 36a-665, inclusive.

(1967, P.A. 882, S. 2; P.A. 79-160, S. 2; P.A. 94-122, S. 296, 340; P.A. 02-111, S. 41; P.A. 04-69, S. 24; P.A. 09-208, S. 24; P.A. 11-216, S. 38.)

History: P.A. 79-160 made provisions applicable to bona fide nonprofit organizations rather than to persons, firms or corporations generally, replaced detailed provisions re contents of application with statement re information required by commissioner, added provisions re notification of changes in business, location, number of offices, etc. and specified that license continues in effect as long as licensee continues in debt adjustment business, deleting former Subsecs. (b) to (e) which had required informing commissioner of contract intended to be used and any changes thereto, which had set June thirtieth as annual expiration date, which had required appointment of commissioner as applicant’s agent for service of process and which had required that application contain names of persons, firms and corporations with financial interest in the business; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-365 transferred to Sec. 36a-656 in 1995; P.A. 02-111 designated existing provisions as Subsec. (a) and added reference to “debt adjuster” license, deleted reference to Secs. 36a-655 to 36a-665, inclusive, replaced “material changes” with “change”, deleted provisions re changes in location or additional locations and re effective period of license and made technical changes and added Subsecs. (b), (c) and (d) re requirements for obtaining debt adjuster license, licensing fees and renewal requirements and abatement and nonrefundability of license fee, respectively; P.A. 04-69 added new Subsec. (d), requiring commissioner to automatically suspend license or renewal license if commissioner determines that a check filed to pay application fee has been dishonored and requiring commissioner to give notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing in accordance with Sec. 36a-51, and redesignated existing Subsec. (d) as Subsec. (e); P.A. 09-208 amended Subsec. (a) to authorize persons, in addition to bona fide nonprofit organizations, to engage in business of debt adjustment, added new Subsec. (b) re application for debt adjuster license to include criminal conviction information, redesignated existing Subsec. (b) as Subsec. (c) and amended same by authorizing commissioner to deny application based on certain criminal convictions and by adding language re when withdrawal of application for license becomes effective, redesignated existing Subsec. (c) as Subsec. (d) and amended same by creating separate fee schedule for bona fide nonprofit organizations and by deleting provision re licenses issued prior to October 1, 2002, redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f) and made conforming changes; P.A. 11-216 amended Subsec. (b) to delete provision re ten-year period re history of criminal convictions and requirement re criminal history of applicant’s directors and add provision authorizing commissioner to conduct state and national criminal history records check of applicant and each partner, member, officer, director and principal employee of applicant, amended Subsec. (c) to delete provision re ten-year period re misdemeanor and felony convictions, and added Subsec. (g) re abandonment of application.



Section 36a-657 - (Formerly Sec. 36-369). Suspension, revocation or refusal to renew license or taking of other action. Enforcement powers of commissioner.

(a) The commissioner may suspend, revoke or refuse to renew any license or take any other action, in accordance with the provisions of section 36a-51, for any reason which would be sufficient grounds for the commissioner to deny an application for a license under sections 36a-655 to 36a-665, inclusive, or if the commissioner finds that the licensee or any proprietor, director, officer, member, partner, shareholder, trustee, employee or agent of such licensee has done any of the following: (1) Made any material misstatement in the application; (2) committed any fraud or misappropriated funds; (3) violated any of the provisions of sections 36a-655 to 36a-665, inclusive, or any other law or regulation applicable to the conduct of its business; or (4) failed to perform any agreement with a debtor.

(b) Whenever it appears to the commissioner that any person has violated, is violating or is about to violate the provisions of sections 36a-655 to 36a-665, inclusive, or any licensee or any proprietor, director, officer, member, partner, shareholder, trustee, employee or agent of such licensee has committed any fraud, misappropriated funds or failed to perform any agreement with a debtor, the commissioner may take action against such person or licensee in accordance with sections 36a-50 and 36a-52.

(1967, P.A. 882, S. 6; P.A. 79-160, S. 3; P.A. 82-174, S. 11, 14; P.A. 94-122, S. 297, 340; P.A. 02-111, S. 42; P.A. 05-46, S. 13; P.A. 07-91, S. 23.)

History: P.A. 79-160 rephrased provisions, added in Subdiv. (3) ground of material error if licensee was not at time of application entitled to obtain license and remains unentitled to do so, inserted new Subdiv. (4) and renumbered former Subdivs. (4) and (5) accordingly; P.A. 82-174 replaced the provision that the commissioner may revoke or suspend a license after notice and hearing with provisions concerning the form and manner of the notice and authorizing the commissioner to revoke or suspend a license “after allowing the licensee a reasonable opportunity to be heard”; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-369 transferred to Sec. 36a-657 in 1995; P.A. 02-111 replaced former provisions re denial, revocation or suspension of a license by the commissioner with new provisions re suspension, revocation or refusal to renew license; P.A. 05-46 designated existing provisions as Subsec. (a) and added Subsec. (b) re commissioner’s authority to impose civil penalty or issue cease and desist order against person or licensee; P.A. 07-91 amended Subsec. (a) to authorize commissioner to take any other action, in accordance with Sec. 36a-51, effective June 5, 2007.



Section 36a-658 - (Formerly Sec. 36-370). Posting of license. Responsibilities of licensee. License nontransferable. Surrender of license.

Each license shall state the location at which the business is to be conducted and shall state fully the name of the licensee. If the licensee desires to engage in the business of debt adjustment in more than one location, the licensee shall procure a license for each location where the business is to be conducted. Each license shall be maintained at the location for which the license was issued and shall be available for public inspection. Such license shall not be transferable or assignable, provided any change of location of a licensee shall require only prior written notice to the commissioner. No licensee shall use any name other than the name stated on the license issued by the commissioner. Not later than fifteen days after a licensee ceases to engage in this state in the business of debt adjustment for any reason, including a business decision to terminate operations in this state, license revocation, bankruptcy or voluntary dissolution, such licensee shall surrender to the commissioner in person or by registered or certified mail its license for each location in which such licensee has ceased to engage in such business.

(1967, P.A. 882, S. 7; P.A. 79-160, S. 4; P.A. 02-111, S. 43; P.A. 08-119, S. 14.)

History: P.A. 79-160 rephrased prior provisions, authorized conduct of business which does not conflict with interests of clients or business of debt adjustment and deleted provision prohibiting change in office location unless authorized by commissioner; Sec. 36-370 transferred to Sec. 36a-658 in 1995; P.A. 02-111 replaced former provisions with provisions re license to specify location at which business is conducted and name of licensee, procurement of license for each business location, license maintenance and availability for public inspection, license not transferable or assignable and licensee’s use of stated name; P.A. 08-119 added requirement for surrender of license when licensee ceases to engage in the business of debt adjustment.



Section 36a-659 - (Formerly Sec. 36-372). Separate bank account for benefit of debtors. Books and records.

Each licensee shall maintain a separate bank account for the benefit of debtors in which all payments received from debtors who are residents of Connecticut for the benefit of creditors shall be deposited. Every licensee shall keep and use in its business, books, accounts and records which will enable the commissioner to determine whether such licensee is complying with the provisions of sections 36a-655 to 36a-665, inclusive, and with the regulations adopted pursuant thereto. Every licensee shall preserve such books, accounts and records for at least seven years after making the final entry on any transaction recorded therein.

(1967, P.A. 882, S. 9; P.A. 94-122, S. 298, 340; P.A. 02-111, S. 44.)

History: P.A. 94-122 changed “his” to “the licensee’s”, effective January 1, 1995; Sec. 36-372 transferred to Sec. 36a-659 in 1995; P.A. 02-111 changed “payments received from debtors” to “payments received from debtors who are residents of Connecticut”, deleted provision re payments to remain in bank account until remittance made to a debtor or creditor, and made technical changes.



Section 36a-660 - (Formerly Sec. 36-375). Licensee’s duties. Written agreement required.

Each licensee shall: (1) Provide the debtor with a written agreement that sets forth the services to be provided by the licensee and any fees to be charged for such services; (2) provide individualized credit counseling and budgeting assistance to the debtor without charge prior to entering into a written agreement with the debtor; (3) determine that the debtor has the financial ability to make the payments stated in the written agreement and that the payments stated in the written agreement are suitable for the debtor; (4) contact each creditor of the debtor to determine whether such creditors will accept payment of the debtor’s debts as contemplated by the written agreement; (5) keep complete and adequate records during the term of the written agreement and for a period of seven years from the date of cancellation or completion of the written agreement with each debtor, which records shall contain complete information regarding the written agreement, extensions thereof, payments, disbursements and charges, and shall be open to inspection by the commissioner during normal business hours; (6) make remittances to creditors within a reasonable time after receipt of any funds, less prorated fees and costs, unless the reasonable payment of one or more of the debtor’s obligations requires that such funds be held for a longer period so as to accumulate a sum certain; and (7) furnish the debtor a written statement of the debtor’s account periodically, and no less than quarterly, and not later than the date ninety days after the date of completion of the adjustment of the debtor’s debts, and shall furnish the debtor a verbal accounting at any time the debtor may request it during normal business hours.

(1967, P.A. 882, S. 12; P.A. 79-160, S. 6; P.A. 94-122, S. 299, 340; P.A. 09-208, S. 25.)

History: P.A. 79-160 required that remittances to creditors be made “within a reasonable time” rather than within 10 days, required that statement of account be likewise made within reasonable time after debtor requests it and in all cases within 90 days after adjustment completed rather than made each 90 days and deleted former Subsecs. (b) and (c) which required that budget analysis indicate debtor can meet requirements and that debtors have full benefit of any compromise of debt arranged by a licensee with any one or more creditors; P.A. 94-122 deleted “and his duly appointed agents” from Subdiv. (1) and changed “his” to “the debtor’s” in Subdiv. (2), effective January 1, 1995; Sec. 36-375 transferred to Sec. 36a-660 in 1995; P.A. 09-208 added new Subdivs. (1) to (4) re licensee’s duties, redesignated existing Subdivs. (1) to (3) as Subdivs. (5) to (7), amended redesignated Subdiv. (7) to require licensee to furnish debtor with written statement of the debtor’s account no less than quarterly, changed “contract” to “written agreement” throughout, and made technical changes.



Section 36a-661 - (Formerly Sec. 36-376). Prohibited acts.

No licensee shall: (1) Purchase from a creditor any obligation of a debtor; (2) operate as a collection agent and as a licensee as to the same debtor’s account; (3) execute any contract or agreement to be signed by the debtor unless the contract or agreement is fully and completely filled in and finished; (4) directly or indirectly require the debtor to purchase other services or materials as a condition to enter into a written agreement for services; (5) pay any bonus or other consideration to any person for the referral of a debtor to the licensee’s business or accept or receive any bonus, commission or other consideration for referring any debtor to any person for any reason, or (6) advertise, display, distribute, broadcast or televise or permit to be displayed, advertised, distributed, broadcast or televised the licensee’s services, rates or terms in any manner whatsoever wherein any false, misleading or deceptive statement or representation is made with regard to the services to be performed by the licensee or the charges to be made therefor.

(1967, P.A. 882, S. 13; P.A. 79-160, S. 7; P.A. 94-122, S. 300, 340; P.A. 09-208, S. 26.)

History: P.A. 79-160 deleted former Subdiv. (4) prohibiting receipt or charge of fee in form of promissory note or other promise to pay or receipt or acceptance of wage assignment, mortgage or other security for any fee, renumbering remaining Subsecs. accordingly; P.A. 94-122 changed “his” to “the licensee’s”, effective January 1, 1995; Sec. 36-376 transferred to Sec. 36a-661 in 1995; P.A. 09-208 added new Subdiv. (4) re directly or indirectly requiring debtor to purchase other services or materials as a condition to enter into written agreement for services, and redesignated existing Subdivs. (4) and (5) as Subdivs. (5) and (6).



Section 36a-661a - Written agreement voidable. Licensee claims for restitution.

(a) If a debt adjuster licensee imposes a fee or other charge or receives money or other payments not specified in the written agreement with the debtor, the debtor may void the agreement and recover any fees paid.

(b) If any person is not licensed as required by section 36a-656, the written agreement is voidable by the debtor.

(c) If a debtor voids a written agreement under this section, the licensee shall not have a claim against the debtor for breach of contract or for restitution.

(P.A. 09-208, S. 27.)



Section 36a-662 - (Formerly Sec. 36-377). Regulations.

The commissioner may adopt such regulations, in accordance with chapter 54, as the commissioner deems necessary to administer and enforce the provisions of sections 36a-655 to 36a-665, inclusive.

(1967, P.A. 882, S. 14; P.A. 94-122, S. 301, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-377 transferred to Sec. 36a-662 in 1995.



Section 36a-663 - (Formerly Sec. 36-378). Exceptions.

The provisions of sections 36a-655 to 36a-665, inclusive, shall not apply to the following: (1) Any attorney admitted to the practice of law in this state who engages in debt adjustment as an ancillary matter to such attorney’s representation of a client; (2) any bank, fiduciary or financing or lending institution authorized to transact business in this state or any other state, which performs debt adjustment in the regular course of its principal business; (3) any title insurance or abstract company authorized to transact business in this state or any other state, while doing an escrow business; and (4) any person acting pursuant to any law of this state or of the United States or acting under the order of a court.

(1967, P.A. 882, S. 15; P.A. 73-357; P.A. 79-160, S. 8; P.A. 92-67, S. 8, 9; P.A. 11-216, S. 37.)

History: P.A. 73-357 added Subsec. (b) exempting bona fide nonprofit cooperative organizations offering debt adjustment services exclusively for members from chapter provisions except Secs. 36-364, 36-371, 36-372, 36-374, 36-375, 36-376, 36-377, 36-379 and 36-381; P.A. 79-160 deleted exemption from bona fide nonprofit, religious, fraternal or cooperative organization (Subsec. (a)(5) and Subsec. (b)) and exemption for employees of licensees when acting in the regular course of employment; P.A. 92-67 added exception for banks, fiduciaries or financing or lending institutions authorized to transact business in any other state; Sec. 36-378 transferred to Sec. 36a-663 in 1995; P.A. 11-216 amended Subdiv. (1) to replace “when engaged in such practice” with “who engages in debt adjustment as an ancillary matter to such attorney’s representation of a client”.



Section 36a-664 - (Formerly Sec. 36-380). Surety bond required. Form of surety bond. Cancellation of bond. Notice. Automatic suspension of license. Notice. Opportunity for hearing.

(a)(1) Except as provided in subdivision (2) of this subsection, no such license, and no renewal thereof, shall be granted unless the applicant has filed a surety bond with the commissioner written by a surety authorized to write such bonds in this state, provided any applicant that files applications for licenses for more than one location shall file a single bond. Except as provided in this subdivision, for every applicant, the principal amount of the bond shall be the greater of (A) forty thousand dollars, or (B) (i) twice the amount of the average daily balance of the payments received by the applicant from Connecticut debtors in connection with the applicant’s debt adjustment activity during the preceding twelve months ending July thirty-first of each year, or (ii) in the case of an applicant that has acquired the business of a predecessor debt adjuster, the lesser of the amount of the predecessor’s debt adjustment activity during such preceding period or one million dollars. The commissioner may require a larger bond if the commissioner determines that a licensee has engaged in a pattern of conduct resulting in bona fide consumer complaints of misconduct and that such increased bond is necessary for the protection of consumers, or may increase or decrease the amount of the bond based upon the applicant’s or licensee’s financial condition, business plan and the actual or estimated aggregate amount of payments and fees paid by Connecticut debtors to such applicant. Each licensee shall submit to the commissioner, by September first of each year, a report containing information on the average daily balance of the payments received by the licensee from Connecticut debtors during the preceding twelve months ending July thirty-first of each such year. The report shall be subscribed and affirmed as true by the licensee and shall be in a form prescribed by the commissioner.

(2) If a licensee or applicant for renewal of a license establishes that such licensee or applicant is unable to comply with the bond required by subdivision (1) of this subsection, it shall file a bond for the highest principal amount it can obtain, provided such amount shall be a minimum of forty thousand dollars, and the licensee or applicant for renewal shall, in lieu of the balance of the required amount of the bond, deposit a sum equal to the amount of the bond required by subdivision (1) of this subsection, less the amount of the bond filed with the commissioner, in cash or cash equivalents, with such bank, out-of-state bank that has a branch in this state, Connecticut credit union or federal credit union as such applicant or licensee may designate and the commissioner may approve, and subject to such conditions as the commissioner deems necessary for the protection of consumers and in the public interest. No licensee or applicant shall make such deposit until the depository institution and the licensee or applicant executes a deposit agreement satisfactory to the commissioner. The deposit agreement shall pledge the amount deposited to the commissioner and provide that the depository institution shall not release any of the moneys pledged without the authorization of the commissioner. The amount deposited shall secure the same obligation as would a surety bond filed under this section and shall be held at such banks or credit unions to cover claims during the period the license remains in full force and effect and the succeeding two years after such license has been surrendered, revoked or suspended or has expired. The licensee or applicant may collect interest on such deposit in accordance with its deposit agreement. The deposits made pursuant to this section shall be deemed, by operation of law, to be held in trust for the benefit of any debtor, who may be damaged by failure of a licensee or applicant to perform any written agreements or by the wrongful conversion of funds paid to a licensee in the event of the bankruptcy of the licensee, and shall be immune from attachment by creditors or judgment creditors.

(3) The form of any surety bond submitted pursuant to this section shall be approved by the Attorney General. Any surety bond filed under this section shall be conditioned upon the licensee faithfully performing any and all written agreements with debtors, truly and faithfully accounting for all funds received by the licensee in the licensee’s capacity as a debt adjuster, and conducting such business consistent with the provisions of sections 36a-655 to 36a-665, inclusive. Any debtor who may be damaged by failure to perform any written agreements, or by the wrongful conversion of funds paid to a licensee, may proceed on any such surety bond against the principal or surety thereon, or both, to recover damages. The commissioner may proceed on any such surety bond against the principal or surety thereon, or both, to collect any civil penalty imposed upon the licensee pursuant to subsection (a) of section 36a-50. The proceeds of any bond, even if commingled with other assets of the licensee, shall be deemed by operation of law to be held in trust for the benefit of such claimants against the licensee in the event of bankruptcy of the licensee and shall be immune from attachment by creditors and judgment creditors. Any bond required by this section shall be maintained during the entire period of the license granted to the applicant, and the aggregate liability under any such bond shall not exceed the principal amount of the bond or the limit of liability.

(b) The surety shall have the right to cancel any bond filed under subsection (a) of this section at any time by a written notice to the licensee, stating the date cancellation shall take effect. Such notice shall be sent by certified mail to the licensee at least thirty days prior to the date of cancellation. No such bond shall be cancelled unless the surety notifies the commissioner in writing not less than thirty days prior to the effective date of cancellation. After receipt of such notification from the surety, the commissioner shall give written notice to the licensee of the date such bond cancellation shall take effect. The commissioner shall automatically suspend the license on such date, unless prior to such date the licensee submits a letter of reinstatement of the bond from the surety or a new bond or the licensee has surrendered the license. After a license has been automatically suspended, the commissioner shall give the licensee notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing on such actions in accordance with section 36a-51 and require the licensee to take or refrain from taking such action as in the opinion of the commissioner will effectuate the purposes of this section.

(c) No licensee shall use, attempt to use or make reference to, either directly or indirectly, any word or phrase which states or implies that the licensee is endorsed, sponsored, recommended or bonded by the state.

(1967, P.A. 882, S. 17; P.A. 94-122, S. 302, 340; P.A. 02-111, S. 45; P.A. 04-69, S. 25; P.A. 06-35, S. 10; P.A. 09-23, S. 1; P.A. 09-208, S. 28; P.A. 11-216, S. 39.)

History: P.A. 94-122 changed “he” to “the licensee”, effective January 1, 1995; Sec. 36-380 transferred to Sec. 36a-664 in 1995; P.A. 02-111 added new Subsec. (a) re surety bond, designated existing provisions as Subsec. (b) and, in said Subsec., changed “bonded, approved, bonded by the state or approved by the state” to “endorsed, sponsored, recommended or bonded by the state”; P.A. 04-69 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and amending same to add exception for provisions of Subdiv. (2) and reference to “surety” bond, to delete provision re approval of form by Attorney General, to replace “July thirty-first” with “March thirty-first” and provision re submission of bond or renewal thereof with provision re submission of evidence that bond complies with subdivision, to delete former requirements for bond and proceeding thereon and to make technical changes, and by adding Subdiv. (2) re supplemental bond or insurance policy and Subdiv. (3) re requirements for bond or insurance policy and proceeding thereon, added new Subsec. (b) re cancellation of bond or insurance policy and automatic suspension of license, redesignated existing Subsec. (b) as Subsec. (c) and amended same by adding “or insured”; P.A. 06-35 amended Subsec. (a)(1)(B) to substitute July thirty-first for March thirty-first of each year as date marking end of 12-month period, effective May 8, 2006; P.A. 09-23 amended Subsec. (a)(1)(B) by designating existing provision as Subsec. (a)(1)(B)(i) and replacing “highest total payments” with “average daily balance of the payments” therein, by adding Subpara. (B)(ii) re applicants that acquired business of a predecessor debt adjuster and providing that commissioner may require larger bond upon certain findings and may increase or decrease amount of bond, and by replacing requirement that licensees submit evidence that bond complies with subdivision with requirement that licensees submit annual report containing the average daily balance of payments received from Connecticut debtors, amended Subsec. (a)(2) by adding provision re depositing cash or cash equivalents with certain depository institutions and making conforming changes, and amended Subsecs. (a)(3), (b) and (c) by removing provisions re insurance policies, effective July 1, 2009; P.A. 09-208 amended Subsec. (b) by requiring commissioner to provide written notice to licensee of date a bond or insurance policy cancellation shall take effect, by providing that commissioner shall automatically suspend a license unless licensee submits letter of reinstatement prior to date on which license suspension takes effect, authorizing commissioner to require licensee to take or refrain from taking certain actions, and by making technical changes, effective July 7, 2009; P.A. 11-216 amended Subsec. (b) to delete references to insurance company and insurance policy, effective July 1, 2011.



Section 36a-665 - (Formerly Sec. 36-381). Penalties.

(a) Any person who engages in debt adjustment without a license as required by sections 36a-655 to 36a-665, inclusive, shall be fined not more than one thousand dollars or imprisoned more than one year, or both, for each violation. Each day on which a person engages in debt adjustment without a license as required by said sections shall be construed as a separate violation.

(b) Any person who violates any other provision of sections 36a-655 to 36a-665, inclusive, shall be fined not more than one thousand dollars for the first offense, and for each subsequent offense shall be fined not more than one thousand dollars and imprisoned not less than thirty days nor more than one year.

(1967, P.A. 882, S. 18; P.A. 79-160, S. 9.)

History: P.A. 79-160 made no change; Sec. 36-381 transferred to Sec. 36a-665 in 1995.



Section 36a-671 - Definitions. Debt negotiation. License application, requirements and fees. Authority of commissioner to conduct criminal history records checks and deny application for license. Abandonment of application. Automatic suspension of license or renewal license. Notice. Opportunity for hearing.

(a) As used in this section and sections 36a-671a to 36a-671d, inclusive, (1) “debt negotiation” means, for or with the expectation of a fee, commission or other valuable consideration, assisting a debtor in negotiating or attempting to negotiate on behalf of a debtor the terms of a debtor’s obligations with one or more mortgagees or creditors of the debtor, including the negotiation of short sales of residential property or foreclosure rescue services; (2) “debtor” means any individual who has incurred indebtedness or owes a debt for personal, family or household purposes; (3) “mortgagee” means the original lender under a mortgage loan secured by residential property or its agents, successors or assigns; (4) “mortgagor” means a debtor who is an owner of residential property, including, but not limited to, a single-family unit in a common interest community, who is also the borrower under a mortgage encumbering such residential property; (5) “short sale” means the sale of residential property by a mortgagor for an amount less than the outstanding balance owed on the loan secured by such property where, prior to the sale, the mortgagee or an assignee of the mortgagee agrees to accept less than the outstanding loan balance in full or partial satisfaction of the mortgage debt and the proceeds of the sale are paid to the mortgagee or an assignee of the mortgagee; (6) “foreclosure rescue services” means services related to or promising assistance in connection with (A) avoiding or delaying actual or anticipated foreclosure proceedings concerning residential property, or (B) curing or otherwise addressing a default or failure to timely pay with respect to a mortgage loan secured by residential property, and includes, but is not limited to, the offer, arrangement or placement of a mortgage loan secured by residential property or other extension of credit when those services are advertised, offered or promoted in the context of foreclosure related services; and (7) “residential property” means one-to-four family owner-occupied real property.

(b) No person shall engage or offer to engage in debt negotiation in this state without a license issued under this section for each location where debt negotiation will be conducted. Any person desiring to obtain such a license shall file with the commissioner an application under oath, setting forth such information as the commissioner may require. Each applicant for a license and each licensee shall notify the commissioner of any change in the applicant’s business from that stated in the application for the license. A person is engaging in debt negotiation in this state if such person: (1) Has a place of business located within this state; (2) has a place of business located outside of this state and the debtor is a resident of this state who negotiates or agrees to the terms of the services in person, by mail, by telephone or via the Internet; or (3) has its place of business located outside of this state and the services concern a debt that is secured by property located within this state.

(c) An application for an original or renewal debt negotiation license shall be in writing on a form provided by the commissioner and shall include (1) the history of criminal convictions of the (A) applicant, (B) partners, if the applicant is a partnership, (C) members, if the applicant is a limited liability company or association, or (D) officers, directors and principal employees, if the applicant is a corporation; and (2) sufficient information pertaining to the history of criminal convictions, in a form acceptable to the commissioner, on such applicant, partners, members, officers, directors and principal employees as the commissioner deems necessary to make the findings under subsection (d) of this section. The commissioner, in accordance with section 29-17a, may conduct a state and national criminal history records check of the applicant and of each partner, member, officer, director and principal employee of the applicant. The commissioner may deem an application for a debt negotiation license abandoned if the applicant fails to respond to any request for information required under sections 36a-671 to 36a-671d, inclusive, or any regulations adopted pursuant to said sections 36a-671 to 36a-671d, inclusive. The commissioner shall notify the applicant, in writing, that if the applicant fails to submit such information not later than sixty days after the date on which such request for information was made, the application shall be deemed abandoned. An application filing fee paid prior to the date an application is deemed abandoned pursuant to this subsection shall not be refunded. Abandonment of an application pursuant to this subsection shall not preclude the applicant from submitting a new application for a license under sections 36a-671 to 36a-671d, inclusive.

(d) If the commissioner finds, upon the filing of an application for a debt negotiation license, that: (1) The financial responsibility, character, reputation, integrity and general fitness of the (A) applicant, (B) partners thereof, if the applicant is a partnership, (C) members, if the applicant is a limited liability company or association, and (D) officers, directors and principal employees, if the applicant is a corporation, are such as to warrant belief that the business will be operated soundly and efficiently, in the public interest and consistent with the purposes of sections 36a-671 to 36a-671d, inclusive; and (2) the applicant is solvent and no proceeding in bankruptcy, receivership or assignment for the benefit of creditors has been commenced against the applicant, the commissioner may thereupon issue the applicant a debt negotiation license. Such debt negotiation license shall not be transferable. Any change of location of a licensee shall require prior written notice to the commissioner. No licensee shall use any name unless such name has been approved by the commissioner. If the commissioner fails to make such findings, the commissioner shall not issue a license and shall notify the applicant of the reasons for such denial. The commissioner may deny an application if the commissioner finds that the applicant or any partner, member, officer, director or principal employee of the applicant has been convicted of any misdemeanor involving any aspect of the debt negotiation business or any felony. Any denial of an application by the commissioner shall, when applicable, be subject to the provisions of section 46a-80. Withdrawal of an application for a license shall become effective upon receipt by the commissioner of a notice of intent to withdraw such application. The commissioner may deny a license up to the date one year after the effective date of withdrawal.

(e) Each applicant for an original or renewal debt negotiation license shall, at the time of making such application, pay to the commissioner an application fee of one thousand six hundred dollars, provided, if such application is filed not earlier than one year before the date such license will expire, such person shall pay a license fee of eight hundred dollars. Each such license shall expire at the close of business on September thirtieth of the odd-numbered year following its issuance unless such license is renewed. Each licensee shall, on or before September first of the year in which the license expires, file such renewal application as the commissioner may require. Whenever an application for a license is filed under this section by any person who was a licensee under this section and whose license expired less than sixty days prior to the date such application was filed, such application shall be accompanied by a one-hundred-dollar processing fee in addition to the application fee.

(f) If the commissioner determines that a check filed with the commissioner to pay an application fee has been dishonored, the commissioner shall automatically suspend the license or a renewal license that has been issued but is not yet effective. The commissioner shall give the licensee notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing on such actions in accordance with section 36a-51.

(g) No abatement of the license fee shall be made if the license is surrendered, revoked or suspended prior to the expiration of the period for which it was issued. The fee required by subsection (e) of this section shall be nonrefundable.

(P.A. 09-208, S. 29; 09-209, S. 41; P.A. 11-216, S. 40.)

History: P.A. 09-209 redefined “mortgagor” in Subsec. (a)(4) and made a technical change in Subsec. (b)(3); P.A. 11-216 amended Subsec. (b) to delete references to contract and eliminate requirement re debtor being physically present in this state, amended Subsec. (c) to delete provision re ten-year period re history of criminal convictions, add provision authorizing commissioner to conduct a state and criminal history records check of applicant and each partner, member, officer, director and principal employee of applicant and add provisions re abandonment of application, and amended Subsec. (d) to delete provision re ten-year period re misdemeanor and felony convictions.



Section 36a-671a - Suspension, revocation or refusal to renew license or taking of other action. Enforcement powers of commissioner.

(a) The commissioner may suspend, revoke or refuse to renew any license or take any other action, in accordance with the provisions of section 36a-51, for any reason that would be sufficient grounds for the commissioner to deny application for a license under sections 36a-671 to 36a-671e, inclusive, or if the commissioner finds that the licensee or any proprietor, director, officer, member, partner, shareholder, trustee, employee or agent of such licensee has done any of the following: (1) Made any material misstatement in the application; (2) committed any fraud or misappropriated funds; (3) violated any of the provisions of sections 36a-671 to 36a-671d, inclusive, or any other law or regulation applicable to the conduct of its business; or (4) failed to perform any agreement with a debtor.

(b) Whenever it appears to the commissioner that any person has violated, is violating or is about to violate the provisions of sections 36a-671 to 36a-671e, inclusive, or any licensee or any proprietor, director, officer, member, partner, shareholder, trustee, employee or agent of such licensee has committed any fraud, misappropriated funds or failed to perform any agreement with a debtor, the commissioner may take action against such person or licensee in accordance with sections 36a-50 and 36a-52. For purposes of sections 36a-671 to 36a-671e, inclusive, each engagement and each offer to engage in debt negotiation shall constitute a separate violation.

(c) Upon complaint, the commissioner may review any fees or charges assessed by a person engaging or offering to engage in debt negotiation services and order the reduction of such fees or charges or repayment of such amount of the fees or charges that the commissioner deems excessive, taking into consideration the fees that other persons performing similar debt negotiation services charge for such services and the benefit to the consumer of such services. In conducting an investigation pursuant to this subsection, the commissioner shall have the same authority as specified in section 36a-17.

(P.A. 09-208, S. 33; P.A. 11-216, S. 42.)

History: P.A. 11-216 amended Subsec. (a) to add reference to Sec. 36a-671e, amended Subsec. (b) to add references to Sec. 36a-671e and add provision re each engagement and offer to engage in debt negotiation to constitute a separate violation, and amended Subsec. (c) to make technical changes, effective July 13, 2011.



Section 36a-671b - Debt negotiation service contract required. Fees, commissions and other valuable consideration. Noncompliant contracts voidable by consumer.

(a) A debt negotiator shall provide to each debtor a contract that shall include a complete, detailed list of services to be performed, the costs of such services and the results to be achieved. Each debt negotiation service contract shall contain (1) a statement certifying that the person offering debt negotiation services has reviewed the consumer’s debt, and (2) an individualized evaluation of the likelihood that the proposed debt negotiation services would reduce the consumer’s debt or debt service or, if appropriate, prevent the consumer’s residential home from being foreclosed. Each contract shall allow the consumer to cancel or rescind such contract within three business days after the date on which the consumer signed the contract. Such contract shall contain a clear and conspicuous caption that shall read, “Debtor’s three-day right to cancel”, along with the following statement: “If you wish to cancel this contract, you may cancel by mailing a written notice by certified or registered mail to the address specified below. The notice shall state that you do not wish to be bound by this contract and must be delivered or mailed before midnight of the third business day after you sign this contract.” As used in this section, “business day” shall have the same meaning as in section 42-134a.

(b) No person offering debt negotiation services may receive a fee, commission or other valuable consideration for the performance of any service the person offering debt negotiation services has agreed to perform for any consumer until the person offering debt negotiation services has fully performed such service. A person offering debt negotiation services may receive reasonable periodic payments as services are rendered, provided such payments are clearly stated in the contract. The commissioner may establish a schedule of maximum fees that a debt negotiator may charge for specific services.

(c) Any contract that does not comply with the provisions of this section shall be voidable by the consumer.

(P.A. 09-208, S. 32.)



Section 36a-671c - Exceptions.

The provisions of sections 36a-671 to 36a-671d, inclusive, shall not apply to the following: (1) Any attorney admitted to the practice of law in this state who engages or offers to engage in debt negotiation as an ancillary matter to such attorney’s representation of a client; (2) any bank, out-of-state bank, Connecticut credit union, federal credit union or out-of-state credit union, provided subsidiaries of such institutions other than operating subsidiaries of federal banks and federally-chartered out-of-state banks are not exempt from licensure; (3) any person licensed as a debt adjuster pursuant to sections 36a-655 to 36a-665, inclusive, while performing debt adjuster services; (4) any person acting under the order of a court; or (5) any bona fide nonprofit organization organized under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time.

(P.A. 09-208, S. 31; P.A. 11-216, S. 43.)

History: P.A. 11-216 amended Subdiv. (1) to replace “when engaged in such practice” with “who engages or offers to engage in debt negotiation as an ancillary matter to such attorney’s representation of a client”.



Section 36a-671d - Surety bond required. Form of surety bond. Cancellation of bond. Automatic suspension of license. Notice. Opportunity for hearing. Determination of penal sum. Aggregate amount of residential loans.

(a)(1) No debt negotiation license, and no renewal thereof, shall be granted unless the applicant has filed the surety bond required by this section, which bond shall be written by a surety authorized to write such bonds in this state.

(2) No application for a debt negotiation license for a main office, and no renewal of such a license, shall be granted unless the applicant has filed a single surety bond with the commissioner in an aggregate amount of fifty thousand dollars, or such other amount required by subdivision (4) of this subsection. No application for a debt negotiation license branch office, and no renewal of such a license, shall be granted unless the applicant has identified such branch office as a bonded location by addendum to the main office surety bond required by this section.

(3) Each debt negotiation licensee shall file a single surety bond that complies with the requirements of this section in connection with the main office license with the commissioner in an aggregate amount of fifty thousand dollars or such other amount required in subdivision (4) of this subsection, which bond shall identify any licensed branch office as a bonded location on such bond by addendum.

(4) In the case of a debt negotiation licensee engaging or offering to engage in the business of negotiating residential mortgage loans on behalf of mortgagors, such debt negotiation licensee shall file a bond in the penal sum amount set forth in subsection (f) of this section based on the aggregate dollar amount of the residential mortgage loans negotiated or offered to be negotiated by its sponsored mortgage loan originator licensees. The principal on a bond required by this subdivision shall annually confirm that it maintains the required penal sum in the amount required by this subdivision. Not later than September 1, 2012, and each September first thereafter, a licensee shall file with the commissioner such information as the commissioner may require to confirm that the penal sum of the bond remains consistent with the amount required by this section. The principal shall file not later than September first of the applicable year, or on such other date as the commissioner may require pursuant to subsection (h) of this section, any bond rider or endorsement to the surety bond on file with the commissioner to reflect any changes necessary to maintain the surety bond coverage required by this section.

(b) The form of any surety bond submitted pursuant to subsection (a) of this section shall be approved by the Attorney General. Any surety bond filed under subsection (a) of this section shall be conditioned upon the debt negotiation licensee and any sponsored mortgage loan originator licensee faithfully performing any and all written agreements or commitments with or for the benefit of debtors and mortgagors, as applicable, truly and faithfully accounting for all funds received from a debtor or mortgagor by the principal or a mortgage loan originator sponsored by the principal in the principal’s capacity as debt negotiation licensee, and conducting such business consistent with the provisions of sections 36a-485 to 36a-498f, inclusive, 36a-534a, 36a-534b and 36a-671 to 36a-671d, inclusive. Any debtor or mortgagor who may be damaged by a failure to perform any written agreements, by the wrongful conversion of funds paid by a debtor or mortgagor to a debt negotiation licensee or mortgage loan originator licensee, or by conduct inconsistent with the provisions of sections 36a-485 to 36a-498f, inclusive, 36a-534a, 36a-534b and 36a-671 to 36a-671d, inclusive, may proceed on any such surety bond against the principal or surety thereon, or both, to recover damages. The commissioner may proceed on any such surety bond against the principal or surety thereon, or both, to collect any civil penalty imposed upon the licensee pursuant to subsection (a) of section 36a-50 and any unpaid costs of examination of a licensee as determined pursuant to section 36a-65. The proceeds of any bond, even if commingled with other assets of the principal, shall be deemed by operation of law to be held in trust for the benefit of such claimants against the principal in the event of bankruptcy of the principal and shall be immune from attachment by creditors and judgment creditors. Any bond required by this section shall be maintained during the entire period of the license granted to the applicant, and the aggregate liability under any such bond shall not exceed the penal amount of the bond. The principal shall notify the commissioner of the commencement of an action on the bond. When an action is commenced on a principal’s bond, the commissioner may require the filing of a new bond and immediately on recovery on any action on the bond, the principal shall file a new bond. Any mortgagor or prospective mortgagor who may be damaged by a failure of the debt negotiation licensee or mortgage loan originator licensee to satisfy a judgment against the licensee arising from the negotiation of or offer to negotiate a nonprime home loan, as defined in section 36a-760, may proceed on such bond against the principal or surety on such bond, or both, to recover the amount of the judgment.

(c) The surety shall have the right to cancel any bond written or issued under subsection (a) of this section at any time by a written notice to the debt negotiation licensee stating the date cancellation shall take effect. Such notice shall be sent by certified mail to the licensee at least thirty days prior to the date of cancellation. No such bond shall be cancelled unless the surety notifies the commissioner in writing not less than thirty days prior to the effective date of cancellation. After receipt of such notification from the surety, the commissioner shall give written notice to the debt negotiation licensee of the date such bond cancellation shall take effect. The commissioner shall automatically suspend the licenses of the debt negotiation licensee on such date and inactivate the license of any sponsored mortgage loan originator, unless prior to such date the debt negotiation licensee submits a letter of reinstatement of the bond from the surety or a new bond, surrenders all licenses or, in the case of a mortgage loan originator sponsored by a debt negotiation licensee, the sponsorship has been terminated and a new sponsor has been requested and approved. After a license has been automatically suspended, the commissioner shall give the debt negotiation licensee notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing on such actions in accordance with section 36a-51 and shall require the debt negotiation licensee to take or refrain from taking such action as, in the opinion of the commissioner, will effectuate the purposes of this section.

(d) No licensee shall use, attempt to use or make reference to, either directly or indirectly, any word or phrase that states or implies that the licensee is endorsed, sponsored, recommended, bonded or insured by the state.

(e) The penal sum of the bond required by subdivision (4) of subsection (a) of this section shall be determined as follows:

(1) An initial applicant for a debt negotiation license shall file a bond in a penal sum of fifty thousand dollars.

(2) A debt negotiation licensee sponsoring and bonding at least one mortgage loan originator as an exempt registrant under subdivision (2) of subsection (a) and subsection (c) of section 36a-487 shall file a bond with a penal sum in the following amount:

(A) If the aggregate dollar amount of all residential mortgage loans negotiated or offered to be negotiated by all sponsored mortgage loan originators during the preceding twelve-month period ending July thirty-first of the current year is less than thirty million dollars, the penal sum of the bond shall be fifty thousand dollars;

(B) If the aggregate dollar amount of all residential mortgage loans negotiated or offered to be negotiated by all sponsored mortgage loan originators during the preceding twelve-month period ending July thirty-first of the current year is thirty million dollars or more but less than fifty million dollars, the penal sum of the bond shall be one hundred thousand dollars; and

(C) If the aggregate dollar amount of all residential mortgage loans negotiated or offered to be negotiated by all sponsored mortgage loan originators during the preceding twelve-month period ending July thirty-first of the current year is fifty million dollars or more, the penal sum of the bond shall be one hundred fifty thousand dollars.

(f) For purposes of subsection (e) of this section, the aggregate dollar amount of all residential mortgage loans negotiated or offered to be negotiated shall mean the aggregate underlying dollar amount of all residential mortgage loans for which a sponsored mortgage loan originator provides debt negotiation services.

(g) Financial information necessary to verify the aggregate amount of residential mortgage loans negotiated or offered to be negotiated shall be filed with the commissioner as the commissioner may require, and shall be reported on the system, as defined in section 36a-485, at such time and in such form as the system may require. The commissioner may require a change in the penal sum of the bond if the commissioner determines at any time that the aggregate dollar amount of all residential mortgage loans negotiated or offered to be negotiated warrants a change in the penal sum of the bond.

(h) The commissioner may adopt regulations in accordance with chapter 54 with respect to the requirements for such surety bonds.

(P.A. 09-208, S. 30; P.A. 11-216, S. 44.)

History: P.A. 11-216 amended Subsec. (a) to make a conforming change in Subdiv. (1) and add new Subdivs. (2) to (4) re surety bond requirements, redesignated existing Subsec. (a)(2) as Subsec. (b) and amended same to add references to debt negotiation and sponsored mortgage loan originator licensees, require a true and faithful accounting for all funds received from a debtor or mortgagor, add references to Secs. 36a-485 to 36a-498f, 36a-534a and 36a-534b, to permit debtor or mortgagor damaged by wrongful conversion of funds paid by a debtor or mortgagor to a debt negotiation or mortgage loan originator licensee to proceed on surety bond to recover damages, to permit commissioner to collect unpaid costs of examination of a licensee, to require principal to notify commissioner of commencement of action on the bond, to permit commissioner to require filing of a new bond when action is commenced, to permit any negotiator or prospective mortgagor damaged by failure to satisfy a judgment to proceed on surety to recover amount of judgment and to make conforming changes, redesignated existing Subsec. (b) as Subsec. (c) and amended same to add references to debt negotiation and mortgage loan originator licensees and make conforming changes, redesignated existing Subsec. (c) as Subsec. (d), and added Subsec. (e) re penal sum of bond, Subsec. (f) re aggregate dollar amount of all residential mortgage loans negotiated or offered to be negotiated, Subsec. (g) re financial information required to verify aggregate amount and Subsec. (h) re regulations.



Section 36a-671e - Requirements re mortgage loan originator license.

(a) No person licensed to engage or offer to engage in debt negotiation or exempt from such licensure shall permit any individual to engage or offer to engage in debt negotiation of a residential mortgage loan on behalf of a mortgagor for compensation or gain or with the expectation of compensation or gain unless such individual is licensed as a mortgage loan originator under section 36a-489 or exempt from such licensure under subdivision (2) of subsection (b) of section 36a-486.

(b) No individual shall engage or offer to engage in debt negotiation of a residential mortgage loan on behalf of a mortgagor for compensation or gain or with the expectation of compensation or gain without first obtaining and maintaining annually a license as a mortgage loan originator under section 36a-489 unless such individual is exempt from such licensure under subdivision (2) of subsection (b) of section 36a-486.

(c) Any individual required to obtain and annually maintain a license as a mortgage loan originator under subsection (b) of this section shall comply with all requirements imposed on a mortgage loan originator licensee under chapter 668.

(P.A. 11-216, S. 41.)



Section 36a-675 - (Formerly Sec. 36-416). Short title: Truth-in-Lending Act.

Sections 36a-675 to 36a-685, inclusive, shall be known and may be cited as the “Truth-in-Lending Act”.

(1969, P.A. 454, S. 24.)

History: Sec. 36-416 transferred to Sec. 36a-675 in 1995; (Revisor’s note: In 1997 the Revisors editorially reinstated the word “shall” before the words “be known and may be cited” to correct a clerical error in the preparation of the 1995 revision).



Section 36a-676 - (Formerly Sec. 36-393). Definitions.

(a) As used in part II of chapter 668, sections 36a-675 to 36a-685, inclusive, 36a-770 to 36a-788, inclusive, 42-100b and 42-100c, unless the context otherwise requires:

(1) “Consumer” means “consumer” as defined in Section 103 of the Consumer Credit Protection Act (15 USC 1602);

(2) “Consumer Credit Protection Act” means Title I of the Consumer Credit Protection Act, 15 USC 1601 et seq., as from time to time amended, and includes regulations adopted by the Federal Reserve Board or the Bureau of Consumer Financial Protection pursuant to said act;

(3) “Credit” means “credit” as defined in Section 103 of the Consumer Credit Protection Act (15 USC 1602);

(4) “Credit card”, “cardholder” and “card issuer” mean “credit card”, “cardholder” and “card issuer” as defined in Section 103 of the Consumer Credit Protection Act (15 USC 1602);

(5) “Creditor” means “creditor” as defined in Section 103 of the Consumer Credit Protection Act (15 USC 1602), but does not include any department or agency of the United States;

(6) “Credit sale” means “credit sale” as defined in Section 103 of the Consumer Credit Protection Act (15 USC 1602);

(7) “Lessor” means “lessor” as defined in Section 181 of the Consumer Credit Protection Act (15 USC 1667), but does not include any department or agency of the United States; and

(8) “Open-end credit plan” means “open-end credit plan” as defined in Section 103 of the Consumer Credit Protection Act (15 USC 1602).

(b) Any word or phrase in sections 36a-675 to 36a-685, inclusive, which is not defined in said sections but which is defined in the Consumer Credit Protection Act (15 USC 1601 et seq.) shall have the meaning set forth in the Consumer Credit Protection Act.

(1969, P.A. 454, S. 1; P.A. 76-169, S. 1; P.A. 77-614, S. 161, 610; P.A. 80-482, S. 260, 345, 348; P.A. 81-158, S. 1, 17; P.A. 82-18, S. 2, 4; P.A. 83-136, S. 1, 2; P.A. 85-613, S. 104, 154; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 40; P.A. 90-230, S. 55, 101; P.A. 92-12, S. 81; P.A. 94-122, S. 303, 340; P.A. 11-110, S. 5.)

History: P.A. 76-169 redefined “creditor” to include credit card issuers and to specify credit “payable by agreement in more than four installments”; P.A. 77-614 replaced bank commissioner with banking commissioner within the department of business regulation, reflecting incorporation of banking department as division within that department, effective January 1, 1979; P.A. 80-482 abolished department of business regulation and restored banking division to prior status as independent department, thus allowing omission of reference to business regulation department in commissioner’s title; P.A. 81-158 redefined the terms to make them conform to the definitions in the Consumer Credit Protection Act, effective March 31, 1982; P.A. 82-18 changed effective date of P.A. 81-158 from March 31, 1982, to “the effective date of Title VI of Public Law 96-221, as contained in Sec. 625(a) of Public Law 96-221, as amended”, i.e. October 1, 1982; P.A. 83-136 corrected reference to public law in Subsec. (i), substituting “97-320” for “96-221”; P.A. 85-613 made technical changes; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 88-65 made a technical change by adding U.S. code citations; P.A. 90-230 made technical changes; P.A. 92-12 redesignated Subsecs. and Subdivs.; P.A. 94-122 deleted the definitions of “commissioner”, “organization”, and “person” and alphabetized the remainder, effective January 1, 1995; Sec. 36-393 transferred to Sec. 36a-676 in 1995; P.A. 11-110 amended Subsec. (a)(2) to delete reference to Public Law 90-321, add references to Consumer Credit Protection Act and Bureau of Consumer Financial Protection and make a technical change, effective July 21, 2011.

Cited. 33 CS 203. Sections 36-393 through 36-417 cited. 36 CS 506.

Subsec. (b):

Nonstock corporation falls within definition of organization. 36 CS 158.

Subsec. (c):

Cited. 36 CS 158.

Subsec. (f):

Cited. 158 C. 543.

Subsec. (g):

Since party to whom credit was offered was a nonstock corporation and not a “natural person”, transaction was not a consumer credit transaction subject to provisions of chapter. 36 CS 158.



Section 36a-677 - (Formerly Sec. 36-393a). State policy.

(a) It is the policy of this state to promote increased competition among the various businesses engaged in the extension of consumer credit or in the leasing of consumer goods and to serve the interests of consumers of credit and leased goods by requiring meaningful disclosure of credit and lease terms so that prospective debtors and lessees have the opportunity to compare more readily the various credit and lease terms available to them and the opportunity to avoid the uninformed use of credit and leases.

(b) It is also the policy of this state to provide that this state administer and enforce the requirements for such disclosures of credit and lease terms for transactions in this state.

(c) It is also the policy of this state to avoid duplication between the federal government and the government of this state in the administration and enforcement of statutes which are designed to accomplish an identical purpose, and therefore to obtain an exemption from the Consumer Credit Protection Act by subjecting various classes of credit and lease transactions in this state to requirements which are substantially similar to those imposed under said federal act.

(P.A. 81-158, S. 2, 17; P.A. 82-18, S. 2, 4; 82-472, S. 114, 183.)

History: P.A. 82-18 changed effective date of P.A. 81-158 from March 31, 1982, to “the effective date of Title VI of Public Law 96-221, as contained in Section 625(a) of Public Law 96-221, as amended”, i.e. October 1, 1982; P.A. 82-472 made technical changes and corrections; Sec. 36-393a transferred to Sec. 36a-677 in 1995.

Subsec. (a):

Cited. 27 CA 628.



Section 36a-678 - (Formerly Sec. 36-393b). Compliance with Consumer Credit Protection Act. Exempt transactions.

(a) Except as otherwise provided in sections 36a-675 to 36a-685, inclusive, or regulations adopted by the commissioner, each person shall comply with all provisions of the Consumer Credit Protection Act (15 USC 1601 et seq.) which apply to such person.

(b) Any transaction which is exempt from the provisions of the Consumer Credit Protection Act, as provided in Section 104 of said act, (15 USC 1603) is exempt from the provisions of sections 36a-675 to 36a-685, inclusive.

(P.A. 81-158, S. 3, 17; P.A. 82-18, S. 2, 4; 82-174, S. 12, 14; P.A. 88-65, S. 41; P.A. 94-122, S. 304, 340.)

History: P.A. 82-18 changed effective date of P.A. 81-158 from March 31, 1982, to “the effective date of Title VI of Public Law 96-221, as contained in Section 625(a) of Public Law 96-221, as amended”, i.e. October 1, 1982; P.A. 82-174 amended Subsec. (a) by deleting the provision that a person “who is a creditor or lessor” shall comply with all applicable provisions; P.A. 88-65 made a technical change by adding U.S. code citations; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-393b transferred to Sec. 36a-678 in 1995.



Section 36a-679 - (Formerly Sec. 36-395). Regulations.

(a) The commissioner may adopt substantive regulations when authorized by sections 36a-675 to 36a-685, inclusive, and may adopt procedural regulations to carry out the provisions of said sections. Such regulations shall be consistent with the policy of this state as provided in section 36a-677. The commissioner may adopt regulations to carry out the provisions of sections 36a-567 and 36a-568, subdivision (13) of subsection (c) of section 36a-770, and sections 36a-771, 36a-774 and 36a-777. Such regulations shall be adopted in accordance with chapter 54 and shall not be inconsistent with the Consumer Credit Protection Act (15 USC 1601 et seq.).

(b) No liability shall be imposed under sections 36a-675 to 36a-685, inclusive, for an act done or omitted in conformity with any provision of said sections, the Consumer Credit Protection Act (15 USC 1601 et seq.) or a regulation of the commissioner notwithstanding that after the act or omission the provision may be amended, repealed or determined to be invalid for any reason.

(1969, P.A. 454, S. 3; P.A. 81-158, S. 4, 17; P.A. 82-18, S. 2, 4; P.A. 88-65, S. 43; P.A. 94-122, S. 305, 340; P.A. 96-109, S. 11.)

History: P.A. 81-158 amended Subsec. (a) by replacing “prescribe” with “adopt” and by providing that the regulations be consistent with the policy of the state, deleted the language concerning the mandatory and optional provisions of the regulations, and redesignated Subsec. (c) as Subsec. (b) and added “any provision of this chapter, the Consumer Credit Protection Act or”, effective March 31, 1982; P.A. 82-18 changed effective date of P.A. 81-158 from March 31, 1982, to “the effective date of Title VI of Public Law 96-221, as contained in Section 625(a) of Public Law 96-221, as amended”, i.e. October 1, 1982; P.A. 88-65 made technical changes by adding U.S. code citations; (Revisor’s note: In 1991 the incorrect internal reference to section “42-83(2)(d)” was changed editorially by the Revisors to “42-83(3)(d)”); P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-395 transferred to Sec. 36a-679 in 1995; P.A. 96-109 made technical changes in Subsec. (a), deleting reference to Subsec. (c) of Sec. 36a-535 and substituting reference to Subdiv. (13) for Subdiv. (12) of Sec. 36a-770(c).

Cited. 34 CS 154.



Section 36a-680 - (Formerly Sec. 36-398). Effect of inconsistent law.

(a) If the commissioner finds that the requirements of any other law of this state relating to the disclosure of information in connection with consumer credit transactions are inconsistent with the provisions of sections 36a-675 to 36a-685, inclusive, or regulations adopted thereunder, the commissioner may exempt creditors who comply with said sections from compliance with such inconsistent law. For purposes of this subsection, disclosure statutes are inconsistent if both require disclosure of the same information even though the prescribed definition, method of calculation or manner of expression is different and, in case of such conflict or inconsistency, the provisions of sections 36a-675 to 36a-685, inclusive, shall control, provided sections 36a-746b to 36a-746g, inclusive, shall not be deemed inconsistent with the provisions of sections 36a-675 to 36a-685, inclusive, and shall control where applicable.

(b) In any action or proceeding in any court involving a consumer credit sale, the disclosure of an annual percentage rate required by sections 36a-675 to 36a-685, inclusive, may not be received as evidence that the sale was a loan or any type of transaction other than a credit sale, and in any consumer credit transaction, the disclosure of an annual percentage rate required by said sections shall not in itself indicate that a transaction is usurious or that the rate of charge exceeds a statutory ceiling.

(1969, P.A. 454, S. 6; P.A. 81-158, S. 5, 17; P.A. 82-18, S. 2, 4; 82-472, S. 115, 183; P.A. 94-122, S. 306, 340; P.A. 01-34, S. 12.)

History: P.A. 81-158 deleted references to Secs. 36-97a, 36-235, 36-236, 36-254(c), 42-83(2)(d), 42-84, 42-87, 42-90 and 42-99, effective March 31, 1982; P.A. 82-18 changed effective date of P.A. 81-158 from March 31, 1982, to “the effective date of Title VI of Public Law 96-221, as contained in Section 625(a) of Public Law 96-221, as amended”, i.e. October 1, 1982; P.A. 82-472 made technical grammatical change in Subsec. (a); P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-398 transferred to Sec. 36a-680 in 1995; P.A. 01-34 amended Subsec. (a) by changing “shall by regulation exempt” to “may exempt” and added provision re applicability of Secs. 36a-746b to 36a-746g.



Section 36a-681 - (Formerly Sec. 36-399). Penalty.

Any person who wilfully and knowingly (1) gives false or inaccurate information or fails to provide information which such person is required to disclose under the provisions of sections 36a-567, 36a-568 and 36a-675 to 36a-685, inclusive, subdivision (13) of subsection (c) of section 36a-770, and sections 36a-771, 36a-774, 36a-777 and 36a-786, or any regulation adopted thereunder, (2) uses any chart or table authorized by the Federal Reserve Board or the Bureau of Consumer Financial Protection under Section 107 of the Consumer Credit Protection Act (15 USC 1606) in such manner as to consistently understate the annual percentage rate determined under said sections, or (3) otherwise fails to comply with any requirement imposed under said sections shall be fined not more than five thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 6699, (a) 6; 1957, P.A. 361, S. 1 (a) 6; P.A. 94-122, S. 307, 340; P.A. 96-109, S. 12; P.A. 11-110, S. 6.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 42-94 transferred to Sec. 36a-681 in 1995; P.A. 96-109 made technical changes, deleting reference to Sec. 36a-535(c) and substituting reference to Subdiv. (13) for Subdiv. (12) of Sec. 36a-770(c); P.A. 11-110 added reference to Bureau of Consumer Financial Protection, effective July 21, 2011.



Section 36a-682 - (Formerly Sec. 36-400). Compliance of governmental instruments. Exemptions from penalties.

(a) Any department or agency of the state or any political subdivision thereof which administers a credit program in which it extends, insures or guarantees consumer credit and in which it provides instruments to a creditor which contain any disclosures required by sections 36a-675 to 36a-685, inclusive, shall, prior to the issuance or continued use of such instruments, consult with the commissioner to assure that such instruments comply with said sections.

(b) No civil or criminal penalty provided under sections 36a-675 to 36a-685, inclusive, for any violation thereof may be imposed upon this state or any other state, or any political subdivision thereof, or any department or agency of any such state or political subdivision.

(c) A creditor shall not be held liable for a civil or criminal penalty under sections 36a-675 to 36a-685, inclusive, in any case in which the violation results from the use of an instrument required by any department or agency of: (1) The United States, with regard to any transaction which is part of a credit program administered, insured or guaranteed by such department or agency; or (2) this state or of any political subdivision of this state, with regard to any transaction which is part of a credit program administered, insured or guaranteed by such department or agency, provided that such department or agency has consulted with the commissioner to assure that such instrument complies with said sections as provided in subsection (a) of this section.

(d) A creditor shall not be held liable for a civil or criminal penalty under the laws of this state for any technical or procedural failure, such as a failure to use a specific form, to make information available at a specific place on an instrument, or to use a specific typeface, as required by the laws of this state, which is caused by the use of an instrument required to be used by any department or agency of: (1) The United States with regard to any transaction which is part of a credit program administered, insured or guaranteed by such department or agency; or (2) this state or any political subdivision of this state, with regard to any transaction which is part of a credit program administered, insured or guaranteed by such department or agency, provided that such department or agency has consulted with the commissioner to assure that such instrument complies with sections 36a-675 to 36a-685, inclusive, as provided in subsection (a) of this section.

(1969, P.A. 454, S. 8; P.A. 81-158, S. 7, 17; P.A. 82-18, S. 2, 4; P.A. 96-109, S. 13; 96-180, S. 118, 166.)

History: P.A. 81-158 added Subsec. (a) to provide that any department, agency or political subdivision of the state consult with the commissioner to assure that the instruments it provides to a creditor comply with this chapter, clarified the governmental exemptions from penalties in Subsec. (b), and added Subsecs. (c) and (d) to provide that a creditor is not liable in certain cases where the violation results from the use of an instrument required by a federal department or agency or the state or a political subdivision of the state, effective March 31, 1982; P.A. 82-18 changed effective date of P.A. 81-158 from March 31, 1982, to “the effective date of Title VI of Public Law 96-221, as contained in Section 625(a) of Public Law 96-221, as amended”, i.e. October 1, 1982; Sec. 36-400 transferred to Sec. 36a-682 in 1995; P.A. 96-109 and 96-180 both substituted “36a-675 to 36a-685” for “36a-665 to 36a-675”, where appearing, effective June 3, 1996; (Revisor’s note: In 1997 the word “as” was reinstated editorially by the Revisors at the end of Subsec. (d) before the phrase “... provided in subsection (a) of this section.” thereby correcting an omission which occurred in the preparation of the 1995 revision).



Section 36a-683 - (Formerly Sec. 36-407). Failure to disclose.

(a) Liability of creditor. Except as otherwise provided in this section, any creditor who fails to comply with any requirement of sections 36a-675 to 36a-685, inclusive, including Section 125 of the Consumer Credit Protection Act (15 USC 1635), or of section 36a-771 or 36a-774, with respect to any person is liable to that person in an amount equal to the sum of (1) any actual damage sustained by such person as a result of the failure; (2) (A) (i) in the case of an individual action other than as provided in this subparagraph (A) (ii) and (iii) twice the amount of any finance charge in connection with the transaction, (ii) in the case of an individual action relating to a consumer lease under Chapter 5 of the Consumer Credit Protection Act (15 USC Sections 1667 to 1667E, inclusive) twenty-five per cent of the total amount of monthly payments under the lease, except that the liability under this subparagraph (A) (i) or (ii) shall not be less than one hundred dollars nor greater than one thousand dollars, or (iii) in the case of an individual action related to a credit transaction not under an open end credit plan that is secured by real property or a dwelling, not less than two hundred dollars nor more than two thousand dollars; (B) in the case of a class action, such amount as the court may allow, except that as to each member of the class no minimum recovery shall be applicable, and the total recovery under this subparagraph in any class action or series of class actions arising out of the same failure to comply by the same creditor shall not be more than the lesser of five hundred thousand dollars or one per cent of the net worth of the creditor; and (3) in the case of any successful action to enforce the foregoing liability, or in any action in which a person is determined to have a right of rescission under Section 125 of the Consumer Credit Protection Act (15 USC 1635), the costs of the action, together with a reasonable attorney’s fee as determined by the court. In determining the amount of award in any class action, the court shall consider, among other relevant factors, the amount of any actual damages awarded, the frequency and persistence of failures of compliance by the creditor, the resources of the creditor, the number of persons adversely affected, and the extent to which the creditor’s failure of compliance was intentional. In connection with the disclosures referred to in Section 127 of the Consumer Credit Protection Act (15 USC 1637) a creditor shall have a liability determined under subdivision (2) of this subsection only for failing to comply with the requirements of Section 125 or 127(a) of said act (15 USC 1635) or (15 USC 1637(a)) or of paragraph (4), (5), (6), (7), (8), (9) or (10) of Section 127(b) of said act (15 USC 1637(b)). In connection with the disclosures referred to in Section 128 of said act (15 USC 1638) a creditor shall have a liability determined under subdivision (2) of this subsection only for failing to comply with the requirements of Section 125 of said act (15 USC 1635) or of paragraph (2), insofar as it requires a disclosure of the “amount financed”, or paragraph (3), (4), (5), (6) or (9) of Section 128 (a) of said act (15 USC 1638(a)). With respect to any failure to make disclosures required under Chapter 2, 4 or 5 of said act, liability shall be imposed only upon the creditor required to make disclosure, except as provided in Section 131 of said act (15 USC 1641).

(b) Adjustment of error. A creditor or assignee has no liability under this section or section 36a-681 or 36a-684 for any failure to comply with any requirement imposed under sections 36a-675 to 36a-685, inclusive, if within sixty days after discovering an error, whether pursuant to a final written examination report or notice issued under subsection (d) of section 36a-684, or through the creditor’s or assignee’s own procedures, and prior to the institution of an action under this section or the receipt of written notice of the error from the obligor, the creditor or assignee notifies the person concerned of the error and makes whatever adjustments in the appropriate account are necessary to insure that the person will not be required to pay an amount in excess of the charge actually disclosed, or the dollar equivalent of the annual percentage rate actually disclosed, whichever is lower.

(c) Bona fide errors. A creditor or assignee may not be held liable in any action brought under this section for a violation of sections 36a-675 to 36a-685, inclusive, if the creditor or assignee shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error. Examples of a bona fide error include, but are not limited to, clerical, calculation, computer malfunction and programming, and printing errors, except that an error of legal judgment with respect to a person’s obligations under said sections is not a bona fide error.

(d) Multiple obligors. When there are multiple obligors in a consumer credit transaction or consumer lease, there shall be no more than one recovery of damages under subdivision (2) of subsection (a) of this section for a violation of sections 36a-675 to 36a-685, inclusive.

(e) Time limit for bringing action. Any action under this section shall be brought in any court of competent jurisdiction within one year from the date of the occurrence of the violation. This subsection does not bar a person from asserting a violation of sections 36a-675 to 36a-685, inclusive, in an action to collect the debt which was brought more than one year from the date of the occurrence of the violation as a matter of defense by recoupment or set-off in such action.

(f) Good faith conformance. No provision of this section, subsection (d) of section 36a-684 or section 36a-681 imposing any liability shall apply to any act done or omitted in good faith in conformity with any provision of sections 36a-675 to 36a-685, inclusive, or with any rule, regulation, approval or formal interpretation thereof by the commissioner, or in conformity with the Consumer Credit Protection Act (15 USC 1601 et seq.), including any rule or regulation adopted by the Federal Reserve Board or the Bureau of Consumer Financial Protection pursuant to said act, or in conformity with any interpretation of said act by the Federal Reserve Board or the Bureau of Consumer Financial Protection or in conformity with any interpretation or approval by an official or employee of the Federal Reserve System or the Bureau of Consumer Financial Protection duly authorized by the Federal Reserve Board or the Bureau of Consumer Financial Protection to issue such interpretations or approvals under such procedures as said board or bureau may prescribe therefor, notwithstanding that after such act or omission has occurred, such statute, rule, regulation, approval or interpretation is amended, rescinded or determined by judicial or other authority to be invalid for any reason.

(g) Multiple failure to disclose. The multiple failure to disclose to any person any information required under sections 36a-675 to 36a-685, inclusive, to be disclosed in connection with a single account under an open-end consumer credit plan, other single consumer credit sale, consumer loan, other extension of consumer credit or consumer lease, shall entitle the person to a single recovery under this section but continued failure to disclose after a recovery has been granted shall give rise to rights to additional recoveries. This subsection does not bar any remedy permitted by subsection (j) of this section.

(h) Offsets. A person may not take any action to offset any amount for which a creditor or assignee is potentially liable to such person under subdivision (2) of subsection (a) of this section against any amount owed by such person, unless the amount of the creditor’s or assignee’s liability under sections 36a-675 to 36a-685, inclusive, has been determined by judgment of a court of competent jurisdiction in an action to which such person was a party. This subsection does not bar a consumer then in default on the obligation from asserting a violation of said sections as an original action, or as a defense or counterclaim to an action to collect amounts owed by the consumer brought by a person liable under said sections.

(i) Duplicate recovery prohibited. Notwithstanding any other provision of sections 36a-675 to 36a-685, inclusive, (1) no person shall be entitled in any action to a recovery under this section for the failure to disclose any information required under said sections if a recovery is awarded in the same action under Section 130 of the Consumer Credit Protection Act (15 USC 1640) for the failure to disclose any information required under said sections; and (2) no person shall be entitled in any action brought under this section to a recovery if, prior to an award in any such action, a recovery has been awarded to such person in any action brought under Section 130 of the Consumer Credit Protection Act (15 USC 1640) in which the same act or omission was the basis of that action.

(j) Rescission. (1) When an obligor exercises his right to rescind under Section 125 of the Consumer Credit Protection Act (15 USC 1635), he is not liable for any finance or other charge, and any security interest given by the obligor, including any such interest arising by operation of law, becomes void upon such a rescission. Within twenty days after receipt of a notice of rescission, the creditor shall return to the obligor any money or property given as earnest money, down payment or otherwise, and shall take any action necessary or appropriate to reflect the termination of any security interest created under the transaction. If the creditor has delivered any property to the obligor, the obligor may retain possession of it. Upon the performance of the creditor’s obligations under this subsection and Section 125 of the Consumer Credit Protection Act (15 USC 1635), the obligor shall tender the property to the creditor, except that if return of the property in kind would be impracticable or inequitable, the obligor shall tender its reasonable value. Tender shall be made at the location of the property or at the residence of the obligor, at the option of the obligor. If the creditor does not take possession of the property within twenty days after tender by the obligor, ownership of the property vests in the obligor without obligation on his part to pay for it. The procedures described by this subdivision shall apply except when otherwise ordered by a court.

(2) Notwithstanding any rule of evidence, written acknowledgment of receipt of any disclosures required under sections 36a-675 to 36a-685, inclusive, by a person to whom information, forms and a statement is required to be given pursuant to this subsection and Section 125 of the Consumer Credit Protection Act (15 USC 1635), does no more than create a rebuttable presumption of delivery thereof.

(3) An obligor’s right of rescission shall expire three years after the date of consummation of the transaction or upon the sale of the property, whichever occurs earlier, notwithstanding the fact that the information and forms required under this section and Section 125 of the Consumer Credit Protection Act (15 USC 1635), or any other disclosures required under sections 36a-675 to 36a-685, inclusive, have not been delivered to the obligor, except that if (A) the commissioner institutes a proceeding to enforce the provisions of this section, or Section 125 of the Consumer Credit Protection Act (15 USC 1635), made a part of said sections as provided in section 36a-678, within three years after the date of consummation of the transaction, (B) the commissioner finds a violation of this subsection or Section 125 of the Consumer Credit Protection Act (15 USC 1635), and (C) the obligor’s right to rescind is based in whole or in part on any matter involved in such proceeding, then the obligor’s right of rescission shall expire three years after the date of consummation of the transaction or upon the earlier sale of the property, or upon the expiration of one year following the conclusion of the proceeding or any judicial review or period for judicial review thereof, whichever is later.

(4) (A) In any credit transaction in which an obligor has the right to rescind under Section 125 of the Consumer Credit Protection Act (15 USC 1635), and the obligor does not exercise that right, a finance charge may not begin to accrue in connection with such transaction until after midnight of the third business day following the consummation of the transaction. (B) Any obligor required to pay a finance charge, in violation of the provisions of this subdivision, may recover from the creditor twice the amount of such finance charge, costs and reasonable attorney’s fees.

(5) In any action in which it is determined that a creditor has violated subdivision (1), (2) or (3) of this subsection, in addition to rescission the court may award relief under other subsections of this section for violations of sections 36a-675 to 36a-685, inclusive, not relating to the right to rescind.

(6) An obligor shall have no rescission rights arising solely from the form of written notice used by the creditor to inform the obligor of the rights of the obligor under this subsection and Section 125 of the Consumer Credit Protection Act (15 USC 1635), if the creditor provided the obligor the appropriate form of written notice published and adopted by the Federal Reserve Board or the Bureau of Consumer Financial Protection, or a comparable written notice of the rights of the obligor, that was properly completed by the creditor, and otherwise complied with all other requirements of this subsection and Section 125 of the Consumer Credit Protection Act (15 USC 1635) regarding notice.

(7) Notwithstanding the provisions of subsection (n) of this section, and subject to the time period provided in subdivision (3) of this subsection, an obligor shall have the rescission rights in foreclosure set forth in Subsection (i) of Section 125 of the Consumer Credit Protection Act (15 USC 1635(i)). This subdivision shall apply to all consumer credit transactions in existence or consummated on or after September 30, 1995.

(k) Action against assignee. (1) Except as otherwise specifically provided in sections 36a-675 to 36a-685, inclusive, any civil action for a violation of said sections or proceeding by the commissioner which may be brought against a creditor, other than with respect to a consumer credit transaction secured by real property, may be maintained against any assignee of that creditor only if the violation for which such action or proceeding is brought is apparent on the face of the disclosure statement, except where the assignment was involuntary. For the purpose of this subdivision, a violation apparent on the face of the disclosure statement includes, but is not limited to, (A) a disclosure which can be determined to be incomplete or inaccurate from the face of the disclosure statement or other documents assigned, or (B) a disclosure not made in the terms required to be used by said sections.

(2) Except as provided in subdivision (2) of subsection (j) of this section, in any action or proceeding by or against any subsequent assignee of the original creditor without knowledge to the contrary by the assignee when he acquires the obligation, written acknowledgment of receipt by a person to whom a statement is required to be given pursuant to sections 36a-675 to 36a-685, inclusive, shall be conclusive proof of the delivery thereof and, except as provided in subdivision (1) of this subsection, of compliance with Chapter 2 of the Consumer Credit Protection Act. This subsection does not affect the rights of the obligor in any action against the original creditor.

(3) Any consumer who has the right to rescind a transaction under subsection (j) of this section or Section 125 of the Consumer Credit Protection Act (15 USC 1635) may rescind the transaction as against any assignee of the obligation.

(4) (A) Except as otherwise specifically provided in sections 36a-675 to 36a-685, inclusive, any civil action against a creditor for a violation of said sections and any proceeding brought by the commissioner against a creditor, with respect to a consumer credit transaction secured by real property, may be maintained against any assignee of such creditor only if (i) the violation for which such action or proceeding was brought is apparent on the face of the disclosure statement provided in connection with such transaction pursuant to sections 36a-675 to 36a-685, inclusive, and the Consumer Credit Protection Act (15 USC 1601 et seq.), and (ii) the assignment to the assignee was voluntary. (B) For purposes of this subdivision, a violation is “apparent on the face of the disclosure statement” if (i) the disclosure can be determined to be incomplete or inaccurate by a comparison among the disclosure statement, any itemization of the amount financed, the note, or any other disclosure of disbursement, or (ii) the disclosure statement does not use the terms or format required to be used by sections 36a-675 to 36a-685, inclusive, and the Consumer Credit Protection Act (15 USC 1601 et seq.).

(5) A servicer of a consumer obligation arising from a consumer credit transaction shall be treated as an assignee of such obligation to the extent provided in Subsection (f) of Section 131 of the Consumer Credit Protection Act (15 USC 1641(f)). This subdivision applies to all consumer credit transactions in existence or consummated on or after September 30, 1995.

(l) Liability of credit card issuer. (1) Subject to the limitation contained in subdivision (2) of this subsection, a card issuer who has issued a credit card to a cardholder pursuant to an open-end consumer credit plan shall be subject to all claims, other than tort claims, and defenses arising out of any transaction in which the credit card is used as a method of payment or extension of credit if (A) the obligor has made a good faith attempt to obtain satisfactory resolution of a disagreement or problem relative to the transaction from the person honoring the credit card; (B) the amount of the transaction exceeds fifty dollars; and (C) the transaction took place wholly within this state, provided the mailing address previously provided by the cardholder was within this state and provided the state of billing of the transaction shall not be considered in determining where the transaction took place, or the transaction took place within one hundred miles from the mailing address within this state previously provided by the cardholder, except that the limitations set forth in subparagraphs (B) and (C) of this subdivision with respect to an obligor’s right to assert claims and defenses against a card issuer shall not be applicable to any transaction in which the person honoring the credit card (i) is the same person as the card issuer, (ii) is controlled by the card issuer, (iii) is under direct or indirect common control with the card issuer, (iv) is a franchised dealer in the card issuer’s products or services, or (v) has obtained the order for such transaction through a mail solicitation made by or participated in by the card issuer in which the cardholder is solicited to enter into such transaction by using the credit card issued by the card issuer.

(2) The amount of claims or defenses asserted by the cardholder may not exceed the amount of credit outstanding with respect to such transaction at the time the cardholder first notifies the card issuer or the person honoring the credit card of such claim or defense. For the purpose of determining the amount of credit outstanding in this subdivision, payments and credits to the cardholder’s account are deemed to have been applied, in the order indicated, to the payment of: (A) Late charges in the order of their entry to the account; (B) finance charges in order of their entry to the account; and (C) debits to the account other than those set forth in subparagraphs (A) and (B) of this subdivision, in the order in which each debit entry to the account was made.

(m) Liability of lessor. (1) For the purpose of this subsection, the term “creditor” in this section shall include a lessor.

(2) Any lessor who fails to comply with any requirement imposed under Section 182 or 183 of the Consumer Credit Protection Act (15 USC 1667a or 1667b) with respect to any person is liable to such person as provided in this section.

(3) Any lessor who fails to comply with any requirement imposed under Section 184 of the Consumer Credit Protection Act (15 USC 1667c) with respect to any person who suffers actual damage from the violation is liable to such person as provided in this section.

(n) Limitations on rights of creditors, assignees and consumers. In the case of any consumer credit transaction subject to the provisions of sections 36a-675 to 36a-685, inclusive, that is consummated before September 30, 1995, the civil, administrative and criminal liability of a creditor or any assignee of a creditor under sections 36a-675 to 36a-685, inclusive, and a consumer’s extended rescission rights under subdivision (3) of subsection (j) of this section, shall be limited to the extent provided in and subject to the exceptions contained in Section 139 of the Consumer Credit Protection Act (15 USC 1649).

(1969, P.A. 454, S. 15; P.A. 75-55; 75-436, S. 6, 7; P.A. 77-315, S. 1; P.A. 81-158, S. 8, 17; P.A. 82-18, S. 2, 4; P.A. 87-65; P.A. 88-65, S. 45; P.A. 96-40, S. 1, 2; 96-109, S. 14; 96-180, S. 119, 166; P.A. 11-110, S. 7, 8.)

History: P.A. 75-55 required that action be brought within three years, rather than one year, in Subsec. (e); P.A. 75-436 rewrote Subsec. (a) to distinguish between class actions and individual actions, returned time for bringing action to one year in Subsec. (e) and added Subsecs. (f) to (j); P.A. 77-315 specified applicability in Subsec. (a) to failure to comply with requirements of chapter 657a, this chapter and previously listed sections rather than to failure to disclose information required under this chapter and listed sections; P.A. 81-158 inserted new Subsecs. (i) to (m) and made extensive changes to the existing Subsecs. to make the provisions of the section conform to federal law, effective March 31, 1982; P.A. 82-18 changed effective date of P.A. 81-158 from March 31, 1982, to “the effective date of Title VI of Public Law 96-221, as contained in Section 625(a) of Public Law 96-221, as amended”, i.e. October 1, 1982; P.A. 87-65 added Subsec. (j)(4) re the accrual of finance charges during the rescission period; P.A. 88-65 made technical changes by adding U.S. code citations; Sec. 36-407 transferred to Sec. 36a-683 in 1995; P.A. 96-40 made technical changes, and made specific changes to conform with the federal Truth in Lending Act by amending Subsecs. (a) and (k) re consumer credit secured by real property, adding Subdivs. (j)(6) and (7) re obligor rescission rights, adding Subdivs. (k)(4) and (5) re assignments, and adding Subsec. (n) re consumer rescission rights and re liability of creditors and assignees for transactions before September 30, 1995, effective May 2, 1996; P.A. 96-109 and 96-180 both substituted “36a-675 to 36a-685” for “36a-665 to 36a-675” where appearing and substituted references to Subsec. (d) for Subsec. (g) of Sec. 36a-684, effective June 3, 1996; P.A. 11-110 amended Subsecs. (f) and (j)(6) to add references to Bureau of Consumer Financial Protection, effective July 21, 2011.

Cited. 183 C. 85.

Cited. 3 CA 201.

One-year limitation for bringing action under state truth-in-lending act is not bar to common law defense of recoupment. 33 CS 201.

Subsec. (a):

Subdiv. (2)(A) cited. 35 CS 508; 36 CS 629, 630; 37 CS 606.

Subsec. (e):

Statute of limitations does not bar defendant’s counterclaim by way of recoupment. 35 CS 508.

Subsec. (f):

Cited. 37 CS 606.



Section 36a-684 - (Formerly Sec. 36-414). Enforcement. Disclosure errors and adjustments.

(a) Compliance with the requirements of sections 36a-567, 36a-568 and 36a-675 to 36a-685, inclusive, subdivision (13) of subsection (c) of section 36a-770, and sections 36a-771, 36a-774 and 36a-777 shall be enforced by the commissioner and the commissioner shall, in addition to other powers granted by said sections or by other provisions of law, receive and act on complaints, take action designed to obtain voluntary compliance with said sections or commence proceedings on the commissioner’s own initiative.

(b) In order to accomplish the purposes of sections 36a-675 to 36a-685, inclusive, and the provisions of the general statutes referred to in subsection (a) of this section, the commissioner may (1) counsel persons and groups on their rights and duties under said sections and provisions, (2) establish programs for the education of consumers with respect to credit and leasing practices and problems and (3) make studies appropriate to effectuate the purposes and policies of said sections and provisions and make the results available to the public.

(c) The commissioner may by regulation require the maintenance of records related to consumer credit sales, loans and leases sufficient to evidence the adoption of policies calculated to produce compliance with sections 36a-675 to 36a-685, inclusive, and the provisions of the general statutes referred to in subsection (a) of this section which shall be in addition to the record retention requirements imposed under the Consumer Credit Protection Act (15 USC 1601 et seq.).

(d) (1) In carrying out enforcement activities under this section, the commissioner, in cases where an annual percentage rate or finance charge was inaccurately disclosed, shall notify the creditor of such disclosure error and may require the creditor to make an adjustment to the account of the person to whom credit was extended, to assure that such person will not be required to pay a finance charge in excess of the finance charge actually disclosed or the dollar equivalent of the annual percentage rate actually disclosed, whichever is lower. For the purposes of this subsection, except where such disclosure error resulted from a wilful violation which was intended to mislead the person to whom credit was extended, in determining whether a disclosure error has occurred and in calculating any adjustment, (A) the commissioner shall apply (i) with respect to the annual percentage rate, a tolerance of one-quarter of one per cent more or less than the actual rate, determined without regard to Section 107(c) of the Consumer Credit Protection Act (15 USC 1606(c)), and (ii) with respect to the finance charge, a corresponding numerical tolerance as generated by the tolerance provided under this subsection for the annual percentage rate; except that (B) with respect to transactions consummated after March 31, 1982, the commissioner shall apply (i) for transactions that have a scheduled amortization of ten years or less, with respect to the annual percentage rate, a tolerance not to exceed one-quarter of one per cent more or less than the actual rate, determined without regard to Section 107(c) of the Consumer Credit Protection Act (15 USC 1606(c)), but in no event a tolerance of less than the tolerances allowed under Section 107(c) (15 USC 1606(c)), (ii) for transactions that have a scheduled amortization of more than ten years, with respect to the annual percentage rate, only such tolerances as are allowed under Section 107(c) of the Consumer Credit Protection Act (15 USC 1606(c)), and (iii) for all transactions, with respect to the finance charge, a corresponding numerical tolerance as generated by the tolerances provided under this subsection for the annual percentage rate.

(2) The commissioner shall require such an adjustment when the commissioner determines that such disclosure error resulted from a clear and consistent pattern or practice of violations, from gross negligence, or from a wilful violation which was intended to mislead the person to whom the credit was extended. Notwithstanding the preceding sentence, except where such disclosure error resulted from a wilful violation which was intended to mislead the person to whom credit was extended, the commissioner need not require such an adjustment if the commissioner determines that such disclosure error: (A) Resulted from an error involving the disclosure of a fee or charge that would otherwise be excludable in computing the finance charge, including but not limited to, violations involving the disclosures described in Sections 106(b), (c) and (d) of the Consumer Credit Protection Act (15 USC 1605(b), (c) and (d)), in which event the commissioner may require such remedial action as the commissioner determines to be equitable, except that for transactions consummated after March 31, 1982, such an adjustment shall be ordered for violations of Section 106(b) (15 USC 1605(b)); (B) involved a disclosed amount which was ten per cent or less of the amount that should have been disclosed and (i) in cases where the error involved a disclosed finance charge, the annual percentage rate was disclosed correctly, and (ii) in cases where the error involved a disclosed annual percentage rate, the finance charge was disclosed correctly; in which event the commissioner may require such adjustment as the commissioner determines to be equitable; (C) involved a total failure to disclose either the annual percentage rate or the finance charge, in which event the commissioner may require such adjustment as the commissioner determines to be equitable; or (D) resulted from any other unique circumstance involving clearly technical and nonsubstantive disclosure violations that do not adversely affect information provided to the consumer and that have not misled or otherwise deceived the consumer. In the case of other such disclosure errors, the commissioner may require such an adjustment.

(3) Notwithstanding subdivision (2) of this subsection, no adjustment shall be ordered: (A) If it would have a significantly adverse impact upon the safety or soundness of the creditor, but in any such case, the commissioner may require a partial adjustment in an amount which does not have such an impact except that with respect to any transaction consummated after May 18, 1981, the commissioner shall require the full adjustment, but permit the creditor to make the required adjustment in partial payments over an extended period of time which the commissioner considers to be reasonable, (B) if the amount of the adjustment would be less than one dollar, except that if more than one year has elapsed since the date of the violation, the commissioner may require that such amount be paid to the commissioner, (C) except where such disclosure error resulted from a wilful violation which was intended to mislead the person to whom credit was extended, in the case of an open-end credit plan, more than two years after the violation, or in the case of any other extension of credit, as follows: (i) With respect to creditors that have been examined by the commissioner, except in connection with violations arising from practices identified in the current examination and only in connection with transactions that are consummated after the date of the immediately preceding examination, except that where practices giving rise to violations identified in earlier examinations have not been corrected, adjustments for those violations shall be required in connection with transactions consummated after the date of the examination in which such practices were first identified; (ii) with respect to creditors that have not been examined by the commissioner, except in connection with transactions that are consummated after May 10, 1978; and (iii) in no event after the later of (I) the expiration of the life of the credit extension, or (II) two years after the agreement to extend credit was consummated.

(4) In addition to the enforcement powers authorized by the provisions of this section and section 36a-50, the commissioner may order any creditor to make an adjustment as provided in subdivision (1) of this subsection. After such an order is issued, the persons named therein may, within fourteen days after receipt of the order, file a written request for a hearing. The hearing shall be held in accordance with the provisions of chapter 54.

(5) Except as otherwise specifically provided in this subsection and notwithstanding any other provision of law, the commissioner may not require a creditor to make dollar adjustments for errors in any requirements under the Consumer Credit Protection Act (15 USC 1601 et seq.), except with regard to the requirements of Section 165 of the Consumer Credit Protection Act (15 USC 1666d).

(6) A creditor shall not be subject to an order to make an adjustment, if within sixty days after discovering a disclosure error, whether pursuant to a final written examination report or through the creditor’s own procedures, the creditor notifies the person concerned of the error and adjusts the account so as to assure that such person will not be required to pay a finance charge in excess of the finance charge actually disclosed or the dollar equivalent of the annual percentage rate actually disclosed, whichever is lower.

(1969, P.A. 454, S. 22; P.A. 74-254, S. 7; P.A. 78-280, S. 6, 127; P.A. 81-158, S. 9, 10, 17; P.A. 82-18, S. 2, 4; 82-174, S. 7, 14; P.A. 88-65, S. 46; 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 308, 340; P.A. 96-109, S. 15; P.A. 03-61, S. 7.)

History: P.A. 74-254 substituted reference to chapter 54 for reference to chapter 637 in Subsec. (f); P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county” in Subsec. (d); P.A. 81-158 amended Subsec. (b) to include leasing practices and problems in the education programs of the commissioner, amended Subsec. (c) to require the intention of records related to consumer leases, provide that the record retention requirements are in addition to those imposed by federal law and provide that examination of records related to required disclosures may take place on the premises of a lessor or an assignee of a creditor or lessor, amended Subsec. (d) to provide that the commissioner is not required to post a bond, amended Subsec. (e) to delete provisions concerning the specific topics to be covered by the report, amended Subsec. (f) to add “or lessor or assignee thereof”, effective March 31, 1982, and added Subsec. (g) concerning disclosure errors and required adjustments by a creditor to conform to federal law; P.A. 82-18 changed effective date of P.A. 81-158 from March 31, 1982, to “the effective date of Title VI of Public Law 96-221, as contained in Section 625(a) of Public Law 96-221, as amended”, i.e. October 1, 1982; P.A. 82-174 amended Subsec. (f) by deleting provisions authorizing the commissioner, after a hearing, to order a creditor, lessor or assignee to cease and desist from violating the chapter and authorizing an aggrieved person to appeal in the manner provided in chapter 54, and by adding provisions authorizing the commissioner to issue, after notice, cease and desist orders unless a hearing is requested and authorizing him to bring an action to enforce any such order; P.A. 88-65 made technical changes by adding U.S. code citations; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; (Revisor’s note: In 1991 the incorrect internal reference in Subsec. (a) to section “42-83(2)(d)” was changed editorially by the Revisors to “42-83(3)(d)”); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-122 deleted a provision authorizing the commissioner or his representative to examine records on a creditor’s or lessor’s premises in Subsec. (c), deleted Subsecs. (d) re court injunctions, (e) re annual reports to the governor and (f) re cease and desist orders, relettered former Subsec. (g) as Subsec. (d) and made technical changes, effective January 1, 1995; Sec. 36-414 transferred to Sec. 36a-684 in 1995; P.A. 96-109 made technical change in Subsec. (a), deleting reference to Subsec. (c) of Sec. 36a-535 and substituting reference to Subdiv. (13) for reference to Subdiv. (12) of Sec. 36a-770(c); P.A. 03-61 deleted Subsec. (d)(7) re adjustments for annual percentage rate disclosure errors with respect to transactions consummated between January 1, 1977, and May 18, 1981.



Section 36a-685 - (Formerly Sec. 36-415). Unenforceable agreements.

(a) If it is the understanding of the creditor and the debtor at the time an extension of credit is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation or property of any person, the repayment of the extension of credit is unenforceable through civil judicial processes against the debtor.

(b) Proof that an extension of credit was made at an annual rate exceeding forty-five per cent calculated according to the actuarial method, and that the creditor then had a reputation for the use or threat of use of violence or other criminal means to cause harm to the person, reputation or property of any person to collect extensions of credit or to punish the nonrepayment thereof, is prima facie evidence that the extension of credit was unenforceable under subsection (a) of this section.

(1969, P.A. 454, S. 23; P.A. 05-288, S. 209.)

History: Sec. 36-415 transferred to Sec. 36a-685 in 1995; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.



Section 36a-690 - (Formerly Sec. 36-417z). Calculation of interest or finance charge rebates. Prohibited methods. Transactions affected.

(a) As used in this section:

(1) “Amount financed” means the amount of credit a borrower will actually be able to use as determined in accordance with sections 36a-675 to 36a-685, inclusive.

(2) “Annual percentage rate” means the annual percentage rate of finance charge determined in accordance with sections 36a-675 to 36a-685, inclusive.

(3) “Finance charge” means the cost of credit determined in accordance with sections 36a-675 to 36a-685, inclusive.

(b) Except as provided in this section, no creditor shall use any method of calculating interest rebates or finance charge rebates in any transaction described in subsection (c) of this section which originated on or after December 1, 1980, if such method would cause the actual interest or finance charge earned for the period during which the indebtedness is outstanding after deduction of an acquisition charge of twenty-five dollars to exceed the finance charge which would be earned if the annual percentage rate were calculated by the actuarial method on the amount financed in accordance with the disclosed schedule of payments. When such rebate is less than one dollar, no rebate need be made.

(c) Notwithstanding any section of the general statutes to the contrary, this section shall apply to any transaction which is subject to sections 36a-675 to 36a-685, inclusive, and which originated on or after December 1, 1980, but before October 1, 1987, if in such transaction: (1) The finance charge is precomputed; (2) the annual percentage rate is greater than fourteen per cent; and (3) the original term of the contract exceeds forty-eight months and fifteen days; and to any such transaction which originated on or after October 1, 1987, if in such transaction: (A) The finance charge is precomputed; and (B) the original term of the contract exceeds forty-eight months and fifteen days.

(P.A. 79-135, S. 1–4; P.A. 81-472, S. 70, 159; P.A. 87-13.)

History: P.A. 81-472 made technical changes; P.A. 87-13 amended Subsec. (c) to expand the application of the section after October 1, 1987, by deleting the requirement that the interest rate of the loan exceeds 14%; Sec. 36-417z transferred to Sec. 36a-690 in 1995; (Revisor’s note: In 1997 an obsolete reference in Subsec. (c) to “chapter 657” was changed editorially by the Revisors to “sections 36a-675 to 36a-685, inclusive,” to reflect the renumbering in 1995 of the sections contained in former chapter 657).



Section 36a-695 - (Formerly Sec. 36-431). Definitions.

As used in sections 36a-695 to 36a-699e, inclusive, unless the context otherwise requires:

(1) “Consumer” means an individual seeking credit for personal, family or household purposes;

(2) “Creditor” means any person who extends credit in the ordinary course of business;

(3) “Credit report” means any written or oral report, recommendation or representation of a credit rating agency as to the credit worthiness, credit standing, or credit capacity of any consumer, and includes any information which is sought or given for the purpose of serving as the basis for determining eligibility for credit to be used primarily for personal, family or household purposes;

(4) “Credit rating agency” means any person whose business is the assembling and evaluating of information as to the credit standing and credit worthiness of a consumer, for the purposes of furnishing credit reports, for monetary fees and dues to third parties.

(1971, P.A. 868, S. 1; P.A. 86-403, S. 100, 132; P.A. 92-12, S. 85; P.A. 94-122, S. 309, 340; P.A. 98-177, S. 5.)

History: P.A. 86-403 made technical change in Subdiv. (c); P.A. 92-12 redesignated Subdivs. and made technical changes; P.A. 94-122 added “unless the context otherwise requires” and deleted “firm, company, partnership, corporation, bureau or agency” from the definition of “credit rating agency” in Subdiv. (4), effective January 1, 1995; Sec. 36-431 transferred to Sec. 36a-695 in 1995; P.A. 98-177 made a technical change.



Section 36a-696 - (Formerly Sec. 36-432). Disclosure to consumer of information re credit report.

(a) No creditor shall take adverse action based wholly or in part on a credit report on any consumer applying to such creditor for credit for personal, family or household purposes without first disclosing to the consumer the name and address of the credit rating agency which issued the report.

(b) Upon written request and proper identification of any consumer, a credit rating agency shall disclose to the consumer, within five business days of receipt of the consumer’s request, the nature and substance of all information in its files, including (1) any credit score or predictor relating to the consumer, as required by and in a form and manner that complies with the federal Fair Credit Reporting Act and commentary adopted and enforced by the Federal Trade Commission or the Bureau of Consumer Financial Protection; (2) a record of all inquiries, by recipient, including the recipient’s name which resulted in providing a credit report concerning the consumer during the preceding twelve-month period; (3) a clear and concise explanation of the information; and (4) a written summary of the consumer’s rights under state and federal consumer credit reporting statutes in a form substantially similar to the summary in section 36a-699a. The credit rating agency may charge no more than five dollars for the first request for such information within the preceding twelve months and no more than seven dollars and fifty cents for any additional request within the same twelve-month period for such information, provided such disclosure shall be made without charge to the consumer if the request for disclosure is made not more than sixty days after notification to the consumer of an adverse action by a creditor.

(1971, P.A. 868, S. 2; P.A. 87-146, S. 2; P.A. 92-12, S. 86; P.A. 95-104, S. 1; P.A. 11-110, S. 9.)

History: P.A. 87-146 amended Subsec. (b) by requiring disclosure to be made without charge to the consumer if the request for disclosure is made not more than 30 days after notification to the consumer of an adverse action by a creditor; P.A. 92-12 made technical changes; Sec. 36-432 transferred to Sec. 36a-696 in 1995; P.A. 95-104 divided section into Subsecs. and amended Subsec. (b) by adding a 5-day disclosure deadline, adding Subdiv. (1) providing for disclosure of any credit score or predictor relating to the customer, Subdiv. (2) requiring a record of all inquiries by recipient, Subdiv. (3) requiring a clear and concise explanation of the information and Subdiv. (4) requiring a written summary of the consumer’s rights, and adding the maximum charge by the credit rating agency and changing the request period from 30 to 60 days for disclosures without charge; P.A. 11-110 amended Subsec. (b)(1) to add reference to Bureau of Consumer Financial Protection, effective July 21, 2011.

See Sec. 36a-699a re written summary of consumer’s rights.

See Sec. 36a-699b re dispute by consumer re completeness or accuracy of information.

See Sec. 36a-699c re procedures by credit rating agency to assure accuracy.

See Sec. 36a-699d re credit report for use in credit transaction not initiated by consumer.

See Sec. 36a-699e re existing consent judgment or settlement with Attorney General.



Section 36a-697 - (Formerly Sec. 36-433). Exceptions.

The provisions of sections 36a-691 to 36a-699, inclusive, shall not apply to any disclosure made at the request of a law enforcement or investigative officer in his capacity as such, who is employed on a full-time basis in that capacity, by the United States, or by any state or political subdivision thereof, or upon the order of any court.

(1971, P.A. 868, S. 3.)

History: Sec. 36-433 transferred to Sec. 36a-697 in 1995.



Section 36a-698 - (Formerly Sec. 36-434). Regulations.

The commissioner shall adopt such regulations, in accordance with chapter 54, as may be necessary to carry out the provisions of sections 36a-695 to 36a-699, inclusive.

(1971, P.A. 868, S. 4; P.A. 77-614, S. 161, 610; P.A. 87-9, S. 2, 3; P.A. 94-122, S. 310, 340.)

History: P.A. 77-614 replaced bank commissioner with banking commissioner, effective January 1, 1979; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-434 transferred to Sec. 36a-698 in 1995.



Section 36a-699 - (Formerly Sec. 36-435). Penalty.

Any person who wilfully violates any provision of sections 36a-695 to 36a-699, inclusive, or section 36a-699f shall be fined not more than one hundred dollars for a first offense and not more than five hundred dollars for a second offense, and shall be fined not more than one thousand dollars or be imprisoned for not more than six months, or both, for each subsequent offense.

(1971, P.A. 868, S. 5; P.A. 03-156, S. 10.)

History: Sec. 36-435 transferred to Sec. 36a-699 in 1995; P.A. 03-156 included a violation of Sec. 36a-699f.



Section 36a-699a - Written summary of consumer’s rights.

Each written summary of a consumer’s rights under state and federal consumer credit reporting statutes shall be in a form substantially similar to the following:

“You have a right to obtain a copy of your credit file from a credit rating agency. You may be charged a reasonable fee not exceeding five dollars for your first request in twelve months or seven dollars and fifty cents for any subsequent request in that same twelve-month period. There is no fee, however, if you have been turned down for credit, employment, insurance or a rental dwelling because of information in your credit report within the preceding sixty days. The credit rating agency must provide someone to help you interpret the information in your credit file.

You have a right to dispute inaccurate information by contacting the credit rating agency directly. However, neither you nor any credit repair company or credit service organization has the right to have accurate, current and verifiable information removed from your credit report. Under the federal Fair Credit Reporting Act, the credit rating agency must remove accurate, negative information from your report only if it is over seven years old. Bankruptcy information can be reported for ten years.

If you have notified a credit rating agency in writing that you dispute the accuracy of information in your file, the credit rating agency must then, within thirty business days, reinvestigate and modify or remove inaccurate information. If you provide additional information to the credit rating agency, the agency may extend this time period by fifteen business days. The credit rating agency shall provide you with a toll-free telephone number to use in resolving the dispute.

The credit rating agency may not charge a fee for this service. Any pertinent information and copies of all documents you have concerning an error should be given to the credit rating agency.

If reinvestigation does not resolve the dispute to your satisfaction, you may send a brief statement to the credit rating agency to keep in your file, explaining why you think the record is inaccurate. The credit rating agency must include your statement about disputed information in a report it issues about you.

You have a right to receive a record of all inquiries relating to a credit transaction initiated in twelve months preceding your request which resulted in the provision of a credit report.

You may request in writing that the information contained in your file not be provided to a third party for marketing purposes.

If you have reviewed your credit report with the credit rating agency and are dissatisfied, you may contact the Connecticut Department of Banking. You have a right to bring civil action against anyone who knowingly or wilfully misuses file data or improperly obtains access to your file.”

(P.A. 95-104, S. 2.)



Section 36a-699b - Dispute by consumer re completeness or accuracy of information.

(a) If the completeness or accuracy of any item of information contained in any credit file of a credit rating agency is disputed by the consumer, the consumer may notify, in writing, the credit rating agency of the disputed information. The credit rating agency shall, no later than after a written dispute has been submitted by the consumer to the credit rating agency, provide the credit rating agency’s toll-free telephone number to the consumer for use in resolving the dispute. The credit rating agency shall reinvestigate the disputed information without fee to the consumer. Within five business days of receipt of the notice from the consumer, the credit rating agency shall provide notice of the dispute to all persons who provided any item of the information in dispute. Within thirty business days of receipt of the notice of dispute from the consumer, the credit rating agency shall complete its reinvestigation and provide notice to the consumer of the results of the reinvestigation provided the time period for completing the reinvestigation may be extended for a period not exceeding fifteen business days if the credit rating agency receives additional information from the consumer which the credit rating agency determines is necessary to the accuracy of the reinvestigation and provides written notice to the consumer of such extension. The notice of the results of the reinvestigation shall contain a statement that the reinvestigation is completed, a copy of the credit file indicating the results of the reinvestigation, a notice of the consumer’s right to file a statement with the credit rating agency disputing the accuracy or completeness of the information, a notice that the consumer may request, in writing or by a toll-free telephone call at the consumer’s option, that the credit rating agency disclose the company name, address and telephone number of each information source contacted during the reinvestigation and a notice of the consumer’s right to request a revised credit report be sent to any recipient of information in the consumer’s file who requested such information within twelve months preceding the consumer’s filing of the notice of disputed information. If the credit rating agency fails to complete the reinvestigation and provide notice of the results of the reinvestigation (1) within thirty business days of receipt of the notice of dispute, or (2) if an extension was noticed, within forty-five business days of such receipt, such information shall be deleted.

(b) If the credit rating agency determines, upon reinvestigation, that an item of information is inaccurate or cannot be verified, the credit rating agency shall promptly delete that item. At the request of the consumer, the credit rating agency shall promptly notify, without charge, those recipients specifically designated by the consumer who received a credit report within twelve months of completion of the reinvestigation that such information was deleted. Such information may be reinserted only upon verification of the completeness and accuracy of the information by the furnisher of the information. The credit rating agency shall notify the consumer within five business days of reinsertion of such information.

(c) If the credit rating agency determines, upon reinvestigation, that an item of information is accurate and complete or that the consumer has not provided sufficient information, the credit rating agency may retain such information.

(d) If the credit rating agency determines, upon reinvestigation, that an item of information is inaccurate or incomplete, but can be modified so as to make such information accurate and complete, the credit rating agency shall promptly modify such information.

(P.A. 95-104, S. 3.)



Section 36a-699c - Procedures by credit rating agency to assure accuracy.

Each credit rating agency shall maintain reasonable procedures to assure maximum possible accuracy of the information concerning the consumer and to avoid the reinsertion of previously deleted information without verification.

(P.A. 95-104, S. 4.)



Section 36a-699d - Credit report for use in credit transaction not initiated by consumer.

(a) A credit rating agency shall not provide a credit report for use in a credit transaction which is not initiated by the consumer if the consumer notifies, in writing, the credit rating agency that the consumer does not consent to that use.

(b) Each credit rating agency shall annually publish in a publication of general circulation in the state a notice that information in its credit files may be used in connection with a credit transaction which is not initiated by the consumer. A consumer may notify the credit rating agency of his election to be excluded from credit transactions which are not initiated by the consumer by writing to the address provided in the notice for such election. Compliance with the requirements of this section by any credit rating agency constitutes compliance by the agency’s affiliates.

(c) As used in this section, “credit transaction which is not initiated by the consumer” does not include a request for a consumer report by a person with which the consumer has an account for purposes of reviewing the account or collecting on the account or a request for a consumer report by an employer in accordance with 15 USC 1681b.

(P.A. 95-104, S. 5.)



Section 36a-699e - Existing consent judgment or settlement with Attorney General.

Nothing in sections 36a-696 or 36a-699a to 36a-699d, inclusive, shall prohibit a credit rating agency from complying with any requirement contained in any existing consent judgment or settlement with the Attorney General.

(P.A. 95-104, S. 6.)



Section 36a-699f - Blocking of information appearing on credit report as result of identity theft.

(a) A consumer, as defined in section 36a-695, who believes he or she is a victim of a violation of section 53a-129a of the general statutes, revision of 1958, revised to January 1, 2003, or section 53a-129b, 53a-129c or 53a-129d may request a credit rating agency, as defined in section 36a-695, to block and not report information appearing on his or her credit report, as defined in section 36a-695, as a result of such violation. Such consumer shall submit such request, in writing, to the credit rating agency, together with proof of such consumer’s identity and a copy of a police report prepared pursuant to section 54-1n. Not later than thirty days after receipt of such request, the credit rating agency shall block reporting any information that the consumer alleges appears on his or her credit report as a result of such violation so that the information cannot be reported. The credit rating agency shall promptly notify the furnisher of the information that a police report has been filed, that a block has been requested and the effective date of the block.

(b) A credit rating agency may decline to block or may rescind any block of consumer information if the credit rating agency believes in good faith that: (1) The information was blocked due to a misrepresentation of fact by the consumer relevant to the request to block under this section, (2) the consumer agrees that the blocked information or portions of the blocked information were blocked in error, (3) the consumer knowingly obtained possession of goods, services or moneys as a result of the blocked transaction or transactions or the consumer should have known that he or she obtained possession of goods, services or moneys as a result of the blocked transaction or transactions, (4) the information was blocked due to fraud in which the consumer participated or of which the consumer had knowledge, and which may for purposes of this section be demonstrated by circumstantial evidence, or (5) the credit rating agency, in the exercise of good faith and reasonable judgment, has substantial reason based on specific, verifiable facts to doubt the authenticity of the consumer’s report of a violation of section 53a-129a of the general statutes, revision of 1958, revised to January 1, 2003, or section 53a-129b, 53a-129c or 53a-129d.

(c) If the credit rating agency declines to block information or rescinds the block of information pursuant to subsection (b) of this section, the credit rating agency shall promptly notify the consumer in the same manner as consumers are notified of the reinsertion of information pursuant to subsection (b) of section 36a-699b. The prior presence of the blocked information in the credit rating agency’s file on the consumer is not evidence of whether the consumer knew or should have known that he or she obtained possession of any goods, services or moneys.

(d) A credit rating agency shall accept the consumer’s version of the disputed information and correct the disputed item when the consumer submits to the credit rating agency documentation obtained from the source of the item in dispute or from public records confirming that the report was inaccurate or incomplete, unless the credit rating agency, in the exercise of good faith and reasonable judgment, has substantial reason based on specific, verifiable facts to doubt the authenticity of the documentation submitted and notifies the consumer in writing of that decision, explaining its reasons for unblocking the information and setting forth specific, verifiable facts on which the decision is based.

(e) A credit rating agency shall delete from a credit report inquiries for credit reports based upon credit requests that the credit rating agency verifies were initiated as a result of a violation of section 53a-129a of the general statutes, revision of 1958, revised to January 1, 2003, or section 53a-129b, 53a-129c or 53a-129d.

(f) The provisions of this section do not apply to: (1) A credit rating agency that acts as a reseller of credit information by assembling and merging information contained in the databases of other credit rating agencies, and that does not maintain a permanent database of credit information from which new credit reports are produced, (2) a check services or fraud prevention services company that issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers or similar payment methods, or (3) a demand deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, automated teller machine abuse or similar negative information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a demand deposit account at the inquiring bank or financial institution.

(P.A. 03-156, S. 9; P.A. 05-288, S. 224.)

History: P.A. 05-288 made a technical change in Subsec. (f)(3), effective July 13, 2005.



Section 36a-700 - (Formerly Sec. 36-435l). Credit clinics. Definitions. Contracts. Prohibited acts. Penalties.

(a) As used in this section, “credit clinic” means any person who sells, provides or performs, or who represents that such person can or will sell, provide or perform, a service for the express or implied purpose of correcting, changing or deleting adverse entries on a consumer’s credit record, history or rating or providing advice or assistance to a consumer with regard to correcting, changing or deleting adverse entries on a consumer’s credit record, history or rating in return for the payment of a fee. “Credit clinic” does not include: (1) Credit rating agencies as defined in section 36a-695; (2) any person licensed to practice law in this state provided such person renders services as a credit clinic, as defined in this subsection, within the course and scope of his practice as an attorney; or (3) any organization which is exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(b) A credit clinic shall provide to each purchaser of the services of a credit clinic a contract which contract shall include, in bold face type a minimum size of ten points, the following statements:

RIGHT TO REVIEW YOUR FILE

The federal Fair Credit Reporting Act gives you the right to know what your credit file contains and the credit rating agency must provide someone to help you interpret the data. Sections 36a-695 to 36a-699, inclusive, of the Connecticut general statutes gives you the right to receive an actual copy of your credit report. You will be required to identify yourself to the credit rating agency and you may be charged a small fee. There is no fee, however, if you have been turned down for credit, employment or insurance because of information contained in a report within the preceding thirty days.

INCORRECT INFORMATION

If you notify the credit rating agency that you dispute the accuracy of information, the agency must reinvestigate and modify or remove inaccurate data. The credit rating agency may not charge any fee for this investigation or for modifying or removing inaccurate data. If reinvestigation does not resolve the dispute, you may enter a statement of one hundred words or less in your file, explaining why you dispute the accuracy of your record or file. This statement or a coded version of it must be included with all reports which the credit rating agency issues on you. If the error is corrected, the credit rating agency must notify any person who requested a report on you during the previous two years for employment purposes and the previous six months for any other purpose.

TIME LIMITS ON ADVERSE DATA

Most kinds of information in your file may be reported for a period of seven years. If you have declared personal bankruptcy, however, that fact may be reported for ten years. After seven or ten years, the information cannot be disclosed by a credit rating agency unless you are being investigated for a credit application of fifty thousand dollars or more, for an application to purchase life insurance of fifty thousand dollars or more, or for employment at an annual salary of twenty thousand dollars or more.

(c) In addition to statements required in subsection (b) of this section, each contract shall contain a complete, detailed list of services to be performed by the credit clinic and the results to be achieved by the credit clinic. A copy of the consumer’s current credit report shall be attached to the contract with the adverse entries to be modified clearly marked.

(d) Any contract which does not comply with the provisions of subsections (b) and (c) of this section shall be void and the credit clinic shall return to the consumer any payments made by the consumer to the credit clinic under the voided contract.

(e) No credit clinic may charge a fee or receive any money or other valuable consideration for the performance of any service the credit clinic has agreed to perform for any consumer until the credit clinic has fully performed such service.

(f) A violation of any provision of this section shall be deemed an unfair or deceptive trade practice pursuant to section 42-110b.

(P.A. 87-146, S. 1; P.A. 91-357, S. 57, 78; P.A. 97-22, S. 2; P.A. 99-40.)

History: P.A. 91-357 made a technical change in Subsec. (a); Sec. 36-435l transferred to Sec. 36a-700 in 1995; P.A. 97-22 made technical changes in Subsec. (a); P.A. 99-40 added new Subsec. (e) prohibiting credit clinics from charging consumers prior to fully performing services and relettered former Subsec. (e) accordingly.

Cited. 228 C. 375. Cited. 231 C. 707.



Section 36a-701 - Security freeze on credit report: Definitions.

As used in this section and section 36a-701a:

(1) “Consumer” means any person who is utilizing or seeking credit for personal, family or household purposes;

(2) “Credit rating agency” means credit rating agency, as defined in section 36a-695;

(3) “Credit report” means credit report, as defined in section 36a-695;

(4) “Creditor” means creditor, as defined in section 36a-695; and

(5) “Security freeze” means a notice placed in a consumer’s credit report, at the request of the consumer, that prohibits the credit rating agency from releasing the consumer’s credit report or any information from it without the express authorization of the consumer.

(P.A. 05-148, S. 1.)

History: P.A. 05-148 effective January 1, 2006.



Section 36a-701a - Consumer security freezes on credit report. Timing. Disclosure of report to third party during freeze. Procedures for freeze. Refusal by credit rating agency to implement freeze. Exceptions.

(a) Any consumer may submit a written request, by certified mail or such other secure method as authorized by a credit rating agency, to a credit rating agency to place a security freeze on such consumer’s credit report. Such credit rating agency shall place a security freeze on a consumer’s credit report not later than five business days after receipt of such request. Not later than ten business days after placing a security freeze on a consumer’s credit report, such credit rating agency shall send a written confirmation of such security freeze to such consumer that provides the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the release of such consumer’s report to a third party or for a period of time.

(b) In the event such consumer wishes to authorize the disclosure of such consumer’s credit report to a third party, or for a period of time, while such security freeze is in effect, such consumer shall contact such credit rating agency and provide: (1) Proper identification, (2) the unique personal identification number or password described in subsection (a) of this section, and (3) proper information regarding the third party who is to receive the credit report or the time period for which the credit report shall be available. Any credit rating agency that receives a request from a consumer pursuant to this section shall lift such security freeze not later than three business days after receipt of such request.

(c) Except for the temporary lifting of a security freeze as provided in subsection (b) of this section, any security freeze authorized pursuant to the provisions of this section shall remain in effect until such time as such consumer requests such security freeze to be removed. A credit rating agency shall remove such security freeze not later than three business days after receipt of such request provided such consumer provides proper identification to such credit rating agency and the unique personal identification number or password described in subsection (a) of this section at the time of such request for removal of the security freeze.

(d) Any credit rating agency may develop procedures to receive and process such request from a consumer to temporarily lift or remove a security freeze on a credit report pursuant to subsection (b) of this section. Such procedures, at a minimum, shall include, but not be limited to, the ability of a consumer to send such temporary lift or removal request by electronic mail, letter or facsimile.

(e) In the event that a third party requests access to a consumer’s credit report that has such a security freeze in place and such third party request is made in connection with an application for credit or any other use and such consumer has not authorized the disclosure of such consumer’s credit report to such third party, such third party may deem such credit application as incomplete.

(f) Any credit rating agency may refuse to implement or may remove such security freeze if such agency believes, in good faith, that: (1) The request for a security freeze was made as part of a fraud that the consumer participated in, had knowledge of, or that can be demonstrated by circumstantial evidence, or (2) the consumer credit report was frozen due to a material misrepresentation of fact by the consumer. In the event any such credit rating agency refuses to implement or removes a security freeze pursuant to this subsection, such credit rating agency shall promptly notify such consumer in writing of such refusal not later than five business days after such refusal or, in the case of a removal of a security freeze, prior to removing the freeze on the consumer’s credit report.

(g) Nothing in this section shall be construed to prohibit disclosure of a consumer’s credit report to: (1) A person, or the person’s subsidiary, affiliate, agent or assignee with which the consumer has or, prior to assignment, had an account, contract or debtor-creditor relationship for the purpose of reviewing the account or collecting the financial obligation owing for the account, contract or debt; (2) a subsidiary, affiliate, agent, assignee or prospective assignee of a person to whom access has been granted under subsection (b) of this section for the purpose of facilitating the extension of credit or other permissible use; (3) any person acting pursuant to a court order, warrant or subpoena; (4) any person for the purpose of using such credit information to prescreen as provided by the federal Fair Credit Reporting Act; (5) any person for the sole purpose of providing a credit file monitoring subscription service to which the consumer has subscribed; (6) a credit rating agency for the sole purpose of providing a consumer with a copy of his or her credit report upon the consumer’s request; or (7) a federal, state or local governmental entity, including a law enforcement agency, or court, or their agents or assignees pursuant to their statutory or regulatory duties. For purposes of this subsection, “reviewing the account” includes activities related to account maintenance, monitoring, credit line increases and account upgrades and enhancements.

(h) The following persons shall not be required to place a security freeze on a consumer’s credit report, provided such persons shall be subject to any security freeze placed on a credit report by another credit rating agency: (1) A check services or fraud prevention services company that reports on incidents of fraud or issues authorizations for the purpose of approving or processing negotiable instruments, electronic fund transfers or similar methods of payment; (2) a deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, automated teller machine abuse, or similar information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution; or (3) a credit rating agency that: (A) Acts only to resell credit information by assembling and merging information contained in a database of one or more credit reporting agencies; and (B) does not maintain a permanent database of credit information from which new credit reports are produced.

(i) A credit rating agency may charge a fee of not more than ten dollars to a consumer for each security freeze, removal of such freeze or temporary lift of such freeze for a period of time, and a fee of not more than twelve dollars for a temporary lift of such freeze for a specific party.

(j) An insurer, as defined in section 38a-1, may deny an application for insurance if an applicant has placed a security freeze on such applicant’s credit report and fails to authorize the disclosure of such applicant’s credit report to such insurer pursuant to the provisions of subsection (b) of this section.

(P.A. 05-148, S. 2; 05-288, S. 230.)

History: P.A. 05-148 effective January 1, 2006; P.A. 05-288 made a technical change in Subsec. (f), effective January 1, 2006.



Section 36a-701b - Breach of security re computerized data containing personal information. Notice of breach. Delay for criminal investigation. Means of notice. Unfair trade practice.

(a) For purposes of this section, “breach of security” means unauthorized access to or unauthorized acquisition of electronic files, media, databases or computerized data containing personal information when access to the personal information has not been secured by encryption or by any other method or technology that renders the personal information unreadable or unusable; “personal information” means an individual’s first name or first initial and last name in combination with any one, or more, of the following data: (1) Social Security number; (2) driver’s license number or state identification card number; or (3) account number, credit or debit card number, in combination with any required security code, access code or password that would permit access to an individual’s financial account. “Personal information” does not include publicly available information that is lawfully made available to the general public from federal, state or local government records or widely distributed media.

(b) (1) Any person who conducts business in this state, and who, in the ordinary course of such person’s business, owns, licenses or maintains computerized data that includes personal information, shall provide notice of any breach of security following the discovery of the breach to any resident of this state whose personal information was, or is reasonably believed to have been, accessed by an unauthorized person through such breach of security. Such notice shall be made without unreasonable delay, subject to the provisions of subsection (d) of this section and the completion of an investigation by such person to determine the nature and scope of the incident, to identify the individuals affected, or to restore the reasonable integrity of the data system. Such notification shall not be required if, after an appropriate investigation and consultation with relevant federal, state and local agencies responsible for law enforcement, the person reasonably determines that the breach will not likely result in harm to the individuals whose personal information has been acquired and accessed.

(2) If notice of a breach of security is required by subdivision (1) of this subsection, the person who conducts business in this state, and who, in the ordinary course of such person’s business, owns, licenses or maintains computerized data that includes personal information, shall not later than the time when notice is provided to the resident also provide notice of the breach of security to the Attorney General.

(c) Any person that maintains computerized data that includes personal information that the person does not own shall notify the owner or licensee of the information of any breach of the security of the data immediately following its discovery, if the personal information of a resident of this state was, or is reasonably believed to have been accessed by an unauthorized person.

(d) Any notification required by this section shall be delayed for a reasonable period of time if a law enforcement agency determines that the notification will impede a criminal investigation and such law enforcement agency has made a request that the notification be delayed. Any such delayed notification shall be made after such law enforcement agency determines that notification will not compromise the criminal investigation and so notifies the person of such determination.

(e) Any notice to a resident, owner or licensee required by the provisions of this section may be provided by one of the following methods: (1) Written notice; (2) telephone notice; (3) electronic notice, provided such notice is consistent with the provisions regarding electronic records and signatures set forth in 15 USC 7001; (4) substitute notice, provided such person demonstrates that the cost of providing notice in accordance with subdivision (1), (2) or (3) of this subsection would exceed two hundred fifty thousand dollars, that the affected class of subject persons to be notified exceeds five hundred thousand persons or that the person does not have sufficient contact information. Substitute notice shall consist of the following: (A) Electronic mail notice when the person has an electronic mail address for the affected persons; (B) conspicuous posting of the notice on the web site of the person if the person maintains one; and (C) notification to major state-wide media, including newspapers, radio and television.

(f) Any person that maintains such person’s own security breach procedures as part of an information security policy for the treatment of personal information and otherwise complies with the timing requirements of this section, shall be deemed to be in compliance with the security breach notification requirements of this section, provided such person notifies, as applicable, residents of this state, owners and licensees in accordance with such person’s policies in the event of a breach of security and in the case of notice to a resident, such person also notifies the Attorney General not later than the time when notice is provided to the resident. Any person that maintains such a security breach procedure pursuant to the rules, regulations, procedures or guidelines established by the primary or functional regulator, as defined in 15 USC 6809(2), shall be deemed to be in compliance with the security breach notification requirements of this section, provided (1) such person notifies, as applicable, such residents of this state, owners, and licensees required to be notified under and in accordance with the policies or the rules, regulations, procedures or guidelines established by the primary or functional regulator in the event of a breach of security, and (2) if notice is given to a resident of this state in accordance with subdivision (1) of this subsection regarding a breach of security, such person also notifies the Attorney General not later than the time when notice is provided to the resident.

(g) Failure to comply with the requirements of this section shall constitute an unfair trade practice for purposes of section 42-110b and shall be enforced by the Attorney General.

(P.A. 05-148, S. 3; 05-288, S. 231, 232; June 12 Sp. Sess. P.A. 12-1, S. 130.)

History: P.A. 05-148 effective January 1, 2006; P.A. 05-288 made technical changes in Subsecs. (b) and (f), effective January 1, 2006; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding “unauthorized” re acquisition, amended Subsec. (b) by designating existing provisions as Subdiv. (1) and amending same to replace “disclose” with “provide notice of” and “disclosure” with “notice” and by adding Subdiv. (2) re notice of breach of security to Attorney General, amended Subsec. (c) by adding “of a resident of this state” re personal information, amended Subsec. (e) by adding “to a resident, owner or licensee” re notice, replacing “person, business or agency” with “person” and making a technical change, and amended Subsec. (f) by replacing references to subject persons with references to residents of this state, owners and licensees, as applicable, adding provisions re notice to Attorney General and deleting reference to system.



Section 36a-705 - (Formerly Sec. 36-442). Definitions.

As used in this section and sections 36a-706, 36a-707 and 36a-708, unless the context otherwise requires:

(1) “First mortgage loan” means “first mortgage loan”, as defined in section 36a-485;

(2) “Mortgage broker” means a “mortgage broker”, as defined in section 36a-485, who is licensed or required to be licensed under sections 36a-485 to 36a-498a, inclusive;

(3) “Mortgage lender” means a “mortgage lender” or “mortgage correspondent lender”, as defined in section 36a-485, who is required to be licensed under sections 36a-485 to 36a-498a, inclusive, except that the term shall include a bank, out-of-state bank, Connecticut credit union, federal credit union and out-of-state credit union; and

(4) “Mortgage rate lock-in” means a written or electronically transmitted confirmation issued to a mortgage applicant or the representative of such applicant by a mortgage lender or mortgage correspondent lender or the mortgage lender’s or mortgage correspondent lender’s representative, prior to the issuance of a first mortgage loan commitment, stating that a particular rate, number of points or variable rate terms will be the rate, number of points, or variable rate terms at which the mortgage lender or mortgage correspondent lender will make the loan, provided the first mortgage loan is closed by a specified date, and the applicant qualifies for the loan in accordance with the mortgage lender’s or mortgage correspondent lender’s standards of creditworthiness.

(P.A. 87-73, S. 1; P.A. 92-12, S. 89; P.A. 94-122, S. 311, 340; P.A. 04-69, S. 26; 04-105, S. 1; P.A. 05-74, S. 4; P.A. 08-176, S. 59.)

History: P.A. 92-12 redesignated Subdivs.; P.A. 94-122 deleted the definition of “person”, reordered definitions and made technical changes, effective January 1, 1995; Sec. 36-442 transferred to Sec. 36a-705 in 1995; P.A. 04-69 amended Subdiv. (2) to substitute “36a-498a” for “36a-498”; P.A. 04-105 added reference to Sec. 36a-708, redefined “first mortgage loan” in Subdiv. (1), added new Subdiv. (2) defining “mortgage lender”, redesignated existing Subdivs. (2) and (3) as new Subdivs. (3) and (4), respectively, and redefined “mortgage lender” and “mortgage rate lock-in” therein, effective May 21, 2004; P.A. 05-74 amended Subdiv. (3) to make a technical change, effective June 2, 2005; P.A. 08-176 added references to “mortgage correspondent lender” and made conforming and technical changes, effective July 1, 2008.



Section 36a-706 - (Formerly Sec. 36-442a). Mortgage rate lock-in.

(a) Duration. (1) No mortgage lender shall commit to a first mortgage loan applicant or the applicant’s representative that the lender will make the loan at a specified rate if the loan is closed by the expiration of a specified period of time except by issuing a mortgage rate lock-in, and the period for which the terms are locked in is at least as long as the mortgage lender’s good faith estimate of the anticipated time from when the mortgage loan application is submitted to the lender to the time when such lender will be ready to close such loan, taking into consideration current market conditions and the processing requirements for the type of first mortgage loan in question. (2) In the event a mortgage rate lock-in is issued after the mortgage loan application is submitted to the lender, the minimum period for which the terms may be locked in shall be the period determined in accordance with subdivision (1) of this subsection, less the number of days elapsed since the application was submitted to the lender.

(b) Closing required in accordance with lock-in. Exceptions. Any first mortgage loan application for which a mortgage rate lock-in has been issued shall, unless it is denied in accordance with the mortgage lender’s standards of creditworthiness, be closed at the terms specified in the mortgage rate lock-in regardless of whether the specified lock-in date has expired, unless the failure to close the first mortgage loan is the result of the following: (1) The applicant has failed to provide information or documentation required by the lender in a timely manner; (2) the applicant or the applicant’s attorney has failed to close the first mortgage loan on or before the date specified by the mortgage lender; (3) the applicant has failed to produce, at or before the closing, all of the documentation specified by the mortgage loan commitment as being required for closing; or (4) the applicant has provided or omitted any information, in the application or subsequently, which upon verification proves to be significantly inaccurate causing the need for review or further investigation by the lender. Information is significantly inaccurate if the information as verified would cause the applicant to be disqualified for the type of first mortgage loan for which the applicant has applied or would cause the secondary market source for which the first mortgage loan is being originated to refuse to purchase the loan.

(c) Refund of fees. In any case where a first mortgage loan has not been closed, and the application has not been rejected in accordance with the mortgage lender’s standards of creditworthiness, ninety days after the filing of an application for a first mortgage loan with an initial loan to value ratio of eighty per cent or less or one hundred twenty days after filing an application for a first mortgage loan with an initial loan to value ratio of more than eighty per cent, or a first mortgage loan to be insured or guaranteed by any agency of the federal government, or any state or municipal government, or any quasi-governmental agency, whether or not there has been a mortgage rate lock-in, the applicant shall be entitled upon written request, which shall be made not later than thirty days after the expiration of the ninety or one-hundred-twenty-day period, as applicable, to a full refund of all funds paid to the mortgage lender unless the failure to close was caused by the applicant for one of the reasons set forth in subdivisions (1) to (4), inclusive, of subsection (b) of this section or the applicant has requested a closing date which is later than ninety days after application for a first mortgage loan with an initial loan to value ratio of eighty per cent or less or one hundred twenty days for a first mortgage loan with an initial loan to value ratio of more than eighty per cent or which is to be insured or guaranteed by any agency of the federal government, or any state or municipal government, or any quasi-governmental agency.

(d) Mortgage rate lock-in generally. Information requested by lender. For the purposes of subsections (b) and (c) of this section:

(1) An applicant shall be deemed to have provided information or documentation in a timely manner if such information or documentation is delivered to the mortgage lender or a representative of the mortgage lender not later than seven calendar days after it is requested.

(2) If a written first mortgage loan commitment issued by a mortgage lender contains any conditions to be satisfied by the applicant, the mortgage lender shall specify a closing date no sooner than seven calendar days after the issuance of such commitment unless an earlier date is requested by the applicant.

(3) Any new information or documentation requested by the mortgage lender within seven calendar days before the expiration of any rate lock-in period shall serve to extend the rate lock-in period by seven calendar days from the date of such request. Information or documentation is not new if the request is made necessary by inaccuracies in or omissions from previously provided information, by changes in the information previously provided by the applicant, or questions raised as the result of appraisals, pest inspections, water or sewer tests, engineering reports or reports of a similar nature.

(4) If an applicant chooses to change the type or amount of a first mortgage loan for which application is made, or does not qualify for a particular type or amount of first mortgage loan and chooses to apply for another, any mortgage rate lock-in shall be void and any subsequent rate lock-in shall be evidenced by a new mortgage rate lock-in and the application shall be considered a new application for the purposes of sections 36a-705 to 36a-707, inclusive.

(5) A mortgage rate lock-in shall not be binding on the mortgage lender in connection with the application for any first mortgage loan which is to be insured or guaranteed by any agency of the federal government or any state or municipal government or quasi-governmental agency in the event the loan program for which the applicant has applied becomes unavailable subsequent to filing an application because of actions taken by that governmental agency. In such cases the applicant shall be entitled to a refund of all funds paid by the applicant which have not actually been expended by the mortgage lender.

(6) If the mortgage lender requires that the closing of the first mortgage loan be conducted by a particular attorney or law firm, and that attorney or law firm is not available to conduct the closing before a first mortgage loan commitment period or rate lock-in period expires, the mortgage lender shall extend the first mortgage loan commitment or rate lock-in period until the designated attorney is available to conduct the closing.

(P.A. 87-73, S. 2; P.A. 88-364, S. 54, 123; P.A. 04-105, S. 2.)

History: P.A. 88-364 made a technical change; Sec. 36-442a transferred to Sec. 36a-706 in 1995; P.A. 04-105 amended Subsec. (a)(1) to substitute requirement that no mortgage lender shall commit to a first mortgage loan applicant or the applicant’s representative that lender will make the loan at a specified rate if loan is closed by expiration of specified time period except by issuing a mortgage rate lock-in for requirement that no mortgage lender shall “enter into a mortgage rate lock-in agreement unless such agreement is in writing”, amended Subsec. (a)(2) to substitute “is issued” for “agreement is executed”, amended Subsec. (b) to eliminate references to “agreement”, to substitute “date” for “period” and to make a technical change, amended Subsecs. (c) and (d)(1) to make technical changes, amended Subsec. (d)(2) to insert “first mortgage loan” to qualify “written commitment” and to make a technical change, amended Subsec. (d)(4) to substitute “mortgage rate lock-in” for “rate lock-in agreement” and “written agreement” and to make a technical change, amended Subsec. (d)(5) to eliminate reference to “agreement”, and amended Subsec. (d)(6) to insert “first mortgage loan” to qualify “commitment”, effective May 21, 2004.



Section 36a-707 - (Formerly Sec. 36-442b). Applicant’s remedies.

(a) Any mortgage lender who violates any provision of sections 36a-705 to 36a-707, inclusive, with respect to any applicant shall be liable to such applicant for all fees and charges paid by the applicant in connection with the application for a first mortgage loan.

(b) No provision of sections 36a-705 to 36a-707, inclusive, shall be construed or implied to impose an obligation on any party by implication unless expressly stated in said sections.

(c) No provision of sections 36a-705 to 36a-707, inclusive, shall be considered as a limitation of the applicant’s ability to seek such equitable relief as may be provided by any other statute or at common law.

(P.A. 87-73, S. 3.)

History: Sec. 36-442b transferred to Sec. 36a-707 in 1995.



Section 36a-708 - Prohibited acts by mortgage brokers.

No mortgage broker shall collect a rate lock-in fee, except where required by a governmental agency to be collected directly by the mortgage broker, issue a mortgage rate lock-in or otherwise represent to a first mortgage loan applicant or the applicant’s representative that the loan will be made at a specified rate if the loan is closed by the expiration of a specified period of time. Notwithstanding the provisions of this section, a mortgage broker may provide a mortgage lender’s mortgage rate lock-in to a mortgage loan applicant or the applicant’s representative on behalf of such mortgage lender and collect a rate lock-in fee on the mortgage lender’s behalf payable to the mortgage lender.

(P.A. 04-105, S. 3.)

History: P.A. 04-105 effective May 21, 2004.



Section 36a-715 - (Formerly Sec. 36-442m). Definitions.

As used in sections 36a-715 to 36a-718, inclusive, unless the context otherwise requires:

(1) “First mortgage loan” has the same meaning as provided in section 36a-485.

(2) “Mortgage servicing company” means any person, wherever located, who, for such person or on behalf of the holder of a first mortgage loan, receives payments of principal and interest in connection with a first mortgage loan, records such payments on such person’s books and records and performs such other administrative functions as may be necessary to properly carry out the mortgage holder’s obligations under the mortgage agreement including, when applicable, the receipt of funds from the mortgagor to be held in escrow for payment of real estate taxes and insurance premiums and the distribution of such funds to the taxing authority and insurance company.

(3) “Mortgagor” means any person obligated to repay a first mortgage loan.

(P.A. 89-347, S. 3; P.A. 92-12, S. 90; P.A. 94-122, S. 312, 340; P.A. 04-257, S. 107; P.A. 08-176, S. 60.)

History: P.A. 92-12 made technical changes; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-442m transferred to Sec. 36a-715 in 1995; P.A. 04-257 made a technical change in Subdiv. (1), effective June 14, 2004; P.A. 08-176 made a technical change in Subdiv. (1), effective July 1, 2008.



Section 36a-716 - (Formerly Sec. 36-442n). Escrow accounts.

(a) Any mortgage servicing company which receives funds from a mortgagor to be held in escrow for payment of taxes and insurance premiums shall pay the taxes and insurance premiums of the mortgagor to the appropriate taxing authority and insurance company in the amount required and at the time such taxes and insurance premiums are due provided (1) the mortgage servicing company has been provided with the tax or insurance bills at least fifteen days prior to the date such taxes and insurance premiums are due, and (2) the mortgagor has paid to the mortgage servicing company the amounts required to be paid into the escrow account, as determined by the mortgage servicing company, for all amounts scheduled to be paid to the mortgage servicing company prior to the date such taxes and insurance premiums are due.

(b) Each mortgage servicing company shall, through its own effort and expense, determine and notify the mortgagor of the amounts necessary to be paid into the escrow account to assure that sufficient funds will be available for the payment of such taxes and insurance premiums as of the date such payment is due.

(c) If the amount held in the escrow account as of the date such taxes and insurance premiums are due is insufficient to pay the taxes and insurance premiums despite compliance by the mortgagor with subdivision (2) of subsection (a) of this section, the mortgage servicing company shall pay such taxes and insurance premiums from its own funds. The mortgage servicing company shall then give the mortgagor the option of paying the shortage over a period of not less than one year. The mortgage servicing company shall not charge or collect interest on such shortage during the one-year period.

(P.A. 89-347, S. 4.)

History: Sec. 36-442n transferred to Sec. 36a-716 in 1995.



Section 36a-717 - (Formerly Sec. 36-442o). Penalties.

Any mortgage servicing company which violates any provision of section 36a-716 shall be liable to the mortgagor for: (1) Any penalties, interest or other charges levied by the taxing authority or insurance company as a result of such violation; (2) any actual damages suffered by the mortgagor as a result of such violation, including, but not limited to, any amount which would have been paid by an insurer for a casualty or liability claim had the insurance policy not been cancelled for nonpayment by the mortgage servicing company; and (3) in the case of any successful action to enforce the foregoing liability, the costs of the action together with reasonable attorney’s fees as determined by the court.

(P.A. 89-347, S. 5.)

History: Sec. 36-442o transferred to Sec. 36a-717 in 1995.



Section 36a-718 - (Formerly Sec. 36-442p). Orders. Notice. Hearings.

If the commissioner determines that any mortgage servicing company has violated any provision of section 36a-716, the commissioner may take action against such mortgage servicing company in accordance with sections 36a-50 and 36a-52. The commissioner may also order the mortgage servicing company to make restitution to the mortgagor upon fourteen days’ notice in writing. Such notice shall be sent by certified mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt, to the principal place of business of the mortgage servicing company and shall state the grounds for the contemplated action. Within fourteen days of receipt of the notice, the mortgage servicing company may file a written request for a hearing. If a hearing is requested, the commissioner shall not issue an order to make restitution until after such hearing is held. Such hearing shall be conducted in accordance with the provisions of chapter 54.

(P.A. 88-230, S. 1, 12; P.A. 89-347, S. 6; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 313, 340; P.A. 01-48, S. 13; P.A. 09-208, S. 34.)

History: (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in the public and special acts of 1989, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-122 deleted provisions allowing the commissioner to bring an enforcement action in superior court and to fine violators up to $2,500 and made technical changes, effective January 1, 1995; Sec. 36-442p transferred to Sec. 36a-718 in 1995; P.A. 01-48 added provision re express delivery; P.A. 09-208 added “take action against such mortgage servicing company” and reference to Sec. 36a-50 and deleted “, order the mortgage servicing company to cease and desist from such violation”, effective July 7, 2009.



Section 36a-725 - (Formerly Sec. 36-442aa). Definitions.

As used in this section and section 36a-726, unless the context otherwise requires:

(1) “First mortgage loan” means any loan made to an individual, the proceeds of which are to be used primarily for personal, family or household purposes, which loan is secured by a mortgage upon any interest in one-to-four-family residential, owner-occupied real property located in this state which is not subject to any prior mortgages. The term includes the renewal or refinancing of an existing first mortgage loan;

(2) “Mortgage insurance” means insurance written by an independent mortgage insurance company to protect the mortgage lender against loss incurred in the event of a default by a borrower under the mortgage loan;

(3) “Mortgage lender” means any person engaged in the business of making first mortgage loans, including, but not limited to, banks, out-of-state banks, Connecticut credit unions, federal credit unions, out-of-state credit unions, and mortgage lenders and mortgage correspondent lenders required to be licensed under sections 36a-485 to 36a-498a, inclusive.

(P.A. 89-95, S. 1; P.A. 92-12, S. 91; P.A. 94-122, S. 314, 340; P.A. 04-69, S. 27; P.A. 08-176, S. 61; P.A. 10-32, S. 113.)

History: P.A. 92-12 redesignated Subdivs. and made technical changes; P.A. 94-122 deleted the definition of “person”, reordered definitions and made other technical changes, effective January 1, 1995; Sec. 36-442aa transferred to Sec. 36a-725 in 1995; P.A. 04-69 amended Subdiv. (3) to substitute “36a-498a” for “36a-498”; P.A. 08-176 added reference to correspondent mortgage lender and made a conforming change in Subdiv. (3), effective July 1, 2008; P.A. 10-32 substituted “mortgage correspondent lenders” for “correspondent mortgage lenders” in Subdiv. (3), effective May 10, 2010.



Section 36a-726 - (Formerly Sec. 36-442bb). Disclosure required.

(a) Any mortgage lender who requires a borrower to pay for mortgage insurance as a condition of obtaining a first mortgage loan shall disclose to the applicant in writing at the time the first mortgage loan application is filed:

(1) That the purpose of mortgage insurance is to protect the mortgage lender against a loss which may be incurred in the event of a default by the borrower under the mortgage loan;

(2) That mortgage insurance is required as a condition of obtaining the mortgage loan, and under what, if any, conditions the lender may release the borrower from this obligation;

(3) A good faith estimate of the initial cost, if any, and the monthly cost, if any, of the required mortgage insurance. Notwithstanding the foregoing, if the first mortgage loan transaction is subject to the requirements of the federal Real Estate Settlement Procedures Act, the mortgage lender may, in place of the disclosure required under this subdivision, disclose that the cost of mortgage insurance will be disclosed on the good faith estimate of closing costs required to be furnished to the applicant in accordance with the Real Estate Settlement Procedures Act.

(b) Any mortgage lender who does not require mortgage insurance but does charge a higher interest rate for first mortgage loans in excess of an eighty per cent loan-to-value ratio shall disclose this fact to the applicant in writing at the time the first mortgage loan application is filed.

(c) The provisions of subsection (a) of this section shall not apply to any first mortgage loan which is to be insured or guaranteed by any agency of the federal government or any state or municipal government or quasi-governmental agency where such agency requires that mortgage insurance be obtained in connection with the loan.

(P.A. 89-95, S. 2.)

History: Sec. 36-442bb transferred to Sec. 36a-726 in 1995.



Section 36a-735 - (Formerly Sec. 36-443). Short title: Home Mortgage Disclosure Act.

Sections 36a-735 to 36a-744, inclusive, shall be known and may be cited as the “Home Mortgage Disclosure Act”.

(P.A. 77-153, S. 1; P.A. 94-122, S. 315, 340.)

History: P.A. 94-122 made a technical change, effective January 1, 1995; Sec. 36-443 transferred to Sec. 36a-735 in 1995.



Section 36a-736 - (Formerly Sec. 36-444). Definitions.

As used in sections 36a-735 to 36a-744, inclusive, unless the context otherwise requires:

(1) “Applicant” means any person who applies for a home purchase loan, home improvement loan or other mortgage loan as defined in sections 36a-735 to 36a-744, inclusive, whether or not the loan is granted;

(2) “Federal Home Mortgage Disclosure Act” means the Home Mortgage Disclosure Act of 1975 (12 USC Section 2801 et seq.), as amended from time to time, and any regulations promulgated by the Federal Reserve Board or the Bureau of Consumer Financial Protection pursuant to that act, except, for purposes of sections 36a-735 to 36a-744, inclusive, the supervisory agency shall be the commissioner;

(3) “Financial institution” means any Connecticut bank or Connecticut credit union which makes home purchase loans or home improvement loans or any for profit mortgage lending institution other than a Connecticut bank or Connecticut credit union, whose home purchase loan originations equaled or exceeded ten per cent of its loan origination volume, measured in dollars, in the preceding calendar year, if such mortgage lending institution is licensed under sections 36a-485 to 36a-498a, inclusive;

(4) “Home improvement loan” has the same meaning as provided in the federal Home Mortgage Disclosure Act;

(5) “Home purchase loan” has the same meaning as provided in the federal Home Mortgage Disclosure Act; and

(6) “Mortgage loan” means a loan which is secured by residential real property.

(P.A. 77-153, S. 2; 77-614, S. 161, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 262, 345, 348; P.A. 87-9, S. 2, 3; P.A. 90-34, S. 1, 5; P.A. 93-186, S. 1, 9; P.A. 94-122, S. 316, 340; 94-161, S. 1; May 25 Sp. Sess. 94-1, S. 107, 130; P.A. 96-109, S. 16; 96-180, S. 120, 166; P.A. 04-69, S. 28; P.A. 08-176, S. 62; P.A. 11-110, S. 10.)

History: P.A. 77-614 and P.A. 78-303 replaced bank commissioner with banking commissioner within the department of business regulation, reflecting incorporation of banking department as a division within that department, effective January 1, 1979; P.A. 80-482 restored banking division as an independent department and abolished the department of business regulation, allowing omission of reference to abolished department in commissioner’s title; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 90-34 amended the definitions of “financial institution” and “home improvement loan”, deleted the definition of “census tract”, added a definition of “federal Home Mortgage Disclosure Act” and renumbered each Subsec., effective May 2, 1990, and applicable to all reports and disclosures required under chapter 661 concerning loans originated or purchased, and loan applications received on and after January 1, 1990; P.A. 93-186 amended the definitions of “financial institution”, “federal Home Mortgage Disclosure Act” and “applicant”, deleted the definition of “mortgage loan” and added definition of “home purchase loan” and renumbered Subdivs. accordingly, effective June 23, 1993; P.A. 94-122 deleted the definition of “commissioner” and reordered the definitions, effective January 1, 1995; P.A. 94-161 inserted new Subdiv. (2) defining “mortgage loan”, renumbered the remaining Subdivs., included “or other mortgage loan” in the definition of “applicant” and made technical changes; May 25 Sp. Sess. P.A. 94-1 made technical changes, effective January 1, 1994 and applicable January 1, 1995; Sec. 36-444 transferred to Sec. 36a-736 in 1995; P.A. 96-109 and 96-180 both made technical change in definition of “financial institution”, substituting “or” for “and” in reference to licensure under specified sections; P.A. 04-69 amended Subdiv. (3) to substitute “36a-498a” for “36a-498”; P.A. 08-176 made technical changes, effective July 1, 2008; P.A. 11-110 amended Subdiv. (2) to add reference to Bureau of Consumer Financial Protection, effective July 21, 2011.



Section 36a-737 - (Formerly Sec. 36-445). Discrimination in making of home purchase, home improvement and mortgage loans. Applications submitted by members of reserves or National Guard.

(a) No financial institution and no federal bank or federal credit union shall discriminate, on a basis that is arbitrary or unsupported by a reasonable analysis of the lending risks associated with the applicant for a given loan or the condition of the property to secure it, in the granting, withholding, extending, modifying, renewing or in the fixing of the rates, terms, conditions or provisions of any home purchase loan, home improvement loan or other mortgage loan on one-to-four-family owner-occupied residential real property, solely because such property is located in a low-income or moderate-income neighborhood or geographical area, provided it shall not be a violation of this section if the home purchase loan, home improvement loan or other mortgage loan is made pursuant to a specific public or private program, the purpose of which is to increase the availability of home purchase loans, home improvement loans or other mortgage loans within a low-income or moderate-income neighborhood or geographical area in which such investment capital has generally been denied.

(b) If a member of any reserve component of the armed forces of the United States, as defined in section 27-103, or a member of the National Guard, is called into active duty after submitting an application to a financial institution, federal bank or federal credit union for a home purchase loan, home improvement loan or other mortgage loan on one-to-four-family owner-occupied residential real property and before the financial institution, federal bank or federal credit union makes a determination on the application, such financial institution, federal bank or federal credit union shall maintain the application on file for two years and two months after such member is called into active duty, if the member submits, not later than thirty days after being called into active duty, a written statement to the financial institution, federal bank or federal credit union indicating that the member (1) has been called into active duty, and (2) requests that the application be maintained on file. If the applicant returns from active duty not later than two years after submitting an application under this section and submits a written statement to the financial institution, federal bank or federal credit union not later than sixty days after being discharged from active duty verifying that there has been no material change in the applicant’s income, assets, debts and employment, the financial institution, federal bank or federal credit union shall finalize processing of the application in accordance with the same terms and conditions that it made available to the applicant at the time of application, provided the financial institution, federal bank or federal credit union shall offer to the applicant any different terms and conditions that the financial institution, federal bank or federal credit union is offering to the public at the time of the applicant’s return from active duty.

(P.A. 77-153, S. 3; P.A. 93-186, S. 2, 9; P.A. 94-161, S. 2; P.A. 95-155, S. 28, 29; P.A. 03-24, S. 1; P.A. 05-46, S. 14.)

History: P.A. 93-186 deleted references to “mortgage loans” in favor of “home purchase loan” and made technical corrections for clarity and accuracy, effective June 23, 1993; P.A. 94-161 included “other mortgage loans” within the antidiscrimination provision and changed “specific neighborhood” to “low-income or moderate-income neighborhood”; Sec. 36-445 transferred to Sec. 36a-737 in 1995; P.A. 95-155 applied section to federal banks, effective June 27, 1995; P.A. 03-24 designated existing provisions as Subsec. (a) and added Subsec. (b) re loan applications by members of reserves or National Guard called into active duty, effective July 1, 2003; P.A. 05-46 applied section to federal credit unions.



Section 36a-738 - (Formerly Sec. 36-446). Disclosure requirements for financial institutions.

A financial institution shall comply with all applicable provisions of the federal Home Mortgage Disclosure Act, and, in addition, shall report on the federal Home Mortgage Disclosure Act loan application register the reason for denial in connection with each loan application subject to federal reporting that is denied by the financial institution. Each financial institution shall provide the commissioner with any information required to be disclosed to a federal agency pursuant to the federal Home Mortgage Disclosure Act if requested by the commissioner in any case in which the commissioner is unable to obtain such information from the applicable federal agency.

(P.A. 77-153, S. 4; P.A. 81-128, S. 7, 17; P.A. 84-546, S. 159, 173; P.A. 90-34, S. 2, 5; P.A. 92-2; P.A. 93-186, S. 3, 9; P.A. 94-122, S. 317, 340; 94-161, S. 3; May 25 Sp. Sess. P.A. 94-1, S. 108, 130; P.A. 08-119, S. 15.)

History: P.A. 81-128 amended Subsec. (a) by substituting “United States Department of Commerce” for “Federal Office of Management and Budget” and changed the reporting requirement from fiscal to calendar years, amended Subsec. (b) to indicate when data is disclosed by census tracts or by county, and added Subsec. (e) concerning disclosure to federal authorities; P.A. 84-546 made technical change in Subsec. (a), replacing reference to U.S. Department of Commerce with reference to U.S. Office of Management and Budget; P.A. 90-34 deleted former Subsecs. (a) to (d), relettered Subsec. (e) as Subsec. (b) and added new Subsec. (a) re compliance with the federal Home Mortgage Disclosure Act, effective May 2, 1990, and applicable to all reports and disclosures required under chapter 661 concerning loans originated or purchased, and loan applications received on and after January 1, 1990; P.A. 92-2 added Subsec. (c) re disclosure of reason for denial of mortgage loan application; P.A. 93-186 added a reporting requirement for mortgage loans denied and the basis of denial to both the commissioner and any federal agencies which require such a report and deleted the reporting requirements required by the federal Financial Institutions Examination Council, the Secretary of Housing and Urban Development and the federal Home Mortgage Disclosure Act, effective June 23, 1993; P.A. 94-122 changed “he” to “the commissioner”, effective January 1, 1995; P.A. 94-161 changed “each home purchase loan or home improvement loan application” to “each loan application subject to federal reporting”; May 25 Sp. Sess. P.A. 94-1 made technical changes, effective January 1, 1994, and applicable January 1, 1995; Sec. 36-446 transferred to Sec. 36a-738 in 1995; P.A. 08-119 changed requirement for financial institutions to provide information “as the commissioner may require” to “if requested by the commissioner in any case in which the commissioner is unable to obtain such information from the applicable federal agency”.



Section 36a-739 - (Formerly Sec. 36-448). Reports by financial institutions. Filing requirements.

A financial institution which is required to provide the commissioner with information pursuant to section 36a-738 and which fails to submit such information on the date required shall be fined one hundred dollars for each day on which such information has not been filed after the required date.

(P.A. 77-153, S. 6; 77-614, S. 161, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 263, 345, 348; P.A. 87-9, S. 2, 3; P.A. 93-186, S. 4, 9.)

History: P.A. 77-614 and P.A. 78-303 made banking department a division within the department of business regulation, effective January 1, 1979; P.A. 80-482 restored banking division as independent department and abolished the department of business regulation; (Revisor’s note: Pursuant to P.A. 87-9 “banking department” was changed editorially by the Revisors to “department of banking”); P.A. 93-186 deleted former Subsec. (a) which had required that reports be filed with banking department and maintained for five years, amended Subsec. (b) re reporting requirements of the commissioner and increased the fine for noncompliance from $10 to $100 per day, effective June 23, 1993; Sec. 36-448 transferred to Sec. 36a-739 in 1995.



Section 36a-740 - (Formerly Sec. 36-449). Violations by financial institutions. Rights of loan applicant.

Any applicant who has been discriminated against as a result of a violation of section 36a-737 and the regulations adopted pursuant to sections 36a-735 to 36a-744, inclusive, may bring an action in a court of competent jurisdiction. Upon finding that a financial institution is in violation of sections 36a-735 to 36a-744, inclusive, the court may award damages, reasonable attorneys’ fees and court costs. No class action shall be permitted pursuant to the provisions of this section. Any applicant alleging a violation under this section shall do so in the applicant’s own individual complaint and each case resulting from such complaints shall be heard on its own merits unless consolidation of such cases is agreed to by each defendant affected thereby.

(P.A. 77-153, S. 7; P.A. 94-122, S. 318, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-449 transferred to Sec. 36a-740 in 1995.

Cited. 183 C. 85. Cited. 211 C. 648.

Cited. 10 CA 22.



Section 36a-741 - (Formerly Sec. 36-451). Cease and desist order. Enforcement action.

(a) If the commissioner finds that a financial institution is violating the provisions of sections 36a-735 to 36a-744, inclusive, the commissioner shall order the institution to cease and desist from such practices in accordance with section 36a-52.

(b) Whenever it appears to the commissioner that any financial institution has violated, is violating or is about to violate any provision of sections 36a-735 to 36a-744, inclusive, or any regulation adopted under said sections, the commissioner may take action against such financial institution in accordance with section 36a-50.

(P.A. 77-153, S. 9; P.A. 94-122, S. 319, 340.)

History: P.A. 94-122 deleted the provision making financial institutions which violate cease and desist orders subject to a $5,000 fine, added a reference to the commissioner’s cease and desist authority under Sec. 36a-52, and added Subsec. (b) re the commissioner’s enforcement authority under Sec. 36a-50, effective January 1, 1995; Sec. 36-451 transferred to Sec. 36a-741 in 1995.



Section 36a-742 - (Formerly Sec. 36-452). Protection of confidentiality of an individual’s financial status.

To insure and protect the confidential nature of an individual’s financial status, no provision of sections 36a-735 to 36a-744, inclusive, shall be construed as requiring any financial institution to divulge, other than to an appropriate state agency, the names of individual depositors or mortgagors; neither shall any provisions of said sections be construed as authorizing any officer of this state to require any institution to divulge, other than to an appropriate state agency, the names of individual depositors or mortgagors.

(P.A. 77-153, S. 10.)

History: Sec. 36-452 transferred to Sec. 36a-742 in 1995.



Section 36a-743 - (Formerly Sec. 36-454). Commissioner to analyze home financing.

The commissioner shall analyze the practices and actions of the financial institutions in the home financing area in relationship to its customers and to the housing needs and conditions of the state.

(P.A. 77-153, S. 12; P.A. 93-186, S. 6, 9; P.A. 94-122, S. 320, 340.)

History: P.A. 93-186 made a technical change, effective June 23, 1993; P.A. 94-122 deleted provision requiring annual report to governor, effective January 1, 1995; Sec. 36-454 transferred to Sec. 36a-743 in 1995.



Section 36a-744 - (Formerly Sec. 36-455). Regulations.

The commissioner may adopt, in accordance with the provisions of chapter 54, such regulations as the commissioner deems necessary for the proper operation and enforcement of sections 36a-735 to 36a-743, inclusive.

(P.A. 77-153, S. 13; P.A. 90-34, S. 3, 5; P.A. 93-186, S. 7, 9; P.A. 94-122, S. 321, 340.)

History: P.A. 90-34 made technical changes, effective May 2, 1990, and applicable to all reports and disclosures required under chapter 661 concerning loans originated or purchased, and loan applications received on and after January 1, 1990; P.A. 93-186 deleted requirement that regulations be consistent with “sound banking practices” and the federal Home Mortgage Disclosure Act, effective June 23, 1993; P.A. 94-122 changed “he” to “the commissioner”, effective January 1, 1995; Sec. 36-455 transferred to Sec. 36a-744 in 1995.



Section 36a-746 - Short title: Connecticut Abusive Home Loan Lending Practices Act.

Sections 36a-746 to 36a-746g, inclusive, shall be known and may be cited as the “Connecticut Abusive Home Loan Lending Practices Act”.

(P.A. 01-34, S. 2.)



Section 36a-746a - Definitions.

As used in this section and sections 36a-746b to 36a-746g, inclusive:

(1) “APR” means the annual percentage rate for the loan calculated according to the provisions of the federal Truth-in-Lending Act, 15 USC Section 1601 et seq., as amended from time to time, and the regulations promulgated thereunder. For open-end lines of credit, “APR” means the highest corresponding annual percentage rate required to be disclosed under 12 CFR 226.6(a)(2) and 226.14(b), as amended from time to time, excluding any maximum rates required to be disclosed or stated pursuant to 12 CFR 226.6(a)(2) or 226.30, as amended from time to time. For closed-end loans, “APR” means the annual percentage rate required to be disclosed under 12 CFR 226.18(e), as amended from time to time, excluding any maximum rates required to be disclosed or stated pursuant to 12 CFR 226.18(f) or 226.30, as amended from time to time. For purposes of this subdivision, any variable rate calculation shall use an index value in effect within forty-five days prior to consummation;

(2) “Broker” means a person who, for a fee, commission or other valuable consideration, negotiates, solicits, arranges, places or finds a high cost home loan that is to be made by a lender;

(3) “Consummation” means the time that a borrower becomes contractually obligated on a loan or extension of credit;

(4) “High cost home loan” means any loan or extension of credit, including an open-end line of credit but excluding a reverse mortgage transaction, as defined in 12 CFR 226.33, as amended from time to time:

(A) In which the borrower is a natural person;

(B) The proceeds of which are to be used primarily for personal, family or household purposes;

(C) In which the loan is secured by a mortgage upon any interest in one-to-four family residential property, as defined in section 36a-485, located in this state that is, or, when the loan is made, is intended to be used or occupied by the borrower as a principal residence; and

(D) In which the APR at consummation is greater than the yield on Treasury securities having comparable periods of maturity to the loan maturity as of the fifteenth day of the month immediately preceding the month in which the application for the loan or extension of credit is received by the lender, by more than the number of percentage points specified in 12 CFR 226.32(a)(1)(i), as amended from time to time;

(5) “Interim interest” means interest for the period from funding to the start of amortization paid by a borrower at or before consummation of a closed-end loan where such amortization begins sixty-two days or less after funding;

(6) “Lender” means any person who originates one or more high cost home loans; and

(7) “Prepaid finance charge” means any finance charge determined in accordance with 12 CFR 226.4, as amended from time to time, that is paid separately in cash or by check before or at consummation of a loan or extension of credit or withheld from the proceeds of such transaction at any time, except the term includes any fees or commissions payable to the lender or broker in connection with the sale of credit life, accident, health, disability or unemployment insurance products or unrelated goods or services sold in conjunction with the loan or extension of credit when the cost of such insurance products or goods or services is prepaid with the proceeds of the loan or extension of credit and financed as part of the principal amount of the loan or extension of credit, and excludes premiums, fees and any other amounts paid to a governmental agency, any amounts required to be escrowed by a governmental agency and interim interest.

(P.A. 01-34, S. 3; P.A. 02-12, S. 1; P.A. 08-176, S. 63.)

History: P.A. 02-12 redefined “consummation” in Subdiv. (3), added definition of “interim interest” as new Subdiv. (5), redesignated existing Subdivs. (5) to (7) as Subdivs. (6) to (8) and redefined “prepaid finance charge” in redesignated Subdiv. (7), effective April 22, 2002; P.A. 08-176 made technical changes and, in Subdiv. (4)(C), added cite to Sec. 36a-485 and deleted former Subdiv. (8) re definition of “prepayment penalty”, effective July 1, 2008.



Section 36a-746b - Disclosures.

A lender making a high cost home loan shall disclose to the prospective borrower:

(1) The following statement: “You are not required to complete this agreement merely because you have received these disclosures or have signed a loan application. If you obtain this loan, the lender will have a mortgage on your home. You could lose your home, and any money you have put into it, if you do not meet your obligations under the loan”;

(2) The APR;

(3) The amount of the regular monthly or other periodic payment; and

(4) For variable-rate transactions, a statement that the interest rate and monthly payment may increase, and the amount of the single maximum monthly payment, based on the maximum interest rate that may be imposed during the term of the loan.

(P.A. 01-34, S. 4.)



Section 36a-746c - Prohibited provisions in loan agreement.

A high cost home loan shall not provide for or include the following:

(1) For a loan with a term of less than seven years, a payment schedule with regular periodic payments that when aggregated do not fully amortize the outstanding principal balance, except that this limitation does not apply to a loan with maturities of less than one year if the purpose of the loan is a bridge loan, as used in 12 CFR 226.32, as amended from time to time, connected with the acquisition or construction of a dwelling intended to become the borrower’s principal dwelling;

(2) A payment schedule with regular periodic payments that cause the principal balance to increase;

(3) A payment schedule that consolidates more than two periodic payments and pays them in advance from the proceeds, unless such payments are required to be escrowed by a governmental agency;

(4) A refund calculated by a method less favorable than the actuarial method, as defined by Section 933(d) of the Housing and Community Development Act of 1992, 15 USC 1615(d), as amended from time to time, for rebates of interest arising from a loan acceleration due to default;

(5) A prepayment penalty;

(6) A waiver of participation in a class action or a provision requiring a borrower, whether acting individually or on behalf of others similarly situated, to assert any claim or defense in a nonjudicial forum that: (A) Utilizes principles which are inconsistent with the law as set forth in the general statutes or common law; (B) limits any claim or defense the borrower may have; or (C) is less convenient, more costly or more dilatory for the resolution of a dispute than a judicial forum established in this state where the borrower may otherwise properly bring a claim or defense; or

(7) A call provision that permits the lender, in its sole discretion, to accelerate the indebtedness. This prohibition shall not apply when repayment of the loan is accelerated by bona fide default, pursuant to a due-on-sale clause provision, or pursuant to another provision of the loan agreement unrelated to the payment schedule including, but not limited to, bankruptcy or receivership.

(P.A. 01-34, S. 5; P.A. 02-12, S. 2; P.A. 08-176, S. 64; P.A. 09-207, S. 8.)

History: P.A. 02-12 amended Subdivs. (1) and (6) by adding “as from time to time amended” and amended Subdiv. (3) by adding “unless such payments are required to be escrowed by a governmental agency”, effective April 22, 2002; P.A. 08-176 amended Subdivs. (1) and (5) to make technical changes, amended Subdiv. (6) to delete exception re high cost home loan prepayment penalty, and amended Subdiv. (7) to delete “mandatory arbitration clause” and add provision re asserting of any claim or defense in nonjudicial forum, effective July 1, 2008; P.A. 09-207 deleted former Subdiv. (4) re increase in interest rate and redesignated existing Subdivs. (5) to (8) as Subdivs. (4) to (7), effective July 7, 2009.



Section 36a-746d - Report of payment history.

Any lender who makes a high cost home loan shall report both the favorable and unfavorable payment history of the borrower to a nationally recognized consumer credit reporting agency at least annually during such period as the lender holds or services the loan.

(P.A. 01-34, S. 6.)



Section 36a-746e - Prohibited acts by lender.

In the making of a high cost home loan no lender shall:

(1) Pay a contractor under a home improvement contract from the proceeds of the loan, other than:

(A) By an instrument payable to the borrower or jointly to the borrower and the contractor; or

(B) At the election of the borrower, through a third-party escrow agent in accordance with terms established in a written agreement signed by the borrower, the lender and the contractor prior to the disbursement;

(2) Sell or otherwise assign such loan without furnishing the following statement to the purchaser or assignee: “Notice: This is a loan subject to special rules under the Connecticut Abusive Home Loan Lending Practices Act. Purchasers or assignees of this loan could be liable for all claims and defenses with respect to the loan that the borrower could assert against the lender”;

(3) Charge, impose or cause to be paid, directly or indirectly, prepaid finance charges that exceed in the aggregate, the greater of five per cent of the principal amount of the loan or two thousand dollars. If the proceeds of a high cost home loan are used to refinance an existing loan, the aggregate of the prepaid finance charges for the current refinancing and any previous high cost home loan financings or financings subject to the provisions of section 36a-498a, by the same lender or affiliate of the same lender within two years of the current refinancing shall not exceed the greater of five per cent of the principal amount of the initial loan, or two thousand dollars. The provisions of this subdivision do not prohibit a lender from charging, imposing or causing to be paid, directly or indirectly, prepaid finance charges in addition to those permitted by this subdivision in connection with any additional proceeds received by the borrower in the refinancing, provided such prepaid finance charges on the additional proceeds shall not exceed five per cent of the additional proceeds. For purposes of this subdivision, “additional proceeds” means: (A) For a closed-end loan, the amount by which the new loan exceeds the current principal balance of the existing loan, and (B) for an open-end loan, the amount by which the line of credit on the new loan exceeds the maximum credit limit of the existing loan;

(4) Charge a borrower any fees to modify, renew, extend or amend a high cost home loan or defer any payment due under a high cost home loan, if after the modification, renewal, extension or amendment, the loan is still a high cost home loan, or if no longer a high cost home loan, the APR has not been reduced by at least two percentage points. For purposes of this subdivision, “fees” does not include interest that is otherwise payable and consistent with the provisions of the loan documents. The provisions of this subdivision do not prohibit a lender from charging, imposing or causing to be paid, directly or indirectly, prepaid finance charges in connection with any additional proceeds, as defined in subdivision (3) of this section, received by the borrower in connection with the modification, renewal, extension or amendment, provided the prepaid finance charges on the additional proceeds do not exceed five per cent of the additional proceeds. The provisions of this subdivision do not apply if the existing high cost home loan is sixty or more days delinquent and the modification, renewal, extension, amendment or deferral is part of a work-out process;

(5) Make such loan unless the lender reasonably believes at the time the loan is consummated that the borrower will be able to make the scheduled payments to repay the loan based upon a consideration of the borrower’s current and expected income, current obligations, employment status, and other financial resources, excluding the borrower’s equity in the dwelling that secures repayment of the loan. The borrower shall be presumed to be able to make the scheduled payments to repay the loan if at the time the loan is consummated, or at the time of the first rate adjustment in the case of a lower introductory interest rate, the borrower’s monthly debts, including amounts owed under the mortgage, do not exceed fifty per cent of the borrower’s monthly gross income, as verified by the borrower’s signed financial statement, a credit report, and payment records for employment income;

(6) Advertise that refinancing preexisting debt with a high cost home loan will reduce a borrower’s aggregate monthly debt payment without also disclosing that the high cost home loan may increase both the borrower’s aggregate number of monthly debt payments and the aggregate amount paid by the borrower over the term of the high cost home loan;

(7) Recommend or encourage default or further default by a borrower on an existing loan or other debt, prior to the closing of a high cost home loan that refinances all or any portion of such existing loan or debt;

(8) Make such loan to a borrower that refinances an existing loan unless the high cost home loan provides a benefit to the borrower considering all of the circumstances, including the terms of both the new and refinanced loans, the cost of the new loan, and the borrower’s circumstances;

(9) Make such loan with an interest rate that is unconscionable. A lender shall base the interest rate for a high cost home loan on proper and reasonable factors including, but not limited to, creditworthiness, other risk related standards and sound underwriting. For purposes of this subdivision, an interest rate that is not based on such factors, or that significantly deviates from industry standards for making that type of high cost home loan, shall be deemed unconscionable; and

(10) Charge and retain fees paid by the borrower for services that are not actually performed, or which are not bona fide and reasonable.

(P.A. 01-34, S. 7.)



Section 36a-746f - Purchase of insurance by buyer.

Section 36a-746f is repealed, effective July 1, 2008.

(P.A. 01-34, S. 8; P.A. 03-61, S. 8; P.A. 08-176, S. 84.)



Section 36a-746g - Refund or credit of charges.

The lender and any assignee of the lender shall have the obligation, jointly and severally, to refund or credit the borrower for any default charges or prepaid finance charges collected in excess of the limits set forth in sections 36a-746c and 36a-746e.

(P.A. 01-34, S. 9; P.A. 08-176, S. 65.)

History: P.A. 08-176 deleted provision re prepayment penalties, effective July 1, 2008.



Section 36a-755 - (Formerly Sec. 36-9h). Mortgage appraisal practices. Definitions. Regulations.

(a) As used in this section:

(1) “Applicant” means a natural person who applies for a mortgage loan;

(2) “Financial institution” means a bank, out-of-state bank, Connecticut credit union, federal credit union, out-of-state credit union, mortgage lender, mortgage correspondent lender or mortgage broker licensee; and

(3) “Mortgage loan” means a loan to be secured by a mortgage on one, two, three or four family residential real property, including a unit of a condominium.

(b) Any financial institution which directly or indirectly imposes a fee on any applicant for an appraisal on real property to secure a mortgage loan shall make available to such applicant at no charge a copy of the appraisal report promptly after the financial institution’s receipt of the applicant’s written request for a copy of the appraisal report, provided the financial institution receives the written request not later than ninety days after the financial institution has provided the applicant with notice of action taken on the applicant’s application or not later than ninety days after the application is withdrawn by the applicant, as applicable.

(c) Any financial institution which directly or indirectly imposes a fee on any applicant for an appraisal shall either (1) notify such applicant in writing of the availability of a copy of the appraisal report or (2) provide such applicant with a copy of the appraisal report at no charge, such notice or copy to be provided not later than ten days after receipt of the appraisal report, but in any event not later than the date on which the sale of such property is to be consummated.

(d) Any person who prepares such appraisal report shall not be liable to any person with whom the preparer has not contracted to make such appraisal report for opinions or facts stated in or omitted from such appraisal report, unless such statement or omission results from intentional misrepresentation.

(e) The commissioner may adopt such regulations pursuant to chapter 54 as the commissioner deems necessary to carry out the provisions of this section.

(P.A. 78-157, S. 1–5, 7; 78-303, S. 85, 136; P.A. 87-6; 87-9, S. 2, 3; P.A. 88-262, S. 2, 3; P.A. 94-122, S. 322, 340; May 25 Sp. Sess. P.A. 94-1, S. 105, 130; P.A. 08-176, S. 75.)

History: P.A. 78-303 allowed substitution of banking commissioner for bank commissioner to achieve conformity with changes enacted under P.A. 77-614; P.A. 87-6 redefined “financial institution” in Subsec. (a) to include federally chartered institutions and first and second mortgage lenders; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 88-262 amended Subsec. (b) to require that copies of appraisal reports be made available to mortgage applicants at no charge and deleted provisions in Subsec. (b) re fees for copies of appraisal reports; (Revisor’s note: In 1991 the word “the” was inserted editorially by the Revisors before “commissioner” in Subsec. (a)(4)); P.A. 94-122 deleted the definition of “commissioner”, reordered the definitions, added language at the end of Subsec. (b) specifying that the lender must make the appraisal report available promptly after receiving the applicant’s written request for a copy within a ninety-day time period, gave lenders the option of giving the applicant a copy of the report whether or not requested in Subsec. (c), and made technical changes, effective January 1, 1995; May 25 Sp. Sess. P.A. 94-1 made technical changes to Subsec. (a), effective January 1, 1994, and applicable January 1, 1995; Sec. 36-9h transferred to Sec. 36a-755 in 1995; P.A. 08-176 redefined “financial institution” in Subdiv. (2) to include references to “mortgage correspondent lender” and “mortgage broker” and to make technical changes, effective July 1, 2008.



Section 36a-756 - (Formerly Sec. 36-9t). Title insurance as condition of mortgage on residential real estate prohibited.

No bank or out-of-state bank shall, in connection with any application for a mortgage loan in this state which is secured by mortgage on residential real estate located in this state, require any prospective mortgagor to obtain by purchase or otherwise an owner’s title insurance policy as a condition for the granting of such mortgage.

(P.A. 83-61; P.A. 94-122, S. 335, 340.)

History: P.A. 94-122 made a technical change, effective January 1, 1995; Sec. 36-9t transferred to Sec. 36a-756 in 1995.



Section 36a-757 - (Formerly Sec. 36-9u). Mortgage insurance requirements limited.

No mortgage lender shall, in connection with any application for a mortgage loan in this state which is secured by mortgage on residential real estate located in this state, require any prospective mortgagor to obtain by purchase or otherwise a fire insurance policy, flood insurance policy, other extended coverage policy, or any combination thereof, in excess of the replacement value of the covered premises as a condition for the granting of such mortgage.

(P.A. 84-212; P.A. 00-95.)

History: Sec. 36-9u transferred to Sec. 36a-757 in 1995; P.A. 00-95 added “flood insurance policy, other extended coverage policy, or any combination thereof”.



Section 36a-758 - (Formerly Sec. 36-9y). Payment of loan proceeds by certified, bank treasurer’s or cashier’s check or by wire transfer.

Any person who makes any first mortgage loan, as defined in section 36a-485, or any secondary mortgage loan, as defined in section 36a-485, shall, at the time of consummation of such loan or at the termination of any right to rescind the loan transaction under 12 CFR 226, as amended from time to time, whichever is later, pay the loan proceeds to the mortgagor, to the mortgagor’s attorney, to the mortgagee’s attorney or to any other person specified in any settlement statement, any written agreement between the mortgagor and the mortgagee or any written instruction of the mortgagor, by a certified, bank treasurer’s or cashier’s check or by means of wire transfer.

(P.A. 85-430; P.A. 92-12, S. 8; P.A. 94-122, S. 323, 340; P.A. 07-91, S. 12; P.A. 08-176, S. 66.)

History: P.A. 92-12 made a technical change; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-9y transferred to Sec. 36a-758 in 1995; P.A. 07-91 required any person who makes any first or secondary mortgage loan to pay loan proceeds at time of consummation of such loan or at termination of right to rescind and allowed payment of proceeds to any person specified in any settlement statement, written agreement between the mortgagor and mortgagee or written instruction of mortgagor; P.A. 08-176 made technical changes, effective July 1, 2008.



Section 36a-758a - Payment of first or secondary mortgage loan proceeds by wire transfer. Time limits. Penalties.

Section 36a-758a is repealed, effective October 1, 2007.

(P.A. 02-112, S. 1, 2; P.A. 03-23, S. 1; 03-84, S. 80; P.A. 07-91, S. 38.)



Section 36a-759 - (Formerly Sec. 36-4). Minority of veterans, spouses and widows for purposes of the Servicemen’s Readjustment Act.

The disability of minority of any person otherwise eligible for a loan, or guaranty or insurance of a loan, pursuant to the act of the Congress of the United States entitled the Servicemen’s Readjustment Act of 1944, as from time to time amended, and of the minor spouse or unmarried widow of any eligible veteran, in connection with any transaction entered into pursuant to that act, shall not affect the binding effect of any obligation incurred by such eligible person or spouse or widow as an incident to any such transaction, including incurring of indebtedness and acquiring, encumbering, selling, releasing or conveying property, or any interest therein, if all or part of any such obligation is guaranteed or insured by the federal government or the Administrator of Veterans’ Affairs pursuant to that act; or, if the administrator is the creditor, by reason of a loan or a sale pursuant to that act. This section shall not create, or render enforceable, any other or greater rights or liabilities than would exist if such person, such spouse or such widow were not a minor.

(1953, S. 2780d; P.A. 94-122, S. 324, 340.)

History: P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 36-4 transferred to Sec. 36a-759 in 1995.



Section 36a-759a - Compliance with John Warner National Defense Authorization Act for Fiscal Year 2007. Limit on interest rate charged on consumer credit to members of armed services.

Each financial institution shall comply with the applicable provisions of Section 670 of the John Warner National Defense Authorization Act for Fiscal Year 2007, Public Law 109-364, and 32 CFR 232, as amended from time to time, that limit the interest rate that may be charged on consumer credit to members of the armed services and their dependents. Whenever it appears that any financial institution has violated, is violating or is about to violate any of such applicable provisions, the commissioner may take action against such financial institution in accordance with sections 36a-50 and 36a-52. The Banking Commissioner may enter into agreements with the United States Department of Defense to enhance the communication and exchange of information relating to financial institutions to achieve prompt and effective resolution and redress of consumer complaints and alleged violations of Section 670 of the John Warner National Defense Authorization Act for Fiscal Year 2007, Public Law 109-364, and 32 CFR 232, as amended from time to time. For purposes of this section “financial institution” means any Connecticut bank, Connecticut credit union or other person whose lending activities in this state are subject to 32 CFR 232, as amended from time to time.

(P.A. 09-100, S. 10.)

History: P.A. 09-100 effective June 3, 2009.



Section 36a-760 - Nonprime home loans: Definitions; applicability.

(a) As used in this section and sections 36a-760a to 36a-760j, inclusive:

(1) “APR” has the same meaning as provided in section 36a-746a;

(2) “CHFA loan” means a loan made, insured, purchased, subsidized or guaranteed by the Connecticut Housing Finance Authority;

(3) “FHA loan” means a loan made, insured, purchased, subsidized or guaranteed by the Federal Housing Administration;

(4) “First mortgage loan” has the same meaning as provided in section 36a-485;

(5) “Lender” means any person engaged in the business of the making of mortgage loans who is required to be licensed by the Department of Banking under chapter 668, or such person’s successors or assigns, and also means any bank, out-of-state bank, Connecticut credit union, federal credit union, out-of-state credit union, or an operating subsidiary of a federal bank or a federally chartered out-of-state bank where such subsidiary engages in the business of making mortgage loans, and their successors and assigns, but does not include any mortgage broker, as defined in this section, or any mortgage loan originator, as defined in section 36a-485;

(6) “Mortgage broker” means any person, other than a lender, who (A) for a fee, commission or other valuable consideration, negotiates, solicits, arranges, places or finds a mortgage, and (B) who is required to be licensed by the Department of Banking under chapter 668, or such person’s successors or assigns;

(7) “Nonprime home loan” means any loan or extension of credit, excluding an open-end line of credit, and further excluding a reverse mortgage transaction, as defined in 12 CFR 226.33, as amended from time to time:

(A) In which the borrower is a natural person;

(B) The proceeds of which are to be used primarily for personal family or household purposes;

(C) In which the loan is secured by a mortgage upon any interest in one-to-four family residential real property located in this state which is, or when the loan is made, intended to be used or occupied by the borrower as a principal residence;

(D) In which the principal amount of the loan does not exceed four hundred seventeen thousand dollars;

(E) Where the loan is not a CHFA loan; and

(F) In which the conditions set forth in clauses (i) and (ii) of this subparagraph apply, subject to any adjustments made pursuant to clause (iii) of this subparagraph:

(i) The difference, at the time of consummation, between the APR for the loan and the conventional mortgage rate is either equal to or greater than (I) one and three-quarters percentage points, if the loan is a first mortgage loan, or (II) three and three-quarters percentage points, if the loan is a secondary mortgage loan. For purposes of such calculation, “conventional mortgage rate” means the most recent contract interest rate on commitments for fixed-rate mortgages published by the Board of Governors of the Federal Reserve System in its statistical release H.15, or any publication that may supersede it, during the week preceding the week in which the interest rate for the loan is set. For purposes of determining the beginning of each weekly period, the first day of each week shall be the effective date for the applicable prime offer rate, as of the date the interest rate is set, as determined in accordance with subparagraph (F)(ii) of this subdivision.

(ii) The difference, at the time of consummation, between the APR for the loan or extension of credit and the average prime offer rate for a comparable transaction, as of the date the interest rate is set, is greater than one and one-half percentage points if the loan is a first mortgage loan or three and one-half percentage points if the loan is a secondary mortgage loan. For purposes of this subparagraph, “average prime offer rate” has the meaning as provided in 12 CFR 226.35, as amended from time to time. For purposes of subparagraphs (F)(i) and (F)(ii) of this subdivision, the date the interest rate is set is the last date the interest rate is set, provided the rate is adjusted on or before consummation.

(iii) The commissioner shall have the authority, after consideration of the relevant factors, to increase the percentages set forth in clauses (i) and (ii) of this subparagraph. For purposes of this clause, the relevant factors to be considered by the commissioner shall include, but not be limited to, the existence and amount of increases in fees or charges in connection with purchases of mortgages by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation and increases in fees or charges imposed by mortgage insurers and the impact, including the magnitude of the impact, that such increases have had, or will likely have, on APRs for mortgage loans in this state. When considering such factors, the commissioner shall focus on those increases that are related to the deterioration in the housing market and credit conditions. The commissioner may refrain from increasing such percentages if it appears that lenders are increasing interest rates or fees in bad faith or if increasing the percentages would be contrary to the purposes of sections 36a-760 to 36a-760f, inclusive. No increase authorized by the commissioner to a particular percentage shall exceed one-quarter of one percentage point, and the total of all increases to a particular percentage under this clause shall not exceed one-half of one percentage point. No increase shall be made unless: (I) The increase is noticed in the Banking Department Bulletin and the Connecticut Law Journal, and (II) a public comment period of twenty days is provided. Any increase made under this clause shall be reduced proportionately when the need for the increase has diminished or no longer exists. The commissioner, in the exercise of his discretion, may authorize an increase in the percentages with respect to all loans or just with respect to a certain class or classes of loans;

(8) “Open-end line of credit” means a mortgage extended by a lender under a plan in which: (A) The lender reasonably contemplates repeated transactions; (B) the lender may impose a finance charge from time to time on an outstanding unpaid balance; (C) the amount of credit that may be extended to the consumer during the term of the plan, up to any limit set by the lender, is generally made available to the extent that any outstanding balance is repaid; and (D) none of the proceeds of the open-end line of credit are used at closing to (i) purchase the borrower’s primary residence, or (ii) refinance a mortgage loan that had been used by the borrower to purchase the borrower’s primary residence;

(9) “Secondary mortgage loan” has the same meaning as provided in section 36a-485.

(b) The provisions of sections 36a-760a to 36a-760i, inclusive, shall be applicable to nonprime home loans and mortgages, as appropriate, for which applications have been received on or after August 1, 2008.

(P.A. 08-176, S. 21; P.A. 09-207, S. 3; 09-209, S. 43; P.A. 10-32, S. 114; June Sp. Sess. P.A. 10-1, S. 47; P.A. 11-216, S. 45.)

History: P.A. 08-176 effective July 1, 2008; P.A. 09-207 amended Subsec. (a) by deleting former Subdiv. (1) defining “commissioner”, adding new Subdiv. (1) defining “APR” and redefining “nonprime home loan” in Subdiv. (7); P.A. 09-209 deleted former Subdiv. (1) defining “commissioner” and added new Subdiv. (1) defining “APR” in Subsec. (a); P.A. 10-32 made technical changes in Subsec. (a)(5) and (6), effective May 10, 2010; June Sp. Sess. P.A. 10-1 amended Subsec. (a)(7) (D) to delete provision re period applicable to $417,000 loan limit and delete provision re conforming loan limit for loan originated on or after July 1, 2010, effective June 22, 2010; P.A. 11-216 amended Subsec. (a) by redefining “nonprime home loan” in Subdiv. (7), deleting former Subdiv. (9) re definition of “residential property” and redesignating existing Subdiv. (10) as Subdiv. (9), effective July 13, 2011.



Section 36a-760a - Duties of lenders and mortgage brokers relating to nonprime home loans.

(a) A lender shall not engage in conduct in any transaction, practice or course of business in connection with the making of a nonprime home loan that is misleading, deceptive or untruthful.

(b) Lenders and mortgage brokers shall have a duty of good faith with respect to the performance of any contract with a borrower relative to a nonprime home loan. For purposes of this subsection, the duty of good faith is the same as the obligation imposed pursuant to section 42a-1-304 and includes the observance of reasonable common standards of fair dealing. The provisions of this subsection cannot be waived.

(c) In connection with a nonprime home loan that is a first mortgage loan, a lender shall provide the borrower with a notice or letter that generally describes the terms of the transaction. Such notice or letter shall be provided no later than three business days prior to the closing, unless the borrower expressly requests an expedited closing and the lender has not yet, acting in good faith, provided the letter or notice. In cases where a letter or notice is required, the lender shall notify the borrower, within a reasonable time period, of any subsequent material changes to the terms of the transaction. The provisions of this subsection cannot be waived.

(P.A. 08-176, S. 22.)

History: P.A. 08-176 effective July 1, 2008.



Section 36a-760b - Analysis of obligor’s ability to pay.

(a) No lender shall make a nonprime home loan unless the lender reasonably believes, at the time the loan is consummated, that one or more of the obligors, when considered individually or collectively, will be able to make the scheduled payments to repay the loan, and to pay related real estate taxes and insurance premiums, based upon a consideration of the obligor’s current and expected income, current and expected obligations as disclosed by the obligor, or otherwise known to the lender, including subordinate mortgages made contemporaneously, homeowner’s fees, condominium fees, employment status and other financial resources, excluding the equity in the dwelling that secures repayment of the loan. Notwithstanding the provisions of this subsection, in the case of a bridge loan, a lender may consider the equity in the dwelling as a source of repayment for the loan.

(b) A lender’s analysis of an obligor’s ability to repay under subsection (a) of this section may utilize commercially recognized underwriting standards and methodologies, including automated underwriting systems, provided they comply with the requirements of this subsection and subsection (a) of this section. In determining an obligor’s ability to repay a nonprime home loan, the lender shall take reasonable steps to verify the accuracy and completeness of information provided by or on behalf of the obligor using tax returns, consumer reports, payroll receipts, bank records, reasonable alternative methods or reasonable third-party verification. In determining an obligor’s ability to repay a nonprime home loan according to its terms when the loan has an adjustable rate feature, the lender shall underwrite the repayment schedule assuming that the interest rate is a fixed rate equal to the fully indexed interest rate at the time of consummation, or within fifteen days thereof, without considering any initial discounted rate. For purposes of this subsection, the “fully indexed rate” means the interest rate that would have been applied had the initial interest rate been determined by the application of the same interest rate formula that applies under the terms of the loan documents to subsequent interest rate adjustments, disregarding any limitations on the amount by which the interest rate may change at any one time. In determining an obligor’s ability to repay a nonprime home loan that is not fully amortizing by its terms, the lender shall underwrite the loan based on a fully amortizing repayment schedule based on the maturity set forth in the note.

(c) This section shall not apply to FHA loans.

(P.A. 08-176, S. 23.)

History: P.A. 08-176 effective July 1, 2008.



Section 36a-760c - Prohibition against making nonprime home loan when proceeds used to pay off special mortgage.

(a) No lender shall make a nonprime home loan where all or a portion of the proceeds are used to fully or partially pay off a special mortgage on the same property unless the borrower has obtained a written certification from a counselor with an independent third-party nonprofit organization approved by the United States Department of Housing and Urban Development that the borrower has received mortgage counseling. For purposes of this section, “special mortgage” means a loan originated, subsidized or guaranteed by or through a state, federal, tribal or local government, or nonprofit organization.

(b) The prohibition in subsection (a) of this section shall not apply where the borrower provides the lender with a statement from an organization described in subsection (a) of this section, on the organization’s letterhead, stating that the required counseling is not available for at least thirty days from the date of the request for counseling.

(c) For purposes of this section, a lender shall make a good-faith effort to determine whether the loan to be refinanced is a special mortgage, but shall not be required to obtain the certification in subsection (a) of this section if the lender: (1) Makes a good-faith inquiry to the current holder or servicer of the loan and to the borrower as to whether the loan is a special mortgage; and (2) does not receive an affirmative response from either the current holder or servicer of the loan or the borrower indicating that it is a special mortgage.

(P.A. 08-176, S. 24.)

History: P.A. 08-176 effective July 1, 2008.



Section 36a-760d - Requirements for making nonprime home loans.

A lender shall not make a nonprime home loan unless:

(1) With respect to nonprime home loans that are first mortgage loans for which the lender receives an application on or after April 1, 2010, the lender requires and collects a monthly escrow for the payment of real property taxes and homeowner’s insurance. The provisions of this subdivision shall not apply to: (A) FHA loans; or (B) a nonprime home loan product which, in good faith, is generally designed and marketed to the public as a subordinate lien home equity loan product but is secured by a first mortgage loan;

(2) To the extent applicable, the lender obtains the written certification or statement under section 36a-760c; and

(3) The lender mailed or delivered to applicants, no later than the date three business days after the date of receipt of a completed application for a nonprime home loan, a notice containing a toll-free number that can be used to obtain a list of nonprofit housing counselors approved by the United States Department of Housing and Urban Development. For purposes of this subdivision, a lender may use the toll-free number which satisfies the requirements of Section 106(c)(5) of the Housing and Urban Development Act of 1968 (12 USC 1701(x) Section (c)(5)). No borrower shall have a private right of action for the lender’s failure to deliver, on a timely basis, a notice required by this subdivision.

(P.A. 08-176, S. 25; Sept. Sp. Sess. P.A. 09-7, S. 98.)

History: P.A. 08-176 effective July 1, 2008; Sept. Sp. Sess. P.A. 09-7 amended Subdiv. (1) by substituting “for which the lender receives an application on or after April 1, 2010” for “originated on or after January 1, 2010”, and amended Subdiv. (3) by making technical changes, effective October 5, 2009.



Section 36a-760e - Restrictions on provisions in nonprime home loans.

(a) A lender shall not offer a nonprime home loan that contains:

(1) A prepayment penalty, except that this prohibition shall not apply to FHA loans;

(2) A provision requiring a borrower, whether acting individually or on behalf of others similarly situated, to assert any claim or defense in a nonjudicial forum that: (A) Utilizes principles which are inconsistent with the law as set forth in the general statutes or common law; (B) limits any claim or defense the borrower may have; or (C) is less convenient, more costly or more dilatory for the resolution of a dispute than a judicial forum established in this state where the borrower may otherwise properly bring a claim or defense;

(3) For a loan with a term of less than seven years, a payment schedule with regular periodic payments that when aggregated do not fully amortize the outstanding principal balance, except that this limitation does not apply to a loan with maturities of less than one year if the purpose of the loan is a bridge loan, as used in 12 CFR 226.32, as amended from time to time, connected with the acquisition or construction of a dwelling intended to become the borrower’s principal dwelling;

(4) A payment schedule with regular periodic payments that cause the principal balance to increase;

(5) A payment schedule that consolidates more than two periodic payments and pays them in advance from the proceeds, unless such payments are required to be escrowed by a governmental agency;

(6) Default charges in excess of five per cent of the amount in default; or

(7) A call provision that permits the lender, in its sole discretion, to accelerate the indebtedness. This prohibition shall not apply when repayment of the loan is accelerated by bona fide default, pursuant to a due-on-sale clause provision or pursuant to another provision of the loan agreement unrelated to the payment schedule, including, but not limited to, bankruptcy or receivership.

(b) If a nonprime home loan contains a provision that violates subsection (a) of this section, that provision shall be void and unenforceable, provided the lender received the application for such nonprime home loan on or after October 1, 2009.

(P.A. 08-176, S. 26; P.A. 09-207, S. 4; Sept. Sp. Sess. P.A. 09-7, S. 97.)

History: P.A. 08-176 effective July 1, 2008; P.A. 09-207 amended Subsec. (a) by deleting former Subdiv. (2), redesignating existing Subdiv. (3) as Subdiv. (2) and adding Subdivs. (3) to (7) re payment schedules, default charges and indebtedness acceleration prohibitions and made technical changes in Subsec. (b); Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) by adding “provided the lender received the application for such nonprime home loan on or after October 1, 2009”, effective October 5, 2009.



Section 36a-760f - Prohibition against dividing or structuring loan to avoid application of nonprime home loan statutory provisions.

No lender or mortgage broker shall attempt in bad faith to avoid the application of sections 36a-760a to 36a-760h, inclusive, by dividing any loan transaction into separate parts or to structure in bad faith a residential mortgage loan transaction as an open-end loan for the purpose of evading the applicable provisions of sections 36a-760a to 36a-760h, inclusive, when the loan would have been a nonprime home loan if the loan had been structured as a closed-end loan.

(P.A. 08-176, S. 27.)

History: P.A. 08-176 effective July 1, 2008.



Section 36a-760g - Restrictions on making and financing under nonprime home loans. Curing of defaults.

(a) As used in this section and section 36a-760h, the term “mortgage” means a mortgage deed or other instrument that constitutes a first or secondary consensual lien upon any interest in one-to-four family residential real property located in this state, that is, or when the loan is made, intended to be occupied by the borrower as a principal residence. “Mortgage” includes, but is not limited to, a nonprime home loan.

(b) A lender shall not make and a mortgage broker shall not offer a nonprime home loan that refinances a mortgage unless the nonprime home loan provides or is expected to provide a tangible net benefit to the borrower. A lender or mortgage broker shall not take any action that recommends or encourages a default on an existing mortgage or other debt prior to and in connection with the closing or planned closing of a new nonprime home loan that refinances all or any portion of the existing loan or debt.

(c) A lender may not finance, directly or indirectly in connection with a mortgage, any credit life, credit disability, credit unemployment or credit property insurance, or any other life or health insurance or any payments directly or indirectly for any debt cancellation or suspension agreement or contract, except that insurance premiums or debt cancellation or suspension fees calculated and paid on a monthly basis or through regularly scheduled periodic payments shall not be considered financed by the lender for the purposes of this subsection.

(d) If all defaults in connection with a nonprime home loan are cured after the initiation of any action to foreclose, but prior to the entry of judgment, the lender shall take steps as necessary to terminate the foreclosure proceeding or other action. The lender may require that the borrower pay any reasonable costs actually incurred by the lender in connection with the default and protecting its rights in the property, including any costs related to collection, foreclosure and termination of the proceeding or other action. Cure of default reinstates the borrower to the same position as if the default had not occurred and nullifies, as of the date of the cure, any acceleration of any obligation under the security instrument or note arising from the default. The borrower’s right to reinstatement, as described in this subsection, may not be exercised by the borrower on more than two occasions over the course of twenty-four consecutive months.

(P.A. 08-176, S. 28.)

History: P.A. 08-176 effective July 1, 2008.



Section 36a-760h - Additional duties of mortgage brokers.

A mortgage broker, in addition to duties imposed by federal statutes, other provisions of the general statutes or at common law, shall: (1) Use reasonable care, skill and diligence in performing the mortgage broker’s duties and shall act in good faith and fair dealing in all transactions with the borrower; (2) make reasonable good faith efforts to secure a mortgage that is in the reasonable interests of the borrower considering all the circumstances reasonably available to the mortgage broker, including, but not limited to, the rates, points, fees, charges, costs and product type; (3) ensure that the cost of credit is reasonably appropriate considering the borrower’s level of creditworthiness and other bona fide underwriting concerns; and (4) notify, before the closing, each lender of the payment obligations associated with each of the other lender’s loans if the mortgage broker knows that more than one mortgage will be made by different lenders contemporaneously to a borrower secured by the same real property. The duties under this section may not be waived.

(P.A. 08-176, S. 29.)

History: P.A. 08-176 effective July 1, 2008.



Section 36a-760i - Court action based on lender’s failure to comply with statutory requirements.

(a) A borrower who has been injured by a violation of sections 36a-760a to 36a-760h, inclusive, may bring a claim in a court of competent jurisdiction by the date three years after the date of the closing for the following: The greater of actual damages or one thousand dollars; and costs and reasonable attorney’s fees, unless:

(1) By the date ninety days after the date of the loan closing and prior to the commencement of any action against a lender under this section, the borrower is notified by the lender of the compliance failure, the lender tenders appropriate restitution and the lender either (A) makes the nonprime home loan comply with the applicable provisions of sections 36a-760a to 36a-760h, inclusive; or (B) changes the terms of the mortgage in a manner beneficial to the borrower so that the mortgage will no longer be considered a nonprime home loan subject to the provisions of sections 36a-760a to 36a-760h, inclusive; or

(2) The lender is able to show by a preponderance of evidence that the compliance failure was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid such errors. For the purposes of this subdivision, the phrase “bona fide error” includes, but is not limited to, a clerical, calculation, printing, computer malfunction or programming error, but does not include an error of legal judgment with respect to a lender’s obligations under the relevant provisions of sections 36a-760a to 36a-760h, inclusive. In actions where the compliance failure has caused material injury to the borrower, the lender shall also be able to show that it cured the compliance failure or otherwise undertook reasonable remedial steps to address or compensate for the injury; or

(3) The lender and borrower otherwise reach a mutual agreement on an appropriate remedy or curative action.

(b) In addition, the court may grant an injured borrower such relief as it deems just and equitable.

(c) A borrower or mortgagor may assert fraud and any violation of sections 36a-760a to 36a-760h, inclusive, which causes material injury to a borrower as a counterclaim or defense to foreclosure by the date six years after the date of the closing.

(d) Nothing in this section shall be construed as creating or permitting a cause of action or defense or counterclaim against an assignee of a nonprime home loan or other mortgage loan with respect to a violation of sections 36a-760a to 36a-760h, inclusive, by the originating lender or mortgage broker.

(P.A. 08-176, S. 30.)

History: P.A. 08-176 effective July 1, 2008.



Section 36a-760j - Prohibition against influencing real estate appraisals.

No person shall influence real estate appraisals of residential property. For the purposes of this section, “influence real estate appraisals” means to directly or indirectly cause or attempt to cause, through coercion, extortion, inducement, bribery, intimidation, compensation, instruction or collusion, the value assigned to the residential property to be based on any factor other than the independent judgment of the person who prepares the appraisal.

(P.A. 08-176, S. 81; P.A. 09-209, S. 26; P.A. 11-216, S. 46; P.A. 12-96, S. 34.)

History: P.A. 08-176 effective July 1, 2008; P.A. 09-209 changed “A mortgage broker shall not influence” to “No person shall influence”, effective July 31, 2009; P.A. 11-216 added “means to directly or indirectly coerce, influence or otherwise encourage an appraiser to misstate or misrepresent the value of residential property and”, effective July 13, 2011; P.A. 12-96 replaced definition of “influence residential real estate appraisals” with definition of “influence real estate appraisals”, effective June 8, 2012.



Section 36a-770 - (Formerly Sec. 42-83).*(See end of section for amended version of subdivision (12) of subsection (c) and effective date.) Applicability of Uniform Commercial Code. Filing and recording. Definitions.

(a) The Uniform Commercial Code. A transaction subject to sections 36a-770 to 36a-788, inclusive, 42-100b and 42-100c is also subject to the Uniform Commercial Code, title 42a, but in case of any conflict the provisions of sections 36a-770 to 36a-788, inclusive, 42-100b and 42-100c shall control.

(b) Filing and recording. Section 42a-9-310 determines the need for filing or recording to perfect a security interest, section 42a-9-317 determines the persons who take subject to an unperfected security interest, and sections 42a-9-311 and 42a-9-501 to 42a-9-526, inclusive, determine the place for such filing or recording.

(c) Definitions. As used in sections 36a-770 to 36a-788, inclusive, 42-100b and 42-100c, unless the context otherwise requires:

(1) “Boat” means any watercraft, as defined in section 22a-248, other than a seaplane, used or capable of being used as a means of transportation on water, by any power including muscular.

(2) “Cash price” means the total amount in dollars at which the seller and buyer agreed the seller would transfer unqualified title to the goods, if the transaction were a cash sale instead of a sale under a retail installment contract.

(3) “Commercial vehicle” means any domestic or foreign truck or truck tractor of ten thousand or more pounds gross vehicular weight or any trailer or semitrailer designed for use in connection with any truck or truck tractor of ten thousand or more pounds gross vehicular weight and which is not used primarily for personal, family or household use.

(4) “Filing fee” means the fee prescribed by law for filing, recording or otherwise perfecting and releasing or satisfying a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, retained or created by a retail installment contract or installment loan contract.

(5) “Finance charge” means the amount in excess of the cash price of the goods agreed upon by the retail seller and the retail buyer, to be paid by the retail buyer for the privilege of purchasing the goods under the retail installment contract or installment loan contract.

(6) “Goods” means (A) “consumer goods”, as defined in subdivision (23) of subsection (a) of section 42a-9-102 and motor vehicles included under such definition, having an aggregate cash price of fifty thousand dollars or less, and (B) “equipment”, as defined in subdivision (33) of subsection (a) of section 42a-9-102, having an aggregate cash price of sixteen thousand dollars or less, provided such consumer goods or such equipment is included in one retail installment contract or installment loan contract.

(7) “Installment loan contract” means any agreement made in this state to repay in installments the amount loaned or advanced to a retail buyer for the purpose of paying the retail purchase price of goods and by virtue of which a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, is taken in the goods for the payment of the amount loaned or advanced. For purposes of this subdivision, “installment loan contract” does not include agreements to repay in installments loans made by the United States or any department, agency or instrumentality thereof.

(8) “Lender” means a person who extends or offers to extend credit to a retail buyer under an installment loan contract.

(9) A retail installment contract or installment loan contract is “made in this state” if: (A) An offer or agreement is made in Connecticut by a retail seller or a lender to sell or extend credit to a resident retail buyer, including, but not limited to, any verbal or written solicitation or communication to sell or extend credit originating outside the state of Connecticut but forwarded to and received in Connecticut by a resident retail buyer; or (B) an offer to buy or an application for extension of credit, or an acceptance of an offer to buy or to extend credit, is made in Connecticut by a resident retail buyer, regardless of the situs of the contract which may be specified therein, including, but not limited to, any verbal or written solicitation or communication to buy or to have credit extended, originating within the state of Connecticut but forwarded to and received by a retail seller or a lender outside the state of Connecticut. For purposes of this subdivision, a “resident retail buyer” means a retail buyer who is a resident of the state of Connecticut.

(10) “Motor vehicle” means any device in, upon or by which any person or property is or may be transported or drawn upon a highway by any power other than muscular. For purposes of this subdivision, “motor vehicle” does not include self-propelled wheelchairs and invalid tricycles, tractors, power shovels, road machinery, implements of husbandry and other agricultural machinery, or other machinery not designed primarily for highway transportation but which may incidentally transport persons or property on a highway, or devices which move upon or are guided by a track or travel through the air.

(11) “Retail buyer” means a person who buys or agrees to buy one or more articles of goods from a retail seller not for the purpose of resale or lease to others in the course of business and who executes a retail installment contract or an installment loan contract in connection therewith.

*(12) “Retail installment contract” means any security agreement, as defined in subdivision (73) of subsection (a) of section 42a-9-102, made in this state, including one in the form of a mortgage, conditional sale contract or other instrument evidencing an agreement to pay the retail purchase price of goods, or any part thereof, in installments over a period of time and pursuant to which a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, is retained or taken by the retail seller for the payment of the amount of such retail installment contract. For purposes of this subdivision, “retail installment contract” does not include a rent-to-own agreement, as defined in section 42-240.

(13) “Retail installment sale” means any sale evidenced by a retail installment contract or installment loan contract wherein a retail buyer buys goods from a retail seller at a time sale price payable in two or more installments. The cash price of the goods, the amount, if any, included for other itemized charges which are included in the amount of the credit extended but which are not part of the finance charge under sections 36a-675 to 36a-685, inclusive, and the finance charge shall together constitute the time sale price. For purposes of this subdivision, “retail installment sale” does not include a rent-to-own agreement, as defined in section 42-240.

(14) “Retail seller” means a person who sells or agrees to sell one or more articles of goods under a retail installment contract to a retail buyer.

(15) “Sales finance company” means any person engaging in this state in the business, in whole or in part, of acquiring retail installment contracts from retail sellers or installment loan contracts from holders thereof, by purchase, discount or pledge, or by loan or advance to the holder of either on the security thereof, or otherwise.

(1949 Rev., S. 6698; 1949, 1955, S. 2862d; November, 1955, N218; 1957, P.A. 357, S. 1; March, 1958, P.A. 27, S. 33; 1959, P.A. 495; 589, S. 2; 1961, P.A. 116, S. 20; 1969, P.A. 454, S. 28; P.A. 77-317; 77-604, S. 52, 84; P.A. 78-313, S. 1, 3; P.A. 81-158, S. 13, 17; P.A. 82-18, S. 2, 4; P.A. 89-210, S. 1; P.A. 91-162, S. 15, 18; P.A. 93-39; P.A. 94-122, S. 325, 340; 94-134, S. 1, 3; May 25 Sp. Sess. P.A. 94-1, S. 109, 130; P.A. 01-132, S. 170; P.A. 03-19, S. 85; 03-62, S. 21; P.A. 05-109, S. 49.)

*Note: On and after July 1, 2013, subdivision (12) of subsection (c) of this section, as amended by section 28 of public act 11-108, is to read as follows:

“(12) “Retail installment contract” means any security agreement, as defined in subdivision (74) of subsection (a) of section 42a-9-102, made in this state, including one in the form of a mortgage, conditional sale contract or other instrument evidencing an agreement to pay the retail purchase price of goods, or any part thereof, in installments over a period of time and pursuant to which a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, is retained or taken by the retail seller for the payment of the amount of such retail installment contract. For purposes of this subdivision, “retail installment contract” does not include a rent-to-own agreement, as defined in section 42-240.”

(1949 Rev., S. 6698; 1949, 1955, S. 2862d; November, 1955, N218; 1957, P.A. 357, S. 1; March, 1958, P.A. 27, S. 33; 1959, P.A. 495; 589, S. 2; 1961, P.A. 116, S. 20; 1969, P.A. 454, S. 28; P.A. 77-317; 77-604, S. 52, 84; P.A. 78-313, S. 1, 3; P.A. 81-158, S. 13, 17; P.A. 82-18, S. 2, 4; P.A. 89-210, S. 1; P.A. 91-162, S. 15, 18; P.A. 93-39; P.A. 94-122, S. 325, 340; 94-134, S. 1, 3; May 25 Sp. Sess. P.A. 94-1, S. 109, 130; P.A. 01-132, S. 170; P.A. 03-19, S. 85; 03-62, S. 21; P.A. 05-109, S. 49; P.A. 11-108, S. 28.)

History: 1959 acts amended definitions of “goods” and “retail buyer”; 1961 act coordinated this section with Uniform Commercial Code; 1969 act redefined “retail installment sale” to include the amount of itemized charges included in amount of credit extended but excluded from finance charge rather than the amount of insurances and other benefits and filing fees; P.A. 77-317 redefined goods to raise maximum aggregate cash price from $6,000 to $25,000; P.A. 77-604 revised references to Sec. 42a-9-105; P.A. 78-313 redefined “goods” to include motor vehicles and to establish separate maximum cash value of $8,000 for equipment and added Subsec. (3)(m) and (n) defining “lender” and contracts “made in this state”; P.A. 81-158 amended Subsec. (3)(d) by replacing “section 36-396”, which had been repealed, with “chapter 657”, effective March 31, 1982; P.A. 82-18 changed effective date of P.A. 81-158 from March 31, 1982, to “the effective date of Title VI of Public Law 96-221, as contained in Section 625(a) of Public Law 96-221, as amended”, i.e. October 1, 1982; P.A. 89-210 added Subsec. (3)(o) defining “commercial vehicle”; P.A. 91-162 amended Subsec. (3)(d) and (e) to specifically exclude consumer rent-to-own agreements, as defined in Sec. 42-240, from the definitions of “retail installment sale” and “retail installment contract”; P.A. 93-39 amended Subsec. (3)(b) by increasing the aggregate cash price of a motor vehicle to be included in the definition of “consumer goods” from $25,000 to $50,000 and increasing the aggregate cash price of equipment to be included from $8,000 to $16,000; P.A. 94-122 changed Subsecs. (1), (2) and (3) to Subsecs. (a), (b) and (c), deleted the definition of “person”, reordered the definitions and made technical changes, effective January 1, 1995; P.A. 94-134 added Subsec. (p) defining “boat”, effective October 1, 1994, and applicable to retail installment contracts and installment loan contracts executed on or after that date; May 25 Sp. Sess. P.A. 94-1 made technical changes, effective January 1, 1994, and applicable January 1, 1995; Sec. 42-83 transferred to Sec. 36a-770 in 1995; (Revisor’s note: In 1997 a reference in Subsec. (a) to “42-110b” was corrected editorially by the Revisors to “42-100b” thereby correcting a clerical error which occurred during the preparation of the 1995 revision); P.A. 01-132 amended Subsec. (b) to replace reference to Sec. 42a-9-302 with Sec. 42a-9-310, replace reference to Sec. 42a-9-301 with Sec. 42a-9-317 and replace reference to Secs. 42a-9-302(3)(b) and 42a-9-401 to 42a-9-409, inclusive, with Secs. 42a-9-311 and 42a-9-501 to 42a-9-518, inclusive, and amended Subsec. (c) to make a technical change in Subdiv. (4), in Subdiv. (6) replace Secs. 42a-9-105(1)(h) and 42a-9-109(1) with Sec. 42a-9-102(a)(23) as the statutory reference for the definition of “consumer goods”, make a technical change and replace Sec. 42a-9-109(2) with Sec. 42a-9-102(a)(33) as the statutory reference for the definition of “equipment”, make a technical change in Subdiv. (7) and replace in Subdiv. (12) Sec. 42a-9-105(1)(l) with Sec. 42a-9-102(a)(73) as the statutory reference for the definition of “security agreement” and make a technical change; P.A. 03-19 made a technical change in Subsec. (b), effective May 12, 2003; P.A. 03-62 amended Subsec. (b) to replace reference to Sec. 42a-9-518 with Sec. 42a-9-526 and make technical changes; P.A. 05-109 amended Subsec. (c) by replacing references to Sec. 42a-1-201(37) with references to Sec. 42a-1-201(b)(35) in Subdivs. (4), (7) and (12); P.A. 11-108 amended Subsec. (c)(12) re definition of “retail installment contract” to replace reference to Sec. 42a-9-102(a)(73) with reference to Sec. 42a-9-102(a)(74), effective July 1, 2013.

See Sec. 36a-676 for definitions applicable to Truth-in-Lending Act and this part.

Cited. 216 C. 458.

Cited. 2 Conn. Cir. Ct. 640. (e) Cited. 4 Conn. Cir. Ct. 351. Cited. 6 Conn. Cir. Ct. 709.

Subsec. (1):

Cited. 231 C. 707.

Subsec. (3):

Subdiv. (d) cited. 202 C. 106. Subdiv. (h) cited. 231 C. 707.



Section 36a-771 - (Formerly Sec. 42-84). General contract requirements.

(a) Every retail installment contract shall be in writing, shall contain all the agreements of the parties and shall be completed as to all essential provisions prior to the signing of the contract by the retail buyer. No installment contract shall be signed by the retail buyer when such contract contains blank spaces to be filled in except that this provision shall not apply to serial number or other identifying marks which are not available for description at the time of execution of such contract. The retail seller shall deliver to the retail buyer a true and complete executed copy of the retail installment contract at the time the retail buyer signs such contract.

(b) Every retail installment contract for the purchase of consumer goods subject to section 36a-774 and this section shall set forth the information required to be disclosed under sections 36a-675 to 36a-685, inclusive, and the regulations thereunder, using the form, content and terminology provided therein.

(c) Retail installment contracts shall contain the following statements, printed in a size equal to at least ten-point bold type: (1) At the top of the contract, the words “RETAIL INSTALLMENT CONTRACT” or “RETAIL INSTALMENT CONTRACT”; (2) a definite statement that the insurance, if any, included in the retail installment sale provides or does not provide coverage for personal liability and property damage caused to others, as the case may be; (3) the following notice directly above the space reserved for the signature of the buyer: “NOTICE TO THE BUYER: 1. Do not sign this contract before you read it or if it contains any blank space. 2. You are entitled to a completely filled-in copy of the contract when you sign it. 3. Under the law, you have the following rights, among others: (a) To pay off in advance the full amount due and obtain a partial refund of any unearned finance charge; (b) to redeem the property if repossessed for a default; (c) to require, under certain conditions, a resale of the property if repossessed.”

(d) Each retail installment contract for the sale of merchandise on a deferred payment schedule shall also contain an explanation of the consequences of the failure of the retail buyer to make the first or future deferred installment payments under the contract in a timely manner, including a clear statement of whether or not interest would be charged for the entire period of deferment under the contract and, if so, the rate of such interest. Such explanation shall be printed in a size equal to at least ten-point bold type. Such deferred payment schedule shall not be effective unless the contract contains such provisions and the retail buyer acknowledges in writing on the contract that he or she has been informed of the consequences of failing to make the first or future deferred installment payments in a timely manner.

(1949 Rev., S. 6699, (a)(1), (b); 1949, S. 2863d; 2864d; 1957, P.A. 361, S. 1 (a)1, (b), (c); 1969, P.A. 454, S. 29; 1971, P.A. 698; P.A. 77-324, S. 1; P.A. 81-163, S. 1, 4; P.A. 82-18, S. 3, 4; 82-472, S. 161, 183; P.A. 03-19, S. 86; 03-105, S. 1.)

History: 1969 act rewrote Subsec. (b) re contract contents; 1971 act clarified Subsec. (b), specifying required terminology, inserted new Subdivs. (8), (9), (11) and (14) re total of payments, deferred payment price, date when finance charge begins to accrue and method of computing unearned portion of finance charge, etc., respectively; P.A. 77-324 replaced Subsec. (b) which had detailed required contents of contracts with new provision requiring that contracts conform to requirements of Ch. 657; P.A. 81-163 amended Subsec. (c) to provide that the partial refund would be of “any unearned” finance charge and that until April 1, 1982, a retail seller could use the notice required prior to May 18, 1981; P.A. 82-18 amended Subsec. (c) to extend from April 1, 1982, until the effective date of certain statute sections amended by P.A. 81-158, i.e. October 1, 1982, the date on which a retail seller must use the revised notice concerning refund of unearned finance charges; P.A. 82-472 made technical change in Subsec. (c); Sec. 42-84 transferred to Sec. 36a-771 in 1995; P.A. 03-19, effective May 12, 2003, and P.A. 03-105, effective October 1, 2003, both amended Subsec. (c) by inserting “or “RETAIL INSTALMENT CONTRACT”” in Subdiv. (1) and deleting obsolete provision re notices until October 1, 1982, and P.A. 03-105 further amended section to add Subsec. (d) re retail installment contracts for sale of merchandise on deferred payment schedule.

See Sec. 36a-676 re definitions applicable to Truth-in-Lending Act and this part.

See Sec. 42a-9-203 re attachment and enforceability of security interest.

Retail installment contract not completed in conformity with this section is voidable at option of retail buyer, but, as condition precedent to rescission, he must restore seller to his former condition as nearly as possible. 155 C. 469. Cited. 209 C. 163.

Cited. 6 Conn. Cir. Ct. 745.



Section 36a-772 - (Formerly Sec. 42-85). Maximum finance charge on retail sales of motor vehicles and other goods.

(a) A retail seller of motor vehicles may charge, contract for, receive or collect a finance charge expressed as an annual percentage rate on any retail installment contract covering the retail sale of a motor vehicle in this state, which charge shall not exceed the rates indicated for the respective classifications of motor vehicles as follows: (1) On sales made prior to October 1, 1985, of (A) new motor vehicles, eighteen per cent; (B) used motor vehicles of a model designated by the manufacturer by a year not more than three years prior to the year in which the sale is made, nineteen and one-quarter per cent; and (C) used motor vehicles of a model designated by the manufacturer by a year more than three years prior to the year in which the sale is made, twenty-one and one-half per cent; (2) on sales made on or after October 1, 1985, and prior to October 1, 1987, (A) new motor vehicles, sixteen per cent; (B) used motor vehicles of a model designated by the manufacturer by a year not more than two years prior to the year in which the sale is made, eighteen per cent; (C) used motor vehicles of a model designated by the manufacturer by a year more than two years prior to the year in which the sale is made, twenty per cent; and (3) on sales made on or after October 1, 1987, (A) new motor vehicles, fifteen per cent; (B) used motor vehicles of a model designated by the manufacturer by a year not more than two years prior to the year in which the sale is made, seventeen per cent; (C) used motor vehicles of a model designated by the manufacturer by a year more than two years prior to the year in which the sale is made, nineteen per cent.

(b) A retail seller of goods other than motor vehicles may charge, contract for, receive or collect a finance charge on any retail installment contract made on or after July 1, 1981, covering the retail sale of goods other than motor vehicles in this state, which charge shall not exceed an annual percentage rate of twenty-one per cent on sales made prior to October 1, 1985, nineteen per cent on sales made on or after October 1, 1985, and prior to October 1, 1987, and eighteen per cent on sales made on or after October 1, 1987.

(c) The finance charge under subsections (a) and (b) of this section shall be computed on the principal amount financed as determined under sections 36a-675 to 36a-685, inclusive, and the regulations adopted under said sections. On contracts providing for installment payments extending for a period which is less than or greater than one year, the finance charge shall be computed proportionately. The finance charge may be computed on the basis of a full month for any fractional month period in excess of ten days. A minimum finance charge of fifteen dollars may be charged on any retail installment contract in which the finance charge, when computed at the rates indicated, results in a total charge of less than that amount. Nothing contained in sections 36a-770 to 36a-788, inclusive, 42-100b and 42-100c shall be construed to prohibit the computation of the interest component of the finance charge by application of an interest rate to the actual balance of such principal amount financed as may be outstanding from time to time.

(1955, S. 2866d; 1957, P.A. 361, S. 1(i); P.A. 76-325; P.A. 77-391, S. 1; P.A. 78-11; P.A. 80-116, S. 1, 2; P.A. 81-158, S. 15, 17; 81-163, S. 2, 4; 81-362, S. 2, 4; 81-452, S. 1, 2; 81-472, S. 145, 159; P.A. 82-18, S. 2, 4; 82-105, S. 2, 3; 82-108; P.A. 83-226, S. 2, 3; 83-231; P.A. 85-522, S. 1.)

History: P.A. 76-325 expressed finance charges as annual percentages where previously charges were expressed as so many dollars per $100 per year and raised maximum rates: In Subdiv. (1) from 7% to 12.75%, in Subdiv. (2) from 9% to 16.25%, in Subdiv. (3) from 12% to 21.5%, in Subdiv. (4) from 14% to 25% and in Subdiv. (5) from 15% to 26.75%; P.A. 77-391 incorporated previous provisions as Subsecs. (a) and (c) and inserted new Subsec. (b) re finance charge on goods other than motor vehicles; P.A. 78-11 substituted “subsection (a)(5) of section 36-405 and regulations implementing chapter 657” for “subsection (b)(5) of section 42-84” in Subsec. (c); P.A. 80-116 raised rates on new motor vehicles to 16% temporarily (from May 5, 1980 to January 1, 1982), restoring previous rate on or after January 1, 1982, applied 21.5% rate to used vehicles designated by a year “not more than two years prior to the year in which the sale is made” rather than to used vehicles designated by a year “not more than four years and not less than two years prior to the year in which the sale is made” and deleted Subdivs. (4) and (5) which had set rates for those vehicles more than four model years old; P.A. 81-158 amended Subsec. (c) by replacing “subsection (a)(5) of section 36-405”, which had been repealed, with “chapter 657” and replacing “regulations implementing chapter 657” with “regulations adopted under that chapter”, effective March 31, 1982; P.A. 81-163 amended Subsec. (c) by providing that the computation of the interest component of the finance charge by applying the interest rate to the outstanding balance of the principal amount financed is permitted; P.A. 81-362 amended Subsec. (b) to provide that on contracts made on or after July 1, 1981, the maximum finance charge shall be 21% on sales made prior to March 1, 1983, and 18% thereafter; P.A. 81-452 amended Subsec. (a) to increase the finance charge on sales made prior to March 1, 1983, to 18% for new motor vehicles, 19.25% for used motor vehicles not more than three years old, and 21.5% for used motor vehicles more than three years old; P.A. 81-472 made technical changes; P.A. 82-18 changed effective date of P.A. 81-158 from March 31, 1982, to “the effective date of Title VI of Public Law 96-221, as contained in Section 625(a) of Public Law 96-221, as amended”, i.e. October 1, 1982; P.A. 82-105 amended Subsec. (b) by extending from March 1, 1983, to October 1, 1983, the expiration date for the increase in finance charges enacted in 1981; P.A. 82-108 amended Subsec. (a) by extending from March 1, 1983, to October 1, 1983, the expiration date for the increase in finance charges enacted in 1981; P.A. 83-226 amended Subsec. (b) to extend the sunset date for the current maximum statutory interest rate for retail installment sales contracts from October 1, 1983, to October 1, 1985; P.A. 83-231 amended Subsec. (a) to extend from October 1, 1983, to October 1, 1985, the sunset date for the current maximum finance charge which dealers may charge on the sale of new and used automobiles; P.A. 85-522 amended Subsec. (a) to establish a maximum finance charge of (1) 16% for new motor vehicles, 18% for used motor vehicles not more than two years old and 10% for used motor vehicles more than two years old, on sales made on or after October 1, 1985, and prior to October 1, 1987, and (2) 15% for new motor vehicles, 17% for used motor vehicles not more than two years old and 19% for used motor vehicles more than two years old, on sales made on or after October 1, 1987, and amended Subsec. (b) to establish a maximum finance charge on retail sales other than motor vehicles of 19% on sales made on or after October 1, 1985, and prior to October 1, 1987, and 18% on sales made on or after October 1, 1987; Sec. 42-85 transferred to Sec. 36a-772 in 1995.

See Sec. 42a-9-203 re attachment and enforceability of security interests.



Section 36a-773 - (Formerly Sec. 42-86). Insurance.

Every retail seller or sales finance company, if insurance is included in a retail installment contract, shall, within fifteen days after execution of the retail installment contract, send or cause to be sent to the retail buyer a policy or policies or certificate of insurance clearly setting forth the amount of the premium, the kind or kinds of insurance and the scope of the coverage and all of the terms, exceptions, limitations, restrictions and conditions of the contract or contracts of the insurance.

(1949 Rev., S. 6699, (c); 1957, P.A. 361, S. 1 (d).)

History: Sec. 42-86 transferred to Sec. 36a-773 in 1995.

See Sec. 42a-9-203 re attachment and enforceability of security interests.



Section 36a-774 - (Formerly Sec. 42-87). Installment loan contract requirements.

Every installment loan contract shall be in writing executed by the retail buyer and a copy thereof shall be delivered to such retail buyer at the time of the execution thereof. Within fifteen days after the execution of such installment loan contract, the holder thereof shall send or cause to be sent to the retail buyer a policy or policies or certificates of insurance clearly setting forth the amount of the premium, the kind or kinds of insurance and the scope of the coverage and all of the terms, exceptions, limitations, restrictions and conditions of the contract or contracts of the insurance. Every installment loan contract for the purchase of consumer goods subject to section 36a-771 and this section shall set forth the information required to be disclosed under sections 36a-675 to 36a-685, inclusive, and the regulations thereunder, using the form, content and terminology provided therein.

(1949 Rev., S. 6699, (e); 1957, P.A. 361, S. 1 (f); 1969, P.A. 454, S. 30; P.A. 77-324, S. 2.)

History: 1969 act rewrote provisions re contract contents; P.A. 77-324 replaced detailed provisions re contract contents with provision requiring contracts to contain information required under Ch. 657 and associated regulations; Sec. 42-87 transferred to Sec. 36a-774 in 1995.

See Sec. 36a-676 re definitions applicable to Truth-in-Lending Act and this part.

See Sec. 42a-9-203 re attachment and enforceability of security interests.

Cited. 3 CA 201.

Subsec. (7):

Cited. 34 CS 154.



Section 36a-775 - (Formerly Sec. 42-88). Confession of judgment provision invalid.

No provision for confession of judgment or power of attorney therefor, contained in any retail installment contract or installment loan contract or contained in a separate agreement relating thereto, shall be valid or enforceable.

(1949 Rev., S. 6699, (a) 3; 1957, P.A. 361, S. 1 (a) 3.)

History: Sec. 42-88 transferred to Sec. 36a-775 in 1995.

See Sec. 42a-9-203 re attachment and enforceability of security interests.



Section 36a-776 - (Formerly Sec. 42-89). Inclusion of other goods in contract void.

Any provision of a retail installment contract as originally written or subsequently amended which purports to provide for the inclusion of title to or a lien upon any goods subsequently or previously sold under a retail installment contract not paid in full, other than that originally sold as the subject of such specific installment sale or other than substitution in whole or in part therefor, as security for payment of the time sale price or any part thereof shall be void; but the other provisions shall not be affected thereby.

(1949 Rev., S. 6699, (a) 2; 1957, P.A. 361, S. 1 (a) 2.)

History: Sec. 42-89 transferred to Sec. 36a-776 in 1995.

See Sec. 42a-9-203 re attachment and enforceability of security interests.



Section 36a-777 - (Formerly Sec. 42-90). Acknowledgment of receipt of notice and statement.

An acknowledgment by the retail buyer of the delivery of any such copy, notice or statement as is required in section 36a-771 or 36a-774 contained in the body of the statement or contract shall be conclusive proof of delivery in any action or proceeding by or against any assignee without knowledge to the contrary when he acquires the obligation.

(1949, Rev., S. 6699, (f); 1957, P.A. 361, S. 1 (g); 1969, P.A. 454, S. 31.)

History: 1969 act described assignee as assignee “without knowledge to the contrary when he acquires the obligation” rather than as assignee “of a retail installment contract or installment loan contract”; Sec. 42-90 transferred to Sec. 36a-777 in 1995.

See Sec. 42a-9-203 re attachment and enforceability of security interests.



Section 36a-778 - (Formerly Sec. 42-91). Delinquency and collection charges.

The holder of any retail installment contract or any installment loan contract shall not receive or collect any charges or expenses for delinquency and collection except as follows: The holder of a retail installment contract or installment loan contract, other than a contract for the purchase of a commercial vehicle, may collect a delinquency and collection charge for default in the payment of any such contract or installment thereof, when such default has continued for a period of ten days, such charge not to exceed five per cent of the amount of the installments in default or the sum of ten dollars, whichever is the lesser; provided this provision shall have no application to installment loan contracts regulated by sections 36a-555 to 36a-573, inclusive. The holder of any retail installment contract or any installment loan contract for the purchase of a commercial vehicle, as defined in section 36a-770, may collect a delinquency and collection charge for default in the payment of any such contract or installment thereof, when such default has continued for a period of ten days, such charge not to exceed five per cent of the amount of the installments in default, provided this provision shall have no application to installment loan contracts regulated by sections 36a-555 to 36a-573, inclusive. In addition to any such delinquency and collection charge, the retail installment contract or the installment loan contract may provide for the payment of attorney’s fees not exceeding fifteen per cent of the amount due and payable under such contract when such contract is referred to an attorney, not a salaried employee of the holder of the contract, for collection, plus the court costs. The restriction on charges herein provided shall not apply to any expenses permitted under section 36a-785.

(1949 Rev., S. 6699, (a) 4; 1957, P.A. 361, S. 1 (a) 4; P.A. 80-69, S. 2, 3; P.A. 89-210, S. 2.)

History: P.A. 80-69 raised flat fee charge allowed as alternative to 5% of amount in default from $5 to $10; P.A. 89-210 added provisions re commercial vehicles; Sec. 42-91 transferred to Sec. 36a-778 in 1995.

See Sec. 42a-9-203 re attachment and enforceability of security interests.

Cited. 34 CS 154.



Section 36a-779 - (Formerly Sec. 42-92). Assignment of contract.

Any sales finance company may purchase or acquire from the original holder thereof or from any other sales finance company any retail installment contract or any installment loan contract on such terms and conditions as may be mutually agreed upon not inconsistent with the provisions of sections 36a-770 to 36a-788, inclusive, 42-100b and 42-100c. Such contracts constitute chattel paper, as defined in subdivision (11) of subsection (a) of section 42a-9-102, and are governed by article 9 of title 42a except as otherwise provided in said sections.

(1949 Rev., S. 6699, (d); 1957, P.A. 361, S. 1 (e); 1961, P.A. 116, S. 21; P.A. 01-132, S. 171.)

History: 1961 act coordinated this section with the Uniform Commercial Code; Sec. 42-92 transferred to Sec. 36a-779 in 1995; P.A. 01-132 replaced reference to Sec. 42a-9-105(1)(b) with Sec. 42a-9-102(a)(11).

See Sec. 42a-9-203 re attachment and enforceability of security interests.

Waiver of defense clause in consumer goods credit transaction void as against public policy in Connecticut. 158 C. 543.



Section 36a-780 - (Formerly Sec. 42-93). Payments after assignment.

Unless notice has been given to the retail buyer of actual or intended assignment of a retail installment contract or installment loan contract, payment thereunder or tender thereof made by the retail buyer to the last-known holder of such contract shall be binding upon such subsequent holder or assignee.

(1949 Rev., S. 6699, (a) 5; 1957, P.A. 361, S. 1 (a) 5.)

History: Sec. 42-93 transferred to Sec. 36a-780 in 1995.

See Sec. 42a-9-203 re attachment and enforceability of security interests.



Section 36a-781 - (Formerly Sec. 42-94). Statement of payments made. Receipts.

Upon written request from the retail buyer, the holder of the retail installment contract or the installment loan contract shall give or forward to the retail buyer a written statement of the dates and amounts of payments and the total amount unpaid under such contract. A retail buyer shall, upon written request, be entitled to a written receipt for any cash payment.

(1949 Rev., S. 6699, (a) 6; 1957, P.A. 361, S. 1 (a) 6.)

History: Sec. 42-94 transferred to Sec. 36a-781 in 1995.

See Sec. 42a-9-203 re attachment and enforceability of security interests.



Section 36a-782 - (Formerly Sec. 42-95). Cancellation of contract on payment in full.

Upon payment in full of the balance and other amounts lawfully due under a retail installment contract or installment loan contract by the retail buyer, the holder shall mark the contract and note signed by the retail buyer with the word “paid” or “cancelled” and shall, at the time of payment, return such contract and note or, in lieu thereof, transmit or deliver to the retail buyer a certificate clearly identifying the goods covered by the contract and showing such contract has been paid in full. This requirement shall not apply to any retail installment contract or installment loan contract covering goods for which the cash price is one hundred dollars or less.

(1949, S. 2865d; 1957, P.A. 361, S. 1 (h).)

History: Sec. 42-95 transferred to Sec. 36a-782 in 1995.

See Sec. 42a-9-203 re attachment and enforceability of security interests.



Section 36a-783 - (Formerly Sec. 42-96). Rebate and refund upon prepayment of contract.

(a) Notwithstanding the provisions of any retail installment contract to the contrary, any retail buyer may satisfy in full at any time before maturity the debt of any retail installment contract and, in so satisfying any such debt on which there are unearned finance charges, shall receive a rebate thereon for such anticipation of payments as provided for by this section. Subject to the provisions of section 36a-690, the amount of such rebate on a retail installment contract other than any such contract for the sale of a commercial vehicle, shall represent at least as great a proportion of the total finance charge less an acquisition cost or minimum finance charge of fifteen dollars, as the sum of the periodical time balances, after the date of prepayment, bears to the sum of all the periodical time balances under the schedule of payments in the original retail installment contract. On a retail installment contract for the sale of a commercial vehicle, the amount of such rebate shall represent at least as great a proportion of the total finance charge as the sum of the periodical time balances, after the date of prepayment, bears to the sum of all the periodical time balances under the schedule of payments in the original retail installment contract and from which resulting amount is deducted an acquisition cost or minimum finance charge of one hundred fifty dollars. When any such rebate is less than one dollar, no rebate need be made.

(b) In the event of prepayment by the retail buyer of any such renewed or extended retail installment contract in full prior to the revised final date of maturity thereof, the sales finance company or retail seller shall refund to the retail buyer a monthly pro rata portion of the renewal or extension charge. When such refund is less than one dollar, no refund need be made.

(c) Whenever such refund is made, the holder of the contract shall, upon request therefor, deliver to the retail buyer a statement clearly setting forth separately the refund of finance charges and insurance premiums.

(1949 Rev., S. 6701; 1949, 1953, S. 2867d; 1957, P.A. 361, S. 2; P.A. 81-163, S. 3, 4; P.A. 89-210, S. 3.)

History: P.A. 81-163 amended Subsec. (a) by providing that if a retail buyer satisfies in full prior to maturity a debt on which there are unearned finance charges he shall receive a rebate thereon, providing that the calculation of the rebate is subject to the provisions of Sec. 36-417z and that a minimum finance charge may be deducted from the total finance charge, and by replacing “refund” with “rebate”; P.A. 89-210 amended Subsec. (a) by adding provisions re commercial vehicles; Sec. 42-96 transferred to Sec. 36a-783 in 1995.

See Sec. 42a-9-203 re attachment and enforceability of security interests.

Cited. 24 CA 455.

Cited. 34 CS 154.



Section 36a-784 - (Formerly Sec. 42-97). Renewals and extensions.

Whenever any sales finance company or retail seller renews or extends the installments remaining unpaid so that the retail installment contract is both extended beyond its original date of final payment and the installments are reduced or increased in amount, such renewal or extension agreement shall be in writing. Such sales finance company or retail seller may, any law to the contrary notwithstanding, make or collect a total additional charge therefor not exceeding an amount equivalent to a true rate of interest of twelve per cent per annum on the respective descending balances computed from the date of the oldest unpaid installment existing prior to such renewal or extension. When the renewal or extension does not include both an extension beyond the original date of final payment and a reduction or increase in the amount of the installments, such sales finance company or retail seller may make a total additional charge therefor up to the maximum lawful contract rate of interest permitted under the laws of this state but not exceeding twelve per cent true interest per annum, on the payment or payments extended for the period or periods of the extension.

(1949 Rev., S. 6702.)

History: Sec. 42-97 transferred to Sec. 36a-784 in 1995.

See Sec. 42a-9-203 re attachment and enforceability of security interests.



Section 36a-785 - (Formerly Sec. 42-98). Foreclosure.

(a) Repossession. When the retail buyer is in default in the payment of any sum due under the retail installment contract or installment loan contract, or in the performance of any other condition that such contract requires him to perform, or in the performance of any promise, the breach of which is by such contract expressly made a ground for the retaking of the goods, the holder of the contract may retake possession thereof, provided the filing of a petition in bankruptcy under 11 USC Chapter 7 by a retail buyer of a motor vehicle, or such retail buyer’s status as a debtor in bankruptcy, shall not be considered a default of a retail installment contract or ground for repossession of such motor vehicle. Unless the goods can be retaken without breach of the peace, it shall be retaken by legal process, but nothing herein contained shall be construed to authorize a violation of the criminal law. In the case of repossession of any motor vehicle without the knowledge of the retail buyer, the local police department shall be notified of such repossession immediately thereafter. In the absence of a local police department or if the local police department cannot be reached for notification, the state police shall be promptly notified of such repossession.

(b) Notice of intention to repossess. Not less than ten days prior to the retaking, the holder of such contract, if he so desires, may serve upon the retail buyer, personally or by registered or certified mail, a notice of intention to retake the goods on account of the buyer’s default. The notice shall state the default and the period at the end of which such goods will be retaken, and shall briefly and clearly state what the retail buyer’s rights under this subsection will be in case such goods are retaken. If the notice is so served and the buyer does not perform the conditions and provisions as to which he is in default before the day set for retaking, the holder of the contract may retake said goods and hold such subject to the provisions of subsections (d), (e), (f), (g) and (h) of this section regarding resale, but without any right of redemption.

(c) Redemption. If the holder of such contract does not give the notice of intention to retake, described in subsection (b), he shall retain such goods for fifteen days after the retaking within the state in which they were located when retaken. During such period the retail buyer, upon payment or tender of the unaccelerated amount due under such contract at the time of retaking and interest, or upon performance or tender of performance of such other condition as may be named in such contract as precedent to the retail buyer’s continued possession of such goods, or upon performance or tender of performance of any other promise for the breach of which such goods were retaken, and upon payment of the actual and reasonable expenses of any retaking and storing, may redeem such goods and become entitled to take possession of the same and to continue in the performance of such contract as if no default had occurred. The holder of such contract shall within three days of the retaking furnish or mail, by registered or certified mail, to the last known address of the buyer a written statement of the unaccelerated sum due under such contract and the actual and reasonable expense of any retaking and storing. For failure to furnish or mail such statement as required by this section, the holder of the contract shall forfeit the right to claim payment for the actual and reasonable expenses of retaking and storage, and also shall be liable for the actual damages suffered because of such failure. If such goods are perishable so that retention for fifteen days as herein prescribed would result in their destruction or substantial injury, the provisions of this subsection shall not apply and the holder of the contract may resell the goods immediately upon such retaking.

(d) Compulsory resale. If the retail buyer does not redeem such goods within fifteen days after the holder of the contract has retaken possession, the holder of the contract shall sell such goods at public or private sale which sale may be held not less than fifteen days and shall be held not more than one hundred eighty days after the retaking. When the holder of the contract retakes possession by legal process, and an answer is interposed, the holder of the contract may, at his election, hold such retaken goods for a period not to exceed thirty days after the entry of final judgment by a court of competent jurisdiction entitling the holder of the contract to possession of such goods before holding such resale. The holder of the contract shall give the retail buyer not less than ten days’ written notice of the time and place of any public sale, or the time after which any private sale or other intended disposition is to be made, either personally or by registered mail or by certified mail receipted for on mailing directed to the retail buyer at his last-known place of business or residence. The holder of the contract may bid for such goods at any public sale. The proceeds of the resale shall be considered to be either the amount paid for such goods at such sale or the fair cash retail market value of such goods at the time of repossession, whichever is the greater, except as otherwise provided in subsection (g) of this section.

(e) Proceeds of resale. Proceeds of the resale shall be applied (1) to the payment of the actual and reasonable expenses thereof, (2) to the payment of the actual and reasonable expenses of any retaking and storing of said goods, (3) to the satisfaction of the balance due under the contract. Within thirty days of the resale, the holder of the contract shall give the retail buyer a written statement itemizing the disposition of the proceeds. Any sum remaining after the satisfaction of such claims shall be paid to the retail buyer.

(f) Deficiency on resale. Notwithstanding that the proceeds of the resale are not sufficient to defray the actual and reasonable expenses thereof, and also such actual and reasonable expenses of any retaking and storing of such goods and the balance due under the contract, the holder of the contract may not recover the deficiency from the retail buyer or any surety or guarantor for him, or from any one who has succeeded to the obligations of such retail buyer, except as provided in subsection (g) of this section.

(g) Fair market value. If the goods retaken consist of a motor vehicle the aggregate cash price of which was more than two thousand dollars, the prima facie fair market value of such motor vehicle shall be calculated by adding together the average trade-in value for that motor vehicle and the average retail value for that motor vehicle and dividing that sum by two. Such average trade-in value and average retail value shall be determined by the values as stated in the National Automobile Dealers Association Used Car Guide, Eastern Edition, as of the date of repossession. If the goods retaken consist of a boat the aggregate cash price of which was more than two thousand dollars, the prima facie fair market value of such boat shall be calculated by adding together the average trade-in value for that boat and the average retail value for that boat and dividing that sum by two. Such average trade-in value and average retail value shall be determined by the values as stated in the National Automobile Dealers Association Appraisal Guide for Boats, Eastern Edition, as of the date of repossession. In the event that the value of such motor vehicle or boat is not stated in such publication, then the fair market value at retail minus the reasonable costs of resale shall be determined by the court. The prima facie evidence of fair market value of such motor vehicle or boat so determined may be rebutted only by direct in-court testimony. If such value of the motor vehicle or boat is less than the balance due under the contract, plus the actual and reasonable expenses of the retaking of possession, the holder of the contract may recover from the retail buyer, or from anyone who has succeeded to his obligations, as a deficiency, the amount by which such liability exceeds such fair market value, as defined in this subsection. If the actual resale price received by the holder exceeds such fair market value, as defined in this subsection, the actual resale price shall govern.

(h) Election of remedies. After the holder retakes possession as provided in subsection (a), or if the holder obtains a prejudgment remedy against the goods under chapter 903a, the retail buyer or anyone who has succeeded to his obligations shall not be liable for any balance due, except to the extent permitted by subsection (g) of this section. The holder may seek a monetary judgment on the contract against the buyer unless the goods have been repossessed, with or without judicial process. Goods purchased under the contract shall not be executed upon to satisfy such judgment. When such judgment becomes final, the holder’s security interest in the goods shall be extinguished. If the contract covers a retail sale of a motor vehicle required to be registered, the holder shall comply with section 14-188.

(i) Recovery of part payments. If the holder of the contract fails to comply with the provisions of subsections (c), (d), (e), (f), (g) and (h), after retaking the goods, the retail buyer may recover from the holder of the contract his actual damages, if any, and in no event less than one-fourth of the sum of all payments which have been made under the contract.

(j) Waiver of statutory protection. No act or agreement of the retail buyer before or at the time of the making of a retail installment contract or installment loan contract nor any agreement or statement by the retail buyer in such contract shall constitute a valid waiver of the provisions of subsections (c), (d), (e), (f), (g), (h) and (i).

(k) Loss. After the delivery of the goods to the retail buyer and prior to any retaking thereof by the holder of the contract, the risk of injury and loss shall rest upon the retail buyer.

(1949 Rev., S. 6700; 1957, P.A. 357, S. 2, 3; 1959, P.A. 301; 1961, P.A. 116, S. 22, 23; P.A. 76-258, S. 1, 2; P.A. 77-506; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 94-134, S. 2, 3; May 25 Sp. Sess. P.A. 94-1, S. 61, 130; P.A. 09-189, S. 1.)

History: 1959 act added provisions re notification of police where vehicle is repossessed without its buyer’s knowledge in Subsec. (a); 1961 act amended Subsecs. (d) and (e) for conformity with Uniform Commercial Code; P.A. 76-258 amended Subsec. (d) to require that sale be held within 180, rather than 90 days, to require that buyer be notified of “the time after which any private sale or other intended disposition is to be made”, deleted Subsec. (e) re procedure where contract holder not required to resell repossessed goods, relettering as necessary, required that contract holder notify buyer of disposition of proceeds in new Subsec. (e), formerly (f), changed force of Subsec. (f), formerly (g), so that deficiency is not recoverable from buyer (“except as provided in subsection (g)”) where previously deficiency was recoverable, added new Subsecs. (g) and (h), deleted former Subsecs. (h) and (i), and relettered former Subsecs. (j) to (l) as (i) to (k); P.A. 77-506 substituted “retail” buyer for “installment” buyer in Subsec. (a), referred to “unaccelerated” amounts due, required that buyer be notified of amount due within 3 days of retaking rather than “immediately” upon buyer’s written demand and stated that failure to meet notice requirement resulted in forfeiture of right to claim payment for retaking and storage expenses rather than in forfeiture of $10 to the buyer, specified that Subsec. (h) is applicable where holder obtains a prejudgment remedy and made minor language changes in Subsecs. (e) and (g); P.A. 77-614 and P.A. 78-303 placed state police within the department of public safety, effective January 1, 1979; P.A. 94-134 amended Subsec. (g) to include a boat the aggregate price of which was more than $2,000 and reworded for clarity the formula for calculating a motor vehicle’s fair market value, effective October 1, 1994, and applicable to retail installment contracts and installment loan contracts executed on or after that date; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (g) by making a technical change, effective July 1, 1994; Sec. 42-98 transferred to Sec. 36a-785 in 1995; P.A. 09-189 amended Subsec. (a) by adding proviso re “the filing of a petition in bankruptcy under 11 USC Chapter 7 by a retail buyer of a motor vehicle, or such retail buyer’s status as a debtor in bankruptcy, shall not be considered a default of a retail installment contract or ground for repossession of such motor vehicle” and by making a technical change.

Actual receipt of notice to resell repossessed automobile not necessary. 150 C. 631. Cited. 198 C. 34. Notification requirements mandatory. 209 C. 163. Cited. 216 C. 458. Cited. 231 C. 707.

Cited. 7 CA 613.

Compliance with section mandatory under act. 30 CS 604. Cited. 31 CS 152.

Cited. 2 Conn. Cir. Ct. 495, 499, 681. Sale by holder of retail installment contract who repossessed automobile need not be given notice by publication nor be conducted by licensed auctioneer. 4 Conn. Cir. Ct. 351. Applicable only to retail buyers. 6 Conn. Cir. Ct. 709.

Subsec. (c):

Cited. 24 CA 455.

Subsec. (d):

A bid is merely an offer to purchase. Where plaintiff did nothing to consummate sale other than to place in its own file a bid to purchase, held no resale having taken place, the plaintiff was not entitled to recover any deficiency. 23 CS 362.

Court held day of retaking was to be excluded and last day included in computing the fifteen days for redemption. 2 Conn. Cir. Ct. 708. Sale by repossessor before statutory time limit defeated his right to deficiency judgment. Id.

Subsec. (e):

Cited. 24 CA 455.

Subsec. (g):

Cited. 23 CS 365.

Subsec. (h):

Cited. 23 CS 365.



Section 36a-786 - (Formerly Sec. 42-99). Recovery of charges barred by wilful violations.

A wilful violation of any provision of sections 36a-770 to 36a-788, inclusive, 42-100b and 42-100c, except a violation with respect to disclosure which is subject to the provisions of section 36a-683, by any person, firm, association or corporation shall bar recovery of any finance, delinquency or collection charge by the owner or holder of the retail installment contract or any interest, delinquency or collection charge by the owner or holder of an installment loan contract involved, provided such owner or holder approved of or had knowledge of such violation and after such approval or knowledge retained the benefits, proceeds, profits or advantages accruing from such violation or otherwise ratified such violation.

(1949 Rev., S. 6703; 1969, P.A. 454, S. 32.)

History: 1969 act added exception re violations with respect to disclosures; Sec. 42-99 transferred to Sec. 36a-786 in 1995.

See Sec. 42a-9-203 re attachment and enforceability of security interests.

This section and section 42-100 are not exclusive of other remedies. 155 C. 469.

Cited. 3 CA 201. Cited. 7 CA 613.



Section 36a-787 - (Formerly Sec. 42-100). Penalty.

Any person and any responsible officer, partner or employee of such person who wilfully and deliberately fails to comply with or violates any of the provisions of sections 36a-770 to 36a-788, inclusive, 42-100b and 42-100c except a violation with respect to disclosure which is subject to the provisions of section 36a-681, shall, in addition to the penalty prescribed in section 36a-786, be fined not less than twenty-five dollars nor more than five hundred dollars for each offense, except that in the case of a violation by a licensed motor vehicle dealer the penalty provided in section 14-64 shall apply.

(1949, S. 2868d; 1969, P.A. 454, S. 33; P.A. 94-122, S. 326, 340.)

History: 1969 act added exception re violations with respect to disclosures; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 42-100 transferred to Sec. 36a-787 in 1995; (Revisor’s note: In 1997 a reference to Sec. “42-110b” was changed editorially by the Revisors to “42-100b” thereby correcting a clerical error which occurred during the preparation of the 1995 revision).

These sections are not exclusive of other remedies. 155 C. 469.

Cited. 7 CA 613.



Section 36a-788 - (Formerly Sec. 42-100a). Enforcement action.

Whenever it appears to the commissioner that any person has violated, is violating or is about to violate any provision of sections 36a-770 to 36a-788, inclusive, 42-100b and 42-100c, the commissioner may take action against such person in accordance with sections 36a-50 and 36a-52.

(P.A. 78-313, S. 2, 3; P.A. 87-9, S. 2, 3; P.A. 94-122, S. 327, 340; P.A. 04-69, S. 29.)

History: (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 94-122 rewrote the section to allow the commissioner to enforce Sec. 36a-50, effective January 1, 1995; Sec. 42-100a transferred to Sec. 36a-788 in 1995; P.A. 04-69 authorized commissioner to take action against violator in accordance with Sec. 36a-52.

Cited. 7 CA 613.



Section 36a-800 - (Formerly Sec. 42-127). Consumer collection agency. Definitions.

As used in sections 36a-800 to 36a-810, inclusive, unless the context otherwise requires:

(1) “Branch office” means a location other than the main office at which a licensee or any person on behalf of a licensee acts as a consumer collection agency;

(2) “Consumer collection agency” means any person (A) engaged as a third party in the business of collecting or receiving for payment for others of any account, bill or other indebtedness from a consumer debtor, (B) engaged directly or indirectly in the business of collecting any account, bill or other indebtedness from a consumer debtor for such person’s own account if the indebtedness was acquired from another person and if the indebtedness was either delinquent or in default at the time it was acquired, or (C) engaged in the business of collecting or receiving for payment property tax from a property tax debtor on behalf of a municipality, including any person who, by any device, subterfuge or pretense, makes a pretended purchase or takes a pretended assignment of accounts from any other person or municipality of such indebtedness for the purpose of evading the provisions of sections 36a-800 to 36a-810, inclusive. It includes persons who furnish collection systems carrying a name which simulates the name of a consumer collection agency and who supply forms or form letters to be used by the creditor, even though such forms direct the consumer debtor or property tax debtor to make payments directly to the creditor rather than to such fictitious agency. “Consumer collection agency” further includes any person who, in attempting to collect or in collecting such person’s own accounts or claims from a consumer debtor, uses a fictitious name or any name other than such person’s own name which would indicate to the consumer debtor that a third person is collecting or attempting to collect such account or claim. “Consumer collection agency” does not include (i) an individual employed on the staff of a licensed consumer collection agency, or by a creditor who is exempt from licensing, when attempting to collect on behalf of such consumer collection agency, (ii) persons not primarily engaged in the collection of debts from consumer debtors who receive funds in escrow for subsequent distribution to others, including, but not limited to, real estate brokers and lenders holding funds of borrowers for payment of taxes or insurance, (iii) any public officer or a person acting under the order of any court, (iv) any member of the bar of this state, (v) a person who services loans or accounts for the owners thereof when the arrangement includes, in addition to requesting payment from delinquent consumer debtors, the providing of other services such as receipt of payment, accounting, record-keeping, data processing services and remitting, for loans or accounts which are current as well as those which are delinquent, (vi) a bank or out-of-state bank, as defined in section 36a-2, and (vii) a subsidiary or affiliate of a bank or out-of-state bank, to the extent such affiliate or subsidiary is not primarily engaged in the business of purchasing and collecting upon delinquent debts. For purposes of this subparagraph, “account, bill or other indebtedness” shall not include debt secured by real property. Any person not included in the definition contained in this subdivision is, for purposes of sections 36a-645 to 36a-647, inclusive, a “creditor”, as defined in section 36a-645;

(3) “Consumer debtor” means any natural person, not an organization, who has incurred indebtedness or owes a debt for personal, family or household purposes, including current or past due child support, or who has incurred indebtedness or owes a debt to a municipality due to a levy by such municipality of a personal property tax;

(4) “Creditor” means a person, including a municipality, that retains, hires, or engages the services of a consumer collection agency;

(5) “Main office” means the main address designated on the application;

(6) “Municipality” means any town, city or borough, consolidated town and city, consolidated town and borough, district as defined in section 7-324 or municipal special services district established under chapter 105a;

(7) “Organization” means a corporation, partnership, association, trust or any other legal entity or an individual operating under a trade name or a name having appended to it a commercial, occupational or professional designation;

(8) “Property tax” has the meaning given to the term in section 7-560;

(9) “Property tax debtor” means any natural person or organization who has incurred indebtedness or owes a debt to a municipality due to a levy by such municipality of a property tax.

(1953, 1955, S. 3310d; 1967, P.A. 882, S. 19; 1971, P.A. 539, S. 1; P.A. 75-486, S. 64, 69; P.A. 77-614, S. 161, 162, 610; P.A. 78-226, S. 1; 78-303, S. 54, 136; P.A. 80-482, S. 333, 348; P.A. 84-61, S. 1, 3; P.A. 87-9, S. 2, 3; P.A. 88-65, S. 56; P.A. 91-357, S. 61, 78; P.A. 92-12, S. 103; P.A. 93-127, S. 1, 3; P.A. 94-122, S. 328, 340; P.A. 01-207, S. 3, 12; P.A. 02-111, S. 46; P.A. 03-262, S. 1; P.A. 04-8, S. 11; P.A. 07-72, S. 8; P.A. 13-253, S. 22.)

History: 1967 act deleted language which had specifically included debt adjustment and prorate companies in definition of “collection agency”; 1971 act defined “consumer collection agency” rather than “collection agency”, expanding definition and specifically excluding lender licensed by banking commission under Ch. 647, and added definitions of “commissioner”, “consumer debtor” and “organization”; P.A. 75-486 substituted replaced public utilities commission with public utilities control authority in Subdiv. (b); P.A. 77-614 replaced bank commissioner and public utilities commission with banking commissioner (within the department of business regulation, the banking department having been made a division within that department) and division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 78-226 defined “creditor”; P.A. 78-303 confirmed change in bank commissioner’s title and replaced banking commission with banking commissioner to conform with P.A. 77-614 which abolished said commission; P.A. 80-482 restored division of banking to prior status as independent department, made division of public utility control an independent department and abolished the department of business regulation; P.A. 84-61 amended Subsec. (b) to exempt from the definition of “consumer collection agency” those persons delineated in Subdivs. (1) through (5), inclusive, replacing prior exemption provision; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 88-65 substituted a reference to Sec. 42-133a for Sec. 42-133 in the introductory language; P.A. 91-357 made a technical change in Subsec. (c); P.A. 92-12 redesignated Subsecs. and Subdivs. and made technical changes; P.A. 93-127 amended Subdiv. (2) to include “municipality” in the definition of “consumer collection agency”, amended Subdiv. (4) to include debts owed to a municipality in the definition of “consumer debtor”, added a new Subdiv. (6) defining “municipality” and renumbered the former Subdiv. (6) as (7), effective July 1, 1993; P.A. 94-122 deleted the definitions of “person” and “commissioner”, reordered definitions and made other technical changes, effective January 1, 1995; Sec. 42-127 transferred to Sec. 36a-800 in 1995; (Revisor’s note: In 1997 the Revisors editorially changed the reference at the end of Subdiv. (1) from “creditor”, as defined in “subsection (2)” of section 36a-645; to “creditor” as defined in “subdivision (3)” of section 36a-645; to reflect correctly P.A. 94-122, S. 293); P.A. 01-207 made a technical change in Subdiv. (1) and amended definition of “consumer debtor” in Subdiv. (2) to add the phrase “including current or past due child support”, effective July 1, 2001; P.A. 02-111 redefined “consumer collection agency” in Subdiv. (1) and added Subdivs. (6) and (7) defining “property tax” and “property tax debtor”, effective July 1, 2002; P.A. 03-262 redefined “consumer collection agency” in Subdiv. (1) by substituting “or receiving for payment” for “, without receiving,” effective July 9, 2003; P.A. 04-8 made a technical change in Subdiv. (3), effective April 16, 2004; P.A. 07-72 made technical changes in Subdiv. (1); P.A. 13-253 added new Subdiv. (1) defining “branch office”, redesignated existing Subdiv. (1) as Subdiv. (2) and amended same to redefine “consumer collection agency”, redesignated existing Subdivs. (2) and (3) as Subdivs. (3) and (4), added new Subdiv. (5) defining “main office” and redesignated existing Subdivs. (4) to (7) as Subdivs. (6) to (9).



Section 36a-801 - (Formerly Sec. 42-127a). License required. Application, issuance, renewal. Authority to conduct criminal history records check. Examination of records. Abandonment of application. Automatic suspension of license. Name and place of business.

(a) No person shall act within this state as a consumer collection agency unless such person has first obtained a consumer collection agency license for such person’s main office and each branch office where such person’s business is conducted. A consumer collection agency is acting within this state if it (1) has its place of business located within this state; (2) has its place of business located outside this state and (A) collects from consumer debtors or property tax debtors who reside within this state for creditors who are located within this state, or (B) collects from consumer debtors or property tax debtors who reside within this state for such consumer collection agency’s own account; (3) has its place of business located outside this state and regularly collects from consumer debtors or property tax debtors who reside within this state for creditors who are located outside this state; or (4) has its place of business located outside this state and is engaged in the business of collecting child support for creditors located within this state from consumer debtors who are located outside this state.

(b) Any person desiring to act within this state as a consumer collection agency shall make a written application to the commissioner for such license in such form as the commissioner prescribes. Such application shall be accompanied by (1) a financial statement prepared by a certified public accountant or a public accountant, the accuracy of which is sworn to under oath before a notary public by the proprietor, a general partner or a corporate officer or a member duly authorized to execute such documents, (2) (A) the history of criminal convictions of the (i) applicant; (ii) partners, if the applicant is a partnership; (iii) members, if the applicant is a limited liability company or association; or (iv) officers, directors and principal employees, if the applicant is a corporation, and (B) sufficient information pertaining to the history of criminal convictions of such applicant, partners, members, officers, directors and principal employees as the commissioner deems necessary to make the findings under subsection (c) of this section, (3) a license fee of eight hundred dollars, or in the case of an initial application that is filed not earlier than one year before the date such license will expire, a license fee of four hundred dollars, and (4) an investigation fee of one hundred dollars. The commissioner shall cause to be made such inquiry and examination as to the qualifications of each such applicant or any partner, member, officer, director or principal employee of the applicant as the commissioner deems necessary. The commissioner, in accordance with section 29-17a, may conduct a state and national criminal history records check of the applicant and of each partner, member, officer, director and principal employee of such applicant. Each applicant shall furnish satisfactory evidence to the commissioner that the applicant is a person of good moral character and is financially responsible.

(c) If the commissioner finds, upon the filing of an application for a consumer collection agency, that (1) the financial responsibility, character, reputation, integrity and general fitness of the applicant and the partners of such applicant if the applicant is a partnership, of the members if the applicant is a limited liability company or association, and of the officers, directors and principal employees if the applicant is a corporation, are such to warrant belief that the business will be operated soundly and efficiently, in the public interest and consistent with the purposes of sections 36a-800 to 36a-810, inclusive, and (2) the applicant is solvent and no proceeding in bankruptcy, receivership or assignment for the benefit of creditors has been commenced against the applicant, the commissioner may, upon such finding, issue the applicant a consumer collection agency license. If the commissioner fails to make such findings, the commissioner shall not issue a license and shall notify the applicant of the reasons for such denial. The commissioner may deny an application if the commissioner finds that the applicant or any partner, member, officer, director or principal employee of such applicant has been convicted of any misdemeanor involving any aspect of the consumer collection agency business, or any felony. Any denial of an application by the commissioner shall, when applicable, be subject to the provisions of section 46a-80. Any such license issued by the commissioner shall expire at the close of business on September thirtieth of the odd-numbered year following its issuance, unless such license is renewed. The commissioner may renew such application, in the commissioner’s discretion, upon filing of a proper renewal application accompanied by a license fee of eight hundred dollars, and satisfactory proof that such applicant at that time possesses the required qualifications for the license. The commissioner may deny a renewal application if the commissioner finds that the applicant has been convicted of any misdemeanor involving any aspect of the consumer collection agency business, or any felony. Any denial of an application by the commissioner shall, when applicable, be subject to the provisions of section 46a-80. Such renewal application shall be filed with the commissioner on or before September first of the year in which the license expires. Any renewal application filed with the commissioner after September first shall be accompanied by a one-hundred-dollar late fee and any such filing shall be deemed to be timely and sufficient for purposes of subsection (b) of section 4-182. Whenever an application for a license, other than a renewal application, is filed under sections 36a-800 to 36a-810, inclusive, by any person who was a licensee under said sections 36a-800 to 36a-810, inclusive, and whose license expired less than sixty days prior to the date such application was filed, such application shall be accompanied by a one-hundred-dollar processing fee in addition to the application fee.

(d) To further the enforcement of this section and to determine the eligibility of any person holding a license, the commissioner may, as often as the commissioner deems necessary, examine the licensee’s books and records, and may, at any time, require the licensee to submit such a financial statement for the examination of the commissioner, so that the commissioner may determine whether the licensee is financially responsible to carry on a consumer collection agency business within the intents and purposes of sections 36a-800 to 36a-810, inclusive. Any financial statement submitted by a licensee shall be confidential and shall not be a public record unless introduced in evidence at a hearing conducted by the commissioner.

(e) The applicant or licensee shall notify the commissioner, in writing, of any change in the information provided in its initial application for a license or most recent renewal application for such license, as applicable, not later than ten business days after the occurrence of the event that results in such information becoming inaccurate.

(f) The commissioner may deem an application for a license to act as a consumer collection agency abandoned if the applicant fails to respond to any request for information required under sections 36a-801 to 36a-810, inclusive, or any regulations adopted pursuant to said sections 36a-801 to 36a-810, inclusive. The commissioner shall notify the applicant, in writing, that if the applicant fails to submit such information not later than sixty days after the date on which such request for information was made, the application shall be deemed abandoned. An application filing fee paid prior to the date an application is deemed abandoned pursuant to this subsection shall not be refunded. Abandonment of an application pursuant to this subsection shall not preclude the applicant from submitting a new application for a license under sections 36a-801 to 36a-810, inclusive.

(g) If the commissioner determines that a check filed with the commissioner to pay a fee under subdivision (1) of this subsection has been dishonored, the commissioner shall automatically suspend the license or a renewal license that has been issued but is not yet effective. The commissioner shall give the licensee notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing on such actions in accordance with section 36a-51.

(h) No abatement of the license fee shall be made if the license is surrendered, revoked or suspended prior to the expiration of the period for which it was issued. All fees required by this section shall be nonrefundable.

(i) No person licensed to act within this state as a consumer collection agency shall do so under any other name or at any other place of business than that named in the license. Any change of location of a place of business of a licensee shall require prior written notice to the commissioner. Not more than one place of business shall be maintained under the same license but the commissioner may issue more than one license to the same licensee upon compliance with the provisions of sections 36a-800 to 36a-810, inclusive, as to each new licensee. A license shall not be transferable or assignable. Any licensee holding, applying for, or seeking renewal of more than one license may, at its option, file the bond required under section 36a-802 separately for each place of business licensed, or to be licensed, or a single bond, naming each place of business, in an amount equal to twenty-five thousand dollars for each place of business.

(1971, P.A. 539, S. 2, 3; P.A. 73-284; 73-328; 73-341; P.A. 81-292, S. 12; P.A. 88-150, S. 9; P.A. 92-89, S. 17, 20; P.A. 93-127, S. 2, 3; P.A. 94-104, S. 6; 94-122, S. 329, 340; P.A. 96-71, S. 7, 8; P.A. 01-207, S. 4, 12; P.A. 02-111, S. 47; P.A. 04-69, S. 30; P.A. 05-46, S. 15; 05-74, S. 5; P.A. 06-35, S. 11; P.A. 09-208, S. 35; Sept. Sp. Sess. P.A. 09-7, S. 101; P.A. 11-216, S. 47; P.A. 13-253, S. 23.)

History: P.A. 73-284 required that financial statements be “prepared” rather than “certified” by accountant and required that their accuracy be sworn to by proprietor, general partner or corporate officer in Subsec. (b); P.A. 73-328 defined acting within state with regard to consumer collection agencies in Subsec. (a); P.A. 73-341 added Subsec. (c); P.A. 81-292 amended Subsec. (b) by increasing the license fee from $100 to $200 and the renewal fee from $50 to $200; P.A. 88-150 amended Subsec. (b) by providing that license and investigation fees are nonrefundable; P.A. 92-89 amended Subsec. (b) to increase the license fee from $200 to $400, to increase the investigation fee from $50 to $100 and to increase the renewal fee from $200 to $400; P.A. 93-127 amended Subsec. (a) by substituting “who are” for “whose place of business is”, effective July 1, 1993; P.A. 94-104 changed the license expiration date from May first to April thirtieth, made April first the renewal application deadline and added a $100 late fee in Subsec. (a), and made technical changes; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 42-127a transferred to Sec. 36a-801 in 1995; P.A. 96-71 amended Subsec. (b) to make technical changes and to add Subdiv. (2) to make all fees required by this section nonrefundable, effective July 1, 1996; P.A. 01-207 amended Subsec. (a) to add Subdiv. (4) defining acting within state re consumer collection agencies to include having its place of business located outside this state and engaging in the business of collecting child support for creditors located within this state from consumer debtors located outside this state, effective July 1, 2001; P.A. 02-111 amended Subsec. (a) by replacing provision re holding a license then in force with provision re consumer collection agency license and adding references to “property tax debtors”, amended Subsec. (b) by adding reference to “a member” in Subdiv. (1)(A), by providing that license fee is $800 or, in the case of initial application filed not earlier than one year before the expiration date of license, fee is $400 in Subdiv. (1)(B), by adding provisions re expiration of license at the close of business on September thirtieth of the odd-numbered year following its issuance, renewal fee of $800 and exceptions for license, renewed effective May 1, 2003, and licenses that expire on April 30, 2003, and by adding provision re $100 processing fee and amended Subsec. (c) by adding provisions re prior written notice to commissioner of any change of location of a place of business and re license shall not be transferable or assignable; P.A. 04-69 amended Subsec. (b) by adding new Subdiv. (2), requiring commissioner to automatically suspend license or renewal license if commissioner determines that a check filed to pay fee has been dishonored and requiring commissioner to give notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing in accordance with Sec. 36a-51, and redesignating existing Subdiv. (2) as Subdiv. (3); P.A. 05-46 amended Subsec. (b)(1) to make a technical change and provide that renewal application for licensees filed with commissioner after September first, accompanied by late fee, shall be deemed to be timely and sufficient for purposes of Sec. 4-182(b); P.A. 05-74 amended Subsec. (c) to make a technical change, effective June 2, 2005; P.A. 06-35 amended Subsec. (b)(1) to require applicants or licensees to notify commissioner, in writing, of any changes in information in initial or most recent renewal application for license within ten business days after occurrence of event that results in information becoming inaccurate; P.A. 09-208 amended Subsec. (b)(1) by adding new Subpara. (B) requiring applicants to submit history of criminal convictions, by redesignating existing Subparas. (B) and (C) as Subparas. (C) and (D), by authorizing commissioner to deny application or renewal application based on certain convictions, and by deleting outdated provisions re license expiration and renewal, effective July 7, 2009; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c) by changing bond amount from $5,000 to $25,000, effective October 5, 2009; P.A. 11-216 amended Subsec. (b)(1) to add provisions requiring history of criminal convictions of partners, members, officers, directors and principal employees of applicant in a form acceptable to commissioner, add provision authorizing commissioner to conduct criminal history records check of applicant and each partner, member, officer, director and principal employee of applicant, delete references to ten-year period prior to date of application and add provisions re abandonment of application; P.A. 13-253 amended Subsec. (a) to add provision re license for the main office and each branch office, designate existing provisions re collecting from in-state debtors for in-state creditors as Subpara. (A) and add Subpara. (B) re collecting for the agency’s own account, amended Subsec. (b) to make technical changes and delete provision re issuance of license if commissioner is satisfied that applicant is properly qualified and trustworthy, redesignated provisions of existing Subsec. (b) re denial of application as Subsec. (c) and amended same to add provisions re commissioner’s belief that the business will be operated soundly and efficiently and findings re solvency and bankruptcy proceedings, designated provisions of existing Subsec. (b) re enforcement as Subsec. (d), designated provisions of existing Subsec. (b) re notification of change in application information provided as Subsec. (e), designated provisions of existing Subsec. (b) re abandonment as Subpara. (f), designated provisions re dishonored checks as Subsec. (g), designated provisions of existing Subsec. (b) re abatement of license fee as Subsec. (h) and redesignated existing Subsec. (c) as Subsec. (i).



Section 36a-801a - Persons engaged in business of collecting child support.

For the purposes of this part, any person who is engaged in the business of collecting child support pursuant to subsection (a) of section 36a-801 shall be a consumer collection agency.

(P.A. 01-207, S. 5, 12.)

History: P.A. 01-207 effective July 1, 2001.



Section 36a-801b - Collection of child support. Written agreement.

No consumer collection agency may collect child support payments unless such consumer collection agency has entered into a written agreement with the creditor to whom the child support is owed. The agreement shall specify the charge or fee for collecting the child support and state, in bold type, that child support collection services are offered by the state of Connecticut or any other state for a nominal fee.

(P.A. 01-207, S. 7, 12.)

History: P.A. 01-207 effective July 1, 2001.



Section 36a-802 - (Formerly Sec. 42-128a). Surety bond required. Authority of commissioner to proceed on bond. Cancellation of bond; notice. Automatic suspension of license; notice. Opportunity for hearing.

(a) No such license and no renewal thereof shall be granted to a third party consumer collection agency unless the applicant has filed with the commissioner a bond to the people of the state in the penal sum of twenty-five thousand dollars, approved by the Attorney General as to form and by the commissioner as to sufficiency of the security thereof. Such bond shall be conditioned that such licensee shall well, truly and faithfully account for all funds entrusted to the licensee and collected and received by the licensee in the licensee’s capacity as a consumer collection agency. Any person who may be damaged by the wrongful conversion of any creditor, consumer debtor or property tax debtor funds received by such consumer collection agency may proceed on such bond against the principal or surety thereon, or both, to recover damages. The commissioner may proceed on such bond against the principal or surety thereon, or both, to collect any civil penalty imposed upon the licensee pursuant to subsection (a) of section 36a-50. The proceeds of the bond, even if commingled with other assets of the licensee, shall be deemed by operation of law to be held in trust for the benefit of such claimants against the licensee in the event of bankruptcy of the licensee and shall be immune from attachment by creditors and judgment creditors. The bond shall run concurrently with the period of the license granted to the applicant, and the aggregate liability under the bond shall not exceed the penal sum of the bond.

(b) The surety company shall have the right to cancel the bond at any time by a written notice to the licensee stating the date cancellation shall take effect. Such notice shall be sent by certified mail to the licensee at least thirty days prior to the date of cancellation. A surety bond shall not be cancelled unless the surety company notifies the commissioner in writing not less than thirty days prior to the effective date of cancellation. After receipt of such notification from the surety company, the commissioner shall give written notice to the licensee of the date such bond cancellation shall take effect. The commissioner shall automatically suspend the license on such date, unless the licensee prior to such date submits a letter of reinstatement of the bond from the surety company or a new bond or the licensee has ceased business and has surrendered its license. After a license has been automatically suspended, the commissioner shall give the licensee notice of the automatic suspension pending proceedings for revocation or refusal to renew and an opportunity for a hearing on such actions in accordance with section 36a-51 and require the licensee to take or refrain from taking such action as in the opinion of the commissioner will effectuate the purposes of this section.

(1971, P.A. 539, S. 4; P.A. 02-111, S. 48; P.A. 03-262, S. 2; P.A. 04-69, S. 31; P.A. 09-208, S. 36; P.A. 13-253, S. 29.)

History: Sec. 42-128a transferred to Sec. 36a-802 in 1995; P.A. 02-111 amended section by changing “him” to “the licensee”, changing “him in his” to “the licensee in the licensee’s”, changing “trust funds” to “creditor, consumer debtor or property tax debtor funds” and adding provision authorizing commissioner to proceed on bond to collect civil penalty imposed on licensee pursuant to Sec. 36a-50(a); P.A. 03-262 substituted “funds received” for “funds held” and made a technical change, effective July 9, 2003; P.A. 04-69 designated existing provisions as Subsec. (a) and added Subsec. (b) re cancellation of surety bond and automatic suspension of license; P.A. 09-208 amended Subsec. (a) by changing amount of required bond from $5,000 to $25,000 and amended Subsec. (b) by requiring commissioner to give written notice to licensee of effective date of a bond cancellation and to automatically suspend a license on effective date of a bond cancellation unless licensee takes certain actions before such date, and by authorizing commissioner to require licensee to take or refrain from taking certain actions; P.A. 13-253 amended Subsec. (a) to add “to a third party consumer collection agency”.



Section 36a-803 - (Formerly Sec. 42-129). Conviction of certain crimes disqualification to engage in consumer collection business.

Section 36a-803 is repealed, effective October 1, 2002.

(1953, S. 3312d; 1971, P.A. 539, S. 5; P.A. 94-122, S. 330, 340; P.A. 02-111, S. 51.)



Section 36a-804 - (Formerly Sec. 42-129a). Suspension, revocation or refusal to renew license or taking of other action.

(a) The commissioner may suspend, revoke or refuse to renew any license or take any other action, in accordance with the provisions of section 36a-51, for any reason which would be sufficient grounds for the commissioner to deny an application for a license under sections 36a-800 to 36a-810, inclusive, or if the commissioner finds that the licensee or any proprietor, director, officer, member, partner, shareholder, trustee, employee or agent of such licensee has done any of the following: (1) Made any material misstatement in the application; (2) committed any fraud or misrepresentation or misappropriated funds; or (3) violated any of the provisions of sections 36a-800 to 36a-810, inclusive, or of any regulations adopted pursuant thereto, or any other law or regulation applicable to the conduct of its business.

(b) Whenever it appears to the commissioner that any person has violated, is violating or is about to violate any of the provisions of sections 36a-800 to 36a-810, inclusive, or any regulation adopted pursuant thereto, or the licensee or any proprietor, director, officer, member, partner, shareholder, trustee, employee or agent of such licensee has committed any fraud, made any misrepresentation or misappropriated funds, the commissioner may take action against such person or licensee in accordance with sections 36a-50 and 36a-52.

(1971, P.A. 539, S. 6; 1972, P.A. 108, S. 8; P.A. 74-254, S. 8; P.A. 94-122, S. 331, 340; P.A. 02-111, S. 49; P.A. 05-46, S. 16; P.A. 07-91, S. 24.)

History: 1972 act replaced superior court with court of common pleas, effective September 1, 1972, except that courts with cases pending retain jurisdiction; P.A. 74-254 replaced detailed appeal provisions with statement requiring that appeals be made in accordance with chapter 54; P.A. 94-122 replaced notice, hearing and appeal provisions with a reference to Sec. 36a-51, effective January 1, 1995; Sec. 42-129a transferred to Sec. 36a-804 in 1995; P.A. 02-111 replaced former provisions with new Subsecs. (a) and (b) re commissioner’s authority to suspend, revoke or refuse to renew license and the grounds for such action and commissioner’s authority re violations of Secs. 36a-800 to 36a-810; P.A. 05-46 amended Subsec. (b) to allow commissioner to impose civil penalty or issue cease and desist order against licensee or any proprietor, director, officer, member, partner, shareholder, trustee, employee or agent of such licensee who has committed fraud, made any misrepresentation or misappropriated funds; P.A. 07-91 amended Subsec. (a) to authorize commissioner to take any other action, in accordance with Sec. 36a-51, effective June 5, 2007.



Section 36a-805 - (Formerly Sec. 42-131). Prohibited practices. Exception.

(a) No consumer collection agency shall: (1) Furnish legal advice or perform legal services or represent that it is competent to do so, or institute judicial proceedings on behalf of others; (2) communicate with consumer debtors or property tax debtors in the name of an attorney or upon the stationery of an attorney, or prepare any forms or instruments which only attorneys are authorized to prepare; (3) receive assignments as a third party of claims for the purpose of collection or institute suit thereon in any court; (4) assume authority on behalf of a creditor to employ or terminate the services of an attorney unless such creditor has authorized such agency in writing to act as such creditor’s agent in the selection of an attorney to collect the creditor’s accounts; (5) demand or obtain in any manner a share of the proper compensation for services performed by an attorney in collecting a claim, whether or not such agency has previously attempted collection thereof; (6) solicit claims for collection under an ambiguous or deceptive contract; (7) refuse to return any claim or claims upon written request of the creditor, claimant or forwarder, which claims are not in the process of collection after the tender of such amounts, if any, as may be due and owing to the agency; (8) advertise or threaten to advertise for sale any claim as a means of forcing payment thereof, unless such agency is acting as the assignee for the benefit of creditors; (9) refuse or fail to account for and remit to its clients all money collected which is not in dispute within sixty days from the last day of the month in which said money is collected; (10) refuse or intentionally fail to return to the creditor all valuable papers deposited with a claim when such claim is returned; (11) refuse or fail to furnish at intervals of not less than ninety days, upon the written request of the creditor, claimant or forwarder, a written report upon claims received from such creditor, claimant or forwarder; (12) add any post charge-off charge or fee for cost of collection, unless such cost is a court cost, to the amount of any claim which it receives for collection or knowingly accept for collection any claim to which any such charge or fee has already been added to the amount of the claim unless (A) the consumer debtor is legally liable for such charge or fee as determined by the contract or other evidence of an agreement between the consumer debtor and creditor, a copy of which shall be obtained by or available to the consumer collection agency from the creditor and maintained as part of the records of the consumer collection agency or the creditor, or both, and (B) the total charge or fee for cost of collection does not exceed fifteen per cent of the total amount actually collected and accepted as payment in full satisfaction of the debt; (13) use or attempt to use or make reference to the term “bonded by the state of Connecticut”, “bonded” or “bonded collection agency” or any combination of such terms or words, except that the word “bonded” may be used on the stationery of any such agency in type not larger than twelve-point; (14) when the debt is beyond the statute of limitations, fail to provide the following disclosure in type not less than ten-point informing the consumer debtor in its initial communication with such consumer debtor that (A) when collecting on debt that is not past the date for obsolescence provided for in Section 605(a) of the Fair Credit Reporting Act, 15 USC 1681c: “The law limits how long you can be sued on a debt. Because of the age of your debt, (INSERT OWNER NAME) will not sue you for it. If you do not pay the debt, (INSERT OWNER NAME) may report or continue to report it to the credit reporting agencies as unpaid”; and (B) when collecting on debt that is past the date for obsolescence provided for in Section 605(a) of the Fair Credit Reporting Act, 15 USC 1681c: “The law limits how long you can be sued on a debt. Because of the age of your debt, (INSERT OWNER NAME) will not sue you for it and (INSERT OWNER NAME) will not report it to any credit reporting agencies.”; or (15) engage in any activities prohibited by sections 36a-800 to 36a-810, inclusive.

(b) No consumer collection agency shall impose a charge or fee for any child support payments collected through the efforts of a governmental agency. If the imposition of a charge or fee is permitted under section 36a-801b, no consumer collection agency shall impose a charge or fee for the collection of any child support overdue at the time of the contract in excess of twenty-five per cent of overdue support actually collected.

(c) (1) No consumer collection agency shall receive any property tax on behalf of a creditor that is a municipality, unless the consumer collection agency has procured from an insurer authorized to transact business in this state an insurance policy providing coverage against loss of money, securities or other property, including loss arising from any fraudulent or dishonest act of any employee, officer or director of the consumer collection agency, with limits of at least two million dollars. It shall be the obligation of the municipality to ensure compliance with the requirements of this subdivision.

(2) A municipality that enters into an agreement with a consumer collection agency to collect and receive for payment property tax on behalf of the municipality may also require such consumer collection agency to file a bond with the municipality in an amount not exceeding the total amount of the property tax to be collected on behalf of the municipality. Such bond, the form of which shall be approved by the municipality, shall be written by a surety authorized to write bonds in this state and shall contain a provision requiring the surety to provide the municipality with written notice of cancellation of such bond. Such notice shall be sent by certified mail to the municipality at least thirty days prior to the date of cancellation. The bond shall be conditioned that such consumer collection agency shall well, truly and faithfully account for all funds collected and received by the consumer collection agency for the municipality pursuant to such agreement. If the municipality is damaged by the wrongful conversion of any property tax debtor funds received by the consumer collection agency, the municipality may proceed on such bond against the principal or surety on the bond, or both, to recover damages. The proceeds of the bond, even if commingled with the other assets of the consumer collection agency, shall be deemed by operation of law to be held in trust for the benefit of the municipality in the event of bankruptcy of the consumer collection agency and shall be immune from attachment by creditors and judgment creditors.

(1953, S. 3314d; 1971, P.A. 539, S. 8; P.A. 81-183; P.A. 84-61, S. 2, 3; P.A. 92-12, S. 104; P.A. 01-207, S. 6, 12; P.A. 02-111, S. 50; P.A. 03-262, S. 3; P.A. 13-253, S. 26.)

History: 1971 act specified applicability to “consumer” collection agencies, deleted provisions prohibiting use of slogans in collection letters, etc., which threaten legal suit or wage garnishment or list attorney name and title, use of justices of the peace, constables, sheriffs, etc., for claims collection, use or threat of physical violence, use of instruments simulating judicial process, publication of list of debtors and threats to do so and use of “shame cards”, “shame automobiles”, etc., intimidation or methods in violation of postal regulations, clarified remaining provisions and required accounting to clients of moneys collected within sixty rather than 90 days from end of month in which collected and added prohibitions contained in Subdivs. (l) to (r); P.A. 81-183 required that consumer collection agencies not add any charge or collection fee to the amount of a claim greater than 15% of amount actually collected on the debt; P.A. 84-61 amended Subdiv. (i) to provide that no agency shall refuse or fail to remit as well as account for all money collected which is not in dispute and amended Subdiv. (m) to prohibit such agency from knowingly accepting for collection any claim to which any fee or charge has been already added to the amount of the claim; P.A. 92-12 redesignated Subdivs; Sec. 42-131 transferred to Sec. 36a-805 in 1995; P.A. 01-207 designated existing provisions as Subsec. (a) and made a technical change therein for purposes of gender neutrality and added Subsec. (b) re charge or fee for collection of child support payments, effective July 1, 2001 (Revisor’s note: In codifying Subsec. (b), the reference to “section 10 of this act” was deemed by the Revisors to be a reference to “section 7 of this act”, codified as Sec. 36a-801b, since section “10” of P.A. 01-207 had been renumbered as section “7” during the amendment process); P.A. 02-111 amended Subsec. (a)(2) by changing “communicate with debtors” to “communicate with consumer debtors or property tax debtors” and (a)(13) by changing “charge or collection fee” to “collection charge or fee” and added new Subsec. (c) prohibiting consumer collection agency from receiving property tax on behalf of creditor that is a municipality, effective July 1, 2002; P.A. 03-262 amended Subsec. (c) by designating existing provisions as Subdiv. (1), amending Subdiv. (1) to add exception re procurement of insurance policy, and adding Subdiv. (2) authorizing municipality that enters into agreement with consumer collection agency to require agency to file bond, effective July 9, 2003; P.A. 13-253 amended Subsec. (a) to delete “purchase or” and add “as a third party” in Subdiv. (3), delete former Subdiv. (12) re comingling of money, redesignate existing Subdiv. (13) as Subdiv. (12) and amend same by adding “post charge-off”, adding provision re fee for cost of collection other than a court cost, designating provision re consumer debtor being legally liable for charge or fee as Subpara. (A) and amending same to add provision re determination by contract or other evidence of agreement between consumer debtor and creditor, and adding Subpara. (B) re total charge or fee for cost of collection not to exceed 15 per cent of total amount collected and accepted as payment in full satisfaction of the debt, redesignate existing Subdiv. (14) as Subdiv. (13), and add new Subdiv. (14) re disclosure when debt is beyond statute of limitations.



Section 36a-806 - (Formerly Sec. 42-131a). Prohibited practices within and without state. Examination of affairs.

(a) No consumer collection agency shall engage in this state in any practice which is prohibited in section 36a-805 or determined pursuant to section 36a-808 to be an unfair or deceptive act or practice, nor shall any consumer collection agency engage outside of this state in any act or practice prohibited in said section 36a-805. The commissioner shall have power to examine the affairs of every consumer collection agency in this state in order to determine whether it has been or is engaged in any act or practice prohibited by sections 36a-805 to 36a-808, inclusive.

(b) No creditor shall retain, hire, or engage the services or continue to retain or engage the services of any person who engages in the business of a consumer collection agency and who is not licensed to act as such by the commissioner, if such creditor has actual knowledge that such person is not licensed by the commissioner to act as a consumer collection agency.

(1971, P.A. 539, S. 7; P.A. 78-226, S. 2; P.A. 09-208, S. 37.)

History: P.A. 78-226 added Subsec. (b) prohibiting hiring unlicensed persons; Sec. 42-131a transferred to Sec. 36a-806 in 1995; P.A. 09-208 amended Subsec. (a) by deleting reference to Sec. 36a-807 re determination of unfair or deceptive act or practice.



Section 36a-807 - (Formerly Sec. 42-131b). Liability.

No order of the commissioner under sections 36a-805 to 36a-808, inclusive, shall relieve or absolve any person affected by such order from any liability under any other laws of this state.

(1971, P.A. 539, S. 9; 1972, P.A. 108, S. 9; P.A. 74-254, S. 9, 11; P.A. 76-436, S. 638, 681; P.A. 78-226, S. 3; 78-280, S. 1, 5, 127; P.A. 82-174, S. 9, 13, 14; P.A. 88-230, S, 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-12, S. 105; P.A. 93-142, S. 4, 7, 8; P.A. 94-122, S. 332, 340; P.A. 09-208, S. 38.)

History: 1972 act replaced superior court with court of common pleas, effective September 1, 1972, except that courts with cases pending retain jurisdiction; P.A. 74-254 required that notice be “in the form required under subsection (b) of section 4-177” and deleted reference to serving of statement of charges in Subsec. (a) and repealed Subsec. (c) re appeal procedure; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts in Subsec. (a), effective July 1, 1978; P.A. 78-226 substituted “person” for “consumer collection agency” and, with P.A. 78-280, substituted “judicial district of Hartford-New Britain” for “Hartford county”, dropped general reference to counties in Subsec. (a) and rephrased Subsec. (e); P.A. 82-174 entirely replaced Subsec. (a) and repealed Subsec. (b) outright, both of which concerned the issuance of cease and desist orders after a hearing and the conduct of such hearing, inserting new provisions authorizing the commissioner to issue, after notice, cease and desist orders, unless a hearing is requested; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 92-12 redesignated Subsecs. and made technical changes; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-122 deleted Subsec. (c) re violations of cease and desist orders and made technical changes, effective January 1, 1995; Sec. 42-131b transferred to Sec. 36a-807 in 1995; P.A. 09-208 deleted former Subsec. (a) re cease and desist order and made a conforming change.



Section 36a-808 - (Formerly Sec. 42-131c). Unfair or deceptive practices. Enforcement action.

Whenever the commissioner has reason to believe that any consumer collection agency is engaging in this state in any act or practice in the conduct of such business which is not defined in section 36a-805, and that such act or practice is unfair or deceptive, the commissioner may take action against such consumer collection agency in accordance with sections 36a-50 and 36a-52.

(1971, P.A. 539, S. 10; P.A. 74-254, S. 10; P.A. 78-226, S. 4; 78-280, S. 2, 127; P.A. 82-174, S. 10, 14; P.A. 94-122, S. 333, 340; P.A. 09-208, S. 39; P.A. 13-253, S. 27.)

History: P.A. 74-254 specified that notice be “in the form required under subsection (b) of section 4-177” and deleted reference to serving of statement of charges; P.A. 78-226 added Subsec. (b) re actions brought against unlicensed persons; P.A. 78-280 substituted “judicial district” for “county” in Subsec. (a); P.A. 82-174 amended Subsec. (a) by replacing the provision that hearings be conducted as provided in “section 42-131b” with “chapter 54”; P.A. 94-122 deleted Subsec. (b) re injunctions against unlicensed consumer collection agencies, deleted provisions in Subsec. (a) re hearings to enjoin unfair or deceptive actions and added a reference to enforcement actions under Sec. 36a-50, effective January 1, 1995; Sec. 42-131c transferred to Sec. 36a-808 in 1995; P.A. 09-208 deleted provision re violation by agency or other person of Secs. 36a-800 to 36a-810 or regulation adopted pursuant to Sec. 36a-809, and deleted “or person” re enforcement action in accordance with Sec. 36a-50; P.A. 13-253 added reference to Sec. 36a-52.



Section 36a-809 - (Formerly Sec. 42-131d). Commissioner’s powers. Regulations.

The powers vested in the commissioner by sections 36a-805 to 36a-808, inclusive, shall be additional to any other powers to enforce any penalties, fines or forfeitures authorized by law with respect to the methods, acts and practices prohibited or declared to be unfair or deceptive, and the commissioner may adopt such regulations, in accordance with chapter 54, as may be necessary for the conduct of the consumer collection agency business.

(1971, P.A. 539, S. 11; P.A. 73-428; P.A. 94-122, S. 334, 340.)

History: P.A. 73-428 authorized issuance of regulations “as may be necessary for the conduct of the consumer collection agency business” rather than regulations “implementing the provisions of section 42-131”; P.A. 94-122 made technical changes, effective January 1, 1995; Sec. 42-131d transferred to Sec. 36a-809 in 1995.



Section 36a-810 - (Formerly Sec. 42-133a). Penalty.

Any person who operates a consumer collection agency without a license as required by sections 36a-800 to 36a-810, inclusive, shall be fined not more than one thousand dollars or imprisoned not more than one year, or both. Any person who violates any other provision of said sections shall be fined not more than five hundred dollars, or imprisoned not more than six months, or both. The state’s attorney or assistant state’s attorney for the superior court having jurisdiction in each town shall diligently inquire and make due complaint to the court of all violations of said sections which come to his knowledge, by investigation of report.

(1971, P.A. 539, S. 12; P.A. 74-183, S. 270, 291; P.A. 76-436, S. 233, 681.)

History: P.A. 74-183 replaced circuit court with court of common pleas, effective December 31, 1974; P.A. 76-436 replaced “prosecuting” attorney with “state’s attorney or assistant state’s” attorney and court of common pleas with superior court, effective July 1, 1978; Sec. 42-133a transferred to Sec. 36a-810 in 1995.



Section 36a-811 - Maintenance of consumer debtor and creditor records.

(a) Each consumer collection agency shall maintain its consumer debtor and creditor records so as to clearly identify the amounts and dates of all payments collected or received from consumer debtors and all remittances made to creditors. Consumer debtor and creditor records shall be kept so as to be readily available to the Banking Commissioner and retained for a period of not less than two years after the date of final entry thereon. All accounting records shall be maintained in accordance with generally accepted accounting practices. Each consumer collection agency engaged in the business of collecting child support shall maintain originals or copies of the written agreements entered into with the creditors to whom the child support is owed for a period of not less than two years after the date of the last payment made by the consumer debtor to the consumer collection agency.

(b) Each third party consumer collection agency shall deposit funds collected or received from consumer debtors for payment for others on an account, bill or other indebtedness in one or more trust accounts maintained at a bank, Connecticut credit union, federal credit union or an out-of-state bank that maintains in this state a branch as defined in section 36a-410, which accounts shall be reconciled monthly. Such funds shall not be commingled with funds of the consumer collection agency or used in the conduct of the consumer collection agency’s business. Such account shall not be used for any purpose other than (1) the deposit of funds received from consumer debtors, (2) the payment of such funds to creditors, (3) the refund of any overpayments to be made to consumer debtors, and (4) the payment of earned fees to the consumer collection agency, which shall be withdrawn on a monthly basis. Except for payments authorized by subdivisions (2) to (4), inclusive, of this subsection, any withdrawal from such account, including, but not limited to, any service charge or other fee imposed against such account by a depository institution, shall be reimbursed by the consumer collection agency to such account not more than thirty days after the withdrawal. Funds received from consumer debtors shall be posted to their respective accounts in accordance with generally accepted accounting practices.

(P.A. 13-253, S. 24.)



Section 36a-812 - Compliance with Fair Debt Collection Practices Act.

Each consumer collection agency shall comply with the applicable provisions of the Fair Debt Collection Practices Act, 15 USC Section 1692 et seq., as from time to time amended, and any regulations adopted under said act. In addition to any other remedies provided by law, a violation of such federal law or regulation shall be deemed to be a violation of this section and a basis upon which the Banking Commissioner may take enforcement action pursuant to section 36a-804.

(P.A. 13-253, S. 25.)



Section 36a-830 - Exchange facilitator. Definitions.

As used in this section and sections 36a-831 to 36a-836, inclusive:

(1) “Affiliated with” means that a person, directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with another specified person;

(2) “Client” means a taxpayer with whom an exchange facilitator enters into an agreement, as described in subparagraph (B) of subdivision (3) of this section;

(3) “Exchange facilitator” means a person who: (A) Maintains an office in this state for the purpose of soliciting business facilitating the exchange of like-kind property, as described in subparagraph (B) of this subdivision; or (B) for a fee (i) facilitates an exchange of like-kind property by entering into an agreement with a client pursuant to which the exchange facilitator acquires from such client the contractual rights to sell such client’s relinquished property located in this state and transfer a replacement property to such client as a qualified intermediary, within the meaning of 26 CFR 1.1031(k)-1(g)(4), (ii) enters into an agreement with a client to take title to a property in this state as an exchange accommodation titleholder, as defined in Revenue Procedure 2000-37 issued by the Internal Revenue Service, or (iii) enters into an agreement with a client to act as a qualified trustee or qualified escrow holder, as such terms are defined in 26 CFR 1.1031(k)-1(g)(3); but shall not include:

(I) Any financial institution, as defined in subdivision (6) of this section, that is acting solely as a depository for exchange funds or solely as a qualified escrow holder or qualified trustee, as such terms are defined in 26 CFR 1.1031(k)-1(g)(3), and is not otherwise facilitating exchanges in accordance with this subparagraph;

(II) An individual or entity that is teaching seminars or classes or giving other presentations to attorneys, accountants, real estate professionals, tax professionals or other professionals where the primary purpose is to teach about tax deferred exchanges or to train such professionals to act as exchange facilitators, or any individual or entity advertising for such seminars, classes or other presentations; or

(III) An entity that is wholly owned by an exchange facilitator or by a person representing the exchange facilitator and used by such exchange facilitator or person to facilitate exchanges or take title to property in this state as an exchange accommodation titleholder;

(4) “Exchange funds” means the funds received by an exchange facilitator from or on behalf of a client for the purpose of facilitating an exchange of like-kind property;

(5) “Fee” means compensation of any nature, direct or indirect, monetary or in-kind, that is received by a person or related person, as defined in Section 267(b) or Section 707(b) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, for any services relating or incidental to the exchange of like-kind property under Section 1031 of said Internal Revenue Code;

(6) “Financial institution” means any bank, federal credit union, Connecticut credit union, savings and loan holding company, savings and loan association, savings bank, trust company or trust bank, as such terms are defined in section 36a-2, chartered under the laws of this state or the United States whose accounts are insured by the full faith and credit of the United States of America, the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or other similar or successor programs;

(7) “Person” means a natural person, cooperative association, limited liability company, firm, partnership, corporation or other legal entity, and includes any agent or employee of any such person;

(8) “Pool” means to (A) aggregate exchange funds of multiple taxpayers for investment purposes to achieve common investment goals and efficiencies, and (B) ensure that such exchange funds are readily identifiable as to each taxpayer for whom they are held, through an accounting or subaccounting system;

(9) “Prudent investor standard” means the prudent investor rule, as set forth by the Connecticut Uniform Prudent Investor Act, or as otherwise defined by part VII of chapter 802c; and

(10) “Publicly traded company” means a corporation whose securities are publicly traded on the New York Stock Exchange, the American Stock Exchange, or the national market system of the National Association of Securities Dealers Automated Quotation System established pursuant to the Securities Exchange Act of 1934, and the subsidiaries of any such corporation.

(P.A. 13-135, S. 5.)



Section 36a-831 - Change in control of exchange facilitator. Notification to clients.

An exchange facilitator shall notify each client whose relinquished property, as defined in 26 CFR 1.1031(k)-1(a), is located in this state or whose replacement property, as defined in 26 CFR 1.1031(k)-1(a), held under a qualified exchange accommodation agreement is located in this state, of any change in control of the exchange facilitator. The exchange facilitator shall notify each such client not later than ten business days after the effective date of such change in control by facsimile, electronic mail transmission or first class mail and by posting such notice of change of control on the exchange facilitator’s Internet web site for a period ending not earlier than ninety days after the change in control. Such notification shall set forth the name, address and other contact information of the persons to whom control was transferred. Notwithstanding the provisions of this section, if the exchange facilitator is a publicly traded company and remains a publicly traded company after a change in control, the publicly traded company shall not be required to notify its existing clients of such change in control. For purposes of this section, “change in control” means any transfer or transfers within a twelve-month period of more than fifty per cent of the assets or ownership interests, directly or indirectly, of the exchange facilitator.

(P.A. 13-135, S. 6.)



Section 36a-832 - Fidelity bond. Deposit of exchange funds.

An exchange facilitator at all times shall:

(1) Maintain a fidelity bond in an amount of not less than one million dollars executed by an insurer authorized to do business in this state;

(2) Deposit all exchange funds in a separately identified account, as defined in 26 CFR 1.468B-6(c)(2)(ii)(A), and provide that any withdrawals from such separately identified account require the written authorizations of both the client and the exchange facilitator. Deliver authorization for withdrawals by any commercially reasonable means, including (A) the client’s delivery to the exchange facilitator of the client’s authorization to disburse exchange funds and the exchange facilitator’s delivery to the depository institution of the exchange facilitator’s sole authorization to disburse exchange funds, or (B) delivery to the depository institution of both the client’s and the exchange facilitator’s authorizations to disburse exchange funds; or

(3) Deposit all exchange funds in a qualified escrow or qualified trust, as such terms are defined in 26 CFR 1.1031(k)-1(g)(3), with a financial institution and provide that any withdrawals from such qualified escrow or qualified trust require the taxpayer’s and the exchange facilitator’s written authorization.

(P.A. 13-135, S. 7.)



Section 36a-833 - Errors and omissions insurance policy; cash or securities deposit; letters of credit.

An exchange facilitator at all times shall: (1) Maintain an errors and omissions policy of insurance in an amount not less than two hundred fifty thousand dollars executed by an insurer authorized to do business in this state; or (2) deposit an amount of cash or securities or provide irrevocable letters of credit in an amount not less than two hundred fifty thousand dollars.

(P.A. 13-135, S. 8; 13-253, S. 28.)

History: P.A. 13-253 made a technical change.



Section 36a-834 - Regulations. Damage claims.

The Banking Commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of sections 36a-830 to 36a-837, inclusive. Any person claiming to have suffered damage by reason of the failure of an exchange facilitator to comply with the provisions of sections 36a-831 to 36a-836, inclusive, may file a claim with the commissioner against the exchange facilitator to recover such damage from (1) the fidelity bond maintained in accordance with subdivision (1) of section 36a-832, (2) cash or securities deposited in accordance with subdivision (2) of section 36a-833, (3) letters of credit provided in accordance with subdivision (2) of section 36a-833, or (4) the errors and omissions policy maintained in accordance with subdivision (1) of section 36a-833.

(P.A. 13-135, S. 9.)



Section 36a-835 - Holding and investment of exchange funds.

(a) An exchange facilitator shall hold all exchange funds, including money, property, other consideration or instruments received by the exchange facilitator from or on behalf of the client, but not including funds received as the exchange facilitator’s compensation, in a manner that provides liquidity and preserves principal. An exchange facilitator shall provide the client with written notification of the manner in which the exchange funds will be invested or deposited and shall deposit or invest exchange funds in investments which meet the prudent investor standard and which satisfy investment goals of liquidity and preservation of principal. Exchange funds may be pooled. For purposes of this section, an exchange facilitator violates the prudent investor standard if:

(1) Exchange funds are knowingly commingled by the exchange facilitator with the operating accounts of the exchange facilitator; or

(2) Exchange funds are loaned or otherwise transferred to any person or entity affiliated with or related to the exchange facilitator except that this subdivision shall not apply to a transfer made pursuant to the exchange contract (A) for payment of an exchange expense or completion of the acquisition of the replacement property, (B) for depositing exchange funds with a financial institution, or (C) to an exchange accommodation titleholder, a trustee of a qualified trust or a qualified escrow agent.

(b) Exchange funds are not subject to execution or attachment on any claim against the exchange facilitator. An exchange facilitator shall not knowingly keep or cause to be kept any money in any financial institution under any name designating the money as belonging to a client of the exchange facilitator unless the money equitably belongs to the client and was actually entrusted to the exchange facilitator by the client.

(P.A. 13-135, S. 10.)



Section 36a-836 - Prohibited activities of exchange facilitators.

No exchange facilitator or, in the case of an exchange facilitator that is an entity, no owner, officer, director or employee of such exchange facilitator, shall knowingly:

(1) Make any material misrepresentations concerning any exchange facilitator transaction that are intended to mislead;

(2) Pursue a continued or flagrant course of misrepresentation or making false statements through advertising or by any other means;

(3) Fail, within a reasonable time, to account for any money or property belonging to another person that may be in the possession or under the control of the exchange facilitator;

(4) Engage in any conduct constituting fraudulent or dishonest dealings;

(5) Commit any crime related to the exchange facilitation business involving fraud, misrepresentation, deceit, embezzlement, misappropriation of funds, robbery or other theft of property, except that commission of such crime by an officer, director or employee shall not be considered a violation of this section, provided (A) the employment or appointment of such officer, director or employee has been terminated, and (B) no clients of the exchange facilitator were harmed or full restitution has been made to all harmed clients;

(6) Materially fail to fulfill the exchange facilitator’s contractual duties to the client to deliver property or funds to the client unless such failure is due to circumstances beyond the control of the exchange facilitator; and

(7) Materially violate any provision of sections 36a-831 to 36a-835, inclusive, or the regulations adopted by the Banking Commissioner in accordance with section 36a-834.

(P.A. 13-135, S. 11.)



Section 36a-837 - Civil action. Notice.

(a) A person who violates any provision of sections 36a-831 to 36a-836, inclusive, is subject to civil suit in a court of competent jurisdiction.

(b) Any person who commences a civil action pursuant to subsection (a) of this section shall notify the Department of Banking upon filing such action.

(P.A. 13-135, S. 12.)









Title 36b - Connecticut Securities Law and Business Opportunity Investment Act

Chapter 672 - General Statement

Section 36b-1 - General statement.

Sections 36b-2 to 36b-34, inclusive, and 36b-40 to 36b-52, inclusive, and 36b-60 to 36b-80, inclusive, shall be known as the “Securities and Business Investments Law of Connecticut” and shall be applicable to all issuers of securities, broker-dealers, agents, investment advisers, investment adviser agents, sellers of business opportunities, and offerors in a tender offer, and to such other corporations, unincorporated associations, partnerships, limited liability companies and individuals who subject themselves to special provisions in said sections, or who, by violating any of the provisions of said sections become subject to the penalties provided in said sections.

(P.A. 94-122, S. 336, 340; P.A. 97-22, S. 3; P.A. 10-141, S. 1.)

History: P.A. 94-122 effective January 1, 1995; P.A. 97-22 made a technical change; P.A. 10-141 replaced reference to Sec. 36b-33 with reference to Sec. 36b-34, effective June 7, 2010.






Chapter 672a - Uniform Securities Act

Section 36b-2 - (Formerly Sec. 36-470). Short title: Connecticut Uniform Securities Act.

Sections 36b-2 to 36b-34, inclusive, may be cited as the “Connecticut Uniform Securities Act”.

(P.A. 77-482, S. 1; P.A. 10-141, S. 2.)

History: Sec. 36-470 transferred to Sec. 36b-2 in 1995; P.A. 10-141 replaced reference to Sec. 36b-33 with reference to Sec. 36b-34, effective June 7, 2010.

Cited. 219 C. 204.



Section 36b-3 - (Formerly Sec. 36-471). Definitions.

As used in sections 36b-2 to 36b-34, inclusive, unless the context otherwise requires:

(1) “Agent” means any individual, other than a broker-dealer, who represents a broker-dealer or issuer in effecting or attempting to effect purchases or sales of securities. “Agent” does not include an individual who represents an issuer in (A) effecting transactions in a security exempted by subdivision (1), (2), (3), (4), (6), (9), (10), (11) or (22) of subsection (a) of section 36b-21, (B) effecting transactions exempted by subsection (b) of section 36b-21, except for transactions exempted by subdivisions (10), (13) or (14) of said subsection, (C) effecting transactions with existing employees, partners or directors of the issuer if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state, or (D) effecting transactions in any covered security, except for covered securities within the meaning of Sections 18(b)(2) or 18(b)(4)(D) of the Securities Act of 1933. “Agent” does not include such other persons not within the intent of this subdivision as the commissioner may by regulation or order determine. A general partner, officer or director of a broker-dealer or issuer, or a person occupying a similar status or performing similar functions, is an agent only if such person otherwise comes within this definition and any compensation that such person receives is directly or indirectly related to purchases or sales of securities.

(2) “Associated person” has the meaning given to that term in Section 3(a)(21) of the Securities Exchange Act of 1934.

(3) “Blank check company” means any company that (A) devotes substantially all of its efforts to establishing a new business in which planned principal operations have not commenced or, that has commenced planned principal operations, but has not derived significant revenue from such operations; and (B) has no specific business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entity or person.

(4) “Branch office” means any location other than the main office at which an agent or investment adviser agent regularly conducts business on behalf of a broker-dealer or investment adviser, or any location that is held out as such, excluding: (A) Any location that is established solely for customer service or back-office-type functions where no sales activities are conducted and that is not held out to the public as a branch office, (B) any location that is the agent’s or investment adviser agent’s primary residence, provided (i) only agents or investment adviser agents who reside at the location and are members of the same immediate family conduct business at the location, (ii) the location is not held out to the public as an office and the agent or investment adviser agent does not meet with customers at the location, (iii) neither customer funds nor securities are handled at that location, (iv) the agent or investment adviser agent is assigned to a designated branch office, and such designated branch office is reflected on all business cards, stationery, advertisements and other communications to the public by such agent or investment adviser agent, (v) the agent’s or investment adviser agent’s correspondence and communications with the public are subject to the supervision of the broker-dealer or investment adviser with which such agent or investment adviser agent is associated, (vi) electronic communications, including e-mail, are made through the electronic system of the broker-dealer or investment adviser, (vii) all orders for securities are entered through the designated branch office or an electronic system established by a broker-dealer that is reviewable at the branch office, (viii) written supervisory procedures pertaining to supervision of activities conducted at the residence are maintained by the broker-dealer or investment adviser, and (ix) a list of the residence locations is maintained by the broker-dealer or investment adviser, (C) any location, other than a primary residence, that is used for securities or investment advisory business for less than thirty business days in any one calendar year, provided the broker-dealer or investment adviser complies with the provisions of subparagraph (B)(ii), (iii), (iv), (v), (vi), (vii) and (viii) of this subdivision, (D) any office of convenience, where associated persons occasionally and exclusively by appointment meet with customers, which is not held out to the public as an office, (E) any location that is used primarily to engage in nonsecurities activities and from which the agent or investment adviser agent effects no more than twenty-five securities transactions in any one calendar year, provided any advertisement or sales literature identifying such location also sets forth the address and telephone number of the location from which the agent or investment adviser agent conducting business at the nonbranch locations is directly supervised, (F) the floor of a registered national securities exchange where a broker-dealer conducts a direct access business with public customers, (G) a temporary location established in response to the implementation of a business continuity plan, or (H) any other location not within the intent of this subdivision as the commissioner may determine. As used in this subdivision, the term “business day” does not include any partial business day, provided the agent or investment adviser agent spends at least four hours on such day at the designated branch office of such agent or investment adviser agent during the hours that such office is normally open for business.

(5) “Broker-dealer” means any person engaged in the business of effecting transactions in securities for the account of others or for such person’s own account. “Broker-dealer” does not include (A) an agent, (B) an issuer, (C) a bank, as defined in Section 3(a)(6) of the Securities Exchange Act of 1934, when conducting activities that would except it from the definitions of “broker” or “dealer” under Sections 3(a)(4) or 3(a)(5) of the Securities Exchange Act of 1934, (D) a person who has no place of business in this state if such person effects transactions in this state exclusively with or through (i) the issuers of the securities involved in the transactions, (ii) other broker-dealers, or (iii) a bank and trust company, a national banking association, a savings bank, a savings and loan association, a federal savings bank, a federal savings and loan association, a credit union, a federal credit union, a trust company, an insurance company, an investment company as defined in the Investment Company Act of 1940, a pension or profit-sharing trust, or other financial institution or institutional buyer, whether acting for itself or as trustee, or (E) such other persons not within the intent of this subdivision as the commissioner may by regulation or order determine.

(6) “Commissioner” means the Banking Commissioner or any person appointed or designated by the Banking Commissioner to administer sections 36b-2 to 36b-34, inclusive.

(7) “Covered security” has the meaning given to that term in Section 18(b) of the Securities Act of 1933.

(8) “Fraud”, “deceit” and “defraud” are not limited to common-law deceit.

(9) “Guaranteed” means guaranteed as to payment of principal, interest or dividends.

(10) “International banking institution” means an international financial institution, as defined in 22 USC 262r, as from time to time amended, of which the United States is a member and whose securities are exempt from registration under the Securities Act of 1933.

(11) “Investment adviser” means any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing or selling securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. “Investment adviser” does not include (A) an investment adviser agent; (B) a bank, as defined in Section 202(a)(2) of the Investment Advisers Act of 1940, or a bank holding company, as defined in the Bank Holding Company Act of 1956, that is excepted from the definition of “investment adviser” in Section 202(a)(11) of the Investment Advisers Act of 1940; (C) a lawyer, accountant, engineer, or teacher whose performance of these services is solely incidental to the practice of such person’s profession; (D) a broker-dealer whose performance of these services is solely incidental to the conduct of such person’s business as a broker-dealer and who receives no special compensation for them; (E) a publisher of any bona fide newspaper, news magazine, or business or financial publication of general, regular, and paid circulation; (F) a person whose advice, analyses or reports relate only to securities exempted by subdivision (1) of subsection (a) of section 36b-21; (G) any insurance company under the supervision of the Insurance Commissioner or any affiliate thereof, as defined in subsection (b) of section 38a-129, when providing services to separate accounts of that insurance company or registered investment companies all of whose shares are owned by such insurance company or its insurance company affiliates or by the separate accounts of that insurance company or its insurance company affiliates; and (H) such other persons not within the intent of this subdivision as the commissioner may by regulation or order designate.

(12) (A) “Investment adviser agent” includes (i) any individual, including an officer, partner or director of an investment adviser, or an individual occupying a similar status or performing similar functions, employed, appointed or authorized by or associated with an investment adviser to solicit business from any person for such investment adviser in this state and who receives compensation or other remuneration, directly or indirectly, for such solicitation; or (ii) any partner, officer, or director of an investment adviser, or an individual occupying a similar status or performing similar functions, or other individual employed, appointed, or authorized by or associated with an investment adviser, who makes any recommendation or otherwise renders advice regarding securities to clients and who receives compensation or other remuneration, directly or indirectly, for such advisory services.

(B) “Investment adviser agent” does not include an individual employed, appointed or authorized by, associated with or acting on behalf of an investment adviser exempt from registration under subdivision (1) or (2) of subsection (e) of section 36b-6, who is a “supervised person”, as defined in Section 202(a)(25) of the Investment Advisers Act of 1940, unless such supervised person is an “investment adviser representative”, as defined in Securities and Exchange Commission Rule 203A-3, 17 CFR 275.203A-3.

(C) “Investment adviser agent” does not include such other individuals not within the intent of this subdivision as the commissioner may by regulation or order designate.

(13) “Issuer” means any person who issues or proposes to issue any security; except that (A) with respect to a certificate of deposit, a voting-trust certificate, or a collateral-trust certificate, or with respect to a certificate of interest or a share in an unincorporated investment trust not having a board of directors or persons performing similar functions or of the fixed, restricted management, or unit type, “issuer” means any person performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other agreement or instrument under which the security is issued; (B) with respect to an equipment trust certificate or similar security serving the same purpose, “issuer” means any person who uses or will use the property, any person to whom the property or equipment is or will be leased or conditionally sold or any person who is otherwise contractually responsible for assuring payment of the certificate; and (C) with respect to a fractional undivided interest in oil, gas or other mineral leases or in payments out of production under a lease, right or royalty, “issuer” means any owner of an interest in the lease or in payments out of production under a lease, right or royalty, whether whole or fractional, who creates fractional interests for the purpose of sale.

(14) “Nonissuer” means not directly or indirectly for the benefit of the issuer.

(15) “Person” means an individual, a corporation, a limited liability company, a partnership, a limited partnership, a limited liability partnership, an association, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government or a political subdivision of a government.

(16) (A) “Sale” or “sell” includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security for value. (B) “Offer” or “offer to sell” includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value. (C) Any security given or delivered with, or as a bonus on account of, any purchase of securities or any other thing shall be conclusively presumed to constitute a part of the subject of such purchase and to have been sold for value. (D) Nothing in this subdivision shall limit or diminish the full meaning of the terms “sale”, “sell”, “offer” or “offer to sell” as construed by the courts of this state. (E) A purported gift of assessable stock is considered to involve an offer and sale. (F) Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security. (G) The terms defined in this subdivision do not include: (i) Any bona fide pledge or loan; (ii) any stock dividend, whether the corporation distributing the dividend is the issuer of the stock or not, if nothing of value is given by stockholders for the dividend other than the surrender of a right to a cash or property dividend when each stockholder may elect to take the dividend in cash or property or in stock; (iii) any act incident to a class vote by security holders on a merger, exchange of securities for securities, consolidation, reclassification of securities, or sale of assets in consideration of the issuance of securities or securities and cash of another person other than an individual; or (iv) any security which is issued in exchange for one or more bona fide outstanding securities, claims or property interests, or partly in such exchange and partly for cash, where the terms and conditions of such issuance and exchange are approved by any state or federal court.

(17) “Securities Act of 1933”, “Securities Exchange Act of 1934”, “Public Utility Holding Company Act of 1935”, “Investment Advisers Act of 1940” and “Investment Company Act of 1940” mean the federal statutes of those names, as from time to time amended.

(18) “Securities and Exchange Commission” means the United States Securities and Exchange Commission.

(19) “Security” means any note, stock, treasury stock, security future, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, interests of limited partners in a limited partnership, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas or other mineral rights, put, call, straddle, option, or privilege on any security or group or index of securities, including any interest in or based on the value of such security, group or index, put, call, straddle, option or privilege entered into on a national securities exchange relating to foreign currency, or, in general, any interest or instrument commonly known as a “security”, or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. “Security” includes (A) a certificated and an uncertificated security, and (B) as an “investment contract”, an interest in a limited liability company or limited liability partnership, but does not include any insurance or endowment policy or annuity contract issued by an insurance company that is subject to regulation by the Insurance Commissioner.

(20) “Self-regulatory organization” means a national securities exchange, a national securities association of broker-dealers or a clearing agency registered under the Securities Exchange Act of 1934 or the Municipal Securities Rulemaking Board established under the Securities Exchange Act of 1934.

(21) “Shell company” or “dormant company” means any company which does not pursue nor has the financial capacity to pursue a business plan or purpose.

(22) “State” means any state, territory or possession of the United States, the District of Columbia and Puerto Rico.

(P.A. 77-482, S. 2; 77-614, S. 161, 163, 587, 610; P.A. 78-5, S. 1–3; 78-34, S. 1, 2, 17; 78-303, S. 85, 136; P.A. 79-396, S. 1–4, 11; P.A. 80-88, S. 1–3, 12; 80-482, S. 265, 345, 348; P.A. 81-292, S. 1, 2; P.A. 82-149, S. 1–3, 16; P.A. 83-368, S. 1, 2, 11; P.A. 85-169, S. 1, 2, 11; P.A. 87-9, S. 2, 3; 87-375, S. 1; P.A. 88-208, S. 1; P.A. 89-220, S. 1; P.A. 91-145, S. 1; P.A. 92-12, S. 94; P.A. 93-157, S. 1, 4; P.A. 95-66, S. 1; 95-79, S. 136, 189; P.A. 96-192, S. 1; P.A. 97-220, S. 1, 15; P.A. 98-162, S. 1, 2; 98-177, S. 6; P.A. 99-36, S. 35; 99-38, S. 1; P.A. 01-48, S. 1, 2; P.A. 03-84, S. 26; P.A. 05-177, S. 1; P.A. 06-165, S. 2; P.A. 10-141, S. 3.)

History: P.A. 77-614 and P.A. 78-303 replaced bank commissioner with banking commissioner within the department of business regulation, likewise placed insurance commissioner within said department, reflecting incorporation of their respective departments as divisions within said department, effective January 1, 1979; P.A. 78-5 extensively redefined “agent” and “broker-dealer”; P.A. 78-34 extensively redefined “investment advisor” and “sell”; P.A. 79-396 redefined “agent” to specifically exclude “person not within the intent of this subsection” as determined by commissioner, redefined “broker-dealer” to include similar reference in Subdiv. (5), added “in this state” for clarity in Subsec. (f)(7), defining “investment advisor”, and rephrased Subsec. (k)(3)(D); P.A. 80-88 added provisions re investment advisory publications in Subsec. (f), added reference to issuance of “securities and cash” in Subsec. (k) and added Subsec. (o) defining “investment advisory publication”; P.A. 80-482 restored banking and insurance divisions as independent departments and abolished the department of business regulation, allowing changes in commissioners’ names accordingly; P.A. 81-292 amended Subsec. (h) by deleting the provision that with respect to certificates of interest or participation in oil, gas or mining titles or leases, or in payments out of production under such titles or leases, there is not considered to be any “issuer”, and amended Subsec. (k)(3)(C) by replacing “stockholders” with “security holders” and deleting the restriction that the sale be of “corporate” assets and replacing securities and cash of another “corporation” with the securities and cash of another “person”; P.A. 82-149 amended Subsec. (b) by including and excluding additional individuals under the definition of “agent” depending on the transaction involved, added Subsec. (h)(2), and amended Subsec. (k) by deleting the definitions of “sell” and “offer for sale” and defining “sale”, “sell”, “offer” and “offer to sell” and revised the subdivision indicators; P.A. 83-368 made technical changes in Subsec. (b), deleted the provisions of Subsec. (c)(B) whereby a person directing fifteen or less offers to sell or buy into the state for 12 consecutive months was not considered a broker-dealer and made technical changes in Subsec. (g); P.A. 85-169 amended Subsecs. (c) and (f) deleting “mutual” from “mutual savings bank”; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 87-375 made technical change in Subsec. (b); P.A. 88-208 redefined “investment advisor agent” by substituting the references to individual for person and adding the provision re receipt of compensation for a solicitation and redefined “security” to include interests of limited partners in a limited partnership; P.A. 89-220 added Subsec. (p) defining “branch office”; P.A. 91-145 removed the exception for certain investment advisory publications from Subsec. (f)(4); P.A. 92-12 redesignated Subsecs., Subdivs. and Subparas., and made a technical change; P.A. 93-157 added Subdivs. (17) and (18) defining “blank check company” and “shell company” or “dormant company”, respectively, effective July 1, 1993; Sec. 36-471 transferred to Sec. 36b-3 in 1995; P.A. 95-66 and 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 96-192 amended Subpara. (2)(B), defining “agent”, re transactions exempted by both Sec. 36b-21(b)(13) and the Securities Act of 1933; P.A. 97-220 redefined “agent” and “investment adviser”, added definitions of “associated person”, “covered security” and “Investment Advisers Act of 1940”, deleted definition of “investment advisory publication”, renumbered all definitions and made technical changes, effective July 1, 1997; P.A. 98-162 redefined “investment advisor” to exclude investment adviser agents and to make technical changes and redefined “investment adviser agent”; P.A. 98-177 made technical changes; P.A. 99-36 made a technical change in Subdiv. (1); P.A. 99-38 redefined “investment adviser agent” in Subdiv. (11); P.A. 01-48 redefined “broker-dealer” in Subdiv. (5) and “investment adviser” in Subdiv. (10); P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subdiv. (6), effective June 3, 2003; P.A. 05-177 made technical changes in definitions of “agent” in Subdiv. (1) and “blank check company” in Subdiv. (3), redefined “branch office” in Subdiv. (4), inserted “a federal savings bank” in Subdiv. (5)(D)(iii), defined “international banking institution” in new Subdiv. (10), redesignated existing Subdivs. (10) to (16) as Subdivs. (11) to (17), made a technical change in definition of “investment adviser agent” in Subdiv. (12)(A), redefined “issuer” in Subdiv. (13), added limited partnership and limited liability partnership in definition of “person” in Subdiv. (15), defined “Securities and Exchange Commission” in new Subdiv. (18), redesignated existing Subdiv. (17) as Subdiv. (19) and redefined “security” therein, defined “self-regulatory organization” in new Subdiv. (20), and redesignated existing Subdivs. (18) and (19) as Subdivs. (21) and (22); P.A. 06-165 amended Subdiv. (4)(C) to make a technical change, effective June 6, 2006; P.A. 10-141 replaced references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010.

Subdivs. (2), (6), and (10) cited. 242 C. 17.

Subdiv. (12):

Cited. 42 CS 439.

Annotations to present section:

Subdiv. (2):

Cited. 242 C. 17.

Subdiv. (6):

Subpara. (A) cited. 242 C. 17.

Subdiv. (10):

Cited. 242 C. 17.

Subdiv. (11):

Cited. 45 CS 24.



Section 36b-4 - (Formerly Sec. 36-472). Prohibited activities re the offer, sale or purchase of any security. Regulations.

(a) No person shall, in connection with the offer, sale or purchase of any security, directly or indirectly: (1) Employ any device, scheme or artifice to defraud; (2) make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or (3) engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.

(b) No person shall, in connection with the offer, sale or purchase of any security, directly or indirectly engage in any dishonest or unethical practice.

(c) No person shall, in connection with the offer, sale or purchase of any security, directly or indirectly use a certificate, professional designation or form of advertising expressing or implying that such person has special training, education or experience in advising or serving senior citizens, unless such person has obtained a certificate, title or designation through completion of a course of study (1) resulting in the awarding of an academic degree to such person that is from an accredited institution of higher education and is in a field related to the activity described in this subsection, as determined by the commissioner, provided the certificate, title or designation is not used in an untrue, deceptive, misleading or false manner, or (2) that is in a field related to the activity described in this subsection, as determined by the commissioner, and is provided by an organization accredited by the American National Standards Institute or the National Commission for Certifying Agencies, an organization recognized as an accrediting agency by the United States Department of Education pursuant to the Higher Education Act of 1965, 20 USC 1099b, as amended from time to time, or any other organization approved by the commissioner provided the certificate, title or designation is not used in an untrue, deceptive, misleading or false manner.

(d) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 77-482, S. 3; P.A. 96-192, S. 2; P.A. 09-174, S. 1.)

History: Sec. 36-472 transferred to Sec. 36b-4 in 1995; P.A. 96-192 added Subsec. (b) to prohibit dishonest or unethical practices; P.A. 09-174 made a technical change in Subsec. (a), added Subsec. (c) re use of certificate, designation or advertising expressing or implying special training, education or experience in advising senior citizens and added Subsec. (d) re adoption of regulations, effective July 1, 2009.

Cited. 233 C. 304; 235 C. 465; 242 C. 17.

Cited. 44 CS 72.

Annotations to present section:

A person who aids and abets another’s fraudulent conduct in connection with a securities transaction is not in violation of section. 233 C. 304. Cited. Id., 352; 235 C. 465; 242 C. 17.

Section corresponds to Sec. 101 of Uniform Securities Act of 1956, and court may look to interpretations of that act, and interpretations of rule 10b-5 of the Securities and Exchange Commission at the time act was adopted, in interpreting analogous language in statutes; solicitation to buy a security qualified as an “offer” under Sec. 36b-3(16)(B). 137 CA 800.

Cited. 44 CS 72.

Subsec. (a):

Neither the federal Securities Act, 15 USC 77a et seq., nor the Securities and Exchange Commission’s regulation D, 17 CFR 230.501 et seq., preempts or precludes Banking Commissioner from enforcing state fraud statutes. 113 CA 198.



Section 36b-5 - (Formerly Sec. 36-473). Prohibited activities of investment advisers and persons who solicit advisory business on behalf of investment advisers.

(a) No person who directly or indirectly receives compensation or other remuneration for advising another person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise, shall: (1) Employ any device, scheme or artifice to defraud the other person; (2) make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; or (3) engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon such other person.

(b) (1) It is unlawful for any investment adviser that is registered or required to be registered under sections 36b-2 to 36b-34, inclusive, to have, enter into, extend or renew any investment advisory contract, whether written or oral, unless it is signed by the client or clients and discloses in writing: (A) That the investment adviser shall not be compensated on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of the client; (B) that an assignment of the contract may not be made by the investment adviser without the consent of the other party to the contract; (C) that the investment adviser, if a partnership, shall notify the other party to the contract of any change in the membership of the partnership within a reasonable time after the change; (D) the fee arrangement between the investment adviser and the client or clients; and (E) the services which the investment adviser will render. (2) Subparagraph (A) of subdivision (1) of this subsection does not prohibit an investment advisory contract which provides for compensation based upon the total or net asset value of a fund averaged over a definite period or as of definite dates or taken as of a definite date. (3) “Assignment”, as used in subparagraph (B) of subdivision (1) of this subsection, includes any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of the beneficial ownership of a controlling block of the assignor’s outstanding voting securities by a security holder of the assignor, but, if the investment adviser is a partnership, an assignment of an investment advisory contract is not considered to result from the death or withdrawal of a minority of the members of the investment adviser having only a minority interest in the business of the investment adviser, or from the admission to the investment adviser of one or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business.

(c) It is unlawful for any investment adviser that is registered or required to be registered under sections 36b-2 to 36b-34, inclusive, to take or have custody of any securities or funds of any client if: (1) The commissioner by regulation prohibits custody; or (2) in the absence of a regulation, the investment adviser fails to notify the commissioner that he has or may have custody.

(d) Subparagraph (A) of subdivision (1) of subsection (b) of this section shall not be construed to prohibit performance fees permitted and determined in accordance with Section 205 of the Investment Advisers Act of 1940, and any rules or regulations adopted in accordance with said act.

(e) No person who directly or indirectly receives compensation or other remuneration for soliciting advisory business on behalf of a person subject to the prohibition contained in subsection (a) of this section shall, in connection with such solicitation: (1) Employ any device, scheme or artifice to defraud; (2) make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; or (3) engage in any act, practice or course of business which operates or would operate as a fraud or deceit.

(f) No person who directly or indirectly receives compensation or other remuneration for: (1) Advising another person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise; or (2) soliciting advisory business on behalf of a person subject to the prohibition contained in subsection (a) of this section shall engage in any dishonest or unethical practice in connection with the rendering of such advice or in connection with such solicitation.

(P.A. 77-482, S. 4; P.A. 78-34, S. 3, 17; P.A. 79-396, S. 5, 11; P.A. 80-88, S. 4, 12; P.A. 82-149, S. 4, 16; P.A. 91-145, S. 2; P.A. 92-12, S. 95; P.A. 96-192, S. 3; P.A. 97-220, S. 2, 15; P.A. 10-141, S. 4.)

History: P.A. 78-34 designated previous provisions as Subsec. (a) and added Subsecs. (b) to (d); P.A. 79-396 added Subsec. (e); P.A. 80-88 required in Subsec. (b)(1) that contract be signed by client or clients, added word “have” and specified applicability to all contracts “whether in writing or oral”; P.A. 82-149 amended Subsec. (b)(1) by adding Subparas. (iv) and (v) requiring the investment advisory contract to disclose the fee arrangement and the services which the investment advisor will render, effective October 1, 1983; P.A. 91-145 amended Subsec. (a) by making prohibitions applicable to persons who directly or indirectly receive compensation or other remuneration for advising another and adding prohibition on making any untrue statement of a material fact or omitting a necessary material fact, and added Subsec. (f) re prohibited activities of persons who solicit advisory business on behalf of investment advisors; P.A. 92-12 redesignated Subparas. in Subsec. (b) and made technical changes; Sec. 36-473 transferred to Sec. 36b-5 in 1995; P.A. 96-192 added Subsec. (g) to prohibit dishonest or unethical practices re compensated advice or solicitation; P.A. 97-220 made Subsecs. (b) and (c) applicable to investment advisers registered or required to be registered under Secs. 36b-2 to 36b-33, inclusive, deleted provision in Subsec. (b) re investment advisory contracts in effect on October 1, 1982, deleted former Subsec. (d) and redesignated former Subsecs. (e), (f) and (g) as Subsecs. (d), (e) and (f), effective July 1, 1997; P.A. 10-141 amended Subsecs. (b) and (c) by replacing references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010.

Subsec. (a), (b) and (c) cited. 242 C. 17.

Annotations to present section:

Cited. 233 C. 352.

Subsec. (a):

Cited. 242 C. 17.

Liability does not require intent to defraud. 77 CA 621.

Subsec. (b):

Cited. 242 C. 17.

Subsec. (c):

Cited. 242 C. 17.



Section 36b-6 - (Formerly Sec. 36-474). Broker-dealer, agent or investment adviser required to register. Exemptions. Branch offices. Notice re termination of business.

(a) No person shall transact business in this state as a broker-dealer unless such person is registered under sections 36b-2 to 36b-34, inclusive. No person shall transact business in this state as a broker-dealer in contravention of a sanction that is currently effective imposed by the Securities and Exchange Commission or by a self-regulatory organization of which such person is a member if the sanction would prohibit such person from effecting transactions in securities in this state. No individual shall transact business as an agent in this state unless such individual is (1) registered as an agent of the broker-dealer or issuer whom such individual represents in transacting such business, or (2) an associated person who represents a broker-dealer in effecting transactions described in subdivisions (2) and (3) of Section 15(h) of the Securities Exchange Act of 1934. No individual shall transact business in this state as an agent of a broker-dealer in contravention of a sanction that is currently effective imposed by the Securities and Exchange Commission or a self-regulatory organization of which the employing broker-dealer is a member if the sanction would prohibit the individual employed by such broker-dealer from effecting transactions in securities in this state.

(b) No issuer shall employ an agent unless such agent is registered under sections 36b-2 to 36b-34, inclusive. No broker-dealer shall employ an agent unless such agent is (1) registered under sections 36b-2 to 36b-34, inclusive, or (2) an associated person who represents a broker-dealer in effecting transactions described in subdivisions (2) and (3) of Section 15(h) of the Securities Exchange Act of 1934. The registration of an agent is not effective during any period when such agent is not associated with a particular broker-dealer registered under sections 36b-2 to 36b-34, inclusive, or a particular issuer. When an agent begins or terminates a connection with a broker-dealer or issuer, or begins or terminates those activities which make such individual an agent, both the agent and the broker-dealer or issuer shall promptly notify the commissioner.

(c) (1) No person shall transact business in this state as an investment adviser unless registered as such by the commissioner as provided in sections 36b-2 to 36b-34, inclusive, or exempted pursuant to subsection (e) of this section. No person shall transact business, directly or indirectly, in this state as an investment adviser if the registration of such investment adviser is suspended or revoked or, in the case of an investment adviser who is an individual, the investment adviser is barred from employment or association with an investment adviser or broker-dealer by order of the commissioner, the Securities and Exchange Commission or a self-regulatory organization.

(2) No individual shall transact business in this state as an investment adviser agent unless such individual is registered as an investment adviser agent of the investment adviser for which such individual acts in transacting such business. An investment adviser agent registered under sections 36b-2 to 36b-34, inclusive, who refers advisory clients to another investment adviser registered under said sections 36b-2 to 36b-34, inclusive, or to an investment adviser registered with the Securities and Exchange Commission that has filed a notice under subsection (e) of this section, is not required to register as an investment adviser agent of such investment adviser if the only compensation paid for such referral services is paid to the investment adviser with whom the individual is employed or associated. No individual shall transact business, directly or indirectly, in this state as an investment adviser agent on behalf of an investment adviser if the registration of such individual as an investment adviser agent is suspended or revoked or the individual is barred from employment or association with an investment adviser by an order of the commissioner, the Securities and Exchange Commission or a self-regulatory organization.

(3) No investment adviser shall engage an investment adviser agent unless such investment adviser agent is registered under sections 36b-2 to 36b-34, inclusive. The registration of an investment adviser agent is not effective during any period when such investment adviser agent is not associated with a particular investment adviser. When an investment adviser agent begins or terminates a connection with an investment adviser, both the investment adviser agent and the investment adviser shall promptly notify the commissioner. If an investment adviser or investment adviser agent provides such notice, such investment adviser or investment adviser agent shall not be liable for the failure of the other to give such notice.

(d) No broker-dealer or investment adviser shall transact business from any place of business located within this state unless that place of business is registered as a branch office with the commissioner pursuant to this subsection. An application for branch office registration shall be made on forms prescribed by the commissioner and shall be filed with the commissioner, together with a nonrefundable application fee of one hundred dollars per branch office. A broker-dealer or investment adviser shall promptly notify the commissioner in writing if such broker-dealer or investment adviser (1) engages a new manager at a branch office in this state, (2) acquires a branch office of another broker-dealer or investment adviser in this state, or (3) relocates a branch office in this state. In the case of a branch office acquisition or relocation, such broker-dealer or investment adviser shall pay to the commissioner a nonrefundable fee of one hundred dollars. Each registrant or applicant for branch office registration shall pay the actual cost, as determined by the commissioner, of any reasonable investigation or examination made of such registrant or applicant by or on behalf of the commissioner.

(e) The following investment advisers are exempted from the registration requirements under subsection (c) of this section: Any investment adviser that (1) is registered or required to be registered under Section 203 of the Investment Advisers Act of 1940; (2) is excepted from the definition of investment adviser under Section 202(a)(11) of the Investment Advisers Act of 1940; or (3) has no place of business in this state and, during the preceding twelve months, has had no more than five clients who are residents of this state. Any investment adviser claiming an exemption pursuant to subdivision (1) of this subsection that is not otherwise excluded under subsection (11) of section 36b-3, shall first file with the commissioner a notice of exemption together with a consent to service of process as required by subsection (g) of section 36b-33 and shall pay to the commissioner or to any person designated by the commissioner in writing to collect such fee on behalf of the commissioner a nonrefundable fee of two hundred fifty dollars. The notice of exemption shall contain such information as the commissioner may require. Such notice of exemption shall be valid until December thirty-first of the calendar year in which it was first filed and may be renewed annually thereafter upon submission of such information as the commissioner may require together with a nonrefundable fee of one hundred fifty dollars. If any investment adviser that is exempted from registration pursuant to subdivision (1) of this subsection fails or refuses to pay any fee required by this subsection, the commissioner may require such investment adviser to register pursuant to subsection (c) of this section. For purposes of this subsection, a delay in the payment of a fee or an underpayment of a fee which is promptly remedied shall not constitute a failure or refusal to pay such fee.

(f) Any broker-dealer or investment adviser ceasing to transact business at any branch office or main office in this state shall, in addition to providing written notice to the commissioner prior to the termination of business activity at that office, (1) provide written notice to each customer or client serviced by such office at least ten business days prior to the termination of business activity at that office, or (2) demonstrate to the commissioner, in writing, the reasons why such notice to customers or clients cannot be provided within the time prescribed. If the commissioner finds that the broker-dealer or investment adviser cannot provide notice to customers or clients at least ten business days prior to the termination of business activity, the commissioner may exempt the broker-dealer or investment adviser from giving such notice. The commissioner shall act upon a request for such exemption within five business days following receipt by the commissioner of the written request for such an exemption. The notice to customers or clients shall contain the following information: The date and reasons why business activity will terminate at the office; if applicable, a description of the procedure the customer or client may follow to maintain the customer’s account at any other office of the broker-dealer or investment adviser; the procedure for transferring the customer’s or client’s account to another broker-dealer or investment adviser; and the procedure for making delivery to the customer or client of any funds or securities held by the broker-dealer or investment adviser.

(g) Any broker-dealer or investment adviser ceasing to transact business at any branch office or main office in this state as a result of executing an agreement and plan of merger or acquisition shall provide written notice to the commissioner and to each customer or client serviced by such office not later than the date such merger or acquisition is completed. The notice provided to each customer or client shall contain the information specified in subsection (f) of this section.

(h) Any broker-dealer or investment adviser ceasing to transact business at any branch office or main office in this state as a result of the commencement of a bankruptcy proceeding by such broker-dealer or investment adviser or by a creditor or creditors of such broker-dealer or investment adviser shall, immediately upon the filing of a petition with the bankruptcy court, provide written notice to the commissioner. The commissioner shall determine the time and manner in which notice shall be provided to each customer or client serviced by such office.

(i) (1) A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or to a notice filing of an investment adviser registered with the Securities and Exchange Commission, and an investment adviser registered with the Securities and Exchange Commission may succeed to the current registration of an investment adviser or to a notice filing of another investment adviser registered with the Securities and Exchange Commission, by filing as a successor an application for registration pursuant to section 36b-7 or a notice pursuant to subsection (e) of this section for the unexpired portion of the current registration or notice filing and paying the fee required by subsection (a) of section 36b-12.

(2) A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a material change in its management. The amendment shall become effective when filed or on a date designated by the registrant in its filing. The new organization shall be a successor to the original registrant for the purposes of sections 36b-2 to 36b-34, inclusive. If there is a material change in management, the broker-dealer or investment adviser shall file a new application for registration. A predecessor registered under sections 36b-2 to 36b-34, inclusive, shall stop conducting its securities business or investment advisory business other than winding down transactions and shall file for withdrawal of its broker-dealer or investment adviser registration not later than forty-five days after filing its amendment to effect succession.

(3) A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration. The amendment shall become effective when filed or on a date designated by the registrant.

(4) The commissioner may, by regulation adopted, in accordance with chapter 54, or order, prescribe the means by which a change of control of a broker-dealer or investment adviser may be made.

(5) Nothing in this subsection shall relieve a registrant of its obligation to pay agent and investment adviser agent transfer fees as described in subsection (d) of section 36b-12.

(j) The commissioner may, by regulation adopted, in accordance with chapter 54, or order, require an agent or investment adviser agent to participate in a continuing education program approved by the Securities and Exchange Commission and administered by a self-regulatory organization or, in the absence of such a program, the commissioner may require continuing education for registered investment adviser agents by regulation or order.

(k) For purposes of subsections (d), (f), (g) and (h) of this section, “investment adviser” means an investment adviser registered or required to be registered with the commissioner.

(l) The commissioner may by rule, regulation or order, conditionally or unconditionally, exempt from the requirements of this section any person or class of persons upon a finding that such exemption is in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of this chapter.

(P.A. 77-482, S. 5; P.A. 81-292, S. 3; P.A. 83-368, S. 3, 11; P.A. 85-169, S. 3, 11; P.A. 87-375, S. 2; P.A. 89-220, S. 2; P.A. 97-220, S. 3, 15; P.A. 98-162, S. 3; P.A. 04-45, S. 1; P.A. 05-177, S. 2; P.A. 10-141, S. 5, 6; P.A. 11-110, S. 11; 11-216, S. 49.)

History: P.A. 81-292 inserted a new Subsec. (c) providing that offers or sales of securities relating to oil, gas or other mining commodities must be made through a registered broker-dealer, and relettered the former Subsec. (c) accordingly; P.A. 83-368 deleted the provisions of former Subsec. (c) re offers or sales with respect to oil, gas or mining limited partnerships, relettering former Subsec. (d) accordingly; P.A. 85-169 added Subsecs. (d), (e) and (f) re notice of termination of business; P.A. 87-375 amended Subsec. (c) to add provisions re connections between investment advisors and agents and to require that agents be registered; P.A. 89-220 amended Subsec. (a) by requiring an agent to register as an agent of a particular broker-dealer or issuer, amended Subsec. (c) by requiring an investment advisor agent to register as an investment advisor agent of a particular investment advisor, added a new Subsec. (d) re registration of branch offices and relettered the remaining Subsecs. accordingly, amending Subsecs. (e), (f) and (g) by extending the requirements of the subsections to investment advisors; Sec. 36-474 transferred to Sec. 36b-6 in 1995; P.A. 97-220 amended Subsecs. (a) and (b) by adding exception for associated persons representing broker-dealers in effecting specified transactions, amended Subsec. (c) by adding reference to Subsec. (e) and making a technical change, added new Subsec. (e) re exemptions from investment adviser registration requirements, redesignated former Subsecs. (e), (f) and (g) as Subsecs. (f), (g) and (h), and made Subsecs. (f), (g) and (h) applicable to any broker-dealer or investment adviser ceasing to transact business at any office in this state, effective July 1, 1997; P.A. 98-162 amended Subsec. (d) to establish branch office requirements for investment advisers registered with the Securities and Exchange Commission and to make technical changes; P.A. 04-45 amended Subsec. (a) to prohibit transaction of business in this state as a broker-dealer or agent in contravention of a sanction currently effective imposed by SEC or a self-regulatory organization and to make technical changes, amended Subsecs. (b) and (c) to make technical changes, amended Subsec. (d) to eliminate provisions re investment advisers registered with SEC, amended Subsec. (f) to make technical changes, and added Subsec. (i) defining “investment adviser” for purposes of Subsecs. (d), (f), (g) and (h); P.A. 05-177 amended Subsec. (a) to delete provisions re self-regulatory organization registered under federal laws administered by Securities and Exchange Commission, amended Subsec. (c) to insert Subdiv. designators (1) to (3), make technical changes, prohibit persons from transacting business in this state as an investment adviser if the registration of such investment adviser is suspended or revoked or, in the case of an investment adviser who is an individual, the investment adviser is barred from employment or association with an investment advisor or broker-dealer by order of commissioner, the Securities and Exchange Commission or a self-regulatory organization in Subdiv. (1), provide that a registered investment adviser agent who refers advisory clients to another registered investment adviser does not have to register as an investment adviser agent of such investment adviser if the only compensation paid for such referral services is to the investment adviser with whom the individual is employed or associated and prohibit individuals from transacting business in this state as an investment adviser agent on behalf of an investment adviser if the registration of such individual as an investment adviser agent is suspended or revoked or the individual is barred from employment or association with an investment adviser by order of commissioner, the Securities and Exchange Commission or a self-regulatory organization in Subdiv. (2), amended Subsec. (e) to make technical changes and to provide that nonrefundable fee of $250 be paid to commissioner or to any person designated by commissioner in writing to collect such fee on behalf of commissioner, amended Subsecs. (f) to (h) to substitute “any branch office or main office in this state” for “any office in this state”, inserted new Subsec. (i) re procedure for broker-dealers or investment advisers to succeed to the current registration of another broker-dealer or investment adviser or to a notice filing of a registered investment adviser, procedures for broker-dealers or investment advisers to file an amendment to their registrations if they change their form of organization, state of incorporation, organization or name, and authority of commissioner to prescribe the means by which change of control of a broker-dealer or investment adviser may be made, added new Subsec. (j) authorizing commissioner to require an agent or investment adviser agent to participate in continuing education, and redesignated existing Subsec. (i) as Subsec. (k); P.A. 10-141 amended Subsecs. (a) to (c) and (i) by replacing references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010; P.A. 11-110 added Subsec. (1) re criteria for conditional or unconditional exemption from requirements of section, effective July 21, 2011; P.A. 11-216 amended Subsec. (e) to delete references to exemption pursuant to Subdiv. (2), effective July 13, 2011.

Subsec. (a) and (d) cited. 39 CS 462.

Annotation to present section:

Cited. 233 C. 352.



Section 36b-7 - (Formerly Sec. 36-475). Application for initial or renewal registration. Registration conditions. Waiver of specific registration requirements.

(a) A broker-dealer, agent, investment adviser or investment adviser agent may obtain an initial or renewal registration by filing with the commissioner or other depository as the commissioner may by regulation or order designate an application together with a consent to service of process pursuant to subsection (g) of section 36b-33. The application shall contain such information as the commissioner may require.

(b) The commissioner may, by regulation adopted, in accordance with chapter 54, or order, impose such registration conditions as are not inconsistent with the National Securities Markets Improvement Act of 1996. The commissioner may, by regulation or order, waive, in whole or in part, specific requirements in connection with registration as are in the public interest and for the protection of investors.

(P.A. 77-482, S. 6; P.A. 78-34, S. 11, 17; P.A. 81-292, S. 4; P.A. 97-220, S. 4, 15; P.A. 05-177, S. 3.)

History: P.A. 78-34 referred to Sec. 36-502 rather than to Sec. 36-501; P.A. 81-292 provided that an application may be filed with a depository as the commissioner may by regulation or order designate; Sec. 36-475 transferred to Sec. 36b-7 in 1995; P.A. 97-220 made a technical change, effective July 1, 1997; P.A. 05-177 designated existing provisions as Subsec. (a) and added Subsec. (b) allowing commissioner to impose registration conditions not inconsistent with the National Securities Markets Improvement Act of 1996 and to waive specific registration requirements.



Section 36b-8 - (Formerly Sec. 36-476). Investigation of applicant for registration. Register.

On receipt of the application for registration as a branch office, broker-dealer, agent, investment adviser or investment adviser agent, the commissioner may make such investigation of the applicant and the applicant’s affairs as the commissioner deems necessary or advisable. Upon completion of such investigation, the commissioner shall, subject to the authority of the commissioner to deny, revoke or suspend such registration, enter the name of such person on a register of branch offices, broker-dealers, agents, investment advisers or investment adviser agents, as the case may be, to be kept in the office of the commissioner, properly indexed and open to the public. The information to be entered on the register shall be the name, address and date of registration or renewal and, in the case of broker-dealers or investment advisers, whether such registrant is an individual, partnership, corporation or other form of association. When the registration of any such person is suspended or revoked, the commissioner shall so note on the appropriate register.

(P.A. 77-482, S. 7; P.A. 82-149, S. 5, 16; P.A. 91-145, S. 3; P.A. 04-45, S. 2.)

History: P.A. 82-149 deleted the prohibition against commissioner’s issuing certificates or written evidence to persons registered under the chapter; P.A. 91-145 added provisions re registration as a branch office and suspension of registration; Sec. 36-476 transferred to Sec. 36b-8 in 1995; P.A. 04-45 made technical changes.



Section 36b-9 - (Formerly Sec. 36-477). Statement of financial condition.

The commissioner may require that each application for registration of a broker-dealer or investment adviser be accompanied by a true and correct statement of financial condition, in such form and containing such data as the commissioner may require. Such statement of financial condition shall be sworn to, before a person qualified to administer oaths, by the applicant, and shall state that the alleged facts therein contained are true to his own knowledge. If such applicant is a partnership, such oath shall be made by a general partner thereof, and, if such applicant is a corporation or other form of association, such oath shall be made by an executive officer thereof. Such statement of financial condition shall be kept in a confidential file and shall not be open to the public.

(P.A. 77-482, S. 8; P.A. 97-220, S. 5, 15.)

History: Sec. 36-477 transferred to Sec. 36b-9 in 1995; P.A. 97-220 amended section to provide that the commissioner may require applications for registration to be accompanied by statements of financial condition, effective July 1, 1997.



Section 36b-10 - (Formerly Sec. 36-478). Application for registration to be under oath.

Each application for registration under sections 36b-2 to 36b-34, inclusive, shall be sworn to, before a person qualified to administer oaths, by the person making the same and shall state that the alleged facts therein contained are true to his own knowledge. If such person is a partnership, such oath shall be made by a general partner thereof, and, if such person is a corporation or other form of association, such oath shall be made by an executive officer thereof.

(P.A. 77-482, S. 9; P.A. 10-141, S. 7.)

History: Sec. 36-478 transferred to Sec. 36b-10 in 1995; P.A. 10-141 replaced reference to Sec. 36b-33 with reference to Sec. 36b-34, effective June 7, 2010.



Section 36b-11 - (Formerly Sec. 36-479). Photograph to accompany each application for registration.

Each application for registration under sections 36b-2 to 36b-34, inclusive, shall be accompanied by a photograph as defined by the commissioner, unless the commissioner waives the requirement of such photograph. If the applicant for registration as a broker-dealer or investment adviser is a sole proprietorship, the photograph shall be of the sole proprietor; if the application is for a partnership, it shall be accompanied by a photograph of each general partner; if the application is for a corporation, it shall be accompanied by a photograph of each principal officer or director as determined by the commissioner.

(P.A. 77-482, S. 10; P.A. 87-375, S. 3; P.A. 10-141, S. 8.)

History: P.A. 87-375 amended the section to authorize the commissioner to waive the requirement of a photograph; Sec. 36-479 transferred to Sec. 36b-11 in 1995; P.A. 10-141 replaced reference to Sec. 36b-33 with reference to Sec. 36b-34, effective June 7, 2010.



Section 36b-12 - (Formerly Sec. 36-480). Application and registration fees.

(a) Each person applying for registration as a broker-dealer or investment adviser shall pay to the commissioner or to any person designated by the commissioner in writing to collect such fee on behalf of the commissioner, a nonrefundable fee of three hundred fifteen dollars.

(b) Each person applying for registration as an agent or investment adviser agent shall pay to the commissioner or to any person designated by the commissioner to collect such fee on behalf of the commissioner, a nonrefundable fee of one hundred dollars.

(c) Each registration issued pursuant to this section shall expire at the close of business on December thirty-first of the calendar year in which the registration became effective.

(d) (1) Except as provided in subdivision (2) of this subsection, each person registered as an agent or investment adviser agent, requesting transfer of the registration of such agent or investment adviser agent to another registered broker-dealer or investment adviser, shall pay to the commissioner or to any person designated by the commissioner in writing to collect such fee on behalf of the commissioner, a nonrefundable fee of one hundred dollars for each transfer requested.

(2) Each broker-dealer or investment adviser receiving a mass transfer shall pay to the commissioner or to any person designated by the commissioner in writing to collect such fee on behalf of the commissioner, a nonrefundable fee of fifty dollars for each agent or investment adviser agent whose registration is transferred. For purposes of this subsection, “mass transfer” means a transfer of multiple agents of a broker-dealer or investment adviser agents of an investment adviser from a transferring broker-dealer or investment adviser to a receiving broker-dealer or investment adviser due to a cessation of business activity, succession, acquisition, merger, consolidation or other reorganization affecting the transferring broker-dealer or investment adviser.

(e) Each person applying for registration under subsection (a) or (b) of this section and any registrant applying for renewal of such registration under section 36b-13 shall pay the actual cost, as determined by the commissioner, of any reasonable investigation or examination made of such applicant or registrant by or on behalf of the commissioner.

(P.A. 77-482, S. 11; P.A. 78-34, S. 4, 17; P.A. 83-368, S. 4, 11; P.A. 04-45, S. 3; June Sp. Sess. P.A. 09-3, S. 382.)

History: P.A. 78-34 reduced fee in Subsec. (c) from $20 to $15; P.A. 83-368 made each registration expire on December thirty-first of each calendar year unless renewed, increased the registration fee for broker-dealers or investment advisors to $250 and for agents or investment advisor agents to $50 and made technical changes; Sec. 36-480 transferred to Sec. 36b-12 in 1995; P.A. 04-45 amended Subsecs. (a) and (b) to make technical changes, amended Subsec. (c) to change expiration of each registration issued under section from December thirty-first of each calendar year unless renewed to at the close of business on December thirty-first of the calendar year in which the registration became effective, amended Subsec. (d) to designate existing provisions as Subdiv. (1) and amend same by making technical changes and providing that $50 fee be nonrefundable and to add Subdiv. (2) requiring each broker-dealer or investment adviser receiving a mass transfer to pay nonrefundable $50 fee for each agent or investment adviser agent whose registration is transferred and defining “mass transfer”, and amended Subsec. (e) to make technical changes; June Sp. Sess. P.A. 09-3 amended Subsecs. (a), (b) and (d)(1) to increase fees.



Section 36b-13 - (Formerly Sec. 36-481). Registration renewal. Requirements.

(a) Each person registered as a broker-dealer or investment adviser may renew such registration for a one-year period not later than December thirty-first of each calendar year by making application in such manner as prescribed by the commissioner. The fee for renewal of registration for each registered broker-dealer or investment adviser shall be one hundred ninety dollars per renewal application, nonrefundable, payable at the time of renewal, and shall be submitted, together with the renewal application, to the commissioner or any person designated in writing by the commissioner to collect such fee on his behalf.

(b) Each person registered as an agent or investment adviser agent may renew such registration for a one-year period by December thirty-first of each calendar year by making application in such manner as prescribed by the commissioner. The fee for renewal of registration for each person registered as an agent or investment adviser agent shall be one hundred dollars, nonrefundable, payable at the time of renewal, and shall be submitted, together with the renewal application, to the commissioner or any person designated in writing by the commissioner to collect such fee on his behalf.

(c) Each registrant or person requesting renewal of a registration shall pay the actual cost, as determined by the commissioner, of any reasonable investigation or examination made of such person by or on behalf of the commissioner.

(P.A. 77-482, S. 12; P.A. 78-34, S. 5, 17; P.A. 83-368, S. 5, 11; P.A. 85-169, S. 4, 5, 11; P.A. 92-89, S. 9, 20; P.A. 97-220, S. 6, 15; June Sp. Sess. P.A. 09-3, S. 383.)

History: P.A. 78-34 reduced renewal fee in Subsec. (a) from $70 to $30; P.A. 83-368 required annual renewals for broker-dealers or investment advisors and for agents or investment advisor agents and imposed new renewal fees, deleting provisions re biennial renewal and fees therefor; P.A. 85-169 amended Subsecs. (a) and (b) to clarify that the renewal fee is nonrefundable; P.A. 92-89 increased the renewal fee in Subsec. (b) from $30 to $40; Sec. 36-481 transferred to Sec. 36b-13 in 1995; P.A. 97-220 amended Subsecs. (a) and (b) to delete provisions re application form and renewal fees for registrations that expire on June 30, 1983, and increased the renewal fee in Subsec. (b) from $40 to $50, effective July 1, 1997; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee from $150 to $190 and amended Subsec. (b) to increase fee from $50 to $100.



Section 36b-14 - (Formerly Sec. 36-482). Records and financial reports required.

(a)(1) Every registered investment adviser shall make, keep and preserve such accounts, correspondence, memoranda, papers, books and other records as the commissioner by regulation adopted, in accordance with chapter 54, or order prescribes. All such records shall be preserved for such period as the commissioner by regulation or order prescribes.

(2) Every investment adviser that is registered with the Securities and Exchange Commission or excepted from the definition of investment adviser under Section 202(a)(11) of the Investment Advisers Act of 1940, and every registered broker-dealer, shall make, keep and preserve such accounts, correspondence, memoranda, papers, books and other records as the Securities and Exchange Commission requires. All such records shall be preserved for such period as the Securities and Exchange Commission requires.

(3) Broker-dealer records required to be maintained under subdivision (2) of this subsection may be maintained in any form of data storage acceptable under Section 17(a) of the Securities Exchange Act of 1934 if they are readily accessible to the commissioner. Investment adviser records required to be maintained under this section may be stored on microfilm, microfiche or on an electronic data processing system or similar system utilizing an internal memory device provided that a printed copy of any such record is immediately accessible.

(b) (1) Every registered investment adviser shall file such financial reports as the commissioner by regulation prescribes.

(2) Every investment adviser that is registered with the Securities and Exchange Commission or excepted from the definition of investment adviser under Section 202(a)(11) of the Investment Advisers Act of 1940, and, subject to Section 15(h) of the Securities Exchange Act of 1934, every registered broker-dealer shall file such financial reports as the commissioner by regulation prescribes, except that the commissioner shall not require the filing of financial reports that are not required to be filed with the Securities and Exchange Commission.

(c) If the information contained in any document filed with the commissioner under this section is or becomes inaccurate or incomplete in any material respect, the person making the filing shall promptly file a correcting amendment unless notification of the correction has been given under sections 36b-2 to 36b-34, inclusive.

(d) All the records of a registered investment adviser and a registered broker-dealer referred to in subsection (a) of this section are subject at any time or from time to time to such reasonable periodic, special or other examinations by the commissioner, within or without this state, as the commissioner deems necessary or appropriate in the public interest or for the protection of investors. Every registered investment adviser and every registered broker-dealer shall keep such records open to examination by the commissioner and, upon the commissioner’s request, shall provide copies of any such records to the commissioner. For the purpose of avoiding unnecessary duplication of examinations, the commissioner, insofar as the commissioner deems it practicable in administering this subsection, may cooperate with the securities administrators of other states, the Securities and Exchange Commission, and any self-regulatory organization.

(e) Subject to Section 15(h) of the Securities Exchange Act of 1934 or Section 222 of the Investment Advisers Act of 1940, an agent may not have custody of funds or securities of a customer except under the supervision of a broker-dealer and an investment adviser agent may not have custody of funds or securities of a client except under the supervision of an investment adviser. Subject to Section 15(h) of the Securities Exchange Act of 1934 or Section 222 of the Investment Advisers Act of 1940, the commissioner may, by regulation adopted, in accordance with chapter 54, or order, prohibit, limit or impose conditions on a broker-dealer regarding custody of funds or securities of a customer and on an investment adviser regarding custody of funds or securities of a client.

(P.A. 77-482, S. 13; P.A. 85-169, S. 6, 11; P.A. 97-220, S. 7, 15; P.A. 98-162, S. 4; P.A. 05-177, S. 4; P.A. 07-72, S. 9; P.A. 10-141, S. 9.)

History: P.A. 85-169 amended Subsec. (a) to permit records to be stored on microfilm, microfiche or other electronic data processing system; Sec. 36-482 transferred to Sec. 36b-14 in 1995; P.A. 97-220 amended Subsec, (a) to delete three-year record retention period and require retention of records for period prescribed by regulation, effective July 1, 1997; P.A. 98-162 amended Subsec. (a) by designating existing provisions as Subdivs. (1) and (3), by adding new Subdiv. (2) re record requirements for registered broker-dealers and investment advisers registered with the Securities and Exchange Commission or excepted from the federal definition of investment adviser, and by making technical changes, amended Subsec. (b) by designating existing provisions as Subdiv. (1) and adding new Subdiv. (2) re financial reports of registered broker-dealers and investment advisers registered with the Securities and Exchange Commission or excepted from the federal definition of investment adviser, made technical changes in Subsec. (c), and amended Subsec. (d) by adding provisions re examination and copying of records of registered broker-dealers and investment advisers and making technical changes; P.A. 05-177 amended Subsec. (a)(1) to require that the regulations be adopted in accordance with chapter 54 and to authorize commissioner to prescribe requirements by order, amended Subsec. (a)(3) to allow broker-dealer records required under Subdiv. (2) to be maintained in any form of data storage acceptable under Sec. 17(a) of the Securities and Exchange Act of 1934 if readily accessible to commissioner and to allow required investment adviser records to be stored under Subdiv., amended Subsec. (b)(2) to insert “subject to Section 15(h) of the Securities Exchange Act of 1934,” and to make a technical change, amended Subsec. (d) to substitute “self-regulatory organization” for “national securities exchange or national securities association registered under the Securities Exchange Act of 1934”, and added Subsec. (e) re custody of funds or securities of a customer or client; P.A. 07-72 made a technical change in Subsec. (a)(3); P.A. 10-141 amended Subsec. (c) by replacing reference to Sec. 36b-33 with reference to Sec. 36b-34, effective June 7, 2010.



Section 36b-15 - (Formerly Sec. 36-484). Denial, suspension or revocation of registration by commissioner. Withdrawal from registration or of application.

(a) The commissioner may, by order, deny, suspend or revoke any registration or, by order, restrict or impose conditions on the securities or investment advisory activities that an applicant or registrant may perform in this state if the commissioner finds that (1) the order is in the public interest, and (2) the applicant or registrant or, in the case of a broker-dealer or investment adviser, any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser: (A) Has filed an application for registration which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact; (B) has wilfully violated or wilfully failed to comply with any provision of sections 36b-2 to 36b-34, inclusive, or a predecessor statute or any regulation or order under said sections or a predecessor statute; (C) has been convicted, within the past ten years, of any misdemeanor involving a security, any aspect of a business involving securities, commodities, investments, franchises, business opportunities, insurance, banking or finance, or any felony, provided any denial, suspension or revocation of such registration shall be in accordance with the provisions of section 46a-80; (D) is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of a business involving securities, commodities, investments, franchises, business opportunities, insurance, banking or finance; (E) is the subject of a cease and desist order of the commissioner or an order of the commissioner denying, suspending, or revoking registration as a broker-dealer, agent, investment adviser or investment adviser agent; (F) is the subject of any of the following sanctions that are currently effective or were imposed within the past ten years: (i) An order issued by the securities administrator of any other state or by the Securities and Exchange Commission or the Commodity Futures Trading Commission denying, suspending or revoking registration as a broker-dealer, agent, investment adviser, investment adviser agent or a person required to be registered under the Commodity Exchange Act, 7 USC 1 et seq., as from time to time amended, and the rules and regulations thereunder, or the substantial equivalent of those terms, as defined in sections 36b-2 to 36b-34, inclusive, (ii) an order of the Securities and Exchange Commission or Commodity Futures Trading Commission suspending or expelling such applicant, registrant or person from a national securities or commodities exchange or national securities or commodities association registered under the Securities Exchange Act of 1934 or the Commodity Exchange Act, 7 USC 1 et seq., as from time to time amended, or, in the case of an individual, an order of the Securities and Exchange Commission or an equivalent order of the Commodity Futures Trading Commission barring such individual from association with a broker-dealer or an investment adviser, (iii) a suspension, expulsion or other sanction issued by a national securities exchange or other self-regulatory organization registered under federal laws administered by the Securities and Exchange Commission or the Commodity Futures Trading Commission if the effect of the sanction has not been stayed or overturned by appeal or otherwise, (iv) a United States Post Office fraud order, (v) a denial, suspension, revocation or other sanction issued by the commissioner or any other state or federal financial services regulator based upon nonsecurities violations of any state or federal law under which a business involving investments, franchises, business opportunities, insurance, banking or finance is regulated, or (vi) a cease and desist order entered by the Securities and Exchange Commission, a self-regulatory organization or the securities agency or administrator of any other state or Canadian province or territory; but the commissioner may not (I) institute a revocation or suspension proceeding under this subparagraph more than five years from the date of the sanction relied on, and (II) enter an order under this subparagraph on the basis of an order under any other state act unless that order was based on facts which would constitute a ground for an order under this section; (G) may be denied registration under federal law as a broker-dealer, agent, investment adviser, investment adviser agent or as a person required to be registered under the Commodity Exchange Act, 7 USC 1 et seq., as from time to time amended, and the rules and regulations promulgated thereunder, or the substantial equivalent of those terms as defined in sections 36b-2 to 36b-34, inclusive; (H) has engaged in fraudulent, dishonest or unethical practices in the securities, commodities, investment, franchise, business opportunity, banking, finance or insurance business, including abusive sales practices in the business dealings of such applicant, registrant or person with current or prospective customers or clients; (I) is insolvent, either in the sense that the liabilities of such applicant, registrant or person exceed the assets of such applicant, registrant or person, or in the sense that such applicant, registrant or person cannot meet the obligations of such applicant, registrant or person as they mature; but the commissioner may not enter an order against a broker-dealer or investment adviser under this subparagraph without a finding of insolvency as to the broker-dealer or investment adviser; (J) is not qualified on the basis of such factors as training, experience, and knowledge of the securities business, except as otherwise provided in subsection (b) of this section; (K) has failed reasonably to supervise: (i) The agents or investment adviser agents of such applicant or registrant, if the applicant or registrant is a broker-dealer or investment adviser; or (ii) the agents of a broker-dealer or investment adviser agents of an investment adviser, if such applicant, registrant or other person is or was an agent, investment adviser agent or other person charged with exercising supervisory authority on behalf of a broker-dealer or investment adviser; (L) in connection with any investigation conducted pursuant to section 36b-26 or any examination under subsection (d) of section 36b-14, has made any material misrepresentation to the commissioner or upon request made by the commissioner, has withheld or concealed material information from, or refused to furnish material information to the commissioner, provided, there shall be a rebuttable presumption that any records, including, but not limited to, written, visual, audio, magnetic or electronic records, computer printouts and software, and any other documents, that are withheld or concealed from the commissioner in connection with any such investigation or examination are material, unless such presumption is rebutted by substantial evidence; (M) has wilfully aided, abetted, counseled, commanded, induced or procured a violation of any provision of sections 36b-2 to 36b-34, inclusive, or a predecessor statute or any regulation or order under such sections or a predecessor statute; (N) after notice and opportunity for a hearing, has been found within the previous ten years: (i) By a court of competent jurisdiction, to have wilfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investments, franchises, business opportunities, insurance, banking or finance is regulated; (ii) to have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser agent or similar person; or (iii) to have been suspended or expelled from membership by or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction. As used in this subparagraph, “foreign” means a jurisdiction outside of the United States; or (O) has failed to pay the proper filing fee; but the commissioner may enter only a denial order under this subparagraph, and the commissioner shall vacate any such order when the deficiency has been corrected. The commissioner may not institute a suspension or revocation proceeding on the basis of a fact or transaction known to the commissioner when the registration became effective unless the proceeding is instituted within one hundred eighty days of the effective date of such registration.

(b) The following provisions govern the application of subparagraph (J) of subdivision (2) of subsection (a) of this section: (1) The commissioner may not enter an order against a broker-dealer on the basis of the lack of qualification of any person other than (A) the broker-dealer if the broker-dealer is an individual, or (B) an agent of the broker-dealer; (2) the commissioner may not enter an order against an investment adviser on the basis of the lack of qualification of any person other than (A) the investment adviser if the investment adviser is an individual, or (B) any other person who represents the investment adviser in doing any of the acts which make the investment adviser an investment adviser; (3) the commissioner may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training or knowledge or both; (4) the commissioner shall consider that an agent who will work under the supervision of a registered broker-dealer need not have the same qualifications as a broker-dealer; (5) the commissioner shall consider that an investment adviser is not necessarily qualified solely on the basis of experience as a broker-dealer or agent. When the commissioner finds that an applicant for initial or renewal registration as a broker-dealer is not qualified as an investment adviser, the commissioner may by order condition the applicant’s registration as a broker-dealer upon the applicant’s not transacting business in this state as an investment adviser; (6) the commissioner may by regulation provide for an examination, which may be written or oral or both, to be taken by any class of or all applicants, as well as persons who represent or will represent an investment adviser in doing any of the acts which make the investment adviser an investment adviser.

(c) The commissioner may by order summarily postpone or suspend registration or require a registrant to take or refrain from taking such action that in the opinion of the commissioner will effectuate the purposes of sections 36b-2 to 36b-34, inclusive, pending final determination of any proceeding under this section. Upon the entry of the order, the commissioner shall promptly notify the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an agent or an investment adviser agent, that it has been entered and of the reasons therefor and that within fifteen days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing, may modify or vacate the order or extend it until final determination.

(d) If the commissioner finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as a broker-dealer, agent, investment adviser or investment adviser agent, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the commissioner may by order cancel the registration or application.

(e) (1) Withdrawal from registration as a broker-dealer, agent, investment adviser or investment adviser agent, or withdrawal of an application for registration as a broker-dealer, agent, investment adviser or investment adviser agent, becomes effective ninety days after receipt of an application to withdraw such registration or a notice of intent to withdraw such application for registration or within such shorter period of time as the commissioner may determine, unless a denial, revocation or suspension proceeding is pending when the application or notice is filed or a proceeding to deny, revoke, suspend or impose conditions upon the withdrawal is instituted within ninety days after the application or notice is filed. If a proceeding is pending or instituted, withdrawal becomes effective at such time and upon such conditions as the commissioner by order determines. If no proceeding is pending or instituted and withdrawal automatically becomes effective, the commissioner may nevertheless institute a denial, revocation or suspension proceeding under subsection (a) of this section within one year after withdrawal became effective.

(2) If the registration of a broker-dealer, agent, investment adviser or investment adviser agent expires due to the registrant’s failure to renew, within one year of such expiration, the commissioner may nevertheless institute a revocation or suspension proceeding or issue an order suspending or revoking the registration under subsection (a) of this section.

(f) No order may be entered under this section except as provided in subsection (c) of this section without (1) appropriate prior notice to the applicant or registrant and to the employer or prospective employer if such applicant or registrant is an agent or investment adviser agent, (2) opportunity for hearing, and (3) written findings of fact and conclusions of law.

(g) Notwithstanding the provisions of subsection (a) of this section, the commissioner may deny an application for registration as a broker-dealer, agent, investment adviser, investment adviser agent or branch office if the applicant fails to respond to any request for information required under sections 36b-2 to 36b-34, inclusive, or the regulations adopted pursuant to said sections. The commissioner shall notify the applicant in writing that if such information is not submitted within sixty days the application shall be deemed abandoned and denied. An application filing fee paid prior to the date an application is denied pursuant to this subsection shall not be refunded. Denial of an application pursuant to this subsection shall not preclude the applicant from submitting a new application for registration under said sections. The hearing requirement provided for in subsection (f) of this section shall not apply to the denial of an application issued pursuant to this subsection.

(P.A. 77-482, S. 15; P.A. 80-88, S. 5, 12; P.A. 82-149, S. 6, 16; P.A. 87-375, S. 4; P.A. 88-208, S. 2; P.A. 89-220, S. 3, 4; P.A. 91-145, S. 4, 5; P.A. 94-178, S. 1; P.A. 96-192, S. 4; P.A. 99-38, S. 2; P.A. 01-48, S. 3; P.A. 03-19, S. 87; 03-259, S. 20; P.A. 04-45, S. 4; P.A. 05-177, S. 5; P.A. 07-91, S. 25; P.A. 09-160, S. 10; P.A. 10-141, S. 10.)

History: P.A. 80-88 added references to commodities, commodity futures trading commission and Commodity Exchange Act where appearing in Subsec. (a), inserted new Subdiv. (G) and relettered former Subdivs. (G) to (K) accordingly; P.A. 82-149 made a technical correction to Subsec. (b); P.A. 87-375 amended Subsec. (a)(2)(E) by adding the reference to a cease and desist order of the commissioner and added new Subsec. (g) re abandoned applications; P.A. 88-208 amended Subsec. (a)(2)(F) by clarifying that in order for the commissioner to take any action, the sanctions must be currently effective and been imposed within the past five years, added subparagraph designations throughout Subsec. (a), amended Subsec. (a)(2)(F)(ii) re orders barring an individual from associations with a broker-dealer or an investment advisor, added Subsec. (a)(2)(F)(iii) re sanctions issued by certain self-regulatory organizations, and amended Subsec. (a)(2)(L) by extending the time period in which the commissioner may bring a suspension or revocation proceeding from 30 to 180 days; P.A. 89-220 added new Subsec. (a)(L) re withholding or concealing information from the commissioner and relettered the remaining subparagraph accordingly and amended Subsec. (e) by changing the date a withdrawal from registration becomes effective from 30 to 90 days after receipt of the application and made other technical changes; P.A. 91-145 amended Subsec. (a) to authorize the commissioner to deny, suspend or revoke registration upon a finding that sanctions have been imposed on the applicant or registrant by the securities administrator of a Canadian province or territory, added Subpara. (F)(v) re cease and desist orders entered by the Securities and Exchange Commission or the securities agency or administrator of another state or Canadian province or territory to Subsec. (a)(23), and amended Subsec. (a)(2)(K) by adding agents charged with exercising supervisory authority on behalf of broker-dealers and amended Subsec. (g) to authorize the commissioner to deny applications for registration as a branch office for failure to respond to requests for information; P.A. 94-178 authorized commissioner to “by order restrict or impose conditions on the securities or investment advisory activities that an applicant or registrant may perform in this state” in Subsec. (a); Sec. 36-484 transferred to Sec. 36b-15 in 1995; P.A. 96-192 added Subsec. (e)(2) re commissioner’s power to suspend or revoke expired registrations; P.A. 99-38 amended Subsec. (a)(2)(L) by adding provisions re rebuttable presumption; P.A. 01-48 amended Subsec. (e)(1) by adding provisions re notice of intent to withdraw and withdrawal of an application for registration and denial of such withdrawal; P.A. 03-19 made a technical change in Subsec. (e)(1), effective May 12, 2003; P.A. 03-259 amended Subsec. (a)(2)(F) by substituting “ten years” for “five years” and Subsec. (a)(2)(H) by inserting “fraudulent” and “, including abusive sales practices in the business dealings of such applicant, registrant or person with current or prospective customers or clients” in and made technical changes; P.A. 04-45 amended Subsec. (a)(2)(G) to make a technical change, amended Subsec. (a)(2)(K) to divide Subpara. into clauses (i) and (ii), in (i) making technical and organizational changes and in (ii) specifying failure reasonably to supervise agents of broker-dealer or investment adviser agents of investment adviser, if applicant, registrant or other person is or was an agent, investment adviser agent or other person charged with exercising supervisory authority on behalf of broker-dealer or investment adviser, and amended Subsec. (b) to make technical changes; P.A. 05-177 amended Subsec. (a)(2)(F)(v) to allow commissioner to deny, suspend or revoke any registration based on a cease and desist order entered by a self-regulatory organization, amended Subsec. (a)(2) to add new Subpara. (M) allowing commissioner to deny, suspend or revoke any registration for the wilful aiding, abetting, counseling, commanding, inducing or procuring a violation of any provision of the Act or a predecessor statute or any regulation or order under the Act or such statute, and to redesignate existing Subpara. (M) as Subpara. (N), and made technical changes throughout Subsec. (a); P.A. 07-91 amended Subsec. (c) to allow commissioner, by order, to require registrant to take or refrain from taking action that will effectuate purposes of Secs. 36b-2 to 36b-33 pending final determination of proceeding under section, effective June 5, 2007; P.A. 09-160 amended Subsec. (a) by replacing references to securities or commodities business with references to business involving securities, commodities, investments, franchises, business opportunities, insurance, banking or finance in Subparas. (C), (D) and (H), removing reference to order issued by Canadian province or territory in Subpara. (F)(i), adding new Subpara. (F)(v) re nonsecurities violations, redesignating existing Subpara. (F)(v) as Subpara. (F)(vi), adding new Subpara. (N) re foreign jurisdiction, and redesignating existing Subpara. (N) as Subpara. (O); P.A. 10-141 amended Subsecs. (a), (c) and (g) by replacing references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010.

Subsec. (f):

Cited. 215 C. 277.



Section 36b-16 - (Formerly Sec. 36-485). Registration of security prior to offer or sale required. Exceptions.

No person shall offer or sell any security in this state unless (1) it is registered under sections 36b-2 to 36b-34, inclusive, (2) the security or transaction is exempted under section 36b-21, or (3) the security is a covered security provided such person complies with any applicable requirements in subsections (c), (d) and (e) of section 36b-21.

(P.A. 77-482, S. 16; P.A. 81-292, S. 5; P.A. 89-220, S. 5; P.A. 97-220, S. 8, 15; P.A. 10-141, S. 11.)

History: P.A. 81-292 deleted “or from” after “within”; P.A. 89-220 made a technical change; Sec. 36-485 transferred to Sec. 36b-16 in 1995; P.A. 97-220 added Subdiv. (3) re covered securities, effective July 1, 1997; P.A. 10-141 replaced reference to Sec. 36b-33 with reference to Sec. 36b-34, effective June 7, 2010.

See Sec. 3-123ee re exemption for Connecticut Home Care Trust Fund participation, offering and solicitation.

A note that does not require payment until expiration of a nine-month period does not fall within the exemptions from registration provided for in Sec. 36b-21. 77 CA 621.



Section 36b-17 - (Formerly Sec. 36-486). Registration of security by coordination. Registration statement. Contents. Effective date.

(a) Any security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in subsection (c) of section 36b-19 and the consent to service of process required by subsection (g) of section 36b-33: (1) One copy of the latest form of prospectus filed under the Securities Act of 1933, (2) if the commissioner by regulation so requires, a copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security, (3) if the commissioner requests, any other information or copies of any other documents filed under the Securities Act of 1933, and (4) an undertaking to forward all amendments to the federal prospectus, other than an amendment which merely delays the effective date of the registration statement promptly and in no event later than the first business day after the day they are forwarded to or filed with the Securities and Exchange Commission, whichever first occurs.

(c) A registration statement under this section automatically becomes effective at the moment the federal registration statement becomes effective if all the following conditions are satisfied: (1) No stop order is in effect and no proceeding is pending under section 36b-20, (2) the registration statement has been on file with the commissioner for at least fifteen days, and (3) a written or telegraphic statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions has been on file for two full business days or such shorter period as the commissioner permits by regulation or order and the offering is made within those limitations. The registrant shall, within one business day after the federal registration statement becomes effective, notify the commissioner in writing of the date and time when the federal registration statement became effective and the content of the price amendment, if any. The registrant shall, within five business days after the federal registration statement becomes effective, file a posteffective amendment containing the information and documents in the price amendment, if any. “Price amendment” means the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price. Upon failure to receive the required notification and posteffective amendment with respect to the price amendment, the commissioner may enter a stop order, without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this subsection, if he notifies the registrant by telephone or telegram of the issuance of the order by the close of the next business day following the entry of such order. Such notification, if by telephone, shall be followed by a confirmation in writing. If the registrant proves compliance with the requirements of this subsection as to notice and posteffective amendment, the stop order is void as of the time of its entry. The commissioner may by regulation or order waive either or both of the conditions specified in subdivisions (2) and (3) of this subsection. If the federal registration statement becomes effective before all the conditions in this subsection are satisfied and they are not waived, the registration statement automatically becomes effective as soon as all the conditions are satisfied. If the registrant advises the commissioner of the date when the federal registration statement has become effective, the commissioner shall advise the registrant by telephone or telegram, at the registrant’s expense, within five business days after such information is received from the registrant, whether all the conditions are satisfied and whether he then contemplates the institution of a proceeding under section 36b-20, provided such advice by the commissioner shall not preclude the institution of such a proceeding at any time. When the conditions specified in subdivisions (1), (2) and (3) of this subsection have been satisfied, the commissioner shall by order issue a confirmation to the registrant of the date when the registration statement became effective.

(d) Repealed by P.A. 79-396, S. 10, 11.

(P.A. 77-482, S. 17; P.A. 78-34, S. 12, 17; P.A. 79-396, S. 10, 11; P.A. 82-149, S. 7, 16; P.A. 83-368, S. 6, 11; P.A. 85-169, S. 7, 8, 11.)

History: P.A. 78-34 referred to Sec. 36-502 rather than Sec. 36-501 in Subsec. (b) and to Sec. 36-489 rather than Sec. 36-488 in Subsec. (c); P.A. 79-396 repealed Subsec. (d) which had contained provisions re registration of securities “by coordination”; P.A. 82-149 amended Subsec. (c) to increase from 10 to 15 the number of days the registration statement must be on file, specify that the statement of offering prices be “written or telegraphic”, and specify time limitations on when the registrant must file certain documents and notify the commissioner and when the commissioner must notify the registrant of certain events; P.A. 83-368 amended Subsec. (c) to change from 1 to 5 business days the period in which the commissioner shall notify the registrant whether all conditions are met to render his registration statement effective; P.A. 85-169 amended Subsec. (b) to reduce from three to one the number of copies of a form of prospectus required to be filed, and amended Subsec. (c) to require notice in writing rather than by telephone or telegram of the date and time the federal registration statement becomes effective; Sec. 36-486 transferred to Sec. 36b-17 in 1995.



Section 36b-18 - (Formerly Sec. 36-487). Registration of security by qualification. Statement contents. Effective date.

(a) Any security may be registered by qualification.

(b) A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in subsection (c) of section 36b-19 and the consent to service of process required by subsection (g) of section 36b-33: (1) With respect to the issuer and any significant subsidiary: Its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a discussion of the principal factors that make the offering speculative or one of high risk; a description of its physical properties and equipment, and a statement of the general competitive conditions in the industry or business in which it is or will be engaged; (2) with respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions: His name, address and principal occupation for the past five years; the amount of securities of the issuer held by him as of a specified date within thirty days of the filing of the registration statement; the amount of the securities covered by the registration statement to which he has indicated his intention to subscribe; and a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three years or proposed to be effected; (3) with respect to persons covered by subdivision (2) of this subsection: The remuneration paid during the past twelve months and estimated remuneration to be paid during the next twelve months, directly or indirectly, by the issuer together with all predecessors, parents, subsidiaries and affiliates to all such persons in the aggregate; (4) with respect to any person owning of record, or beneficially if known, ten per cent or more of the outstanding shares of any class of equity security of the issuer: The information specified in said subdivision (2) of this subsection other than his occupation; (5) with respect to every promoter if the issuer was organized within the past three years: The information specified in said subdivision (2) of this subsection, any amount paid to him within that period or intended to be paid to him, and the consideration for any such payment; (6) with respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution: His name and address; the amount of securities of the issuer held by him as of the date of the filing of the registration statement; a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three years or proposed to be effected; and a statement of his reasons for making the offering; (7) the capitalization and long-term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, good will or anything else, for which the issuer or any subsidiary has issued any of its securities within the past two years or is obligated to issue any of its securities; (8) the kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation therefrom at which any proportion of the offering is to be made to any person or class of persons other than the underwriters, with a specification of any such person or class; the basis upon which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders’ fees, including separately cash, securities, contracts or anything else of value to accrue to the underwriters or finders in connection with the offering, or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering and accounting charges; the name and address of every underwriter and every recipient of a finder’s fee; a copy of any underwriting or selling-group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined, and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter; (9) the estimated cash proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the amount to be used for each purpose, the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of any such funds, and, if any part of the proceeds is to be used to acquire any property, including good will, other than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons who have received commissions in connection with the acquisition, and the amounts of any such commissions and any other expense in connection with the acquisition, including the cost of borrowing money to finance the acquisition; (10) a description of any stock options or other security options outstanding, or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in subdivision (2), (4), (5), (6) or (8) of this subsection and by any person who holds or will hold ten per cent or more in the aggregate of any such options; (11) the dates of, parties to and general effect concisely stated of, every management or other material contract made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the past two years, together with a copy of every such contract; (12) a description of any material litigation or proceeding commenced or resolved within the past ten years, including any administrative proceeding or any disciplinary action by self-regulatory organizations, to which the issuer or any of its officers, directors, persons nominated as directors or general partners, any beneficial owner of ten per cent or more of any class of its equity securities, any promoter or any underwriter of the securities to be offered, including any partner, director or officer of any such underwriter, was named a party, provided any conviction for any misdemeanor involving a security or any aspect of the securities business or any felony shall be deemed material unless determined by the commissioner not to be material; (13) a copy of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature intended as of the effective date to be used in connection with the offering; (14) a specimen or copy of the security being registered; a copy of the issuer’s articles of incorporation and bylaws, or their substantial equivalents, as currently in effect, and a copy of any indenture or other instrument covering the security to be registered; (15) a signed or conformed copy of an opinion of counsel as to the legality of the security being registered with an English translation if it is in a foreign language, which shall state whether the security when sold will be legally issued, fully paid and nonassessable, and, if a debt security, a binding obligation of the issuer; (16) the written consent of any accountant, engineer, appraiser or other person whose profession gives authority to a statement made by him if any such person is named as having prepared or certified a report or valuation other than a public and official document or statement which is used in connection with the registration statement; (17) (A) a balance sheet, statement of income and cash flow and changes in stockholders’ equity of the issuer as of the date within four months prior to the filing of the registration statement, which financial statements may be unaudited, provided if the issuer has been in business for less than one full year from the date of the filing of the registration statement, such financial statements must be reviewed by an independent certified public accountant; (B) a balance sheet, statement of income and cash flow and changes in stockholders’ equity for each of the three preceding fiscal years, which financial statements must be audited by an independent certified public accountant; and (C) if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required if that business were the registrant; and (18) such additional information as the commissioner requires by regulation or order.

(c) A registration statement under this section becomes effective when the commissioner so orders.

(d) The commissioner may by regulation or order require as a condition of registration under this section that a prospectus containing any designated part of the information specified in subsection (b) of this section be sent or given to each person to whom an offer is made before or concurrently with (1) the first written offer made to him, otherwise than by means of a public advertisement, by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any underwriter or broker-dealer who is offering part of an unsold allotment or subscription taken by him as a participant in the distribution, (2) the confirmation of any sale made by or for the account of any such person, (3) payment pursuant to any such sale, or (4) delivery of the security pursuant to any such sale, whichever first occurs.

(P.A. 77-482, S. 18; P.A. 78-34, S. 13, 17; P.A. 96-192, S. 5; P.A. 97-22, S. 4.)

History: P.A. 78-34 referred to Sec. 36-502 rather than to Sec. 36-507 in Subsec. (b); Sec. 36-487 transferred to Sec. 36b-18 in 1995; P.A. 96-192 amended Subdiv. (b)(1) to require discussion of risk factors, inserted new Subdiv. (b)(12) to require description of material litigation from last 10 years, renumbering as necessary, and amended other Subdivs. re financial statements; P.A. 97-22 made technical changes in Subsec. (b)(12).



Section 36b-19 - (Formerly Sec. 36-488). Registration statement filed by issuer, person on whose behalf offering is to be made or registered broker-dealer. Fee. Contents. Effective date. Regulation by commissioner.

(a) A registration statement may be filed with the commissioner, or with any other depository that the commissioner may designate by regulation or order, by the issuer, any other person on whose behalf the offering is to be made or a registered broker-dealer.

(b) Every person filing a registration statement for registration by coordination and qualification shall pay a nonrefundable filing fee of one-tenth of one per cent of the maximum aggregate offering price of securities to be offered in this state, such fee not to exceed fifteen hundred dollars nor to be less than three hundred dollars.

(c) Every registration statement shall specify (1) the amount of securities to be offered; (2) the states in which a registration statement or similar document in connection with the offering has been or is to be filed; (3) the name of any broker-dealer or agent of issuer registered to do business under sections 36b-2 to 36b-34, inclusive, who may offer the securities in this state; and (4) any adverse order, judgment, or decree entered in connection with the offering by the regulatory authorities in each state or by any court or the Securities and Exchange Commission.

(d) Any document filed under sections 36b-2 to 36b-34, inclusive, or a predecessor act within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the document is currently accurate.

(e) The commissioner may by regulation or otherwise permit the omission of any item of information or document from any registration statement.

(f) In the case of a nonissuer distribution, information may not be required under section 36b-18 or subsection (j) of this section unless it is known to the person filing the registration statement or to the persons on whose behalf the distribution is to be made, or can be furnished by them without unreasonable effort or expense.

(g) The commissioner may by regulation or order require as a condition of registration by qualification or coordination (1) that any security issued within the past three years or to be issued to a promoter for a consideration substantially different from the public offering price, or to any person for a consideration other than cash, be deposited in escrow; and (2) that the proceeds from the sale of the registered security in this state be impounded until the issuer receives a specified amount from the sale of the security either in this state or elsewhere. The commissioner may by regulation or order determine the conditions of any escrow or impounding required hereunder, but he may not reject a depository solely because of location in another state.

(h) The commissioner may by regulation or order require as a condition of registration that any security registered by qualification or coordination be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed with the commissioner or preserved for any period up to three years specified in the regulation or order.

(i) Every registration statement is effective for one year from its effective date, except during the time a stop order is in effect under section 36b-20. All outstanding securities of the same class as a registered security are considered to be registered for the purpose of any nonissuer transaction (1) as long as the registration statement is effective, and (2) between the thirtieth day after the entry of any stop order suspending or revoking the effectiveness of the registration statement under section 36b-20 if the registration statement did not relate in whole or in part to a nonissuer distribution and one year from the effective date of the registration statement. A registration statement may not be withdrawn for one year from its effective date if any securities of the same class are outstanding; provided, if within such one-year period the security or transaction covered by such registration statement becomes eligible for an exemption from registration, the registration statement shall be terminated if the commissioner is notified in writing within such one-year period of the exempt status of the security or transaction. A registration statement may be withdrawn otherwise only in the discretion of the commissioner.

(j) As long as a registration statement is effective, the commissioner may by regulation or order require the person who filed the registration statement to file reports not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

(k) When any securities have been sold without compliance with the provisions of section 36b-16, any person may apply in writing on forms designated by the commissioner for the registration by qualification of such securities. If the commissioner finds as the result of an investigation that no person has been defrauded, prejudiced or damaged by the prior failure to effect a registration, the commissioner may permit such securities to be registered upon the payment of fifty dollars plus the fees prescribed in this section. Such registration by qualification under this subsection shall not relieve anyone who has violated any provision of sections 36b-2 to 36b-34, inclusive, from prosecution hereunder.

(P.A. 77-482, S. 19; P.A. 78-34, S. 14, 17; P.A. 81-292, S. 6–9; P.A. 82-149, S. 8–10, 16; P.A. 83-368, S. 7, 11; P.A. 87-375, S. 5; P.A. 92-89, S. 10, 11, 20; P.A. 94-178, S. 2; P.A. 97-220, S. 9, 15; P.A. 99-38, S. 3; P.A. 06-196, S. 269; P.A. 10-141, S. 12, 13.)

History: P.A. 78-34 replaced reference to Sec. 36-488 with reference to Sec. 36-489 in Subsec. (i); P.A. 81-292 amended Subsec. (b) by increasing the registration fee from $200 to $300, amended Subsec. (c) by deleting “in this state” in Subdiv. (1) and inserting a new Subdiv. (3) requiring the name of any registered broker-dealer or agent of issuer who may offer the securities and renumbered the remaining Subdiv. accordingly, amended Subsec. (i) by providing that a registration statement is effective for one year or for a longer period if the commissioner is notified in writing within such one year, and amended Subsec. (k) by deleting provisions concerning the amendment of a registration statement when additional securities are to be offered and a $200 filing fee for such an amendment and substituting provisions that a registration statement will be valid for one year regardless of the number of shares and aggregate amount and may be renewed prior to expiration, and establishing a renewal fee of $300; P.A. 82-149 amended Subsec. (b) to clarify that the filing fee is nonrefundable, amended Subsec. (i) to delete provisions allowing a registration statement to be effective for a period longer than one year and to provide for the termination of a registration statement if the security or transaction becomes exempt, and added Subsec. (l) concerning registration by qualification after securities have been sold in violation of registration provisions; P.A. 83-368 amended Subsec. (b) to apply the $300 fee only to specific securities and to apply a fee of 0.1% to all other registration statements; P.A. 87-375 amended Subsec. (l) by substituting “If the commissioner finds as the result of an investigation” for “If it appears to the commissioner” and substituting “the prior failure to effect a” registration for registration “by qualification”; P.A. 92-89 increased the filing fee in Subsec. (b) from $300 to $500 and the renewal fee in Subsec. (k) from $300 to $500; P.A. 94-178 amended Subsec. (k) by specifying that a registration statement relating to securities issued by an open-end management company continues in force two months after the applicant’s fiscal year, that such a statement must be renewed for a $500 nonrefundable fee within two months after the fiscal year and that such renewal becomes effective when the commissioner so orders; Sec. 36-488 transferred to Sec. 36b-19 in 1995; P.A. 97-220 deleted filing fee for registration statement re security issued by face-amount certificate company, open-end management company or unit investment trust in Subsec. (b), deleted former Subsec. (k) re registration statement for security issued by face-amount certificate company, open-end management company or unit investment trust, and redesignated former Subsec. (l) as Subsec. (k), effective July 1, 1997; P.A. 99-38 amended Subsec. (a) by adding provisions re filing of registration statement with depository designated by the commissioner; P.A. 06-196 made technical changes in Subsecs. (i) and (j), effective June 7, 2006; P.A. 10-141 amended Subsecs. (c), (d) and (k) by replacing references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010.



Section 36b-20 - (Formerly Sec. 36-489). Stop order. When issued by commissioner. Registration statement deemed abandoned, when.

(a) The commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement if he finds (1) that the order is in the public interest and (2) that: (A) The registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any report under subsection (j) of section 36b-19, is incomplete in any material respect but is not abandoned pursuant to subsection (e) of this section or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact; (B) any provision of sections 36b-2 to 36b-34, inclusive, or any regulation, order or condition lawfully imposed under said sections has been wilfully violated, in connection with the offering, by (i) the person filing the registration statement, (ii) the issuer, any partner, officer or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, provided the person filing the registration statement is directly or indirectly controlled by or acting for the issuer, or (iii) any underwriter; (C) the security registered or sought to be registered is the subject of an administrative stop order or similar order or a permanent or temporary injunction of any court of competent jurisdiction entered under any other federal or state act applicable to the offering; except the commissioner (i) may not institute a proceeding against an effective registration statement under this subparagraph more than one year from the date of the order or injunction relied on, and (ii) may not enter an order under this subparagraph on the basis of an order or injunction entered under any other state act unless that order or injunction was based on facts which would currently constitute a ground for a stop order under this section; (D) the issuer’s enterprise or method of business includes or would include activities which are illegal where performed; (E) the offering has worked or tended to work a fraud upon purchasers or would so operate; (F) the offering has been or would be made with unreasonable amounts of underwriters’ and sellers’ discounts, commissions or other compensation, or promoters’ profits or participation, or unreasonable amounts or kinds of options; (G) when a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by subdivision (4) of subsection (b) of section 36b-17; (H) the applicant or registrant has failed to pay the proper filing fee; but the commissioner may enter only a denial order under this clause and he shall vacate any such order when the deficiency has been corrected; or (I) the issuer is a blank check company. The commissioner may not institute a stop order proceeding against an effective registration statement on the basis of a fact or transaction known to him when the registration statement became effective unless the proceeding is instituted within one hundred eighty days of the effective date of such registration statement.

(b) The commissioner may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding under this section. Upon the entry of the order, the commissioner shall promptly notify each person specified in subsection (c) of this section that it has been entered and of the reasons therefor and that within fifteen days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested, the commissioner may modify or vacate the order or extend it until final determination.

(c) No stop order may be entered under this section except as provided in subsection (b) of this section without: (1) Appropriate prior notice to the applicant or registrant, the issuer and the person on whose behalf the securities are to be or have been offered; (2) opportunity for hearing; and (3) written findings of fact and conclusions of law.

(d) The commissioner may vacate or modify a stop order if he finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.

(e) The commissioner may deem any registration statement to be abandoned if the person filing the registration statement fails to respond to any request for information required under this chapter or any regulation or order under this chapter. The commissioner shall notify the person filing the registration statement, the issuer and the person on whose behalf the securities are to be or have been offered, in writing, that if such information is not submitted within sixty days of such written notification, the registration statement shall be deemed abandoned. Any filing fee paid prior to the date the registration statement is deemed abandoned pursuant to this subsection shall not be refunded. Abandonment of the registration statement pursuant to this subsection shall not preclude the person filing the registration statement from submitting a new registration statement under sections 36b-17 or 36b-18. The hearing requirement in subsection (c) of this section shall not apply to abandonment pursuant to this subsection.

(P.A. 77-482, S. 20; P.A. 78-34, S. 15, 17; P.A. 82-149, S. 11, 16; P.A. 93-157, S. 2, 4; P.A. 97-220, S. 10, 15; P.A. 98-162, S. 5; P.A. 10-141, S. 14.)

History: P.A. 78-34 replaced reference to Sec. 36-487 with reference to Sec. 36-488 in Subsec. (a); P.A. 82-149 amended Subsec. (a)(2)(A) by replacing “amendment” with “renewal registration”; P.A. 93-157 added Subsec. (a)(2)(I) by adding re commissioner’s discretion in issuing a stop order when the issuer of a registration is a blank check company and changed from 30 days to 180 days the time period in which the commissioner may not institute a stop order proceeding against an effective registration statement, effective July 1, 1993; Sec. 36-489 transferred to Sec. 36b-20 in 1995; P.A. 97-220 amended Subsec. (a) by deleting reference to renewal registration under Sec. 36b-19(k), effective July 1, 1997; P.A. 98-162 amended Subsec. (a) by adding reference to abandonment pursuant to Subsec. (e), and added new Subsec. (e) re abandoned registration statements; P.A. 10-141 amended Subsec. (a) by replacing reference to Sec. 36b-33 with reference to Sec. 36b-34, effective June 7, 2010.



Section 36b-21 - (Formerly Sec. 36-490). Exemption of certain securities and transactions. Denial or revocation of exemption.

(a) The following securities are exempted from sections 36b-16 and 36b-22: (1) Any security including a revenue obligation issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporate or other instrumentality of one or more of the foregoing; or any certificate of deposit for any of the foregoing; (2) any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of one or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor; (3) any security that is not a “covered security” under Sections 3(a)(2) and 18(b)(4)(C) of the Securities Act of 1933 and that is issued by and represents or will represent an interest in or a debt of, or guaranteed by, any international banking institution, any bank, savings bank or savings and loan association organized under the laws of the United States, or any bank, savings institution or trust company organized and supervised under the laws of any state; (4) any security issued by and representing or that will represent an interest in or a debt of, or guaranteed by, any federal savings and loan association, or any savings and loan or similar association organized under the laws of any state; (5) any security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company organized under the laws of any state and authorized to do business in this state; (6) any security issued or guaranteed by any federal credit union or any credit union, industrial loan association or similar association organized and supervised under the laws of this state; (7) any security issued or guaranteed by any railroad, other common carrier, public utility or public utility holding company that is (A) regulated with respect to its rates and charges by the United States or any state; (B) a public utility holding company registered under the Public Utility Holding Company Act of 1935 or a subsidiary of such a registered holding company within the meaning of said act; or (C) regulated with respect to the issuance or guarantee of the security by the United States, any state, Canada or any Canadian province or territory; (8) (A) any security that is both (i) a margin security, as defined in regulations or rules adopted by the Board of Governors of the Federal Reserve System, or an American depositary receipt, as defined in such regulations or rules, that represents such margin security, and (ii) an over-the-counter security or a security issued by a foreign issuer, regardless of whether such security is a covered security, (B) any warrant or right to purchase or subscribe to any security described in subparagraph (A) of this subdivision, and (C) any warrant or right to purchase or subscribe to any security listed or approved for listing upon notice of issuance on (i) the New York Stock Exchange, the American Stock Exchange, the Chicago Board Options Exchange and such other securities exchanges, including any successor to said exchanges, as may be designated by the commissioner from time to time, or (ii) the national market system of the National Association of Securities Dealers Automated Quotation System established pursuant to the Securities Exchange Act of 1934, or any successor to said system; (9) any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic or reformatory purposes, or as a chamber of commerce or trade or professional association; (10) any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within nine months of the date of issuance, exclusive of days of grace, or any renewal of such paper which is likewise limited, or any guarantee of such paper or of any such renewal; (11) any security issued in connection with an employees’ stock purchase, stock option, savings, pension, profit-sharing or similar benefit plan; (12) any security issued by any cooperative apartment corporation incorporated under the laws of this state, located in and operating wholly within the borders of this state, in conjunction with the execution of proprietary leases; (13) any security issued by any person, organized and located in this state and operating exclusively for the purpose of promoting the industrial or commercial development of this state, or such development of any political subdivision thereof or such development of any regional planning area within this state, if such persons are approved by the Commissioner of Economic and Community Development and such approval has been certified, in writing, by said Commissioner of Economic and Community Development to the commissioner; such approval and certification shall be conclusive as to the nature and purpose of such person; (14) any security issued by the Connecticut Development Credit Corporation; (15) any security issued by any nonstock corporation, which is incorporated under the laws of this state as a cooperative marketing corporation and has its principal place of business in this state, and which is a farmers’ cooperative organization, as defined in Section 521 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, if such corporation has been certified, in writing, by the Connecticut Department of Agriculture to the commissioner to be a bona fide cooperative marketing corporation; such certification shall be conclusive as to the nature and purpose of such corporation; (16) any security issued by all cooperative associations organized or existing under chapter 595; (17) any security issued by any person organized, located and operating within or from the borders of this state, when selling or offering for sale an interest in real estate limited partnerships or real estate syndications exclusively, if such person has obtained a permit from the Real Estate Commission; (18) any security which, prior to or within sixty days after October 1, 1977, has been sold or disposed of by the issuer or bona fide offered to the public, but this exemption shall not apply to any new offer of any such security by an issuer or underwriter subsequent to such sixty days; (19) any interest or participation in any common trust fund or similar fund established and maintained by a bank, or by one or more banks under common control as otherwise authorized by general statute, exclusively for the collective investment and reinvestment of assets contributed thereto by such bank in its fiduciary capacity; (20) any security issued by a worker cooperative corporation formed under the provisions of sections 33-418f to 33-418o, inclusive; (21) an equipment trust certificate with respect to equipment leased or conditionally sold to a person, if any security issued by the person would be exempt under this section or would be a “covered security” under Section 18(b)(1) of the Securities Act of 1933; and (22) any other security that the commissioner may exempt, conditionally or unconditionally, on a finding that registration is not necessary or appropriate in the public interest or for the protection of investors.

(b) The following transactions are exempted from sections 36b-16 and 36b-22: (1) Any isolated nonissuer transaction, whether effected through a broker-dealer or not; (2) any nonissuer transaction by a registered agent of a registered broker-dealer in a security of a class that has been outstanding in the hands of the public for at least ninety days provided, at the time of the transaction: (A) The security is sold at a price reasonably related to the current market price of the security; (B) the security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security; (C) a nationally recognized securities manual contains (i) a description of the business and operations of the issuer; (ii) the names of the issuer’s officers and directors or, in the case of a non-United States issuer, the corporate equivalents of such persons in the issuer’s country of domicile; (iii) an audited balance sheet of the issuer as of a date within eighteen months, or in the case of a reorganization or merger where the parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; and (iv) an audited income statement for each of the issuer’s immediately preceding two fiscal years, or for the period of existence of the issuer, if in existence for less than two years, or in the case of a reorganization or merger where the parties to the reorganization or merger had such audited income statement, a pro forma income statement; and (D) the issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934, or designated for trading on the National Association of Securities Dealers Automated Quotation System, unless the issuer, including any predecessors of the issuer (i) has been engaged in continuous business for at least three years or (ii) has total assets of at least two million dollars based on an audited balance sheet of the issuer as of a date within eighteen months, or in the case of a reorganization or merger where the parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet. The exemption in this subdivision shall not be available for any distribution of securities issued by a blank check company, shell company, dormant company or any issuer that has been merged or consolidated with or has bought out a blank check company, shell company or dormant company unless the issuer or any predecessor has continuously operated its business for at least the preceding five years and has had gross operating revenue in each of the preceding five years, including gross operating revenue of at least five hundred thousand dollars per year in three of the preceding five years; (3) any nonissuer distribution of an outstanding security if the security has a fixed maturity or a fixed interest or dividend provision and there has been no default during the current fiscal year or within the three preceding fiscal years, or during the existence of the issuer and any predecessors if less than three years, in the payment of principal, interest or dividends on the security; (4) any nonissuer transaction effected by or through a registered broker-dealer pursuant to an unsolicited order or offer to buy; but the commissioner may by regulation require that the customer acknowledge upon a specified form that the sale was unsolicited, and that a signed copy of each such form be preserved by the broker-dealer for a specified period or that the confirmation delivered to the purchaser or a memorandum delivered in connection therewith shall confirm that such purchase was unsolicited by the broker-dealer or any agent of the broker-dealer; (5) any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters; (6) any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust or by an agreement for the sale of real estate or chattels, if the entire mortgage, deed of trust or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit; (7) any transaction by an executor, administrator, state marshal, marshal, receiver, trustee in bankruptcy, creditors’ committee in a proceeding under the Bankruptcy Act, guardian or conservator; (8) any transaction executed by a bona fide pledgee without any purpose of evading sections 36b-2 to 36b-34, inclusive; (9) any offer or sale to a bank and trust company, a national banking association, a savings bank, a savings and loan association, a federal savings and loan association, a federal savings bank, a credit union, a federal credit union, trust company, insurance company, investment company as defined in the Investment Company Act of 1940, pension or profit-sharing trust, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity; (10) (A) subject to the provisions of this subdivision, any transaction not involving a public offering within the meaning of Section 4(2) of the Securities Act of 1933, but not including any transaction specified in the rules and regulations thereunder. (B) Subject to the provisions of this subdivision, any transaction made in accordance with the uniform exemption from registration for small issuers authorized in Section 19(d)(3)(C) of the Securities Act of 1933. (C) The exemptions set forth in subparagraphs (A) and (B) of this subdivision shall not be available for transactions in securities issued by any blank check company, shell company or dormant company. (D) The exemptions set forth in subparagraphs (A) and (B) of this subdivision may, with respect to any security or transaction or any type of security or transaction, be modified, withdrawn, further conditioned or waived as to conditions, in whole or in part, conditionally or unconditionally, by the commissioner, acting by regulation, rule or order, on a finding that such regulation, rule or order is necessary or appropriate in the public interest or for the protection of investors. (E) A nonrefundable fee of one hundred fifty dollars shall accompany any filing made with the commissioner pursuant to this subdivision; (11) any offer or sale of a preorganization certificate or subscription if (A) no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, (B) the number of subscribers does not exceed ten, and (C) no payment is made by any subscriber; (12) any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of convertible securities, nontransferable warrants or transferable warrants exercisable within not more than ninety days of their issuance, if (A) no commission or other remuneration other than a standby commission is paid or given directly or indirectly for soliciting any security holder in this state, or (B) the issuer first files a notice, in such form and containing such information as the commissioner may by regulation prescribe, specifying the terms of the offer and the commissioner does not by order disallow the exemption within the next ten full business days; (13) any offer, but not a sale, of a security for which registration statements have been filed under both sections 36b-2 to 36b-34, inclusive, and the Securities Act of 1933, if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending under either said sections or the Securities Act of 1933; (14) any transaction exempt under Section 4(a)(5) of the Securities Act of 1933, and the rules and regulations thereunder. The issuer shall, prior to the first sale, file with the commissioner a notice, in such form and containing such information as the commissioner may by regulation, rule or order prescribe. A nonrefundable fee of one hundred fifty dollars shall accompany any such filing made pursuant to this subdivision; (15) any transaction if all the following conditions are satisfied: (A) The offer and sale is effectuated by the issuer of the security; (B) the total number of purchasers of all securities of the issuer does not exceed ten. A subsequent sale of securities that (i) is registered under sections 36b-2 to 36b-34, inclusive, (ii) is sold pursuant to an exemption under said sections other than this subdivision, or (iii) involves covered securities, shall not be integrated with a sale pursuant to this exemption in computing the number of purchasers hereunder. For the purpose of this subdivision, each of the following is deemed to be a single purchaser of a security: A husband and wife, a child and the parent or guardian of such child when the parent or guardian holds the security for the benefit of the child, a corporation, a partnership, an association or other unincorporated entity, a joint stock company or a trust, but only if the corporation, partnership, association, unincorporated entity, joint stock company or trust was not formed for the purpose of purchasing the security; (C) no advertisement, article, notice or other communication published in any newspaper, magazine or similar medium, broadcast over television or radio or communicated by other electronic means or any other general solicitation is used in connection with the sale; and (D) no commission, discount or other remuneration is paid or given directly or indirectly in connection with the offer and sale, and the total expenses, excluding legal and accounting fees, in connection with the offer and sale do not exceed one per cent of the total sales price of the securities. For purposes of this subdivision, a difference in the purchase price among the purchasers shall not, in and of itself, be deemed to constitute indirect remuneration; (16) any transaction exempt under Rule 701, 17 CFR Section 230.701 promulgated under Section 3(b) of the Securities Act of 1933; and (17) any other transaction that the commissioner may exempt, conditionally or unconditionally, on a finding that registration is not necessary or appropriate in the public interest or for the protection of investors.

(c) (1) Any person who offers or sells a security that is a covered security under Section 18(b)(2) of the Securities Act of 1933 shall file with the commissioner, or with any other depository that the commissioner may designate by regulation or order, a notice for each series or portfolio prior to the initial offer of such security in this state, provided such notice requirement does not apply to any offer or sale described in subdivision (9) or (12) of subsection (b) of this section. The notice shall contain such information as the commissioner may require and shall be accompanied by a consent to service of process as required by subsection (g) of section 36b-33 and, except as provided in subdivision (4) of this subsection, a nonrefundable fee of five hundred dollars; (2) any notice filed pursuant to this subsection relating to a security issued by a face-amount certificate company or unit investment trust, as such terms are defined in the Investment Company Act of 1940, shall be valid for a period of one year from the date that such security is declared effective by the Securities and Exchange Commission, without limitation as to the number of shares or aggregate amount. Such notice may be renewed annually thereafter upon submission of such information as the commissioner may require, not earlier than thirty days nor later than five days prior to the date upon which such previously filed notice is due to expire, together with a nonrefundable fee of five hundred dollars; (3) any notice filed pursuant to this subsection relating to a redeemable security issued by an open-end management company, as defined in the Investment Company Act of 1940, shall be valid until December thirty-first of the calendar year in which it was first filed, without limitation as to the number of shares or aggregate amount. Such notice may be renewed annually thereafter upon submission of such information as the commissioner may require together with a nonrefundable fee of five hundred dollars; and (4) any notice filed pursuant to this subsection relating to a security issued by a closed-end company shall be valid for one year from the date of receipt by the commissioner or from the date that such security is declared effective by the Securities and Exchange Commission, whichever is later, and shall be accompanied by the nonrefundable fee prescribed in section 36b-19. A closed-end company, the securities of which will continue to be offered or distributed beyond the anniversary date of the filing of such notice with the commissioner or the declaration of such security’s effectiveness by the Securities and Exchange Commission, whichever is later, shall file such information as the commissioner may require and include the fee prescribed in section 36b-19.

(d) Any person who offers or sells a security that is a covered security under Section 18(b)(3) of the Securities Act of 1933 shall file a consent to service of process with the commissioner as required by subsection (g) of section 36b-33 prior to the first offer or sale of such security in this state.

(e) Any person who offers or sells a security that is a covered security under Section 18(b)(4)(D) of the Securities Act of 1933 shall file a notice with the commissioner within fifteen days after the first sale of such a security in this state. Such notice shall contain such information as the commissioner may require and shall be accompanied by a consent to service of process as required by subsection (g) of section 36b-33 and a nonrefundable fee of one hundred fifty dollars.

(f) The commissioner may by order (1) deny or revoke any exemption specified in subdivision (9) or (11) of subsection (a) of this section or in subsection (b) of this section with respect to a specific security or transaction, (2) suspend the offer or sale of a covered security in this state if any person who offers a covered security fails to comply with any of the requirements set forth in subsections (c), (d) or (e) of this section, or (3) require any person who offers a covered security in this state and refuses to pay any fee required by subsections (c) or (e) of this section to register such security pursuant to section 36b-16. For purposes of this subsection, a delay in the payment of a fee or underpayment of a fee that is promptly remedied shall not constitute a refusal to pay such fee. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing and written findings of fact and conclusions of law, except that the commissioner may by order summarily deny or revoke any of the specified exemptions or summarily suspend the offer or sale of any covered security subject to any of the requirements set forth in subsections (c), (d) or (e) of this section pending final determination of any proceeding under this subsection. Upon the entry of a summary order, the commissioner shall promptly notify all interested parties that it has been entered and of the reasons therefor and that within fifteen days of the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner after notice of, and opportunity for, hearing to all interested persons may modify or vacate the order or extend it until final determination. No order under this subsection may operate retroactively. No person may be considered to have violated sections 36b-16 and 36b-22 by reason of any offer or sale effected after the entry of an order under this subsection if such person sustains the burden of proof that such person did not know, and in the exercise of reasonable care could not have known, of the order.

(g) In any proceeding under sections 36b-2 to 36b-34, inclusive, the burden of proving an exemption, preemption, exclusion or an exception from a definition is upon the person claiming it.

(P.A. 77-482, S. 22; 77-614, S. 284, 587, 610; P.A. 78-34, S. 6, 7, 17; 78-303, S. 85, 136; P.A. 79-396, S. 6, 11; P.A. 80-88, S. 6, 7, 12; P.A. 81-292, S. 10; P.A. 82-149, S. 12, 13, 16; P.A. 83-368, S. 8, 11; 83-587, S. 53, 96; P.A. 84-430, S. 13, 14; 84-546, S. 91, 173; P.A. 85-169, S. 9, 11; P.A. 88-150, S. 6; 88-208, S. 3; P.A. 89-211, S. 42; P.A. 91-145, S. 6; P.A. 92-89, S. 12, 20; P.A. 93-157, S. 3, 4; P.A. 95-250, S. 1.; P.A. 96-192, S. 6; 96-211, S. 1, 5, 6; 96-222, S. 22, 41; P.A. 97-220, S. 11, 15; P.A. 98-162, S. 6, 7; P.A. 99-38, S. 4; P.A. 00-99, S. 82, 154; P.A. 01-195, S. 24, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(f); P.A. 04-45, S. 5; 04-189, S. 1; P.A. 05-177, S. 6; P.A. 10-141, S. 15, 16; P.A. 13-106, S. 1.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of commerce with commissioner of economic development, effective January 1, 1979; P.A. 78-34 referred to securities exchanges designated by commission where previously specific regional exchanges were listed in Subsec. (a)(8), deleted notice requirements in Subsec. (a)(11), rephrased Subsec. (a)(17), substituted “offer” for “offering” in (a)(18), added (a)(19), included creditor’s committees in Subsec. (b)(6), clarified applicable banks and savings institutions in (b)(8), rewrote (b)(9) and replaced “securities not involving the issuer of the securities, an affiliate of such issuer or an underwriter of the securities” with specified exempt securities in (b)(13); P.A. 79-396 added reference to Securities Act in Subsec. (b)(12) and to rules and regulations under said act in (b)(13); P.A. 80-88 substituted reference to Securities Act for detailed provisions re transactions in Subsec. (b)(9)(B); P.A. 81-292 amended Subsec. (a) by deleting in Subdiv. (3) “except for equity securities and debt securities subordinated to the deposits of such banks, savings institutions or trust companies”, deleting in Subdiv. (4) “except for equity securities and debt securities subordinated to the deposits of such associations” and adding Subdiv. (20) allowing for exemption of any security by the commissioner where registration is not necessary or appropriate; P.A. 82-149 amended Subsec. (a)(4) by deleting requirement that an association organized under the laws of any state is “authorized to do business in this state”, amended Subsec. (a)(11) by exempting from registration securities issued in connection with an employee stock option plan, amended Subsec. (b)(9)(B) by exempting certain transactions authorized by federal law, amended Subsec. (b)(11) by increasing from five to ten business days the period during which the commissioner may disallow the exemption and by specifying that the commissioner may prescribe the form and content of the notice, and inserting a new Subdiv. (14) exempting small transactions; P.A. 83-368 amended Subsec. (b)(9) to establish a $25 filing fee for filings pursuant to Subdiv. (9)(C) of the subsection; P.A. 83-587 made technical change in Subsec. (a)(1); P.A. 84-430 amended Subsec. (a) to include within the list of exemptions any security issued by a worker cooperative corporation; P.A. 84-546 made technical change in Subsec. (a); P.A. 85-169 amended Subsec. (b) to make technical changes; P.A. 88-150 amended Subsec. (b) by increasing the license fee to $100; P.A. 88-208 made a technical change in Subsec. (a)(5) and amended Subsec. (a)(8) by adding the requirement re availability of quotations and public trading having taken place prior to the offer or sale of the security; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; P.A. 91-145 amended Subsec. (a) by adding securities listed on the Chicago Board Options Exchange and securities designated as a national market system security to Subdiv. (8); P.A. 92-89 increased the filing fee in Subsec. (b)(9) from $100 to $150; P.A. 93-157 amended Subsec. (b) by excluding a blank check company, shell company, dormant company or any issuer that has been merged or consolidated from certain allowable exemptions and made certain technical changes for accuracy, effective July 1, 1993; Sec. 36-490 transferred to Sec. 36b-21 in 1995; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development; P.A. 96-192 deleted references to commissioner’s acting “by regulation or order” and “by regulation, rule or order” in Subsecs. (a) and (b), respectively, and amended Subdiv. (b)(2) re issuers in operation at least five years with the required revenue; P.A. 96-222 amended Subsec. (a)(7) to insert “or its successor agency” after “Interstate Commerce Commission”, effective July 1, 1996; P.A. 97-220 amended Subsec. (a)(8) re warrants or rights to purchase or subscribe to certain listed securities, amended Subsec. (b)(9)(A) re exemption for transactions not involving a public offering under Sec. 4(2) of the Securities Act of 1933 and not specified in the rules and regulations thereunder, amended Subsec. (b)(13) by deleting references to Secs. 4(1) and 4(4) of the Securities Act of 1933, amended Subsec. (b)(14) to add exemption for transactions involving covered securities, added new Subsecs. (c), (d) and (e) re offer or sale of covered securities, redesignated former Subsecs. (c) and (d) as Subsecs. (f) and (g), amended Subsec. (f) by adding provisions re covered securities and made technical changes, effective July 1, 1997; P.A. 98-162 amended Subsec. (a)(8) by adding new Subparas. (A) and (B) re over-the-counter and foreign securities approved for margin, and by designating existing provisions as Subpara. (C) and adding provision re covered security and amended Subsec. (b)(2) by adding new provisions re nonissuer transactions by a registered agent of a registered broker-dealer in an outstanding security, by designating new Subdiv. (3) re nonissuer distribution of an outstanding security, by redesignating existing Subdivs. (3) to (14) as Subdivs. (4) to (15), by adding new Subdiv. (16) re transactions exempt under Rule 701, by redesignating existing Subdiv. (15) as Subdiv. (17), and by making technical changes; P.A. 99-38 amended Subsec. (b)(2) by adding provision re non-United-States issuer in Subpara. (C)(ii), adding “immediately” in Subpara. (C)(iv), and adding provisions re continuous business and total assets in Subpara. (D), and amended Subsec. (c)(1) by adding provisions re filing notice with depository designated by the commissioner and exception for offer or sale described in Subsec. (b)(9) or (10); P.A. 00-99 replaced reference to sheriff with state marshal in Subsec. (b)(7), effective December 1, 2000; P.A. 01-195 made technical changes in Subsec. (b)(10) and (15), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 replaced Department of Agriculture with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-45 amended Subsec. (b) to make a technical change in Subdiv. (10)(B) and to provide that the $150 fee be nonrefundable in Subdivs. (10)(E) and (14); P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-177 amended Subsec. (a)(3) to exempt any security that is not a “covered security” under Secs. 3(a)(2) and 18(b)(4)(C) of the Securities Act of 1933 that represents or will represent an interest in or a debt of, or guaranteed by, any international banking institution, savings bank or savings and loan association, amended Subsec. (a)(4) to insert “or that will represent”, amended Subsec. (a)(7) to provide that exemption applies to any security issued or guaranteed by any public utility holding company, in lieu of holding company, that is regulated with respect to its rates and charges by the United States or any state, to make conforming changes and to insert “or territory”, amended Subsec. (a)(21) to insert new exemption re equipment trust certificate, redesignating existing Subdiv. (21) as Subdiv. (22), amended Subsec. (b)(9) to insert “a federal savings bank”, amended Subsec. (b)(15)(C) to include reference to communication by other electronic means, amended Subsec. (g) to provide that burden of proving preemption or exclusion is upon the person claiming it, and made technical changes; P.A. 10-141 amended Subsecs. (b) and (g) by replacing references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010; P.A. 13-106 amended Subsec. (a) to replace provision re any security appearing on the list of over-the-counter and foreign securities approved for margin that is not otherwise a covered security with provision re any security that is both a margin security or an American depositary receipt and an over-the-counter security or security issued by a foreign issuer, regardless of whether such security is a covered security, in Subdiv. (8)(A) and to add reference to any successor to the securities exchanges and delete provision re warrant or right to purchase or subscribe to any security listed or approved for listing upon notice of issuance on the list of over-the-counter securities approved for margin where such security is a covered security in Subdiv. (8)(C), amended Subsec. (b) to make a technical change in Subdiv. (14), and amended Subsec. (c) to add exception re Subdiv. (4) in Subdiv. (1) and add Subdiv. (4) re filing and validity of any notice relating to a security issued by a closed-end company.



Section 36b-22 - (Formerly Sec. 36-491). Filing of material intended for distribution to prospective investors.

The commissioner may, by regulation adopted, in accordance with chapter 54, or order, require the filing of any prospectus, pamphlet, circular, form letter, advertisement or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser registered or required to be registered under sections 36b-2 to 36b-34, inclusive, unless the security or transaction is (1) exempted by subsection (a) or (b) of section 36b-21, except for transactions exempted by subdivision (13) of subsection (b) of said section 36b-21, or (2) a covered security.

(P.A. 77-482, S. 23; P.A. 79-396, S. 7, 11; P.A. 82-149, S. 14, 16; P.A. 97-220, S. 12, 15; P.A. 05-177, S. 7; P.A. 10-141, S. 17.)

History: P.A. 79-396 substituted Sec. “36-490” for “36-491”; P.A. 82-149 added “except for transactions exempted by subdivision (12) of subsection (b) of said section”; Sec. 36-491 transferred to Sec. 36b-22 in 1995; P.A. 97-220 added exception for a covered security, effective July 1, 1997; (Revisor’s note: In 1999 a reference to “subdivision (12)” of Subsec. (b) of Sec. 36b-21 was replaced editorially by the Revisors with “subdivision (13)” pursuant to changes to Sec. 36b-21 enacted by P.A. 98-162); P.A. 05-177 required that regulation be adopted in accordance with chapter 54, provided that filings of literature and advertising communications addressed or intended for prospective clients apply to investment advisers registered or required to be registered under Secs. 36b-2 to 36b-33, inclusive, and made technical changes; P.A. 10-141 replaced reference to Sec. 36b-33 with reference to Sec. 36b-34, effective June 7, 2010.

See Sec. 3-123ee re exemption for Connecticut Home Care Trust Fund participation, offering and solicitation.



Section 36b-22a - Investment advisers and investment adviser agents to provide schedule of charges, fees and penalties to clients.

Each investment adviser required to register under section 36b-6 or investment adviser agent, as defined in section 36b-3, except an investment adviser representative, as defined in Securities and Exchange Commission Rule 203A-3, 17 CFR 275.203A-3, shall provide to each customer or client, upon request, a schedule of any charges, fees or penalties imposed on a customer or client for the acquisition, transfer or holding of securities. Such schedule shall fully disclose any variance, advantage or economy of volume purchases to be realized by the customer or client.

(P.A. 05-111, S. 1.)



Section 36b-23 - (Formerly Sec. 36-492). False or misleading statements or omissions prohibited.

No person shall make or cause to be made orally or in any document filed with the commissioner or in any proceeding, investigation or examination under sections 36b-2 to 36b-34, inclusive, any statement that is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect or, in connection with the statement, omit to state a material fact necessary to make the statement made, in the light of the circumstances under which it was made, not false or misleading.

(P.A. 77-482, S. 24; P.A. 99-38, S. 5; P.A. 00-61, S. 5, 9; P.A. 05-177, S. 8; P.A. 10-141, S. 18.)

History: Sec. 36-492 transferred to Sec. 36b-23 in 1995; P.A. 99-38 added “investigation or examination”; P.A. 00-61 prohibited false or misleading oral statements, effective July 1, 2000; P.A. 05-177 prohibited any person, in connection with a statement made to commissioner, from omitting to state a material fact necessary to make the statement made not false or misleading, and made a technical change; P.A. 10-141 replaced reference to Sec. 36b-33 with reference to Sec. 36b-34, effective June 7, 2010.



Section 36b-24 - (Formerly Sec. 36-493). Findings by commissioner.

(a) Neither (1) the fact that an application for registration under sections 36b-6 to 36b-15, inclusive, or a registration statement under sections 36b-16 to 36b-20, inclusive, has been filed, nor (2) the fact that a person or security is effectively registered constitutes a finding by the commissioner that any document filed under sections 36b-2 to 36b-34, inclusive, is true, complete and not misleading. Neither any such fact nor the fact that an exemption or exception is available for security or a transaction means that the commissioner has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security or transaction.

(b) No person shall make, or cause to be made, to any prospective purchaser, customer or client any representation inconsistent with subsection (a) of this section.

(P.A. 77-482, S. 25; P.A. 07-217, S. 155; P.A. 10-141, S. 19.)

History: Sec. 36-493 transferred to Sec. 36b-24 in 1995; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; P.A. 10-141 amended Subsec. (a) by replacing reference to Sec. 36b-33 with reference to Sec. 36b-34, effective June 7, 2010.



Section 36b-25 - (Formerly Sec. 36-494). Administration of chapter. Use and disclosure of information obtained under chapter.

(a) Sections 36b-2 to 36b-34, inclusive, shall be administered by the commissioner.

(b) Neither the commissioner nor any of his officers or employees shall use for personal benefit any information which is filed with or obtained by the commissioner and which is not made public. No provision of sections 36b-2 to 36b-34, inclusive, authorizes the commissioner or any of his officers or employees to disclose any such information except among themselves or when necessary or appropriate in a proceeding or investigation under said sections. No provision of said sections either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the commissioner or any of his officers or employees.

(P.A. 77-482, S. 26; P.A. 10-141, S. 20.)

History: Sec. 36-494 transferred to Sec. 36b-25 in 1995; P.A. 10-141 replaced references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010.



Section 36b-26 - (Formerly Sec. 36-495). Investigative powers of commissioner.

(a) The commissioner may, subject to the provisions of the Freedom of Information Act, as defined in section 1-200: (1) Make such public or private investigations within or outside of this state as the commissioner deems necessary to determine whether any person has violated, is violating or is about to violate any provision of sections 36b-2 to 36b-34, inclusive, or any regulation or order thereunder, or to aid in the enforcement of said sections or in the prescribing of rules and forms thereunder, (2) require or permit any person to testify, produce a record or file a statement in writing, under oath or otherwise as the commissioner determines, as to all the facts and circumstances concerning the matter to be investigated or about which an action or proceeding is to be instituted, and (3) publish information concerning any violation of said sections or any regulation or order thereunder.

(b) For the purpose of any investigation or proceeding under sections 36b-2 to 36b-34, inclusive, the commissioner or any officer designated by him may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commissioner deems relevant or material to the inquiry. The commissioner may also issue subpoenas and subpoenas duces tecum in this state at the request of another state if the activities concerning which the information is sought would constitute a basis for an investigation or proceeding under said sections had such activities occurred in this state.

(c) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the superior court for the judicial district of Hartford, upon application by the commissioner, may issue to the person an order requiring him to appear before the commissioner, or the officer designated by him there to produce documentary evidence if so ordered or to give evidence concerning the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(d) No person shall be excused from attending and testifying or from producing any document or record before the commissioner, or in obedience to the subpoena of the commissioner or any officer designated by him, or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence, documentary or otherwise required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after claiming his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(P.A. 77-482, S. 27; P.A. 80-88, S. 8, 12; 80-483, S. 165, 186; P.A. 88-208, S. 4; 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 97-47, S. 36; P.A. 05-177, S. 9; P.A. 10-141, S. 21.)

History: P.A. 80-88 specified in Subsec. (a) that commissioner’s actions are “subject to the provisions of chapter 3”; P.A. 80-483 substituted “judicial district of Hartford-New Britain” for “Hartford county” in Subsec. (c); P.A. 88-208 amended Subsec. (b) to authorize the commissioner to issue subpoenas at the request of another state and made a technical change in Subsec. (d); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; Sec. 36-495 transferred to Sec. 36b-26 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-47 substituted reference to “the Freedom of Information Act, as defined in section 1-18a” for “chapter 3”; P.A. 05-177 amended Subsec. (a)(1) to authorize commissioner to investigate whether any person “is violating” provision of Secs. 36b-2 to 36b-33, inclusive, and to make technical changes, and amended Subsec. (a)(2) to authorize commissioner to require or permit any person to testify or produce a record as to facts and circumstances re matter to be investigated or about which an action or proceeding is to be instituted; P.A. 10-141 amended Subsecs. (a) and (b) by replacing references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010.

Cited. 219 C. 204. Cited. 235 C. 465.

Cited. 42 CS 439. Cited. 44 CS 72.

Subsec. (a):

Cited. 28 CA 653.

Annotations to present section:

Cited. 235 C. 465.

Cited. 44 CS 72.



Section 36b-27 - (Formerly Sec. 36-496). Enforcement powers of commissioner.

(a) Whenever it appears to the commissioner after an investigation that any person has violated, is violating or is about to violate any of the provisions of sections 36b-2 to 36b-34, inclusive, or any regulation, rule or order adopted or issued under said sections, or that the further sale or offer to sell securities would constitute a violation of said sections or any such regulation, rule or order, or that any person has engaged in a dishonest or unethical practice in the securities or commodities business within the meaning of sections 36b-31-15a to 36b-31-15d, inclusive, of the regulations of Connecticut state agencies, the commissioner may, in the commissioner’s discretion, order (1) the person, (2) any other person that directly or indirectly controls such person and that is, was or would be a cause of the violation of such sections or any such regulation, rule or order, due to an act or omission such other person knew or should have known would contribute to such violation, or (3) any other person that has materially aided, is materially aiding or is about to materially aid in such violation, to cease and desist from the violations or the causing of or aiding in the violations of the provisions of said sections or of the regulations, rules or orders thereunder, or from the further sale or offer to sell securities constituting or which would constitute a violation of the provisions of said sections or of the regulations, rules or orders thereunder, or from further engaging in such dishonest or unethical practice and to take or refrain from taking such action that in the opinion of the commissioner will effectuate the purposes of sections 36b-2 to 36b-34, inclusive. After such an order is issued, the person named in the order may, within fourteen days after receipt of the order, file a written request for a hearing. Any such hearing shall be held in accordance with the provisions of chapter 54.

(b) Whenever it appears to the commissioner, after an investigation, that any person has violated any of the provisions of sections 36b-2 to 36b-34, inclusive, or any regulation, rule or order adopted or issued under said sections, or that the further sale or offer to sell securities would constitute a violation of said sections or any such regulation, rule or order, or that such person has engaged in a dishonest or unethical practice in the securities or commodities business within the meaning of sections 36b-31-15a to 36b-31-15d, inclusive, of the regulations of Connecticut state agencies, the commissioner may, in addition to any other remedy under this section, order the person to (1) make restitution of any sums shown to have been obtained in violation of any of the provisions of said sections or any such regulation, rule or order or as a result of such dishonest or unethical practice plus interest at the legal rate set forth in section 37-1, (2) provide disgorgement of any sums shown to have been obtained in violation of any of the provisions of said sections or any such regulation, rule or order or as a result of such dishonest or unethical practice, or (3) both make restitution and provide disgorgement. After such an order is issued, the person named in the order may, not later than fourteen days after receipt of the order, file a written request for a hearing. Any such hearing shall be held in accordance with the provisions of chapter 54.

(c) The commissioner, in the commissioner’s discretion, may order any person who directly or indirectly controls a person liable under subsection (b) of this section or who has materially aided a person liable under subsection (b) of this section in violation of any of the provisions of sections 36b-2 to 36b-34, inclusive, or any regulation, rule or order adopted or issued under said sections 36b-2 to 36b-34, inclusive, to make restitution, provide disgorgement, or both, of any sums shown to have been obtained as a result of a dishonest or unethical practice or in violation of any of the provisions of said sections 36b-2 to 36b-34, inclusive, or any regulation, rule or order adopted or issued under said sections. Such controlling person or aider shall be liable jointly and severally with and to the same extent as the person liable under subsection (b) of this section, unless such controlling person or aider allegedly liable under this subsection sustains the burden of proof that such person did not know, and in the exercise of reasonable care could not have known, of the existence of facts by reason of which the liability is alleged to exist. After such an order is issued, the person named in the order may, within fourteen days after receipt of the order, file a written request for a hearing. Any such hearing shall be held in accordance with the provisions of chapter 54. There shall be contribution as in cases of contract among the several persons so liable.

(d) (1) Whenever the commissioner finds as the result of an investigation that any person has violated any of the provisions of sections 36b-2 to 36b-34, inclusive, or any regulation, rule or order adopted or issued under said sections, the commissioner may send a notice to (A) such person, (B) any other person that directly or indirectly controls such person and that was a cause of the violation of said sections or any such regulation, rule or order, due to an act or omission such other person knew or should have known would contribute to such violation, or (C) any other person that has materially aided in such violation, by registered or certified mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt. The notice shall be deemed received by the person on the earlier of the date of actual receipt or the date seven days after the date on which such notice was mailed or sent. Any such notice shall include: (i) A reference to the title, chapter, regulation, rule or order alleged to have been violated; (ii) a short and plain statement of the matter asserted or charged; (iii) the maximum fine that may be imposed for such violation; (iv) a statement indicating that such person may file a written request for a hearing on the matters asserted not later than fourteen days after receipt of the notice; and (v) the time and place for the hearing.

(2) If a hearing is requested within the time specified in the notice, the commissioner shall hold a hearing upon the charges made unless such person fails to appear at the hearing. Any such hearing shall be held in accordance with the provisions of chapter 54. After the hearing if the commissioner finds that the person has violated, caused a violation or materially aided in the violation of any of the provisions of sections 36b-2 to 36b-34, inclusive, or any regulation, rule or order adopted or issued under said sections, the commissioner may, in the commissioner’s discretion and in addition to any other remedy authorized by said sections, order that a fine not exceeding one hundred thousand dollars per violation be imposed upon such person. If such person fails to appear at the hearing, the commissioner may, as the facts require, order that a fine not exceeding one hundred thousand dollars per violation be imposed upon such person. The commissioner shall send a copy of any order issued pursuant to this subsection by registered or certified mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt, to any person named in such order.

(e) Whenever it appears to the commissioner that any person has violated, is violating or is about to violate any of the provisions of sections 36b-2 to 36b-34, inclusive, or any regulation, rule or order adopted or issued under said sections, or that the further sale or offer to sell securities would constitute a violation of said sections or any such regulation, rule or order, the commissioner may, in the commissioner’s discretion and in addition to any other remedy authorized by this section, bring an action in the superior court for the judicial district of Hartford to: (1) Enjoin the acts or practices and to enforce compliance with sections 36b-2 to 36b-34, inclusive, or any such regulation, rule or order against (A) such person; (B) any other person who directly or indirectly controls such person and who is, was or would be a cause of the violation of said sections 36b-2 to 36b-34, inclusive, or any such regulation, rule or order due to an act or omission such other person knew or should have known would contribute to such violation; or (C) any other person who has materially aided, is materially aiding or is about to materially aid in such violation. Upon a proper showing, the court may issue a permanent or temporary injunction, restraining order or writ of mandamus and may order other appropriate or ancillary relief, which may include: (i) An asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, who may be the commissioner or a person recommended by the commissioner, for the defendant or the defendant’s assets. If a person other than the commissioner is appointed receiver or conservator, the commissioner shall be a party to the receivership proceeding or conservatorship with standing to initiate or contest any motion, and the views of the commissioner shall be entitled to deference unless they are inconsistent with the plain meaning of sections 36b-2 to 36b-34, inclusive. The commissioner may appoint such employees and retain such consultants as the commissioner deems necessary for liquidating or administering the affairs of the defendant; (ii) an order directing the commissioner to take charge and control of a defendant’s property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property; (iii) an order directing the payment of prejudgment and postjudgment interest; or (iv) an order covering such other relief as the court considers appropriate. The court shall not require the commissioner to post a bond; (2) seek a court order imposing a fine not to exceed one hundred thousand dollars per violation against the person found to have violated, caused a violation or materially aided in the violation of any provision of sections 36b-2 to 36b-34, inclusive, or any regulation, rule or order adopted or issued under said sections 36b-2 to 36b-34, inclusive; (3) apply for an order whereby the person that violated any of the provisions of said sections 36b-2 to 36b-34, inclusive, or any regulation, rule or order adopted or issued under said sections shall be ordered to: (A) Make restitution of those sums shown by the commissioner to have been obtained by such person in violation of any of the provisions of said sections or any such regulation, rule or order, plus interest at the rate set forth in section 37-3a; (B) provide disgorgement of any sums shown to have been obtained in violation of any of the provisions of said sections or any such regulation, rule or order; (C) both make restitution and provide disgorgement; or (4) apply for an order whereby any person who directly or indirectly controls a person liable under subdivision (3) of this subsection, or who has materially aided a person liable under subdivision (3) of this subsection in a violation of any of the provisions of sections 36b-2 to 36b-34, inclusive, or any regulation, rule or order adopted or issued under said sections, to make restitution, provide disgorgement, or both, of any sums shown to have been obtained as a result of such violation. Such controlling person or aider shall be liable jointly and severally with and to the same extent as the person liable under subdivision (3) of this subsection, unless such controlling person or aider allegedly liable under this subdivision sustains the burden of proof that such person did not know, and in the exercise of reasonable care could not have known, of the existence of facts by reason of which the liability is alleged to exist. Such restitution or disgorgement shall, at the option of the court, be payable to the receiver or conservator appointed pursuant to this subsection, or directly to the persons whose assets were obtained in violation of any provision of sections 36b-2 to 36b-34, inclusive, or any such regulation, rule or order.

(f) Any time after the issuance of an order or notice provided for in subsection (a), (b) or (c) or subdivision (1) of subsection (d) of this section, the commissioner may accept an agreement by any respondent named in such order or notice to enter into a written consent order in lieu of an adjudicative hearing. The acceptance of a consent order shall be within the complete discretion of the commissioner. The consent order provided for in this subsection shall contain (1) an express waiver of the right to seek judicial review or otherwise challenge or contest the validity of the order or notice; (2) a provision that the order or notice may be used in construing the terms of the consent order; (3) a statement that the consent order shall become final when issued; (4) a specific assurance that none of the violations alleged in the order or notice shall occur in the future; (5) such other terms and conditions as are necessary to further the purposes and policies of sections 36b-2 to 36b-34, inclusive; (6) the signature of each of the individual respondents evidencing such respondent’s consent; and (7) the signature of the commissioner or of the commissioner’s authorized representative.

(P.A. 77-482, S. 28; P.A. 78-34, S. 8, 17; P.A. 79-396, S. 8, 11; P.A. 80-483, S. 166, 186; P.A. 87-375, S. 6; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-145, S. 7; P.A. 93-142, S. 4, 7, 8; P.A. 94-178, S. 3; May 25 Sp. Sess. P.A. 94-1, S. 110; P.A. 95-66, S. 2; 95-220, S. 4–6; P.A. 97-220, S. 13, 15; P.A. 98-162, S. 8; P.A. 99-38, S. 6; P.A. 01-48, S. 4; P.A. 03-259, S. 21; P.A. 05-177, S. 10; P.A. 07-91, S. 26; P.A. 09-160, S. 11; P.A. 10-141, S. 22.)

History: P.A. 78-34 rephrased situations in which commissioner may take action and added provisions designated as Subdiv. (a); P.A. 79-396 added Subdivs. (c) to (e) and provisions specifying contents of consent order; P.A. 80-483 substituted “judicial district of Hartford-New Britain” for “Hartford county” in Subdiv. (b); P.A. 87-375 restructured the section by dividing it into Subsecs., made technical changes in Subsecs. (a), (c) and (d), added new provisions in Subsec. (b) re notice requirements for hearings, increased the fine the commissioner may impose to $10,000 and amended Subsec. (c) to include provisions that restitution shall be paid with interest at the rate set forth in Sec. 37-3a and to increase the fine a court may impose for violations of orders of the commissioner to $10,000; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-145 amended Subsec. (c) by subjecting persons who have violated the provisions of the Uniform Securities Act to the enforcement powers of the commissioner and requiring the commissioner to apply to the superior court for the judicial district of Hartford-New Britain for an order of restitution; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-178 added Subsec. (a)(2) to (4) re ordering restitution, disgorgement or both, inserted new Subsec. (b) re liability of controlling persons to make restitution or provide disgorgement, and renumbered former Subsecs. (b) through (d) as Subsecs. (c) through (e); May 25 Sp. Sess. P.A. 94-1 made technical changes to Subsec. (a); Sec. 36-496 transferred to Sec. 36b-27 in 1995; P.A. 95-66 amended Subsec. (a) to delete remedies other than cease and desist orders for existing or prospective violations, added a new Subsec. (b) re restitution or disgorgement for past violations, and renumbered remaining Subsecs. accordingly; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-220 amended Subsec. (a) to add reference to persons who have violated the provisions of Secs. 36b-2 to 36b-33, inclusive, and amended Subsec. (d) to require notice by registered mail, effective July 1, 1997; P.A. 98-162 amended Subsec. (d)(2) by changing “civil penalty” to “fine”; P.A. 99-38 added provisions throughout re engaging in a dishonest or unethical practice in the securities or commodities business, changed the interest rate reference in Subsec. (b) from Sec. 37-3a to the legal rate set forth in Sec. 37-1, added provisions re joint and several liability of controlling persons and made a technical change in Subsec. (c), and changed “person charged with violating any provision of sections 36b-2 to 36b-33, inclusive” to “respondent named in such order” and made technical changes in Subsec. (f); P.A. 01-48 made technical changes throughout, amended Subsec. (c) by adding reference to violation of any regulation, rule or order, amended Subsec. (d) by adding references to express delivery and amended Subsec. (f) by adding references to notice and to Subsec. (d)(1); P.A. 03-259 amended Subsec. (a) to authorize commissioner to issue order to any other persons causing violation, added Subsec. (b)(3) authorizing commissioner to order both restitution and disgorgement, inserted “or both” in Subsec. (c), increased fines in Subsecs. (d)(2) and (e) from $10,000 to $100,000, inserted “or any such regulation, rule or order” in Subsec. (e) and made technical changes; P.A. 05-177 amended Subsec. (a) to insert Subdiv. designators (1) to (3), to authorize commissioner to issue a cease and desist order against person that directly or indirectly controls a person who commits violation and any other person that has materially aided, is materially aiding or is about to materially aid in violation, amended Subsec. (c) to authorize commissioner to order restitution and disgorgement for any person who has materially aided a person liable in violation under Subsec. (b) and to insert “or aider” re joint liability, amended Subsec. (d) to authorize commissioner to impose a fine on any person that directly or indirectly controls a person who commits violation and that was a cause of violation due to an act or omission such other person knew or should have known would contribute to violation and on any person that has materially aided in violation, amended Subsec. (e) to make extensive changes and expand the court-ordered remedies available to commissioner, amended Subsec. (f)(4) to delete reference to dishonest or unethical practices, and made technical changes throughout; P.A. 07-91 amended Subsec. (a)(3) to allow commissioner to order person that has materially aided, is materially aiding or is about to materially aid in violation to take or refrain from taking action that will effectuate purposes of Secs. 36b-2 to 36b-33, effective June 5, 2007; P.A. 09-160 amended Subsec. (d)(1) by adding provision re certified mail, by adding provision re when notice is deemed received by a person, by repositioning provision requiring time and place for hearing to be included with notice, by adding provision requiring a statement indicating that person may file a written request for hearing to be included with notice, and amended Subsec. (d)(2) by adding “If a hearing is requested within the time specified in the notice” and adding provision re certified mail; P.A. 10-141 replaced references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010.



Section 36b-28 - (Formerly Sec. 36-497). Penalties.

(a) Any person who wilfully violates any provision of subsection (a) of section 36b-4 or subsection (a) or (f) of section 36b-5 shall be fined not more than ten thousand dollars or imprisoned for not more than ten years, or both.

(b) Any person who wilfully violates any other provision of sections 36b-2 to 36b-34, inclusive, shall be fined not more than three thousand five hundred dollars or imprisoned for not more than two years, or both.

(c) No information may be returned under sections 36b-2 to 36b-34, inclusive, more than five years after the alleged violation.

(P.A. 77-482, S. 29; P.A. 96-192, S. 7; P.A. 10-141, S. 23; P.A. 13-258, S. 16.)

History: Sec. 36-497 transferred to Sec. 36b-28 in 1995; P.A. 96-192 amended Subsec. (a) to substitute “subsection (a) of section 36b-4 or subsection (a) or (f) of section 36b-5” for “section 36b-4 or 36b-5”; P.A. 10-141 amended Subsecs. (b) and (c) by replacing references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010; P.A. 13-258 amended Subsec. (a) to make a technical change and amended Subsec. (b) to change maximum fine from $2,000 to $3,500.



Section 36b-29 - (Formerly Sec. 36-498). Buyer’s remedies.

(a) Any person who: (1) Offers or sells a security in violation of subsection (a) of section 36b-6, 36b-16 or subsection (b) of section 36b-24 or of any regulation or order under section 36b-22 which requires the affirmative approval of sales literature before it is used, or of any condition imposed under subsection (d) of section 36b-18 or subsection (g) or (h) of section 36b-19; or (2) offers or sells or materially assists any person who offers or sells a security by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading, who knew or in the exercise of reasonable care should have known of the untruth or omission, the buyer not knowing of the untruth or omission, and who does not sustain the burden of proof that he did not know, and in the exercise of reasonable care could not have known, of the untruth or omission, is liable to the person buying the security, who may sue either at law or in equity to recover the consideration paid for the security, together with interest at eight per cent per year from the date of payment, costs and reasonable attorneys’ fees, less the amount of any income received on the security, upon the tender of the security, or for damages if he no longer owns the security.

(b) (1) Any person who violates subsection (a) of section 36b-5 and (2) any investment adviser who violates subsection (b) or (c) of section 36b-5, the registration requirement in subsection (c) of section 36b-6, or subsection (b) of section 36b-24, shall be liable to the recipient of investment advisory services for any consideration paid by the recipient for those services and any loss resulting from the investment advisory services provided, less any profits earned by the recipient through transactions effected as a result of the advice rendered, plus interest at the rate of eight per cent per year from the date of payment of the consideration, costs and reasonable attorney’s fees.

(c) Every person who directly or indirectly controls a person liable under subsections (a) and (b) of this section, every partner, officer or director of such a person, every person occupying a similar status or performing similar functions, every employee of such a person who materially aids in the act or transaction constituting the violation and every broker-dealer or agent who materially aids in the act or transaction constituting the violation are also liable jointly and severally with and to the same extent as such person, unless the person who is so liable sustains the burden of proof that he did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There shall be contribution as in cases of contract among the several persons so liable.

(d) Any tender specified in this section may be made at any time before entry of judgment.

(e) Every cause of action under sections 36b-2 to 36b-34, inclusive, survives the death of any person who might have been a plaintiff or defendant.

(f) No person may bring an action under this section more than two years after the date of the contract of sale or of the contract for investment advisory services, except that with respect to actions arising out of intentional misrepresentation or fraud in the purchase or sale of securities, no person may bring an action more than two years from the date when the misrepresentation or fraud is discovered or in the exercise of reasonable care should have been discovered, except that no such action may be brought more than five years from the date of such misrepresentation or fraud.

(g) No person may bring an action under subsection (a) of this section: (1) If the buyer received a written offer, before suit and at a time when he owned the security, to refund the consideration paid together with interest at six per cent per year from the date of payment, less the amount of any income received on the security, and he failed to accept the offer within thirty days of its receipt, or (2) if the buyer received such an offer before bringing a cause of action and at a time when he did not own the security, unless he rejected the offer in writing within thirty days of its receipt.

(h) No person who has made or engaged in the performance of any contract in violation of any provision of sections 36b-2 to 36b-34, inclusive, or any regulation or order thereunder, or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation, may base any cause of action on the contract.

(i) Any condition, stipulation or provision binding any person acquiring any security or receiving investment advice to waive compliance with any provision of sections 36b-2 to 36b-34, inclusive, or any regulation or order thereunder is void.

(j) The rights and remedies provided by sections 36b-2 to 36b-34, inclusive, are in addition to any other rights or remedies that may exist at law or in equity.

(P.A. 77-482, S. 30; P.A. 81-292, S. 11; P.A. 87-375, S. 7; P.A. 89-220, S. 6; P.A. 93-169, S. 1, 2; P.A. 03-259, S. 22; P.A. 04-45, S. 6; P.A. 10-141, S. 24, 25.)

History: P.A. 81-292 amended Subsec. (a) to increase the rate of interest on a recovery from 6% to 8%; P.A. 87-375 inserted a new Subsec. (b) re remedies for recipients of investment advisory services and relettered the remaining Subsecs., amended Subsec. (c) by substituting “person” for “seller” or “nonseller” and substituting “act or transaction constituting the violation” for “sale” and amended Subsec. (h) by extending the application of the section to persons receiving investment advice; P.A. 89-220 amended Subsec. (b) by adding the reference to registration requirement in Sec. 36-474(c); P.A. 93-169 amended Subsec. (a)(2) to make liable a person who “materially assists any person who offers or sells” a security by means of an untruth or omission and to provide that a condition of liability is that the person “knew or in the exercise of reasonable care should have known of the untruth or omission”, amended Subsec. (f) to add exceptions to the two-year statute of limitations for actions arising out of the intentional misrepresentation or fraud in the purchase or sale of any interest in certain limited partnerships and in the purchase or sale of all other securities, designated provisions of former Subsec. (f) re when a person is prohibited from bringing an action as Subsec. (g) and relettered the remaining Subsecs. accordingly, effective July 1, 1993; Sec. 36-498 transferred to Sec. 36b-29 in 1995; P.A. 03-259 deleted provisions in Subsec. (f)(1) re action pending on July 1, 1993; P.A. 04-45 amended Subsec. (f) to eliminate exception in former Subdiv. (1) and delete Subdiv. (2) designator, to make a conforming technical change, to increase, from one year to two years, the maximum time an action may be brought from the date when misrepresentation or fraud is discovered or should have been discovered and to increase, from three to five years, the maximum time an action may be brought from the date of misrepresentation or fraud; P.A. 10-141 amended Subsecs. (e) and (h) to (j) by replacing references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010.

Cited. 200 C. 172. Cited. 230 C. 486. Cited. 242 C. 17.

Cited. 10 CA 22.

Cited. 45 CS 324.

Subsec. (g):

Cited. 233 C. 304.

Annotations to present section:

Cited. 233 C. 304. Cited. 242 C. 17.

Subsec. (a):

Where a party seeks equitable relief pursuant to a cause of action that also allows that party to seek legal relief, concurrent legal and equitable jurisdiction exists, and the statute of limitations that would be applicable to bar the legal claim also applies to bar the equitable claim. 49 CA 330.

Subdiv. (2) cited. 45 CS 24.

Subsec. (f):

Where a party seeks equitable relief pursuant to a cause of action that also allows that party to seek legal relief, concurrent legal and equitable jurisdiction exists, and the statute of limitations that would be applicable to bar the legal claim also applies to bar the equitable claim. 49 CA 330.



Section 36b-30 - (Formerly Sec. 36-499). Appeals.

Any person aggrieved by a final decision of the commissioner may appeal to the superior court for the judicial district of New Britain in accordance with the provisions of section 4-183.

(P.A. 77-482, S. 31; P.A. 80-483, S. 167, 186; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 80-483 specified appeal court as superior court and replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; Sec. 36-499 transferred to Sec. 36b-30 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 39 CS 462.



Section 36b-31 - (Formerly Sec. 36-500). Regulatory power of commissioner. Hearings.

(a) The commissioner may from time to time make, amend and rescind such regulations, forms and orders as are necessary to carry out the provisions of sections 36b-2 to 36b-34, inclusive, including regulations, forms and orders governing registration statements, notice filings, applications, and reports, and defining any terms, whether or not used in said sections, insofar as the definitions are not inconsistent with the provisions of said sections. For the purpose of regulations, forms and orders, the commissioner may classify securities, persons and matters within his or her jurisdiction, and prescribe different requirements for different classes.

(b) No regulation, form or order may be made, amended or rescinded unless the commissioner finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by the policy and provisions of sections 36b-2 to 36b-34, inclusive. In prescribing regulations, forms and orders, the commissioner may cooperate with the securities administrators of the other states and the Securities and Exchange Commission with a view to effectuating the policy of said sections to achieve maximum uniformity in the form and content of registration statements, notice filings, applications and reports wherever practicable.

(c) To encourage uniform interpretation and administration of sections 36b-2 to 36b-34, inclusive, and effective securities regulation and enforcement, the commissioner may cooperate with the securities agencies or administrators of other states, Canadian provinces or territories, or other countries, the Securities and Exchange Commission, the Commodity Futures Trading Commission, the Securities Investor Protection Corporation, any self-regulatory organization, any national or international organization of securities officials or agencies, and any governmental law enforcement or regulatory agency. The cooperation authorized by this subsection includes, but is not limited to, the following actions: (1) Establishing central depositories for the registration of securities or securities industry personnel under sections 36b-2 to 36b-34, inclusive, and for documents or records required or allowed to be filed with or maintained by the commissioner under sections 36b-2 to 36b-34, inclusive; (2) conducting joint examinations and investigations; (3) sharing and exchanging information and documents subject to the restrictions of chapter 3; (4) sharing and exchanging personnel; and (5) executing joint agreements, memoranda of understanding and orders.

(d) Subject to Section 15(h) of the Securities Exchange Act of 1934 and Section 222 of the Investment Advisers Act of 1940, the commissioner may, by regulation or order, prescribe: (1) The form and content of financial statements required under sections 36b-2 to 36b-34, inclusive; (2) the circumstances under which consolidated financial statements shall be filed; and (3) whether any required financial statements shall be certified by independent certified public accountants. All financial statements shall be prepared in accordance with generally accepted accounting principles.

(e) Any regulations issued pursuant to the provisions of sections 36b-2 to 36b-34, inclusive, shall be adopted in accordance with the provisions of chapter 54.

(f) The commissioner, or employees of the Department of Banking authorized by the commissioner, may, whether or not requested by any person, issue declaratory rulings pursuant to section 4-176 or written advisory interpretations of sections 36b-2 to 36b-34, inclusive, including interpretation of the applicability of any provision of said sections, or may issue determinations that the commissioner will not institute a proceeding or an action under sections 36b-2 to 36b-34, inclusive, against a specified person for engaging in a specified act, practice or course of business if the determination is consistent with the purposes fairly intended by the policy and provisions of said sections 36b-2 to 36b-34, inclusive.

(g) Every hearing in an administrative proceeding shall be public.

(h) No provision of sections 36b-2 to 36b-34, inclusive, imposing any liability applies to any act done or omitted in good faith in conformity with any regulation, form, order, advisory interpretation or no action determination of the commissioner, notwithstanding that the regulation, form, order, advisory interpretation or no action determination may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(P.A. 77-482, S. 32; P.A. 78-34, S. 9, 10, 17; 78-303, S. 85, 136; P.A. 79-396, S. 9, 11; P.A. 80-88, S. 9, 12; 80-482, S. 4, 345, 348; P.A. 85-169, S. 10, 11; P.A. 87-9, S. 2, 3; P.A. 91-145, S. 8; P.A. 99-38, S. 7; P.A. 05-177, S. 11; P.A. 10-141, S. 26.)

History: P.A. 78-34 replaced previous Subsec. (e) which read “No provision of this act imposing any liability applies to any act done or omitted in good faith in conformity with any regulation, form or order of the commissioner, notwithstanding that the regulation, form or order may later be amended or rescinded or be determined by judicial authority to be invalid for any reason”; P.A. 78-303 allowed substitution of division of banking within the department of business regulation for banking department in Subsec. (e) in keeping with P.A. 77-614 provisions; P.A. 79-396 authorized issuance of declaratory rulings in Subsec. (e); P.A. 80-88 deleted provision in Subsec. (f) which had allowed hearing to be private at commissioner’s discretion upon request of all respondents; P.A. 80-482 restored banking division as independent department and abolished the department of business regulation; P.A. 85-169 clarified that the commissioner may act on orders as well as regulations and forms; (Revisor’s note: Pursuant to P.A. 87-9 “banking department” was changed editorially by the Revisors to “department of banking”); P.A. 91-145 amended Subsec. (c) by changing generally accepted accounting practices to read generally accepted accounting principles; Sec. 36-500 transferred to Sec. 36b-31 in 1995; P.A. 99-38 added new Subsec. (c) re cooperation of commissioner with other regulators and redesignated former Subsecs. (c) to (g), inclusive, as Subsecs. (d) to (h), inclusive; P.A. 05-177 amended Subsecs. (a) and (b) to insert “notice filings”, amended Subsec. (d) to add “Subject to Section 15(h) of the Securities Exchange Act of 1934 and Section 222 of the Investment Advisers Act of 1940”, amended Subsec. (f) to authorize commissioner or authorized employees to issue determinations that commissioner will not institute a proceeding or an action against a specified person for engaging in a specified act, practice or course of business, amended Subsec. (h) to include “no action determination” within the purview of section and made technical changes throughout; P.A. 10-141 replaced references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010.



Section 36b-32 - (Formerly Sec. 36-501). Filing of documents. Register of applications, statements and orders. Copies.

(a) A document is filed when it is received by the commissioner or any other person designated in writing by the commissioner.

(b) The commissioner shall keep a register of all applications for registration and registration statements which are or have ever been effective under sections 36b-2 to 36b-34, inclusive, and all denial, suspension or revocation orders which have ever been entered under said sections. Such register shall be open for public inspection.

(c) The information contained in or filed with any effective registration statement, application or report may be made available to the public in accordance with the provisions of the Freedom of Information Act, as defined in section 1-200.

(d) Upon request and at such charges as provided for in the Freedom of Information Act, as defined in section 1-200, the commissioner shall furnish to any person photostatic or other copies, certified under the commissioner’s seal of office if requested, of any entry in the register or any document which is a matter of public record or a certification that such public record does not exist. In any proceeding or prosecution under sections 36b-2 to 36b-34, inclusive, any copy so certified is prima facie evidence of the contents of the entry or document certified and a certificate by the commissioner of a record’s nonexistence is prima facie evidence of the nonexistence of such record.

(P.A. 77-482, S. 33; P.A. 80-88, S. 10–12; P.A. 82-149, S. 15, 16; P.A. 83-368, S. 9, 11; P.A. 97-47, S. 37; P.A. 05-177, S. 12; P.A. 10-141, S. 27, 28.)

History: P.A. 80-88 specified in Subsec. (c) that making information public is to be in accordance with chapter 3 rather than “under such regulations as the commissioner prescribes” and in Subsec. (d) substituted charges provided for in chapter 3 for “reasonable” charges; P.A. 82-149 amended Subsec. (c) by adding the word “effective”; P.A. 83-368 made technical changes in Subsec. (a) by adding “or any other person designated in writing by the commissioner”; Sec. 36-501 transferred to Sec. 36b-32 in 1995; P.A. 97-47 amended Subsecs. (c) and (d) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”; P.A. 05-177 amended Subsec. (d) to authorize commissioner to furnish a certification that a public record requested under the Freedom of Information Act does not exist, to provide that in any proceeding or prosecution under Secs. 36b-2 to 36b-33, inclusive, a certificate by commissioner of a record’s nonexistence is prima facie evidence of the nonexistence of such record, and to make a technical change for the purpose of gender neutrality; P.A. 10-141 amended Subsecs. (b) and (d) by replacing references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010.



Section 36b-32a - Applicability of The Philanthropy Protection Act of 1995.

(a) Section 6 of The Philanthropy Protection Act of 1995, 15 USC Section 80a-3a, shall not preempt the laws of this state that require registration or qualification of securities or require any person to register as or be subject to regulation as a broker-dealer, agent, investment adviser or investment adviser agent.

(b) The Philanthropy Protection Act of 1995, Public Law 104-62, shall not apply in any administrative or judicial action as a defense to any claim that any person, security, interest, or participation of the type described in said act and the amendments made by said act is subject to the provisions of sections 36b-2 to 36b-34, inclusive.

(P.A. 98-162, S. 9; P.A. 10-141, S. 29.)

History: P.A. 10-141 amended Subsec. (b) by replacing reference to Sec. 36b-33 with reference to Sec. 36b-34, effective June 7, 2010.



Section 36b-33 - (Formerly Sec. 36-502). Applicability of chapter to offers to buy or sell. Appointment of commissioner as attorney for process.

(a) Sections 36b-4, 36b-5, 36b-6, 36b-16, 36b-24 and 36b-29 apply to persons who sell or offer to sell when an offer to sell is made in this state, or when an offer to buy is made and accepted in this state.

(b) Sections 36b-4, 36b-5, 36b-6 and 36b-24 apply to persons who buy or offer to buy when an offer to buy is made in this state, or when an offer to sell is made and accepted in this state.

(c) For the purpose of this section, an offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer originates from this state or is directed by the offeror to this state and received at the place to which it is directed or at any post office in this state in the case of a mailed offer.

(d) For the purpose of this section, an offer to buy or to sell is accepted in this state when acceptance is communicated to the offeror in this state and has not previously been communicated to the offeror, orally or in writing, outside this state; and acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed or any post office in this state in the case of a mailed acceptance.

(e) An offer to sell or to buy is not made in this state when the publisher circulates or there is circulated on the publisher’s behalf in this state any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this state, or which is published in this state but has had more than two-thirds of its circulation outside this state during the past twelve months, or when a radio or television program or other electronic communication originating outside this state is received in this state. A radio or television program or other electronic communication is considered as having originated in this state if either the broadcast studio or the originating source of transmission is located in this state, unless: (1) The program or communication is syndicated and distributed from outside this state for redistribution to the general public in this state; (2) the program or communication is supplied by a radio, television or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state; (3) the program or communication is an electronic communication that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable, radio, cable television or other electronic system; or (4) the program or communication consists of an electronic communication that originates in this state, but which is not intended for distribution to the general public in this state.

(f) Sections 36b-5, 36b-6, 36b-23 and 36b-24, so far as they apply to investment advisers and investment adviser agents, apply when any act instrumental in effecting prohibited conduct is done in this state, whether or not either party is then present in this state.

(g) Every applicant for registration under sections 36b-2 to 36b-34, inclusive, every investment adviser exempt under subsection (e) of section 36b-6, and every issuer, other than the United States, any state, Canada, any other foreign government with which the United States currently maintains diplomatic relations, or any issuer of covered securities under Section 18(b)(1) of the Securities Act of 1933, which proposes to offer a security in this state through any person acting on an agency basis in the common-law sense shall file with the commissioner, in such form as the commissioner by regulation prescribes, an irrevocable consent appointing the commissioner or the commissioner’s successor in office to be his or her attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against him or her or his or her successor executor or administrator which arises under sections 36b-2 to 36b-34, inclusive, or any regulation or order thereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. A person who has filed such a consent in connection with a previous registration need not file another. Service may be made by leaving a copy of the process in the office of the commissioner, but it is not effective unless (1) the plaintiff, who may be the commissioner in a suit, action, or proceeding instituted by the commissioner, forthwith sends notice of the service and a copy of the process by registered mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt, to the defendant or respondent at the defendant’s or respondent’s last address on file with the commissioner, and (2) the plaintiff’s affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(h) When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by sections 36b-2 to 36b-34, inclusive, or any regulation or order thereunder, and such person has not filed a consent to service of process under subsection (g) of this section and personal jurisdiction over such person cannot otherwise be obtained in this state, that conduct shall be considered equivalent to such person’s appointment of the commissioner or the commissioner’s successor in office to be such person’s attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against such person or such person’s successor executor or administrator which grows out of that conduct and which is brought under said sections or any regulation or order thereunder, with the same force and validity as if served on such person personally. Service may be made by leaving a copy of the process in the office of the commissioner, and it is not effective unless (1) the plaintiff, who may be the commissioner in a suit, action, or proceeding instituted by the commissioner, forthwith sends notice of the service and a copy of the process by registered mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt, to the defendant or respondent at the defendant’s or respondent’s last known address or takes other steps which are reasonably calculated to give actual notice, and (2) the plaintiff’s affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(i) Service pursuant to subsection (g) or (h) of this section may be made by the commissioner in an investigation or administrative proceeding in which the commissioner is the moving party.

(P.A. 77-482, S. 34; P.A. 83-368, S. 10, 11; P.A. 88-208, S. 5; P.A. 97-22, S. 5; 97-220, S. 14, 15; P.A. 01-48, S. 6; P.A. 05-177, S. 13; P.A. 10-141, S. 30.)

History: P.A. 83-368 amended Subsec. (g) to except the United States, any state, Canada or any other foreign government with which this country maintains diplomatic relations from filing an irrevocable consent re service of process in any lawsuit; P.A. 88-208 amended Subsec. (f) by substituting the reference to Sec. 36-473 for 36-471 and added the reference to investment advisor agents; Sec. 36-502 transferred to Sec. 36b-33 in 1995; P.A. 97-22 made a technical change in Subsec. (h); P.A. 97-220 amended Subsec. (g) by adding references to investment advisers exempt under Subsec. (e) of Sec. 36b-6 and issuers of covered securities, effective July 1, 1997; P.A. 01-48 made technical changes for purposes of gender neutrality in Subsecs. (e), (g) and (h) and amended Subsecs. (g) and (h) by adding references to return receipt requested and express delivery; P.A. 05-177 amended Subsec. (e) to insert “or other electronic communication” re when an offer to sell or buy is not made in state and to provide that, with specified exceptions, a radio or television program or other electronic communication is considered as having originated in state if either the broadcast studio or originating source of transmission is located in state, amended Subsec. (f) to add reference to Sec. 36b-23, amended Subsecs. (g) and (h) to make technical changes, and added Subsec. (i) providing that service pursuant to Subsec. (g) or (h) may be made by commissioner in proceeding in which commissioner is the moving party; P.A. 10-141 amended Subsecs. (g) and (h) by replacing references to Sec. 36b-33 with references to Sec. 36b-34, effective June 7, 2010.



Section 36b-34 - Compliance with federal Currency and Foreign Transactions Reporting Act.

Each broker-dealer shall comply with the applicable provisions of the Currency and Foreign Transactions Reporting Act, 31 USC Section 5311 et seq., as from time to time amended, and any regulations adopted thereunder, as from time to time amended.

(P.A. 03-259, S. 31.)






Chapter 672b - The Connecticut Tender Offer Act

Section 36b-40 - (Formerly Sec. 36-456). Short title: Connecticut Tender Offer Act.

Sections 36b-40 to 36b-52, inclusive, shall be known as the “Connecticut Tender Offer Act”.

(P.A. 76-362, S. 1, 14.)

History: Sec. 36-347a transferred to Sec. 36-456 in 1979; Sec. 36-456 transferred to Sec. 36b-40 in 1995.



Section 36b-41 - (Formerly Sec. 36-457). Definitions.

Except as otherwise provided in sections 36b-40 to 36b-52, inclusive, all terms used in said sections shall have the meanings ascribed to them under section 36-321 of the general statutes, revision of 1958, revised to January 1, 1977. As used in said sections:

(1) “Target company” means any stock corporation which is organized under the laws of this state, has its principal executive office in this state and has, on a consolidated basis, five hundred or more employees and fifty million dollars of tangible assets in this state, other than: (A) A domestic insurance company, as defined in section 38a-1; (B) a bank, as defined in subdivision (3) of subsection (a) of section 36-419 of the general statutes, revision of 1958, revised to January 1, 1993, or a bank holding company, as defined in subdivision (1) of subsection (a) of section 36-419 of the general statutes, revision of 1958, revised to January 1, 1993; (C) a public utility company or a holding company, as defined in Section 2 of the Federal Public Utility Holding Company Act of 1935, presently constituted as Section 79b of Title 15 of the United States Code, an acquisition of or by, or merger with which, is subject to approval by the appropriate federal agency as provided in said act; (D) a bank or bank holding company subject to the Federal Bank Holding Company Act of 1956, presently constituted as Section 1841 et seq. of Title 12 of the United States Code, an acquisition of or by, or merger with which, is subject to approval by the appropriate federal agency as provided in said act; or (E) a savings and loan holding company, as defined in Section 2 of the Federal Savings and Loan Holding Company Amendments of 1967, presently constituted as Section 1730a* of Title 12 of the United States Code, an acquisition of or by, or merger with which, is subject to approval by the appropriate federal agency as provided in said act.

(2) “Equity security” means (A) any stock or similar security carrying, at the time of the tender offer, the right to vote on any matter by virtue of the certificate of incorporation, bylaws or governing instrument of the target company or the right to vote for directors or persons performing substantially similar functions by operation of law; (B) any security, including debt securities, convertible into such stock or similar security; (C) any warrant or right to purchase such stock or similar security; (D) any security carrying any warrant to purchase such stock or similar security; or (E) any other security which for the protection of investors is deemed an equity security pursuant to regulation of the commissioner.

(3) “Offeror” means a person who makes or in any way participates in making a tender offer, and includes all affiliates and associates of that person. The term does not include a financial institution, a broker or dealer loaning funds or extending credit to any offeror in the ordinary course of its business, or any accountant, attorney, financial institution, broker, dealer, newspaper or magazine of general circulation, consultant or other person furnishing services or advice to or performing ministerial or administrative duties for an offeror and not otherwise participating in the takeover offer.

(4) “Affiliate” of a person means any person controlling, controlled by or under common control with that person.

(5) “Associate” of a person means any person acting jointly or in concert with that person for the purpose of acquiring, holding or disposing of, or exercising any voting rights attached to, the equity securities of a target company.

(6) “Control”, including the terms “controlling”, “controlled by” and “under common control with”, means the possession of the power to direct or cause the direction of the management and policies of a person unless the power is the result of an official position or office.

(7) “Offeree” means a record or beneficial owner of equity securities which an offeror acquires or offers to acquire in connection with a tender offer.

(8) “Tender offer” means the offer to acquire, or the acquisition of, any equity security of a target company, pursuant to a tender offer or request or invitation for tenders, if after acquisition the offeror would be directly or indirectly a record or beneficial owner of more than ten per cent of any class of the outstanding equity securities of the target company, but shall not include: (A) A bid made by a dealer for that dealer’s own account in the ordinary course of that dealer’s business of buying and selling such equity securities; (B) broker transactions effected by or through a broker or dealer in the ordinary course of its business; (C) an offer to exchange the securities of one issuer for the securities of another issuer, if the offer is registered or exempt from registration under the Federal Securities Act of 1933; (D) any offer to acquire such equity securities for the sole account of the offeror if there are no more than one hundred record owners of the voting securities of the target company at the time of the offer; (E) an offer which, if accepted by all offerees, will not result in the offeror having acquired more than two per cent of the same class of equity securities of the issuer within the preceding twelve-month period; (F) an offer by the issuer to acquire its own equity securities; (G) an isolated offer to purchase equity securities from individual security holders and not made to security holders generally; (H) an offer involving a vote of shareholders of the target company on a merger, consolidation or sale of corporate assets in consideration of cash or the issuance of securities of another corporation; and (I) any offer which the commissioner, by regulation or order, and after notice to the offeror and target company, shall exempt from the definition of tender offer as not being entered into for the purpose of, and not having the effect of, changing or influencing the control of the target company or otherwise as not comprehended within the purposes of sections 36b-40 to 36b-52, inclusive.

(9) “Commissioner” means the Banking Commissioner or any person designated by the Banking Commissioner to administer sections 36b-40 to 36b-52, inclusive.

(10) “Schedule 14D-1” means the schedule 14D-1 as prescribed by the Securities and Exchange Commission or such other form pertaining to disclosures in tender offers as the commissioner by regulation, rule or order may designate.

(P.A. 76-362, S. 2, 14; P.A. 77-614, S. 161, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 264, 345, 348; P.A. 81-121, S. 1, 9; P.A. 82-472, S. 116, 183; P.A. 87-9, S. 2, 3; P.A. 92-12, S. 92; P.A. 03-19, S. 88; 03-84, S. 27; P.A. 04-257, S. 61.)

*Note: Section 1730a of Title 12 of the United States Code is repealed.

History: P.A. 77-614 and P.A. 78-303 replaced bank commissioner with banking commissioner within the department of business regulation, reflecting incorporation of banking department as a division of that department, effective January 1, 1979; Sec. 36-347b transferred to Sec. 36-457 in 1979; P.A. 80-482 restored banking division as an independent department and abolished the department of business regulation, allowing omission of reference to abolished department in commissioner’s name; P.A. 81-121 amended Subsec. (a) to redefine “target company” and added Subsec. (j) to define a “Schedule 14D-1”; P.A. 82-472 made technical correction in Subdiv. (a); (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 92-12 redesignated Subsecs. and Subdivs. and made technical changes; Sec. 36-457 transferred to Sec. 36b-41 in 1995; P.A. 03-19 made a technical change in Subdiv. (1)(A), effective May 12, 2003; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subdiv. (9), effective June 3, 2003; P.A. 04-257 made technical changes in introductory language and Subdivs. (1), (3), (4) and (6), effective June 14, 2004.



Section 36b-42 - (Formerly Sec. 36-458). Tender offers prohibited. Exceptions. Filing and delivery of registration statement or Schedule 14D-1.

No person shall make a tender offer involving a target company in this state, or purchase any equity securities of a target company pursuant to such offer, unless the offer is effective under sections 36b-40 to 36b-52, inclusive, or is exempted by the commissioner. Before a tender offer becomes effective under said sections, the offeror shall file with the commissioner a registration statement containing the information prescribed in subsection (a) of section 36b-43, or, if applicable, a Schedule 14D-1 as prescribed in subsection (b) of section 36b-43, and not later than the date of filing the registration statement or Schedule 14D-1 shall deliver a copy of the registration statement or Schedule 14D-1, provided such Schedule 14D-1 contains all the information required by subsection (a) of section 36b-43, to the target company at its principal executive offices and publicly disclose the material terms of the proposed offer.

(P.A. 76-362, S. 3, 14; P.A. 81-121, S. 2, 9.)

History: Sec. 36-347c transferred to Sec. 36-458 in 1979; P.A. 81-121 replaced “acquire” any equity securities with “purchase” any equity securities, provided that an offeror may file a Schedule 14D-1 in lieu of a registration statement if applicable and replaced the requirement that the offeror send by certified or registered mail a copy of the registration statement to the target company with the requirement that the offeror deliver a copy of the registration statement or Schedule 14D-1 to the target company; Sec. 36-458 transferred to Sec. 36b-42 in 1995.



Section 36b-43 - (Formerly Sec. 36-459). Registration statement. Schedule 14D-1.

(a) The registration statement shall be filed on forms prescribed by the commissioner, shall be accompanied by a consent by the offeror to service of process and the filing fee prescribed in section 36b-49 and shall contain the following information and such additional information as the commissioner may prescribe: (1) Copies of all prospectuses, brochures, advertisements, circulars, letters, or other matter by means of which the offeror proposes to disclose to offerees all information material to a decision to accept or reject the offer; (2) the identity and background of all persons on whose behalf the acquisition of any equity security of the target company has been or is to be effected; (3) the source and amount of funds or other consideration used or to be used in acquiring any equity security of the target company; (4) a statement of any plans or proposals which the offeror, upon gaining control, may have to liquidate the target company, sell its assets, effect a merger or consolidation of it, or make any other major change in its business, corporate structure, management personnel, or policies of employment; (5) the number of shares of any equity security of the target company of which each offeror, including, in the case of corporations, partnerships and associations, each director, officer, ten per cent shareholder, affiliate, partner and associate, is the beneficial or record owner or has a right to acquire, directly or indirectly, together with the name and address of each such person; (6) particulars as to any contracts, arrangements, or understandings to which each offeror, including, in the case of corporations, partnerships and associations, each director, officer, ten per cent shareholder, affiliate, partner and associate is party with respect to any equity security of the target company, including without limitation transfers of any equity security, joint ventures, loan or option arrangements, puts and calls, guarantees of loan, guarantees against loss, guarantees of profits, division of losses or profits, or the giving or withholding of proxies, naming the persons with whom such contracts, arrangements, or understandings have been entered into; (7) the approximate amount of any material interest, direct or indirect, of any director, officer, ten per cent shareholder, affiliate, partner or associate of the offeror in any material transaction during the past three years, or in any proposed material transactions, with the target company to which the offeror or any of its affiliates was or is to be a party; (8) a description of any direct or indirect arrangement or understanding between each offeror, including, in the case of corporations, partnerships and associations, each director, officer, ten per cent shareholder, affiliate, partner and associate, and the target company, including each director, officer and ten per cent shareholder, or its affiliates with respect to (A) future employment of any ten per cent shareholder or any person serving as a director, officer, partner or associate, as the case may be, of the offeror or target company; (B) service by any such person on the board of directors of the target company or offeror or their affiliates; and (C) any compensation to be paid for such employment or such service; (9) if the offeror is required to file periodic reports and proxy materials under the Federal Securities Exchange Act of 1934, its latest annual report and proxy materials for its latest annual meeting at which directors were elected so filed or, if it is not required to file such reports and proxy materials, information concerning the offeror substantially comparable to the information required to be included in annual reports and proxy materials for an annual meeting at which directors are to be elected filed under such federal act; (10) information that discloses to employees, creditors and other interested persons in this state any significant impact upon them which may result from the consummation of the tender offer; (11) such other and further documents, exhibits, data and information as may be required by regulation of the commissioner, or as may be necessary to make fair and full disclosure to offerees of all information material to a decision to accept or reject the offer; and (12) the intended date of commencement of the tender offer. The commissioner may summarily delay the effective date of the offer if he determines that the registration statement does not contain all of the information specified above or does not provide full and fair disclosure to offerees of all material information concerning the offer.

(b) An offeror that makes a tender offer to acquire any securities of a target company, which tender offer is subject to Section 14(d) of the Securities Exchange Act of 1934, as amended, 15 USC 78n(d), shall file, in lieu of a registration statement under subsection (a) of this section, an originally executed Schedule 14D-1, including all exhibits thereto, provided such Schedule 14D-1 contains all the information required by subsection (a) of this section, with the commissioner concurrently with its filing with the Securities and Exchange Commission. The Schedule 14D-1 shall be accompanied by a consent by the offeror to service of process and the filing fee prescribed in section 36b-49.

(P.A. 76-362, S. 4, 14; P.A. 81-121, S. 3, 9.)

History: Sec. 36-347d transferred to Sec. 36-459 in 1979; P.A. 81-121 inserted a new Subdiv. (10) concerning the required disclosure of information to employees, creditors and other interested persons of any significant impact upon them resulting from the consummation of the tender offer and renumbered the remaining Subdivs. accordingly, and added Subsec. (b) requiring an offeror whose tender offer is subject to federal law to file a Schedule 14D-1 with the commissioner in lieu of a registration statement, together with a consent to service of process and a filing fee; Sec. 36-459 transferred to Sec. 36b-43 in 1995.



Section 36b-44 - (Formerly Sec. 36-460). Effective date of tender offer. Exceptions. Hearing by commissioner.

(a) A tender offer automatically becomes effective upon the commencement of such tender offer under Section 14(d) of the Securities Exchange Act of 1934, as amended, 15 USC 78n(d), or, if registration is made by the filing of a registration statement with the commissioner pursuant to subsection (a) of section 36b-43, ten days after the date of filing the registration statement with the commissioner unless delayed by order or unless prior thereto the commissioner schedules a hearing with respect to the offer. In the case of a registration statement filed pursuant to subsection (a) of section 36b-43, the commissioner may schedule a hearing if he deems it necessary or appropriate for the protection of offerees, employees or creditors of the target company or for the protection of any other significant interest of any person in this state. The commissioner also may schedule a hearing if he deems it necessary or appropriate for the protection of offerees in this state upon request by the target company, acting through its board of directors, or by signed petition of persons owning in the aggregate ten per cent of the outstanding equity securities of the class involved in the tender offer. If a hearing is called, in the case of a registration statement filed pursuant to subsection (a) of section 36b-43, the purchase of any equity security pursuant to a tender offer shall not become effective until registered by order of the commissioner. Registration is not to be deemed approval of the offer by the commissioner and no representation to the contrary shall be made.

(b) In the event that the commissioner is requested to hold a hearing by the target company, acting through its board of directors, and the commissioner determines not to hold such a hearing, he shall provide a statement in writing of his reasons for such determination.

(P.A. 76-362, S. 5, 14; P.A. 81-121, S. 4, 9; P.A. 82-126, S. 1, 2.)

History: Sec. 36-347e transferred to Sec. 36-460 in 1979; P.A. 81-121 provided that a tender offer made under federal law is automatically effective and, if registration is made by filing a registration statement, a tender offer is effective ten days after filing, provided the commissioner may schedule a hearing for the protection of employees or creditors of the target company or any other significant interest of any person, replaced the target company’s right to a hearing upon request with the provision that the commissioner may schedule a hearing if he deems it necessary or appropriate for the protection of offerees, and added Subsec. (b) providing that if the commissioner declines to hold a hearing after a request by the target company he shall explain his reasons therefor in writing; P.A. 82-126 made a technical change to Subsec. (a) by deleting an incorrect statutory reference; Sec. 36-460 transferred to Sec. 36b-44 in 1995.



Section 36b-45 - (Formerly Sec. 36-461). Hearing by commissioner, when. Exceptions.

Any hearing scheduled by the commissioner shall be held within twenty days of the date of filing of the registration statement and any determination made following the hearing shall be made within ten days after such hearing has been closed, unless extended by the commissioner with the consent of all interested parties. If, upon the hearing, the commissioner finds that the tender offer fails to provide for full and fair disclosure to offerees of all material information concerning the offer, or that the offer will not be made to all offerees on substantially equal terms or is in violation of any of the provisions of sections 36b-46 or 36b-47, he shall deny registration of the offer.

(P.A. 76-362, S. 6, 14; P.A. 78-204, S. 15.)

History: P.A. 78-204 required that offer be made to “offerees” rather than “officers” on equal terms; Sec. 36-347f transferred to Sec. 36-461 in 1979; Sec. 36-461 transferred to Sec. 36b-45 in 1995.



Section 36b-46 - (Formerly Sec. 36-462). Fraudulent, deceptive and manipulative acts or practices prohibited.

No offeror or target company or any affiliate of an offeror or target company or any broker or dealer acting on behalf of an offeror or target company shall engage in any fraudulent, deceptive or manipulative acts or practices in connection with a tender offer. Fraudulent, deceptive and manipulative acts or practices include, but are not limited to, the following:

(1) Publication or use in connection with the offer of any false statement of a material fact or omitting to state a material fact necessary to make the statements made by him not misleading, but not including the mailing by a target company to its security holders of solicitation materials published by an offeror.

(2) Acquisition by or through a broker or dealer acting on behalf of an offeror of any equity security of the target company in connection with a tender offer unless the broker or dealer files with the commissioner such information as he requires and to the extent permitted by the commissioner, or unless the broker or dealer did not know that the person for whom it acted was an offeror or that the acquisition was in connection with a tender offer.

(P.A. 76-362, S. 7, 14; P.A. 92-12, S. 93.)

History: Sec. 36-347g transferred to Sec. 36-462 in 1979; P.A. 92-12 redesignated Subdivs; Sec. 36-462 transferred to Sec. 36b-46 in 1995.



Section 36b-47 - (Formerly Sec. 36-463). Terms of tender offer. Purchase of security prohibited while proceeding pending.

(a) No offeror may make a tender offer involving a target company which is not made to all its holders in this state of the equity securities which are the subject of the offer on substantially the same terms as the offer is made to holders of said equity securities outside this state.

(b) An offeror shall provide that any equity securities of a target company deposited or tendered pursuant to a tender offer may be withdrawn by or on behalf of the offeree at any time up to the third day prior to the announced termination date except as the commissioner may otherwise prescribe for the protection of the offerees.

(c) If an offeror makes a tender offer for less than all of the outstanding equity securities of any class, and if the number of securities deposited or tendered pursuant thereto is greater than the number the offeror has offered to accept and pay for, the securities shall be accepted pro rata, disregarding fractions, according to the number of securities deposited or tendered by each offeree.

(d) If an offeror varies the term of a tender offer before its expiration date by increasing the consideration offered to the offerees, the offeror shall pay the increased consideration for all equity securities accepted, whether the securities have been accepted by the offeror before or after the variation in the terms of the offer.

(e) No offeror shall purchase any equity security pursuant to a tender offer at any time when an administrative or injunctive proceeding has been brought by the commissioner against the offeror for violation of sections 36b-40 to 36b-52, inclusive, while such proceeding has not been finally determined, unless otherwise ordered by a court of competent jurisdiction upon application by the offeror.

(f) The provisions of subsections (b), (c) and (d) of this section shall not apply to any tender offer that is subject to Section 14(d) of the Securities Exchange Act of 1934, as amended, 15 USC 78n(d), and the rules and regulations promulgated thereunder.

(P.A. 76-362, S. 8, 14; P.A. 81-121, S. 5, 9; P.A. 82-472, S. 117, 183.)

History: Sec. 36-347h transferred to Sec. 36-463 in 1979; P.A. 81-121 amended Subsec. (e) by replacing “make” with “purchase any equity security pursuant to” and adding Subsec. (f) providing that Subsecs. (b), (c) and (d) are not applicable to tender offers subject to federal law; P.A. 82-472 made a technical change in Subsec. (a); Sec. 36-463 transferred to Sec. 36b-47 in 1995.



Section 36b-48 - (Formerly Sec. 36-464). Administration by Banking Commissioner. Regulations. Exemptions.

(a) Sections 36b-40 to 36b-52, inclusive, shall be administered by the commissioner who may exercise all powers granted to him under sections 36a-11 to 36a-15, inclusive, 36a-19 to 36a-22, inclusive, 36a-65, 36a-215 and 36a-216 which are not inconsistent with said sections 36b-40 to 36b-52, inclusive.

(b) The commissioner may make regulations necessary to carry out the purposes of sections 36b-40 to 36b-52, inclusive, including, but not limited to, rules defining fraudulent, deceptive or manipulative acts or practices.

(c) The commissioner may exempt from any provisions of sections 36b-40 to 36b-52, inclusive, tender offers which he determines are not made for the purpose or do not have the effect of changing or influencing the control of a target company or where compliance with said sections is deemed by him not to be necessary for the protection of the security holders of the target company or other interested persons in this state and he may similarly exempt any persons from the filing of statements under said sections.

(d) The commissioner may direct any person to file any statement provided for in sections 36b-40 to 36b-52, inclusive, if it appears that such person is required to file such statement and is delinquent in the filing of such statement.

(P.A. 76-362, S. 9, 14; P.A. 81-121, S. 6, 9.)

History: Sec. 36-347i transferred to Sec. 36-464 in 1979; P.A. 81-121 amended Subsec. (c) by adding “or other interested persons in this state”; Sec. 36-464 transferred to Sec. 36b-48 in 1995.



Section 36b-49 - (Formerly Sec. 36-465). Filing fee. Cost of hearings.

(a) The commissioner shall charge a filing fee of five hundred dollars for a registration statement or Schedule 14D-1 filed by an offeror and two hundred fifty dollars for a request for hearing filed by a target company.

(b) The expenses reasonably attributable to any hearing held under sections 36b-40 to 36b-52, inclusive, shall be charged in such proportions as the commissioner shall determine to the offeror and the target company.

(P.A. 76-362, S. 10, 14; P.A. 81-121, S. 7, 9; P.A. 92-89, S. 8, 20.)

History: Sec. 36-347j transferred to Sec. 36-465 in 1979; P.A. 81-121 amended Subsec. (a) by adding “or Schedule 14D-1”; P.A. 92-89 increased the filing fee for a registration statement or Schedule 14D-1 filed by an offeror from $250 to $500; Sec. 36-465 transferred to Sec. 36b-49 in 1995.



Section 36b-50 - (Formerly Sec. 36-466). Injunction. Commissioner not to post bond.

Whenever it appears to the commissioner that any person, including a controlling person of an offeror or target company, has engaged or is about to engage in any act or practice constituting a violation of sections 36b-40 to 36b-52, inclusive, or any regulation or order thereunder, he may, through the Attorney General, bring an action in the name of the state for the superior court of the judicial district of Hartford to enjoin the acts or practices and to enforce compliance with said sections or any order or regulation thereunder. Upon a proper showing the court may grant a permanent or temporary injunction or restraining order or may order rescission of any sales or purchases of securities determined to be unlawful under said sections or any regulation or order thereunder. The commissioner shall not be required to post any bond.

(P.A. 76-362, S. 11, 14; P.A. 78-280, S. 6, 12; P.A. 88-230, S. 1, 12; 88-364, S. 53, 123; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; Sec. 36-347k transferred to Sec. 36-466 in 1979; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made a technical change; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; Sec. 36-466 transferred to Sec. 36b-50 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 36b-51 - (Formerly Sec. 36-467). Penalties.

(a) Any person, including a controlling person of an offeror or target company, who violates any provision of sections 36b-40 to 36b-52, inclusive, or any regulation adopted under said sections or any order of which he has notice, shall be guilty of a class D felony. Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of such offenses shall not bar prosecution or conviction for any other offense.

(b) Nothing in sections 36b-40 to 36b-52, inclusive, shall limit the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

(P.A. 76-362, S. 12, 14; P.A. 13-258, S. 99.)

History: Sec. 36-347l transferred to Sec. 36-467 in 1979; Sec. 36-467 transferred to Sec. 36b-51 in 1995; P.A. 13-258 amended Subsec. (a) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony and make technical changes.



Section 36b-52 - (Formerly Sec. 36-468). Appointment of commissioner as attorney for service of process.

Each offeror filing a registration statement or Schedule 14D-1, if the principal place of business of such offeror is not located within the state, shall file with such registration statement or Schedule 14D-1 the irrevocable appointment in writing of the commissioner to be the lawful attorney of such offeror, upon whom all process in any suit, action or proceeding against such offeror which arises under sections 36b-40 to 36b-52, inclusive, may be served. In such irrevocable appointment, such offeror shall agree that any process against him which is served on the commissioner shall be of the same legal force and validity as if personally served on the offeror. Such irrevocable appointment shall be acknowledged before some officer authorized to take acknowledgments of deeds and shall be filed in the office of the commissioner.

(P.A. 76-362, S. 13, 14; P.A. 81-121, S. 8, 9.)

History: Sec. 36-347m transferred to Sec. 36-468 in 1979; P.A. 81-121 made the section applicable to an offeror who files a “Schedule 14D-1”; Sec. 36-468 transferred to Sec. 36b-52 in 1995.






Chapter 672c - Business Opportunity Investment Act

Section 36b-60 - (Formerly Sec. 36-503). Short title: Connecticut Business Opportunity Investment Act.

Sections 36b-60 to 36b-80, inclusive, may be cited as the “Connecticut Business Opportunity Investment Act”.

(P.A. 79-458, S. 1, 19; P.A. 97-22, S. 6.)

History: Sec. 36-503 transferred to Sec. 36b-60 in 1995; P.A. 97-22 made a technical change.



Section 36b-61 - (Formerly Sec. 36-504). Definitions.

When used in sections 36b-60 to 36b-80, inclusive, unless the context otherwise requires:

(1) “Affiliate” means a person that: (A) Directly or indirectly controls, is controlled by, or is under common control with, a seller; (B) directly or indirectly owns, controls or holds with power to vote ten per cent or more of the outstanding voting securities of a seller; or (C) has, in common with a seller, one or more partners, officers, directors, trustees, branch managers or other persons occupying similar status or performing similar functions;

(2) “Business opportunity” means the sale or lease, or offer for sale or lease, of any product, equipment, supply or service which is sold or offered for sale to the purchaser-investor for the purpose of enabling the purchaser-investor to start a business, and in which the seller represents that: (A) The seller will provide locations or assist the purchaser-investor in finding locations for the use or operation of vending machines, racks, display cases or other similar devices, or currency-operated amusement machines or devices, or any other devices within the intent of sections 36b-60 to 36b-80, inclusive, as the commissioner shall by regulation or order determine, on premises neither owned nor leased by the purchaser-investor or seller; or (B) the seller will purchase any or all products made, produced, fabricated, grown, bred or modified by the purchaser-investor using, in whole or in part, the supplies, services or chattels sold to the purchaser-investor; or (C) the seller guarantees, either conditionally or unconditionally, that the purchaser-investor will derive income from the business opportunity, or that the seller will refund all or part of the price paid for the business opportunity or repurchase any of the products, equipment, supplies or chattels supplied by the seller, if the purchaser-investor is unsatisfied with the business opportunity; or (D) the seller will provide a sales program or marketing program to the purchaser-investor, provided sections 36b-60 to 36b-80, inclusive, shall not apply to the sale of a marketing program made in conjunction with the licensing of a registered trademark or service mark, provided (i) such trademark or service mark has been effectively registered under federal law; and (ii) for such trademark or service mark initially registered under federal law on or after October 1, 1996, the seller files with the commissioner a copy of the trademark or service mark certificate prior to any offer or sale in the state, provided further that failure to file such certificate shall not, in and of itself, preclude reliance on this exclusion. “Business opportunity” does not include the sale of an ongoing business where the owner of that business sells and intends to sell only that one business opportunity, nor does it include the not-for-profit sale of sales demonstration equipment, materials or samples, for a total price of five hundred dollars or less to any one person;

(3) “Commissioner” means the Banking Commissioner or any person appointed or designated by the Banking Commissioner to administer said sections;

(4) “Not-for-profit sale” means a sale in which the seller recovers only the actual costs of producing and shipping the goods or materials sold. A sale shall not qualify as a not-for-profit sale if the price to the purchaser-investor includes any commissions, rebates, fees or overrides;

(5) “Person” means an individual, corporation, limited liability company, trust, partnership, incorporated or unincorporated association or any other legal entity;

(6) “Purchaser-investor” means a person who has purchased or is solicited for the purchase of a business opportunity;

(7) (A) “Sale” or “sell” includes every contract of sale of, contract to sell, or disposition of a business opportunity or interest in a business opportunity for value; (B) “offer” or “offer to sell” includes every attempt or offer to dispose of, or solicitation of an offer to buy, a business opportunity or interest in a business opportunity for value. Nothing in this subdivision shall limit or diminish the full meaning of the terms “sale”, “sell”, “offer” or “offer to sell” as construed by the courts of this state;

(8) “Seller” means a person who sells or offers to sell a business opportunity or any agent or person who, directly or indirectly, acts on behalf of such person; and

(9) “Trademark” or “service mark” includes a trademark, trade name, service mark, logotype, advertising or other commercial symbol.

(P.A. 79-458, S. 2, 19; P.A. 80-262, S. 1, 10; 80-483, S. 108, 186; P.A. 83-217, S. 1, 2, 7; 83-587, S. 79, 96; P.A. 87-9, S. 2, 3; P.A. 95-79, S. 137, 189; P.A. 96-73, S. 1; P.A. 97-22, S. 7; P.A. 03-84, S. 28; P.A. 09-160, S. 1.)

History: P.A. 80-262 added proviso in Subdiv. (6)(D) re registration of trademark or service mark under federal law and defined such marks in new Subdiv. (8); P.A. 80-483 made technical grammatical correction in Subdiv. (5); P.A. 83-217 amended Subdiv. (5) to define terms “sale” or “sell” and “offer” or “offer to sell” and amended Subdiv. (6) to broaden the types of representations on the part of a seller which would make the seller subject to the provisions of the act; P.A. 83-587 made a technical change in Subdiv. (5); (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); Sec. 36-504 transferred to Sec. 36b-61 in 1995; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 96-73 amended Subdiv. (6), defining “business opportunity”, to require those who register trademarks or servicemarks under federal law to file the mark with the commissioner prior to any offer or sale in this state; P.A. 97-22 made technical changes; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subdiv. (1), effective June 3, 2003; P.A. 09-160 defined “affiliate” in new Subdiv. (1), repositioned definitions of “business opportunity”, “not-for-profit sale” and “sale” or “sell” from former Subdivs. (5) to (7) to new Subdivs. (2), (4) and (7), redesignated existing Subdivs. (1) to (4) and (8) as Subdivs. (3), (5), (6), (8) and (9), redefined “trademark” in redesignated Subdiv. (9) and made technical changes.

Subdiv. (4):

Cited. 236 C. 602.



Section 36b-62 - (Formerly Sec. 36-505). Registration of business opportunities. Consent to service of process.

(a) No person shall sell or offer a business opportunity in this state unless such business opportunity is registered under this section or is exempt from registration under section 36b-65.

(b) Prior to the sale or offer for sale of a business opportunity the seller shall register the business opportunity with the commissioner by filing with the commissioner:

(1) A copy of the disclosure document required by section 36b-63;

(2) A bond as required by section 36b-64;

(3) In accordance with subsection (e) of this section, an irrevocable consent appointing the commissioner to be such seller’s attorney to receive service of any lawful process in any noncriminal suit, action or proceeding which arises under sections 36b-60 to 36b-80, inclusive, or any regulation or order adopted or issued under the provisions of said sections;

(4) Information and documents in such form as the commissioner may prescribe, including, but not limited to:

(A) The official name, address and principal place of business of the seller and of the parent firm or holding company of such seller, if any;

(B) The biographical data and business experience of each of the seller’s directors and officers;

(C) The business experience of the seller, including the length of time such seller has: (i) Conducted a business of the type to be operated by the purchaser-investor, (ii) sold any business opportunity for such business, and (iii) sold any business opportunity in any other line of business;

(D) A copy of any contracts, agreements, brochures or other documents relating to the business opportunity;

(E) A factual description of the business opportunity offered to be sold and of the services, training and assistance that will be provided by the seller to the purchaser-investor;

(F) A statement describing any services, supplies, products, signs, fixtures or equipment relating to the establishment or the operation of the business opportunity that the purchaser-investor is required to purchase, lease or rent directly or indirectly from the seller;

(G) A copy of the table of contents of any operations manual to be provided to the purchaser-investor;

(H) (i) A balance sheet, income statement and statement of changes in financial condition of the seller as of a date not more than four months prior to the filing under this subsection, which financial statements may be unaudited, provided, if the seller has been in business for less than twelve months from the date of such filing, such financial statements shall be reviewed by an independent certified public accountant and shall include a written opinion from such accountant stating that the accountant is not aware of any material modifications that should be made to the financial statements in order for them to be in conformity with generally accepted accounting principles; (ii) a balance sheet of the seller, an income statement and statement of changes in financial position for the most recent fiscal year audited by an independent public accountant or an independent certified public accountant; (iii) a balance sheet of the seller, an income statement and statement of changes in financial position for the prior two fiscal years reviewed by an independent certified public accountant who provides an opinion stating that such accountant is not aware of any material modifications that should be made to the financial statements in order for them to be in conformity with generally accepted accounting principles; and (iv) any material changes in the financial condition of the seller occur after such financial statements are prepared, the seller shall disclose such changes and explain their significance to the operation of the business opportunity. If the seller is controlled by any person who absolutely and unconditionally guarantees to assume the duties and obligations of the seller under the business opportunity agreement should the seller become unable to perform, the commissioner may accept consolidated financial statements from the seller and such person;

(I) Any other information that the commissioner in the commissioner’s discretion reasonably requires;

(J) A written statement signed and sworn to by the seller before a person qualified to administer oaths that the information contained in the documents filed pursuant to this subsection is true and correct; and

(K) A nonrefundable registration fee of four hundred dollars.

(c) (1) The registration of a business opportunity shall become effective on order of the commissioner and may be renewed in accordance with section 36b-79.

(2) If the commissioner finds that a seller has failed to demonstrate that adequate financial arrangements have been made to fulfill the obligations set forth in the business opportunity agreement, the commissioner may require the escrow or impoundment of fees and other funds paid by the purchaser-investor or purchaser-investors until such obligations have been fulfilled, or, at the option of the seller, the furnishing of a surety bond as provided by regulation, adopted pursuant to section 36b-77, or order of the commissioner, if the commissioner finds that such requirement is necessary and appropriate to protect purchaser-investors.

(d) The seller shall immediately notify the commissioner of any material change in the information and documents required to be filed under this section, and make appropriate amendments to the disclosure document.

(e) Every seller proposing to sell or offer for sale a business opportunity in this state or from this state directly or through any person acting on an agency basis, as determined by reference to the principles of common law, shall file with the commissioner, in such form as the commissioner by regulation, adopted pursuant to section 36b-77, or order prescribes, an irrevocable consent appointing the commissioner to be the seller’s attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against the seller or the seller’s successor, executor or administrator that arises under sections 36b-60 to 36b-80, inclusive, or any regulation or order adopted or issued under said sections after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. Service may be made by leaving a copy of the process in the office of the commissioner, but such service shall not be effective unless (1) the plaintiff, who may be the commissioner in a suit, action or proceeding instituted by the commissioner, forthwith sends notice of the service and a copy of the process by registered mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt, to the defendant or respondent at the defendant’s or respondent’s last address on file with the commissioner, and (2) the plaintiff’s affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(f) When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by sections 36b-60 to 36b-80, inclusive, or any regulation or order adopted or issued under said sections, and such person has not filed a consent to service of process under subsection (e) of this section and personal jurisdiction over such person cannot otherwise be obtained in this state, such conduct shall be considered equivalent to such person’s appointment of the commissioner to be such person’s attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against such person or such person’s successor, executor or administrator that grows out of such conduct and that is brought under said sections or any regulation or order adopted or issued under said sections, with the same force and validity as if served on such person personally. Service may be made by leaving a copy of the process in the office of the commissioner, but such service shall not be effective unless (1) the plaintiff, who may be the commissioner in a suit, action or proceeding instituted by the commissioner, forthwith sends notice of the service and a copy of the process by registered mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt, to the defendant or respondent at the defendant’s or respondent’s last known address, and (2) the plaintiff’s affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(g) When any business opportunity has been sold or offered for sale without compliance with the registration provisions of this section, the seller thereof may apply for the postsale registration of such business opportunity, on forms designated by the commissioner, by filing the following with the commissioner:

(1) The documents, information and registration fee required by subsection (b) of this section; and

(2) A single document, signed and sworn to by an executive officer of the seller, which contains an explanatory statement and a statement of nonprejudice. The explanatory statement shall include the following information: (A) A statement that business opportunities were sold or offered for sale without compliance with the registration provisions of sections 36b-60 to 36b-80, inclusive; (B) a statement that, to induce each purchaser-investor to whom a business opportunity has been sold in violation of sections 36b-60 to 36b-80, inclusive, to sign the statement of nonprejudice, the document is being prepared for presentation to that purchaser-investor; (C) a full and complete statement of the remedies provided to the purchaser-investor under section 36b-74; (D) a statement containing any other material facts relating to the sale or offer for sale of the unregistered business opportunity; and (E) the most recent balance sheet and income statement of the seller. The statement of nonprejudice shall provide that: (i) The purchaser-investor to whom a business opportunity was sold without compliance with the registration provisions of sections 36b-60 to 36b-80, inclusive, has read the explanatory statement; (ii) the purchaser-investor to whom a business opportunity was sold without compliance with the registration provisions of sections 36b-60 to 36b-80, inclusive, is satisfied that he or she will not be defrauded, damaged or prejudiced by the postsale registration of the business opportunity; and (iii) each purchaser-investor to whom a business opportunity has been sold without compliance with the registration provisions of sections 36b-60 to 36b-80, inclusive, has not waived any of his or her rights under said sections by signing the statement.

(h) The seller shall mail the document containing both the explanatory statement and the statement of nonprejudice to each purchaser-investor to whom an unregistered business opportunity has been sold after such document has been reviewed by the commissioner. The commissioner may object to the content of the document but shall in no way pass upon its truthfulness. Following review by the commissioner, the seller shall send the document by certified mail, return receipt requested, to each such purchaser-investor and shall submit copies of all return receipts to the commissioner. The seller shall certify that each such purchaser-investor has signed the document and shall return the signed documents to the commissioner. The seller shall also furnish the commissioner with a list of the names, addresses and telephone numbers of those purchaser-investors to whom business opportunities have been sold without compliance with the registration provisions of sections 36b-60 to 36b-80, inclusive, and the amount paid by each purchaser-investor for the business opportunity.

(i) If it appears to the commissioner that no person has been defrauded, prejudiced or damaged by such noncompliance or sale and that no persons will be defrauded, prejudiced or damaged by such postsale registration, the commissioner may permit the business opportunity to be registered upon the payment of fifty dollars plus the fee prescribed by subsection (b) of this section. Registration under the provisions of this subsection shall not affect the prosecution of a violation of any provision of sections 36b-60 to 36b-80, inclusive.

(P.A. 79-458, S. 3, 19; P.A. 82-52, S. 1; P.A. 83-217, S. 3, 7; P.A. 92-89, S. 13, 20; P.A. 97-22, S. 8; P.A. 01-48, S. 7; P.A. 09-160, S. 2; 09-209, S. 38.)

History: P.A. 82-52 added Subsec. (e) containing provisions for postsale registration; P.A. 83-217 amended Subsec. (e) to establish specific requirements for postsale registration of a business opportunity; P.A. 92-89 increased the registration fee in Subsec. (a) from $200 to $400; Sec. 36-505 transferred to Sec. 36b-62 in 1995; P.A. 97-22 made technical changes; P.A. 01-48 made technical changes for purposes of gender neutrality in Subsecs. (a) to (c) and amended Subsecs. (b) and (c) by adding references to return receipt requested and express delivery; P.A. 09-160 substantially revised section by adding new Subsec. (a) requiring persons offering a business opportunity to be registered unless exempt, redesignating existing Subsec. (a) as Subsec. (b), deleting former Subsec. (a)(3), redesignating existing Subsec. (a)(4) as Subsec. (b)(3), deleting former Subsecs. (a)(5) to (e)(4), adding new Subsec. (b)(4) re registration information, adding new Subsecs. (c) to (i) re business opportunity registration, financial arrangements, consent to service of process and postsale registration, and making technical changes throughout; P.A. 09-209 amended Subsec. (a) by changing “person” to “business opportunity” re registration, amended Subsec. (b)(1) by replacing “disclosure” with “disclosure document” and amended Subsec. (b)(4)(H) by changing “or” to “and” before clause (iv) and making technical changes.

Cited. 236 C. 602.



Section 36b-63 - (Formerly Sec. 36-506). Disclosure to purchaser-investor required.

(a) At least ten business days prior to the time the purchaser-investor signs a business opportunity contract, or at least ten business days prior to the receipt of any money or thing of value by the seller or any person designated by the seller to receive such money or thing of value, whichever occurs first, the seller shall provide the prospective purchaser-investor a written disclosure document described in subsection (c) of this section, the cover sheet of which shall be entitled in at least ten-point boldface capital letters “DISCLOSURES REQUIRED BY CONNECTICUT LAW”. Under this title shall appear the statement in at least ten-point type that “The State of Connecticut does not approve, recommend, endorse or sponsor any business opportunity. The information contained in this disclosure has not been verified by the state. If you have any questions about this investment, see an attorney before you sign a contract or agreement.” Nothing except the title, the required statement, the name of the seller and the date of the disclosure document shall appear on the cover sheet.

(b) (1) The disclosure document required by subsection (a) of this section may consist of: (A) The Uniform Franchise Offering Circular with associated guidelines adopted by the North American Securities Administrators Association, Inc., as amended from time to time, or (B) a disclosure document in accordance with the provisions of the Federal Trade Commission’s trade regulation rule entitled “Disclosure Requirements and Prohibitions Concerning Franchising and Business Opportunity Ventures”, 16 CFR 436, as amended from time to time, with the cover sheet required by subsection (a) of this section placed immediately after the cover sheet required under such rule of the Federal Trade Commission.

(2) Any additional information required by subsection (c) of this section, which is not contained in the document filed under subdivision (1) of this subsection, shall be included in an addendum to the disclosure document and the seller shall file a cross-reference sheet indicating the location of the disclosures required by subsection (c) of this section.

(c) Except as provided in subsection (d) of this section, the disclosure document shall contain at least the following information which shall be presented in a single document in the order set forth in this subsection and shall include a comment which either positively or negatively responds to each disclosure item required to be in the disclosure document by use of a statement which fully incorporates the information required within such document:

(1) (A) The official name, business address and principal place of business of the seller and of any affiliate or predecessor of the seller; whether such seller is an individual, partnership, limited liability company, limited liability partnership or corporation and, if the seller is an entity, the date and place of organization; (B) the name under which the seller is doing or intends to do business; and (C) trademarks and service marks which identify the product or products, equipment, supplies or services to be offered, sold or distributed by the prospective purchaser-investor, or under which the prospective purchaser-investor will be operating;

(2) The business experience during the past five years of each of the seller’s current directors, executive officers, trustees, general partners, general managers, and any other persons charged with responsibility for the seller’s business activities, including but not limited to, the chief operating officer and the financial, marketing, training and service officers. With regard to each such listed person, for the past five years, such person’s principal occupations, nature and types of business in which such person was engaged, names of his employers, current business addresses and titles shall be provided;

(3) The business experience of the seller and the seller’s affiliate or predecessor, if any, including the length of time each: (A) Has conducted a business of the type to be operated by the purchaser-investor; (B) has offered for sale or sold a business opportunity for such business; and (C) has offered for sale or sold business opportunities in any other line of business and a description of such other line of business;

(4) A statement disclosing who, if any, of such persons listed in subdivisions (1) and (2) of this subsection: (A) Has, at any time during the previous ten fiscal years, been convicted of a felony or pleaded nolo contendere to a felony charge if such felony involved fraud, including but not limited to, a violation of any business opportunity law, franchise law, securities law or unfair or deceptive practices law, embezzlement, fraudulent conversion, misappropriation of property or restraint of trade; (B) has, at any time during the previous ten fiscal years, been held liable in a civil action resulting in a final judgment, has settled out of court any civil action, is a party to any civil action, or is or was a principal, director, executive officer or partner of any other person that was so held liable, settled or is a party to such action where the civil action (i) involved allegations of fraud, including but not limited to, a violation of any business opportunity law, franchise law, securities law or unfair or deceptive practices law, embezzlement, fraudulent conversion, misappropriation of property, or restraint of trade, or (ii) which was brought by a present or former purchaser-investor and which involves or involved the business opportunity relationship; (C) is subject to any currently effective state or federal agency or court injunctive or restrictive order, is a party to a proceeding currently pending in which such order is sought, or is or was a principal, director, executive officer or partner of any other person that is subject to such order or is a party to any such currently pending proceeding relating to or affecting business opportunity activities or the seller-purchaser-investor relationship, or involving fraud, including but not limited to, a violation of any business opportunity law, franchise law, securities law or unfair or deceptive practices law, embezzlement, fraudulent conversion, misappropriation of property or restraint of trade. The statement required by this subdivision shall include the identity and location of the court or agency; the date of conviction, judgment, or decision; the penalty imposed; the damages assessed; the terms of settlement or the terms of the order and the date, nature, and issuer of each such order or ruling. A seller may include a summary opinion of counsel as to any pending litigation but only if counsel’s consent to use such opinion is included in the disclosure document;

(5) A statement disclosing who, if any, of the persons listed in subdivisions (1) and (2) of this subsection at any time during the previous ten fiscal years has: (A) Filed for bankruptcy protection; (B) been adjudged bankrupt; (C) been reorganized due to insolvency; or (D) been a principal, director, executive officer or partner of any other person that has so filed or was so adjudged or reorganized, during or within one year after the period that such person held such position with such other person. The statement required by this subdivision shall include the name and location of the person having so filed or having been so adjudged or reorganized, the date and any other material facts;

(6) A factual description of the business opportunity offered to be sold by the seller including a full and detailed description of (A) the actual services and equipment that the business opportunity seller undertakes to perform for or supply to the purchaser-investor and (B) the actual services which the purchaser-investor undertakes to perform, including but not limited to, compliance with procedures established by the seller regarding the operation of the business;

(7) A statement of the total funds which shall be a sum certain and which the seller requires the purchaser-investor to pay to any specifically named person or any other person known to the seller who receives any consideration incident to such transaction, or which the seller, or any person affiliated with the seller collects in whole or in part on behalf of any party in order to obtain or commence the business opportunity operation such as initial fees, deposits, down payments, prepaid rent, and equipment and inventory purchases, provided the seller shall not be required to make such disclosures if the seller merely approves the purchaser-investor’s decision to do business with any other person selected by the purchaser-investor. If all or part of these fees or deposits are returnable under certain conditions, the seller shall set forth these conditions, and if not returnable, the seller shall disclose this fact;

(8) A statement describing any recurring funds in connection with carrying on the business opportunity business the purchaser-investor is required to pay to any person, including, but not limited to, royalty, lease, advertising, training and sign rental fees and equipment or inventory purchases;

(9) A statement setting forth the name of each person, including the seller and its affiliates, with whom the seller directly or indirectly requires or advises the purchaser-investor to do business;

(10) A statement describing any real estate, services, supplies, products, inventories, signs, fixtures, or equipment relating to the establishment or the operation of the business opportunity business the seller directly or indirectly requires the purchaser-investor to purchase, lease or rent, and if such purchase, lease or rental shall be made from specific persons including the seller, a list of the names and addresses of each such person. Such list may be set forth in a separate document and delivered to the prospective purchaser-investor with the disclosure document if the existence of such separate document is disclosed in the disclosure document;

(11) A description of the basis for calculating, and, if such information is readily available, the actual amount of any revenue or other consideration to be received by the seller or persons affiliated with the seller from suppliers to the prospective purchaser-investor in consideration for goods or services which the seller requires or advises the purchaser-investor to obtain from such suppliers;

(12) (A) A statement of all material terms and conditions of any financing arrangement offered directly or indirectly by the seller or any person affiliated with the seller to the prospective purchaser-investor; and (B) a description of the terms by which any payment is to be received by the seller from (i) any person offering financing to a prospective purchaser-investor; and (ii) any person arranging for financing for a prospective purchaser-investor;

(13) A statement describing the material facts of whether under the terms of the business opportunity agreement or other device or practice the purchaser-investor is: (A) Limited in the goods or services he may offer for sale; (B) limited in the customers to whom he may sell such goods or services; (C) limited in the geographic area in which he may offer for sale or sell goods or services; or (D) granted territorial protection by the seller, by which, with respect to a territory or area, the seller will not establish another or more than a fixed number of business opportunity or company-owned outlets either operating under or selling, offering, or distributing the same or similar products, equipment, supplies or services currently being offered to purchaser-investors;

(14) A statement of the extent to which the seller requires or it is necessary that the purchaser-investor, or if the purchaser-investor is an entity any person affiliated with the purchaser-investor, participates personally in the direct operation of the business opportunity;

(15) With respect to the business opportunity agreement and any related agreements, a statement disclosing: (A) The term or duration of arrangement, if any, of such agreement and whether such term is or may be affected by an agreement, including leases or subleases, other than the one from which such term arises; (B) the conditions under which the purchaser-investor may renew or extend; (C) the conditions under which the seller may refuse to renew or extend; (D) the conditions under which the purchaser-investor may terminate; (E) the conditions under which the seller may terminate; (F) the obligations, including lease or sublease obligations, of the purchaser-investor after termination of the business opportunity by the seller and the obligations of the purchaser-investor, including lease or sublease obligations, after termination of the business opportunity by the purchaser-investor and after the expiration of the business opportunity; (G) the purchaser-investor’s interest upon termination of the business opportunity or upon refusal to renew or extend the business opportunity whether by the seller or by the purchaser-investor; (H) the conditions under which the seller may repurchase, whether by right of first refusal or at the option of the seller, and, if the seller has the option to repurchase the business opportunity, whether there will be an independent appraisal of the business opportunity, whether the repurchase price will be determined by a predetermined formula and whether there will be a recognition of good will or other such intangibles in such repurchase price; (I) the conditions under which the purchaser-investor may sell or assign all or any interest in the ownership of the business opportunity or of the assets of the business opportunity and the amount of consideration, if any, which shall be paid to the seller for such sale or assignment; (J) the conditions under which the seller may sell or assign, in whole or in part, its interest under such agreements; (K) the conditions under which the purchaser-investor may modify; (L) the conditions under which the seller may modify; (M) the rights of the purchaser-investor’s heirs or personal representative upon the death or incapacity of the purchaser-investor; and (N) the provisions of any covenant not to compete;

(16) With respect to the seller and as to the particular named business being offered, a statement disclosing: (A) The total number of business opportunities operating within the calendar year immediately preceding, and as of a date thirty days prior to, the filing of information required by sections 36b-60 to 36b-80, inclusive; (B) the total number of company-owned outlets operating within the calendar year immediately preceding, and as of a date thirty days prior to, the filing of information required by said sections; (C) the names, addresses, and telephone numbers of (i) the ten business opportunity outlets of the named business opportunity business nearest the prospective purchaser-investor’s intended location, or (ii) all purchaser-investors of the seller, or (iii) all purchaser-investors of the seller in the state in which the prospective purchaser-investor lives or where the proposed business opportunity is to be located, provided there are more than ten such purchaser-investors. If the number of purchaser-investors to be disclosed exceeds fifty, the listing may be made in a separate document and delivered to the prospective purchaser-investor with the disclosure document if the existence of such separate document is disclosed in the disclosure document; (D) the number of business opportunities that, within the calendar year immediately preceding, and as of a date thirty days prior to, the filing of information required by said sections, were voluntarily terminated or not renewed by purchaser-investors within or at the conclusion of the term of the business opportunity agreement; (E) the number of business opportunities that, within the calendar year immediately preceding, and as of a date thirty days prior to, the filing of information required by said sections, the seller reacquired by purchase during the term of the business opportunity agreement and upon the conclusion of the term of the business opportunity agreement; (F) the number of business opportunities that, within the calendar year immediately preceding, and as of a date thirty days prior to, the filing of information required by said sections, were otherwise reacquired by the seller during the term of the business opportunity agreement and upon the conclusion of the term of the business opportunity agreement; (G) the number of business opportunities within the calendar year immediately preceding, and as of a date thirty days prior to, the filing of information required by said sections, in which the seller refused renewal of the business opportunity agreement or other agreements relating to the business opportunity; (H) the number of business opportunities that, within the calendar year immediately preceding, and as of a date thirty days prior to, the filing of information required by said sections, were cancelled or terminated by the seller during the term of the business opportunity agreement and upon conclusion of the term of the business opportunity agreement; and (I) with respect to the disclosures required by subparagraphs (D), (E), (F), (G) and (H) of this subdivision, the disclosure document shall also include a general categorization of the reasons for such reacquisitions, terminations and refusals to renew and the number falling within each such category, including but not limited to the following categories: Failure to comply with quality control standards, failure to make sufficient sales, and other breaches of contract;

(17) (A) If the seller promises services to be performed in connection with site selection, a statement disclosing the full nature of those services, (B) for each agreement entered into within the calendar year immediately preceding, and as of a date thirty days prior to, the filing of information required by sections 36b-60 to 36b-80, inclusive, a statement disclosing the range of time that has elapsed between the signing of the business opportunity agreement or other agreement relating to the business opportunity and the site selection, (C) for each agreement entered into within the calendar year immediately preceding, and as of a date thirty days prior to, the filing of information required by said sections, if the seller is to provide operating business opportunity outlets, a statement disclosing the range of time that has elapsed between the signing of each business opportunity agreement or other agreement relating to the business opportunity and the commencement of the purchaser-investor’s business, (D) with respect to the disclosures required by subparagraphs (B) and (C) of this subdivision, a seller may provide a distribution chart using meaningful classifications with respect to such ranges of time;

(18) If the seller offers an initial training program or informs the prospective purchaser-investor that it intends to provide such person with initial training, a statement disclosing: (A) The type and nature of such training; (B) the minimum amount, if any, of training that will be provided to such purchaser-investor; and (C) the amount, if any, such purchaser-investor shall pay for such training or for obtaining such training;

(19) If the name of a public figure is used in connection with a recommendation to purchase a business opportunity or as a part of the name of the business opportunity operation or if the public figure is stated to be involved with the management of the seller, a statement disclosing: (A) The nature and extent of the public figure’s involvement and obligations to the seller, including but not limited to, the promotional assistance the public figure will provide to the seller and to the purchaser-investor; (B) the total investment of the public figure in the business opportunity operation; and (C) the amount of any fee or fees the purchaser-investor will be obligated to pay for such involvement or assistance provided by the public figure;

(20) If the seller intends to use estimated or projected business opportunity sales or earnings, a statement of such estimates or projections together with an explanation of the bases and assumptions underlying such estimates or projections and any supportive data. The seller shall clearly and conspicuously disclose the following statement together with the information required by this subdivision in immediate conjunction with such representations and in not less than twelve-point upper and lower case boldface type: “Caution: These figures are only estimates of what we think you may earn. There is no assurance you will do as well. If you rely upon our figures, you must accept the risk of not doing as well”;

(21) If the seller makes any statement concerning sales or earnings or range of sales or earnings that may be made through this business opportunity, the document shall disclose: (A) For the three-year period prior to the date of the disclosure document, the total number of purchaser-investors of business opportunities involving the products, equipment, supplies or services being offered who, to the seller’s knowledge, have actually received earnings in the amount or range specified and the length of time it took such purchaser-investors to receive earnings in such amount or range; (B) for the three-year period prior to the date of the disclosure document, the total number of purchaser-investors of business opportunities involving the products, equipment, supplies or services being offered. The seller shall clearly and conspicuously disclose the following statement together with the information required by this subdivision in immediate conjunction with such representations and in not less than twelve-point upper and lower case boldface type: “Caution: Some business opportunities have (sold)(earned) this amount. There is no assurance you will do as well. If you rely upon our figures, you must accept the risk of not doing as well”;

(22) If the business opportunity seller is required to secure a bond or establish a trust deposit pursuant to section 36b-64, the document shall state either:

(A) “As required by Connecticut law, the seller has secured a bond issued by

....

(Name and address of surety company)

a surety company authorized to do business in this state. Before signing a contract to purchase this business opportunity, you should check with the surety company to determine the bond’s current status,” or

(B) “As required by Connecticut law, the seller has established a trust account

....

(Number of account)

with ....

(Name and address of bank or other financial institution)

before signing a contract to purchase this business opportunity, you should check with the bank or other depository institution to determine the current status of the trust account”;

(23) The following statement: “If the seller fails to deliver the products, equipment or supplies or fails to render the services necessary to begin substantial operation of the business within forty-five days of the delivery date stated in your contract, you may notify the seller in writing and demand that the contract be cancelled”;

(24) A financial statement as required by subsection (b) of section 36b-62;

(25) A table of contents shall be included within the disclosure document and shall immediately follow the cover page or pages of the disclosure document;

(26) The names of those persons who will represent the seller in offering or selling business opportunities in this state. With respect to each such person, a statement disclosing: (A) Such person’s business address and telephone number, present employer, and employment or occupational history for the past ten years, including the names of employers, positions held and starting and termination dates for each such position; and (B) whether such person (i) has, at any time during the previous ten fiscal years, been convicted of a felony or pleaded nolo contendere to a felony charge if such felony involved fraud, including but not limited to, a violation of any business opportunity law, franchise law, securities law or unfair or deceptive practices law, embezzlement, fraudulent conversion, misappropriation of property or restraint of trade, or (ii) has, at any time during the previous ten fiscal years, been held liable in a civil action resulting in a final judgment or has settled any civil action out of court or is a party to any civil action involving allegations of fraud, including but not limited to a violation of any business opportunity law, franchise law, securities law or unfair or deceptive practices law, embezzlement, fraudulent conversion, misappropriation of property, or restraint of trade, or that was brought by a present or former purchaser-investor and that involves or involved the business opportunity relationship, or (iii) is subject to any currently effective injunctive or restrictive order issued by any state or federal court or administrative agency, or is a party to a proceeding currently pending in which such order is sought, relating to or affecting business opportunity activities or the seller-purchaser-investor relationship, or involving fraud, including but not limited to, a violation of any business opportunity law, franchise law, securities law or unfair or deceptive practices law, embezzlement, fraudulent conversion, misappropriation of property or restraint of trade. Such statement shall disclose the identity and location of the court or administrative agency; the date of conviction, judgment, order or decision; the penalty imposed; any damages assessed and the terms of settlement or the terms of the order;

(27) A section entitled “risk factors” containing a series of short concise captioned paragraphs summarizing the principal factors which make the business opportunity one of high risk or of a speculative nature. Such factors shall include, but not be limited to: The absence of profitable operations within the previous three years; an erratic financial position of the seller; the particular nature of the business in which the seller is engaged or proposes to engage; any adverse background information regarding executive officers and directors of the seller, including prior business failures, criminal convictions or personal adjudications of bankruptcy; limited experience or lack of experience of the seller’s management with respect to the particular business; and the identity and relationship to the seller of any customers, the loss of any one of whom would have a material adverse effect on the seller. Where appropriate, reference shall be made to other sections of the disclosure document where more detailed information has been disclosed.

(d) The information contained in the disclosure document may be supplemented by more detailed information contained in other documents that shall be made a part of the disclosure document; provided, any such supplementary documents are given to the purchaser-investor at the time the disclosure document is given to the purchaser-investor.

(P.A. 79-458, S. 4, 19; P.A. 80-262, S. 2, 10; P.A. 82-52, S. 2, 3; P.A. 83-217, S. 4, 7; P.A. 84-67, S. 1–4; P.A. 88-339, S. 1; P.A. 97-22, S. 9; P.A. 09-160, S. 3.)

History: P.A. 80-262 essentially replaced previous provisions; P.A. 82-52 amended Subsec. (b)(23) to include failure to render services as cause for cancellation of contract and made technical corrections and added Subsec. (c) allowing inclusion of supplemental information in other documents if given to purchaser-investor with the disclosure document; P.A. 83-217 amended Subsec. (a) to change “consideration” to “money or thing of value”, amended Subsec. (b)(16) and (17) to change period covered by statement from preceding fiscal year to preceding calendar year and as of a date 30 days prior to filing of statement and added Subsec. (b)(26) requiring information concerning seller’s representatives; P.A. 84-67 amended Subsec. (b)(6) to require the disclosure document to describe the actual services to be performed by the purchaser-investor, amended Subsec. (b)(8) to require the statement to reflect recurring funds the purchaser-investor is required to pay to any person rather than just the seller and persons affiliated with the seller, amended Subsec. (b)(26) to require the occupational history of persons who will represent the seller for the past 10 years rather than 2 years and added Subsec. (b)(27) to require a “risk factors” section in the disclosure statement; P.A. 88-339 amended Subsec. (b)(2) to require that certain disclosures be made for a 5-year period and to require the seller to disclose the nature and types of business engaged in by certain persons, amended Subsec. (b)(7) to require the disclosure of the total funds which the seller requires the purchaser-investor to pay to any specifically named person or to a person known to the seller who receives consideration incident to the transaction, and exempted from disclosure any case where the seller merely approves the purchaser-investor’s decision to do business with a particular party; Sec. 36-506 transferred to Sec. 36b-63 in 1995; P.A. 97-22 made technical changes in Subsec. (b)(16) and (17); P.A. 09-160 amended Subsec. (a) by deleting provision re cover sheet required by federal rule, added new Subsec. (b) re disclosure document, redesignated existing Subsec. (b) as Subsec. (c) and amended same by adding “limited liability company” and “limited liability partnership” in Subdiv. (1)(A), changing references to number of fiscal years from 7 to 10 in Subdiv. (4)(A) and (B), adding “or is or was a principal, director, executive officer or partner of any other person that was so held liable, settled or is a party to such action where the civil action” in Subdiv. (4)(B), adding “or is or was a principal, director, executive officer or partner of any other person that is subject to such order or is a party to any such currently pending proceeding” in Subdiv. (4)(C), changing references to number of fiscal years from 7 to 10 in Subdiv. (26) and changing “disclosure statement” to “disclosure document”, and made conforming and technical changes throughout.



Section 36b-64 - (Formerly Sec. 36-507). Surety bond or trust account.

If the business opportunity seller makes any of the representations set forth in subparagraph (C) of subdivision (2) of section 36b-61, the seller shall have obtained a surety bond issued by a surety company authorized to do business in this state or shall have established a trust account with a licensed and insured bank or other depository institution located in Connecticut. The amount of such bond or trust account shall be an amount not less than fifty thousand dollars, but the commissioner may require a greater amount if he believes it necessary for the protection of purchaser-investors. Such bond or trust account shall be in favor of the state of Connecticut. Any person who is damaged by any violation of sections 36b-60 to 36b-80, inclusive, or by the seller’s breach of the contract for the business opportunity sale or of any obligation arising under such contract may bring an action against the bond or trust account to recover damages suffered.

(P.A. 79-458, S. 5, 19; P.A. 80-262, S. 3, 10; P.A. 97-22, S. 10; P.A. 09-160, S. 4.)

History: P.A. 80-262 authorized commissioner to require bond greater than $50,000 if necessary for protection of purchaser-investors; Sec. 36-507 transferred to Sec. 36b-64 in 1995; P.A. 97-22 made a technical change; P.A. 09-160 changed “savings institution” to “other depository institution” and made a technical change.



Section 36b-65 - (Formerly Sec. 36-508). Exemptions.

(a) The following business opportunities are exempt from subsection (a) of section 36b-62; section 36b-63 and section 36b-64; section 36b-66 and subdivision (1) of section 36b-67: (1) (A) Subject to the provisions of subparagraph (B) of this subdivision, any business opportunity for which the initial payment made by the purchaser-investor per business opportunity does not exceed two hundred dollars, if no representations are made that the seller guarantees, either conditionally or unconditionally, that the purchaser-investor will derive income from the business opportunity. For purposes of this subparagraph, “initial payment” means the total amount the purchaser-investor becomes obligated to pay to the seller or to any third party either prior to or at the time of delivery of the products, equipment, supplies or services or within one year of the commencement of operation of the business by the purchaser-investor. If payment is over a period of time, “initial payment” includes the sum of the down payment and the total periodic payments. “Initial payment” does not include periodic payments where the amount or rate of the payment is based on net revenue or gross revenue generated by the business. (B) The commissioner may, by regulation, adopted pursuant to section 36b-77, or order as to any business opportunity or type of business opportunity or transaction exempt under subdivision (1)(A) of this subsection, modify, withdraw, further condition or waive such conditions, in whole or in part, conditionally or unconditionally, on a finding that such regulation or order is necessary and appropriate, in the public interest or for the protection of purchaser-investors; (2) any business opportunity sold in this state exclusively to purchaser-investors each of whom has a net worth of not less than one million dollars exclusive of principal residence, home furnishings, and personal automobiles; and (3) any other business opportunity that the commissioner by regulation, adopted pursuant to section 36b-77, or order may exempt, conditionally or unconditionally, if the commissioner finds that enforcement of all the provisions of sections 36b-60 to 36b-80, inclusive, with respect to such business opportunity is not necessary to protect the public interest, and for the protection of purchaser-investors due to the limited character of the business opportunity, or because such business opportunity is, in the judgment of the commissioner, adequately regulated by federal law. The commissioner may by order deny, suspend or revoke any exemption with respect to a particular offering of one or more business opportunities in accordance with the provisions of section 36b-68. No order under this subsection may operate retroactively. No person may be considered to have violated any order issued under this subsection by reason of any offer or sale effected after the entry of such order if such person sustains the burden of proof that such person did not know, and in the exercise of reasonable care could not have known, of such order.

(b) In any proceeding under sections 36b-60 to 36b-80, inclusive, the burden of proving an exemption, exclusion or an exception from a definition is upon the person claiming it.

(P.A. 79-458, S. 6, 19; P.A. 80-262, S. 4, 10; P.A. 82-52, S. 4, 5; P.A. 83-217, S. 5, 7; P.A. 84-67, S. 5, 6; P.A. 88-339, S. 2; P.A. 92-89, S. 14, 20; P.A. 96-73, S. 2; P.A. 97-22, S. 11; P.A. 01-10, S. 7; P.A. 09-160, S. 5.)

History: P.A. 80-262 required filing of balance sheet, income statement and statement of changes in financial condition as specified rather than single “financial statement” and amended provisions accordingly; P.A. 82-52 amended Subsec. (b) to require filing of a balance sheet as of a date not more than four months prior to the filing of registration statement and to limit waivers of the requirement for audited statements to sellers who have been in business for less than one year and amended Subsec. (d) to allow substitution of the Uniform Franchise Offering Circular in lieu of disclosure document; P.A. 83-217 amended Subsec. (b) to require filing of an income statement and statement of changes in financial condition as of a date not more than four months prior to filing of registration statement, to require filing of a balance sheet, income statement and statement of changes in financial position for the most recent fiscal year instead of the most recent three fiscal years, and a balance sheet, income statement and statement of changes in financial position for two fiscal years prior to most recent fiscal year accompanied by independent certified public accountant’s opinion showing conformity with generally accepted accounting principles, and amended Subsec. (e) to specify those business opportunities which are exempt from the provisions of this chapter; P.A. 84-67 amended Subsec. (e) to exempt from registration any business opportunity sold in this state exclusively to purchaser-investors with individual net worth less than $1,000,000 and amended Subsec. (f) to require sellers to amend financial statements not less than quarterly; P.A. 88-339 added Subsec. (a)(7) re the table of contents of any operations manual which is to be provided to the purchaser-investor and required the application to include the seller’s sworn statement that the information contained in the application is true; P.A. 92-89 increased the registration fee in Subsec. (c) from $200 to $400; Sec. 36-508 transferred to Sec. 36b-65 in 1995; P.A. 96-73 amended Subsec. (b) to expressly allow unaudited financial statements and to delete the commissioner’s discretion to waive audited statements; P.A 97-22 made a technical change in Subsec. (e); P.A. 01-10 made technical changes in Subsec. (e); P.A. 09-160 deleted former Subsecs. (a) to (d) re registration and application, redesignated existing Subsec. (e) as Subsec. (a), amended same by adding references to regulations “adopted pursuant to section 36b-77”, deleting provision re burden of proving exemption and making technical changes, deleted former Subsec. (f) re notice and amendment and added new Subsec. (b) re burden of proving an exemption, exclusion or an exception from a definition.



Section 36b-66 - (Formerly Sec. 36-509). Contract to be in writing. Information required.

(a) Every business opportunity contract or agreement shall be in writing and a copy shall be given to the purchaser-investor at the time he signs the contract.

(b) Every contract or agreement for a business opportunity shall include the following: (1) The terms and conditions of payment; (2) a full and detailed description of the acts or services that the business opportunity seller undertakes to perform for the purchaser-investor; (3) the seller’s principal business address and the name and address of its agent in Connecticut authorized to receive service of process; and (4) the approximate delivery date of any product or products, equipment, supplies or operational guidelines the business opportunity seller is to deliver to the purchaser-investor and an approximate timetable for performance of services necessary to begin substantial operation of the business.

(P.A. 79-458, S. 7, 19; P.A. 82-52, S. 7; P.A. 84-67, S. 7.)

History: P.A. 82-52 amended Subsec. (b) to require inclusion of timetable for performance as part of contract; P.A. 84-67 amended Subsec. (b) to require that approximate delivery date of operational guidelines be included in a contract for a business opportunity; Sec. 36-509 transferred to Sec. 36b-66 in 1995.



Section 36b-67 - (Formerly Sec. 36-510). Prohibited sales activities.

No person shall in connection with the sale or offer for sale of a business opportunity: (1) Sell or offer for sale a business opportunity in this state or from this state unless it has first been registered with the commissioner and declared effective by the commissioner in accordance with the provisions of section 36b-62; (2) represent that the business opportunity will provide income or earning potential of any kind unless the seller has documented data to substantiate the claims of income or earnings potential and discloses this data to the prospective purchaser-investor at the time such representations are made; (3) use the trademark, service mark, trade names, logotype, advertising or other commercial symbol of any business which does not either control the ownership interest in the seller or accept responsibility for all representations made by the seller in regard to the business opportunity, unless it is clear from the circumstances that the owner of the commercial symbol has knowledge of and consents to such use and is not involved in the sale of the business opportunity; (4) make or authorize the making of any reference to its compliance with sections 36b-60 to 36b-80, inclusive, in any advertisement or other contact with prospective purchaser-investors; (5) make any claim or representation in advertising or promotional material, or in any oral sales presentation, solicitation or discussion between the seller and a prospective purchaser-investor, which is inconsistent with the information required to be disclosed by sections 36b-60 to 36b-80, inclusive; (6) directly or indirectly (A) employ any device, scheme or artifice to defraud, (B) make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading, or (C) engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person.

(P.A. 79-458, S. 8, 19; P.A. 83-217, S. 6, 7; P.A. 97-22, S. 12.)

History: P.A. 83-217 amended section to provide that trademark or commercial symbol of a business which neither controls the ownership interest nor accepts responsibility for the representations of the seller, shall not be used unless it is clear from the circumstances that such business, in addition to not being involved in the sale of the business opportunity, has knowledge of and consents to such use; Sec. 36-510 transferred to Sec. 36b-67 in 1995; P.A. 97-22 made technical changes.



Section 36b-68 - (Formerly Sec. 36-511). Stop orders. Summary postponement or suspension of effectiveness of registration. Procedure. Abandonment of application for registration.

(a) The commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any business opportunity registration if the commissioner finds that: (1) Such order is in the public interest; (2) such order is necessary for the protection of purchaser-investors or prospective purchaser-investors; (3) the registration of the business opportunity is incomplete in any material respect but is not abandoned pursuant to subsection (e) of this section or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact; (4) any provision of sections 36b-60 to 36b-80, inclusive, or any regulation, order or condition lawfully adopted, issued or imposed under said sections has been wilfully violated by any person; (5) the seller, or any partner, officer or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the seller or charged with responsibility for the seller’s business activities (A) has, at any time during the previous ten fiscal years, been convicted of a felony or pleaded nolo contendere to a felony charge or a misdemeanor if such misdemeanor involved fraud, including, but not limited to, a violation of any business opportunity law, franchise law, securities law or unfair or deceptive practices law, embezzlement, fraudulent conversion, misappropriation of property or restraint of trade, provided any denial, suspension or revocation hereunder shall be in accordance with the provisions of section 46a-80; (B) is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving business opportunity or securities activities, the seller-purchaser-investor relationship or fraudulent conduct, including, but not limited to, a violation of any business opportunity law, franchise law, securities law or unfair or deceptive practices law, embezzlement, fraudulent conversion, misappropriation of property or restraint of trade; (C) is the subject of a cease and desist order, consent order or order imposing fines entered by the commissioner within the past ten years and involving a violation of this chapter or chapter 672a; or (D) is the subject of any state or federal agency order or any securities or commodities self-regulatory organization sanction entered within the past ten years and involving (i) business opportunity activities or the seller-purchaser-investor relationship, or (ii) fraud, including, but not limited to, a violation of any business opportunity law, franchise law, securities law or unfair or deceptive practices law, embezzlement, fraudulent conversion, misappropriation of property or restraint of trade; (6) the seller’s enterprise or method of business, or that of the business opportunity, includes or would include activities that are illegal where performed; (7) the business opportunity or the offering of the business opportunity has worked or tended to work a fraud upon purchaser-investors or would so operate; or (8) the seller’s literature or advertising is misleading, incorrect, incomplete or deceptive.

(b) The commissioner may by order summarily postpone or suspend the effectiveness of the registration of a business opportunity pending final determination of any proceeding under this section. Upon the entry of such order, said commissioner shall promptly notify the registrant or applicant of the business opportunity that it has been entered and of the reasons for such entry and that within fifteen days after receipt by said commissioner of a written request the matter will be set down for a hearing. If no hearing is requested and none is ordered by the commissioner, such order will remain in effect until modified or vacated by said commissioner. If a hearing is requested, said commissioner may modify or vacate such order or extend it until final determination.

(c) No stop order may be entered under this section except as provided in subsection (b) of this section without: (1) Appropriate prior notice to the applicant or registrant of a business opportunity; (2) opportunity for a hearing; and (3) the issuance of written findings of fact and conclusions of law by the commissioner, provided, if the commissioner has previously entered a stop order under this section, the commissioner, in the commissioner’s discretion, may deny any subsequent application for registration of such business opportunity without such notice, opportunity for a hearing and written findings of fact and conclusions of law, if the commissioner makes the findings in subsection (a) of this section and notifies the seller in writing of such denial.

(d) The commissioner may vacate or modify a stop order if he finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.

(e) Notwithstanding the provisions of this section, the commissioner may deem an application for registration of any business opportunity to be abandoned if the applicant fails to respond to any request for information required under sections 36b-60 to 36b-80, inclusive, or any regulations adopted pursuant to said sections. The commissioner shall notify the applicant in writing that if such information is not submitted within sixty days of such written notification, the application shall be deemed abandoned. Any registration fee paid prior to the date an application is deemed abandoned pursuant to this subsection shall not be refunded. Abandonment of an application pursuant to this subsection shall not preclude the applicant from submitting a new application for registration under this chapter. The hearing requirement in subsection (c) of this section shall not apply to abandonment pursuant to this subsection.

(P.A. 79-458, S. 9, 19; P.A. 84-67, S. 8; P.A. 97-22, S. 13; P.A. 98-161; P.A. 09-160, S. 6.)

History: P.A. 84-67 amended Subsec. (a) to delete the requirement that a registration must be incomplete as of its effective date or earlier to allow the commissioner to issue a stop order; Sec. 36-511 transferred to Sec. 36b-68 in 1995; P.A. 97-22 made a technical change in Subsec. (a); P.A. 98-161 added new Subsec. (e) re abandoned registration applications and made conforming change in Subsec. (a); P.A. 09-160 amended Subsec. (a) by adding Subdivs. (5) to (8) re additional grounds for issuance of stop order and making technical changes, and amended Subsec. (c) by adding provision permitting commissioner to deny subsequent application for registration without providing notice, opportunity for hearing and written findings of fact and conclusions of law if certain conditions are met.

Cited. 215 C. 277.



Section 36b-69 - (Formerly Sec. 36-512). Registration does not imply approval.

(a) The fact that an application for registration under section 36b-62 has been filed or the fact that a business opportunity is effectively registered shall not constitute a finding by the commissioner that any document filed under sections 36b-60 to 36b-80, inclusive, is true, complete and not misleading. No such fact shall mean that said commissioner has passed in any way upon the merits of, or recommended or given approval to any business opportunity.

(b) No person shall make or cause to be made any representation inconsistent with subsection (a) of this section to any prospective purchaser-investor.

(P.A. 79-458, S. 10, 19; P.A. 97-22, S. 14.)

History: Sec. 36-512 transferred to Sec. 36b-69 in 1995; P.A. 97-22 made a technical change in Subsec. (a).



Section 36b-70 - (Formerly Sec. 36-513). Banking Commissioner to administer.

Sections 36b-60 to 36b-80, inclusive, shall be administered by the commissioner.

(P.A. 79-458, S. 11, 19; P.A. 97-22, S. 15.)

History: Sec. 36-513 transferred to Sec. 36b-70 in 1995; P.A. 97-22 made a technical change.



Section 36b-71 - (Formerly Sec. 36-514). Investigations. Powers of commissioner.

(a) Subject to the provisions of the Freedom of Information Act, as defined in section 1-200, the commissioner may: (1) Make such public or private investigations within or outside of this state as he deems necessary to determine whether any person has violated or is about to violate any provision of sections 36b-60 to 36b-80, inclusive, or any regulation or order adopted or issued under said sections, or to aid in the enforcement of said sections or in the adoption of regulations and forms under said sections; (2) require or permit any person to file a statement in writing, under oath or otherwise as said commissioner determines, as to all the facts and circumstances concerning the matter to be investigated; and (3) publish information concerning any violation of sections 36b-60 to 36b-80, inclusive, or of any regulation or order adopted or issued under said sections.

(b) For the purpose of any investigation or proceeding under sections 36b-60 to 36b-80, inclusive, the commissioner or any officer designated by him may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the commissioner deems relevant or material to the inquiry.

(c) In case of contumacy by, or refusal to obey a subpoena issued to, any person, the superior court for the judicial district of Hartford, upon application by the commissioner, may issue to such person an order requiring him to appear before the commissioner, or the officer designated by him there to produce documentary evidence if so ordered or to give evidence concerning the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(d) No person shall be excused from attending and testifying or from producing any document or record before the commissioner, or in obedience to the subpoena of said commissioner or any officer designated by him, or in any proceeding instituted by said commissioner, on the ground that the testimony or evidence, documentary or otherwise required of him may tend to incriminate him or subject him to a penalty of forfeiture; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he is compelled, after claiming his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(P.A. 79-458, S. 12, 19; P.A. 80-262, S. 5, 10; 80-483, S. 109, 168, 186; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 97-22, S. 16; 97-47, S. 38.)

History: P.A. 80-262 specified that commissioner’s action shall be subject to provisions of chapter 3 rather than “in his discretion”; P.A. 80-483 replaced “Hartford county” with “judicial district of Hartford-New Britain” in Subsec. (c); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; Sec. 36-514 transferred to Sec. 36b-71 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-22 made technical changes in Subsecs. (a) and (b); P.A. 97-47 amended Subsec. (a) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for “chapter 3”.



Section 36b-72 - (Formerly Sec. 36-515). Violations. Enforcement powers of commissioner. Remedies.

(a) Whenever it appears to the commissioner, after an investigation, that any person or persons have violated, are violating or are about to violate any of the provisions of sections 36b-60 to 36b-80, inclusive, or any regulation, rule or order adopted or issued under said sections or that a further sale or offer to sell would constitute a violation of said sections, or any such regulation, rule or order, the commissioner may order the person or persons to cease and desist from the violations of the provisions of said sections or any such regulations, rules or orders or from further sale or offering to sell business opportunities constituting or which would constitute a violation of the provisions of said sections or any such regulations, rules or orders. After any such order is issued, the person or persons named in such order may, within fourteen days after receipt of the order, file a written request for a hearing. Such hearing shall be held in accordance with the provisions of chapter 54.

(b) (1) Whenever the commissioner finds as the result of an investigation that any person has violated any of the provisions of sections 36b-60 to 36b-80, inclusive, or any regulation, rule or order adopted or issued under said sections, the commissioner may send a notice to such person by certified mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt. The notice shall be deemed received by the person on the earlier of the date of actual receipt or the date seven days after the date on which such notice was mailed or sent. Any such notice shall include: (A) A reference to the title, chapter, regulation, rule or order alleged to have been violated; (B) a short and plain statement of the matter asserted or charged; (C) the maximum fine that may be imposed for such violation; (D) a statement indicating that such person may file a written request for a hearing on the matters asserted not later than fourteen days after receipt of the notice; and (E) the time and place for the hearing.

(2) If a hearing is requested within the time specified in the notice, the commissioner shall hold a hearing upon the charges made unless such person fails to appear at the hearing. Such hearing shall be held in accordance with the provisions of chapter 54. After the hearing if the commissioner finds that the person has violated any of the provisions of sections 36b-60 to 36b-80, inclusive, or any regulation, rule or order adopted or issued under said sections, the commissioner may, in addition to any other remedy authorized by said sections, order that a fine not exceeding one hundred thousand dollars per violation be imposed upon such person. If such person fails to appear at the hearing, the commissioner may, as the facts require, order that a fine not exceeding one hundred thousand dollars per violation be imposed upon such person. The commissioner shall send a copy of any order issued pursuant to this subsection by certified mail, return receipt requested, or by any express delivery carrier that provides a dated delivery receipt, to any person named in such order.

(c) Whenever it appears to the commissioner that any person or persons have violated, are violating or are about to violate any of the provisions of sections 36b-60 to 36b-80, inclusive, or any regulation, rule or order adopted or issued under said sections, or that the further sale or offer to sell would constitute a violation of said sections, or any such regulation, rule or order, the commissioner may in addition to any other remedy authorized by said sections: (1) Bring an action in the superior court for the judicial district of Hartford to enjoin the acts or practices constituting a violation and to enforce compliance with said sections or any such regulation, rule or order. Upon a proper showing, a permanent or temporary injunction, restraining order or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or the defendant’s assets. The court shall not require the commissioner to post a bond; (2) seek a court order imposing a fine not to exceed one hundred thousand dollars per violation against any person found to have violated any order issued by the commissioner; or (3) in addition to any other remedies provided by this section, apply to the superior court for the judicial district of Hartford for an order of restitution whereby the defendants in such action shall be ordered to make restitution of those sums shown by the commissioner to have been obtained by them in violation of any of the provisions of said sections or any such regulation, rule or order, plus interest at the rate set forth in section 37-3a. Such restitution shall, at the option of the court, be payable to the receiver or conservator appointed pursuant to subdivision (1) of this subsection, or directly to the persons whose assets were obtained in violation of any provision of said sections or any such regulation, rule or order.

(d) Any time after the issuance of an order or notice provided for in subsection (a) or (b) of this section, the commissioner may accept an agreement by any respondent named in such order or notice to enter into a written consent order in lieu of an adjudicative hearing. The acceptance of a consent order shall be within the complete discretion of the commissioner. The consent order provided for in this subsection shall contain (1) an express waiver of the right to seek judicial review or otherwise challenge or contest the validity of such order or notice; (2) a provision that such order or notice may be used in construing the terms of the consent order; (3) a statement that such consent order shall become final when issued; (4) a specific assurance that none of the violations alleged in such order or notice shall occur in the future; (5) such other terms and conditions as are necessary to further the purposes and policies of sections 36b-60 to 36b-80, inclusive; (6) the signature of each of the individual respondents evidencing such respondent’s consent; and (7) the signature of the commissioner or of the commissioner’s authorized representative.

(P.A. 79-458, S. 13, 19; P.A. 80-483, S. 110, 169, 186; P.A. 81-48, S. 1, 2; P.A. 87-353; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 97-22, S. 17; P.A. 01-48, S. 5; P.A. 06-75, S. 1; P.A. 09-160, S. 7.)

History: P.A. 80-483 replaced “Hartford county” with “judicial district of Hartford-New Britain” in Subdiv. (2); P.A. 81-48 amended Subdiv. (4) to permit interest at the rate set forth in Sec. 37-3a to be added to any restitution and to allow restitution to be paid directly to the person whose assets were illegally obtained; P.A. 87-353 restructured the section by dividing it into Subsecs., made technical changes in Subsecs. (a), (c) and (d), added provisions in Subsec. (b)(1) re notice requirements for hearings, and increased the fine the commissioner may impose to $10,000; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; Sec. 36-515 transferred to Sec. 36b-72 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-22 made technical changes; P.A. 01-48 amended Subsec. (b) by adding references to express delivery, replacing “civil penalty” with “fine” and making technical changes for purposes of gender neutrality; P.A. 06-75 amended Subsec. (a) to require commissioner to conduct investigation before determining violation, to extend commissioner’s cease and desist authority to persons who have violated the act or any regulation, rule or order under the act and to make technical changes, amended Subsec. (b)(1) to authorize commissioner to send notice upon finding as result of investigation that any person has violated the act or any such regulation, rule or order, deleting reference to whenever “it appears to” commissioner, amended Subsec. (b)(2) to make a technical change and increase maximum fine from $10,000 per violation to $100,000 per violation, amended Subsec. (c) to extend commissioner’s authority to bring action in superior court to persons who have violated the act or any such regulation, rule or order, and to make conforming and technical changes, and amended Subsec. (d) to insert references to “notice”, to substitute “respondent named in such order or notice” for “person charged with violating any provision of sections 36b-60 to 36b-80, inclusive,”, to eliminate provision re presiding officer designated by commissioner and to make technical changes; P.A. 09-160 amended Subsec. (b)(1) by making technical changes, by adding provision re when notice is deemed received by a person, by repositioning provision requiring time and place for a hearing to be included with notice to Subpara. (E) and by adding new Subpara. (D) requiring statement indicating that a person may file written request for hearing to be included in notice, and amended Subsec. (b)(2) by adding “If a hearing is requested within the time specified in the notice” and by making technical changes.



Section 36b-73 - (Formerly Sec. 36-516). Penalties.

(a) Any person who wilfully violates any provision of subdivision (6) of section 36b-67 shall be fined for each violation a maximum of twenty-five thousand dollars or imprisoned for not more than ten years, or both.

(b) Any person who wilfully violates any other provision of sections 36b-60 to 36b-80, inclusive, shall be fined for each violation a maximum of three thousand five hundred dollars or imprisoned for not more than two years, or both.

(c) No information may be returned under sections 36b-60 to 36b-80, inclusive, more than five years after the alleged violation.

(P.A. 79-458, S. 14, 19; P.A. 97-22, S. 18; P.A. 13-258, S. 17.)

History: Sec. 36-516 transferred to Sec. 36b-73 in 1995; P.A. 97-22 made technical changes in Subsecs. (b) and (c); P.A. 13-258 amended Subsec. (b) to change maximum fine from $2,000 to $3,500 and made technical changes.



Section 36b-74 - (Formerly Sec. 36-517). Contracts voidable, when. Purchaser-investor’s remedies.

(a) If a business opportunity seller uses any untrue or misleading statement in the sale of a business opportunity, or fails to give the proper disclosures in the manner required by section 36b-63, or fails to deliver the equipment, supplies or products or render the services necessary to begin substantial operation of the business opportunity within forty-five days of the delivery date stated in the business opportunity contract, or if the contract does not comply with the requirements of section 36b-66, then within two years of the date of the contract, upon written notice to such business opportunity seller, the purchaser-investor may void the contract and shall be entitled to receive from such business opportunity seller all sums paid to such business opportunity seller. Upon receipt of such sums, such purchaser-investor shall make available to such business opportunity seller at such purchaser-investor’s address or at the places at which they are located at the time notice is given, all products, equipment or supplies received by such purchaser-investor. Purchaser-investors shall not be entitled to unjust enrichment by exercising the remedies provided in this subsection.

(b) Any purchaser-investor injured by a violation of sections 36b-60 to 36b-80, inclusive, or by a business opportunity seller’s breach of contract subject to said sections or any obligation arising therefrom may bring an action for recovery of damages, including reasonable attorney’s fees.

(c) Upon complaint of any person that a business opportunity seller has violated the provisions of sections 36b-60 to 36b-80, inclusive, the superior court for the judicial district in which either the seller or purchaser-investor is located or the superior court for the judicial district of Hartford shall have jurisdiction to enjoin the defendant or defendants from further violations.

(d) Any purchaser-investor who is damaged by any violation of sections 36b-60 to 36b-80, inclusive, or by a seller’s breach of the contract for the business opportunity sale or of any obligation arising therefrom may bring an action against the bond or trust account provided for in section 36b-64 to recover damages suffered.

(e) The rights and remedies provided by sections 36b-60 to 36b-80, inclusive, shall be in addition to any other rights or remedies provided by law or equity.

(f) Every cause of action under sections 36b-60 to 36b-80, inclusive, shall survive the death of any person who might have been a plaintiff or defendant.

(g) No person may sue under this section more than six years after the contract of sale.

(h) No person who has made or engaged in the performance of any contract in violation of any provision of sections 36b-60 to 36b-80, inclusive, or any regulation or order adopted or issued under said sections, or who has acquired any purported right under such contract with knowledge of the facts by reason of which its making or performance was in violation, may base any cause of action on the contract.

(i) Any condition, stipulation or provision binding any person acquiring any business opportunity to waive compliance with any provision of sections 36b-60 to 36b-80, inclusive, or any regulation or order adopted or issued under said sections is void.

(P.A. 79-458, S. 15, 19; P.A. 80-262, S. 6, 10; 80-483, S. 111, 186; P.A. 82-52, S. 8; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 97-22, S. 19; P.A. 99-38, S. 8.)

History: P.A. 80-262 deleted provisions prohibiting bringing action if purchaser-investor received an offer of refund of consideration paid plus 6% interest less income received on business opportunity either when he owned the business opportunity and failed to accept the offer within 30 days or when he did not own it and rejected the offer within 30 days in Subsec. (g); P.A. 80-483 substituted “judicial district” for “county” in Subsec. (c); P.A. 82-52 allowed purchaser-investor to void contract upon seller’s failure to render services; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; Sec. 36-517 transferred to Sec. 36b-74 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-22 made technical changes; P.A. 99-38 amended Subsec. (a) by changing period during which purchaser-investor may void contract from one year to two years.

Cited. 236 C. 602.



Section 36b-75 - (Formerly Sec. 36-517a). Application of certain provisions of chapter. When offer to sell or buy made in this state.

(a) Sections 36b-62, 36b-65, 36b-67, 36b-69 and 36b-74 apply to persons who sell or offer to sell a business opportunity when an offer to sell is made or accepted in this state, or when an offer to buy is made and accepted in this state.

(b) For the purposes of this section, an offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer originates from this state or is directed by the offeror to this state and received at the place to which it is directed or at any post office in this state in the case of a mailed offer.

(c) For the purposes of this section, an offer to sell or to buy is accepted in this state when acceptance is communicated to the offeror in this state and has not previously been communicated to the offeror, orally or in writing, outside this state; and acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed or at any post office in this state in the case of a mailed acceptance.

(d) An offer to sell or to buy is not made in this state when the publisher circulates or there is circulated on his behalf in this state any bona fide newspaper or other publication of general, regular and paid circulation which is not published in this state, or which is published in this state but which has had more than two-thirds of its circulation outside this state during the past twelve months, or a radio or television program originating outside this state is received in this state.

(P.A. 82-52, S. 6.)

History: Sec. 36-517a transferred to Sec. 36b-75 in 1995.



Section 36b-76 - (Formerly Sec. 36-518). Appeals.

Any person aggrieved by a final decision of the commissioner may appeal to the superior court for the judicial district of New Britain in accordance with the provisions of section 4-183.

(P.A. 79-458, S. 16, 19; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; Sec. 36-518 transferred to Sec. 36b-76 in 1995; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 36b-77 - (Formerly Sec. 36-519). Commissioner to adopt regulations.

(a) The commissioner may from time to time adopt, amend and rescind such regulations and forms as are necessary to carry out the provisions of sections 36b-60 to 36b-80, inclusive, including regulations and forms governing registrations, applications and reports, and defining any terms, whether or not used in said sections, insofar as the definitions are not inconsistent with the provisions of said sections. For the purpose of regulations and forms, the commissioner may classify business opportunities within his jurisdiction.

(b) No regulation or form may be adopted, amended or rescinded unless the commissioner finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by policy and provisions of sections 36b-60 to 36b-80, inclusive. In adopting regulations and forms the commissioner may cooperate with agency administrators of the other states and the Federal Trade Commission with a view to effectuating the policy of said sections to achieve maximum uniformity in the form and content of registrations, applications and reports wherever applicable.

(c) The commissioner may by regulation prescribe: (1) The form and content of financial statements required under sections 36b-60 to 36b-80, inclusive; (2) the circumstances under which consolidated financial statements shall be filed; and (3) whether any required financial statements shall be certified by independent or certified public accountants. All financial statements shall be prepared in accordance with generally accepted accounting practices.

(d) Any regulations adopted pursuant to the provisions of sections 36b-60 to 36b-80, inclusive, shall be adopted in accordance with the provisions of chapter 54.

(e) The commissioner, or employees of the Department of Banking authorized by him, may, whether or not requested by any person, issue written advisory interpretations of sections 36b-60 to 36b-80, inclusive, including interpretations of the applicability of any provision of said sections.

(f) Every hearing in an administrative proceeding shall be public.

(g) No provision of sections 36b-60 to 36b-80, inclusive, imposing any liability applies to any act done or omitted in good faith in conformity with any regulation, form, order or advisory interpretation of the commissioner, notwithstanding that such regulation, form, order or advisory interpretation may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(P.A. 79-458, S. 17, 19; P.A. 80-262, S. 7, 10; 80-482, S. 4, 345, 348; P.A. 87-9, S. 2, 3; P.A. 97-22, S. 20.)

History: P.A. 80-262 deleted provision in Subsec. (f) which had allowed private hearings at commissioner’s discretion upon the request of all respondents; P.A. 80-482 replaced division of banking with banking department and abolished the former division’s controlling agency, the department of business regulation; (Revisor’s note: Pursuant to P.A. 87-9 “banking department” was changed editorially by the Revisors to “department of banking”); Sec. 36-519 transferred to Sec. 36b-77 in 1995; P.A. 97-22 made technical changes.



Section 36b-78 - (Formerly Sec. 36-520). Commissioner to keep register of applications.

(a) A document is filed when it is received by the commissioner.

(b) The commissioner shall keep a register of all applications for registration which are or have ever been effective under sections 36b-60 to 36b-80, inclusive, and all denial, suspension or revocation orders which have ever been entered under said sections. Such register shall be open for public inspection.

(c) The information contained in or filed with any registration, application or report may be made available to the public under the provisions of the Freedom of Information Act, as defined in section 1-200.

(d) Upon request and at such charges as provided for in the Freedom of Information Act, as defined in section 1-200, the commissioner shall furnish to any person photostatic or other copies, certified under his seal of office if requested, of any entry in the register or any document which is a matter of public record. In any proceeding or prosecution under sections 36b-60 to 36b-80, inclusive, any copy so certified shall be prima facie evidence of the contents of the entry or document certified.

(P.A. 79-458, S. 18, 19; P.A. 80-262, S. 8, 10; P.A. 97-22, S. 21; 97-47, S. 39.)

History: P.A. 80-262 required that information be made public as prescribed by provisions of chapter 3 rather than “under such regulations as the commissioner prescribes” in Subsec. (c) and substituted charges provided for in chapter 3 for “reasonable” charges prescribed by commissioner in Subsec. (d); Sec. 36-520 transferred to Sec. 36b-78 in 1995; P.A. 97-22 made technical changes in Subsecs. (b) and (d); P.A. 97-47 substituted “the Freedom of Information Act, as defined in section 1-18a” for “chapter 3” in Subsecs. (c) and (d).



Section 36b-79 - (Formerly Sec. 36-521). Renewal of registration. Amended disclosure document.

Not later than one hundred twenty days after the end of the seller’s most recent fiscal year and each year thereafter, each seller whose business opportunity has been registered under sections 36b-60 to 36b-80, inclusive, shall renew the registration by submitting to the commissioner: (1) An annual renewal registration fee of one hundred dollars, which shall be nonrefundable; (2) a filing in accordance with the requirements of subsection (b) of section 36b-62, reflecting all amendments as of the date of filing; (3) a disclosure document filed in accordance with the requirements of sections 36b-62 and 36b-63, reflecting all amendments, clearly marked, since the date of the most recent disclosure document that was filed with the commissioner, or, if no such amendments have been made, an affidavit so stating; and (4) financial statements in accordance with the requirements of subsection (b) of section 36b-62. If the seller fails to submit the fee and information within the time period and in accordance with requirements of this section, the registration of such seller’s business opportunity shall terminate.

(P.A. 80-262, S. 9, 10; P.A. 88-150, S. 7; 88-339, S. 3; P.A. 96-73, S. 3; P.A. 97-22, S. 22; P.A. 06-75, S. 2; P.A. 09-160, S. 8; P.A. 10-32, S. 115.)

History: P.A. 88-150 increased the annual renewal registration fee to $100; P.A. 88-339 amended Subsec. (2) to require the seller to file annually an application reflecting all amendments and amended Subsec. (3) to require the seller to annually file a disclosure document reflecting all amendments; Sec. 36-521 transferred to Sec. 36b-79 in 1995; P.A. 96-73 amended Subdiv. (3) to clarify requirements for disclosure statements and made technical changes; P.A. 97-22 made a technical change; P.A. 06-75 amended Subdiv. (1) to provide that annual renewal registration fee of $100 is nonrefundable; P.A. 09-160 made technical changes; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 36b-80 - False or misleading statements prohibited.

No person shall make or cause to be made orally or in any document filed with the commissioner or in any proceeding, investigation or examination under sections 36b-60 to 36b-80, inclusive, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect or, in connection with the statement, omit to state a material fact necessary to make the statement made, in the light of the circumstances under which it was made, not false or misleading.

(P.A. 96-73, S. 4; P.A. 97-22, S. 23; P.A. 99-38, S. 9; P.A. 00-61, S. 6, 9; P.A. 09-160, S. 9.)

History: P.A. 97-22 made a technical change; P.A. 99-38 added “investigation or examination”; P.A. 00-61 prohibited false or misleading oral statements, effective July 1, 2000; P.A. 09-160 added provision re omission of material fact necessary to make statement made not false or misleading.









Title 37 - Interest

Chapter 673 - Interest

Section 37-1 - Legal rate. Accrual as addition to debt.

(a) The compensation for forbearance of property loaned at a fixed valuation, or for money, shall, in the absence of any agreement to the contrary, be at the rate of eight per cent a year; and, in computing interest, three hundred and sixty days may be considered to be a year.

(b) Unless otherwise provided by agreement, interest at the legal rate from the date of maturity of a debt shall accrue as an addition to the debt.

(1949 Rev., S. 6776; 1971, P.A. 783, S. 1; P.A. 79-364, S. 1.)

History: 1971 act added new Subsec. (b) providing that interest shall accrue as an addition to the debt; P.A. 79-364 changed rate of interest from 6% to 8% in Subsec. (a).

Cited. 15 CA 718. Cited. 44 CA 402. Statute not applicable where there is a wrongful detention of funds and no forbearance. 109 CA 691.

Cited. 10 CS 240. Statutory rate of interest does not apply unless there is an expressed or implied agreement to pay interest. 29 CS 114. Cited. 38 CS 610. Cited. 41 CS 538.

Subsec. (a):

Cited. 186 C. 612. Cited. 188 C. 316.

Cited. 13 CA 330.

Subsec. (b):

Cited. 188 C. 316.



Section 37-1a - Payment of interest on commercial loans in excess of ten thousand dollars.

On any loan in excess of ten thousand dollars made to any person, corporation, partnership or association engaged in commercial, manufacturing, industrial or nonconsumer pursuits the loan agreement may provide for the interest to be either paid currently or to accrue, and, if such interest is to accrue, such accrued interest may be added to the principal of the debt on which interest may be charged and collected.

(P.A. 83-225.)



Section 37-2 - No recovery after payment.

No borrower of money shall be permitted to set off or recover back, by any proceeding in court, any sum of money paid by way of interest, discount or damages, for the detention of money, in excess of the rate of six per cent a year.

(1949 Rev., S. 6777.)



Section 37-3 - Rate recoverable as damages.

Section 37-3 is repealed.

(1949 Rev., S. 6778; 1961, P.A. 116, S. 19; 1971, P.A. 574; 783, S. 2.)



Section 37-3a - Rate recoverable as damages. Rate on debt arising out of hospital services.

(a) Except as provided in sections 37-3b, 37-3c and 52-192a, interest at the rate of ten per cent a year, and no more, may be recovered and allowed in civil actions or arbitration proceedings under chapter 909, including actions to recover money loaned at a greater rate, as damages for the detention of money after it becomes payable. Judgment may be given for the recovery of taxes assessed and paid upon the loan, and the insurance upon the estate mortgaged to secure the loan, whenever the borrower has agreed in writing to pay such taxes or insurance or both. Whenever the maker of any contract is a resident of another state or the mortgage security is located in another state, any obligee or holder of such contract, residing in this state, may lawfully recover any agreed rate of interest or damages on such contract until it is fully performed, not exceeding the legal rate of interest in the state where such contract purports to have been made or such mortgage security is located.

(b) In the case of a debt arising out of services provided at a hospital, prejudgment and postjudgment interest shall be no more than five per cent per year. The awarding of interest in such cases is discretionary.

(1972, P.A. 292, S. 1; P.A. 76-316, S. 1; P.A. 79-364, S. 2; P.A. 81-315, S. 1; P.A. 83-267, S. 1; P.A. 87-260, S. 2; May Sp. Sess. P.A. 92-11, S. 10, 70; P.A. 03-266, S. 7.)

History: P.A. 76-316 added exception as provided in Sec. 52-192a; P.A. 79-364 applied section to arbitration proceedings; P.A. 81-315 added reference to Sec. 37-3b as an exception to this section; P.A. 83-267 increased rate of interest from eight to 10%; P.A. 87-260 added reference to Sec. 37-3c as an exception to this section; May Sp. Sess. P.A. 92-11 deleted exception re recovery of interest with respect to demand obligations as provided in repealed Sec. 42a-3-122(4)(a); P.A. 03-266 designated existing provisions as Subsec. (a) and added Subsec. (b) re rate on debt arising out of hospital services.

Cited. 1 CA 595. Held not an abuse of discretion for trial court to determine that statutory 8 per cent interest rate which became effective in 1979 should be applied to money due since 1973. 2 CA 322. Cited. 3 CA 111; 6 CA 292; Id., 417; Id., 447; 12 CA 468; 13 CA 330; 16 CA 705; 18 CA 559; 20 CA 566; Id., 676; Id., 680; 21 CA 359; Id., 380; Id., 549; 22 CA 640; 25 CA 529; 27 CA 635; 29 CA 484; 30 CA 136; Id., 729; 31 CA 253; Id., 455. Inapplicable to punitive damages. 32 CA 133. Cited. 34 CA 27; 35 CA 504; 36 CA 322; 39 CA 122; 41 CA 302; 42 CA 712; 43 CA 645; 44 CA 402; Id., 490; 45 CA 543; 46 CA 37; Id., 87. Section interpreted as providing for interest to date of judgment. 56 CA 139. Prejudgment interest owed where defendant wrongfully withheld moneys owed plaintiffs at the time they were payable. 69 CA 366. Postjudgment interest awarded pursuant to section begins to run from date of judgment; where there is a rescript that modifies a judgment, postjudgment interest is to run from date of the original judgment; it should be as if the correct judgment had been issued by the original trial court, with interest running from that date. 73 CA 492. Trial court properly ruled that plaintiff was not entitled to prejudgment interest pursuant to section because plaintiff sought damages necessary to correct damage proximately caused by defendant’s negligence. 75 CA 334. Plaintiff was entitled to prejudgment interest based on facts of case. 81 CA 213. Award of statutory prejudgment interest is contingent on the presence of two components: Claim to which the interest attaches must be for a liquidated sum of money wrongfully withheld, and trier must find that equitable considerations warrant payment of interest; prejudgment interest pursuant to section is not warranted, however, in actions for breach of contract where damages sought are similar to those in a personal injury action for negligence, where a party seeks to be made whole for a loss caused by another. Id., 419. Plaintiff’s claim for prejudgment interest resulting from tax overassessment was not based on final judgment and thus void ab initio and attempt to cure by withdrawing interest claim did not save action. 86 CA 817. Prejudgment interest is awarded in discretion of trial court to compensate the prevailing party for delay in obtaining money that rightfully belongs to him; detention of the money must be determined to have been wrongful; party seeking prejudgment interest has burden of demonstrating that retention of money is wrongful, and this requires more than demonstrating that opposing party detained money when it should not have done so; focus of the prejudgment interest award allowed by section has been to provide interest, at court’s discretion, when there is no dispute over the sum due and the liable party has, without justification, refused to pay. 99 CA 747. Trial court did not abuse its discretion in denying prejudgment interest. 102 CA 23. When judgment is modified, modified amount should be construed as becoming due and payable from date of original judgment. 109 CA 691. Trial court improperly determined that the parties’ stipulation did not limit the issues of interest to the law of another state and that the jury found the facts necessary for an award of interest. 110 CA 668. Trial court abused its discretion in ordering interest on money awarded in a dissolution of marriage action to accrue from date of judgment rather than from date it became payable in accordance with the court’s judgment. 111 CA 143. Section establishes a maximum rate of prejudgment interest, and therefore it was within the court’s discretion to award prejudgment interest at a rate lower than the maximum rate of 10 per cent. 112 CA 160. Award of prejudgment interest was equitable under the circumstances because party retaining money would receive unfair advantage if it were allowed to retain it while opposing party was deprived of its use and the opportunity to earn interest on it for 6 years; given the particular facts of the case, court did not abuse its discretion in awarding postjudgment interest. 121 CA 31. Section is applicable only when parties have not agreed otherwise. 131 CA 223. Prejudgment interest properly awarded where defendant was found to have wrongfully detained a security deposit and another payment of money made by plaintiff. 134 CA 731.

Cited. 33 CS 609; 37 CS 50; 38 CS 610; 41 CS 538; 44 CS 207.



Section 37-3b - Rate of interest recoverable in negligence actions.

(a) For a cause of action arising on or after May 27, 1997, interest at the rate of ten per cent a year, and no more, shall be recovered and allowed in any action to recover damages for injury to the person, or to real or personal property, caused by negligence, computed from the date that is twenty days after the date of judgment or the date that is ninety days after the date of verdict, whichever is earlier, upon the amount of the judgment.

(b) If any plaintiff in such action files a postverdict or postjudgment motion or an appeal, the recovery of interest by such plaintiff shall be tolled and interest shall not be added to the judgment for the period that such postverdict or postjudgment motion or appeal is pending before the court. The provisions of this subsection shall not apply if the reason for the filing of a postverdict or postjudgment motion or appeal by the plaintiff is to reply to or answer a motion or appeal filed by a defendant.

(P.A. 81-315, S. 2; P.A. 97-58, S. 2, 5.)

History: P.A. 97-58 designated existing provisions as Subsec. (a) and amended said Subsec. to make the recovery of interest mandatory, rather than discretionary, for causes of action arising on or after May 27, 1997 and to provide that the interest shall be computed “from the date that is 20 days after the date of judgment or the date that is 90 days after the date of verdict, whichever is earlier, upon the amount of the judgment” rather than “from the date of judgment”, and added Subsec. (b) re the effect on the recovery of interest when the plaintiff files a postverdict or postjudgment motion or an appeal, effective May 27, 1997.



Section 37-3c - Rate of interest recoverable in condemnation cases.

The judgment of compensation for a taking of property by eminent domain shall include interest at a rate that is reasonable and just on the amount of the compensation awarded. If a court does not set a rate of interest on the amount of compensation awarded, the interest shall be calculated as follows: (1) If the period for which interest is owed does not exceed one year, interest shall be calculated from the date of taking at an annual rate equal to the weekly average one-year constant maturity yield of United States Treasury securities, as published by the Board of Governors of the Federal Reserve System, for the calendar week preceding the date of taking; and (2) if the period for which interest is owed exceeds one year, interest for the first year shall be calculated pursuant to the provisions of subdivision (1) of this section and interest for each additional year shall be calculated on the combined amount of principal, which is the amount by which the compensation award exceeds the original condemnation deposit, plus accrued interest at an annual rate equal to the weekly average one-year constant maturity yield of United States Treasury securities, as published by the Board of Governors of the Federal Reserve System, for the calendar week preceding the beginning of each year for which interest is owed. Such judgment shall not include interest on any funds deposited by the condemnor as compensation for the taking for the period after such deposited funds become available for withdrawal by the condemnee. The interest shall accrue from the date of taking to the date of payment.

(P.A. 87-260, S. 3; P.A. 95-343, S. 1, 2; P.A. 02-52, S. 1.)

History: P.A. 95-343 added provisions re calculation of interest applicable if court does not set rate of interest on amount of compensation awarded, effective July 13, 1995; P.A. 02-52 changed the rate of interest from the coupon issue yield equivalent of the average accepted auction price of 52-week U.S. Treasury bills settled immediately prior to the date of taking to the weekly average one-year constant maturity yield of U.S. Treasury securities for the calendar week preceding the date of taking, effective May 9, 2002.



Section 37-4 - Loans at greater rate than twelve per cent prohibited.

No person and no firm or corporation or agent thereof, other than a pawnbroker as provided in section 21-44, shall, as guarantor or otherwise, directly or indirectly, loan money to any person and, directly or indirectly, charge, demand, accept or make any agreement to receive therefor interest at a rate greater than twelve per cent per annum.

(1949 Rev., S. 6779.)

Cited. 2 CA 119. Statute does not apply to sales on credit. 3 CA 306. Cited. 6 CA 88. Provisions of this statute and Sec. 37-8 bar a deficiency judgment in this case. Id., 691. Cited. 21 CA 131; 27 CA 628; 31 CA 455; 41 CA 754; 44 CA 439; Id., 471. Statute does not apply when indebtedness arose from purchase of educational and related services, rather than from a loan of money. 53 CA 455. Interest rate in stipulated judgment that exceeded 12 per cent limitation under section was usurious as a matter of law. 133 CA 773.

Cited. 1 CS 160. Promissory note and certificate of indebtedness executed simultaneously held to be one transaction and the loan usurious. 6 CS 49. Payee not entitled to charge interest upon whole sum, only upon that part which remains payable. 7 CS 424. Intent necessary to constitute usury. 8 CS 244. Does not apply to any loan made by any national bank or any state bank or trust company incorporated in Connecticut. 32 CS 245. Cited. 36 CS 183. Where there are only a few percentage points difference in usury laws of this state and those of another state and both states have a substantial relationship to the transaction, court will apply the usury laws of state which gives validity to the contract. 39 CS 510.

Cited. 6 Conn. Cir. Ct. 283.



Section 37-5 - Notes not to be accepted for greater amounts than loaned.

No person and no firm or corporation, or agent thereof, shall, with intent to evade the provisions of section 37-4, accept a note or notes for a greater amount than that actually loaned.

(1949 Rev., S. 6780.)

Cited. 6 CA 691. Cited. 21 CA 131.

Cited. 1 CS 160. Does not apply to any loan made by any national bank or any state bank or trust company incorporated in Connecticut. 32 CS 245.



Section 37-6 - Certain expenses not to be charged to the borrower.

No person and no firm or corporation, or agent thereof, shall charge a borrower with any expense of inquiry as to his financial responsibility or expense of negotiating a loan, or charge, at the time of making the loan, the expense of collecting the interest and principal of the loan, unless the total of such charges and of the interest agreed upon is, during any one year, twelve per cent of the loan or less.

(1949 Rev., S. 6781.)

Cited. 6 CA 691.

Cited. 1 CS 160.



Section 37-7 - Penalty.

Any person who, individually, or as a member of any firm, or as an officer of any corporation, or as an agent of any firm or corporation, violates any provision of section 37-4, 37-5 or 37-6 shall be fined not more than one thousand dollars or imprisoned not more than six months or both.

(1949 Rev., S. 6782.)

Cited. 6 CA 691. Cited. 44 CA 439; Id., 471.

Cited. 8 CS 245.

Cited. 6 Conn. Cir. Ct. 283.



Section 37-8 - Actions not to be brought on prohibited loans.

No action shall be brought to recover principal or interest, or any part thereof, on any loan prohibited by sections 37-4, 37-5 and 37-6, or upon any cause arising from the negotiation of such loan.

(1949 Rev., S. 6783.)

Cited. 3 CA 306. Provisions of this statute and Sec. 37-4 bar a deficiency judgment in this case. 6 CA 691. Cited. 21 CA 131. Cited. 44 CA 439; Id., 471.

A conditional bill of sale given to avoid the usury statute is void. 1 CS 160. A first mortgage given to secure the performance of an illegal and unenforceable loan is equally ineffective. 8 CS 245. Cited. 33 CS 554.



Section 37-9 - Loans to which prohibitions do not apply.

The provisions of sections 37-4, 37-5 and 37-6 shall not affect: (1) Any loan made prior to September 12, 1911; (2) any loan made by (A) any bank, as defined in section 36a-2, or any out-of-state bank, as defined in section 36a-2, that maintains in this state a branch, as defined in section 36a-410, (B) any wholly-owned subsidiary of such bank or out-of-state bank, except a loan for consumer purposes, or (C) any Connecticut credit union, as defined in section 36a-2, or federal credit union, as defined in section 36a-2; (3) any bona fide mortgage of real property for a sum in excess of five thousand dollars; (4) (A) any loan, carrying an annual interest rate of not more than the deposit index determined pursuant to subsection (c) of section 49-2a for the calendar year in which the loan is made plus seventeen per cent, made to a foreign or domestic corporation, statutory trust, limited liability company, general, limited or limited liability partnership or association organized for a profit or any individual, provided such corporation, trust, company, partnership, association or individual is engaged primarily in commercial, manufacturing, industrial or nonconsumer pursuits and provided further that the funds received by such corporation, trust, company, partnership, association or individual are utilized in such entity’s business or investment activities and are not utilized for consumer purposes and provided further that the original indebtedness to be repaid is in excess of ten thousand dollars but less than or equal to two hundred fifty thousand dollars, or, in the case of one or more advances of money of less than ten thousand dollars made pursuant to a revolving loan agreement or similar agreement or a loan agreement providing for the making of advances to the borrower from time to time up to an aggregate maximum amount, the total principal amount of all loans owing by the borrower to the lender at the time of any such advance is in excess of ten thousand dollars but less than or equal to two hundred fifty thousand dollars, or (B) any loan made to a foreign or domestic corporation, statutory trust, limited liability company, general, limited or limited liability partnership or association organized for a profit or any individual, provided such corporation, trust, company, partnership, association or individual is engaged primarily in commercial, manufacturing, industrial or nonconsumer pursuits and provided further that the funds received by such corporation, trust, company, partnership, association or individual are utilized in such entity’s business or investment activities and are not utilized for consumer purposes and provided further that the original indebtedness to be repaid is in excess of two hundred fifty thousand dollars, or, in the case of one or more advances of money of less than two hundred fifty thousand dollars made pursuant to a revolving loan agreement or similar agreement or a loan agreement providing for the making of advances to the borrower from time to time up to an aggregate maximum amount, the total principal amount of all loans owing by the borrower to the lender at the time of any such advance is in excess of two hundred fifty thousand dollars; (5) any obligations, including bonds, notes or other obligations, issued by (A) the state, (B) any municipality, including any city, town, borough, district, whether consolidated or not, or other public body corporate, or (C) any authority, instrumentality, public agency or other political subdivision of the state or of a municipality; (6) any loan made by (A) the state, (B) any municipality, including any city, town, borough, district, whether consolidated or not, or other public body corporate, or (C) any authority, instrumentality, public agency or other political subdivision of the state or of a municipality; (7) any loan made for the purpose of financing the purchase of a motor vehicle, a recreational vehicle or a boat, carrying an interest rate of not more than (A) eighteen per cent per annum on loans made on or after July 1, 1981, and prior to October 1, 1985, and (B) on loans made on or after October 1, 1985, and prior to October 1, 1993, (i) sixteen per cent per annum for new motor vehicles, recreational vehicles or boats, and (ii) eighteen per cent per annum for used motor vehicles, recreational vehicles or boats, payable in four or more monthly, quarterly or yearly installments which is unsecured or in which a security interest is taken in such property; (8) any loan by an institution of higher education made to an individual for the purpose of enabling attendance at such institution and carrying an interest rate of not more than the greater of (A) the maximum rate then permitted by section 37-4, or (B) a rate which is not more than five per cent in excess of the discount rate, including any surcharge, on ninety-day commercial paper in effect from time to time at the federal reserve bank in the federal reserve district where such institution is located; (9) any loan made to a plan participant or beneficiary from an employee pension benefit plan as defined in the Employee Retirement Income Security Act of 1974, Public Law 93-406, as from time to time amended. The provisions of part III of chapter 668 shall not apply to loans made pursuant to subdivision (7) of this section. No provision of this section shall prevent any such bank, out-of-state bank, Connecticut credit union or federal credit union or other lender from recovering by an action at law the amount of the principal and the interest stipulated or interest at the legal rate, if interest is not stipulated, in any negotiable instrument which it has acquired for value and in good faith without notice of illegality in the consideration. For the purpose of this section: “Interest” shall not be construed to include attorney’s fees, including preparation of mortgage deed and note, security agreements, title search, waivers and closing fees, survey charges or recording fees paid by the mortgagor or borrower; “consumer purposes” shall mean the utilization of funds for personal, family or household purchases, acquisitions or uses.

(1949 Rev., S. 6784; 1955, S. 2891d; 1959, P.A. 7, S. 1; 1967, P.A. 774; 1969, P.A. 573, S. 1; 804; P.A. 77-212, S. 1; P.A. 78-121, S. 111, 113; P.A. 81-33, S. 1, 2; 81-267; 81-362, S. 1, 4; P.A. 82-313, S. 27, 28; P.A. 83-230, S. 1, 2; P.A. 84-546, S. 95, 173; P.A. 85-522, S. 3; P.A. 87-36, S. 2; 87-46; P.A. 89-329; P.A. 90-49; P.A. 91-306, S. 7; P.A. 98-46, S. 1, 2; P.A. 99-10; 99-158, S. 9.)

History: 1959 act included private bankers; 1967 act added survey charges to terms not construed to be included in “interest”; 1969 acts added application of section to any federal or state chartered savings and loan associations, added application to certain loans in excess of $10,000 where interest rate is not more than 18%, added preparation of security agreements to terms not construed to be included in “interest” and added “borrower” to “mortgagor” in that reference; P.A. 77-212 added application of section to any credit union or federal credit union; P.A. 78-121 deleted private bankers from application of section, effective January 1, 1979; P.A. 81-33 added Subdivs. (5) and (6) to exempt obligations and loans of the state and its political subdivisions; P.A. 81-267 amended Subdiv. (2) to exempt nonconsumer loans by a subsidiary of a national bank or bank or trust company, amended Subdiv. (4) by replacing the exemption for business loans in excess of $10,000 with an interest rate of not more than 18% with an exemption for loans in excess of $10,000 to business entities where the funds are used in the entity’s business or investment activities and are not used for consumer purposes, and added a definition of “consumer purposes”; P.A. 81-362 added Subdiv. (7) to exempt certain loans made on or after July 1, 1981, and prior to March 1, 1983, with an interest rate of not more than 18% for the purpose of financing the purchase of a motor vehicle, recreational vehicle or boat; P.A. 82-313 amended section to allow institutions of higher education which make loans to students to charge a rate of interest in excess of that permitted by law; P.A. 83-230 amended Subdiv. (7) to extend March 1, 1983, to October 1, 1985; P.A. 84-546 made technical change to section; P.A. 85-522 amended Subdiv. (7) to establish a maximum interest rate of 16% for new motor vehicles, recreational vehicles or boats and 18% for used motor vehicles, recreational vehicles or boats, sold on or after October 1, 1985, and prior to October 1, 1987; P.A. 87-36 amended Subdiv. (2) to include references to state or federal savings banks; P.A. 87-46 amended Subdiv. (7)(B) to extend the maximum interest rate for motor vehicles, recreational vehicles or boats from October 1, 1987 to October 1, 1989; P.A. 89-329 amended Subdiv. (7)(B) by changing the date from October 1, 1989, to October 1, 1991, re the applicability of the maximum interest rate for loans on motor vehicles, recreational vehicles or boats; P.A. 90-49 added Subdiv. (9) to exempt loans made from employee pension benefit plans; P.A. 91-306 amended Subdiv. (7)(B) to extend the maximum interest rate for motor vehicles, recreational vehicles or boats from October 1, 1991, to October 1, 1993; P.A. 98-46 amended Subdiv. (4) by adding statutory trusts, limited liability companies and limited liability partnerships or associations, effective May 17, 1998, and applicable to loans made before, on or after said date; P.A. 99-10 changed former references to various types of state and federally chartered financial institutions to the terms for such institutions as defined in Secs. 36a-2 and 36a-410; P.A. 99-158 amended Subdiv. (4) by adding Subpara. (A) re loans carrying an interest rate of not more than the deposit index plus 17%, designating existing provisions as Subpara. (B) and changing the minimum indebtedness amount from $10,000 to $250,000.

Cited. 6 CA 691. Cited. 21 CA 131. Cited. 27 CA 628. Cited. 41 CA 754.

Provision excepting mortgage also excepts the note which it secures. 3 CS 22; 8 CS 245. Bona fide defined. Id. Where the note is not usurious as to the corporate maker, it is not usurious against an individual guarantor, though a note at such interest on a loan to an individual would be usurious. 31 CS 154. Cited. 32 CS 245.

Subdiv. (3):

“Mortgage” construed to mean not only mortgage conveyance but also mortgage loan or loan secured by the mortgage. Exemption permits deficiency judgment on mortgage loan of over five thousand dollars with an interest rate in excess of twelve per cent per annum. 244 C. 189.

Cited. 2 CA 119. Exemption does not apply to a deficiency judgment. 6 CA 691. Cited. 44 CA 439.

Subdiv. (4):

Cited. 211 C. 613.









Title 38 - Insurance (All sections transferred, repealed or obsolete)

Chapter 674-696 - Insurance (All sections transferred, repealed or obsolete)

Section 38-1, 38-1a and 38-2 - Definitions. Penalty.

Sections 38-1, 38-1a and 38-2 have been transferred or repealed.

Note: These sections were formerly published as chapter 674.



Section 38-3 to 38-19 - Insurance Commissioner.

Sections 38-3 to 38-19, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 675.



Section 38-19a to 38-19f - Peer review and malpractice screening panel.

Sections 38-19a to 38-19f, inclusive, have been transferred.

Note: These sections were formerly published as chapter 675a.



Section 38-20 to 38-68r - Insurance.

Sections 38-20 to 38-68r, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 676.



Section 38-68s to 38-68x - Readable language in insurance policies.

Sections 38-68s to 38-68x, inclusive, have been transferred.

Note: These sections were formerly published as chapter 676a.



Section 38-69 to 38-92cc - Insurance agents, brokers, adjusters, appraisers, consultants and administrators.

Sections 38-69 to 38-92cc, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 677.



Section 38-93 to 38-114h - Fire and marine insurance companies.

Sections 38-93 to 38-114h, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 678.



Section 38-115 to 38-129 - Regulation of rates for fire, marine and inland marine insurance.

Sections 38-115 to 38-129, inclusive, are repealed.

Note: These sections were formerly published as chapter 679.



Section 38-130 to 38-163 - Life insurance companies.

Sections 38-130 to 38-163, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 680.



Section 38-164 to 38-185y - Casualty, health, surety, animal and boiler insurance.

Sections 38-164 to 38-185y, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 681.



Section 38-186 to 38-201 - Regulation of rates for certain casualty insurance, including bonds and motor vehicle insurance.

Sections 38-186 to 38-201, inclusive, are repealed.

Note: These sections were formerly published as chapter 682.



Section 38-201a to 38-201ii - Personal and commercial risk insurance rating practices.

Sections 38-201a to 38-201ii, inclusive, have been transferred.

Note: These sections were formerly published as chapter 682a.



Section 38-202 to 38-205 - Assessment insurance companies.

Sections 38-202 to 38-205, inclusive, are repealed.

Note: These sections were formerly published as chapter 683.



Section 38-206 to 38-248 - Fraternal benefit societies.

Sections 38-206 to 38-248, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 684.



Section 38-249 to 38-262 - Credit life, accident and health insurance.

Sections 38-249 to 38-262, inclusive, have been transferred.

Note: These sections were formerly published as chapter 685.



Section 38-262a to 38-262k - Group insurance.

Sections 38-262a to 38-262k, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 685a.



Section 38-263 to 38-272 - Unauthorized Insurers Act.

Sections 38-263 to 38-272, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 686.



Section 38-273 to 38-289 - Connecticut Insurance Guaranty Association Act.

Sections 38-273 to 38-289, inclusive, have been transferred.

Note: These sections were formerly published as chapter 687.



Section 38-290 to 38-300 - Insurance premium finance companies.

Sections 38-290 to 38-300, inclusive, have been transferred.

Note: These sections were formerly published as chapter 688.



Section 38-301 to 38-318 - Connecticut Life and Health Insurance Guaranty Association Act.

Sections 38-301 to 38-318, inclusive, have been transferred.

Note: These sections were formerly published as chapter 689.



Section 38-319 to 38-351a - No-fault motor vehicle insurance.

Sections 38-319 to 38-351a, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 690.



Section 38-352 to 38-370 - Private pension funds.

Sections 38-352 to 38-370, inclusive, are repealed.

Note: These sections were formerly published as chapter 691.



Section 38-370a to 38-370m - Professional liability insurance.

Sections 38-370a to 38-370m, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 691a.



Section 38-370n and 38-370o - Product liability insurance.

Sections 38-370n and 38-370o are repealed.

Note: These sections were formerly published as chapter 691b.



Section 38-371 to 38-400 - Comprehensive health care plans.

Sections 38-371 to 38-400, inclusive, have been transferred.

Note: These sections were formerly published as chapter 692.



Section 38-401 to 38-420 - Prepaid legal services.

Sections 38-401 to 38-420, inclusive, have been transferred.

Note: These sections were formerly published as chapter 693.



Section 38-421 to 38-499 - Model Insurers Supervision, Rehabilitation and Liquidation Act.

Sections 38-421 to 38-499, inclusive, have been transferred.

Note: These sections were formerly published as chapter 694.



Section 38-500 to 38-529 - Connecticut Insurance Information and Privacy Protection Act.

Sections 38-500 to 38-529, inclusive, have been transferred.

Note: These sections were formerly published as chapter 695.



Section 38-530 to 38-546 - Liability risk retention groups.

Sections 38-530 to 38-546, inclusive, have been transferred.

Note: These sections were formerly published as chapter 696.









Title 38a - Insurance

Chapter 697 - General Provisions

Section 38a-1 - (Formerly Sec. 38-1). Definitions.

Terms used in this title, unless it appears from the context to the contrary, shall have a scope and meaning as set forth in this section.

(1) “Affiliate” or “affiliated” means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with another person.

(2) “Alien insurer” is defined in subparagraph (A) of subdivision (11) of this section.

(3) “Annuities” means all agreements to make periodical payments where the making or continuance of all or some of the series of the payments, or the amount of the payment, is dependent upon the continuance of human life or is for a specified term of years. This definition does not apply to payments made under a policy of life insurance.

(4) “Commissioner” means the Insurance Commissioner.

(5) “Control”, “controlled by” or “under common control with” means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with the person.

(6) “Domestic insurer” is defined in subparagraph (B) of subdivision (11) of this section.

(7) “Foreign country” means any jurisdiction not in any state, district or territory of the United States.

(8) “Foreign insurer” is defined in subparagraph (C) of subdivision (11) of this section.

(9) “Insolvency” or “insolvent” means, for any insurer, that it is unable to pay its obligations when they are due, or when its admitted assets do not exceed its liabilities plus the greater of: (A) Capital and surplus required by law for its organization and continued operation; or (B) the total par or stated value of its authorized and issued capital stock. For purposes of this subdivision “liabilities” shall include but not be limited to reserves required by statute or by regulations adopted by the commissioner in accordance with the provisions of chapter 54 or specific requirements imposed by the commissioner upon a subject company at the time of admission or subsequent thereto.

(10) “Insurance” means any agreement to pay a sum of money, provide services or any other thing of value on the happening of a particular event or contingency or to provide indemnity for loss in respect to a specified subject by specified perils in return for a consideration. In any contract of insurance, an insured shall have an interest which is subject to a risk of loss through destruction or impairment of that interest, which risk is assumed by the insurer and such assumption shall be part of a general scheme to distribute losses among a large group of persons bearing similar risks in return for a ratable contribution or other consideration.

(11) “Insurer” or “insurance company” includes any person or combination of persons doing any kind or form of insurance business other than a fraternal benefit society, and shall include a receiver of any insurer when the context reasonably permits. When modified as follows, the term has the following meanings:

(A) “Alien insurer” means any insurer that has been chartered by or organized or constituted within or under the laws of any state or country without the United States.

(B) “Domestic insurer” means any insurer that has been chartered by, incorporated, organized or constituted within or under the laws of this state.

(C) “Foreign insurer” means any insurer that has been chartered by or organized or constituted within or under the laws of another state or a territory of the United States.

(D) “Mutual insurer” means any insurance company without capital stock, the managing directors or officers of which are elected by its members.

(E) “Unauthorized insurer” or “nonadmitted insurer” means an insurer that has not been granted a certificate of authority by the commissioner to transact the business of insurance in this state or an insurer transacting business not authorized by a valid certificate.

(12) “Insured” means a person to whom or for whose benefit an insurer makes a promise in an insurance policy. The term includes policyholders, subscribers, members and beneficiaries. This definition applies only to the provisions of this title and does not define the meaning of this word as used in insurance policies or certificates.

(13) “Life insurance” means insurance on human lives and insurances pertaining to or connected with human life. The business of life insurance includes granting endowment benefits, granting additional benefits in the event of death by accident or accidental means, granting additional benefits in the event of the total and permanent disability of the insured, and providing optional methods of settlement of proceeds. Life insurance includes burial contracts to the extent provided by section 38a-464.

(14) “Person” means an individual, a corporation, a partnership, a limited liability company, an association, a joint stock company, a business trust, an unincorporated organization or other legal entity.

(15) “Policy” means any document, including attached endorsements and riders, purporting to be an enforceable contract, which memorializes in writing some or all of the terms of an insurance contract.

(16) “State” means any state, district, or territory of the United States.

(17) “Subsidiary” of a specified person means an affiliate controlled by the person directly, or indirectly through one or more intermediaries.

(18) “Unauthorized insurer” is defined in subparagraph (E) of subdivision (11) of this section.

(19) “United States” means the United States of America, its territories and possessions, the Commonwealth of Puerto Rico and the District of Columbia.

(1949 Rev., S. 6024; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 266, 345, 348; P.A. 81-111, S. 5; P.A. 90-243, S. 1; P.A. 95-79, S. 138, 189; P.A. 98-98, S. 1; 98-214, S. 28; P.A. 03-199, S. 1.)

History: P.A. 77-614 made insurance department a division within the department of business regulation, retaining insurance commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 81-111 redefined “domestic insurance company” to include “incorporated” companies; P.A. 90-243 replaced previously existing provisions with new Subdivs. (1) to (19), inclusive, defining “affiliate”, “affiliated”, “annuities”, “commissioner”, “control”, “domestic insurer”, “foreign country”, “foreign insurer”, “insolvency”, “insolvent”, “insurance”, “insurer”, “insurance company”, “alien insurer”, “domestic insurer”, “foreign insurer”, “mutual insurer”, “unauthorized insurer”, “nonadmitted insurer”, “insured”, “life insurance”, “person”, “policy”, “state”, “subsidiary” and “United States”; Sec. 38-1 transferred to Sec. 38a-1 in 1991; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 98-98 and 98-214 both amended Subpara. (9)(A) to include capital and surplus required by law for continued operation, and P.A. 98-98 also amended Subpara. (9)(B) to require that regulations be adopted in accordance with chapter 54; P.A. 03-199 amended Subdiv. (11) re definition of “insurer” or “insurance company” to substitute “any person or combination of persons” for “any corporation, association, partnership or combination of persons”.

“Insurance” does not include self-insurance for purposes of the guaranty act. 247 C. 442.

Subdiv. (11):

“Insurer” does not include self-insuring employer. 247 C. 442.



Section 38a-2 - (Formerly Sec. 38-2). General penalty.

Any person or corporation violating any provision of this title for the violation of which no other penalty is provided shall be fined not more than fifteen thousand dollars.

(1949 Rev., S. 6275; P.A. 83-255, S. 1, 2; P.A. 08-178, S. 1.)

History: P.A. 83-255 increased maximum fine from $500 to $7,500; Sec. 38-2 transferred to Sec. 38a-2 in 1991; P.A. 08-178 increased maximum fine from $7,500 to $15,000.

Cited. 162 C. 507.



Section 38a-7 - (Formerly Sec. 38-3). Appointment of commissioner.

In accordance with the provisions of sections 4-5 to 4-8, inclusive, the Governor shall appoint some suitable person, not a director, officer or agent of an insurance company, to be Insurance Commissioner.

(1949 Rev., S. 6025; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 267, 345, 348.)

History: P.A. 77-614 made insurance department a division within the department of business regulation, retaining insurance commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-3 transferred to Sec. 38a-7 in 1991.

Cited. 140 C. 222.



Section 38a-8 - (Formerly Sec. 38-4). Duties of commissioner. Regulations. Sharing and maintenance of confidential information. Use of outside experts. Program re electronic rate and form filings.

(a) The commissioner shall see that all laws respecting insurance companies and health care centers are faithfully executed and shall administer and enforce the provisions of this title. The commissioner shall have all powers specifically granted, and all further powers that are reasonable and necessary to enable the commissioner to protect the public interest in accordance with the duties imposed by this title. The commissioner shall pay to the Treasurer all the fees that the commissioner receives. The commissioner may administer oaths in the discharge of the commissioner’s duties.

(b) The commissioner shall recommend to the General Assembly changes that, in the commissioner’s opinion, should be made in the laws relating to insurance.

(c) In addition to the specific regulations that the commissioner is required to adopt, the commissioner may adopt such further regulations, in accordance with the provisions of chapter 54, as are reasonable and necessary to implement the provisions of this title.

(d) The commissioner shall develop a program of periodic review to ensure compliance by the Insurance Department with the minimum standards established by the National Association of Insurance Commissioners for effective financial surveillance and regulation of insurance companies operating in this state. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, pertaining to the financial surveillance and solvency regulation of insurance companies and health care centers as are reasonable and necessary to obtain or maintain the accreditation of the Insurance Department by the National Association of Insurance Commissioners. The commissioner shall maintain as confidential any confidential documents or information received from the National Association of Insurance Commissioners, or the International Association of Insurance Supervisors, or any documents or information received from state or federal insurance, banking or securities regulators or similar regulators in a foreign country that are confidential in such jurisdictions. The commissioner may share any information, including confidential information, with the National Association of Insurance Commissioners, the International Association of Insurance Supervisors, or state or federal insurance, banking or securities regulators or similar regulators in a foreign country, provided the commissioner determines that such entities agree to maintain the same level of confidentiality in their jurisdictions as is available in this state. At the expense of a domestic, alien or foreign insurer, the commissioner may engage the services of attorneys, actuaries, accountants and other experts not otherwise part of the commissioner’s staff as may be necessary to assist the commissioner in the financial analysis of the insurer, the review of the insurer’s license applications, and the review of transactions within a holding company system involving an insurer domiciled in this state. No duties of a person employed by the Insurance Department on November 1, 2002, shall be performed by such attorney, actuary, accountant or expert.

(e) The Insurance Commissioner shall establish a program to reduce costs and increase efficiency through the use of electronic methods to transmit documents, including policy form and rate filings, to and from insurers and the Insurance Department. The commissioner may sit as a member of the board of a consortium organized by or in association with the National Association of Insurance Commissioners for the purpose of coordinating a system for electronic rate and form filing among state insurance departments and insurers.

(f) The commissioner shall maintain as confidential information obtained, collected or prepared in connection with examinations, inspections or investigations, and complaints from the public received by the Insurance Department, if such records are protected from disclosure under federal law or state statute or, in the opinion of the commissioner, such records would disclose, or would reasonably lead to the disclosure of: (1) Investigative information the disclosure of which would be prejudicial to such investigation, until such time as the investigation is concluded; or (2) personal, financial or medical information concerning a person who has filed a complaint or inquiry with the Insurance Department, without the written consent of the person or persons to whom the information pertains.

(1949 Rev., S. 6029; 1959, P.A. 78, S. 1; P.A. 90-243, S. 2; P.A. 92-112, S. 1; P.A. 95-168, S. 1; P.A. 98-57, S. 1; 98-85; P.A. 99-9, S. 1, 6; P.A. 03-121, S. 1; 03-127, S. 1; P.A. 05-275, S. 13; P.A. 13-134, S. 1.)

History: 1959 act deleted requirement that the commissioner supply insurance companies with the forms required by law; P.A. 90-243 expanded the insurance commissioner’s statutory powers, duties and obligations and divided section into Subsecs.; Sec. 38-4 transferred to Sec. 38a-8 in 1991; P.A. 92-112 added a new Subsec. (d) allowing the commissioner to develop a program of periodic review to ensure financial integrity as a minimum standard as required by the National Association of Insurance Commissioners; P.A. 95-168 amended Subsec. (d) to add provisions re confidentiality of documents received by Insurance Commissioner; P.A. 98-57 amended Subsec. (d) to require the commissioner to maintain as confidential information received from the International Association of Insurance Supervisors, or from state or federal insurance, banking or securities regulators or similar regulators in a foreign country, and authorized the commissioner to share confidential information with those officials; P.A. 98-85 added new Subsec. (e) to require the commissioner to establish a program to use electronic methods to transmit documents to and from insurers, and authorized the commissioner to sit on a consortium re electronic rate and form filing among state insurance departments and insurers; P.A. 99-9 amended Subsecs. (a) and (d) to reference “health care centers”, effective May 12, 1999; P.A. 03-121 added Subsec. (f) re confidentiality of information re inspections or investigations and complaints; P.A. 03-127 amended Subsec. (d) by adding provisions re commissioner’s power to engage the services of experts not otherwise part of commissioner’s staff; P.A. 05-275 added new Subsec. (g) re development of a plan to maintain a viable medical malpractice insurance industry in state, effective July 13, 2005; P.A. 13-134 made technical changes in Subsecs. (a) to (d) and (f), and deleted former Subsec. (g) re development of a medical malpractice insurance industry plan.



Section 38a-8a - Regulations on security and privacy standards.

The Insurance Commissioner may adopt regulations, in accordance with chapter 54, to establish security and privacy standards consistent with Title V of the Gramm-Leach-Bliley Financial Modernization Act of 1999, Public Law 106-102 (15 USC 6801 et seq.). Such regulations may be made applicable to any person regulated under this title.

(P.A. 02-40, S. 1.)

History: P.A. 02-40 effective May 6, 2002.



Section 38a-8b - Stop loss policies. Sale in this state. Regulations.

No stop loss policy may be issued or delivered in this state unless a copy of the stop loss policy form has been submitted to, and approved by, the Insurance Commissioner pursuant to regulations that the commissioner may adopt in accordance with chapter 54. Such regulations, if adopted, shall include, but need not be limited to, a definition of a stop loss policy and the standards for filing and review of stop loss policies.

(P.A. 04-49, S. 2.)



Section 38a-9 - (Formerly Sec. 38-4b). Divisions of Consumer Affairs and Rate Review. Duties. Annual reports by commissioner. Arbitration procedure.

(a) Notwithstanding the provisions of section 4-8, there shall be a Division of Consumer Affairs within the Insurance Department, which division shall act on the Insurance Commissioner’s behalf and at his direction in order to carry out his responsibilities under this title with respect to such matters. The division shall receive and review complaints from residents of this state concerning their insurance problems, including claims disputes, and serve as a mediator in such disputes in order to assist the commissioner in determining whether statutory requirements and contractual obligations within the commissioner’s jurisdiction have been fulfilled. There shall be a director of said division, who shall be provided with sufficient staff. The division shall serve to coordinate all appropriate facilities in the department in addressing such complaints, and conduct any outreach programs deemed necessary to properly inform and educate the public on insurance matters. The director shall submit quarterly reports to the commissioner, which shall state the number of complaints received by the division in such calendar quarter, the Connecticut premium volume of the appropriate line of each insurance company against which a complaint has been filed, the types of complaints received, and the number of such complaints which have been resolved. Such reports shall be published every six months and copies shall be made available to any interested resident of this state upon request. The commissioner shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to insurance on or before January fifteenth annually, concerning the findings of such reports and suggestions for legislative initiatives to address recurring problems.

(b) (1) The Division of Consumer Affairs shall provide an independent arbitration procedure for the settlement of disputes between claimants and insurance companies concerning automobile physical damage and automobile property damage liability claims in which liability and coverage are not in dispute. Such procedure shall apply only to disputes involving private passenger motor vehicles as defined in subsection (e) of section 38a-363. Any company licensed to write private passenger automobile insurance, including collision, comprehensive and theft, in this state shall participate in the arbitration procedure. The commissioner shall appoint an administrator for such procedure. Only those disputes in which attempts at mediation by the Division of Consumer Affairs have failed shall be accepted as arbitrable. The referral of the complaint to arbitration shall be made by the Insurance Department examiner who investigated the complaint. Each party to the dispute shall pay a filing fee of twenty dollars. The insurance company shall pay the claimant the undisputed amount of the claim upon written notification from the department that the complaint has been referred to arbitration. Such payment shall not affect any right of the claimant to pursue the disputed amount of the claim.

(2) The commissioner shall prepare a list of at least ten persons, who have not been employed by the department or an insurance company during the preceding twelve months, to serve as arbitrators in the settlement of such disputes. The arbitrators shall be members of any dispute resolution organization approved by the commissioner. One arbitrator shall be appointed to hear and decide each complaint. Appointment shall be based solely on the order of the list. If an arbitrator is unable to serve on a given day, or if either party objects to the arbitrator, then the next arbitrator on the list shall be selected. The department shall schedule arbitration hearings as often, and in such locations, as it deems necessary. Parties to the dispute shall be provided written notice of the hearing at least ten days prior to the hearing date. The commissioner may issue subpoenas on behalf of the arbitrator to compel the attendance of witnesses and the production of documents, papers and records relevant to the dispute. Decisions shall be made on the basis of the evidence presented at the arbitration hearing. Where the arbitrator believes that technical expertise is necessary to decide a case, such arbitrator may consult with an independent expert recommended by the commissioner. The arbitrator and any independent technical expert shall be paid by the department on a per dispute basis as established by the commissioner. The arbitrator, as expeditiously as possible but not later than fifteen days after the arbitration hearing, shall render a written decision based on the information gathered and disclose the findings and the reasons to the parties involved. The arbitrator shall award filing fees to the prevailing party. If the decision favors the claimant, the decision shall provide specific and appropriate remedies including interest at the rate of fifteen per cent per year on the arbitration award concerning the disputed amount of the claim, retroactive to the date of payment for the undisputed amount of the claim. The decision may include costs for loss of use and storage of the motor vehicle and shall specify a date for performance and completion of all awarded remedies. Notwithstanding any provision of the general statutes or any regulation, the Insurance Department shall not amend, reverse, rescind, or revoke any decision or action of any arbitrator. The department shall contact the claimant not later than ten business days after the date for performance, to determine whether performance has occurred. Either party may make application to the superior court for the judicial district in which one of the parties resides or, when the court is not in session, any judge thereof for an order confirming, vacating, modifying or correcting any award, in accordance with the provisions of sections 52-417, 52-418, 52-419 and 52-420. If it is determined by the court that either party’s position after review has been improved by at least ten per cent over that party’s position after arbitration, the court may grant to that party its costs and reasonable attorney’s fees. No evidence, testimony, findings, or decision from the department arbitration procedure shall be admissible in any civil proceeding, except judicial review of the arbitrator’s decision as contemplated by this subsection.

(3) The department shall maintain records of each dispute, including names of parties to the arbitration, the decision of the arbitrator, compliance, the appeal, if any, and the decision of the court. The department shall annually compile such statistics and send a copy to the committee of the General Assembly having cognizance of matters relating to insurance. The report shall be considered a public document.

(c) Notwithstanding the provisions of section 4-8, there shall be a Division of Rate Review within the Insurance Department, which division shall act on the commissioner’s behalf and at the commissioner’s direction in order to carry out the commissioner’s responsibilities under this title with respect to such matters. Subject to the provisions of sections 38a-663 to 38a-696, inclusive, the division shall assist the commissioner in reviewing rates and supplementary rate information filed with the department for compliance with statutory requirements and standards. The division’s staff shall include rating examiners with sufficient actuarial expertise. Upon the request of the commissioner, the division shall review rates and supplementary rate information, and any suspected violation of the statutory requirements and standards of sections 38a-663 to 38a-696, inclusive, found pursuant to such review shall be referred to the commissioner for appropriate action. The division may assist the commissioner in formalizing the commissioner’s findings regarding such actions. The commissioner shall report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to insurance on or before January fifteenth annually, concerning (1) the number and type of reviews conducted by the division in the prior calendar year, and (2) the percentage of increase or decrease in rates reviewed by the division during the preceding calendar year, by line and subline of insurance.

(d) The directors and staff of both the Division of Consumer Affairs and the Division of Rate Review shall be appointed by the commissioner under the provisions of chapter 67.

(P.A. 87-515, S. 1, 4; P.A. 88-326, S. 9, 11; P.A. 96-227, S. 1; P.A. 99-145, S. 2, 23; P.A. 01-174, S. 1; P.A. 09-74, S. 1, 2; P.A. 10-5, S. 1; 10-7, S. 8; P.A. 13-134, S. 2.)

History: P.A. 88-326 required the Connecticut premium volume of the line of each insurance company against which a complaint has been filed to be stated in quarterly reports to the commissioner, required reports from the director to be published and made available every six months, and inserted a new Subsec. (b) establishing an arbitration procedure for automobile damage claims, relettering existing Subsecs. as necessary, effective July 1, 1989; Sec. 38-4b transferred to Sec. 38a-9 in 1991; (Revisor’s note: In 1997 a reference in Subsec. (b)(2) to “Department of Insurance” was changed editorially by the Revisors to “Insurance Department” for consistency with customary statutory usage); P.A. 96-227 amended Subsec. (c) to delete the requirement that the division director be a member of the American Academy of Actuaries; P.A. 99-145 amended Subsec. (b) to substitute “subsection (e) of section 38a-363” for “subsection (g) of section 38a-363”, effective June 8, 1999; P.A. 01-174 deleted Subsec. (c)(3) re reports to the General Assembly concerning filed rates found to be a suspected violation of statutory requirements and standards, substituted references to Sec. 38a-696 for references to Sec. 38a-697, and made technical changes for purposes of gender neutrality; P.A. 09-74 made technical changes in Subsecs. (a) and (c), effective May 27, 2009; P.A. 10-5 made technical changes in Subsec. (b)(2), effective May 5, 2010; P.A. 10-7 amended Subsec. (b)(2) to make a technical change, increase arbitration award interest rate from 10% to 15% and specify that such interest rate is per year, effective January 1, 2011; P.A. 13-134 replaced “consumer” with “claimant” in Subsec. (b)(1) and (2).



Section 38a-10 - (Formerly Sec. 38-4c). Regulations on arbitration procedure.

The Insurance Commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of subsection (b) of section 38a-9. Copies of the regulations shall be provided to any person upon request.

(P.A. 88-326, S. 10.)

History: Sec. 38-4c transferred to Sec. 38a-10 in 1991; (Revisor’s note: In 1997 a reference to “Commissioner of Insurance” was changed editorially by the Revisors to “Insurance Commissioner” for consistency with customary statutory usage).



Section 38a-10a - Mediation program. Regulations.

(a)(1) The Insurance Department may establish a mediation program for any open claim for loss or damage to personal or real property that arises under an insured’s (A) personal risk insurance policy, as defined in section 38a-663, other than a private passenger nonfleet automobile insurance policy, (B) condominium association master policy under section 47-83, or (C) unit owners’ association property insurance policy under section 47-255, as a result of a catastrophic event for which the Governor has declared a state of emergency. Any company licensed to write the lines of insurance set forth in subparagraphs (A) to (C), inclusive, of this subdivision shall participate in the mediation program. For purposes of this section, “claim” means any dispute between an insured and such insured’s insurer arising from such catastrophic event in which the difference between the position of the parties for the actual cash value or the amount of loss is five thousand dollars or more, notwithstanding any applicable deductible, except that the parties may agree to mediate a dispute involving a lesser amount.

(2) This section shall not apply to any claim (A) made under a flood insurance policy issued by the National Flood Insurance Program, (B) for which coverage is in dispute, or (C) with respect to which coverage has been exhausted.

(b) The Insurance Commissioner shall designate an entity as the commissioner’s designee to carry out the mediations pursuant to this section. The insurer shall pay the mediation fee to the designated entity not later than ten business days after such insurer receives an invoice for such mediation from such entity. The insurer shall not be responsible for any costs incurred by an insured including, but not limited to, costs incurred for advisors, representatives, attorneys or public adjusters.

(c) The mediation shall be conducted in accordance with procedures established by the designated entity and approved by the commissioner. The commissioner shall not designate an entity as the commissioner’s designee unless:

(1) Such entity agrees (A) that the commissioner shall oversee the operational procedures of such entity with respect to the administration of the mediation program, (B) that the commissioner shall have access to all systems, databases and records related to the mediation program, and (C) to make reports to the commissioner in a form and manner prescribed by the commissioner;

(2) Such entity’s procedures require that (A) the parties agree, in writing, prior to the mediation that statements made during the mediation are confidential and will not be admitted into evidence in any civil action concerning the claim, except with respect to any proceeding or investigation of insurance fraud, (B) a settlement agreement reached in a mediation shall be transcribed into a written agreement, on a form approved by the commissioner, that is signed by the insured and a representative of the insurer with the authority to do so, and (C) a settlement agreement prepared during a mediation shall include a provision affording the insured a right to rescind the agreement within five business days after the date such agreement is reached, provided the insured has not cashed or deposited any check or draft disbursed to the insured for the disputed matters as a result of such agreement; and

(3) Such entity’s procedures provide that (A) the mediator may terminate a mediation session if the mediator determines that either the insured or the insurer’s representative is not participating in the mediation in good faith, or if even after good faith efforts, a settlement cannot be reached, (B) the designated entity may schedule additional mediation sessions if it believes the sessions may result in a settlement, (C) the designated entity may require the insurer to send a different representative to a rescheduled mediation session if the first representative has not participated in the mediation in good faith, and any fee for such other representative shall be paid by the insurer, and (D) the designated entity may reschedule a mediation session if the mediator determines that the insured is not participating in good faith, but only if the insured pays the entity’s fee for the mediation.

(d) An insured’s right to request mediation pursuant to this section shall not affect any other right the insured may have to redress the dispute after the completion of the mediation, including any remedies specified in the insurance policy or any right provided by law, unless a settlement agreement for the dispute has been entered into and the insured did not rescind such agreement as provided under subparagraph (C) of subdivision (2) of subsection (c) of this section.

(e) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section. Such regulations shall include, but not be limited to, (1) the form and manner of notification by the insurer to an insured of the right to mediation, (2) the forms and procedures for an insured or an insurer to request a mediation proceeding, and (3) the requirements for an insurer’s participation at the mediation hearing.

(P.A. 13-148, S. 1.)



Section 38a-11 - (Formerly Sec. 38-50). Fees to be paid commissioner.

(a) The commissioner shall demand and receive the following fees: (1) For the annual fee for each license issued to a domestic insurance company, two hundred dollars; (2) for receiving and filing annual reports of domestic insurance companies, fifty dollars; (3) for filing all documents prerequisite to the issuance of a license to an insurance company, two hundred twenty dollars, except that the fee for such filings by any health care center, as defined in section 38a-175, shall be one thousand three hundred fifty dollars; (4) for filing any additional paper required by law, thirty dollars; (5) for each certificate of valuation, organization, reciprocity or compliance, forty dollars; (6) for each certified copy of a license to a company, forty dollars; (7) for each certified copy of a report or certificate of condition of a company to be filed in any other state, forty dollars; (8) for amending a certificate of authority, two hundred dollars; (9) for each license issued to a rating organization, two hundred dollars. In addition, insurance companies shall pay any fees imposed under section 12-211; (10) a filing fee of fifty dollars for each initial application for a license made pursuant to section 38a-769; (11) with respect to insurance agents’ appointments: (A) A filing fee of fifty dollars for each request for any agent appointment, except that no filing fee shall be payable for a request for agent appointment by an insurance company domiciled in a state or foreign country which does not require any filing fee for a request for agent appointment for a Connecticut insurance company; (B) a fee of one hundred dollars for each appointment issued to an agent of a domestic insurance company or for each appointment continued; and (C) a fee of eighty dollars for each appointment issued to an agent of any other insurance company or for each appointment continued, except that (i) no fee shall be payable for an appointment issued to an agent of an insurance company domiciled in a state or foreign country which does not require any fee for an appointment issued to an agent of a Connecticut insurance company, and (ii) the fee shall be twenty dollars for each appointment issued or continued to an agent of an insurance company domiciled in a state or foreign country with a premium tax rate below Connecticut’s premium tax rate; (12) with respect to insurance producers: (A) An examination fee of fifteen dollars for each examination taken, except when a testing service is used, the testing service shall pay a fee of fifteen dollars to the commissioner for each examination taken by an applicant; (B) a fee of eighty dollars for each license issued; (C) a fee of eighty dollars per year, or any portion thereof, for each license renewed; and (D) a fee of eighty dollars for any license renewed under the transitional process established in section 38a-784; (13) with respect to public adjusters: (A) An examination fee of fifteen dollars for each examination taken, except when a testing service is used, the testing service shall pay a fee of fifteen dollars to the commissioner for each examination taken by an applicant; and (B) a fee of two hundred fifty dollars for each license issued or renewed; (14) with respect to casualty adjusters: (A) An examination fee of twenty dollars for each examination taken, except when a testing service is used, the testing service shall pay a fee of twenty dollars to the commissioner for each examination taken by an applicant; (B) a fee of eighty dollars for each license issued or renewed; and (C) the expense of any examination administered outside the state shall be the responsibility of the entity making the request and such entity shall pay to the commissioner two hundred dollars for such examination and the actual traveling expenses of the examination administrator to administer such examination; (15) with respect to motor vehicle physical damage appraisers: (A) An examination fee of eighty dollars for each examination taken, except when a testing service is used, the testing service shall pay a fee of eighty dollars to the commissioner for each examination taken by an applicant; (B) a fee of eighty dollars for each license issued or renewed; and (C) the expense of any examination administered outside the state shall be the responsibility of the entity making the request and such entity shall pay to the commissioner two hundred dollars for such examination and the actual traveling expenses of the examination administrator to administer such examination; (16) with respect to certified insurance consultants: (A) An examination fee of twenty-six dollars for each examination taken, except when a testing service is used, the testing service shall pay a fee of twenty-six dollars to the commissioner for each examination taken by an applicant; (B) a fee of two hundred fifty dollars for each license issued; and (C) a fee of two hundred fifty dollars for each license renewed; (17) with respect to surplus lines brokers: (A) An examination fee of twenty dollars for each examination taken, except when a testing service is used, the testing service shall pay a fee of twenty dollars to the commissioner for each examination taken by an applicant; and (B) a fee of six hundred twenty-five dollars for each license issued or renewed; (18) with respect to fraternal agents, a fee of eighty dollars for each license issued or renewed; (19) a fee of twenty-six dollars for each license certificate requested, whether or not a license has been issued; (20) with respect to domestic and foreign benefit societies shall pay: (A) For service of process, fifty dollars for each person or insurer to be served; (B) for filing a certified copy of its charter or articles of association, fifteen dollars; (C) for filing the annual report, twenty dollars; and (D) for filing any additional paper required by law, fifteen dollars; (21) with respect to foreign benefit societies: (A) For each certificate of organization or compliance, fifteen dollars; (B) for each certified copy of permit, fifteen dollars; and (C) for each copy of a report or certificate of condition of a society to be filed in any other state, fifteen dollars; (22) with respect to reinsurance intermediaries, a fee of six hundred twenty-five dollars for each license issued or renewed; (23) with respect to life settlement providers: (A) A filing fee of twenty-six dollars for each initial application for a license made pursuant to section 38a-465a; and (B) a fee of forty dollars for each license issued or renewed; (24) with respect to life settlement brokers: (A) A filing fee of twenty-six dollars for each initial application for a license made pursuant to section 38a-465a; and (B) a fee of forty dollars for each license issued or renewed; (25) with respect to preferred provider networks, a fee of two thousand seven hundred fifty dollars for each license issued or renewed; (26) with respect to rental companies, as defined in section 38a-799, a fee of eighty dollars for each permit issued or renewed; (27) with respect to medical discount plan organizations licensed under section 38a-479rr, a fee of six hundred twenty-five dollars for each license issued or renewed; (28) with respect to pharmacy benefits managers, an application fee of one hundred dollars for each registration issued or renewed; (29) with respect to captive insurance companies, as defined in section 38a-91aa, a fee of three hundred seventy-five dollars for each license issued or renewed; (30) with respect to each duplicate license issued a fee of fifty dollars for each license issued; (31) with respect to surety bail bond agents, as defined in section 38a-660, (A) a filing fee of one hundred fifty dollars for each initial application for a license, and (B) a fee of one hundred dollars for each license issued or renewed; and (32) with respect to third-party administrators, as defined in section 38a-720, (A) a fee of five hundred dollars for each license issued, (B) a fee of three hundred fifty dollars for each license renewed, and (C) a fee of one hundred dollars for each annual report filed pursuant to section 38a-720l.

(b) If any state imposes fees upon domestic fraternal benefit societies greater than are fixed by this section or sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, or 38a-800, the commissioner shall collect from each fraternal benefit society incorporated by or organized under the laws of such other state and admitted to transact business in this state, the same fees as are imposed upon similar domestic societies and organizations by such other state. The expense of any examination or inquiry made outside the state shall be borne by the society so examined.

(c) Each unauthorized insurer declared to be an eligible surplus lines insurer shall pay to the Insurance Commissioner, on or before May first of each year, an annual fee of one hundred twenty-six dollars in order to remain on the list of eligible surplus lines insurers.

(d) For service of process on the commissioner, the commissioner shall demand and receive a fee of fifty dollars for each person or insurer to be served. The commissioner shall also collect, for each hospital or ambulance lien filed, fifty dollars, and for each small claims notice filed, fifteen dollars, each of which shall be paid by the plaintiff at the time of service, the same to be recovered by him as part of the taxable costs if he prevails in the suit.

(e) Each insurance company depositing any security with the Treasurer pursuant to section 38a-83 shall pay to the commissioner three hundred fifteen dollars, annually. In case of an examination or appraisal made outside the office of the Treasurer, and in such case the company in whose behalf such examination or appraisal has been made shall pay to the commissioner two hundred dollars for such examination and the actual traveling expenses of the officer making such examination or appraisal.

(1949 Rev., S. 6062, 6071, 6088; 1959, P.A. 514, S. 2; 1961, P.A. 18, S. 1; February, 1965, P.A. 196, S. 1; 1969, P.A. 497; P.A. 81-314, S. 3, 4; P.A. 82-96, S. 7, 8; P.A. 84-253; P.A. 87-221; P.A. 89-251, S. 179, 203; P.A. 90-243, S. 17; P.A. 91-29, S. 1, 8; 91-68, S. 1; P.A. 93-239, S. 1, 30; P.A. 94-160, S. 1, 24; P.A. 95-136, S. 2, 3, 8; P.A. 97-202, S. 3, 18; P.A. 99-127, S. 2, 3; P.A. 03-152, S. 10; 03-169, S. 9; P.A. 05-25, S. 1; 05-237, S. 3; 05-266, S. 2; P.A. 07-200, S. 9; P.A. 08-127, S. 18; 08-175, S. 19; June Sp. Sess. P.A. 09-3, S. 384; Sept. Sp. Sess. P.A. 09-8, S. 30; P.A. 11-45, S. 15; 11-58, S. 36.)

History: 1959 act increased fees; 1961 act added provision re amending certificate of authority; 1965 act imposed $2 fee for agents of nondomestic insurance companies except where other state or country requires no fee for issuing license to agent of Connecticut company; 1969 act raised fee for agents of domestic companies from $3 to $5, raised fee for insurance brokers from $20 to $35, for public adjusters from $20 to $50 and for certificate from $2 to $10; P.A. 81-314 doubled the fees for insurance agents’ licenses, effective May 1, 1982; P.A. 82-96 doubled license fees for an insurance broker and public adjuster to reflect change from annual to biennial renewals for such licensees; P.A. 84-253 provided that the commissioner shall charge a fee of $10 for each license certification requested, whether issued or not; P.A. 87-221 increased the fee for the filing by health care centers of all documents prerequisite to the issuance of a license from $35 to $1,000; P.A. 89-251 increased the fees; P.A. 90-243 divided the section into Subsecs. (a) to (e), inclusive, and revised fee schedule for agents of a domestic insurance company, insurance agents and public adjusters, added fee schedule for casualty adjusters, motor vehicle physical damage appraisers, certified insurance consultants, surplus lines brokers, insurance administrators, fraternal agents and domestic and foreign benefit societies and added provisions re service of process; Sec. 38-50 transferred to Sec. 38a-11 in 1991; P.A. 91-29 deleted former Subsec. (a)(18) re the examination fee and license fee for insurance administrators, renumbering remaining Subdivs. accordingly; P.A. 91-68 amended Subsec. (e) to increase the deposit payment from $150 annually to $250 annually and to increase the examination and appraisal payment from $10 to $100; P.A. 93-239 added Subsec. (a)(22) re license for reinsurance intermediary, effective June 28, 1993; P.A. 94-160 amended Subsec. (a)(11) by substituting “appointments” for “license”, substituting provision re $25 filing fee for provision re examination fee and increasing the fee to $20 from $5 for each appointment issued to an agent of any other insurance company or for each appointment continued, replaced Subsec. (a)(12) re fees for insurance brokers with new provision re insurance producers, added a new Subpara. (C) in Subdivs. (14) and (15) re the expense of any examination administered outside the state, and added Subsec. (a)(23) re fee for duplicate licensing, effective January 1, 1996; P.A. 95-136 amended Subsec. (a)(18) to require a fee of $40 for each fraternal agent license issued and Subsec. (a)(19) to lower fee from $30 to $13 for each license certificate request and added Subsec.(a)(23) re fee for duplicate licensing, (in effect changing its effective date from January 1, 1996) effective June 7, 1995, and further amended Subsec. (a) to make technical changes, effective January 1, 1996; P.A. 97-202 inserted new Subdivs. (23) and (24) re viatical settlement providers and viatical settlement brokers, respectively, renumbering former Subdiv. (23) as Subdiv. (25), effective January 1, 1998; P.A. 99-127 amended Subsec. (a) to insert new Subdiv. (25) re rental companies, and to redesignate former Subdiv. (25) as (26), effective June 8, 1999; P.A. 03-152 amended Subsec. (a)(1) to substitute “For the annual fee” for “For annual fee”, inserted new Subdiv. (25) re fees for viatical settlement investment agents, and redesignated existing Subdivs. (25) and (26) as Subdivs. (26) and (27); P.A. 03-169 amended Subsec. (a)(1) to substitute “For the annual fee” for “For annual fee”, inserted new Subdiv. (25) re preferred provider networks, redesignated by the Revisors as Subdiv. (26) pursuant to P.A. 03-152, and redesignated existing Subdivs. (25) and (26) as Subdivs. (27) and (28); P.A. 05-25 amended Subsec. (a)(11)(A) to provide that no filing fee shall be payable for a request for agent appointment by an insurer domiciled in a state or foreign country with no such filing fee for a Connecticut company; P.A. 05-237 inserted new Subsec. (a)(28) re medical discount plan organizations and redesignated existing Subsec. (a)(28) as Subsec. (a)(29), effective January 1, 2006; P.A. 05-266 amended Subsec. (a)(12)(C) to insert “per year, or any portion thereof” and added Subsec. (a)(12)(D) re transitional licenses under Sec. 38a-784, effective January 1, 2006; P.A. 07-200 inserted new Subsec. (a)(29) re pharmacy benefits managers and redesignated existing Subsec. (a)(29) as Subsec. (a)(30), effective January 1, 2008; P.A. 08-127 amended Subsec. (a) by adding provision, codified by the Revisors as new Subdiv. (29), re captive insurance companies and making conforming changes, effective January 1, 2009; P.A. 08-175 amended Subsec. (a) by substituting “life settlement” for “viatical settlement” in Subdivs. (23) and (24), deleting former Subdiv. (25) re viatical settlement investment agents, and making conforming changes; June Sp. Sess. P.A. 09-3 increased fees; Sept. Sp. Sess. P.A. 09-8 amended Subsec. (a)(11) by increasing fee in Subpara. (B) from $80 to $100 and, in Subpara. (C), designating existing exception as clause (i) and adding clause (ii) re fee for agents from states with lower premium tax rates, effective October 5, 2009, and applicable to appointments issued or continued on or after October 1, 2009; P.A. 11-45 amended Subsec. (a) to make a technical change in Subdiv. (22) and add Subdiv. (31) re fees for initial application, license issuance and license renewal for surety bail bond agents; P.A. 11-58 amended Subsec. (a) to add provision, codified by the Revisors as Subdiv. (32), re fees for license issuance, license renewal and annual report filing for third-party administrators.

See Sec. 19a-7j re assessment of health and welfare fee on domestic insurers and health care centers doing health insurance business in state.

See Sec. 38a-51 re assessment of costs of examination and valuation.

Cited. 121 C. 311.



Section 38a-12 - (Formerly Sec. 38-5). Annual reports.

(a) The commissioner shall, annually, submit to the Governor a report of the commissioner’s official acts and of the condition of all insurance companies doing business in this state, with a condensed statement of their reports made to the commissioner or accepted by the commissioner, together with an abstract of all accounts rendered to any court by any receiver of a domestic insurance company, a statement of the fees received by the commissioner and paid by the commissioner to the Treasurer and such other facts as are required by law.

(b) On or before January 15, 2001, and annually thereafter, the commissioner shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to insurance a report, in accordance with the provisions of section 11-4a, detailing all the information the commissioner received during the past year pursuant to sections 29-311, 31-290d, 38a-356 and 53-445.

(1949 Rev., S. 6030; P.A. 00-211, S. 3; P.A. 09-74, S. 3.)

History: Sec. 38-5 transferred to Sec. 38a-12 in 1991; P.A. 00-211 designated existing provisions as Subsec. (a) and made provisions gender neutral, and added new Subsec. (b) re annual reports to the insurance committee of the General Assembly re information received pursuant to Secs. 29-311, 31-290d, 38a-356 and 53-445; P.A. 09-74 made a technical change in Subsec. (b), effective May 27, 2009.

See Sec. 4-60 re annual reports of budgeted agencies.



Section 38a-13 - (Formerly Sec. 38-13). Annual report to state names of companies.

The commissioner shall, in his annual report to the Governor, state the names of the companies so taken possession of, whether the same have resumed business or have been liquidated, and such other facts as shall acquaint the policyholders, creditors, stockholders and public with his proceedings relating thereto; and, to that end, any special deputy in charge of any such company shall file, annually, with the commissioner, a report of the affairs of such company.

(1949 Rev., S. 6039.)

History: Sec. 38-13 transferred to Sec. 38a-13 in 1991.



Section 38a-14 - (Formerly Sec. 38-7). Examination of affairs of insurance companies, corporations, associations or health care centers collecting underwriting data. Costs.

(a) The commissioner shall, as often as the commissioner deems it expedient, examine into the affairs of any insurance company or health care center doing business in this state, any corporation or association collecting data utilized by any such insurance company in the underwriting of insurance policies and any corporation organized under any law of this state or having an office in this state, which corporation is engaged in, or claiming or advertising that it is engaged in, organizing or receiving subscriptions for or disposing of stock of, or in any manner aiding or taking part in the formation or business of, an insurance company or companies, or that is holding the capital stock of one or more insurance corporations for the purpose of controlling the management thereof, as voting trustees or otherwise.

(b) In scheduling and determining the nature, scope and frequency of the examinations, the commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants and such other criteria as set forth in the examiners’ handbook adopted by the National Association of Insurance Commissioners and in effect at the time the commissioner exercises discretion under this section.

(c) (1) To carry out examinations under this section, the commissioner may appoint one or more competent persons as examiners, who shall not be officers of, connected with or interested in any insurance company, other than as policyholders. The commissioner may engage the services of attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals and specialists as examiners to assist the commissioner in conducting the examinations under this section, the cost of which shall be borne by the company that is the subject of the examination.

(2) In conducting the examination, the commissioner, the commissioner’s actuary or any examiner authorized by the commissioner may examine, under oath, the officers and agents of such a company, health care center, corporation or association and all persons deemed to have material information regarding the company’s, health care center’s, corporation’s or association’s property or business. Each such company, health care center, corporation or association, or its officers and agents, shall produce the books and papers in its or their possession, relating to its business or affairs, and any other person may be required to produce any book or paper in such person’s custody that is deemed to be relevant to such examination, for inspection by the commissioner, the commissioner’s actuary or examiners. The officers and agents of the company, health care center, corporation or association shall facilitate the examination and aid the examiners in making the same so far as it is in their power to do so. The refusal of any company, by its officers, directors, employees or agents, to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension of, refusal of or nonrenewal of any license or authority held by the company to engage in an insurance or other business subject to the commissioner’s jurisdiction. Any such proceedings for suspension, revocation or refusal of any license or authority shall be conducted pursuant to subsection (c) of section 38a-41.

(3) In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the examiners’ handbook adopted by the National Association of Insurance Commissioners. The commissioner may also adopt such other guidelines or procedures as the commissioner may deem appropriate.

(d) In lieu of an examination under this section of any foreign or alien insurer licensed in this state, the commissioner may accept an examination report on such insurer prepared by the insurance department for the company’s state of domicile or port-of-entry state if (1) such state’s insurance department was, at the time of the examination, accredited under the National Association of Insurance Commissioners’ financial regulation standards and accreditation program, or (2) the examination is performed under the supervision of an accredited insurance department or with the participation of one or more examiners who are employed by such an accredited state insurance department and who, after a review of the examination workpapers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

(e) (1) Nothing contained in this section shall be construed to limit the commissioner’s authority to terminate or suspend any examination in order to pursue legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(2) Nothing contained in this section shall be construed to limit the commissioner’s authority in such legal or regulatory action to use and, if appropriate, to make public any final or preliminary examination report, any examiner or company workpapers or other documents, or any other information discovered or developed during the course of any examination.

(3) Not later than sixty days following completion of the examination, the examiner in charge shall file, under oath, with the Insurance Department a verified written report of examination. Upon receipt of the verified report, the Insurance Department shall transmit the report to the entity examined, together with a notice that shall afford the entity examined a reasonable opportunity, not to exceed thirty days, to make a written submission or rebuttal with respect to any matters contained in the examination report. Not later than thirty days after the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner’s workpapers and enter an order: (A) Adopting the examination report as filed or with modification or corrections. If the examination report reveals that the entity is operating in violation of any law, regulation or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure such violation; (B) rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling pursuant to this subdivision; or (C) calling for an investigatory hearing with not less than twenty days’ notice to the company for purposes of obtaining additional documentation, data, information and testimony.

(f) (1) All orders entered pursuant to subdivision (3) of subsection (e) of this section shall be accompanied by findings and conclusions resulting from the commissioner’s consideration and review of the examination report, relevant examiner workpapers and any written submissions or rebuttals. The findings and conclusions that form the basis of any such order of the commissioner shall be subject to review as provided in section 38a-19.

(2) Any investigatory hearing conducted under subparagraph (C) of subdivision (3) of subsection (e) of this section by the commissioner or the commissioner’s authorized representative, shall be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies or disputed issues apparent (A) upon the filed examination report, (B) raised by or as a result of the commissioner’s review of relevant workpapers, or (C) by the written submission or rebuttal of the company. Not later than twenty days after the conclusion of any such hearing, the commissioner shall enter an order pursuant to subparagraph (A) of subdivision (3) of subsection (e) of this section. The commissioner shall not appoint an examiner as an authorized representative to conduct the hearing. The hearing shall proceed expeditiously with discovery by the entity limited to the examiner’s workpapers that tend to substantiate any assertions set forth in any written submission or rebuttal. The commissioner or the commissioner’s authorized representative may issue subpoenas for the attendance of any witnesses or the production of any documents deemed relevant to the investigation, whether under the control of the department, the entity or other persons. The documents produced shall be included in the record and testimony taken by the commissioner or the commissioner’s authorized representative shall be under oath and preserved for the record. Nothing contained in this section shall require the department to disclose any information or records that would indicate or show the existence or content of any investigation or activity of a criminal justice agency. The hearing shall proceed with the commissioner or the commissioner’s authorized representative posing questions to the persons subpoenaed. Thereafter, the entity and the Insurance Department may present testimony relevant to the investigation. Cross-examination shall be conducted only by the commissioner or the commissioner’s authorized representative. The entity and the Insurance Department shall be permitted to make closing statements and may be represented by counsel of their choice.

(g) The commissioner may, if the commissioner deems it in the public interest, publish any such report, or the result of any such examination contained therein, in one or more newspapers of the state.

(h) The commissioner shall, at least once in every five years, visit and examine the affairs of each domestic insurance company, health care center, domestic fraternal benefit society, and foreign and alien insurance company doing business in this state. Notwithstanding subdivision (1) of subsection (c) of this section, no domestic insurance company or other domestic entity subject to examination under this section shall pay as costs associated with the examination the salaries, fringe benefits, traveling and maintenance expenses of examining personnel of the Insurance Department engaged in such examination if such domestic company or entity is otherwise liable to assessment levied under section 38a-47, except that a domestic insurance company or other domestic entity shall pay the traveling and maintenance expenses of examining personnel of the Insurance Department when such company or entity is examined outside the state.

(i) Nothing contained in this section shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, to the Insurance Department of this or any other state or country, or to law enforcement officials of this or any other state or to any agency of the federal government at any time, so long as such agency or office receiving the report or matters relating thereto agrees, in writing, to hold such report and matters relating thereto confidential.

(j) All workpapers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this section shall be given confidential treatment, shall not be subject to subpoena and shall not be made public by the commissioner or any other person, except to the extent provided in subsection (i) of this section. The commissioner may grant access to such workpapers, recorded information, documents and copies thereof to the National Association of Insurance Commissioners, provided said association agrees, in writing, to hold such workpapers, recorded information, documents and copies thereof confidential.

(k) (1) The commissioner may from time to time engage, on an individual basis, the services of qualified actuaries, certified public accountants or other similar individuals who are independently practicing their professions, even though said persons may from time to time be similarly employed or retained by persons subject to examination under this section.

(2) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner’s authorized representatives or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this section.

(3) No cause of action shall arise, nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner’s authorized representative examiner pursuant to an examination made under this section, if such act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

(4) This section shall not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subdivision (2) of this subsection.

(5) A person identified in subdivision (2) of this subsection shall be entitled to an award of attorney’s fees and costs if such person is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this section and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is “substantially justified” if it had a reasonable basis in law or fact at the time that it was initiated.

(1949 Rev., S. 6032; 1953, S. 2784d; P.A. 77-215; P.A. 81-101, S. 6; P.A. 90-243, S. 3; P.A. 92-112, S. 2; P.A. 93-239, S. 16; P.A. 96-227, S. 2; P.A. 09-74, S. 4–6; P.A. 13-134, S. 3.)

History: P.A. 77-215 authorized examination of affairs of corporations and associations “collecting data utilized by any such insurance company in the underwriting of insurance policies” and amended provisions accordingly; P.A. 81-101 deleted exception to five-year examinations for domestic fraternal benefit societies which formerly were examined once every three years; P.A. 90-243 applied provisions to health care centers, divided sections into Subsecs. and added Subsec. (e) re commissioner’s power to hire independent actuaries and repayment of examination expenses; Sec. 38-7 transferred to Sec. 38a-14 in 1991; P.A. 92-112 deleted former Subsecs. (c) and (e) re examiner’s report and re use of independent contractors and payment of costs by entity being examined, added new Subsec. (b) re the scheduling, nature, scope and frequency of examinations, relettered old Subsec. (b) as (c) and divided it into Subdiv. (1) allowing the commissioner to engage the services of various professionals to assist him in conducting the examinations and requiring insurers to bear the expense of such services and Subdiv. (2) re sanctions of nonrenewal or suspension of license for refusal to submit to examination or to comply with reasonable requests of the examiners within the commissioner’s discretion, added new Subsec. (d) re acceptable substitutes for an examination report for any foreign or alien insurers, added new Subsec. (e) re the commissioner’s authority to review, accept or reject any examination or to terminate or suspend the examination of an insurer to pursue legal or regulatory action and to use any facts or conclusions made from the examination as prima facie evidence in a legal or regulatory action, added new Subsec. (f) re hearings and orders of the commissioner concerning his evaluations, conclusions and findings in assessing the examination report, created new Subsec. (g), with language taken from the former Subsec. (c) re publication of report of examination of an insurer, relettered former Subsec. (d) as (h), added new Subsec. (i), allowing the commissioner to disclose to any local, state, or federal government or to any law enforcement officials the contents of any examination report or preliminary examination report provided the agency agrees in writing to hold it confidential, added new Subsec. (j) making all workpapers and recorded information confidential, not subject to subpoena and not accessible to the public and added Subsec. (k) allowing the employment of various professionals who may independently practice their profession by being employed by an organization subject to examination, providing that no liability or cause of action may arise against the commissioner or his representatives if conduct or statements made were in good faith and without fraudulent intent and allowing any party found to be harmed by the disclosure of the commissioner or his representatives an award of attorney’s fees and cost, if he is the prevailing party in a civil cause of action for libel, slander or relevant tort; P.A. 93-239 added Subsec. (c)(3) re procedures followed when conducting an examination, added new Subsec. (e)(2) re commissioner’s authority to make the results of an examination public, renumbering the existing Subdiv. (2) accordingly, made technical corrections to internal references in Subsec. (f) and amended Subsec. (h) to delete the commissioner’s option to accept the official report of an alien or foreign insurer in lieu of an examination of his own; P.A. 96-227 amended Subsec. (h) to revise provisions re domestic insurers’ examination costs; P.A. 09-74 made technical changes in Subsecs. (e)(3), (f)(2) and (k)(5), effective May 27, 2009; P.A. 13-134 made technical changes.



Section 38a-14a - Examination of the financial condition of insurance companies.

(a) With regard to any insurance company registered under section 38a-135, subject to the limitation contained in this section and in addition to the powers that the Insurance Commissioner has under sections 38a-14 and 38a-15 relating to the examination of insurance companies, the commissioner shall have the power to:

(1) Examine such company or its affiliates to ascertain the financial condition of the company, including the enterprise risk of such company by (A) the company’s ultimate controlling person, (B) any member or combination of members within its insurance holding company system, or (C) its insurance holding company system on a consolidated basis; and

(2) (A) Order such company to produce such records, books or other information in the possession of the insurance company or its affiliates as are reasonably necessary to determine compliance with sections 38a-129 to 38a-140, inclusive. In the event such insurance company fails to comply with such order, the commissioner shall have the power to examine any such affiliate to obtain such information.

(B) The commissioner may order the registered insurance company to produce records, books or other information not in its possession if the company can obtain access to such records, books or other information pursuant to a contractual agreement, a statutory obligation or other method. If the insurance company cannot obtain access to such records, books or other information, the company shall provide to the commissioner a detailed explanation of the reason the company cannot obtain the requested records, books or other information, and the identity of the holder of such records, books or other information. If the commissioner deems the explanation to be without merit, the delay in producing the requested records, books or other information under this subparagraph shall be grounds for administrative action in accordance with subsection (c) of section 38a-41.

(b) The commissioner may engage the services of attorneys, actuaries, accountants and other experts not otherwise a part of the commissioner’s staff, at the registered insurance company’s expense, as shall be reasonably necessary to assist in the conduct of the examination under subsection (a) of this section. All persons so engaged shall be under the direction and control of the commissioner and shall act in a purely advisory capacity.

(c) Each registered insurance company producing for examination records, books and papers pursuant to subsection (a) of this section shall be liable for and shall pay the expense of such examination in accordance with sections 38a-14 and 38a-15.

(P.A. 92-112, S. 21, 35; P.A. 12-103, S. 11.)

History: P.A. 12-103 amended Subsec. (a) to redesignate requirement for insurance company to produce records, books or other information pursuant to an examination as Subdiv. (2)(A), add Subdiv. (1) authorizing commissioner to examine company or affiliates re financial condition, delete “ascertain the financial condition of such insurance company or to” in redesignated Subdiv. (2)(A), add Subdiv. (2)(B) authorizing commissioner to order production of records, books or other information not in company’s possession and make technical changes.



Section 38a-15 - Market conduct examinations.

(a) The commissioner shall, as often as the commissioner deems it expedient, undertake a market conduct examination of the affairs of any insurance company, health care center, third-party administrator, as defined in section 38a-720, or fraternal benefit society doing business in this state.

(b) To carry out the examinations under this section, the commissioner may appoint, as market conduct examiners, one or more competent persons, not officers or connected with or interested in any insurance company, health care center or fraternal benefit society, other than as a policyholder. In conducting the examination, the commissioner, the commissioner’s actuary or any examiner authorized by the commissioner may examine, under oath, the officers and agents of such an insurance company, health care center or fraternal benefit society and all persons deemed to have material information regarding the company’s, center’s or society’s property or business. Each such company, center or society, its officers and agents, shall produce the books and papers, in its or their possession, relating to its business or affairs, and any other person may be required to produce any book or paper, in his custody, deemed to be relevant to the examination, for the inspection of the commissioner, his actuary or examiners, when required. The officers and agents of the company, center or association shall facilitate the examination and aid the examiners in making the same so far as it is in their power to do so.

(c) Each market conduct examiner shall make a full and true report of each market conduct examination made by such examiner, which shall comprise only facts appearing upon the books, papers, records or documents of the examined company, center or society or ascertained from the sworn testimony of its officers or agents or of other persons examined under oath concerning its affairs. The examiner’s report shall be presumptive evidence of the facts therein stated in any action or proceeding in the name of the state against the company, center or society, its officers or agents. The commissioner shall grant a hearing to the company, center or society examined, before filing any such report, and may withhold any such report from public inspection for such time as the commissioner deems proper. The commissioner may, if he deems it in the public interest, publish any such report, or the result of any such examination contained therein, in one or more newspapers of the state.

(d) All the expense of any examination made under the authority of this section, other than examinations of domestic insurance companies, shall be paid by the company, center or society examined, and domestic insurance companies and other domestic entities examined outside the state shall pay the traveling and maintenance expenses of examiners.

(P.A. 90-243, S. 4; P.A. 11-58, S. 35; P.A. 12-145, S. 1.)

History: P.A. 11-58 amended Subsec. (a) to add third-party administrator to list of persons of which commissioner may undertake market conduct examinations and to make technical changes; P.A. 12-145 made technical changes in Subsecs. (b) and (c), effective June 15, 2012.

See Sec. 38a-323(g) re market conduct examinations and insurer’s good faith effort re personal and commercial risk policy billing practices.



Section 38a-16 - (Formerly Sec. 38-7a). Investigations and hearings by Insurance Commissioner. Subpoenas. Injunctive relief.

(a) The Insurance Commissioner or the commissioner’s authorized representative may, as often as the commissioner deems necessary, conduct investigations and hearings in aid of any investigation on any matter under the provisions of this title. Pursuant to any such investigation or hearing, the commissioner or the commissioner’s authorized representative may issue subpoenas, administer oaths, compel testimony, order the production of books, records, papers and documents, and examine books and records. If any person refuses to allow the examination of books and records, to appear, to testify or to produce any book, record, paper or document when so ordered, a judge of the Superior Court, upon application of the commissioner or the commissioner’s authorized representative, may make such order as may be appropriate to aid in the enforcement of this section.

(b) The Attorney General, at the request of the commissioner, is authorized to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining any person from violating any provision of this title.

(P.A. 86-95, S. 2, 3; P.A. 09-74, S. 7.)

History: Sec. 38-7a transferred to Sec. 38a-16 in 1991; P.A. 09-74 made technical changes in Subsec. (a), effective May 27, 2009.



Section 38a-17 - (Formerly Sec. 38-8). Authority of commissioner when business is being conducted improperly.

If, in the opinion of the commissioner, any insurance company, fraternal benefit society, health care center or residual market mechanism is doing business in an illegal or improper manner or is failing to adjust and pay losses and obligations when they become due, except claims to which, in the judgment of the commissioner there is a substantial defense, the commissioner may order it to discontinue such illegal or improper method of doing business and may order it to adjust and pay its losses and obligations as they become due.

(1949 Rev., S. 6031; P.A. 92-60 S. 1; P.A. 09-74, S. 8.)

History: Sec. 38-8 transferred to Sec. 38a-17 in 1991; P.A. 92-60 applied provisions of section to fraternal benefit societies, health care centers and residual market mechanisms; P.A. 09-74 made technical changes, effective May 27, 2009.

Commissioner may inquire into reasons why company denies liability on policy. 86 C. 556.



Section 38a-18 - (Formerly Sec. 38-9). Application by commissioner to act as receiver.

(a) Whenever any domestic insurance company or corporation under the supervision of the commissioner: (1) Is insolvent; (2) has refused to submit its books, papers, accounts or affairs to the reasonable inspection of the commissioner, his actuary or examiner; (3) has permitted its capital to fall below the limits specified in either section 38a-72 or its charter, has failed to restore any deficiency within the time prescribed by subsection (d) of section 38a-71, or has failed to observe any other order of the commissioner authorized by statute; (4) has, by contract of reinsurance or otherwise, transferred or attempted to transfer substantially its entire property or business, or entered into any transaction the effect of which is to merge substantially its entire property or business in the property or business of any other company, corporation or association, without having first obtained the written approval of the commissioner; (5) is found, after an examination, to be in such condition that its further transaction of business will be hazardous to its policyholders or to its creditors or to the public; (6) has wilfully violated its charter or any law of the state; (7) whenever any officer or director of such company has refused to be examined under oath concerning its affairs; or (8) if such company is organized under the laws relating to assessment companies, its condition is found, after examination, to be such that it could not meet the lawful requirements for incorporation and authorization, the commissioner may, the Attorney General representing him, apply to the superior court or any judge thereof for the judicial district in which the principal office of such company is located, for an order directing such company to show cause why the commissioner should not take possession of its property and conduct its business, and for such other relief as the nature of the case and the interests of its policyholders, creditors and stockholders or the public may require.

(b) Whenever it appears to the commissioner that any of the conditions set forth in subsection (a) of this section exists or that irreparable loss and injury to the property or business of any insurance company has occurred or may occur unless the commissioner so acts immediately, the commissioner, without notice and before applying to the court for any order, forthwith shall take possession of the property, business, books, records and accounts of such company, and of the offices and premises occupied by it for the transaction of its business, and retain possession subject to the order of the court. Any person having possession of, and refusing to deliver, any of the books, records or assets of a company against whom a seizure order has been issued by the commissioner shall be fined not more than one thousand dollars, or imprisoned not more than one year, or both.

(c) Whenever the commissioner makes any seizure as provided in subsection (b) of this section, the chief of police for the town or municipality in which the principal office of the company is located, and the Commissioner of Emergency Services and Public Protection, shall, on demand of the commissioner, furnish him with such patrolmen, troopers or officers as may be necessary in enforcing or effecting any such seizure. Not more than fifteen days after making any seizure, the commissioner shall institute a proceeding under subsection (a) of this section, returnable not less than twelve or more than thirty days after the service thereof.

(1949 Rev., S. 6035; 1957, P.A. 448, S. 44; 1967, P.A. 518; 1971, P.A. 179, S. 24; P.A. 77-614, S. 486, 610; P.A. 78-280, S. 2, 127; P.A. 90-243, S. 5; P.A. 00-99, S. 83, 154; P.A. 09-74, S. 9; P.A. 11-51, S. 134.)

History: 1967 act made previous provisions Subsec. (a), replacing former alphabetic Subdiv. indicators with numeric indicators and rephrasing provision re failure to observe commissioner’s orders to make good deficiencies, etc., and added Subsecs. (b) to (f); 1971 act amended Subsec. (c) to require institution of proceeding within 15 days after seizure rather than “immediately” and “returnable not less than twelve or more than thirty days after the service thereof” rather than “in no case more than thirty days after such seizure, or the next return day but one, whichever shall be sooner”; P.A. 77-614 replaced commissioner of state police with commissioner of public safety in Subsec. (c), effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county” in Subsec. (a); P.A. 90-243 deleted Subsecs. (d) to (f), inclusive, re the surplus and deficiency of a company in receivership; Sec. 38-9 transferred to Sec. 38a-18 in 1991; P.A. 00-99 deleted reference to sheriff of the county and deputy sheriffs in Subsec. (c), effective December 1, 2000; P.A. 09-74 made technical changes in Subsec. (a), effective May 27, 2009; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011.

It is no defense to an application by insurance commissioner for a receiver that another company has assumed all the liabilities. 45 C. 381. Statute vests the commissioner with a wide range of discretion, with the exercise of which the courts will not interfere. 60 C. 460. Exclusive right of commissioner to apply for receiver where company is acting illegally. 80 C. 684. Cited. 128 C. 363.

Annotation to present section:

Subsec. (a):

Subdiv. (2) cited. 219 C. 384.



Section 38a-19 - (Formerly Sec. 38-349). Hearings on orders of commissioner. Appeals.

(a) Any person or insurer aggrieved by any order or decision of the commissioner made without a hearing may, not later than thirty days after notice of the order to the person or insurer, make written request to the commissioner for a hearing on the order or decision. The commissioner shall hear such party or parties not later than thirty days after receipt of such request and shall give not less than ten days’ written notice of the time and place of the hearing. Not later than forty-five days after such hearing, the commissioner shall affirm, reverse or modify his previous order or decision, specifying his reasons therefor. Pending such hearing and decision on such hearing the commissioner may suspend or postpone the effective date of his previous order or decision.

(b) Nothing contained in this section or sections 38a-363 to 38a-388, inclusive, shall require the observance at any hearing of formal rules of pleading or evidence.

(c) The provisions of this section shall not apply to an order or decision of the commissioner made pursuant to section 38a-591g.

(d) Any order or decision of the commissioner shall be subject to appeal therefrom in accordance with the provisions of section 4-183.

(1972, P.A. 273, S. 31; P.A. 76-436, S. 636, 681; P.A. 77-603, S. 121, 125; P.A. 92-60, S. 2; P.A. 98-98, S. 2; P.A. 06-54, S. 1; P.A. 07-113, S. 2; P.A. 11-58, S. 68.)

History: P.A. 76-436 replaced court of common pleas with superior court in Subsec. (c), effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions of Subsec. (c) with statement requiring that appeals be made in accordance with Sec. 4-183; Sec. 38-349 transferred to Sec. 38a-19 in 1991; P.A. 92-60 made technical changes in Subsec. (a) for statutory consistency; P.A. 98-98 amended Subsec. (a) to substitute “not later than” for “within” re days, to replace references to “thereon” and to substitute “order or decision” for “action”, added new Subsec. (c) to make section inapplicable to an order or decision made pursuant to Sec. 38a-478n, and redesignated existing Subsec. (c) as Subsec. (d); P.A. 06-54 amended Subsec. (a) to require commissioner to hold hearing not later than 30 days after receipt of request, in lieu of 20 days, to require commissioner to render decision not later than 45 days after hearing, in lieu of 15 days, and to make a technical change; P.A. 07-113 amended Subsec. (c) to make section inapplicable to order or decision made pursuant to Sec. 38a-477b; P.A. 11-58 amended Subsec. (c) to substitute reference to Secs. 38a-477b and 38a-478n with reference to Sec. 38a-591g, effective July 1, 2011.

Cited. 169 C. 267. Cited. 186 C. 507.



Section 38a-20 - (Formerly Sec. 38-17). Emergency regulations.

Whenever the Governor declares, by proclamation, bank and credit union holidays or periods of banking emergency, under section 36a-23, or whenever the Governor determines, and by proclamation declares, that the conditions in another state or in other states, affecting insurance companies located in Connecticut, create an emergency, the commissioner, with the approval of the Governor, during such period or periods may issue and enforce regulations for the management and operation of the insurance companies located or doing business within this state for the protection of the policyholders and stockholders of such companies, having special regard to the financial conditions resulting from such holiday and emergency periods.

(1949 Rev., S. 6043; 1969, P.A. 504, S. 22; P.A. 00-6, S. 4.)

History: 1969 act substituted reference to Sec. 36-28a for reference to Sec. 36-28, repealed by same act; Sec. 38-17 transferred to Sec. 38a-20 in 1991; P.A. 00-6 replaced “bank holiday” with “bank and credit union holidays”.



Section 38a-21 - Review and evaluation of mandated health benefits. Costs and assessments. Commissioner to contract with The University of Connecticut Center for Public Health and Health Policy. Report.

(a) As used in this section:

(1) “Commissioner” means the Insurance Commissioner.

(2) “Mandated health benefit” means an existing statutory obligation of, or proposed legislation that would require, an insurer, health care center, hospital service corporation, medical service corporation, fraternal benefit society or other entity that offers individual or group health insurance or medical or health care benefits plan in this state to: (A) Permit an insured or enrollee to obtain health care treatment or services from a particular type of health care provider; (B) offer or provide coverage for the screening, diagnosis or treatment of a particular disease or condition; or (C) offer or provide coverage for a particular type of health care treatment or service, or for medical equipment, medical supplies or drugs used in connection with a health care treatment or service. “Mandated health benefit” includes any proposed legislation to expand or repeal an existing statutory obligation relating to health insurance coverage or medical benefits.

(b) (1) There is established within the Insurance Department a health benefit review program for the review and evaluation of any mandated health benefit that is requested by the joint standing committee of the General Assembly having cognizance of matters relating to insurance. Such program shall be funded by the Insurance Fund established under section 38a-52a. The commissioner shall be authorized to make assessments in a manner consistent with the provisions of chapter 698 for the costs of carrying out the requirements of this section. Such assessments shall be in addition to any other taxes, fees and moneys otherwise payable to the state. The commissioner shall deposit all payments made under this section with the State Treasurer. The moneys deposited shall be credited to the Insurance Fund and shall be accounted for as expenses recovered from insurance companies. Such moneys shall be expended by the commissioner to carry out the provisions of this section and section 2 of public act 09-179*.

(2) The commissioner shall contract with The University of Connecticut Center for Public Health and Health Policy to conduct any mandated health benefit review requested pursuant to subsection (c) of this section. The director of said center may engage the services of an actuary, quality improvement clearinghouse, health policy research organization or any other independent expert, and may engage or consult with any dean, faculty or other personnel said director deems appropriate within The University of Connecticut schools and colleges, including, but not limited to, The University of Connecticut (A) School of Business, (B) School of Dental Medicine, (C) School of Law, (D) School of Medicine, and (E) School of Pharmacy.

(c) Not later than August first of each year, the joint standing committee of the General Assembly having cognizance of matters relating to insurance shall submit to the commissioner a list of any mandated health benefits for which said committee is requesting a review. Not later than January first of the succeeding year, the commissioner shall submit a report, in accordance with section 11-4a, of the findings of such review and the information set forth in subsection (d) of this section.

(d) The review report shall include at least the following, to the extent information is available:

(1) The social impact of mandating the benefit, including:

(A) The extent to which the treatment, service or equipment, supplies or drugs, as applicable, is utilized by a significant portion of the population;

(B) The extent to which the treatment, service or equipment, supplies or drugs, as applicable, is currently available to the population, including, but not limited to, coverage under Medicare, or through public programs administered by charities, public schools, the Department of Public Health, municipal health departments or health districts or the Department of Social Services;

(C) The extent to which insurance coverage is already available for the treatment, service or equipment, supplies or drugs, as applicable;

(D) If the coverage is not generally available, the extent to which such lack of coverage results in persons being unable to obtain necessary health care treatment;

(E) If the coverage is not generally available, the extent to which such lack of coverage results in unreasonable financial hardships on those persons needing treatment;

(F) The level of public demand and the level of demand from providers for the treatment, service or equipment, supplies or drugs, as applicable;

(G) The level of public demand and the level of demand from providers for insurance coverage for the treatment, service or equipment, supplies or drugs, as applicable;

(H) The likelihood of achieving the objectives of meeting a consumer need as evidenced by the experience of other states;

(I) The relevant findings of state agencies or other appropriate public organizations relating to the social impact of the mandated health benefit;

(J) The alternatives to meeting the identified need, including, but not limited to, other treatments, methods or procedures;

(K) Whether the benefit is a medical or a broader social need and whether it is consistent with the role of health insurance and the concept of managed care;

(L) The potential social implications of the coverage with respect to the direct or specific creation of a comparable mandated benefit for similar diseases, illnesses or conditions;

(M) The impact of the benefit on the availability of other benefits currently offered;

(N) The impact of the benefit as it relates to employers shifting to self-insured plans and the extent to which the benefit is currently being offered by employers with self-insured plans;

(O) The impact of making the benefit applicable to the state employee health insurance or health benefits plan; and

(P) The extent to which credible scientific evidence published in peer-reviewed medical literature generally recognized by the relevant medical community determines the treatment, service or equipment, supplies or drugs, as applicable, to be safe and effective; and

(2) The financial impact of mandating the benefit, including:

(A) The extent to which the mandated health benefit may increase or decrease the cost of the treatment, service or equipment, supplies or drugs, as applicable, over the next five years;

(B) The extent to which the mandated health benefit may increase the appropriate or inappropriate use of the treatment, service or equipment, supplies or drugs, as applicable, over the next five years;

(C) The extent to which the mandated health benefit may serve as an alternative for more expensive or less expensive treatment, service or equipment, supplies or drugs, as applicable;

(D) The methods that will be implemented to manage the utilization and costs of the mandated health benefit;

(E) The extent to which insurance coverage for the treatment, service or equipment, supplies or drugs, as applicable, may be reasonably expected to increase or decrease the insurance premiums and administrative expenses for policyholders;

(F) The extent to which the treatment, service or equipment, supplies or drugs, as applicable, is more or less expensive than an existing treatment, service or equipment, supplies or drugs, as applicable, that is determined to be equally safe and effective by credible scientific evidence published in peer-reviewed medical literature generally recognized by the relevant medical community;

(G) The impact of insurance coverage for the treatment, service or equipment, supplies or drugs, as applicable, on the total cost of health care, including potential benefits or savings to insurers and employers resulting from prevention or early detection of disease or illness related to such coverage;

(H) The impact of the mandated health care benefit on the cost of health care for small employers, as defined in section 38a-564, and for employers other than small employers; and

(I) The impact of the mandated health benefit on cost-shifting between private and public payors of health care coverage and on the overall cost of the health care delivery system in the state.

(P.A. 09-179, S. 1.)

*Note: Section 2 of public act 09-179 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 09-179 effective July 1, 2009.



Section 38a-25 - (Formerly Sec. 38-23). Insurance Commissioner as agent for service of process.

(a) The Insurance Commissioner is the agent for receipt of service of legal process on the following:

(1) Foreign and alien insurance companies authorized to do business in this state in any proceeding arising from or related to any transaction having a connection with this state.

(2) Fraternal benefit societies authorized to do business in this state.

(3) Insurance-support organizations as defined in section 38a-976, transacting business outside this state which affects a resident of this state.

(4) Risk retention groups, as defined in section 38a-250.

(5) Purchasing groups designating the Insurance Commissioner as agent for receipt of service of process pursuant to section 38a-261.

(6) Eligible surplus lines insurers authorized by the commissioner to accept surplus lines insurance.

(7) Except as provided by section 38a-273, unauthorized insurers or other persons assisting unauthorized insurers who directly or indirectly do any of the acts of insurance business as set forth in subsection (a) of section 38a-271.

(8) The Connecticut Insurance Guaranty Association and the Connecticut Life and Health Insurance Guaranty Association.

(9) Insurance companies designating the Insurance Commissioner as agent for receipt of service of process pursuant to subsection (h) of section 38a-85.

(10) Nonresident insurance producers and nonresident surplus lines brokers licensed by the Insurance Commissioner.

(11) Life settlement providers and life settlement brokers licensed by the commissioner.

(12) Nonresident reinsurance intermediaries designating the commissioner as agent for receipt of service of process pursuant to section 38a-760b.

(13) Workers’ compensation self-insurance groups, as defined in section 38a-1001.

(14) Persons alleged to have violated any provision of section 38a-130.

(15) (A) Captive insurers, as defined in section 38a-91k, and (B) captive insurance companies, as defined in section 38a-91aa, if a registered agent cannot be found with reasonable diligence at the registered office of a captive insurance company.

(b) Each foreign and alien insurer by applying for and receiving a license to do insurance business in this state, each fraternal benefit society by applying for and receiving a certificate to solicit members and do business, each surplus lines insurer declared to be an eligible surplus lines insurer by the commissioner, each insurance-support organization transacting business outside this state that affects a resident of this state, and each unauthorized insurer by doing an act of insurance business prohibited by section 38a-272, shall be considered to have irrevocably appointed the Insurance Commissioner as agent for receipt of service of process in accordance with subsection (a) of this section. Such appointment shall continue in force so long as any certificate of membership, policy or liability remains outstanding in this state.

(c) The commissioner shall be the agent for the executors, administrators or personal representatives, receivers, trustees or other successors in interest of the persons specified under subsection (a) of this section.

(d) Any legal process that is served on the commissioner pursuant to this section shall be of the same legal force and validity as if served on the principal.

(e) The right to effect service of process as provided under this section shall not limit the right to serve legal process in any other manner provided by law.

(1949 Rev., S. 6054; P.A. 90-243, S. 7; P.A. 92-60, S. 3; P.A. 97-202, S. 17, 18; P.A. 98-98, S. 3; P.A. 03-152, S. 11; P.A. 05-275, S. 15; P.A. 08-175, S. 20; P.A. 10-5, S. 2; P.A. 12-139, S. 4.)

History: P.A. 90-243 replaced prior provisions with new provisions empowering the commissioner to act as the agent of service of legal process for various insurance ventures; Sec. 38-23 transferred to Sec. 38a-25 in 1991; P.A. 92-60 added Subsec. (a)(8) to (10) empowering commissioner to act as the agent of service of legal process for various insurance associations, for certain brokers licensed by the commissioner and for certain insurers; P.A. 97-202 added Subsec. (a)(11) re viatical settlement providers and brokers, effective January 1, 1998; P.A. 98-98 amended Subdiv. (a)(10) to substitute “insurance producers” for “brokers” and added new Subdivs. (a)(12) to (14), inclusive, re nonresident reinsurance intermediaries, workers compensation self-insurance groups and persons alleged to have violated Sec. 38a-130; P.A. 03-152 amended Subsec. (a)(11) to reference “viatical settlement investment agents”; P.A. 05-275 amended Subsec. (a)(4) re risk retention groups to replace “designating the Insurance Commissioner as agent for receipt of service of process pursuant to section 38a-252” with “as defined in section 38a-250”, added new Subsec. (a)(15) re captive insurers, and deleted “his” in Subsec. (b), effective July 13, 2005; P.A. 08-175 amended Subsec. (a)(11) by substituting “life settlement” for “viatical settlement” and deleting reference to viatical settlement investment agents; P.A. 10-5 amended Subsec. (a)(15) by designating existing provisions as Subpara. (A) and adding Subpara. (B) re captive insurance companies, effective May 5, 2010; P.A. 12-139 made technical changes.

Presentment in evidence of certificate of commissioner’s appointment not necessary; authorization may be inferred from his reception of service and collection of fee. 121 C. 311. Cited. 153 C. 588.

Cited. 7 CA 617.

Cited. 18 CS 441.

Annotation to present section:

To obtain prepleading security, as provided in Sec. 38a-27, service may be made on the unauthorized insurers’ contractually designated agents, in addition to Insurance Commissioner or Secretary of the State, since both forms of service are allowed. 103 CA 319.



Section 38a-26 - Procedure for service of process.

(a) Service of process on the commissioner as provided in section 38a-25 shall be made by delivering two copies thereof to the commissioner, or to the office of the commissioner, or to an official or office of an official designated by the commissioner to receive service. The person serving process shall pay to the office of the commissioner the fee set for that service by section 38a-11, for each person or insurer to be served.

(b) The commissioner shall immediately send by registered or certified mail one copy of the process to the person to be served as follows: (1) To that person’s last-known principal place of business, residence, or post-office address, or (2) if a foreign insurance company, to the secretary of the company or designee of the company, or (3) if an alien insurance company, to the resident manager, if any, in this country, or (4) if a fraternal benefit society, to the secretary or corresponding officer of the society.

(c) The commissioner shall retain the second copy of the process for his files. The commissioner shall keep a record of all process served, showing the day and hour of service.

(d) Proof of service shall be evidenced by a certificate signed by the commissioner or by the official designated to receive service of process, showing the service made on him and mailing by him, attached to the second copy of the process.

(e) No plaintiff or complainant shall be entitled to a judgment or determination by default in any action or proceeding in which the process is served under this section until the expiration of forty-five days from the date of service of process commencing the action or proceeding.

(P.A. 90-243, S. 8; P.A. 92-60, S. 4; P.A. 93-239, S. 10; P.A. 01-139, S. 1.)

History: P.A. 92-60 amended Subsec. (a) by reducing the number of copies to be delivered to the commissioner for service of process from “three” to “two”; P.A. 93-239 amended Subsec. (d) replacing reference to the third copy of the service of process with second copy; P.A. 01-139 amended Subsec. (b)(2) to add reference to the designee of a foreign insurance company.



Section 38a-27 - (Formerly Sec. 38-267). Procedure where substituted service made against unauthorized insurer.

(a) Before any unauthorized person or insurer files or causes to be filed any pleading in any court action or proceeding or in any administrative proceeding before the commissioner instituted against the person or insurer by service made in accordance with the provisions of section 38a-25, section 38a-26 or section 38a-273, the person or insurer shall either: (1) Deposit with the clerk of the court in which the action or proceeding is pending, or with the commissioner in administrative proceedings before the commissioner, cash or securities or a bond with good and sufficient sureties to be approved by the court or the commissioner, in an amount to be fixed by the court or the commissioner sufficient to secure the payment of any final judgment which may be rendered in the action or proceeding, provided the court or the commissioner in administrative proceedings may in its or his discretion make an order dispensing with the deposit or bond where the insurer shows to the satisfaction of the court or the commissioner that it maintains in this state funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in the action or proceeding; or (2) procure proper authorization to do an insurance business in this state.

(b) The court in any action or proceeding in which service is made as provided in section 38a-25, section 38a-26 and section 38a-273, or the commissioner in any administrative proceeding in which service is made as provided in section 38a-273, may, in its or his discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with subsection (a) of this section and defend the action or proceeding.

(c) Nothing in subsection (a) of this section shall be construed to prevent an unauthorized person or insurer from filing a motion to quash a writ or to set aside service thereof made as provided in section 38a-25, section 38a-26 or section 38a-273 on the ground that the person or insurer served has not done any of the acts enumerated in subsection (a) of section 38a-271.

(1969, P.A. 561, S. 5; P.A. 90-243, S. 150; P.A. 96-78, S. 1.)

History: P.A. 90-243 made technical changes for statutory consistency; Sec. 38-267 transferred to Sec. 38a-27 in 1991; P.A. 96-78 amended Subsec. (a)(1) re funds or securities to substitute “maintains in this state” for “maintains in a state”.



Section 38a-32 to 38a-36 - (Formerly Secs. 38-19b to 38-19f). Malpractice Screening Panel established. Selection of panel to screen malpractice claim. Hearing by panel; transcripts. Confidentiality of proceedings, records, findings and deliberations. Finding as to liability.

Sections 38a-32 to 38a-36, inclusive, are repealed, effective July 13, 2005.

(P.A. 77-249, S. 1–5; 77-614, S. 163, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 3, 269–271, 345, 348; P.A. 82-472, S. 160, 183; P.A. 05-278, S. 28.)






Chapter 698 - Insurers

Section 38a-41 - (Formerly Sec. 38-20). Authority to do business. Licensure. Revocation or refusal to renew license. Fines. Company owned by a state or foreign nation or company controlled by insureds not to be issued license. Appeals. Plan of operations. Type of business to be conducted.

(a) No insurance company or health care center shall do any insurance business or health care center business within this state until and except while it is permitted to do so under the terms of a license issued by the commissioner. Any such company desiring to obtain such a license shall make application to the commissioner, setting forth the line or lines of business which it is seeking authorization to write. It shall file with the commissioner a certified copy of its charter or articles of association and evidence satisfactory to the commissioner that it has complied with the laws of the jurisdiction under which it is organized, a statement of its financial condition in such form as is required by the commissioner, together with such evidence of its correctness as the commissioner requires and evidence of good management in such form as is required by the commissioner. Applicant companies licensed in and operated from administrative offices in one state but domiciled in another state, as permitted by the applicable state law, shall provide justification of such arrangement, satisfactory to the commissioner, which shall demonstrate that regulatory influence of the domiciliary supervisory official has not been diminished as a result of such arrangement. An applicant shall demonstrate an orderly pattern of growth in its marketing territories in the geographic region, with the exception of a newly formed health care center, and an expertise in marketing and servicing the lines of insurance or the health care center business it desires to write. It shall submit evidence of its ability to provide continuant and timely claims settlement. If the information furnished is satisfactory to the commissioner and if all other requirements of law have been complied with, he may issue to such company a license permitting it to do business in this state. Each such license shall expire on the first day of May succeeding the date of its issuance, but may be renewed without any formalities except as required by the commissioner. Failure of a licensed company to exercise its authority to write a particular line or lines of business in this state for two consecutive calendar years may constitute sufficient cause for revocation of the company’s authority to write those lines of business.

(b) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 specifying the information and evidence that an insurance company or health care center desiring to obtain or renew a license to do an insurance business or health care center business shall submit and the requirements with which it shall comply.

(c) The commissioner may, at any time, for cause, suspend, revoke or refuse to renew any such license or in lieu of or in addition to suspension or revocation of such license the commissioner, after reasonable notice to and hearing of any holder of such license, may impose a fine not to exceed fifty thousand dollars. Such hearings may be held by the commissioner or any person designated by the commissioner. Whenever a person other than the commissioner acts as the hearing officer, the person shall submit to the commissioner a memorandum of the person’s findings and recommendations upon which the commissioner may base a decision. The commissioner may, if the commissioner deems it in the interest of the public, publish in one or more newspapers of the state a statement that, under the provisions of this section, the commissioner has suspended or revoked the license of any insurance company or health care center to do business in this state.

(d) No license to do an insurance business within this state shall be issued to a foreign insurance company owned or financially controlled by another state of the United States or to an alien insurance company owned or financially controlled by a foreign nation or any state or province thereof.

(e) No license to do an insurance business within this state shall be issued to any company which insures or plans to insure the separate risks of the employees of an employer that directly or indirectly controls the insurer by stock ownership or otherwise or exercises control of the operations of the insurer where the premiums written annually by the insurer on the separate risks of such employees exceed or will exceed ten per cent of the total premiums which the insurer writes or will write annually or where the commissions payable, if any, on premiums covering the risks of such employees written by the insurer annually exceed or will exceed ten per cent of the total commissions to agents which are or will be paid annually by the insurer.

(f) Any company aggrieved by the action of the commissioner in revoking, suspending or refusing to renew a license or in imposing a fine may appeal therefrom, in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain. Appeals under this section shall be privileged in respect to the order of trial assignment.

(g) Except as provided in section 38a-92l an insurer shall be required to be licensed to transact financial guaranty insurance in this state, as defined in subdivision (1) of section 38a-92a. Prior to the issuance of a license to transact financial guaranty insurance business, an insurer shall submit for the approval of the commissioner a plan of operation detailing the types and projected diversification of guaranties that will be issued, the underwriting procedures that will be followed, managerial oversight methods, investment policies and other matters as may be prescribed by the commissioner. An insurer licensed to transact the business of financial guaranty insurance may also be licensed to transact the business of surety, credit and residual value insurance, but may not be licensed to transact any other lines of insurance in this state.

(1949 Rev., S. 6045, 6175; 1955, S. 2786d; 1967, P.A. 159; 1969, P.A. 480, S. 1; 1971, P.A. 870, S. 95; P.A. 76-436, S. 628, 681; P.A. 77-603, S. 25, 125; P.A. 78-280, S. 5, 6, 127; P.A. 81-101, S. 7; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-243, S. 6; P.A. 93-136, S. 16; 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-9, S. 2, 6; 99-215, S. 24, 29; P.A. 04-174, S. 1, 2; P.A. 08-178, S. 2.)

History: 1967 act authorized imposition of fine, added hearing provisions and provisions re petitions to court; 1969 act added provision prohibiting issuance of license to company which insures or plans to insure employees of employer which directly or indirectly controls insurer by stock ownership, etc.; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous provisions re petitions to court with provision re appeals in accordance with Sec. 4-183; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 81-101 divided section into Subsecs., required that insurance companies desiring to obtain a license submit evidence of good management to the commissioner, specified requirements for applicant companies licensed in one state and domiciled in another and provided that commissioner adopt regulations concerning requirements for licensure; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-243 added a provision re revocation of an insurance company’s authority and inserted references to “foreign” and “alien” insurance companies; Sec. 38-20 transferred to Sec. 38a-41 in 1991; P.A. 93-136 added new Subsec. (g) re transaction of financial guaranty insurance business; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-9 amended section to add references to “health care centers” and “health care center business”, amended Subsec. (a) to substitute “line or lines of business which it is seeking authorization to write” for “lines of insurance which it desires to write”, to add “as permitted by the applicable state law” re justification provided by applicant companies domiciled in another state, to except newly formed health care centers from required demonstration of orderly pattern of growth, and to substitute “business” for “insurance”, and amended Subsec. (c) to substitute “the commissioner” for “he” and to make a technical change, effective May 12, 1999; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (f), effective June 29, 1999; P.A. 04-174 amended Subsec. (c) to substitute “refuse to renew” for “reissue” and make technical changes for the purposes of gender neutrality and amended Subsec. (f) to substitute “renew” for “reissue”; P.A. 08-178 increased maximum fine from $10,000 to $50,000 in Subsec. (c).

Powers of the insurance commissioner are discretionary or quasi-judicial, rather than ministerial. 60 C. 448. Courts will not interfere with the exercise of the insurance commissioner’s discretion. Id. Mandamus will not lie to control action of insurance commissioner under this section. Id. Cited. 122 C. 295. Cited. 188 C. 152.



Section 38a-41a - Certificate authorizing formation of insurance company or health care center. Information required by commissioner. Costs.

(a) A certificate authorizing the formation of a corporation to transact the business of an insurance company or a health care center shall be issued by the commissioner if the following is submitted to the commissioner by the incorporators and is deemed to be satisfactory: (1) The proposed articles of incorporation, which shall state that the corporation has, as a purpose, the doing of an insurance business or health care center business; (2) the proposed bylaws of the corporation; and (3) such information as the commissioner shall require to evaluate the objectives, management and control of the proposed corporation, pursuant to the provisions of chapter 54.

(b) All expenses incurred by the commissioner in connection with proceedings under this section shall be paid by the person filing the application.

(P.A. 96-106, S. 3; P.A. 99-9, S. 3, 6.)

History: P.A. 99-9 amended Subsec. (a) to add reference to a “health care center” and “health care center business” and to substitute “commissioner” for “him” and “Insurance Commissioner”, effective May 12, 1999.



Section 38a-42 - (Formerly Sec. 38-20b). Contracts with life, accident or health insurance producers.

(a) Except as provided in subsection (b) of this section, no insurance company shall enter into any contract of remuneration with any life or accident and health insurance producer where the initial or any renewal commission is contingent upon (1) such contract being in effect more than two years, or (2) any continuing premium or other volume requirement contained in such contract.

(b) Any insurance company may enter into a contract of remuneration of the kind prohibited in subsection (a) of this section with any such insurance producer if the company has offered to such producer a contract which contains no such contingent provisions as described in subdivisions (1) and (2) of subsection (a) of this section and which provides actuarially equivalent remuneration to the contract containing such contingent provisions.

(1969, P.A. 263, S. 1, 2; P.A. 96-193, S. 1, 36; P.A. 04-10, S. 1.)

History: Sec. 38-20b transferred to Sec. 38a-42 in 1991; P.A. 96-193 substituted “producer” for “agent” and “broker”, effective June 3, 1996; P.A. 04-10 made technical changes.



Section 38a-43 - (Formerly Sec. 38-22). Foreign and alien insurance companies may be prohibited from transacting business in this state.

Whenever it appears to the commissioner that permission to transact business within any state of the United States or within any foreign country has been refused to any domestic insurance company after a certificate of the solvency and good management of such company has been issued to it by the commissioner and after such company has complied with any reasonable laws of such state or foreign country requiring deposits of money or securities with the government of such state or country, the commissioner may immediately cancel the authority of each company organized under the laws of such state or foreign government and licensed to do business in this state and may refuse a certificate of authority to each such company thereafter applying for authority to do business in this state, until the commissioner’s certificate has been recognized by the government of such state or country.

(1949 Rev., S. 6053; P.A. 04-10, S. 2.)

History: Sec. 38-22 transferred to Sec. 38a-43 in 1991; P.A. 04-10 made technical changes.

Cited. 122 C. 295.



Section 38a-44 - (Formerly Sec. 38-64b). Notice to commissioner of intent to discontinue line of insurance.

Any insurer licensed to do business in this state, or authorized to do business on a nonadmitted basis, which intends to discontinue offering or substantially reduce its writings in a line or subline of insurance in this state shall send, by registered or certified mail, or deliver to the Insurance Commissioner written notice of its intent to take such action at least sixty days before the initial notice of cancellation or nonrenewal is delivered or mailed to the insureds. This section shall not apply to life insurance policies or annuity contracts.

(P.A. 86-98, S. 4, 6; P.A. 93-273, S. 1.)

History: Sec. 38-64b transferred to Sec. 38a-44 in 1991; P.A. 93-273 required notification of commissioner 60 days before the initial notice of cancellation or nonrenewal is delivered or mailed to the insureds, rather than 60 days before effective date of action to discontinue offerings of insurance lines or sublines, and added provision specifically excluding life insurance policies or annuity contracts from section provisions.

Sec. 38-62 et seq. cited. 207 C. 77.



Section 38a-45 - (Formerly Sec. 38-29). Limitation on title insurance and mortgage guaranty insurance.

No corporation shall insure or guarantee titles to real estate situated in this state except subject to and in accordance with all laws of this state relating to insurance or insurance companies generally or relating to the powers or duties of the commissioner. No corporation doing title insurance business may do any other line of insurance business. No corporation doing mortgage guaranty insurance business may do any other line of insurance business. The commissioner may adopt regulations, in accordance with chapter 54, which set requirements concerning the amount of deposits and the establishment and maintenance of unearned premium and loss reserves and other liabilities of domestic title insurance companies and foreign mortgage guaranty insurance companies for the purpose of protecting their policyholders.

(1949 Rev., S. 6087; February, 1965, P.A. 530; P.A. 77-23; P.A. 90-243, S. 11; P.A. 04-10, S. 3.)

History: 1965 act added provision re commissioner’s power to regulate deposit amounts, unearned premium and loss reserves, etc.; P.A. 77-23 prohibited corporations doing title insurance business or mortgage guaranty insurance business from engaging in any other business; P.A. 90-243 substituted “foreign” for “nonresident” companies; Sec. 38-29 transferred to Sec. 38a-45 in 1991; P.A. 04-10 added reference to chapter 54 re adoption of regulations.



Section 38a-46 - (Formerly Sec. 38-30). Writing of participating and nonparticipating insurance by domestic stock and mutual insurance companies.

Any domestic insurance company, either mutual or having capital stock, empowered to write fire, marine, casualty, fidelity and surety or boiler and machinery insurance, may issue any or all of its policies with or without participation in profits, savings or unabsorbed portions of premiums, may classify policies issued on a participating or nonparticipating basis and may determine the right to participate and the extent of participation of any class or classes of policies.

(1949 Rev., S. 6089.)

History: Sec. 38-30 transferred to Sec. 38a-46 in 1991.



Section 38a-47 - (Formerly Sec. 38-53a). Payments by domestic insurance companies for expenditures of Insurance Department.

All domestic insurance companies and other domestic entities subject to taxation under chapter 207 shall, in accordance with section 38a-48, annually pay to the Insurance Commissioner, for deposit in the Insurance Fund established under section 38a-52a, an amount equal to the actual expenditures made by the Insurance Department during each fiscal year, and the actual expenditures made by the Office of the Healthcare Advocate, including the cost of fringe benefits for department and office personnel as estimated by the Comptroller, plus (1) the expenditures made on behalf of the department and the office from the Capital Equipment Purchase Fund pursuant to section 4a-9 for such year, and (2) the amount appropriated to the Department of Social Services for the fall prevention program established in section 17b-33 from the Insurance Fund for the fiscal year, but excluding expenditures paid for by fraternal benefit societies, foreign and alien insurance companies and other foreign and alien entities under sections 38a-49 and 38a-50. Payments shall be made by assessment of all such domestic insurance companies and other domestic entities calculated and collected in accordance with the provisions of section 38a-48. Any such domestic insurance company or other domestic entity aggrieved because of any assessment levied under this section may appeal therefrom in accordance with the provisions of section 38a-52.

(P.A. 80-482, S. 280, 345, 348; P.A. 82-26, S. 1; 82-456, S. 1, 2; P.A. 85-185, S. 1, 3; P.A. 86-265, S. 1, 2; P.A. 87-515, S. 3, 4; P.A. 89-165, S. 1, 3; P.A. 90-148, S. 25, 34; 90-243, S. 20; June Sp. Sess. P.A. 91-14, S. 12, 30; June Sp. Sess. P.A. 01-9, S. 66, 131; P.A. 05-102, S. 3; Sept. Sp. Sess. P.A. 09-5, S. 53.)

History: P.A. 82-26 provided that the comptroller rather than administrative services department estimate fringe benefit costs for insurance department personnel; P.A. 82-456 increased the percentage of expenditures of the insurance department paid by companies from 70% to 100% and eliminated the 8% of taxes and charges option, replacing it with various dollar amounts per fiscal year; P.A. 85-185 provided the method of calculation of the proper amount for the fiscal year commencing July 1, 1984; P.A. 86-265 added Subsec. (b), providing for an assessment for the fiscal year ending June 30, 1987, covering the total expenditures of the department in that year, and amended Subsec. (a) to provide that the amount assessed pursuant to Subsec. (b) shall be used as the basis for the calculation of the assessments for the following years; P.A. 87-515 provided that domestic insurance companies shall be assessed for the actual expenditures made by the department during each fiscal year, and removed prior limitations on the total assessment amount; P.A. 89-165 provided that domestic insurance companies shall be assessed for the expenditures made on behalf of the department from the capital equipment purchase fund; P.A. 90-148 inserted reference to Sec. 38-53b as a technical change related to certain procedural amendments occurring in said Sec. 38-53b; P.A. 90-243 inserted references to “foreign” and “alien” insurance companies to replace references to “nonresident” and “foreign” companies; Sec. 38-53a transferred to Sec. 38a-47 in 1991; June Sp. Sess. P.A. 91-14 deleted reference to deposit general fund and substituted reference to insurance fund deposits; June Sp. Sess. P.A. 01-9 added provisions re expenditures by the Office of the Managed Care Ombudsman, effective July 1, 2001; P.A. 05-102 renamed the Office of the Managed Care Ombudsman the Office of the Healthcare Advocate; Sept. Sp. Sess. P.A. 09-5 designated provision re expenditures from Capital Equipment Purchase Fund as Subdiv. (1) and added Subdiv. (2) re payment for amount appropriated to Department of Social Services for fall prevention program, effective October 5, 2009.



Section 38a-48 - (Formerly Sec. 38-53b). Assessment of payments by domestic insurance companies. Adjustments. Penalty. Interest. Payments credited to Insurance Fund. Allocation of assessments.

(a) On or before June thirtieth, annually, the Commissioner of Revenue Services shall render to the Insurance Commissioner a statement certifying the amount of taxes or charges imposed on each domestic insurance company or other domestic entity under chapter 207 on business done in this state during the preceding calendar year. The statement for local domestic insurance companies shall set forth the amount of taxes and charges before any tax credits allowed as provided in section 12-202.

(b) On or before July thirty-first, annually, the Insurance Commissioner and the Office of the Healthcare Advocate shall render to each domestic insurance company or other domestic entity liable for payment under section 38a-47, (1) a statement which includes (A) the amount appropriated to the Insurance Department and the Office of the Healthcare Advocate for the fiscal year beginning July first of the same year, (B) the cost of fringe benefits for department and office personnel for such year, as estimated by the Comptroller, (C) the estimated expenditures on behalf of the department and the office from the Capital Equipment Purchase Fund pursuant to section 4a-9 for such year, and (D) the amount appropriated to the Department of Social Services for the fall prevention program established in section 17b-33 from the Insurance Fund for the fiscal year, (2) a statement of the total taxes imposed on all domestic insurance companies and domestic insurance entities under chapter 207 on business done in this state during the preceding calendar year, and (3) the proposed assessment against that company or entity, calculated in accordance with the provisions of subsection (c) of this section, provided that for the purposes of this calculation the amount appropriated to the Insurance Department and the Office of the Healthcare Advocate plus the cost of fringe benefits for department and office personnel and the estimated expenditures on behalf of the department and the office from the Capital Equipment Purchase Fund pursuant to section 4a-9 shall be deemed to be the actual expenditures of the department and the office, and the amount appropriated to the Department of Social Services from the Insurance Fund for the fiscal year for the fall prevention program established in section 17b-33 shall be deemed to be the actual expenditures for the program.

(c) (1) The proposed assessments for each domestic insurance company or other domestic entity shall be calculated by (A) allocating twenty per cent of the amount to be paid under section 38a-47 among the domestic entities organized under sections 38a-199 to 38a-209, inclusive, and 38a-214 to 38a-225, inclusive, in proportion to their respective shares of the total taxes and charges imposed under chapter 207 on such entities on business done in this state during the preceding calendar year, and (B) allocating eighty per cent of the amount to be paid under section 38a-47 among all domestic insurance companies and domestic entities other than those organized under sections 38a-199 to 38a-209, inclusive, and 38a-214 to 38a-225, inclusive, in proportion to their respective shares of the total taxes and charges imposed under chapter 207 on such domestic insurance companies and domestic entities on business done in this state during the preceding calendar year, provided if there are no domestic entities organized under sections 38a-199 to 38a-209, inclusive, and 38a-214 to 38a-225, inclusive, at the time of assessment, one hundred per cent of the amount to be paid under section 38a-47 shall be allocated among such domestic insurance companies and domestic entities.

(2) When the amount any such company or entity is assessed pursuant to this section exceeds twenty-five per cent of the actual expenditures of the Insurance Department and the Office of the Healthcare Advocate, such excess amount shall not be paid by such company or entity but rather shall be assessed against and paid by all other such companies and entities in proportion to their respective shares of the total taxes and charges imposed under chapter 207 on business done in this state during the preceding calendar year, except that for purposes of any assessment made to fund payments to the Department of Public Health to purchase vaccines, such company or entity shall be responsible for its share of the costs, notwithstanding whether its assessment exceeds twenty-five per cent of the actual expenditures of the Insurance Department and the Office of the Healthcare Advocate. The provisions of this subdivision shall not be applicable to any corporation which has converted to a domestic mutual insurance company pursuant to section 38a-155 upon the effective date of any public act which amends said section to modify or remove any restriction on the business such a company may engage in, for purposes of any assessment due from such company on and after such effective date.

(d) For purposes of calculating the amount of payment under section 38a-47, as well as the amount of the assessments under this section, the “total taxes imposed on all domestic insurance companies and other domestic entities under chapter 207” shall be based upon the amounts shown as payable to the state for the calendar year on the returns filed with the Commissioner of Revenue Services pursuant to chapter 207; with respect to calculating the amount of payment and assessment for local domestic insurance companies, the amount used shall be the taxes and charges imposed before any tax credits allowed as provided in section 12-202.

(e) On or before September thirtieth, annually, for each fiscal year ending prior to July 1, 1990, the Insurance Commissioner and the Healthcare Advocate, after receiving any objections to the proposed assessments and making such adjustments as in their opinion may be indicated, shall assess each such domestic insurance company or other domestic entity an amount equal to its proposed assessment as so adjusted. Each domestic insurance company or other domestic entity shall pay to the Insurance Commissioner on or before October thirty-first an amount equal to fifty per cent of its assessment adjusted to reflect any credit or amount due from the preceding fiscal year as determined by the commissioner under subsection (g) of this section. Each domestic insurance company or other domestic entity shall pay to the Insurance Commissioner on or before the following April thirtieth, the remaining fifty per cent of its assessment.

(f) On or before September first, annually, for each fiscal year ending after July 1, 1990, the Insurance Commissioner and the Healthcare Advocate, after receiving any objections to the proposed assessments and making such adjustments as in their opinion may be indicated, shall assess each such domestic insurance company or other domestic entity an amount equal to its proposed assessment as so adjusted. Each domestic insurance company or other domestic entity shall pay to the Insurance Commissioner (1) on or before June 30, 1990, and on or before June thirtieth annually thereafter, an estimated payment against its assessment for the following year equal to twenty-five per cent of its assessment for the fiscal year ending such June thirtieth, (2) on or before September thirtieth, annually, twenty-five per cent of its assessment adjusted to reflect any credit or amount due from the preceding fiscal year as determined by the commissioner under subsection (g) of this section, and (3) on or before the following December thirty-first and March thirty-first, annually, each domestic insurance company or other domestic entity shall pay to the Insurance Commissioner the remaining fifty per cent of its proposed assessment to the department in two equal installments.

(g) If the actual expenditures for the fall prevention program established in section 17b-33 are less than the amount allocated, the Commissioner of Social Services shall notify the Insurance Commissioner and the Healthcare Advocate. Immediately following the close of the fiscal year, the Insurance Commissioner and the Healthcare Advocate shall recalculate the proposed assessment for each domestic insurance company or other domestic entity in accordance with subsection (c) of this section using the actual expenditures made by the Insurance Department and the Office of the Healthcare Advocate during that fiscal year, the actual expenditures made on behalf of the department and the office from the Capital Equipment Purchase Fund pursuant to section 4a-9 and the actual expenditures for the fall prevention program. On or before July thirty-first, the Insurance Commissioner and the Healthcare Advocate shall render to each such domestic insurance company and other domestic entity a statement showing the difference between their respective recalculated assessments and the amount they have previously paid. On or before August thirty-first, the Insurance Commissioner and the Healthcare Advocate, after receiving any objections to such statements, shall make such adjustments which in their opinion may be indicated, and shall render an adjusted assessment, if any, to the affected companies.

(h) If any assessment is not paid when due, a penalty of twenty-five dollars shall be added thereto, and interest at the rate of six per cent per annum shall be paid thereafter on such assessment and penalty.

(i) The commissioner shall deposit all payments made under this section with the State Treasurer. On and after June 6, 1991, the moneys so deposited shall be credited to the Insurance Fund established under section 38a-52a and shall be accounted for as expenses recovered from insurance companies.

(P.A. 80-482, S. 281, 345, 348; P.A. 82-26, S. 2; P.A. 84-185, S. 1; P.A. 88-326, S. 1, 11; P.A. 89-165, S. 2, 3; P.A. 90-148, S. 26, 34; June Sp. Sess. P.A. 91-14, S. 13, 30; P.A. 92-60, S. 5; June Sp. Sess. P.A. 01-9, S. 67, 131; P.A. 05-102, S. 4; P.A. 06-113, S. 1; P.A. 08-178, S. 3; Sept. Sp. Sess. P.A. 09-5, S. 54.)

History: P.A. 82-26 amended Subsec. (b) to provide that the comptroller rather than administrative services department estimate fringe benefit costs for insurance department personnel; P.A. 84-185 amended Subsec. (g) to provide for a $10 penalty on overdue assessments and to provide the interest charges shall accrue on both the assessment and penalty; P.A. 88-326 inserted a new Subsec. (c)(2) concerning assessments which exceed 25% of the expenditures of the insurance department; P.A. 89-165 amended Subsec. (b)(1) to provide that the statement rendered to each insurance company include the estimated expenditures on behalf of the department from the capital equipment purchase fund, amended Subsec. (b)(3) to provide that the proposed assessment against each company be calculated to include such estimated expenditures, amended Subsec. (f) to provide that when the proposed assessment is recalculated the actual expenditures from such fund shall be used and deleted Subsec. (i); P.A. 90-148 amended Subsec. (e) to make assessment procedure therein applicable to state fiscal years ending prior to July 1, 1990, and inserted a new Subsec. (f), with appropriate changes in lettering for succeeding subsections, applicable to state fiscal years ending after July 1, 1990, providing for assessment procedures very similar to those in Subsec. (e) except that on June thirtieth annually, first payable June 30, 1990, each domestic company shall make an estimated payment for the following year, such payment being in addition to payments of 25% of the company’s assessment for the year in each of September, December and March following; Sec. 38-53b transferred to Sec. 38a-48 in 1991; June Sp. Sess. P.A. 91-14 amended Subsec. (i) to provide that on and after June 6, 1991, moneys deposited with treasurer shall be credited to insurance fund, rather than general fund; P.A. 92-60 amended Subsec. (c) by changing the manner of assessment for domestic entities organized under certain sections of the insurance statutes; (Revisor’s note: In 1997 in Subsec. (i) the phrase “... the Insurance Fund and established under section 38a-52a ...” was changed editorially by the Revisors to “... the Insurance Fund established under section 38a-52a and ...” thereby correcting an error in the codification of June Sp. Sess. P.A. 91-14, S. 13); June Sp. Sess. P.A. 01-9 added provisions re the Office of the Managed Care Ombudsman in Subsecs. (b), (c), and (e) to (g), effective July 1, 2001; P.A. 05-102 amended Subsecs. (b), (c), (e), (f) and (g) by renaming the Office of the Managed Care Ombudsman the Office of the Healthcare Advocate and making technical and conforming changes; P.A. 06-113 amended Subsec. (c)(2) to add exception for purposes of any assessment made to fund payments to Department of Public Health to purchase vaccines, making company or entity responsible for its share of costs, notwithstanding whether its assessment exceeds 25% of actual expenditures of Insurance Department and Office of the Healthcare Advocate, effective July 1, 2006; P.A. 08-178 increased penalty from $10 to $25 in Subsec. (h); Sept. Sp. Sess. P.A. 09-5 amended Subsec. (a) by making a technical change, amended Subsec. (b)(1) by designating existing provisions re content of statement as Subparas. (A) to (C) and adding Subpara. (D) requiring statement to include amount appropriated to Department of Social Services for fall prevention program, amended Subsec. (b)(3) by adding provision re amount appropriated to Department of Social Services for fall prevention program deemed to be actual program expenditures, and amended Subsec. (g) by adding provision requiring Commissioner of Social Services to notify Insurance Commissioner and Healthcare Advocate if expenditures for fall prevention program are less than amount allocated and adding provision requiring recalculated proposed assessment to include actual expenditures for fall prevention program, effective October 5, 2009.

See Sec. 19a-7j re assessment of health and welfare fee on domestic insurers and health care centers doing health insurance business in state.



Section 38a-49 - (Formerly Sec. 38-51). Fraternal benefit societies and foreign or alien companies to reimburse state for costs of examination.

All fraternal benefit societies and all foreign and alien insurance companies and other entities examined by the Insurance Commissioner shall annually reimburse the state for the costs of such examinations. The total cost of all examinations conducted during the fiscal year, including supervision and other overhead, shall be one hundred and thirty-five per cent of the total salaries paid to the examining personnel of the Insurance Department engaged in such examinations less any salary reimbursements. The commissioner shall apportion such total cost of examinations for the fiscal year among such insurance companies and other entities examined during such fiscal year on the basis of time involved in the several examinations and shall assess such fraternal benefit societies, foreign and alien insurance companies and other foreign and alien entities for their respective apportionments of the total cost. Such assessments shall be in addition to any taxes and fees otherwise payable to the state.

(1953, S. 2808d; 1959, P.A. 687, S. 1; P.A. 75-290, S. 1; P.A. 77-614, S. 163, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 277, 345, 348; P.A. 90-243, S. 18.)

History: 1959 act increased the cost of examinations to 135%; P.A. 75-290 deleted “domestic” where the word precedes references to companies and entities; P.A. 77-614 and 78-303 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 90-243 inserted references to “foreign” and “alien” insurance companies replacing references to “nonresident” and “foreign” companies; Sec. 38-51 transferred to Sec. 38a-49 in 1991.



Section 38a-50 - (Formerly Sec. 38-52). Fraternal, foreign and alien life insurers to reimburse state for costs of valuation.

All fraternal benefit societies and all foreign and alien life insurance companies and other foreign and alien life insurers whose policy or contract reserves are valued by the Insurance Commissioner shall annually reimburse the state for the costs of such valuations. The total cost of all valuations during the fiscal year, including supervision and other overhead, shall be one hundred and thirty-five per cent of the total salaries paid to the valuation personnel of the Insurance Department engaged in valuing such policy and contract reserves less any salary reimbursements. The commissioner shall apportion such total cost of valuations for the fiscal year among such life insurance companies and other life insurers whose policy or contract reserves are valued during such fiscal year on the basis of time involved in the several valuations and shall assess such fraternal benefit societies, foreign and alien insurance companies and other foreign and alien entities for their respective apportionments of the total cost. Such assessments shall be in addition to any other taxes and fees otherwise payable to the state.

(1953, S. 2809d; 1959, P.A. 687, S. 2; P.A. 75-290, S. 2; P.A. 77-614, S. 163, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 278, 345, 348; P.A. 90-243, S. 19.)

History: 1959 act increased the cost of valuations to 135% of salaries and added the provision for charges in punchcard machine rentals; P.A. 75-290 made provisions applicable to all insurance companies and other life insurers where previously applicable to “domestic” companies and other insurers; P.A. 77-614 and 78-303 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 90-243 inserted references to “foreign” and “alien” insurance companies and deleted the provision for charges in punchcard machine rentals; Sec. 38-52 transferred to Sec. 38a-50 in 1991.



Section 38a-51 - (Formerly Sec. 38-53). Assessment of costs of examination and valuation. Payments credited to Insurance Fund.

On or before August first, annually, the commissioner shall render to each insurance company or other entity liable to assessment under section 38a-49 or 38a-50 a statement of the total cost of examinations or valuations, as the case may be, for the preceding fiscal year ending June thirtieth, together with proposed assessments against each of the several such companies and other entities. On September first annually, the commissioner, after receiving any objections to the proposed assessments and making such changes as in his opinion may be indicated, shall assess each such insurance company or other entity for the costs of examinations and valuations. Each such insurance company or other entity shall pay to the commissioner the amount assessed against it within twenty days from date of invoice, with interest at the rate of six per cent per annum if the assessment is unpaid at the end of such twenty-day period. The commissioner shall deposit such receipts with the State Treasurer. On and after June 6, 1991, the moneys so deposited with the State Treasurer shall be credited to the Insurance Fund established under section 38a-52a and shall be accounted for as expenses recovered from insurance companies.

(1953, S. 2810d; 1959, P.A. 687, S. 3; 1967, P.A. 88; P.A. 75-290, S. 3; P.A. 79-109, S. 1; June Sp. Sess. P.A. 91-14, S. 14, 30.)

History: 1959 act increased the maximum assessment to $300,000; 1967 act deleted provision setting maximum assessments under Sec. 38-51, 38-52 and this section at $300,000 and providing for pro rata deduction in assessments which would otherwise exceed that amount; P.A. 75-290 made provisions applicable to insurance companies and entities generally where previously applicable to “domestic” companies and entities; P.A. 79-109 required that assessments be made on September first rather than “during the month of September” and required payment within 20 days “from date of invoice” rather than within 20 days “after receipt of a statement of the amount due”; Sec. 38-53 transferred to Sec. 38a-51 in 1991; June Sp. Sess. P.A. 91-14 provided that on and after June 6, 1991, moneys deposited with treasurer shall be credited to insurance fund, rather than general fund.



Section 38a-52 - (Formerly Sec. 38-54). Appeal from assessment.

Any (1) domestic insurance company or other domestic entity aggrieved because of any assessment levied under section 38a-48, (2) fraternal benefit society or foreign or alien insurance company or other entity aggrieved because of any assessment levied under the provisions of sections 38a-49 to 38a-51, inclusive, or (3) domestic insurer, health care center, third-party administrator licensed pursuant to section 38a-720a or exempt insurer, as defined in subdivision (1) of subsection (b) of section 19a-7j, aggrieved because of any assessment levied under said section 19a-7j, may, within one month from the time provided for the payment of such assessment, appeal therefrom to the superior court for the judicial district of New Britain, which appeal shall be accompanied by a citation to the commissioner to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond or recognizance to the state, with surety to prosecute the appeal to effect and to comply with the orders and decrees of the court in the premises. Such appeals shall be preferred cases, to be heard, unless cause appears to the contrary, at the first session, by the court or by a committee appointed by the court. Said court may grant such relief as may be equitable, and, if such assessment has been paid prior to the granting of such relief, may order the Treasurer to pay the amount of such relief, with interest at the rate of six per cent per annum, to the aggrieved company. If the appeal has been taken without probable cause, the court may tax double or triple costs, as the case demands; and, upon all such appeals which may be denied, costs may be taxed against the appellant at the discretion of the court, but no costs shall be taxed against the state.

(1953, S. 2811d; P.A. 75-290, S. 4; P.A. 78-280, S. 6, 127; P.A. 80-482, S. 279, 348; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-243, S. 21; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; June 12 Sp. Sess. P.A. 12-1, S. 214.)

History: P.A. 75-290 made provisions applicable to insurance companies and entities generally where previously applicable to “domestic” companies and entities; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 80-482 specified applicability to domestic and nonresident or foreign insurance companies and entities and to fraternal benefit societies and added reference to Sec. 38-53b; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-243 inserted references to “foreign” and “alien” insurance companies; Sec. 38-54 transferred to Sec. 38a-52 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999; June 12 Sp. Sess. P.A. 12-1 designated existing provision re aggrieved insurance company or other entity as Subdivs. (1) and (2), and added Subdiv. (3) re entities that may appeal from assessment levied under Sec. 19a-7j, effective July 1, 2012 (Revisor’s note: In Subdiv. (3), a reference to “section 38a-320a” was changed editorially by the Revisors to “section 38a-720a” for accuracy).



Section 38a-52a - Insurance Fund established.

There is established a fund to be known as the “Insurance Fund”. The fund may contain any moneys required by law to be deposited in the fund and shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. The interest derived from the investment of the fund shall be credited to the fund. Amounts in the fund may be expended only pursuant to appropriation by the General Assembly. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding.

(June Sp. Sess. P.A. 91-14, S. 11, 30.)



Section 38a-53 - (Formerly Sec. 38-24). Requirements re filing of annual reports and financial statements by company. Late filing fee.

(a)(1) Each domestic insurance company or health care center shall, annually, on or before the first day of March, submit to the commissioner, and electronically to the National Association of Insurance Commissioners, a true and complete report, signed and sworn to by its president or a vice president, and secretary or an assistant secretary, of its financial condition on the thirty-first day of December next preceding, prepared in accordance with the National Association of Insurance Commissioners annual statement instructions handbook and following those accounting procedures and practices prescribed by the National Association of Insurance Commissioners accounting practices and procedures manual, subject to any deviations in form and detail as may be prescribed by the commissioner. An electronically filed report in accordance with section 38a-53a that is timely submitted to the National Association of Insurance Commissioners shall not exempt a domestic insurance company or health care center from timely filing a true and complete paper copy with the commissioner.

(2) Each accredited reinsurer, as defined in subdivision (1) of subsection (c) of section 38a-85, and assuming insurance company, as provided in section 38a-85, shall file an annual report in accordance with the provisions of section 38a-85.

(b) Each foreign insurance company doing business in this state shall, annually, on or before the first day of March, submit to the commissioner, by electronically filing with the National Association of Insurance Commissioners, a true and complete report, signed and sworn to by its president or a vice president, and secretary or an assistant secretary, of its financial condition on the thirty-first day of December next preceding, prepared in accordance with the National Association of Insurance Commissioners annual statement instructions handbook and following those accounting procedures and practices prescribed by the National Association of Insurance Commissioners accounting practices and procedures manual, subject to any deviations in form and detail as may be prescribed by the commissioner. An electronically filed report in accordance with section 38a-53a that is timely submitted to the National Association of Commissioners shall be deemed to have been submitted to the commissioner in accordance with this section.

(c) In addition to such annual report, the commissioner, when the commissioner deems it necessary, may require any insurance company or health care center doing business in this state to file financial statements on a quarterly basis. An electronically filed true and complete report filed in accordance with section 38a-53a that is timely filed with the National Association of Insurance Commissioners shall be deemed to have been submitted to the commissioner in accordance with the provisions of this section.

(d) In addition to such annual report and the quarterly report required under subsection (c) of this section, the commissioner, whenever the commissioner determines that more frequent reports are required because of certain factors or trends affecting companies writing a particular class or classes of business or because of changes in the company’s management or financial or operating condition, may require any insurance company or health care center doing business in this state to file financial statements on other than an annual or quarterly basis.

(e) Any insurance company or health care center doing business in this state that fails to file any report or statement required under this section shall pay a late filing fee of one hundred seventy-five dollars per day for each day from the due date of such report or statement to the date of filing.

(f) Each insurance company or health care center doing business in this state shall include in all reports required to be filed with the commissioner under this section a certification by an actuary or reserve specialist of all reserve liabilities prepared in accordance with regulations that shall be adopted by the commissioner in accordance with chapter 54. The regulations shall: (1) Specify the contents and scope of the certification; (2) provide for the availability to the commissioner of the workpapers of the actuary or loss reserve specialist; and (3) provide for granting companies or centers exemptions from compliance with the requirements of this subsection. The commissioner shall maintain, as confidential, all workpapers of the actuary or loss reserve specialist and the actuarial report and actuarial opinion summary provided in support of the certification. Such workpapers, reports and summaries shall not be subject to subpoena or disclosure under the Freedom of Information Act, as defined in section 1-200.

(1949 Rev., S. 6077; P.A. 76-167, S. 1; P.A. 88-326, S. 2; P.A. 90-243, S. 9; P.A. 92-112, S. 3; P.A. 05-29, S. 3; P.A. 06-117, S. 1; P.A. 07-54, S. 1; 07-225, S. 1; P.A. 08-147, S. 3; 08-178, S. 4; P.A. 09-74, S. 10; P.A. 13-134, S. 4.)

History: P.A. 76-167 added Subsecs. (b) and (c) re quarterly financial reports and other reports; P.A. 88-326 added a new Subsec. (d) imposing a late filing fee of $100 per day; P.A. 90-243 added references to health care centers re filing of financial statements with the commissioner and added Subsec. (e) re certification of the disclosure of reserve liabilities; Sec. 38-24 transferred to Sec. 38a-53 in 1991; P.A. 92-112 amended Subsec. (a) to require that reports be filed in accordance with standards set by the National Association of Insurance Commissioners; P.A. 05-29 made technical changes in Subsec. (c); P.A. 06-117 amended Subsec. (e) to require commissioner to maintain, as confidential, all workpapers of actuary or loss reserve specialist and actuarial report and opinion summary provided in support of certification and to provide that such documents shall not be subject to subpoena or disclosure under the Freedom of Information Act; P.A. 07-54 made technical changes in Subsec. (e)(3), effective May 22, 2007; P.A. 07-225 amended Subsec. (a) to limit its application to domestic insurance companies, to require such companies to “submit”, in lieu of “render”, a true and complete report of financial condition electronically to National Association of Insurance Commissioners and to require such companies to timely file a true and complete paper copy of such report with commissioner, inserted new Subsec. (b) requiring foreign insurance companies to submit report of financial condition in same manner as specified in Subsec. (a), except for submission of paper copies to commissioner, redesignated existing Subsecs. (b) to (e) as Subsecs. (c) to (f), and amended redesignated Subsec. (c) to require that electronically filed true and complete report filed in accordance with Sec. 38a-53a that is timely filed with National Association of Insurance Commissioners be deemed to have been submitted to commissioner in accordance with the provisions of section; P.A. 08-147 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re filing requirements for accredited reinsurers and assuming insurance companies; P.A. 08-178 increased per day late filing fee from $100 to $175 in Subsec. (e); P.A. 09-74 made a technical change in Subsec. (a)(2), effective May 27, 2009; P.A. 13-134 made technical changes.



Section 38a-53a - Annual statement convention blank filing with the National Association of Insurance Commissioners. Financial statements and other information filing with the National Association of Insurance Commissioners.

Each domestic, foreign and alien insurer authorized to transact insurance in this state shall annually on or before March first of each year, file electronically with the National Association of Insurance Commissioners a copy of its annual statement convention blank, along with such additional filings as prescribed by the commissioner for the preceding year. The information filed with the National Association of Insurance Commissioners shall include additional filings as prescribed by the commissioner and shall include the signed jurat page and the actuarial certification. Any amendments and addendums to the annual statement or other financial statements subsequently filed with the commissioner shall also be filed with the National Association of Insurance Commissioners. Foreign insurers that are domiciled in a state that has a law substantially similar to the provisions of this section shall be deemed in compliance with this section. Upon written application of any insurer domiciled in this state that transacts no insurance business in another state, the commissioner may grant an exemption from compliance with this section if compliance would constitute a financial or organizational hardship upon the insurer. All financial analysis ratios and examination synopses concerning insurance companies that are submitted to the Insurance Department by the National Association of Insurance Commissioners are confidential and may not be disclosed or otherwise made public by the department.

(P.A. 92-112, S. 5; P.A. 95-168, S. 8; P.A. 01-139, S. 2; P.A. 03-199, S. 2.)

History: P.A. 95-168 required that all financial statements filed subsequently to annual statement be filed with the National Association of Insurance Commissioners and required insurers to file, in diskette form, any information prepared in accordance with guidelines required by the insurance commissioner with the National Association of Insurance Commissioners; P.A. 01-139 required electronic filings and substituted “that” for “which”; P.A. 03-199 substituted “include additional filings as prescribed” for “be in the same format and scope as that required” re filings, deleted requirement that insurer also file a copy in electronic form, and deleted reference to the National Association of Insurance Commissioners’ Insurance Regulatory Information System.



Section 38a-54 - Audited reports.

(a) Each domestic insurance company, health care center or fraternal benefit society doing business in this state shall have an annual audit conducted by an independent certified public accountant and shall annually file an audited financial report with the commissioner, and electronically to the National Association of Insurance Commissioners on or before the first day of June for the year ending the preceding December thirty-first. An electronically filed true and complete report timely submitted to the National Association of Insurance Commissioners does not exempt a domestic insurance company or health care center from timely filing a true and complete paper copy to the commissioner.

(b) Each foreign insurance company or fraternal benefit society doing business in this state shall have an annual audit conducted by an independent certified public accountant and shall annually file an audited financial report with the commissioner, and electronically to the National Association of Insurance Commissioners, on or before June first for the year ending the preceding December thirty-first. An electronically filed true and complete report timely submitted to the National Association of Insurance Commissioners shall be deemed to have been submitted to the commissioner in accordance with the provisions of this section.

(c) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to: (1) Specify the scope of the examination required by this section; (2) specify the contents and scope of the annual audited financial report, provided such report shall include all incurred losses; (3) provide for the review of the controls; (4) provide for the availability to the commissioner of the workpapers of the certified public accountant; and (5) provide exemptions from compliance with the requirements of this section.

(P.A. 90-243, S. 168; P.A. 91-276, S. 3; P.A. 98-98, S. 4; P.A. 07-225, S. 2.)

History: P.A. 91-276 added a provision requiring the inclusion of all incurred losses in the annual audited financial report; P.A. 98-98 amended Subsec. (a) to substitute “first day of June” for “thirtieth day of June” re the deadline for filing financial reports, and substituted “the preceding December thirty-first” for “the thirty-first day of December next preceding”; P.A. 07-225 amended Subsec. (a) to delete “On or after December 31, 1990,”, to limit its application to domestic insurance companies, to require electronic filing of audited financial reports with National Association of Insurance Commissioners and to require domestic insurance companies and health care centers to timely file a true and complete paper copy of such report with commissioner, inserted new Subsec. (b) requiring foreign insurance companies to conduct and file audited financial reports in same manner as specified in Subsec. (a), except for submission of paper copies to commissioner, and redesignated existing Subsec. (b) as Subsec. (c).



Section 38a-55 - Hypothecation of assets.

(a) No domestic insurer, health care center or fraternal benefit society may pledge, hypothecate or otherwise encumber its assets to secure the debt, guaranty or obligations of any other person without the prior written consent of the Insurance Commissioner. This prohibition shall not apply to obligations of the insurer under surety bonds or insurance contracts issued in the regular course of business.

(b) (1) No domestic insurer, health care center or fraternal benefit society may, without the prior written consent of the Insurance Commissioner, pledge, hypothecate or otherwise encumber its assets to secure its own debt, guaranty or obligations if the amount of the assets pledged, hypothecated or otherwise encumbered, when the pledge, hypothecation or encumbrance is made, together with the aggregate amount of assets pledged, hypothecated or encumbered to secure all such debts, guarantees and obligations, exceeds the lesser of five per cent of admitted assets or twenty-five per cent of surplus as regards policyholders as reported in its last financial statement filed with the commissioner pursuant to section 38a-53 or 38a-614.

(2) Nothing in this subsection shall be construed as prohibiting a domestic insurer, health care center or fraternal benefit society from pledging, hypothecating or encumbering any assets in connection with: (A) Transactions in the ordinary course of business, including, but not limited to: (i) Complying with any statutory requirement, (ii) reinsurance transactions otherwise in compliance with applicable statutory requirements, or (iii) investments or investment practices otherwise in compliance with applicable statutory requirements, including, but not limited to, securities lending, repurchase transactions, reverse repurchase transactions, swap, futures and options transactions, and any other transactions which are not prohibited by the investment law and regulations of this state; (B) transactions subject to the provisions of sections 38a-129 to 38a-140, inclusive; or (C) any other transaction deemed excluded by the Insurance Commissioner. Assets pledged, hypothecated or encumbered pursuant to subparagraph (A), (B) or (C) of this subdivision shall not be charged against the limits set forth in subdivision (1) of this subsection.

(3) In the case of a domestic life insurance company, the provisions of this subsection shall apply to a separate account only to the extent that reserves for guarantees with respect to (A) benefits guaranteed as to dollar amount and duration or (B) funds guaranteed as to principal amount or stated rate of interest are held in a separate account in accordance with subdivision (3) of subsection (a) of section 38a-433.

(P.A. 90-243, S. 167; P.A. 98-60; P.A. 05-29, S. 4; P.A. 10-5, S. 3.)

History: P.A. 98-60 designated existing language as Subsec. (a) and substituted “domestic” for “licensed” re insurers and “shall” for “does” re prohibition, and added new Subsec. (b) re assets of domestic companies; P.A. 05-29 made a technical change in Subsec. (b)(2)(C); P.A. 10-5 amended Subsec. (b)(3) to change “subdivision (iii)” to “subdivision (3)” re reference to Sec. 38a-433(a), effective May 5, 2010.



Section 38a-56 - (Formerly Sec. 38-19). False returns to commissioner.

Any person who wilfully makes any false report to the commissioner or testifies or affirms falsely to any material fact in any matter wherein an oath or affirmation is required or authorized or makes any false entry or memorandum upon any book, paper, report or statement of any insurance company, with intent to deceive the commissioner or any agent appointed to examine the affairs of any such company or to deceive the stockholders or policyholders or any officer of any such insurance company or to injure or defraud any such company, and any person who, with like intent, aids or abets another in any violation of any provision of this section, shall be imprisoned not more than five years.

(1949 Rev., S. 8708.)

History: Sec. 38-19 transferred to Sec. 38a-56 in 1991.



Section 38a-57 - (Formerly Sec. 38-26a). Retention of records and assets in state.

Each domestic insurance company shall maintain, within the state, such records as the commissioner may require and such portion of its assets as the commissioner may deem necessary for the purpose of adequately protecting the insured.

(1967, P.A. 37.)

History: Sec. 38-26a transferred to Sec. 38a-57 in 1991.



Section 38a-58 - (Formerly Sec. 38-40). Change of location of domestic insurance company.

Any domestic insurance company may change its location from one town to another within this state, notwithstanding any inconsistent provision in its charter.

(1949 Rev., S. 6096; 1953, S. 2792d.)

History: Sec. 38-40 transferred to Sec. 38a-58 in 1991.



Section 38a-58a - Transfer of domicile: By foreign insurance company to this state; by domestic insurance company to another state. Procedures.

(a) Any insurer which is organized under the laws of any other state and is admitted to do business in this state for the purpose of writing insurance may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a location in this state. The domestic insurer shall be entitled to like certificates and licenses to transact business in this state and shall be subject to the authority and jurisdiction of this state. The articles of incorporation of the domestic insurer may be amended to provide that the corporation is a continuation of the corporate existence of the original foreign corporation through adoption of this state as its corporate domicile and that the original date of incorporation in its original domiciliary state is the date of incorporation of the domestic insurer.

(b) Any domestic insurer may, upon the approval of the Insurance Commissioner, transfer its domicile to any other state in which it is admitted to transact the business of insurance, and upon such a transfer shall cease to be a domestic insurer, and shall be admitted to this state, if qualified, as a foreign insurer. The Insurance Commissioner may approve the proposed transfer if he determines that the transfer is in the interest of the policyholders of this state or in the public interest.

(c) The certificate of authority, agents’ appointments and licenses, rates and other criteria within the discretion of the Insurance Commissioner which are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this state or any other state by merger, consolidation or any other lawful method shall continue in full force and effect upon the transfer if the insurer remains duly qualified to transact the business of insurance in this state. All outstanding policies of any transferring insurer shall be given full force and effect and need not be endorsed as to the new name of the company or its new location unless ordered by the Insurance Commissioner. Each transferring insurer shall file new policy forms with the Insurance Commissioner on or before the effective date of the transfer, but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as approved by, the Insurance Commissioner. Each transferring insurer shall notify the Insurance Commissioner of the details of the proposed transfer and shall file promptly any resulting amendments to corporate documents filed or required to be filed with the Insurance Department. Each such insurer, upon the transfer of its domicile to this state, shall file with the Secretary of the State a true copy of its original articles of incorporation, duly certified by the proper official of the state and a certificate in such form as prescribed by the Secretary of the State and approved by the Insurance Commissioner.

(P.A. 91-232, S. 1, 2.)



Section 38a-59 - (Formerly Sec. 38-42a). Change of name of domestic insurance company or health care center with capital stock.

An amendment to the certificate of incorporation of a domestic insurance company or health care center with capital stock that changes the name of the company or health care center shall not become effective until approved by the Insurance Commissioner after reasonable notice and a public hearing, if such notice and hearing are deemed by the commissioner to be in the public interest. A certificate of amendment conforming to the requirements of section 33-800 shall be filed in the office of the Insurance Commissioner before any amendment to the certificate of incorporation of a domestic insurance company or health care center with capital stock becomes effective.

(February, 1965, P.A. 71; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 276, 348; P.A. 96-271, S. 210, 254; P.A. 03-199, S. 3.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-42a transferred to Sec. 38a-59 in 1991; P.A. 96-271 replaced reference to Sec. 33-360 with Sec. 33-800, effective January 1, 1997; P.A. 03-199 added references to health care center and made technical changes.



Section 38a-60 - (Formerly Sec. 38-27a). Continuity of management during national emergencies.

(a) The board of directors of a domestic insurance company may at any time, and from time to time, by resolution or amendment to the company’s bylaws, provide for an emergency management plan as they consider necessary or appropriate, subject to repeal or change by action of those having power to adopt bylaws for the company.

(b) If such emergency plan has not been adopted by any such corporation upon the occurrence of a national emergency caused by an attack on the United States or by a nuclear, atomic or other disaster, the following provisions shall automatically become effective and shall remain effective throughout the emergency or until superseded by such emergency plan: (1) Two directors shall constitute a quorum for the transaction of business at all meetings of the board. (2) Notice of any meeting of the board need be given only to such of the directors as it may be practical to reach at the time and by such means as may be practical at the time, including publication or radio broadcast. (3) Any vacancy in the board may be filled by a majority of the remaining directors, even if less than a quorum, or by the sole remaining director. (4) If there are no surviving directors able and willing to serve, or if no surviving directors can be located, all directorships shall be presumed to be vacant. Such vacancies in the board of directors, not to exceed three, shall be filled by the most senior surviving officers of the company able and willing to serve; seniority to be determined by rank and, within rank, first, by year of appointment to that rank and, second, by birth date. If thereafter a surviving director able and willing to serve is located, he shall automatically resume his position on the board of directors and the most junior officer serving as a director under the authority of this subdivision shall thereupon be considered to have resigned. In addition, if there are no surviving directors, one vacancy may be filled by the Insurance Commissioner or other person authorized to exercise his powers.

(c) If such emergency plan is adopted, it may provide that it will become operative automatically during any such national emergency and, notwithstanding any provision of the law or the charter or bylaws of the company, may contain any provisions reasonably necessary for the operation of the company during any such national emergency. Such provisions need not be consistent with the comparable provisions stated in subsection (b) of this section. Such provisions may provide, among other things, for (1) the designation of persons who may call a meeting of the board of directors; (2) the quorum and notice requirements for, and location of, any such meeting; (3) the filling of vacancies on the board of directors; (4) a succession list of persons by name or title who will succeed to positions of higher rank; (5) the establishment of the principal office of the company at a new location in or out of the state.

(1963, P.A. 451, S. 1, 2, 3; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 272, 348; P.A. 05-29, S. 5; P.A. 10-5, S. 4.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-27a transferred to Sec. 38a-60 in 1991; P.A. 05-29 made a technical change in Subsec. (c); P.A. 10-5 made a technical change in Subsec. (c), effective May 5, 2010.



Section 38a-61 - (Formerly Sec. 38-134). Limitation of use of power of attorney.

No power of attorney to vote at any meeting of any licensed insurance company shall be used at more than one meeting of such corporation. No power of attorney may be voted later than thirty-six months from the time it was granted.

(1949 Rev., S. 6154; P.A. 77-65.)

History: P.A. 77-65 made provisions applicable to “any licensed” insurance company rather than to “a life” insurance company and prohibited voting power of attorney later than 36 months from time it was granted; Sec. 38-134 transferred to Sec. 38a-61 in 1991.



Section 38a-62 - (Formerly Sec. 38-27b). Indemnification of directors, officers and employees of mutual insurance companies.

(a) Except as otherwise provided in this section, a domestic mutual insurance company shall indemnify any person who was or is a party, or was threatened to be made a party, to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, other than an action by or in the right of the mutual insurance company, by reason of the fact that he, or the person whose legal representative he is, (1) is or was a director, officer or employee of the mutual insurance company, or (2) is or was serving at the request of the mutual insurance company (A) as a director, officer or employee of another corporation, partnership, joint venture, trust or other enterprise or (B) as an agent of such other corporation, partnership, joint venture, trust, or other enterprise other than an employee benefit plan or trust, or (3) is or was a director, officer or employee of the mutual insurance company serving at the request of the mutual insurance company as a fiduciary of an employee benefit plan or trust maintained for the benefit of employees of the mutual insurance company or employees of any such other corporation, partnership, joint venture, trust, or other enterprise, against judgments, fines, penalties, amounts paid in settlement and expenses, including attorneys’ fees, actually and reasonably incurred by him and the person whose legal representative he is, in connection with such action, suit or proceeding, or any appeal therein. The mutual insurance company shall not so indemnify any such person unless it shall be concluded as provided in subsection (c) of this section that such person, and the person whose legal representative he is, acted in good faith and in a manner he reasonably believed to be in the best interests of the mutual insurance company or, in the case of a person serving as a fiduciary of an employee benefit plan or trust, either in the best interests of the mutual insurance company or in the best interests of the participants and beneficiaries of such employee benefit plan or trust and consistent with the provisions of such employee benefit plan or trust and, with respect to any criminal action or proceeding, that he had no reasonable cause to believe his conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent shall not, of itself, create a presumption that the person did not act in good faith or in a manner which he did not reasonably believe to be in the best interests of the mutual insurance company or of the participants and beneficiaries of such employee benefit plan or trust and consistent with the provisions of such employee benefit plan or trust, or, with respect to any criminal action or proceeding, that he had reasonable cause to believe that his conduct was unlawful.

(b) Except as otherwise provided in this section, a domestic mutual insurance company shall indemnify any person who was or is a party, or was threatened to be made a party, to any action, suit or proceeding, by or in the right of the mutual insurance company to procure a judgment in its favor by reason of the fact that he, or the person whose legal representative he is, (1) is or was a director, officer or employee of the mutual insurance company, or (2) is or was serving at the request of the mutual insurance company (A) as a director, officer or employee of another corporation, partnership, joint venture, trust or other enterprise or (B) as an agent of such other corporation, partnership, joint venture, trust, or other enterprise other than an employee benefit plan or trust, or (3) is or was a director, officer, or employee of the mutual insurance company serving as a fiduciary of an employee benefit plan or trust maintained for the benefit of employees of the mutual insurance company or employees of any such other corporation, partnership, joint venture, trust or other enterprise, against expenses, including attorneys’ fees, actually and reasonably incurred by him in connection with such action, suit or proceeding, or any appeal therein, in relation to matters as to which such person, or the person whose legal representative he is, is finally adjudged not to have breached his duty to the mutual insurance company, or where the court, on application as provided in subsection (d) of this section, shall have determined that in view of all the circumstances such person is fairly and reasonably entitled to be indemnified, and then for such amount as the court shall determine. The mutual insurance company shall not so indemnify any such person for amounts paid to the mutual insurance company, to a plaintiff or to counsel for a plaintiff in settling or otherwise disposing of a threatened action or a pending action, with or without court approval; or for expenses incurred in defending a threatened action or a pending action which is settled or otherwise disposed of without court approval.

(c) The conclusion provided for in subsection (a) of this section may be reached by any one of the following: (1) The board of directors of the mutual insurance company by a consent in writing signed by a majority of those directors who were not parties to such action, suit or proceeding; (2) independent legal counsel selected by a consent in writing signed by a majority of those directors who were not parties to such action, suit or proceeding; or (3) the members of the mutual insurance company entitled to vote at annual meetings, by the affirmative vote of at least a majority of such members who were not parties to such action, suit or proceeding, represented at an annual or a special meeting of voting members, duly called with notice of such purpose stated. Such person shall also be entitled to apply to a court for such conclusion, upon application as provided in subsection (d), even though the conclusion reached by any of the foregoing shall have been adverse to him or to the person whose legal representative he is.

(d) An application for indemnification or for a conclusion as provided in this section shall be made to the court in which the action is pending or, in the absence thereof, to the superior court for the judicial district where the principal office of the domestic mutual insurance company is located. The application shall be made in such manner and form as may be required by the applicable rules of the court or, in the absence thereof, by direction of the court. The court may also direct that notice be given in such manner as it may require at the expense of the mutual insurance company to the members of the mutual insurance company and to such other persons as the court may designate.

(e) Expenses which may be indemnifiable under this section incurred in defending an action, suit or proceeding may be paid by the domestic mutual insurance company in advance of the final disposition of such action, suit or proceeding as authorized by the board of directors upon agreement by or on behalf of the director, officer, employee or agent, or his legal representative, to repay such amount if he is later found not entitled to be indemnified by the mutual insurance company as authorized in this section.

(f) A domestic mutual insurance company shall not indemnify any director, officer, employee or agent or any director, officer, or employee serving at the request of the corporation as a fiduciary of an employee benefit plan or trust, against judgments, fines, amounts paid in settlement and expenses, including attorneys’ fees, to an extent greater than that authorized by this section, but the mutual insurance company may procure insurance providing greater indemnification and may share the premium cost with any director, officer, employee or agent on such basis as may be agreed upon.

(1971, P.A. 293; P.A. 76-299; P.A. 78-204, S. 16, 17; 78-280, S. 2, 127.)

History: P.A. 76-299 made provisions applicable to agents of other corporations, partnerships, trusts etc. other than employee benefit plans or trusts and to directors, officers and employees of mutual insurance companies serving as fiduciaries of employee benefit plans or trusts; P.A. 78-204 added “penalties” in Subsec. (a)(3) and, with P.A. 78-280, substituted “judicial district” for “county” in Subsec. (d); Sec. 38-27b transferred to Sec. 38a-62 in 1991.



Section 38a-63 - Limitation of liability of director of mutual insurance company.

(a) The personal liability of a director of a mutual insurance company to the company or its members for monetary damages for breach of duty as a director may be limited by the board to an amount that is not less than the compensation received by the director for serving the company during the year of the violation, provided such breach did not (1) involve a knowing and culpable violation of law by the director, (2) enable the director or an associate, as defined solely for the purposes of this section in subdivision (3) of section 33-843, to receive an improper personal economic gain, (3) show a lack of good faith and a conscious disregard for the duty of the director to the company under circumstances in which the director was aware that his conduct or omission created an unjustifiable risk of serious injury to the company, or (4) constitute a sustained and unexcused pattern of inattention that amounted to an abdication of the director’s duty to the company, provided further no director who is a defendant in a lawsuit shall participate in the discussion or vote on such limitation of liability if it will affect his potential liability in such lawsuit. No such limitation shall limit or preclude the liability of a director for any act or omission occurring prior to the effective date of such provision.

(b) Notwithstanding any inconsistent provision in the charter of a domestic mutual insurance company or in the general statutes, the provisions of this section shall become effective on the date it is approved by a majority of the members present and voting, in the manner customary for such company’s meetings, in person or by proxy at an annual or other meeting of such domestic mutual insurance company.

(P.A. 89-322, S. 3; P.A. 96-271, S. 211, 254.)

History: P.A. 96-271 amended Subsec. (a) to replace reference to Sec. 33-374d with Sec. 33-843, effective January 1, 1997.



Section 38a-64 - (Formerly Sec. 38-41). Donations by domestic mutual companies.

Each domestic mutual insurance company, in addition to all other powers specially granted to it by law, shall have power, subject to such provisions and limitations as may be contained in its charter, certificate of incorporation or bylaws, or in any statute affecting it, to make donations for the public welfare or for charitable or educational purposes.

(1953, S. 2812d.)

History: Sec. 38-41 transferred to Sec. 38a-64 in 1991.



Section 38a-65 - (Formerly Sec. 38-48). Disposition of unclaimed dividends of insolvent company.

Section 38a-65 is repealed, effective October 1, 1998.

(1949 Rev., S. 6051; 1961, P.A. 540, S. 25; P.A. 98-214, S. 32.)



Section 38a-66 - Reinsurance of insurance business with other insurers by agreement of bulk reinsurance.

(a) Any insurance company authorized to do business in this state may, with respect to subjects of insurance resident, located or to be performed in this state, reinsure all or substantially all of its insurance business in force, or all or substantially all of a major class thereof, with another insurer by agreement of bulk reinsurance after compliance with this section. Each such agreement shall be filed with the Insurance Commissioner and shall become effective upon the expiration of twenty days after the date of filing unless disapproved by the commissioner.

(b) The Insurance Commissioner shall disapprove such an agreement within twenty days after filing if it is found:

(1) That the agreement is unfair and inequitable to any insurer or to any policyholder involved;

(2) That the reinsurance, if effectuated, would reduce the provision of service to policyholders of any insurer involved;

(3) That the agreement does not embody adequate provisions by which the reinsuring insurer becomes liable to the original insureds for any loss or damage occurring under the policies reinsured in accordance with the original terms of such policies or does not require the reinsuring insurer to furnish each such insured with a certificate evidencing such assumption of liability;

(4) That the assuming reinsurer is not authorized to transact such insurance in this state;

(5) That the assuming reinsurer will not appoint the commissioner or his successors as its irrevocable attorney for service of process, so long as any policy so reinsured or claim thereunder remains in force or outstanding;

(6) That such reinsurance would materially tend to lessen competition in the insurance business in this state or elsewhere as to the kinds of insurance involved or would materially tend to create a monopoly as to such business; or

(7) That the proposed bulk reinsurance is not free of other reasonable objections.

(c) If the Insurance Commissioner disapproves the agreement, he shall notify in writing each insurer involved specifying his reasons for doing so.

(P.A. 91-41.)



Section 38a-67 - Reporting requirement for cancellations and revisions of ceded reinsurance agreements.

(a) Every insurer domiciled in this state shall file a report with the commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements unless such material acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements have been submitted to the commissioner for review, approval or information purposes pursuant to other provisions of the insurance code, laws, regulations or other requirements.

(b) The report required in subsection (a) of this section is due within fifteen days after the end of the calendar month in which any of the foregoing transactions occur.

(c) One complete copy of the report, including any exhibits or other attachments filed as part thereof, shall be filed with:

(1) The insurance department of the insurer’s state of domicile; and

(2) The National Association of Insurance Commissioners.

(d) All reports obtained by or disclosed to the commissioner pursuant to the provisions of this section and sections 38a-67a and 38a-67b shall be given confidential treatment, shall not be subject to subpoena and shall not be made public by the commissioner, the National Association of Insurance Commissioners or any other person, except to insurance regulatory officials of other states or countries so long as the commissioner determines that such officials agree to maintain the same level of confidentiality in their jurisdiction as is available in this state, without the prior written consent of the insurer to which it pertains unless the commissioner, after giving the insurer who would be affected thereby, notice and an opportunity to be heard, determines that the interest of policyholders, shareholders or the public will be served by the publication thereof, in which event the commissioner may publish all or any part thereof in such manner as he may deem appropriate.

(P.A. 95-168, S. 5; P.A. 98-57, S. 2.)

History: P.A. 98-57 amended Subsec. (d) to substitute “insurance regulatory officials of other states or countries” for “insurance departments of other states” and added condition re disclosure of information by commissioner that he determine that officials agree to maintain the same level of confidentiality as is available in this state.



Section 38a-67a - Acquisitions and dispositions of assets, reporting requirement waived, when. Asset acquisitions and dispositions, defined. Information required to be disclosed.

(a) No acquisitions or dispositions of assets need be reported pursuant to section 38a-67 if the acquisitions or dispositions are not material. For purposes of sections 38a-67 to 38a-67b, inclusive, a material acquisition, or the aggregate of any series of related acquisitions during any thirty-day period or disposition, or the aggregate of any series of related dispositions during any thirty-day period, is one that is nonrecurring and not in the ordinary course of business and involves more than five per cent of the reporting insurer’s total admitted assets as reported in its most recent statutory statement filed with the insurance department of the insurer’s state of domicile.

(b) (1) Asset acquisitions subject to sections 38a-67 to 38a-67b, inclusive, include every purchase, lease, exchange, merger, consolidation, succession or other acquisition other than the construction or development of real property by or for the reporting insurer or the acquisition of materials for such purpose.

(2) Asset dispositions subject to sections 38a-67 to 38a-67b, inclusive, include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment, whether for the benefit of creditors or otherwise, abandonment, destruction or other disposition.

(c) (1) The following information shall be disclosed in any report of a material acquisition or disposition of assets:

(A) Date of the transaction;

(B) Manner of acquisition or disposition;

(C) Description of the assets involved;

(D) Nature and amount of the consideration given or received;

(E) Purpose of, or reason for, the transaction;

(F) Manner by which the amount of consideration was determined;

(G) Gain or loss recognized or realized as a result of the transaction; and

(H) Name of the person or persons from whom the assets were acquired or to whom they were disposed.

(2) Insurers are required to report material acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred per cent reinsurance agreement that affects the solvency and integrity of the insurer’s reserves and such insurer has ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars in total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five per cent of the insurer’s capital and surplus.

(P.A. 95-168, S. 6.)



Section 38a-67b - Nonrenewals, cancellations or revisions, reporting requirement waived, when. Information required to be disclosed.

(a)(1) Nonrenewals, cancellations or revisions of ceded reinsurance agreements need not be reported pursuant to section 38a-67 if the nonrenewals, cancellations or revisions are not material. For purposes of sections 38a-67 to 38a-67b, inclusive, a material nonrenewal, cancellation or revision is one that affects: (A) With respect to property and casualty business, including accident and health business written by a property and casualty insurer: (i) More than fifty per cent of an insurer’s ceded written premium; or (ii) more than fifty per cent of the insurer’s total ceded indemnity and loss adjustment reserves; (B) with respect to life, annuity and accident and health business: More than fifty per cent of the total reserve credit taken for business ceded, on an annualized basis, as indicated in the insurer’s most recent annual statement; (C) with respect either to property and casualty or life, annuity and accident and health business, either of the following events shall constitute a material revision which shall be reported: (i) An authorized reinsurer representing more than ten per cent of a total cession is replaced by one or more unauthorized reinsurers; or (ii) previously established collateral requirements have been reduced or waived with respect to one or more unauthorized reinsurers representing collectively more than ten per cent of a total cession.

(2) However, no filing shall be required if: (A) With respect to property and casualty business, including accident and health business written by a property and casualty insurer: The insurer’s total ceded written premium represents, on an annualized basis, less than ten per cent of its total written premium for direct and assumed business; or (B) with respect to life, annuity and accident and health business: The total reserve credit taken for business ceded represents, on an annualized basis, less than ten per cent of the statutory reserve requirement prior to any cession.

(b) (1) The following information shall be disclosed in any report of a material nonrenewal, cancellation or revision of ceded reinsurance agreements:

(A) Effective date of the nonrenewal, cancellation or revision;

(B) The description of the transaction with an identification of the initiator thereof;

(C) Purpose of, or reason for, the transaction; and

(D) If applicable, the identity of the replacement reinsurers.

(2) Insurers shall report all material nonrenewals, cancellations or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or one hundred per cent reinsurance agreement that affects the solvency and integrity of the insurer’s reserves and the insurer has ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five per cent of the insurer’s capital and surplus.

(P.A. 95-168, S. 7.)



Section 38a-69 - Scope of provisions.

Except as otherwise provided in title 38a, sections 38a-11, 38a-50, 38a-52, 38a-70 to 38a-76, inclusive, 38a-81 to 38a-83, inclusive, and 38a-153, and the regulations adopted to implement said sections apply to all insurers, including reinsurers, licensed to do business in this state.

(P.A. 90-243, S. 43; P.A. 98-214, S. 29.)

History: (Revisor’s note: In 1995 a reference to Sec. 38a-79 was deleted editorially by the Revisors, that section having been repealed by P.A. 94-39); P.A. 98-214 deleted reference to Sec. 38a-65.



Section 38a-69a - Confidentiality of financial examination workpapers and operating and financial condition reports. Confidentiality of certain supplemental compensation exhibits and stockholder information supplements. Exceptions.

(a) All financial analyses, financial examination workpapers, operating and financial condition reports concerning any insurance company, fraternal benefit society or health care center prepared by or on behalf of or for the use of the Insurance Commissioner or the Insurance Department examiner, shall be confidential unless such documents are otherwise a matter of public record, or the commissioner, in the commissioner’s opinion deems it in the public interest to disclose or otherwise make available for public inspection the information contained in such documents.

(b) Any supplemental compensation exhibit or stockholder information supplement in an annual report filed with the commissioner and prepared in accordance with the National Association of Insurance Commissioners Annual Statement Instructions shall be confidential and shall not be available for public inspection if submitted by a nonprofit insurance company that has fewer than one hundred fifty employees. The provisions of this subsection shall not apply to information in such exhibit or supplement concerning such company’s three most highly compensated officers.

(P.A. 92-95; P.A. 03-104, S. 1.)

History: P.A. 03-104 designated existing provisions as Subsec. (a), made a technical change therein and added Subsec. (b) re supplemental compensation exhibits or stockholder information supplements.



Section 38a-70 - Accounting standards.

When adopting accounting rules and minimum valuation standards, the commissioner shall follow those accounting and valuation procedures and practices published in the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions, including the preamble, all appendices and actuarial guidelines, and the National Association of Insurance Commissioners Annual Statement Instructions Manual, subject to any deviations the commissioner may prescribe.

(P.A. 90-243, S. 44; P.A. 92-112, S. 4; P.A. 00-30, S. 1, 14; P.A. 03-30, S. 1.)

History: P.A. 92-112 amended section to require that accounting rules be filed in accordance with standards set by the National Association of Insurance Commissioners; P.A. 00-30 substituted “published in” for “prescribed by”, inserted “version effective January 1, 2001, and subsequent revisions” re the practices and procedures manual, and made technical changes for purposes of gender neutrality, effective January 1, 2001; P.A. 03-30 added reference to minimum valuation standards and valuation procedures and referenced the procedure manual preamble, all appendices and actuarial guidelines.



Section 38a-71 - Minimum asset requirements. Minimum capital and minimum surplus requirements.

(a) As used in this section:

(1) “Qualified assets” means:

(A) Investments, securities, properties and loans permitted or authorized by law, and the income due thereon;

(B) The net amount of uncollected and deferred premiums for a life insurer which carries the full annual mean tabular reserve liability;

(C) Premiums in the course of collection, other than for life insurance, not more than ninety days past due, with the ninety-day limitation being inapplicable to premiums payable directly or indirectly by the United States government or any of its instrumentalities;

(D) Installment premiums, other than life insurance premiums, in accordance with the regulations adopted by the commissioner in accordance with the provisions of chapter 54, or in the absence of these regulations then in accordance with practices formulated or adopted by the National Association of Insurance Commissioners;

(E) Notes and similar written obligations which are not past due, taken for premiums other than life insurance premiums, on policies permitted to be issued on that basis, to the extent of the unearned premium reserves carried on the policies;

(F) Amounts recoverable or receivable from reinsurers under a reinsurance contract;

(G) Tangible components of health care delivery systems for health care centers governed by sections 38a-175 to 38a-192, inclusive, with the cost of these assets having a finite useful life being depreciated in full over periods provided by regulations adopted by the commissioner in accordance with the provisions of chapter 54;

(H) Electronic data processing equipment and operating software, the cost of which is depreciated in full over a period not to exceed three years;

(I) Tangible components of the service delivery systems of legal service corporations governed by sections 38a-230 to 38a-245, inclusive, with the cost of these assets having a finite useful life being depreciated in full over periods provided by regulations adopted by the commissioner in accordance with the provisions of chapter 54;

(J) Cash or currency; and

(K) Other assets authorized by regulations adopted by the commissioner in accordance with the provisions of chapter 54.

(2) “Minimum capital and minimum surplus” means the capital and surplus that must constantly be maintained by a stock insurance company as required by section 38a-72.

(3) “Surplus” means total statutory surplus less capital stock, adjusted for the par value of any treasury stock, calculated in accordance with the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions. Except for assessable mutuals, the minimum surplus of a mutual insurer is essentially the same as the minimum required capital requirement which applies to stock-insurers.

(4) “Capital” means the capital stock component of statutory surplus, as defined in the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions.

(b) Each insurer authorized to do business in this state shall maintain qualified assets in the amount equal to the total of the insurer’s (1) liabilities, and (2) minimum capital and minimum surplus required under section 38a-72.

(P.A. 90-243, S. 45; P.A. 93-239, S. 2; P.A. 00-30, S. 2, 14.)

History: P.A. 93-239 deleted former Subsecs. (c) and (d) re the commissioner’s determination of the sufficiency of surplus and the evidence used to evaluate such sufficiency, respectively; P.A. 00-30 amended definition of “qualified assets” in Subsec. (a) to revise the calculation of premium in Subpara. (a)(1)(C) to delete reduction for commissions payable on premiums, and to amend Subpara. (a)(1)(H) to substitute “electronic data processing equipment and operating software” for “electronic and mechanical machines constituting a data processing and accounting system”, amended Subdiv. (a)(2) to substitute “minimum capital and minimum surplus” for “minimum capital”, amended definition of “surplus” in Subdiv. (a)(3), added Subdiv. (a)(4) to define “capital”, and amended Subsec. (b) to substitute “minimum capital and minimum surplus” for “minimum capital or minimum surplus”, effective January 1, 2001.



Section 38a-72 - (Formerly Sec. 38-93). Financial requirements to license an insurance company.

(a) No property or casualty insurance company and no life insurance company shall be licensed initially to do business in this state unless the company complies with the following minimum capital and minimum surplus requirements to write these specified lines of insurance:

Stock Insurance Companies

Capital

Surplus

Health

$  500,000

$  500,000

Life

1,000,000

2,000,000

Liability

500,000

500,000

Fidelity and Surety

500,000

500,000

Financial Guaranty

15,000,000

60,000,000

Marine

500,000

250,000

Mortgage Guaranty

2,000,000

2,000,000

Property

500,000

250,000

Workers’ Compensation

500,000

500,000

Title

500,000

500,000

Residual Value

2,000,000

1,000,000

Reinsurance

(Property and Casualty)

2,000,000

2,000,000

Reinsurance (Life)

1,000,000

2,000,000

Mutual Insurance Companies

Surplus

Health

$  1,000,000

Life

3,000,000

Liability

1,000,000

Fidelity and Surety

1,000,000

Financial Guaranty

75,000,000

Marine

750,000

Mortgage Guaranty

4,000,000

Property

750,000

Workers’ Compensation

1,000,000

Title

1,000,000

Residual Value

3,000,000

Reinsurance

(Property and Casualty)

4,000,000

Reinsurance (Life)

3,000,000

(b) Except with respect to the transaction of life and health insurance, companies desiring to transact more than one of the above forms of insurance shall meet the total minimum requirements, as to capital and surplus, of all forms to be transacted except that a company transacting all lines permitted to be combined need have no more than two million dollars capital and two million dollars surplus in the aggregate. Companies that transact both life and health insurance need have no more than one million dollars capital and two million dollars surplus in the aggregate. The commissioner may license any such company to write additional forms of insurance when the amount of capital and surplus of such company is sufficient by recognized insurance standards to protect the public interest. The commissioner may also license any mutual insurance company to write any or all forms of insurance when the surplus of such company is at least as great as the capital and surplus requirements for companies with capital stock.

(c) No alien property, marine or casualty insurance company shall be licensed to transact business in this state unless it furnishes a certificate showing that it has, for the protection of all policyholders, a cash deposit with the Treasurer of this state, or with the proper officer of some other state, of not less than the minimum capital and surplus requirements for similar foreign insurance companies or seven hundred and fifty thousand dollars, whichever amount is less; nor unless it has a trusteed surplus, as defined in section 38a-74, at least as great as the minimum capital and surplus requirements for similar foreign insurance companies.

(d) No insurance company shall be licensed to transact business in this state or remain so licensed unless (1) its surplus funds bear a reasonable relationship to its liabilities based upon the type, volume and nature of insurance business transacted, and (2) risk-based capital related to its total adjusted capital is adequate for the types of business transacted. As used in this section, “total adjusted capital” means the sum of capital and surplus of an insurer, its asset valuation reserves, and any other item in the nature of capital as deemed appropriate by the commissioner. “Risk-based capital” means the capital and surplus adjusted to recognize the level of risk inherent in its business, including (A) risk with respect to the insurer’s assets, (B) the risk of adverse insurance experience with respect to the insurer’s liabilities and obligations, (C) the interest rate risk with respect to the insurer’s business, and (D) all other business risks and such other relevant risks as the commissioner may determine. The commissioner shall adopt such reasonable regulations, in accordance with the provisions of chapter 54, as are deemed proper to implement the purposes of this section, including but not limited to, provisions concerning: The preparation and filing of reports by insurers of risk-based capital levels and the calculation thereof; the preparation and filing of comprehensive financial plans when such capital levels are reduced below minimum threshold levels; the confidentiality of such reports and plans; and the regulatory corrective actions the commissioner may take in the event minimum risk-based capital levels are not maintained, or the insurer’s financial plans filed with the commissioner are deficient, or the insurer fails to otherwise comply with the provisions of the regulations promulgated.

(e) An insurer licensed in this state and issuing or reinsuring in this state policies of financial guaranty insurance, as defined in subdivision (1) of section 38a-92a shall, notwithstanding the provisions of subsection (a) of this section, be deemed to meet the combined capital and surplus requirements for transacting financial guaranty insurance business during the period between October 1, 1993, and July 1, 1995, if it has combined capital and surplus of forty-five million dollars, which includes paid-in capital of at least two million five hundred thousand dollars. On or after July 1, 1995, every licensed financial guaranty insurance corporation must fully comply with the requirements of subsection (a) of this section.

(1949 Rev., S. 6097–6100; 1951, 1953, 1955, S. 2824d; 1967, P.A. 382; P.A. 76-110; P.A. 79-376, S. 57; P.A. 90-243, S. 46; P.A. 92-112, S. 6, 35; P.A. 93-57, S. 5; 93-136, S. 17; 93-239, S. 17; P.A. 94-39, S. 1; P.A. 96-227, S. 3; P.A. 98-79, S. 1; P.A. 00-30, S. 3, 4, 14.)

History: 1967 act divided section into Subsecs., raised capital requirement for transacting fire or marine insurance or accident and health insurance from $250,000 to $5090,000, for liability insurance from $300,000 to $500,000 and for fidelity and surety business from $400,000 to $500,000 and required paid-in surplus of $250,000 for fire and marine insurance and $500,000 for other lines where previously surplus must equal 50% or more of minimum required capital in Subsec. (a) and added exception to requirements for companies transacting all lines in Subsec. (b); P.A. 76-110 imposed capital requirements for transacting workmen’s compensation insurance, title insurance and mortgage guaranty insurance and required surplus of $2,000,000 for mortgage guaranty insurance in Subsec. (a) and raised required capital and surplus for companies transacting all lines in Subsec. (b) from $1,500,000 to $2,000,000 each; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 90-243 changed the minimum financial requirements for licensing new property, casualty and life insurance companies, specified exceptions with respect to life and health insurance re total combined financial capital and surplus and added Subsec. (d) requiring that company’s surplus funds must bear a reasonable relationship to its liabilities in order to obtain or retain its license; Sec. 38-93 transferred to Sec. 38a-72 in 1991; P.A. 92-112 amended Subsec. (d) to require insurers to have sufficient surplus funds based upon the type, volume and nature of the insurance business transacted in order to secure or retain licensing; P.A. 93-57 amended Subsec. (d) to require that risk-based capital of an insurer be related to the total adjusted capital adequate for the type of business the insurer transacts and defined “risk-based capital” and “total adjusted capital”; P.A. 93-136 amended tables in Subsec. (a) to include the minimum required capital and surplus for companies transacting financial guaranty insurance and added a new Subsec. (e) re the minimum required combined capital and surplus requirements for financial guaranty insurance insurers for the period between October 1, 1993, and July 1, 1995; P.A. 93-239 amended Subsec. (b) to eliminate the reduction of certain capital and surplus requirements; P.A. 94-39 made technical revisions to correct a grammatical error; P.A. 96-227 amended Subsec. (a) to correct the minimum surplus for stock financial guaranty companies from $600,000,000 to $60,000,000; P.A. 98-79 added capital and minimum surplus requirements for residual value insurance, property casualty reinsurance and life reinsurance; P.A. 00-30 amended Subsec. (b) to delete “paid-in” and “net” re surplus, and made technical changes for purposes of gender neutrality and amended Subsec. (d) to delete “statutory” re “capital and surplus”, effective January 1, 2001.



Section 38a-72a - Regulations.

The Insurance Commissioner shall adopt regulations, in accordance with chapter 54, to establish standards that will govern the reduction of liabilities or establishment of assets in the financial statements of life and accident and health insurers and property and casualty insurers with respect to their accident and health insurance business filed with him for reinsurance ceded to another insurer.

(P.A. 92-112, S. 7, 35; P.A. 93-57, S. 2.)

History: P.A. 93-57 amended the section to include “accident and health” insurers and “property and casualty insurers with respect to accident and health insurance business”.



Section 38a-73 - (Formerly Sec. 38-110). Limitation of risks.

No stock insurance company doing business in this state shall expose itself to loss on any one risk to an amount exceeding ten per cent of its paid-up capital and surplus; but, in determining the amount of such risk, no portion thereof which has been reinsured in any insurance company authorized to do business in this state shall be included. No mutual insurance company doing business in this state shall expose itself to loss on any one risk to an amount exceeding ten per cent of its net surplus which limit on any one risk shall, in no case, exceed the amount authorized by the charter, bylaws or board of directors of the company; but, in determining the amount of such risk, no portion thereof which has been reinsured in any insurance company authorized to do business in this state shall be included.

(1949 Rev., S. 6115; P.A. 90-243, S. 52; P.A. 93-239, S. 18.)

History: P.A. 90-243 deleted the references to “fire” insurance companies; Sec. 38-110 transferred to Sec. 38a-73 in 1991; P.A. 93-239 deleted references limiting applicability to risks “in this state”, and eliminated provision including two and one-half times the amount of the total cash premiums or premium deposits in determining a limitation of risks.



Section 38a-74 - (Formerly Sec. 38-94). Estimation of trusteed surplus.

The trusteed surplus of each alien insurance company transacting or desiring to transact business in this state shall, for all the purposes of the insurance laws of this state, be the aggregate value of its money or securities deposited as provided in section 38a-72, and all sums loaned on real estate security in any state in the United States in conformity with the laws of such state providing for the investment of the assets of insurance companies therein, and all other assets in the United States in which similar domestic insurance companies may invest; provided such real estate securities and assets shall be held in the United States by trustees who are citizens of the United States, approved by the commissioner, for the benefit of all the policyholders and creditors of such company in the United States, after making the same deduction from such aggregate value for losses and liabilities in the United States, and for premiums upon risks therein not expired, as is authorized or required by the laws of this state, or by the regulations of the commissioner, with respect to similar domestic insurance companies.

(1949 Rev., S. 6100; 1951, S. 2825d; P.A. 90-243, S. 48.)

History: P.A. 90-243 substituted “alien” for “foreign” insurance company; Sec. 38-94 transferred to Sec. 38a-74 in 1991.



Section 38a-75 - (Formerly Sec. 38-95). Appointment of trustees. Examinations by commissioner.

The trustees referred to in section 38a-74 shall be appointed by the directors of such company, and a certified copy of the vote by which they are appointed and of the deed of trust shall be filed in the office of the commissioner; and the commissioner may examine such trustees or the agents of such company, under oath, and its assets, books and accounts in the same manner as he may examine the officers, agents, assets, books and accounts of any company authorized to do an insurance business in this state.

(1949 Rev., S. 6101; 1951, S. 2826d.)

History: Sec. 38-95 transferred to Sec. 38a-75 in 1991.



Section 38a-76 - (Formerly Sec. 38-25). Reserves.

(a) Each insurance company transacting business in this state shall, at all times, maintain reserves equal in amount to its liability under all its policy contracts, as the same are computed in accordance with the provisions of the statutes or with the requirements of the commissioner adopted upon reasonable consideration of ascertained experience for the purpose of adequately protecting the insured or securing the solvency of such company.

(b) A domestic insurer transacting insurance only in a foreign country may calculate its reserves on insurance written in that foreign country in accordance with the reserve standards required or otherwise approved by such foreign country. For purposes of this section and section 38a-77, (1) a domestic insurer shall be deemed to “transact insurance” or “do business” in a state, district or territory of the United States if, within any state, district or territory of the United States, that insurer sells or issues any policy contract or otherwise makes any solicitation or inducement or engages in any negotiations with respect to the same; but (2) an insurer shall not be deemed to transact insurance or do business in a state, district or territory of the United States by reason of the fact that such insurer (A) holds a license to transact insurance in a state, district or territory of the United States; (B) has issued insurance policies or contracts to residents of a foreign country who subsequently reside in a state, district or territory of the United States; or (C) performs administrative or oversight functions in a state, district or territory of the United States. A domestic insurer transacting insurance only in a foreign country may invest its funds in a manner consistent with the laws, regulations and administrative practices of the foreign country in which it transacts insurance without limitations under sections 38a-102 to 38a-102h, inclusive.

(1949 Rev., S. 6078; P.A. 98-79, S. 2.)

History: Sec. 38-25 transferred to Sec. 38a-76 in 1991; P.A. 98-79 designated existing language as Subsec. (a) and added new Subsec. (b) re calculating reserves and investments for a domestic insurer transacting insurance only in a foreign country.



Section 38a-77 - (Formerly Sec. 38-130). Valuation of reserve.

(a) The commissioner, upon receipt of the annual report of each domestic, foreign and alien life insurance company doing business in this state, as determined under subsection (b) of section 38a-76, shall make a valuation of all its outstanding policies, additions thereto, unpaid dividends and other obligations. The provisions of this section shall not apply to policies or certificates in which the amount of insurance or benefit is determined by an assessment collected from the surviving and associated holders of like policies or certificates, and not by a guaranty or pledge of insurance irrespective of the amount thus collected; provided any amount collected upon such assessments, until expended for the purpose for which it was collected, shall be charged as a liability against the company or association holding the same.

(b) All valuations made by the commissioner or by his authority shall be made upon the net premium basis, according to the standard of valuations adopted by the company for the obligation to be valued, provided, in each case, the standard of valuation employed shall be stated in his annual report. Any company may adopt different standards for obligations of different dates or classes, but, if the total value determined by any such standard for the obligations for which it has been adopted is less than that determined by the legal minimum standard hereinafter prescribed, or, if the company adopts no standard, the legal minimum standard shall be used.

(c) The commissioner may vary the standards of interest and mortality in the case of corporations from foreign countries and in particular cases of invalid lives and other extra hazards, and may value policies in groups, use approximate averages for fractions of a year and otherwise and calculate value by net premiums or otherwise, and accept the valuation of the department of insurance of any other state in place of the valuation herein required if the insurance department of such state accepts as sufficient and valid for all purposes the certificate of valuation of the Insurance Commissioner of this state.

(d) Except as otherwise provided herein, the legal minimum standard for contracts issued before January 1, 1901, shall be the actuaries’ or combined experience table of mortality with interest at four per cent per annum and, for contracts issued on or after said day, shall be the “American Experience Table of Mortality” with interest at three and one-half per cent per annum. Any company may adopt as a legal minimum standard the “American Men Ultimate Table of Mortality” with three and one-half per cent per annum interest for contracts issued on or after January 1, 1928, in lieu of said “American Experience Table of Mortality”. Any company may adopt as a legal minimum standard the “Commissioners’ 1941 Standard Ordinary Table of Mortality” with three and one-half per cent per annum interest for contracts issued on or after January 1, 1945, in lieu of either of the legal minimum standards hereinabove allowed. Any company may adopt as a legal minimum standard any mortality table approved or adopted by the National Association of Insurance Commissioners and certified by the commissioner as adequate with three and one-half per cent per annum interest for contracts issued on or after January 1, 1957; and four per cent per annum interest for contracts issued on or after January 1, 1974, in lieu of any of the legal minimum standards hereinabove allowed. The valuation of contracts on female risks issued on or after January 1, 1957, may be calculated, at the option of the company with approval of the commissioner, according to an age not more than three years younger than the actual age of the insured. All annuity contracts written after January 1, 1973, and prior to January 1, 1981, other than single premium immediate annuity contracts and annuities purchased under group annuity contracts may be valued based on the 1971 individual annuity mortality table with the rate of interest not to exceed four per cent per annum. Single premium immediate annuity contracts and annuities purchased under group annuity contracts after January 1, 1973, and prior to January 1, 1981, may be valued based on the 1971 individual annuity mortality table for individual contracts and the 1971 group annuity mortality table for annuities issued under group contracts with interest not to exceed six per cent per annum. All annuity contracts, both individual and group, issued prior to January 1, 1973, will continue to be reserved on the tables in use prior to January 1, 1973, unless changes in the reserve bases of these annuity contracts are approved by the Insurance Commissioner.

(e) This section shall apply only to those contracts, policies, and annuities to which sections 38a-78, 38a-439 and 38a-440 do not apply.

(1949 Rev., S. 6138; 1957, P.A. 133, S. 1; P.A. 73-181; P.A. 78-312, S. 5; P.A. 90-243, S. 54; P.A. 98-79, S. 3.)

History: P.A. 73-181 imposed 4% per annum interest for contracts issued on or after January 1, 1974, and added provisions re contracts after January 1, 1973, and before January 1, 1981; P.A. 78-312 added provision limiting application of provisions to “contracts, policies and annuities to which sections 38-130c to 38-130e, inclusive, do not apply”; P.A. 90-243 divided the section into Subsecs. and made technical corrections substituting “foreign” for “nonresident”, “alien” for “foreign”, “the commissioner” for “him” and “the” for “said”; Sec. 38-130 transferred to Sec. 38a-77 in 1991; P.A. 98-79 amended Subsec. (a) to add reference to Subsec. 38a-76(b) re doing business in this state.

See Sec. 38a-78 re Standard Valuation Law.

See Secs. 38a-438 to 38a-440, inclusive, re Standard Nonforfeiture Law.

Term “reinsurance reserve” discussed. 71 C. 751.



Section 38a-78 - (Formerly Sec. 38-130e). Ascertainment of reserves for life insurance policies and annuity and pure endowment contracts. Annual reporting of reserves to commissioner. Issuance of opinion by qualified actuary. Memorandum in support of opinion. Additional reserves as determined by qualified actuary not deemed a higher standard of valuation. Minimum standards of valuation for health insurance plans. Regulations.

(a) The commissioner shall annually value, or cause to be valued, the reserve liabilities, hereinafter called reserves, for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state except that in the case of an alien company, the valuation shall be limited to its United States business, and may certify the amount of any such reserves, specifying the mortality table or tables, rate or rates of interest, and methods, including net level premium method or other, used in the calculation of such reserves. In calculating such reserves, he may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves herein required of any foreign or alien company, he may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard herein provided and if the official of such state or jurisdiction accepts as sufficient and valid for all legal purposes the certificate of valuation of the commissioner when such certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction.

(b) (1) Every life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The commissioner by regulation shall define the specifics of this opinion and add any other items deemed to be necessary to its scope.

(2) The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after December 31, 1991.

(3) The opinion shall apply to all business in force including individual and group health insurance plans, in form and substance acceptable to the commissioner as specified by regulation.

(4) The opinion shall be based on standards adopted from time to time by the actuarial standards board and on such additional standards as the commissioner may by regulation prescribe.

(5) In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

(6) For the purposes of this section, “qualified actuary” means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in regulations the commissioner may prescribe.

(7) Except in cases of fraud or wilful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision or conduct with respect to the actuary’s opinion.

(8) Disciplinary action by the commissioner against the company or the qualified actuary shall be as defined in such regulations by the commissioner.

(9) A memorandum, in form and substance acceptable to the commissioner as specified by regulation, shall be prepared to support each actuarial opinion.

(10) If the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified by regulation or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the regulations or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare such supporting memorandum as is required by the commissioner.

(11) Any memorandum in support of the opinion, and any other material provided by the company to the commissioner in connection therewith, shall be kept confidential by the commissioner and shall not be made public and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this section or by regulations adopted under this section provided the memorandum or other material may otherwise be released by the commissioner (A) with the written consent of the company or (B) upon the request of the American Academy of Actuaries stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material. Once any portion of the confidential memorandum is referred to by the company in its marketing or is referred to before any governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum shall no longer be confidential.

(12) Any regulation adopted by the commissioner under the provisions of this subsection shall be adopted in accordance with the provisions of chapter 54.

(c) (1) Every life insurance company, except as exempted by or pursuant to regulation, shall annually include in the opinion required by subdivision (1) of subsection (b) of this section, an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company’s obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

(2) The commissioner may provide by regulation for a transition period for establishing any higher reserves which the qualified actuary may deem necessary in order to render the opinion required by this section.

(d) Except as otherwise provided in subsections (e), (f) and (l) of this section, the minimum standard for the valuation of all such policies and contracts issued prior to the effective date specified in accordance with the provisions of subsection (h) of section 38-130e of the general statutes, revision of 1958, revised to 1981, shall be that provided by the laws in effect immediately prior to such date, except that the minimum standard for the valuation of annuities and pure endowments purchased prior to January 1, 1973, under group annuity and pure endowment contracts shall be the 1971 Group Annuity Mortality Table, or any modification of this table approved by the commissioner, and an interest rate of five per cent per annum. Except as otherwise provided in subsections (e), (f) and (l) of this section, the minimum standard for the valuation of all such policies and contracts issued on and after such effective date shall be the commissioner’s reserve valuation methods defined in subsections (g), (h) and (j) of this section, four and one-half per cent interest for all other such policies and contracts, and the following tables: (1) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies, the Commissioners’ 1958 Standard Ordinary Mortality Table for such policies issued prior to the compliance date established by subdivision (11) of subsection (e) of section 38a-439, provided that for any category of such policies issued on female risks, all modified net premiums and present values referred to in this section may be calculated according to an age not more than six years younger than the actual age of the insured and for such policies issued on or after the compliance date established by subdivision (11) of subsection (e) of section 38a-439, (A) the Commissioners’ 1980 Standard Ordinary Mortality Table, or (B) at the election of the company for any one or more specified plans of life insurance, the Commissioners’ 1980 Standard Ordinary Mortality Table with ten-year select mortality factors, or (C) on or after January 1, 2005, until January 1, 2009, at the election of the company for any one or more specified plans of life insurance issued on or after January 1, 2004, on the basis of the Commissioners’ 2001 Standard Ordinary Mortality Table, except that with respect to such plans issued before April 1, 2005, such mortality table shall be used solely for the basis of valuation and nonforfeiture and shall not be used to increase the previously agreed required premium, or (D) issued on or after January 1, 2009, the Commissioners’ 2001 Standard Ordinary Mortality Table, or (E) any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulations adopted by the commissioner in accordance with the provisions of chapter 54 for use in determining the minimum standard of valuation for such policies; (2) for all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies, the Commissioners’ 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulations adopted by the commissioner in accordance with the provisions of chapter 54 for use in determining the minimum standard of valuation for such policies; (3) for total and permanent disability benefits in or supplementary to ordinary policies or contracts, the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulations adopted by the commissioner in accordance with the provisions of chapter 54 for use in determining the minimum standard of valuation for such policies. These tables shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies; (4) for accidental death benefits in or supplementary to policies, the 1959 Accidental Death Benefits Table or any accidental death benefits table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulations adopted by the commissioner in accordance with the provisions of chapter 54 for use in determining the minimum standard of valuation for such policies. These tables shall be combined with a mortality table permitted for calculating the reserves for life insurance policies; and (5) for group life insurance, life insurance issued on the substandard basis and other special benefits, such tables as may be approved by the commissioner.

(e) Except as otherwise provided in subsection (f) of this section, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the effective date as specified in accordance with the provisions of subsection (h) of section 38-130e of the general statutes, revision of 1958, revised to 1981, and for all annuities and pure endowments purchased on or after such effective date under group annuity and pure endowment contracts, shall be the commissioners reserve valuation methods defined in subsections (g) and (h) of this section and the following tables and interest rates: (1) For individual single premium immediate annuity contracts issued on or after such effective date, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulations adopted by the commissioner in accordance with the provisions of chapter 54 for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the commissioner, and seven and one-half per cent interest; (2) for individual annuity and pure endowment contracts issued on or after such effective date, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulations adopted by the commissioner in accordance with the provisions of chapter 54 for use in determining the minimum standard of valuation for such contract, or any modification of these tables approved by the commissioner, and five and one-half per cent interest for single premium deferred annuity and pure endowment contracts and four and one-half per cent interest for all other such annuity and pure endowment contracts; (3) for all annuities and pure endowments purchased on or after such effective date under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table or any group annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulations adopted by the commissioner in accordance with the provisions of chapter 54 for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of these tables approved by the commissioner, and seven and one-half per cent interest.

(f) (1) The interest rates used in determining the minimum standard for the valuation of (A) all life insurance policies issued in a particular calendar year, on or after the compliance date established by subdivision (11) of subsection (e) of section 38a-439, (B) all individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1982, (C) all annuities and pure endowments purchased in a particular calendar year on or after January 1, 1982, under group annuity and pure endowment contracts, and (D) the net increase, if any, in a particular calendar year after January 1, 1982, in amounts held under guaranteed interest contracts shall be the calendar year statutory valuation interest rates as defined in this subsection;

(2) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearest one-quarter of one per cent:

(A) For life insurance,

I = .03 + W (R1 – .03) +

W

(R2 – .09);

2

(B) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,

I = .03 + W(R – .03),

Where

R1 is the lesser of R and .09,

R2 is the greater of R and .09,

R is the reference interest rate defined in subdivision (4) of this subsection and

W is the weighting factor defined in subdivision (3) of this subsection.

(C) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in subparagraph (B), the formula for life insurance stated in subparagraph (A) shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten years and the formula for single premium immediate annuities stated in subparagraph (B) shall apply to annuities and guaranteed interest contracts with guarantee durations of ten years or less.

(D) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in subparagraph (B) shall apply.

(E) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in subparagraph (B) shall apply.

(F) If the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this subdivision differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one- half of one per cent, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the foregoing, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 using the reference interest rate defined for 1979 and shall be determined for each subsequent calendar year regardless of the compliance date established by subdivision (11) of subsection (e) of section 38a-439;

(3) The weighting factors referred to in the formulas stated in subdivision (2) of this subsection are given in the following tables:

(A) Weighting Factors For Life Insurance:

Guarantee Duration
(Years)

Weighting Factors

10 or less

.50

More than 10, but not more than 20

.45

More than 20

.35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy.

(B) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options: .80

(C) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in subparagraph (B), shall be as specified in tables (i), (ii) and (iii) according to the rules and definitions in (iv), (v) and (vi):

(i) For annuities and guaranteed interest contracts valued on an issue year basis:

Guarantee Duration
(Years)

Weighting Factor
For Plan Type

A

B

C

5 or less

.80

.60

.50

More than 5, not more than 10

.75

.60

.50

More than 10, not more than 20

.65

.50

.45

More than 20

.45

.35

.35

(ii) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in (i) increased by:

Plan Type

A

B

C

.15

.25

.05

(iii) For annuities and guaranteed interest contracts valued on an issue guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than twelve months beyond the valuation date, the factors shown in (i) or derived in (ii) increased by:

Plan Type

A

B

C

.05

.05

.05

(iv) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(v) Plan type as used in the tables in subparagraph (C) is defined as follows:

a. Plan Type A: At any time policyholder may withdraw funds only: (1) With an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without such adjustment but in installments over five years or more, or (3) as an immediate life annuity, or (4) no withdrawal permitted.

b. Plan Type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only: (1) With an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without such adjustment but in installments over five years or more, or (3) no withdrawal permitted. At the end of the interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five years.

c. Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either: (1) Without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(vi) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this subsection, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract. The change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in fund;

(4) The reference interest rate referred to in subdivision (2) of this subsection shall be defined as follows: a. For all life insurance, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June thirtieth of the calendar year next preceding the year of issue, of Moody’s Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody’s Investors Service, Inc.; b. for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or year of purchase of Moody’s Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody’s Investors Service, Inc.; c. for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in b. above, with guarantee duration in excess of ten years, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase of Moody’s Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody’s Investors Service, Inc.; d. for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in b. above, with guarantee duration of ten years or less, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of Moody’s Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody’s Investors Service, Inc.; e. for other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of twelve months, ending on June thirtieth of the calendar year of issue or purchase, of Moody’s Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody’s Investors Service, Inc.; f. for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in b. above, the average over a period of twelve months, ending on June thirtieth of the calendar year of the change in the fund, of Moody’s Corporate Bond Yield Average-Monthly Average Corporates, as published by Moody’s Investors Service, Inc.

(5) In the event that Moody’s Corporate Bond Yield Average-Monthly Average Corporates is no longer published by Moody’s Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that Moody’s Corporate Bond Yield Average-Monthly Average Corporates as published by Moody’s Investors Service, Inc. is no longer appropriate for the determination of the reference interest rate, an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by regulations adopted by the commissioner in accordance with the provisions of chapter 54, may be substituted.

(g) Except as otherwise provided in subsections (h), (j) and (l) of this section, reserves according to the commissioner’s reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of (1) over (2), as follows: (1) A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided such net level annual premium shall not exceed the net level annual premium on the nineteen-year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy, and (2) a net one year term premium for such benefits provided for in the first policy year provided that for any life insurance policy issued on or after January 1, 1985, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in subsection (j) of this section, be the greater of the reserve as of such policy anniversary calculated as described in this subsection and the reserve as of such policy anniversary calculated as described in this subsection but with the value defined in subdivision (1) of this subsection being reduced by fifteen per cent of the amount of such excess first year premium, all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, the policy being assumed to mature on such date as an endowment, and the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison, the mortality and interest bases stated in subsections (e) and (f) of this section shall be used. Reserves according to the commissioners reserve valuation method for: (A) Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums; (B) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended; (C) disability and accidental death benefits in all policies and contracts; and (D) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of this subsection.

(h) This subsection shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended. Reserves according to the commissioners annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

(i) (1) In no event shall a company’s aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after the effective date as specified in accordance with the provisions of subsection (h) of section 38-130e of the general statutes, revision of 1958, revised to 1981, be less than the aggregate reserves calculated in accordance with the methods set forth in subsections (f), (g), (i) and (k) of this section, and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies; (2) in no event shall the aggregate reserves for all policies, contracts and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by subsection (b) of this section; (3) reserves for any category of policies, contracts or benefits as established by the commissioner may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for therein; (4) any such company which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard herein provided may, with the approval of the commissioner, adopt any lower standard of valuation, but not lower than the minimum herein provided; provided, for the purposes of this subsection, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by subsection (b) of this section shall not be deemed to be the adoption of a higher standard of valuation.

(j) If in any contract year the gross premium charged by any life insurance company on any policy or contract, in force as of or written after the effective date as specified in accordance with the provisions of subsection (h) of section 38-130e of the general statutes, revision of 1958, revised to 1981, is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the most recent minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum standards of mortality and rate of interest in effect in the year that the policy or contract was issued and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this subsection are those standards stated in subsections (d) and (f) of this section. For any life insurance policy issued on or after January 1, 1985, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this subsection shall be applied as if the method actually used in calculating the reserve for such policy were the method described in subsection (g) of this section. The minimum reserve at each policy anniversary of such policy shall be the greater of the minimum reserve calculated in accordance with subsection (g) of this section and the minimum reserve calculated in accordance with this subsection.

(k) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such nature that the minimum reserves cannot be determined by the methods described in subsections (g), (h), and (j) of this section, the reserves which are held under any such plan must be appropriate in relation to the benefits and the pattern of premiums for that plan, and be computed by a method which is consistent with the principles of this standard valuation law, as determined by regulations adopted by the commissioner in accordance with the provisions of chapter 54.

(l) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 containing the minimum standards applicable to the valuation of health insurance plans.

(m) The provisions of sections 38a-77 and 38a-433 shall apply to policies issued by a company before the date of its election to comply with section 38-130e of the general statutes, revision of 1958, revised to 1981, or January 1, 1981, whichever occurred first. The provisions of section 38-130e of the general statutes, revision of 1958, revised to 1981, shall apply to policies issued by a company on and after the date of such election or on and after January 1, 1981, whichever occurred first, and before October 1, 1981.

(P.A. 78-312, S. 4; P.A. 81-170, S. 2; P.A. 90-243, S. 56; P.A. 91-175, S. 2; P.A. 05-162, S. 2.)

History: P.A. 81-170 authorized the use of new mortality tables, specified the formula used in calculating the interest rate for determining a company’s maximum reserves and provided for the reference interest rate as an average over a specified time period of Moody’s Corporate Index; P.A. 90-243 made technical corrections substituting “alien” for “foreign”, “the” for “such”, “foreign” for “nonresident” and amended the method for calculating the reserves on life insurance policies in Subsec. (h); Sec. 38-130e transferred to Sec. 38a-78 in 1991; P.A. 91-175 amended Subsec. (a) to include the phrase “or cause to be valued” to allow the insurance companies to submit to the insurance commissioner an independent evaluation of the reserves, inserted a new Subsec. (b) requiring that every life insurance company annually submit the opinion of a qualified actuary re the computation and adequacy of the reserves, the reserving practices of that particular insurance company and provide a written memorandum to the insurance commissioner, inserted a new Subsec. (c) requiring that the insurance company provide an actuarial opinion to the insurance commissioner which contains a determination of whether the company’s reserve and actuarial items which support the policies and contracts are sufficient to meet the company’s obligations, relettered former Subsecs. (b) to (f) as (d) to (h) and amended internal references, relettered Subsec. (g) as Subsec. (i), amended all internal references, added a provision re aggregate reserves for all policies, contracts and benefits and added a provision that the adoption of additional reserves determined by a qualified actuary in the rendition of his annual opinion would not heighten the standard of valuation, relettered Subsecs. (h) and (i) as (j) and (k) and amended internal references, added new Subsec. (l) requiring the insurance commissioner to adopt regulations for the minimum standards valuation of health insurance plans and relettered Subsec. (j) as (m) and amended internal references; P.A. 05-162 amended Subsec. (d) to insert new Subdiv. (1)(C) and (1)(D) re the Commissioners’ 2001 Standard Ordinary Mortality Table, and redesignate existing Subdiv. (1)(C) as Subdiv. (1)(E), effective July 1, 2005.

See Sec. 38a-77 re Standard Valuation Law.

See Secs. 38a-438 to 38a-440, inclusive, re Standard Nonforfeiture Law.



Section 38a-79 - (Formerly Sec. 38-26). Valuation of securities.

Section 38a-79 is repealed.

(1949 Rev., S. 6084; P.A. 90-243, S. 10; P.A. 94-39, S. 10.)



Section 38a-79a - Short title: Standard Valuation Law.

Sections 38a-77 and 38a-78 shall be known as the “Standard Valuation Law”.

(P.A. 91-175, S. 1.)



Section 38a-80 - (Formerly Sec. 38-164). Premium reserve for health, accident and liability business.

Each domestic, foreign and alien insurance company which, in this state, makes insurance upon the health of individuals or which, in this state, insures persons against bodily injury or death by accident, or any person, firm or corporation against loss or damage on account of the bodily injury or death by accident of any person for which loss or damage such person, firm or corporation is responsible, shall maintain a premium reserve on all such policies in force, whether issued in this state or elsewhere, calculated in accordance with the accounting requirements of the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions.

(1949 Rev., S. 6176; P.A. 90-243, S. 67; P.A. 00-30, S. 5, 14.)

History: P.A. 90-243 substituted “foreign” for “nonresident” and “alien” for “foreign” insurance companies; Sec. 38-164 transferred to Sec. 38a-80 in 1991; P.A. 00-30 substituted “calculated in accordance with the accounting requirements of the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions” for “equal to the unearned portion of the gross premiums charged for covering the risks”, effective January 1, 2001.

See Secs. 38a-199 to 38a-209, inclusive, re hospital service corporations.

See Secs. 38a-214 to 38a-225, inclusive, re medical service corporations.



Section 38a-81 - (Formerly Sec. 38-132). Sale of property taken for debts.

In any case in which any domestic life insurance company has legally acquired, in payment of a debt previously contracted, any property, real or personal, situated in this state or elsewhere, such company may, upon the sale of such property, take in payment or part payment thereof the stocks or bonds of any company or corporation purchasing such property.

(1949 Rev., S. 6152.)

History: Sec. 38-132 transferred to Sec. 38a-81 in 1991.



Section 38a-82 - (Formerly Sec. 38-133). Improvement of real estate.

Domestic life insurance companies may improve any real estate obtained in conformity to law whether such estate is situated in this or any other state.

(1949 Rev., S. 6153.)

History: Sec. 38-133 transferred to Sec. 38a-82 in 1991.



Section 38a-83 - (Formerly Sec. 38-43). Securities required by other states deposited with State Treasurer.

(a) When any state requires insurance companies of other states to deposit with some officer of such other state securities in trust for policyholders of the companies as a prerequisite to their transacting business in that state, the Treasurer of this state may receive on deposit from any domestic insurance company the securities required by the laws of that other state. The legal title to the securities shall be transferred to the Treasurer in trust for the policyholders of the insurance company, and the Treasurer shall hold the securities in trust for the policyholders. The insurance company may collect and receive the interest and dividends on the securities and may withdraw the securities on depositing with the Treasurer other securities of like character and par value. The Treasurer shall issue a certificate, under seal, of any such deposit for each state which requires such a certificate, which shall state the items and the par value of securities deposited. The Treasurer shall charge a fee of thirty-five dollars to the insurance company for each certificate so issued.

(b) Any insurance company which has deposited securities with the State Treasurer, has caused all of its unexpired policies to be paid, cancelled or reinsured, and all of its liabilities under such policies to be extinguished or to be assumed by some other responsible company having a similar deposit with the treasurer or with the proper officer of some other state, or has subsequently made a similar deposit of the sum required with the proper officer of some other state, may apply to the Treasurer for a return of such deposited securities. The Treasurer, on receipt of an application from the company, verified by the oath of its president or secretary, and on being satisfied by an examination of the company’s books, and of its officers under oath, that all of the company’s policies are so paid, cancelled, extinguished or reinsured, or that such subsequent deposit was duly made and has not since been withdrawn, as evidenced by a certificate from the proper officer of such other state, shall deliver such securities to the company.

(1949 Rev., S. 6046; P.A. 74-32, S. 1; P.A. 90-243, S. 16; P.A. 91-68, S. 2.)

History: P.A. 74-32 rephrased certificate provisions re par value to delete reference to market value and treasurer’s statement that he is satisfied market value is accurately represented; P.A. 90-243 divided section into Subsecs. and authorized state treasurer to receive, on deposit, legal title to securities required to be collected by the laws of other states as a prerequisite of doing business in that state, to hold the securities in trust for the policyholders and to return all deposited securities once all obligations have been met; Sec. 38-43 transferred to Sec. 38a-83 in 1991; P.A. 91-68 imposed a $35 fee for each certificate.



Section 38a-84 - (Formerly Sec. 38-47). Securities to be delivered to receiver.

Whenever a receiver is appointed in this state of any insurance company which has deposited securities with the State Treasurer in trust for the policyholders of such company, the court to which such receiver is accountable shall, after finding that such receiver has qualified, authorize such receiver to receive the securities so deposited; and the State Treasurer, when tendered by such receiver a certified copy of the order authorizing such receiver to receive such securities, shall transfer and deliver such securities to such receiver; and such receiver shall administer the trust fund invested in such securities for the benefit of the policyholders of such company under the orders of the court to which such receiver is accountable.

(1949 Rev., S. 6050.)

History: Sec. 38-47 transferred to Sec. 38a-84 in 1991.

Disposition of income received after securities delivered to receiver. 78 C. 442.



Section 38a-85 - Credit allowed a domestic ceding insurer. Filing of annual reports, certifications and financial statements. Suspension or revocation of accreditation or certification. Proportionality and diversification of reinsurance recoverables and program.

(a) Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a deduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of:

(1) Subsection (b) of this section;

(2) Subsection (c) of this section;

(3) Subsections (d) and (h) of this section;

(4) Subsections (e), (h) and (i) of this section;

(5) Subsections (f) and (i) of this section; or

(6) Subsection (g) of this section.

(b) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is licensed to transact insurance or reinsurance in this state.

(c) (1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is accredited by the commissioner as a reinsurer in this state. To be eligible for accreditation, an insurer shall (A) file with the commissioner evidence of its submission to this state’s jurisdiction, (B) submit to this state’s authority to examine its books and records, (C) be licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an alien assuming insurer is entered through and licensed to transact insurance or reinsurance in at least one state, (D) file annually with the commissioner a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement, and (E) demonstrate to the satisfaction of the commissioner that it has adequate financial capacity to meet its reinsurance obligations and is otherwise qualified to assume reinsurance from a domestic insurer. An assuming insurer shall be deemed to meet the requirements of this subparagraph if it maintains a surplus with regard to policyholders of not less than twenty million dollars at the time of accreditation and its accreditation has not been denied by the commissioner within ninety days after the date the insurer submitted its application.

(2) Each accredited reinsurer doing business in this state shall, annually, on or before the first day of March, submit to the commissioner, by electronically filing with the National Association of Insurance Commissioners, a true and complete report, signed and sworn to by its president or a vice president, and secretary or an assistant secretary, of its financial condition on the thirty-first day of December next preceding, prepared in accordance with the National Association of Insurance Commissioners annual statement instructions handbook and following those accounting procedures and practices prescribed by the National Association of Insurance Commissioners accounting practices and procedures manual, subject to any deviations in form and detail as may be prescribed by the commissioner. An electronically filed report in accordance with section 38a-53a that is timely submitted to the National Association of Insurance Commissioners shall be deemed to have been submitted to the commissioner in accordance with this subdivision.

(d) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is domiciled and licensed in, or in the case of a United States branch of an alien assuming insurer is entered through, a state that employs standards regarding credit for reinsurance substantially similar to those applicable in this state and the assuming insurer or United States branch of an alien assuming insurer (1) maintains a surplus with regard to policyholders in an amount not less than twenty million dollars, and (2) submits to the authority of this state to examine its books and records. The requirement of subdivision (1) of this subsection shall not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

(e) (1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust that complies with the requirements of subdivisions (2) and (3) of this subsection in a qualified United States financial institution, as defined in section 38a-87, for the payment of the valid claims of its United States policyholders and ceding insurers, and their assigns and successors in interest. The assuming insurer shall (A) report annually to the commissioner information substantially the same as that required to be reported in the National Association of Insurance Commissioners’ Annual Statement form by licensed insurers, to enable the commissioner to determine the sufficiency of the trust fund, and (B) submit to, and pay the expenses of, examination of its books and records by the commissioner.

(2) (A) No credit for reinsurance shall be allowed under subdivision (1) of this subsection unless:

(i) The form of the trust and any amendments to the trust have been approved by (I) the insurance regulatory official of the state of domicile of the trust, or (II) the insurance regulatory official of another state who has, pursuant to the terms of the trust instrument, accepted principal regulatory oversight of the trust;

(ii) The form of the trust and any amendments to the trust have been filed with the insurance regulatory officials of each state in which ceding insurer beneficiaries of the trust are domiciled; and

(iii) The trust instrument (I) provides that a contested claim shall be valid and enforceable upon the entry of a final order of a court of competent jurisdiction in the United States, and (II) vests legal title to its assets in its trustees for the benefit of the assuming insurer’s domestic and foreign policyholders and ceding insurers, and their assigns and successors in interest.

(B) (i) The trust shall be subject to examination by the commissioner and shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust.

(ii) Not later than March first, annually, the trustee of the trust shall (I) report to the commissioner, in writing, the balance and a list of the investments of the trust at the end of the preceding calendar year, and (II) certify to the commissioner the date of termination of the trust, if so planned, or that the trust will not expire prior to the following December thirty-first.

(3) (A) (i) In the case of a single assuming insurer, the trust shall consist of a trusteed account with funds in an amount not less than the assuming insurer’s liabilities attributable to reinsurance ceded by domestic and foreign ceding insurers and, unless otherwise provided in subparagraph (A)(ii) of this subdivision, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars.

(ii) For a trust over which the commissioner has principal regulatory oversight, at any time after the assuming insurer has permanently discontinued for at least three full years underwriting new business secured by the trust, the commissioner may authorize a reduction in the required trusteed surplus. Such reduction shall be made only after the commissioner finds, based on a risk assessment, that the reduced surplus level is adequate to protect domestic and foreign policyholders and ceding insurers and claimants in light of reasonably foreseeable adverse loss development. The risk assessment may involve an actuarial review, including an independent analysis of reserves and cash flows, and shall consider all material risk factors, including, when applicable, the lines of business involved, the stability of the incurred loss estimates and the effect of the surplus requirements on the assuming insurer’s liquidity or solvency. The minimum required surplus shall not be reduced to an amount less than thirty per cent of the assuming insurer’s liabilities attributable to reinsurance ceded by domestic and foreign ceding insurers covered by the trust.

(B) In the case of an assuming insurer that is a group including incorporated and individual unincorporated underwriters:

(i) (I) For reinsurance ceded under a reinsurance agreement with an inception date prior to January 1, 1993, and not amended or renewed after said date, the trust shall consist of a trusteed account with funds in an amount not less than such underwriters’ several insurance and reinsurance liabilities attributable to business written in the United States; or

(II) For reinsurance ceded under a reinsurance agreement with an inception date on or after January 1, 1993, the trust shall consist of a trusteed account with funds in an amount not less than such underwriters’ several liabilities attributable to business ceded by domestic and foreign ceding insurers to any underwriter who is a member of the group; and

(ii) In addition to a trust specified in subparagraph (B)(i)(I) or (B)(i)(II) of this subdivision, the group shall maintain, for all years of account, a trusteed surplus of which one hundred million dollars shall be held jointly for the benefit of domestic and foreign ceding insurers of any member of the group; and

(iii) The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and solvency control by the group’s domiciliary insurance regulatory official as are the unincorporated members; and

(iv) Not later than ninety days after its financial statements are due to be filed with the group’s domiciliary insurance regulatory official, the group shall provide to the commissioner an annual certification by the group’s domiciliary insurance regulatory official of the solvency of each underwriter who is a member of the group or, if such certification is not provided by the group’s domiciliary insurance regulatory official, financial statements prepared by independent public accountants of each such underwriter.

(C) In the case of a group of incorporated underwriters under common administration:

(i) The group shall be accredited and have continuously transacted an insurance business outside the United States for at least three years immediately prior to applying for accreditation;

(ii) The trust shall consist of a trusteed account with funds in an amount not less than such underwriters’ several liabilities attributable to business ceded by domestic and foreign ceding insurers pursuant to a reinsurance contract issued in the name of the group to any underwriter who is a member of the group;

(iii) In addition to such trust, the group shall maintain (I) an aggregate policyholders’ surplus of not less than ten billion dollars, and (II) a joint trusteed surplus of which one hundred million dollars shall be held jointly for the benefit of domestic and foreign ceding insurers of any member of the group as additional security for these liabilities; and

(iv) Not later than ninety days after its financial statements are due to be filed with the group’s domiciliary insurance regulatory official, the group shall make available to the commissioner an annual certification by the group’s domiciliary insurance regulatory official of the solvency of each underwriter who is a member of the group and financial statements prepared by independent public accountants of each such underwriter.

(f) (1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is certified in accordance with section 38a-85a by the commissioner as a reinsurer in this state and such certified reinsurer maintains security in a form and amounts set forth in subdivision (3) of subsection (e) of this section or, for a multibeneficiary trust set forth in subdivision (2) of subsection (e) of section 38a-85a, in accordance with the provisions of subdivision (2) of subsection (e) of section 38a-85a.

(2) If the security is not sufficient with respect to obligations incurred by a certified reinsurer, the commissioner shall reduce the credit allowed by an amount proportionate to the deficiency and may impose further reductions in the credit allowed if the commissioner finds there is a material risk that such obligations will not be paid in full when due.

(g) Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of subsection (b), (c), (d), (e) or (f) of this section but only with respect to the insurance of risks located in jurisdictions where such reinsurance is required by applicable law or regulation of that jurisdiction.

(h) If the assuming insurer is not licensed, accredited or certified to transact insurance or reinsurance in this state, the credit permitted by subsection (d) or (e) of this section shall not be allowed unless the assuming insurer agrees (1) that in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall (A) submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, (B) comply with all requirements necessary to give such court jurisdiction, and (C) abide by the final decision of such court or any appellate court in the event of an appeal, and (2) to designate the commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding company. This provision is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the agreement.

(i) If the assuming insurer does not meet the requirements of subsection (b), (c) or (d) of this section, the credit permitted by subsection (e) or (f) of this section shall not be allowed unless the assuming insurer agrees to the following conditions in the trust instrument:

(1) Notwithstanding any provision of the trust instrument, if the trust contains an amount less than the amount required under subdivision (3) of subsection (e) of this section or if the grantor of the trust has been declared insolvent or placed in receivership, rehabilitation, liquidation or a similar proceeding under the laws of its state or country of domicile, the trustee shall comply with an order of the insurance regulatory official with principal regulatory oversight of the trust or with an order of a court of competent jurisdiction that directs the trustee to transfer all trust assets to the insurance regulatory official with principal regulatory oversight of the trust;

(2) The trust assets shall be distributed by and claims filed with and valued by the insurance regulatory official with principal regulatory oversight of the trust in accordance with the laws of the trust’s state of domicile that are applicable to the liquidation of domestic insurance companies;

(3) The trustee shall distribute any trust assets or part thereof that are returned by the insurance regulatory official with principal regulatory oversight of the trust, based on such regulatory official’s determination that such assets or part thereof are not necessary to satisfy the claims of domestic and foreign ceding insurers of the grantor of the trust, in accordance with the trust instrument; and

(4) The grantor of the trust waives any right otherwise available to the grantor under law that is inconsistent with subdivisions (1) to (3), inclusive, of this subsection.

(j) (1) (A) The commissioner may suspend or revoke a reinsurer’s accreditation or certification if, after notice and hearing, the commissioner finds such reinsurer no longer meets the requirements for accreditation or certification.

(B) If a certified reinsurer’s domiciliary jurisdiction ceases to be a qualified jurisdiction, as set forth in section 38a-85a, the commissioner may suspend the reinsurer’s certification indefinitely, in lieu of revocation.

(2) The commissioner may suspend or revoke a reinsurer’s accreditation or certification without notice and a hearing if:

(A) The reinsurer waives its right to a hearing;

(B) The commissioner’s action is based on (i) regulatory action taken by a regulatory official of the reinsurer’s state of domicile, or (ii) the voluntary surrender or termination of the reinsurer’s eligibility to transact the business of insurance or reinsurance in its state of domicile or its primary certifying jurisdiction as described in subdivision (2) of subsection (a) of section 38a-85a; or

(C) The commissioner finds that immediate action is required to protect the public and a court of competent jurisdiction has not stayed the commissioner’s action.

(3) (A) While a reinsurer’s accreditation or certification is suspended, no credit shall be allowed under this section for a reinsurance contract issued or renewed by the reinsurer on or after the effective date of such suspension, except to the extent that such reinsurer’s obligations under such contract are secured in accordance with the provisions of section 38a-86.

(B) If a reinsurer’s accreditation or certification is revoked, no credit shall be allowed under this section on and after the effective date of such revocation, except to the extent that such reinsurer’s obligations under such contract are secured in accordance with the provisions of subsection (e) of section 38a-85a or section 38a-86.

(4) A reinsurer whose certification has been suspended, revoked or voluntarily surrendered or is inactive shall be treated as a certified reinsurer required to secure one hundred per cent of its obligations, except that this requirement shall not apply to a reinsurer whose certification has been suspended or is inactive if the commissioner continues to assign a high rating to such reinsurer pursuant to section 38a-85a.

(5) Any person aggrieved by the action of the commissioner in revoking or suspending an accreditation or a certification may appeal therefrom in accordance with the provisions of section 38a-19.

(k) (1) A domestic ceding insurer shall manage its reinsurance recoverables in proportion to its own book of business. Such insurer shall notify the commissioner not later than thirty days after (A) reinsurance recoverables from any single assuming insurer or group of affiliated assuming insurers exceed fifty per cent of the domestic ceding insurer’s last reported surplus to policyholders, or (B) the domestic ceding insurer determines that reinsurance recoverables from any single assuming insurer or group of affiliated assuming insurers are likely to exceed such limit. Any such notice shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

(2) A ceding insurer shall manage its reinsurance program to ensure diversification. A domestic ceding insurer shall notify the commissioner not later than thirty days after (A) it has ceded to any single assuming insurer or group of affiliated assuming insurers more than twenty per cent of the domestic ceding insurer’s gross written premiums in the prior calendar year, or (B) the domestic ceding insurer determines that the reinsurance ceded to any single assuming insurer or group of affiliated assuming insurers is likely to exceed such limit. Any such notice shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

(P.A. 90-41, S. 1, 6; P.A. 94-19; P.A. 08-147, S. 1; P.A. 12-139, S. 1.)

History: P.A. 94-19 added a reference in Subsec. (e)(1) to “incorporated groups” of underwriters and a requirement that incorporated members of the group not be engaged in any business other than underwriting and subjecting such group to the same level of solvency regulation and control as is exercised on unincorporated members; P.A. 08-147 designated existing provisions in Subsec. (c) as Subsec. (c)(1) and made conforming changes therein, added Subsec. (c)(2) re accredited reinsurers electronically filing a true and complete financial report, and added Subsec. (e)(4) re assuming insurers electronically filing with National Association of Insurance Commissioners, and filing of paper copy with commissioner, a true and complete financial report; P.A. 12-139 amended Subsec. (c)(1) to add Subpara. (E) re demonstration of financial capacity and add provision re assuming insurer’s maintenance of a surplus, deleted former Subsec. (e)(2) to (4) and substantially revised existing Subsec. (e)(1) provisions re trust requirements as Subsec. (e)(1) to (3), added new Subsec. (f) re reinsurance ceded to a certified insurer, redesignated existing Subsecs. (f) and (g) as Subsecs. (g) and (h), added Subsec. (i) re trust instrument conditions, added Subsec. (j) re suspension or revocation of accreditation or certification, added Subsec. (k) re management of reinsurance recoverables and programs, and made technical and conforming changes.



Section 38a-85a - Certification as a reinsurer. Regulations.

(a)(1) To be eligible for certification by the commissioner as a reinsurer in this state for the purposes of section 38a-85, an assuming insurer shall:

(A) Be domiciled and licensed to transact insurance or reinsurance in a qualified jurisdiction, as set forth in subsection (c) of this section;

(B) Maintain minimum capital and minimum surplus requirements or their equivalent in an amount prescribed by the commissioner pursuant to regulations adopted in accordance with the provisions of chapter 54;

(C) Maintain financial strength ratings from two or more rating agencies that are deemed acceptable by the commissioner pursuant to regulations adopted in accordance with the provisions of chapter 54;

(D) Agree to submit to the jurisdiction of this state and appoint the commissioner as its agent for service of process in this state;

(E) Agree to provide security for one hundred per cent of such insurer’s liabilities attributable to reinsurance ceded by domestic and foreign ceding insurers if the assuming insurer resists enforcement of a final judgment entered by a court in this or another state;

(F) Agree in the trust instrument, if the assuming insurer chooses to secure its obligations incurred under reinsurance agreements issued or renewed as a certified reinsurer in the form of a multibeneficiary trust, as set forth in subdivision (2) of subsection (e) of this section, that such assuming insurer shall, upon termination of any trust account of such trust, fund any deficiency of any other trust account of such trust out of the remaining surplus of the trust;

(G) Agree to meet applicable filing requirements as prescribed by the commissioner; and

(H) Comply with any other requirements deemed necessary for certification by the commissioner.

(2) If an applicant for certification has been certified as a reinsurer in a jurisdiction accredited by the National Association of Insurance Commissioners, the commissioner may certify such applicant as a certified reinsurer in this state and may accept the rating assigned to such certified reinsurer by such jurisdiction.

(b) In the case of an assuming insurer that is a group including incorporated and individual unincorporated underwriters, in addition to the requirements of subsection (a) of this section:

(1) Such group shall comply with the minimum capital and minimum surplus requirements under subsection (a) of this section through the capital and surplus equivalents, less current liabilities, of the group and its members. Such equivalents shall include a joint central fund in an amount determined by the commissioner to provide adequate financial protection for unsatisfied obligations of the group or any of its members;

(2) The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group’s domiciliary insurance regulatory official as the unincorporated members; and

(3) Not later than ninety days after its financial statements are due to be filed with the group’s domiciliary insurance regulatory official, the group shall provide to the commissioner an annual certification by the group’s domiciliary insurance regulatory official of the solvency of each underwriter who is a member of the group or, if such certification is not provided by the group’s domiciliary insurance regulatory official, financial statements prepared by independent public accountants of each such underwriter.

(c) The commissioner shall publish a list of qualified jurisdictions from which an assuming insurer, domiciled and licensed to transact insurance or reinsurance in such jurisdiction, shall be eligible for certification as a reinsurer in this state.

(1) In determining such list, the commissioner shall consider the list of qualified jurisdictions published by the National Association of Insurance Commissioners. Any state that meets the requirements for accreditation under the National Association of Insurance Commissioners’ financial standards and accreditation program shall be recognized as a qualified jurisdiction.

(2) If the commissioner qualifies a jurisdiction that is not included in the National Association of Insurance Commissioners’ list, the commissioner shall publish documented justification for such qualification. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish criteria to justify a qualification.

(3) To determine if the domiciliary jurisdiction of an alien assuming insurer is eligible to be recognized as a qualified jurisdiction, the commissioner shall (A) evaluate initially and on an ongoing basis the appropriateness and effectiveness of such domiciliary jurisdiction’s reinsurance regulatory system, and (B) consider (i) the rights, benefits and extent of reciprocity afforded by such domiciliary jurisdiction to domestic and foreign reinsurers, including whether such domiciliary jurisdiction has agreed to share information and cooperate with the commissioner with respect to all certified reinsurers domiciled in such jurisdiction, and (ii) any other factors deemed relevant by the commissioner. The commissioner shall not recognize a domiciliary jurisdiction of an alien assuming insurer as a qualified jurisdiction if the commissioner determines that such domiciliary jurisdiction does not adequately and promptly enforce final United States judgments or United States arbitration awards.

(d) After giving due consideration to the financial strength ratings assigned by rating agencies deemed acceptable to the commissioner, the commissioner shall assign a rating to each certified reinsurer and shall publish a list of certified reinsurers and their ratings. The commissioner shall adopt regulations, in accordance with chapter 54, to establish the acceptable rating agencies, the methodology of the commissioner’s rating system and the levels of security required for each such rating.

(e) (1) A certified reinsurer shall secure obligations assumed from domestic and foreign ceding insurers at a level consistent with its rating, in accordance with regulations adopted pursuant to subsection (d) of this section.

(2) (A) If a certified reinsurer chooses to secure its obligations incurred under reinsurance agreements issued or renewed as a certified reinsurer in the form of a multibeneficiary trust, such reinsurer shall maintain separate trust accounts for (i) such obligations incurred, with reduced security as permitted under this subdivision or comparable laws of other states, and (ii) its obligations subject to subsection (e) of section 38a-85.

(B) The minimum trusteed surplus requirements set forth in subsection (e) of section 38a-85 shall not apply to a multibeneficiary trust established pursuant to this subdivision. Such multibeneficiary trust shall maintain a trusteed surplus of not less than ten million dollars.

(f) If a certified reinsurer ceases to assume new business in this state, such reinsurer may file a request with the commissioner to maintain its certification in inactive status to continue to qualify for a reduction in security for its in-force business. An inactive certified reinsurer shall continue to comply with all applicable requirements of this section. The commissioner shall assign a new rating to such inactive certified reinsurer that takes into account the reasons, if relevant, why the reinsurer is not assuming new business.

(P.A. 12-139, S. 2.)



Section 38a-86 - Reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer.

A credit for an asset or a reduction in liability shall be allowed for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of section 38a-85, in an amount not exceeding the liabilities carried by the ceding insurer. Such credit or reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with such assuming insurer as security for the payment of obligations thereunder, if such security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified United States financial institution, as defined in section 38a-87. Such security may be in the form of (1) cash, (2) securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners, including those deemed exempt from filing by the Purposes and Procedures Manual of said office, and qualifying as admitted assets, (3) clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified institution, that is effective not later than December thirty-first of the year for which filing is being made, and in the possession of or in trust for the ceding insurer on or before the filing date of its annual statement, provided letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation shall, notwithstanding the issuing or confirming institution’s subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification or amendment, whichever first occurs. As used in this subdivision, “qualified institution” means an institution that (A) is organized or, in the case of a United States office of a foreign banking organization, licensed, under the laws of the United States or any state thereof, (B) is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies, and (C) has been determined by the commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner, or (4) any other form of security acceptable to the commissioner.

(P.A. 90-41, S. 2, 6; P.A. 12-139, S. 3.)

History: P.A. 12-139 added provision re credit for an asset to be allowed for reinsurance ceded by a domestic insurer, amended Subdiv. (2) to add provision re securities deemed exempt from filing by Purposes and Procedures Manual, amended Subdiv. (3) to include letters of credit that are in trust for the ceding insurer as a form of security and add definition of “qualified institution”, and made technical and conforming changes.



Section 38a-87 - Qualified United States financial institutions.

For purposes of those provisions of sections 38a-85 to 38a-89, inclusive, specifying those institutions that are eligible to act as a fiduciary of a trust, “qualified United States financial institution” means an institution that (1) is organized or, in the case of a United States branch or agency office of a foreign banking organization, licensed, under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers and (2) is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies.

(P.A. 90-41, S. 3, 6; P.A. 12-139, S. 6.)

History: P.A. 12-139 deleted former Subsec. (a) re definition of “qualified United States financial institution” for purposes of Sec. 38a-86(3), deleted Subsec. (b) designator and made a technical change.



Section 38a-88 - Regulations.

The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of sections 38a-85 to 38a-89, inclusive.

(P.A. 90-41, S. 4, 6.)



Section 38a-88a - Connecticut insurance reinvestment funds, authorized. Tax credits. Regulations.

(a) As used in this section:

(1) “Facility” means an insurance business facility;

(2) “Insurance business” means a business with a North American Industry Classification System code of 524113 to 524298, inclusive, that is engaged in the business of insuring risks or of providing services necessary to the business of insuring risks;

(3) “New job” means a job that did not exist in the business of a subject insurance business in this state prior to the subject insurance business’s application to the commissioner for an eligibility certificate under this section for a new facility and that is filled by a new employee, but does not include a job created when an employee is shifted from an existing location of the subject insurance business in this state to a new facility;

(4) “New employee” means a person who resides in Connecticut and is hired by a subject insurance business to fill a position for a new job or a person shifted from an existing location of the subject insurance business outside this state to a new facility in this state, provided (A) in no case shall the total number of new employees allowed for purposes of this credit exceed the total increase in the taxpayer’s employment in this state, which increase shall be the difference between (i) the number of employees employed by the subject insurance business in this state at the time of application for an eligibility certificate to the commissioner plus the number of new employees who would be eligible for inclusion under the credit allowed under this section without regard to this calculation, and (ii) the highest number of employees employed by the subject insurance business in this state in the year preceding the subject insurance business’s application for an eligibility certificate to the commissioner, and (B) a person shall be deemed to be a “new employee” only if such person’s duties in connection with the operation of the facility are on a regular, full-time, or equivalent thereof, and permanent basis;

(5) “New facility” means a facility which (A) is acquired by, leased to, or constructed by, a subject insurance business on or after the date of the subject insurance business’s application to the commissioner for an eligibility certificate under this section, unless, upon application of the subject insurance business and upon good and sufficient cause shown, the commissioner waives the requirement that such activity take place after the application, and (B) was not in service or use during the one-year period immediately prior to the date of the subject insurance business’s application to said commissioner for an eligibility certificate under this section, unless upon application of the subject insurance business and upon good and sufficient cause shown, the commissioner consents to waiving the one-year period;

(6) “Related person” means (A) a corporation, limited liability company, partnership, association or trust controlled by the taxpayer or subject insurance business, as the case may be, (B) an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer or subject insurance business, as the case may be, (C) a corporation, limited liability company, partnership, association or trust controlled by an individual, corporation, limited liability company, partnership, association or trust that is in control of the taxpayer or subject insurance business, as the case may be, or (D) a member of the same controlled group as the taxpayer or subject insurance business, as the case may be. For purposes of this section, “control”, with respect to a corporation, means ownership, directly or indirectly, of stock possessing fifty per cent or more of the total combined voting power of all classes of the stock of such corporation entitled to vote. “Control”, with respect to a trust, means ownership, directly or indirectly, of fifty per cent or more of the beneficial interest in the principal or income of such trust. The ownership of stock in a corporation, of a capital or profits interest in a partnership or association or of a beneficial interest in a trust shall be determined in accordance with the rules for constructive ownership of stock provided in Section 267(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, other than paragraph (3) of Section 267(c) of said internal revenue code;

(7) “Moneys of the taxpayer” means all amounts invested in a fund, directly or indirectly, on behalf of a taxpayer, including but not limited to (A) direct investments made by the taxpayer, and (B) loans made to the fund for the benefit of the taxpayer which loans are guaranteed by the taxpayer, provided no amounts represented by any such loan shall be used for the purpose of obtaining any tax credit by any person making such loan against any tax levied by this state;

(8) “Income year” means (A) with respect to corporations subject to taxation under chapter 208, the income year as determined under said chapter, (B) with respect to insurance companies, hospital and medical services corporations subject to taxation under chapter 207, the income year as determined under said chapter, and (C) with respect to taxpayers subject to taxation under chapter 229, the taxable year determined under chapter 229;

(9) “Taxpayer” means any person as defined in section 12-1, whether or not subject to any taxes levied by this state; and

(10) “Commissioner” means the Commissioner of Economic and Community Development.

(b) (1) On or before July 1, 2000, the commissioner shall register managers of funds created for the purpose of investing in insurance businesses. Any manager registered under this subsection shall have its primary place of business in this state. Each applicant shall submit an application under oath to the commissioner to be registered and shall furnish evidence satisfactory to the commissioner of its financial responsibility, integrity, and professional competence to manage investments. Failure to maintain adequate fiduciary standards shall constitute cause for the commissioner to revoke, after hearing, any registration granted under this section. The fund manager shall make a report on or before the first day of March in each year, under oath, to the Commissioner of Revenue Services specifying the name, address and Social Security number or employer identification number of each investor, the year during which each investment was made by each investor, the amount of each investment and a description of the fund’s investment objectives and relative performance.

(2) There shall be allowed as a credit against the tax imposed under chapter 207, 208 or 229 or section 38a-743 an amount equal to the following percentage of the moneys of the taxpayer invested through a fund manager in an insurance business with respect to the following income years of the taxpayer: (A) With respect to the income year in which the investment in the subject insurance business was made and the two next succeeding income years, zero per cent; (B) with respect to the third full income year succeeding the year in which the investment in the subject insurance business was made and the three next succeeding income years, ten per cent; (C) with respect to the seventh full income year succeeding the year in which the investment in the subject insurance business was made and the two next succeeding income years, twenty per cent. The sum of all tax credit granted pursuant to the provisions of this subsection shall not exceed fifteen million dollars with respect to investments made by a fund or funds in any single insurance business, and with respect to all investments made by a fund shall not exceed the total amount originally invested in such fund. Any fund manager may apply to the Commissioner of Economic and Community Development for a credit that exceeds the limitations established by this subdivision. The commissioner shall evaluate the benefits of such application and make recommendations to the General Assembly if he determines that the proposal would be of economic benefit to the state.

(3) The credit allowed by this subsection may be claimed only by a taxpayer who has invested in an insurance business through a fund (A) which has a total asset value of not less than thirty million dollars for the income year for which the initial credit is taken; (B) has not less than three investors who are not related persons with respect to each other or to any insurance business in which any investment is made other than through the fund at the date the investment is made; and (C) which invests only in insurance businesses that are not related persons with respect to each other.

(4) The credit allowed by this subsection may be claimed only with respect to a subject insurance business which (A) occupies the new facility for which an eligibility certificate has been issued by the commissioner and with respect to which the certification required under subdivision (6) of this subsection has been issued as its home office, and (B) employs not less than twenty-five per cent of its total work force in new jobs.

(5) The credit allowed by this subsection may be claimed only with respect to an income year for which a certification of continued eligibility required under subdivision (6) of this subsection has been issued. If, with respect to any year for which a tax credit is claimed, any subject insurance business ceases at any time to employ at least twenty-five per cent of its total work force in new jobs, then, except as provided in subdivision (6) of this subsection, the entitlement to the credit allowed by this subsection shall not be allowed for the taxable year in which such employment ceases, and there shall not be a pro rata application of the credit to such taxable year; provided, if the reason for such cessation is the dissolution, liquidation or reorganization of such insurance business in a bankruptcy or delinquency proceeding, as defined in section 38a-905, the credit shall be allowed.

(6) The commissioner, upon application, shall issue an eligibility certificate for an insurance business occupying a new facility in this state and employing new employees, after it has been established, to his satisfaction, that subject insurance business has complied with the provisions of this subsection. If the commissioner determines that such requirements have been met as a result of transactions with a related person for other than bona fide business purposes, he shall deny such application. The commissioner shall require the subject insurance business to submit annually such information as may be necessary to determine whether the appropriate occupancy and employment requirements have been met at all times during an income year. If the commissioner determines that such requirements have been so met, he shall issue a certification of continued eligibility to that effect to the subject insurance business on or before the first day of the third month following the close of the subject insurance business’s income year.

(7) The commissioner shall, upon request, provide a copy of the eligibility certificate and the certification required under subdivision (6) of this subsection to the Commissioner of Revenue Services.

(8) (A) If (i) the number of new employees on account of which a taxpayer claimed the credit allowed by this subsection decreases to less than twenty-five per cent of its total work force for more than sixty days during any of the taxable years for which a credit is claimed, (ii) those employees are not replaced by other employees who have not been shifted from an existing location of the subject insurance business in this state, and (iii) the subject insurance business has relocated operations conducted in the new facility to a location outside this state, the taxpayer shall be required to recapture a percentage, as determined under the provisions of subparagraph (B) of this subdivision, of the credit allowed under this subsection on its tax return and no subsequent credit shall be allowed. If the credit claimed by the taxpayer under this subsection is attributable to investments made in more than one insurance business, the credit recaptured and disallowed under this subdivision shall be that portion of the credit attributable to the investment in the insurance business as described in subparagraphs (A)(i) to (A)(iii), inclusive, of this subdivision.

(B) If the taxpayer is required under the provisions of subparagraph (A) of this subdivision to recapture a portion of the credit during (i) the first year such credit was claimed, then ninety per cent of the credit allowed shall be recaptured on the tax return required to be filed for such year, (ii) the second of such years, then sixty-five per cent of the credit allowed for the entire period of eligibility shall be recaptured on the tax return required to be filed for such year, (iii) the third of such years, then fifty per cent of the credit allowed for the entire period of eligibility shall be recaptured on the tax return required to be filed for such year, (iv) the fourth of such years, then thirty per cent of the credit allowed for the entire period of eligibility shall be recaptured on the tax return required to be filed for such year, (v) the fifth of such years, then twenty per cent of the credit allowed for the entire period of eligibility shall be recaptured on the tax return required to be filed for such year, and (vi) the sixth or subsequent of such years, then ten per cent of the credit allowed for the entire period of eligibility shall be recaptured on the tax return required to be filed for such year. Any credit recaptured pursuant to this subdivision shall not be in excess of the credit that would be allowed for the applicable investment. The Commissioner of Revenue Services may recapture such credits from the taxpayer who has claimed such credits. If the commissioner is unable to recapture all or part of such credits from such taxpayer, the commissioner may seek to recapture such credits from any taxpayer who has assigned such credits to another taxpayer. If the commissioner is unable to recapture all or part of such credits from any such taxpayer, the commissioner may recapture such credits from the fund.

(C) The recapture provisions of this subdivision shall not apply and tax credits may continue to be claimed under this subsection if, for the entire period that the credit is applicable, such decrease in the percentage of total work force employed in this state does not result in an actual decrease in the number of persons employed by the subject insurance business in this state on a regular, full-time, or equivalent thereof, and permanent basis as compared to the number of new employees on account of which the taxpayer claimed the credit allowed by this subsection.

(c) (1) As used in this subsection:

(A) “Allocation date” means the date an insurance reinvestment fund receives an investment of eligible capital equaling the amount of credits against the tax imposed under chapter 207 and section 38a-743 allocated to taxpayers who invest in such insurance reinvestment fund;

(B) “Eligible business” means a business that has its principal business operations in Connecticut, has fewer than two hundred fifty employees at the time of investment and not more than ten million dollars in net income in the previous year;

(C) “Eligible capital” means an investment of cash by a taxpayer in an insurance reinvestment fund that fully funds the purchase price of an equity interest in the insurance reinvestment fund or an eligible debt instrument issued by an insurance reinvestment fund, at par value or a premium, that (i) has an original maturity date of at least five years after the date of issuance, (ii) has a repayment schedule that is not faster than a level principal amortization over five years, and (iii) has no interest, distribution or payment features tied to the insurance reinvestment fund’s profitability or the success of the investments;

(D) “Green technology business” means an eligible business with not less than twenty-five per cent of its employment positions being positions in which green technology is employed or developed and may include the occupation codes identified as green jobs by the Department of Economic and Community Development and the Labor Department for such purposes;

(E) “Income year” means the income year as determined in chapter 207 for the taxpayer;

(F) “Insurance reinvestment fund” means a Connecticut partnership, corporation, trust or limited liability company, whether organized on a profit or not-for-profit basis, that (i) is managed by at least two principals or persons that have at least four years of experience each in managing venture capital or private equity funds, with at least fifty million dollars of such funds from people unaffiliated with the manager, (ii) has received an equity investment of capital other than eligible capital equal to no less than five per cent of the total amount of the eligible capital to be invested in such insurance reinvestment fund, and (iii) is not, or will not be after the receipt of eligible capital, controlled by or under common control with, one or more insurance companies. An investment of eligible capital shall not result in insurance company control unless such investment exceeds forty million dollars per taxpayer and results in insurance companies having the right to vote more than fifty per cent of the equity interests of the insurance reinvestment fund cash invested in such insurance reinvestment fund, provided this provision shall not prohibit the interim control of an insurance reinvestment fund by one or more insurance companies upon a breach of any payment obligation of the insurance reinvestment fund or contractual or other agreement by the insurance reinvestment fund that is designed to ensure compliance with this section; and

(G) “Principal business operations” means at least eighty per cent of the business organization’s employees reside in the state or eighty per cent of the business payroll is paid to individuals living in this state.

(2) A taxpayer that makes an investment of eligible capital shall, in the year of investment, earn a vested credit against the premium tax imposed pursuant to chapter 207 and section 38a-743. Such credit shall be available as follows: (A) Commencing with the tax return due for the first to third, inclusive, tax years, zero per cent; (B) commencing with the tax return due for the fourth to seventh, inclusive, tax years, not more than ten per cent; and (C) commencing with the tax return due for the eighth to tenth, inclusive, tax years, not more than twenty per cent. The maximum amount of eligible capital for which credits may be allowed under this subsection shall not result in more than forty million dollars of tax credits being used in any one year exclusive of any carried forward credits and no fund shall apply for more than the total amount of credits available under this section.

(3) On or before July 1, 2010, the Commissioner of Economic and Community Development shall begin to accept applications for certification as an insurance reinvestment fund and for allocations of tax credits under this subsection. Applications shall include: (A) The amount of eligible capital the applicant will raise; (B) a nonrefundable application fee of seven thousand five hundred dollars; (C) evidence of satisfaction of the requirements of the definition of “insurance reinvestment fund” pursuant to subparagraph (F) of subdivision (1) of this subsection; (D) an affidavit by each taxpayer committing an investment of eligible capital; (E) a business plan detailing (i) the approximate percentage of eligible capital the applicant will invest in eligible businesses by the third, fifth, seventh and ninth anniversaries of its allocation date, (ii) the industry segments listed by the North American Industrial Classification System code and percentage of eligible capital in which the applicant will invest, (iii) the number of jobs that will be created or retained as a result of the applicant’s investments once all eligible capital has been invested, (iv) the percentage of eligible capital to be invested in eligible businesses primarily engaged in conducting research and development or manufacturing, processing or assembling technology–based products; and (v) a revenue impact assessment demonstrating that the applicant’s business plan has a revenue neutral or positive impact on the state; (F) a commitment to invest at least twenty-five per cent of its eligible capital in green technology businesses; and (G) a commitment to invest by the third anniversary of its allocation date, three per cent of its eligible capital in preseed investments in consultation with Connecticut Innovations, Incorporated, pursuant to the corporation’s program for preseed financing established pursuant to section 32-41x. The commissioner may require the applicant to obtain a revenue impact assessment conducted by an independent third party.

(4) Applications for tax credits pursuant to this subsection shall be accepted and approved on a first-come, first-served basis with all applications received on the same date deemed to be received simultaneously and approvals being made on a pro rata basis if such applications exceed the amount of remaining credits.

(5) The commissioner shall issue an allocation of credits subject to confirmation on a form prescribed by the commissioner by the fund that an investment of eligible capital was received within five business days. If an insurance reinvestment fund does not receive an investment of eligible capital equaling the amount of credits against the tax imposed under chapter 207 and section 38a-743 allocated to a taxpayer, for which it filed an affidavit with its application prior to the fifth business day after receipt of certification, the insurance reinvestment fund shall notify the commissioner by overnight common carrier delivery service and that portion of eligible capital allocated to the insurance company shall be forfeited. Such insurance reinvestment fund and forfeiting taxpayer shall each be assessed a twenty-five-thousand-dollar administrative penalty. The commissioner shall reallocate the forfeited eligible capital among all other remaining taxpayers that invested eligible capital.

(6) To continue to be certified, an insurance reinvestment fund shall (A) be in compliance with the investment parameters set forth in its business plan, provided an insurance reinvestment fund may apply to the commissioner to amend its business plan based on unavoidable or reasonably unanticipated changes to various conditions, including, but not limited to, the general economic climate of the state or particular sectors of the economy, technological advances and high employment and revenue growth opportunities, with approval for such changes not to be unreasonably withheld by the commissioner; (B) be in compliance with the revenue impact assessment provided in the application demonstrating that the fund’s business plan continues to have a revenue neutral or positive impact on the state; (C) have invested sixty per cent of its eligible capital in eligible businesses by the fourth anniversary of its allocation date; and (D) have invested one hundred per cent of its eligible capital in eligible businesses by the tenth anniversary of its allocation date, with a minimum of twenty-five per cent of eligible capital invested in green technology businesses. An insurance reinvestment fund shall only invest eligible capital in eligible businesses, bank deposits, certificates of deposit or other fixed income securities and may not invest more than fifteen per cent of its eligible capital in any one eligible business without prior approval of the commissioner.

(7) Not later than January thirty-first annually, each insurance reinvestment fund shall report to the commissioner: (A) The amount of eligible capital remaining at the end of the preceding year; (B) each investment in an eligible business during the preceding year and, with respect to each eligible business, its location and North American Industrial Classification System code; (C) the percentage of eligible capital invested in green technology businesses; and (D) distributions made by the insurance reinvestment fund in the preceding year. In the annual report due in the third, fifth, seventh and ninth years after its allocation date, each insurance reinvestment fund shall also report to the commissioner its compliance with the investment parameters set forth in its business plan and the revenue impact assessment provided in the application demonstrating that the fund’s business plan continues to have a revenue neutral or positive impact on the state. Each insurance reinvestment fund shall provide to the commissioner annual audited financial statements.

(8) To make a distribution or payment, an insurance reinvestment fund must have invested one hundred per cent of its eligible capital in eligible businesses, with a minimum of twenty-five per cent of eligible capital invested in green technology businesses, with principal business operations in this state at the time of such determination, except: (A) Distributions related to the payment of any projected increase in federal or state taxes, including penalties and interest related to state and federal income taxes, of the equity owners of the insurance reinvestment fund resulting from the earnings or other tax liability of the insurance reinvestment fund to the extent that the increase is related to the ownership, management or operation of the insurance reinvestment fund; (B) payments of interest and principal on the debt of the insurance reinvestment fund, provided after such payment, the insurance reinvestment fund still has cash and other marketable securities in an amount that, when added to the cumulative investments it has made in eligible recipients, equals not less than sixty per cent of the eligible capital invested in such reinvestment fund; or (C) payments related to the reasonable costs and expenses of forming, syndicating, managing and operating the fund, provided the distribution or payment is not made directly or indirectly to an insurance company that has invested eligible capital in the insurance reinvestment fund, including: (i) Reasonable and necessary fees paid for professional services, including legal and accounting services, related to the formation and operation of the insurance reinvestment fund; and (ii) an annual management fee in an amount that does not exceed two and one-half per cent of the eligible capital of the insurance reinvestment fund. The state shall receive a share of any distribution, except as set forth in subparagraphs (A), (B) and (C) of this subsection and distributions made to return any equity capital invested in the insurance reinvestment fund that is not eligible capital, in the following percentages: (I) Ten per cent when less than eighty per cent but more than sixty per cent of the jobs set forth in the insurance reinvestment fund’s business plan are created or retained, and (II) twenty per cent when sixty per cent or less of the jobs set forth in the insurance reinvestment fund’s business plan are created or retained.

(9) The commissioner shall review each annual report to ensure compliance with subdivisions (6), (7) and (8) of this subsection. A material variation of subdivision (6), (7) or (8) of this subsection is grounds for decertification of the insurance reinvestment fund. If the commissioner determines that an insurance reinvestment fund is not in compliance with subdivision (6), (7) or (8) of this subsection or the investment parameters of its business plan, the commissioner shall notify the officers of the insurance reinvestment fund, in writing, that the insurance reinvestment fund may be subject to decertification after the one hundred twentieth day after the date of mailing the notice, unless the deficiencies are waived by the commissioner or are corrected and the insurance reinvestment fund returns to compliance with subdivisions (6), (7) and (8) of this subsection.

(10) Decertification of an insurance reinvestment fund shall cause the forfeiture of future credits against the tax imposed by chapter 207 and section 38a-743 to be claimed with respect to an insurance reinvestment fund when (A) such decertification occurs on or before the fourth anniversary of the fund’s allocation date, and (B) such fund has invested less than sixty per cent of its eligible capital in eligible businesses by said anniversary. The commissioner shall send written notice to the last-known address of each taxpayer whose credit against the tax imposed by chapter 207 is subject to recapture or forfeiture.

(d) The tax credit allowed by this section shall only be available for investments (1) in funds that are not open to additional investments or investors beyond the amount subscribed at the formation of the fund, or (2) under subsection (c) of this section, in insurance reinvestment funds that are not open to additional investments or investors after submission of the insurance reinvestments fund’s application to the commissioner pursuant to subsection (c) of this section. On and after June 30, 2010, no eligibility certificate shall be provided under subdivision (6) of subsection (b) of this section for investments made in an insurance business. On or after July 1, 2011, no credit shall be allowed under subdivision (2) or (6) of subsection (b) of this section for an investment of less than one million dollars for which the commissioner has issued an eligibility certificate. A fund manager who has received an eligibility certificate but is not yet eligible to receive a certificate of continued eligibility shall provide documentation satisfactory to the commissioner not later than June 30, 2011, of its investment of one million dollars or more. Such documentation shall include, but is not limited to, cancelled checks, wire transfers, investment agreements or other documentation as the commissioner may request. On and after July 1, 2011, the commissioner shall revoke the certificate of eligibility for any insurance business for which its fund manager failed to provide sufficient documentation of said investment of not less than one million dollars. Any credit allowed under subsection (b) or subsection (g) of this section that has not been claimed prior to January 1, 2010, may be carried forward pursuant to subsection (i) of this section.

(e) The maximum amount of credit allowed under subsection (c) of this section shall be two hundred million dollars in aggregate and forty million dollars per year.

(f) (1) The Commissioner of Revenue Services may treat one or more corporations that are properly included in a combined corporation business tax return under section 12-223 as one taxpayer in determining whether the appropriate requirements under this section are met. Where corporations are treated as one taxpayer for purposes of this subsection, then the credit shall be allowed only against the amount of the combined tax for all corporations properly included in a combined return that, under the provisions of subdivision (2) of this subsection, is attributable to the corporations treated as one taxpayer. (2) The amount of the combined tax for all corporations properly included in a combined corporation business tax return that is attributable to the corporations that are treated as one taxpayer under the provisions of this subsection shall be in the same ratio to such combined tax that the net income apportioned to this state of each corporation treated as one taxpayer bears to the net income apportioned to this state, in the aggregate, of all corporations included in such combined return. Solely for the purpose of computing such ratio, any net loss apportioned to this state by a corporation treated as one taxpayer or by a corporation included in such combined return shall be disregarded.

(g) Any taxpayer allowed a credit under subsection (b) of this section may assign such credit to another person, provided such person may claim such credit only with respect to a calendar year for which the assigning taxpayer would have been eligible to claim such credit. The fund manager shall include in the report filed with the Commissioner of Revenue Services in accordance with subdivision (1) of subsection (b) of this section information requested by the commissioner regarding such assignments including the current holders of credits as of the end of the preceding calendar year. Any taxpayer allowed a credit under subsection (c) of this section may transfer such credit to an affiliate of such taxpayer.

(h) No taxpayer shall be eligible for a credit under this section and either section 12-217e or section 12-217m for the same investment. No two taxpayers shall be eligible for any tax credit with respect to the same investment, employee or facility.

(i) Any tax credit not used in the income year for which it was allowed may be carried forward for the five immediately succeeding income years until the full credit has been allowed.

(j) The commissioner, with the approval of the Commissioner of Revenue Services and the Secretary of the Office of Policy and Management, may adopt regulations in accordance with chapter 54 to carry out the purposes of this section.

(P.A. 94-214, S. 1, 4; P.A. 95-79, S. 139, 189; 95-303, S. 2, 3; P.A. 97-292, S. 1, 4; P.A. 98-214, S. 31; P.A. 00-170, S. 30, 31, 42; P.A. 01-139, S. 3; June Sp. Sess. P.A. 01-6, S. 39, 72, 80, 85; P.A. 02-24, S. 1; P.A. 06-159, S. 21; P.A. 08-82, S. 1; P.A. 10-75, S. 14; P.A. 11-104, S. 6, 7; 11-140, S. 2.)

History: P.A. 94-214, effective June 7, 1994, and applicable (1) to income years of corporations under chapter 208 commencing on or after January 1, 1994, (2) to income years of insurance companies, hospital and medical services corporations under chapter 207 commencing on or after January 1, 1994, or (3) taxable years of taxpayers under chapter 229 commencing on or after January 1, 1994, as the case may be; P.A. 95-79 redefined “related person” to include a limited liability company, effective May 31, 1995; P.A. 95-303 added Subsec. (a)(7) defining “moneys of the taxpayer” and (a)(8) defining “income year”, amended Subsec. (c) to add reference to Sec. 38a-743 and to delete Subsec. (c)(1) and (2), and added new Subsec. (c)(1) to (3) re amount of credit, made technical changes to Subsec. (d), added proviso to Subsec. (f) re dissolution as the result of bankruptcy or delinquency proceeding, added provision to Subsec. (i) re credit claimed which is attributable to investments in more than one insurance business, deleted reference to Ch. 207 in Subsec. (l), and made technical changes to Subsec. (m), effective July 6, 1995, and applicable (1) to income years of corporations under Ch. 208 commencing on or after January 1, 1995, (2) to income years of insurance companies, hospital and medical services corporations under Ch. 207 commencing on or after January 1, 1995, or (3) to taxable years of taxpayers under Ch. 229 commencing on or after January 1, 1995, as the case may be; P.A. 97-292 added Subsec. (a)(9) and (10) defining “taxpayer” and “commissioner”, amended Subsec. (b) to transfer from Insurance Commissioner to the Commissioner of Economic and Community Development responsibility for registration of fund managers and add application requirements, Subsec. (c) to add cap for sum of all tax credit granted and provision for application for credit to exceed cap, Subsec. (d) to prohibit investments by related persons, Subsec. (e) to delete requirement of incorporation in this state, Subsec. (i) to allow Commissioner of Revenue Services to recapture credits from any taxpayer who has assigned credits to another taxpayer or from the fund, Subsec. (j) to delete existing language and to provide that tax credit is only available for investments in fund not open to additional investments beyond the amount subscribed at formation of fund, Subsec. (l) to add requirement re reporting of assignments and made technical changes, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1997; P.A. 98-214 amended Subsec. (f) to delete reference to “subsection (d)” of Sec. 38a-905; P.A. 00-170 amended Subsec. (b) to provide that registration of fund managers be accomplished prior to July 1, 2000, and amended Subsec. (j) to restrict the applicability of the tax credit under this section to funds created prior to July 1, 2000, effective May 26, 2000; P.A. 01-139 amended Subsec. (e) to substitute “commissioner” for “Insurance Commissioner”; June Sp. Sess. P.A. 01-6 amended Subsec. (f) to add liquidation and reorganization to provision for treatment of credits in certain bankruptcy or delinquency cases, amended Subsec. (i) to make a technical change and add new Subdiv. (3) re application of recapture provisions and amended Subsec. (j) to provide that no credit shall be allowed for investments made after December 31, 2015, effective July 1, 2001; P.A. 02-24 amended Subsec. (f) to substitute “a bankruptcy” for “bankruptcy”; P.A. 06-159 amended Subsec. (h) to require commissioner, rather than taxpayer, to provide a copy of eligibility certificate and certificaton, effective June 6, 2006; P.A. 08-82 amended Subsec. (a)(2) to redefine “insurance business” by adding provision re businesses with North American Industry Classification System codes of 524113 to 524298, inclusive, and made a technical change in Subsec. (a)(4), (5) and (7); P.A. 10-75 redefined “new employee” in Subsec. (a)(4) to require person to reside in Connecticut, redesignated existing Subsecs. (b) to (i) as Subsecs. (b)(1) to (b)(8), added new Subsec. (c) re tax credits for investments of eligible capital, redesignated existing Subsec. (j) as Subsec. (d) and amended same by designating existing provision re funds not open to investment as Subdiv. (1), adding Subdiv. (2) re funds under Subsec. (c) not open to investment and establishing deadlines re eligibility certificates, added new Subsec. (e) re maximum credit, redesignated existing Subsecs. (k) to (o) as Subsecs. (f) to (j) and made technical changes, effective July 1, 2010; P.A. 11-104 made technical changes in Subsecs. (b)(4) and (c)(3), effective July 8, 2011; P.A. 11-140 amended Subsec. (g) to allow transfer of credits to a taxpayer’s affiliate, effective July 8, 2011.



Section 38a-88b - Applicability of section 38a-88a.

(a) The provisions of section 38a-88a of the general statutes, revision of 1958, revised to January 1, 1997, shall apply to any fund established prior to June 1, 1997, or to any fund which is formed on or after June 1, 1997, in connection with a memorandum of understanding executed by and among the fund manager, the investors and either the Commissioner of Revenue Services or the Insurance Commissioner prior to June 1, 1997.

(b) The provisions of section 38a-88a, as amended by section 1 of public act 97-292, shall only apply to any fund established under section 38a-88a of the general statutes, revision of 1958, revised to January 1, 1997, to investments made by such a fund and to credits earned by such a fund if the fund manager of such fund notifies the Commissioner of Economic and Community Development that such fund wishes to be designated as a fund subject to said section 38a-88a, as amended by section 1 of public act 97-292.

(c) Notwithstanding the provisions of subsection (a) of this section, the provisions of subsections (b) and (l) of section 38a-88a and subdivision (3) of subsection (i) of section 38a-88a shall be applicable to all funds.

(P.A. 97-292, S. 3, 4; 97-295, S. 22, 25; P.A. 98-262, S. 14, 22; June Sp. Sess. P.A. 01-6, S. 81, 85; P.A. 02-24, S. 2; P.A. 04-10, S. 4.)

History: P.A. 97-292 effective July 8, 1997, and applicable to income years of taxpayers commencing on or after January 1, 1997; P.A. 97-295 amended Subsec. (a) to specify execution of memorandum of understanding by either Commissioner of Revenue Services or Insurance Commissioner rather than by both commissioners, effective July 8, 1997, and applicable to income years commencing on or after January 1, 1998; P.A. 98-262 revised effective date of P.A. 97-295, but without affecting this section; June Sp. Sess. P.A. 01-6 amended Subsec. (c) to add a reference to Sec. 38a-88a(i)(3), effective July 1, 2001; P.A. 02-24 amended Subsec. (c) to delete “as amended by section 1 of public act 97-292”; P.A. 04-10 made a technical change in Subsec. (c).



Section 38a-89 - Reinsurance agreements affected.

Sections 38a-85 to 38a-88, inclusive, shall apply to reinsurance agreements which have had an inception, anniversary or renewal date not less than six months after January 1, 1991, with respect to all cessions under such agreements after such inception, anniversary or renewal date.

(P.A. 90-41, S. 5, 6.)



Section 38a-90 - Short title: Managing General Agents Act.

Sections 38a-90 to 38a-90h, inclusive, may be cited as the “Managing General Agents Act”.

(P.A. 91-262, S. 10, 19.)



Section 38a-90a - Definitions.

As used in sections 38a-90 to 38a-90h, inclusive:

(a) “Actuary” means a person who is a member in good standing of the American Academy of Actuaries.

(b) “Managing general agent” means any person, firm, association or corporation who manages all or part of the insurance business of an insurer, including the management of a separate division, department or underwriting office and acts as an agent for such insurer whether known as a managing general agent, manager or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium which is equal to or more than five per cent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following activities related to the business produced: (1) Adjusts or pays claims in excess of an amount determined by the commissioner, or (2) negotiates reinsurance on behalf of the insurer. Notwithstanding the above, the following persons shall not be considered as managing general agents for the purposes of sections 38a-90 to 38a-90h, inclusive: (A) Any employee of the insurer; (B) a United States manager of the United States branch of an alien insurer, as defined in section 38a-1; (C) an underwriting manager which, pursuant to contract, manages all or part of the insurance operations of the insurer, is under common control with the insurer, subject to the Holding Company Regulatory Act, and whose compensation is not based on the volume of premiums written; and (D) the attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney.

(c) “Underwrite” means the authority to accept or reject risk on behalf of the insurer.

(P.A. 91-262, S. 11, 19; P.A. 93-57, S. 3; 93-239, S. 19; P.A. 94-39, S. 2.)

History: P.A. 93-57 redefined “managing general agent” to eliminate the requirement of negotiating and finding ceding reinsurance contracts on behalf of an insurer and certain technical corrections for clarity; P.A. 93-239 redefined “managing general agent” to require only 5% of the policyholder surplus in lieu of 10% and to delete a provision excluding managers of insurers engaging in joint underwriting or joint reinsurance from consideration as managing general agents; P.A. 94-39 redefined “managing general agent” to specifically exclude attorneys-in-fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney.



Section 38a-90b - Licensing of managing general agents.

(a) No person, firm, association or corporation shall act in the capacity of a managing general agent with respect to risks located in this state for an insurer licensed in this state unless such person is licensed as a producer and holds an appointment by the insurer in this state.

(b) No person, firm, association or corporation shall act in the capacity of a managing general agent representing an insurer domiciled in this state with respect to risks located outside this state unless such person is licensed as a producer and holds an appointment by the insurer in this state. A nonresident license is sufficient for this purpose.

(c) The commissioner may require a bond in a reasonable amount for the protection of the insurer.

(d) The commissioner may require the managing general agent to maintain an errors and omissions policy.

(P.A. 91-262, S. 12, 19; P.A. 94-160, S. 2, 24.)

History: P.A. 94-160 replaced references to agents with references to producers, effective January 1, 1996.



Section 38a-90c - Contractual agreement between insurer and managing general agent. Minimum provisions of the contract.

No person, firm, association or corporation acting in the capacity of a managing general agent shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party and where both parties share responsibility for a particular function, specifies the division of such responsibilities, and such contract shall contain the following minimum provisions:

(a) The insurer may terminate the contract for cause upon written notice to the managing general agent. The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination.

(b) The managing general agent shall render an accounting to the insurer detailing all transactions and remitting all funds due under the contract to the insurer on a monthly basis.

(c) All funds collected for the account of an insurer shall be held by the managing general agent in a fiduciary capacity in a bank which is a member of the Federal Reserve System. This account shall be used for all payments on behalf of the insurer. The managing general agent may retain no more than three months estimated claims payments and allocated loss adjustment expenses.

(d) Separate records of business written by the managing general agent shall be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer and the commissioner shall have access to all books, bank accounts and records of the managing general agent in a form usable to the commissioner.

(e) The contract may not be assigned in whole or part by the managing general agent.

(f) Appropriate underwriting guidelines including: (1) The maximum annual premium volume; (2) the basis of the rates to be charged; (3) the types of risks which may be written; (4) maximum limits of liability; (5) applicable exclusions; (6) territorial limitations; (7) policy cancellation provisions; and (8) the maximum policy period. The insurer shall have the right to cancel or nonrenew any policy subject to the applicable laws and regulations.

(g) If the contract permits the managing general agent to settle claims on behalf of the insurer: (1) All claims must be reported to the company in a timely manner; (2) a copy of the claim file shall be sent to the insurer at its request or as soon as it becomes known that the claim: (A) Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less; (B) involves a coverage dispute; (C) may exceed the managing general agent claims settlement authority; (D) is open for more than six months or (E) is closed by payment of an amount set by the company. (3) All claim files will be the joint property of the insurer and managing general agent. However, upon an order of liquidation of the insurer such files shall become the sole property of the insurer or its estate and the managing general agent shall have reasonable access and the right to copy the files on a timely basis. (4) Any settlement authority granted to the managing general agent may be terminated for cause upon the insurer’s written notice to the managing general agent or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(h) Where electronic claims files are in existence, the contract must address the timely transmission of data.

(i) If the contract provides for a sharing of interim profits by the managing general agent, and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the managing general agent until one year after they are earned for property insurance and five years after they are earned on casualty insurance and not until the profits have been verified pursuant to section 38a-90d.

(j) The managing general agent shall not: (1) Bind reinsurance or retrocessions on behalf of the insurer except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules; (2) commit the insurer to participate in insurance or reinsurance syndicates; (3) appoint any producer or agent without assuring that the producer or agent is lawfully licensed to transact the type of insurance for which he is appointed; (4) without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one per cent of the insurer’s policyholder’s surplus as of December thirty-first of the last completed calendar year; (5) collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer; (6) jointly employ an individual who is employed with the insurer; (7) appoint a submanaging general agent; or (8) permit its subproducer or subagent to serve on the insurer’s board of directors.

(P.A. 91-262, S. 13, 19; P.A. 93-239, S. 20.)

History: P.A. 93-239 amended Subsec. (j) to delete reference to “automatic” facultative agreements and to add a new Subdiv. (8) prohibiting a subproducer as subagent of a managing general agent to serve on an insurer’s board of directors.



Section 38a-90d - Duties of the insurer.

(a) The insurer shall have on file an independent financial examination, in a form acceptable to the commissioner, of each managing general agent with which it has done business.

(b) If a managing general agent establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent. This shall be in addition to any other required loss reserve certification.

(c) The insurer shall semiannually conduct an on-site review of the underwriting and claims processing operations of the managing general agent.

(d) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the managing general agent.

(e) Within thirty days of entering into or termination of a contract with a managing general agent, the insurer shall provide written notification of such appointment or termination to the commissioner. Notices of appointment of a managing general agent shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is authorized to act and any other information the commissioner may require.

(f) An insurer shall review its books and records each quarter to determine if any agent has become, by operation of subsection (b) of section 38a-90a, a managing general agent. If the insurer determines that an agent has become a managing general agent, the insurer shall promptly notify the agent of such determination and the insurer and agent must fully comply with the provisions of sections 38a-90 to 38a-90h, inclusive, within thirty days.

(g) An insurer shall not appoint to its board of directors an officer, director, employee or controlling shareholder of its managing general agents. This subsection shall not apply to any relationships governed by the Insurance Holding Company Act or, if applicable, the Broker Controlled Insurer Act.

(P.A. 91-262, S. 14, 19.)



Section 38a-90e - Acts of managing general agent considered to be acts of insurer. Examination of the managing general agent.

The acts of the managing general agent are considered to be the acts of the insurer on whose behalf it is acting. A managing general agent may be examined as if it were the insurer.

(P.A. 91-262, S. 15, 19.)



Section 38a-90f - Violations of the Managing General Agents Act. Hearing and notices. Fines. Loss or damage due to noncompliance rehabilitation or liquidation. Civil actions and other relief.

(a) If the commissioner finds after reasonable notice and hearing that the managing general agent or any other person has not materially complied with any provision of sections 38a-90 to 38a-90h, inclusive, or any regulation or order adopted thereunder, the commissioner may order: (1) For each separate violation, a penalty in an amount of fifteen thousand dollars, and (2) revocation or suspension of the person’s insurance license.

(b) If he finds that because of such material noncompliance the insurer has suffered any loss or damage, the commissioner may maintain a civil action brought by or on behalf of the insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the insurer and its policyholders and creditors or other appropriate relief.

(c) If an order of rehabilitation or liquidation of the insurer has been entered pursuant to section 38a-915 or section 38a-920, and the receiver appointed under that order determines that the managing general agent or any other person has not materially complied with sections 38a-90 to 38a-90h, inclusive, or any regulation or order promulgated thereunder, and the insurer has suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate relief for the benefit of the insurer and its policyholders and creditors.

(d) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in the provisions of this title.

(e) Nothing contained in sections 38a-90 to 38a-90h, inclusive, shall in any manner limit or restrict the rights of policyholders, claimants and auditors.

(P.A. 91-262, S. 16, 19; P.A. 93-57, S. 4; May 25 Sp. Sess. P.A. 94-1, S. 30, 130; P.A. 96-193, S. 2, 36; P.A. 08-178, S. 5.)

History: P.A. 93-57 amended Subsec. (a) to make technical corrections for clarity, inserted new Subsecs. (b) and (c) to address loss or damage due to noncompliance and re provisions governing civil action for recovery of damages or relief when an order of rehabilitation or liquidation has been entered and relettered existing Subsecs. (b) and (c) as (d) and (e); May 25 Sp. Sess. P.A. 94-1 amended Subsecs. (b) and (c) by making technical grammatical changes, effective July 1, 1994; P.A. 96-193 amended Subsec. (a) to substitute “person’s insurance” for “agent’s”, effective June 3, 1996; P.A. 08-178 amended Subsec. (a) by making technical changes and increasing penalty from $10,000 to $15,000.



Section 38a-90g - Regulations.

The Insurance Commissioner may adopt such reasonable regulations as he deems necessary in accordance with chapter 54 to carry out the purposes of sections 38a-90 to 38a-90h, inclusive.

(P.A. 91-262, S. 17, 19.)



Section 38a-90h - Utilization of managing general agent’s services. Exceptions.

No insurer may continue to utilize the services of a managing general agent on and after January 1, 1992, unless such utilization is in compliance with sections 38a-90 to 38a-90g, inclusive, or unless the commissioner extends the time for such compliance.

(P.A. 91-262, S. 18, 19.)



Section 38a-91 - Definitions.

As used in sections 38a-91 to 38a-91d, inclusive:

(1) “Accredited state” means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners.

(2) “Captive insurer” means an insurance company owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, an insurance organization owned by the insureds whose exclusive purpose is to insure risks of member organizations and group members and their affiliates.

(3) “Control” or “controlled” has the meaning assigned in section 38a-129.

(4) “Controlled insurer” means a licensed insurer which is controlled, directly or indirectly, by a producer.

(5) “Controlling producer” means a producer who, directly or indirectly, controls an insurer.

(6) “Licensed insurer” or “insurer” means any person, firm, association or corporation duly licensed pursuant to section 38a-41 to transact a property casualty insurance business in this state. The terms “licensed insurer” or “insurer” shall not include any captive insurer.

(7) “Producer” shall have the same meaning as “insurance producer”, as defined in section 38a-702a.

(P.A. 92-112, S. 8, 35; P.A. 96-193, S. 3, 36; P.A. 01-113, S. 23, 42.)

History: P.A. 96-193 redefined “producer”, effective June 3, 1996; P.A. 01-113 amended definition of “producer” in Subdiv. (7) to make a technical change and substitute “section 38a-702a” for “section 38a-702”, effective September 1, 2002.



Section 38a-91a - Insurers affected.

Sections 38a-91 to 38a-91d, inclusive, shall apply to licensed insurers either domiciled in this state or domiciled in a state that is not an accredited state having in effect a substantially similar law. All provisions of sections 38a-129 to 38a-140, inclusive, to the extent they are not superseded by sections 38a-91 to 38a-91d, inclusive, shall continue to apply to all parties within holding company systems subject to said sections 38a-91 to 38a-91d, inclusive.

(P.A. 92-112, S. 9, 35.)



Section 38a-91aa - Definitions.

As used in sections 38a-91aa to 38a-91tt, inclusive:

(1) “Affiliated company” means any company in the same corporate system as a parent, an industrial insured or a member organization by virtue of common ownership, control, operation or management.

(2) “Alien captive insurance company” means any insurance company formed to write insurance business for its parent and affiliated companies and licensed pursuant to the laws of an alien jurisdiction that imposes statutory or regulatory standards on companies transacting the business of insurance in such jurisdiction that the commissioner deems to be acceptable.

(3) “Association” means any legal association of individuals, corporations, limited liability companies, partnerships, associations or other entities that has been in continuous existence for at least one year, where the association itself or some or all of the member organizations:

(A) Directly or indirectly own, control or hold with power to vote all of the outstanding voting securities or other voting interests of an association captive insurance company incorporated as a stock insurer;

(B) Have complete voting control over an association captive insurance company incorporated as a mutual corporation or formed as a limited liability company; or

(C) Constitute all of the subscribers of an association captive insurance company formed as a reciprocal insurer.

(4) “Association captive insurance company” means any company that insures risks of the member organizations of an association, and includes a company that also insures risks of such member organizations’ affiliated companies or of the association.

(5) “Branch business” means any insurance business transacted in this state by a branch captive insurance company.

(6) “Branch captive insurance company” means any alien captive insurance company licensed by the commissioner to transact the business of insurance in this state through a business unit with a principal place of business in this state.

(7) “Branch operations” means any business operations in this state of a branch captive insurance company.

(8) “Captive insurance company” means any (A) pure captive insurance company, association captive insurance company, industrial insured captive insurance company, risk retention group, sponsored captive insurance company or special purpose financial captive insurance company that is domiciled in this state and formed or licensed under the provisions of sections 38a-91aa to 38a-91tt, inclusive, or (B) branch captive insurance company.

(9) “Ceding insurer” means an insurance company, approved by the commissioner and licensed or otherwise authorized to transact the business of insurance or reinsurance in its state or country of domicile, that cedes risk to a special purpose financial captive insurance company pursuant to a reinsurance contract.

(10) “Commissioner” means the Insurance Commissioner.

(11) “Controlled unaffiliated business” means any person:

(A) Who, (i) in the case of a pure captive insurance company, is not in the corporate system of a parent and the parent’s affiliated companies, or (ii) in the case of an industrial insured captive insurance company, is not in the corporate system of an industrial insured and the industrial insured’s affiliated companies;

(B) Who, (i) in the case of a pure captive insurance company, has an existing contractual relationship with a parent or one of the parent’s affiliated companies, or (ii) in the case of an industrial insured captive insurance company, has an existing contractual relationship with an industrial insured or one of the industrial insured’s affiliated companies; and

(C) Whose risks are managed by a pure captive insurance company or an industrial insured captive insurance company, as applicable, in accordance with section 38a-91qq.

(12) “Excess workers’ compensation insurance” means, in the case of an employer that has insured or self-insured its workers’ compensation risks in accordance with applicable state or federal law, insurance in excess of a specified per-incident or aggregate limit established by the commissioner.

(13) “Incorporated protected cell” means a protected cell that is established as a corporation or a limited liability company, separate from the sponsored captive insurance company with which it has entered into a participant contract.

(14) “Industrial insured” means an insured:

(A) Who procures the insurance of any risk or risks by use of the services of a full-time employee acting as an insurance manager or buyer;

(B) Whose aggregate annual premiums for insurance on all risks total at least twenty-five thousand dollars; and

(C) Who has at least twenty-five full-time employees.

(15) “Industrial insured captive insurance company” means any company that insures risks of the industrial insureds that comprise an industrial insured group, and includes a company that also insures risks of such industrial insureds’ affiliated companies.

(16) “Industrial insured group” means any group of industrial insureds that collectively:

(A) Directly or indirectly own, control or hold with power to vote all of the outstanding voting securities or other voting interests of an industrial insured captive insurance company incorporated as a stock insurer;

(B) Have complete voting control over an industrial insured captive insurance company incorporated as a mutual corporation or formed as a limited liability company; or

(C) Constitute all of the subscribers of an industrial insured captive insurance company formed as a reciprocal insurer.

(17) “Insurance securitization” or “securitization” means a transaction or a group of related transactions, which may include capital market offerings, that are effected through related risk transfer instruments and facilitating administrative agreements, in which all or part of the result of such transaction is used to fund a special purpose financial captive insurance company’s obligations under a reinsurance contract with a ceding insurer and by which:

(A) A special purpose financial captive insurance company directly or indirectly obtains proceeds through the issuance of securities by such company or any other person; or

(B) A person provides, for the benefit of a special purpose financial captive insurance company, one or more letters of credit or other assets that the commissioner has authorized such company to treat as admitted assets for purposes of its annual report. “Insurance securitization” or “securitization” does not include the issuance of a letter of credit for the benefit of the commissioner to satisfy all or part of a special purpose financial captive insurance company’s capital and surplus requirements under section 38a-91dd.

(18) “Member organization” means any individual, corporation, limited liability company, partnership, association or other entity that belongs to an association.

(19) “Mutual corporation” means a corporation organized without stockholders and includes a nonprofit corporation with members.

(20) “Parent” means any individual, corporation, limited liability company, partnership or other entity that directly or indirectly owns, controls or holds with power to vote more than fifty per cent of the outstanding voting:

(A) Securities of a pure captive insurance company organized as a stock insurer; or

(B) Membership interests of a pure captive insurance company organized as a nonprofit corporation or as a limited liability company.

(21) “Participant” means any association, corporation, limited liability company, partnership, trust or other entity, and any affiliated company thereof, that is insured by a sponsored captive insurance company pursuant to a participant contract.

(22) “Participant contract” means a contract entered into by a sponsored captive insurance company and a participant by which the sponsored captive insurance company insures the risks of the participant and limits the losses of each such participant to its pro rata share of the assets of one or more protected cells identified in such participant contract.

(23) “Protected cell” means a separate account established by a sponsored captive insurance company, in which assets are maintained for one or more participants in accordance with the terms of one or more participant contracts to fund the liability of the sponsored captive insurance company assumed on behalf of such participants as set forth in such participant contracts.

(24) “Pure captive insurance company” means any company that insures risks of its parent and affiliated companies or controlled unaffiliated business.

(25) “Reinsurance contract” means a contract entered into by a special purpose financial captive insurance company and a ceding insurer by which the special purpose financial captive insurance company agrees to provide reinsurance to the ceding insurer for risks associated with the ceding insurer’s insurance or reinsurance business.

(26) “Risk retention group” means a captive insurance company organized under the laws of this state pursuant to the federal Liability Risk Retention Act of 1986, 15 USC 3901 et seq., as amended from time to time, as a stock insurer or mutual corporation, a reciprocal or other limited liability entity.

(27) “Security” has the same meaning as provided in section 36b-3 and includes any form of debt obligation, equity, surplus certificate, surplus note, funding agreement, derivative or other financial instrument that the commissioner designates as a security for purposes of sections 38a-91aa to 38a-91tt, inclusive.

(28) “Special purpose financial captive insurance company” means a company that is licensed by the commissioner in accordance with section 38a-91bb.

(29) “Special purpose financial captive insurance company security” means a security issued by (A) a special purpose financial captive insurance company, or (B) a third party, the proceeds of which are obtained directly or indirectly by a special purpose financial captive insurance company.

(30) “Sponsor” means any association, corporation, limited liability company, partnership, trust or other entity that is approved by the commissioner to organize and operate a sponsored captive insurance company and to provide all or part of the required unimpaired paid-in capital and surplus.

(31) “Sponsored captive insurance company” means a captive insurance company:

(A) In which the minimum required unimpaired paid-in capital and surplus are provided by one or more sponsors;

(B) That insures risks of its participants only through separate participant contracts; and

(C) That funds its liability to each participant through one or more protected cells and segregates the assets of each protected cell from the assets of other protected cells and from the assets of the sponsored captive insurance company’s general account.

(32) “Surplus note” means an unsecured subordinated debt obligation possessing characteristics consistent with the National Association of Insurance Commissioners Statement of Statutory Accounting Principles No. 41, as amended from time to time, and as modified or supplemented by the commissioner.

(P.A. 08-127, S. 1; Oct. Sp. Sess. P.A. 11-1, S. 56.)

History: P.A. 08-127 effective January 1, 2009; Oct. Sp. Sess. P.A. 11-1 redefined “association”, “association captive insurance company”, “captive insurance company”, “controlled unaffiliated business”, “industrial insured captive insurance company”, “industrial insured group” and “parent”, defined “alien captive insurance company”, “branch business”, “branch captive insurance company”, “branch operations”, “ceding insurer”, “incorporated protected cell”, “insurance securitization”, “participant”, “participant contract”, “protected cell”, “reinsurance contract”, “security”, “special purpose financial captive insurance company”, “special purpose financial captive insurance company security”, “sponsor”, “sponsored captive insurance company” and “surplus note”, and made technical changes, effective July 1, 2012.

See Sec. 38a-591j(b) re use of utilization review license fees to implement provisions of Secs. 38a-91aa to 38a-91tt, inclusive.



Section 38a-91b - Controlled insurers. Applicability. Minimum provisions.

(a)(1) The provisions of this section shall apply if, in any calendar year, the aggregate amount of gross written premium on business placed with a controlled insurer by a controlling producer is equal to or greater than five per cent of the admitted assets of the controlled insurer, as reported in the controlled insurers’ quarterly statement filed as of September thirtieth of the prior year.

(2) Notwithstanding subdivision (1) of this subsection, the provisions of this section shall not apply if:

(A) The controlling producer (i) places insurance only with the controlled insurer, or with the controlled insurer and a member or members of the controlled insurer’s holding company system, or the controlled insurer’s parent, affiliate or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance; and (ii) accepts insurance placements only from nonaffiliated subproducers and not directly from insureds; and

(B) The controlled insurer, except for insurance business written through a residual market facility accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer or a producer that is a subsidiary of the controlled insurer.

(b) A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the controlled insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the insurer and contains the following minimum provisions:

(1) The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination;

(2) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the controlling producer;

(3) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date shall be fixed so that premiums or installments thereof collected shall be remitted no later than ninety days after the effective date of any policy placed with the controlled insurer under this contract;

(4) All funds collected for the controlled insurer’s account shall be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the provisions of the insurance law as applicable. However, funds of a controlling producer not required to be licensed in this state shall be maintained in compliance with the requirements of the controlling producer’s domiciliary jurisdiction;

(5) The controlling producer shall maintain separate identifiable records of business written for the controlled insurer;

(6) The contract shall not be assigned in whole or in part by the controlling producer;

(7) The controlled insurer shall provide to the controlling producer its underwriting standards, rules and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates and conditions. The standards, rules, procedures, rates and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer;

(8) The rates of the commissions, charges and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this subdivision and subdivision (7) of this subsection, examples of “comparable business” include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits and similar quality of business;

(9) If the contract provides the controlling producer, on insurance business placed with the insurer, to be compensated contingent upon the insurer’s profits on that business, then such compensation shall not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event shall the commissions be paid until the adequacy of the controlled insurer’s reserves on remaining claims has been independently verified pursuant to subdivision (1) of subsection (d) of this section;

(10) The insurer may establish a different limit for each line or subline of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached; and

(11) The controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

(c) Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer’s independent certified public accountants and an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner to review the adequacy of the insurer’s loss reserves.

(d) (1) In addition to any other required loss reserve certification, the controlled insurer shall annually, on April first of each year, file with the commissioner an opinion of an independent casualty actuary or such other independent loss reserve specialist acceptable to the commissioner reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end including incurred but not reported on business placed by the controlling producer; and

(2) The controlled insurer shall annually report to the commissioner the amount of commissions paid to the controlling producer, the percentage such amount represents of the net premiums written and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance.

(P.A. 92-112, S. 10, 35.)

History: (Revisor’s note: In codifying public act 92-112 the words “The rates and terms of the controlling producer’s commissions, charges or other fees and the purposes for those commissions, charges or fees.”, and the words “A limit on the controlling producer’s writings in relation to the controlled insurer’s surplus and total writings.”, were deleted editorially by the Revisors from the beginning of Subsecs. (b)(8) and (b)(10), respectively, since they were clearly Subdiv. catchlines, a form not traditionally used in the general statutes. These catchlines were inadvertently included when this legislation was imported from another jurisdiction and substitute House Bill 5189 was being drafted).



Section 38a-91bb - Captive insurance companies. Licenses. Fees.

(a) Any captive insurance company, when permitted by its articles of association, charter or other organizational document, may apply to the Insurance Commissioner for a license to do the business of insurance against any kind of loss, damage or liability properly a subject of insurance, if such insurance is not prohibited by law or is not disapproved by the commissioner as being contrary to public policy, including life insurance, annuities, health insurance, as defined in section 38a-469, and commercial risk insurance, as defined in section 38a-663, provided:

(1) No pure captive insurance company may insure any risks other than those of its parent and affiliated companies or controlled unaffiliated business;

(2) No association captive insurance company may insure any risks other than those of its association, the member organizations of its association, and the member organizations’ affiliated companies;

(3) No industrial insured captive insurance company may insure any risks other than those of (A) the industrial insureds that comprise the industrial insured group, (B) the industrial insureds’ affiliated companies, or (C) the industrial insureds’ controlled unaffiliated businesses;

(4) No risk retention group may insure any risks other than those of its members and owners;

(5) No captive insurance company may provide private passenger motor vehicle or homeowners insurance coverage or any component thereof;

(6) No captive insurance company may accept or cede reinsurance except as provided in section 38a-91kk;

(7) Any captive insurance company may provide excess workers’ compensation insurance to its parent and affiliated companies, unless prohibited by the laws of the state having jurisdiction over the transaction or by federal law. Any captive insurance company may reinsure a workers’ compensation qualified self-insured plan of its parent and affiliated companies, unless prohibited by federal law;

(8) Any captive insurance company that provides life insurance, annuities or health insurance shall comply with all applicable state and federal laws.

(b) No captive insurance company shall do any insurance business in this state unless:

(1) It first obtains from the Insurance Commissioner a license authorizing it to do insurance business in this state;

(2) Its board of directors or committee of managers or, in the case of a reciprocal insurer, its subscribers’ advisory committee holds at least one meeting each year in this state;

(3) It maintains its principal place of business in this state; and

(4) It appoints a registered agent to accept service of process and to otherwise act on its behalf in this state. Whenever such registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the Insurance Commissioner shall be an agent of such captive insurance company upon whom any process, notice or demand may be served.

(c) (1) To be considered for a license, a captive insurance company shall:

(A) File with the commissioner a certified copy of its organizational documents, a statement under oath of its president and secretary showing its financial condition, and any other statements or documents required by the commissioner; and

(B) Submit to the commissioner for approval a description of the coverages, deductibles, coverage limits and rates and such additional information as the commissioner may require. In the event of any subsequent material change in any item in such description, the captive insurance company shall submit to the commissioner for approval an appropriate revision and shall not offer any additional kinds of insurance until a revision of such description is approved by the commissioner. The captive insurance company shall inform the commissioner of any material change in rates not later than thirty days after the adoption of such change.

(2) Each applicant captive insurance company shall also file with the commissioner evidence of the following:

(A) The amount and liquidity of the company’s assets relative to the risks to be assumed;

(B) The adequacy of the expertise, experience and character of the persons who will manage the company;

(C) The overall soundness of the company’s plan of operation;

(D) The adequacy of the loss prevention programs of the company’s insureds; and

(E) Such other factors deemed relevant by the commissioner in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations.

(3) Each applicant sponsored captive insurance company shall also file with the commissioner:

(A) Materials demonstrating how the applicant will account for the loss and expense experience of each protected cell at a level of detail deemed sufficient by the commissioner, and how it will report such experience to the commissioner;

(B) A statement acknowledging that all financial records of the sponsored captive insurance company, including records pertaining to any protected cells, shall be made available for examination or inspection or by the commissioner or the commissioner’s designee;

(C) All contracts or sample contracts between the sponsored captive insurance company and any participants; and

(D) Evidence that expenses shall be allocated to each protected cell in a fair and equitable manner.

(4) Each applicant special purpose financial captive insurance company shall also:

(A) Include with its plan of operation:

(i) A complete description of all significant transactions, including reinsurance, reinsurance security arrangements, securitizations, related transactions or arrangements, and to the extent not included in the transactions listed in this clause, a complete description of all parties other than the special purpose financial captive insurance company and the ceding insurer that will be involved in the issuance of special purpose financial captive insurance company securities and a description of any pledge, hypothecation or grant of a security interest in any of the special purpose financial captive insurance company’s assets and in any stock or limited liability company interest in the special purpose financial captive insurance company;

(ii) The source and form of the special purpose financial captive insurance company’s capital and surplus;

(iii) The proposed investment policy of the special purpose financial captive insurance company;

(iv) A description of the underwriting, reporting and claims payment methods by which losses covered by the reinsurance contract will be reported, accounted for and settled;

(v) Pro forma balance sheets and income statements illustrating one or more adverse case scenarios, as determined under criteria required by the commissioner, for the performance of the special purpose financial captive insurance company under all reinsurance contracts; and

(vi) The proposed rate and method for discounting reserves, if the special purpose financial captive insurance company is requesting authority to discount its reserves;

(B) Submit an affidavit of its president, a vice president, its treasurer or its chief financial officer that includes the following statements, that to the best of such person’s knowledge and belief after reasonable inquiry:

(i) The proposed organization and operation of the special purpose financial captive insurance company comply with all applicable provisions of this chapter;

(ii) The special purpose financial captive insurance company’s investment policy reflects and takes into account the liquidity of assets and the reasonable preservation, administration and management of such assets with respect to the risks associated with the reinsurance contract and the insurance securitization transaction. With respect to a special purpose financial captive insurance company, “management” means the board of directors, managing board or other individual or individuals vested with overall responsibility for the management of the affairs of such company, including, but not limited to, officers or other agents elected or appointed to act on behalf of such company; and

(iii) The reinsurance contract and any arrangement for securing the special purpose financial captive insurance company’s obligations under such reinsurance contract, including, but not limited to, any agreements or other documentation to implement such arrangement, comply with the provisions of this chapter;

(C) Include with its application:

(i) Copies of all agreements and documentation described in subparagraph (A) of this subdivision unless otherwise approved by the commissioner, and any other statements or documents required by the commissioner to evaluate the special purpose financial captive insurance company’s application for licensure; and

(ii) An opinion of qualified legal counsel, in a form acceptable to the commissioner, that the offer and sale of any special purpose financial captive insurance company securities complies with all applicable registration requirements or applicable exemptions from or exceptions to such requirements of the federal securities laws and that the offer and sale of securities by the special purpose financial captive insurance company itself comply with all registration requirements or applicable exemptions from or exceptions to such requirements of the securities laws of this state. Such opinion shall not be required as part of the application if the special purpose financial captive insurance company includes a specific statement in its plan of operation that such opinions will be provided to the commissioner in advance of the offer or sale of any special purpose financial captive insurance company securities.

(5) A sponsored captive insurance company may apply to be licensed as a special purpose financial captive insurance company. Such company shall be subject to the provisions of sections 38a-91aa to 38a-91tt, inclusive, applicable to a sponsored captive insurance company and to a special purpose financial captive insurance company. In the event of conflict between such provisions applicable to a sponsored captive insurance company and to a special purpose financial captive insurance company, the provisions applicable to a special purpose financial captive insurance company shall control.

(6) Information submitted pursuant to this subsection shall be and shall remain confidential and shall not be made public by the commissioner or an employee or agent of the commissioner without the written consent of the company, except that:

(A) Such information may be discoverable by a party in a civil action or contested case to which the captive insurance company that submitted such information is a party upon a showing by the party seeking to discover such information that:

(i) The information sought is relevant to and necessary for the furtherance of such action or case;

(ii) The information sought is unavailable from other nonconfidential sources; and

(iii) A subpoena issued by a judicial or administrative officer of competent jurisdiction has been submitted to the commissioner, provided such submission requirement shall not apply to a risk retention group; and

(B) The commissioner may, in the commissioner’s discretion, disclose such information to a public official having jurisdiction over the regulation of insurance in another state, provided:

(i) Such public official agrees, in writing, to maintain the confidentiality of such information; and

(ii) The laws of the state in which such public official serves require such information to be and to remain confidential.

(d) (1) Each captive insurance company shall pay to the commissioner a nonrefundable fee of eight hundred dollars for examining, investigating and processing its application for a license. The commissioner may retain legal, financial and examination services from outside the department for the licensing and financial oversight of a captive insurance company, the reasonable cost of which may be charged against such company. The provisions of subdivisions (2) to (5), inclusive, of subsection (k) of section 38a-14 shall apply to this subdivision.

(2) Each captive insurance company shall pay a license fee for the first year of licensure and a renewal fee for each year thereafter as set forth in section 38a-11.

(e) (1) If the commissioner finds that the documents and statements that a captive insurance company, other than a special purpose financial captive insurance company, has filed comply with the provisions of sections 38a-91aa to 38a-91tt, inclusive, the commissioner may grant a license authorizing the company to do insurance business in this state until April first thereafter. The captive insurance company may apply to renew such license on such forms as the commissioner prescribes.

(2) (A) The commissioner may grant a license authorizing a special purpose financial captive insurance company to do reinsurance business in this state until April first thereafter upon the commissioner’s finding that (i) the proposed plan of operation provides for a reasonable and expected successful operation, (ii) the terms of the reinsurance contract and related transactions comply with sections 38a-91aa to 38a-91tt, inclusive, (iii) the proposed plan of operation is not hazardous to any ceding insurer, and (iv) the insurance regulator of the state of domicile of each ceding insurer has notified the commissioner in writing or has otherwise provided assurance satisfactory to the commissioner that such regulator has approved or has not disapproved the transaction, provided the commissioner shall not be precluded from issuing a license to a special purpose financial captive insurance company if such regulator has not responded with respect to all or any part of the transaction.

(B) In conjunction with granting such license, the commissioner may issue an order to the special purpose financial captive insurance company of any additional provisions, terms or conditions regarding the organization, licensing or operation of such company that are not inconsistent with the provisions of this chapter and are deemed appropriate by the commissioner.

(3) The commissioner shall not grant a license to a branch captive insurance company unless the alien captive insurance company grants the commissioner authority to examine the alien captive insurance company in the jurisdiction in which the alien captive insurance company is formed.

(P.A. 08-127, S. 2; Oct. Sp. Sess. P.A. 11-1, S. 57; P.A. 12-145, S. 2.)

History: P.A. 08-127 effective January 1, 2009; Oct. Sp. Sess. P.A. 11-1 amended introductory language in Subsec. (a) and Subsec. (a)(2), and added Subsec. (a)(7), re types of insurance that captive insurance companies, association captive insurance companies and industrial insured captive insurance companies may provide, amended Subsec. (c) by adding new Subdiv. (3) re additional filing requirements for sponsored captive insurance companies, Subdiv. (4) re additional filing requirements for special purpose financial captive insurance companies and Subdiv. (5) re requirements applicable to a sponsored captive insurance company applying to be licensed as a special purpose financial captive insurance company and by redesignating existing Subdiv. (3) as Subdiv. (6), made technical and conforming changes in Subsec. (d), amended Subsec. (e) by designating existing provisions as Subdiv. (1), and making a conforming change therein, adding Subdiv. (2) re licensure requirements for a special purpose financial captive insurance company, and adding Subdiv. (3) re licensure requirements for a branch captive insurance company, effective July 1, 2012; P.A. 12-145 made a technical change in Subsec. (a)(5), effective June 15, 2012.



Section 38a-91c - Disclosure to insured by controlling producer. Exception.

The controlling producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the controlling producer and the controlled insurer; except, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in his records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the controlling producer and that the subproducer has or will notify the insured.

(P.A. 92-112, S. 11, 35.)



Section 38a-91cc - Same or deceptively similar name prohibited.

No captive insurance company shall adopt a name that is the same, deceptively similar or likely to be confused with or mistaken for any other existing business name registered in this state.

(P.A. 08-127, S. 3.)

History: P.A. 08-127 effective January 1, 2009.



Section 38a-91d - Noncompliance: Remedies allowed.

(a)(1) If the commissioner believes that the controlling producer or any other person has not materially complied with sections 38a-91 to 38a-91d, inclusive, or any regulation or order promulgated hereunder, after notice and opportunity to be heard, the commissioner may order the controlling producer to cease placing business with the controlled insurer; and

(2) If it was found that because of such material noncompliance the controlled insurer or any policyholder thereof has suffered any loss or damage, the commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

(b) If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to section 38a-920 or 38a-915 and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with sections 38a-91 to 38a-91d, inclusive, or any regulation or order promulgated hereunder, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided for in this title.

(d) Nothing contained in this section is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors or other third parties.

(P.A. 92-112, S. 12, 35.)



Section 38a-91dd - Capital and surplus requirements.

(a)(1) The Insurance Commissioner shall not issue a license to a captive insurance company or allow the company to retain such license unless the company has and maintains unimpaired paid-in capital and surplus of:

(A) In the case of a pure captive insurance company, not less than two hundred fifty thousand dollars;

(B) In the case of an association captive insurance company, not less than five hundred thousand dollars;

(C) In the case of an industrial insured captive insurance company, not less than five hundred thousand dollars;

(D) In the case of a risk retention group, not less than one million dollars;

(E) In the case of a sponsored captive insurance company, not less than five hundred thousand dollars;

(F) In the case of a special purpose financial captive insurance company, not less than two hundred fifty thousand dollars; and

(G) In the case of a sponsored captive insurance company licensed as a special purpose financial captive insurance company, not less than five hundred thousand dollars.

(2) (A) The Insurance Commissioner shall not issue a license to a branch captive insurance company or allow the company to retain such license unless the company has and maintains, as security for the payment of liabilities attributable to the branch operations:

(i) Not less than two hundred fifty thousand dollars; and

(ii) Reserves on such insurance policies or such reinsurance contracts as may be issued or assumed by the branch captive insurance company through its branch operations, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses and unearned premiums with regard to business written through the branch operations. The commissioner may permit a branch captive insurance company to credit against any such reserves any security for loss reserves that the branch captive insurance company posts with a ceding insurer or is posted by a reinsurer with the branch captive insurance company, so long as such security remains posted.

(B) The amounts required under subparagraph (A) of this subdivision may be held, with the prior approval of the commissioner, in the form of (i) a trust formed under a trust agreement and funded by assets acceptable to the commissioner, (ii) an irrevocable letter of credit issued or confirmed by a bank approved by the commissioner, (iii) with respect to the amount required under subparagraph (A)(i) of this subdivision only, cash on deposit with the commissioner, or (iv) any combination thereof.

(b) The commissioner may adopt regulations, in accordance with chapter 54, to establish additional capital and surplus requirements based upon the type, volume and nature of insurance business transacted.

(c) Except as specified in subdivision (2) of subsection (a) of this section, capital and surplus may be in the form of cash or an irrevocable letter of credit issued by a bank approved by the commissioner.

(P.A. 08-127, S. 4; Oct. Sp. Sess. P.A. 11-1, S. 58.)

History: P.A. 08-127 effective January 1, 2009; Oct. Sp. Sess. P.A. 11-1 redesignated existing Subsec. (a) as Subsec. (a)(1), amended Subsec. (a)(1)(B) to change association captive insurance companies’ capital and surplus requirements from $750,000 to $500,000, added Subsec. (a)(1)(E) to (a)(1)(G) re capital and surplus requirements for sponsored captive insurance companies, special purpose financial captive insurance companies and sponsored captive insurance companies licensed as special purpose financial captive insurance companies, added Subsec. (a)(2) re security and reserve requirements for branch captive insurance companies, amended Subsec. (c) to delete requirement that a bank issuing an irrevocable letter of credit be chartered by the state or a member of the Federal Reserve System, and made conforming and technical changes, effective July 1, 2012.



Section 38a-91ee - Payment of dividends and other distributions.

(a) No captive insurance company may pay a dividend out of, or other distribution with respect to, capital or surplus without the prior approval of the Insurance Commissioner. Approval of an ongoing plan for the payment of dividends or other distributions shall be conditioned on the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the commissioner.

(b) No special purpose financial captive insurance company may declare or pay a dividend or distribution if such dividend or distribution would jeopardize the ability of such company or any other person to fulfill such company’s or other person’s respective obligations under such company’s securitization agreements, reinsurance contract or any related transaction.

(P.A. 08-127, S. 5; Oct. Sp. Sess. P.A. 11-1, S. 59.)

History: P.A. 08-127 effective January 1, 2009; Oct. Sp. Sess. P.A. 11-1 designated existing provisions as Subsec. (a) and added Subsec. (b) re dividend declaration or distribution by a special purpose financial captive insurance company, effective July 1, 2012.



Section 38a-91ff - Incorporation and formation.

(a) A pure captive insurance company may be incorporated as a stock insurer with its capital divided into shares and held by the stockholders, as a nonprofit corporation with one or more members or as a manager-managed limited liability company.

(b) An association captive insurance company, an industrial insured captive insurance company or a risk retention group may be:

(1) Incorporated as a stock insurer with its capital divided into shares and held by the stockholders;

(2) Incorporated as a mutual corporation without capital stock, the governing body of which is elected by its insureds;

(3) Organized as a reciprocal insurer; or

(4) Organized as a manager-managed limited liability company.

(c) (1) A sponsored captive insurance company shall be incorporated as a stock insurer with its capital divided into shares held by the stockholders, as a mutual corporation, as a nonprofit corporation with one or more members or as a manager-managed limited liability company.

(2) One or more sponsors may apply to the commissioner to form a sponsored captive insurance company. In evaluating the qualifications of a proposed sponsor, the commissioner shall consider the type and structure of the proposed sponsor entity, its experience in financial operations, financial stability and strength, business reputation and such other facts deemed relevant by the commissioner.

(3) (A) Associations, corporations, limited liability companies, partnerships, trusts and other business entities may be participants in a sponsored captive insurance company. No risk retention group shall be a sponsor or a participant of a sponsored captive insurance company.

(B) A sponsor may be a participant in a sponsored captive insurance company.

(C) A participant need not be a stockholder of the sponsored captive insurance company or any affiliate thereof.

(D) A participant shall insure only its own risks through a sponsored captive insurance company.

(d) (1) A special purpose financial captive insurance company may be incorporated as a stock insurer with its capital divided into shares and held by its stockholders or as a manager-managed limited liability company.

(2) A special purpose financial captive insurance company’s organizational documents shall limit the special purpose financial captive insurance company’s authority to transact the business of insurance or reinsurance to those activities that the special purpose financial captive insurance company conducts to accomplish its purposes described in sections 38a-91aa to 38a-91tt, inclusive. For purposes of this subdivision and section 38a-91bb, in the case of a special purpose financial captive insurance company formed (A) as a stock insurer, “organizational document” means such company’s articles of incorporation and bylaws, and (B) as a limited liability company, “organizational document” means such company’s articles of organization and operating agreement.

(3) A special purpose financial captive insurance company may reinsure the risks of a ceding insurer only. A special purpose financial captive insurance company may purchase, with the prior approval of the commissioner, reinsurance to cede the risks assumed under a reinsurance contract.

(4) A captive insurance company that is engaged in, or will be engaged in, an insurance securitization on or after July 1, 2012, shall be deemed to be a special purpose financial captive insurance company. The commissioner may require such captive insurance company to take any action that the commissioner determines is reasonably necessary to bring such company into compliance as a special purpose financial captive insurance company. The commissioner may issue an order as described in subparagraph (B) of subdivision (2) of subsection (e) of section 38a-91bb.

(e) A branch captive insurance company may be established in this state to write in this state only insurance or reinsurance of the employee benefit business of its parent and affiliated companies that is subject to the Employee Retirement Income Security Act of 1974, as amended from time to time. No branch captive insurance company shall do any insurance business in this state unless it maintains the principal place of business for its branch operations in this state.

(f) A captive insurance company incorporated or organized in this state shall have not less than three incorporators or three organizers of whom at least one shall be a resident of this state.

(g) In the case of a captive insurance company:

(1) Formed as a corporation, before the articles of incorporation are transmitted to the Secretary of the State, the incorporators shall petition the Insurance Commissioner to issue a certificate setting forth the commissioner’s finding that the establishment and maintenance of the proposed corporation will promote the general good of the state. In arriving at such a finding the commissioner shall consider:

(A) The character, reputation, financial standing and purposes of the incorporators;

(B) The character, reputation, financial responsibility, insurance experience and business qualifications of the officers and directors; and

(C) Such other aspects as the commissioner deems advisable.

(2) Formed as a reciprocal insurer, the organizers shall petition the commissioner to issue a certificate setting forth the commissioner’s finding that the establishment and maintenance of the proposed association will promote the general good of the state. In arriving at such a finding the commissioner shall consider the items set forth in subdivision (1) of this subsection.

(3) Formed as a limited liability company, before the articles of organization are transmitted to the Secretary of the State, the organizers shall petition the commissioner to issue a certificate setting forth the commissioner’s finding that the establishment and maintenance of the proposed company will promote the general good of the state. In arriving at such a finding, the commissioner shall consider the items set forth in subdivision (1) of this subsection.

(4) The articles of incorporation and certificate set forth in subdivisions (1) to (3), inclusive, of this subsection shall be transmitted to the Secretary of the State along with any fees required by the Secretary of the State, who shall record both the articles of incorporation and the certificate.

(h) In the case of a captive insurance company licensed as a branch captive insurance company, the alien captive insurance company shall petition the commissioner to issue a certificate setting forth the commissioner’s finding that, after considering the character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors of the alien captive insurance company, the licensing and maintenance of the branch operations will promote the general good of the state. The alien captive insurance company may register to do business in this state after the commissioner’s certificate is issued.

(i) The capital stock of a captive insurance company incorporated as a stock insurer may be authorized with no par value.

(j) In the case of a captive insurance company:

(1) Formed as a corporation, (A) at least one of the members of the board of directors shall be a resident of this state, and (B) the articles of incorporation or bylaws of such company may authorize a quorum of its board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors;

(2) Formed as a reciprocal insurer, (A) at least one of the members of the subscribers’ advisory committee shall be a resident of this state, and (B) the subscribers’ agreement or other organizing document of such company may authorize a quorum of its subscribers’ advisory committee to consist of no fewer than one-third of the number of its members;

(3) Formed as a limited liability company, at least one of the managers shall be a resident of this state.

(k) Other than captive insurance companies formed as limited liability companies or as nonprofit corporations, captive insurance companies formed as corporations under the provisions of sections 38a-91aa to 38a-91tt, inclusive, shall have the privileges and be subject to the provisions of title 33 as well as the applicable provisions in sections 38a-91aa to 38a-91tt, inclusive. In the event of conflict between the provisions of title 33 and sections 38a-91aa to 38a-91tt, inclusive, the provisions of sections 38a-91aa to 38a-91tt, inclusive, shall control.

(l) Captive insurance companies formed under the provisions of sections 38a-91aa to 38a-91tt, inclusive:

(1) As limited liability companies shall have the privileges and be subject to the provisions of chapter 613 and applicable provisions in sections 38a-91aa to 38a-91tt, inclusive. In the event of a conflict between the provisions of chapter 613 and sections 38a-91aa to 38a-91tt, inclusive, the provisions of sections 38a-91aa to 38a-91tt, inclusive, shall control;

(2) As nonprofit corporations shall have the privileges and be subject to the applicable provisions of title 33 and applicable provisions in sections 38a-91aa to 38a-91tt, inclusive. In the event of conflict between the provisions of title 33 and sections 38a-91aa to 38a-91tt, inclusive, the provisions of sections 38a-91aa to 38a-91tt, inclusive, shall control; or

(3) As reciprocal insurers shall have the privileges and be subject to the provisions of sections 38a-91aa to 38a-91tt, inclusive. In the event of conflict between the provisions of the sections specified in section 38a-91oo and the provisions of sections 38a-91aa to 38a-91tt, inclusive, the provisions of sections 38a-91aa to 38a-91tt, inclusive, shall control.

(m) In the case of captive insurance companies formed as limited liability companies, reciprocal insurers or mutual corporations, any proxy appointed by a member, subscriber or policyholder, as applicable, shall be valid if such proxy is appointed and transmitted in accordance with the provisions of section 33-706.

(n) The provisions of this chapter pertaining to mergers, consolidations and conversions shall apply in determining the procedures to be followed by captive insurance companies in carrying out any of the transactions described in this chapter.

(P.A. 08-127, S. 6; P.A. 10-5, S. 5; Oct. Sp. Sess. P.A. 11-1, S. 60.)

History: P.A. 08-127 effective January 1, 2009; P.A. 10-5 amended Subsec. (d) to delete former Subdiv. (1)(B) re transmittal of articles of incorporation, certificate and organization fee to Secretary of the State, make technical changes and add Subdiv. (4) re transmittal of articles of incorporation, certificate and fees to Secretary of the State, effective May 5, 2010; Oct. Sp. Sess. P.A. 11-1 redesignated existing Subsecs. (c) to (i) as Subsecs. (f), (g), (i), (j), (k), (l) and (n), added new Subsec. (c) re formation of a sponsored captive insurance company, added new Subsec. (d) re formation of a special purpose financial captive insurance company, added new Subsec. (e) re establishment of a branch captive insurance company, added new Subsec. (h) re issuance of a certificate to an alien captive insurance company, amended redesignated Subsec. (j) by adding Subdivs. (1)(B) and (2)(B) re quorum, amended redesignated Subsec. (l) by adding Subdiv. (3) re reciprocal insurers, added new Subsec. (m) re proxy for captive insurance companies formed as limited liability companies, reciprocal insurers or mutual corporations, deleted former Subsecs. (j), (k) and (l) re reciprocal insurers and quorum, and made conforming and technical changes, effective July 1, 2012 (Revisor’s note: In Subsecs. (e) and (h), references to “branch captive” were changed editorially by the Revisors to “branch captive insurance company” for accuracy).



Section 38a-91gg - Annual reports.

(a) Captive insurance companies shall not be required to make any annual report except as provided in sections 38a-91aa to 38a-91tt, inclusive.

(b) (1) (A) Prior to March first of each year and, in the case of pure captive insurance companies and industrial insured captive insurance companies, prior to March fifteenth of each year, each captive insurance company other than a branch captive insurance company shall submit to the Insurance Commissioner a report of its financial condition verified by oath of two of its executive officers. The commissioner shall establish the form and content of the annual report to be filed by special purpose captive insurance companies.

(B) In the case of branch captive insurance companies, prior to March first of each year, each such company shall submit to the commissioner a copy of all reports and statements required to be filed under the laws of the jurisdiction in which the alien captive insurance company is formed. Such reports and statements shall be verified by oath of two of its executive officers. If the commissioner is satisfied that the annual report filed by the alien captive insurance company in its domiciliary jurisdiction provides adequate information concerning the financial condition of the alien captive insurance company, the commissioner may waive the requirement for completion of the captive annual statement for business written in the alien jurisdiction.

(2) (A) Each captive insurance company other than a special purpose financial captive insurance company shall report using generally accepted accounting principles, unless the commissioner requires, approves or accepts the use of statutory accounting principles or other comprehensive basis of accounting, with any appropriate or necessary modifications or adaptations required or approved or accepted by the commissioner for the type of insurance and kinds of insurers to be reported upon, and as supplemented by additional information required by the commissioner. Except as otherwise provided, each association captive insurance company and each risk retention group shall file its report in the form required by sections 38a-53 and 38a-53a. The commissioner may adopt regulations, in accordance with chapter 54, to establish the manner in which pure captive insurance companies and industrial insured captive insurance companies shall report. The provisions of subsection (b) of section 38a-69a shall apply to each report filed pursuant to this section.

(B) Each special purpose financial captive insurance company shall report using statutory accounting principles, unless the commissioner requires, approves or accepts the use of generally accepted accounting principles or other comprehensive basis of accounting, with any appropriate or necessary modifications or adaptations required or approved or accepted by the commissioner and as supplemented by additional information required by the commissioner.

(c) (1) Any pure captive insurance company or industrial insured captive insurance company may make written application to the commissioner for approval to file the required report at the end of its fiscal year. If the commissioner grants approval for such alternative reporting date:

(A) The annual report shall be due not later than seventy-five days after the end of its fiscal year; and

(B) In order to provide sufficient detail to support the premium tax return, the pure captive insurance company or industrial insured captive insurance company shall file prior to March fifteenth of each year for each calendar year-end such information as the commissioner may prescribe, verified by oath of two of its executive officers.

(2) Any branch captive insurance company may make written application to the commissioner for approval to file the required reports and statements at the end of its fiscal year. If the commissioner grants approval for such alternative reporting date, the reports and statements shall be due not later than sixty days after the end of its fiscal year.

(3) Any special purpose financial captive insurance company may make written application to the commissioner for approval to file the required report at the end of its fiscal year. If the commissioner grants approval for such alternative reporting date, the commissioner shall establish the content of any additional filing required from such company.

(P.A. 08-127, S. 7; Oct. Sp. Sess. P.A. 11-1, S. 61.)

History: P.A. 08-127 effective January 1, 2009; Oct. Sp. Sess. P.A. 11-1 made a technical change in Subsec. (a), amended Subsec. (b) to change due date for a pure captive insurance company’s or industrial insured captive insurance company’s annual report from March 1 to March 15 and to add requirements for annual reports by branch captive insurance companies and special purpose financial captive insurance companies, amended Subsec. (c) by designating existing provisions as Subdiv. (1) and amending same to change alternative reporting due date for a pure captive insurance company’s or industrial insured captive insurance company’s annual report from 60 days to not later than 75 days after the end of company’s fiscal year and due date of additional information required by commissioner from March 1 to March 15, and by adding Subdivs. (2) and (3) re allowing a branch captive insurance company and a special purpose financial captive insurance company to apply for approval of an alternative reporting date, effective July 1, 2012.

See Sec. 38a-91nn re premium receipts tax.



Section 38a-91hh - Examinations of captive insurance companies. Costs. Confidentiality of financial examination workpapers and reports.

(a)(1) At least once every three years, and additionally whenever the Insurance Commissioner determines it to be prudent, the commissioner or the commissioner’s designee shall visit each captive insurance company and thoroughly inspect and examine its affairs to ascertain its financial condition, its ability to fulfill its obligations and whether it has complied with the provisions of sections 38a-91aa to 38a-91tt, inclusive, and any applicable provisions of this title. The commissioner may extend the three-year period to five years, provided a captive insurance company is subject to a comprehensive annual audit during such period by independent auditors approved by the commissioner and of a scope satisfactory to the commissioner.

(2) The examination of a branch captive insurance company pursuant to this section shall be of branch business and branch operations only, as long as the branch captive insurance company provides annually to the commissioner a certificate of compliance or its equivalent, issued by or filed with the licensing authority of the jurisdiction in which the branch captive insurance company is formed, and demonstrates to the commissioner’s satisfaction that it is operating in sound financial condition in accordance with all applicable laws and regulations of such jurisdiction.

(b) In scheduling and determining the nature, scope and frequency of such examinations, the commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, and such other criteria as set forth in the examiners’ handbook adopted by the National Association of Insurance Commissioners and in effect at the time the commissioner exercises discretion under this section.

(c) (1) To carry out examinations under this section, the commissioner may appoint as examiners one or more competent persons, not officers of or affiliated with or interested in any insurance company, other than as a policyholder. The commissioner may engage the services of attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists to assist in conducting the examinations under this section as examiners, the cost of which shall be borne by the company which is the subject of the examination. Notwithstanding the provisions of this subdivision, no domestic captive insurance company subject to examination under this section shall pay, as costs associated with the examination, the salaries, fringe benefits, traveling and maintenance expenses of examining personnel of the Insurance Department engaged in such examination if such domestic company is otherwise liable to assessment levied under section 38a-47, except that such company shall pay the traveling and maintenance expenses of examining personnel of the department when such company is examined outside the state.

(2) In conducting the examination, the commissioner, the commissioner’s actuary or any examiner authorized by the commissioner may examine, under oath, the officers and agents of such a company and all persons deemed to have material information regarding the company’s property or business. Each such company, its officers and agents shall produce the books and papers, in its or their possession, relating to its business or affairs, and any other person may be required to produce any book or paper, in his custody, deemed to be relevant to such examination for the inspection of the commissioner, the commissioner’s actuary or examiners, when required. The officers and agents of the company shall facilitate the examination and aid the examiners in making the same so far as it is in their power to do so. The refusal of any company by its officers, directors, employees or agents to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension of, or revocation of or nonrenewal of any license or authority held by the company to engage in an insurance or other business subject to the commissioner’s jurisdiction. Any such proceedings for suspension, revocation or nonrenewal of any license or authority shall be conducted pursuant to section 38a-91ii.

(3) In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the examiners’ handbook adopted by the National Association of Insurance Commissioners. The commissioner may also adopt such other guidelines or procedures as the commissioner may deem appropriate.

(d) (1) Nothing contained in this section shall be construed to limit the commissioner’s authority to terminate or suspend any examination in order to pursue legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(2) Nothing contained in this section shall be construed to limit the commissioner’s authority in such legal or regulatory action to use and, if appropriate, to make public any final or preliminary examination report, any examiner or company workpapers or other documents, or any other information discovered or developed during the course of any examination.

(3) Not later than sixty days after completion of the examination, the examiner in charge shall file, under oath, with the Insurance Department a verified written report of examination. Upon receipt of the verified report, the Insurance Department shall transmit the report to the company examined, together with a notice which shall afford the company examined a reasonable opportunity, not to exceed thirty days, to make a written submission or rebuttal with respect to any matters contained in the examination report. Not later than thirty days after the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner’s workpapers and enter an order: (A) Adopting the examination report as filed or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, regulation or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure such violation; or (B) rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling pursuant to subparagraph (A) of this subdivision; or (C) calling for an investigatory hearing with no less than twenty days notice to the company for purposes of obtaining additional documentation, data, information and testimony.

(e) (1) All orders entered pursuant to subdivision (3) of subsection (d) of this section shall be accompanied by findings and conclusions resulting from the commissioner’s consideration and review of the examination report, relevant examiner workpapers and any written submissions or rebuttals. The findings and conclusions, which form the basis of any such order of the commissioner, shall be subject to review as provided in section 38a-19.

(2) Any investigatory hearing conducted under subparagraph (C) of subdivision (3) of subsection (d) of this section by the commissioner or authorized representative shall be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies or disputed issues apparent (A) upon the filed examination report, (B) raised by or as a result of the commissioner’s review of relevant workpapers, or (C) by the written submission or rebuttal of the company. Not later than twenty days after conclusions of any such hearing, the commissioner shall enter an order pursuant to subparagraph (A) of subdivision (3) of subsection (d) of this section. The commissioner shall not appoint an examiner as an authorized representative to conduct the hearing. The hearing shall proceed expeditiously with discovery by the company limited to the examiner’s workpapers which tend to substantiate any assertions set forth in any written submission or rebuttal. The commissioner or the commissioner’s authorized representative may issue subpoenas for the attendance of any witnesses or the production of any documents deemed relevant to the investigation whether under the control of the department, the company or other persons. The documents produced shall be included in the record and testimony taken by the commissioner or the commissioner’s authorized representative shall be under oath and preserved for the record. Nothing contained in this section shall require the department to disclose any information or records which would indicate or show the existence or content of any investigation or activity of a criminal justice agency. The hearing shall proceed with the commissioner or the commissioner’s authorized representative posing questions to the persons subpoenaed. Thereafter the company and the Insurance Department may present testimony relevant to the investigation. Cross-examination shall be conducted only by the commissioner or the commissioner’s authorized representative. The company and the Insurance Department shall be permitted to make closing statements and may be represented by counsel of their choice.

(f) The commissioner may, if the commissioner deems it in the public interest, publish any such report or the result of any such examination contained in such report in one or more newspapers of the state.

(g) Nothing contained in this section shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating to such report to (1) insurance regulatory officials of this or any other state or country, (2) law enforcement officials of this or any other state, or (3) any agency of this or any other state or of the federal government at any time, provided such agency or office receiving the report or matters relating to such report agrees, in writing, that such documents shall be confidential.

(h) All workpapers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this section shall (1) be confidential, (2) not be subject to subpoena, and (3) not be made public by the commissioner or any other person, except to the extent provided in subsection (g) of this section. Access to such information may be granted by the commissioner to the National Association of Insurance Commissioners, as long as it agrees, in writing, that such information shall be confidential.

(i) (1) The commissioner may engage the services of, from time to time, on an individual basis, qualified actuaries, certified public accountants or other similar individuals who are independently practicing their professions, even though such persons may, from time to time, be similarly employed or retained by persons subject to examination under this section.

(2) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner’s authorized representatives or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this section.

(3) No cause of action shall arise, nor shall any liability be imposed, against any person for the act of communicating or delivering information or data to the commissioner or the commissioner’s authorized representative examiner pursuant to an examination made under this section, if such act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

(4) This section does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subdivision (2) of this subsection.

(5) A person identified in subdivision (2) of this subsection shall be entitled to an award of attorney’s fees and costs if he is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this section and the party bringing the action was not substantially justified in doing so. For purposes of this section, a proceeding is “substantially justified” if it had a reasonable basis in law or fact at the time that it was initiated.

(P.A. 08-127, S. 8; P.A. 09-74, S. 11, 12; Oct. Sp. Sess. P.A. 11-1, S. 62.)

History: P.A. 08-127 effective January 1, 2009; P.A. 09-74 made technical changes in Subsecs. (c)(2), (g), (h) and (i)(1), effective May 27, 2009; Oct. Sp. Sess. P.A. 11-1 redesignated existing Subsec. (a) as Subsec. (a)(1) and amended same to change the time period for commissioner to conduct an examination from 5 to 3 years and add provision for extending such period to 5 years, added Subsec. (a)(2) re examination of a branch captive insurance company, and made technical changes in Subsecs. (c)(1), (g) and (h), effective July 1, 2012.



Section 38a-91ii - Suspension, revocation or refusal to renew license. Amendment or modification of a special purpose financial captive insurance company’s license.

(a)(1) The commissioner may, at any time, for cause, suspend, revoke or refuse to renew any license of a captive insurance company, or in lieu of or in addition to suspension or revocation of such license, the commissioner, after reasonable notice to and hearing of any holder of such license, may impose a fine not to exceed ten thousand dollars. Such hearings may be held by the commissioner or any person designated by the commissioner. For purposes of this subsection, cause for such administrative action shall include, but not be limited to, the following reasons: (A) Insolvency or impairment of capital or surplus; (B) failure to meet the requirements of section 38a-91dd; (C) refusal or failure to submit an annual report, as required by section 38a-91gg, or any other report or statement required by law or by lawful order of the commissioner; (D) failure to comply with the provisions of its own charter, bylaws or other organizational document; (E) failure to submit to or pay the cost of examination or any legal obligation relative thereto; (F) use of methods that, although not otherwise specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public or to its policyholders; or (G) failure otherwise to comply with the laws of this state.

(2) Any captive insurance company aggrieved by the action of the commissioner in suspending, revoking or refusing to renew a license or in imposing a fine may appeal therefrom, in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain. Appeals under this section shall be privileged in respect to the order of trial assignment.

(b) (1) (A) The commissioner shall notify a special purpose financial captive insurance company not less than thirty days before suspending, revoking or refusing to renew its license. Such notice shall state the basis for such suspension, revocation or refusal to renew and the date of the hearing; and

(B) No prior notice or hearing shall be required if the grounds for suspension, revocation or refusal to renew of a special purpose financial captive insurance company’s license relate primarily to the financial condition or soundness of such company or to a deficiency in its assets.

(2) The commissioner may amend or modify the license of a special purpose financial captive insurance company only if:

(A) The special purpose financial captive insurance company consents to such amendment or modification; or

(B) The commissioner makes a showing of clear and convincing evidence demonstrating that such amendment or modification is necessary to avoid irreparable harm to the special purpose financial captive insurance company or to the ceding insurer.

(P.A. 08-127, S. 9; Oct. Sp. Sess. P.A. 11-1, S. 63.)

History: P.A. 08-127 effective January 1, 2009; Oct. Sp. Sess. P.A. 11-1 redesignated existing Subsec. (a) as Subsec. (a)(1) and amended same to add Subparas. (A) to (G) re causes for administrative action, redesignated existing Subsec. (b) as Subsec. (a)(2), and added new Subsec. (b) re time period for notification to, and amendment or modification of the license of, a special purpose financial captive insurance company, effective July 1, 2012.



Section 38a-91jj - Applicability of state investment laws. Certain loans and investments required to be approved by commissioner. Loans of minimum capital and surplus funds prohibited.

(a) Association captive insurance companies and risk retention groups shall comply with the investment requirements in this chapter, as applicable. Notwithstanding any other provision of sections 38a-91aa to 38a-91tt, inclusive, the commissioner may approve the use of alternative reliable methods of valuation and rating.

(b) No pure captive insurance company or industrial insured captive insurance company shall be subject to any restrictions on allowable investments, except that the Insurance Commissioner may prohibit or limit any investment that threatens the solvency or liquidity of any such company.

(c) No pure captive insurance company may make a loan to or an investment in its parent company or affiliates without prior written approval of the commissioner, and any such loan or investment shall be evidenced by documentation approved by the commissioner. Loans of minimum capital and surplus funds required in section 38a-91dd are prohibited.

(P.A. 08-127, S. 10; Oct. Sp. Sess. P.A. 11-1, S. 64.)

History: P.A. 08-127 effective January 1, 2009; Oct. Sp. Sess. P.A. 11-1 made a technical change in Subsec. (a), effective July 1, 2012.



Section 38a-91k - Captive insurers: Information to be submitted to commissioner.

Each captive insurer that is domiciled in another state and offers, renews or continues insurance in this state shall provide the information described in subdivisions (1) to (3), inclusive, of subsection (a) of section 38a-253 to the Insurance Commissioner in the same manner required for risk retention groups. If a captive insurer does not maintain information in the form prescribed in section 38a-253, the captive insurer may submit the information to the Insurance Commissioner on such form as the commissioner prescribes. As used in this section and section 38a-25, “captive insurer” means an insurance company owned by another organization whose primary purpose is to insure risks of a parent organization or affiliated persons, as defined in section 38a-1, or in the case of groups and associations, an insurance organization owned by the insureds whose primary purpose is to insure risks of member organizations and group members and their affiliates.

(P.A. 05-275, S. 16; P.A. 10-5, S. 6.)

History: P.A. 05-275 effective July 1, 2005; P.A. 10-5 specified that requirements apply to captive insurers domiciled in another state, effective May 5, 2010.



Section 38a-91kk - Reinsurance.

(a) Any captive insurance company may assume reinsurance from any other insurer only on risks that such company is authorized to write directly.

(b) A captive insurance company may only take credit for the reinsurance of risks or portions of risks ceded to reinsurers that complies with the provisions of section 38a-85 or 38a-86.

(c) For purposes of sections 38a-91aa to 38a-91tt, inclusive, insurance by a captive insurance company of any workers’ compensation qualified self-insured plan of its parent and affiliates shall be deemed to be reinsurance.

(P.A. 08-127, S. 11; Oct. Sp. Sess. P.A. 11-1, S. 65.)

History: P.A. 08-127 effective January 1, 2009; Oct. Sp. Sess. P.A. 11-1 made a technical change in Subsec. (c), effective July 1, 2012.



Section 38a-91ll - Rating organization.

No captive insurance company shall be required to join a rating organization.

(P.A. 08-127, S. 12.)

History: P.A. 08-127 effective January 1, 2009.



Section 38a-91mm - Guaranty association and insolvency fund exclusion.

No captive insurance company may join or contribute financially to any plan, pool, association or guaranty or insolvency fund in this state, nor shall any such captive insurance company, or any insured or affiliate thereof, receive any benefit from any such plan, pool, association or guaranty or insolvency fund for claims arising out of the operations of such captive insurance company.

(P.A. 08-127, S. 13.)

History: P.A. 08-127 effective January 1, 2009.



Section 38a-91nn - Direct premium receipts tax and assumed reinsurance premium receipts tax. Applicability of tax statutes.

(a) Each captive insurance company shall pay to the Commissioner of Revenue Services, on or before March first of each year, a tax at the rate of (1) thirty-eight hundredths of one per cent on the first twenty million dollars, (2) two hundred eighty-five thousandths of one per cent on the next twenty million dollars, (3) nineteen hundredths of one per cent on the next twenty million dollars, and (4) seventy-two thousandths of one per cent on each dollar thereafter, on the direct premiums collected or contracted for on policies or contracts of insurance written by the captive insurance company during the year ending December thirty-first next preceding, after deducting from the direct premiums subject to the tax the amounts paid to policyholders as return premiums which shall include dividends on unabsorbed premiums or premium deposits returned or credited to policyholders, except that no tax shall be due or payable as to considerations received for annuity contracts.

(b) Each captive insurance company shall pay to the Commissioner of Revenue Services, on or before March first of each year, a tax at the rate of (1) two hundred fourteen thousandths of one per cent on the first twenty million dollars, (2) one hundred forty-three thousandths of one per cent on the next twenty million dollars, (3) forty-eight thousandths of one per cent on the next twenty million dollars, and (4) twenty-four thousandths of one per cent on each dollar thereafter, on assumed reinsurance premiums collected or contracted for on policies or contracts of insurance written by the captive insurance company during the year ending December thirty-first next preceding, provided no tax under this subsection shall apply to premiums for risks or portions of risks that are subject to taxation on a direct basis pursuant to subsection (a) of this section. No tax under this subsection shall be payable in connection with the receipt of assets in exchange for the assumption by a captive insurance company of loss reserves and other liabilities of another insurer under common ownership and control, if such transaction is part of a plan to discontinue the operations of such other insurer and if the intent of the parties to such transaction is to renew or maintain such business with the captive insurance company.

(c) (1) The annual minimum aggregate tax to be paid by a captive insurance company, other than a sponsored captive insurance company, calculated under subsection (a) of this section shall be seven thousand five hundred dollars, and the annual maximum aggregate tax calculated under subsections (a) and (b) of this section shall be two hundred thousand dollars. In the case of a branch captive insurance company, the annual aggregate tax to be paid by such company shall apply only to the branch business of such company.

(2) In the case of a sponsored captive insurance company, the annual minimum aggregate tax to be paid by a sponsored captive insurance company shall be seven thousand five hundred dollars and shall apply to such company as a whole and not to each protected cell. The annual maximum tax to be paid by a sponsored captive insurance company shall be the aggregate tax liability, calculated under subsection (a) of this section, of each protected cell.

(d) The provisions of sections 12-204, 12-204d, 12-204g and 12-205 to 12-208, inclusive, shall apply to the provisions of sections 38a-91aa to 38a-91tt, inclusive, in the same manner and with the same force and effect as if the language of said sections 12-204, 12-204d, 12-204g and 12-205 to 12-208, inclusive, had been incorporated in full into this section and had expressly referred to the tax due under this section, except to the extent that any such language is inconsistent with a provision of said sections 38a-91aa to 38a-91tt, inclusive.

(e) (1) Except as specified in subsection (c) of this section and subdivision (2) of this subsection, two or more captive insurance companies under common ownership and control shall be taxed as though they were a single captive insurance company.

(2) Special purpose financial captive insurance companies shall not be consolidated with other captive insurance companies that are not special purpose financial captive insurance companies for purposes of calculating the tax due under this section.

(f) For the purposes of this section, (1) “common ownership and control” means ownership and control of two or more captive insurance companies by the same person or group of persons, and (2) “ownership and control” means:

(A) In the case of stock insurers, the direct or indirect ownership of eighty per cent or more of the outstanding voting stock of the insurer;

(B) In the case of mutual or nonprofit corporations, the direct or indirect ownership of eighty per cent or more of the surplus and the voting power of the corporation;

(C) In the case of limited liability companies, the direct or indirect ownership of eighty per cent or more of the membership interests in the company; and

(D) In the case of sponsored captive insurance companies, a protected cell shall be treated as a separate captive insurance company owned and controlled by the protected cell’s participants.

(g) (1) The tax provided for in this section shall constitute all taxes collectible under the laws of this state from any captive insurance company, and no other occupation tax or other taxes shall be levied or collected from any captive insurance company by the state or any county, city or municipality within this state, except sales and use taxes and ad valorem taxes on real and personal property used in the production of income.

(2) The tax provided for in this section shall be calculated on an annual basis, notwithstanding policies or contracts of insurance or contracts of reinsurance issued on a multiyear basis. In the case of multiyear policies or contracts, the premium shall be prorated for purposes of determining the tax under this section.

(3) A captive insurance company may claim a nonrefundable tax credit of seven thousand five hundred dollars against the aggregate tax imposed under this section for the first calendar year on or after January 1, 2012, in which the company has liability under this section. The Commissioner of Revenue Services shall prescribe the form and manner in which such tax credit may be claimed.

(h) (1) All fees and assessments relating to captive insurance companies received by the Insurance Department shall be deposited in the Insurance Fund established pursuant to section 38a-52a. The Comptroller shall transfer annually to said fund eleven per cent of the tax collected pursuant to this section.

(2) The Comptroller may transfer from the Insurance Department’s available appropriation, with the approval of the Secretary of the Office of Policy and Management, an amount equivalent to not more than two per cent of the tax collected pursuant to this section, to the Department of Economic and Community Development for reasonable expenses incurred to promote the captive insurance industry in this state. The Department of Economic and Community Development may also utilize the transferred moneys to collaborate with other entities to promote the captive insurance industry in this state.

(3) No payment for the maintenance of staff or associated expenses, including contractual services as necessary, shall be disbursed until the commissioner receives proper documentation regarding services rendered and expenses incurred. The commissioner shall establish the form and manner of such documentation.

(P.A. 08-127, S. 14; P.A. 09-74, S. 13; Oct. Sp. Sess. P.A. 11-1, S. 66; June 12 Sp. Sess. P.A. 12-1, S. 215; P.A. 13-232, S. 15.)

History: P.A. 08-127 effective January 1, 2009; P.A. 09-74 made technical changes in Subsecs. (a) and (b), effective May 27, 2009; Oct. Sp. Sess. P.A. 11-1 amended Subsec. (a) to change date of payment of direct premium receipts tax from the month of February to on or before March first, added new Subsec. (b) re assumed reinsurance premium receipts tax, redesignated existing Subsec. (b) as Subsec. (c)(1), added provision therein re applicability of annual aggregate tax to a branch captive insurance company, added Subsec. (c)(2) re applicability of annual aggregate tax to a sponsored captive insurance company, deleted former Subsec. (c) re penalty for failure to file return or pay tax, added new Subsec. (d) re applicability of tax statutes, redesignated existing Subsec. (d) as Subsec. (e)(1), added Subsec. (e)(2) re consolidation of special purpose financial captive insurance companies, redesignated existing Subsec. (e) as Subsec. (f) and amended same to redefine “common ownership and control” and define “ownership and control”, redesignated existing Subsecs. (f) and (g) as Subsec. (g)(1) and (2), amended Subsec. (g)(1) to replace “taxes on real and personal property” with “sales and use taxes and ad valorem taxes on real and personal property”, added Subsec. (g)(3) re tax credit, added Subsec. (h) re establishment of captive insurance regulatory and supervision account, and made conforming and technical changes, effective July 1, 2012, and applicable to calendar years commencing on or after January 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (h) to delete former Subdiv. (1) re captive insurance regulatory and supervision account and former Subdiv. (5) re balance in account, redesignate existing Subdivs. (2) to (4) as Subdivs. (1) to (3), replace provision re deposits in account with provision re deposits in Insurance Fund in redesignated Subdiv. (1) and make conforming changes, effective July 1, 2012, and applicable to calendar years commencing on or after January 1, 2012; P.A. 13-232 amended Subsec. (b) to replace provision re tax due in the month of March of each year with provision re tax due date of March first of each year, effective July 1, 2013.



Section 38a-91oo - Applicability of insurance statutes.

Unless otherwise provided in sections 38a-91aa to 38a-91tt, inclusive, no provision of this title shall apply to captive insurance companies, unless expressly included therein, except for the following: (1) Sections 38a-8, 38a-16, 38a-17, 38a-54 to 38a-57, inclusive, 38a-59, 38a-69a, 38a-129 to 38a-140, inclusive, and 38a-250 to 38a-266, inclusive, and chapter 704c; and (2) section 38a-73, which shall apply only to captive insurance companies formed as risk retention groups, as defined in section 38a-91aa.

(P.A. 08-127, S. 15; Oct. Sp. Sess. P.A. 11-1, S. 67; June 12 Sp. Sess. P.A. 12-1, S. 216.)

History: P.A. 08-127 effective January 1, 2009; Oct. Sp. Sess. P.A. 11-1 added Secs. 38a-8, 38a-73 and 38a-129 to 38a-140 as applicable to captive insurance companies and changed “38a-903 to 38a-961, inclusive, and 38a-962 to 38a-962j, inclusive” to “chapter 704c”, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 designated existing exceptions as Subdiv. (1) and deleted reference to Sec. 38a-73 therein, and added Subdiv. (2) re applicability of Sec. 38a-73 to captive insurance companies formed as risk retention groups, effective July 1, 2012.



Section 38a-91pp - Conversions and mergers. Approval by commissioner.

(a) An association captive insurance company, risk retention group or industrial insured captive insurance company formed as a stock insurer or mutual corporation may be converted to or merged with and into a reciprocal insurer in accordance with a plan for such conversion or merger and the provisions of this section.

(b) Any plan for such conversion or merger shall provide a fair and equitable plan for purchasing, retiring or otherwise extinguishing the interests of the stockholders and policyholders of a stock insurer, and the members and policyholders of a mutual corporation, including a fair and equitable provision for the rights and remedies of dissenting stockholders, members or policyholders.

(c) In the case of a conversion authorized under subsection (a) of this section:

(1) Such conversion shall be accomplished under such reasonable plan and procedure as may be approved by the commissioner, except that the Insurance Commissioner shall not approve any such plan of conversion unless such plan:

(A) Satisfies the provisions of subsection (b) of this section;

(B) Provides for a hearing, of which notice is given or to be given to the captive insurance company, its directors, officers and policyholders, and in the case of a stock insurer, its stockholders, and in the case of a mutual corporation, its members, all of which persons shall be entitled to attend and appear at such hearing, except that if notice of a hearing is given and no director, officer, policyholder, member or stockholder requests a hearing, the commissioner may cancel such hearing;

(C) Provides a fair and equitable plan for the conversion of stockholder, member or policyholder interests into subscriber interests in the resulting reciprocal insurer, substantially proportionate to the corresponding interests in the stock insurer or mutual corporation, except that such plan shall not preclude the resulting reciprocal insurer from applying underwriting criteria that could affect ongoing ownership interests; and

(D) Is approved:

(i) In the case of a stock insurer, by a majority of the shares entitled to vote represented in person or by proxy at a duly called regular or special meeting at which a quorum is present; and

(ii) In the case of a mutual corporation, by a majority of the voting interests of policyholders represented in person or by proxy at a duly called regular or special meeting thereof at which a quorum is present;

(2) The commissioner shall approve such plan of conversion if the commissioner finds that the conversion will promote the general good of the state in conformity with those standards set forth in subdivision (2) of subsection (g) of section 38a-91ff;

(3) If the commissioner approves the plan, the commissioner shall amend the converting insurer’s certificate of authority to reflect conversion to a reciprocal insurer and issue such amended certificate of authority to the company’s attorney-in-fact;

(4) The conversion shall be effective upon the issuance of an amended certificate of authority of a reciprocal insurer by the commissioner; and

(5) Upon the effective date of such conversion the corporate existence of the converting insurer shall cease and the resulting reciprocal insurer shall notify the Secretary of the State of such conversion.

(d) A merger authorized under subsection (a) of this section shall be accomplished substantially in accordance with the procedures set forth in this chapter, except that, solely for purposes of such merger:

(1) The plan of merger shall satisfy the provisions of subsection (b) of this section;

(2) The subscribers’ advisory committee of a reciprocal insurer shall be equivalent to the board of directors of a stock insurer or mutual corporation;

(3) The subscribers of a reciprocal insurer shall be the equivalent of the policyholders of a mutual corporation;

(4) If a subscribers’ advisory committee does not have a president or secretary, the officers of such committee having substantially equivalent duties shall be deemed the president or secretary of such committee;

(5) The commissioner shall approve the articles of merger if the commissioner finds that the merger will promote the general good of the state in conformity with those standards set forth in subdivision (2) of subsection (g) of section 38a-91ff. If the commissioner approves the articles of merger, the commissioner shall endorse the commissioner’s approval thereon and the surviving insurer shall present the articles of merger to the Secretary of the State at the Secretary of the State’s office;

(6) Notwithstanding section 38a-91dd, the commissioner may permit the formation, without surplus, of a captive insurance company organized as a reciprocal insurer, into which an existing captive insurance company may be merged for the purpose of facilitating a transaction under this section, except that there shall be no more than one authorized insurance company surviving such merger; and

(7) An alien insurer may be a party to a merger authorized under subsection (a) of this section, except that the requirements for a merger between a domestic and a foreign insurer under this chapter shall apply to a merger between a domestic and an alien insurer under this subsection. Such alien insurer shall be treated as a foreign insurer under this chapter and such other jurisdictions shall be the equivalent of a state for purposes of this chapter.

(e) The commissioner may permit the formation of a captive insurance company that is established for the sole purpose of merging or consolidating with, or assuming existing insurance or reinsurance business from, an existing captive insurance company or, subject to such conditions as the commissioner may impose that are not inconsistent with this chapter, any existing captive insurance company organized in any other jurisdiction. Upon request of such newly formed captive insurance company, the commissioner may waive or modify the requirements of subparagraph (B) of subdivision (1) of subsection (c) of section 38a-91bb, and subdivision (2) of subsection (c) of section 38a-91bb.

(f) A conversion or merger under this section shall have the effects of conversion or merger set forth in this chapter to the extent such effects are not inconsistent with the provisions of sections 38a-91aa to 38a-91tt, inclusive.

(P.A. 08-127, S. 16; Oct. Sp. Sess. P.A. 11-1, S. 68.)

History: P.A. 08-127 effective January 1, 2009; Oct. Sp. Sess. P.A. 11-1 made technical changes in Subsecs. (a) to (d), added new Subsec. (e) re formation of a captive insurance company established for sole purpose of merging with or assuming existing insurance business from an existing captive insurance company, and redesignated existing Subsec. (e) as Subsec. (f) and made a technical change therein, effective July 1, 2012.



Section 38a-91qq - Regulations.

The Insurance Commissioner may adopt regulations, in accordance with chapter 54, as are necessary to carry out the provisions of sections 38a-91aa to 38a-91tt, inclusive, and to establish standards to ensure that a parent or affiliated company is able to exercise control of the risk management function of any controlled unaffiliated business to be insured by a pure captive insurance company, except that until such regulations are approved, the commissioner may approve the coverage of such risks by a pure captive insurance company.

(P.A. 08-127, S. 17; Oct. Sp. Sess. P.A. 11-1, S. 69.)

History: P.A. 08-127 effective January 1, 2009; Oct. Sp. Sess. P.A. 11-1 added authority for commissioner to adopt regulations to carry out the provisions of Secs. 38a-91aa to 38a-91tt and made a technical change, effective July 1, 2012.



Section 38a-91rr - Establishment of protected cells and incorporated protected cells by a sponsored captive insurance company.

(a) Each sponsored captive insurance company may establish and maintain one or more protected cells, subject to the following conditions:

(1) The stockholders of a sponsored captive insurance company shall be limited to its participants and sponsors, except that a sponsored captive insurance company may issue nonvoting securities to other persons on terms approved by the commissioner;

(2) Each sponsored captive insurance company shall account separately on the books and records of such company for each protected cell to reflect the financial condition and results of operations of such protected cell, net income or loss, dividends or other distributions to participants and such other factors as may be provided in the participant contract or required by the commissioner;

(3) No liabilities arising out of any other insurance business the sponsored captive insurance company may conduct shall be chargeable against the assets of a protected cell;

(4) No sponsored captive insurance company shall make any sale, exchange or other transfer of assets, dividend or distribution between or among any of its protected cells without the consent of such protected cells;

(5) No protected cell shall make any sale, exchange or other transfer of assets, dividend or distribution to a sponsor or participant without the commissioner’s approval. The commissioner shall not approve such sale, exchange or other transfer if it would result in insolvency or impairment with respect to a protected cell;

(6) (A) Except as otherwise specified, each sponsored captive insurance company shall attribute assets and liabilities to the protected cells and the general account in accordance with the plan of operation approved by the commissioner, and shall not attribute any other assets or liabilities between its general account and any protected cell or between any protected cells. For purposes of this subdivision, “general account” means all assets and liabilities of a sponsored captive insurance company that are not attributable to a protected cell.

(B) Each sponsored captive insurance company shall attribute all insurance obligations, assets and liabilities relating to a reinsurance contract entered into with respect to a protected cell to such protected cell. The performance under such reinsurance contract and any tax benefits, losses, refunds or credits allocated pursuant to a tax allocation agreement to which the sponsored captive insurance company is a party, including any payments made by or due to be made to the sponsored captive insurance company pursuant to the terms of such agreement, shall reflect such obligations, assets and liabilities relating to such reinsurance contract;

(7) In connection with the conservation, rehabilitation or liquidation of a sponsored captive insurance company, such company shall, to the extent the commissioner determines they are separable, keep the assets and liabilities of a protected cell separate at all times from, and shall not commingle with, those of other protected cells and of the sponsored captive insurance company;

(8) Each sponsored captive insurance company shall file annually with the commissioner such financial reports as the commissioner shall require, including, but not limited to, accounting statements detailing the financial experience of each protected cell;

(9) Each sponsored captive insurance company shall notify the commissioner in writing not later than ten business days after any protected cell becomes insolvent or otherwise unable to meet its claim or expense obligations;

(10) No participant contract shall take effect without the commissioner’s prior written approval. The addition of each new protected cell or the withdrawal of any participant or termination of any existing protected cell shall constitute a change in the sponsored captive insurance company’s plan of operation and shall require the commissioner’s prior written approval;

(11) If required by the commissioner, the business written by a sponsored captive insurance company with respect to each protected cell shall be (A) fronted by an insurance company licensed under the laws of any state, (B) reinsured by a reinsurer authorized or approved by this state, or (C) secured by a trust fund in the United States for the benefit of policyholders and claimants or funded by an irrevocable letter of credit or other arrangement that is acceptable to the commissioner. The commissioner may require the sponsored captive insurance company to increase the funding of any security arrangement established under this subdivision. If the form of security is a letter of credit, the letter of credit shall be issued or confirmed by a bank approved by the commissioner. A trust maintained pursuant to this subdivision shall be established in a form and upon such terms approved by the commissioner.

(b) Each sponsored captive insurance company may combine the assets of two or more protected cells for purposes of investment and such combination shall not be construed as defeating the segregation of such assets for accounting or other purposes. Each sponsored captive insurance company shall comply with all applicable investment requirements under this chapter, except that the commissioner shall waive compliance with such requirements for sponsored captive insurance companies to the extent that credit for reinsurance ceded to reinsurers is allowed pursuant to section 38a-91kk. The commissioner may approve the use of alternative reliable methods of valuation and rating for purposes of this subsection.

(c) Each sponsored captive insurance company, including a sponsored captive insurance company licensed as a special purpose financial captive insurance company, may establish and maintain one or more protected cells as a separate corporation formed under chapter 601 or a limited liability company formed under chapter 613. This section shall not be construed to limit any rights or protections applicable to protected cells not established as corporations or limited liability companies.

(d) (1) Each sponsored captive insurance company may establish and maintain a protected cell as an incorporated protected cell.

(2) The articles of incorporation or articles of organization of an incorporated protected cell shall refer to the sponsored captive insurance company for which it is a protected cell and shall state that the protected cell is incorporated or organized for the limited purposes authorized by the sponsored captive insurance company’s license. Such company shall attach to and file with the articles of incorporation or articles of organization a copy of the commissioner’s prior written approval, as required by subdivision (10) of subsection (a) of this section, to add the incorporated protected cell.

(e) Notwithstanding the provisions of chapter 704c:

(1) If the commissioner determines in the event of an insolvency of a sponsored captive insurance company that one or more protected cells remain solvent, the commissioner may separate such cells from such company and may, on application of a sponsor, allow for the conversion of such cells into one or more new or existing sponsored captive insurance companies with a sponsor or sponsors, or one or more other captive insurance companies, pursuant to such plan or plans of operation as the commissioner deems acceptable;

(2) Upon the issuance by a court of any order of supervision, rehabilitation or liquidation of a sponsored captive insurance company, the receiver shall manage the assets and liabilities of such company in accordance with the provisions of this section;

(3) The assets of a protected cell shall not be used to pay any expenses or claims other than those attributable to such protected cell; and

(4) A sponsored captive insurance company’s capital and surplus shall be available at all times to pay any expenses of or claims against such company.

(Oct. Sp. Sess. P.A. 11-1, S. 70.)

History: Oct. Sp. Sess. P.A. 11-1 effective July 1, 2012 (Revisor’s note: In Subsec. (a)(11), a reference to “sponsored captive” was changed editorially by the Revisors to “sponsored captive insurance company” for accuracy).



Section 38a-91ss - Additional requirements for a special purpose financial captive insurance company.

(a) Not later than thirty days after the closing on the transactions for an insurance securitization, a special purpose financial captive insurance company shall submit to the commissioner a copy of a complete set of executed documentation of such securitization. Any documentation submitted pursuant to this subsection shall be kept confidential in accordance with the provisions of subdivision (6) of subsection (c) of section 38a-91bb.

(b) Any change in the special purpose financial captive insurance company’s plan of operation shall require prior approval from the commissioner.

(c) Any transaction or series of transactions shall require prior approval from the commissioner if such transaction or series of transactions (1) are undertaken to dissolve a special purpose financial captive insurance company, or (2) result in the termination of all or any part of a special purpose financial captive insurance company’s business, except that no prior approval from the commissioner shall be required for any such transaction or series of transactions if such transaction or series of transactions are done in accordance with a document or agreement described in the special purpose financial captive insurance company’s plan of operation and if the commissioner is notified in advance of such transaction or series of transactions.

(d) A special purpose financial captive insurance company shall notify the commissioner in advance of any change in the legal ownership of any special purpose financial captive insurance company security.

(e) A special purpose financial captive insurance company may:

(1) With the prior approval of the commissioner, account for the proceeds of a surplus note issued by such company as surplus; and

(2) Submit for the prior approval of the commissioner periodic written requests for authorization to make payments of interest on and repayments of principal of surplus notes and other debt obligations issued by such company. The commissioner shall not approve such payment if the commissioner determines that such payment would jeopardize the ability of the special purpose financial captive insurance company or any other person to fulfill their respective obligations pursuant to the special purpose financial captive insurance company securitization agreements, the reinsurance contract or any related transaction. In lieu of approval of such periodic written requests, the commissioner may approve a formula or plan, which shall be included in the special purpose financial captive insurance company’s plan of operation, for payment of interest, principal or both with respect to such surplus notes and debt obligations.

(f) No special purpose financial captive insurance company security shall be subject to regulation as an insurance or reinsurance contract. No investor in such a security or a holder of such a security shall be considered to be transacting the business of insurance in this state solely by reason of having an interest in the security. No underwriter’s placement or selling agents and their partners, commissioners, officers, members, managers, employees, agents, representatives and advisors involved in an insurance securitization by a special purpose financial captive insurance company shall be considered to be insurance producers or brokers or to be conducting business as an insurance or reinsurance company or as an insurance agency, brokerage, intermediary, advisory or consulting business solely by virtue of their underwriting activities in connection with such securitization.

(g) (1) A special purpose financial captive insurance company shall reinsure only the risks of a ceding insurer, pursuant to a reinsurance contract. A special purpose financial captive insurance company shall not issue a contract of insurance or a contract for assumption of risk or indemnification of loss other than such reinsurance contract.

(2) Unless approved otherwise in advance by the commissioner, a special purpose financial captive insurance company shall not assume or retain exposure to insurance or reinsurance losses for its own account that are not funded by:

(A) Proceeds from a special purpose financial captive insurance company securitization or letters of credit or other assets described in subdivision (17) of section 38a-91aa;

(B) Premium and other amounts payable by the ceding insurer to the special purpose financial captive insurance company pursuant to the reinsurance contract; and

(C) Any return on investment of the items under subparagraphs (A) and (B) of this subdivision.

(3) The reinsurance contract shall contain all provisions reasonably required or approved by the commissioner, which requirements shall take into account the laws applicable to the ceding insurer regarding the ceding insurer taking credit for the reinsurance provided under such reinsurance contract.

(4) A special purpose financial captive insurance company may, with the prior approval of the commissioner, cede risks assumed through a reinsurance contract to one or more reinsurers through the purchase of reinsurance.

(5) A special purpose financial captive insurance company may enter into contracts and conduct other commercial activities related or incidental to and necessary to fulfill the purposes of the reinsurance contract, the insurance securitization, this section and section 38a-91tt, provided such contracts and activities are included in the special purpose financial captive insurance company’s plan of operation or are approved in advance by the commissioner. Such contracts and activities may include, but are not limited to: (A) Entering into reinsurance contracts; (B) issuing special purpose financial captive insurance company securities; (C) complying with the terms of such contracts or securities; (D) entering into trust, guaranteed investment contract, swap or other derivative, tax, administration, reimbursement, or fiscal agent transactions; (E) complying with trust indenture, reinsurance or retrocession; and (F) other agreements necessary or incidental to effect an insurance securitization.

(6) Unless approved otherwise in advance by the commissioner, a reinsurance contract shall not contain any provision for payment by the special purpose financial captive insurance company in discharge of its obligations under the reinsurance contract to any person other than the ceding insurer or any receiver of the ceding insurer.

(7) A special purpose financial captive insurance company shall notify the commissioner immediately of any action by a ceding insurer or any other person to foreclose on or otherwise take possession of collateral provided by the special purpose financial captive insurance company to secure any obligation of the special purpose financial captive insurance company.

(h) The assets of a special purpose financial captive insurance company shall be preserved and administered by or on behalf of the special purpose financial captive insurance company to satisfy the liabilities and obligations of the special purpose financial captive insurance company incident to the reinsurance contract, the insurance securitization and other related agreements.

(i) In the special purpose financial captive insurance company securitization, the security offering memorandum or other document issued to prospective investors regarding the offer and sale of a surplus note or other security shall include a disclosure that all or part of the proceeds of such insurance securitization will be used to fund the special purpose financial captive insurance company’s obligations to the ceding insurer.

(j) A special purpose financial captive insurance company shall not be subject to any restriction on investments other than the following:

(1) A special purpose financial captive insurance company shall not make a loan to any person other than as permitted under its plan of operation or as otherwise approved in advance by the commissioner; and

(2) The commissioner may prohibit or limit any investment that threatens the solvency or liquidity of the special purpose financial captive insurance company unless the investment is otherwise approved in its plan of operation or in an order issued to the special purpose financial captive insurance company pursuant to subparagraph (B) of subdivision (2) of subsection (e) of section 38a-91bb.

(k) (1) Unless approved otherwise in advance by the commissioner, a special purpose financial captive insurance company shall (A) maintain its books, records, documents, accounts, vouchers and agreements in this state, and (B) preserve and keep available in this state such books, records, documents, accounts, vouchers and agreements for examination and inspection until such time as the commissioner approves the destruction or other disposition of such books, records, documents, accounts, vouchers and agreements. If the commissioner approves the keeping of the items listed in this subdivision outside this state, the special purpose financial captive insurance company shall maintain in this state a complete and true copy of each such original. Such copies may be photographs, reproductions on file or electronically stored and reproduced.

(2) A special purpose financial captive insurance company shall make its books, records, documents, accounts, vouchers and agreements available for inspection by the commissioner at any time. A special purpose financial captive insurance company shall keep its books and records in such manner that its financial condition, affairs and operations can be readily ascertained and so that the commissioner may readily verify its financial statements and determine its compliance with sections 38a-91aa to 38a-91tt, inclusive.

(l) Upon the issuance by a court of any order of conservation, rehabilitation or liquidation of a special purpose financial captive insurance company or one or more of the special purpose financial captive insurance company’s protected cells, the receiver shall manage the assets and liabilities of the special purpose financial captive insurance company pursuant to the provisions of this section and section 38a-91tt.

(m) Notwithstanding any provision in the contracts or other documentation governing the special purpose financial captive insurance company securitization, amounts recoverable by the receiver of a special purpose financial captive insurance company under a reinsurance contract shall not be reduced or diminished as a result of the entry of an order of conservation, rehabilitation or liquidation with respect to a ceding insurer.

(n) Notwithstanding the provisions of chapter 704c:

(1) An application, a petition, a temporary restraining order or an injunction issued pursuant to chapter 704c with respect to a ceding insurer shall not prohibit (A) a special purpose financial captive insurance company from transacting business with the ceding insurer, including making any payment with respect to a special purpose financial captive insurance company security, or (B) any action or proceeding against a special purpose financial captive insurance company or its assets;

(2) The commencement of a summary proceeding or the issuance of any order by the court with respect to a special purpose financial captive insurance company shall not prohibit such company from making payments or taking any action required to make such payments, provided such payments (A) are made pursuant to a special purpose financial captive insurance company security or reinsurance contract, and (B) are consistent with the special purpose financial captive insurance company’s plan of operation and any order issued to the special purpose financial captive insurance company pursuant to subparagraph (B) of subdivision (2) of subsection (e) of section 38a-91bb;

(3) A receiver of a ceding insurer shall not void a nonfraudulent transfer by a ceding insurer to a special purpose financial captive insurance company of money or other property made pursuant to a reinsurance contract; and

(4) A receiver of a special purpose financial captive insurance company shall not void a nonfraudulent transfer by the special purpose financial captive insurance company of money or other property:

(A) Made to a ceding insurer pursuant to a reinsurance contract or made to or for the benefit of any holder of a special purpose financial captive insurance company security with respect to the special purpose financial captive insurance company security; and

(B) Made consistent with the special purpose financial captive insurance company’s plan of operation and any order issued to the special purpose financial captive insurance company pursuant to subparagraph (B) of subdivision (2) of subsection (e) of section 38a-91bb.

(o) Except for the fulfillment of the obligations under a reinsurance contract, the assets of a special purpose financial captive insurance company, including assets held in trust, on a funds-withheld basis or in any other arrangement to secure the special purpose financial captive insurance company’s obligations under a reinsurance contract, shall not be consolidated with or included in the estate of a ceding insurer in any delinquency proceeding against the ceding insurer for any purpose.

(Oct. Sp. Sess. P.A. 11-1, S. 71.)

History: Oct. Sp. Sess. P.A. 11-1 effective July 1, 2012.



Section 38a-91tt - Additional requirements for a sponsored captive insurance company licensed as a special purpose financial captive insurance company.

(a) The provisions of this section shall apply to a sponsored captive insurance company licensed as a special purpose financial captive insurance company. For purposes of this section, (1) “general account” means all assets and liabilities of a sponsored captive insurance company licensed as a special purpose financial captive insurance company not attributable to a protected cell, and (2) “special purpose financial captive insurance company” means a sponsored captive insurance company licensed as a special purpose financial captive insurance company.

(b) Unless approved otherwise in advance by the commissioner, a participant in a special purpose financial captive insurance company shall be a ceding insurer. Any change in a participant shall require the commissioner’s prior approval.

(c) (1) A special purpose financial captive insurance company, on behalf of a protected cell, shall be entitled to assert the same claims and defenses in actions in law or equity as if the protected cell were a corporation established under chapter 601, including, but not limited to, claims and defenses in actions at law or equity alleging alter ego, corporate veil piercing, offset, substantive consolidation, equitable subordination or recoupment.

(2) In connection with the conservation, rehabilitation or liquidation of a special purpose financial captive insurance company or one or more of its protected cells, such company shall keep the assets and liabilities of a protected cell separate at all times from, and shall not commingle with, those of other protected cells and of the special purpose financial captive insurance company. The assets of one protected cell shall not be used to satisfy the obligations or liabilities of another protected cell or of the special purpose financial captive insurance company based on legal or equitable claims or defenses, including, but not limited to, alter ego, piercing the corporate veil, offset, substantive consolidation, equitable subordination or recoupment, unless such claims or defenses would apply to such protected cell if it were a special purpose financial captive insurance company without separate cells.

(d) (1) Notwithstanding subdivision (1) of subsection (a) of section 38a-91rr, a special purpose financial captive insurance company may issue securities of any person approved in advance by the commissioner.

(2) (A) Any security issued by a special purpose financial captive insurance company with respect to a protected cell and any other contract or obligation of the special purpose financial captive insurance company with respect to a protected cell shall include the designation of such protected cell and shall include the following statement, or such other statement as may be required by the commissioner:

(i) In the case of a security: “The holder of this security shall have no right or recourse against the special purpose financial captive insurance company and its assets other than against assets properly attributable to the designated protected cell and the special purpose financial captive insurance company’s general account, to the extent permitted by Connecticut law.”; or

(ii) In the case of a contract or obligation: “The counter party to this contract or obligation shall have no right or recourse against the special purpose financial captive insurance company and its assets other than against assets properly attributable to the designated protected cell and the special purpose financial captive insurance company’s general account, to the extent permitted by Connecticut law.”.

(B) The failure to include such disclosure, in whole or part, in such security, contract or obligation with respect to a protected cell shall not serve as the sole basis for a creditor, ceding insurer or any other person to have recourse against the general account of the special purpose financial captive insurance company in excess of the limitations provided under subsection (i) of this section, or against the assets of any other protected cell.

(e) In addition to the provisions of subsections (c) and (d) of section 38a-91rr, a special purpose financial captive insurance company shall be subject to the following with respect to its protected cells:

(1) A special purpose financial captive insurance company shall establish a protected cell only for the purpose of insuring or reinsuring risks of one or more reinsurance contracts with a ceding insurer or two or more affiliated ceding insurers, with the intent of facilitating an insurance securitization. A separate protected cell shall be established with respect to each separate securitization transaction; and

(2) No special purpose financial captive insurance company shall make a sale, an exchange or another transfer of assets between or among any of its protected cells without the prior approval of the commissioner.

(f) (1) Each special purpose financial captive insurance company shall attribute assets and liabilities to the protected cells and the general account in accordance with the plan of operation approved by the commissioner, and shall not attribute any other assets or liabilities between its general account and any protected cell or between any protected cells.

(2) Each special purpose financial captive insurance company shall attribute all insurance obligations, assets and liabilities relating to a reinsurance contract entered into with respect to a protected cell and the related insurance securitization transaction, including any securities issued by such company as part of the insurance securitization, to such protected cell. The rights, benefits, obligations and liabilities of any securities attributable to such protected cell and the performance under such reinsurance contract and the related securitization transaction, and any tax benefits, losses, refunds or credits allocated pursuant to a tax allocation agreement to which the special purpose financial captive insurance company is a party, including any payments made by or due to be made to the special purpose financial captive insurance company pursuant to the terms of such agreement, shall reflect such obligations, assets and liabilities relating to such reinsurance contract and the insurance securitization transaction that are attributed to such protected cell.

(g) (1) Except as otherwise specified in this section, the terms and conditions set forth in chapter 704c pertaining to administrative supervision of insurers and the conservation, rehabilitation, receiverships and liquidation of insurers shall apply to a special purpose financial captive insurance company or any of such company’s protected cells independently and shall not cause or otherwise effect a conservation, rehabilitation, receivership or liquidation of the special purpose financial captive insurance company or another protected cell that is not otherwise insolvent.

(2) For purposes of applying the provisions of chapter 704c to a special purpose financial captive insurance company, “insolvency” or “insolvent” means the special purpose financial captive insurance company (A) is unable to pay its obligations when they are due, unless those obligations are the subject of a bona fide dispute, or (B) has failed to meet all criteria and conditions for solvency of the special purpose financial captive insurance company established by the commissioner. In the case of a sponsored captive insurance company licensed as a special purpose financial captive insurance company, the definition of “insolvency” and “insolvent” shall be applied separately to each protected cell and to the special purpose financial captive insurance company’s general account.

(h) (1) The commissioner may file in the Superior Court of this state, without causing or otherwise effecting the conservation or rehabilitation of an otherwise solvent protected cell of a special purpose financial captive insurance company and subject to the provisions of subparagraph (E) of subdivision (1) of subsection (k) of this section, a petition to authorize the commissioner to conserve, rehabilitate or liquidate a special purpose financial captive insurance company on one or more of the following grounds:

(A) Embezzlement, wrongful sequestration, dissipation or diversion of the special purpose financial captive insurance company’s assets intended to be used to pay amounts owed to the ceding insurer or the holders of special purpose financial captive insurance company securities;

(B) The special purpose financial captive insurance company is insolvent; or

(C) The holders of a majority in outstanding principal amount of each class of special purpose financial captive insurance company securities attributable to each particular protected cell request or consent to conservation, rehabilitation or liquidation.

(2) The commissioner may file in the Superior Court of this state, without causing or otherwise effecting a conservation, rehabilitation, receivership or liquidation of the special purpose financial captive insurance company generally or another of its protected cells, a petition to authorize the commissioner to conserve, rehabilitate or liquidate one or more of a special purpose financial captive insurance company’s protected cells, independently, on one or more of the following grounds:

(A) Embezzlement, wrongful sequestration, dissipation or diversion of the special purpose financial captive insurance company’s assets attributable to the affected protected cell or cells intended to be used to pay amounts owed to the ceding insurer or the holders of special purpose financial captive insurance company securities of the affected protected cell or cells;

(B) The affected protected cell is insolvent; or

(C) The holders of a majority in outstanding principal amount of each class of special purpose financial captive insurance company securities attributable to that particular protected cell request or consent to conservation, rehabilitation or liquidation.

(3) Except where consent is given as described in subparagraph (C) of subdivision (1) of this subsection and subparagraph (C) of subdivision (2) of this subsection, the court may not grant relief as provided under subdivision (1) or (2) of this subsection unless, after notice and a hearing, the commissioner, who shall have the burden of proof, establishes by clear and convincing evidence that relief must be granted. The court’s order may be made in respect of one or more protected cells by name, rather than the special purpose financial captive insurance company generally.

(i) (1) Upon the issuance by a court of any order of conservation, rehabilitation, or liquidation of a special purpose financial captive insurance company or one or more of the special purpose financial captive insurance company’s protected cells, the receiver shall manage the assets and liabilities of the special purpose financial captive insurance company or the applicable protected cell in accordance with the provisions of this section and section 38a-91ss.

(2) The assets attributable to one protected cell shall not be applied to the liabilities attributable to another protected cell unless an asset or liability is attributable to more than one protected cell, in which case the receiver shall deal with the asset or liability in accordance with the terms of any relevant governing instrument or contract. Recourse to the special purpose financial captive insurance company’s general account in connection with the conservation, rehabilitation or liquidation of a protected cell shall be limited to the greater of the amount of assets in the general account as of the date such proceeding is commenced or the required minimum capital for the general account as of the date such proceeding is commenced. The assets attributable to one protected cell shall not be set off against the liabilities attributable to another protected cell, and assets attributable to the special purpose financial captive insurance company’s general account shall not be set off against the liabilities attributable to any protected cell except to the extent provided in this subdivision.

(3) Relief shall not be granted nor shall any order be issued based on equitable theories of recovery, including substantive consolidation, equitable subordination or recoupment, to attach or seize the assets of any solvent protected cell for the benefit of another protected cell or special purpose financial captive insurance company or to pierce the corporate veil of any protected cell, in connection with the conservation, rehabilitation or liquidation of a special purpose financial captive insurance company or one or more protected cells, unless such equitable theories, attachment, seizure or corporate veil piercing would apply to such cell if it were a special purpose financial captive insurance company without separate cells.

(j) Notwithstanding any provision in the contracts or other documentation governing the special purpose financial captive insurance company insurance securitization, amounts recoverable by the receiver of a special purpose financial captive insurance company shall not be reduced or diminished as a result of the entry of an order of conservation, rehabilitation or liquidation with respect to the ceding insurer.

(k) (1) Notwithstanding the provisions of chapter 704c:

(A) An application, a petition, a temporary restraining order or an injunction issued pursuant to the provisions of chapter 704c with respect to a ceding insurer shall not prohibit (i) a special purpose financial captive insurance company from transacting business with the ceding insurer, including making any payment pursuant to a special purpose financial captive insurance company security with respect to a protected cell, or (ii) any action or proceeding against a special purpose financial captive insurance company or its assets;

(B) The commencement of a summary proceeding or other interim proceeding commenced before a formal delinquency proceeding or the issuance of any order by the court with respect to a special purpose financial captive insurance company shall not prohibit such company from making payments or taking any action required to make such payments pursuant to a special purpose financial captive insurance company security with respect to a protected cell or a special purpose financial captive insurance company contract;

(C) A receiver of a ceding insurer shall not void a nonfraudulent transfer by a ceding insurer to a special purpose financial captive insurance company of money or other property made pursuant to a reinsurance contract;

(D) A receiver of a special purpose financial captive insurance company shall not void (i) a nonfraudulent transfer by the special purpose financial captive insurance company of money or other property made to a ceding insurer pursuant to a reinsurance contract or made to or for the benefit of any holder of a special purpose financial captive insurance company security with respect to a protected cell, or (ii) a special purpose financial captive insurance company security;

(E) (i) In the event of an insolvency of a special purpose financial captive insurance company where one or more protected cells remain solvent, the commissioner shall separate such cells from such company and shall, on application of a sponsor, allow for the conversion of such cells into one or more special purpose financial captive insurance companies. The commissioner shall issue such orders as the commissioner deems necessary to protect the solvency of the remaining solvent protected cells.

(ii) In the event of an insolvency of a protected cell, the special purpose financial captive insurance company’s assets shall be accounted for and managed in accordance with subsection (i) of this section and other applicable laws of this state.

(2) The provisions of subdivision (1) of this subsection shall not prohibit the commissioner from taking any action permitted under chapter 704c with respect only to the conservation or rehabilitation of a special purpose financial captive insurance company with protected cell or cells, provided the commissioner has sufficient grounds to seek to declare such company insolvent. In such case, with respect to the solvent protected cell or cells, the commissioner shall not prohibit such company from making payments or taking any action required to make such payments pursuant to a special purpose financial captive insurance company security, reinsurance contract or insurance securitization transaction that are attributable to such cell or cells.

(l) Except for the fulfillment of the obligations under a special purpose financial captive insurance company contract, the assets of a special purpose financial captive insurance company, including assets held in trust, shall not be consolidated with or included in the estate of a ceding insurer in any delinquency proceeding against the ceding insurer for any purpose.

(Oct. Sp. Sess. P.A. 11-1, S. 72.)

History: Oct. Sp. Sess. P.A. 11-1 effective July 1, 2012.



Section 38a-92 - Financial Guaranty Insurance Act, generally.

(a) Sections 38a-92 to 38a-92n, inclusive, shall apply to financial guaranty insurance corporations engaged in financial guaranty insurance transactions in this state.

(b) Except as otherwise expressly provided in sections 38a-92 to 38a-92n, inclusive, and except where the context otherwise requires, all provisions of this title applicable to insurance and insurance companies generally shall apply to financial guaranty insurance corporations engaged in financial guaranty insurance transactions in this state.

(P.A. 93-136, S. 1.)



Section 38a-92a - Definitions.

As used in sections 38a-41, 38a-72 and 38a-92 to 38a-92n, inclusive:

(1) (A) “Financial guaranty insurance” means a surety bond, an insurance policy or, when issued by an insurer, an indemnity contract and any guaranty similar to the foregoing types, under which loss is payable upon proof of occurrence of financial loss to an insured claimant, obligee or indemnitee as a result of any of the following events: Failure of any obligor on any debt instrument or other monetary obligation, including common or preferred stock guaranteed under a surety bond, insurance policy or indemnity contract, to pay when due principal, interest, premium, dividend, purchase price of or on the instrument or obligation or other monetary payment when due when the failure is the result of a financial default or insolvency, regardless of whether the obligation is incurred directly or as guarantor by or on behalf of another obligor that has also defaulted, or any other failure to make payment, provided the payment obligation or risk which is insured is investment grade; changes in the levels of interest rates, whether short or long-term or the differential in interest rates between various markets or products; changes in the rate of exchange of currency; changes in the value of financial or commodity indices or price levels in general; or other events as determined by the commissioner.

(B) “Financial guaranty insurance” shall not include:

(i) Insurance of any loss resulting from any event described in subparagraph (A) of this subdivision if the loss is payable only upon the occurrence of any of the following, as specified in a surety bond, insurance policy or indemnity contract: A fortuitous physical event; a failure of or deficiency in the operation of equipment; or an inability to extract or recover a natural resource;

(ii) Surety insurance, defined as insurance: Guaranteeing the fidelity of persons holding positions of public or private trusts; indemnifying financial institutions against loss of moneys, securities, negotiable instruments and other tangible items of personal property caused by larceny, misplacement, destruction or other stated perils; insuring against loss caused by forgery of signatures on, or alterations of specified documents, instruments and papers; becoming surety on or guaranteeing the performance of a bond which shall not exceed a period greater than five years, that guarantees the payment of a premium, deductible, or self-insured retention to an insurer issuing a workers’ compensation or liability policy; guaranteeing the performance of contracts for services, including a bid, payment or performance bond where the bond is guaranteeing the execution of any contract other than a contract of indebtedness or other monetary obligation; and guaranteeing or otherwise becoming surety for the performance of any lawful contract, not specifically provided for in this subdivision, except any insurance contract which constitutes either mortgage guaranty insurance or financial guaranty insurance, as defined in subparagraph (A) of this subdivision;

(iii) Credit unemployment insurance, defined as insurance on a debtor in connection with a specific loan or other credit transaction, to provide payments to a creditor in the event of unemployment of the debtor for the installments or other periodic payments becoming due while a debtor is unemployed;

(iv) Credit insurance indemnifying a manufacturer, merchant or educational institution which extends credit against loss or damage resulting from nonpayment of debts owed to such entity for goods or services provided in the normal course of business;

(v) Guaranteed investment contracts issued by a life insurance company which provides that the life insurer will make specified payments in exchange for specific premiums or contributions;

(vi) Mortgage guaranty insurance, defined as insurance against financial loss by reason of the nonpayment of principal, interest and other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust or other instrument constituting a first lien or charge on residential real estate consisting of less than five units;

(vii) Indemnity contracts or similar guaranties, to the extent that they are not otherwise limited or proscribed by sections 38a-92 to 38a-92n, inclusive, in which a life insurer does any of the following: Guarantees its obligations or indebtedness or the obligations or indebtedness of a subsidiary, as defined in section 38a-1, other than a financial guaranty insurance corporation, provided: To the extent that any such obligations or indebtedness are backed by specific assets, those assets shall be at all times owned by the life insurer or the subsidiary, and in the case of the guaranty of the obligations or indebtedness of the subsidiary that are not backed by specific assets of the life insurer, the guaranty terminates once the subsidiary ceases to be a subsidiary; guarantees obligations or indebtedness, including the obligation to substitute assets where appropriate, with respect to specific assets acquired by a life insurer in the course of normal investment activities and not for the purpose of resale with credit enhancement or guarantees obligations or indebtedness acquired by a subsidiary, provided the assets acquired pursuant to this subparagraph have been either acquired by a special purpose entity, whose sole purpose is to acquire specific assets of the life insurer or the subsidiary and issue securities or participation certificates backed by the assets, or sold to an independent third party, or guarantees obligations or indebtedness of an employee or agent of the life insurer;

(viii) Any cramdown bond or mortgage repurchase bond, as those phrases are used by nationally recognized rating agencies in respect to mortgage-backed securities;

(ix) Residual value insurance, defined as insurance issued in connection with a lease or contract which sets forth a specific termination value at the end of the term of the lease or contract for the property covered by the lease or contract and which insures against loss of economic value, other than loss due to physical damage, of tangible personal property, real property and improvements thereto;

(x) Any letter of credit or similar transaction effected by a bank, trust company or savings association;

(xi) Accumulation fund arrangements of any life insurance contract or annuity contract made pursuant to section 38a-460, or any funding agreements made pursuant to section 38a-459; or

(xii) Any other form of insurance covering risks that the commissioner determines to be substantially similar to any of the foregoing.

(2) “Asset-backed securities” means securities of an issuer provided (A) the issuer of the securities is a special purpose corporation, trust or other entity, or provided the securities constitute an insurable risk, or the issuer is a bank, trust company or other financial institution, deposits in which are insured by the Bank Insurance Fund or the Savings Association Insurance Fund of Federal Deposit Insurance Corporation or any successors thereto; and (B) the securities are related to a pool of assets so that the pool of assets has been conveyed, pledged or otherwise transferred to or is otherwise owned or acquired by the issuer, the pool of assets backs the securities issued and no asset in the pool has a value exceeding twenty per cent of the aggregate value of the pool.

(3) “Average annual debt service” means the amount of insured unpaid principal and interest on an obligation multiplied by the number of the insured obligations, assuming that each obligation represents a one-thousand-dollar par value, divided by the amount equal to the aggregate life of all of those obligations. This definition, expressed as a formula in regard to bonds, is as follows:

Total Debt Service × Number of Bonds

Average Annual Debt Service =

_______________________________________

Bond Years

Total Debt Service = Insured Unpaid Principal + Interest

Total Insured Principal

Number of Bonds =

______________________

$1,000

Bond Years = Number of Bonds × Term in Years.

(4) “Collateral” means any of the following:

(A) Cash;

(B) The scheduled cash flow from obligations which are not callable, where the underlying obligations cannot be prepaid in whole or in part by the original borrowers and the principal of which are directly payable or guaranteed by the United States government or an agency or instrumentality thereof, or in the case of obligations denominated in the currency of a foreign country directly payable or guaranteed by the government or central bank of that country, scheduled to be received on or prior to the date of scheduled debt service on the insured obligation, provided in the case of an insured obligation denominated in a foreign currency, collateral satisfying the foregoing requirements shall be denominated in the same currency as the insured obligation and shall be issued by the respective foreign government or central bank thereof or any agency or instrumentality thereof;

(C) The market value of investment grade obligations, other than obligations evidencing an interest in the project or projects financed with the proceeds of the insured obligations, in an amount not to exceed the principal of and interest on the insured obligation;

(D) The face amount of a letter of credit that meets all of the following criteria: (i) Is irrevocable, (ii) provides for payment under the letter of credit in all instances in which payment under a financial guaranty policy is required, (iii) is issued, presentable and payable either: At an office of the letter of credit issuer in the United States or at an office of the letter of credit issuer located in the jurisdiction in which the trustee or paying agency for the insured obligation is located, (iv) contains a statement that identifies the beneficiary as: The financial guaranty insurance corporation, its collateral agency or any successor by operation of law, including any liquidator, rehabilitator, receiver or conservator, or the trustee of the paying agent for the insured obligation, (v) contains a statement to the effect that the obligation of the letter of credit issuer under the letter of credit is an individual obligation of that issuer and is in no way contingent upon reimbursement with respect thereto, (vi) contains an issue date and an expiration date, (vii) either: Has a term at least as long as the shorter of the terms of the insured obligation or the term of the financial guaranty insurance policy, or indicates the letter of credit shall not expire without thirty days prior written notice to the beneficiary and allows for drawing under the letter of credit in the event that, prior to expiration, the letter of credit is not renewed or extended or a substitute letter of credit or alternate collateral meeting the requirements of this subdivision is not provided, (viii) if the letter of credit is governed by the 1983 revision of the Uniform Customs and Practice for Documentary Credits of the International Chamber of Commerce (Publication 400), or any successor revision approved by the commissioner, it shall contain a provision for an extension of time of not less than thirty days after resumption of business to draw against the letter of credit in the event that one or more of the occurrences described in Article nineteen of Publication 400 occurs, (ix) is issued or confirmed by a bank, trust company or savings association and is organized and existing under the laws of the United States or any state thereof or, in the case of a banking organization organized under the laws of a foreign country, has a branch or agency office licensed under the laws of the United States or any state thereof and is domiciled in a member country of the Organization of Economic Cooperation and Development having a sovereign rating in one of the top two generic lettered rating classifications by a securities rating agency acceptable to the commissioner, has, or is the principal operating subsidiary of a bank holding company that has a long-term debt rating of at least investment grade, and is not a parent, subsidiary or affiliate of the trustee or paying agent, if any, with respect to the insured obligation if that trustee or paying agent is the named beneficiary of the letter of credit. Collateral meeting the requirements of this subdivision shall be deposited with or held by the financial guaranty insurance corporation, held by a trustee or agent for the benefit of the financial guaranty insurance corporation in trust or to perfect a security interest or held in trust pursuant to a bond indenture or other trust arrangement by a trustee for the benefit of holders of the insured obligations which may be used for the payment of debt service, other insured payments, collateral agent fees and trustee fees or reimbursement of the financial guaranty insurance corporation on any obligation insured by the corporation. Any such trustee or agent shall be a bank, savings association, depository institution or other entity acceptable to the commissioner, the deposits of which are insured by the Bank Insurance Fund or the Savings Association Insurance Fund of the Federal Deposit Insurance Corporation or any successors thereto, or, in the case of banking organizations organized under the laws of a foreign country, has a branch or agency office licensed under the laws of the United States or any state thereof and is domiciled in a member country of the Organization of Economic Cooperation and Development having a sovereign rating in one of the top two generic lettered rating classifications by a securities rating agency acceptable to the commissioner, has, or is the principal operating subsidiary of a bank holding company that has a long-term debt rating of at least investment grade and in each case that has a net worth of at least twenty-five million dollars. Any such trustee or agent may also be an approved or qualified servicer or originator of the kind of assets which comprise the collateral, including without limitation, a servicer qualified under a federal or state insurance or guaranty program to service loans or mortgage loans, if the servicer or originator maintains in force at all times errors and omissions insurance applicable to the trust or agency activities.

(5) “Commercial real estate” means income-producing real property other than residential property consisting of less than five units.

(6) “Contingency reserve” means an additional liability reserve established to protect policyholders against the effects of adverse economic cycles or other unforeseen circumstances.

(7) “Excess spread” means, in connection with any insured issue of asset-backed securities, the excess of (A) the cash flow on the underlying assets available to make debt service payments on the insured securities over (B) the debt service requirements on the insured securities, provided such excess is held in the same manner as collateral is required to be held.

(8) “Financial guaranty insurance corporation” means an insurer transacting financial guaranty insurance, except as otherwise provided in sections 38a-92 to 38a-92n, inclusive, and does not include an insurer whose only financial guaranty insurance activity in this state is to reinsure financial guaranty insurance policies in accordance with subparagraph (B) of subdivision (2) of subsection (a) of section 38a-92m.

(9) “Governmental unit” means a state, territory or possession of the United States of America, the District of Columbia, the country of Canada, a province of Canada, the United Kingdom, a public authority of the United Kingdom, any other sovereign which the commissioner shall designate or approve for purposes of sections 38a-92 to 38a-92n, inclusive, a municipality or a political subdivision of any of the foregoing or any public agency or instrumentality thereof.

(10) “Guaranties of consumer debt organizations” means insurance policies indemnifying regulated financial institutions against loss or damage resulting from nonpayment of debts owed to them for extensions of credit to individuals for nonbusiness purposes provided in the normal course of their business. Policies providing that coverage shall contain a provision that all liability terminates upon sale or transfer of the underlying obligation to any transferee that is not an insured of the financial guaranty insurance corporation under a similar policy.

(11) “Industrial development bond” means any security or other instrument under which a payment obligation is created, issued by or on behalf of a governmental unit to finance a project serving a private industrial, commercial or manufacturing purpose and not guaranteed by a governmental unit.

(12) “Insurable risk” means that the obligation on an uninsured basis has been determined to be not less than investment grade. With respect to asset-backed securities, as defined in subsection (2) of this section, the determination shall be based solely on the pool of assets pledged in support of the insured obligation or securing the financial guaranty insurance corporation, without consideration of the creditworthiness of the issuer.

(13) “Investment grade” means either that: (A) The obligation is rated in one of the top four generic lettered rating classifications by a securities rating agency acceptable to the commissioner; (B) the obligation, without regard to financial guaranty insurance, has been identified in writing by that rating agency as an insurable risk deemed to be of investment grade quality; or (C) the obligation has been determined to be investment grade as indicated by a category one or two rating, by the Securities Valuation Office of the National Association of Insurance Commissioners or any successor thereto.

(14) “Municipal bonds” means municipal obligation bonds and special revenue bonds.

(15) “Municipal obligation bond” means any security or other instrument, including a state lease but not a lease of any other governmental unit, under which a payment obligation is created, issued by or on behalf of a governmental unit to finance a project or undertaking serving a substantial public purpose and which is one or more of the following: (A) Payable from tax revenues, but not tax allocations, within the jurisdiction of the governmental unit; (B) payable or guaranteed by the United States of America or any agency, department or instrumentality thereof, or by a state housing agency; (C) payable from rates or charges, but not tolls, levied or collected in respect to a nonnuclear utility project or public transportation facility but shall not include an airport facility or public higher education facility; or (D) with respect to lease obligations, payable from past, present or future appropriations.

(16) “Reinsurance” means cessions qualifying for credit under section 38a-92m.

(17) “Security” or “secured” means any of the following: (A) A deposit at least equal to the full amount of the outstanding principal of the insured obligation; (B) collateral, as defined in subsection (4) of this section, at least equal to the full amount of the outstanding principal of the insured obligation or which has a market value or scheduled cash flow which is equal to or greater than the scheduled debt service on the insured obligation; or (C) other property, provided the financial guaranty insurance corporation or the trustee has possession of evidence of the right, title or authority to claim or foreclose thereon or otherwise dispose of the property for value, the scheduled cash flow from which, or market value thereof, is at least equal to the scheduled debt service on the insured obligation.

(18) “Special revenue bond” means any security or other instrument under which a payment obligation is created, issued by or on behalf of a governmental unit to finance a project or undertaking serving a substantial public purpose and not payable in full from the sources enumerated in subsection (15) of this section, or securities which are substantially similar to the foregoing and issued by a nonprofit corporation.

(19) “Total net liability” of a financial guaranty insurance corporation means the aggregate amount of insured unpaid principal, interest and other monetary payments, if any, of guaranteed obligations insured or assumed, less reinsurance and less collateral.

(20) “Utility first mortgage obligation” means an obligation of an insurer secured by a first priority mortgage on property owned or leased by an investor-owned or cooperative-owned utility company.

(P.A. 93-136, S. 2; P.A. 94-39, S. 9; May 25 Sp. Sess. P.A. 94-1, S. 31–33, 130; P.A. 97-108, S. 3; P.A. 98-25.)

History: P.A. 94-39 redefined “credit insurance”; May 25 Sp. Sess. P.A. 94-1 amended Subdivs. (1)(A), (4)(D) and (15) by making technical changes, effective July 1, 1994; P.A. 97-108 amended Subdiv. (1)(B) to insert (xi) re accumulation fund arrangements, changed former (xi) to (xii) and made technical changes; P.A. 98-25 amended Subdiv. (1)(B)(ii) re surety insurance to include becoming surety on or guaranteeing the performance of certain bonds to an insurer issuing a workers’ compensation or liability policy, and substituted “this subdivision” for “this subsection”.



Section 38a-92b - Licensing of financial guaranty insurance corporations. Reinsurance.

(a) Each financial guaranty insurance corporation may transact financial guaranty insurance business in this state if licensed to do so by the commissioner.

(b) A financial guaranty insurance corporation may only reinsure those lines of insurance which it is licensed to write direct business for in this state.

(P.A. 93-136, S. 3.)



Section 38a-92c - Contingency reserves.

(a) Each licensed financial guaranty insurance corporation shall establish and maintain a contingency reserve calculated in accordance with the accounting requirements of the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions.

(b) A financial guaranty insurance corporation may invest the contingency reserve in tax and loss bonds or similar securities purchased pursuant to Section 832 (e) of the Internal Revenue Code or any successor provision, only to the extent of the tax savings resulting from the deduction for federal income tax purposes of a sum equal to the annual contributions to the contingency reserve. The contingency reserve shall otherwise be invested only in classes of securities or types of investments permitted by this title.

(P.A. 93-136, S. 4; P.A. 00-30, S. 6, 14.)

History: P.A. 00-30 amended Subsec. (a) to substitute “calculated in accordance with the accounting requirements of the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions” for “computed in accordance with this section”, deleted Subsecs. (b) to (f), inclusive, and redesignated Subsec. (g) as (b), effective January 1, 2001.



Section 38a-92d - Reserves against unpaid losses and loss expense.

(a) Each financial guaranty insurance corporation shall establish and maintain reserves against unpaid losses and loss expense. Such reserves shall be calculated in accordance with the accounting requirements of the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions.

(b) Except as otherwise permitted by the commissioner, no deduction shall be made for anticipated salvage in computing case basis loss reserves, unless that salvage is held by or under the control of the financial guaranty insurance corporation and would qualify as an admitted asset under this title or unless that salvage constitutes or is secured by a letter of credit which is approved by the commissioner or complies with the criteria set forth in subdivision (4) of section 38a-92a.

(c) If the insured principal and interest on a defaulted issue of obligations due and payable during any three years following the date of default exceed ten per cent of the financial guaranty insurance corporation’s capital, surplus and contingency reserves, its reserves so established shall be supported by a report from an independent actuarial firm or other source acceptable to the commissioner.

(P.A. 93-136, S. 5; P.A. 00-30, S. 7, 14; P.A. 05-29, S. 6.)

History: P.A. 00-30 amended Subsec. (a) to delete reference to the case basis method or other method prescribed by the commissioner and to substitute the requirement that “reserves be calculated in accordance with the accounting requirements of the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions”, effective January 1, 2001; P.A. 05-29 made a technical change in Subsec. (b).



Section 38a-92e - Unearned premium reserve.

Each licensed financial guaranty insurance corporation shall establish and maintain an unearned premium reserve calculated in accordance with the accounting requirements of the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions.

(P.A. 93-136, S. 6; P.A. 00-30, S. 8, 14.)

History: P.A. 00-30 added requirement that unearned premium reserve be “calculated in accordance with the accounting requirements of the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions”, and deleted prior method for calculating unearned premium reserve, effective January 1, 2001.



Section 38a-92f - Disclosures in prospectus or other offering document.

Each licensed financial guaranty insurance corporation shall adopt procedures reasonably calculated to ensure, to the extent it is commercially feasible for the financial guaranty insurance corporation to do so, that any prospectus or other offering document which discloses that a policy of financial guaranty insurance has been issued also discloses that in the event the financial guaranty corporation were to become insolvent, any claims arising under the policies of financial guarantee insurance are excluded from coverage by the Connecticut Insurance Guaranty Association.

(P.A. 93-136, S. 7.)



Section 38a-92g - Financial guaranty insurance transactions. Exceptions.

(a) Except as otherwise provided in section 38a-92l or 38a-92m, inclusive, financial guaranty insurance may be transacted in this state only by an insurer licensed to transact financial guaranty insurance.

(b) The following guaranties are permissible: Financial guaranty insurance shall be written only to insure timely payment of contractual obligations, including principal and interest, purchase obligations, dividends or any other payment obligation such as: (1) Municipal obligation bonds; (2) special revenue bonds; (3) industrial development bonds; (4) corporate obligations; (5) partnership obligations; (6) asset-backed securities, trust certificates and trust obligations other than mortgage-backed securities secured by mortgages on real property which are insurable by a mortgage guaranty insurer, unless: (A) The mortgage loans with loan-to-value ratios in excess of eighty per cent are insured by mortgage guaranty insurers licensed in this state or mortgage guaranty insurers licensed under the laws of any other state if that insurer has a claims paying rating of investment grade from a securities rating agency acceptable to the commissioner, or (B) additional mortgage loans with principal balances, collateral with a market value or excess spread reasonably projected to be an amount at least equal to the coverage that would otherwise be provided by those mortgage guaranty insurers in accordance with subparagraph (A) of this subdivision are pledged as additional support for the asset-backed securities; (7) installment purchase agreements executed as a condition of sale; (8) consumer debt obligations; (9) utility first mortgage obligations; and (10) any other debt instrument or monetary obligation that the commissioner determines to be substantially similar.

(P.A. 93-136, S. 8.)



Section 38a-92h - Copies of relevant materials.

Each licensed financial guaranty insurance corporation shall keep copies of all relevant materials prepared by the insurer or used in the initial underwriting or ongoing monitoring of insured risk, all relevant documents pertaining to changes in the credit risk or performance of the insured on the obligation and all materials pertaining to the examination of the condition of collateral, assets or other security and any other materials requested by the commissioner. All those materials shall be maintained for the entire period during which the insurance is in force and shall be available for examination upon request by the commissioner or by any rating agency approved by the commissioner.

(P.A. 93-136, S. 9.)



Section 38a-92i - Net liability. Kinds of obligations.

(a) At least ninety-five per cent of a financial guaranty insurance corporation’s outstanding total net liability on the kinds of obligations enumerated in subdivisions (1) to (3), inclusive, of subsection (b) of section 38a-92g shall be investment grade.

(b) The financial guaranty insurance corporation shall at all times maintain capital, surplus and contingency reserve in the aggregate no less than the sum of the following:

(1) 0.3333 per cent of the total net liability under guaranties of municipal bonds and utility first mortgage obligations;

(2) 0.6666 per cent of the total net liability under guaranties of investment grade asset-backed securities;

(3) 1.0 per cent of the total net liability under guaranties secured by collateral or having a term of seven years or less of: (A) Investment grade industrial development bonds, and (B) other investment grade obligations;

(4) 1.5 per cent of the total net liability under guaranties of other investment grade obligations;

(5) 2.0 per cent of the total net liability under guaranties of: (A) Noninvestment grade consumer debt obligations, and (B) noninvestment grade asset-backed securities;

(6) 3.0 per cent of the total net liability under guaranties of noninvestment grade obligations secured by first mortgages on commercial real estate and having loan-to-value ratios of eighty per cent or less;

(7) 5.0 per cent of the total net liability under guaranties of other noninvestment grade obligations;

(8) If the amount of collateral required by subdivision (3) of this subsection is no longer maintained, that proportion of the obligation insured which is not so collateralized shall be subject to the aggregate limits specified in subdivision (4) of this subsection; and

(9) Additional surplus determined by the commissioner to be adequate to support the writing of surety insurance if the financial guaranty insurance corporation has been licensed to transact surety insurance.

(P.A. 93-136, S. 10.)



Section 38a-92j - Limiting of exposure to loss on any one risk.

A financial guaranty insurance corporation licensed to transact financial guaranty insurance in this state shall limit its exposure to loss on any one risk, net of collateral and reinsurance, as follows:

(1) For municipal obligation bonds and special revenue bonds: (A) The insured average annual debt service with respect to any one entity and backed by a single revenue source may not exceed ten per cent of the aggregate of the financial guaranty insurance corporation’s capital, surplus and contingency reserve, and (B) the insured unpaid principal issued by a single entity and backed by a single revenue source may not exceed seventy-five per cent of the aggregate of the financial guaranty insurance corporation’s capital, surplus and contingency reserve.

(2) For each issue of asset-backed securities issued by a single entity the lesser of: (A) Insured average annual debt, or (B) the amount which is determined by dividing the insured unpaid principal, reduced by the extent to which the unpaid principal of the supporting assets and a reasonable projection of any excess spread exceeds the insured unpaid principal, by nine, shall not exceed ten per cent of the aggregate of the financial guaranty insurance corporation’s capital, surplus and contingency reserve; provided no asset in the pool supporting the asset-backed securities exceeds the single risk limits described in subdivision (5) of this section if directly guaranteed, and provided further, if the issuer of such insured asset-backed securities is a special purpose corporation, trust or other entity and that issuer has indebtedness outstanding with respect to any other pool of assets, either such other indebtedness shall be entitled to the benefits of a financial guaranty policy of the same financial guaranty insurance corporation, or such other indebtedness shall (i) be fully subordinated to the insured obligation with respect to, or be nonrecourse with respect to the pool of assets that supports the insured obligation, (ii) be nonrecourse to the issuer other than with respect to the asset pool securing such other indebtedness and proceeds in excess of the proceeds necessary to pay the insured obligation, and (iii) not constitute a claim against the issuer to the extent that the asset pool securing such other indebtedness or excess proceeds are insufficient to pay such other indebtedness, and provided, if the issuer of the insured asset-backed security is in the business of issuing asset-backed securities for the purpose of acquiring pools of assets and each such pool is originated by a different entity, the single risk limits of this section shall apply with respect to each such pool that is sold to, conveyed or otherwise pledged to the issuer, rather than to the insured asset-backed security.

(3) For obligations issued by a single entity and secured by commercial real estate and not meeting the definition of asset-backed securities, the insured unpaid principal, less fifty per cent of the appraised value of the underlying real estate, shall not exceed ten per cent of the aggregate of the financial guaranty insurance corporation’s capital, surplus and contingency reserve.

(4) For utility first mortgage obligations, the insured average annual debt service shall not exceed ten per cent of the aggregate of the financial guaranty insurance corporation’s capital, surplus and contingency reserve.

(5) For all other financial guaranties, the insured unpaid principal for any one entity and backed by a single revenue source may not exceed ten per cent of the aggregate of the financial guaranty insurance corporation’s capital, surplus and contingency reserve.

(6) When calculating the single risk limits provided by this section, the financial guaranty insurance corporation shall add to the insured exposure any investments of the financial guaranty insurance corporation in obligations issued by the same entity and payable solely from the same revenue source as the insured obligation except for obligations of a governmental unit of the United States government rated in one of the top two generic lettered rating classifications by a rating agency acceptable to the commissioner.

(7) A financial guaranty insurance corporation shall not be deemed in violation of any limitation prescribed by this section with respect to any financial guaranty insurance outstanding prior to October 1, 1993, if the financial guaranty insurance corporation was in compliance with the applicable single risk limit in effect in the state at the time that the financial guaranty insurance policy was issued. If the financial guaranty insurance corporation was not in compliance it shall comply with the limitations prescribed by this section not later than July 1, 1994.

(P.A. 93-136, S. 11.)



Section 38a-92k - Exceeding of limitations by licensed financial insurance corporations. Notification of commissioner. Hearing.

(a) If a licensed financial insurance corporation at any time exceeds any limitation prescribed by section 38a-92i or 38a-92j the corporation shall immediately notify the commissioner in writing. Upon receipt of the written notification, or if the commissioner has reason to believe that any such limitation has been exceeded, he may issue an order to show cause why the financial guaranty insurance corporation should not cease transacting any new financial guaranty insurance business. If the commissioner issues such an order, the commissioner shall serve notice of the hearing with the order to the financial guaranty insurance corporation stating the time and place and the conduct, condition or grounds upon which the commissioner has made the order. The hearing shall occur not less than twenty nor more than thirty days after notice is served. At the hearing, the burden to show cause why the financial guaranty insurance corporation should not cease transacting new financial guaranty insurance business shall be borne solely by the financial guaranty insurance corporation.

(b) If the commissioner does not issue an order upon receiving written notice pursuant to subsection (a) of this section, the financial guaranty insurance corporation shall, within thirty days after any limitation is breached, submit a written plan to the commissioner detailing the steps that it will take or has taken to reduce its exposure to loss to no more than the amounts allowed in sections 38a-92i and 38a-92j. If, after review of the written plan, the commissioner determines that the corporation has not presented reasonable steps to reduce its exposure to loss to not more than the amounts allowable, the commissioner may issue an order to show cause following the same procedures as prescribed in subsection (a) of this section.

(c) If, after notice and hearing pursuant to subsection (a) or (b) of this section, the commissioner determines that the financial guaranty insurance corporation has exceeded any limitation prescribed by section 38a-92i or 38a-92j, the commissioner may order the corporation to cease transacting any new financial guaranty insurance business until its exposure to loss no longer exceeds these limitations.

(d) The provisions of this section shall not limit the authority of the commissioner under any other provision of this title.

(P.A. 93-136, S. 12.)



Section 38a-92l - Other licensed insurers transacting financial guaranty insurance to be subject to provisions of this part.

On and after October 1, 1993, any insurer transacting financial guaranty insurance in this state which is not licensed to transact financial guaranty insurance but which is otherwise licensed by the commissioner to transact insurance in this state, shall be subject to all of the provisions of sections 38a-92 to 38a-92n, inclusive, and:

(1) May continue to write financial guaranties of the type authorized by subsection (b) of section 38a-92g as follows: (A) For a period not to exceed five years from October 1, 1993, provided, by July 1, 1994, application shall be made to the commissioner to license a financial guaranty insurance corporation, controlled by or under common control with that insurer, which financial guaranty insurance corporation, once licensed, shall immediately assume all of the financial guaranty insurance in force on the books of the insurer which was written on or after October 1, 1993; or (B) in the case of an insurer transacting only financial guaranty insurance prior to October 1, 1993, which would comply with all of the requirements for licensing as a financial guaranty insurance corporation under sections 38a-92 to 38a-92n, inclusive, and which makes application not later than July 1, 1994, to become licensed to transact financial guaranty insurance business, such insurer may continue to write financial guaranty insurance until such time as the commissioner issues or denies the license application or the application is otherwise terminated;

(2) Shall, if it does not make application for a license to transact financial guaranty insurance pursuant to subsection (1) of this section, cease writing any new financial guaranty insurance not later than July 1, 1994. An insurer subject to this subsection may do one or more of the following: (A) Reinsure its net in force business with a licensed financial guaranty insurance corporation; (B) subject to the prior approval of its domiciliary commissioner and the commissioner of this state, reinsure all or part of its net in force business in accordance with the requirements of subdivision (2) of subsection (a) of section 38a-92m, except that subparagraph (B)(v) of said subdivision (2) shall not be applicable. The assuming insurer shall maintain reserves for the reinsured business in the manner applicable to the ceding insurer under sections 38a-92 to 38a-92n, inclusive; or (C) thereafter continue the risks then in force, and with thirty days prior written notice to its domiciliary commissioner, write new financial guaranty policies, provided the writing of the policies is reasonably prudent to mitigate either the amount of or possibility of loss in connection with business written prior to October 1, 1993. However, an insurer shall receive the prior approval of its domiciliary commissioner and the commissioner of this state before writing any new financial guaranty insurance policies that would have the effect of increasing its risk of loss;

(3) Shall, for all guaranties in force prior to October 1, 1993, including those that fall under the definition of financial guaranty insurance contained in subdivision (1) of section 38a-92a, be subject to the contingency reserve, reserves for loss and loss adjustment expenses and unearned premium reserve requirements applicable for municipal bond insurance policies which were in effect prior to July 1, 1989, or October 1, 1993, as appropriate. To the extent that the insurer’s contingency reserves maintained as of October 1, 1993, are less than those required under subdivision (1) of subsection (b) of section 38a-92c, the insurer shall have until July 1, 1994, to bring its reserves into compliance, except that a part of the reserve may be released proportional to the reduction in net total liabilities resulting from reinsurance provided the reinsurer shall, on the effective date of the reinsurance, establish a reserve in an amount equal to the amount released and in addition, a part of the reserve may be released with the approval of the commissioner upon demonstration that the amount carried is excessive in relation to the corporation’s outstanding obligations;

(4) Shall be subject to the reserve requirements applicable to financial guaranty insurance corporations, for business transacted on or after October 1, 1993.

(P.A. 93-136, S. 13.)



Section 38a-92m - Credit for reinsurance as an asset or as a reduction from liability, when.

(a) For financial guaranty insurance that takes effect on or after October 1, 1993, an insurer licensed under sections 38a-92 to 38a-92n, inclusive, to transact financial guaranty insurance shall receive credit for reinsurance as an asset or as a reduction from liability only if:

(1) The reinsurance is subject to an agreement which provides for its stated term and with respect to any such reinsured financial guaranty insurance in force, the reinsurance agreement may only be terminated or amended if one or more of the following applies: (A) At the option of the reinsurer or the ceding insurer if the liability of the reinsurer with respect to policies in force as of the date of termination shall continue until the expiration or cancellation of each such policy; (B) at the option or with the consent of the ceding insurer, if the reinsurance agreement provides for a cutoff of the reinsurer’s liability with respect to the reinsurance in force as of the date of termination; or (C) at the discretion of the commissioner acting as rehabilitator, liquidator or receiver of the ceding insurer or reinsurer; and

(2) The reinsurance is ceded to one or more of the following:

(A) An insurer licensed under sections 38a-92 to 38a-92n, inclusive, to transact financial guaranty insurance, provided if the insurer is an affiliate of the ceding insurance, (i) the value of the ceding insurer’s ownership interest may not exceed the greater of (I) thirty-five per cent of the ceding insurer’s capital and surplus or (II) fifty per cent of the excess of the ceding insurer’s admitted assets over its liabilities and capital and (ii) the insurer providing the reinsurance is rated at the time of cession and thereafter in one of the two top generic rating classifications by a securities rating agency acceptable to the commissioner;

(B) An insurer licensed in this state to transact surety insurance or reinsurance but not financial guaranty insurance pursuant to sections 38a-92 to 38a-92n, inclusive, accredited as a reinsurer in this state as provided in subdivision (1) of subsection (c) of section 38a-85 or certified as a reinsurer in this state as provided in section 38a-85a, if the insurer or reinsurer meets all of the following criteria: (i) Has and maintains combined capital and surplus of at least fifty million dollars; (ii) establishes and maintains the reserves required in section 38a-92c, except that if the reinsurance agreement is nonproportional, the contribution to the contingency reserve shall be equal to fifty per cent of the quarterly written insurance premium; (iii) complies with the provisions of subsection (b) of section 38a-92i, except that its maximum aggregate assumed total net liability shall be one-half that permitted for a financial guaranty insurance corporation. For the purpose of determining compliance, the reinsurer, unless at the time of cession and thereafter it is rated in one of the two top generic rating classifications by a securities rating agency acceptable to the commissioner, shall be limited to using ten per cent of its capital and surplus in making this calculation; (iv) complies with the provisions of section 38a-92j; and (v) assumes, together with all other reinsurers subject to this subparagraph, less than fifty per cent of the ceding insurer’s total liability after deducting any reinsurance ceded to any insurers pursuant to subparagraph (A) of this subdivision;

(C) An insurer not licensed in this state but that is licensed in, or in the case of a United States branch of an alien insurer, is entered through, a state that employs standards regarding credit for reinsurance applicable to financial guaranty insurance corporations that are substantially similar to those in this state and the assuming insurer or United States branch of the alien insurer: (i) Otherwise complies with the provisions of subparagraphs (B)(i) and (B)(ii) of this subdivision; (ii) submits to the authority of this state to examine its books and records; and (iii) meets the requirements of subsection (h) of section 38a-85;

(D) An insurer not licensed in this state and transacting only financial guaranty insurance as is or would be permitted by sections 38a-92 to 38a-92n, inclusive, and such other lines of insurance as is or would be permitted under section 38a-41, and that otherwise complies with the provisions of subparagraphs (B)(i) and (B)(ii) of this subdivision, in an amount not exceeding the liabilities carried by the ceding financial guaranty insurance corporation for amounts withheld under a reinsurance agreement for such reinsurer, including funds held in trust for the ceding insurer, or amounts deposited by such reinsurer as security for the payment of obligations under the agreement if such funds or deposits are held subject to withdrawal by and under the control of the ceding insurer, or in the case of a trust, held in a qualified United States financial institution, as defined in section 38a-87; or

(E) An insurer not licensed in this state and not transacting only financial guaranty insurance as is or would be permitted by sections 38a-92 to 38a-92n, inclusive, and such other lines of insurance as is or would be permitted under section 38a-41, and that otherwise complies with the provisions of subparagraphs (B)(i), (B)(iii) and (B)(v) of this subdivision, in an amount not exceeding the liabilities carried by the ceding financial guaranty insurance corporation for amounts withheld under a reinsurance agreement for such reinsurer, including funds held in trust for the ceding insurer, or amounts deposited by such reinsurer as security for the payment of obligations under the agreement if such funds or deposits are held subject to withdrawal by and under the control of the ceding insurer, or in the case of a trust, held in a qualified United States financial institution, as defined in section 38a-87.

(b) In determining whether the financial guaranty insurance corporation meets the limitations imposed by section 38a-92j, in addition to credit for other types of qualifying reinsurance, the financial guaranty insurance corporation’s aggregate risk may be reduced to the extent of the limit for aggregate reinsurance but in no event in an amount greater than the amount of the aggregate risk that will become due during the unexpired term of such reinsurance agreement in excess of the financial guaranty insurance corporation’s retention pursuant to such reinsurance agreement.

(P.A. 93-136, S. 14; P.A. 00-30, S. 9, 14; P.A. 08-147, S. 2; P.A. 12-139, S. 5.)

History: P.A. 00-30 amended Subsec. (a)(2)(B) to substitute “written” for “earned” re insurance premium, effective January 1, 2001; P.A. 08-147 made a technical change in Subsec. (a)(2)(B); P.A. 12-139 amended Subsec. (a)(2) to add provision re insurer certified as reinsurer in this state in Subpara. (B) and make technical changes.



Section 38a-92n - Filing of policy forms and amendments with commissioner.

(a) Each licensed financial guaranty insurance corporation shall file all policy forms and any amendments thereto with the commissioner prior to the issuance of a financial guaranty insurance policy. Immediately upon filing, the financial guaranty insurance corporation may utilize any such policy form or amendment, unless and until the commissioner disapproves of the policy forms or amendments filed. Filings that otherwise comply with this section and that the commissioner does not disapprove within thirty days of filing shall be deemed approved.

(b) Each policy shall provide that there shall be no acceleration of payments due under the policy with respect to guaranteed obligations except at the option of the financial guaranty insurance corporation. For purposes of this subsection, acceleration of payments shall mean any acceleration of a payment by reason of a payment default or insolvency of the obligor whose obligation is guaranteed or insured.

(c) Each policy shall contain a statement that in the event the insurer becomes insolvent, any claims arising under the policy of financial guaranty insurance are excluded from coverage by the Connecticut Insurance Guaranty Association.

(d) The commissioner may prescribe additional minimum policy provisions determined by the commissioner to be necessary or appropriate to protect policyholders, claimants, obligees or indemnitees.

(P.A. 93-136, S. 15.)



Section 38a-94 to 38a-101 - (Formerly Secs. 38-141a to 38-146a and 38-148). Domestic life insurers: Certain investments forbidden; unqualified loans and investments, limit permitted; investment in obligations guaranteed by federal or state government; approval of loans and investments; officers to receive no compensation for negotiating loan; security for loans; acquisition and organization of subsidiaries by domestic mutual life insurance companies; penalty for authorizing illegal investments.

Sections 38a-94 to 38a-101, inclusive, are repealed.

(1949 Rev., S. 6167, 6168, 6170–6172, 6174; 1951, S. 2832d, 2833d; 1961, P.A. 92; 1963, P.A. 168, S. 1; 1971, P.A. 460; P.A. 81-111, S. 6; P.A. 90-243, S. 61; P.A. 92-60, S. 28.)



Section 38a-102 - Investments. Derivative financial transactions. Regulations.

(a) Except as otherwise limited or prohibited by sections 38a-102 to 38a-102h, inclusive, or by regulation adopted by the Insurance Commissioner pursuant hereto, a domestic insurance company may make or acquire such investments as are prudent in respect of the business of said insurance company and diversification considerations.

(b) Eligibility of an investment shall be determined at the time of its making or acquisition. Any instrument, including any extension or modification thereof, or collateral taken by a domestic insurer as a result of adverse financial circumstances affecting an investment shall not be considered a new investment for purposes of sections 38a-102 to 38a-102h, inclusive.

(c) Any investment limitation based on the amount of an insurance company’s admitted assets or capital and surplus shall relate to such assets or capital and surplus as shown by the insurance company’s annual statement as of December thirty-first next preceding the date of acquisition.

(d) In the case of a domestic life insurance company, the investment limitations set forth in section 38a-102c shall apply to a separate account only to the extent that reserves for guarantees with respect to (1) benefits guaranteed as to dollar amount and duration or (2) funds guaranteed as to principal amount or stated rate of interest are held in a separate account in accordance with subdivision (3) of subsection (a) of section 38a-433.

(e) Any limitation or prohibition appearing in sections 38a-102 to 38a-102h, inclusive, shall apply only with respect to the section in which it appears and shall not constitute a general prohibition applicable to any other section unless specifically stated. The qualification or disqualification of an investment under one section shall not prevent its qualification in whole or in part under another section and an investment authorized by more than one section may be held under whichever authorizing section the company first elects.

(f) (1) A domestic insurance company doing business in this state may enter into derivative financial transactions, including swaps, options, forwards, futures, caps, floors and collars or similar instruments or combinations thereof, in accordance with subsection (a) of this section. Any such company shall include with its audited financial report a statement by the independent certified public accountant conducting such audit that describes such accountant’s assessment of the internal controls of such company relative to such transactions.

(2) If the independent certified public accountant determines the internal controls relative to such derivative financial transactions to be deficient, such company shall include with the statement set forth in subdivision (1) of this subsection such accountant’s report of such deficiencies and a description of remedial actions taken or proposed to be taken to correct such deficiencies, if such actions are not already described in the accountant’s assessment.

(g) The provisions of sections 38a-102 to 38a-102h, inclusive, shall not apply in whole or in part to any activity which the Insurance Commissioner shall exempt therefrom as consistent with the purpose of preserving the financial integrity of insurance companies for their policyholders. The Insurance Commissioner may adopt such regulations, in accordance with chapter 54, as the commissioner deems necessary to carry out the purposes of sections 38a-102 to 38a-102h, inclusive.

(P.A. 91-262, S. 1, 19; P.A. 09-48, S. 1; P.A. 10-5, S. 7.)

History: P.A. 09-48 made a technical change in Subsec. (d), added new Subsec. (f) re filing and internal controls requirements for derivative financial transactions and redesignated existing Subsec. (f) as Subsec. (g) and made technical changes therein, effective May 20, 2009; P.A. 10-5 amended Subsec. (d) to change “subsection (a)(iii)” to “subdivision (3) of subsection (a)” re reference to Sec. 38a-433, effective May 5, 2010.



Section 38a-102a - Nonadmitted investment assets. Divestiture order, notice and hearing.

(a) Investments made in excess of the limits prescribed in sections 38a-102 to 38a-102h, inclusive, shall be considered nonadmitted assets of an insurance company only to the extent of such excess and then only to the extent all such excess investments in the aggregate exceed fifty per cent of the amount by which capital and surplus exceeds the minimum requirements for such company.

(b) Whenever a domestic insurer, as defined in section 38a-1, holds nonadmitted investment assets exceeding fifty per cent of the amount by which capital and surplus exceeds the minimum requirements for such company or whenever the investments in any category exceed twice the limitations imposed thereon, the Insurance Commissioner may, after reasonable notice to and hearing of such company, direct the orderly divestiture of any or all of such excess. In addition to such an order, the Insurance Commissioner may require the chief investment officer, or in the absence of any such designee, the chief executive officer, of such company to affix to each financial statement required to be filed with the commissioner, a certification that any such order has been complied with or containing the details and explanation of any noncompliance.

(P.A. 91-262, S. 2, 19.)



Section 38a-102b - Definitions.

For the purposes of sections 38a-102 to 38a-102h, inclusive:

(1) “Cap” means an option contract wherein the seller, in return for a premium, agrees to limit the purchaser’s risk associated with an increase in a reference rate or index.

(2) “Collar” means a contract that combines a cap and a floor.

(3) “Exempted country” means a foreign jurisdiction rated in one of the two highest rating categories by an independent, nationally recognized United States rating agency.

(4) “Floor” means an option contract wherein the seller, in return for a premium, agrees to limit the purchaser’s risk associated with a decline in a reference rate or index.

(5) “Foreign obligations and investments” with respect to any single country means the obligations of the government of such country and political subdivisions, agencies and instrumentalities thereof together with obligations of and investments in entities created under the laws of that country, or a political subdivision thereof, and real estate and other tangible assets located in that country. Obligations issued, assumed or guaranteed by any institution created under the laws of the United States or any state thereof are not foreign obligations and investments.

(6) “Forward” means a contract, other than a future, between two parties that commits one party to purchase and the other to sell the instrument or commodity underlying the contract on a specified future date.

(7) “Future” means a standardized forward contract traded on a United States or qualified foreign exchange.

(8) “High yield obligations” means obligations that are not rated as investment grade by any nationally recognized United States rating agency or the National Association of Insurance Commissioners.

(9) “Institution” means business trusts, corporations, joint stock associations, partnerships and other legal entities organized under the laws of the United States, or any state or territory of the United States, but does not include agencies, authorities, or instrumentalities of or entities sponsored by the United States, its possessions or territories.

(10) “Insurance company” has the same meaning as provided in section 38a-1 and includes fraternal benefit societies as defined in section 38a-595 and health care centers as defined in section 38a-175, but does not include agencies, authorities or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia or a state or political subdivision of a state.

(11) “Nonadmitted investment assets” means nonadmitted assets excluding real and personal property used in insurance business operations.

(12) “Obligations” includes bonds, debentures, notes and other evidences of indebtedness.

(13) “Option” means a contract that gives the purchaser the right, but not the obligation, to enter into a transaction with the seller for option rights on terms specified in the contract.

(14) “Subsidiary” or “subsidiaries” has the same meaning as provided in section 38a-1 except that the term “controlled by”, as used in said section, has the same meaning as provided in section 38a-129. For the purposes of sections 38a-102 to 38a-102h, inclusive, a person may rebut the presumption of control used to define a subsidiary by providing written notice to the commissioner of such person’s intent to disavow control notwithstanding the direct or indirect ownership, control or holding with the power to vote, or holding of proxies representing ten per cent or more but less than a majority of the voting securities or voting power of any other person. Control shall be conclusively presumed to exist under sections 38a-102 to 38a-102h, inclusive, if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing over fifty per cent of the voting securities or voting power of any other person.

(15) “Swap” means a contract to exchange, for a period of time, the investment performance of one underlying instrument for the investment performance of another underlying instrument without exchanging the instruments themselves.

(P.A. 91-262, S. 3, 19; P.A. 95-168, S. 3; P.A. 09-48, S. 2.)

History: P.A. 95-168 amended Subsec. (h) by making technical clarifications re use of term “controlled by” in “subsidiary or subsidiaries” definition; P.A. 09-48 defined “cap” and “collar” in Subdivs. (1) and (2), “floor” in Subdiv. (4), “forward” and “future” in Subdivs. (6) and (7), “option” in Subdiv. (13) and “swap” in Subdiv. (15), redesignated existing Subdivs. (a) to (h) as Subdivs. (3), (5), (8) to (12) and (14), and made conforming and technical changes throughout, effective May 20, 2009.



Section 38a-102c - Investments of admitted assets. Limitations.

(a) A domestic insurer may invest up to ten per cent of admitted assets per obligor in obligations (1) issued, assumed or guaranteed by any agency, political subdivision or instrumentality of any state which obligations are not general obligations thereof; and (2) issued, assumed or guaranteed by the International Bank for Reconstruction and Development, the Inter-American Development Bank, the Asian Development Bank, the International Finance Corporation and any other agency or entity engaged in similar activities and in which the government of the United States participates.

(b) A domestic insurer may invest up to five per cent of admitted assets in obligations of any single institution other than high yield obligations. The foregoing limitation shall not apply to obligations with a final maturity of one year or less from the date of acquisition.

(c) A domestic insurer may invest up to one per cent of admitted assets in high yield obligations of any one institution and up to ten per cent of admitted assets in the aggregate in high yield obligations registered under the Securities Act of 1933. The commissioner may adopt regulations limiting the percentage of admitted assets that may be invested in high yield obligations not registered under the Securities Act of 1933.

(d) A domestic insurer may invest in foreign obligations and investments (1) up to ten per cent of admitted assets in any exempted country, and (2) up to two per cent of admitted assets in any other foreign country and up to fifteen per cent of admitted assets in the aggregate in all such other foreign countries. The aggregate foreign obligations and investments shall not exceed thirty per cent of admitted assets. All such foreign obligations and investments made within the limitation of this subsection shall also be subject to the percentage limitations prescribed by subsections (a), (b), (c), (e) and (f) of this section as applicable to such investment class, but this subsection shall not apply to investments which otherwise constitute an ownership interest in a subsidiary or affiliate of the domestic insurer. In addition to the foregoing, a domestic insurer transacting insurance in a foreign country or countries may invest funds necessary to meet its obligations in connection with such foreign insurance business without limitations under sections 38a-102 to 38a-102h, inclusive.

(e) A domestic insurer may invest up to five per cent of admitted assets in the common stock, preferred stock, limited partnership interests or other equity interests of any single institution other than subsidiaries and affiliates or in the shares of investment companies and up to twenty-five per cent of admitted assets in all such investments other than preferred stocks, which shall not be subject to such aggregate limitation.

(f) A domestic insurer may invest (1) up to five per cent of admitted assets in any single real estate investment or other tangible investment, and (2) up to ten per cent of admitted assets in the aggregate in (A) tangible investments and non-income-producing real estate and (B) that portion of any loan secured by mortgages or other interests in real estate which when made exceeds a loan-to-value ratio of more than seventy-five per cent. A “real estate investment” means any interest in real estate including, without limitation, a direct equity interest, joint venture interest, partnership interest and an interest in obligations secured by a mortgage or deed of trust but shall not include investments in subsidiaries.

(P.A. 91-262, S. 4, 19; P.A. 93-60, S. 3.)

History: P.A. 93-60 amended Subsec. (a) to include investments in the International Finance Corporation as admitted assets for domestic insurers and made certain technical changes for accuracy.



Section 38a-102d - Affiliate relationships in the investment of admitted assets. Limitations.

(a) In addition to investments in common stock, preferred stock, debt obligations and other securities permitted under sections 38a-102 to 38a-102h, inclusive, a domestic insurer may also: (1) Invest in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries or affiliates, amounts which do not exceed the lesser of ten per cent of such insurer’s assets or fifty per cent of such insurer’s surplus as regards policyholders, provided after such investments, the insurer’s surplus as regards policyholders will be reasonable in relation to the insurer’s outstanding liabilities and adequate to its financial needs. In calculating the amount of such investments, investments in domestic or foreign insurance subsidiaries or affiliates shall be excluded, and there shall be included: (A) Total net moneys or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary or affiliate, including all organizational expenses and contributions to capital and surplus of such subsidiary or affiliate whether or not represented by the purchase of capital stock or issuance of other securities, and (B) all amounts expended in acquiring additional common stock, preferred stock, debt obligations and other securities and all contributions to the capital and surplus, of a subsidiary or affiliate subsequent to its acquisition or formation; (2) invest any amount in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries or affiliates engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer, provided each such subsidiary or affiliate agrees to limit its investments in any asset so that such investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in subdivision (1) of this subsection or in sections 38a-102 to 38a-102h, inclusive, applicable to the insurer. For purposes of this subdivision, “the total investment of the insurer” includes: (A) Any direct investment by the insurer in an asset, and (B) the insurer’s proportionate share of any investment in an asset by any subsidiary or affiliate of the insurer, which shall be calculated by multiplying the amount of the subsidiary’s or affiliate’s investment by the percentage of the ownership of such subsidiary or affiliate; and (3) with the approval of the commissioner, invest any greater amount in common stock, preferred stock, debt obligations or other securities of one or more subsidiaries or affiliates, provided after such investment the insurer’s surplus as regards policyholders will be reasonable in relation to the insurer’s outstanding liabilities and adequate to its financial needs.

(b) In determining the financial condition of an insurance company, its investments in subsidiaries or affiliates shall be valued in accordance with any applicable valuation method approved by the commissioner and consistent with procedures promulgated by the National Association of Insurance Commissioners.

(c) With respect to the activities conducted by a domestic insurer’s subsidiaries, the commissioner shall have the power to: (1) Order said company to curtail the conduct of any activity if he finds, after notice and opportunity to be heard, that such activity is not lawful or is against public policy or that the continuation of such activity is materially adverse to the interests of the insurer’s policyholders; and (2) require separate books, accounts and records for such classes of activities of the insurance company subsidiary as he shall determine, which books, accounts and records shall be so maintained as to disclose clearly and accurately the nature and details of such activities. The commissioner may determine that an activity is materially adverse to policyholders if he finds that subsidiaries are being used to avoid the quantitative limitations directly applicable to insurers under section 38a-102c.

(P.A. 91-262, S. 5, 19; P.A. 93-239, S. 21; P.A. 95-168, S. 2; P.A. 06-54, S. 2.)

History: P.A. 93-239 replaced former Subsec. (a) re investment limits with new provisions re certain investments and amounts allowed in relation to insurer’s assets, liabilities and surplus and the formula for calculating such limits; P.A. 95-168 amended Subsec. (b) to provide that valuation method be consistent with the National Association of Insurance Commissioners standards and procedures; P.A. 06-54 amended Subsecs. (a) and (b) to allow insurer to invest in its affiliates, subject to the same limitations and requirements that apply to investments in subsidiaries.



Section 38a-102e - Loan or investment prohibition.

No domestic insurer shall make any loan or investment, other than a life insurance policy loan secured by its policies in an amount not exceeding the net reserve value thereof, unless authorized or approved by its board of directors or a committee thereof responsible for supervising or making such loan or investment or by committees or persons pursuant to a delegation of authority. The terms and limitations of any delegation of authority by the board of directors or any committee shall be by its actions which are duly recorded.

(P.A. 91-262, S. 6, 19.)



Section 38a-102f - Prohibition of compensation for negotiating a loan.

No director or officer of a domestic insurer shall receive any money or valuable consideration for negotiating, procuring or recommending any loan from such domestic insurer or for selling or aiding in the sale of any stocks or securities to or by such domestic insurer.

(P.A. 91-262, S. 7, 19.)



Section 38a-102g - Investments of foreign and alien insurers.

Foreign and alien insurers, as defined in section 38a-1, transacting the business of insurance in this state, shall have assets of the same general character and quality and policies and procedures relating to the approval of investments as specified in sections 38a-102 to 38a-102h, inclusive, for domestic insurers, except that other investments authorized by the law of such an insurer’s state or country of domicile, may be recognized as admitted assets at the discretion of the commissioner.

(P.A. 91-262, S. 8, 19.)



Section 38a-102h - Policies and procedures re use of special knowledge or information.

Each domestic insurer shall adopt policy and implementation procedures designed to prevent directors, officers, employees or any other person from inappropriately benefiting, either directly or indirectly, from a conflict of interest arising from their position in or special knowledge of the company. Such policy and procedures shall be maintained for inspection by the commissioner at the principal office of the insurer and shall be filed with the commissioner upon his request and along with any application for authority to do business within this state.

(P.A. 91-262, S. 9, 19.)



Section 38a-102i - Exceptions.

None of the provisions of sections 38a-102 to 38a-102h, inclusive, shall be preempted by the provisions of section 106 of Title I of the Secondary Mortgage Market Enhancement Act of 1984, 15 USC Section 77r-1.

(P.A. 91-356, S. 2, 3.)



Section 38a-117 - (Formerly Sec. 38-68a). Insider trading of equity securities. Definitions.

As used in sections 38a-118 to 38a-124, inclusive, “equity security” means any stock or similar security, or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or to purchase such a security, or any such warrant or right, or any other security which the Insurance Commissioner shall deem to be of similar nature and consider necessary or appropriate, by such regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.

(February, 1965, P.A. 273, S. 1; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 283, 348.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior status and abolished the department of business regulation; Sec. 38-68a transferred to Sec. 38a-117 in 1991.

Sec. 38-62 et seq. cited. 207 C. 77.



Section 38a-118 - (Formerly Sec. 38-68b). Beneficial owners of securities to file with commissioner.

Every person who is directly or indirectly the beneficial owner of more than ten per cent of any class of any equity security of a domestic stock insurance company or who is an officer, as defined by the Insurance Commissioner, or a director of such company shall file in the office of the commissioner on or before December 31, 1965, or within ten days after he becomes such beneficial owner, director or officer, whichever is later, a statement, in such form as the commissioner may prescribe, of the amount of all equity securities of such company of which he is the beneficial owner, and within ten days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the commissioner a statement, in such form as the commissioner may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.

(February, 1965, P.A. 273, S. 2; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 284, 348.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-68b transferred to Sec. 38a-118 in 1991.

Sec. 38-62 et seq. cited. 207 C. 77.



Section 38a-119 - (Formerly Sec. 38-68c). Disposition of certain profits realized by owners and officers.

For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director or officer by reason of his relationship to such domestic stock insurance company, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company or by the owner of any security of the company in the name and on behalf of the company if the company fails or refuses to bring such suit within sixty days after written request or fails diligently to prosecute the same thereafter; but no such suit shall be brought more than two years next after the filing with the commissioner of the report showing that the profit was realized. This section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the commissioner by regulations may exempt as not comprehended within the purpose of this section.

(February, 1965, P.A. 273, S. 3; P.A. 10-32, S. 116.)

History: Sec. 38-68c transferred to Sec. 38a-119 in 1991; P.A. 10-32 made a technical change, effective May 10, 2010.

Sec. 38-62 et seq. cited. 207 C. 77.



Section 38a-120 - (Formerly Sec. 38-68d). Sales of securities restricted.

No such beneficial owner, director or officer, directly or indirectly, shall sell any equity security of such company if the person selling the security or his principal (i) does not own the security sold, or (ii) if, owning the security, does not deliver it against such sale within twenty days thereafter, or does not within five days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if he proves that, notwithstanding the exercise of good faith, he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

(February, 1965, P.A. 273, S. 4.)

History: Sec. 38-68d transferred to Sec. 38a-120 in 1991.

Sec. 38-62 et seq. cited. 207 C. 77.



Section 38a-121 - (Formerly Sec. 38-68e). Excepted transactions.

The provisions of section 38a-119 shall not apply to any purchase and sale, or sale and purchase, and the provisions of section 38a-120 shall not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by him in any investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market for such security. The commissioner may, by such regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

(February, 1965, P.A. 273, S. 5.)

History: Sec. 38-68e transferred to Sec. 38a-121 in 1991.

Sec. 38-62 et seq. cited. 207 C. 77.



Section 38a-122 - (Formerly Sec. 38-68f). Foreign or domestic arbitrage transactions.

The provisions of sections 38a-118, 38a-119 and 38a-120 shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such regulations as the commissioner may adopt in order to carry out the purposes of sections 38a-117 to 38a-124, inclusive.

(February, 1965, P.A. 273, S. 6.)

History: Sec. 38-68f transferred to Sec. 38a-122 in 1991.

Sec. 38-62 et seq. cited. 207 C. 77.



Section 38a-123 - (Formerly Sec. 38-68g). Securities of certain companies not covered.

The provisions of sections 38a-118, 38a-119 and 38a-120 shall not apply to any equity securities of a domestic stock insurance company if (i) any class of its equity securities shall be registered, or shall be required to be registered, pursuant to section 12 of the Securities Exchange Act of 1934, as amended, or (ii) such domestic stock insurance company shall not have any class of its equity securities held of record by one hundred or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of sections 38a-118, 38a-119 and 38a-120 except for the provisions of this subdivision (ii).

(February, 1965, P.A. 273, S. 7.)

History: Sec. 38-68g transferred to Sec. 38a-123 in 1991.

Sec. 38-62 et seq. cited. 207 C. 77.



Section 38a-124 - (Formerly Sec. 38-68h). Regulations.

The commissioner may, by regulation, exempt in whole or in part any company or class of companies, and any officer, director or beneficial owner of securities of any company, from the provisions of sections 38a-117 to 38a-123, inclusive, upon such terms and conditions and for such period as he deems necessary or appropriate, if he finds, by reason of the number of public investors, amount of trading interest in the securities, the nature and extent of the activities of the company, or otherwise, that such action is not inconsistent with the public interest or the protection of investors. The commissioner may classify companies and prescribe requirements appropriate for each such class. No provision of sections 38a-118, 38a-119 and 38a-120 imposing any liability shall apply to any act done or omitted in good faith in conformity with any regulation of the commissioner, notwithstanding that such regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

(February, 1965, P.A. 273, S. 8.)

History: Sec. 38-68h transferred to Sec. 38a-124 in 1991.

Sec. 38-62 et seq. cited. 207 C. 77.



Section 38a-129 - (Formerly Sec. 38-39a). Purpose. Definition.

(a) It shall be the purpose of sections 38a-129 to 38a-140, inclusive, to safeguard the financial security of Connecticut domestic insurance companies by empowering the Insurance Commissioner to supervise the activities of insurance companies doing business within this state which are affiliated with an insurance holding company system, to review the acquisition of control over the management of domestic insurance companies, however effectuated, and to provide standards for such supervision and review.

(b) As used in sections 38a-129 to 38a-140, inclusive, the following terms shall have the respective meanings hereinafter set forth, unless the context shall otherwise require:

(1) “Affiliate” or “affiliated” has the same meaning as provided in section 38a-1;

(2) “Commissioner” means the Insurance Commissioner and any assistant to the Insurance Commissioner designated and authorized by the commissioner while acting under such designation;

(3) “Control”, “controlled by” or “under common control with” has the same meaning as provided in section 38a-1. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, ten per cent or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist in fact. The commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect;

(4) “Enterprise risk” means any activity, circumstance, event or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or the insurer’s insurance holding company system as a whole, including, but not limited to, any activity, circumstance, event or series of events that would cause an insurer’s risk-based capital to fall below minimum threshold levels, as described in subsection (d) of section 38a-72 or, for a health care center, in subdivision (2) of subsection (a) of section 38a-193, or would cause the insurer to be in a hazardous financial condition;

(5) “Insurance holding company system” means two or more affiliated persons, one or more of which is an insurance company;

(6) “Insurance company” or “insurer” has the same meaning as provided in section 38a-1, except that it does not include agencies, authorities or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state;

(7) “NAIC” means the National Association of Insurance Commissioners;

(8) “Person” has the same meaning as provided in section 38a-1, or any combination of persons so defined acting in concert;

(9) A “securityholder” of a specified person means one who owns any security of such person, including common stock, preferred stock, debt obligations and any other security convertible into or evidencing the right to acquire any of the foregoing;

(10) “Subsidiary” has the same meaning as provided in section 38a-1;

(11) “Voting security” includes any security convertible into or evidencing a right to acquire a voting security.

(1969, P.A. 444, S. 1; P.A. 77-614, S. 163, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 275, 345, 348; P.A. 85-16, S. 1, 6; P.A. 90-243, S. 13; P.A. 92-93, S. 42; 92-112, S. 13, 35; P.A. 04-174, S. 3; P.A. 12-103, S. 1.)

History: P.A. 77-614 and 78-303 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 85-16 inserted new Subsec. (a), stating the purpose of Secs. 38-39a to 38-39l, inclusive, designated prior provisions as Subsec. (b) and replaced alphabetic Subdiv. indicators with numeric indicators; P.A. 90-243 added a definition for “affiliate” and “affiliated” and made technical corrections for clarity; Sec. 38-39a transferred to Sec. 38a-129 in 1991; P.A. 92-93 and 92-112 amended Subsec. (a) to empower the commissioner to supervise insurers which are affiliated with an insurance holding company system, added Subsec. (b)(7) and (9) defining “securityholder”, and “voting security”, renumbering former Subdiv. (7) as (8), and made technical corrections for statutory consistency; P.A. 04-174 amended Subsec. (b)(3) to delete “pursuant to subsection (j) of section 38a-135” re rebutting presumption that control exists; P.A. 12-103 amended Subsec. (b) to add new Subdivs. (4) and (7) defining “enterprise risk” and “NAIC”, redesignate existing Subdivs. (4) to (9) as Subdivs. (5), (6) and (8) to (11), add provision re commissioner to make specific findings of fact to support determination that control exists in fact in Subdiv. (3) and make technical changes.

Cited. 184 C. 352.



Section 38a-130 - (Formerly Sec. 38-39b). Acquisition and divestiture of domestic insurance companies. Required statement and notice filings. Violations.

(a)(1) No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, enter into any agreement to exchange securities for, seek to acquire or acquire, in the open market or otherwise, any voting security, or solicit any proxy for the purpose of acquiring control, of a domestic insurance company or, subject to the provisions of subsection (c) of this section, any corporation controlling a domestic insurance company if, after the consummation thereof, such person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of such domestic insurance company or corporation controlling a domestic insurance company. As used in this section, (A) “domestic insurance company” includes any person controlling a domestic insurance company unless such person is directly or through affiliates primarily engaged in business other than the business of insurance, as determined by the commissioner, and (B) “person” does not include a securities broker holding, in the usual and customary broker’s function, less than twenty per cent of the voting securities of an insurance company or of any entity that controls an insurance company.

(2) (A) (i) No person shall enter into an agreement to merge with or otherwise acquire control of a domestic insurance company or any corporation controlling a domestic insurance company unless, at the time any form of initial offer, request or invitation is made or the agreement is entered into, or prior to the acquisition of such securities or proxies if no offer or agreement is involved, such person has filed with the commissioner and has sent to such insurance company a statement containing the information required by subsection (b) of this section and such offer, request, invitation, agreement or acquisition has been approved by the commissioner in the manner hereinafter prescribed.

(ii) If any offer, request, invitation, agreement or acquisition is proposed to be made by means of a registration statement under the Securities Act of 1933 or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, the person required to file the statement under subparagraph (A)(i) of this subdivision may utilize the registration statement or such documents furnishing the similar information to provide the information required by subsection (b) of this section, to the extent that the registration statement or such documents contains such information.

(B) If the acquisition will result in a change of control of an insurance company authorized to do business in this state, the person seeking to acquire control of such insurance company shall file the preacquisition notification set forth in subsection (c) of section 38a-131 with the commissioner and comply with the provisions of subsection (c) of section 38a-131.

(3) Any controlling person of a domestic insurance company seeking to divest in any manner such person’s controlling interest in such insurance company shall file with the commissioner and send to such insurance company a confidential notice of the proposed divestiture at least thirty days’ prior to such divestiture, except that if a statement set forth in subparagraph (A) of subdivision (2) of this subsection has been filed with the commissioner with respect to such transaction, such controlling person shall not be required to file or send such confidential notice. The notice shall remain confidential until the conclusion of the divestiture unless the commissioner determines that such confidential treatment will interfere with the enforcement of this section. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish the circumstances under which a controlling person shall be required to obtain the commissioner’s prior approval of such divestiture.

(b) (1) The statement required under subparagraph (A) of subdivision (2) of subsection (a) of this section shall be made under oath or affirmation and shall contain the following information:

(A) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in subsection (a) of this section is to be effected, hereinafter called “acquiring party”, and (i) if such person is an individual, such individual’s principal occupation and all offices and positions held during the past five years, and any conviction of crimes other than minor traffic violations during the past ten years, or (ii) if such person is not an individual, (I) a report of the nature of its business operations during the past five years or for such lesser period as such person and any predecessors thereof shall have been in existence, (II) an informative description of the business intended to be done by such person and such person’s subsidiaries, and (III) a list of all individuals who are or who have been selected to become directors or executive officers of such person or who perform functions appropriate to such positions. Such list shall include for each such individual the information required by subparagraph (A)(i) of this subdivision;

(B) The source, nature and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction wherein funds were or are to be obtained for any such purpose including any pledge of the insurance company’s stock or the stock of any of its subsidiaries or controlling affiliates and the identity of persons furnishing such consideration, provided, where a source of such consideration is a loan made in the lender’s ordinary course of business, the identity of the lender shall remain confidential if the person filing such statement so requests;

(C) Fully audited financial information as to the earnings and financial condition of each acquiring party or for the preceding five fiscal years of each such acquiring party for such lesser period as such acquiring party and any predecessors thereof shall have been in existence, and similar unaudited information as of a date not earlier than ninety days prior to the filing of the statement;

(D) Any plans or proposals that each acquiring party may have to liquidate such insurance company, to sell such insurance company’s assets or merge or consolidate it with any person, or to make any other material change in such insurance company’s business or corporate structure or management;

(E) The number of shares of any security referred to in subsection (a) of this section that each acquiring party proposes to acquire, the terms of the offer, request, invitation, agreement or acquisition referred to in said subsection (a), and a statement as to the method by which the fairness of the proposal was arrived at;

(F) The amount of each class of any security referred to in subsection (a) of this section that is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(G) A full description of any contracts, arrangements or understandings with respect to any security referred to in subsection (a) of this section in which any acquiring party is involved, including, but not limited to, transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits or the giving or withholding of proxies. Such description shall identify the persons with whom such contracts, arrangements or understandings have been entered into;

(H) A description of the purchase of any security referred to in subsection (a) of this section during the twelve calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers and consideration paid or agreed to be paid;

(I) A description of any recommendations to purchase any security referred to in subsection (a) of this section made during the twelve calendar months preceding the filing of the statement, by any acquiring party, or by anyone based upon interview or at the suggestion of such acquiring party;

(J) Copies of all tender offers for, requests, invitations for tenders of, exchange offers for and agreements to acquire or exchange any securities referred to in subsection (a) of this section and of additional soliciting material relating thereto;

(K) The term of any agreement, contract or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in subsection (a) of this section for tender and the amount of any fees, commissions or other compensation to be paid to broker-dealers with regard thereto;

(L) An acknowledgment by the person filing such statement that such person shall make a good faith effort to ensure that the annual enterprise risk report required under subsection (f) of section 38a-135 is filed in a timely manner for as long as such person’s control exists;

(M) An acknowledgment by the person filing such statement that such person and all subsidiaries in the insurance holding company system within such person’s control will provide such information as the commissioner may request to evaluate enterprise risk to the insurance company; and

(N) Such additional information as the commissioner may prescribe as necessary or appropriate for the protection of policyholders of the insurance company or in the public interest.

(2) If the person required to file the statement under subparagraph (A) of subdivision (2) of subsection (a) of this section is a partnership, limited partnership, syndicate or other group, the commissioner may require that the information called for by subparagraphs (A) to (N), inclusive, of subdivision (1) of this subsection shall be given with respect to each partner of such partnership or limited partnership, each member of such syndicate or group and each person who controls such partner or member. If any such partner, member or person or the person required to file such statement is a corporation, the commissioner may require that the information called for by subparagraphs (A) to (N), inclusive, of subdivision (1) of this subsection shall be given with respect to such corporation, each officer and director of such corporation and each person who is directly or indirectly the beneficial owner of more than ten per cent of the outstanding voting securities of such corporation. If any material change occurs in the facts set forth in the statement filed with the commissioner and sent to such insurance company pursuant to this section, an amendment setting forth such change, together with copies of all documents and other material relevant to such change, shall be filed with the commissioner and sent to such insurance company not later than two business days after the person learns of such change.

(c) Any person seeking to acquire control of any corporation that is not itself a domestic insurance company but that controls a domestic insurance company shall remain fully subject to all the provisions of sections 38a-129 to 38a-140, inclusive, except if such control is sought to be acquired by means of a tender offer, exchange offer or solicitation of proxies, the required approval of the commissioner need not be obtained prior to commencement of such tender offer, exchange offer or solicitation of proxies. Such person shall be required to furnish the commissioner with a statement under oath or affirmation containing the information required in subsection (b) of this section no later than the date on which the tender offer, exchange offer or solicitation of proxies commences.

(d) The following shall constitute violations of subsections (a) to (c), inclusive, of this section: (1) The failure to file any statement, amendment or other material required to be filed pursuant to subsection (a) or (b) of this section; (2) the effectuation of or any attempt to effectuate an acquisition of control of, divestiture of or merger with a domestic insurance company, other than a domestic insurance company referred to in subsection (c) of this section, unless the commissioner has given the commissioner’s approval thereto after a hearing held pursuant to section 38a-132; or (3) the effectuation of an acquisition of control of or merger with a domestic insurance company referred to in subsection (c) of this section, unless the commissioner has given the commissioner’s approval thereto after a hearing held pursuant to section 38a-132. For purposes of subdivision (3) of this subsection, the acquisition, directly or indirectly, of ten per cent or more of the voting securities of any corporation that is not itself a domestic insurance company but that controls a domestic insurance company, whether by tender offer, exchange offer or otherwise, or the voting of proxies representing ten per cent or more of the voting securities of any such corporation shall be presumed to be the effectuation of an acquisition of control of a domestic insurance company referred to in subsection (c) of this section.

(e) The courts of this state hereby are vested with jurisdiction over every person not resident, domiciled or authorized to do business in this state who files a statement with the commissioner under subsection (a) of this section and over all actions involving such persons arising out of violations of this section. Each such person shall be deemed to have performed acts equivalent to and constituting an appointment by such person of the commissioner to be such person’s true and lawful attorney upon whom may be served all lawful process in any action, suit or proceeding arising out of violations of this section. Copies of all such lawful process shall be served on the commissioner in accordance with section 38a-26.

(1969, P.A. 444, S. 2; P.A. 84-185, S. 2; P.A. 85-16, S. 2, 6; P.A. 92-112, S. 14, 35; P.A. 93-239, S. 12, 22; P.A. 12-103, S. 2; P.A. 13-134, S. 5.)

History: P.A. 84-185 amended Subsec. (a) to include the control of proxies of a domestic insurance company and the control of any corporation controlling such a company within the limitations and requirements of the section; P.A. 85-16 added Subsec. (c) re acquisition of control of corporation which controls a domestic insurance company; Sec. 38-39b transferred to Sec. 38a-130 in 1991; P.A. 92-112 amended Subsec. (a) to provide that no entity may control a domestic insurance company without the approval of the commissioner, making technical corrections for statutory consistency, amended Subsec. (b) deleting the prior minimum provisions of the statement made under oath and added twelve new Subdivs. outlining new criteria, deleted the previous Subsec. (c)(1) and relettered and renumbered the previous Subsec. (c)(2), made technical changes re nondomestic insurance companies which control domestic insurers, deleted the requirement of the commissioner’s approval, deleted language from the former Subsec. (c)(3) and created new Subsec. (c)(2) re public hearings given to review any acquisition of control and applicable exemptions, added new Subsec. (d) re minimum provisions of what constitutes a violation of this section and added new Subsec. (e) empowering the courts of this state with jurisdiction over persons not resident, domiciled or authorized to do business in this state who file a statement with the commissioner; P.A. 93-239 deleted Subsec. (c)(2) re public hearings given to review any acquisition of control and applicable exemptions and deleted obsolete references in Subsec. (d); P.A. 12-103 amended Subsec. (a) to designate provision re prohibitions on person other than the issuer as Subdiv. (1) and amend same by adding Subparas. (A) and (B) re “domestic insurance company” inclusion and “person” exclusion, designate provision re person to file information statement as Subdiv. (2)(A)(i), add Subdiv. (2)(A)(ii) permitting person required to file information statement to use registration statement under Securities Act of 1933 or Securities Exchange Act of 1934, add Subdiv. (2)(B) requiring filing of preacquisition notification and add Subdiv. (3) re filing requirements for divestiture, amended Subsec. (b) to designate provisions re required statement as new Subdiv. (1) and amend same by redesignating existing Subdivs. (1) to (12) as Subparas. (A) to (K) and (N), adding Subpara. (L) re acknowledgment of good faith effort to file annual enterprise risk report and adding Subpara. (M) re acknowledgment to provide information to commissioner, and to designate provisions re information requirement for group as new Subdiv. (2), amended Subsec. (d) to add provision re effectuation of divestiture as violation, and made technical and conforming changes; P.A. 13-134 made a technical change in Subsec. (b)(1)(M).



Section 38a-131 - (Formerly Sec. 38-39c). Acquisitions. Exemptions. Preacquisition notifications. Violations of competitive standards. Hearing. Penalties.

(a) For purposes of this section, (1) “acquisition” includes any agreement, arrangement or activity the consummation of which will result in a person acquiring, directly or indirectly, the control of another through the acquisition of voting securities, assets or bulk reinsurance or through a merger, and (2) “involved insurer” means (A) an insurance company that acquires or is acquired by another person, (B) is affiliated with an insurance company that acquires or is acquired by another person, or (C) an insurance company that is the result of a merger.

(b) The provisions of this section shall apply to any acquisition in which there will be a change of control of an insurance company authorized to do business in this state, except for the following:

(1) A purchase of securities solely for investment purposes, provided such securities are not used by voting or otherwise to cause or attempt to cause substantial reduction of competition in any insurance market in this state. If a purchase of securities results in a presumption of control as set forth in subdivision (3) of subsection (b) of section 38a-129, such purchase shall be deemed not to be solely for investment purposes unless (A) the insurance regulatory official of such insurance company’s state of domicile accepts a disclaimer of control from such insurance company or such regulatory official affirmatively finds that control does not exist, and (B) such regulatory official communicates such disclaimer or affirmative finding to the commissioner;

(2) The acquisition of a person by another person when neither person is directly or through affiliates primarily engaged in the business of insurance;

(3) The acquisition of an affiliate;

(4) An acquisition if, as an immediate result of such acquisition, (A) the combined market share of the involved insurers will not exceed five per cent of the total market in any market, (B) there will be no increase in any market share, or (C) (i) the combined market share of the involved insurers will not exceed twelve per cent of the total market in any market, and (ii) the market share will not increase more than two per cent of the total market in any market;

(5) An acquisition for which a preacquisition notification would be required solely due to the resulting effect on the ocean marine insurance line of business in this state;

(6) An acquisition of an insurance company that is affirmatively determined by the insurance regulatory official of such insurance company’s state of domicile to be in failing condition and (A) there is a lack of a feasible alternative to improving such condition, (B) the public benefits of improving such insurance company’s condition through the acquisition exceed the public benefits that would arise from not causing a reduction in competition in this state, and (C) such regulatory official has communicated such determination and findings to the Insurance Commissioner.

(c) For an acquisition not exempt under subsection (b) of this section, the acquiring party shall file a preacquisition notification in accordance with this section and the acquired party may file a preacquisition notification. The commissioner shall treat any information filed under this subsection as confidential in the same manner as provided under section 38a-137.

(1) The preacquisition notification shall be in such form and contain such information as the National Association of Insurance Commissioners prescribes. The commissioner may require additional material and information the commissioner deems necessary, including, but not limited to, the opinion of an economist as to the impact of the proposed acquisition on competition in this state, to evaluate whether the proposed acquisition will violate the competitive standard described in subsection (d) of this section.

(2) There shall be a waiting period after the acquiring party files the preacquisition notification. Such waiting period shall begin on the date the commissioner receives the preacquisition notification and shall end on the thirtieth day after such date or upon termination by the commissioner of such waiting period, whichever is earlier. Prior to the end of the waiting period, the commissioner may require, on a one-time basis, the acquiring party or the acquired party to submit additional needed information relevant to the proposed acquisition, in which case the waiting period shall end on the thirtieth day after the commissioner receives the additional information or upon termination by the commissioner of such waiting period, whichever is earlier.

(d) (1) For a proposed acquisition not exempt under subsection (b) of this section, the commissioner shall evaluate whether such proposed acquisition will reduce substantially competition in any line of insurance business in this state or tend to create a monopoly in this state. In making such evaluation, the commissioner shall consider the percentages of market share the involved insurers possess and the market in which the involved insurers compete.

(A) (i) With respect to an acquisition involving more than two involved insurers, if a comparison of the percentage of market share of the insurance company with the largest market share, designated as Insurer A, against each involved insurer shows for any such comparison that the percentages exceed those in the tables set forth in this subparagraph, such showing shall be prima facie evidence of a violation of the competitive standards described in this subdivision. Percentages not shown in the tables shall be interpolated proportionately to the percentages shown:

(I) In a highly concentrated market and the involved insurers possess the following shares of the market:

Insurer A

Insurer B

4%

4% or more

10%

2% or more

15%

1% or more

or;

(II) In a market not highly concentrated and the involved insurers possess the following shares of the market:

Insurer A

Insurer B

5%

5% or more

10%

4% or more

15%

3% or more

19%

1% or more

(ii) For purposes of this subparagraph, a highly concentrated market is one in which the share of the four largest insurance companies is seventy-five per cent or more of the market.

(B) (i) An acquisition involving two or more involved insurers competing in the same market shall be prima facie evidence of a violation of the competitive standards described in this subdivision if (I) there is a significant trend toward increased concentration in the market, (II) one of the involved insurers is included in a grouping of large insurance companies that shows the increase in market share specified in subparagraph (B)(ii) of this subdivision, and (III) another involved insurer’s market share is two per cent or more.

(ii) For purposes of this subparagraph, there is a significant trend toward increased concentration in the market when the aggregate market share for any grouping of the largest insurance companies in the market, from the two largest to the eight largest, has increased by seven per cent or more of the market over a period extending from any base year not less than five years and not more than ten years prior to the proposed acquisition.

(2) For purposes of subdivision (1) of this subsection, “market” means the relevant product and geographical markets. In determining the relevant product and geographical markets, the commissioner shall give due consideration to (A) definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners, (B) information submitted, if any, by an acquiring party or an acquired party, and (C) any other information the commissioner deems relevant. In the absence of sufficient information to the contrary, the relevant product market shall be the direct written insurance premium for a line of business, such line being that used in the annual statement insurance companies doing business in this state are required to file with the commissioner, and the relevant geographical market shall be this state.

(3) (A) An acquiring party or an acquired party may rebut a prima facie violation set forth in subdivision (1) of this subsection based on substantial evidence of the absence of the requisite anticompetitive effect. Factors relevant to such rebuttal include, but are not limited to, the involved insurers’ market shares, the volatility of market leader rankings, the number of competitors in the market, the concentration and the trend in concentration in the insurance industry and ease of entry to and exit from the market.

(B) The commissioner may find, based on substantial evidence, a violation of the competitive standards described in subdivision (1) of this subsection that is not a prima facie violation as set forth in said subdivision (1).

(e) (1) (A) If the commissioner finds that a proposed acquisition violates the competitive standards described in subdivision (1) of subsection (d) of this section or if an acquiring party fails to file or fails to provide adequate information in the preacquisition notification required under subsection (c) of this section, the commissioner may issue an order, after notice and hearing, (i) directing an involved insurer to cease and desist from doing business in this state with respect to any line of insurance involved in the violation, or (ii) denying the application of an involved insurer for a license to do business in this state.

(B) The commissioner shall not issue such order unless (i) there is a hearing, (ii) notice of the hearing is provided to the involved insurers prior to the end of the waiting period specified in subsection (c) of this section and not less than fifteen days prior to the hearing, and (iii) the hearing is concluded and the order issued not later than sixty days after the date the acquiring party filed the preacquisition notification under subsection (c) of this section. Any such order shall be accompanied by a written decision by the commissioner setting forth findings of fact and conclusions of law.

(C) Any person who violates a cease and desist order of the commissioner may, after notice and hearing, be fined not more than ten thousand dollars for each day of such violation or be subject to suspension or revocation of such person’s license or both.

(D) An order issued pursuant to this subdivision shall not apply if the proposed acquisition is not consummated.

(2) The commissioner shall not issue an order under subdivision (1) of this subsection if:

(A) The proposed acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way and the public benefits that would arise from such economies exceed the public benefits that would arise from not causing a reduction in competition in this state; or

(B) The proposed acquisition will substantially increase the availability of insurance in this state and the public benefits of such increase exceed the public benefits that would arise from not causing a reduction in competition in this state.

(f) Any person that fails to make a filing required under this section and fails to demonstrate a good faith effort to comply with such filing requirement shall be fined not more than fifty thousand dollars.

(1969, P.A. 444, S. 3; P.A. 12-103, S. 3.)

History: Sec. 38-39c transferred to Sec. 38a-131 in 1991; P.A. 12-103 replaced former provisions permitting person required to file information statement to use a registration statement under Securities Act of 1933 or Securities Exchange Act of 1934 with Subsecs. (a) to (f) re acquisitions and preacquisition notifications.

Cited. 184 C. 352.



Section 38a-132 - (Formerly Sec. 38-39d). Approval of acquisitions. Hearing. Expenses.

(a) The commissioner shall approve any merger or other acquisition of control referred to in subsection (a) of section 38a-130 unless, after a public hearing, the commissioner finds that:

(1) After the change of control, the domestic insurance company referred to in subsection (a) of section 38a-130 would not be able to satisfy the requirements for the issuance of a license to write the line or lines of business for which it is presently licensed;

(2) (A) The effect of the merger or other acquisition of control would be to substantially lessen competition of insurance in this state or tend to create a monopoly herein. The commissioner shall consider the information required under subdivision (1) of subsection (c) of section 38a-131 and the considerations specified in subdivision (1) of subsection (d) of section 38a-131 in evaluating the effect of the merger or other acquisition of control on competition in this state.

(B) The commissioner shall not disapprove the merger or other acquisition of control on the basis of subparagraph (A) of this subdivision if the commissioner finds that a situation as described in subdivision (2) of subsection (e) of section 38a-131 exists.

(C) The commissioner may condition the approval of the merger or other acquisition of control on the correction or removal, within a specified period of time, of the basis of the commissioner’s disapproval under subparagraph (A) of this subdivision;

(3) The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurance company or prejudice the interests of its policyholders;

(4) The plans or proposals of the acquiring party to liquidate the insurance company, sell such insurance company’s assets or consolidate or merge such insurance company with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurance company and not in the public interest;

(5) The competence, experience and integrity of those persons who would control the operation of the insurance company are such that it would not be in the interest of policyholders of the insurance company and of the public to permit the merger or other acquisition of control; or

(6) The acquisition is likely to be hazardous or prejudicial to those buying insurance.

(b) (1) Any public hearing held by the commissioner pursuant to subdivision (1) of subsection (a) of this section shall be held not later than thirty days after the statement required by section 38a-130 is filed with the commissioner. The commissioner shall provide at least twenty days’ notice of such hearing to the person filing the statement. The person filing the statement shall (A) provide at least seven days’ notice of such public hearing to the insurance company and to such other persons as may be designated by the commissioner, (B) publish, in a manner prescribed by the commissioner, notice of such hearing in a newspaper of general circulation in the city of Hartford and in such other municipality as the commissioner may direct, and (C) provide notice in such other manner as the commissioner deems appropriate under the circumstances. If any amendment to the statement is filed, the commissioner may postpone the public hearing for a reasonable period not to exceed thirty days after the filing of such amendment.

(2) The person filing the statement, the insurance company, any person to whom notice of hearing was sent and any other person whose interest may be affected shall have the right at the hearing to present evidence, have counsel, examine and cross-examine witnesses and offer oral and written argument; and in connection therewith shall be entitled to conduct discovery proceedings in the same manner as is prescribed by the rules for the Superior Court. All discovery proceedings shall be concluded not later than three days prior to the commencement of the public hearing.

(3) If a proposed merger or other acquisition of control under section 38a-130 requires the approval of any other insurance regulatory official of another state, a public hearing may be held on a consolidated basis at the discretion of the commissioner. Such hearing shall be held within the United States before the insurance regulatory officials of the states in which the insurance companies are domiciled, who shall hear and receive evidence. An insurance regulatory official may attend such hearing in person or by telecommunication.

(4) The commissioner shall make a determination not later than thirty days after the conclusion of the hearing whether to approve such merger or other acquisition of control. If there will be a change of control of a domestic insurance company, the commissioner shall additionally make a determination not later than thirty days after the conclusion of the hearing whether the acquiring party shall be required to maintain or restore such insurance company’s capital to the level required under this title.

(c) All expenses incurred by the commissioner in connection with the proceedings under this section, including expenses for the services of any attorneys, actuaries, accountants and other experts not otherwise a part of the commissioner’s staff as may be reasonably necessary to assist the commissioner in reviewing the proposed merger or other acquisition of control shall be paid by the person filing the statement required by section 38a-130.

(1969, P.A. 444, S. 4; P.A. 75-289; P.A. 78-331, S. 17, 58; P.A. 85-16, S. 3, 6; P.A. 92-112, S. 15, 35; P.A. 12-103, S. 4; P.A. 13-134, S. 6.)

History: P.A. 75-289 added Subsec. (c) re payment of commissioner’s expenses; P.A. 78-331 substituted reference to Sec. 38-39b for reference to Sec. 38-39c in Subsec. (a); P.A. 85-16 inserted new Subsec. (c) to permit the commissioner to conduct public hearings to review the acquisition of control of any corporation which controls a domestic insurance company, and to establish standards for the commissioner’s determination as to whether the acquisition is prejudicial to the interests of policyholders, relettering former Subsec. (c) as (d); Sec. 38-39d transferred to Sec. 38a-132 in 1991; P.A. 92-112 amended Subsec. (a) to change the time limitation from 180 days to 30 days for the commissioner to hold a public hearing after the statement required under Sec. 38a-130 has been submitted, divided the section into Subdivs., amended the public hearing procedure held to review the acquisition of control of any corporation which controls a domestic insurance company, created new Subdiv. (2) with language taken from old Subsec. (a) re right to present evidence, have counsel, examine and cross-examine witnesses in the public hearing, added a provision requiring that all discovery be completed 3 days prior to the public hearing, added new Subdiv. (3) allowing the commissioner to engage the services of various professionals at the acquiring person’s expense, deleted former Subsecs. (b) and (c), added new Subsec. (b) re commissioner’s grant of approval of a merger or acquisition based on the public hearing findings and relettered the previous Subsec. (d) accordingly; P.A. 12-103 deleted former Subsec. (a) re public hearing for approval of an acquisition, redesignated existing Subsec. (b)(1) as Subsec. (a) and amended same by redesignating existing Subparas. (A) and (C) to (F) as Subdivs. (1) and (3) to (6), redesignating existing Subpara. (B) as Subdiv. (2)(A) and adding provision therein re considerations by commissioner in evaluating effect of a merger or acquisition, and adding Subdiv. (2)(B) and (C) re disapproval and condition on approval of an acquisition, deleted former Subsec. (b)(2) re “other acquisition of control”, added new Subsec. (b) re requirements for public hearing held on an acquisition, amended Subsec. (c) to add provision re expenses for services of attorneys, actuaries, accountants and other experts, and made technical changes; P.A. 13-134 made technical changes in Subsec. (a)(2).



Section 38a-133 - (Formerly Sec. 38-39e). Exemptions.

The provisions of sections 38a-130 and 38a-132 and subsection (i) of section 38a-136 shall not apply to any offer, request, invitation, agreement or acquisition that the commissioner by order shall exempt therefrom as (1) not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurance company, or (2) otherwise not comprehended within the purposes of sections 38a-129 to 38a-140, inclusive.

(1969, P.A. 444, S. 5; P.A. 92-112, S. 16, 35; P.A. 93-57, S. 1; P.A. 96-227, S. 4; P.A. 12-103, S. 5.)

History: Sec. 38-39e transferred to Sec. 38a-133 in 1991; P.A. 92-112 made technical corrections for statutory consistency; P.A. 93-57 made technical corrections for statutory consistency and deleted specific exemption references; P.A. 96-227 corrected the citation to Sec. 38a-136; P.A. 12-103 deleted reference to Sec. 38a-131 and made technical changes.

Cited. 184 C. 352.



Section 38a-134 - (Formerly Sec. 38-39f). Nonvotable securities. Injunctive relief.

(a) No security which is the subject of any agreement or arrangement regarding acquisition or which is acquired or to be acquired in contravention of the provisions of sections 38a-129 to 38a-140, inclusive, or of any regulation or order promulgated by the commissioner hereunder may be voted at any securityholders’ meeting or may be counted for quorum purposes, and any action of securityholders requiring the affirmative vote of a specified percentage of shares may be taken as though such securities were not issued and outstanding; but, in the event the status of any such securities is not challenged by the issuer or any stockholder at a meeting, such securities may be voted and counted for quorum purposes at the meeting and the voting of such securities shall not invalidate the action taken at any such meeting.

(b) The insurance company or the commissioner may apply to the superior court for the judicial district of Hartford or to the superior court for the judicial district in which the insurance company has its principal place of business, or to any judge thereof, for equitable relief to enjoin any offer, request, invitation, agreement or acquisition made in contravention of the provisions of sections 38a-129 to 38a-140, inclusive, or any regulation or order promulgated by the commissioner hereunder or the voting of any security so acquired. In any case where a person has acquired or is proposing to acquire any securities in violation of said sections or any regulation or order promulgated by the commissioner hereunder, the superior court for the judicial district of Hartford or the superior court for the judicial district in which the insurance company has its principal place of business may, on such notice as the court deems appropriate, upon the application of the insurance company or the commissioner, seize or sequester any securities of the insurance company owned directly or indirectly by such person with such orders with respect thereto as the court deems appropriate to effectuate the provisions of said sections. Notwithstanding any other provision of law, for the purposes of said sections the situs of the ownership of all securities of all domestic insurance companies shall be construed to be this state.

(1969, P.A. 444, S. 6; P.A. 78-280, S. 2, 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-112, S. 17, 35; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain” and “county” with “judicial district” in Subsec. (b); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-39f transferred to Sec. 38a-134 in 1991; P.A. 92-112 amended Subsec. (a) to make technical corrections for statutory consistency and replaced references to “stockholders” with “securityholders”; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 184 C. 352.



Section 38a-135 - (Formerly Sec. 38-39g). Insurance holding company system member registration. Content of registration statement. Annual enterprise risk report. Termination of registration statement. Disclaimer of affiliation. Exemptions. Supervisory college.

(a) Every insurance company that is authorized to do business in this state and is a member of an insurance holding company system shall register with the commissioner on a form prescribed by the commissioner. Any insurance company that is subject to registration under this section shall register not later than fifteen days after it becomes subject to registration, and annually thereafter by June first of each year for the previous calendar year, unless the commissioner, for good cause shown, extends the time for registration, in which case it shall register within such extended time.

(b) (1) Every insurance company subject to registration shall file a registration statement that shall contain the following current information:

(A) The capital structure, general financial condition, ownership and management of the insurance company and any person controlling the insurance company;

(B) The identity and relationship of every member of the insurance holding company system;

(C) The following agreements in force, and transactions outstanding or that have occurred during the last calendar year between such insurance company and its affiliates: (i) Loans, other investments, or purchases, sales or exchanges of securities of the affiliates by the insurance company or of the insurance company by its affiliates; (ii) purchases, sales or exchanges of assets; (iii) transactions not in the ordinary course of business; (iv) guarantees or undertakings for the benefit of an affiliate that result in an actual contingent exposure of the insurance company’s assets to liability, other than insurance contracts entered into in the ordinary course of the insurance company’s business; (v) management agreements, service contracts and cost-sharing arrangements; (vi) reinsurance agreements; (vii) dividends and other distributions to securityholders; and (viii) consolidated tax allocation agreements;

(D) Any pledge of the insurance company’s stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system;

(E) If requested by the commissioner, financial statements of or within an insurance holding company system, including all affiliates. Such statements may include, but are not limited to, annual audited financial statements filed with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended from time to time, or the Securities Exchange Act of 1934, as amended from time to time. An insurance company required to file financial statements under this subparagraph may provide the commissioner with its parent corporation’s financial statements that are most recently filed with said commission;

(F) Statements that the insurance company’s board of directors oversees corporate governance and internal controls of such company, and that such company’s officers or senior management have approved, implemented and continue to maintain such governance and controls;

(G) Other matters concerning transactions between registered insurance companies and any affiliates as may be included from time to time in any registration forms adopted or approved by the commissioner; and

(H) Any other information required by regulations adopted in accordance with the provisions of chapter 54.

(2) All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

(c) No information need be disclosed on the registration statement filed pursuant to subsection (b) of this section if such information is not material for the purposes of this section. Unless the commissioner by regulation or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, investments, or guarantees involving one-half of one per cent or less of the insurance company’s admitted assets as of the thirty-first day of December next preceding shall not be deemed material for purposes of this section.

(d) Subject to subsection (b) of section 38a-136, each registered insurance company shall report to the commissioner all dividends and other distributions to securityholders not later than fifteen business days after the declaration thereof or such other period as the commissioner shall prescribe by regulation.

(e) Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurance company, where such information is reasonably necessary to enable the insurance company to comply with the provisions of sections 38a-129 to 38a-140, inclusive.

(f) (1) The ultimate controlling person of each insurance company subject to registration under this section shall file an annual enterprise risk report in a form and manner prescribed by the commissioner. Beginning in 2014 and annually thereafter, the report shall be filed by June first for the previous calendar year. The annual enterprise risk report shall identify, to the best of such person’s knowledge and belief, the material risks within the insurance holding company system that could pose enterprise risk to the insurance company. The report shall be filed with the lead state commissioner as determined by the procedures in NAIC’s applicable financial analysis handbook. Such report shall (A) be confidential by law and privileged, (B) not be subject to disclosure under section 1-210, (C) not be subject to subpoena, and (D) not be subject to discovery or admissible in any civil action. The commissioner shall not make such report public without the prior written consent of the ultimate controlling person that filed such report unless the commissioner, after giving the ultimate controlling person and the insurance company to which such report pertains and its affiliates within the insurance holding company system who would be affected thereby notice and opportunity to be heard, determines that the interests of policyholders, securityholders or the public will be served by the publication thereof, in which event the commissioner may publish all or any part thereof in such manner as the commissioner may deem appropriate. The commissioner may use such report in the furtherance of any regulatory or legal action brought as part of the commissioner’s official duties.

(2) The commissioner may share the enterprise risk report only with the insurance regulatory official of another state with laws or regulations substantially similar to subsection (a) of section 38a-137 and who has agreed, in writing, to maintain the confidentiality and privileged status of such report.

(g) The commissioner shall terminate the registration of any insurance company that demonstrates that it no longer is a member of an insurance holding company system.

(h) The commissioner may require or allow two or more affiliated insurance companies subject to registration hereunder to file a consolidated registration statement.

(i) The commissioner may allow an insurance company that is authorized to do business in this state and is part of an insurance holding company system to register on behalf of any affiliated insurer that is required to register under subsection (a) of this section and to file all information and materials required to be filed under this section.

(j) Any person may file with the commissioner a disclaimer of affiliation with any insurance company and any insurance company may file a disclaimer of affiliation with any other person. The disclaimer shall fully disclose all material relationships and bases for affiliation between such person and such insurance company as well as the basis for disclaiming such affiliation. After a disclaimer has been filed, the insurance company shall be relieved of any duty to register or report under this section that may arise out of the insurance company’s relationship with such person unless the commissioner disallows such disclaimer. The commissioner shall disallow such disclaimer only after furnishing all parties in interest with notice and an opportunity to be heard, and after making specific findings of fact to support such disallowance.

(k) The failure to file a registration statement or any amendment, addition thereto or summary or an enterprise risk report required by this section within the time specified for such filing shall be a violation of sections 38a-129 to 38a-140, inclusive.

(l) The commissioner may by regulation or order exempt any insurance company or class of insurance companies from registration under this section if, in the commissioner’s judgment, registration by such company or class of companies is not necessary to effectuate the purposes of said sections.

(m) A foreign or alien insurer shall not be required to register pursuant to this section if it is (1) subject to disclosure requirements and standards adopted by statute or regulation in the jurisdiction of its domicile that are substantially similar to those contained in this section and subsections (a), (b), (f) and (g) of section 38a-136, or (2) admitted in the domiciliary jurisdiction of the principal insurer in its holding company system and in said jurisdiction is subject to disclosure requirements and standards adopted by statute or regulation that are substantially similar to those contained in this section and subsections (a), (b), (f) and (g) of section 38a-136. The commissioner may require any authorized insurer that is a member of a holding company system not subject to registration under this section to furnish a copy of the registration statement or other information filed by such insurance company with the insurance regulatory authority of its domicile or the domicile of the principal insurer in its holding company system, as the case may be.

(n) (1) To assess the business strategy, financial, legal or regulatory position risk exposure, risk management or governance processes of a domestic insurance company registered under this section that is part of an insurance holding company system that has international operations, and as part of the examination pursuant to section 38a-14a of such insurance company, the commissioner may initiate, be a member of or participate in a supervisory college, which shall be a temporary or permanent forum for communication between and cooperation among state, federal and international regulatory officials.

(2) If the commissioner initiates a supervisory college, the commissioner shall (A) establish the membership of, and participation by state, federal or international regulatory officials in, such supervisory college, (B) establish the functions of the supervisory college and the role of members and participants, and select a chairperson for such supervisory college, (C) coordinate the activities of the supervisory college, including meeting planning and processes for information sharing that comply with the applicable confidentiality provisions set forth in section 38a-137, and (D) establish a crisis management plan for such supervisory college.

(3) The commissioner may enter into written agreements with state, federal or international regulatory officials for the governing of the activities of a supervisory college. Any such agreements shall maintain the confidentiality requirements under section 38a-137.

(4) Each insurance company subject to registration under this section shall be assessed for and shall pay to the commissioner its share of the reasonable costs, including reasonable travel expenses, of the commissioner’s participation in a supervisory college. Such payment shall be in addition to any other taxes, fees and moneys otherwise payable to the state. The commissioner shall establish the assessment method for such costs and provide reasonable notice to each insurance company subject to any such assessment.

(5) Nothing in this subsection shall be construed to limit the authority of the commissioner to regulate an insurance company or its affiliate under the commissioner’s jurisdiction or to delegate any regulatory authority of the commissioner to a supervisory college.

(1969, P.A. 444, S. 7; 1971, P.A. 368, S. 1; P.A. 92-112, S. 18, 35; P.A. 93-239, S. 23; June 12 Sp. Sess. P.A. 12-2, S. 126, 127; P.A. 13-147, S. 1.)

History: 1971 act deleted Subsec. (d)(1) which authorized exemption for company or class of companies “subject to adequate regulation where domiciled or elsewhere” and inserted new Subsec. (e) in its stead; Sec. 38-39g transferred to Sec. 38a-135 in 1991; P.A. 92-112 amended Subsec. (a) to change registration deadline from 90 days to 15 days and to require annual registration, added new Subsec. (b) re filing of registration statement by insurers, added new Subsec. (c) re contents of the registration statements, added new Subsec. (d) re disclosure of information deemed immaterial, added new Subsec. (e) re reporting to the commissioner all dividends and other distributions to securityholders, added new Subsec. (f) requiring those subject to register within the insurance holding company system to provide complete and accurate information to insurance companies where necessary, added new Subsec. (g) re termination of registration if no longer a member of the insurance holding company system, added new Subsec. (h) re consolidated registration statement, added new Subsec. (i) allowing registration on behalf of an affiliate and relettered the remaining Subsecs. accordingly; P.A. 93-239 in Subsec. (m) added reference to relevant Subsecs. of Sec. 38a-136 for statutory consistency; June 12 Sp. Sess. P.A. 12-2 added Subsec. (n) re supervisory colleges, effective July 1, 2012, and amended Subsec. (b) to redesignate existing provisions as new Subdiv. (1), redesignate existing Subdivs. (1) to (5) as Subparas. (A) to (D) and (G), add Subpara. (E) re financial statements to be provided to commissioner on request, add Subpara. (F) re statement of corporate governance and internal controls, and add Subpara. (H) re provision of other information required by regulations, redesignated existing Subsecs. (c) to (f) as Subsecs. (b)(2) and (c) to (e), added new Subsec. (f) re annual enterprise risk report, amended Subsec. (k) to add provision re failure to file summary or enterprise risk report as violations, and made technical changes, effective October 1, 2012; P.A. 13-147 amended Subsec. (f)(1) by changing reporting date of annual enterprise risk report from June 1, 2013, and annually thereafter to June first beginning in 2014 and annually thereafter for the previous calendar year, and by making a technical change, effective June 21, 2013.



Section 38a-136 - (Formerly Sec. 38-39h). Requirements re transactions within an insurance holding company system. Prohibited transactions. Extraordinary dividends or distributions.

(a) Transactions within an insurance holding company system to which an insurance company subject to registration under section 38a-135 is a party shall be subject to the following requirements: (1) The terms shall be fair and reasonable; (2) charges or fees for services performed shall be reasonable; (3) expenses incurred and payment received shall be allocated to the insurance company in conformity with customary insurance accounting practices consistently applied; (4) the books, accounts and records of each party shall be so maintained as to clearly and accurately disclose the precise nature and details of the transactions, including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties; (5) the insurance company’s surplus shall be reasonable in relation to such company’s outstanding liabilities and adequate to its financial needs; and (6) agreements for cost-sharing services and management shall include such provisions as may be required by regulations adopted by the commissioner.

(b) (1) The following transactions involving a domestic insurance company and any person in its holding company system, including amendments to or modifications of affiliate agreements previously filed pursuant to this section and that are subject to any materiality standards specified in subparagraphs (A) to (G), inclusive, of this subdivision, may not be entered into unless the insurance company has notified the commissioner in writing of its intention to enter into such transaction at least thirty days prior thereto, or such shorter period as the commissioner may permit, and the commissioner has approved or not disapproved it within such period. The written notice for such amendments or modifications shall specify the reasons for the change and the financial impact on the domestic insurance company. Not later than thirty days after the termination of a previously filed agreement, the domestic insurance company shall notify the commissioner of such termination for the commissioner’s determination of what written notice or filing shall be required, if any:

(A) Sales, purchases, exchanges, loans or extensions of credit, or investments, provided such transactions are equal to or exceed: (i) With respect to nonlife insurance companies, the lesser of three per cent of the insurance company’s admitted assets or twenty-five per cent of surplus; or (ii) with respect to life insurance companies, three per cent of the insurance company’s admitted assets; each as of the thirty-first day of December next preceding;

(B) Loans or extensions of credit to any person who is not an affiliate, where the insurance company makes such loans or extensions of credit with the agreement or understanding that the proceeds of such transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurance company making such loans or extensions of credit, provided such transactions are equal to or exceed: (i) With respect to nonlife insurance companies, the lesser of three per cent of the insurance company’s admitted assets or twenty-five per cent of surplus; or (ii) with respect to life insurance companies, three per cent of the insurance company’s admitted assets; each as of the thirty-first day of December next preceding;

(C) Reinsurance agreements or modifications thereto, including (i) all reinsurance pooling agreements, and (ii) agreements in which the reinsurance premium or a change in the insurance company’s liabilities equals or exceeds five per cent of the insurance company’s surplus, as of the thirty-first day of December next preceding, including those agreements that may require as consideration the transfer of assets from an insurance company to a nonaffiliate, if an agreement or understanding exists between the insurance company and nonaffiliate that any portion of such assets will be transferred to one or more affiliates of the insurance company;

(D) All management agreements, service contracts and cost-sharing arrangements;

(E) Guarantees by a domestic insurance company, except that a guarantee that is (i) quantifiable as to amount, and (ii) does not exceed the lesser of one-half of one per cent of the insurance company’s admitted assets or ten per cent of surplus with regard to policyholders, as of the thirty-first day of December next preceding, shall not be subject to the notice requirement of this subsection;

(F) Direct or indirect acquisitions or investments in a person that controls the domestic insurance company or in an affiliate of the insurance company in an amount that, together with the insurance company’s present holdings in such investments, exceeds two and one-half per cent of the insurance company’s surplus with regard to policyholders. This subsection shall not apply to direct or indirect acquisitions of or investments in (i) subsidiaries acquired pursuant to section 38a-102d or authorized pursuant to any section of this title other than sections 38a-129 to 38a-140, inclusive, or (ii) nonsubsidiary affiliates that are subject to the provisions of sections 38a-129 to 38a-140, inclusive; and

(G) Any material transactions, specified by regulation, that the commissioner determines may adversely affect the interests of the insurance company’s policyholders.

(2) Nothing contained in this section shall be deemed to authorize or permit any transactions that, in the case of an insurance company not a member of the same insurance holding company system, would be otherwise contrary to law.

(c) A domestic insurance company may not enter into transactions that are part of a plan or series of like transactions with persons within the insurance holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would otherwise occur. If the commissioner determines that such separate transactions were entered into over any twelve-month period for such purpose, the commissioner may exercise authority under section 38a-140.

(d) The commissioner, in reviewing transactions pursuant to subsection (b) of this section, shall consider whether the transactions comply with the standards set forth in subsection (a) of this section and whether they may adversely affect the interests of policyholders.

(e) Except as may be exempted pursuant to regulations adopted, in accordance with the provisions of chapter 54, by the commissioner or otherwise waived by the commissioner, the commissioner shall be notified not later than thirty days after any material investment of the domestic insurance company in any one corporation if the total investment in such corporation by such insurance company’s insurance holding company system exceeds ten per cent of such corporation’s voting securities.

(f) (1) No insurance company subject to registration under section 38a-135 shall pay any extraordinary dividend or make any other extraordinary distribution to its stockholders until the commissioner has approved such payment or until thirty days after the commissioner has received notice from such company of the declaration thereof within which period the commissioner has not disapproved such payment, whichever is sooner. For the purposes of this subsection, an extraordinary dividend or distribution is any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding twelve months, exceeds the greater of (A) ten per cent of such insurance company’s surplus as of the thirty-first day of December last preceding, or (B) the net gain from operations of such insurance company, if such company is a life insurance company, or the net income, if such company is not a life insurance company, for the twelve-month period ending the thirty-first day of December last preceding, but shall not include pro rata distributions of any class of the insurance company’s own securities.

(2) Notwithstanding any other provision of law, an insurance company may declare an extraordinary dividend or distribution that is conditional upon the commissioner’s approval thereof, but such a declaration shall confer no rights upon stockholders until (A) the commissioner has approved the payment of such dividend or distribution, or (B) until thirty days after such declaration thereof within which period the commissioner has not disapproved such declaration, whichever is sooner.

(g) For purposes of sections 38a-129 to 38a-140, inclusive, in determining whether an insurance company’s surplus is reasonable in relation to the insurance company’s outstanding liabilities and adequate to its financial needs, the following factors, in addition to others, shall be considered: (1) The size of the insurance company as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria; (2) the extent to which the insurance company’s business is diversified among the several lines of insurance; (3) the number and size of risks insured in each line of business; (4) the nature of the geographical dispersion of the insurance company’s insured risks; (5) the nature and extent of the insurance company’s reinsurance program; (6) the quality, diversification and liquidity of the insurance company’s investment portfolio; (7) the recent past and projected future trend in the size of the insurance company’s surplus; (8) the surplus maintained by other comparable insurance companies; (9) the adequacy of the insurance company’s reserves; (10) the quality of the company’s earnings and the extent to which the reported earnings include extraordinary items; and (11) the quality and liquidity of investments in affiliates. The commissioner may discount any such investment or treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus whenever, in the commissioner’s judgment, such investment warrants.

(h) (1) Any domestic insurance company that is affiliated with an insurance holding company system shall report for informational purposes to the Insurance Commissioner all dividends and other distributions to securityholders, not later than five business days after the declaration and at least ten days, commencing from the date of receipt by the Insurance Department, prior to payment thereof.

(2) No dividend or other distribution may be paid when the surplus of the insurance company is less than the surplus required by section 38a-72 for the kind or kinds of business authorized to be transacted by such company, nor when the payment of a dividend or other distribution would reduce its surplus to less than such amount.

(3) Except as otherwise provided by law, no dividend or other distribution exceeding an amount equal to an insurance company’s earned surplus may be paid without the Insurance Commissioner’s prior approval. For purposes of this subsection, “earned surplus” means “unassigned funds-surplus”, as defined in the annual report of the insurance company that was most recently submitted pursuant to section 38a-53, reduced by twenty-five per cent of unrealized appreciation in value or revaluation of assets or unrealized profits on investments, as defined in such report.

(i) (1) The commissioner may require a domestic insurance company of which control has been acquired pursuant to section 38a-130 to submit to a financial examination and a market conduct examination within thirty days after such acquisition in accordance with procedures set forth by NAIC’s examiner’s handbook and such regulations as the commissioner may adopt.

(2) No domestic insurance company of which control has been acquired pursuant to section 38a-130 shall, without the prior approval of the commissioner: (A) Pay or propose to pay any dividend during the period of two years from the date of acquisition of control of such insurance company; (B) acquire or enter into an agreement or understanding to acquire control, during the period of three years after the date of acquisition of control of such insurance company, of any other person or persons whose assets exceed twenty-five million dollars; (C) provide or propose to provide directly or indirectly, during the period of three years after the date of acquisition of control of such insurance company, any loans, advances, guarantees, pledges or other financial assistance; or (D) engage in any material transaction with any person during the period of three years after the date of acquisition of such insurance company. For purposes of this subsection, a “material transaction” shall include, but not be limited to, any transfer or encumbrance of assets not in the ordinary course of business that, together with all other transfers or encumbrances made within the preceding twelve months, exceeds in value the greater of (i) ten per cent of such insurance company’s surplus as of the December thirty-first last preceding, or (ii) the net gain from operations of such insurance company, if such company is a life insurance company, or the net investment income of such company, if such company is not a life insurance company, for the twelve-month period ending the December thirty-first last preceding.

(3) The commissioner shall, upon a written request from the controlled domestic insurance company and, upon public hearing after notice to all interested parties, determine whether any limitations contained in subdivision (2) of this subsection shall be continued, or whether and on what conditions they may be waived. Such determination shall be predicated on the results of the examinations under subdivision (1) of this subsection and such further examinations, if any, the commissioner may require concerning the adequacy of the insurance company’s reserves, the effect any proposed transaction will have on the insurance company’s surplus, its cash flow needs and its ability to satisfy any reasonably anticipated obligations in the foreseeable future, and any other effect the proposed transaction would have on the financial stability or solvency of the insurance company and the quality and liquidity of its assets. All fees and expenses relating to such examinations shall be paid by the insurance company.

(4) Nothing in this subsection shall be interpreted to prohibit any transactions between a domestic insurance company and any of its subsidiaries in the ordinary course of business.

(1969, P.A. 444, S. 8; 1971, P.A. 368, S. 2; P.A. 85-16, S. 4, 6; P.A. 92-112, S. 19, 35; P.A. 93-57, S. 6, 7, 12; 93-239, S. 29; P.A. 00-30, S. 10, 14; P.A. 12-103, S. 7.)

History: 1971 act reduced basis of calculation of extraordinary dividend or distribution from 15% to 10% of surplus in Subsec. (c)(1); P.A. 85-16 added Subsec. (d) re transactions between domestic insurance company and controlling entity; Sec. 38-39h transferred to Sec. 38a-136 in 1991; P.A. 92-112 amended Subsec. (a) to change requirements governing transactions of insurance companies subject to registration within a holding company system, replaced former Subsec. (b) with new provisions re transactions of domestic insurance companies, prior notification to the commissioner of certain transactions and the commissioner’s approval, added new Subsec. (c) prohibiting domestic insurance companies from entering into transactions which seek to avoid statutory review, added new Subsec. (d) re commissioner’s authority to review transactions of domestic insurance companies, added new Subsec. (e) requiring notification to the commissioner of any material investment of domestic insurance companies in one corporation, relettered Subsec. (c) as (f), changing reference to “stockholders” to “securityholders”, specifying determination of when a dividend or distribution is extraordinary and making technical corrections for statutory consistency, effective December 1, 1993, added new Subsec. (g) re factors of reasonableness concerning surplus, deleted parts of former Subsec. (d) and incorporated the remainder in new Subsec. (h) re financial examination and market conduct examination of any domestic insurance company which has been acquired subject to Sec. 38a-130, and made technical corrections for statutory consistency; P.A. 93-57 deleted changes to Subsec. (f) made by P.A. 92-112, effective December 1, 1993, and amended Subsec. (g) to include the quality of the insurance company’s earnings and the extent to which such earnings are included as extraordinary items as a factor used to determine the reasonableness of surplus re outstanding liability and adequacy of financial needs, inserted new Subsec. (h) re required reporting of all dividends and other distributions, restrictions on dividends or other distributions paid in relation to the surplus requirements and commissioner’s approval of certain transactions, relettered previously existing Subsec. (h) as (i) and made technical corrections for accuracy, effective October 1, 1993; P.A. 93-239 changed effective date of Subsec. (f), as amended by P.A. 92-112 and P.A. 93-57, from December 1, 1993, to October 1, 1993; P.A. 00-30 deleted references to “with respect to policyholders” and “as regards policyholders”, and made technical changes for purposes of gender neutrality, effective January 1, 2001; P.A. 12-103 amended Subsec. (a) to add Subdiv. (6) re agreements for cost-sharing services and management, amended Subsec. (b) to designate provisions re notice of certain transactions as new Subdiv. (1) and amend same by adding provisions re amendments to or modifications of affiliate agreements previously filed, re notice to specify reasons for change and financial impact and re commissioner to be notified of termination, redesignate existing Subdivs. (1) to (5) as Subparas. (A) to (D) and (G), delete “guarantee” in Subpara. (A), add provision re reinsurance pooling agreements in Subpara. (C), delete “material” re agreements in Subpara. (D), add Subpara. (E) re guarantees and add Subpara. (F) re direct or indirect acquisitions or investments, and to designate provision re disclaimer as new Subdiv. (2), amended Subsec. (f) to designate provisions re payment of extraordinary dividend or distribution as new Subdiv. (1) and designate provisions re declaration of extraordinary dividend or distribution as new Subdiv. (2), and made technical and conforming changes.

Cited. 184 C. 352.



Section 38a-137 - (Formerly Sec. 38-39i). Confidentiality of information.

(a) All information, documents, materials and copies thereof obtained by or disclosed to the commissioner or any other person in the course of an examination or investigation made pursuant to section 38a-14a and all information reported, furnished or filed pursuant to sections 38a-135 and 38a-136 shall (1) be confidential by law and privileged, (2) not be subject to disclosure under section 1-210, (3) not be subject to subpoena, and (4) not be subject to discovery or admissible in evidence in any civil action. The commissioner shall not make such information, documents, materials or copies public without the prior written consent of the insurance company to which it pertains unless the commissioner, after giving the insurance company and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interests of policyholders, securityholders or the public will be served by the publication thereof, in which event the commissioner may publish all or any part thereof in such manner as the commissioner may deem appropriate. The commissioner may use such information, documents, materials or copies in the furtherance of any regulatory or legal action brought as part of the commissioner’s official duties.

(b) Neither the commissioner nor any person who receives information, documents, materials or copies as set forth in subsection (a) of this section or with whom such information, documents, materials or copies are shared, while acting under the authority of the commissioner, shall testify or be required to testify in any civil action concerning such information, documents, materials or copies.

(c) Except as specified in subdivision (2) of subsection (f) of section 38a-135, to assist the commissioner in the performance of the commissioner’s duties, the commissioner:

(1) May share information, documents, materials or copies thereof, including information, documents, materials or copies deemed confidential and privileged pursuant to subsection (a) of this section, with (A) other state, federal and international regulatory officials, (B) NAIC or its affiliate or subsidiaries, (C) the International Association of Insurance Supervisors, (D) the Bank for International Settlements, (E) the Federal Insurance Office, (F) state, federal and international law enforcement authorities, and (G) members or participants of a supervisory college, as described in subsection (n) of section 38a-135, of which the commissioner is a member or a participant, provided the recipient of any such information, documents, materials or copies agrees, in writing, to maintain the confidentiality and privileged status of such information, documents, materials and copies, and has verified, in writing, the recipient’s legal authority to maintain confidentiality;

(2) May receive information, documents, materials or copies thereof, including confidential and privileged information, documents, materials or copies, from NAIC or its affiliates or subsidiaries, the International Association of Insurance Supervisors, the Bank for International Settlements, the Federal Insurance Office, or state, federal and international law enforcement authorities. The commissioner shall maintain as confidential and privileged any information, documents, materials or copies received with notice or the understanding that such information, documents, materials or copies are confidential and privileged under the laws of the jurisdiction that is the source of such information, documents, materials or copies; and

(3) Shall enter into written agreements consistent with this subsection with NAIC and may enter into written agreements consistent with this subsection with the International Association of Insurance Supervisors or the Bank for International Settlements, governing the sharing and use of information, documents, materials or copies thereof shared or received pursuant to sections 38a-129 to 38a-140, inclusive. Any such agreement shall (A) specify the procedures and protocols regarding the confidentiality and security of information shared (i) with NAIC or its affiliates or subsidiaries, the International Association of Insurance Supervisors or the Bank for International Settlements pursuant to sections 38a-129 to 38a-140, inclusive, and (ii) by NAIC or its affiliates or subsidiaries, the International Association of Insurance Supervisors or the Bank for International Settlements with other state, federal or international regulatory officials, (B) specify that the commissioner shall retain ownership of such information and that the use of such information by NAIC or its affiliates or subsidiaries, the International Association of Insurance Supervisors or the Bank for International Settlements is subject to the commissioner’s discretion, (C) require prompt notice to be given to an insurance company whose confidential information is in the possession of NAIC or its affiliates or subsidiaries, the International Association of Insurance Supervisors or the Bank for International Settlements, if NAIC or its affiliates or subsidiaries, the International Association of Insurance Supervisors or the Bank for International Settlements is subject to a request or subpoena for disclosure or production of such information, and (D) require NAIC or its affiliates or subsidiaries, the International Association of Insurance Supervisors or the Bank for International Settlements, if any said entity or such affiliate or subsidiary is subject to disclosure of an insurance company’s confidential information that has been shared with said entity or such affiliate or subsidiary, to allow such insurance company to intervene in any judicial or administrative action regarding such disclosure or information.

(d) No waiver of any applicable privilege or claim of confidentiality in any information, documents, materials or copies thereof shall occur as a result of disclosure to the commissioner or of sharing in accordance with this section. Nothing in this section shall be construed to delegate any regulatory authority of the commissioner to any person or entity with which any information, documents, materials or copies thereof have been shared.

(e) Any information, documents, materials or copies thereof in the possession of NAIC or its affiliates or subsidiaries, the International Association of Insurance Supervisors or the Bank for International Settlements pursuant to this section shall be confidential by law and privileged and shall not be subject to discovery or admissible in evidence in any civil action in this state.

(1969, P.A. 444, S. 9; P.A. 92-112, S. 20, 35; P.A. 12-103, S. 8.)

History: Sec. 38-39i transferred to Sec. 38a-137 in 1991; P.A. 92-112 authorized the National Association of Insurance Commissioners and insurance departments of other states to have access to confidential material in the insurance department’s possession, made the provisions of this section not subject to subpoena and made technical corrections for statutory consistency; P.A. 12-103 designated existing provisions as Subsec. (a) and amended same to include materials, add exemption from disclosure under Sec. 1-210 and from discovery or admission in evidence in civil action, authorize commissioner to use information, documents, materials or copies in action brought as part of commissioner’s official duties, and make technical and conforming changes, and added Subsecs. (b) to (e) re confidentiality of information, documents, materials or copies.

Cited. 184 C. 352.



Section 38a-138 - (Formerly Sec. 38-39j). Regulations.

The commissioner may, after a public hearing called for the purpose, notice of which hearing shall be published in the Connecticut Law Journal at least thirty days prior to the date of such hearing, promulgate such regulations, in accordance with chapter 54, as shall be necessary to carry out the provisions of sections 38a-129 to 38a-140, inclusive.

(1969, P.A. 444, S. 10; P.A. 12-103, S. 9.)

History: Sec. 38-39j transferred to Sec. 38a-138 in 1991; P.A. 12-103 added reference to Ch. 54.

Cited. 184 C. 352.



Section 38a-139 - (Formerly Sec. 38-39k). Appeals.

(a) Any person aggrieved by any regulation, order or other action of the commissioner pursuant to sections 38a-129 to 38a-l40, inclusive, or any failure of the commissioner to act as required by said sections may appeal therefrom to the superior court for the judicial district of Hartford. The court shall conduct its review without a jury and by trial de novo, except if all parties so stipulate, the review shall be confined to the record. Portions of the record may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulating.

(b) The filing of an appeal pursuant to this section shall stay the application of any such regulation, order or other action of the commissioner to the appealing party unless the court, after giving such party notice and an opportunity to be heard, determines that such a stay would be detrimental to the interests of policyholders, securityholders, creditors or the public.

(1969, P.A. 444, S. 11; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county” in Subsec. (a); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-39k transferred to Sec. 38a-139 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 184 C. 352.

Subsec. (a):

Party claiming aggrievement must successfully demonstrate a specific, personal and legal interest in subject matter of decision and must successfully establish that this specific, personal and legal interest has been specifically and injuriously affected by the decision. 166 C. 43.



Section 38a-140 - (Formerly Sec. 38-39l). Remedial and penal provisions.

(a)(1) Whenever it appears to the commissioner that any insurance company or any director, officer, employee or agent thereof has committed or is about to commit a violation of sections 38a-129 to 38a-140, inclusive, or of any regulation or order issued by the commissioner hereunder, the commissioner may apply to the superior court or any judge thereof for the judicial district in which the principal office of the insurance company is located or, if such insurance company has no such office in this state, to the superior court or any judge thereof for the judicial district of Hartford, for an order enjoining such insurance company or such director, officer, employee or agent thereof from violating or continuing to violate said sections or any such regulation or order, and for such other equitable relief as the nature of the case and the interests of the insurance company’s policyholders, creditors and securityholders or the public may require.

(2) No security that is the subject of any agreement or arrangement regarding acquisition, or that is acquired or to be acquired, in contravention of the provisions of sections 38a-129 to 38a-140, inclusive, or of any regulation or order issued by the commissioner hereunder may be voted at any shareholders’ meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding; but no action taken at any such meeting shall be invalidated by the voting of such securities, unless the action would materially affect control of the insurer or unless the courts of this state have so ordered. If an insurer or the commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of sections 38a-129 to 38a-140, inclusive, or of any regulation or order issued by the commissioner hereunder, the insurer or the commissioner may apply to the superior court or any judge thereof for the judicial district of Hartford, to enjoin any offer, request, invitation, agreement or acquisition made in contravention of sections 38a-129 to 38a-140, inclusive, or any regulation or order issued by the commissioner thereunder to enjoin the voting of any security so acquired, to void any vote of such security already cast at any meeting of shareholders and for such other equitable relief as the nature of the case and the interest of the insurer’s policyholders, creditors and shareholders or the public may require.

(3) In any case where a person has acquired or is proposing to acquire any voting securities in violation of sections 38a-129 to 38a-140, inclusive, or any regulation or order issued by the commissioner hereunder, the superior court for the judicial district of Hartford, on notice as the court deems appropriate, upon application of the insurer or the commissioner, may seize or sequester any voting securities of the insurer owned directly or indirectly by the person, and issue the order with respect thereto as may be appropriate to effectuate the purposes of sections 38a-129 to 38a-140, inclusive.

(4) Notwithstanding any other provisions of law, for the purposes of sections 38a-129 to 38a-140, inclusive, the situs of the ownership of the securities of domestic insurers shall be deemed to be in this state.

(b) Whenever it appears to the commissioner that any person has committed a violation of sections 38a-129 to 38a-l40, inclusive, that so impairs the financial condition of a domestic insurance company as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, securityholders or the public, the commissioner may proceed as provided in section 38a-18 to take possession of the property of such domestic insurance company and to conduct the business thereof.

(c) (1) Whenever it appears to the commissioner that any insurance company or any director, officer, employee or agent thereof has committed a wilful violation of sections 38a-129 to 38a-140, inclusive, the commissioner may cause criminal proceedings to be instituted by the state’s attorney for the judicial district in which the principal office of the insurance company is located or, if such insurance company has no such office in the state, by the state’s attorney for the judicial district of Hartford against such insurance company or the responsible director, officer, employee or agent thereof. Any insurance company that wilfully violates said sections shall be fined not more than fifty thousand dollars. Any individual who wilfully violates said sections shall be fined not more than fifteen thousand dollars or, if such wilful violation involves the deliberate perpetration of a fraud upon the commissioner, shall be imprisoned not more than two years or so fined, or both.

(2) Any officer, director or employee of an insurance holding company system who wilfully and knowingly subscribes to or makes or causes to be made any false statement or false report or false filing with the intent to deceive the commissioner in the performance of the commissioner’s duties under sections 38a-129 to 38a-140, inclusive, upon conviction thereof, shall be guilty of a class D felony, except that such officer, director or employee shall be fined not more than fifty thousand dollars. Any fines imposed shall be paid by the officer, director or employee in his or her individual capacity.

(d) (1) Whenever it appears to the commissioner that any person has committed a violation of sections 38a-129 to 38a-140, inclusive, that makes the continued operation of an insurance company contrary to the interests of its policyholders or the public, the commissioner may, after giving notice and an opportunity to be heard, suspend, revoke or refuse to renew such insurance company’s license or authority to do business in this state for such period as the commissioner finds is required for the protection of its policyholders or the public.

(2) Whenever it appears to the commissioner that any person has committed a violation of sections 38a-129 to 38a-140, inclusive, that prevents the full understanding of the enterprise risk posed by an insurer’s insurance holding company system or an insurer’s affiliate to such insurer, the commissioner may disapprove dividends and other distributions and place such insurer under administrative supervision in accordance with sections 38a-962 to 38a-962j, inclusive.

(e) Any insurance company failing, without just cause, to file any registration statement as required in section 38a-135 shall be fined, after notice and hearing, one hundred fifty dollars for each day’s delay, to be paid into the Insurance Fund established under section 38a-52a. The maximum penalty under this section shall be fifteen thousand dollars. The commissioner may reduce the penalty if the insurance company demonstrates to the commissioner that the imposition of the penalty would constitute a hardship to the insurance company.

(f) Each director or officer of any insurance holding company system who wilfully and knowingly violates, participates in, or assents to, or who wilfully and knowingly permits any of the officers or agents of the insurance company to engage in transactions or make investments that have not been properly reported or submitted pursuant to section 38a-135 or 38a-136, or that violate sections 38a-129 to 38a-140, inclusive, shall pay, in their individual capacity, a civil forfeiture of not more than seven thousand five hundred dollars per violation, after notice and hearing before the commissioner. Any civil forfeiture so recovered shall be paid into the Insurance Fund as established under section 38a-52a. In determining the amount of the civil forfeiture, the commissioner shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and such other matters as the commissioner deems necessary.

(g) Whenever it appears to the commissioner that any insurance company subject to sections 38a-129 to 38a-140, inclusive, or any director, officer, employee or agent thereof has engaged in any transaction or entered into a contract that is subject to section 38a-136 and that would not have been approved had such approval been requested, the commissioner may order the insurance company to cease and desist immediately any further activity under such transaction or contract. After notice and hearing, the commissioner may also order the insurance company to void any such contracts and restore the status quo if such action is in the best interests of the policyholders, creditors or the public.

(h) If any person required to file an information statement under subsection (b) of section 38a-130 or any required amendment thereto has (1) failed to do so within the prescribed time, (2) files a false or misleading information statement or amendment thereto, (3) obstructed the conduct of any hearing required by the commissioner, or (4) consummated a change of control of the domestic insurance company in the absence of a determination by the commissioner that such change of control would not be prejudicial to the interest of its policyholders, the commissioner and any interested party, including the domestic insurance company, may apply to the superior court for the judicial district of Hartford or to the superior court for the judicial district in which the domestic insurance company has its principal place of business, or to any judge thereof, for any injunctive or other relief necessary to remedy any such act or failure to act. Such relief may include an injunction prohibiting any consummation of the change of control until such act or failure to act is remedied. In addition, the commissioner may proceed under section 38a-912 for an order permitting the commissioner to take possession and control of the property and affairs of the domestic insurance company in accordance with the provisions of said section 38a-912.

(1969, P.A. 444, S. 12–15; P.A. 78-280, S. 2, 6, 127; P.A. 85-16, S. 5, 6; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-93, S. 43; P.A. 93-142, S. 4, 7, 8; 93-239, S. 24; May 25 Sp. Sess. P.A. 94-1, S. 34, 130; P.A. 95-220, S. 4–6; P.A. 08-178, S. 6; P.A. 12-103, S. 10; P.A. 13-258, S. 100.)

History: P.A. 78-280 replaced “county” with “judicial district” and “Hartford county” with “judicial district of Hartford-New Britain” where necessary; P.A. 85-16 added Subsec. (e); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-39l transferred to Sec. 38a-140 in 1991; P.A. 92-93 added Subsec. (c)(2) re false statements intended to deceive the commissioner in the performance of his duties, added new Subsecs. (e) to (g) re insurance company failure to file registration statement, re improperly reported investments and re transactions resulting from unapproved contracts, relettered former Subsec. (e) as (h) and made technical corrections for statutory consistency; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-239 amended Subsec. (a), adding new Subdivs. (2) to (4) re securities acquired in contravention of Secs. 38a-129 to 38a-140, inclusive, and voting by the shareholders based on such acquisition; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a)(3) by making technical change, effective July 1, 1994; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 08-178 made technical changes in Subsecs. (c) to (f), amended Subsec. (c) by increasing maximum fines from $10,000 and $3,000 to $50,000 and $15,000, respectively, in Subdiv. (1) and from $25,000 to $50,000 in Subdiv. (2), amended Subsec. (e) by increasing per day penalty from $100 to $150 and maximum penalty from $10,000 to $15,000, and amended Subsec. (f) by increasing maximum civil forfeiture from $5,000 to $7,500 per violation; P.A. 12-103 amended Subsec. (d) to designate existing provisions as Subdiv. (1) and add Subdiv. (2) re violation that prevents full understanding of enterprise risk, amended Subsec. (e) to replace provisions re penalty of $150 with provision re fine of $150, and made technical changes; P.A. 13-258 amended Subsec. (c)(2) to substitute provision re class D felony for provision re imprisonment of not more than 5 years and make technical changes.



Section 38a-141 - (Formerly Sec. 38-39m). Financial and market conduct examination of acquired domestic insurance company. Transactions limited. Penalties. Regulations.

Section 38a-141 is repealed.

(P.A. 87-302, S. 1, 2; P.A. 90-243, S. 14; P.A. 92-112, S. 34, 35.)



Section 38a-146 - (Formerly Sec. 38-37). Domestic insurance company may acquire stock of other companies.

Any domestic insurance company may retain or acquire the whole or any part of the stock or other share capital of other insurance corporations, provided no insurance corporation shall, by reason of such retention or acquisition of stock or other share capital, conduct its business with the public in a manner which substantially lessens competition or tends to create a monopoly.

(1949 Rev., S. 6093.)

History: Sec. 38-37 transferred to 38a-146 in 1991.



Section 38a-147 - (Formerly Sec. 38-37a). Solicitation of proxies.

(a) No person shall, in contravention of such regulations as the Insurance Commissioner may prescribe as necessary or appropriate in the public interest or for the protection of investors, solicit or permit the use of his name to solicit any proxy or consent or authorization in respect of any security issued by any domestic stock insurance company. No proxy, consent or authorization solicited in contravention of such regulations shall be valid or effective. Such regulations shall conform to those prescribed or approved by the National Association of Insurance Commissioners, including such exemptive provisions as may be prescribed by or contained in the regulations of said association.

(b) Unless proxies, consents or authorizations in respect of a security of a domestic stock insurance company are solicited by or on behalf of the management of such company from the holders of record of such security in accordance with the regulations prescribed under subsection (a) of this section, prior to any annual or other meeting of the holders of such security, such company shall, in accordance with regulations prescribed by the Insurance Commissioner, file with the commissioner and transmit to all holders of record of such security information substantially equivalent to the information which would be required to be transmitted if a solicitation were made.

(c) Any person aggrieved by any act of the Insurance Commissioner hereunder may appeal therefrom to the superior court for the judicial district of Hartford.

(February, 1965, P.A. 113, S. 1, 2, 3; 1971, P.A. 870, S. 96; P.A. 76-436, S. 629, 681; P.A. 77-614, S. 163, 610; P.A. 78-280, S. 4–6, 127; P.A. 80-482, S. 274, 348; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: 1971 act replaced superior court with court of common pleas in Subsec. (c), effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain” in Subsec. (c); P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-37a transferred to Sec. 38a-147 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 38a-148 - (Formerly Sec. 38-37b). Redemption of shares of domestic insurance company. Notice. Determination of fair value.

(a) Any stock of a domestic insurance corporation licensed to conduct an insurance business in this state may be made subject to redemption by that corporation if, in the good faith determination of the corporation’s board of directors, any holder of its stock either fails to meet the qualifications prescribed under the laws of this state for licensure of the corporation, or otherwise fails to secure the regulatory approvals required under the laws of this state for ownership of such stock, such determination to be reflected in a resolution adopted by the board. Prior to any such determination, the corporation shall give such holder or holders of stock written warning that such determination may be made. Any stock subject to redemption under this section may be redeemed in cash, property or rights, including securities of the same or another corporation, or any combination thereof, at such time or times, price or prices, or rate or rates, and with such adjustments, as shall be stated in the certificate of incorporation, or in the resolution or resolutions providing for the issuance of such stock adopted by the board of directors, or in the resolution of the board at the time of its determination as provided in this section. A certified copy of the resolution of the board with respect to its determination shall be filed with the Insurance Commissioner within three days of its adoption. Notice, specifying the shares called for redemption, the redemption date, the redemption consideration and the place where the redemption consideration is payable, shall be mailed not less than thirty days before the redemption date, to each holder of stock so called at the holder’s address as it appears upon the books of the corporation. If notice of such call has been duly given and if, on or before the redemption date designated in such notice, the consideration necessary for the redemption has been set aside, so as to be and continue to be available therefor, then, notwithstanding that any certificate of the stock so called for redemption shall not have been surrendered for cancellation, (1) the dividends thereon shall cease to accrue from and after the date of redemption so designated, (2) the holder of such shares shall not have the right to receive notice of or to vote such shares at any meeting of the corporation’s shareholders or to grant a consent or authorization with respect to the shares, and (3) all other rights with respect to the shares of the stock so called for redemption shall after such redemption date cease and terminate, except the right of the holder to receive the redemption consideration thereof without interest.

(b) If, at least ten days prior to the redemption date, such shareholder gives written notice to the corporation objecting to the redemption consideration set forth in the corporation’s notice, the fair value for such shareholder’s shares shall be determined and such shares shall be acquired by the corporation in the manner set forth in sections 33-863 to 33-872, inclusive. The right to be paid the value of such shares pursuant to said sections shall be such shareholder’s exclusive remedy as holder of such shares against the corporation’s redemption of such shares, whether or not the shareholder proceeds as provided in said sections. Such notice by the shareholder shall be deemed to be the notice required by section 33-862.

(c) The provisions of this section relating to stock redemptions shall apply only to shares of a corporation the beneficial ownership of which is acquired after April 3, 1984.

(P.A. 84-13, S. 1, 2; P.A. 96-271, S. 212, 254.)

History: Sec. 38-37b transferred to Sec. 38a-148 in 1991; P.A. 96-271 amended Subsec. (b) to replace references to “section 33-374” with “sections 33-863 to 33-872, inclusive” or “said sections”, as appropriate, replace reference to “subsection (b) of said section 33-374” with “section 33-862” and delete provision that deemed the corporation’s redemption consideration as set forth in its notice to the shareholder to be the written offer required by Sec. 33-374(d), effective January 1, 1997; (Revisor’s note: In 1997 in Subsec. (b) after the phrase “... manner set forth in sections 33-863 to 33-872.” the word “, inclusive” was inserted editorially by the Revisors for consistency with customary statutory usage).

Cited. 220 C. 721.



Section 38a-149 - (Formerly Sec. 38-38). Interlocking directorate.

Any person may be a director in two or more insurance corporations when such interlocking directorate is not used as a means of substantially lessening competition or tending to create a monopoly.

(1949 Rev., S. 6094.)

History: Sec. 38-38 transferred to Sec. 38a-149 in 1991.



Section 38a-150 - (Formerly Sec. 38-39). Monopoly. Complaint and hearing. Cease and desist order.

(a) Whenever the commissioner has reason to believe that there is a violation of section 38a-146 or 38a-149, he shall serve upon the insurance corporation or director concerned a complaint stating the commissioner’s charge in that respect, to which complaint there shall be attached, or in which there shall be contained, a notice of hearing specifying the time and place of such hearing, which shall be not less than thirty days after the service of such complaint, and requiring such insurance corporation or director to show cause why an order should not be made by the commissioner directing such insurance corporation or director to cease and desist from such violation. Such insurance corporation or director so complained of may, at the time and place so fixed, show cause why such an order should not be entered. The evidence taken at such a hearing shall be reduced to writing and made a part of the record therein.

(b) If upon such hearing the commissioner finds that there has been a violation of section 38a-146 or 38a-149, he shall issue and cause to be served upon such insurance corporation or director an order reciting the facts found by the commissioner and the respects in which there has been a violation of section 38a-146 or 38a-149, and directing such insurance corporation or director to cease and desist from such violation.

(c) Any finding and order of the commissioner shall be subject to appeal in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(d) Nothing contained in section 38a-146, 38a-149 or this section shall authorize any order, judgment or decree directing any insurance company to divest itself of the stock or other capital of another insurance corporation. Nothing in said sections shall affect any statute relating to the investments of any domestic life insurance company.

(1949 Rev., S. 6095; P.A. 77-603, S. 26, 125; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 77-603 replaced previous detailed appeal provisions in Subsec. (c) with provision requiring that appeals be made in accordance with Sec. 4-183 but retaining venue in Hartford county; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-39 transferred to Sec. 38a-150 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (c), effective June 29, 1999.



Section 38a-151 - (Formerly Sec. 38-34). Reduction of capital stock.

Any insurance company, with the consent of the commissioner, may reduce its capital stock to such extent, and change the par value of its shares to such amount, as is approved by at least two-thirds of its board of directors, notwithstanding any limitations contained in its charter, by a majority vote of the stockholders present at a meeting called for the purpose, and may transfer the amount of such reduction to the surplus or reserve accounts of the company as the stockholders and directors may determine. A copy of such vote of the stockholders, together with a vote of approval of the board of directors, certified under the corporate seal by the secretary and with the approval of the commissioner endorsed thereon, shall be filed in the office of the Secretary of the State. The directors, after such reduction of capital, may require each stockholder to surrender his certificate and in lieu thereof may issue a new certificate for the number of shares to which he is entitled. Such company may, thereafter, increase its capital stock to any amount not exceeding the amount authorized by its charter.

(1949 Rev., S. 6092.)

History: Sec. 38-34 transferred to Sec. 38a-151 in 1991.



Section 38a-152 - (Formerly Sec. 38-35). Issuance of stock in exchange for stock of another company.

(a) Any domestic insurance company with capital stock may, with the prior approval of the commissioner, issue its capital stock within the limit of its authorized capital in exchange for outstanding stock of another domestic insurance company or of a foreign or alien insurance company, or partly in exchange for such stock and partly for cash. Such an exchange shall require the prior approval of the domestic company’s stockholders, unless, immediately prior to the exchange, the domestic company owns beneficially or of record ninety per cent or more of the outstanding voting securities of the insurance company whose shares are being acquired.

(b) Whenever an insurance company proposes to issue its stock in exchange for outstanding stock of another insurance company, it shall bring its petition to the commissioner, setting forth the terms and conditions of the proposed exchange offer. The commissioner shall thereafter hold a hearing upon the fairness of the terms and conditions of the proposed issuance and exchange of stock, at which hearing any policyholder or stockholder of any company or other interested party shall have the right to appear.

(c) Notice of the hearing shall be given by publication in a newspaper of general circulation in the city of Hartford, and in such other city or cities as the commissioner may direct, once a week for three successive weeks, and the commissioner shall require that written notice be mailed to all stockholders of the petitioner and of any other company whose stockholders may be entitled to exchange their stock for stock of the petitioner. The commissioner may require such other notice as, under the circumstances, he deems appropriate. The commissioner, in his discretion, may waive all notice requirements if immediately prior to the exchange the domestic company owns beneficially or of record ninety per cent or more of the outstanding voting securities of the insurance company whose shares are being acquired.

(d) The commissioner may, if he finds that the interest of the policyholders and stockholders of all companies are protected and that the terms and conditions of the proposed issuance and exchange of stock are fair and reasonable, approve and authorize the issuance and exchange of stock. All expenses in connection with the proceedings shall be borne by the petitioner or petitioners.

(e) In the event of any proposed issuance and exchange of stock which is for the purpose or has the effect of acquiring control of a domestic insurance company, the provisions of sections 38a-129 to 38a-140, inclusive, shall apply.

(1955, S. 2814d; 1957, P.A. 123, S. 1; P.A. 79-103; P.A. 90-243, S. 12; P.A. 92-112, S. 32, 35.)

History: P.A. 79-103 allowed issuance of stock in exchange for stock of another company without stockholders’ prior approval where “immediately prior to the exchange, the domestic company owns beneficially or of record 90% or more of the outstanding voting securities of the outstanding voting securities of the other insurance company whose shares are being acquired” and added similarly worded exception to notice requirement; P.A. 90-243 divided section into Subsecs., made technical corrections re inclusion of references of “foreign” and “alien” and added a provision in which the commissioner may waive notice requirement in an exchange of stock if the domestic company has an interest of 90% or more; Sec. 38-35 transferred to Sec. 38a-152 in 1991; P.A. 92-112 added new Subsec. (e) re proposed issuance or exchange of stock to acquire control of a domestic insurance company.



Section 38a-153 - (Formerly Sec. 38-42). Merger or consolidation of companies.

(a) Any domestic insurance company may, with the prior approval of the commissioner, merge or consolidate with one or more other domestic insurance companies or with one or more foreign or alien insurance companies that are either authorized to do an insurance business in this state, or are not authorized to do an insurance business in this state provided the resulting corporation is a corporation of this state and the laws of the other jurisdictions so permit. Prior to approving any such merger or consolidation, the commissioner may hold a hearing upon the fairness of the terms and conditions of the proposed merger or consolidation after such notice as, under the circumstances, the commissioner deems appropriate and shall find that the interests of the policyholders and the interests of the stockholders, if any, are protected. Such merger or consolidation may be effected either in accordance with the provisions of the general statutes relating to merger or consolidation of corporations organized under the general statutes or in accordance with any provisions in the charters of the companies merging or consolidating relating to merger or consolidation. All expenses in connection with the proceedings shall be borne by the resulting corporation.

(b) In the event of any merger or consolidation which is for the purpose or has the effect of acquiring control of a domestic insurance company, the provisions of sections 38a-129 to 38a-140, inclusive, shall apply.

(1949 Rev., S. 6118-6121, 6162-6165; 1955, S. 2813d; 1957, P.A. 124, S. 1; 1963, P.A. 103, S. 2; P.A. 90-243, S. 15; Nov. Sp. Sess. P.A. 91-4, S. 1, 2; P.A. 92-112, S. 33, 35; P.A. 01-139, S. 4.)

History: 1963 act made provisions applicable to domestic insurance companies generally where previously applicable to domestic insurance companies with capital stock; P.A. 90-243 inserted references to “foreign” and “alien” insurance companies; Sec. 38-42 transferred to Sec. 38a-153 in 1991; Nov. Sp. Sess. P.A. 91-4 deleted the requirement that a merged or incorporated insurance company result in a domestic corporation; P.A. 92-112 divided the section into Subsecs., adding new Subsec. (b) re proposed merger or consolidation of stock to acquire control of a domestic insurance company; P.A. 01-139 amended Subsec. (a) to permit mergers or consolidations with foreign or alien insurance companies that are not authorized to do insurance business in this state if the resulting corporation is a corporation of this state and made technical changes, including changes for the purpose of gender neutrality.

See chapter 601, parts X, XI and XII re merger, share exchange, sale of assets and business combinations of stock corporations.

See Sec. 38a-73 re limitation of risks.



Section 38a-154 - (Formerly Sec. 38-36). Filing of the certificate of merger or consolidation with the Secretary of the State.

If the commissioner approves and authorizes the proposed merger or consolidation or issuance and exchange of stock, such merger or consolidation or issuance and exchange of stock shall become effective upon the filing in the office of the Secretary of the State, a copy of the certificate of merger or consolidation as to the terms of merger or consolidation or certificate as to the terms of the issuance and exchange of stock and the certificate of the commissioner approving and authorizing the proposed merger or consolidation or issuance and exchange of stock.

(1955, S. 2815d; P.A. 92-60, S. 6.)

History: Sec. 38-36 transferred to Sec. 38a-154 in 1991; P.A. 92-60 deleted references to “directors’ agreement” and further clarified the filing process with the secretary of the state of all mergers, consolidations and issuance of stocks in the merger or consolidation of insurance companies.



Section 38a-155 - (Formerly Sec. 38-42b). Conversion of hospital service corporation and medical service corporation to mutual insurance company. Procedure. Authorized agents to sell products.

(a) Any consolidated hospital service corporation and medical service corporation organized and formed pursuant to sections 38a-199 to 38a-209, inclusive, or sections 38a-214 to 38a-225, inclusive, in existence on July 1, 1982, and possessing contingency reserves in an amount of fifty million dollars or more may, at its option and without reincorporation, convert to a domestic mutual insurance company under the laws of this state (1) by amending and restating its certificate of incorporation to grant it such powers consistent with the provisions of this section, provided the amended and restated certificate of incorporation shall not state that said domestic mutual insurance company is a nonprofit corporation or that it is created under the Nonstock Corporation Act, and (2) by obtaining a license pursuant to section 38a-41 to operate as a domestic mutual insurance company.

(b) The board of directors of any such corporation electing to convert to a domestic mutual insurance company shall adopt a resolution prior to October 1, 1984, declaring the election of the corporation to make such conversion and to become subject to all of the laws of the state governing such companies, except as limited by the terms of this section. After the adoption of such resolution, the board of directors of such corporation shall adopt such amendments to its certificate of incorporation as are consistent with the provisions of this section and as are necessary for it to convert to a domestic mutual insurance company and file such amended and restated certificate of incorporation with the Secretary of the State. Such amendment shall designate the members of the company. Any subsequent amendment to the certificate of incorporation shall be consistent with the terms of this section.

(c) No such amended and restated certificate of incorporation shall be effective unless and until it is filed with the Secretary of the State. Prior to the filing of such certificate, the corporation shall apply to the Insurance Commissioner for a license pursuant to section 38a-41, provided such license, if issued, shall only become effective upon the filing of the certificate. Upon the filing of such amended and restated certificate of incorporation, the corporation shall be a domestic mutual insurance company and shall not be a consolidated hospital and medical service corporation. Upon such filing the company shall no longer be subject to the provisions of section 12-212a, sections 38a-199 to 38a-209, inclusive, or sections 38a-214 to 38a-225, inclusive.

(d) From the date of filing of such amended and restated certificate of incorporation, such company shall be authorized to do a life, accident and health insurance business, including any business or type of business which any other corporation now or hereafter chartered by or incorporated in Connecticut and empowered to do a life, accident and health insurance business may now or hereafter lawfully do; and the company is specifically empowered to accept and to cede reinsurance of any and all insurance risks or hazards.

(e) No consolidated hospital service corporation and medical service corporation that converts to a domestic mutual insurance company under this section shall thereafter avail itself of the provisions of either sections 38a-199 to 38a-209, inclusive, or sections 38a-214 to 38a-225, inclusive. Such company shall not organize or participate in the organization of, revert or convert to the status of, own or organize a subsidiary that is, have common management or directors with, or in any other way be affiliated with, a corporation or other legal entity organized, formed or acting pursuant to said sections. Until the filing with the Secretary of the State of the amended and restated certificate of incorporation as provided herein, the permission currently granted to any such corporation by the Insurance Commissioner shall continue in full force and effect, and such corporation shall continue to provide comprehensive health care and related services to its present or future subscribers and covered persons by health care contracts and may make provision for the payment for such health care services. Upon converting to a domestic mutual insurance company, the company shall be subject to all of the laws of the state governing domestic mutual insurance companies and, except as otherwise provided in this section, shall have all of the powers of any other domestic mutual insurance company now or hereafter chartered or incorporated by this state and empowered to do an insurance business including, but not limited to, the power to establish, maintain, own and operate health care centers as a line of business.

(f) Upon the filing of the amended and restated certificate of incorporation with the Secretary of the State, as provided by this section, the company shall be liable for taxes under chapters 207 and 208 and for any other tax for which any other domestic mutual insurance company is liable to the state or any political subdivision thereof.

(g) All insurance products sold through the insurance companies authorized by this section and the insurance company authorized by section 4 of public act 84-323* shall be available to be sold by any licensed independent agent, as provided in sections 38a-702j, 38a-703 to 38a-718, inclusive, 38a-731 to 38a-735, inclusive, 38a-741 to 38a-745, inclusive, 38a-769 to 38a-776, inclusive, 38a-786, 38a-790, 38a-792 and 38a-794 and so authorized by such insurance company.

(P.A. 84-323, S. 1, 3, 5, 6; P.A. 91-29, S. 2, 8; P.A. 93-229, S. 6, 21; P.A. 95-207, S. 8, 9; P.A. 01-113, S. 24, 42; P.A. 11-19, S. 2, 3; P.A. 12-145, S. 3.)

*Note: Section 4 of public act 84-323 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: Sec. 38-42b transferred to Sec. 38a-155 in 1991; P.A. 91-29 made technical changes in Subsec. (h) deleting references to sections repealed by the same act; (Revisor’s note: In 1993 references to Secs. 38a-94 to 38a-101, inclusive, and 38a-966 to 38a-970, inclusive, repealed by P.A. 92-60, were deleted editorially by the Revisors); P.A. 93-229 deleted former Subdiv. (1) containing obsolete provision re discount under Subsec. (h) of Sec. 19a-166, renumbering as necessary, effective June 4, 1993; P.A. 95-207 made technical corrections to Subsecs. (c) and (g), in Subsec. (d) made an allowance for an insurance company to transact life, accident and health insurance business and to accept and cede reinsurance in lieu of writing accident and health insurance only, deleted former Subsec. (f) which provided a prohibition against any corporation which converts to a domestic mutual insurance company, relettered the previous Subsecs. (g) and (h) as (f) and (g) and deleted Subsec. (i), effective June 28, 1995; P.A. 01-113 amended Subsec. (g) to delete references to Secs. 38a-702 and 38a-795, and to substitute “section 38a-702j” for “section 38a-783”, effective September 1, 2002; P.A. 11-19 made technical changes in Subsecs. (a) and (e); P.A. 12-145 amended Subsec. (g) to replace reference to Sec. 38a-777 with reference to Sec. 38a-776, effective June 15, 2012.



Section 38a-160 - (Formerly Sec. 38-290). Exceptions.

The provisions of sections 38a-160 to 38a-170, inclusive, shall not apply with respect to (a) any insurance company licensed to do business in this state, or (b) any state bank and trust company, savings bank, savings and loan association or credit union authorized to do business in this state, or any national banking association or (c) the inclusion of a charge for insurance in connection with an installment sale of a motor vehicle made in accordance with section 36a-771.

(1971, P.A. 425, S. 1; P.A. 78-121, S. 74, 113; P.A. 88-65, S. 38.)

History: P.A. 78-121 referred to savings and loan associations rather than to “building or” savings and loan associations; P.A. 88-65 deleted or reference to industrial banks; Sec. 38-290 transferred to Sec. 38a-160 in 1991.



Section 38a-161 - (Formerly Sec. 38-291). Definitions.

The following terms as used in sections 38a-160 to 38a-170, inclusive, unless the context otherwise requires, or a different meaning is specifically prescribed, shall have the following meanings:

(1) “Insurance premium finance company” means a person engaged in the business of entering into insurance premium finance agreements;

(2) “Insurance premium finance agreement” means an agreement by which an insured or prospective insured promises to pay to an insurance premium finance company the amount advanced or to be advanced under the agreement to an insurer or to an insurance producer in payment of premiums on an insurance contract together with a service charge as authorized and limited by sections 38a-160 to 38a-170, inclusive;

(3) “Licensee” means an insurance premium finance company holding a license issued by the Insurance Commissioner under sections 38a-160 to 38a-170, inclusive;

(4) “Person” means any individual, partnership, association, limited liability company or corporation;

(5) “Commissioner” means the Insurance Commissioner;

(6) “Consumer”, when used with reference to an insurance premium finance agreement, has the same meaning given to it in Title 1, Chapter 1, Section 103(H) of the Truth-in-Lending Act, Public Law 90-321.

(1971, P.A. 425, S. 2; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 322, 345, 348; P.A. 90-38, S. 1, 3; P.A. 95-79, S. 140, 189; P.A. 96-193, S. 4, 36.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 90-38 added new Subdiv. (6) defining “consumer”; Sec. 38-291 transferred to Sec. 38a-161 in 1991; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 96-193 amended Subdiv. (2) to substitute “producer” for “agent or broker”, effective June 3, 1996.



Section 38a-162 - (Formerly Sec. 38-292). License required. Expiration. Fee. Required information.

(a) No person shall engage in the business of financing insurance premiums, secured by any insurance premium finance agreement, in this state without having first obtained from the commissioner a license to act as an insurance premium finance company. Any person who engages in the business of financing insurance premiums, secured by any insurance premium finance agreement, in this state without first obtaining a license as herein provided shall, upon conviction be guilty of a class A misdemeanor.

(b) All licenses issued under the provisions of sections 38a-160 to 38a-170, inclusive, shall expire on the thirtieth day of June following the date of their issuance. At the time of application for an insurance premium finance company license and for every annual renewal thereof, the applicant shall pay to the commissioner the sum of fifty dollars. If a license is not issued, the commissioner shall return the fee.

(c) Any person applying for an insurance premium finance license or for the renewal of any such license, shall file with the commissioner sworn answers to such interrogatories as the commissioner may require and any person who intentionally makes any false answer to any such interrogatory shall be guilty of perjury.

(d) The commissioner may at any time require any applicant for a license under sections 38a-160 to 38a-170, inclusive, to disclose fully the identity of all stockholders, partners, officers and employees of the applicant’s firm, partnership or corporation. The commissioner may refuse to issue or renew any license under said sections in the name of any firm, partnership or corporation if the commissioner is satisfied that any officer, employee, stockholder or partner thereof, may materially influence the applicant’s conduct such that the applicant does not meet the standards or qualifications required of a licensee under said sections.

(1971, P.A. 425, S. 3; P.A. 13-134, S. 7.)

History: Sec. 38-292 transferred to Sec. 38a-162 in 1991; P.A. 13-134 made technical changes.



Section 38a-163 - (Formerly Sec. 38-293). Application for license. Investigation. Hearing on license denial. Issuance or renewal.

(a) Each applicant for an insurance premium finance company license or for any renewal of such license shall file with the commissioner a written application in such manner and form as the commissioner shall prescribe, with the fee specified under section 38a-162.

(b) Upon the filing of an application and payment of the license fee, the commissioner shall investigate the applicant and shall issue an insurance premium finance company license if the applicant is qualified in accordance with the provisions of sections 38a-160 to 38a-170, inclusive. If the commissioner does not find the applicant so qualified, the commissioner shall, not later than thirty days after receipt of the license application and fee, grant the applicant a full hearing, provided such applicant shall have requested such hearing within said period. Any hearing conducted under said sections may be held by the commissioner or any person duly appointed by the commissioner. Any person acting as a hearing officer on behalf of the commissioner shall submit such person’s findings and recommendations to the commissioner for the commissioner’s decision in the matter.

(c) The commissioner may issue or renew any license under this part when the commissioner is satisfied that the applicant (1) is competent and trustworthy and intends to act in good faith in the capacity of a licensee under the provisions of sections 38a-160 to 38a-170, inclusive, (2) has a good business reputation and has had such experience, training or education so as to qualify the applicant for a license under the provisions of said sections, and (3) if the applicant is a corporation, that it is either incorporated under the laws of this state or, if a foreign corporation, it is authorized to transact business in this state.

(1971, P.A. 425, S. 4; P.A. 96-227, S. 5; P.A. 13-134, S. 8.)

History: Sec. 38-293 transferred to Sec. 38a-163 in 1991; P.A. 96-227 reorganized subsections; P.A. 13-134 made technical changes.



Section 38a-164 - (Formerly Sec. 38-294). Revocation, suspension or refusal to renew license. Hearing. Fine. Petition to show cause.

(a) The commissioner may revoke, suspend or refuse to renew the license of any insurance premium finance company if after investigation it appears to the commissioner that (1) any license issued to such company was obtained by fraud; or (2) there was any misrepresentation in the application for the license; or (3) the holder of such license has otherwise shown himself untrustworthy or incompetent to act as an insurance premium finance company; or (4) such company has violated any of the provisions of sections 38a-160 to 38a-170, inclusive; or (5) such company has been rebating part of the service charge, permitted under section 38a-168, to any insurance agent or any employee of an insurance agent or to any other person as an inducement to the financing of any insurance policy with such insurance premium finance company.

(b) Before the commissioner may revoke, suspend, or refuse to renew the license of any insurance premium finance company for cause shown, the commissioner shall give to such company an opportunity to be fully heard and to introduce evidence on its behalf. In addition to or in lieu of such suspension or revocation of any license the commissioner may impose a fine not to exceed five thousand dollars for each violation of any of the provisions of subsection (a) of this section, and if the commissioner finds that the public interest would not be substantially harmed by the continued operation of such company, the commissioner shall not be required to suspend, revoke or refuse to renew any such license. The amount of any such fine shall be paid to the commissioner for deposit in the General Fund. In any hearing held under the provisions of sections 38a-160 to 38a-170, inclusive, the commissioner, or any hearing officer duly appointed by the commissioner, may administer oaths to witnesses and any person testifying falsely, after being administered such oath, shall be guilty of perjury.

(c) Any person aggrieved by the action of the commissioner in revoking, suspending, or refusing to grant or reissue a license or in imposing a fine may appeal therefrom in accordance with the provisions of section 4-183. Appeals under this section shall be privileged in respect to the order of trial assignment.

(1971, P.A. 425, S. 5; 870, S. 127; P.A. 76-436, S. 634, 681; P.A. 77-603, S. 120, 125; P.A. 08-178, S. 7.)

History: Later 1971 act replaced superior court with court of common pleas in Subsec. (c), effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous provisions re petitions to court in Subsec. (c) with provision requiring that appeals be made in accordance with Sec. 4-183, retaining privilege re order of trial assignment; Sec. 38-294 transferred to Sec. 38a-164 in 1991; P.A. 08-178 amended Subsec. (b) by making technical changes and increasing maximum fine from $1,000 to $5,000 per violation.



Section 38a-165 - (Formerly Sec. 38-295). Records of licensee.

(a) Every licensee under sections 38a-160 to 38a-170, inclusive, shall maintain records of his insurance premium financing transactions and such records shall be open to examination and investigation by the commissioner. The commissioner may at any time require any licensee to bring such records as he may direct to the commissioner’s office for examination.

(b) Every licensee shall preserve his records of all such premium financing transactions, including but not limited to cards used in a card system, for at least three years after making the final entry in respect to any insurance premium finance agreement, provided the preservation of such records in photographic form shall constitute compliance with the requirements of this section.

(1971, P.A. 425, S. 6.)

History: Sec. 38-295 transferred to Sec. 38a-165 in 1991.



Section 38a-166 - (Formerly Sec. 38-296). Regulations.

The commissioner may promulgate such reasonable regulations as he deems necessary to carry out the provisions of sections 38a-160 to 38a-170, inclusive, and to establish the manner in which licensees under said sections shall conduct their business, provided no such regulation shall be contrary to or inconsistent with any provision of said sections.

(1971, P.A. 425, S. 7.)

History: Sec. 38-296 transferred to Sec. 38a-166 in 1991.



Section 38a-167 - (Formerly Sec. 38-297). Insurance premium finance agreement requirements.

(a) Every insurance premium finance agreement shall (1) be dated, signed by or on behalf of the insured, and the printed portion thereof shall be in at least eight-point type; (2) contain the name and place of business of the insurance agent negotiating the related insurance contract, the name and address or the place of business of the insurance premium finance company to which payments are to be made, a description of the insurance contracts involved and the amount of the premium therefor; and (3) set forth the following information when applicable: (A) The total amount of the premiums, (B) the amount of the down payment, (C) the principal balance (being the difference between the total amount of the premiums and the amount of the down payment), (D) the amount of the service charge, (E) the balance payable by the insured (being the sum of the principal balance and the amount of the service charge), and (F) the number of installments required, the amount of each such installment expressed in dollars and the due date or period thereof.

(b) Nothing herein shall be deemed to require that the items set out in subdivision (3) of subsection (a) of this section shall be shown in any insurance premium finance agreement in the sequence or order in which they appear in said subdivision and additional items may be included in any such agreement to explain the computations made in determining the amount to be paid by the insured.

(1971, P.A. 425, S. 8.)

History: Sec. 38-297 transferred to Sec. 38a-167 in 1991.



Section 38a-168 - (Formerly Sec. 38-298). Service charge.

(a) No insurance premium finance company shall charge, contract for, receive or collect any service charge in respect of any consumer insurance premium finance agreement except as permitted under the provisions of subsection (b) of this section.

(b) The service charge shall be computed (i) on the balance of the premiums due, after subtracting the down payment made by the insured in accordance with the insurance premium finance agreement, from the effective date of the insurance coverage for which the premiums are being advanced to and including the date when the final installment under the insurance premium finance agreement is payable, and (ii) at a maximum rate of fifteen per cent per annum for such period, plus an additional charge of ten dollars for each insurance premium finance agreement, which additional charge need not be refunded upon cancellation or prepayment of the agreement.

(c) An insurance premium finance company may charge, contract for, receive and collect a service charge of any amount which is agreed to by it and any insured or prospective insured with respect to any insurance premium finance agreement which is not a consumer insurance premium finance agreement.

(1971, P.A. 425, S. 9; P.A. 80-87, S. 1, 2; P.A. 81-346; P.A. 83-110; P.A. 85-48; P.A. 87-151; P.A. 90-38, S. 2, 3.)

History: P.A. 80-87 raised maximum service charge from 12% to 16% “until January 1, 1982,” allowed 18% charge if balance is $2,500 or more and added provision re maximum rate to be charged on and after January 1, 1982, in Subsec. (b); P.A. 81-346 amended Subsec. (b), extending the date within which an insurance premium finance company may compute the maximum rate for service charges from January 1, 1982, to January 1, 1984; P.A. 83-110 amended Subsec. (b) to extend the maximum rate of 16% from January 1, 1984, to January 1, 1986; P.A. 85-48 amended Subsec. (b) to extend the maximum rate of 16% from January 1, 1986, to January 1, 1988; P.A. 87-151 amended Subsec. (b) to set a maximum rate of 15% for service charge; P.A. 90-38 amended Subsec. (a) to require “consumer” insurance premium finance agreements to conform to the requirements of Subsec. (b) and added a new Subsec. (c) re service charge for nonconsumer insurance premium finance agreements; Sec. 38-298 transferred to Sec. 38a-168 in 1991.



Section 38a-169 - (Formerly Sec. 38-299). Delinquency charge.

Any insurance premium finance agreement may provide for the payment by the insured of a delinquency charge of not more than five per cent of any installment, due under such agreement, which is delinquent by five days or more after becoming due.

(1971, P.A. 425, S. 10.)

History: Sec. 38-299 transferred to Sec. 38a-169 in 1991.



Section 38a-170 - (Formerly Sec. 38-300). Cancellation of insurance contract on default of insured.

(a) When an insurance premium finance agreement contains a power of attorney enabling the insurance premium finance company to cancel any insurance contract or contracts listed in the agreement on account of any default on the part of the insured, the insurance contract or contracts shall not be cancelled by the insurance premium finance company unless such cancellation is effectuated in accordance with the provisions of this section.

(b) Not less than ten days’ written notice shall be mailed by first class mail to the insured, at his last known address, of the intent of the insurance premium finance company to cancel the insurance contract unless the default is cured within such ten-day period.

(c) After expiration of such ten-day period, the insurance premium finance company may request, in the name of the insured, cancellation of such insurance contract or contracts by mailing to the insurer a notice of cancellation, and the insurance contract may be cancelled as if such notice of cancellation had been submitted by the insured himself, but without requiring the return of the insurance contract or contracts. The insurance premium finance company shall also mail, by first class mail, a notice of cancellation to the insured at his last-known address.

(d) All statutory, regulatory, and contractual provisions or restrictions providing that the insurance contract may not be cancelled unless notice is given to a governmental agency, mortgagee, or other third party shall apply where cancellation is effected under the provisions of this section. The insurer shall give the prescribed notice on behalf of itself or the insured to any such governmental agency, mortgagee or other third party on or before the second business day after the day it receives the notice of cancellation from the insurance premium finance company and shall determine the effective date of cancellation taking into consideration the number of days notice required to complete the cancellation.

(e) Whenever an insurance contract is cancelled in accordance with the provisions of this section, the insurer shall return whatever gross unearned premiums are due under the insurance contract to the insurance premium finance company effecting the cancellation for crediting to the account of the insured.

(f) In the event that the crediting of return premiums to the account of the insured results in a surplus over the amount due from the insured to the insurance premium finance company, such company shall refund such excess to the insured, provided no such refund shall be required if the surplus amounts to less than one dollar.

(1971, P.A. 425, S. 11; P.A. 10-32, S. 117.)

History: Sec. 38-300 transferred to Sec. 38a-170 in 1991; P.A. 10-32 made a technical change in Subsec. (d), effective May 10, 2010.

Cancellation refers to contract and not specific coverage provisions within contract. 54 CA 77.






Chapter 698a - Health Care and Related Service Groups

Section 38a-175 - (Formerly Sec. 33-179a). Definitions.

As used in sections 38a-175 to 38a-194:

(1) “Healing arts” means the professions and occupations licensed under the provisions of chapters 370, 372, 373, 375, 378, 379, 380, 381 and 383.

(2) “Carrier” means a health care center, insurer, hospital service corporation, medical service corporation or other entity responsible for the payment of benefits or provision of services under a group contract.

(3) “Commissioner” means the Insurance Commissioner, except when explicitly stated otherwise.

(4) “Evidence of coverage” means a statement of essential features and services of the health care center coverage which is given to the subscriber by the health care center or by the group contract holder.

(5) “Federal Health Maintenance Organization Act” means Title XIII of the Public Health Service Act, 42 USC Subchapter XI, as from time to time amended, or any successor thereto relating to qualified health maintenance organizations.

(6) “Group contract” means a contract for health care services which by its terms limits eligibility to members of a specified group. The group contract may include coverage for dependents.

(7) “Group contract holder” means the person to which a group contract has been issued.

(8) “Health care” includes, but shall not be limited to, the following: Medical, surgical and dental care provided through licensed practitioners, including any supporting and ancillary personnel, services and supplies; physical therapy service provided through licensed physical therapists upon the prescription of a physician; psychological examinations provided by registered psychologists; optometric service provided by licensed optometrists; hospital service, both inpatient and outpatient; convalescent institution care and nursing home care; nursing service provided by a registered nurse or by a licensed practical nurse; home care service of all types required for the health of a person; rehabilitation service required or desirable for the health of a person; preventive medical services of all and any types; furnishing necessary appliances, drugs, medicines and supplies; educational services for the health and well-being of a person; ambulance service; and any other care, service or treatment related to the prevention or treatment of disease, the correction of defects and the maintenance of the physical and mental well-being of human beings. Any diagnosis and treatment of diseases of human beings required for health care as defined in this section, if rendered, shall be under the supervision and control of the providers.

(9) “Health care center” means either: (A) A person, including a profit or a nonprofit corporation organized under the laws of this state for the purpose of carrying out the activities and purposes set forth in subsection (b) of section 38a-176, at the expense of the health care center, including the providing of health care, as herein defined, to members of the community, including subscribers to one or more plans under an agreement entitling such subscribers to health care in consideration of a basic advance or periodic charge and shall include a health maintenance organization, or (B) a line of business conducted by an organization that is formed, pursuant to the laws of this state for the purposes of, but not limited to, carrying out the activities and purposes set forth in subsection (b) of section 38a-176.

(10) “Individual contract” means a contract for health care services issued to and covering an individual. The individual contract may include dependents of the subscriber.

(11) “Individual practice association” means a partnership, corporation, association, or other legal entity which has entered into a services arrangement with health care professionals licensed in this state to provide services to enrollees of a health care center.

(12) “Insolvent” or “insolvency” means that the organization has been declared insolvent and placed under an order of liquidation by a court of competent jurisdiction.

(13) “Net worth” means the excess of total admitted assets over total liabilities, but the liabilities shall not include fully subordinated debt as defined in section 38a-193.

(14) “Member” or “enrollee” means an individual who is enrolled in a health care center.

(15) “Person” means an individual, corporation, limited liability company, partnership, association, trust or any other legal entity.

(16) “Uncovered expenditures” means the cost of health care services that are covered by a health care center, for which an enrollee would also be liable in the event of the center’s insolvency, and for which no alternative arrangements have been made that are acceptable to the commissioner. Uncovered expenditures shall not include expenditures for services when a provider has agreed not to bill the enrollee even though the provider is not paid by the health care center or for services that are guaranteed, insured or assumed by a person other than the health care center.

(17) “Enrolled population” means a group of persons, defined as to probable age, sex and family composition, which receives health care from a health care center in consideration of a basic advance or periodic charge.

(18) “Participating provider” means a provider who, under an express or implied contract with the health care center or with its contractor or subcontractor, has agreed to provide health care services to enrollees with an expectation of receiving payment, other than copayment or deductible, directly or indirectly from the health care center.

(19) “Provider” means any licensed health care professional or facility, including individual practice associations.

(20) “Subscriber” means an individual whose employment or other status, except family dependency, is the basis for eligibility for enrollment in the health care center, or in the case of an individual contract, the person in whose name the contract is issued.

(1971, P.A. 445, S. 1; P.A. 82-415, S. 1, 18; P.A. 90-68, S. 1, 16; P.A. 95-79, S. 141, 189; P.A. 11-19, S. 20.)

History: P.A. 82-415 substituted “practitioners” for “physicians or dentists” in definition of “health care”, expanded the definition of health care center to include a corporation organized for profit and a health maintenance organization and added definitions of “person”, “individual practice association”, “member”, “uncovered expenditures”, “enrolled population” and “provider”; P.A. 90-68 amended the definitions re “healing arts”, “health care”, “health care center”, “individual practice association”, “person”, “uncovered expenditures” and “enrolled population” and added definitions of “carrier”, “commissioner”, “evidence of coverage”, “federal health maintenance organization act”, “group contract”, “group contract holder”, “individual contract”, “insolvent or insolvency”, “net worth”, “participating provider” and “subscriber”; Sec. 33-179a transferred to Sec. 38a-175 in 1991; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 11-19 made a technical change in Subdiv. (2).



Section 38a-176 - (Formerly Sec. 33-179b). Applicable statutes. Activities and purposes of health care center.

(a) Each such health care center shall be governed by sections 38a-175 to 38a-192, inclusive, and by the other applicable laws of the state to the extent not inconsistent with the provisions of said sections.

(b) The nature of the activities to be conducted and the purposes to be carried out by a health care center include, but are not limited to: (1) Establishing, maintaining and operating facilities whereby health care, as hereinbefore defined, may be provided at the expense of the health care center; (2) providing health care directly by its health care center employees who, when required by law, shall be duly licensed to render such service or by agreement or by indemnity arrangement with any hospital, hospital service corporation, medical service corporation, medical group clinic or person qualified and licensed to render any health care service or by both methods; (3) entering into agreements with any governmental agency, or any provider for the training of personnel under the direction of persons licensed to practice any healing art; (4) establishing, operating and maintaining a medical service center, clinic or any such other facility as shall be necessary for the prevention, study, diagnosis and treatment of human ailments and injuries and to promote medical, surgical, dental and general health education, scientific education, research and learning; (5) marketing, enrolling and administering a health care plan; (6) contracting with insurers licensed in this state, including hospital and medical service corporations; (7) offering, in addition to health services, benefits covering out-of-area or emergency services; (8) providing health services not included in the health care plan on a fee-for-service basis; and (9) entering into contracts in furtherance of the purposes of sections 38a-175 to 38a-192.

(1971, P.A. 445, S. 2; P.A. 82-415, S. 2, 18; P.A. 90-68, S. 2, 16.)

History: P.A. 82-415 expanded the activities and purposes of health care centers by adding Subdivs. (5) to (9), inclusive, and specified that health care centers are governed by applicable laws outside of chapter rather than by “the provisions of the nonstock corporation act”; P.A. 90-68 expanded the nature of the activities to be conducted and the purposes to be carried out by a health care center and included clinics in provision re negotiation of indemnity agreements in forming a health care arrangement and substituted “provider” for hospitals or individuals licensed to practice healing arts to refer to those entities providing a health care service; Sec. 33-179b transferred to Sec. 38a-176 in 1991.



Section 38a-177 - (Formerly Sec. 33-179c). Manner of providing health care.

Health care may be provided (a) directly by a health care center or by its employees or contractors licensed by this state to render such services, or by contract or by indemnity arrangement with any hospital, hospital service corporation, medical service corporation or person qualified and licensed to render any health care service or by both methods; and (b) by other methods to the extent permitted under the Federal Health Maintenance Organization Act and the regulations adopted thereunder from time to time unless otherwise determined by the commissioner by regulation. A health care center may also enter into agreements with hospitals or individuals approved by their respective state regulating board, licensed to practice any of the healing arts, for the training of personnel under the direction of persons licensed to practice the profession or healing art. A health care center may also maintain a clinic or clinics for the prevention, study, diagnosis and treatment of human ailments and injuries by licensed persons and to promote medical, surgical, dental and scientific research and learning.

(1971, P.A. 445, S. 3; P.A. 90-68, S. 3, 16.)

History: P.A. 90-68 added a provision allowing the federal health maintenance organization act through preemption or the insurance commissioner through regulations to establish the method or the manner in which health care is provided; Sec. 33-179c transferred to Sec. 38a-177 in 1991.



Section 38a-178 - (Formerly Sec. 33-179e). Organization.

Persons desiring to form a health care center may organize under the general law of the state governing corporations, partnerships, associations or trusts, but subject to the following provisions: (1) The certificate of incorporation or other organizational document of each such organization shall have endorsed thereon or attached thereto the consent of the commissioner if he finds the same to be in accordance with the provisions of sections 38a-175 to 38a-192, inclusive; and (2) the certificate or other document shall include a statement of the area in which the health care center will operate and the services to be rendered by such organization.

(1971, P.A. 445, S. 5; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 226, 348; P.A. 82-415, S. 3, 18; P.A. 90-68, S. 4, 16.)

History: P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished department of business regulation; P.A. 82-415 deleted references to incorporation and substituted references to organization, in addition to making several technical changes; P.A. 90-68 substituted “organization” for “health care center” to reflect the expansion of the definition and the manner of providing health care; Sec. 33-179e transferred to Sec. 38a-178 in 1991.



Section 38a-179 - (Formerly Sec. 33-179g). Management of health care center. Directors.

(a) If the health care center is organized as a nonprofit, nonstock corporation, the care, control and disposition of the property and funds of each such corporation and the general management of its affairs shall be vested in a board of directors. Each such corporation shall have the power to adopt bylaws for the governing of its affairs, which bylaws shall prescribe the number of directors, their term of office and the manner of their election, subject to the provisions of sections 38a-175 to 38a-192, inclusive. The bylaws may be adopted and repealed or amended by the affirmative vote of two-thirds of all the directors at any meeting of the board of directors duly held upon at least ten days’ notice, provided notice of such meeting shall specify the proposed action concerning the bylaws to be taken at such meeting. The bylaws of the corporation shall provide that the board of directors shall include representation from persons engaged in the healing arts and from persons who are eligible to receive health care from the corporation, subject to the following provisions: (1) One-quarter of the board of directors shall be persons engaged in the different fields in the healing arts at least two of whom shall be a physician and a dentist; (2) one-quarter of the board of directors shall be subscribers who are eligible to receive health care from the health care center, but no such representative need be seated until the first annual meeting following the approval by the commissioner of the initial agreement or agreements to be offered by the corporation, and there shall be only one representative from any group covered by a group service agreement.

(b) If the health care center is not organized as a nonprofit, nonstock corporation, management of its affairs shall be in accordance with other applicable laws of the state, provided that the health care center shall establish and maintain a mechanism to afford its members an opportunity to participate in matters of policy and operation such as an advisory panel, advisory referenda on major policy decisions or other similar mechanisms.

(1971, P.A. 445, S. 7; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 227, 348; P.A. 82-415, S. 4, 18; P.A. 90-68, S. 5, 16.)

History: P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished department of business regulation; P.A. 82-415 set forth two methods by which to manage the affairs of a health care center, depending on whether or not it is a nonprofit, nonstock corporation, applying previous provisions to nonprofit, nonstock corporations and adding Subsec. (b) applicable to other corporations; P.A. 90-68 made technical changes such that the health care representatives need not be seated until the first annual meeting, replacing requirement that health care representatives need not be elected until the first annual meeting; Sec. 33-179g transferred to Sec. 38a-179 in 1991.



Section 38a-180 - (Formerly Sec. 33-179h). Clinics. Liability of practitioners to reprimand or discipline. Choice in selection of practitioner.

(a) Any clinic established hereunder, including a clinic which is a part of a medical service center or other facility, shall be subject to approval as a clinic by the Commissioner of Public Health pursuant to the standards established by him for approved clinics.

(b) Any person licensed to practice any of the healing arts or occupations employed by a health care center governed by sections 38a-175 to 38a-192, inclusive, shall not be subject to reprimand or discipline because he is an employee of the health care center or because such center may be engaged in rendering health care or related care through its own employees, provided such person shall otherwise remain subject to reprimand or discipline for his act or acts for unlawful, unprofessional or immoral conduct by the state regulating board governing such profession or occupation as provided by law.

(c) No health care center which contracts with an individual practice association may prohibit any practitioner of the healing arts from participating in such center solely on the basis of his profession. No person may interfere with the exercise by any other person of his free choice in the selection of a practitioner in the healing arts in the health care center.

(1971, P.A. 445, S. 8; P.A. 77-614, S. 323, 610; P.A. 78-303, S. 73, 136; P.A. 82-415, S. 5, 18; P.A. 83-587, S. 51, 96; P.A. 84-546, S. 85, 173; P.A. 88-362, S. 19; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 replaced commissioner of health with commissioner of health services, effective January 1, 1979; P.A. 78-303 replaced standards established by public health council with standards established by commissioner; P.A. 82-415 substituted references to health care centers for references to corporations and amended Subsec. (c) by inserting an antidiscrimination provision to protect practitioners of the healing arts; P.A. 83-587 made a technical amendment to Subsec. (b); P.A. 84-546 made technical change in Subsec. (b); P.A. 88-362 amended Subsec. (c) by substituting “health care center which contracts with an individual practice association” for “individual practice association”; Sec. 33-179h transferred to Sec. 38a-180 in 1991; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 38a-181 - (Formerly Sec. 33-179i). Acceptance of payments, grants and loans for cost of operation.

A health care center governed by sections 38a-175 to 38a-192, inclusive, may accept from governmental agencies, or from private agencies, corporations, associations, groups or individuals, payments, grants, loans or anything of value concerning all or part of the cost of its operation or agreements entered into between such health care center and its subscribers or other persons to be served by the health care center, or its employees, suppliers or contractors.

(1971, P.A. 445, S. 9.)

History: Sec. 33-179i transferred to Sec. 38a-181 in 1991.



Section 38a-182 - (Formerly Sec. 33-179j). Agreements with subscribers. Agreement requirements. Evidence of coverage.

(a) An agreement issued by a health care center governed by sections 38a-175 to 38a-192, inclusive, may be issued for health care or the costs thereof to a subscriber, to a subscriber and spouse, to a subscriber and family, to a subscriber and dependent or dependents related by blood, marriage or adoption or to a subscriber and ward. Such agreement or evidence of coverage document shall be in writing and a copy thereof furnished to the group contract holder or individual contract holder, as appropriate.

(b) Each such agreement shall contain the following provisions: (1) Name and address of the health care center; (2) eligibility requirements; (3) a statement of copayments, deductibles or other out-of-pocket expenses payment payable by the subscriber; (4) a statement of the nature of the health care services or benefits to be furnished and the period during which they will be furnished, and, if there are any services or benefits to be excepted, a detailed statement of such exceptions provided that such services or benefits to be furnished conform at a minimum to the requirements of the Federal Health Maintenance Organization Act; (5) a statement of terms and conditions upon which the agreement may be cancelled or otherwise terminated at the option of either party; (6) claims procedures; (7) enrollee grievance procedures; (8) continuation of coverage; (9) conversion; (10) extension of benefits, if any; (11) subrogation, if any; (12) description of the service area, out-of-area benefits and services, if any; (13) a statement of the amount payable to the health care center by the subscriber and by others on his behalf and the manner in which such amount is payable; (14) a statement that the agreement includes the endorsement thereon and attached papers, if any, and contains the entire agreement; (15) a statement that no statement by the subscriber in his application for an agreement shall void the agreement or be used in any legal proceeding thereunder, unless such application or an exact copy thereof is included in or attached to such agreement; and (16) a statement of the period of grace which will be allowed the subscriber for making any payment due under the agreement, which period shall not be less than ten days.

(c) Every subscriber shall receive an evidence of coverage from the group contract holder or the health care center. The evidence of coverage shall not contain provisions or statements which are unfair, inequitable, misleading, deceptive or which encourage misrepresentation. The evidence of coverage shall contain a clear statement of the provisions set forth in subdivisions (1) to (12), inclusive, of subsection (b) of this section.

(1971, P.A. 445, S. 10; P.A. 82-415, S. 6, 18; P.A. 90-68, S. 6, 16.)

History: P.A. 82-415 provided that services or benefits furnished to subscribers must conform to federal law requirements in Subdiv. (b) and substituted “health care center” for “corporation”; P.A. 90-68 divided section into Subsecs., made various technical corrections, outlined the provisions required for health care agreements and added Subsec. (c) re guidelines for the subscriber’s evidence of coverage; Sec. 33-179j transferred to Sec. 38a-182 in 1991.



Section 38a-183 - (Formerly Sec. 33-179k). Approval by commissioner of amounts to be paid subscribers and agreements. Component of rate. Capital reserve fund. Methods of protecting members from liability for uncovered expenditures.

(a) A health care center governed by sections 38a-175 to 38a-192, inclusive, shall not enter into any agreement with subscribers unless and until it has filed with the commissioner a full schedule of the amounts to be paid by the subscribers and has obtained the commissioner’s approval thereof. The commissioner may refuse such approval if he finds such amounts to be excessive, inadequate or discriminatory. Each such health care center shall not enter into any agreement with subscribers unless and until it has filed with the commissioner a copy of such agreement or agreements, including all riders and endorsements thereon, and until the commissioner’s approval thereof has been obtained. The commissioner shall, within a reasonable time after the filing of any request for an approval of the amounts to be paid, any agreement or any form, notify the health care center of either his approval or disapproval thereof.

(b) A health care center may establish rates of payment by any method permitted by the Federal Health Maintenance Organization Act and the regulations adopted thereunder from time to time unless otherwise determined by the commissioner by regulation.

(c) Each such health care center may include as a component of its rate a sum up to ten per cent of such rate to be used for the objects and purposes set forth in section 38a-184. An amount not exceeding ten per cent of the annual net premium income of such center may be set aside annually as a capital reserve fund and may be accumulated from year to year by such health care center, to be expended for the objects and purposes as set forth and in accordance with said section.

(1971, P.A. 445, S. 11; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 228, 348; P.A. 82-415, S. 7, 18; P.A. 90-68, S. 7, 16.)

History: P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished department of business regulation; P.A. 82-415 substituted references to health care centers for references to corporations, added Subsec. (c), requiring health care centers to prove to the insurance commissioner that members are protected from liability for uncovered expenditures; P.A. 90-68 made various technical corrections, inserted a new Subsec. (b) allowing health care centers to establish rates of payment which are permitted by the Federal Health Maintenance Organization Act provided the commissioner has not made such a determination by regulation, deleted former Subsec. (c) which required health care centers to prove to the commissioner that members are protected from liability for uncovered expenditures and redesignated former Subsec. (b) as Subsec. (c); Sec. 33-179k transferred to Sec. 38a-183 in 1991.



Section 38a-184 - (Formerly Sec. 33-179l). Expenditure of funds.

Each health care center governed by sections 38a-175 to 38a-192, inclusive, may expend sums, including sums in the capital reserve fund as provided in subsection (c) of section 38a-183, for the following objects and purposes: (1) To purchase or lease real property for the purpose of construction of a medical service facility or center, an office building, or other facility useful or necessary in the implementation of its program; (2) to purchase, lease or renovate all or part of an existing medical service facility or center, an office building, or other facility useful or necessary in the implementation of its program or to lease a part of an existing hospital; (3) to amortize capital costs for the purchase, construction or renovation of a medical service facility or center, an office building, or other facility useful or necessary in the implementation of its program; (4) to purchase or lease equipment and such property as may be required in the delivery of health care and the transaction of business of the health care center; (5) to construct facilities, including a medical service facility or center, an office building, or other facility useful or necessary in the implementation of its program, and to alter, improve or enlarge such facilities; (6) to make loans, including loans to a corporation under its control, for any of the objects and purposes heretofore prescribed; (7) to do any or all of the foregoing jointly or in association with another health care center, or jointly or in association with any other person, including any other corporation affiliated with a health care center.

(1971, P.A. 445, S. 12; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 229, 348; P.A. 82-415, S. 8, 18; 82-472, S. 157, 183; P.A. 90-68, S. 8, 16.)

History: P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished department of business regulation; P.A. 82-415 substituted references to health care centers for references to corporations, eliminated the powers of health care centers with respect to hospitals, except for leasing apart of an existing hospital, and deleted provision which specified that corporations governed by the chapter may be organized and operated only for charitable, educational and scientific purposes; P.A. 82-472 made technical correction in Subsec. (a); P.A. 90-68 amended Subsec. (a) to include expenditures of funds for lease or renovation of real property, inserted new Subdiv. (4) to allow the purchase or lease of property required to transact the business of the health care center, renumbering as necessary, and deleted former Subsec. (b) which had stated that capital reserve fund moneys not to be considered a limitation in commissioner’s determination whether or not to approve expenditures; Sec. 33-179l transferred to Sec. 38a-184 in 1991.



Section 38a-185 - (Formerly Sec. 33-179m). Appeal from commissioner. Resolution of dispute between community member and corporation.

From any order or decision of the commissioner relating to any health care center governed by sections 38a-175 to 38a-192, inclusive, an appeal may be taken by any person or organization aggrieved thereby in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain. Any dispute which arises between a member of the community including subscribers eligible to receive health care from the health care center and each such center shall be referred, at the request of either party to such dispute, to the commissioner, who shall have the power to hear and decide the same, subject to appeal as herein provided.

(1971, P.A. 445, S. 13; 1972, P.A. 108, S. 7; P.A. 76-436, S. 626, 681; P.A. 77-603, S. 23, 125; 77-614, S. 163, 610; P.A. 78-280, S. 5, 127; P.A. 80-482, S. 230, 348; P.A. 82-415, S. 9, 18; P.A. 88-230, S. 1, 12; P.A. 90-68, S. 9, 16; 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1972 act replaced superior court with court of common pleas, effective September 1, 1972, except that courts with cases pending retain jurisdiction; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provisions with requirement that appeals be made in accordance with Sec. 4-183 but retained venue in Hartford county; P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished department of business regulation; P.A. 82-415 substituted references to health care centers for references to corporations; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-68 made technical changes; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 33-179m transferred to Sec. 38a-185 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 38a-186 - (Formerly Sec. 33-179n). Disposition of property on termination. Prohibitions re stock transactions and mergers.

(a) In the event of the dissolution, liquidation or termination of the corporate existence of a health care center which is organized as a nonprofit, nonstock corporation, no part of the property or assets of the health care center shall inure to the benefit of any director, officer, subscriber or employee of the corporation, each of whom by holding such position shall be deemed to have waived and relinquished all rights conferred by statute or otherwise upon subscribers of a corporation without capital stock to share in such assets upon dissolution, liquidation or termination. After the payment of all lawful claims against the corporation, all its remaining assets shall be devoted permanently and exclusively to the purposes for which the corporation is formed, or paid over to an organization organized and operated exclusively for charitable, educational and scientific purposes, and in such amount and proportions, as the board of directors in its discretion shall determine.

(b) No person may (1) make a tender for or a request or invitation for tenders of, or enter into an agreement to exchange securities for or acquire in the open market or otherwise, any voting security of a health care center, (2) enter into any other agreement if, after the consummation thereof, that person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of such center, or (3) enter into an agreement to merge or consolidate with or otherwise to acquire control of a health care center, unless, at the time any offer, request or invitation is made or any agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the Insurance Commissioner and has mailed or delivered to the health care center, such information as is required by the commissioner and the offer, request, invitation, agreement or acquisition has been approved by the commissioner.

(1971, P.A. 445, S. 14; P.A. 82-415, S. 10, 18.)

History: P.A. 82-415 deleted provision requiring center to hold all property and assets in perpetuity, limited the provisions of Subsec. (a) to centers organized as nonprofit, nonstock corporations and listed prohibitions re stock transactions, mergers and consolidations in new Subsec. (b); Sec. 33-179n transferred to Sec. 38a-186 in 1991.



Section 38a-187 - (Formerly Sec. 33-179o). Investments. Use of ancillary equipment and facilities.

A health care center governed by sections 38a-175 to 38a-192, inclusive, may purchase, lease, construct, renovate, operate and maintain medical facilities and equipment ancillary to such facilities and such other property as may be reasonably required for its principal office and for such purposes as may be necessary in the transaction of the business of the health care center, and may otherwise invest in other securities permitted by the general statutes for the investment of trust funds, and in such other securities alone.

(1971, P.A. 445, S. 15; P.A. 90-68, S. 10, 16.)

History: P.A. 90-68 allowed the health care centers to purchase, lease, construct, renovate, operate or maintain ancillary equipment or facilities necessary to their operation, replacing provision prohibiting investments in real estate mortgages; Sec. 33-179o transferred to Sec. 38a-187 in 1991.



Section 38a-188 - (Formerly Sec. 33-179p). Health care centers. Applicability of certain insurance statutes. Exemption from certain taxes. Evaluation of financial resources.

Each health care center governed by sections 38a-175 to 38a-192, inclusive, shall be exempt from the provisions of the general statutes relating to insurance in the conduct of its operations under said sections and in such other activities as do constitute the business of insurance, unless expressly included therein, and except for the following: Sections 38a-11, 38a-17, 38a-51, 38a-52, 38a-56, 38a-57, 38a-129 to 38a-140, inclusive, 38a-147 and 38a-815 to 38a-819, inclusive, provided a health care center shall not be deemed in violation of sections 38a-815 to 38a-819, inclusive, solely by virtue of such center selectively contracting with certain providers in one or more specialties, and sections 38a-80, 38a-492b, 38a-518b, 38a-543, 38a-702j, 38a-703 to 38a-718, inclusive, 38a-731 to 38a-735, inclusive, 38a-741 to 38a-745, inclusive, 38a-769, 38a-770, 38a-772 to 38a-776, inclusive, 38a-786, 38a-790, 38a-792 and 38a-794, provided a health care center organized as a nonprofit, nonstock corporation shall be exempt from sections 38a-146, 38a-702j, 38a-703 to 38a-718, inclusive, 38a-731 to 38a-735, inclusive, 38a-741 to 38a-745, inclusive, 38a-769, 38a-770, 38a-772 to 38a-776, inclusive, 38a-786, 38a-790, 38a-792 and 38a-794. If a health care center is operated as a line of business, the foregoing provisions shall, where possible, be applied only to that line of business and not to the organization as a whole. The commissioner may adopt regulations, in accordance with chapter 54, stating the circumstances under which the resources of a person which controls a health care center, or operates a health care center as a line of business will be considered in evaluating the financial condition of a health care center. Such regulations, if adopted, shall require as a condition to the consideration of the resources of such person which controls a health care center, or operates a health care center as a line of business to provide satisfactory assurances to the commissioner that such person will assume the financial obligations of the health care center. During the period prior to the effective date of regulations issued under this section, the commissioner shall, upon request, consider the resources of a person which controls a health care center, or operates a health care center as a line of business, if the commissioner receives satisfactory assurances from such person that it will assume the financial obligations of the health care center and determines that such person meets such other requirements as the commissioner determines are necessary. A health care center organized as a nonprofit, nonstock corporation shall be exempt from the sales and use tax and all property of each such corporation shall be exempt from state, district and municipal taxes. Each corporation governed by sections 38a-175 to 38a-192, inclusive, shall be subject to the provisions of sections 38a-903 to 38a-961, inclusive. Nothing in this section shall be construed to override contractual and delivery system arrangements governing a health care center’s provider relationships.

(1971, P.A. 445, S. 16; P.A. 81-101, S. 5; P.A. 82-415, S. 11, 18; P.A. 86-154, S. 1; P.A. 88-364, S. 97; P.A. 90-68, S. 11, 16; 90-243, S. 171; P.A. 01-113, S. 25, 42; P.A. 04-49, S. 1; P.A. 12-145, S. 4.)

History: P.A. 81-101 required that the Insurers Supervision, Rehabilitation and Liquidation Act (Ch. 694) be applicable to health care centers; P.A. 82-415 limited the exemption from taxes to centers organized as nonprofit, nonstock corporations, where previously exemption applied to all centers; P.A. 86-154 listed certain sections of the general statutes relating to insurance which shall be applicable to health care centers and specified that nothing in section overrides contractual and delivery system arrangements governing a health care center’s provider relationships; P.A. 88-364 added reference to Sec. 38-174gg; P.A. 90-68 allowed the health care center an exemption from the insurance provisions of the general statutes, established a provision that health care centers shall not be in violation of the unfair practices provisions of the insurance statutes by selectively contracting with certain providers in a variety of specialties and added a provision by which the commissioner may adopt regulations regarding the evaluation of the resources of an owner or operator of a health care center in determining the financial condition of the health care center; P.A. 90-243 made technical changes for statutory consistency; Sec. 33-179p transferred to Sec. 38a-188 in 1991; P.A. 01-113 deleted references to Secs. 38a-702 and 38a-795, and substituted “section 38a-702j” for “section 38a-783”, effective September 1, 2002; P.A. 04-49 added references to Secs. 38a-492b and 38a-518b and made technical changes; P.A. 12-145 replaced references to Sec. 38a-777 with references to Sec. 38a-776, effective June 15, 2012.



Section 38a-189 - (Formerly Sec. 33-179q). Workers’ Compensation Act not affected.

No provision of sections 38a-175 to 38a-192, inclusive, nor any contract for health care by a health care center governed by said sections shall, in any way, affect the operation of the Workers’ Compensation Act.

(1971, P.A. 445, S. 17; P.A. 79-376, S. 56.)

History: P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; Sec. 33-179q transferred to Sec. 38a-189 in 1991.



Section 38a-190 - (Formerly Sec. 33-179r). Inapplicability of other laws.

Any provisions of the statutes of this state regulating group medical, dental or other professions or occupations dealing with health care which is in conflict with sections 38a-175 to 38a-192, inclusive, shall not apply to a health care center governed by said sections.

(1971, P.A. 445, S. 18.)

History: Sec. 33-179r transferred to Sec. 38a-190 in 1991.



Section 38a-191 - (Formerly Sec. 33-179s). Authority of insurance companies not affected.

Nothing in sections 38a-175 to 38a-192, inclusive, shall preclude an insurance company authorized to conduct an accident and health insurance business in this state from performing marketing, enrollment, administration and other functions and from providing hospitalization insurance, including but not limited to emergency and out-of-area benefits, in conjunction with a plan providing health care to subscribers under existing provisions of the general statutes.

(1971, P.A. 445, S. 19.)

History: Sec. 33-179s transferred to Sec. 38a-191 in 1991.



Section 38a-192 - (Formerly Sec. 33-179u). Regulations by Insurance Commissioner.

The commissioner may adopt such regulations, in accordance with the provisions of chapter 54, as shall be necessary to carry out the provisions of sections 38a-175 to 38a-192, inclusive.

(P.A. 86-154, S. 2; P.A. 90-68, S. 12, 16.)

History: P.A. 90-68 substituted commissioner for insurance commissioner; Sec. 33-179u transferred to Sec. 38a-192 in 1991.



Section 38a-193 - Protection against insolvency.

(a) Net worth requirements. (1) Before issuing any certificate of authority to any health care center on or after July 1, 1990, the commissioner shall require that a health care center have: (A) An initial net worth of one million five hundred thousand dollars, and (B) agree to thereafter maintain the minimum net worth required under subdivision (4) of this subsection.

(2) No health care center shall be licensed to transact business in this state or remain so licensed unless, (A) its net worth bears a reasonable relationship to its liabilities based upon the type, volume and nature of business transacted, and (B) its risk-based capital related to its total adjusted capital is adequate for the type of business transacted. As used in this subsection, “total adjusted capital” means the sum of a health care center’s net worth and any other item in the nature of capital as deemed appropriate by the commissioner; and “risk-based capital” means the net worth of the health care center adjusted to recognize the level of risk inherent in its business, including (i) risk with respect to the health care center’s assets, (ii) the risk of adverse underwriting experience with respect to the health care center’s liabilities and obligations, (iii) the credit risk with respect to the health care center’s business, and (iv) all other business risks and such other relevant risks as the commissioner may determine.

(3) (A) In determining net worth, no debt shall be considered fully subordinated unless the subordination clause is in a form acceptable to the commissioner. Any interest obligation relating to the repayment of any subordinated debt must be similarly subordinated. (B) The interest expenses relating to the repayment of any fully subordinated debt shall not be considered uncovered expenditures. (C) Any debt incurred by a note meeting the requirements of this section, and otherwise acceptable to the commissioner, shall not be considered a liability and shall be recorded as equity.

(4) Except as provided in subdivision (3) and subdivisions (5) to (7), inclusive, of this subsection, each health care center shall maintain a minimum net worth equal to the greater of: (A) One million dollars; or (B) two per cent of its annual premium revenues as reported on the most recent annual financial statement filed with the commissioner on the first one hundred fifty million dollars of premium revenues plus one per cent of annual premium revenues in excess of one hundred fifty million dollars. No health care center authorized by the commissioner to do business in this state, on July 1, 1990, shall be required to comply with the provisions of subparagraph (B) of this subdivision until January 1, 1995.

(5) Each health care center that offers or proposes to offer out-of-network benefits shall either:

(A) Enter into an agreement with a duly licensed insurance company to provide coverage to subscribers and enrollees outside of the health care center’s established network, subject to approval by the commissioner; or

(B) Implement an out-of-network benefit system to be operated by the health care center, subject to approval by the commissioner, provided the health care center establishes and maintains its net worth at an amount equal to the greater of (i) three million dollars, (ii) two per cent of its annual premium revenues as reported on the most recent annual financial statement filed with the commissioner on the first one hundred fifty million dollars of premium revenues plus one per cent of annual premium revenues in excess of one hundred fifty million dollars, or (iii) two months of its cost of uncovered expenditures. For purposes of this subsection, “annual premium revenues” does not include revenue earned as a result of an arrangement between a health care center and the federal Centers for Medicare and Medicaid Services, on a cost or risk basis, for services to a Medicare beneficiary, or revenue earned as a result of an arrangement between a health care center and a Medicaid state agency, for services to a Medicaid beneficiary. For the purposes of this subsection, the uncovered expenditures of the health care center for the requisite two-month period shall be calculated as follows:

(X + Y − Z)

UE =

—————

6

Where:

UE = Uncovered expenditures of the health care center for the requisite two-month period.

X = Total year-to-date uncovered expenditures reported in the health care center’s most recent statutory quarterly or annual statement.

Y = Total year-to-date uncovered expenditures reported in the health care center’s annual statement for the prior calendar year.

Z = Total year-to-date uncovered expenditures reported in the health care center’s statutory quarterly or annual statement for the current calendar quarter of the prior calendar year.

(6) The total cost of the out-of-network benefits of a health care center shall not exceed ten per cent of the total cost of the health care center’s claims and expenses on a quarterly basis without the prior approval of the commissioner and the effectuation of an uncovered expenditures insolvency deposit established with the commissioner pursuant to section 38a-193a.

(7) Any health care center that provides out-of-network benefits pursuant to this subsection shall provide a quarterly report concurrent with filing of the required quarterly and annual financial statements which shall demonstrate compliance with the provisions of this subsection.

(8) The commissioner may adopt regulations, in accordance with chapter 54, to implement the purposes of this subsection, including, but not limited to, provisions concerning: (A) The preparation and filing of reports by health care centers relating to risk-based capital levels and the calculation thereof; (B) the preparation and filing of comprehensive financial plans when such capital levels are reduced below minimum threshold levels; (C) the confidentiality of such reports and plans; and (D) the regulatory corrective actions the commissioner may take in the event minimum risk-based capital levels are not maintained, or the health care center’s financial plans filed with the commissioner are deficient, or the health care center fails to otherwise comply with the provisions of the regulations.

(b) Liabilities. Every health care center shall, when determining liabilities, include an amount estimated in the aggregate to provide for any unearned premium and for the payment of all claims for health care expenditures which have been incurred, whether reported or unreported, which are unpaid and for which such organization is or may be liable, and to provide for the expense of adjustment or settlement of such claims. Such liabilities shall be calculated in accordance with those accounting procedures and practices prescribed by the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions and the National Association of Insurance Commissioners Annual Statement Instructions, subject to any deviations prescribed by the commissioner.

(c) Required provisions in every contract between health care centers and participating providers. (1) Every contract between a health care center and a participating provider of health care services shall be in writing and shall contain the following provisions or variations approved by the commissioner:

“(A) (Name of provider or facility) .... hereby agrees that in no event, including, but not limited to, nonpayment by (name of health care center) ...., (name of health care center’s) .... insolvency, or breach of this contract shall (name of provider or facility) .... bill, charge, collect a deposit from, seek compensation, remuneration, or reimbursement from, or have any recourse against a covered person or person acting on their behalf, other than (name of health care center) ...., for services provided pursuant to this contract. This provision shall not prohibit collection of cost-sharing amounts, or costs for noncovered services, which have not otherwise been paid by a primary or secondary carrier in accordance with regulatory standards for coordination of benefits, from covered persons in accordance with the terms of the covered person’s health plan.

(B) (Name of provider or facility).... agrees, in the event of (name of health care center’s) .... insolvency, to continue to provide the services promised in this contract to covered persons of (name of health care center) .... for the duration of the period for which premiums on behalf of the covered person were paid to (name of health care center) .... or until the covered person’s discharge from inpatient facilities, whichever time is greater.

(C) Notwithstanding any other provision in this contract, nothing in this contract shall be construed to modify the rights and benefits contained in the covered person’s health plan.

(D) (Name of provider or facility).... may not bill the covered person for covered services, except for cost-sharing amounts, where (name of health care center) .... denies payment because the provider or facility has failed to comply with the terms or conditions of this contract.

(E) (Name of provider or facility) .... further agrees (i) that the provisions of subparagraphs (A), (B), (C) and (D) of this subdivision (or citations appropriate to the contract form) .... shall survive termination of this contract regardless of the cause giving rise to termination and shall be construed to be for the benefit of (name of health care center’s) .... covered persons, and (ii) that this provision supersedes any oral or written contrary agreement now existing or hereafter entered into between (name of provider or facility) .... and covered persons or persons acting on their behalf.

(F) If (name of provider or facility) .... contracts with other providers or facilities who agree to provide covered services to covered persons of (name of health care center) .... with the expectation of receiving payment directly or indirectly from (name of health care center) ...., such providers or facilities shall agree to abide by the provisions of subparagraphs (A), (B), (C), (D) and (E) of this subsection (or citations appropriate to the contract form) .....”

(2) In the event that the participating provider contract has not been reduced to writing as required by this subsection or that the contract fails to contain the provisions required by subdivision (1) of this subsection, the participating provider shall not collect or attempt to collect from the subscriber or enrollee sums owed by the health care center.

(3) No participating provider, or agent, trustee or assignee thereof, may: (A) Maintain any action at law against a subscriber or enrollee to collect sums owed by the health care center; or (B) request payment from a subscriber or enrollee for such sums. For purposes of this subdivision “request payment” includes, but is not limited to, submitting a bill for services not actually owed or submitting for such services an invoice or other communication detailing the cost of the services that is not clearly marked with the phrase “THIS IS NOT A BILL”. The contract between a health care center and a participating provider shall inform the participating provider that pursuant to section 20-7f, it is an unfair trade practice in violation of chapter 735a for any health care provider to request payment from an enrollee, other than a copayment or deductible, for covered medical services, or to report to a credit reporting agency an enrollee’s failure to pay a bill for medical services when a health care center has primary responsibility for payment of such services.

(d) Continuation of benefits. The commissioner shall require that each health care center have a plan for handling insolvency which allows for continuation of benefits for the duration of the contract period for which premiums have been paid and continuation of benefits to members who are confined to inpatient facilities on the date of insolvency until their discharge or expiration of benefits. In considering such a plan, the commissioner may approve one or more of the following: (1) Insurance to cover the expenses to be paid for continued benefits after an insolvency; (2) provisions in provider contracts that obligate the provider to provide services after the health care center’s insolvency for the duration of the period for which premium payment has been made and until the enrollees’ discharge from inpatient facilities; (3) insolvency reserves; (4) acceptable letters of credit; or (5) any other arrangements to assure that benefits are continued as specified above.

(e) Notice of termination. Every agreement to provide health care services between a provider and a health care center shall require the provider to provide at least sixty days’ advance notice to the health care center to terminate the agreement.

(f) Deposit for the protection of enrollees in the event health care center is in rehabilitation or conservation. (1) Unless otherwise provided in this subsection, each health care center shall deposit with the commissioner or, at the discretion of the commissioner, with any organization or trustee acceptable to the commissioner through which a custodian or controlled account is utilized, cash, securities or any combination of cash or securities or other measures that are acceptable to the commissioner, which at all times shall have a value of not less than five hundred thousand dollars.

(2) A health care center that is in operation on October 1, 2007, shall make a deposit equal to two hundred fifty thousand dollars. In the second year, the amount of the additional deposit for a health care center that is in operation on October 1, 2007, shall be equal to two hundred fifty thousand dollars, for a total of five hundred thousand dollars.

(3) The deposit shall be an admitted asset of the health care center in the determination of net worth.

(4) All income from deposits shall be an asset of the organization. A health care center that has made a securities deposit may withdraw such deposit or any part thereof after making a substitute deposit of cash, securities or any combination of cash or securities or other measures of equal amount and value. Any securities shall be approved by the commissioner before being deposited.

(5) The deposit shall be used to protect the interests of the health care center’s enrollees and to assure continuation of health care services to enrollees of a health care center that is in rehabilitation or conservation. The commissioner may use the deposit for administrative costs directly attributable to a receivership or liquidation. If the health care center is placed in rehabilitation or liquidation, the deposit shall be an asset subject to the provisions of the Insurers Rehabilitation and Liquidation Act.

(P.A. 90-68, S. 13, 16; P.A. 98-163, S. 2; P.A. 99-9, S. 4, 6; P.A. 00-30, S. 11, 14; P.A. 03-19, S. 89; P.A. 07-178, S. 1.)

History: P.A. 98-163 added Subsec. (c)(3)(B) prohibiting providers from requesting payment from subscribers or enrollees of sums owed by health care centers and to define “request payment”; P.A. 99-9 amended Subsec. (a) to insert new Subdiv. (2) re requirements for license, redesignated former Subdiv. (2) as Subdiv. (4), added new Subdivs. (5) to (7) re out-of-network benefits and added new Subdiv. (8) re regulations, amended Subsec. (b) to substitute National Association of Insurance Commissioners Accounting Practices and Procedures Manual and Annual Statement Instructions for regulations adopted by the commissioner and amended Subsec. (d) to add “or” before Subdiv. (5), effective May 12, 1999; P.A. 00-30 amended Subsec. (b) to substitute “calculated” for “computed” and to add “version effective January 1, 2001, and subsequent revisions” re the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, effective January 1, 2001; P.A. 03-19 replaced “Health Care Financing Administration” with “Centers for Medicare and Medicaid Services” in Subsec. (a)(5)(B), effective May 12, 2003; P.A. 07-178 amended Subsec. (a)(1) to make a technical change and Subsec. (a)(6) to allow total cost of out-of-network benefits to exceed 10% of total expenditures if health care center obtains the prior approval of commissioner and makes an uncovered expenditures insolvency deposit pursuant to Sec. 38a-193a, amended Subsec. (c)(1) to require every contract between a health care center and a participating provider to contain provisions specified in Subparas. (A) to (F) or a variation approved by commissioner, amended Subsec. (c)(2) to substitute “provisions required by subdivision (1) of this subsection” for “required prohibition”, amended Subsec. (c)(3) to require contract between a health care center and participating provider to inform such provider that it is an unfair trade practice to request payment from an enrollee, other than a copayment or deductible, for covered medical services or to report an enrollee to a credit reporting agency for not paying a bill for which the health care center is responsible, and added Subsec. (f) re required deposit by each health care center with commissioner of cash, securities or any combination thereof or other measures acceptable to commissioner, which shall have a value of not less than $500,000 at all times.



Section 38a-193a - Uncovered expenditures insolvency deposit by health care center. Requirements. Withdrawal of deposit. Regulations.

(a) If at any time uncovered expenditures exceed ten per cent of total health care expenditures, a health care center shall place an uncovered expenditures insolvency deposit with the Insurance Commissioner or with an organization or trustee acceptable to the commissioner through which a custodial or controlled account is maintained, cash or securities that are acceptable to the commissioner. The deposit shall at all times have a fair market value in an amount of one hundred twenty per cent of the health care center’s outstanding liability for uncovered expenditures for enrollees in this state, including incurred but not reported claims, and shall be calculated as of the first day of the month and maintained for the remainder of the month. If a health care center is not otherwise required to file a quarterly report, it shall file a report not later than forty-five days after the end of the calendar quarter with information sufficient to demonstrate compliance with this section.

(b) The deposit required under this section is in addition to the deposit required under subsection (f) of section 38a-193 and is an admitted asset of the health care center in the determination of net worth. All income from deposits or trust accounts shall be assets of the health care center and may be withdrawn from the deposit or account quarterly with the approval of the commissioner.

(c) A health care center that has made a deposit, may withdraw such deposit or any part of such deposit, if (1) a substitute deposit of cash or securities of equal amount and value is made, (2) the fair market value exceeds the amount of the required deposit, or (3) the required deposit under subsection (a) of this section is reduced or eliminated. Deposits, substitutions or withdrawals may be made only with the prior written approval of the commissioner.

(d) The deposit required under this section shall be held in trust separate and apart from all other moneys, funds and accounts and may be used only as provided under this section. The commissioner may use the deposit of an insolvent health care center for administrative costs associated with administering the deposit and payment of claims of enrollees of this state for uncovered expenditures in this state. Claims for uncovered expenditures shall be paid on a pro rata basis based on assets available to pay the ultimate liability for incurred expenditures. Partial distribution may be made pending final distribution. Any amount of the deposit remaining shall be paid into the liquidation or receivership of the health care center.

(e) The commissioner may, by regulation adopted in accordance with chapter 54, prescribe the time, manner and form for filing claims under subsection (d) of this section.

(f) The commissioner may, by regulation adopted in accordance with chapter 54, or by order, require a health care center to file annual, quarterly or more frequent reports deemed necessary to demonstrate compliance with this section. The commissioner may require that the reports include liability for uncovered expenditures as well as an audit opinion.

(P.A. 07-178, S. 2.)



Section 38a-194 - Enrollment period. Replacement coverage in the event of insolvency.

(a) Enrollment period. In the event of an insolvency of a health care center, upon order of the commissioner, all other carriers that participated in the enrollment process with the insolvent health care center at a group’s last regular enrollment period shall offer such group’s subscribers of the insolvent health care center a thirty-day enrollment period commencing upon the date of insolvency. Each carrier shall offer such subscribers of the insolvent health care center the same coverages and rates that such carrier had offered to the subscribers of the group at its last regular enrollment period for the remainder of the term of the original group contract. An open enrollment shall not be required where the group contract holder participates in a self-insured, self-funded or other health plan exempt from the regulation of the commissioner, unless the plan administrator and group contract holder voluntarily agree to offer a simultaneous open enrollment and extend coverage under the same enrollment terms and conditions as are applicable to carriers under sections 38a-175 to 38a-178, inclusive, subsection (a) of section 38a-179, sections 38a-182 to 38a-185, inclusive, 38a-187, 38a-188 and 38a-192 to 38a-194, inclusive, and the regulations adopted hereunder.

(b) Replacement coverage allocated among centers within service area. If no other carrier has been offered to one or more groups enrolled in the insolvent health care center, or if the commissioner determines that the other carrier or carriers lack sufficient health care delivery resources to assure that health care services will be available and accessible to all of the group enrollees of the insolvent health care center, then the commissioner shall allocate equitably the insolvent health care center’s group contracts for such groups among all health care centers which operate within a portion of the insolvent health care center’s service area, taking into consideration the health care delivery resources of each health care center. Each health care center, to which a group or groups are so allocated, shall offer such group or groups the health care center’s existing coverage which is most similar to the group’s coverage with the insolvent health care center at rates determined in accordance with the successor health care center’s existing rating methodology. No offering by a carrier shall be required where the group contract holder participates in a self-insured, self-funded or other health plan exempt from regulation by the commissioner. The commissioner shall also allocate equitably the insolvent health care center’s nongroup enrollees who are unable to obtain other coverage among all health care centers which operate within a portion of the insolvent health care center’s service area, taking into consideration the health care delivery resources of each such health care center. Each health care center to which nongroup enrollees are allocated, shall offer each such nongroup enrollee, the health care center’s existing coverage for individual or conversion coverage as determined by his type of coverage in the insolvent health care center at rates determined in accordance with the successor health care center’s existing rating methodology. Successor health care centers which do not offer direct nongroup enrollment may aggregate all of the allocated nongroup enrollees into one group for rating and coverage purposes.

(c) Replacement coverage extended to all subscribers. Exception. (1) ”Discontinuance” shall mean the termination of the contract between the group contract holder and a health care center due to the insolvency of the health care center, and does not refer to the termination of any agreement between any individual enrollee and the health care center.

(2) Any carrier providing replacement coverage with respect to group hospital, medical or surgical expense or service benefits within a period of sixty days from the date of discontinuance of a prior health care center contract or policy providing such hospital, medical or surgical expense or service benefits shall immediately cover all subscribers and subscribers’ beneficiaries who were validly covered under the previous health care center contract or policy at the date of discontinuance and who would otherwise be eligible for coverage under the succeeding carrier’s contract, regardless of any provisions of the contract relating to active employment or hospital confinement or pregnancy.

(3) Except to the extent benefits for the condition would have been reduced or excluded under the prior carrier’s contract or policy, no provision in a succeeding carrier’s contract of replacement coverage which would operate to reduce or exclude benefits on the basis that the condition giving rise to benefits, preexisted the effective date of the succeeding carrier’s contract, shall be applied with respect to those subscribers and subscribers’ beneficiaries validly covered under the prior carrier’s contract or policy on the date of discontinuance.

(d) Insolvency. Priority of distribution. In the event of the insolvency of a health care center, for purposes of determining the priority of distribution of the general assets of the health care center, claims of enrollees, enrollees’ beneficiaries, subscribers and subscribers’ beneficiaries shall have the same priority as established by section 38a-944 for policyholders and beneficiaries of insureds of insurance companies described in subdivision (3) of subsection (a) of section 38a-944. If an enrollee or subscriber is liable to any provider for services provided pursuant to and covered by the health care center, that liability shall have the status of an enrollee or subscriber claim for distribution of assets. Any provider who is obligated by statute or agreement to hold enrollees or subscribers harmless from liability for services provided pursuant to and covered by a health care center shall have a priority of distribution of the general assets immediately following that of enrollees, enrollees’ beneficiaries, subscribers and subscribers’ beneficiaries as described in this subsection, and immediately preceding the priority of distribution described in subdivision (4) of subsection (a) of section 38a-944.

(P.A. 90-68, S. 14, 16; P.A. 99-9, S. 5, 6.)

History: P.A. 99-9 substituted “subscribers” for “enrollees” in Subsec. (a), substituted “subscribers and subscribers’ beneficiaries” for “enrollees” in Subsec. (c) and added new Subsec. (d) re priority of distribution in the event of insolvency, effective May 12, 1999.



Section 38a-199 - (Formerly Sec. 33-157). Definition. Powers. Exemption from insurance laws. Reserves.

(a) A hospital service corporation is defined as a non-profit-sharing corporation without capital stock organized under the laws of the state for the purpose of establishing, maintaining and operating a plan whereby comprehensive health care, which shall include inpatient and outpatient hospital care and home care, provided and billed by an approved general, special or chronic disease hospital, an approved clinic or an approved chronic and convalescent nursing home, and services incidental thereto, may be provided, at the expense of said corporation, to subscribers to such plan under a contract entitling such subscribers to the benefits provided therein. When so determined by any such corporation comprehensive health care shall also include appliances, drugs, medicines, supplies and all other health goods and services, including the services of physicians, doctors of dentistry and other licensed practitioners of the healing arts. Each such corporation shall be governed by sections 38a-199 to 38a-209, inclusive, and shall, except as specifically designated herein, be exempt from the provisions of the general statutes relating to insurance. The provisions of sections 38a-815 to 38a-819, inclusive, except subdivision (9) of section 38a-816, shall be applicable to such corporation. Such hospitals, clinics and chronic and convalescent nursing homes as shall be contained in a list of approved institutions maintained by the Department of Public Health shall be deemed approved for the purposes of sections 38a-199 to 38a-209, inclusive.

(b) A hospital service corporation providing health care benefits to plan subscribers under the provisions of subsection (a) of this section may, upon obtaining the approval of the Insurance Commissioner as provided in section 38a-482: (1) Adjust the rates to be paid by any group or groups of its subscribers based upon past and prospective loss experience and may classify subscribers and groups of subscribers and determine rates with reference to standards for variations or risks or expenses which it may establish; (2) contract for the coordination of benefits with other hospital service corporations, medical service corporations or insurance companies to avoid duplication of benefits to be provided to its group subscribers; (3) make loans, grants or provide anything of value to a health care center covering all or part of the cost of health services provided to members; (4) contract with a health care center to provide insurance or similar protection to cover the cost of care provided through health care centers and to provide coverage in the event of the insolvency of the health care center; and (5) establish, maintain, own and operate health care centers as a line of business, provided that (A) aggregate investments hereafter made by such corporation shall not exceed ten per cent of such corporation’s contingency reserve as of the date of the investment; (B) such investments shall not be repaid or recovered from rates charged by such corporation for its non-health-care-center lines of business, and (C) the commissioner shall find, based upon evidence furnished by such corporation, that the financial condition of such corporation and the rates of its non-health-care-center subscribers are not unduly jeopardized by such investment. Subdivisions (1) and (2) shall be subject to such regulations as may be adopted by the Insurance Commissioner to establish guidelines of eligibility for experience rating and adoption of coordination of benefits clauses in health care contracts.

(c) Each hospital service corporation shall maintain reserves equal in amount to its liabilities under all its policy contracts, as the same are computed in accordance with regulations of the commissioner adopted upon reasonable consideration of ascertained experience for the purpose of adequately protecting the subscriber and securing the solvency of such company. Each such corporation shall maintain a reserve for contingencies which shall not be less than the amount required by companies licensed to transact accident and health insurance, under section 38a-72. The commissioner may adopt regulations prescribing the maximum amount that may be held in the reserve for contingencies, and in adopting such regulations, he shall consider the stability, solvency and interests of the corporation and the interests of the subscribers and other affected persons. The commissioner shall allow a reasonable period of time for compliance with this section, not to exceed five years. On and after October 1, 1974, the commissioner may require a hospital service corporation to adjust its reserve for contingencies to comply with the provisions of this section and to adjust its rates or benefits or both to reflect the adjustment in the reserve for contingencies.

(1949 Rev., S. 5269; February, 1965, P.A. 534, S. 1; 1969, P.A. 686, S. 1; P.A. 74-5, S. 1; P.A. 77-614, S. 163, 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 214, 348; P.A. 81-101, S. 1; P.A. 82-415, S. 12, 18; P.A. 83-216, S. 1; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1965 act specified what is to be considered as “hospital care”, stated that provisions not to be construed to authorize direct reimbursement for medical services made by nonprofit medical service corporation and replaced provision re list of approved hospitals created by Connecticut medical examining board and Connecticut homeopathic medical examining board acting jointly with provision re list maintained by health department; 1969 act replaced “hospital care” with “comprehensive health care”, deleted provision re construction of provisions added by 1965 act, expanded care to include appliances, drugs, etc. and services of physicians, dentists and other licensed practitioners of healing arts and added Subsec. (b); P.A. 74-5 changed wording of insurance commissioner’s power to make regulations in Subsec. (b) and added Subsec. (c); P.A. 77-614 and P.A. 78-303 made insurance department a division within the department of business regulation with insurance commission as its head and replaced department of health with department of health services, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and deleted reference to abolished department of business regulation; P.A. 81-101 required that the unfair insurance practice provisions (Secs. 38-60 to 38-64) be applicable to hospital service corporations; P.A. 82-415 added Subsecs. (b)(3) and (4), empowering hospital service corporation to make loans, etc. to health care centers and to contract with such centers to provide insurance; P.A. 83-216 amended Subsec. (b) to empower hospital service corporations to establish, maintain, own and operate health care centers as a line of business; Sec. 33-157 transferred to Sec. 38a-199 in 1991; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 38a-504 re insurance policy or contract requirements covering surgical removal of tumors and treatment of leukemia.

See Sec. 38a-538 re employees’ rights to conversion and extension of group coverage and re liability of group employers.

Cited. 184 C. 352.

Subsec. (a):

Cited. 31 CS 110.



Section 38a-200 - (Formerly Sec. 33-158). Incorporation. Representation of policyholders on board of directors.

Persons desiring to form a hospital service corporation may incorporate under the general law of the state governing corporations, but subject to the following provisions: (1) The certificate of incorporation of each such corporation shall have endorsed thereon or attached thereto the consent of the Insurance Commissioner, if he finds the same to be in accordance with the provisions of sections 38a-199 to 38a-209, inclusive; and (2) said certificate shall include a statement of the territory in which the corporation will operate, the services to be rendered by the corporation and the rates currently to be charged therefor and shall be accompanied by two copies of the contract for services which the corporation proposes to make with subscribers and two copies of the type of contract which such corporation proposes to make with member hospitals. Such corporation shall include in its bylaws provision for the election of at least three of its policyholders to its board of directors by its members, and failure to include such a provision in such bylaws or to abide by such provision shall be grounds for disapproval by the Insurance Commissioner of any contract it may enter into during the period of such noncompliance.

(1949 Rev., S. 5270; 1959, P.A. 559; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 215, 348.)

History: 1959 act required corporation to include in its bylaws provision for election of at least three policyholders to board of directors; P.A. 77-614 made insurance department a division within the department of business regulation with the commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and deleted reference to abolished department of business regulation; Sec. 33-158 transferred to Sec. 38a-200 in 1991.



Section 38a-201 - (Formerly Sec. 33-159). Form of contract.

No contract between any such corporation and subscribers shall entitle more than one person to services, except that such contract may be issued for service to a subscriber and wife, to a subscriber and husband, to a subscriber and family, to a subscriber and dependent or dependents related by blood, marriage or adoption or to a subscriber and ward. Such contract with a subscriber shall be in writing and a copy thereof furnished to each subscriber. Each such contract shall contain the following provisions: (1) A statement of the amount payable to the corporation by the subscriber and the manner in which such amount is payable; (2) a statement of the nature of the services to be furnished and the period during which they will be furnished, and, if there are any services to be excepted, a detailed statement of such exceptions; (3) a statement of terms and conditions upon which the contract may be cancelled or otherwise terminated at the option of either party; (4) a statement that the contract includes the endorsement thereon and attached papers, if any, and contains the entire contract; (5) a statement that no statement by the subscriber in his application for a contract shall void the contract or be used in any legal proceeding thereunder, unless such application or an exact copy thereof is included in or attached to such contract; (6) a statement of the period of grace which will be allowed the subscriber for making any payment due under the contract, which period shall not be less than ten days; and (7) a statement that no action at law based upon or arising out of the physician-patient relationship shall be maintained against a nonprofit hospital service corporation.

(1949 Rev., S. 5271; 1969, P.A. 686, S. 2.)

History: 1969 act required that contract contain statement that no action at law concerning physician-patient relationship shall be maintained against nonprofit hospital service corporation; Sec. 33-159 transferred to Sec. 38a-201 in 1991.

See Sec. 38a-472 re assignment of insurance proceeds to doctor, hospital or state agency.

See Sec. 38a-538 re employees’ rights to conversion and extension of group coverage and re liability of group employers.



Section 38a-202 - (Formerly Sec. 33-160). Reports and examinations.

Each such corporation shall annually, on or before March first, file in the office of the Insurance Commissioner a statement, verified by at least two of its principal officers, showing its condition on the thirty-first day of December then next preceding, which shall be in such form and contain such information as said commissioner prescribes. Examination of the financial condition of each such corporation by the Insurance Commissioner or his representatives shall be made at least once in every five years. Said commissioner, or any deputy or examiner or any other person whom he appoints, shall have the power of visitation and examination into the affairs of any such corporation and free access to all of the books, papers and documents that relate to the business of the corporation, and may summon and qualify as witnesses under oath, for the purpose of examination, its officers, agents or employees or other persons in relation to the affairs, transactions and conditions of the corporation. All costs of acquisition and of management activities shall be under the supervision of the Insurance Commissioner.

(1949 Rev., S. 5273; 1953, S. 2596d; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 216, 348; P.A. 81-101, S. 2.)

History: P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 80-482 restored division as independent department with commissioner as its head and deleted reference to abolished department of business regulation; P.A. 81-101 required that insurance commissioner examine financial condition of each hospital service corporation every five years, rather than biennially; Sec. 33-160 transferred to Sec. 38a-202 in 1991.

This section empowers the insurance commissioner as supervisor of costs of management activities. His determination of administrative costs in a Blue Cross rate increase hearing sustained on appeal. 31 CS 257.



Section 38a-203 - (Formerly Sec. 33-161). Investments.

Such corporations shall not invest in real estate mortgages, but may invest in other securities permitted by the general statutes for the investment of trust funds, and in such other securities alone.

(1949 Rev., S. 5274.)

History: Sec. 33-161 transferred to Sec. 38a-203 in 1991.

Cited. 184 C. 352.



Section 38a-204 - (Formerly Sec. 33-162). Liquidation or rehabilitation. Mergers.

Each such corporation shall be subject to liquidation, dissolution or rehabilitation, and such proceeding shall be under the supervision of the Insurance Commissioner, who shall have such powers hereunder as he possesses in reference to domestic insurance corporations. Any hospital service corporation may merge with any other hospital service corporation or corporations, subject to the approval of the Insurance Commissioner and may consolidate or merge with any medical service corporation organized under sections 38a-214 to 38a-225, inclusive, subject to the approval of the Insurance Commissioner. The new corporation resulting from such consolidation or the surviving corporation resulting from such merger may exercise all of the powers and perform all of the functions of hospital service corporations organized pursuant to sections 38a-199 to 38a-209, inclusive, and medical service corporations organized pursuant to sections 38a-214 to 38a-225, inclusive, and shall be subject to the provisions of said sections. Prior to such approval, the commissioner shall hold a hearing or hearings, in accordance with the procedures of chapter 54 to determine that the terms and conditions of the proposed merger or consolidation are fair and reasonable and that the interests of all parties, subscribers and affected persons are adequately protected. The consolidation or merger shall become effective upon the filing with the Secretary of the State of a certificate of consolidation or merger, endorsed as approved by the Insurance Commissioner.

(1949 Rev., S. 5275; P.A. 74-7, S. 1; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 217, 348.)

History: P.A. 74-7 added provisions re merger and consolidation of medical service corporations and hospital service corporations; P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department and abolished department of business regulation; Sec. 33-162 transferred to Sec. 38a-204 in 1991.

Cited. 184 C. 352.



Section 38a-205 - (Formerly Sec. 33-163). Workers’ compensation law not affected.

No provision of sections 38a-199 to 38a-209, inclusive, nor any contract for hospital or other health service by any such corporation shall, in any way, affect the operation of the Workers’ Compensation Act.

(1949 Rev., S. 5276; 1969, P.A. 686, S. 3; P.A. 79-376, S. 54.)

History: 1969 act included reference to health service other than hospital service; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; Sec. 33-163 transferred to Sec. 38a-205 in 1991.



Section 38a-206 - (Formerly Sec. 33-164). Fraternal benefit societies and life or accident insurance companies not affected.

Fraternal benefit societies and life and accident insurance companies or accident insurance companies shall not be affected by any provision of sections 38a-199 to 38a-209, inclusive.

(1949 Rev., S. 5278.)

History: Sec. 33-164 transferred to Sec. 38a-206 in 1991.



Section 38a-207 - (Formerly Sec. 33-165). Exemption from taxation.

All property of any such corporation shall be exempt from state, district and municipal taxes.

(1949 Rev., S. 5279.)

History: Sec. 33-165 transferred to Sec. 38a-207 in 1991.

Cited. 184 C. 352.



Section 38a-208 - (Formerly Sec. 33-166). Rates and contracts to be approved.

No such corporation shall enter into any contract with subscribers unless and until it has filed with the Insurance Commissioner a full schedule of the rates to be paid by the subscribers and has obtained said commissioner’s approval thereof. The commissioner may refuse such approval if he finds such rates to be excessive, inadequate or discriminatory. No hospital service corporation shall enter into any contract with subscribers unless and until it has filed with the Insurance Commissioner a copy of such contract, including all riders and endorsements thereof, and until said commissioner’s approval thereof has been obtained. The Insurance Commissioner shall, within a reasonable time after the filing of any such form, notify such corporation either of his approval or disapproval thereof.

(1949 Rev., S. 5272; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 218, 348.)

History: P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished department of business regulation; Sec. 33-166 transferred to Sec. 38a-208 in 1991.

Insurance commissioner’s judgment modifying a filed schedule of rates of Blue Cross services is affirmed as record contains sufficient evidence to support same. 31 CS 257.



Section 38a-209 - (Formerly Sec. 33-167). Appeal.

From any order or decision of the Insurance Commissioner, an appeal may be taken by any person or corporation aggrieved thereby in accordance with the provisions of section 4-183. Any dispute which arises between a subscriber and a hospital plan corporation or between a member hospital and the hospital plan corporation, or between two or more hospital plan corporations, shall be referred, at the request of any party to such dispute, to the Insurance Commissioner, who shall have the power to hear and decide the same, subject to appeal in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(1949 Rev., S. 5280; 1971, P.A. 870, S. 90; P.A. 76-436, S. 624, 681; P.A. 77-603, S. 19, 125; 77-614, S. 163, 610; P.A. 78-280, S. 5, 127; P.A. 80-482, S. 219, 348; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act replaced superior court with court of common pleas effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 required that appeals be made in accordance with Sec. 4-183, replacing previous appeal provision; P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished department of business regulation; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 33-167 transferred to Sec. 38a-209 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 3 CA 627.

Appeals by Blue Cross from rate increase decision of the insurance commissioner under this section and subsection (b) of section 4-183, heard and decided together. 31 CS 257.



Section 38a-214 - (Formerly Sec. 33-168). Definition. Powers. Exemption from insurance laws. Reserves.

(a) A nonprofit medical service corporation is defined as a non-profit-sharing corporation without capital stock organized under the laws of the state for the purpose of establishing, maintaining and operating a plan whereby comprehensive health care, which shall include inpatient and outpatient hospital care and home care, provided and billed by an approved general, special or chronic disease hospital, an approved clinic or an approved chronic and convalescent nursing home and services incidental thereto may be provided, at the expense of said corporation, to subscribers to such plan under a contract entitling such subscribers to the benefits provided therein. When so determined by any such corporation, comprehensive health care shall also include appliances, drugs, medicines, supplies and all other health goods and services, including the services of physicians, doctors of dentistry and other licensed practitioners of the healing arts. Any such corporation which provides coverage for the services of physicians shall also provide coverage for the services of chiropractors licensed under chapter 372 and natureopaths licensed under chapter 373. Each such corporation shall, except as specifically designated herein, be exempt from the provisions of the general statutes relating to insurance. The provisions of sections 38a-815 to 38a-819, inclusive, except subdivision (9) of section 38a-816, shall be applicable to such corporation. Such hospitals, clinics and chronic and convalescent nursing homes as shall be contained in a list of approved institutions maintained by the Department of Public Health shall be deemed approved for the purposes of sections 38a-214 to 38a-225, inclusive.

(b) A medical service corporation providing health care benefits to plan subscribers under the provisions of subsection (a) of this section may, upon obtaining the approval of the Insurance Commissioner as provided in section 38a-488: (1) Adjust the rates to be paid by any group or groups of its subscribers based upon past and prospective loss experience and may classify subscribers and groups of subscribers and determine rates with reference to standards for variations of risks or expenses which it may establish; (2) contract for the coordination of benefits with other hospital service corporations, medical service corporations or insurance companies to avoid duplication of benefits to be provided to its group subscribers; (3) make loans, grants or provide anything of value to a health care center covering all or part of the cost of health services provided to members; (4) contract with a health care center to provide insurance or similar protection to cover the cost of care provided through health care centers and to provide coverage in the event of the insolvency of the health care center; and (5) establish, maintain, own and operate health care centers as a line of business, provided that (A) aggregate investments hereafter made by such corporation shall not exceed ten per cent of such corporation’s contingency reserve as of the date of the investment; (B) such investments shall not be repaid or recovered from rates charged by such corporation for its non-health-care-center lines of business, and (C) the commissioner shall find, based upon evidence furnished by such corporation, that the financial condition of such corporation and the rates of its non-health-care-center subscribers are not unduly jeopardized by such investment. Subdivisions (1) and (2) shall be subject to such regulations as may be adopted by the Insurance Commissioner to establish guidelines of eligibility for experience rating and adoption of coordination of benefits clauses in health care benefit contracts.

(c) Each medical service corporation shall maintain reserves equal in amount to its liabilities under all its policy contracts, as the same are computed in accordance with regulations of the commissioner adopted upon reasonable consideration of ascertained experience for the purpose of adequately protecting the subscriber or securing the solvency of such company. Each such corporation shall maintain a reserve for contingencies which shall not be less than the amount required by companies licensed to transact accident and health insurance, under section 38a-72. The commissioner may adopt regulations prescribing the maximum amount that may be held in the reserve for contingencies, and in adopting such regulations, he shall consider the stability, solvency and interests of the corporation, and the interests of the subscribers and other affected persons. The commissioner shall allow a reasonable period of time for compliance with this section, not to exceed five years. On and after October 1, 1974, the commissioner may require a medical service corporation to adjust its reserve for contingencies to comply with the provisions of this section and to adjust its rates or benefits or both to reflect such adjustment in the reserve for contingencies.

(1949 Rev., S. 5282; 1951, 1953, S. 2597d; 1957, P.A. 407; 1963, P.A. 333; 1967, P.A. 775; 1969, P.A. 342; 686, S. 4; 1971, P.A. 587; P.A. 74-5, S. 2; P.A. 75-50; P.A. 77-614, S. 163, 323, 610; P.A. 80-482, S. 220, 348; P.A. 81-101, S. 3; P.A. 82-415, S. 13, 18; P.A. 83-216, S. 2; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: 1963 act authorized payments by nonprofit medical service corporation to chiropractors; 1967 act defined “medical services” as professional services performed by physicians and other health services and supplies, except prescription drugs and services covered as hospital services where previously term was “not to be construed to include hospital services”; 1969 act replaced “medical services” and definition of such services with “comprehensive health care” and provisions specifying what is included in such services, added provision re list of approved institutions and added Subsec. (b); 1971 act specified that corporations providing coverage for physicians’ services shall also provide for chiropractors’ services; P.A. 74-5 added Subsec. (c); P.A. 75-50 required that corporations providing coverage for physicians’ services also provide coverage for natureopaths’ services and referred to chiropractors licensed under chapter 372 rather than under Sec. 20-27; P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head and replaced department of health with department of health services, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished department of business regulation; P.A. 81-101 required that the unfair insurance practice provisions (Secs. 38-60 to 38-64) be applicable to medical service corporations; P.A. 82-415 added Subsec. (b)(3) and (4), empowering medical service corporations to make loans, etc. to health care centers and to contract with such centers to provide insurance; P.A. 83-216 amended Subsec. (b) to allow medical service corporations to own, operate and maintain health care centers as a line of business; Sec. 33-168 transferred to Sec. 38a-214 in 1991; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.

See Sec. 38a-504 re insurance policy or contract requirements covering surgical removal of tumors and treatment of leukemia.

See Sec. 38a-538 re employees’ rights to conversion and extension of group coverage and re liability of group employers.

Cited. 184 C. 352.

Cited. 29 CS 474.



Section 38a-215 - (Formerly Sec. 33-169). Formation.

Any number of persons not less than seven, all of whom shall be residents of this state, may form a corporation, under and in conformity with the provisions of sections 38a-214 to 38a-225, inclusive, for the purpose of establishing, maintaining and operating a nonprofit medical service corporation. The Connecticut State Medical Society, the Fairfield County Medical Association, the Hartford County Medical Association, the Litchfield County Medical Association, the Middlesex County Medical Association, the New Haven County Medical Association, the New London County Medical Association, the Tolland County Medical Association and the Windham County Medical Association may jointly or severally incorporate for the purposes of operating a medical service corporation.

(1949 Rev., S. 5281.)

History: Sec. 33-169 transferred to Sec. 38a-215 in 1991.

Cited. 29 CS 474.



Section 38a-216 - (Formerly Sec. 33-170). Incorporation. Representation of policyholders on board of directors.

A medical association desiring to form a medical service corporation may incorporate under the general laws of the state governing corporations, but subject to the following provisions: (a) The certificate of incorporation of each such corporation shall have endorsed thereon, or attached thereto, the consent of the Insurance Commissioner, if he finds the same to be in accordance with sections 38a-214 to 38a-225, inclusive, and in the public interest, provided security guaranteeing the performance of the obligations of such corporation shall be furnished in form and amount, not less than five thousand dollars, as the commissioner determines and (b) such certificate shall include a statement of the territory in which the corporation will operate, the services to be rendered by the corporation and the rates currently to be charged therefor and shall be accompanied by two copies of the contract which the corporation proposes to make with the subscribers. Such corporation shall include in its bylaws provision for the election of at least three of its policyholders to its board of directors by its members, and failure to include such a provision in such bylaws or to abide by such provision shall be grounds for disapproval by the Insurance Commissioner of any contract it may enter into during the period of such noncompliance.

(1949 Rev., S. 5283; 1959, P.A. 511; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 221, 348.)

History: 1959 act required that corporation include in bylaws provision for election of at least three policyholders to board of directors; P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished department of business regulation; Sec. 33-170 transferred to Sec. 38a-216 in 1991.

Cited. 29 CS 474.



Section 38a-217 - (Formerly Sec. 33-171). Form of contract.

No single contract between any such corporation and its subscribers shall entitle more than one person to indemnity, except that a single contract may be issued to subscriber and wife, to subscriber and husband, to subscriber and family by marriage or adoption or to subscriber and ward. Such contract shall be in writing and a copy thereof shall be furnished to each subscriber and shall contain the following provisions: (a) A statement of the amount payable to the corporation by the subscriber and the manner in which such amount is payable; (b) a statement of the amount of indemnity to be furnished and the period during which it will be furnished, and, if there are to be exceptions, a detailed statement of such exceptions; (c) a statement of terms and conditions upon which the contract may be cancelled or otherwise terminated at the option of either party; (d) a statement that the contract includes the endorsements thereon and attached papers, if any, and contains the entire contract; (e) a statement that no statements by the subscriber in his application for a contract shall void the contract or be used in any legal proceeding thereunder, unless such application or an exact copy thereof is included in or attached to such contract; (f) a statement of the period of grace which will be allowed the subscriber for making any payment due under the contract, which period shall not be less than ten days; (g) a statement that no action at law based upon or arising out of the physician-patient relationship shall be maintained against a nonprofit medical service corporation.

(1949 Rev., S. 5284.)

History: Sec. 33-171 transferred to Sec. 38a-217 in 1991.

See Sec. 38a-472 re assignment of insurance proceeds to doctor, hospital or state agency.

See Sec. 38a-538 re employees’ rights to conversion and extension of group coverage and re liability of group employers.



Section 38a-218 - (Formerly Sec. 33-172). Rates and contracts to be approved.

No such medical service corporation shall enter into any contract with subscribers unless and until it has filed with the Insurance Commissioner a full schedule of the rates to be paid by the subscriber and has obtained said commissioner’s approval thereof. The commissioner may refuse such approval if he finds such rates are excessive, inadequate or discriminatory. No such medical service corporation shall enter into any contract with subscribers unless and until it has filed with the Insurance Commissioner a copy of such contract, including all riders and endorsements thereof, and until said commissioner’s approval thereof has been obtained. The Insurance Commissioner shall, within a reasonable time after the filing of any such form, notify such corporation either of his approval or disapproval thereof.

(1949 Rev., S. 5285; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 222, 348.)

History: P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished department of business regulation; Sec. 33-172 transferred to Sec. 38a-218 in 1991.

Cited. 29 CS 474.



Section 38a-219 - (Formerly Sec. 33-173). Reports and examinations. Insurance Commissioner’s supervision.

Each such medical service corporation shall, annually, on or before the first day of March, file in the office of the Insurance Commissioner a statement, verified by at least two of its principal officers, showing its condition on the thirty-first day of December then next preceding, which shall be in such form and contain such matters as said commissioner prescribes. The Insurance Commissioner or his representative shall make an examination of the financial condition of each such medical service corporation at least once in every five years. The Insurance Commissioner, or any deputy or examiner or any other person whom he appoints, shall have the power of visitation and examination into the affairs of any such corporation and free access to all of the books, papers and documents that relate to the business of the corporation, and may summon and qualify witnesses under oath to examine its officers, agents or employees or other persons in relation to the affairs, transactions and condition of the corporation. All costs of acquisition and of management activities shall be under the supervision of the Insurance Commissioner.

(1949 Rev., S. 5286; 1953, S. 2598d; P.A. 74-1; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 223, 348; P.A. 81-101, S. 4.)

History: P.A. 74-1 specified that all costs of acquisition and of management activities to be under insurance commissioner’s supervision; P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance division as an independent department with commissioner as its head and abolished the department of business regulation; P.A. 81-101 required that insurance commissioner examine financial condition of each medical service corporation every five years, rather than biennially; Sec. 33-173 transferred to Sec. 38a-219 in 1991.

Cited. 29 CS 474.



Section 38a-220 - (Formerly Sec. 33-174). Investments.

No such medical service corporation shall invest its funds in any security other than those permitted by the laws of the state for trust funds, except that no funds of such medical service corporation shall be invested in real estate mortgages.

(1949 Rev., S. 5287.)

History: Sec. 33-174 transferred to Sec. 38a-220 in 1991.

Cited. 184 C. 352.

Cited. 29 CS 474.



Section 38a-221 - (Formerly Sec. 33-175). Liquidation or rehabilitation. Mergers.

Each such medical service corporation shall be subject to liquidation, dissolution or rehabilitation, and such proceeding shall be under the supervision of the Insurance Commissioner, who shall have such powers hereunder as he possesses in reference to domestic insurance corporations. Any medical service corporation may merge with any other medical service corporation or corporations, subject to the approval of the Insurance Commissioner and may consolidate or merge with a hospital service corporation organized under sections 38a-199 to 38a-209, inclusive, subject to the approval of the Insurance Commissioner. The new corporation resulting from such consolidation or the surviving corporation resulting from such merger may exercise all of the powers and perform all of the functions of medical service corporations organized pursuant to sections 38a-214 to 38a-225, inclusive, and hospital service corporations organized pursuant to 38a-199 to 38a-209, inclusive, and shall be subject to the provisions of said sections. Prior to such approval, the commissioner shall hold a hearing or hearings, in accordance with the procedures of chapter 54 to determine that the terms and conditions of the proposed merger or consolidation are fair and reasonable and that the interests of all parties, subscribers and affected persons are adequately protected. The consolidation or merger shall become effective upon the filing with the Secretary of the State of a certificate of consolidation or merger, endorsed as approved by the Insurance Commissioner.

(1949 Rev., S. 5288; P.A. 74-7, S. 2; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 224, 348.)

History: P.A. 74-7 authorized merger or consolidation of medical service corporation and hospital service corporation, adding provisions re such mergers or consolidations; P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished department of business regulation; Sec. 33-175 transferred to Sec. 38a-221 in 1991.

Cited. 184 C. 352.

Cited. 29 CS 474.



Section 38a-222 - (Formerly Sec. 33-176). Workers’ compensation law not affected.

No provision of sections 38a-214 to 38a-225, inclusive, nor any contract for medical service, hospital or other health services by any such medical service corporation shall, in any way, affect the operation of the Workers’ Compensation Act.

(1949 Rev., S. 5289; 1969, P.A. 686, S. 5; P.A. 79-376, S. 55.)

History: 1969 act included reference to hospital and other health services; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; Sec. 33-176 transferred to Sec. 38a-222 in 1991.

Cited. 29 CS 474.



Section 38a-223 - (Formerly Sec. 33-177). Fraternal benefit societies and life or accident insurance companies not affected.

Fraternal benefit societies and life or accident insurance companies shall not be affected by sections 38a-214 to 38a-225, inclusive.

(1949 Rev., S. 5290.)

History: Sec. 33-177 transferred to Sec. 38a-223 in 1991.

Cited. 29 CS 474.



Section 38a-224 - (Formerly Sec. 33-178). Exemption from taxation.

All property of any such medical service corporation is declared exempt from state, district and municipal taxes.

(1949 Rev., S. 5291.)

History: Sec. 33-178 transferred to Sec. 38a-224 in 1991.

Cited. 184 C. 352.

Cited. 29 CS 474.



Section 38a-225 - (Formerly Sec. 33-179). Appeal.

An appeal may be taken from any order or decision of the Insurance Commissioner by any person or corporation aggrieved thereby in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain. If any dispute arises between a subscriber and such medical service corporation, the same shall be referred, at the request of any party to such dispute, to the Insurance Commissioner, who shall have the power to hear and decide the same, subject to the provision for appeal as provided herein.

(1949 Rev., S. 5292; 1971, P.A. 870, S. 91; P.A. 76-436, S. 625, 681; P.A. 77-603, S. 22, 125; 77-614, S. 163, 610; P.A. 78-280, S. 5, 127; P.A. 80-482, S. 225, 348; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous appeal provision with requirement that appeals be made in accordance with Sec. 4-183 but retained venue in Hartford county; P.A. 77-614 made insurance department a division within the department of business regulation with commissioner as its head, effective January 1, 1979; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 80-482 restored insurance division as independent department with commissioner as its head and abolished department of business regulation; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 33-179 transferred to Sec. 38a-225 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 29 CS 474.



Section 38a-226 to 38a-226d - Definitions. Annual licensure; fees; complaints re utilization review companies; certification and release of information; compliance. Violations; notice and hearing; penalties; appeal. Utilization review company minimum standards: Determinations, notification, appeals and expedited review; reports to commissioner; penalties; regulations. Standards of utilization review companies.

Sections 38a-226 to 38a-226d, inclusive, are repealed, effective July 1, 2011.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-305, S. 1–5; P.A. 92-60, S. 24; P.A. 93-142, S. 4, 7, 8; May 25 Sp. Sess. P.A. 94-1, S. 93, 130; P.A. 95-220, S. 4–6; P.A. 97-99, S. 15–19, 32; P.A. 98-27, S. 12; P.A. 99-215, S. 24, 29; P.A. 01-124, S. 3; 01-139, S. 7; 01-174, S. 5; 01-195, S. 179, 181; P.A. 05-94, S. 1; P.A. 06-54, S. 3; 06-188, S. 33; P.A. 08-127, S. 20; 08-178, S. 8, 9; P.A. 09-49, S. 3; 09-74, S. 14; P.A. 11-58, S. 89.)






Chapter 698b - Prepaid Legal Services

Section 38a-230 - (Formerly Sec. 38-401). Definitions. Legal service corporation may fix rates and contract for coordination of benefits.

(a) A nonprofit legal service corporation is defined as a nonprofit corporation without capital stock organized under the laws of the state for the purpose of establishing, maintaining and operating a plan whereby legal services may be provided at the expense of such corporation by attorneys-at-law to subscribers under contract entitling such subscribers to payments or benefits in fixed or variable amounts for the cost of legal services. Cost of legal services shall include attorneys’ fees, court costs and related expenses incurred in the exercise of any right.

(b) A legal service corporation providing benefits to plan subscribers under the provisions of subsection (a) of this section may, upon obtaining the approval of the Insurance Commissioner as provided in section 38a-234: (1) Fix or adjust the rates to be paid by any group or groups of its subscribers based upon past and prospective loss experience and may classify subscribers and groups of subscribers and determine rates with reference to standards for variations of risks or expenses which it may establish, and (2) contract for the coordination of benefits with other legal service corporations or with insurance companies to avoid duplication of benefits to be provided to its group subscribers. Subdivisions (1) and (2) of this subsection shall be subject to such regulations as may be promulgated by the Insurance Commissioner to establish guidelines of eligibility for experience rating and adoption of coordination of benefit clauses in legal service benefit contracts. Every such corporation shall be governed by sections 38a-230 to 38a-245, inclusive, and shall, except as specifically designated herein, be exempt from the provisions of the general statutes relating to insurance.

(c) Any such legal service corporation may contract with any insurance company authorized to make any contract for accident and health insurance or casualty insurance in this state, or with any hospital service corporation incorporated under sections 38a-199 to 38a-209, inclusive, or any medical service corporation incorporated under sections 38a-214 to 38a-225, inclusive, for the performance of services to such legal service corporation or its subscribers necessary or proper in providing for payments or benefits under the provisions of this section.

(P.A. 79-234, S. 1; P.A. 80-482, S. 3, 345, 348.)

History: P.A. 80-482 abolished the department of business regulation and restored its division of insurance as an independent department (as it was prior to creation of the business regulation department in P.A. 77-614), thus allowing omission of reference to business regulation department in insurance commissioner’s title; Sec. 38-401 transferred to Sec. 38a-230 in 1991.



Section 38a-231 - (Formerly Sec. 38-402). Bar associations may form nonprofit legal service corporations.

The Connecticut Bar Association, any county bar association or any municipal bar association, including any bar association made up of attorneys-at-law in more than a single municipality in this state may, by vote of its board of directors, board of governors or other managing board or committee, form or cause to be formed a nonprofit legal service corporation in accordance with the provisions of sections 38a-230 to 38a-245, inclusive.

(P.A. 79-234, S. 2.)

History: Sec. 38-402 transferred to Sec. 38a-231 in 1991.



Section 38a-232 - (Formerly Sec. 38-403). Hospital service corporation may form corporation establishing nonprofit legal service plan.

Any hospital service corporation incorporated under sections 38a-199 to 38a-209, inclusive, in addition to its powers under said sections, may form a corporation for the purpose of establishing, maintaining and operating a nonprofit legal service plan with authority to issue contracts for the payment of costs of legal services including, but not limited to, court costs and attorneys’ fees incurred by or on behalf of persons covered by such contracts. The formation of any such corporation, the conduct of its business, its contracts and rates shall be subject to the approval of the Insurance Commissioner in a like manner as the conduct of business, contracts and rates of hospital service corporations pursuant to the provisions of said sections.

(P.A. 79-234, S. 3.)

History: Sec. 38-403 transferred to Sec. 38a-232 in 1991.



Section 38a-233 - (Formerly Sec. 38-404). Insurance company may issue contracts for payment of legal costs.

Any insurance company authorized to make any contract for accident and health insurance or liability insurance in this state may, when licensed by the commissioner, issue contracts for the payment of costs of legal services, including, but not limited to, court costs and attorneys’ fees incurred by or on behalf of persons insured by such contracts.

(P.A. 79-234, S. 4.)

History: Sec. 38-404 transferred to Sec. 38a-233 in 1991.



Section 38a-234 - (Formerly Sec. 38-405). Incorporation of legal service corporations.

Any nonprofit legal service corporation as defined in section 38a-230 may be incorporated in this state, subject to the following provisions: (1) The certificate of incorporation of each such corporation shall have endorsed thereon, or attached thereto, the consent of the Insurance Commissioner, if he finds the same to be in accordance with sections 38a-230 to 38a-245, inclusive, provided security guaranteeing the performance of the obligations of such corporation shall be furnished in such form and amount as the commissioner determines necessary; (2) the certificate shall include a statement of the territory in which the corporation will operate and the services to be rendered by the corporation; and (3) a majority of the total membership of the board of directors shall consist of persons who are not admitted to practice law in Connecticut and who are not otherwise affiliated with or employed by an attorney, a law firm, a law department of a corporation or a bar association.

(P.A. 79-234, S. 5; P.A. 90-243, S. 157.)

History: P.A. 90-243 added a reference to “nonprofit” legal service corporation; Sec. 38-405 transferred to Sec. 38a-234 in 1991.



Section 38a-235 - (Formerly Sec. 38-406). Nature of contract and mandatory provisions.

(a) No single contract between any nonprofit legal service corporation as defined in section 38a-230, and its subscribers shall entitle more than one person to benefits, reimbursement or indemnity, except that a single contract may be issued to any person for the benefit of such person and his dependents, to any employer for the benefit of his employees, or any class thereof, and their dependents, to any labor union for the benefit of its members, or any class thereof, and their dependents, to the trustees of any fund established by two or more labor unions or employers or combination thereof for the benefit of their members or employees, or both, or any class thereof, and their dependents, and to any other entity or combination of entities which may be approved by the Insurance Commissioner.

(b) A contract issued pursuant to subsection (a) of this section shall be in writing and a copy thereof shall be furnished to each subscriber and shall contain the following provisions: (1) A statement of the amount payable to the corporation by the subscriber and the manner in which such amount is payable; (2) a statement of the amount of benefits, reimbursement or indemnity to be furnished and the period during which it will be established, and, if there are to be exceptions, a detailed statement of such exceptions; (3) a statement of terms and conditions upon which the contract may be cancelled or otherwise terminated at the option of either party; (4) a statement that the contract includes the endorsements thereon and attached papers, if any, and contains the entire contract; (5) a statement that no statements by the subscriber in his application for a contract shall void the contract or be used in any legal proceeding thereunder, unless such application or an exact copy thereof is included in or attached to such contract; (6) a statement of the period of grace which will be allowed the subscriber for making any payment due under the contract, which period shall not be less than ten days; (7) a statement that nothing contained in the plan shall affect the ordinary professional relationship existing between the person rendering legal services under the plan and the subscriber to whom such services are rendered and that no action at law based upon or arising out of the attorney-client relationship shall be maintained against a nonprofit legal service corporation.

(c) For the purposes of this section, “employer” shall include two or more organizations subject to common control through stock ownership or contract.

(P.A. 79-234, S. 6; P.A. 90-243, S. 158.)

History: P.A. 90-243 divided section into Subsecs., added a reference to “nonprofit” legal service corporation and made technical corrections for statutory consistency; Sec. 38-406 transferred to Sec. 38a-235 in 1991.



Section 38a-236 - (Formerly Sec. 38-407). Filing of contracts and contract rates with Insurance Commissioner.

No nonprofit legal service corporation, as defined in section 38a-230, shall enter into any contract with subscribers unless and until it has filed with the Insurance Commissioner a full schedule of the rates to be paid by the subscriber and has obtained said commissioner’s approval thereof. The commissioner may refuse such approval if he finds such rates are excessive, inadequate or unfairly discriminatory. No such legal service corporation shall enter into any contract with subscribers unless and until it has filed with the Insurance Commissioner a copy of such contract, including all riders and endorsements thereof, and until the commissioner’s approval thereof has been obtained. The Insurance Commissioner shall, within a reasonable time after the filing of any such form, notify such corporation either of his approval or disapproval thereof.

(P.A. 79-234, S. 7; P.A. 90-243, S. 159.)

History: P.A. 90-243 added a reference to “nonprofit” legal service corporation and made technical corrections for statutory consistency; Sec. 38-407 transferred to Sec. 38a-236 in 1991.

Cited. 44 CA 698. P.A. 93-77, Sec. 2(e) cited. Id.



Section 38a-237 - (Formerly Sec. 38-408). Filing of statement of financial condition. Insurance Commissioner’s examination of legal service corporation; visitation rights; summoning of witnesses.

(a) Each nonprofit legal service corporation, as defined in section 38a-230, shall, annually, on or before the first day of March, file in the office of the Insurance Commissioner a statement, verified by at least two of its principal officers, showing its condition on the thirty-first day of December next preceding, which shall be in such form and contain such information as the commissioner prescribes. The Insurance Commissioner or his representative shall make an examination of the financial condition of each such legal service corporation at least quadrennially.

(b) The Insurance Commissioner, or any deputy or examiner or any other person whom he appoints, shall have the power of visitation and examination into the affairs of any such corporation and free access to all of the books, papers and documents that relate to the business of the corporation, and may summon and qualify witnesses under oath to examine its officers, agents or employees or other persons in relation to the affairs, transactions and condition of the corporation.

(P.A. 79-234, S. 8; P.A. 90-243, S. 160.)

History: P.A. 90-243 divided section into Subsecs., added a reference to “nonprofit” legal service corporation and made technical corrections for statutory consistency; Sec. 38-408 transferred to Sec. 38a-237 in 1991.



Section 38a-238 - (Formerly Sec. 38-409). Investment of legal service corporation funds.

No nonprofit legal service corporation, as defined in section 38a-230, shall invest its funds in any security other than those permitted by the general statutes for trust funds, except that no funds of such legal service corporation shall be invested in real estate mortgages.

(P.A. 79-234, S. 9; P.A. 90-243, S. 161.)

History: P.A. 90-243 added a reference to “nonprofit” legal service corporation; Sec. 38-409 transferred to Sec. 38a-238 in 1991.



Section 38a-239 - (Formerly Sec. 38-410). Liquidation, dissolution or rehabilitation of legal service corporation.

Each nonprofit legal service corporation, as defined in section 38a-230, shall be subject to liquidation, dissolution or rehabilitation, and such proceeding shall be under the supervision of the Insurance Commissioner, who shall have such powers hereunder as he possesses in reference to domestic insurance corporations.

(P.A. 79-234, S. 10; P.A. 90-243, S. 162.)

History: P.A. 90-243 added a reference to “nonprofit” legal service corporation; Sec. 38-410 transferred to Sec. 38a-239 in 1991.



Section 38a-240 - (Formerly Sec. 38-411). Legal service corporation property exempt from taxes.

All property of any nonprofit legal service corporation as defined in section 38a-230 shall be exempt from state, district and municipal taxes.

(P.A. 79-234, S. 11; P.A. 90-243, S. 163.)

History: P.A. 90-243 added a reference to “nonprofit” legal service corporation; Sec. 38-411 transferred to Sec. 38a-240 in 1991.



Section 38a-241 - (Formerly Sec. 38-412). Appeal from order of Insurance Commissioner. Disputes between subscriber and legal service corporation; venue.

From any order or decision of the Insurance Commissioner, an appeal may be taken by any person or corporation aggrieved thereby in accordance with the provisions of section 4-183. Any dispute which arises between a subscriber and a legal service corporation shall be referred, at the request of any party to such dispute, to the Insurance Commissioner, who shall have the power to hear and decide the same, subject to appeal in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(P.A. 79-234, S. 12; P.A. 80-482, S. 3, 345, 348; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 80-482 omitted reference to abolished department of business regulation in commissioner’s title, reflecting restoration of insurance commissioner and division of insurance to independent status which they held prior to creation of business regulation department in P.A. 77-614; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-412 transferred to Sec. 38a-241 in 1991; P.A. 93-142 changed the effective date of P.A. 88-320 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 38a-242 - (Formerly Sec. 38-413). Legal service corporation to reimburse state for cost and expense of regulation. Special charge in addition to tax under chapter 207.

Each corporation organized in accordance with the provisions of this chapter shall pay to the Commissioner of Revenue Services on or before March first, annually, a charge at the rate of two per cent of the total net direct subscriber charges received by such corporation during the next preceding calendar year, which shall be in addition to any other payment required under section 38a-49 and shall be in compensation for the costs and expenses of regulation by the Insurance Department and all other governmental services. Returns, declarations and payments of this charge shall be made in accordance with the provisions of chapter 207, provided the corporations organized in accordance with the provisions of sections 38a-230 to 38a-245, inclusive, enumerated in this section shall not be subject to the tax provided in said chapter 207.

(P.A. 79-234, S. 13; P.A. 80-482, S. 4, 345, 348.)

History: P.A. 80-482 replaced division of insurance within the department of business regulation with insurance department, reflecting abolition of department of business regulation and restoration of state’s insurance agency to its status before the creation of business regulation department in P.A. 77-614; Sec. 38-413 transferred to Sec. 38a-242 in 1991.



Section 38a-243 - (Formerly Sec. 38-414). Plan to permit subscribers to choose their own attorneys.

The plan shall assure that every subscriber shall be entitled to choose any attorney admitted to practice in Connecticut, provided such attorney is willing to accept such employment. Such plan may also provide for the use by the subscriber of any attorney who has agreed to participate as a member of the nonprofit legal services plan and may reasonably differentiate between the amount of service available from a participating or nonparticipating attorney.

(P.A. 79-234, S. 14.)

History: Sec. 38-414 transferred to Sec. 38a-243 in 1991.



Section 38a-244 - (Formerly Sec. 38-415). Applicability.

Nothing contained in sections 38a-230 to 38a-245, inclusive, is intended or shall be deemed or construed to apply to any group legal service plan, corporation, trust fund established under Section 302 of the Labor Management Relations Act, 1947, or arrangement whereby a group or association of any type retains attorneys on a full-time basis or retains an attorney or private law firm to render legal services to the members of such group or association, or the dependents or beneficiaries of such trust funds.

(P.A. 79-234, S. 15.)

History: Sec. 38-415 transferred to Sec. 38a-244 in 1991.



Section 38a-245 - (Formerly Sec. 38-416). Solicitation of subscribers; prohibited acts.

No person shall be engaged to solicit subscribers to any nonprofit prepaid legal services plan upon a commission basis or upon any other basis whereby the payment of the compensation or expenses of such person shall be conditioned upon the enrollment of subscribers unless the method of solicitation and rate of compensation has the prior written approval of the Insurance Commissioner.

(P.A. 79-234, S. 16.)

History: Sec. 38-416 transferred to Sec. 38a-245 in 1991.






Chapter 698c - Risk Retention Groups

Section 38a-250 - (Formerly Sec. 38-530). Definitions.

For purposes of sections 38a-250 to 38a-266, inclusive:

(1) “Completed operations liability” means liability arising out of the installation, maintenance or repair of any product at a site which is not owned or controlled by any person who hires an independent contractor to perform that work, and shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability;

(2) “Doing business” means effecting any of the following acts in this state by mail or otherwise: (A) The making of or proposing to make, as an insurer, an insurance contract; (B) the making of or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety; (C) the taking or receiving of any application for insurance; (D) the receiving or collection of any premium, commission, membership fees, assessments, dues or other consideration for any insurance or any party thereof; (E) the issuance or delivery of contracts of insurance to residents of this state or to persons authorized to do business in this state; (F) directly or indirectly acting as an agent for or otherwise representing or aiding on behalf of another any person or insurer in the solicitation, negotiation, procurement or effectuation of insurance or renewals thereof or in the dissemination of information as to coverage or rates, or forwarding of applications, or delivery of policies or contracts, or inspection of risks, a filing of rates or investigation or adjustment of claims or losses or in the transaction of matters subsequent to effectuation of the contract and arising out of it, or in any other manner representing or assisting a person or insurer in the transaction of insurance with respect to subjects of insurance resident, located or to be performed in this state; (G) the doing of or proposing to do any insurance business in substance equivalent to any of the foregoing in a manner designed to evade the provisions of the general statutes relating to insurance; and (H) any other transactions of business in this state by an insurer. The venue of an act committed by mail is at the point where the matter transmitted by mail is delivered and takes effect;

(3) “Domicile”, for purposes of determining the state in which a purchasing group is domiciled, means (A) for a corporation, the state in which the purchasing group is incorporated, and (B) for an unincorporated entity, the state of its principal place of business;

(4) “Hazardous financial condition” means that, based on its present or reasonably anticipated financial condition, a risk retention group is unlikely to be able (A) to meet obligations to policyholders with respect to known claims and reasonably anticipated claims, or (B) to pay other obligations in the normal course of business;

(5) “Insurance” means primary insurance, excess insurance, reinsurance, surplus lines insurance and any other arrangement for shifting and distributing risk which is determined to be insurance under applicable state or federal law;

(6) “Liability” means legal liability for damages, including costs of defense, legal costs and fees, and other claims expenses, because of injuries to other persons, damage to their property or other damage or loss to such other persons resulting from or arising out of (A) any business, whether profit or nonprofit, trade, product, services, including professional services, premises or operations, or (B) any activity of any state or local government or any agency or political subdivision thereof. “Liability” does not include personal risk liability and an employer’s liability with respect to its employees other than legal liability under the Federal Employers’ Liability Act (45 USC 51 et seq.);

(7) “Personal risk liability” means liability for damages because of injury to any person, damage to property or other loss or damage resulting from any personal, familial or household responsibilities or activities, rather than from responsibilities or activities referred to in subdivision (6) of this section;

(8) “Plan of operation or a feasibility study” means an analysis which presents the expected activities and results of a risk retention group including, at a minimum, (A) the coverages, deductibles, coverage limits, rates and rating classification systems for each line of insurance the group intends to offer, (B) historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available, (C) pro forma financial statements and projections, (D) appropriate opinions by an independent member of the American Academy of Actuaries, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition, (E) information sufficient to verify that its members are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations, (F) identification of management, underwriting and claims procedures, marketing methods, managerial oversight methods, investment policies and reinsurance agreements, (G) identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each such state, and (H) such other matters as may be prescribed by the commissioner of the state in which the risk retention group is chartered for liability insurance companies authorized by the insurance laws of that state;

(9) “Product liability” means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred;

(10) “Purchasing group” means any group which: (A) Has as one of its purposes the purchase of liability insurance on a group basis; (B) purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in subparagraph (C) of this subdivision; (C) is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations; and (D) is domiciled in any state;

(11) “Risk retention group” means any corporation or other limited liability association: (A) Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members; (B) which is organized for the primary purpose of conducting the activity described under subparagraph (A) of this subdivision; (C) which (i) is chartered and licensed as a liability insurance company under the laws of a state and authorized to engage in the business of insurance under the laws of such state, or (ii) before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as such terms were defined in the Product Liability Risk Retention Act of 1981, (15 USC 3901 et seq.), before the date of the enactment of the Liability Risk Retention Act of 1986; (D) which does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person; (E) which (i) has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group, or (ii) has as its sole owner an organization which has as its members only persons who comprise the membership of the risk retention group, and as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group; (F) whose members are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations; (G) whose activities do not include the provision of insurance other than (i) liability insurance for assuming and spreading all or any portion of the similar or related liability exposure of its group members, and (ii) reinsurance with respect to the similar or related liability exposure of any other risk retention group, or any member of such other group, which is engaged in businesses or activities so that such group or member meets the requirement described in subparagraph (F) of this subdivision for membership in the risk retention group which provides such reinsurance; and (H) the name of which includes the phrase “Risk Retention Group”;

(12) “State” means any state of the United States or the District of Columbia.

(P.A. 87-135, S. 1, 18; P.A. 89-33, S. 1; P.A. 93-239, S. 25.)

History: P.A. 89-33 deleted the definition of “located” and renumbered the remaining Subdivs. as necessary; Sec. 38-530 transferred to Sec. 38a-250 in 1991; P.A. 93-239 redefined “plan of operation or a feasibility study” to include information sufficient to verify the membership, businesses and activities with respect to the liability to which such members are exposed due to business, services trade or product, identification of various policies and procedures utilized, identification of states where insurer has sought or obtained charter and license and other information prescribed by commissioner of state where chartered and made technical corrections for statutory consistency.



Section 38a-251 - (Formerly Sec. 38-531). Licensure of risk retention groups chartered in this state. Submission of plan of operation.

A risk retention group seeking to be chartered in this state shall be chartered and licensed as a liability insurance company authorized by the insurance laws of this state and, except as provided in sections 38a-250 to 38a-266, inclusive, shall comply with all of the laws, rules, regulations and requirements applicable to such insurers chartered and licensed in this state, and with section 38a-252 to the extent such requirements are not a limitation on laws, rules, regulations or requirements of this state. Before it may offer insurance in any state, each risk retention group shall also submit for approval to the Insurance Commissioner of this state a plan of operation or a feasibility study and revisions of such plan or study if the group intends to offer any additional lines of liability insurance.

(P.A. 87-135, S. 2, 18; P.A. 13-134, S. 9.)

History: Sec. 38-531 transferred to Sec. 38a-251 in 1991; P.A. 13-134 made a technical change.



Section 38a-252 - (Formerly Sec. 38-532). Requirements for risk retention groups chartered outside the state.

Risk retention groups chartered in states other than this state and seeking to do business as a risk retention group in this state shall, prior to offering insurance in this state submit to the Insurance Commissioner: (1) A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, date of chartering, its principal place of business, and such other information, including information on its membership, as the commissioner may require to verify that the risk retention group satisfies the definitional requirements of subdivision (11) of section 38a-250; (2) a copy of its plan of operations or a feasibility study and revisions of such plan or study submitted to its state of domicile, provided the provision relating to the submission of a plan of operation or a feasibility study shall not apply with respect to any line or classification of liability insurance which (A) was defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of the Liability Risk Retention Act of 1986, and (B) was offered before such date by any risk retention group which had been chartered and operating for not less than three years before such date; and (3) a statement of registration which designates the commissioner as its agent for the purpose of receiving service of legal documents or process.

(P.A. 87-135, S. 3, 18; P.A. 89-33, S. 2.)

History: P.A. 89-33 made technical change in the cited Subdiv. of Sec. 38-530; Sec. 38-532 transferred to Sec. 38a-252 in 1991.



Section 38a-253 - (Formerly Sec. 38-533). Submission of information to Insurance Commissioner from risk retention groups domiciled outside state. Requirements re filing of annual reports and financial statements by company. Financial examination.

(a) Each risk retention group not domiciled in this state that is doing business in this state shall submit to the Insurance Commissioner: (1) A copy of the group’s financial statement submitted to its state of domicile, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist; (2) a copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination; (3) upon request by the commissioner, a copy of any audit performed with respect to the risk retention group; and (4) such information as may be required to verify that it satisfies the definitional requirements of subdivision (11) of section 38a-250.

(b) Each risk retention group doing business in this state shall, annually, on or before the first day of March, submit to the commissioner, by electronically filing with the National Association of Insurance Commissioners, a true and complete report, signed and sworn to by its president or a vice president, and secretary or an assistant secretary, of its financial condition on the thirty-first day of December next preceding, prepared as submitted to its state of domicile.

(c) Each risk retention group shall submit to an examination by the Insurance Commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered has not initiated an examination or does not initiate an examination within sixty days after a request by the Insurance Commissioner of this state. Any such examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the National Association of Insurance Commissioners’ Examiner Handbook.

(P.A. 87-135, S. 4, 18; P.A. 89-33, S. 3; P.A. 08-147, S. 4.)

History: P.A. 89-33 made technical change in the cited Subdiv. of Sec. 38-530; P.A. 38-533 transferred to Sec. 38a-253 in 1991; P.A. 08-147 made technical changes in Subsec. (a), added new Subsec. (b) requiring risk retention groups doing business in the state to annually file electronically with the National Association of Insurance Commissioners’ a true and complete financial report as submitted to its state of domicile and redesignated existing Subsec. (b) as new Subsec. (c) and made technical changes therein.



Section 38a-254 - (Formerly Sec. 38-534). Premiums subject to taxation.

All premiums paid for coverages within this state to a risk retention group or insurer, other than a captive insurance company, as defined in section 38a-91aa, or a licensed or eligible surplus lines insurer, shall be subject to taxation as provided in section 38a-277.

(P.A. 87-135, S. 5, 18; P.A. 08-127, S. 19.)

History: Sec. 38-534 transferred to Sec. 38a-254 in 1991; P.A. 08-127 added captive insurance companies to insurers not subject to section and made technical changes, effective January 1, 2009.



Section 38a-255 - (Formerly Sec. 38-535). Notice on policies issued by risk retention group.

Any policy issued by a risk retention group shall contain in ten point type on the front page and the declaration page, the following notice:

NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group.

(P.A. 87-135, S. 6, 18.)

History: Sec. 38-535 transferred to Sec. 38a-255 in 1991.



Section 38a-256 - (Formerly Sec. 38-536). Solicitation or sale of insurance prohibited if financially impaired.

No risk retention group or producer shall solicit or sell insurance if the risk retention group is in a hazardous financial condition or is financially impaired.

(P.A. 87-135, S. 7, 18; P.A. 96-193, S. 5, 36.)

History: Sec. 38-536 transferred to Sec. 38a-256 in 1991; P.A. 96-193 substituted “producer” for “agent or broker”, effective June 3, 1996.



Section 38a-257 - (Formerly Sec. 38-537). Solicitation or sale of insurance only to persons eligible for group membership.

No risk retention group, purchasing group or producer shall solicit or sell insurance to any person who is not eligible for membership in such group.

(P.A. 87-135, S. 8, 18; P.A. 96-193, S. 6, 36.)

History: Sec. 38-537 transferred to Sec. 38a-257 in 1991; P.A. 96-193 substituted “producer” for “agent or broker”, effective June 3, 1996.



Section 38a-258 - (Formerly Sec. 38-538). Insurance company membership in risk retention group limited.

No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

(P.A. 87-135, S. 9, 18.)

History: Sec. 38-538 transferred to Sec. 38a-258 in 1991.



Section 38a-259 - (Formerly Sec. 38-539). Insurance insolvency guaranty funds not applicable to risk retention groups.

No risk retention group shall be permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state, nor shall any risk retention group, or its insureds, receive any benefit from any such fund for claims arising out of the operations of such risk retention group.

(P.A. 87-135, S. 10, 18.)

History: Sec. 38-539 transferred to Sec. 38a-259 in 1991.



Section 38a-260 - (Formerly Sec. 38-540). Applicability of insurance laws to purchasing groups. Certain disclosures required. When.

Each purchasing group meeting the criteria established under the provisions of the Liability Risk Retention Act of 1986 shall be exempt from any law of this state relating to the creation of groups for the purchase of insurance, prohibition of group purchasing or any law that would discriminate against a purchasing group or its members. Each insurer shall be exempt from any law of this state that prohibits providing, or offering to provide, to a purchasing group or its members advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverage or other matters. Each purchasing group shall be subject to all other applicable laws of this state. No purchasing group shall purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in this state, unless the purchase is effected through a licensed producer acting pursuant to the surplus lines, laws and regulations of this state. A purchasing group that obtains liability insurance from a risk retention group or an insurer not admitted in this state shall inform each of the members of the group that have a risk resident or located in this state that the risk is not protected by the Connecticut Insurance Guaranty Association, and that the risk retention group or insurer may not be subject to all insurance laws and regulations of this state. No purchasing group shall purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole, except that such coverage may provide for a deductible or self-insured retention applicable to individual members.

(P.A. 87-135, S. 11, 18; P.A. 89-33, S. 4; P.A. 93-239, S. 26; P.A. 95-168, S. 4; P.A. 96-193, S. 7, 36; P.A. 09-74, S. 15.)

History: P.A. 89-33 required a purchasing group to purchase insurance from insurers admitted in this state unless purchased through an agent or broker licensed in this state or from a risk retention group; Sec. 38-540 transferred to Sec. 38a-260 in 1991; P.A. 93-239 amended the section to require disclosure when the risk retention group or insurer is not admitted in this state; P.A. 95-168 added provision to require that no purchasing group may purchase insurance on a deductible or self-insured retention basis for a group as a whole but may provide such coverage on a deductible or self-insured retention basis if applicable to the individual members; P.A. 96-193 substituted “producer” for “agent or broker”, effective June 3, 1996; P.A. 09-74 made technical changes, effective May 27, 2009.



Section 38a-261 - (Formerly Sec. 38-541). Purchasing group to furnish notice to Insurance Commissioner.

A purchasing group which intends to do business in this state shall furnish notice to the Insurance Commissioner which shall: (1) Identify the state in which the group is domiciled; (2) specify the lines and classifications of liability insurance which the purchasing group intends to purchase; (3) identify the insurance company from which the group intends to purchase its insurance and the domicile of such company; (4) identify the principal place of business of the group; (5) provide such other information as may be required by the Insurance Commissioner to verify that the purchasing group satisfies the definitional requirements of subdivision (10) of section 38a-250; (6) register with and designate the Insurance Commissioner as its agent solely for the purpose of receiving service of legal documents or process, in accordance with Section 4 of the Liability Risk Retention Act of 1986; (7) identify all other states in which the group intends to do business; and (8) specify the method by which, and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this state. A purchasing group shall, within ten days, notify the commissioner of any changes in any of the items set forth in this section.

(P.A. 87-135, S. 12, 18; P.A. 89-33, S. 5; P.A. 93-239, S. 27.)

History: P.A. 89-33 made technical change in the cited Subdiv. of Sec. 38-530; Sec. 38-541 transferred to Sec. 38a-261 in 1991; P.A. 93-239 added additional requirements re the identification of all other states in which the risk retention group intends to do business, re the specification of the methods used and persons involved in offering such insurance to the members in this state and re notification to the commissioner within ten days of any changes in the requirements required by Sec. 38a-261.



Section 38a-262 - (Formerly Sec. 38-542). Authority of Insurance Commissioner.

The Insurance Commissioner is authorized to make use of any of the powers established under this title to enforce the laws of this state so long as those powers are not specifically preempted by the Product Liability Risk Retention Act of 1981, (15 USC 3901 et seq.), as amended by the Liability Risk Retention Act of 1986. Such authorization includes, but is not limited to, the commissioner’s administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders and impose penalties. With regard to any investigation, administrative proceedings or litigation, the commissioner may rely on the procedural law and regulations of the state. The injunctive authority of the commissioner in regard to risk retention groups is restricted by the requirement that any injunction be issued by a court of competent jurisdiction.

(P.A. 87-135, S. 13, 18.)

History: Sec. 38-542 transferred to Sec. 38a-262 in 1991.



Section 38a-263 - (Formerly Sec. 38-543). License required for producers.

Any person acting, or offering to act, as a producer for a risk retention group or purchasing group which solicits members, sells insurance coverage, purchases coverage for its members located within the state or otherwise does business in this state shall, before commencing any such activity, obtain a license from the Insurance Commissioner in such form as the commissioner prescribes in accordance with the provisions of section 38a-769.

(P.A. 87-135, S. 14, 18; P.A. 96-193, S. 8, 36.)

History: Sec. 38-543 transferred to Sec. 38a-263 in 1991; P.A. 96-193 substituted “producer” for “agent or broker”, effective June 3, 1996.



Section 38a-264 - (Formerly Sec. 38-544). Penalties for violations of chapter.

A risk retention group which violates any provision of sections 38a-250 to 38a-266, inclusive, shall be subject to fines and penalties applicable to licensed insurers generally, including revocation of its license and the right to do business in this state.

(P.A. 87-135, S. 15, 18.)

History: Sec. 38-544 transferred to Sec. 38a-264 in 1991.



Section 38a-265 - (Formerly Sec. 38-545). Federal injunctions enforceable in state courts.

An order issued by a district court of the United States enjoining a risk retention group from soliciting or selling insurance or operating, in any state, or in all states or in any territory or possession of the United States, upon a finding that such a group is in a hazardous financial condition shall be enforceable in the courts of this state.

(P.A. 87-135, S. 16, 18.)

History: Sec. 38-545 transferred to Sec. 38a-265 in 1991.



Section 38a-266 - (Formerly Sec. 38-546). Regulations by Insurance Commissioner.

The commissioner may adopt regulations, in accordance with the provisions of chapter 54, relating to risk retention groups as may be necessary to carry out the provisions of sections 38a-250 to 38a-265, inclusive.

(P.A. 87-135, S. 17, 18.)

History: Sec. 38-546 transferred to Sec. 38a-266 in 1991.






Chapter 698d - Unauthorized Insurers Act

Section 38a-271 - (Formerly Sec. 38-263). Definitions. Acts of doing an insurance business. Exceptions.

(a) Unless otherwise indicated, as used in sections 38a-27 and 38a-271 to 38a-278, inclusive, “insurer” includes all corporations, associations, partnerships and individuals engaged as principals in the business of insurance and also includes interinsurance exchanges, mutual benefit societies and health care centers and “commissioner” means the Insurance Commissioner. Any of the following acts effected in this state by mail or otherwise is defined to be doing an insurance business in this state: (1) The making of or proposing to make, as an insurer, an insurance contract; (2) the making of or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety; (3) the taking or receiving of any application for insurance; (4) the receiving or collection of any premium, commission, membership fees, assessments, dues or other consideration for any insurance or any part thereof; (5) the issuance or delivery of contracts of insurance to residents of this state or to persons authorized to do business in this state; (6) directly or indirectly acting as an agent for or otherwise representing or aiding on behalf of another any person or insurer in the solicitation, negotiation, procurement or effectuation of insurance or renewals thereof or in the dissemination of information as to coverage or rates, or forwarding of applications, or delivery of policies or contracts, or inspection of risks, a filing of rates or investigation or adjustment of claims or losses or in the transaction of matters subsequent to effectuation of the contract and arising out of it, or in any other manner representing or assisting a person or insurer in the transaction of insurance with respect to subjects of insurance resident, located or to be performed in this state. The provisions of this subdivision shall not operate to prohibit full-time salaried employees of a corporate insured from acting in the capacity of an insurance manager or buyer in placing insurance on behalf of such employer; (7) the doing of or proposing to do any insurance business in substance equivalent to any of the foregoing in a manner designed to evade the provisions of the general statutes relating to insurance; and (8) any other transactions of business in this state by an insurer. The venue of an act committed by mail is at the point where the matter transmitted by mail is delivered and takes effect.

(b) The provisions of sections 38a-271 to 38a-278, inclusive, other than section 38a-277, do not apply to: (1) The lawful transaction of surplus lines insurance; (2) the lawful transaction of reinsurance by insurers; (3) transactions, in this state, involving a policy lawfully solicited, written and delivered outside of this state covering only subjects of insurance not resident, located or expressly to be performed in this state at the time of issuance, and which transactions are subsequent to the issuance of such policy; (4) transactions involving contracts of insurance independently procured pursuant to the unsolicited application of the insured or his or her agent which are reported and on which a premium tax is paid in accordance with section 38a-277; (5) attorneys acting in the ordinary relation of attorney-client in the adjustment of claims or losses; (6) transactions, in this state, involving contracts of insurance issued to one or more industrial insureds, provided nothing in this section shall relieve an industrial insured from the taxation imposed upon independently procured insurance in section 38a-277. For the purpose of this subdivision, an “industrial insured” shall mean an insured (A) which procures the insurance of any risk by the use of the services of a full-time employee acting as an insurance manager or buyer, or the services of a regularly and continuously retained qualified insurance consultant, and (B) whose aggregate annual premiums for insurance, excluding life, accident and health insurance, total at least fifty thousand dollars; (7) transactions involving contracts issued by a life insurance or annuity company, organized and operated without profit, to any private shareholder or individual exclusively for the purpose of aiding and strengthening educational institutions or charitable, health and welfare organizations by issuing insurance and annuity contracts only to or for the benefit of such institutions or organizations and individuals engaged in the service of such institutions or organizations; (8) transactions in this state involving group life and group sickness and accident or franchise sickness and accident insurance or group annuities where the master policy of such groups was lawfully issued and delivered in and pursuant to the laws of a state in which the insurer was authorized to do an insurance business to a group organized for purposes other than the procurement of insurance, and where the policyholder is domiciled or otherwise has a bona fide situs; (9) transactions in this state involving any policy of insurance or annuity contract issued prior to January 1, 1970.

(c) The provisions of section 38a-27 do not apply to: (1) The lawful transaction of surplus lines insurance; (2) transactions, in this state, involving a policy lawfully solicited, written and delivered outside of this state covering only subjects of insurance not resident, located or expressly to be performed in this state at the time of issuance, and which transactions are subsequent to the issuance of such policy; (3) transactions involving contracts of insurance independently procured pursuant to the unsolicited application of the insured or his or her agent which are reported and on which a premium tax is paid in accordance with section 38a-277; (4) attorneys acting in the ordinary relation of attorney-client in the adjustment of claims or losses; (5) transactions, in this state, involving contracts of insurance issued to one or more industrial insureds, provided nothing in this section shall relieve an industrial insured from the taxation imposed upon independently procured insurance in section 38a-277; (6) transactions involving contracts issued by a life insurance or annuity company, organized and operated without profit, to any private shareholder or individual exclusively for the purpose of aiding and strengthening educational institutions or charitable, health and welfare organizations by issuing insurance and annuity contracts only to or for the benefit of such institutions or organizations and individuals engaged in the service of such institutions or organizations; (7) transactions in this state involving group life and group sickness and accident or franchise sickness and accident insurance or group annuities where the master policy of such group was lawfully issued and delivered in and pursuant to the laws of a state in which the insurer was authorized to do an insurance business to a group organized for purposes other than the procurement of insurance, and where the policyholder is domiciled or otherwise has a bona fide situs; (8) transactions in this state involving any policy of insurance or annuity contract, other than a reinsurance contract, issued prior to January 1, 1970. For the purposes of subdivision (5) of this subsection, an “industrial insured” means an insured (A) which procures the insurance of any risk by the use of the services of a full-time employee acting as an insurance manager or buyer, or the services of a regularly and continuously retained qualified insurance consultant, and (B) whose aggregate annual premiums for insurance, excluding life, accident and health insurance, total at least fifty thousand dollars.

(1969, P.A. 561, S. 1; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 319, 348; P.A. 90-243, S. 149; P.A. 93-239, S. 3; P.A. 96-78, S. 2; P.A. 98-98, S. 5; P.A. 10-32, S. 118; P.A. 11-61, S. 35; P.A. 12-145, S. 5.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 90-243 substituted “surplus lines” for “excess line” insurance in Subsec. (b); Sec. 38-263 transferred to Sec. 38a-271 in 1991; P.A. 93-239 made technical corrections for statutory consistency; P.A. 96-78 amended Subsec. (b) to delete the reference to Sec. 38a-27 and added a new Subsec. (c) re exemptions to provisions of Sec. 38a-27; P.A. 98-98 amended definition of “insurer” in Subsec. (a) to include health care centers; P.A. 10-32 made technical changes in Subsec. (a), effective May 10, 2010; P.A. 11-61 amended Subsecs. (b) and (c) to replace references to Sec. 38a-277(c) with references to Sec. 38a-277, and make technical changes, effective June 21, 2011; P.A. 12-145 made technical changes in Subsec. (b), effective June 15, 2012.



Section 38a-272 - (Formerly Sec. 38-264). Prohibited acts of an insurance business.

No person or insurer shall directly or indirectly do any of the acts of an insurance business set forth in subsection (a) of section 38a-271 except as authorized by the general statutes. In respect to the insurance of subjects resident, located or to be performed within this state this section shall not prohibit the collection of premium or other acts performed outside of this state by persons or insurers authorized to do business in this state, provided such transactions and insurance contracts are otherwise lawful.

(1969, P.A. 561, S. 2.)

History: Sec. 38-264 transferred to Sec. 38a-272 in 1991.

Cited. 9 CA 622.



Section 38a-273 - (Formerly Sec. 38-266). Secretary of the State as agent for service of process in proceedings by the state or commissioner. Judgment by default. Action by Attorney General.

(a) Any act of doing an insurance business, as set forth in subsection (a) of section 38a-271, by any unauthorized person or insurer is equivalent to and shall constitute an irrevocable appointment by such person or insurer, binding upon him, his executor, administrator or personal representative, or successor in interest if a corporation, of the Secretary of the State to be the true and lawful attorney of such person or insurer upon whom may be served all legal process in any action or proceeding in any court by the commissioner or by the state and upon whom may be served any notice, order, pleading or process in any proceeding before the commissioner and which arises out of doing an insurance business in this state by such person or insurer. Any such act of doing an insurance business by any unauthorized person or insurer shall be signification of its agreement that any such legal process in such court action or proceeding and any such notice, order, pleading or process in such administrative proceeding before the commissioner so served shall be of the same legal force and validity as personal service of process in this state upon such person or insurer, or upon his executor, administrator or personal representative, or its successor in interest if a corporation.

(b) Such service of process in such court action or proceeding or of such notice, order, pleading or process in such administrative proceeding shall be made by leaving two copies thereof in the hands or at the office of the Secretary of the State. A certificate by the Secretary of the State showing such service and attached to the original or third copy of such process presented to him for that purpose shall be sufficient evidence thereof. Service upon the Secretary of the State as such attorney shall be service upon the principal.

(c) The Secretary of the State shall forthwith mail one copy of such court process or such notice, order, pleading or process in proceedings before the commissioner to the defendant in such court proceeding or to the person or insurer to whom the notice, order, pleading or process in such administrative proceeding is addressed or directed at its last-known principal place of business and shall keep a record of all process so served on him which shall show the day and hour of service. Such service is sufficient, provided notice of such service and a copy of the court process or the notice, order, pleading or process in such administrative proceeding shall be sent within ten days thereafter by registered or certified mail by the plaintiff or the plaintiff’s attorney in the court proceeding or by the commissioner in the administrative proceeding to the defendant in the court proceeding or to the person or insurer to whom the notice, order, pleading or process in such administrative proceeding is addressed or directed at its last-known principal place of business and the defendant’s receipt, or the receipt issued by the post office with which the letter is registered or certified, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed, and the affidavit of the plaintiff or the plaintiff’s attorney in court proceedings or of the commissioner in administrative proceedings, showing compliance herewith shall be filed with the clerk of the court in which such action, suit or proceeding is pending or with the commissioner in administrative proceedings, on or before the date the defendant in the court or administrative proceeding is required to appear or respond thereto, or within such further time as the court or commissioner may allow.

(d) No plaintiff or complainant shall be entitled to a judgment or determination by default in any court or administrative proceeding in which court process or a notice, order, pleading or process in proceedings before the commissioner is served under this section until the expiration of forty-five days from the date of filing of the affidavit of compliance.

(e) Nothing contained in this section shall limit or abridge the right to serve any process, notice, order, pleading or demand upon any person or insurer in any other manner permitted by law.

(f) The Attorney General upon request of the commissioner is authorized to proceed in the courts of this or any other state or in any federal court or agency to enforce an order or decision in any court proceeding or in any administrative proceeding before the commissioner.

(1969, P.A. 561, S. 4.)

History: Sec. 38-266 transferred to Sec. 38a-273 in 1991.



Section 38a-274 - (Formerly Sec. 38-268). Failure to make payment under contract or to defend in proceedings.

In an action against an unauthorized person or insurer upon a contract of insurance issued or delivered in this state to a resident thereof or to a corporation authorized to do business therein, if the person or insurer has failed for thirty days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that such refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include such fee in any judgment that may be rendered in such action. Failure of the person or insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.

(1969, P.A. 561, S. 6.)

History: Sec. 38-268 transferred to Sec. 38a-274 in 1991.



Section 38a-275 - (Formerly Sec. 38-269). Contracts entered into by unauthorized insurers are unenforceable.

Any contract effective in this state and entered into by an unauthorized insurer in violation of sections 38a-27 and 38a-271 to 38a-278, inclusive, shall be unenforceable by such insurer. If any such unauthorized insurer fails to pay any claim or loss within the provisions of such insurance contract, any person who assisted or in any manner aided directly or indirectly in the procurement of such insurance contract shall be liable to the insured for the full amount of such claim or loss pursuant to the provisions of such insurance contract.

(1969, P.A. 561, S. 7.)

History: Sec. 38-269 transferred to Sec. 38a-275 in 1991.



Section 38a-276 - (Formerly Sec. 38-270). Investigators and adjusters to report unauthorized insurers.

Every person investigating or adjusting any loss or claim on a subject of insurance in this state shall immediately report to the commissioner every insurance policy or contract which has been entered into by any insurer not authorized to transact such insurance in this state. This section does not apply to transactions in this state involving a policy lawfully solicited, written and delivered outside of this state covering only subjects of insurance not resident, located or expressly to be performed in this state at the time of issuance, and which transactions are subsequent to the issuance of such policy.

(1969, P.A. 561, S. 8.)

History: Sec. 38-270 transferred to Sec. 38a-276 in 1991.



Section 38a-277 - (Formerly Sec. 38-271). Insureds involved with unauthorized insurers. Premium receipts tax. Penalty. Nonadmitted insurance. Enforcement for payment of tax. Agreement re allocation of nonadmitted insurance premiums taxes.

(a) Every insured who in this state procures or causes to be procured or continues or renews insurance with any unauthorized insurer, or any insured or self-insurer who so procures or continues excess loss, catastrophe or other insurance, upon a subject of insurance resident, located or to be performed within this state, other than insurance procured through a surplus lines broker pursuant to the surplus lines law of this state, shall, within sixty days after the date such insurance was so procured, continued or renewed, file a report of the same with the Commissioner of Revenue Services in writing and upon forms designated by the Commissioner of Revenue Services and furnished to such insured upon request. The report shall show the name and address of the insured or insureds, the name and address of the insurer, the subject of the insurance, a general description of the coverage, the amount of premium currently charged therefor and such additional pertinent information as is reasonably requested by the Commissioner of Revenue Services. The provisions of this subsection shall not apply to nonadmitted insurance, as defined in subsection (f) of this section, that is procured, continued or renewed on or after July 1, 2011.

(b) Any insurance by an unauthorized insurer of a subject of insurance resident, located or to be performed within this state procured through negotiations or an application, in whole or in part occurring or made within or from within or outside of this state, or for which premiums in whole or in part are remitted directly or indirectly from within or outside of this state, shall be deemed to be insurance procured, or continued or renewed in this state within the intent of subsection (a) of this section.

(c) There is levied upon the obligation, chose in action or right represented by the premium charged for such insurance a premium receipts tax of four per cent of gross premiums charged for such insurance other than wet marine and transportation insurance. The term “premium” shall include all premiums, membership fees, assessments, dues and any other consideration for insurance. Such tax shall be in lieu of all other taxes. The insured shall, on or before March first next succeeding the calendar year in which the insurance was so procured, continued or renewed, pay the amount of the tax to the Commissioner of Revenue Services in accordance with procedures established and on forms provided by said Commissioner of Revenue Services. In the event of cancellation and rewriting of any such insurance contract the premium for premium receipts tax purposes shall be the premium in excess of the unearned premium of the cancelled insurance contract. The provisions of this subsection shall not apply to nonadmitted insurance, as defined in subsection (f) of this section, that is procured, continued or renewed on or after July 1, 2011.

(d) If a policy covers risks or exposures only partially in this state, the tax payable shall be computed on the portions of the premium which are properly allocable to the risks or exposures located in this state. The provisions of this subsection shall not apply to nonadmitted insurance, as defined in subsection (f) of this section, that is procured, continued or renewed on or after July 1, 2011.

(e) If the insured fails to withhold from the premium the amount of tax herein levied, the insured shall be liable for the amount thereof and shall pay the same to the Commissioner of Revenue Services within the time stated in subsection (c) of this section. Any person who fails to pay the tax within the time stated in subsection (c) of this section shall pay a penalty of ten per cent thereof or seventy-five dollars, whichever is greater, which penalty shall be paid at the time of paying such tax. Interest shall be added to the tax at the rate of one per cent per month or fraction thereof from the date such payment was due to the date paid. Subject to the provisions of section 12-3a, the Commissioner of Revenue Services may waive all or part of the penalties provided under this section when it is proven to said commissioner’s satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect. The provisions of this subsection shall not apply to nonadmitted insurance, as defined in subsection (f) of this section, that is procured, continued or renewed on or after July 1, 2011.

(f) For purposes of this subsection and subsections (g) to (l), inclusive, of this section:

(1) “Home state” means home state, as defined in Section 527 of the Nonadmitted and Reinsurance Reform Act of 2010;

(2) “Independently procured insurance” means independently procured insurance, as defined in Section 527 of the Nonadmitted and Reinsurance Reform Act of 2010;

(3) “Nonadmitted and Reinsurance Reform Act of 2010” means Sections 511 to 542, inclusive, of the Dodd-Frank Wall Street Reform and Consumer Protection Act, P.L. 111-203, as amended from time to time;

(4) “Nonadmitted insurance” means nonadmitted insurance, as defined in Section 527 of the Nonadmitted and Reinsurance Reform Act of 2010; and

(5) “Nonadmitted insurer” means a nonadmitted insurer, as defined in Section 527 of the Nonadmitted and Reinsurance Reform Act of 2010.

(g) (1) With respect to independently procured insurance, where such coverage is procured, continued or renewed on or after July 1, 2011, and where this state is an insured’s home state, there is levied upon the obligation, chose in action or right represented by the premium charged for independently procured insurance an independently procured insurance premiums tax of four per cent of the gross premiums charged for such insurance, irrespective of the fact that the independently procured insurance policy may cover properties, risks or exposures located or to be performed both within and without this state. The term “premium” shall include all premiums, membership fees, assessments, dues and any other consideration for insurance. Such tax shall be due and payable to this state by the insured and shall be in lieu of all other taxes on such nonadmitted insurance.

(2) (A) With respect to independently procured insurance, for the period beginning on July 1, 2011, and ending September 30, 2011, the insured shall pay to the Commissioner of Revenue Services, on or before November 15, 2011, in accordance with procedures established and on forms provided by said commissioner, a sum equal to four per cent of the gross premiums charged the insured by a nonadmitted insurer during such period.

(B) With respect to independently procured insurance, for the period beginning on October 1, 2011, and ending December 31, 2011, the insured shall pay to the Commissioner of Revenue Services, on or before February 15, 2012, in accordance with procedures established and on forms provided by said commissioner, a sum equal to four per cent of the gross premiums charged the insured by a nonadmitted insurer during such period.

(3) For calendar years beginning on or after January 1, 2012, the insured shall pay to the Commissioner of Revenue Services, on independently procured insurance, in accordance with procedures established and on forms provided by said commissioner, (A) on or before May fifteenth of each year in which nonadmitted insurance was procured, continued or renewed, a sum equal to four per cent of the gross premiums charged the insured by a nonadmitted insurer during the period from January first to March thirty-first of that year; (B) on or before August fifteenth of each year in which nonadmitted insurance was procured, continued or renewed, a sum equal to four per cent of the gross premiums charged the insured by a nonadmitted insurer during the period from April first to June thirtieth of that year; (C) on or before November fifteenth of each year in which nonadmitted insurance was procured, continued or renewed, a sum equal to four per cent of the gross premiums charged the insured by a nonadmitted insurer during the period from July first to September thirtieth of that year; and (D) on or before February fifteenth of each year succeeding a year in which nonadmitted insurance was procured, continued or renewed, a sum equal to four per cent of the gross premiums charged the insured by a nonadmitted insurer during the period from October first to December thirty-first of the preceding year.

(4) In the event of cancellation and rewriting of any nonadmitted insurance contract, the premium for purposes of this section shall be the premium in excess of the unearned premium of the cancelled insurance contract.

(5) If, pursuant to subsection (l) of this section, the Commissioner of Revenue Services enters into a cooperative or reciprocal agreement with another state or states, and if the provisions set forth in such agreement are different from provisions prescribed by this subsection, then the provisions set forth in such agreement shall prevail.

(h) Any insured, who fails to pay the tax within the time stated in subsection (g) of this section, shall pay a penalty of ten per cent of the tax not paid within the time so stated. Interest shall be added to the tax at the rate of one per cent per month or fraction of such month from the date such tax was due to the date paid. Subject to the provisions of section 12-3a, the Commissioner of Revenue Services may waive all or part of the penalties provided under this section if it is proven to said commissioner’s satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(i) The Attorney General, upon request of the Commissioner of Revenue Services, shall proceed in the courts of this or any other state or in any federal court or agency to recover such tax not paid within the time prescribed in this section, and any interest and penalty related to such tax.

(j) This section shall not be construed or deemed to abrogate or modify any provision of section 38a-27 or 38a-271 to 38a-276, inclusive, or section 38a-278, but shall be construed in such a manner as to avoid preemption under the Nonadmitted and Reinsurance Reform Act of 2010. This section does not apply to individual life or individual disability insurance or to wet marine or transportation insurance.

(k) The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections had been incorporated in full into this section and had expressly referred to the tax under this section, except to the extent that any such provision is inconsistent with a provision in this section.

(l) (1) The Commissioner of Revenue Services may enter into a cooperative or reciprocal agreement with another state or states to allocate among the states the nonadmitted insurance premiums taxes paid to an insured’s home state, as provided by Section 521 of the Nonadmitted and Reinsurance Reform Act of 2010.

(2) The agreement that the Commissioner of Revenue Services is authorized to enter into under this subsection shall include, but shall not be limited to, the National Association of Insurance Commissioners’ Nonadmitted Insurance Multistate Agreement.

(3) The agreement that the Commissioner of Revenue Services is authorized to enter into under this subsection may provide that, where this state is an insured’s home state and where the independently procured insurance covers properties, risks or exposures located or to be performed both within and without this state, (A) the sum payable by the insured to this state under subsection (g) of this section shall be computed based on that portion of the gross premiums allocated to this state, based on a standardized premium allocation adopted by the states under such agreement, multiplied by four per cent, (B) the sum payable by the insured to another state shall be computed based on that portion of the gross premiums allocated to such state, based on a standardized premium allocation adopted by the states under such agreement, multiplied by such state’s tax rate, and (C) to the extent that another state where properties, risks or exposures are located has failed to enter into an agreement with this state, the portion of the gross premiums otherwise allocable to such other state shall be allocated to this state.

(4) The agreement that the Commissioner of Revenue Services is authorized to enter into under this subsection may provide for (A) recordkeeping requirements, (B) audit procedures, (C) exchange of information, (D) collection of taxes not paid by insureds within the time required under subsection (g) of this section, (E) disbursements of funds to other states that are parties to such agreement, and (F) any additional provisions which will facilitate the administration of the agreement.

(5) Notwithstanding the provisions of section 12-15, the Commissioner of Revenue Services may, under the terms of the agreement entered into under this subsection, disclose return information, as defined in section 12-15, relating to insureds to any official of another state that is a party to such agreement whose official duties require such disclosure.

(6) The Commissioner of Revenue Services may enter into cooperative agreements with processing entities located in this state or other states related to the capturing and processing of nonadmitted insurance premiums and nonadmitted insurance premiums tax data. Notwithstanding the provisions of section 12-15, the Commissioner of Revenue Services may, under the terms of any such cooperative agreement, disclose return information, as defined in section 12-15, relating to insureds to any official of the processing entity whose duties require such disclosure.

(1969, P.A. 561, S. 9; 1971, P.A. 686, S. 1–3; P.A. 76-193; P.A. 79-320, S. 1; P.A. 89-150, S. 1, 3; P.A. 91-236, S. 22, 25; P.A. 92-60, S. 7; P.A. 95-26, S. 48, 52; P.A. 97-243, S. 46, 67; P.A. 08-178, S. 10; P.A. 11-61, S. 33.)

History: 1971 act deleted word “tax” preceding “commissioner” in Subsecs. (c), (e) and (f), thereby changing references to mean insurance commissioner (See definitions in Sec. 38-263), effective July 7, 1971, with respect to obligations, choses in action or rights represented by the premiums charged on or after January 1, 1971, in respect to insurance subject to the premium receipts tax imposed under Sec. 38-271 of the 1969 supplement to the general statutes; P.A. 76-193 raised tax from 3% to 4% of gross premiums charged in Subsec. (c); P.A. 79-320 specified commissioner’s duties under section pertaining to commissioner of revenue services; P.A. 89-150 amended Subsec. (e) by adding penalty and waiver of penalty provisions conforming with those in effect for other state taxes and applicable to any person failing to pay the tax within the time required; Sec. 38-271 transferred to Sec. 38a-277 in 1991; P.A. 91-236 added Subsec. (h) to include administrative, penalty, hearing and appeal provisions, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 92-60 amended Subsec. (a), making technical corrections for statutory consistency by substituting “surplus lines” for “excess lines”; P.A. 95-26 amended Subsec. (e) to lower interest rate from 1.66% to 1% and made technical changes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 97-243 amended Subsec. (c) to require payment of tax on or before March first instead of before March first, effective June 24, 1997, and applicable to calendar years commencing on or after January 1, 1997; P.A. 08-178 amended Subsec. (e) by making technical changes and increasing penalty from $50 to $75; P.A. 11-61 amended Subsecs. (a) to (e) to add provision re nonapplicability of same to nonadmitted insurance, added Subsec. (f) re nonadmitted insurance definitions, Subsec. (g) re independently procured insurance premiums tax and Subsec. (h) re penalty for nonpayment of tax, redesignated existing Subsecs. (f) to (h) as Subsecs. (i) to (k), amended Subsec. (i) to add provision re recovery of interest and penalty related to tax, amended Subsec. (j) to add language re preemption avoidance and exclusion of wet marine or transportation insurance, and added Subsec. (l) re agreement to allocate nonadmitted insurance premiums taxes paid, effective June 21, 2011, and applicable to nonadmitted insurance coverage procured, continued or renewed on or after July 1, 2011.



Section 38a-278 - (Formerly Sec. 38-272). Penalties.

(a) Any unauthorized insurer who does any act of an insurance business as set forth in section 38a-271 shall be fined not more than fifty thousand dollars.

(b) In addition to the penalty provided in subsection (a) of this section or otherwise provided by law, any person or insurer violating section 38a-27 or 38a-271 to 38a-278, inclusive, shall be fined two thousand five hundred dollars for the first offense and an additional two thousand five hundred dollars for each month during which any such person or insurer continues such violation.

(1969, P.A. 561, S. 10; P.A. 08-178, S. 11.)

History: Sec. 38-272 transferred to Sec. 38a-278 in 1991; P.A. 08-178 amended Subsec. (a) by increasing maximum fine from $10,000 to $50,000, and amended Subsec. (b) by increasing fines from $500 to $2,500 for a first offense and from $500 to $2,500 for each month the violation is continued.






Chapter 699 - Insurance Contracts in General

Section 38a-283 - (Formerly Sec. 38-20c). Insurance policy signatures.

Any insurer may, in an insurance policy form or endorsement, substitute the printed names of the officers duly empowered to affirm to such form or endorsement for the facsimile of such officers’ signatures.

(P.A. 84-155.)

History: Sec. 38-20c transferred to Sec. 38a-283 in 1991.



Section 38a-284 - (Formerly Sec. 38-157). Insurance contracts by minors.

Any minor of the age of fifteen years or more may, notwithstanding such minority, contract for life, health and accident insurance on his person for his benefit or for the benefit of his father, mother, husband, wife, child, brother or sister and may exercise all such contractual rights with respect to any such contract of insurance as might be exercised by a person of full legal age and may at any time surrender his interest in any such insurance or give a valid discharge for any benefit accruing or money payable thereunder.

(1949 Rev., S. 6147.)

History: Sec. 38-157 transferred to Sec. 38a-284 in 1991.

Plaintiff could not take advantage of contractual rights without complying with conditions of policy. 139 C. 54.



Section 38a-285 - (Formerly Sec. 38-108). Two or more companies may issue a combination policy covering marine and transportation business.

Two or more insurance companies authorized to transact, in this state, a marine and transportation insurance business may issue combination forms of policies covering such business, using distinctive titles therefor, which titles shall appear at the head of the respective policies, followed by the titles of the several companies obligated thereunder, which policies shall be executed by the officers of each of such companies; provided, before such companies issue any such combination policy, they shall have received the express permission of the commissioner of this state to issue the same, and the titles of such proposed policies, and the terms of the additional provisions thereof, hereby authorized, shall have been approved by him, which terms shall provide substantially, under a separate title therein, to be known as “Provisions specially applicable to this combination policy”, as follows: (1) That each company executing such policy shall be liable for the full amount of any loss or damage according to the terms of the policy, or for a specific percentage thereof; (2) that service of process, or of any notices required by such policy, upon any of the companies executing the same shall be deemed to be service upon all; and provided the unearned premium liability on each policy so issued shall be maintained by each of such companies on the basis of the liability of each of the insured thereunder.

(1949 Rev., S. 6113; P.A. 13-134, S. 10.)

History: Sec. 38-108 transferred to Sec. 38a-285 in 1991; P.A. 13-134 made technical changes.



Section 38a-286 - (Formerly Sec. 38-109). Companies may insure any risks pertaining to transportation and navigation.

Section 38a-286 is repealed, effective October 1, 2002.

(1949 Rev., S. 6114; P.A. 02-89, S. 90.)



Section 38a-287 - (Formerly Sec. 38-163). Defrauding life or accident insurance companies.

Any person who obtains or attempts to obtain, from any life or accident insurance company of this state, any money on any policy of insurance issued by it, by falsely or fraudulently representing the insured person as dead or the person insured against accident as injured, or fraudulently obtains or attempts to obtain any money from such company upon a policy of insurance issued in the name of a fictitious person, shall, (1) if the sum so obtained or attempted to be obtained is two thousand dollars or more, be imprisoned not more than ten years, and (2) if such sum is less than two thousand dollars, be fined not more than ten thousand dollars or imprisoned not more than one year, or both.

(1949 Rev., S. 8711; P.A. 08-178, S. 12.)

History: Sec. 38-163 transferred to Sec. 38a-287 in 1991; P.A. 08-178 added Subdiv. designators (1) and (2), increased threshold from $100 to $2,000 and increased maximum fine from $500 to $10,000 for violation involving less than $2,000.



Section 38a-288 - (Formerly Sec. 38-33). Insurance sold in connection with installment contracts and loans.

The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, governing insurance on personal property sold under installment or deferred payment contracts or on personal property pledged as security for a loan and governing any other insurance sold in connection with such installment or deferred payment contracts or loans. Such regulations may prescribe (1) the form of notice and policy to be furnished the purchaser or borrower and the prominence with which any exceptions, restrictions or limitations shall appear in such notice or policy, (2) the records to be maintained by insurance companies, (3) the manner in which single-interest and dual-interest insurance coverage may be used when written at the expense of the purchaser or borrower, (4) the right of the purchaser or borrower to notice of any change in his insurance coverage and to dividends and unearned premiums thereon, and (5) the manner in which premiums on such policies and losses or claims thereunder shall be paid or adjusted.

(1953, S. 2798d; 1957, P.A. 131, S. 1; P.A. 88-69; P.A. 13-134, S. 11.)

History: P.A. 88-69 permitted the insurance commissioner to regulate the manner in which dual-interest insurance coverage may be used when written at the expense of the purchaser or borrower; Sec. 38-33 transferred to Sec. 38a-288 in 1991; P.A. 13-134 made technical changes.



Section 38a-289 - (Formerly Sec. 38-28). Contracts of reinsurance.

Contracts for reinsurance shall be deemed insurance contracts, but the hazard under such contracts is declared to be distinct in nature from the hazard originally insured. No provision of law relative to the form of insurance contracts or policies shall apply to contracts of reinsurance unless made specifically applicable thereto. Each corporation, company or association which issues in this state any contract of reinsurance shall continue to possess and be subject as to such contract to all of the provisions of its charter and of the statutes, so far as they may be applicable, except as hereinbefore provided.

(1949 Rev., S. 6086.)

History: Sec. 38-28 transferred to Sec. 38a-289 in 1991.



Section 38a-290 - (Formerly Sec. 38-27). Time limitation on suits and arbitration claims.

No insurance company doing business in this state shall limit the time within which any suit shall be brought against it or any claim shall be submitted to arbitration on (1) a fidelity or surety bond to a period less than three years from the time when the loss insured against occurs; (2) a construction performance bond to a period less than three years from the date on which the principal last performed work under the contract; (3) a construction payment bond to a period less than three years from the date on which the claimant last performed work or supplied material for which the claim is made; and (4) all other policies to a period less than one year from the time when the loss insured against occurs. This section shall not apply to suits and arbitration claims under the uninsured or underinsured motorist provisions of a motor vehicle insurance policy.

(1949 Rev., S. 6085; 1955, S. 2791d; P.A. 82-406, S. 2; P.A. 85-73; P.A. 93-77, S. 1, 4; P.A. 00-105, S. 3, 5.)

History: P.A. 82-406 prohibited time limitation on suits against insurance companies on construction performance bonds to less than three years from date on which principal last performed work, on construction payment bond to less than three years from the date on which claimant last performed work and on uninsured motorist provision of motor vehicle insurance policy to less than two years from date of accident, replacing provision which had prohibited time limitation of less than one year from time when loss occurs in all cases except those relating to fidelity or surety bonds for which existing limitation remains in effect; P.A. 85-73 provided that claims for uninsured motorist coverage must be submitted to arbitration within two years of the date of the accident; Sec. 38-27 transferred to Sec. 38a-290 in 1991; P.A. 93-77 deleted former Subdiv. (d) prohibiting an insurance company’s limiting the time on bringing suit or submitting a claim to arbitration on the uninsured motorist provisions of a motor vehicle insurance policy to a period less than two years from the date of the accident, relettered former Subdiv. (e) as Subdiv. (d) and added provision that this section is not applicable to suits and arbitration claims under uninsured and underinsured motorist provisions of a motor vehicle insurance policy, effective May 20, 1993; P.A. 00-105 substituted numeric Subdiv. designators for alphabetic designators, effective July 1, 2000.

See Sec. 38a-336 re time limitation on suits and arbitration claims under uninsured or underinsured motorist provisions of a motor vehicle insurance policy.

Cited. 224 C. 133; Id., 145.

Cited. 34 CA 833.

Time when statute begins to run on surety bonds discussed. 19 CS 257.

Annotations to present section:

Cited. 224 C. 133; Id., 145. Cited. 231 C. 938. P.A. 93-77 cited. Id. Cited. 233 C. 437. P.A. 93-77 and P.A. 93-77, Sec. 1 cited. Id. Cited. Id., 460. P.A. 93-77 and P.A. 93-77, Sec. 1 cited. Id. Cited. Id., 474. P.A. 93-77 and P.A. 93-77, Sec. 1 cited. Id.

Cited. 34 CA 833. Cited. 36 CA 141. P.A. 93-77 cited. Id. Cited. 44 CA 698. P.A. 93-77, Sec. 3 cited. Id.

Subsec. (d):

Cited. 44 CA 47. P.A. 93-77, Sec. 1 (d) cited. Id., 698.



Section 38a-291 - Life insurance owned by an employer or trust. Provisions and prohibitions. Construction.

(a)(1)(A) The trustee of any voluntary employees’ beneficiary association trust, as defined in Section 501(c)(9) of the Internal Revenue Code of 1986, as from time to time amended, to provide life, health or similar benefits to employees or retired employees and acting in a fiduciary capacity with respect to those employees or retired employees may procure insurance on the lives of those employees or retired employees; (B) an employer or a trustee of a trust, other than a voluntary employees’ beneficiary association trust, providing life, health, disability, retirement or similar benefits to the employer’s employees or retired employees may procure insurance on the lives of those employees or retired employees; and (C) prior to procuring insurance on the lives of employees or retired employees pursuant to subparagraph (A) or (B) of this subdivision, the employer or trustee shall obtain the written consent of each employee or retired employee proposed for coverage, and such consent shall include an acknowledgment from the employee that the employer or trustee may maintain the life insurance coverage after the employee’s employment has terminated.

(2) No person may retaliate against any employee or retired employee for refusing to consent to the issuance of insurance on the life of such employee.

(3) For nonkey or nonmanagerial employees, the amount of coverage shall be reasonably related to the benefits provided to those employees in the aggregate. For purposes of this section, “nonkey or nonmanagerial employees” means those employees who do not meet the criteria set forth in 29 CFR 541.1, 29 CFR 541.2 or 29 CFR 541.3.

(4) Life insurance coverage purchased to finance employer-provided pension and welfare benefit plans shall be allowed only on the lives of those employees and retirees who are eligible to participate in the plan at the time their lives are first insured under the plan.

(b) The provisions of this section shall apply to policies or contracts delivered or issued for delivery in this state.

(c) This section shall not be construed to affect or prohibit any person, trust or corporation from procuring insurance upon the life or health of another person in whom it has an insurable interest at common law.

(P.A. 92-75, S. 2; P.A. 04-24, S. 1.)

History: P.A. 04-24 designated existing provisions of Subsec. (a) as Subsec. (a)(1)(A), added new Subsec. (a)(1)(B) and (C) re employers and prior consent, added new Subsec. (a)(2) to (4), inclusive, re retaliation, nonkey and nonmanagerial employees, and insurance to finance pension and welfare benefit plans, and amended Subsec. (c) to substitute “construed” for “interpreted”.






Chapter 699a - Readable Language in Insurance Policies

Section 38a-295 - (Formerly Sec. 38-68s). Short title: Insurance Plain Language Act.

Sections 38a-295 to 38a-300, inclusive, may be cited as the “Insurance Plain Language Act”.

(P.A. 79-300, S. 1.)

History: Sec. 38-68s transferred to Sec. 38a-295 in 1991.



Section 38a-296 - (Formerly Sec. 38-68t). Definitions.

As used in sections 38a-295 to 38a-300, inclusive:

(1) “Policy” means any policy, contract, certificate, plan or agreement for life insurance, health insurance, credit life insurance, credit health insurance, annuities, certificates issued pursuant to any group insurance policy, individual personal line dwelling insurance on one to four-family units and personal line automobile insurance designed primarily for personal, family or household needs, delivered or issued for delivery in this state by any company or insurer.

(2) “Company” or “insurer” means any insurance company, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care center or other institution organized for the purpose of providing insurance.

(3) “Commissioner” means the Insurance Commissioner.

(P.A. 79-300, S. 2; P.A. 80-482, S. 3, 345, 348; P.A. 00-105, S. 2, 5.)

History: P.A. 80-482 abolished the department of business regulation created by P.A. 77-614 and restored insurance division as an independent department with commissioner as its head; Sec. 38-68t transferred to Sec. 38a-296 in 1991; P.A. 00-105 substituted numeric Subdiv. designators for alphabetic designators, effective July 1, 2000.



Section 38a-297 - (Formerly Sec. 38-68u). Definition of readable language. Certification.

(a) For the purposes of sections 38a-295 to 38a-300, inclusive, a policy shall be deemed readable if: (1) The text achieves a minimum score of forty-five on the Flesch reading ease test as computed in section 38a-298 or an equivalent score on any other test comparable in result and approved by the commissioner, (2) it is printed, except for specification pages, schedules and tables, in not less than ten-point type, one-point leaded, of a height and style specified by the commissioner in regulations adopted in accordance with the provisions of chapter 54, (3) it uses layout and spacing which separate the paragraphs from each other and from the border of the paper, (4) it has section titles captioned in boldface type or which otherwise stand out significantly from the text, (5) it avoids the use of unnecessarily long, complicated or obscure words, sentences, paragraphs or constructions, (6) the style, arrangement and overall appearance of the policy give no undue prominence to any portion of the text of the policy or to any endorsements or riders and (7) it contains a table of contents or an index of the principal sections of the policy, if the policy has more than three thousand words or if the policy has more than three pages. To be deemed readable, each policy of individual health insurance shall include a separate outline of coverage showing the major coverage, benefit, exclusion and renewal provisions of the policy in readily understandable terms, provided the policy shall take precedence over the outline of coverage.

(b) The commissioner may authorize a lower score than the Flesch reading ease score required in subsection (a) whenever he finds that a lower score (1) will provide a more accurate reflection of the readability of a policy form; (2) is warranted by the nature of a particular policy form or type or class of policy forms; or (3) is the result of language which is used to conform to the requirements of any state or federal law, regulation or governmental agency.

(c) Filings subject to this section shall be accompanied by a certification signed by an officer of the insurer stating that it meets the requirements of subsection (a) of this section. Such certification shall state that the policy meets the minimum reading ease score on the test used or that the score is lower than the minimum required but should be approved in accordance with subsection (b) of this section. The commissioner may require the submission of further information to verify any certification.

(d) Any non-English-language policy shall be deemed to be in compliance with subsection (a) of this section if the insurer certifies that such policy is translated from an English-language policy which complies with subsection (a).

(P.A. 79-300, S. 3; P.A. 81-110, S. 1, 3; P.A. 84-188.)

History: P.A. 81-110 provided that a policy is readable if the required type size is of a height and style specified by the commissioner in regulations; P.A. 84-188 amended Subsec. (a) to require that each policy of individual health insurance shall include a separate outline of coverage, explaining the major terms of the policy; Sec. 38-68u transferred to Sec. 38a-297 in 1991.



Section 38a-298 - (Formerly Sec. 38-68v). Method of measurement for Flesch reading ease test score.

(a) For the purposes of section 38a-297, a Flesch reading ease test score shall be measured by the following method:

(1) For policy forms containing ten thousand words or less of text, the entire form shall be analyzed. For policy forms containing more than ten thousand words, the readability of two two hundred word samples per page may be analyzed instead of the entire form. The samples shall be separated by at least twenty printed lines;

(2) The total number of words in the text shall be counted and divided by the total number of sentences. The figure obtained shall be multiplied by a factor of 1.015;

(3) The total number of syllables shall be counted and divided by the total number of words; the figure obtained shall be multiplied by a factor of 84.6;

(4) The sum of the figures computed under (2) and (3) subtracted from 206.835 equals the Flesch reading ease score for the policy form.

(b) For purposes of subdivisions (2), (3) and (4) of subsection (a) of this section, the following procedures shall be used:

(1) A contraction, hyphenated word or numerals and letters, when separated by spaces, shall be counted as one word;

(2) A unit of words ending with a period, semicolon or colon, excluding headings and captions, shall be counted as a sentence;

(3) A syllable is a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary;

(4) Where the dictionary shows two or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables shall be used;

(5) Numerals when separated by spaces may be counted as one syllable.

(c) The term “text” as used in this section includes all printed matter except the following:

(1) The name and address of the insurer, the name, number or title of the policy, the table of contents or index, captions, and subcaptions, specification pages, schedules or tables;

(2) Policy language required by any collectively bargained agreement;

(3) Any medical terminology;

(4) Words which are defined in the policy; and

(5) Any policy language required by state or federal law, regulation or governmental agency, provided the insurer identifies the language or terminology excepted by this subdivision and certifies, in writing, that the language or terminology is entitled to be excepted under this subdivision. At the option of the insurer, riders, endorsements, application and other forms made a part of the policy may be scored as separate forms or as part of the policy with which they are to be used.

(P.A. 79-300, S. 4; P.A. 05-29, S. 7.)

History: Sec. 38-68v transferred to Sec. 38a-298 in 1991; P.A. 05-29 made a technical change in Subsec. (b).



Section 38a-299 - (Formerly Sec. 38-68w). Policies to be made readable. Effective dates. Approval by commissioner.

(a) Except as provided in subsection (c) of section 38a-300, policies shall be made readable in accordance with the provisions of subsection (a) of section 38a-297 as follows:

(1) Individual personal line automobile and individual personal line dwelling policy forms filed on or after January 1, 1980, shall be readable. No policy forms providing such coverage shall be delivered or issued for delivery in this state on or after January 1, 1981, unless approved by the commissioner as readable;

(2) Individual life, health, annuity and group and individual credit life and health policies filed on or after July 1, 1980, shall be readable. No such policy forms providing such coverage shall be delivered or issued for delivery in this state on or after July 1, 1981, unless approved by the commissioner as readable;

(3) Group life, health and annuity forms and certificates of life insurance and health insurance filed on or after July 1, 1981, shall be readable. No policy forms or certificates providing such coverage shall be delivered or issued for delivery in this state on or after July 1, 1983, unless approved by the commissioner as readable;

(4) No group life, health and annuity form, or certificate issued pursuant thereto, which are delivered or issued for delivery prior to July 1, 1983, shall be renewed on or after July 1, 1983, unless such form or certificate has been filed with and approved by the commissioner as readable.

(b) Any policy form which has been authorized for issuance by the commissioner and which meets the readability requirements of sections 38a-295 to 38a-300, inclusive, need not be refiled under subsection (a) of this section, provided the insurer files in lieu thereof a list of such forms identified by form number and accompanied by a certificate as to each such form in the manner provided in subsection (c) of section 38a-297.

(c) Notwithstanding the provisions of this section and subject to the provisions of subsection (c) of section 38a-300, the provisions of subdivision (2) of subsection (a) of section 38a-297 shall apply to all policies filed on or after January 1, 1982, to all individual policies delivered or issued for delivery in this state on or after July 1, 1982, and to all group policies and certificates delivered in this state on or after July 1, 1983.

(d) The commissioner may, in his sole discretion, extend the dates in subsection (a) of this section, for periods of time not exceeding one year.

(P.A. 79-300, S. 5; P.A. 81-110, S. 2, 3.)

History: P.A. 81-110 specified effective dates for the applicability of the provisions of section 38-68u(a)(2) in new Subsec. (d) and relettered former Subsec. (c) accordingly; Sec. 38-68w transferred to Sec. 38a-299 in 1991.



Section 38a-300 - (Formerly Sec. 38-68x). Exemptions.

(a) No provision of sections 38a-295 to 38a-300, inclusive, shall be construed to increase the risk assumed by any company or insurer under policies delivered or issued for delivery by such company or insurer or to supersede the obligation of such company or insurer to comply with the provisions of any law of this state applicable to such policies.

(b) No other law of this state which establishes standards for readable language shall apply to any policy form covered under the provisions of sections 38a-295 to 38a-300, inclusive.

(c) The provisions of sections 38a-295 to 38a-300, inclusive, shall not apply to: (1) Any policy which is a security subject to federal jurisdiction; (2) any group policy covering a group of fifty or more lives at date of issue, other than a group credit life insurance policy or a group credit health insurance policy, except this shall not exempt any certificate issued pursuant to a group policy delivered or issued for delivery in this state; (3) any group annuity contract which serves as a funding vehicle for pension, profit sharing or deferred compensation plans; (4) any form used in connection with a policy delivered or issued for delivery on a policy form which has been authorized for issuance by the commissioner prior to October 1, 1979, as to such policy form, except this shall not exempt any group policy or certificate issued thereunder unless the holders of such certificates are entitled to receive a summary plan description pursuant to the terms of the Federal Employee Retirement Income Security Act of 1974; (5) the renewal of an annuity or an individual life or health insurance policy delivered or issued for delivery prior to the date any such form must be approved by the commissioner as readable.

(P.A. 79-300, S. 6.)

History: Sec. 38-68x transferred to Sec. 38a-300 in 1991.






Chapter 700 - Property and Casualty Insurance

Section 38a-305 - (Formerly Sec. 38-107). Additional powers of fire insurance companies.

(a) Domestic insurance companies having power to insure against loss by fire, in addition to such other powers as they may have under their respective charters, and foreign and alien insurance companies authorized to do business in this state and having power to insure against such loss, may make insurances on any kind of property or valuable interest therein (1) against loss or damage by fire, lightning and other electrical disturbances, wind, tornado, cyclone, earthquake, hail, frost, snow, ice, weather or climatic conditions, including excess or deficiency of moisture, flood, rain or drought, rising of the waters of the ocean or its tributaries, bombardment, invasion, insurrection, riot, strikes, sabotage, war, civil war or commotion, military or usurped power, and by explosions whether fire ensues or not, except explosions of steam boilers; (2) against loss or damage by insects, disease or other causes to trees, crops or other products of the soil; (3) against loss or damage arising from the breakage or leakage of sprinklers, pumps or other apparatus erected for extinguishing fires or of water pipes or other conduits or containers; (4) against accidental injury to or by such sprinklers, pumps, apparatus, water pipes, conduits or containers; (5) against loss or damage by water entering through leaks or openings in buildings; (6) on automobiles, airplanes, seaplanes, dirigibles and other aircraft and on any valuable interest therein; (7) against loss or damage from all or any of the hazards of fire, explosion, transportation and collision and from legal liability for damage to property resulting from the maintenance and use thereof, and from burglary, theft, vandalism, malicious mischief or wrongful conversion, disposal or concealment whether or not held under a conditional sale contract or subject to chattel mortgage; (8) against intentional or other damage to, or loss of, property of any kind, real or personal; and (9) to effect reinsurances of any risks taken by them.

(b) “Loss or damage”, as used in this section, includes loss of use and occupancy, loss of rents, rental values and profits and consequential damages.

(1949 Rev., S. 6103; P.A. 90-243, S. 51.)

History: P.A. 90-243 divided the section into Subsecs., substituted “foreign” for “nonresident” and “alien” for “foreign”, and added Subdiv. indicators in the new Subsec. (a); Sec. 38-107 transferred to Sec. 38a-305 in 1991.



Section 38a-306 - (Formerly Sec. 38-97). Standard form of fire insurance policy; designation; penalty.

The form of policy of fire insurance set forth in section 38a-307 shall be known and designated as “The Standard Fire Insurance Policy of the State of Connecticut”. The standard form of policy shall be plainly printed, and no portion thereof shall be in type smaller than the type used in printing such form on file in the office of the commissioner. The provisions of this section shall not limit insurance companies to the use of any particular size of paper or manner of folding the paper upon which their policies may be issued, and each agent who makes, issues or delivers a policy of fire insurance other than the standard form of fire insurance policy shall forfeit for each offense not more than one thousand dollars, but such policy shall be binding upon the issuing company to the same extent and on the same conditions as if it had been in the standard form.

(1949 Rev., S. 6105; P.A. 08-178, S. 13.)

History: Sec. 38-97 transferred to Sec. 38a-306 in 1991; P.A. 08-178 made technical changes and increased maximum forfeiture from $200 to $1,000 per offense.

Annotations to former standard policy. Effect of requirement that waiver be in writing. 66 C. 238; 74 C. 700; 79 C. 388. Acceptance of policy in one company received after issuance of policy in another, violation of provision in latter against other insurance, though former policy was applied for first. 70 C. 566. Effect of provision limiting suit to one year. 74 C. 510; Id., 684. Distribution of loss among companies where some policies cover all items by general description, and others, specific items. 75 C. 397. Effect of provision as to arbitration of amount of loss. 77 C. 679; 79 C. 388; 81 C. 707. Subrogation of company to rights of insured where loss due to negligence of another. 83 C. 690. Conditions precedent and subsequent; false swearing by insured after loss. 86 C. 15. Prohibition against alienation of property. 89 C. 35. “Sole and unconditional ownership.” Id., 175; 97 C. 342; 102 C. 371. Failure to give notice of loss; waiver and estoppel; forfeiture will not be implied. 90 C. 205. Effect of misstatement in proofs of loss. 94 C. 122. Acceptance of oral notice of loss and unsworn proof of loss as waiver of requirements of policy. Id. Construction of provision as to loss due to “military or usurped power”; what is regarded as the cause of a fire. 95 U.S. 117. Effect of war as suspending provision for limitation of action. 13 Wall. 158. Knowledge of agent is knowledge of company; reformation of policy where inoperative because of mutual mistake. 97 C. 342; But see 102 C. 374. “All direct loss or damage by fire” construed; “hostile” and “friendly” fires. 105 C. 729. Pleading and burden of proof. 108 C. 565. Failure of officer of insured to disclose his embezzlement and other acts constitutes concealment; his knowledge imputed to insured. 109 C. 673. Insured entrusting settlement to agent responsible for agent’s fraud within scope of authority, though ignorant of it. Id., 686. Cited. 217 C. 340.



Section 38a-307 - (Formerly Sec. 38-98). Standard form.

Except as provided in section 38a-307a, the standard form of fire insurance policy of the state of Connecticut, with permission to substitute for the word “Company” a more accurate descriptive term of the type of insurer, shall be as follows:

[Space for insertion of name of company or companies issuing the policy and other matter permitted to be stated at the head of the policy.]

[Space for listing amounts of insurance, rates and premiums for the basic coverages insured under the standard form of policy and for additional coverages or perils insured under endorsements attached.]

In Consideration of the Provisions and Stipulations
Herein or Added Hereto

AND OF ................................................................................. DOLLARS PREMIUM

this company, for the

}

from the .... day of .... 20..

{

at noon, Standard Time

term of

}

to the .... day of .... 20..

{

at location of property involved

to an amount not exceeding .............................................................................................. Dollars,

does insure .......................................................................................................................................

and legal representatives, to the extent of the actual cash value of the property at the time of loss, but not exceeding the amount which it would cost to repair or replace the property with material of like kind and quality within a reasonable time after such loss, without allowance for any increased cost of repair or reconstruction by reason of any ordinance or law regulating construction or repair, and without compensation for loss resulting from interruption of business or manufacture, nor in any event for more than the interest of the insured, against all DIRECT LOSS BY FIRE, LIGHTNING AND BY REMOVAL FROM PREMISES ENDANGERED BY THE PERILS INSURED AGAINST IN THIS POLICY, EXCEPT AS HEREINAFTER PROVIDED, to the property described hereinafter while located or contained as described in this policy, or pro rata for five days at each proper place to which any of the property shall necessarily be removed for preservation from the perils insured against in this policy, but not elsewhere. The actual cash value at the time of loss for a building described herein shall be the amount which it would cost to repair or replace such building with material of like kind and quality, minus reasonable depreciation. As used herein, “depreciation” means a decrease in value of real property over a period of time due to wear and tear.

Assignment of this policy shall not be valid except with the written consent of this Company.

This policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter stated, which are hereby made a part of this policy, together with such other provisions, stipulations and agreements as may be added hereto, as provided in this policy.

In Witness Whereof, this Company has executed and attested these presents.

.... (Secretary).

.... (President).

Concealment, fraud. This entire policy shall be void if, whether before or after a loss, the insured has wilfully concealed or misrepresented any material fact or circumstance concerning this insurance or the subject thereof, or the interest of the insured therein, or in case of any fraud or false swearing by the insured relating thereto.

Uninsurable and excepted property. This policy shall not cover accounts, bills, currency, deeds, evidences of debt, money or securities; nor, unless specifically named hereon in writing, bullion or manuscripts.

Perils not included. This Company shall not be liable for loss by fire or other perils insured against in this policy caused, directly or indirectly, by: (a) Enemy attack by armed forces, including action taken by military, naval or air forces in resisting an actual or an immediately impending enemy attack; (b) invasion; (c) insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power; (h) order of any civil authority except acts of destruction at the time of and for the purpose of preventing the spread of fire, provided that such fire did not originate from any of the perils excluded by this policy; (i) neglect of the insured to use all reasonable means to save and preserve the property at and after a loss, or when the property is endangered by fire in neighboring premises; (j) nor shall this Company be liable for loss by theft.

Other Insurance. Other insurance may be prohibited or the amount of insurance may be limited by endorsement attached hereto.

Conditions suspending or restricting insurance. Unless otherwise provided in writing added hereto this Company shall not be liable for loss occurring (a) while the hazard is increased by any means within the control or knowledge of the insured; or (b) while a described building, whether intended for occupancy by owner or tenant, is vacant or unoccupied beyond a period of sixty consecutive days; or (c) as a result of explosion or riot, unless fire ensue, and in that event for loss by fire only.

Other perils or subjects. Any other peril to be insured against or subject of insurance to be covered in this policy shall be by endorsement in writing hereon or added hereto.

Added provisions. The extent of the application of insurance under this policy and of the contribution to be made by this Company in case of loss, and any other provision or agreement not inconsistent with the provisions of this policy, may be provided for in writing added hereto, but no provision may be waived except such as by the terms of this policy is subject to change.

Waiver provisions. No permission affecting this insurance shall exist, or waiver of any provision be valid, unless granted herein or expressed in writing added hereto. No provision, stipulation or forfeiture shall be held to be waived by any requirement or proceeding on the part of this Company relating to appraisal or to any examination provided for herein.

Cancellation of policy. This policy shall be cancelled at any time at the request of the insured, in which case this Company shall, upon demand and surrender of this policy, refund the excess of paid premium above the customary short rates for the expired time. This policy may be cancelled at any time by this Company by giving to the insured and any third party designated pursuant to section 38a-323a, a thirty days’ written notice of cancellation accompanied by the reason therefor with or without tender of the excess of paid premium above the pro rata premium for the expired time, which excess, if not tendered, shall be refunded on demand. Notice of cancellation shall state that said excess premium (if not tendered) will be refunded on demand. Where cancellation is for nonpayment of premium at least ten days’ written notice of cancellation accompanied by the reason therefor shall be given.

Mortgagee interests and obligations. If loss hereunder is made payable, in whole or in part, to a designated mortgagee not named herein as the insured, such interest in this policy may be cancelled by giving to such mortgagee a ten days’ written notice of cancellation.

If the insured fails to render proof of loss such mortgagee, upon notice, shall render proof of loss in the form herein specified within sixty (60) days thereafter and shall be subject to the provisions hereof relating to appraisal and time of payment and of bringing suit. If this Company shall claim that no liability existed as the mortgagor or owner, it shall, to the extent of payment of loss to the mortgagee, be subrogated to all the mortgagee’s rights of recovery, but without impairing mortgagee’s right to sue; or it may pay off the mortgage debt and require an assignment thereof and of the mortgage. Other provisions relating to the interests and obligations of such mortgagee may be added hereto by agreement in writing.

Pro rata liability. This Company shall not be liable for a greater proportion of any loss than the amount hereby insured shall bear to the whole insurance covering the property against the peril involved, whether collectible or not.

Requirements in case loss occurs. The insured shall give immediate written notice to this Company of any loss, protect the property from further damage, forthwith separate the damaged and undamaged personal property, put it in the best possible order, furnish a complete inventory of the destroyed, damaged and undamaged property, showing in detail quantities, costs, actual cash value and amount of loss claims; AND WITHIN SIXTY DAYS AFTER THE LOSS, UNLESS SUCH TIME IS EXTENDED IN WRITING BY THIS COMPANY, THE INSURED SHALL RENDER TO THIS COMPANY A PROOF OF LOSS, signed and sworn to by the insured, stating the knowledge and belief of the insured as to the following: The time and origin of the loss, the interest of the insured and of all others in the property, the actual cash value of each item thereof and the amount of loss thereto, all encumbrances thereon, all other contracts of insurance, whether valid or not, covering any of said property, any changes in the title, use, occupation, location, possession or exposures of said property since the issuing of this policy, by whom and for what purpose any building herein described and the several parts thereof were occupied at the time of loss and whether or not it then stood on leased ground, and shall furnish a copy of all the descriptions and schedules in all policies and, if required, verified plans and specification of any building, fixtures or machinery destroyed or damaged. The insured, as often as may be reasonably required, shall exhibit to any person designated by this Company all that remains of any property herein described, and submit to examinations under oath by any person named by this Company, and subscribe the same; and, as often as may be reasonably required, shall produce for examination all books of account, bills, invoices and other vouchers, or certified copies thereof if originals be lost, at such reasonable time and place as may be designated by this Company or its representative, and shall permit extracts and copies thereof to be made.

Appraisal. In case the insured and this Company shall fail to agree as to the actual cash value or the amount of loss, then, on the written demand of either, each shall select a competent and disinterested appraiser and notify the other of the appraiser selected within twenty days of such demand. The appraisers shall first select a competent and disinterested umpire; and failing for fifteen days to agree upon such umpire, then, on request of the insured or this Company, such umpire shall be selected by a judge of a court of record in this state in which the property covered is located. The appraisers shall then appraise the loss, stating separately actual cash value and loss to each item; and, failing to agree, shall submit their differences, only, to the umpire. An award in writing, so itemized, of any two when filed with this Company shall determine the amount of actual cash value and loss. Each appraiser shall be paid by the party selecting him and the expenses of appraisal and umpire shall be paid by the parties equally.

Company’s options. It shall be optional with this Company to take all, or any part, of the property at the agreed or appraised value, and also to repair, rebuild or replace the property destroyed or damaged with other of like kind and quality within a reasonable time, on giving notice of its intention so to do within thirty days after the receipt of the proof of loss herein required.

Abandonment. There can be no abandonment to this Company of any property.

When loss payable. The amount of loss for which this Company may be liable shall be payable thirty days after proof of loss, as herein provided, is received by this Company and ascertainment of the loss is made either by agreement between the insured and this Company expressed in writing or by the filing with this Company of an award as herein provided. This Company and the insured may agree in writing to a partial payment of the amount of loss as an advance payment. Any advance payment shall be credited against the total amount of loss due to the insured. An advance payment shall not affect the requirement of this Company to pay the total amount of loss not later than thirty days after proof of loss.

Suit. No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law or equity unless all the requirements of this policy shall have been complied with, and unless commenced within eighteen months next after inception of the loss.

Subrogation. This Company may require from the insured an assignment of all right of recovery against any party for loss to the extent that payment therefor is made by this Company.

(1949 Rev., App. A; P.A. 77-199, S. 7, 12; P.A. 02-60, S. 4; P.A. 04-140, S. 2; P.A. 09-164, S. 1; P.A. 11-196, S. 1.)

History: P.A. 77-199 required insurance against “direct loss by fire, lightning and by removal from premises endangered by the perils insured against in this form”, required notice to insured of policy cancellation of 30 days rather than 5 days and notice of reasons for cancellations and added special provision re cancellation for nonpayment of premium, and required that proof of loss be given to company within 60 days unless extension granted by company; Sec. 38-98 transferred to Sec. 38a-307 in 1991; (Revisor’s note: The references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 02-60 amended “Cancellation of policy” provisions to reference “any third party designated pursuant to section 38a-323a”; P.A. 04-140 added exception re Sec. 38a-307a, effective July 1, 2004; P.A. 09-164 amended “When loss payable” provision by reducing the number of days amount of loss is payable after proof of loss from 60 to 30, and by allowing partial payment as an advance payment with a written agreement, and amended “suit” provision by extending limitation period for filing suit for recovery of a claim from 12 to 18 months; P.A. 11-196 amended actual cash value provision to describe actual cash value amount and define “depreciation”, effective January 1, 2012.

Cited. 174 C. 229. Where insurer did not concede liability and refused to select an appraiser, provision for selection of umpire by appraisers or judge does not come into play. Interrelationship with sections 52-410 and 52-411 discussed. 177 C. 273. Cited. Id., 281. Cited. 190 C. 594. Cited. 205 C. 424. Cited. 207 C. 179. Cited. 216 C. 830. Cited. 217 C. 340. Cited. 219 C. 339; Id., 644.

Fraud or false swearing, to work a forfeiture, must be wilful and with intent to deceive and defraud the insurer and must be proved by clear and convincing testimony. 21 CS 265. Phrase “actual cash value” construed. Id. Cancellation notice held defective without premium refund policy. 30 CS 291. Cited. 40 CS 299.

Annotations to present section:

Cited. 219 C. 339; Id., 644. Cited. 236 C. 375. Cited. 239 C. 658. Under the clear language of section, right of recovery belongs to insured, and insurer only obtains that right when the insured grants it. 269 C. 527. Legislature has not explicitly granted insurer either an automatic right to be subrogated to any rights held by insured, as have other states, or an independent right to bring an action, as our legislature has granted under Sec. 31-293(a). Id.

Cited. 28 CA 270. Cited. 38 CA 555. Cited. 44 CA 415. Cited re standard fraud and concealment provisions. 55 CA 488.



Section 38a-307a - Terrorism exclusion in condominium association master policy prohibited. Conditions re terrorism exclusion in other commercial risk insurance policy.

From July 1, 2004, until the expiration of the Terrorism Insurance Program established in the federal Terrorism Risk Insurance Act of 2002, P.L. 107-297, as amended from time to time, (1) for any master policy that is required to be purchased by a condominium association pursuant to section 47-83 or by a unit owners’ association pursuant to section 47-255, the standard form of fire insurance policy set forth in section 38a-307 shall not exclude coverage for loss by fire or other perils insured against in the policy caused, directly or indirectly, by terrorism, as defined by the Insurance Commissioner; and (2) for any other commercial risk insurance policy, the standard form of fire insurance policy set forth in section 38a-307 may provide that the company shall not be liable for loss by fire or other perils insured against in the policy caused, directly or indirectly, by terrorism, as defined by the Insurance Commissioner, provided the premiums charged for such policy shall reflect any savings projected from the exclusion of such perils.

(P.A. 04-140, S. 1; P.A. 09-164, S. 2; P.A. 10-5, S. 8.)

History: P.A. 04-140 effective July 1, 2004; P.A. 09-164 added Subdiv. (1) prohibiting terrorism exclusion in a condominium association master policy, designated existing application to other commercial risk policy as Subdiv. (2) and made a technical change; P.A. 10-5 made technical changes, effective May 5, 2010.



Section 38a-308 - (Formerly Sec. 38-99). Provisions of policy or contract.

(a) No policy or contract of fire insurance shall be made, issued or delivered by any insurer or any agent or representative thereof, on any property in this state, unless it conforms as to all provisions, stipulations, agreements and conditions with the form of policy set forth in section 38a-307. There shall be printed at the head of such policy the name of the insurer or insurers issuing the policy, the location of the home office thereof, a statement showing whether such insurer or insurers are stock or mutual corporations or are reciprocal insurers or Lloyd’s underwriter, provided any company organized under special charter provisions may so indicate upon its policy and may add a statement of the plan under which it operates in this state, and there may be added thereon such device or devices as the insurer or insurers issuing such policy desire. Such policy shall be clearly designated on the back of the form as “The Standard Fire Insurance Policy of the State of Connecticut”; and this designation may include the names of such other states as have adopted this standard form. The standard fire insurance policy provided for in section 38a-307 need not be used for effecting reinsurance between insurers. If the policy is issued by a mutual, cooperative or reciprocal insurer having special regulations with respect to the payment by the policyholder of assessments, such regulations shall be printed upon the policy and any such insurer may print upon the policy such regulations as are appropriate to or required by its form of organization. Insurers issuing the standard fire insurance policy pursuant to section 38a-307 are authorized to affix thereto or include therein a written statement that the policy does not cover loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination, all whether directly or indirectly resulting from an insured peril under such policy; provided nothing herein contained shall be construed to prohibit the attachment to any such policy of an endorsement or endorsements specifically assuming coverage for loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination.

(b) Any policy or contract that includes, either on an unspecified basis as to coverage or for an indivisible premium, coverage against the peril of fire and substantial coverage against other perils need not comply with the provisions of subsection (a) of this section, provided: (1) Such policy or contract shall afford coverage, with respect to the peril of fire, not less than the substantial equivalent of the coverage afforded by said standard fire insurance policy; (2) the following provisions in said standard fire insurance policy are incorporated therein without change: (A) Mortgagee interests and obligations, (B) the definitions of actual cash value and depreciation, (C) the time period for when a loss is payable after proof of loss, and (D) the time period for when a suit or action for the recovery of a claim may be commenced; (3) such policy or contract is complete as to all of its terms without reference to any other document; and (4) the commissioner is satisfied that such policy or contract complies with the provisions hereof. The provisions of this subsection shall apply to any such policy or contract issued or renewed on or after July 1, 2012.

(c) None of the provisions of this section shall apply to policies of automobile or aircraft physical damage insurance or to policies of inland marine insurance.

(d) The provisions of section 38a-346 shall apply in the event of cancellation of a policy issued pursuant to this chapter.

(e) Any policies made, issued or delivered through a fire, liability and allied lines underwriting facility established by the Insurance Commissioner pursuant to section 38a-328 shall not be subject to the cancellation of policy provisions or notice of cancellation requirements of section 38a-307, provided such policies comply with any regulation adopted by the Insurance Commissioner pursuant to subsection (a) of section 38a-328.

(1949 Rev., S. 6106; 1959, P.A. 99; P.A. 77-199, S. 8, 12; P.A. 80-207, S. 6, 7; P.A. 12-162, S. 3.)

History: 1959 act added provisions re loss or damage caused by nuclear reaction, radiation or contamination in Subsec. (a) and Subsecs. (b) and (c); P.A. 77-199 added Subsec. (d); P.A. 80-207 added Subsec. (e); Sec. 38-99 transferred to Sec. 38a-308 in 1991; P.A. 12-162 amended Subsec. (b) to redesignate existing Subdiv. (2) as Subdiv. (2)(A), add Subdiv. (2)(B) to (D) re additional provisions of standard fire insurance policy form required to be incorporated, and add provision re applicability on or after July 1, 2012, and made technical changes, effective July 1, 2012.

Cited. 219 C. 644.

Cited. 30 CS 291.

Subsecs. (a):

Cited. 190 C. 594.

Subsec. (b):

Cited. 190 C. 594.

Annotations to present section:

Cited. 219 C. 644.

Cited re standard fraud and concealment provisions. 55 CA 488.



Section 38a-309 - (Formerly Sec. 38-100). Binders for temporary insurance. Written binder as evidence of insurance on mortgaged property.

(a) Binders or other contracts for temporary insurance may be made, orally or in writing, for a period which shall not exceed sixty days, and shall be deemed to include all the terms of a standard fire insurance policy and all such applicable endorsements, approved by the commissioner, as are designated in such contract of temporary insurance, except that the cancellation clause of such standard fire insurance policy, and the clause thereof specifying the hour of the day at which the insurance shall commence, may be superseded by the express terms of such contract of temporary insurance.

(b) Notwithstanding the provisions of subsection (a) of this section, no person shall, at the time of title closing for a loan secured by a one-to-four-family residential property, refuse to accept a written binder issued by an insurer, or a duly authorized representative of an insurer, licensed to do business in this state, as evidence that hazard insurance has been procured for the mortgaged premises. The commissioner may require such binders to contain any additional information to permit such binders to comply with the reasonable requirements of the Federal National Mortgage Association or Federal Home Loan Mortgage Corporation for the purchase of mortgage loans. Nothing in this section shall be construed to prohibit a person from requiring the borrower to also furnish a receipt indicating that the annual or installment premium on such insurance policy has been paid for twelve months following the date of closing, or for less than twelve months at the option of the person.

(1949 Rev., S. 6107; P.A. 89-48, S. 1; P.A. 99-145, S. 22, 23.)

History: P.A. 89-48 increased to 60 the number of days a binder may be effective; Sec. 38-100 transferred to Sec. 38a-309 in 1991; P.A. 99-145 designated existing language as Subsec. (a) and added new Subsec. (b) re binders as evidence of hazard insurance on mortgaged premises at time of title closing, effective June 8, 1999.

Cited. 217 C. 340.



Section 38a-310 - (Formerly Sec. 38-101). Combination standard form of fire insurance policy.

Two or more insurers authorized to do the business of property insurance in this state may, with the approval of the commissioner, issue a combination standard form of fire insurance policy which shall contain the following provisions: (a) A provision substantially to the effect that the insurers executing such policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of such insurance under such policy; (b) a provision substantially to the effect that service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing such policy, shall be deemed to be service upon all such insurers.

(1949 Rev., S. 6108; P.A. 90-243, S. 49.)

History: P.A. 90-243 made technical corrections, substituted “alien” for “foreign” and moved phrase “in this state”; Sec. 38-101 transferred to Sec. 38a-310 in 1991.



Section 38a-311 - (Formerly Sec. 38-102). Forms of supplemental contracts or extended coverage endorsements.

Appropriate forms of supplemental contract or contracts or extended coverage endorsements and additional contracts or endorsements, in addition to the perils covered by said standard fire insurance policy, may be approved by the commissioner and their use in connection with a standard fire insurance policy may be authorized by him. The first page of the policy may, in form approved by the commissioner, be rearranged to provide space for the listing of amounts of insurance, rates and premiums for the basic coverages insured under the standard form of policy and for additional coverages or perils insured under supplemental or additional contracts or endorsements, and such other data as may be conveniently included for duplication on daily reports for office records.

(1949 Rev., S. 6109; 1953, S. 2823d.)

History: Sec. 38-102 transferred to Sec. 38a-311 in 1991.

Homeowners’ policy, which excluded liability for articles covered by more specific insurance, upheld. 2 Conn. Cir. Ct. 112.



Section 38a-312 - (Formerly Sec. 38-103). Renewal certificates.

Nothing contained in sections 38a-306 to 38a-311, inclusive, shall be construed to prohibit the renewal of any policy conforming to the requirements of said sections by the issuance of a renewal certificate, subject to such regulations as the commissioner may prescribe.

(1949 Rev., S. 6110.)

History: Sec. 38-103 transferred to Sec. 38a-312 in 1991.



Section 38a-313 - (Formerly Sec. 38-104). Replacement insurance.

Nothing contained in section 38a-307 shall be construed to preclude insurance indemnifying the insured against the amount actually expended, in excess of actual cash value at the time any loss or damage occurs, to repair, rebuild or replace the insured property.

(1949 Rev., S. 6111.)

History: Sec. 38-104 transferred to Sec. 38a-313 in 1991.



Section 38a-313a - Notice to insured and contract or document re repair, remediation or mitigation work under a personal or commercial risk policy.

(a)(1) Prior to commencing any repair, remediation or mitigation pursuant to a loss occurring on or after October 1, 2013, under a personal risk insurance policy, as defined in section 38a-663, or a commercial risk policy, as defined in section 38a-663, the person who will perform the repair, remediation or mitigation shall:

(A) Provide an insured with a written notice that indicates the scope of the work to be completed and the estimated total price. Such notice shall not be required for (i) any repair of an automobile that is subject to this chapter, or (ii) any repair that is subject to chapter 400; and

(B) Include, in any contract or document in connection with such repair, remediation or mitigation that authorizes an insurer to make a payment directly to the person performing such repair, remediation or mitigation, a provision that discloses to the signatory, in not less than twelve-point type immediately above the signature line, that the insured has the right to be named as a joint payee on the payment instrument.

(2) No such contract or document shall include any provision that creates a power of attorney or waives the signatory’s or insured’s legal rights against the person performing such repair, remediation or mitigation.

(b) If the person performing the repair, remediation or mitigation or a contract or document in connection with such repair, remediation or mitigation fails to comply with the requirements set forth in subsection (a) of this section, any contract between such person and such insured for, or document in connection with, such repair, remediation or mitigation shall be void.

(c) As used in this section, “remediation” includes, but is not limited to, cleaning services.

(P.A. 04-108, S. 1; P.A. 11-106, S. 1; P.A. 12-162, S. 2; P.A. 13-148, S. 2.)

History: P.A. 11-106 designated existing provisions as Subsecs. (a) and (c), inserted Subsec. (b) re penalty for failure to provide written notice, and made technical changes; P.A. 12-162 replaced “October 1, 2011” with “July 1, 2012” in Subsec. (a) and amended Subsecs. (a) and (b) to add “or mitigation”, effective July 1, 2012; P.A. 13-148 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and Subpara. (A), replacing “July 1, 2012, and covered” with “October 1, 2013,” in redesignated Subdiv. (1), adding Subpara. (B) re disclosure to signatory re direct payment authorization, adding Subdiv. (2) re prohibition on power of attorney or waiver of rights provision in contract or document, and making conforming changes, and amended Subsec. (b) by making conforming changes.



Section 38a-313b - Coverage for perishable food donated by certain food establishments.

(a)(1) Subject to the provisions of subsection (b) of this section, any insurer that delivers, issues for delivery, renews, amends or continues in this state a commercial risk insurance policy or rider to such policy that provides coverage for the spoilage of perishable food shall provide coverage to the same extent for perishable food that is donated to a temporary emergency shelter operated or supervised by a municipality or the state during a state of emergency for a limited time period, if: (A) The Governor proclaims that a state of emergency exists; (B) as a result or as part of such emergency, an electrical outage or interruption of electrical service to an insured under such policy or rider has occurred and is forecast by the electric supplier for such insured to last longer for the insured location than the time period prescribed by the Department of Public Health or local director of health, or an authorized agent thereof, for the safe handling of perishable food; (C) such perishable food is donated prior to the expiration of the time period described in subparagraph (B) of this subdivision; and (D) the insured provides to the insurer written documentation from such shelter that states the date and time of such donation.

(2) The provisions of subdivision (1) of this subsection shall apply to an insurance policy or rider delivered, issued for delivery, renewed, amended or continued in this state for a food establishment classified as class III or class IV pursuant to regulations adopted under section 19a-36.

(b) No such food establishment shall donate perishable food pursuant to subdivision (1) of subsection (a) of this section if (1) the Department of Public Health or a local director of health, or an authorized agent thereof, has embargoed or ordered destroyed such perishable food, (2) the Department of Consumer Protection or its authorized agent has deemed such perishable food adulterated, as defined in section 21a-101, or (3) such perishable food is not fit for human consumption.

(c) To the extent a tax deduction or tax credit is allowed under state law for a donation made pursuant to this section, no food establishment that donates perishable food in accordance with the provisions of this section and receives payment from an insurer for such donation shall avail itself of a tax deduction or tax credit for the amount of such payment.

(P.A. 12-123, S. 1.)

See Sec. 52-557l re immunity from liability for food establishments donating perishable food.



Section 38a-314 - (Formerly Sec. 38-105). Conditions to be stated in body of policy.

No condition in any policy of insurance against loss by fire shall be valid unless stated in the body of the policy.

(1949 Rev., S. 6104.)

History: Sec. 38-105 transferred to Sec. 38a-314 in 1991.



Section 38a-315 - (Formerly Sec. 38-106). Form of policies in other states.

Any domestic property insurance company doing or proposing to do business in another state may frame and issue policies in such other state in accordance with the laws thereof.

(1949 Rev., S. 6112; P.A. 90-243, S. 50.)

History: P.A. 90-243 substituted “property” for “fire” insurance; Sec. 38-106 transferred to Sec. 38a-315 in 1991.



Section 38a-316 - (Formerly Sec. 38-114). Premium notes subject to set-off.

Section 38a-316 is repealed, effective October 1, 1998.

(1949 Rev., S. 6122; P.A. 90-243, S. 53; P.A. 98-214, S. 32.)



Section 38a-316a - Failure to install permanent storm shutters prohibited as sole basis for refusal to issue or renew homeowners insurance policy. Imposition of hurricane deductibles.

(a) No insurer that delivers, issues for delivery, renews, amends or endorses a homeowners insurance policy in this state shall refuse to renew or issue such a policy solely on the basis that the insured or prospective insured has failed to install permanent storm shutters on his or her residential dwelling as a means of mitigating loss from hurricanes or other severe storms.

(b) (1) For a (A) personal risk insurance policy, as defined in section 38a-663, other than a private passenger nonfleet automobile insurance policy, (B) condominium association master policy under section 47-83, or (C) unit owners’ association property insurance policy under section 47-255, issued or renewed on or after October 1, 2012, an insurer may impose a hurricane deductible in such policy in lieu of an overall policy deductible during the period commencing with the issuance of a hurricane warning by the National Hurricane Center of the National Weather Service in any part of the state if such hurricane results in a maximum sustained surface wind of seventy-four miles per hour or more for any part of this state.

(2) Such imposition shall be applied during the period (A) commencing not earlier than the National Weather Service National Hurricane Center’s issuance of a hurricane warning for any part of this state, and (B) ending twenty-four hours after said National Hurricane Center’s termination of the last hurricane warning for any part of this state or twenty-four hours after said National Hurricane Center’s last downgrade of the hurricane from hurricane status for any part of this state, whichever is earlier.

(3) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of subdivision (1) of this subsection and the most current guidelines and bulletins issued by the Insurance Department and in effect that pertain to hurricane deductibles.

(P.A. 07-77, S. 1; June Sp. Sess. P.A. 07-4, S. 26; P.A. 12-162, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 95.)

History: P.A. 07-77 effective January 1, 2008; June Sp. Sess. P.A. 07-4 changed effective date from January 1, 2008, to July 1, 2007; P.A. 12-162 designated existing provisions as Subsec. (a) and added Subsec. (b) re hurricane deductibles; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (b)(1) to substitute “October 1, 2012” for “July 1, 2012”.



Section 38a-316b - Premium discount on homeowners insurance policies for installation of permanent storm shutters or impact-resistant glass.

Each insurer that delivers, issues for delivery, renews, amends or endorses in this state a homeowners insurance policy for a residential dwelling shall offer a premium discount on any such policy to any homeowner who submits to such insurer proof of installation of permanent storm shutters or impact-resistant glass on his or her dwelling as a means of mitigating loss from hurricanes or other severe storms. Such discount shall be based on sound actuarial principles and shall be applicable to premium charges for any such policy delivered, issued for delivery, renewed, amended or endorsed on or after January 1, 2008.

(P.A. 07-77, S. 2.)

History: P.A. 07-77 effective January 1, 2008.



Section 38a-316c - Coastal market assistance program established to assist coastal area residents to obtain homeowners insurance. Regulations.

(a) The Insurance Commissioner may establish a coastal market assistance program to assist homeowners to obtain homeowners insurance for their residential dwellings located in proximity to the coastal area of the state. Such program may consist of a network of participating insurers and insurance producers that act on a voluntary basis and operate under the auspices of the commissioner to provide such assistance to homeowners. The commissioner may require any insurer that declines to issue or renew a homeowners insurance policy to provide notice, in writing, to the affected applicant or insured of the existence of such program.

(b) The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 07-77, S. 3.)

History: P.A. 07-77 effective May 30, 2007.



Section 38a-316d - Prohibitions on declination, cancellation and nonrenewal of homeowners insurance policies.

(a) The declination, cancellation or nonrenewal of a homeowners insurance policy is prohibited if the declination, cancellation or nonrenewal is based solely on a loss incurred as a result of a catastrophic event as declared by a nationally recognized catastrophe loss index provider. For the purposes of this section, an insurer shall not be deemed to have declined, cancelled or nonrenewed a policy if coverage is available through an affiliated insurer.

(b) The declination or nonrenewal of a homeowners insurance policy, the addition of a surcharge or any increase in the premium of such policy is prohibited if the declination, nonrenewal, surcharge or increase is based solely on any claim filed on the covered property while such property was owned by anyone other than the current applicant or insured, unless the risk from which such claim originated has not been mitigated.

(c) The cancellation or nonrenewal of a homeowners insurance policy or an increase in the premium of such policy is prohibited if the cancellation, nonrenewal or increase is based solely on inquiries made on such policy or a claim filed under such policy that resulted in a loss coverage payment by the insurer of less than five hundred dollars or in no loss coverage payment. Such prohibition shall not apply if the insured filed more than one claim resulting from a noncatastrophic event in the three policy years immediately preceding that resulted in any loss coverage payment by the insurer.

(P.A. 13-138, S. 2.)



Section 38a-316e - Matching of adjacent items under real property covered loss.

(a) When a covered loss for real property requires the replacement of an item or items and the replacement item or items do not match adjacent items in quality, color or size, the insurer shall replace all such items with material of like kind and quality so as to conform to a reasonably uniform appearance. This provision shall apply to interior and exterior covered losses.

(b) Nothing in this subsection shall be construed to impose liability on an insurer as a warrantor of any work performed pursuant to this subsection.

(c) Nothing in this subsection shall be construed to authorize or preclude enforcement of policy provisions relating to settlement disputes.

(P.A. 13-138, S. 1.)



Section 38a-317 - (Formerly Sec. 38-114g). Owner of mobile home eligible for homeowners policy.

An owner of a mobile home shall be a homeowner for purposes of sections 38a-72 to 38a-75, inclusive, 38a-285, 38a-305 to 38a-318, inclusive, 38a-328, 38a-663 to 38a-696, inclusive, 38a-827 and 38a-894 to 38a-898, inclusive, and homeowners policies as regulated under said sections shall be offered on the same terms to such an owner as to other homeowners, when such owner of a mobile home owns and occupies a mobile dwelling equipped for year-round living which is permanently attached to a permanent foundation on property owned or leased by such owner of a mobile home, is connected to utilities, is assessed as real property on the tax list of the town in which it is located and is in conformance with applicable state and local laws and ordinances.

(1971, P.A. 481; P.A. 73-616, S. 35; P.A. 01-174, S. 7; P.A. 02-89, S. 79; P.A. 07-77, S. 4; P.A. 10-32, S. 119.)

History: P.A. 73-616 added reference to chapter 682a; Sec. 38-114g transferred to Sec. 38a-317 in 1991; P.A. 01-174 substituted reference to Sec. 38a-696 for Sec. 38a-697 and made technical changes, including changes for the purpose of gender neutrality; P.A. 02-89 deleted reference to Sec. 38a-286, reflecting repeal of said section by the same public act; P.A. 07-77 included Secs. 38a-316a to 38a-316c within scope of section, effective May 30, 2007; P.A. 10-32 substituted “owner of a mobile home” for “mobile homeowner”, effective May 10, 2010.



Section 38a-318 - (Formerly Sec. 38-114h). Information to be furnished relative to fire losses. Limitation on liability. Confidentiality of information. Testimony concerning information given authorized agencies.

(a) Any authorized agency may in writing request any insurance company to release information relative to any investigation it has made concerning a loss or potential loss due to fire of suspicious or incendiary origin which shall include but not be limited to: (1) An insurance policy relative to such loss, (2) policy premium records, (3) history of previous claims, and (4) other relevant material relating to such loss or potential loss.

(b) If any insurance company has reason to suspect that a fire loss to its insured’s real or personal property was caused by incendiary means, the company shall furnish any authorized agency with all relevant material acquired during its investigation of the fire loss, cooperate with and take such action as may be requested of it by the authorized agency and permit any person ordered by a court to inspect any of its records pertaining to the policy and the loss. Such insurance company may request any authorized agency to release information relative to any investigation it has made concerning any such fire loss of suspicious or incendiary origin.

(c) No insurance company, authorized agency or person who furnished information on behalf of such company or agency, shall be liable for damages in a civil action or subject to criminal prosecution for any oral or written statement made or any other action taken that is necessary to supply information requested pursuant to this section, unless there is fraud, actual malice or conduct relating to the release of such information which constitutes a criminal act.

(d) Except as provided in subsection (h) of this section, any authorized agency receiving any information furnished pursuant to this section shall hold the information in confidence until such time as its release is required pursuant to a criminal or civil proceeding.

(e) Any authorized agency personnel may be required to testify as to any information in the agency’s possession regarding the fire loss of real or personal property in any civil action in which any person seeks recovery under a policy against an insurance company for the fire loss.

(f) For the purposes of this section, “authorized agency” means: (1) The State Fire Marshal or the local fire marshal when authorized or charged with the investigation of fires at the place where the fire actually took place; and (2) the Insurance Commissioner.

(g) For the purposes of this section, “insurance company” shall include organizations issuing insurance policies in this state pursuant to the provisions of section 38a-328.

(h) Any authorized agency provided with information pursuant to subsection (a) or (b) of this section, may, in furtherance of its own purposes, release any information in its possession to any other authorized agency.

(i) The provisions of this section shall apply to fire losses occurring on or after October 1, 1979.

(P.A. 77-139, S. 1, 2; P.A. 79-367; P.A. 80-482, S. 3, 345, 348; P.A. 81-425; 81-472, S. 155, 159; P.A. 04-10, S. 5.)

History: P.A. 79-367 inserted new Subsec. (f) defining “authorized agency”, redesignating former Subsec. (f) as (g) and changing applicable date from July 1, 1977, to October 1, 1979, substituted references to authorized agencies for references to state fire marshal, fire officials, etc., and made provisions applicable to potential loss as well as actual loss; P.A. 80-482 made division of insurance an independent department as it was prior to P.A. 77-614, retaining insurance commissioner as its head, and abolished the department of business regulation created by P.A. 77-614; P.A. 81-425 inserted new Subsecs. (g) and (h) adding definition of “insurance company” and permitting any authorized agency to release information in its possession to any other authorized agency and relettered former Subsec. (g) accordingly; P.A. 81-472 made technical changes; Sec. 38-114h transferred to Sec. 38a-318 in 1991; P.A. 04-10 inserted “and” in Subsec. (f).

Subsec. (c):

Defendants were required pursuant to Subsec. (b) to turn over to the authorities all relevant material acquired during their investigation of suspicious fires, and because the record revealed nothing that could be considered malicious in the disclosure by defendants, the protections afforded under this Subsec. applied to bar a claim of malicious prosecution against defendants. 118 CA 480.



Section 38a-318a - Information to be furnished to Commissioner of Administrative Services re filed liability insurance claims. Confidentiality of information. Costs and reimbursement. Immunity from liability.

(a) Notwithstanding any provision of the general statutes, each insurer authorized to issue policies of liability insurance in the state shall, upon the filing of any claim for damages because of bodily injury or death for a resident of this state, provide notice of such claim to the Commissioner of Administrative Services for the purposes of identifying potential liabilities to the state that the commissioner is authorized to collect pursuant to the general statutes. The content of such notice and the manner of its transmission shall be determined by the department in consultation with the insurers, except that insurers may provide such required notification directly to the commissioner or through a central reporting organization to which the insurer subscribes.

(b) The state shall maintain, as confidential, any information obtained, collected, prepared or received pursuant to this section. The state shall not store or maintain any information provided pursuant to this section unless the state identifies the claimant as having a potential liability to the state.

(c) The commissioner shall reimburse insurers or central reporting organizations, as applicable, for the reasonable documented costs, as determined by the commissioner, incurred for compliance with this section.

(d) Each insurer, its directors, agents, and employees and each central reporting organization, its agents and employees, authorized by an insurer to act on its behalf, that provide or attempt to provide data pursuant to the provisions of this section shall be immune from any liability under any law to any person or entity for any alleged or actual damages that occur as a result of providing or attempting to provide data pursuant to this section, provided said damages are not caused by intentional, wilful or wanton misconduct. Compliance with the requirements of this section shall not subject any insurer, its directors, agents, employees and insureds, or any central reporting organization, its agents and employees, authorized by an insurer to act on its behalf, to any claims brought pursuant to sections 38a-816, 38a-975 to 38a-999a, inclusive, or section 42-110b, or any penalty pursuant to section 38a-15.

(e) Information provided by or obtained from an insurer or the central reporting organization pursuant to this section shall not be subject to disclosure under section 1-210.

(P.A. 05-251, S. 88; June Sp. Sess. P.A. 05-3, S. 59.)

History: P.A. 05-251 effective September 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (a) to notwithstand general statutes, delete references to workers’ compensation insurance, and revise provisions re purpose and collection of information, inserted new Subsec. (b) designator and amended Subsec. (b) to require the state to maintain information as confidential and delete provision that no insurer or company shall issue payment on any claim until 25 days after required notice is provided, inserted new Subsec. (c) re costs and reimbursement, redesignated existing Subsec. (b) as Subsec. (d) and amended same to add references to agents of central reporting organizations and rewrite provisions re immunity, added new Subsec. (e) re information not subject to disclosure under Sec. 1-210, and made technical changes, effective September 1, 2005.



Section 38a-319 - (Formerly Sec. 38-31). Agreement of indemnification for injury from future accident to constitute contract.

Any agreement in any form, which in effect provides for the indemnification of one person by another for injurious results to property from a future accident or other contingency, shall, to the extent of such provision for indemnification, constitute a contract of insurance within the meaning of the statutes concerning insurance, whether such indemnification is agreed to be by means of a money payment or by means of repair to or replacement of the property injured or any part thereof or by means of any work to be done upon such property; but the provisions of this section shall not apply to an agreement of any seller with a purchaser, guaranteeing workmanship and materials in connection with the sale of such property.

(1949 Rev., S. 6090.)

History: Sec. 38-31 transferred to Sec. 38a-319 in 1991.



Section 38a-320 - (Formerly Sec. 38-31a). Home warranty contract or home warranty service agreement. Definition. Constitutes insurance contract.

(a) As used in this section, “home warranty contract” or “home warranty service agreement” means any agreement in which any person, firm, corporation or association promises or agrees to repair or replace any structural component of a single or multiple-family dwelling of four or less units, necessitated by (1) wear and tear, (2) deterioration or inherent defect, (3) failure of an inspection to detect the likelihood of wear and tear, deterioration or such defect, or (4) substandard material or workmanship. The provisions of this subsection shall not apply to an agreement of any seller with a purchaser, guaranteeing workmanship and materials in connection with the sale of such property.

(b) A home warranty contract or home warranty service agreement as defined in subsection (a) of this section shall constitute a contract of insurance within the meaning of section 38a-319.

(P.A. 80-228, S. 1, 2; P.A. 81-314, S. 2, 4; P.A. 97-48.)

History: P.A. 81-314 replaced reference to Sec. 38-72(a) with reference to Sec. 38-72(b); Sec. 38-31a transferred to Sec. 38a-320 in 1991; P.A. 97-48 amended Subsec. (a) by deleting reference to appliances, or systems or parts thereof, adding Subdiv. (4) re substandard material or workmanship and making technical changes.



Section 38a-321 - (Formerly Sec. 38-175). Liability of insurer under liability policy.

Each insurance company which issues a policy to any person, firm or corporation, insuring against loss or damage on account of the bodily injury or death by accident of any person, or damage to the property of any person, for which loss or damage such person, firm or corporation is legally responsible, shall, whenever a loss occurs under such policy, become absolutely liable, and the payment of such loss shall not depend upon the satisfaction by the assured of a final judgment against him for loss, damage or death occasioned by such casualty. No such contract of insurance shall be cancelled or annulled by any agreement between the insurance company and the assured after the assured has become responsible for such loss or damage, and any such cancellation or annulment shall be void. Upon the recovery of a final judgment against any person, firm or corporation by any person, including administrators or executors, for loss or damage on account of bodily injury or death or damage to property, if the defendant in such action was insured against such loss or damage at the time when the right of action arose and if such judgment is not satisfied within thirty days after the date when it was rendered, such judgment creditor shall be subrogated to all the rights of the defendant and shall have a right of action against the insurer to the same extent that the defendant in such action could have enforced his claim against such insurer had such defendant paid such judgment.

(1949 Rev., S. 6191.)

History: Sec. 38-175 transferred to Sec. 38a-321 in 1991.

Applies only to contracts made after statute took effect; constitutionality discussed; effect of payment by liability insurance company after judgment on obligation of surety on bond releasing attachment. 97 C. 16. Under former law, where policy indemnified against loss and not liability, insurer need not pay unless assured actually paid over money; bankruptcy of assured before satisfaction of judgment; effect of present statute. 98 C. 452; 119 C. 416. Gives no greater rights except for cancellation and annulment than assured had. 107 C. 651. Breach of covenant by assured is a defense; facts held not to amount to breach by assured of covenant to render insurer “all cooperation and assistance in his power”. Id., 654. Pleading and burden of proof. 108 C. 566. Provision in policy that there should be no coverage if car is driven in violation of law as to age of driver construed; facts held to show violation of provision. Id., 599. Cited. 111 C. 550. Judgment creditor cannot recover from insurer if assured, because of breach of condition of policy, could not. 114 C. 313. Rights of injured persons recovering judgments are to be determined as creditors, not lienors; in interpleader where policy amount inadequate, equity will distribute pro rata. 115 C. 193. Waiver or estoppel may arise where insurer undertakes or continues defense of action with knowledge of breach by assured of cooperation clause. 117 C. 89. Settlement of multiple claims; insurer liable for fraud or bad faith in failing or refusing to settle claims within policy limit. Id., 147. “Absolutely liable” means only that payment is not dependent upon satisfaction by plaintiff of a judgment; claimant has only inchoate right against insurer until judgment. Id., 153. Judgment in original action that person was driving car is not res judicata that he was an assured in action by judgment creditor against insurer. 118 C. 194. Where insurer pleads breach of policy, burden is on one suing on it to prove performance. Id. To avoid policy, breach must be substantial and material. Id., 198. Settlement with assured made in good faith in accordance with policy discharges insurer’s obligation; creditor thereafter obtaining judgment has no claim against insurer. Cited. 121 C. 514. Cited. 122 C. 196. Cited. 125 C. 509. Cited. 126 C. 87. Cited. 127 C. 258. Cited. 141 C. 574. Cited. 142 C. 251. The owner of a tort judgment has a right of recovery from the insurer of the judgment debtor if the plaintiff has recovered a final judgment; the judgment is against a person who is insured by the defendant against liability on it, and the judgment remains unsatisfied. Id., 388. Cited. 145 C. 74. Automobile liability policy covered any person using automobile with permission of insured, held “use” not limited to operation of vehicle. 147 C. 713. Phrase “person responsible for the operation of the motor vehicle with the express or implied consent of the insured” construed. 148 C. 15. If express language releasing the debtor is lacking, a person secondarily liable has the defense of accord and satisfaction if actual performance of the composition agreement has been completed as to a given signatory creditor. Id., 115. Cited. 150 C. 211. Insurer is not deprived of any defense it may have under policy, in absence of collusion, against judgment creditor of insured. 152 C. 31. Injunctive relief against insurer to compel payment of judgment against insured ordinarily denied on grounds of adequate remedy at law under this statute. Id., 249. Where, in declaratory judgment action to determine insurance company’s obligation to defend and pay judgment, another adequate remedy exists, demurrer will be sustained. 153 C. 349, 350. Declaratory judgment may be made by trial court on matters which are litigable under this section and becomes res judicata in subsequent action. 158 C. 251. Cited. 161 C. 388. Cited. 163 C. 131, 552. Cited. 176 C. 676. Cited. 178 C. 32. The words “property” and “casualty” as used in this section discussed. 187 C. 363. Cited. 199 C. 245. Cited. 206 C. 668. Cited. 213 C. 696. Cited. 217 C. 371. Cited. 220 C. 285. Cited. 232 C. 559.

Cited. 2 CA 282. Cited. 10 CA 125; Id., 135. Cited. 42 CA 177.

Statute does not impose absolute liability. 1 CS 81. Cited. 3 CS 364. Injured party becomes subrogated to the rights of the assured against the insurer, without extending such rights in any way, except by prohibiting any termination of the coverage by separate agreement. 5 CS 306. Whether policy classified is one against “loss” or “liability” is resolved by this statute. Contract beneficiary need not allege insolvency of insured to prove it. 6 CS 468. An insolvent tortfeasor may not by his breach of contract of insurance bar the action granted to an injured person against an insurer where the breach of contract does not prejudice the insurer. 8 CS 469. Cited. 19 CS 396; 20 CS 455. A judgment creditor may be subrogated to the insured’s rights. 32 CS 52. When default judgment against car driver, allegedly driving with permission of insured, was unsatisfied within thirty days, insurer cited as codefendant pursuant to omnibus clause of policy. 33 CS 523. Cited. 39 CS 85. Cited. 42 CS 164.

Motorcycle held not an “automobile” within meaning of exclusion clause of policy. 2 Conn. Cir. Ct. 164.

Annotations to present section:

Cited. 217 C. 371. Cited. 231 C. 756. Cited. 232 C. 559. Cited. 234 C. 182. Cited. 235 C. 185. Cited. 239 C. 144. Default in declaratory judgment action does not bar suit under statute. 247 C. 331.

Cited. 28 CA 145. Cited. 35 CA 94; judgment reversed, see 235 C. 185. Cited. 42 CA 177. Cited. 44 CA 220. Cited. 58 CA 39. Collateral estoppel cannot be asserted against an insurer in action brought pursuant to this section. 69 CA 507. Court found insurer bound by final judgment against insured that included finding of negligence. Id.

Cited. 42 CS 164.



Section 38a-322 - (Formerly Sec. 38-185v). Binders for personal and commercial risk insurance.

Binders or other contracts for temporary insurance may be made, orally or in writing, for a period which shall not exceed sixty days, and shall be deemed to include all the terms and applicable endorsements, approved by the commissioner, as are designated in the policy to which the binder applies. The clause of such policy specifying the hour of the day at which the insurance shall commence may be superseded by the express terms of such contract of temporary insurance. The provisions of this section shall apply to any insurance policy which is subject to the provisions of sections 38a-663 to 38a-696, inclusive, except standard fire insurance policies and automobile liability insurance policies.

(P.A. 85-55; P.A. 89-48, S. 3; P.A. 01-174, S. 8.)

History: P.A. 89-48 increased to 60 the number of days a binder may be effective; Sec. 38-185v transferred to Sec. 38a-322 in 1991; P.A. 01-174 substituted reference to Sec. 38a-696 for Sec. 38a-697.



Section 38a-323 - (Formerly Sec. 38-185w). Notice of nonrenewal and premium billing for personal and commercial risk policies. Applicable to surplus lines insurers. Good faith effort as market conduct examination criterion.

(a) No insurer shall refuse to renew any policy which is subject to the requirements of sections 38a-663 to 38a-696, inclusive, unless such insurer or its agent sends, by registered or certified mail or by mail evidenced by a certificate of mailing, or delivers to the named insured, at the address shown in the policy, at least sixty days’ advance notice of its intention not to renew. The notice of intent not to renew shall state or be accompanied by a statement specifying the reason for such nonrenewal. This section shall not apply: (1) In case of nonpayment of premium; (2) if the insured fails to pay any advance premium required by the insurer for renewal, provided, notwithstanding the failure of an insurer to comply with this subsection, with respect to automobile liability insurance policies the policy shall terminate on the effective date of any other insurance policy with respect to any automobile designated in both policies; or (3) if the policy is transferred from the insurer to an affiliate of such insurer for another policy with no interruption of coverage and contains the same terms, conditions and provisions, including policy limits, as the transferred policy, except that the insurer to which the policy is transferred shall not be prohibited from applying its rates and rating plans at the time of renewal. With respect to an automobile or homeowners policy, each insurer that sends or delivers a notice of nonrenewal pursuant to this subsection shall use the same method to send or deliver such notice to any third party designated pursuant to section 38a-323a.

(b) (1) On or before September 30, 1987, a premium billing notice for any policy subject to the requirements of sections 38a-663 to 38a-696, inclusive, except a workers’ compensation policy, shall be mailed or delivered to the insured by the insurer or its agent not less than forty-five days in advance of the renewal date or the anniversary date of the policy. On or after October 1, 1987, such notice shall be so mailed or delivered to the insured not less than thirty days in advance of the policy’s renewal or anniversary date, except that on or after October 1, 1998, such notice shall not be required for a commercial risk policy if the premium for the ensuing policy period is to increase less than ten per cent on an annual basis. The premium billing notice shall be based on the rates and rules applicable to the ensuing policy period and shall include a notice of transfer when the policy has been transferred from an insurer to an affiliate of such insurer pursuant to the provisions of subdivision (3) of subsection (a) of this section. The provisions of this subsection shall apply to any such policy for which the annual premium was less than fifty thousand dollars for the preceding annual policy period.

(2) For purposes of any commercial risk policy subject to the requirements of sections 38a-663 to 38a-696, inclusive, except a workers’ compensation policy, the mailing or delivery of a premium billing notice by an insurer’s managing general agent, in accordance with the provisions of subdivision (1) of this subsection, shall constitute compliance by such insurer with said subdivision.

(c) Failure of the insurer or its agent to provide the insured with the required notice of nonrenewal or premium billing shall entitle the insured to: (1) Renewal of the policy for a term of not less than one year, and (2) the privilege of pro-rata cancellation at the lower of the current or previous year rates if exercised by the insured within sixty days from the renewal date or anniversary date. Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.

(d) Notwithstanding the provisions of subsection (b) of this section, the advance notice period for any premium billing notice shall be at least sixty days for any liability insurance policy wherein a municipality is the named insured.

(e) Notwithstanding the provisions of subsection (a) of this section, the advance notice period for any refusal to renew any professional liability policy shall be at least ninety days.

(f) (1) No surplus lines insurer shall be deemed eligible to write coverage for risks as provided in sections 38a-741 to 38a-744, inclusive, and 38a-794, unless such surplus lines insurer complies with the requirements of this section. (2) Notwithstanding the provisions of subsection (b) of this section, premium billing notices shall be provided by any surplus lines insurer to the insured at least sixty days in advance of the renewal or anniversary date of the policy. Notices of nonrenewal or premium billing required by this section shall be provided by the surplus lines insurer or its duly authorized representative to the insured. (3) Notwithstanding the provisions of subsection (c) of this section, failure of any surplus lines insurer to provide the insured with the required notice of nonrenewal or premium billing shall entitle the insured to an extension of the policy for a period of ninety days after the renewal or anniversary date of such policy, provided if the surplus lines insurer fails to provide the required notice on or before the renewal or anniversary date of such policy, the provisions of subsection (c) of this section shall apply. In the event of such a ninety-day extension of coverage, the premium for the extended period of coverage shall be the current rate or the previous rate, whichever is lower.

(g) For purposes of any market conduct examination performed pursuant to section 38a-15, the Insurance Commissioner may find an insurer to be in compliance with the requirements of this section upon a determination that such insurer made a good faith effort to so comply.

(P.A. 85-156, S. 1; P.A. 86-98, S. 1; P.A. 87-175, S. 1, 4; P.A. 88-82, S. 1; P.A. 96-124, S. 1, 2; P.A. 98-213; P.A. 01-113, S. 32, 42; 01-174, S. 9; P.A. 02-60, S. 5; P.A. 06-109, S. 2; P.A. 12-145, S. 6.)

History: P.A. 86-98 amended Subsec. (a) to increase the notice requirement for nonrenewals from 30 to 60 days, amended Subsec. (b) to increase the premium billing notice requirement from 30 to 45 days until October 1, 1987, and to broaden the applicability of the section to policies with annual premiums of less than $50,000, and added Subsec. (d) establishing a 60-day premium billing notice requirement for municipal liability insurance policies; P.A. 87-175 added Subsec. (e), making the notice requirements of the section applicable to surplus lines insurers, with certain modifications; P.A. 88-82 inserted new Subsec. (e) requiring a 90-day advance notice period for any refusal to renew any professional liability policy, relettering prior Subsecs. as necessary (this provision was formerly contained in Sec. 38-370b which was repealed by the same act); Sec. 38-185w transferred to Sec. 38a-323 in 1991; P.A. 96-124 added Subsec. (b)(2) re commercial-risk-policy billing practices, and added new Subsec. (g) re market conduct examinations to let the commissioner find compliance based on an insurer’s good faith effort; P.A. 98-213 amended Subdiv. (b)(1) to create an exception from the 45-day notice requirement for commercial risk policies if the premium is to increase less than 10% on an annual basis; P.A. 01-113 amended Subsec. (f) to delete reference to Sec. 38a-795, effective September 1, 2002; P.A. 01-174 substituted reference to Sec. 38a-696 for Sec. 38a-697 in Subsecs. (a) and (b); P.A. 02-60 amended Subsec. (a) to require nonrenewal notices for an automobile or homeowners policy to be sent to any third party designated pursuant to Sec. 38a-323a, substitute “sends” for “shall send” and “delivers” for “deliver” and delete “On or after October 1, 1986”; P.A. 06-109 added Subsec. (a)(3) re exception from notice of intent not to renew requirement if policy is transferred from insurer to affiliate of insurer for another policy, and amended Subsec. (b)(1) to require premium billing notice to include notice of transfer when policy has been transferred from insurer to affiliate of insurer; P.A. 12-145 amended Subsec. (f)(1) to delete reference to Sec. 38a-777, effective June 15, 2012.

Cited. 42 CA 177.

Annotations to present section:

Cited. 42 CA 177.

Subsec. (a):

Sixty-day advance notice of intent not to renew is not applicable because insurer did not want to cancel the policy through nonrenewal–insurer made an offer of renewal that was rejected because it was not accepted by payment of the renewal premium. 48 CS 460.



Section 38a-323a - Designation of a third party to receive nonrenewal and cancellation notices on behalf of an individual aged fifty-five or older. Option available for automobile and homeowners policies.

(a) Each insurer that issues, renews, amends or endorses an automobile or homeowners insurance policy in this state on or after October 1, 2002, shall include with the policy a conspicuous statement specifying that any individual aged fifty-five or over may designate a third party to receive notice of cancellation or nonrenewal of the policy. The statement shall include a designation form and mailing address the senior citizen may use to designate a third party. Such statement shall be in a form approved by the Insurance Commissioner.

(b) No designation form shall be effective unless it contains a written acceptance by the third party designee to receive copies of notices of cancellation or nonrenewal from the insurer on behalf of the senior citizen. The third party designation shall be effective not later than ten business days after the date the insurer receives the designation form and the acceptance of the third party. The third party may terminate the status as a third party designee by providing written notice to both the insurer and the senior citizen insured. The senior citizen may terminate the third party designation by providing written notice to the insurer and the third party designee. The insurer may require the senior citizen and the third party to send the notices to the insurer by certified mail, return receipt requested.

(c) The insurer’s transmission to the third party designee of a copy of any notice of cancellation or nonrenewal shall be in addition to the transmission of the original document to the senior citizen insured. When a third party is so designated all such notices and copies shall be mailed in an envelope clearly marked on its face with the following: “IMPORTANT INSURANCE POLICY INFORMATION: OPEN IMMEDIATELY”. The copy of the notice of cancellation or nonrenewal transmitted to the third party shall be governed by the same law and policy provisions that govern the notice being transmitted to the senior citizen insured. The designation of a third party shall not constitute acceptance of any liability on the part of the third party or insurer for services provided to the senior citizen insured.

(P.A. 02-60, S. 1.)



Section 38a-323b - Written notice of personal risk claim denial. Notice to include Insurance Department contact information.

Each insurer, or designee of an insurer, that denies a claim under a personal risk insurance policy issued in this state shall provide the insured with written notice of the denial. The written notice shall include the following statement, which shall appear in the final paragraph of the notice in not less than twelve point type: “If you do not agree with this decision, you may contact the Division of Consumer Affairs within the Insurance Department”. The notice shall include the address and toll-free telephone number for the division and the Insurance Department’s Internet address. As used in this section, “personal risk insurance” means personal risk insurance, as defined in section 38a-663.

(P.A. 03-55, S. 1.)

History: P.A. 03-55 effective January 1, 2004.



Section 38a-323c - Notice of late fee amount and applicability re personal risk insurance policies.

Each insurer that assesses a fee for late payment of premium on a policy for personal risk insurance, as defined in section 38a-663, shall indicate the amount and applicability of the fee in a conspicuous manner on the bill sent to the policyholder.

(P.A. 05-162, S. 1.)

History: P.A. 05-162 effective January 1, 2006.



Section 38a-324 - (Formerly Sec. 38-185x). Cancellation of commercial risk insurance policies. Notice requirements. Applicable to surplus lines insurers.

(a) After a policy of commercial risk insurance, other than workers’ compensation insurance and automobile insurance issued under a residual market mechanism as described in section 38a-329, has been in effect for more than sixty days, or after the effective date of a renewal policy, no insurer may cancel any policy unless the cancellation is based on the occurrence, after the effective date of the policy or renewal, of one or more of the following conditions: (1) Nonpayment of premium; (2) conviction of a crime arising out of acts increasing the hazard insured against; (3) discovery of fraud or material misrepresentation by the insured in obtaining the policy or in perfecting any claim thereunder; (4) discovery of any wilful or reckless act or omission by the insured increasing the hazard insured against; (5) physical changes in the property which increase the hazard insured against; (6) a determination by the commissioner that continuation of the policy would violate or place the insurer in violation of the law; (7) a material increase in the hazard insured against; or (8) a substantial loss of reinsurance by the insurer affecting this particular line of insurance. If the basis for cancellation is nonpayment of premium, at least ten days’ advance notice shall be given and the insured may continue the coverage and avoid the effect of the cancellation by payment in full at any time prior to the effective date of cancellation. If the basis for cancellation is conviction of a crime arising out of acts increasing the hazard insured against, discovery of fraud or material misrepresentation by the insured in obtaining the policy or in perfecting any claim thereunder, discovery of any wilful or reckless act or omission by the insured increasing the hazard insured against or a determination by the commissioner that continuation of the policy would violate or place the insurer in violation of the law, at least ten days’ advance notice shall be given. In all other cases, at least sixty days’ advance notice shall be given. Notwithstanding the provisions of this section, the advance notice period for cancellation of any professional liability policy, as defined in section 38a-393, shall be at least ninety days. No notice of cancellation shall be required if such policy is transferred from an insurer to an affiliate of such insurer for another policy with no interruption of coverage and contains the same terms, conditions and provisions, including policy limits, as the transferred policy, except that the insurer to which the policy is transferred shall not be prohibited from applying its rates and rating plans at the time of renewal. No notice of cancellation shall be effective unless it is sent, by registered or certified mail or by mail evidenced by a United States Post Office certificate of mailing, or delivered by the insurer to the named insured by the required date.

(b) No surplus lines insurer shall be deemed to be eligible to write coverage for risks as provided in sections 38a-741 to 38a-744, inclusive, and 38a-794, unless such insurer complies with the requirements of subsection (a) of this section.

(P.A. 86-98, S. 2, 6; P.A. 87-18; 87-128; 87-175, S. 2, 4; P.A. 88-82, S. 2; P.A. 90-90, S. 1; P.A. 01-113, S. 33, 42; P.A. 06-109, S. 3; P.A. 12-145, S. 7.)

History: P.A. 87-18 exempted automobile insurance issued under a residual market mechanism from the provisions of the section; P.A. 87-128 established advance notice requirements for the various bases of cancellation and set mailing and delivery requirements for the notice to be effective; P.A. 87-175 added Subsec. (b), making the requirements of Subsec. (a) applicable to surplus lines insurers; P.A. 88-82 amended Subsec. (a) to require a 90-day advance notice period for cancellation of any professional liability policy; P.A. 90-90 made technical changes in Subsec. (a); Sec. 38-185x transferred to Sec. 38a-324 in 1991; P.A. 01-113 amended Subsec. (b) to delete reference to Sec. 38a-795, effective September 1, 2002; P.A. 06-109 amended Subsec. (a) to provide that no notice of cancellation is required if policy is transferred from insurer to affiliate of insurer for another policy; P.A. 12-145 amended Subsec. (b) to delete reference to Sec. 38a-777, effective June 15, 2012.



Section 38a-325 - Notice of cancellation or discontinuation of professional liability insurance to covered employees.

(a) Any individual, partnership, corporation, or unincorporated association providing professional liability insurance coverage for its employees shall furnish each insured employee, upon cancellation or discontinuation of such professional liability insurance, notice of the cancellation or discontinuation of such insurance. Such notice shall be mailed or delivered to the insured employee not less than forty-five days next preceding the effective date of cancellation or discontinuation. This section shall apply to any such individual, partnership, corporation or unincorporated association which substitutes one policy providing such professional liability insurance coverage for another such policy with no interruption in coverage.

(b) If any individual, partnership, corporation, or unincorporated association fails to furnish notice pursuant to subsection (a) of this section, the individual or entity shall be liable for benefits to the same extent as the professional liability insurer would have been liable if coverage had not been cancelled or discontinued.

(c) For the purposes of this section, “professional liability insurance” shall be construed as defined in regulations adopted by the commissioner pursuant to subsection (b) of section 38a-393.

(P.A. 90-63; P.A. 91-406, S. 8, 29.)

History: P.A. 91-406 substituted “professional liability insurance” for “professional” in Subsec. (c).



Section 38a-326 - (Formerly Sec. 38-185y). History report provided upon nonrenewal or cancellation of commercial risk policy. Claim information provided upon request. Regulations.

(a) Whenever a policy for commercial risk insurance, as defined in section 38a-663, is nonrenewed or cancelled for any reason by the insured or by the insurer, the insurer shall furnish the insured with written reports for the insured portion of the period beginning four years prior to the nonrenewal or cancellation date and ending six months prior to that date. Such reports shall include the following: (1) Each policy number; (2) each period of coverage provided; (3) evidence that the reports are furnished by the insurer; (4) written premiums; (5) pricing information as specified by regulations adopted pursuant to subsection (c) of this section and modifications used if requested by the insured; and (6) a detailed listing of incurred losses. If the policy is nonrenewed or cancelled by the insurer for reasons other than those permitting cancellation upon ten days’ notice under section 38a-324, such reports shall be provided to the insured first named in the policy or the insured’s authorized producer, not later than the date of notice of nonrenewal or cancellation. If the policy is nonrenewed or cancelled by the insured or cancelled by the insurer for any reason for which ten days’ notice of cancellation is required under section 38a-324, such reports shall be provided not later than thirty days after receipt of the written request from the insured first named in the policy or the insured’s authorized producer. If subsequent reports updating the required information are needed to properly rate or to obtain insurance coverage with a different insurer, such reports shall be furnished by the prior insurer not later than thirty days after receipt of a written request from the insured first named in the policy or the insured’s authorized producer.

(b) An insurer shall provide, not later than thirty days after receipt of a written request by the principal named insured, a summary of policy claim information on a policy for commercial insurance for a period commencing not more than four years prior to the date of the request. Such information shall include the following: (1) Each policy number; (2) each period of coverage; (3) the number of claims; (4) the paid losses of all loss information; and (5) the date of each loss. For purposes of this subsection, “principal named insured” shall not include any additional named insured.

(c) The Insurance Commissioner may adopt regulations, in accordance with the provisions of chapter 54, as deemed necessary to implement the provisions of this section.

(P.A. 87-208; P.A. 92-75, S. 1; P.A. 93-239, S. 28; P.A. 96-193, S. 9, 36; P.A. 11-138, S. 1.)

History: Sec. 38-185y transferred to Sec. 38a-326 in 1991; P.A. 92-75 inserted a new Subsec. (b) requiring an insurer to provide claim information upon the request of the principal named insured and relettered former Subsec. (b) as (c); P.A. 93-239 amended Subsec. (b) deleting the references limiting provisions to commercial automobile insurance or general liability insurance, making subsection applicable to all commercial insurance; P.A. 96-193 substituted “producer” for “agent or broker” in Subsec. (a), effective June 3, 1996; P.A. 11-138 amended Subsec. (a) to change applicability of same from commercial automobile and general liability insurance to commercial risk insurance, change time period for insurers to provide history reports from 60 days to 30 days, and make technical changes, and amended Subsec. (b) to add provision re 30-day time period for insurer to provide claim information to an insured upon request, effective January 1, 2012.



Section 38a-327 - (Formerly Sec. 38-17a). Regulations on claims-made policies.

On or before April 1, 1988, the Insurance Commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to establish standards for insurance policies written on a claims-made basis.

(P.A. 87-133, S. 1, 2.)

History: Sec. 38-17a transferred to Sec. 38a-327 in 1991.



Section 38a-328 - (Formerly Sec. 38-114f). Adoption of a fire, liability and allied lines underwriting facility.

(a) The Insurance Commissioner shall make and enforce such reasonable regulations as he deems necessary to adopt and implement a fire, liability and allied lines underwriting facility as authorized in the Federal Property Protection and Reinsurance Act of 1968. Such liability coverage shall be limited to those forms of insurance available on the normal voluntary market on October 1, 1978, for single-family, two-family, three-family or seasonal dwellings. The same deductibles as are available on the normal voluntary market shall also be made available for commercial properties now eligible for fire and allied lines insurance. The authority to adopt and implement such regulations specifically shall include the power to establish the lines of insurance to be included and the procedures to be used in the implementation.

(b) All insurance companies licensed in this state to write any or all such lines of insurance shall participate in the program and be subject to all regulations issued under subsection (a) of this section.

(1969, P.A. 152, S. 1, 2; P.A. 77-614, S. 163, 610; P.A. 78-90; P.A. 80-482, S. 295, 348.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 78-90 made commissioner’s regulation duty mandatory rather than discretionary, made provisions applicable re liability coverage and added provisions limiting liability coverage in Subsec. (a); P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-114f transferred to Sec. 38a-328 in 1991.



Section 38a-329 - (Formerly Sec. 38-185l). Residual market mechanism for property and casualty insurance.

(a) After consultation with insurance carriers authorized to issue property and casualty policies in this state, the Insurance Commissioner shall establish and approve a reasonable plan or plans to provide insurance coverage for applicants for such property and casualty policies who are in good faith entitled to but unable to procure such policies through ordinary methods. Any such plan concerning automobile insurance shall (1) offer for all participants, including owners and lessees of commercial vehicles registered with the Department of Motor Vehicles as provided in section 14-12, the minimal liability coverage mandated by law and physical damage coverage, fire, theft and collision, with or without deductibles, (2) include a careful driver credit rule providing for reduced rates, approved by the commissioner prior to their implementation, for eligible drivers insured through the plan, (3) provide for a governing committee composed of ten voting members, selected in accordance with the plan of operation, to operate such plan, provided eight members shall be representatives of insurance carriers participating in the plan and one member each shall be representatives of the Professional Insurance Agents of Connecticut and the Independent Insurance Agents Association of Connecticut or their successor organizations, (4) provide for a service fee of thirty-five dollars which a producer may charge on each initial policy with an insured, (5) provide that the minimum down payment for such policies shall be twenty-five per cent of the annual premium and that the minimum earned premium shall be equal to the down payment, and that the policy shall not be terminated until the later of (A) the date of completion of the period covered by the premium down payment or (B) the date of cancellation as determined pursuant to section 38a-343, (6) provide for a limited assignment distribution system permitting insurers to enter into agreements with other mutually agreeable insurers to transfer their applicants under such plan to such insurers, and (7) offer to all participants liability coverage for private passenger nonfleet motor vehicles of (A) up to two hundred fifty thousand dollars per person and five hundred thousand dollars per accident for bodily injury or death and one hundred thousand dollars per accident for property damage, or (B) in lieu thereof a single limit of liability of five hundred thousand dollars against claims for bodily injury or death and property damage. When any such plan has been approved all such insurance carriers shall subscribe thereto and participate therein. Any applicant for any such policy, any person insured under any such plan and any insurance carrier affected may appeal to the Insurance Commissioner from any ruling or decision of the manager or committee designated to operate such plan. The provisions of section 38a-19 shall be applicable to any such applicant, person or insurance carrier aggrieved by any adverse order or decision rendered by the Insurance Commissioner upon such appeal.

(b) Notwithstanding the provisions of subdivision (5) of subsection (a) of this section, the insured shall be refunded the unearned portion of the premium down payment whenever, prior to completion of the period covered by the premium down payment: (1) The insured requests the cancellation of the policy because (A) the insured motor vehicle is sold or repossessed, (B) the motor vehicle is stolen or destroyed, (C) the insured enters the armed forces of the United States, (D) the insured replaces such coverage in the voluntary market, (E) the insured has not taken title or possession of the motor vehicle, or (F) the insured moves out of state and the vehicle is thereafter registered in another state; or (2) the insured requests an adjustment in such policy premium because he has cancelled one motor vehicle from the policy and such policy remains in effect for one or more other motor vehicles.

(1969, P.A. 619, S. 1; P.A. 75-209; P.A. 77-521; 77-614, S. 163, 610; P.A. 80-316, S. 1, 2; 80-482, S. 304, 348; P.A. 82-28; P.A. 83-174; P.A. 85-90, S. 1, 2; P.A. 86-128; P.A. 87-163; P.A. 90-243, S. 129; P.A. 91-406, S. 11, 29; P.A. 96-193, S. 10, 36.)

History: P.A. 75-209 added provision specifically concerning plans involving automobile insurance; P.A. 77-521 added Subdiv. (2) in provision re plans concerning automobile insurance; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-316 replaced detailed provisions of Subdiv. (2) re credits for accident-free persons with general statement requiring reduced rates for careful drivers; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 82-28 permitted commissioner to establish a joint underwriting association, in addition to an assigned risk plan, for fire and casualty insurance applicants; P.A. 83-174 added Subdiv. (3) requiring that the plan provide for a governing committee of ten voting members, include a service fee of $35, a minimum down payment requirement of 25% and a limited assignment distribution system; P.A. 85-90 amended Subsec. (a) to limit the carrier’s authority to terminate any policy under the plan, and added Subsec. (b) re refunds of premium down payments; P.A. 86-128 amended Subsec. (a) to make the provisions of Sec. 38-349 applicable to any party aggrieved by an order or decision of the commissioner on an appeal by such party; P.A. 87-163 added Subsec. (a)(7) requiring that the plan offer bodily injury coverage of $250,000 per person and $500,000 per accident and property damage coverage of $100,000, or a single limit of liability coverage of $500,000; P.A. 90-243 substituted “property” for “fire” insurance in Subsec. (a); Sec. 38-185l transferred to Sec. 38a-329 in 1991; P.A. 91-406 corrected an internal reference; (Revisor’s note: In 1997 a reference in Subsec. (a) to “Motor Vehicle Department” was changed editorially by the Revisors to “Department of Motor Vehicles” for consistency with customary statutory usage); P.A. 96-193 substituted “producer” for “agent or broker” in Subsec. (a), effective June 3, 1996.



Section 38a-330 - Transfer of policy to affiliate due to merger or acquisition. Notice.

Each property and casualty insurer which at the time of policy renewal, transfers any policy to an affiliate as a result of a merger or acquisition of control, shall provide notice to policyholders at least sixty days prior to the effective date of transfer. Such transfer shall not require a nonrenewal or cancellation of the policy.

(P.A. 98-64; P.A. 06-109, S. 1.)

History: P.A. 06-109 provided that transfer shall not require cancellation of the policy.



Section 38a-334 - (Formerly Sec. 38-175a). Minimum provisions in automobile liability policies.

(a) The Insurance Commissioner shall adopt regulations with respect to minimum provisions to be included in automobile liability insurance policies issued after the effective date of such regulations and covering private passenger motor vehicles, as defined in subsection (e) of section 38a-363, motor vehicles with a commercial registration, as defined in section 14-1, motorcycles, as defined in section 14-1, motor vehicles used to transport passengers for hire, motor vehicles in livery service, as defined in section 13b-101, and vanpool vehicles, as defined in section 14-1, registered or principally garaged in this state. Such regulations shall relate to the insuring agreements, exclusions, conditions and other terms applicable to the bodily injury liability, property damage liability, medical payments and uninsured motorists coverages under such policies, shall make mandatory the inclusion of bodily injury liability, property damage liability and uninsured motorists coverages and shall include a provision that the insurer shall, upon request of the named insured, issue or arrange for the issuance of a bond which shall not exceed the aggregate limit of bodily injury coverage for the purpose of obtaining release of an attachment.

(b) The commissioner, before adopting such regulations or any subsequent modifications or amendments thereof, shall consult with insurers licensed to write automobile liability insurance in this state and other interested parties. Nothing contained in such regulations or in sections 38a-334 to 38a-336a, inclusive, 38a-338 and 38a-340 shall prohibit any insurer from affording broader coverage under a policy of automobile liability insurance than that required by such regulations.

(1967, P.A. 510, S. 1, 2; 1971, P.A. 364; P.A. 73-212; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 298, 348; P.A. 84-429, S. 71; P.A. 85-12; P.A. 90-263, S. 56, 74; P.A. 93-297, S. 9, 29.)

History: 1971 act added reference to regulations covering commercial motor vehicles in Subsec. (a); P.A. 73-212 required that regulations require insurer to issue bond or arrange for issuance of a bond not exceeding aggregate limit of bodily injury coverage upon insured’s request in Subsec. (a) and deleted obsolete date reference re deadline for adoption of regulations; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 84-429 made technical change for statutory consistency; P.A. 85-12 amended Subsec. (a) to specify that such regulations concern policies covering private passenger motor vehicles, motorcycles, public service motor vehicles, livery vehicles and vanpool vehicles; P.A. 90-263 amended Subsec. (a) to substitute phrase motor vehicles with a commercial registration for commercial motor vehicles and to substitute motor vehicles used to transport passengers for hire for public service motor vehicles; Sec. 38-175a transferred to Sec. 38a-334 in 1991; P.A. 93-297 amended Subsec. (a) to make technical change in section reference and amended Subsec. (b) to add reference to Sec. 38a-336a, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date.

Cited. 160 C. 280. Regulations under this statute make “other insurance” clauses in conflict with regulations. 161 C. 169. Cited. 165 C. 466, 469. Cited. 169 C. 502, 505; overruled with respect to holding an uninsured motorist coverage, see 219 C. 371 et seq. Cited. 171 C. 252. Discussion of uninsured motorist coverage required in accordance with regulations adopted by insurance commissioner as outlined in this section. Id., 443. Cited. Id., 463. Cited. 172 C. 416; overruled with respect to holding an uninsured motorist coverage, see 219 C. 371. Cited. 197 C. 26. Cited. 201 C. 478. Cited. 203 C. 45; Id., 258; Id., 305. Cited. 205 C. 178. Cited. 211 C. 640. Cited. 213 C. 532; Id., 625. Cited. 217 C. 631. Cited. 222 C. 631. Cited. 224 C. 8. Cited. 226 C. 427. Regulations adopted under statute authorize reduction of award from uninsured or underinsured motorist by amount received from settlement in malpractice claim against attorney. 275 C. 748.

Cited. 22 CA 27; judgment reversed, see 217 C. 631.

Cited. 28 CS 126. Cited. 31 CS 229. Insurance policy provision providing for deductibility of workers’ compensation awards for uninsured motorist coverage is valid; liability of secondary carrier is for excess over coverage of primary insurer, to the extent of its own coverage. 36 CS 256. Cited. 38 CS 318.

Subsec. (a):

Regulations explained relating to recovery allowed under uninsured motorist provisions of insurance contract. 174 C. 329, 331. Cited. 188 C. 245. Cited. 224 C. 152.

Annotations to present section:

Cited. 217 C. 631. Cited. 221 C. 206. Cited. 222 C. 631. Cited. 223 C. 22. Cited. 224 C. 8. Cited. 226 C. 427. Cited. 234 C. 182, 188. Pursuant to regulations adopted under statute, motor vehicle with municipal registration used to transport medical equipment and firefighters to emergency not considered to be motor vehicle requiring underinsured and uninsured motorist coverage. 254 C. 404. Regulations adopted under former Sec. 38-175a authorize reduction of award from uninsured or underinsured motorist by amount received from settlement in malpractice claim against attorney. 275 C. 748.

Cited. 25 CA 492; judgment reversed, see 222 C. 744. Cited. 28 CA 145. Cited. 45 CA 630. Regulations adopted pursuant to Sec. 38a-334, which shall cover motor vehicles, motorcycles and so forth, shall not cover license plates. 104 CA 345.

Subsec. (a):

Cited. 224 C. 152, 161. Commissioner did not act outside scope of his authority in adopting regulations that permit an insurer to offset available uninsured and underinsured motorist coverage by amount of a potential alternative resource available to the insured such as Social Security disability benefits paid or payable to the insured. 245 C. 169. In accordance with regulations adopted under section, insurer may exclude vehicles owned by self-insurers from scope of underinsured motorist coverage and such reading does not contravene purpose of the underinsured motorist statute. 248 C. 195.

Subsec. (b):

Cited. 41 CA 625.



Section 38a-335 - (Formerly Sec. 38-175b). Minimum coverages. Applicability. Statement of coverage for rented motor vehicle.

(a) Each automobile liability insurance policy shall provide insurance in accordance with the regulations adopted pursuant to section 38a-334 against loss resulting from the liability imposed by law, with limits not less than those specified in subsection (a) of section 14-112, for damages because of bodily injury or death of any person and injury to or destruction of property arising out of the ownership, maintenance or use of a specific motor vehicle or motor vehicles within any state, territory, or possession of the United States of America or Canada.

(b) Each automobile liability insurance policy issued, renewed, amended or endorsed on or after October 1, 1988, and covering a private passenger motor vehicle as defined in subsection (e) of section 38a-363, shall contain or have attached thereto a conspicuous statement specifying whether the policy provides liability, collision or comprehensive coverage for damage to a rented private passenger motor vehicle and, where the policy provides such coverage, the limit of coverage provided and whether any deductible amount applies.

(c) Each automobile liability insurance policy issued, renewed, amended or endorsed on or after April 8, 1974, shall provide that if the provisions of the motor vehicle financial responsibility law or the motor vehicle compulsory insurance law or any similar law of any state, territory or possession of the United States of America or any Province of Canada, require insurance with respect to the operation or use of the motor vehicle in such state, territory, possession or province and such insurance requirements are greater than the insurance provided by the policy, the limits of the company’s liability and the kinds of coverage afforded by the policy shall be as set forth in such law, in lieu of the insurance otherwise provided by the policy, but only to the extent required by such law and only with respect to the operation or use of the motor vehicle in such state, territory, possession or province; provided the insurance under this subsection shall be reduced to the extent that there is other valid and collectible insurance under such policy or any other motor vehicle insurance policy. In no event shall any person be entitled to receive duplicate payments for the same element of loss.

(d) With respect to the insured motor vehicle, the coverage afforded under the bodily injury liability and property damage liability provisions in any such policy shall apply to the named insured and relatives residing in such insured’s household unless any such relative is specifically excluded by endorsement.

(1967, P.A. 510, S. 3; P.A. 74-30, S. 1, 2; P.A. 85-13; P.A. 88-157, S. 1; P.A. 90-243, S. 126; P.A. 99-145, S. 3, 23; P.A. 11-19, S. 4.)

History: P.A. 74-30 clarified applicability re geographical location in Subsec. (a) and added Subsec. (b); P.A. 85-13 added Subsec. (c), clarifying the applicability of the bodily injury and property damage liability provisions; P.A. 88-157 inserted new Subsec. (b) requiring statement of whether policy provides coverage for rented motor vehicle and the extent of such coverage, relettering existing Subsecs. as necessary; P.A. 90-243 added a reference to “each automobile liability insurance policy” and made technical changes for statutory consistency; Sec. 38-175b transferred to Sec. 38a-335 in 1991; P.A. 99-145 amended Subsec. (b) to substitute “subsection (e) of section 38a-363” for “subsection (g) of section 38a-363”, effective June 8, 1999; P.A. 11-19 made technical changes in Subsec. (d).

Cited. 160 C. 280. Regulations under this statute make “other insurance” clauses in conflict with the regulations. 161 C. 169. Cited. 169 C. 502; overruled with respect to holding an uninsured motorist coverage, see 219 C. 371. Cited. 171 C. 252; Id., 463. Cited. 187 C. 386. Cited. 203 C. 45. Cited (as Sec. 38-175a et seq.). Id., 258.

Cited. 31 CS 229. Cited. 36 CS 256.

Subsec. (a):

Cited. 203 C. 305.

Annotations to present section:

Cited. 234 C. 182.

Cited. 25 CA 492; judgment reversed, see 222 C. 744.

Subsec. (a):

Cited. 225 C. 257.

Cited. 45 CA 630.

Subsec. (b):

Cited. 41 CA 632.

Subsec. (c):

In action for underinsured motorist benefits, since jury verdict was less than amount insured had already recovered from tortfeasor, insured not entitled to recover any additional damages because to do so would result in impermissible double recovery. 49 CA 306.

Subsec. (d):

Cited. 225 C. 257. Statute is not an absolute prohibition on household exclusions, but merely requires notice and acceptance by insured of an endorsement that specifically excludes relatives residing in the household of the named insured. Statute prescribes a process by which such exclusions must be executed to be valid. 282 C. 454.

Cited. 34 CA 679. Cited. 45 CA 630.



Section 38a-335a - Disclosure of automobile insurance policy limits.

(a) Not later than thirty days after an insurer receives a written request by or on behalf of an individual that alleges the individual has suffered bodily injury or death caused in a motor vehicle collision by an insured under a private passenger automobile liability insurance policy issued by the insurer, the insurer shall provide written disclosure of such insured’s automobile insurance policy limits to the individual making the request. The written request for disclosure shall be sent by certified mail directed to the insurance adjuster or to the insurance company at its last-known principal place of business.

(b) Each written request for disclosure shall be accompanied by a letter from an attorney-at-law admitted to practice in this state or an affidavit of the individual that sets forth: (1) The type of claim alleged against the insured; (2) the date and approximate time of the alleged incident that gave rise to the request for disclosure; (3) a description of the injuries alleged to have been caused by the insured and a copy of the individual’s medical bills and medical records from the treatment of such injuries; and (4) a copy of the accident report, if available, of the motor vehicle collision that allegedly caused the individual’s injuries or death. An attorney-at-law who submits a letter requesting disclosure pursuant to this section shall include the attorney’s juris number in the letter.

(c) The disclosure provided by the insurer shall indicate all private passenger automobile coverage provided by the insurer to the insured, including, but not limited to, any applicable umbrella or excess liability insurance issued by the insurer.

(d) The disclosure required under this section shall be applicable to requests for disclosure made on any claim arising on or after October 1, 2009.

(P.A. 09-240, S. 1.)



Section 38a-336 - (Formerly Sec. 38-175c). Uninsured and underinsured motorist coverage.

(a)(1) Each automobile liability insurance policy shall provide insurance, herein called uninsured and underinsured motorist coverage, in accordance with the regulations adopted pursuant to section 38a-334, with limits for bodily injury or death not less than those specified in subsection (a) of section 14-112, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles and underinsured motor vehicles and insured motor vehicles, the insurer of which becomes insolvent prior to payment of such damages, because of bodily injury, including death resulting therefrom. Each insurer licensed to write automobile liability insurance in this state shall provide uninsured and underinsured motorists coverage with limits requested by any named insured upon payment of the appropriate premium, provided each such insurer shall offer such coverage with limits that are twice the limits of the bodily injury coverage of the policy issued to the named insured. The insured’s selection of uninsured and underinsured motorist coverage shall apply to all subsequent renewals of coverage and to all policies or endorsements which extend, change, supersede or replace an existing policy issued to the named insured, unless changed in writing by any named insured. No insurer shall be required to provide uninsured and underinsured motorist coverage to (A) a named insured or relatives residing in his household when occupying, or struck as a pedestrian by, an uninsured or underinsured motor vehicle or a motorcycle that is owned by the named insured, or (B) any insured occupying an uninsured or underinsured motor vehicle or motorcycle that is owned by such insured.

(2) Notwithstanding any provision of this section, each automobile liability insurance policy issued or renewed on and after January 1, 1994, shall provide uninsured and underinsured motorist coverage with limits for bodily injury and death equal to those purchased to protect against loss resulting from the liability imposed by law unless any named insured requests in writing a lesser amount, but not less than the limits specified in subsection (a) of section 14-112. Such written request shall apply to all subsequent renewals of coverage and to all policies or endorsements that extend, change, supersede or replace an existing policy issued to the named insured, unless changed in writing by any named insured. No such written request for a lesser amount shall be effective unless any named insured has signed an informed consent form that shall contain: (A) An explanation of uninsured and underinsured motorist insurance approved by the commissioner; (B) a list of uninsured and underinsured motorist coverage options available from the insurer; and (C) the premium cost for each of the coverage options available from the insurer. Such informed consent form shall contain a heading in twelve-point type and shall state: “WHEN YOU SIGN THIS FORM, YOU ARE CHOOSING A REDUCED PREMIUM, BUT YOU ARE ALSO CHOOSING NOT TO PURCHASE CERTAIN VALUABLE COVERAGE WHICH PROTECTS YOU AND YOUR FAMILY. IF YOU ARE UNCERTAIN ABOUT HOW THIS DECISION WILL AFFECT YOU, YOU SHOULD GET ADVICE FROM YOUR INSURANCE AGENT OR ANOTHER QUALIFIED ADVISER.”

(b) An insurance company shall be obligated to make payment to its insured up to the limits of the policy’s uninsured and underinsured motorist coverage after the limits of liability under all bodily injury liability bonds or insurance policies applicable at the time of the accident have been exhausted by payment of judgments or settlements, but in no event shall the total amount of recovery from all policies, including any amount recovered under the insured’s uninsured and underinsured motorist coverage, exceed the limits of the insured’s uninsured and underinsured motorist coverage. In no event shall there be any reduction of uninsured or underinsured motorist coverage limits or benefits payable for amounts received by the insured for Social Security disability benefits paid or payable pursuant to the Social Security Act, 42 USC Section 301, et seq. The limitation on the total amount of recovery from all policies shall not apply to underinsured motorist conversion coverage purchased pursuant to section 38a-336a.

(c) Each automobile liability insurance policy issued on or after October 1, 1971, which contains a provision for binding arbitration shall include a provision for final determination of insurance coverage in such arbitration proceeding. With respect to any claim submitted to arbitration on or after October 1, 1983, the arbitration proceeding shall be conducted by a single arbitrator if the amount in demand is forty thousand dollars or less or by a panel of three arbitrators if the amount in demand is more than forty thousand dollars.

(d) Regardless of the number of policies issued, vehicles or premiums shown on a policy, premiums paid, persons covered, vehicles involved in an accident, or claims made, in no event shall the limit of liability for uninsured and underinsured motorist coverage applicable to two or more motor vehicles covered under the same or separate policies be added together to determine the limit of liability for such coverage available to an injured person or persons for any one accident. If a person insured for uninsured and underinsured motorist coverage is an occupant of a nonowned vehicle covered by a policy also providing uninsured and underinsured motorist coverage, the coverage of the occupied vehicle shall be primary and any coverage for which such person is a named insured shall be secondary. All other applicable policies shall be excess. The total amount of uninsured and underinsured motorist coverage recoverable is limited to the highest amount recoverable under the primary policy, the secondary policy or any one of the excess policies. The amount paid under the excess policies shall be apportioned in accordance with the proportion that the limits of each excess policy bear to the total limits of the excess policies. If any person insured for uninsured and underinsured motorist coverage is an occupant of an owned vehicle, the uninsured and underinsured motorist coverage afforded by the policy covering the vehicle occupied at the time of the accident shall be the only uninsured and underinsured motorist coverage available.

(e) For the purposes of this section, an “underinsured motor vehicle” means a motor vehicle with respect to which the sum of the limits of liability under all bodily injury liability bonds and insurance policies applicable at the time of the accident is less than the applicable limits of liability under the uninsured motorist portion of the policy against which claim is made under subsection (b) of this section.

(f) Notwithstanding subsection (a) of section 31-284, an employee of a named insured injured while occupying a covered motor vehicle in the course of employment shall be covered by such insured’s otherwise applicable uninsured and underinsured motorist coverage.

(g) (1) No insurance company doing business in this state may limit the time within which any suit may be brought against it or any demand for arbitration on a claim may be made on the uninsured or underinsured motorist provisions of an automobile liability insurance policy to a period of less than three years from the date of accident, provided, in the case of an underinsured motorist claim the insured may toll any applicable limitation period (A) by notifying such insurer prior to the expiration of the applicable limitation period, in writing, of any claim which the insured may have for underinsured motorist benefits and (B) by commencing suit or demanding arbitration under the terms of the policy not more than one hundred eighty days from the date of exhaustion of the limits of liability under all automobile bodily injury liability bonds or automobile insurance policies applicable at the time of the accident by settlements or final judgments after any appeals.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, in the case of an uninsured motorist claim, if the motor vehicle of a tortfeasor is an uninsured motor vehicle because the automobile liability insurance company of such tortfeasor becomes insolvent or denies coverage, no insurance company doing business in this state may limit the time within which any suit may be brought against it or any demand for arbitration on a claim may be made on the uninsured motorist provisions of an automobile liability insurance policy to a period of less than one year from the date of receipt by the insured of written notice of such insolvency of, or denial of coverage by, such automobile liability insurance company.

(1967, P.A. 510, S. 4; 1969, P.A. 202; 1971, P.A. 767; P.A. 79-235; P.A. 82-441, S. 20, 23; P.A. 83-267, S. 2; 83-461; P.A. 85-7; P.A. 86-403, S. 79, 132; P.A. 90-243, S. 127; P.A. 93-77, S. 2, 4; 93-297, S. 1, 29; May 25 Sp. Sess. P.A. 94-1, S. 35, 36, 130; P.A. 98-189, S. 1, 2; P.A. 00-143; P.A. 10-5, S. 9.)

History: 1969 act added proviso re limited coverage of uninsured motorists requested by insured; 1971 act specified that policies issued on or after October 1, 1971, which contain provision for binding arbitration shall provide for final determination of insurance coverage in arbitration proceedings; P.A. 79-235 added coverage re “underinsured” vehicles and added Subsec. (b), defining “underinsured motor vehicle” and detailing payments which insurance company is obligated to make; P.A. 82-441 amended Subsec. (a) by adding “Such arbitration proceeding shall be conducted by a single arbitrator,” effective July 1, 1983; P.A. 83-267 amended Subsec. (a) to provide for arbitration of any claim submitted on or after October 1, 1983, by panel of three arbitrators if amount in demand exceeds $40,000; P.A. 83-461 amended Subsec. (a) to provide that an insurer is not required to provide uninsured motorist coverage to a named insured or a resident relative who is injured by an uninsured or underinsured motor vehicle owned by the named insured, or to any insured injured while occupying an uninsured or underinsured motor vehicle owned by the insured and added Subdiv. (2) requiring uninsured motorist coverage limits to be the same as those purchased to protect against loss resulting from the liability imposed by law unless a different amount is requested in writing by the insured, on every policy issued or renewed on and after July 1, 1984; P.A. 85-7 amended Subsec. (a) to provide that no insurer is required to provide uninsured motorist coverage to an insured occupying an uninsured or underinsured motorcycle owned by the insured, and to clarify the applicability of written requests for less coverage; P.A. 86-403 made technical change in Subsec. (b); P.A. 90-243 added a reference to “each automobile liability insurance policy”, made technical changes for statutory consistency, deleted the numerical Subsec. indicators and substituted alphabetical Subsecs. (b) to (d); Sec. 38-175c transferred to Sec. 38a-336 in 1991; P.A. 93-77 added new Subsec. (e) (designated as (g) by the Revisors because of the relettering of subsections by P.A. 93-297) prohibiting an insurance company limiting the time for bringing suit or demanding arbitration on uninsured or underinsured motorist provisions of a motor vehicle policy to a period of less than three years and specifying the manner in which an insured may toll the limitation period in the case of an underinsured motorist claim, effective May 20, 1993; P.A. 93-297 replaced “uninsured motorist coverage” with “uninsured and underinsured motorist coverage” where appearing, amended Subsec. (a)(1) to replace “the named insured” with “any named insured”, replace the provision that an insurer is not required to provide uninsured motorist coverage with limits in excess of the limits of the bodily injury coverage with provision that requires each insurer to offer uninsured and underinsured motorist coverage with limits that are twice the limits of the bodily injury coverage and add provision that the insured’s selection of coverage applies to all subsequent renewals, policies and endorsements unless changed in writing by any named insured, amended Subsec. (a)(2) to change the date from July 1, 1984, to January 1, 1994, replace “the insured” with “any named insured”, add provision that a written request for a lesser amount is not effective unless an informed consent form is signed and specify the contents of such form, amended Subsec. (b) to provide that the limitation on the total amount of recovery from all policies does not apply to underinsured motorist conversion coverage, inserted a new Subsec. (d) to prohibit the aggregation of the limits of liability, specify which policy coverages are primary, secondary and excess and the total amount of recovery thereunder when a person is an occupant of a nonowned vehicle and specify the availability of coverage when a person is an occupant of an owned vehicle, relettered former Subsec. (d) as Subsec. (e) and added Subsec. (f) re coverage of a named insured injured in the course of employment, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date; May 25 Sp. Sess. P.A. 94-1 amended Subsecs. (a) and (g) by making technical changes, effective July 1, 1994; P.A. 98-189 amended Subsec. (g) by designating existing provisions as Subdiv. (1) and making technical changes thereto and adding new Subdiv. (2) to prohibit an insurance company limiting the time for bringing suit or demanding arbitration on an uninsured motorist claim where the insurance company of the tortfeasor becomes insolvent or denies coverage to a period of less than one year from the date the insured received notice of such insolvency or denial of coverage, effective October 1, 1998, and applicable to insurance policies issued or renewed on or after January 1, 1999; P.A. 00-143 amended Subsec. (b) to add provision prohibiting any reduction of uninsured or underinsured motorist coverage limits or benefits payable for amounts received by the insured for Social Security disability benefits; P.A. 10-5 made technical changes in Subsec. (a)(2), effective May 5, 2010.

Cited. 155 C. 279; 160 C. 280. Regulations under statute make “other insurance” clauses in conflict with the regulations. 161 C. 169. “Uninsured” is not the same as “underinsured” and a court will not torture words to import ambiguity where the ordinary meaning leaves no room for ambiguity. Id., 466, 471, 472. “Uninsured motorist” does not include “unidentified motorists”. 169 C. 502, 504, 505; overruled with respect to holding an uninsured motorist coverage, see 219 C. 371. Cited. 171 C. 254. Every automobile policy is required to provide uninsured motorist coverage in accordance with regulations adopted by Insurance Commissioner. Id., 443. Statute does not require that uninsured motorist coverage be made available when insured has been otherwise protected. Id., 463. Cited. 172 C. 416; overruled with respect to holding an uninsured motorist coverage, see 219 C. 371. All issues relating to coverage including notice provision are determined through arbitration. 181 C. 37. Underinsured motorist benefits discussed. 187 C. 386. The exclusion in defendant’s policy was invalid as against public policy underlying uninsured motorist coverage. Uninsured motorist coverage discussed. 188 C. 245. Cited. 189 C. 16; Id., 449; 197 C. 26; 199 C. 618. Review of case law on “stacking” benefits and application thereof to passengers as distinguished from policy holder and resident members of family. 201 C. 478. Cited. 202 C. 178; 203 C. 45; Id., 258; 205 C. 178; 211 C. 640; 212 C. 652. “Stacking” does not extend to fleet insurance contracts. 213 C. 525. Contains no mandate that uninsured motorist coverage may not be reduced by previously paid workers’ compensation benefits. Id., 532. Umbrella insurance policy not an automobile liability policy within meaning of section. Id., 540. Cited. Id., 625; 214 C. 734; 215 C. 399; 216 C. 390; 217 C. 631; 218 C. 54; Id., 646. Physical contact requirement discussed; 169 C. 502 and 172 C. 502 overruled with respect to holding an uninsured motorist coverage. 219 C. 371. Cited. Id., 391; 221 C. 185; Id., 206; Id., 779. Recovery of punitive damages not allowed under uninsured motorist coverage. 222 C. 480. Personal excess policy (umbrella) not an automobile liability policy within meaning of section; policy not required to provide uninsured motorist coverage. Id., 631. Cited. Id., 657; 224 C. 133; Id., 145; Id., 152; 225 C. 165; Id., 223. Defendant is limited to coverage purchased on own vehicle. Id., 257. Cited. Id., 566; 236 C. 653.

Cited. 1 CA 219. Amendment to statute in Public Act 79-235, effective October 1, 1979, was not intended to be given retroactive effect. 3 CA 697. Cited. 4 CA 137; Id., 339; 16 CA 209; 22 CA 27; judgment reversed, see 217 C. 631. Section is person rather than vehicle oriented. 24 CA 655. Cited. 25 CA 492; judgment reversed, see 222 C. 744; 27 CA 573; 29 CA 484; 31 CA 781; 34 CA 863; 39 CA 429; 42 CA 225. P.A. 93-77, S. 2, 3 cited. Id.

Cited. 31 CS 229; 36 CS 256; 38 CS 318; 39 CS 90; 40 CS 156; 42 CS 336.

Subsec. (a):

Subdiv. (2): Does not provide statutory basis for payment limitation in policies. 211 C. 640. Subdiv. (2): Any reductions in uninsured motorist coverage would require a request for such reduction after July 1, 1984. 215 C. 399. Subdiv. (1) cited. 218 C. 681. Subdiv. (2): Requires signature of all named insureds on a written request to reduce uninsured motorist coverage. 219 C. 764.

Cited. 3 CA 250. Subdiv. (1) cited. 14 CA 153; 23 CA 585. Subdiv. (2) cited. 38 CA 290; 45 CA 558.

Subsec. (b):

Subdiv. (1): Set-off provisions do not apply to payments under Sec. 30-102. 205 C. 178. Subdiv. (2): “Underinsured” discussed. 213 C. 625. Subdiv. (1): Meaning of “exhaust” discussed. 214 C. 209. Cited. 215 C. 157; 224 C. 758.

Subdiv. (2) cited. 26 CA 793.

Subsec. (d):

Cited. 226 C. 427.

Annotations to present section:

Cited. 217 C. 631; 218 C. 51; Id., 646; 219 C. 391; 220 C. 30; 221 C. 185; Id., 206; Id., 779. Recovery of punitive damages not allowed under uninsured motorist coverage. 222 C. 480. Personal excess policy (umbrella) not an automobile liability policy within meaning of section; policy not required to provide uninsured motorist coverage. Id., 631. Cited. Id., 657; 222 C. 744; Id., 769. Uninsured motorist carrier may limit its ability by taking credit for payment made by tortfeasor to insured. 223 C. 22. Cited. Id., 31; 224 C. 8; Id., 133; Id., 145; Id., 152; 225 C. 165; Id., 223. Defendant limited to coverage purchased on own vehicle. Id., 257. Cited. Id., 566. Does not require insurer to aggregate underinsured motorist coverage provided in policy covering two passenger vehicles if insured paid single actuarial appropriate premium for coverage and policy expressly excludes stacking. 226 C. 427. Cited. 228 C. 909; 229 C. 359; 230 C. 795; 231 C. 938; 233 C. 437; Id., 460; Id., 474; 234 C. 182. Underinsured motorist coverage is not applicable if insured person’s uninsured motorist limits are equal to or less than the tortfeasor’s liability limits; section does not violate equal protection clauses of state and federal constitutions. 236 C. 299; Id., 318; Id., 653. Cited. 238 C. 285; 240 C. 799; 241 C. 792. Insurer is entitled pursuant to regulations adopted by Insurance Commissioner to offset available limits of uninsured and underinsured motorist coverage by amount of Social Security disability benefits paid or payable to the insured; allowing such offset does not conflict with basic intent of statute. 245 C. 169. Court adopted trial court’s determination concerning named insured coverage re underinsured motorist conversion coverage. Id., 546. Uninsured motorist coverage discussed. Id., 727. In accordance with regulations adopted under Sec. 38a-334, insurer may exclude vehicles owned by self-insurers from scope of underinsured motorist coverage and such reading does not contravene purpose of the underinsured motorist statute. 248 C. 195. Court found that tortfeasor’s vehicle was not underinsured within meaning of statute in case where tortfeasor had a $100,000 single limit liability policy and plaintiff had a $100,000 per person and $300,000 per accident split limit underinsured motorist policy. 252 C. 79. Policy exclusion of government-owned vehicles was authorized pursuant to Regulations of Connecticut State Agencies Sec. 38a-334-6(c)(2)(C) and exclusion did not conflict with public policies embodied in uninsured motorist statute. 278 C. 794. Section’s mandate that, as a general matter, uninsured motorist coverage shall be portable, was intended to apply to ordinary, personal use vehicles, and not to antique vehicles maintained solely for use in exhibitions, club activities, parades or other functions of public interest. 279 C. 808.

Section is person rather than vehicle oriented. 24 CA 655. Cited. 25 CA 492; judgment reversed, see 222 C. 744; 26 CA 793; 28 CA 145; 29 CA 484; 31 CA 132; Id., 781; 32 CA 617; judgment reversed, see 230 C. 795; 33 CA 626; 34 CA 27; Id., 40; Id., 444; Id., 833; Id., 863; 35 CA 338; Id., 638; 36 CA 141; 38 CA 290; 39 CA 429; 40 CA 294; 41 CA 625; 42 CA 225; 44 CA 1; Id., 377; 45 CA 554; 46 CA 313. In absence of evidence that the amendment to statute in P.A. 93-297 was intended to clarify existing law, new requirements may not be applied retroactively. 50 CA 701. “Requests in writing a lesser amount” is unambiguous and therefore a review of legislative history is unnecessary. Id. Arbitration panel has jurisdiction to consider provisions of the guaranty act as necessary to arbitrate defendant’s uninsured motorist claim. 52 CA 212. If contract of insurance contains an arbitration provision, arbitration of coverage issue is mandatory. Id. Exhaustion of benefits must be demonstrated by legal determination and cannot be decided by claimant on the basis of his understanding of the policy. 69 CA 330. Self-insured municipal employer not required to create a writing to give notice of its intention to reduce the amount of its uninsured motorist coverage by the amount of workers’ compensation benefits paid to plaintiff employee because the self-insured municipality functions as both insurer and insured. 82 CA 752; judgment reversed, see 273 C. 519.

Cited. 42 CS 336; 43 CS 147; 44 CS 59. Judicial review limited to whether arbitrator’s award conforms to the submission; for statute to allow a policy exclusion, there must be substantial congruence between the statutory and the policy provision. 45 CS 144.

Subsec. (a):

Subdiv. (1) cited. 218 C. 681. Subdiv. (2): Requires signature of all named insureds on a written request to reduce uninsured motorist coverage. 219 C. 764. Subdiv. (2): Section neither mandates nor prohibits stacking; depends on reasonable expectation of parties. 226 C. 427. Subdiv. (2) cited re amendment in P.A. 93-297 that informed consent form be signed by “any named insured” rather than “the named insured”; amendment was not retroactive, Appellate Court decision overturned; appellate decision correct that Nationwide Mutual Ins. Co. v. Pasion inapplicable to these facts. 245 C. 710. Subdiv. (2) discussed; legislature did not intend to require written consent of all named insureds on a commercial fleet policy as prerequisite to a reduction in coverage. Id., 727. 12-point type requirement in Subdiv. (2) not required for commercial fleet policies. 277 C. 398. Subdiv. (2): The absence of a pre-accident writing requesting lower coverage limits in conformity with Subdiv. does not deem a self-insured municipality to provide unlimited uninsured and underinsured motorist coverage; rather, a self-insurer’s uninsured and underinsured motorist coverage limits are those provided by Sec. 14-112. 306 C. 340.

Cited. 34 CA 679. Subdiv. (1) cited. 44 CA 53. Subdiv. (2) cited. 45 CA 558; 46 CA 313. Statute imposes no duty on lessor or lessor’s insurer to procure insurance for benefit of lessee because obligation to procure insurance rests on owner and lessee is owner when vehicle is subject of long-term lease granting lessee an option to purchase. 59 CA 47. Because motorcycle is a covered vehicle, plaintiff has rightful claim for underinsured motorist coverage. 63 CA 815. Parity is required between liability and underinsured motorist coverage. Id. It is not mandated that the amount of coverage be provided. Id. Statutory requirements concerning provisions in consent form for premiums for each of coverage options available from insurer not required in the context of commercial fleet insurance. 79 CA 800. Subdiv. (1)(B) does not require fault for the accident to be considered. 129 CA 851.

Subsec. (b):

Cited. 224 C. 758; Id., 766. Terms of policy and statute required reduction of judgment; judgment of Appellate Court in 32 CA 617 reversed. 230 C. 795. Cited. 234 C. 807. Court concluded “... equitable subrogation is not the equivalent of a personal injury action”; overruled 164 C. 482 which invalidated subrogation actions by providers of uninsured motorist benefits. 236 C. 362. Re claim for uninsured motorist benefits, the statute of limitations in Sec. 52-576 does not begin to run until plaintiff knew or should have known the tortfeasor was uninsured, and in this case plaintiff could not have known the tortfeasor was uninsured until she received answers to her interrogatories which thereby put her on notice there was no insurance coverage for the accident. 255 C. 601.

Cited. 27 CA 573. In action for underinsured motorist benefits, since jury verdict was less than amount insured had already recovered from tortfeasor, insured not entitled to recover any additional damages because to do so would result in impermissible double recovery. 49 CA 306. Exhaustion by payment of an uncertified check occurs when such check is honored and paid on presentment which terminates its conditional nature and it becomes absolute payment, date of payment relating back to date of delivery of the check. 67 CA 753. In a multiple tortfeasor context, injured party not precluded as matter of law from recovering under uninsured motorist policy where she had settled with one tortfeasor for an amount greater than the uninsured motorist coverage against which she is claiming. 72 CA 588. Subsec. imposes cap on amount recoverable under an uninsured motorist claim. 84 CA 236. Plaintiff’s ability to recover against insurer is affected not by any issue of apportionment, but by terms of plaintiff’s policy. Id., 594.

Subsec. (c):

Cited. 224 C. 758; 234 C. 817. Choice of law issue is not an issue of coverage subject to compulsory arbitration pursuant to statute and de novo review; trial court properly determined that arbitration award was not subject to de novo review; in cases in which issue before the arbitrators is a choice of law issue, when the substantive laws of respective states deal with claimant’s right to recover damages from the uninsured motorist or the measure of such damages rather than recovery of damages from an insurer, the choice of law issue is a damages issue, even though the choice of law may affect the amount of damages awarded to claimant and, ultimately, the amount recovered from the insurer. 256 C. 225.

Cited. 30 CA 729; Id., 803; 32 CA 190.

Cited. 44 CS 499.

Subsec. (d):

Cited. 224 C. 766; 233 C. 910; 234 C. 807.

Cited. 27 CA 573; 36 CA 623. Held to be inapplicable to gap policies and could not be applied to frustrate insurance company’s stacking terms in relevant policies. 61 CA 336. Subsec. does not bar an insured with two separate primary policies with uninsured motorist coverage purchased by the insured to cover the same vehicle from collecting the policy limits of both primary policies combined if the damages to the insured equal or exceed such coverage; phrase “two or more motor vehicles” pertains to entire Subsec.; Subsec. was intended to bar stacking. 125 CA 424. Subsec. unambiguously precludes stacking of coverage when driver was insured under multiple policies but vehicle was insured under only one policy. 137 CA 373.

Subsec. (e):

P.A. 93-77, S. 2(e) cited. 233 C. 460; Id., 474. Cited. 234 C. 807.

Cited. 44 CS 499.

Subsec. (f):

Benefits of uninsured motorist coverage extend to all employees regardless of status of their employer as self-insurer or as purchaser of commercial insurance policy. 243 C. 677. Employee injured in course of his employment while occupying a motor vehicle owned by employer entitled to uninsured motorist benefits from his self-insured employer. Id., 687.

Employee not barred from recovering uninsured motorist coverage benefits against employer’s insurer in regard to motor vehicle accident occurring prior to effective date of P.A. 93-297. 44 CA 1. Court properly construed Subsec. as limiting underinsured motorist coverage to those employees of a named insured who are injured while “occupying” a covered motor vehicle. 87 CA 416. Court properly determined that the exception to workers’ compensation exclusivity rule provided by Subsec. does not apply to plaintiff because he was not occupying a covered motor vehicle within meaning of statute. Id.

Police officer struck by uninsured motorist while directing traffic in course of his employment was not “occupying” a motor vehicle for purposes of Subsec. and is therefore limited to workers’ compensation benefits under Sec. 31-284; “occupying” requires the driver to have physical contact with the vehicle. 51 CS 326; judgment affirmed, see 117 CA 656.

Subsec. (g):

Subdiv. (1) is not an unconstitutional delegation of legislative power, as it neither entrusts private insurers with any authority nor renders them agents of the legislature; rather, it restricts the discretion of insurance companies. 297 C. 589.

Cited. 42 CA 225. Legislature, in enacting P.A. 93-77, S. 2 did not effect substitution of a 3-year statute of limitation in plaintiff’s automobile policy that contained the then recently prohibited 2-year limitation for filing a claim for underinsured motorists benefits. 61 CA 806. Tolling provisions of Subdiv. (1) apply to insurance policy that expressly includes limitation provision of 3 years. 76 CA 329. Under plain language of statute, in order to toll applicable limitation period under Subdiv. (1), insured must inform insurer not merely that insured is pursuing a claim, but that insured is pursuing a claim for underinsured motorist benefits; thus, trial court properly interpreted statute and correctly concluded that plaintiff’s notice of “any potential claim” was insufficient to satisfy notice requirement of statute. 90 CA 557.



Section 38a-336a - Underinsured motorist conversion coverage.

(a) Each insurer licensed to write automobile liability insurance in this state shall offer, for an additional premium, underinsured motorist conversion coverage with limits in accordance with section 38a-336. The purchase of such underinsured motorist conversion coverage shall be in lieu of underinsured motorist coverage pursuant to section 38a-336. For each new automobile liability insurance policy issued, the insurer shall disclose to an insured at the time of sale or issuance the availability of, the premium cost and a description of underinsured motorist conversion coverage. Such description of coverage shall be included in a conspicuous manner with the informed consent form specified in subdivision (2) of subsection (a) of section 38a-336.

(b) Such underinsured motorist conversion coverage shall provide for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of underinsured motor vehicles.

(c) Each insurer shall be obligated to pay to the insured, up to the limits of the policy’s underinsured motorist conversion coverage, after the limits of liability under all bodily injury liability bonds or insurance policies applicable at the time of the accident have been exhausted by payment of judgments or settlements. If the insured purchases such underinsured motorist conversion coverage, then in no event shall the underinsured motorist coverage be reduced on account of any payment by or on behalf of the tortfeasor or by any third party.

(d) The selection of coverage under this section shall apply to all subsequent renewals of coverage and to all policies or endorsements which extend, change, supersede or replace an existing policy issued to the named insured, unless changed in writing by any named insured.

(e) For purposes of this section, an “underinsured motor vehicle” means a motor vehicle with respect to which the sum of all payments received by or on behalf of the covered person from or on behalf of the tortfeasor are less than the fair, just and reasonable damages of the covered person.

(P.A. 93-297, S. 2, 29; P.A. 94-243, S. 5, 6; P.A. 96-180, S. 121, 166; 96-227, S. 6; June Sp. Sess. P.A. 98-1, S. 69, 121; P.A. 09-72, S. 1.)

History: P.A. 93-297 effective January 1, 1994, and applicable to acts or omissions occurring on or after said date; P.A. 94-243 amended Subsec. (c) by requiring each insurer to be obligated to pay to the insured, up to the limits of the policy’s underinsured motorist conversion coverage, after the limits of liability under all bodily injury liability bonds or insurance coverage applicable at the time of the accident have been exhausted by payment of judgments or settlements, amended Subsec. (e) by redefining “underinsured motor vehicle” and added Subsec. (f) making provisions of this section applicable to all new and renewal policies issued on or after January 1, 1994, effective June 7, 1994; P.A. 96-180 and P.A. 96-227 both amended Subsec. (e) to make technical change restoring language inadvertently omitted from the 1995 revision, effective June 3, 1996; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (d), effective June 24, 1998; P.A. 09-72 amended Subsec. (a) by adding provision re disclosure of underinsured motorist conversion coverage at time of sale or issuance of new automobile liability insurance policy, made a technical change in Subsec. (b) and deleted former Subsec. (f) re application of section, effective January 1, 2010.

Plaintiff could not collect conversion benefits on vehicle owned by him because of policy provision excluding coverage for vehicles owned by insured. 45 CS 355.

Subsec. (c):

Whether policy for leased vehicle applicable at time of accident depends on whether driver authorized to drive vehicle under terms of lease. 121 CA 597.



Section 38a-336b - Subrogation against owner or operator of underinsured motor vehicle prohibited.

No insurer providing underinsured motorist coverage as required under this title shall have any right of subrogation against the owner or operator of the underinsured motor vehicle for underinsured motorist benefits paid or payable by the insurer.

(P.A. 97-58, S. 4, 5.)

History: P.A. 97-58 effective May 27, 1997, and applicable to any claim or cause of action pending on or brought after March 19, 1996.



Section 38a-336c - Claims for uninsured or underinsured motorist benefits.

(a) An insured, when making a claim for uninsured or underinsured motorist benefits, shall make reasonable efforts to establish what liability coverage there is for the owner and operator of an alleged uninsured or underinsured vehicle.

(b) For any motor vehicle accident occurring on or after October 1, 2006, no insurer may require its insured, as a condition of eligibility for payment of uninsured motorist benefits, to provide affidavits or written statements from the owner or operator of the alleged uninsured vehicle attesting to the fact that the individual did not maintain any liability coverage at the time of the motor vehicle accident.

(c) For any motor vehicle accident occurring on or after October 1, 2006, no insurer may require its insured, as a condition of eligibility for payment of underinsured motorist benefits, to provide affidavits or written statements from the owner or operator of the alleged underinsured vehicle attesting to the lack of any additional bodily injury liability bonds or insurance applicable at the time of the motor vehicle accident.

(d) Nothing in this section shall relieve any person seeking to secure any coverage under an automobile insurance policy of any duty or obligation imposed by contract or law.

(P.A. 06-104, S. 1.)



Section 38a-337 - (Formerly Sec. 14-130). Apportionment of risks.

After consultation with insurance carriers authorized to issue automobile policies in this state, the Insurance Commissioner shall approve a reasonable plan or plans for the equitable apportionment among such carriers of applicants for such policies and for motor vehicle policies who are in good faith entitled to but are unable to procure such policies through ordinary methods. When any such plan has been approved, all such insurance carriers shall subscribe thereto and participate therein. Any applicant for any such policy, any person insured under any such plan and any insurance carrier affected may appeal to the Insurance Commissioner from any ruling or decision of the manager or committee designated to operate such plan. Any person aggrieved by any order or act of the Insurance Commissioner under this section may appeal therefrom, in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(1951, S. 1368d; 1967, P.A. 356; 1971, P.A. 870, S. 38; P.A. 76-436, S. 345, 681; P.A. 77-603, S. 35, 125; 77-614, S. 163, 610; P.A. 78-280, S. 5, 127; P.A. 80-482, S. 35, 348; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: 1967 act deleted word “liability” with reference to automobile or motor vehicle policies; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced provision re court review of order or act of commissioner with statement that appeals be made in accordance with Sec. 4-183 except that venue is in Hartford county; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 78-280 replaced Hartford county with judicial district of Hartford-New Britain; P.A. 80-482 deleted reference to abolished department of business regulation; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 14-130 transferred to Sec. 38a-337 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.

Cited. 143 C. 202. Cited. 169 C. 267.

Annotation to present section:

Cited. 36 CA 587.



Section 38a-338 - (Formerly Sec. 38-175d). Policies deemed to provide coverage in accordance with regulations.

Policies affording bodily injury liability, property damage liability and uninsured motorist coverages to which the provisions of sections 38a-334 to 38a-336a, inclusive, 38a-338 and 38a-340 apply shall be deemed to provide insurance under such coverages in accordance with such regulations. Policies affording medical payments coverage to which the provisions of said sections apply shall be deemed to provide insurance under such coverage in accordance with such regulations.

(1967, P.A. 510, S. 5; P.A. 93-297, S. 20, 29.)

History: Sec. 38-175d transferred to Sec. 38a-338 in 1991; P.A. 93-297 added reference to Sec. 38a-336a, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date.

Cited. 155 C. 279. Cited. 160 C. 280. Regulations under this statute make “other insurance” clauses in conflict with the regulations. 161 C. 169. Cited (Diss. Op.). 165 C. 466. Cited. 169 C. 502; overruled with respect to holding an uninsured motorist coverage, see 219 C. 371; 171 C. 252; Id., 443; Id., 463; 172 C. 416; overruled with respect to holding an uninsured motorist coverage, see 219 C. 371. 174 C. 329. Cited. 181 C. 37. Cited. 187 C. 386. Cited. 199 C. 618. Cited. 203 C. 45. Cited as Sec. 38-175a et seq. Id., 258. Cited. 222 C. 480.

Cited. 31 CS 229. Cited. 36 CS 256.

Annotations to present section:

Cited. 222 C. 480. Cited. 234 C. 182.

Cited. 25 CA 492; judgment reversed, see 222 C. 744.



Section 38a-339 - (Formerly Sec. 38-175t). Comprehensive automobile coverage to include optional coverage for repair or replacement of damaged safety glass without deductible or minimum amount.

Each automobile insurance policy providing comprehensive coverage, whether designated as such or included in a policy providing broader coverage, shall provide at the option of the insured complete coverage for repair or replacement of all damaged safety glass without regard to any deductible or minimum amount.

(P.A. 79-241; P.A. 85-68; P.A. 03-199, S. 4; P.A. 05-140, S. 3.)

History: P.A. 85-68 added Subsec. (b), requiring insurers to give notice to insureds of the availability of such coverage at the time of initial renewal in 1986; Sec. 38-175t transferred to Sec. 38a-339 in 1991; P.A. 03-199 amended Subsec. (a) to substitute “Each” for “Any” and delete reference to policies on or after October 1, 1979, and amended Subsec. (b) to delete reference to policy renewal during 1986; P.A. 05-140 deleted Subsec. (a) designator and former Subsec. (b) re notice of availability of safety glass coverage.

See Sec. 14-151a re filing of police report as condition precedent to settling a motor vehicle theft claim.



Section 38a-340 - (Formerly Sec. 38-175e). Binders, renewal endorsements and evidences of renewal.

Any insurer authorized to issue an automobile liability insurance policy may, pending the issue of such a policy, make an agreement, for a period which shall not exceed sixty days, to be known as a binder, or may, in lieu of such a policy, issue a renewal endorsement or evidence of renewal of an existing policy. The provisions of sections 38a-334 to 38a-336a, inclusive, 38a-338, and 38a-340 to 38a-345, inclusive, shall apply to such binders, renewal endorsements or evidences of renewal.

(1967, P.A. 510, S. 6; P.A. 87-209; P.A. 89-48, S. 2; P.A. 93-297, S. 19, 29.)

History: P.A. 87-209 provided that the provisions of Secs. 38-175f to 38-175h, inclusive, and 38-175j and 38-175k are applicable to binders, renewal endorsements and other evidences of renewal; P.A. 89-48 increased to 60 the number of days a binder may be effective; Sec. 38-175e transferred to Sec. 38a-340 in 1991; P.A. 93-297 added reference to Sec. 38a-336a, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date.

Cited. 160 C. 280. Regulations under this statute make “other insurance” clauses in conflict with the regulations. 161 C. 169. Cited. 169 C. 502; overruled with respect to holding an uninsured motorist coverage, see 219 C. 371. Cited. 171 C. 252; Id., 463. Cited. 203 C. 45. Cited as Sec. 38-175a et seq. Id., 258.

Cited. 31 CS 229. Cited. 36 CS 256, 260.

Annotations to present section:

Cited. 234 C. 182.

Cited. 25 CA 492; judgment reversed, see 222 C. 744. Section did not require insurer to issue cancellation notice in accordance with Sec. 38a-343 before terminating plaintiff’s policy. 52 CA 497.



Section 38a-341 - (Formerly Sec. 38-175f). Cancellation of motor vehicle liability policy: Definitions.

As used in sections 38a-341 to 38a-346, inclusive:

(1) “Policy” means an automobile liability insurance policy providing among other coverage bodily injury liability, delivered or issued for delivery in this state, insuring a single individual or husband and wife resident of the same household, as named insured, and under which the insured vehicles therein designated are of the following types only: (A) A motor vehicle of the private passenger or station wagon type that is not used as a public or livery conveyance for passengers, nor rented to others, or (B) any other four-wheel motor vehicle with a load capacity of fifteen hundred pounds or less which is not used in the occupation, profession or business of the insured, provided said sections shall not apply (i) to any policy insuring more than four automobiles, or (ii) to any policy covering garage, automobile sales agency, repair shop, service station or public parking place operation hazards, or (iii) to any policy of insurance issued principally to cover personal or premises liability of an insured even though the insurance may also provide some incidental coverage for liability arising out of the ownership, maintenance or use of a motor vehicle on the premises of the insured or on the ways immediately adjoining the premises;

(2) “Renewal” or “to renew” means the issuance and delivery by an insurer of a policy replacing at the end of the policy period a policy previously issued and delivered by the same insurer, or the issuance and delivery of a certificate or notice extending the term of the policy beyond its policy period or term. Any policy with a policy period or term of less than six months shall, for the purpose of sections 38a-341 to 38a-346, inclusive, be considered as if written for a policy period or term of six months and any policy written for a term longer than one year or any policy with no fixed expiration date, shall for the purpose of said sections, be considered as if written for successive policy periods or terms of one year. Such a policy may be terminated at the expiration of any annual period upon giving thirty days’ notice of cancellation prior to the anniversary date, and such cancellation shall not be subject to any other provisions of said sections;

(3) “Nonpayment of premium” means failure of the named insured to discharge when due any of his obligations in connection with the payment of premiums on the policy, or any installment of such premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit. Nonpayment of premium includes, but is not limited to, the dishonor of any check, draft or other remittance upon presentment for payment;

(4) “Declination” means: (A) With respect to a producer, denial in whole or in part of an applicant’s written request for coverage; failure to submit within a reasonable period of time a completed written application for coverage to a specific insurer which the producer represents or with which the producer has an account and which is requested in writing by the applicant; placement of a risk with a residual market, an unauthorized insurer, or an insurer which specializes in substandard risks; or refusal to provide, upon written request, an application for coverage; (B) with respect to an insurer which conducts its business through independent licensed insurance producers, refusal to issue a policy after receipt of a completed written application for coverage from a producer who represents it or from a producer with whom it has an account; or (C) with respect to an insurer other than one specified in subparagraph (B), refusal to issue a policy after receipt of a completed written application, or refusal to provide, upon written request, an application for coverage.

(1969, P.A. 809, S. 1; P.A. 77-199, S. 3, 12; P.A. 82-353, S. 15; P.A. 83-186, S. 1; P.A. 90-243, S. 128; P.A. 96-193, S. 11, 36; P.A. 98-80, S. 1.)

History: P.A. 77-199 required 30, rather than 20, days’ notice of cancellation; P.A. 82-353 added a definition for “declination”; P.A. 83-186 removed policies issued under an automobile assigned risk plan from the definition of “policy” as defined for the purposes of Secs. 38-175f to 38-175l, inclusive; P.A. 90-243 made technical changes for statutory consistency; Sec. 38-175f transferred to Sec. 38a-341 in 1991; P.A. 96-193 amended definition of “declination” to substitute “producer” for “agent” and “broker”, effective June 3, 1996; P.A. 98-80 redefined “nonpayment of premium” in Subdiv. (3) to include the dishonor of any check, draft or other remittance upon presentment for payment.

Cited. 160 C. 280. Regulations under this statute make “other insurance” clauses in conflict with the regulations. 161 C. 169. Cited. 203 C. 45.

Cited. 1 CA 409. Cited. 42 CA 177.

Annotations to present section:

Cited. 234 C. 182. Cited. 240 C. 86.

Cited. 25 CA 492; judgment reversed, see 222 C. 744. Cited. 42 CA 177.

Subdiv. (2):

Did not require insurer to issue cancellation notice in accordance with Sec. 38a-343 before terminating plaintiff’s policy. 52 CA 497.



Section 38a-342 - (Formerly Sec. 38-175g). Bases for cancellation.

(a) A notice of cancellation of a policy shall be effective only if it is based on one or more of the following reasons: (1) Nonpayment of premium; (2) the driver’s license or motor vehicle registration of either the named insured or any operator either resident in the same household or who customarily operates an automobile insured under the policy has been revoked during the policy period or, if the policy is a renewal, during its policy period or the one hundred eighty days next preceding its effective date.

(b) This section shall not apply to any policy issued under an automobile residual market mechanism or to any policy or coverage which has been in effect less than sixty days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy or to nonrenewal.

(1969, P.A. 809, S. 2; 1971, P.A. 203; P.A. 83-186, S. 2.)

History: 1971 act made technical correction, removing “(3)” preceding “if the policy is a renewal ...” in Subsec. (a); P.A. 83-186 amended Subsec. (b) so that this section shall not apply to policies issued under an automobile residual market mechanism; Sec. 38-175g transferred to Sec. 38a-342 in 1991.

See Sec. 38a-358 re prohibited reasons for declination, cancellation or nonrenewal of private passenger nonfleet auto insurance policies.

Cited. 160 C. 280. Regulations under this statute make “other insurance” clauses in conflict with the regulations. 161 C. 169.

Cited. 1 CA 409. Cited. 42 CA 177.

Annotations to present section:

Cited. 234 C. 182. Cited. 240 C. 86.

Cited. 25 CA 492; judgment reversed, see 222 C. 744. Cited. 42 CA 177.



Section 38a-343 - (Formerly Sec. 38-175h). Receipt of cancellation notice. Reason for cancellation. Notice of cancellation. Requirements. Cancellation fee limited.

(a) No notice of cancellation of a policy to which section 38a-342 applies shall be effective unless sent, by registered or certified mail or by mail evidenced by a certificate of mailing, or delivered by the insurer to the named insured, and any third party designated pursuant to section 38a-323a, at least forty-five days before the effective date of cancellation, except that (1) where cancellation is for nonpayment of the first premium on a new policy, at least fifteen days’ notice of cancellation accompanied by the reason for cancellation shall be given, and (2) where cancellation is for nonpayment of any other premium, at least ten days’ notice of cancellation accompanied by the reason for cancellation shall be given. No notice of cancellation of a policy that has been in effect for less than sixty days shall be effective unless mailed or delivered by the insurer to the insured and any third party designee at least forty-five days before the effective date of cancellation, except that (A) at least fifteen days’ notice shall be given where cancellation is for nonpayment of the first premium on a new policy, and (B) at least ten days’ notice shall be given where cancellation is for nonpayment of any other premium or material misrepresentation. The notice of cancellation shall state or be accompanied by a statement specifying the reason for such cancellation. Any notice of cancellation for nonpayment of the first premium on a new policy may be retroactive to the effective date of such policy, provided at least fifteen days’ notice has been given to the insured and any third party designee and payment of such premium has not been received during such notice period.

(b) Where a private passenger motor vehicle liability insurance company sends a notice of cancellation under subsection (a) of this section to the named insured of a private passenger motor vehicle liability insurance policy, or a third party designee, such company shall provide with such notice a warning, in a form approved by the Commissioner of Motor Vehicles and the Insurance Commissioner, that informs the named insured that (1) the cancellation will be reported to the Commissioner of Motor Vehicles; (2) the named insured may be receiving one or more mail inquiries from the Commissioner of Motor Vehicles, concerning whether or not required insurance coverage is being maintained, and that the named insured must respond to these inquiries; (3) if the required insurance coverage lapses at any time, the Commissioner of Motor Vehicles may suspend the registration or registrations for the vehicle or vehicles under the policy and the number plates will be subject to confiscation and any person operating any such vehicle will be subject to legal penalties for operating a motor vehicle with a suspended registration; (4) the named insured will not be able to have the registration restored or obtain a new registration, or any other registration or renewal in the insured’s name, except upon presentation to the Commissioner of Motor Vehicles of evidence of required security or coverage and the entering into of a consent agreement with the commissioner in accordance with the provisions of section 14-12g.

(c) If a passenger motor vehicle liability insurance company cancels a private passenger motor vehicle liability insurance policy pursuant to section 38a-342, such company shall send a written notice of such cancellation to any lienholder shown on the records of such company as having a legal interest in such motor vehicle.

(d) Subsections (a) and (b) of this section shall not apply to nonrenewal or if the private passenger motor vehicle liability insurance policy is transferred from an insurer to an affiliate of such insurer for another policy with no interruption of coverage and contains the same terms, conditions and provisions, including policy limits, as the transferred policy, except that the insurer to which the policy is transferred shall not be prohibited from applying its rates and rating plans at the time of renewal.

(e) No insurance company that renews, amends or endorses in this state a private passenger motor vehicle liability insurance policy shall charge any fee or other charge exceeding one hundred dollars in the aggregate to an insured who cancels such policy prior to the expiration of such policy.

(1969, P.A. 809, S. 3; P.A. 77-199, S. 4, 12; P.A. 81-289, S. 2; P.A. 82-353, S. 2; P.A. 86-95, S. 1; P.A. 93-298, S. 1, 11; P.A. 98-80, S. 2; P.A. 02-60, S. 2; P.A. 04-10, S. 6; P.A. 05-282, S. 5; P.A. 06-109, S. 4; P.A. 09-98, S. 1; P.A. 10-7, S. 5.)

History: P.A. 77-199 required 30, rather than 20, days’ notice of cancellation and made notification of reason for cancellation mandatory in all cases where previously cancellation notice could simply inform insured that reason would be given “upon written request ... mailed or delivered to the insurer not less than fifteen days next preceding the effective date of cancellation” in Subsec. (a), deleted Subsec. (b) which had repeated provision of Subsec. (a) re insured’s request for reason for cancellation and relettered former Subsec. (c) accordingly; P.A. 81-289 specified that notice of cancellation for automobile insurance policies be sent by registered or certified mail or by mail evidenced by certificate of mailing; P.A. 82-353 amended Subsec. (a), adding a provision concerning cancellation notices for policies in effect for less than 60 days; P.A. 86-95 increased the notice of cancellation requirement from 30 to 45 days; Sec. 38-175h transferred to Sec. 38a-343 in 1991; P.A. 93-298 inserted new Subsec. (b) detailing the cancellation procedure required when a private passenger motor vehicle liability insurer sends a cancellation notice and relettered former Subsec. (b) accordingly, effective January 1, 1994; P.A. 98-80 amended Subsec. (a) to insert designators (1), (2), (A) and (B), to require notice of cancellation based on nonpayment of the first premium on a new policy to be at least 15 days, retaining 10 days’ notice for other reasons, and to allow notice of cancellation for nonpayment of first premium on a new policy to be retroactive to the effective date of the policy, provided 15 days’ notice is given and no payment is received; P.A. 02-60 added references to a third party designated pursuant to Sec. 38a-323, substituted “for cancellation” for “thereof”, “the insured’s” for “his” and “provided” for “provided that” and, in Subsec. (b)(4), inserted a comma; P.A. 04-10 made a technical change in Subsec. (a); P.A. 05-282 amended Subsec. (b) by changing “will” to “may” and “will cancel” to “may suspend”, replacing provision re operation of unregistered motor vehicle with provision re operating a motor vehicle with a suspended registration, replacing provision re payment of fees for restoration, confiscation and posting of financial responsibility for one year with provision making restoration of registration or new or renewal registration contingent upon presentation to Commissioner of Motor Vehicles of evidence of required security or coverage and entering into consent agreement as provided in Sec. 14-12g; P.A. 06-109 amended Subsec. (c) to provide that section shall not apply if private passenger motor vehicle liability insurance policy is transferred from insurer to affiliate of insurer for another policy; P.A. 09-98 made technical changes in Subsecs. (a) to (c) and added Subsec. (d) limiting aggregate fee or charge for cancellation of motor vehicle liability issuance policy to not more than $100; P.A. 10-7 added new Subsec. (c) requiring insurance company that cancels a private passenger motor vehicle liability insurance policy to send written notice to lienholder and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e).

Cited. 160 C. 280. Regulations under this statute make “other insurance” clauses in conflict with the regulations. 161 C. 169.

Cited. 25 CA 95. Cited. 42 CA 177.

Cited. 39 CS 206.

Subsec. (a):

Cited. 1 CA 409.

Annotations to present section:

Cited. 234 C. 182. Cited. 240 C. 86.

Cited. 25 CA 95; Id., 492. Cited. 42 CA 177. Cancellation provisions discussed. 52 CA 497.

Subsec. (a):

Statute only requires certificate of mailing as proof of mailing cancellation notice and does not require firsthand testimony verifying actual delivery to post office, or proof of actual delivery to insured. 275 C. 408.



Section 38a-343a - Notification of Commissioner of Motor Vehicles of the cancellation of private passenger motor vehicle liability insurance policies. When.

(a) Each insurance company which issues private passenger motor vehicle liability insurance policies in this state shall, each month, on a date specified by the commissioner, notify the Commissioner of Motor Vehicles of the cancellation by the insurance company of all such policies which occurred during the preceding month. The notice required shall include the name of the named insured in the policy, the policy number, the vehicle identification number of each automobile covered by the policy and the effective date of the policy’s cancellation. The commissioner shall specify an acceptable method of notification. The method of notification specified may include computer tapes or electronic transmission. The failure of an insurance company to comply with the requirements of this section shall not affect the cancellation of any private passenger motor vehicle liability insurance policy.

(b) The Commissioner of Motor Vehicles shall receive or accept all notices of policy cancellation from private passenger motor vehicle liability insurance companies, as required pursuant to subsection (a) of this section. The commissioner shall review and analyze the cancellation data submitted, together with such other information as he may obtain from the private passenger motor vehicle liability insurance companies, from the records of the Department of Motor Vehicles, or from any other public or private agency or firm in possession of relevant information, for the purpose of determining whether any registered owner identified in any such notice has failed to continuously maintain insurance coverage in violation of sections 14-12c and 38a-371. In conducting such an inquiry to determine insured status, the commissioner may contact registered vehicle owners by mail and require that such mail inquiries be answered in not less than thirty days, in a satisfactory manner containing such information and verification of insurance coverage as the commissioner shall deem necessary and acceptable.

(P.A. 93-298, S. 2, 11; Oct. 25 Sp. Sess. P.A. 05-3, S. 2.)

History: P.A. 93-298 effective January 1, 1994; Oct. 25 Sp. Sess. P.A. 05-3 amended Subsec. (a) to eliminate proviso that no notification shall be made for any cancellation of any policy of commercial insurance, effective January 1, 2006.

See Sec. 14-12g re cancellation of motor vehicle registrations by the Commissioner of Motor Vehicles.

See Sec. 14-12h re record of motor vehicle registrations cancelled by the Commissioner of Motor Vehicles.



Section 38a-344 - (Formerly Sec. 38-175j). Proof of notice.

Proof of mailing by certified mail, return receipt requested, notice of cancellation, or of intention not to renew or of reasons for cancellation, to the named insured, and any third party designated pursuant to section 38a-323a, at the address shown in the policy, shall be sufficient proof of notice.

(1969, P.A. 809, S. 5; P.A. 02-60, S. 3.)

History: Sec. 38-175j transferred to Sec. 38a-344 in 1991; P.A. 02-60 added reference to “any third party designated pursuant to section 38a-323a”.

Cited. 160 C. 280. Regulations under this statute make “other insurance” clauses in conflict with the regulations. 161 C. 169.

Cited. 42 CA 177.

Annotations to present section:

Cited. 234 C. 182. Cited. 240 C. 86.

Cited. 42 CA 177.



Section 38a-345 - (Formerly Sec. 38-175k). Notice of possible eligibility for assigned risk plan.

When automobile bodily injury and property damage liability coverage is cancelled, other than for nonpayment of premium, or in the event of failure to renew the policy as provided in section 38a-323, the insurer shall notify the named insured of his possible eligibility for automobile liability insurance through the automobile liability assigned risk plan. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew.

(1969, P.A. 809, S. 6; P.A. 85-156, S. 2.)

History: P.A. 85-156 substituted reference to Sec. 38-185w for reference to Sec. 38-175i; Sec. 38-175k transferred to Sec. 38a-345 in 1991.

Cited. 160 C. 280. Regulations under this statute make “other insurance” clauses in conflict with the regulations. 161 C. 169.

Cited. 42 CA 177.

Annotations to present section:

Cited. 234 C. 182.

Cited. 42 CA 177.



Section 38a-346 - (Formerly Sec. 38-175l). Liability of persons furnishing information to insured.

There shall be no liability on the part of and no cause of action of any nature shall arise against the Insurance Commissioner or against any insurer, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the insured information as to reasons for cancellation or refusal to renew, for any statement made by any of them in any written notice of cancellation or of intention not to renew, or in any other communication, oral or written specifying the reasons for cancellation or refusal to renew, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.

(1969, P.A. 809, S. 7; P.A. 77-199, S. 6, 12; 77-614, S. 163, 610; P.A. 80-482, S. 299, 348.)

History: P.A. 77-199 added references to refusal to renew and notification of intention not to renew; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-175l transferred to Sec. 38a-346 in 1991.

Cited. 160 C. 280. Regulations under this statute make “other insurance” clauses in conflict with the regulations. 161 C. 169.

Cited. 42 CA 177.

Annotations to present section:

Cited. 234 C. 182.

Cited. 42 CA 177.



Section 38a-347 - (Formerly Sec. 38-175m). Safe driver classification plans for motor vehicle insurance. Review.

(a) The Insurance Commissioner may adopt regulations, in accordance with chapter 54, with regard to safe driver classification plans for automobile insurance policies issued or delivered in this state.

(b) Such regulations shall provide for the establishment of an authority by the Insurance Commissioner to review, upon the request of an insured, an insurance company’s action in assigning a point or points under any such safe driver classification plan and to determine whether such action is consistent with the terms of the plan and the provisions of sections 38a-663 to 38a-696, inclusive.

(1971, P.A. 453, S. 1, 2; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 300, 348; P.A. 01-174, S. 10.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-175m transferred to Sec. 38a-347 in 1991; P.A. 01-174 substituted reference to Sec. 38a-696 for Sec. 38a-697 in Subsec. (b) and made technical changes in Subsecs. (a) and (b).



Section 38a-348 - (Formerly Sec. 38-175n). Mandatory medical examination; cost to be paid by insurer.

Any insurance company pursuant to the terms of an automobile liability or physical damage insurance policy or policies, existing between the insurer and the insured, requiring a medical examination as a prerequisite for the renewal of any such policy delivered or issued for delivery in this state shall do so at its own expense.

(P.A. 75-359.)

History: Sec. 38-175n transferred to Sec. 38a-348 in 1991.



Section 38a-349 - (Formerly Sec. 38-175p). Insurer to file automobile liability policy underwriting rules and regulations with commissioner. Approval procedure.

(a) Each insurance company which issues in this state automobile liability policies as defined in section 38a-341 insuring against loss resulting from liability for damages because of bodily injury or death of any person and injury to or destruction of property arising out of the ownership, maintenance or use of a specific motor vehicle or motor vehicles, shall file with the Insurance Commissioner the rules and regulations, or any modifications of such rules and regulations, used by such company to determine whether or not to underwrite such policies.

(b) Such rules and regulations, or modification of such rules and regulations, shall be on file with the commissioner for a waiting period of thirty days before they become effective. The commissioner may extend the waiting period for an additional extension period not to exceed thirty days if the commissioner gives the insurance company that made the filing written notice within the waiting period. The written notice shall indicate that the commissioner needs additional time to consider the filing. Upon written application by such insurance company, the commissioner may authorize a filing that the commissioner has reviewed to become effective before the expiration of the waiting period or any extension period. A filing shall be deemed approved unless disapproved by the commissioner within the waiting period or any extension period. If, within the waiting period or any extension period, the commissioner disapproves the filing, the commissioner shall send the insurance company that made such filing written notice of disapproval, specifying the reasons for disapproval, and stating that such filing shall not become effective. Such finding of the commissioner shall be subject to review as provided in section 38a-19.

(P.A. 77-199, S. 10, 12; 77-614, S. 163, 610; P.A. 80-482, S. 301, 348; P.A. 00-7, S. 1.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-175p transferred to Sec. 38a-349 in 1991; P.A. 00-7 designated existing language as Subsec. (a), deleted “On or before January 1, 1978”, rewrote section and deleted reference that modification of rules and regulations be on file with the commissioner for a thirty-day waiting period, and added new Subsec. (b) concerning waiting period for approval, extension period and disapproval re rules, regulations and modifications of rules and regulations.



Section 38a-350 - (Formerly Sec. 38-175q). Automobile liability policy information to be filed with commissioner.

Each insurance company which issues in this state automobile liability policies as defined in section 38a-341, insuring against loss resulting from liability for damages because of bodily injury or death of any person and injury to or destruction of property arising out of the ownership, maintenance or use of a specific motor vehicle or motor vehicles, shall file for each calendar year in which it does business within the state, not later than sixty days after the end of such calendar year, with the Insurance Commissioner, a record of the number of such policies insuring motor vehicles principally garaged in Connecticut in force as of January first of such year, the number of car years of such insurance in force as of January first of such year, the number of such policies nonrenewed in such year, the number of such policies cancelled in such year, the number of such new policies underwritten in such year, the total number of such policies in force as of December thirty-first of such year and the number of car years of such insurance in force as of December thirty-first of such year.

(P.A. 77-199, S. 11, 12; 77-614, S. 163, 610; P.A. 80-482, S. 302, 348; P.A. 81-35.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 81-35 limited the term “automobile liability policies” to the definition set forth in Sec. 38-175f; Sec. 38-175q transferred to Sec. 38a-350 in 1991.



Section 38a-351 - (Formerly Sec. 38-175r). Automobile liability insurance for volunteer firemen and members of volunteer ambulance companies. Nonrenewal and surcharge prohibited.

No insurer shall refuse to renew any automobile liability policy, as defined in section 38a-341, or assign any surcharge on any automobile liability insurance premium solely on the basis that the named insured or any operator either resident in the same household or who customarily operates an automobile insured under the policy is either (1) a volunteer fireman or (2) a member of a volunteer ambulance company who performs volunteer ambulance duties, as defined in section 19a-189.

(P.A. 78-27; P.A. 86-62.)

History: P.A. 86-62 made the section applicable to members of volunteer ambulance companies who perform volunteer ambulance duties; Sec. 38-175r transferred to Sec. 38a-351 in 1991.



Section 38a-351a - Collision deductible included in subrogation demand.

Except as prohibited by section 38a-336b, if an insurer chooses to exercise its right of subrogation pursuant to the terms of an automobile liability insurance policy, such insurer shall include in such subrogation demand the amount of any collision deductible paid by such insured, unless such insured requests such insurer not to include such amount. The insurer shall share subrogation recoveries with the insured on a proportionate basis.

(P.A. 09-72, S. 2.)

History: P.A. 09-72 effective January 1, 2010.



Section 38a-352 - (Formerly Sec. 38-175s). Motor vehicle claims to be paid by check, electronic transfer or other immediately accessible means.

All claims paid by an insurer, a holding company of an insurer or a wholly owned subsidiary of an insurer for any loss to a motor vehicle or any claim for damages to a motor vehicle, shall be paid to the claimant by check, electronic transfer to the claimant or other means that provide the claimant immediate access to the funds.

(P.A. 79-141; P.A. 00-111; P.A. 10-5, S. 10.)

History: Sec. 38-175s transferred to Sec. 38a-352 in 1991; P.A. 00-111 added electronic transfer to claimant or other means that provide claimant immediate access to funds as permissible payment methods; P.A. 10-5 made technical changes, effective May 5, 2010.

See Sec. 14-151a re filing of police report as condition precedent to settling a motor vehicle theft claim.



Section 38a-353 - (Formerly Sec. 38-175y). Calculation of settlement amount on totalled motor vehicle. Disclosures required.

(a) Whenever any damaged motor vehicle covered under an automobile insurance policy has been declared to be a constructive total loss by the insurer, the insurer shall, in calculating the value of such vehicle for purposes of determining the settlement amount to be paid to the claimant, use at least the average of the retail values given such vehicle by (1) the National Automobile Dealers Association used car guide or any other publicly available automobile industry source that has been approved for such use by the Insurance Commissioner, and (2) one other automobile industry source that has been approved for such use by said commissioner. For the purposes of this section, “constructive total loss” means the cost to repair or salvage damaged property, or the cost to both repair and salvage such property, equals or exceeds the total value of the property at the time of loss.

(b) The insurer shall provide to the claimant, not later than the date the insurer pays the claimant the settlement amount for such vehicle, (1) a detailed copy of such insurer’s calculation of such vehicle’s constructive total loss value, (2) if applicable, a copy of any valuation report provided to the insurer by any automobile industry source that is not publicly available, and (3) a written notice disclosing that the claimant may dispute such settlement amount by contacting the Insurance Department. The written notice shall include the following statement, which shall appear in the final paragraph of the notice in not less than twelve-point type: “If you do not agree with this valuation, you may contact the Consumer Affairs Division within the Insurance Department”. The notice shall include the address and toll-free telephone number for the division and the Insurance Department’s Internet address.

(P.A. 87-158; P.A. 10-7, S. 7.)

History: Sec. 38-175y transferred to Sec. 38a-353 in 1991; P.A. 10-7 designated existing provisions as Subsec. (a) and amended same to make technical changes and add “or any other publicly available automobile industry source that has been approved for such use by the Insurance Commissioner” and added Subsec. (b) to require insurer to provide certain documents and disclosures to claimant re settlement amount, effective January 1, 2011.



Section 38a-354 - (Formerly Sec. 38-175u). Automobile appraisers and insurers prohibited from requiring where repairs should be made or making certain statements. Notice required on appraisals or estimates.

(a) No automobile physical damage appraiser shall require that appraisals or repairs should or should not be made in a specified facility or repair shop or shops.

(b) No insurance company doing business in this state, or agent or adjuster for such company shall (1) require any insured to use a specific person for the provision of automobile physical damage repairs, automobile glass replacement, glass repair service or glass products, or (2) state that choosing a facility other than a motor vehicle repair shop participating in a motor vehicle repair program established by such company will result in delays in repairing the motor vehicle or a lack of guarantee for repair work.

(c) Any appraisal or estimate for a motor vehicle physical damage claim written on behalf of an insurer shall include the following notice, printed in not less than ten-point boldface type:

NOTICE:

YOU HAVE THE RIGHT TO CHOOSE THE LICENSED REPAIR SHOP WHERE THE DAMAGE TO YOUR MOTOR VEHICLE WILL BE REPAIRED.

(P.A. 79-624; P.A. 92-259; P.A. 08-146, S. 1; P.A. 09-237, S. 2.)

History: Sec. 38-175u transferred to Sec. 38a-354 in 1991; P.A. 92-259 divided section into two Subsecs., inserting new language as Subsec. (b), prohibiting insurers from requiring insureds to use a specific person for physical damage repairs, glass replacement, glass repair service or products unless otherwise agreed to by insured; P.A. 08-146 added Subsec. (c) requiring written notice on appraisals or estimates of consumer’s right to choose repair shop where repairs will be done, effective January 1, 2009; P.A. 09-237 amended Subsec. (b) by designating existing provisions re required use of specific person as Subdiv. (1), deleting proviso therein allowing required use of specific person if insured agrees in writing, and adding Subdiv. (2) re prohibition against making certain statements re facilities not participating in insurer’s motor vehicle repair program.

See Sec. 38a-790 re licensing of motor vehicle physical damage appraisers.



Section 38a-354a - Automobile appraisers and insurers prohibited from requiring where automotive glass work should be performed or making certain statements. Statement required during initial contact with insured. Additional glass shop name provided.

(a) No automobile physical damage appraiser shall require that automotive glass work, as defined in section 20-330, should or should not be performed in or by a specified facility or glass shop.

(b) No insurance company doing business in this state or third-party claims administrator, agent or adjuster for such company shall (1) require any insured to use a specific person for the provision of automotive glass work, or (2) state that choosing a facility other than a glass shop participating in an automotive glass work program established by such company will result in delays in or a lack of guarantee for the automotive glass work.

(c) (1) If there is any communication between a glass claims representative for an insurance company doing business in this state or a third-party claims administrator for such company and an insured regarding automotive glass work or automobile glass products, in the initial contact with the insured, such representative or claims administrator shall state or disclose to the insured a statement substantially similar to the following: “You have the right to choose a licensed glass shop where the damage to your motor vehicle will be repaired. If you have a preference, please let us know.”.

(2) No glass claims representative for an insurance company doing business in this state or a third-party claims administrator for such company shall provide an insured with the name of, schedule an appointment for an insured with or direct an insured to, a licensed glass shop that is owned by (A) such company, (B) such claims administrator, or (C) the same parent company as such insurance company or claims administrator, unless such representative or claims administrator provides the insured with the name of at least one additional licensed glass shop in the area where the automotive glass work is to be performed.

(P.A. 13-67, S. 1.)

History: P.A. 13-67 effective January 1, 2014.



Section 38a-355 - (Formerly Sec. 38-175z). Notice required concerning parts used to repair damaged private passenger motor vehicles.

(a)(1) Whenever repairs are necessary to the visible exterior sheet metal or plastic parts of a damaged private passenger motor vehicle, as defined in section 38a-363, any insurer or repairer, as defined in section 14-51, preparing a written estimate of the cost of such repairs shall clearly identify in such estimate each major replacement part to be used which is not manufactured by the original manufacturer of the damaged part in such motor vehicle. For the purposes of this section, “parts” means motor vehicle replacement parts of sheet metal or plastic, which constitute the visible exterior of the vehicle, including inner and outer panels, and which are generally repaired or replaced as the result of a collision.

(2) Attached to any such estimate shall be the following notice, printed in no less than ten-point type:

NOTICE

This repair estimate is based in part on the use of replacement parts which are not made by the original manufacturer of the damaged parts in your motor vehicle.

(3) The insurer or repairer, as the case may be, shall give a copy of such estimate and notice to the person requesting such estimate.

(b) Any violation of the provisions of this section by an insurer shall be deemed an unfair or deceptive insurance practice under section 38a-816. Any violation of the provisions of this section by a repairer shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 87-334.)

History: Sec. 38-175z transferred to Sec. 38a-355 in 1991.



Section 38a-356 - (Formerly Sec. 38-175v). Disclosure of information by insurance company re motor vehicle losses or fraudulent claims. Insurance company reports to commissioner. Immunity from liability. Confidentiality.

(a) Any authorized employee of the Department of Emergency Services and Public Protection, Department of Motor Vehicles or a local police department may in writing request any insurance company to release to such employee information relative to any investigation it has made concerning a motor vehicle’s loss or potential loss or any information relating to fraud or potential fraud in any claim under a motor vehicle insurance policy. Any insurance company, on its own initiative, may provide and disclose information relating to fraud or potential fraud to such authorized persons. Such information shall include, but not be limited to: (1) An insurance policy relative to such loss, (2) policy premium records, (3) history of previous claims, and (4) other relevant material relating to such loss or potential loss or to such fraud or potential fraud.

(b) Any insurance company so requested shall furnish such information to any such employee and shall permit the Insurance Commissioner or the commissioner’s designee and any person ordered by a court to inspect its records pertaining to the policy and loss. Any insurance company may request any such employee to release information relative to any departmental investigation concerning the loss. Any information obtained relative to fraud or potential fraud may be disclosed to any central reporting bureau and any law enforcement agency.

(c) On or before March thirty-first of each year, each insurance company shall provide the Insurance Commissioner annual reports detailing all information received or investigations conducted by such company during the past year concerning insurance fraud in any claim under a motor vehicle insurance policy. Such reports shall be filed in a manner prescribed by the commissioner.

(d) In the absence of fraud, malice or criminal act, no insurance company, authorized employee or person who furnished information on behalf of such company or department, shall be liable for damages in a civil action or subject to criminal prosecution for any oral or written statement made pursuant to the provisions of this section.

(e) Information furnished pursuant to this section shall be held in confidence until its release is required pursuant to a criminal or civil proceeding.

(P.A. 80-292, S. 13; P.A. 82-23; P.A. 00-211, S. 4; P.A. 01-5; P.A. 11-51, S. 134.)

History: P.A. 82-23 added provisions regarding the disclosure of information relating to fraud or potential fraud in motor vehicle insurance claims; Sec. 38-175v transferred to Sec. 38a-356 in 1991; P.A. 00-211 amended Subsec. (b) to permit inspection by the commissioner or his designee, inserted a new Subsec. (c) requiring insurance companies to submit annual reports to the commissioner detailing all information received or investigations conducted during the past year concerning insurance fraud, and redesignated former Subsecs. (c) and (d) as (d) and (e), respectively; P.A. 01-5 amended Subsec. (c) to substitute “March thirty-first of each year” for “December 15, 2000, and on or before each July thirty-first thereafter” re annual report filings; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.

See Sec. 14-16c re insurance companies’ duties re totalled vehicles and certificates of title.



Section 38a-357 - (Formerly Sec. 38-175w). Insurer to report motor vehicle theft or fire loss to National Insurance Crime Bureau. Bureau to establish central index file.

(a) Each insurance company which issues in this state motor vehicle insurance policies providing theft or fire coverage, including policies written under an assigned risk plan under section 38a-329, shall report the theft, larceny or loss due to fire of any motor vehicle, or any of its component parts, to the National Insurance Crime Bureau. “Component part”, for purposes of this section, means any major part of a motor vehicle, other than a tire, having a manufacturer’s identification number or other unique identifier issued in accordance with the laws of this or any other state, jurisdiction or country.

(b) Each insurance company which issues in this state motor vehicle insurance policies, including policies written under an assigned risk plan under section 38a-329, shall report all constructive total losses involving salvage for any motor vehicle to the National Insurance Crime Bureau.

(c) Such reports shall include the vehicle identification number and any other information required, pursuant to regulations adopted by the Insurance Commissioner in accordance with the provisions of chapter 54. The commissioner shall designate the National Insurance Crime Bureau as the central index reporting bureau in the state. The bureau shall, in cooperation with the Insurance Department, establish a central index file of all such reports. Any costs of administration or operation of such system shall be paid by such insurance companies in accordance with procedures established by the commissioner.

(P.A. 82-71; P.A. 83-587, S. 54, 96; P.A. 84-169; P.A. 96-227, S. 7.)

History: P.A. 83-587 substituted “Automobile” for “Auto” in bureau name; P.A. 84-169 required insurance companies to report the larceny or loss due to fire of any motor vehicle or its component parts, and to report all constructive total losses involving salvage, to the National Automobile Theft Bureau and defined “component part”; Sec. 38-175w transferred to Sec. 38a-357 in 1991; P.A. 96-227 substituted “National Insurance Crime Bureau” for “National Automobile Theft Bureau”.



Section 38a-358 - (Formerly Sec. 38-175x). Declination, cancellation or nonrenewal of private passenger nonfleet auto insurance policies prohibited for certain reasons.

The declination, cancellation or nonrenewal of a policy for private passenger nonfleet automobile insurance is prohibited if the declination, cancellation or nonrenewal is based: (1) On the race, religion, nationality or ethnicity of the applicant or named insured; (2) solely on the lawful occupation or profession of the applicant or named insured, except that this provision shall not apply to any insurer which limits its market to one lawful occupation or profession or to several related lawful occupations or professions; (3) on the principal location of the insured motor vehicle unless such decision is for a business purpose which is not a mere pretext for unfair discrimination; (4) solely on the age, sex, gender identity or expression or marital status of an applicant or an insured, except that this subdivision shall not apply to an insurer in an insurer group if one or more other insurers in the group would not decline an application for essentially similar coverage based upon such reasons; (5) on the fact that the applicant or named insured previously obtained insurance coverage through a residual market; (6) on the fact that another insurer previously declined to insure the applicant or terminated an existing policy in which the applicant was the named insured; (7) the first or second accident within the current experience period in relation to which the applicant or insured was not convicted of a moving traffic violation and was not at fault; or (8) solely on information contained in an insured’s or applicant’s credit history or credit rating or solely on an applicant’s lack of credit history. For the purposes of subdivision (8) of this section, an insurer shall not be deemed to have declined, cancelled or nonrenewed a policy if coverage is available through an affiliated insurer.

(P.A. 82-353, S. 16; P.A. 89-192, S. 1; P.A. 10-7, S. 4; P.A. 11-55, S. 19.)

History: P.A. 89-192 added Subdiv. (7) prohibiting declination, cancellation or nonrenewal of a policy if based on the first or second accident within the current experience period in which the applicant or insured was not convicted of a moving traffic violation and was not at fault; Sec. 38-175x transferred to Sec. 38a-358 in 1991; P.A. 10-7 added Subdiv. (8) prohibiting declination, cancellation or nonrenewal of policy based solely on applicant’s or insured’s credit history or rating or applicant’s lack of credit history and added provision re coverage through affiliated insurer, effective January 1, 2011; P.A. 11-55 amended Subdiv. (4) to prohibit declination, cancellation or nonrenewal solely on the basis of the gender identity or expression of an applicant or insured.

See Sec. 38a-342 re permissible reasons for cancellation of an auto liability policy.



Section 38a-363 - (Formerly Sec. 38-319). Definitions.

As used in sections 38a-17, 38a-19 and 38a-363 to 38a-388, inclusive:

(a) “Injury” means bodily injury, sickness or disease, including death resulting therefrom, accidentally caused and arising out of the ownership, maintenance or use of (1) a private passenger motor vehicle; or (2) a vehicle with a commercial registration, as defined in section 14-1.

(b) “Insurer” or “insurance company” includes a self-insurer and a person having the rights and obligations of an insurer under sections 38a-19 and 38a-363 to 38a-388, inclusive, as provided by section 38a-371.

(c) “Occupying” a vehicle means to be in or upon or entering into or alighting from the vehicle.

(d) “Owner” of a private passenger motor vehicle means the person who owns the legal title thereto, except where the motor vehicle is the subject of a security agreement or lease with option to purchase with the debtor or lessee having the right to possession, in which event “owner” means the debtor or lessee.

(e) “Private passenger motor vehicle” means a: (1) Private passenger type automobile; (2) station-wagon-type automobile; (3) camper-type motor vehicle; (4) high-mileage-type motor vehicle, as defined in section 14-1; (5) truck-type motor vehicle with a load capacity of fifteen hundred pounds or less, registered as a passenger motor vehicle, as defined in said section, or as a passenger and commercial motor vehicle, as defined in said section, or used for farming purposes; or (6) a vehicle with a commercial registration, as defined in said section. It does not include a motorcycle or motor vehicle used as a public or livery conveyance.

(f) “Relative” of a person means one who is related to the person by blood, marriage or adoption.

(g) “Use” of a motor vehicle includes the loading or unloading thereof.

(h) “Pedestrian” means any person not occupying a vehicle of any type other than a vehicle designed to be drawn or driven by muscular power.

(1972, P.A. 273, S. 1; P.A. 74-17, S. 1, 2; P.A. 76-182, S. 1; P.A. 80-128; P.A. 81-394, S. 7; P.A. 84-429, S. 73; P.A. 93-297, S. 10, 29; P.A. 94-243, S. 4; P.A. 01-139, S. 5; P.A. 05-288, S. 142; P.A. 08-110, S. 1; 08-150, S. 38; P.A. 13-134, S. 12.)

History: P.A. 74-17 defined “pedestrian” in new Subdiv. (l); P.A. 76-182 redefined “economic loss” to include losses incurred by persons unemployed at time of accident, i.e. equivalency of unemployment compensation benefits; P.A. 80-128 redefined “private passenger motor vehicle”; P.A. 81-394 amended Subdiv. (g) to include a high-mileage type motor vehicle within the definition of “private passenger motor vehicle”; P.A. 84-429 made technical changes for statutory consistency; Sec. 38-319 transferred to Sec. 38a-363 in 1991; P.A. 93-297 deleted definitions of “basic reparations insured”, “economic loss”, “added reparations benefits” and “basic reparations benefits” and relettered the remaining Subdivs. accordingly, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date; P.A. 94-243 redefined “injury” to include injuries involving vehicles with commercial registrations and redefined “private passenger motor vehicle” to include vehicles with commercial registrations; P.A. 01-139 applied definitions to Sec. 38a-17, and applied definition of an “insurer” to an “insurance company”; P.A. 05-288 made a technical change in Subdiv. (a), effective July 13, 2005; P.A. 08-110 made a technical change in Subdiv. (a), effective May 27, 2008; P.A. 08-150 amended Subdiv. (a) to insert Subpara. (1) and (2) designators and make a technical change; P.A. 13-134 made a technical change in Subdiv. (e).



Section 38a-364 - (Formerly Sec. 38-319a). Insurance identification cards. Temporary card to be issued with binder.

(a) For the purposes of sections 14-12b and 14-12c, subsection (a) of section 14-13, sections 14-213b and 14-217 and this section, “private passenger motor vehicle” has the same meaning as in subsection (e) of section 38a-363.

(b) Each insurance company that issues private passenger motor vehicle liability insurance providing the security required by sections 38a-19 and 38a-363 to 38a-388, inclusive, shall issue annually to each such insured an automobile insurance identification card, in duplicate, for each insured vehicle, one of which shall be presented to the commissioner as provided in section 14-12b and the other carried in the vehicle as provided in section 14-13. Except as provided in subsection (c) of this section, such card shall be effective for a period of one year and shall include the name of the insured and insurer, the policy number, the effective date of coverage, the year, make or model and vehicle identification number of the insured vehicle, the company code number assigned to the insurer by the National Association of Insurance Commissioners and an appropriate space wherein the insured may set forth the year, make or model and vehicle identification number of any private passenger motor vehicle that becomes covered as a result of a change in the covered vehicle during the effective period of the identification card. When an insured has five or more private passenger motor vehicles registered in this state, the insurer may use the designation “all owned vehicles” on each card in lieu of a specific vehicle description. Each insurance company that delivers, issues for delivery or renews such private passenger motor vehicle liability insurance in this state shall include on such card, the following notice, printed in capital letters and boldface type:

NOTICE:

YOU HAVE THE RIGHT TO CHOOSE THE LICENSED REPAIR SHOP WHERE THE DAMAGE TO YOUR MOTOR VEHICLE WILL BE REPAIRED.

(c) Whenever a binder for such insurance is issued by an agent, the agent shall also issue a temporary identification card, in duplicate, for each covered vehicle effective for a period of sixty days from the date on which the binder becomes effective. Such temporary cards shall include the name of the insured and insurer, the company code number assigned to the insurer by the National Association of Insurance Commissioners, the printed name and signature of the agent or authorized representative, the effective date of the binder, the policy number or, if such number is not available, the agent’s code number and the year, make or model and vehicle identification number of the insured vehicle.

(d) The provisions of this section shall apply only to private passenger motor vehicles registered in this state.

(P.A. 79-577, S. 1, 8; P.A. 81-217, S. 1; 81-394, S. 8; P.A. 82-31, S. 1, 2; P.A. 84-429, S. 74; P.A. 93-297, S. 11, 29; P.A. 08-146, S. 2; P.A. 09-74, S. 16; P.A. 12-145, S. 8; P.A. 13-134, S. 13; 13-271, S. 39, 40.)

History: P.A. 81-217 required that cards be issued in duplicate, that permanent card include model of vehicle, that temporary cards include printed name and signature of agent or authorized representative, policy number or agent’s code number and model of vehicle, allowed use of “all owned vehicles” rather than specific vehicle description when insured has five or more passenger vehicles registered and added Subsec. (d) specifying applicability of provisions; P.A. 81-394 made technical change; P.A. 82-31 amended Subsec. (b) to eliminate the requirement that insurer’s authorized officer’s signature be on the identification card; P.A. 84-429 made technical changes for statutory consistency; Sec. 38-319a transferred to Sec. 38a-364 in 1991; P.A. 93-297 amended Subsec. (a) to make a technical change in a section reference and amended Subsec. (b) to delete the term “no-fault” in the description of an insurance identification card, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date (Revisor’s note: The reference in Subsec. (a) to sections “14-12b to 14-12d, inclusive,” was changed editorially by the Revisors to “sections 14-12b and 14-12c,” to reflect the repeal of Sec. 14-12d by P.A. 93-298, S. 10; P.A. 08-146 amended Subsec. (b) by making a technical change and adding requirement re written notice on insurance identification cards of consumer’s right to choose repair shop where repairs will be done, effective January 1, 2009; P.A. 09-74 made a technical change in Subsec. (b), effective May 27, 2009; P.A. 12-145 made technical changes in Subsec. (b), effective June 15, 2012; P.A. 13-134 made a technical change in Subsec. (a); P.A. 13-271 amended Subsecs. (b) and (c) to require inclusion of company code number assigned to insurer by National Association of Insurance Commissioners on identification cards.



Section 38a-365 to 38a-369 - (Formerly Secs. 38-320 to 38-323, 38-325). Liability of owner’s insurer for basic reparations benefits. Payees of basic reparations benefits. Injury to employee. Cause of action allowable, when. Subrogation.

Sections 38a-365 to 38a-369, inclusive, are repealed, effective January 1, 1994.

(1972, P.A. 273, S. 2–4, 7; P.A. 76-182, S. 2; P.A. 80-131; 80-483, S. 144, 186; P.A. 81-386, S. 2; 81-394, S. 9; P.A. 93-297, S. 28, 29.)



Section 38a-370 - (Formerly Sec. 38-326). Residual liability insurance.

(a) Under residual liability insurance the insurer is liable to pay, on behalf of the owner or other persons insured, sums which the owner or insured is legally obligated to pay as damages because of bodily injury and property damage arising out of the ownership, maintenance or use of a private passenger motor vehicle as a motor vehicle if the injury or damage occurs within the United States of America, its territories or possessions or Canada.

(b) Residual liability insurance shall afford coverage which satisfies the requirements of sections 38a-334 to 38a-336a, inclusive, 38a-338, and 38a-340 to 38a-343, inclusive.

(1972, P.A. 273, S. 8; P.A. 93-297, S. 21, 29.)

History: Sec. 38-326 transferred to Sec. 38a-370 in 1991; P.A. 93-297 added reference to Sec. 38a-336a, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date.

Cited. 169 C. 267. Cited. 186 C. 507. Cited. 217 C. 631. Cited. 219 C. 391.

Cited. 22 CA 27; judgment reversed, see 217 C. 631.

Subsec. (b):

Cited. 25 CA 492.

Subsec. (c):

Cited. 1 CA 569.

Annotations to present section:

Cited. 217 C. 631. Cited. 219 C. 391. Cited. 222 C. 744.

Subsec. (b):

Cited. 25 CA 492; judgment reversed, see 222 C. 744.



Section 38a-371 - (Formerly Sec. 38-327). Mandatory security requirements.

(a)(1) The owner of a private passenger motor vehicle required to be registered in this state shall provide and continuously maintain throughout the registration period security in accordance with sections 38a-334 to 38a-343, inclusive. (2) The owner of a private passenger motor vehicle not required to be registered in this state shall maintain security in accordance with this section, in effect continuously throughout the period of its operation, maintenance or use as a motor vehicle within this state with respect to accidents occurring in this state.

(b) The security required by this section, may be provided by a policy of insurance complying with this section issued by or on behalf of an insurer licensed to transact business in this state or, if the vehicle is registered in another state, by a policy of insurance issued by or on behalf of an insurer licensed to transact business in either this state or the state in which the vehicle is registered.

(c) Subject to approval of the Insurance Commissioner the security required by this section, may be provided by self-insurance by filing with the commissioner in satisfactory form: (1) A continuing undertaking by the owner or other appropriate person to perform all obligations imposed by this section; (2) evidence that appropriate provision exists for the prompt and efficient administration of all claims, benefits, and obligations provided by this section; and (3) evidence that reliable financial arrangements, deposits or commitments exist providing assurance for payment of all obligations imposed by this section substantially equivalent to those afforded by a policy of insurance that would comply with this section. A person who provides security under this subsection is a self-insurer. A municipality may provide the security required under this section by filing with the commissioner a notice that it is a self-insurer.

(d) Except as provided in subsection (b) of section 14-213b, the owner of any private passenger motor vehicle required to be registered in this state who operates it or permits it to be operated in this state is guilty of a class C misdemeanor if he fails to provide the security required by this section.

(e) An owner of a private passenger motor vehicle with respect to which security is required who fails to have such security in effect at the time of an accident shall have all of the rights and obligations of an insurer under sections 38a-363 to 38a-388, inclusive, and shall remain subject to all the obligations of the Financial Responsibility Law, sections 14-112 to 14-133, inclusive.

(f) Upon receipt of a signed written request for suspension from the owner of a registered motor vehicle stating that such vehicle will not be operated upon any highway during a period of not less than thirty consecutive days, the insurer of such vehicle shall suspend, to the extent requested by the owner, insurance coverage afforded under the policy providing the security required by sections 38a-363 to 38a-388, inclusive, for such vehicle until notified by the owner that the coverage should be reinstated. During the period of suspension only, the provisions of subsections (a) to (e), inclusive, of this section shall not apply with respect to such vehicle, provided, if such vehicle is operated upon any highway by or with the permission of the owner during the period of suspension, the provisions of said subsections (a) to (e), inclusive, of this section, shall thereupon become applicable. As used in this subsection, “highway” shall be defined as in section 14-1. This subsection shall not apply to a motor vehicle for which proof of financial responsibility is required under the provisions of sections 14-112 to 14-133, inclusive.

(1972, P.A. 273, S. 9; P.A. 73-174, S. 1, 2; P.A. 74-13; 74-338, S. 4, 94; P.A. 75-567, S. 62, 80; P.A. 81-36; P.A. 82-145; P.A. 88-73, S. 2; P.A. 92-60, S. 8; P.A. 93-297, S. 12, 29; Oct. 25 Sp. Sess. P.A. 05-3, S. 3.)

History: P.A. 73-174 added Subsec. (f) re suspension of insurance; P.A. 74-13 deleted reference to car “owned by a nonresident” in provision which requires that security be in effect with regard to cars not registered in state while operated in Connecticut under Subsec. (a); P.A. 74-338 substituted reference to Sec. 14-133 for reference to Sec. 14-144 in Subsec. (f); P.A. 75-567 substituted reference to Sec. 14-133 for reference to Sec. 14-144 in Subsec. (e); P.A. 81-36 required that owners who are members of military service and who garage vehicle out-of-state provide security for payment of basic reparations benefits only while vehicle is operated in this state; P.A. 82-145 permitted municipalities to provide the required security by filing notice stating it is a self-insurer in Subsec. (c); P.A. 88-73 amended Subsec. (b) to require that the insurer be licensed rather than authorized to transact business in this state; Sec. 38-327 transferred to Sec. 38a-371 in 1991; P.A. 92-60 made technical corrections for statutory consistency; P.A. 93-297 amended Subsec. (a)(1) to require that security be maintained “in accordance with sections 38a-334 to 38a-343, inclusive,” rather than “in accordance with sections 38a-363 to 38a-388, inclusive, for payment of basic reparations benefits and the liabilities under residual liability insurance” and delete provision re security and coverage required to be maintained by a member of the military service who garages his vehicle outside of this state, amended Subsec. (a)(2) to require that security be maintained in accordance with “this section” rather than in accordance with “sections 38a-363 to 38a-388, inclusive”, amended Subsec. (b) to replace references to “sections 38a-363 to 38a-388, inclusive” with “this section”, amended Subsec. (c) to replace references to “sections 38a-363 to 38a-388, inclusive” with “this section” and delete provisions re payment of basic reparations benefits and the liabilities covered by residual liability insurance, amended Subsec. (d) to replace reference to “sections 38a-363 to 38a-388, inclusive” with “this section” and delete requirement that owner “provide the proof of financial responsibility required under section 14-112”, amended Subsec. (e) to delete provision re personal liability of the owner for payment of basic reparations benefits and amended Subsec. (f) to delete provisions re applicability of Sec. 38a-372 during the period of suspension, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date; Oct. 25 Sp. Sess. P.A. 05-3 amended Subsec. (d) to add exception re Sec. 14-213b(b), effective January 1, 2006.

Compulsory security requirement of no-fault insurance law applies only to owners of vehicles; criminal prosecution for failure to carry compulsory security cannot be based upon admission made pursuant to Sec. 14-108. 169 C. 267. Cited. 186 C. 507; 217 C. 631; 219 C. 391.

Cited. 19 CA 169; 22 CA 27; judgment reversed, see 217 C. 631; 25 CA 492; judgment reversed, see 222 C. 744; 30 CA 742.

Cited. 36 CS 561; 37 CS 117; Id., 672; 38 CS 318.

Subsec. (d):

Fault under this section does not deprive the uninsured motorist of the benefits of Sec. 38-323. 31 CS 229.

Subsec. (e):

This section gives the uninsured motorist the benefit of Sec. 38-323; Subsec. and Sec. 38-323 are construed together. 31 CS 229.

Annotations to present section:

Cited. 217 C. 631; 219 C. 391; 222 C. 744. Self-insurance provision discussed. 248 C. 195. Legislature’s requirement that vehicle owners maintain liability coverage does not require that such owner coverage be primary if other coverage that satisfies the statutory minimum standards is available. 282 C. 535.

Cited. 25 CA 492; judgment reversed, see 222 C. 744; 27 CA 346; 30 CA 742. Self-insured municipal employer not required to create a writing to give notice of its intention to reduce the amount of its uninsured motorist coverage by the amount of workers’ compensation benefits paid to plaintiff employee because the self-insured municipality functions as both insurer and insured. 82 CA 752; judgment reversed, see 273 C. 519.



Section 38a-372 - (Formerly Sec. 38-328). Insurers required to declare that policies deemed to provide required security.

Every insurance company authorized to transact the business of private passenger motor vehicle liability insurance in this state shall file with the Insurance Commissioner as a condition of its continued transaction of such business within this state a form approved by the commissioner declaring that its policies shall be deemed to provide the security required by section 38a-371. Any nonadmitted insurer may file such a form.

(1972, P.A. 273, S. 10; P.A. 77-369; 77-614, S. 163, 610; P.A. 80-482, S. 324, 348; P.A. 92-60, S. 9; P.A. 93-297, S. 13, 29.)

History: P.A. 77-369 added Subsec. (c) re physical examination of insured; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-328 transferred to Sec. 38a-372 in 1991; P.A. 92-60 made technical corrections for statutory consistency; P.A. 93-297 deleted Subsec. (a) re when a policy is deemed to include all coverages required by Secs. 38a-363 to 38a-388, inclusive, replaced “the security required by sections 38a-363 to 38a-388, inclusive” with “the security required by section 38a-371” and deleted Subsec. (c) re physical examination of insured, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date.

Cited. 169 C. 267. Cited. 186 C. 507.

Subsec. (c):

Cited. 3 CA 432.



Section 38a-373 to 38a-378 - (Formerly Secs. 38-329 to 38-334). Property damage coverage not included. Optional reparations coverage. Converter of private passenger vehicle disqualified. Person intentionally causing injury not covered. Payments as economic loss accrues. Award of attorney’s fees.

Sections 38a-373 to 38a-378, inclusive, are repealed, effective January 1, 1994.

(1972, P.A. 273, S. 11–16; P.A. 77-614, S. 163, 610; P.A. 79-316, S. 1, 3; 79-376, S. 66; P.A. 80-482, S. 325, 348; P.A. 86-38, S. 1; P.A. 92-60, S. 10; P.A. 93-297, S. 28, 29.)



Section 38a-379 - (Formerly Sec. 38-335). Civil action to enforce rights and obligations.

Except as otherwise provided in sections 38a-363 to 38a-388, inclusive, any right or obligation provided by said sections is enforceable by civil action. Actions under said sections shall be brought within the periods allowed under section 52-584 or section 52-555, respectively for the commencement of actions for injury to the person or death.

(1972, P.A. 273, S. 17; P.A. 92-60, S. 11; P.A. 93-297, S. 14, 29.)

History: Sec. 38-335 transferred to Sec. 38a-379 in 1991; P.A. 92-60 made technical corrections for statutory consistency; P.A. 93-297 replaced “Actions for benefits payable under said sections” with “Actions under said sections”, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date.

Cited. 169 C. 267. Cited. 186 C. 507.

Cited. 38 CS 318.



Section 38a-380 to 38a-384 - (Formerly Secs. 38-336 to 38-340). Benefits exempt from garnishment, etc. Insurer’s liability for rehabilitation treatment or training. Benefits available through assigned claims plan, when. Assigned claims bureau and plan. Filing of application for claim with bureau.

Sections 38a-380 to 38a-384, inclusive, are repealed, effective January 1, 1994.

(1972, P.A. 273, S. 18–22; P.A. 77-614, S. 163, 610; P.A. 79-172, S. 1–4; P.A. 80-482, S. 326, 348; P.A. 89-302, S. 6, 7; P.A. 92-60, S. 12, 13; P.A. 93-297, S. 28, 29.)



Section 38a-385 - (Formerly Sec. 38-341). Assigned risk plan.

The Insurance Commissioner shall require that the plan established pursuant to section 38a-329 with respect to automobile liability insurance shall apply to residual liability insurance required by sections 38a-363 to 38a-388, inclusive, so that such insurance will be available to all applicants who are in good faith entitled to but unable to procure such insurance through ordinary methods.

(1972, P.A. 273, S. 23; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 327, 348; P.A. 92-60, S. 14; P.A. 93-297, S. 15, 29.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-341 transferred to Sec. 38a-385 in 1991; P.A. 92-60 made technical corrections for statutory consistency; P.A. 93-297 deleted requirement that plan apply to basic and added reparations, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date.

Cited. 169 C. 267. Cited. 186 C. 507.



Section 38a-386 - (Formerly Sec. 38-342). Submission of data to commissioner. Plan for allocation and compilation of claims and loss experience data.

Section 38a-386 is repealed, effective January 1, 1994.

(1972, P.A. 273, S. 24; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 328, 348; P.A. 82-353, S. 12, 26; P.A. 92-60, S. 15; P.A. 93-297, S. 28, 29.)



Section 38a-387 - (Formerly Sec. 38-344). Special surety or guaranty filings. Order to suspend or modify filing requirements.

(a) Any special filing with respect to a surety or guaranty bond required by law or by court or executive order or by order, rule or regulation of a public body, not covered by a previous filing, shall become effective when filed and shall be deemed to meet the requirements of sections 38a-363 to 38a-388, inclusive, until such time as the commissioner reviews the filing and so long thereafter as the filing remains in effect.

(b) If, within forty-five days after a special surety or guaranty filing subject to subsection (a) of this section has become effective, the commissioner finds that such filing does not meet the requirements of sections 38a-363 to 38a-388, inclusive, he shall send to the insurer which made such filing written notice of disapproval, specifying therein in what respects he finds such filing fails to meet the requirements of said sections and stating, within a reasonable period thereafter, when such filing shall be deemed no longer effective. Such disapproval shall not affect any contract made or issued prior to the expiration of the period set forth in such notice.

(c) Under such regulations as he adopts the commissioner may, by written order, suspend or modify the requirement of filing as to any kind of insurance, subdivision or combination thereof, or as to classes of risks, the rates for which cannot practicably be filed before they are used. Such orders and regulations shall be made known to such insurers.

(d) Upon the written application of the insured, stating his reasons therefor, filed with and approved by the commissioner, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk.

(1972, P.A. 273, S. 26; P.A. 82-353, S. 14, 26; P.A. 92-60, S. 16.)

History: P.A. 82-353 eliminated the provisions re filing of manual of classifications, rules, rates, rating plans and modifications, review of filings and the waiting period and added a provision re disapproval of special surety or guaranty filings, effective July 1, 1983; Sec. 38-344 transferred to Sec. 38a-387 in 1991; P.A. 92-60 made technical corrections for statutory consistency.

See Secs. 38a-676 and 38a-688 re review of rates for commercial risk insurance and personal risk insurance.

Cited. 169 C. 267. Cited. 186 C. 507.



Section 38a-388 - (Formerly Sec. 38-350). Conflict with chapters 246, 247, 248.

The provisions of sections 38a-363 to 38a-388, inclusive, shall be construed to be supplementary and not as a substitute for the provisions of chapters 246, 247 and 248. In the event of any conflict between the provisions of said sections and the provisions of chapters 246, 247 and 248, then the provisions of said chapters shall prevail.

(1972, P.A. 273, S. 35; P.A. 92-60, S. 17.)

History: Sec. 38-350 transferred to Sec. 38a-388 in 1991; P.A. 92-60 made technical corrections for statutory consistency.

Cited. 169 C. 267. Cited. 186 C. 507.



Section 38a-389 - Filing of rates to reflect premium savings. Prior rate approval.

(a) The General Assembly finds and concludes that the system of bodily injury liability, basic and added reparations benefits and uninsured and underinsured motorist insurance, as amended by the provisions of public act 93-297*, will generate premium savings for policyholders with such coverages.

(b) Each insurer licensed to sell private passenger automobile insurance in this state shall refile, with the Insurance Commissioner, its base rates for such coverages to reflect the elimination of mandatory basic and added reparations benefits pursuant to public act 93-297* and any additional premium savings attributable to said act. Such rates shall be refiled, as soon as practicable, for use with policies effective on or after January 1, 1994.

(c) Upon receipt of the initial base rate filing made under this section, the Insurance Commissioner, before permitting such filing to become effective, shall consult with an independent actuary for the purpose of assuring that such rates reflect both (1) the insurer’s rates on file on May 1, 1993, adjusted for cost trends from the date of filing to January 1, 1994; and (2) the elimination of mandatory basic and added reparations benefits pursuant to public act 93-297* and any additional premium savings attributable to said act. Such revised rates shall be applicable to all new and renewal policies effective on or after January 1, 1994.

(d) The base rates for bodily injury liability coverage and uninsured and underinsured motorist coverage that are filed subsequent to the initial filing of base rates pursuant to this section shall be subject to prior rate approval in the same manner as in a noncompetitive market pursuant to subdivision (2) of subsection (a) of section 38a-688.

(P.A. 93-297, S. 27, 29; P.A. 97-303.)

*Note: Public act 93-297 is entitled “An Act Concerning Automobile Insurance Reform”. (See Reference Table captioned “Public Acts of 1993” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 93-297 effective July 1, 1993; P.A. 97-303 made a technical change in Subsec. (b) and amended Subsec. (d) to eliminate sunset provision ending December 31, 1997.



Section 38a-393 - (Formerly Sec. 38-370a). Record of cancellation of professional liability policies. Regulations.

(a) Each insurance company doing business in this state shall, annually, on or before the first day of March, render to the Insurance Commissioner a true record of the number, according to classification, of cancellations of and refusals to renew professional liability insurance policies for the year ending on the thirty-first day of December next preceding.

(b) For purposes of sections 38a-393 to 38a-395, inclusive, “professional liability insurance” means professional liability contracts for: (1) Physicians and surgeons, (2) hospitals, (3) lawyers, (4) dentists, (5) architects and engineers, (6) chiropractors, (7) licensed natureopaths, (8) podiatrists, (9) advanced practice registered nurses, and (10) physical therapists and such other categories as the Insurance Commissioner, in the commissioner’s discretion, shall adopt by regulations in accordance with chapter 54.

(P.A. 76-61; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 330, 348; P.A. 84-208; P.A. 90-90, S. 2; P.A. 94-71, S. 6; P.A. 99-102, S. 44; 99-168, S. 7; P.A. 06-195, S. 85.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 84-208 added Subsec. (b), requiring the insurance commissioner to adopt regulations defining the word “professional” for purposes of this chapter; P.A. 90-90 amended Subsec. (b) to define “professional liability insurance”, replacing prior provision which had authorized commissioner to adopt regulations defining “professional”; Sec. 38-370a transferred to Sec. 38a-393 in 1991; P.A. 94-71 amended Subsec. (b) by adding references to “osteopathic physicians”, “chiropractors”, “licensed natureopaths” and “podiatrists” in definition of “professional liability insurance”; P.A. 99-102 amended Subsec. (b) by deleting former Subdiv. (6) re obsolete reference to osteopathic physicians, renumbering the remaining Subdivs. and making a technical change; P.A. 99-168 amended Subsec. (b) by adding advanced practice registered nurses and making a technical change; P.A. 06-195 added Subsec. (b)(10) to include physical therapists in definition of “professional liability insurance”.

See Sec. 20-73d re professional liability insurance requirements for physical therapists.



Section 38a-394 - (Formerly Sec. 38-370c). Mandatory provisions for professional liability insurance policies issued on a claims-made basis. Additional requirements for certain claims-made medical malpractice policies.

(a) Each professional liability insurance policy issued on a claims-made basis that is delivered, issued for delivery or renewed in this state on or after October 1, 1978, shall contain (1) a provision for the purchase of prior acts coverage, and (2) a contractual right of the insured to purchase at any time during the policy period and not later than thirty days after termination of such policy period equivalent coverage for all claims occurring during an insured policy period regardless of when made.

(b) Each professional liability insurance policy issued on a claims-made basis that is delivered, issued for delivery or renewed in this state on or after October 1, 2006, to a physician or surgeon, hospital, advanced practice registered nurse or physician assistant shall provide unlimited extended reporting period coverage without additional charge to the insured if, while the insured is covered under the policy, the insurer discontinues offering such policy in this state as a result of a voluntary withdrawal from this state and the insured (1) is sixty years of age or older, or (2) has been insured by the insurer for the five consecutive years immediately preceding the discontinuance. Unlimited extended reporting period coverage under this subsection shall be enforceable against an insurer that discontinues offering such policy in this state, provided the insured is covered under the policy on the date such insurer discontinues offering the policy. The insurer shall provide such unlimited extended reporting period coverage with equivalent terms and conditions and with an aggregate liability limit at least equal to the aggregate liability limit specified in the policy.

(P.A. 78-91; P.A. 05-103, S. 1; P.A. 06-108, S. 1.)

History: Sec. 38-370c transferred to Sec. 38a-394 in 1991; P.A. 05-103 designated existing provisions as Subsec. (a) and substituted “Each” for “Every” and made a technical change therein, and added new Subsec. (b) re policies for a physician or surgeon, hospital, advanced practice registered nurse or physician assistant; P.A. 06-108 amended Subsecs. (a) and (b) to make technical changes, and further amended Subsec. (b) to delete requirement that professional liability insurance policy issued on a claims-made basis that is delivered, issued for delivery or renewed on or after October 1, 2006, to a physician or surgeon, hospital, advanced practice registered nurse or physician assistant provide prior acts coverage without additional charge to the insured, to require that policy provide unlimited extended reporting period coverage at no additional charge if, while insured is covered under the policy, insurer discontinues offering such policy in Connecticut because of voluntary withdrawal from the state and insured is 60 years of age or older or has been insured by insurer for 5 consecutive years immediately preceding discontinuance, and to require insurer to provide unlimited extended reporting period coverage with equivalent terms and conditions and with aggregate liability limit at least equal to that specified in policy.



Section 38a-395 - (Formerly Sec. 38-370d). Medical malpractice data: Closed claims reports. Database. Annual report.

(a) As used in this section:

(1) “Claim” means a request for indemnification filed by a medical professional or hospital pursuant to a professional liability policy for a loss for which a reserve amount has been established by an insurer;

(2) “Closed claim” means a claim that has been settled, or otherwise disposed of, where the insurer has made all indemnity and expense payments on the claim;

(3) “Insurer” means an insurer that insures a medical professional or hospital against professional liability. “Insurer” includes, but is not limited to, a captive insurer or a self-insured person; and

(4) “Medical professional” has the same meaning as provided in section 38a-976.

(b) On and after January 1, 2006, each insurer shall provide to the Insurance Commissioner a closed claim report, on such form as the commissioner prescribes, in accordance with this section. The insurer shall submit the report not later than ten days after the last day of the calendar quarter in which a claim is closed. The report shall only include information about claims settled under the laws of this state.

(c) The closed claim report shall include:

(1) Details about the insured and insurer, including: (A) The name of the insurer; (B) the professional liability insurance policy limits and whether the policy was an occurrence policy or was issued on a claims-made basis; (C) the name, address, health care provider professional license number and specialty coverage of the insured; and (D) the insured’s policy number and a unique claim number.

(2) Details about the injury or loss, including: (A) The date of the injury or loss that was the basis of the claim; (B) the date the injury or loss was reported to the insurer; (C) the name of the institution or location at which the injury or loss occurred; (D) the type of injury or loss, including a severity of injury rating that corresponds with the severity of injury scale that the Insurance Commissioner shall establish based on the severity of injury scale developed by the National Association of Insurance Commissioners; and (E) the name, age and gender of any injured person covered by the claim. Any individually identifiable health information, as defined in 45 CFR 160.103, as from time to time amended, submitted pursuant to this subdivision shall be confidential. The reporting of the information is required by law. If necessary to comply with federal privacy laws, including the Health Insurance Portability and Accountability Act of 1996, (P.L. 104-191) (HIPAA), as from time to time amended, the insured shall arrange with the insurer to release the required information.

(3) Details about the claims process, including: (A) Whether a lawsuit was filed and, if so, in which court; (B) the outcome of such lawsuit; (C) the number of other defendants, if any; (D) the stage in the process when the claim was closed; (E) the dates of the trial, if any; (F) the date of the judgment or settlement, if any; (G) whether an appeal was filed and, if so, the date filed; (H) the resolution of any appeal and the date such appeal was decided; (I) the date the claim was closed; (J) the initial indemnity and expense reserve for the claim; and (K) the final indemnity and expense reserve for the claim.

(4) Details about the amount paid on the claim, including: (A) The total amount of the initial judgment rendered by a jury or awarded by the court; (B) the total amount of the settlement if there was no judgment rendered or awarded; (C) the total amount of the settlement if the claim was settled after judgment was rendered or awarded; (D) the amount of economic damages, as defined in section 52-572h, or the insurer’s estimate of the amount in the event of a settlement; (E) the amount of noneconomic damages, as defined in section 52-572h, or the insurer’s estimate of the amount in the event of a settlement; (F) the amount of any interest awarded due to the failure to accept an offer of judgment or compromise; (G) the amount of any remittitur or additur; (H) the amount of final judgment after remittitur or additur; (I) the amount paid by the insurer; (J) the amount paid by the defendant due to a deductible or a judgment or settlement in excess of policy limits; (K) the amount paid by other insurers; (L) the amount paid by other defendants; (M) whether a structured settlement was used; (N) the expense assigned to and recorded with the claim, including, but not limited to, defense and investigation costs, but not including the actual claim payment; and (O) any other information the commissioner determines to be necessary to regulate the professional liability insurance industry with respect to medical professionals or hospitals, ensure the industry’s solvency and ensure that such liability insurance is available and affordable.

(d) (1) The commissioner shall establish an electronic database composed of closed claim reports filed pursuant to this section.

(2) The commissioner shall compile the data included in individual closed claim reports into an aggregated summary format and shall prepare a written annual report of the summary data. The report shall provide an analysis of closed claim information including a minimum of five years of comparative data, when available, trends in frequency and severity of claims, itemization of damages, timeliness of the claims process, and any other descriptive or analytical information that would assist in interpreting the trends in closed claims.

(3) The annual report shall include a summary of rate filings for professional liability insurance for medical professionals or hospitals, which have been approved by the department for the prior calendar year, including an analysis of the trend of direct losses, incurred losses, earned premiums and investment income as compared to prior years. The report shall include base premiums charged by insurers for each specialty and the number of providers insured by specialty for each insurer.

(4) Not later than March 15, 2007, and annually thereafter, the commissioner shall submit the annual report to the joint standing committee of the General Assembly having cognizance of matters relating to insurance in accordance with section 11-4a. The commissioner shall also (A) make the report available to the public, (B) post the report on its Internet site, and (C) provide public access to the contents of the electronic database after the commissioner establishes that the names and other individually identifiable information about the claimant and practitioner have been removed.

(e) The Insurance Commissioner shall provide the Commissioner of Public Health with electronic access to all information received pursuant to this section. The Commissioner of Public Health shall maintain the confidentiality of such information in the same manner and to the same extent as required for the Insurance Commissioner.

(P.A. 86-365, S. 4, 5; P.A. 05-275, S. 14; P.A. 07-25, S. 1.)

History: Sec. 38-370d transferred to Sec. 38a-395 in 1991; P.A. 05-275 replaced former provisions with new Subsecs. (a) to (e) re closed claims reports and data, effective January 1, 2006; P.A. 07-25 added Subsec. (a)(4) to define “medical professional”, amended Subsec. (a)(1) and (3) to substitute “medical professional or hospital” for “physician, surgeon, advanced practice registered nurse or physician assistant”, and amended Subsecs. (c)(4)and (d)(3) to substitute “medical professionals or hospitals” for “physicians, surgeons, advanced practice registered nurses or physician assistants”.






Chapter 700a - Title Insurance

Section 38a-400 - Short title: Connecticut Title Insurance Act. Purpose.

(a) Sections 38a-400 to 38a-425, inclusive, shall be known and may be cited as the “Connecticut Title Insurance Act”.

(b) The purpose of said sections is to provide the state of Connecticut with a comprehensive body of law for the effective regulation and supervision of title insurance business transacted within this state in response to the McCarran-Ferguson Act, 15 USC Sections 1011 to 1015, inclusive, as from time to time amended.

(P.A. 90-218, S. 1.)



Section 38a-401 - Application of act and construction with other laws.

(a) Sections 38a-400 to 38a-425, inclusive, shall apply to all title insurers, title insurance rating organizations, title agents, applicants for title insurance, title insurance policyholders and all persons engaged in title insurance transactions in this state.

(b) Except as otherwise expressly provided in sections 38a-400 to 38a-425, inclusive, and except where the context otherwise requires, all provisions of title 38a applicable to insurance and insurance companies generally shall apply to title insurance and title insurance companies.

(c) Nothing in sections 38a-400 to 38a-425, inclusive, shall be construed to authorize the practice of law by any person who is not duly admitted to practice law in this state nor shall it be construed to authorize the commissioner to regulate the practice of law.

(P.A. 90-218, S. 2.)



Section 38a-402 - Definitions.

As used in sections 38a-400 to 38a-425, inclusive, the following terms shall have the following meanings, unless the context shall otherwise require:

(1) “Applicant” means a person, whether or not a prospective insured, who applies to a title insurer or title agent for a title insurance policy and who, at the time of the application, is not a title agent.

(2) “Approved attorney” means an attorney at law who is not an employee of a title insurer and whose certification as to status of title a title insurer is willing to accept as the basis for issuance of its title insurance policy.

(3) “Associate” means any (A) business organized for profit in which a producer of title insurance business is a director, officer, partner, employee or owner of one per cent or more of the equity capital thereof; (B) employee of a producer of title insurance business; (C) franchisor or franchisee of a producer of title insurance business; (D) spouse, parent or child of a producer of title insurance business who is a natural person; (E) person, other than a natural person, who controls, is controlled by, or is under common control with, a producer of title insurance business; or (F) person with whom a producer of title insurance business or any associate of such producer has any agreement, arrangement or understanding or pursues any course of conduct, the purpose or substantial effect of which is to evade the provisions of sections 38a-400 to 38a-425, inclusive.

(4) “Charge” means any fee billed by a title agent or title insurer, or both, for the performance of services, other than fees which are premium, as defined in subdivision (9) of this section. Charge includes, but is not limited to, fees for document preparation and fees for services commenced but not completed. Charge does not include fees collected by a title insurer or title agent in an escrow, settlement or closing when the fees are limited to the amount billed for services rendered by an entity independent of the title insurer or title agent.

(5) “Controlled business” means any portion of a title insurer’s or title agent’s business of title insurance in this state, referred to it by any producer of title business or by any associate of such producer, where the producer of title business, the associate, or both, have a financial interest in the title insurer or title agent to which business is referred.

(6) “Financial interest” means any interest, legal or beneficial, that entitles the holder directly or indirectly to one per cent or more of the net profits or net worth of the entity in which the interest is held.

(7) “Gross operating revenue” means all premiums received by a title insurer or title agent.

(8) “Net retained liability” means the total liability retained by a title insurer for a single risk after taking into account the deduction for ceded liability, if any.

(9) “Premium” means fees for (A) issuing a title insurance policy, including any service charge or administration fee for the issuance of a title insurance policy; (B) preparing or issuing preliminary reports, property profiles, commitments, binders or like products; or (C) assuming liability under a contract of reinsurance.

(10) “Producer of title insurance business” or “producer” means any person, including any officer, director or owner of five per cent or more of the equity or capital of any person, engaged in this state in the trade, business, occupation or profession of (A) buying or selling interests in real property, (B) making loans secured by interests in real property or (C) acting as a broker, agent, representative or attorney of a person who buys or sells any interest in real property or who lends or borrows money with such interest as security.

(11) “Refer” means to direct or cause to be directed or to exercise any power or influence over the direction of title insurance business, whether or not the consent or approval of any other person is sought or obtained with respect to the referral.

(12) “Single risk” means the insured amount of any title insurance policy, except that where two or more title insurance policies are issued simultaneously covering different estates in the same real property, single risk means the sum of the insured amounts of all such title insurance policies, provided a title insurance policy insuring the interest of a mortgagee, a claim payment under which reduces the insured amount of a fee or leasehold title insurance policy, shall be excluded in computing the amount of a single risk to the extent that the insured amount of the mortgage title insurance policy does not exceed the insured amount of the fee or leasehold title insurance policy.

(13) “Title agent” or “agent” means any person authorized in writing by a title insurer to (A) solicit title insurance business, (B) collect premiums, (C) determine the insurability of a risk in accordance with underwriting rules and standards prescribed by the title insurer or (D) issue policies of the title insurer. Title agent does not include officers or employees of a title insurer. No person may act as a title agent unless he is a commissioner of the Superior Court in good standing, except any individual who held a valid title insurance license on or before June 12, 1984.

(14) “Title insurance business” or “business of title insurance” means (A) issuing as insurer or offering to issue as insurer a title insurance policy or (B) transacting or proposing to transact by a title insurer or title agent any of the following activities when conducted or performed in contemplation of the issuance of a title insurance policy: (i) Soliciting or negotiating the issuance of a title insurance policy; (ii) guaranteeing, warranting, or otherwise insuring the correctness of title searches; (iii) execution of title insurance policies; (iv) effecting contracts of reinsurance or (v) doing or proposing to do any business in substance equivalent to any of the foregoing in a manner designed to evade the provisions of sections 38a-400 to 38a-425, inclusive.

(15) “Title insurance policy” or “policy” means a contract insuring or indemnifying against loss or damage arising from (A) defects in or liens or encumbrances on the insured title, (B) unmarketability of the insured title or (C) invalidity or unenforceability of liens or encumbrances on the stated property, provided any such defect, unmarketability or invalidity existed on or before the policy date. Title insurance policy does not include a preliminary report, binder, commitment or abstract.

(16) “Title insurer” or “insurer” means a company organized under laws of this state for the purpose of transacting as insurer the business of title insurance and any foreign or alien title insurer engaged in this state in the business of title insurance as insurer.

(17) “Title plant” means a set of records in which an entry has been made of documents or matters imparting constructive notice under the law of matters affecting title to real property or any interest therein or encumbrance thereon, which have been filed or recorded in the jurisdiction for which such title plant is maintained.

(P.A. 90-218, S. 3.; May 25 Sp. Sess. P.A. 94-1, S. 37, 38, 130; P.A. 96-193, S. 34, 36.)

History: May 25 Sp. Sess. P.A. 94-1 made technical change in Subdivs. (2) and (15), effective July 1, 1994; P.A. 96-193 redefined “title agent” to limit title agent eligibility to commissioners of Superior Court, and to those who held a valid license on or before June 12, 1984, effective June 3, 1996.



Section 38a-403 - Title insurers’ authorized activities.

Each title insurer may (1) engage in the title insurance business in this state if licensed to do so by the commissioner, (2) conduct its operations on a direct basis through a branch office.

(P.A. 90-218, S. 4.)



Section 38a-404 - Limitations on powers.

No person subject to sections 38a-400 to 38a-425, inclusive, shall engage in activities prohibited to corporations under section 38a-45, except that such persons may guarantee the obligations of their agents in the normal course of business by issuing closing protection letters.

(P.A. 90-218, S. 5.)



Section 38a-405 - Capital and surplus requirements.

A title insurer shall have such minimum capital and surplus as is required by section 38a-72.

(P.A. 90-218, S. 6.)



Section 38a-406 - Single risk limitation.

(a) The net retained liability of a title insurer for a single risk on property located in this state, whether assumed directly or as reinsurance, may not exceed fifty per cent of the sum of its total surplus to policyholders and reserve, less the value assigned to title plants, as shown in the most recent annual statement of the insurer on file in the office of the commissioner.

(b) The commissioner may waive the limitation of this section for a particular risk upon application of the insurer and for good cause shown.

(P.A. 90-218, S. 7.)



Section 38a-407 - Underwriting standards and record retention.

No title insurance policy may be written unless and until the title insurer or its title agent has caused to be conducted a reasonable search and examination of the title and has caused to be made a determination of insurability of title in accordance with sound underwriting practices. Evidence of the examination of title and determination of insurability shall be preserved and retained in the files of the title insurer or its title agent for a period of not less than ten years after the title insurance policy has been issued. Instead of retaining the original evidence, the title insurer or title agent may in the regular course of business establish a system whereby all or part of the evidence is recorded, copied, or reproduced by any process that accurately and legibly reproduces or forms a durable medium for reproducing the contents of the original. This section shall not apply to: (1) A title insurer assuming liability through a contract of reinsurance or (2) a title insurer acting as coinsurer if one of the other coinsuring title insurers has complied with this section. In causing to be conducted a reasonable search and examination of title and determination of insurability of title, a title insurer or its agent may rely upon a policy of title insurance previously issued by a title insurer authorized to do business in this state when such policy was issued.

(P.A. 90-218, S. 8; May Sp. Sess. P.A. 92-11, S. 41, 70.)

History: May Sp. Sess. P.A. 92-11 made a technical change.



Section 38a-408 - Unearned premium reserve.

(a) A domestic title insurer shall establish and maintain a reserve, computed in accordance with this section, and all sums attributed to such reserve shall at all times and for all purposes be considered and constitute unearned portions of the original premiums. This reserve shall be reported as a liability of the title insurer in its financial statements.

(b) The reserve shall be maintained by the title insurer for the protection of holders of title insurance policies. Except as provided in this section, assets equal in value to the reserve are not subject to distribution among creditors or owners of the title insurer until all claims of policyholders or claims under reinsurance contracts have been paid in full and all liability on the policies or reinsurance contracts has been paid in full and discharged or lawfully reinsured.

(c) A foreign or alien title insurance company licensed to transact title insurance business in this state shall maintain at least the same reserves on title insurance policies issued on properties located in this state as are required of domestic title insurance companies, unless the laws of jurisdiction of domicile of the foreign or alien title insurance company require a higher amount.

(d) The reserve shall consist of (1) the amount of the reserve on October 1, 1990, and (2) a sum equal to fifteen cents for each one thousand dollars of net retained liability under each title insurance policy on a single risk written on properties located in this state written after October 1, 1990.

(e) Amounts placed in the reserve in any year in accordance with subdivision (2) of subsection (d) of this section shall be deducted in determining the net profit of the title insurer for that year.

(f) A title insurer shall release from the reserve a sum equal to ten per cent of the amount added to the reserve during a calendar year on July first of each of the five years following the year in which the sum was added, and shall release from the reserve a sum equal to three and one-third per cent of the amount added to the reserve during that year on each succeeding July first until the entire amount for that year has been released. The amount of the reserve or similar unearned premium reserve maintained before October 1, 1990, shall be released in accordance with the law in effect before October 1, 1990.

(P.A. 90-218, S. 9.)



Section 38a-409 - Use of reserve on liquidation, dissolution or insolvency.

(a) If a domestic title insurer becomes insolvent, is in the process of liquidation or dissolution or is in the possession of the commissioner:

(1) Such amount of the assets of such title insurance company equal to the reserve then remaining may be used by or with the written approval of the commissioner to pay for reinsurance of the liability of such title insurer upon all outstanding title insurance policies or reinsurance agreements to the extent for which claims for losses by the holders thereof are not then pending. The balance of such assets, if any, equal to the reserve may then be transferred to the general assets of the title insurer.

(2) The assets net of the reserve shall be available to pay claims for losses sustained by holders of title insurance policies then pending or arising up to the time reinsurance is effected. If claims for losses exceed such other assets of the title insurer such claims, when established, shall be paid pro rata out of the surplus assets attributable to the reserve, to the extent of such surplus, if any.

(b) If reinsurance is not obtained, assets equal to the reserve and assets constituting minimum capital, or so much as remains thereof after outstanding claims have been paid, shall constitute a trust fund to be held and invested by the commissioner for twenty years, out of which claims of policyholders shall be paid as they arise. The balance, if any, of the trust fund shall, at the expiration of twenty years, revert to the general assets of the title insurer.

(P.A. 90-218, S. 10.)



Section 38a-410 - Loss and loss expense reserve.

(a) All title insurers licensed in this state shall establish and maintain reserves against unpaid losses and loss expenses.

(b) Upon receiving written notice from or on behalf of the insured of a title defect in or lien or adverse claim against the title of the insured that may result in a loss or cause expense to be incurred in the proper disposition of the claim, the title insurer shall determine the amount to be added to the reserve, which amount shall reflect a careful estimate of the loss or loss expense likely to result by reason of the claim.

(c) Reserves required under this section may be revised from time to time and shall be redetermined at least once each year.

(P.A. 90-218, S. 11.)



Section 38a-411 - Reinsurance.

(a) A title insurer may obtain reinsurance for all or any part of its liability under one or more of its title insurance policies or reinsurance agreements and may also reinsure title insurance policies issued by other title insurers on risks located in this state or elsewhere. Except as provided in subsections (b) and (c) of this section, reinsurance on policies issued on properties located in this state shall be obtained from title insurers licensed to transact title insurance business in this state.

(b) Upon application by a title insurer, the commissioner may permit the insurer to obtain reinsurance from a title insurer not licensed in this state where capital and surplus of the unlicensed title insurer meets the requirements for licensed companies under section 38a-405.

(c) Upon application by a domestic title insurer, the commissioner may permit the insurer to obtain reinsurance from a property and casualty reinsurer accredited pursuant to the provisions of section 38a-85, provided such domestic title insurer has executed an affidavit setting forth facts showing that such insurer was unable after diligent effort to procure, from another title insurer, a reinsurance treaty that is reasonably consistent with what is fair and appropriate under commonly accepted commercial practices. Such title insurer shall include such affidavit and a copy of the proposed reinsurance treaty with the application filed by such insurer with the commissioner.

(P.A. 90-218, S. 12; P.A. 11-253, S. 2.)

History: P.A. 11-253 amended Subsec. (a) to add exception re Subsecs. (b) and (c) and make a technical change, and added Subsec. (c) authorizing commissioner to permit domestic title insurer, upon request, to obtain reinsurance from property casualty reinsurer, effective July 13, 2011.



Section 38a-412 - Investments.

(a) A domestic title insurer may invest in title plants. For determination of the financial condition of such a title insurer, title plants will be treated as an asset valued at actual cost to the title insurer, not to exceed fifty per cent of the surplus as regards to its policyholders as shown on the most recent annual statement of the title insurer.

(b) Any investment of a domestic title insurer acquired before October 1, 1990, and which, under this section, would be considered ineligible as an investment on that date shall be disposed of within two years of October 1, 1990. The commissioner, upon application and proof that forced sale of any such investment would be contrary to the best interests of the title insurer or its policyholders, may extend the period for disposal of the investment for a reasonable time.

(P.A. 90-218, S. 13.)



Section 38a-413 - Title agent licensing, exemptions.

Title insurers and title insurance agents shall not be subject to the provisions of sections 38a-704 and 38a-769.

(P.A. 90-218, S. 14; P.A. 96-193, S. 35, 36.)

History: P.A. 96-193 replaced the existing language with a provision exempting title insurers and agents from the provisions of Secs. 38a-704 and 38a-769, effective June 3, 1996.



Section 38a-414 - Prohibition on rebates and inducements.

(a) No title insurer or title agent shall (1) pay, directly or indirectly, to the insured, to any producer of title insurance business, to any associate of a producer or to any other person other than another title agent, any commission, any part of its premiums, fees or other charges or any other consideration or thing of value as inducement or compensation for the referral of title insurance business or (2) issue any title insurance policy in connection with any transaction in which it has paid or intends to pay any commission or any part of its premiums, fees or other charges, or any other consideration or thing of value which it knows to be in violation of this section.

(b) No insured named in a title insurance policy, no producer of title insurance business, no associate of a producer, nor any other person, other than another title agent, may knowingly receive or accept, directly or indirectly, any commission, rebate, consideration, thing of value or inducement referred to in subsection (a) of this section.

(c) Nothing in this section shall be construed as prohibiting reasonable payments for services actually rendered to either a title insurer or a title agent in connection with title insurance business.

(P.A. 90-218, S. 15.)



Section 38a-415 - Division of premiums and charges.

(a) Nothing in sections 38a-400 to 38a-425, inclusive, shall be construed as prohibiting the division of premiums and charges between or among a title insurer and its title agent, two or more title insurers and their title agents, two or more title insurers, one or more title insurers and one or more title agents, or two or more title agents, provided such division of premiums and charges does not constitute (1) an unlawful rebate or inducement under the provisions of said sections or (2) payment of a forwarding fee or finder’s fee.

(b) Notwithstanding subsection (a) of this section, for any title insurance policy issued after October 1, 1990, no title insurer shall pay to any title insurance agent or permit such agent to retain any amount exceeding sixty per cent of the gross premium for any policy of the title insurer issued by such agent. The maximum commission to a title insurance agent shall not be increased directly or indirectly by an insurer providing anything of value, including services, to an agent for less than the actual cost or fair market value.

(P.A. 90-218, S. 16; P.A. 91-357, S. 60, 78; 91-407, S. 10, 42.)

History: P.A. 91-357 and P.A. 91-407 both amended Subsec. (b) by adding identical prohibitions on increasing maximum commission of title insurance agent by an insurer providing anything of value or less than its actual cost or fair market value.



Section 38a-416 - Disclosure of financial interest.

(a) No title insurer or title insurance agent may accept any order for, issue a title insurance policy to, or provide services to, an applicant if it knows or has reason to believe that the applicant was referred to it by any producer of title insurance business or by any associate of such producer, where the producer, the associate or both, have a financial interest in the title insurer or title agent to which business is referred unless the producer has disclosed to the buyer, seller, lender, the financial interest of the producer of title insurance business or associate referring the title insurance business. The disclosure must be made in writing on forms prescribed by the commissioner. The title insurer shall maintain the disclosure forms for a period of three years.

(b) Each title insurer and title agent shall file with the commissioner on forms prescribed by the commissioner a report setting forth the names and addresses of those persons, if any, who have had a financial interest in the title insurer or title agent during the calendar year, who are known or reasonably believed by the title insurer to be producers of title business or associates of producers. Each title insurer licensed on October 1, 1990, shall file the report required under this subsection within ninety days after October 1, 1990. Each title insurer shall file the report required under this subsection with its application for a license and at any time there is a change in the information provided in the last report.

(c) No title insurer or title agent may accept an order for title insurance business, issue a title insurance policy or receive or retain any premium, or charge in connection with any transaction if (1) the title insurer or title agent knows or has reason to believe that the transaction will constitute controlled business for that title insurer, and (2) twenty per cent or more of the gross operating revenue of that title insurer in the calendar year in which the transaction takes place is derived from controlled business.

(d) No license may be issued, renewed or continued for a title insurer or title agent who fails to comply with this section.

(P.A. 90-218, S. 17; P.A. 13-134, S. 14.)

History: P.A. 13-134 deleted former Subsec. (d) re percentage limitation for conflict of interest provision and redesignated existing Subsec. (e) as Subsec. (d).



Section 38a-417 - Favored title agent or insurer.

The provisions of section 38a-816 shall govern relationships which favored agents or insurers.

(P.A. 90-218, S. 18; P.A. 04-10, S. 7.)

History: P.A. 04-10 made a technical change.



Section 38a-418 - Premium rate standards.

(a) Premium rates shall not be inadequate, excessive, or unfairly discriminatory.

(b) Rates are excessive if in the aggregate they are likely to produce a long run profit that is unreasonably high in relation to the risk of the class of business, or if expenses are unreasonably high in relation to the services rendered.

(c) Rates are inadequate if they are clearly insufficient, together with investment income attributable to them, to sustain projected losses and expenses, or if the continued use of such fees will unfairly have the effect of substantially lessening competition or of tending to create a monopoly.

(d) Premium rates are unfairly discriminatory if the premium charged for any classification is not reasonably related to the services performed or the risks assumed by the insurer, provided within rate classifications premiums may, to a reasonable degree, be less in the case of smaller insurances and the excess may be charged against larger insurances, without rendering the rate unfairly discriminatory.

(e) In making or reviewing rates, due consideration shall be given to past and prospective loss experience, to exposure to loss, to underwriting practice and judgment, to past and prospective expenses including amounts paid to or retained by title agents, to investment income, to a reasonable margin for profit and contingencies, and to all other relevant factors both within and outside of this state. A five-year experience period is required for all filings of rates, provided the filing of any insurer in existence less than five years shall be supported by experience consistent with the period of its existence.

(f) The commissioner may adopt regulations, in accordance with chapter 54, setting forth guidelines for the evaluation of rates. Such regulations may include consideration of (1) costs of underwriting risks assumed by the insurer, (2) amounts paid to or retained by title agents, (3) operating expenses of the insurer other than underwriting and claims expenses, (4) payment of claims and claim related expenses, (5) investment income, (6) reasonable profit, (7) premium taxes and (8) any other factors the commissioner deems relevant.

(P.A. 90-218, S. 19.)



Section 38a-419 - Premium rate schedules.

(a) A title insurer shall file with the commissioner premium rate schedules it proposes to use in this state. If the commissioner finds in his review of a filing that it does not violate section 38a-418, he shall approve the schedule within thirty days of filing. Prior to such approval, the commissioner may conduct public hearings with respect to the filing. Filings that the commissioner has failed to approve or disapprove within thirty days of filing shall be deemed approved. Upon notice to the title insurer, the period for review of rate filing may be extended for an additional thirty days.

(b) If at any time after the approval of filing, the commissioner has reason to believe that the filing does not meet the requirements of this section or is otherwise contrary to law, or if any party having an interest in the filing makes a written complaint to the commissioner setting forth specific and reasonable grounds for the complaint, or if any insurer, upon notice of disapproval by the commissioner of a filing pursuant to this section, should so request, the commissioner shall hold a hearing within thirty days and shall give written notice of the hearing to all interested parties. The commissioner may confirm, modify, change or rescind any previous action if warranted by the facts shown at the hearing.

(c) No title insurer or title agent may use or collect any premium after October 1, 1990, except in accordance with the premium rate schedule filed with and approved by the commissioner as required by this section. The commissioner may provide by regulations, adopted in accordance with chapter 54, for interim use of premium rate schedules in effect prior to October 1, 1990.

(P.A. 90-218, S. 20.)



Section 38a-420 - Publication of schedules of premiums and charges.

(a) Each title insurer and title agent shall print and make available to the public schedules of its currently effective premiums and charges.

(b) The schedules shall (1) be dated to show the date the premiums and charges became effective, (2) be kept available to the public during normal business hours in each office of the title insurer or title agent in this state and (3) set forth the total premium and charge for each type of title insurance policy or service issued or provided by the title insurer or title agent either by stating the premium or charge for each type of title insurance policy in given amounts of coverage or for each service, or by stating the premium or charge rate per unit amount of coverage, or by a combination of the two.

(c) Each title insurer shall keep a complete file of its schedules of premiums and charges and of all changes and amendments to those schedules until at least five years after they have ceased to be in effect.

(P.A. 90-218, S. 21.)



Section 38a-421 - Form filing.

(a) A title insurer shall file with the commissioner all forms it proposes to use in this state, including (1) title insurance policies, including standard form endorsements and (2) commitments, binders or any other reports issued prior to the issuance of a title insurance policy. If the commissioner finds in his review of a filing that it does not violate section 38a-422, he shall approve the form within thirty days of filing. Prior to such approval, the commissioner may conduct public hearings with respect to the filing. Filings that the commissioner has failed to approve or disapprove within thirty days of filing shall be deemed approved. Upon notice to the insurer, the period for review of a form filing may be extended for an additional thirty days.

(b) A title insurer need not file reinsurance contracts and agreements.

(c) No title insurer may issue, directly or through a title agent, any policy after October 1, 1990, unless the policy form has been approved pursuant to this section. The commissioner may provide by regulation for interim use of forms in effect prior to October 1, 1990.

(P.A. 90-218, S. 22.)



Section 38a-422 - Form standards.

The commissioner shall approve any form filed under section 38a-421 only if the form (1) is logically and clearly arranged and is understandable to a person of normal intelligence without special insurance or legal knowledge or training, (2) does not contain or incorporate by reference any inconsistent, ambiguous or misleading clauses, exceptions or conditions deceptively affecting the risk purported to be assumed in the affirmative coverage of the contract, (3) does not contain any misleading title, heading or other indication of its coverage, (4) is not printed or otherwise reproduced in such a manner as to render any provision of the form substantially illegible and (5) is otherwise in compliance with sections 38a-400 to 38a-425, inclusive.

(P.A. 90-218, S. 23.)



Section 38a-423 - Notice of issuance of mortgage policy.

(a) A title insurer or title agent that issues a mortgagee’s policy of title insurance on a loan made simultaneous with the purchase of all or part of the residential property securing the loan, where no owner’s policy has been ordered, shall inform the borrower in writing that the mortgagee’s policy does not protect the borrower, and that the borrower may obtain an owner’s title insurance policy for his protection. This notice must be provided before disbursement of the loan proceeds and before issuance of a mortgagee’s policy. The notice must be on a form prescribed by the commissioner.

(b) If the borrower elects not to purchase an owner’s title insurance policy, the title insurer or title agent shall obtain from him a statement in writing that the notice has been received and that the borrower waives the right to purchase an owner’s title insurance policy. If the buyer refuses to provide the statement and waiver, the title insurer or title agent shall so note in the file. The statement and waiver must be on a form prescribed by the commissioner and must be retained by the title insurer or title agent for at least five years after receipt.

(P.A. 90-218, S. 24.)



Section 38a-424 - Regulations.

In addition to any other powers granted under sections 38a-400 to 38a-425, inclusive, the commissioner may adopt regulations in accordance with chapter 54 to protect the interests of the public, including, but not limited to, regulations governing sales practices, escrow, collection, settlement or closing procedures, policy coverage standards, rebates and inducements, controlled business, the approval of agency contracts, unfair trade practices and fraud, statistical plans for data collection, consumer education and any other consumer matters, the business of title insurance or any regulations otherwise implementing or interpreting the provisions of sections 38a-400 to 38a-425, inclusive.

(P.A. 90-218, S. 25.)



Section 38a-424a - Regulations re availability of coverage for property that is the subject of an Indian land claim.

(a) As used in this section, “Indian land claim” means a claim for real property or monetary damages based on an alleged illegal transfer, use or occupation of such real property and which claim is based on a violation of any condition or restriction established by common law, statute or other governmental enactment on alienation of lands owned by Indians or Indian tribes.

(b) The Insurance Commissioner shall adopt regulations in accordance with chapter 54 on or before February 1, 1994, setting forth guidelines to maximize the availability of title insurance coverage with respect to real property that is the subject of an Indian land claim. Each title insurer, as defined in subdivision (16) of section 38a-402, shall provide coverage in accordance with said guidelines. The factors the commissioner shall consider in adopting such regulations shall include, but not be limited to: (1) The title insurance coverage offered by title insurers for real property that is the subject of an Indian land claim; (2) whether the real property has been identified as being the subject of an Indian land claim in a notice of intent to sue or in an Indian land claim lawsuit or whether the owner of the real property has been named and served as a defendant in an Indian land claim lawsuit; (3) the legal basis of the Indian land claim; (4) whether the real property is the subject of an owner’s or mortgagee’s title insurance policy; and (5) whether the real property is vacant, residential or commercial.

(Oct. Sp. Sess. P.A. 93-3, S. 1, 2.)

History: Oct. Sp. Sess. P.A. 93-3 effective November 12, 1993.



Section 38a-425 - Severability.

The provisions of sections 38a-400 to 38a-425, inclusive, shall be severable, and, if any of their provisions are held to be unconstitutional or invalid, the validity of the remaining provisions of said sections will not be affected. It is hereby declared as legislative intent that sections 38a-400 to 38a-425, inclusive, would have been adopted by the legislature of this state had such unconstitutional or invalid provisions not been included.

(P.A. 90-218, S. 26.)






Chapter 700b - Life Insurance, Annuities, Burial Contracts and Life Settlements

Section 38a-430 - (Formerly Sec. 38-135a). Approval of form of life insurance and annuity policies and contracts. Optional health insurance riders.

(a) No life insurance or annuity policy or contract shall be delivered or issued for delivery to any person in this state, nor shall any application, rider or endorsement be used in connection therewith, until a copy of the form thereof shall have been filed with and approved by the commissioner. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing a procedure for review of such policies and contracts. The commissioner shall issue an order disapproving the use of any such form at any time if it does not comply with the requirements of law, or if it contains a provision or provisions that are unfair or deceptive or that encourage misrepresentation of the policy. The commissioner shall specify the reason for the commissioner’s disapproval. The provisions of section 38a-19 shall apply to any such order issued by the commissioner.

(b) Nothing in this chapter shall preclude the issuance of a life insurance policy or contract including, but not limited to, a long-term care policy as provided in section 38a-458, that includes an optional health insurance rider, provided the optional health insurance rider is filed with and approved by the Insurance Commissioner pursuant to section 38a-481. Any company offering such policies for sale in this state shall be licensed to sell health insurance in this state pursuant to the provisions of section 38a-41.

(1967, P.A. 528; P.A. 88-326, S. 3; P.A. 96-51, S. 1; P.A. 11-19, S. 5; P.A. 13-134, S. 15.)

History: P.A. 88-326 required the commissioner to adopt regulations establishing a procedure for policy review and rephrased existing provisions; Sec. 38-135a transferred to Sec. 38a-430 in 1991; P.A. 96-51 added Subsec. (b) to permit optional health insurance riders; P.A. 11-19 made technical changes; P.A. 13-134 made technical changes.



Section 38a-431 - (Formerly Sec. 38-153). Group insurance.

Any life insurance company may issue life or endowment insurance, with or without annuities, upon the group plan, as defined by the commissioner, with special rates of premiums less than the usual rates of premiums for such policies. All policies of group insurance shall be segregated by the company into a separate class and the mortality experience kept separate. The number of policies, amount of insurance, reserves, premiums and payments to policyholders thereunder, together with the mortality table and interest assumption adopted by the company, shall be reported separately in the company’s annual financial statement.

(1949 Rev., S. 6143; 1951, S. 2828d; P.A. 78-312, S. 6.)

History: P.A. 78-312 deleted provision which had allowed companies to value policies “on such tables of mortality and interest assumptions as may be approved by the commissioner”; Sec. 38-153 transferred to Sec. 38a-431 in 1991.



Section 38a-432 - (Formerly Sec. 38-154). Annuities.

Any domestic insurance company empowered to make contracts contingent upon life may grant and issue annuities either in connection with or separate from contracts of insurance predicated upon life risks.

(1949 Rev., S. 6144.)

History: Sec. 38-154 transferred to Sec. 38a-432 in 1991.

Amount of benefit implies amount in dollars. 144 C. 346.



Section 38a-432a - Regulations concerning consumer annuity transactions.

The Insurance Commissioner shall adopt regulations, in accordance with chapter 54, to establish (1) standards for the sale or exchange of annuities, as defined in section 38a-1, to consumers, and (2) procedures for making recommendations to consumers regarding the sale or exchange of an annuity.

(P.A. 05-57, S. 1; P.A. 08-147, S. 13.)

History: P.A. 05-57 effective June 2, 2005; P.A. 08-147 made a technical change and deleted provisions re senior consumers, effective June 12, 2008.



Section 38a-432b - Regulations concerning solicitation and sale of life insurance and annuities to senior citizens. Disciplinary action.

(a) The Insurance Commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to (1) prevent misleading and fraudulent marketing practices with respect to the solicitation and sale of life insurance or annuities sold to senior citizens, and (2) set standards for the use of senior-specific certification and professional designations used in the solicitation and sale of such life insurance and annuities.

(b) Any person who violates the regulations adopted pursuant to subsection (a) of this section shall be subject to disciplinary action in accordance with the provisions of section 38a-774.

(P.A. 09-174, S. 2.)

History: P.A. 09-174 effective July 1, 2009.



Section 38a-433 - (Formerly Sec. 38-154a). Life insurance or annuities payable in fixed or variable amounts. Accumulation of funds pursuant to funding agreements.

(a) A domestic life insurance company, including for the purposes of this section all domestic fraternal benefit societies which operate on a legal reserve basis, may establish one or more separate accounts and may allocate thereto amounts, including without limitation proceeds applied under optional modes of settlement or under dividend options, to provide for life insurance or life or period-certain annuities, and benefits incidental thereto, payable in fixed or variable amounts or both, or to accumulate funds which are paid to or held by such company pursuant to section 38a-459, subject to the following: (1) The income, gains and losses, realized or unrealized, from assets allocated to a separate account shall be credited to or charged against the account, without regard to other income, gains or losses of the company; (2) except as may be provided with respect to reserves for guaranteed benefits and funds referred to in subdivision (3) of this subsection, amounts allocated to any separate account and accumulations thereon may be invested and reinvested in any class of loans and investments, and such loans and investments shall not be included in applying the limitations provided in sections 38a-102 to 38a-102h, inclusive; (3) except with the approval of the commissioner and under such conditions as to investments and other matters as he may prescribe, which shall recognize the guaranteed nature of the benefits provided, reserves for (A) benefits guaranteed as to dollar amount and duration, and (B) funds guaranteed as to principal amount or stated rate of interest shall not be maintained in a separate account; (4) unless otherwise approved by the commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to such separate account, provided, that unless otherwise approved by the commissioner, the portion, if any, of the assets of such separate account equal to the company’s reserve liability with regard to the guaranteed benefits and funds referred to in subdivision (3) of this subsection, shall be valued in accordance with the rules otherwise applicable to the company’s assets; (5) amounts allocated to a separate account in the exercise of the power granted by this section shall be owned by the company, and the company shall not be, nor hold itself out to be, a trustee with respect to such amounts. If, and to the extent so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to such account shall not be chargeable with liabilities arising out of any other business the company may conduct; (6) no sale, exchange or other transfer of assets may be made by a company between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless such transfer, whether into or from a separate account, is made (A) by a transfer of cash, or (B) by a transfer of securities having a readily determinable market value, provided that such transfer of securities is approved by the commissioner. The commissioner may approve other transfers among such accounts if, in his opinion, such transfers would not be inequitable; (7) to the extent such company deems it necessary to comply with any applicable federal or state laws, such company, with respect to any separate account, including without limitation any separate account which is a management investment account or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct or the business of such account, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with such company, to manage the business of such account. The provisions of this subsection shall apply notwithstanding any inconsistent provision in the charter of any such domestic life insurance company or in the general statutes.

(b) Any contract providing benefits payable in variable amounts delivered or issued for delivery in this state shall contain a statement of the essential features of the procedures to be followed by the insurance company in determining the dollar amount of such variable benefits. Any such contract under which the benefits vary to reflect investment experience, including a group contract and any certificate in evidence of variable benefits issued thereunder, shall state that such dollar amount will so vary and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.

(c) Except to the extent permitted under section 38a-459, no domestic, foreign or alien insurance company or fraternal benefit society shall deliver or issue for delivery in this state any such contracts or annuities until the Insurance Commissioner licenses it to do so. Such annuities or other contracts and the sale thereof, and such insurance companies, shall be subject to the exclusive regulatory authority of the Insurance Commissioner and shall not be subject to The Connecticut Securities Act.

(d) Except for sections 38a-78 and 38a-440 in the case of a variable annuity contract and section 38a-78 in the case of a variable life insurance policy and except as otherwise provided herein, all pertinent provisions of sections 38a-61, 38a-77, 38a-78, 38a-81, 38a-82, 38a-284, 38a-287, 38a-430 to 38a-454, inclusive, and 38a-458 and, with respect to fraternal benefit societies, sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800, shall apply to separate accounts and contracts relating thereto. The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

(e) The commissioner shall have power to enforce the provisions of this section, and may adopt, in accordance with the provisions of chapter 54, such regulations as he deems necessary for that purpose, covering, but not limited to, the form of life insurance or annuity contracts providing for benefits payable in fixed or variable amounts by domestic life insurance companies or domestic fraternal benefit societies operating on a legal reserve basis; separation of the assets of contract accounts; accounting of the income, gains and losses of contract accounts; distribution of the proceeds of accounts; sale, exchange or transfer of assets between accounts; guaranteed benefits; investment and reinvestment of contract or account assets, loans or investments; reserve liabilities; valuation of account assets; voting and other rights and special procedures affecting accounts, including investment policy, advisory services and the management, generally, of accounts.

(1967, P.A. 529, S. 1; 1971, P.A. 509; P.A. 75-25, S. 1, 2; P.A. 77-614, S. 163, 610; P.A. 78-312, S. 7; P.A. 80-482, S. 297, 348; P.A. 83-208, S. 2, 3; P.A. 93-239, S. 13; P.A. 96-227, S. 8; P.A. 10-5, S. 11.)

History: 1971 act rewrote provisions in greater detail, clearly distinguishing between insurance, annuities, etc. payable in fixed amounts and those paid in variable amounts; P.A. 75-25 added Subsec. (e); P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 78-312 expanded exception to limit applicability with respect to Secs. 38-130d and 38-130e in Subsec. (d); P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 83-208 amended Subsec. (a) to specifically provide that a domestic life insurance company may provide life or period-certain annuities, or may accumulate funds pursuant to any funding agreement under Sec. 38-33a; Sec. 38-154a transferred to Sec. 38a-433 in 1991; (Revisor’s note: In 1993 obsolete references in Subsec. (d) to repealed Secs. 38a-94 to 38a-101, inclusive, and 38a-966 to 38a-970, inclusive, were deleted editorially by the Revisors); P.A. 93-239 made technical corrections for statutory consistency and substituted “sections 38a-102 to 38a-102h, inclusive” for “section 38a-95”; P.A. 96-227 amended Subsec. (c) to replace “other insurance company” with “foreign or alien insurance company or fraternal benefit society”; P.A. 10-5 made technical changes in Subsec. (a), effective May 5, 2010.



Section 38a-434 - (Formerly Sec. 38-155). Insurance against accident and disease.

Any domestic insurance company empowered to make contracts contingent upon life may issue policies or certificates insuring persons against loss of life or personal injury resulting from any cause and against loss of time resulting from disease, which policies or certificates shall state on their face the agreement with the persons receiving the same, and, when executed in accordance with the charter and bylaws of such company, shall be binding upon the company.

(1949 Rev., S. 6145.)

History: Sec. 38-155 transferred to Sec. 38a-434 in 1991.



Section 38a-435 - (Formerly Sec. 38-147a). Regulations re replacement of or borrowing on life insurance products, policies or contracts.

The Insurance Commissioner may make regulations governing the sale or offer of sale of life insurance products, including annuities, when such sale or offer involves the replacement of existing policies or contracts or the borrowing on or lapsing of such existing policies or contracts. Such regulations may prescribe (1) the form in which such offer or proposal should be made; (2) the form of notice to the insurance companies involved; (3) the questions to be contained in application forms for life insurance products pertaining to existing insurance; and (4) the form of notice to the purchaser. The commissioner may suspend or revoke the license of any insurance producer violating any such regulation.

(1963, P.A. 554; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 296, 348; P.A. 94-39, S. 3; P.A. 96-193, S. 12, 36; P.A. 13-134, S. 16.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-147a transferred to Sec. 38a-435 in 1991; P.A. 94-39 made references to life insurance products including annuities and added reference to “life insurance contracts”; P.A. 96-193 substituted “producer” for “agent or broker”, effective June 3, 1996; P.A. 13-134 made technical changes.



Section 38a-436 - (Formerly Sec. 38-157a). Notice of voidability of individual insurance contracts. Procedure. Time limit.

Every individual life insurance policy delivered or issued for delivery to any person in this state shall have printed thereon or attached thereto a notice stating, in substance, that the policy may be returned by the applicant for cancellation by delivering or mailing the policy to the insurer or to the insurance agent through whom it was effected, at any time within ten days after receipt of the policy by the applicant, and that upon the delivery or mailing the policy shall be void ab initio.

(P.A. 75-546; P.A. 90-243, S. 62.)

History: P.A. 90-243 made technical changes for statutory consistency; Sec. 38-157a transferred to Sec. 38a-436 in 1991.



Section 38a-437 - (Formerly Sec. 38-158). Copy of application to be furnished.

(a) Each person within this state holding a policy of insurance issued by a life insurance company doing business in this state shall be furnished by the company with a copy of the application upon which the policy was issued, upon demand made for such copy by the policyholder, or by any person upon whose life the policy was issued.

(b) If the company fails for thirty days from the time of the demand to furnish to the person making the demand a copy of the application, the company shall be forever barred from setting up, by way of defense to any suit on the policy of insurance, any error, incorrectness, fraud or misrepresentation of that person, or any mistake therein; and the application shall thereafter be taken and held, so far as the application may affect any claim under the policy, or any fund secured thereby, to be in all respects true and correct.

(1949 Rev., S. 6148; P.A. 90-243, S. 63.)

History: P.A. 90-243 divided the section into Subsecs. and made technical changes for statutory consistency; Sec. 38-158 transferred to Sec. 38a-437 in 1991.



Section 38a-438 - (Formerly Sec. 38-130b). Short title: Standard Nonforfeiture Law.

Sections 38a-438 to 38a-440, inclusive, shall be known as the “Standard Nonforfeiture Law”.

(P.A. 78-312, S. 1 P.A. 91-175, S. 3.)

History: Sec. 38-130b transferred to Sec. 38a-438 in 1991; P.A. 91-175 deleted the reference to the Standard Valuation Law.

See Secs. 38a-77 and 38a-78 re Standard Valuation Law.



Section 38a-439 - (Formerly Sec. 38-130c). Minimum nonforfeiture benefits for life insurance policyholders who default in premium payments. Cash surrender value.

(a) In the case of policies issued on and after the effective date specified in accordance with the provisions of subsection (g) of section 38-130c of the general statutes, revision of 1958, revised to 1981, no policy of life insurance, except as stated in subsection (i) of this section, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and are substantially in compliance with subsection (h) of this section: (1) A statement that, in the event of default in any premium payment, the company will grant, upon request by the policyholder made in accordance with the policy not later than sixty days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of the due date, of such amount as may be hereinafter specified. In lieu of the stipulated paid-up nonforfeiture benefit, the company may substitute, upon request by the policyholder made in accordance with the policy not later than sixty days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits; (2) a statement that, upon surrender of the policy within sixty days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the company will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified; (3) a statement that a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than sixty days after the due date of the premium in default; (4) a statement that, if the policy shall have become paid-up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the company will pay, upon surrender of the policy within thirty days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified; (5) in the case of policies which, on a basis guaranteed in the policy, provide for unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy; in the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the mortality table and interest rate used in calculating the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first twenty policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the company on the policy; (6) a statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy. Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy. The company shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.

(b) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by subsection (a) of this section, shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of: (1) The then present value of the adjusted premiums as defined in subsections (d) and (e) of this section, corresponding to premiums which would have become due on and after such anniversary, and (2) the amount of any indebtedness to the company on the policy; provided that for any policy issued on or after the compliance date established by subdivision (11) of subsection (e) of this section, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value shall be an amount not less than the sum of such value for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision; provided, further, that for any family policy issued on or after the compliance date established by subdivision (11) of subsection (e) of this section, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse attains the age of seventy-one, the cash surrender value shall be an amount not less than the sum of such value for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse. Any cash surrender value available within thirty days after any policy anniversary under any policy paid-up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by subsection (a) of this section, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the company on the policy.

(c) Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

(d) (1) Except as provided in subdivision (3) of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of: (A) The then present value of the future guaranteed benefits provided for by the policy; (B) two per cent of the amount of insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; (C) forty per cent of the adjusted premium for the first policy year; (D) twenty-five per cent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less. In applying the percentages specified in subparagraphs (C) and (D) above, no adjusted premium shall be deemed to exceed four per cent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this subsection shall be the date on which the rated age of the insured is determined; (2) in the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this subsection shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy, provided in the case of a policy providing a varying amount of insurance issued on the life of a child under age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten was the amount provided by such policy at age ten; (3) the adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to: (A) The adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (B) the adjusted premiums for such term insurance, the foregoing items (A) and (B) being calculated separately and as specified in subdivisions (1) and (2) of this subsection except that, for the purposes of subparagraphs (B), (C) and (D) of subdivision (1) of this subsection, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in subparagraph (B) of this subdivision shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in subparagraph (A) of this subdivision; (4) in the case of ordinary policies, all adjusted premiums and present values referred to in this section shall be calculated on the bases of the Commissioners’ 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits provided such rate of interest shall not exceed five and one-half per cent per annum and provided, for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured; provided in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners’ 1958 Extended Term Insurance Table; and provided further, for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner; (5) in the case of industrial policies, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioners’ 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits provided such rate of interest shall not exceed five and one-half per cent per annum; provided, in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners’ 1961 Industrial Extended Term Insurance Table; and provided further, for insurance issued on a substandard basis, the calculations of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner; and (6) the provisions of this subsection shall not apply to any policy issued on or after the compliance date applicable to the issuing company as determined by subdivision (11) of subsection (e) of this section.

(e) The provisions of this subsection shall apply to all policies issued on or after the compliance date established by subdivision (11) of this subsection. (1) Except as provided in subdivision (7) of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of: (A) The then present value of the future guaranteed benefits provided for by the policy; (B) one per cent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and (C) one hundred twenty-five per cent of the nonforfeiture net level premium as hereinafter defined, provided that in applying the percentage specified in this subparagraph, no nonforfeiture net level premium shall be deemed to exceed four per cent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined; (2) the nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits divided by the present value, at such date of issue, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium becomes due; (3) in the case of policies that, on a basis guaranteed in the policy, provide for unscheduled changes in benefits or premiums, or that provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change; (4) except as otherwise provided in subdivision (7) of this subsection, the recalculated future adjusted premiums for any such policy shall be the uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of (A) the sum of: (i) The then present value of the future guaranteed benefits provided for by the policy and (ii) the additional expense allowance, if any, over (B) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy; (5) the additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of (A) one per cent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (B) one hundred twenty-five per cent of the increase, if positive, in the nonforfeiture net level premium; (6) the recalculated nonforfeiture net level premium shall be equal to the amount obtained by dividing (A) by (B) where (A) equals the sum of (i) the nonforfeiture net level premium applicable prior to the change, multiplied by the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium would have become due had the change not occurred, and (ii) the present value of the increase in future guaranteed benefits provided for by the policy, and (B) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium becomes due; (7) notwithstanding any other provisions of this subsection, in the case of a policy issued on a substandard basis that provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis that provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis; (8) all adjusted premiums and present values referred to in this section shall be calculated: (A) (i) For all policies of ordinary insurance on the basis of the Commissioners’ 1980 Standard Ordinary Mortality Table or at the election of the company, for any one or more specified plans of life insurance, on the basis of the Commissioners’ 1980 Standard Ordinary Mortality Table with ten-year select mortality factors, or (ii) on or after January 1, 2005, until January 1, 2009, at the election of the company for any one or more specified plans of life insurance issued on or after January 1, 2004, on the basis of the Commissioners’ 2001 Standard Ordinary Mortality Table, except that with respect to such plans issued before April 1, 2005, such mortality table shall be used solely for the basis of valuation and nonforfeiture and shall not be used to increase the previously agreed required premium; or (iii) for all policies issued on or after January 1, 2009, on the basis of the Commissioners’ 2001 Standard Ordinary Mortality Table; (B) for all policies of industrial insurance, on the basis of the Commissioners’ 1961 Standard Industrial Mortality Table; (C) for all policies issued in a particular calendar year, on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection, for policies issued in that calendar year, provided, that: (i) At the option of the company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year; (ii) under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subsection (a) of this section, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any; (iii) a company may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values; (iv) in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners’ 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners’ 1961 Industrial Extended Term Insurance Table for policies of industrial insurance; (v) for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables; (vi) any ordinary mortality tables, adopted after 1980 by the National Association of Insurance Commissioners that are approved by regulations adopted by the commissioner, in accordance with the provisions of chapter 54, for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners’ 1980 Standard Ordinary Mortality Table with or without ten-year select mortality factors or the Commissioners’ 1980 Extended Term Insurance Table; (vii) any industrial mortality tables, adopted after 1980 by the National Association of Insurance Commissioners that are approved by regulations adopted by the commissioner, in accordance with the provisions of chapter 54, for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners’ 1961 Standard Industrial Mortality Table or the Commissioners’ 1961 Industrial Extended Term Insurance Table; (9) the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to one hundred twenty-five per cent of the calendar year statutory valuation interest rate for such policy as defined in the standard valuation law, rounded to the nearest one quarter of one per cent; (10) notwithstanding any provision of the general statutes, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form that involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of such policy form; (11) on or after October 1, 1981, but prior to January 1, 1989, any company may file with the commissioner a written notice of its election to comply with the provisions of this subsection on or after a specified date and the provisions of this subsection shall apply to such company on or after such specified date, except that on or after January 1, 2005, but prior to January 1, 2009, any company may file with the commissioner a written notice of its election to comply with the provisions of this subsection on or after a specified date with respect to the Commissioners’ 2001 Standard Ordinary Mortality Table and the provisions of this subsection shall apply to such company. The provisions of this subsection shall apply to policies issued by any company on or after January 1, 1989, except that the provisions of this subsection with respect to the Commissioners’ 2001 Standard Ordinary Mortality Table shall apply to policies issued by any company on or after January 1, 2009.

(f) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance which is of such nature that minimum values cannot be determined by the methods described in subsections (a) to (e), inclusive, then: (1) The commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as are the minimum benefits otherwise required by subsections (a) to (e), inclusive; (2) the commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds; (3) the cash surrender values and paid-up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this section, as determined by regulations adopted by the commissioner in accordance with the provisions of chapter 54.

(g) Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in subsections (b), (c), (d), and (e) of this section may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions. Notwithstanding the provisions of subsection (b) of this section, additional benefits payable: (1) In the event of death or dismemberment by accident or accidental means; (2) in the event of total and permanent disability; (3) as reversionary annuity or deferred reversionary annuity benefits; (4) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply; (5) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child’s age is twenty-six, is uniform in amount after the child’s age is one, and has not become paid-up by reason of the death of a parent of the child; and (6) as other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

(h) This subsection shall apply to all policies issued on or after January 1, 1985. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two-tenths of one per cent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of the greater of zero and the basic cash value hereinafter specified and the present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy. The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have become due on and after such anniversary; provided, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection (b) or (d) of this section, whichever is applicable, shall be the same as are the effects specified in subsection (b) or (d) of this section, whichever is applicable, on the cash surrender values defined in the applicable subsection. The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsection (e) of this section. Except as is required by this subsection, such percentage shall be the same percentage for each policy year between the second policy anniversary and the later of (1) the fifth policy anniversary and (2) the first policy anniversary at which there is available under the policy, a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one per cent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and shall be such that no percentage after the later of the two policy anniversaries specified in this subsection may apply to fewer than five consecutive policy years; provided, that no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subsection (d) or (e) of this section, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value. All adjusted premiums and present values referred to in this subsection shall, for a particular policy, be calculated on the same mortality and interest bases as are used in demonstrating the policy’s compliance with the subsections of this section. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy. Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in a manner consistent with those specified for determining the analogous minimum amounts in subsections (a), (b), (c), (e) and (g) of this section. The amount of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those enumerated in subdivisions (1) to (6), inclusive, of subsection (g) of this section, shall conform with the principles of this subsection.

(i) This section shall not apply to any reinsurance, group insurance, pure endowment, annuity or reversionary annuity contract, or to any term policy of uniform amount which provides for no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy, or to any term policy of decreasing amount, which provides for no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in subsections (d) and (e) of this section, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides for no guaranteed nonforfeiture or endowment benefits issued at the same age and for the same initial amount of insurance and for a term of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy, or to any policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subsections (b), (c), (d) and (e) of this section, exceeds two and one-half per cent of the amount of insurance at the beginning of the same policy year or to any policy which shall be delivered outside this state through an agent or other representative of the company issuing the policy. For purposes of determining the applicability of this section, the age at expiration for a joint term life insurance policy shall be the age at expiration of the oldest life.

(j) The provisions of sections 38a-77 and 38a-433 shall apply to ordinary and industrial policies issued by a company before the date of its election to comply with section 38a-130c of the general statutes, revision of 1958, revised to 1981, or January 1, 1981, whichever occurred first. The provisions of section 38-130c of the general statutes, revision of 1958, revised to 1981, shall apply to policies issued by a company on and after the date of such election or on and after January 1, 1981, whichever occurred first, and before October 1, 1981.

(P.A. 78-312, S. 2; P.A. 81-170, S. 1; P.A. 90-243, S. 55; P.A. 05-162, S. 3; P.A. 10-5, S. 12.)

History: P.A. 81-170 permitted a life insurance company to substitute an actuarially equivalent alternative nonforfeiture benefit upon request of a defaulting policyholder, provided that certain life insurance policies shall contain a statement of the mortality table, interest rate and method used in determining cash surrender values and nonforfeiture benefits, established a new formula for calculating cash surrender values and specified the interest rate and mortality tables used in calculating adjusted premiums and present value for various policies; P.A. 90-243 made technical changes in Subsec. (a); Sec. 38-130c transferred to Sec. 38a-439 in 1991; P.A. 05-162 amended Subsec. (e) by adding provisions re use of the Commissioners’ 2001 Standard Ordinary Mortality Table, effective July 1, 2005; P.A. 10-5 made technical changes in Subsec. (e), effective May 5, 2010.

See Secs. 38a-77 and 38a-78 re Standard Valuation Law.



Section 38a-440 - (Formerly Sec. 38-130d). Minimum nonforfeiture benefits for annuity contract holders upon cessation of payment of considerations under a contract.

(a) This section shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the company issuing the contract.

(b) In the case of contracts issued on or after the effective date specified in accordance with the provisions of subsections (k) and (l) of this section, no contract of annuity, except as stated in subsection (a) of this section, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the contractholder, upon cessation of payment of considerations under the contract: (1) That upon cessation of payment of considerations under a contract, or upon the written request of the contract owner, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in subsections (d), (e), (f), (g) and (i) of this section; (2) if a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in subsections (d), (e), (g) and (i) of this section. The company may reserve the right to defer the payment of such cash surrender benefit for a period not to exceed six months after demand therefor with surrender of the contract after making written request and receiving written approval of the commissioner, provided such request addresses the deferral’s necessity and equitability with respect to all policyholders; (3) a statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits; and (4) a statement that any paid-up annuity, cash surrender or death benefits which may be available under the contract are not less than the minimum benefits required by the statutes of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract. Notwithstanding the requirements of this subsection, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than twenty dollars monthly, the company may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.

(c) The minimum values as specified in subsections (d), (e), (f), (g) and (i) of this section of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this subsection: (1) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest, as indicated in subdivision (3) of this subsection, of the net considerations, as defined in this subsection, paid prior to such time, decreased by the sum of (A) any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in subdivision (3) of this subsection; (B) an annual contract charge of fifty dollars, accumulated at rates of interest as indicated in subdivision (3) of this subsection; and (C) the amount of any indebtedness to the company on the contract, including interest due and accrued. (2) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half per cent of the gross considerations credited to the contract during that contract year. (3) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three per cent per annum or the rate calculated pursuant to subparagraphs (A) to (D), inclusive, of this subdivision, which shall be specified in the contract if the interest rate will be reset: (A) The five-year Constant Maturity Treasury Rate reported by the Federal Reserve as of a date, or average over a period of time, rounded to the nearest one-twentieth of one per cent, specified in the contract no later than fifteen months prior to the contract issue date or redetermination date under subparagraph (D) of this subdivision; (B) reduced by one hundred twenty-five basis points; (C) where the resulting interest rate is not less than one per cent; and (D) where such interest rate applies for an initial period of time and may be redetermined for additional periods of time. The redetermination date, basis and period, if any, shall be stated in the contract. The basis is the date or average over a specified period of time that produces the value of the five-year Constant Maturity Treasury Rate to be used at each redetermination date. (4) During the period of time or term that a contract provides substantive participation in an equity indexed benefit, the contract may increase the reduction described in subparagraph (B) of subdivision (3) of this subsection by an amount up to an additional one hundred basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. If there is no such demonstration that is acceptable to the commissioner, the commissioner may disallow or limit the additional reduction. (5) The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of subdivision (4) of this subsection and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts for which the commissioner determines adjustments are justified.

(d) Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rates specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

(e) For contracts which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one per cent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

(f) For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit, provided under the contract arising from consideration paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. In no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

(g) For the purpose of determining the benefits calculated under subsections (e) and (f) of this section, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant’s seventieth birthday or the tenth anniversary of the contract, whichever is later.

(h) Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

(i) Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

(j) For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of subsections (d), (e), (f), (g) and (i) of this section, additional benefits payable (1) in the event of total and permanent disability, (2) as reversionary annuity or deferred reversionary annuity benefits, or (3) as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this section. The inclusion of such additional benefits shall not be required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

(k) On or after October 1, 1978, but prior to January 1, 1981, any company may file with the commissioner a written notice of its election to comply with the provisions of this section after a specified date and the provisions of this section shall apply to annuity contracts issued by such company on or after such specified date. On or after January 1, 1981, the provisions of this section shall apply to annuity contracts issued by any company.

(l) On or after May 23, 2003, but prior to July 1, 2005, any company may file with the commissioner a written notice of its election to comply with the provisions of this section with respect to contract forms specified in the notice and issued on and after May 23, 2003, except that (1) no such notice shall be required for a company that elects to comply with the provisions of this section as set forth in the general statutes, revision of 1958, revised to January 1, 2003, and (2) on and after July 1, 2005, the provisions of this section shall apply to all annuity contracts issued by any company on and after July 1, 2005.

(m) The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 78-312, S. 3; P.A. 03-53, S. 1.)

History: Sec. 38-130d transferred to Sec. 38a-440 in 1991; P.A. 03-53 amended Subsec. (b) to reference Subsec. (l) and rewrite Subdivs. (1) and (2) to reference written requests, substitute “shall” for “will”, “may” for “shall” and “not to exceed” for “of”, amended Subsec. (c) to rewrite Subdivs. (1) and (2), delete former Subdiv. (3) and add new Subdivs. (3), (4) and (5) re interest calculation, reduction and regulations, amended Subsec. (d) to substitute “rates” for “rate”, added new Subsec. (l) re effective date of provisions, and added new Subsec. (m) re regulations, effective May 23, 2003.

See Secs. 38a-77 and 38a-78 re Standard Valuation Law.



Section 38a-441 - (Formerly Sec. 38-159c). Notice to insured when life insurance policy paid up.

Any insurance company doing the business of life insurance in this state which writes an individual life insurance policy delivered or issued for delivery in this state shall provide notice when such policy is fully paid up. Such notice shall be in writing and shall be sent or delivered by the insurer to the owner of the policy at the last-known address of the owner during the year in which the date such final payment is received by the insurer occurs, or within thirty-one days of such date if later. Each five years thereafter, written notice shall be so sent or delivered to the owner of the policy providing notice of the current status of such policy. The provisions of this section shall not apply to the purchase of a single premium life insurance policy, a universal life insurance policy, or to the purchase of paid-up additions under a participating life insurance policy.

(P.A. 87-164.)

History: Sec. 38-159c transferred to Sec. 38a-441 in 1991.



Section 38a-442 - (Formerly Sec. 38-156). Dating back of policies prohibited.

No policy of life insurance shall be issued or delivered in this state if it purports to be issued or to take effect as of a date more than six months before the application for the insurance was made if thereby the applicant would rate at an age younger than at the date when the application was made according to his age at nearest birthday.

(1949 Rev., S. 6146; 1951, S. 2829d.)

History: Sec. 38-156 transferred to Sec. 38a-442 in 1991.



Section 38a-443 - (Formerly Sec. 38-147). Premium notes.

A company may take premium notes, or give credit for part of its premiums, in accordance with its usual course of business.

(1949 Rev., S. 6173.)

History: Sec. 38-147 transferred to Sec. 38a-443 in 1991.

Cited. 74 C. 353.



Section 38a-444 - (Formerly Sec. 38-147b). Life insurance policy loans. Interest rate allowable.

(a) For purposes of this section: (1) “Policy” means all contracts of life insurance which provide for policy loans, certificates insuring persons against loss of life issued by a fraternal benefit society and annuity contracts which provide for such loans; (2) “policy loan” means a loan to a policyholder, under the provisions of an insurance contract, that is secured by the cash surrender value or collateral assignment of the related policy or contract. “Policy loan” includes: (A) Cash loans, including loans resulting from early payment benefits or accelerated payment benefits, on contracts when the terms of the contract specify that such payments are policy loans secured by the policy, and (B) automatic premium loans, which are loans made in accordance with policy provisions whereby delinquent premium payments are automatically paid from the cash value at the end of the established grace period for premium payments; (3) “policyholder” includes the owner of the policy or the person designated to pay premiums as shown in the records of the life insurer; (4) “published monthly average” means: (A) Moody’s Corporate Bond Yield Average-Monthly Average Corporates as published by Moody’s Investors Service, Inc. or any successor thereto; or (B) in the event that Moody’s Corporate Bond Yield Average-Monthly Average Corporates is no longer published, a substantially similar average, established by the Insurance Commissioner in regulations the commissioner may adopt in accordance with the provisions of chapter 54; (5) the rate of interest permitted under this section on policy loans includes the rate of interest charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(b) Policies issued on or after October 1, 1981, shall provide for loan interest rates as follows: (1) A provision permitting a maximum interest rate of not more than eight per cent per annum; or (2) a provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by this section.

(c) The rate of interest charged on a policy loan made under subdivision (2) of subsection (b) of this section shall not exceed the higher of the following: (1) The published monthly average for the calendar month ending two months before the date on which the rate is determined; or (2) the rate used to compute the cash surrender values under the policy during the applicable period plus one per cent per annum.

(d) If the maximum rate of interest is determined pursuant to subdivision (2) of subsection (b) of this section, the policy shall contain a provision specifying the frequency at which the rate is to be determined.

(e) The maximum rate for each policy shall be determined at regular intervals at least once every twelve months, but not more frequently than once every three months. At the intervals specified in the policy: (1) The rate charged may be increased whenever the rate is one-half of one per cent or more per annum less than the maximum rate determined under subsection (c) of this section; (2) the rate charged shall be reduced whenever the rate is one-half of one per cent or more per annum greater than the maximum rate determined under subsection (c) of this section.

(f) The life insurer shall: (1) Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan; (2) notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as is reasonably practicable after making the initial loan. Notice of the rate of interest need not be given to the policyholder when a further premium loan is added, except as provided in subdivision (3) of this subsection; (3) forward to the policyholder with an outstanding loan, reasonable advance notice of any increase in the rate; and (4) include in the notices required by this subsection, the substance of the provisions of subsections (b) and (d) of this section.

(g) No policy shall terminate in a policy year as the sole result of a change in the interest rate during that policy year. The life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change.

(h) The provisions of this section shall not apply to any insurance contract issued before October 1, 1981, unless the policyholder agrees in writing to the applicability of such provisions.

(i) The provisions of sections 37-4, 37-5 and 37-6 shall not affect any loan made under subdivision (2) of subsection (b) of this section.

(P.A. 81-51; P.A. 00-30, S. 12, 14.)

History: Sec. 38-147b transferred to Sec. 38a-444 in 1991; P.A. 00-30 amended Subdiv. (a)(2) to redefine “policy loan”, and made technical changes in Subdiv. (a)(3) for purposes of gender neutrality, effective January 1, 2001.

See Secs. 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800 re fraternal benefit societies.



Section 38a-445 - (Formerly Sec. 38-160). Deferring the granting of loans and surrender values.

No policy of life or endowment insurance shall be issued or delivered in this state unless it contains a provision that the company may, at its option, defer the granting of any loan other than to pay premiums on policies in the company, and may, at its option, defer the granting of any surrender value for a period which shall be stated in such provision and which shall be not less than sixty days from the date of the application for such loan or surrender value; provided a foreign or alien insurance company may issue in this state any policy containing provisions required by the laws of its own state or country respecting the deferring of loans or granting surrender values, and a domestic insurance company may issue in other states policies which contain provisions relating to the deferring of loans or granting surrender values required by the laws of such states.

(1949 Rev., S. 6169; P.A. 90-243, S. 64.)

History: P.A. 90-243 substituted “foreign” for “nonresident” insurance companies and “alien” for “foreign” insurance companies; Sec. 38-160 transferred to Sec. 38a-445 in 1991.



Section 38a-446 - (Formerly Sec. 38-149). Discrimination in favor of individuals prohibited.

No life insurance company doing business in this state shall make or permit any distinction or discrimination in favor of individuals between insurants of the same class and expectation of life in the amount or payment of premiums or rates charged for policies of life or endowment insurance, or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the contracts it makes; nor shall any such company or any producer or other person make any contract of insurance or agreement as to such contract other than is plainly expressed in the policy issued thereon.

(1949 Rev., S. 6139; P.A. 96-193, S. 13, 36.)

History: Sec. 38-149 transferred to Sec. 38a-446 in 1991; P.A. 96-193 substituted “producer” for “agent, subagent, broker”, effective June 3, 1996.

See Sec. 38a-488 re prohibition against discrimination between individuals of same class with respect to premiums or rates charged.

See Sec. 38a-816 re unfair practices.

See Sec. 38a-825 re prohibition against premium rebate or other special favor.



Section 38a-447 - (Formerly Sec. 38-150). Discrimination against persons on the basis of race prohibited.

No life insurance company doing business in this state may: (1) Make any distinction or discrimination between persons on the basis of race, as to the premiums or rates charged for policies upon the lives of such persons; (2) demand or require greater premiums from persons of one race than such as are at that time required by that company from persons of another race of the same age, sex, general condition of health and hope of longevity; or (3) make or require any rebate, diminution or discount on the basis of race upon the sum to be paid on any policy in case of the death of any person insured, nor insert in the policy any condition, nor make any stipulation whereby such person insured shall bind himself, his heirs, executors, administrators or assigns to accept any sum less than the full value or amount of such policy, in case of a claim accruing thereon by reason of the death of such person insured, other than such as are imposed upon all persons in similar cases; and each such stipulation or condition so made or inserted shall be void.

(1949 Rev., S. 6140; P.A. 90-243, S. 170.)

History: P.A. 90-243 divided the section into Subsecs., substituted “may” for “shall” and deleted references to specific groups and inserted a general prohibition against discrimination; Sec. 38-150 transferred to Sec. 38a-447 in 1991.



Section 38a-448 and 38a-449 - (Formerly Secs. 38-151 and 38-152). Affidavit of examining physician.

Sections 38a-448 and 38a-449 are repealed.

(1949 Rev., S. 6141, 6142; P.A. 92-60, S. 28.)



Section 38a-450 - (Formerly Sec. 38-159). Certain corporations and associations may be made beneficiaries.

Any life insurance company doing business within the state may issue policies of insurance predicated upon the life or lives of any person or persons, payable at maturity to any educational, ecclesiastical, benevolent, charitable or eleemosynary corporation which can legally take and receive testamentary legacies, irrespective of a financial interest on the part of such corporation in the life of the person or persons insured.

(1949 Rev., S. 6149.)

History: Sec. 38-159 transferred to Sec. 38a-450 in 1991.



Section 38a-451 - (Formerly Sec. 38-159a). Trustee as beneficiary of policy.

(a) Unless prohibited by the policy there may be designated, as beneficiary of any policy issued by any life insurance company, the trustee of a trust to be created in and by the last will of the insured or in and by an inter vivos trust. Such designation may direct payment to such trustee as may qualify and be appointed for such trust. Upon the death of the insured and the qualification of the trustee of such testamentary or inter vivos trust, such life insurance company shall pay to such trustee the proceeds of the policy and other sums, if any, due the beneficiary thereunder. If (1) the insured dies intestate, or (2) no inter vivos trust is created or no such trust is created in the will of the insured duly admitted to probate, or (3) if such trust is so created but no trustee thereof qualifies as such within one year after the death of the insured or if the inter vivos trust has been terminated, such life insurance company shall pay such proceeds and other sums, if any, to such contingent beneficiary, if any, as may have been designated for that one of such contingencies (1), (2) or (3) as has occurred, and, if none was so designated, to the executors or administrators of the insured.

(b) This section shall apply to all such designations of beneficiary by an insured dying after June 15, 1965, whether or not a trustee shall be identified by name in the policy.

(February, 1965, P.A. 230, S. 1, 2.)

History: Sec. 38-159a transferred to Sec. 38a-451 in 1991.



Section 38a-452 - (Formerly Sec. 38-159b). Payment of interest on life insurance death benefits.

(a) In the event an action to recover the proceeds due under a life insurance policy or annuity contract is commenced and results in a judgment against the insurer, interest thereon shall be paid from the date of the death of an insured or annuitant in connection with a death claim on a life insurance policy or annuity contract and from the date of maturity of an endowment contract to the date the verdict is rendered or the report or decision is made, computed under the provisions of subsection (b) of this section.

(b) In the event no action has been commenced, interest upon the principal sum paid to the beneficiary or policyholder respectively shall be computed daily at the rate of interest currently paid by the insurer on proceeds left under the interest settlement option, commencing no later than ten days after the date of the death of an insured or annuitant in connection with a death claim on a life insurance policy or annuity contract and commencing no later than ten days after the date of maturity of an endowment contract to the date of payment and shall be added to and be a part of the total sum paid.

(c) The provisions of this section shall not apply to policies or contracts issued prior to October 1, 1976, which contain specific provisions to the contrary.

(P.A. 76-60, S. 1–3.)

History: Sec. 38-159b transferred to Sec. 38a-452 in 1991.



Section 38a-453 - (Formerly Sec. 38-161). Rights of creditors of insured against beneficiary.

(a) The beneficiary of any life insurance policy, being a person other than the insured, whether named as beneficiary in the original policy or subsequently named as beneficiary in accordance with the terms of the policy, shall be entitled to the proceeds of the policy as against the representatives or creditors of the insured, unless the policy was procured or the designation of a beneficiary was made with intent, express or implied, to defraud creditors.

(b) If any such policy was procured or any such designation made with the intent, express or implied, to defraud creditors, the proceeds thereof shall become a part of the estate of the insured, and the executor or administrator of the estate shall collect the insurance and use the proceeds thereof so far as it is required for the expenses of administration and the payment of debts and pay over the balance, if any, to the beneficiary of the policy. If any premiums paid on the insurance policy were paid with the intent, express or implied, to defraud creditors, the amount of the premiums so paid, with interest thereon, shall become a part of the estate and shall be dealt with as above provided.

(c) The company issuing the policy shall be discharged of all liability thereunder by payment of the proceeds in accordance with the terms of the policy unless, before such payment, the company has received written notice, from a creditor, executor or administrator of the insured, that the policy was procured or premiums were paid thereon with intent to defraud creditors. That notice may be disregarded by the company unless proper legal proceedings to enforce the claim are begun within three months from the giving of the notice.

(d) This section shall apply to any policy of insurance issued before July 1, 1933, but not to policies which matured by the death of the insured before July 1, 1933.

(1949 Rev., S. 6150; P.A. 90-243, S. 65.)

History: P.A. 90-243 divided the section into Subsecs. and made technical changes for statutory consistency; Sec. 38-161 transferred to Sec. 38a-453 in 1991.

Where husband assigned insurance on his life as security for bank loan, joinder by wife in assignment did not defeat her right as beneficiary to excess of proceeds above debt to bank. 120 C. 306.

Cited. 39 CS 470.

Annotations to present section:

Cited. 229 C. 459.



Section 38a-454 - (Formerly Sec. 38-162). Proceeds of insurance policies and annuities may be held in trust.

Any domestic life insurance company shall have power to hold the proceeds of any policy issued by it under a trust or other agreement upon such terms and restrictions as to revocation by the policyholder and control by beneficiaries and with such exemptions from the claims of creditors of beneficiaries other than the policyholder as have been agreed to in writing by such company and the policyholder. Such insurance company shall not be required to segregate funds so held but may hold them as a part of its general corporate assets. Similar terms, restrictions and exemptions, for the benefit of any payee other than the purchaser, may be included by any such company in any annuity contract or any agreement issued in connection therewith or supplemental thereto. When any foreign or alien life insurance company doing business in Connecticut holds the proceeds of a life insurance policy or annuity contract under any trust or other agreement consistent with its charter or the laws of its domicile, beneficiaries of such trust or other agreement shall be entitled to exemptions from claims of creditors as hereinbefore provided to the same extent as if the trust or other agreement were entered into with a domestic life insurance company.

(1949 Rev., S. 6151; P.A. 90-243, S. 66.)

History: P.A. 90-243 substituted “foreign” for “nonresident” and “alien” for “foreign” insurance companies; Sec. 38-162 transferred to Sec. 38a-454 in 1991.



Section 38a-455 - Assignment of incidents of ownership under group life policy.

Any person whose life is insured under any policy of group life insurance is permitted to make an assignment of all or any part of his incidents of ownership in such insurance, including, without limitation, any right to designate a beneficiary or beneficiaries thereunder and any right to have an individual policy issued upon termination either of employment or of said policy of group insurance, if applicable, provided the insurer or group policyholder may prohibit or restrict such assignment by appropriate policy provisions. Such an assignment, subject to the terms of the policy or agreement between the group policyholder and the insurer, is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is to be effective, all rights, benefits and incidents of ownership conferred under the policy and shall entitle the insurer to deal with the assignee as the owner of such rights, benefits and incidents of ownership, provided the insurer shall not be affected by any assignment until he has received written notice thereof.

(P.A. 90-243, S. 147.)



Section 38a-456 - Notice of cancellation or discontinuation of group life insurance coverage. Penalty.

(a) Any individual, partnership, corporation or unincorporated association providing group life insurance coverage for its employees shall furnish each insured employee, upon cancellation or discontinuation of such life insurance, notice of the cancellation or discontinuation of such insurance. The notice shall be mailed or delivered to the insured employee not less than fifteen days next preceding the effective date of cancellation or discontinuation. Any individual or any such entity that fails to provide timely notice shall be fined not more than two thousand dollars for each violation. The Labor Commissioner shall have the authority to assess all such fines. This section shall apply to any such individual, partnership, corporation or unincorporated association that substitutes one policy providing such group life insurance coverage for another such policy with no interruption in coverage.

(b) If any individual or any such entity fails to furnish notice pursuant to subsection (a) of this section, the individual or entity shall be liable for benefits to the same extent as the insurer would have been liable if coverage had not been cancelled or discontinued.

(P.A. 90-243, S. 148; May 25 Sp. Sess. P.A. 94-1, S. 104, 130; P.A. 08-178, S. 14.)

History: May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical change, effective July 1, 1994; P.A. 08-178 amended Subsec. (a) by making technical changes and increasing maximum fine from $1,000 to $2,000 per violation.



Section 38a-457 - Accelerated benefits of life insurance policies.

(a) As used in this section:

(1) “Accelerated benefits” means benefits payable under a life insurance policy sold in this state: (A) During the lifetime of the insured, in a lump sum or in periodic payments, as specified in the policy, (B) upon the occurrence of a qualifying event, as defined in the policy, and certified by a physician or an advanced practice registered nurse who is licensed under the laws of a state or territory of the United States, or such other foreign or domestic jurisdiction as the Insurance Commissioner may approve, and (C) which reduce the death benefits otherwise payable under the life insurance policy.

(2) “Insurance policy” or “policy” means an insurance policy or certificate or rider or endorsement thereto.

(3) “Qualifying event” means (A) a medically determinable condition suffered by the insured that can be expected to result in death in a relatively short period of time, such as twelve months and may include, but is not limited to, coronary artery disease, myocardial infarction, stroke, kidney failure or liver disease, (B) a medical condition that would, in the absence of extensive or extraordinary medical treatment, result in death in a relatively short period of time, such as twelve months, or (C) a medically determinable condition suffered by the insured, which has resulted in the insured being considered a chronically ill individual for the purposes of Section 101(g) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, and which has caused the insured to be confined for at least six months in such insured’s place of residence or in an institution that provides necessary care or treatment of an injury, illness or loss of functional capacity, and for which it has been medically determined that such insured is expected to remain confined in such place of residence or institution until death.

(b) On and after October 1, 1990, any life insurance company or fraternal benefits society doing business in this state may issue accelerated benefits life insurance policies, as described in this section, and certificates, riders or endorsements to existing life insurance policies that provide accelerated benefits, as described in this section.

(c) An accelerated benefits life insurance policy shall not include a policy providing for disability income protection coverage or long-term care coverage, as defined in sections 38a-501 and 38a-528.

(d) (1) Death benefits may not be reduced more than the amount of the accelerated benefits paid plus any applicable actuarial discount appropriate to the policy design for policies without additional premium payments. When an accelerated benefit is paid, the amount paid may be considered as (A) a pro rata reduction in cash value or death benefits, or both, or (B) a lien against the death benefit of the contract and the access to the cash value shall be restricted to any excess of the cash value over the sum of other outstanding loans and the lien.

(2) The accidental death benefit, if any, in the policy shall not be affected by the payment of the accelerated benefit.

(e) All accelerated benefits policies shall comply with the following disclosure requirements:

(1) The face of every accelerated benefits policy shall contain: (A) A description of coverage which uses the terminology “accelerated”, and (B) the following statement: “Benefits as specified under this policy will be reduced upon receipt of an accelerated benefit.”

(2) Disclosure is required, at the time of application and at the time the accelerated benefits payment request is submitted, of the potential tax implications of receiving this payout. The disclosure statement shall indicate that the receipt of accelerated benefits may be taxable and that the insured should seek assistance from their personal tax advisor. Such disclosure shall be prominently displayed on the first page of the policy.

(3) Prior to or concurrent with the application, the applicant shall be given a written disclosure including, but not limited to, a brief description of the accelerated benefit, the effect of the payment of an accelerated benefit on the policy’s cash value, death benefit, premium, policy loans and policy liens, and definitions of the conditions or occurrences triggering payment of the accelerated benefits. In the event of direct mail solicitation, the disclosure shall be made upon acceptance of the application.

(4) The insurer shall disclose in its solicitation any separate identifiable premium for the accelerated benefit. Those insurers indicating that this accelerated benefit is offered without additional premium shall furnish a written explanation to the Insurance Commissioner when filing the product.

(5) Prior to or concurrent with the request for accelerated death benefits, the applicant shall be given an illustration demonstrating the effect of the payment of an accelerated benefit on the policy’s cash value, death benefit, premium, policy loans and policy liens.

(f) The insurer shall file with the Insurance Department the information concerning the manner by which the actuarial discount and mortality charge, if any, is calculated for the accelerated benefit. The commissioner, if he determines that such discount or mortality charge is excessive, shall hold a hearing to determine such reasonable charges.

(g) Any life insurance policy or any certificate, rider or endorsement thereto, which provides accelerated benefits pursuant to the occurrence of a qualifying event, as defined in subparagraph (C) of subdivision (3) of subsection (a) of this section, shall contain the following statement printed in a conspicuous and readily discernible manner: “This policy is not a long-term care policy as defined in sections 38a-501 and 38a-528 of the Connecticut General Statutes.”

(h) The Insurance Commissioner may adopt, in accordance with chapter 54, such regulations as the commissioner deems necessary for the purpose of this section, including the medically determinable conditions that are considered to be qualifying events as set forth in subdivision (3) of subsection (a) of this section, and the authority to establish the minimum or maximum benefit, if any, payable under an accelerated benefit policy. Prior to the effective date of any such regulations, any such policy may be filed with the commissioner and, at the commissioner’s discretion, may be approved.

(P.A. 90-200, S. 1; P.A. 92-60, S. 18; P.A. 09-216, S. 1; P.A. 11-19, S. 6; P.A. 12-197, S. 39.)

History: P.A. 92-60 made technical corrections for statutory consistency; P.A. 09-216 amended Subsec. (a) by redefining “accelerated benefits” in Subdiv. (1) and “qualifying event” in Subdiv. (3), made a technical change in Subsec. (b), and amended Subsec. (h) by authorizing commissioner to adopt regulations re medically determinable conditions considered to be qualifying events and making technical changes, effective January 1, 2010; P.A. 11-19 made a technical change in Subsec. (e)(1); P.A. 12-197 amended Subsec. (a)(1)(B) by adding provision allowing certification by an advanced practice registered nurse.



Section 38a-458 - Life insurance policies and annuities providing long-term care benefits. Regulations.

(a) Provided such company is licensed for both life and health insurance in this state, any life insurance company doing business in this state may issue life insurance policies or certificates, or riders or endorsements thereto, that provide, within the terms and conditions of the policy or certificate, long-term care benefits as described in section 38a-501 or 38a-528, except as specified in subsection (c) of this section. The Insurance Commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(b) Provided such company is licensed for both life and health insurance in this state, any life insurance company doing business in this state may issue annuity contracts or certificates, or riders or endorsements thereto, that provide, within the terms and conditions of the contract or certificate, long-term care benefits as described in section 38a-501 or 38a-528, except as specified in subsection (c) of this section, and that waive the surrender charges under such contract or accelerate a specified portion of the annuity value of such contract.

(c) Long-term care benefits provided pursuant to subsection (a) or (b) of this section shall not be subject to the requirements of subsection (b) of section 38a-501 or subsection (b) of section 38a-528.

(d) No insurance producer shall sell any such policy, certificate, rider or endorsement unless the producer is licensed to sell both life and health insurance in this state.

(e) A life insurance policy or annuity contract with long-term care benefits issued pursuant to this section may include a rider that provides long-term care benefits that become payable upon exhaustion of a specified amount of the death benefit under the life insurance policy or a specified amount of the annuity value of the annuity contract. Any elimination period limitations shall apply only to the acceleration phase of the life insurance policy or annuity contract to which the rider is attached. Such rider shall not contain an additional elimination period and may calculate the waiver of premium from the time benefits are payable under such rider.

(P.A. 89-236, S. 2, 3; P.A. 92-60, S. 19; P.A. 00-34, S. 1; P.A. 01-113, S. 30, 42; P.A. 04-174, S. 4; P.A. 13-280, S. 1.)

History: P.A. 92-60 made technical corrections for statutory consistency; P.A. 00-34 made technical changes in Subsecs. (a) and (c), and added Subsec. (d) re optional rider that may be added to life insurance policy with long-term care benefits that provides such benefits that become payable upon exhaustion of benefits under the life insurance policy, and that elimination period limitations shall apply only to the life insurance policy to which the rider is attached, and that such rider contain no additional elimination period and may calculate the waiver of premium from time benefits are payable under the rider; P.A. 01-113 amended Subsec. (c) to substitute “producer” for “agent”, effective September 1, 2002; P.A. 04-174 amended Subsec. (b) to insert reference to “subsection (a)” (Revisor’s note: In 2005, a reference to “agent” in Subsec. (c) in said public act was changed editorially to “producer” to conform with P.A. 01-113 as published in the 2003 general statutes); P.A. 13-280 amended Subsec. (a) to add reference to Sec. 38a-528 and delete provision re approval prior to regulations, added new Subsec. (b) authorizing issuance of annuity contracts or certificates with long-term care benefits, redesignated existing Subsecs. (b), (c) and (d) as Subsecs. (c), (d) and (e), and made technical and conforming changes.



Section 38a-458a - Option for certain insurers to combine long-term care coverage with certain life, endowment or annuity coverages.

Section 38a-458a is repealed, effective October 1, 2013.

(P.A. 00-34, S. 2; P.A. 13-280, S. 2.)



Section 38a-459 - (Formerly Sec. 38-33a). Funding agreements by domestic life insurance companies. Establishment of companies’ obligations. Segregation of moneys.

(a) Notwithstanding any inconsistent provision in its charter, any domestic life insurance company may enter into written agreements (1) to fund benefits under any employee benefit plan as defined in the Employee Retirement Income Security Act of 1974, as amended from time to time, or any similar plan maintained in a foreign country, (2) to fund the activities of any organization exempt from taxation under Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or of any similar organization in any foreign country, (3) to fund any program of the government of the United States, the government of any state, foreign country or political subdivision thereof, or any agency or instrumentality thereof, (4) to fund any agreement providing for periodic payments in satisfaction of a claim, or (5) to fund any program of an institution which has assets in excess of twenty-five million dollars. Under such agreements, the company’s obligations may be established by reference to (A) amounts deposited with the company and allocated to such company’s general account or to one or more separate accounts in accordance with subsection (b) or (c) of this section or pursuant to section 38a-433, or (B) an asset portfolio that is not owned or possessed by such company. The issuance or delivery of a funding agreement in this state shall constitute doing an insurance business in this state.

(b) After adoption of a resolution by its board of directors and certification thereof to the Insurance Commissioner, any amounts which are paid to or held by such company in accordance with the terms of such written agreements may be allocated to one or more separate accounts. In connection with such separate accounts any such company may issue, subject to the terms of such written agreement, individual or group policies or contracts with benefits payable in fixed or variable amounts. The income, if any, and gains or losses, realized or unrealized, on each such account may be credited to or charged against the amount allocated to such account in accordance with such agreement, without regard to the other income, gains or losses of the company. Notwithstanding any inconsistent provision in its charter or in any section of the general statutes, the amounts allocated to such accounts and accumulations thereon may be invested and reinvested in any class of loans and investments specified in such agreement, and such loans and investments shall not be included in applying the limitations provided in sections 38a-102 to 38a-102h, inclusive. Amounts allocated by an insurance company to separate accounts in the exercise of the power granted by this section shall be owned by the company, and the company shall not be, or hold itself out to be, a trustee in respect to such amounts, except that such amounts shall not be chargeable with liabilities arising out of any other business the company may conduct.

(c) Reserves for fixed retirement benefits, or other benefits incidental thereto, in the course of payment, may be maintained in a separate account with the approval of the Insurance Commissioner and under such conditions as he may prescribe, except that any such reserves which are attributable to contributions by a self-employed individual on his own behalf, or to contributions subject to Section 403(b) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall not be maintained in a separate account.

(1959, P.A. 317, S. 1; February, 1965, P.A. 515, S. 1; 1967, P.A. 530, S. 1; 1969, P.A. 465; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 273, 348; P.A. 83-208, S. 1, 3; P.A. 85-125; P.A. 89-211, S. 43; P.A. 93-239, S. 14; P.A. 97-108, S. 2.)

History: 1965 act authorized issuance of policies with benefits payable in both fixed and variable amounts and amended provisions where necessary to distinguish between the two types; 1967 act deleted exemption to provisions for “amounts contributed by a participant who is entitled to retirement benefits, or benefits incidental thereto, under such a pension, retirement or profit-sharing plan” in Subsec. (b); 1969 act deleted proviso in Subsec. (a) which required that plan must cover twenty-five or more individuals at time of agreement if benefits are to be payable in variable amounts and specified that separate accounts are not chargeable with liabilities arising from company’s other business and entirely replaced Subsec. (b) which had exempted amounts applied to purchase of fixed retirement benefits and other incidental benefits from provisions of section; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 83-208 amended Subsec. (a) to provide that any domestic life insurance company may enter into written agreements to fund benefits under any employee benefit plan, fund the activities of tax-exempt organizations, or fund any governmental program, deleting less specific provisions; P.A. 85-125 divided former Subsec. (a) into Subsecs. (a) and (b), relettering Subsec. (c) accordingly, authorized insurance companies to fund agreements providing for periodic payments in satisfying a claim and to fund programs of institutions having assets of more than $25,000,000, allowed companies to allocate funds from agreements to their general accounts and stated that issuance or delivery of agreements in this state constitutes doing an insurance business; P.A. 89-211 clarified references to the Internal Revenue Code of 1986; Sec. 38-33a transferred to Sec. 38a-459 in 1991; P.A. 93-239 made technical corrections for statutory consistency and substituted “sections 38a-102 to 38a-102h, inclusive” for “section 38a-95”; P.A. 97-108 amended Subsec. (a) to add Subparas. (A) and (B) re establishing a company’s obligations and to make technical changes.



Section 38a-460 - Accumulation fund arrangements. Definition.

(a) Any domestic life insurance company may provide accumulation fund arrangements in connection with the making of any life insurance contract or annuity contract, including any contract that makes life insurance or annuities available on an optional basis, and such company may insure the balance accumulated under such accumulation fund arrangements by promising a rate of return on such arrangements in fixed or variable amounts or in any combination of fixed and variable amounts. As used in this section and in section 38a-92a, “accumulation fund arrangement” means an arrangement under which amounts are allowed to accumulate at the rate or rates credited by a life insurance company and under which accumulated amounts may be applied in the future to the purchase of life insurance coverage or annuitized benefits or may be distributed through one or more cash payments.

(b) Under such accumulation fund arrangements, the company’s obligations may be established by reference to (1) amounts deposited with the company and allocated to its general account or one or more of its separate accounts pursuant to section 38a-433, or (2) an asset portfolio that is not owned or possessed by the insurance company.

(P.A. 97-108, S. 1.)



Section 38a-464 - (Formerly Sec. 38-32). Burial contracts; license from Insurance Commissioner.

A “burial contract” or “burial certificate”, within the meaning of this section, is any instrument in writing whereby any person, firm, corporation or association, in consideration of the payment of a specified sum of money or for any other valuable consideration, promises or agrees to embalm or inter or otherwise dispose of, or to procure the embalmment or interment or other disposal of, the remains of any person who is living at the time of the execution of such instrument. No person, firm, corporation or association shall transact the business of issuing burial contracts or burial certificates until such person, firm, corporation or association has procured from the commissioner a license to conduct such business under such regulations as the commissioner may prescribe in accordance with chapter 54. All the applicable provisions of the general statutes which pertain to and govern the issuance of policies of life insurance are made applicable to and shall govern the issuance of burial contracts or burial certificates. Any person who violates any provision of this section shall be fined not more than six thousand dollars or imprisoned not more than one year, or both.

(1949 Rev., S. 6091; P.A. 08-178, S. 15.)

History: Sec. 38-32 transferred to Sec. 38a-464 in 1991; P.A. 08-178 made technical changes and increased maximum fine from $500 to $6,000.



Section 38a-465 - Definitions.

As used in sections 38a-465 to 38a-465q, inclusive, and subdivision (20) of section 38a-816:

(1) “Advertisement” means any written, electronic or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the Internet or similar communications media, including, but not limited to, film strips, motion pictures and videos, published, disseminated, circulated or placed before the public, directly or indirectly, for the purpose of creating an interest in or inducing a person to purchase or sell, assign, devise, bequest or transfer the death benefit or ownership of a life insurance policy or an interest in a life insurance policy pursuant to a life settlement contract.

(2) “Broker” means a person who, on behalf of an owner and for a fee, commission or other valuable consideration, offers or attempts to negotiate life settlement contracts between an owner and one or more providers. “Broker” does not include an attorney, certified public accountant or financial planner accredited by a nationally recognized accreditation agency retained to represent the owner, whose compensation is not paid directly or indirectly by a provider or any other person except the owner.

(3) “Business of life settlements” means an activity involved in, but not limited to, offering to enter into, soliciting, negotiating, procuring, effectuating, monitoring or tracking of life settlement contracts.

(4) “Chronically ill” means: (A) Being unable to perform at least two activities of daily living, including, but not limited to, eating, toileting, transferring, bathing, dressing or continence; (B) requiring substantial supervision to protect from threats to health and safety due to severe cognitive impairment; or (C) having a level of disability similar to that described in subparagraph (A) of this subdivision as determined by the federal Secretary of Health and Human Services.

(5) “Commissioner” means the Insurance Commissioner.

(6) (A) “Financing entity” means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a provider, credit enhancer, or any entity that has a direct ownership in a policy or certificate that is the subject of a life settlement contract:

(i) Whose principal activity related to the transaction is providing funds to effect the life settlement contract or purchase of one or more policies; and

(ii) Who has an agreement in writing with one or more providers to finance the acquisition of life settlement contracts.

(B) “Financing entity” does not include a nonaccredited investor or a purchaser.

(7) “Financing transaction” means any transaction in which a provider obtains financing from a financing entity, including, but not limited to, any secured or unsecured financing, any securitization transaction or any securities offering which is registered or exempt from registration under federal or state securities law.

(8) “Insured” means the person covered under the policy being considered for sale in a life settlement contract.

(9) “Life expectancy” means the arithmetic mean of the number of months the insured under the life insurance policy to be settled can be expected to live as determined by a life expectancy company, life settlement company or investor considering medical records and experiential data.

(10) “Life insurance producer” means any person licensed in this state as a resident or nonresident insurance producer who has received qualification or authority for life insurance coverage or a life line coverage pursuant to chapter 702.

(11) (A) “Life settlement contract” means:

(i) A written agreement entered into between a provider and an owner, establishing the terms under which compensation or anything of value will be paid, which compensation or thing of value is less than the expected death benefit of the insurance policy or certificate, in return for the owner’s assignment, transfer, sale, devise or bequest of the death benefit or any portion of an insurance policy or certificate of insurance for compensation, provided the minimum value for a life settlement contract shall be greater than a cash surrender value or accelerated death benefit available at the time of an application for a life settlement contract;

(ii) The transfer for compensation or value of ownership or beneficial interest in a trust, or other entity that owns such policy, if the trust or other entity was formed or availed of for the principal purpose of acquiring one or more life insurance contracts, which life insurance contract insures the life of a person residing in this state;

(iii) A written agreement for a loan or other lending transaction, secured primarily by an individual or group life insurance policy; or

(iv) A premium finance loan made for a policy on or before the date of issuance of the policy where (I) the loan proceeds are not used solely to pay premiums for the policy and any costs or expenses incurred by the lender or the borrower in connection with the financing, (II) the owner receives, on the date of the premium finance loan, a guarantee of the future life settlement value of the policy, or (III) the owner agrees on the date of the premium finance loan to sell the policy, or any portion of its death benefit, on any date following the issuance of the policy.

(B) “Life settlement contract” does not include:

(i) A policy loan by a life insurance company pursuant to the terms of the life insurance policy or accelerated death provisions contained in the life insurance policy, whether issued with the original policy or as a rider;

(ii) A premium finance loan, as defined in subparagraph (A)(iv) of this subdivision, or any loan made by a bank or other licensed financial institution, provided neither default on such loan or the transfer of the policy, in connection with such default, is pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this part;

(iii) A collateral assignment of a life insurance policy by an owner;

(iv) A loan made by a lender that does not violate sections 38a-162 to 38a-170, inclusive, provided such loan is not described in subparagraph (A) of this subdivision and is not otherwise within the definition of life settlement contract;

(v) An agreement where all the parties are closely related to the insured by blood or law or have a lawful substantial economic interest in the continued life, health and bodily safety of the person insured, or are trusts established primarily for the benefit of such parties;

(vi) Any designation, consent or agreement by an insured who is an employee of an employer in connection with the purchase by the employer, or trust established by the employer, of life insurance on the life of the employee;

(vii) A bona fide business succession planning arrangement: (I) Between one or more shareholders in a corporation or between a corporation and one or more of its shareholders or one or more trusts established by its shareholders; (II) between one or more partners in a partnership or between a partnership and one or more of its partners or one or more trusts established by its partners; or (III) between one or more members in a limited liability company or between a limited liability company and one or more of its members or one or more trusts established by its members;

(viii) An agreement entered into by a service recipient or a trust established by the service recipient, and a service provider or a trust established by the service provider, that performs significant services for the service recipient’s trade or business; or

(ix) Any other contract, transaction or arrangement from the definition of life settlement contract that the commissioner determines is not of the type intended to be regulated by this part.

(12) “Net death benefit” means the amount of the life insurance policy or certificate to be settled less any outstanding debts or liens.

(13) “Owner” means the owner of a life insurance policy or a certificate holder under a group policy, with or without a terminal illness, who enters or seeks to enter into a life settlement contract. For the purposes of this part, an owner shall not be limited to an owner of a life insurance policy or a certificate holder under a group policy that insures the life of an individual with a terminal or chronic illness or condition, except where specifically addressed. “Owner” does not include: (A) Any provider or other licensee under this part; (B) a qualified institutional buyer, as defined in Rule 144A of the federal Securities Act of 1933, as amended from time to time; (C) a financing entity; (D) a special purpose entity; or (E) a related provider trust.

(14) “Patient identifying information” means an insured’s address, telephone number, facsimile number, electronic mail address, photograph or likeness, employer, employment status, Social Security number or any other information that is likely to lead to the identification of the insured.

(15) “Person” means a natural person or a legal entity, including, but not limited to, an individual, partnership, limited liability company, association, trust or corporation.

(16) “Policy” means an individual or group policy, group certificate, contract or arrangement of life insurance owned by a resident of this state, regardless of whether delivered or issued for delivery in this state.

(17) “Premium finance loan” means a loan made primarily for the purposes of making premium payments on a life insurance policy, which loan is secured by an interest in such life insurance policy.

(18) “Provider” means a person, other than an owner, who enters into or effectuates a life settlement contract with an owner. “Provider” does not include:

(A) Any bank, savings bank, savings and loan association or credit union;

(B) A licensed lending institution, creditor or secured party pursuant to a premium finance loan agreement that takes an assignment of a life insurance policy or certificate issued pursuant to a group life insurance policy as collateral for a loan;

(C) The insurer of a life insurance policy or rider providing accelerated death benefits or riders pursuant to section 38a-457 or cash surrender value;

(D) A natural person who enters into or effectuates no more than one agreement in a calendar year for the transfer of a life insurance policy or certificate issued pursuant to a group life insurance policy, for compensation or any value less than the expected death benefit payable under the policy;

(E) A purchaser;

(F) An authorized or eligible insurer that provides stop loss coverage to a provider, purchaser, financing entity, special purpose entity or related provider trust;

(G) A financing entity;

(H) A special purpose entity;

(I) A related provider trust;

(J) A broker; or

(K) An accredited investor or a qualified institutional buyer, as defined in Rule 501 of Regulation D or Rule 144A, respectively, of the federal Securities Act of 1933, as amended from time to time, who purchases a life settlement policy from a provider.

(19) “Purchased policy” means a policy or group certificate that has been acquired by a provider pursuant to a life settlement contract.

(20) “Purchaser” means a person who pays compensation or anything of value as consideration for a beneficial interest in a trust that is vested with, or for the assignment, transfer or sale of, an ownership or other interest in a life insurance policy or a certificate issued pursuant to a group life insurance policy that is the subject of a life settlement contract.

(21) “Related provider trust” means a titling trust or other trust established by a licensed provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction.

(22) “Settled policy” means a life insurance policy or certificate that has been acquired by a provider pursuant to a life settlement contract.

(23) “Special purpose entity” means a corporation, partnership, trust, limited liability company or other similar entity formed solely to provide, either directly or indirectly, access to institutional capital markets (A) for a financing entity or provider, (B) in connection with a transaction in which the securities in the special purpose entity are acquired by the owner or by a qualified institutional buyer, as defined in Rule 144A of the federal Securities Act of 1933, as amended from time to time, or (C) the securities pay a fixed rate of return commensurate with established asset-backed institutional capital markets.

(24) “Stranger-originated life insurance” means an act, practice or arrangement to initiate a life insurance policy for the benefit of a third-party investor who, at the time of policy origination, has no insurable interest in the insured. Such practices include, but are not limited to, cases in which life insurance is purchased with resources or guarantees from or through a person or entity, who, at the time of policy inception, could not lawfully initiate the policy himself or itself, and where, at the time of inception, there is an arrangement or agreement, whether verbal or written, to directly or indirectly transfer the ownership of the policy or the policy benefits to a third-party. Trusts created to give the appearance of insurable interest and used to initiate policies for investors violate insurable interest laws and the prohibition against wagering on life. Stranger-originated life insurance arrangements do not include those practices set forth in subparagraph (B) of subdivision (11) of this section.

(25) “Terminally ill” means having an illness or sickness that can reasonably be expected to result in death in twenty-four months or less.

(P.A. 97-202, S. 1, 18; P.A. 99-104, S. 1, 2; 99-145, S. 4, 23; P.A. 03-152, S. 1; P.A. 08-175, S. 1.)

History: P.A. 97-202 effective January 1, 1998; P.A. 99-104 redefined “viatical settlement contract” and “viatical settlement provider”; P.A. 99-145 amended introductory language to substitute “subdivision (20) of section 38a-816” for “subdivision (19) of section 38a-816”, effective June 8, 1999; P.A. 03-152 replaced former Subdivs. (1) to (13) with new Subdivs. (1) to (22) re definitions, and deleted “subsection (a) of section 38a-11” and replaced “38a-465 to 38-465m” with “38a-465 to 38a-465q” re applicability of definitions; P.A. 08-175 substituted “life settlements” for “viatical settlements” throughout and substantially revised definitions by deleting terms “accredited investor”, “qualified institutional buyer”, “viatical settlement”, “viatical settlement broker”, “viatical settlement contract”, “viatical settlement investment agent”, “viatical settlement provider”, “viatical settlement purchase agreement”, “viatical settlement purchaser”, “viaticated policy” and “viator”, and defining “broker”, “business of life settlements”, “insured”, “life expectancy”, “life insurance producer”, “life settlement contract”, “net death benefit”, “owner”, “patient identifying information”, “premium finance loan”, “provider”, “purchased policy”, “purchaser”, “settled policy” and “stranger-originated life insurance”.



Section 38a-465a - Licensing of life settlement providers and brokers.

(a) Except as otherwise provided in this part, no person shall act as a provider or broker until the person is licensed by the commissioner pursuant to this section.

(b) Any applicant for a license as a provider or broker shall submit written application to the commissioner. Such applicants shall provide such information as the commissioner requires. All initial applications shall be accompanied by a filing fee specified in section 38a-11.

(c) A life insurance producer, who has been duly licensed as a resident insurance producer with a life line of authority in this state or in such producer’s home state for not less than one year and is licensed as a nonresident producer pursuant to section 38a-702g, shall be deemed to meet the licensing requirements of this section and shall be permitted to operate as a broker.

(d) Not later than thirty days after the first day of operating as a broker, a life insurance producer shall notify the commissioner that such producer is acting as a broker on a form prescribed by the commissioner, and shall pay a filing fee as specified in section 38a-11. Such notification shall include an acknowledgement by the life insurance producer that such producer shall operate as a broker in accordance with this part.

(e) The insurer that issued the policy that is the subject of a life settlement contract shall not be responsible for any act or omission of a broker, provider or purchaser arising out of or in connection with the life settlement transaction, unless the insurer receives compensation for the placement of a life settlement contract from the broker, provider or purchaser in connection with such life settlement contract.

(f) A person licensed as an attorney, certified public accountant or financial planner accredited by a nationally recognized accreditation agency, who is retained to represent the owner and whose compensation is not paid directly or indirectly by the provider or purchaser, may negotiate life settlement contracts on behalf of the owner without being required to obtain a license as a broker.

(g) Any license issued for a provider or broker shall be in force only until the last day of March in each year, but may be renewed by the commissioner without formality other than proper application. The fees for such licenses shall be assessed annually, as provided in section 38a-11. If such provider or broker fails to timely pay the renewal fee, such license shall be automatically revoked if the license fee is not received by the commissioner not later than the fifth day after the commissioner sends, by first class mail, a written notice of nonrenewal to the principal office of the provider or broker, provided such notice shall only be mailed after said last day of March.

(h) Upon the filing of an application and full payment of the license fee, the commissioner shall investigate the applicant and shall issue a license if the commissioner determines that:

(1) The applicant, if a provider, has provided a detailed plan of operation;

(2) The applicant is competent and trustworthy, and intends to act in good faith pursuant to the license applied for;

(3) The applicant has a good business reputation and adequate experience, training or education so as to be qualified in the business for which the license is applied;

(4) If the applicant is a corporation, partnership, limited liability company or other legal entity, the applicant is formed or organized pursuant to the laws of this state or is a foreign legal entity authorized to do business in this state, or provides a certificate of good standing from its state of domicile; and

(5) The applicant has provided to the commissioner an antifraud plan that meets the requirements of subsection (i) of section 38a-465j and includes:

(A) A description of the procedures for detecting and investigating possible fraudulent acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(B) A description of the procedures for reporting fraudulent insurance acts to the commissioner;

(C) A description of the plan for antifraud education and training of its underwriters and other personnel; and

(D) A written description or chart outlining the arrangement of the antifraud personnel responsible for the investigation and reporting of possible fraudulent insurance acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(i) The applicant shall provide to the commissioner such information as the commissioner may require, on forms approved by the commissioner. The commissioner may, at any time, require the applicant to fully disclose the identity of its stockholders, except stockholders owning less than ten per cent of the shares of an applicant whose shares are publicly traded, partners, officers and employees, and the commissioner may deny any application for a license if the commissioner determines that any partner, officer, employee or stockholder thereof who may materially influence the applicant’s conduct fails to meet any of the standards set forth in sections 38a-465 to 38a-465q, inclusive.

(j) A license issued to a corporation, partnership, limited liability company or other legal entity authorizes all of such legal entity’s members, officers and designated employees named in the application for such license, and any supplements to the application, to act as a licensee under such license.

(k) The commissioner shall not issue any license to any nonresident applicant unless a written designation of an agent for service of process is filed and maintained with the commissioner or unless the applicant has filed with the commissioner the applicant’s written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the commissioner.

(l) Each licensee shall file with the commissioner on or before the first day of March of each year an annual statement containing such information as the commissioner may prescribe by regulation.

(m) A provider shall not use any person to perform the functions of a broker, as defined in this part, unless such person holds a current, valid license as a broker and as provided in this section.

(n) A broker shall not use any person to perform the functions of a provider, as defined in this part, unless such person holds a current, valid license as a provider and as provided in this section.

(o) A provider or broker shall provide to the commissioner new or revised information about officers, stockholders holding ten per cent or more of the company’s stock, partners, directors, members or designated employees not later than thirty days after the change in information.

(p) An individual licensed as a broker shall complete, on a biennial basis, fifteen hours of training related to life settlements and life settlement transactions, except that a life insurance producer operating as a broker pursuant to this section shall not be subject to the requirements of this subsection. Any person failing to meet the requirements of this subsection shall be subject to the penalties imposed by the commissioner.

(P.A. 97-202, S. 2, 18; P.A. 99-104, S. 3; 99-145, S. 5, 23; P.A. 03-152, S. 2; P.A. 08-175, S. 2; P.A. 09-74, S. 17; P.A. 10-5, S. 13.)

History: P.A. 97-202 effective January 1, 1998; P.A. 99-104 amended Subsec. (d) to include “members” among those whose identity may be disclosed, and to substitute “stockholder or member thereof who may materially influence the applicant’s conduct fails to meet any of the standards set forth in sections 38a-465 to 38a-465m, inclusive” for “majority stockholder fails to meet any of the criteria set forth in subsection (f) of this section” re grounds for denial of license; P.A. 99-145 amended Subsec. (a) to substitute “Except as otherwise provided in this part” for “Except as provided in subsection (a) of section 38a-11, sections 38a-465 to 38a-465m, inclusive, and subdivision (19) of section 38a-816”, and substituted “subdivision (20) of section 38a-816” for “subdivision (19) of section 38a-816”, effective June 8, 1999; P.A. 03-152 added references to “viatical settlement investment agents”, made licensees subject to provisions of Secs. 38a-465n to 38a-465q, repositioned provisions of former Subsec. (f) to new Subsec. (c), revising therein Subdiv. (2) to substitute “license applied for” for “license” and Subdiv. (3) re qualification in the business for which the license is applied for, added new Subsec. (f) re new or revised information about officers, stockholders holding 10% or more of stock, partners, directors, members or designated employees, redesignated existing Subsecs. (c), (d), (e) and (g) as new Subsecs. (d), (e), (g) and (h), and made technical changes; P.A. 08-175 deleted provisions re viatical settlement throughout, made technical and conforming changes, deleted former Subsecs. (d), (f) and (h), redesignated existing Subsecs. (c), (e) and (g) as Subsecs. (i), (j) and (k), respectively, added new Subsecs. (c) and (d) re life insurance producer operating as a life settlement broker, added new Subsec. (e) re liability of an insurer for acts or omissions committed by a broker, provider or purchaser, added new Subsec. (f) re exemption of certain attorneys, certified public accountants or financial planners from licensing requirement, added new Subsecs. (g) and (h) re license renewals and payment of fees and added Subsecs. (l) to (q) re licensing, filing and training requirements; P.A. 09-74 made technical changes in Subsecs. (c) and (d), effective May 27, 2009; P.A. 10-5 deleted former Subsec. (h) re term and renewal of licenses and redesignated existing Subsecs. (i) to (q) as Subsecs. (h) to (p), effective May 5, 2010.



Section 38a-465b - Denial, suspension or revocation of license. Refusal to renew license. Appeals.

(a) The commissioner may deny a license application, or suspend, revoke or refuse to renew the license of any licensee if the commissioner determines that:

(1) There was a material misrepresentation in the license application or in other information submitted to the commissioner;

(2) The licensee or any partner, member, director or officer of the licensee has been convicted of a felony or of any misdemeanor of which criminal fraud is an element, has been found guilty of fraudulent or dishonest practices, is subject to a final administrative action or is otherwise shown to be untrustworthy or incompetent to act as a licensee;

(3) The licensee, or any partner, member, officer or key management personnel has violated any of the provisions of this part;

(4) The provider demonstrates a pattern of unreasonably withholding payments to policy owners;

(5) The licensee has pleaded guilty or nolo contendere to any felony or any misdemeanor involving criminal fraud or moral turpitude, regardless of whether a judgment or conviction has been entered by the court;

(6) The provider has entered into any life settlement contract using a form that has not been approved pursuant to sections 38a-465 to 38a-465q, inclusive;

(7) The provider has failed to honor contractual obligations set out in a life settlement contract;

(8) The licensee no longer meets the requirements for initial licensure; or

(9) The provider has assigned, transferred or pledged a settled policy to a person other than a provider licensed in this state, a purchaser, an accredited investor or a qualified institutional buyer, as defined in Rule 501 of Regulation D or Rule 144A, respectively, of the federal Securities Act of 1933, as amended from time to time, a financing entity, special purpose entity or related provider trust.

(b) If the commissioner denies a license application, or suspends, revokes or refuses to renew the license of a licensee, the applicant or licensee aggrieved by such denial, suspension, revocation or refusal to renew a license may appeal such action in accordance with chapter 54. Hearings may be held by the commissioner or by any person designated by the commissioner. Whenever an individual other than the commissioner acts as the hearing officer, the individual shall submit to the commissioner a memorandum of findings and recommendations upon which the commissioner may base a decision.

(P.A. 97-202, S. 4, 18; P.A. 99-104, S. 4; 99-145, S. 6, 23; P.A. 03-152, S. 3; P.A. 08-175, S. 3.)

History: P.A. 97-202 effective January 1, 1998; P.A. 99-104 added Subsec. (a)(4) to (9), inclusive, amended Subsec. (b) to substitute the right of the applicant or licensee to appeal the denial, suspension, revocation or refusal to renew a license for the prior requirement that the commissioner hold a hearing before taking such action, and amended section to delete references to “subsection (a) of section 38a-11” and “subdivision (19) of section 38a-816”; P.A. 99-145 amended Subsecs. (a)(3) and (c) to substitute “this part” for “subsection (a) of section 38a-11, sections 38a-465 to 38a-465m, inclusive, and subdivision (19) of section 38a-816”, and amended Subsec. (d)(3) to delete reference to “subsection (a) of section 38a-11”, and “subdivision (19) of section 38a-816”, effective June 8, 1999; P.A. 03-152 added references to “viatical settlement investment agents”, made persons subject to Secs. 38a-465n to 38a-465q, amended Subsec. (a)(9) to substitute “a viatical settlement purchaser, an accredited investor, a qualified institutional buyer, a financing entity, special purpose entity or related provider trust” for “a financing entity”, deleted “the provisions of” re chapter 54 and substituted “an individual” for “a person” in Subsec. (b), and made technical changes; P.A. 08-175 deleted provisions re viatical settlement and made conforming changes in Subsecs. (a) and (b), amended Subsec. (a)(2) by adding criminal fraud and fraudulent or dishonest practices as reasons for denial, suspension, revocation or refusal to renew license, amended Subsec. (a)(3) by adding to list of specified persons whose violation may result in denial, suspension, revocation or refusal to renew license and deleting requirement that violation be wilful, amended Subsec. (a)(5) by adding “criminal” re fraud, and deleted former Subsecs. (c) and (d) re assessment of fines.



Section 38a-465c - Contract form and disclosure statements. Filing and approval requirements. Disclosure of life settlement contract availability and lawful assignment not to be prohibited.

(a) No person shall use any form of life settlement contract or disclosure statement in this state unless such form has been filed with and approved by the commissioner. The commissioner shall disapprove a life settlement contract form or disclosure statement form if the commissioner finds any provision in such form is unreasonable, contrary to the interests of the public, fails to comply with the provisions of sections 38a-465f, 38a-465g and 38a-465n and subsection (b) of section 38a-465k, or is otherwise misleading or unfair to the owner. The commissioner may require the submission of advertising materials.

(b) No insurer shall, as a condition of responding to a request for verification of coverage or in connection with the transfer of a policy pursuant to a life settlement contract, require the owner, insured, provider or broker to sign any form, disclosure, consent, waiver or acknowledgment that has not been expressly approved by the commissioner for use in connection with life settlement contracts in this state.

(c) No insurer shall (1) prohibit a life insurance producer or broker from disclosing to a client the availability of a life settlement contract, or (2) include any provision in a life insurance policy that prohibits the lawful assignment of such policy.

(P.A. 97-202, S. 5, 18; P.A. 99-145, S. 7, 23; P.A. 03-152, S. 4; P.A. 08-175, S. 4; P.A. 09-74, S. 18; P.A. 10-5, S. 14.)

History: P.A. 97-202 effective January 1, 1998; P.A. 99-145 deleted reference to “subsection (a) of section 38a-11”, and “subdivision (19) of section 38a-816”, effective June 8, 1999; P.A. 03-152 substituted “person” for viatical settlement provider, broker or agent re prohibitions on use of unapproved forms, deleted provision re contract or disclosure statements deemed approved 60 days after filing, added “contrary to the interests of the public” and failure to comply with Secs. 38a-465n to 38a-465q re grounds for disapproval of contracts or statements and made a technical change; P.A. 08-175 replaced “viatical settlement” with “life settlement” and made technical and conforming changes, designated existing provisions as Subsec. (a) and added Subsec. (b) re additional form requirements and Subsec. (c) re prohibition on certain insurer provisions; P.A. 09-74 made a technical change in Subsec. (a), effective May 27, 2009; P.A. 10-5 made a technical change in Subsec. (a), effective May 5, 2010.



Section 38a-465d - Annual statements. Penalty. Confidentiality of insured’s information. Reasons for disclosure of insured’s identity.

(a) On or before March first of each year, each provider shall file with the commissioner an annual statement containing such information as the commissioner may prescribe. The commissioner shall adopt regulations, in accordance with chapter 54, to prescribe the contents of such annual statement, which shall include, but not be limited to, for any policy settled within five years of policy issuance, the total number, aggregate face amount and life settlement proceeds of policies settled during the immediately preceding calendar year, a breakdown of the information by policy issue year, the names of the insurance companies whose policies have been settled and the brokers that have settled said policies. Such information shall be limited to only those transactions where the insured is a resident of this state and shall not include individual transaction data regarding the business of life settlements or information where there is a reasonable basis to conclude such data or information could be used to identify the owner or the insured.

(b) Each provider that wilfully fails to file an annual statement as required in this section or wilfully fails to reply not later than thirty days to a written inquiry by the commissioner in connection therewith, shall, in addition to other penalties provided by this part, be subject upon due notice and opportunity to be heard to a penalty of up to two hundred fifty dollars per day of delay, not to exceed twenty-five thousand dollars in the aggregate, for each such failure.

(c) Except as otherwise required or permitted by law, no person, including, but not limited to, a provider, broker, insurance company, insurance producer, information bureau, rating agency or company, or any other person with actual knowledge of an insured’s identity, shall disclose such identity or information where there is a reasonable basis to conclude such information could be used to identify the insured or the insured’s financial or medical information to any other person unless such disclosure: (1) Is necessary to effect a life settlement contract between the owner and a provider and the owner and insured have provided prior written consent to such disclosure; (2) is provided in response to an investigation or examination by the commissioner or any other governmental office or agency or pursuant to the requirements of section 38a-465i; (3) is necessary to effectuate the sale of life settlement contracts or interests therein as investments, provided the sale is conducted in accordance with applicable state and federal securities laws, and provided further the owner and the insured have both provided prior written consent to the disclosure; (4) is a term of or condition to the transfer of a policy by one provider to another provider, in which case the provider receiving such information shall comply with the confidentiality requirements specified in this subsection; (5) is necessary to allow the provider or broker or their authorized representatives to make contacts for the purpose of determining health status. For the purpose of this section, “authorized representative” does not include any person who has or may have a financial interest in the settlement contract other than a provider, licensed broker, financing entity, related provider trust or special purpose entity. Each provider or broker shall require its authorized representative to agree in writing to comply with the privacy provisions of this part; or (6) is required to purchase stop loss coverage.

(d) Nonpublic personal information solicited or obtained in connection with a proposed or actual life settlement contract shall be subject to the provisions applicable to financial institutions under the federal Gramm-Leach-Bliley Act of 1999, P.L. 106-102, as amended from time to time, and all other applicable state and federal laws relating to confidentiality of nonpublic personal information.

(P.A. 97-202, S. 6, 18; P.A. 03-152, S. 5; P.A. 08-175, S. 5.)

History: P.A. 97-202 effective January 1, 1998; P.A. 03-152 amended Subsec. (a) to delete “the provisions of” re chapter 54, and amended Subsec. (c) to substitute “viatical settlement investment agent” for “viatical settlement agent” and “knowledge of an insured’s identity” for “knowledge of a viator’s identity”, reposition certain provisions of former Subdiv. (3) re term of or condition to a transaction or transfer to new Subdiv. (4) and add new Subdivs. (3) and (5) to (7), inclusive, re permitted reasons for disclosure; P.A. 08-175 deleted provisions re viatical settlement and made technical and conforming changes, amended Subsec. (a) and added new Subsec. (b) re contents of annual statement and penalties re failure to provide statement, deleted former Subsec. (b) re identifying information, amended Subsec. (c) by deleting former Subdiv. (5) and renumbering existing Subdivs. (6) and (7) as new Subdivs. (5) and (6), and amended Subsecs. (c) and (d) by revising confidentiality requirements.



Section 38a-465e - Examination of licensees and applicants. Commissioner’s access to records. Retention of records. Expenses of examination. Confidentiality of examination workpapers and reports.

(a) When the commissioner deems it reasonably necessary to protect the interests of the public, the commissioner may examine the business and affairs of any licensee or applicant for a license. The commissioner may order any licensee or applicant to produce any records, books, files or other information reasonably necessary to ascertain whether such licensee or applicant is acting or acted in violation of the law or is otherwise contrary to the interests of the public. The licensee or applicant shall pay all expenses incurred by the commissioner in conducting any examination.

(b) Providers shall maintain records of each consummated transaction and life settlement contracts and, subject to the provisions of section 38a-465d, such records shall be available, during reasonable business hours, to the commissioner for inspection for the three-year period following the insured’s death.

(c) In lieu of an examination under this part of any foreign or alien licensee licensed in this state, the commissioner may accept an examination report on the licensee as prepared by the commissioner for the licensee’s state of domicile or port-of-entry state.

(d) Names and individual identification data of owners and insureds shall be considered private and confidential information and shall not be disclosed by the commissioner unless required by law.

(e) (1) Upon determining that an examination should be conducted, the commissioner shall issue an examination warrant appointing one or more examiners to perform such examination and instructing them as to its scope. In conducting the examination, the examiner shall use methods common to the examination of any life settlement licensee and shall use guidelines and procedures set forth in an examiners’ handbook adopted by a national organization.

(2) Each licensee or person from whom information is sought, its officers, directors and agents shall provide to the examiners timely, convenient and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, assets and computer or other recordings relating to the property, assets, business and affairs of the licensee being examined. The officers, directors, employees and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal by a licensee or its officers, directors, employees or agents to submit to an examination or to comply with any reasonable written request of the commissioner shall be grounds for suspension, refusal or nonrenewal of any license or authority held by the licensee to engage in the life settlement business or other business subject to the commissioner’s jurisdiction. Any proceedings for suspension, revocation or refusal of any license or authority shall be conducted pursuant to sections 38a-17 to 38a-19, inclusive.

(3) The commissioner shall have the power to issue subpoenas, administer oaths and examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence.

(4) When making an examination under this part, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination.

(5) Nothing contained in this section shall be construed to limit the commissioner’s authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.

(6) All final or preliminary examination reports, examiner or licensee work papers or other documents, or any other information discovered or developed during the course of an examination shall be kept confidential, pursuant to section 38a-69a.

(f) (1) Examination reports shall be comprised of only facts appearing upon the books, from the testimony of the licensee, its officers or agents or other persons examined concerning its affairs, and such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(2) Not later than sixty days following completion of the examination, the examiner in charge shall file with the commissioner a verified written report of examination under oath. Upon receipt of the verified report, the commissioner shall transmit the report to the licensee examined, together with a notice that shall afford the licensee examined a reasonable opportunity of not more than thirty days to make a written submission or rebuttal with respect to any matters contained in the examination report and which shall become part of the report, or to request a hearing on any matter in dispute.

(3) In the event the commissioner determines that regulatory action is appropriate as a result of an examination, the commissioner may initiate any proceedings or actions provided by law.

(g) Except as otherwise provided in this section, all examination reports, working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this section, or in the course of analysis or investigation by the commissioner of the financial condition or market conduct of a licensee, shall be confidential by law and privileged and shall not be subject to section 1-210, subject to subpoena, or subject to discovery or be admissible in evidence in any civil action. The commissioner is authorized to use the documents, materials or other information in the furtherance of any regulatory or legal action brought as part of the commissioner’s official duties. The licensee being examined shall have access to all documents used to make the report.

(h) (1) An examiner shall not be appointed by the commissioner if the examiner, directly or indirectly, has a conflict of interest, is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this section. This section shall not be construed to automatically preclude an examiner from being (A) an owner, (B) an insured in a life settlement contract or insurance policy, or (C) a beneficiary in an insurance policy that is proposed for a life settlement contract.

(2) Notwithstanding the requirements of this subsection, the commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants or other similar individuals who are independently practicing their professions, even though these persons may from time to time be similarly employed or retained by persons subject to examination under this section.

(i) (1) No cause of action shall arise or any liability be imposed against the commissioner, the commissioner’s authorized representatives or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this section.

(2) No cause of action shall arise or any liability be imposed against any person for communicating or delivering information or data to the commissioner or the commissioner’s authorized representative or examiner pursuant to an examination made under this section, if such communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This subdivision shall not abrogate or modify any common law or statutory privilege or immunity heretofore enjoyed by any person identified in subdivision (1) of this subsection.

(3) A person identified in subdivision (1) or (2) of this subsection shall be entitled to an award of attorney’s fees and costs if such person is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this section and the party bringing the action was not substantially justified in doing so. For the purpose of this section, a proceeding is “substantially justified” if it had a reasonable basis in law or fact at the time that it was initiated.

(j) The commissioner may investigate suspected fraudulent life settlement acts, as specified in section 38a-465j, and persons engaged in the business of life settlements.

(P.A. 97-202, S. 7, 18; P.A. 99-104, S. 5; 99-145, S. 8, 23; P.A. 08-175, S. 6; P.A. 09-74, S. 19, 20; P.A. 13-134, S. 17.)

History: P.A. 97-202 effective January 1, 1998; P.A. 99-104 amended Subsec. (a) to substitute “When the commissioner deems it reasonably necessary to protect the interests of the public” for “In response to a complaint concerning a license or in connection with the review of an application for a license ...” re the commissioner’s examination authority, amended Subsec. (b) to substitute “five-year period” for “three-year period” re inspection period following the insured’s death, and deleted reference to “subsection (a) of section 38a-11” and “subdivision (19) of section 38a-816”; P.A. 99-145 deleted reference to “subsection (a) of section 38a-11” and “subdivision (19) of section 38a-816”, effective June 8, 1999; P.A. 08-175 deleted provision re viatical settlement, amended Subsecs. (a) and (b) by making conforming and technical changes and reducing maintenance period for records from 5 years to 3 years, and added Subsecs. (c) to (j) re examinations and confidentiality requirements (Revisor’s note: In 2009, a reference to “licensee of applicant” in Subsec. (a) was changed editorially by the Revisors to “licensee or applicant” for accuracy and consistency); P.A. 09-74 made technical changes in Subsecs. (a) and (e)(1), effective May 27, 2009; P.A. 13-134 amended Subsec. (g) to delete “private” re civil action.



Section 38a-465f - Required disclosures.

(a) The provider or broker shall provide, in writing, in a separate document that is signed by the owner and provider, the following disclosures to the owner not later than the date the life settlement contract is signed by all parties. The disclosure document shall contain the following language: “All medical, financial or personal information solicited or obtained by a provider or broker about an insured, including the insured’s identity or the identity of family members, a spouse or a significant other may be disclosed as necessary to effect the life settlement contract between the owner and the provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years.” The written disclosures shall be provided in a separate document that is signed by the owner and the provider and shall provide at least the following disclosures:

(1) That there are possible alternatives to life settlement contracts including, but not limited to, accelerated death benefits offered by the issuer of the life insurance policy;

(2) That some or all of the proceeds of a life settlement contract may be taxable, and assistance should be sought from a professional tax advisor;

(3) That receipt of the life settlement contract proceeds may adversely affect the recipient’s eligibility for public assistance or other government benefits or entitlements, and advice should be obtained from the appropriate agencies;

(4) That the owner has the right to rescind a life settlement contract for fifteen calendar days after the date such contract is executed by all parties and the owner has received the disclosures specified herein. Such rescission exercised by the owner shall be effective only if both notice of rescission is given to the provider and the owner repays all proceeds and any premiums, loans and loan interest paid by the provider within the rescission period. If the insured dies during the rescission period, the settlement contract shall be deemed to have been rescinded, subject to repayment by the owner or the owner’s estate of all proceeds and any premiums, loans and loan interest to the provider;

(5) That proceeds from the life settlement contract may be subject to the claims of creditors;

(6) That proceeds will be sent to the owner within three business days after the provider has received the insurer or group administrator’s acknowledgment that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated in accordance with the terms of the life settlement contract;

(7) That entering into a life settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate, to be forfeited by the owner, and assistance should be sought from a financial advisor;

(8) That the insured may be contacted by either the provider or broker or its authorized representative for the purpose of determining the insured’s health status or to verify the insured’s address. This contact is limited to once every three months if the insured has a life expectancy of more than one year, and no more than once per month if the insured has a life expectancy of one year or less;

(9) The amount and method of calculating the compensation paid or to be paid to the broker or to any other person acting for the owner in connection with the transaction, wherein the term compensation includes anything of value paid or given;

(10) The date by which the funds will be available to the owner and the transmitter of the funds;

(11) That the commissioner shall require delivery of a buyer’s guide or a similar consumer advisory package in the form prescribed by the commissioner to owners during the solicitation process;

(12) That the commissioner shall require providers and brokers to print separate, signed fraud warnings on their applications and on their life settlement contracts as follows: “Any person who knowingly presents false information in an application for insurance or life settlement contract is guilty of a crime and may be subject to fines and confinement in prison.”;

(13) The affiliation, if any, between the provider and the issuer of the insurance policy to be settled;

(14) That a broker represents the owner exclusively, and not the insurer, the provider or any other person, and owes a fiduciary duty to the owner, including a duty to act according to the owner’s instructions and in the best interest of the owner;

(15) The name, address and telephone number of the provider;

(16) The name, business address and telephone number of the independent third-party escrow agent, and the fact that the owner may inspect or receive copies of the relevant escrow or trust agreements or documents; and

(17) That a change of ownership could limit the insured’s ability to purchase future insurance on the insured’s life because there is a limit to how much coverage insurers will issue on one life.

(b) The written disclosures shall be conspicuously displayed in any life settlement contract furnished to an owner by a provider, including any affiliations or contractual arrangements between the provider and the broker. Failure to provide the disclosures or rights set forth in this section shall be deemed an unfair practice pursuant to section 38a-816.

(c) A broker shall provide the owner and the provider with at least the following disclosures not later than the date the life settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the life settlement contract or in a separate document signed by the owner and provide the following information:

(1) The name, business address and telephone number of the broker;

(2) A full, complete and accurate description of all the offers, counter-offers, acceptances and rejections relating to the proposed life settlement contract;

(3) A written disclosure of any affiliations or contractual arrangements between the broker and any person making an offer in connection with the proposed life settlement contract;

(4) The name of each broker who receives compensation and the amount of compensation received by said broker, which compensation includes anything of value paid or given to the broker in connection with the life settlement contract;

(5) A complete reconciliation of the gross offer or bid by the provider to the net amount of proceeds or value to be received by the owner. For the purpose of this section, “gross offer” or “bid” means the total amount or value offered by the provider for the purchase of one or more life insurance policies, inclusive of commissions and fees; and

(6) That the failure to provide the disclosures or rights described in this section shall be deemed an unfair practice in violation of section 38a-815.

(P.A. 97-202, S. 8, 18; P.A. 98-27, S. 13; P.A. 99-104, S. 6; P.A. 03-152, S. 6; P.A. 08-175, S. 7.)

History: P.A. 97-202 effective January 1, 1998; P.A. 98-27 inserted “That” at the beginning of Subdivs. (2) to (6), inclusive; P.A. 99-104 added Subdiv. (7) re disclosure that funds will be sent to viator within two business days after settlement, and added Subdiv. (8) re disclosure that entering into viatical settlement contract may effect other rights or benefits and that assistance should be sought from a financial advisor; P.A. 03-152 substantially revised existing provisions and designated same as Subsec. (a), and added Subsecs. (b) to (f), inclusive, re required disclosures; P.A. 08-175 amended Subsec. (a) by deleting provisions re viatical settlement and adding provisions re life settlement, making conforming changes, specifying disclosures be provided in a separate document signed by owner and provider, extending period during which proceeds must be sent to owner from two days to three days, deleting former Subdiv. (4) and renumbering existing Subdivs. (5) to (9) as new Subdivs. (4) to (8), and adding Subdivs. (9) to (17) re additional required disclosures, deleted former Subsecs. (b) to (f) and added new Subsec. (b) re conspicuous display of disclosure and new Subsec. (c) re required disclosures by broker to owner and provider.



Section 38a-465g - Prerequisites to a life settlement contract wherein insured is terminally or chronically ill. Medical release and confidentiality of medical information. Verification of coverage. Notice to insurer. Change of ownership or beneficiary. Rescission. Escrow agent or trustee. Broker fee calculation and disclosure of compensation. Prohibitions. Exemptions.

(a) Before entering into a life settlement contract with any owner of a policy wherein the insured is terminally ill or chronically ill, a provider shall obtain:

(1) If the owner is the insured, a written statement from a licensed attending physician or an advanced practice registered nurse that the owner is of sound mind and under no constraint or undue influence to enter into the settlement contract; and

(2) A document in which the insured consents to the release of the insured’s medical records to a provider, broker or insurance producer, and, if the policy was issued less than two years from the date of application for a settlement contract, to the insurance company that issued the policy.

(b) The insurer shall respond to a request for verification of coverage submitted by a provider, broker or life insurance producer on a form approved by the commissioner not later than thirty calendar days after the date the request was received. The insurer shall complete and issue the verification of coverage or indicate in which respects it is unable to respond. In its response, the insurer shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation regarding the validity of the policy.

(c) Prior to or at the time of execution of the settlement contract, the provider shall obtain a witnessed document in which the owner consents to the settlement contract, represents that the owner has a full and complete understanding of the settlement contract, that the owner has a full and complete understanding of the benefits of the policy, acknowledges that the owner is entering into the settlement contract freely and voluntarily and, for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness or condition and that the terminal or chronic illness or condition was diagnosed after the life insurance policy was issued.

(d) If a broker or life insurance producer performs any of the activities required of the provider under this section, the provider shall be deemed to have fulfilled the requirements of this section.

(e) The insurer shall not unreasonably delay effecting change of ownership or beneficiary with any life settlement contract lawfully entered into in this state or with a resident of this state.

(f) Not later than twenty days after an owner executes the life settlement contract, the provider shall give written notice to the insurer that issued the policy that the policy has become subject to a life settlement contract. The notice shall be accompanied by a copy of the medical records release required under subdivision (2) of subsection (a) of this section and a copy of the insured’s application for the life settlement contract.

(g) All medical information solicited or obtained by any person licensed pursuant to this part shall be subject to applicable provisions of law relating to the confidentiality of medical information.

(h) Each life settlement contract entered into in this state shall provide that the owner may rescind the contract not later than fifteen days from the date it is executed by all parties thereto. Such rescission exercised by the owner shall be effective only if both notice of rescission is given to the provider and the owner repays all proceeds and any premiums, loans and loan interest paid by the provider within the rescission period. A failure to provide written notice of the right of rescission shall toll the period of such right until thirty days after the written notice of the right of rescission has been given. If the insured dies during the rescission period, the contract shall be deemed to have been rescinded, subject to repayment by the owner or the owner’s estate of all proceeds and any premiums, loans and loan interest to the provider.

(i) Not later than three business days after the date the provider receives the documents from the owner to effect the transfer of the insurance policy, the provider shall pay or transfer the proceeds of the settlement into an escrow or trust account managed by a trustee or escrow agent in a state or federally chartered financial institution whose deposits are insured by the Federal Deposit Insurance Corporation. Not later than three business days after receiving acknowledgment of the transfer of the insurance policy from the issuer of the policy, said trustee or escrow agent shall pay the settlement proceeds to the owner.

(j) Failure to tender the life settlement contract proceeds to the owner within the time set forth in section 38a-465f shall render the viatical settlement contract voidable by the owner for lack of consideration until the time such consideration is tendered to, and accepted by, the owner.

(k) Any fee paid by a provider, party, individual or an owner to a broker in exchange for services provided to the owner pertaining to a life settlement contract shall be computed as a percentage of the offer obtained and not as a percentage of the face value of the policy. Nothing in this section shall be construed to prohibit a broker from reducing such broker’s fee below such percentage.

(l) Each broker shall disclose to the owner anything of value paid or given to such broker in connection with a life settlement contract concerning the owner.

(m) No person at any time prior to, or at the time of, the application for or issuance of a policy, or during a two-year period commencing with the date of issuance of the policy, shall enter into a life settlement contract regardless of the date the compensation is to be provided and regardless of the date the assignment, transfer, sale, devise, bequest or surrender of the policy is to occur. This prohibition shall not apply if the owner certifies to the provider that:

(1) The policy was issued upon the owner’s exercise of conversion rights arising out of a group or individual policy, provided the total of the time covered under the conversion policy plus the time covered under the prior policy is not less than twenty-four months. The time covered under a group policy must be calculated without regard to a change in insurance carriers, provided the coverage has been continuous and under the same group sponsorship; or

(2) The owner submits independent evidence to the provider that one or more of the following conditions have been met within said two-year period: (A) The owner or insured is terminally ill or chronically ill; (B) the owner or insured disposes of the owner or insured’s ownership interests in a closely held corporation, pursuant to the terms of a buyout or other similar agreement in effect at the time the insurance policy was initially issued; (C) the owner’s spouse dies; (D) the owner divorces his or her spouse; (E) the owner retires from full-time employment; (F) the owner becomes physically or mentally disabled and a physician or an advanced practice registered nurse determines that the disability prevents the owner from maintaining full-time employment; or (G) a final order, judgment or decree is entered by a court of competent jurisdiction on the application of a creditor of the owner, adjudicating the owner bankrupt or insolvent, or approving a petition seeking reorganization of the owner or appointing a receiver, trustee or liquidator to all or a substantial part of the owner’s assets.

(n) Copies of the independent evidence required by subdivision (2) of subsection (m) of this section shall be submitted to the insurer when the provider submits a request to the insurer for verification of coverage. The copies shall be accompanied by a letter of attestation from the provider that the copies are true and correct copies of the documents received by the provider. Nothing in this section shall prohibit an insurer from exercising its right to contest the validity of any policy.

(o) If, at the time the provider submits a request to the insurer to effect the transfer of the policy to the provider, the provider submits a copy of independent evidence of subparagraph (A) of subdivision (2) of subsection (m) of this section, such copy shall be deemed to establish that the settlement contract satisfies the requirements of this section.

(P.A. 97-202, S. 9, 18; P.A. 99-145, S. 9, 10, 23; P.A. 03-152, S. 7; P.A. 08-175, S. 8; P.A. 10-5, S. 15; P.A. 12-197, S. 40.)

History: P.A. 97-202 effective January 1, 1998; P.A. 99-145 amended Subsecs. (d) and (h) to delete references to Secs. 38a-11(a) and 38a-816(19), effective June 8, 1999; P.A. 03-152 amended Subsec. (a) by redesignating existing Subdivs. (1) and (2) as Subdiv. (1)(A) and (B), rewriting Subdiv. (1)(B) re required consent forms, deleting former Subdiv. (3) re witnessed document and adding new Subdivs. (2) to (6) re notice, copies of documents, verification of coverage, witnessed documents, and deemed fulfillment of requirements of section, added new Subsec. (b) re confidentiality of medical information, redesignated existing Subsec. (b) as new Subsec. (c) and added provision therein re death of the insured during the rescission period, added new Subsec. (d) re purchaser’s right to rescind, added new Subsec. (e) re sending executed documents to independent escrow agent, added new Subsec. (f) re voidability of contract for failure to tender consideration, deleted former Subsecs. (c), (d) and (h) re deposit of documents, voiding of contract if proceeds not received and limit on commissioner’s authority to determine the amount paid re contract, redesignated existing Subsecs. (e), (f), (g), (i) and (j) as new Subsecs. (g), (h), (i), (j) and (k), respectively, amended new Subsec. (g) to delete “or viatical settlement agent”, amended new Subsec. (i) to reference Sec. 38a-465f and provide that viatical settlement providers and brokers be responsible for the actions of their authorized representatives, and made technical changes; P.A. 08-175 replaced provisions re viatical settlement with provisions re life settlement and made technical and conforming changes, amended Subsec. (a) by redesignating existing Subdivs. (1)(A) and (1)(B) as Subdivs. (1) and (2), deleting existing Subdivs. (2) and (3), and redesignating existing Subdivs. (4) to (6) as new Subsecs. (b) to (d), redesignated existing Subsecs. (b) and (c) as new Subsecs. (h) and (i), inserted new Subsec. (e) re verification of coverage activities performed by a broker on behalf of a provider, inserted new Subsec. (f) re delay in effecting change of ownership or beneficiary, inserted new Subsec. (g) re notice of change of policy to life settlement contract given to insurer by provider, deleted former Subsec. (d) re right to rescind, redesignated existing Subsec. (e) as new Subsec. (j) and amended same by deleting provision directing provider to instruct viator to send executed documents to independent escrow agent and extending period in which proceeds must be paid from two days to three days, redesignated existing Subsec. (f) as new Subsec. (k), deleted former Subsecs. (g) to (k), added Subsec. (l) re computation of broker fees, added Subsec. (m) re disclosure of broker to owner of anything of value given or paid to broker, and added Subsecs. (n) to (p) re two-year prohibition on entering into life settlement contract and exemptions from prohibition; P.A. 10-5 deleted former Subsec. (e) re verification of coverage activities, redesignated existing Subsecs. (f) to (p) as Subsecs. (e) to (o), amended redesignated Subsec. (f) to specify that notice shall be accompanied by copy of insured’s medical records release and application, and made technical changes in redesignated Subsecs. (m), (n) and (o), effective May 5, 2010; P.A. 12-197 amended Subsec. (a)(1) by adding provision allowing statement from an advanced practice registered nurse and amended Subsec. (m)(2)(F) by adding provision allowing determination by an advanced practice registered nurse.



Section 38a-465h - Premium finance loans. Disclosures and certifications.

(a) Without limiting the ability of an insurer to assess the insurability of a policy applicant and in addition to other questions an insurance company may lawfully pose to a life insurance applicant, an insurance company may inquire in the application for life insurance whether the proposed owner intends to pay premiums with the assistance of financing from a lender that will use the policy as collateral to support the financing.

(b) If, as described in subdivision (11) of section 38a-465, the loan provides funds that can be used for a purpose other than paying for the premiums, costs and expenses associated with obtaining and maintaining the life insurance policy and loan, the application shall be rejected as a violation of section 38a-465i.

(c) If the financing does not violate section 38a-465i in this manner, the insurance company:

(1) May make disclosures including, but not limited to, the following, to the applicant and the insured, in the application or an amendment to the application completed not later than the delivery of the policy: “If you have entered into a loan arrangement where the policy is used as collateral and the policy does change ownership at some point in the future in satisfaction of the loan, the following may be true: (A) A change of ownership could lead to a stranger owning an interest in the insured’s life; (B) a change of ownership could limit your ability to purchase future insurance on the insured’s life because there is a limit to how much coverage insurers will issue on one life; (C) should there be a change of ownership and you wish to obtain more insurance coverage on the insured’s life in the future, the insured’s higher issue age, a change in health status or other factors may reduce the ability to obtain coverage or may result in significantly higher premiums; and (D) you should consult a professional advisor, since a change in ownership in satisfaction of the loan may result in tax consequences to the owner, depending on the structure of the loan.”; and

(2) May require the applicant or the insured to certify that:

(A) Such applicant or insured has not entered into any agreement or arrangement providing for the future sale of such life insurance policy;

(B) The loan arrangement for this policy provides funds sufficient to pay for partial or full payment of the premiums, costs and expenses associated with obtaining and maintaining such life insurance policy, and that such applicant or insured has not entered into any agreement by which such applicant or insured will receive consideration in exchange for procuring such policy; and

(C) The borrower has an insurable interest in the insured.

(P.A. 97-202, S. 10, 18; P.A. 08-175, S. 9; P.A. 09-74, S. 21.)

History: P.A. 97-202 effective January 1, 1998; P.A. 08-175 replaced former Subsecs. (a) to (e) with new Subsecs. (a) to (c) re disclosures and certifications concerning premium finance loans; P.A. 09-74 made a technical change in Subsec. (c)(2)(B), effective May 27, 2009.



Section 38a-465i - Violations.

(a) It shall be a violation of this part for any person to:

(1) Enter into a life settlement contract if such person knows or reasonably should have known that the life insurance policy was obtained by means of a false, deceptive or misleading application for such policy;

(2) Engage in any transaction, practice or course of business if such person knows or reasonably should have known that the intent was to avoid the notice requirements of this section;

(3) Engage in any fraudulent act or practice in connection with any transaction relating to any settlement involving an owner who is a resident of this state;

(4) Issue, solicit, market or otherwise promote the purchase of an insurance policy for the purpose of or with the emphasis on settling the policy;

(5) Receive, if providing premium financing, any proceeds, fees or other consideration from the policy or policy owner that are in addition to the amounts required to pay principal, interest or any costs or expenses, which are reasonable in type and amount, incurred by the lender or borrower in connection with such premium finance agreement, except in the event of a default, provided neither default on such loan nor the transfer of the policy, in connection with such default, is pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this part. Any payments, charges, fees or other amounts received by a person or entity providing premium financing in violation of this subdivision shall be remitted to the original owner of the policy or to such owner’s estate if said original owner is not living at the time of the determination of the overpayment;

(6) With respect to any settlement contract or insurance policy and a broker, to knowingly solicit an offer from, effectuate a life settlement contract with or make a sale to any provider, financing entity or related provider trust that is controlling, controlled by or under common control with such broker, unless such relationship is disclosed to the owner;

(7) With respect to any life settlement contract or insurance policy and a provider, to knowingly enter into a life settlement contract with an owner if, in connection with such life settlement contract, anything of value will be paid to a broker that is controlling, controlled by or under common control with such provider, financing entity or related provider trust that is involved in such settlement contract, unless such relationship is disclosed to the owner;

(8) With respect to a provider, to enter into a life settlement contract unless the life settlement promotional, advertising and marketing materials, as may be prescribed by regulation, have been filed with the commissioner. In no event shall any marketing materials expressly reference that the insurance is free for any period of time. The inclusion of any reference in the marketing materials that would cause an owner to reasonably believe the insurance is free for any period of time shall be considered a violation of this part; or

(9) With respect to any life insurance producer, insurance company, broker or provider, to make any statement or representation to the applicant or policyholder in connection with the sale or financing of a life insurance policy to the effect that the insurance is free or without cost to the policyholder for any period of time unless so provided in the policy.

(b) A violation of this section shall be deemed a fraudulent life settlement act, as specified in section 38a-465j.

(P.A. 97-202, S. 11, 18; P.A. 03-152, S. 8; P.A. 08-175, S. 10; P.A. 09-74, S. 22.)

History: P.A. 97-202 effective January 1, 1998; P.A. 03-152 deleted references to “viatical settlement agent” in Subsec. (a)(1) and (2), deleted “the provisions of” re chapter 54 in Subsec. (b), made technical changes in Subsecs. (b) and (d), added Subsec. (e) re contracts entered into within two-year period from date of issuance of policy, and added Subsec. (f) re satisfaction of requirements of section and the insurer’s timely response to a request to transfer policy or certificate (Revisor’s note: A semicolon at the end of Subsec. (e) was replaced editorially by the Revisors with a period for proper form); P.A. 08-175 replaced former Subsecs. (a) to (f) with new Subsecs. (a) and (b) re violations; P.A. 09-74 made a technical change in Subsec. (a)(5), effective May 27, 2009.



Section 38a-465j - Fraudulent life settlement acts prohibited. Confidentiality of documents and evidence. Antifraud plans.

(a)(1) A person shall not commit a fraudulent life settlement act.

(2) “Fraudulent life settlement act” includes, but is not limited to:

(A) Acts or omissions committed by any person who, knowingly and with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, commits or permits its employees or its agents to engage in acts including, but not limited to:

(i) Presenting, causing to be presented or preparing with knowledge and belief that it will be presented to or by a provider, premium finance lender, broker, insurer, insurance producer or any other person, false material information, or concealing material information, as part of, in support of, or concerning a fact material to one or more of the following: (I) An application for the issuance of a life settlement contract or insurance policy; (II) the underwriting of a life settlement contract or insurance policy; (III) a claim for payment or benefit pursuant to a life settlement contract or insurance policy; (IV) premiums paid on an insurance policy; (V) payments and changes in ownership or beneficiary made in accordance with the terms of a life settlement contract or insurance policy; (VI) the reinstatement or conversion of an insurance policy; (VII) the solicitation, offer to enter into, or effectuation of a life settlement contract or insurance policy; (VIII) the issuance of written evidence of a life settlement contract or insurance policy; (IX) any application for or the existence of or any payments related to a loan secured directly or indirectly by any interest in a life insurance policy; or (X) the entry into any practice or plan that involves stranger-originated life insurance;

(ii) Where the request for disclosure has been asked for by the insurer, failing to disclose to the insurer that the prospective insured has undergone a life expectancy evaluation by any person or entity other than the insurer or its authorized representative in connection with the issuance of the policy;

(iii) Employing any device, scheme or artifice to defraud in the business of life settlements; or

(iv) In the solicitation, application or issuance of a policy, employing any device, scheme or artifice in violation of state insurable interest laws;

(B) In the furtherance of a fraud or to prevent the detection of a fraud any person commits or permits its employees or its agents to:

(i) Remove, conceal, alter, destroy or sequester from the commissioner the assets or records of a licensee or other person engaged in the business of life settlements;

(ii) Misrepresent or conceal the financial condition of a licensee, financing entity, insurer or other person;

(iii) Transact the business of life settlements in violation of laws requiring a license, certificate of authority or other legal authority for the transaction of the business of life settlements;

(iv) File with the commissioner a document containing false information or otherwise concealing information about a material fact from the commissioner;

(v) Engage in embezzlement, theft, misappropriation or conversion of moneys, funds, premiums, credits or other property of a provider, insurer, insured, owner, insurance, policy owner or any other person engaged in the business of life settlements or insurance;

(vi) Knowingly and with intent to defraud, enter into, broker or otherwise deal in a life settlement contract, the subject of which is a life insurance policy that was obtained by presenting false information concerning any fact material to the policy or by concealing, for the purpose of misleading another, information concerning any fact material to the policy, where the owner or the owner’s agent intended to defraud the policy’s issuer;

(vii) Attempt to commit, assist, aid or abet in the commission of, or conspiracy to commit the acts or omissions specified in this subsection; or

(viii) Misrepresent the state of residence of an owner to be a state or jurisdiction that does not have a law substantially similar to this part for the purpose of evading or avoiding the provisions of this part.

(b) A person shall not knowingly or intentionally interfere with the enforcement of the provisions of this part or investigations or suspected or actual violations of this part.

(c) A person in the business of life settlements shall not knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of life settlements.

(d) (1) Life settlement contracts and applications for life settlement contracts shall contain the following statement or a substantially similar statement, regardless of the form of transmission: “Any person who knowingly presents false information in an application for insurance or life settlement contract is guilty of a crime and may be subject to fines and confinement in prison.”

(2) The lack of a statement as required in subdivision (1) of this subsection shall not constitute a defense in any prosecution for a fraudulent life settlement act.

(e) (1) Any person engaged in the business of life settlements having knowledge or a reasonable belief that a fraudulent life settlement act is being, will be or has been committed shall provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

(2) Any other person having knowledge or a reasonable belief that a fraudulent life settlement act is being, will be or has been committed shall provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

(f) (1) No civil liability shall be imposed on and no cause of action shall arise from a person’s furnishing information concerning suspected, anticipated or completed fraudulent life settlement acts or suspected or completed fraudulent insurance acts, if the information is provided to or received from: (A) The commissioner or the commissioner’s employees, agents or representatives; (B) federal, state or local law enforcement or regulatory officials or their employees, agents or representatives; (C) a person involved in the prevention and detection of fraudulent life settlement acts or that person’s agents, employees or representatives; (D) any regulatory body or their employees, agents or representatives, overseeing life insurance, life settlements, securities or investment fraud; (E) the life insurer that issued the life insurance policy covering the life of the insured; or (F) the licensee or its agents, employees or representatives.

(2) Subdivision (1) of this subsection shall not apply to statements made with actual malice. In an action brought against a person for filing a report or furnishing other information concerning a fraudulent life settlement act or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that subdivision (1) of this subsection does not apply because the person filing the report or furnishing the information did so with actual malice.

(3) A person identified in subdivision (1) of this subsection shall be entitled to an award of attorney’s fees and costs if such person is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of activities in carrying out the provisions of this part and the party bringing the action was not substantially justified in doing so. For the purpose of this section, a proceeding is “substantially justified” if it had a reasonable basis in law or fact at the time that it was initiated.

(4) This section does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in subdivision (1) of this subsection.

(g) (1) The documents and evidence provided pursuant to subsection (f) of this section or obtained by the commissioner in an investigation of suspected or actual fraudulent life settlement acts shall be privileged and confidential and shall not be a public record or subject to discovery or subpoena in a civil or criminal action.

(2) Subdivision (1) of this subsection does not prohibit release by the commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent life settlement acts: (A) In administrative or judicial proceedings to enforce laws administered by the commissioner; (B) to federal, state or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent life settlement acts or to the National Association of Insurance Commissioners; or (C) at the discretion of the commissioner, to a person in the business of life settlements that is aggrieved by a fraudulent life settlement act.

(3) Release of documents and evidence under subdivision (2) of this subsection does not abrogate or modify the privilege granted in subdivision (1) of this subsection.

(h) Nothing in this part shall be construed to:

(1) Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine and prosecute suspected violations of law;

(2) Preempt, supersede, or limit any provision of any state securities law or any rule, order or notice issued thereunder;

(3) Prevent or prohibit a person from voluntarily disclosing information concerning life settlement fraud to a law enforcement or regulatory agency other than the Insurance Department; or

(4) Limit the powers granted elsewhere by the laws of this state to the commissioner or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

(i) (1) Providers and brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute and prevent fraudulent life settlement acts. The commissioner may order, or a licensee may request and the commissioner may grant, such modifications of the following required initiatives as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives as long as the modifications may reasonably be expected to accomplish the purpose of this section. Antifraud initiatives shall include: (A) Fraud investigators, who may be provider or broker employees or independent contractors; and (B) an antifraud plan that shall be submitted to the commissioner.

(2) The antifraud plan specified in subparagraph (B) of subdivision (1) of this subsection shall include, but not be limited to:

(A) A description of the procedures for detecting and investigating possible fraudulent life settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(B) A description of the procedures for reporting possible fraudulent life settlement acts to the commissioner;

(C) A description of the plan for antifraud education and training of underwriters and other personnel; and

(D) A description or chart outlining the organizational arrangement of the antifraud personnel responsible for the investigation and reporting of possible fraudulent life settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(3) Antifraud plans submitted to the commissioner shall be privileged and confidential and shall not be a public record or subject to discovery or subpoena in a civil or criminal action.

(P.A. 97-202, S. 12, 18; P.A. 99-145, S. 11, 23; P.A. 08-175, S. 11; P.A. 09-74, S. 23.)

History: P.A. 97-202 effective January 1, 1998; P.A. 99-145 deleted references to Secs. 38a-11(a) and 38a-816(19), effective June 8, 1999; P.A. 08-175 replaced former Subsecs. (a) to (c) with new Subsecs. (a) to (h) re fraudulent life settlement acts and new Subsec. (i) re antifraud initiatives and plans; P.A. 09-74 made technical changes in Subsec. (a)(2)(A)(i), effective May 27, 2009.



Section 38a-465k - Injunctions. Cease and desist orders. Damages.

(a) In addition to the penalties and other enforcement provisions of this part, if any person violates this part or any regulation implementing this part, the commissioner may seek an injunction in a court of competent jurisdiction and may apply for temporary and permanent orders that the commissioner determines are necessary to restrain the person from further committing the violation.

(b) Any person damaged by the acts of a person in violation of this part or any regulation implementing this part may bring a civil action for damages in a court of competent jurisdiction against the person committing the violation.

(c) The commissioner may issue, in accordance with the provisions of chapter 54, a cease and desist order upon a person that violates any provision of this part, any regulation or order adopted by the commissioner or any written agreement entered into with the commissioner.

(d) When the commissioner finds that an activity in violation of this part presents an immediate danger to the public that requires an immediate final order, the commissioner may issue an emergency cease and desist order reciting with particularity the facts underlying the findings. The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent and shall remain effective for ninety days from the date of service. If the commissioner begins nonemergency cease and desist proceedings, the emergency cease and desist order shall remain effective, absent an order by a court of competent jurisdiction.

(e) In the event of a wilful violation of this part, the trial court may award statutory damages in addition to actual damages in an amount up to three times the actual damage award.

(f) The provisions of this part shall not be waived by agreement.

(g) No choice of law provision shall be utilized to prevent the application of this part to any settlement in which a party to the settlement is a resident of this state.

(P.A. 97-202, S. 14, 18; P.A. 99-145, S. 12, 23; P.A. 08-175, S. 12.)

History: P.A. 97-202 effective January 1, 1998; P.A. 99-145 deleted references to Secs. 38a-11(a) and 38a-816(19), effective June 8, 1999; P.A. 08-175 replaced former provisions with Subsecs. (a) to (g) re injunctions, civil actions and orders.



Section 38a-465l - Penalties.

(a) It shall be a violation of this part for any person, provider, broker or any other party related to the business of life settlements to commit a fraudulent life settlement act.

(b) A person that commits a fraudulent life settlement act is guilty of committing insurance fraud and shall be subject to additional penalties under section 53a-215.

(c) The commissioner shall be authorized to levy a civil penalty not to exceed one hundred thousand dollars and the amount of the claim for each violation upon any person, including those persons and their employees licensed pursuant to this part, found to have committed a fraudulent life settlement act or violated any other provision of this part.

(d) The license of a person licensed under this part who commits a fraudulent life settlement act shall be revoked for a period of not less than one year.

(P.A. 97-202, S. 15, 18; P.A. 08-175, S. 13.)

History: P.A. 97-202 effective January 1, 1998; P.A. 08-175 replaced former provisions with Subsecs. (a) to (d) re penalties.



Section 38a-465m - Regulations. Imposition of bond or other mechanism as proof of financial accountability. Conflict of laws.

(a) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of sections 38a-465 to 38a-465l, inclusive, and sections 38a-465n to 38a-465q, inclusive.

(b) Such regulations may establish standards for evaluating reasonableness of payments under life settlement contracts. Such regulations may include, but are not limited to, the regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise or bequest of a benefit under a life insurance policy.

(c) Such regulations may establish appropriate licensing requirements and standards for continued licensure for providers and brokers.

(d) The commissioner may require a bond or other mechanism for financial accountability for providers and brokers.

(e) Such regulations may adopt rules governing the relationship and responsibilities of providers, brokers, insurers and their agents, pursuant to the requirements of this part.

(f) If there is more than one owner on a single policy and the owners are residents of different states, the life settlement contract shall be governed by the law of the state in which the owner having the largest percentage ownership resides or, if the owners hold equal ownership, the state of residence of one owner agreed upon in writing by all of the owners. In the event that equal owners fail to agree in writing upon a state of residence for jurisdictional purposes, the law of the state of the insured shall govern.

(g) A provider in this state that enters into a life settlement contract with an owner who is a resident of another state that has enacted statutes or adopted regulations governing life settlement contracts shall be governed in the effectuation of such life settlement contract by the statutes and regulations of the owner’s state of residence. If the state in which the owner is a resident has not enacted statutes or regulations governing life settlement contracts, the provider shall provide notice to the owner that neither state regulates the transaction upon which the owner is entering, except that for transactions in such states, the provider shall maintain all records required if the transactions were executed in the owner’s state of residence. The forms used in such states need not be approved by the commissioner.

(h) If there is a conflict in the laws that apply to an owner and a provider in any individual transaction, the laws of the state that apply to the owner shall take precedence and the provider shall comply with those laws.

(P.A. 97-202, S. 16, 18; P.A. 99-145, S. 13, 23; P.A. 03-152, S. 9; P.A. 08-175, S. 14.)

History: P.A. 97-202 effective January 1, 1998; P.A. 99-145 deleted references to Secs. 38a-11(a) and 38a-816(19), effective June 8, 1999; P.A. 03-152 designated existing provisions as Subsec. (a), added reference therein to Secs. 38a-465n to 38a-465q re regulations, and added Subsecs. (b) to (e), inclusive, re scope of regulations and re bond or other mechanism for financial accountability; P.A. 08-175 deleted provisions re viatical settlement and made conforming changes in Subsecs. (b) to (e) and added Subsecs. (f) to (h) re conflict of laws.



Section 38a-465n - Life settlement advertisements.

(a) Each person licensed pursuant to this part may conduct or participate in advertisements within this state. Such advertisements shall be accurate, truthful and not misleading in fact or by implication.

(b) No person or trust shall:

(1) Directly or indirectly market, advertise, solicit or otherwise promote the purchase of a policy for the sole purpose of or with an emphasis on settling the policy; or

(2) Use the words “free”, “no cost” or words of similar import in the marketing, advertising, soliciting or otherwise promoting of the purchase of a policy.

(P.A. 03-152, S. 12; P.A. 08-175, S. 15.)

History: P.A. 08-175 deleted former Subsecs. (a) and (c) to (p) re viatical settlement advertising, redesignated existing Subsec. (b) as new Subsec. (a) and amended same by replacing former provisions with new language re advertisements, and added new Subsec. (b) re restrictions on advertising.



Section 38a-465o - Life settlement broker deemed to represent only the owner. Fiduciary duty to owner.

Notwithstanding the manner in which the life settlement broker is compensated, a life settlement broker is deemed to represent only the owner and owes a fiduciary duty to the owner to act according to the owner’s instructions and in the best interest of the owner.

(P.A. 03-152, S. 13; P.A. 08-175, S. 16.)

History: P.A. 08-175 replaced “viatical settlement” with “life settlement” and made conforming changes.



Section 38a-465p - Provider or broker lawfully transacting business in the state or person lawfully negotiating life settlement contracts prior to October 1, 2008.

(a) Any provider or broker lawfully transacting business in this state prior to October 1, 2008, may continue to do so pending approval or disapproval of such provider’s or broker’s application for a license, provided such application is filed with the commissioner not later than thirty days after October 1, 2008. During the time that such application is pending with the commissioner, the applicant may use any form of life settlement contract that has been filed with the commissioner pending approval thereof, provided that such form is otherwise in compliance with the provisions of this part. Any person transacting business in this state under this provision shall be obligated to comply with all other requirements of this part.

(b) Any person who has lawfully negotiated life settlement contracts between any owner residing in this state and one or more providers for not less than one year immediately prior to October 1, 2008, may continue to do so pending approval or disapproval of that person’s application for a license, provided such application is filed with the commissioner not later than thirty days after October 1, 2008. Any person transacting business in this state under this provision shall be obligated to comply with all other requirements of this part.

(P.A. 03-152, S. 14; P.A. 08-175, S. 17; P.A. 09-74, S. 24.)

History: P.A. 08-175 replaced former Subsecs. (a) and (b) re viatical settlement investment agents with new Subsecs. (a) and (b) re 30-day licensing grace period for providers and brokers lawfully transacting business and persons lawfully negotiating life settlement contracts in the state prior to October 1, 2008; P.A. 09-74 made a technical change in Subsec. (a), effective May 27, 2009.



Section 38a-465q - Related provider trusts.

A related provider trust shall have a written agreement with the licensed provider under which the licensed provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files related to life settlement transactions available to the commissioner as if those records and files were maintained directly by the licensed provider.

(P.A. 03-152, S. 15; P.A. 08-175, S. 18.)

History: P.A. 08-175 deleted “viatical settlement” and made a conforming change.






Chapter 700c - Health Insurance

Section 38a-469 - Definitions.

As used in this title, unless the context otherwise requires or a different meaning is specifically prescribed, “health insurance” policy means insurance providing benefits due to illness or injury, resulting in loss of life, loss of earnings, or expenses incurred, and includes the following types of coverage: (1) Basic hospital expense coverage; (2) basic medical-surgical expense coverage; (3) hospital confinement indemnity coverage; (4) major medical expense coverage; (5) disability income protection coverage; (6) accident only coverage; (7) long term care coverage; (8) specified accident coverage; (9) Medicare supplement coverage; (10) limited benefit health coverage; (11) hospital or medical service plan contract; (12) hospital and medical coverage provided to subscribers of a health care center; (13) specified disease coverage; (14) TriCare supplement coverage; (15) travel health coverage; and (16) single service ancillary health coverage, including, but not limited to, dental, vision or prescription drug coverage.

(P.A. 90-243, S. 68; P.A. 96-227, S. 9; P.A. 08-147, S. 5; Sept. Sp. Sess. P.A. 09-7, S. 171.)

History: P.A. 96-227 added “specified disease coverage” as a type of “health insurance” policy; (Revisor’s note: In 2005 the words “title 38a” were replaced editorially by the Revisors with “this title”); P.A. 08-147 added Subdiv. (14) to include TriCare supplement coverage in definition of “health insurance” policy; Sept. Sp. Sess. P.A. 09-7 added Subdiv. (15) re travel health coverage and Subdiv. (16) re single service ancillary health coverage as types of health insurance policies.



Section 38a-470 - (Formerly Sec. 38-174n). Lien on workers’ compensation awards for insurers. Notice of lien.

(a) For purposes of this section, “controverted claim” means any claim in which compensation is denied either in whole or in part by the workers’ compensation carrier or the employer, if self-insured.

(b) Any insurer, hospital or medical service corporation, health care center or employee welfare benefit plan which furnished benefits or services under a health insurance policy or a self-insured employee welfare benefit plan to any person suffering an injury or illness covered by the Workers’ Compensation Act has a lien on the proceeds of any award or approval of any compromise made by a workers’ compensation commissioner less attorneys’ fees approved by the district commissioner and reasonable costs related to the proceeding, to the extent of benefits paid or services provided for the effects of the injury or illness arising out of and in the course of employment as a result of a controverted claim, provided such plan, policy or contract provides for reduction, exclusion, or coordination of benefits of the policy or plan on account of workers’ compensation benefits.

(c) The lien shall arise at the time such benefits are paid or such services are rendered. The person or entity furnishing such benefits or services shall serve written notice upon the employee, the insurance company providing workers’ compensation benefits or the employer, if self-insured, and the workers’ compensation commissioner for the district in which the claim for workers’ compensation has been filed, setting forth the nature and extent of the lien allowable under subsection (b) of this section. The lien shall be effective against any workers’ compensation award made after the notice is received.

(d) The written notice shall be served upon the employee at his last-known address, the insurance company at its principal place of business in this state or the employer, if self-insured, at its principal place of business, and the workers’ compensation commissioner, at the district office. Service shall be made to all parties by certified or registered mail. The notice shall be in duplicate and shall contain, in addition to the information set forth in subsection (c) of this section, the name of the injured or ill employee, the name of the company providing workers’ compensation benefits, the amount expended and an estimate of the amount to be expended for benefits or services provided to such injured or ill employee.

(e) The insurance company providing workers’ compensation coverage or the employer, if self-insured, shall reimburse the insurance company, hospital or medical service corporation, health care center or employee welfare benefit plan providing benefits or service directly, to the extent of any such lien. The receipt of such reimbursement by such insurer, hospital or medical service corporation, health care center or employee welfare benefit plan shall fully discharge such lien.

(f) The validity or amount of the lien may be contested by the workers’ compensation carrier, the employer, if self-insured or the employee by bringing an action in the superior court for the judicial district of Hartford or in the judicial district in which the plaintiff resides. Such cases shall have the same privilege with respect to their assignment for trial as appeals from the workers’ compensation review division but shall first be claimed for the short calendar unless the court shall order the matter placed on the trial list. An appeal may be taken from the decision of the Superior Court to the Appellate Court in the same manner as is provided in section 51-197b. In any appeal in which one of the parties is not represented by counsel and in which the party taking the appeal does not claim the case for the short calendar or trial within a reasonable time after the return day, the court may of its own motion dismiss the appeal, or the party ready to proceed may move for nonsuit or default as appropriate. During the pendency of the appeal any workers’ compensation benefits due shall be paid into the court in accordance with the rules relating to interpleader actions.

(P.A. 81-386, S. 1; June Sp. Sess. P.A. 83-29, S. 34, 82; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-243, S. 69; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 09-74, S. 25.)

History: June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof in Subsec. (f); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-243 added references to “health care center” and substituted reference to “health insurance policies” for reference to various health, disability and accident policies; Sec. 38-174n transferred to Sec. 38a-470 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 09-74 made a technical change in Subsec. (c), effective May 27, 2009.

See Secs. 38a-199 to 38a-209, inclusive, re hospital service corporations.

See Secs. 38a-214 to 38a-225, inclusive, re medical service corporations.

Cited. 216 C. 815. Cited. 219 C. 439.

Cited. 22 CA 539; judgment reversed, see 219 C. 439.

Subsec. (b):

Cited. 217 C. 631.

Cited. 22 CA 27; judgment reversed, see 217 C. 631.

Annotations to present section:

Cited. 219 C. 439.

Subsec. (b):

Cited. 217 C. 631.



Section 38a-471 - (Formerly Sec. 38-174o). Third party prescription programs. Notice of cancellation. Applicability of section.

(a) As used in this section, a “third party prescription program” means a system of providing for reimbursement for the cost of drugs or pharmaceutical services under a contractual arrangement or agreement with a provider of such drugs or services. Such programs shall include, but not be limited to, employee benefit plans under which a consumer receives prescription drugs or pharmaceutical services and such drugs or services are paid for in part by an agent of the consumer’s employer or others. An “administrator” means the program administrator of a third party prescription program.

(b) Any agreement or contract entered into in this state between an administrator and a pharmacy shall include a statement of the method and amount of reimbursement to the pharmacy for drugs or services provided to persons enrolled in the program, and the frequency of payment by the administrator to the pharmacy for such drugs or services.

(c) (1) Each administrator of a program shall notify all pharmacies enrolled in such program of any cancellation of coverage or benefits of any group enrolled in the program at least thirty days prior to the effective date of such cancellation or within ten business days following the date on which he receives notice of a cancellation, if he receives such notice less than forty days prior to its effective date.

(2) Each employer shall give written notice to all persons enrolled in such program of the cancellation of the plan and written notice to any person whose enrollment is terminated. Such notice shall be given as soon as is practicable but in no case later than thirty days after cancellation or termination. Such notice shall include a demand for the return of any plan identification cards such persons may have been issued by reason of their enrollment in such program.

(3) Any person who uses a program identification card to obtain drugs or services from a pharmacy after having received notice of the cancellation of his program shall be liable to the administrator for all moneys paid by the administrator for any drugs or services obtained by the illegal use of such card.

(d) (1) No administrator shall deny payment to any pharmacy for drugs or services which were provided as the result of the fraudulent or illegal use of an identification card by any person to whom an identification card was issued, unless the pharmacy was notified of the cancellation of such card.

(2) No administrator shall withhold payments for uncontested claims to any pharmacy beyond the time period specified in the payment schedule provisions of the agreement.

(e) Each administrator shall mail to any pharmacist, upon written request, a copy of each contract or agreement form in use in this state between such administrator and a pharmacy.

(f) No administrator shall prohibit a pharmacy from enrolling in a program except for cause, including, but not limited to, previous fraudulent use of program identification cards.

(g) The provisions of this section shall not apply to the providing of drugs or services under the provisions of Title XIX of the Social Security Act.

(P.A. 81-455, S. 1–8.)

History: Sec. 38-174o transferred to Sec. 38a-471 in 1991.



Section 38a-472 - (Formerly Sec. 38-174a). Assignment of insurance proceeds to doctor, hospital or state agency. Lien for state care. Notice of lien.

(a) Whenever a contract by a third party agency provides for payment to a beneficiary under the contract on account of bills incurred by him for medical, surgical or hospital care received by him, the assignment of the benefits of the contract by that beneficiary to the department head, as defined in section 4-5, of a state agency, or any doctor or hospital rendering such care, when sent by registered or certified mail to the third party agency, with a copy to the insured, shall be authority for the payment directly by the third party agency to the assignee. The state shall have a lien, in an amount equal to the care rendered, on the proceeds of such contracts for care rendered by any state hospital, institution or other facility, written notice of which shall be authority for the payment directly by the third party agency to the state.

(b) Whenever there is in existence a contract by an insurer for payment to, or on behalf of, an applicant or recipient of medical assistance under the Medicaid program under said contract on account of bills incurred by the applicant or recipient for medical services, including, but not limited to, physician services, nursing services, pharmaceutical services, surgical care and hospital care, the assignment of the benefits of the contract by such applicant or recipient or his legally liable relative pursuant to section 17b-265 shall, upon receipt of notice from the assignee, be authority for payment by the insurer directly to the assignee. If notice is provided by the assignee to the insurer in accordance with the provisions of section 17b-265, the insurer shall be liable to the assignee for any amount payable to the assignee under the contract.

(c) No insurer, health care center or issuer of any service plan contract for hospital or medical expense coverage delivered, issued for delivery or renewed in this state shall impose requirements on the Department of Social Services which have the effect of denying or limiting benefits which have been assigned pursuant to this section. The assignment of benefits shall be in accordance with the provisions of section 38a-472.

(1961, P.A. 124; P.A. 75-591; P.A. 90-243, S. 70; 90-283, S. 2; May Sp. Sess. P.A. 94-5, S. 8, 30; June 18 Sp. Sess. P.A. 97-2, S. 101, 165; P.A. 04-76, S. 36; P.A. 11-44, S. 136.)

History: P.A. 75-591 clarified existing provision by substituting “sent by registered or certified mail” for “lodged with”, authorized assignment of benefits to department heads, required a copy to be sent to insured and added provision re state’s lien on contracts for care rendered by state hospitals, institutions, etc.; P.A. 90-243 made technical changes for statutory consistency; P.A. 90-283 added Subsec. (b) re assignment of benefits of contract by an applicant or recipient of medical assistance; Sec. 38-174a transferred to Sec. 38a-472 in 1991; May Sp. Sess. P.A. 94-5 added a new Subsec. (c) to prevent insurers from imposing requirements on the department of social services which deny or limit benefits assigned pursuant to this section, effective July 1, 1994; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (b) to make technical and conforming changes to references re assistance programs, effective July 1, 1997; P.A. 04-76 amended Subsec. (b) by deleting reference to “general assistance program”; P.A. 11-44 amended Subsec. (b) by deleting “the state-administered general assistance program or”, effective July 1, 2011.

Subsec. (b):

Cited. 219 C. 439.

Annotation to present section:

Cited. 219 C. 439.



Section 38a-472a - Medical provider indemnification agreements prohibited.

No contract between a managed care company, other organization or insurer authorized to do business in this state and a medical provider practicing in this state for the provision of services may require that the medical provider indemnify the managed care company, other organization or insurer for any expenses and liabilities including, without limitation, judgments, settlements, attorneys’ fees, court costs and any associated charges incurred in connection with any claim or action brought against a managed care company, other organization or insurer on the basis of its determination of medical necessity or appropriateness of health care services if the information provided by said medical provider used in making the determination was accurate and appropriate at the time it was given. As used in this section and section 38a-472b, “medical provider” means any person licensed pursuant to chapters 370 to 373, inclusive, or chapter 375, 379, 380 or 383.

(P.A. 95-199, S. 3.)



Section 38a-472b - Medical provider indemnification contracts. Professional actions and related liability.

Notwithstanding the provisions of section 38a-472a, every medical provider participating in a contract pursuant to said section shall be responsible for his professional actions and related liability.

(P.A. 95-199, S. 4.)



Section 38a-472c - Dental policies. Estimate of reimbursement.

For any policy delivered, issued for delivery, renewed, amended or continued in this state that provides coverage for inpatient or outpatient dental services only, the person who issues the policy shall provide the insured or a licensed dentist acting on behalf of the insured, upon request, an estimate of reimbursement under the policy with respect to specific dental procedure codes ordered or recommended for the insured by a licensed dentist, except that the actual reimbursement may be adjusted based on factors such as the insured’s eligibility, plan design, utilization of benefits and the actual claim submitted.

(P.A. 04-125, S. 1; P.A. 11-19, S. 7.)

History: P.A. 11-9 made a technical change.



Section 38a-472d - Public education outreach program re health insurance availability and eligibility requirements.

(a) Not later than January 1, 2006, the Insurance Commissioner, in consultation with the Commissioner of Social Services and the Healthcare Advocate, shall develop a comprehensive public education outreach program to educate health insurance consumers about the availability and general eligibility requirements of various health insurance options in this state. The program shall maximize public information concerning health insurance options in this state and shall provide for the dissemination of such information on the Insurance Department’s Internet web site.

(b) The information on the department’s Internet web site shall reference the availability and general eligibility requirements of (1) programs administered by the Department of Social Services, including, but not limited to, the Medicaid program and the HUSKY Plan, Part A and Part B, (2) health insurance coverage provided by the Comptroller under subsection (i) of section 5-259, (3) health insurance coverage available under comprehensive health care plans issued pursuant to part IV of this chapter, and (4) other health insurance coverage offered through local, state or federal agencies or through entities licensed in this state. The commissioner shall update the information on the web site at least quarterly.

(P.A. 05-253, S. 1; P.A. 11-44, S. 137.)

History: P.A. 11-44 amended Subsec. (b)(1) by deleting “the state-administered general assistance program” and making technical changes, effective July 1, 2011.



Section 38a-472e - Health insurer. Requirements re offer to contract with a school-based health center.

Each health insurer licensed to do business in this state shall, at the request of any school-based health center or group of school-based health centers, offer to contract with such center or centers to provide reimbursement for covered health care services to persons who are insured by such licensed insurer. Such offer shall be made on terms and conditions similar to contracts offered to other providers of health care services.

(P.A. 10-118, S. 1.)

History: P.A. 10-118 effective June 7, 2010.



Section 38a-472f - Provider network adequacy.

Each insurer, health care center, managed care organization or other entity that delivers, issues for delivery, renews, amends or continues an individual or group health insurance policy or medical benefits plan, and each preferred provider network, as defined in section 38a-479aa, that contracts with a health care provider, as defined in section 38a-478, for the purposes of providing covered health care services to its enrollees, shall maintain a network of such providers that is consistent with the National Committee for Quality Assurance’s network adequacy requirements or URAC’s provider network access and availability standards.

(P.A. 11-58, S. 17.)

History: P.A. 11-58 effective January 1, 2012.



Section 38a-472g - Restrictions applicable to preauthorization or precertification.

(a)(1) No insurer, health care center, fraternal benefit society, hospital service corporation or medical service corporation or other entity, delivering, issuing for delivery, renewing, amending or continuing an individual or group health insurance policy in this state providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 or utilization review company performing utilization review for such insurer, center, society, corporation or entity, that preauthorizes or precertifies, on or after January 1, 2012, an admission, service, procedure or extension of stay shall reverse or rescind such preauthorization or precertification or refuse to pay for such admission, service, procedure or extension of stay if:

(A) Such insurer, center, society, corporation, entity or company failed to notify the insured’s or enrollee’s health care provider at least three business days prior to the scheduled date of such admission, service, procedure or extension of stay that such preauthorization or precertification has been reversed or rescinded on the basis of medical necessity, fraud or lack of coverage; and

(B) Such admission, service, procedure or extension of stay has taken place in reliance on such preauthorization or precertification.

(2) The provisions of this subsection shall apply regardless of whether such preauthorization or precertification is required or is requested by an insured’s or enrollee’s health care provider. Unless reversed or rescinded as set forth in subparagraph (A) of subdivision (1) of this subsection, such preauthorization or precertification shall be effective for not less than sixty days from the date of issuance.

(b) Nothing in subsection (a) of this section shall be construed to authorize benefits or services in excess of those that are provided for in the insured’s or enrollee’s policy or contract.

(c) Nothing in subsection (a) of this section shall affect the provisions of subsection (b) of section 38a-479b.

(P.A. 11-58, S. 18.)

History: P.A. 11-58 effective January 1, 2012.



Section 38a-472h - Dental fees for noncovered benefits. Posting required by dentists. Exceptions.

(a) No insurer, health care center, fraternal benefit society, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, amending or continuing an individual or group dental plan in this state shall include in any contract with a dentist licensed pursuant to chapter 379 that is entered into, renewed or amended on or after January 1, 2012, any provision that requires such dentist to accept as payment an amount set by such insurer, center, society, corporation or entity for services or procedures provided to an insured or enrollee that are not covered benefits under such insured’s or enrollee’s plan.

(b) A dentist shall not charge more for services or procedures that are not covered benefits than such dentist’s usual and customary rate for such services or procedures.

(c) Each evidence of coverage for an individual or group dental plan shall include the following statement:

“IMPORTANT: If you opt to receive dental services or procedures that are not covered benefits under this plan, a participating dental provider may charge you his or her usual and customary rate for such services or procedures. Prior to providing you with dental services or procedures that are not covered benefits, the dental provider should provide you with a treatment plan that includes each anticipated service or procedure to be provided and the estimated cost of each such service or procedure. To fully understand your coverage, you may wish to review your evidence of coverage document.”

(d) Each dentist shall post, in a conspicuous place, a notice stating that services or procedures that are not covered benefits under an insurance policy or plan might not be offered at a discounted rate.

(e) The provisions of this section shall not apply to (1) a self-insured plan that covers dental services, or (2) a contract that is incorporated in or derived from a collective bargaining agreement or in which some or all of the material terms are subject to a collective bargaining process.

(P.A. 11-58, S. 19; P.A. 12-145, S. 9.)

History: P.A. 11-58 effective January 1, 2012; P.A. 12-145 made a technical change in Subsec. (a), effective June 15, 2012.



Section 38a-472i - Payment amount of professional services component of covered colonoscopy or endoscopic services.

Each insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society that delivers, issues for delivery, renews, amends or continues an individual or group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 in this state, and contracts directly with a physician or physician group or physician organization to provide medical services under such policy shall, at such contracted physician’s or physician’s group’s or physician’s organization’s request, establish a payment amount for the physician’s professional services component of colonoscopy or endoscopic services covered under such policy, that is the same regardless of where the physician’s professional services are performed. Such payment amount for the physician’s professional services shall not be less than the amount that would otherwise be paid to such contracted physician or physician group or physician organization if the services are performed at a facility other than an outpatient surgical facility, as defined in section 19a-493b. Nothing in this section shall prohibit a contracted physician or physician group or physician organization from agreeing to a different payment methodology for colonoscopy or endoscopic services.

(P.A. 11-225, S. 3.)

See Secs. 38a-492k and 38a-518k for individual and group health insurance coverage for colorectal cancer screening.



Section 38a-473 - Medicare supplement expense factors. Age, gender, previous claim or medical history rating prohibited.

(a) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity which delivers or issues for delivery Medicare supplement insurance policies or certificates, written, delivered, continued or renewed in this state during the previous calendar year shall incorporate in its rates for Medicare supplement insurance calculated in accordance with sections 38a-495, 38a-495a and 38a-522, and any regulations adopted pursuant to said sections, factors for expenses which exceed one hundred fifty per cent of the average expense ratio for the entire written premium for all lines of health insurance of such company, society, corporation, center or other entity for the previous calendar year.

(b) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity which delivers or issues for delivery in this state any Medicare supplement policies or certificates shall incorporate in its rates or determinations to grant coverage for Medicare supplement insurance policies or certificates any factors or values based on the age, gender, previous claims history or the medical condition of any person covered by such policy or certificate.

(P.A. 90-243, S. 179, 181; P.A. 91-406, S. 9, 29; P.A. 92-60, S. 20; P.A. 93-239, S. 4; 93-390, S. 3, 8; May 25 Sp. Sess. P.A. 94-1, S. 39, 130; P.A. 05-20, S. 1; P.A. 11-19, S. 27.)

History: P.A. 91-406 corrected an internal reference; P.A. 92-60 made provisions applicable to any Medicare supplement policy continued or renewed during the previous calendar year, made provisions applicable to all lines of health insurance and made technical corrections for statutory consistency; P.A. 93-239 made technical corrections for statutory consistency and accuracy; P.A. 93-390 made technical changes for statutory consistency by adding references to “any other entity” and “certificate” and added Subsec. (b) prohibiting the incorporation of factors for age, gender and previous claim or medical condition history, into the insurer’s rate schedule, effective January 1, 1994; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical change, effective July 1, 1994; P.A. 05-20 made technical changes and amended Subsec. (b) to reference “determinations to grant coverage” and plans “H” to “J”, inclusive, “issued prior to January 1, 2006” re use of claims history and medical condition, effective July 1, 2005; P.A. 11-19 amended Subsec. (b) to delete provisions re Medicare supplement plans “H” to “J”.



Section 38a-474 - Medicare supplement policy rate increases: Procedure. Age, gender, previous claim or medical history rating prohibited.

(a) Any insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity which delivers, issues for delivery, renews, amends or continues in this state any Medicare supplement policy or certificate, as defined in sections 38a-495, 38a-495a and 38a-522, seeking to change its rates shall file a request for such change with the Insurance Department at least sixty days prior to the proposed effective date of such change. The Insurance Department shall review the request and, with respect to requests for an increase in rates, shall hold a public hearing on such increase. The Insurance Commissioner shall approve or deny the request not later than forty-five days after its receipt. The Insurance Commissioner shall adopt regulations, in accordance with chapter 54, to set requirements for the submission of data pertaining to a request to change rates and to define the policies utilized in making a decision on such change in rates.

(b) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity which delivers or issues for delivery in this state any Medicare supplement policies or certificates shall incorporate in its rates or determinations to grant coverage for Medicare supplement insurance policies or certificates any factors or values based on the age, gender, previous claims history or the medical condition of the person covered by such policy or certificate.

(P.A. 90-81; P.A. 91-406, S. 10, 29; P.A. 93-390, S. 4, 8; P.A. 94-39, S. 4; P.A. 05-20, S. 2; P.A. 11-19, S. 28; P.A. 12-145, S. 53.)

History: P.A. 91-406 corrected an internal reference; P.A. 93-390 added references to “health care centers” and “any other entity” for statutory consistency and added Subsec. (b) prohibiting the incorporation of factors for age, gender and previous claim or medical condition history, into insurer’s rate schedule, effective January 1, 1994; P.A. 94-39 substituted “change” for the references to “increase” and added a provision in Subsec. (a) that with respect to requests for an increase in rates a public hearing must be held by the insurance department; P.A. 05-20 made technical changes and amended Subsec. (b) to reference “determinations to grant coverage” and plans “H” to “J”, inclusive, “issued prior to January 1, 2006” re use of claims history and medical condition, effective July 1, 2005; P.A. 11-19 amended Subsec. (b) to delete provisions re Medicare supplement plans “H” to “J”; P.A. 12-145 amended Subsec. (a) to add “amends” re policy or certificate, delete 1990 and 1994 date references, and make technical changes, effective January 1, 2013.

See Sec. 38a-481 re Medicare supplement policy rates.



Section 38a-475 - Precertification of long-term care policies under the Connecticut Partnership for Long-Term Care. Regulations.

The Insurance Department shall only precertify long-term care insurance policies which (1) alert the purchaser to the availability of consumer information and public education provided by the Department on Aging pursuant to section 17b-251; (2) offer the option of home and community-based services in addition to nursing home care; (3) in all home care plans, include case management services delivered by an access agency approved by the Office of Policy and Management and the Department of Social Services as meeting the requirements for such agency as defined in regulations adopted pursuant to subsection (e) of section 17b-342, which services shall include, but need not be limited to, the development of a comprehensive individualized assessment and care plan and, as needed, the coordination of appropriate services and the monitoring of the delivery of such services; (4) provide inflation protection; (5) provide for the keeping of records and an explanation of benefit reports on insurance payments which count toward Medicaid resource exclusion; and (6) provide the management information and reports necessary to document the extent of Medicaid resource protection offered and to evaluate the Connecticut Partnership for Long-Term Care. No policy shall be precertified if it requires prior hospitalization or a prior stay in a nursing home as a condition of providing benefits. The commissioner may adopt regulations, in accordance with chapter 54, to carry out the precertification provisions of this section.

(P.A. 89-352, S. 3, 6; P.A. 91-187, S. 3, 4; P.A. 93-262, S. 1, 87; P.A. 95-160, S. 14, 69; P.A. 96-139, S. 12, 13; P.A. 04-10, S. 14; 04-257, S. 62; P.A. 13-125, S. 26.)

History: P.A. 91-187 amended Subdivs. (2), (3) and (4) to require all precertified policies to provide that the option of home and community-based services be offered in addition to nursing home care, that all home care plans include case management services and that all such policies provide inflation protection, deleting provision re option to furnish periodic per diem upgrades until insured begins receiving long-term care benefits; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 95-160 replaced a reference to coordination, assessment and monitoring agencies with access agencies, effective July 1, 1995 (Revisor’s note: A reference to “Department of Insurance” was replaced editorially by the Revisors with “Insurance Department” for consistency with customary statutory usage); P.A. 96-139 changed effective date of P.A. 95-160 but without affecting this section; P.A. 04-10, effective October 1, 2004, and P.A. 04-257, effective June 14, 2004, both substituted “17b-251” for “17a-307”; P.A. 13-125 replaced reference to Department of Social Services with reference to Department on Aging in Subdiv. (1), effective July 1, 2013.



Section 38a-476 - Preexisting condition coverage.

(a)(1) For the purposes of this section, “health insurance plan” means any hospital and medical expense incurred policy, hospital or medical service plan contract and health care center subscriber contract and does not include (A) short-term health insurance issued on a nonrenewable basis with a duration of six months or less, accident only, credit, dental, vision, Medicare supplement, long-term care or disability insurance, hospital indemnity coverage, coverage issued as a supplement to liability insurance, insurance arising out of a workers’ compensation or similar law, automobile medical payments insurance, or insurance under which beneficiaries are payable without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance, or (B) policies of specified disease or limited benefit health insurance, provided that the carrier offering such policies files on or before March first of each year a certification with the Insurance Commissioner that contains the following: (i) A statement from the carrier certifying that such policies are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance; (ii) a summary description of each such policy including the average annual premium rates, or range of premium rates in cases where premiums vary by age, gender or other factors, charged for such policies in the state; and (iii) in the case of a policy that is described in this subparagraph and that is offered for the first time in this state on or after October 1, 1993, the carrier files with the commissioner the information and statement required in this subparagraph at least thirty days prior to the date such policy is issued or delivered in this state.

(2) “Insurance arrangement” means any “multiple employer welfare arrangement”, as defined in Section 3 of the Employee Retirement Income Security Act of 1974 (ERISA), as amended, except for any such arrangement which is fully insured within the meaning of Section 514(b)(6) of said act, as amended.

(3) “Preexisting conditions provision” means a policy provision which limits or excludes benefits relating to a condition based on the fact that the condition was present before the effective date of coverage, for which any medical advice, diagnosis, care or treatment was recommended or received before such effective date. Routine follow-up care to determine whether a breast cancer has reoccurred in a person who has been previously determined to be breast cancer free shall not be considered as medical advice, diagnosis, care or treatment for purposes of this section unless evidence of breast cancer is found during or as a result of such follow-up. Genetic information shall not be treated as a condition in the absence of a diagnosis of the condition related to such information. Pregnancy shall not be considered a preexisting condition.

(4) “Qualifying coverage” means (A) any group health insurance plan, insurance arrangement or self-insured plan, (B) Medicare or Medicaid, or (C) an individual health insurance plan that provides benefits which are actuarially equivalent to or exceeding the benefits provided under the small employer health care plan, as defined in subdivision (12) of section 38a-564, whether issued in this state or any other state.

(5) “Applicable waiting period” means the period of time imposed by the group policyholder or contractholder before an individual is eligible for participating in the group policy or contract.

(b) (1) No group health insurance plan or insurance arrangement shall impose a preexisting conditions provision that excludes coverage for (A) individuals eighteen years of age and younger, or (B) a period beyond twelve months following the insured’s effective date of coverage. Any preexisting conditions provision shall only relate to conditions, whether physical or mental, for which medical advice, diagnosis or care or treatment was recommended or received during the six months immediately preceding the effective date of coverage.

(2) No individual health insurance plan or insurance arrangement shall impose a preexisting conditions provision that excludes coverage for (A) individuals eighteen years of age and younger, or (B) a period beyond twelve months following the insured’s effective date of coverage. Any preexisting conditions provision shall only relate to conditions, whether physical or mental, for which medical advice, diagnosis or care or treatment was recommended or received during the twelve months immediately preceding the effective date of coverage.

(3) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation or health care center shall refuse to issue an individual health insurance plan or insurance arrangement to individuals eighteen years of age and younger solely on the basis that an individual has a preexisting condition.

(c) All health insurance plans and insurance arrangements shall provide coverage, under the terms and conditions of their policies or contracts, for the preexisting conditions of any newly insured individual who was previously covered for such preexisting condition under the terms of the individual’s preceding qualifying coverage, provided the preceding coverage was continuous to a date less than one hundred twenty days prior to the effective date of the new coverage, exclusive of any applicable waiting period, except in the case of a newly insured group member whose previous coverage was terminated due to an involuntary loss of employment, the preceding coverage must have been continuous to a date not more than one hundred fifty days prior to the effective date of the new coverage, exclusive of any applicable waiting period, provided such newly insured group member or dependent applies for such succeeding coverage within thirty days of the member’s or dependent’s initial eligibility.

(d) With respect to a newly insured individual who was previously covered under qualifying coverage, but who was not covered under such qualifying coverage for a preexisting condition, as defined under the new health insurance plan or arrangement, such plan or arrangement shall credit the time such individual was previously covered by qualifying coverage to the exclusion period of the preexisting condition provision, provided the preceding coverage was continuous to a date less than one hundred twenty days prior to the effective date of the new coverage, exclusive of any applicable waiting period under such plan, except in the case of a newly insured group member whose preceding coverage was terminated due to an involuntary loss of employment, the preceding coverage must have been continuous to a date not more than one hundred fifty days prior to the effective date of the new coverage, exclusive of any applicable waiting period, provided such newly insured group member or dependent applies for such succeeding coverage within thirty days of the member’s or dependent’s initial eligibility.

(e) Each insurance company, fraternal benefit society, hospital service corporation, medical service corporation or health care center which issues in this state group health insurance subject to Section 2701 of the Public Health Service Act, as set forth in the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) (HIPAA), as amended from time to time, shall comply with the provisions of said section with respect to such group health insurance, except that the longer period of days specified in subsections (c) and (d) of this section shall apply to the extent excepted from preemption in Section 2723(B)(2)(iii) of said Public Health Service Act.

(f) The provisions of this section shall apply to every health insurance plan or insurance arrangement issued, renewed or continued in this state on or after October 1, 1993. For purposes of this section, the date a plan or arrangement is continued shall be the anniversary date of the issuance of the plan or arrangement. The provisions of subsection (e) of this section shall apply on and after the dates specified in Sections 2747 and 2792 of the Public Health Service Act as set forth in HIPAA.

(g) Notwithstanding the provisions of subsection (a) of this section, a short-term health insurance policy issued on a nonrenewable basis for six months or less which imposes a preexisting conditions provision shall be subject to the following conditions: (1) No such preexisting conditions provision shall exclude coverage beyond twelve months following the insured’s effective date of coverage; (2) such preexisting conditions provision may only relate to conditions, whether physical or mental, for which medical advice, diagnosis, care or treatment was recommended or received during the twenty-four months immediately preceding the effective date of coverage; and (3) any policy, application or sales brochure issued for such short-term health insurance policy that imposes such preexisting conditions provision shall disclose in a conspicuous manner in not less than fourteen-point bold face type the following statement:

“THIS POLICY EXCLUDES COVERAGE FOR CONDITIONS FOR WHICH MEDICAL ADVICE, DIAGNOSIS, CARE OR TREATMENT WAS RECOMMENDED OR RECEIVED DURING THE TWENTY-FOUR MONTHS IMMEDIATELY PRECEDING THE EFFECTIVE DATE OF COVERAGE.”

In the event an insurer or health care center issues two consecutive short-term health insurance policies on a nonrenewable basis for six months or less which imposes a preexisting conditions provision to the same individual, the insurer or health care center shall reduce the preexisting conditions exclusion period in the second policy by the period of time such individual was covered under the first policy. If the same insurer or health care center issues a third or subsequent such short-term health insurance policy to the same individual, such insurer or health care center shall reduce the preexisting conditions exclusion period in the third or subsequent policy by the cumulative time covered under the prior policies. Nothing in this section shall be construed to require such short-term health insurance policy to be issued on a guaranteed issue or guaranteed renewable basis.

(h) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to enforce the provisions of HIPAA and this section concerning preexisting conditions and portability.

(P.A. 93-345, S. 3; P.A. 96-87, S. 1–3; 96-177, S. 5; June 18 Sp. Sess. P.A. 97-8, S. 65, 88; P.A. 98-27, S. 14; P.A. 00-121; P.A. 02-24, S. 5; P.A. 07-113, S. 3; P.A. 08-110, S. 2; P.A. 11-58, S. 41.)

History: P.A. 96-87 amended Subsec. (a) and added Subsec. (f) to exempt “short-term” policies which provide the prescribed disclosures, effective May 8, 1996; P.A. 96-177 redefined “preexisting conditions provision” to specify that breast cancer check-ups are not medical advice, diagnosis, care or treatment unless evidence of breast cancer is found; June 18 Sp. Sess. P.A. 97-8 redefined “preexisting conditions provision” in Subsec. (a), amended Subsec. (b) to delete references to pregnancy, to substitute “whether physical or mental” for “manifesting themselves or” in Subdiv. (1) and to substitute “whether physical or mental, which manifest themselves” for “manifesting themselves” in Subdiv. (2), amended Subsecs. (c) and (d) to substitute “less than sixty-three days” for “not more than thirty days” and to substitute “sixty-three days” for “thirty days”, added new Subsec. (e) re compliance with the Public Health Service Act, designated former Subsecs. (e) and (f) as Subsecs. (f) and (g) respectively, amending new Subsec. (f) re application dates of Subsec. (e), and added new Subsec. (h) re regulations to enforce HIPAA, effective July 1, 1997; P.A. 98-27 amended Subsec. (d) to substitute “time such individual” for “time such person” and substituted “such individual’s initial eligibility” for “their initial eligibility”; P.A. 00-121 amended Subsecs. (c) and (d) by amending time periods from 63 to 120 days and 90 to 150 days, amending application deadline from 63 to 30 days, and making technical changes for purposes of gender neutrality; P.A. 02-24 substituted “their” for “its” in Subsec. (c); P.A. 07-113 amended Subsec. (b)(2) to delete reference to conditions “which manifest themselves”, amended Subsec. (g) to require a short-term health insurance policy which imposes preexisting conditions provision to be subject to conditions, including a requirement for disclosure of a statement re exclusion of coverage under the policy in a conspicuous manner, to provide for a reduction in preexisting conditions exclusion period in the second, third or subsequent policy if an insurer or health care center issues two, three or more consecutive short-term health insurance policies with preexisting conditions provision to the same individual, and to require that nothing in section be construed to require short-term health insurance policy to be issued on a guaranteed issue or guaranteed renewable basis, and amended Subsec. (h) to authorize commissioner to adopt regulations to enforce provisions of section; P.A. 08-110 changed “may” to “shall” and made technical changes in Subsec. (b), effective May 27, 2008; P.A. 11-58 amended Subsec. (b) to prohibit preexisting conditions provision that excludes coverage for individuals 18 years of age and younger in Subdivs. (1) and (2), and added Subdiv. (3) prohibiting issuance refusal of an individual health insurance plan or arrangement to such individuals solely on the basis of a preexisting condition, effective July 2, 2011.



Section 38a-476a - Compliance with the Health Insurance Portability and Accountability Act. Guaranteed renewability. Discrimination based on health status, newborns’ and mothers’ health prohibited. Parity of mental health benefits. Disclosure of information for employers. Construction. Application. Regulations.

(a) Each insurance company, fraternal benefit society, hospital service corporation, medical service corporation and health care center shall comply with sections 2742, 2743, and 2747 of the Public Health Service Act, as set forth in the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) (HIPAA), as amended from time to time, concerning guaranteed renewability of individual health insurance coverage and certification of coverage.

(b) Each insurance company, fraternal benefit society, hospital service corporation, medical service corporation and health care center shall comply with sections 2702, 2704, 2705 and 2712 of the Public Health Service Act, as set forth in the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191 and 104-204) (HIPAA), as amended from time to time, concerning discrimination based on health status, newborns’ and mothers’ health, parity of mental health benefits and guaranteed renewability of coverage for employers in the group market, with respect to health insurance coverage offered in the small and large group markets as defined in said Public Health Service Act.

(c) Each insurance company, fraternal benefit society, hospital service corporation, medical service corporation and health care center shall comply with sections 2711 and 2713 of the Public Health Service Act, as set forth in the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) (HIPAA), as amended from time to time, concerning guaranteed availability and disclosure of information for employers with respect to health insurance coverage offered in the small group market as defined in said Public Health Service Act.

(d) No provision of the general statutes concerning a HIPAA requirement shall be construed to supersede any other provision of the general statutes except to the extent that such other provision prevents the application of a requirement of HIPAA.

(e) This section shall apply to insurance companies, fraternal benefit societies, hospital service corporations, medical service corporations and health care centers on and after the dates specified in the Public Health Service Act, as set forth in the Health Insurance Portability and Accountability Act of 1996, (P.L. 104-191 and 104-204) (HIPAA), as amended from time to time.

(f) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section and the provisions of the Public Health Service Act, as set forth in the Health Insurance Portability and Accountability Act of 1996, as amended from time to time.

(June 18 Sp. Sess. P.A. 97-8, S. 66, 88.)

History: June 18 Sp. Sess. P.A. 97-8 effective July 1, 1997.



Section 38a-476b - Standards re psychotropic drug availability in health plans.

Notwithstanding any provision of the general statutes or the regulations of Connecticut state agencies, no mental health care benefit provided under state law, or with state funds or to state employees may, through the use of a drug formulary, list of covered drugs or any other means: (1) Limit the availability of psychotropic drugs that are the most effective therapeutically indicated pharmaceutical treatment with the least probability of adverse side effects; or (2) require utilization of psychotropic drugs that are not the most effective therapeutically indicated pharmaceutical treatment with the least probability of adverse side effects. Nothing in this section shall be construed to limit the authority of a physician to prescribe a drug that is not the most recent pharmaceutical treatment. Nothing in this section shall be construed to prohibit differential copays among pharmaceutical treatments or to prohibit utilization review.

(P.A. 01-171, S. 17.)



Section 38a-476c - Policies and contracts with variable network and enrollee cost-sharing. Approval. Limitations.

(a) The Insurance Commissioner shall approve any health insurance policy or contract, including, but not limited to, a policy or contract filed by a health care center, that uses variable networks and enrollee cost-sharing as set forth in subsection (b) of this section if (1) the policy or contract meets the requirements of this title, (2) the policy or contract form or amendment thereto filed with the commissioner is accompanied by a rate filing for the policy or contract and (3) the commissioner finds that the rate filing reflects a reasonable reduction in premiums or fees as compared to policies or contracts that do not use such variable networks and enrollee cost-sharing.

(b) Such policies and contracts shall be limited to policies and contracts that: (1) Offer choices among provider networks of different size; (2) offer different deductibles depending on the type of health care facility used; or (3) offer prescription drug benefits that use any combination of deductibles, coinsurance not to exceed thirty per cent or copayments, including combinations of such deductibles, coinsurance or copayments at different benefit levels.

(P.A. 05-238, S. 7.)



Section 38a-477 - Standardized claim forms. Information necessary for filing a claim. Regulations.

(a) Except where there is an agreement to the contrary between a third-party payer and the health care provider, as defined in section 19a-17b, all health care providers shall submit all third-party claims for payment on the current standard Health Care Financing Administration Fifteen Hundred (HCFA1500) health insurance claim form or its successor, or in the case of a hospital or other health care institution, a Health Care Financing Administration UB-92 health insurance claim form or its successor, or in accordance with other forms which may be prescribed by the Insurance Commissioner.

(b) For any claim submitted to an insurer on the current standard Health Care Financing Administration Fifteen Hundred health insurance claim form or its successor, if the following information is completed and received by the insurer, the claim may not be deemed to be deficient in the information needed for filing a claim for processing pursuant to subparagraph (B) of subdivision (15) of section 38a-816.

Item Number

Item Description

1a

Insured’s identification number

2

Patient’s name

3

Patient’s birth date and sex

4

Insured’s name

10a

Patient’s condition - employment

10b

Patient’s condition - auto accident

10c

Patient’s condition - other accident

11

Insured’s policy group number (if provided on identification card)

11d

Is there another health benefit plan?

17a

Identification number of referring physician or advanced practice registered nurse (if required by insurer)

21

Diagnosis

24A

Dates of service

24B

Place of service

24D

Procedures, services or supplies

24E

Diagnosis code

24F

Charges

25

Federal tax identification number

28

Total charge

31

Signature of physician, advanced practice registered nurse or supplier with date

33

Physician’s, advanced practice registered nurse’s or supplier’s billing name, address, zip code & telephone number

(c) For any claim submitted to an insurer on the current standard Health Care Financing Administration UB-92 health insurance claim form or its successor, if the following information is completed and received by the insurer, the claim may not be deemed to be deficient in the information needed for filing a claim for processing pursuant to subparagraph (B) of subdivision (15) of section 38a-816.

Item Number

Item Description

1

Provider name and address

5

Federal tax identification number

6

Statement covers period

12

Patient name

14

Patient’s birth date

15

Patient’s sex

17

Admission date

18

Admission hour

19

Type of admission

21

Discharge hour

42

Revenue codes

43

Revenue description

44

HCPCS/CPT4 codes

45

Service date

46

Service units

47

Total charges by revenue code

50

Payer identification

51

Provider number

58

Insured’s name

60

Patient’s identification number (policy number and/or Social Security number)

62

Insurance group number (if on identification card)

67

Principal diagnosis code

76

Admitting diagnosis code

80

Principle procedure code and date

81

Other procedures code and date

82

The identification number of the attending physician or advanced practice registered nurse

(d) The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 93-109; P.A. 03-57, S. 2; P.A. 12-197, S. 41.)

History: P.A. 03-57 substituted “Health Care Financing Administration UB-92 health insurance claim form” for “UB-82” in Subsec. (a), added new Subsecs. (b) and (c) re information on HCFA1500 claim form and UB-92 claim form, respectively, redesignated existing Subsec. (b) as Subsec. (d) and made technical changes therein; P.A. 12-197 amended Subsec. (b) by adding references to advanced practice registered nurse in items 17a, 31 and 33 and amended Subsec. (c) by adding reference to advanced practice registered nurse and making a technical change in item 82.



Section 38a-477a - Notification by Insurance Commissioner of required benefits and policy forms.

The Insurance Commissioner shall provide written or electronic notification to each insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or any other entity that delivers or issues for delivery, in this state, any individual or group health insurance plan (1) of any benefits required to be provided in such plan pursuant to this chapter, or of any modification to such benefits on or after October 1, 2006, at least thirty days prior to the date such benefits or modification becomes effective, and (2) instructing such company, society, corporation, center or other entity to submit to the Insurance Commissioner, prior to the date such benefits or modification becomes effective or upon the renewal date of the plan, any necessary policy forms, in accordance with the provisions of section 38a-481 or 38a-513, as applicable, that reflect such benefits or modification.

(P.A. 06-188, S. 35; P.A. 08-147, S. 6.)

History: P.A. 08-147 authorized electronic notification provided by commissioner.



Section 38a-477b - Postclaims underwriting prohibited unless approval granted. Application for approval of rescission, cancellation or limitation. Decision. Appeals. Regulations.

(a) Unless approval is granted pursuant to subsection (b) of this section, no insurer or health care center may rescind, cancel or limit any policy of insurance, contract, evidence of coverage or certificate that provides coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 on the basis of written information submitted on, with or omitted from an insurance application by the insured if the insurer or health care center failed to complete medical underwriting and resolve all reasonable medical questions related to the written information submitted on, with or omitted from the insurance application before issuing the policy, contract, evidence of coverage or certificate. No insurer or health care center may rescind, cancel or limit any such policy, contract, evidence of coverage or certificate more than two years after the effective date of the policy, contract, evidence of coverage or certificate.

(b) An insurer or health care center shall apply for approval of such rescission, cancellation or limitation by submitting such written information to the Insurance Commissioner on an application in such form as the commissioner prescribes. Such insurer or health care center shall provide a copy of the application for such approval to the insured or the insured’s representative. Not later than seven business days after receipt of the application for such approval, the insured or the insured’s representative shall have an opportunity to review such application and respond and submit relevant information to the commissioner with respect to such application. Not later than fifteen business days after the submission of information by the insured or the insured’s representative, the commissioner shall issue a written decision on such application. The commissioner shall only approve:

(1) Such rescission or limitation if the commissioner finds that (A) the insured or such insured’s representative submitted the written information on or with the insurance application that was fraudulent at the time such application was made, (B) the insured or such insured’s representative intentionally misrepresented information therein and such misrepresentation materially affects the risk or the hazard assumed by the insurer or health care center, or (C) the information omitted from the insurance application was intentionally omitted by the insured or such insured’s representative and such omission materially affects the risk or the hazard assumed by the insurer or health care center. Such decision shall be mailed to the insured, the insured’s representative, if any, and the insurer or health care center; and

(2) Such cancellation in accordance with the provisions set forth in the Public Health Service Act, 42 USC 300gg et seq., as amended from time to time.

(c) Notwithstanding the provisions of chapter 54, any insurer or insured aggrieved by any decision by the commissioner under subsection (b) of this section may, within thirty days after notice of the commissioner’s decision is mailed to such insurer and insured, take an appeal therefrom to the superior court for the judicial district of Hartford, which shall be accompanied by a citation to the commissioner to appear before said court. Such citation shall be signed by the same authority, and such appeal shall be returnable at the same time and served and returned in the same manner, as is required in case of a summons in a civil action. Said court may grant such relief as may be equitable.

(d) The Insurance Commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 07-113, S. 1; P.A. 11-58, S. 47, 69.)

History: P.A. 11-58 amended Subsec. (b) by replacing “may” with “shall only” re commissioner’s approval, designating existing provisions re submission of false information as Subdiv. (1) and amending same by changing provisions re the knowing submission of false information by an insured to the intentional misrepresentation of fraudulent information by an insured, adding Subdiv. (2) re provision governing cancellation of policy in accordance with Public Health Service Act, and making conforming and technical changes, effective July 1, 2011.



Section 38a-477c - Disclosure of state and federal medical loss ratio with each health insurance application.

An insurer or health care center shall include a written notice with each application for individual or group health insurance coverage that discloses such insurer’s or health care center’s state medical loss ratio and federal medical loss ratio, as both terms are defined in section 38a-478l, as reported in the last Consumer Report Card on Health Insurance Carriers in Connecticut, to an applicant at the time of application for coverage.

(P.A. 09-46, S. 2; P.A. 11-58, S. 50.)

History: P.A. 11-58 added federal medical loss ratio to information disclosed with application for health insurance coverage and made conforming changes, effective January 1, 2012.



Section 38a-478 - Definitions.

As used in this section, sections 38a-478a to 38a-478o, inclusive, and subsection (a) of section 38a-478s:

(1) “Commissioner” means the Insurance Commissioner.

(2) “Covered benefit” or “benefit” means a health care service to which an enrollee is entitled under the terms of a health benefit plan.

(3) “Enrollee” means a person who has contracted for or who participates in a managed care plan for such person or such person’s eligible dependents.

(4) “Health care services” means services for the diagnosis, prevention, treatment, cure or relief of a health condition, illness, injury or disease.

(5) “Managed care organization” means an insurer, health care center, hospital or medical service corporation or other organization delivering, issuing for delivery, renewing, amending or continuing any individual or group health managed care plan in this state.

(6) “Managed care plan” means a product offered by a managed care organization that provides for the financing or delivery of health care services to persons enrolled in the plan through: (A) Arrangements with selected providers to furnish health care services; (B) explicit standards for the selection of participating providers; (C) financial incentives for enrollees to use the participating providers and procedures provided for by the plan; or (D) arrangements that share risks with providers, provided the organization offering a plan described under subparagraph (A), (B), (C) or (D) of this subdivision is licensed by the Insurance Department pursuant to chapter 698, 698a or 700 and the plan includes utilization review, as defined in section 38a-591a.

(7) “Preferred provider network” has the same meaning as provided in section 38a-479aa.

(8) “Provider” or “health care provider” means a person licensed to provide health care services under chapters 370 to 373, inclusive, 375 to 383c, inclusive, 384a to 384c, inclusive, or chapter 400j.

(9) “Utilization review” has the same meaning as provided in section 38a-591a.

(10) “Utilization review company” has the same meaning as provided in section 38a-591a.

(P.A. 97-99, S. 1; P.A. 03-169, S. 10; P.A. 04-125, S. 2; P.A. 05-94, S. 5; P.A. 09-49, S. 1; P.A. 11-58, S. 67.)

History: P.A. 03-169 added Subdivs. (6) to (8), defining “preferred provider network”, “utilization review” and “utilization review company”; P.A. 04-125 redefined “provider” in Subdiv. (4) to reference “chapter 383c”; P.A. 05-94 redefined “enrollee” in Subdiv. (5) to add “Except as provided in sections 38a-478m and 38a-478n”, effective July 1, 2005; P.A. 09-49 defined “adverse determination” in new Subdiv. (1), “covered benefit” and “health care services” in new Subdivs. (3) and (5) and “review entity” in new Subdiv. (10), repositioned definitions of “enrollee” from former Subdiv. (5) to new Subdiv. (4) and “preferred provider network” from former Subdiv. (6) to new Subdiv. (8), redesignated existing Subdivs. (1) to (4), (7) and (8) as Subdivs. (2), (6), (7), (9), (11) and (12), and made conforming and technical changes; P.A. 11-58 deleted former Subdivs. (1) and (10) re definitions of “adverse determination” and “review entity”, replaced references to Sec. 38a-226 with references to Sec. 38a-591a and made conforming and technical changes, effective July 1, 2011.



Section 38a-478a - Commissioner’s report to the Governor and the General Assembly.

On March first annually, the Insurance Commissioner shall submit a report to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to public health and insurance, concerning the commissioner’s responsibilities under the provisions of sections 38a-478 to 38a-478u, inclusive, 38a-479aa, 38a-591a to 38a-591h, inclusive, and 38a-993. The report shall include: (1) A summary of the quality assurance plans submitted by managed care organizations pursuant to section 38a-478c along with suggested changes to improve such plans; (2) suggested modifications to the consumer report card developed under the provisions of section 38a-478l; (3) a summary of the commissioner’s procedures and activities in conducting market conduct examinations of utilization review companies and preferred provider networks, including, but not limited to: (A) The number of desk and field audits completed during the previous calendar year; (B) a summary of findings of the desk and field audits, including any recommendations made for improvements or modifications; (C) a description of complaints concerning managed care companies, and any preferred provider network that provides services to enrollees on behalf of the managed care organization, including a summary and analysis of any trends or similarities found in the managed care complaints filed by enrollees; (4) a summary of the complaints concerning managed care organizations received by the Insurance Department’s Consumer Affairs Division and the commissioner under section 38a-591g, including a summary and analysis of any trends or similarities found in the complaints received; (5) a summary of any violations the commissioner has found against any managed care organization or any preferred provider network that provides services to enrollees on behalf of the managed care organization; and (6) a summary of the issues discussed related to health care or managed care organizations at the Insurance Department’s quarterly forums throughout the state.

(P.A. 97-99, S. 2; June 18 Sp. Sess. P.A. 97-8, S. 57, 88; P.A. 99-284, S. 51, 60; P.A. 00-196, S. 22; June Sp. Sess. P.A. 01-4, S. 23; P.A. 03-169, S. 11; P.A. 11-58, S. 70.)

History: June 18 Sp. Sess. P.A. 97-8 changed reporting date from January 15, 1999, to March 1, 1999, and in Subdiv. (3)(C) changed “complaints” to “managed care complaints”, effective July 1, 1997; P.A. 99-284 deleted obsolete reference to Sec. 38a-514a, effective January 1, 2000; P.A. 00-196 made a technical change; June Sp. Sess. P.A. 01-4 replaced reference to Sec. 19a-647 with reference to Sec. 38a-479aa; P.A. 03-169 added provisions re preferred provider networks in Subdivs. (3) and (5); P.A. 11-58 replaced references to Secs. 38a-226 to 38a-226d and 38a-478n with “sections 38a-591a to 38a-591h, inclusive,” and “section 38a-591g”, respectively, added “concerning managed care organizations” in Subdiv. (4), and made technical changes, effective July 1, 2011.



Section 38a-478b - Penalty for managed care organization’s failure to file data and reports. Commissioner’s report to the Governor and the General Assembly on organizations that fail to file data and reports.

(a) Each managed care organization, as defined in section 38a-478, that fails to file the data, reports or information required by sections 38a-478 to 38a-478u, inclusive, 38a-479aa, 38a-591a to 38a-591h, inclusive, and 38a-993 shall pay a late fee of one hundred dollars per day for each day from the due date of such data, reports or information to the date of filing. Each managed care organization that files incomplete data, reports or information shall be so informed by the commissioner, shall be given a date by which to remedy such incomplete filing and shall pay said late fee commencing from the new due date.

(b) On June first annually, the commissioner shall submit to the Governor and to the joint standing committees of the General Assembly having cognizance of matters relating to public health and insurance, a list of those managed care organizations that have failed to file any data, report or information required by sections 38a-478 to 38a-478u, inclusive, 38a-479aa, 38a-591a to 38a-591h, inclusive, and 38a-993.

(P.A. 97-99, S. 3; P.A. 99-284, S. 52, 60; P.A. 00-196, S. 23; June Sp. Sess. P.A. 01-4, S. 24; P.A. 11-58, S. 71.)

History: P.A. 99-284 deleted obsolete references to Sec. 38a-514a, effective January 1, 2000; P.A. 00-196 made a technical change in Subsec. (b); June Sp. Sess. P.A. 01-4 replaced references to Sec. 19a-647 with references to Sec. 38a-479aa; P.A. 11-58 replaced references to Secs. 38a-226 to 38a-226d with “sections 38a-591a to 38a-591h, inclusive,” and made technical changes, effective July 1, 2011.



Section 38a-478c - Managed care organization’s report to the commissioner: Data, reports and information required.

(a) On or before May first of each year, each managed care organization shall submit to the commissioner:

(1) A report on its quality assurance plan that includes, but is not limited to, information on complaints related to providers and quality of care, on decisions related to patient requests for coverage and on prior authorization statistics. Statistical information shall be submitted in a manner permitting comparison across plans and shall include, but not be limited to: (A) The ratio of the number of complaints received to the number of enrollees; (B) a summary of the complaints received related to providers and delivery of care or services and the action taken on the complaint; (C) the ratio of the number of prior authorizations denied to the number of prior authorizations requested; (D) the number of utilization review determinations made by or on behalf of a managed care organization not to certify an admission, service, procedure or extension of stay, and the denials upheld and reversed on appeal within the managed care organization’s utilization review procedure; (E) the percentage of those employers or groups that renew their contracts within the previous twelve months; and (F) notwithstanding the provisions of this subsection, on or before July first of each year, all data required by the National Committee for Quality Assurance (NCQA) for its Health Plan Employer Data and Information Set (HEDIS). If an organization does not provide information for the National Committee for Quality Assurance for its Health Plan Employer Data and Information Set, then it shall provide such other equivalent data as the commissioner may require by regulations adopted in accordance with the provisions of chapter 54. The commissioner shall find that the requirements of this subdivision have been met if the managed care plan has received a one-year or higher level of accreditation by the National Committee for Quality Assurance and has submitted the Health Plan Employee Data Information Set data required by subparagraph (F) of this subdivision;

(2) A model contract that contains the provisions currently in force in contracts between the managed care organization and preferred provider networks in this state, and the managed care organization and participating providers in this state and, upon the commissioner’s request, a copy of any individual contracts between such parties, provided the contract may withhold or redact proprietary fee schedule information;

(3) A written statement of the types of financial arrangements or contractual provisions that the managed care organization has with hospitals, utilization review companies, physicians, preferred provider networks and any other health care providers including, but not limited to, compensation based on a fee-for-service arrangement, a risk-sharing arrangement or a capitated risk arrangement;

(4) Such information as the commissioner deems necessary to complete the consumer report card required pursuant to section 38a-478l. Such information may include, but need not be limited to: (A) The organization’s characteristics, including its model, its profit or nonprofit status, its address and telephone number, the length of time it has been licensed in this and any other state, its number of enrollees and whether it has received any national or regional accreditation; (B) a summary of the information required by subdivision (3) of this section, including any change in a plan’s rates over the prior three years, its state medical loss ratio and its federal medical loss ratio, as both terms are defined in section 38a-478l, how it compensates health care providers and its premium level; (C) a description of services, the number of primary care physicians and specialists, the number and nature of participating preferred provider networks and the distribution and number of hospitals, by county; (D) utilization review information, including the name or source of any established medical protocols and the utilization review standards; (E) medical management information, including the provider-to-patient ratio by primary care provider and specialty care provider, the percentage of primary and specialty care providers who are board certified, and how the medical protocols incorporate input as required in section 38a-478e; (F) the quality assurance information required to be submitted under the provisions of subdivision (1) of subsection (a) of this section; (G) the status of the organization’s compliance with the reporting requirements of this section; (H) whether the organization markets to individuals and Medicare recipients; (I) the number of hospital days per thousand enrollees; and (J) the average length of hospital stays for specific procedures, as may be requested by the commissioner;

(5) A summary of the procedures used by managed care organizations to credential providers; and

(6) A report on claims denial data for lives covered in the state for the prior calendar year, in a format prescribed by the commissioner, that includes: (A) The total number of claims received; (B) the total number of claims denied; (C) the total number of denials that were appealed; (D) the total number of denials that were reversed upon appeal; (E) (i) the reasons for the denials, including, but not limited to, “not a covered benefit”, “not medically necessary” and “not an eligible enrollee”, (ii) the total number of times each reason was used, and (iii) the percentage of the total number of denials each reason was used; and (F) other information the commissioner deems necessary.

(b) The information required pursuant to subsection (a) of this section shall be consistent with the data required by the National Committee for Quality Assurance (NCQA) for its Health Plan Employer Data and Information Set (HEDIS).

(c) The commissioner may accept electronic filing for any of the requirements under this section.

(d) No managed care organization shall be liable for a claim arising out of the submission of any information concerning complaints concerning providers, provided the managed care organization submitted the information in good faith.

(e) The information required under subdivision (6) of subsection (a) of this section shall be posted on the Insurance Department’s Internet web site.

(P.A. 97-99, S. 4; P.A. 98-27, S. 19; P.A. 03-169, S. 12; P.A. 09-46, S. 3; P.A. 10-5, S. 16; 10-19, S. 1; P.A. 11-58, S. 51.)

History: P.A. 98-27 amended Subpara. (a)(1)(F) to add “Notwithstanding the provisions of this subsection, on or before July 1, 1998, and annually thereafter” re required data; P.A. 03-169 amended Subsec. (a) to reword Subdiv. (1)(D) re utilization review determinations, to add in Subdivs. (2) and (3) reference to preferred provider networks, to substitute “required” for “he is required to develop and distribute” in Subdiv. (4) and to add “the number and nature of participating preferred provider networks” in Subpara. (C), and make conforming changes; P.A. 09-46 amended Subsec. (a) to make a technical change and, in Subdiv. (4)(B), to replace provision re percentage of total premium revenues with definition of medical loss ratio in Sec. 38a-478l(b); P.A. 10-5 made a technical change in Subsec. (a)(1), effective May 5, 2010; P.A. 10-19 made a technical change in Subsec. (a)(1), added Subsec. (a)(6) re report on claims denial data and added Subsec. (e) re posting of data on Insurance Department’s web site, effective July 1, 2010; P.A. 11-58 amended Subsec. (a) to add federal medical loss ratio to information provided to commissioner to complete consumer report card in Subdiv. (4) and to make technical changes, effective January 1, 2012.



Section 38a-478d - List of providers required. Notification to enrollee of termination or withdrawal of enrollee’s primary care provider.

For any contract delivered, issued for delivery, renewed, amended or continued in this state, each managed care organization shall:

(1) Provide at least annually to each enrollee a listing of all providers available under the provisions of the enrollee’s enrollment agreement, in writing or through the Internet at the option of the enrollee;

(2) Include, under a separate category or heading, participating advanced practice registered nurses in the listing of providers specified under subdivision (1) of this section; and

(3) For a managed care plan that requires the selection of a primary care provider:

(A) Allow an enrollee to designate a participating, in-network physician or a participating, in-network advanced practice registered nurse as such enrollee’s primary care provider; and

(B) Provide notification, as soon as possible, to each such enrollee upon the termination or withdrawal of the enrollee’s primary care provider.

(P.A. 97-99, S. 5; P.A. 07-18, S. 1; P.A. 11-199, S. 1.)

History: P.A. 07-18 amended Subdiv. (1) to require that list of providers be given in writing or through the Internet at the option of enrollee and amended Subdiv. (2) to limit notification to enrollee in a managed care plan that requires selection of a primary care physician; P.A. 11-199 substantially revised section to require managed care organizations to include in their provider listings advanced practice registered nurses under a separate category or heading and to allow enrollees to designate a participating, in-network physician or a participating, in-network advanced practice registered nurse as such enrollee’s primary care provider.



Section 38a-478e - Medical protocols. Procedure prior to change. Physician input. Notification of change.

(a) Each managed care organization shall, prior to implementing new medical protocols or substantially or materially altering existing medical protocols, obtain input from physicians actively practicing in Connecticut and practicing in the relevant specialty areas. The managed care organization shall also seek input from physicians who are not employees of or consultants, other than to the extent a person is an employee or consultant solely for the purposes of this subsection, to the managed care organization provided the input is not unreasonably withheld. The managed care organization shall obtain the input in a manner permitting verification by the commissioner and shall document the process by which it obtained the input. For the purpose of this section, “medical protocols” shall include, but not be limited to, drug formularies or lists of covered drugs.

(b) Each managed care organization shall (1) make available, upon the request of a participating provider, its medical protocols for examination during regular business hours at the principal Connecticut headquarters of the managed care organization, and (2) if a managed care organization denies a treatment, service or procedure, the organization shall furnish, upon the request of a participating provider, a copy of the relevant medical protocol to the participating provider, along with an explanation of the denial at the time the denial is made.

(P.A. 97-99, S. 6; P.A. 00-216, S. 7, 28.)

History: P.A. 00-216 amended Subsec. (a) by making a technical change and adding provision defining “medical protocols” to include drug formularies or lists of covered drugs, effective July 1, 2000.



Section 38a-478f - Provider profile development requirements.

Each managed care organization, in developing provider profiles or otherwise measuring health care provider performance, shall: (1) Make allowances for the severity of illness or condition of the patient mix; (2) make allowances for patients with multiple illnesses or conditions; (3) make available to the commissioner documentation of how the managed care organization makes such allowances; and (4) inform enrollees and participating providers, upon request, how the managed care organization considers patient mix when profiling or evaluating providers.

(P.A. 97-99, S. 7.)



Section 38a-478g - Managed care contract requirements. Plan description requirements.

(a) Each managed care contract delivered, issued for delivery, renewed, amended or continued in this state shall be in writing and a copy thereof furnished to the group contract holder or individual contract holder, as appropriate. Each such contract shall contain the following provisions: (1) Name and address of the managed care organization; (2) eligibility requirements; (3) a statement of copayments, deductibles or other out-of-pocket expenses the enrollee must pay; (4) a statement of the nature of the health care services, benefits or coverages to be furnished and the period during which they will be furnished and, if there are any services, benefits or coverages to be excepted, a detailed statement of such exceptions; (5) a statement of terms and conditions upon which the contract may be cancelled or otherwise terminated at the option of either party; (6) claims procedures; (7) enrollee grievance procedures; (8) continuation of coverage; (9) conversion; (10) extension of benefits, if any; (11) subrogation, if any; (12) description of the service area, and out-of-area benefits and services, if any; (13) a statement of the amount the enrollee or others on his behalf must pay to the managed care organization and the manner in which such amount is payable; (14) a statement that the contract includes the endorsement thereon and attached papers, if any, and contains the entire contract; (15) a statement that no statement by the enrollee in his application for a contract shall void the contract or be used in any legal proceeding thereunder, unless such application or an exact copy thereof is included in or attached to such contract; and (16) a statement of the grace period for making any payment due under the contract, which shall not be less than ten days. The commissioner may waive the requirements of this subsection for any managed care organization subject to the provisions of section 38a-182.

(b) Each managed care organization shall provide every enrollee with a plan description. The plan description shall be in plain language as commonly used by the enrollees and consistent with chapter 699a. The plan description shall be made available to each enrollee and potential enrollee prior to the enrollee’s entering into the contract and during any open enrollment period. The plan description shall not contain provisions or statements that are inconsistent with the plan’s medical protocols. The plan description shall contain:

(1) A clear summary of the provisions set forth in subdivisions (1) to (12), inclusive, of subsection (a) of this section, subdivision (3) of subsection (a) of section 38a-478c and sections 38a-478j to 38a-478l, inclusive;

(2) A statement of the number of managed care organization’s utilization review determinations not to certify an admission, service, procedure or extension of stay, and the denials upheld and reversed on appeal within the managed care organization’s utilization review procedure;

(3) A description of emergency services, the appropriate use of emergency services, including the use of E 9-1-1 telephone systems, any cost sharing applicable to emergency services and the location of emergency departments and other settings in which participating physicians and hospitals provide emergency services and post stabilization care;

(4) Coverage of the plans, including exclusions of specific conditions, ailments or disorders;

(5) The use of drug formularies or any limits on the availability of prescription drugs and the procedure for obtaining information on the availability of specific drugs covered;

(6) The number, types and specialties and geographic distribution of direct health care providers;

(7) Participating and nonparticipating provider reimbursement procedure;

(8) Preauthorization and utilization review requirements and procedures, internal grievance procedures and internal and external complaint procedures;

(9) The state medical loss ratio and the federal medical loss ratio, as both terms are defined in section 38a-478l, as reported in the last Consumer Report Card on Health Insurance Carriers in Connecticut;

(10) The plan’s for-profit, nonprofit incorporation and ownership status;

(11) Telephone numbers for obtaining further information, including the procedure for enrollees to contact the organization concerning coverage and benefits, claims grievance and complaint procedures after normal business hours;

(12) How notification is provided to an enrollee when the plan is no longer contracting with an enrollee’s primary care provider;

(13) The procedures for obtaining referrals to specialists or for consulting a physician other than the primary care physician;

(14) The status of the National Committee for Quality Assurance (NCQA) accreditation;

(15) Enrollee satisfaction information; and

(16) Procedures for protecting the confidentially of medical records and other patient information.

(P.A. 97-99, S. 8; June 18 Sp. Sess. P.A. 97-8, S. 58, 88; P.A. 09-46, S. 4; P.A. 11-58, S. 52; P.A. 12-145, S. 10.)

History: June 18 Sp. Sess. P.A. 97-8 amended Subsec. (a)(4) by deleting requirement of conformance to federal Health Maintenance Organization Act and (a)(16) by deleting reference to filing and amended Subsec. (b)(5) by adding provision re procedure for obtaining information on the availability of specific drugs, effective July 1, 1997; P.A. 09-46 amended Subsec. (a) to make a technical change and amended Subsec. (b)(9) to replace provision re percentage of total premium revenue with definition of medical loss ratio in Sec. 38a-478l(b) and provision re report in last consumer report card; P.A. 11-58 amended Subsec. (b)(9) to add federal medical loss ratio to information contained in plan description and make conforming changes, effective January 1, 2012; P.A. 12-145 made a technical change in Subsec. (b)(3), effective June 15, 2012.



Section 38a-478h - Removal of providers. Notice requirements. Retaliatory action prohibited.

(a) Each contract delivered, issued for delivery, renewed, amended or continued in this state between a managed care organization and a participating provider shall require the provider to give at least sixty days’ advance written notice to the managed care organization and shall require the managed care organization to give at least sixty days’ advance written notice to the provider in order to withdraw from or terminate the agreement.

(b) The provisions of this section shall not apply: (1) When lack of such notice is necessary for the health or safety of the enrollees; (2) when a provider has entered into a contract with a managed care organization that is found to be based on fraud or material misrepresentation; or (3) when a provider engages in any fraudulent activity related to the terms of his contract with the managed care organization.

(c) No managed care organization shall take or threaten to take any action against any provider in retaliation for such provider’s assistance to an enrollee under the provisions of section 38a-591g.

(P.A. 97-99, S. 9; P.A. 11-58, S. 72.)

History: P.A. 11-58 made a technical change in Subsec. (a) and replaced references to Secs. 38a-226c(e) and 38a-478n with “section 38a-591g” in Subsec. (c), effective July 1, 2011.



Section 38a-478i - Limitation on enrollee rights prohibited.

No contract delivered, issued for delivery, renewed, amended or continued in this state between a managed care organization and a participating provider shall prohibit or limit any cause of action or contract rights an enrollee otherwise has.

(P.A. 97-99, S. 10; P.A. 12-145, S. 41.)

History: P.A. 12-145 deleted “on and after October 1, 1997,”, effective June 15, 2012.



Section 38a-478j - Coinsurance payments based on negotiated discounts.

Each managed care plan that requires a percentage coinsurance payment by the insured shall calculate the insured’s coinsurance payment on the lesser of the provider’s or vendor’s charges for the goods or services or the amount payable by the managed care organization for such goods or services, except as otherwise required by the laws of a foreign state when applicable to providers, vendors or patients in such foreign state.

(P.A. 97-99, S. 11; June 18 Sp. Sess. P.A. 97-8, S. 59, 88.)

History: June 18 Sp Sess. P.A. 97-8 added exception re laws of a foreign state, effective July 1, 1997.



Section 38a-478k - Gag clauses prohibited.

(a) No contract delivered, issued for delivery, renewed, amended or continued in this state between a managed care organization and a participating provider shall prohibit the provider from discussing with an enrollee any treatment options and services available in or out of network, including experimental treatments.

(b) No contract delivered, issued for delivery, renewed, amended or continued in this state between a managed care organization and a participating provider shall prohibit the provider from disclosing, to an enrollee who inquires, the method the managed care organization uses to compensate the provider.

(P.A. 97-99, S. 12; P.A. 12-145, S. 42.)

History: P.A. 12-145 deleted “on and after October 1, 1997,”, effective June 15, 2012.



Section 38a-478l - Consumer report card required. Content. Data analysis by commissioner.

(a) Not later than October fifteenth of each year, the Insurance Commissioner, after consultation with the Commissioner of Public Health, shall develop and distribute a consumer report card on all managed care organizations. The commissioner shall develop the consumer report card in a manner permitting consumer comparison across organizations.

(b) (1) The consumer report card shall be known as the “Consumer Report Card on Health Insurance Carriers in Connecticut” and shall include (A) all health care centers licensed pursuant to chapter 698a, (B) the fifteen largest licensed health insurers that use provider networks and that are not included in subparagraph (A) of this subdivision, (C) the state medical loss ratio of each such health care center or licensed health insurer, (D) the federal medical loss ratio of each such health care center or licensed health insurer, (E) the information required under subdivision (6) of subsection (a) of section 38a-478c, and (F) information concerning mental health services, as specified in subsection (c) of this section. The insurers selected pursuant to subparagraph (B) of this subdivision shall be selected on the basis of Connecticut direct written health premiums from such network plans.

(2) For the purposes of this section and sections 38a-477c, 38a-478c and 38a-478g:

(A) “State medical loss ratio” means the ratio of incurred claims to earned premiums for the prior calendar year for managed care plans issued in the state. Claims shall be limited to medical expenses for services and supplies provided to enrollees and shall not include expenses for stop loss coverage, reinsurance, enrollee educational programs or other cost containment programs or features;

(B) “Federal medical loss ratio” has the same meaning as provided in, and shall be calculated in accordance with, the Patient Protection and Affordable Care Act, P.L. 111-148, as amended from time to time, and regulations adopted thereunder.

(c) With respect to mental health services, the consumer report card shall include information or measures with respect to the percentage of enrollees receiving mental health services, utilization of mental health and chemical dependence services, inpatient and outpatient admissions, discharge rates and average lengths of stay. Such data shall be collected in a manner consistent with the National Committee for Quality Assurance Health Plan Employer Data and Information Set (HEDIS) measures.

(d) The commissioner shall test market a draft of the consumer report card prior to its publication and distribution. As a result of such test marketing, the commissioner may make any necessary modification to its form or substance. The Insurance Department shall prominently display a link to the consumer report card on the department’s Internet web site.

(e) The commissioner shall analyze annually the data submitted under subparagraphs (E) and (F) of subdivision (1) of subsection (b) of this section for the accuracy of, trends in and statistically significant differences in such data among the health care centers and licensed health insurers included in the consumer report card. The commissioner may investigate any such differences to determine whether further action by the commissioner is warranted.

(P.A. 97-99, S. 13; P.A. 06-188, S. 34; P.A. 07-217, S. 156; P.A. 09-46, S. 1; P.A. 10-19, S. 2; P.A. 11-58, S. 49; P.A. 13-3, S. 78.)

History: P.A. 06-188 added Subsec. (b)(3) re information concerning mental health services specified in new Subsec. (c), added new Subsec. (c) to require inclusion of specific mental health related information in consumer report card and redesignated existing Subsec. (c) as Subsec. (d); P.A. 07-217 made a technical change in Subsec. (c), effective July 12, 2007; P.A. 09-46 amended Subsec. (a) to replace provision re March 15 annual deadline with provision re October 15 annual deadline, amended Subsec. (b) to specify name by which consumer report card shall be known, define “medical loss ratio” and add same to list of information included in consumer report card, and amended Subsec. (d) to require Insurance Department to prominently display a link to consumer report card on its web site; P.A. 10-19 amended Subsec. (b) to add new Subdiv. (4) re information required under Sec. 38a-478c(a)(6) and redesignate existing Subdiv. (4) as Subdiv. (5), effective January 1, 2011; P.A. 11-58 amended Subsec. (b) to add requirement to include federal medical loss ratio in consumer report card, add definition of federal medical loss ratio and make conforming and technical changes, effective January 1, 2012; P.A. 13-3 added Subsec. (e) re data analysis by commissioner.



Section 38a-478m and 38a-478n - Internal grievance procedure; notice re procedure and final resolution; penalties; fines allocated to Office of the Healthcare Advocate. Exhaustion of internal appeal mechanisms; external appeal to commissioner; applicability to health insurers, managed care organizations and utilization review companies; fees; preliminary review; full review; public outreach program; expedited external appeal; requirements for and approval of independent review entities; filing of report.

Sections 38a-478m and 38a-478n are repealed, effective July 1, 2011.

(P.A. 97-99, S. 14, 20; June 18 Sp. Sess. P.A. 97-8, S. 60, 88; P.A. 99-284, S. 14, 35, 60; P.A. 03-278, S. 94; P.A. 04-157, S. 1; P.A. 05-29, s. 1; 05-94, S. 2, 3; 05-97, S. 1; 05-102, S. 1, 5; P.A. 06-54, s. 4; P.A. 07-75, S. 3; P.A. 08-147, S. 7; P.A. 09-49, S. 2; P.A. 11-58, S. 89.)



Section 38a-478o - Confidentiality and antidiscrimination procedures required.

(a) Each managed care organization shall conform to all applicable state and federal antidiscrimination and confidentiality statutes, shall ensure that the confidentiality of specified enrollee patient information and records in its custody is protected, and shall have written confidentiality policies and procedures.

(b) No managed care organization shall sell, for any commercial purpose the names of its enrollees or any identifying information concerning enrollees.

(P.A. 97-99, S. 21; P.A. 98-27, S. 15.)

History: P.A. 98-27 amended Subsec. (a) to substitute “its” for “their”.



Section 38a-478p - Expedited utilization review. Standardized process required.

Section 38a-478p is repealed, effective July 1, 2011.

(P.A. 97-99, S. 22, 32; P.A. 11-58, S. 89.)



Section 38a-478q - Use of laboratories covered by plan required.

Each provider, as defined in section 38a-478, in utilizing laboratories or testing facilities for enrollees in managed care plans that provide coverage for laboratories and testing facilities, shall utilize laboratories or testing facilities covered by the enrollee’s managed care plan or notify the enrollee if the provider intends to utilize a laboratory or testing facility not covered by the plan.

(P.A. 97-99, S. 25.)



Section 38a-478r - Emergency rooms. Prudent layperson standard. Presenting symptoms or final diagnosis as basis for coverage.

(a) Each provider, as defined in section 38a-478, shall code for the presenting symptoms of all emergency claims and each hospital shall record such code for such claims on locator 76 on the UB92 form or its successor.

(b) The presenting symptoms, as coded by the provider and recorded by the hospital on the UB92 form or its successor, or the final diagnosis, whichever reasonably indicates an emergency medical condition, shall be the basis for reimbursement or coverage, provided such symptoms reasonably indicated an emergency medical condition.

(c) For the purposes of this section, in accordance with the National Committee for Quality Assurance, an emergency medical condition is a condition such that a prudent lay-person, acting reasonably, would have believed that emergency medical treatment is needed.

(d) The Insurance Commissioner may develop and disseminate to hospitals in this state a claims form system that will ensure that all hospitals consistently code for the presenting and diagnosis symptoms on all emergency claims.

(P.A. 97-99, S. 26; June 18 Sp. Sess. P.A. 97-8, S. 61, 88; P.A. 11-58, S. 73.)

History: June 18 Sp. Sess. P.A. 97-8 amended Subsec. (b) to add provision re “the final diagnosis, whichever reasonably indicates an emergency medical condition,” effective July 1, 1997; P.A. 11-58 amended Subsec. (d) to delete provision re consultation with working group convened pursuant to Sec. 38a-478p, effective July 1, 2011.



Section 38a-478s - Nonapplicability to self-insured employee welfare benefit plans and workers’ compensation plans.

(a) Nothing in sections 38a-478 to 38a-478o, inclusive, sections 38a-591a to 38a-591h, inclusive, or section 38a-591n shall be construed to apply to the arrangements of managed care organizations or health insurers offered to individuals covered under self-insured employee welfare benefit plans established pursuant to the federal Employee Retirement Income Security Act of 1974.

(b) The provisions of sections 38a-478 to 38a-478o, inclusive, sections 38a-591a to 38a-591h, inclusive, and section 38a-591n shall not apply to any plan that provides for the financing or delivery of health care services solely for the purposes of workers’ compensation benefits pursuant to chapter 568.

(P.A. 97-99, S. 28, 30; June 18 Sp. Sess. P.A. 97-8, S. 64, 88; P.A. 99-284, S. 53, 60; P.A. 05-94, S. 4; P.A. 06-54, S. 5; P.A. 11-58, S. 74; P.A. 12-102, S. 9.)

History: June 18 Sp. Sess. P.A. 97-8 amended Subsec. (a) by replacing the exemption for managed care organizations with an exemption for the arrangements of managed care organizations offered to individuals covered under self-insured plans, effective July 1, 1997; P.A. 99-284 deleted obsolete reference to Sec. 38a-514a from Subsec. (b), effective January 1, 2000; P.A. 05-94 deleted references to “managed care organizations” and “employee welfare benefit plans established pursuant to the federal Employee Retirement Income Security Act of 1974”, and referenced “health plans” in Subsec. (a), effective July 1, 2005; P.A. 06-54 amended Subsec. (a) to insert “of managed care organizations or health insurers” and to substitute “self-insured employee welfare benefit plans established pursuant to the federal Employee Retirement Income Security Act of 1974” for “self-insured health plans”, effective May 8, 2006; P.A. 11-58 added references to Secs. 38a-591a to 38a-591h, effective July 1, 2011; P.A. 12-102 added references to Sec. 38a-591n.



Section 38a-478t - Commissioner of Public Health to receive data.

The Commissioner of Public Health may request and shall receive any data, report or information filed with the Insurance Commissioner pursuant to the provisions of sections 38a-478 to 38a-478u, inclusive, 38a-479aa, 38a-591j, 38a-591k and 38a-993.

(P.A. 97-99, S. 31; P.A. 99-284, S. 54, 60; June Sp. Sess. P.A. 01-4, S. 25; P.A. 11-58, S. 75.)

History: P.A. 99-284 deleted obsolete reference to Sec. 38a-514a, effective January 1, 2000; June Sp. Sess. P.A. 01-4 replaced reference to Sec. 19a-647 with reference to Sec. 38a-479aa; P.A. 11-58 replaced reference to Secs. 38a-226 to 38a-226d with reference to Secs. 38a-591j and 38a-591k, effective July 1, 2011.



Section 38a-478u - Regulations.

The Insurance Commissioner may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of sections 38a-478 to 38a-478u, inclusive, 38a-479aa and 38a-993.

(P.A. 97-99, S. 29; P.A. 99-284, S. 55, 60; June Sp. Sess. P.A. 01-4, S. 26; P.A. 03-199, S. 5; P.A. 11-58, S. 76.)

History: P.A. 99-284 deleted obsolete reference to Sec. 38a-514a, effective January 1, 2000; June Sp. Sess. P.A. 01-4 replaced reference to Sec. 19a-647 with reference to Sec. 38a-479aa; P.A. 03-199 substituted “may adopt” for “shall adopt” re regulations; P.A. 11-58 deleted reference to Secs. 38a-226 to 38a-226d, effective July 1, 2011.



Section 38a-478v - Applicability of Unfair and Prohibited Insurance Practices Act. Examination by Insurance Commissioner. Regulations.

(a) Each managed care organization, as defined in section 38a-478, shall be subject to the provisions of sections 38a-815 to 38a-819, inclusive.

(b) The Insurance Commissioner may examine the affairs of any managed care organization licensed to do business in this state in order to determine whether such managed care organization has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by section 38a-816. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 99-284, S. 31.)



Section 38a-479 - Definitions. Access to fee schedules. Fee information to be confidential.

(a) As used in this section and section 38a-479b:

(1) “Contracting health organization” means a managed care organization, as defined in section 38a-478, or a preferred provider network, as defined in section 38a-479aa.

(2) “Provider” means a physician, surgeon, chiropractor, podiatrist, psychologist, optometrist, natureopath or advanced practice registered nurse licensed in this state or a group or organization of such individuals, who has entered into or renews a participating provider contract with a contracting health organization to render services to such organization’s enrollees and enrollees’ dependents.

(b) Each contracting health organization shall establish and implement a procedure to provide to each provider:

(1) Access via the Internet or other electronic or digital format to the contracting health organization’s fees for (A) the current procedural terminology (CPT) codes applicable to such provider’s specialty, (B) the Health Care Procedure Coding System (HCPCS) codes applicable to such provider, and (C) such CPT codes and HCPCS codes as may be requested by such provider for other services such provider actually bills or intends to bill the contracting health organization, provided such codes are within the provider’s specialty or subspecialty; and

(2) Access via the Internet or other electronic or digital format to the contracting health organization’s policies and procedures regarding (A) payments to providers, (B) providers’ duties and requirements under the participating provider contract, (C) inquiries and appeals from providers, including contact information for the office or offices responsible for responding to such inquiries or appeals and a description of the rights of a provider, enrollee and enrollee’s dependents with respect to an appeal.

(c) The provisions of subdivision (1) of subsection (b) of this section shall not apply to any provider whose services are reimbursed in a manner that does not utilize current procedural terminology codes.

(d) The fee information received by a provider pursuant to subdivision (1) of subsection (b) of this section is proprietary and shall be confidential, and the procedure adopted pursuant to this section may contain penalties for the unauthorized distribution of fee information, which may include termination of the participating provider contract.

(P.A. 06-178, S. 1; P.A. 07-54, S. 2; P.A. 09-204, S. 1; P.A. 11-132, S. 1.)

History: P.A. 07-54 made a technical change in Subsec. (c), effective May 22, 2007; P.A. 09-204 amended Subsec. (a) by deleting former Subdiv. (2) defining “physician” and adding new Subdiv. (2) defining “provider”, amended Subsec. (b) by revising fee schedules and other information contracting health organizations are required to provide to providers and specifying access methodology, deleted former Subsec. (c) re procedure, redesignated existing Subsecs. (d) and (e) as Subsecs. (c) and (d) and made conforming and technical changes, effective January 1, 2010; P.A. 11-132 made a technical change in Subsec. (a)(2).

See Sec. 38a-193 for additional provisions re contracts between health care centers and participating providers.

See Secs. 42-490 to 42-493, inclusive, for provisions re the selling, leasing, renting, assigning or granting of access to a contract or terms of a contract between health care providers and contracting entities.



Section 38a-479a - Physicians and managed care organizations to discuss issues relative to contracting between such parties.

The chairpersons and ranking members of the joint standing committee of the General Assembly having cognizance of matters relating to insurance shall convene, at least two times each year, a group of physicians and managed care organizations, to discuss issues relative to contracting between physicians and managed care organizations, including issues relative to any national settlement agreements, to the extent permitted under such settlement agreements.

(P.A. 06-178, S. 2.)



Section 38a-479aa - Preferred provider networks. Definitions. Licensing. Fees. Requirements. Exception, regulations.

(a) As used in this part and subsection (b) of section 20-138b:

(1) “Covered benefits” means health care services to which an enrollee is entitled under the terms of a managed care plan;

(2) “Enrollee” means an individual who is eligible to receive health care services through a preferred provider network;

(3) “Health care services” means health care related services or products rendered or sold by a provider within the scope of the provider’s license or legal authorization, and includes hospital, medical, surgical, dental, vision and pharmaceutical services or products;

(4) “Managed care organization” means (A) a managed care organization, as defined in section 38a-478, (B) any other health insurer, or (C) a reinsurer with respect to health insurance;

(5) “Managed care plan” means a managed care plan, as defined in section 38a-478;

(6) “Person” means an individual, agency, political subdivision, partnership, corporation, limited liability company, association or any other entity;

(7) “Preferred provider network” means a person, which is not a managed care organization, but which pays claims for the delivery of health care services, accepts financial risk for the delivery of health care services and establishes, operates or maintains an arrangement or contract with providers relating to (A) the health care services rendered by the providers, and (B) the amounts to be paid to the providers for such services. “Preferred provider network” does not include (i) a workers’ compensation preferred provider organization established pursuant to section 31-279-10 of the regulations of Connecticut state agencies, (ii) an independent practice association or physician hospital organization whose primary function is to contract with insurers and provide services to providers, (iii) a clinical laboratory, licensed pursuant to section 19a-30, whose primary payments for any contracted or referred services are made to other licensed clinical laboratories or for associated pathology services, or (iv) a pharmacy benefits manager responsible for administering pharmacy claims whose primary function is to administer the pharmacy benefit on behalf of a health benefit plan;

(8) “Provider” means an individual or entity duly licensed or legally authorized to provide health care services; and

(9) “Commissioner” means the Insurance Commissioner.

(b) On and after May 1, 2004, no preferred provider network may enter into or renew a contractual relationship with a managed care organization unless the preferred provider network is licensed by the commissioner. On and after May 1, 2005, no preferred provider network may conduct business in this state unless it is licensed by the commissioner. Any person seeking to obtain or renew a license shall submit an application to the commissioner, on such form as the commissioner may prescribe, and shall include the filing described in this subsection, except that a person seeking to renew a license may submit only the information necessary to update its previous filing. Applications shall be submitted by March first of each year in order to qualify for the May first license issue or renewal date. The filing required from such preferred provider network shall include the following information: (1) The identity of the preferred provider network and any company or organization controlling the operation of the preferred provider network, including the name, business address, contact person, a description of the controlling company or organization and, where applicable, the following: (A) A certificate from the Secretary of the State regarding the preferred provider network’s and the controlling company’s or organization’s good standing to do business in the state; (B) a copy of the preferred provider network’s and the controlling company’s or organization’s financial statement completed in accordance with sections 38a-53 and 38a-54, as applicable, for the end of its most recently concluded fiscal year, along with the name and address of any public accounting firm or internal accountant which prepared or assisted in the preparation of such financial statement; (C) a list of the names, official positions and occupations of members of the preferred provider network’s and the controlling company’s or organization’s board of directors or other policy-making body and of those executive officers who are responsible for the preferred provider network’s and controlling company’s or organization’s activities with respect to the health care services network; (D) a list of the preferred provider network’s and the controlling company’s or organization’s principal owners; (E) in the case of an out-of-state preferred provider network, controlling company or organization, a certificate that such preferred provider network, company or organization is in good standing in its state of organization; (F) in the case of a Connecticut or out-of-state preferred provider network, controlling company or organization, a report of the details of any suspension, sanction or other disciplinary action relating to such preferred provider network, or controlling company or organization in this state or in any other state; and (G) the identity, address and current relationship of any related or predecessor controlling company or organization. For purposes of this subparagraph, “related” means that a substantial number of the board or policy-making body members, executive officers or principal owners of both companies are the same; (2) a general description of the preferred provider network and participation in the preferred provider network, including: (A) The geographical service area of and the names of the hospitals included in the preferred provider network; (B) the primary care physicians, the specialty physicians, any other contracting providers and the number and percentage of each group’s capacity to accept new patients; (C) a list of all entities on whose behalf the preferred provider network has contracts or agreements to provide health care services; (D) a table listing all major categories of health care services provided by the preferred provider network; (E) an approximate number of total enrollees served in all of the preferred provider network’s contracts or agreements; (F) a list of subcontractors of the preferred provider network, not including individual participating providers, that assume financial risk from the preferred provider network and to what extent each subcontractor assumes financial risk; (G) a contingency plan describing how contracted health care services will be provided in the event of insolvency; and (H) any other information requested by the commissioner; and (3) the name and address of the person to whom applications may be made for participation.

(c) Any person developing a preferred provider network, or expanding a preferred provider network into a new county, pursuant to this section and subsection (b) of section 20-138b, shall publish a notice, in at least one newspaper having a substantial circulation in the service area in which the preferred provider network operates or will operate, indicating such planned development or expansion. Such notice shall include the medical specialties included in the preferred provider network, the name and address of the person to whom applications may be made for participation and a time frame for making application. The preferred provider network shall provide the applicant with written acknowledgment of receipt of the application. Each complete application shall be considered by the preferred provider network in a timely manner.

(d) (1) Each preferred provider network shall file with the commissioner and make available upon request from a provider the general criteria for its selection or termination of providers. Disclosure shall not be required of criteria deemed by the preferred provider network to be of a proprietary or competitive nature that would hurt the preferred provider network’s ability to compete or to manage health care services. For purposes of this section, criteria is of a proprietary or competitive nature if it has the tendency to cause providers to alter their practice pattern in a manner that would circumvent efforts to contain health care costs and criteria is of a proprietary nature if revealing the criteria would cause the preferred provider network’s competitors to obtain valuable business information.

(2) If a preferred provider network uses criteria that have not been filed pursuant to subdivision (1) of this subsection to judge the quality and cost-effectiveness of a provider’s practice under any specific program within the preferred provider network, the preferred provider network may not reject or terminate the provider participating in that program based upon such criteria until the provider has been informed of the criteria that the provider’s practice fails to meet.

(e) Each preferred provider network shall permit the Insurance Commissioner to inspect its books and records.

(f) Each preferred provider network shall permit the commissioner to examine, under oath, any officer or agent of the preferred provider network or controlling company or organization with respect to the use of the funds of the preferred provider network, company or organization, and compliance with (1) the provisions of this part, and (2) the terms and conditions of its contracts to provide health care services.

(g) Each preferred provider network shall file with the commissioner a notice of any material modification of any matter or document furnished pursuant to this part, and shall include such supporting documents as are necessary to explain the modification.

(h) Each preferred provider network shall maintain a minimum net worth of either (1) the greater of (A) two hundred fifty thousand dollars, or (B) an amount equal to eight per cent of its annual expenditures as reported on its most recent financial statement completed and filed with the commissioner in accordance with sections 38a-53 and 38a-54, as applicable, or (2) another amount determined by the commissioner.

(i) Each preferred provider network shall maintain or arrange for a letter of credit, bond, surety, reinsurance, reserve or other financial security acceptable to the commissioner for the exclusive use of paying any outstanding amounts owed participating providers in the event of insolvency or nonpayment except that any remaining security may be used for the purpose of reimbursing managed care organizations in accordance with subsection (b) of section 38a-479bb. Such outstanding amount shall be at least an amount equal to the greater of (1) an amount sufficient to make payments to participating providers for two months determined on the basis of the two months within the past year with the greatest amounts owed by the preferred provider network to participating providers, (2) the actual outstanding amount owed by the preferred provider network to participating providers, or (3) another amount determined by the commissioner. Such amount may be credited against the preferred provider network’s minimum net worth requirements set forth in subsection (h) of this section. The commissioner shall review such security amount and calculation on a quarterly basis.

(j) Each preferred provider network shall pay the applicable license or renewal fee specified in section 38a-11. The commissioner shall use the amount of such fees solely for the purpose of regulating preferred provider networks.

(k) In no event, including, but not limited to, nonpayment by the managed care organization, insolvency of the managed care organization, or breach of contract between the managed care organization and the preferred provider network, shall a preferred provider network bill, charge, collect a deposit from, seek compensation, remuneration or reimbursement from, or have any recourse against an enrollee or an enrollee’s designee, other than the managed care organization, for covered benefits provided, except that the preferred provider network may collect any copayments, deductibles or other out-of-pocket expenses that the enrollee is required to pay pursuant to the managed care plan.

(l) Each contract or agreement between a preferred provider network and a participating provider shall contain a provision that if the preferred provider network fails to pay for health care services as set forth in the contract, the enrollee shall not be liable to the participating provider for any sums owed by the preferred provider network or any sums owed by the managed care organization because of nonpayment by the managed care organization, insolvency of the managed care organization or breach of contract between the managed care organization and the preferred provider network.

(m) Each utilization review determination made by or on behalf of a preferred provider network shall be made in accordance with section 38a-591d.

(n) The requirements of subsections (h) and (i) of this section shall not apply to a consortium of federally qualified health centers funded by the state, providing services only to recipients of programs administered by the Department of Social Services. The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, to establish criteria to certify any such federally qualified health center, including, but not limited to, minimum reserve fund requirements.

(June Sp. Sess. P.A. 01-4, S. 21; P.A. 03-169, S. 1; P.A. 06-90, S. 1; 06-196, S. 294; P.A. 07-191, S. 1; 07-200, S. 10; P.A. 08-147, S. 14; 08-184, S. 43; P.A. 11-58, S. 77.)

History: P.A. 03-169 amended Subsec. (a) to substantially revise definitions, amended Subsec. (b) to require licensure before May 1, 2004, or May 1, 2005, for certain activities and to revise filing requirements, amended Subsec. (d) to make technical changes, amended Subsec. (e) to allow the commissioner to inspect books and records, and added new Subsecs. (f) to (m), inclusive, re requirements for preferred provider networks; P.A. 06-90 amended Subsec. (a)(7) to insert clause designators in exclusion from definition of “preferred provider network” and to include in such exclusion, clause (iii) re private clinical laboratory licensed under Sec. 19a-30 whose primary payments for services are made to other licensed clinical laboratories or for associated pathology services, effective May 30, 2006; P.A. 06-196 amended Subsec. (a)(7) by deleting “private” re licensed clinical laboratory in clause (iii), effective June 7, 2006; P.A. 07-191 amended Subsec. (i)(1) to provide that outstanding amount be at least equal to greater of an amount sufficient to make payments to participating providers for two months determined on basis of the two months within past year with greatest amounts owed to providers, rather than two “quarters”, effective July 1, 2007; P.A. 07-200 amended Subsec. (a)(7) to insert as exclusion from definition of “preferred provider network” clause (iv) re pharmacy benefits manager responsible for administering pharmacy claims whose primary function is to administer pharmacy benefit on behalf of a health benefit plan, effective January 1, 2008; P.A. 08-147 and P.A. 08-184 added Subsec. (n) exempting certain federally qualified health centers from requirements of Subsecs. (h) and (i) and requiring Commissioner of Social Services to adopt regulations re criteria to certify such federally qualified health centers, effective June 12, 2008; P.A. 11-58 amended Subsec. (m) to replace reference to Secs. 38a-226 to 38a-226d with “section 38a-591d” and delete provisions re appeals, effective July 1, 2011.



Section 38a-479aaa - Pharmacy benefits managers. Definitions.

As used in this section and sections 38a-479bbb to 38a-479hhh, inclusive:

(1) “Commissioner” means the Insurance Commissioner;

(2) “Department” means the Insurance Department;

(3) “Drug” means drug, as defined in section 21a-92;

(4) “Person” means person, as defined in section 38a-1;

(5) “Pharmacist services” includes (A) drug therapy and other patient care services provided by a licensed pharmacist intended to achieve outcomes related to the cure or prevention of a disease, elimination or reduction of a patient’s symptoms, and (B) education or intervention by a licensed pharmacist intended to arrest or slow a disease process;

(6) “Pharmacist” means an individual licensed to practice pharmacy under section 20-590, 20-591, 20-592 or 20-593, and who is thereby recognized as a health care provider by the state of Connecticut;

(7) “Pharmacy” means a place of business where drugs may be sold at retail and for which a pharmacy license has been issued to an applicant pursuant to section 20-594; and

(8) “Pharmacy benefits manager” or “manager” means any person that administers the prescription drug, prescription device, pharmacist services or prescription drug and device and pharmacist services portion of a health benefit plan on behalf of plan sponsors such as self-insured employers, insurance companies, labor unions and health care centers.

(P.A. 07-200, S. 1.)

History: P.A. 07-200 effective January 1, 2008.



Section 38a-479b - Material changes to fee schedules. Return of payment by provider. Appeals. Filing of claim by provider under other applicable insurance coverage. Certain clauses, covenants and agreements prohibited. Exception.

(a) No contracting health organization shall make material changes to a provider’s fee schedule except as follows:

(1) At one time annually, provided providers are given at least ninety days’ advance notice by mail, electronic mail or facsimile by such organization of any such changes. Upon receipt of such notice, a provider may terminate the participating provider contract with at least sixty days’ advance written notice to the contracting health organization;

(2) At any time for the following, provided providers are given at least thirty days’ advance notice by mail, electronic mail or facsimile by such organization of any such changes:

(A) To comply with requirements of federal or state law, regulation or policy. If such federal or state law, regulation or policy takes effect in less than thirty days, the organization shall give providers as much notice as possible;

(B) To comply with changes to the medical data code sets set forth in 45 CFR 162.1002, as amended from time to time;

(C) To comply with changes to national best practice protocols made by the National Quality Forum or other national accrediting or standard-setting organization based on peer-reviewed medical literature generally recognized by the relevant medical community or the results of clinical trials generally recognized and accepted by the relevant medical community;

(D) To be consistent with changes made in Medicare pertaining to billing or medical management practices, provided any such changes are applied to relevant participating provider contracts where such changes pertain to the same specialty or payment methodology;

(E) If a drug, treatment, procedure or device is identified as no longer safe and effective by the federal Food and Drug Administration or by peer-reviewed medical literature generally recognized by the relevant medical community;

(F) To address payment or reimbursement for a new drug, treatment, procedure or device that becomes available and is determined to be safe and effective by the federal Food and Drug Administration or by peer-reviewed medical literature generally recognized by the relevant medical community; or

(G) As mutually agreed to by the contracting health organization and the provider. If the contracting health organization and the provider do not mutually agree, the provider’s current fee schedule shall remain in force until the annual change permitted pursuant to subdivision (1) of this subsection.

(b) Notwithstanding subsection (a) of this section, a contracting health organization may introduce a new insurance product to a provider at any time, provided such provider is given at least sixty days’ advance notice by mail, electronic mail or facsimile by such organization if the introduction of such insurance product will make material changes to the provider’s administrative requirements under the participating provider contract or to the provider’s fee schedule. The provider may decline to participate in such new product by providing notice to the contracting health organization as set forth in the advance notice, which shall include a period of not less than thirty days for a provider to decline, or in accordance with the time frames under the applicable terms of such provider’s participating provider contract.

(c) (1) No contracting health organization shall cancel, deny or demand the return of full or partial payment for an authorized covered service due to administrative or eligibility error, more than eighteen months after the date of the receipt of a clean claim, except if:

(A) Such organization has a documented basis to believe that such claim was submitted fraudulently by such provider;

(B) The provider did not bill appropriately for such claim based on the documentation or evidence of what medical service was actually provided;

(C) Such organization has paid the provider for such claim more than once;

(D) Such organization paid a claim that should have been or was paid by a federal or state program; or

(E) The provider received payment for such claim from a different insurer, payor or administrator through coordination of benefits or subrogation, or due to coverage under an automobile insurance or workers’ compensation policy. Such provider shall have one year after the date of the cancellation, denial or return of full or partial payment to resubmit an adjusted secondary payor claim with such organization on a secondary payor basis, regardless of such organization’s timely filing requirements.

(2) (A) Such organization shall give at least thirty days’ advance notice to a provider by mail, electronic mail or facsimile of the organization’s cancellation, denial or demand for the return of full or partial payment pursuant to subdivision (1) of this subsection.

(B) If such organization demands the return of full or partial payment from a provider, the notice required under subparagraph (A) of this subdivision shall disclose to the provider (i) the amount that is demanded to be returned, (ii) the claim that is the subject of such demand, and (iii) the basis on which such return is being demanded.

(C) Not later than thirty days after the receipt of the notice required under subparagraph (A) of this subdivision, a provider may appeal such cancellation, denial or demand in accordance with the procedures provided by such organization. Any demand for the return of full or partial payment shall be stayed during the pendency of such appeal.

(D) If there is no appeal or an appeal is denied, such provider may resubmit an adjusted claim, if applicable, to such organization, not later than thirty days after the receipt of the notice required under subparagraph (A) of this subdivision or the denial of the appeal, whichever is applicable, except that if a return of payment was demanded pursuant to subparagraph (C) of subdivision (1) of this subsection, such claim shall not be resubmitted.

(E) A provider shall have one year after the date of the written notice set forth in subparagraph (A) of this subdivision to identify any other appropriate insurance coverage applicable on the date of service and to file a claim with such insurer, health care center or other issuing entity, regardless of such insurer’s, health care center’s or other issuing entity’s timely filing requirements.

(d) Except as provided in subsection (e) of this section, no contracting health organization shall include in any participating provider contract, contract with a dentist or contract with a hospital licensed under chapter 368v, that is entered into, renewed or amended on or after October 1, 2011, or contract offered to a provider, dentist or hospital on or after October 1, 2011, any clause, covenant or agreement that:

(1) Requires the provider, dentist or hospital to:

(A) Disclose to the contracting health organization the provider’s, dentist’s or hospital’s payment or reimbursement rates from any other contracting health organization the provider, dentist or hospital has contracted, or may contract, with;

(B) Provide services or procedures to the contracting health organization at a payment or reimbursement rate equal to or lower than the lowest of such rates the provider, dentist or hospital has contracted, or may contract, with any other contracting health organization;

(C) Certify to the contracting health organization that the provider, dentist or hospital has not contracted with any other contracting health organization to provide services or procedures at a payment or reimbursement rate lower than the rates contracted for with the contracting health organization;

(2) Prohibits or limits the provider, dentist or hospital from contracting with any other contracting health organization to provide services or procedures at a payment or reimbursement rate lower than the rates contracted for with the contracting health organization; or

(3) Allows the contracting health organization to terminate or renegotiate a contract with the provider, dentist or hospital prior to renewal if the provider, dentist or hospital contracts with any other contracting health organization to provide services or procedures at a lower payment or reimbursement rate than the rates contracted for with the contracting health organization.

(e) (1) If a contract described in subsection (d) of this section is in effect prior to October 1, 2011, and includes a clause, covenant or agreement set forth under subdivisions (1) to (3), inclusive, of said subsection (d), such clause, covenant or agreement shall be void and unenforceable on the date such contract is next renewed or on January 1, 2014, whichever is earlier. Such invalidity shall not affect other provisions of such contract.

(2) Nothing in subdivision (1) of this subsection shall be construed to affect the rights of a contracting health organization to enforce such clause, covenant or agreement prior to the invalidation of such clause, covenant or agreement.

(P.A. 09-204, S. 2; P.A. 11-58, S. 16; 11-132, S. 2.)

History: P.A. 09-204 effective July 1, 2010; P.A. 11-58 added new Subsec. (b) re introduction of new insurance products, and redesignated existing Subsec. (b) as Subsec. (c), effective January 1, 2012; P.A. 11-132 added provisions, codified by the Revisors as Subsec. (d), prohibiting certain clauses, covenants or agreements in contracts between contracting health organizations and health care providers and hospitals, and added provisions, codified by the Revisors as Subsec. (e), re exception.



Section 38a-479bb - Requirements for managed care organizations that contract with preferred provider networks. Requirements for preferred provider networks.

(a) On and after May 1, 2004, no managed care organization may enter into or renew a contractual relationship with a preferred provider network that is not licensed in accordance with section 38a-479aa. On and after May 1, 2005, no managed care organization may continue or maintain a contractual relationship with a preferred provider network that is not licensed in accordance with section 38a-479aa.

(b) Each managed care organization that contracts with a preferred provider network shall (1) post and maintain or require the preferred provider network to post and maintain a letter of credit, bond, surety, reinsurance, reserve or other financial security acceptable to the Insurance Commissioner, in order to satisfy the risk accepted by the preferred provider network pursuant to the contract, in an amount calculated in accordance with subsection (i) of section 38a-479aa, and (2) determine who posts and maintains the security required under subdivision (1) of this subsection. In the event of insolvency or nonpayment such security shall be used by the preferred provider network, or other entity designated by the commissioner, solely for the purpose of paying any outstanding amounts owed participating providers, except that any remaining security may be used for the purpose of reimbursing the managed care organization for any payments made by the managed care organization to participating providers on behalf of the preferred provider network.

(c) Each managed care organization that contracts with a preferred provider network shall provide to the preferred provider network at the time the contract is entered into and annually thereafter:

(1) Information, as determined by the managed care organization, regarding the amount and method of remuneration to be paid to the preferred provider network;

(2) Information, as determined by the managed care organization, to assist the preferred provider network in being informed regarding any financial risk assumed under the contract or agreement, including, but not limited to, enrollment data, primary care provider to covered person ratios, provider to covered person ratios by specialty, a table of the services that the preferred provider network is responsible for, expected or projected utilization rates, and all factors used to adjust payments or risk-sharing targets;

(3) The National Associations of Insurance Commissioners annual statement for the managed care organization; and

(4) Any other information the commissioner may require.

(d) Each managed care organization shall ensure that any contract it has with a preferred provider network includes:

(1) A provision that requires the preferred provider network to provide to the managed care organization at the time a contract is entered into, annually, and upon request of the managed care organization, (A) the financial statement completed in accordance with sections 38a-53 and 38a-54, as applicable, and section 38a-479aa; (B) documentation that satisfies the managed care organization that the preferred provider network has sufficient ability to accept financial risk; (C) documentation that satisfies the managed care organization that the preferred provider network has appropriate management expertise and infrastructure; (D) documentation that satisfies the managed care organization that the preferred provider network has an adequate provider network taking into account the geographic distribution of enrollees and participating providers and whether participating providers are accepting new patients; (E) an accurate list of participating providers; and (F) documentation that satisfies the managed care organization that the preferred provider network has the ability to ensure the delivery of health care services as set forth in the contract;

(2) A provision that requires the preferred provider network to provide to the managed care organization a quarterly status report that includes (A) information updating the financial statement completed in accordance with sections 38a-53 and 38a-54, as applicable, and section 38a-479aa; (B) a report showing amounts paid to those providers who provide health care services on behalf of the managed care organization; (C) an estimate of payments due providers but not yet reported by providers; (D) amounts owed to providers for that quarter; and (E) the number of utilization review determinations not to certify an admission, service, procedure or extension of stay made by or on behalf of the preferred provider network and the outcome of such determination on appeal;

(3) A provision that requires the preferred provider network to provide notice to the managed care organization not later than five business days after (A) any change involving the ownership structure of the preferred provider network; (B) financial or operational concerns arise regarding the financial viability of the preferred provider network; or (C) the preferred provider network’s loss of a license in this or any other state;

(4) A provision that if the managed care organization fails to pay for health care services as set forth in the contract, the enrollee will not be liable to the provider or preferred provider network for any sums owed by the managed care organization or preferred provider network;

(5) A provision that the preferred provider network shall include in all contracts between the preferred provider network and participating providers a provision that if the preferred provider network fails to pay for health care services as set forth in the contract, for any reason, the enrollee shall not be liable to the participating provider or preferred provider network for any sums owed by the preferred provider network or any sums owed by the managed care organization because of nonpayment by the managed care organization, insolvency of the managed care organization or breach of contract between the managed care organization and the preferred provider network;

(6) A provision requiring the preferred provider network to provide information to the managed care organization, satisfactory to the managed care organization, regarding the preferred provider network’s reserves for financial risk;

(7) A provision that (A) the preferred provider network or managed care organization shall post and maintain a letter of credit, bond, surety, reinsurance, reserve or other financial security acceptable to the commissioner, in order to satisfy the risk accepted by the preferred provider network pursuant to the contract, in an amount calculated in accordance with subsection (i) of section 38a-479aa, (B) the managed care organization shall determine who posts and maintains the security required under subparagraph (A) of this subdivision, and (C) in the event of insolvency or nonpayment, such security shall be used by the preferred provider network, or other entity designated by the commissioner, solely for the purpose of paying any outstanding amounts owed participating providers, except that any remaining security may be used for the purpose of reimbursing the managed care organization for any payments made by the managed care organization to participating providers on behalf of the preferred provider network;

(8) A provision under which the managed care organization is permitted, at the discretion of the managed care organization, to pay participating providers directly and in lieu of the preferred provider network in the event of insolvency or mismanagement by the preferred provider network and that payments made pursuant to this subdivision may be made or reimbursed from the security posted pursuant to subsection (b) of this section;

(9) A provision transferring and assigning contracts between the preferred provider network and participating providers to the managed care organization for the provision of future services by participating providers to enrollees, at the discretion of the managed care organization, in the event the preferred provider network (A) becomes insolvent, (B) otherwise ceases to conduct business, as determined by the commissioner, or (C) demonstrates a pattern of nonpayment of authorized claims, as determined by the commissioner, for a period in excess of ninety days;

(10) A provision that each contract or agreement between the preferred provider network and participating providers shall include a provision transferring and assigning contracts between the preferred provider network and participating providers to the managed care organization for the provision of future health care services by participating providers to enrollees, at the discretion of the managed care organization, in the event the preferred provider network (A) becomes insolvent, (B) otherwise ceases to conduct business, as determined by the commissioner, or (C) demonstrates a pattern of nonpayment of authorized claims, as determined by the commissioner, for a period in excess of ninety days;

(11) A provision that the preferred provider network shall pay for the delivery of health care services and operate or maintain arrangements or contracts with providers in a manner consistent with the provisions of law that apply to the managed care organization’s contracts with enrollees and providers; and

(12) A provision that the preferred provider network shall ensure that utilization review determinations are made in accordance with section 38a-591d.

(e) Each managed care organization that contracts with a preferred provider network shall have adequate procedures in place to notify the commissioner that a preferred provider network has experienced an event that may threaten the preferred provider network’s ability to materially perform under its contract with the managed care organization. The managed care organization shall provide such notice to the commissioner not later than five days after it discovers that the preferred provider network has experienced such an event.

(f) Each managed care organization that contracts with a preferred provider network shall monitor and maintain systems and controls for monitoring the financial health of the preferred provider networks with which it contracts.

(g) Each managed care organization that contracts with a preferred provider network shall provide to the commissioner, and update on an annual basis, a contingency plan, satisfactory to the commissioner, describing how health care services will be provided to enrollees if the preferred provider network becomes insolvent or is mismanaged. The contingency plan shall include a description of what contractual and financial steps have been taken to ensure continuity of care to enrollees if the preferred provider network becomes insolvent or is mismanaged.

(h) Notwithstanding any agreement to the contrary, each managed care organization shall retain full responsibility to its enrollees for providing coverage for health care services pursuant to any applicable managed care plan and any applicable state or federal law. Each managed care organization shall exercise due diligence in its selection and oversight of a preferred provider network.

(i) Notwithstanding any agreement to the contrary, each managed care organization shall be able to demonstrate to the satisfaction of the commissioner that the managed care organization can fulfill its nontransferable obligations to provide coverage for the provision of health care services to enrollees in the event of the failure, for any reason, of a preferred provider network.

(j) Each managed care organization that contracts with a preferred provider network shall provide that in the event of the failure, for any reason, of a preferred provider network, the managed care organization shall provide coverage for the enrollee to continue covered treatment with the provider who treated the enrollee under the preferred provider network contract regardless of whether the provider participates in any plan operated by the managed care organization. In the event of such failure, the managed care organization shall continue coverage until the earlier of (1) the date the enrollee’s treatment is completed under a treatment plan that was authorized and in effect on the date of the failure, or (2) the date the contract between the enrollee and the managed care organization terminates. The managed care organization shall compensate a provider for such continued treatment at the rate due the provider under the provider’s contract with the failed preferred provider network.

(k) Each managed care organization that contracts with a preferred provider network shall confirm the information in the quarterly status report submitted by the preferred provider network pursuant to subdivision (2) of subsection (d) of this section and shall submit such information to the commissioner, on such form as the commissioner prescribes, not later than ten days after receiving a request from the commissioner for such information.

(l) (1) Each managed care organization that contracts with a preferred provider network shall certify annually to the commissioner, on such form and in such manner as the commissioner prescribes, that the managed care organization has reviewed the documentation submitted by the preferred provider network pursuant to subdivision (l) of subsection (d) of this section and has determined that the preferred provider network maintains a provider network that is adequate to ensure the delivery of health care services as set forth in the contract. If the commissioner finds that the certification was not submitted in good faith, the commissioner may deem the managed care organization to have not complied with this subsection and may take action pursuant to section 38a-479ee.

(2) If the managed care organization determines that the preferred provider network’s provider network is not adequate and must be increased, the managed care organization shall provide written notice of the determination to the commissioner. Such notice shall describe (A) any plan in place for the preferred provider network to increase its provider network, and (B) the managed care organization’s contingency plan in the event the preferred provider network does not satisfactorily increase its provider network.

(m) Nothing in this part or part 1a of this chapter shall be construed to require a preferred provider network to share proprietary information with a managed care organization concerning contracts or financial arrangements with providers who are not included in that managed care organization’s network, or other preferred provider networks or managed care organizations.

(P.A. 03-169, S. 2; P.A. 07-217, S. 157; P.A. 11-58, S. 78.)

History: P.A. 03-169 effective May 1, 2004; P.A. 07-217 made technical changes in Subsec. (1)(2), effective July 12, 2007; P.A. 11-58 amended Subsec. (d)(12) to replace reference to Secs. 38a-226 to 38a-226d with “section 38a-591d” and delete provisions re appeals, effective July 1, 2011.



Section 38a-479bbb - Registration of pharmacy benefits managers required. Application for registration. Fee. Surety bond. Exemption from registration.

(a) Except as provided in subsection (d) of this section, no person shall act as a pharmacy benefits manager in this state without first obtaining a certificate of registration from the commissioner.

(b) Any person seeking a certificate of registration shall apply to the commissioner, in writing, on a form provided by the commissioner. The application form shall state (1) the name, address, official position and professional qualifications of each individual responsible for the conduct of the affairs of the pharmacy benefits manager, including all members of the board of directors, board of trustees, executive committee, other governing board or committee, the principal officers in the case of a corporation, the partners or members in the case of a partnership or association and any other person who exercises control or influence over the affairs of the pharmacy benefits manager, and (2) the name and address of the applicant’s agent for service of process in this state.

(c) Each application for a certificate of registration shall be accompanied by (1) a nonrefundable fee of fifty dollars, and (2) evidence of a surety bond in an amount equivalent to ten per cent of one month of claims in this state over a twelve-month average, except that such bond shall not be less than twenty-five thousand dollars or more than one million dollars.

(d) Any pharmacy benefits manager operating as a line of business or affiliate of a health insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society licensed in this state or any affiliate of such health insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society shall not be required to obtain a certificate of registration. Such health insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society shall notify the commissioner annually, in writing, on a form provided by the commissioner, that it is affiliated with or operating a business as a pharmacy benefits manager.

(e) Any person acting as a pharmacy benefits manager on January 1, 2008, and required to obtain a certificate of registration under subsection (a) of this section, shall obtain a certificate of registration from the commissioner not later than April 1, 2008, in order to continue to do business in this state.

(P.A. 07-200, S. 2.)

History: P.A. 07-200 effective January 1, 2008.



Section 38a-479cc - Duties of a preferred provider network when providing services pursuant to a contract with a managed care organization.

(a) Whenever a preferred provider network is providing services pursuant to a contract with a managed care organization, the preferred provider network may not establish any terms, conditions or requirements for access, diagnosis or treatment that are different from the terms, conditions or requirements for access, diagnosis or treatment in the managed care organization’s plan, except that no preferred provider network shall be required to provide an enrollee access to a provider who does not participate in the preferred provider network unless the preferred provider network is required to provide such access under its contract with the managed care organization.

(b) Whenever a preferred provider network is providing services pursuant to a contract with a managed care organization, the preferred provider network shall pay for the delivery of health care services and operate and maintain arrangements or contracts with providers in a manner consistent with the provisions of law that apply to the managed care organization’s contracts with enrollees and providers.

(P.A. 03-169, S. 3; P.A. 06-196, S. 164.)

History: P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.



Section 38a-479ccc - Certificate of registration; when issued or refused. Suspension, revocation or refusal to issue or renew registration; grounds.

(a) Upon receipt of a completed application, evidence of a surety bond and fee, the commissioner shall: (1) Issue and deliver to the applicant a certificate of registration; or (2) refuse to issue the certificate.

(b) The commissioner may suspend, revoke or refuse to issue or renew any certificate of registration for: (1) Conduct of a character likely to mislead, deceive or defraud the public or the commissioner; (2) unfair or deceptive business practices; or (3) nonpayment of the renewal fee.

(c) The commissioner shall not suspend or revoke any certificate of registration except upon notice and hearing in accordance with chapter 54.

(P.A. 07-200, S. 3.)

History: P.A. 07-200 effective January 1, 2008.



Section 38a-479dd - Preferred provider network examination of outstanding amounts. Notice. Commissioner’s duties.

Each preferred provider network shall examine its outstanding amounts in each quarter and if the preferred provider network determines that the outstanding amounts in a quarter will exceed ninety-five per cent of the security posted pursuant to subsection (i) of section 38a-479aa, the preferred provider network shall mail a notice to each of its participating providers concerning the status of incurred claims and shall send notice to each managed care organization with which it contracts and the Insurance Commissioner on such form as the commissioner prescribes. The commissioner shall meet with the applicable managed care organization and preferred provider network to ensure continued services to enrollees and payment to providers.

(P.A. 03-169, S. 4.)



Section 38a-479ddd - Hearing on denial of certificate. Subsequent application.

(a) Upon refusal to issue or renew a certificate, the commissioner shall notify the applicant of the denial and of the applicant’s right to request a hearing within ten days from the date of receipt of the notice of denial.

(b) If the applicant requests a hearing within such ten days, the commissioner shall give notice of the grounds for the commissioner’s refusal and shall conduct a hearing concerning such refusal in accordance with the provisions of chapter 54 concerning contested cases.

(c) If the commissioner’s denial of a certificate is sustained after such hearing, an applicant may make a new application not less than one year after the date on which such denial was sustained.

(P.A. 07-200, S. 4.)

History: P.A. 07-200 effective January 1, 2008.



Section 38a-479ee - Violations. Penalties. Investigations and staffing. Grievances. Referrals from Healthcare Advocate.

(a) If the Insurance Commissioner determines that a preferred provider network or managed care organization, or both, has not complied with any applicable provision of this part or sections 38a-815 to 38a-819, inclusive, the commissioner may (1) order the preferred provider network or managed care organization, or both if both have not complied, to cease and desist all operations in violation of this part or said sections; (2) terminate or suspend the preferred provider network’s license; (3) institute a corrective action against the preferred provider network or managed care organization, or both if both have not complied; (4) order the payment of a civil penalty by the preferred provider network or managed care organization, or both if both have not complied, of not more than one thousand dollars for each and every act or violation; (5) order the payment of such reasonable expenses as may be necessary to compensate the commissioner in conjunction with any proceedings held to investigate or enforce violations of this part or sections 38a-815 to 38a-819, inclusive; and (6) use any of the commissioner’s other enforcement powers to obtain compliance with this part or sections 38a-815 to 38a-819, inclusive. The commissioner may hold a hearing concerning any matter governed by this part or sections 38a-815 to 38a-819, inclusive, in accordance with section 38a-16. Subject to the same confidentiality and liability protections set forth in subsections (c) and (k) of section 38a-14, the commissioner may engage the services of attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals and specialists to assist the commissioner in conducting an investigation under this section, the cost of which shall be borne by the managed care organization or preferred provider network, or both, that is the subject of the investigation.

(b) If a preferred provider network fails to comply with any applicable provision of this part or sections 38a-815 to 38a-819, inclusive, the commissioner may assign or require the preferred provider network to assign its rights and obligations under any contract with participating providers in order to ensure that covered benefits are provided.

(c) The commissioner shall receive and investigate (1) any grievance filed against a preferred provider network or managed care organization, or both, by an enrollee or an enrollee’s designee concerning matters governed by this part or sections 38a-815 to 38a-819, inclusive, or (2) any referral from the Office of the Healthcare Advocate pursuant to section 38a-1041. The commissioner shall code, track and review such grievances and referrals. The preferred provider network or managed care organization, or both, shall provide the commissioner with all information necessary for the commissioner to investigate such grievances and referrals. The information collected by the commissioner pursuant to this section shall be maintained as confidential and shall not be disclosed to any person except (A) to the extent necessary to carry out the purposes of this part or sections 38a-815 to 38a-819, inclusive, (B) as allowed under this title, (C) to the Healthcare Advocate, and (D) information concerning the nature of any grievance or referral and the commissioner’s final determination shall be a public record, as defined in section 1-200, provided no personal information, as defined in section 38a-975, shall be disclosed. The commissioner shall report to the Healthcare Advocate on the resolution of any matter referred to the commissioner by the Healthcare Advocate.

(P.A. 03-169, S. 5; P.A. 05-102, S. 6; P.A. 11-58, S. 79.)

History: P.A. 05-102 amended Subsec. (c) by renaming the Office of Managed Care Ombudsman the Office of the Healthcare Advocate and making conforming changes; P.A. 11-58 deleted references to Secs. 38a-226 to 38a-226d, effective July 1, 2011.



Section 38a-479eee - Investigations and hearings. Powers of commissioner.

The commissioner may conduct investigations and hold hearings on any matter under the provisions of sections 38a-479aaa to 38a-479hhh, inclusive. The commissioner may issue subpoenas, administer oaths, compel testimony and order the production of books, records and documents. If any person refuses to appear, to testify or to produce any book, record, paper or document when so ordered, upon application of the commissioner, a judge of the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(P.A. 07-200, S. 5.)

History: P.A. 07-200 effective January 1, 2008.



Section 38a-479ff - Adverse action or threat of adverse action against complainant prohibited. Exception. Civil actions by aggrieved persons.

No health insurer, health care center, utilization review company, as defined in section 38a-591a, or preferred provider network, as defined in section 38a-479aa, shall take or threaten to take any adverse personnel or coverage-related action against any enrollee, provider or employee in retaliation for such enrollee, provider or employee (1) filing a complaint with the Insurance Commissioner or the Office of the Healthcare Advocate, or (2) disclosing information to the Insurance Commissioner concerning any violation of this part or sections 38a-815 to 38a-819, inclusive, unless such disclosure violates the provisions of chapter 705 or the privacy provisions of the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended from time to time, or regulations adopted thereunder. Any enrollee, provider or employee who is aggrieved by a violation of this section may bring a civil action in the Superior Court to recover damages and attorneys’ fees and costs.

(P.A. 03-169, S. 6; P. A. 05-102, S. 7; P.A. 11-58, S. 80.)

History: P.A. 05-102 renamed the Office of Managed Care Ombudsman the Office of the Healthcare Advocate; P.A. 11-58 replaced reference to Sec. 38a-226 with “section 38a-591a”, deleted reference to Secs. 38a-226 to 38a-226d and made a technical change, effective July 1, 2011.



Section 38a-479fff - Expiration of certificates of registration. Renewal. Fees.

(a) All certificates of registration issued under section 38a-479ccc shall expire annually on December thirty-first.

(b) Any person seeking to renew a certificate of registration shall apply to the commissioner, in writing, on a form provided by the commissioner. The application for renewal shall be in such form as the commissioner prescribes. Such application shall be accompanied by a nonrefundable fee of fifty dollars. Any late payment of such fee shall include a penalty fee of fifty dollars.

(P.A. 07-200, S. 6.)

History: P.A. 07-200 effective January 1, 2008.



Section 38a-479gg - Regulations.

The Insurance Commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this part.

(P.A. 03-169, S. 7.)



Section 38a-479ggg - Regulations.

The commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of sections 38a-479aaa to 38a-479hhh, inclusive. Such regulations shall specify the contents of the application form and any other form or report required under the provisions of said sections.

(P.A. 07-200, S. 7.)

History: P.A. 07-200 effective January 1, 2008.



Section 38a-479hhh - Appeals.

Any person aggrieved by an order or decision of the commissioner under sections 38a-479aaa to 38a-479hhh, inclusive, may appeal therefrom in accordance with the provisions of section 4-183.

(P.A. 07-200, S. 8.)

History: P.A. 07-200 effective January 1, 2008.



Section 38a-479qq - Medical discount plans: Definitions, prohibited sales practices, penalties.

(a) As used in this section and section 38a-479rr:

(1) “Affiliate” means a person that directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, a health insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society licensed in this state;

(2) “Consumer” means: (A) A person to whom a medical discount plan is marketed or advertised, or (B) a member, as defined in this subsection;

(3) “Marketer” means a person that markets, advertises or sells a medical discount plan, including, but not limited to, an entity that markets, advertises or sells a medical discount plan under its own name;

(4) “Medical discount plan” means a business arrangement or contract in which a person, in exchange for payment, provides access for its members to providers of health care services and the right to receive health care services from those providers at a discount. “Medical discount plan” does not include a product that (A) is otherwise subject to regulation or approval under this title, or (B) costs less than twenty-five dollars, annually, in the aggregate;

(5) “Medical discount plan organization” means a person that (A) establishes a medical discount plan, (B) contracts with providers, provider networks or other medical discount plan organizations to provide health care services at a discount to medical discount plan members, and (C) determines the fees charged to the members for the medical discount plan. “Medical discount plan organization” does not include a health insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society licensed in this state or any affiliate of such health insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society;

(6) “Health care services” means any care, service or treatment of an illness or dysfunction of, or injury to, the human body. “Health care services” includes physician care, inpatient care, hospital surgical services, emergency medical services, ambulance services, dental care services, vision care services, mental health care services, substance abuse services, chiropractic services, podiatric services, laboratory test services and the provision of medical equipment or supplies. “Health care services” does not include pharmaceutical supplies or prescriptions;

(7) “Member” means an individual who pays for the right to receive the benefits of a medical discount plan; and

(8) “Person” means a person, as defined in section 38a-1.

(b) No person shall market, advertise or sell to a resident of this state a medical discount plan or any plan material that: (1) Fails to provide to the consumer a clear and conspicuous disclosure that the medical discount plan is not insurance and that the plan only provides for discounted health care services from participating providers within the plan; (2) uses in its marketing materials, advertisements, brochures or member discount cards the term “insurance”, “health plan”, “coverage”, “copay”, “copayments”, “preexisting conditions”, “guaranteed issue”, “premium”, “PPO”, “preferred provider organization” or any other term that could reasonably mislead a person into believing the medical discount plan is insurance, except that such terms may be used as a disclaimer of any relationship between the medical discount plan and insurance; (3) fails to provide the name, address and telephone number of the administrator of the medical discount plan; (4) fails to make available to the consumer through a toll-free telephone number, upon request of the consumer, a complete and accurate list of the participating providers within the plan in the consumer’s local area and a list of the services for which the discounts are applicable; (5) fails to make a printed copy of such list available to the consumer upon request commencing with the time the plan is purchased or fails to update the list at least once every six months; (6) fails to use plain language to describe the discounts or access to discounts offered and such failure results in representations of the discounts that are misleading, deceptive or fraudulent; (7) fails to provide the consumer notice of the right to cancel such medical discount plan; (8) offers discounted health care services or products that are not authorized by a contract with each provider listed in conjunction with the medical discount plan; (9) fails to allow a consumer to cancel a medical discount plan not later than thirty days after the date payment is received by the medical discount plan; (10) with respect to a consumer who cancels a medical discount plan pursuant to subdivision (9) of this subsection, fails to guarantee a refund of all membership fees paid to the medical discount plan by the consumer, excluding a reasonable one-time processing fee, not later than thirty days after the member gives timely notification of cancellation of the plan to the medical discount plan organization; or (11) fails to (A) provide at least one member discount card for each member as proof of membership, and (B) prominently display on such member discount card a statement that the medical discount plan is not insurance.

(c) Any person who knowingly operates as a medical discount plan organization in violation of this section shall be fined not more than fifteen thousand dollars. Any person who knowingly aids and abets another that the person knew or reasonably should have known was operating as a medical discount plan organization in violation of this section shall be fined not more than fifteen thousand dollars.

(d) Any person who collects fees for purported membership in a medical discount plan but fails to provide the promised benefits shall be subject to the penalties for larceny under sections 53a-122 to 53a-125b, inclusive, depending on the amount involved. Upon the conviction of such person of larceny, as defined in section 53a-119, if the court does not order financial restitution pursuant to section 53a-28, the commissioner may order reimbursement of any membership fees paid by residents of the state who were harmed by such offense.

(e) Any person licensed in this state as a health insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society, or any affiliate owned or controlled by such health insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society, may offer medical discount plans in this state pursuant to such licensure.

(P.A. 05-237, S. 1; P.A. 08-178, S. 51; 08-181, S. 1.)

History: P.A. 05-237 effective July 1, 2005; P.A. 08-178 increased maximum fines from $10,000 to $15,000 in Subsec. (c); P.A. 08-181 added Subsec. (a)(3) defining “marketer”, redesignated existing Subsecs. (a)(3) to (a)(7) as new Subsecs. (a)(4) to (a)(8), amended Subsec. (b) by changing “may” to “shall”, and amended Subsec. (d) by authorizing commissioner to order additional penalty of membership fees reimbursement.



Section 38a-479rr - Medical discount plan organizations: Licensure. List of authorized marketers. Provider agreements. Minimum net worth. Suspension of authority and revocation or nonrenewal of license. Reinstatement of license. Maintenance of information. Regulations. Penalties. Advertising and marketing materials. Investigations.

(a) Before doing business in this state as a medical discount plan organization, an entity shall:

(1) Be a corporation, limited liability company, limited liability partnership, or other legal entity organized under the laws of this state or, if a foreign corporation or other foreign entity, authorized to transact business in this state; and

(2) Obtain a license as a medical discount plan organization from the Insurance Commissioner in accordance with this section. The entity shall file an application for a license to operate as a medical discount plan organization with the commissioner on such form as the commissioner prescribes. Such application shall be sworn to by an officer or authorized representative of the applicant, under penalty of false statement, and be accompanied by (A) a copy of the applicant’s articles of incorporation, including all amendments; (B) a copy of the applicant’s bylaws; (C) a list of the names, addresses, official positions and biographical information of the medical discount plan organization and the individuals who are responsible for conducting the applicant’s affairs, including, but not limited to, all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the officers, contracted management company personnel, and any person or entity owning or having the right to acquire ten per cent or more of the voting securities of the applicant, which listing shall fully disclose the extent and nature of any contracts or arrangements between the applicant and any individual who is responsible for conducting the applicant’s affairs, including any possible conflicts of interest; (D) for each individual listed in subparagraph (C) of this subdivision as being responsible for conducting the applicant’s affairs, a complete biographical statement on forms prescribed by the commissioner; (E) a statement generally describing the applicant, its personnel and the health care services to be offered; (F) a copy of the form of all contracts made or to be made between the applicant and any providers or provider networks regarding the provision of health care services to members; (G) a copy of the form of any contract made or to be made between the applicant and any person listed in subparagraph (C) of this subdivision; (H) a copy of the form of any contract made or to be made between the applicant and any person for the performance on the applicant’s behalf of any function, including, but not limited to, marketing, administration, enrollment and subcontracting for the provision of health care services to members; (I) a copy of the applicant’s most recent financial statements audited by an independent certified public accountant, or, in the case of an applicant that is a subsidiary of a person or parent corporation that prepares audited financial statements reflecting the consolidated operations of the person or parent corporation, a copy of the person’s or parent corporation’s most recent financial statements audited by an independent certified public accountant, provided the person or parent corporation also issues a written guarantee that the minimum capital requirements of the applicant required by this section will be met; (J) a description of the proposed method of marketing; (K) a description of the subscriber complaint procedures to be established and maintained; (L) the fee for a medical discount plan organization license set forth in section 38a-11; and (M) a list of the names, addresses and telephone numbers of the marketers the applicant has authorized to market a medical discount plan in this state under a name that is different from the name of the applicant. For purposes of this subdivision, a “contract to be made” shall be determined based on the information known to the applicant on the date the information is filed with the commissioner.

(b) (1) A current and accurate list of authorized marketers, specified in subparagraph (M) of subdivision (2) of subsection (a) of this section, shall be submitted to the commissioner with each renewal fee, as set forth in subsection (c) of this section.

(2) Any change made to the list of authorized marketers, specified in subparagraph (M) of subdivision (2) of subsection (a) of this section, shall be electronically filed with the commissioner. If such change is to add a marketer to a medical discount plan organization’s list of authorized marketers, such change shall be electronically filed by such organization prior to the marketer doing business in the state for such organization.

(3) The commissioner may adopt regulations, in accordance with chapter 54, to establish the procedure and format of the electronic filing set forth in this subsection.

(c) If the commissioner finds that the applicant is in compliance with the requirements of this section the commissioner shall issue the applicant a license as a medical discount plan organization which shall expire one year after the date of issue. The commissioner shall renew the license if the commissioner finds that the licensee is in compliance with the requirements of this section and the licensee has paid the renewal fee set forth in section 38a-11.

(d) Prior to applying for a license from the commissioner, a medical discount plan organization shall establish an Internet web site that contains the information described in subsection (s) of this section.

(e) Any license or renewal fee received pursuant to this section shall be deposited in the Insurance Fund established in section 38a-52a.

(f) Nothing in this section shall require a provider who provides discounts to the provider’s own patients to obtain or maintain a license as a medical discount plan organization.

(g) Each provider who offers health care services to members under a medical discount plan shall provide such services pursuant to a written agreement. The agreement may be entered into directly by the provider or by a provider network to which the provider belongs.

(h) A provider agreement shall include: (1) A list of the services and products to be provided at a discount; (2) the amount of the discounts or, alternatively, a fee schedule that reflects the provider’s discounted rates; and (3) a requirement that the provider will not charge members more than the discounted rates.

(i) A provider agreement between a medical discount plan organization and a provider network shall require that the provider network have written agreements with its providers that: (1) Contain the terms set forth in subsection (h) of this section; (2) authorize the provider network to contract with the medical discount plan organization on behalf of the provider; and (3) require the network to maintain an up-to-date list of its contracted providers and to provide that list on a quarterly basis to the medical discount plan organization. No medical discount plan organization may enter into or renew a contractual relationship with a provider network that is not licensed in accordance with section 38a-479aa.

(j) The medical discount plan organization shall maintain a copy of each active agreement that it has entered into with a provider or provider network.

(k) Each medical discount plan organization shall at all times (1) maintain a net worth of at least two hundred fifty thousand dollars, or (2) post a surety bond in the amount of one hundred thousand dollars.

(l) The commissioner shall not issue or renew a license under this section unless the medical discount plan organization has (1) a net worth of at least two hundred fifty thousand dollars, or (2) posted a surety bond in the amount of one hundred thousand dollars.

(m) The commissioner may suspend the authority of a medical discount plan organization to enroll new members, revoke any license issued to a medical discount plan organization, refuse to renew a license of a medical discount plan organization or order compliance if the commissioner finds that any of the following conditions exist:

(1) The organization is not operating in compliance with this section or section 38a-479qq;

(2) The organization does not have the minimum net worth required by this section;

(3) The organization has advertised, sold or attempted to sell its services in such a manner as to misrepresent its services or capacity for service or has engaged in deceptive, misleading or unfair practices with respect to advertising or sales;

(4) The organization is not fulfilling its obligations as a medical discount plan organization; or

(5) The continued operation of the medical discount plan organization would be hazardous to its members.

(n) If the commissioner has reasonable cause to believe that grounds for the suspension, nonrenewal or revocation of a license exist, the commissioner shall notify the medical discount plan organization in writing specifically stating the grounds for suspension, nonrenewal or revocation.

(o) When the license of a medical discount plan organization is surrendered, nonrenewed or revoked, the organization shall, immediately following the effective date of the order, wind up and settle the affairs transacted under the license. The organization shall not engage in any further marketing, advertising, sales, collection of fees or renewal of contracts as a medical discount plan organization, and its authorized marketers shall not engage in any further marketing, advertising or sales on behalf of such medical discount plan organization.

(p) The commissioner shall, in any order suspending the authority of a medical discount plan organization to enroll new members, specify the period during which the suspension is to be in effect and the conditions, if any, which must be met by the medical discount plan organization prior to reinstatement of its license to enroll new members. The commissioner may rescind or modify the order of suspension prior to the expiration of the suspension period.

(q) The commissioner shall not reinstate a license: (1) Unless reinstatement is requested by the medical discount plan organization, and (2) if the commissioner finds that the circumstances which led to the suspension still exist or are likely to recur.

(r) Each medical discount plan organization shall provide the commissioner at least thirty days’ advance written notice of any change in the medical discount plan organization’s name, address, principal business address or mailing address.

(s) Each medical discount plan organization shall maintain an up-to-date list of the names and addresses of the providers with which it has contracted on an Internet web site, the address of which shall be prominently displayed on all its marketing materials, advertisements, brochures and member discount cards. The list shall include providers with whom the medical discount plan organization has contracted directly as well as providers who will provide services to the organization’s members as part of a provider network with which the medical discount plan organization has contracted.

(t) Each medical discount plan organization shall (1) prominently display on any member discount card the names or identifying logos or trademarks of any provider networks with whom the medical discount plan organization has a contract, and (2) provide the names of such provider networks to members upon request.

(u) No marketer shall market, advertise or sell to a resident of this state a medical discount plan under a name that is different than the medical discount plan organization’s name unless: (1) The medical discount plan organization has obtained a license from the Insurance Commissioner in accordance with this section; (2) the marketer is listed on such medical discount plan organization’s list of authorized marketers as set forth in subparagraph (M) of subdivision (2) of subsection (a) or subsection (b) of this section; (3) the name, address and telephone number of the medical discount plan organization appears on the plan materials; and (4) the marketer does not contract directly with providers or provider networks. A marketer shall not be required to obtain a license from the commissioner.

(v) (1) A medical discount plan organization may market directly or contract with marketers for the distribution of a medical discount plan. The medical discount plan organization shall execute a written agreement with a marketer and comply with the requirements set forth in subparagraph (M) of subdivision (2) of subsection (a) or subsection (b) of this section, as applicable, prior to the marketing, advertising or selling of such medical discount plan by such marketer. Such written agreement shall prohibit the marketer from using any advertising and marketing materials, including, but not limited to, brochures and medical discount plan cards, without the written approval of the medical discount plan organization prior to the usage of such advertising and marketing materials.

(2) If a marketer uses any marketing or advertising materials that are in violation of subsection (b) of section 38a-479qq, the commissioner may order a medical discount plan organization to immediately remove such marketer from such medical discount plan organization’s list of authorized marketers specified in subparagraph (M) of subdivision (2) of subsection (a) of this section. In addition, the commissioner may order the medical discount plan organization to return membership fees paid by residents of the state who were harmed by such violation.

(3) During an investigation by the commissioner of an alleged violation set forth in subdivision (2) of this subsection, a medical discount plan organization shall make available to the commissioner, upon request, a copy of such organization’s contract with such marketer, and any marketing and advertising materials of such marketer.

(w) Each medical discount plan organization that contracts with a marketer shall be bound by and responsible for the activities of such marketer, within the scope of the marketer’s agency relationship, and shall cooperate in any investigation of the activities of such contracted marketer as ordered by the commissioner.

(x) The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(y) Any person who violates any provision of this section shall be fined not more than three thousand dollars.

(P.A. 05-237, S. 2; P.A. 08-178, S. 52; 08-181, S. 2; P.A. 10-5, S. 17.)

History: P.A. 05-237 effective January 1, 2006; P.A. 08-178 increased maximum fine from $2,000 to $3,000 in Subsec. (u); P.A. 08-181 made technical changes, amended Subsec. (a)(2) by adding Subpara. (M) re list of authorized marketers, added new Subsec. (b) re submission of list of authorized marketers, redesignated existing Subsecs. (b) to (s) as new Subsecs. (c) to (t) and made conforming changes, amended new Subsec. (o) by prohibiting authorized marketers from engaging in further marketing, advertising or sales on behalf of a medical discount plan organization whose license has been surrendered, nonrenewed or revoked, inserted new Subsec. (u) re prerequisites for marketers, new Subsec. (v) re required written agreement and access to materials by commissioner during an investigation and new Subsec. (w) re liability of medical discount plan organization for activities of its marketers and requirement to cooperate in an investigation, and redesignated existing Subsecs. (t) and (u) as Subsecs. (x) and (y); P.A. 10-5 amended Subsec. (b)(3) by deleting “and acknowledgement”, effective May 5, 2010.



Section 38a-480 - (Formerly Sec. 38-174). Nonapplication to certain policies or contracts.

(a) Nothing in sections 38a-481 to 38a-488, inclusive, shall apply to or affect (1) any policy of liability or workers’ compensation insurance; (2) any group health insurance policy as defined by the commissioner; (3) life insurance, endowment or annuity contracts or contracts supplemental thereto which contain only such provisions relating to health insurance as (A) provide additional benefits in case of death by accidental means and (B) operate to safeguard such contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant becomes totally and permanently disabled as defined by the contract or supplemental contract; (4) fraternal benefit societies, except as provided by section 38a-640; (5) insurance, issued in conjunction with an automobile liability policy subject to sections 38a-19 and 38a-363 to 38a-388, inclusive, providing reimbursement for medical, surgical, ambulance, hospital, nursing or funeral expenses, or indemnity for other loss, resulting from injuries sustained by any person, including the named insured, arising out of the ownership, maintenance or use of an automobile, or issued in conjunction with other kinds of liability insurance providing reimbursement for medical, surgical, ambulance, hospital, nursing or funeral expenses resulting from injuries sustained by any person, including the named insured, in connection with the premises or operations insured.

(b) The provisions of sections 38a-481 to 38a-488, inclusive, 38a-492, 38a-502 and 38a-505 shall not apply to any subscriber contract issued by a health care center.

(1949 Rev., S. 6188; 1951, 1953, S. 2842d; 1957, P.A. 448, S. 46; 1967, P.A. 326; P.A. 79-376, S. 59; P.A. 88-326, S. 5; P.A. 90-243, S. 71.)

History: 1967 act added proviso in Subdiv. (2) re furnishing of information which insurer would be required to certify to plan administrator under federal Welfare and Pension Plans Disclosure Act; P.A. 79-376 added reference to Secs. 38-166 to 38-172 and substituted “workers’ compensation” for “workmen’s compensation”; P.A. 88-326 required the commissioner to adopt regulations establishing a procedure for review of group health and accident policies, life insurance policies and annuity contracts, and added a new Subsec. (b) concerning the commissioner’s disapproval of any policy form; P.A. 90-243 substituted reference to “group health insurance policy” for reference to accident and health policies, deleted former provisions re commissioner’s approval of forms and re group policies and added a new Subsec. (b) exempting health care centers from certain statutory provisions; Sec. 38-174 transferred to Sec. 38a-480 in 1991.



Section 38a-481 - (Formerly Sec. 38-165). Approval of individual health application, policy form and rates. Medicare supplement and certificates: Age, gender, previous claim or medical history rating prohibited. Certain refunds to be donated to The University of Connecticut Health Center. Underwriting classifications, claim experience and health status. Exceptions. Use of certain prescription drug history prohibited.

(a) No individual health insurance policy shall be delivered or issued for delivery to any person in this state, nor shall any application, rider or endorsement be used in connection with such policy, until a copy of the form thereof and of the classification of risks and the premium rates have been filed with the commissioner. Rate filings shall include an actuarial memorandum that includes, but is not limited to, pricing assumptions and claims experience, premium rates and loss ratios from the inception of the policy. The commissioner shall adopt regulations, in accordance with chapter 54, to establish a procedure for reviewing such policies. The commissioner shall disapprove the use of such form at any time if it does not comply with the requirements of law, or if it contains a provision or provisions which are unfair or deceptive or which encourage misrepresentation of the policy. The commissioner shall notify, in writing, the insurer which has filed any such form of the commissioner’s disapproval, specifying the reasons for disapproval, and ordering that no such insurer shall deliver or issue for delivery to any person in this state a policy on or containing such form. The provisions of section 38a-19 shall apply to such orders.

(b) No rate filed under the provisions of subsection (a) of this section shall be effective until it has been filed and approved by the commissioner in accordance with regulations adopted pursuant to this subsection. The commissioner shall adopt regulations, in accordance with chapter 54, to prescribe standards to ensure that such rates shall not be excessive, inadequate or unfairly discriminatory. The commissioner may disapprove such rate within thirty days after it has been filed if it fails to comply with such standards, except that no rate filed under the provisions of subsection (a) of this section for any Medicare supplement policy shall be effective unless approved in accordance with section 38a-474.

(c) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity which delivers or issues for delivery in this state any Medicare supplement policies or certificates shall incorporate in its rates or determinations to grant coverage for Medicare supplement insurance policies or certificates any factors or values based on the age, gender, previous claims history or the medical condition of any person covered by such policy or certificate.

(d) For the purposes of this section:

(1) “Loss ratio” means the ratio of incurred claims to earned premiums by the number of years of policy duration for all combined durations; and

(2) “Experience period” means the calendar year for which a loss ratio guarantee is calculated.

(e) Nothing in this chapter shall preclude the issuance of an individual health insurance policy that includes an optional life insurance rider, provided the optional life insurance rider shall be filed with and approved by the Insurance Commissioner pursuant to section 38a-430. Any company offering such policies for sale in this state shall be licensed to sell life insurance in this state pursuant to the provisions of section 38a-41.

(f) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity that delivers, issues for delivery, amends, renews or continues an individual health insurance policy in this state shall: (1) Move an insured individual from a standard underwriting classification to a substandard underwriting classification after the policy is issued; (2) increase premium rates due to the claim experience or health status of an individual who is insured under the policy, except that the entity may increase premium rates for all individuals in an underwriting classification due to the claim experience or health status of the underwriting classification as a whole; or (3) use an individual’s history of taking a prescription drug for anxiety for six months or less as a factor in its underwriting unless such history arises directly from a medical diagnosis of an underlying condition.

(1949 Rev., S. 6177; 1951, S. 2835d; 1967, P.A. 437, S. 1; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; 88-326, S. 4; P.A. 90-243, S. 72; P.A. 91-311; P.A. 93-390, S. 5, 8; P.A. 96-51, S. 2; P.A. 03-119, S. 1; P.A. 05-20, S. 3; P.A. 09-123, S. 1; P.A. 10-5, S. 18; P.A. 11-19, S. 29; P.A. 12-145, S. 11; P.A. 13-149, S. 1.)

History: 1967 act added Subsec. (b) re effective date of rates and rate standards; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain” in Subsec. (a); P.A. 88-230 proposed to replace reference to “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991, but said reference was deleted by P.A. 88-326; P.A. 88-326 required the commissioner to adopt regulations establishing a procedure for policy review and rephrased existing provisions; P.A. 90-243 substituted reference to “individual health insurance policy” for references to insurance against loss from sickness, bodily injury or accidental death; Sec. 38-165 transferred to Sec. 38a-481 in 1991; P.A. 91-311 amended Subsec. (b) to exclude Medicare supplement policy rates unless filed in accordance with Sec. 38a-474, added a new Subsec. (c) re filing of the required loss ratio guarantee form to preclude the claim that a particular policy has excessive rates and added the discretionary authority for the commissioner to adopt regulations re the terms of the loss ratio guarantee, added a new Subsec. (d) re premium rates if filed with a loss ratio guarantee and outlining the minimum requirements of a loss ratio guarantee in order to meet the commissioner’s approval, the refund procedure for Connecticut policyholders and the procedures by which a policy form can be withdrawn and added Subsec. (e) defining “loss ratio” and “experience period”; P.A. 93-390 inserted new Subsec. (c) prohibiting the incorporation of factors for age, gender, previous claim or medical condition history into the insurer’s rate schedule and relettered the remaining Subsecs. and internal references accordingly, effective January 1, 1994; P.A. 96-51 added Subsec. (g) to permit optional life insurance riders; P.A. 03-119 added Subsec. (h) re underwriting classifications; P.A. 05-20 made technical changes and amended provisions re regulations throughout, amended Subsec. (c) re Medicare supplements to reference “determinations to grant coverage” and plans “H” to “J”, inclusive, “issued prior to January 1, 2006,” re use of claims history and medical condition, amended Subsec. (d) to insert Subdiv. designators (1) and (2), and amended Subsec. (e)(5) to delete provisions re donations to Uncas-on-Thames Hospital, effective July 1, 2005; P.A. 09-123 amended Subsec. (h) by adding Subdiv. (3) prohibiting use of certain prescription drug history of an individual in underwriting and making technical changes, effective January 1, 2010; P.A. 10-5 made a technical change in Subsec. (b), effective May 5, 2010; P.A. 11-19 amended Subsec. (c) to delete provisions re Medicare supplement plans “H” to “J”; P.A. 12-145 made a technical change in Subsec. (d), effective June 15, 2012; P.A. 13-149 amended Subsec. (a) by adding provision requiring for rate filings an actuarial memorandum that includes pricing assumptions and claims experience, premium rates and loss ratios from inception of the policy, amended Subsec. (b) by deleting provision re 30-day period after which policy is deemed approved, deleted former Subsecs. (d) and (e) re loss ratio guarantee, redesignated existing Subsecs. (f), (g) and (h) as Subsecs. (d), (e) and (f), and made technical changes in redesignated Subsec. (e), effective June 21, 2013.



Section 38a-482 - (Formerly Sec. 38-166). Form of policy.

No individual health insurance policy shall be delivered or issued for delivery to any person in this state unless: (1) The entire money and other considerations therefor are expressed therein; (2) the time at which the insurance takes effect and terminates is expressed therein; (3) such policy purports to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family, who shall be deemed the policyholder, any two or more eligible members of such family, including husband, wife, dependent children or any children as specified in section 38a-497, and any other person dependent upon the policyholder; (4) the style, arrangement and overall appearance of the policy give no undue prominence to any portion of the text, and every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in light-faced type of a style in general use, the size of which shall be uniform and not less than ten-point with a lowercase unspaced alphabet length not less than one hundred and twenty-point, the word “text” as herein used including all printed matter except the name and address of the insurer, name or title of the policy, the brief description, if any, and captions and subcaptions; (5) the exceptions and reductions of indemnity are set forth in the policy and, except as provided in section 38a-483, are printed, at the insurer’s option, either included with the benefit provision to which they apply, or under an appropriate caption such as “EXCEPTIONS” or “EXCEPTIONS AND REDUCTIONS”, provided, if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies; (6) each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof; and (7) such policy contains no provision purporting to make any portion of the charter, rules, constitution or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the commissioner.

(1949 Rev., S. 6178; 1951, S. 2836d; 1972, P.A. 127, S. 63; P.A. 90-243, S. 73; P.A. 07-185, S. 15.)

History: 1972 act changed maximum insurable age of children in Subsec. (a)(3) from 19 to 18, reflecting changed age of majority; P.A. 90-243 added reference to “individual health insurance” and deleted former Subsec. (b); Sec. 38-166 transferred to Sec. 38a-482 in 1991; P.A. 07-185 amended Subdiv. (3) re age of children who may be insured under adult family member’s individual health insurance policy by replacing provision re specified age not to exceed 18 years with reference to Sec. 38a-497, effective July 1, 2007.

Cited. 214 C. 303.



Section 38a-482a - Individual health insurance policy to contain definition of “medically necessary” or “medical necessity”.

(a) No insurer, health care center, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, continuing or amending any individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 in this state shall deliver or issue for delivery in this state any such policy unless such policy contains a definition of “medically necessary” or “medical necessity” as follows: “Medically necessary” or “medical necessity” means health care services that a physician, exercising prudent clinical judgment, would provide to a patient for the purpose of preventing, evaluating, diagnosing or treating an illness, injury, disease or its symptoms, and that are: (1) In accordance with generally accepted standards of medical practice; (2) clinically appropriate, in terms of type, frequency, extent, site and duration and considered effective for the patient’s illness, injury or disease; and (3) not primarily for the convenience of the patient, physician or other health care provider and not more costly than an alternative service or sequence of services at least as likely to produce equivalent therapeutic or diagnostic results as to the diagnosis or treatment of that patient’s illness, injury or disease. For the purposes of this subsection, “generally accepted standards of medical practice” means standards that are based on credible scientific evidence published in peer-reviewed medical literature generally recognized by the relevant medical community or otherwise consistent with the standards set forth in policy issues involving clinical judgment.

(b) The provisions of subsection (a) of this section shall not apply to any insurer, health care center, hospital service corporation, medical service corporation or other entity that has entered into any national settlement agreement until the expiration of any such agreement.

(P.A. 07-75, S. 1; P.A. 11-19, S. 21.)

History: P.A. 07-75 effective January 1, 2008; P.A. 11-19 made technical changes.

See Sec. 38a-513c for similar provisions re group policies.



Section 38a-482b - Individual health insurance policy providing limited coverage to include disclosure. Limited coverage defined.

(a) Each individual health insurance policy, subscriber contract or certificate of coverage delivered or issued for delivery in this state on or after January 1, 2008, that provides limited coverage, and any marketing material, application for coverage and enrollment material relative to such policy, contract or certificate, shall include the following statement printed in capital letters in not less than twelve-point bold face type and located in a conspicuous manner on such document:

“THIS LIMITED HEALTH BENEFITS PLAN DOES NOT PROVIDE COMPREHENSIVE MEDICAL COVERAGE. IT IS A BASIC OR LIMITED BENEFITS POLICY AND IS NOT INTENDED TO COVER ALL MEDICAL EXPENSES. THIS PLAN IS NOT DESIGNED TO COVER THE COSTS OF SERIOUS OR CHRONIC ILLNESS. IT CONTAINS SPECIFIC DOLLAR LIMITS THAT WILL BE PAID FOR MEDICAL SERVICES WHICH MAY NOT BE EXCEEDED. IF THE COST OF SERVICES EXCEEDS THOSE LIMITS, THE BENEFICIARY AND NOT THE INSURER IS RESPONSIBLE FOR PAYMENT OF THE EXCESS AMOUNTS. THE SPECIFIC DOLLAR LIMITS ARE AS FOLLOWS: (INSURER TO SPECIFY SUCH AMOUNTS).”

(b) For the purposes of this section, “limited coverage” means an insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 that contains an annual maximum benefit of less than one hundred thousand dollars or fixed dollar benefits of less than twenty thousand dollars on any core services. For the purpose of this section, “core services” means medical, surgical and hospital services, including inpatient and outpatient physician, laboratory and imaging services.

(P.A. 07-96, S. 1; P.A. 08-147, S. 11.)

History: P.A. 07-96 effective July 1, 2007; P.A. 08-147 redefined “limited coverage” in Subsec. (b) to specify fixed dollar benefits of less than $20,000 on any core services.

See Sec. 38a-513d for similar provisions re group policies.



Section 38a-482c - Lifetime limit.

(a) No individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall include a lifetime limit on the dollar value of benefits for a covered individual, for covered benefits that are essential health benefits, as defined in the Patient Protection and Affordable Care Act, P.L. 111-1448, as amended from time to time, or regulations adopted thereunder.

(b) This section shall not prohibit the inclusion of a lifetime limit on specific covered benefits that are not essential health benefits, provided the lifetime limit for reasonable charges or, when applicable, the allowance agreed upon by a health care provider and an insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society for charges actually incurred for any specific covered benefit, shall be not less than one million dollars per covered individual.

(P.A. 11-58, S. 42.)

History: P.A. 11-58 effective July 2, 2011.

See Sec. 38a-512c for similar provisions re group policies.



Section 38a-483 - (Formerly Sec. 38-167). Standard provisions of individual health policy.

(a) Except as provided in subsection (c) of this section, each individual health insurance policy delivered or issued for delivery to any person in this state shall contain the provisions specified in this subsection in the words in which the same appear in this section; provided the insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the commissioner which are in each instance not less favorable in any respect to the insured or the beneficiary. Such provisions shall be preceded individually by the caption appearing in this subsection or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve. Such provisions to be contained in such policy shall be:

(1) A provision as follows: “ENTIRE CONTRACT: CHANGES: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions.”

(2) A provision as follows: “TIME LIMIT ON CERTAIN DEFENSES: This policy shall be incontestable, except for nonpayment of premium, after it has been in force for two years from its date of issue.”

(3) A provision as follows: “GRACE PERIOD: A grace period of .... (insert a number not less than seven for weekly premium policies, ten for monthly premium policies and thirty-one for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force.” A policy which contains a cancellation provision may add, at the end of the above provision, “subject to the right of the insurer to cancel in accordance with the cancellation provision hereof.” A policy in which the insurer reserves the right to refuse any renewal may have, at the beginning of the above provision, “Unless not less than five days prior to the premium due date the insurer has delivered to the insured or has mailed to his last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted.”

(4) A provision as follows: “REINSTATEMENT: If any renewal premium is not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, if the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy shall be reinstated upon approval of such application by the insurer or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured, in writing, of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than sixty days prior to the date of reinstatement.” The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age fifty or (2), in the case of a policy issued after age forty-four, for at least five years from its date of issue.

(5) A provision as follows: “NOTICE OF CLAIM: Written notice of claim must be given to the insurer within twenty days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at .... (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.” In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurer may, at its option, insert the following between the first and second sentences of the above provision: “Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, he shall, at least once in every six months after having given notice of claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured’s right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given.”

(6) A provision as follows: “CLAIM FORMS: The insurer, upon receipt of a notice of claim, shall furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within fifteen days after the giving of such notice, the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss, upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.”

(7) A provision as follows: “PROOFS OF LOSS: Written proof of loss shall be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within ninety days after the termination of the period for which the insurer is liable and in case of claim for any other loss within ninety days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required.”

(8) A provision as follows: “TIME OF PAYMENT OF CLAIMS: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment shall be paid .... (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof.”

(9) A provision as follows: “PAYMENT OF CLAIMS: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured’s death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured.” The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer: “If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $.... (insert an amount which shall not exceed one thousand dollars), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment. Subject to any written direction of the insured in the application or otherwise, all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical or surgical services may, at the insurer’s option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person.”

(10) A provision as follows: “PHYSICAL EXAMINATIONS AND AUTOPSY: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.”

(11) A provision as follows: “LEGAL ACTIONS: No action at law or in equity shall be brought to recover on this policy prior to the expiration of sixty days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished.”

(12) A provision as follows: “CHANGE OF BENEFICIARY: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy.” The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer’s option.

(b) Except as provided in subsection (c) of this section, no such policy delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth below unless such provisions are in the words in which the same appear in this section; provided the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the commissioner which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in this subsection or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.

(1) A provision as follows: “CHANGE OF OCCUPATION: If the insured be injured or contract sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in his policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro-rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation.”

(2) A provision as follows: “MISSTATEMENT OF AGE: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.”

(3) A provision in accordance with subparagraph (i) or (ii) of this subdivision as follows: (i) “OTHER INSURANCE IN THIS INSURER: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for .... (insert type of coverage or coverages) in excess of $.... (insert maximum limit of indemnity or for such excess shall be returned to the insured or his estate”; or, (ii) “OTHER INSURANCE IN THIS INSURER: Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to the one such policy elected by the insured, his beneficiary or his estate, as the case may be, and the insurer will return all premiums paid for all other such policies.”

(4) A provision as follows: “INSURANCE WITH OTHER INSURERS: If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro-rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the “like amount” of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.” If the foregoing policy provision is included in a policy which also contains the policy provisions specified in subdivision (5) of this subsection, there shall be added to the caption of the foregoing provision the phrase “– EXPENSE INCURRED BENEFITS”. The insurer may, at its option, include in this provision a definition of “other valid coverage”, approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition, such terms shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute, including any workers’ compensation or employer’s liability statute, whether provided by a governmental agency or otherwise, shall in all cases be deemed to be “other valid coverage” of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as “other valid coverage”.

(5) A provision as follows: “INSURANCE WITH OTHER INSURERS: If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro-rata portion for the indemnities thus determined.” If the foregoing policy provision is included in a policy which also contains the policy provision specified in subdivision (4) of this subsection, there shall be added to the caption of the foregoing provision the phrase “– OTHER BENEFITS”. The insurer may, at its option, include in this provision a definition of “other valid coverage”, approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of such definition, such term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute including any workers’ compensation or employer’s liability statute, whether provided by a governmental agency or otherwise shall in all cases be deemed to be “other valid coverage” of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as “other valid coverage”.

(6) A provision as follows: “RELATION OF EARNINGS TO INSURANCE: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro-rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred dollars or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time.” The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age fifty, or (2) in the case of a policy issued after age forty-four, for at least five years from its date of issue. The insurer may, at its option, include in this provision a definition of “valid loss of time coverage”, approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the commissioner or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute, including any workers’ compensation or employer’s liability statute, or benefits provided by union welfare plans or by employer or employee benefit organizations.

(7) A provision as follows: “UNPAID PREMIUM: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.”

(8) A provision as follows: “CANCELLATION: The insurer may cancel this policy at any time by written notice delivered to the insured and to any dependents who were listed on the application and any subsequent revisions thereto, or mailed to their last address as shown by the records of the insurer, stating when, not less than five days thereafter, such cancellation shall be effective; and after the policy has been continued beyond its original term the insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on such later date as may be specified in such notice. In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. If the insured cancels, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. If the insurer cancels, the earned premium shall be computed pro-rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation.”

(9) A provision as follows: “CONFORMITY WITH STATE STATUTES: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes.”

(c) If any provision of this section is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the commissioner, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

(d) The provisions specified in subsections (a) and (b) of this section, or any corresponding provisions which are used in lieu thereof in accordance with said subsections, shall be printed in the consecutive order of the provisions in such subsections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse or likely to mislead a person to whom the policy is offered, delivered or issued.

(e) The word “insured”, as used in sections 38a-481 to 38a-488, inclusive, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein.

(f) (1) Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of sections 38a-481 to 38a-488, inclusive, and which is prescribed or required by the law of the state under which the insurer is organized.

(2) Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.

(g) The commissioner may make such reasonable rules and regulations concerning the procedure for the filing or submission of policies subject to sections 38a-481 to 38a-488, inclusive, as are necessary, proper or advisable to the administration of said sections. This provision shall not abridge any other authority granted the commissioner by law.

(1949 Rev., S. 6179, 6180, 6186; Apps. B, C; 1951, S. 2837d; 1971, P.A. 267; P.A. 79-376, S. 58; P.A. 90-243, S. 74; P.A. 95-40; P.A. 10-5, S. 19.)

History: 1971 act replaced previous provisions re “time limit on defenses” which had detailed voidance of policy because of misstatements on application with provision stating that policy is uncontestable except for premium nonpayment after it is in force for two years; P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation” where appearing; P.A. 90-243 added reference to “an individual health insurance” policy; Sec. 38-167 transferred to Sec. 38a-483 in 1991; P.A. 95-40 added requirement to Subsec. (b)(8) that written notice be delivered not only to the insured but also to any dependents listed on the application and any subsequent revisions thereto; (Revisor’s note: When P.A. 95-40, which amended Subsec. (b)(8) concerning “CANCELLATION”, was incorporated into the section by the Revisors, the unamended text of Subsec. (b)(8) was inadvertently moved to and replaced the then existing Subsec. (a)(8) concerning “TIME OF PAYMENT OF CLAIMS”. Since there was no legislation in 1995, or subsequently, making any changes to Subsec. (a)(8), the Revisors editorially corrected their 1995 codification error by reinstating the correct wording of Subsec. (a)(8) for the 2001 revision); P.A. 10-5 made a technical change in Subsec. (b)(6), effective May 5, 2010.

Gardener setting off a single bomb on fourth of July held not to have changed occupation to a more hazardous one. 91 C. 729.

Annotation to present section:

Subsec. (a):

“Entire contract” provision does not prohibit insurer from incorporating by reference its underwriting income rules in an increase option rider to a disability insurance policy, when application of those rules can neither decrease nor eliminate a fixed benefit of original policy. 273 C. 12.



Section 38a-483a - Exclusionary riders for individual health insurance policies. Regulations.

Notwithstanding the provisions of section 38a-476, the Insurance Commissioner may adopt regulations, in accordance with the provisions of chapter 54, to allow exclusionary riders to be issued for individual health insurance policies that are not subject to Section 2701 of the Public Health Service Act, as set forth in the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) (HIPAA), as amended from time to time.

(June 18 Sp. Sess. P.A. 97-8, S. 71, 88.)

History: June 18 Sp. Sess. P.A. 97-8 effective July 1, 1997.



Section 38a-483b - Time limits for coverage determinations. Notice requirements.

Except as otherwise provided in this title, each insurer, health care center, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, amending or continuing any individual health insurance policy in this state providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 shall complete any coverage determination with respect to such policy and notify the insured or the insured’s health care provider of its decision not later than forty-five days after a request for such determination is received by the insurer, health care center, hospital service corporation, medical service corporation or other entity. In the case of a denial of coverage, such entity shall notify the insured and the insured’s health care provider of the reasons for such denial. If the reasons for such denial include that the requested service is not medically necessary or is not a covered benefit under such policy, the entity shall (1) notify the insured that such insured may contact the Office of the Healthcare Advocate if the insured believes the insured has been given erroneous information, and (2) provide to such insured the contact information for said office.

(P.A. 99-284, S. 12; P.A. 10-24, S. 1; P.A. 11-19, S. 23.)

History: P.A. 10-24 made technical changes and added requirement for information re Office of the Healthcare Advocate to be provided to insured for certain denials of coverage, effective January 1, 2011; P.A. 11-19 made technical changes.

See Sec. 38a-513a for similar provisions re group policies.



Section 38a-483c - Coverage and notice re experimental treatments. Appeals.

(a) Each individual health insurance policy delivered, issued for delivery, renewed, amended or continued in this state shall define the extent to which it provides coverage for experimental treatments.

(b) No such health insurance policy may deny a procedure, treatment or the use of any drug as experimental if such procedure, treatment or drug, for the illness or condition being treated, or for the diagnosis for which it is being prescribed, has successfully completed a phase III clinical trial of the federal Food and Drug Administration.

(c) Any person who has been diagnosed with a condition that creates a life expectancy in that person of less than two years and who has been denied an otherwise covered procedure, treatment or drug on the grounds that it is experimental may request an expedited appeal as provided in section 38a-591e and may appeal a denial thereof to the Insurance Commissioner in accordance with the procedures established in section 38a-591g.

(P.A. 99-284, S. 15, 60; P.A. 11-58, S. 81; P.A. 12-145, S. 43.)

History: P.A. 99-284 effective January 1, 2000; P.A. 11-58 amended Subsec. (c) to replace references to Secs. 38a-226c and 38a-478n with “section 38a-591e” and “section 38a-591g”, respectively, and deleted former Subsec. (d) re appeal of a procedure, treatment or drug denied on grounds that such procedure, treatment or drug is experimental, effective July 1, 2011; P.A. 12-145 amended Subsec. (a) to delete “on or after January 1, 2000”, effective June 15, 2012.

See Sec. 38a-513b for similar provisions re group policies.



Section 38a-484 - (Formerly Sec. 38-168). Policy provisions not to be less favorable than standard. Validity of policy issued in violation of law.

(a) No policy provision which is not subject to section 38a-483 shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to sections 38a-481 to 38a-488, inclusive.

(b) A policy delivered or issued for delivery to any person in this state in violation of said sections shall be held valid but shall be construed as provided in said sections. When any provision in a policy subject to said sections is in conflict with any provision of said sections, the rights, duties and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of said sections.

(1949 Rev., S. 6185; 1951, S. 2838d.)

History: Sec. 38-168 transferred to Sec. 38a-484 in 1991.



Section 38a-485 - (Formerly Sec. 38-169). Copy of application to be part of new policy or to be furnished with renewal. Alteration of application.

(a) The insured shall not be bound by any statement made in an application for an individual health insurance policy unless a copy of such application is attached to or endorsed on the policy when issued as a part thereof. If any such policy delivered or issued for delivery to any person in this state is reinstated or renewed, and the insured or the beneficiary or assignee of such policy makes written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall, within fifteen days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request, a copy of such application. If such copy is not so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal.

(b) No alteration of any written application for any such policy shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

(c) The falsity of any statement in the application for any policy covered by sections 38a-481 to 38a-488, inclusive, may not bar the right to recovery thereunder unless such false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer.

(1949 Rev., S. 6184; 1951, S. 2839d; P.A. 90-243, S. 75.)

History: P.A. 90-243 added reference to “an individual health insurance” policy; Sec. 38-169 transferred to Sec. 38a-485 in 1991.

Cited. 214 C. 303.



Section 38a-486 - (Formerly Sec. 38-170). Certain acts not to operate as waiver of rights.

The acknowledgment by any insurer of the receipt of notice given under any individual health insurance policy, or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim thereunder shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.

(1949 Rev., S. 6183; 1951, S. 2840d; P.A. 90-243, S. 76.)

History: P.A. 90-243 added reference to “an individual health insurance” policy; Sec. 38-170 transferred to Sec. 38a-486 in 1991.



Section 38a-487 - (Formerly Sec. 38-171). Coverage after termination date of policy.

If any individual health insurance policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which a premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which the premium has been accepted. If the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

(1951, S. 2841d; P.A. 90-243, S. 77.)

History: P.A. 90-243 added reference to “an individual health insurance” policy; Sec. 38-171 transferred to Sec. 38a-487 in 1991.



Section 38a-488 - (Formerly Sec. 38-172). Discrimination.

Discrimination between individuals of the same class in the amount of premiums or rates charged for any individual health insurance policy, or in the benefits payable thereon, or in any of the terms or conditions of such policy, or in any other manner, is prohibited.

(1949 Rev., S. 6188; 1951, S. 2844d; P.A. 90-243, S. 78.)

History: P.A. 90-243 substituted reference to “individual health insurance” policy for reference to policies under Secs. 38-165 to 38-172; Sec. 38-172 transferred to Sec. 38a-488 in 1991.

See Sec. 38a-446 re prohibition against discrimination in favor of individuals by life insurance companies.

See Sec. 38a-447 re prohibition of discrimination against persons on basis of race.

See Sec. 38a-816 re unfair practices.



Section 38a-488a - Mandatory coverage for the diagnosis and treatment of mental or nervous conditions. Exceptions. Benefits payable re type of provider or facility. State’s claim against proceeds.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide benefits for the diagnosis and treatment of mental or nervous conditions. For the purposes of this section, “mental or nervous conditions” means mental disorders, as defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”. “Mental or nervous conditions” does not include (1) intellectual disability, (2) learning disorders, (3) motor skills disorders, (4) communication disorders, (5) caffeine-related disorders, (6) relational problems, and (7) additional conditions that may be a focus of clinical attention, that are not otherwise defined as mental disorders in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, except that coverage for an insured under such policy who has been diagnosed with autism spectrum disorder prior to the release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders” shall be provided in accordance with subsection (b) of section 38a-488b.

(b) No such policy shall establish any terms, conditions or benefits that place a greater financial burden on an insured for access to diagnosis or treatment of mental or nervous conditions than for diagnosis or treatment of medical, surgical or other physical health conditions.

(c) In the case of benefits payable for the services of a licensed physician, such benefits shall be payable for the same services when such services are lawfully rendered by a psychologist licensed under the provisions of chapter 383 or by such a licensed psychologist in a licensed hospital or clinic.

(d) In the case of benefits payable for the services of a licensed physician or psychologist, such benefits shall be payable for the same services when such services are rendered by:

(1) A clinical social worker who is licensed under the provisions of chapter 383b and who has passed the clinical examination of the American Association of State Social Work Boards and has completed at least two thousand hours of post-master’s social work experience in a nonprofit agency qualifying as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in a municipal, state or federal agency or in an institution licensed by the Department of Public Health under section 19a-490;

(2) A social worker who was certified as an independent social worker under the provisions of chapter 383b prior to October 1, 1990;

(3) A licensed marital and family therapist who has completed at least two thousand hours of post-master’s marriage and family therapy work experience in a nonprofit agency qualifying as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in a municipal, state or federal agency or in an institution licensed by the Department of Public Health under section 19a-490;

(4) A marital and family therapist who was certified under the provisions of chapter 383a prior to October 1, 1992;

(5) A licensed alcohol and drug counselor, as defined in section 20-74s, or a certified alcohol and drug counselor, as defined in section 20-74s; or

(6) A licensed professional counselor.

(e) For purposes of this section, the term “covered expenses” means the usual, customary and reasonable charges for treatment deemed necessary under generally accepted medical standards, except that in the case of a managed care plan, as defined in section 38a-478, “covered expenses” means the payments agreed upon in the contract between a managed care organization, as defined in section 38a-478, and a provider, as defined in section 38a-478.

(f) (1) In the case of benefits payable for the services of a licensed physician, such benefits shall be payable for (A) services rendered in a child guidance clinic or residential treatment facility by a person with a master’s degree in social work or by a person with a master’s degree in marriage and family therapy under the supervision of a psychiatrist, physician, licensed marital and family therapist, or licensed clinical social worker who is eligible for reimbursement under subdivisions (1) to (4), inclusive, of subsection (d) of this section; (B) services rendered in a residential treatment facility by a licensed or certified alcohol and drug counselor who is eligible for reimbursement under subdivision (5) of subsection (d) of this section; or (C) services rendered in a residential treatment facility by a licensed professional counselor who is eligible for reimbursement under subdivision (6) of subsection (d) of this section.

(2) In the case of benefits payable for the services of a licensed psychologist under subsection (d) of this section, such benefits shall be payable for (A) services rendered in a child guidance clinic or residential treatment facility by a person with a master’s degree in social work or by a person with a master’s degree in marriage and family therapy under the supervision of such licensed psychologist, licensed marital and family therapist, or licensed clinical social worker who is eligible for reimbursement under subdivisions (1) to (4), inclusive, of subsection (d) of this section; (B) services rendered in a residential treatment facility by a licensed or certified alcohol and drug counselor who is eligible for reimbursement under subdivision (5) of subsection (d) of this section; or (C) services rendered in a residential treatment facility by a licensed professional counselor who is eligible for reimbursement under subdivision (6) of subsection (d) of this section.

(g) In the case of benefits payable for the service of a licensed physician practicing as a psychiatrist or a licensed psychologist, under subsection (d) of this section, such benefits shall be payable for outpatient services rendered (1) in a nonprofit community mental health center, as defined by the Department of Mental Health and Addiction Services, in a nonprofit licensed adult psychiatric clinic operated by an accredited hospital or in a residential treatment facility; (2) under the supervision of a licensed physician practicing as a psychiatrist, a licensed psychologist, a licensed marital and family therapist, a licensed clinical social worker, a licensed or certified alcohol and drug counselor or a licensed professional counselor who is eligible for reimbursement under subdivisions (1) to (6), inclusive, of subsection (d) of this section; and (3) within the scope of the license issued to the center or clinic by the Department of Public Health or to the residential treatment facility by the Department of Children and Families.

(h) Except in the case of emergency services or in the case of services for which an individual has been referred by a physician affiliated with a health care center, nothing in this section shall be construed to require a health care center to provide benefits under this section through facilities that are not affiliated with the health care center.

(i) In the case of any person admitted to a state institution or facility administered by the Department of Mental Health and Addiction Services, Department of Public Health, Department of Children and Families or the Department of Developmental Services, the state shall have a lien upon the proceeds of any coverage available to such person or a legally liable relative of such person under the terms of this section, to the extent of the per capita cost of such person’s care. Except in the case of emergency services, the provisions of this subsection shall not apply to coverage provided under a managed care plan, as defined in section 38a-478.

(June 18 Sp. Sess. P.A. 97-8, S. 63, 88; P.A. 99-284, S. 27, 60; P.A. 00-135, S. 10, 21; P.A. 02-24, S. 6; P.A. 07-73, S. 2(a); P.A. 12-145, S. 45; P.A. 13-84, S. 3; 13-139, S. 33.)

History: June 18 Sp. Sess. P.A. 97-8 effective July 1, 1997; P.A. 99-284 rewrote Subsec. (a) and referenced Subdivs. (1), (2), (4), (11) and (12) of Sec. 38a-469, deleted reference to biologically-based mental or nervous conditions and definition thereof and replaced with provision for coverage of the diagnosis and treatment of mental or nervous conditions, and defined “mental or nervous conditions”, added new Subsec. (b) re prohibition on terms, conditions or benefits that place a greater financial burden on insured re mental or nervous conditions than for other conditions, added new Subsec. (c) re benefits payable when rendered by a psychologist, added new Subsec. (d) re benefits payable for enumerated providers, added new Subsec. (e) to define “covered expenses”, added new Subsec. (f) re benefits payable for services rendered in certain facilities, added new Subsec. (g) re certain outpatient benefits, added new Subsec. (h) re benefits provided by a health care center, and added new Subsec. (i) re state liens against certain coverage proceeds, effective January 1, 2000; P.A. 00-135 reorganized section and added provisions re licensed professional counselors, effective May 26, 2000; P.A. 02-24 deleted “the” re “post-master’s social work experience” in Subsec. (d)(1) and (3); pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 12-145 amended Subsec. (a) to delete “on or after January 1, 2000”, effective June 15, 2012; P.A. 13-84 amended Subsec. (a) by adding provision re coverage for insured diagnosed with autism spectrum disorder prior to release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, effective June 5, 2013; P.A. 13-139 amended Subsec. (a)(1) by substituting “intellectual disability” for “mental retardation”.



Section 38a-488b - Coverage for autism spectrum disorder therapies.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 that is delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for physical therapy, speech therapy and occupational therapy services for the treatment of autism spectrum disorder, as set forth in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, to the extent such services are a covered benefit for other diseases and conditions under such policy, except that coverage for an insured under such policy who has been diagnosed with autism spectrum disorder prior to the release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders” shall be provided in accordance with subsection (b) of this section.

(b) Each such policy shall maintain, for any insured diagnosed with autism spectrum disorder prior to the release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, coverage for physical therapy, speech therapy and occupational therapy services for the treatment of said disorder at the benefit levels, at a minimum, provided immediately preceding the release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”.

(P.A. 08-132, S. 1; P.A. 11-4, S. 6; P.A. 13-84, S. 1.)

History: P.A. 08-132 effective January 1, 2009; P.A. 11-4 substituted “autism spectrum disorder” for “autism spectrum disorders”, effective May 9, 2011; P.A. 13-84 designated existing provisions as Subsec. (a) and amended same by adding provision re coverage for insured diagnosed with autism spectrum disorder prior to release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders” and by making a technical change, and added Subsec. (b) re same coverage provision, effective June 5, 2013.



Section 38a-489 - (Formerly Sec. 38-174e). Continuation of coverage of mentally or physically handicapped children.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469, delivered, issued for delivery, renewed, amended or continued in this state more than one hundred twenty days after July 1, 1971, that provides that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the policy shall also provide in substance that attainment of the limiting age shall not operate to terminate the coverage of the child if at such date the child is and continues thereafter to be both (1) incapable of self-sustaining employment by reason of mental or physical handicap, as certified by the child’s physician on a form provided by the insurer, hospital or medical service corporation or health care center, and (2) chiefly dependent upon the policyholder or subscriber for support and maintenance.

(b) Proof of the incapacity and dependency shall be furnished to the insurer, hospital or medical service plan corporation or health care center by the policyholder or subscriber within thirty-one days of the child’s attainment of the limiting age. The insurer, corporation or health care center may at any time require proof of the child’s continuing incapacity and dependency. After a period of two years has elapsed following the child’s attainment of the limiting age the insurer, corporation or health care center may require periodic proof of the child’s continuing incapacity and dependency but in no case more frequently than once every year.

(1971, P.A. 408, S. 1, 2; P.A. 87-207, S. 1; P.A. 90-243, S. 79; P.A. 11-19, S. 33.)

History: P.A. 87-207 amended Subsecs. (a) and (b) to provide that for individual and group policies the continuation rights for children are applicable if the child is incapable of employment by reason of mental or physical handicap which has been certified by the child’s physician; P.A. 90-243 substituted reference to “health insurance policy” for reference to hospital or medical expense policies and contracts, divided former Subsec. (a) into Subsecs. (a) and (b), added a reference to “health care center” and deleted former Subsec. (b) re group policies; Sec. 38-174e transferred to Sec. 38a-489 in 1991; P.A. 11-19 inserted “renewed, amended or continued” and made technical changes in Subsec. (a), effective January 1, 2012.

See Sec. 38a-515 for similar provisions re group policies.

See Sec. 38a-538 re conversion and extension rights of group members and re liability of group employers.



Section 38a-490 - (Formerly Sec. 38-174g). Coverage for newly born children. Notification to insurer.

(a) Each individual health insurance policy delivered, issued for delivery, renewed, amended or continued in this state providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 for a family member of the insured or subscriber shall, as to such family member’s coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a newly born child of the insured or subscriber from the moment of birth.

(b) Coverage for such newly born child shall consist of coverage for injury and sickness including necessary care and treatment of medically diagnosed congenital defects and birth abnormalities within the limits of the policy.

(c) If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of such newly born child and payment of the required premium or fees shall be furnished to the insurer, hospital service corporation, medical service corporation or health care center not later than sixty-one days after the date of birth in order to continue coverage beyond such sixty-one-day period, provided failure to furnish such notice or pay such premium or fees shall not prejudice any claim originating within such sixty-one-day period.

(P.A. 74-6, S. 1–4; P.A. 90-243, S. 80; P.A. 11-19, S. 35; 11-171, S. 3; P.A. 12-145, S. 12.)

History: P.A. 90-243 substituted references to “health insurance policies” for references to hospital and medical expense policies and contracts, specified applicability to individual policies only, and applied provisions to “health care centers”; Sec. 38-174g transferred to Sec. 38a-490 in 1991; P.A. 11-19 inserted “delivered, issued for delivery, renewed, amended or continued in this state” and made a technical change in Subsec. (a), made technical changes in Subsec. (c), and deleted former Subsec. (d) re application of section to policies delivered or issued for delivery on or after October 1, 1974, or amended or renewed, effective January 1, 2012; P.A. 11-171 inserted “delivered, issued for delivery, renewed, amended or continued in this state” and made a technical change in Subsec. (a), increased time period for insured to notify insurer of birth of child and pay required premium or fee from 31 days to 61 days after birth and made technical changes in Subsec. (c), and deleted former Subsec. (d) re application of section to policies delivered or issued for delivery on or after October 1, 1974, or amended or renewed, effective January 1, 2012; P.A. 12-145 made a technical change in Subsec. (a), effective June 15, 2012.

See Sec. 38a-516 for similar provisions re group policies.

See Sec. 38a-538 re conversion and extension rights of group members and re liability of group employers.



Section 38a-490a - Coverage for birth-to-three program.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for medically necessary early intervention services provided as part of an individualized family service plan pursuant to section 17a-248e. Such policy shall (1) provide coverage for such services provided by qualified personnel, as defined in section 17a-248, for a child from birth until the child’s third birthday, and (2) maintain, for any insured diagnosed with autism spectrum disorder prior to the release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, coverage for such services for the treatment of said disorder at the benefit levels, at a minimum, provided immediately preceding the release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”.

(b) No such policy shall impose a coinsurance, copayment, deductible or other out-of-pocket expense for such services, except that a high deductible plan, as that term is used in subsection (f) of section 38a-493, shall not be subject to the deductible limits set forth in this section.

(c) Such policy shall provide a maximum benefit of six thousand four hundred dollars per child per year and an aggregate benefit of nineteen thousand two hundred dollars per child over the total three-year period.

(d) No payment made under this section shall (1) be applied by the insurer, health care center or plan administrator against or result in a loss of benefits due to any maximum lifetime or annual limits specified in the policy, (2) adversely affect the availability of health insurance to the child, the child’s parent or the child’s family members insured under any such policy, or (3) be a reason for the insurer, health care center or plan administrator to rescind or cancel such policy. Payments made under this section shall not be treated differently than other claim experience for purposes of premium rating.

(P.A. 96-185, S. 6, 16; June 30 Sp. Sess. P.A. 03-3, S. 7; Sept. Sp. Sess. P.A. 09-3, S. 46; P.A. 11-44, S. 147; P.A. 12-44, S. 1; P.A. 13-84, S. 5.)

History: P.A. 96-185 effective July 1, 1996; June 30 Sp. Sess. P.A. 03-3 deleted provision re coverage for at least $5,000 annually, added Subdivs. (1) and (2) re coverage and benefits to be provided by policy and made technical changes, effective August 20, 2003; Sept. Sp. Sess. P.A. 09-3 amended Subdiv. (2) by increasing per child per year benefit from $3,200 to $6,400 and by increasing 3-year per child aggregate benefit from $9,600 to $19,200, effective October 6, 2009; P.A. 11-44 added provision prohibiting out-of-pocket expenses with exception for high deductible plans, deleted Subdiv. (1) and (2) designators and made technical changes, effective January 1, 2012; P.A. 12-44 designated existing provisions as Subsecs. (a) to (d), amended Subsec. (a) to add “amended or continued” and delete “on or after July 1, 1996”, amended Subsec. (d) to add provisions re restrictions on treatment of payment, and made technical changes, effective July 1, 2012; P.A. 13-84 amended Subsec. (a) by designating existing provision re coverage for services provided by qualified personnel as Subdiv. (1) and adding Subdiv. (2) re coverage for insured diagnosed with autism spectrum disorder prior to release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, effective June 5, 2013.



Section 38a-490b - Coverage for hearing aids for children twelve and under.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for hearing aids for children twelve years of age or younger. Such hearing aids shall be considered durable medical equipment under the policy and the policy may limit the hearing aid benefit to one thousand dollars within a twenty-four-month period.

(P.A. 01-171, S. 15; P.A. 12-145, S. 47.)

History: P.A. 12-145 deleted “on or after October 1, 2001”, effective June 15, 2012.

See Sec. 38a-516b for similar provisions re group policies.



Section 38a-490c - Coverage for craniofacial disorders.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state on or after October 1, 2003, shall provide coverage for medically necessary orthodontic processes and appliances for the treatment of craniofacial disorders for individuals eighteen years of age or younger if such processes and appliances are prescribed by a craniofacial team recognized by the American Cleft Palate-Craniofacial Association, except that no coverage shall be required for cosmetic surgery.

(P.A. 03-37, S. 1.)

See Sec. 38a-516c for similar provisions re group policies.



Section 38a-490d - Mandatory coverage for blood lead screening and risk assessment.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state on or after January 1, 2009, shall provide coverage for blood lead screening and risk assessments ordered by a primary care provider pursuant to section 19a-111g.

(June Sp. Sess. P.A. 07-2, S. 51.)

History: June Sp. Sess. P.A. 07-2 effective January 1, 2009.



Section 38a-491 - (Formerly Sec. 38-174h). Coverage for services performed by dentists in certain instances.

Whenever the term “physician” or “doctor” is used in any individual health insurance policy delivered, issued for delivery or renewed in this state on or after October 1, 1975, it shall be deemed to include persons licensed, under the provisions of chapter 379, to engage in the practice of dentistry or dental medicine, when benefits under such policy or contract for care, treatment or services rendered or procedures performed by such person would be payable if rendered or performed by a person licensed under chapter 370.

(P.A. 75-449; P.A. 90-243, S. 81.)

History: P.A. 90-243 substituted reference to “health insurance policy” for reference to hospital and medical expense policies and contracts and specified applicability to individual policies only; Sec. 38-174h transferred to Sec. 38a-491 in 1991.

See Sec. 38a-517 for similar provisions re group policies.



Section 38a-491a - Coverage for in-patient, outpatient or one-day dental services in certain instances.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for general anesthesia, nursing and related hospital services provided in conjunction with in-patient, outpatient or one-day dental services if the following conditions are met:

(1) The anesthesia, nursing and related hospital services are deemed medically necessary by the treating dentist or oral surgeon and the patient’s primary care physician in accordance with the health insurance policy’s requirements for prior authorization of services; and

(2) The patient is either (A) determined by a licensed dentist, in conjunction with a licensed physician who specializes in primary care, to have a dental condition of significant dental complexity that it requires certain dental procedures to be performed in a hospital, or (B) a person who has a developmental disability, as determined by a licensed physician who specializes in primary care, that places the person at serious risk.

(b) The expense of such anesthesia, nursing and related hospital services shall be deemed a medical expense under such health insurance policy and shall not be subject to any limits on dental benefits under such policy.

(P.A. 99-284, S. 40, 60; P.A. 00-135, S. 13, 21; P.A. 03-58, S. 1; P.A. 10-5, S. 20.)

History: P.A. 99-284 effective January 1, 2000; P.A. 00-135 added outpatient or one-day dental services, effective May 26, 2000; P.A. 03-58 divided existing provisions into Subsecs. (a) and (b) and deleted “a child under the age of four who is” in Subsec. (a)(2)(A); P.A. 10-5 made technical changes in Subsec. (a), effective January 1, 2011.

See Sec. 38a-517a for similar provisions re group policies.



Section 38a-491b - Assignment of benefits to a dentist or oral surgeon.

No insurer, health care center, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, continuing or amending any individual health insurance policy in this state providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469, and no dental services plan offering or administering dental services, may refuse to accept or make reimbursement pursuant to an assignment of benefits made to a dentist or oral surgeon by an insured, subscriber or enrollee, provided (1) the dentist or oral surgeon charges the insured, subscriber or enrollee no more for services than the dentist or surgeon charges uninsured patients for the same services, and (2) the dentist or oral surgeon allows the insurer, health care center, corporation or entity to review the records related to the insured, subscriber or enrollee during regular business hours. The insurer, health care center, corporation or entity shall give the dentist or oral surgeon at least forty-eight hours’ notice prior to such review. As used in this section, “assignment of benefits” means the transfer of dental care coverage reimbursement benefits or other rights under an insurance policy, subscription contract or dental services plan by an insured, subscriber or enrollee to a dentist or oral surgeon.

(P.A. 00-33, S. 1, 3; P.A. 11-19, S. 25.)

History: P.A. 00-33 effective July 1, 2000; P.A. 11-19 made technical changes.

See Sec. 38a-517b for similar provisions re group policies.



Section 38a-492 - (Formerly Sec. 38-174i). Coverage for accidental ingestion or consumption of controlled drugs. Benefits prescribed.

No individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10) and (11) of section 38a-469 shall be delivered, issued for delivery or renewed in this state, or amended to substantially alter or change benefits or coverage, on or after July 1, 1975, unless persons covered under such policy will be eligible for benefits for expenses of emergency medical care arising from accidental ingestion or consumption of a controlled drug, as defined by subdivision (8) of section 21a-240, which are at least equal to the following minimum requirements: (1) In the case of benefits based upon confinement as an inpatient in a hospital, whether or not operated by the state, the period of confinement for which benefits shall be payable shall be at least thirty days in any calendar year. (2) For covered expenses incurred by the insured while other than an inpatient in a hospital, benefits shall be available for such expenses during any calendar year up to a maximum of five hundred dollars. For purposes of this section, the term “covered expenses” means the reasonable charges for treatment deemed necessary under generally accepted medical standards.

(P.A. 75-512, S. 1, 2; P.A. 85-613, S. 73, 154; P.A. 90-243, S. 82.)

History: P.A. 85-613 made technical change; P.A. 90-243 substituted reference to “health insurance policy” for reference to hospital and medical expense policies or contracts, specified applicability to individual policies only, and replaced alphabetic Subdiv. indicators with numeric ones; Sec. 38-174i transferred to Sec. 38a-492 in 1991; (Revisor’s note: In 2001, a reference to “subsection (a) of” Sec. 38a-469 was deleted editorially by the Revisors for accuracy).

See Sec. 38a-518 for similar provisions re group policies.



Section 38a-492a - Mandatory coverage for hypodermic needles and syringes.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469, delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for hypodermic needles or syringes prescribed by a prescribing practitioner, as defined in subdivision (22) of section 20-571, for the purpose of administering medications for medical conditions, provided such medications are covered under the policy. Such benefits shall be subject to any policy provisions that apply to other services covered by such policy.

(P.A. 92-185, S. 4, 6; P.A. 95-264, S. 62; P.A. 11-19, S. 37.)

History: P.A. 95-264 substituted “prescribing practitioner” for “licensed practitioner” (Revisor’s note: The reference to “prescribing practitioner, as defined in subdivision (21) of ...” was changed editorially by the Revisors to “prescribing practitioner, as defined in subdivision (22) of ...”); P.A. 11-19 inserted “amended or continued” and made technical changes, effective January 1, 2012.

See Sec. 38a-518a for similar provisions re group policies.



Section 38a-492b - Coverage for off-label drug prescriptions.

(a) Each individual health insurance policy delivered, issued for delivery, renewed, amended or continued in this state, that provides coverage for prescribed drugs approved by the federal Food and Drug Administration for treatment of certain types of cancer or disabling or life-threatening chronic diseases, shall not exclude coverage of any such drug on the basis that such drug has been prescribed for the treatment of a type of cancer or a disabling or life-threatening chronic disease for which the drug has not been approved by the federal Food and Drug Administration, provided the drug is recognized for treatment of the specific type of cancer or a disabling or life-threatening chronic disease for which the drug has been prescribed in one of the following established reference compendia: (1) The U.S. Pharmacopoeia Drug Information Guide for the Health Care Professional (USP DI); (2) The American Medical Association’s Drug Evaluations (AMA DE); or (3) The American Society of Hospital Pharmacists’ American Hospital Formulary Service Drug Information (AHFS-DI).

(b) Nothing in subsection (a) of this section shall be construed to require coverage for any experimental or investigational drugs or any drug which the federal Food and Drug Administration has determined to be contraindicated for treatment of the specific type of cancer or disabling or life-threatening chronic disease for which the drug has been prescribed.

(c) Except as specified, nothing in this section shall be construed to create, impair, limit or modify authority to provide reimbursement for drugs used in the treatment of any other disease or condition.

(P.A. 94-49, S. 2; P.A. 11-19, S. 39; 11-172, S. 15.)

History: P.A. 11-19 amended Subsec. (a) to add “amended or continued” and make technical changes, effective January 1, 2012; P.A. 11-172 amended Subsec. (a) to add “amended or continued”, add provisions re disabling or life-threatening chronic disease and make technical changes, amended Subsec. (b) to add provision re disabling or life-threatening chronic disease and amended Subsec. (c) to add “Except as specified”, effective January 1, 2012.

See Sec. 38a-518b for similar provisions re group policies.



Section 38a-492c - Coverage for low protein modified food products, amino acid modified preparations and specialized formulas.

(a) For purposes of this section:

(1) “Inherited metabolic disease” includes (A) a disease for which newborn screening is required under section 19a-55; and (B) cystic fibrosis.

(2) “Low protein modified food product” means a product formulated to have less than one gram of protein per serving and intended for the dietary treatment of an inherited metabolic disease under the direction of a physician.

(3) “Amino acid modified preparation” means a product intended for the dietary treatment of an inherited metabolic disease under the direction of a physician.

(4) “Specialized formula” means a nutritional formula for children up to age twelve that is exempt from the general requirements for nutritional labeling under the statutory and regulatory guidelines of the federal Food and Drug Administration and is intended for use solely under medical supervision in the dietary management of specific diseases.

(b) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for amino acid modified preparations and low protein modified food products for the treatment of inherited metabolic diseases if the amino acid modified preparations or low protein modified food products are prescribed for the therapeutic treatment of inherited metabolic diseases and are administered under the direction of a physician.

(c) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for specialized formulas when such specialized formulas are medically necessary for the treatment of a disease or condition and are administered under the direction of a physician.

(d) Such policy shall provide coverage for such preparations, food products and formulas on the same basis as outpatient prescription drugs.

(P.A. 97-167, S. 1; P.A. 01-101, S. 1; P.A. 04-173, S. 1: P.A. 07-197, S. 1; P.A. 12-145, S. 54.)

History: P.A. 01-101 defined, in new Subsec. (a)(4), and added coverage, in new Subsec. (c), for specialized formula; P.A. 04-173 amended Subsec. (a)(1) and (4) to redefine “inherited metabolic disease” to include cystic fibrosis and redefine “specialized formula” to include formula for children up to age 8, instead of age 3, and added Subsec. (d) to require coverage on the same basis as for outpatient prescription drugs; P.A. 07-197 amended Subsec. (a)(4) to redefine “specialized formula” to include formula for children up to age 12, instead of age 8, and amended Subsec. (c) to require coverage to be applicable to policies delivered, issued for delivery or renewed in this state on or after October 1, 2007; P.A. 12-145 amended Subsecs. (b) and (c) to delete references to Sec. 38a-469(6), add “amended or continued” re policy and delete 1997 and 2007 date references, effective January 1, 2013.

See Sec. 38a-518c for similar provisions re group policies.



Section 38a-492d - Mandatory coverage for diabetes testing and treatment.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery or renewed in this state on or after October 1, 1997, shall provide coverage for laboratory and diagnostic tests for all types of diabetes.

(b) Notwithstanding the provisions of section 38a-492a, each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery or renewed in this state on or after October 1, 1997, shall provide medically necessary coverage for the treatment of insulin-dependent diabetes, insulin-using diabetes, gestational diabetes and non-insulin-using diabetes. Such coverage shall include medically necessary equipment, in accordance with the insured person’s treatment plan, drugs and supplies prescribed by a prescribing practitioner, as defined in section 20-571.

(P.A. 97-268, S. 4.)

See Sec. 38a-518d for similar provisions re group policies.



Section 38a-492e - Mandatory coverage for diabetes outpatient self-management training.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed or continued in this state on or after January 1, 2000, shall provide coverage for outpatient self-management training for the treatment of insulin-dependent diabetes, insulin-using diabetes, gestational diabetes and non-insulin-using diabetes if the training is prescribed by a licensed health care professional who has appropriate state licensing authority to prescribe such training. As used in this section, “outpatient self-management training” includes, but is not limited to, education and medical nutrition therapy. Diabetes self-management training shall be provided by a certified, registered or licensed health care professional trained in the care and management of diabetes and authorized to provide such care within the scope of the professional’s practice.

(b) Benefits shall cover: (1) Initial training visits provided to an individual after the individual is initially diagnosed with diabetes that is medically necessary for the care and management of diabetes, including, but not limited to, counseling in nutrition and the proper use of equipment and supplies for the treatment of diabetes, totaling a maximum of ten hours; (2) training and education that is medically necessary as a result of a subsequent diagnosis by a physician of a significant change in the individual’s symptoms or condition which requires modification of the individual’s program of self-management of diabetes, totaling a maximum of four hours; and (3) training and education that is medically necessary because of the development of new techniques and treatment for diabetes totaling a maximum of four hours.

(c) Benefits provided pursuant to this section shall be subject to the same terms and conditions applicable to all other benefits under such policies.

(P.A. 99-284, S. 43, 60.)

History: P.A. 99-284 effective January 1, 2000.

See Sec. 38a-518e for similar provisions re group policies.



Section 38a-492f - Mandatory coverage for certain prescription drugs removed from formulary.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state that provides coverage for outpatient prescription drugs shall not deny coverage for an insured for any drug that the insurer removes from its list of covered drugs, or otherwise ceases to provide coverage for, if (1) the insured was using the drug for the treatment of a chronic illness prior to the removal or cessation of coverage, (2) the insured was covered under the policy for the drug prior to the removal or cessation of coverage, and (3) the insured’s attending health care provider states in writing, after the removal or cessation of coverage, that the drug is medically necessary and lists the reasons why the drug is more medically beneficial than the drugs on the list of covered drugs. Such benefits shall be subject to the same terms and conditions applicable to all other benefits under such policies.

(P.A. 99-284, S. 37, 60; P.A. 12-145, S. 56.)

History: P.A. 99-284 effective January 1, 2000; P.A. 12-145 added “amended” re policy and deleted “on or after January 1, 2000”, effective January 1, 2013.

See Sec. 38a-518f for similar provisions re group policies.



Section 38a-492g - Mandatory coverage for prostate cancer screening and treatment.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for:

(1) Laboratory and diagnostic tests, including, but not limited to, prostate specific antigen (PSA) tests, to screen for prostate cancer for men who are symptomatic or whose biological father or brother has been diagnosed with prostate cancer, and for all men fifty years of age or older; and

(2) The treatment of prostate cancer, provided such treatment is medically necessary and in accordance with guidelines established by the National Comprehensive Cancer Network, the American Cancer Society or the American Society of Clinical Oncology.

(P.A. 99-284, S. 45, 60; P.A. 11-225, S. 1.)

History: P.A. 99-284 effective January 1, 2000; P.A. 11-225 inserted “amended” re policy, designated existing provision re screening coverage as Subdiv. (1), added Subdiv. (2) re treatment coverage, and made technical changes, effective January 1, 2012.

See Sec. 38a-518g for similar provisions re group policies.



Section 38a-492h - Mandatory coverage for certain Lyme disease treatments.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed or continued in this state on or after January 1, 2000, shall provide coverage for Lyme disease treatment including not less than thirty days of intravenous antibiotic therapy, sixty days of oral antibiotic therapy, or both, and shall provide further treatment if recommended by a board certified rheumatologist, infectious disease specialist or neurologist licensed in accordance with chapter 370 or who is licensed in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to or higher than those of this state.

(P.A. 99-284, S. 47, 60; June Sp. Sess. P.A. 99-2, S. 2, 72.)

History: P.A. 99-284 effective January 1, 2000; June Sp. Sess. P.A. 99-2 added specialists “licensed in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to or higher than those of this state”, effective January 1, 2000.

See Sec. 38a-518h for similar provisions re group policies.



Section 38a-492i - Mandatory coverage for pain management.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide access to a pain management specialist and coverage for pain treatment ordered by such specialist that may include all means medically necessary to make a diagnosis and develop a treatment plan including the use of necessary medications and procedures.

(b) (1) No such policy that provides coverage for prescription drugs shall require an insured to use, prior to using a brand name prescription drug prescribed by a licensed physician for pain treatment, any alternative brand name prescription drugs or over-the-counter drugs.

(2) Such policy may require an insured to use, prior to using a brand name prescription drug prescribed by a licensed physician for pain treatment, a therapeutically equivalent generic drug.

(c) As used in this section, “pain” means a sensation in which a person experiences severe discomfort, distress or suffering due to provocation of sensory nerves, and “pain management specialist” means a physician who is credentialed by the American Academy of Pain Management or who is a board-certified anesthesiologist, physiatrist, neurologist, oncologist or radiation oncologist with additional training in pain management.

(P.A. 00-216, S. 18, 28; P.A. 11-169, S. 1; P.A. 12-197, S. 20.)

History: P.A. 00-216 effective January 1, 2001; P.A. 11-169 designated existing provisions as Subsecs. (a) and (c), added Subsec. (b) prohibiting insurers from requiring insured to use alternative brand name prescription drugs or over-the-counter drugs prior to using brand name prescription drug prescribed for pain treatment, and made technical changes, effective January 1, 2012; P.A. 12-197 amended Subsec. (c) by adding physiatrist to definition of “pain management specialist”, effective June 15, 2012.

See Sec. 38a-518i re group health insurance coverage for pain management.



Section 38a-492j - Mandatory coverage for ostomy-related supplies.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state that provides coverage for ostomy surgery shall include coverage, up to two thousand five hundred dollars annually, for medically necessary appliances and supplies relating to an ostomy including, but not limited to, collection devices, irrigation equipment and supplies, skin barriers and skin protectors. As used in this section, “ostomy” includes colostomy, ileostomy and urostomy. Payments under this section shall not be applied to any policy maximums for durable medical equipment. Nothing in this section shall be deemed to decrease policy benefits in excess of the limits in this section.

(P.A. 00-63, S. 1; P.A. 10-5, S. 21; P.A. 11-204, S. 1.)

History: P.A. 10-5 made technical changes, effective January 1, 2011; P.A. 11-204 increased coverage cap from $1,000 to $2,500 annually, effective January 1, 2012.

See Sec. 38a-518j for similar provisions re group policies.



Section 38a-492k - Mandatory coverage for colorectal cancer screening.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall provide coverage for colorectal cancer screening, including, but not limited to, (1) an annual fecal occult blood test, and (2) colonoscopy, flexible sigmoidoscopy or radiologic imaging, in accordance with the recommendations established by the American Cancer Society, based on the ages, family histories and frequencies provided in the recommendations. Except as specified in subsection (b) of this section, benefits under this section shall be subject to the same terms and conditions applicable to all other benefits under such policies.

(b) No such policy shall impose:

(1) A deductible for a procedure that a physician initially undertakes as a screening colonoscopy or a screening sigmoidoscopy; or

(2) A coinsurance, copayment, deductible or other out-of-pocket expense for any additional colonoscopy ordered in a policy year by a physician for an insured. The provisions of this subdivision shall not apply to a high deductible health plan as that term is used in subsection (f) of section 38a-493.

(P.A. 01-171, S. 20; P.A. 11-83, S. 1; P.A. 12-61, S. 1; 12-190, S. 1.)

History: P.A. 11-83 designated existing provisions as Subsec. (a) and amended same to insert reference to American College of Radiology, add exception re Subsec. (b) and make a technical change, and added Subsec. (b) prohibiting out-of-pocket expense for additional colonoscopy ordered by physician in a policy year, effective January 1, 2012; P.A. 12-61 amended Subsec. (a) to delete “American College of Gastroenterology” and “American College of Radiology” re recommendations for colorectal cancer screening, effective January 1, 2013; P.A. 12-190 amended Subsec. (b) to redesignate existing provisions as Subdiv. (2) and make conforming changes therein, and add Subdiv. (1) re deductible for procedure initially undertaken as screening colonoscopy or screening sigmoidoscopy, effective January 1, 2013.

See Sec. 38a-472i for payment amount for professional services component of covered colonoscopy or endoscopy services.

See Sec. 38a-518k for similar provisions re group policies.



Section 38a-492l - Mandatory coverage for neuropsychological testing for children diagnosed with cancer.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state on or after October 1, 2006, shall provide coverage without prior authorization for each child diagnosed with cancer on or after January 1, 2000, for neuropsychological testing ordered by a licensed physician, to assess the extent of any cognitive or developmental delays in such child due to chemotherapy or radiation treatment.

(P.A. 06-131, S. 2.)

See Sec. 38a-516d for similar provisions re group policies.



Section 38a-492m - Mandatory coverage for certain renewals of prescription eye drops.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state on or after January 1, 2010, that provides coverage for prescription eye drops, shall not deny coverage for a renewal of prescription eye drops when (1) the renewal is requested by the insured less than thirty days from the later of (A) the date the original prescription was distributed to the insured, or (B) the date the last renewal of such prescription was distributed to the insured, and (2) the prescribing physician indicates on the original prescription that additional quantities are needed and the renewal requested by the insured does not exceed the number of additional quantities needed.

(P.A. 09-136, S. 1.)

History: P.A. 09-136 effective January 1, 2010.

See Sec. 38a-518l for similar provisions re group policies.



Section 38a-492n - Mandatory coverage for certain wound-care supplies.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 that is delivered, issued for delivery, renewed, amended or continued in this state on or after January 1, 2010, shall provide coverage for wound-care supplies that are medically necessary for the treatment of epidermolysis bullosa and are administered under the direction of a physician.

(P.A. 09-51, S. 1.)

History: P.A. 09-51 effective January 1, 2010.

See Sec. 38a-518m for similar provisions re group policies.



Section 38a-492o - Mandatory coverage for bone marrow testing.

(a) Subject to the provisions of subsection (b) of this section, each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall provide coverage for expenses arising from human leukocyte antigen testing, also referred to as histocompatibility locus antigen testing, for A, B and DR antigens for utilization in bone marrow transplantation.

(b) No such policy shall impose a coinsurance, copayment, deductible or other out-of-pocket expense for such testing in excess of twenty per cent of the cost for such testing per year. The provisions of this subsection shall not apply to a high deductible health plan as that term is used in subsection (f) of section 38a-493.

(c) Such policy shall:

(1) Require that such testing be performed in a facility (A) accredited by the American Society for Histocompatibility and Immunogenetics, or its successor, and (B) certified under the Clinical Laboratory Improvement Act of 1967, 42 USC Section 263a, as amended from time to time; and

(2) Limit coverage to individuals who, at the time of such testing, complete and sign an informed consent form that also authorizes the results of the test to be used for participation in the National Marrow Donor Program.

(d) Such policy may limit such coverage to a lifetime maximum benefit of one testing.

(P.A. 11-88, S. 1.)

History: P.A. 11-88 effective January 1, 2012.

See Sec. 38a-518o for similar provisions re group policies.



Section 38a-493 - (Formerly Sec. 38-174k). Mandatory coverage for home health care. Deductibles. Exception from deductible limits for medical savings accounts, Archer MSAs and health savings accounts.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage providing reimbursement for home health care to residents in this state.

(b) For the purposes of this section, “hospital” means an institution which is primarily engaged in providing, by or under the supervision of physicians, to inpatients (1) diagnostic, surgical and therapeutic services for medical diagnosis, treatment and care of injured, disabled or sick persons, or (2) medical rehabilitation services for the rehabilitation of injured, disabled or sick persons, provided “hospital” shall not include a residential care home, nursing home, rest home or alcohol or drug treatment facility, as defined in section 19a-490. For the purposes of this section and section 38a-494, “home health care” means the continued care and treatment of a covered person who is under the care of a physician but only if (A) continued hospitalization would otherwise have been required if home health care was not provided, except in the case of a covered person diagnosed by a physician as terminally ill with a prognosis of six months or less to live, and (B) the plan covering the home health care is established and approved in writing by such physician within seven days following termination of a hospital confinement as a resident inpatient for the same or a related condition for which the covered person was hospitalized, except that in the case of a covered person diagnosed by a physician as terminally ill with a prognosis of six months or less to live, such plan may be so established and approved at any time irrespective of whether such covered person was so confined or, if such covered person was so confined, irrespective of such seven-day period, and (C) such home health care is commenced within seven days following discharge, except in the case of a covered person diagnosed by a physician as terminally ill with a prognosis of six months or less to live.

(c) Home health care shall be provided by a home health agency. The term “home health agency” means an agency or organization which meets each of the following requirements: (1) It is primarily engaged in and is federally certified as a home health agency and duly licensed, if such licensing is required, by the appropriate licensing authority, to provide nursing and other therapeutic services, (2) its policies are established by a professional group associated with such agency or organization, including at least one physician and at least one registered nurse, to govern the services provided, (3) it provides for full-time supervision of such services by a physician or by a registered nurse, (4) it maintains a complete medical record on each patient, and (5) it has an administrator.

(d) Home health care shall consist of, but shall not be limited to, the following: (1) Part-time or intermittent nursing care by a registered nurse or by a licensed practical nurse under the supervision of a registered nurse, if the services of a registered nurse are not available; (2) part-time or intermittent home health aide services, consisting primarily of patient care of a medical or therapeutic nature by other than a registered or licensed practical nurse; (3) physical, occupational or speech therapy; (4) medical supplies, drugs and medicines prescribed by a physician, advanced practice registered nurse or physician assistant and laboratory services to the extent such charges would have been covered under the policy or contract if the covered person had remained or had been confined in the hospital; (5) medical social services, as hereinafter defined, provided to or for the benefit of a covered person diagnosed by a physician as terminally ill with a prognosis of six months or less to live. Medical social services are defined to mean services rendered, under the direction of a physician by a qualified social worker holding a master’s degree from an accredited school of social work, including but not limited to (A) assessment of the social, psychological and family problems related to or arising out of such covered person’s illness and treatment; (B) appropriate action and utilization of community resources to assist in resolving such problems; (C) participation in the development of the overall plan of treatment for such covered person.

(e) The policy may contain a limitation on the number of home health care visits for which benefits are payable, but the number of such visits shall not be less than eighty in any calendar year or in any continuous period of twelve months for each person covered under a policy or contract, except in the case of a covered person diagnosed by a physician as terminally ill with a prognosis of six months or less to live, the yearly benefit for medical social services shall not exceed two hundred dollars. Each visit by a representative of a home health agency shall be considered as one home health care visit; four hours of home health aide service shall be considered as one home health care visit.

(f) Home health care benefits may be subject to an annual deductible of not more than fifty dollars for each person covered under a policy and may be subject to a coinsurance provision which provides for coverage of not less than seventy-five per cent of the reasonable charges for such services. Such policy may also contain reasonable limitations and exclusions applicable to home health care coverage. A “high deductible health plan”, as defined in Section 220(c)(2) or Section 223(c)(2) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, used to establish a “medical savings account” or “Archer MSA” pursuant to Section 220 of said Internal Revenue Code or a “health savings account” pursuant to Section 223 of said Internal Revenue Code shall not be subject to the deductible limits set forth in this subsection.

(g) No policy, except any major medical expense policy as described in subsection (j), shall be required to provide home health care coverage to persons eligible for Medicare.

(h) No insurer, hospital service corporation or health care center shall be required to provide benefits beyond the maximum amount limits contained in its policy.

(i) If a person is eligible for home health care coverage under more than one policy, the home health care benefits shall only be provided by that policy which would have provided the greatest benefits for hospitalization if the person had remained or had been hospitalized.

(j) Each individual major medical expense policy delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage in accordance with the provisions of this section for home health care to residents in this state whose benefits are no longer provided under Medicare or any applicable individual health insurance policy.

(P.A. 75-623, S. 1; P.A. 78-76, S. 1–3, 5; P.A. 84-375, S. 1, 3; P.A. 89-284; P.A. 90-243, S. 83; P.A. 96-19, S. 6; P.A. 97-112, S. 2; P.A. 03-78, S. 1; P.A. 04-174, S. 6; P.A. 11-19, S. 41, 43.)

History: P.A. 78-76 specified applicability or inapplicability of provisions with respect to persons diagnosed as terminally ill with six months or less to live in Subsecs. (b), (d) and (e) and added “or had been” in Subsec. (i) preceding “hospitalized”; P.A. 84-375 amended Subsec. (g) to exclude major medical expense policies, as described in Subsec. (j), from the exemption in the subsection and added Subsec. (j), requiring that each major medical policy delivered, issued or renewed on or after October 1, 1984, provide coverage for home health care to residents who have exhausted their other policy or contract benefits; P.A. 89-284 amended Subsec. (b) to include a definition of “hospital” and amended Subsec. (j) to clarify that home health care shall be provided in accordance with this section under the major medical policies of insureds whose benefits are no longer provided under Medicare; P.A. 90-243 substituted references to “health insurance policies” for references to hospital and medical expense policies or contracts, added reference to health care centers and specified applicability solely to individual policies (Revisor’s note: The reference to “or contract” at the end of Subsec. (h) was deleted editorially by the Revisors for conformity with the changes made by P.A. 90-243); Sec. 38-174k transferred to Sec. 38a-493 in 1991; P.A. 96-19 expanded reference in Subsec. (d) to prescriptions by physicians to include advanced practice registered nurses and physician assistants; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 03-78 amended Subsec. (f) to provide that a high deductible health plan shall not be subject to the deductible limits set forth in said Subsec., effective July 1, 2003; P.A. 04-174 amended Subsec. (f) to add references to “Archer MSA”, “health savings account” and Section 223 of the Internal Revenue Code re “high deductible health plans”, effective June 1, 2004; P.A. 11-19 inserted “amended or continued” and made technical changes in Subsecs. (a) and (j), effective January 1, 2012.

See Sec. 38a-520 for similar provisions re group policies.



Section 38a-494 - (Formerly Sec. 38-174l). Home health care by recognized nonmedical systems.

Notwithstanding the provisions of section 38a-493, no insurer, health care center or issuer of any service plan contract for hospital or medical expense delivered, issued for delivery or renewed in this state shall be prohibited from providing, at its own discretion, coverage for home health care to persons employing a recognized nonmedical system of health care and treatment.

(P.A. 75-623, S. 2; P.A. 90-243, S. 84.)

History: P.A. 90-243 added reference to health care centers; Sec. 38-174l transferred to Sec. 38a-494 in 1991.



Section 38a-495 - (Formerly Sec. 38-174m). Medicare supplement policies. Coverage of home health aid services and mammography. Prescription drug riders.

(a) As used in this section, “Medicare” means the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as amended (Title I, Part I of P.L. 89-97); “Medicare supplement policy” means any individual health insurance policy delivered or issued for delivery to any resident of the state who is eligible for Medicare, except any long-term care policy as defined in section 38a-501.

(b) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation or health care center may deliver or issue for delivery any Medicare supplement policy which has an anticipated loss ratio of less than sixty-five per cent for any individual Medicare supplement policy defined in Section 1882(g) of Title XVIII of the Social Security Act, 42 USC 1395ss(g), as amended. No such company, society or corporation may deliver or issue for delivery any Medicare supplement policy without providing, at the time of solicitation or application for the purchase or sale of such coverage, full and fair disclosure of any coverage supplementing or duplicating Medicare benefits.

(c) Each Medicare supplement policy shall provide coverage for home health aide services for each individual covered under the policy when such services are not paid for by Medicare, provided (1) such services are provided by a certified home health aide employed by a home health care agency licensed pursuant to sections 19a-490 to 19a-503, inclusive, and (2) the individual’s physician has certified, in writing, that such services are medically necessary. The policy shall not be required to provide benefits in excess of five hundred dollars per year for such services. No deductible or coinsurance provisions may be applicable to such benefits. If two or more Medicare supplement policies are issued to the same individual by the same insurer, such coverage for home health aide services shall be included in only one such policy. Notwithstanding the provisions of subsection (g) of this section, the provisions of this subsection shall apply with respect to any Medicare supplement policy delivered, issued for delivery, continued or renewed in this state on or after October 1, 1986.

(d) Whenever a Medicare supplement policy provides coverage for the cost of prescription drugs prescribed after the hospitalization of the insured, outpatient surgical procedures performed on the insured in any licensed hospital shall constitute “hospitalization” for purposes of such prescription drug coverage in such policy.

(e) Notwithstanding the provisions of subsection (g) of this section, each Medicare supplement policy delivered, issued for delivery, continued or renewed in this state on or after October 1, 1988, shall provide benefits, to any woman covered under the policy, for mammographic examinations every year, or more frequently if recommended by the woman’s physician, when such examinations are not paid for by Medicare.

(f) The Insurance Commissioner shall adopt such regulations as he deems necessary in accordance with chapter 54 to carry out the purposes of this section.

(g) The provisions of this section shall apply with respect to any Medicare supplement policy delivered, issued for delivery, continued or renewed in this state on or after October 1, 1987, and prior to the effective date of any regulations adopted pursuant to section 38a-495a.

(P.A. 79-289, S. 1, 2; P.A. 81-97; P.A. 86-49, S. 1, 3; 86-152; P.A. 87-181; 87-502; P.A. 88-124, S. 2; P.A. 90-243, S. 85; P.A. 92-111, S. 2, 4.)

History: P.A. 81-97 amended Subsec. (b), providing that a loss ratio of 75% be required for a group medicare supplement policy defined in the federal act; P.A. 86-49 excluded long-term care policies from the definition of “Medicare supplement policy”; P.A. 86-152 inserted new Subsec. (c) requiring that Medicare supplement policies provide coverage for home health aide services, relettering prior Subsecs. as necessary; P.A. 87-181 amended Subsec. (c) to make its provisions applicable to any Medicare supplement policy delivered, issued for delivery, continued or renewed on or after October 1, 1986; P.A. 87-502 inserted new Subsec. (d) defining what constitutes “hospitalization” for purposes of prescription drug coverage, relettering prior Subsecs. as necessary; P.A. 88-124 inserted new Subsec. (e) requiring that Medicare supplement policies provide coverage for mammography, relettering prior Subsecs. as necessary; P.A. 90-243 added references to health care centers, deleted provisions concerning group policies and substituted reference to health insurance policies for reference to accident and sickness policies; Sec. 38-174m transferred to Sec. 38a-495 in 1991; P.A. 92-111 amended Subsec. (g) to make the provisions of this section applicable to Medicare supplement policy regulations adopted pursuant to Sec. 38a-495a.

See Secs. 38a-199 to 38a-209, inclusive, re hospital service corporations.

See Secs. 38a-214 to 38a-225, inclusive, re medical service corporations.

See Sec. 38a-495a re Medicare supplement policies and certificates.

See Sec. 38a-522 re group Medicare supplement policies and certificates.

See Secs. 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800 re fraternal benefit societies.



Section 38a-495a - Medicare supplement policies and certificates. Minimum required policy benefits and standards. Regulations.

(a) As used in this section:

(1) “Applicant” means (A) in the case of an individual Medicare supplement policy, a person who seeks to contract for insurance benefits or (B) in the case of a group Medicare supplement policy, a proposed certificate holder.

(2) “Certificate” means any certificate delivered or issued for delivery in this state under a group Medicare supplement policy.

(3) “Certificate form” means a form on which the certificate is delivered or issued for delivery by an insurer.

(4) “Commissioner” means the Insurance Commissioner.

(5) “Issuer” means any insurance company, fraternal benefit society, hospital or medical service corporation, health care center or any other entity which delivers or issues for delivery, in this state, any Medicare supplement policies or certificates.

(6) “Medicare” means the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as then constituted or later amended.

(7) “Medicare supplement policy” means (A) a group or individual policy of accident and sickness insurance or (B) a subscriber contract of hospital and medical service corporations or health care centers, other than a policy issued pursuant to a contract under Section 1876 of the federal Social Security Act (42 USC Section 1395 et seq.), or (C) an issued policy under a demonstration project specified in 42 USC Section 1395ss(g)(1), which is advertised, marketed or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical or surgical expenses of persons eligible for Medicare.

(8) “Policy form” means the form on which the policy is delivered or issued for delivery by the issuer.

(b) Except as otherwise specifically excluded, this section shall apply to all Medicare supplement policies and certificates delivered or issued for delivery in this state on or after July 30, 1992.

(c) This section shall not apply to a policy of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

(d) Except as otherwise specifically provided in subdivision (4) of subsection (l) of this section, the provisions of this section shall not apply to insurance policies or health care benefit plans, including group conversion policies, provided to Medicare eligible persons which policies are not marketed or held to be Medicare supplement policies or benefit plans.

(e) No Medicare supplement policy or certificate in force in this state shall contain benefits that duplicate benefits provided by Medicare.

(f) Notwithstanding any other provision of law, a Medicare supplement policy or certificate shall not exclude or limit benefits for losses incurred more than six months from the effective date of coverage because it involved a preexisting condition. The policy or certificate shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

(g) The commissioner shall adopt regulations in accordance with chapter 54 to establish specific standards for policy provisions of Medicare supplement policies and certificates. No requirements of this title relating to minimum required policy benefits, other than the minimum standards contained in this section, shall apply to Medicare supplement policies and certificates. The standards may include but need not be limited to the following: (1) Terms of renewability; (2) initial and subsequent conditions of eligibility; (3) nonduplication of coverage; (4) probationary periods; (5) benefit limitations, exceptions and reductions; (6) elimination periods; (7) requirements for replacement; (8) recurrent conditions; and (9) definitions of terms.

(h) The commissioner shall adopt regulations, in accordance with chapter 54, to establish minimum standards for benefits, claim payments, marketing practices, compensation arrangements and reporting practices for Medicare supplement policies and certificates.

(i) The commissioner may adopt such regulations, in accordance with chapter 54, as are necessary to conform Medicare supplement policies and certificates to the requirements of federal law. Such regulations may include but need not be limited to: (1) Requiring refunds or credits if the policies or certificates do not meet loss ratio requirements; (2) establishing a uniform methodology for calculating and reporting loss ratios; (3) assuring public access to policies, premiums and loss ratio information of issuers of Medicare supplement insurance; (4) establishing a process for approving or disapproving policy forms, certificate forms and proposed premium increases; (5) establishing a policy for holding public hearings prior to approval of premium increases; and (6) establishing standards for Medicare select policies and certificates.

(j) The commissioner may adopt regulations, in accordance with chapter 54, that specify prohibited policy provisions not otherwise specifically authorized which in the opinion of the commissioner, are unjust, unfair or unfairly discriminatory to any person insured or proposed to be insured under a Medicare supplement policy or certificate.

(k) Medicare supplement policies shall return to policyholders benefits which are reasonable in relation to the premiums charged. The commissioner shall adopt regulations, in accordance with chapter 54, to establish minimum standards for loss ratios of Medicare supplement policies on the basis of incurred claim experience, or incurred health care expenses where coverage is provided by a health care center on a service rather than a reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.

(l) (1) In order to provide for full and fair disclosure in the sale of Medicare supplement policies, no Medicare supplement policy or certificate shall be delivered in this state unless an outline of coverage is delivered to the applicant at the time application is made.

(2) The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to prescribe the format and content of the outline of coverage required by this subsection. For purposes of this subsection, “format” means style, arrangements and overall appearance, including such items as the size, color and prominence of type and arrangement of text and captions. The outline of coverage shall include: (A) A description of the principal benefits and coverage provided in the policy; (B) a statement of the renewal provisions, including any reservation by the issuer of a right to change premiums; and (C) a statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine the governing contractual provisions.

(3) The commissioner may prescribe by regulation a standard form and the contents of an informational brochure for persons eligible for Medicare, which is intended to improve the buyer’s ability to select the most appropriate coverage and improve the buyer’s understanding of Medicare. Except for direct response insurance policies, the commissioner may require by regulation that the informational brochure be provided to any prospective insured eligible for Medicare concurrently with the delivery of the outline of coverage. With respect to direct response insurance policies, the commissioner may require by regulation that the prescribed brochure be provided upon request to any prospective insured eligible for Medicare, but in no event later than the time of policy delivery.

(4) The commissioner may adopt regulations, in accordance with chapter 54, for captions or notice requirements, determined to be in the public interest and designed to inform the prospective insured that particular insurance coverages are not Medicare supplement coverages, for all accident and sickness insurance policies sold to persons eligible for Medicare, other than: (A) Medicare supplement policies; or (B) disability income policies.

(5) The commissioner may adopt regulations, in accordance with chapter 54, to govern the full and fair disclosure of the information in connection with the replacement of accident and sickness policies, subscriber contracts or certificates by persons eligible for Medicare.

(m) Medicare supplement policies and certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this section shall be paid directly to the applicant by the issuer in a timely manner.

(n) Every issuer of Medicare supplement insurance policies or certificates in this state shall provide a copy of any Medicare supplement advertisement intended for use in this state, whether through written, radio or television medium to the commissioner for his review or approval to the extent required by regulations, adopted pursuant to section 38a-819.

(o) In addition to any other applicable penalties for violations of this title, the commissioner may require issuers violating any provision of this section or any regulations promulgated pursuant to this section to cease marketing any Medicare supplement policies or certificates in this state which is related directly or indirectly to a violation or take such actions as are necessary to comply with the provisions of this section, or both.

(P.A. 92-111, S. 1, 4; P.A. 93-390, S. 6, 8; P.A. 97-57, S. 1–4; P.A. 10-5, S. 22.)

History: P.A. 93-390 amended Subsec. (l) by deleting provision requiring outline of coverage to include automatic renewal premium increases in policyholders’ premiums based on age, effective January 1, 1994; P.A. 97-57 amended Subsec. (a)(7) to delete reference to Section 1833 of the federal Social Security Act and replaced “demonstration project authorized pursuant to amendments to the federal Social Security Act” with “demonstration project specified in 42 USC Section 1395ss(g)(1), amended Subsec. (d) to make subsection subject to Subsec. (l)(4) of section and amended said Subsec. (l)(4) to delete reference to policies issued by reason of age, and to delete Subparas. (C) and (D), effective May 14, 1997; P.A. 10-5 made a technical change in Subsec. (f), effective May 5, 2010.

See Sec. 38a-495 re Medicare supplement policies and certificates.

See Sec. 38a-522 re group Medicare supplement policies and certificates.



Section 38a-495b - Medicare supplement policies and certificates. Definitions.

(a) As used in sections 38a-473, 38a-474 and 38a-481, subsection (l) of section 38a-495a, sections 38a-495c and 38a-513 and this section, “Medicare” means the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as amended (Title I, Part I of P.L. 89-97). For policies or certificates delivered or issued for delivery to any resident of this state who is eligible for Medicare, prior to July 30, 1992, “Medicare supplement policy” means any individual or group health insurance policy or certificate delivered or issued for delivery to any resident of the state who is eligible for Medicare, except any long-term care policy as defined in sections 38a-501 and 38a-528. For policies or certificates delivered or issued for delivery to any resident on or after July 30, 1992, “Medicare supplement policy” means (A) a group or individual policy of accident and sickness insurance or (B) a subscriber contract of hospital and medical service corporations or health care centers, other than a policy issued pursuant to a contract under Section 1876 or Section 1833 of the federal Social Security Act (42 USC Section 1395 et seq.), or (C) an issued policy under a demonstration project authorized pursuant to amendments to the federal Social Security Act, which is advertised, marketed or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical or surgical expenses of persons eligible for Medicare.

(b) In accordance with the regulations adopted pursuant to section 38a-495a, there shall be standardized Medicare supplement insurance policies or certificates as designated by the Centers for Medicare and Medicaid Services.

(P.A. 93-390, S. 1, 8; P.A. 05-20, S. 4; P.A. 11-19, S. 30.)

History: P.A. 93-390 effective January 1, 1994; P.A. 05-20 amended Subsec. (b) to substitute “July 1, 2005,” for “June 30, 1992,” and delete “ten” and substitute “A” to “L” for “A” to “J” re standardized policies or certificates, effective July 1, 2005; P.A. 11-19 amended Subsec. (b) to delete provision re Medicare supplement plans “A” to “L”, insert “Centers for Medicare and Medicaid Services” and make technical changes.



Section 38a-495c - Medicare supplement premium rates charged on a community rate basis. Age, gender, previous claim or medical history rating prohibited. Preexisting conditions. Coverage for the disabled. Regulations.

(a) Each insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity in this state that delivers, issues for delivery, continues or renews any Medicare supplement insurance policies or certificates shall base the premium rates charged on a community rate. Such rate shall not be based on age, gender, previous claims history or the medical condition of the person covered by such policy or certificate. Except as provided in subsection (c) of this section, coverage shall not be denied on the basis of age, gender, previous claim history or the medical condition of the person covered by such policy or certificate.

(b) Nothing in this section shall prohibit an insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity in this state issuing Medicare supplement insurance policies or certificates from using its usual and customary underwriting procedures, provided no such company, society, corporation, center or other entity shall issue a Medicare supplement policy or certificate based on the age, gender, previous claims history or the medical condition of the applicant.

(c) Nothing in this section shall prohibit an insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity in this state when granting coverage under a Medicare supplement policy or certificate from excluding benefits for losses incurred within six months from the effective date of coverage based on a preexisting condition, in accordance with section 38a-495a and the regulations adopted pursuant to section 38a-495a.

(d) Each insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity in the state issuing Medicare supplement policies or certificates for plan “A”, “B” or “C”, or any combination thereof, to persons eligible for Medicare by reason of age, shall offer for sale the same such policies or certificates to persons eligible for Medicare by reason of disability.

(e) Each insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity in the state issuing Medicare supplement policies or certificates shall make all necessary arrangements with the Medicare Part B carrier and all Medicare Part A intermediaries to allow for the forwarding, to the issuing entity, of all Medicare claims containing the name of the entity issuing a Medicare supplement policy or certificate and the identification number of an insured. The entity issuing the Medicare supplement policy or certificate shall process all benefits available to an insured from a Medicare claim so forwarded, without requiring any additional action on the part of the insured.

(f) The Insurance Commissioner may adopt regulations, in accordance with chapter 54, to implement this section.

(P.A. 93-390, S. 2, 8; Oct. Sp. Sess. P.A. 93-1, S. 1, 2; P.A. 98-32; P.A. 05-20, S. 5; P.A. 11-19, S. 31; P.A. 12-145, S. 14.)

History: P.A. 93-390 effective January 1, 1994; Oct. Sp. Sess. P.A. 93-1 inserted new Subsec. (c) re exclusion of benefits for losses incurred within six months from the effective date of coverage based on a preexisting condition and relettered the remaining Subsecs. accordingly, effective January 1, 1994 (Revisor’s note: In Subsecs. (d) and (e) the references to “other entities in the state” were changed editorially by the Revisors to “other entity in the state” for consistency with the language in Subsecs. (a), (b) and (c)); P.A. 98-32 amended Subsec. (d) to require those who issue Medicare supplements for plans “A”, “B” or “C”, or any combination thereof, on the basis of age to offer the same policy to persons eligible for Medicare by reason of disability, and deleted requirement that companies which issue Medicare supplements on basis of age must offer at least one such policy on basis of disability; P.A. 05-20 made technical changes throughout, amended Subsecs. (a) and (b) to reference “determinations to grant coverage” and plans “H” to “J”, inclusive, “issued prior to January 1, 2006,” re use of claims history and medical condition, and amended Subsec. (g) re regulations, effective July 1, 2005; P.A. 11-19 amended Subsecs. (a) and (b) to delete provisions re Medicare supplement plans “H” to “J”; P.A. 12-145 amended Subsec. (a) to delete “on or after January 1, 1994” and make a technical change, deleted former Subsec. (f) re application of section to policies or certificates issued on and after January 1, 1994, and redesignated existing Subsec. (g) as Subsec. (f), effective June 15, 2012.



Section 38a-495d - Refund of prepaid premium for Medicare supplement policies.

Each insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity which delivers or issues for delivery, continues or renews in this state any Medicare supplement policy or certificate, as defined in sections 38a-495, 38a-495a and 38a-522, shall refund any prepaid premium made by a policyholder or certificate holder for coverage under such policy or certificate who subsequently elects to cancel his or her policy prior to the expiration of the coverage period.

(P.A. 07-48, S. 1.)



Section 38a-496 - (Formerly Sec. 38-174q). Coverage for occupational therapy.

(a) For the purposes of this section:

(1) “Occupational therapy” means services provided by a licensed occupational therapist in accordance with a plan of care established and approved in writing by a physician licensed in accordance with the provisions of chapter 370, who has certified that the prescribed care and treatment are not available from sources other than a licensed occupational therapist and which are provided in private practice or in a licensed health care facility. Such plan shall be reviewed and certified at least every two months by such physician.

(2) “Health care facility” means an institution which provides occupational therapy, including, but not limited to, an outpatient clinic, a rehabilitative agency and a skilled or intermediate nursing facility.

(3) “Rehabilitative agency” means an agency which provides an integrated multitreatment program designed to upgrade the function of handicapped disabled individuals by bringing together, as a team, specialized personnel from various allied health fields.

(4) “Partial hospitalization” means a formal program of care provided in a hospital or facility for periods of less than twenty-four hours a day.

(b) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state that provides coverage for expenses incurred for physical therapy shall provide coverage for occupational therapy provided in private practice or in a health care facility or in a partial hospitalization program on an exchange basis.

(P.A. 82-148; P.A. 90-243, S. 86; P.A. 11-19, S. 45.)

History: P.A. 90-243 substituted reference to health insurance policies for reference to hospital and medical expense policies or contracts in Subsec. (b) and specified applicability solely to individual policies; Sec. 38-174q transferred to Sec. 38a-496 in 1991; P.A. 11-19 inserted “amended or continued” and made technical changes in Subsec. (b), effective January 1, 2012.

See Sec. 38a-524 for similar provisions re group policies.



Section 38a-497 - (Formerly Sec. 38-174r). Termination of coverage of children in individual policies. Coverage for stepchildren.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall provide that coverage of a child shall terminate no earlier than the policy anniversary date on or after whichever of the following occurs first, the date on which the child: Becomes covered under a group health plan through the dependent’s own employment; or attains the age of twenty-six. Each such policy shall cover a stepchild on the same basis as a biological child.

(P.A. 82-143; P.A. 90-243, S. 87; P.A. 07-185, S. 16; June Sp. Sess. P.A. 07-2, S. 64, 69; P.A. 08-147, S. 8; P.A. 09-124, S. 1; P.A. 11-58, S. 37.)

History: P.A. 90-243 substituted reference to health insurance policies for reference to hospital or medical expense policies and contracts and specified applicability solely to individual policies; Sec. 38-174r transferred to Sec. 38a-497 in 1991; P.A. 07-185 prohibited termination of coverage of a child prior to the policy anniversary date on or after the earliest of the date on which the child marries, ceases to be a resident of the state or attains the age of 26, for any policy delivered, issued for delivery, amended or renewed on or after October 1, 2007, effective July 1, 2007; June Sp. Sess. P.A. 07-2 changed effective date of P.A. 07-185, S. 16 to January 1, 2009, effective June 26, 2007, and applied provisions to policies delivered, issued for delivery, amended or renewed in this state on or after January 1, 2009, and made provisions allowing children to maintain coverage until age 26 contingent upon children remaining state residents, except for full-time attendance at an out-of-state accredited institution of higher education or residency with a custodial parent pursuant to a child custody determination, effective January 1, 2009; P.A. 08-147 revised conditions upon which coverage of a child terminates by adding provision re coverage under a group health plan through a dependent child’s own employment, deleting custodial parent provision, and specifying that dependent children to age 19 are exempt from state residency requirement, effective January 1, 2009; P.A. 09-124 inserted “or continued”, made a technical change and added requirement that a stepchild be covered on the same basis as a biological child, effective June 18, 2009; P.A. 11-58 deleted requirements for termination of dependent coverage re marriage and state residency of a child, and made a technical change, effective July 2, 2011.

See Sec. 38a-508 for provisions re adopted children.

See Sec. 38a-512b for similar provisions re group policies.



Section 38a-497a - Group coverage and benefits of a noncustodial parent. National Medical Support Notice. Notification of new employer by IV-D agency. Notification to parent. Enrollment of child.

(a) As used in this section (1) “insurer” shall have the same meaning as “insurer”, as defined in 42 USC S 1396g-l(b), as including a group health plan, as defined in 29 USC S 1167(1), an employee welfare benefit plan providing medical care to participants or beneficiaries directly or through insurance reimbursement, or otherwise, a health maintenance organization and an entity offering a service benefit plan, and (2) “NMSN” means a National Medical Support Notice issued in a Title IV-D support case pursuant to section 46b-88.

(b) If a child has health insurance coverage through an insurer of a noncustodial parent, such insurer shall: (1) Provide such information to the custodial parent as may be necessary for the child to obtain benefits through such coverage; (2) permit the custodial parent, or the health care provider, with the custodial parent’s approval, to submit claims for covered services without the approval of the noncustodial parent; (3) make payments on claims submitted in accordance with this section directly to the custodial parent, the health care provider or the Department of Social Services; and (4) comply with the terms of any applicable NMSN.

(c) An insurer shall not deny enrollment of a child under the group health plan of the child’s parent if: (1) The child was born out of wedlock, provided the father of the child has acknowledged paternity pursuant to section 46b-172 or has been adjudicated the father pursuant to section 46b-171; (2) the child is not claimed as a dependent on the federal income tax return of the parent; (3) the child does not reside with the parent or in the insurer’s service area; or (4) if the child is receiving, or is eligible for benefits under a state medical assistance plan required by the Social Security Act.

(d) If a parent is required by a court or family support magistrate to provide health coverage for a child, and the parent is eligible for family health coverage, the insurer shall permit the parent to enroll, or shall enroll pursuant to any applicable NMSN, under the family coverage, a child who is otherwise eligible for such coverage without regard to any open enrollment restrictions. If enrollment of a child is dependent on the enrollment of a participant who is not enrolled, both the child and the participant shall be enrolled. If the parent is enrolled for coverage but fails to make application to obtain coverage for a child, the insurer shall enroll such child under family coverage upon application of such child’s other parent, the state agency administering the Medicaid program or the state agency administering Title IV-D of the Social Security Act, or upon receipt of a NMSN, as provided in section 46b-88. The insurer shall not disenroll or eliminate coverage of such child unless the insurer is provided with satisfactory written evidence that the court or administrative order is no longer in effect or the child is enrolled or shall be enrolled in comparable health coverage through another insurer which shall take effect no later than the effective date of such disenrollment, or the employer eliminates family health coverage for all its employees.

(e) If a parent is required by a court or an administrative order to provide health coverage for a child and the parent is eligible for family health coverage through an employer doing business in the state, such employer shall permit such parent to enroll such child under such coverage without regard to any open enrollment restrictions. If a parent is enrolled but fails to make application to obtain coverage of a child, the employer shall enroll such child under health care coverage upon application by the child’s other parent or by the Commissioner of Social Services, or his designee, when such child is eligible under the Medicaid program or is receiving child support enforcement services pursuant to Title IV-D of the Social Security Act. A NMSN shall constitute an application for health care coverage by the issuing agency. If a noncustodial parent in a IV-D case provides such coverage and changes employment, and the new employer provides health care coverage, the IV-D agency or an agency under cooperative agreement therewith shall transfer notice of the provision for health care coverage to such new employer, as provided in section 46b-88. A NMSN shall operate to enroll the child in the parent’s health care plan if that portion of the parent’s income which is subject to withholding pursuant to subsection (e) of section 52-362, is sufficient to cover both the current support order and health care coverage. At the time notice is transferred to the employer, the IV-D agency, or an agency under cooperative agreement therewith, shall also cause a copy of the notice of such transfer of health care coverage to be delivered to each parent. A parent may contest such notice by filing a motion for modification with the family support magistrate. An employer, subject to the provisions of this section, shall not disenroll or eliminate coverage of any such child unless the employer is provided satisfactory written evidence that: (1) A court or an administrative order for health care coverage is no longer in effect; (2) the child is or shall be enrolled in comparable health care coverage which shall take effect not later than the effective date of such disenrollment or elimination; or (3) the employer has eliminated family health care coverage for all of its employees.

(May Sp. Sess. P.A. 94-5, S. 4, 30; P.A. 95-305, S. 1, 6; June 18 Sp. Sess. P.A. 97-7, S. 15, 38; P.A. 98-27, S. 16; May 9 Sp. Sess. P.A. 02-7, S. 41; P.A. 07-247, S. 5.)

History: May Sp. Sess. P.A. 94-5 effective July 1, 1994; P.A. 95-305 inserted new Subsec. (a) defining “insurer”, relettering existing provisions as Subsec. (b) and added Subsecs. (c), (d) and (e) which provide requirements for the enrollment of a child in a parent’s health plan, deleted former Subsec. (b) re adoption of regulations and made technical changes, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (e) by adding provision re notification of new employer of noncustodial parent and notification of obligor and custodial parent re transfer of health insurance coverage and contest by noncustodial parent, effective July 1, 1997; P.A. 98-27 made a technical change in Subsec. (e); May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) by designating definition of “insurer” as Subdiv. (1), making a technical change therein and adding Subdiv. (2) defining “NMSN”, added Subsec. (b)(4) re compliance with NMSN, amended Subsec. (c) by changing “health plan” to “group health plan” and adding Subdiv. (4) re benefits under state medical assistance plan, amended Subsec. (d) by adding provisions re enrollment pursuant to and receipt of NMSN, enrollment dependent upon enrollment of participant and elimination of family health coverage by employer, and amended Subsec. (e) by adding provision re NMSN as application for health care coverage and reference to Sec. 46b-88; P.A. 07-247 amended Subsec. (e) by substituting “parent’s” income for “obligor’s” income and “each” parent for “the obligor and to the custodial” parent, by deleting reference to “noncustodial” parent, by substituting “A NMSN” for “The notice” and by adding “current” re support order.

See Sec. 46b-88 re National Medical Support Notice.



Section 38a-498 - (Formerly Sec. 38-174t). Mandatory coverage for medically necessary ambulance services. Direct payment to ambulance provider.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for medically necessary ambulance services for persons covered by the policy. The hospital policy shall be primary if a person is covered under more than one policy. The policy shall, as a minimum requirement, cover such services whenever any person covered by the contract is transported when medically necessary by ambulance to a hospital. Such benefits shall be subject to any policy provision which applies to other services covered by such policies. Notwithstanding any other provision of this section, such policies shall not be required to provide benefits in excess of the maximum allowable rate established by the Department of Public Health in accordance with section 19a-177.

(b) (1) Each such individual health insurance policy shall provide that any payment by such company, corporation or center for emergency ambulance services under coverage required by this section shall be paid directly to the ambulance provider rendering such service if such provider has complied with the provisions of this subsection and has not received payment for such service from any other source.

(2) Any ambulance provider submitting a bill for direct payment pursuant to this section shall stamp the following statement on the face of each bill: “NOTICE: This bill subject to mandatory assignment pursuant to Connecticut general statutes”.

(3) This subsection shall not apply to any transaction between an ambulance provider and an insurance company, hospital or medical service corporation, health care center or other entity if the parties have entered into a contract providing for direct payment.

(P.A. 83-325; P.A. 84-375, S. 2, 4; P.A. 90-243, S. 88; P.A. 94-239, S. 1; P.A. 02-124, S. 1; P.A. 12-145, S. 58.)

History: P.A. 84-375 amended Subsec. (a) to provide that on and after March 1, 1984, each hospital or medical expense insurance policy or hospital or medical service plan contract shall provide such coverage for ambulance services, that with more than one policy or contract, the hospital policy or contract shall be primary, that the benefits shall be subject to applicable policy or contract provisions, and $500 shall be the maximum mandatory benefit and added Subsec. (b), mandating direct payment to ambulance providers who meet certain requirements; P.A. 90-243 substituted reference to health insurance policies for reference to hospital and medical expense policies and contracts, deleted former Subsec. (b)(1) re group policies and designated former Subdivs. (2) and (3) as (1) and (2); Sec. 38-174t transferred to Sec. 38a-498 in 1991; P.A. 94-239 substituted “medically necessary” for “emergency” ambulance services and deleted the provision that the patient be admitted to the hospital; P.A. 02-124 amended Subsec. (a) to substitute “each” for “every”, rewrite provisions re policies renewed or amended in this state, substitute “October 1, 2002” for “March 1, 1984”, and substitute the maximum allowable rate established by the Department of Public Health for $500 re the maximum required coverage, inserted new Subsec. (b)(1) re direct payment for provider who complies with subsection, renumbered Subsecs. (b)(1) and (b)(2) as Subsecs. (b)(2) and (b)(3), respectively, and amended Subsec. (b)(3) to add “health care center or other entity”; P.A. 12-145 amended Subsec. (a) to add “or continued” re policy and delete “on or after October 1, 2002”, effective January 1, 2013.

See Sec. 38a-525 for similar provisions re group policies.



Section 38a-498a - Preauthorization prohibited for certain 9-1-1 emergency calls.

No individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469, delivered, issued for delivery or renewed in this state, on or after October 1, 1996, shall direct or require an enrollee to obtain approval from the insurer or health care center prior to calling a 9-1-1 local prehospital emergency medical service system whenever such enrollee is confronted with a life or limb threatening emergency. For purposes of this section, a “life or limb threatening emergency” means any event which the enrollee believes threatens his life or limb in such a manner that a need for immediate medical care is created to prevent death or serious impairment of health.

(P.A. 96-67, S. 1.)

History: (Revisor’s note: In codifying public act 96-67 an incorrect reference to “of subsection (a)” appearing before the reference to “section 38a-469” was deleted editorially by the Revisors).

See Sec. 38a-525a for similar provisions re group policies.



Section 38a-498b - Mandatory coverage for mobile field hospital.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1) to (13), inclusive, of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide benefits for isolation care and emergency services provided by the state’s mobile field hospital. Such benefits shall be subject to any policy provisions that apply to other services covered by such policy. The rates paid by individual health insurance policies pursuant to this section shall be equal to the rates paid under the Medicaid program, as determined by the Department of Social Services.

(P.A. 05-280, S. 64; P.A. 07-252, S. 70; P.A. 12-145, S. 49.)

History: P.A. 05-280 effective July 1, 2005; P.A. 07-252 substituted “mobile field hospital” for “critical access hospital” and made a technical change, effective July 12, 2007; P.A. 12-145 deleted “on or after July 1, 2005” and made a technical change, effective June 15, 2012.

See Sec. 38a-525b for similar provisions re group policies.



Section 38a-498c - Denial of coverage prohibited for health care services rendered to persons with an elevated blood alcohol content.

No individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall deny coverage for health care services rendered to treat any injury sustained by any person when such injury is alleged to have occurred or occurs under circumstances in which (1) such person has an elevated blood alcohol content, or (2) such person has sustained such injury while under the influence of intoxicating liquor or any drug or both. For the purposes of this section, “elevated blood alcohol content” means a ratio of alcohol in the blood of such person that is eight-hundredths of one per cent or more of alcohol, by weight.

(P.A. 06-39, S. 1; P.A. 12-145, S. 51.)

History: P.A. 12-145 deleted “on or after October 1, 2006”, effective June 15, 2012.

See Sec. 38a-525c for similar provisions re group policies.



Section 38a-499 - (Formerly Sec. 38-174v). Mandatory coverage for services of physician assistants and certain nurses.

(a) For the purposes of this section:

(1) “Certified nurse practitioner” means any registered nurse licensed under chapter 378 who has completed a formal educational nurse practitioner program and is certified by the American Nurses’ Association, the National Board of Pediatric Nurse Practitioners and Associates or the Nurses’ Association of the American College of Obstetricians and Gynecologists;

(2) “Certified psychiatric-mental health clinical nurse specialist” means any registered nurse licensed under chapter 378 who has completed a formal educational program as a psychiatric-mental health clinical nurse specialist and is certified by the American Nurses’ Association;

(3) “Certified nurse-midwife” means any individual certified as nurse-midwife pursuant to sections 20-86a to 20-86e, inclusive;

(4) “Physician assistant” means an individual licensed pursuant to section 20-12b.

(b) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for the services of physician assistants, certified nurse practitioners, certified psychiatric-mental health clinical nurse specialists and certified nurse-midwives if such services are within the individual’s area of professional competence as established by education and licensure or certification and are currently reimbursed when rendered by any other licensed health care provider. Subject to the provisions of chapter 378 and sections 20-86a to 20-86e, inclusive, no insurer, hospital service corporation, medical service corporation or health care center may require signature, referral or employment by any other health care provider as a condition of reimbursement, provided no insurer, hospital service corporation, medical service corporation or health care center may be required to pay for duplicative services actually rendered by both a physician assistant or a certified registered nurse and any other health care provider. The payment of such benefits shall be subject to any policy provisions which apply to other licensed health practitioners providing the same services. Nothing in this section may be construed as permitting (1) any registered nurse to perform or provide services beyond the scope of practice permitted in chapter 378 and sections 20-86a to 20-86e, inclusive, or (2) any physician assistant to perform or provide services beyond the scope of practice permitted in chapter 370.

(P.A. 84-231; P.A. 90-243, S. 89; P.A. 95-74, S. 7, 9; P.A. 11-19, S. 47.)

History: P.A. 90-243 substituted references to “health insurance policy” for references to hospital and medical expense policies and contracts, applied provisions to health care centers and specified applicability solely to individual policies; Sec. 38-174v transferred to Sec. 38a-499 in 1991; P.A. 95-74 added physician assistants to those whose services must be included in coverage and defined “physician assistant”, effective July 1, 1995; P.A. 11-19 inserted “amended or continued” and made technical changes in Subsec. (b), effective January 1, 2012.

See Sec. 38a-526 for similar provisions re group policies.



Section 38a-500 - (Formerly Sec. 38-174w). Mandatory coverage for partners, sole proprietors and corporate officers for work-related injuries. Subrogation rights.

(a) Notwithstanding any other provision of the general statutes, no individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state may exclude coverage for a bodily injury solely because it was caused by an accident arising out of and in the course of employment to a covered individual who is: (1) A sole proprietor or business partner who is not covered by the provisions of chapter 568 or who accepts the provisions of chapter 568 pursuant to subdivision (10) of section 31-275; or (2) an employee of a corporation and who is a corporate officer, regardless of any election by such individual to be excluded from coverage under chapter 568 pursuant to subparagraph (B)(v) of subdivision (9) of section 31-275. The payment of benefits pursuant to this section shall be subject to any policy or contract provisions that apply to a claim not resulting from bodily injury caused by an accident arising out of and in the course of employment.

(b) Whenever any such covered individual who receives benefits for any such injury under such policy or contract has a right of recovery or reimbursement against any person or organization, any carrier that has paid such benefits to or for the individual shall be subrogated to all such rights of recovery or reimbursement to the extent of its payment. Such carrier shall also have a lien on the proceeds of any award or approval of any compromise made by a workers’ compensation commissioner pursuant to the individual’s workers’ compensation claim, in accordance with the provisions of section 38a-470.

(P.A. 84-499, S. 1; P.A. 90-243, S. 90; P.A. 10-5, S. 23.)

History: P.A. 90-243 substituted reference to health insurance policies for hospital and medical expense policies and contracts, specified applicability to individual policies only and made technical grammatical change; Sec. 38-174w transferred to Sec. 38a-500 in 1991; (Revisor’s note: In 1997 the phrase “type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) section 38a-469 delivered,” was changed editorially by the Revisors to “type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 delivered,” to correct a clerical error); P.A. 10-5 deleted provision re first anniversary date of policy or contract and made technical changes in Subsec. (a), effective January 1, 2011.

See Sec. 38a-527 for similar provisions re group policies.



Section 38a-501 - (Formerly Sec. 38-174x). Long-term care policies.

(a)(1) As used in this section, “long-term care policy” means any individual health insurance policy delivered or issued for delivery to any resident of this state on or after July 1, 1986, that is designed to provide, within the terms and conditions of the policy, benefits on an expense-incurred, indemnity or prepaid basis for necessary care or treatment of an injury, illness or loss of functional capacity provided by a certified or licensed health care provider in a setting other than an acute care hospital, for at least one year after an elimination period (A) not to exceed one hundred days of confinement, or (B) of over one hundred days but not to exceed two years of confinement, provided such period is covered by an irrevocable trust in an amount estimated to be sufficient to furnish coverage to the grantor of the trust for the duration of the elimination period. Such trust shall create an unconditional duty to pay the full amount held in trust exclusively to cover the costs of confinement during the elimination period, subject only to taxes and any trustee’s charges allowed by law. Payment shall be made directly to the provider. The duty of the trustee may be enforced by the state, the grantor or any person acting on behalf of the grantor. A long-term care policy shall provide benefits for confinement in a nursing home or confinement in the insured’s own home or both. Any additional benefits provided shall be related to long-term treatment of an injury, illness or loss of functional capacity. “Long-term care policy” shall not include any such policy that is offered primarily to provide basic Medicare supplement coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident only coverage, specified accident coverage or limited benefit health coverage.

(2) (A) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation or health care center delivering, issuing for delivery, renewing, continuing or amending any long-term care policy in this state may refuse to accept or make reimbursement pursuant to a claim for benefits submitted by or prepared with the assistance of a managed residential community, as defined in section 19a-693, in accordance with subdivision (7) of subsection (a) of section 19a-694 solely because such claim for benefits was submitted by or prepared with the assistance of a managed residential community.

(B) Each insurance company, fraternal benefit society, hospital service corporation, medical service corporation or health care center delivering, issuing for delivery, renewing, continuing or amending any long-term care policy in this state shall, upon receipt of a written authorization executed by the insured, (i) disclose information to a managed residential community for the purpose of determining such insured’s eligibility for an insurance benefit or payment, and (ii) provide a copy of the initial acceptance or declination of a claim for benefits to the managed residential community at the same time such acceptance or declination is made to the insured.

(b) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation or health care center may deliver or issue for delivery any long-term care policy that has a loss ratio of less than sixty per cent for any individual long-term care policy. An issuer shall not use or change premium rates for a long-term care policy unless the rates have been filed with and approved by the Insurance Commissioner. Any rate filings or rate revisions shall demonstrate that anticipated claims in relation to premiums when combined with actual experience to date can be expected to comply with the loss ratio requirement of this section. A rate filing shall include the factors and methodology used to estimate irrevocable trust values if the policy includes an option for the elimination period specified in subdivision (1) of subsection (a) of this section.

(c) No such company, society, corporation or center may deliver or issue for delivery any long-term care policy without providing, at the time of solicitation or application for purchase or sale of such coverage, full and fair disclosure of the benefits and limitations of the policy. If the offering for any long-term care policy includes an option for the elimination period specified in subdivision (1) of subsection (a) of this section, the application form for such policy and the face page of such policy shall contain a clear and conspicuous disclosure that the irrevocable trust may not be sufficient to cover all costs during the elimination period.

(d) No such company, society, corporation or center may deliver or issue for delivery any long-term care policy on or after July 1, 2008, without offering, at the time of solicitation or application for purchase or sale of such coverage, an option to purchase a policy that includes a nonforfeiture benefit. Such offer of a nonforfeiture benefit may be in the form of a rider attached to such policy. In the event the nonforfeiture benefit is declined, such company, society, corporation or center shall provide a contingent benefit upon lapse that shall be available for a specified period of time following a substantial increase in premium rates. Not later than July 1, 2008, the Insurance Commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of this subsection. Such regulations shall specify the type of nonforfeiture benefit that may be offered, the standards for such benefit, the period of time during which a contingent benefit upon lapse will be available and the substantial increase in premium rates that trigger a contingent benefit upon lapse in accordance with the Long-Term Care Insurance Model Regulation adopted by the National Association of Insurance Commissioners.

(e) The Insurance Commissioner shall adopt regulations, in accordance with chapter 54, that address (1) the insured’s right to information prior to the insured replacing an accident and sickness policy with a long-term care policy, (2) the insured’s right to return a long-term care policy to the insurer, within a specified period of time after delivery, for cancellation, and (3) the insured’s right to accept by the insured’s signature, and prior to it becoming effective, any rider or endorsement added to a long-term care policy after the issuance date of such policy. The Insurance Commissioner shall adopt such additional regulations as the commissioner deems necessary in accordance with chapter 54 to carry out the purpose of this section.

(f) The Insurance Commissioner may, upon written request by any such company, society, corporation or center, issue an order to modify or suspend a specific provision of this section or any regulation adopted pursuant thereto with respect to a specific long-term care policy upon a written finding that: (1) The modification or suspension would be in the best interest of the insureds; (2) the purposes to be achieved could not be effectively or efficiently achieved without such modification or suspension; and (3) (A) the modification or suspension is necessary to the development of an innovative and reasonable approach for insuring long-term care, (B) the policy is to be issued to residents of a life care or continuing care retirement community or other residential community for the elderly and the modification or suspension is reasonably related to the special needs or nature of such community, or (C) the modification or suspension is necessary to permit long-term care policies to be sold as part of, or in conjunction with, another insurance product. Whenever the commissioner decides not to issue such an order, the commissioner shall provide written notice of such decision to the requesting party in a timely manner.

(g) Upon written request by any such company, society, corporation or center, the Insurance Commissioner may issue an order to extend the preexisting condition exclusion period, as established by regulations adopted pursuant to this section, for purposes of specific age group categories in a specific long-term care policy form whenever the commissioner makes a written finding that such an extension is in the best interest to the public. Whenever the commissioner decides not to issue such an order, the commissioner shall provide written notice of such decision to the requesting party in a timely manner.

(h) The provisions of section 38a-19 shall be applicable to any such requesting party aggrieved by any order or decision of the commissioner made pursuant to subsections (f) and (g) of this section.

(P.A. 86-49, S. 2, 3; P.A. 89-236, S. 1, 3; P.A. 90-82; 90-243, S. 91; P.A. 91-276, S. 1; P.A. 94-39, S. 5; P.A. 07-28, S. 1; 07-226, S. 1; P.A. 10-127, S. 2; P.A. 12-145, S. 15; P.A. 13-134, S. 18, 19.)

History: P.A. 89-236 amended Subsec. (a) further defining “long-term care policy”, amended Subsec. (c) excluding policies issued to certain groups from disclosure requirement, amended Subsec. (d) detailing regulations to be adopted, added Subsec. (e) providing modification or suspension of requirements under certain conditions, added Subsec. (f) providing extension of preexisting condition exclusion period under certain conditions and added Subsec. (g) re appeal of commissioner’s rulings; P.A. 90-82 allowed an insured the choice of a long-term care policy which provides benefits for confinement in the insured’s own home or a policy which allows coverage for both nursing home and own home care where previously coverage was limited to nursing home care; P.A. 90-243 substituted reference to health insurance policies for reference to accident and sickness policies and deleted provisions concerning group coverage; Sec. 38-174x transferred to Sec. 38a-501 in 1991; P.A. 91-276 substituted 60% for 55% in Subsec. (b) re loss ratio for any individual long-term care policy; P.A. 94-39 amended Subsec. (b) by adding provision to require that issuer not use or change premium rates for a long-term policy without the filing and approval of the insurance commissioner and that such filing or revision comply with the loss ratio requirement for any individual long-term care policy; P.A. 07-28 inserted new Subsec. (d) requiring an offer of a nonforfeiture benefit in policies delivered or issued for delivery on or after July 1, 2008, provision of a contingent benefit upon lapse if the nonforfeiture benefit is declined and adoption of regulations to implement provisions of Subsec., and redesignated existing Subsecs. (d) to (g) as Subsec. (e) to (h), effective July 1, 2007; P.A. 07-226 amended Subsec. (a) to require an elimination period that is up to 100 days of confinement, or over 100 days but not exceeding two years of confinement if such period is covered by an irrevocable trust in an amount sufficient to cover grantor’s confinement costs during such period, to require trust to create an unconditional duty to pay only confinement costs during such period, subject to taxes and trustee’s fees, and to require trust to pay the health care provider directly, amended Subsec. (b) to require rate filing to include factors and methodology used to estimate trust values, and amended Subsec. (c) to require clear and conspicuous disclosure on application form and face page of policy that trust may be insufficient to cover all costs during the elimination period; P.A. 10-127 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and making technical changes therein, and by adding Subdiv. (2) re claims for benefits submitted or prepared by and disclosure of information to managed residential communities, effective July 1, 2010; P.A. 12-145 made technical changes, effective June 15, 2012; P.A. 13-134 made technical changes in Subsecs. (b) and (e).



Section 38a-502 - (Formerly Sec. 38-174ff). Mandatory coverage for services provided by the Veterans’ Home.

No individual health insurance policy delivered, issued for delivery or renewed in this state on or after October 1, 1988, may exclude coverage for services provided by the Veterans’ Home.

(P.A. 88-68; P.A. 90-243, S. 92; P.A. 04-169, S. 18.)

History: P.A. 90-243 substituted reference to health insurance policies for reference to hospital and medical expense policies and contracts and made technical grammatical change; Sec. 38-174ff transferred to Sec. 38a-502 in 1991; P.A. 04-169 changed the name of the Veterans’ Home and Hospital to the Veterans’ Home, effective June 1, 2004.

See Sec. 38a-529 for similar provisions re group policies.



Section 38a-503 - (Formerly Sec. 38-174gg). Mandatory coverage for mammography, breast ultrasound and magnetic resonance imaging. Breast density information included in mammography report.

(a)(1) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide benefits for mammographic examinations to any woman covered under the policy that are at least equal to the following minimum requirements: (A) A baseline mammogram for any woman who is thirty-five to thirty-nine years of age, inclusive; and (B) a mammogram every year for any woman who is forty years of age or older.

(2) Such policy shall provide additional benefits for:

(A) Comprehensive ultrasound screening of an entire breast or breasts if a mammogram demonstrates heterogeneous or dense breast tissue based on the Breast Imaging Reporting and Data System established by the American College of Radiology or if a woman is believed to be at increased risk for breast cancer due to family history or prior personal history of breast cancer, positive genetic testing or other indications as determined by a woman’s physician or advanced practice registered nurse; and

(B) Magnetic resonance imaging of an entire breast or breasts in accordance with guidelines established by the American Cancer Society.

(b) Benefits under this section shall be subject to any policy provisions that apply to other services covered by such policy.

(c) Each mammography report provided to a patient shall include information about breast density, based on the Breast Imaging Reporting and Data System established by the American College of Radiology. Where applicable, such report shall include the following notice: “If your mammogram demonstrates that you have dense breast tissue, which could hide small abnormalities, you might benefit from supplementary screening tests, which can include a breast ultrasound screening or a breast MRI examination, or both, depending on your individual risk factors. A report of your mammography results, which contains information about your breast density, has been sent to your physician’s office and you should contact your physician if you have any questions or concerns about this report.”.

(P.A. 88-124, S. 1; P.A. 90-243, S. 93; P.A. 01-171, S. 22; P.A. 05-69, S. 1; P.A. 06-38, S. 1; P.A. 09-41, S. 1; P.A. 11-67, S. 1; 11-171, S. 1; P.A. 12-150, S. 1.)

History: P.A. 90-243 substituted reference to health insurance policies for references to hospital or medical expense policies and contracts and specified applicability solely to individual policies; Sec. 38-174gg transferred to Sec. 38a-503 in 1991; P.A. 01-171 added “amended or continued” re policies in this state, substituted “October 1, 2001,” for “October 1, 1988,” re policy date, consolidated Subdivs. (2) and (3) to provide annual coverage for any woman who is forty or over rather than coverage every two years for women 40 to 49 and annually thereafter, and substituted “each” for “every”; P.A. 05-69 added Subsec. designators (a) and (b), amended Subsec. (a) to require benefits for comprehensive ultrasound screening for certain women if recommended by a physician, and made technical changes in Subsec. (b); P.A. 06-38 amended Subsec. (a) to require policy to provide additional benefits for comprehensive ultrasound screening of an entire breast or breasts if mammogram demonstrates heterogeneous or dense breast tissue based on the BIRAD System or if a woman is believed to be at increased risk for breast cancer due to family history or prior personal history of breast cancer, positive genetic testing or other indications determined by a physician or advanced practice registered nurse, eliminating reference to screening recommended by a physician for a woman classified as a category 2, 3, 4 or 5 under such system; P.A. 09-41 added Subsec. (c) re breast density information required to be provided to a patient and notice where applicable; P.A. 11-67 amended Subsec. (a) to add mandatory coverage for magnetic resonance imaging if a mammogram demonstrates heterogeneous or dense breast tissue or if a woman is believed to be at increased risk for breast cancer due to family or prior personal history, and to make technical changes, effective January 1, 2012; P.A. 11-171 amended Subsec. (a) to add mandatory coverage for magnetic resonance imaging in accordance with guidelines established by the American Cancer Society or the American College of Radiology, and to make technical changes, effective January 1, 2012; P.A. 12-150 amended Subsec. (a)(2) to delete “and magnetic resonance imaging” in Subpara. (A) and add “of an entire breast or breasts” and delete reference to American College of Radiology in Subpara. (B), amended Subsec. (c) to delete “On and after October 1, 2009”, and made technical changes, effective June 15, 2012.

See Sec. 38a-530 for similar provisions re group policies.



Section 38a-503a - Mandatory coverage for breast cancer survivors.

(a) No individual health insurance plan, as defined in subdivision (1) of subsection (a) of section 38a-476, or insurance arrangement, as defined in subdivision (2) of subsection (a) of section 38a-476, may refuse to cover an individual health insurance applicant due to breast cancer if such applicant has remained free from breast cancer for at least five years prior to the applicant’s request for individual health insurance coverage. The individual health insurance carrier may require that the applicant submit to a physical examination.

(b) The provisions of this section shall apply to every health insurance plan or insurance arrangement issued, renewed or continued in this state on or after October 1, 1996. For purposes of this section, the date a plan or arrangement is continued shall be the anniversary date of the issuance of the plan or arrangement.

(P.A. 96-177, S. 4.)

See Sec. 38a-476(a) re breast cancer and preexisting conditions clauses.

See Sec. 38a-530a for similar provisions re group policies.



Section 38a-503b - Carriers to permit direct access to obstetrician-gynecologist.

(a) As used in this section, “carrier” means each insurer, health care center, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, amending or continuing any individual health insurance policy in this state providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469.

(b) Each carrier shall permit a female enrollee direct access to a participating in-network obstetrician-gynecologist for any gynecological examination or care related to pregnancy and shall allow direct access to a participating in-network obstetrician-gynecologist for primary and preventive obstetric and gynecologic services required as a result of any gynecological examination or as a result of a gynecological condition. Such obstetric and gynecologic services include, but are not limited to, pap smear tests. The plan may require the participating in-network obstetrician-gynecologist to discuss such services and any treatment plan with the female enrollee’s primary care provider. Nothing in this section shall preclude access to an in-network nurse-midwife as licensed pursuant to sections 20-86c and 20-86g and in-network advanced practice registered nurses, as licensed pursuant to sections 20-93 and 20-94a for obstetrical and gynecological services within their scope of practice.

(c) Each carrier may allow a female enrollee to designate either a participating, in-network obstetrician-gynecologist or any other in-network physician designated by the carrier as a primary care provider, or both, and may offer the same choice to all female enrollees.

(P.A. 95-199, S. 1; P.A. 96-227, S. 14; P.A. 01-171, S. 18; P.A. 10-32, S. 120; P.A. 11-19, S. 49.)

History: P.A. 96-227 amended Subsec. (a) to include Subdiv. (12) in its citation to Sec. 38a-469; P.A. 01-171 amended Subsec. (b) to provide that “such obstetric and gynecologic services include, but are not limited to, pap smear tests”; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010; P.A. 11-19 inserted “or continuing” and made technical changes in Subsec. (a), effective January 1, 2012.

See Sec. 38a-530b for similar provisions re group policies.



Section 38a-503c - Mandatory coverage for maternity care. Notice required.

(a) As used in this section, “carrier” means each insurer, health care center, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, amending or continuing any individual health insurance policy in this state providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469.

(b) Each individual health insurance carrier that offers maternity benefits shall provide coverage of a minimum of forty-eight hours of inpatient care for a mother and her newborn infant following a vaginal delivery and a minimum of ninety-six hours of inpatient care for a mother and her newborn infant following a caesarean delivery. The time periods shall commence at the time of delivery.

(c) Any decision to shorten the length of inpatient stay to less than that provided under subsection (b) of this section shall be made by the attending health care providers after conferring with the mother.

(d) If a mother and newborn are discharged pursuant to subsection (c) of this section, prior to the inpatient length of stay provided under subsection (b) of this section, coverage shall be provided for a follow-up visit within forty-eight hours of discharge and an additional follow-up visit within seven days of discharge. Such follow-up services shall include, but not be limited to, physical assessment of the newborn, parent education, assistance and training in breast or bottle feeding, assessment of the home support system and the performance of any medically necessary and appropriate clinical tests. Such services shall be consistent with protocols and guidelines developed by attending providers or by national pediatric, obstetric and nursing professional organizations for these services and shall be provided by qualified health care personnel trained in postpartum maternal and newborn pediatric care.

(e) Each individual health insurance carrier shall provide notice to policyholders regarding the coverage required under this section. The notice shall be in writing and shall be transmitted at the earliest of either the next mailing to the policyholder, the yearly summary of benefits sent to the policyholder or January 1, 1997.

(P.A. 96-177, S. 1, 6; P.A. 11-19, S. 51.)

History: P.A. 96-177 effective May 24, 1996; P.A. 11-19 inserted “or continuing” and made technical changes in Subsec. (a), effective January 1, 2012.

See Sec. 38a-530c for similar provisions re group policies.



Section 38a-503d - Mandatory coverage for mastectomy care. Termination of provider contract prohibited.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall provide coverage for at least forty-eight hours of inpatient care following a mastectomy or lymph node dissection, and shall provide coverage for a longer period of inpatient care if such care is recommended by the patient’s treating physician after conferring with the patient. No such insurance policy may require mastectomy surgery or lymph node dissection to be performed on an outpatient basis. Outpatient surgery or shorter inpatient care is allowable under this section if the patient’s treating physician recommends such outpatient surgery or shorter inpatient care after conferring with the patient.

(b) No individual health insurance carrier may terminate the services of, require additional documentation from, require additional utilization review, reduce payments or otherwise penalize or provide financial disincentives to any attending health care provider on the basis that the provider orders care consistent with the provisions of this section.

(P.A. 97-198, S. 1, 5; P.A. 11-19, S. 8.)

History: P.A. 97-198 effective July 1, 1997; P.A. 11-19 made a technical change in Subsec. (a).

See Sec. 38a-530d for similar provisions re group policies.



Section 38a-503e - Mandatory coverage for prescription contraceptives.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state that provides coverage for outpatient prescription drugs approved by the federal Food and Drug Administration shall not exclude coverage for prescription contraceptive methods approved by the federal Food and Drug Administration.

(b) (1) Notwithstanding any other provision of this section, any insurance company, hospital or medical service corporation, or health care center may issue to a religious employer an individual health insurance policy that excludes coverage for prescription contraceptive methods which are contrary to the religious employer’s bona fide religious tenets.

(2) Notwithstanding any other provision of this section, upon the written request of an individual who states in writing that prescription contraceptive methods are contrary to such individual’s religious or moral beliefs, any insurance company, hospital or medical service corporation, or health care center may issue to the individual an individual health insurance policy that excludes coverage for prescription contraceptive methods.

(c) Any health insurance policy issued pursuant to subsection (b) of this section shall provide written notice to each insured or prospective insured that prescription contraceptive methods are excluded from coverage pursuant to said subsection. Such notice shall appear, in not less than ten-point type, in the policy, application and sales brochure for such policy.

(d) Nothing in this section shall be construed as authorizing an individual health insurance policy to exclude coverage for prescription drugs ordered by a health care provider with prescriptive authority for reasons other than contraceptive purposes.

(e) Notwithstanding any other provision of this section, any insurance company, hospital or medical service corporation, or health care center which is owned, operated or substantially controlled by a religious organization which has religious or moral tenets which conflict with the requirements of this section may provide for the coverage of prescription contraceptive methods as required under this section through another such entity offering a limited benefit plan. The cost, terms and availability of such coverage shall not differ from the cost, terms and availability of other prescription coverage offered to the insured.

(f) As used in this section, “religious employer” means an employer that is a “qualified church-controlled organization” as defined in 26 USC 3121 or a church-affiliated organization.

(P.A. 99-79, S. 1; P.A. 11-19, S. 53.)

History: P.A. 11-19 inserted “amended” and made a technical change in Subsec. (a), effective January 1, 2012.

See Sec. 38a-530e for similar provisions re group policies.



Section 38a-504 - (Formerly Sec. 38-262i). Mandatory coverage for treatment of tumors and leukemia. Mandatory coverage for reconstructive surgery, prosthesis, chemotherapy and wigs. Orally administered anticancer medications.

(a) Each insurance company, hospital service corporation, medical service corporation, health care center or fraternal benefit society that delivers, issues for delivery, renews, amends or continues in this state individual health insurance policies providing coverage of the type specified in subdivisions (1), (2), (4), (10), (11) and (12) of section 38a-469, shall provide coverage under such policies for the surgical removal of tumors and treatment of leukemia, including outpatient chemotherapy, reconstructive surgery, cost of any nondental prosthesis including any maxillo-facial prosthesis used to replace anatomic structures lost during treatment for head and neck tumors or additional appliances essential for the support of such prosthesis, outpatient chemotherapy following surgical procedure in connection with the treatment of tumors, and a wig if prescribed by a licensed oncologist for a patient who suffers hair loss as a result of chemotherapy. Such benefits shall be subject to the same terms and conditions applicable to all other benefits under such policies.

(b) Except as provided in subsection (c) of this section, the coverage required by subsection (a) of this section shall provide at least a yearly benefit of five hundred dollars for the surgical removal of tumors, five hundred dollars for reconstructive surgery, five hundred dollars for outpatient chemotherapy, three hundred fifty dollars for a wig and three hundred dollars for a nondental prosthesis, except that for purposes of the surgical removal of breasts due to tumors the yearly benefit for such prosthesis shall be at least three hundred dollars for each breast removed.

(c) The coverage required by subsection (a) of this section shall provide benefits for the reasonable costs of reconstructive surgery on each breast on which a mastectomy has been performed, and reconstructive surgery on a nondiseased breast to produce a symmetrical appearance. Such benefits shall be subject to the same terms and conditions applicable to all other benefits under such policies. For the purposes of this subsection, reconstructive surgery includes, but is not limited to, augmentation mammoplasty, reduction mammoplasty and mastopexy.

(d) (1) Each policy of the type specified in subsection (a) of this section that provides coverage for intravenously administered and orally administered anticancer medications used to kill or slow the growth of cancerous cells that are prescribed by a prescribing practitioner, as defined in section 20-571, shall provide coverage for orally administered anticancer medications on a basis that is no less favorable than intravenously administered anticancer medications.

(2) No insurance company, hospital service corporation, medical service corporation, health care center or fraternal benefit society that delivers, issues for delivery, renews, amends or continues in this state a policy of the type specified in subsection (a) of this section shall reclassify such anticancer medications or increase the coinsurance, copayment, deductible or other out-of-pocket expense imposed under such policy for such medications to achieve compliance with this subsection.

(P.A. 79-327, S. 2; P.A. 86-54; P.A. 87-40; 87-275, S. 2; P.A. 90-243, S. 94; P.A. 97-198, S. 3, 5; P.A. 98-27, S. 17; P.A. 04-34, S. 1; P.A. 10-5, S. 24; 10-63, S. 1; P.A. 11-19, S. 10.)

History: P.A. 86-54 clarified the section by limiting its applicability to individual and group medical expense insurance policies and contract plans, rather than to all individual and group health insurance policies and contract plans; P.A. 87-40 amended Subsec. (c) to increase the minimum coverage requirement for prosthesis from $200 to $300; P.A. 87-275 amended Subsec. (c) to provide that the yearly benefit for prosthesis shall be at least $300 for each breast surgically removed due to tumors; P.A. 90-243 deleted former Subsec. (a) re group coverages, relettered the remaining Subsecs., added references to health care centers, substituted references to health insurance policies for references to medical expense policies or contracts; Sec. 38-262i transferred to Sec. 38a-504 in 1991; P.A. 97-198 added exception in Subsec. (b) and added new Subsec. (c) re breast reconstruction after mastectomy, effective July 1, 1997; P.A. 98-27 amended Subsec. (a) to delete reference to Sec. 38a-469(6); P.A. 04-34 amended Subsec. (a) to substitute “Each” for “Any” and require coverage for a wig if prescribed for a patient who suffers hair loss as a result of chemotherapy and amended Subsec. (b) to require a yearly benefit of $350 for a wig; P.A. 10-5 made technical changes in Subsecs. (a) and (b), effective January 1, 2011; P.A. 10-63 made technical changes in Subsecs. (a) and (b), and added Subsec. (d) re orally administered anticancer medications, effective January 1, 2011; P.A. 11-19 made technical changes in Subsec. (d).

See Secs. 38a-199 to 38a-209, inclusive, re hospital service corporations.

See Secs. 38a-214 to 38a-225, inclusive, re medical service corporations.

See Sec. 38a-542 for similar provisions re group policies.

See Secs. 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800 re fraternal benefit societies.



Section 38a-504a - Coverage for routine patient care costs associated with certain clinical trials.

Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for the routine patient care costs, as defined in section 38a-504d, associated with clinical trials, in accordance with sections 38a-504b to 38a-504g, inclusive. As used in this section and sections 38a-504b to 38a-504g, inclusive, “clinical trial” means an organized, systematic, scientific study of therapies, tests or other clinical interventions for purposes of treatment or palliation or therapeutic intervention for the prevention of cancer or disabling or life-threatening chronic diseases in human beings.

(P.A. 01-171, S. 8, 25; P.A. 11-19, S. 57; 11-172, S. 1.)

History: P.A. 01-171 effective January 1, 2002; P.A. 11-19 inserted “amended or continued”, redefined “cancer clinical trial” and made a technical change, effective January 1, 2012; P.A. 11-172 inserted “amended or continued”, replaced reference to cancer clinical trials with reference to clinical trials, changed defined term from “cancer clinical trial” to “clinical trial” and redefined same, and made technical changes, effective January 1, 2012.

See Sec. 38a-542a for similar provisions re group policies.



Section 38a-504b - Clinical trial criteria.

A clinical trial for the prevention of cancer shall be eligible for coverage only if it involves a therapeutic intervention, is a phase III clinical trial approved by one of the entities identified in this section, and is conducted at multiple institutions. In order to be eligible for coverage of routine patient care costs, as defined in section 38a-504d, a clinical trial shall be (1) conducted under the auspices of an independent peer-reviewed protocol that has been reviewed and approved by: (A) One of the National Institutes of Health; (B) a National Cancer Institute affiliated cooperative group; (C) the federal Food and Drug Administration as part of an investigational new drug or device application or exemption; or (D) the federal Department of Defense or Veterans Affairs; or (2) qualified to receive Medicare coverage of its routine costs under the Medicare Clinical Trial Policy established under the September 19, 2000, Medicare National Coverage Determination, as amended from time to time. Nothing in sections 38a-504a to 38a-504g, inclusive, shall be construed to require coverage for any single institution clinical trial conducted solely under the approval of the institutional review board of an institution, or any trial that is no longer approved by an entity identified in subparagraph (A), (B), (C) or (D) of subdivision (1) of this section.

(P.A. 01-171, S. 9, 25; P.A. 11-19, S. 58; 11-172, S. 2.)

History: P.A. 01-171 effective January 1, 2002; P.A. 11-19 added provision limiting eligibility of clinical trial for the prevention of cancer, effective January 1, 2012; P.A. 11-172 replaced references to cancer clinical trial with references to clinical trial, designated existing clinical trial criteria as Subdiv. (1) and amended same to insert “application or” re investigational new drug or device, added Subdiv. (2) re Medicare qualification, and made technical changes, effective January 1, 2012.

See Sec. 38a-542b for similar provisions re group policies.



Section 38a-504c - Evidence and information re eligibility for clinical trial. No coverage required for otherwise reimbursable costs.

In order to be eligible for coverage of routine patient care costs, as defined in section 38a-504d, the insurer, health care center or plan administrator may require that the person or entity seeking coverage for the clinical trial provide: (1) Evidence satisfactory to the insurer, health care center or plan administrator that the insured person receiving coverage meets all of the patient selection criteria for the clinical trial, including credible evidence in the form of clinical or preclinical data showing that the clinical trial is likely to have a benefit for the insured person that is commensurate with the risks of participation in the clinical trial to treat the person’s condition; (2) evidence that the appropriate informed consent has been received from the insured person; (3) copies of any medical records, protocols, test results or other clinical information used by the physician or institution seeking to enroll the insured person in the clinical trial; (4) a summary of the anticipated routine patient care costs in excess of the costs for standard treatment; (5) information from the physician or institution seeking to enroll the insured person in the clinical trial regarding those items, including any routine patient care costs, that are eligible for reimbursement by an entity other than the insurer or health care center, including the entity sponsoring the clinical trial; and (6) any additional information that may be reasonably required for the review of a request for coverage of the clinical trial. The health plan or insurer shall request any additional information about a clinical trial not later than five business days after receiving a request for coverage from an insured person or a physician seeking to enroll an insured person in a clinical trial. Nothing in sections 38a-504a to 38a-504g, inclusive, shall be construed to require the insurer or health care center to provide coverage for routine patient care costs that are eligible for reimbursement by an entity other than the insurer, including the entity sponsoring the clinical trial.

(P.A. 01-171, S. 10, 25; P.A. 11-19, S. 59; 11-172, S. 3.)

History: P.A. 01-171 effective January 1, 2002; P.A. 11-19 made technical changes, effective January 1, 2012; P.A. 11-172 replaced references to cancer clinical trial with references to clinical trial and made technical changes, effective January 1, 2012.

See Sec. 38a-542c for similar provisions re group policies.



Section 38a-504d - Clinical trials: Routine patient care costs.

(a) For purposes of sections 38a-504a to 38a-504g, inclusive, “routine patient care costs” means: (1) Medically necessary health care services that are incurred as a result of the treatment being provided to the insured person for purposes of the clinical trial that would otherwise be covered if such services were not rendered pursuant to a clinical trial. Such services shall include those rendered by a physician, diagnostic or laboratory tests, hospitalization or other services provided to the insured person during the course of treatment in the clinical trial for a condition, or one of its complications, that is consistent with the usual and customary standard of care and would be covered if the insured person were not enrolled in a clinical trial. Such hospitalization shall include treatment at an out-of-network facility if such treatment is not available in-network and not eligible for reimbursement by the sponsors of such clinical trial, and (2) costs incurred for drugs provided to the insured person, in accordance with section 38a-492b, provided such drugs have been approved for sale by the federal Food and Drug Administration.

(b) Routine patient care costs shall be subject to the terms, conditions, restrictions, exclusions and limitations of the contract or certificate of insurance between the insured person and the insurer or health plan, including limitations on out-of-network care, except that treatment at an out-of-network hospital as provided in subdivision (1) of subsection (a) of this section shall be made available by the out-of-network hospital and the insurer or health care center at no greater cost to the insured person than if such treatment was available in-network. The insurer or health care center may require that any routine tests or services required under the clinical trial protocol be performed by providers or institutions under contract with the insurer or health care center.

(c) Notwithstanding the provisions of subsection (a) of this section, routine patient care costs shall not include: (1) The cost of an investigational new drug or device that has not been approved for market for any indication by the federal Food and Drug Administration; (2) the cost of a non-health-care service that an insured person may be required to receive as a result of the treatment being provided for the purposes of the clinical trial; (3) facility, ancillary, professional services and drug costs that are paid for by grants or funding for the clinical trial; (4) costs of services that (A) are inconsistent with widely accepted and established regional or national standards of care for a particular diagnosis, or (B) are performed specifically to meet the requirements of the clinical trial; (5) costs that would not be covered under the insured person’s policy for noninvestigational treatments, including, but not limited to, items excluded from coverage under the insured person’s contract with the insurer or health plan; and (6) transportation, lodging, food or any other expenses associated with travel to or from a facility providing the clinical trial, for the insured person or any family member or companion.

(P.A. 01-171, S. 11, 25; P.A. 07-67, S. 1; P.A. 11-19, S. 60; 11-172, S. 4.)

History: P.A. 01-171 effective January 1, 2002; P.A. 07-67 amended Subsec. (a)(1) to require that hospitalization include treatment at an out-of-network facility if treatment is not available in-network and not eligible for reimbursement by sponsors of clinical trial, and amended Subsec. (b) to require out-of-network hospitalization to be made available at the in-network level of benefits under the policy or contract, effective May 30, 2007; P.A. 11-19 amended Subsec. (a) to replace “38a-518b” with “38a-492b” in Subdiv. (2) and make technical changes, effective January 1, 2012; P.A. 11-172 replaced references to cancer clinical trial with references to clinical trial, replaced “38a-518b” with “38a-492b” in Subsec. (a)(2) and made technical changes, effective January 1, 2012.

See Sec. 38a-542d for similar provisions re group provisions.



Section 38a-504e - Clinical trials: Billing. Payments.

(a) Providers, hospitals and institutions that provide routine patient care services as set forth in subsection (a) of section 38a-504d as part of a clinical trial that meets the requirements of sections 38a-504a to 38a-504g, inclusive, and is approved for coverage by the insurer or health care center shall not bill the insurer or health care center or the insured person for any facility, ancillary or professional services or costs that are not routine patient care services as set forth in subsection (a) of section 38a-504d or for any product or service that is paid by the entity sponsoring or funding the clinical trial.

(b) Providers, hospitals, institutions and insured persons may appeal a health plan’s denials of payment for services only to the extent permitted by the contract between the insurer or health care center and the provider, hospital or institution.

(c) Providers, hospitals or institutions that have contracts with the insurer or health care center to render covered routine patient care services to insured persons as part of a clinical trial shall not bill the insured person for the cost of any covered routine patient care service.

(d) Providers, hospitals or institutions that do not have a contract with the insurer or health care center to render covered routine patient care services to insured persons as part of a clinical trial shall not bill the insured person for the cost of any covered routine patient care service.

(e) Nothing in this section shall be construed to prohibit a provider, hospital or institution from collecting a deductible or copayment as set forth in the insured person’s contract for any covered routine patient care service.

(f) Pursuant to subsection (b) of section 38a-504d, insurers or health care centers shall be required to pay providers, hospitals and institutions that do not have a contract with the insurer or health care center to render covered routine patient care services to insured persons the lesser of (1) the lowest contracted per diem, fee schedule rate or case rate that the insurer or health care center pays to any participating provider in the state of Connecticut for similar in-network services, or (2) the billed charges. Providers, hospitals or institutions shall not collect any amount more than the total amount paid by the insurer or health care center and the insured person in the form of a deductible or copayment set forth in the insured person’s contract. Such amount shall be deemed by the provider, hospital or institution to be payment in full.

(P.A. 01-171, S. 12, 25; P.A. 11-172, S. 5.)

History: P.A. 01-171 effective January 1, 2002; P.A. 11-172 replaced references to cancer clinical trial with references to clinical trial and, in Subsecs. (c), (d) and (f), changed “may not” to “shall not”, effective January 1, 2012.

See Sec. 38a-542e for similar provisions re group policies.



Section 38a-504f - Clinical trials: Standardized forms. Time frame for coverage determinations. Appeals. Regulations.

(a)(1) For purposes of cancer clinical trials, the Insurance Department, in cooperation with the Connecticut Oncology Association, the American Cancer Society, the Connecticut Association of Health Plans and Anthem Blue Cross of Connecticut, shall develop a standardized form that all providers, hospitals and institutions shall submit to the insurer or health care center when seeking to enroll an insured person in a cancer clinical trial. An insurer or health care center shall not substitute any other approval request form for the form developed by the department, except that any insurer or health care center that has entered into an agreement to provide coverage for cancer clinical trials approved pursuant to section 38a-504g may use the form or process established by such agreement.

(2) For purposes of clinical trials other than cancer clinical trials, the Insurance Department, in cooperation with at least one state nonprofit research or advocacy organization concerned with the subject of the clinical trial, at least one national nonprofit research or advocacy organization concerned with the subject of the clinical trial, the Connecticut Association of Health Plans and Anthem Blue Cross of Connecticut, shall develop a standardized form that all providers, hospitals and institutions shall submit to the insurer or health care center when seeking to enroll an insured person in a clinical trial. An insurer or health care center shall not substitute any other approval request form for the form developed by the department, except that any insurer or health care center that has entered into an agreement to provide coverage for clinical trials approved pursuant to section 38a-504g may use the form or process established by such agreement.

(b) Any insurer or health care center that receives the department form from a provider, hospital or institution seeking coverage for the routine patient care costs of an insured person in a clinical trial shall approve or deny coverage for such services not later than five business days after receiving such request and any other reasonable supporting materials requested by the insurer or health plan pursuant to section 38a-504c, except that an insurer or health care center that utilizes independent experts to review such requests shall respond not later than ten business days after receiving such request and supporting materials.

(c) The insured, or the provider with the insured’s written consent, may appeal any denial of coverage for medical necessity to an external, independent review pursuant to section 38a-591g. Such external review shall be conducted by a properly qualified review agent whom the department has determined does not have a conflict of interest regarding the clinical trial.

(d) The Insurance Commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 01-171, S. 13, 25; P.A. 11-19, S. 61; 11-58, S. 83; 11-172, S. 6.)

History: P.A. 01-171 effective January 1, 2002; P.A. 11-19 made technical changes in Subsec. (b), effective January 1, 2012; P.A. 11-58 replaced reference to Sec. 38a-478n with “section 38a-591g” in Subsec. (c), effective July 1, 2011; P.A. 11-172 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and amending same to change “may not” to “shall not” and by adding Subdiv. (2) re standardized form for clinical trials other than cancer clinical trials, amended Subsec. (b) by replacing references to cancer clinical trial with references to clinical trial, deleting provision re time period for approval or denial of coverage for phase III clinical trials for prevention of cancer and by making technical changes, and amended Subsec. (c) by replacing reference to cancer clinical trial with reference to clinical trial, effective January 1, 2012.

See Sec. 38a-542f for similar provisions re group policies.



Section 38a-504g - Clinical trials: Submission and certification of policy forms.

(a) Any insurer or health care center with coverage policies for care in clinical trials shall submit such policies to the Insurance Department for evaluation and approval. The department shall certify whether the insurer’s or health care center’s coverage policy for routine patient care costs associated with clinical trials is substantially equivalent to the requirements of sections 38a-504a to 38a-504f, inclusive. If the department finds that such coverage is substantially equivalent to the requirements of sections 38a-504a to 38a-504f, inclusive, the insurer or health care center shall be exempt from the provisions of sections 38a-504a to 38a-504f, inclusive.

(b) Any such insurer or health care center shall report annually, in writing, to the department that there have been no changes in the policy as certified by the department. If there has been any change in the policy, the insurer or health care center shall resubmit its policy for certification by the department.

(c) Any insurer or health care center coverage policy found by the department not to be substantially equivalent to the requirements of sections 38a-504a to 38a-504f, inclusive, shall abide by the requirements of sections 38a-504a to 38a-504f, inclusive, until the insurer or health care center has received such certification by the department.

(P.A. 01-171, S. 14, 25; P.A. 11-172, S. 7; P.A. 12-145, S. 16.)

History: P.A. 01-171 effective January 1, 2002; P.A. 11-172 replaced references to cancer clinical trials with references to clinical trials in Subsec. (a), effective January 1, 2012; P.A. 12-145 replaced references to Sec. 38a-504g with references to Sec. 38a-504f, effective June 15, 2012.

See Sec. 38a-542g for similar provisions re group policies.



Section 38a-505 - (Formerly Sec. 38-378). Insurance Commissioner’s powers concerning comprehensive health care plans. Notification to purchasers of policy.

In order to provide reasonable simplification of terms and coverages of individual health insurance policies, to facilitate public understanding and comparison, to eliminate provisions which may be misleading or unreasonably confusing in connection with either the purchase of such coverage or with the settlement of claims and to provide for full disclosure in the sale of such coverages:

(a) The commissioner shall issue regulations to establish specific standards for policy provisions used in individual health insurance policies, but not including group conversion policies, which shall be in addition to and in accordance with sections 38a-80, 38a-321 to 38a-324, inclusive, 38a-326, 38a-329, 38a-334 to 38a-336a, inclusive, 38a-338 to 38a-358, inclusive, 38a-470 to 38a-472, inclusive, 38a-475, 38a-480 to 38a-503, inclusive, 38a-507, 38a-514, 38a-519, 38a-523, 38a-531, 38a-577 to 38a-590, inclusive, and 38a-802 to 38a-810, inclusive, and other applicable laws of this state which may cover the terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, termination of insurance, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacements, recurrent conditions, preexisting conditions, and the definition of the terms hospital, accident, sickness, injury, physician, accidental means, total disability, permanent disability, partial disability, nervous disorders, guaranteed renewable, and noncancellable.

(b) The commissioner shall adopt regulations, in accordance with chapter 54, that specify prohibited policy provisions not otherwise specifically authorized by statute which in the opinion of the commissioner are unjust, unfair or unfairly discriminatory to the policyholder, any person insured under the policy, or any beneficiary.

(c) The commissioner shall adopt regulations, in accordance with chapter 54, to establish minimum standards for benefits under each of the following categories of coverage in individual policies, other than conversion policies issued pursuant to a contractual conversion privilege under a group policy: Basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident only coverage, specified accident coverage and specified disease coverage.

(d) Nothing in this section shall preclude the issuance of any policy which combines two or more of the categories of coverage enumerated in subsection (c), except that specified accident coverage shall not be combined with any other category of coverage. The commissioner shall prescribe the method of identification of policies based upon coverage provided.

(e) No policy shall be delivered or issued for delivery in this state which does not meet the prescribed minimum standards for the categories of coverage listed in subsection (c), provided nothing in this section shall preclude the issuance or delivery of any policy which does not meet such prescribed minimum standards of coverage so long as such policy is clearly identified as not meeting such prescribed standards.

(f) No such policy shall be delivered in this state unless: (1) An outline of coverage described herein accompanies the policy or (2) the outline of coverage described in this section is delivered to the applicant at the time application is made and acknowledgment of receipt of certificate of delivery of such outline is provided the carrier with the application. In the event the policy is issued on a basis other than that applied for, the outline of coverage properly describing the policy shall accompany the policy when it is delivered. The outline of coverage shall include: (A) A statement identifying the applicable category or categories of coverage provided by the policy in accordance with this section; (B) a description of the principal benefits and coverage provided in the policy; (C) a statement of the exceptions, reductions and limitations contained in the policy or contract; (D) a statement of the renewal provisions including any reservation by the carrier of a right to change premiums; and (E) a statement that the outline is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

(g) Notwithstanding the provisions of sections 38a-80, 38a-321 to 38a-324, inclusive, 38a-326, 38a-329, 38a-334 to 38a-336a, inclusive, 38a-338 to 38a-358, inclusive, 38a-470 to 38a-472, inclusive, 38a-475, 38a-480 to 38a-503, inclusive, 38a-507, 38a-514, 38a-519, 38a-523, 38a-531, 38a-577 to 38a-590, inclusive, and 38a-802 to 38a-810, inclusive, if a carrier elects to use a simplified application form, with or without any questions as to the applicant’s health at the time of application, but without any questions concerning the insured’s health history or medical treatment history, the policy shall cover loss developing after twelve months from any preexisting condition not specifically excluded from coverage by the terms of the policy and, except as so provided, the policy shall not include wording that would permit a defense based upon preexisting conditions.

(h) Regulations promulgated pursuant to this section shall specify an effective date applicable to policy and benefit riders delivered or issued for delivery in this state on and after such effective date which shall not be less than one hundred eighty days after the date of adoption or promulgation.

(P.A. 75-616, S. 8, 12; P.A. 76-399, S. 4, 5; P.A. 90-200, S. 2; 90-243, S. 155; P.A. 93-297, S. 22, 23, 29; P.A. 08-181, S. 5.)

History: P.A. 76-399 clarified prohibition of specific disease policies in Subsec. (c) to specify “riders and benefits” and “whether issued on a group or individual basis”; P.A. 90-200 amended Subsec. (c) to allow the issuance of specified disease policies for accelerated benefits of life insurance policies provided the commissioner adopts regulations re minimum standards for issuance; P.A. 90-243 substituted “health insurance policies” for “accident and sickness contracts” and deleted the reference to “contracts”; Sec. 38-378 transferred to Sec. 38a-505 in 1991; P.A. 93-297 added references to Sec. 38a-336a in Subsecs. (a) and (g), effective January 1, 1994, and applicable to acts or omissions occurring on or after said date; P.A. 08-181 amended Subsec. (c) by deleting prohibition on sale of specified disease policies, riders and benefits and adding specified disease coverage to list of individual policies for which commissioner is directed to adopt regulations, effective June 12, 2008.



Section 38a-506 - (Formerly Sec. 38-173). Penalty.

Any insurer, hospital or medical service corporation, health care center or fraternal benefit society, or any officer or agent thereof, delivering or issuing for delivery to any person in this state any policy in violation of any of the provisions of sections 38a-481 to 38a-488, inclusive, shall be fined not more than ten thousand dollars for each offense, and the commissioner may revoke the license of any foreign or alien insurer, or any agent thereof, violating any of said provisions.

(1949 Rev., S. 6189; 1951, S. 2843d; P.A. 90-243, S. 95; P.A. 08-178, S. 16.)

History: P.A. 90-243 applied provisions to hospital or medical service corporations, health care centers, and fraternal benefit societies and substituted “foreign” for “nonresident” and “alien” for “foreign” insurance companies; Sec. 38-173 transferred to Sec. 38a-506 in 1991; P.A. 08-178 increased maximum fine from $500 to $10,000 per offense.



Section 38a-507 - Coverage for services performed by chiropractors.

Each individual health insurance policy delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for services rendered by a chiropractor licensed under chapter 372 to the same extent coverage is provided for services rendered by a physician, if such chiropractic services (1) treat a condition covered under such policy, and (2) are within those services a chiropractor is licensed to perform.

(P.A. 89-112; P.A. 90-243, S. 176; P.A. 11-19, S. 55.)

History: P.A. 90-243 substituted “health insurance policy” for “group hospital”, “medical expense insurance policy” and “individual or group hospital or medical service plan” and deleted references to “contract”; P.A. 11-19 inserted “amended or continued” and made technical changes, effective January 1, 2012.

See Sec. 38a-534 for similar provisions re group policies.



Section 38a-508 - Coverage for adopted children.

(a) Each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall provide coverage for a child legally placed for adoption with the insured or subscriber who is an adoptive parent or a prospective adoptive parent, even though the adoption has not been finalized, provided the child lives in the household of such insured or subscriber and the child is dependent upon such person for support and maintenance.

(b) Coverage for such child legally placed for adoption shall consist of coverage for injury and sickness including necessary care and treatment of medically diagnosed congenital defects and birth abnormalities within the limits of the policy.

(c) If payment of a specific premium or subscription fee is required to provide coverage for a child legally placed for adoption with the insured or subscriber who is an adoptive parent or a prospective adoptive parent, the policy or contract may require that notification of acceptance of such child and payment of the required premium or fees be furnished to the insurer, hospital or medical service corporation or health care center within thirty-one days after the acceptance of such child in order to continue coverage beyond such thirty-one-day period, provided failure to furnish such notice or pay such premium or fees shall not prejudice any claim originating within such thirty-one-day period.

(d) Such policy (1) shall cover such child legally placed for adoption on the same basis as other dependents, and (2) may not contain any provision concerning preexisting conditions, insurability, eligibility or health underwriting approval for a child legally placed for adoption, except that an insurer, hospital or medical service corporation or health care center may require health underwriting for a child legally placed for adoption if a required premium or subscription fee and completed application materials are not provided to the insurer, hospital or medical service corporation or health care center before the expiration of the thirty-one-day period following the date the child was legally placed for adoption.

(P.A. 91-97, S. 1; P.A. 02-96, S. 1; P.A. 03-70, S. 1.)

History: P.A. 02-96 amended Subsec. (a) to substitute “each” for “every” and “amended, renewed or continued in this state” for “amended or renewed in this state on or after October 1, 1991,” and added Subsec. (d) re coverage and prohibited provisions; P.A. 03-70 amended Subsec. (d) to add exception re health underwriting if required premium or subscription fee and completed application materials are not provided before expiration of thirty-one-day period.

See Sec. 38a-549 for similar provisions re group policies.



Section 38a-509 - Mandatory coverage for infertility diagnosis and treatment. Limitations.

(a) Subject to the limitations set forth in subsection (b) of this section and except as provided in subsection (c) of this section, each individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state on or after October 1, 2005, shall provide coverage for the medically necessary expenses of the diagnosis and treatment of infertility, including, but not limited to, ovulation induction, intrauterine insemination, in-vitro fertilization, uterine embryo lavage, embryo transfer, gamete intra-fallopian transfer, zygote intra-fallopian transfer and low tubal ovum transfer. For purposes of this section, “infertility” means the condition of a presumably healthy individual who is unable to conceive or produce conception or sustain a successful pregnancy during a one-year period.

(b) Such policy may:

(1) Limit such coverage to an individual until the date of such individual’s fortieth birthday;

(2) Limit such coverage for ovulation induction to a lifetime maximum benefit of four cycles;

(3) Limit such coverage for intrauterine insemination to a lifetime maximum benefit of three cycles;

(4) Limit lifetime benefits to a maximum of two cycles, with not more than two embryo implantations per cycle, for in-vitro fertilization, gamete intra-fallopian transfer, zygote intra-fallopian transfer or low tubal ovum transfer, provided each such fertilization or transfer shall be credited toward such maximum as one cycle;

(5) Limit coverage for in-vitro fertilization, gamete intra-fallopian transfer, zygote intra-fallopian transfer and low tubal ovum transfer to those individuals who have been unable to conceive or produce conception or sustain a successful pregnancy through less expensive and medically viable infertility treatment or procedures covered under such policy. Nothing in this subdivision shall be construed to deny the coverage required by this section to any individual who foregoes a particular infertility treatment or procedure if the individual’s physician determines that such treatment or procedure is likely to be unsuccessful;

(6) Require that covered infertility treatment or procedures be performed at facilities that conform to the standards and guidelines developed by the American Society of Reproductive Medicine or the Society of Reproductive Endocrinology and Infertility;

(7) Limit coverage to individuals who have maintained coverage under such policy for at least twelve months; and

(8) Require disclosure by the individual seeking such coverage to such individual’s existing health insurance carrier of any previous infertility treatment or procedures for which such individual received coverage under a different health insurance policy. Such disclosure shall be made on a form and in the manner prescribed by the Insurance Commissioner.

(c) (1) Any insurance company, hospital or medical service corporation, or health care center may issue to a religious employer an individual health insurance policy that excludes coverage for methods of diagnosis and treatment of infertility that are contrary to the religious employer’s bona fide religious tenets.

(2) Upon the written request of an individual who states in writing that methods of diagnosis and treatment of infertility are contrary to such individual’s religious or moral beliefs, any insurance company, hospital or medical service corporation, or health care center may issue to or on behalf of the individual a policy or rider thereto that excludes coverage for such methods.

(d) Any health insurance policy issued pursuant to subsection (c) of this section shall provide written notice to each insured or prospective insured that methods of diagnosis and treatment of infertility are excluded from coverage pursuant to said subsection. Such notice shall appear, in not less than ten-point type, in the policy, application and sales brochure for such policy.

(e) As used in this section, “religious employer” means an employer that is a “qualified church-controlled organization”, as defined in 26 USC 3121 or a church-affiliated organization.

(P.A. 05-196, S. 1.)

See Sec. 38a-536 for similar provisions re group policies.



Section 38a-510 - Prescription drug coverage. Mail order pharmacies.

(a) No health insurance policy issued on an individual basis, whether issued by an insurance company, a hospital service corporation, a medical service corporation or a health care center, which provides coverage for prescription drugs may require any person covered under such policy to obtain prescription drugs from a mail order pharmacy as a condition of obtaining benefits for such drugs.

(b) The provisions of this section shall apply to any such policy delivered, issued for delivery, renewed, amended or continued in this state on or after July 1, 2005.

(P.A. 05-233, S. 1.)

History: P.A. 05-233 effective July 1, 2005.

See Sec. 38a-544 for similar provisions re group policies.



Section 38a-510a - Prescription drug coverage. Synchronized refills.

No individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11), (12) and (16) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state that provides coverage for prescription drugs shall deny coverage for the refill of any drug prescribed for the treatment of a chronic illness that is made in accordance with a plan among the insured, a practitioner and a pharmacist to synchronize the refilling of multiple prescriptions for the insured.

(P.A. 13-131, S. 1.)

History: P.A. 13-131 effective January 1, 2014.



Section 38a-511 - Copayments re in-network imaging services.

(a) No health insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society that provides coverage under an individual health insurance policy or contract for magnetic resonance imaging or computed axial tomography may (1) require total copayments in excess of three hundred seventy-five dollars for all such in-network imaging services combined annually, or (2) require a copayment in excess of seventy-five dollars for each in-network magnetic resonance imaging or computed axial tomography, provided the physician ordering the radiological services and the physician rendering such services are not the same person or are not participating in the same group practice.

(b) No health insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society that provides coverage under an individual health insurance policy or contract for positron emission tomography may (1) require total copayments in excess of four hundred dollars for all such in-network imaging services combined annually, or (2) require a copayment in excess of one hundred dollars for each in-network positron emission tomography, provided the physician ordering the radiological service and the physician rendering such service are not the same person or are not participating in the same group practice.

(c) The provisions of subsections (a) and (b) of this section shall not apply to a high deductible health plan as that term is used in subsection (f) of section 38a-493.

(P.A. 06-180, S. 1; 07-54, S. 3; P.A. 10-5, S. 25.)

History: P.A. 07-54 made technical changes in Subsecs. (a) and (b), effective May 22, 2007; P.A. 10-5 replaced reference to Sec. 38a-520 with reference to Sec. 38a-493 in Subsec. (c), effective May 5, 2010.

See Sec. 38a-550 for similar provisions re group policies.



Section 38a-511a - (Note: This section is effective January 1, 2015.) Copayments re in-network physical therapy services.

No individual health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall impose copayments that exceed a maximum of thirty dollars per visit for in-network physical therapy services rendered by a physical therapist licensed under section 20-73.

(P.A. 13-307, S. 1.)

History: P.A. 13-307 effective January 1, 2015.



Section 38a-512 - Applicability of statutes to certain major medical expense policies.

Any policy providing major medical expense coverage which is written to complement underlying hospital, medical and surgical expense coverage, unless otherwise specifically provided, shall not be required to include the benefits required in the underlying hospital, medical and surgical expense coverage. The provisions of sections 38a-513, 38a-529, 38a-532, 38a-545 and 38a-547 shall not apply to any subscriber contract issued by a health care center.

(P.A. 90-243, S. 96; P.A. 03-199, S. 6.)

History: P.A. 03-199 deleted provision re inapplicability of Sec. 38a-546 to subscriber contracts issued by a health care center.



Section 38a-512a - Continuation of coverage.

(a)(1) Each insurer, health care center, hospital service corporation, medical service corporation, fraternal benefit society or other entity delivering, issuing for delivery, renewing, amending or continuing a group health insurance policy in this state that provides coverage of the type specified in subdivisions (1), (2), (3), (4), (11) and (12) of section 38a-469 shall provide the option to continue coverage under each of the following circumstances until the individual is eligible for other group insurance, except as provided in subparagraphs (C) and (D) of this subdivision:

(A) Upon layoff, reduction of hours, leave of absence or termination of employment, other than as a result of death of the employee or as a result of such employee’s “gross misconduct” as that term is used in 29 USC 1163(2), continuation of coverage for such employee and such employee’s covered dependents for a period of thirty months after the date of such layoff, reduction of hours, leave of absence or termination of employment, except that if such reduction of hours, leave of absence or termination of employment results from an employee’s eligibility to receive Social Security income, continuation of coverage for such employee and such employee’s covered dependents until midnight of the day preceding such person’s eligibility for benefits under Title XVIII of the Social Security Act;

(B) Upon the death of the employee, continuation of coverage for the covered dependents of such employee for the periods set forth for such event under federal extension requirements established by the Consolidated Omnibus Budget Reconciliation Act of 1985, P.L. 99-272, as amended from time to time;

(C) Regardless of the employee’s or dependent’s eligibility for other group insurance, during an employee’s absence due to illness or injury, continuation of coverage for such employee and such employee’s covered dependents during continuance of such illness or injury or for up to twelve months from the beginning of such absence;

(D) Regardless of an individual’s eligibility for other group insurance, upon termination of the group policy, coverage for covered individuals who were totally disabled on the date of termination shall be continued without premium payment during the continuance of such disability for a period of twelve calendar months following the calendar month in which such policy was terminated, provided claim is submitted for coverage within one year of the termination of such policy;

(E) The coverage of any covered individual shall terminate: (i) As to a child, (I) as set forth in section 38a-512b. If on the date specified for termination of coverage on a child, the child is incapable of self-sustaining employment by reason of mental or physical handicap and chiefly dependent upon the employee for support and maintenance, the coverage on such child shall continue while the plan remains in force and the child remains in such condition, provided proof of such handicap is received by such insurer, center, corporation, society or other entity within thirty-one days of the date on which the child’s coverage would have terminated in the absence of such incapacity. Such insurer, center, corporation, society or other entity may require subsequent proof of the child’s continued incapacity and dependency but not more often than once a year thereafter, or (II) for the periods set forth for such child under federal extension requirements established by the Consolidated Omnibus Budget Reconciliation Act of 1985, P.L. 99-272, as amended from time to time; (ii) as to the employee’s spouse, at the end of the month following the month in which a divorce, court-ordered annulment or legal separation is obtained, whichever is earlier, except that the plan shall provide the option for said spouse to continue coverage for the periods set forth for such events under federal extension requirements established by the Consolidated Omnibus Budget Reconciliation Act of 1985, P.L. 99-272, as amended from time to time; and (iii) as to the employee or dependent who is sixty-five years of age or older, as of midnight of the day preceding such person’s eligibility for benefits under Title XVIII of the federal Social Security Act;

(F) As to any other event listed as a “qualifying event” in 29 USC 1163, as amended from time to time, continuation of coverage for such periods set forth for such event in 29 USC 1162, as amended from time to time, provided such plan may require the individual whose coverage is to be continued to pay up to the percentage of the applicable premium as specified for such event in 29 USC 1162, as amended from time to time.

(2) Any continuation of coverage required by this subsection except subparagraph (D) or (F) of subdivision (1) of this subsection may be subject to the requirement, on the part of the individual whose coverage is to be continued, that such individual contribute that portion of the premium the individual would have been required to contribute had the employee remained an active covered employee, except that the individual may be required to pay up to one hundred two per cent of the entire premium at the group rate if coverage is continued in accordance with subparagraph (A), (B) or (E) of subdivision (1) of this subsection. The employer shall not be legally obligated by section 38a-505 or 38a-546 to pay such premium if not paid timely by the employee.

(b) The plan shall make available to Connecticut residents, in addition to any other conversion privilege available, a conversion privilege under which coverage shall be available immediately upon termination of coverage under the group policy. The terms and benefits offered under the conversion benefits shall be at least equal to the terms and benefits of an individual health insurance policy.

(c) Nothing in this section shall alter or impair existing group policies which have been established pursuant to an agreement which resulted from collective bargaining, and the provisions required by this section shall become effective upon the next regular renewal and completion of such collective bargaining agreement.

(P.A. 11-58, S. 44.)

History: P.A. 11-58 effective July 2, 2011.

See Sec. 31-51o re continuation of coverage in the event of a relocation or closing of a covered establishment.



Section 38a-512b - Termination of coverage of children in group policies. Coverage for stepchildren.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall provide that coverage of a child shall terminate no earlier than the policy anniversary date on or after whichever of the following occurs first, the date on which the child: Becomes covered under a group health plan through the dependent’s own employment; or attains the age of twenty-six. Each such policy shall cover a stepchild on the same basis as a biological child.

(P.A. 11-58, S. 38.)

History: P.A. 11-58 effective July 2, 2011.

See Sec. 38a-497 for similar provisions re individual policies.



Section 38a-512c - Lifetime limit.

(a) No group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall include a lifetime limit on the dollar value of benefits for a covered individual, for covered benefits that are essential health benefits, as defined in the Patient Protection and Affordable Care Act, P.L. 111-1448, as amended from time to time, or regulations adopted thereunder.

(b) This section shall not prohibit the inclusion of a lifetime limit on specific covered benefits that are not essential health benefits, provided the lifetime limit for reasonable charges or, when applicable, the allowance agreed upon by a health care provider and an insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society for charges actually incurred for any specific covered benefit, shall be not less than one million dollars per covered individual.

(P.A. 11-58, S. 43.)

History: P.A. 11-58 effective July 2, 2011.

See Sec. 38a-482c for similar provisions re individual policies.



Section 38a-513 - Approval of group health insurance policies and certificates. Medicare supplement policies and certificates: Age, gender, previous claim or medical history rating prohibited. Optional life insurance riders. Regulations. Group specified disease policies.

(a) No group health insurance policy, as defined by the commissioner, or certificate shall be issued or delivered in this state unless a copy of the form for such policy or certificate has been submitted to and approved by the commissioner under the regulations adopted pursuant to this section. The commissioner shall adopt regulations, in accordance with chapter 54, concerning the provisions, submission and approval of such policies and certificates and establishing a procedure for reviewing such policies and certificates. If the commissioner issues an order disapproving the use of such form, the provisions of section 38a-19 shall apply to such order.

(b) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation, health care center or other entity which delivers or issues for delivery in this state any Medicare supplement policies or certificates shall incorporate in its rates or determinations to grant coverage for Medicare supplement insurance policies or certificates any factors or values based on the age, gender, previous claims history or the medical condition of any person covered by such policy or certificate.

(c) Nothing in this chapter shall preclude the issuance of a group health insurance policy which includes an optional life insurance rider, provided the optional life insurance rider must be filed with and approved by the Insurance Commissioner pursuant to section 38a-430. Any company offering such policies for sale in this state shall be licensed to sell life insurance in this state pursuant to the provisions of section 38a-41.

(d) Not later than January 1, 2009, the commissioner shall adopt regulations, in accordance with chapter 54, to establish minimum standards for benefits in group specified disease policies, certificates, riders, endorsements and benefits.

(P.A. 90-243, S. 97; P.A. 93-390, S. 7, 8; P.A. 96-51, S. 3; P.A. 05-20, S. 6; P.A. 08-181, S. 6; P.A. 11-19, S. 32.)

History: P.A. 93-390 added Subsec. (b) prohibiting the incorporation of factors for age, gender, previous claim or medical condition history, into the insurer’s rate schedule, effective January 1, 1994; P.A. 96-51 added Subsec. (c) to permit optional life insurance riders; P.A. 05-20 made technical changes, amended Subsec. (a) re regulations and amended Subsec. (b) to reference “determinations to grant coverage” and plans “H” to “J”, inclusive, “issued prior to January 1, 2006,” re use of claim history and medical condition, effective July 1, 2005; P.A. 08-181 added Subsec. (d) directing commissioner to adopt regulations to establish minimum benefit standards for group specified disease policies, effective June 12, 2008; P.A. 11-19 amended Subsec. (b) to delete provisions re Medicare supplement plans “H” to “J”.

See Sec. 38a-477a re notification by Insurance Commissioner of required benefits and policy forms.



Section 38a-513a - Time limits for coverage determinations. Notice requirements.

Except as otherwise provided in this title, each insurer, health care center, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, amending or continuing any group health insurance policy in this state providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 shall complete any coverage determination with respect to such policy and notify the insured or the insured’s health care provider of its decision not later than forty-five days after a request for such determination is received by the insurer, health care center, hospital service corporation, medical service corporation or other entity. In the case of a denial of coverage, such entity shall notify the insured and the insured’s health care provider of the reasons for such denial. If the reasons for such denial include that the requested service is not medically necessary or is not a covered benefit under such policy, the entity shall (1) notify the insured that such insured may contact the Office of the Healthcare Advocate if the insured believes the insured has been given erroneous information, and (2) provide to such insured the contact information for said office.

(P.A. 99-284, S. 13; P.A. 10-24, S. 2; P.A. 11-19, S. 24.)

History: P.A. 10-24 made technical changes and added requirement for information re Office of the Healthcare Advocate to be provided to insured for certain denials of coverage, effective January 1, 2011; P.A. 11-19 made technical changes.

See Sec. 38a-483b for similar provisions re individual policies.



Section 38a-513b - Coverage and notice re experimental treatments. Appeals.

(a) Each group health insurance policy delivered, issued for delivery, renewed, amended or continued in this state shall define the extent to which it provides coverage for experimental treatments.

(b) No such health insurance policy may deny a procedure, treatment or the use of any drug as experimental if such procedure, treatment or drug, for the illness or condition being treated, or for the diagnosis for which it is being prescribed, has successfully completed a phase III clinical trial of the federal Food and Drug Administration.

(c) Any person who has been diagnosed with a condition that creates a life expectancy in that person of less than two years and who has been denied an otherwise covered procedure, treatment or drug on the grounds that it is experimental may request an expedited appeal as provided in section 38a-591e and may appeal a denial thereof to the Insurance Commissioner in accordance with the procedures established in section 38a-591g.

(P.A. 99-284, S. 16, 60; P.A. 11-58, S. 82; P.A. 12-145, S. 44.)

History: P.A. 99-284 effective January 1, 2000; P.A. 11-58 amended Subsec. (c) to replace references to Secs. 38a-226c and 38a-478n with “section 38a-591e” and “section 38a-591g”, respectively, and deleted former Subsec. (d) re appeal of a procedure, treatment or drug denied on grounds that such procedure, treatment or drug is experimental, effective July 1, 2011; P.A. 12-145 amended Subsec. (a) to delete “on or after January 1, 2000”, effective June 15, 2012.

See Sec. 38a-483c for similar provisions re individual policies.



Section 38a-513c - Group health insurance policy to contain definition of “medically necessary” or “medical necessity”.

(a) No insurer, health care center, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, continuing or amending any group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 in this state shall deliver or issue for delivery in this state any such policy unless such policy contains a definition of “medically necessary” or “medical necessity” as follows: “Medically necessary” or “medical necessity” means health care services that a physician, exercising prudent clinical judgment, would provide to a patient for the purpose of preventing, evaluating, diagnosing or treating an illness, injury, disease or its symptoms, and that are: (1) In accordance with generally accepted standards of medical practice; (2) clinically appropriate, in terms of type, frequency, extent, site and duration and considered effective for the patient’s illness, injury or disease; and (3) not primarily for the convenience of the patient, physician or other health care provider and not more costly than an alternative service or sequence of services at least as likely to produce equivalent therapeutic or diagnostic results as to the diagnosis or treatment of that patient’s illness, injury or disease. For the purposes of this subsection, “generally accepted standards of medical practice” means standards that are based on credible scientific evidence published in peer-reviewed medical literature generally recognized by the relevant medical community or otherwise consistent with the standards set forth in policy issues involving clinical judgment.

(b) The provisions of subsection (a) of this section shall not apply to any insurer, health care center, hospital service corporation, medical service corporation or other entity that has entered into any national settlement agreement until the expiration of any such agreement.

(P.A. 07-75, S. 2; P.A. 11-19, S. 22.)

History: P.A. 07-75 effective January 1, 2008; P.A. 11-19 made technical changes.

See Sec. 38a-482a for similar provisions re individual policies.



Section 38a-513d - Insurers prohibited from issuing policy with limited coverage to employer as replacement for a comprehensive health insurance plan. Disclosure required in policy providing limited coverage. Limited coverage defined.

(a) No insurer, health care center, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, continuing or amending any group health insurance policy in this state on or after January 1, 2008, shall deliver or issue for delivery in this state any policy providing limited coverage to any employer as a replacement for a comprehensive health insurance plan for its employees.

(b) Each group health insurance policy, subscriber contract or certificate of coverage delivered or issued for delivery in this state on or after January 1, 2008, that provides limited coverage, and any marketing material, application for coverage and enrollment material relative to such policy, contract or certificate, shall include the following statement printed in capital letters in not less than twelve-point bold face type and located in a conspicuous manner on such document:

“THIS LIMITED HEALTH BENEFITS PLAN DOES NOT PROVIDE COMPREHENSIVE MEDICAL COVERAGE. IT IS A BASIC OR LIMITED BENEFITS POLICY AND IS NOT INTENDED TO COVER ALL MEDICAL EXPENSES. THIS PLAN IS NOT DESIGNED TO COVER THE COSTS OF SERIOUS OR CHRONIC ILLNESS. IT CONTAINS SPECIFIC DOLLAR LIMITS THAT WILL BE PAID FOR MEDICAL SERVICES WHICH MAY NOT BE EXCEEDED. IF THE COST OF SERVICES EXCEEDS THOSE LIMITS, THE BENEFICIARY AND NOT THE INSURER IS RESPONSIBLE FOR PAYMENT OF THE EXCESS AMOUNTS. THE SPECIFIC DOLLAR LIMITS ARE AS FOLLOWS: (INSURER TO SPECIFY SUCH AMOUNTS).”

(c) For the purposes of this section, “limited coverage” means an insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 that contains an annual maximum benefit of less than one hundred thousand dollars or fixed dollar benefits of less than twenty thousand dollars on any core services. For the purpose of this section, “core services” means medical, surgical and hospital services, including inpatient and outpatient physician, laboratory and imaging services.

(P.A. 07-96, S. 2; P.A. 08-147, S. 12.)

History: P.A. 07-96 effective July 1, 2007; P.A. 08-147 redefined “limited coverage” in Subsec. (c) to specify fixed dollar benefits of less than $20,000 on any core services.

See Sec. 38a-482b for similar provisions re individual policies.



Section 38a-513e - Premium payment by employer following employee termination. Exceptions. Right to continuation of coverage following relocation or closing of covered establishment not affected.

(a) In the event (1) an employer, as defined in section 31-58, terminates an employee for any reason other than layoff or relocation or closing of a covered establishment, as defined in section 31-51n, or (2) an employee voluntarily terminates employment with an employer, such employer may elect not to pay the premium for such employee and any such employee’s dependents under a group health insurance policy after the date of such employee’s termination. In the event such employer makes such election, any insurer, health care center, hospital or medical service corporation or fraternal benefit society that issues such group health insurance policy shall credit such employer the amount of any premium paid by such employer with respect to such policy for such employee and such employee’s dependents attributable to the period after the date of such employee’s termination, provided the employer notifies the insurer, health care center, hospital or medical service corporation or fraternal benefit society that issued such policy and the terminated employee not later than seventy-two hours after the termination. Upon the issuance or renewal of such policy, such insurer, health care center, hospital or medical service corporation or fraternal benefit society shall provide such employer with relevant information related to such employer’s election, including a notice that it is the employer’s responsibility to remit to the terminated employee such employee’s portion of the credited premium. Any such credit shall be applied to the employer’s next month’s premium. In the event of nonrenewal of such policy, the insurer, health care center, hospital or medical service corporation or fraternal benefit society shall refund such credit to the employer.

(b) Notwithstanding the provisions of subsection (a) of this section, (1) any contractual agreement entered into through collective bargaining that requires the employer to pay the premium for an employee under a group health insurance policy after the date of such employee’s termination shall supersede the provisions of subsection (a) of this section, and (2) no credit shall be available to an employer for any employee’s and employee’s dependents’ coverage for the seventy-two hours immediately following the termination of such employee.

(c) Any right of an employee and his dependents to continuation of coverage following the relocation or closing of a covered establishment, as set forth in section 31-51o, shall not be affected by the provisions of this section.

(P.A. 09-126, S. 1; P.A. 10-5, S. 26.)

History: P.A. 10-5 amended Subsec. (a) to exclude termination of employee due to relocation or closing of a covered establishment from circumstances in which employer may elect not to pay health insurance premium of terminated employee, and added Subsec. (c) re right to continuation of coverage following relocation or closing of a covered establishment not affected by section, effective May 5, 2010.



Section 38a-513f - Claims information to be provided to certain employers. Restrictions. Subpoenas.

(a) As used in this section:

(1) “Claims paid” means the amounts paid for the covered employees of an employer by an insurer, health care center, hospital service corporation, medical service corporation or other entity as specified in subsection (b) of this section for medical services and supplies and for prescriptions filled, but does not include expenses for stop-loss coverage, reinsurance, enrollee educational programs or other cost containment programs or features, administrative costs or profit.

(2) “Employer” means any town, city, borough, school district, taxing district or fire district employing more than fifty employees.

(3) “Utilization data” means (A) the aggregate number of procedures or services performed for the covered employees of the employer, by practice type and by service category, or (B) the aggregate number of prescriptions filled for the covered employees of the employer, by prescription drug name.

(b) Each insurer, health care center, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, amending or continuing in this state any group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11), (12) and (16) of section 38a-469 shall:

(1) Not later than October first, annually, provide to an employer sponsoring such policy, free of charge, the following information for the most recent thirty-six-month period or for the entire period of coverage, whichever is shorter, ending not more than sixty days prior to the date of the request, in a format as set forth in subdivision (3) of this subsection:

(A) Complete and accurate medical, dental and pharmaceutical utilization data, as applicable;

(B) Claims paid by year, aggregated by practice type and by service category, each reported separately for in-network and out-of-network providers, and the total number of claims paid;

(C) Premiums paid by such employer by month; and

(D) The number of insureds by coverage tier, including, but not limited to, single, two-person and family including dependents, by month;

(2) Include in such information specified in subdivision (1) of this subsection only health information that has had identifiers removed, as set forth in 45 CFR 164.514, is not individually identifiable, as defined in 45 CFR 160.103, and is permitted to be disclosed under the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended from time to time, or regulations adopted thereunder; and

(3) Provide such information (A) in a written report, (B) through an electronic file transmitted by secure electronic mail or a file transfer protocol site, or (C) through a secure web site or web site portal that is accessible by such employer.

(c) Such insurer, health care center, hospital service corporation, medical service corporation or other entity shall not be required to provide such information to the employer more than once in any twelve-month period.

(d) (1) Except as provided in subdivision (2) of this subsection, information provided to an employer pursuant to subsection (b) of this section shall be used by such employer only for the purposes of obtaining competitive quotes for group health insurance or to promote wellness initiatives for the employees of such employer.

(2) Any employer may provide to the Comptroller upon request the information disclosed to such employer pursuant to subsection (b) of this section. The Comptroller shall maintain as confidential any such information.

(e) Any information provided to an employer in accordance with subsection (b) of this section or to the Comptroller in accordance with subdivision (2) of subsection (d) of this section shall not be subject to disclosure under section 1-210. An employee organization, as defined in section 7-467, that is the exclusive bargaining representative of the employees of such employer shall be entitled to receive claim information from such employer in order to fulfill its duties to bargain collectively pursuant to section 7-469.

(f) If a subpoena or other similar demand related to information provided pursuant to subsection (b) of this section is issued in connection with a judicial proceeding to an employer that receives such information, such employer shall immediately notify the insurer, health care center, hospital service corporation, medical service corporation or other entity that provided such information to such employer of such subpoena or demand. Such insurer, health care center, hospital service corporation, medical service corporation or other entity shall have standing to file an application or motion with the court of competent jurisdiction to quash or modify such subpoena. Upon the filing of such application or motion by such insurer, health care center, hospital service corporation, medical service corporation or other entity, the subpoena or similar demand shall be stayed without penalty to the parties, pending a hearing on such application or motion and until the court enters an order sustaining, quashing or modifying such subpoena or demand.

(P.A. 10-163, S. 1; P.A. 11-58, S. 10; P.A. 12-145, S. 18.)

History: P.A. 10-163 effective June 7, 2010; P.A. 11-58 changed “disclose” and “disclosed” to “provide” and “provided”, amended Subsec. (b) to add single service ancillary coverage to types of coverage to which section is applicable, and to require insurers to provide claims data information annually, free of charge, to employer, instead of upon request of employer, in Subdiv. (1), amended Subsec. (d) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re provision of information to Comptroller, and made conforming changes, effective July 1, 2011; P.A. 12-145 amended Subsec. (b)(2) and (3) to delete “requested” re information, effective June 15, 2012.



Section 38a-513g - Employer submission of plan cost information to Comptroller.

(a) For the purposes of this section, “employer” has the same meaning as provided in section 38a-513f.

(b) Not later than October first, annually, each employer that sponsors a fully insured group health insurance policy for its active employees, early retirees and retirees that provides coverage of the type specified in subdivisions (1), (2), (4), (11), (12) and (16) of section 38a-469 shall submit electronically to the Comptroller, in a form prescribed by the Comptroller, the following information: For the two policy years immediately preceding, the percentage increase or decrease in the policy or plan costs, calculated as the total premium costs, inclusive of any premiums or contributions paid by active employees, early retirees and retirees, divided by the total number of active employees, early retirees and retirees covered by such policy.

(P.A. 11-58, S. 9.)

History: P.A. 11-58 effective July 1, 2011.



Section 38a-514 - (Formerly Sec. 38-174d). Mandatory coverage for the diagnosis and treatment of mental or nervous conditions. Exceptions. Benefits payable re type of provider or facility. State’s claim against proceeds.

(a) Except as provided in subsection (j) of this section, each group health insurance policy, providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469, delivered, issued for delivery, renewed, amended or continued in this state shall provide benefits for the diagnosis and treatment of mental or nervous conditions. For the purposes of this section, “mental or nervous conditions” means mental disorders, as defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”. “Mental or nervous conditions” does not include (1) intellectual disability, (2) learning disorders, (3) motor skills disorders, (4) communication disorders, (5) caffeine-related disorders, (6) relational problems, and (7) additional conditions that may be a focus of clinical attention, that are not otherwise defined as mental disorders in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, except that coverage for an insured under such policy who has been diagnosed with autism spectrum disorder prior to the release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders” shall be provided in accordance with subsection (i) of section 38a-514b.

(b) No such group policy shall establish any terms, conditions or benefits that place a greater financial burden on an insured for access to diagnosis or treatment of mental or nervous conditions than for diagnosis or treatment of medical, surgical or other physical health conditions.

(c) In the case of benefits payable for the services of a licensed physician, such benefits shall be payable for the same services when such services are lawfully rendered by a psychologist licensed under the provisions of chapter 383 or by such a licensed psychologist in a licensed hospital or clinic.

(d) In the case of benefits payable for the services of a licensed physician or psychologist, such benefits shall be payable for the same services when such services are rendered by:

(1) A clinical social worker who is licensed under the provisions of chapter 383b and who has passed the clinical examination of the American Association of State Social Work Boards and has completed at least two thousand hours of post-master’s social work experience in a nonprofit agency qualifying as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in a municipal, state or federal agency or in an institution licensed by the Department of Public Health under section 19a-490;

(2) A social worker who was certified as an independent social worker under the provisions of chapter 383b prior to October 1, 1990;

(3) A licensed marital and family therapist who has completed at least two thousand hours of post-master’s marriage and family therapy work experience in a nonprofit agency qualifying as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1986 or any subsequent corresponding internal revenue code of the United States, as from time to time amended, in a municipal, state or federal agency or in an institution licensed by the Department of Public Health under section 19a-490;

(4) A marital and family therapist who was certified under the provisions of chapter 383a prior to October 1, 1992;

(5) A licensed alcohol and drug counselor, as defined in section 20-74s, or a certified alcohol and drug counselor, as defined in section 20-74s; or

(6) A licensed professional counselor.

(e) For purposes of this section, the term “covered expenses” means the usual, customary and reasonable charges for treatment deemed necessary under generally accepted medical standards, except that in the case of a managed care plan, as defined in section 38a-478, “covered expenses” means the payments agreed upon in the contract between a managed care organization, as defined in section 38a-478, and a provider, as defined in section 38a-478.

(f) (1) In the case of benefits payable for the services of a licensed physician, such benefits shall be payable for (A) services rendered in a child guidance clinic or residential treatment facility by a person with a master’s degree in social work or by a person with a master’s degree in marriage and family therapy under the supervision of a psychiatrist, physician, licensed marital and family therapist or licensed clinical social worker who is eligible for reimbursement under subdivisions (1) to (4), inclusive, of subsection (d) of this section; (B) services rendered in a residential treatment facility by a licensed or certified alcohol and drug counselor who is eligible for reimbursement under subdivision (5) of subsection (d) of this section; or (C) services rendered in a residential treatment facility by a licensed professional counselor who is eligible for reimbursement under subdivision (6) of subsection (d) of this section.

(2) In the case of benefits payable for the services of a licensed psychologist under subsection (d) of this section, such benefits shall be payable for (A) services rendered in a child guidance clinic or residential treatment facility by a person with a master’s degree in social work or by a person with a master’s degree in marriage and family therapy under the supervision of such licensed psychologist, licensed marital and family therapist or licensed clinical social worker who is eligible for reimbursement under subdivisions (1) to (4), inclusive, of subsection (d) of this section; (B) services rendered in a residential treatment facility by a licensed or certified alcohol and drug counselor who is eligible for reimbursement under subdivision (5) of subsection (d) of this section; or (C) services rendered in a residential treatment facility by a licensed professional counselor who is eligible for reimbursement under subdivision (6) of subsection (d) of this section.

(g) In the case of benefits payable for the service of a licensed physician practicing as a psychiatrist or a licensed psychologist, under subsection (d) of this section, such benefits shall be payable for outpatient services rendered (1) in a nonprofit community mental health center, as defined by the Department of Mental Health and Addiction Services, in a nonprofit licensed adult psychiatric clinic operated by an accredited hospital or in a residential treatment facility; (2) under the supervision of a licensed physician practicing as a psychiatrist, a licensed psychologist, a licensed marital and family therapist, a licensed clinical social worker, a licensed or certified alcohol and drug counselor, or a licensed professional counselor who is eligible for reimbursement under subdivisions (1) to (6), inclusive, of subsection (d) of this section; and (3) within the scope of the license issued to the center or clinic by the Department of Public Health or to the residential treatment facility by the Department of Children and Families.

(h) Except in the case of emergency services or in the case of services for which an individual has been referred by a physician affiliated with a health care center, nothing in this section shall be construed to require a health care center to provide benefits under this section through facilities that are not affiliated with the health care center.

(i) In the case of any person admitted to a state institution or facility administered by the Department of Mental Health and Addiction Services, Department of Public Health, Department of Children and Families or the Department of Developmental Services, the state shall have a lien upon the proceeds of any coverage available to such person or a legally liable relative of such person under the terms of this section, to the extent of the per capita cost of such person’s care. Except in the case of emergency services the provisions of this subsection shall not apply to coverage provided under a managed care plan, as defined in section 38a-478.

(j) A group health insurance policy may exclude the benefits required by this section if such benefits are included in a separate policy issued to the same group by an insurance company, health care center, hospital service corporation, medical service corporation or fraternal benefit society. Such separate policy, which shall include the benefits required by this section and the benefits required by section 38a-533, shall not be required to include any other benefits mandated by this title.

(k) In the case of benefits based upon confinement in a residential treatment facility, such benefits shall be payable in situations in which the insured has a serious mental or nervous condition that substantially impairs the insured’s thoughts, perception of reality, emotional process or judgment or grossly impairs the behavior of the insured, and, upon an assessment of the insured by a physician, psychiatrist, psychologist or clinical social worker, cannot appropriately, safely or effectively be treated in an acute care, partial hospitalization, intensive outpatient or outpatient setting.

(l) The services rendered for which benefits are to be paid for confinement in a residential treatment facility shall be based on an individual treatment plan. For purposes of this section, the term “individual treatment plan” means a treatment plan prescribed by a physician with specific attainable goals and objectives appropriate to both the patient and the treatment modality of the program.

(1971, P.A. 238, S. 1; P.A. 74-34, S. 1, 2; P.A. 75-215, S. 1, 2; 75-286; P.A. 77-604, S. 24, 84; P.A. 79-614; P.A. 82-110; P.A. 83-157; P.A. 84-193, 84-455, S. 2; P.A. 87-275, S. 1; P.A. 89-86, S. 1; P.A. 90-108; 90-193; 90-243, S. 98; P.A. 92-117; P.A. 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-75; 95-116, S. 6; 95-257, S. 11, 12, 21, 58; 95-289, S. 10, 11; P.A. 96-180, S. 122, 166; P.A. 99-284, S. 28, 60; P.A. 00-135, S. 11, 21; P.A. 02-24, S. 7; P.A. 07-73, S. 2(a); P.A. 08-125, S. 1; P.A. 12-145, S. 19, 46; P.A. 13-84, S. 4; 13-139, S. 34.)

History: P.A. 74-34 clarified prohibition by rephrasing statement of applicability and defined “covered expenses”; P.A. 75-215 included renewals in applicability provision and deleted obsolete date reference, raised minimum confinement period from 30 to 60 days in Subsec. (a) and maximum dollar amount of major medical coverage from $500 to $1,000 in Subsec. (b) and redefined “covered expenses” to include reference to usual and customary charges; P.A. 75-286 added Subsec. (c) re services of psychologists; P.A. 77-604 designated definition of “covered expenses” as Subsec. (d); P.A. 79-614 added Subsec. (e) re services of child guidance clinics; P.A. 82-110 inserted new Subsec. (b) re benefits for partial hospitalization sessions, relettering as necessary and added provisions re additional benefits in Subsec. (c), formerly (b); P.A. 83-157 added Subsec. (g) which outlines when benefits shall be payable for the outpatient services of a psychiatrist or psychologist; P.A. 84-193 required that medical benefits contracts issued by health care centers comply with the mental health coverage requirements of this section, except as limited in new Subsec. (h); P.A. 84-455 added Subsec. (i) creating state’s lien upon insurance coverage available to persons receiving care or legally liable relatives; P.A. 87-275 amended Subsec. (c) to increase the maximum for outpatient benefits from $1,000 to $2,000; P.A. 89-86 added Subsec. (j) providing for exclusion of the benefits required by this section in a group contract if such benefits are included in a separate contract issued to the same group which also includes the benefits required by Sec. 38-262b; P.A. 90-108 amended Subsec. (a) to define “residential treatment facility”, added references to “residential treatment facility” to require that mental health benefits must be offered in a setting other than a hospital, added new Subsecs. (l) and (m) specifying that for benefits in a residential treatment center to be payable, the insured must have a serious mental illness, must be hospitalized within a specific time period after confinement in the residential treatment facility and would have been hospitalized if not for the existence of a residential treatment center and that treatment must be based on an individual plan tailored to the patient; P.A. 90-193 inserted new Subsec. (e) re services of certified independent social workers, relettering the remaining Subsecs. and adding references to certified independent social workers in Subsecs. (g) and (h); P.A. 90-243 added a reference to “group health insurance policy” and substituted “policy” for “contract” where occurring; Sec. 38-174d transferred to Sec. 38a-514 in 1991; P.A. 92-117 amended Subsec. (e) to make its provisions apply to the services of a Connecticut certified marriage and family therapist certified prior to October 1, 1992, amended Subsec. (g) to make provisions applicable to the services rendered by a Connecticut certified marriage and family therapist and made technical corrections for statutory consistency throughout section; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-75 amended Subsec. (g) to authorize payment of benefits for services rendered by a person with a master’s degree in marriage and family therapy under the supervision of a psychiatrist, physician, Connecticut certified marriage and family therapist or a certified independent social worker; P.A. 95-116 replaced references to certified independent social workers with references to licensed clinical social workers; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health and replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 95-289 made technical changes to Subsecs. (e), (g) and (h) concerning changing marital and family therapists from “certified” to “licensed”; P.A. 96-180 amended Subsec. (e)(4) to substitute “marital” for “marriage” in reference to “marital and family therapist”, effective June 3, 1996; P.A. 99-284 rewrote introductory language and designated it as Subsec. (a), added reference to Subdivs. (1), (2), (4), (11) and (12) of Sec. 38a-469, and added coverage for “mental or nervous conditions” and defined term, deleted provisions of Subsecs. (a), (b) and (c), inserted new Subsec. (b) re requirement that no policy place a greater financial burden on an insured for access to diagnosis or treatment of mental or nervous conditions than for other conditions, redesignated former Subsecs. (d) and (e) as (c) and (d), respectively, and added Subdiv. (d)(5) re alcohol and drug counselors, redesignated former Subsec. (f) as (e) and added exception for managed care plans, redesignated former Subsecs. (g) and (h) as (f) and (g), respectively, and added Subdiv. (f)(3) and amended Subdiv. (h)(2) re alcohol and drug counselors, redesignated Subsecs. (i) and (j) as (h) and (i), respectively, and amended Subsec. (i) to add exception re coverage provided under a managed care plan, redesignated former Subsecs. (k), (l) and (m) as (j), (k) and (l), respectively, and made technical changes, effective January 1, 2000; P.A. 00-135 reorganized section and added provisions re licensed professional counselors, effective May 26, 2000; P.A. 02-24 deleted “the” re “post-master’s social work experience” in Subsec. (d)(1) and (3); pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 08-125 amended Subsec. (k) by deleting former provision re hospitalization requirement and limitation to children and adolescents and making conforming and technical changes, effective January 1, 2009; P.A. 12-145 amended Subsec. (a) to delete “on or after January 1, 2000” and amended Subsec. (l) to replace “must” with “shall”, effective June 15, 2012; P.A. 13-84 amended Subsec. (a) by adding provision re coverage for insured diagnosed with autism spectrum disorder prior to release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, effective June 5, 2013; P.A. 13-139 amended Subsec. (a)(1) by substituting “intellectual disability” for “mental retardation”.



Section 38a-514a - Biologically-based mental illness. Coverage required.

Section 38a-514a is repealed, effective January 1, 2000.

(P.A. 97-99, S. 27; June 18 Sp. Sess. P.A. 97-8, S. 62, 88; P.A. 99-284, S. 59, 60.)



Section 38a-514b - Coverage for autism spectrum disorder.

(a) As used in this section:

(1) “Applied behavior analysis” means the design, implementation and evaluation of environmental modifications, using behavioral stimuli and consequences, including the use of direct observation, measurement and functional analysis of the relationship between environment and behavior, to produce socially significant improvement in human behavior.

(2) “Autism services provider” means any person, entity or group that provides treatment for autism spectrum disorder pursuant to this section.

(3) “Autism spectrum disorder” means a pervasive developmental disorder set forth in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, including, but not limited to, Autistic Disorder, Rett’s Disorder, Childhood Disintegrative Disorder, Asperger’s Disorder and Pervasive Developmental Disorder Not Otherwise Specified.

(4) “Behavioral therapy” means any interactive behavioral therapies derived from evidence-based research, including, but not limited to, applied behavior analysis, cognitive behavioral therapy, or other therapies supported by empirical evidence of the effective treatment of individuals diagnosed with an autism spectrum disorder, that are: (A) Provided to children less than fifteen years of age; and (B) provided or supervised by (i) a behavior analyst who is certified by the Behavior Analyst Certification Board, (ii) a licensed physician, or (iii) a licensed psychologist. For the purposes of this subdivision, behavioral therapy is “supervised by” such behavior analyst, licensed physician or licensed psychologist when such supervision entails at least one hour of face-to-face supervision of the autism services provider by such behavior analyst, licensed physician or licensed psychologist for each ten hours of behavioral therapy provided by the supervised provider.

(5) “Diagnosis” means the medically necessary assessment, evaluation or testing performed by a licensed physician, licensed psychologist or licensed clinical social worker to determine if an individual has an autism spectrum disorder.

(b) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 that is delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for the diagnosis and treatment of autism spectrum disorder, except that coverage for an insured under such policy who has been diagnosed with autism spectrum disorder prior to the release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders” shall be provided in accordance with subsection (i) of this section. For the purposes of this section and section 38a-513c, an autism spectrum disorder shall be considered an illness.

(c) Such policy shall provide coverage for the following treatments, provided such treatments are (1) medically necessary, and (2) identified and ordered by a licensed physician, licensed psychologist or licensed clinical social worker for an insured who is diagnosed with an autism spectrum disorder, in accordance with a treatment plan developed by a licensed physician, licensed psychologist or licensed clinical social worker pursuant to a comprehensive evaluation or reevaluation of the insured:

(A) Behavioral therapy;

(B) Prescription drugs, to the extent prescription drugs are a covered benefit for other diseases and conditions under such policy, prescribed by a licensed physician, licensed physician assistant or advanced practice registered nurse for the treatment of symptoms and comorbidities of autism spectrum disorder;

(C) Direct psychiatric or consultative services provided by a licensed psychiatrist;

(D) Direct psychological or consultative services provided by a licensed psychologist;

(E) Physical therapy provided by a licensed physical therapist;

(F) Speech and language pathology services provided by a licensed speech and language pathologist; and

(G) Occupational therapy provided by a licensed occupational therapist.

(d) Such policy may limit the coverage for behavioral therapy to a yearly benefit of fifty thousand dollars for a child who is less than nine years of age, thirty-five thousand dollars for a child who is at least nine years of age and less than thirteen years of age and twenty-five thousand dollars for a child who is at least thirteen years of age and less than fifteen years of age.

(e) Such policy shall not impose (1) any limits on the number of visits an insured may make to an autism services provider pursuant to a treatment plan on any basis other than a lack of medical necessity, or (2) a coinsurance, copayment, deductible or other out-of-pocket expense for such coverage that places a greater financial burden on an insured for access to the diagnosis and treatment of an autism spectrum disorder than for the diagnosis and treatment of any other medical, surgical or physical health condition under such policy.

(f) (1) Except for treatments and services received by an insured in an inpatient setting, an insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society may review a treatment plan developed as set forth in subsection (c) of this section for such insured, in accordance with its utilization review requirements, not more than once every six months unless such insured’s licensed physician, licensed psychologist or licensed clinical social worker agrees that a more frequent review is necessary or changes such insured’s treatment plan.

(2) For the purposes of this section, the results of a diagnosis shall be valid for a period of not less than twelve months, unless such insured’s licensed physician, licensed psychologist or licensed clinical social worker determines a shorter period is appropriate or changes the results of such insured’s diagnosis.

(g) Coverage required under this section may be subject to the other general exclusions and limitations of the group health insurance policy, including, but not limited to, coordination of benefits, participating provider requirements, restrictions on services provided by family or household members and case management provisions, except that any utilization review shall be performed in accordance with subsection (f) of this section.

(h) (1) Nothing in this section shall be construed to limit or affect (A) any other covered benefits available to an insured under (i) such group health insurance policy, (ii) section 38a-514, or (iii) section 38a-516a, (B) any obligation to provide services to an individual under an individualized education program pursuant to section 10-76d, or (C) any obligation imposed on a public school by the Individual With Disabilities Education Act, 20 USC 1400 et seq., as amended from time to time.

(2) Nothing in this section shall be construed to require such group health insurance policy to provide reimbursement for special education and related services provided to an insured pursuant to section 10-76d, unless otherwise required by state or federal law.

(i) Each such group health insurance policy shall maintain, for any insured diagnosed with autism spectrum disorder prior to the release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, coverage as set forth in this section for the treatment of said disorder at the benefit levels, at a minimum, provided immediately preceding the release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”.

(P.A. 08-132, S. 2; P.A. 09-115, S. 1; P.A. 11-4, S. 7; P.A. 12-145, S. 20; P.A. 13-84, S. 2.)

History: P.A. 08-132 effective January 1, 2009; P.A. 09-115 designated existing provisions as Subsec. (b) and amended same by changing coverage from “for physical therapy, speech therapy and occupational therapy services” to “the diagnosis and treatment” of autism spectrum disorders, making conforming changes and adding provision re autism spectrum disorder to be considered an illness, and added Subsec. (a) re definitions, Subsec. (c) re types of treatment and Subsecs. (d) to (h) re limits on coverage, review and exceptions, effective January 1, 2010; P.A. 11-4 amended Subsec. (a)(3) by substituting “pervasive developmental disorder” for “pervasive developmental disorders” and by making a technical change, and amended Subsecs. (a) to (c) by substituting “autism spectrum disorder” for “autism spectrum disorders”, effective May 9, 2011; P.A. 12-145 made a technical change in Subsec. (a)(4), effective June 15, 2012; P.A. 13-84 amended Subsec. (b) by adding provision re coverage for insured diagnosed with autism spectrum disorder prior to release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, and added Subsec. (i) re same coverage provision, effective June 5, 2013.



Section 38a-515 - Continuation of coverage of mentally or physically handicapped children.

(a) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state more than one hundred twenty days after July 1, 1971, that provides that coverage of a dependent child of an employee or other member of the covered group shall terminate upon attainment of the limiting age for dependent children specified in the policy shall also provide in substance that attainment of the limiting age shall not operate to terminate the coverage of the child if at such date the child is and continues thereafter to be both (1) incapable of self-sustaining employment by reason of mental or physical handicap, as certified by the child’s physician on a form provided by the insurer, hospital or medical service corporation, or health care center, and (2) chiefly dependent upon such employee or member for support and maintenance.

(b) Proof of the incapacity and dependency shall be furnished to the insurer, hospital or medical service plan corporation or health care center by the employee or member within thirty-one days of the child’s attainment of the limiting age. The insurer, corporation or center may at any time require proof of the child’s continuing incapacity and dependency. After a period of two years has elapsed following the child’s attainment of the limiting age the insurer, corporation or center may require periodic proof of the child’s continuing incapacity and dependency but in no case more frequently than once every year.

(P.A. 90-243, S. 99; P.A. 11-19, S. 34.)

History: P.A. 11-19 inserted “renewed, amended or continued” and made technical changes in Subsec. (a), effective January 1, 2012.

See Sec. 38a-489 for similar provisions re individual policies.



Section 38a-516 - Coverage for newly born children. Notification to insurer.

(a) Each group health insurance policy delivered, issued for delivery, renewed, amended or continued in this state providing coverage of the type specified in subdivisions (1), (2), (4), (6), (11) and (12) of section 38a-469 for a family member of the insured or subscriber shall, as to such family member’s coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a newly born child of the insured or subscriber from the moment of birth.

(b) Coverage for such newly born child shall consist of coverage for injury and sickness including necessary care and treatment of medically diagnosed congenital defects and birth abnormalities within the limits of the policy.

(c) If payment of a specific premium fee is required to provide coverage for a child, the policy may require that notification of birth of such newly born child and payment of the required premium or fees shall be furnished to the insurer, hospital service corporation, medical service corporation or health care center not later than sixty-one days after the date of birth in order to continue coverage beyond such sixty-one-day period, provided failure to furnish such notice or pay such premium shall not prejudice any claim originating within such sixty-one-day period.

(P.A. 90-243, S. 100; P.A. 11-19, S. 36; 11-171, S. 4; P.A. 12-145, S. 13.)

History: P.A. 11-19 inserted “delivered, issued for delivery, renewed, amended or continued in this state” in Subsec. (a), made technical changes in Subsec. (c), and deleted former Subsec. (d) re application of section to policies delivered or issued for delivery on or after October 1, 1974, or amended, effective January 1, 2012; P.A. 11-171 inserted “delivered, issued for delivery, renewed, amended or continued in this state” and made a technical change in Subsec. (a), increased time period for insured to notify insurer of birth of child and pay required premium or fee from 31 days to 61 days after birth and made technical changes in Subsec. (c), and deleted former Subsec. (d) re application of section to policies delivered or issued for delivery on or after October 1, 1974, or amended, effective January 1, 2012; P.A. 12-145 made a technical change in Subsec. (a), effective June 15, 2012.

See Sec. 38a-490 for similar provisions re individual policies.



Section 38a-516a - Coverage for birth-to-three program.

(a) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for medically necessary early intervention services provided as part of an individualized family service plan pursuant to section 17a-248e. Such policy shall (1) provide coverage for such services provided by qualified personnel, as defined in section 17a-248, for a child from birth until the child’s third birthday, and (2) maintain, for any insured diagnosed with autism spectrum disorder prior to the release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, coverage for such services for the treatment of said disorder at the benefit levels, at a minimum, provided immediately preceding the release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”.

(b) No such policy shall impose a coinsurance, copayment, deductible or other out-of-pocket expense for such services, except that a high deductible plan, as that term is used in subsection (f) of section 38a-493, shall not be subject to the deductible limits set forth in this section.

(c) Such policy shall provide a maximum benefit of six thousand four hundred dollars per child per year and an aggregate benefit of nineteen thousand two hundred dollars per child over the total three-year period, except that for a child with autism spectrum disorder, as defined in section 38a-514b, who is receiving early intervention services as defined in section 17a-248, the maximum benefit available through early intervention providers shall be fifty thousand dollars per child per year and an aggregate benefit of one hundred fifty thousand dollars per child over the total three-year period as provided for in section 38a-514b. Nothing in this section shall be construed to increase the amount of coverage required for autism spectrum disorder for any child beyond the amounts set forth in section 38a-514b. Any coverage provided for autism spectrum disorder through an individualized family service plan pursuant to section 17a-248e shall be credited toward the coverage amounts required under section 38a-514b.

(d) No payment made under this section shall (1) be applied by the insurer, health care center or plan administrator against or result in a loss of benefits due to any maximum lifetime or annual limits specified in the policy, (2) adversely affect the availability of health insurance to the child, the child’s parent or the child’s family members insured under any such policy, or (3) be a reason for the insurer, health care center or plan administrator to rescind or cancel such policy. Payments made under this section shall not be treated differently than other claim experience for purposes of premium rating.

(P.A. 96-185, S. 7, 16; June 30 Sp. Sess. P.A. 03-3, S. 8; Sept. Sp. Sess. P.A. 09-3, S. 45; P.A. 11-44, S. 148; P.A. 12-44, S. 2; P.A. 13-84, S. 6.)

History: P.A. 96-185 effective July 1, 1996; June 30 Sp. Sess. P.A. 03-3 deleted provision re coverage for at least $5,000 annually, added Subdivs. (1) and (2) re coverage and benefits to be provided by policy and made technical changes, effective August 20, 2003; Sept. Sp. Sess. P.A. 09-3 amended Subdiv. (2) by increasing per child per year benefit from $3,200 to $6,400 and by increasing 3-year per child aggregate benefit from $9,600 to $19,200, effective October 6, 2009; P.A. 11-44 added provision prohibiting out-of-pocket expenses with exception for high deductible plans, deleted Subdiv. (1) and (2) designators, added exception to provision re maximum benefit for child with autism spectrum disorders, and made technical changes, effective January 1, 2012 (Revisor’s note: References to “autism spectrum disorders” were changed editorially by the Revisors to “autism spectrum disorder” to conform with changes made to Sec. 38a-514b by P.A. 11-4); P.A. 12-44 designated existing provisions as Subsecs. (a) to (d), amended Subsec. (a) to add “amended or continued” re policy and delete “on or after July 1, 1996”, amended Subsec. (d) to add provisions re restrictions on treatment of payment, and made technical changes, effective July 1, 2012; P.A. 13-84 amended Subsec. (a) by designating existing provision re coverage for services provided by qualified personnel as Subdiv. (1) and adding Subdiv. (2) re coverage for insured diagnosed with autism spectrum disorder prior to release of the fifth edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”, effective June 5, 2013.



Section 38a-516b - Coverage for hearing aids for children twelve and under.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for hearing aids for children twelve years of age or younger. Such hearing aids shall be considered durable medical equipment under the policy and the policy may limit the hearing aid benefit to one thousand dollars within a twenty-four-month period.

(P.A. 01-171, S. 16; P.A. 12-145, S. 48.)

History: P.A. 12-145 deleted “on or after October 1, 2001”, effective June 15, 2012.

See Sec. 38a-490b for similar provisions re individual policies.



Section 38a-516c - Coverage for craniofacial disorders.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state on or after October 1, 2003, shall provide coverage for medically necessary orthodontic processes and appliances for the treatment of craniofacial disorders for individuals eighteen years of age or younger if such processes and appliances are prescribed by a craniofacial team recognized by the American Cleft Palate-Craniofacial Association, except that no coverage shall be required for cosmetic surgery.

(P.A. 03-37, S. 2.)

See Sec. 38a-490c for similar provisions re individual policies.



Section 38a-516d - Coverage for neuropsychological testing for children diagnosed with cancer.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state on or after October 1, 2006, shall provide coverage without prior authorization for each child diagnosed with cancer on or after January 1, 2000, for neuropsychological testing ordered by a licensed physician, to assess the extent of any cognitive or developmental delays in such child due to chemotherapy or radiation treatment.

(P.A. 06-131, S. 3.)

See Sec. 38a-492l for similar provisions re individual policies.



Section 38a-517 - Coverage for services performed by dentist in certain instances.

Whenever the term “physician” or “doctor” is used in any group health insurance policy delivered, issued for delivery or renewed in this state on or after October 1, 1975, it shall be deemed to include persons licensed, under the provisions of chapter 379, to engage in the practice of dentistry or dental medicine, when benefits under such policy for care, treatment or services rendered or procedures performed by such person would be payable if rendered or performed by a person licensed under chapter 370.

(P.A. 90-243, S. 101.)

See Sec. 38a-491 for similar provisions re individual policies.



Section 38a-517a - Coverage for in-patient, outpatient or one-day dental services in certain instances.

(a) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for general anesthesia, nursing and related hospital services provided in conjunction with in-patient, outpatient or one-day dental services if the following conditions are met:

(1) The anesthesia, nursing and related hospital services are deemed medically necessary by the treating dentist or oral surgeon and the patient’s primary care physician in accordance with the health insurance policy’s requirements for prior authorization of services; and

(2) The patient is either (A) determined by a licensed dentist, in conjunction with a licensed physician who specializes in primary care, to have a dental condition of significant dental complexity that it requires certain dental procedures to be performed in a hospital, or (B) a person who has a developmental disability, as determined by a licensed physician who specializes in primary care, that places the person at serious risk.

(b) The expense of such anesthesia, nursing and related hospital services shall be deemed a medical expense under such health insurance policy and shall not be subject to any limits on dental benefits under such policy.

(P.A. 99-284, S. 41, 60; P.A. 00-135, S. 14, 21; P.A. 03-58, S. 2; P.A. 10-5, S. 27.)

History: P.A. 99-284 effective January 1, 2000; P.A. 00-135 added outpatient or one-day dental services, effective May 26, 2000; P.A. 03-58 divided existing provisions into Subsecs. (a) and (b) and deleted “a child under the age of four who is” from Subsec. (a)(2)(A); P.A. 10-5 made technical changes in Subsec. (a), effective January 1, 2011.

See Sec. 38a-491a for similar provisions re individual policies.



Section 38a-517b - Assignment of benefits to a dentist or oral surgeon.

No insurer, health care center, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, continuing or amending any group health insurance policy in this state providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469, and no dental services plan offering or administering dental services, may refuse to accept or make reimbursement pursuant to an assignment of benefits made to a dentist or oral surgeon by an insured, subscriber or enrollee, provided (1) the dentist or oral surgeon charges the insured, subscriber or enrollee no more for services than the dentist or surgeon charges uninsured patients for the same services, and (2) the dentist or oral surgeon allows the insurer, health care center, corporation or entity to review the records related to the insured, subscriber or enrollee during regular business hours. The insurer, health care center, corporation or entity shall give the dentist or oral surgeon at least forty-eight hours’ notice prior to such review. As used in this section, “assignment of benefits” means the transfer of dental care coverage reimbursement benefits or other rights under an insurance policy, subscription contract or dental services plan by an insured, subscriber or enrollee to a dentist or oral surgeon.

(P.A. 00-33, S. 2, 3; P.A. 11-19, S. 26.)

History: P.A. 00-33 effective July 1, 2000; P.A. 11-19 made technical changes.

See Sec. 38a-491b for similar provisions re individual policies.



Section 38a-518 - Coverage for accidental ingestion or consumption of controlled drugs. Benefits prescribed.

No group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6) and (11) of section 38a-469 shall be delivered, issued for delivery or renewed in this state, or amended to substantially alter or change benefits or coverage, on or after July 1, 1975, unless persons covered under such policy will be eligible for benefits for expenses of emergency medical care arising from accidental ingestion or consumption of a controlled drug, as defined by subdivision (8) of section 21a-240, which are at least equal to the following minimum requirements: (1) In the case of benefits based upon confinement as an inpatient in a hospital, whether or not operated by the state, the period of confinement for which benefits shall be payable shall be at least thirty days in any calendar year. (2) For covered expenses incurred by the insured while other than an inpatient in a hospital, benefits shall be available for such expenses during any calendar year up to a maximum of five hundred dollars. For purposes of this section, the term “covered expenses” means the reasonable charges for treatment deemed necessary under generally accepted medical standards.

(P.A. 90-243, S. 102.)

See Sec. 38a-492 for similar provisions re individual policies.



Section 38a-518a - Mandatory coverage for hypodermic needles and syringes.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469, delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for hypodermic needles or syringes prescribed by a prescribing practitioner, as defined in subdivision (22) of section 20-571, for the purpose of administering medications for medical conditions, provided such medications are covered under the policy. Such benefits shall be subject to any policy provisions that apply to other services covered by such policy.

(P.A. 92-185, S. 5, 6; P.A. 95-264, S. 63; P.A. 11-19, S. 38.)

History: P.A. 95-269 changed “licensed” practitioner to “prescribing” practitioner and referenced the definition section (Revisor’s note: The reference to “prescribing practitioner, as defined in subdivision (21) of ...” was changed editorially by the Revisors to “prescribing practitioner, as defined in subdivision (22) of ...”); P.A. 11-19 inserted “amended or continued” and made technical changes, effective January 1, 2012.

See Sec. 38a-492a for similar provisions re individual policies.



Section 38a-518b - Coverage for off-label drug prescriptions.

(a) Each group health insurance policy delivered, issued for delivery, renewed, amended or continued in this state, that provides coverage for prescribed drugs approved by the federal Food and Drug Administration for treatment of certain types of cancer or disabling or life-threatening chronic diseases, shall not exclude coverage of any such drug on the basis that such drug has been prescribed for the treatment of a type of cancer or a disabling or life-threatening chronic disease for which the drug has not been approved by the federal Food and Drug Administration, provided the drug is recognized for treatment of the specific type of cancer or a disabling or life-threatening chronic disease for which the drug has been prescribed in one of the following established reference compendia: (1) The U.S. Pharmacopoeia Drug Information Guide for the Health Care Professional (USP DI); (2) The American Medical Association’s Drug Evaluations (AMA DE); or (3) The American Society of Hospital Pharmacists’ American Hospital Formulary Service Drug Information (AHFS-DI).

(b) Nothing in subsection (a) of this section shall be construed to require coverage for any experimental or investigational drugs or any drug which the federal Food and Drug Administration has determined to be contraindicated for treatment of the specific type of cancer or a disabling or life-threatening chronic disease for which the drug has been prescribed.

(c) Except as specified, nothing in this section shall be construed to create, impair, limit or modify authority to provide reimbursement for drugs used in the treatment of any other disease or condition.

(P.A. 94-49, S. 1; P.A. 11-19, S. 40; 11-172, S. 16.)

History: P.A. 11-19 amended Subsec. (a) to add “amended or continued” and make technical changes, effective January 1, 2012; P.A. 11-172 amended Subsec. (a) to add “amended or continued”, add provisions re disabling or life-threatening chronic disease and make technical changes, amended Subsec. (b) to add provision re disabling or life-threatening chronic disease and amended Subsec. (c) to add “Except as specified”, effective January 1, 2012.

See Sec. 38a-492b for similar provisions re individual policies.



Section 38a-518c - Coverage for low protein modified food products, amino acid modified preparations and specialized formulas.

(a) For purposes of this section:

(1) “Inherited metabolic disease” includes (A) a disease for which newborn screening is required under section 19a-55; and (B) cystic fibrosis.

(2) “Low protein modified food product” means a product formulated to have less than one gram of protein per serving and intended for the dietary treatment of an inherited metabolic disease under the direction of a physician.

(3) “Amino acid modified preparation” means a product intended for the dietary treatment of an inherited metabolic disease under the direction of a physician.

(4) “Specialized formula” means a nutritional formula for children up to age twelve that is exempt from the general requirements for nutritional labeling under the statutory and regulatory guidelines of the federal Food and Drug Administration and is intended for use solely under medical supervision in the dietary management of specific diseases.

(b) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for amino acid modified preparations and low protein modified food products for the treatment of inherited metabolic diseases if the amino acid modified preparations or low protein modified food products are prescribed for the therapeutic treatment of inherited metabolic diseases and are administered under the direction of a physician.

(c) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for specialized formulas when such specialized formulas are medically necessary for the treatment of a disease or condition and are administered under the direction of a physician.

(d) Such policy shall provide coverage for such preparations, food products and formulas on the same basis as outpatient prescription drugs.

(P.A. 97-167, S. 2; P.A. 01-101, S. 2; P.A. 04-173, S. 2; P.A. 07-197, S. 2; P.A. 12-145, S. 55.)

History: P.A. 01-101 defined, in new Subsec. (a)(4), and added coverage, in new Subsec. (c), for specialized formula; P.A. 04-173 amended Subsec. (a)(1) and (4) to redefine “inherited metabolic disease” to include cystic fibrosis, and redefine “specialized formula” to include formula for children up to age 8, instead of age 3, and added Subsec. (d) to require coverage on the same basis as for outpatient prescription drugs; P.A. 07-197 amended Subsec. (a)(4) to redefine “specialized formula” to include formula for children up to age 12, instead of age 8, and amended Subsec. (c) to require coverage to be applicable to policies delivered, issued for delivery or renewed in this state on or after October 1, 2007 (Revisor’s note: In Subsecs. (b) and (c), the word “individual” was replaced editorially by the Revisors with the word “group” to correct a codification error and accurately reflect the language of said subsecs., as amended by P.A. 07-197); P.A. 12-145 amended Subsecs. (b) and (c) to delete references to Sec. 38a-469(6), add “amended or continued” re policy and delete 1997 and 2007 date references, effective January 1, 2013.

See Sec. 38a-492c for similar provisions re individual policies.



Section 38a-518d - Mandatory coverage for diabetes testing and treatment.

(a) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery or renewed in this state on or after October 1, 1997, shall provide coverage for laboratory and diagnostic tests for all types of diabetes.

(b) Notwithstanding the provisions of section 38a-518a, each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery or renewed in this state on or after October 1, 1997, shall provide medically necessary coverage for the treatment of insulin-dependent diabetes, insulin-using diabetes, gestational diabetes and non-insulin-using diabetes. Such coverage shall include medically necessary equipment, in accordance with the insured person’s treatment plan, drugs and supplies prescribed by a prescribing practitioner, as defined in section 20-571.

(P.A. 97-268, S. 5.)

See Sec. 38a-492d for similar provisions re individual policies.



Section 38a-518e - Mandatory coverage for diabetes outpatient self-management training.

(a) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed or continued in this state on or after January 1, 2000, shall provide coverage for outpatient self-management training for the treatment of insulin-dependent diabetes, insulin-using diabetes, gestational diabetes and non-insulin-using diabetes if the training is prescribed by a licensed health care professional who has appropriate state licensing authority to prescribe such training. As used in this section, “outpatient self-management training” includes, but is not limited to, education and medical nutrition therapy. Diabetes self-management training shall be provided by a certified, registered or licensed health care professional trained in the care and management of diabetes and authorized to provide such care within the scope of the professional’s practice.

(b) Benefits shall cover: (1) Initial training visits provided to an individual after the individual is initially diagnosed with diabetes that is medically necessary for the care and management of diabetes, including, but not limited to, counseling in nutrition and the proper use of equipment and supplies for the treatment of diabetes, totaling a maximum of ten hours; (2) training and education that is medically necessary as a result of a subsequent diagnosis by a physician of a significant change in the individual’s symptoms or condition which requires modification of the individual’s program of self-management of diabetes, totaling a maximum of four hours; and (3) training and education that is medically necessary because of the development of new techniques and treatment for diabetes totaling a maximum of four hours.

(c) Benefits provided pursuant to this section shall be subject to the same terms and conditions applicable to all other benefits under such policies.

(P.A. 99-284, S. 44, 60.)

History: P.A. 99-284 effective January 1, 2000.

See Sec. 38a-492e for similar provisions re individual policies.



Section 38a-518f - Mandatory coverage for certain prescription drugs removed from formulary.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state that provides coverage for outpatient prescription drugs shall not deny coverage for an insured for any drug that the insurer removes from its list of covered drugs, or otherwise ceases to provide coverage for, if (1) the insured was using the drug for the treatment of a chronic illness prior to the removal or cessation of coverage, (2) the insured was covered under the policy for the drug prior to the removal or cessation of coverage, and (3) the insured’s attending health care provider states in writing, after the removal or cessation of coverage, that the drug is medically necessary and lists the reasons why the drug is more medically beneficial than the drugs on the list of covered drugs. Such benefits shall be subject to the same terms and conditions applicable to all other benefits under such policies.

(P.A. 99-284, S. 38, 60; P.A. 12-145, S. 57.)

History: P.A. 99-284 effective January 1, 2000; P.A. 12-145 added “amended” re policy and deleted “on or after January 1, 2000”, effective January 1, 2013.

See Sec. 38a-492f for similar provisions re individual policies.



Section 38a-518g - Mandatory coverage for prostate cancer screening and treatment.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for:

(1) Laboratory and diagnostic tests, including, but not limited to, prostate specific antigen (PSA) tests, to screen for prostate cancer for men who are symptomatic or whose biological father or brother has been diagnosed with prostate cancer, and for all men fifty years of age or older; and

(2) The treatment of prostate cancer, provided such treatment is medically necessary and in accordance with guidelines established by the National Comprehensive Cancer Network, the American Cancer Society or the American Society of Clinical Oncology.

(P.A. 99-284, S. 46, 60; P.A. 11-225, S. 2.)

History: P.A. 99-284 effective January 1, 2000; P.A. 11-225 inserted “amended” re policy, designated existing provision re screening coverage as Subdiv. (1), added Subdiv. (2) re treatment coverage, and made technical changes, effective January 1, 2012.

See Sec. 38a-492g for similar provisions re individual policies.



Section 38a-518h - Mandatory coverage for certain Lyme disease treatments.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed or continued in this state on or after January 1, 2000, shall provide coverage for Lyme disease treatment including not less than thirty days of intravenous antibiotic therapy, sixty days of oral antibiotic therapy, or both, and shall provide further treatment if recommended by a board certified rheumatologist, infectious disease specialist or neurologist licensed in accordance with chapter 370 or who is licensed in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to or higher than those of this state.

(P.A. 99-284, S. 48, 60; June Sp. Sess. P.A. 99-2, S. 3, 72.)

History: P.A. 99-284 effective January 1, 2000; June Sp. Sess. P.A. 99-2 added specialists “licensed in another state or jurisdiction whose requirements for practicing in such capacity are substantially similar to or higher than those of this state”, effective January 1, 2000.

See Sec. 38a-492h for similar provisions re individual policies.



Section 38a-518i - Mandatory coverage for pain management.

(a) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide access to a pain management specialist and coverage for pain treatment ordered by such specialist that may include all means medically necessary to make a diagnosis and develop a treatment plan including the use of necessary medications and procedures.

(b) (1) No such policy that provides coverage for prescription drugs shall require an insured to use, prior to using a brand name prescription drug prescribed by a licensed physician for pain treatment, any alternative brand name prescription drugs or over-the-counter drugs.

(2) Such policy may require an insured to use, prior to using a brand name prescription drug prescribed by a licensed physician for pain treatment, a therapeutically equivalent generic drug.

(c) As used in this section, “pain” means a sensation in which a person experiences severe discomfort, distress or suffering due to provocation of sensory nerves, and “pain management specialist” means a physician who is credentialed by the American Academy of Pain Management or who is a board-certified anesthesiologist, physiatrist, neurologist, oncologist or radiation oncologist with additional training in pain management.

(P.A. 00-216, S. 19, 28; P.A. 11-169, S. 2; P.A. 12-197, S. 21.)

History: P.A. 00-216 effective January 1, 2001; P.A. 11-169 designated existing provisions as Subsecs. (a) and (c), added Subsec. (b) prohibiting insurers from requiring insured to use alternative brand name prescription drugs or over-the-counter drugs prior to using brand name prescription drug prescribed for pain treatment, and made technical changes, effective January 1, 2012; P.A. 12-197 amended Subsec. (c) by adding physiatrist to definition of “pain management specialist”, effective June 15, 2012.

See Sec. 38a-492i re individual health insurance coverage for pain management.



Section 38a-518j - Mandatory coverage for ostomy-related supplies.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state that provides coverage for ostomy surgery shall include coverage, up to two thousand five hundred dollars annually, for medically necessary appliances and supplies relating to an ostomy including, but not limited to, collection devices, irrigation equipment and supplies, skin barriers and skin protectors. As used in this section, “ostomy” includes colostomy, ileostomy and urostomy. Payments under this section shall not be applied to any policy maximums for durable medical equipment. Nothing in this section shall be deemed to decrease policy benefits in excess of the limits in this section.

(P.A. 00-63, S. 2; P.A. 10-5, S. 28; P.A. 11-204, S. 2.)

History: P.A. 10-5 made technical changes, effective January 1, 2011; P.A. 11-204 increased coverage cap from $1,000 to $2,500 annually, effective January 1, 2012.

See Sec. 38a-492j for similar provisions re individual policies.



Section 38a-518k - Mandatory coverage for colorectal cancer screening.

(a) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall provide coverage for colorectal cancer screening, including, but not limited to, (1) an annual fecal occult blood test, and (2) colonoscopy, flexible sigmoidoscopy or radiologic imaging, in accordance with the recommendations established by the American Cancer Society, based on the ages, family histories and frequencies provided in the recommendations. Except as specified in subsection (b) of this section, benefits under this section shall be subject to the same terms and conditions applicable to all other benefits under such policies.

(b) No such policy shall impose:

(1) A deductible for a procedure that a physician initially undertakes as a screening colonoscopy or a screening sigmoidoscopy; or

(2) A coinsurance, copayment, deductible or other out-of-pocket expense for any additional colonoscopy ordered in a policy year by a physician for an insured. The provisions of this subdivision shall not apply to a high deductible health plan as that term is used in subsection (f) of section 38a-520.

(P.A. 01-171, S. 21; P.A. 11-83, S. 2; P.A. 12-61, S. 2; 12-190, S. 2.)

History: P.A. 11-83 designated existing provisions as Subsec. (a) and amended same to insert reference to American College of Radiology, add exception re Subsec. (b) and make a technical change, and added Subsec. (b) prohibiting out-of-pocket expense for additional colonoscopy ordered by physician in a policy year, effective January 1, 2012; P.A. 12-61 amended Subsec. (a) to delete “American College of Gastroenterology” and “American College of Radiology” re recommendations for colorectal cancer screening, effective January 1, 2013; P.A. 12-190 amended Subsec. (b) to redesignate existing provisions as Subdiv. (2) and make conforming changes therein, and add Subdiv. (1) re deductible for procedure initially undertaken as screening colonoscopy or screening sigmoidoscopy, effective January 1, 2013.

See Sec. 38a-472i for payment amount for professional services component of covered colonoscopy or endoscopy services.

See Sec. 38a-492k for similar provisions re individual policies.



Section 38a-518l - Mandatory coverage for certain renewals of prescription eye drops.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state on or after January 1, 2010, that provides coverage for prescription eye drops, shall not deny coverage for a renewal of prescription eye drops when (1) the renewal is requested by the insured less than thirty days from the later of (A) the date the original prescription was distributed to the insured, or (B) the date the last renewal of such prescription was distributed to the insured, and (2) the prescribing physician indicates on the original prescription that additional quantities are needed and the renewal requested by the insured does not exceed the number of additional quantities needed.

(P.A. 09-136, S. 2.)

History: P.A. 09-136 effective January 1, 2010.

See Sec. 38a-492m for similar provisions re individual policies.



Section 38a-518m - Mandatory coverage for certain wound-care supplies.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 that is delivered, issued for delivery, renewed, amended or continued in this state on or after January 1, 2010, shall provide coverage for wound-care supplies that are medically necessary for the treatment of epidermolysis bullosa and are administered under the direction of a physician.

(P.A. 09-51, S. 2.)

History: P.A. 09-51 effective January 1, 2010.

See Sec. 38a-492n for similar provisions re individual policies.



Section 38a-518o - Mandatory coverage for bone marrow testing.

(a) Subject to the provisions of subsection (b) of this section, each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall provide coverage for expenses arising from human leukocyte antigen testing, also referred to as histocompatibility locus antigen testing, for A, B and DR antigens for utilization in bone marrow transplantation.

(b) No such policy shall impose a coinsurance, copayment, deductible or other out-of-pocket expense for such testing in excess of twenty per cent of the cost for such testing per year. The provisions of this subsection shall not apply to a high deductible health plan as that term is used in subsection (f) of section 38a-520.

(c) Such policy shall:

(1) Require that such testing be performed in a facility (A) accredited by the American Society for Histocompatibility and Immunogenetics, or its successor, and (B) certified under the Clinical Laboratory Improvement Act of 1967, 42 USC Section 263a, as amended from time to time; and

(2) Limit coverage to individuals who, at the time of such testing, complete and sign an informed consent form that also authorizes the results of the test to be used for participation in the National Marrow Donor Program.

(d) Such policy may limit such coverage to a lifetime maximum benefit of one testing.

(P.A. 11-88, S. 2.)

History: P.A. 11-88 effective January 1, 2012.

See Sec. 38a-492o for similar provisions re individual policies.



Section 38a-519 - (Formerly Sec. 38-174j). Offset proviso prohibited in certain policies. Required disclosures for group long-term disability policies.

(a) No group health insurance policy that provides disability income protection coverage, delivered, issued for delivery, renewed, amended or continued in this state, and no application, rider or endorsement used in connection therewith shall contain an offset proviso. For the purposes of this subsection, “offset proviso” means any provision of an insurance policy that allows the insurer to reduce its liability for loss or expense from sickness or from bodily injury of the insured by reason of any cost of living increase in other disability benefits that occur after the date a claim commences under such policy.

(b) For each group long-term disability income protection coverage policy delivered, issued for delivery, renewed, amended or continued in this state that contains an offset, the insurer shall disclose to a policyholder in a separate document and in a conspicuous manner in not less than fourteen-point bold face type: (1) That the policy contains an offset; (2) that such offset will function to limit payments to an insured under the policy, taking into account Social Security disability benefits and other benefits the insured may receive; (3) for what other categories of benefits the policy will offset; (4) the percentage of income the policy covers and the maximum dollar limit of the policy, if applicable; and (5) at least one example showing how such offset will operate. Such disclosure shall include a statement that, if an eligible individual wants a policy that does not contain an offset, the individual may contact an insurance agent or company for an individual policy.

(c) The policyholder shall provide to each eligible individual the information and the statement required to be disclosed under subsection (b) of this section.

(P.A. 75-622, S. 1, 3; P.A. 80-416; P.A. 90-243, S. 103; P.A. 10-65, S. 1; P.A. 11-19, S. 12.)

History: P.A. 80-416 prohibited offset provisos in policies in effect on January 1, 1976, and in applications, riders or endorsements after January 1, 1981; P.A. 90-243 made technical corrections for statutory consistency and deleted the references to “contract”; Sec. 38-174j transferred to Sec. 38a-519 in 1991; P.A. 10-65 designated existing provisions as Subsec. (a) and amended same to redefine “offset proviso” and make technical changes and added Subsecs. (b) and (c) re disclosure requirements, effective January 1, 2011; P.A. 11-19 made technical changes in Subsecs. (a) and (b).



Section 38a-520 - Mandatory coverage for home health care. Deductibles. Exception from deductible limits for medical savings accounts. Archer MSAs and health savings accounts.

(a) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage providing reimbursement for home health care to residents in this state.

(b) For the purposes of this section, “hospital” means an institution which is primarily engaged in providing, by or under the supervision of physicians, to inpatients (1) diagnostic, surgical and therapeutic services for medical diagnosis, treatment and care of injured, disabled or sick persons, or (2) medical rehabilitation services for the rehabilitation of injured, disabled or sick persons, provided “hospital” shall not include a residential care home, nursing home, rest home or alcohol or drug treatment facility, as defined in section 19a-490. For the purposes of this section and section 38a-494, “home health care” means the continued care and treatment of a covered person who is under the care of a physician but only if (A) continued hospitalization would otherwise have been required if home health care was not provided, except in the case of a covered person diagnosed by a physician as terminally ill with a prognosis of six months or less to live, and (B) the plan covering the home health care is established and approved in writing by such physician within seven days following termination of a hospital confinement as a resident inpatient for the same or a related condition for which the covered person was hospitalized, except that in the case of a covered person diagnosed by a physician as terminally ill with a prognosis of six months or less to live, such plan may be so established and approved at any time irrespective of whether such covered person was so confined or, if such covered person was so confined, irrespective of such seven-day period, and (C) such home health care is commenced within seven days following discharge, except in the case of a covered person diagnosed by a physician as terminally ill with a prognosis of six months or less to live.

(c) Home health care shall be provided by a home health agency. The term “home health agency” means an agency or organization which meets each of the following requirements: (1) It is primarily engaged in and is federally certified as a home health agency and duly licensed, if such licensing is required, by the appropriate licensing authority, to provide nursing and other therapeutic services, (2) its policies are established by a professional group associated with such agency or organization, including at least one physician and at least one registered nurse, to govern the services provided, (3) it provides for full-time supervision of such services by a physician or by a registered nurse, (4) it maintains a complete medical record on each patient, and (5) it has an administrator.

(d) Home health care shall consist of, but shall not be limited to, the following: (1) Part-time or intermittent nursing care by a registered nurse or by a licensed practical nurse under the supervision of a registered nurse, if the services of a registered nurse are not available; (2) part-time or intermittent home health aide services, consisting primarily of patient care of a medical or therapeutic nature by other than a registered or licensed practical nurse; (3) physical, occupational or speech therapy; (4) medical supplies, drugs and medicines prescribed by a physician, an advanced practice registered nurse or a physician assistant and laboratory services to the extent such charges would have been covered under the policy or contract if the covered person had remained or had been confined in the hospital; (5) medical social services, as hereinafter defined, provided to or for the benefit of a covered person diagnosed by a physician as terminally ill with a prognosis of six months or less to live. Medical social services are defined to mean services rendered, under the direction of a physician by a qualified social worker holding a master’s degree from an accredited school of social work, including but not limited to (A) assessment of the social, psychological and family problems related to or arising out of such covered person’s illness and treatment; (B) appropriate action and utilization of community resources to assist in resolving such problems; (C) participation in the development of the overall plan of treatment for such covered person.

(e) The policy may contain a limitation on the number of home health care visits for which benefits are payable, but the number of such visits shall not be less than eighty in any calendar year or in any continuous period of twelve months for each person covered under a policy, except in the case of a covered person diagnosed by a physician as terminally ill with a prognosis of six months or less to live, the yearly benefit for medical social services shall not exceed two hundred dollars. Each visit by a representative of a home health agency shall be considered as one home health care visit; four hours of home health aide service shall be considered as one home health care visit.

(f) Home health care benefits may be subject to an annual deductible of not more than fifty dollars for each person covered under a policy and may be subject to a coinsurance provision which provides for coverage of not less than seventy-five per cent of the reasonable charges for such services. Such policy may also contain reasonable limitations and exclusions applicable to home health care coverage. A “high deductible health plan”, as defined in Section 220(c)(2) or Section 223(c)(2) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, used to establish a “medical savings account” or “Archer MSA” pursuant to Section 220 of said Internal Revenue Code or a “health savings account” pursuant to Section 223 of said Internal Revenue Code shall not be subject to the deductible limits set forth in this subsection.

(g) No policy, except any major medical expense policy as described in subsection (j), shall be required to provide home health care coverage to persons eligible for Medicare.

(h) No insurer, hospital service corporation or health care center shall be required to provide benefits beyond the maximum amount limits contained in its policy.

(i) If a person is eligible for home health care coverage under more than one policy, the home health care benefits shall only be provided by that policy which would have provided the greatest benefits for hospitalization if the person had remained or had been hospitalized.

(j) Each major medical expense policy delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage in accordance with the provisions of this section for home health care to residents in this state whose benefits are no longer provided under Medicare or any applicable individual or group health insurance policy.

(P.A. 90-243, S. 104; P.A. 96-19, S. 7; P.A. 97-112, S. 2; P.A. 03-78, S. 2; P.A. 04-174, S. 7; P.A. 11-19, S. 42, 44.)

History: P.A. 96-19 expanded reference in Subsec. (d) to prescriptions by physicians to include advanced practice registered nurses and physician assistants; P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 03-78 amended Subsec. (f) to provide that a high deductible health plan shall not be subject to the deductible limits set forth in said Subsec., effective July 1, 2003; P.A. 04-174 amended Subsec. (f) to add references to “Archer MSA”, “health savings account” and Section 223 of the Internal Revenue Code re “high deductible health plans”, effective June 1, 2004; P.A. 11-19 inserted “amended or continued” and made technical changes in Subsecs. (a) and (j), effective January 1, 2012.

See Sec. 38a-493 for similar provisions re individual policies.



Section 38a-521 - Home health care by recognized nonmedical systems.

Notwithstanding the provisions of section 38a-520, no insurer, health care center or issuer of any service plan contract for hospital or medical expense delivered, issued for delivery or renewed in this state shall be prohibited from providing, at its own discretion, coverage for home health care to persons employing a recognized nonmedical system of health care and treatment.

(P.A. 90-243, S. 105.)



Section 38a-522 - Medicare supplement policies. Coverage of home health aide service.

(a) As used in this section, “Medicare” means the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as amended (Title I, Part I of P.L. 89-97); “Medicare supplement policy” means any group health insurance policy or certificate delivered or issued for delivery to any resident of the state who is eligible for Medicare, except any long-term care policy as defined in section 38a-528.

(b) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation or health care center may deliver or issue for delivery any Medicare supplement policy which has an anticipated loss ratio of less than seventy per cent for any group Medicare supplement policy except that a minimum anticipated loss ratio of seventy-five per cent shall be required for any group Medicare supplement policy defined in Section 1882(g) of Title XVIII of the Social Security Act, 42 USC 1395ss(g), as amended. No such company, society, corporation or center may deliver or issue for delivery any Medicare supplement policy without providing, at the time of solicitation or application for the purchase or sale of such coverage, full and fair disclosure of any coverage supplementing or duplicating Medicare benefits.

(c) Each Medicare supplement policy shall provide coverage for home health aide services for each individual covered under the policy when such services are not paid for by Medicare, provided (1) such services are provided by a certified home health aide employed by a home health care agency licensed pursuant to sections 19a-490 to 19a-503, inclusive, and (2) the individual’s physician has certified, in writing, that such services are medically necessary. The policy shall not be required to provide benefits in excess of five hundred dollars per year for such services. No deductible or coinsurance provisions may be applicable to such benefits. If two or more Medicare supplement policies are issued to the same individual by the same insurer, such coverage for home health aide services shall be included in only one such policy. Notwithstanding the provisions of subsection (g) of this section, the provisions of this subsection shall apply with respect to any Medicare supplement policy delivered, issued for delivery, continued or renewed in this state on or after October 1, 1986.

(d) Whenever a Medicare supplement policy provides coverage for the cost of prescription drugs prescribed after the hospitalization of the insured, outpatient surgical procedures performed on the insured in any licensed hospital shall constitute “hospitalization” for purposes of such prescription drug coverage in such policy.

(e) Notwithstanding the provisions of subsection (g) of this section, each Medicare supplement policy delivered, issued for delivery, continued or renewed in this state on or after October 1, 1988, shall provide benefits, to any woman covered under the policy, for mammographic examinations every year, or more frequently if recommended by the woman’s physician, when such examinations are not paid for by Medicare.

(f) The Insurance Commissioner shall adopt such regulations as he deems necessary in accordance with chapter 54 to carry out the purposes of this section.

(g) The provisions of this section shall apply with respect to any Medicare supplement policy delivered, issued for delivery, continued or renewed in this state on or after October 1, 1987, and prior to the effective date of any regulations adopted pursuant to section 38a-495a.

(P.A. 90-243, S. 106; P.A. 92-60, S. 25; 92-111, S. 3, 4.)

History: P.A. 92-60 in Subsec. (a) made technical corrections for statutory consistency; P.A. 92-111 amended Subsec. (g) to make the provisions of this section applicable to Medicare supplement policy regulations adopted pursuant to Sec. 38a-495a.

See Secs. 38a-495 and 38a-495a re Medicare supplement policies and certificates.



Section 38a-523 - (Formerly Sec. 38-174p). Group hospital or medical insurance coverage for comprehensive rehabilitation services.

(a) For the purposes of this section:

(1) “Comprehensive rehabilitation services” shall consist of the following when provided in a comprehensive rehabilitation facility pursuant to a plan of care approved in writing by a physician licensed in accordance with the provisions of chapter 370 and reviewed by such physician at least every thirty days to determine that continuation of such services are medically necessary for the rehabilitation of the patient: (A) Physician services, physical and occupational therapy, nursing care, psychological and audiological services and speech therapy provided by health care professionals who are licensed by the appropriate state licensing authority to perform such services; (B) social services by a social worker holding a master’s degree from an accredited school of social work; (C) respiratory therapy by a certified respiratory therapist; (D) prescription drugs and medicines which cannot be self-administered; (E) prosthetic and orthotic devices, including the testing, fitting or instruction in the use of such devices; (F) other supplies or services prescribed by a physician for the rehabilitation of a patient and ordinarily furnished by a comprehensive rehabilitation facility.

(2) “Comprehensive rehabilitation facility” means a facility which is: (A) Primarily engaged in providing diagnostic, therapeutic and restorative services through such licensed health care professionals to injured, ill or disabled individuals solely on an outpatient basis and (B) accredited for the provision of such services by the Commission on Accreditation for Rehabilitation Facilities or the Professional Services Board of the American Speech-Language Hearing Association.

(b) Any insurance company, hospital or medical service corporation or health care center authorized to do the business of health insurance in this state shall offer to any individual, partnership, corporation or unincorporated association providing group health insurance coverage of the type specified in subdivisions (1), (2), (4), (6), (11) and (12) of section 38a-469 for its employees or members, a group hospital or medical service plan or contract providing coverage for expenses incurred for comprehensive rehabilitation services under such terms and conditions as are agreed to by the policyholder and the insurer.

(P.A. 82-20, S. 1, 2; P.A. 90-243, S. 107.)

History: P.A. 90-243 added a reference to “health care center” and substituted the reference to “health insurance policy” for “hospital or medical insurance coverage”; Sec. 38-174p transferred to Sec. 38a-523 in 1991.



Section 38a-524 - Coverage for occupational therapy.

(a) For the purposes of this section:

(1) “Occupational therapy” means services provided by a licensed occupational therapist in accordance with a plan of care established and approved in writing by a physician licensed in accordance with the provisions of chapter 370, who has certified that the prescribed care and treatment are not available from sources other than a licensed occupational therapist and which are provided in private practice or in a licensed health care facility. Such plan shall be reviewed and certified at least every two months by such physician.

(2) “Health care facility” means an institution which provides occupational therapy, including, but not limited to, an outpatient clinic, a rehabilitative agency and a skilled or intermediate nursing facility.

(3) “Rehabilitative agency” means an agency which provides an integrated multitreatment program designed to upgrade the function of handicapped disabled individuals by bringing together, as a team, specialized personnel from various allied health fields.

(4) “Partial hospitalization” means a formal program of care provided in a hospital or facility for periods of less than twenty-four hours a day.

(b) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state that provides coverage for expenses incurred for physical therapy shall provide coverage for occupational therapy provided in private practice or in a health care facility or in a partial hospitalization program on an exchange basis.

(P.A. 90-243, S. 108; P.A. 11-19, S. 46.)

History: P.A. 11-19 inserted “amended or continued” and made technical changes in Subsec. (b), effective January 1, 2012.

See Sec. 38a-496 for similar provisions re individual policies.



Section 38a-525 - Mandatory coverage for medically necessary ambulance services. Direct payment to ambulance provider.

(a) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for medically necessary ambulance services for persons covered by the policy. The hospital policy shall be primary if a person is covered under more than one policy. The policy shall, as a minimum requirement, cover such services whenever any person covered by the contract is transported when medically necessary by ambulance to a hospital. Such benefits shall be subject to any policy provision which applies to other services covered by such policies. Notwithstanding any other provision of this section, such policies shall not be required to provide benefits in excess of the maximum allowable rate established by the Department of Public Health in accordance with section 19a-177.

(b) (1) Each such group health insurance policy shall provide that any payment by such company, corporation or center for emergency ambulance services under coverage required by this section shall be paid directly to the ambulance provider rendering such service if such provider has complied with the provisions of this subsection and has not received payment for such service from any other source.

(2) Any ambulance provider submitting a bill for direct payment pursuant to this section shall stamp the following statement on the face of each bill: “NOTICE: This bill subject to mandatory assignment pursuant to Connecticut general statutes”.

(3) This subsection shall not apply to any transaction between an ambulance provider and an insurance company, hospital or medical service corporation, health care center or other entity if the parties have entered into a contract providing for direct payment.

(P.A. 90-243, S. 109; P.A. 02-124, S. 2; P.A. 12-145, S. 59.)

History: P.A. 02-124 amended Subsec. (a) to rewrite provisions re policies renewed or amended in this state, substitute “October 1, 2002” for “March 1, 1984”, substitute “medically necessary” for “emergency” re covered ambulance services, delete requirement that person be admitted to hospital as an inpatient in order to obtain coverage, and substitute the maximum allowable rate established by the Department of Public Health for $500 re the maximum required coverage, deleted language in Subsec. (b)(1) re policies delivered, issued for delivery, etc., and amended Subsec. (b)(3) to add “health care center or other entity”; P.A. 12-145 amended Subsec. (a) to add “or continued” re policy and delete “on or after October 1, 2002”, effective January 1, 2013.

See Sec. 38a-498 for similar provisions re individual policies.



Section 38a-525a - Preauthorization prohibited for certain 9-1-1 emergency calls.

No group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469, delivered, issued for delivery or renewed in this state, on or after October 1, 1996, shall direct or require an enrollee to obtain approval from the insurer or health care center prior to calling a 9-1-1 local prehospital emergency medical service system whenever such enrollee is confronted with a life or limb threatening emergency. For purposes of this section, a “life or limb threatening emergency” means any event which the enrollee believes threatens his life or limb in such a manner that a need for immediate medical care is created to prevent death or serious impairment of health.

(P.A. 96-67, S. 2.)

History: (Revisor’s note: In codifying public act 96-67, an incorrect reference to “of subsection (a)” appearing before the reference to “section 38a-469” was deleted editorially by the Revisors).

See Sec. 38a-498a for similar provisions re individual policies.



Section 38a-525b - Mandatory coverage for mobile field hospital.

Each group health insurance policy providing coverage of the type specified in subdivisions (1) to (13), inclusive, of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide benefits for isolation care and emergency services provided by the state’s mobile field hospital. Such benefits shall be subject to any policy provisions that apply to other services covered by such policy. The rates paid by group health insurance policies pursuant to this section shall be equal to the rates paid under the Medicaid program, as determined by the Department of Social Services.

(P.A. 05-280, S. 65; P.A. 07-252, S. 71; P.A. 12-145, S. 50.)

History: P.A. 05-280 effective July 1, 2005; P.A. 07-252 substituted “mobile field hospital” for “critical access hospital” and made a technical change, effective July 12, 2007; P.A. 12-145 deleted “on or after July 1, 2005” and made a technical change, effective June 15, 2012.

See Sec. 38a-498b for similar provisions re individual policies.



Section 38a-525c - Denial of coverage prohibited for health care services rendered to persons with an elevated blood alcohol content.

No group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall deny coverage for health care services rendered to treat any injury sustained by any person when such injury is alleged to have occurred or occurs under circumstances in which (1) such person has an elevated blood alcohol content, or (2) such person has sustained such injury while under the influence of intoxicating liquor or any drug or both. For the purposes of this section, “elevated blood alcohol content” means a ratio of alcohol in the blood of such person that is eight-hundredths of one per cent or more of alcohol, by weight.

(P.A. 06-39, S. 2; P.A. 12-145, S. 52.)

History: P.A. 12-145 deleted “on or after October 1, 2006”, effective June 15, 2012.

See Sec. 38a-498c for similar provisions re individual policies.



Section 38a-526 - Mandatory coverage for services of physician assistants and certain nurses.

(a) For the purposes of this section:

(1) “Certified nurse practitioner” means any registered nurse licensed under chapter 378 who has completed a formal educational nurse practitioner program and is certified by the American Nurses’ Association, the National Board of Pediatric Nurse Practitioners and Associates or the Nurses’ Association of the American College of Obstetricians and Gynecologists;

(2) “Certified psychiatric-mental health clinical nurse specialist” means any registered nurse licensed under chapter 378 who has completed a formal educational program as a psychiatric-mental health clinical nurse specialist and is certified by the American Nurses’ Association;

(3) “Certified nurse-midwife” means any individual certified as nurse-midwife pursuant to sections 20-86a to 20-86e, inclusive;

(4) “Physician assistant” means an individual licensed pursuant to section 20-12b.

(b) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for the services of physician assistants, certified nurse practitioners, certified psychiatric-mental health clinical nurse specialists and certified nurse-midwives if such services are within the individual’s area of professional competence as established by education and licensure or certification and are currently reimbursed when rendered by any other licensed health care provider. Subject to the provisions of chapter 378 and sections 20-86a to 20-86e, inclusive, no insurer, hospital service corporation, medical service corporation or health care center may require signature, referral or employment by any other health care provider as a condition of reimbursement, provided no insurer, hospital service corporation, medical service corporation or health care center may be required to pay for duplicative services actually rendered by both a physician assistant or a certified registered nurse and any other health care provider. The payment of such benefits shall be subject to any policy provisions which apply to other licensed health practitioners providing the same services. Nothing in this section may be construed as permitting (1) any registered nurse to perform or provide services beyond the scope of practice permitted in chapter 378 and sections 20-86a to 20-86e, inclusive, or (2) any physician assistant to perform or provide services beyond the scope of practice permitted in chapter 370.

(P.A. 90-243, S. 110; P.A. 95-74, S. 8, 9; P.A. 11-19, S. 48.)

History: P.A. 95-74 added physician assistants to those whose services must be included in coverage and defined “physician assistant”, effective July 1, 1995 (Revisor’s note: In Subsec. (b) “physicians’ assistants” was changed editorially by the Revisors to “physician assistants” for consistency); P.A. 11-19 inserted “amended or continued” and made technical changes in Subsec. (b), effective January 1, 2012.

See Sec. 38a-499 for similar provisions re individual policies.



Section 38a-527 - Mandatory coverage for partners, sole proprietors and corporate officers for work-related injuries.

(a) Notwithstanding any other provision of the general statutes, no group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state may exclude coverage for a bodily injury solely because it was caused by an accident arising out of and in the course of employment to a covered individual who is: (1) A sole proprietor or business partner who is not covered by the provisions of chapter 568 or who accepts the provisions of said chapter 568 pursuant to subdivision (6) of section 31-275; or (2) an employee of a corporation and who is a corporate officer, regardless of any election by such individual to be excluded from coverage under said chapter 568 pursuant to subparagraph (E) of subdivision (5) of section 31-275. The payment of benefits pursuant to this section shall be subject to any policy provisions that apply to a claim not resulting from bodily injury caused by an accident arising out of and in the course of employment.

(b) Whenever any such covered individual who receives benefits for any such injury under such policy has a right of recovery or reimbursement against any person or organization, any carrier that has paid such benefits to or for the individual shall be subrogated to all such rights of recovery or reimbursement to the extent of its payment. Such carrier shall also have a lien on the proceeds of any award or approval of any compromise made by a workers’ compensation commissioner pursuant to the individual’s workers’ compensation claim, in accordance with the provisions of section 38a-470.

(P.A. 90-243, S. 111; P.A. 10-5, S. 29.)

History: P.A. 10-5 made technical changes in Subsec. (a), effective January 1, 2011.

See Sec. 38a-500 for similar provisions re individual policies.



Section 38a-528 - Long-term care policies.

(a)(1) As used in this section, “long-term care policy” means any group health insurance policy or certificate delivered or issued for delivery to any resident of this state on or after July 1, 1986, which is designed to provide, within the terms and conditions of the policy or certificate, benefits on an expense-incurred, indemnity or prepaid basis for necessary care or treatment of an injury, illness or loss of functional capacity provided by a certified or licensed health care provider in a setting other than an acute care hospital, for at least one year after a reasonable elimination period. A long-term care policy shall provide benefits for confinement in a nursing home or confinement in the insured’s own home or both. Any additional benefits provided shall be related to long-term treatment of an injury, illness or loss of functional capacity. “Long-term care policy” shall not include any such policy or certificate which is offered primarily to provide basic Medicare supplement coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident only coverage, specified accident coverage or limited benefit health coverage.

(2) (A) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation or health care center delivering, issuing for delivery, renewing, continuing or amending any long-term care policy in this state may refuse to accept or make reimbursement pursuant to a claim for benefits submitted by or prepared with the assistance of a managed residential community, as defined in section 19a-693, in accordance with subdivision (7) of subsection (a) of section 19a-694 solely because such claim for benefits was submitted by or prepared with the assistance of a managed residential community.

(B) Each insurance company, fraternal benefit society, hospital service corporation, medical service corporation or health care center delivering, issuing for delivery, renewing, continuing or amending any long-term care policy in this state shall, upon receipt of a written authorization executed by the insured, (i) disclose information to a managed residential community for the purpose of determining such insured’s eligibility for an insurance benefit or payment, and (ii) provide a copy of the initial acceptance or declination of a claim for benefits to the managed residential community at the same time such acceptance or declination is made to the insured.

(b) No insurance company, fraternal benefit society, hospital service corporation, medical service corporation or health care center may deliver or issue for delivery any long-term care policy or certificate which has a loss ratio of less than sixty-five per cent for any group long-term care policy. An issuer shall not use or change premium rates for a long-term care policy or certificate unless the rates have been filed with the Insurance Commissioner. Deviations in rates to reflect policyholder experience shall be permitted, provided each policy form shall meet the loss ratio requirement of this section. Any rate filings or rate revisions shall demonstrate that anticipated claims in relation to premiums when combined with actual experience to date can be expected to comply with the loss ratio requirement of this section. On an annual basis, an insurer shall submit to the Insurance Commissioner an actuarial certification of the insurer’s continuing compliance with the loss ratio requirement of this section. Any rate or rate revision may be disapproved if the commissioner determines that the loss ratio requirement will not be met over the lifetime of the policy form using reasonable assumptions.

(c) No such company, society, corporation or center may deliver or issue for delivery any long-term care policy without providing, at the time of solicitation or application for purchase or sale of such coverage, full and fair disclosure of the benefits and limitations of the policy. The provisions of this subsection shall not be applicable to: (1) Any long-term care policy which is delivered or issued for delivery to one or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees or a combination thereof or for members or former members or a combination thereof, or the labor organizations; and (2) noncontributory plans.

(d) The Insurance Commissioner shall adopt regulations, in accordance with chapter 54, which address (1) the insured’s right to information prior to his replacing an accident and sickness policy with a long-term care policy, (2) the insured’s right to return a long-term care policy to the insurer, within a specified period of time after delivery, for cancellation, and (3) the insured’s right to accept by his signature, and prior to it becoming effective, any rider or endorsement added to a long-term care policy after the issuance date of such policy, provided (A) any regulations adopted pursuant to subdivisions (1) and (2) of this subsection shall not be applicable to (i) any long-term care policy which is delivered or issued for delivery to one or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination thereof or for members or former members or a combination thereof, of the labor organizations, or (ii) noncontributory plans, and (B) any regulations adopted pursuant to subdivision (3) of this subsection shall not be applicable to any group long-term policy. The Insurance Commissioner shall adopt such additional regulations as he deems necessary in accordance with said chapter 54 to carry out the purpose of this section.

(e) The Insurance Commissioner may, upon written request by any such company, society, corporation or center, issue an order to modify or suspend a specific provision of this section or any regulation adopted pursuant thereto with respect to a specific long-term care policy upon a written finding that: (1) The modification or suspension would be in the best interest of the insureds; (2) the purposes to be achieved could not be effectively or efficiently achieved without such modification or suspension; and (3) (A) the modification or suspension is necessary to the development of an innovative and reasonable approach for insuring long-term care, (B) the policy is to be issued to residents of a life care or continuing care retirement community or other residential community for the elderly and the modification or suspension is reasonably related to the special needs or nature of such community, or (C) the modification or suspension is necessary to permit long-term care policies to be sold as part of, or in conjunction with, another insurance product, whenever the commissioner decides not to issue such an order, he shall provide written notice of such decision to the requesting party in a timely manner.

(f) Upon written request by any such company, society, corporation or center, the Insurance Commissioner may issue an order to extend the preexisting condition exclusion period, as established by regulations adopted pursuant to this section, for purposes of specific age group categories in a specific long-term care policy form whenever he makes a written finding that such an extension is in the best interest to the public. Whenever the commissioner decides not to issue such an order, he shall provide written notice of such decision to the requesting party in a timely manner.

(g) The provisions of section 38a-19 shall be applicable to any such requesting party aggrieved by any order or decision of the commissioner made pursuant to subsections (e) and (f) of this section.

(P.A. 90-243, S. 112; P.A. 91-276, S. 2; P.A. 93-239, S. 5; P.A. 94-39, S. 6; P.A. 10-127, S. 3; P.A. 13-134, S. 20.)

History: P.A. 91-276 substituted 65% for 60% in Subsec. (b) re loss ratio for any individual long-term care policy; P.A. 93-239 added the provision requiring a long-term care policy to provide benefits in the insured’s own home or in both a nursing home and his own home; P.A. 94-39 amended Subsec. (b) by adding provision requiring that issuer not use or change premium rates for a long-term policy or certificate without the filing and approval of the insurance commissioner, that any filing or revision of premium rates must comply with the loss ratio requirement for any group long-term care policy or certificate, that insurer submit annual actuarial certification of its continuing compliance with the loss ratio requirements, authorized disapproval of rate or revision if the commissioner determines that the loss ratio requirement will not be met over the lifetime of the policy form and added references to “policies” and “certificates” for statutory consistency; P.A. 10-127 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re claims for benefits submitted or prepared by and disclosure of information to managed residential communities, effective July 1, 2010; P.A. 13-134 made a technical change in Subsec. (b).



Section 38a-529 - Mandatory coverage for services provided by the Veterans’ Home.

No group health insurance policy delivered, issued for delivery or renewed in this state on or after October 1, 1988, may exclude coverage for services provided by the Veterans’ Home.

(P.A. 90-243, S. 113; P.A. 04-169, S. 19.)

History: P.A. 04-169 changed the name of the Veterans’ Home and Hospital to the Veterans’ Home, effective June 1, 2004.

See Sec. 38a-502 for similar provisions re individual policies.



Section 38a-530 - Mandatory coverage for mammography, breast ultrasound and magnetic resonance imaging. Breast density information included in mammography report.

(a)(1) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide benefits for mammographic examinations to any woman covered under the policy that are at least equal to the following minimum requirements: (A) A baseline mammogram for any woman who is thirty-five to thirty-nine years of age, inclusive; and (B) a mammogram every year for any woman who is forty years of age or older.

(2) Such policy shall provide additional benefits for:

(A) Comprehensive ultrasound screening of an entire breast or breasts if a mammogram demonstrates heterogeneous or dense breast tissue based on the Breast Imaging Reporting and Data System established by the American College of Radiology or if a woman is believed to be at increased risk for breast cancer due to family history or prior personal history of breast cancer, positive genetic testing or other indications as determined by a woman’s physician or advanced practice registered nurse; and

(B) Magnetic resonance imaging of an entire breast or breasts in accordance with guidelines established by the American Cancer Society.

(b) Benefits under this section shall be subject to any policy provisions that apply to other services covered by such policy.

(c) Each mammography report provided to a patient shall include information about breast density, based on the Breast Imaging Reporting and Data System established by the American College of Radiology. Where applicable, such report shall include the following notice: “If your mammogram demonstrates that you have dense breast tissue, which could hide small abnormalities, you might benefit from supplementary screening tests, which can include a breast ultrasound screening or a breast MRI examination, or both, depending on your individual risk factors. A report of your mammography results, which contains information about your breast density, has been sent to your physician’s office and you should contact your physician if you have any questions or concerns about this report.”.

(P.A. 90-243, S. 114; P.A. 01-171, S. 23; P.A. 05-69, S. 2; P.A. 06-38, S. 2; P.A. 09-41, S. 2; P.A. 11-67, S. 2; 11-171, S. 2; P.A. 12-150, S. 2.)

History: P.A. 01-171 added “amended or continued” re policies in this state, substituted “October 1, 2001,” for “October 1, 1988,” re policy date, and consolidated Subdivs. (2) and (3) to provide annual coverage for any woman who is forty or over rather than coverage every two years for women 40 to 49 and annually thereafter; P.A. 05-69 added Subsec. designators (a) and (b), amended Subsec. (a) to require comprehensive ultrasound screening for certain women if recommended by a physician, and made technical changes in Subsec. (b); P.A. 06-38 amended Subsec. (a) to require policy to provide additional benefits for comprehensive ultrasound screening of an entire breast or breasts if mammogram demonstrates heterogeneous or dense breast tissue based on the BIRAD System or if a woman is believed to be at increased risk for breast cancer due to family history or prior personal history of breast cancer, positive genetic testing or other indications determined by a physician or advanced practice registered nurse, eliminating reference to screening recommended by a physician for a woman classified as a category 2, 3, 4 or 5 under such system; P.A. 09-41 added Subsec. (c) re breast density information required to be provided to a patient and notice where applicable; P.A. 11-67 amended Subsec. (a) to add mandatory coverage for magnetic resonance imaging if a mammogram demonstrates heterogeneous or dense breast tissue or if a woman is believed to be at increased risk for breast cancer due to family or prior personal history, and to make technical changes, effective January 1, 2012; P.A. 11-171 amended Subsec. (a) to add mandatory coverage for magnetic resonance imaging in accordance with guidelines established by the American Cancer Society or the American College of Radiology, and to make technical changes, effective January 1, 2012; P.A. 12-150 amended Subsec. (a)(2) to delete “and magnetic resonance imaging” in Subpara. (A) and add “of an entire breast or breasts” and delete reference to American College of Radiology in Subpara. (B), amended Subsec. (c) to delete “On and after October 1, 2009”, and made technical changes, effective June 15, 2012.

See Sec. 38a-503 for similar provisions re individual policies.



Section 38a-530a - Mandatory coverage for breast cancer survivors.

(a) No group health insurance plan, as defined in subdivision (1) of subsection (a) of section 38a-476, or insurance arrangement, as defined in subdivision (2) of subsection (a) of section 38a-476, may refuse to cover a group health insurance applicant due to breast cancer if such applicant has remained free from breast cancer for at least five years prior to the applicant’s request for group health insurance coverage. The group health insurance carrier may require that the applicant submit to a physical examination.

(b) The provisions of this section shall apply to every health insurance plan or insurance arrangement issued, renewed or continued in this state on or after October 1, 1996. For purposes of this section, the date a plan or arrangement is continued shall be the anniversary date of the issuance of the plan or arrangement.

(P.A. 96-177, S. 3.)

See Sec. 38a-476(a) re breast cancer and preexisting conditions clauses.

See Sec. 38a-503a for similar provisions re individual policies.



Section 38a-530b - Carriers to permit direct access to obstetrician-gynecologist.

(a) As used in this section, “carrier” means each insurer, health care center, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, amending or continuing any group health insurance policy in this state providing coverage of the type specified in subdivisions (1), (2), (4), (6), (11) and (12) of section 38a-469.

(b) Each carrier shall permit a female enrollee direct access to a participating in-network obstetrician-gynecologist for any gynecological examination or care related to pregnancy and shall allow direct access to a participating in-network obstetrician-gynecologist for primary and preventive obstetric and gynecologic services required as a result of any gynecological examination or as a result of a gynecological condition. Such obstetric and gynecologic services include, but are not limited to, pap smear tests. The plan may require the participating in-network obstetrician-gynecologist to discuss such services and any treatment plan with the female enrollee’s primary care provider. Nothing in this section shall preclude access to an in-network nurse-midwife as licensed pursuant to sections 20-86c and 20-86g and in-network advanced practice registered nurses, as licensed pursuant to sections 20-93 and 20-94a for obstetrical and gynecological services within their scope of practice.

(c) Each carrier may allow a female enrollee to designate either a participating, in-network obstetrician-gynecologist or any other in-network physician designated by the carrier as a primary care provider, or both, and may offer the same choice to all female enrollees.

(P.A. 95-199, S. 2; P.A. 96-227, S. 15; P.A. 01-171, S. 19; P.A. 10-32, S. 121; P.A. 11-19, S. 50.)

History: P.A. 96-227 amended Subsec. (a) to include Subdiv. (12) in its citation to Sec. 38a-469; P.A. 01-171 amended Subsec. (b) to provide that “such obstetric and gynecologic services include, but are not limited to, pap smear tests”; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010; P.A. 11-19 inserted “or continuing” and made technical changes in Subsec. (a), effective January 1, 2012.

See Sec. 38a-503b for similar provisions re individual policies.



Section 38a-530c - Mandatory coverage for maternity care. Notice required.

(a) As used in this section, “carrier” means each insurer, health care center, hospital service corporation, medical service corporation or other entity delivering, issuing for delivery, renewing, amending or continuing any group health insurance policy in this state providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469.

(b) Each group insurance carrier that offers maternity benefits shall provide coverage of a minimum of forty-eight hours of inpatient care for a mother and her newborn infant following a vaginal delivery and a minimum of ninety-six hours of inpatient care for a mother and her newborn infant following a caesarean delivery. The time periods shall commence at the time of delivery.

(c) Any decision to shorten the length of inpatient stay to less than that provided under subsection (b) of this section shall be made by the attending health care providers after conferring with the mother.

(d) If a mother and newborn are discharged pursuant to subsection (c) of this section, prior to the inpatient length of stay provided under subsection (b) of this section, coverage shall be provided for a follow-up visit within forty-eight hours of discharge and an additional follow-up visit within seven days of discharge. Such follow-up services shall include, but not be limited to, physical assessment of the newborn, parent education, assistance and training in breast or bottle feeding, assessment of the home support system and the performance of any medically necessary and appropriate clinical tests. Such services shall be consistent with protocols and guidelines developed by attending providers or by national pediatric, obstetric and nursing professional organizations for these services and shall be provided by qualified health care personnel trained in postpartum maternal and newborn pediatric care.

(e) Each group insurance carrier shall provide notice to policyholders regarding the coverage required under this section. The notice shall be in writing and shall be transmitted at the earliest of either the next mailing to the policyholder, the yearly summary of benefits sent to the policyholder or January 1, 1997.

(P.A. 96-177, S. 2, 6; P.A. 11-19, S. 52.)

History: P.A. 96-177 effective May 24, 1996; P.A. 11-19 inserted “or continuing” and made technical changes in Subsec. (a), effective January 1, 2012.

See Sec. 38a-503c for similar provisions re individual policies.



Section 38a-530d - Mandatory coverage for mastectomy care. Termination of provider contract prohibited.

(a) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall provide coverage for at least forty-eight hours of inpatient care following a mastectomy or lymph node dissection, and shall provide coverage for a longer period of inpatient care if such care is recommended by the patient’s treating physician after conferring with the patient. No such insurance policy may require mastectomy surgery or lymph node dissection to be performed on an outpatient basis. Outpatient surgery or shorter inpatient care is allowable under this section if the patient’s treating physician recommends such outpatient surgery or shorter inpatient care after conferring with the patient.

(b) No group health insurance carrier may terminate the services of, require additional documentation from, require additional utilization review, reduce payments or otherwise penalize or provide financial disincentives to any attending health care provider on the basis that the provider orders care consistent with the provisions of this section.

(P.A. 97-198, S. 2, 5; P.A. 11-19, S. 9.)

History: P.A. 97-198 effective July 1, 1997; P.A. 11-19 made a technical change in Subsec. (a).

See Sec. 38a-503d for similar provisions re individual policies.



Section 38a-530e - Mandatory coverage for prescription contraceptives.

(a) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state that provides coverage for outpatient prescription drugs approved by the federal Food and Drug Administration shall not exclude coverage for prescription contraceptive methods approved by the federal Food and Drug Administration.

(b) (1) Notwithstanding any other provision of this section, any insurance company, hospital or medical service corporation, or health care center may issue to a religious employer a group health insurance policy that excludes coverage for prescription contraceptive methods which are contrary to the religious employer’s bona fide religious tenets.

(2) Notwithstanding any other provision of this section, upon the written request of an individual who states in writing that prescription contraceptive methods are contrary to such individual’s religious or moral beliefs, any insurance company, hospital or medical service corporation, or health care center may issue to or on behalf of the individual a policy or rider thereto that excludes coverage for prescription contraceptive methods.

(c) Any health insurance policy issued pursuant to subsection (b) of this section shall provide written notice to each insured or prospective insured that prescription contraceptive methods are excluded from coverage pursuant to said subsection. Such notice shall appear, in not less than ten-point type, in the policy, application and sales brochure for such policy.

(d) Nothing in this section shall be construed as authorizing a group health insurance policy to exclude coverage for prescription drugs ordered by a health care provider with prescriptive authority for reasons other than contraceptive purposes.

(e) Notwithstanding any other provision of this section, any insurance company, hospital or medical service corporation, or health care center which is owned, operated or substantially controlled by a religious organization which has religious or moral tenets which conflict with the requirements of this section may provide for the coverage of prescription contraceptive methods as required under this section through another such entity offering a limited benefit plan. The cost, terms and availability of such coverage shall not differ from the cost, terms and availability of other prescription coverage offered to the insured.

(f) As used in this section, “religious employer” means an employer that is a “qualified church-controlled organization” as defined in 26 USC 3121 or a church-affiliated organization.

(P.A. 99-79, S. 2; P.A. 11-19, S. 54.)

History: P.A. 11-19 inserted “amended” and made a technical change in Subsec. (a), effective January 1, 2012.

See Sec. 38a-503e for similar provisions re individual policies.



Section 38a-531 - (Formerly Sec. 38-174hh). Mandatory coverage for employees of certain employers. Approval of policy forms.

(a) For purposes of this section: (1) “Employer” means any person, firm, corporation, limited liability company, partnership or association engaged in business who has employees in this state; (2) “employee” means any person engaged in service to an employer in a business of an employer; and (3) “continued” or “continuance date” means the anniversary date of the issuance of a policy after which the policy remains in effect until cancelled.

(b) Notwithstanding any other provisions of the general statutes, each group health insurance policy providing coverage of the type specified in subdivisions (1), (2) and (4) of section 38a-469 delivered, issued for delivery, renewed or continued in any other state offered by an employer, shall provide to covered employees of such employer employed in this state whenever, on the initial effective date of such policy or any renewal or continuance date thereafter, fifty-one per cent or more of the covered employees of such employer are employed in this state, coverage that meets the requirements of this title. The forms of such policies shall be submitted to the Insurance Commissioner for approval.

(P.A. 88-110; P.A. 89-83; P.A. 90-20, S. 1; 90-243, S. 115; P.A. 92-60, S. 26; P.A. 95-79, S. 142, 189; P.A. 03-119, S. 2.)

History: P.A. 89-83 required coverage for mammography as set forth in Sec. 38-174gg when 51% or more of the employees covered under a policy provided by an employer are employed in this state; P.A. 90-20 amended Subsec. (a) to include a definition of “continued” and to amend Subsec. (b) to require mandatory benefits for preventive pediatric care policies when 51% or more of covered employees are employed in this state; P.A. 90-243 made technical changes for statutory consistency; Sec. 38-174hh transferred to Sec. 38a-531 in 1991; P.A. 92-60 amended Subsec. (b) to replace the “individual health insurance” section references with “group health insurance” section references for statutory consistency; P.A. 95-79 amended Subsec. (a) to redefine “employer” to include a limited liability company, effective May 31, 1995; P.A. 03-119 made a technical change in Subsec. (a) and amended Subsec. (b) to replace requirement that coverage meet the requirements of certain enumerated sections with requirement that coverage meet the requirements of this title, delete references to certain dates and make technical changes.



Section 38a-532 - (Formerly Sec. 38-262a). Assignment of incidents of ownership under group life, health or accident policy.

Any person who is insured under any policy of group health insurance is permitted to make an assignment of all or any part of his incidents of ownership in such insurance, including, without limitation, any right to designate a beneficiary or beneficiaries thereunder and any right to have an individual policy issued upon termination either of employment or of said policy of group health insurance, if applicable, provided that the insurer or group policyholder may prohibit or restrict such assignment by appropriate policy provisions. Such an assignment, subject to the terms of the policy or agreement between the group policyholder and the insurer, is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is to be effective, all rights, benefits and incidents of ownership conferred under the policy and shall entitle the insurer to deal with the assignee as the owner of such rights, benefits and incidents of ownership, provided the insurer shall not be affected by any assignment until he has received written notice thereof.

(1969, P.A. 205, S. 1; P.A. 73-97; P.A. 90-243, S. 116.)

History: P.A. 73-97 made provisions applicable to group accident and group accident and health insurance, clarified assignment rights and deleted obsolete reference to May 21, 1969; Sec. 38-153a transferred to Sec. 38-262a in 1975; P.A. 90-243 made technical changes for statutory consistency and deleted references to “group accident insurance” and “life insurance”; Sec. 38-262a transferred to Sec. 38a-532 in 1991.

Conservatrix, prohibited from assigning group life policy, when. 30 CS 327.



Section 38a-533 - (Formerly Sec. 38-262b). Mandatory coverage for the treatment of medical complications of alcoholism.

(a) Except as provided in subsection (c) of this section, each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 shall provide coverage for expenses incurred in connection with medical complications of alcoholism pursuant to diagnosis or recommendation by a physician licensed pursuant to the provisions of chapter 370. As used in this section, “medical complications of alcoholism” means such diseases as cirrhosis of the liver, gastrointestinal bleeding, pneumonia, and delirium tremens.

(b) Medical complications of alcoholism shall be recognized to the extent specified in the contract for confinement for any other disease.

(c) A group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 may exclude the benefits required by this section if such benefits are included in a separate policy issued to the same group by an insurance company, health care center, hospital service corporation, medical service corporation or fraternal benefit society. Such separate policy, which shall include the benefits required by this section, shall not be required to include any other benefits mandated by this title.

(d) The provisions of this section shall apply to any group health insurance policy delivered or issued for delivery, renewed or continued in this state on and after January 1, 2000, and to any group health insurance policy which is thereafter amended to substantially alter or change benefits or coverages.

(P.A. 74-162, S. 1–6; P.A. 89-86, S. 2; P.A. 90-102, S. 1; 90-243, S. 117; P.A. 99-284, S. 29, 60.)

History: P.A. 89-86 inserted new Subsec. (e) providing for exclusion of the benefits required by this section in a group contract if such benefits are included in a separate contract issued to the same group which also includes the benefits required by Sec. 38-174d and relettered former Subsec. accordingly; P.A. 90-102 added Subdivs. (3) and (4) defining “substance abuse” and “continued”, replaced the references to “alcoholism” with “substance abuse” and amended Subsec. (f) to make the provisions of this section apply to policies renewed or continued on or after October 1, 1990; P.A. 90-243 substituted “health insurance policy” for “hospital or medical expense insurance policy and group hospital or medical service plan contract on an expense incurred basis”, inserted the reference “health” and deleted the reference “group subscriber contract”; Sec. 38-262b transferred to Sec. 38a-533 in 1991; P.A. 99-284 deleted former Subsec. (a) re definitions, redesignated former Subsec. (b) as (a) and inserted definition of “medical complications of alcoholism”, redesignated former Subsec. (c) as (b) and deleted reference to confinement for treatment of substance abuse or medical complications of alcoholism in a hospital, deleted former Subsec. (d) re confinement for treatment of substance abuse, redesignated former Subsecs. (e) and (f) as (c) and (d), respectively, and amended Subsecs. (a) and (c) to delete reference to Sec. 38a-469(6), amended Subsec. (c) to delete reference to benefits required by Sec. 38a-514, and amended Subsec. (d) to substitute “January 1, 2000” for “October 1, 1990”, and made technical changes, effective January 1, 2000.



Section 38a-534 - Coverage for services performed by chiropractors.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6) and (11) of section 38a-469, delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for services rendered by a chiropractor licensed under chapter 372 to the same extent coverage is provided for services rendered by a physician, if such chiropractic services (1) treat a condition covered under such policy, and (2) are within those services a chiropractor is licensed to perform.

(P.A. 90-243, S. 177; P.A. 11-19, S. 56.)

History: P.A. 11-19 inserted “amended or continued” and made technical changes, effective January 1, 2012.

See Sec. 38a-507 for similar provisions re individual policies.



Section 38a-535 - Mandatory coverage for preventive pediatric care and blood lead screening and risk assessment.

(a) For purposes of this section, “preventive pediatric care” means the periodic review of a child’s physical and emotional health from birth through six years of age by or under the supervision of a physician. Such review shall include a medical history, complete physical examination, developmental assessment, anticipatory guidance, appropriate immunizations and laboratory tests in keeping with prevailing medical standards.

(b) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (11) and (12) of section 38a-469 delivered, issued for delivery or renewed on or after October 1, 1989, or continued as defined in section 38a-531, on or after October 1, 1990, shall provide benefits for preventive pediatric care for any child covered by the policy or contract at approximately the following age intervals: Every two months from birth to six months of age, every three months from nine to eighteen months of age and annually from two through six years of age. Any such policy may provide that services rendered during a periodic review shall be covered to the extent that such services are provided by or under the supervision of a single physician during the course of one visit. On and after January 1, 2009, each such policy shall also provide coverage for blood lead screening and risk assessments ordered by a primary care provider pursuant to section 19a-111g. Such benefits shall be subject to any policy provisions which apply to other services covered by such policy.

(P.A. 89-101; P.A. 90-20, S. 2; 90-243, S. 178; P.A. 91-407, S. 6, 42; June Sp. Sess. P.A. 07-2, S. 52.)

History: P.A. 90-20 made technical changes in Subsec. (a) and amended Subsec. (b) to require mandatory benefits for preventive pediatric care policies which are continued on or after October 1, 1990; P.A. 90-243 deleted the references to “group hospital or medical expense insurance policy” and “group hospital or medical service plan contract” and inserted “health insurance policy”, made technical corrections for statutory consistency and deleted the reference to “contract”; P.A. 91-407 amended Subsec. (b) by changing “two to six years” to “two through six years”; June Sp. Sess. P.A. 07-2 amended Subsec. (b) to mandate coverage for blood lead screening and risk assessments ordered by a primary care provider under Sec. 19a-111g and to make a technical change, effective January 1, 2009.



Section 38a-535a - Notification of individual coverage and benefits of a noncustodial parent to a custodial parent, when. Regulations.

Section 38a-535a is repealed, effective July 1, 1995.

(May Sp. Sess. P.A. 94-5, S. 5, 30; P.A. 95-305, S. 5, 6.)



Section 38a-536 - Mandatory coverage for infertility diagnosis and treatment. Limitations.

(a) Subject to the limitations set forth in subsection (b) of this section and except as provided in subsection (c) of this section, each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state on or after October 1, 2005, shall provide coverage for the medically necessary expenses of the diagnosis and treatment of infertility, including, but not limited to, ovulation induction, intrauterine insemination, in-vitro fertilization, uterine embryo lavage, embryo transfer, gamete intra-fallopian transfer, zygote intra-fallopian transfer and low tubal ovum transfer. For purposes of this section, “infertility” means the condition of a presumably healthy individual who is unable to conceive or produce conception or sustain a successful pregnancy during a one-year period.

(b) Such policy may:

(1) Limit such coverage to an individual until the date of such individual’s fortieth birthday;

(2) Limit such coverage for ovulation induction to a lifetime maximum benefit of four cycles;

(3) Limit such coverage for intrauterine insemination to a lifetime maximum benefit of three cycles;

(4) Limit lifetime benefits to a maximum of two cycles, with not more than two embryo implantations per cycle, for in-vitro fertilization, gamete intra-fallopian transfer, zygote intra-fallopian transfer or low tubal ovum transfer, provided each such fertilization or transfer shall be credited toward such maximum as one cycle;

(5) Limit coverage for in-vitro fertilization, gamete intra-fallopian transfer, zygote intra-fallopian transfer and low tubal ovum transfer to those individuals who have been unable to conceive or produce conception or sustain a successful pregnancy through less expensive and medically viable infertility treatment or procedures covered under such policy. Nothing in this subdivision shall be construed to deny the coverage required by this section to any individual who foregoes a particular infertility treatment or procedure if the individual’s physician determines that such treatment or procedure is likely to be unsuccessful;

(6) Require that covered infertility treatment or procedures be performed at facilities that conform to the standards and guidelines developed by the American Society of Reproductive Medicine or the Society of Reproductive Endocrinology and Infertility;

(7) Limit coverage to individuals who have maintained coverage under such policy for at least twelve months; and

(8) Require disclosure by the individual seeking such coverage to such individual’s existing health insurance carrier of any previous infertility treatment or procedures for which such individual received coverage under a different health insurance policy. Such disclosure shall be made on a form and in the manner prescribed by the Insurance Commissioner.

(c) (1) Any insurance company, hospital or medical service corporation, or health care center may issue to a religious employer a group health insurance policy that excludes coverage for methods of diagnosis and treatment of infertility that are contrary to the religious employer’s bona fide religious tenets.

(2) Upon the written request of an individual who states in writing that methods of diagnosis and treatment of infertility are contrary to such individual’s religious or moral beliefs, any insurance company, hospital or medical service corporation, or health care center may issue to or on behalf of the individual a policy or rider thereto that excludes coverage for such methods.

(d) Any health insurance policy issued pursuant to subsection (c) of this section shall provide written notice to each insured or prospective insured that methods of diagnosis and treatment of infertility are excluded from coverage pursuant to said subsection. Such notice shall appear, in not less than ten-point type, in the policy, application and sales brochure for such policy.

(e) As used in this section, “religious employer” means an employer that is a “qualified church-controlled organization”, as defined in 26 USC 3121 or a church-affiliated organization.

(P.A. 89-120; P.A. 05-196, S. 2.)

History: P.A. 05-196 replaced former provisions with Subsecs. (a) to (e) re required coverage for diagnosis and treatment of infertility, limitations and religious and moral belief exclusions.

See Sec. 38a-509 for similar provisions re individual policies.



Section 38a-537 - (Formerly Sec. 38-262c). Notice of cancellation or discontinuation to covered employees. Fine. Notice of transfer of coverage. Failure to procure coverage. Retroactive coverage.

(a) Any individual, partnership, corporation, or unincorporated association providing group health insurance coverage for its employees shall furnish each insured employee, upon cancellation or discontinuation of such health insurance, notice of the cancellation or discontinuation of such insurance. The notice shall be mailed or delivered to the insured employee not less than fifteen days next preceding the effective date of cancellation or discontinuation. Any individual or any such entity that fails to provide timely notice shall be fined not more than two thousand dollars for each violation. The Labor Commissioner shall have the authority to assess all such fines. This section shall apply to any such individual, partnership, corporation or unincorporated association that substitutes one policy providing group health insurance coverage for another such policy with no interruption in coverage.

(b) If any individual or any such entity fails to furnish notice pursuant to subsection (a) of this section, the individual or entity shall be liable for benefits to the same extent as the insurer, hospital or medical service corporation or health care center would have been liable if coverage had not been cancelled or discontinued.

(c) Any individual, partnership, corporation, or unincorporated association which makes deductions from an employee’s wages for group health insurance coverage and fails to procure such coverage shall be liable for benefits to the same extent as the insurer, hospital or medical service corporation or health care center would have been liable if coverage had been procured. If any corporation makes deductions from an employee’s wages for group health insurance coverage and fails to procure such coverage, any officer of the corporation responsible for procuring such coverage for employees who wilfully failed to procure such coverage shall be personally liable for benefits to the same extent as the insurer, hospital or medical service corporation or health care center would have been liable if coverage had been procured, provided that personal liability shall only be imposed against the officer in the event that an amount owed an employee due to the officer’s failure cannot otherwise be collected from the corporation itself.

(d) Whenever an employer ceases doing business, any terminated employee whose group health insurance was discontinued on or before the date of termination of employment and who did not receive notice of such discontinuation pursuant to subsection (a) of this section shall be eligible for ninety days from the date of discontinuation to purchase as a conversion privilege an individual comprehensive health care plan for himself and any dependents covered by the discontinued group health insurance plan from the former insurer, hospital or medical service corporation, health care center or the Health Reinsurance Association, if any insurer is not issuing such coverage, with coverage retroactive to the date of discontinuation. The employee shall pay the premiums for the period of retroactive coverage. No retroactive coverage may be purchased for a period during which the employee is eligible for benefits under another group plan.

(P.A. 75-402; P.A. 82-159, S. 1; P.A. 85-269; P.A. 89-69; P.A. 90-243, S. 118; P.A. 08-178, S. 17.)

History: P.A. 82-159 provided that notice of “discontinuation” of insurance be given and that, in the event timely notice is not provided, the employer shall be fined in Subsec. (a) and added Subsecs. (b) and (c) providing that the employer who fails to furnish notice shall be liable for benefits to the same extent as the insurer and that retroactive coverage may be purchased by eligible employees; P.A. 85-269 amended Subsec. (a) to grant to the labor commissioner the authority to assess fines under the subsection; P.A. 89-69 added Subsec. (c) concerning the liability of an individual, partnership, corporation or unincorporated association for making deductions for certain insurance coverage and failing to procure the coverage and an officer’s personal liability in such cases; P.A. 90-243 substituted “health” for “life, hospital or medical” insurance, “the” for “such” and added a reference for “health care center”; Sec. 38-262c transferred to Sec. 38a-537 in 1991; P.A. 08-178 amended Subsec. (a) by making technical changes and increasing maximum fine from $1,000 to $2,000 per violation.



Section 38a-538 - (Formerly Sec. 38-262d). Continuation of benefits under group employee health plans.

Each employer shall allow individuals to elect to continue coverage under a group plan pursuant to section 38a-512a.

(P.A. 75-417; P.A. 82-340; P.A. 87-274, S. 1; P.A. 90-243, S. 119; P.A. 92-158; May Sp. Sess. P.A. 92-11, S. 69, 70; P.A. 97-268, S. 1; P.A. 10-5, S. 30; 10-13, S. 1; P.A. 13-134, S. 21.)

History: P.A. 82-340 amended Subsec. (a) to provide extension rights to a former spouse of an employee and require employers to inform individuals of extension rights and individuals, electing such right, to notify employer of such election; P.A. 87-274 expanded the applicability of the section to all group health insurance plans, increased the extension rights for covered individuals from 39 to 78 weeks upon termination of employment and from 39 to 156 weeks upon death or dissolution of marriage, limited payments to 102% of the premium and inserted new Subsec. (b) prohibiting the use of these extension rights if coverage was previously continued under the provisions of COBRA, relettering former Subsec. (b) as (c); P.A. 90-243 applied provisions to health care centers and substituted “health insurance policies” reference for reference to hospital and medical expense policies and contracts; Sec. 38-262d transferred to Sec. 38a-538 in 1991; P.A. 92-158 amended Subsec. (a) by increasing the extension rights for covered individuals from 78 weeks to 104 weeks upon termination of employment; May Sp. Sess. P.A. 92-11 changed the effective date of P.A. 92-158 from October 1, 1992, to May 27, 1992; P.A. 97-268 deleted former Subsecs. (a) and (c) and amended former Subsec. (b) to require employers to allow individuals to elect to continue coverage pursuant to federal COBRA; P.A. 10-5 made technical changes, effective May 5, 2010; P.A. 10-13 changed reference re continuation of coverage from federal COBRA to Sec. 38a-554, effective May 5, 2010; P.A. 13-134 made a technical change.



Section 38a-539 - (Formerly Sec. 38-262f). Group hospital or medical expense insurance policy coverage for treatment of alcoholism on an outpatient basis.

Section 38a-539 is repealed, effective January 1, 2000.

(P.A. 77-237; 77-614, S. 323, 610; P.A. 79-610, S. 32; P.A. 90-102, S. 2; 90-243, S. 120; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 11, 12, 21, 58; P.A. 99-284, S. 59, 60.)



Section 38a-540 - (Formerly Sec. 38-262g). Duplication of coverage under group health insurance policies.

In any case in which a husband and wife are employed by the same employer and, by reason of their employment, are both eligible for coverage under the terms of any health insurance policy issued under a group plan and by an insurance company, hospital or medical service corporation, health care center or fraternal benefit society, such husband and wife shall not be required as a condition of their employment or as a condition of coverage under such plan, to pay any premium which does not result in greater coverage than would be provided if only one of them were eligible to participate in such group plan.

(P.A. 79-283, S. 1; P.A. 80-248, S. 1; P.A. 90-243, S. 121.)

History: P.A. 80-248 referred to eligibility for coverage under terms of any “health insurance policy ... issued under a group plan and by a carrier ...” rather than coverage under terms of any “accident, health or accident and health insurance policy issued under a group plan”; P.A. 90-243 made technical changes for statutory consistency; Sec. 38-262g transferred to Sec. 38a-540 in 1991.



Section 38a-541 - (Formerly Sec. 38-262h). Group health policy to allow spouse coverage as both employee and dependent, when. Effect of collective bargaining agreements.

Every health insurance policy issued under a group insurance plan and by an insurance company, hospital or medical service corporation, health care center or fraternal benefit society, delivered, issued for delivery or renewed in this state shall allow the spouse of any employee participating in such or any other group insurance plan offered by the same employer to be covered as an employee in addition to being covered as a dependent of such participating employee, except that benefits provided under such combined coverage of the employee as an employee and as a dependent shall not be in excess of one hundred per cent of the charge for the covered expense or service. The provisions of this section shall apply only where a husband and wife are employed by the same employer and by reason of their employment are both participating in a group insurance plan. Nothing in this section shall alter or impair existing group health insurance policies or contracts which have been established pursuant to an agreement which resulted from collective bargaining, and the provisions required by this section shall become effective upon the next regular renewal and completion of such collective bargaining agreement.

(P.A. 79-283, S. 2; P.A. 80-248, S. 2; P.A. 85-362, S. 1, 3; P.A. 90-243, S. 122.)

History: P.A. 80-248 rephrased provisions and added provision re applicability of provisions to existing policies or contracts established pursuant to collective bargaining agreement; P.A. 85-362 clarified that spouses employed by the same employer may be covered as both an employee and as a dependent in any applicable insurance plan offered by the the employer; P.A. 90-243 made technical changes for statutory consistency; Sec. 38-262h transferred to Sec. 38a-541 in 1991.



Section 38a-542 - Mandatory coverage for treatment of tumors and leukemia. Mandatory coverage for reconstructive surgery, prosthesis, chemotherapy and wigs. Orally administered anticancer medications.

(a) Each insurance company, hospital service corporation, medical service corporation, health care center or fraternal benefit society that delivers, issues for delivery, renews, amends or continues in this state group health insurance policies providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 shall provide coverage under such policies for treatment of leukemia, including outpatient chemotherapy, reconstructive surgery, cost of any nondental prosthesis, including any maxillo-facial prosthesis used to replace anatomic structures lost during treatment for head and neck tumors or additional appliances essential for the support of such prosthesis, outpatient chemotherapy following surgical procedures in connection with the treatment of tumors, a wig if prescribed by a licensed oncologist for a patient who suffers hair loss as a result of chemotherapy, and costs of removal of any breast implant which was implanted on or before July 1, 1994, without regard to the purpose of such implantation, which removal is determined to be medically necessary. Such benefits shall be subject to the same terms and conditions applicable to all other benefits under such policies.

(b) Except as provided in subsection (c) of this section, the coverage required by subsection (a) of this section shall provide at least a yearly benefit of one thousand dollars for the costs of removal of any breast implant, five hundred dollars for the surgical removal of tumors, five hundred dollars for reconstructive surgery, five hundred dollars for outpatient chemotherapy, three hundred fifty dollars for a wig and three hundred dollars for a nondental prosthesis, except that for purposes of the surgical removal of breasts due to tumors the yearly benefit for such prosthesis shall be at least three hundred dollars for each breast removed.

(c) The coverage required by subsection (a) of this section shall provide benefits for the reasonable costs of reconstructive surgery on each breast on which a mastectomy has been performed, and reconstructive surgery on a nondiseased breast to produce a symmetrical appearance. Such benefits shall be subject to the same terms and conditions applicable to all other benefits under such policies. For the purposes of this subsection, reconstructive surgery includes, but is not limited to, augmentation mammoplasty, reduction mammoplasty and mastopexy.

(d) (1) Each policy of the type specified in subsection (a) of this section that provides coverage for intravenously administered and orally administered anticancer medications used to kill or slow the growth of cancerous cells that are prescribed by a prescribing practitioner, as defined in section 20-571, shall provide coverage for orally administered anticancer medications on a basis that is no less favorable than intravenously administered anticancer medications.

(2) No insurance company, hospital service corporation, medical service corporation, health care center or fraternal benefit society that delivers, issues for delivery, renews, amends or continues in this state a policy of the type specified in subsection (a) of this section shall reclassify such anticancer medications or increase the coinsurance, copayment, deductible or other out-of-pocket expense imposed under such policy for such medications to achieve compliance with this subsection.

(P.A. 90-243, S. 123; P.A. 94-71, S. 12; P.A. 97-198, S. 4, 5; P.A. 04-34, S. 2; P.A. 10-5, S. 31; 10-63, S. 2; P.A. 11-19, S. 11.)

History: P.A. 94-71 amended Subsec. (a) by adding a provision to cover the cost of removal of any breast implant which was implanted on or before July 1, 1994, without regard to the purpose of the implantation, provided the removal is determined to be medically necessary and added a provision in Subsec. (b) for a benefit of $1,000 for the costs of removal of the breast implant; P.A. 97-198 deleted provision from Subsec. (a) re coverage for the surgical removal of tumors, added exception to Subsec. (b) and added Subsec. (c) re reconstructive surgery after mastectomy, effective July 1, 1997; P.A. 04-34 amended Subsec. (a) to substitute “Each” for “Any” and require coverage for a wig if prescribed for a patient who suffers hair loss as a result of chemotherapy and amended Subsec. (b) to require a yearly benefit of $350 for a wig; P.A. 10-5 made technical changes in Subsecs. (a) and (b), effective January 1, 2011; P.A. 10-63 made technical changes in Subsecs. (a) and (b) and added Subsec. (d) re orally administered anticancer medications, effective January 1, 2011; P.A. 11-19 made technical changes in Subsec. (d).

See Sec. 38a-504 for similar provisions re individual policies.



Section 38a-542a - Coverage for routine patient care costs associated with certain clinical trials.

Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall provide coverage for the routine patient care costs, as defined in section 38a-542d, associated with clinical trials, in accordance with sections 38a-542b to 38a-542g, inclusive. As used in this section and sections 38a-542b to 38a-542g, inclusive, “clinical trial” means an organized, systematic, scientific study of therapies, tests or other clinical interventions for purposes of treatment or palliation or therapeutic intervention for the prevention of cancer or disabling or life-threatening chronic diseases in human beings.

(P.A. 01-171, S. 1, 25; P.A. 11-19, S. 62; 11-172, S. 8.)

History: P.A. 01-171 effective January 1, 2002; P.A. 11-19 inserted “amended or continued”, redefined “cancer clinical trial” and made a technical change, effective January 1, 2012; P.A. 11-172 inserted “amended or continued”, replaced reference to cancer clinical trials with reference to clinical trials, changed defined term from “cancer clinical trial” to “clinical trial” and redefined same, and made technical changes, effective January 1, 2012.

See Sec. 38a-504a for similar provisions re individual policies.



Section 38a-542b - Clinical trial criteria.

A clinical trial for the prevention of cancer shall be eligible for coverage only if it involves a therapeutic intervention, is a phase III clinical trial approved by one of the entities identified in this section, and is conducted at multiple institutions. In order to be eligible for coverage of routine patient care costs, as defined in section 38a-542d, a clinical trial shall be (1) conducted under the auspices of an independent peer-reviewed protocol that has been reviewed and approved by: (A) One of the National Institutes of Health; (B) a National Cancer Institute affiliated cooperative group; (C) the federal Food and Drug Administration as part of an investigational new drug or device application or exemption; or (D) the federal Department of Defense or Veterans Affairs; or (2) qualified to receive Medicare coverage of its routine costs under the Medicare Clinical Trial Policy established under the September 19, 2000, Medicare National Coverage Determination, as amended from time to time. Nothing in sections 38a-542a to 38a-542g, inclusive, shall be construed to require coverage for any single institution clinical trial conducted solely under the approval of the institutional review board of an institution, or any trial that is no longer approved by an entity identified in subparagraph (A), (B), (C) or (D) of subdivision (1) of this section.

(P.A. 01-171, S. 2, 25; P.A. 11-19, S. 63; P.A. 11-172, S. 9.)

History: P.A. 01-171 effective January 1, 2002; P.A. 11-19 added provision limiting eligibility of clinical trial for the prevention of cancer, effective January 1, 2012; P.A. 11-172 replaced references to cancer clinical trial with references to clinical trial, designated existing clinical trial criteria as Subdiv. (1) and amended same to insert “application or” re investigational new drug or device, added Subdiv. (2) re Medicare qualification, and made technical changes, effective January 1, 2012.

See Sec. 38a-504b for similar provisions re individual policies.



Section 38a-542c - Evidence and information re eligibility for clinical trial. No coverage required for otherwise reimbursable costs.

In order to be eligible for coverage of routine patient care costs, as defined in section 38a-542d, the insurer, health care center or plan administrator may require that the person or entity seeking coverage for the clinical trial provide: (1) Evidence satisfactory to the insurer, health care center or plan administrator that the insured person receiving coverage meets all of the patient selection criteria for the clinical trial, including credible evidence in the form of clinical or pre-clinical data showing that the clinical trial is likely to have a benefit for the insured person that is commensurate with the risks of participation in the clinical trial to treat the person’s condition; (2) evidence that the appropriate informed consent has been received from the insured person; (3) copies of any medical records, protocols, test results or other clinical information used by the physician or institution seeking to enroll the insured person in the clinical trial; (4) a summary of the anticipated routine patient care costs in excess of the costs for standard treatment; (5) information from the physician or institution seeking to enroll the insured person in the clinical trial regarding those items, including any routine patient care costs, that are eligible for reimbursement by an entity other than the insurer or health care center, including the entity sponsoring the clinical trial; and (6) any additional information that may be reasonably required for the review of a request for coverage of the clinical trial. The health plan or insurer shall request any additional information about a clinical trial not later than five business days after receiving a request for coverage from an insured person or a physician seeking to enroll an insured person in a clinical trial. Nothing in sections 38a-542a to 38a-542g, inclusive, shall be construed to require the insurer or health care center to provide coverage for routine patient care costs that are eligible for reimbursement by an entity other than the insurer, including the entity sponsoring the clinical trial.

(P.A. 01-171, S. 3, 25; P.A. 11-19, S. 64; 11-172, S. 10.)

History: P.A. 01-171 effective January 1, 2002; P.A. 11-19 made technical changes, effective January 1, 2012; P.A. 11-172 replaced references to cancer clinical trial with references to clinical trial and made technical changes, effective January 1, 2012.

See Sec. 38a-504c for similar provisions re individual policies.



Section 38a-542d - Clinical trials: Routine patient care costs.

(a) For purposes of sections 38a-542a to 38a-542g, inclusive, “routine patient care costs” means: (1) Medically necessary health care services that are incurred as a result of the treatment being provided to the insured person for purposes of the clinical trial that would otherwise be covered if such services were not rendered pursuant to a clinical trial. Such services shall include those rendered by a physician, diagnostic or laboratory tests, hospitalization or other services provided to the insured person during the course of treatment in the clinical trial for a condition, or one of its complications, that is consistent with the usual and customary standard of care and would be covered if the insured person were not enrolled in a clinical trial. Such hospitalization shall include treatment at an out-of-network facility if such treatment is not available in-network and not eligible for reimbursement by the sponsors of such clinical trial; and (2) costs incurred for drugs provided to the insured person, in accordance with section 38a-518b, provided such drugs have been approved for sale by the federal Food and Drug Administration.

(b) Routine patient care costs shall be subject to the terms, conditions, restrictions, exclusions and limitations of the contract or certificate of insurance between the insured person and the insurer or health plan, including limitations on out-of-network care, except that treatment at an out-of-network hospital as provided in subdivision (1) of subsection (a) of this section shall be made available by the out-of-network hospital and the insurer or health care center at no greater cost to the insured person than if such treatment was available in-network. The insurer or health care center may require that any routine tests or services required under the clinical trial protocol be performed by providers or institutions under contract with the insurer or health care center.

(c) Notwithstanding the provisions of subsection (a) of this section, routine patient care costs shall not include: (1) The cost of an investigational new drug or device that has not been approved for market for any indication by the federal Food and Drug Administration; (2) the cost of a non-health-care service that an insured person may be required to receive as a result of the treatment being provided for the purposes of the cancer clinical trial; (3) facility, ancillary, professional services and drug costs that are paid for by grants or funding for the clinical trial; (4) costs of services that (A) are inconsistent with widely accepted and established regional or national standards of care for a particular diagnosis, or (B) are performed specifically to meet the requirements of the clinical trial; (5) costs that would not be covered under the insured person’s policy for noninvestigational treatments, including, but not limited to, items excluded from coverage under the insured person’s contract with the insurer or health plan; and (6) transportation, lodging, food or any other expenses associated with travel to or from a facility providing the clinical trial, for the insured person or any family member or companion.

(P.A. 01-171, S. 4, 25; P.A. 07-67, S. 2; P.A. 11-19, S. 65; 11-172, S. 11.)

History: P.A. 01-171 effective January 1, 2002; P.A. 07-67 amended Subsec. (a)(1) to require that hospitalization include treatment at out-of-network facility if treatment is not available in-network and not eligible for reimbursement by sponsors of clinical trial, and amended Subsec. (b) to require out-of-network hospitalization to be made available at the in-network level of benefits under the policy or contract, effective May 30, 2007; P.A. 11-19 made technical changes in Subsec. (a), effective January 1, 2012; P.A. 11-172 replaced references to cancer clinical trial with references to clinical trial and made technical changes, effective January 1, 2012.

See Sec. 38a-504d for similar provisions re individual policies.



Section 38a-542e - Clinical trials: Billing. Payments.

(a) Providers, hospitals and institutions that provide routine patient care services as set forth in subsection (a) of section 38a-542d as part of a clinical trial that meets the requirements of sections 38a-542a to 38a-542g, inclusive, and is approved for coverage by the insurer or health care center shall not bill the insurer or health care center or the insured person for any facility, ancillary or professional services or costs that are not routine patient care services as set forth in subsection (a) of section 38a-542d or for any product or service that is paid by the entity sponsoring or funding the clinical trial.

(b) Providers, hospitals, institutions and insured persons may appeal a health plan’s denials of payment for services only to the extent permitted by the contract between the insurer or health care center and the provider, hospital or institution.

(c) Providers, hospitals or institutions that have contracts with the insurer or health care center to render covered routine patient care services to insured persons as part of a clinical trial shall not bill the insured person for the cost of any covered routine patient care service.

(d) Providers, hospitals or institutions that do not have a contract with the insurer or health care center to render covered routine patient care services to insured persons as part of a clinical trial shall not bill the insured person for the cost of any covered routine patient care service.

(e) Nothing in this section shall be construed to prohibit a provider, hospital or institution from collecting a deductible or copayment as set forth in the insured person’s contract for any covered routine patient care service.

(f) Pursuant to subsection (b) of section 38a-542d, insurers or health care centers shall be required to pay providers, hospitals and institutions that do not have a contract with the insurer or health care center to render covered routine patient care services to insured persons the lesser of (1) the lowest contracted per diem, fee schedule rate or case rate that the insurer or health care center pays to any participating provider in the state of Connecticut for similar in-network services, or (2) the billed charges. Providers, hospitals or institutions shall not collect any amount more than the total amount paid by the insurer or health care center and the insured person in the form of a deductible or copayment set forth in the insured person’s contract. Such amount shall be deemed by the provider, hospital or institution to be payment in full.

(P.A. 01-171, S. 5, 25; P.A. 11-172, S. 12.)

History: P.A. 01-171 effective January 1, 2002; P.A. 11-172 replaced references to cancer clinical trial with references to clinical trial and, in Subsecs. (c), (d) and (f), changed “may not” to “shall not”, effective January 1, 2012.

See Sec. 38a-504e for similar provisions re individual policies.



Section 38a-542f - Clinical trials: Standardized forms. Time frame for coverage determinations. Appeals. Regulations.

(a)(1) For purposes of cancer clinical trials, the Insurance Department, in cooperation with the Connecticut Oncology Association, the American Cancer Society, the Connecticut Association of Health Plans and Anthem Blue Cross of Connecticut, shall develop a standardized form that all providers, hospitals and institutions shall submit to the insurer or health care center when seeking to enroll an insured person in a cancer clinical trial. An insurer or health care center shall not substitute any other approval request form for the form developed by the department, except that any insurer or health care center that has entered into an agreement to provide coverage for cancer clinical trials approved pursuant to section 38a-542g may use the form or process established by such agreement.

(2) For purposes of clinical trials other than cancer clinical trials, the Insurance Department, in cooperation with at least one state nonprofit research or advocacy organization concerned with the subject of the clinical trial, at least one national nonprofit research or advocacy organization concerned with the subject of the clinical trial, the Connecticut Association of Health Plans and Anthem Blue Cross of Connecticut, shall develop a standardized form that all providers, hospitals and institutions shall submit to the insurer or health care center when seeking to enroll an insured person in a clinical trial. An insurer or health care center shall not substitute any other approval request form for the form developed by the department, except that any insurer or health care center that has entered into an agreement to provide coverage for clinical trials approved pursuant to section 38a-542g, may use the form or process established by such agreement.

(b) Any insurer or health care center that receives the department form from a provider, hospital or institution seeking coverage for the routine patient care costs of an insured person in a clinical trial shall approve or deny coverage for such services not later than five business days after receiving such request and any other reasonable supporting materials requested by the insurer or health plan pursuant to section 38a-542c, except that an insurer or health care center that utilizes independent experts to review such requests shall respond not later than ten business days after receiving such request and supporting materials.

(c) The insured, or the provider with the insured’s written consent, may appeal any denial of coverage for medical necessity to an external, independent review pursuant to section 38a-591g. Such external review shall be conducted by a properly qualified review agent whom the department has determined does not have a conflict of interest regarding the clinical trial.

(d) The Insurance Commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(P.A. 01-171, S. 6, 25; P.A. 11-19, S. 66; 11-58, S. 84; 11-172, S. 13; P.A. 12-145, S. 21.)

History: P.A. 01-171 effective January 1, 2002; P.A. 11-19 made technical changes in Subsec. (b), effective January 1, 2012; P.A. 11-58 replaced reference to Sec. 38a-478n with “section 38a-591g” in Subsec. (c), effective July 1, 2011; P.A. 11-172 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and amending same to change “may not” to “shall not” and by adding Subdiv. (2) re standardized form for clinical trials other than cancer clinical trials, amended Subsec. (b) by replacing references to cancer clinical trial with references to clinical trial, deleting provision re time period for approval or denial of coverage for phase III clinical trials for prevention of cancer and by making technical changes, and amended Subsec. (c) by replacing reference to cancer clinical trial with reference to clinical trial, effective January 1, 2012; P.A. 12-145 amended Subsec. (a)(2) to replace reference to Sec. 38a-504g with reference to Sec. 38a-542g, effective June 15, 2012.

See Sec. 38a-504f for similar provisions re individual policies.



Section 38a-542g - Clinical trials: Submission and certification of policy forms.

(a) Any insurer or health care center with coverage policies for care in clinical trials shall submit such policies to the Insurance Department for evaluation and approval. The department shall certify whether the insurer’s or health care center’s coverage policy for routine patient care costs associated with clinical trials is substantially equivalent to the requirements of sections 38a-542a to 38a-542f, inclusive. If the department finds that such coverage is substantially equivalent to the requirements of sections 38a-542a to 38a-542f, inclusive, the insurer or health care center shall be exempt from the provisions of sections 38a-542a to 38a-542f, inclusive.

(b) Any such insurer or health care center shall report annually, in writing, to the department that there have been no changes in the policy as certified by the department. If there has been any change in the policy, the insurer or health care center shall resubmit its policy for certification by the department.

(c) Any insurer or health care center coverage policy found by the department not to be substantially equivalent to the requirements of sections 38a-542a to 38a-542f, inclusive, shall abide by the requirements of sections 38a-542a to 38a-542f, inclusive, until the insurer or health care center has received such certification by the department.

(P.A. 01-171, S. 7, 25; P.A. 11-172, S. 14; P.A. 12-145, S. 17.)

History: P.A. 01-171 effective January 1, 2002; P.A. 11-172 replaced references to cancer clinical trials with references to clinical trials in Subsec. (a), effective January 1, 2012; P.A. 12-145 replaced references to Sec. 38a-542g with references to Sec. 38a-542f, effective June 15, 2012.

See Sec. 38a-504g for similar provisions re individual policies.



Section 38a-543 - (Formerly Sec. 38-262j). Age discrimination in group insurance coverage prohibited.

No individual, partnership, corporation or unincorporated association which employs less than twenty employees and provides group hospital, surgical or medical insurance coverage for its employees may reduce the coverage provided to any employee or any employee’s spouse solely because he has reached the age of sixty-five and is eligible for Medicare benefits except to the extent such coverage is provided by Medicare. The terms of any such plan provided by any such employer which employs twenty or more employees shall entitle any employee who has attained the age of sixty-five and any employee’s spouse who has attained the age of sixty-five to group hospital, surgical or medical insurance coverage under the same conditions as any covered employee or spouse who is under the age of sixty-five.

(P.A. 82-196, S. 2; P.A. 88-303, S. 2, 6; P.A. 90-88, S. 2.)

History: P.A. 88-303 removed the provision for reduced coverage for Medicare-eligible employees and provided that employees and their spouses aged 65 and over are entitled to group health insurance coverage under the same conditions as covered employees and spouses under age 65; P.A. 90-88 allowed for the provision of reduced coverage for Medicare eligible employees of employers with less than 20 employees; Sec. 38-262j transferred to Sec. 38a-543 in 1991.



Section 38a-544 - Prescription drug coverage. Mail order pharmacies.

(a) No medical benefits contract on a group basis, whether issued by an insurance company, a hospital service corporation, a medical service corporation or a health care center, which provides coverage for prescription drugs may require any person covered under such contract to obtain prescription drugs from a mail order pharmacy as a condition of obtaining benefits for such drugs.

(b) The provisions of this section shall apply to any such medical benefits contract delivered, issued for delivery or renewed in this state on or after July 1, 1989.

(P.A. 89-374.)

See Sec. 38a-510 for similar provisions re individual policies.



Section 38a-544a - Prescription drug coverage. Synchronized refills.

No group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11), (12) and (16) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state that provides coverage for prescription drugs, shall deny coverage for the refill of any drug prescribed for the treatment of a chronic illness that is made in accordance with a plan among the insured, a practitioner and a pharmacist to synchronize the refilling of multiple prescriptions for the insured.

(P.A. 13-131, S. 2.)

History: P.A. 13-131 effective January 1, 2014.



Section 38a-545 - (Formerly Sec. 38-262k). Group dental health insurance plans. Alternative coverage option.

Any employer or other organization which had twenty-five or more employees or members at all times during the preceding calendar year and which contributes to a group health insurance plan for such employees or members which restricts the covered persons in selecting the providers of dental services to a single provider or limited number of providers, shall also offer each employee or member or their eligible dependents, at the time the dental benefits plan is offered to or renewed for any such person or persons, the option of selecting alternative coverage which permits the covered person to obtain dental services from any licensed dentist of his choice.

(P.A. 83-161; P.A. 90-243, S. 124.)

History: P.A. 90-243 deleted the reference to “group hospital or medical service plan contract”; Sec. 38-262k transferred to Sec. 38a-545 in 1991.



Section 38a-546 - (Formerly Sec. 38-379). Discontinuation and replacement of group health insurance policy. Regulations.

(a) In any case of the discontinuance of a group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (3), (4), (11) and (12) of section 38a-469 and delivered, issued for delivery, renewed, amended or continued in this state and the subsequent replacement of such coverage with another such policy, the succeeding carrier, in applying any deductible, coinsurance or waiting period provisions in its plan, shall give credit for the satisfaction or partial satisfaction of the same or similar provisions under a prior plan providing similar benefits. In the case of deductible or coinsurance provisions, the credit shall apply for the same or overlapping benefit periods and shall be given for expenses actually incurred and applied against the deductible or coinsurance provisions of the prior carrier’s plan during the ninety days preceding the effective date of the succeeding carrier’s plan but only to the extent these expenses are recognized under the terms of the succeeding carrier’s plan and are subject to a similar deductible or coinsurance provision.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, covering group coverage discontinuance and replacement.

(c) Nothing in this section shall alter or impair existing group policies which have been established pursuant to an agreement which resulted from collective bargaining, and the provisions required by this section shall become effective upon the next regular renewal and completion of such collective bargaining agreement.

(P.A. 75-616, S. 9, 12; P.A. 86-366, S. 2; P.A. 90-243, S. 156; P.A. 97-268, S. 3; P.A. 10-5, S. 32; P.A. 11-19, S. 13; 11-58, S. 45.)

History: P.A. 86-366 inserted new Subsec. (b) providing that whenever a group health insurance policy is discontinued and subsequently replaced, the succeeding carrier must give credit for the satisfaction of any deductible, coinsurance or waiting period provisions under the prior policy and renumbered previously existing Subsecs. as necessary; P.A. 90-243 inserted reference to “insurance” policies and deleted the reference to “subscriber contracts”; Sec. 38-379 transferred to Sec. 38a-546 in 1991; P.A. 97-268 amended Subsec. (a) to add reference to Subdivisions (1), (2), (3), (4), (11) and (12) of Sec. 38a-469, and to extend application to policies continued in state on or after October 1, 1997; P.A. 10-5 made technical changes in Subsec. (a), effective January 1, 2011; P.A. 11-19 made a technical change in Subsec. (a); P.A. 11-58 deleted former Subsec. (a) re provisions contained in group policies, redesignated existing Subsecs. (b) to (d) as Subsecs. (a) to (c) and amended Subsec. (a) by adding “providing coverage of the type specified in subdivisions (1), (2), (3), (4), (11) and (12) of section 38a-469 and delivered, issued for delivery, renewed, amended or continued in this state”, effective July 2, 2011.



Section 38a-547 - Termination of policy or contract due to insurer ceasing to offer health insurance in this state; maternity benefits to continue for six weeks following termination of the pregnancy, when.

As used in this section, the term “employer” means any individual, partnership, corporation or unincorporated association providing group hospital or medical insurance coverage for its employees. Whenever any insurance company, hospital service corporation or medical service corporation authorized to do the business of health insurance in this state declines to continue or renew a health insurance policy or contract issued to an employer because it is ceasing to offer health insurance within this state, the subsequent termination of coverage for such group shall be without prejudice to any claim for maternity benefits made by any employee or dependent covered under such policy or contract who is pregnant on the date of termination of such group coverage, provided such insurance company, hospital service corporation or medical service corporation is given written notice of any such pregnant employee or dependent within thirty days after the termination date. Maternity benefits and benefits for treatment of medical complications resulting from such pregnancy shall be payable for six weeks following the termination of pregnancy, subject to the terms and conditions of such policy or contract.

(P.A. 90-302; P.A. 93-345, S. 2.)

History: P.A. 93-345 deleted Subsecs. (b) and (c) re preexisting conditions and regulations.



Section 38a-548 - Penalty.

Any insurer, hospital or medical service corporation, health care center or fraternal benefit society, or any officer or agent thereof, delivering or issuing for delivery to any person in this state any policy in violation of any of the provisions of sections 38a-512 to 38a-533, inclusive, 38a-537 to 38a-542, inclusive, and 38a-545, shall be fined not more than one thousand dollars for each offense, and the commissioner may revoke the license of any foreign or alien insurer, or any agent thereof, violating any of those provisions.

(P.A. 90-243, S. 125; P.A. 08-178, S. 18.)

History: P.A. 08-178 increased maximum fine from $500 to $1,000 per offense.



Section 38a-549 - Coverage for adopted children.

(a) Each group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469 delivered, issued for delivery, amended, renewed or continued in this state shall provide coverage for a child legally placed for adoption with an employee or other member of the covered group who is an adoptive parent or a prospective adoptive parent, even though the adoption has not been finalized, provided the child lives in the household of such employee or member and the child is dependent upon such employee or member for support and maintenance.

(b) Coverage for such child legally placed for adoption shall consist of coverage for injury and sickness including necessary care and treatment of medically diagnosed congenital defects and birth abnormalities within the limits of the policy.

(c) If payment of a specific premium or subscription fee is required to provide coverage for a child legally placed for adoption with the insured or subscriber who is an adoptive parent or a prospective adoptive parent, the policy may require that notification of acceptance of such child and payment of the required premium or fees be furnished to the insurer, hospital or medical service corporation or health care center within thirty-one days after the acceptance of such child in order to continue coverage beyond such thirty-one-day period, provided failure to furnish such notice or pay such premium or fees shall not prejudice any claim originating within such thirty-one-day period.

(d) Such policy (1) shall cover such child legally placed for adoption on the same basis as other dependents, and (2) may not contain any provision concerning preexisting conditions, insurability, eligibility or health underwriting approval for a child legally placed for adoption, except that an insurer, hospital or medical service corporation or health care center may require health underwriting for a child legally placed for adoption if a required premium or subscription fee and completed application materials are not provided to the insurer, hospital or medical service corporation or health care center before the expiration of the thirty-one-day period following the date the child was legally placed for adoption.

(P.A. 91-97, S. 2; P.A. 02-96, S. 2; P.A. 03-70, S. 2.)

History: P.A. 02-96 amended Subsec. (a) to substitute “each” for “every” and “amended, renewed or continued in this state” for “amended or renewed in this state on or after October 1, 1991,” and added Subsec. (d) re coverage and prohibited provisions; P.A. 03-70 amended Subsec. (c) to substitute “premium or subscription fee” for “premium fee” and amended Subsec. (d) to add exception re health underwriting if required premium or subscription fee and completed application materials are not provided before expiration of thirty-one-day period.

See Sec. 38a-508 for similar provisions re individual policies.



Section 38a-550 - Copayments re in-network imaging services.

(a) No health insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society that provides coverage under a group health insurance policy or contract for magnetic resonance imaging or computed axial tomography may (1) require total copayments in excess of three hundred seventy-five dollars for all such in-network imaging services combined annually, or (2) require a copayment in excess of seventy-five dollars for each in-network magnetic resonance imaging or computed axial tomography, provided the physician ordering the radiological services and the physician rendering such services are not the same person or are not participating in the same group practice.

(b) No health insurer, health care center, hospital service corporation, medical service corporation or fraternal benefit society that provides coverage under a group health insurance policy or contract for positron emission tomography may (1) require total copayments in excess of four hundred dollars for all such in-network imaging services combined annually, or (2) require a copayment in excess of one hundred dollars for each in-network positron emission tomography, provided the physician ordering the radiological service and the physician rendering such service are not the same person or are not participating in the same group practice.

(c) The provisions of subsections (a) and (b) of this section shall not apply to a high deductible health plan as that term is used in subsection (f) of section 38a-520.

(P.A. 06-180, S. 2; P.A. 07-54, S. 4.)

History: P.A. 07-54 made technical changes in Subsecs. (a) and (b), effective May 22, 2007.

See Sec. 38a-511 for similar provisions re individual policies.



Section 38a-550a - (Note: This section is effective January 1, 2015.) Copayments re in-network physical therapy services.

No group health insurance policy providing coverage of the type specified in subdivisions (1), (2), (4), (11) and (12) of section 38a-469 delivered, issued for delivery, renewed, amended or continued in this state shall impose copayments that exceed a maximum of thirty dollars per visit for in-network physical therapy services rendered by a physical therapist licensed under section 20-73.

(P.A. 13-307, S. 2.)

History: P.A. 13-307 effective January 1, 2015.



Section 38a-551 - (Formerly Sec. 38-371). Definitions.

For the purposes of this section and sections 38a-552 to 38a-559, inclusive, the following terms shall have the following meanings:

(a) “Health insurance” means hospital and medical expenses incurred policies written on a direct basis, nonprofit service plan contracts, health care center contracts and self-insured or self-funded employee health benefit plans. For purposes of sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, “health insurance” does not include (1) accident only, credit, dental, vision, Medicare supplement, long-term care or disability insurance, hospital indemnity coverage, coverage issued as a supplement to liability insurance, insurance arising out of a workers’ compensation or similar law, automobile medical-payments insurance, or insurance under which beneficiaries are payable without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance, or (2) policies of specified disease or limited benefit health insurance, provided: (A) The carrier offering such policies files on or before March first of each year a certification with the commissioner that contains the following: (i) A statement from the carrier certifying that such policies are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance; and (ii) a summary description of each such policy including the average annual premium rates, or range of premium rates in cases where premiums vary by age, gender or other factors, charged for such policy in the state; and (B) for each such policy that is offered for the first time in this state on or after July 1, 2005, the carrier files with the commissioner the information and statement required in subparagraph (A) of this subdivision at least thirty days prior to the date such policy is issued or delivered in this state.

(b) “Carrier” means an insurer, health care center, hospital service corporation or medical service corporation or fraternal benefit society.

(c) “Insurer” means an insurance company licensed to transact accident and health insurance business in this state.

(d) “Health care center” means a health care center, as defined in section 38a-175.

(e) “Self-insurer” means an employer or an employee welfare benefit fund or plan which provides payment for or reimbursement of the whole or any part of the cost of covered hospital or medical expenses for covered individuals. For purposes of sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, “self-insurer” shall not include any such employee welfare benefit fund or plan established prior to April 1, 1976, by any organization which is exempt from federal income taxes under the provisions of Section 501 of the United States Internal Revenue Code and amendments thereto and legal interpretations thereof, except any such organization described in Subsection (c)(15) of said Section 501.

(f) “Commissioner” means the Insurance Commissioner of the state of Connecticut.

(g) “Physician” means a doctor of medicine, chiropractic, natureopathy, podiatry, a qualified psychologist and, for purposes of oral surgery only, a doctor of dental surgery or a doctor of medical dentistry and, subject to the provisions of section 20-138d, optometrists duly licensed under the provisions of chapter 380.

(h) “Qualified psychologist” means a person who is duly licensed or certified as a clinical psychologist and has a doctoral degree in and at least two years of supervised experience in clinical psychology in a licensed hospital or mental health center.

(i) “Skilled nursing facility” shall have the same meaning as “skilled nursing facility”, as defined in Section 1395x, Chapter 7 of Title 42, United States Code.

(j) “Hospital” shall have the same meaning as “hospital”, as defined in Section 1395x, Chapter 7 of Title 42, United States Code.

(k) “Home health agency” shall have the same meaning as “home health agency”, as defined in Section 1395x, Chapter 7 of Title 42, United States Code.

(l) “Copayment” means the portion of a charge that is covered by a plan and not payable by the plan and which is thus the obligation of the covered individual to pay.

(m) “Resident employer” means any person, partnership, association, trust, estate, limited liability company, corporation, whether foreign or domestic, or the legal representative, trustee in bankruptcy or receiver or trustee, thereof, or the legal representative of a deceased person, including the state of Connecticut and each municipality therein, which has in its employ one or more individuals during any calendar year, commencing January 1, 1976. For purposes of sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, the term “resident employer” shall refer only to an employer with a majority of employees employed within the state of Connecticut.

(n) “Eligible employee” means, with respect to any employer, an employee who either is considered a full-time employee, or who is expected to work at least twenty hours a week for at least twenty-six weeks during the next twelve months or who has actually worked at least twenty hours a week for at least twenty-six weeks in any continuous twelve-month period.

(o) “Alcoholism treatment facility” shall have the same meaning as in section 38a-533.

(p) “Totally disabled” means with respect to an employee, the inability of the employee because of an injury or disease to perform the duties of any occupation for which he is suited by reason of education, training or experience, and, with respect to a dependent, the inability of the dependent because of an injury or disease to engage in substantially all of the normal activities of persons of like age and sex in good health.

(q) “Deductible” means the amount of covered expenses which must be accumulated during each calendar year before benefits become payable as additional covered expenses incurred.

(r) For purposes of sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, “disease or injury” shall include pregnancy and resulting childbirth or miscarriage.

(s) “Complications of pregnancy” means (1) conditions requiring hospital stays, when the pregnancy is not terminated, whose diagnoses are distinct from pregnancy but are adversely affected by pregnancy or are caused by pregnancy, such as acute nephritis, nephrosis, cardiac decompensation, missed abortion and similar medical and surgical conditions of comparable severity, and shall not include false labor, occasional spotting, physician-prescribed rest during the period of pregnancy, morning sickness, hyperemesis gravidarum, pre-eclampsia and similar conditions associated with management of a difficult pregnancy not constituting a nosologically distinct complication of pregnancy; and (2) nonelective caesarean section, ectopic pregnancy which is terminated, and spontaneous termination of pregnancy, which occurs during a period of gestation in which a viable birth is not possible.

(t) “Resident” means (1) a person who maintains a residence in this state for a period of at least one hundred eighty days, or (2) a HIPAA or health care tax credit eligible individual who maintains a residence in this state.

(u) “HIPAA eligible individual” means an eligible individual as defined in subsection (b) of section 2741 of the Public Health Service Act, as set forth in the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) (HIPAA).

(v) “Health care tax credit eligible individual” means a person who is eligible for the credit for health insurance costs under Section 35 of the Internal Revenue Code of 1986 in accordance with the Pension Benefit Guaranty Corporation and Trade Adjustment Assistance programs of the Trade Act of 2002 (P.L. 107-210).

(P.A. 75-616, S. 1, 12; P.A. 76-399, S. 2, 5; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 331, 345, 348; P.A. 90-243, S. 154; P.A. 91-100, S. 1; P.A. 93-338, S. 1; P.A. 95-79, S. 143, 189; June 18 Sp. Sess. P.A. 97-8, S. 67, 72, 88; P.A. 99-102, S. 45; P.A. 01-174, S. 11; June 30 Sp. Sess. P.A. 03-6, S. 66; P.A. 05-270, S. 1.)

History: P.A. 76-399 added Subdivs. (o) to (r) defining “totally disabled”, “deductible”, “disease or injury” and “complications of pregnancy”; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 90-243 made technical changes for statutory consistency; Sec. 38-371 transferred to Sec. 38a-551 in 1991; P.A. 91-100 added Subdiv. (s) to define “resident”; P.A. 93-338 in Subdiv. (a) added references to “health care center contracts” in definition of “health insurance”, in Subdiv. (b) added reference to “health care center” in definition of “carrier”, inserted new Subdiv. (d) defining “health care center” and relettered the former Subdivs. (e) to (t), inclusive, accordingly; P.A. 95-79 redefined “resident employer” to include a limited liability company, effective May 31, 1995; June 18 Sp. Sess. P.A. 97-8 redefined “resident” in Subsec. (t) to include HIPAA eligible individual who maintains a residence in this state, and added new Subsec. (u) to define “HIPAA eligible individual”, effective July 1, 1997; P.A. 99-102 amended Subsec. (g) by deleting an obsolete reference to osteopathy and making a technical change; P.A. 01-174 substituted reference to Sec. 38a-696 for Sec. 38a-697 in Subsec. (a); June 30 Sp. Sess. P.A. 03-6 made a technical change in Subsecs. (d), (i), (j) and (k), amended Subsec. (t) to include in definition of “resident” a health care tax credit eligible individual and make a technical change, and added Subsec. (v) defining “health care tax credit eligible individual”, effective August 20, 2003; P.A. 05-270 redefined “health insurance” in Subsec. (a), effective July 1, 2005.



Section 38a-552 - (Formerly Sec. 38-372). Applicability. Individual and group comprehensive health care plans.

(a)(1) Every carrier offering individual health insurance in this state shall, as a condition of transacting such health insurance, make an individual comprehensive health care plan, described in section 38a-555, available to every resident of this state except residents who are both sixty-five years of age or older and eligible for Medicare. Individual comprehensive health care plans may be made available through participation in the Health Reinsurance Association in accordance with section 38a-556, or a residual market association, in accordance with section 38a-557. The premium charged for such a plan which is not insured by or through the Health Reinsurance Association or any other residual market association may not exceed the premium which would be applicable through participation in such associations. The premium charged for such a plan insured by or through the Health Reinsurance Association shall be precisely the premium established for that particular classification under the Health Reinsurance Association. (2) Every self-insurer whose plan covers three or more employees shall make an individual comprehensive health care plan, described in section 38a-555, available under a conversion privilege to every person covered by the plan who is a resident of this state, who is not eligible for Medicare and whose coverage under the self-insured plan ceases as a result of layoff, death or termination of employment. The individual comprehensive health care plans may be provided through a carrier or through participation in the Health Reinsurance Association in accordance with section 38a-556. The premium charged for such a plan which is not insured by or through the Health Reinsurance Association may not exceed the premium established for that particular classification under the Health Reinsurance Association. The premium charged for such a plan which is insured by or through the Health Reinsurance Association shall be precisely the premium established for that particular classification under the Health Reinsurance Association.

(b) Every carrier offering group health insurance in this state shall, as a condition of transacting such health insurance, make a group comprehensive health care plan, as described in section 38a-554, available to every resident employer who is not a small employer as defined in subdivision (4) of section 38a-564.

(c) Except as provided in subdivision (c) of section 38a-505, nothing in sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, shall preclude the right of carriers to transact other kinds of insurance for which they are authorized, nor preclude the right of carriers to transact any other lawful kind of health insurance.

(d) Nothing in sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, shall require a carrier to make available coverage under a group or individual comprehensive health care plan to any person or group who is already covered under such a plan.

(P.A. 75-616, S. 2, 12; P.A. 86-106, S. 1; P.A. 90-134, S. 24, 28; P.A. 91-201, S. 5, 8; P.A. 93-338, S. 4; 93-435, S. 69.)

History: P.A. 86-106 limited the exemption from the required availability of individual comprehensive health care plans to those residents of this state who are at least 65 years of age and eligible for Medicare; P.A. 90-134 removed language in Subsec. (b) pertaining to group comprehensive plans for employers of between 3 and 25 employees; Sec. 38-372 transferred to Sec. 38a-552 in 1991; P.A. 91-201 made technical changes re definition of “small employer”; P.A. 93-338 deleted in Subsecs. (a) and (b) the individual comprehensive health care plan option choices for both individuals and employers; P.A. 93-345 amended Subsec. (a)(1) to delete the requirement that an individual comprehensive health care plan shall include the choice of a low option or middle option or high option deductible.



Section 38a-553 - (Formerly Sec. 38-373). Minimum standard benefits of comprehensive health care plans. Optional and excludable benefits. Preexisting conditions. Use of managed care plans.

All individual and all group comprehensive health care plans shall include minimum standard benefits as described in this section.

(a) Except as provided in subsections (b) and (c), minimum standard benefits shall be benefits, including coverage for catastrophic illness, with a lifetime maximum of one million dollars per individual, for reasonable charges or, when applicable, the allowance agreed upon between a provider and a carrier for charges actually incurred, for the following health care services, rendered to an individual covered by such plan for the diagnosis or treatment of nonoccupational disease or injury: (1) Hospital services; (2) professional services which are rendered by a physician or, at his direction, by a registered nurse, other than services for mental or dental conditions; (3) the diagnosis or treatment of mental conditions, in accordance with the minimum requirements established in section 38a-514; (4) legend drugs requiring a prescription of a physician, advanced practice registered nurse or physician assistant; (5) services of a skilled nursing facility for not more than one hundred twenty days in a calendar year, provided such services commence within fourteen days following a confinement of at least three consecutive days in a hospital for the same condition; (6) home health agency services, as defined by the commissioner, up to a maximum of one hundred eighty visits in a calendar year, provided such services commence within seven days following confinement in a hospital or skilled nursing facility of at least three consecutive days for the same condition, provided further, in the case of an individual diagnosed by a physician as terminally ill with a prognosis of six months or less to live, such home health agency services may commence irrespective of whether such covered person was so confined or, if such covered person was so confined, irrespective of such seven-day period, and the yearly benefit for medical social services, as hereinafter defined, shall not exceed two hundred dollars. “Medical social services” means services rendered, under the direction of a physician by a qualified social worker holding a master’s degree from an accredited school of social work, including but not limited to (A) assessment of the social, psychological and family problems related to or arising out of such covered person’s illness and treatment; (B) appropriate action and utilization of community resources to assist in resolving such problems; (C) participation in the development of treatment for such covered person; (7) use of radium or other radioactive materials; (8) outpatient chemotherapy for the removal of tumors and treatment of leukemia, including outpatient chemotherapy; (9) oxygen; (10) anesthetics; (11) nondental prosthesis and maxillo-facial prosthesis used to replace any anatomic structure lost during treatment for head and neck tumors or additional appliances essential for the support of such prosthesis; (12) rental of durable medical equipment which has no personal use in the absence of the condition for which prescribed; (13) diagnostic x-rays and laboratory tests as defined by the commissioner; (14) oral surgery for: (A) Excision of partially or completely unerupted impacted teeth, or (B) excision of a tooth root without the extraction of the entire tooth; (15) services of a licensed physical therapist, rendered under the direction of a physician; (16) transportation by a local professional ambulance to the nearest health care institution qualified to treat the illness or injury; (17) certain other services which are medically necessary in the treatment or diagnosis of an illness or injury as may be designated or approved by the Insurance Commissioner; (18) confinement in a facility established primarily for the treatment of alcoholism and licensed for such care by the state, or in a part of a hospital used primarily for such treatment, shall be a covered expense for a period of at least forty-five days within any calendar year.

(b) Minimum standard benefits may include one or more of the following provisions: (1) For policies issued or renewed prior to April 1, 1994, subject to the provisions of subdivision (3) such plan may require deductibles. The “low option deductible” shall be two hundred dollars per person, the “middle option deductible” shall be five hundred dollars per person, and the “high option deductible” shall be seven hundred fifty dollars per person. The amount of the deductible may not be greater when a service is rendered on an outpatient basis than when that service is offered on an inpatient basis. Expenses incurred during the last three months of a calendar year and actually applied to an individual’s deductible for that year shall be applied to that individual’s deductible in the following calendar year. The two-hundred-dollar maximum, the five-hundred-dollar maximum and the seven-hundred-fifty-dollar maximum may be adjusted yearly to correspond with the change in the medical care component of the Consumer Price Index, as adjusted by the commissioner. The base year for such computation shall be the first full year of operation of such plan. (2) For policies issued or renewed prior to April 1, 1994, subject to the provisions of subdivision (3), such plan shall require a maximum copayment of twenty per cent for charges for all types of health care in excess of the deductible and fifty per cent for services listed in subdivision (3) of subsection (a) in excess of the deductible. (3) The sum of any deductible and copayments required in any calendar year may not exceed a maximum limit of one thousand dollars per covered individual, or two thousand dollars per covered family; provided, covered expenses incurred after the applicable maximum limit has been reached shall be paid at the rate of one hundred per cent, except that expenses incurred for treatment of mental and nervous conditions may be paid at the rate of fifty per cent as specified in subdivision (3) of subsection (a). The one-thousand-dollar and two-thousand-dollar maximums shall be adjusted yearly to correspond with the change in the medical care component of the Consumer Price Index as adjusted by the commissioner. (4) The plan shall limit benefits with respect to each pregnancy, other than a pregnancy involving complications of pregnancy, to a maximum of two hundred fifty dollars. (5) The plan may limit lifetime benefits to a maximum of not less than one million dollars per covered individual. (6) No preexisting condition exclusion shall exclude coverage of any preexisting condition unless: (A) The condition first manifested itself within the period of six months immediately prior to the effective date of coverage in such a manner as would cause a reasonably prudent person to seek diagnosis, care or treatment; (B) medical advice or treatment was recommended or received within the period of six months immediately prior to the effective date of coverage; or (C) the condition is pregnancy existing on the effective date of coverage. No policy shall exclude coverage for a loss due to preexisting conditions for a period greater than twelve months following the effective date of coverage. Any individual comprehensive health care plan issued as a result of conversion from group health insurance or from a self-insured group shall credit the time covered under such group health insurance toward any such exclusion.

(c) Plans providing minimum standard benefits need not provide benefits for the following: (1) Any charge for any care for any injury or disease either (A) arising out of and in the course of an employment subject to a workers’ compensation or similar law or where such benefit is required to be provided under a workers’ compensation policy to a sole proprietor, business partner or corporation officer who elects such coverage pursuant to the provisions of chapter 568, or (B) to the extent benefits are payable without regard to fault under a coverage statutorily required to be contained in any motor vehicle or other liability insurance policy or equivalent self-insurance; (2) any charge for treatment for cosmetic purposes other than surgery for the prompt repair of an accidental injury sustained while covered, provided cosmetic shall not mean replacement of any anatomic structure removed during treatment of tumors; (3) any charge for travel, other than transportation by local professional ambulance to the nearest health care institution qualified to treat the illness or injury; (4) any charge for private room accommodations to the extent it is in excess of the institution’s most common charge for a semiprivate room; (5) any charge by health care institutions to the extent that it is determined by the carrier that the charge exceeds the rates approved by the Office of Health Care Access division of the Department of Public Health; (6) any charge for services or articles to the extent that it exceeds the reasonable charge in the locality for the service; (7) any charge for services or articles which are determined not to be medically necessary, except that this shall not apply to the fabrication or placement of the prosthesis as specified in subdivision (11) of subsection (a) of this section and subdivision (2) of this subsection; (8) any charge for services or articles the provisions of which is not within the scope of the license or certificate of the institution or individual rendering such services or articles; (9) any charge for services or articles furnished, paid for or reimbursed directly by or under any law of a government, except as otherwise provided in this subsection; (10) any charge for services or articles for custodial care or designed primarily to assist an individual in meeting his activities of daily living; (11) any charge for services which would not have been made if no insurance existed or for which the covered individual is not legally obligated to pay; (12) any charge for eyeglasses, contact lenses or hearing aids or the fitting thereof; (13) any charge for dental care not specifically covered by sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive; and (14) any charge for services of a registered nurse who ordinarily resides in the covered individual’s home, or who is a member of the covered individual’s family or the family of the covered individual’s spouse.

(d) and (e) Repealed by P.A. 84-499, S. 2.

(f) The minimum standard benefits of any individual or group comprehensive health care plan may be satisfied by catastrophic coverage offered in conjunction with basic hospital or medical-surgical plans on an expense incurred or service basis as approved by the commissioner as providing at least equivalent benefits.

(g) Comprehensive health care plan carriers may offer alternative policy provisions and benefits, including cost containment features, consistent with the purposes of sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, provided such alternative provisions and benefits are approved by the Insurance Commissioner prior to their use. Cost containment features may include, but shall not be limited to, preferred provider provisions; utilization review of health care services, including review of the medical necessity of hospital and physician services; case management benefit alternatives; and other managed care provisions.

(h) Every comprehensive health care plan issued or renewed through the Health Reinsurance Association on or after April 1, 1994, shall be a managed care plan. Such managed care plans shall include one or more health care center plans or preferred provider network plans, as determined by the board of the association, with the approval of the commissioner. In the event that such managed care plans would not adequately serve enrollees in a particular area of the state, the board may offer to such enrollees a managed care product which contains alternative cost containment features, including but not limited to, utilization review of health care services, review of the medical necessity of hospital and physician services and case management benefit alternatives.

(i) No comprehensive health care plan issued through the Health Reinsurance Association to a HIPAA eligible individual shall include any limitation or exclusion of benefits based on a preexisting condition.

(j) No comprehensive health care plan issued through the Health Reinsurance Association to a health care tax credit eligible individual shall include any limitation or exclusion of benefit based on a preexisting condition if such individual maintained creditable health insurance coverage for an aggregate period of three months as of the date on which the individual seeks to enroll in the Health Reinsurance Association issued plan, not counting any period prior to a sixty-three-day break in coverage.

(k) (1) Each comprehensive health care plan issued through the Health Reinsurance Association shall provide coverage, under the terms and conditions of the plan, for the preexisting conditions of any group member or dependent who is newly insured under the plan on or after October 1, 2005, and was previously covered for such preexisting condition under the terms of the group member’s or dependent’s preceding qualifying coverage, provided the preceding qualifying coverage was continuous to a date less than one hundred twenty days prior to the effective date of the new coverage, exclusive of any applicable waiting period, except in the case of a newly insured group member whose preceding qualifying coverage was terminated due to an involuntary loss of employment, the preceding qualifying coverage must have been continuous to a date not more than one hundred fifty days prior to the effective date of the new coverage under the plan, exclusive of any applicable waiting period, provided the requirements of this subdivision shall only apply if the newly insured group member or dependent applies for such succeeding coverage not later than thirty days after the first day of the member’s or dependent’s initial eligibility.

(2) With respect to a group member or dependent who was newly insured under the plan on or after October 1, 2005, and was previously covered under qualifying coverage, but was not covered under such qualifying coverage for a preexisting condition, as defined under the newly issued comprehensive health care plan, such plan shall credit the time such group member or dependent was previously covered by qualifying coverage to the exclusion period of the preexisting condition provision, provided the preceding qualifying coverage was continuous to a date less than one hundred twenty days prior to the effective date of the new coverage, exclusive of any applicable waiting period under such plan, except in the case of a newly insured group member whose preceding qualifying coverage was terminated due to an involuntary loss of employment, the preceding qualifying coverage must have been continuous to a date not more than one hundred fifty days prior to the effective date of the new coverage, exclusive of any applicable waiting period, provided the requirements of this subdivision shall only apply if such newly insured group member or dependent applies for such succeeding coverage not later than thirty days after the first day of the member’s or dependent’s initial eligibility.

(3) As used in this subsection, “qualifying coverage” means coverage under (A) any group health insurance plan, group insurance arrangement or self-insured plan covering a group, (B) Medicare or Medicaid, or (C) an individual health insurance plan that provides benefits which are actuarially equivalent to or exceeding the benefits provided under a small employer health care plan, as defined in section 38a-564, whether issued in this state or any other state, as determined by the Insurance Department.

(P.A. 75-616, S. 3, 12; P.A. 76-399, S. 3, 5; P.A. 77-614, S. 163, 610; P.A. 78-76, S. 4; P.A. 79-327, S. 1; 79-376, S. 67; P.A. 80-482, S. 332, 348; P.A. 81-55; P.A. 82-112; P.A. 84-499, S. 2; P.A. 89-80; P.A. 93-338, S. 2; P.A. 95-257, S. 39, 58; P.A. 96-19, S. 8; June 18 Sp. Sess. P.A. 97-8, S. 68, 88; June 30 Sp. Sess. P.A. 03-6, S. 67; P.A. 04-10, S. 12; P.A. 05-271, S. 1; P.A. 10-179, S. 110.)

History: P.A. 76-399 added Subsec. (a)(17) re coverage pertaining to treatment of alcoholism and added provisions re pregnancy benefits in Subsec. (b); P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 78-76 added proviso in Subsec. (a)(6) re coverage of medical social services where patient is terminally ill; P.A. 79-327 inserted new Subdiv. (8) in Subsec. (a) re outpatient chemotherapy and deleted former Subdiv. (16) re unspecified services left to insurance commissioner’s discretion, renumbering as necessary and included maxillo-facial prostheses in Subdiv. (11), formerly (10), amending Subsec. (c) re prostheses accordingly; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation” in Subsec. (c)(1); P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 81-55 amended Subsec. (c), providing that comprehensive health care plans are not obligated to provide benefits for care for injury or disease where benefits must be provided to a sole proprietor or partner under a workers’ compensation policy; P.A. 82-112 provided that comprehensive health care plans need not provide benefits when such benefit is required under workers’ compensation for corporation officers in Subsec. (c) and enumerated certain circumstances under which carriers shall not deny benefits in new Subsec. (d), relettering former Subsecs. (d) and (e) accordingly; P.A. 84-499 repealed Subsecs. (d) and (e) re denial of benefits and carriers’ rights of recovery; P.A. 89-80 added Subsec. (g) allowing alternative provisions and benefits, including cost containment features, to be offered if approved by the commissioner; Sec. 38-373 transferred to Sec. 38a-553 in 1991; P.A. 93-338 in Subsec. (a)(3) changed the provisions re minimum standard benefits for mental illness conditions, in Subsec. (b) specified that Subdivs. (1) and (2) apply to policies issued or renewed prior to April 1, 1994, and added new Subsec. (h) requiring that every plan issued or renewed through the Health Reinsurance Association on or after April 1, 1994, be a managed care plan; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995; P.A. 96-19 amended Subsec. (a) to include prescriptions by advanced practice registered nurses and physician assistants; June 18 Sp. Sess. P.A. 97-8 added new Subsec. (i) to prohibit the limitation or exclusion of benefits based on preexisting conditions, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 added Subsec. (j) re limitation or exclusion of benefit based on preexisting condition in comprehensive health care plans issued to health care tax credit eligible individuals, effective August 20, 2003; P.A. 04-10 changed “policy” to “plan” in Subsec. (j); P.A. 05-271 added new Subsec. (k) re preexisting conditions for members or dependents newly insured on or after October 1, 2005, and defining “qualifying coverage”; P.A. 10-179 amended Subsec. (c) by making technical changes in Subdivs. (1) and (9) and replacing “Office of Health Care Access” with “Office of Health Care Access division of the Department of Public Health” in Subdiv. (5).

See Sec. 38a-504 re insurance policy or contract requirements covering surgical removal of tumors and treatment of leukemia.

Subsec. (c):

Subdiv. (1)(B) cited. 186 C. 507.

Subdiv. (1)(B) cited. 36 CS 561.



Section 38a-554 - (Formerly Sec. 38-374). Additional requirements and eligibility under group comprehensive health care plans. Coverage for stepchildren. Continuation of benefits under group plans. Insurance Commissioner’s authority to coordinate benefits.

A group comprehensive health care plan shall contain the minimum standard benefits prescribed in section 38a-553 and shall also conform in substance to the requirements of this section.

(a) The plan shall be one under which the individuals eligible to be covered include: (1) Each eligible employee; (2) the spouse of each eligible employee, who shall be considered a dependent for the purposes of this section; and (3) unmarried children who are under twenty-six years of age. Each plan shall cover a stepchild on the same basis as a biological child.

(b) The plan shall provide the option to continue coverage under each of the following circumstances until the individual is eligible for other group insurance, except as provided in subdivisions (3) and (4) of this subsection:

(1) Notwithstanding any provision of this section, upon layoff, reduction of hours, leave of absence or termination of employment, other than as a result of death of the employee or as a result of such employee’s “gross misconduct” as that term is used in 29 USC 1163(2), continuation of coverage for such employee and such employee’s covered dependents for a period of thirty months after the date of such layoff, reduction of hours, leave of absence or termination of employment, except that if such reduction of hours, leave of absence or termination of employment results from an employee’s eligibility to receive Social Security income, continuation of coverage for such employee and such employee’s covered dependents until midnight of the day preceding such person’s eligibility for benefits under Title XVIII of the Social Security Act;

(2) Upon the death of the employee, continuation of coverage for the covered dependents of such employee for the periods set forth for such event under federal extension requirements established by the Consolidated Omnibus Budget Reconciliation Act of 1985, P.L. 99-272, as amended from time to time;

(3) Regardless of the employee’s or dependent’s eligibility for other group insurance, during an employee’s absence due to illness or injury, continuation of coverage for such employee and such employee’s covered dependents during continuance of such illness or injury or for up to twelve months from the beginning of such absence;

(4) Regardless of an individual’s eligibility for other group insurance, upon termination of the group plan, coverage for covered individuals who were totally disabled on the date of termination shall be continued without premium payment during the continuance of such disability for a period of twelve calendar months following the calendar month in which the plan was terminated, provided claim is submitted for coverage within one year of the termination of the plan;

(5) The coverage of any covered individual shall terminate: (A) As to a child, the plan shall provide the option for said child to continue coverage for the longer of the following periods: (i) At the end of the month following the month in which the child: Marries; ceases to be a resident of the state; becomes covered under a group health plan through the dependent’s own employment; or attains the age of twenty-six. The residency requirement shall not apply to dependent children under nineteen years of age or full-time students attending an accredited institution of higher education. If on the date specified for termination of coverage on a child, the child is unmarried and incapable of self-sustaining employment by reason of mental or physical handicap and chiefly dependent upon the employee for support and maintenance, the coverage on such child shall continue while the plan remains in force and the child remains in such condition, provided proof of such handicap is received by the carrier within thirty-one days of the date on which the child’s coverage would have terminated in the absence of such incapacity. The carrier may require subsequent proof of the child’s continued incapacity and dependency but not more often than once a year thereafter, or (ii) for the periods set forth for such child under federal extension requirements established by the Consolidated Omnibus Budget Reconciliation Act of 1985, P.L. 99-272, as amended from time to time; (B) as to the employee’s spouse, at the end of the month following the month in which a divorce, court-ordered annulment or legal separation is obtained, whichever is earlier, except that the plan shall provide the option for said spouse to continue coverage for the periods set forth for such events under federal extension requirements established by the Consolidated Omnibus Budget Reconciliation Act of 1985, P.L. 99-272, as amended from time to time; and (C) as to the employee or dependent who is sixty-five years of age or older, as of midnight of the day preceding such person’s eligibility for benefits under Title XVIII of the federal Social Security Act;

(6) As to any other event listed as a “qualifying event” in 29 USC 1163, as amended from time to time, continuation of coverage for such periods set forth for such event in 29 USC 1162, as amended from time to time, provided such plan may require the individual whose coverage is to be continued to pay up to the percentage of the applicable premium as specified for such event in 29 USC 1162, as amended from time to time.

Any continuation of coverage required by this section except subdivision (4) or (6) of this subsection may be subject to the requirement, on the part of the individual whose coverage is to be continued, that such individual contribute that portion of the premium the individual would have been required to contribute had the employee remained an active covered employee, except that the individual may be required to pay up to one hundred two per cent of the entire premium at the group rate if coverage is continued in accordance with subdivision (1), (2) or (5) of this subsection. The employer shall not be legally obligated by sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, to pay such premium if not paid timely by the employee.

(c) The commissioner shall adopt regulations, in accordance with chapter 54, concerning coordination of benefits between the plan and other health insurance plans. No individual or group health insurance plan shall coordinate benefits or otherwise reduce benefit payments because a person is covered by or receives benefits from a group specified disease policy delivered, issued for delivery, renewed, amended or continued in this state.

(d) The plan shall make available to Connecticut residents, in addition to any other conversion privilege available, a conversion privilege under which coverage shall be available immediately upon termination of coverage under the group plan. The terms and benefits offered under the conversion benefits shall be at least equal to the terms and benefits of an individual comprehensive health care plan.

(e) (1) The provisions of subdivision (1) of subsection (b) of this section shall apply to any individual for whom such continuation of coverage is in effect or who elects continuation of coverage pursuant to this section, on or after May 5, 2010.

(2) Each insurer and health care center that has issued a group health insurance policy subject to sections 38a-546 and 38a-554 shall, in conjunction with their group policyholders, including employers with fewer than twenty employees, provide notice of the continuation of coverage period specified in subdivision (1) of subsection (b) of this section to such individuals set forth in subdivision (1) of this subsection not later than sixty days after May 5, 2010.

(P.A. 75-616, S. 4, 12; P.A. 76-399, S. 1, 5; P.A. 86-106, S. 2; P.A. 87-274, S. 2; P.A. 97-268, S. 2; P.A. 02-55, S. 1; P.A. 03-77, S. 1; P.A. 07-185, S. 17; June Sp. Sess. P.A. 07-2, S. 65, 69; P.A. 08-147, S. 9; 08-181, S. 7; P.A. 09-124, S. 2; P.A. 10-13, S. 2.)

History: P.A. 76-399 allowed continuation of coverage to the thirty-ninth week following date of eligibility loss, rather than the ninetieth day following such date in Subsec. (b)(1) and (2); P.A. 86-106 amended Subsec. (b) to provide that if a dependent child is suffering from any mental handicap, rather than only mental retardation, on the date his coverage would otherwise be terminated, the coverage may be continued, and to limit the termination of coverage of those eligible for Medicare to those persons who are 65 years of age or older; P.A. 87-274 amended Subsec. (b) to increase extension rights upon the loss of employment from 39 to 78 weeks, and upon the death of the employee from 39 to 156 weeks; Sec. 38-374 transferred to Sec. 38a-554 in 1991; P.A. 97-268 deleted reference to low, middle and high option deductibles, amended Subsec. (a)(2) to make spouse a dependent for purposes of section, amended Subsec. (b)(1) and (2) to add disqualification based on an employee’s gross misconduct and to delete references to eligibility for periods of weeks and replace with references to federal COBRA, amended Subsec. (b)(5) to add choice for covered child by adding designators (i) and (ii) and allowing child and spouse to opt to continue coverage for periods provided under federal COBRA, and added court-ordered re annulment, added new Subdiv. (6) re other qualifying events, amended Subdiv. (7) to add reference to Subdiv. (6), to add reference to 102% of the entire premium and to add reference to Subdiv. (2) or (5) and made technical changes; P.A. 02-55 amended Subsec. (b)(3) to add “regardless of the employee’s or dependent’s eligibility for other group insurance” re an absence due to illness or injury, amended Subsec. (b)(4) to add “regardless of an individual’s eligibility for other group insurance” re coverage for totally disabled individuals upon termination of the group plan, and made technical changes in Subsecs. (b) and (c); P.A. 03-77 amended Subsec. (b)(1) to add exception re continuation of coverage if reduction of hours, leave of absence or termination of employment results from eligibility to receive Social Security income; P.A. 07-185 amended Subsecs. (a) and (b) by making a child eligible for coverage under a parent’s group comprehensive health care plan as long as the child remains unmarried and is under the age of 26 and residing in the state, effective July 1, 2007; June Sp. Sess. P.A. 07-2 changed effective date of P.A. 07-185, S. 17 to January 1, 2009, effective June 26, 2007, and made provisions allowing children to continue coverage until age 26 contingent upon children remaining state residents, except for full-time attendance at an out-of-state accredited institution of higher education or residency with a custodial parent pursuant to a child custody determination, effective January 1, 2009; P.A. 08-147 amended Subsec. (a) by deleting state residency requirement and amended Subsec. (b) by making technical changes and revising conditions upon which coverage of a child terminates by adding provision re coverage under a group health plan through a dependent child’s own employment, deleting custodial parent provision, and specifying that dependent children to age 19 are exempt from state residency requirement, effective January 1, 2009; P.A. 08-181 amended Subsec. (c) by prohibiting coordination of benefits or reduction in benefit payments because a person is covered by or receives benefits from a group specified disease policy in this state, effective June 12, 2008; P.A. 09-124 added requirement that a stepchild be covered on the same basis as a biological child in Subsec. (a), effective June 18, 2009; P.A. 10-13 amended Subsec. (b)(1) to replace provision re periods under federal COBRA with provision re period of 30 months after date of layoff, reduction of hours, leave of absence or termination of employment, made technical changes in Subsec. (b) and added Subsec. (e) re applicability of and notice requirement for Subsec. (b)(1), effective May 5, 2010.

See Sec. 31-51o re continuation of coverage in the event of a relocation or closing of a covered establishment.

See Sec. 38a-549 re adopted children.



Section 38a-555 - (Formerly Sec. 38-375). Additional requirements for individual comprehensive health care plans. Carrier obligations concerning termination of coverage.

An individual comprehensive health care plan shall contain the minimum standard benefits prescribed in section 38a-553, including the choice of the low option, middle option or high option deductible, and shall also conform in substance to the requirements of this section. Each individual comprehensive health care plan shall contain provisions: (1) Which obligate the carrier to continue the contract until the earlier of (A) the date on which the individual in whose name the contract was issued first becomes eligible for coverage under Title XVIII of the Social Security Act, provided the individual is sixty-five years of age or older, or under a group comprehensive health care plan, or (B) the plan anniversary date at least sixty days prior to which the carrier has mailed to the individual at his last address shown on the carrier’s records written notice of its decision not to continue coverage on a class basis only, or (C) the date on which the individual becomes eligible for coverage under a health insurance high risk pool or arrangement established by statute or regulation in another state. The carrier may reserve the right to adjust premiums by classes in accordance with its experience for policies or contracts not written by or through the Health Reinsurance Association, provided such premium may not exceed the premium established for that particular class by the Health Reinsurance Association; (2) which, upon the death of the individual in whose name the contract was issued, permits every other individual then covered under the contract to elect, within such period as shall be specified in the contract, to continue the same coverage until such time as he would have ceased to be entitled to coverage had the individual in whose name the contract was issued lived; and (3) under which the benefits payable shall be excess to all other sources of health insurance benefits, including benefits provided pursuant to any state or federal law other than Medicaid.

(P.A. 75-616, S. 5, 12; P.A. 86-106, S. 3; P.A. 91-100, S. 2.)

History: P.A. 86-106 limited the coverage termination provisions for persons eligible for Medicare to those persons over 65 years of age; Sec. 38-375 transferred to 38a-555 in 1991; P.A. 91-100 added Subdiv. (1)(C) to expand the carrier obligations re termination of coverage requirements for an individual comprehensive health care plan to include a provision detailing when an individual becomes eligible for coverage under a health insurance high risk pool or some other arrangement established by statute or regulation of another state.



Section 38a-556 - (Formerly Sec. 38-376). Health Reinsurance Association. Classes of risk. Audits. Insurance Commissioner’s powers. Qualification as an acceptable alternative mechanism.

There is hereby created a nonprofit legal entity to be known as the Health Reinsurance Association. All insurers, health care centers and self-insurers doing business in the state, as a condition to their authority to transact the applicable kinds of health insurance defined in section 38a-551, shall be members of the association. The association shall perform its functions under a plan of operation established and approved under subsection (a) of this section, and shall exercise its powers through a board of directors established under this section.

(a) (1) The board of directors of the association shall be made up of nine individuals selected by participating members, subject to approval by the commissioner, two of whom shall be appointed by the commissioner on or before July 1, 1993, to represent health care centers. To select the initial board of directors, and to initially organize the association, the commissioner shall give notice to all members of the time and place of the organizational meeting. In determining voting rights at the organizational meeting each member shall be entitled to vote in person or proxy. The vote shall be a weighted vote based upon the net health insurance premium derived from this state in the previous calendar year. If the board of directors is not selected within sixty days after notice of the organizational meeting, the commissioner may appoint the initial board. In approving or selecting members of the board, the commissioner may consider, among other things, whether all members are fairly represented. Members of the board may be reimbursed from the moneys of the association for expenses incurred by them as members, but shall not otherwise be compensated by the association for their services. (2) The board shall submit to the commissioner a plan of operation for the association necessary or suitable to assure the fair, reasonable and equitable administration of the association. The plan of operation shall become effective upon approval in writing by the commissioner consistent with the date on which the coverage under sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, must be made available. The commissioner shall, after notice and hearing, approve the plan of operation provided such plan is determined to be suitable to assure the fair, reasonable and equitable administration of the association, and provides for the sharing of association gains or losses on an equitable proportionate basis. If the board fails to submit a suitable plan of operation within one hundred eighty days after its appointment, or if at any time thereafter the board fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this section. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the board and approved by the commissioner. The plan of operation shall, in addition to requirements enumerated in sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive: (A) Establish procedures for the handling and accounting of assets and moneys of the association; (B) establish regular times and places for meetings of the board of directors; (C) establish procedures for records to be kept of all financial transactions, and for the annual fiscal reporting to the commissioner; (D) establish procedures whereby selections for the board of directors shall be made and submitted to the commissioner; (E) establish procedures to amend, subject to the approval of the commissioner, the plan of operations; (F) establish procedures for the selection of an administrator and set forth the powers and duties of the administrator; (G) contain additional provisions necessary or proper for the execution of the powers and duties of the association; (H) establish procedures for the advertisement on behalf of all participating carriers of the general availability of the comprehensive coverage under sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive; (I) contain additional provisions necessary for the association to qualify as an acceptable alternative mechanism in accordance with Section 2744 of the Public Health Service Act, as set forth in the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191; and (J) contain additional provisions necessary for the association to qualify as acceptable coverage in accordance with the Pension Benefit Guaranty Corporation and Trade Adjustment Assistance programs of the Trade Act of 2002, P.L. 107-210. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to establish criteria for the association to qualify as an acceptable alternative mechanism.

(b) The association shall have the general powers and authority granted under the laws of this state to carriers to transact the kinds of insurance defined under section 38a-551, and in addition thereto, the specific authority to: (1) Enter into contracts necessary or proper to carry out the provisions and purposes of sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive; (2) sue or be sued, including taking any legal actions necessary or proper for recovery of any assessments for, on behalf of, or against participating members; (3) take such legal action as necessary to avoid the payment of improper claims against the association or the coverage provided by or through the association; (4) establish, with respect to health insurance provided by or on behalf of the association, appropriate rates, scales of rates, rate classifications and rating adjustments, such rates not to be unreasonable in relation to the coverage provided and the operational expenses of the association; (5) administer any type of reinsurance program, for or on behalf of participating members; (6) pool risks among participating members; (7) issue policies of insurance on an indemnity or provision of service basis providing the coverage required by sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, in its own name or on behalf of participating members; (8) administer separate pools, separate accounts or other plans as deemed appropriate for separate members or groups of members; (9) operate and administer any combination of plans, pools, reinsurance arrangements or other mechanisms as deemed appropriate to best accomplish the fair and equitable operation of the association; (10) set limits on the amounts of reinsurance that may be ceded to the association by its members; (11) appoint from among participating members appropriate legal, actuarial and other committees as necessary to provide technical assistance in the operation of the association, policy and other contract design, and any other function within the authority of the association; and (12) apply for and accept grants, gifts and bequests of funds from other states, federal and interstate agencies and independent authorities, private firms, individuals and foundations for the purpose of carrying out its responsibilities. Any such funds received shall be deposited in the General Fund and shall be credited to a separate nonlapsing account within the General Fund for the Health Reinsurance Association and may be used by the Health Reinsurance Association in the performance of its duties.

(c) Every member shall participate in the association in accordance with the provisions of this subsection. (1) A participating member shall determine the particular risks it elects to have written by or through the association. A member shall designate which of the following classes of risks it shall underwrite in the state, from which classes of risk it may elect to reinsure selected risks: (A) Individual, excluding group conversion; and (B) individual, including group conversion. (2) No member shall be permitted to select out individual lives from an employer group to be insured by or through the association. Members electing to administer risks that are insured by or through the association shall comply with the benefit determination guidelines and the accounting procedures established by the association. A risk insured by or through the association cannot be withdrawn by the participating member except in accordance with the rules established by the association. (3) Rates for coverage issued by or through the association shall not be excessive, inadequate or unfairly discriminatory. Separate scales of premium rates based on age shall apply, but rates shall not be adjusted for area variations in provider costs. Premium rates shall take into consideration the substantial extra morbidity and administrative expenses for association risks, reimbursement or reasonable expenses incurred for the writing of association risks and the level of rates charged by insurers for groups of ten lives, provided incurred losses that result from provision of coverage in accordance with section 38a-537 shall not be considered. In no event shall the rate for a given classification or group be less than one hundred twenty-five per cent or more than one hundred fifty per cent of the average rate charged for that classification with similar characteristics under a policy covering ten lives. All rates shall be promulgated by the association through an actuarial committee consisting of five persons who are members of the American Academy of Actuaries, shall be filed with the commissioner and may be disapproved within sixty days from the filing thereof if excessive, inadequate or unfairly discriminatory.

(d) (1) Following the close of each fiscal year, the administrator shall determine the net premiums, reinsurance premiums less administrative expense allowance, the expense of administration pertaining to the reinsurance operations of the association and the incurred losses for the year. Any net loss shall be assessed to all participating members in proportion to their respective shares of the total health insurance premiums earned in this state during the calendar year, or with paid losses in the year, coinciding with or ending during the fiscal year of the association or on any other equitable basis as may be provided in the plan of operations. For self-insured members of the association, health insurance premiums earned shall be established by dividing the amount of paid health losses for the applicable period by eighty-five per cent. Net gains, if any, shall be held at interest to offset future losses or allocated to reduce future premiums. (2) Any net loss to the association represented by the excess of its actual expenses of administering policies issued by the association over the applicable expense allowance shall be separately assessed to those participating members who do not elect to administer their plans. All assessments shall be on an equitable formula established by the board. (3) The association shall conduct periodic audits to assure the general accuracy of the financial data submitted to the association and the association shall have an annual audit of its operations by an independent certified public accountant. The annual audit shall be filed with the commissioner for his review and the association shall be subject to the provisions of section 38a-14. (4) For the fiscal year ending December 31, 1993, and the first quarter of the fiscal year ending December 31, 1994, the administrator shall not include health care centers in assessing any net losses to participating members.

(e) All policy forms issued by or through the association shall conform in substance to prototype forms developed by the association, shall in all other respects conform to the requirements of sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, and shall be approved by the commissioner. The commissioner may disapprove any such form if it contains a provision or provisions which are unfair or deceptive or which encourage misrepresentation of the policy.

(f) Unless otherwise permitted by the plan of operation, the association shall not issue, reissue or continue in force comprehensive health care plan coverage with respect to any person who is already covered under an individual or group comprehensive health care plan, or who is sixty-five years of age or older and eligible for Medicare or who is not a resident of this state. Coverage provided to a HIPAA or health care tax credit eligible individual may be terminated to the extent permitted by HIPAA or the Trade Act of 2002, respectively.

(g) Benefits payable under a comprehensive health care plan insured by or reinsured through the association shall be paid net of all other health insurance benefits paid or payable through any other source, and net of all health insurance coverages provided by or pursuant to any other state or federal law including Title XVIII of the Social Security Act, Medicare, but excluding Medicaid.

(h) There shall be no liability on the part of and no cause of action of any nature shall arise against any carrier or its agents or its employees, the Health Reinsurance Association or its agents or its employees or the residual market mechanism established under the provisions of section 38a-557 or its agents or its employees, or the commissioner or his representatives for any action taken by them in the performance of their duties under sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive. This provision shall not apply to the obligations of a carrier, a self-insurer, the Health Reinsurance Association or the residual market mechanism for payment of benefits provided under a comprehensive health care plan.

(P.A. 75-616, S. 6, 12; P.A. 82-159, S. 2; P.A. 86-106, S. 4; P.A. 90-134, S. 25, 28; P.A. 93-338, S. 3; June 18 Sp. Sess. P.A. 97-8, S. 69, 70, 88; June 30 Sp. Sess. P.A. 03-6, S. 68; P.A. 04-10, S. 10, 11; 04-257, S. 63; P.A. 10-5, S. 33; P.A. 12-145, S. 22.)

History: P.A. 82-159 amended Subsec. (c) exempting losses resulting from retroactive coverage under Sec. 38-262c from consideration in determining premium rates; P.A. 86-106 amended Subsec. (f) to provide that no coverage shall be provided any individual who is both eligible for Medicare and 65 years of age or older; P.A. 90-134 removed language in Subsec. (c) re groups of between 3 and 25 employees or members; Sec. 38-376 transferred to Sec. 38a-556 in 1991; P.A. 93-338 expanded the scope of the Health Reinsurance Association to include “health care centers”, increased membership of the board of directors of the Health Reinsurance Association from seven to nine, adding two representatives of health care centers and added new Subsec. (d)(4) excluding health care centers in assessing net losses for the fiscal year ending December 31, 1993, and the first quarter of the fiscal year ending December 31, 1994; June 18 Sp. Sess. P.A. 97-8 added Subsec. (a)(I) re provisions necessary for the association to qualify as an acceptable alternative mechanism and amended Subsec. (f) re termination of coverage for a HIPAA eligible individual, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 made a technical change, added Subsec. (a)(2)(J) re inclusion of provisions necessary for association to qualify as acceptable coverage in accordance with the Pension Benefit Guaranty Corporation and Trade Adjustment Assistance programs of the Trade Act of 2002, added Subsec. (b)(12) re application for and acceptance of grants for carrying out responsibilities and amended Subsec. (f) to include termination of coverage to health care tax credit eligible individuals and add reference to the Trade Act of 2002, effective August 20, 2003; P.A. 04-10 added “as” in Subsec. (b)(3) and substituted “substance” for “substances” in Subsec. (e); P.A. 04-257 made technical changes in Subsec. (c), effective June 14, 2004; P.A. 10-5 made technical changes, effective May 5, 2010; P.A. 12-145 made a technical change, effective June 15, 2012.



Section 38a-556a - Connecticut Clearinghouse.

(a) There is established a program which shall be known as the “Connecticut Clearinghouse”, to be administered by the Health Reinsurance Association established in section 38a-556, through which individuals and small employers may obtain information about available health insurance policies and health care plans.

(b) Said association shall, in consultation with the Insurance Commissioner and the Healthcare Advocate, develop, within available appropriations, a web site, telephone number or other method to serve as a clearinghouse for information about individual and small employer health insurance policies and health care plans that are available to consumers in this state, including, but not limited to, the Medicaid program, the HUSKY Plan, the Municipal Employee Health Insurance Plan set forth in subsection (i) of section 5-259, and any individual or small employer health insurance policies or health care plans an insurer, health care center or other entity chooses to list with the Connecticut Clearinghouse.

(c) Such method developed pursuant to subsection (b) of this section shall use interactive tools or technology to provide a consumer with a list of health insurance policies or health care plans that, based on the responses provided by such consumer, may be appropriate for such consumer’s circumstances.

(d) The Insurance Commissioner shall establish procedures for the Health Reinsurance Association to confirm with the Insurance Department that a policy or plan listed with the Connecticut Clearinghouse is approved to be sold in this state and that the insurer, health care center or other entity that offers such policy or plan is authorized to do business in this state. Such procedures shall include, but not be limited to, a timetable for such list to be updated on a regular basis, but not less than every ninety days.

(P.A. 10-4, S. 3; P.A. 11-44, S. 138; P.A. 13-234, S. 87.)

History: P.A. 10-4 effective July 1, 2010; P.A. 11-44 amended Subsec. (b) by deleting “state-administered general assistance”, effective July 1, 2011; P.A. 13-234 amended Subsec. (b) to delete reference to Sec. 17b-311 re Charter Oak Health Plan, effective January 1, 2014.



Section 38a-557 - (Formerly Sec. 38-377). Hospital and medical service corporations. Residual market mechanism. Insurance Commissioner’s powers concerning such mechanisms.

(a) Hospital service corporations and medical service corporations may elect to meet the obligations of section 38a-552 by participating in the Health Reinsurance Association established in section 38a-556, as a full member thereof, or by making comprehensive health care plans available directly through a subscriber contract or combination of contracts or by forming a separate residual market mechanism substantially similar to the association established in section 38a-556.

(b) In the event that hospital service corporations and medical service corporations choose to form a separate residual market mechanism, the commissioner shall have the same regulatory powers over that residual market mechanism as the commissioner has over the Health Reinsurance Association, and such residual market mechanism shall have the same powers and duties as the association. Rating classifications under a residual market mechanism established under this section need not be the same as classifications established under the association, but any rates established by the residual market mechanism shall be approved by the commissioner. The commissioner shall promulgate regulations to carry out the requirements of this section.

(c) If hospital service corporations and medical service corporations do not elect to participate in the Health Reinsurance Association, such service corporations shall be required to make an individual comprehensive health care plan available to every resident of this state except residents who are both sixty-five years of age or older and eligible for Medicare and whose coverage under a group or individual contract issued by such service corporations has terminated. Such coverage may be made available through a separate residual market mechanism established under this section.

(P.A. 75-616, S. 7, 12; P.A. 76-435, S. 23, 82; P.A. 86-106, S. 5; P.A. 12-145, S. 23.)

History: P.A. 76-435 included reference to terminated individual contracts issued by hospital or medical service corporation in Subsec. (c); P.A. 86-106 limited in Subsec. (c) the exemption from the required availability of individual comprehensive health care plans to those residents of this state who are at least 65 years of age and eligible for Medicare; Sec. 38-377 transferred to Sec. 38a-557 in 1991; P.A. 12-145 made technical changes, effective June 15, 2012.



Section 38a-558 - (Formerly Sec. 38-380). Office of Health Care Access.

In addition to the powers and duties already granted to it by law, the Office of Health Care Access shall, within one year of April 1, 1976, adopt regulations designed to allow state professional standard review organizations established under U.S. Public Law 92-603 to extend its review of certain inpatient services to services received by all patients. Such regulations shall be adopted in accordance with the provisions of chapter 54.

(P.A. 75-616, S. 10, 12; P.A. 77-118; P.A. 95-257, S. 39, 58.)

History: P.A. 77-118 substituted “allow” for “require” and P.L. 92-603 for P.L. 92-403; however because of an oversight or computer input error these changes were not made in the general statutes until the 1985 revision; Sec. 38-380 transferred to Sec. 38a-558 in 1991; P.A. 95-257 replaced Commission on Hospitals and Health Care with Office of Health Care Access, effective July 1, 1995.



Section 38a-559 - (Formerly Sec. 38-381). Commissioner of Social Services. Contract authority concerning Medicaid programs.

The Commissioner of Social Services may enter into contractual agreements with any carrier or with the Health Reinsurance Association or a residual market mechanism to obtain appropriate administrative services, insurance benefits or any other insurance related services in connection with the state’s Medicaid program. All terms and provisions of any such contracts shall be mutually acceptable to the parties involved.

(P.A. 75-420, S. 4, 6; 75-616, S. 11, 12; P.A. 77-614, S. 521, 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 allowed substitution of commissioner of social services for welfare commissioner in the public act which created the section (P.A. 75-616); P.A. 77-614 and P.A. 78-303 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; Sec. 38-381 transferred to Sec. 38a-559 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993.



Section 38a-560 - Small employer grouping for health insurance coverage.

Small employers, as defined in section 38a-564, may group together solely for the purpose of securing group health insurance coverage.

(P.A. 93-69.)



Section 38a-564 - Definitions.

As used in this section and sections 12-201, 12-211, 12-212a and 38a-565 to 38a-572, inclusive:

(1) “Pool” means the Connecticut Small Employer Health Reinsurance Pool, established under section 38a-569.

(2) “Board” means the board of directors of the pool.

(3) “Eligible employee” means an employee who works a normal work week of twenty or more hours and includes a sole proprietor, a partner of a partnership or an independent contractor, provided such sole proprietor, partner or contractor is included as an employee under a health care plan of a small employer but does not include an employee who works on a seasonal, temporary or substitute basis. “Eligible employee” shall include any employee who is not actively at work but is covered under the small employer’s health insurance plan pursuant to (A) workers’ compensation, (B) continuation of benefits pursuant to section 38a-554, or (C) other applicable laws.

(4) (A) “Small employer” means any person, firm, corporation, limited liability company, partnership or association actively engaged in business or self-employed for at least three consecutive months who, on at least fifty per cent of its working days during the preceding twelve months, employed no more than fifty eligible employees, the majority of whom were employed within the state of Connecticut. “Small employer” includes a self-employed individual. For the purposes of determining the number of eligible employees under this subdivision: (i) Companies that are affiliated companies, as defined in section 33-840, or that are eligible to file a combined tax return for purposes of taxation under chapter 208 shall be considered one employer; (ii) employees covered through the employer by health insurance plans or insurance arrangements issued to or in accordance with a trust established pursuant to collective bargaining subject to the federal Labor Management Relations Act shall not be counted; (iii) employees who are not actively at work but are covered under the small employer’s health insurance plan pursuant to workers’ compensation, continuation of benefits pursuant to section 38a-554 or other applicable laws shall not be counted; and (iv) employees who work a normal work week of less than thirty hours shall not be counted. Except as otherwise specifically provided, provisions of this section and sections 12-201, 12-211, 12-212a and 38a-565 to 38a-572, inclusive, that apply to a small employer shall continue to apply until the plan anniversary following the date the employer no longer meets the requirements of this definition.

(B) “Small employer” does not include (i) a municipality procuring health insurance pursuant to section 5-259, (ii) a private school in this state procuring health insurance through a health insurance plan or an insurance arrangement sponsored by an association of such private schools, (iii) a nonprofit organization procuring health insurance pursuant to section 5-259, unless the Secretary of the Office of Policy and Management and the State Comptroller make a request in writing to the Insurance Commissioner that such nonprofit organization be deemed a small employer for the purposes of this chapter, (iv) an association for personal care assistants procuring health insurance pursuant to section 5-259, or (v) a community action agency procuring health insurance pursuant to section 5-259.

(5) “Insurer” means any insurance company, hospital or medical service corporation, or health care center, authorized to transact health insurance business in this state.

(6) “Insurance arrangement” means any multiple employer welfare arrangement, as defined in Section 3 of the Employee Retirement Income Security Act of 1974 (ERISA), as amended from time to time, except for any such arrangement that is fully insured within the meaning of Section 514(b)(6) of said act, as amended from time to time.

(7) “Health insurance plan” means any hospital and medical expense incurred policy, hospital or medical service plan contract and health care center subscriber contract and does not include (A) accident only, credit, dental, vision, Medicare supplement, long-term care or disability insurance, hospital indemnity coverage, coverage issued as a supplement to liability insurance, insurance arising out of a workers’ compensation or similar law, automobile medical-payments insurance, or insurance under which beneficiaries are payable without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance, or (B) policies of specified disease or limited benefit health insurance, provided that the carrier offering such policies files on or before March first of each year a certification with the commissioner that contains the following: (i) A statement from the carrier certifying that such policies are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance; (ii) a summary description of each such policy including the average annual premium rates, or range of premium rates in cases where premiums vary by age, gender or other factors, charged for such policies in the state; and (iii) in the case of a policy that is described in this subparagraph and that is offered for the first time in this state on or after October 1, 1993, the carrier files with the commissioner the information and statement required in this subparagraph at least thirty days prior to the date such policy is issued or delivered in this state.

(8) “Plan of operation” means the plan of operation of the pool, including articles, bylaws and operating rules, adopted by the board pursuant to section 38a-569.

(9) “Late enrollee” means an eligible employee or dependent who requests enrollment in a small employer’s health insurance plan following the initial enrollment period provided under the terms of the first plan for which such employee or dependent was eligible through such small employer, provided an eligible employee or dependent shall not be considered a late enrollee if (A) the request for enrollment is made within thirty days after termination of coverage provided under another group health insurance plan and if the individual had not initially requested coverage under such plan solely because he was covered under another group health insurance plan and coverage under that plan has ceased due to termination of employment, death of a spouse, or divorce, or due to that plan’s involuntary termination or cancellation by its carrier for reasons other than nonpayment of premium, or (B) the individual is employed by an employer who offers multiple health insurance plans and the individual elects a different health insurance plan during an open enrollment period, or (C) a court has ordered coverage be provided for a spouse or minor child under a covered employee’s plan and request for enrollment is made within thirty days after issuance of such court order, or (D) if the request for enrollment is made within thirty days after the marriage of such employee or the birth or adoption of the first child by such employee after the later of the commencement of the employer’s plan or the date the pool becomes operational, and satisfactory evidence of such marriage, birth or adoption is provided to the small employer carrier.

(10) “Department” means the Insurance Department.

(11) “Special health care plan” means a health insurance plan for previously uninsured small employers, established by the board in accordance with section 38a-565 or by the Health Reinsurance Association in accordance with section 38a-570.

(12) “Small employer health care plan” means a health insurance plan for small employers, established by the board in accordance with section 38a-568.

(13) “Dependent” means the spouse or child of an eligible employee, subject to applicable terms of the health insurance plan covering such employee. “Dependent” shall also include any dependent that is covered under the small employer’s health insurance plan pursuant to workers’ compensation, continuation of benefits pursuant to section 38a-554 or other applicable laws.

(14) “Commissioner” means the Insurance Commissioner.

(15) “Member” means each insurer and insurance arrangement participating in the pool.

(16) “Small employer carrier” means any insurer or insurance arrangement which offers or maintains group health insurance plans covering eligible employees of one or more small employers.

(17) “Preexisting conditions provision” means a policy provision that excludes coverage for charges or expenses incurred during a specified period following the insured’s effective date of coverage as to a condition that, during a specified period immediately preceding the effective date of coverage, had manifested itself in such a manner as would cause an ordinary prudent person to seek diagnosis, care or treatment or for which medical advice, diagnosis, care or treatment was recommended or received as to that condition.

(18) “Base premium rate” means, as to any health insurance plan or insurance arrangement covering one or more employees of a small employer, the lowest new business premium rate charged by the insurer or insurance arrangement for the same or similar coverage which is equivalent in value under a plan or arrangement covering any small employer with similar case characteristics, other than claim experience, as determined by such insurer or insurance arrangement, except that as to any small employer carrier or insurance arrangement not issuing new health insurance plans or insurance arrangements to a small employer, “base premium rate” means the lowest rate charged a small employer for the same or similar coverage which is equivalent in value, under a plan or arrangement covering any small employer with similar case characteristics, other than claim experience, as determined by such insurer or insurance arrangement.

(19) “Low-income eligible employee” means an eligible employee of a small employer whose annualized wages from such small employer determined as of the effective date of the special health care plan or as of any anniversary of such effective date as certified to the insurer or insurance arrangement or the Health Reinsurance Association, as the case may be, by such small employer is less than three hundred per cent of the federal poverty level applicable to such person.

(20) “Medicare” means the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as amended from time to time.

(21) “Health Reinsurance Association” means the entity established and maintained in accordance with the provisions of sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive.

(22) “Reimbursement rate” means, as to individuals covered under special health care plans or an individual special health care plan, seventy-five per cent of the Medicare reimbursement rate for benefits normally reimbursable under Medicare. For services or supplies not reimbursed by Medicare, such reimbursement shall be seventy-five per cent of the amount which would be payable under Medicare, if Medicare was responsible for benefit payments under such plans for such services and supplies, as determined by the board and approved by the commissioner.

(23) “Individual special health care plan” means a health insurance plan for individuals, issued by the Health Reinsurance Association in accordance with section 38a-571 or issued by an insurer in accordance with section 38a-565.

(24) “Low-income individual” means an individual whose adjusted gross income (AGI) for the individual and spouse, from the most recent federal tax return filed prior to the date of application for the individual special health care plan or prior to any anniversary of the effective date of the plan, as certified by such individual, is less than three hundred per cent of the applicable federal poverty level.

(25) “Medicare reimbursement rate” means the amount which would be payable under Medicare for benefits normally reimbursed under Medicare.

(26) “Health care center” means health care center as defined in section 38a-175.

(27) “Case characteristics” means demographic or other objective characteristics of a small employer, including age, sex, family composition, location, size of group, administrative cost savings resulting from the administration of an association group plan or a plan written pursuant to section 5-259 and industry classification, as determined by a small employer carrier, that are considered by the small employer carrier in the determination of premium rates for the small employer. Claim experience, health status, and duration of coverage since issue are not case characteristics for the purpose of sections 38a-564 to 38a-572, inclusive.

(28) “Actuarial certification” means a written statement by a member of the American Academy of Actuaries or other individual acceptable to the commissioner that a small employer carrier is in compliance with the provisions of subdivisions (4), (6), (7) and (9) of section 38a-567 and the regulations promulgated by the commissioner pursuant to section 38a-567, based upon the person’s examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefit plans.

(P.A. 90-134, S. 12, 28; P.A. 91-201, S. 4, 8; P.A. 92-125, S. 1, 5; P.A. 93-137, S. 1, 6; 93-239, S. 9; 93-345, S. 6; P.A. 94-214, S. 2, 4; P.A. 95-79, S. 144, 189; P.A. 96-271, S. 213, 254; P.A. 99-124, S. 1, 4; P.A. 00-114, S. 1, 2; 00-218, S. 1; P.A. 01-30, S. 2, 4; June 30 Sp. Sess. P.A. 03-3, S. 32; P.A. 04-163, S. 1; P.A. 05-238, S. 3; P.A. 07-185, S. 18, 19; P.A. 08-110, S. 3; P.A. 10-4, S. 1; 10-5, S. 34; 10-13, S. 4; P.A. 11-19, S. 14; 11-58, S. 46.)

History: P.A. 91-201 redefined “small employer” to account for Taft-Hartley trust plans, clarified the definition of “late enrollee” for purposes of enrolling in a small employer health plan, and redefined “small employer carrier” to include maintenance of insurance plans, amended the definition of “base premium rate” to address small employer carriers not issuing new coverage and added a definition of “case characteristic”; P.A. 92-125 amended Subdiv. (9) to add provision concerning involuntary termination or cancellation, Subdiv. (24) to change annualized wages from all employers to the adjusted gross income from the most recent federal tax return filed prior to the date of application and added Subdiv. (28) to define “actuarial certification”; P.A. 93-137 redefined “eligible employee” to conditionally include any employee who is not actively at work but is covered under an employer’s health insurance plan, redefined “small employer” to require that the employer has been in business for at least 3 consecutive months during the preceding 12 months and redefined “dependent” to include any dependent who is covered under an employer health insurance plan, effective June 11, 1993; P.A. 93-239 corrected internal references in definition of “pool”; P.A. 93-345 added Subdiv. (7)(B) re policies of specified disease or limited health benefit and made technical changes; P.A. 94-214 amended the definition of “small employer” by increasing the number of eligible employees to qualify as a small employer from 25 to 50, effective July 1, 1994; P.A. 95-79 redefined “small employer” to include a limited liability company, effective May 31, 1995; P.A. 96-271 amended definition of “small employer” to replace reference to Sec. 33-374a with Sec. 33-840, effective January 1, 1997; P.A. 99-124 amended Subdiv. (4) to provide that “small employer” does not include a municipality procuring health insurance pursuant to Sec. 5-259, effective July 1, 1999; P.A. 00-114 amended definition of “small employer” in Subdiv. (4) to insert Subpara. (A) designator re municipalities and add new language as Subpara. (B) to exempt a private school procuring health insurance through an insurance arrangement or association of private schools, effective May 26, 2000; P.A. 00-218 redefined “small employer” in Subdiv. (4) to include persons self-employed for at least 3 consecutive months, and to state that “small employer includes a self-employed individual”; P.A. 01-30 added Subdiv. (4)(C) excluding certain nonprofit organizations from the definition of “small employer”, effective July 1, 2001; June 30 Sp. Sess. P.A. 03-3 added Subdiv. (4)(D) excluding an association for personal care assistants procuring health insurance pursuant to Sec. 5-259 from definition of “small employer”, effective August 20, 2003; P.A. 04-163 redefined “case characteristics” in Subdiv. (27) to include administrative cost savings, effective July 1, 2004; P.A. 05-238 amended Subdiv. (4) to redefine “small employer” by inserting Subpara. designators (A) and (B), redesignating existing Subparas. (A) to (D) as Subpara. (B)(i) to (iv) and adding Subpara. (B)(v) re community action agencies, effective July 8, 2005; P.A. 07-185 amended Subdiv. (19) to redefine “low-income eligible employee” as one whose annualized wages are less than 300% of the federal poverty level and amended Subdiv. (24) to redefine “low-income individual” as one whose adjusted gross income for the individual and spouse is less than 300% of the applicable federal poverty level, effective July 1, 2007; P.A. 08-110 made a technical change in Subdiv. (4)(A), effective May 27, 2008; P.A. 10-4 amended Subdiv. (3) to redefine “eligible employee” and amended Subdiv. (4) to redefine “small employer”, effective January 1, 2011; P.A. 10-5 made technical changes in Subdivs. (3) and (4)(A), effective May 5, 2010; P.A. 10-13 amended Subdiv. (3) to redefine “eligible employee”, amended Subdiv. (4) to redefine “small employer”, amended Subdiv. (13) to redefine “dependent” and made technical changes, effective May 5, 2010; P.A. 11-19 made technical changes; P.A. 11-58 redefined “preexisting conditions provision” in Subdiv. (17), effective July 2, 2011.



Section 38a-565 - Special health care plans.

(a)(1) In order to facilitate the provision of lower cost health insurance coverage for uninsured small employers, the board shall establish, subject to the approval of the commissioner, special health care plans for use by the Health Reinsurance Association. The board shall submit such plans to the commissioner for the commissioner’s approval. The board shall take into consideration the levels of health care plans provided in Connecticut and such medical and economic factors as may be deemed appropriate and shall establish benefit levels, deductibles, coinsurance factors, maximum copayment obligations and exclusions and limitations which the board considers appropriate for uninsured small employers, provided the level of reimbursement shall be based on the reimbursement rate. Such plans may include cost containment features such as, but not limited to: (A) Preferred provider provisions; (B) utilization review of health care services, including review of medical necessity of hospital and physician services; (C) case management benefit alternatives; and (D) other managed care provisions.

(2) After the commissioner’s approval of special health care plans submitted by the board pursuant to subdivision (1) of this subsection, and in lieu of the procedure established by section 38a-481, the Health Reinsurance Association may certify to the commissioner, in the form and manner prescribed by the commissioner, that the special health care plans filed by said association are in substantial compliance with the provisions in the corresponding approved board plan. Upon receipt by the department of such certification, said association may offer such certified plans until such time as the commissioner, after notice and hearing, disapproves their continued use.

(b) (1) Not later than ninety days after approval by the commissioner of the special health care plans submitted by the board, the Health Reinsurance Association shall offer small employers such plans. Except as provided in subdivision (2) of this subsection, every small employer that elects to be covered under a special health care plan and agrees to make the required premium payments and to satisfy the other provisions of the plan shall be issued such a plan by the Health Reinsurance Association.

(2) No small employer shall be eligible to purchase a special health care plan unless such employer had maintained no health insurance coverage for its employees at any time during the one-year period ending on the date of application for such policy. No small employer shall purchase a special health care plan for more than three years.

(c) Insurers may issue individual special health care plans subject to the laws applicable to individual health insurance in this state, provided such policies shall be identical to the individual special health care plans made available by the Health Reinsurance Association pursuant to section 38a-571.

(P.A. 90-134, S. 13, 28; P.A. 91-201, S. 6, 8; P.A. 93-137, S. 2, 6; 93-239, S. 6; P.A. 07-185, S. 20; P.A. 08-33, S. 1.)

History: P.A. 91-201 added Subsec. (b)(6) setting conditions under which small employer carriers are not required to offer small employer coverage; P.A. 93-137 amended Subsec. (b) to require small employer carriers who do not offer special health care plans to refer small employers to the Health Reinsurance Association and reduced the period during which an employer must have not carried coverage for its employees from two years to one year to purchase special health care plans, effective June 11, 1993; P.A. 93-239 corrected an internal reference in Subsec. (a)(2); P.A. 07-185 deleted former Subsec. (b)(3) re sale of special health care plans with initial effective date of January 1, 1995, or later and redesignated existing Subsec. (b)(4) to (6) as Subsec. (b)(3) to (5), effective July 1, 2007; P.A. 08-33 made technical changes, amended Subsecs. (a) and (b) to delete references to special health care plans from small employer carriers and health care centers and, in Subsec. (b), deleted former Subdivs. (3) to (5) re special health care plans offered by small employer carriers and health care centers, effective May 7, 2008.



Section 38a-566 - Health insurance plans or insurance arrangements covering employees of a small employer. Trusts. Trade associations. Self-employed individuals.

(a) Any individual or group health insurance plan or any insurance arrangement shall be subject to the provisions of sections 12-201, 12-211, 12-212a and 38a-564 to 38a-572, inclusive, if it provides health insurance or is an insurance arrangement covering one or more employees of a small employer and if any one of the following conditions are met:

(1) Any portion of the premium or benefits is paid by a small employer or any covered individual is reimbursed, whether through wage adjustments or otherwise, by a small employer for any portion of the premium; or

(2) The health insurance plan or arrangement is treated by the employer or any of the covered individuals as part of a plan or program for the purposes of Section 162 or Section 106 of the United States Internal Revenue Code.

(b) Nothing in this section shall be construed to apply the provisions of sections 12-202 and 12-212a to health care centers.

(c) Notwithstanding the provisions of subsection (a) of this section, health insurance plans or insurance arrangements issued to or in accordance with a trust established pursuant to collective bargaining, subject to the federal Labor Management Relations Act and which cover, in the aggregate, more than twenty-five employees of all participating employers, shall not be subject to the provisions of section 38a-567 or subparagraph (A) of subdivision (2) of subsection (e) of section 38a-569 and insurers or insurance arrangements issuing only such plans shall not be considered small employer carriers for purposes of sections 38a-565 and 38a-568.

(d) A small employer carrier that ceases marketing to small employers as provided in subsection (d) of section 38a-568 shall not cease enrolling new employers in a policy issued to provide coverage to the members of a trade association or to a trust on behalf of a trade association if the following conditions exist:

(1) Such trade association is a not-for-profit trade association qualified under 26 USC Section 501c(6), was not formed solely for the purpose of providing insurance and has been operating continuously for at least twenty-five years.

(2) The policy issued to or on behalf of such association was in existence prior to June 1, 1990, and has annual premiums of less than twenty-five million dollars.

(3) Such policy is offered on a guaranteed issue basis to all small employer members and only to members of such trade association.

(e) Subsection (a) of this section shall not apply to an individual health insurance plan issued to a self-employed individual if the carrier discloses on the application and marketing materials, in not less than ten-point type, the following notice: “THIS PLAN IS ISSUED ON AN INDIVIDUAL BASIS AND IS REGULATED AS AN INDIVIDUAL HEALTH INSURANCE PLAN.”

(P.A. 90-134, S. 17, 28; P.A. 91-201, S. 3, 8; P.A. 92-125, S. 2, 5; P.A. 98-122; P.A. 08-33, S. 4.)

History: P.A. 91-201 added Subsec. (c) to account for Taft-Hartley trust plans; P.A. 92-125 added Subsec. (d) concerning coverage to members of trade associations and trusts on behalf of a trade association; P.A. 98-122 substituted “construed” for “interpreted” in Subsec. (b) and added new Subsec. (e) re self-employed individuals; P.A. 08-33 made technical changes and changed “may” to “shall” in Subsec. (d), effective May 7, 2008.



Section 38a-567 - Provisions of small employer plans and arrangements.

Health insurance plans and insurance arrangements covering small employers and insurers and producers marketing such plans and arrangements shall be subject to the following provisions:

(1) (A) (i) Any such insurer or producer marketing such plans or arrangements shall offer premium quotes to small employers upon request for coverage for employees who work a normal work week of thirty or more hours. Upon request by a small employer, such insurer or producer shall offer premium quotes for coverage for employees that include those who work a normal work week of at least twenty hours.

(ii) No small employer that has requested premium quotes for coverage for employees that include those who work a normal work week of less than thirty hours shall be required to accept such quotes or coverage in lieu of premium quotes or coverage for only those employees who work a normal work week of thirty or more hours.

(iii) Nothing in this subparagraph shall require a small employer that offers coverage to its employees who work a normal work week of thirty hours or more to offer coverage to its employees who work a normal work week of less than thirty hours.

(B) Any such plan or arrangement shall be renewable with respect to all eligible employees or dependents at the option of the small employer, policyholder or contractholder, as the case may be, except: (i) For nonpayment of the required premiums by the small employer, policyholder or contractholder; (ii) for fraud or misrepresentation of the small employer, policyholder or contractholder or, with respect to coverage of individual insured, the insureds or their representatives; (iii) for noncompliance with plan or arrangement provisions; (iv) when the number of insureds covered under the plan or arrangement is less than the number of insureds or percentage of insureds required by participation requirements under the plan or arrangement; or (v) when the small employer, policyholder or contractholder is no longer actively engaged in the business in which it was engaged on the effective date of the plan or arrangement.

(C) Renewability of coverage may be effected by either continuing in effect a plan or arrangement covering a small employer or by substituting upon renewal for the prior plan or arrangement the plan or arrangement then offered by the carrier that most closely corresponds to the prior plan or arrangement and is available to other small employers. Such substitution shall only be made under conditions approved by the commissioner. A carrier may substitute a plan or arrangement as stated above only if the carrier effects the same substitution upon renewal for all small employers previously covered under the particular plan or arrangement, unless otherwise approved by the commissioner. The substitute plan or arrangement shall be subject to the rating restrictions specified in this section on the same basis as if no substitution had occurred, except for an adjustment based on coverage differences.

(D) Notwithstanding the provisions of this subdivision, any such plan or arrangement, or any coverage provided under such plan or arrangement may be rescinded for fraud, intentional material misrepresentation or concealment by an applicant, employee, dependent or small employer.

(E) Any individual who was not a late enrollee at the time of his or her enrollment and whose coverage is subsequently rescinded shall be allowed to reenroll as of a current date in such plan or arrangement subject to any preexisting condition or other provisions applicable to new enrollees without previous coverage. On and after the effective date of such individual’s reenrollment, the small employer carrier may modify the premium rates charged to the small employer for the balance of the current rating period and for future rating periods, to the level determined by the carrier as applicable under the carrier’s established rating practices had full, accurate and timely underwriting information been supplied when such individual initially enrolled in the plan. The increase in premium rates allowed by this provision for the balance of the current rating period shall not exceed twenty-five per cent of the small employer’s current premium rates. Any such increase for the balance of said current rating period shall not be subject to the rate limitation specified in subdivision (6) of this section. The rate limitation specified in this section shall otherwise be fully applicable for the current and future rating periods. The modification of premium rates allowed by this subdivision shall cease to be permitted for all plans and arrangements on the first rating period commencing on or after July 1, 1995.

(2) Except in the case of a late enrollee who has failed to provide evidence of insurability satisfactory to the insurer, the plan or arrangement may not exclude any eligible employee or dependent who would otherwise be covered under such plan or arrangement on the basis of an actual or expected health condition of such person. No plan or arrangement may exclude an eligible employee or eligible dependent who, on the day prior to the initial effective date of the plan or arrangement, was covered under the small employer’s prior health insurance plan or arrangement pursuant to workers’ compensation, continuation of benefits pursuant to section 38a-554 or other applicable laws. The employee or dependent must request coverage under the new plan or arrangement on a timely basis and such coverage shall terminate in accordance with the provisions of the applicable law.

(3) (A) For rating periods commencing on or after October 1, 1993, and prior to July 1, 1994, the premium rates charged or offered for a rating period for all plans and arrangements may not exceed one hundred thirty-five per cent of the base premium rate for all plans or arrangements.

(B) For rating periods commencing on or after July 1, 1994, and prior to July 1, 1995, the premium rates charged or offered for a rating period for all plans or arrangements may not exceed one hundred twenty per cent of the base premium rate for such rating period. The provisions of this subdivision shall not apply to any small employer who employs more than twenty-five eligible employees.

(4) For rating periods commencing on or after October 1, 1993, and prior to July 1, 1995, the percentage increase in the premium rate charged to a small employer, who employs not more than twenty-five eligible employees, for a new rating period may not exceed the sum of:

(A) The percentage change in the base premium rate measured from the first day of the prior rating period to the first day of the new rating period;

(B) An adjustment of the small employer’s premium rates for the prior rating period, and adjusted pro rata for rating periods of less than one year, due to the claim experience, health status or duration of coverage of the employees or dependents of the small employer, such adjustment (i) not to exceed ten per cent annually for the rating periods commencing on or after October 1, 1993, and prior to July 1, 1994, and (ii) not to exceed five per cent annually for the rating periods commencing on or after July 1, 1994, and prior to July 1, 1995; and

(C) Any adjustments due to change in coverage or change in the case characteristics of the small employer, as determined from the small employer carrier’s applicable rate manual.

(5) (A) With respect to plans or arrangements issued on or after July 1, 1995, the premium rates charged or offered to small employers shall be established on the basis of a community rate, adjusted to reflect one or more of the following classifications:

(i) Age, provided age brackets of less than five years shall not be utilized;

(ii) Gender;

(iii) Geographic area, provided an area smaller than a county shall not be utilized;

(iv) Industry, provided the rate factor associated with any industry classification shall not vary from the arithmetic average of the highest and lowest rate factors associated with all industry classifications by greater than fifteen per cent of such average, and provided further, the rate factors associated with any industry shall not be increased by more than five per cent per year;

(v) Group size, provided the highest rate factor associated with group size shall not vary from the lowest rate factor associated with group size by a ratio of greater than 1.25 to 1.0;

(vi) Administrative cost savings resulting from the administration of an association group plan or a plan written pursuant to section 5-259, provided the savings reflect a reduction to the small employer carrier’s overall retention that is measurable and specifically realized on items such as marketing, billing or claims paying functions taken on directly by the plan administrator or association, except that such savings may not reflect a reduction realized on commissions;

(vii) Savings resulting from a reduction in the profit of a carrier who writes small business plans or arrangements for an association group plan or a plan written pursuant to section 5-259 provided any loss in overall revenue due to a reduction in profit is not shifted to other small employers; and

(viii) Family composition, provided the small employer carrier shall utilize only one or more of the following billing classifications: (I) Employee; (II) employee plus family; (III) employee and spouse; (IV) employee and child; (V) employee plus one dependent; and (VI) employee plus two or more dependents.

(B) The small employer carrier shall quote premium rates to small employers after receipt of all demographic rating classifications of the small employer group. No small employer carrier may inquire regarding health status or claims experience of the small employer or its employees or dependents prior to the quoting of a premium rate.

(C) The provisions of subparagraphs (A) and (B) of this subdivision shall apply to plans or arrangements issued on or after July 1, 1995. The provisions of subparagraphs (A) and (B) of this subdivision shall apply to plans or arrangements issued prior to July 1, 1995, as of the date of the first rating period commencing on or after that date, but no later than July 1, 1996.

(6) For any small employer plan or arrangement on which the premium rates for employee and dependent coverage or both, vary among employees, such variations shall be based solely on age and other demographic factors permitted under subparagraph (A) of subdivision (5) of this section and such variations may not be based on health status, claim experience, or duration of coverage of specific enrollees. Except as otherwise provided in subdivision (1) of this section, any adjustment in premium rates charged for a small employer plan or arrangement to reflect changes in case characteristics prior to the end of a rating period shall not include any adjustment to reflect the health status, medical history or medical underwriting classification of any new enrollee for whom coverage begins during the rating period.

(7) For rating periods commencing prior to July 1, 1995, in any case where a small employer carrier utilized industry classification as a case characteristic in establishing premium rates, the rate factor associated with any industry classification shall not vary from the arithmetical average of the highest and lowest rate factors associated with all industry classifications by greater than fifteen per cent of such average.

(8) Differences in base premium rates charged for health benefit plans by a small employer carrier shall be reasonable and reflect objective differences in plan design, not including differences due to the nature of the groups assumed to select particular health benefit plans.

(9) For rating periods commencing prior to July 1, 1995, in any case where an insurer issues or offers a policy or contract under which premium rates for a specific small employer are established or adjusted in part based upon the actual or expected variation in claim costs or actual or expected variation in health conditions of the employees or dependents of such small employer, the insurer shall make reasonable disclosure of such rating practices in solicitation and sales materials utilized with respect to such policy or contract.

(10) If a small employer carrier denies coverage as requested to a small employer that is self-employed, the small employer carrier shall promptly offer such small employer the opportunity to purchase a small employer health care plan. If a small employer carrier or any producer representing that carrier fails, for any reason, to offer coverage as requested by a small employer that is self-employed, that small employer carrier shall promptly offer such small employer an opportunity to purchase a small employer health care plan.

(11) No small employer carrier or producer shall, directly or indirectly, engage in the following activities:

(A) Encouraging or directing small employers to refrain from filing an application for coverage with the small employer carrier because of the health status, claims experience, industry, occupation or geographic location of the small employer, except the provisions of this subparagraph shall not apply to information provided by a small employer carrier or producer to a small employer regarding the carrier’s established geographic service area or a restricted network provision of a small employer carrier; or

(B) Encouraging or directing small employers to seek coverage from another carrier because of the health status, claims experience, industry, occupation or geographic location of the small employer.

(12) No small employer carrier shall, directly or indirectly, enter into any contract, agreement or arrangement with a producer that provides for or results in the compensation paid to a producer for the sale of a health benefit plan to be varied because of the health status, claims experience, industry, occupation or geographic area of the small employer. A small employer carrier shall provide reasonable compensation, as provided under the plan of operation of the program, to a producer, if any, for the sale of a special or a small employer health care plan. No small employer carrier shall terminate, fail to renew or limit its contract or agreement of representation with a producer for any reason related to the health status, claims experience, occupation, or geographic location of the small employers placed by the producer with the small employer carrier.

(13) No small employer carrier or producer shall induce or otherwise encourage a small employer to separate or otherwise exclude an employee from health coverage or benefits provided in connection with the employee’s employment.

(14) Denial by a small employer carrier of an application for coverage from a small employer shall be in writing and shall state the reasons for the denial.

(15) No small employer carrier or producer shall disclose (A) to a small employer the fact that any or all of the eligible employees of such small employer have been or will be reinsured with the pool, or (B) to any eligible employee or dependent the fact that he has been or will be reinsured with the pool.

(16) If a small employer carrier enters into a contract, agreement or other arrangement with another party to provide administrative, marketing or other services related to the offering of health benefit plans to small employers in this state, the other party shall be subject to the provisions of this section.

(17) The commissioner may adopt regulations in accordance with the provisions of chapter 54 setting forth additional standards to provide for the fair marketing and broad availability of health benefit plans to small employers.

(18) Each small employer carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrates that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles. Each small employer carrier shall file with the commissioner annually, on or before March fifteenth, an actuarial certification certifying that the carrier is in compliance with this part and that the rating methods have been derived using recognized actuarial principles consistent with the provisions of sections 38a-564 to 38a-573, inclusive. Such certification shall be in a form and manner and shall contain such information as determined by the commissioner. A copy of the certification shall be retained by the small employer carrier at its principal place of business. Any information and documentation described in this subdivision but not subject to the filing requirement shall be made available to the commissioner upon his request. Except in cases of violations of sections 38a-564 to 38a-573, inclusive, the information shall be considered proprietary and trade secret information and shall not be subject to disclosure by the commissioner to persons outside of the department except as agreed to by the small employer carrier or as ordered by a court of competent jurisdiction.

(19) The commissioner may suspend all or any part of this section relating to the premium rates applicable to one or more small employers for one or more rating periods upon a filing by the small employer carrier and a finding by the commissioner that either the suspension is reasonable in light of the financial condition of the carrier or that the suspension would enhance the efficiency and fairness of the marketplace for small employer health insurance.

(20) For rating periods commencing prior to July 1, 1995, a small employer carrier shall quote premium rates to any small employer within thirty days after receipt by the carrier of such employer’s completed application.

(21) Any violation of subdivisions (10) to (16), inclusive, of this section and of any regulations established under subdivision (17) of this section shall be an unfair and prohibited practice under sections 38a-815 to 38a-830, inclusive.

(22) (A) With respect to plans or arrangements issued pursuant to subsection (i) of section 5-259, at the option of the Comptroller, the premium rates charged or offered to small employers purchasing health insurance shall not be subject to this section, provided (i) the plan or plans offered or issued cover such small employers as a single entity and cover not less than three thousand employees on the date issued, (ii) each small employer is charged or offered the same premium rate with respect to each employee and dependent, and (iii) the plan or plans are written on a guaranteed issue basis.

(B) With respect to plans or arrangements issued by an association group plan, at the option of the administrator of the association group plan, the premium rates charged or offered to small employers purchasing health insurance shall not be subject to this section, provided (i) the plan or plans offered or issued cover such small employers as a single entity and cover not less than three thousand employees on the date issued, (ii) each small employer is charged or offered the same premium rate with respect to each employee and dependent, and (iii) the plan or plans are written on a guaranteed issue basis. In addition, such association group (I) shall be a bona fide group as set forth in the Employee Retirement and Security Act of 1974, (II) shall not be formed for the purposes of fictitious grouping, as defined in section 38a-827, and (III) shall not issue any plan that shall cause undue disruption in the insurance marketplace, as determined by the commissioner.

(P.A. 90-134, S. 18, 28; P.A. 91-201, S. 2, 8; P.A. 92-125, S. 3, 5; P.A. 93-137, S. 3, 6; 93-345, S. 4; P.A. 94-214, S. 3, 4; P.A. 96-193, S. 14, 36; P.A. 99-59, S. 1; P.A. 04-163, S. 2; P.A. 05-238, S. 4, 5; P.A. 08-33, S. 2, 3; 08-181, S. 3; P.A. 10-4, S. 2; 10-13, S. 5; P.A. 11-19, S. 15; 11-58, S. 48.)

History: P.A. 91-201 clarified the renewability provisions concerning small employer plans and the insurer’s right to rescind coverage based on fraud or misrepresentation and eliminating an insurance carrier’s ability to pass through reinsurance premiums; P.A. 92-125 made numerous changes and additions concerning renewability of coverage when a product line is discontinued, conditions under which reenrollment is permitted when coverage is rescinded for fraud, limits on range in rates, differences in plan design used for premium rates for plans, liberalizing of preexisting condition credits, reducing the maximum allowable percentage increase in rates and establishing requirements for fair marketing of health benefit plans; P.A. 93-137 applied provisions to insurers, agents and brokers marketing small employer health plans and arrangements, amended Subdiv. (4) to disallow exclusion for those employees or dependents previously covered under a prior small employer health plan issued pursuant to workers’ compensation or COBRA who request such coverage on a timely basis, inserted a new Subdiv. (17) re disclosure to a small employer or employee or dependent concerning reinsurance of covered persons with pool, made technical changes for statutory consistency, renumbered the remaining Subdivs. and amended internal references, effective June 11, 1993; P.A. 93-345 deleted Subdivs. (1) and (2) re preexisting condition coverage, Subdiv. (5) re maximum allowable premium rate charged, Subdivs. (6) and (7) re increase in premium rates for rating periods prior to October 1, 1992, amended Subdiv. (1)(D) re application of modification of premium rates not permitted after July 1, 1995, inserted new Subdiv. (3) re caps on premiums for rating periods October 1, 1993 to June 30, 1994, and from July 1, 1994, to July 1, 1995, amended Subdiv. (4) to change October 1, 1992, to October 1, 1993, and added prior to July 1, 1995, deleted 15% annual adjustment and inserted 10% and 5% for October 1, 1993, to June 30, 1994, and July 1, 1994, to July 1, 1995 rating period respectively, added new Subdiv. (5) re adjusted community rating, added new Subdiv. (19) re time for quotation and made technical changes; P.A. 94-214 amended Subdiv. (3) to specify its inapplicability to any small employers who employ more than 25 eligible employees and amended Subdiv. (4) to specify applicability of maximum increase in the premium rate charged to a small employer who employs not more than 25 eligible employees, effective July 1, 1994; P.A. 96-193 substituted “producer” for “agent” and “broker”, effective June 3, 1996; P.A. 99-59 amended Subdiv. (21) to substitute “38a-830” for “38a-831”; P.A. 04-163 inserted new Subdiv. (5)(A)(vi) to include administrative cost savings as a community rating classification, renumbered existing Subdiv. (5)(A)(vi) as Subdiv. (5)(A)(vii) and amended same to change subclause designators (a) to (f), inclusive, to (I) to (VI), inclusive, effective July 1, 2004; P.A. 05-238 inserted new Subdiv. (5)(A)(vii) re savings resulting from a reduction in profit, and redesignated existing Subdiv. (5)(A)(vii) as Subdiv. (5)(A)(viii) and added new Subdiv. (22) re premium rates of plans or arrangements under Sec. 5-259 and association group plans that are not subject to section, effective July 8, 2005; P.A. 08-33 amended Subdiv. (10) to make technical changes, add “that is self-employed” re small employer and delete references to special health care plans from small employer carriers, and amended Subdiv. (18) to make a technical change, effective May 7, 2008; P.A. 08-181 amended Subdiv. (22) by designating existing provisions as Subpara. (A), making conforming changes therein, deleting references to association group plan and reducing number of covered lives required from 10,000 eligible individuals to 3,000 employees, and by adding Subpara. (B) re association group plans; P.A. 10-4 amended Subdiv. (1) to add new Subpara. (A) re premium quotes for small employers and redesignate existing Subparas. (A) to (D) as Subparas. (B) to (E), effective January 1, 2011; P.A. 10-13 amended Subdiv. (2) to change reference re continuation of coverage from federal COBRA to Sec. 38a-554, and made technical changes in Subdiv. (21), effective May 5, 2010; P.A. 11-19 made a technical change in Subdiv. (18); P.A. 11-58 inserted “intentional” re misrepresentation or concealment in Subdiv. (1)(D), effective July 2, 2011.



Section 38a-568 - Coverage under small employer health care plans and arrangements. Approval by commissioner.

(a)(1) Subject to approval by the commissioner, the board shall establish the form and level of coverages to be made available by small employer carriers in accordance with the provisions of subsection (b) of this section. Such coverages, which shall be designated as small employer health care plans, shall be limited to: (A) A basic hospital plan, (B) a basic surgical plan, (C) major medical plans which can be written in conjunction with basic hospital plans or basic surgical plans, (D) comprehensive plans, and (E) plans with benefit and cost-sharing levels which are consistent with the basic method of operation and the benefit plans of health care centers, including any restrictions imposed by federal law. The board shall submit such plans to the commissioner for the commissioner’s approval not later than ninety days after the appointment of the board pursuant to section 38a-569. The board shall take into consideration the levels of health insurance provided in Connecticut and such medical and economic factors as may be deemed appropriate and shall establish benefit levels, deductibles, coinsurance factors, exclusions and limitations determined to be generally reflective of health insurance provided to small employers. Such plans may include cost containment features including, but not limited to: (i) Preferred provider provisions; (ii) utilization review of health care services, including review of medical necessity of hospital and physician services; (iii) case management benefit alternatives; and (iv) other managed care provisions.

(2) After the commissioner’s approval of small employer health care plans submitted by the board pursuant to subdivision (1) of this subsection, and in lieu of the procedure established by section 38a-513, any small employer carrier may certify to the commissioner, in the form and manner prescribed by the commissioner, that the small employer health care plans filed by the carrier are in substantial compliance with the provisions in the corresponding approved board plan. Upon receipt by the department of such certification, the carrier may use such certified plans until such time as the commissioner, after notice and hearing, disapproves their continued use.

(b) Not later than ninety days after the commissioner’s approval of small employer health care plans submitted by the board, each small employer carrier, including, but not limited to, each health care center, shall, as a condition of transacting such insurance in this state, offer those small employer health care plans that correspond to the insurance products being currently offered by the carrier to small employers. Each small employer that elects to be covered under such plan and agrees to make the required premium payments and to satisfy the other provisions of the plan shall be issued such a plan by the small employer carrier.

(c) No health care center shall be required to offer coverage or accept applications pursuant to subsection (b) of this section in the case of any of the following: (1) To a group, where the group is not physically located in the health care center’s approved service area; (2) to an employee, where the employee does not work or reside within the health care center’s approved service area; (3) within an area, where the health care center reasonably anticipates, and demonstrates to the satisfaction of the commissioner, that it will not have the capacity within that area in its network of providers to deliver services adequately to the members of such groups because of its obligations to existing group contract holders and enrollees; (4) where the commissioner finds that acceptance of an application or applications would place the health care center in an impaired financial condition; or (5) where the commissioner finds that compliance with subsection (b) or (f) of this section would place the health care center in an impaired financial condition. A health care center that refuses to offer coverage pursuant to subdivision (3) of this subsection may not, for ninety days after such refusal, offer coverage in the applicable area to new cases of employer groups with more than twenty-five eligible employees.

(d) A small employer carrier shall not be required to offer coverage or accept applications pursuant to subsection (b) of this section subject to the following conditions: (1) The small employer carrier ceases to market health insurance or health benefit plans to small employers and ceases to enroll small employers under existing health insurance or health benefit plans; (2) the small employer carrier notifies the commissioner of its decision to cease marketing to small employers and to cease enrolling small employers, as provided in subdivision (1) of this subsection; and (3) the small employer carrier is prohibited from reentering the small employer market for a period of five years from the date of the notice required under subdivision (2) of this subsection.

(e) For groups containing only one member, a small employer carrier or health care center offering coverage pursuant to this section may require proof that the individual has been self-employed for three consecutive months.

(f) Each small employer carrier, including, but not limited to, a health care center, shall offer each health care plan that the carrier makes available to small employers, except association group plans, to all small employers, including, but not limited to, groups containing only one member.

(P.A. 90-134, S. 19, 28; P.A. 91-201, S. 7, 8; P.A. 93-137, S. 4, 6; 93-239, S. 7; P.A. 00-218, S. 2; P.A. 01-174, S. 3, 4.)

History: P.A. 91-201 added Subsec. (d) setting conditions under which small employer carriers can stop offering small employer coverage; P.A. 93-137 made technical changes for statutory accuracy, effective June 11, 1993; P.A. 93-239 corrected an internal reference in Subsec. (a)(2); P.A. 00-218 amended Subsecs. (a) and (b) to substitute “the commissioner’s” for “his”, “not later than” for “within”, “including” for “such as” and “that” for “which”, deleted Subsec. (c)(5) exception allowing health care centers to refuse to offer coverage to groups of fewer than three eligible employees, and added new Subsec. (e) re proof of self-employment for groups containing only one member; P.A. 01-174 amended Subsec. (b) to add “including, but not limited to, each health care center” re small employer carriers, and substituted “each” for “every”, and added Subsec. (c)(5) re commissioner’s finding re compliance with Subsec. (b) or (f) and added Subsec. (f) re offer of health care plans, except association group plans, to all small employers.



Section 38a-569 - Connecticut Small Employer Health Reinsurance Pool.

(a)(1) There is established a nonprofit entity to be known as the “Connecticut Small Employer Health Reinsurance Pool”. All insurers issuing health insurance in this state and insurance arrangements providing health plan benefits in this state on and after July 1, 1990, shall be members of the pool.

(2) On or before July 15, 1990, the commissioner shall give notice to all insurers and insurance arrangements of the time and place for the initial organizational meeting, which shall take place by September 1, 1990. The members shall select the initial board, subject to approval by the commissioner. The board shall consist of at least five and not more than nine representatives of members. There shall be no more than two members of the board representing any one insurer or insurance arrangement. In determining voting rights at the organizational meeting, each member shall be entitled to vote in person or by proxy. The vote shall be weighted based upon net health insurance premium derived from this state in the previous calendar year. To the extent possible, at least one-third of the members of the board shall be domestic insurance companies and at least two-thirds of the members of the board shall be small employer carriers. At least one member of the board shall be a health care center and at least one member shall be a small employer carrier with less than one hundred million dollars in net small employer health insurance premium in this state. The Insurance Commissioner shall be an ex-officio member of the board. The net premium amount shall be adjusted by the board periodically for health care cost inflation. In approving selection of the board, the commissioner shall assure that all members are fairly represented. The membership of all boards subsequent to the initial board shall, to the extent possible, reflect the same distribution of representation as is described in this subdivision.

(3) If the initial board is not elected at the organizational meeting, the commissioner shall appoint the initial board within fifteen days of the organizational meeting.

(4) Within ninety days after the appointment of such initial board, the board shall submit to the commissioner a plan of operation and thereafter any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the pool. The commissioner shall, after notice and hearing, approve the plan of operation provided he determines it to be suitable to assure the fair, reasonable and equitable administration of the pool, and provides for the sharing of pool gains or losses on an equitable proportionate basis in accordance with the provisions of subsection (d) of this section. The plan of operation shall become effective upon approval in writing by the commissioner consistent with the date on which the coverage under this section shall be made available. If the board fails to submit a suitable plan of operation within one hundred eighty days after its appointment, or at any time thereafter fails to submit suitable amendments to the plan of operation, the commissioner shall, after notice and hearing, adopt and promulgate a plan of operation or amendments, as appropriate. The commissioner shall amend any plan adopted by him, as necessary, at the time a plan of operation is submitted by the board and approved by the commissioner.

(5) The plan of operation shall establish procedures for: (A) Handling and accounting of assets and moneys of the pool, and for an annual fiscal reporting to the commissioner; (B) filling vacancies on the board, subject to the approval of the commissioner; (C) selecting an administrator and setting forth the powers and duties of the administrator; (D) reinsuring risks in accordance with the provisions of this section; (E) collecting assessments from all members to provide for claims reinsured by the pool and for administrative expenses incurred or estimated to be incurred during the period for which the assessment is made; and (F) any additional matters at the discretion of the board.

(6) The pool shall have the general powers and authority granted under the laws of Connecticut to insurance companies licensed to transact health insurance and, in addition thereto, the specific authority to: (A) Enter into contracts as are necessary or proper to carry out the provisions and purposes of this section, including the authority, with the approval of the commissioner, to enter into contracts with programs of other states for the joint performance of common functions, or with persons or other organizations for the performance of administrative functions; (B) sue or be sued, including taking any legal actions necessary or proper for recovery of any assessments for, on behalf of, or against members; (C) take such legal action as necessary to avoid the payment of improper claims against the pool; (D) define the array of health coverage products for which reinsurance will be provided, and to issue reinsurance policies, in accordance with the requirements of this section; (E) establish rules, conditions and procedures pertaining to the reinsurance of members’ risks by the pool; (F) establish appropriate rates, rate schedules, rate adjustments, rate classifications and any other actuarial functions appropriate to the operation of the pool; (G) assess members in accordance with the provisions of subsection (e) of this section, and to make advance interim assessments as may be reasonable and necessary for organizational and interim operating expenses. Any such interim assessments shall be credited as offsets against any regular assessments due following the close of the fiscal year; (H) appoint from among members appropriate legal, actuarial and other committees as necessary to provide technical assistance in the operation of the pool, policy and other contract design, and any other function within the authority of the pool; and (I) borrow money to effect the purposes of the pool. Any notes or other evidence of indebtedness of the pool not in default shall be legal investments for insurers and may be carried as admitted assets.

(b) Any member may reinsure with the pool coverage of an eligible employee of a small employer, or any dependent of such an employee, except that no member may reinsure with the pool coverage of an eligible employee of a small employer, or any dependent of such an employee, whose premium rates are not subject to section 38a-567 pursuant to subdivision (22) of section 38a-567. Any reinsurance placed with the pool from the date of the establishment of the pool regarding the coverage of an eligible employee of a small employer, or any dependent of such an employee shall be provided as follows:

(1) (A) With respect to a special health care plan or a small employer health care plan, the pool shall reinsure the level of coverage provided; (B) with respect to other plans, the pool shall reinsure the level of coverage provided up to, but not exceeding, the level of coverage provided in a small employer health care plan or the actuarial equivalent thereof as defined and authorized by the board; and (C) in either case, no reinsurance may be provided in any calendar year for a reinsured employee or dependent until five thousand dollars in benefit payments have been made for services provided during that calendar year for that reinsured employee or dependent, which payments would have been reimbursed through said reinsurance in the absence of the annual five-thousand-dollar deductible. The amount of the deductible shall be periodically reviewed by the board and may be adjusted for appropriate factors as determined by the board;

(2) With respect to eligible employees, and their dependents, coverage may be reinsured: (A) Within such period of time after the commencement of their coverage under the plan as may be authorized by the board, or (B) commencing January 1, 1992, on the first plan anniversary after the employer’s coverage has been in effect with the small employer carrier for a period of three years, and every third plan anniversary thereafter, provided, commencing May 1, 1994, reinsurance pursuant to this subparagraph shall only be permitted with respect to eligible employees and their dependents of a small employer which has no more than two eligible employees as of the applicable anniversary;

(3) Reinsurance coverage may be terminated for each reinsured employee or dependent on any plan anniversary;

(4) Reinsurance of newborn dependents shall be allowed only if the mother of any such dependent is reinsured as of the date of birth of such child, and all newborn dependents of reinsured persons shall be automatically reinsured as of their date of birth; and

(5) Notwithstanding the provisions of subparagraph (A) of subdivision (2) of this subsection: (A) Coverage for eligible employees and their dependents provided under a group policy covering two or more small employers shall not be eligible for reinsurance when such coverage is discontinued and replaced by a group policy of another carrier covering two or more small employers, unless coverage for such eligible employees or dependents was reinsured by the prior carrier; and (B) at the time coverage is assumed for such group by a succeeding carrier, such carrier shall notify the pool of its intention to provide coverage for such group and shall identify the employees and dependents whose coverage will continue to be reinsured. The time limitations for providing such notice shall be established by the pool.

(c) Except as provided in subsection (d) of this section, premium rates charged for reinsurance by the pool shall be established at the following percentages of the rate established by the pool for that classification or group with similar characteristics and coverage:

(1) One hundred fifty per cent, with respect to all of the eligible employees, and their dependents, of a small employer, all of whose coverage is reinsured in accordance with subdivision (2) of subsection (b) of this section; and

(2) Five hundred per cent, with respect to an eligible employee or dependent who is individually reinsured in accordance with subdivision (2) of subsection (b) of this section and is not reinsured with all eligible employees of an employer and their dependents.

(d) Premium rates charged for reinsurance by the pool to a health care center which is approved by the Secretary of Health and Human Services as a health maintenance organization pursuant to 42 USC 300 et seq., and as such is subject to requirements that limit the amount of risk that may be ceded to the pool, may be modified by the board, if appropriate, to reflect the portion of risk that may be ceded to the pool.

(e) (1) Following the close of each fiscal year, the administrator shall determine the net premiums, the pool expenses of administration and the incurred losses for the year, taking into account investment income and other appropriate gains and losses. For purposes of this section, health insurance premiums earned by insurance arrangements shall be established by adding paid health losses and administrative expenses of the insurance arrangement. Health insurance premiums and benefits paid by a member that are less than an amount determined by the board to justify the cost of collection shall not be considered for purposes of determining assessments. For purposes of this subsection, “net premiums” means health insurance premiums, less administrative expense allowances.

(2) Any net loss for the year shall be recouped by assessments of members. (A) Assessments shall first be apportioned by the board among all members in proportion to their respective shares of the total health insurance premiums earned in this state from health insurance plans and insurance arrangements covering small employers during the calendar year coinciding with or ending during the fiscal year of the pool, or on any other equitable basis reflecting coverage of small employers as may be provided in the plan of operations. An assessment shall be made pursuant to this subparagraph against a health care center, which is approved by the Secretary of Health and Human Services as a health maintenance organization pursuant to 42 USC 300e et seq., subject to an assessment adjustment formula adopted by the board and approved by the commissioner for such health care centers which recognizes the restrictions imposed on such health care centers by federal law. Such adjustment formula shall be adopted by the board and approved by the commissioner prior to the first anniversary of the pool’s operation. (B) If such net loss is not recouped before assessments totaling five per cent of such premiums from plans and arrangements covering small employers have been collected, additional assessments shall be apportioned by the board among all members in proportion to their respective shares of the total health insurance premiums earned in this state from other individual and group plans and arrangements, exclusive of any individual Medicare supplement policies as defined in section 38a-495 during such calendar year. (C) Notwithstanding the provisions of this subdivision, the assessments to any one member under subparagraph (A) or (B) of this subdivision shall not exceed forty per cent of the total assessment under each subparagraph for the first fiscal year of the pool’s operation and fifty per cent of the total assessment under each subparagraph for the second fiscal year. Any amounts abated pursuant to this subparagraph shall be assessed against the other members in a manner consistent with the basis for assessments set forth in this subdivision.

(3) If assessments exceed actual losses and administrative expenses of the pool, the excess shall be held at interest and used by the board to offset future losses or to reduce pool premiums. As used in this subsection, “future losses” includes reserves for incurred but not reported claims.

(4) Each member’s proportion of participation in the pool shall be determined annually by the board based on annual statements and other reports deemed necessary by the board and filed by the member with it. Insurance arrangements shall report to the board claims payments made and administrative expenses incurred in this state on an annual basis on a form prescribed by the commissioner.

(5) Provision shall be made in the plan of operation for the imposition of an interest penalty for late payment of assessments.

(6) The board may defer, in whole or in part, the assessment of a health care center if, in the opinion of the board: (A) Payment of the assessment would endanger the ability of the health care center to fulfill its contractual obligations, or (B) in accordance with standards included in the plan of operation, the health care center has written, and reinsured in their entirety, a disproportionate number of special health care plans. In the event an assessment against a health care center is deferred in whole or in part, the amount by which such assessment is deferred may be assessed against the other members in a manner consistent with the basis for assessments set forth in this subsection. The health care center receiving such deferment shall remain liable to the pool for the amount deferred. The board may attach appropriate conditions to any such deferment.

(f) (1) Neither the participation in the pool as members, the establishment of rates, forms or procedures nor any other joint or collective action required by this section shall be the basis of any legal action, criminal or civil liability or penalty against the pool or any of its members.

(2) Any person or member made a party to any action, suit or proceeding because the person or member served on the board or on a committee or was an officer or employee of the pool shall be held harmless and be indemnified by the program against all liability and costs, including the amounts of judgments, settlements, fines or penalties, and expenses and reasonable attorney’s fees incurred in connection with the action, suit or proceeding. The indemnification shall not be provided on any matter in which the person or member is finally adjudged in the action, suit or proceeding to have committed a breach of duty involving gross negligence, dishonesty, wilful misfeasance or reckless disregard of the responsibilities of office. Costs and expenses of the indemnification shall be prorated and paid for by all members. The Insurance Commissioner may retain actuarial consultants necessary to carry out said commissioner’s responsibilities pursuant to sections 38a-564 to 38a-572, inclusive, and such expenses shall be paid by the pool established in this section.

(P.A. 90-134, S. 20, 28; P.A. 91-201, S. 1, 8; P.A. 92-125, S. 4, 5; P.A. 93-137, S. 5, 6; 93-345, S. 5; P.A. 05-238, S. 6; P.A. 10-5, S. 35.)

History: P.A. 91-201 amended Subsec. (a) to clarify the requirement that the reinsurance pool board’s composition ensure fair representation, to require the board to determine whether reinsurance coverage can be deferred and to give approval to enter into contracts with programs of other states for the performance of common functions, amended Subsec. (b) to provide for an annual deductible of $5,000 on reinsurance per covered individual, to give the board discretion to determine when insurance coverage can be reinsured and to allow for reinsuring newborn infants, amended Subsecs. (c) and (d) to establish a more uniform reinsurance premium rate system, repealed Subsec. (e) re reinsurance premium and relettered (f) as (e) and (g) as (f) and made technical changes; P.A. 92-125 amended Subsec. (b) to permit use of the actuarial equivalent of small employer benefit plans in calculating reimbursement amount for reinsurance; P.A. 93-137 amended Subsec. (b)(2) to specify when reinsurance is allowed and added new Subsec. (b)(6) disallowing reinsurance for two or more small employers when such coverage is discontinued or replaced by a group policy of another carrier unless the coverage was reinsured by a previous carrier, effective June 11, 1993; P.A. 93-345 deleted Subsec. (b)(4) re determination by the board whether reinsurance can be deferred; P.A. 05-238 amended Subsec. (b) to exempt coverage for employees or dependents whose premium rates are not subject to Sec. 38a-567 and make technical changes, effective July 8, 2005; P.A. 10-5 made technical changes in Subsecs. (a)(5), (e)(1) and (f)(2), effective May 5, 2010.



Section 38a-570 - Issuance of special health care plans by the Health Reinsurance Association to small employers.

Notwithstanding the provisions of sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, the Health Reinsurance Association may issue special health care plans to small employers with ten or fewer eligible employees, the majority of whom are low-income eligible employees. The following provisions shall apply to such special health care plans:

(1) Premium rates shall be promulgated by the board of directors of the Health Reinsurance Association based on recommendations of its actuarial committee. In developing recommendations for premium rates, the actuarial committee shall consider, in addition to other pertinent matters, the premiums that are or would be charged for the same or similar insurance by other insurers. Except as otherwise provided in sections 38a-564 to 38a-572, inclusive, in establishing premium rates the board of directors of the Health Reinsurance Association may consider any relevant factors impacting premium, claims and expenses, including characteristics of small employers and insureds, that may be considered by any insurer in establishing health insurance premium rates. The premium rates established shall be subject to the provisions of section 38a-567. The anticipated loss ratio shall not be less than eighty per cent of the premium. In establishing premium rates the board of directors of the Health Reinsurance Association shall administer special health care plans issued to small employers without gain or loss; and

(2) The Health Reinsurance Association may reinsure coverage of special health care plans with the pool.

(P.A. 90-134, S. 21, 28; P.A. 07-185, S. 21.)

History: P.A. 07-185 amended Subdiv. (1) to require board of directors of Health Reinsurance Association to administer special health care plans issued to small employers without gain or loss, effective July 1, 2007.



Section 38a-571 - Issuance of individual special health care plans by the Health Reinsurance Association.

In addition to the options for individual comprehensive health care plans, the Health Reinsurance Association shall make available to individuals, on the same terms and conditions as are applicable to the other individual comprehensive health care plan options under sections 38a-505, 38a-546 and 38a-551 to 38a-559, inclusive, including the provisions for establishment and filing of premium rates, the option to purchase an individual special health care plan identical to the special health care plan for small employers established in accordance with section 38a-565. The requirement that coverage not have been maintained for a one-year period contained in subdivision (2) of subsection (b) of section 38a-565 shall not apply to individual special health care plans.

(P.A. 90-134, S. 22, 28; P.A. 08-33, S. 5.)

History: P.A. 08-33 made a technical change and changed “two-year” to “one-year” re period of coverage maintenance, effective May 7, 2008.



Section 38a-572 - Requirement to provide service to certain low-income persons.

No individual or organization that provides medical advice, diagnosis, care or treatment of a type covered under a special health care plan, as defined in section 38a-565 or 38a-570, shall, on or after July 1, 1990, provide such service to any person in this state unless such individual or organization provides such service, upon request, on the basis of the applicable reimbursement rate, to low-income eligible employees or their dependents covered under such special health care plans or low income individuals or their dependents covered under individual special health care plans, as defined in section 38a-571.

(P.A. 90-134, S. 23, 28; P.A. 08-33, S. 6.)

History: P.A. 08-33 made technical changes and added cites to Secs. 38a-565, 38a-570 and 38a-571, effective May 7, 2008.



Section 38a-573 - Validity of separate provisions.

If any provision of sections 38a-564 to 38a-572, inclusive, is held invalid, the invalidity shall not affect other provisions of said sections which can be given effect without the invalid provisions.

(P.A. 90-134, S. 27, 28.)



Section 38a-574 - Standard underwriting form.

(a) On or before July 1, 1993, the board of directors of the Connecticut Small Employer Health Reinsurance Pool shall establish, subject to the approval of the Insurance Commissioner, a standard underwriting form for use by small employer carriers for medical underwriting of health insurance plans and insurance arrangements covering small employers, as defined in section 38a-564. Within ninety days after approval by the Insurance Commissioner of the standard underwriting form the board shall require every small employer carrier, as a condition of transacting such business in this state, to use the form for medical underwriting of such plans and arrangements.

(b) The form may be amended from time to time as the board deems necessary, subject to the approval of the Insurance Commissioner.

(P.A. 93-345, S. 1, 7.)

History: P.A. 93-345 effective June 29, 1993.



Section 38a-577 - (Formerly Sec. 38-174ii). Consumer dental health plans. Definitions.

(a) For the purposes of sections 38a-577 to 38a-590, inclusive:

(1) “Capitation” means a payment system in which a dentist or group of dentists earn a fixed monthly fee from an enrolled individual or group of employees in return for providing a specific range of services for a contract year;

(2) “Commissioner” means the Insurance Commissioner;

(3) “Dental plan” means any contractual arrangement for dental services provided directly or arranged for or administered directly on a prepaid individual or group capitation basis;

(4) “Dental plan organization” means any dentist or group of dentists who undertake to provide directly or to arrange for or administer one or more dental plans providing dental services;

(5) “Dentist” means a person duly licensed under the provisions of chapter 379; and

(6) “Evidence of coverage” means any certificate, agreement or contract issued to an enrollee in a dental plan which sets forth the dental services to which the enrollee is entitled.

(b) The provisions of sections 38a-577 to 38a-590, inclusive, shall not apply to a licensed insurance company, a licensed hospital or medical service corporation or a health maintenance organization.

(P.A. 88-272, S. 1.)

History: Sec. 38-174ii transferred to Sec. 38a-577 in 1991.



Section 38a-578 - (Formerly Sec. 38-174jj). Certificate of authority. Application requirements.

(a) No dentist or group of dentists may establish, operate or administer a dental plan organization, or offer to sell, or solicit offers to purchase, or receive advance or periodic consideration in conjunction with any dental plan organization, on or after October 1, 1988, without obtaining and maintaining a certificate of authority pursuant to sections 38a-577 to 38a-590, inclusive.

(b) An application for a certificate of authority shall be in a form prescribed by the commissioner, shall be verified by an officer or authorized representative of the dental plan organization and shall include the following: (1) All basic organizational documents of the dental plan organization such as the articles of incorporation, articles of association, partnership agreement, trade name certificate, trust agreement, shareholder agreement or other applicable document and all amendments to those documents; (2) the bylaws, rules and regulations or similar documents regulating the conduct or the internal affairs of the dental plan organization; (3) the names, addresses and official positions of the persons who are responsible for the conduct of the affairs of the dental plan organization, including all members of the board of directors, board of trustees, executive committee or other governing board or committee, the principal officers in the case of a corporation and the partners or members in the case of a partnership or association; (4) all contracts made between any dentist and the dental plan organization; (5) all contracts made between any dentist and any person listed in subdivision (3) of this subsection, any consultant or any business manager; (6) a description of the dental plan organization, its dental plan or plans, facilities and personnel; (7) the form of any group contract which is issued to employers, unions, trustees or others; (8) financial statements showing the dental plan organization’s assets, liabilities and sources of financial support. If the dental plan organization’s financial affairs are audited by independent certified public accountants, a copy of the most recent regular certified financial statement shall satisfy this requirement unless the commissioner determines that additional or more recent financial information is required for the proper administration of sections 38a-577 to 38a-590, inclusive; (9) the proposed method of marketing the plan, a financial plan with a three-year projection of the initial operating results and a statement of the sources of working capital and any other sources of funding; (10) a description of the geographic area or areas to be served; (11) a description of the procedures and programs to be implemented to achieve an effective dental plan as required in section 38a-579; and (12) such other information as the commissioner may require.

(c) The dental plan organization shall pay a fee of one thousand dollars to the commissioner upon filing an application for a certificate of authority.

(d) Within ten days following any significant change in the information submitted with the application for a certificate of authority, a dental plan organization shall file notice of such change with the commissioner for his approval.

(P.A. 88-272, S. 2.)

History: Sec. 38-174jj transferred to Sec. 38a-578 in 1991.



Section 38a-579 - (Formerly Sec. 38-174kk). Certificate of authority. Standards for issuance and renewal.

(a) The commissioner shall issue a certificate of authority if he is satisfied that the following conditions are met: (1) The persons responsible for conducting the affairs of the dental plan organization are competent and professionally capable of providing, arranging for or administering the services offered by the plan; (2) the dental plan organization constitutes an appropriate mechanism to achieve an effective dental plan, as determined by the commissioner; (3) the dental plan organization has demonstrated the potential to provide dental services in a manner that will assure both availability and accessibility of adequate personnel and facilities; (4) the dental plan organization has arrangements for an ongoing quality of dental care assurance program; (5) the dental plan organization has a procedure to establish and maintain uniform systems of cost accounting and reports and audits that meet the requirements of the commissioner; (6) the dental plan organization is financially responsible and may reasonably be expected to meet its obligations to enrollees. In making this determination the commissioner shall consider (A) the financial soundness of the dental plan’s arrangements for services and the schedule of charges used, (B) any arrangement with an insurer or hospital or medical or dental service corporation for continuation of coverage in the event of discontinuance of the plan on an indemnity basis through a group vehicle to the end of the period for which premiums were paid to the discontinued dental plan organization, and (C) the sufficiency of an agreement with dentists for the provision of dental services; (7) whether a general surplus is maintained as required in section 38a-580; and (8) the condition or methods of operation of the dental plan organization are not such as would render its operations hazardous to its enrollees or the public.

(b) When the commissioner disapproves an application for a certificate of authority, he shall notify the dental plan organization in writing of the reasons for the disapproval.

(c) A certificate of authority shall expire one year following the date of issuance or previous renewal. If the dental plan organization remains in compliance with the requirements of sections 38a-577 to 38a-590, inclusive, and has made timely payment of the renewal fee of one hundred dollars, its certificate shall be renewed.

(P.A. 88-272, S. 3.)

History: Sec. 38-174kk transferred to Sec. 38a-579 in 1991.



Section 38a-580 - (Formerly Sec. 38-174ll). General surplus required.

The amount of a general surplus that a dental plan organization shall be required to maintain shall be seven hundred fifty thousand dollars or an amount equal to two per cent of premiums written, whichever is greater. For the purposes of this section, general surplus may be comprised of cash and such other instruments which, to the satisfaction of the commissioner, adequately protect the plan’s subscribers.

(P.A. 88-272, S. 4; P.A. 99-149.)

History: Sec. 38-174ll transferred to Sec. 38a-580 in 1991; P.A. 99-149 substituted $750,000 for $250,000 and substituted 2% for 33% re general surplus, and deleted “surety bonds” re composition of general surplus.



Section 38a-581 - (Formerly Sec. 38-174mm). Evidence of coverage to be provided to enrollees. Approval by commissioner.

(a) An enrollee shall be entitled to receive evidence of coverage or a certificate indicating specifically the nature and extent of coverage, and evidence of the total amount or percentage of payment, if any, which the enrollee is obligated to pay for dental services.

(b) No evidence of coverage or amendment thereto shall be issued or delivered to any person until a copy of the form of evidence of coverage or amendment thereto has been filed with the commissioner for his approval.

(c) Evidence of coverage shall contain a clear and complete statement of: (1) The dental services to which enrollees are entitled; (2) any limitations on the services, benefits or kind of benefits to be provided, including any charge, deductible or copayment feature; (3) where and in what manner information is available as to how services may be obtained; and (4) a readily understandable description of the dental plan organization’s method for resolving enrollees’ complaints.

(d) Any subsequent change in the evidence of coverage or the amount of percentage of payment which the enrollee is obligated to pay shall be evidenced in a separate document issued to the enrollee.

(P.A. 88-272, S. 5.)

History: Sec. 38-174mm transferred to Sec. 38a-581 in 1991.



Section 38a-582 - (Formerly Sec. 38-174nn). Schedule of charges. Approval by commissioner. Appeal of disapproval.

(a) No schedule of charges for enrollee coverage for dental services, or any amendment thereto, may be used by a dental plan organization until a copy of such schedule or amendment has been filed with the commissioner for his approval. The commissioner may disapprove the schedule of charges at any time if he finds that the charges are excessive, inadequate or unfairly discriminatory. If the commissioner disapproves the schedule of charges, he shall notify the dental plan organization within sixty days of the date of disapproval and specify in the notice the reason for his disapproval. A hearing shall be granted within twenty days after a request in writing by the dental plan organization. It shall be unlawful for any dental plan organization whose schedule of charges has been disapproved to effect any contract or issue any subscription certificate which uses the disapproved schedule of charges until a revised schedule of charges has been approved. Any dental plan organization aggrieved by the action of the commissioner pursuant to this section may appeal therefrom, in accordance with the provisions of section 4-183.

(b) Charges shall be established in accordance with actuarial principles, but charges applicable to an enrollee shall not be individually determined based on the status of his health.

(P.A. 88-272, S. 6.)

History: Sec. 38-174nn transferred to Sec. 38a-582 in 1991.



Section 38a-583 - (Formerly Sec. 38-174oo). Records. Commissioner’s power to examine; maintenance; preservation.

(a) The commissioner or his designee may investigate the business and examine the books, accounts, records and files of any dental plan organization. For such purposes the commissioner or his designee shall have reasonable access to the offices and places of business, books, accounts, papers, records and files of all dental plan organizations. A dental plan organization shall keep and use in its business such books, accounts and records as will enable the commissioner to determine whether the dental plan organization is complying with the provisions of sections 38a-577 to 38a-590, inclusive, and with the regulations adopted pursuant to said sections. A dental plan organization shall preserve its books, accounts and records for at least five years, provided preservation by photographic reproduction or records in photographic form shall constitute compliance with sections 38a-577 to 38a-590, inclusive.

(b) For the purpose of the examination, the commissioner may, within the limits of funds appropriated for such purpose, contract with such persons as he may deem advisable to conduct the same or assist therein.

(c) At the discretion of the commissioner, the Commissioner of Public Health and the State Dental Commission may participate in the investigations and examinations described in this section to verify the existence of an effective dental plan.

(d) The expenses incurred in making any examination pursuant to this section shall be assessed against and paid by the dental plan organization so examined. Upon written notice by the commissioner of the total amount of an assessment, a dental plan organization shall become liable for and shall pay the assessment to the commissioner.

(P.A. 88-272, S. 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: Sec. 38-174oo transferred to Sec. 38a-583 in 1991; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 38a-584 - (Formerly Sec. 38-174pp). Complaint system.

(a) A dental plan organization shall establish and maintain a complaint system to provide reasonable procedures for the resolution of written complaints initiated by enrollees concerning dental plan services. The dental plan organization shall maintain records of all written complaints initiated by enrollees.

(b) The commissioner may examine the complaint system of any dental plan organization, and if he determines that the system is not adequate he may require a revision of the complaint system.

(P.A. 88-272, S. 8; P.A. 90-230, S. 99(c), 101.)

History: P.A. 90-230 provided that “section 38-74pp of the general statutes, appearing on page 155 of volume 11 of the general statutes, revised to 1989, shall be known as section 38-174pp unless and until renumbered by the legislative commissioner”; Sec. 38-174pp transferred to Sec. 38a-584 in 1991.



Section 38a-585 - (Formerly Sec. 38-174qq). Requirements re filing of annual reports with commissioner.

Every dental plan organization shall, on or before March first in each calendar year, file with the commissioner a report covering its activities for the preceding calendar year. The reports shall be on a form prescribed by the commissioner and shall include: (1) A financial statement of the dental plan organization, including its balance sheet, receipts and disbursements for the preceding year certified by a certified public accountant; (2) any significant modification of information submitted with the application for a certificate of authority; (3) the number of persons who became enrollees during the year, the number of enrollees as of the end of the year and the number of enrollments terminated during the year; (4) a description of the enrollee complaint system including the procedures of the complaint system, the total number of written complaints handled through the system, a summary of causes underlying the complaints filed, and the number, amount and disposition of malpractice claims settled during the year by the dental plan organization and any of the dentists used by it; and (5) any other information relating to the performance of the dental plan organization as required by the commissioner.

(P.A. 88-272, S. 9.)

History: Sec. 38-174qq transferred to Sec. 38a-585 in 1991.



Section 38a-586 - (Formerly Sec. 38-174rr). False or misleading advertising or solicitation and deceptive evidence of coverage prohibited.

(a) No dental plan organization or representative thereof may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For purposes of sections 38a-577 to 38a-590, inclusive: (1) A statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect which is or may be significant to an enrollee of, or person considering enrollment in, a dental plan; (2) a statement or item of information shall be deemed to be misleading whether or not it may be literally true, if, in the total context in which the statement is made or the item of information is communicated, the statement or item of information may be reasonably understood by a person who does not possess special knowledge regarding dental plan coverage as indicating any benefit or advantage or the absence of any exclusion, limitation, or disadvantage of possible significance to an enrollee of, or person considering enrollment in, a dental plan if the benefit or advantage or absence of exclusion, limitation, or disadvantage does not in fact exist; and (3) evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography, format and language, may cause a person who does not possess special knowledge regarding dental plans and evidence of coverage therefor, to expect benefits, services, charges or other advantages which the evidence of coverage does not provide or which the dental plan organization issuing the evidence of coverage does not regularly make available for enrollees covered under such evidence of coverage.

(b) No dental plan organization, unless licensed as an insurer, may use in its name, evidence of coverage or literature any of the words “insurance”, “assurance”, “casualty”, “surety”, “mutual” or any other words descriptive of the insurance, casualty or surety business or deceptively similar to the name or description of any insurer licensed to do business in this state.

(P.A. 88-272, S. 10.)

History: Sec. 38-174rr transferred to Sec. 38a-586 in 1991.



Section 38a-587 - (Formerly Sec. 38-174ss). Suspension or revocation of certificate of authority. Hearing. Appeal.

(a) The commissioner may suspend or revoke any certificate of authority issued to a dental plan organization pursuant to sections 38a-577 to 38a-590, inclusive, if he finds that any of the following conditions exist: (1) The dental plan organization is operating in a manner significantly contrary to that described in section 38a-578; (2) the dental plan organization issues an evidence of coverage which does not comply with the requirements of section 38a-582; (3) the dental plan organization does not provide or arrange for an effective dental plan as determined by the commissioner; (4) the dental plan organization can no longer be expected to meet its obligations to enrollees; (5) the dental plan organization, or any authorized person on its behalf, has advertised or merchandised its services in an untrue or misleading manner as described in section 38a-586; or (6) the dental plan organization has failed to comply with sections 38a-577 to 38a-590, inclusive, or any regulations adopted pursuant thereto.

(b) When the commissioner has cause to believe that grounds for the suspension or revocation of a certificate of authority exist, he shall notify the dental plan organization in writing, specifically stating the grounds for suspension or revocation. A hearing on the matter shall be granted by the commissioner within twenty days after such notification. After the hearing, or upon failure of the dental plan organization to appear at the hearing, the commissioner shall take action on his findings.

(c) If the commissioner suspends the certificate of authority, the dental plan organization shall not accept any additional enrollees or engage in any advertising or solicitation during the period of the suspension.

(d) If the commissioner revokes the certificate of authority, the dental plan organization shall proceed to dissolve its structure immediately following the effective date of the order of revocation, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the dental plan organization. The commissioner by written order may permit such further operation of the dental plan organization as he finds to be in the best interest of enrollees to the end that enrollees shall be afforded the greatest practical opportunity to obtain continuing dental plan coverage.

(e) The commissioner may issue an order directing a dental plan organization or a representative of a dental plan organization to cease and desist from engaging in any act or practice in violation of the provisions of sections 38a-577 to 38a-590, inclusive. Within twenty days after service of the order of cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of said sections have occurred. The hearing shall be provided within twenty days of such request.

(f) Any dental plan organization which has had its certificate of authority suspended or revoked, or has otherwise been aggrieved by the action of the commissioner pursuant to this section, may appeal therefrom in accordance with the provisions of section 4-183.

(P.A. 88-272, S. 11.)

History: Sec. 38-174ss transferred to Sec. 38a-587 in 1991.



Section 38a-588 - (Formerly Sec. 38-174tt). Penalty. Insolvency.

Any dental plan organization that violates any provision of sections 38a-577 to 38a-590, inclusive, or neglects, fails or refuses to comply with any of the requirements of said sections, except the failure to file an annual report and the failure to reply in writing to inquiries of the commissioner, shall be liable for a civil penalty of not more than one thousand five hundred dollars for each violation. The commissioner may bring a civil action to recover the amount of a civil penalty.

(P.A. 88-272, S. 12; P.A. 96-227, S. 10; P.A. 08-178, S. 19.)

History: Sec. 38-174tt transferred to Sec. 38a-588 in 1991; P.A. 96-227 deleted Subsec. (b) which required the commissioner to invoke the Insurers Rehabilitation and Liquidation Act re insolvent dental plans; P.A. 08-178 made a technical change and increased maximum penalty from $1,000 to $1,500 per violation.



Section 38a-589 - (Formerly Sec. 38-174uu). Confidentiality.

(a) Applications, filings and reports required under sections 38a-577 to 38a-590, inclusive, except contracts referred to in subdivisions (4) and (5) of subsection (b) of section 38a-578, shall be public records.

(b) Data or information pertaining to the diagnosis, treatment or health of any enrollee obtained by the dental plan organization from the enrollee or any dentist shall be confidential and shall not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of sections 38a-577 to 38a-590, inclusive, or upon the express consent of the enrollee, or pursuant to statute or court order for the production of evidence or the discovery thereof, or in the event of claim or litigation between the enrollee and the dental plan organization wherein the data or information is pertinent. A dental plan organization shall be entitled to claim any statutory privileges against such disclosure which the dentist who furnished the information to the dental organization is entitled to claim.

(P.A. 88-272, S. 13.)

History: Sec. 38-174uu transferred to Sec. 38a-589 in 1991.



Section 38a-590 - (Formerly Sec. 38-174vv). Commissioner’s power to adopt regulations.

The commissioner may adopt regulations, in accordance with the provisions of chapter 54, as he deems necessary to effect the purposes of sections 38a-577 to 38a-590, inclusive.

(P.A. 88-272, S. 14.)

History: Sec. 38-174vv transferred to Sec. 38a-590 in 1991.



Section 38a-591 - Compliance with the Patient Protection and Affordable Care Act. Regulations.

(a) For purposes of this section, “Affordable Care Act” means the Patient Protection and Affordable Care Act, P.L. 111-148, as amended from time to time, and regulations adopted thereunder.

(b) Each insurance company, fraternal benefit society, hospital service corporation, medical service corporation and health care center licensed to do business in the state shall comply with Sections 1251, 1252 and 1304 of the Affordable Care Act and the following Sections of the Public Health Service Act, as amended by the Affordable Care Act: (1) 2701 to 2709, inclusive, 42 USC 300gg et seq.; (2) 2711 to 2719A, inclusive, 42 USC 300gg-11 et seq.; and (3) 2794, 42 USC 300gg-94.

(c) This section shall apply, on and after the effective dates specified in the Affordable Care Act, to insurance companies, fraternal benefit societies, hospital service corporations, medical service corporations and health care centers licensed to do business in the state.

(d) No provision of the general statutes concerning a requirement of the Affordable Care Act shall be construed to supersede a provision of the general statutes that provides greater protection to an insured, except to the extent the latter prevents the application of a requirement of the Affordable Care Act.

(e) The Insurance Commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section.

(P.A. 11-58, S. 53.)

History: P.A. 11-58 effective July 2, 2011.



Section 38a-591a - Definitions.

As used in this section and sections 38a-591b to 38a-591n, inclusive:

(1) “Adverse determination” means:

(A) The denial, reduction, termination or failure to provide or make payment, in whole or in part, for a benefit under the health carrier’s health benefit plan requested by a covered person or a covered person’s treating health care professional, based on a determination by a health carrier or its designee utilization review company:

(i) That, based upon the information provided, (I) upon application of any utilization review technique, such benefit does not meet the health carrier’s requirements for medical necessity, appropriateness, health care setting, level of care or effectiveness, or (II) is determined to be experimental or investigational;

(ii) Of a covered person’s eligibility to participate in the health carrier’s health benefit plan; or

(B) Any prospective review, concurrent review or retrospective review determination that denies, reduces or terminates or fails to provide or make payment, in whole or in part, for a benefit under the health carrier’s health benefit plan requested by a covered person or a covered person’s treating health care professional.

“Adverse determination” includes a rescission of coverage determination for grievance purposes.

(2) “Authorized representative” means:

(A) A person to whom a covered person has given express written consent to represent the covered person for the purposes of this section and sections 38a-591b to 38a-591n, inclusive;

(B) A person authorized by law to provide substituted consent for a covered person;

(C) A family member of the covered person or the covered person’s treating health care professional when the covered person is unable to provide consent;

(D) A health care professional when the covered person’s health benefit plan requires that a request for a benefit under the plan be initiated by the health care professional; or

(E) In the case of an urgent care request, a health care professional with knowledge of the covered person’s medical condition.

(3) “Best evidence” means evidence based on (A) randomized clinical trials, (B) if randomized clinical trials are not available, cohort studies or case-control studies, (C) if such trials and studies are not available, case-series, or (D) if such trials, studies and case-series are not available, expert opinion.

(4) “Case-control study” means a retrospective evaluation of two groups of patients with different outcomes to determine which specific interventions the patients received.

(5) “Case-series” means an evaluation of a series of patients with a particular outcome, without the use of a control group.

(6) “Certification” means a determination by a health carrier or its designee utilization review company that a request for a benefit under the health carrier’s health benefit plan has been reviewed and, based on the information provided, satisfies the health carrier’s requirements for medical necessity, appropriateness, health care setting, level of care and effectiveness.

(7) “Clinical peer” means a physician or other health care professional who (A) holds a nonrestricted license in a state of the United States and in the same or similar specialty as typically manages the medical condition, procedure or treatment under review, and (B) for a review specified under subparagraph (B) or (C) of subdivision (38) of this section concerning (i) a child or adolescent substance use disorder or a child or adolescent mental disorder, holds a national board certification in child and adolescent psychiatry or child and adolescent psychology, and has training or clinical experience in the treatment of child and adolescent substance use disorder or child and adolescent mental disorder, as applicable, or (ii) an adult substance use disorder or an adult mental disorder, holds a national board certification in psychiatry or psychology, and has training or clinical experience in the treatment of adult substance use disorders or adult mental disorders, as applicable.

(8) “Clinical review criteria” means the written screening procedures, decision abstracts, clinical protocols and practice guidelines used by the health carrier to determine the medical necessity and appropriateness of health care services.

(9) “Cohort study” means a prospective evaluation of two groups of patients with only one group of patients receiving a specific intervention or specific interventions.

(10) “Commissioner” means the Insurance Commissioner.

(11) “Concurrent review” means utilization review conducted during a patient’s stay or course of treatment in a facility, the office of a health care professional or other inpatient or outpatient health care setting, including home care.

(12) “Covered benefits” or “benefits” means health care services to which a covered person is entitled under the terms of a health benefit plan.

(13) “Covered person” means a policyholder, subscriber, enrollee or other individual participating in a health benefit plan.

(14) “Emergency medical condition” means a medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that a prudent layperson with an average knowledge of health and medicine, acting reasonably, would have believed that the absence of immediate medical attention would result in serious impairment to bodily functions or serious dysfunction of a bodily organ or part, or would place the person’s health or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy.

(15) “Emergency services” means, with respect to an emergency medical condition:

(A) A medical screening examination that is within the capability of the emergency department of a hospital, including ancillary services routinely available to the emergency department to evaluate such emergency medical condition; and

(B) Such further medical examination and treatment, to the extent they are within the capability of the staff and facilities available at a hospital, to stabilize a patient.

(16) “Evidence-based standard” means the conscientious, explicit and judicious use of the current best evidence based on an overall systematic review of medical research when making determinations about the care of individual patients.

(17) “Expert opinion” means a belief or an interpretation by specialists with experience in a specific area about the scientific evidence pertaining to a particular service, intervention or therapy.

(18) “Facility” means an institution providing health care services or a health care setting. “Facility” includes a hospital and other licensed inpatient center, ambulatory surgical or treatment center, skilled nursing center, residential treatment center, diagnostic, laboratory and imaging center, and rehabilitation and other therapeutic health care setting.

(19) “Final adverse determination” means an adverse determination (A) that has been upheld by the health carrier at the completion of its internal grievance process, or (B) for which the internal grievance process has been deemed exhausted.

(20) “Grievance” means a written complaint or, if the complaint involves an urgent care request, an oral complaint, submitted by or on behalf of a covered person regarding:

(A) The availability, delivery or quality of health care services, including a complaint regarding an adverse determination made pursuant to utilization review;

(B) Claims payment, handling or reimbursement for health care services; or

(C) Any matter pertaining to the contractual relationship between a covered person and a health carrier.

(21) (A) “Health benefit plan” means an insurance policy or contract, certificate or agreement offered, delivered, issued for delivery, renewed, amended or continued in this state to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services;

(B) “Health benefit plan” does not include:

(i) Coverage of the type specified in subdivisions (5) to (9), inclusive, (14) and (15) of section 38a-469 or any combination thereof;

(ii) Coverage issued as a supplement to liability insurance;

(iii) Liability insurance, including general liability insurance and automobile liability insurance;

(iv) Workers’ compensation insurance;

(v) Automobile medical payment insurance;

(vi) Credit insurance;

(vii) Coverage for on-site medical clinics;

(viii) Other insurance coverage similar to the coverages specified in subparagraphs (B)(ii) to (B)(vii), inclusive, of this subdivision that are specified in regulations issued pursuant to the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended from time to time, under which benefits for health care services are secondary or incidental to other insurance benefits;

(ix) (I) Limited scope dental or vision benefits, (II) benefits for long-term care, nursing home care, home health care, community-based care or any combination thereof, or (III) other similar, limited benefits specified in regulations issued pursuant to the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended from time to time, provided any benefits specified in subparagraphs (B)(ix)(I) to (B)(ix)(III), inclusive, of this subdivision are provided under a separate insurance policy, certificate or contract and are not otherwise an integral part of a health benefit plan; or

(x) Coverage of the type specified in subdivisions (3) and (13) of section 38a-469 or other fixed indemnity insurance if (I) they are provided under a separate insurance policy, certificate or contract, (II) there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and (III) the benefits are paid with respect to an event without regard to whether benefits were also provided under any group health plan maintained by the same plan sponsor.

(22) “Health care center” has the same meaning as provided in section 38a-175.

(23) “Health care professional” means a physician or other health care practitioner licensed, accredited or certified to perform specified health care services consistent with state law.

(24) “Health care services” has the same meaning as provided in section 38a-478.

(25) “Health carrier” means an entity subject to the insurance laws and regulations of this state or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services, including a sickness and accident insurance company, a health care center, a managed care organization, a hospital service corporation, a medical service corporation or any other entity providing a plan of health insurance, health benefits or health care services.

(26) “Health information” means information or data, whether oral or recorded in any form or medium, and personal facts or information about events or relationships that relate to (A) the past, present or future physical, mental, or behavioral health or condition of a covered person or a member of the covered person’s family, (B) the provision of health care services to a covered person, or (C) payment for the provision of health care services to a covered person.

(27) “Independent review organization” means an entity that conducts independent external reviews of adverse determinations and final adverse determinations. Such review entities include, but are not limited to, medical peer review organizations, independent utilization review companies, provided such organizations or companies are not related to or associated with any health carrier, and nationally recognized health experts or institutions approved by the Insurance Commissioner.

(28) “Medical or scientific evidence” means evidence found in the following sources:

(A) Peer-reviewed scientific studies published in or accepted for publication by medical journals that meet nationally recognized requirements for scientific manuscripts and that submit most of their published articles for review by experts who are not part of the editorial staff;

(B) Peer-reviewed medical literature, including literature relating to therapies reviewed and approved by a qualified institutional review board, biomedical compendia and other medical literature that meet the criteria of the National Institutes of Health’s Library of Medicine for indexing in Index Medicus (Medline) or Elsevier Science for indexing in Excerpta Medicus (EMBASE);

(C) Medical journals recognized by the Secretary of the United States Department of Health and Human Services under Section 1861(t)(2) of the Social Security Act;

(D) The following standard reference compendia: (i) The American Hospital Formulary Service - Drug Information; (ii) Drug Facts and Comparisons; (iii) The American Dental Association’s Accepted Dental Therapeutics; and (iv) The United States Pharmacopoeia - Drug Information;

(E) Findings, studies or research conducted by or under the auspices of federal government agencies and nationally recognized federal research institutes, including: (i) The Agency for Healthcare Research and Quality; (ii) the National Institutes of Health; (iii) the National Cancer Institute; (iv) the National Academy of Sciences; (v) the Centers for Medicare and Medicaid Services; (vi) the Food and Drug Administration; and (vii) any national board recognized by the National Institutes of Health for the purpose of evaluating the medical value of health care services; or

(F) Any other findings, studies or research conducted by or under the auspices of a source comparable to those listed in subparagraphs (E)(i) to (E)(v), inclusive, of this subdivision.

(29) “Medical necessity” has the same meaning as provided in sections 38a-482a and 38a-513c.

(30) “Participating provider” means a health care professional who, under a contract with the health carrier, its contractor or subcontractor, has agreed to provide health care services to covered persons, with an expectation of receiving payment or reimbursement directly or indirectly from the health carrier, other than coinsurance, copayments or deductibles.

(31) “Person” has the same meaning as provided in section 38a-1.

(32) “Prospective review” means utilization review conducted prior to an admission or the provision of a health care service or a course of treatment, in accordance with a health carrier’s requirement that such service or treatment be approved, in whole or in part, prior to such service’s or treatment’s provision.

(33) “Protected health information” means health information (A) that identifies an individual who is the subject of the information, or (B) for which there is a reasonable basis to believe that such information could be used to identify such individual.

(34) “Randomized clinical trial” means a controlled, prospective study of patients that have been randomized into an experimental group and a control group at the beginning of the study, with only the experimental group of patients receiving a specific intervention, and that includes study of the groups for variables and anticipated outcomes over time.

(35) “Rescission” means a cancellation or discontinuance of coverage under a health benefit plan that has a retroactive effect. “Rescission” does not include a cancellation or discontinuance of coverage under a health benefit plan if (A) such cancellation or discontinuance has a prospective effect only, or (B) such cancellation or discontinuance is effective retroactively to the extent it is attributable to the covered person’s failure to timely pay required premiums or contributions towards the cost of such coverage.

(36) “Retrospective review” means any review of a request for a benefit that is not a prospective review or concurrent review. “Retrospective review” does not include a review of a request that is limited to the veracity of documentation or the accuracy of coding.

(37) “Stabilize” means, with respect to an emergency medical condition, that (A) no material deterioration of such condition is likely, within reasonable medical probability, to result from or occur during the transfer of the individual from a facility, or (B) with respect to a pregnant woman, the woman has delivered, including the placenta.

(38) “Urgent care request” means a request for a health care service or course of treatment (A) for which the time period for making a non-urgent care request determination (i) could seriously jeopardize the life or health of the covered person or the ability of the covered person to regain maximum function, or (ii) in the opinion of a health care professional with knowledge of the covered person’s medical condition, would subject the covered person to severe pain that cannot be adequately managed without the health care service or treatment being requested, or (B) for a substance use disorder, as described in section 17a-458, or for a co-occurring mental disorder, or (C) for a mental disorder requiring (i) inpatient services, (ii) partial hospitalization, as defined in section 38a-496, (iii) residential treatment, or (iv) intensive outpatient services necessary to keep a covered person from requiring an inpatient setting.

(39) “Utilization review” means the use of a set of formal techniques designed to monitor the use of, or evaluate the medical necessity, appropriateness, efficacy or efficiency of, health care services, health care procedures or health care settings. Such techniques may include the monitoring of or evaluation of (A) health care services performed or provided in an outpatient setting, (B) the formal process for determining, prior to discharge from a facility, the coordination and management of the care that a patient receives following discharge from a facility, (C) opportunities or requirements to obtain a clinical evaluation by a health care professional other than the one originally making a recommendation for a proposed health care service, (D) coordinated sets of activities conducted for individual patient management of serious, complicated, protracted or other health conditions, or (E) prospective review, concurrent review, retrospective review or certification.

(40) “Utilization review company” means an entity that conducts utilization review.

(P.A. 11-58, S. 54; P.A. 12-102, S. 6; P.A. 13-3, S. 70, 71.)

History: P.A. 11-58 effective July 1, 2011; P.A. 12-102 replaced references to Sec. 38a-591m with references to Sec. 38a-591n in introductory provision and Subdiv. (2)(A); P.A. 13-3 redefined “clinical peer” in Subdiv. (7) and “urgent care request” in Subdiv. (38) by adding provisions re substance use and mental disorders.



Section 38a-591b - Health carrier responsibilities re utilization review. Disclosures. Annual report. Regulations.

(a) Sections 38a-591a to 38a-591n, inclusive, shall apply to (1) any health carrier offering a health benefit plan and that provides or performs utilization review including prospective, concurrent or retrospective review benefit determinations, and (2) any utilization review company or designee of a health carrier that performs utilization review on the health carrier’s behalf, including prospective, concurrent or retrospective review benefit determinations.

(b) Each health carrier shall be responsible for monitoring all utilization review program activities carried out by or on behalf of such health carrier. Such health carrier shall comply with the provisions of sections 38a-591a to 38a-591n, inclusive, and any regulations adopted thereunder, and shall be responsible for ensuring that any utilization review company or other entity such health carrier contracts with to perform utilization review complies with said sections and regulations. Each health carrier shall ensure that appropriate personnel have operational responsibility for the activities of the health carrier’s utilization review program.

(c) (1) A health carrier that requires utilization review of a benefit request under a health benefit plan shall implement a utilization review program and develop a written document that describes all utilization review activities and procedures, whether or not delegated, for (A) the filing of benefit requests, (B) the notification to covered persons of utilization review and benefit determinations, and (C) the review of adverse determinations and grievances in accordance with sections 38a-591e and 38a-591f.

(2) Such document shall describe the following:

(A) Procedures to evaluate the medical necessity, appropriateness, health care setting, level of care or effectiveness of health care services;

(B) Data sources and clinical review criteria used in making determinations;

(C) Procedures to ensure consistent application of clinical review criteria and compatible determinations;

(D) Data collection processes and analytical methods used to assess utilization of health care services;

(E) Provisions to ensure the confidentiality of clinical, proprietary and protected health information;

(F) The health carrier’s organizational mechanism, such as a utilization review committee or quality assurance or other committee, that periodically assesses the health carrier’s utilization review program and reports to the health carrier’s governing body; and

(G) The health carrier’s staff position that is responsible for the day-to-day management of the utilization review program.

(d) Each health carrier shall:

(1) Include in the insurance policy, certificate of coverage or handbook provided to covered persons a clear and comprehensive description of:

(A) Its utilization review and benefit determination procedures;

(B) Its grievance procedures, including the grievance procedures for requesting a review of an adverse determination;

(C) A description of the external review procedures set forth in section 38a-591g, in a format prescribed by the commissioner and including a statement that discloses that:

(i) A covered person may file a request for an external review of an adverse determination or a final adverse determination with the commissioner and that such review is available when the adverse determination or the final adverse determination involves an issue of medical necessity, appropriateness, health care setting, level of care or effectiveness. Such disclosure shall include the contact information of the commissioner; and

(ii) When filing a request for an external review of an adverse determination or a final adverse determination, the covered person shall be required to authorize the release of any medical records that may be required to be reviewed for the purpose of making a decision on such request;

(D) A statement of the rights and responsibilities of covered persons with respect to each of the procedures under subparagraphs (A) to (C), inclusive, of this subdivision. Such statement shall include a disclosure that a covered person has the right to contact the commissioner’s office or the Office of Healthcare Advocate at any time for assistance and shall include the contact information for said offices;

(2) Inform its covered persons, at the time of initial enrollment and at least annually thereafter, of its grievance procedures. This requirement may be fulfilled by including such procedures in an enrollment agreement or update to such agreement;

(3) Inform a covered person and the covered person’s health care professional of the health carrier’s grievance procedures whenever the health carrier denies certification of a benefit requested by a covered person’s health care professional;

(4) Include in materials intended for prospective covered persons a summary of its utilization review and benefit determination procedures;

(5) Print on its membership or identification cards a toll-free telephone number for utilization review and benefit determinations;

(6) Maintain records of all benefit requests, claims and notices associated with utilization review and benefit determinations made in accordance with section 38a-591d for not less than six years after such requests, claims and notices were made. Each health carrier shall make such records available for examination by the commissioner and appropriate federal oversight agencies upon request; and

(7) Maintain records in accordance with section 38a-591h of all grievances received. Each health carrier shall make such records available for examination by covered persons, to the extent such records are permitted to be disclosed by law, the commissioner and appropriate federal oversight agencies upon request.

(e) (1) On or before March first annually, each health carrier shall file with the commissioner:

(A) A summary report of its utilization review program activities in the calendar year immediately preceding; and

(B) A report that includes for each type of health benefit plan offered by the health carrier:

(i) A certificate of compliance certifying that the utilization review program of the health carrier or its designee complies with all applicable state and federal laws concerning confidentiality and reporting requirements;

(ii) The number of covered lives;

(iii) The total number of grievances received;

(iv) The number of grievances resolved at each level, if applicable, and their resolution;

(v) The number of grievances appealed to the commissioner of which the health carrier has been informed;

(vi) The number of grievances referred to alternative dispute resolution procedures or resulting in litigation; and

(vii) A synopsis of actions being taken to correct any problems identified.

(2) The commissioner shall adopt regulations, in accordance with chapter 54, to establish the form and content of the reports specified in subdivision (1) of this subsection.

(P.A. 11-58, S. 55; P.A. 12-102, S. 7.)

History: P.A. 11-58 effective July 1, 2011; P.A. 12-102 amended Subsecs. (a) and (b) to replace references to Sec. 38a-591m with references to Sec. 38a-591n.



Section 38a-591c - Utilization review criteria and procedures.

(a)(1) Each health carrier shall contract with (A) health care professionals to administer such health carrier’s utilization review program, and (B) clinical peers to conduct utilization reviews and to evaluate the clinical appropriateness of an adverse determination.

(2) Each utilization review program shall use documented clinical review criteria that are based on sound clinical evidence and are evaluated periodically by the health carrier’s organizational mechanism specified in subparagraph (F) of subdivision (2) of subsection (c) of section 38a-591b to assure such program’s ongoing effectiveness. A health carrier may develop its own clinical review criteria or it may purchase or license clinical review criteria from qualified vendors approved by the commissioner. Each health carrier shall make its clinical review criteria available upon request to authorized government agencies.

(3) (A) Notwithstanding subdivision (2) of this subsection, for any utilization review for the treatment of a substance use disorder, as described in section 17a-458, the clinical review criteria used shall be: (i) The most recent edition of the American Society of Addiction Medicine’s Patient Placement Criteria; or (ii) clinical review criteria that the health carrier demonstrates is consistent with the most recent edition of the American Society of Addiction Medicine’s Patient Placement Criteria, in accordance with subparagraph (B) of this subdivision.

(B) A health carrier that uses clinical review criteria as set forth in subparagraph (A)(ii) of this subdivision shall create and maintain a document in an easily accessible location on such health carrier’s Internet web site that (i) compares each aspect of such clinical review criteria with the American Society of Addiction Medicine’s Patient Placement Criteria, and (ii) provides citations to peer-reviewed medical literature generally recognized by the relevant medical community or to professional society guidelines that justify each deviation from the American Society of Addiction Medicine’s Patient Placement Criteria.

(4) (A) Notwithstanding subdivision (2) of this subsection, for any utilization review for the treatment of a child or adolescent mental disorder, the clinical review criteria used shall be: (i) The most recent guidelines of the American Academy of Child and Adolescent Psychiatry’s Child and Adolescent Service Intensity Instrument; or (ii) clinical review criteria that the health carrier demonstrates is consistent with the most recent guidelines of the American Academy of Child and Adolescent Psychiatry’s Child and Adolescent Service Intensity Instrument, in accordance with subparagraph (B) of this subdivision.

(B) A health carrier that uses clinical review criteria as set forth in subparagraph (A)(ii) of this subdivision for children and adolescents shall create and maintain a document in an easily accessible location on such health carrier’s Internet web site that (i) compares each aspect of such clinical review criteria with the guidelines of the American Academy of Child and Adolescent Psychiatry’s Child and Adolescent Service Intensity Instrument, and (ii) provides citations to peer-reviewed medical literature generally recognized by the relevant medical community or to professional society guidelines that justify each deviation from the guidelines of the American Academy of Child and Adolescent Psychiatry’s Child and Adolescent Service Intensity Instrument.

(5) (A) Notwithstanding subdivision (2) of this subsection, for any utilization review for the treatment of an adult mental disorder, the clinical review criteria used shall be: (i) The most recent guidelines of the American Psychiatric Association or the most recent Standards and Guidelines of the Association for Ambulatory Behavioral Healthcare; or (ii) clinical review criteria that the health carrier demonstrates is consistent with the most recent guidelines of the American Psychiatric Association or the most recent Standards and Guidelines of the Association for Ambulatory Behavioral Healthcare, in accordance with subparagraph (B) of this subdivision.

(B) A health carrier that uses clinical review criteria as set forth in subparagraph (A)(ii) of this subdivision for adults shall create and maintain a document in an easily accessible location on such health carrier’s Internet web site that (i) compares each aspect of such clinical review criteria with the guidelines of the American Psychiatric Association or the most recent Standards and Guidelines of the Association for Ambulatory Behavioral Healthcare, and (ii) provides citations to peer-reviewed medical literature generally recognized by the relevant medical community or to professional society guidelines that justify each deviation from the guidelines of the American Psychiatric Association or the most recent Standards and Guidelines of the Association for Ambulatory Behavioral Healthcare.

(b) Each health carrier shall:

(1) Have procedures in place to ensure that (A) the health care professionals administering such health carrier’s utilization review program are applying the clinical review criteria consistently in utilization review determinations, and (B) the appropriate or required clinical peers are being designated to conduct utilization reviews;

(2) Have data systems sufficient to support utilization review program activities and to generate management reports to enable the health carrier to monitor and manage health care services effectively;

(3) Provide covered persons and participating providers with access to its utilization review staff through a toll-free telephone number or any other free calling option or by electronic means;

(4) Coordinate the utilization review program with other medical management activity conducted by the health carrier, such as quality assurance, credentialing, contracting with health care professionals, data reporting, grievance procedures, processes for assessing member satisfaction and risk management; and

(5) Routinely assess the effectiveness and efficiency of its utilization review program.

(c) If a health carrier delegates any utilization review activities to a utilization review company, the health carrier shall maintain adequate oversight, which shall include (1) a written description of the utilization review company’s activities and responsibilities, including such company’s reporting requirements, (2) evidence of the health carrier’s formal approval of the utilization review company program, and (3) a process by which the health carrier shall evaluate the utilization review company’s performance.

(d) When conducting utilization review, the health carrier shall (1) collect only the information necessary, including pertinent clinical information, to make the utilization review or benefit determination, and (2) ensure that such review is conducted in a manner to ensure the independence and impartiality of the clinical peer or peers involved in making the utilization review or benefit determination. No health carrier shall make decisions regarding the hiring, compensation, termination, promotion or other similar matters of such clinical peer or peers based on the likelihood that the clinical peer or peers will support the denial of benefits.

(P.A. 11-58, S. 56; P.A. 13-3, S. 72; 13-134, S. 22.)

History: P.A. 11-58 effective July 1, 2011; P.A. 13-3 amended Subsec. (a) by adding provision requiring clinical peers to conduct utilization reviews in Subdiv. (1) and adding Subdivs. (3), (4) and (5) re clinical review criteria for substance use and mental disorders, amended Subsec. (b)(1) by designating existing provision as Subpara. (A) and adding Subpara. (B) re clinical peers designated to conduct utilization reviews, and amended Subsec. (d) by replacing “individual or individuals” with “clinical peer or peers”; P.A. 13-134 made a technical change in Subsec. (a)(1).



Section 38a-591d - Utilization review and benefit determinations. Urgent care requests. Information provided in notice of adverse determination.

(a)(1) Each health carrier shall maintain written procedures for (A) utilization review and benefit determinations, (B) expedited utilization review and benefit determinations with respect to prospective urgent care requests and concurrent review urgent care requests, and (C) notifying covered persons or covered persons’ authorized representatives of such review and benefit determinations. Each health carrier shall make such review and benefit determinations within the specified time periods under this section.

(2) In determining whether a benefit request shall be considered an urgent care request, an individual acting on behalf of a health carrier shall apply the judgment of a prudent layperson who possesses an average knowledge of health and medicine, except that any benefit request (A) determined to be an urgent care request by a health care professional with knowledge of the covered person’s medical condition, or (B) specified under subparagraph (B) or (C) of subdivision (38) of section 38a-591a shall be deemed an urgent care request.

(3) After a covered person, a covered person’s authorized representative or a covered person’s health care professional is notified of an initial adverse determination that was based, in whole or in part, on medical necessity, of a concurrent or prospective utilization review or of a benefit request, a health carrier may offer a covered person’s health care professional the opportunity to confer with a clinical peer of such health carrier, provided such covered person, covered person’s authorized representative or covered person’s health care professional has not filed a grievance of such initial adverse determination prior to such conference. Such conference shall not be considered a grievance of such initial adverse determination.

(b) With respect to a nonurgent care request:

(1) (A) For a prospective or concurrent review request, a health carrier shall make a determination within a reasonable period of time appropriate to the covered person’s medical condition, but not later than fifteen calendar days after the date the health carrier receives such request, and shall notify the covered person and, if applicable, the covered person’s authorized representative of such determination, whether or not the carrier certifies the provision of the benefit.

(B) If the review under subparagraph (A) of this subdivision is a review of a grievance involving a concurrent review request, pursuant to 45 CFR 147.136, as amended from time to time, the treatment shall be continued without liability to the covered person until the covered person has been notified of the review decision.

(2) For a retrospective review request, a health carrier shall make a determination within a reasonable period of time, but not later than thirty calendar days after the date the health carrier receives such request.

(3) The time periods specified in subdivisions (1) and (2) of this subsection may be extended once by the health carrier for up to fifteen calendar days, provided the health carrier:

(A) Determines that an extension is necessary due to circumstances beyond the health carrier’s control; and

(B) Notifies the covered person and, if applicable, the covered person’s authorized representative prior to the expiration of the initial time period, of the circumstances requiring the extension of time and the date by which the health carrier expects to make a determination.

(4) (A) If the extension pursuant to subdivision (3) of this subsection is necessary due to the failure of the covered person or the covered person’s authorized representative to provide information necessary to make a determination on the request, the health carrier shall:

(i) Specifically describe in the notice of extension the required information necessary to complete the request; and

(ii) Provide the covered person and, if applicable, the covered person’s authorized representative with not less than forty-five calendar days after the date of receipt of the notice to provide the specified information.

(B) If the covered person or the covered person’s authorized representative fails to submit the specified information before the end of the period of the extension, the health carrier may deny certification of the benefit requested.

(c) With respect to an urgent care request:

(1) (A) Unless the covered person or the covered person’s authorized representative has failed to provide information necessary for the health carrier to make a determination and except as specified under subparagraph (B) of this subdivision, the health carrier shall make a determination as soon as possible, taking into account the covered person’s medical condition, but not later than seventy-two hours after the health carrier receives such request, provided, if the urgent care request is a concurrent review request to extend a course of treatment beyond the initial period of time or the number of treatments, such request is made at least twenty-four hours prior to the expiration of the prescribed period of time or number of treatments.

(B) Unless the covered person or the covered person’s authorized representative has failed to provide information necessary for the health carrier to make a determination, for an urgent care request specified under subparagraph (B) or (C) of subdivision (38) of section 38a-591a, the health carrier shall make a determination as soon as possible, taking into account the covered person’s medical condition, but not later than twenty-four hours after the health carrier receives such request, provided, if the urgent care request is a concurrent review request to extend a course of treatment beyond the initial period of time or the number of treatments, such request is made at least twenty-four hours prior to the expiration of the prescribed period of time or number of treatments.

(2) (A) If the covered person or the covered person’s authorized representative has failed to provide information necessary for the health carrier to make a determination, the health carrier shall notify the covered person or the covered person’s representative, as applicable, as soon as possible, but not later than twenty-four hours after the health carrier receives such request.

(B) The health carrier shall provide the covered person or the covered person’s authorized representative, as applicable, a reasonable period of time to submit the specified information, taking into account the covered person’s medical condition, but not less than forty-eight hours after notifying the covered person or the covered person’s authorized representative, as applicable.

(3) The health carrier shall notify the covered person and, if applicable, the covered person’s authorized representative of its determination as soon as possible, but not later than forty-eight hours after the earlier of (A) the date on which the covered person and the covered person’s authorized representative, as applicable, provides the specified information to the health carrier, or (B) the date on which the specified information was to have been submitted.

(d) (1) Whenever a health carrier receives a review request from a covered person or a covered person’s authorized representative that fails to meet the health carrier’s filing procedures, the health carrier shall notify the covered person and, if applicable, the covered person’s authorized representative of such failure not later than five calendar days after the health carrier receives such request, except that for an urgent care request, the health carrier shall notify the covered person and, if applicable, the covered person’s authorized representative of such failure not later than twenty-four hours after the health carrier receives such request.

(2) If the health carrier provides such notice orally, the health carrier shall provide confirmation in writing to the covered person and the covered person’s health care professional of record not later than five calendar days after providing the oral notice.

(e) Each health carrier shall provide promptly to a covered person and, if applicable, the covered person’s authorized representative a notice of an adverse determination.

(1) Such notice may be provided in writing or by electronic means and shall set forth, in a manner calculated to be understood by the covered person or the covered person’s authorized representative:

(A) Information sufficient to identify the benefit request or claim involved, including the date of service, if applicable, the health care professional and the claim amount;

(B) The specific reason or reasons for the adverse determination, including, upon request, a listing of the relevant clinical review criteria, including professional criteria and medical or scientific evidence and a description of the health carrier’s standard, if any, that were used in reaching the denial;

(C) Reference to the specific health benefit plan provisions on which the determination is based;

(D) A description of any additional material or information necessary for the covered person to perfect the benefit request or claim, including an explanation of why the material or information is necessary to perfect the request or claim;

(E) A description of the health carrier’s internal grievance process that includes (i) the health carrier’s expedited review procedures, (ii) any time limits applicable to such process or procedures, (iii) the contact information for the organizational unit designated to coordinate the review on behalf of the health carrier, and (iv) a statement that the covered person or, if applicable, the covered person’s authorized representative is entitled, pursuant to the requirements of the health carrier’s internal grievance process, to receive from the health carrier, free of charge upon request, reasonable access to and copies of all documents, records, communications and other information and evidence regarding the covered person’s benefit request;

(F) If the adverse determination is based on a health carrier’s internal rule, guideline, protocol or other similar criterion, (i) the specific rule, guideline, protocol or other similar criterion, or (ii) (I) a statement that a specific rule, guideline, protocol or other similar criterion of the health carrier was relied upon to make the adverse determination and that a copy of such rule, guideline, protocol or other similar criterion will be provided to the covered person free of charge upon request, (II) instructions for requesting such copy, and (III) the links to such rule, guideline, protocol or other similar criterion on such health carrier’s Internet web site. If the adverse determination involves the treatment of a substance use disorder, as described in section 17a-458, or a mental disorder, the notice of adverse determination shall also include, if applicable, a link to the document created and maintained by such health carrier pursuant to subdivision (3), (4) or (5) of subsection (a) of section 38a-591c, as applicable, on such health carrier’s Internet web site;

(G) If the adverse determination is based on medical necessity or an experimental or investigational treatment or similar exclusion or limit, the written statement of the scientific or clinical rationale for the adverse determination and (i) an explanation of the scientific or clinical rationale used to make the determination that applies the terms of the health benefit plan to the covered person’s medical circumstances or (ii) a statement that an explanation will be provided to the covered person free of charge upon request, and instructions for requesting a copy of such explanation;

(H) A statement explaining the right of the covered person to contact the commissioner’s office or the Office of the Healthcare Advocate at any time for assistance or, upon completion of the health carrier’s internal grievance process, to file a civil suit in a court of competent jurisdiction. Such statement shall include the contact information for said offices; and

(I) A statement that if the covered person or the covered person’s authorized representative chooses to file a grievance of an adverse determination, (i) such appeals are sometimes successful, (ii) such covered person or covered person’s authorized representative may benefit from free assistance from the Office of the Healthcare Advocate, which can assist such covered person or covered person’s authorized representative with the filing of a grievance pursuant to 42 USC 300gg-93, as amended from time to time, or from the Division of Consumer Affairs within the Insurance Department, (iii) such covered person or covered person’s authorized representative is entitled and encouraged to submit supporting documentation for the health carrier’s consideration during the review of an adverse determination, including narratives from such covered person or covered person’s authorized representative and letters and treatment notes from such covered person’s health care professional, and (iv) such covered person or covered person’s authorized representative has the right to ask such covered person’s health care professional for such letters or treatment notes.

(2) Upon request pursuant to subparagraph (E) of subdivision (1) of this subsection, the health carrier shall provide such copies in accordance with subsection (a) of section 38a-591n.

(f) If the adverse determination is a rescission, the health carrier shall include with the advance notice of the application for rescission required to be sent to the covered person, a written statement that includes:

(1) Clear identification of the alleged fraudulent act, practice or omission or the intentional misrepresentation of material fact;

(2) An explanation as to why the act, practice or omission was fraudulent or was an intentional misrepresentation of a material fact;

(3) A disclosure that the covered person or the covered person’s authorized representative may file immediately, without waiting for the date such advance notice of the proposed rescission ends, a grievance with the health carrier to request a review of the adverse determination to rescind coverage, pursuant to sections 38a-591e and 38a-591f;

(4) A description of the health carrier’s grievance procedures established under sections 38a-591e and 38a-591f, including any time limits applicable to those procedures; and

(5) The date such advance notice of the proposed rescission ends and the date back to which the coverage will be retroactively rescinded.

(g) (1) Whenever a health carrier fails to strictly adhere to the requirements of this section with respect to making utilization review and benefit determinations of a benefit request or claim, the covered person shall be deemed to have exhausted the internal grievance process of such health carrier and may file a request for an external review in accordance with the provisions of section 38a-591g, regardless of whether the health carrier asserts it substantially complied with the requirements of this section or that any error it committed was de minimis.

(2) A covered person who has exhausted the internal grievance process of a health carrier may, in addition to filing a request for an external review, pursue any available remedies under state or federal law on the basis that the health carrier failed to provide a reasonable internal grievance process that would yield a decision on the merits of the claim.

(P.A. 11-58, S. 57; P.A. 12-102, S. 1; P.A. 13-3, S. 73.)

History: P.A. 11-58 effective July 1, 2011; P.A. 12-102 amended Subsec. (e) to designate provisions re adverse determination notice as new Subdiv. (1), redesignate existing Subdivs. (1) to (8) as Subparas. (A) to (H) and make conforming changes, add “communications” and “evidence regarding” re benefit request in redesignated Subdiv. (1)(E), and add new Subdiv. (2) re health carrier obligation to provide copies in accordance with Sec. 38a-591n(a); P.A. 13-3 amended Subsec. (a) by adding reference to Sec. 38a-591a(38)(B) or (C) in Subdiv. (2) and adding Subdiv. (3) re conference opportunity offer, amended Subsec. (b) by designating existing Subdiv. (1) as Subdiv. (1)(A) and adding Subdiv. (1)(B) re continuation of treatment during review of a grievance, amended Subsec. (c) by designating existing Subdiv. (1) as Subdiv. (1)(A) and making a conforming change therein, and adding Subdiv. (1)(B) re 24-hour determination period for urgent care requests for substance use or mental disorder treatment, and amended Subsec. (e)(1) by adding clinical review criteria to information required to be provided to a covered person with an adverse determination notice in Subpara. (B), deleting provision re submission of written comments, documents, records and other material in Subpara. (E), adding provision re Internet web site links in Subpara. (F), and adding Subpara. (I) re statement specifying additional assistance information to be provided to a covered person with an adverse determination notice.



Section 38a-591e - Internal grievance process of adverse determinations based on medical necessity. Expedited review of adverse determinations of urgent care requests.

(a)(1) Each health carrier shall establish and maintain written procedures for (A) the review of grievances of adverse determinations that were based, in whole or in part, on medical necessity, (B) the expedited review of grievances of adverse determinations of urgent care requests, including concurrent review urgent care requests involving an admission, availability of care, continued stay or health care service for a covered person who has received emergency services but has not been discharged from a facility, and (C) notifying covered persons or covered persons’ authorized representatives of such adverse determinations.

(2) Each health carrier shall file with the commissioner a copy of such procedures, including all forms used to process requests, and any subsequent material modifications to such procedures.

(3) In addition to a copy of such procedures, each health carrier shall file annually with the commissioner, as part of its annual report required under subsection (e) of section 38a-591b, a certificate of compliance stating that the health carrier has established and maintains grievance procedures for each of its health benefit plans that are fully compliant with the provisions of sections 38a-591a to 38a-591n, inclusive.

(b) (1) A covered person or a covered person’s authorized representative may file a grievance of an adverse determination that was based, in whole or in part, on medical necessity with the health carrier not later than one hundred eighty calendar days after the covered person or the covered person’s authorized representative, as applicable, receives the notice of an adverse determination.

(2) For prospective or concurrent urgent care requests, a covered person or a covered person’s authorized representative may make a request for an expedited review orally or in writing.

(c) (1) (A) When conducting a review of an adverse determination under this section, the health carrier shall ensure that such review is conducted in a manner to ensure the independence and impartiality of the clinical peer or peers involved in making the review decision.

(B) If the adverse determination involves utilization review, the health carrier shall designate an appropriate clinical peer or peers to review such adverse determination. Such clinical peer or peers shall not have been involved in the initial adverse determination.

(C) The clinical peer or peers conducting a review under this section shall take into consideration all comments, documents, records and other information relevant to the covered person’s benefit request that is the subject of the adverse determination under review, that are submitted by the covered person or the covered person’s authorized representative, regardless of whether such information was submitted or considered in making the initial adverse determination.

(D) Prior to issuing a decision, the health carrier shall provide free of charge, by facsimile, electronic means or any other expeditious method available, to the covered person or the covered person’s authorized representative, as applicable, any new or additional documents, communications, information and evidence relied upon and any new or additional scientific or clinical rationale used by the health carrier in connection with the grievance. Such documents, communications, information, evidence and rationale shall be provided sufficiently in advance of the date the health carrier is required to issue a decision to permit the covered person or the covered person’s authorized representative, as applicable, a reasonable opportunity to respond prior to such date.

(2) If the review under subdivision (1) of this subsection is an expedited review, all necessary information, including the health carrier’s decision, shall be transmitted between the health carrier and the covered person or the covered person’s authorized representative, as applicable, by telephone, facsimile, electronic means or any other expeditious method available.

(3) If the review under subdivision (1) of this subsection is an expedited review of a grievance involving an adverse determination of a concurrent review request, pursuant to 45 CFR 147.136, as amended from time to time, the treatment shall be continued without liability to the covered person until the covered person has been notified of the review decision.

(d) (1) The health carrier shall notify the covered person and, if applicable, the covered person’s authorized representative, in writing or by electronic means, of its decision within a reasonable period of time appropriate to the covered person’s medical condition, but not later than:

(A) For prospective review and concurrent review requests, thirty calendar days after the health carrier receives the grievance;

(B) For retrospective review requests, sixty calendar days after the health carrier receives the grievance;

(C) For expedited review requests, except as specified under subparagraph (D) of this subdivision, seventy-two hours after the health carrier receives the grievance; and

(D) For expedited review requests of a health care service or course of treatment specified under subparagraph (B) or (C) of subdivision (38) of section 38a-591a, twenty-four hours after the health carrier receives the grievance.

(2) The time periods set forth in subdivision (1) of this subsection shall apply regardless of whether all of the information necessary to make a decision accompanies the filing.

(e) (1) The notice required under subsection (d) of this section shall set forth, in a manner calculated to be understood by the covered person or the covered person’s authorized representative:

(A) The titles and qualifying credentials of the clinical peer or peers participating in the review process;

(B) Information sufficient to identify the claim involved with respect to the grievance, including the date of service, if applicable, the health care professional and the claim amount;

(C) A statement of such clinical peer’s or peers’ understanding of the covered person’s grievance;

(D) The clinical peer’s or peers’ decision in clear terms and the health benefit plan contract basis or scientific or clinical rationale for such decision in sufficient detail for the covered person to respond further to the health carrier’s position;

(E) Reference to the evidence or documentation used as the basis for the decision;

(F) For a decision that upholds the adverse determination:

(i) The specific reason or reasons for the final adverse determination, including the denial code and its corresponding meaning, as well as a description of the health carrier’s standard, if any, that was used in reaching the denial;

(ii) Reference to the specific health benefit plan provisions on which the decision is based;

(iii) A statement that the covered person may receive from the health carrier, free of charge and upon request, reasonable access to and copies of, all documents, records, communications and other information and evidence not previously provided regarding the adverse determination under review;

(iv) If the final adverse determination is based on a health carrier’s internal rule, guideline, protocol or other similar criterion, (I) the specific rule, guideline, protocol or other similar criterion, or (II) a statement that a specific rule, guideline, protocol or other similar criterion of the health carrier was relied upon to make the final adverse determination and that a copy of such rule, guideline, protocol or other similar criterion will be provided to the covered person free of charge upon request and instructions for requesting such copy;

(v) If the final adverse determination is based on medical necessity or an experimental or investigational treatment or similar exclusion or limit, the written statement of the scientific or clinical rationale for the final adverse determination and (I) an explanation of the scientific or clinical rationale used to make the determination that applies the terms of the health benefit plan to the covered person’s medical circumstances, or (II) a statement that an explanation will be provided to the covered person free of charge upon request and instructions for requesting a copy of such explanation;

(vi) A statement describing the procedures for obtaining an external review of the final adverse determination;

(G) If applicable, the following statement: “You and your plan may have other voluntary alternative dispute resolution options such as mediation. One way to find out what may be available is to contact your state Insurance Commissioner.”; and

(H) A statement disclosing the covered person’s right to contact the commissioner’s office or the Office of the Healthcare Advocate at any time. Such disclosure shall include the contact information for said offices.

(2) Upon request pursuant to subparagraph (F)(iii) of subdivision (1) of this subsection, the health carrier shall provide such copies in accordance with subsection (b) of section 38a-591n.

(f) (1) Whenever a health carrier fails to strictly adhere to the requirements of this section with respect to receiving and resolving grievances involving an adverse determination, the covered person shall be deemed to have exhausted the internal grievance process of such health carrier and may file a request for an external review, regardless of whether the health carrier asserts that it substantially complied with the requirements of this section, or that any error it committed was de minimis.

(2) A covered person who has exhausted the internal grievance process of a health carrier may, in addition to filing a request for an external review, pursue any available remedies under state or federal law on the basis that the health carrier failed to provide a reasonable internal grievance process that would yield a decision on the merits of the claim.

(P.A. 11-58, S. 58; P.A. 12-102, S. 2; P.A. 13-3, S. 74.)

History: P.A. 11-58 effective July 1, 2011; P.A. 12-102 amended Subsec. (a)(3) to replace reference to Sec. 38a-591m with reference to Sec. 38a-591n, amended Subsec. (c)(1)(D) to add provision re methods by which health carrier is to provide copies and add “documents, communications, information” re materials health carrier is required to provide, amended Subsec. (e) to redesignate existing provisions as new Subdiv. (1), redesignate existing Subdivs. (1) to (8) as Subparas. (A) to (H) and make conforming changes, add “communications” and “evidence not previously provided regarding” and delete “relevant to” re adverse determination in redesignated Subdiv. (1)(F)(iii), and add new Subdiv. (2) re health carrier obligation to provide copies in accordance with Sec. 38a-591n(b); P.A. 13-3 amended Subsec. (c) by replacing “individual or individuals” with “clinical peer or peers” in Subdiv. (1)(A) and (C), adding reference to 45 CFR 147.136 in Subdiv. (3) and making same applicable to all concurrent review requests, rather than concurrent review urgent care requests, amended Subsec. (d)(1) by adding Subpara. (D) re 24-hour notification period for expedited review requests for substance use or mental disorder treatment, amended Subsec. (e)(1) by replacing references to individual or individuals with references to clinical peer or peers in Subparas. (A), (C) and (D), and made technical and conforming changes.



Section 38a-591f - Internal grievance process of adverse determinations not based on medical necessity.

(a) Each health carrier shall establish and maintain written procedures for (1) the review of grievances of adverse determinations that were not based on medical necessity, and (2) notifying covered persons or covered persons’ authorized representatives of such adverse determinations.

(b) (1) A covered person or the covered person’s authorized representative may file a grievance of an adverse determination that was not based on medical necessity with the health carrier not later than one hundred eighty calendar days after the covered person or the covered person’s representative, as applicable, receives the notice of an adverse determination.

(2) The health carrier shall notify the covered person and, if applicable, the covered person’s authorized representative not later than three business days after the health carrier receives a grievance that the covered person or the covered person’s authorized representative, as applicable, is entitled to submit written material to the health carrier to be considered when conducting a review of the grievance.

(3) (A) Upon receipt of a grievance, a health carrier shall designate an individual or individuals to conduct a review of the grievance.

(B) The health carrier shall not designate the same individual or individuals who denied the claim or handled the matter that is the subject of the grievance to conduct the review of the grievance.

(C) The health carrier shall provide the covered person and, if applicable, the covered person’s authorized representative with the name, address and telephone number of the individual or the organizational unit designated to coordinate the review on behalf of the health carrier.

(c) (1) The health carrier shall notify the covered person and, if applicable, the covered person’s authorized representative in writing, of its decision not later than twenty business days after the health carrier received the grievance.

(2) If the health carrier is unable to comply with the time period specified in subdivision (1) of this subsection due to circumstances beyond the health carrier’s control, the time period may be extended by the health carrier for up to ten business days, provided that on or before the twentieth business day after the health carrier received the grievance, the health carrier provides written notice to the covered person and, if applicable, the covered person’s authorized representative of the extension and the reasons for the delay.

(d) (1) The written decision issued pursuant to subsection (c) of this section shall contain:

(A) The titles and qualifying credentials of the individual or individuals participating in the review process;

(B) A statement of such individual’s or individuals’ understanding of the covered person’s grievance;

(C) The individual’s or individuals’ decision in clear terms and the health benefit plan contract basis for such decision in sufficient detail for the covered person to respond further to the health carrier’s position;

(D) Reference to the documents, communications, information and evidence used as the basis for the decision; and

(E) For a decision that upholds the adverse determination, a statement (i) that the covered person may receive from the health carrier, free of charge and upon request, reasonable access to and copies of, all documents, communications, information and evidence regarding the adverse determination that is the subject of the final adverse determination, and (ii) disclosing the covered person’s right to contact the commissioner’s office or the Office of the Healthcare Advocate at any time, and that such covered person may benefit from free assistance from the Office of the Healthcare Advocate, which can assist such covered person with the filing of a grievance pursuant to 42 USC 300gg-93, as amended from time to time, or from the Division of Consumer Affairs within the Insurance Department. Such disclosure shall include the contact information for said offices.

(2) Upon request pursuant to subparagraph (E) of subdivision (1) of this subsection, the health carrier shall provide such copies in accordance with subsection (b) of section 38a-591n.

(P.A. 11-58, S. 59; P.A. 12-102, S. 3; P.A. 13-3, S. 75; 13-134, S. 23.)

History: P.A. 11-58 effective July 1, 2011; P.A. 12-102 amended Subsec. (d) to redesignate existing provisions as new Subdiv. (1), redesignate existing Subdivs. (1) to (4) as Subparas. (A) to (D), add “documents, communications, information” and delete “or documentation” re basis for decision in redesignated Subdiv. (1)(D), add Subdiv. (1)(E) re statement for decision that upholds an adverse determination, and add new Subdiv. (2) re health carrier obligation to provide copies in accordance with Sec. 38a-591n(b); P.A. 13-3 amended Subsec. (d)(1)(E) by designating existing provision re reasonable access to information as clause (i) and adding clause (ii) re disclosure of additional assistance information to be provided to a covered person with an adverse determination notice; P.A. 13-134 made a technical change in Subsec. (a).



Section 38a-591g - External reviews and expedited external reviews.

(a)(1) A covered person or a covered person’s authorized representative may file a request for an external review or an expedited external review of an adverse determination or a final adverse determination in accordance with the provisions of this section. All requests for external review or expedited external review shall be made in writing to the commissioner. The commissioner may prescribe the form and content of such requests.

(2) (A) All requests for external review or expedited external review shall be accompanied by a filing fee of twenty-five dollars, except that no covered person or covered person’s authorized representative shall pay more than seventy-five dollars in a calendar year for such covered person. Any filing fee paid by a covered person’s authorized representative shall be deemed to have been paid by the covered person. If the commissioner finds that the covered person is indigent or unable to pay the filing fee, the commissioner shall waive such fee. Any such fees shall be deposited in the Insurance Fund established under section 38a-52a.

(B) The commissioner shall refund any paid filing fee to the covered person or the covered person’s authorized representative, as applicable, or the health care professional if the adverse determination or the final adverse determination that is the subject of the external review request or expedited external review request is reversed or revised.

(3) The health carrier that issued the adverse determination or the final adverse determination that is the subject of the external review request or the expedited external review request shall pay the independent review organization for the cost of conducting the review.

(4) An external review decision, whether such review is a standard external review or an expedited external review, shall be binding on the health carrier or a self-insured governmental plan and the covered person, except to the extent such health carrier or covered person has other remedies available under federal or state law. A covered person or a covered person’s authorized representative shall not file a subsequent request for an external review or an expedited external review that involves the same adverse determination or final adverse determination for which the covered person or the covered person’s authorized representative already received an external review decision or an expedited external review decision.

(5) Each health carrier shall maintain written records of external reviews as set forth in section 38a-591h.

(6) Each independent review organization shall maintain written records as set forth in subsection (e) of section 38a-591m.

(b) (1) Except as otherwise provided under subdivision (2) of this subsection or subsection (d) of this section, a covered person or a covered person’s authorized representative shall not file a request for an external review or an expedited external review until the covered person or the covered person’s authorized representative has exhausted the health carrier’s internal grievance process.

(2) A health carrier may waive its internal grievance process and the requirement for a covered person to exhaust such process prior to filing a request for an external review or an expedited external review.

(c) (1) At the same time a health carrier sends to a covered person or a covered person’s authorized representative a written notice of an adverse determination or a final adverse determination issued by the health carrier, the health carrier shall include a written disclosure to the covered person and, if applicable, the covered person’s authorized representative of the covered person’s right to request an external review.

(2) The written notice shall include:

(A) The following statement or a statement in substantially similar language: “We have denied your request for benefit approval for a health care service or course of treatment. You may have the right to have our decision reviewed by health care professionals who have no association with us by submitting a request for external review to the office of the Insurance Commissioner, if our decision involved making a judgment as to the medical necessity, appropriateness, health care setting, level of care or effectiveness of the health care service or treatment you requested.”;

(B) For a notice related to an adverse determination, a statement informing the covered person that:

(i) If the covered person has a medical condition for which the time period for completion of an expedited internal review of a grievance involving an adverse determination would seriously jeopardize the life or health of the covered person or would jeopardize the covered person’s ability to regain maximum function, the covered person or the covered person’s authorized representative may (I) file a request for an expedited external review, or (II) file a request for an expedited external review if the adverse determination involves a denial of coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational and the covered person’s treating health care professional certifies in writing that such recommended or requested health care service or treatment would be significantly less effective if not promptly initiated; and

(ii) Such request for expedited external review may be filed at the same time the covered person or the covered person’s authorized representative files a request for an expedited internal review of a grievance involving an adverse determination, except that the independent review organization assigned to conduct the expedited external review shall determine whether the covered person shall be required to complete the expedited internal review of the grievance prior to conducting the expedited external review;

(C) For a notice related to a final adverse determination, a statement informing the covered person that:

(i) If the covered person has a medical condition for which the time period for completion of an external review would seriously jeopardize the life or health of the covered person or would jeopardize the covered person’s ability to regain maximum function, the covered person or the covered person’s authorized representative may file a request for an expedited external review; or

(ii) If the final adverse determination concerns (I) an admission, availability of care, continued stay or health care service for which the covered person received emergency services but has not been discharged from a facility, the covered person or the covered person’s authorized representative may file a request for an expedited external review, or (II) a denial of coverage based on a determination that the recommended or requested health care service or treatment is experimental or investigational and the covered person’s treating health care professional certifies in writing that such recommended or requested health care service or treatment would be significantly less effective if not promptly initiated, the covered person or the covered person’s authorized representative may file a request for an expedited external review;

(D) (i) A copy of the description of both the standard and expedited external review procedures the health carrier is required to provide, highlighting the provisions in the external review procedures that give the covered person or the covered person’s authorized representative the opportunity to submit additional information and including any forms used to process an external review or an expedited external review;

(ii) As part of any forms provided under subparagraph (D)(i) of this subdivision, an authorization form or other document approved by the commissioner that complies with the requirements of 45 CFR 164.508, as amended from time to time, by which the covered person shall authorize the health carrier and the covered person’s treating health care professional to release, transfer or otherwise divulge, in accordance with sections 38a-975 to 38a-999a, inclusive, the covered person’s protected health information including medical records for purposes of conducting an external review or an expedited external review;

(E) A statement that the covered person or the covered person’s authorized representative may request, free of charge, copies of all documents, communications, information and evidence regarding the adverse determination or the final adverse determination that were not previously provided to the covered person or the covered person’s authorized representative.

(3) Upon request pursuant to subparagraph (E) of subdivision (2) of this subsection, the health carrier shall provide such copies in accordance with subsection (b) of section 38a-591n.

(d) (1) A covered person or a covered person’s authorized representative may file a request for an expedited external review of an adverse determination or a final adverse determination with the commissioner, except that an expedited external review shall not be provided for a retrospective review request of an adverse determination or a final adverse determination.

(2) Such request may be filed at the time the covered person receives:

(A) An adverse determination, if:

(i) (I) The covered person has a medical condition for which the time period for completion of an expedited internal review of the adverse determination would seriously jeopardize the life or health of the covered person or would jeopardize the covered person’s ability to regain maximum function; or

(II) The denial of coverage is based on a determination that the recommended or requested health care service or treatment is experimental or investigational and the covered person’s treating health care professional certifies in writing that such recommended or requested health care service or treatment would be significantly less effective if not promptly initiated; and

(ii) The covered person or the covered person’s authorized representative has filed a request for an expedited internal review of the adverse determination; or

(B) A final adverse determination if:

(i) The covered person has a medical condition where the time period for completion of a standard external review would seriously jeopardize the life or health of the covered person or would jeopardize the covered person’s ability to regain maximum function;

(ii) The final adverse determination concerns an admission, availability of care, continued stay or health care service for which the covered person received emergency services but has not been discharged from a facility; or

(iii) The denial of coverage is based on a determination that the recommended or requested health care service or treatment is experimental or investigational and the covered person’s treating health care professional certifies in writing that such recommended or requested health care service or treatment would be significantly less effective if not promptly initiated.

(3) Such covered person or covered person’s authorized representative shall not be required to file a request for an external review prior to, or at the same time as, the filing of a request for an expedited external review and shall not be precluded from filing a request for an external review, within the time periods set forth in subsection (e) of this section, if the request for an expedited external review is determined to be ineligible for such review.

(e) (1) Not later than one hundred twenty calendar days after a covered person or a covered person’s authorized representative receives a notice of an adverse determination or a final adverse determination, the covered person or the covered person’s authorized representative may file a request for an external review or an expedited external review with the commissioner in accordance with this section.

(2) Not later than one business day after the commissioner receives a request that is complete, the commissioner shall send a copy of such request to the health carrier that issued the adverse determination or the final adverse determination that is the subject of the request.

(3) Not later than five business days after the health carrier receives the copy of an external review request or one calendar day after the health carrier receives the copy of an expedited external review request, from the commissioner, the health carrier shall complete a preliminary review of the request to determine whether:

(A) The individual is or was a covered person under the health benefit plan at the time the health care service was requested or, in the case of an external review of a retrospective review request, was a covered person in the health benefit plan at the time the health care service was provided;

(B) The health care service that is the subject of the adverse determination or the final adverse determination is a covered service under the covered person’s health benefit plan but for the health carrier’s determination that the health care service is not covered because it does not meet the health carrier’s requirements for medical necessity, appropriateness, health care setting, level of care or effectiveness;

(C) If the health care service or treatment is experimental or investigational:

(i) Is a covered benefit under the covered person’s health benefit plan but for the health carrier’s determination that the service or treatment is experimental or investigational for a particular medical condition;

(ii) Is not explicitly listed as an excluded benefit under the covered person’s health benefit plan;

(iii) The covered person’s treating health care professional has certified that one of the following situations is applicable:

(I) Standard health care services or treatments have not been effective in improving the medical condition of the covered person;

(II) Standard health care services or treatments are not medically appropriate for the covered person; or

(III) There is no available standard health care service or treatment covered by the health carrier that is more beneficial than the recommended or requested health care service or treatment; and

(iv) The covered person’s treating health care professional:

(I) Has recommended a health care service or treatment that the health care professional certifies, in writing, is likely to be more beneficial to the covered person, in the health care professional’s opinion, than any available standard health care services or treatments; or

(II) Is a licensed, board certified or board eligible health care professional qualified to practice in the area of medicine appropriate to treat the covered person’s condition and has certified in writing that scientifically valid studies using accepted protocols demonstrate that the health care service or treatment requested by the covered person that is the subject of the adverse determination or the final adverse determination is likely to be more beneficial to the covered person than any available standard health care services or treatments;

(D) The covered person has exhausted the health carrier’s internal grievance process or the covered person or the covered person’s authorized representative has filed a request for an expedited external review as provided under subsection (d) of this section; and

(E) The covered person has provided all the information and forms required to process an external review or an expedited external review, including an authorization form as set forth in subparagraph (D)(ii) of subdivision (2) of subsection (c) of this section.

(4) (A) Not later than one business day after the preliminary review of an external review request or the day the preliminary review of an expedited external review request is completed, the health carrier shall notify the commissioner, the covered person and, if applicable, the covered person’s authorized representative in writing whether the request for an external review or an expedited external review is complete and eligible for such review. The commissioner may specify the form for the health carrier’s notice of initial determination under this subdivision and any supporting information required to be included in the notice.

(B) If the request:

(i) Is not complete, the health carrier shall notify the commissioner and the covered person and, if applicable, the covered person’s authorized representative in writing and include in the notice what information or materials are needed to perfect the request; or

(ii) Is not eligible for external review or expedited external review, the health carrier shall notify the commissioner, the covered person and, if applicable, the covered person’s authorized representative in writing and include in the notice the reasons for its ineligibility.

(C) The notice of initial determination shall include a statement informing the covered person and, if applicable, the covered person’s authorized representative that a health carrier’s initial determination that the request for an external review or an expedited external review is ineligible for review may be appealed to the commissioner.

(D) Notwithstanding a health carrier’s initial determination that a request for an external review or an expedited external review is ineligible for review, the commissioner may determine, pursuant to the terms of the covered person’s health benefit plan, that such request is eligible for such review and assign an independent review organization to conduct such review. Any such review shall be conducted in accordance with this section.

(f) (1) Whenever the commissioner is notified pursuant to subparagraph (A) of subdivision (4) of subsection (e) of this section that a request is eligible for external review or expedited external review, the commissioner shall, not later than one business day after receiving such notice for an external review or one calendar day after receiving such notice for an expedited external review:

(A) Assign an independent review organization from the list of approved independent review organizations compiled and maintained by the commissioner pursuant to section 38a-591l to conduct the review and notify the health carrier of the name of the assigned independent review organization. Such assignment shall be done on a random basis among those approved independent review organizations qualified to conduct the particular review based on the nature of the health care service that is the subject of the adverse determination or the final adverse determination and other circumstances, including conflict of interest concerns as set forth in section 38a-591m; and

(B) Notify the covered person and, if applicable, the covered person’s authorized representative in writing of the request’s eligibility and acceptance for external review or expedited external review. For an external review, the commissioner shall include in such notice (i) a statement that the covered person or the covered person’s authorized representative may submit, not later than five business days after the covered person or the covered person’s authorized representative, as applicable, received such notice, additional information in writing to the assigned independent review organization that such organization shall consider when conducting the external review, and (ii) where and how such additional information is to be submitted. If additional information is submitted later than five business days after the covered person or the covered person’s authorized representative, as applicable, received such notice, the independent review organization may, but shall not be required to, accept and consider such additional information.

(2) Not later than five business days for an external review or one calendar day for an expedited external review, after the health carrier receives notice of the name of the assigned independent review organization from the commissioner, the health carrier or its designee utilization review company shall provide to the assigned independent review organization the documents and any information such health carrier or utilization review company considered in making the adverse determination or the final adverse determination.

(3) The failure of the health carrier or its designee utilization review company to provide the documents and information within the time specified in subdivision (2) of this subsection shall not delay the conducting of the review.

(4) (A) If the health carrier or its designee utilization review company fails to provide the documents and information within the time period specified in subdivision (2) of this subsection, the independent review organization may terminate the review and make a decision to reverse the adverse determination or the final adverse determination.

(B) Not later than one business day after terminating the review and making the decision to reverse the adverse determination or the final adverse determination, the independent review organization shall notify the commissioner, the health carrier, the covered person and, if applicable, the covered person’s authorized representative in writing of such decision.

(g) (1) The assigned independent review organization shall review all the information and documents received pursuant to subsection (f) of this section. In reaching a decision, the independent review organization shall not be bound by any decisions or conclusions reached during the health carrier’s utilization review process.

(2) Not later than one business day after receiving any information submitted by the covered person or the covered person’s authorized representative pursuant to subparagraph (B) of subdivision (1) of subsection (f) of this section, the independent review organization shall forward such information to the health carrier.

(3) (A) Upon the receipt of any information forwarded pursuant to subdivision (2) of this subsection, the health carrier may reconsider its adverse determination or the final adverse determination that is the subject of the review. Such reconsideration shall not delay or terminate the review.

(B) The independent review organization shall terminate the review if the health carrier decides, upon completion of its reconsideration and notice to such organization as provided in subparagraph (C) of this subdivision, to reverse its adverse determination or its final adverse determination and provide coverage or payment for the health care service or treatment that is the subject of the adverse determination or the final adverse determination.

(C) Not later than one business day after making the decision to reverse its adverse determination or its final adverse determination, the health carrier shall notify the commissioner, the assigned independent review organization, the covered person and, if applicable, the covered person’s authorized representative in writing of such decision.

(h) In addition to the documents and information received pursuant to subsection (f) of this section, the independent review organization shall consider, to the extent the documents or information are available and the independent review organization considers them appropriate, the following in reaching a decision:

(1) The covered person’s medical records;

(2) The attending health care professional’s recommendation;

(3) Consulting reports from appropriate health care professionals and other documents submitted by the health carrier, the covered person, the covered person’s authorized representative or the covered person’s treating health care professional;

(4) The terms of coverage under the covered person’s health benefit plan to ensure that the independent review organization’s decision is not contrary to the terms of coverage under such health benefit plan;

(5) The most appropriate practice guidelines, which shall include applicable evidence-based standards and may include any other practice guidelines developed by the federal government, national or professional medical societies, medical boards or medical associations;

(6) Any applicable clinical review criteria developed and used by the health carrier or its designee utilization review company; and

(7) The opinion or opinions of the independent review organization’s clinical peer or peers who conducted the review after considering subdivisions (1) to (6), inclusive, of this subsection.

(i) (1) The independent review organization shall notify the commissioner, the health carrier, the covered person and, if applicable, the covered person’s authorized representative in writing of its decision to uphold, reverse or revise the adverse determination or the final adverse determination, not later than:

(A) For external reviews, forty-five calendar days after such organization receives the assignment from the commissioner to conduct such review;

(B) For external reviews involving a determination that the recommended or requested health care service or treatment is experimental or investigational, twenty calendar days after such organization receives the assignment from the commissioner to conduct such review;

(C) For expedited external reviews, except as specified under subparagraph (D) of this subdivision, as expeditiously as the covered person’s medical condition requires, but not later than seventy-two hours after such organization receives the assignment from the commissioner to conduct such review;

(D) For expedited external reviews involving a health care service or course of treatment specified under subparagraph (B) or (C) of subdivision (38) of section 38a-591a, as expeditiously as the covered person’s medical condition requires, but not later than twenty-four hours after such organization receives the assignment from the commissioner to conduct such review; and

(E) For expedited external reviews involving a determination that the recommended or requested health care service or treatment is experimental or investigational, as expeditiously as the covered person’s medical condition requires, but not later than five calendar days after such organization receives the assignment from the commissioner to conduct such review.

(2) Such notice shall include:

(A) A general description of the reason for the request for the review;

(B) The date the independent review organization received the assignment from the commissioner to conduct the review;

(C) The date the review was conducted;

(D) The date the organization made its decision;

(E) The principal reason or reasons for its decision, including what applicable evidence-based standards, if any, were used as a basis for its decision;

(F) The rationale for the organization’s decision;

(G) Reference to the evidence or documentation, including any evidence-based standards, considered by the organization in reaching its decision; and

(H) For a review involving a determination that the recommended or requested health care service or treatment is experimental or investigational:

(i) A description of the covered person’s medical condition;

(ii) A description of the indicators relevant to determining whether there is sufficient evidence to demonstrate that (I) the recommended or requested health care service or treatment is likely to be more beneficial to the covered person than any available standard health care services or treatments, and (II) the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of available standard health care services or treatments;

(iii) A description and analysis of any medical or scientific evidence considered in reaching the opinion;

(iv) A description and analysis of any evidence-based standard; and

(v) Information on whether the clinical peer’s rationale for the opinion is based on the documents and information set forth in subsection (f) of this section.

(3) Upon the receipt of a notice of the independent review organization’s decision to reverse or revise an adverse determination or a final adverse determination, the health carrier shall immediately approve the coverage that was the subject of the adverse determination or the final adverse determination.

(P.A. 11-58, S. 60; P.A. 12-102, S. 4; 12-145, S. 24; P.A. 13-3, S. 76.)

History: P.A. 11-58 effective July 1, 2011; P.A. 12-102 amended Subsec. (c) to add Subdiv. (2)(E) re statement that copies of documents, communications, information and evidence not previously provided to covered person may be requested and add Subdiv. (3) re health carrier obligation to provide copies in accordance with Sec. 38a-591n(b), and made technical changes in Subsecs. (e) and (f); P.A. 12-145 made technical changes in Subsec. (e)(3), effective June 15, 2012; P.A. 13-3 amended Subsec. (i)(1) by adding new Subpara. (D) re 24-hour notification period for expedited external reviews for substance use or mental disorder treatment, redesignating existing Subpara. (D) as Subpara. (E), and making a conforming change in Subpara. (C).



Section 38a-591h - Record-keeping requirements. Report to commissioner upon request.

(a)(1) Each health carrier shall maintain written records to document all grievances of adverse determinations it receives, including the notices and claims associated with such grievances, during a calendar year.

(2) (A) Each health carrier shall maintain such records for not less than six years after the notice of an adverse determination that is the subject of a grievance was provided to a covered person or the covered person’s authorized representative, as applicable, under section 38a-591d.

(B) The health carrier shall make such records available for examination by covered persons, to the extent such records are permitted to be disclosed by law, the commissioner and appropriate federal oversight agencies upon request. Such records shall be maintained in a manner that is reasonably clear and accessible to the commissioner.

(b) For each grievance the record shall contain, at a minimum, the following information: (1) A general description of the reason for the grievance; (2) the date the health carrier received the grievance; (3) the date of each review or, if applicable, review meeting of the grievance; (4) the resolution at each level of the grievance, if applicable; (5) the date of resolution at each such level, if applicable; and (6) the name of the covered person for whom the grievance was filed.

(c) Each health carrier shall submit a report annually to the commissioner, in accordance with section 38a-591b, of the grievances it received.

(d) (1) Each health carrier shall maintain written records of all requests for external reviews, whether such requests are for standard or expedited external reviews, that such health carrier receives notice of from the commissioner in a calendar year. The health carrier shall maintain such records in the aggregate by state where the covered person requesting such review resides and by each type of health benefit plan offered by the health carrier, and shall submit a report to the commissioner upon request, in a format prescribed by the commissioner.

(2) Such report shall include, in the aggregate by state where the covered person requesting such review resides and by each type of health benefit plan:

(A) The total number of requests for an external review, whether such requests were for a standard or expedited external review;

(B) From the total number of such requests reported under subparagraph (A) of this subdivision, the number of requests determined eligible for a full external review, whether such requests were for a standard or expedited external review; and

(C) Any other information the commissioner may request or require.

(3) The health carrier shall retain the written records required pursuant to subdivision (1) of this subsection for not less than six years after the request for an external review or an expedited external review was received.

(P.A. 11-58, S. 61.)

History: P.A. 11-58 effective July 1, 2011.



Section 38a-591i - Regulations.

The commissioner shall adopt regulations, in accordance with chapter 54, to implement the provisions of sections 38a-591a to 38a-591n, inclusive.

(P.A. 11-58, S. 62; P.A. 12-102, S. 8.)

History: P.A. 11-58 effective July 1, 2011; P.A. 12-102 replaced reference to Sec. 38a-591m with reference to Sec. 38a-591n.



Section 38a-591j - Utilization review companies: Licensure. Fees. Investigation of grievances. Duties.

(a) No utilization review company shall conduct utilization review in this state for a health benefit plan under the jurisdiction of the commissioner unless it is licensed by the commissioner. All licenses shall be renewed on an annual basis.

(b) The annual license fee shall be three thousand dollars and shall be dedicated to the regulation of utilization review, except that the commissioner shall be authorized to use such funds as is necessary to (1) implement the provisions of sections 38a-91aa to 38a-91tt, inclusive, and (2) contract with The University of Connecticut School of Medicine to provide any medical consultations necessary to carry out the commissioner’s responsibilities under this title with respect to consumer and market conduct matters.

(c) The request for licensure or renewal shall include the name, address, telephone number and normal business hours of the utilization review company, and the name and telephone number of a person for the commissioner to contact. Any material changes in the information filed in accordance with this subsection shall be filed with the commissioner not later than thirty calendar days after the change.

(d) The commissioner shall receive and investigate all grievances filed against utilization review companies by a covered person. The commissioner shall code, track and review all grievances. The commissioner may impose such penalties as authorized, in accordance with section 38a-591k.

(e) In the absence of any contractual agreement to the contrary, the covered person or the covered person’s authorized representative shall be responsible for requesting certification and for authorizing the covered person’s treating health care professional to release, in a timely manner, all information necessary to conduct the review. A utilization review company shall permit the covered person, the covered person’s authorized representative or the covered person’s treating health care professional to assist in fulfilling that responsibility.

(P.A. 11-58, S. 63; Oct. Sp. Sess. P.A. 11-1, S. 73.)

History: P.A. 11-58 effective July 1, 2011; Oct. Sp. Sess. P.A. 11-1 made a technical change in Subsec. (b)(1), effective July 1, 2012.



Section 38a-591k - Violations. Notice and hearing. Penalties. Appeal.

(a) Whenever the commissioner has reason to believe that a utilization review company subject to sections 38a-591a to 38a-591j, inclusive, has been or is engaging in conduct in violation of said sections, and that a proceeding by the commissioner would be in the interest of the public, the commissioner shall issue and serve upon such company a statement of the charges in that respect and a notice of a hearing to be held at a time and place fixed in the notice, which shall not be less than thirty calendar days after the date of service. At the time and place fixed for such hearing, such company shall have an opportunity to be heard and to show cause why an order should not be made by the commissioner requiring such company to cease and desist from the alleged conduct complained of.

(b) If, after such hearing, the commissioner determines that the utilization review company charged has engaged in a violation of section 38a-591d, the commissioner shall reduce the findings to writing and shall issue and cause to be served upon the utilization review company a copy of such findings and an order requiring such company to cease and desist from engaging in such violation. The commissioner may order any of the following:

(1) Payment of a civil penalty of not more than one thousand five hundred dollars for each act or violation, provided such penalty shall not exceed an aggregate penalty of fifteen thousand dollars unless the company knew or reasonably should have known it was in violation of section 38a-591d, in which case the penalty shall be not more than seven thousand five hundred dollars for each act or violation, not to exceed an aggregate penalty of seventy-five thousand dollars in any six-month period;

(2) Suspension or revocation of the utilization review company’s license to do business in this state if it knew or reasonably should have known that it was in violation of section 38a-591d; or

(3) Payment of such reasonable expenses as may be necessary to compensate the commissioner in connection with the proceedings under this subsection, which shall be dedicated exclusively to the regulation of utilization review.

(c) Any company aggrieved by any such order of the commissioner may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(d) Any person who violates a cease and desist order of the commissioner made pursuant to this section and while such order is in effect shall, after notice and hearing and upon order of the commissioner, be subject to the following: (1) A civil penalty of not more than seventy-five thousand dollars; or (2) suspension or revocation of such person’s license.

(P.A. 11-58, S. 64.)

History: P.A. 11-58 effective July 1, 2011.



Section 38a-591l - Independent review organizations conducting external reviews and expedited external reviews.

(a)(1) The commissioner shall approve independent review organizations eligible to be assigned to conduct external reviews and expedited external reviews under section 38a-591g.

(2) The commissioner shall (A) develop an application form for the initial approval and for the reapproval of independent review organizations, and (B) maintain and periodically update a list of approved independent review organizations.

(b) (1) Any independent review organization seeking to conduct external reviews and expedited external reviews under section 38a-591g shall submit the application form for approval or reapproval, as applicable, to the commissioner and shall include all documentation and information necessary for the commissioner to determine if the independent review organization satisfies the minimum qualifications established under this section.

(2) An approval or reapproval shall be effective for two years, unless the commissioner determines before the expiration of such approval or reapproval that the independent review organization no longer satisfies the minimum qualifications established under this section.

(3) Whenever the commissioner determines that an independent review organization has lost its accreditation or no longer satisfies the minimum requirements established under this section, the commissioner shall terminate the approval of the independent review organization and remove the independent review organization from the list of approved independent review organizations specified in subdivision (2) of subsection (a) of this section.

(c) To be eligible for approval by the commissioner, an independent review organization shall:

(1) Have and maintain written policies and procedures that govern all aspects of both the standard external review process and the expedited external review process set forth in section 38a-591g that include, at a minimum:

(A) A quality assurance mechanism in place that ensures:

(i) That external reviews and expedited external reviews are conducted within the specified time frames and required notices are provided in a timely manner;

(ii) (I) The selection of qualified and impartial clinical peers to conduct such reviews on behalf of the independent review organization and the suitable matching of such peers to specific cases, and (II) the employment of or the contracting with an adequate number of clinical peers to meet this objective;

(iii) The confidentiality of medical and treatment records and clinical review criteria;

(iv) That any person employed by or under contract with the independent review organization adheres to the requirements of section 38a-591g; and

(B) A toll-free telephone number to receive information twenty-four hours a day, seven days a week, related to external reviews and expedited external reviews and that is capable of accepting, recording or providing appropriate instruction to incoming telephone callers during other than normal business hours;

(2) Agree to maintain and provide to the commissioner the information set forth in section 38a-591m;

(3) Not own or control, be a subsidiary of, be owned or controlled in any way by, or exercise control with a health benefit plan, a national, state or local trade association of health benefit plans, or a national, state or local trade association of health care professionals; and

(4) Assign as a clinical peer a health care professional who meets the following minimum qualifications:

(A) Is an expert in the treatment of the covered person’s medical condition that is the subject of the review;

(B) Is knowledgeable about the recommended health care service or treatment through recent or current actual clinical experience treating patients with the same or similar medical condition of the covered person;

(C) Holds a nonrestricted license in a state of the United States and, for physicians, a current certification by a recognized American medical specialty board in the area or areas appropriate to the subject of the review; and

(D) Has no history of disciplinary actions or sanctions, including loss of staff privileges or participation restrictions, that have been taken or are pending by any hospital, governmental agency or unit or regulatory body that raise a substantial question as to the clinical peer’s physical, mental or professional competence or moral character.

(d) (1) An independent review organization that is accredited by a nationally recognized private accrediting entity that has independent review accreditation standards that the commissioner has determined are equivalent to or exceed the minimum qualifications of this section shall be presumed to be in compliance with this section.

(2) The commissioner shall initially review and periodically review the independent review organization accreditation standards of a nationally recognized private accrediting entity to determine whether such entity’s standards are, and continue to be, equivalent to or exceed the minimum qualifications established under this section. The commissioner may accept a review conducted by the National Association of Insurance Commissioners for the purpose of the determination under this subdivision.

(3) Upon request, a nationally recognized private accrediting entity shall make its current independent review organization accreditation standards available to the commissioner or the National Association of Insurance Commissioners in order for the commissioner to determine if such entity’s standards are equivalent to or exceed the minimum qualifications established under this section. The commissioner may exclude any private accrediting entity that is not reviewed by the National Association of Insurance Commissioners.

(P.A. 11-58, S. 65; P.A. 12-145, S. 25.)

History: P.A. 11-58 effective July 1, 2011; P.A. 12-145 made a technical change in Subsec. (c)(1)(A), effective June 15, 2012.



Section 38a-591m - Independent review organizations: Conflicts of interest. Liability. Record-keeping requirements. Report to commissioner upon request.

(a) The commissioner shall not assign an independent review organization, and no independent review organization shall assign a clinical peer, to conduct an external review or an expedited external review of a specified case if such organization or clinical peer has a material professional, familial or financial conflict of interest with any of the following:

(1) The health carrier that is the subject of such review;

(2) The covered person whose treatment is the subject of such review or the covered person’s authorized representative;

(3) Any officer, director or management employee of the health carrier that is the subject of such review;

(4) The health care provider, the health care provider’s medical group or independent practice association recommending the health care service or treatment that is the subject of such review;

(5) The facility at which the recommended health care service or treatment would be provided; or

(6) The developer or manufacturer of the principal drug, device, procedure or other therapy being recommended for the covered person whose treatment is the subject of such review.

(b) To determine whether an independent review organization or a clinical peer of the independent review organization has a material professional, familial or financial conflict of interest for purposes of subsection (a) of this section, the commissioner shall consider situations in which the independent review organization to be assigned to conduct an external review or an expedited external review of a specified case or a clinical peer to be assigned by the independent review organization to conduct such review of a specified case may have an apparent professional, familial or financial relationship or connection with a person described in subsection (a) of this section, but the characteristics of such relationship or connection are such that they are not a material professional, familial or financial conflict of interest that results in the disapproval of the independent review organization or the clinical peer from conducting such review.

(c) An independent review organization shall be unbiased. In addition to any other written procedures required under section 38a-591l, an independent review organization shall establish and maintain written procedures to ensure that it is unbiased.

(d) No independent review organization or clinical peer working on behalf of an independent review organization or an employee, agent or contractor of an independent review organization shall be liable in damages to any person for any opinions rendered or acts or omissions performed within the scope of the organization’s or person’s duties during or upon completion of an external review or an expedited external review conducted pursuant to section 38a-591g, unless such opinion was rendered or act or omission performed in bad faith or involved gross negligence.

(e) (1) Each independent review organization assigned by the commissioner to conduct a review pursuant to section 38a-591g shall maintain written records of all external reviews, whether standard or expedited external reviews, conducted by such organization in a calendar year. Such organization shall maintain such records in the aggregate by state where the covered person requesting such review resides and by health carrier, and shall submit a report to the commissioner upon request, in a format prescribed by the commissioner.

(2) Such report shall include, in the aggregate by state where the covered person requesting such review resides and by health carrier:

(A) The total number of requests for an external review, whether such requests were for a standard or an expedited external review;

(B) The number of such requests resolved and, of those resolved, the number resolved upholding the adverse determination or final adverse determination and the number resolved reversing the adverse determination or final adverse determination;

(C) The average length of time for resolution;

(D) A summary of the types of coverages or cases for which a review was sought;

(E) The number of such reviews that were terminated as a result of reconsideration by the health carrier of its adverse determination or final adverse determination after the receipt of additional information from the covered person or the covered person’s authorized representative; and

(F) Any other information the commissioner may request or require.

(3) Each independent review organization shall retain the written records required pursuant to subdivision (1) of this subsection for not less than six years after the assignment of an external review or an expedited external review.

(f) The commissioner shall adopt regulations, in accordance with chapter 54, to carry out the provisions of this section and sections 38a-591j to 38a-591l, inclusive.

(P.A. 11-58, S. 66.)

History: P.A. 11-58 effective July 1, 2011.



Section 38a-591n - Documents, communications, information and evidence provided to covered person or covered person’s authorized representative upon request.

(a)(1) Upon request pursuant to subparagraph (E) of subdivision (1) of subsection (e) of section 38a-591d, the health carrier shall provide free of charge to a covered person or a covered person’s authorized representative, as applicable, copies of all documents, communications, information and evidence, including citations to any medical journals, regarding the covered person’s benefit request that is the subject of the adverse determination that were not submitted by the covered person or the covered person’s authorized representative and were available to the health carrier or the utilization review entity that made the adverse determination at the time such adverse determination was made.

(2) The health carrier shall provide such copies by facsimile, electronic means or any other expeditious method available not later than five business days after the health carrier receives such request in the case of an adverse determination of a nonurgent care request or one calendar day after the health carrier receives such request in the case of an adverse determination of an urgent care request.

(b) (1) Upon request pursuant to subparagraph (F)(iii) of subdivision (1) of subsection (e) of section 38a-591e, subparagraph (E) of subdivision (1) of subsection (d) of section 38a-591f or subparagraph (E) of subdivision (2) of subsection (c) of section 38a-591g, the health carrier shall provide free of charge to a covered person or a covered person’s authorized representative, as applicable, copies of all documents, communications, information and evidence, including citations to any medical journals, if applicable, regarding the adverse determination or the final adverse determination, as applicable, that were not submitted by the covered person or the covered person’s authorized representative and were not previously provided by the health carrier to the covered person or the covered person’s authorized representative.

(2) The health carrier shall provide such copies by facsimile, electronic means or any other expeditious method available not later than:

(A) Five business days after the health carrier receives such request (i) in the case of a final adverse determination of a prospective, concurrent or retrospective review request under section 38a-591e, (ii) in the case of a final adverse determination of a review request under section 38a-591f, or (iii) pursuant to section 38a-591g, except if the covered person or the covered person’s authorized representative notifies the health carrier at the time of such request that any of the provisions set forth in subparagraph (B)(i) or subparagraph (C) of subdivision (2) of subsection (c) of section 38a-591g applies, the health carrier shall provide such copies by facsimile, electronic means or any other expeditious method available not later than one calendar day after the health carrier receives such request; or

(B) One calendar day after the health carrier receives such request in the case of a final adverse determination of an expedited review request under section 38a-591e.

(P.A. 12-102, S. 5.)






Chapter 700d - Fraternal Benefit Societies

Section 38a-595 - (Formerly Sec. 38-206). Definitions.

Any incorporated society, order or supreme lodge, without capital stock, including one exempted under subdivision (2) of subsection (a) of section 38a-625 whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and that makes provision for the payment of benefits in accordance with sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800, is declared to be a fraternal benefit society. When used in sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800, “society”, unless otherwise indicated, means fraternal benefit society and “premiums” means premiums, rates or other required contributions by whatever name known.

(1949 Rev., S. 6222; 1957, P.A. 448, S. 1, 20; June 12 Sp. Sess. P.A. 12-2, S. 135.)

History: Sec. 38-206 transferred to Sec. 38a-595 in 1991; June 12 Sp. Sess. P.A. 12-2 made technical changes, effective July 1, 2012.

Fraternal benefit society distinguished from insurance company. 64 C. 171. Nature may be such as to make such an organization contrary to public policy. Id., 208.



Section 38a-596 - (Formerly Sec. 38-207). Societies operating on the lodge system.

A society having a supreme legislative or governing body and subordinate lodges or branches by whatever name known, into which members are elected, initiated or admitted in accordance with its constitution, laws, ritual and rules, which subordinate lodges or branches are required by the laws of the society to hold regular meetings at least once in each month, shall be deemed to be operating on the lodge system.

(1949 Rev., S. 6223; 1957, P.A. 448, S. 2.)

History: Sec. 38-207 transferred to Sec. 38a-596 in 1991.



Section 38a-597 - (Formerly Sec. 38-208). Representative form of government.

A society shall be deemed to have a representative form of government when: (a) It provides in its constitution or laws for a supreme legislative or governing body, composed of representatives elected either by the members or by delegates elected directly or indirectly by the members, together with such other members of such body as may be prescribed by the society’s constitution and laws; (b) the representatives elected constitute a majority in number and have not less than two-thirds of the votes nor less than the votes required to amend its constitution and laws; (c) the meetings of the supreme legislative or governing body and the election of officers, representatives or delegates are held as often as once in four calendar years; (d) each insured member shall be eligible for election to act or serve as a delegate to such meeting; (e) the society has a board of directors charged with the responsibility for managing its affairs in the interim between meetings of its supreme legislative or governing body, subject to control by such body and having powers and duties delegated to it in the constitution or laws of the society; (f) such board of directors is elected by the supreme legislative or governing body, except in case of filling a vacancy in the interim between meetings of such body; (g) the officers are elected either by the supreme legislative or governing body or by the board of directors; and (h) the members, officers, representatives or delegates shall not vote by proxy.

(1949 Rev., S. 6224; 1957, P.A. 448, S. 3.)

History: Sec. 38-208 transferred to Sec. 38a-597 in 1991.



Section 38a-598 - (Formerly Sec. 38-209). Incorporation. Preliminary and permanent certificates. Constitution and laws.

The organization of a society shall be governed as follows:

(1) Seven or more citizens of the United States, a majority of whom are residents of this state, who desire to form a fraternal benefit society, may make, sign and acknowledge before some officer, competent to take acknowledgment of deeds, articles of incorporation, in which shall be stated: (a) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing; (b) the purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800, provided any lawful, social, intellectual, educational, charitable, benevolent, moral, fraternal or religious advantages may be set forth among the purposes of the society; and (c) the names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme legislative or governing body, which election shall be held not later than one year from the date of the issuance of the permanent certificate.

(2) Such articles of incorporation, certified copies of the constitution, laws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the commissioner, who may require such further information as he deems necessary. Such bond, with sureties approved by the commissioner, shall be in such amount, not less than twenty-five thousand dollars, as is required by the commissioner. All documents filed shall be in the English language. If the purposes of the society conform to the requirements of sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800 and all provisions of the law have been complied with, the commissioner shall so certify, retain and file the articles of incorporation and furnish the incorporators a preliminary certificate authorizing the society to solicit members as hereinafter provided.

(3) No preliminary certificate granted under the provisions of this section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the commissioner upon cause shown, unless the five hundred applicants hereinafter required have been secured and the organization has been completed as herein provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate, or at the expiration of the extended period, unless the society has completed its organization and received a certificate of authority to do business as hereinafter provided.

(4) Upon receipt of a preliminary certificate from the commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates as provided by its constitution and laws, and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any death or disability benefit to any person until: (a) Actual bona fide applications for death benefits have been secured aggregating at least five hundred thousand dollars on not less than five hundred lives; (b) all such applicants for death benefits have furnished evidence of insurability satisfactory to the society; (c) certificates of examinations or acceptable declarations of insurability have been filed and approved by the chief medical examiner of the society; (d) ten subordinate lodges or branches have been established into which the five hundred applicants have been admitted; (e) there has been submitted to the commissioner, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names and addresses, the date each was admitted, the name and number of the subordinate branch of which each applicant is a member, the amount of benefits to be granted and the premiums therefor; and (f) it has been shown to the commissioner, by sworn statement of the treasurer or corresponding officer of such society, that at least five hundred applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least twenty-five hundred dollars, all of which shall be credited to the fund or funds from which benefits are to be paid and no part of which may be used for expenses. Such advance premiums shall be held in trust during the period of organization and, if the society has not qualified for a certificate of authority within one year, as herein provided, such premiums shall be returned to the applicants.

(5) The commissioner may make such examination and require such further information as he deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, he shall issue to the society a certificate to that effect and that the society is authorized to transact business pursuant to the provisions of sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800. The certificate shall be prima facie evidence of the existence of the society at the date of such certificate. The commissioner shall cause a record of such certificate to be made. A certified copy of such record may be given in evidence with like effect as the original certificate.

(6) Every society shall have the power to adopt a constitution and laws for the government of the society, the admission of its members, the management of its affairs and the fixing and readjusting of the rates of its members from time to time. It shall have the power to change, alter, add to or amend such constitution and laws and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

(1949 Rev., S. 6226-6230; 1957, P.A. 448, S. 4; 1959, P.A. 61, S. 1.)

History: 1959 act set minimum bond requirement of Subsec. (2); Sec. 38-209 transferred to Sec. 38a-598 in 1991.



Section 38a-599 - (Formerly Sec. 38-210). Rights and powers of societies existing on January 1, 1958.

Any incorporated society authorized to transact business in this state on January 1, 1958, may exercise all the rights, powers and privileges prescribed in sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800 and in its charter or articles of incorporation as far as consistent with said sections. A domestic society shall not be required to reincorporate.

(1949 Rev., S. 6232; 1957, P.A. 448, S. 5.)

History: Sec. 38-210 transferred to Sec. 38a-599 in 1991.



Section 38a-600 - (Formerly Sec. 38-211). Unincorporated or voluntary associations prohibited from transacting business.

No unincorporated or voluntary association shall be permitted to transact business in this state as a fraternal benefit society. Every voluntary association which incorporated prior to January 1, 1958, shall incur the obligations and enjoy the benefits thereof the same as though originally incorporated, and such corporation shall be deemed a continuation of the original voluntary association. The officers thereof shall serve through their respective terms as provided in its original articles of association, but their successors shall be elected and serve as provided in its articles of incorporation. Incorporation of a voluntary association shall not affect suits, claims or contracts existing prior to such incorporation.

(1957, P.A. 448, S. 6; 1959, P.A. 61, S. 2.)

History: 1959 act added the words “as a fraternal benefit society” to the first sentence; Sec. 38-211 transferred to Sec. 38a-600 in 1991.



Section 38a-601 - (Formerly Sec. 38-212). Foreign and alien societies to be licensed.

No foreign or alien society shall transact business in this state without a license issued by the commissioner. Any such society may be licensed to transact business in this state upon filing with the commissioner: (a) A certified copy of its charter or articles of incorporation; (b) a copy of its constitution and laws, certified by its secretary or corresponding officer; (c) a power of attorney appointing the commissioner as its agent for service of process as prescribed in section 38a-25; (d) a statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner, verified by an examination made by the supervising insurance official of its home state or other state, territory, province or country, satisfactory to the Insurance Commissioner of this state; (e) a certificate from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business therein; (f) copies of its certificate forms; and (g) such other information as he deems necessary; and upon a showing that its assets are invested in accordance with the provisions of sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800. Any foreign or alien society desiring admission to this state shall have the qualifications required of domestic societies organized under said sections.

(1949 Rev., S. 6236; 1957, P.A. 448, S. 25; P.A. 90-243, S. 131.)

History: P.A. 90-243 substituted “foreign” for “nonresident” and “alien” for “foreign” societies and added a provision re the insurance commissioner being appointed the agent for service of process; Sec. 38-212 transferred to Sec. 38a-601 in 1991.

Under what law contract with foreign association construed. 64 C. 240; 82 C. 315; 87 C. 644.



Section 38a-602 - (Formerly Sec. 38-213). Renewal of license.

The authority of all licensed societies may be renewed annually, but in all cases shall terminate on the first day of the succeeding May. Any license so issued shall continue in effect until the new license is issued or specifically refused. For each such license or renewal the society shall pay the commissioner ten dollars. A certified copy or duplicate of such license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800.

(1949 Rev., S. 6235; 1957, P.A. 448, S. 24; 1959, P.A. 392, S. 2.)

History: 1959 act increased the license fee from $5 to $10; Sec. 38-213 transferred to Sec. 38a-602 in 1991.



Section 38a-603 - (Formerly Sec. 38-214). Suspension or revocation of license of foreign or alien society.

When the commissioner upon investigation finds that a foreign or alien society transacting or applying to transact business in this state: (a) Has exceeded its powers; (b) has failed to comply with any of the provisions of sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800; (c) is not fulfilling its contracts in good faith; or (d) is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public, he shall notify the society of his findings, state in writing the reasons for his dissatisfaction and require the society to show cause on a date named why its license should not be suspended, revoked or refused. If on such date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked or refused, he may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to him that such suspension or refusal should be withdrawn or he may revoke the authority of the society to do business in this state. Nothing contained in this section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this state during the time such society was legally authorized to transact business herein.

(1949 Rev., S. 6267; 1957, P.A. 448, S. 27; P.A. 90-243, S. 132.)

History: P.A. 90-243 substituted “foreign” for “nonresident” and “alien” for “foreign” societies; Sec. 38-214 transferred to Sec. 38a-603 in 1991.



Section 38a-604 - (Formerly Sec. 38-215). Tax exemption.

Every society organized or licensed under sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800, is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all state and municipal taxes other than taxes on real estate and office equipment.

(1949 Rev., S. 6270; 1957, P.A. 448, S. 40.)

History: Sec. 38-215 transferred to Sec. 38a-604 in 1991.

“Office equipment” does not include office supplies, materials and similar fungible items and is therefore exempt from taxation. 36 CS 63. Cited. Id.



Section 38a-605 - (Formerly Sec. 38-216). Principal office. Meetings of governing body.

The principal office of any domestic society shall be located in this state. The meetings of its supreme legislative or governing body may be held in any state, district, province or territory wherein such society has at least five subordinate branches and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this state.

(1949 Rev., S. 6239; 1957, P.A. 448, S. 7.)

History: Sec. 38-216 transferred to Sec. 38a-605 in 1991.



Section 38a-606 - (Formerly Sec. 38-218). Amendment of articles of incorporation, constitution or laws.

(a) A domestic society may amend its articles of incorporation, constitution or laws in accordance with the provisions thereof by action of its supreme legislative or governing body at any regular or special meeting thereof or, if its articles of incorporation, constitution or laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its articles of incorporation, constitution or laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges or branches. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission thereof, a majority of all of the voting members of the society have signified their consent to the amendment by one of the methods herein specified.

(b) No amendment to the articles of incorporation, constitution or laws of any domestic society shall take effect unless approved by the commissioner, who shall approve the amendment if he finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects and purposes of the society. Unless the commissioner disapproves any such amendment within sixty days after the filing of the same, the amendment shall be considered approved. The approval or disapproval of the commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. If he disapproves the amendment, the reasons for disapproval shall be stated in the written notice.

(c) Within ninety days from the approval thereof by the commissioner, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official organ of the society. The affidavit of any officer of the society, or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that the same have been duly addressed and mailed, shall be prima facie evidence that the amendments or synopsis thereof have been furnished the addressee. Every foreign or alien society authorized to do business in this state shall file with the commissioner a certified copy of all amendments of, or additions to, its articles of incorporation, constitution or laws within ninety days after the enactment of the same.

(d) Printed copies of the constitution or laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof.

(1949 Rev., S. 6242; 1957, P.A. 448, S. 10; P.A. 90-243, S. 133.)

History: P.A. 90-243 divided section into Subsecs. and made technical corrections, substituting “the” for “such”, “foreign” for “nonresident” and “alien” for “foreign”; Sec. 38-218 transferred to Sec. 38a-606 in 1991.



Section 38a-607 - (Formerly Sec. 38-219). Constitution and laws may be absolute authority.

The constitution and laws of the society may provide that no subordinate body or any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the laws and constitution of the society. Such provision shall be binding on the society and every member and beneficiary of a member.

(1949 Rev., S. 6241; 1957, P.A. 448, S. 22.)

History: Sec. 38-219 transferred to Sec. 38a-607 in 1991.



Section 38a-608 - (Formerly Sec. 38-220). Consolidation or merger.

(a) A domestic society may consolidate or merge with any other society by complying with the provisions of this section. It shall file with the commissioner: (1) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger; (2) a sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the commissioner but not earlier than December thirty-first next preceding the date of the contract; (3) a certificate of such officers, verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme legislative or governing body of each society; and (4) evidence that, at least sixty days prior to the action of the supreme legislative or governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official organ of each society.

(b) If the commissioner finds that the contract is in conformity with the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, he shall approve the contract and issue his certificate to such effect. Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of approval filed with the Insurance Commissioner of this state. If the laws of such state or territory contain no such provision, the consolidation or merger shall not become effective unless and until it has been approved by the insurance commissioner of such state or territory and a certificate of approval filed with the Insurance Commissioner of this state.

(c) Upon the consolidation or merger becoming effective as herein provided, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger but shall vest absolutely in the society resulting from or remaining after the consolidation or merger.

(d) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that the notice or document has been duly addressed and mailed, shall be prima facie evidence that the notice or document has been furnished the addressees.

(1949 Rev., S. 6233, 6234; 1957, P.A. 448, S. 8; P.A. 90-243, S. 134.)

History: P.A. 90-243 divided section into Subsecs. and made technical corrections; Sec. 38-220 transferred to Sec. 38a-608 in 1991.



Section 38a-609 - (Formerly Sec. 38-221). Benefit membership.

A society may admit to benefit membership any person not less than fifteen years of age on his nearest birthday who has furnished evidence of insurability acceptable to the society. Any such member who applies for additional benefits more than six months after becoming a benefit member shall furnish additional evidence of insurability acceptable to the society. Any person admitted prior to attaining the full age of eighteen years shall be bound by the terms of the application and certificate and by all the laws and rules of the society and shall be entitled to all the rights and privileges of membership therein to the same extent as though the age of majority had been attained at the time of application. A society may also admit general or social members, who shall have no voice or vote in the management of its insurance affairs.

(1949 Rev., S. 6248; 1949, 1955, S. 2850d; 1957, P.A. 488, S. 9; 1959, P.A. 61, S. 3; 1972, P.A. 127, S. 64.)

History: 1959 act added the words “furnish additional evidence of insurability acceptable to” in the second sentence and deleted the requirement of an additional medical examination for additional benefits; 1972 act changed age of majority from 21 to 18; Sec. 38-221 transferred to Sec. 38a-609 in 1991.

Effect of misstatement of age. 89 C. 249.



Section 38a-610 - (Formerly Sec. 38-222). Maintenance of institutions for benefit of members.

(a) A society may create, maintain and operate charitable, benevolent or educational institutions for the benefit of its members and their families and dependents and for the benefit of children insured by the society. For such purpose it may own, hold or lease personal property or real property located within or without this state, with necessary buildings thereon.

(b) Such property shall be reported in every annual statement of the society in accordance with the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions. Maintenance, treatment and proper attendance in any such institution may be furnished free or a reasonable charge may be made therefor, but no such institution shall be operated for profit. The society shall maintain a separate accounting of any income and disbursements under this section and report them in its annual statement.

(c) No society shall own or operate funeral homes or undertaking establishments.

(1957, P.A. 448, S. 11; P.A. 90-243, S. 135; P.A. 00-30, S. 13, 14.)

History: P.A. 90-243 divided section into Subsecs. and made technical corrections; Sec. 38-222 transferred to Sec. 38a-610 in 1991; P.A. 00-30 amended Subsec. (b) to delete “shall not be allowed as an admitted asset” re “such property” and to require such property to be reported “in accordance with the National Association of Insurance Commissioners Accounting Practices and Procedures Manual, version effective January 1, 2001, and subsequent revisions”, effective January 1, 2001.



Section 38a-611 - (Formerly Sec. 38-233). Reinsurance.

A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state or, if not so authorized, one which is approved by the commissioner; but no such society may reinsure substantially all of its insurance in force without the written permission of the commissioner. It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed, as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed or otherwise becoming effective after January 1, 1958, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(1949 Rev., S. 6244; 1957, P.A. 448, S. 23.)

History: Sec. 38-233 transferred to Sec. 38a-611 in 1991.



Section 38a-612 - (Formerly Sec. 38-235). Use of assets. Proportion to be used for expenses.

All assets shall be held, invested and disbursed for the use and benefit of the society and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment or the surrender of any part thereof, except as provided in the contract. A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society. Every society, the admitted assets of which are less than the sum of its accrued liabilities and reserves under all of its certificates when valued according to standards required for certificates issued after one year from January 1, 1958, shall, in every provision of the laws of the society for payments by members of such society, in whatever form made, distinctly state the purpose of the same and the proportion thereof which may be used for expenses, and no part of the money collected for mortuary or disability purposes or the net accretions thereto shall be used for expenses.

(1949 Rev., S. 6250, 6253; 1957, P.A. 448, S. 32.)

History: Sec. 38-235 transferred to Sec. 38a-612 in 1991.

Right of members in fund of parent body left in hands of subordinate lodges; protection of members in this state where parent body is located outside. 64 C. 170; 81 C. 189; 83 C. 241; 88 C. 676. Certain special funds considered. 84 C. 96. This section does not govern the type of policy which a society may issue. 144 C. 346.



Section 38a-613 - (Formerly Sec. 38-236). Investments.

A society shall invest its funds only in such investments as are authorized by the laws of this state for the investment of assets of life insurance companies and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated shall be held to meet the requirements of this section for the investment of funds.

(1949 Rev., S. 6252; 1957, P.A. 448, S. 33; P.A. 90-243, S. 142.)

History: P.A. 90-243 substituted “foreign” for “nonresident” and “alien” for “foreign” societies; Sec. 38-236 transferred to Sec. 38a-613 in 1991.



Section 38a-614 - (Formerly Sec. 38-237). Annual report. Synopsis mailed to members. Valuation of certificates. Reserves.

(a) A society shall file reports and publish synopses of annual statements in accordance with the provisions of this subsection.

(1) Each domestic society transacting business in this state shall, annually, on or before the first day of March, unless the commissioner has extended such time for cause shown, file with the commissioner, and electronically to the National Association of Insurance Commissioners, a true and complete statement of its financial condition, transactions and affairs for the preceding calendar year and pay a fee of ten dollars for filing the same. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the commissioner. An electronically filed true and complete report filed in accordance with section 38a-53a that is timely submitted to the National Association of Insurance Commissioners shall not exempt a domestic society from timely filing a true and complete paper copy with the commissioner.

(2) Each foreign society transacting business in this state shall, annually, on or before the first day of March, unless the commissioner has extended such time for cause shown, file with the commissioner, and electronically to the National Association of Insurance Commissioners, a true and complete statement of its financial condition, transactions and affairs for the preceding calendar year and pay a fee of ten dollars for filing the same. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the commissioner. An electronically filed true and complete report filed in accordance with section 38a-53a that is timely submitted to the National Association of Insurance Commissioners shall be deemed to have been submitted to the commissioner in accordance with this subsection.

(3) Not later than June first, annually, each society shall print and mail to each benefit member of the society a synopsis of its annual statement that provides an explanation of the facts thereby disclosed concerning the condition of the society. In lieu thereof, a society may publish such synopsis in the society’s official publication.

(4) (A) As part of the annual statement required under this subsection, each society shall, annually, on or before the first day of March, file with the commissioner a valuation of its certificates in force on December thirty-first last preceding, provided the commissioner may, for cause shown, extend the time for filing such valuation for not more than two calendar months. Such report of valuation shall show, as reserve liabilities, the difference between the present midyear value of the promised benefits provided in the certificates of such society in force and the present midyear value of the future net premiums as the same are in practice actually collected, not including therein any value for the right to make extra assessments and not including any amount by which the present midyear value of future net premiums exceeds the present midyear value of promised benefits on individual certificates.

(B) At the option of any society, in lieu of the valuation specified in subparagraph (A) of this subdivision, the valuation may show the net tabular value. Such net tabular value as to certificates issued prior to January 1, 1959, shall be determined in accordance with the provisions of law applicable prior to January 1, 1958, and as to certificates issued on or after January 1, 1959, shall not be less than the reserves determined according to the Commissioners’ Reserve Valuation method as hereinafter defined. If the premium charge is less than the tabular net premium according to the basis of valuation used, an additional reserve equal to the present value of the deficiency in such premiums shall be set up and maintained as a liability. The reserve liabilities shall be properly adjusted if the midyear or tabular values are not appropriate.

(5) Reserves according to the Commissioners’ Reserve Valuation method, for the life insurance and endowment benefits of certificates providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such certificates over the then present value of any future modified net premiums therefor. The modified net premiums for any such certificate shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the certificate, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the certificate and the excess of (A) over (B), as follows: (A) A net level premium equal to the present value, at the date of issue, of such benefits provided for after the first certificate year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such certificate on which a premium falls due; provided such net level annual premium shall not exceed the net level annual premium on the nineteen year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such certificate; and (B) a net one-year term premium for such benefits provided for in the first certificate year. Reserves according to the Commissioners’ Reserve Valuation method for (i) life insurance benefits for varying amounts of benefits or requiring the payment of varying premiums, (ii) annuity and pure endowment benefits, (iii) disability and accidental death benefits in all certificates and contracts, and (iv) all other benefits except life insurance and endowment benefits shall be calculated by a method consistent with the principles of this subdivision.

(6) The present value of deferred payments due under incurred claims or matured certificates shall be deemed a liability of the society and shall be computed upon mortality and interest standards prescribed in subdivision (7) of this subsection.

(7) Such valuation and underlying data shall be certified by a competent actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society. The minimum standards of valuation for certificates issued prior to January 1, 1959, shall be those provided by the law applicable immediately prior to January 1, 1958, but not lower than the standards used in the calculating of rates for such certificates. The minimum standard of valuation for certificates issued after January 1, 1959, shall be three and one-half per cent interest and the following tables: (A) For certificates of life insurance, American Men Ultimate Table of Mortality, with Bowerman’s or Davis’ Extension thereof or, with the consent of the Insurance Commissioner, the Commissioner’s 1941 Standard Ordinary Mortality Table or the Commissioner’s 1941 Standard Industrial Table of Mortality, or the Commissioners’ 1958 Standard Ordinary Mortality Table, except that, with the approval of the commissioner, the valuation of contracts on female risks may be calculated, at the option of the society, according to an age not more than three years younger than the actual age of the insured; (B) for annuity certificates, including life annuities provided or available under optional modes of settlement in such certificates, the 1937 Standard Annuity Table; (C) for disability benefits issued in connection with life benefit certificates, Hunter’s Disability Table, which, for active lives, shall be combined with a mortality table permitted for calculating the reserves on life insurance certificates, except that the table known as Class III Disability Table (1926), modified to conform to the contractual waiting period, shall be used in computing reserves for disability benefits under a contract which presumes that total disability shall be considered to be permanent after a specified period; (D) for accidental death benefits issued in connection with life benefit certificates, the Inter-Company Double Indemnity Mortality Table combined with a mortality table permitted for calculating the reserves for life insurance certificates; and (E) for noncancellable accident and health benefits, the Class III Disability Table (1926) with conference modifications or, with the consent of the commissioner, tables based upon the society’s own experience. The commissioner may accept other standards for valuation if the commissioner finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The commissioner may, in his or her discretion, vary the standards of mortality applicable to all certificates of insurance on substandard lives or other extra hazardous lives by any society authorized to do business in this state. Whenever the mortality experience under all certificates valued on the same mortality table is in excess of the expected mortality according to such table for a period of three consecutive years, the commissioner may require additional reserves when deemed necessary in the commissioner’s judgment on account of such certificates. Any society, with the consent of the insurance commissioner of the state of domicile of the society and under such conditions, if any, that such commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any insured member shall not be affected thereby.

(8) A society doing business in this state that fails to file the annual statement in the form and within the time provided by this subsection shall pay a late filing fee of one hundred seventy-five dollars per day for each day from the due date of such statement, and, upon notice by the commissioner to that effect, its authority to do business in this state shall cease while such failure to file continues. The commissioner may waive the late filing fee if (A) the society cannot file such statement because the governor of such society’s state of domicile has proclaimed a state of emergency in such state and such state of emergency impairs the society’s ability to file the statement, or (B) the insurance regulatory official of the state of domicile of a foreign benefit society has permitted the society to file such statement late.

(9) Notwithstanding the provisions of this subsection, a society may, with the approval of the Insurance Commissioner, use the standards for valuation and nonforfeiture authorized by the provisions of sections 38a-61, 38a-77, 38a-78, 38a-81, 38a-82, 38a-284, 38a-287, 38a-430 to 38a-454, inclusive, and 38a-458.

(b) Each association that is (1) a tax-exempt organization under Section 501(c)(23) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, (2) doing business in this state, and (3) not licensed under sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800, shall, annually, on or before the first day of May, file with the commissioner a true and complete financial statement audited by an independent certified public accountant or accounting firm of its financial condition, transactions and affairs for the preceding calendar year and pay a fee of ten dollars for filing the same.

(1949 Rev., S. 6243, 6254, 6255, 6258, 6260, 6273; 1957, P.A. 448, S. 34; 1959, P.A. 55; 392, S. 5; 1963, P.A. 642, S. 40; P.A. 83-139; P.A. 07-225, S. 3; June 12 Sp. Sess. P.A. 12-2, S. 136.)

History: 1959 acts increased fee for filing statement from $5 to $10 in Subdiv. (1) and added in Subdiv. (6)(a) reference to 1958 Standard Ordinary Mortality Table and the exception which follows; 1963 act specified disability “benefits” in Subsec. (6)(c); P.A. 83-139 added Subdiv. (8), which permits a fraternal benefit society to use the standards for valuation and nonforfeiture authorized in chapter 680, with the commissioner’s approval; Sec. 38-237 transferred to Sec. 38a-614 in 1991; (Revisor’s note: In 1993 references to Secs. 38a-94 to 38a-101, inclusive, and 38a-966 to 38a-970, inclusive, repealed by P.A. 92-60, were deleted editorially by the Revisors); P.A. 07-225 amended Subdiv. (1) to limit application of Subdiv. to domestic societies transacting business in this state, to require societies to file a true and complete statement of financial condition, transactions and affairs electronically to National Association of Insurance Commissioners and to require societies to timely file a true and complete paper copy of such statement with commissioner, inserted new Subdiv. (2) requiring foreign societies transacting business in this state to file statement of financial condition, transactions and affairs in the same manner as specified in Subdiv. (1), except for filing paper copies with commissioner, redesignated existing Subdivs. (2) to (18) as Subdivs. (3) to (9), and made technical changes in Subdivs. (5) to (7); June 12 Sp. Sess. P.A. 12-2 designated existing provisions as Subsec. (a) and amended same to make technical and conforming changes and, in Subdiv. (8), to change late filing fee from $100 to $175 per day and add provision re commissioner’s authority to waive late filing fee in certain circumstances, and added Subsec. (b) requiring certain tax-exempt associations to file financial statement annually with commissioner, effective July 1, 2012.

See Sec. 38a-610 re authority to maintain institutions for members’ benefit.



Section 38a-615 - (Formerly Sec. 38-237a). Additional filings. Capital and surplus requirements for certain associations.

(a) In addition to the annual report required under section 38a-614, the commissioner, when the commissioner deems it necessary, may require any fraternal benefit society licensed under sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800, or any association set forth in subsection (b) of section 38a-614, to file financial statements on a quarterly basis.

(b) In addition to such annual report and the quarterly report required under subsection (a) of this section, the commissioner, whenever the commissioner determines that more frequent reports are required because of certain factors or trends affecting companies writing a particular class or classes of business or because of changes in the company’s management or financial or operating condition, may require any fraternal benefit society licensed under sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800, or any association set forth in subsection (b) of section 38a-614, to file financial statements on other than an annual or quarterly basis.

(c) If, in the opinion of the commissioner, an association set forth in subsection (b) of section 38a-614 has not maintained qualified assets, as defined in section 38a-71, sufficient to meet its liabilities and minimum capital and minimum surplus requirements as determined by the commissioner, the commissioner may order such association to increase its capital and surplus. If the association is unable to satisfy such order, the commissioner may order such association to cease and desist from assuming any additional liabilities in this state until such time as the association is able to satisfy the capital and surplus requirements ordered by the commissioner.

(P.A. 76-167, S. 2; P.A. 05-29, S. 8; June 12 Sp. Sess. P.A. 12-2, S. 137.)

History: Sec. 38-237a transferred to Sec. 38a-615 in 1991; P.A. 05-29 amended Subsec. (b) to make technical changes; June 12 Sp. Sess. P.A. 12-2 amended Subsecs. (a) and (b) to add provisions re tax-exempt associations set forth in Sec. 38a-614(b) and make a technical change, and added Subsec. (c) authorizing commissioner to order such associations to increase capital and surplus requirements or to cease and desist from assuming additional liabilities, effective July 1, 2012.



Section 38a-616 - (Formerly Sec. 38-238). Examination of domestic society by commissioner.

(a) The commissioner, or any person he may appoint, shall have the power of visitation and examination into the affairs of any domestic society and he shall make such examination at least once in every five years. He may employ assistants for the purpose of such examination, and he, or any person he may appoint, shall have free access to all books, papers and documents that relate to the business of the society. The minutes of the proceedings of the supreme legislative or governing body and of the board of directors or corresponding body of a society shall be in the English language. In making any such examination the commissioner may summon and qualify as witnesses under oath and examine its officers, agents and employees or other persons in relation to the affairs, transactions and condition of the society.

(b) A summary of the report of the commissioner and such recommendations or statements of the commissioner as may accompany such report shall be read at the first meeting of the board of directors or corresponding body of the society following the receipt thereof and, if so directed by the commissioner, shall also be read at the first meeting of the supreme legislative or governing body of the society following the receipt thereof. A copy of the report, recommendations and statements of the commissioner shall be furnished by the society to each member of such board of directors or other governing body.

(c) The state shall be reimbursed for the costs of each examination and of each valuation of any domestic society to the extent provided in sections 38a-49 and 38a-50.

(1957, P.A. 448, S. 35; 1959, P.A. 381, S. 1; P.A. 81-101, S. 8; P.A. 90-243, S. 143.)

History: 1959 act deleted provision which had required society to pay examination costs, requiring instead reimbursement “to the extent provided in sections 38-51 and 38-52”; P.A. 81-101 required that insurance commissioner examine affairs of each domestic fraternal benefit society every five years, rather than every three years; P.A. 90-243 divided section into Subsecs.; Sec. 38-238 transferred to Sec. 38a-616 in 1991.



Section 38a-617 - (Formerly Sec. 38-239). Examination of foreign or alien society.

The commissioner, or any person whom he may appoint, may examine any foreign or alien society transacting or applying for admission to transact business in this state. He may employ assistants and he, or any person he may appoint, shall have free access to all books, papers and documents that relate to the business of the society. He may in his discretion accept, in lieu of such examination, the examination of the insurance department of the state, territory, district, province or country where such society is organized. The compensation and actual expenses of the examiners making any examination or general or special valuation shall be paid by the society examined or by the society whose certificate obligations have been valued, upon statements furnished by the commissioner.

(1949 Rev., S. 6265; 1957, P.A. 448, S. 36; P.A. 90-243, S. 144.)

History: P.A. 90-243 substituted “foreign” for “nonresident” and “alien” for “foreign” societies; Sec. 38-239 transferred to Sec. 38a-617 in 1991.



Section 38a-618 - (Formerly Sec. 38-240). Statement affecting status of society prohibited pending answer of society.

Pending, during or after an examination or investigation of a society, domestic, foreign or alien, the commissioner shall not make public any financial statement, report or finding, nor shall he permit to become public any financial statement, report or finding affecting the status, standing or rights of any society, until a copy thereof has been served upon the society at its principal office and the society has been afforded a reasonable opportunity to answer any such financial statement, report or finding and to make such showing in connection therewith as it may desire.

(1949 Rev., S. 6266; 1957, P.A. 448, S. 37; P.A. 90-243, S. 145.)

History: P.A. 90-243 substituted “foreign” for “nonresident” and “alien” for “foreign” societies; Sec. 38-240 transferred to Sec. 38a-618 in 1991.



Section 38a-619 - (Formerly Sec. 38-241). Decisions of commissioner subject to Superior Court review.

All decisions and findings of the commissioner made under the provisions of sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800 shall be subject to review by proper proceedings in the Superior Court.

(1957, P.A. 448, S. 31.)

History: Sec. 38-241 transferred to Sec. 38a-619 in 1991.



Section 38a-620 - (Formerly Sec. 38-242). Injunction or quo warranto action against domestic society.

When the commissioner upon investigation finds that a domestic society: (a) Has exceeded its powers; (b) has failed to comply with any provision of sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800; (c) is not fulfilling its contracts in good faith; (d) has a membership of less than four hundred after an existence of one year or more, or (e) is conducting business fraudulently or in a manner hazardous to its members, creditors, the public or the business, he shall notify the society of his findings, state in writing the reasons for his dissatisfaction and require the society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of has been corrected or why an action in quo warranto should not be commenced against the society. If on such date the society does not present good and sufficient reasons why it should not be so enjoined or why such action should not be commenced, the commissioner may present the facts relating thereto to the Attorney General who shall, if he deems the circumstances warrant, commence an action in the superior court for the judicial district of Hartford to enjoin the society from transacting business or in quo warranto. The court shall thereupon notify the officers of the society of a hearing. If, after a hearing, it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order. No society so enjoined shall have the authority to do business until: (a) The commissioner finds that the violation complained of has been corrected; (b) the costs of such action have been paid by the society if the court finds that the society was in default as charged; (c) the court has dissolved its injunction; and (d) the commissioner has reinstated the certificate of authority. If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money and other assets of the society and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled thereto. Whenever a receiver is to be appointed for a domestic society, the court shall appoint the commissioner as such receiver. The provisions of this section relating to hearing by the commissioner, action by the Attorney General at the request of the commissioner, hearing by the court, injunction and receivership shall be applicable to a society which voluntarily determines to discontinue business.

(1949 Rev., S. 6264; 1957, P.A. 448, S. 26; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-242 transferred to Sec. 38a-620 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 38a-621 - (Formerly Sec. 38-243). Petition for injunction to be made only by Attorney General.

No application or petition for injunction against any domestic, foreign or alien society, or branch thereof, shall be recognized in any court of this state unless made by the Attorney General upon request of the commissioner.

(1957, P.A. 448, S. 30; P.A. 90-243, S. 146.)

History: P.A. 90-243 substituted “foreign” for “nonresident” and “alien” for “foreign” societies; Sec. 38-243 transferred to Sec. 38a-621 in 1991.



Section 38a-622 - (Formerly Sec. 38-244). Misrepresentations, false statements prohibited. Penalties.

No person shall cause or permit to be made, issued or circulated in any form: (a) Any misrepresentation or false or misleading statement concerning the terms, benefits or advantages of any fraternal insurance contract issued or to be issued in this state, or the financial condition of any society; (b) any false or misleading estimate or statement concerning the dividends or shares of surplus paid or to be paid by any society on any insurance contract; or (c) any incomplete comparison of an insurance contract of one society with an insurance contract of another society or insurer for the purpose of inducing the lapse, forfeiture or surrender of any insurance contract. A comparison of insurance contracts is incomplete if it does not compare in detail: (1) The gross rates, and the gross rates less any dividend or other reduction allowed at the date of the comparison; (2) any increase in cash values, and all the benefits provided by each contract for the possible duration thereof as determined by the life expectancy of the insured; or if it omits from consideration; (3) any benefit or value provided in the contract; (4) any differences as to amount or period of rates; or (5) any differences in limitations or conditions or provisions which directly or indirectly affect the benefits. In any determination of the incompleteness or misleading character of any comparison or statement, it shall be presumed that the insured had no knowledge of any of the contents of the contract involved. Any person who violates any provision of this section, or knowingly receives any compensation or commission by or in consequence of such violation, shall be fined not less than two thousand dollars or more than ten thousand dollars or be imprisoned not less than thirty days or more than one year, or be both fined and imprisoned, and shall, in addition, be liable for civil penalty in the amount of three times the sum received by such violator as compensation or commission, which penalty may be sued for and recovered by any person or society aggrieved for his or its own use and benefit in accordance with the provisions of civil practice.

(1957, P.A. 448, S. 38; P.A. 08-178, S. 20.)

History: Sec. 38-244 transferred to Sec. 38a-622 in 1991; P.A. 08-178 made technical changes and increased minimum fine from $100 to $2,000 and maximum fine from $500 to $10,000.



Section 38a-623 - (Formerly Sec. 38-245). Discrimination, rebates prohibited.

No society doing business in this state shall make or permit any unfair discrimination between insured members of the same class and equal expectation of life in the premiums charged for certificates of insurance, in the dividends or other benefits payable thereon or in any other of the terms and conditions of the contracts it makes. No society, by itself, or any other party, and no agent or solicitor, personally, or by any other party, shall offer, promise, allow, give, set off or pay, directly or indirectly, any valuable consideration or inducement to or for insurance, on any risk authorized to be taken by such society, which is not specified in the certificate. No member shall receive or accept, directly or indirectly, any rebate of premium, or part thereof, or agent’s or solicitor’s commission thereon, payable on any certificate or receive or accept any favor or advantage or share in the dividends or other benefits to accrue on, or any valuable consideration or inducement not specified in, the contract of insurance.

(1957, P.A. 448, S. 39.)

History: Sec. 38-245 transferred to Sec. 38a-623 in 1991.



Section 38a-624 - (Formerly Sec. 38-246). Exemption from insurance laws.

Except as herein provided, societies shall be governed by sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800 and shall be exempt from all other provisions of the insurance laws of this state, not only in governmental relations with the state, but for every other purpose. No law enacted after January 1, 1958, shall apply to them, unless they are expressly designated therein.

(1949 Rev., S. 6225; 1957, P.A. 448, S. 41.)

History: Sec. 38-246 transferred to Sec. 38a-624 in 1991.



Section 38a-624a - Effect of marriage laws on determination of members or beneficiaries or provision of insurance.

The marriage laws of this state shall not be construed to affect the ability of a fraternal benefit society to determine the admission of members as provided in section 38a-598 or to determine the scope of beneficiaries in accordance with section 38a-636, and shall not require a fraternal benefit society that has been established and is operating for charitable and educational purposes and which is operated, supervised or controlled by or in connection with a religious organization to provide insurance benefits to any person if to do so would violate the fraternal benefit society’s free exercise of religion as guaranteed by the first amendment to the Constitution of the United States and section 3 of article first of the Constitution of the state.

(P.A. 09-13, S. 18.)

History: P.A. 09-13 effective April 23, 2009.



Section 38a-625 - (Formerly Sec. 38-247). Exempt societies, orders and associations.

(a) Nothing contained in sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800 shall be so construed as to affect or apply to: (1) Grand or subordinate lodges of societies, orders or associations doing business in this state on January 1, 1958, that provide benefits exclusively through local or subordinate lodges; (2) societies, orders or associations that admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, and the ladies’ societies or ladies’ auxiliaries to such societies, orders or associations; (3) domestic societies that limit their membership to employees of a particular city or town, designated firm, business house or corporation, that provide for a death benefit of not more than four hundred dollars or disability benefits of not more than three hundred fifty dollars to any person in any one year, or both; (4) domestic societies or associations of a purely religious, charitable or benevolent description, that provide for a death benefit of not more than four hundred dollars or for disability benefits of not more than three hundred fifty dollars to any one person in any one year or both; (5) nonprofit voluntary associations that provide ambulance service and are financed by subscription or gifts only; or (6) associations that are tax-exempt organizations under Section 501(c)(23) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time.

(b) Any such society or association described in subdivision (3) or (4) of subsection (a) of this section, that provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in subdivision (4) of subsection (a) of this section that has more than one thousand members, shall not be exempt from the provisions of sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800 but shall comply with all requirements in said sections. No society that, by the provisions of this section, is exempt from the requirements of said sections, except any society described in subdivision (2) of subsection (a) of this section, shall give or allow, or promise to give or allow, to any person any compensation for procuring new members. Every society that provides for benefits in case of death or disability resulting solely from accidents, and that does not obligate itself to pay natural death or sick benefits, shall have all the privileges and be subject to all the applicable provisions and regulations of said sections, except that the provisions in said sections relating to medical examination, valuations of benefit certificates and incontestability shall not apply to such society. The commissioner may require from any society or association, by examination or otherwise, such information as will enable the commissioner to determine whether such society or association is exempt from the provisions of said sections. Societies exempted under the provisions of this section shall also be exempt from all other provisions of the insurance laws of this state. Except as provided in subsection (b) of section 38a-614 and section 38a-615, associations exempted under the provisions of subdivision (6) of subsection (a) of this section shall also be exempt from all other provisions of the insurance laws of this state.

(1949 Rev., S. 6268, 6274; 1953, S. 2852d; 1957, P.A. 448, S. 42; 1963, P.A. 186; June 12 Sp. Sess. P.A. 12-2, S. 134.)

History: 1963 act exempted nonprofit voluntary associations providing ambulance service which are financed solely by subscription or gifts from provisions of chapter; Sec. 38-247 transferred to Sec. 38a-625 in 1991; June 12 Sp. Sess. P.A. 12-2 designated provision re exemptions as Subsec. (a) and amended same by redesignating Subdivs. (a) to (e) as Subdivs. (1) to (5) and adding Subdiv. (6) re exemption for certain tax-exempt associations, designated provision re societies or associations that provide for death or disability benefits as Subsec. (b) and amended same by adding exemption for certain tax-exempt associations, and made technical changes, effective July 1, 2012.



Section 38a-626 - (Formerly Sec. 38-248). Penalties.

Any person who wilfully makes a false or fraudulent statement in or relating to an application for membership or for the purpose of obtaining money from or a benefit in any society shall be fined not less than two thousand dollars or more than ten thousand dollars or imprisoned not less than thirty days or more than one year or both. Any person who wilfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by sections 38a-595 to 38a-626, inclusive, 38a-631 to 38a-640, inclusive, and 38a-800, or of any material fact or thing contained in a sworn statement concerning the death or disability of a member for the purpose of procuring payment of a benefit named in the certificate, shall be guilty of false statement and shall be subject to the penalties therefor. Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state shall be fined not less than one thousand dollars or more than four thousand dollars. Any person guilty of a wilful violation of, or neglect or refusal to comply with, the provisions of said sections for which a penalty is not otherwise prescribed shall be fined not more than four thousand dollars.

(1949 Rev., S. 6271; 1957, P.A. 448, S. 43; 1971, P.A. 871, S. 117; P.A. 08-178, S. 21.)

History: 1971 act replaced perjury penalty prescribed by Sec. 53-143 with false statement penalty; Sec. 38-248 transferred to Sec. 38a-626 in 1991; P.A. 08-178 made technical changes, increased minimum fine for making a false or fraudulent statement from $100 to $2,000 and maximum fine from $500 to $10,000, increased minimum fine for soliciting membership for any society not licensed to do business in this state from $50 to $1,000 and maximum fine from $200 to $4,000, and increased maximum fine for other section violations for which a penalty is not otherwise prescribed from $200 to $4,000.



Section 38a-631 - (Formerly Sec. 38-224). Types of benefits authorized.

(1) A society authorized to do business in this state may provide for the payment of: (a) Death benefits in any form; (b) endowment benefits; (c) annuity benefits; (d) temporary or permanent disability benefits as a result of disease or accident; (e) hospital, medical or nursing benefits due to sickness or bodily infirmity or accident; and (f) monument or tombstone benefits to the memory of deceased members not exceeding in any case the sum of three hundred dollars.

(2) Such benefits may be provided on the lives of members or, upon application of a member, on the lives of the member’s family, including the member, the member’s spouse and minor children, in the same or separate certificates.

(1949 Rev., S. 6244; 1957, P.A. 448, S. 14; March, 1958, P.A. 9, S. 1; 1959, P.A. 61, S. 5.)

History: 1959 act repealed former age limit requirements in Subdiv.(1)(d), (e) and (f) and clarified the application of Subdiv. (2) to the lives of members or their families; Sec. 38-224 transferred to Sec. 38a-631 in 1991.

See Sec. 38a-444 re interest rates on loans.

See Sec. 38a-504 re insurance policy or contract requirements covering surgical removal of tumors and treatment of leukemia.

“Endowment” defined; held not to include a variable endowment plan in which a portion of premiums is allocated to a fund for investment and a number of units in such invested fund is then attributed to the insured. 144 C. 346.



Section 38a-632 - (Formerly Sec. 38-224a). Additional benefits from special account.

A society may pay benefits, other than insurance benefits, to its members from any special account or fund maintained for such purpose; provided, if such benefits are of such a nature that they could constitute benefits within the classes of insurance set forth in section 38a-631, a society making such payments may not: (a) Make any separate charge therefor; (b) issue any certificate, policy or other document promising such payments; (c) provide in its constitution, laws or any other document that such payments may be received by the member as a matter of right; or (d) advertise such payments as insurance or as payments to which the member has any right. The society shall maintain a separate accounting of all disbursements made under this section and report them in its annual statement.

(1959, P.A. 624, S. 1.)

History: Sec. 38-224a transferred to Sec. 38a-632 in 1991.



Section 38a-633 - (Formerly Sec. 38-225). Insurance and branches for children.

A society may provide for benefits on the lives of children under the minimum age for adult membership but not greater than eighteen years of age at time of application therefor, upon the application of some adult person, as its laws or rules may provide, which benefits shall be in accordance with the provisions of subsection (1) of section 38a-631. A society may, at its option, organize and operate branches for such children. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice in the management of the society. A society may provide for the designation and changing of designation of beneficiaries in the certificates providing for such benefits and may provide in all other respects for the regulation, government and control of such certificates and all rights, obligations and liabilities incident thereto and connected therewith.

(1957, P.A. 448, S. 15; 1959, P.A. 61, S. 6; 1972, P.A. 127, S. 65.)

History: 1959 act specified “subsection (1)” of Sec. 38-224; 1972 act changed age of majority from 21 to 18; Sec. 38-225 transferred to Sec. 38a-633 in 1991.



Section 38a-634 - (Formerly Sec. 38-226). Nonforfeiture benefits, cash surrender values and certificate loans.

A society may grant paid-up nonforfeiture benefits, cash surrender values, certificate loans and such other options as its laws may permit. As to certificates issued on and after January 1, 1958, a society shall grant at least one paid-up nonforfeiture benefit, except in the case of pure endowment, annuity or reversionary annuity contracts, reducing term insurance contracts or contracts of term insurance of uniform amount of fifteen years or less expiring before age sixty-six.

(1957, P.A. 448, S. 16.)

History: Sec. 38-226 transferred to Sec. 38a-634 in 1991.



Section 38a-635 - (Formerly Sec. 38-227). Officers and members not liable for benefits.

The officers and members of the supreme, grand or any subordinate body of a society shall not be personally liable for payment of any benefits provided by a society.

(1949 Rev., S. 6240; 1957, P.A. 448, S. 13.)

History: Sec. 38-227 transferred to Sec. 38a-635 in 1991.



Section 38a-636 - (Formerly Sec. 38-228). Beneficiaries. Funeral benefits.

(a) A member of a fraternal benefit society shall have the right at all times to change the beneficiary or beneficiaries in accordance with the constitution, laws or rules of the society. Every society by its constitution, laws or rules may limit the scope of beneficiaries and shall provide that no beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the insurance contract.

(b) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, provided the portion so paid shall not exceed the sum of five hundred dollars. Any society may pay the benefits due minors in monthly installments of not over twenty-five dollars per month for each minor beneficiary to the person or persons who, in the opinion of the society, are caring for and supporting such beneficiary, and such payment shall be a complete discharge of the society’s liability to the extent of such payments.

(c) If, at the death of any member, there is no lawful beneficiary to whom the insurance benefits shall be payable, the amount of such benefits, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the personal representative of the deceased member.

(1949 Rev., S. 6247; 1949, 1953, S. 2848d; 1957, P.A. 448, S. 17; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 86-290, S. 5, 10; P.A. 90-243, S. 136.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 and 78-303 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 86-290 deleted provision allowing assignment of insurance to income maintenance commissioner; P.A. 90-243 divided section into Subsecs. and added reference to “fraternal benefit” society in Subsec. (a); Sec. 38-228 transferred to Sec. 38a-636 in 1991.

When money is due to beneficiary it becomes his property. 64 C. 250. Right to change beneficiary. 70 C. 537; 74 C. 468; 92 C. 490. Beneficiary determined at death. Provision of charter requiring payment to “immediate family” construed. 70 C. 545; 80 C. 212. Provisions of will cannot affect designation of beneficiary. 71 C. 719. Money not property before it comes due. 82 C. 315; 90 C. 511. Beneficiaries restricted to those designated in statute; effect of payment of dues by one not so designated. 82 C. 315; 87 C. 644. Notice of designation not necessary when; extent of power of member to designate; right to change designation. 90 C. 426. Provision for payment to “legal representatives” of deceased member considered. Id., 511. Change of beneficiary must be made in accordance with bylaws. 91 C. 115. Where there are living persons within the designated classes, naming of estate is void and next of kin among such persons will take. 117 C. 48. Member of association has no property rights in fund, only power of appointing beneficiary. Id., 53.



Section 38a-637 - (Formerly Sec. 38-229). Money or other benefits not liable to attachment.

No money or other benefit, charity, relief or aid to be paid, provided or rendered by any society shall be liable to attachment, garnishment or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.

(1949 Rev., S. 6245; 1953, S. 2847d; 1957, P.A. 448, S. 18; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 587, 608, 610; P.A. 78-303, S. 85, 136; P.A. 86-290, S. 6, 10.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 and P.A. 78-303 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 86-290 deleted reference to assignments to the commissioner of income maintenance under Sec. 17-114; Sec. 38-229 transferred to Sec. 38a-637 in 1991.

What societies included under former law. 76 C. 132.



Section 38a-638 - (Formerly Sec. 38-230). Benefit certificate.

(a) Every society authorized to do business in this state shall issue to each benefit member a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the charter or articles of incorporation, the constitution and laws of the society, the application for membership and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof shall constitute the agreement, as of the date of issuance, between the society and the member, and the certificate shall so state. A copy of the application for membership and of the declaration of insurability, if any, shall be endorsed upon or attached to the certificate.

(b) All statements purporting to be made by the member shall be representations and not warranties. Any waiver of this provision shall be void.

(c) Any changes, additions or amendments to the charter or articles of incorporation, constitution or laws duly made or enacted subsequent to the issuance of the certificate shall bind the member and the beneficiaries, and shall govern and control the agreement in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for membership, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the member as of the date of issuance.

(d) Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

(e) A society shall provide in its constitution or laws that, if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the member to the society the amount of the member’s equitable proportion of such deficiency as ascertained by its board, and that, if the payment is not made, it shall stand as an indebtedness against the certificate and draw interest not to exceed five per cent per annum compounded annually.

(1949 Rev., S. 6249; 1951, S. 2851d; 1957, P.A. 448, S. 19; 1959, P.A. 61, S. 7; P.A. 90-243, S. 137.)

History: 1959 act deleted requirement that society’s “certificates” provide for payment of member’s equitable proportion of deficiency when reserves become impaired; P.A. 90-243 divided section into Subsecs.; Sec. 38-230 transferred to Sec. 38a-638 in 1991.

Phrase “amount of benefits”, as used in first sentence, implies an amount in dollars readily ascertainable by the insured. 144 C. 346.



Section 38a-639 - (Formerly Sec. 38-231). Certificate provisions.

(a) No life benefit certificate may be delivered or issued for delivery in this state unless a copy of the form has been filed with, and approved by, the commissioner.

(b) The certificate shall contain in substance the following standard provisions or, in lieu thereof, provisions which are more favorable to the member: (1) Title on the face and filing page of the certificate clearly and correctly describing its form; (2) a provision stating the amount of rates, premiums or other required contributions, by whatever name known, which are payable by the insured under the certificate; (3) a provision that the member is entitled to a grace period of not less than a full month, or thirty days at the option of the society, in which the payment of any premium, after the first, may be made. During such grace period the certificate shall continue in full force, but, in case the certificate becomes a claim during the grace period before the overdue payment is made, the amount of such overdue payment or payments may be deducted in any settlement under the certificate; (4) a provision that the member shall be entitled to have the certificate reinstated at any time within three years from the due date of the premium in default, unless the certificate has been completely terminated through the application of a nonforfeiture benefit, cash surrender value or certificate loan, upon the production of evidence of insurability satisfactory to the society and the payment of all overdue premiums and any other indebtedness to the society upon the certificate, together with interest on such premiums and such indebtedness, if any, at a rate not exceeding six per cent per annum compounded annually; (5) except in the case of pure endowment, annuity or reversionary annuity contracts, reducing term insurance contracts, or contracts of term insurance of uniform amount of fifteen years or less expiring before age sixty-six, a provision that, in the event of default in payment of any premium after three full years’ premiums have been paid or after premiums for a lesser period have been paid if the contract so provides, the society will grant, upon proper request not later than sixty days after the due date of the premium in default, a paid-up nonforfeiture benefit on the plan stipulated in the certificate, effective as of such due date. The certificate may provide, if the society’s laws so specify or if the member so elects prior to the expiration of the grace period of any overdue premium, that default shall not occur so long as premiums can be paid under the provisions of an arrangement for automatic premium loan as may be set forth in the certificate; (6) a provision that one paid-up nonforfeiture benefit as specified in the certificate shall become effective automatically unless the member elects another available paid-up nonforfeiture benefit, not later than sixty days after the due date of the premium in default; (7) a statement of the mortality table and rate of interest used in determining all paid-up nonforfeiture benefits and cash surrender options available under the certificate, and a brief general statement of the method used in calculating such benefits; (8) a table showing in figures the value of every paid-up nonforfeiture benefit and cash surrender option available under the certificate for each certificate anniversary either during the first twenty certificate years or during the term of the certificate, whichever is shorter; (9) a provision that the certificate shall be incontestable after it has been in force during the lifetime of the member for a period of two years from its date of issue except for nonpayment of premiums, violation of the provisions of the certificate relating to military, aviation or naval service and violation of the provisions relating to suspension or expulsion as substantially set forth in the certificate. At the option of the society, supplemental provisions relating to benefits in the event of temporary or permanent disability or hospitalization and provisions which grant additional insurance specifically against death by accident or accidental means may also be excepted. The certificate shall be incontestable on the ground of suicide after it has been in force during the lifetime of the member for a period of two years from the date of issue. The certificate may provide, as to statements made to procure reinstatement, that the society shall have the right to contest a reinstated certificate within a period of two years from the date of reinstatement with the same exceptions as herein provided; (10) a provision that in case the age or sex of the member or of any other person is considered in determining the premium and it is found at any time before final settlement under the certificate that the age or sex has been misstated, and the discrepancy and premium involved have not been adjusted, the amount payable shall be such as the premium would have purchased at the correct age and sex; but, if the correct age was not an insurable age under the society’s charter or laws, only the premiums paid to the society, less any payments previously made to the member, shall be returned or, at the option of the society, the amount payable under the certificate shall be such as the premium would have purchased at the correct age according to the society’s promulgated rates and any extension thereof based on actuarial principles; (11) a provision or provisions which recite fully, or which set forth the substance of, all sections of the charter, constitution, laws, rules or regulations of the society, in force at the time of issuance of the certificate, the violation of which will result in the termination of, or in the reduction of, the benefit or benefits payable under the certificate; (12) if the constitution or laws of the society provide for expulsion or suspension of a member, any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentations in such member’s application for membership, shall have the privilege of maintaining his insurance in force by continuing payment of the required premium; and (13), in the case of a certificate issued by a foreign or alien society, a provision that the rights or obligations of the member or of any person rightfully claiming under the certificate shall be governed by the laws of this state. Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance or because the certificate is an annuity certificate may, to the extent inapplicable, be omitted from the certificate.

(c) No life benefit certificate shall be delivered or issued for delivery in this state containing in substance any of the following provisions: (1) Any provision limiting the time within which any action at law or in equity may be commenced to less than two years after the cause of action shall accrue; (2) any provision by which the certificate purports to be issued or to take effect more than six months before the original application for the certificate was made, except in case of transfer from one form of certificate to another in connection with which the member is to receive credit for any reserve accumulation under the form of certificate from which the transfer is made; or (3) any provision for forfeiture of the certificate for failure to repay any loan thereon or to pay interest on such loan while the total indebtedness, including interest, is less than the loan value of the certificate.

(1949 Rev., S. 6249; 1951, S. 2851d; 1957, P.A. 448, S. 20; 1959, P.A. 61, S. 8; 1967, P.A. 93; P.A. 90-243, S. 138.)

History: 1959 act amended Subsec. (1)(j) to include misstatement of sex and to substitute “any other person” for “the beneficiary”; 1967 act required that copy of certificate form be “approved by”, as well as filed with, the commissioner; P.A. 90-243 divided section into Subsecs. and made technical changes, substituting “may” for “shall”, “foreign” for “nonresident” and “alien” for “foreign”; Sec. 38-231 transferred to Sec. 38a-639 in 1991.

Bylaws: Member bound by them and amendments thereto. 71 C. 719; 76 C. 52; 77 C. 58; 84 C. 96. Expulsion and reinstatement: Discussed. 76 C. 249; 89 C. 249. One forbidding member to engage in liquor business upheld. 84 C. 346. Waiver of. Id. One providing for expulsion of member for misrepresentation upheld. 89 C. 249.



Section 38a-640 - (Formerly Sec. 38-232). Forms of certificates to be filed with the commissioner. Approval.

(a) No domestic, foreign or alien society authorized to do business in this state shall issue or deliver in this state any certificate or other evidence of any contract of accident insurance or health insurance or of any total and permanent disability insurance contract unless and until the form thereof, together with the form of application and all riders or endorsements for use in connection therewith, have been filed with the commissioner and approved by him as conforming to regulations adopted by him and as not inconsistent with any other provision of law applicable thereto.

(b) The commissioner shall adopt regulations in accordance with the provisions of chapter 54, establishing a procedure for review of such contracts. If the commissioner finds that any such contract or endorsement is not in accordance with any provision of law, he shall issue an order disapproving the use of such form and stating his reasons therefor. The provisions of section 38a-19 shall apply to any such order issued by the commissioner. The commissioner may approve any such form which in his opinion contains provisions on any one or more of the several requirements made by him which are more favorable to the members than the one or ones so required.

(c) Pursuant to the foregoing provisions the commissioner may, from time to time, adopt, alter and supersede reasonable regulations prescribing the required, optional and prohibited provisions in such contracts, and such regulations shall conform, as far as practical, to the provisions of sections 38a-482 and 38a-483. When the commissioner deems the provisions of the foregoing sections inapplicable, either in part or in their entirety, he may prescribe the portions or summary thereof of the contract to be printed on the certificate issued to the member.

(1957, P.A. 448, S. 21; P.A. 88-326, S. 7; P.A. 90-243, S. 139.)

History: P.A. 88-326 required the commissioner to adopt regulations establishing a procedure for policy review and rephrased existing provisions; P.A. 90-243 divided section into Subsecs. and substituted “foreign” for “nonresident” and “alien” for “foreign” societies; Sec. 38-232 transferred to Sec. 38a-640 in 1991.






Chapter 700e - Credit Life, Accident and Health Insurance

Section 38a-645 - (Formerly Sec. 38-249). Applicability.

The provisions of sections 38a-645 to 38a-658, inclusive, shall apply to all life insurance and all accident and health insurance sold in connection with loans or other credit transactions except that sections 38a-647 to 38a-650, inclusive, shall not apply to insurance sold in connection with real estate first mortgage loans and except that sections 38a-645 to 38a-658, inclusive, shall not apply to insurance where the issuance of such insurance is an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor; but said provisions shall not apply to insurance for which no charge is made to the debtor. The commissioner may grant exemptions from any or all of the provisions of sections 38a-645 to 38a-658, inclusive, where he determines such exemptions to be not contrary to the public interest.

(1959, P.A. 576, S. 1; 1967, P.A. 416; 1969, P.A. 242, S. 8.)

History: 1967 act substituted new exception for “except such insurance sold in connection with a loan or other credit transaction of more than five years’ duration” and authorized commissioner to grant exemptions from chapter provisions where he determines exemptions would not be contrary to public interest; 1969 act deleted statement that chapter provisions shall not affect requirements of Sec. 36-234; Sec. 38-249 transferred to Sec. 38a-645 in 1991.



Section 38a-646 - (Formerly Sec. 38-250). Definitions.

As used in sections 38a-645 to 38a-658, inclusive, except as otherwise provided herein:

(1) “Credit life insurance” means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction;

(2) “Credit accident and health insurance” means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy;

(3) “Creditor” means the lender of money or vendor or lessor of goods, services, property, rights or privileges for which payment is arranged through a credit transaction or any successor to the right, title or interest of any such lender, vendor or lessor, and an affiliate, associate or subsidiary of any of them or any director, officer or employee of any of them or any other person in any way associated with any of them;

(4) “Debtor” means a borrower of money or a purchaser or lessee of goods, services, property, rights or privileges for which payment is arranged through a credit transaction;

(5) “Indebtedness” means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.

(1959, P.A. 576, S. 2; P.A. 00-105, S. 4, 5.)

History: Sec. 38-250 transferred to Sec. 38a-646 in 1991; P.A. 00-105 substituted numeric Subdiv. designators for alphabetic designators, effective July 1, 2000.



Section 38a-647 - (Formerly Sec. 38-251). Forms of insurance.

Credit life insurance and credit accident and health insurance shall be issued only in the following forms: (a) Individual policies of life insurance issued to debtors on the term plan; (b) individual policies of accident and health insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance; (c) group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan; (d) group policies of accident and health insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage.

(1959, P.A. 576, S. 3.)

History: Sec. 38-251 transferred to Sec. 38a-647 in 1991.



Section 38a-648 - (Formerly Sec. 38-252). Allowable amount of insurance.

(a) The amount of credit life insurance shall not exceed the initial indebtedness. Where an indebtedness repayable in substantially equal installments is secured by an individual policy of credit life insurance, the amount of insurance shall at no time exceed the scheduled amount of indebtedness and, where secured by a group policy of credit life insurance, shall at no time exceed the amount of unpaid indebtedness.

(b) The amount of periodic indemnity payable by credit accident and health insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of indebtedness or shall not exceed the original indebtedness divided by the number of periodic installments.

(1959, P.A. 576, S. 4.)

History: Sec. 38-252 transferred to Sec. 38a-648 in 1991.



Section 38a-649 - (Formerly Sec. 38-253). Term of insurance.

The term of any credit life insurance or credit accident and health insurance shall, subject to the acceptance of the insurer, commence on the date when the debtor becomes obligated to the creditor, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy. The term of such insurance shall not extend more than fifteen days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in section 38a-652.

(1959, P.A. 576, S. 5.)

History: Sec. 38-253 transferred to Sec. 38a-649 in 1991.



Section 38a-650 - (Formerly 38-254). Policy or certificate requirements.

(a) All credit life insurance and credit accident and health insurance sold shall be evidenced by an individual policy or, in the case of group insurance, by a certificate of insurance, which individual policy or group certificate of insurance shall be delivered to the debtor.

(b) Each individual policy or group certificate of credit life insurance or credit accident and health insurance shall, in addition to other requirements of law, set forth the name and home-office address of the insurer, the name or names of the debtor, the premium or amount of payment, if any, by the debtor separately for credit life insurance and credit accident and health insurance, a description of the coverage including the amount and term thereof, and any exceptions, limitations or restrictions, and shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate.

(c) Such individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as hereinafter provided.

(d) If such individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for such policy signed by the debtor or a notice of proposed insurance, setting forth the name or names of the debtor, the premium rate or amount of payment by the debtor, if any, separately for credit life insurance and credit accident and health insurance, the amount, term and a brief description of the coverage provided, shall be delivered to the debtor at the time such indebtedness is incurred. The copy of the application for or notice of proposed insurance shall refer exclusively to insurance coverage and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this subsection is prominently set forth therein. Upon acceptance of the insurance by the insurer and within fifteen days of the date upon which the indebtedness is incurred, the insurer shall deliver the individual policy or group certificate of insurance to the debtor. Such application or notice of proposed insurance shall state that, upon acceptance by the insurer, the insurance shall become effective as of the date the indebtedness is incurred.

(1959, P.A. 576, S. 6.)

History: Sec. 38-254 transferred to Sec. 38a-650 in 1991.



Section 38a-651 - (Formerly Sec. 38-255). Filing of policies, certificates, riders with commissioner. Disapproval.

(a) All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders delivered in this state shall be filed with the commissioner.

(b) The commissioner shall adopt regulations in accordance with the provisions of chapter 54, establishing a procedure for review of such policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders, and shall disapprove any such form at any time if the schedule of premium rates charged or to be charged is by reasonable assumptions excessive in relation to the benefits provided or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive or which encourage misrepresentation of the coverage or which are contrary to any provision of the insurance laws or of any rule or regulation promulgated thereunder.

(c) If the commissioner issues an order disapproving the use of such form, such insurer shall not thereafter issue or use such form. In such notice, the commissioner shall specify the reason for his order of disapproval. The provisions of section 38a-19 shall apply to any such order issued by the commissioner.

(1959, P.A. 576, S. 7; P.A. 88-326, S. 8.)

History: P.A. 88-326 required the commissioner to adopt regulations establishing a procedure for review of policies and certificates, and rephrased existing provisions; Sec. 38-255 transferred to Sec. 38a-651 in 1991.



Section 38a-652 - (Formerly Sec. 38-256). Filing of rates.

(a) Each insurer issuing credit life insurance or credit accident and health insurance shall file with the commissioner its schedules of premium rates for use in connection with such insurance. Any insurer may revise such schedules from time to time and shall file such revised schedules with the commissioner. No insurer shall issue any credit life insurance policy or credit accident and health insurance policy with a premium rate exceeding the schedules of such insurer then on file with the commissioner. The commissioner may require the filing of the schedule of premium rates for use in connection with and as a part of the specific policy filings as provided in section 38a-651.

(b) Each individual policy, group certificate or notice of proposed insurance shall provide that, in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor on insurance shall be paid or credited promptly to the person entitled thereto; provided the commissioner shall prescribe a minimum refund and no refund which would be less than such minimum need be made. The formula to be used in computing such refund shall be filed with and approved by the commissioner.

(c) If a creditor requires a debtor to make any payment for credit life insurance or credit accident and health insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall apply such payment to the next succeeding payment or payments on the debt.

(d) The amount charged by the creditor to the debtor for any credit life or credit health and accident insurance shall not exceed the cost of such insurance computed at the premium rate filed with the commissioner to be effective at the time the charge to the debtor is determined for the coverage provided.

(e) Nothing in sections 38a-645 to 38a-658, inclusive, shall be construed to authorize any payments for insurance now prohibited under any statute or regulation governing credit transactions.

(1959, P.A. 576, S. 8.)

History: Sec. 38-256 transferred to Sec. 38a-652 in 1991.

Subsec. (b):

Cited. 24 CA 455.

Annotation to present section:

Subsec. (b):

Cited. 24 CA 455.



Section 38a-653 - (Formerly Sec. 38-257). Policies to be delivered or issued only by authorized insurers.

All policies of credit life insurance and credit accident and health insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do insurance business therein, and shall be issued only through holders of licenses issued by the commissioner.

(1959, P.A. 576, S. 9.)

History: Sec. 38-257 transferred to Sec. 38a-653 in 1991.



Section 38a-654 - (Formerly Sec. 38-258). Processing of claims.

(a) All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as reasonably possible and in accordance with the terms of the insurance contract.

(b) All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of such claimant to any person specified.

(c) No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; provided a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due the group policyholder subject to audit and review by the insurer.

(1959, P.A. 576, S. 10.)

History: Sec. 38-258 transferred to Sec. 38a-654 in 1991.



Section 38a-655 - (Formerly Sec. 38-259). Option of debtor in furnishing insurance.

When credit life insurance or credit accident and health insurance is required as additional security for any indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this state.

(1959, P.A. 576, S. 11.)

History: Sec. 38-259 transferred to Sec. 38a-655 in 1991.



Section 38a-656 - (Formerly Sec. 38-260). Regulations. Enforcement.

The commissioner may issue such regulations as are necessary for the implementation of sections 38a-645 to 38a-658, inclusive. Whenever the commissioner finds that there has been a violation of said sections or of any regulations issued pursuant thereto, after written notice thereof and hearing given to the affected party or parties, the commissioner shall set forth the details of his findings together with an order for compliance by a specified date. Such order shall be binding on such party or parties on the date specified unless sooner withdrawn by the commissioner or unless a stay thereof has been ordered by a court of competent jurisdiction.

(1959, P.A. 576, S. 12.)

History: Sec. 38-260 transferred to Sec. 38a-656 in 1991.



Section 38a-657 - (Formerly Sec. 38-261). Appeals.

Any party aggrieved by an order or decision of the commissioner may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(1959, P.A. 576, S. 13; P.A. 77-603, S. 119, 125; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 77-603 replaced previous detailed appeal provisions with statement requiring that appeals be made in accordance with Sec. 4-183, but retaining venue in Hartford county; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-261 transferred to Sec. 38a-657 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 38a-658 - (Formerly Sec. 38-262). Penalty.

Any person, firm or corporation violating any provision of sections 38a-645 to 38a-658, inclusive, shall be fined not more than three thousand five hundred dollars or imprisoned not more than two years, or both. The commissioner may revoke or suspend the license or certificate of authority of the person guilty of such violation. Such order for suspension or revocation shall be after notice and hearing, and shall be subject to judicial review as provided in section 38a-657.

(1959, P.A. 576, S. 14; P.A. 08-178, S. 22; P.A. 13-258, S. 18.)

History: Sec. 38-262 transferred to Sec. 38a-658 in 1991; P.A. 08-178 increased maximum fine from $250 to $1,500 and made a technical change; P.A. 13-258 increased maximum fine from $1,500 to $3,500.






Chapter 700f - Bail Bond Insurance

Section 38a-660 - Bail bond insurance and agents. Licensing. Appointment. Examinations. Fees. Notice.

(a) As used in this section and sections 38a-660a to 38a-660m, inclusive:

(1) “Build-up funds” means a percentage of the premium received by a surety bail bond agent for the execution of a bail bond, which are held in a trust account by the insurer or managing general agent;

(2) “Commissioner” means the Insurance Commissioner;

(3) “Disqualifying offense” means: (A) A felony; (B) a misdemeanor if an element of the offense involves dishonesty or misappropriation of money or property; or (C) a misdemeanor under section 21a-279, 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-173, 53a-175, 53a-176, 53a-178 or 53a-181d;

(4) “Estreatment” or “estreature” means the enforcement of a forfeiture of a bail bond due to a failure of the principal to comply with a lawful appearance in court and the court order forfeiting such bail bond;

(5) “Insurer” means any domestic, foreign or alien insurance company that has qualified generally to transact surety business in this state under the requirements of chapter 698 and specifically to transact bail bond business in this state;

(6) “License” means a surety bail bond agent license issued by the commissioner to a qualified individual as provided in this section;

(7) “Managing general agent” means any person appointed or employed by an insurer to supervise or otherwise manage the bail bond business written in this state by surety bail bond agents appointed by such insurer;

(8) “Solicit” includes any written or printed presentation or advertising made by mail or other publication, or any oral presentation or advertising in person or by means of telephone, radio or television which implies that an individual is licensed under this section, and any activity in arranging for bail which results in compensation to the individual conducting that activity; and

(9) “Surety bail bond agent” means any person who has been approved by the commissioner and appointed by an insurer by power of attorney to execute or countersign bail bonds for the insurer in connection with judicial proceedings.

(b) An insurer shall not execute an undertaking of bail in this state except by and through a person holding a license issued as provided in this section.

(c) A person shall not in this state solicit or negotiate in respect to execution or delivery of an undertaking of bail or bail bond on behalf of an insurer, or execute or deliver such an undertaking of bail or bail bond on behalf of an insurer unless licensed as provided in this section. No person engaged in law enforcement or vested with police powers shall be licensed as a surety bail bond agent. Any person who violates the provisions of this subsection shall be guilty of a class D felony.

(d) Only natural persons who are licensed under this section may execute bail bonds. A firm, partnership, association or corporation, desiring to execute an undertaking of bail in this state shall do so by and through a person holding a license issued as provided in this section.

(e) Any person desiring to act within this state as a surety bail bond agent shall make a written application to the commissioner for a license in such form and having such supporting documents as the commissioner prescribes. Each application shall be signed by the applicant and shall be accompanied by a nonrefundable filing fee as specified in section 38a-11. The applicant shall also submit with the application a complete set of the applicant’s fingerprints, certified by an authorized law enforcement officer, and two recent credential-sized full-face photographs of the applicant. At the time of application, each applicant for a license shall forward a copy of the applicant’s complete application and supporting documents to the Asset Forfeiture Bureau of the Office of the Chief State’s Attorney.

(f) (1) Every applicant for a license shall file with the commissioner a notice of appointment executed by an insurer or its authorized representative authorizing such applicant to execute undertakings of bail and to solicit and negotiate such undertakings on its behalf.

(2) An appointment of a person as a surety bail bond agent by an insurer pursuant to subdivision (1) of this subsection shall constitute certification by such insurer that, to the best of the insurer’s knowledge and belief, such person is competent, financially responsible and suitable to serve as a representative of the insurer. No person shall represent to the public that such person has the authority to represent an insurer as its surety bail bond agent until such person has been appointed by an insurer as such agent in accordance with this section. An insurer shall be bound by the acts of such person within the scope of such person’s actual or apparent authority as such insurer’s agent.

(3) (A) Each appointment shall, by its terms, continue in force until: (i) Termination of the surety bail bond agent’s license; or (ii) the filing of a notice of termination with the commissioner by the insurer or its representative or by such surety bail bond agent.

(B) No such agent shall engage or attempt to engage in any activity requiring such an appointment after the termination of such agent’s appointment. An insurer that terminates the appointment of a surety bail bond agent may (i) authorize such agent to take into custody a principal who has absconded for whom a bail bond had been executed prior to the termination of such agent’s appointment, and (ii) seek discharge of forfeitures and judgments paid by such insurer on behalf of such agent prior to such agent’s termination.

(g) An applicant for a license shall be required to appear in person and take a written examination testing the applicant’s competency and qualifications to act as a surety bail bond agent. The commissioner may designate an independent testing service to prepare and administer such examination, provided any examination fees charged by such service shall be paid by the applicant. The commissioner shall collect the appropriate examination fee, which shall entitle the applicant to take the examination for the license, except when a testing service is used, the testing service shall pay such fee to the commissioner. In either case, such examination shall be as the commissioner prescribes and shall be of sufficient scope to test the applicant’s knowledge of subjects pertinent to the duties and responsibilities of a surety bail bond agent, including all laws and regulations of this state applicable thereto.

(h) In addition to all other requirements prescribed in this section, each applicant for a license shall furnish satisfactory evidence to the commissioner that: (1) The applicant is at least eighteen years of age; (2) the applicant is a citizen of the United States; and (3) the applicant has never been convicted of a disqualifying offense. The commissioner shall require each applicant to submit to a background investigation, including an investigation of any prior criminal activity, to be conducted by the Division of Criminal Justice. The Division of Criminal Justice shall require each applicant to submit to state and national criminal history records checks. Such criminal history records checks shall be conducted in accordance with section 29-17a.

(i) Upon determining that an applicant meets the licensing requirements of this state and is in all respects properly qualified and trustworthy and that the granting of such license is not against the public interest, the commissioner may issue to such applicant, upon payment of the license fee, as specified in section 38a-11, the license applied for, in such form as he may adopt, to act within this state to the extent therein specified. Such license shall expire on January thirty-first of each even-numbered year.

(j) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, relating to the approval of schools offering courses in the duties and responsibilities of surety bail bond agents, the content of such courses and the advertising to the public of the services of these schools.

(k) (1) To further the enforcement of this section and sections 38a-660b to 38a-660m, inclusive, and to determine the eligibility of any licensee, the commissioner may, as often as the commissioner deems necessary, examine the books and records of any such licensee. Each person licensed as a surety bail bond agent in this state shall, on or before January thirty-first, annually, pay to the commissioner a fee of four hundred fifty dollars to cover the cost of examinations under this subsection.

(2) The fees received by the commissioner pursuant to subdivision (1) of this subsection shall be dedicated to conducting the examinations under said subdivision (1) and shall be deposited in the account established under subdivision (3) of this subsection.

(3) There is established an account to be known as the “surety bail bond agent examination account”, which shall be a separate, nonlapsing account within the Insurance Fund established under section 38a-52a. The account shall contain any moneys required by law to be deposited in the account and any such moneys remaining in the account at the close of the fiscal year shall be transferred to the General Fund.

(l) The commissioner may renew or continue a license upon payment of the appropriate fee, as specified in section 38a-11, without the resubmittal of the detailed information required in the original application.

(m) Each surety bail bond agent shall provide written notice:

(1) To the commissioner, the appointing insurer and the managing general agent of a change in such surety bail bond agent’s business name, principal business address or telephone number, not later than thirty days after such change;

(2) To the commissioner of a change in such surety bail bond agent’s name or residence address, not later than thirty days after such change; and

(3) To the commissioner of (A) any bankruptcy proceeding in this or another state concerning such surety bail bond agent, or (B) any administrative action taken or any administrative order entered against such agent in this or another state, not later than thirty days after such proceeding, action or order. The written notice required under this subdivision shall be accompanied by all supporting documentation.

(n) The insurer, managing general agent or surety bail bond agent shall notify the commissioner in writing not later than five days after receiving notice or learning that a surety bail bond agent has been arrested for, pleaded guilty or nolo contendere to, or been found guilty of, a disqualifying offense in this state or an offense in any other state for which the essential elements are substantially the same as a disqualifying offense, whether judgment was entered or withheld by a court.

(o) Nothing in this section shall be construed as limiting an individual’s ability to operate as a professional bondsman in this state pursuant to chapter 533 provided such individual is in compliance with all requirements of said chapter.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-164, S. 1; P.A. 97-287, S. 15; June Sp. Sess. P.A. 98-1, S. 28–30, 121; P.A. 99-240, S. 24; P.A. 01-175, S. 30, 32; P.A. 11-45, S. 1.)

History: (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1996 public and special acts, effective September 1, 1998); P.A. 97-287 amended Subsec. (c) to add penalty provision; June Sp. Sess. P.A. 98-1 substituted “or” for a comma in Subdiv. (f)(2), amended Subsec. (j) to substitute “responsibilities of” for “responsibilities to” re surety bail bond agents and amended Subsec. (n) to delete reference to appeals under Sec. 54-65a, effective June 24, 1998; P.A. 99-240 amended Subsec. (h) by eliminating exceptions to disqualification based on time elapsed since conviction and by listing the misdemeanors that would disqualify an applicant; P.A. 01-175 amended Subsec. (h) by replacing requirement that each applicant submit to a background investigation with provision re commissioner’s requiring each applicant to submit to a background investigation, and replacing provision re Federal Bureau of Investigation and fees with provision re criminal history records checks pursuant to Sec. 29-17a, effective July 1, 2001; P.A. 11-45 substantially revised section by adding definitions, appointment provisions, fees for examinations of books and records and notice requirements re certain changes or proceedings.



Section 38a-660a - Notice to courts and police departments of licensees.

The Insurance Commissioner shall furnish to all courts and to all organized police departments in the state, the names, principal business addresses and telephone numbers of all persons licensed as surety bail bond agents under this chapter and shall forthwith notify such courts and all such police departments of any change in any such agent’s business name, principal business address, telephone number or status or of the suspension or revocation of the license of any such agent to engage in such business.

(P.A. 97-287, S. 7; P.A. 11-45, S. 2.)

History: P.A. 11-45 added business address and telephone number to licensee information commissioner is required to furnish to courts and police departments.



Section 38a-660b - Premium rates.

(a) No surety bail bond agent shall execute a bail bond without charging the premium rate approved by the commissioner pursuant to chapter 701.

(b) Not later than the tenth day of each month, each surety bail bond agent shall certify to the commissioner under oath, on a form prescribed by the commissioner, that the premium for each surety bail bond executed by such agent in the preceding month was not less than, and did not exceed, the premium rate approved by the commissioner. The filing of a false certification by a surety bail bond agent shall be grounds for administrative action in accordance with section 38a-774.

(c) Each insurer shall semiannually conduct an audit, for the period from January first to June thirtieth and from July first to December thirty-first, of each of its appointed surety bail bond agents to ensure such agents are charging the premium rate as required by subsection (a) of this section. Not later than forty-five days after the closing period of each audit, each insurer shall notify the commissioner of the failure of any surety bail bond agent to charge the premium rate approved by the commissioner pursuant to chapter 701. Such notice shall include the name of the surety bail bond agent, the case docket number if assigned, the total amount of the bail bond, the date the bail bond was executed, the five-digit identification code assigned to the insurer by the National Association of Insurance Commissioners and the date the premium was due.

(d) Not later than January thirty-first, annually, each insurer shall file with the commissioner a statement certifying the total amount of bail bonds executed by such insurer and the total amount of premiums collected by such insurer on such bail bonds in the calendar year preceding.

(e) Nothing in this section shall be construed to prohibit or limit a premium financing arrangement that complies with section 38a-660c.

(P.A. 11-45, S. 3.)



Section 38a-660c - Premium financing arrangement.

(a) A surety bail bond agent may enter into a premium financing arrangement with a principal or any indemnitor in which such agent extends credit to such principal or indemnitor.

(b) If a surety bail bond agent enters into a premium financing arrangement, such agent shall require (1) the principal on the bail bond or any indemnitor to make a minimum down payment of thirty-five per cent of the premium due, at the premium rate approved by the commissioner pursuant to chapter 701, and (2) the principal and any indemnitor to execute a promissory note for the balance of the premium due. Such promissory note shall provide that such balance shall be paid not later than fifteen months after the date of the execution of the bail bond. If such balance has not been paid in full to the surety bail bond agent by the due date or a payment due under such arrangement is more than sixty days in arrears, such agent shall file a civil action seeking appropriate relief with the court not later than seventy-five days after such due date. The surety bail bond agent shall make a diligent effort to obtain judgment after filing such complaint on such promissory note unless good cause is shown for failure to obtain judgment, including, but not limited to, the filing for bankruptcy by the principal or the indemnitor or failure to serve process despite good faith efforts.

(P.A. 11-45, S. 4.)



Section 38a-660d - Fiduciary duty. Record-keeping. Penalty.

(a) All premiums, including any part of a premium that a surety bail bond agent is obligated to return to a principal or indemnitor, and other funds belonging to insurers or others that are received by a surety bail bond agent in performing such agent’s duties as a surety bail bond agent shall be deemed trust funds received by such agent in a fiduciary capacity. Such agent shall account for and pay the same to the insurer or persons entitled to such funds pursuant to the surety bail bond agent’s contract with the insurer or managing general agent. No fees, expenses or charges of any kind shall be deducted from any premium the surety bail bond agent is obligated to return to a principal or indemnitor, except as authorized under sections 38a-660b to 38a-660k, inclusive.

(b) A surety bail bond agent shall keep and make available to the commissioner or the commissioner’s designee any books, accounts and records as necessary to enable the commissioner to determine whether such agent is complying with the provisions of sections 38a-660b to 38a-660k, inclusive. A surety bail bond agent shall preserve the books, accounts and records pertaining to a premium payment for at least three years after making such payment. Records that are preserved by photographic or digital reproduction or records that are in photographic or digital form shall be deemed to be in compliance with this subsection.

(c) Any surety bail bond agent who diverts or appropriates any of the funds received under subsection (a) of this section for such agent’s own use shall be subject to the penalties for larceny under sections 53a-122 to 53a-125b, inclusive, depending on the amount involved.

(P.A. 11-45, S. 5.)



Section 38a-660e - Records of bail bonds.

Each surety bail bond agent shall maintain all records of surety bail bonds executed or countersigned by such agent for at least three years after the liability of the insurer has been terminated. Such records shall be open at all times to examination, inspection and photographic or digital reproduction by any employee or agent of the Insurance Department, an authorized representative of the insurer or a managing general agent. The commissioner may require a surety bail bond agent, at any time, to furnish to the Insurance Department, in such manner or form as the commissioner may require, any information concerning the surety bail bond business of such agent.

(P.A. 11-45, S. 6.)



Section 38a-660f - Build-up funds.

(a) A surety bail bond agent or a managing general agent shall post build-up funds with an insurer or managing general agent pursuant to the surety bail bond agent’s contract with the insurer or managing general agent or the managing general agent’s contract with the insurer, as applicable. The insurer or managing general agent shall establish an individual build-up trust account for the surety bail bond agent in a federally insured bank or savings and loan association in this state, jointly in the name of the surety bail bond agent and the insurer or managing general agent, or in trust for the surety bail bond agent by the insurer or managing general agent. The insurer or managing general agent shall immediately deposit build-up funds received from the surety bail bond agent in the build-up trust account. Interest earned on any such deposits shall accrue to the surety bail bond agent. The account shall be open to inspection and examination by the Insurance Department at all times. The insurer or managing general agent shall maintain an accounting of all build-up funds and such accounting shall designate the amounts collected on each bail bond executed.

(b) Build-up funds shall be used to compensate the insurer or managing general agent for any losses such insurer or managing general agent incurs in the apprehension of a defendant or to pay forfeitures of bail bonds executed by the surety bail bond agent.

(c) Build-up funds, as established by the surety bail bond agent’s contract with the insurer or managing general agent, shall not exceed forty per cent of the premium.

(d) Upon the termination of the surety bail bond agent’s contract and discharge of liabilities on the bail bonds for which the build-up funds were posted, the insurer or managing general agent shall pay the build-up funds, minus the expenses permitted to be recovered by the insurer or managing general agent under subsection (b) of this section, to the surety bail bond agent not later than six months after such termination and discharge of liabilities.

(P.A. 11-45, S. 7.)



Section 38a-660g - Collateral security or other indemnity on a bail bond.

(a) A surety bail bond agent may receive collateral security or other indemnity on a bail bond.

(b) A surety bail bond agent who receives collateral security or other indemnity on a bail bond shall comply with all of the following requirements:

(1) The collateral security or other indemnity shall be reasonable in relation to the amount of the bail bond;

(2) The collateral security or other indemnity shall not be used by the surety bail bond agent for personal benefit or gain and shall be returned in the same condition as received;

(3) Acceptable forms of collateral security or other indemnity include, but are not limited to, cash or its equivalent, a promissory note, an indemnity agreement, a real property mortgage in the name of the insurer or any Uniform Commercial Code filing;

(4) The surety bail bond agent shall provide to the person providing the collateral security or other indemnity a written, numbered receipt that describes in a detailed manner the collateral security or other indemnity provided, along with copies of any documents rendered;

(5) The surety bail bond agent shall hold the collateral security or other indemnity in a fiduciary capacity and shall, prior to any forfeiture of a bail bond, keep the collateral security or other indemnity separate and apart from any other funds or assets of the surety bail bond agent;

(6) If the surety bail bond agent receives collateral security or other indemnity in excess of fifty thousand dollars in cash, the cash amount shall be made payable to the insurer in the form of a cashier’s check, United States postal money order, certificate of deposit or wire transfer; and

(7) If the surety bail bond agent receives collateral security or other indemnity in excess of fifty thousand dollars in cash or its equivalent, the agent shall promptly forward the entire amount of such collateral security or other indemnity to the insurer or managing general agent.

(c) The surety bail bond agent may deposit collateral security or other indemnity in an interest-bearing account in a federally insured bank or savings and loan association in this state to accrue to the benefit of the person providing the collateral security or other indemnity. The surety bail bond agent, insurer or managing general agent shall not receive any pecuniary gain on the collateral security or other indemnity deposited.

(d) (1) The insurer shall be liable for all collateral security or other indemnity received by a surety bail bond agent. If, upon final termination of liability on a bail bond, the surety bail bond agent or managing general agent fails to return the collateral security or other indemnity to the person who provided it, the insurer shall return the actual collateral or other indemnity to such person or, in the event that the insurer cannot locate the collateral security or other indemnity, shall pay such person the value of the collateral security or other indemnity.

(2) An insurer’s liability as described in subdivision (1) of this subsection shall survive the termination of the surety bail bond agent’s appointment, with respect to those bail bonds that were executed by the surety bail bond agent prior to the termination of the appointment.

(e) (1) If a forfeiture of the bail bond occurs, the surety bail bond agent or insurer shall give the principal on the bail bond and the person who provided the collateral security or other indemnity thirty days written notice of intent to convert the collateral security or other indemnity into cash to satisfy the forfeiture. The notice shall be sent by certified mail, return receipt requested, to the last-known address of the principal and the person who provided the collateral security or other indemnity.

(2) Whenever a stay of execution upon such forfeiture is ordered pursuant to section 54-65a, the surety bail bond agent or insurer shall send such written notice by certified mail, return receipt requested, to the last-known address of the principal and the person who provided the collateral security or other indemnity at least thirty days prior to the expiration of such stay.

(3) (A) The surety bail bond agent or insurer shall convert the collateral security or other indemnity into cash within a reasonable period of time and return to the principal or the person who provided the collateral security or other indemnity any amount in excess of the face value of the bail bond, minus the actual and reasonable expenses of converting the collateral security or other indemnity into cash. Such expenses shall not exceed ten per cent of the face value of the bail bond. If a surety bail bond agent expends more than ten per cent of the face value of the bail bond to convert the collateral security or other indemnity into cash, such agent may file a civil action to recover the full amount of the actual and reasonable expenses upon motion and proof that the actual and reasonable expenses exceed ten per cent of the face value of the bail bond.

(B) If a forfeiture of the bail bond occurs and the insurer paid the bail bond, the insurer shall pay to the person who provided the collateral security or other indemnity the value of any collateral security or other indemnity received on the bail bond, minus the actual and reasonable expenses permitted to be recovered under this subsection.

(f) Any agreement that violates the provisions of sections 38a-660b to 38a-660k, inclusive, shall be void. A surety bail bond agent or insurer shall not enter into any agreement as to the value of the collateral security or other indemnity that does not reflect the actual value of such collateral security or other indemnity.

(g) Prior to the appointment of a surety bail bond agent who is currently or was previously appointed by another insurer, the surety bail bond agent shall file with the commissioner a sworn and notarized affidavit, on a form prescribed by the commissioner, stating that: (1) There has been no loss, misappropriation, conversion or theft of any collateral security or other indemnity being held by the agent in trust for any insurer by which the agent is currently or was previously appointed; (2) all collateral security or other indemnity being held in trust by the agent and all records for any insurer by which the agent is currently or was previously appointed are available for immediate audit and inspection by the commissioner, the insurer, or the managing general agent; and (3) such records will, upon demand of the commissioner or insurer, be transmitted to the insurer for whom the collateral security or other indemnity is being held in trust.

(P.A. 11-45, S. 8.)



Section 38a-660h - Return of collateral security or other indemnity. Penalty.

(a) If collateral security or other indemnity was received on a bail bond by a surety bail bond agent and such bond is terminated, the insurer, managing general agent or surety bail bond agent shall return the collateral security or other indemnity, except a promissory note or an indemnity agreement, not later than twenty-one days after receipt of a written report from the court that the bail bond has been terminated. Such collateral security or other indemnity shall be returned to the person who provided the collateral security or other indemnity unless another disposition is provided for by legal assignment to another person of the right to receive the return of the collateral security or other indemnity. If, despite diligent inquiry by the insurer or managing general agent to determine whether the bail bond has been terminated, the court fails to provide any written report on termination, the collateral security or other indemnity, except a promissory note or an indemnity agreement, shall be returned to the person who provided the collateral security or other indemnity not later than twenty-one days after the insurer, managing general agent or surety bail bond agent has become aware that the bail bond has been terminated.

(b) No fee or other charge, other than as authorized under sections 38a-660b to 38a-660k, inclusive, shall be deducted from the collateral security or other indemnity due. Actual expenses incurred by a surety bail bond agent in the apprehension of a defendant because of a forfeiture of a bail bond or judgment may be deducted if such expenses are accounted for.

(c) Any person who violates this section shall be subject to the penalties for larceny under sections 53a-122 to 53a-125b, inclusive, depending on the amount involved.

(P.A. 11-45, S. 9.)



Section 38a-660i - Provision of certain supplies to person other than licensed, appointed surety bail bond agent prohibited. Exception. Liability.

(a) No insurer, managing general agent or surety bail bond agent shall furnish to any person any blank form, application, stationery, business card or other supplies to be used in the solicitation, negotiation or execution of bail bonds unless such person is licensed to act as a surety bail bond agent and is appointed by an insurer as required in section 38a-660. Except for a power of attorney form, a bond appearance form or a collateral security or other indemnity receipt, this section shall not prohibit an unlicensed employee who is under the direct supervision and control of a licensed and appointed surety bail bond agent from possessing or working with any other form used in the surety bail bond agent’s or insurer’s office’s daily business activities.

(b) Any insurer that furnishes any of the supplies set forth in subsection (a) of this section to any surety bail bond agent or other person not appointed by such insurer, and that accepts any bail bond business from or executes any bail bond business for such surety bail bond agent or other person, shall be liable on the bail bond to the same extent and in the same manner as if the surety bail bond agent or other person had been appointed or authorized by such insurer to act on its behalf.

(P.A. 11-45, S. 10.)



Section 38a-660j - Prohibited acts.

(a) No surety bail bond agent or insurer shall:

(1) Suggest or advise, in exchange for a fee or other consideration, the employment of or name for employment of any particular attorney to represent the principal on a bail bond;

(2) Solicit business in or on the property or grounds of a correctional institution, community correctional center or other detention facility where arrested persons are confined, or in or on the property or grounds of any courthouse, unless a request is initiated by an arrested person, a person with actual or apparent authority to act on behalf of such arrested person, or a potential indemnitor. For purposes of this subdivision, “solicit” includes the distribution of business cards, print advertising or any other written information directed to arrested persons or potential indemnitors. A correctional institution, community correctional center or other detention facility where arrested persons are confined, police station or courthouse may permit print advertising by a surety bail bond agent or an insurer in or on the property or grounds of such institution, center or facility, police station or courthouse, provided such advertising shall be limited to a listing in a telephone directory and the posting of the surety bail bond agent’s name, address and telephone number in a prominent designated location in or on such property or grounds. Nothing in this subdivision shall prohibit a surety bail bond agent or insurer from soliciting business in or on the property or grounds of a police station;

(3) Pay a fee or rebate or give or promise anything of value to a law enforcement officer, judicial marshal, employee of the Department of Correction or other person who has power to arrest or to hold a person in custody, or to any other public official or public employee, to secure a compromise, remission or reduction of the amount of any bail bond or estreatment of bail;

(4) Pay a fee or rebate or give or promise anything of value to an attorney in any matter pertaining to a bail bond, except in defense of any action on a bail bond;

(5) Pay a fee or rebate or give or promise anything of value to the principal or to any person on the principal’s behalf;

(6) Participate in the capacity of an attorney at a proceeding of a principal, in violation of section 51-88;

(7) Accept anything of value from a principal for providing a bail bond, other than the premium approved by the commissioner pursuant to chapter 701 and an expense fee, except that the surety bail bond agent may accept collateral security or other indemnity from a principal or other person in accordance with section 38a-660h. A surety bail bond agent may, upon written agreement with a third party, receive a fee or other compensation for returning to custody an individual who has fled the jurisdiction of the court or whose bail bond has been forfeited;

(8) Execute a bail bond in this state on such agent’s or insurer’s own behalf; or

(9) Write a bail bond in this state for an arrested person if such arrested person or a person with actual or apparent authority to act on behalf of such arrested person has not authorized such agent, in writing, to execute a bail bond on such arrested person’s behalf. The surety bail bond agent shall maintain any such written authorization.

(b) If a bail bond executed by a surety bail bond agent is forfeited and such forfeiture has remained unpaid for at least sixty days after the date payment has become due, no such surety bail bond agent or insurer that appointed such agent shall execute a bail bond in this state until the full amount of the forfeited bail bond is paid to the Office of the Chief State’s Attorney in accordance with procedures set forth by said office.

(P.A. 11-45, S. 11; 11-152, S. 16.)

History: P.A. 11-152 amended Subsec. (a) to delete “directly or indirectly” re soliciting business and permit solicitation of business within a police station and when request is initiated by person with actual or apparent authority to act for arrested person in Subdiv. (2), delete former Subdiv. (3) that prohibited wearing or displaying certain surety bail bond agent identification, and redesignate existing Subdivs. (4) to (10) as Subdivs. (3) to (9).



Section 38a-660k - Reporting requirements. Annual meeting.

(a) Each insurer and each surety bail bond agent that executes bail bonds in this state shall maintain and transmit the following records, based on such insurer’s or such agent’s Connecticut bail bond business, to the Insurance Department upon request and, with respect to a surety bail bond agent, shall report the information separately for each insurer represented, except that subdivisions (1), (12) and (13) of this subsection shall apply only to insurers:

(1) Commissions paid;

(2) The number of, and the total dollar amount of, bail bonds executed;

(3) The number of, and the total dollar amount of, bail bonds ordered forfeited;

(4) The number of, and the total dollar amount of, forfeitures discharged, remitted or otherwise recovered prior to payment for any reason;

(5) The number of, and the total dollar amount of, forfeitures discharged, remitted or otherwise recovered prior to payment due to the apprehension of the principal on the bail bond by the surety bail bond agent;

(6) The number of, and the total dollar amount of, forfeited bail bonds that have not been reinstated pursuant to section 54-65a;

(7) The number of, and the total dollar amount of, forfeitures paid and subsequently recovered by the Office of the Chief State’s Attorney by discharge, remission or otherwise;

(8) A list of every outstanding or unpaid forfeiture, estreature and judgment, with the case number and the name of the court in which such forfeiture, estreature or judgment is recorded and the name of each agency or firm that employs the surety bail bond agent;

(9) The number of, and the total dollar amount of, bail bonds for which collateral security or other indemnity was received;

(10) The actual value of collateral security or other indemnity converted, excluding the cost of converting the collateral security or other indemnity;

(11) The cost of converting collateral security or other indemnity;

(12) The underwriting gain or loss;

(13) The net investment gain or loss allocated to the flow of funds associated with Connecticut business; and

(14) Such additional information as the Insurance Department may require to: (A) Evaluate the reasonableness of rates or ensure that such rates are not excessive, inadequate or unfairly discriminatory; (B) evaluate the financial condition or trade practices of surety bail bond agents and insurers executing bail bonds; and (C) evaluate the performance of the surety bail bond agents and insurers executing bail bonds in accordance with appropriate criminal justice system goals and standards.

(b) Each surety bail bond agent shall submit a copy of such information to each insurer such agent represents.

(c) The commissioner shall meet at least annually with a group of surety bail bond agents and insurers, and any other representatives the commissioner deems necessary, to discuss the reporting requirements set forth in subsection (a) of this section.

(P.A. 11-45, S. 12.)



Section 38a-660l - Suspension or revocation of license. Fine. Appeal.

(a) The commissioner may suspend or revoke the license of a surety bail bond agent, or may impose a fine in lieu of or in addition to such suspension or revocation in accordance with section 38a-774 for any violation of section 38a-660 and sections 38a-660b to 38a-660k, inclusive.

(b) Upon the surrender, suspension or revocation of a surety bail bond agent’s license, the appointing insurer or managing general agent shall immediately designate a licensed and appointed surety bail bond agent to administer all bail bonds previously executed by the licensee.

(c) Any individual aggrieved by the action of the commissioner under subsection (a) of this section may appeal therefrom, in accordance with section 38a-774.

(P.A. 11-45, S. 13.)



Section 38a-660m - Regulations.

The commissioner may adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of section 38a-660 and sections 38a-660b to 38a-660k, inclusive.

(P.A. 11-45, S. 14.)






Chapter 701 - Personal and Commercial Risk Insurance Rating Practices

Section 38a-663 - (Formerly Sec. 38-201a). Definitions.

The following words and phrases, as used in sections 38a-663 to 38a-696, inclusive, shall have the following meanings unless the context otherwise requires:

(a) “Rating organization” means an individual, partnership, corporation, unincorporated association, other than an admitted insurer, whether located within or outside this state, who or which has as a primary object or purpose the making of rates, rating plans or rating systems. Two or more admitted insurers which act in concert for the purpose of making rates, rating plans or rating systems, and which do not operate within the specific authorizations contained in sections 38a-667, 38a-669, 38a-670 and 38a-672 shall be deemed to be a rating organization. No single insurer shall be deemed to be a rating organization.

(b) “Advisory organization” means every group, association or other organization of insurers, whether located within or outside this state, which assists insurers or rating organizations in rate-making by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, provided the term shall not include actuarial, legal or other consultants.

(c) “Member” means an insurer who participates in or is entitled to participate in the management of a rating, advisory or other organization.

(d) “Subscriber” means an insurer which is furnished at its request (1) with rates and rating manuals by a rating organization of which it is not a member, or (2) with advisory services by an advisory organization of which it is not a member.

(e) “Wilful” and “wilfully” in relation to an act or omission which constitutes a violation of sections 38a-663 to 38a-681, inclusive, means with actual knowledge or belief that such act or omission constitutes such violation and with specific intent to commit such violation.

(f) “Market” means the interaction between buyers and sellers consisting of a product market component and a geographic market component, as determined by the commissioner in accordance with the provisions of subsection (b) of section 38a-687.

(g) “Noncompetitive market” means a residual market or a market for which there is a ruling in effect pursuant to section 38a-687, that a reasonable degree of competition does not exist.

(h) “Competitive market” means a market which has not been found to be noncompetitive pursuant to section 38a-687.

(i) “Personal risk insurance” means homeowners, tenants, private passenger nonfleet automobile, mobile manufactured home and other property and casualty insurance for personal, family or household needs except workers’ compensation insurance.

(j) “Commercial risk insurance” means insurance within the scope of sections 38a-663 to 38a-696, inclusive, which is not personal risk insurance.

(k) “Supplementary rate information” includes any manual or plan of rates, classification, rating schedule, minimum premium, rating rule, and any other similar information needed to determine the applicable rate in effect or to be in effect.

(l) “Supporting information” means (1) the experience and judgment of the filer and the experience or data of other insurers or organizations relied upon by the filer, (2) the interpretation of any statistical data relied upon by the filer, and (3) descriptions of methods used in making the rates, and other similar information required to be filed by the commissioner.

(m) “Residual market” means an arrangement for the provision of insurance in accordance with the provisions of section 38a-328, 38a-329 or 38a-670.

(1969, P.A. 665, S. 1; P.A. 82-353, S. 3; June Sp. Sess. P.A. 83-3, S. 1; P.A. 01-174, S. 12.)

History: P.A. 82-353 subdivided the section, amended the definition of “advisory organization” to exclude actuarial, legal and other consultants and defined “market”, “noncompetitive market”, “competitive market”, “personal risk insurance”, “commercial risk insurance”, “supplementary rate information”, “supporting information” and “residual market”; June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home” in Subdiv. (i); Sec. 38-201a transferred to Sec. 38a-663 in 1991; P.A. 01-174 substituted references to Sec. 38a-696 for Sec. 38a-697 in the introductory language and in Subdiv. (j) and made a technical change in Subdiv. (l).



Section 38a-664 - (Formerly Sec. 38-201b). Insurance excepted from regulation.

The provisions of sections 38a-663 to 38a-681, inclusive, shall apply to all insurance on risks or on operations in this state, except: (1) Reinsurance, other than joint reinsurance to the extent stated in section 38a-674; (2) life insurance; (3) accident and health insurance; (4) insurance of vessels or craft, their cargoes, marine builders’ risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies. Inland marine insurance shall be deemed to include insurance defined on or after July 1, 1969, by statute, or by interpretation thereof, or if not so defined or interpreted, by ruling of the Insurance Commissioner or as established by general custom of the business, as inland marine insurance; (5) insurance against loss of or damage to aircraft, insurance of hulls of aircraft, including their accessories and equipment, or insurance against liability, other than workers’ compensation and employers’ liability, arising out of the ownership, maintenance or use of aircraft.

(1969, P.A. 665, S. 2; P.A. 77-614, S. 163, 610; P.A. 79-376, S. 60; P.A. 80-482, S. 305, 348.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the business regulation department; Sec. 38-201b transferred to Sec. 38a-664 in 1991.

Cited. 187 C. 363.



Section 38a-665 - (Formerly Sec. 38-201c). Standards for the making and use of rates re commercial risk insurance.

The following standards, methods and criteria shall apply to the making and use of rates pertaining to commercial risk insurance:

(a) Rates shall not be excessive or inadequate, as herein defined, nor shall they be unfairly discriminatory. No rate shall be held to be excessive unless (1) such rate is unreasonably high for the insurance provided or (2) a reasonable degree of competition does not exist in the area with respect to the classification to which such rate is applicable. No rate shall be held inadequate unless (A) it is unreasonably low for the insurance provided, and (B) continued use of it would endanger solvency of the insurer, or unless (C) such rate is unreasonably low for the insurance provided and the use of such rate by the insurer using same has, or, if continued, will have the effect of destroying competition or creating a monopoly.

(b) Consideration shall be given, to the extent possible, to past and prospective loss experience within and outside this state, to conflagration and catastrophe hazards, to a reasonable margin for underwriting profit and contingencies, to past and prospective expenses both country-wide and those specially applicable to this state, to investment income earned or realized by insurers both from their unearned premium and loss reserve funds, and to all other factors, including judgment factors, deemed relevant within and outside this state and in the case of fire insurance rates, consideration may be given to the experience of the fire insurance business during the most recent five- year period for which such experience is available. Consideration may be given in the making and use of rates to dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers.

(c) The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the operating methods of any such insurer or group with respect to any kind of insurance, or with respect to any subdivision or combination thereof.

(d) Risks may be grouped by classifications for the establishment of rates and minimum premiums, provided no surcharge on any motor vehicle liability or physical damage insurance premium may be assigned for (1) any accident involving only property damage of one thousand dollars or less, or (2) the first accident involving only property damage of more than one thousand dollars which would otherwise result in a surcharge to the policy of the insured, within the experience period set forth in the insurer’s safe driver classification plan, or (3) any violation of section 14-219, unless such violation results in the suspension or revocation of the operator’s license under section 14-111b, or (4) less than three violations of section 14-218a within any one-year period, or (5) any accident caused by an operator other than the named insured, a relative residing in the named insured’s household, or a person who customarily operates the insured vehicle. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which provide for recognition of variations in hazards or expense provisions or both. Such rating plans may include application of the judgment of the insurer and may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses.

(e) Each rating plan shall establish appropriate eligibility criteria for determining significant risks which are to qualify under the plan, provided all such plans shall include as an eligible significant risk the state of Connecticut or its instrumentalities. Rating plans which comply with the provisions of this subsection shall be deemed to produce rates which are not unfairly discriminatory.

(f) Notwithstanding the provisions of subsections (a) to (e), inclusive, of this section, no rate shall include any adjustment designed to recover underwriting or operating losses incurred out-of-state.

(g) The commissioner may adopt regulations in accordance with the provisions of chapter 54 concerning rating plans to effectuate the provisions of this section.

(1969, P.A. 665, S. 3; P.A. 77-199, S. 2, 12; 77-200; P.A. 78-25; P.A. 79-204, S. 1, 3; 79-609, S. 4; P.A. 80-276, S. 2, 6; P.A. 82-353, S. 4, 26; P.A. 84-165, S. 1; P.A. 85-45, S. 2; P.A. 88-73, S. 3; P.A. 89-114, S. 1; 89-193, S. 1.)

History: P.A. 77-199 substituted “or” for “and” before Subdiv. (2) in Subsec. (a); P.A. 77-200 prohibited assignment of surcharge on motor vehicle liability insurance premium for accidents involving property damage of $300 or less in Subsec. (d); P.A. 78-25 applied prohibition of surcharge in Subsec. (d) to physical damage insurance premiums; P.A. 79-204 required consideration of investment income earned or realized by insurers from unearned premium and loss reserve funds in Subsec. (b); P.A. 79-609 prohibited surcharge for violations of Sec. 14-219 unless violation results in suspension or revocation of operator’s license in Subsec. (d); P.A. 80-276 prohibited surcharge for less than three violations of Sec. 14-218a in Subsec. (d); P.A. 82-353 limited the application of the section to commercial risk insurance where previously applicable to all classes of insurance to which Secs. 38-201a to 38-201s apply and added Subsec. (f) concerning the adoption of regulations for rating plans, effective July 1, 1983; P.A. 84-165 amended Subsec. (d) to increase the minimum damage requirement for premium surcharges from $300 to $600; P.A. 85-45 added Subsec. (d)(4) prohibiting any premium surcharge based on an accident caused by someone other than the named insured, a resident relative or a customary operator of the vehicle; P.A. 88-73 amended Subsec. (d)(1) to increase minimum property damage requirement for premium surcharges from $600 to $1,000; P.A. 89-114 inserted new Subsec. (f) providing that no rate shall include any adjustment designed to recover underwriting or operating losses incurred out-of-state and relettered former Subsec. accordingly; P.A. 89-193 added new Subsec. (d)(3) providing that no surcharge on an automobile insurance policy may be assigned for the first accident involving only property damage of more than $1,000 which would otherwise result in a surcharge to the policy of the insured, within a certain experience period and renumbered the remaining Subdivs.; Sec. 38-201c transferred to Sec. 38a-665 in 1991.

See Sec. 38a-686 re standards for the making and use of rates for personal risk insurance.



Section 38a-666 - (Formerly Sec. 38-201d). Insurers concerted action re rate making; preparation of policies, etc.

Subject to and in compliance with the provisions of sections 38a-663 to 38a-681, inclusive, authorizing insurers to be members or subscribers of rating or advisory organizations or to engage in joint underwriting or joint reinsurance, two or more insurers may act in concert with each other and with others with respect to any matters pertaining to the making of rates or rating systems, the preparation or making of insurance policies or bond forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss or expense statistics or other information and data or carrying on of research.

(1969, P.A. 665, S. 4.)

History: Sec. 38-201d transferred to Sec. 38a-666 in 1991.



Section 38a-667 - (Formerly Sec. 38-201e). Insurers having common ownership or management.

With respect to any matters pertaining to the making of rates or rating systems, the preparation or making of insurance policies or bond forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss or expense statistics or other information and data, or carrying on of research, two or more admitted insurers having a common ownership or operating in this state under common management or control, are authorized to act in concert between or among themselves the same as if they constituted a single insurer, and to the extent that such matters relate to cosurety bonds, two or more admitted insurers executing such bonds are authorized to act in concert between or among themselves as if they constituted a single insurer.

(1969, P.A. 665, S. 5.)

History: Sec. 38-201e transferred to Sec. 38a-667 in 1991.



Section 38a-668 - (Formerly Sec. 38-201f). Use of information of rating or advisory organizations.

Members and subscribers of rating or advisory organizations may use the rates, rating systems, underwriting rules or policy or bond form of such organizations, either consistently or intermittently, but, except as provided in sections 38a-667, 38a-670 and 38a-672, shall not agree with each other or rating organizations or others to adhere thereto. The fact that two or more admitted insurers, whether or not members or subscribers of a rating or advisory organization, use, either consistently or intermittently, the rates or rating systems made or adopted by a rating organization, or policy or bond forms prepared by a rating or advisory organization, shall not be sufficient in itself to support a finding that an agreement to so adhere exists and may be used only for the purpose of supplementing or explaining any competent evidence of the existence of any such agreement.

(1969, P.A. 665, S. 6.)

History: Sec. 38-201f transferred to Sec. 38a-668 in 1991.



Section 38a-669 - (Formerly Sec. 38-201g). Exchange of information re rate-making and rating systems.

The Insurance Commissioner and every admitted insurer, rating organization, advisory organization or statistical agency may exchange information and experience data with insurance supervisory officials, insurers, rating organizations, advisory organizations or statistical agencies in this and any other state, and may consult with them with respect to rate-making and the application of rating systems.

(1969, P.A. 665, S. 7; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 306, 348.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-201g transferred to Sec. 38a-669 in 1991.



Section 38a-670 - (Formerly Sec. 38-201h). Agreements to insure uninsurable applicants. Approval. Revocation.

(a) Agreements may be made among admitted insurers with respect to the equitable apportionment among them of casualty insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods, and with respect to the use of reasonable rate modifications of such insurance, such agreements to be subject to the approval of the Insurance Commissioner.

(b) All such agreements shall be submitted in writing to the Insurance Commissioner for his consideration and approval together with such information as he may reasonably require. Said commissioner shall approve only such agreements as are found by him to contemplate (1) the use of rates which meet the standards prescribed by sections 38a-663 to 38a-681, inclusive, and (2) activities and practices that are not unfair, unreasonable or otherwise inconsistent with the provisions of said sections.

(c) At any time after such agreements are in effect the Insurance Commissioner may review the practices and activities of the adherents to such agreements and if after a hearing upon not less than ten days’ notice to such adherents he finds that any such practice or activity is unfair or unreasonable, or is otherwise inconsistent with the provisions of said sections, he may issue a written order to the parties to any such agreement specifying in what respect such act or practice is unfair or unreasonable or otherwise inconsistent with such provisions and requiring the discontinuance of such activity or practice. For good cause, and after hearing upon not less than ten days’ notice to the adherents thereto, the Insurance Commissioner may revoke approval of any such agreement.

(1969, P.A. 665, S. 8; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 307, 348.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-201h transferred to Sec. 38a-670 in 1991.



Section 38a-671 - (Formerly Sec. 38-201i). Compliance with law prerequisite to operation. Insurer not to subscribe to noncomplying organization.

Upon compliance with the provisions of sections 38a-663 to 38a-681, inclusive, applicable thereto, any rating organization, advisory organization, and any group, association or other organization of admitted insurers which engages in joint underwriting or joint reinsurance through such organization or by standing agreement among the members thereof may conduct operations in this state. No insurer, with respect to insurance risks or operations in this state, shall be a member or subscriber of any such organization, group or association that has not complied with the provisions of said sections applicable to it.

(1969, P.A. 665, S. 9.)

History: Sec. 38-201i transferred to Sec. 38a-671 in 1991.



Section 38a-672 - (Formerly Sec. 38-201j). License required for rating organizations. Qualifications. Examination and investigation.

(a) No rating organization shall conduct its operations in this state without first filing with the Insurance Commissioner a written application for and securing a license to act as a rating organization. Any rating organization may make application for and obtain a license as a rating organization if it meets the requirements for license set forth herein. Every such rating organization shall file with its application (1) a copy of its constitution, its articles of incorporation, agreement or association and the bylaws, rules and regulations governing the conduct of its business, all duly certified by the custodian of the originals thereof, (2) a list of its members and subscribers, (3) the name and address of a resident of this state upon whom notices or orders of said commissioner or process affecting such rating organization may be served, and (4) a statement of its qualifications as a rating organization. The fee for filing an application for license as a rating organization shall be one hundred dollars.

(b) To obtain and retain a license, a rating organization shall provide satisfactory evidence to the Insurance Commissioner that it will: (1) Permit any admitted insurer to become a member of or a subscriber to such rating organization at a reasonable cost and without discrimination, or withdraw therefrom; (2) neither have nor adopt any rule or exact any agreement, the effect of which would be to require any member or subscriber as a condition to membership or subscribership, to adhere to its rates, rating plans, rating systems, underwriting rules, or policy or bond forms; (3) neither adopt any rule nor exact any agreement the effect of which would be to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers; (4) neither practice nor sanction any plan or act of boycott, coercion or intimidation; (5) neither enter into nor sanction any contract or act by which any person is restrained from lawfully engaging in the insurance business; (6) notify the Insurance Commissioner promptly of every change in its constitution, its articles of incorporation, agreement or association, and of its bylaws, rules and regulations governing the conduct of its business, its list of members and subscribers and the name and address of the resident of this state designated by it upon whom notices or orders of said commissioner or process affecting such organization may be served; (7) with respect to personal and commercial risk insurance, neither compile for nor distribute to insurers generally, recommendations relating to rates that include profit, general and other acquisition expenses, commission and brokerage, taxes or licenses and fees, nor file rates, supplementary rate information or supporting information on behalf of an insurer that includes profit, general and other acquisition expenses, commission and brokerage, taxes or licenses and fees, provided that the provisions of this subdivision may be waived by the Insurance Commissioner when it would be in the public interest and shall not apply to residual markets; and (8) comply with the provisions of section 38a-675. Any rating organization may, upon the request of any insurer, produce rates for such insurer based upon such insurer’s exposure, loss, expense and profit data. The provisions of subdivision (7) shall be applicable to services rendered by insurance rating and advisory organizations in relation to workers’ compensation insurance on and after October 1, 1989, and to other such services on and after July 1, 1990.

(c) The Insurance Commissioner shall examine each application for license to act as a rating organization and the documents filed therewith and may make such further investigation of the applicant, its affairs and its proposed plan of business, as he deems desirable. Said commissioner shall issue the license applied for within sixty days next succeeding its filing with him if from such examination and investigation he is satisfied that: (1) The business reputation of the applicant and its officers is good; (2) the facilities of the applicant are adequate to enable it to furnish the services it proposes to furnish; and (3) the applicant and its proposed plan of operation conform to the requirements of sections 38a-663 to 38a-681, inclusive. Otherwise, but only after hearing upon notice, said commissioner shall in writing deny the application and notify the applicant of his decision and his reasons therefor. Said commissioner may grant an application in part only and issue a license to act as a rating organization for one or more of the classes of insurance or subdivisions thereof or class of risk or a part or combination thereof as are specified in the application if the applicant qualifies for only a portion of the classes applied for. Licenses issued pursuant to this section shall remain in effect until revoked as provided in sections 38a-663 to 38a-681, inclusive.

(d) Subject to the approval of the Insurance Commissioner licensed rating organizations may make reasonable rules governing eligibility for membership.

(e) If two or more insurers having a common ownership or operating in this state under common management are admitted for the classes or types of insurance for which a rating organization is licensed to make rates, the rating organization may require as a condition to membership or subscribership of one or more that all such insurers shall become members or subscribers.

(1969, P.A. 665, S. 10; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 308, 348; P.A. 81-472, S. 71, 159; P.A. 82-353, S. 7, 26; P.A. 89-65, S. 1.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 81-472 made technical corrections; P.A. 82-353 added new Subsec. (b)(7) re practices of rating organizations concerning private passenger nonfleet auto and homeowners insurance, renumbering accordingly, and added provision allowing rating organization to produce rates for insurer based on exposure, loss, expense and profit data, effective July 1, 1983; P.A. 89-65 amended Subsec. (b) to prohibit rating organizations from including profit, acquisition expenses, commission and brokerage, taxes or licenses and fees in personal and commercial risk insurance rates recommended to or filed on behalf of insurers; Sec. 38-201j transferred to Sec. 38a-672 in 1991.



Section 38a-673 - (Formerly Sec. 38-201k). Advisory organizations.

(a) No advisory organization shall conduct its operations in this state unless and until it has filed with the Insurance Commissioner (1) a copy of its constitution, articles of incorporation, agreement or association and the bylaws, or rules and regulations governing its activities, all duly certified by the custodian of the originals thereof, (2) a list of its members and subscribers, and (3) the name and address of a resident of this state upon whom notices or orders of the commissioner or process may be served.

(b) Every such advisory organization shall notify the Insurance Commissioner promptly of every change in its constitution, its articles of incorporation, agreement or association, and of its bylaws, rules and regulations governing the conduct of its business, its list of members and subscribers and the name and address of the resident of this state designated by it upon whom notices or orders of the commissioner or process affecting such organization may be served.

(c) With respect to personal and commercial risk insurance, no such advisory organization may compile for or distribute to insurers generally, recommendations relating to rates that include profit, general and other acquisition expenses, commission and brokerage, taxes or licenses and fees, nor file rates, supplementary rate information or supporting information on behalf of an insurer that includes profit, general and other acquisition expenses, commission and brokerage, taxes or licenses and fees, provided that the provisions of this subsection may be waived by the Insurance Commissioner when it would be in the public interest and shall not apply to residual markets. Any advisory organization may, upon the request of any insurer, produce rates for such insurer based upon such insurer’s exposure, loss, expense and profit data. The provisions of this subsection shall be applicable to services rendered by insurance rating and advisory organizations in relation to workers’ compensation insurance on and after October 1, 1989, and to other such services on and after July 1, 1990.

(d) Any advisory organization may collect, compile and disseminate to insurers and other persons compilations of past and current premiums of insurers.

(e) No such advisory organization shall engage in any unfair or unreasonable practice with respect to such activities.

(1969, P.A. 665, S. 11; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 309, 348; P.A. 81-472, S. 72, 159; P.A. 82-353, S. 8, 26; P.A. 89-65, S. 2; P.A. 98-23.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 81-472 made technical corrections; P.A. 82-353 inserted new Subsec. (c), re prohibited practices of rating organizations concerning private passenger nonfleet auto and homeowners insurance and relettered former Subsec. (c) as Subsec. (d), effective July 1, 1983; P.A. 89-65 amended Subsec. (c) to prohibit advisory organizations from including profit, acquisition expenses, commission and brokerage, taxes or licenses and fees in personal and commercial risk insurance rates recommended to or filed on behalf of insurers; Sec. 38-201k transferred to Sec. 38a-673 in 1991; P.A. 98-23 inserted new Subsec. (d) re collection, compilation and dissemination of past and current premiums and redesignated former Subsec. (d) as Subsec. (e).



Section 38a-674 - (Formerly Sec. 38-201l). Joint underwriting or joint reinsurance.

(a) Every group, association or other organization of insurers which engages in joint underwriting or joint reinsurance through such group, association or organization or by standing agreement among the members thereof shall file with the Insurance Commissioner (1) a copy of its constitution, its articles of incorporation, agreement or association and the bylaws, rules and regulations governing its activities, all duly certified by the custodian of the originals thereof, (2) a list of its members, and (3) the name and address of the resident of this state upon whom notices or orders of the Insurance Commissioner or process may be served.

(b) Every such group, association or other organization shall notify the Insurance Commissioner promptly of every change in its constitution, its articles of incorporation, agreement or association, and of its bylaws, rules and regulations governing the conduct of its business, its list of members and the name and address of the resident of this state designated by it upon whom notices or orders of said commissioner or process affecting such group, association or organization may be served.

(c) No such group, association or organization shall engage in any unfair or unreasonable practice with respect to such activities.

(1969, P.A. 665, S. 12; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 310, 348; P.A. 81-472, S. 73, 159.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 81-472 made technical changes; Sec. 38-201l transferred to Sec. 38a-674 in 1991.



Section 38a-675 - (Formerly Sec. 38-201m). Records and information to be maintained. Approval of rules and statistical plans re loss and expense experience.

(a) Every insurer, rating organization or advisory organization and every group, association or other organization of insurers which engages in joint underwriting or joint reinsurance shall maintain reasonable records, of the type and kind reasonably adapted to its method of operation, of its experience or the experience of its members and of the data, statistics or information collected or used by it in connection with the rates, rating plans, rating systems, underwriting rules, policy or bond forms, surveys or inspections made or used by it so that such records will be available at all reasonable times to enable the Insurance Commissioner to determine whether such organization, insurer, group or association, and, in the case of an insurer or rating organization, every rate, rating plan or rating system made or used by it, complies with the provisions of sections 38a-663 to 38a-696, inclusive, applicable to it. The maintenance of such records in the office of a licensed rating organization or advisory organization of which an insurer is a member or subscriber will be sufficient compliance with this section for any insurer maintaining membership or subscribership in such organization, to the extent that the insurer uses the rates, rating plans, rating systems or recommendations of such organization.

(b) The Insurance Commissioner shall approve reasonable rules and statistical plans, reasonably adapted to each of the rating systems used, and which shall thereafter be used by each admitted insurer in the recording and reporting of its loss and country-wide expense experience, in order that the experience of all insurers may be made available at least annually. Such rules and plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state and are not susceptible of determination by a prorating of country-wide expense experience. In approving such rules and plans, the commissioner shall give due consideration to the rating systems in use in this state and in other states. No insurer shall be required to record or report its loss experience on a classification basis that is inconsistent with the rating system used by it provided that with respect to private passenger nonfleet automobile insurance, the commissioner may require that claims and loss experience data be allocated, compiled and reported by town. The commissioner may designate one or more rating organizations or other agencies to assist him in gathering such experience and making compilations thereof, and such compilations shall be made available, subject to reasonable rules promulgated by the commissioner, to insurers and rating organizations.

(1969, P.A. 665, S. 13; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 311, 348; P.A. 82-353, S. 9; P.A. 01-174, S. 13.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 82-353 made several technical changes to the section and amended Subsec. (b) to provide that insurer’s claims and loss experience data re private passenger nonfleet auto insurance may be compiled and reported by town; Sec. 38-201m transferred to Sec. 38a-675 in 1991; P.A. 01-174 substituted reference to Sec. 38a-696 for Sec. 38a-697 in Subsec. (a).



Section 38a-676 - (Formerly Sec. 38-201n). Review of classifications, rules, rates and form of commercial risk insurance contracts. Waiting period for workers’ compensation and employers’ liability insurance. Prior rate approval and hearing re medical malpractice insurance.

(a) With respect to rates pertaining to commercial risk insurance, and subject to the provisions of subsection (b) of this section with respect to workers’ compensation and employers’ liability insurance and professional liability insurance for physicians and surgeons, hospitals, advanced practice registered nurses and physician assistants, on or before the effective date of such rates, each admitted insurer shall submit to the Insurance Commissioner for the commissioner’s information, except as to inland marine risks which by general custom of the business are not written according to manual rates or rating plans, each manual of classifications, rules and rates, and each minimum, class rate, rating plan, rating schedule and rating system and any modification of the foregoing which it uses. Such submission by a licensed rating organization of which an insurer is a member or subscriber shall be sufficient compliance with this section for any insurer maintaining membership or subscribership in such organization, to the extent that the insurer uses the manuals, minimums, class rates, rating plans, rating schedules, rating systems, policy or bond forms of such organization. The information shall be open to public inspection after its submission.

(b) (1) Each filing described in subsection (a) of this section for workers’ compensation or employers’ liability insurance shall be on file with the Insurance Commissioner for a waiting period of thirty days before it becomes effective, which period may be extended by the commissioner for an additional period not to exceed thirty days if the commissioner gives written notice within such waiting period to the insurer or rating organization which made the filing that the commissioner needs such additional time for the consideration of such filing. Upon written application by such insurer or rating organization, the commissioner may authorize a filing which the commissioner has reviewed to become effective before the expiration of the waiting period or any extension thereof. A filing shall be deemed to meet the requirements of sections 38a-663 to 38a-696, inclusive, unless disapproved by the commissioner within the waiting period or any extension thereof. If, within the waiting period or any extension thereof, the commissioner finds that a filing does not meet the requirements of said sections, the commissioner shall send to the insurer or rating organization which made such filing written notice of disapproval of such filing, specifying therein in what respects the commissioner finds such filing fails to meet the requirements of said sections and stating that such filing shall not become effective. Such finding of the commissioner shall be subject to review as provided in section 38a-19.

(2) (A) Each filing described in subsection (a) of this section for professional liability insurance for physicians and surgeons, hospitals, advanced practice registered nurses or physician assistants shall be subject to prior rate approval in accordance with this section. On and after July 13, 2005, each insurer or rating organization seeking to increase its rates over the rates in the insurer’s previous filing for such insurance by seven and one-half per cent or more shall (i) file a request for such change with the Insurance Commissioner, and (ii) send written notice of any request for an increase in rates to insureds who would be subject to the increase on such form as the commissioner prescribes by certified mail, return receipt requested. Such request shall be filed and such notice shall be sent at least sixty days prior to the proposed effective date of the increase. The notice to insureds of a request for an increase in rates shall indicate that the insured may request a public hearing by submitting a written request to the Insurance Commissioner not later than fifteen days after the date notice was sent. Any request for an increase in rates under this subdivision shall be filed after notice is sent to insureds and shall indicate the date such notice was sent. Not later than fifteen days after such notice is sent, the insurer shall submit a list to the commissioner indicating the name of each insured to whom notice was sent and whether a return receipt was received for the notice sent to the insured.

(B) The Insurance Commissioner shall review each filing under subparagraph (A) of this subdivision and shall (i) not approve, modify or deny the request until the expiration of the period for insureds to request a hearing pursuant to subparagraph (A) of this subdivision, and (ii) hold a public hearing, if requested by insureds, on such increase prior to approving, modifying or denying the request. The Insurance Commissioner shall approve, modify or deny the filing not later than forty-five days after its receipt. Such finding of the commissioner shall be subject to review as provided in section 38a-19.

(c) The form of any insurance policy or contract the rates for which are subject to the provisions of sections 38a-663 to 38a-696, inclusive, other than fidelity, surety or guaranty bonds, and the form of any endorsement modifying such insurance policy or contract, shall be filed with the Insurance Commissioner prior to its issuance. The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, establishing a procedure for review of such policy or contract. If at any time the commissioner finds that any such policy, contract or endorsement is not in accordance with such provisions or any other provision of law, the commissioner shall issue an order disapproving the issuance of such form and stating the reasons for disapproval. The provisions of section 38a-19 shall apply to any such order issued by the commissioner.

(1969, P.A. 665, S. 14; 1971, P.A. 498; P.A. 75-8; P.A. 77-614, S. 163, 610; P.A. 79-376, S. 61; P.A. 80-482, S. 312, 348; P.A. 81-94; P.A. 82-353, S. 10, 26; P.A. 88-326, S. 6; P.A. 01-174, S. 14; P.A. 05-275, S. 11; P.A. 06-196, S. 165.)

History: 1971 act inserted new Subsec. (b) re filing for workmen’s compensation or employer’s liability insurance, relettering former Subsec. (b) accordingly and adding reference to Subsec. (b) in Subsec. (a); P.A. 75-8 required submission of forms and contracts 30 days before their effective date rather than “within a reasonable time after” their effective date; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 81-94 deleted word “printed” modifying “endorsement” in Subsec. (c); P.A. 82-353 limited the application of the section to commercial risk insurance and eliminated the hearing requirement before the issuance of an order disapproving the policy or contract form, effective July 1, 1983; P.A. 88-326 required the commissioner to adopt regulations establishing a procedure for policy and contract review; Sec. 38-201n transferred to Sec. 38a-676 in 1991; P.A. 01-174 substituted references to Sec. 38a-696 for Sec. 38a-697 in Subsecs. (b) and (c) and made technical changes, including changes for the purpose of gender neutrality, throughout; P.A. 05-275 amended Subsec. (a) to make professional liability insurance for physicians and surgeons, hospitals, advance practice registered nurses and physician assistants subject to Subsec. (b) and make technical changes, amended Subsec. (b) to designate existing provisions as Subdiv. (1), delete “as” therein and add Subdiv. (2) re prior rate approval, hearing and review for such professional liability insurance, and make technical changes in Subsec. (c), effective July 13, 2005; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.

See Sec. 38a-688 re review of rates for personal risk insurance and residual markets in competitive or noncompetitive markets.

Subsec. (a):

Cited. 36 CA 587.

Subsec. (c):

Failure of insurance company to file horse exclusion policy endorsement with Insurance Commissioner does not invalidate endorsement. 45 CS 298.



Section 38a-676a - Review of professional liability rates for physicians and surgeons, hospitals, advanced practice registered nurses and physician assistants. Working group. Recommendations.

(a) Not earlier than October 1, 2008, the Insurance Commissioner shall review professional liability insurance rates in this state for physicians and surgeons, hospitals, advanced practice registered nurses and physician assistants to determine whether (1) the amount or frequency of insured awards and settlements against physicians and surgeons, hospitals, advanced practice registered nurses and physician assistants have decreased since October 1, 2005, (2) such rates reflect any such decrease, and (3) such rates bear a reasonable relationship to the costs of writing such insurance in this state. In conducting the review, the commissioner shall examine the rates for such insurance under policies issued by (A) captive insurers and risk retention groups, to the extent such information is available to the commissioner, and (B) insurers licensed in this state.

(b) If after such review the commissioner determines that such insurance rates have not decreased, and such insurance rates are not reasonably related to the costs of writing such insurance in this state, the commissioner shall convene a working group in accordance with subsection (c) of this section. The working group shall consider, among other things, the amounts of awards and settlements during the prior ten years and shall recommend appropriate revisions, if any, to the general statutes in order to decrease rates or establish reasonable rates. Such revisions may include, but need not be limited to, reasonable limitations on noneconomic damages awards, revisions to procedures used by insurers to establish rates, and regulation of reimbursement rates paid by health insurers and health care centers to health care providers in this state. The working group shall submit its recommendations to the General Assembly and the Governor in accordance with section 11-4a.

(c) Any working group convened pursuant to subsection (b) of this section shall consist of:

(1) The chairpersons and ranking members, or their designees, of (A) the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary, public health and insurance, and (B) the Legislative Program Review and Investigations Committee;

(2) One member appointed by the Connecticut Medical Society;

(3) One member appointed by the Connecticut Hospital Association;

(4) One member appointed by the Connecticut Trial Lawyers Association;

(5) One representative of a patient advocacy group appointed by the speaker of the House of Representatives;

(6) One representative of a medical malpractice insurer licensed and actively doing business in this state appointed by the president pro tempore of the Senate;

(7) The Commissioner of Public Health, or a designee; and

(8) The Insurance Commissioner.

(P.A. 05-275, S. 12; P.A. 06-196, S. 166; Sept. Sp. Sess. P.A. 09-3, S. 37.)

History: P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (c)(7) by substituting Commissioner of Public Health for Commissioner of the Office of Health Care Access, effective October 6, 2009.



Section 38a-677 - (Formerly Sec. 38-201o). Examinations.

(a) The Insurance Commissioner shall, at least once every five years, and may as often as may be reasonable and necessary, make or cause to be made an examination of each licensed rating organization, and he may, as often as may be reasonable and necessary make or cause to be made an examination of any advisory organization or group, association or other organization which engages in joint underwriting or joint reinsurance. In lieu of any such examination, said commissioner may accept the report of an examination made by the insurance supervisory official of another state. In examining any organization, group or association pursuant to this section said commissioner shall ascertain whether such organization, group or association, and, in the case of a rating organization, any rate or rating system made or used by it, complies with the requirements and standards of sections 38a-663 to 38a-681, inclusive, applicable to it.

(b) The Insurance Commissioner may, at any reasonable time, make or cause to be made an examination of every admitted insurer transacting any class of insurance to which the provisions of said sections are applicable to ascertain whether such insurer and every rate and rating system used by it for every such class of insurance complies with the requirements and standards of said sections applicable thereto. Such examination shall not be a part of a periodic general examination participated in by representatives of more than one state.

(c) The officers, managers, agents and employees of any such organization, group, association, or insurer may be examined at any time under oath and shall exhibit all books, records, accounts, documents or agreements governing its method of operation, together with all data, statistics and information of every kind and character collected or considered by such organization, group, association or insurer in the conduct of the operations to which such examination relates.

(d) The reasonable cost of any examination authorized by this section shall be paid by the organization, group, association or insurer to be examined.

(1969, P.A. 665, S. 15; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 313, 348.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-201o transferred to Sec. 38a-677 in 1991.



Section 38a-678 - (Formerly Sec. 38-201p). Complaint and hearing. Practices prohibited. Suspension and revocation of certificate of authority or license. Appeals.

(a) Any person aggrieved by any rate charged, rating plan, rating system, or underwriting rule followed or adopted by an insurer or rating organization may request the insurer or rating organization to review the manner in which the rate, plan, system or rule has been applied with respect to insurance afforded him. Such request may be made by his authorized representative, and shall be in writing. If the request is not granted within thirty days after it is made, the requester may treat it as rejected. Any person aggrieved by the action of an insurer or rating organization in refusing the review requested, or in failing or refusing to grant all or part of the relief requested, may file a written complaint and request for hearing with the Insurance Commissioner, specifying the grounds relied upon. If said commissioner has information concerning a similar complaint he may deny the hearing. If he believes that probable cause for the complaint does not exist or that the complaint is not made in good faith he shall deny the hearing. Otherwise, and if he finds that the complaint charges a violation of sections 38a-663 to 38a-681, inclusive, and that the complainant would be aggrieved if the violation is proven, he shall proceed as provided in subsection (b) of this section.

(b) If after examination of an insurer, rating organization, advisory organization, or group, association or other organization of insurers which engages in joint underwriting or joint reinsurance, or upon the basis of other information, or upon sufficient complaint as provided in subsection (a) of this section, the Insurance Commissioner has good cause to believe that such insurer, organization, group or association or any rate, rating plan or rating system made or used by any such insurer or rating organization, does not comply with the requirements and standards of said sections applicable to it, he shall, unless he has good cause to believe such noncompliance is wilful, give notice in writing to such insurer, organization, group or association stating therein what manner and to what extent such noncompliance is alleged to exist and specifying therein a reasonable time, not less than ten days thereafter, in which such noncompliance may be corrected. Notices under this section shall be confidential as between said commissioner and the parties unless a hearing is held in accordance with the provisions of subsection (c) of this section.

(c) If the Insurance Commissioner has good cause to believe such noncompliance to be wilful, or if within the period prescribed by said commissioner in the notice required by subsection (b) of this section the insurer, organization, group or association does not make such changes as may be necessary to correct the noncompliance specified by said commissioner or establish to the satisfaction of said commissioner that such specified noncompliance does not exist, then said commissioner may hold a public hearing in connection therewith, provided within a reasonable period of time, which shall be not less than ten days before the date of such hearing, he shall mail a written notice specifying the matters to be considered at such hearings to such insurer, organization, group or association. If no notice has been given as provided in subsection (b) of this section such notice shall state therein in what manner and to what extent noncompliance is alleged to exist. The hearing shall not include any additional subjects not specified in the notices required by said subsection (b).

(d) If after a hearing pursuant to subsection (c) of this section, the Insurance Commissioner finds (1) that any rate, rating plan or rating system violates the provisions of sections 38a-663 to 38a-681, inclusive, applicable to it, he may issue an order to the insurer or rating organization which has been the subject of the hearing specifying in what respects such violation exists and stating when, within a reasonable period of time, the further use of such rate or rating system by such insurer or rating organization in contracts of insurance made thereafter shall be prohibited; (2) that an insurer, rating organization, advisory organization, or a group, association or other organization of insurers which engages in joint underwriting or joint reinsurance, is in violation of the provisions of said sections applicable to it other than the provisions dealing with rates, rating plans or rating systems, he may issue an order to such insurer, organization, group or association which has been the subject of the hearing specifying in what respects such violation exists and requiring compliance within a reasonable time thereafter; (3) that the violation of any of the provisions of said sections applicable to it by any insurer or rating organization which has been the subject of hearing was wilful, he may suspend or revoke, in whole or in part, the certificate of authority of such insurer or the license of such rating organization with respect to the class of insurance which has been the subject matter of the hearing; (4) that any rating organization has wilfully engaged in any fraudulent or dishonest act or practices, he may suspend or revoke, in whole or in part, the license of such organization in addition to any other penalty provided in said sections; (5) in addition to other penalties provided by law the Insurance Commissioner may suspend or revoke, in whole or in part, the license of any rating organization or the certificate of authority of any insurer with respect to the class or classes of insurance specified in such order, which fails to comply within the time limited by such order or any extension thereof which said commissioner may grant, with an order of said commissioner lawfully made by him pursuant to this subsection and effective pursuant to subdivision (7) of this subsection; (6) except as otherwise provided in sections 38a-663 to 38a-681, inclusive, all proceedings in connection with the denial, suspension or revocation of a license or certificate of authority under said sections shall be conducted in accordance with the provisions of section 38a-41 and the Insurance Commissioner shall have all the powers granted to him therein; (7) any findings, determination, rule, ruling or order made by the Insurance Commissioner, in accordance with the provisions of said sections, shall be subject to review by appeal in accordance with the provisions of section 4-183. No such finding, determination, rule, ruling or order shall become effective before the expiration of twenty days after notice and a copy thereof are mailed or delivered to the person affected, and any finding, determination, rule, ruling or order of said commissioner so submitted for review shall not become effective for a further period of fifteen days after the petition for review is filed with the court. The court may stay the effectiveness thereof for a longer period.

(1969, P.A. 665, S. 16; P.A. 76-436, S. 633, 681; P.A. 77-603, S. 118, 125; 77-614, S. 163, 610; P.A. 78-331, S. 35, 58; P.A. 80-482, S. 314, 348; P.A. 88-317, S. 38, 107.)

History: P.A. 76-436 replaced court of common pleas with superior court in Subsec. (d), effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with statement requiring that appeals be made in accordance with Sec. 4-183; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 78-331 made technical correction in Subsec. (d); P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 88-317 amended Subsec. (d)(7) by repealing sentence after “4-183” which stated: “Such appeal may be filed at any time before the effective date of such finding, determination, rule, ruling or order”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; Sec. 38-201p transferred to sec. 38a-678 in 1991.

Cited. 169 C. 267, 303.



Section 38a-679 - (Formerly Sec. 38-201q). Withholding or giving of false or misleading information.

No person, insurer or organization shall wilfully withhold information from, or knowingly give false or misleading information to the Insurance Commissioner or to any rating organization, advisory organization, insurer or group, association or other organization of insurers, which affect the rates, rating systems or premiums for the classes of insurance to which the provisions of sections 38a-663 to 38a-681, inclusive, are applicable.

(1969, P.A. 665, S. 17; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 315, 348.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-201q transferred to Sec. 38a-679 in 1991.



Section 38a-680 - (Formerly Sec. 38-201r). Penalties.

Any person, insurer, organization, group or association that fails to comply with the final order of the Insurance Commissioner pursuant to sections 38a-663 to 38a-696, inclusive, shall be fined not more than two thousand dollars, but if such failure be wilful, not more than twenty thousand dollars, or imprisoned not more than one year or both. The commissioner shall collect the amount so payable and such penalties may be in addition to any other penalties provided by law.

(1969, P.A. 665, S. 18; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 316, 348; P.A. 82-353, S. 20; P.A. 01-174, S. 15; P.A. 02-24, S. 3; P.A. 08-178, S. 23.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 82-353 increased maximum fines from $50 to $1,000 and in the case of a wilful violation, from $5,000 to $10,000; Sec. 38-201r transferred to Sec. 38a-680 in 1991; P.A. 01-174 substituted reference to Sec. 38a-696 for Sec. 38a-697; P.A. 02-24 substituted “that” for “who”; P.A. 08-178 increased maximum fine from $1,000 to $2,000, and increased maximum fine for wilful failure to comply from $10,000 to $20,000.



Section 38a-681 - (Formerly Sec. 38-201s). Payment of dividends, savings and unabsorbed premium deposits excepted.

Nothing in sections 38a-663 to 38a-681, inclusive, shall be construed to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers. A plan for the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers shall not be deemed a rating plan or system.

(1969, P.A. 665, S. 19.)

History: Sec. 38-201s transferred to Sec. 38a-681 in 1991.



Section 38a-682 - (Formerly Sec. 38-201t). Rate credit for driver training courses.

If any insurance company licensed to do business in this state allows a rate credit or deviation in motor vehicle insurance premium charges for persons successfully completing a full course of study of motor vehicle operation in a public secondary school, a state technical high school or a private secondary school, as approved by the Commissioner of Motor Vehicles in accordance with the provisions of section 14-36e, or training of a similar nature provided by a licensed drivers’ school approved by said commissioner, including, in each case, successful completion of the required number of hours of classroom instruction and behind-the-wheel, on-the-road instruction, then such insurance company shall give equal credit or deviation to all such persons.

(1969, P.A. 214; P.A. 99-232, S. 3; P.A. 12-116, S. 87.)

History: Sec. 38-201t transferred to Sec. 38a-682 in 1991; (Revisor’s note: In 1997 a reference to “Motor Vehicle Department” was replaced editorially by the Revisors with “Department of Motor Vehicles” for consistency with customary statutory usage); P.A. 99-232 substituted requirement that if any insurance company allows a rate credit or deviation for completion of a full course of study of motor vehicle operation in enumerated types of schools or similar training, as approved by the Commissioner of Motor Vehicles, then such insurance company shall give equal credit or deviation to all such persons, for prior requirement that any insurance company which allows a rate credit or deviation for persons successfully completing a secondary or vocational school driver education program shall give equal credit or deviation for persons successfully completing a course offered by a full-time commercially operated driving school licensed by the Department of Motor Vehicles which course consists of at least 30 classroom hours of instruction and 6 hours of behind-the-wheel instruction; pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.



Section 38a-683 - (Formerly Sec. 38-201u). Premium discount for senior citizens completing an accident prevention course. Regulations.

(a) The premium charges for a private passenger nonfleet automobile under an automobile liability or physical damage insurance policy for any principal operator who has attained the age of sixty years and has submitted proof of successful completion of an accident prevention course of not less than four hours approved by the Commissioner of Motor Vehicles shall be appropriately modified to reflect such operator’s reduced exposure to loss. Such course shall be completed within one year prior to the initial application of the discount or, for subsequent applications of the discount, within one year of the expiration of the current discount period. If proof of successful completion of such course is submitted during the term of a policy, any premium modification shall become effective upon the next renewal. A minimum discount of five per cent shall be applicable to premium charges for such automobile for policies effective on and after July 1, 1983. The discount shall apply to the premium charges for the automobile for at least twenty-four months. This section shall not apply to any group automobile insurance policy issued pursuant to section 38a-803 under which premiums are broadly averaged for the group rather than determined individually.

(b) The Commissioner of Motor Vehicles shall adopt regulations, in accordance with the provisions of chapter 54, concerning the content and other requirements of the accident prevention course referred to in subsection (a) of this section, including, but not limited to, approval of schools and instructors offering the course, certificate issuance upon successful completion, and approval of such courses to be taken on the Internet.

(c) The commissioner shall adopt regulations, in accordance with chapter 54, pertaining to the requirements of such Internet courses established in subsection (b) of this section. Such regulations shall include, but not be limited to, methods to ensure verification of (1) the course enrollee’s identity at the time of registration and throughout the duration of such approved Internet course, (2) the participation of such enrollee throughout the duration of such course, (3) the completion of such course by such enrollee within any time requirements imposed by such course or the commissioner, and (4) the successful completion of such course by such enrollee.

(P.A. 82-352, S. 1–3; P.A. 83-182; P.A. 85-156, S. 4; P.A. 07-5, S. 1; P.A. 08-74, S. 1; P.A. 10-53, S. 1; P.A. 13-271, S. 41.)

History: P.A. 83-182 amended Subsec. (a) by requiring that an accident prevention course be completed within a certain time in order for the premium discount to apply and by fixing the duration of the discount; P.A. 85-156 amended Subsec. (a) to remove the time limitation on the availability of the premium discount; Sec. 38-201u transferred to Sec. 38a-683 in 1991; P.A. 07-5 amended Subsec. (a) to decrease, from 62 to 60, the minimum age at which a driver is eligible for premium discount; P.A. 08-74 amended Subsec. (b) to provide for regulations re approval of Internet accident prevention courses and to make technical changes, and added Subsec. (c) requiring commissioner to adopt regulations to establish requirements and verification methods for such Internet courses; P.A. 10-53 amended Subsec. (a) to add provision re 4-hour accident prevention course and amended Subsec. (b) to delete provision requiring adoption of regulations re number of hours of classroom instruction; P.A. 13-271 amended Subsec. (a) to replace provision re 4-hour course with provision re course of not less than 4 hours, effective July 1, 2013.



Section 38a-684 - (Formerly Sec. 38-201ee). Rate credit for safe boat handling courses.

Any insurer who delivers or issues for delivery in the state any policy, other than homeowners, covering a motorboat used for recreational purposes and powered by a motor in excess of five horsepower shall allow a rate credit when the principal operator or operators has submitted to such insurer proof of successful completion of a course in safe boat handling approved by the Commissioner of Energy and Environmental Protection in accordance with section 15-133c or the provisions of section 15-133b. For policies delivered or issued for delivery on or after January 1, 1983, and before January 1, 1986, the credit shall be not less than five per cent of the premium for a period of two years from the effective date of the policy.

(P.A. 82-421, S. 2, 4; P.A. 11-80, S. 1.)

History: Sec. 38-201ee transferred to Sec. 38a-684 in 1991; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 38a-685 - (Formerly Sec. 38-201hh). Premium discount for motorcyclists completing novice or advanced training course.

Any insurer who delivers or issues for delivery in this state liability insurance policies for motorcycles shall offer a premium discount on any such policy to any principal operator of a motorcycle who submits to such insurer proof of successful completion of the novice or advanced motorcycle training course offered by the Department of Transportation or other entity approved by the Commissioner of Motor Vehicles in accordance with section 14-40a. A minimum discount of ten per cent shall be applicable to premium charges for any such policy delivered, issued for delivery or renewed on or after October 1, 1987, such discount to be applicable for a period of five years from the original effective date of the discount. Such course shall be completed within one year prior to the initial application of the discount or, for subsequent applications of the discount, within one year prior to the expiration of the current discount period. If proof of successful completion of such course is submitted during the term of a policy, any premium modification shall become effective upon the next renewal. The discount provided by this section shall not be applicable to physical damage insurance coverage for motorcycles.

(P.A. 87-168; P.A. 11-213, S. 48.)

History: Sec. 38-201hh transferred to Sec. 38a-685 in 1991; P.A. 11-213 amended premium discount provision to add motorcycle operators who complete training course offered by other entity approved by Commissioner of Motor Vehicles, effective January 1, 2012.



Section 38a-686 - (Formerly Sec. 38-201v). Standards for the making and use of rates re personal risk insurance. Limitations on use of credit history and financial history measurement programs. Regulations.

The following standards, methods and criteria shall apply to the making and use of rates pertaining to personal risk insurance:

(a) Rates shall not be excessive, inadequate or unfairly discriminatory.

(1) A rate in a competitive market is not excessive. A rate in a noncompetitive market including a rate for insurance provided pursuant to sections 38a-328, 38a-329 and 38a-670 is excessive if it is unreasonably high for the insurance provided.

(2) No rate shall be held inadequate unless (A) it is unreasonably low for the insurance provided, and (B) continued use of it would endanger solvency of the insurer, or unless (C) such rate is unreasonably low for the insurance provided and the use of such rate by the insurer using same has, or, if continued will have, the effect of destroying competition or creating a monopoly.

(b) In determining whether rates comply with the excessiveness standard in a noncompetitive market under subdivision (1) of subsection (a) of this section, the inadequacy standard under subdivision (2) of subsection (a) of this section and the requirement that rates not be unfairly discriminatory, the following criteria shall apply:

(1) Consideration may be given, to the extent possible, to past and prospective loss experience within and outside this state, to conflagration and catastrophe hazards, to a reasonable margin for underwriting profit and contingencies, to past and prospective expenses both country-wide and those specially applicable to this state, to investment income earned or realized by insurers both from their unearned premium and loss reserve funds, and to all other factors, including judgment factors, deemed relevant within and outside this state and in the case of fire insurance rates, consideration may be given to the experience of the fire insurance business during the most recent five-year period for which such experience is available. Consideration may be given in the making and use of rates to dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers.

(2) (A) The systems of expense provisions included in the rates for use by an insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the operating methods of any such insurer or group with respect to any kind of insurance, or with respect to any subdivision or combination thereof.

(B) (i) With respect to private passenger nonfleet automobile insurance, an insurer shall not allocate as flat dollar amounts to base rates: (I) Producer commissions; (II) premium taxes; (III) underwriting profits; or (IV) contingencies.

(ii) With respect to private passenger nonfleet automobile insurance, an insurer shall allocate as flat dollar amounts to base rates: (I) At least ninety per cent of general expenses, including administration and overhead costs; (II) at least ninety per cent of other acquisition costs for marketing and agent field offices, which may be allocated over the expected life of such insurer’s policies; and (III) miscellaneous taxes, licenses and fees.

(iii) Each insurer shall allocate such flat dollar amounts set forth in subparagraph (B)(ii) of this subdivision after any classification factors set forth in subdivisions (3) to (5), inclusive, of this subsection have been applied to base rates.

(3) Risks may be grouped by classifications for the establishment of rates and minimum premiums, provided that with respect to private passenger nonfleet automobile insurance, any change in territorial classifications shall be subject to prior approval by the Insurance Commissioner, and provided no surcharge on any motor vehicle liability or physical damage insurance premium shall be assigned for (A) any accident involving only property damage of one thousand dollars or less, (B) the first accident involving only property damage of more than one thousand dollars which would otherwise result in a surcharge to the policy of the insured, within the experience period set forth in the insurer’s safe driver classification plan, (C) any violation of section 14-219 unless such violation results in the suspension or revocation of the operator’s license under section 14-111b, (D) less than three violations of section 14-218a within any one-year period, (E) any accident caused by an operator other than the named insured, a relative residing in the named insured’s household, or a person who customarily operates the insured vehicle, (F) the first or second accident within the current experience period in relation to which the insured was not convicted of a moving traffic violation and was not at fault, or (G) any motor vehicle infraction. Subparagraph (G) of this subdivision shall not be applicable to any plan established pursuant to section 38a-329. Classification rates may be modified to produce rates for individual risks in accordance with rating plans that provide for recognition of variations in hazards or expense provisions or both. Such rating plans may include application of the judgment of the insurer and may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses.

(4) Each rating plan for private passenger nonfleet automobile insurance that includes territorial classifications shall assign a weight of seventy-five per cent to individual territorial loss cost indication and twenty-five per cent to the state-wide average loss cost indication.

(5) Each rating plan shall establish appropriate eligibility criteria for determining significant risks that are to qualify under the plan. Rating plans that comply with the provisions of this subdivision shall be deemed to produce rates that are not unfairly discriminatory.

(6) With respect to personal risk insurance, an insurer shall not use an applicant’s or insured’s credit history as a factor in underwriting or rating except in accordance with this subdivision. For the purposes of this section, “credit history” means any credit-related information derived from or found in a credit report or credit scoring program or provided in an application for personal risk insurance, and “financial history measurement program” means a program that uses an applicant’s credit history to measure such applicant’s risk of loss.

(A) An insurer shall file with the commissioner any financial history measurement program it uses to underwrite or rate risks for personal risk insurance. Such filing shall (i) include a description of the program, (ii) identify the characteristics used in such program from which a measurement is derived, (iii) include the rules and procedures of such program, and (iv) include an explanation of the impact of credit information and items of public record on insurance rates over time. Such program shall not unfairly discriminate among applicants or produce rates that are excessive for the risk assumed. Any filing made pursuant to this subparagraph shall be considered a trade secret for the purposes of section 1-210.

(B) (i) An insurer that uses a financial history measurement program shall submit to the commissioner documentation that demonstrates the correlation between such program and the expected risk of loss, and how such program impacts consumers (I) in urban territories, versus consumers in nonurban territories, and (II) based on consumers’ ages. The commissioner may request the insurer to provide a financial history measurement for a set of test examples that reflect various characteristics.

(ii) An insurer that uses a financial history measurement program shall disclose to each applicant for personal risk insurance, in writing, by telephone, by electronic mail or orally, at the time of application that the applicant’s credit history may be used in the underwriting or rating of such applicant’s policy, and that the applicant has the right to request, in writing, that the insurer consider, during its underwriting or rating process or during a review requested by such applicant of a rate quote, an extraordinary life circumstance, as set forth in subparagraph (D) of this subdivision, if such applicant’s credit history has been adversely impacted by such extraordinary life circumstance and such extraordinary life circumstance occurred within three years before the date of the application. In addition, such insurer shall provide to each purchaser of such policy, not later than the date of issuance of such policy, a written disclosure that includes: (I) The name, address, telephone number and toll-free telephone number, if applicable, of the insurer; (II) detailed information about how the insurer uses credit information to underwrite or rate such policies; and (III) a summary of consumer protections regarding the use of credit, in a form determined by the commissioner. Such written disclosure shall be printed in reasonably conspicuous type and be provided by the insurer electronically, by mail or by hand delivery.

(C) (i) An insurer may use a financial history measurement program to underwrite or rate risks only (I) for new personal risk insurance policies, or (II) upon renewal, either at the request of an insured or if such use reduces the premium for the insured in accordance with the insurer’s filed rates and rules.

(ii) An insurer shall not use the following characteristics in a financial history measurement program: (I) The number of credit inquiries in an applicant’s or insured’s credit report or credit history; (II) the applicant’s or insured’s use of a particular type of credit card, debit card or charge card; (III) the applicant’s or insured’s total available line of credit; (IV) any disputed credit information while such dispute is under review by a credit reporting company, provided such information is identified in an applicant’s or insured’s credit report or credit history as being in dispute; (V) collection accounts identified with a medical industry code in the applicant’s or insured’s credit report or credit history; and (VI) the applicant’s or insured’s lack of credit history, unless the insurer treats the applicant or insured as if such applicant or insured had neutral credit information, as defined by the insurer.

(iii) A financial history measurement program shall give the same weight to an applicant’s or insured’s purchase or financing of a specific item regardless of the type of item purchased or financed.

(D) (i) Upon written request by an applicant, an insurer shall consider, during its underwriting or rating process or during a review requested by such applicant of a rate quote, an extraordinary life circumstance of such applicant if such extraordinary life circumstance occurred within three years before the date of application. If such insurer determines that such applicant’s credit history has been adversely impacted by such extraordinary life circumstance, such insurer shall grant a reasonable exception to such insurer’s rates, rating classifications or underwriting rules for such applicant. As used in this subparagraph, “extraordinary life circumstance” means (I) a catastrophic illness or injury, (II) divorce, (III) the death of a spouse, child or parent, (IV) the involuntary loss of employment for more than three consecutive months, (V) identity theft, (VI) total or other loss that makes a home uninhabitable, (VII) other circumstances as may be adopted in regulations by the commissioner, in accordance with chapter 54, or (VIII) any other circumstance an insurer may choose to recognize.

(ii) An insurer may require the applicant to provide reasonable, independently verifiable written documentation of the extraordinary life circumstance and the effect of such extraordinary life circumstance on such applicant’s credit report or credit history. Any such documentation shall be kept confidential by the insurer.

(iii) If the insurer grants an exception pursuant to subparagraph (D)(i) of this subdivision, the insurer shall (I) consider only credit information that is not affected by the extraordinary life circumstance, or (II) treat the applicant as if such applicant had neutral or better than neutral credit information, as defined by the insurer.

(iv) An insurer shall not be deemed to be out of compliance with any provision of the general statutes or regulations adopted thereunder concerning underwriting, rating or rate filing solely on the basis of the granting of an exception pursuant to this subparagraph.

(E) (i) If an insurer takes an adverse action that is due at least in part to the information contained in an applicant’s or insured’s credit report, such insurer shall disclose to such applicant or insured: (I) That such adverse action was based on the credit report of such insured or applicant; (II) that such applicant or insured is entitled to a free copy of such credit report and where such report can be obtained; (III) the types of extraordinary life circumstances set forth in subparagraph (D) of this subdivision; and (IV) the procedures for an applicant to inform the insurer of an extraordinary life circumstance and to submit any required documentation pursuant to subparagraph (D) of this subdivision.

(ii) For the purposes of this subdivision, an “adverse action” means (I) the denial of coverage to an applicant or insured or the offering of restricted coverage, (II) the offering of a higher rate, (III) the assignment of an applicant or insured to a higher rate tier or to a higher-priced company within an insurer group, or (IV) any other action that adversely impacts an applicant or insured due to the financial history measurement program.

(F) After an insurer’s financial history measurement program has been in effect for two years, the commissioner may require such insurer to submit a report to the commissioner on the use of such program in the state. Such report shall include information that demonstrates that such program results in rates that are supported by the data and that are not unfairly discriminatory, and an analysis of consumer complaints submitted in writing or by electronic mail to the insurer resulting from such insurer’s use of a financial history measurement program, such that is sufficient to identify the basis for the complaints and any subsequent insurer action.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, no rate shall include any adjustment designed to recover underwriting or operating losses incurred out-of-state.

(d) Not later than January 1, 2012, the commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to implement the provisions of this section and the most current guidelines and bulletins issued by the Insurance Department and in effect that pertain to territorial classifications.

(P.A. 82-353, S. 5, 26; P.A. 84-165, S. 2; P.A. 85-45, S. 1; P.A. 86-254; P.A. 88-73, S. 4; P.A. 89-114, S. 2; 89-192, S. 2; 89-193, S. 2; P.A. 10-7, S. 1, 2; P.A. 11-19, S. 16.)

History: P.A. 82-353, S. 5, effective July 1, 1983; P.A. 84-165 amended Subsec. (b)(3) to increase minimum damage requirement for premium surcharges from $300 to $600; P.A. 85-45 amended Subsec. (b)(3) to prohibit any premium surcharge based on an accident caused by someone other than the named insured, a resident relative or a customary operator of the vehicle; P.A. 86-254 added Subsec. (b)(3)(E), prohibiting surcharge for “any motor vehicle infraction”, provided such prohibition shall not apply to plan established pursuant to Sec. 38-185l; P.A. 88-73 amended Subsec. (b)(3) to increase minimum property damage requirement for premium surcharges from $600 to $1,000; P.A. 89-114 added Subsec. (c) providing that no rate shall include any adjustment designed to recover underwriting or operating losses incurred out-of-state and redesignated former Subsec. (b)(5) as Subsec. (d); P.A. 89-192 added a new Subpara. in Subsec. (b)(3) providing that no surcharge may be assigned on an automobile insurance policy for the first or second accident within the current experience period in which the insured was not convicted of a moving traffic violation and was not at fault and relettered the remaining Subparas.; P.A. 89-193 added new Subpara. in Subsec. (b)(3) providing that no surcharge on an automobile insurance policy may be assigned for the first accident involving only property damage of more than $1,000 which would otherwise result in a surcharge to the policy of the insured, within a certain experience period and relettered the remaining Subparas.; Sec. 38-201v transferred to Sec. 38a-686 in 1991 (Revisor’s note: In 1995 in Subsec. (a)(1) the word “sections” was substituted editorially by the Revisors for the word “section” before the reference to “38a-328, 38a-329 and 38a-670” for consistency of statutory reference); P.A. 10-7 amended Subsec. (b) to redesignate existing Subdiv. (2) as Subdiv. (2)(A), add Subdiv. (2)(B) re flat dollar amount allocations to base rates for private passenger nonfleet automobile insurance, add new Subdiv. (4) re territorial classifications for private passenger nonfleet automobile insurance, redesignate existing Subdiv. (4) as Subdiv. (5) and make technical changes and amended Subsec. (d) to require commissioner to adopt regulations to implement provisions of section and department guidelines and bulletins pertaining to territorial classifications, effective January 1, 2011, and amended Subsec. (b) to add Subdiv. (6) re use of credit history as a factor in underwriting personal risk insurance, effective July 1, 2011; P.A. 11-19 made a technical change in Subsec. (b)(6)(D)(iii), effective July 1, 2011.

See Sec. 38a-665 re standards for the making and use of rates for commercial risk insurance.

Subpara. (1) cited. 36 CA 587.



Section 38a-687 - (Formerly Sec. 38-201w). Existence of competitive market re personal risk insurance. Determination of competition. Hearing.

(a) With respect to personal risk insurance, a competitive market is presumed to exist unless the commissioner, after hearing, determines that a reasonable degree of competition does not exist in a market and issues a ruling to that effect. Any such ruling shall expire no later than three years after the date of issue unless the commissioner renews the ruling after hearing and a finding as to the continued lack of a reasonable degree of competition. After such ruling has been in effect for a period of at least one year but not exceeding two years, any insurance company may make written request to the commissioner for a hearing at which it or any of the insurance companies affected by the ruling may present evidence that competition exists in the affected market. The commissioner shall hold such hearing within sixty days after receipt of the request. He shall provide written notice of the time and place of the hearing to all insurance companies affected by the ruling at least fifteen days in advance of such hearing. The commissioner shall issue his findings within thirty days after such hearing. If the commissioner finds a continued lack of reasonable competition in the affected market, his original ruling shall remain in effect. If the commissioner finds that a reasonable degree of competition exists in the affected market, his original ruling shall expire immediately.

(b) In determining whether or not a reasonable degree of competition exists in a market pursuant to subsection (a), the commissioner may define that market in terms of a product market component and a geographic market component. The product market component shall consist of identical or readily interchangeable products including, but not limited to, consideration of coverage, policy terms, rate classifications and underwriting. The geographic market component shall consist of a geographical area in which buyers have a reasonable degree of access to the insurance product through sales outlets and other marketing mechanisms. In determining the geographic market component, the commissioner shall consider existing marketing patterns. The commissioner may consider relevant tests of workable competition pertaining to market structure, performance and conduct and the practical opportunities available to consumers in the market to acquire pricing and other consumer information and to compare and obtain insurance from competing insurers. Such tests may include, but are not limited to, the following: Size and number of firms actively engaged in the market; market shares and changes in market shares of firms, ease of entry and exit from a given market, underwriting restriction or results, investment income earned or realized by insurers from both their unearned premium and loss reserve funds for that market, availability of consumer information concerning the product and sales outlets or other sales mechanisms, and efforts of insurers to provide consumer information. The determination of competition involves the interaction of the various tests. The weight given to specific tests depends upon the particular situation and pattern of test results.

(c) In determining whether or not a competitive market exists pursuant to subsection (a), the commissioner shall monitor the degree of competition in this state. In doing so, he shall utilize existing relevant information, analytical systems and other sources, participate in or cause the development of new relevant information, analytical systems and other sources or rely on some combination thereof. Such activities may be conducted internally within the Insurance Department, in cooperation with other state insurance departments, through outside contractors or in any other manner deemed appropriate by the commissioner. For purposes of judicial review pursuant to the provisions of section 4-183, the determination of whether or not a competitive market exists shall be deemed to be a question of fact.

(d) For the purpose of determining whether a competitive market exists, the commissioner, in his discretion, may make such public or private investigations within or outside this state as he deems necessary.

(e) For the purpose of any hearing or investigation under sections 38a-663 to 38a-696, inclusive, the commissioner or any officer designated by the commissioner may administer oaths and affirmations, subpoena witnesses, compel their attendance, receive oral and documentary evidence and require the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the commissioner deems relevant or material to the inquiry.

(f) In case of a refusal of any person to comply with any subpoena issued hereunder or to testify with respect to any matter concerning which he may be lawfully interrogated, the superior court for the judicial district of Hartford, upon application by the commissioner, may issue an order requiring such person to comply with such subpoena or to testify. Failure to obey the order of the court may be punished by the court as a contempt of court.

(g) No person may be excused from attending and testifying or from producing any document or record before the commissioner, or in obedience to the subpoena of the commissioner or any officer designated by him, or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty of forfeiture, provided no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after claiming his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(P.A. 82-353, S. 6, 26; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 01-174, S. 16.)

History: P.A. 82-353, S. 6, effective July 1, 1983; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-201w transferred to Sec. 38a-687 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 01-174 amended Subsec. (e) to substitute reference to Sec. 38a-696 for Sec. 38a-697 and make a technical change for the purpose of gender neutrality.



Section 38a-688 - (Formerly Sec. 38-201x). Review of rates re personal risk insurance and residual markets in competitive or noncompetitive markets.

(a) The following procedures shall apply with respect to rates pertaining to personal risk insurance and residual markets:

(1) In a competitive market, every insurer shall file with the commissioner all rates and supplementary rate information to be used in this state, provided that such rates and information need not be filed for inland marine risks which by general custom of the business are not written according to manual rules or rating plans. No such filings may be made by a rating organization on behalf of any insurer. Such rates and supplementary rate information shall be filed by the effective date of the filing or the date that premium billing notices reflecting the new rates are sent to insureds or agents, whichever is earlier. In a competitive market, if the commissioner finds, after a hearing, that an insurer’s rates require closer supervision because of the insurer’s financial condition or unfairly discriminatory rating practices, the insurer shall file with the commissioner at least thirty days before the effective date, all such rates and such supplementary rate information and supporting information as prescribed by the commissioner. Upon application by the filer, the commissioner may authorize an earlier effective date for the filing.

(2) In a noncompetitive market, every insurer shall file with the commissioner all rates and supplementary rate information for that market and such supporting information as is required by the commissioner. For purposes of subsection (d) of section 7-479e, sections 38a-341, 38a-387, 38a-665, subsection (b) of section 38a-672, and sections 38a-673, 38a-675, 38a-676 and 38a-686 to 38a-694, inclusive, residual markets, title insurance and credit property insurance are deemed to be noncompetitive markets. All rates and supplementary rate information and such supporting information as is required by the commissioner, shall also be filed with the commissioner for insurance provided pursuant to section 38a-328, 38a-329 or 38a-670. Such rates and supplementary rate information and supporting information required by the commissioner shall be on file with the commissioner for a waiting period of thirty days before it becomes effective, which period may be extended by the commissioner for an additional period not to exceed thirty days if the commissioner gives written notice within such waiting period to the insurer or rating organization which made the filing that the commissioner needs such additional time for the consideration of such filing. Upon written application by such insurer or rating organization, the commissioner may authorize a filing which the commissioner has reviewed to become effective before the expiration of the waiting period or any extension thereof. A filing shall be deemed to meet the requirements of sections 38a-663 to 38a-696, inclusive, unless disapproved by the commissioner within the waiting period or any extension thereof. If, within the waiting period or any extension thereof, the commissioner finds that a filing does not meet the requirements of sections 38a-663 to 38a-696, inclusive, the commissioner shall send to the insurer or rating organization which made such filing written notice of disapproval of such filing, specifying therein in what respects the commissioner finds such filing fails to meet the requirements of sections 38a-663 to 38a-696, inclusive, and stating that such filing shall not become effective. Such finding of the commissioner shall be subject to review as provided in section 38a-19.

(3) An insurer may file rates by reference, with or without deviation, to rates charged by another insurer which were filed and are in effect if the insurer’s direct written premium for the applicable line of insurance is less than one-half of one per cent of the total state-wide direct written premium for that line, as determined from the annual statements filed by insurers licensed to do business in this state and as calculated by the National Association of Insurance Commissioners from its data base. Supporting information shall not be required for rates filed by reference pursuant to this subsection. For purposes of this subdivision the term “insurer” shall include two or more admitted insurers having a common ownership or operating in this state under common management or control.

(4) Rates filed pursuant to this section shall be filed in such form and manner as is prescribed by the commissioner. Whenever a filing made pursuant to subdivision (1) or (2) of subsection (a) of this section is not accompanied by the information upon which the insurer supports such filing and the commissioner does not have sufficient information to determine whether such filing meets the requirements of sections 38a-663 to 38a-696, inclusive, the commissioner shall require such insurer to furnish the information upon which it supports such filing and in such event the waiting period shall commence as of the date such information is furnished. The information furnished in support of a filing may include (A) the experience or judgment of the insurer making the filing, (B) its interpretation of any statistical data it relies upon, (C) the experience of other insurers, or (D) any other relevant factors.

(5) All rates, supplementary rate information and any supporting information for risks filed under subsection (d) of section 7-479e, sections 38a-341, 38a-387, 38a-665, subsection (b) of section 38a-672, and sections 38a-673, 38a-675, 38a-676 and 38a-686 to 38a-694, inclusive, shall, as soon as filed, be open to public inspection at any reasonable time. Copies may be obtained by any person on request and upon payment of a reasonable charge.

(b) Rates for insurance described in subsection (a) of this section shall be subject to review as follows:

(1) Rates subject to prefiling under subdivision (1) or (2) of subsection (a) of this section may be reviewed and disapproved before their effective date, except that rates for insurance provided pursuant to section 38a-328, 38a-329 and 38a-670 shall not be effective until approved by the commissioner. Any rate may be reviewed and disapproved subsequent to its effective date.

(2) The commissioner may disapprove a rate if the insurer fails to comply with the filing requirements of this section. The commissioner shall disapprove a rate for use in a competitive market if he finds that the rate is inadequate or unfairly discriminatory under subsection (a) of section 38a-686. The commissioner shall disapprove a rate for use in a noncompetitive or residual market if he finds the rate is excessive, inadequate or unfairly discriminatory under subsection (a) of section 38a-686.

(3) If the commissioner finds that a reasonable degree of competition does not exist in a market in accordance with section 38a-687, he may require that the insurers in that market file supporting information with respect to existing rates. If the commissioner believes that such rates may violate any of the requirements of subsection (d) of section 7-479e, sections 38a-341, 38a-387, 38a-665, subsection (b) of section 38a-672, or sections 38a-673, 38a-675, 38a-676, or 38a-686 to 38a-694, inclusive, he may proceed as provided in section 38a-678. If the commissioner believes that rates in a competitive market violate the inadequacy or unfair discrimination standards in section 38a-686 or any other applicable requirement of subsection (d) of section 7-479e, section 38a-341, 38a-387, 38a-665, subsection (b) of section 38a-672, or sections 38a-673, 38a-675, 38a-676, or 38a-686 to 38a-694, inclusive, he may require the insurers in that market to file supporting information with respect to existing rates. If after reviewing the supporting information, the commissioner continues to believe that such rates may violate these requirements, he may proceed as provided in section 38a-678. The commissioner may disapprove, without hearing, rates prefiled pursuant to subdivision (1) or (2) of subsection (a) of this section that have not become effective, provided that the insurer whose rates have been disapproved shall be given a hearing pursuant to section 38a-19.

(4) If the commissioner disapproves a rate, he shall issue an order specifying the respects in which it fails to meet the requirements of subsection (d) of section 7-479e, section 38a-341, 38a-387, 38a-665, subsection (b) of section 38a-672, and sections 38a-673, 38a-675, 38a-676, and 38a-686 to 38a-694, inclusive. For rates in effect at the time of the disapproval, the commissioner shall state, within a reasonable period of time, when the further use of such rate in contracts of insurance made thereafter shall be prohibited. The order shall be issued within thirty days after the hearing or within such reasonable time extension as the commissioner may determine. Such order may include a provision for premium adjustment for the period after the effective date of the order for policies in effect on such date.

(5) Whenever an insurer has no legally effective rates as a result of the commissioner’s disapproval of rates or other act, the commissioner shall specify interim rates. Upon appeal from any such order of the commissioner the court may, upon request of the appealing insurer, stay such order, provided that the insurer places in an escrow account the difference, as received, between the disapproved rates and the interim rates specified by the commissioner. When new rates become legally effective, the commissioner shall order the escrowed funds to be distributed appropriately, with interest at the legal rate as provided in section 37-1, except that minimal refunds to policyholders are not required to be distributed.

(P.A. 82-353, S. 11, 26; P.A. 92-60, S. 21; P.A. 93-297, S. 16, 29; P.A. 01-174, S. 17.)

History: P.A. 82-353, S. 11, effective July 1, 1983; Sec. 38-201x transferred to Sec. 38a-688 in 1991; P.A. 92-60 made technical corrections for statutory consistency; P.A. 93-297 deleted references to repealed Sec. 38a-386, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date; P.A. 01-174 amended Subsec. (a)(2) and (4) to substitute references to Sec. 38a-696 for Sec. 38a-697 and make technical changes, including changes for the purpose of gender neutrality.

See Sec. 38a-676 re review of rating plans and rules and form of commercial risk insurance contracts.



Section 38a-688a - Rate filing re personal risk insurance. Powers of commissioner.

(a) Notwithstanding the requirements of sections 38a-389 and 38a-688 with respect to personal risk insurance with the exception of residual market rates, and on and after July 1, 2006, and until July 1, 2015, an insurer may file a rate with the Insurance Commissioner pursuant to this section and such rate shall take effect the date it is filed provided the rate provides for an overall state-wide rate increase or decrease of not more than six per cent in the aggregate and not more than a fifteen per cent increase in any individual territory for all coverages that are subject to the filing. Such per cent limits shall not apply on an individual insured basis. Not more than one filing may be made by an insurer pursuant to this section within any twelve-month period unless the filing, when combined with one or more filings made by the insurer within the preceding twelve months, does not result in an overall state-wide increase or decrease of more than six per cent in the aggregate and not more than a fifteen per cent increase in any individual territory for all coverages that are subject to the filing.

(b) A filing that does not meet the criteria set forth in subsection (a) of this section shall be subject to sections 38a-389 and 38a-688 unless the filing is otherwise exempt from said sections.

(c) A filing submitted pursuant to subsection (a) of this section shall be deemed to comply with the requirements of this chapter, except that the commissioner shall have the authority to determine whether the filing is inadequate or unfairly discriminatory. In the event the commissioner determines that the filing is inadequate or unfairly discriminatory, the commissioner shall issue a written order specifying in detail the reasons why the filing is inadequate or unfairly discriminatory. The order shall indicate a future date on which the filing shall no longer be effective. An order by the commissioner pursuant to this subsection that is issued more than thirty days after the date the rate is filed with the commissioner shall be prospective only and shall not affect any contract issued or made before the effective date of the order.

(d) No rate increase that meets the criteria set forth in subsection (a) of this section may be implemented with respect to an individual policy in effect on the date of the filing unless the increase is applicable no earlier than the date of policy renewal and the insurer provides notice of the increase to the insured pursuant to section 38a-323.

(P.A. 06-104, S. 2; P.A. 09-217, S. 1; P.A. 11-253, S. 1; P.A. 13-167, S. 1.)

History: P.A. 06-104 effective July 1, 2006; P.A. 09-217 amended Subsec. (a) to extend filing date from July 1, 2009, to July 1, 2011, effective July 8, 2009; P.A. 11-253 amended Subsec. (a) to extend filing date to July 1, 2013, effective July 13, 2011; P.A. 13-167 amended Subsec. (a) to extend filing date to July 1, 2015, to add limit of not more than 15 per cent increase in any individual territory, and to make a conforming change, effective June 21, 2013.



Section 38a-688b - Declination, cancellation or nonrenewal of personal risk insurance policy based on credit history or rating prohibited.

The declination, cancellation or nonrenewal of a personal risk insurance policy not subject to the provisions of section 38a-358 is prohibited if the declination, cancellation or nonrenewal is based solely on information contained in an insured’s or applicant’s credit history or credit rating or solely on an applicant’s lack of credit history. For the purposes of this section, an insurer shall not be deemed to have declined, cancelled or nonrenewed a policy if coverage is available through an affiliated insurer.

(P.A. 10-7, S. 3.)

History: P.A. 10-7 effective January 1, 2011.



Section 38a-689 - (Formerly Sec. 38-201y). Insurers issuing homeowners policies to file underwriting rules and regulations with commissioner. Approval procedure.

(a) Each insurance company which issues homeowners insurance policies in this state shall file with the Insurance Commissioner the rules and regulations, or any modifications of such rules and regulations, used by such company to determine whether or not to underwrite such policies.

(b) Such rules and regulations, or modification of such rules and regulations, shall be on file with the commissioner for a waiting period of thirty days before they become effective. The commissioner may extend the waiting period for an additional extension period not to exceed thirty days if the commissioner gives the insurance company that made the filing written notice within the waiting period. The written notice shall indicate that the commissioner needs additional time to consider the filing. Upon written application by such insurance company, the commissioner may authorize a filing that the commissioner has reviewed to become effective before the expiration of the waiting period or any extension period. A filing shall be deemed approved unless disapproved by the commissioner within the waiting period or any extension period. If, within the waiting period or any extension period, the commissioner disapproves the filing, the commissioner shall send the insurance company that made such filing written notice of disapproval, specifying the reasons for disapproval, and stating that such filing shall not become effective. Such finding of the commissioner shall be subject to review as provided in section 38a-19.

(P.A. 82-353, S. 21; P.A. 00-7, S. 2.)

History: Sec. 38-201y transferred to Sec. 38a-689 in 1991; P.A. 00-7 designated existing language as Subsec. (a), deleted “On or before January 1, 1983”, rewrote section and deleted reference that modification of rules and regulations be on file with the commissioner for a 30-day waiting period, and added new Subsec. (b) concerning waiting period for approval, extension period and disapproval re rules, regulations and modifications of rules and regulations.



Section 38a-690 - (Formerly Sec. 38-201z). Commissioner to approve statistical plan for workers’ compensation insurance.

The Insurance Commissioner shall approve a uniform statistical plan for workers’ compensation and employers’ liability insurance which shall thereafter be used by all insurers writing such insurance.

(P.A. 82-353, S. 22.)

History: Sec. 38-201z transferred to Sec. 38a-690 in 1991.



Section 38a-691 - (Formerly Sec. 38-201aa). Commissioner to develop consumer information system for personal risk insurance needs.

The commissioner is authorized to utilize, develop or cause to be developed a consumer information system which will provide and disseminate price and other relevant information on a readily available basis to purchasers with personal risk insurance needs. Such activity may be conducted internally within the Insurance Department, in cooperation with other state insurance departments, through outside contractors or in any other manner deemed appropriate by the commissioner. To the extent deemed necessary and appropriate by the commissioner, insurers, advisory organizations and other persons or organizations involved in conducting the business of insurance in this state to which this section applies shall cooperate in the development and utilization of a consumer information system. The provisions of this section shall not limit the authority of the commissioner with respect to commercial risk insurance.

(P.A. 82-353, S. 18.)

History: Sec. 38-201aa transferred to Sec. 38a-691 in 1991.



Section 38a-692 - (Formerly Sec. 38-201bb). Rulings by commissioner exempting market.

The commissioner may on the commissioner’s own initiative or upon request of any person, issue a ruling, exempting any market from any or all of the provisions of subsection (d) of section 7-479e, section 38a-341, subsection (a) of section 38a-343, sections 38a-358, 38a-387, 38a-663, 38a-665, subsection (b) of section 38a-672, sections 38a-673, 38a-675, 38a-676, 38a-680, 38a-686 to 38a-694, inclusive, and subdivision (9) of section 38a-816, if and to the extent that the commissioner finds their application unnecessary to achieve the purpose of sections 38a-663 to 38a-696, inclusive.

(P.A. 82-353, S. 23; P.A. 01-174, S. 18.)

History: Sec. 38-201bb transferred to Sec. 38a-692 in 1991 (Revisor’s note: In 1995 the reference to Sec. “38a-386” was deleted editorially by the Revisors to reflect the repeal of that section by public act 93-297, S. 28); P.A. 01-174 substituted reference to Sec. 38a-696 for Sec. 38a-697 and made technical changes for the purpose of gender neutrality.



Section 38a-693 - (Formerly Sec. 38-201cc). Regulations.

The Insurance Commissioner may adopt regulations in accordance with the provisions of chapter 54, as he deems necessary to effectuate the purposes of sections 38a-341, 38a-358, 38a-672, 38a-673, 38a-676, 38a-686 to 38a-689, inclusive, 38a-691, 38a-692 and 38a-694.

(P.A. 82-353, S. 24; P.A. 89-65, S. 3.)

History: P.A. 89-65 authorized the commissioner to adopt regulations to carry out the purposes of Secs. 38-201j and 38-201k; Sec. 38-201cc transferred to Sec. 38a-693 in 1991.



Section 38a-694 - (Formerly Sec. 38-201dd). Legislative finding. Deregulation.

It is found and declared that the purposes of subsection (d) of section 7-479e, section 38a-341, subsection (a) of section 38a-343, sections 38a-358, 38a-387, 38a-663, 38a-665, subsection (b) of section 38a-672, sections 38a-673, 38a-675, 38a-676, 38a-680, 38a-686 to 38a-694, inclusive, and subdivision (9) of section 38a-816, are: (1) To prohibit noncompetitive behavior by insurers; (2) to protect policyholders and the public against the adverse effects of excessive, inadequate or unfairly discriminatory rates; (3) to promote price competition among insurers so as to provide rates which are responsive to competitive market conditions; (4) to promote sufficient consumer activity in the marketplace in order to generate a regulatory effect on price; (5) to improve availability, fairness and reliability of insurance; (6) to authorize essential cooperative action among insurers in the rate- making process and to regulate such activity to prevent practices that tend to substantially reduce competition or create a monopoly; (7) to encourage the most efficient and economic marketing practices; (8) to provide price and other information to enable consumers to purchase insurance suitable for their needs and to foster competitive insurance markets; and (9) to provide the Insurance Commissioner with authority to impose regulatory controls in the event that the other purposes are not accomplished.

(P.A. 82-353, S. 1.)

History: Sec. 38-201dd transferred to Sec. 38a-694 in 1991 (Revisor’s note: In 1995 the reference to Sec. “38a-386” was deleted editorially by the Revisors to reflect the repeal of that section by public act 93-297, S. 28 and in 1999 the reference to Sec. “37a-676” was changed to “38a-676” to correct a typographical error).



Section 38a-695 - (Formerly Sec. 38-201ff). Effective dates for revised insurance rates and supplementary rate information.

Whenever a filing is submitted by an insurer to the Insurance Commissioner to revise the rates or supplementary rate information applicable to any policy subject to the provisions of sections 38a-663 to 38a-696, inclusive, the filing shall specify an effective date, provided the filing may specify separate effective dates for new business and renewal business. Such rates or supplementary rate information shall only apply to policies with an inception, continuation, or renewal effective date on or after the appropriate filing effective date, regardless of the date the policy is written, issued, processed or delivered. If either a coverage is changed or an exposure is added during the policy period, the insurer shall specify, at the time of the original filing, whether the applicable rates will be (1) the rates in effect at the beginning of the policy period, or (2) the rates in effect on the effective date of the change in coverage or the addition in exposure. If the latter rates are specified, such rates shall apply only to the changed coverage or the added exposure.

(P.A. 86-34, S. 1, 2; P.A. 01-174, S. 19.)

History: Sec. 38-201ff transferred to Sec. 38a-695 in 1991; P.A. 01-174 substituted “38a-696” for “38a-697” and substituted “the filing” for “it”.



Section 38a-696 - (Formerly Sec. 38-201ii). Annual report of commercial risk insurance writings and experience. Required financial data. Compilation by commissioner.

(a) For purposes of this section:

(1) “Company” means an individual company, not part of a company group, licensed to write property or casualty insurance in the state of Connecticut. It does not include surplus lines companies; and

(2) “Company group” means a group of commonly owned companies, or companies under common management and control, that are licensed to write property or casualty insurance in the state of Connecticut. It does not include surplus lines companies.

(b) Annually, on or before June first, each company or company group writing commercial risk insurance in this state shall submit to the Insurance Commissioner, in a form required by the commissioner, a report showing its commercial risk insurance writings and experience for the preceding calendar year in this state and country-wide. Such report shall be based on the coding of business to line and class in accordance with currently filed and approved accounting rules and statistical plans. Such report shall consist of the information required by subsection (c) of this section for the following lines and classes of insurance written by such company or company group: (1) Commercial automobile insurance, personal injury protection; (2) other commercial automobile insurance liability; (3) product liability insurance; (4) medical malpractice insurance; (5) other liability insurance as follows: (A) Municipal liability, (B) liquor liability, and (C) day care center liability; and (6) any other commercial liability line described as such in the annual statement or any other class of insurance designated by the commissioner.

(c) Reports filed pursuant to subsection (b) of this section shall include the following data, both specific to the state and country-wide, on a calendar year basis by the type of insurance for the previous calendar year ending on the thirty-first day of December next preceding: (1) Direct premiums written; (2) direct premiums earned; (3) incurred loss and loss adjustment expense; (4) incurred expenses; and (5) policyholder dividends. For purposes of this subsection, estimates may be used where credible data are unavailable.

(d) The report may be submitted to the commissioner by a licensed rating or advisory organization on behalf of the insurer or insurer group.

(e) The Insurance Commissioner shall annually compile and summarize all reports submitted to the commissioner pursuant to subsection (b) of this section. The commissioner’s compilation shall be published and made available to any interested resident of this state upon written request to the commissioner.

(P.A. 87-515, S. 2, 4; P.A. 93-297, S. 17, 29; P.A. 01-174, S. 2; P.A. 09-74, S. 26; P.A. 13-134, S. 24.)

History: Sec. 38-201ii transferred to Sec. 38a-696 in 1991; P.A. 93-297 amended Subsec. (b)(1) to delete the term “no-fault” in description of commercial automobile insurance, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date; P.A. 01-174 amended Subsec. (b)(6) to reference any other class of insurance designated by the commissioner and delete “after notice and hearing”, amended Subsec. (c)(3) to substitute “loss adjustment expense” for “loss expense” and to delete Subparas. (A) to (H) re calculation of incurred loss and loss adjustment expense, deleted multiple criteria in Subsec. (c)(4), deleted Subdivs. (c)(6) to (10), inserted new Subsec. (d) re reports submitted by a licensed rating or advisory organization, redesignated existing Subsec. (d) as Subsec. (e) and made technical changes, including changes for purposes of gender neutrality, in Subsecs. (b) and (e); P.A. 09-74 made a technical change in Subsec. (c), effective May 27, 2009; P.A. 13-134 made a technical change in Subsec. (c).



Section 38a-697 - (Formerly Sec. 38-201gg). Submittal to commissioner of data relating premiums charged to filed rates for certain insurance lines.

Section 38a-697 is repealed, effective October 1, 2001.

(P.A. 86-98, S. 5, 6; P.A. 01-174, S. 21.)






Chapter 701a - Insurance Producers, Agents and Third-Party Administrators

Section 38a-702 - (Formerly Sec. 38-69). Definitions.

Section 38a-702 is repealed, effective September 1, 2002.

(1949 Rev., S. 6057; 1967, P.A. 526, S. 3; P.A. 90-243, S. 22; P.A. 94-160, S. 3, 24; P.A. 95-79, S. 145, 146, 189; P.A. 96-227, S. 11; P.A. 97-317, S. 2, 4; P.A. 01-113, S. 41, 42.)



Section 38a-702a - Definitions.

As used in this chapter and chapter 702, unless the context or subject matter otherwise require:

(1) “Agent” or “insurance agent” means an insurance producer appointed by an insurer to act on the insurer’s behalf pursuant to section 38a-702m.

(2) “Business entity” means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

(3) “Commissioner” means the Insurance Commissioner.

(4) “Home state” means any state or territory of the United States, including, but not limited to, the District of Columbia, in which an insurance producer maintains the producer’s principal place of residence or principal place of business and is licensed to act as an insurance producer.

(5) “Insurance” means any of the lines of authority contained in this title.

(6) “Insurance producer” or “producer” means a person required to be licensed under the laws of this state to sell, solicit or negotiate insurance.

(7) “Insurer” means “insurer”, as defined in section 38a-1.

(8) “License” means a document issued by the commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent or inherent, in the holder to represent or commit an insurance carrier.

(9) “Limited line credit insurance” includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the commissioner determines should be designated a form of limited line credit insurance.

(10) “Limited line credit insurance producer” means a person who sells, solicits or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group or individual policy.

(11) “Limited lines insurance” means those lines of insurance referred to in section 38a-782, or any other line of insurance that the commissioner deems necessary to recognize for the purpose of complying with section 38a-702g.

(12) “Limited lines producer” means a person authorized by the commissioner to sell, solicit or negotiate limited lines insurance.

(13) “Negotiate” means the act of conferring directly with, or offering advice directly to, a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms or conditions of the contract, provided the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers.

(14) “Person” means an individual or a business entity.

(15) “Sell” means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company.

(16) “Solicit” means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company.

(17) “Terminate” means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer’s authority to transact insurance.

(18) “Uniform business entity application” means the National Association of Insurance Commissioners uniform business entity application for resident and nonresident business entities, as amended from time to time.

(19) “Uniform application” means the National Association of Insurance Commissioners uniform application for resident and nonresident producer licensing, as amended from time to time.

(P.A. 01-113, S. 1, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702b - Producer license required.

A person shall not sell, solicit or negotiate insurance in this state for any class or classes of insurance unless the person is licensed for that line of authority in accordance with sections 38a-702a to 38a-702r, inclusive.

(P.A. 01-113, S. 2, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702c - Exceptions to licensing requirement.

(a) Nothing in sections 38a-702a to 38a-702r, inclusive, shall be construed to require an insurer to obtain an insurance producer license. As used in this section, “insurer” does not include an insurer’s officers, directors, employees, subsidiaries or affiliates.

(b) A license as an insurance producer shall not be required of the following: (1) An officer, director or employee of an insurer or of an insurance producer, provided the officer, director or employee does not receive any commission on policies written or sold to insure risks residing, located or to be performed in this state and (A) the officer’s, director’s or employee’s activities are executive, administrative, managerial, clerical or a combination thereof, and are only indirectly related to the sale, solicitation or negotiation of insurance; or (B) the officer’s, director’s or employee’s functions relate to underwriting, loss control, inspection or the processing, adjusting, investigating or settling of a claim on a contract of insurance; or (C) the officer, director or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person’s activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation or negotiation of insurance; (2) a person who (A) secures and furnishes information for the purpose of (i) group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance, (ii) enrolling individuals under plans, or (iii) issuing certificates under plans or otherwise assisting in administering plans; or (B) performs administrative services related to mass marketed property and casualty insurance; provided no commission is paid to the person for the services performed under subparagraphs (A) and (B) of this subdivision; (3) an employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employer, association officer, employee, director or trustee is engaged in the administration or operation of a program of employee benefits for the employer’s or association’s own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, provided the employer, association, officer, director, employee or trustee is not in any manner compensated, directly or indirectly, by the company issuing the contracts; (4) an employee of an insurer, or an organization employed by an insurer, that is engaged in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers and who is not individually engaged in the sale, solicitation or negotiation of insurance; (5) a person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state, provided the person does not sell, solicit or negotiate insurance that would insure risks residing, located or to be performed in this state; (6) a person who is not a resident of this state who sells, solicits or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under the contract, provided the person is otherwise licensed as an insurance producer to sell, solicit or negotiate such insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state; or (7) a salaried full-time employee who counsels or advises his or her employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer provided the employee does not sell or solicit insurance or receive a commission.

(P.A. 01-113, S. 3, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702d - Examinations. Fees.

(a) A resident individual applying for an insurance producer license shall pass a written examination unless exempt under section 38a-702h. The examination shall test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer and the insurance laws and regulations of this state, except that no additional course or examination shall be required for the line of variable life and variable annuity products. Examinations required by this section shall be developed and conducted under rules prescribed by the commissioner, or regulations which the commissioner may adopt pursuant to section 38a-702p.

(b) The commissioner may make arrangements, including, but not limited to, contracting with an outside testing service, for administering examinations and collecting the nonrefundable fee set forth in section 38a-11.

(c) Each individual applying for an examination shall remit a nonrefundable fee as set forth in section 38a-11.

(d) An individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being scheduled for another examination.

(P.A. 01-113, S. 4, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702e - Application for license. Examination. Waiver of examination requirement. Exception for limited lines producers.

(a) A person applying for a resident insurance producer license shall make application to the commissioner on the uniform application and declare under penalty of refusal, suspension or revocation of the license that the statements made in the application are true, correct and complete to the best of the individual’s knowledge and belief. The commissioner shall not approve the application unless the commissioner finds that the individual (1) is at least eighteen years of age; (2) has not committed any act that is a ground for denial, suspension or revocation set forth in section 38a-702k; (3) has completed, where required by the commissioner, a prelicensing course of study for the lines of authority for which the person has applied; (4) has paid the fees set forth in section 38a-11; and (5) has successfully passed the examinations for the lines of authority for which the person has applied.

(b) A business entity acting as an insurance producer shall obtain an insurance producer license. Application shall be made using the uniform business entity application. The commissioner shall not approve the application unless the commissioner finds that (1) the business entity has paid the fees set forth in section 38a-11; and (2) the business entity has designated a licensed producer responsible for the business entity’s compliance with the insurance laws, rules and regulations of this state.

(c) The commissioner may require the applicant to submit any documents reasonably necessary to verify the information contained in an application.

(d) Each insurer that sells, solicits or negotiates any form of limited line credit insurance shall provide to each individual whose duties will include selling, soliciting or negotiating limited line credit insurance a program of instruction that may be approved by the commissioner.

(e) Each applicant for an insurance producer license shall, before being admitted to an examination under subsection (a) of this section, prove to the satisfaction of the commissioner that such applicant meets one of the following prerequisites: (1) Successful completion of a course approved by the commissioner requiring not less than forty hours for each line of insurance for which the applicant is applying to be licensed; or (2) equivalent experience or training as determined by the commissioner.

(f) The commissioner may waive the requirement for examination for any applicant who, at any time within the year preceding the date of application for an insurance producer license, was licensed in this state under a license of the same type as the license applied for.

(g) Notwithstanding any provision of chapter 702 or sections 38a-702a to 38a-702r, inclusive, no examination or prelicensing education shall be required of an applicant for a limited lines producer license.

(P.A. 01-113, S. 5, 42; P.A. 02-19, S. 1; P.A. 04-10, S. 8.)

History: P.A. 01-113 effective September 1, 2002; P.A. 02-19 added new Subsecs. (e) to (g), inclusive, re prerequisites for examination, waiver of examination requirement and exception from examination requirement for limited lines producers, respectively, effective September 1, 2002; P.A. 04-10 made technical changes in Subsec. (e).



Section 38a-702f - Producer licenses. Reinstatement. Waivers. Notice to commissioner re change in information. Commissioner authorized to contract for performance of ministerial functions re licensing.

(a) Unless a person is denied a license pursuant to section 38a-702k, any person who has met the requirements of sections 38a-702d and 38a-702e shall be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the following lines of authority (1) life: insurance coverage on human lives including benefits of endowment and annuities, which may include benefits in the event of death or dismemberment by accident and benefits for disability income; (2) accident and health or sickness: insurance coverage for sickness, bodily injury or accidental death which may include benefits for disability income; (3) property: insurance coverage for the direct or consequential loss or damage to property of every kind; (4) casualty: insurance coverage against legal liability, including legal liability for death, injury or disability or damage to real or personal property; (5) variable life and variable annuity products: insurance coverage provided under variable life insurance contracts and variable annuities; (6) personal lines: property and casualty coverage sold to individuals and families for noncommercial purposes; (7) credit: limited line credit insurance; and (8) any other line of insurance permitted under this state’s laws or regulations.

(b) An insurance producer license shall remain in effect unless revoked or suspended provided the fee specified in section 38a-11 is paid and the continuing education requirements for resident individual producers are met by the due date.

(c) An individual insurance producer who allows an insurance producer’s license to lapse may, not later than twelve months after the due date of the renewal fee, reinstate the same license without being required to pass a written examination, except that a penalty in the amount of double the unpaid renewal fee shall be required for any renewal fee received after the due date.

(d) A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance, such as a long-term medical disability, may request a waiver of those procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

(e) The license shall contain the licensee’s name, address, personal identification number, and the date of issuance, the lines of authority, the expiration date and any other information the commissioner deems necessary.

(f) Licensees shall inform the commissioner by any means acceptable to the commissioner of any change of licensee information as required under section 38a-771. If, upon investigation, the commissioner determines that a licensee has failed to timely inform the commissioner of a change in legal name or address, the commissioner shall impose a penalty pursuant to section 38a-774.

(g) The commissioner may contract with nongovernmental entities, including, but not limited to, the National Association of Insurance Commissioners or any of its affiliates or subsidiaries, to perform any ministerial functions related to producer licensing that the commissioner deems appropriate. Such ministerial functions may include the collection of licensing fees.

(P.A. 01-113, S. 6, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702g - Nonresident licenses.

(a) Unless a person is denied a license pursuant to section 38a-702k, a nonresident person shall receive a nonresident producer license if: (1) The person is currently licensed as a resident and in good standing in the person’s home state; (2) the person has submitted the proper request for licensure and has paid the fees required under section 38a-11; (3) the person has submitted or transmitted to the commissioner the application for licensure that the person submitted to the person’s home state, or in lieu of the same, a completed uniform application, provided an applicant for a surplus lines broker license or limited lines credit insurance producer license may submit any other application acceptable to the commissioner; and (4) the person’s home state awards nonresident producer licenses to residents of this state on the same basis.

(b) The commissioner may verify the producer’s licensing status through the producer database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries.

(c) A nonresident producer who moves to this state from another state or a resident producer who moves from this state to another state shall file a change of address and provide certification from the new resident state not later than thirty days after the change of legal residence. No licensing fee or application shall be required from a producer moving to this state pursuant to this section.

(d) Notwithstanding any other provision of sections 38a-702a to 38a-702r, inclusive, a person licensed as a surplus lines broker in the person’s home state shall receive a nonresident surplus lines broker license pursuant to subsection (a) of this section. Except as provided in subsection (a) of this section, nothing in this section otherwise amends or supersedes any provision of sections 38a-740 to 38a-745, inclusive.

(e) Notwithstanding any other provision of sections 38a-702a to 38a-702r, inclusive, a person licensed as a limited line credit insurance producer or other type of limited lines producer in the producer’s home state shall receive a nonresident limited lines producer license, pursuant to subsection (a) of this section, granting the same scope of authority as granted under the license issued by the producer’s home state. For the purpose of this section, limited line insurance is any authority granted by the home state which restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to subdivisions (1) to (6), inclusive, of subsection (a) of section 38a-702f.

(P.A. 01-113, S. 7, 42; P.A. 02-24, S. 15; P.A. 04-257, S. 64.)

History: P.A. 01-113 effective September 1, 2002; P.A. 02-24 amended Subsec. (a)(3) to substitute “broker” for “brokers”, effective September 1, 2002; P.A. 04-257 made a technical change in Subsec. (d), effective June 14, 2004.



Section 38a-702h - Exemption from examination. Requirements for producers in other states who become residents of Connecticut. Waiver of examination for certain chartered underwriters.

(a) Except as provided in section 38a-702g or 38a-702n, an individual who applies for an insurance producer license in this state and who was previously licensed for the same lines of authority in another state shall not be required to complete any prelicensing education or examination if the application is received not later than ninety days after the cancellation of the applicant’s previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state’s producer database records, maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries, indicate that the producer is or was licensed in good standing for the line of authority requested.

(b) A person licensed as an insurance producer in another state who moves to this state shall make application not later than ninety days after establishing legal residence to become a resident licensee pursuant to section 38a-702e. No prelicensing education or examination shall be required of such person for any line of authority previously held in the prior state except where the commissioner determines otherwise by regulation, which the commissioner may adopt in accordance with chapter 54.

(c) The commissioner may waive the requirement of an examination for a license to act as a producer for (1) property and casualty insurance in the case of any applicant who has been awarded the professional designation of Chartered Property and Casualty Underwriter, and (2) life and accident insurance in the case of any applicant who has been awarded the professional designation of Chartered Life Underwriter.

(P.A. 01-113, S. 8, 42; P.A. 04-77, S. 2.)

History: P.A. 01-113 effective September 1, 2002; P.A. 04-77 added Subsec. (c) re waiver of examination for Chartered Property and Casualty Underwriters and Chartered Life Underwriters.



Section 38a-702i - Notice to commissioner re use of assumed name.

An insurance producer doing business under any name other than the producer’s legal name shall notify the commissioner prior to using the assumed name.

(P.A. 01-113, S. 9, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702j - Temporary producers licenses.

(a) The commissioner may issue a temporary insurance producer license for a period not to exceed one hundred eighty days without requiring an examination if the commissioner deems that the temporary license is necessary for the servicing of an insurance business in the following cases: (1) To the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer’s business; (2) to a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license; (3) to the designee of a licensed insurance producer entering active service in the armed forces of the United States; or (4) in any other circumstance where the commissioner deems that the public interest will best be served by the issuance of the license.

(b) The commissioner may limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The commissioner may revoke a temporary license if the interests of insureds or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business.

(P.A. 01-113, S. 10, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702k - Denial, nonrenewal or revocation of producers license. Hearings. Penalties.

(a) The commissioner may place on probation, suspend, revoke or refuse to issue or renew an insurance producer’s license or may levy a civil penalty in accordance with the provisions of this title, or may take any combination of such actions, for any one or more of the following causes: (1) Providing incorrect, misleading, incomplete or materially untrue information in the license application; (2) violating any insurance laws, or violating any regulation, subpoena or order of the commissioner or of another state’s commissioner; (3) obtaining or attempting to obtain a license through misrepresentation or fraud; (4) improperly withholding, misappropriating or converting any moneys or properties received in the course of doing an insurance business; (5) intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance; (6) having been convicted of a felony; (7) having admitted or been found to have committed any insurance unfair trade practice or fraud; (8) using fraudulent, coercive or dishonest practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this state or elsewhere; (9) having an insurance producer license, or its equivalent, denied, suspended or revoked in any other state, province, district or territory; (10) forging another’s name to an application for insurance or to any document related to an insurance transaction; (11) improperly using notes or any other reference material to complete an examination for an insurance license; (12) knowingly accepting insurance business from an individual who is not licensed; (13) failing to comply with an administrative or court order imposing a child support obligation; or (14) failing to pay state income tax or comply with any administrative or court order directing payment of state income tax.

(b) If the action by the commissioner is to nonrenew a license or to deny an application for a license, the commissioner shall notify the applicant or licensee and advise, in writing, the applicant or licensee of the reason for the denial or nonrenewal of the applicant’s or licensee’s license. The applicant or licensee may make written demand upon the commissioner, not later than thirty days after the notice, for a hearing before the commissioner to determine the reasonableness of the commissioner’s action. The hearing shall be held not later than twenty days after receipt of such request and shall be held pursuant to section 38a-19.

(c) The license of a business entity may be suspended, revoked or refused if the commissioner finds, after hearing, that an individual licensee’s violation was known or should have been known by one or more of the partners, officers or managers acting on behalf of the partnership or corporation and the violation was neither reported to the commissioner nor corrective action taken.

(d) In addition to or in lieu of any applicable denial, suspension or revocation of a license, a person may, after hearing, be subject to a civil fine pursuant to section 38a-774.

(e) The commissioner shall retain the authority to enforce the provisions of, and impose any penalty or remedy authorized by, this title against any person who is under investigation for or charged with a violation of this title even if the person’s license or registration has been surrendered or has lapsed by operation of law.

(P.A. 01-113, S. 11, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702l - Producer commissions.

(a) An insurance company or insurance producer shall not pay a commission, service fee, brokerage or other valuable consideration to a person for selling, soliciting or negotiating insurance in this state if the person is required to be licensed under sections 38a-702a to 38a-702r, inclusive, and is not so licensed.

(b) A person shall not accept a commission, service fee, brokerage or other valuable consideration for selling, soliciting or negotiating insurance in this state if the person is required to be licensed under sections 38a-702a to 38a-702r, inclusive, and is not so licensed.

(c) Renewal or other deferred commissions may be paid to a person, or an heir or assignee of the person, for selling, soliciting or negotiating insurance in this state if the person was required to be licensed under sections 38a-702a to 38a-702r, inclusive, at the time of the sale, solicitation or negotiation and was so licensed at that time.

(d) An insurer or insurance producer may pay or assign commissions, service fees, brokerages or other valuable consideration to an insurance agency or to persons who do not sell, solicit or negotiate insurance in this state, unless the payment would violate section 38a-825.

(P.A. 01-113, S. 12, 42; P.A. 04-77, S. 1.)

History: P.A. 01-113 effective September 1, 2002; P.A. 04-77 amended Subsec. (c) to add “or an heir or assignee of the person”.



Section 38a-702m - Agent appointments. Fees.

(a) An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed agent of the insurer. An insurance producer who is not acting as an agent of an insurer is not required to become appointed.

(b) To appoint a producer as its agent, the appointing insurer shall file, in a form approved by the commissioner, a notice of appointment not later than fifteen days after the date the agency contract is executed or the first insurance application is submitted. An insurer may elect to appoint a producer to all or some of the affiliated companies within the insurer’s holding company system or group by filing a single appointment request, provided the commissioner (1) has implemented an electronic system capable of processing such filings; and (2) has previously notified insurers doing business in this state that such filings are acceptable. An insurer that appoints a producer to more than one affiliated company within the insurer’s holding company or system shall pay the fee specified by section 38a-11 for each affiliated company to which the producer is appointed.

(c) Upon receipt of the notice of appointment, the commissioner shall verify within a reasonable time not to exceed thirty days that the insurance producer is eligible for appointment. If the insurance producer is determined to be ineligible for appointment, the commissioner shall notify the insurer not later than five days after the commissioner’s determination.

(d) An insurer shall pay an appointment fee, in the amount set forth in section 38a-11, for each insurance producer appointed by the insurer.

(e) An insurer shall remit, in a manner prescribed by the commissioner, a renewal appointment fee in the amount set forth in section 38a-11.

(P.A. 01-113, S. 13, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702n - Reciprocity.

(a) The commissioner shall waive any prelicensing requirements, except the requirements imposed by section 38a-702g, for a nonresident license applicant with a valid license from the applicant’s home state if the applicant’s home state awards nonresident licenses to residents of this state on the same basis.

(b) A nonresident producer’s satisfaction of the producer’s home state’s continuing education requirements for licensed insurance producers shall constitute satisfaction of this state’s continuing education requirements if the nonresident producer’s home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this state on the same basis.

(P.A. 01-113, S. 14, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702o - Producer to report administrative actions and criminal prosecutions to commissioner.

(a) A producer shall report to the commissioner any administrative action taken against the producer in another jurisdiction or by another governmental agency in this state not later than thirty days after the final disposition of the matter. The report shall include a copy of the order, consent to order or other relevant legal documents.

(b) Not later than thirty days after the initial pretrial hearing date, a producer shall report to the commissioner any criminal prosecution taken against the producer in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing and any other relevant legal documents.

(P.A. 01-113, S. 15, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702p - Regulations.

The commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of sections 38a-702a to 38a-702r, inclusive.

(P.A. 01-113, S. 16, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702q - Applicability of provisions.

Except as provided in section 38a-702g and section 38a-702n, sections 38a-702a to 38a-702r, inclusive, shall not apply to excess and surplus lines agents and brokers licensed pursuant to sections 38a-740 to 38a-745, inclusive, and section 38a-794.

(P.A. 01-113, S. 17, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-702r - Construction. Provisions not applicable to bail bond or title insurance.

Nothing in sections 38a-702a to 38a-702q, inclusive, shall be construed as applicable to bail bond insurance under chapter 700f, or title insurance under chapter 700a.

(P.A. 01-113, S. 18, 42.)

History: P.A. 01-113 effective September 1, 2002.



Section 38a-703 - (Formerly Sec. 38-70). Soliciting business for unlicensed insurance or surety company prohibited.

No person shall, within this state, solicit or procure insurance, except with regard to his own property or person, with or by any insurance company that does not hold a certificate then in force from the commissioner authorizing such insurance company to do such insurance business in this state, or deliver policies or collect premiums of or for any such company; nor shall any person aid in any way in the transaction in this state of any insurance business with or by any insurance company not thus authorized, except to obtain insurance upon his own property or person. Any person who aids any corporation, association or person not authorized to do insurance business in this state in soliciting such business from residents of this state, by means of any advertisement published in this state or by any other means, shall be fined not more than two thousand dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 6058; P.A. 08-178, S. 24.)

History: Sec. 38-70 transferred to Sec. 38a-703 in 1991; P.A. 08-178 made technical changes and increased maximum fine from $100 to $2,000.

Cited. 9 CA 622.



Section 38a-704 - (Formerly Sec. 38-71). Penalty for acting as insurance producer without license.

Any person, partnership, association, limited liability company or corporation, or any person, partnership, association, limited liability company or corporation acting under a trade name, that acts within this state, either on the person’s own behalf or as a representative or agent of any other person or partnership, association, limited liability company or corporation or any other person, partnership, association, limited liability company or corporation acting under a trade name, as an insurance producer, as defined in section 38a-702a, unless such person holds an insurance producer license then in force from the commissioner authorizing the person so to act, shall be fined not more than ten thousand dollars or imprisoned not more than three months, or both.

(1949 Rev., S. 6059, 6066; P.A. 90-243, S. 24; P.A. 94-160, S. 4, 24; P.A. 95-79, S. 187–189; P.A. 01-113, S. 19, 42; P.A. 08-178, S. 25.)

History: P.A. 90-243 removed public adjusters from purview of section; Sec. 38-71 transferred to Sec. 38a-704 in 1991; P.A. 94-160 amended the section to include partnerships, associations or corporations or any of such acting under a trade name to more accurately reflect the current modernization and nomenclature of the industry, effective January 1, 1996; P.A. 95-79 included a person who acts as representative of a limited liability company, effective May 31, 1995; P.A. 01-113 substituted “section 38a-702a” for “subsection (1) of section 38a-702” and made technical changes for the purpose of gender neutrality, effective September 1, 2002; P.A. 08-178 made technical changes and increased maximum fine from $500 to $10,000.

See Sec. 38a-413 re title agent and title insurer exemption.

Cited. 162 C. 508.

Cited. 5 CA 616.



Section 38a-705 - (Formerly Sec. 38-73). Exemption of fraternal benefit societies.

The provisions of sections 38a-703, 38a-704 and 38a-769 shall not apply to any otherwise lawful activities of fraternal benefit societies.

(1949 Rev., S. 6065; 1957, P.A. 448, S. 45.)

History: Sec. 38-73 transferred to Sec. 38a-705 in 1991.



Section 38a-706 - (Formerly Sec. 38-75). Sharing commission.

Section 38a-706 is repealed, effective September 1, 2002.

(1949 Rev., S. 6063; P.A. 94-160, S. 5, 24; P.A. 01-113, S. 41, 42.)



Section 38a-707 - (Formerly Sec. 38-75a). Producer service fees and commissions limited. Exemption for registration under the federal Investment Advisers Act. Disclosures.

(a) No insurance producer shall have any right to compensation, other than commissions deductible from premiums on insurance policies or contracts, from any insured or prospective insured for or on account of the negotiation or procurement of, or other services in connection with, any contract of insurance made or negotiated in this state or for any other services on account of any such insurance policies or contracts, including, but not limited to, adjustment of claims arising therefrom, unless such right to compensation is based upon a written memorandum, signed by the party to be charged, and specifying or clearly defining the amount or extent of such compensation, provided such compensation is in compliance with regulations adopted pursuant to subsection (b) of this section.

(b) The Insurance Commissioner may, by regulation, establish a reasonable schedule of maximum fees which may be charged by insurance producers or he may regulate such fees on an individual basis.

(c) Nothing herein contained shall affect the right of any such producer to recover from the insured the amount of any premium or premiums for insurance effected by or through such producer.

(d) The provisions of this section shall not apply to an insurance producer who is an advisory representative of a registered investment adviser registered pursuant to the Investment Advisers Act of 1940, 15 USC 80b-1, et seq., provided the insurance producer makes full disclosure in a written memorandum, signed by the party to be charged, which specifies the amount of such fee or compensation for services performed pursuant to the Investment Advisers Act of 1940 and which also discloses that a commission may be paid to the insurance producer from the sale of any insurance.

(1969, P.A. 738; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 286, 348; P.A. 90-243, S. 32; P.A. 94-160, S. 6, 24; P.A. 96-48, S. 1.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 90-243 divided section into Subsecs. and rephrased provision re commissioner’s power to establish a maximum fee schedule which may be charged by insurance agents or brokers; Sec. 38-75a transferred to Sec. 38a-707 in 1991; P.A. 94-160 substituted “producer” for “agent or broker” to accurately reflect the modernization and nomenclature of the industry and added provision in Subsec. (a) re compliance with regulations pursuant to Subsec. (b), effective January 1, 1996; P.A. 96-48 added Subsec. (d) to exempt producers who provide the prescribed disclosures and are advisory representatives of an investment advisor registered under the federal Investment Advisers Act.



Section 38a-707a - Producer compensation. Disclosure and customer acknowledgment.

(a) As used in this section:

(1) “Affiliate” means a person who (A) controls, is controlled by, or is under common control with a producer, and (B) is permitted to receive compensation pursuant to this chapter;

(2) “Compensation from an insurer or other third party” means payments, commissions, fees, awards, overrides, bonuses, contingent commissions, loans, stock options, gifts, prizes or other forms of valuable consideration, whether or not payable pursuant to a written agreement;

(3) “Compensation directly from the customer” does not include any fee or amount allowed under section 38a-707 and regulations adopted pursuant to said section or any fee or amount collected by or paid to the producer that does not exceed an amount established by the commissioner pursuant to section 38a-707;

(4) “Customer” does not include a person whose only relationship to the producer or affiliate with respect to the placement of insurance is as (A) a participant or beneficiary of an employee benefit plan, or (B) a person covered under a group or blanket insurance policy or group annuity contract;

(5) “Documented acknowledgment” means the customer’s written consent, except that in the case of a purchase over the telephone or by electronic means for which written consent cannot reasonably be obtained, “documented acknowledgment” includes consent documented by the producer; and

(6) “Insurance producer” or “producer” means an insurance producer, as defined in section 38a-702a, except that “insurance producer” or “producer” does not include (A) a person such as a managing general agent, sales manager or wholesale broker who is licensed as an insurance producer and who acts only as an intermediary between an insurer and the customer’s producer, or (B) a reinsurance intermediary.

(b) If an insurance producer or affiliate of such producer receives any compensation directly from a customer for the initial placement of insurance, neither the producer nor the affiliate shall accept or receive any compensation from an insurer or other third party for that placement of insurance unless the producer has, prior to the time the policy is delivered to the customer:

(1) Obtained the customer’s documented acknowledgment that such compensation will be received by the producer or affiliate; and

(2) Disclosed the amount of compensation that the producer or affiliate will receive from the insurer or other third party for the placement, except that if the amount of compensation is not known at the time of disclosure, the producer shall disclose the specific method for calculating such compensation and, if possible, a reasonable estimate of the amount.

(c) Subsection (b) of this section shall not apply to:

(1) An insurance producer who (A) does not receive compensation directly from the customer for the placement of insurance, and (B) discloses to the customer prior to the time the policy is delivered to the customer:

(i) That the producer will receive compensation from an insurer in connection with that placement; or

(ii) That, in connection with that placement of insurance, the insurance producer represents the insurer and that the producer may provide services to the customer for the insurer;

(2) The placement of insurance in surplus lines or residual markets; or

(3) A producer whose sole compensation is derived from commissions or other remuneration from the insurer.

(P.A. 05-61, S. 1.)



Section 38a-707b - Disclosure of producer fees and compensation upon request of municipality or board of education.

(a) For purposes of this section, “insurance”, “insurance producer” and “insurer” have the same meanings as provided in section 38a-702a, and “municipality” means any town, city or borough, consolidated town and city or consolidated town and borough.

(b) Any insurance producer who sells, solicits or negotiates insurance on behalf of an insurer to a municipality or local or regional board of education shall, upon request from the municipality or local or regional board of education, fully disclose, in writing, the amount of any fees or compensation such insurance producer receives from the insurer for such services pursuant to the written memorandum required under section 38a-707 or the Investment Advisers Act of 1940, 15 USC 80b-1, et. seq., as amended from time to time.

(P.A. 10-174, S. 2.)



Section 38a-708 - (Formerly Sec. 38-76a). Company to furnish facts relative to termination of agent’s appointment. False statement sole grounds for cause of action by agent.

Upon the request of the Insurance Commissioner, any insurance company shall furnish to the Insurance Department the facts relative to the termination of an agent’s appointment and the causes thereof. No agent shall have a cause of action against any insurance company as a result of such company’s having furnished to said department pursuant to this section any statement, oral or written, unless such statement is false and was known by such company to be false when made.

(1961, P.A. 85; P.A. 77-614, S. 163, 610; P.A. 79-173; P.A. 80-482, S. 287, 345, 348.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 79-173 replaced provision which had deemed every statement made pursuant to this section a privileged communication and had prohibited statements use as evidence in court action or proceedings with provision re agents cause of action; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-76a transferred to Sec. 38a-708 in 1991.



Section 38a-709 - (Formerly Sec. 38-76b). Termination of producer’s appointment and contract.

(a) Any insurance company authorized to transact fire or casualty business in this state shall, upon termination of a producer’s appointment by said company, permit the renewal of all contracts of insurance written by such producer for a period of eighteen months from the date of such termination, as determined by the individual underwriting requirements of said company, provided, in the event of any contract not meeting such underwriting requirements, the company shall give the producer sixty days’ notice of its intention not to renew said contract, and provided further that such period of time may be reduced, in whole or in part, as the commissioner may deem necessary for the purpose of adequately protecting the insured or securing the solvency of such company.

(b) No insurance agency contract entered into in this state, by a licensed insurer with an insurance producer licensed under section 38a-769, shall be terminated by the licensed insurer appointing such producer unless the licensed insurer upon terminating such contract shall give not less than ninety days’ written notice in advance to the other party unless the contract shall be terminated by the licensed insurer for failure of the producer, after receiving a written demand, to pay over moneys due to such insurer, provided during said ninety-day period after any such notice, the producer shall not write or bind any new business on behalf of the licensed insurer without the specific written approval by such insurer of such business.

(c) Any insurance company renewing contracts of insurance in accordance with this section shall pay commissions for such renewals to the terminated producer in the same amount as had been paid to him on similar policies during the twelve months immediately preceding the notice of termination.

(d) The provisions of this section shall not apply to any contract with a producer for the sale of life or accident and health insurance.

(1969, P.A. 485, S. 1, 2; 1971, P.A. 176; P.A. 77-199, S. 1, 12; P.A. 85-102, S. 2; P.A. 96-193, S. 15, 36.)

History: 1971 act inserted new Subsec. (c) concerning renewal commissions and relettered former Subsec. (c) accordingly; P.A. 77-199 authorized renewals for 18 months rather than one year and added proviso re reduction of time period to protect insured or secure company’s solvency in Subsec. (a); P.A. 85-102 amended Subsec. (d) to specifically exclude accident and health insurance from the provisions of the section; Sec. 38-76b transferred to Sec. 38a-709 in 1991; P.A. 96-193 substituted “producer” for “agent”, effective June 3, 1996.

See Sec. 38a-710 re protection of independent insurance producers from cancellation of contract because of adverse underwriting experience.



Section 38a-710 - (Formerly Sec. 38-76d). Insurers prohibited from cancelling or amending contract of independent producer solely because of adverse underwriting experience.

No company shall cancel or amend the contract of an independent insurance producer for property or casualty insurance, solely because of adverse underwriting experience for the two years preceding the date of such cancellation or amendment on such lines of insurance for which the company requires submission of an application for approval or for which the company accepts without approval policies issued by its appointed producers, if the information on any such application or on the company copy of any policy issued by an appointed producer is substantially complete and not intentionally or substantially incorrect or misleading. In calculating the average loss ratio for purposes of determining adverse underwriting experience for such preceding two years, reserves against claims pending shall not be included.

(P.A. 79-277; P.A. 90-243, S. 33; P.A. 92-53, S. 1, 2; P.A. 96-193, S. 16, 36.)

History: P.A. 90-243 substituted “property” for “fire” insurance; Sec. 38-76d transferred to Sec. 38a-710 in 1991; P.A. 92-53 prohibited amending the contract of an independent insurance agent because of adverse underwriting experience; P.A. 96-193 substituted “producer” for “agent” and “appointed” for “licensed”, effective June 3, 1996.

See Sec. 38a-709 re termination of producer’s appointment and agency contracts.



Section 38a-711 - (Formerly Sec. 38-92). Payment of commissions to unlicensed persons.

Section 38a-711 is repealed, effective September 1, 2002.

(1949, S. 2797d; P.A. 94-160, S. 7, 24; P.A. 98-72; P.A. 01-113, S. 41, 42.)



Section 38a-712 - (Formerly Sec. 38-92a). Report of failure of producer to remit premiums and of checks returned for insufficient funds or otherwise dishonored.

(a) Each insurance company authorized or permitted to do business in this state and each residual market mechanism established pursuant to section 38a-329 shall report to the Insurance Commissioner (1) any failure on the part of an insurance producer or excess line broker to remit premiums for policies or endorsements issued to insureds directly or through the producer within thirty days following the due date of the account of the producer with the company, its state agent or managing general agent or (2) whenever a check issued by such producer to the company or residual market mechanism is returned for insufficient funds or otherwise dishonored and remains outstanding fifteen days following receipt of such return.

(b) If, upon investigation of a report concerning a failure to remit premiums, the commissioner determines that a producer has received premiums directly or indirectly from insureds and has failed to remit them to the proper company, its state agent or managing general agent, he may, following a hearing as specified in section 38a-774, suspend or revoke the license of the producer. Upon receipt of a report concerning a dishonored check or upon dishonor of a check issued by a producer to the Insurance Department of the state of Connecticut, the commissioner shall notify the producer issuing such check of the report. If an arrangement for payment of such funds is not made to the satisfaction of the commissioner by the producer within fifteen days of receipt of such notice, the license of the producer shall be automatically suspended. Within sixty days of receipt of such notice the producer may make written demand upon the commissioner for a hearing to show cause why the suspension should be terminated. Such hearing shall be held within thirty days from the date of receipt of the written demand. If by the end of the sixty-day demand period no hearing has been demanded, the license of the producer shall be revoked. The commissioner may institute procedures for the restoration of the licensee’s insurance accounts to best protect the interests of all parties concerned.

(c) The commissioner may adopt such reasonable regulations as he deems necessary for the implementation of this section and specifically to provide procedures for continuing, terminating or restoring the licenses affected.

(1967, P.A. 250; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 289, 348; P.A. 86-36; P.A. 89-63; P.A. 90-243, S. 39; P.A. 94-39, S. 7; 94-160, S. 8, 24; P.A. 95-136, S. 4, 8.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 86-36 provided that the insurance company and the agent or broker shall each conduct upon the request of the commissioner, an audit of the disputed accounts, the results of which shall be sent to the commissioner, who may then conduct further investigations; P.A. 89-63 required residual market mechanisms to report failure of agent or broker to remit premiums, required a report be made when a check issued by an agent or broker to a company or residual market mechanism is returned for insufficient funds and remains outstanding 15 days, provided for automatic suspension of license if no arrangement for payment of outstanding sum is made to the satisfaction of the commissioner and deleted provisions requiring companies, agents and brokers to conduct audits upon the commissioner’s request; P.A. 90-243 made technical changes and divided section into Subsecs.; Sec. 38-92a transferred to Sec. 38a-712 in 1991; P.A. 94-39 added the phrase “or otherwise dishonored” to trigger the reporting requirement when a check issued by an agent or broker to a company or residual market mechanism is dishonored for any reason; P.A. 94-160 substituted “producer” for “agent or broker” to accurately reflect the modernization and nomenclature of the industry and added “or otherwise dishonored” as a criteria to report when a check issued by a producer is returned for insufficient funds or otherwise dishonored, effective January 1, 1996; P.A. 95-136 added provision in Subsec. (b) to require the Insurance Commissioner to notify a producer of a dishonored check when such check is presented to the state Insurance Department and added provision regarding the suspension of a producer and the subsequent revocation of license, if a producer fails to make arrangements for the payment of funds related to a dishonored check or fails to demand a hearing to show cause why such suspension should be terminated, effective January 1, 1996; (Revisor’s note: In 1999 a repetition of “suspended.” in Subsec. (b) before the phrase “Within sixty days of ...” was deleted editorially by the Revisors to correct a clerical error).



Section 38a-713 - (Formerly Sec. 38-89). Signing or countersigning insurance policies in blank. Penalties.

Any insurance producer who signs or countersigns any policy of insurance or countersigns any endorsement thereon in blank shall be fined not more than one thousand dollars, and the commissioner shall revoke the producer’s license.

(1949 Rev., S. 6074; P.A. 01-113, S. 31, 42; P.A. 08-178, S. 26.)

History: Sec. 38-89 transferred to Sec. 38a-713 in 1991; P.A. 01-113 substituted “producer” for “agent” and “the producer’s” for “his”, effective September 1, 2002; P.A. 08-178 increased maximum fine from $100 to $1,000.

See Sec. 38a-774 re suspension or revocation of license.



Section 38a-714 - (Formerly Sec. 38-90). Personal liability of agent or broker acting on behalf of insurance company not licensed to do business in this state.

Any person making within this state directly or indirectly any contract of insurance on behalf of any insurance company which is not licensed to do business in this state shall be personally liable to the insured for the performance of such contract by the insurance company.

(1949 Rev., S. 6075; P.A. 10-32, S. 122.)

History: Sec. 38-90 transferred to Sec. 38a-714 in 1991; P.A. 10-32 made a technical change, effective May 10, 2010.

See Sec. 38a-744 re liability of licensee.

Cause of action founded on this statute is of a contractual nature. 2 CS 50.



Section 38a-715 - (Formerly Sec. 38-90a). Payment by insured to producer as payment to company.

Any payment made by or on behalf of an insured to any producer for policies of insurance which have been issued to such producer for delivery to the insured or issued directly to the insured on the order of such producer shall, in controversies between the insured and the company, be deemed to have been paid to the company.

(1963, P.A. 142; P.A. 94-160, S. 9, 24.)

History: Sec. 38-90a transferred to Sec. 38a-715 in 1991; P.A. 94-160 substituted “producer” for “broker” to accurately reflect the modernization and nomenclature of the industry, effective January 1, 1996.



Section 38a-716 - (Formerly Sec. 38-90b). Premium advancing by producer. Cancellation of policy.

(a) If any insurance producer advances premium for a policy to an insurer, on behalf of an insured, with respect to any property or casualty insurance policy other than one providing coverage for homeowners, tenants, private passenger nonfleet automobile, mobile manufactured home and other property and casualty insurance for personal, family or household needs and such insured has not paid the premium due, the producer may request cancellation of such policy by the insurer, provided that the producer has sent, by certified or registered mail, return receipt requested, to the insured at the address shown on the policy, written notice which shall include: (1) The name and address of the insured and the insurer, (2) policy number, (3) an itemization of the premium due the insurance producer stated separately for each policy or endorsement, including separate itemization of all payments received for and credits applied to, each policy, (4) a statement of the insurance producer’s intent to request, in writing, cancellation of the policy by the insurer for nonpayment of premium, unless the default is cured within fifteen days from the date the notice is postmarked, (5) a statement specifying that in the event the insured submits any written response to the notice, it shall be forwarded to the insurer with the request for cancellation. If written response is received following submission of written request for cancellation, it shall be immediately forwarded to the insurer by the insurance producer. The insurer shall reply directly to the insured within ten days following receipt of the insured’s response and forward a copy of its response to the producer.

(b) If upon receipt of the written request from the insurance producer, the insurer cancels the policy, such cancellation shall be made in accordance with the policy provisions regarding cancellation for nonpayment of premium and on a pro-rata basis. The producer is entitled to and has a lien on any return premium for the policy, to the extent of the amount owed by the insured to the producer, for such policy.

(c) Any insurance producer or insurer who violates any provisions of this section shall be subject to the provisions of section 38a-817.

(P.A. 82-59; June Sp. Sess. P.A. 83-3, S. 1; P.A. 94-160, S. 10, 24.)

History: June Sp. Sess. 83-3 changed term “mobile home” to “mobile manufactured home” in Subsec. (a); Sec. 38-90b transferred to Sec. 38a-716 in 1991; P.A. 94-160 substituted “producer” for “agent or insurance broker” to accurately reflect the modernization and nomenclature of the industry, effective January 1, 1996.

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.



Section 38a-717 - (Formerly Sec. 38-91). Payment of commissions to producers.

Section 38a-717 is repealed, effective September 1, 2002.

(1949 Rev., S. 6076; 1961, P.A. 7; 1967, P.A. 11; P.A. 94-160, S. 11, 24; P.A. 01-113, S. 41, 42.)



Section 38a-718 - (Formerly Sec. 38-76c). Restrictions on negotiation of insurance incidental to extension of credit.

(a) As used in this section (1) “bank holding company” shall have the same meaning as that contained in section 36-419; and (2) “lending institution” shall include, but shall not be limited to, banks, savings and loan associations and credit unions.

(b) No person, partnership, association or corporation licensed under the provisions of section 38a-769, which is owned or controlled, directly or indirectly, by a bank holding company or lending institution, shall negotiate any policy of insurance applicable to any real or personal property which is security for an extension of credit by any lending institution, if approval of the transaction is contingent on the purchase of said insurance.

(c) The terms of this section shall not be construed to apply to any person, partnership, association or corporation owned or controlled by a bank holding company or any lending institution engaged in the activity prohibited hereby on December 31, 1971.

(1972, P.A. 109, S. 1–3; P.A. 07-217, S. 158.)

History: Sec. 38-76c transferred to Sec. 38a-718 in 1991; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007.



Section 38a-720 - Definitions.

As used in sections 38a-720 to 38a-720n, inclusive:

(1) “Adjuster” means an independent or contracted individual who investigates or settles loss claims. “Adjuster” does not include an employee of an insurer who investigates or settles claims incurred under insurance contracts written by the insurer or an affiliated insurer.

(2) “Affiliate” or “affiliated” has the same meaning as provided in section 38a-1.

(3) “Business entity” means a corporation, a limited liability company or any other similar form of business organization, whether for profit or nonprofit.

(4) “Commissioner” means the Insurance Commissioner.

(5) “Control” or “controlled by” has the same meaning as provided in section 38a-1.

(6) “Insurance producer” has the same meaning as provided in section 38a-702a.

(7) “Insurer” or “insurance company” means any person or combination of persons doing any kind or form of insurance business other than a fraternal benefit society, and includes a captive insurance company, as defined in section 38a-91aa, a captive insurer, as defined in section 38a-91k, a licensed insurance company, a medical service corporation, a hospital service corporation, a health care center, and a consumer dental plan that provides employee welfare benefits on a self-funded basis or as defined in section 38a-577.

(8) “NAIC” means the National Association of Insurance Commissioners.

(9) “Person” has the same meaning as provided in section 38a-1.

(10) “Sell” means the exchange of an insurance contract for money or other consideration, by any means, on behalf of an insurance company.

(11) “Third-party administrator” means any person who directly or indirectly underwrites, collects premiums or charges from, or adjusts or settles claims on, residents of this state in connection with life, annuity or health coverage offered or provided by an insurer. “Third-party administrator” does not include:

(A) An employer administering its employee benefit plan or the benefit plan of an affiliated employer under common management and control;

(B) A union administering a benefit plan on behalf of its members;

(C) An insurer that is licensed in this state or is acting as an authorized insurer with respect to insurance lawfully issued to cover a Connecticut resident, and sales representatives thereof;

(D) An insurance producer who is licensed to sell life, annuity or health coverage in this state, whose activities are limited exclusively to the sale of insurance;

(E) A creditor acting on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors;

(F) A trust and its trustees, agents and employees acting pursuant to such trust established in conformity with 29 USC Section 186, as amended from time to time;

(G) A trust exempt from taxation under Section 501(a) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, and its trustees and employees acting pursuant to such trust, or a custodian and the custodian’s agents and employees acting pursuant to a custodian account that meets the requirements of Section 401(f) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time;

(H) A credit union or a financial institution that is subject to supervision or examination by federal or state banking authorities, or a mortgage lender, to the extent such credit union, financial institution or mortgage lender collects or remits premiums to licensed insurance producers or limited lines producers or to authorized insurers, in connection with loan payments;

(I) A credit card issuing company that advances or collects premiums or charges from its credit cardholders who have authorized collection;

(J) An attorney-at-law who adjusts or settles claims in the normal course of such attorney’s practice or employment and who does not collect premiums or charges in connection with life, annuity or health coverage;

(K) An adjuster who is licensed in this state or is not subject to the licensure requirements of chapter 702 and whose activities are limited to adjusting claims;

(L) An insurance producer who is licensed in this state and acting as a managing general agent, as defined in section 38a-90a, whose activities are limited exclusively to those specified in said section;

(M) A business entity that is affiliated with an insurer licensed in this state and that undertakes activities as a third-party administrator only for the direct and assumed insurance business of the affiliated insurer;

(N) A consortium of federally qualified health centers funded by the state, providing services only to the recipients of programs administered by the Department of Social Services;

(O) A pharmacy benefits manager registered under section 38a-479bbb;

(P) An entity providing administrative services to the Health Reinsurance Association established under section 38a-556; or

(Q) A nonprofit association or one of its direct subsidiaries that provides access to insurance as part of the benefits or services such association or subsidiary makes available to its members.

(12) “Underwrites” or “underwriting” means the acceptance of employer or individual applications for coverage of individuals in accordance with the written rules of the insurer or self-funded plan, and the overall planning and coordination of a benefits program.

(13) “Uniform application” means the current version of the National Association of Insurance Commissioners’ Uniform Application for Third-Party Administrators.

(P.A. 11-58, S. 20.)



Section 38a-720a - License. Exemptions. Written agreement required.

(a) No person shall offer to act as or hold himself out to be a third-party administrator in this state unless such person is licensed pursuant to section 38a-720j, or is exempt from licensure pursuant to subsection (b) of this section. This requirement shall not apply to a person employed by a third-party administrator to the extent that such person’s activities are under the supervision and control of the third-party administrator. The authority granted to a third-party administrator pursuant to sections 38a-720 to 38a-720i, inclusive, shall not exempt such third-party administrator’s employees from the licensing requirements of chapters 701b and 702.

(b) (1) Any insurer licensed in this state that directly or indirectly underwrites, collects premiums or charges from, or adjusts or settles claims for other than its policyholders, subscribers and certificate holders shall be exempt from sections 38a-720 to 38a-720n, inclusive, provided such activities only involve the lines of insurance for which such insurer is licensed in this state. Any such insurer shall (A) be subject to the provisions of chapter 704, (B) respond to all complaint inquiries received from the Insurance Department, not later than ten calendar days after the date a complaint is received by the insurer, and (C) with respect to any advertising that mentions any customer, obtain such customer’s prior written consent.

(2) Nothing in this section shall authorize the commissioner to regulate a self-insured health plan subject to the Employee Retirement Income Security Act of 1974. The commissioner is authorized to regulate those activities an insurer undertakes for the administration of a self-insured health plan that do not relate to the health benefit plan and that comport with the commissioner’s statutory authority to regulate insurance and the business of insurance as provided for in 29 USC 1144, as amended from time to time.

(c) No third-party administrator shall act as such without a written agreement between such third-party administrator and an insurer or other person utilizing the services of the third-party administrator, which shall be retained as part of the official records of both the third-party administrator and such insurer or other person for the duration of such agreement and for five years thereafter. The agreement shall contain all provisions required by this section, except insofar as those provisions that do not apply to the activities performed by the third-party administrator.

(d) The written agreement set forth in subsection (c) of this section shall include, but not be limited to:

(1) A statement of activities that the third-party administrator shall undertake on behalf of the insurer or other person utilizing the services of the third-party administrator, and the lines, classes or types of insurance such third-party administrator is authorized to administer;

(2) A statement of the activities and responsibilities of the third-party administrator regarding the administration of or any standards pertaining to business underwritten by the insurer, benefits, premium rates, underwriting criteria or claims payment;

(3) A provision requiring the third-party administrator to render an accounting, on such frequency as the parties agree, that details all transactions performed by the third-party administrator pertaining to the business underwritten by the insurer or the business of the person utilizing the services of the third-party administrator;

(4) The procedures for any withdrawals to be made by the third-party administrator from the fiduciary account established under section 38a-720f. Such procedures shall address, but not be limited to: (A) Remittance to an insurer or other person utilizing the services of the third-party administrator who is entitled to remittance, (B) deposit in an account maintained in the name of the insurer or other person utilizing the services of the third-party administrator, (C) transfer to and deposit in a claims-paying account, with claims to be paid as provided for in subsection (d) of section 38a-720f, (D) payment to a group policyholder for remittance to the insurer or other person utilizing the services of the third-party administrator entitled to such remittance, (E) payment to the third-party administrator for its commissions, fees or charges, and (F) remittance of return premiums to the person or persons entitled to such return premiums;

(5) Procedures and requirements for the disclosures required to be made by the third-party administrator under section 38a-720h; and

(6) A termination provision, by which either party to the written agreement may terminate such agreement for cause, that includes a procedure to resolve any disputes regarding the cause for termination of such agreement.

(e) A third-party administrator or insurer or other person utilizing the services of the third-party administrator may, with written notice, terminate the written agreement for cause as provided in such written agreement. The insurer may suspend the underwriting authority of the third-party administrator during the pendency of any dispute regarding the cause for termination of the written agreement. The insurer or other person utilizing the services of the third-party administrator shall fulfill any legal obligations with respect to policies or plans affected by the written agreement, regardless of any dispute between the third-party administrator and the insurer or other person utilizing the services of the third-party administrator.

(P.A. 11-58, S. 21.)

See Sec. 19a-7j re assessment of health and welfare fee on third-party administrators doing health insurance business in state.



Section 38a-720b - Payments of premiums or charges to a third-party administrator.

(a) If an insurer or other person utilizes the services of a third-party administrator, the payment of any premiums or charges by or on behalf of an insured to the third-party administrator shall be deemed to have been received by the insurer or other person utilizing the services of the third-party administrator.

(b) Return premium payments or claim payments forwarded by the insurer or other person utilizing the services of the third-party administrator to the third-party administrator shall not be deemed to have been paid to the insured or claimant until such payments are received by such insured or claimant.

(c) Nothing in this section shall limit any right of an insurer or other person utilizing the services of a third-party administrator to bring a cause of action arising from the failure of such third-party administrator to make payments to the insurer, other person utilizing the services of the third-party administrator, insureds or claimants.

(P.A. 11-58, S. 22.)



Section 38a-720c - Maintenance of and access to books and records. Examination, audit and inspection. Confidentiality of information.

(a)(1) Each third-party administrator shall maintain and make available to the insurer or other person utilizing the services of the third-party administrator complete books and records of all transactions performed on behalf of the insurer or other person utilizing the services of the third-party administrator. Each third-party administrator shall (A) maintain such books and records in accordance with prudent standards of insurance record keeping, and (B) retain such books and records for a period of not less than five years from the date of their creation.

(2) The insurer or other person utilizing the services of a third-party administrator shall own any records generated by such third-party administrator pertaining to such insurer or other person utilizing the services of such third-party administrator. The third-party administrator shall retain the right to maintain continued access to books and records to permit the third-party administrator to fulfill all of its contractual obligations to the insurer, other person utilizing the services of the third-party administrator, insureds or claimants.

(b) An insurer that is affiliated with a business entity as set forth in subparagraph (M) of subdivision (11) of section 38a-720 shall be responsible for the acts of such business entity to the extent of such business entity’s activities as a third-party administrator for such insurer. Such insurer shall be responsible for furnishing the books and records of all transactions performed on behalf of the insurer to the commissioner upon the commissioner’s request.

(c) The commissioner shall have access for the purposes of examination, audit and inspection to books and records maintained by a third-party administrator. Any documents, materials or other information in the possession or control of the commissioner that are obtained by the commissioner from a third-party administrator, insurer, insurance producer or employee or agent thereof acting on behalf of such third-party administrator, insurer or insurance producer, in an investigation, examination or audit shall (1) be confidential by law and privileged; (2) not be subject to disclosure under section 1-210; (3) not be subject to subpoena; and (4) not be subject to discovery or admissible in evidence in any civil action. The commissioner may use such documents, materials or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner’s official duties.

(d) Neither the commissioner nor any person who receives documents, materials or other information as set forth in subsection (c) of this section while acting under the authority of the commissioner shall testify or be required to testify in any civil action concerning such documents, materials or information.

(e) To assist the commissioner in the performance of the commissioner’s duties, the commissioner may:

(1) Share documents, materials or other information, including documents, materials or other information deemed confidential and privileged pursuant to subsection (c) of this section, with other state, federal and international regulatory agencies, the National Association of Insurance Commissioners or its affiliates or subsidiaries and state, federal and international law enforcement authorities, provided the recipient of such documents, materials or other information agrees to maintain the confidentiality and privileged status of such documents, materials or other information;

(2) Receive documents, materials or other information, including confidential and privileged documents, materials or other information from the National Association of Insurance Commissioners or its affiliates or subsidiaries and from regulatory and law enforcement officials of foreign or domestic jurisdictions. The commissioner shall maintain as confidential or privileged any documents, materials or other information received with notice or the understanding that such documents, materials or other information are confidential or privileged under the laws of the jurisdiction that is the source of such documents, materials or other information; and

(3) Enter into agreements governing the sharing and use of information consistent with this subsection.

(f) No waiver of any applicable privilege or claim of confidentiality in any documents, materials or other information shall occur as a result of disclosure to the commissioner or of sharing in accordance with subsection (e) of this section.

(g) Nothing in sections 38a-720 to 38a-720n, inclusive, shall prohibit the commissioner from releasing final, adjudicated actions, including for cause terminations of licenses issued to third-party administrators, to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners or its affiliates or subsidiaries.

(h) Notwithstanding the provisions of subparagraph (B) of subdivision (1) of subsection (a) of this section, if a written agreement set forth in subsection (c) of this section is terminated, the third-party administrator may, by a separate written agreement with the insurer or other person utilizing the services of the third-party administrator, transfer all books and records to a new third-party administrator. Such new third-party administrator shall acknowledge to the insurer or other person utilizing the services of the new third-party administrator, in writing, that the new third-party administrator shall be responsible for retaining the books and records of the prior third-party administrator as required under subparagraph (B) of subdivision (1) of subsection (a) of this section.

(P.A. 11-58, S. 23; P.A. 13-134, S. 25.)

History: P.A. 13-134 amended Subsecs. (c) and (d) to delete “private” re civil action.



Section 38a-720d - Advertising.

A third-party administrator shall only use advertising pertaining to the business underwritten by an insurer that has been approved, in writing, by the insurer prior to its use. A third-party administrator that mentions any customer or person utilizing the services of the third-party administrator in its advertising shall obtain such customer’s or person’s prior written consent.

(P.A. 11-58, S. 24.)



Section 38a-720e - Responsibilities of insurer or other person utilizing a third-party administrator.

(a) Each insurer or other person utilizing the services of a third-party administrator shall be responsible for determining the benefits, premium rates, underwriting criteria and claims payment procedures for the lines, classes or types of insurance such third-party administrator is authorized to administer, and for securing reinsurance, if any. The insurer or other person utilizing the services of a third-party administrator shall provide to such third-party administrator, in writing, procedures pertaining to such third-party administrator’s administration of benefits, premium rates, underwriting criteria and claims payment. Each insurer or other person utilizing the services of a third-party administrator shall be responsible for the competent administration of such insurer’s or other person’s benefit and service programs.

(b) If a third-party administrator administers benefits for more than one hundred certificate holders on behalf of an insurer or other person utilizing the services of a third-party administrator, such insurer or other person shall, at least semiannually, conduct a review of the operations of the third-party administrator. At least one such review shall be an on-site audit of the operations of the third-party administrator.

(P.A. 11-58, S. 25.)



Section 38a-720f - Collection of premiums or charges. Payment of claims.

(a) All premiums or charges collected by a third-party administrator on behalf of or for an insurer or other person utilizing the services of a third-party administrator, and the return of premiums received from such insurer or other person, shall be held by the third-party administrator in a fiduciary capacity. The funds shall be immediately remitted to the person entitled to them or deposited promptly in a fiduciary account established and maintained by the third-party administrator in a federal or state chartered, federally insured financial institution. The third-party administrator shall render an accounting to the insurer or other person utilizing the services of a third-party administrator that details all transactions performed by the third-party administrator pertaining to the business underwritten by the insurer or the business of the person utilizing the services of a third-party administrator.

(b) Each third-party administrator that deposits in a fiduciary account charges or premiums collected on behalf of or for one or more insurers or other persons utilizing the services of the third-party administrator shall keep clear records of the deposits in and withdrawals from the account on behalf of each insurer or other person utilizing the services of the third-party administrator. The third-party administrator shall keep copies of all the records and, upon request by the insurer or other person utilizing the services of the third-party administrator, shall furnish such insurer or other person with a copy of the records of the deposits and withdrawals pertaining to such insurer or other person.

(c) A third-party administrator shall not pay any claim by making withdrawals from a fiduciary account in which premiums or charges are deposited. Withdrawals from the account shall be made as provided in the written agreement set forth in subsection (c) of section 38a-720a.

(d) All claims paid by the third-party administrator from funds collected on behalf of or for an insurer or other person utilizing the services of the third-party administrator shall be paid only by drafts or checks of, and as authorized by, such insurer or other person.

(P.A. 11-58, S. 26.)



Section 38a-720g - Compensation prohibitions.

(a) A third-party administrator shall not enter into any written or oral agreement or understanding with an insurer or other person utilizing the services of the third-party administrator that makes or has the effect of making the amount of the third-party administrator’s commissions, fees, or charges contingent upon savings effected in the adjustment, settlement or payment of losses covered by the insurer’s or other person utilizing the services of the third-party administrator’s obligations. This provision shall not prohibit a third-party administrator from receiving performance-based compensation for providing hospital auditing or other auditing services.

(b) This section shall not prevent the compensation of a third-party administrator from being based on premiums or charges collected or the number of claims paid or processed.

(P.A. 11-58, S. 27.)



Section 38a-720h - Disclosures.

(a) When the services of a third-party administrator are utilized, such third-party administrator shall issue a benefits identification card to each insured that includes disclosure of, and relationship among, the third-party administrator, the policyholder and the insurer or other person utilizing the services of the third-party administrator.

(b) When a third-party administrator collects premiums, charges or fees, the reason for collection of each item shall be identified to the insured and each item shall be shown separately. Additional charges shall not be made for services to the extent the services have been paid for by the insurer or other person utilizing the services of the third-party administrator.

(c) The third-party administrator shall disclose to the insurer or other person utilizing the services of the third-party administrator all charges, fees and commissions that the third-party administrator receives arising from services it provides for the insurer or other person utilizing the services of the third-party administrator, including any fees or commissions paid by insurers providing reinsurance or stop loss coverage.

(P.A. 11-58, S. 28.)



Section 38a-720i - Delivery of written communications to insureds.

Any policies, certificates, booklets, termination notices or other written communications delivered by an insurer or other person utilizing the services of a third-party administrator to such third-party administrator for delivery to such insurer’s or other person’s insureds shall be delivered by the third-party administrator promptly after receipt of instructions to deliver them from an insurer or other person utilizing the services of the third-party administrator.

(P.A. 11-58, S. 29.)



Section 38a-720j - Surety bond required. Audited annual financial statements in lieu of bond. Application. License renewal.

(a)(1) A third-party administrator applying for licensure shall execute a surety bond in an amount determined by the commissioner to be sufficient to protect insurers and other persons utilizing the services of the third-party administrator, but not less than the penal sum of five hundred thousand dollars. A third-party administrator licensed under this section shall maintain such surety bond as a condition for renewal of such license.

(2) The commissioner may waive the requirement to execute such surety bond if the applicant submits audited annual financial statements or reports for the two most recent fiscal years that prove the applicant has a positive net worth. An audited annual financial statement or report prepared on a consolidated basis shall include a columnar consolidating or combining worksheet that shall be filed with the report and include the following: (A) Amounts shown on the consolidated audited financial report shall be shown on the worksheet, (B) amounts for each entity shall be stated separately, and (C) explanations of consolidating and eliminating entries shall be included. A third-party administrator who has submitted such statements or reports in lieu of executing a surety bond and who is renewing such administrator’s license shall submit the most recent audited annual financial statement or report.

(b) A third-party administrator applying for licensure shall submit an application to the commissioner by using the uniform application and paying a fee pursuant to section 38a-11. The uniform application shall include or be accompanied by the following information and documents: (1) All basic organizational documents of the applicant, including any articles of incorporation, articles of association, partnership agreement, trade name certificate, trust agreement, shareholder agreement and other applicable documents and all amendments to such documents; (2) the bylaws, rules, regulations or similar documents regulating the internal affairs of the applicant; (3) a NAIC biographical affidavit for the individuals responsible for the conduct of affairs of the applicant, including (A) all members of the board of directors, board of trustees, executive committee or other governing board or committee, (B) the principal officers in the case of a corporation or the partners or members in the case of a partnership, association or limited liability company, (C) any shareholders or member holding directly or indirectly ten per cent or more of the voting stock, voting securities or voting interest of the applicant, and (D) any other person who exercises control or influence over the affairs of the applicant; (4) a statement describing the business plan including information on staffing levels and activities proposed in this state and nationwide. The plan shall provide details setting forth the applicant’s capability for providing a sufficient number of experienced and qualified personnel in the areas of claims processing, recordkeeping and underwriting; and (5) such other pertinent information as may be required by the commissioner.

(c) A third-party administrator applying for licensure shall make available for inspection by the commissioner copies of all written agreements with insurers or other persons utilizing the services of the third-party administrator.

(d) A third-party administrator applying for licensure shall produce its accounts, records and files for examination and shall make its officers available to give information with respect to its affairs, as often as is reasonably required by the commissioner.

(e) The commissioner may refuse to issue a license if the commissioner determines that the third-party administrator or any individual responsible for the conduct of the affairs of the third-party administrator is not competent, trustworthy, financially responsible or of good personal and business reputation, or has had an insurance or a third-party administrator certificate of authority or license denied or revoked for cause by any jurisdiction, or if the commissioner determines that any of the grounds set forth in section 38a-720m exists with respect to the third-party administrator.

(f) Any license issued to a third-party administrator shall be in force until September thirtieth of each year, unless sooner revoked or suspended as provided in this section. The license may be renewed, at the discretion of the commissioner, upon payment of the fee specified in section 38a-11 without the resubmission of the detailed information required in the original application.

(g) A third-party administrator licensed or applying for licensure under this section shall notify the commissioner immediately of any material change in its ownership, control or other fact or circumstance affecting its qualification for a license in this state.

(h) In addition to the surety bond required under subsection (a) of this section, a third-party administrator licensed or applying for a license under this section that administers or will administer governmental or church self-insured plans in this state or any other state shall execute and maintain a surety bond, for use by the commissioner and the insurance regulatory authority of any additional state in which the third-party administrator is authorized to conduct business, to cover individuals and persons who have remitted premiums, charges or fees to the third-party administrator in the course of the third-party administrator’s business, in the greater of the following amounts: (1) One hundred thousand dollars; or (2) ten per cent of the aggregate total amount of self-funded coverage under governmental plans or church plans handled in this state and all additional states in which the third-party administrator is authorized to conduct business.

(P.A. 11-58, S. 30.)



Section 38a-720k - Registration of certain persons not required to be licensed as third-party administrator.

A person who is not required to be licensed as a third-party administrator under subdivision (11) of section 38a-720 or section 38a-720a and who directly or indirectly underwrites, collects charges or premiums from, or adjusts or settles claims on residents of this state, only in connection with life, annuity or health coverage provided by a self-funded plan other than governmental or church plans, shall register annually with the commissioner not later than October first on a form designated by the commissioner.

(P.A. 11-58, S. 31.)



Section 38a-720l - Annual report.

(a) Each third-party administrator licensed under section 38a-720j shall file an annual report for the preceding calendar year with the commissioner on or before July first of each year or within such extension of time as the commissioner may grant for good cause. The annual report shall be in the form and contain such information as the commissioner prescribes, including evidence that the surety bond required under subdivision (1) of subsection (a) of section 38a-720j and, if applicable, subsection (h) of section 38a-720j, remain in force. The information contained in such report shall be verified by at least two officers of the third-party administrator.

(b) The annual report shall include the complete names and addresses of all insurers or other persons with which the third-party administrator had written agreements during the preceding fiscal year.

(c) At the time of filing the annual report, the third-party administrator shall pay a filing fee as specified in section 38a-11.

(d) The commissioner shall review the most recently filed annual report of each third-party administrator on or before September first of each year. Upon completion of its review, the commissioner shall: (1) Issue a certification to the third-party administrator that the annual report shows the third-party administrator is currently licensed and in good standing, or noting any deficiencies found in such annual report; or (2) update any electronic database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries, indicating that the annual report shows the third-party administrator is compliant with existing law, or noting any deficiencies found in such annual report.

(P.A. 11-58, S. 32; P.A. 12-145, S. 26.)

History: P.A. 12-145 amended Subsec. (a) to replace reference to “this section” with reference to Sec. 38a-720j, effective June 15, 2012.



Section 38a-720m - Suspension or revocation of license.

(a) The commissioner shall suspend or revoke the license of a third-party administrator, or shall issue a cease and desist order if the third-party administrator does not have a license if, after notice and hearing, the commissioner finds that the third-party administrator: (1) Is in an unsound financial condition; (2) is using such methods or practices in the conduct of its business so as to render its further transaction of business in this state hazardous or injurious to insured persons or the public; or (3) has failed to pay any judgment rendered against it in this state within sixty days after the judgment has become final.

(b) The commissioner may suspend or revoke the license of a third-party administrator, or may issue a cease and desist order if the third-party administrator does not have a license if, after notice and hearing, the commissioner finds that the third-party administrator: (1) Has violated any lawful rule or order of the commissioner or any provision of the insurance laws of this state; (2) (A) has refused to be examined or to produce its accounts, records and files for examination, or (B) if any individual responsible for the conduct of the affairs of the third-party administrator, including (i) members of the board of directors, board of trustees, executive committee or other governing board or committee, (ii) the principal officers in the case of a corporation or the partners or members in the case of a partnership, association or limited liability company, (iii) any shareholder or member holding directly or indirectly ten per cent or more of the voting stock, voting securities or voting interest of the third-party administrator, and (iv) any other person who exercises control or influence over the affairs of the third-party administrator, has refused to provide information with respect to its affairs or to perform other legal obligations as to an examination, when required by the commissioner; (3) has, without just cause, refused to pay proper claims or perform services arising under its contracts or has, without just cause, caused insureds to accept less than the amount due or caused insureds to employ attorneys or bring suit against the third-party administrator to secure full payment or settlement of such claims; (4) fails at any time to meet any qualification for which issuance of a license could have been refused had the failure then existed and been known to the commissioner; (5) has any individual who is responsible for the conduct of its affairs, including (A) members of the board of directors, board of trustees, executive committee or other governing board or committee, (B) the principal officers in the case of a corporation or the partners or members in the case of a partnership, association or limited liability company, (C) any shareholder or member holding directly or indirectly ten per cent or more of its voting stock, voting securities or voting interest, and (D) any other person who exercises control or influence over its affairs, who has been convicted of or has entered a plea of guilty or nolo contendere to a felony, without regard to whether adjudication was withheld; (6) is under suspension or revocation in another state; or (7) has failed to file a timely annual report pursuant to section 38a-720l.

(c) (1) The commissioner may, without advance notice and before a hearing, issue an order immediately suspending the license of a third-party administrator, or may issue a cease and desist order if the third-party administrator does not have a license, if the commissioner finds that one or more of the following circumstances exist: (A) The third-party administrator is insolvent or impaired, (B) a proceeding for receivership, conservatorship, rehabilitation or other delinquency proceeding regarding the third-party administrator has been commenced in any state, or (C) the financial condition or business practices of the third-party administrator otherwise pose an imminent threat to the public health, safety or welfare of the residents of this state.

(2) At the time the commissioner issues an order pursuant to subdivision (1) of this subsection, the commissioner shall serve notice to the third-party administrator that such third-party administrator may request a hearing not later than ten business days after the receipt of the order. If a hearing is requested, the commissioner shall schedule a hearing not later than ten business days after receipt of the request. If a hearing is not requested and the commissioner does not choose to hold one, the order shall remain in effect until modified or vacated by the commissioner.

(P.A. 11-58, S. 33.)



Section 38a-720n - Regulations.

The Insurance Commissioner may adopt regulations, in accordance with chapter 54, to implement the provisions of sections 38a-720 to 38a-720m, inclusive.

(P.A. 11-58, S. 34.)






Chapter 701b - Public Adjusters

Section 38a-723 - Definition.

As used in this title, unless the context or subject matter otherwise requires, “public adjuster” means any person, partnership, association, limited liability company or corporation who or which:

(1) On behalf of an insured and for monetary or other compensation or anything of value, (A) prepares, documents and submits a first-party property claim to an insurance company for loss or damage by a covered peril under a personal or commercial risk insurance policy, as defined in section 38a-663, issued by such company, or (B) negotiates, adjusts or effects the settlement of such claim;

(2) Advertises or solicits business as a public adjuster; or

(3) Holds himself or itself out to the public as engaging in the activities set forth in subparagraphs (A) and (B) of subdivision (1) of this section as a business. Lawyers settling claims of clients shall not be deemed to be public adjusters.

(P.A. 90-243, S. 23; P.A. 95-79, S. 147, 189; P.A. 10-32, S. 123; 10-79, S. 1.)

History: P.A. 95-79 redefined “public adjuster” to include a limited liability company, effective May 31, 1995; P.A. 10-32 made technical changes, effective May 10, 2010; P.A. 10-79 redefined “public adjuster” and made technical changes.



Section 38a-724 - Employment contract required. Cancellation. Solicitation prohibition.

(a) The use of an employment contract between a public adjuster and the insured shall be mandatory.

(1) Any such contract signed on or after October 1, 2013, shall contain a provision, prominently displayed on the first page of such contract in not less than twelve-point boldface type, specifying that the insured may cancel the contract, provided such insured notifies the public adjuster at such public adjuster’s main office or branch office at the address shown in the contract, by certified mail, return receipt requested, posted not later than midnight of the fourth calendar day after the day on which the insured signs the contract, except that if the signing is on a Friday, Saturday or Sunday, the cancellation shall be posted not later than midnight of the Thursday immediately following, and thereafter the contract shall be void ab initio.

(2) Any such contract signed on or after October 1, 2013, that does not display the provision as specified in subdivision (1) of this subsection shall be void ab initio.

(b) No public adjuster shall solicit an insured between the hours of eight o’clock p.m. and eight o’clock a.m.

(P.A. 90-243, S. 169; P.A. 10-79, S. 2; P.A. 13-138, S. 3.)

History: P.A. 10-79 designated existing provisions as Subsec. (a) and amended same to replace “client” with “insured” and make technical changes, and added Subsec. (b) re solicitation prohibition; P.A. 13-138 amended Subsec. (a) to designate existing provision re contract cancellation as Subdiv. (1) and amend same to add provision re prominent display of cancellation provision, replace “second calendar day” with “fourth calendar day” and replace “Tuesday immediately following” with “Thursday immediately following”, and to add Subdiv. (2) re penalty for failure to display cancellation provision.



Section 38a-725 - Penalty.

Any person who acts within this state, either on the person’s own behalf or as representative or agent of any other person or any partnership, association or corporation as a public adjuster, unless such person holds a license then in force from the commissioner authorizing the person so to act, shall be fined not more than ten thousand dollars or imprisoned not more than three months, or both.

(P.A. 90-243, S. 25; P.A. 08-178, S. 27.)

History: P.A. 08-178 made technical changes and increased maximum fine from $500 to $10,000.



Section 38a-726 - Fees charged.

(a) No public adjuster shall charge or collect a fee if, within thirty days of a loss to a structure covered by a fire insurance policy, the insurer offers in writing to pay the full policy limits.

(b) Any fee charged to an insured by a public adjuster shall be based only on the amount of the insurance settlement proceeds actually received by the insured and shall be collected by such public adjuster after the insured has received such proceeds from the insurer.

(P.A. 90-326; P.A. 12-162, S. 4.)

History: P.A. 12-162 designated existing provision as Subsec. (a) and added Subsec. (b) re basis of fee charged by public adjuster, effective July 1, 2012.






Chapter 701c - Certified Insurance Consultants

Section 38a-731 - (Formerly Sec. 38-92c). Certified insurance consultants, license required.

No person shall, for a fee received or to be received, offer to examine, or examine or aid in examining, any policy of insurance or any annuity or pure endowment contract for the purpose of giving, or give or offer to give, any advice, counsel, recommendation or information in respect to the terms, conditions, benefits, coverage or premium of any such policy or contract, or in respect to the expediency or advisability of altering, changing, exchanging, converting, replacing, surrendering, continuing, renewing or rejecting any such policy or contract, or of accepting or procuring any such policy or contract from any company, or, in or on advertisements, cards, signs, circulars or letterheads, or elsewhere, or in any other way or manner by which public announcements are made, use the title “certified insurance consultant”, “certified insurance advisor”, “certified insurance specialist”, “certified insurance counselor”, “certified insurance analyst”, “certified policyholders’ advisor”, “certified policyholders’ counselor”, or any other similar title, or any title, word or combination of words indicating that he gives, or is engaged in the business of giving, advice, counsel, recommendation or information to holders of policies of insurance or annuity or pure endowment contracts, unless he holds a license as a certified insurance consultant under the provisions of sections 38a-731 to 38a-735, inclusive, and 38a-786.

(1969, P.A. 817, S. 1; 1971, P.A. 292, S. 1.)

History: 1971 act added “certified” in titles the use of which is prohibited by unlicensed persons and substituted Secs. “38-92c, 38-92d and 38-92f to 38-92i” for Secs. “38-92c to 38-92j”; Sec. 38-92c transferred to Sec. 38a-731 in 1991.



Section 38a-732 - (Formerly Sec. 38-92f). Contracts or agreements by certified insurance consultants unenforceable, when.

No contract or agreement with a certified insurance consultant of the type referred to in section 38a-731 shall be enforceable by him unless it is in writing and executed, in duplicate, by the person to be charged or by his legal representative, nor unless one of such duplicates is delivered to, or retained by, such person when it is signed by him, nor unless it plainly specifies the amount of the fee paid or payable by such person and the services to be rendered by such certified insurance consultant, nor unless it is in a form currently approved by the commissioner.

(1969, P.A. 817, S. 4; 1971, P.A. 292, S. 3.)

History: 1971 act specified applicability to “certified” consultants; Sec. 38-92f transferred to Sec. 38a-732 in 1991.



Section 38a-733 - (Formerly Sec. 38-92g). Required acknowledgments by certified consultant.

A certified insurance consultant who furnishes any advice or counsel as such consultant, makes any recommendation or gives any information except under the terms of a previously executed written contract conforming to section 38a-732 and in full force and effect shall thereupon, in every case, give to the recipient thereof a statement in writing, signed by the consultant, in a form currently approved by the commissioner, specifying the advice, counsel, recommendation or information given, and a receipt, in a form currently approved by the commissioner, for the fee paid to the consultant or a statement, in a form currently approved by the commissioner, of the fee to be received by the consultant therefor. Any person who violates any provision of this section shall be fined not less than two hundred fifty or more than two thousand five hundred dollars.

(1969, P.A. 817, S. 5; 1971, P.A. 292, S. 4; P.A. 08-178, S. 28.)

History: 1971 act specified applicability to “certified” consultants; Sec. 38-92g transferred to Sec. 38a-733 in 1991; P.A. 08-178 made technical changes and increased minimum fine from $50 to $250 and maximum fine from $500 to $2,500.



Section 38a-734 - (Formerly Sec. 38-92h). Certified consultants not to receive payments from insurers or producers for sale of insurance. Exemption for registration under the federal Investment Advisers Act. Disclosures.

No person, acting in the capacity of a certified insurance consultant and as such serving any person, firm, association, organization or corporation, not engaged in the insurance business, for compensation paid or to be paid by the person served, shall directly or indirectly receive any part of any commission or compensation paid by any insurer or producer in connection with the sale or writing of any insurance which is within the subject matter of any such service. The provisions of this section shall not apply to an insurance producer who is an advisory representative of a registered investment adviser registered pursuant to the Investment Advisers Act of 1940, 15 USC 80b-1, et seq., provided the insurance producer makes full disclosure in a written memorandum, signed by the party to be charged, which specifies the amount of such fee or compensation for services performed pursuant to the Investment Advisers Act of 1940 and which also discloses that a commission may be paid to the insurance producer from the sale of any insurance. Any person violating the provisions of this section shall be fined not less than two hundred fifty dollars or more than two thousand five hundred dollars or imprisoned not less than thirty days or more than three months, or both.

(1969, P.A. 817, S. 6; 1971, P.A. 292, S. 5; P.A. 94-160, S. 12, 24; P.A. 96-48, S. 2; P.A. 08-178, S. 29; P.A. 12-80, S. 182.)

History: 1971 act specified applicability to “certified” consultants; Sec. 38-92h transferred to Sec. 38a-734 in 1991; P.A. 94-160 substituted “producer” for “agent of any insurer” to accurately reflect the modernization and nomenclature of the industry, effective January 1, 1996; P.A. 96-48 exempted producers who provide the prescribed disclosures and are advisory representatives of an investment advisor registered under the federal Investment Advisers Act; P.A. 08-178 made technical changes and increased minimum fine from $50 to $250 and maximum fine from $500 to $2,500; P.A. 12-80 replaced maximum term of imprisonment of “ninety days” with “three months” and made technical changes.



Section 38a-735 - (Formerly Sec. 38-92i). Penalty for acting as certified consultant without license.

Any person who acts as a certified insurance consultant without such license or during a suspension of the person’s license shall be fined not less than two hundred fifty or more than two thousand five hundred dollars or be imprisoned not more than six months, or both.

(1969, P.A. 817, S. 7; 1971, P.A. 292, S. 6; P.A. 08-178, S. 30.)

History: 1971 act specified applicability to “certified” consultants; Sec. 38-92i transferred to Sec. 38a-735 in 1991; P.A. 08-178 made technical changes and increased minimum fine from $50 to $250 and maximum fine from $500 to $2,500.






Chapter 701d - Surplus Lines Brokers

Section 38a-740 - Regulation by commissioner.

The commissioner may by regulation: (1) Establish such proper standards as he may deem necessary to guide surplus lines brokers procuring any such policy of insurance, as is permitted under subsection (a) of section 38a-794, from any such unauthorized insurer; (2) require any unauthorized insurer from which any surplus lines broker has procured or intends to procure any policy of insurance, as is permitted under subsection (a) of section 38a-794, to file with him such evidence and in such form as he may prescribe so as to enable him to establish the financial stability, qualifications and general suitability of such unauthorized insurer to issue any policy of insurance through any surplus lines broker, under section 38a-794; and (3) establish such reasonable filing fees as may be necessary to defray the cost to him of examining evidence filed with him by an unauthorized insurer either voluntarily or pursuant to the provisions of this section.

(P.A. 90-243, S. 36.)



Section 38a-741 - (Formerly Sec. 38-81). List of unavailable lines of insurance. Signed statement as to attempt to procure insurance from authorized insurers. Exception.

(a) The commissioner shall maintain on a current basis a list of those lines of insurance or their components for which coverages are believed by the commissioner to be generally unavailable from licensed insurers. The commissioner shall republish the list and make it available to all licensees every six months. Any person may request in writing that the commissioner add or remove a line of insurance or its component from the current list at the next publication of the list. The commissioner’s determinations of lines of insurance or their components to be added to or removed from the list shall not be subject to chapter 54 provided prior to making determinations, the commissioner shall provide opportunity for comments from interested persons.

(b) (1) When any policy of insurance is procured or renewed under the authority of such license providing a line of insurance or its component that does not, on the effective date of coverage, appear on the current published list, both the licensee and the insured shall write signed statements setting forth facts showing that such licensee and such insured were unable after diligent effort to procure, from any authorized insurer or insurers, the full amount of insurance required to protect the interest of such insured, and further showing (A) that the amount of insurance procured from an unauthorized insurer or insurers is only the excess over the amount so procurable from authorized insurers, (B) the type of policy, and (C) if such policy is for real property, the location of such property. Such licensee shall file such signed statements in electronic format with the commissioner on February fifteenth, May fifteenth, August fifteenth and November fifteenth of each year.

(2) The provisions of subdivision (1) of this subsection shall not apply to any policy of insurance procured under the authority of such license for an insured that is an exempt commercial purchaser, as defined in Section 527 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, P.L. 111-203, as amended from time to time, provided (A) the surplus lines broker has disclosed to such exempt commercial purchaser that such insurance may or may not be available from an authorized insurer, that may provide greater protection with more regulatory oversight, and (B) such exempt commercial purchaser has subsequently requested such broker, in writing, to procure such policy from an unauthorized insurer.

(1953, S. 2802d; 1957, P.A. 132, S. 1; 1969, P.A. 665, S. 20; P.A. 90-87, S. 3; P.A. 11-61, S. 36; P.A. 13-171, S. 1.)

History: 1969 act deleted provision which stated that insurance procurable under Sec. 38-117(g) or 38-188(g) shall not be deemed as insurance procurable from authorized insurers; P.A. 90-87 added new Subsec. (a) requiring the commissioner to keep a list of the lines of insurance or their components for which coverages are believed to be unavailable from licensed insurers and to republish and make available that list every six months, designated former section as Subsec. (b) and added provisions to Subsec. (b) requiring that if a policy is issued through an insurer who, on the effective date of coverage, does not appear on the current list, the insured and the licensee must show that a diligent effort was made to procure coverage and file an affidavit certifying that fact within 45 days, rather than 30 days, to the commissioner; Sec. 38-81 transferred to Sec. 38a-741 in 1991; P.A. 11-61 amended Subsec. (b) by designating existing provisions as Subdiv. (1), adding Subdiv. (2) re exception to affidavit requirement and making technical changes, effective June 21, 2011; P.A. 13-171 amended Subsec. (b)(1) by making provision applicable to policy renewals, changing affidavits to signed statements, adding provision re showing the type of policy and, if such policy is for real property, the location of such property, and changing filing requirement from affidavits filed not later than 45 days after procurement to electronic filing of signed statements on a quarterly basis, effective June 21, 2013.



Section 38a-742 - (Formerly Sec. 38-82). Record of policies procured from unauthorized insurers.

The licensee shall keep a complete and separate record of all policies procured from unauthorized insurers under such license. Such records shall be open to the examination of the commissioner at all reasonable times and shall show: (1) The exact amount of each kind of insurance permitted under sections 38a-741 to 38a-744, inclusive, and 38a-794 that has been procured for each insured; (2) the gross premiums charged by the insurers for each kind of insurance permitted under section 38a-794; (3) the amount of each kind of premiums of insurance permitted by section 38a-794 which were returned to each insured; (4) the name of the insurer or insurers which issued each of such policies; (5) the effective dates of such policies; (6) the terms for which they were issued.

(1953, S. 2803d; P.A. 01-113, S. 34, 42.)

History: Sec. 38-82 transferred to Sec. 38a-742 in 1991 (Revisor’s note: In 1995 the reference to Sec. “38a-377” was deleted editorially by the Revisors to reflect the repeal of that section by public act 93-297, S. 28); P.A. 01-113 deleted reference to Sec. 38a-795, made a technical change and redesignated Subdivs. (a) to (f) as Subdivs. (1) to (6), effective September 1, 2002.



Section 38a-743 - (Formerly Sec. 38-84). Payments by licensees on gross premiums charged for insurance and for nonadmitted insurance. Penalty. Federal preemption. Applicability. Agreement to allocate nonadmitted insurance premiums taxes.

(a) Every person, firm, association or corporation licensed pursuant to the provisions of sections 38a-741 to 38a-744, inclusive, and 38a-794 shall pay to the commissioner on May first of each year a sum equal to four per cent of the gross premiums charged the insureds by the insurers during the period from January first to March thirty-first of that year, and on August first of each year a sum equal to four per cent of the gross premiums charged the insured by the insurers during the period from April first to June thirtieth of that year, on November first of each year a sum equal to four per cent of the gross premiums charged the insureds by the insurers during the period from July first to September thirtieth of that year and on February first of each year a sum equal to four per cent of the gross premiums charged the insureds by the insurers during the period from October first to December thirty-first of the preceding year, for insurance procured by such licensee pursuant to such license, less the amount of such premiums returned to such insureds, except that the premium tax shall not apply to any policy issued to the state of Connecticut or any agency of the state or to any policy issued to any town, or agency of such town or special taxing district when such town, agency or department thereof or special taxing district appears in the policy as the named insured and as such is responsible for the payment of premiums shown on such policy. Each licensee shall also file on May first, August first, November first, and February first a return, in the form described by the commissioner, showing such information as the commissioner deems necessary. The provisions of this subsection shall not apply to nonadmitted insurance, as defined in subsection (b) of this section, that is procured, continued or renewed on or after July 1, 2011.

(b) For purposes of this subsection and subsections (c) to (g), inclusive, of this section:

(1) “Home state” means home state, as defined in Section 527 of the Nonadmitted and Reinsurance Reform Act of 2010;

(2) “Licensee” means a person, firm, association or corporation that is licensed pursuant to the provisions of sections 38a-741 to 38a-744, inclusive, and 38a-794 and that is a surplus lines broker, as defined in Section 527 of the Nonadmitted and Reinsurance Reform Act of 2010;

(3) “Nonadmitted and Reinsurance Reform Act of 2010” means Sections 511 to 542, inclusive, of the Dodd-Frank Wall Street Reform and Consumer Protection Act, P.L. 111-203, as amended from time to time;

(4) “Nonadmitted insurance” means nonadmitted insurance, as defined in Section 527 of the Nonadmitted and Reinsurance Reform Act of 2010; and

(5) “Nonadmitted insurer” means a nonadmitted insurer, as defined in Section 527 of the Nonadmitted and Reinsurance Reform Act of 2010.

(c) (1) With respect to nonadmitted insurance, where such coverage is procured, continued or renewed for an insured by a licensee on or after July 1, 2011, and where this state is an insured’s home state, such licensee shall pay a tax equal to the sum of four per cent of the gross premiums charged such insureds by nonadmitted insurers, irrespective of the fact that the insurance policy may cover properties, risks or exposures located or to be performed both within and without this state.

(2) (A) For the period beginning on July 1, 2011, and ending September 30, 2011, each licensee shall pay to the Insurance Commissioner, on or before November 15, 2011, in accordance with procedures established and on forms provided by said commissioner, a tax on nonadmitted insurance equal to the sum of four per cent of the gross premiums charged insureds by nonadmitted insurers during such period.

(B) For the period beginning on October 1, 2011, and ending December 31, 2011, each licensee shall pay to the Insurance Commissioner, on or before February 15, 2012, in accordance with procedures established and on forms provided by said commissioner, a tax on nonadmitted insurance equal to the sum of four per cent of the gross premiums charged insureds by nonadmitted insurers during such period.

(3) For calendar years beginning on or after January 1, 2012, each licensee shall pay to the Insurance Commissioner, in accordance with procedures established and on forms provided by said commissioner, (A) on or before May fifteenth of each year in which nonadmitted insurance was procured, continued or renewed, a tax on such insurance equal to the sum of four per cent of the gross premiums charged insureds by nonadmitted insurers during the period from January first to March thirty-first of that year; (B) on or before August fifteenth of each year in which nonadmitted insurance was procured, continued or renewed, a tax on such insurance equal to the sum of four per cent of the gross premiums charged insureds by nonadmitted insurers during the period from April first to June thirtieth of that year; (C) on or before November fifteenth of each year in which nonadmitted insurance was procured, continued or renewed, a tax on such insurance equal to the sum of four per cent of the gross premiums charged insureds by nonadmitted insurers during the period from July first to September thirtieth of that year; and (D) on or before February fifteenth of each year succeeding a year in which nonadmitted insurance was procured, continued or renewed, a tax on such insurance equal to the sum of four per cent of the gross premiums charged insureds by nonadmitted insurers during the period from October first to December thirty-first of the preceding year.

(4) In the event of cancellation and rewriting of any nonadmitted insurance contract, the premium for purposes of this subsection shall be the premium in excess of the unearned premium of the cancelled insurance contract.

(5) If, pursuant to subsection (g) of this section, the Insurance Commissioner enters into a cooperative or reciprocal agreement with another state or states, and if the provisions set forth in such agreement are different from provisions prescribed by this subsection, then the provisions set forth in such agreement shall prevail.

(d) Upon failure of any person to pay the premium tax due the commissioner on its due date, there shall be added thereto a penalty and interest, which interest shall be at the rate of one per cent per month or fraction of a month which elapses from the due date of such premium tax to the date of payment, and which penalty shall be in the amount of ten per cent of the whole or such part of the principal of the premium tax as is unpaid.

(e) This section shall be construed in such a manner as to avoid preemption under the Nonadmitted and Reinsurance Reform Act of 2010.

(f) This section shall not apply to any policy issued to the state of Connecticut or any agency of the state, or to any policy issued to any Connecticut town, or agency of such town or special taxing district when such town, agency or department thereof or special taxing district appears in the policy as the named insured and as such is responsible for the payment of premiums shown on such policy.

(g) (1) The Insurance Commissioner may enter into a cooperative or reciprocal agreement with another state or states to allocate among the states the nonadmitted insurance premiums taxes paid to an insured’s home state, as provided by Section 521 of the Nonadmitted and Reinsurance Reform Act of 2010.

(2) The agreement that the Insurance Commissioner is authorized to enter into under this subsection shall include, but shall not be limited to, the National Association of Insurance Commissioners’ Nonadmitted Insurance Multistate Agreement.

(3) The agreement that the Insurance Commissioner is authorized to enter into under this subsection may provide that, where this state is an insured’s home state and where the nonadmitted insurance covers properties, risks or exposures located or to be performed both within and without this state, (A) the sum payable by a licensee to this state under this section shall be computed based on that portion of the gross premiums allocated to this state, based on a standardized premium allocation adopted by the states under such agreement, multiplied by four per cent, (B) the sum payable by the licensee to another state shall be computed based on that portion of the gross premiums allocated to such state, based on a standardized premium allocation adopted by the states under such agreement, multiplied by such state’s tax rate, and (C) to the extent that another state where properties, risks or exposures are located has failed to enter into an agreement with this state, the portion of the gross premiums otherwise allocable to such other state shall be allocated to this state.

(4) The agreement that the Insurance Commissioner is authorized to enter into under this subsection may provide for (A) record-keeping requirements, (B) audit procedures, (C) exchange of information, (D) collection of taxes not paid by licensees within the time required under subsection (c) of this section, (E) disbursements of funds to other states that are parties to such agreement, and (F) any additional provisions that will facilitate the administration of the agreement.

(5) Notwithstanding any provision of section 12-15, the Insurance Commissioner may, under the terms of the agreement entered into under this subsection, disclose information relating to surplus lines brokers or nonadmitted insurance permitted to be placed through surplus lines brokers to any official of another state that is a party to such agreement whose official duties require such disclosure.

(6) The Insurance Commissioner may enter into cooperative agreements with processing entities located in this state or other states related to the capturing and processing of nonadmitted insurance premiums and nonadmitted insurance premiums tax data. Notwithstanding any provision of section 12-15, the Insurance Commissioner may, under the terms of any such cooperative agreement, disclose information relating to surplus lines brokers or nonadmitted insurance permitted to be placed through surplus lines brokers to any official of the processing entity whose duties require such disclosure.

(1953, 1955, S. 2805d; P.A. 76-305; P.A. 83-367, S. 1, 2; P.A. 90-87, S. 4; P.A. 96-75, S. 1, 2; P.A. 01-113, S. 35, 42; P.A. 11-61, S. 34; P.A. 12-145, S. 27.)

History: P.A. 76-305 added exception re policies issued to state and its agencies or towns and their agencies; P.A. 83-367 required semiannual, rather than annual, payments and returns and added Subsec. (b) concerning penalties for late payment; P.A. 90-87 amended Subsec. (a) to require quarterly, rather than semiannual, payments and returns and amended Subsec. (b) re penalties for late payments if not made on the due date, where previously a thirty-day grace period was allowed; Sec. 38-84 transferred to Sec. 38a-743 in 1991; P.A. 96-75 amended exception to add policies issued to special taxing districts, effective July 1, 1996, and applicable to payments due on or after that date; P.A. 01-113 amended Subsec. (a) to delete reference to Sec. 38a-795, effective September 1, 2002; P.A. 11-61 amended Subsec. (a) by adding provision re nonadmitted insurance, added Subsecs. (b) and (c) re payments by licensees for nonadmitted insurance, redesignated existing Subsec. (b) as Subsec. (d), added Subsec. (e) re construction of section, added Subsec. (f) re applicability, added Subsec. (g) re agreement to allocate nonadmitted insurance premiums taxes paid, and made technical changes, effective June 21, 2011, and applicable to nonadmitted insurance coverage procured, continued or renewed on or after July 1, 2011; P.A. 12-145 amended Subsecs. (a) and (b)(2) to delete references to Sec. 38a-777, effective June 15, 2012.

Cited. 208 C. 505.



Section 38a-744 - (Formerly Sec. 38-85). Liability of licensee.

Any licensee acting in conformance with sections 38a-741 to 38a-744, inclusive, and 38a-794 shall not be subject to personal liability as set forth in section 38a-714.

(1953, S. 2806d; P.A. 01-113, S. 36, 42; P.A. 12-145, S. 28.)

History: Sec. 38-85 transferred to Sec. 38a-744 in 1991; P.A. 01-113 deleted reference to Sec. 38a-795, effective September 1, 2002; P.A. 12-145 deleted reference to Sec. 38a-777, effective June 15, 2012.



Section 38a-745 - (Formerly Sec. 38-86a). Notice on policies issued by unauthorized issuers.

Each insurance policy issued pursuant to sections 38a-741 to 38a-744, inclusive, and 38a-794 by a surplus lines insurer shall bear on its cover, in not less than twelve-point boldface type in capital letters, the following:

NOTICE

THIS IS A SURPLUS LINES POLICY AND IS NOT PROTECTED BY THE CONNECTICUT INSURANCE GUARANTY ASSOCIATION.

(P.A. 87-175, S. 3, 4; P.A. 90-243, S. 37; P.A. 01-113, S. 37, 42; P.A. 08-129, S. 1; P.A. 12-145, S. 29.)

History: P.A. 90-243 made a technical correction; Sec. 38-86a transferred to Sec. 38a-745 in 1991; P.A. 01-113 deleted reference to Sec. 38a-795, effective September 1, 2002; P.A. 08-129 amended notice required to appear on cover of insurance policy issued by surplus lines insurers; P.A. 12-145 deleted reference to Sec. 38a-777, effective June 15, 2012.






Chapter 701e - (Insurance Administrators) Reinsurance Intermediary Act

Section 38a-750 to 38a-759 - (Formerly Secs. 38-92r and 38-92u to 38-92cc). Insurance administrators.

Sections 38a-750 to 38a-759, inclusive, are repealed.

(P.A. 88-298, S. 1, 2, 5–14; P.A. 90-243, S. 172; P.A. 91-29, S. 7, 8.)



Section 38a-760 - Short title: Reinsurance Intermediary Act.

Sections 38a-760 to 38a-760j, inclusive, may be cited as the “Reinsurance Intermediary Act”.

(P.A. 92-112, S. 22, 35; P.A. 12-145, S. 33.)

History: P.A. 12-145 replaced reference to Sec. 38a-760i with reference to Sec. 38a-760j, effective June 15, 2012.



Section 38a-760a - Definitions.

As used in sections 38a-760 to 38a-760j, inclusive:

(1) “Actuary” means a person who is a member in good standing of the American Academy of Actuaries;

(2) “Controlling person” means any person, firm, association or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control or activities of the reinsurance intermediary;

(3) “Insurer” means any person, firm, association or corporation duly licensed in this state pursuant to section 38a-41;

(4) “Licensed producer” means an agent or broker licensed pursuant to sections 38a-769 to 38a-800, inclusive, or licensed as a reinsurance intermediary pursuant to section 38a-760b;

(5) “Reinsurance intermediary” means a reinsurance intermediary-broker or a reinsurance intermediary-manager as these terms are defined in subdivisions (6) and (7) of this section;

(6) “Reinsurance intermediary-broker” means any person, other than an officer or employee of the ceding insurer, or firm, association or corporation, who solicits, negotiates or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer;

(7) “Reinsurance intermediary-manager” means any person, firm, association or corporation who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department or underwriting office, and acts as an agent for such reinsurer whether known as a reinsurance intermediary-manager, manager or other similar term. Notwithstanding any provision of the general statutes, the following persons shall not be considered a reinsurance intermediary-manager, with respect to such reinsurer, for the purposes of sections 38a-760 to 38a-760i, inclusive: (A) An employee of the reinsurer; (B) a United States manager of the United States branch of an alien reinsurer; (C) an underwriting manager that, pursuant to contract, manages all or part of the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to sections 38a-129 to 38a-140, inclusive, and whose compensation is not based on the volume of premiums written; (D) the manager of a group, association, pool or organization of insurers that engages in joint underwriting or joint reinsurance and that is subject to examination by the insurance commissioner of the state in which the manager’s principal business office is located;

(8) “Reinsurer” means any person, firm, association or corporation duly licensed in this state pursuant to the applicable provisions of this title as an insurer with the authority to assume reinsurance;

(9) “To be in violation” means that the reinsurance intermediary, or the insurer or reinsurer for whom the reinsurance intermediary was acting, failed to substantially comply with the provisions of sections 38a-760 to 38a-760i, inclusive;

(10) “Qualified United States Financial Institutions” means an institution that:

(A) Is organized or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof;

(B) Is regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(C) Has been determined by either the commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

(P.A. 92-112, S. 23, 35; P.A. 93-57, S. 8; P.A. 94-39, S. 8; P.A. 10-5, S. 36; P.A. 12-145, S. 34.)

History: (Revisor’s note: In codifying public act 92-112 certain minor grammatical and punctuation corrections were made editorially by the Revisors in Subdivs. (7), (9) and (10) including the insertion of the words “or the” before the words “insurer or reinsurer” in Subdiv. (9)); P.A. 93-57 amended definition of “reinsurance intermediary-manager” to include the management of all or part of the reinsurance operation of a reinsurer; P.A. 94-39 corrected a grammatical error in Subpara. (7) changing “is” to “are”; P.A. 10-5 made technical changes in Subdiv. (7), effective May 5, 2010; P.A. 12-145 replaced reference to Sec. 38a-760i with reference to Sec. 38a-760j in introductory provision and made a technical change in Subdiv. (10), effective June 15, 2012.



Section 38a-760b - Licensing. Service of process.

(a) No person, firm, association or corporation shall act as a reinsurance intermediary-broker in this state if the reinsurance intermediary-broker maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation (1) in this state, unless such reinsurance intermediary-broker is a licensed producer in this state; or (2) in another state, unless such reinsurance intermediary-broker is a licensed producer in this state or another state having a law substantially similar to the provisions of this section or such reinsurance intermediary-broker is licensed in this state as a nonresident reinsurance intermediary.

(b) No person, firm, association or corporation shall act as a reinsurance intermediary-manager (1) for a reinsurer domiciled in this state, unless such reinsurance intermediary-manager is a licensed producer in this state; (2) if the reinsurance intermediary-manager maintains an office either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation in this state, unless such reinsurance intermediary-manager is a licensed producer in this state; (3) in another state for a nondomestic insurer, unless such reinsurance intermediary-manager is a licensed producer in this state or another state having a law substantially similar to the provisions of this section or such person is licensed in this state as a nonresident reinsurance intermediary.

(c) The commissioner may require a reinsurance intermediary-manager subject to subsection (b) of this section to (1) file a bond in an amount, from an insurer, acceptable to the commissioner for the protection of the reinsurer; and (2) maintain an errors and omissions policy in an amount acceptable to the commissioner.

(d) (1) The commissioner may issue a reinsurance intermediary license to any person, firm, association or corporation who has complied with the requirements of sections 38a-760 to 38a-760i, inclusive. Any such license issued to a firm or association will authorize all the members of such firm or association and any designated employees to act as reinsurance intermediaries under the license, and all such persons shall be named in the application and any supplements thereto. Any such license issued to a corporation shall authorize all of the officers, and any designated employees and directors thereof to act as reinsurance intermediaries on behalf of such corporation, and all such persons shall be named in the application and any supplements thereto.

(2) If the applicant for a reinsurance intermediary license is a nonresident, such applicant, as a condition precedent to receiving or holding a license, shall designate the Insurance Commissioner as agent for service of process in the manner, and with the same legal effect, provided for by sections 38a-760 to 38a-760i, inclusive, for designation of service of process upon unauthorized insurers and also shall furnish the commissioner with the name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting such nonresident reinsurance intermediary may be served. Such licensee shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and such change shall not become effective until acknowledged by the commissioner.

(e) The commissioner may refuse to issue a reinsurance intermediary license if, in his judgment, the applicant, anyone named on the application, or any member, principal, officer or director of the applicant, is not trustworthy, or if any controlling person of such applicant is not trustworthy to act as a reinsurance intermediary, or if any of the foregoing has given cause for revocation or suspension of such license or has failed to comply with any prerequisite for the issuance of such license. The provisions of section 38a-774 shall apply to any action taken by the commissioner under this subsection.

(f) Licensed attorneys-at-law of this state when acting in their professional capacity as such shall be exempt from this section.

(P.A. 92-112, S. 24, 35.)

History: (Revisor’s note: In codifying public act 92-112 the word “if” was substituted editorially by the Revisors for the word “that” before the words “any controlling person” and before the words “any of the foregoing”, and a comma was deleted after the words “or has failed to comply”, in Subsec. (e)).



Section 38a-760c - Written authorization in certain transactions.

Transactions between a reinsurance intermediary-broker and the insurer it represents in such capacity shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party. The authorization shall, at a minimum, provide (1) the insurer may terminate the reinsurance intermediary-broker’s authority at any time; (2) the reinsurance intermediary-broker shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to, the reinsurance intermediary-broker, and remit all funds due to the insurer within thirty days of receipt; (3) all funds collected for the insurer’s account will be held by the reinsurance intermediary-broker in a fiduciary capacity in a bank which is a qualified United States financial institution as defined in subdivision (10) of section 38a-760a; (4) the reinsurance intermediary-broker shall comply with the provisions of section 38a-760d; (5) the reinsurance intermediary-broker shall comply with the written standards established by the insurer for the cession or retrocession of all risks; (6) the reinsurance intermediary-broker shall disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

(P.A. 92-112, S. 25, 35.)



Section 38a-760d - Record of transactions. Insurers’ right to access.

(a) For at least ten years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-broker, the reinsurance intermediary-broker shall keep a complete record for each transaction showing (1) the type of contract, limits, underwriting restrictions, classes or risks and territory; (2) the period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation; (3) reporting and settlement requirements of balances; (4) the rate used to compute the reinsurance premium; (5) names and addresses of assuming reinsurers; (6) rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-broker; (7) related correspondence and memoranda; (8) proof of placement; (9) details regarding retrocessions handled by the reinsurance intermediary-broker including the identity of retrocessionaires and percentage of each contract assumed or ceded; (10) financial records, including but not limited to, premium and loss accounts; and (11) when the reinsurance intermediary-broker procures a reinsurance contract on behalf of a licensed ceding insurer (A) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk or (B) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

(b) The insurer shall have access and the right to copy and audit all accounts and records maintained by the reinsurance intermediary-broker related to its business in a form usable by the insurer.

(P.A. 92-112, S. 26, 35.)



Section 38a-760e - Prohibited practices of insurers. Annual statements of financial condition.

(a) An insurer shall not engage the services of any person, firm, association or corporation to act as a reinsurance intermediary-broker on its behalf unless such person is licensed as required by section 38a-760b.

(b) An insurer may not employ an individual who is employed by a reinsurance intermediary-broker with which it transacts business, unless such reinsurance intermediary-broker is under common control with the insurer and subject to the provisions of sections 38a-129 to 38a-140, inclusive.

(c) The insurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-broker with which it transacts business.

(P.A. 92-112, S. 27, 35.)



Section 38a-760f - Transactions between reinsurance intermediary-manager and reinsurers: Minimum provisions.

(a) Transactions between a reinsurance intermediary-manager and the reinsurer it represents in such capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the reinsurer’s board of directors. At least thirty days before such reinsurer assumes or cedes business through such producer, a true copy of the approved contract shall be filed with the commissioner for approval. The contract shall, at a minimum, provide that:

(1) The reinsurer may terminate the contract for cause upon written notice to the reinsurance intermediary-manager. The reinsurer may immediately suspend the authority of the reinsurance intermediary-manager to assume or cede business during the pendency of any dispute regarding the cause for termination;

(2) The reinsurance intermediary-manager shall render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by, or owing to the reinsurance intermediary-manager, and remit all funds due under the contract to the reinsurer on not less than a monthly basis;

(3) All funds collected for the reinsurer’s account will be held by the reinsurance intermediary-manager in a fiduciary capacity in a bank which is a qualified United States financial institution as defined in subdivision (10) of section 38a-760a. The reinsurance intermediary-manager may retain no more than three months estimated claims payments and allocated loss adjustment expenses. The reinsurance intermediary-manager shall maintain a separate bank account for each reinsurer that it represents;

(4) For at least ten years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-manager, the reinsurance intermediary-manager shall keep a complete record of each transaction showing (A) the type of contract, limits, underwriting restrictions, classes or risks and territory; (B) the period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks; (C) reporting and settlement requirements of balances; (D) the rate used to compute the reinsurance premium; (E) names and addresses of reinsurers; (F) rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary-manager; (G) related correspondence and memoranda; (H) proof of placement; (I) details regarding retrocessions handled by the reinsurance intermediary-manager, as permitted by subsection (d) of section 38a-760h, including the identity of retrocessionaires and percentage of each contract assumed or ceded; (J) financial records, including but not limited to, premium and loss accounts; and (K) when the reinsurance intermediary-manager places a reinsurance contract on behalf of a ceding insurer (i) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk or (ii) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative;

(5) The reinsurer shall have access to and the right to copy all accounts and records maintained by the reinsurance intermediary-manager related to its business in a form usable by the reinsurer;

(6) The contract cannot be assigned in whole or in part by the reinsurance intermediary-manager;

(7) The reinsurance intermediary-manager shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection or cession of all risks; and

(8) Set forth the rates, terms and purposes of commissions, charges and other fees which the reinsurance intermediary-manager may levy against the reinsurer.

(b) If the contract permits the reinsurance intermediary-manager to settle claims on behalf of the reinsurer:

(1) All claims shall be reported to the reinsurer in a timely manner;

(2) A copy of the claim file shall be sent to the reinsurer at its request or as soon as it becomes known that the claim (i) has the potential to exceed the lesser of an amount determined by the commissioner pursuant to regulations or the limits set by the reinsurer; (ii) involves a coverage dispute; (iii) may exceed the reinsurance intermediary-manager’s claims settlement authority; (iv) is open for more than six months; or (v) is closed by payment of the lesser of an amount set by the commissioner pursuant to regulations or an amount set by the reinsurer;

(3) All claim files shall be the joint property of the reinsurer and reinsurance intermediary-manager. However, upon an order of liquidation of the reinsurer such files shall become the sole property of the reinsurer or its estate, except that the reinsurance intermediary-manager shall have reasonable access to and the right to copy the files on a timely basis; and

(4) Any settlement authority granted to the reinsurance intermediary-manager may be terminated for cause upon the reinsurer’s written notice to the reinsurance intermediary-manager or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

(c) If the contract provides for a sharing of interim profits by the reinsurance intermediary-manager, such interim profits will not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business or a later period set by the commissioner pursuant to regulations for specified lines of insurance and not until the adequacy of reserves on remaining claims has been verified pursuant to subsection (c) of section 38a-760h.

(d) The reinsurance intermediary-manager shall annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant.

(e) The reinsurer shall periodically, at least semiannually, conduct an on-site review of the underwriting and claims processing operations of the reinsurance intermediary-manager.

(f) The reinsurance intermediary-manager shall disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with such insurer pursuant to its contract.

(g) Within the scope of its actual or apparent authority the acts of the reinsurance intermediary-manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting.

(P.A. 92-112, S. 28, 35; P.A. 93-57, S. 9; 93-239, S. 15.)

History: (Revisor’s note: In codifying public act 92-112 the word “the” was inserted editorially by the Revisors in Subdiv. (4) after “(B)” and after “(D)” and the word “to” was inserted after the words “shall have access” in Subdiv. (5)); P.A. 93-57 substituted “intermediary-manager” for “intermediary-broker”; P.A. 93-239 made technical corrections to punctuation and revised Subdiv. and Subsec. designators.



Section 38a-760g - Reinsurance intermediary-manager: Prohibited practices.

The reinsurance intermediary-manager shall not:

(1) Cede retrocessions on behalf of the reinsurer, except the reinsurance intermediary-manager may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions. Such guidelines shall include a list of reinsurers with which such automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(2) Commit the reinsurer to participate in reinsurance syndicates;

(3) Appoint any producer without verifying the producer is lawfully licensed to transact the type of reinsurance for which he is appointed;

(4) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one per cent of the reinsurer’s policyholder’s surplus as of December thirty-first of the last complete calendar year;

(5) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer;

(6) Jointly employ an individual who is employed by the reinsurer unless such reinsurance intermediary-manager is under common control with the reinsurer subject to the provisions of sections 38a-129 to 38a-140, inclusive;

(7) Appoint a subreinsurance intermediary-manager.

(P.A. 92-112, S. 29, 35.)



Section 38a-760h - Licensing of reinsurers.

(a) A reinsurer shall not engage the services of any person, firm, association or corporation to act as a reinsurance intermediary-manager on its behalf unless such person is licensed as required by subsection (b) of section 38a-760b.

(b) The reinsurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary-manager which such reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the commissioner.

(c) If a reinsurance intermediary-manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary-manager. This opinion shall be in addition to any other required loss reserve certification.

(d) Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the reinsurance intermediary-manager.

(e) Within thirty days of termination of a contract with a reinsurance intermediary-manager, the reinsurer shall provide written notification of such termination to the commissioner.

(f) A reinsurer shall not appoint to its board of directors, any officer, director, employee, controlling shareholder or subproducer of its reinsurance intermediary-manager. This subsection shall not apply to relationships governed by sections 38a-129 to 38a-140, inclusive, or, if applicable, sections 38a-91 to 38a-91d, inclusive.

(P.A. 92-112, S. 30, 35.)



Section 38a-760i - Records. Commissioner’s power to examine.

(a) A reinsurance intermediary shall be subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts and records of the reinsurance intermediary in a form usable to the commissioner.

(b) A reinsurance intermediary-manager may be examined as if it were the reinsurer.

(P.A. 92-112, S. 31, 35.)



Section 38a-760j - Material noncompliance. Revocation or suspension of license. Rehabilitation or liquidation orders. Civil action. Recovery of damages or other appropriate relief.

(a) If the commissioner determines that the reinsurance intermediary or any other person has not materially complied with the provisions of sections 38a-760 to 38a-760i, inclusive, or any regulation or order promulgated thereunder, after notice and opportunity to be heard, the commissioner may order revocation or suspension of the reinsurance intermediary’s license.

(b) If it has been determined that because of such material noncompliance the insurer or reinsurer has suffered any loss or damage, the commissioner may maintain a civil action brought by or on behalf of the reinsurer or insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the reinsurer or insurer and its policyholders or creditors or seek other appropriate relief.

(c) If an order of rehabilitation or liquidation of the insurer has been entered pursuant to section 38a-915 or section 38a-920 and the receiver appointed under that order determines that the reinsurance intermediary or any other person has not materially complied with sections 38a-760 to 38a-760i, inclusive, or any regulation or order promulgated thereunder, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate relief for the benefit of the insurer and its policyholders and creditors.

(d) Nothing in this section shall affect the right of the commissioner to impose any other penalties provided for in this title.

(e) Nothing contained in sections 38a-760 to 38a-760j, inclusive, is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors or other third parties.

(P.A. 93-57, S. 10; P.A. 12-145, S. 35.)

History: (Revisor’s note: In codifying public act 93-57, S. 10 the phrase “If it were determined” at the beginning of Subsec. (b) was changed editorially by the Revisors to “If it has been determined”); P.A. 12-145 amended Subsec. (e) to replace reference to Sec. 38a-760i with reference to Sec. 38a-760j, effective June 15, 2012.






Chapter 701f - Fraternal Agents

Section 38a-764 - Requirements for fraternal agents. Penalty.

(a) “Fraternal agent”, as used in this section and section 38a-800, means any authorized or acknowledged agent of a society who acts as such in the solicitation, negotiation or procurement or making of a life insurance, accident and health insurance or annuity contract, except that the term “fraternal agent” shall not include: (1) Any regular salaried officer or employee of a licensed society who devotes substantially all of his services to activities other than the solicitation of fraternal insurance contracts from the public, and who receives for the solicitation of such contracts no commission or other compensation directly dependent upon the amount of business obtained; or (2) any agent or representative of a society who devotes, or intends to devote, less than fifty per cent of his time to the solicitation and procurement of insurance contracts for such society. Any person who in the preceding calendar year has solicited and procured life insurance contracts on behalf of any society in an amount of insurance in excess of fifty thousand dollars, or, in the case of any other kind or kinds of insurance which the society might write, on the persons of more than twenty-five individuals and who has received or will receive a commission or other compensation therefor, shall be presumed to be devoting, or intending to devote, fifty per cent of his time to the solicitation or procurement of insurance contracts for such society.

(b) Except as provided in subsection (a) of this section, any person who in this state acts as fraternal agent for a society without having authority so to do by virtue of a license issued and in force pursuant to the provisions of this section shall be fined not more than ten thousand dollars.

(c) No society doing business in this state shall pay any commission or other compensation to any person for any services in obtaining in this state any new contract of life, accident or health insurance, or any new annuity contract, except to a licensed fraternal agent of such society and except to an agent exempted under subdivision (2) of subsection (a) of this section.

(P.A. 90-243, S. 141; P.A. 08-178, S. 31.)

History: P.A. 08-178 amended Subsec. (b) by making a technical change and increasing maximum fine from $100 to $10,000.






Chapter 702 - Licensing

Section 38a-769 - (Formerly Sec. 38-72). Application for license. Regulations. Exceptions.

(a) Any person, partnership, association or corporation that is resident in this state or has its principal place of business in this state, or a nonresident of this state who is not licensed in any other state, desiring to act within this state as a public adjuster, casualty adjuster, motor vehicle physical damage appraiser, certified insurance consultant, surplus lines broker or desiring to engage in any insurance-related occupation for which a license is deemed necessary by the commissioner, other than an occupation as an insurance producer, shall make a written application to the commissioner for a resident license. Any other person, partnership, association or corporation desiring to so act or to engage in any insurance-related occupation for which a license is deemed necessary by the commissioner, other than an occupation as an insurance producer, shall make a written application to the commissioner for a nonresident license. No application for a nonresident license shall be granted unless the applicant holds an equivalent license from any other state. Any application for a resident or nonresident license shall be made for each name or designation under which such business shall be conducted, in such form as the commissioner prescribes, stating the line or lines of insurance for which the applicant desires such license and any other business which the applicant desires also to transact. All initial applications shall be accompanied by a nonrefundable filing fee specified in section 38a-11. The commissioner shall cause to be made such inquiry and examination as to the qualifications of each such applicant as the commissioner deems necessary.

(b) Each application for a license shall be signed by: The applicant, if the application is for an individual; a licensed officer, if the application is for a corporation; a licensed partner, if the application is for a partnership; and a licensed principal, if the application is for any other applicant.

(c) Each applicant for a license shall furnish satisfactory evidence to the commissioner that the applicant is a person of good moral character and that the applicant is financially responsible. In order to determine the trustworthiness and competency of an applicant the commissioner shall subject the applicant to personal written examination as to the applicant’s competency to act as a licensee for each line of insurance for which the applicant desires to be licensed. The commissioner may, at the commissioner’s discretion, designate an independent testing service to prepare and administer such examination, provided any examination fees charged by such service shall be paid by the applicant. The commissioner shall collect the appropriate examination fee as specified in section 38a-11, which shall entitle the applicant to take the examination for the license desired, except that when a testing service is used, the testing service shall pay such fee to the commissioner for each examination taken by an applicant. In either case, each such examination shall be as the commissioner prescribes and shall be of sufficient scope to test the applicant’s knowledge of insurance, the duties and responsibilities of a licensee and the laws of this state applicable to insurance. The commissioner may require a waiting period not exceeding six months, before reexamining any applicant who has failed to pass any such examination.

(d) Upon finding that an applicant meets the licensing requirements of this title and is in all respects properly qualified and trustworthy and that the granting of such license is not against the public interest, the commissioner may issue to such applicant the license applied for, in such form as the commissioner may adopt, to act within this state to the extent therein specified.

(e) The commissioner may adopt regulations, in accordance with chapter 54, concerning the approval of schools offering courses in insurance, the content of such courses and the advertising to the public of the services of these schools.

(f) To further the enforcement of this section and to determine the eligibility of any licensee, the commissioner may, as often as the commissioner deems necessary, examine the books and records of any such licensee.

(g) A license may, in the discretion of the commissioner, be renewed or continued upon payment of the appropriate fee as specified in section 38a-11, without the resubmittal of the detailed information required in the original application.

(1949 Rev., S. 6060; 1949, 1951, 1955, S. 2787d; 1957, P.A. 355; 1959, P.A. 472, S. 1; February, 1965, P.A. 196, S. 2; 552, S. 1; 1967, P.A. 47, S. 1; 1969, P.A. 82; 1971, P.A. 393; P.A. 75-409, S. 1, 2; P.A. 80-228, S. 3; P.A. 81-314, S. 1, 4; P.A. 82-30, S. 1, 2; 82-96, S. 1, 8; P.A. 83-201; 83-476, S. 1; P.A. 84-403, S. 2, 3; P.A. 85-84; P.A. 88-44; P.A. 89-251, S. 180, 203; P.A. 90-243, S. 26; P.A. 91-29, S. 3, 8; P.A. 94-160, S. 13, 24; P.A. 99-45, S. 1; P.A. 01-113, S. 20, 42; P.A. 02-19, S. 2; P.A. 05-29, S. 2.)

History: 1959 act inserted provisions re examination for each line of insurance, $5 fee for three-time examination and waiting period before reexamination; 1965 acts deleted reference to assessment of fees “subject to the provisions of section 12-211” and added provision re required prerequisites for admission to license examination and re commissioner’s power to regulate approval of schools, course content and advertising of school’s services; 1967 act allowed waiver of examination for life agent’s or broker’s license and fire or casualty agent’s or broker’s license in new Subdivs. (f) and (g); 1969 act imposed filing fee of $5 for initial applications and deleted “three times” in provision re applicant’s right to take any one of the examinations upon payment of $5 fee; 1971 act extended examination waiver by adding Subdiv. (h) and specified that licenses issued under waiver authorize solicitation of policies covering automobile physical damage item, credit life or credit accident and health; P.A. 75-409 made previous provisions Subsec. (a), redesignating alphabetic Subdiv. indicators accordingly and added Subsec. (b) re commissioner’s regulation power; P.A. 80-228 allowed waiver of examination for agent’s license to sell home warranty contracts or service agreements; P.A. 81-314 divided Subsec. (a) into Subsecs. (a) to (g) and relettered former Subsec. (b) accordingly, increased hours that an applicant for insurance agent’s or broker’s license fulfill as a prerequisite to being admitted to examination from 20 to 40 for each line of insurance and required that applicants for public adjuster’s license prove completion of an approved course of at least 40 hours and that fees for agents’ licenses be assessed biennially rather than annually, effective May 21, 1982; P.A. 82-30 amended Subsec. (b) to provide that commissioner may waive licensure examination requirement for applicants licensed within two years rather than five years of the application date; P.A. 82-96 amended Subsec. (e) to provide that brokers’ and public adjusters’ licenses be renewed every two years and that their license fees be assessed every two years rather than annually as was previously the case; P.A. 83-201 amended Subsec. (b) to allow the commissioner to waive the examination requirement for any applicant for an agent’s license to sell automobile mechanical breakdown insurance; P.A. 83-476 amended Subsec. (a) to subject casualty adjusters, physical damage appraisers, certified insurance consultants and excess line brokers to the licensing requirements of the section, plus any other occupation where a license is deemed necessary by the commissioner, and raised the filing fee for initial applications from $5 to $20; P.A. 84-403 amended Subsec. (b) to require that each applicant for a title insurance license, except those holding a valid license on June 12, 1984, shall be an attorney in good standing; P.A. 85-84 amended Subsec. (b) to permit the commissioner to designate an independent testing service to prepare and administer the license examination, and to permit the commissioner to waive the examination requirement for applicants for title insurance licenses; P.A. 88-44 amended Subsec. (a) to require that a license application be made for each name or designation under which business shall be conducted; P.A. 89-251 increased the filing fee from $20 to $25 and increased the examination fee from $5 to $7; P.A. 90-243 revised the guidelines and the criteria required for obtaining a resident or nonresident license, deleted the waiver requirements, deleted Subsecs. (c), (e), (f) and (h), relettered Subsecs. (b) and (e), deleted the failure to use or improper use of licenses provision in Subsec. (d), added a new Subsec. (f) which provides that the books and records of a licensee be examined by the commissioner and added a new Subsec. (g) allowing licenses to be renewed or continued in the commissioner’s discretion without the resubmittal of information in the original detailed application; Sec. 38-72 transferred to Sec. 38a-769 in 1991; P.A. 91-29 made technical changes to Subsec. (a), deleting reference to insurance administrators; P.A. 94-160 substituted “producer” for “agent of any insurer” to accurately reflect the modernization and nomenclature of the industry, amended Subsec. (a) by specifying that filing fee for initial application is nonrefundable, made technical changes in Subsecs. (a) and (b), and added a new Subsec. (h) re when licensure of an insurance producer is not required, effective January 1, 1996; P.A. 99-45 amended Subsec. (a) to add “or a nonresident of this state who is not licensed in any other state” re persons desiring to act within this state as an insurance producer, public adjuster, casualty adjuster, etc., and substituted, re granting a nonresident license if applicant holds an equivalent license, “from any other state” for “from the state in which the applicant resides”; P.A. 01-113 deleted reference to insurance producer in Subsec. (a), deleted provisions re title insurance licenses in Subsec. (c), made technical changes in Subsec. (e) re regulations, deleted Subsec. (h) re situations where no license as an insurance producer is required, and made technical changes for the purpose of gender neutrality in Subsecs. (a), (c), (d), (e) and (f), effective September 1, 2002; P.A. 02-19 amended Subsec. (a) to add “other than an occupation as an insurance producer”, effective September 1, 2002; P.A. 05-29 amended Subsec. (a) to substitute “that is resident in this state or has its principal place” for “resident, or with its principal place”.

See Sec. 38a-413 for title agent and title insurer exemption.

See Sec. 38a-772 re misrepresentation in application for license.

See Sec. 38a-773 re impersonation in taking examination.

Cited. 162 C. 506.

Annotation to present section:

Cited. 45 CA 368.



Section 38a-770 - (Formerly Sec. 38-92k). Return of application unaccompanied by required fees unless the commissioner invoices the fees. Fees deemed earned when accepted by the commissioner.

Whenever the Insurance Commissioner receives an application for an initial license or license renewal, pursuant to the requirements of sections 38a-702j, 38a-703 to 38a-718, inclusive, 38a-731 to 38a-735, inclusive, 38a-741 to 38a-744, inclusive, 38a-769, 38a-771 to 38a-776, inclusive, 38a-786, 38a-790, 38a-792 and 38a-794, which is not accompanied by the required fees, the commissioner shall return such application together with all accompanying fees, unless the commissioner, at the commissioner’s discretion, chooses to invoice any such fees not submitted with the initial or renewal applications. Whenever the Insurance Commissioner receives an application accompanied by the required fees accepted by the commissioner, all examination and filing fees are deemed earned.

(P.A. 84-403, S. 1, 3; P.A. 91-29, S. 4, 8; P.A. 94-160. S. 14, 24; P.A. 96-193, S. 33, 36; P.A. 01-113, S. 26, 42; P.A. 02-19, S. 3; P.A. 12-145, S. 30.)

History: Sec. 38-92k transferred to Sec. 38a-770 in 1991; P.A. 91-29 made technical changes deleting references to sections repealed by the same act; P.A. 94-160 added a provision excluding the return of examination and filing fees when an incomplete application for license is received and added a provision outlining that all examination and filing fees are earned upon submission to the insurance department, effective January 1, 1996; P.A. 96-193 deleted a reference to incomplete applications, deleted an exception for examination and filing fees, deleted a provision making all examination fees “earned” upon “submission”, and added a provision making all examination and filing fees “earned” when “accepted” by the commissioner, effective June 3, 1996; P.A. 01-113 deleted references to Secs. 38a-702 and 38a-795, and substituted reference to Sec. 38a-702j for Sec. 38a-783, effective September 1, 2002; P.A. 02-19 added provision re invoice of fees not submitted with an application, effective September 1, 2002; P.A. 12-145 replaced references to Secs. 38a-745 and 38a-777 with references to Secs. 38a-744 and 38a-776, respectively, effective June 15, 2012.



Section 38a-771 - (Formerly Sec. 38-92l). Licensee to notify commissioner of change in information. Violations. Hearings. Penalties.

(a) Any person, firm, partnership, association or corporation holding a license issued pursuant to sections 38a-702j, 38a-703 to 38a-716, inclusive, 38a-731 to 38a-735, inclusive, 38a-741 to 38a-745, inclusive, 38a-769 to 38a-776, inclusive, 38a-786, 38a-790, 38a-792 and 38a-794 or holding a license in the name of a trade name shall notify the Insurance Commissioner, in writing, not later than thirty days after any: (1) Change in business or residence address; (2) change in employer; (3) change in name; or (4) change in licensed members of a firm, partnership, association or officers of a corporation as stated in the application for license.

(b) Any person, firm, partnership, association or corporation, or any person, firm, partnership, association or corporation acting as a trade name, holding a license issued pursuant to sections 38a-702j, 38a-703 to 38a-718, inclusive, 38a-731 to 38a-735, inclusive, 38a-741 to 38a-745, inclusive, 38a-769 to 38a-777, inclusive, 38a-786, 38a-790, 38a-792 and 38a-794, shall notify the Insurance Commissioner, in writing, not later than thirty days after any bankruptcy proceeding or the conviction of a felony, or any administrative action taken against such licensee in another state not later than thirty days after the entering of the administrative order in that state. Such notification shall be accompanied by all supporting documentation.

(c) If, upon investigation, the commissioner determines that a producer has violated the provisions of subsection (b) of this section, the commissioner may, following a hearing as specified in section 38a-774, impose a fine upon and suspend or revoke the license of the producer.

(P.A. 87-20; P.A. 91-29, S. 5, 8; P.A. 94-160, S. 15, 24; P.A. 01-113, S. 21, 42; P.A. 12-145, S. 31.)

History: Sec. 38-92l transferred to Sec. 38a-771 in 1991; P.A. 91-29 made technical changes deleting references to sections repealed by the same act; P.A. 94-160 applied Subsec. (a) to persons, firms, partnerships, associations or corporations holding a license in the name of a trade name, added new Subsec. (b) requiring certain entities to notify the insurance commissioner in writing, within 30 days of any bankruptcy proceeding, conviction of a felony or any other administrative action and added new Subsec. (c) re penalties for violations of Subsec. (b), effective January 1, 1996; P.A. 01-113 deleted references to Secs. 38a-702, 38a-717 and 38a-795, substituted references to Sec. 38a-702j for Sec. 38a-783, and substituted “not later than thirty days after” for “within thirty days of” in Subsecs. (a) and (b), and substituted “the commissioner” for “he” in Subsec. (c), effective September 1, 2002; P.A. 12-145 amended Subsec. (a) to replace reference to Sec. 38a-777 with reference to Sec. 38a-776, effective June 15, 2012.



Section 38a-772 - (Formerly Sec. 38-87). Wilful misrepresentation in license application. Penalty.

Any person wilfully misrepresenting any fact required to be disclosed in any application or in any other form, paper or document required to be filed with the commissioner in connection with an application for any license issued by the commissioner pursuant to sections 38a-702j, 38a-703 to 38a-718, inclusive, 38a-731 to 38a-735, inclusive, 38a-741 to 38a-745, inclusive, 38a-769 to 38a-776, inclusive, 38a-786, 38a-790, 38a-792 and 38a-794 shall be fined not more than four thousand dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 6072; P.A. 78-19; P.A. 91-29, S. 6, 8; P.A. 01-113, S. 27, 42; P.A. 08-178, S. 32; P.A. 12-145, S. 32.)

History: P.A. 78-19 replaced specific reference to applications for agent’s, broker’s, public adjuster’s or casualty adjuster’s licenses with general reference to licenses issued pursuant to chapter 677; Sec. 38-87 transferred to Sec. 38a-772 in 1991; P.A. 91-29 made technical changes deleting references to sections repealed by the same act; P.A. 01-113 deleted references to Secs. 38a-702 and 38a-795, and substituted reference to Sec. 38a-702j for Sec. 38a-783, effective September 1, 2002; P.A. 08-178 increased maximum fine from $500 to $4,000 and made a technical change; P.A. 12-145 replaced reference to Sec. 38a-777 with reference to Sec. 38a-776, effective June 15, 2012.



Section 38a-773 - (Formerly Sec. 38-88). Impersonation in taking examination. Penalty.

Any person impersonating or attempting or offering to impersonate another person in taking or attempting or offering to take any examination held in accordance with the regulations of the Insurance Department, or procuring any other person falsely to take or attempt or offer to take any such examination for an applicant for a license, shall be fined not more than four thousand dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 6073; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 288, 345, 348; P.A. 90-243, S. 38; P.A. 08-178, S. 33.)

History: P.A. 77-614 made insurance department a division of the department of business regulation, effective January 1, 1979; P.A. 80-482 restored insurance division as an independent department and abolished the department of business regulation; P.A. 90-243 replaced specific reference to examinations for insurance agent’s, broker’s, public adjuster’s or casualty adjuster’s licenses with a general reference to “license”; Sec. 38-88 transferred to Sec. 38a-773 in 1991; P.A. 08-178 increased maximum fine from $500 to $4,000 and made a technical change.



Section 38a-774 - (Formerly Sec. 38-74). Suspension or revocation of license. Fine. Appeal.

(a) The commissioner, after reasonable notice to and hearing of any licensee, may suspend or revoke the licensee’s license for cause shown. In addition to or in lieu of suspension or revocation, the commissioner may impose a fine not to exceed five thousand dollars. Hearings may be held by the commissioner or by any person designated by the commissioner. Whenever a person other than the commissioner acts as the hearing officer, such person shall submit to the commissioner a memorandum of the findings and recommendations upon which the commissioner may base a decision.

(b) If an insurance license held by a firm, association or corporation is revoked, the insurance licenses of any principal of such firm or association or any officer or director of such corporation shall be revoked, unless the commissioner determines that such principal, officer or director was not personally at fault in the matter on account of which such license held by the firm, association or corporation was revoked.

(c) Any person aggrieved by the action of the commissioner in revoking, suspending or refusing to grant or reissue a license or in imposing a fine may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain. Appeals under this section shall be privileged in respect to the order of trial assignment.

(1949 Rev., S. 6061; 1963, P.A. 36; 1967, P.A. 158; 1971, P.A. 870, S. 97; P.A. 76-436, S. 631, 681; P.A. 77-603, S. 114, 125; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-243, S. 31; P.A. 93-142, S. 4, 7, 8; P.A. 94-160, S. 16, 24; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 08-178, S. 34.)

History: 1963 act specified that commissioner or his designee may hold hearings and that petitions are privileged in respect to order of trial assignment; 1967 act allowed imposition of $1,000 fine and required hearing officer to submit memorandum of findings and recommendations upon which commissioner may base his decision; 1971 act replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with provision requiring appeals to be made in accordance with Sec. 4-183 but retaining venue in Hartford county; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-243 made technical correction for clarity to indicate that the commissioner issues the licenses, substituted “the” for “such” and substituted “hearings” for “such hearings”; Sec. 38-74 transferred to Sec. 38a-774 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 94-160 inserted new Subsec. (b) requiring that if any insurance license held by a firm, association or corporation is revoked, the licenses of the principals of such firm or association shall also be revoked and relettered the former Subsec. (b) to (c), effective June 2, 1994; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (c), effective June 29, 1999; P.A. 08-178 amended Subsec. (a) by making technical changes and increasing maximum fine from $1,000 to $5,000.

See Sec. 38a-713 re penalty for signing or countersigning insurance policies in blank.



Section 38a-775 - (Formerly Sec. 38-72a). Sale of annuities or insurance by banks, out-of-state banks or their subsidiaries. Sale by licensed insurance producers of annuities or insurance recommended or sponsored by or on the premises of banks, out-of-state banks or their subsidiaries.

(a) As used in this section:

(1) “Bank” has the same meaning as set forth in section 36a-2, but does not include a trust company that does not accept federally insured deposits and does not engage in insurance sales or solicitation activities, either directly or indirectly through a third-party marketing organization, that would require such trust company to obtain an insurance producer’s license under the laws of this state;

(2) “Out-of-state bank” has the same meaning as set forth in section 36a-2, provided the institution (A) maintains in this state a branch, as defined in section 36a-410, or (B) engages in insurance sales or solicitation activities, either directly or indirectly through a third-party marketing organization, that would require the institution to obtain an insurance producer’s license under the laws of this state, but does not include a trust company that does not accept federally insured deposits and does not engage in insurance sales or solicitation activities, either directly or indirectly through a third-party marketing organization, that would require such trust company to obtain an insurance producer’s license under the laws of this state;

(3) “Subsidiary” has the same meaning as set forth in section 36a-2;

(4) “Insurance” has the same meaning as set forth in section 38a-1, but does not include title insurance;

(5) “Customer” means any person who establishes a deposit, trust, investment, loan or credit account with a bank, out-of-state bank or subsidiary of such bank or out-of-state bank;

(6) “Insurance information” means copies of, or the information contained in, insurance policies, binders, rates, declaration pages and expiration dates that are acquired by a bank, out-of-state bank or subsidiary of such bank or out-of-state bank in connection with its lending activities; and

(7) “Insurance producer” has the same meaning as set forth in section 38a-702a.

(b) Any bank, out-of-state bank or subsidiary of such bank or out-of-state bank engaged in the sale of annuities or life insurance in this state, or any licensed insurance producer that sells annuities or life insurance recommended or sponsored by or on the premises in this state of a bank, out-of-state bank or subsidiary of such bank or out-of-state bank, shall disclose in writing prior to or at the time an annuity or life insurance product is purchased, in any advertisement or promotional material soliciting sales of annuities or life insurance products, and orally during any sales presentation, that any annuity or life insurance product offered, recommended, sponsored or sold (1) is not a deposit, (2) is not insured by the Federal Deposit Insurance Corporation, (3) is not guaranteed by the bank or out-of-state bank, and (4) where appropriate, involves investment risk, including potential loss of principal. Any bank, out-of-state bank or subsidiary of such bank or out-of-state bank that does not accept insured deposits shall not be required to provide the disclosures required by subdivisions (1), (2) and (3) of this subsection.

(c) (1) No bank, out-of-state bank or subsidiary of such bank or out-of-state bank engaged in the sale of annuities or insurance in this state, and no licensed insurance producer that sells annuities or insurance recommended or sponsored by or on the premises in this state of a bank, out-of-state bank or subsidiary of such bank or out-of-state bank, may require or imply that a customer or prospective customer must purchase an annuity or insurance policy from such bank, out-of-state bank or subsidiary of such bank or out-of-state bank as a condition to receiving any other product or service offered by such bank, out-of-state bank or subsidiary of such bank or out-of-state bank. For purposes of this subdivision, “other product or service” does not include financing in connection with insurance products being offered or sold.

(2) Any bank, out-of-state bank or subsidiary of such bank or out-of-state bank that makes loans or other extensions of credit and engages in the sale of insurance in this state, or any licensed insurance producer that sells annuities or insurance recommended or sponsored by or on the premises in this state of a bank, out-of-state bank or subsidiary of such bank or out-of-state bank, shall disclose to customers, in connection with a loan or other extension of credit where insurance is offered by such bank, out-of-state bank or subsidiary of such bank or out-of-state bank, that insurance may be purchased from an insurance producer of the customer’s choice and that the customer’s choice of another insurance producer shall not affect the credit decision of the bank, out-of-state bank or subsidiary of such bank or out-of-state bank. For purposes of this subdivision, “loan or extension of credit” does not include financing in connection with insurance products being offered or sold.

(3) If any insurance, other than credit life and disability insurance, is required as a condition of obtaining a loan from any bank, out-of-state bank or subsidiary of such bank or out-of-state bank that makes loans or other extensions of credit and engages in the sale of insurance in this state, the credit transaction and the insurance transaction shall be completed independently and through separate documents.

(d) (1) No bank, out-of-state bank or subsidiary of such bank or out-of-state bank engaged in the sale of annuities or insurance in this state may provide any financial records, as defined in section 36a-41, to any person for the purpose of selling annuities or insurance without the prior written consent of the customer to whom such financial records pertain.

(2) No bank, out-of-state bank or subsidiary of such bank or out-of-state bank engaged in the sale of annuities or insurance in this state may use any insurance information to solicit or sell insurance to customers, or provide any insurance information to a third party in connection with the third party’s solicitation or sale of insurance to customers, without the prior written consent of the customer to whom such insurance information pertains.

(e) The Insurance Commissioner, in consultation with the Banking Commissioner, may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section. Nothing in this section shall be construed to limit the regulatory jurisdiction of the Insurance Commissioner over the sale of insurance in this state.

(P.A. 73-264, S. 1–3; P.A. 77-614, S. 163, 610; P.A. 80-256, S. 1; 80-482, S. 285, 345, 348; P.A. 90-243, S. 30; P.A. 93-236, S. 6; P.A. 96-39, S. 2, 3; P.A. 97-317, S. 3, 4; P.A. 01-113, S. 28, 42; P.A. 03-84, S. 29.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-256 inserted new Subsec. (c), relettering former Subsec. (c) accordingly; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 90-243 referenced the definition of “affiliate” as defined in the general definition section and made technical corrections for statutory consistency; Sec. 38-72a transferred to Sec. 38a-775 in 1991; P.A. 93-236 amended Subsec. (c) to authorize the licensing and sale of life insurance by certain nonbank banks; P.A. 96-39 inserted new Subsec. (d) re annuity sales to let the commissioner license banks and their affiliates, officers and employees, and to require the commissioner to adopt prescribed regulations, relettering existing Subsec. as (e), effective May 2, 1996; P.A. 97-317 replaced former provisions with new Subsecs. (a) to (e), inclusive, re sale of annuities or insurance by or on the premises of banks, out-of-state banks or their subsidiaries, effective July 8, 1997; P.A. 01-113 amended definition of “insurance producer” in Subdiv. (a)(7) to substitute “section 38a-702a” for “section 38a-702”, effective September 1, 2002; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (e), effective June 3, 2003.

Grandfather clauses of statute do not impose requirement of “continuous licensure”. 209 C. 175.



Section 38a-776 - (Formerly Sec. 38-92e). Appeal.

Any person aggrieved by the action of the commissioner in revoking, suspending or refusing to grant or reissue a license may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain. Appeals under this section shall be privileged in respect to the order of trial assignment.

(1969, P.A. 817, S. 3; P.A. 77-603, S. 116, 125; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29.)

History: P.A. 77-603 replaced previous detailed appeal provisions with provision requiring that appeals be made in accordance with Sec. 4-183 but retaining venue in Hartford county and privilege re order of trial; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-92e transferred to Sec. 38a-776 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain”, effective June 29, 1999.



Section 38a-777 - (Formerly Sec. 38-86). Penalty.

Any licensee under sections 38a-741 to 38a-744, inclusive, or section 38a-794 who negotiates, continues or renews any contract for insurance in any unauthorized company, and who fails to make and file the statements required under section 38a-741, or who wilfully makes a false statement, or who negotiates, continues or renews any such contract of insurance after the revocation or during the suspension of the licensee’s license, shall forfeit the license if not previously revoked and shall be fined not more than four thousand dollars or imprisoned not more than six months, or both.

(1953, S. 2807d; P.A. 01-113, S. 38, 42; P.A. 08-178, S. 35; P.A. 13-171, S. 2.)

History: Sec. 38-86 transferred to Sec. 38a-777 in 1991; P.A. 01-113 deleted reference to Sec. 38a-795 and made technical changes for the purpose of gender neutrality, effective September 1, 2002; P.A. 08-178 made technical changes and increased maximum fine from $500 to $4,000; P.A. 13-171 changed affidavit and statements to statements required under Sec. 38a-741, and made technical and conforming changes, effective June 21, 2013.



Section 38a-782 - Producers license to indicate lines of authority. Conduct required of applicants and producers.

(a) A producer license shall indicate the lines of authority granted to the applicant by examination qualification.

(b) An applicant for a license as an insurance producer shall hold himself or herself out to the public in good faith and the license shall not be used or intended to be used principally for the purpose of obtaining commissions on policies or bonds on which the producer, on the producer’s own account, pays or is to pay the premium or on which the premiums are paid or are to be paid by the producer’s spouse, the producer’s employer, whether or not the producer’s employment is on a part or full-time basis, or any corporation of which the producer has stock control, or of which the stock control is held by any combination of himself or herself, the producer’s employer and the producer’s spouse. If the premiums on policies or bonds intended to be written, or written, by any such applicant for the general public do not exceed nine times the premiums on policies or bonds intended to be written, or written, by the producer for the purpose of obtaining commissions on premiums paid or to be paid by the producer, the producer’s spouse, the producer’s employer and any corporation of which the producer has stock control or of which the stock control is held by any combination of himself or herself, the producer’s spouse and the producer’s employer, as aforesaid, it shall be conclusively presumed that the license is intended to be used or is being used principally for such purpose.

(P.A. 90-243, S. 27; P.A. 92-60, S. 27; P.A. 94-160, S. 17, 24; P.A. 99-45, S. 2; 99-53; P.A. 01-113, S. 22, 42.)

History: P.A. 92-60 added Subsec. (b)(12) to allow the commissioner to waive the requirements of examination of any applicant of a miscellaneous line of insurance designated by him through regulations; P.A. 94-160 amended Subsec. (a) to require insurance “producers” to submit a written application to the commissioner, inserted new Subsec. (b) requiring the producer license to indicate the lines of authority which were granted to the applicant by the examination qualifications, inserted new Subsec. (c) requiring that a producer’s authority to act as an agent be activated only after the producer receives an actual appointment from each insurer he will represent, and relettered the remaining Subsecs. accordingly, substituting “producer” for “agent or broker” to accurately reflect the modernization and nomenclature of the industry, effective January 1, 1996; P.A. 99-45 amended Subsec. (d) to substitute, re granting a license if nonresident applicant holds an equivalent license, “from any other state” for “from the state in which the applicant resides”, and amended Subsec. (e) to delete exception of 20 hours for the line of variable products and add “No additional course or examination shall be required for the line of variable products.”; P.A. 99-53 amended Subsec. (c) to change time when the producer is authorized to act as agent from time when producer receives written appointment from the insurer to the date the insurer’s authorized licensing representative signs appointment form, subject to provisos re mailing and proof thereof, unless the commissioner determines the appointment is invalid, made the insurer responsible for actions of producer re the appointment and defined “authorized licensing representative”; P.A. 01-113 deleted Subsec. (a) re applications, Subsec. (c) re authority to act as agent, and Subsecs. (d) and (e) re examinations, redesignated Subsec. (b) as Subsec. (a) and Subsec. (f) as Subsec. (b), and made technical changes for purposes of gender neutrality in redesignated Subsec. (b), effective September 1, 2002.



Section 38a-782a - Regulations concerning continuing education requirements.

The commissioner may adopt regulations in accordance with chapter 54 relating to the establishment of continuing education requirements for persons licensed as insurance producers, provided the commissioner shall suspend such requirements for any person who is a public official during the period such person serves as a public official, if the person is prohibited from selling insurance during that period. As used in this section, “public official” means any state-wide elected officer, any member or member-elect of the General Assembly, or a senator or representative in Congress.

(P.A. 94-160, S. 22, 24; P.A. 00-105, S. 1, 5; P.A. 02-24, S. 8.)

History: P.A. 94-160 effective June 2, 1994; P.A. 00-105 required the commissioner to suspend the continuing education requirements for certain public officials, and made technical changes, effective July 1, 2000; P.A. 02-24 substituted “insurance producers” for “an insurance producer”.



Section 38a-783 - (Formerly Sec. 38-76). Temporary producer’s license.

Section 38a-783 is repealed, effective September 1, 2002.

(1949 Rev., S. 6067, 6068, 6069; P.A. 94-160, S. 18, 24; P.A. 01-113, S. 41, 42.)



Section 38a-784 - Renewal of producer’s license. Renewal of agent’s license and appointment. Cancellation or nonrenewal of appointments. Regulations.

(a)(1) Except as provided in subdivisions (2), (3) and (4) of this subsection, any license issued to an insurance producer by the commissioner shall be in force only until the first day of February in each even-numbered year, but may be renewed by the commissioner in accordance with this section.

(2) Any initial license issued to an insurance producer on or after January 1, 2006, shall expire two years after the date of the producer’s birthday that preceded the date the license was issued. Such license may be renewed every two years thereafter in accordance with this section.

(3) Except for a license issued or renewed pursuant to subdivision (2) of this subsection, or a transitional license issued pursuant to subdivision (4) of this subsection, any producer license in effect on January 1, 2007, shall be in force only until the producer’s first birthday after January 1, 2007. Such license may be renewed every two years thereafter in accordance with this section.

(4) From February 1, 2006, until January 1, 2007, the commissioner may implement a transitional process to renew producer licenses that were in effect on December 30, 2005, on the basis of a producer’s birthday. The commissioner may use the transitional process to renew some or all of the producer licenses that would otherwise be renewed under subdivision (1) of this subsection, provided producers are selected for participation in the transitional process on a nondiscriminatory basis. Selection criteria may include use of producer license numbers or alphabetical selection of producers based on the producer’s last name. Any license renewed during the transitional period shall expire on the producer’s first birthday after the renewal date and may be renewed every two years thereafter in accordance with this section.

(5) Not later than thirty days before a license issued to a producer expires, the commissioner shall notify the producer of the expiration date.

(6) The fees for producer licenses and agent appointments shall be assessed as provided in section 38a-11.

(7) Any license issued to an insurance producer may be renewed in the commissioner’s discretion and without formality other than proper application, payment of the renewal fee set forth in section 38a-11 and satisfactory proof that such applicant at that time possesses the required qualifications for license and that the issuance of such license will not be contrary to the licensing provisions of this title, provided any producer’s license issued by the commissioner, except a temporary producer’s license provided for in section 38a-702j, shall continue in force until cancelled, suspended or revoked and provided the insurance company represented by any licensee or licensees shall furnish the commissioner, prior to May first, biennially, the names of its agents whose appointments it wishes to continue.

(8) The commissioner may adopt regulations, in accordance with chapter 54, to establish a schedule for the renewal of licenses under this section.

(b) Prior to May first of even-numbered years insurance companies represented by any licensees shall furnish the commissioner with the names of its agents whose appointments they wish to continue.

(c) The commissioner may implement a plan of renewal for agent licenses and appointments that provides for a more efficient process. Upon implementation of such a process by the commissioner, the procedures outlined in subsections (a) and (b) of this section shall be superseded.

(d) Any insurance company which cancels or nonrenews an appointment of any agent or any agency shall notify the Insurance Department, the agent and the agency, in writing, within thirty days of any such cancellation or nonrenewal. Any termination of an agent appointment shall be on a form as prescribed by the commissioner. Nothing in this subsection shall alter the requirements specified in section 38a-709.

(e) Any insurance producer license may be renewed by the commissioner, provided such applicant has satisfied the continuing education requirements set forth in section 38a-782a.

(P.A. 90-243, S. 28; P.A. 94-160, S. 19, 24; P.A. 95-136, S. 5, 8; P.A. 99-45, S. 3; P.A. 01-113, S. 39, 42; P.A. 05-266, S. 1.)

History: P.A. 94-160 designated existing provisions as Subsec. (a), substituting “producer” for “agent or insurance broker” to accurately reflect the modernization and nomenclature of the industry, changing license expiration date from “May” to “February” and making technical changes, effective January 1, 1996, added Subsec. (b) re continuation of appointments, effective January 1, 1996, added new Subsecs. (c) allowing the commissioner to implement a plan of renewal for agent appointments and (d) requiring any insurer which cancels or nonrenews an appointment to notify the insurance department in writing within 30 days, effective June 2, 1994, and added new Subsec. (e) re continuing education requirement, effective January 1, 1996 (Revisor’s note: In codifying this double section the Revisors designated the existing section as Subsec. (a) and then added Subsecs. (c) and (d) from P.A. 94-160, designating them Subsecs. (b) and (c) respectively, since those Subsecs. were effective June 2, 1994. The Revisors also deleted editorially a reference in the newly designated Subsec. (b) to “and (b)” since that reference is only relevant to the second version of this section, effective January 1, 1996. The above-mentioned Subsecs. (c) and (d) are included in the second version of this section and designated (c) and (d) as enacted); P.A. 95-136 in Subsec. (a) substituted “issued for” for “issued by”, effective January 1, 1996; P.A. 99-45 amended Subsec. (a) to substitute “appointments” for “licenses” re names furnished to commissioner of agents whose appointments the company wishes to continue; P.A. 01-113 amended Subsec. (a) to substitute reference to Sec. 38a-702j for Sec. 38a-783, and “the commissioner’s” for “his”, effective September 1, 2002; P.A. 05-266 amended Subsec. (a) re birthday-based renewal process to add Subdiv. designators, add exception in Subdiv. (1), add new Subdiv. (2) re licenses initially issued on or after January 1, 2006, add new Subdiv. (3) re other licenses in effect on January 1, 2007, add new Subdiv. (4) re transitional process to renew licenses, add new Subdiv. (5) re notice of expiration date, add new Subdiv. (6) re fees, amend existing provisions as Subdiv. (7) re conditions for renewals, and add new Subdiv. (8) re regulations, amended Subsec. (c) to add agent “licenses” re renewals, and made technical changes in Subsecs. (a) and (e).



Section 38a-784a - Expiration of agent and broker insurance licenses.

All insurance agent and insurance broker licenses in effect prior to January 1, 1996, shall expire on January 31, 1996.

(P.A. 95-136, S. 1, 8.)

History: P.A. 95-136 effective June 7, 1995.



Section 38a-786 - (Formerly Sec. 38-92d). Application for license. Standards for issuance. Fee. Revocation or suspension. Hearing.

(a) The commissioner may, upon receipt of the fee specified in section 38a-11, issue to any person who has attained the age of eighteen a license to act as a certified insurance consultant. The applicant for the license shall file with the commissioner a written application pursuant to section 38a-769, in such manner and form as the commissioner shall prescribe, stating the line or lines of insurance for which the applicant desires such a license. The commissioner may waive the requirement of an examination for a license to act as a certified insurance consultant for (1) property and casualty insurance in the case of any applicant who has been awarded the professional designation of Chartered Property and Casualty Underwriter, Certified Insurance Counselor or Accredited Advisor in Insurance in the property and casualty line; (2) life and accident insurance in the case of any applicant who has been awarded the professional designation of Chartered Life Underwriter; and (3) all lines of insurance in the case of any applicant who has been awarded the professional designations of Chartered Property and Casualty Underwriter and Chartered Life Underwriter. The commissioner may waive the examination for any applicant for a license to act as a certified insurance consultant who at any time within two years next preceding the date of application has been licensed in this state under a license of the same type as the license applied for.

(b) Any license issued to act as a certified insurance consultant shall be in force until the thirtieth day of September in each odd-numbered year unless sooner revoked or suspended. The license may, in the discretion of the commissioner, be renewed biennially upon payment of the fee specified in section 38a-11.

(c) The commissioner may at any time require such information as the commissioner deems necessary with respect to the business methods, policies and transactions of a licensee under this section. Any person who fails or refuses to furnish the commissioner, in such form as the commissioner may require, any such information within ten days after receiving a written request therefor shall be fined not less than two hundred fifty or more than two thousand five hundred dollars.

(1969, P.A. 817, S. 2; 1971, P.A. 292, S. 2; 1972, P.A. 127, S. 62; P.A. 77-614, S. 163, 610; P.A. 78-56; P.A. 80-482, S. 291, 345, 348; P.A. 82-96, S. 4, 8; P.A. 89-251, S. 182, 203; P.A. 90-243, S. 41; P.A. 94-160, S. 20, 24; P.A. 08-178, S. 36.)

History: 1971 act substituted reference to Sec. 38-92i for reference to Sec. 38-92j, “person” for “resident of this state” and specified licensure as “certified” insurance consultant; 1972 act required that licensee be at least 18 rather than 21, reflecting changed age of majority; P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 78-56 required that application include statement of line or lines of insurance for which applicant desires license and added provisions re waiver of license examination; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 82-96 required biennial rather than annual renewal for certified insurance consultants’ licenses and specified fee payment of $100, effective June 1, 1983; P.A. 89-251 increased the application fee from $50 to $200, increased the examination and reexamination fees from $10 to $13, and increased the renewal fee from $100 to $125; P.A. 90-243 divided section into Subsecs., made technical corrections to Subsec. (a) re licensing requirement by enumerating the section numbers for licensure and fees, added a provision allowing the insurance commissioner, in his discretion, to waive the examination requirement of a certified insurance consultant if the applicant has previously held a license of the same type and amended the provision requiring a biennial rather than an annual renewal for certified insurance consultants licenses and deleted the reference to payment of a $100; Sec. 38-92d transferred to Sec. 38a-786 in 1991; P.A. 94-160 amended Subsec. (a) to authorize waiver of examination for accredited advisors in insurance, effective January 1, 1996; P.A. 08-178 amended Subsec. (c) by making technical changes and increasing minimum fine from $50 to $250 and maximum fine from $500 to $2,500.



Section 38a-788 - License. Examination.

(a) The commissioner may waive the requirement of examination set out in section 38a-769, in the case of (1) any applicant for a public adjuster’s license who is a nonresident of this state and who is licensed as a public adjuster in any other state and (2) any applicant who at any time within two years next preceding the date of application has been licensed in this state under a license of the same type as the license applied for.

(b) Each applicant for a public adjuster’s license shall, before being admitted to such examination, prove to the satisfaction of the commissioner that he has successfully completed a course approved by the commissioner requiring not less than forty hours covering property insurance policies and forms.

(c) Any license to be a public adjuster issued by the commissioner shall be in force only until the first day of May in each even-numbered year unless sooner revoked or suspended. The license may be renewed upon payment of the license fee specified in section 38a-11.

(d) The commissioner may adopt such regulations in accordance with the provisions of chapter 54, with respect to the form and manner of filing of application for license as a public adjuster and the issuance, suspension and revocation of such licenses and the conduct of hearings in connection therewith, the manner in which public adjusters shall conduct their business, including limitations on fees that may be charged and the form of the employment contract between a public adjuster and a client. The use of such contract shall be mandatory. Such contract shall contain the provision specified in subsection (a) of section 38a-724.

(P.A. 90-243, S. 29; P.A. 99-45, S. 4; P.A. 13-138, S. 4.)

History: P.A. 99-45 amended Subsec. (a) to substitute, re licensed public adjuster, “in any other state” for “in the state in which he resides”; P.A. 13-138 amended Subsec. (d) by deleting provision re public adjuster contract rescission period and by making technical changes.



Section 38a-790 - (Formerly Sec. 38-92b). Licensing of motor vehicle physical damage appraisers. Penalty.

(a) No person shall act as an appraiser for motor vehicle physical damage claims on behalf of any insurance company or firm or corporation engaged in the adjustment or appraisal of motor vehicle claims unless such person has first secured a license from the Insurance Commissioner, and has paid the license fee specified in section 38a-11, for each two-year period or fraction thereof. The license shall be applied for as provided in section 38a-769. The commissioner may waive the requirement for examination in the case of any applicant for a motor vehicle physical damage appraiser’s license who is a nonresident of this state and who holds an equivalent license from any other state. Any such license issued by the commissioner shall be in force until the thirtieth day of June in each odd-numbered year unless sooner revoked or suspended. The license may, in the discretion of the commissioner, be renewed biennially upon payment of the fee specified in section 38a-11. The commissioner may adopt reasonable regulations concerning standards for qualification, suspension or revocation of such licenses and the methods by which licensees shall conduct their business.

(b) Any person who violates any provision of this section shall be fined not more than two thousand five hundred dollars or imprisoned not more than one year, or both.

(c) Any person who has been engaged in the business of motor vehicle physical damage appraising for a period of two consecutive years immediately prior to July 1, 1968, shall be granted a license upon application with no further qualifications. The commissioner may waive the examination required under section 38a-769, in the case of an applicant who at any time within two years next preceding the date of application has been licensed in this state under a license of the same type as the license applied for.

(d) For purposes of this section and section 38a-769:

(1) “Motor vehicle” is defined as provided in section 14-1;

(2) “Motor vehicle physical damage appraiser” means any person, partnership, association, limited liability company or corporation that practices as a business the appraising of damages to motor vehicles insured under automobile physical damage policies or on behalf of third party claimants.

(1967, P.A. 526, S. 1, 2; 1969, P.A. 489; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 290, 348; P.A. 82-96, S. 3, 8; P.A. 90-243, S. 40; P.A. 95-79, S. 148, 189; P.A. 98-98, S. 6; P.A. 99-45, S. 5; P.A. 04-217, S. 32; P.A. 08-178, S. 37; P.A. 10-5, S. 37.)

History: 1969 act raised license fee from $10 to $20 and added provisions re examination and examination fee; P.A. 77-614 placed insurance commissioner within the department of business regulation and made the insurance department a division of said department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 82-96 amended Subsec. (a) to require biennial rather than annual renewal for motor vehicle physical damage appraisers’ licenses and accordingly doubled the license fee, effective June 1, 1983; P.A. 90-243 in Subsec. (a) made technical changes re licensing requirement by enumerating the section numbers for licensure and fees, added a new Subsec. (b) and renumbered the remaining Subsecs., added a provision allowing the insurance commissioner, in his discretion, to waive the examination requirement if the applicant has previously had a license of the same type and added definitions for “motor vehicle” and “motor vehicle physical damage appraiser”; Sec. 38-92b transferred to Sec. 38a-790 in 1991; P.A. 95-79 redefined “motor vehicle physical damage appraiser” to include a limited liability company, effective May 31, 1995; P.A. 98-98 amended Subsec. (a) to allow the commissioner to waive the examination requirement for nonresident applicants licensed in another state; P.A. 99-45 amended Subsec. (a) to substitute, re granting a license if nonresident applicant holds an equivalent license, “from any other state” for “from the state in which the applicant resides”; P.A. 04-217 amended Subsec. (d)(1) to eliminate reference to Sec. 14-1(30), effective January 1, 2005; P.A. 08-178 increased maximum fine from $500 to $2,500 and made a technical change in Subsec. (b); P.A. 10-5 made a technical change in Subsec. (d)(2), effective May 5, 2010.

See Sec. 38a-354 re prohibition against designating where repairs are or are not to be made.



Section 38a-792 - (Formerly Sec. 38-77). Casualty claim adjusters. Penalty. Attorneys exempted.

(a) No person may act as an adjuster of casualty claims for any insurance company or firm or corporation engaged in the adjustment of casualty claims unless such person has first secured a license from the commissioner, and has paid the license fee specified in section 38a-11, for each two-year period or fraction thereof. Application for such license shall be made as provided in section 38a-769. The commissioner may waive the requirement for examination in the case of any applicant for a casualty claims adjuster’s license who is a nonresident of this state and who holds an equivalent license from any other state. Any such license issued by the commissioner shall be in force until the thirtieth day of June in each odd-numbered year unless sooner revoked or suspended. The license may, in the discretion of the commissioner, be renewed biennially upon payment of the fee specified in section 38a-11. The commissioner may waive the examination required under section 38a-769, in the case of an applicant who at any time within two years next preceding the date of application has been licensed in this state under a license of the same type as the license applied for.

(b) The commissioner may prescribe reasonable regulations governing the licensing of casualty adjusters and the adjustment of casualty claims.

(c) Any person who violates any provision of this section shall be fined not more than two thousand dollars or imprisoned not more than one year or both.

(d) The provisions of this section shall not apply to any member of the bar of this state in good standing who is engaged in the general practice of the law.

(1949 Rev., S. 6070; 1955, S. 2790d; 1959, P.A. 621, S. 1; 1969, P.A. 488; P.A. 82-96, S. 2, 8; P.A. 90-243, S. 34; P.A. 98-98, S. 7; P.A. 99-45, S. 6; P.A. 08-178, S. 38.)

History: 1959 act raised license fee to $10; 1969 act raised license fee to $20 and added provisions re examination and examination fee; P.A. 82-96 required biennial rather than annual renewal for casualty claim adjusters’ licenses and accordingly doubled the license fee, effective June 1, 1983; P.A. 90-243 divided section into Subsecs., substituted “may” for “shall”, added provision re licensing application in accordance with Sec. 38a-769 and provisions re suspension or revocation of licenses and discretionary biennial renewal of casualty claim adjusters licenses, deleting provision requiring $10 examination fee; Sec. 38-77 transferred to Sec. 38a-792 in 1991; P.A. 98-98 amended Subsec. (a) to allow the commissioner to waive the examination requirement for nonresident applicants licensed in another state; P.A. 99-45 amended Subsec. (a) to substitute, re granting a license if nonresident applicant holds an equivalent license, “from any other state” for “from the state in which the applicant resides”; P.A. 08-178 increased maximum fine from $200 to $2,000 in Subsec. (c).



Section 38a-794 - (Formerly Sec. 38-78). Surplus lines broker’s license.

(a) Any applicant for a surplus lines broker’s license shall be a person, firm, association or corporation who or which is domiciled and maintains an office in this state or a nonresident who or which desires to act within this state, and is licensed as an insurance producer. A surplus lines broker’s license shall authorize the licensee to procure, from insurers not authorized to transact business in this state, subject to the restrictions herein provided, policies of insurance against loss from any contingency as provided by the insurance laws of this state, except any insurance coverage which can be placed through a residual market mechanism, as defined in subsection (x) of section 38a-976.

(b) At the time of application for a surplus lines broker’s license, the applicant shall pay to the commissioner the fee specified in section 38a-11. Any such license issued shall be in force until September thirtieth of the next even-numbered year unless sooner revoked or suspended. The license may, in the discretion of the commissioner, be renewed for the ensuing period of twenty-four months upon payment of the fee specified in section 38a-11.

(c) The commissioner may waive the examination required under section 38a-769, in the case of an applicant who at any time within two years next preceding the date of application has been licensed in this state under a license of the same type as the license applied for.

(1953, 1955, S. 2799d; 1961, P.A. 8; 1967, P.A. 28; 157; 1971, P.A. 441; 870, S. 98; P.A. 76-436, S. 632, 681; P.A. 77-603, S. 115, 125; P.A. 78-280, S. 5, 127; P.A. 85-102, S. 1; P.A. 88-230, S. 1, 12; P.A. 89-251, S. 182, 203; P.A. 90-87, S. 1; 90-243, S. 35; P.A. 94-160, S. 21, 24; P.A. 95-136, S. 6, 8.)

History: 1961 act added licensed insurance brokers to the persons who may be licensed as excess line brokers; 1967 acts made provisions applicable to person, firm, etc. domiciled “and” maintaining office in state rather than domiciled “or” maintaining such office and deleted provision making commissioner’s power under section “subject to section 38-23” and replaced previous provision authorizing suspension or revocation of license if commissioner judges such action “will best promote the interests of the people of this state” with more detailed provisions re hearings, appeals, etc. and authorizing imposition of fine; 1971 acts made previous provisions Subsecs. (a) and (c) inserting new Subsec. (b) re commissioner’s regulation power and replaced superior court with court of common pleas, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions with provision requiring that appeals be made in accordance with Sec. 4-183 but retained venue in Hartford county and privilege re order of trial; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 85-102 amended Subsec. (a) to change reference to “assigned risk plan” to “residual market mechanism”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-251 established a fee for eligible surplus lines insurers of $63; P.A. 90-87 amended Subsec. (a) to differentiate between a resident excess lines broker and a nonresident excess lines broker and to allow the commissioner to issue an excess lines broker’s license to a nonresident excess lines broker; P.A. 90-243 substituted “surplus lines broker” for “excess lines broker”, deleted Subsecs. (b) and (c) re commissioner’s powers and appeal procedure and added new Subsecs. (b) and (c) re licensing of surplus lines brokers and a waiver of examination which is at the discretion of the insurance commissioner; Sec. 38-78 transferred to Sec. 38a-794 in 1991; P.A. 94-160 substituted “producer” for “agent or insurance broker” to accurately reflect the modernization and nomenclature of the industry, effective January 1, 1996; P.A. 95-136 amended Subsec. (b) to change the duration of surplus lines broker’s license from two years from the date of its issuance to September thirtieth of the next even-numbered year, effective January 1, 1996.

Cited. 208 C. 505.

Annotation to present section:

Cited. 239 C. 658.



Section 38a-795 - (Formerly Sec. 38-83). Bond of applicant.

Section 38a-795 is repealed, effective September 1, 2002.

(1953, S. 2804d; P.A. 87-21; P.A. 01-113, S. 41, 42.)



Section 38a-797 and 38a-798 - (Formerly Secs. 38-92s and 38-92t). Insurance administrators.

Sections 38a-797 and 38a-798 are repealed.

(P.A. 88-298, S. 3, 4, 14; P.A. 90-243, S. 42; P.A. 91-29, S. 7, 8.)



Section 38a-799 - Sale of insurance by car rental companies. Permits. Regulations.

(a) As used in this section:

(1) “Commissioner” means the Insurance Commissioner;

(2) “Rental agreement” means a written agreement setting forth the terms and conditions governing the use of a vehicle provided by the rental company for rental;

(3) “Rental company” means a person in the business of offering vehicles to the public that is licensed pursuant to section 14-15;

(4) “Renter” means a person obtaining the use of a vehicle from a rental company under the terms of a rental agreement;

(5) “Vehicle” means a private passenger motor vehicle, including, but not limited to, passenger vans, minivans, sport utility and pickup trucks or a cargo type of motor vehicle, including, but not limited to, cargo vans and trucks with a gross vehicle weight up to and including twenty-six thousand pounds which do not require the operator to possess a commercial driver’s license.

(b) The commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to issue a permit to rental companies transacting business in this state under the terms of a rental agreement to offer coverage for sale in connection with the rental of a vehicle, whether at a rental office or by preselection of coverage in a master rental agreement, in any of the following categories:

(1) Personal accident insurance covering the risks of travel, including accident and health insurance, that provides coverage to renters and other rental vehicle occupants for accidental death or dismemberment and reimbursement for medical expenses resulting from an accident that occurs during the rental period;

(2) Liability insurance, including uninsured and underinsured motorist coverage whether offered separately or in combination with other liability insurance, that provides coverage to renters and other authorized drivers of rental vehicles for liability arising from the operation of the rental vehicle;

(3) Personal effects insurance that provides coverage to renters and other vehicle occupants for the loss of, or damage to, personal effects that occurs during the rental period;

(4) Roadside assistance and emergency sickness protection programs.

(c) The regulations shall require:

(1) That the rental period shall not exceed sixty consecutive days; and

(2) That at each rental location where rental agreements are executed, brochures or other written materials, in plain language consistent with the provisions of chapter 699a, are available to the prospective renter that:

(A) Summarize clearly and correctly the terms of the insurance coverage;

(B) Disclose that the insurance policies offered by the rental company may duplicate coverage already provided by a renter’s personal insurance policies;

(C) State that the insurance policies being offered are optional; and

(D) Describe the process for filing a claim.

(d) Each rental company granted a permit under this section shall conduct a training program in which employees being trained receive basic instruction about the types of coverage specified in this section and offered for purchase by prospective renters of rental vehicles. Each company shall retain on file a list of employees who have received such training and are authorized to offer coverage for sale under the permit issued under this section and shall make such list available to the commissioner upon request of the commissioner.

(e) The commissioner may at any time require such information as the commissioner deems necessary with respect to the business methods and transactions of a rental company granted a permit under this section. Such company shall furnish the commissioner, in such form as the commissioner may require, any such information not later than fifteen days after receiving a written request therefor.

(f) Nothing in this section shall prevent a rental company from including the sale of insurance products in an overall employee performance compensation incentive program provided such rental company personnel may not be directly paid a commission or any other compensation by an insurance company for the sale of coverage to renters.

(g) No rental company holding a permit under this section may advertise, represent or otherwise hold itself or any of its employees out as licensed insurers, insurance agents, insurance producers or insurance brokers.

(h) Any permit issued by the commissioner shall be in force until the first day of February in each even-numbered year unless sooner revoked or suspended. The permit may, in the discretion of the commissioner, be renewed biennially upon payment of the fee specified in section 38a-11.

(i) The commissioner, after reasonable notice to and hearing of any holder of a permit issued pursuant to this section, may suspend or revoke the permit for cause shown. In addition to or in lieu of suspension or revocation, the commissioner may impose a fine not to exceed one thousand dollars. Hearings may be held by the commissioner or by any person designated by the commissioner. Whenever a person other than the commissioner acts as the hearing officer, said person shall submit to the commissioner a memorandum of findings and recommendations upon which the commissioner may base a decision.

(j) Any person aggrieved by the action of the commissioner in revoking, suspending or refusing to grant or reissue a permit or in imposing a fine may appeal therefrom, in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of Hartford. Appeals under this section shall be privileged in respect to the order of trial assignment.

(P.A. 99-127, S. 1, 3.)

History: P.A. 99-127 effective June 8, 1999.



Section 38a-800 - (Formerly Sec. 38-234). Agents to be licensed.

(a) Agents of societies shall be licensed in accordance with the provisions of this section.

(b) (1) The commissioner may issue a license to any person who has paid the license fee specified in section 38a-11, and who has complied with the requirements of this section, authorizing such licensee to act as fraternal agent on behalf of any society named in such license which is authorized to do business in this state. (2) Before any fraternal agent’s license shall be issued there shall be on file in the office of the commissioner the following documents: (A) A written application by the prospective licensee in such form or forms and supplements thereto, and containing such information, as the commissioner may prescribe and on an initial application the filing fee specified in section 38a-11, shall be remitted; and (B) a certificate by the society which is to be named in such license, stating that such society has satisfied itself that the named applicant is trustworthy and competent to act as such fraternal agent and that the society will appoint such applicant to act as its agent if the license applied for is issued by the commissioner. Such certificates shall be executed and acknowledged by an officer or managing agent of such society. (3) No written or other examination shall be required of any individual seeking to be named as a licensee to represent a fraternal benefit society as its agent. (4) The commissioner may refuse to issue or renew any fraternal agent’s license if in his judgment the proposed licensee is not trustworthy and competent to act as such agent, or has given cause for revocation or suspension of such license, or has failed to comply with any prerequisite for the issuance or renewal, as the case may be, of such license. (5) Every license issued pursuant to this section, and every renewal thereof, shall expire on December thirty-first of each odd-numbered year. (6) If the application for a renewal license has been filed with the commissioner on or before such expiration date, such applicant named in such existing license may continue to act as fraternal agent under such existing license, unless the same is revoked or suspended, until the issuance by the commissioner of the renewal license or until the expiration of five days after he has refused to renew such license and has served written notice of such refusal on the applicant. If the applicant, within thirty days after such notice is given, notifies the commissioner in writing of his request for a hearing on such refusal, the commissioner shall, within a reasonable time after receipt of such notice, grant such hearing, and he may, in his discretion, reinstate such license. (7) Any such renewal license of a fraternal agent may be issued upon the application of the society named in the existing license and payment of the fee specified in section 38a-11. Such application shall be in the form or forms prescribed by the commissioner and shall contain such information as he may require. Such application shall contain a certificate executed by the president, or by a vice president, a secretary, an assistant secretary, or corresponding officer by whatever name known, or by an employee expressly designated and authorized to execute such certificate of a domestic or foreign society or by the United States manager of an alien society, stating that the addresses therein given of the agents of such society for whom renewal licenses are requested therein have been verified in each instance immediately preceding the preparation of the application. Notwithstanding the filing of such application, the commissioner may, after reasonable notice to any such society, require that any or all agents of such society to be named as licensees in renewal licenses shall execute and file separate applications for the renewal of such licenses, as hereinbefore specified, and he may also require that each such application shall be accompanied by the certificate specified in subdivision (2)(B) of this subsection.

(c) Every society doing business in this state shall, upon the termination of the appointment of any fraternal agent licensed to represent it in this state, forthwith file with the commissioner a statement, in such form as he may prescribe, of the facts relative to such termination and the cause thereof. Every statement made pursuant to this section shall be deemed a privileged communication.

(d) The commissioner may revoke, or may suspend for such period as he may determine, any fraternal agent’s license if, after notice and hearing as specified in section 38a-774, he determines that the licensee has: (1) Violated any provision of, or any obligation imposed by, this section, or has violated any law in the course of his dealings as agent; (2) made a material misstatement in the application for such license; (3) been guilty of fraudulent or dishonest practices; (4) demonstrated his incompetency or untrustworthiness to act as an insurance agent; or (5) been guilty of rebating as defined by the laws of this state applicable to life insurance companies. The revocation or suspension of any fraternal agent’s license shall terminate forthwith the license of such agent. No individual whose license has been revoked shall be entitled to obtain any fraternal agent’s license under the provisions of this section for a period of one year after such revocation or, if such revocation is judicially reviewed, for one year after the final determination thereof affirming the action of the commissioner in revoking such license.

(1957, P.A. 448, S. 28; 1959, P.A. 392, S. 4; 1961, P.A. 9, S. 1, 2; 1969, P.A. 73; P.A. 82-96, S. 5, 8; P.A. 90-243, S. 140.)

History: 1959 act raised agent’s license fee to $20; 1961 act restored it to $10 but provided for annual instead of biennial expiration; 1969 act raised license fee to $20 and imposed filing fee of $10 upon initial application; P.A. 82-96 amended Subdiv. (4) to require biennial rather than annual renewal for a fraternal agent’s license and specified fee of $40, effective June 1, 1983; P.A. 90-243 divided section into alphabetical Subsecs., specified the licensing requirement by enumerating the section number for licensure and fees and substituted “foreign” for “nonresident” and “alien” for “foreign”; Sec. 38-234 transferred to Sec. 38a-800 in 1991.






Chapter 703 - Mass Marketing of Personal Lines of Property and Casualty Insurance

Section 38a-802 - (Formerly Sec. 38-185m). Mass marketing of personal lines of property and casualty insurance: Definitions.

The following terms as used in sections 38a-802 to 38a-810, inclusive, unless the context otherwise requires or a different meaning is specifically prescribed, shall have the following meanings:

(1) “Eligible members” means all natural persons who are (A) employees of particular employers or persons who, immediately prior to retirement, were actively employed by the same employer, (B) members of particular associations or organizations, or (C) members of a labor union or members of a credit union; provided the employer, person, association, organization, labor union or credit union has agreed to or has otherwise affiliated itself with the sale of insurance to its employees or members. The term “eligible members” shall also include the officers and directors of a corporate employer, the partners in an employer firm and the individual employer;

(2) “Mass marketing plan” means a plan for the issuance of personal risk insurance as defined in section 38a-663 including, but not limited to, franchise marketing plans, group marketing plans, collective marketing plans, or any plans of similar designation, whereby eligible members are insured under individual policies.

(1971, P.A. 464, S. 1; P.A. 90-243, S. 130; P.A. 99-257, S. 1.)

History: P.A. 90-243 added a reference to “automobile casualty insurance” and made technical corrections; Sec. 38-185m transferred to Sec. 38a-802 in 1991; P.A. 99-257 deleted definitions of “policy”, “automobile casualty insurance”, “automobile”, “property insurance” and “guaranteed issue basis”, redesignated former Subdiv. (2) as (1) re definition of “eligible members” and redefined term, and redesignated former Subdiv. (3) as (2) re “mass marketing plan” and redefined term.



Section 38a-803 - (Formerly Sec. 38-185n). Issuance of insurance policy pursuant to mass marketing plan; conditions.

An insurance policy may be issued in this state to eligible members pursuant to a mass marketing plan provided the following conditions are complied with: (1) Mandatory participation in the plan shall not be required as a condition of employment or as a condition of membership in an association, organization or other group, nor shall any member not participating therein be coerced, intimidated or discriminated against because he is not participating; (2) the insurer shall issue an individual policy or certificate of insurance to all members who qualify for coverage without discrimination as to form or coverage; (3) eligible members shall have the option of deciding which coverages offered by the insurer under the mass marketing plan they desire to purchase; (4) premium rates under a plan shall comply with the standards of this title, including the standards that rates not be excessive, inadequate or unfairly discriminatory. Rates shall not be deemed to be unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or like expense factors but different loss exposures, so long as the rates reflect the differences with reasonable accuracy. Rates shall not be deemed to be unfairly discriminatory if they are averaged broadly among persons insured under a plan; (5) no insurer shall, without the prior written approval of the commissioner, sell insurance pursuant to a mass marketing plan to members of an association or organization formed principally for the purpose of obtaining such insurance; (6) no person shall act as an insurance producer in connection with a mass marketing plan for any kind of insurance unless such person is duly licensed under section 38a-769; and (7) an insurer or producer selling insurance pursuant to a mass marketing plan shall, with respect to any employees or members who apply for but are denied insurance under such plan, inform such persons about the availability of the fire, liability and allied lines underwriting facility established pursuant to section 38a-328 and the residual market plan established pursuant to sections 38a-329 and 38a-670.

(1971, P.A. 464, S. 2; P.A. 76-135; P.A. 99-257, S. 2.)

History: P.A. 76-135 clarified Subdiv. (4) rewording to make clear distinction between cancellation and nonrenewal; Sec. 38-185n transferred to Sec. 38a-803 in 1991; P.A. 99-257 amended Subdiv. (1) to prohibit mandatory participation in the plan “as a condition of membership in an association, organization or other group”, amended Subdiv. (2) to substitute “members who qualify for coverage” for “members applying for coverage”, deleted former Subdivs. (3) and (4) and redesignated former Subdivs. (5) and (6) as (3) and (4), respectively, and added new Subdivs. (5) to (7), inclusive, re prohibitions on sale to association or organization formed principally for purpose of obtaining insurance, licensure, and notice of availability of insurance from other sources.



Section 38a-804 - (Formerly Sec. 38-185o). Maintenance of policy on termination of employment, membership or plan. Continuation during temporary interruption.

(a) Upon termination of his employment, other than by retirement, or his membership or upon the termination of the mass marketing plan, the insured member may maintain his policy in full force and effect for one year from the date of such termination with the same coverage, provided he shall notify the insurer of his intention to do so within thirty days of the date of such termination and shall have paid the premium applicable to the class of risk to which he belongs.

(b) The commissioner may promulgate regulations concerning the continuation of policies during temporary interruption of employment including but not limited to strikes, layoffs and other such absences.

(1971, P.A. 464, S. 3, 4.)

History: Sec. 38-185o transferred to Sec. 38a-804 in 1991.



Section 38a-805 - (Formerly Sec. 38-185p). Insurer to maintain statistics. Inspection by commissioner.

An insurer issuing policies under a mass marketing plan shall maintain separate statistics as to loss and expense experience pertinent thereto. Such data shall be available for inspection by the Insurance Commissioner upon request.

(1971, P.A. 464, S. 5; P.A. 75-227, S. 1, 2; P.A. 99-257, S. 3.)

History: P.A. 75-227 required maintenance of separate experience data “on an annual basis” and added provisions re annual filing and commissioner’s review of experience data; Sec. 38-185p transferred to Sec. 38a-805 in 1991; P.A. 99-257 substituted requirement that insurer maintain statistics as to loss and expense experience and authority of commissioner to inspect the data for prior requirement that insurer maintain enumerated experience data and requirement for annual filing and mandatory review by commissioner.



Section 38a-806 - (Formerly Sec. 38-185q). Underwriting standards. Conditions on sale. Guaranteed issue required for limited time.

(a) No insurer shall use underwriting standards for individual risk selection in a mass marketing plan which are significantly more restrictive than the standards used by such insurer for individual risk selection in the sale of the same kind of insurance in this state other than pursuant to mass marketing plans. In the event the insurer does not sell such kind of insurance in this state other than pursuant to a mass marketing plan, its underwriting standards for individual risk selection in such plans shall not be significantly more restrictive than the standards used by its principal affiliate, if any, for individual risk selection in the sale of such kind of insurance in this state other than pursuant to mass marketing plans. The principal affiliate shall be considered the affiliate with the largest premium volume for such kind of insurance in this state.

(b) No insurer shall sell insurance pursuant to a mass marketing plan if (1) the purchase of insurance available under such plan is contingent upon the purchase of any other insurance, product or service, or (2) the purchase or price of any other insurance, product or service is contingent upon the purchase of insurance available under such plan. The provisions of this subsection shall not be construed to prohibit a requirement that a person purchase underlying liability insurance as a condition to the purchase of personal umbrella or excess liability insurance. The provisions of this subsection shall not be construed to prohibit the reasonable requirement of safety devices, including, but not limited to, fire or heat detectors, lightning rods or theft prevention equipment.

(c) Each policy in force under a mass marketing plan on or before October 1, 1999, shall be eligible for issue on a guaranteed issue basis for one year after October 1, 1999, except if the applicant has been convicted of violating any provision of subsection (d) of section 14-12, section 14-43, 14-222 or 14-222a, or subsection (a) of section 14-224 or 14-227a within three years of the applicant’s application, or convicted within three years of the applicant’s application of operating a motor vehicle while the applicant’s operator’s license was suspended or revoked.

(1971, P.A. 464, S. 6; P.A. 84-429, S. 72; 84-546, S. 97, 173; P.A. 99-257, S. 4.)

History: P.A. 84-429 added reference to Sec. 14-12(d) and P.A. 84-546 deleted reference to Sec. 14-218 and added reference to Sec. 14-222a; Sec. 38-185q transferred to Sec. 38a-806 in 1991; P.A. 99-257 deleted existing provisions in their entirety and replaced with Subsec. (a) re underwriting standards, Subsec. (b) re contingencies on purchase of insurance, and Subsec. (c) re guaranteed issue for certain policies subject to enumerated conditions.



Section 38a-807 - (Formerly Sec. 38-185r). Disclosure of conditions and terms of policy. Disclosure of sponsor’s financial interest in plan.

An insurer or producer issuing a policy under a mass marketing plan shall, prior to the issuance of such policy, make a full and fair disclosure to the prospective insured of all the conditions and other terms of the policy to be issued, including, but not limited to, such items as rates, type and extent of coverage, benefits, duration of coverage and services to the insured. The sponsoring employer, association, organization or group shall make a full and fair disclosure to the eligible members of its financial interests in the plan, if any.

(1971, P.A. 464, S. 7; P.A. 96-193, S. 17, 36; P.A. 99-257, S. 5.)

History: Sec. 38-185r transferred to Sec. 38a-807 in 1991; P.A. 96-193 substituted “producer” for “agent or broker”, effective June 3, 1996; P.A. 99-257 added requirement that sponsoring employer, association, organization or group make full and fair disclosure to eligible members of its financial interests in the plan, if any.



Section 38a-808 - (Formerly Sec. 38-185s). Applicability of statutes.

On and after July 1, 1971, no insurer shall issue a policy to an eligible member under a mass marketing plan unless such plan complies with the provisions of sections 38a-802 to 38a-810, inclusive, provided said sections shall not apply to a premium remittance plan administered by an employer who collects premiums for insured employees by means of a payroll deduction system or administered by some other collection system which offers no inducement other than the convenience of collection of premiums. The requirements of sections 38a-802 to 38a-810, inclusive, are in addition to, and not in substitution for, other applicable requirements of this title.

(1971, P.A. 464, S. 8; P.A. 99-257, S. 6.)

History: Sec. 38-185s transferred to Sec. 38a-808 in 1991; P.A. 99-257 added provision that the requirements of Secs. 38a-802 to 38a-810, inclusive, are in addition to, and not in substitution for, other applicable requirements of title 38a.



Section 38a-809 - (Formerly Sec. 38-185t). Regulations.

The commissioner may promulgate such regulations as he deems necessary to carry out the purposes of sections 38a-802 to 38a-810, inclusive.

(1971, P.A. 464, S. 9.)

History: Sec. 38-185t transferred to Sec. 38a-809 in 1991.



Section 38a-810 - (Formerly Sec. 38-185u). Mass marketing plans for other lines of insurance.

Nothing in sections 38a-802 to 38a-810, inclusive, shall be deemed to prohibit the establishment of mass marketing plans for other lines of insurance in addition to those specifically mentioned in said sections.

(1971, P.A. 464, S. 10.)

History: Sec. 38-185u transferred to Sec. 38a-810 in 1991.






Chapter 704 - Unfair and Prohibited Practices

Section 38a-815 - (Formerly Sec. 38-60). Unfair practice prohibited.

No person shall engage in this state in any trade practice which is defined in section 38a-816 as, or determined pursuant to sections 38a-817 and 38a-818 to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance, nor shall any domestic insurance company engage outside of this state in any act or practice defined in subsections (1) to (12), inclusive, of section 38a-816. The commissioner shall have power to examine the affairs of every person engaged in the business of insurance in this state in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by sections 38a-815 to 38a-819, inclusive. When used in said sections, “person” means any individual, corporation, limited liability company, association, partnership, reciprocal exchange, interinsurer, Lloyd’s insurer, fraternal benefit society and any other legal entity engaged in the business of insurance, including producers and adjusters.

(1955, S. 2816d; P.A. 73-73, S. 1; P.A. 79-318, S. 2; P.A. 95-79, S. 149, 189; P.A. 96-193, S. 18, 36.)

History: P.A. 73-73 added revised reference to include Subsecs. (6) to (11) of Sec. 38-61; P.A. 79-318 revised reference to Sec. 38-61 to include Subsec. (2); Sec. 38-60 transferred to Sec. 38a-815 in 1991; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 96-193 substituted “producer” for “agent” and “broker”, effective June 3, 1996.

Cited. 186 C. 507. Legislative intent is to make insurance practices subject to both the Connecticut Unfair Insurance Practices Act and the Connecticut Unfair Trade Practices Act. 199 C. 651. Conn. unfair insurance practices act cited. 206 C. 668. CUIPA cited. 216 C. 830. Cited. 219 C. 644. Cited. 229 C. 842.

Cited. 9 CA 622. Cited. 13 CA 208. Conn. unfair insurance practices act cited. Id.

Cited. 39 CS 206. Cited. 40 CS 299; Id., 336.

Annotations to present section:

Cited. 219 C. 644. Cited. 229 C. 842. Cited. 231 C. 756. Cited. 239 C. 658.

Cited. 45 CA 368.



Section 38a-816 - (Formerly Sec. 38-61). Unfair practices defined.

The following are defined as unfair methods of competition and unfair and deceptive acts or practices in the business of insurance:

(1) Misrepresentations and false advertising of insurance policies. Making, issuing or circulating, or causing to be made, issued or circulated, any estimate, illustration, circular or statement, sales presentation, omission or comparison which: (A) Misrepresents the benefits, advantages, conditions or terms of any insurance policy; (B) misrepresents the dividends or share of the surplus to be received, on any insurance policy; (C) makes any false or misleading statements as to the dividends or share of surplus previously paid on any insurance policy; (D) is misleading or is a misrepresentation as to the financial condition of any person, or as to the legal reserve system upon which any life insurer operates; (E) uses any name or title of any insurance policy or class of insurance policies misrepresenting the true nature thereof; (F) is a misrepresentation, including, but not limited to, an intentional misquote of a premium rate, for the purpose of inducing or tending to induce to the purchase, lapse, forfeiture, exchange, conversion or surrender of any insurance policy; (G) is a misrepresentation for the purpose of effecting a pledge or assignment of or effecting a loan against any insurance policy; or (H) misrepresents any insurance policy as being shares of stock.

(2) False information and advertising generally. Making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any person in the conduct of his insurance business, which is untrue, deceptive or misleading.

(3) Defamation. Making, publishing, disseminating or circulating, directly or indirectly, or aiding, abetting or encouraging the making, publishing, disseminating or circulating of, any oral or written statement or any pamphlet, circular, article or literature which is false or maliciously critical of or derogatory to the financial condition of an insurer, and which is calculated to injure any person engaged in the business of insurance.

(4) Boycott, coercion and intimidation. Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance.

(5) False financial statements. Filing with any supervisory or other public official, or making, publishing, disseminating, circulating or delivering to any person, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated or delivered to any person, or placed before the public, any false statement of financial condition of an insurer with intent to deceive; or making any false entry in any book, report or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, wilfully omitting to make a true entry of any material fact pertaining to the business of such insurer in any book, report or statement of such insurer.

(6) Unfair claim settlement practices. Committing or performing with such frequency as to indicate a general business practice any of the following: (A) Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue; (B) failing to acknowledge and act with reasonable promptness upon communications with respect to claims arising under insurance policies; (C) failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies; (D) refusing to pay claims without conducting a reasonable investigation based upon all available information; (E) failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed; (F) not attempting in good faith to effectuate prompt, fair and equitable settlements of claims in which liability has become reasonably clear; (G) compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by such insureds; (H) attempting to settle a claim for less than the amount to which a reasonable man would have believed he was entitled by reference to written or printed advertising material accompanying or made part of an application; (I) attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of the insured; (J) making claims payments to insureds or beneficiaries not accompanied by statements setting forth the coverage under which the payments are being made; (K) making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration; (L) delaying the investigation or payment of claims by requiring an insured, claimant, or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information; (M) failing to promptly settle claims, where liability has become reasonably clear, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage; (N) failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement; (O) using as a basis for cash settlement with a first party automobile insurance claimant an amount which is less than the amount which the insurer would pay if repairs were made unless such amount is agreed to by the insured or provided for by the insurance policy.

(7) Failure to maintain complaint handling procedures. Failure of any person to maintain complete record of all the complaints which it has received since the date of its last examination. This record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of these complaints, and the time it took to process each complaint. For purposes of this subsection “complaint” shall mean any written communication primarily expressing a grievance.

(8) Misrepresentation in insurance applications. Making false or fraudulent statements or representations on or relative to an application for an insurance policy for the purpose of obtaining a fee, commission, money or other benefit from any insurer, producer or individual.

(9) Any violation of any one of sections 38a-358, 38a-446, 38a-447, 38a-488, 38a-825, 38a-826, 38a-828 and 38a-829. None of the following practices shall be considered discrimination within the meaning of section 38a-446 or 38a-488 or a rebate within the meaning of section 38a-825: (A) Paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the company and its policyholders; (B) in the case of policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expense; (C) readjustment of the rate of premium for a group insurance policy based on loss or expense experience, or both, at the end of the first or any subsequent policy year, which may be made retroactive for such policy year.

(10) Notwithstanding any provision of any policy of insurance, certificate or service contract, whenever such insurance policy or certificate or service contract provides for reimbursement for any services which may be legally performed by any practitioner of the healing arts licensed to practice in this state, reimbursement under such insurance policy, certificate or service contract shall not be denied because of race, color or creed nor shall any insurer make or permit any unfair discrimination against particular individuals or persons so licensed.

(11) Favored agent or insurer: Coercion of debtors. (A) No person may (i) require, as a condition precedent to the lending of money or extension of credit, or any renewal thereof, that the person to whom such money or credit is extended or whose obligation the creditor is to acquire or finance, negotiate any policy or contract of insurance through a particular insurer or group of insurers or producer or group of producers; (ii) unreasonably disapprove the insurance policy provided by a borrower for the protection of the property securing the credit or lien; (iii) require directly or indirectly that any borrower, mortgagor, purchaser, insurer or producer pay a separate charge, in connection with the handling of any insurance policy required as security for a loan on real estate or pay a separate charge to substitute the insurance policy of one insurer for that of another; or (iv) use or disclose information resulting from a requirement that a borrower, mortgagor or purchaser furnish insurance of any kind on real property being conveyed or used as collateral security to a loan, when such information is to the advantage of the mortgagee, vendor or lender, or is to the detriment of the borrower, mortgagor, purchaser, insurer or the producer complying with such a requirement.

(B) (i) Subparagraph (A)(iii) of this subdivision shall not include the interest which may be charged on premium loans or premium advancements in accordance with the security instrument. (ii) For purposes of subparagraph (A)(ii) of this subdivision, such disapproval shall be deemed unreasonable if it is not based solely on reasonable standards uniformly applied, relating to the extent of coverage required and the financial soundness and the services of an insurer. Such standards shall not discriminate against any particular type of insurer, nor shall such standards call for the disapproval of an insurance policy because such policy contains coverage in addition to that required. (iii) The commissioner may investigate the affairs of any person to whom this subdivision applies to determine whether such person has violated this subdivision. If a violation of this subdivision is found, the person in violation shall be subject to the same procedures and penalties as are applicable to other provisions of section 38a-815, subsections (b) and (e) of section 38a-817 and this section. (iv) For purposes of this section, “person” includes any individual, corporation, limited liability company, association, partnership or other legal entity.

(12) Refusing to insure, refusing to continue to insure or limiting the amount, extent or kind of coverage available to an individual or charging an individual a different rate for the same coverage because of physical disability, mental or nervous condition as set forth in section 38a-488a or intellectual disability, except where the refusal, limitation or rate differential is based on sound actuarial principles or is related to actual or reasonably anticipated experience.

(13) Refusing to insure, refusing to continue to insure or limiting the amount, extent or kind of coverage available to an individual or charging an individual a different rate for the same coverage solely because of blindness or partial blindness. For purposes of this subdivision, “refusal to insure” includes the denial by an insurer of disability insurance coverage on the grounds that the policy defines “disability” as being presumed in the event that the insured is blind or partially blind, except that an insurer may exclude from coverage any disability, consisting solely of blindness or partial blindness, when such condition existed at the time the policy was issued. Any individual who is blind or partially blind shall be subject to the same standards of sound actuarial principles or actual or reasonably anticipated experience as are sighted persons with respect to all other conditions, including the underlying cause of the blindness or partial blindness.

(14) Refusing to insure, refusing to continue to insure or limiting the amount, extent or kind of coverage available to an individual or charging an individual a different rate for the same coverage because of exposure to diethylstilbestrol through the female parent.

(15) (A) Failure by an insurer, or any other entity responsible for providing payment to a health care provider pursuant to an insurance policy, to pay accident and health claims, including, but not limited to, claims for payment or reimbursement to health care providers, within the time periods set forth in subparagraph (B) of this subdivision, unless the Insurance Commissioner determines that a legitimate dispute exists as to coverage, liability or damages or that the claimant has fraudulently caused or contributed to the loss. Any insurer, or any other entity responsible for providing payment to a health care provider pursuant to an insurance policy, who fails to pay such a claim or request within the time periods set forth in subparagraph (B) of this subdivision shall pay the claimant or health care provider the amount of such claim plus interest at the rate of fifteen per cent per annum, in addition to any other penalties which may be imposed pursuant to sections 38a-11, 38a-25, 38a-41 to 38a-53, inclusive, 38a-57 to 38a-60, inclusive, 38a-62 to 38a-64, inclusive, 38a-76, 38a-83, 38a-84, 38a-117 to 38a-124, inclusive, 38a-129 to 38a-140, inclusive, 38a-146 to 38a-155, inclusive, 38a-283, 38a-288 to 38a-290, inclusive, 38a-319, 38a-320, 38a-459, 38a-464, 38a-815 to 38a-819, inclusive, 38a-824 to 38a-826, inclusive, and 38a-828 to 38a-830, inclusive. Whenever the interest due a claimant or health care provider pursuant to this section is less than one dollar, the insurer shall deposit such amount in a separate interest-bearing account in which all such amounts shall be deposited. At the end of each calendar year each such insurer shall donate such amount to The University of Connecticut Health Center.

(B) Each insurer or other entity responsible for providing payment to a health care provider pursuant to an insurance policy subject to this section, shall pay claims not later than:

(i) For claims filed in paper format, sixty days after receipt by the insurer of the claimant’s proof of loss form or the health care provider’s request for payment filed in accordance with the insurer’s practices or procedures, except that when there is a deficiency in the information needed for processing a claim, as determined in accordance with section 38a-477, the insurer shall (I) send written notice to the claimant or health care provider, as the case may be, of all alleged deficiencies in information needed for processing a claim not later than thirty days after the insurer receives a claim for payment or reimbursement under the contract, and (II) pay claims for payment or reimbursement under the contract not later than thirty days after the insurer receives the information requested; and

(ii) For claims filed in electronic format, twenty days after receipt by the insurer of the claimant’s proof of loss form or the health care provider’s request for payment filed in accordance with the insurer’s practices or procedures, except that when there is a deficiency in the information needed for processing a claim, as determined in accordance with section 38a-477, the insurer shall (I) notify the claimant or health care provider, as the case may be, of all alleged deficiencies in information needed for processing a claim not later than ten days after the insurer receives a claim for payment or reimbursement under the contract, and (II) pay claims for payment or reimbursement under the contract not later than ten days after the insurer receives the information requested.

(C) As used in this subdivision, “health care provider” means a person licensed to provide health care services under chapter 368d, chapter 368v, chapters 370 to 373, inclusive, 375 to 383c, inclusive, 384a to 384c, inclusive, or chapter 400j.

(16) Failure to pay, as part of any claim for a damaged motor vehicle under any automobile insurance policy where the vehicle has been declared to be a constructive total loss, an amount equal to the sum of (A) the settlement amount on such vehicle plus, whenever the insurer takes title to such vehicle, (B) an amount determined by multiplying such settlement amount by a percentage equivalent to the current sales tax rate established in section 12-408. For purposes of this subdivision, “constructive total loss” means the cost to repair or salvage damaged property, or the cost to both repair and salvage such property, equals or exceeds the total value of the property at the time of the loss.

(17) Any violation of section 42-260, by an extended warranty provider subject to the provisions of said section, including, but not limited to: (A) Failure to include all statements required in subsections (c) and (f) of section 42-260 in an issued extended warranty; (B) offering an extended warranty without being (i) insured under an adequate extended warranty reimbursement insurance policy or (ii) able to demonstrate that reserves for claims contained in the provider’s financial statements are not in excess of one-half the provider’s audited net worth; (C) failure to submit a copy of an issued extended warranty form or a copy of such provider’s extended warranty reimbursement policy form to the Insurance Commissioner.

(18) With respect to an insurance company, hospital service corporation, health care center or fraternal benefit society providing individual or group health insurance coverage of the types specified in subdivisions (1), (2), (4), (6), (10), (11) and (12) of section 38a-469, refusing to insure, refusing to continue to insure or limiting the amount, extent or kind of coverage available to an individual or charging an individual a different rate for the same coverage because such individual has been a victim of family violence.

(19) With respect to an insurance company, hospital service corporation, health care center or fraternal benefit society providing individual or group health insurance coverage of the types specified in subdivisions (1), (2), (3), (4), (6), (9), (10), (11) and (12) of section 38a-469, refusing to insure, refusing to continue to insure or limiting the amount, extent or kind of coverage available to an individual or charging an individual a different rate for the same coverage because of genetic information. Genetic information indicating a predisposition to a disease or condition shall not be deemed a preexisting condition in the absence of a diagnosis of such disease or condition that is based on other medical information. An insurance company, hospital service corporation, health care center or fraternal benefit society providing individual health coverage of the types specified in subdivisions (1), (2), (3), (4), (6), (9), (10), (11) and (12) of section 38a-469, shall not be prohibited from refusing to insure or applying a preexisting condition limitation, to the extent permitted by law, to an individual who has been diagnosed with a disease or condition based on medical information other than genetic information and has exhibited symptoms of such disease or condition. For the purposes of this subsection, “genetic information” means the information about genes, gene products or inherited characteristics that may derive from an individual or family member.

(20) Any violation of sections 38a-465 to 38a-465q, inclusive.

(21) With respect to a managed care organization, as defined in section 38a-478, failing to establish a confidentiality procedure for medical record information, as required by section 38a-999.

(22) Any violation of sections 38a-591d to 38a-591f, inclusive.

(1955, S. 2817d; 1967, P.A. 852, S. 1; 1969, P.A. 651, S. 1; P.A. 73-73, S. 2; P.A. 79-310; 79-318, S. 1; P.A. 80-259, S. 1; P.A. 82-353, S. 17; P.A. 84-189; P.A. 86-70; 86-407; P.A. 87-16; P.A. 89-250; P.A. 90-121; P.A. 91-17; P.A. 94-86, S. 2; P.A. 95-79, S. 150, 189; 95-193, S. 3; P.A. 96-193, S. 19, 20, 36; P.A. 97-95; 97-126, S. 3; 97-202, S. 13, 18; P.A. 98-27, S. 10, 11; 98-163, S. 3, 4; 98-214, S. 30; P.A. 99-59, S. 2; 99-284, S. 30, 32, 60; P.A. 01-111; June Sp. Sess. P.A. 01-4, S. 43; P.A. 03-57, S. 1; P.A. 05-61, S. 2; 05-97, S. 2; 05-140, S. 1; P.A. 08-175, S. 21; 08-178, S. 50; P.A. 11-58, S. 15, 85; 11-163, S. 1; P.A. 12-145, S. 36–39; P.A. 13-139, S. 35.)

History: 1967 act added Subdiv. (7); 1969 act substituted “practitioner of the healing arts licensed to practice in this state” for “person licensed under the provisions of chapter 372” in Subdiv. (7); P.A. 73-73 substituted “insurance policies” for “policy contracts” and restated provisions re misrepresentation of policy terms in Subdiv. (1), inserted new Subdivs. (6) to (8), renumbering former Subdivs. (6) and (7) accordingly, and added Subdiv. (11); P.A. 79-310 added Subdiv. (12); P.A. 79-318 added Subdiv. (6)(o); P.A. 80-259 included refusal to insure because of physical disability or mental retardation in Subdiv. (12); P.A. 82-353 provided that the declination, cancellation or nonrenewal of a private passenger nonfleet auto insurance policy for one or more of the reasons specified in Sec. 38-175w is an unfair insurance practice; P.A. 84-189 added Subdiv. (13), providing that the denial of insurance based on the individual’s exposure to diethylstilbestrol is an unfair practice; P.A. 86-70 inserted as Subdiv. (13) prohibition against refusing to insure or otherwise discriminating against an individual due to his blindness or partial blindness, and renumbered the prior Subdiv. (13) concerning exposure to diethylstilbestrol as Subdiv. (14); P.A. 86-407 added new Subdiv. (15) defining as an unfair practice the failure of an insurer to pay accident and health claims within 45 days of receipt by the insurer of proof of loss, with certain exceptions; P.A. 87-16 added Subdiv. (16) defining as an unfair practice the failure to include in the settlement on a totalled motor vehicle an amount equal to what the sales tax would be on the settlement; P.A. 89-250 amended Subdiv. (15) to require that insurers report the percentage of health and accident insurance claims paid more than 45 days after receipt of proof of loss and the total amount of interest paid on such claims; P.A. 90-121 amended Subdiv. (15) to increase the interest rate from 12% to 15% for the failure of an insurer to pay accident and health claims within 45 days of receipt by the insurer of proof of loss and to provide that if interest due a claimant is $1 or less, the insurer shall deposit that amount in a separate interest-bearing account and at the end of each calendar year the funds shall be divided in half and donated to The University of Connecticut Health Center and Uncas-on-Thames Hospital; Sec. 38-61 transferred to Sec. 38a-816 in 1991; P.A. 91-17 amended Subdiv. (15) to delete the requirement that insurers report to the insurance commissioner the total amount of interest paid on health and accident claims paid more than 45 days after the receipt of proof of loss; in 1993 a reference to Sec. 38a-140 was inserted editorially in Subdiv. (15) to replace reference to Sec. 38a-141 which was repealed by P.A. 92-112; P.A. 94-86 added Subdiv. (17) re extended warranty providers. (Revisor’s note: A reference in Subdiv. (15) to Sec. 38a-79 was deleted editorially by the Revisors, that section having been repealed by P.A. 94-39); P.A. 95-79 amended Subdiv. (11) to redefine “person” to include a limited liability company, effective May 31, 1995; P.A. 95-193 added Subdiv. (18) re prohibition against refusing to insure victim of family violence; P.A. 96-193 substituted “producer” for “agent” and “broker” in Subdivs. (8) and (11), effective June 3, 1996 (Revisor’s note: In 1997 in Subdiv. (8) the phrase “... benefit from any insurers ...” was changed editorially by the Revisors to “ ... benefit from any insurer ...” for consistency, and in Subdiv. (11)(a)(iii) the word “or” was substituted for the comma before “producer” in the phrase “... borrower, mortgagor, purchaser, insurer, producer pay a separate ...”); P.A. 97-95 added Subdiv. (19) re use of genetic information for health insurance; P.A. 97-126 amended Subdiv. (18) by adding reference to Sec. 38a-469(10); P.A. 97-202 added new Subdiv. (20) re violations of viatical settlement provisions, effective January 1, 1998; P.A. 98-27 amended Subdivs. (8) and (11) to make technical changes; P.A. 98-163 amended Subdiv. (15) by adding failure to pay claims to health care providers and deleted one-half donation to the Uncas-on-Thames Hospital, effective January 1, 1999, and applicable to contracts entered into or renewed after that date; P.A. 98-214 amended Subdiv. (15) to delete reference to Sec. 38a-65; P.A. 99-59 amended Subdiv. (15) to substitute “38a-830” for “38a-831”; P.A. 99-284 amended Subdiv. (15) re accident and health claims to designate existing provisions as Subpara. (A) and to substitute “within the time periods set forth in subparagraph (B) of this subdivision” for “within forty-five days, or as otherwise stipulated by contract, of receipt by an insurer of the claimant’s proof of loss ...” and “with the forty-five-day period” and to add new Subpara. (B) re time period for paying claims and extensions for alleged deficiencies in information needed for processing and, effective July 1, 2000, added new Subdiv. (21) re failure to establish a confidentiality procedure for medical record information; P.A. 01-111 added Subdiv. (15)(C) defining health care provider; June Sp. Sess. P.A. 01-4 amended Subdiv. (15) by adding provisions in Subparas. (A) and (B) re other entity responsible for providing payment to a health care provider pursuant to an insurance policy; P.A. 03-57 amended Subdiv. (15)(B) to add “as determined in accordance with section 38a-477”; P.A. 05-61 amended Subdiv. (1)(f) to include “an intentional misquote of a premium rate” and to reference purpose of inducing the “purchase” of any insurance policy; P.A. 05-97 added new Subdiv. (22) re violation of Sec. 38a-478m; P.A. 05-140 amended Subdiv. (20) to delete “subsection (a) of section 38a-11 and”; P.A. 08-175 amended Subdiv. (20) by substituting “38a-465q” for “38a-465m”; P.A. 08-178 added cite to Ch. 368d in Subdiv. (15)(C); P.A. 11-58 amended Subdiv. (22) to replace reference to Sec. 38a-478m with “sections 38a-591d to 38a-591f, inclusive”, effective July 1, 2011, and amended Subdiv. (15)(B) by designating existing provision re payment schedule as clause (i) and amending same to change time period for payment to be provided to providers from 45 days to 60 days for claims filed in paper format and by adding clause (ii) re 20-day time period for payment of claims filed in electronic format, effective January 1, 2012; P.A. 11-163 amended Subdiv. (12) to add “mental or nervous condition as set forth in section 38a-488a”; P.A. 12-145 made technical changes in Subdivs. (1), (6), (9) and (11), effective June 15, 2012; P.A. 13-139 amended Subdiv. (12) by substituting “intellectual disability” for “mental retardation”.



Section 38a-817 - (Formerly Sec. 38-62). Hearings. Subpoenas. Violations. Penalties. Restitution orders. Appeals.

(a) Whenever the commissioner has reason to believe that any such person has been engaged or is engaging in violation of sections 38a-815 to 38a-819, inclusive, in any unfair method of competition or any unfair or deceptive act or practice defined in section 38a-816, and that a proceeding by the commissioner in respect thereto would be in the interest of the public, the commissioner shall issue and serve upon such person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than thirty days after the date of the service thereof. At the time and place fixed for such hearing, such person shall have an opportunity to be heard and to show cause why an order should not be made by the commissioner requiring such person to cease and desist from the acts, methods or practices so complained of. Upon good cause shown, the commissioner shall permit any person to intervene, appear and be heard at such hearing by counsel or in person. The commissioner, upon such hearing, may administer oaths, examine and cross-examine witnesses and receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance and require the production of books, papers, records, correspondence or other documents that the commissioner deems relevant to the inquiry. If any person refuses to comply with any subpoena issued hereunder or to testify with respect to any matter concerning which the person may be lawfully interrogated, the superior court for the judicial district of New Britain or the superior court for the judicial district where such person resides may, on application of the commissioner, issue an order requiring such person to comply with such subpoena and to testify. Any failure to obey any such order of the court may be punished by the court as a contempt thereof. Statements of charges, notices, orders and other processes of the commissioner under sections 38a-815 to 38a-819, inclusive, may be served in the manner provided by law for service of process in civil actions.

(b) If, after such hearing, the commissioner determines that the person charged has engaged in an unfair method of competition or an unfair or deceptive act or practice, the commissioner shall reduce the findings to writing and shall issue and cause to be served upon the person charged with the violation a copy of such findings and an order requiring such person to cease and desist from engaging in such method of competition, act or practice and if the act or practice is a violation of section 38a-816, the commissioner may order any of the following: (1) Payment of a monetary penalty of not more than five thousand dollars for each act or violation but not to exceed an aggregate penalty of fifty thousand dollars unless the person knew or reasonably should have known that the person was in violation of sections 38a-815 and 38a-816, this subsection and subsection (e) of this section, in which case the penalty shall be not more than twenty-five thousand dollars for each act or violation but not to exceed an aggregate penalty of two hundred fifty thousand dollars in any six-month period; (2) suspension or revocation of the person’s license if the person knew or reasonably should have known the person was in violation of said sections and subsections; or (3) restitution of any sums shown to have been obtained in violation of any of the provisions of said sections or any regulation implementing the provisions of said sections.

(c) Any person aggrieved by any such order of the commissioner may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(d) No order of the commissioner under sections 38a-815 to 38a-819, inclusive, shall relieve or absolve any person affected by such order from any liability under any other laws of this state.

(e) Any person who violates a cease and desist order of the commissioner made pursuant to this section and while such order is in effect shall, after notice and hearing and upon order of the commissioner, be subject to any of the following: (1) A monetary penalty of not more than fifty thousand dollars for each act or violation; or (2) suspension or revocation of such person’s license.

(1955, S. 2818d, 2820d; 1971, P.A. 179, S. 25; 870, S. 125; P.A. 73-73, S. 3, 4; P.A. 76-436, S. 630, 681; P.A. 77-603, S. 27, 125; P.A. 78-280, S. 5, 60, 127; P.A. 81-38; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-215, S. 24, 29; P.A. 00-126, S. 1, 2; P.A. 08-178, S. 39.)

History: 1971 acts specified that appeal should be made within 15 days of order causing grievance and to return day between 12 and 30 days after service rather than to “next” or “next but one return day” and, effective September 1, 1971, replaced superior court with court of common pleas, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 73-73 made previous provisions of Subsec. (b) applicable where person has engaged in unfair competition or unfair or deceptive practice and added new provisions applicable to violation of Sec. 38-61 where previously same provisions applied in both cases and replaced previous provisions of Subsec. (e) which had imposed $55 fine for violation of cease and desist order or $500 maximum fine for wilful violation with new penalty provisions; P.A. 76-436 added reference to judicial districts in Subsec. (a) and replaced court of common pleas with superior court in Subsec. (c), effective July 1, 1978; P.A. 77-603 replaced previous detailed appeal provisions of Subsec. (c) with provision requiring that appeals be in accordance with Sec. 4-183 but retained venue in Hartford county; P.A. 78-280 deleted reference to counties in Subsec. (a) and replaced “Hartford county” with “judicial district of Hartford-New Britain” in Subsecs. (a) and (c); P.A. 81-38 made imposition of penalty in Subsec. (e) mandatory rather than optional, i.e. “at the discretion of the commissioner”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-62 transferred to Sec. 38a-817 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsecs. (a) and (c), effective June 29, 1999; P.A. 00-126 amended Subsec. (b) to add Subdiv. (3) re restitution orders, substitute numeric Subdiv. designators for alphabetic subclause designators and to make technical changes for purposes of gender neutrality and amended Subsec. (e) to substitute numeric designators for alphabetic designators; P.A. 08-178 made technical changes in Subsecs. (a), (b) and (e), amended Subsec. (b)(1) by increasing maximum penalty from $1,000 to $5,000 per violation and maximum aggregate penalty from $10,000 to $50,000, and for violations of which the person knew or reasonably should have known, increasing maximum fine from $5,000 to $25,000 per violation and maximum aggregate penalty in any 6-month period from $50,000 to $250,000, and amended Subsec. (e)(1) by increasing maximum penalty from $10,000 to $50,000 per violation.

Plaintiffs not required to exhaust administrative remedies before taking action for monetary damages since commission is not authorized to determine or award damages to aggrieved person. 186 C. 507. Legislative intent is to make insurance practices subject to both the Connecticut Unfair Insurance Practices Act and the Connecticut Unfair Trade Practices Act. 199 C. 651. Conn. unfair insurance practices act cited. 206 C. 668. Cited. 207 C. 77. CUIPA cited. 216 C. 830.

Cited. 13 CA 208.

Subsec. (c):

Cited. 186 C. 198.



Section 38a-818 - (Formerly Sec. 38-63). Hearing on unfair practice not so defined. Injunction.

Whenever the commissioner has reason to believe that any person engaged in the business of insurance is engaging in this state in any method of competition or in any act or practice in the conduct of such business which is not defined in section 38a-816, that such method of competition is unfair or that such act or practice is unfair or deceptive and that a proceeding by him in respect thereto would be to the interest of the public, he may issue and serve upon such person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than thirty days after the date of the service thereof. Each such hearing shall be conducted in the same manner as the hearings provided for in section 38a-817. The commissioner shall, after such hearing, make a report in writing in which he shall state his findings as to the facts, and he shall serve a copy thereof upon such person. If such report charges a violation of sections 38a-815 to 38a-819, inclusive, and if such method of competition, act or practice has not been discontinued, the commissioner may, through the Attorney General, at any time after ten days after the service of such report, cause a petition to be filed in the superior court for the judicial district wherein the person resides or has his principal place of business, to enjoin and restrain such person from engaging in such method, act or practice. The court shall have jurisdiction of the proceeding and shall have power to make and enter appropriate orders in connection therewith and to issue such writs as are ancillary to its jurisdiction or are necessary in its judgment to prevent injury to the public pendente lite. If the court finds that the method of competition complained of is unfair or that the act or practice complained of is unfair or deceptive, that the proceeding by the commissioner with respect thereto is to the interest of the public and that the findings of the commissioner are supported by the weight of the evidence, it shall issue its order enjoining and restraining the continuance of such method of competition, act or practice.

(1955, S. 2819d; P.A. 78-280, S. 2, 12.)

History: P.A. 78-280 replaced “county” with “judicial district”; Sec. 38-63 transferred to Sec. 38a-818 in 1991.

Cited. 186 C. 507. Legislative intent is to make insurance practices subject to both the Connecticut Unfair Insurance Practices Act and the Connecticut Unfair Trade Practices Act. 199 C. 651. Conn. unfair insurance practices act cited. 206 C. 668. Sec. 38-62 et seq. cited. 207 C. 77. Cited. 215 C. 277. CUIPA cited. 216 C. 830.

Cited. 13 CA 208.



Section 38a-819 - (Formerly Sec. 38-64). Powers to be additional. Regulations.

The powers vested in the commissioner by sections 38a-815 to 38a-819, inclusive, shall be additional to any other powers to enforce any penalties, fines or forfeitures authorized by law with respect to the methods, acts and practices declared to be unfair or deceptive, and the commissioner may issue regulations implementing the provisions of section 38a-816.

(1955, S. 2821d; 1957, P.A. 129, S. 1.)

History: Sec. 38-64 transferred to Sec. 38a-819 in 1991.

Cited. 186 C. 507. Legislative intent is to make insurance practices subject to both the Connecticut Unfair Insurance Practices Act and the Connecticut Unfair Trade Practices Act. 199 C. 651. Conn. unfair insurance practices act cited. 206 C. 668. Sec. 38-62 et seq. cited. 207 C. 77. CUIPA cited. 216 C. 830.

Cited. 13 CA 208.



Section 38a-824 - (Formerly Sec. 38-64a). Commissioner to adopt regulations prohibiting redlining.

Not later than September 1, 1980, the Insurance Commissioner shall adopt regulations, in accordance with the provisions of chapter 54, to ensure the availability of insurance on real property in the state by prohibiting unfair discrimination in the availability or sale of such insurance on the basis of location, age or disparity between replacement cost and market value of such property. Such regulations shall include, but not be limited to, a statement of those acts, practices or methods which are deemed to constitute such unfair discrimination.

(P.A. 80-424, S. 1, 2; 80-482, S. 345, 348.)

History: P.A. 80-482 abolished department of business regulation created by P.A. 77-614 and restored insurance division as independent department with insurance commissioner as its head; Sec. 38-64a transferred to Sec. 38a-824 in 1991.

Sec. 38-62 et seq. cited. 207 C. 77.



Section 38a-825 - (Formerly Sec. 38-59). Premium rebate or other special favor.

No insurance company doing business in this state, or attorney, producer or any other person shall pay or allow, or offer to pay or allow, as inducement to insurance, any rebate of premium payable on the policy, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement not specified in the policy of insurance. No person shall receive or accept from any company, or attorney, producer or any other person, as inducement to insurance, any such rebate of premium payable on the policy, or any special favor or advantage in the dividends or other benefit to accrue thereon, or any valuable consideration or inducement not specified in the policy of insurance. No person shall be excused from testifying or from producing any books, papers, contracts, agreements or documents, at the trial of any other person charged with the violation of any provision of this section or of section 38a-446, on the ground that such testimony or evidence may tend to incriminate him, but no person shall be prosecuted for any act concerning which he is compelled to so testify or produce documentary or other evidence, except for perjury committed in so testifying.

(1949 Rev., S. 6083; P.A. 96-193, S. 21, 36.)

History: Sec. 38-59 transferred to Sec. 38a-825 in 1991; P.A. 96-193 substituted “producer” for “agent, subagent or broker”, effective June 3, 1996.

See Sec. 38a-816 re unfair practices.

Claim that act which permitted filing of rating plan in which individual insurer’s judgment as to expense provisions or hazards of a particular risk may reflect cost of providing coverage and, in turn, the amount of the premium, amounts to rebating, held invalid. 153 C. 465, 477.



Section 38a-826 - (Formerly Sec. 38-55). Misrepresentation to induce change of insurance. Penalty.

No insurance company, producer or any other person, copartnership or corporation shall make or issue, or cause to be made or issued, any written or oral statements, misrepresenting or making incomplete comparisons regarding the terms or conditions or benefits contained in any policy or contract of insurance, legally issued by any insurance company licensed to transact business in this state, for the purpose of inducing or attempting to induce the owner of such policy or contract of insurance to forfeit or surrender such policy or contract of insurance or allow it to lapse for the purpose of replacing such policy or contract of insurance with another. Any person who violates any provision of this section shall be fined not more than five thousand dollars or imprisoned not more than thirty days, or both.

(1949 Rev., S. 6079; P.A. 96-193, S. 22, 36; P.A. 08-178, S. 40.)

History: Sec. 38-55 transferred to Sec. 38a-826 in 1991; P.A. 96-193 substituted “producer” for “agent or broker”, effective June 3, 1996; P.A. 08-178 increased maximum fine from $500 to $5,000 and made a technical change.



Section 38a-827 - (Formerly Sec. 38-93a). Fictitious grouping for insurance purposes prohibited.

(a) As used in this section, a fictitious grouping means a grouping for rating purposes whereby a differentiation in rate is based solely upon membership in the group, but does not include a grouping where a common majority ownership is present, where those grouped are engaged in a joint venture or a common construction or demolition project or where there is a valid insurable interest on the part of the group.

(b) No insurance company authorized to do business in this state may offer any organization, association or group of individuals privileged rate or premium on property, casualty or surety insurance which is based on a fictitious grouping of members of such organization or association or of such individuals; and no person engaged in the business of insurance shall pay or allow dividends to such a group other than that offered to persons or risks not in such group and the public generally.

(c) A fictitious group to which a contract of property, casualty or surety insurance is issued shall not include a Connecticut resident; and no person engaged in the business of insurance may solicit a Connecticut resident or group of Connecticut residents for the purchase of property, casualty or surety insurance to be issued to a fictitious group at a privileged rate or premium.

(d) This section shall not apply to life or accident and health insurance.

(1967, P.A. 476; P.A. 90-243, S. 47.)

History: P.A. 90-243 divided section into Subsecs. and substituted “may” for “shall” and “property” for “fire” insurance; Sec. 38-93a transferred to Sec. 38a-827 in 1991.



Section 38a-827a - Discrimination on basis of lawful travel destination prohibited.

No life insurance company doing business in this state may deny or refuse to accept an application for life insurance, refuse to renew, cancel, restrict or otherwise terminate a policy of life insurance, or make any distinction or discrimination between persons as to the premiums or rates charged for policies of life insurance, on the basis of any past or future lawful travel destination of the applicant or insured, except that such company may deny such application or charge a different premium or rate for coverage under such policy based on a specific lawful travel destination where the denial or rate differential is based on sound actuarial principles or is related to actual or reasonably anticipated experience.

(P.A. 06-5, S. 1.)

History: P.A. 06-5 effective April 21, 2006.



Section 38a-828 - (Formerly Sec. 38-56). False statement of assets prohibited.

No insurance company or health care center authorized to transact business in this state, nor any agent thereof, shall state or represent, either by advertisement in any newspaper, magazine or periodical or by any sign, circular, card or policy of insurance or contract or certificate of renewal thereof, or otherwise, any funds or assets to be in its possession not actually possessed by it and available for the payment of losses and claims and held for the protection of its policyholders, members or creditors. Any advertisement of or representation as to subscribed capital not actually paid up in cash shall constitute a violation of the provisions of this section.

(1949 Rev., S. 6080; P.A. 96-227, S. 12.)

History: Sec. 38-56 transferred to Sec. 38a-828 in 1991; P.A. 96-227 made the section applicable to health care centers.



Section 38a-829 - (Formerly Sec. 38-57). Advertisements to conform to last filed statement.

Each advertisement or public announcement and each circular or card made or issued by any insurance company authorized to transact business in this state, which purports to make known the financial standing of any such company by a statement of its assets, shall, with equal conspicuousness, give its liabilities and a summary of operations computed on the basis allowed for its annual statement, and no such public announcement shall be made until such statement has been filed with the Insurance Department of this state, provided nothing herein shall prevent any such company from (a) sending to its shareholders printed statements of its condition as of December thirty-first next preceding or (b) sending to its shareholders or publishing financial statements prepared in accordance with generally accepted accounting principles on either the separate company or consolidated basis and, in the case only of its annual reports, certified by its public accountants, provided annual financial statements prepared on the basis allowed for its annual statement are made available to shareholders.

(1949 Rev., S. 6081; 1967, P.A. 325; 1971, P.A. 427; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 282, 345, 348.)

History: 1967 act required that advertisements, announcements, etc. give a summary of operations; 1971 act substituted “shareholders” for “stockholders” and added provisions re financial statements incorporated as Subdiv. (b); P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-57 transferred to Sec. 38a-829 in 1991.



Section 38a-830 - (Formerly Sec. 38-58). Penalty.

Any person or corporation which violates any provision of section 38a-828 or 38a-829 shall, for the first offense, forfeit to the state ten thousand dollars and, for each subsequent offense, twenty thousand dollars.

(1949 Rev., S. 6082; P.A. 08-178, S. 41.)

History: Sec. 38-58 transferred to Sec. 38a-830 in 1991; P.A. 08-178 increased forfeitures from $500 to $10,000 for a first offense and from $1,000 to $20,000 for each subsequent offense.



Section 38a-831 - (Formerly Sec. 38-32a). Solicitation of insurance contracts from credit cardholders prohibited. Exception.

Section 38a-831 is repealed, effective October 1, 1999.

(1967, P.A. 729; 1969, P.A. 669; P.A. 96-193, S. 23, 36; P.A. 99-59, S. 4.)



Section 38a-832 - Written or oral communication advising against retention of attorney in personal injury case prohibited.

(a) No insurer licensed to transact business in this state may, on behalf of itself or its insured, send or knowingly permit to be sent any written communication or make any oral statement to any person known or believed to have a claim for bodily injury or wrongful death against one of its insureds that affirmatively advises against the need for or discourages the retention of an attorney to represent the interest of such person in prosecuting or settling such bodily injury or wrongful death claim.

(b) If any insurer or any employee of an insurer makes a written or oral communication in violation of subsection (a) of this section, the Insurance Commissioner, after reasonable notice and an opportunity for a hearing, may impose sanctions pursuant to this title, except sections 38a-815 to 38a-830, inclusive, including, but not limited to, the imposition of civil penalties.

(c) An insurer shall be deemed to be in compliance with subsection (a) of this section with respect to any written communication if the written communication in question has been approved, prior to its use, by the Insurance Commissioner who has determined that the proposed written communication does not violate said subsection (a).

(P.A. 97-58, S. 1, 5; P.A. 99-59, S. 3.)

History: P.A. 97-58, S. 1, effective January 1, 1998; P.A. 99-59 amended Subsec. (b) to substitute “38a-830” for “38a-831”.






Chapter 704a - Insurance Guaranty Funds

Section 38a-836 - (Formerly Sec. 38-273). Short title: Connecticut Insurance Guaranty Association Act.

Sections 38a-836 to 38a-853, inclusive, shall be known and may be cited as the “Connecticut Insurance Guaranty Association Act”.

(1971, P.A. 466, S. 1.)

History: Sec. 38-273 transferred to Sec. 38a-836 in 1991.



Section 38a-837 - (Formerly Sec. 38-274). Application of chapter.

Sections 38a-836 to 38a-853, inclusive, shall apply to all kinds of direct insurance, except:

(1) Life, annuity, health or disability insurance;

(2) Mortgage guaranty, financial guaranty or other forms of insurance offering protection against investment risks;

(3) Fidelity or surety or any bonding obligations;

(4) Credit insurance, vendors’ single interest insurance, or collateral protection insurance or any similar insurance protecting the interests of a creditor arising out of a creditor-debtor transaction;

(5) Insurance of warranties or service contracts, including insurance that provides for the repair, replacement or service of goods or property, or indemnification for repair, replacement or service, for the operational or structural failure of the goods or property due to a defect in materials, workmanship or normal wear and tear, or that provides reimbursement for the liability incurred by the issuer of agreements or service contracts that provide such benefits;

(6) Title insurance;

(7) Ocean marine insurance;

(8) Any transaction or combination of transactions between a person, including affiliates of such person, and an insurer, including affiliates of such insurer, which involves the transfer of investment or credit risk unaccompanied by transfer of insurance risk;

(9) Any insurance provided by or guaranteed by government; or

(10) Flood insurance pursuant to the federal Flood Disaster Protection Act of 1973, as amended, 42 USC Section 4001, et seq.

(1971, P.A. 466, S. 2; P.A. 86-63; P.A. 88-76, S. 1, 10; P.A. 97-125, S. 1, 9.)

History: P.A. 86-63 provided that certain types of flood insurance shall not be subject to the provisions of chapter 687; P.A. 88-76 excepted financial guaranty insurance from the provisions of this chapter; Sec. 38-274 transferred to Sec. 38a-837 in 1991; P.A. 97-125 reorganized section by expending types of excepted insurance and adding Subdiv. designators, effective July 1, 1997.

Cited. 217 C. 371.

Annotation to present section:

Cited. 217 C. 371.



Section 38a-838 - (Formerly Sec. 38-275). Definitions.

The following terms as used in sections 38a-836 to 38a-853, inclusive, unless the context otherwise requires or a different meaning is specifically prescribed, shall have the following meanings:

(1) “Account” means any one of the three accounts created by section 38a-839;

(2) “Affiliate” means any affiliate, as defined in section 38a-1, of an insolvent insurer;

(3) “Association” means the Connecticut Insurance Guaranty Association created under section 38a-839;

(4) “Commissioner” means the Insurance Commissioner;

(5) “Covered claim” means an unpaid claim, including, but not limited to, one for unearned premiums, which arises out of and is within the coverage and subject to the applicable limits of an insurance policy to which sections 38a-836 to 38a-853, inclusive, apply issued by an insurer, if such insurer becomes an insolvent insurer after October 1, 1971, and (A) the claimant or insured is a resident of this state at the time of the insured event; or (B) the claim is a first party claim for damage to property with a permanent location in this state, provided the term “covered claim” shall not include (i) any claim by or for the benefit of any reinsurer, insurer, insurance pool, or underwriting association, as subrogation recoveries or otherwise; provided that a claim for any such amount, asserted against a person insured under a policy issued by an insurer which has become an insolvent insurer, which, if it were not a claim by or for the benefit of a reinsurer, insurer, insurance pool or underwriting association, would be a “covered claim” may be filed directly with the receiver of the insolvent insurer but in no event shall any such claim be asserted against the insured of such insolvent insurer, (ii) any claim by or on behalf of an individual who is neither a citizen of the United States nor an alien legally resident in the United States at the time of the insured event, or an entity other than an individual whose principal place of business is not in the United States at the time of the insured event, and it arises out of an accident, occurrence, offense, act, error or omission that takes place outside of the United States, or a loss to property normally located outside of the United States or, if a workers’ compensation claim, it arises out of employment outside of the United States, (iii) any claim by or on behalf of a person who is not a resident of this state, other than a claim for compensation or any other benefit which arises out of and is within the coverage of a workers’ compensation policy, against an insured whose net worth at the time the policy was issued or at any time thereafter exceeded twenty-five million dollars, provided that an insured’s net worth for purposes of this section and section 38a-844 shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries as calculated on a consolidated basis, (iv) any claim by or on behalf of an affiliate of the insolvent insurer at the time the policy was issued or at the time of the insured event, or (v) any claim arising out of a policy issued by an insurer which was not licensed to transact insurance in this state either at the time the policy was issued or when the insured event occurred;

(6) “Insolvent insurer” means an insurer (A) (i) licensed to transact insurance in this state either at the time the policy was issued or when the insured event occurred, and (ii) determined to be insolvent by a court of competent jurisdiction; (B) which is (i) the legal successor of an insurer that was licensed to transact insurance in this state either at the time the policy was issued or when the insured event occurred, by reason of a merger, provided such merger is approved by an insurance regulator having jurisdiction over such merger, and (ii) determined to be insolvent by a court of competent jurisdiction; or (C) which (i) succeeds to the policy obligations of an insurer that was licensed to transact insurance in this state either at the time the policy was issued or when the insured event occurred, by reason of a division whereby policies issued by such licensed insurer are transferred to an insurer, and (ii) is determined to be insolvent by a court of competent jurisdiction, provided such division is approved (I) in a jurisdiction that allows such division, and (II) by an insurance regulator having jurisdiction over such division. “Insolvent insurer” shall not be construed to mean any insurer with respect to which an order, decree, judgment or finding of insolvency, whether permanent or temporary in nature, or order of rehabilitation or conservation has been issued by a court of competent jurisdiction prior to October 1, 1971;

(7) “Member insurer” means any person who (A) writes any kind of insurance to which sections 38a-836 to 38a-853, inclusive, apply under section 38a-837, including, but not limited to, the exchange of reciprocal or interinsurance contracts, and (B) is licensed to transact insurance in this state. An insurer shall cease to be a member insurer effective on the day following the termination or expiration of its license to transact the kinds of insurance to which said sections 38a-836 to 38a-853, inclusive, apply, however such insurer shall remain liable as a member insurer for any obligations, including obligations for assessments levied prior to the termination or expiration of the insurer’s license and for assessments levied after the termination or expiration which relate to any insurer which became an insolvent insurer prior to the termination or expiration of such insurer’s license. In the case of such insurer, the average of its net direct written premium for the five calendar years prior to expiration or termination of its license, whether or not the insurer has net direct written premium in the year preceding such expiration or termination, shall be used as its assessment base for any year following such expiration or termination in which the insurer has no direct written premium;

(8) “Net direct written premiums” means direct gross premiums written in this state on insurance policies to which sections 38a-836 to 38a-853, inclusive, apply, less return premiums thereon and dividends paid or credited to policyholders on such direct business, provided the term “net direct written premiums” shall not include premiums on any contract between insurers or reinsurers;

(9) “Person” means an individual, corporation, partnership, association, joint stock company, business trust, limited liability company, unincorporated organization, voluntary organization, governmental entity or other legal entity;

(10) “Residence” means, when used in reference to a corporation, its principal place of business;

(11) “United States” has the meaning assigned to it by section 38a-1.

(1971, P.A. 466, S. 3; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 321, 345, 348; P.A. 81-83, S. 1; P.A. 87-290, S. 1, 8; P.A. 88-76, S. 2, 10; P.A. 90-243, S. 151; P.A. 97-125, S. 2, 9; P.A. 03-49, S. 1; P.A. 04-174, S. 5; P.A. 05-140, S. 2.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 81-83 added Subdiv. (9) defining “residence” and replaced “authorized” with “licensed” in Subdiv. (5); P.A. 87-290 added definitions of “affiliate”, “claimant”, and “United States”, and amended the definition of “covered claim” to limit its application to nonresidents of this state, renumbering previous Subdivs. as necessary; P.A. 88-76 clarified the definition of “covered claim”; P.A. 90-243 amended the definitions for “affiliate”, “affiliated”, “person” and “United States”; Sec. 38-275 transferred to Sec. 38a-838 in 1991; P.A. 97-125 amended Subdiv. (4) re time when a claimant files a claim, amended Subdiv. (6)(c) to require the claim to be a first party claim for damage to property with a permanent location and to exclude any claim by or for the benefit of any reinsurer, insurance pool or underwriting association, amended Subdiv. (8) re when an insurer ceases to be a member and such member’s liability for obligations and amended Subdiv. (10) to redefine “person”, effective July 1, 1997; P.A. 03-49 redefined “affiliate” and “covered claim”, deleted former Subdiv. (4) re definition of “claimant”, redesignated existing Subdivs. (5) to (12) as Subdivs. (4) to (11) and made technical changes, effective May 23, 2003, and applicable to claims filed on or after that date; P.A. 04-174 amended Subdiv. (6)(B) to insert clause (i) designator and add new clause (ii) to include the legal successor of the insolvent insurer in the event of merger; P.A. 05-140 redefined “covered claim” in Subdiv. (5) and “insolvent insurer” in Subdiv. (6), effective June 24, 2005, and applicable to insolvencies occurring on or after that date.

Subdiv. (4):

Cited. 217 C. 371.

Subdiv. (6):

Cited. 215 C. 224.

Annotations to present section:

Subdiv. (5):

Subpara. (B)(i): Waiver by state’s indemnity insurer of its contractual right to reimbursement restored status of state’s claim as a “covered claim” that was reimbursable by the association since claim was no longer for the benefit of an insurer. 278 C. 77. Subpara. (B)(i): Connecticut Insurance Guaranty Association payment to plaintiff who was injured when her motor vehicle was struck by municipally owned police cruiser did not relieve plaintiff’s automobile insurance company of obligation for purposes of statutory limitation on association payments for the benefit of a solvent insurer, nor did that payment violate Sec. 38a-845 requirement of exhaustion of solvent carrier policies. Those statutory sections do not have effect of automatically shifting liability from the association to the nearest solvent insurer when liability does not rest there already. Id., 794. Because the obligation of Connecticut Insurance Guaranty Association re a “covered claim” is limited to that “which arises out of and is within” the coverage of the underlying insurance policy, association is not liable for sanctions imposed by workers’ compensation commissioner because the sanctions arose out of association’s conduct in handling the claim and not out of the coverage of the policy. 298 C. 620.

Subdiv. (6):

Cited. 217 C. 371. All claims by insurers are excluded from definition of “covered claim”. 243 C. 438. Employer that is self-insurer under Workers’ Compensation Act is not an “insurer” under definition of “covered claim”. 247 C. 442.



Section 38a-839 - (Formerly Sec. 38-276). Connecticut Insurance Guaranty Association created. Membership. Function. Accounts.

There is created a nonprofit unincorporated legal entity to be known as the Connecticut Insurance Guaranty Association. All insurers defined as member insurers in section 38a-838 shall be members of said association as a condition of their authority to transact insurance in this state. Said association shall perform its functions under a plan of operation established and approved under section 38a-842 and shall exercise its powers through a board of directors established under section 38a-840. For the purposes of administration and assessment, said association shall be divided into three separate accounts: (1) The workers’ compensation insurance account; (2) the automobile insurance account; and (3) an account for all other insurance to which sections 38a-836 to 38a-853, inclusive, apply.

(1971, P.A. 466, S. 4; P.A. 79-376, S. 63; P.A. 87-290, S. 2, 8; P.A. 10-5, S. 38; P.A. 11-19, S. 17.)

History: P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 87-290 made a technical change, substituting reference to 38-275(8) for reference to Sec. 38-275(6); Sec. 38-276 transferred to Sec. 38a-839 in 1991; P.A. 10-5 made technical changes, effective May 5, 2010; P.A. 11-19 made a technical change.

Cited. 215 C. 224. Cited. 217 C. 371.

Annotation to present section:

Cited. 217 C. 371.



Section 38a-840 - (Formerly Sec. 38-277). Board of directors. Selection. Reimbursement for expenses.

(a) The board of directors of said association shall consist of not less than five nor more than nine persons serving terms as established in the plan of operation under section 38a-842. The members of the board of directors shall be selected by member insurers subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining members, subject to the approval of the commissioner. If no members are selected within sixty days after October 1, 1971, the commissioner may appoint the initial members of the board of directors.

(b) In approving selections to said board, the commissioner shall consider among other things whether all member insurers are fairly represented.

(c) Members of said board shall receive no compensation as such but shall be reimbursed from the assets of said association for actual and necessary expenses incurred by them in carrying out their official duties as members of the board of directors.

(1971, P.A. 466, S. 5; P.A. 81-83, S. 2; P.A. 10-5, S. 39.)

History: P.A. 81-83 required that vacancies on the board be filled by majority vote of remaining members rather than “in the same manner as initial appointments” under Subsec. (1); Sec. 38-277 transferred to Sec. 38a-840 in 1991; P.A. 10-5 made technical changes, effective May 5, 2010.



Section 38a-841 - (Formerly Sec. 38-278). Obligations and rights of association. Limitations. Assessments. Investigation of claims. Right to intervene in court proceedings.

(a) Said association shall: (1) Be obligated to the extent of the covered claims existing prior to the determination of insolvency and arising within thirty days after the determination of insolvency, or before the policy expiration date if less than thirty days after the determination, or before the insured replaces the policy or causes its cancellation, if he does so within thirty days of such determination, provided such obligation shall be limited as follows: (A) With respect to covered claims for unearned premiums, to one-half of the unearned premium on any policy, subject to a maximum of two thousand dollars per policy; (B) with respect to covered claims other than for unearned premiums, such obligation shall include only that amount of each such claim which is in excess of one hundred dollars and is less than three hundred thousand dollars for claims arising under policies of insurers determined to be insolvent prior to October 1, 2007, and four hundred thousand dollars for claims arising under policies of insurers determined to be insolvent on or after October 1, 2007, except that said association shall pay the full amount of any such claim arising out of a workers’ compensation policy, provided in no event shall said association be obligated (i) to any claimant in an amount in excess of the obligation of the insolvent insurer under the policy form or coverage from which the claim arises, or (ii) for any claim filed with the association after the expiration of two years from the date of the declaration of insolvency unless such claim arose out of a workers’ compensation policy and was timely filed in accordance with section 31-294c; (2) be deemed the insurer to the extent of its obligations on the covered claims and to such extent shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent; (3) allocate claims paid and expenses incurred among the three accounts, created by section 38a-839, separately, and assess member insurers separately (A) in respect of each such account for such amounts as shall be necessary to pay the obligations of said association under subdivision (1) of this subsection subsequent to an insolvency; (B) the expenses of handling covered claims subsequent to an insolvency; (C) the cost of examinations under section 38a-846; and (D) such other expenses as are authorized by sections 38a-836 to 38a-853, inclusive. The assessments of each member insurer shall be in the proportion that the net direct written premiums of such member insurer for the calendar year preceding the assessment on the kinds of insurance in such account bears to the net direct written premiums of all member insurers for the calendar year preceding the assessment on the kinds of insurance in such account. Each member insurer shall be notified of its assessment not later than thirty days before it is due. No member insurer may be assessed in any year on any account an amount greater than two per cent of that member insurer’s net direct written premiums for the calendar year preceding the assessment on the kinds of insurance in said account, provided if, at the time an assessment is levied on the all other insurance account, as defined in subdivision (3) of section 38a-839, the board of directors finds that at least fifty per cent of the total net direct written premiums of a member insurer and all its affiliates, for the year on which such assessment is based, were from policies issued or delivered in Connecticut, on risks located in this state, such member insurer shall be assessed only on such member insurer’s net direct written premium that is attributable to the kind of insurance that gives rise to each covered claim. If the maximum assessment, together with the other assets of said association in any account, does not provide in any one year in any account an amount sufficient to make all necessary payments from that account, the funds available may be prorated and the unpaid portion shall be paid as soon thereafter as funds become available. Said association may defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer’s financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance provided that during the period of deferment, no dividends shall be paid to shareholders or policyholders. Deferred assessments shall be paid when such payment will not reduce capital or surplus below the minimum amounts required for a certificate of authority. Such payments shall be refunded to those insurers receiving greater assessments because of such deferment or, at the election of the insurer, be credited against future assessments. Each member insurer serving as a servicing facility may set off against any assessment, authorized payments made on covered claims and expenses incurred in the payment of such claims by such member insurer if they are chargeable to the account in respect of which the assessment is made; (4) investigate claims brought against said association and adjust, compromise, settle, and pay covered claims to the extent of said association’s obligations, and deny all other claims. The association shall pay claims in any order it deems reasonable including, but not limited to, payment in the order of receipt or by classification. It may review settlements, releases and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which such settlements, releases and judgments may be properly contested; (5) notify such persons as the commissioner may direct under subdivision (1) of subsection (b) of section 38a-843; (6) handle claims through its employees or through one or more insurers or other persons designated by said association as servicing facilities, provided such designation of a servicing facility shall be subject to the approval of the commissioner, and may be declined by a member insurer; (7) reimburse each such servicing facility for obligations of said association paid by such facility and for expenses incurred by such facility while handling claims on behalf of said association and shall pay such other expenses of said association as are authorized by sections 38a-836 to 38a-853, inclusive.

(b) Said association may: (1) Employ or retain such persons as are necessary to handle claims and perform other duties of said association; (2) borrow such funds as may be necessary from time to time to effect the purposes of sections 38a-836 to 38a-853, inclusive, in accord with the plan of operation under section 38a-842; (3) sue or be sued; (4) intervene as a matter of right as a party in any proceeding before any court in this state that has jurisdiction over an insolvent insurer, as defined in section 38a-838; (5) negotiate and become a party to such contracts as are necessary to carry out the purpose of sections 38a-836 to 38a-853, inclusive; (6) perform such other acts as are necessary or proper to effectuate the purpose of said sections; (7) refund to the member insurers in proportion to the contribution of each such member insurer to that account, that amount by which the assets of the account exceed the liabilities, if, at the end of any calendar year, the board of directors finds that the assets of said association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year.

(c) (1) Each insurer paying an assessment under sections 38a-836 to 38a-853, inclusive, may offset one hundred per cent of the amount of such assessment against its premium tax liability to this state under chapter 207. Such offset shall be taken over a period of the five successive tax years following the year of payment of the assessment, at the rate of twenty per cent per year of the assessment paid to the association. Each insurer to which has been refunded by the association, pursuant to subsection (b) of this section, all or a portion of an assessment previously paid to the association by the insurer shall be required to pay to the Department of Revenue Services an amount equal to the total amount that has been claimed as an offset against the premiums tax liability on the premiums tax return or returns, as the case may be, filed by such insurer and that is attributable to such refunded assessment, provided the amount required to be paid to said department shall not exceed the amount of the refunded assessment. If the amount of the refunded assessment exceeds the total amount that has been claimed as an offset against the premiums tax liability on the premiums tax return or returns filed by such insurer and that is attributable to such refunded assessment, such excess may not be claimed as an offset against the premiums tax liability on a premiums tax return or returns filed by such insurer or, if the offset has been transferred to another person pursuant to subdivision (2) of this subsection, by such other person. For purposes of this subparagraph, if the offset has been transferred to another person pursuant to subdivision (2) of this subsection, the total amount that has been claimed as an offset against the premiums tax liability on the premiums tax return or returns filed by such insurer includes the total amount that has been claimed as an offset against the premiums tax liability on the premiums tax return or returns filed by such other person. The association shall promptly notify the Commissioner of Revenue Services of the name and address of the insurers to which such refunds have been made, the amount of such refunds and the date on which such refunds were mailed to such insurer. If the amount that an insurer is required to pay to the Department of Revenue Services has not been so paid on or before the forty-fifth day after the date of mailing of such refunds, the insurer shall be liable for interest on such amount at the rate of one per cent per month or fraction thereof from such forty-fifth day to the date of payment.

(2) An insurer, in this subparagraph called “the transferor”, may transfer any offset provided under subdivision (1) of this subsection to an affiliate, as defined in section 38a-1, of the transferor. Any such transfer of the offset by the transferor and any subsequent transfer or transfers of the same offset shall not affect the obligation of the transferor to pay to the Department of Revenue Services any sums which are acquired by refund from the association pursuant to subsection (b) of this section and which are required to be paid to the Department of Revenue Services pursuant to subdivision (1) of this subsection. Such offset may be taken by any transferee only against the transferee’s premium tax liability to this state under chapter 207. The Commissioner of Revenue Services shall not allow such offset to a transferee against its premium tax liability unless the transferor, the affiliate to which the offset was originally transferred, each subsequent transferor and each subsequent transferee have filed such information as may be required on forms provided by said commissioner with respect to any such transfer or transfers on or before the due date of the premium tax return on which such offset would have been taken by the transferor if no transfer had been made by the transferor.

(1971, P.A. 466, S. 6; P.A. 79-376, S. 64; P.A. 81-83, S. 3; P.A. 87-290, S. 3, 8; P.A. 90-50, S. 1, 3; P.A. 97-43; 97-125, S. 3, 9; P.A. 00-174, S. 77, 83; June Sp. Sess. P.A. 01-6, S. 40, 41, 85; P.A. 07-21, S. 1; P.A. 10-5, S. 40; P.A. 11-19, S. 18.)

History: P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 81-83 specified that associations are not obligated for claims filed more than two years from date of declaration of insolvency, provided for permissive rather than mandatory proration of funds in account, prohibited payment of dividends during deferment period, added provisions re payment of deferred assessments and refunds and authorized payment of claims “in any order it deems reasonable, including but not limited to, payment in the order of receipt or by classification” in Subsec. (1); P.A. 87-290 amended Subsec. (1) to limit the assessment levied on the “all other insurance account” of a member insurer whenever over half the premiums received by the insurer were for policies issued in the state for risks in the state; P.A. 90-50 amended Subsec. (1)(a)(i) to raise the per policy maximum for covered claims for unearned premiums from $1,000 to $2,000; Sec. 38-278 transferred to Sec. 38a-841 in 1991; P.A. 97-43 amended Subsec. (1) to exclude timely filed workers’ compensation claims from two-year filing deadline; P.A. 97-125 added new Subdiv. in Subsec. (2) to allow the association to intervene in proceedings before any court with jurisdiction over an insolvent insurer, relettering remaining Subdivs. accordingly, effective July 1, 1997; P.A. 00-174 added Subdiv. (3) re offsets against premium tax liability for amounts assessed under this chapter, and to allow transfer of the offset to an affiliate, effective May 26, 2000, and applicable to income years commencing on and after January 1, 2000; June Sp. Sess. P.A. 01-6 amended Subdiv. (3)(A) to specify procedures for tax treatment of refunds of assessments of association members, effective July 1, 2001, and amended Subdiv. (3)(B) to add procedures for the transfer to affiliates of tax offsets for association assessments, effective July 1, 2001, and applicable to calendar years commencing on or after January 1, 2001; P.A. 07-21 amended Subdiv. (l)(a)(ii) to provide that coverage limit of $300,000 is applicable to claims arising under policies of insurers determined to be insolvent prior to October 1, 2007, and that coverage limit of $400,000 is applicable to claims arising under policies of insurers determined to be insolvent on or after October 1, 2007; P.A. 10-5 made technical changes, effective May 5, 2010; P.A. 11-19 made technical changes in Subsecs. (a) and (b).

Cited. 215 C. 224. Cited. 217 C. 371.

Annotations to present section:

Cited. 217 C. 371.



Section 38a-842 - (Formerly Sec. 38-279). Plan of operation.

(a)(1) Said association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of said association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the commissioner.

(2) If said association fails to submit a suitable plan of operation within ninety days following October 1, 1971, or if at any time thereafter said association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable regulations as are necessary or advisable to effectuate the provisions of sections 38a-836 to 38a-853, inclusive. Such regulations shall continue in force until modified by the commissioner or superseded by a plan submitted by said association and approved by the commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall: (1) Establish the procedures whereby all the powers and duties of said association under section 38a-841 shall be performed; (2) establish procedures for handling the assets of said association; (3) establish the number, the terms of office and the amount and method of reimbursing members of the board of directors under section 38a-840; (4) establish procedures by which claims may be filed with said association and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to said association or its agent and a list of such claims shall be periodically submitted to said association or similar organization having a like function to that of said association in another state by the receiver or liquidator; (5) establish regular places and times for meetings of the board of directors; (6) establish procedures for records to be kept of all financial transactions of said association, its agents, and the board of directors; (7) provide that any member insurer aggrieved by any final action or decision of said association may appeal to the commissioner within thirty days after such action or decision; (8) establish the procedures whereby selections for the board of directors shall be submitted to the commissioner; (9) contain such additional provisions as may be necessary or proper for the execution of the powers and duties of said association under sections 38a-836 to 38a-853, inclusive.

(d) The plan of operation may delegate any or all powers and duties of said association, except those under subdivision (3) of subsection (a) of section 38a-841 and subdivision (2) of subsection (b) of section 38a-841, to a corporation, association, or other organization which performs or will perform functions similar to those of said association, or its equivalent having a like function to that of said association, in two or more states. Such a corporation, association or organization shall be reimbursed by said association as a servicing facility would be reimbursed and shall be paid by said association for its performance of any other functions of said association. Any delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by sections 38a-836 to 38a-853, inclusive.

(1971, P.A. 466, S. 7; P.A. 10-5, S. 41.)

History: Sec. 38-279 transferred to Sec. 38a-842 in 1991; P.A. 10-5 made technical changes, effective May 5, 2010.



Section 38a-843 - (Formerly Sec. 38-280). Insolvent insurers. Penalty. Petition to show cause.

(a) The commissioner shall: (1) Notify said association of the existence of an insolvent insurer, and notify the chairman of the Workers’ Compensation Commission and the State Treasurer of the existence of an insolvent workers’ compensation insurer, not later than three days after he receives notice of the determination of any such insolvency; (2) upon request of the board of directors, provide said association with a statement of the net direct written premiums of each member insurer.

(b) The commissioner may: (1) Require that said association notify those persons insured by the insolvent insurer, and any other interested parties, of the determination of insolvency and of their rights under sections 38a-836 to 38a-853, inclusive. Such notification shall be by mail sent to their last known address, where available, provided if sufficient information for such notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient to satisfy the requirements of this subsection; (2) suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer that fails to pay an assessment when due or which fails to comply with said plan of operation. In lieu of such suspension or revocation, the commissioner may levy a fine on any member insurer which fails to pay an assessment when due, provided no such fine shall exceed five per cent of the unpaid assessment per month, and provided no fine shall be less than five hundred dollars per month; (3) revoke the designation of any servicing facility if the commissioner finds claims are being handled unsatisfactorily.

(c) Any person aggrieved by any final action or order of the commissioner under sections 38a-836 to 38a-853, inclusive, may, not later than thirty days from the date of such action or order, petition the superior court for the judicial district of Hartford to require the commissioner to show cause why such action or order should not be reversed or eliminated, and, if said court finds that the action or order of the commissioner was arbitrary and unjustified it shall take such action in the premises as may seem equitable. The pendency of any such petitions to show cause shall act as a stay of execution of any such order. Petitions under this section shall be privileged in respect of trial assignment.

(1971, P.A. 466, S. 8; P.A. 78-280, S. 6, 127; P.A. 86-35, S. 2; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 08-178, S. 42; P.A. 10-5, S. 42; P.A. 11-19, S. 19.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county” in Subsec. (3); P.A. 86-35 amended Subsec. (1) to require the insurance commissioner to notify the chairman of the workers’ compensation commission and the state treasurer whenever a workers’ compensation insurer becomes insolvent; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-280 transferred to Sec. 38a-843 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 08-178 amended Subsec. (2) by making technical changes and increasing per month minimum fine from $100 to $500; P.A. 10-5 made technical changes, effective May 5, 2010; P.A. 11-19 made a technical change in Subsec. (c).



Section 38a-844 - (Formerly Sec. 38-281). Assignment of rights under policy. Receiver or liquidator bound by settlements. Preservation of rights of association. Right of recovery.

(a) Any person recovering any moneys under sections 38a-836 to 38a-853, inclusive, shall be deemed to have assigned his rights under the policy to said association to the extent of his recovery from said association. Every insured or claimant seeking the protection of said sections shall cooperate with said association to the same extent as such person would have been required to cooperate with the insolvent insurer. Said association shall have no cause of action against any insured of the insolvent insurer for any sums it has paid out to such insured except such causes of action as the insolvent insurer would have had if such sums had been paid by the insolvent insurer. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of said association shall not operate to reduce the liability of insureds to the receiver, liquidator, or statutory successor for unpaid assessments.

(b) The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by determinations of covered claim eligibility under sections 38a-836 to 38a-853, inclusive, and by settlements of claims made by said association or any similar organization having a like function to that of said association in another state. The court having jurisdiction shall grant such claims priority equal to that to which the claimant would have been entitled in the absence of said sections 38a-836 to 38a-853, inclusive, against the assets of the insolvent insurer. The expenses of said association or any similar organization having a like function to that of said association in handling claims shall be accorded the same priority as the receiver’s or liquidator’s expenses.

(c) Said association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by said association, the expenses paid for the processing of covered claims paid or contested and estimates of anticipated claims on said association, and expenses of processing such claims which shall preserve the rights of said association against the assets of the insolvent insurer.

(d) (1) Except as provided in subdivision (2) of this subsection, the association shall have the right to recover from the following persons the amount of any covered claim paid on behalf of such person pursuant to sections 38a-836 to 38a-853, inclusive: (A) Any person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under this chapter; and (B) any insured whose net worth on December thirty-first of the year next preceding the date the insurer becomes an insolvent insurer exceeds fifty million dollars and whose liability obligations to other persons are satisfied in whole or in part by payments made under said sections. For purposes of this subdivision, “insured” does not include a municipality, as defined in section 7-148, or the Second Injury Fund, established in section 31-354.

(2) The association shall have no right to recover pursuant to subdivision (1) of this subsection from any nonprofit corporation organized to deliver health services and social services to meet the needs of the elderly, that is incorporated in this state and qualified as a Section 501(c)(3) organization under the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, for any amount of covered claims paid on behalf of such corporation on or after December 1, 2001, provided the insolvent insurer was declared insolvent prior to May 27, 2008. Any amounts recovered by the association prior to May 27, 2008, from any such nonprofit corporation or affiliate of such nonprofit corporation shall not be required to be reimbursed to such nonprofit corporation or affiliate of such nonprofit corporation.

(1971, P.A. 466, S. 9; P.A. 81-83, S. 4; P.A. 87-290, S. 4, 8; P.A. 97-125, S. 4, 9; P.A. 03-182, S. 1; P.A. 04-10, S. 9; P.A. 05-199, S. 12; P.A. 08-96, S. 1; P.A. 10-5, S. 43.)

History: P.A. 81-83 required that association file statements of expenses paid for processing paid or contested claims in Subsec. (3); P.A. 87-290 added Subsec. (4) describing the persons from whom the association has the right to recover; Sec. 38-281 transferred to Sec. 38a-844 in 1991; P.A. 97-125 made a technical change in Subsec. (1) and amended Subsec. (2) re determinations of covered claim eligibility and settlements of claims made by the association, effective July 1, 1997; P.A. 03-182 amended Subdiv. (4) to make technical changes and provide that “insured” does not include a municipality, as defined in Sec. 7-148, effective June 26, 2003; P.A. 04-10 made technical changes in Subdiv. (4) (Revisor’s note: In 2005, a provision in Subdiv. (4) defining “insured”, added by P.A. 03-182 and inadvertently omitted from P.A. 04-10, was reinstated editorially by the Revisors); P.A. 05-199 amended Subsec. (4) to exclude the Second Injury Fund from the definition of “insured”, effective July 1, 2006; P.A. 08-96 amended Subsec. (4) by adding provisions that exclude certain nonprofit corporations from association’s right of recovery and by making conforming changes, effective May 27, 2008; P.A. 10-5 made technical changes, effective May 5, 2010.

Subsec. (1):

Cited. 217 C. 371.

Annotation to present section:

Subsec. (1):

Cited. 217 C. 371.



Section 38a-845 - (Formerly Sec. 38-282). Exhaustion of rights under policy prior to claim against association. Claims recoverable from more than one association. Persons required to exhaust rights under governmental insurance or guaranty program.

(a) Any person having a claim against an insurer under any provision in an insurance policy, other than a policy of an insolvent insurer, which is also a covered claim under sections 38a-836 to 38a-853, inclusive, shall exhaust first his rights under such policy. Any amount payable on a covered claim under said sections shall be reduced by the amount recoverable under the claimant’s insurance policy or chapter 568.

(b) Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent having a like function to that of said association shall seek recovery first from the association operating in the area of the residence of the insured except that (1) if it is a first party claim for damage to property with a permanent location, such person shall seek recovery first from the association operating in the location of the property, and (2) if it is a workers’ compensation claim, such person shall seek recovery first from the association operating in the area of residence of the claimant. Any recovery under sections 38a-836 to 38a-853, inclusive, shall be reduced by the amount recoverable from any other insurance guaranty association or its equivalent having a like function to that of said association.

(c) Any person having a claim under any governmental insurance or guaranty program which such claim is also a covered claim shall be required to first exhaust his rights under such program. Any amount payable on a covered claim under sections 38a-836 to 38a-853, inclusive, shall be reduced by any amount recoverable under such program.

(1971, P.A. 466, S. 10; P.A. 79-376, S. 65; P.A. 87-290, S. 5, 8; P.A. 88-76, S. 3, 10; P.A. 97-125, S. 5, 9; P.A. 03-49, S. 2; P.A. 10-5, S. 44.)

History: P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 87-290 amended Subsec. (2) to delete references to the procedure for the recovery of a workers’ compensation claim from more than one association; P.A. 88-76 amended Subsec. (1) to reduce the amount payable to a claimant by the amount of recovery under the claimant’s insurance or workers’ compensation; Sec. 38-282 transferred to Sec. 38a-845 in 1991; P.A. 97-125 substituted “amount recoverable” for “amount of any recovery” in Subsecs. (1) and (2), and added new Subsec. (3) re exhaustion of claims under governmental insurance or guaranty programs, effective July 1, 1997; P.A. 03-49 amended Subdiv. (2) to substitute “residence of the insured” for “residence of the claimant”, designate existing exception as Subpara. (A) and add Subpara. (B) re workers’ compensation claims, effective May 23, 2003, and applicable to claims filed on or after that date; P.A. 10-5 made technical changes, effective May 5, 2010.

Cited. 215 C. 224. Cited. 217 C. 371.

Annotations to present section:

Cited. 217 C. 371. Section inapplicable where plaintiff does not have claim against an insurer under an insurance policy. 247 C. 442. Connecticut Insurance Guaranty Association payment to plaintiff who was injured when her motor vehicle was struck by municipally owned police cruiser did not relieve plaintiff’s automobile insurance company of obligation for purposes of statutory limitation on association payments for the benefit of a solvent insurer (38a-838(5)(B)(i)), nor did that payment violate requirement of this section re exhaustion of solvent carrier policies. Those statutory sections do not have effect of automatically shifting liability from the association to the nearest solvent insurer when liability does not rest there already. 278 C. 794. Exhaustion provisions of Subsec. (a) do not preclude liability of association under Sec. 31-299b based on facts of this case. 302 C. 219.

Subsec. (1):

Claimant satisfies the exhaustion requirement of subsec. by pursuing coverage under her own uninsured motorist policy prior to attempting to collect; claimant’s failure to obtain the full policy limits from her own coverage does not preclude claimant from collecting from guaranty fund or tortfeasor personally, but any recovery is reduced by full amount of those policy limits. 275 C. 290.



Section 38a-846 - (Formerly Sec. 38-283). Detection and prevention of insurer insolvencies.

To aid in the detection and prevention of insurer insolvencies:

(1) The board of directors, upon majority vote, shall notify the commissioner of any information which it may have indicating any member insurer may be insolvent or in a financial condition hazardous to its policyholders or the public.

(2) The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer which the board in good faith believes may be in a financial condition hazardous to its policyholders or the public. Within thirty days of the receipt of such request, the commissioner shall begin such examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by the commissioner or by such persons as the commissioner may designate. The cost of such examination shall be paid by said association. In no event shall such examination report be released to the board of directors prior to its release to the public, provided this shall not preclude the commissioner from complying with subdivision (3) of this section. The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner but it shall not be open to public inspection prior to the release of the examination report to the public.

(3) The commissioner shall report to the board of directors when he has reasonable cause to believe that any member insurer examined or being examined at the request of the board of directors may be insolvent or in a financial condition hazardous to its policyholders or the public.

(4) The board of directors may, upon majority vote, make reports and recommendations to the commissioner and the chief insurance regulatory official in any jurisdiction upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer. Such reports and recommendations shall not be considered public documents.

(5) The board of directors may, upon majority vote, make recommendations to the commissioner and any other public official in any jurisdiction for the detection and prevention of insurer insolvencies.

(6) At the request of the commissioner, the board of directors shall, at the conclusion of any insurer insolvency in which said association was obligated to pay any covered claim, prepare a report on the history and causes of such insolvency, based on the information available to said association, and submit such report to the commissioner.

(1971, P.A. 466, S. 11; P.A. 81-83, S. 5; P.A. 97-125, S. 6, 9; P.A. 98-27, S. 18.)

History: P.A. 81-83 provided that the board shall prepare report “at the request of the commissioner” in Subsec. (6); Sec. 38-283 transferred to Sec. 38a-846 in 1991; P.A. 97-125 made a technical change in Subdiv. (2), amended Subdiv. (4) re recommendations to chief insurance regulatory officials and amended Subdiv. (5) re recommendations to any other public official, effective July 1, 1997; P.A. 98-27 amended Subdiv. (1) to substitute “it” for “they”.



Section 38a-847 - (Formerly Sec. 38-284). Association subject to examination and regulation by commissioner. Annual financial report.

Said association shall be subject to examination and regulation by the commissioner. The board of directors shall submit, not later than March thirtieth of each year, a financial report for the preceding calendar year in a form approved by the commissioner.

(1971, P.A. 466, S. 12.)

History: Sec. 38-284 transferred to Sec. 38a-847 in 1991.



Section 38a-848 - (Formerly Sec. 38-285). Exemption from fees and taxes. Exception.

Said association shall be exempt from payment of all fees and all taxes levied by the state or any of its subdivisions provided it shall not be exempt from the payment of real or personal property taxes.

(1971, P.A. 466, S. 13.)

History: Sec. 38-285 transferred to Sec. 38a-848 in 1991.



Section 38a-849 - (Formerly Sec. 38-286). Rates and premiums to include recoupment of assessments.

Section 38a-849 is repealed, effective July 1, 2000.

(1971, P.A. 466, S. 14; P.A. 00-174, S. 82, 83.)



Section 38a-850 - (Formerly Sec. 38-287). No liability for action taken in performance of powers and duties. No liability for failure to act.

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, said association or its agents or employees, the board of directors, or any person serving as an alternate or substitute representative of any director or the commissioner or his representatives for any action taken or any failure to act by them in the performance of their powers and duties under sections 38a-836 to 38a-853, inclusive.

(1971, P.A. 466, S. 15; P.A. 97-125, S. 7, 9.)

History: Sec. 38-287 transferred to Sec. 38a-850 in 1991; P.A. 97-125 extended “no liability” provision to any person serving as an alternate or substitute representative of any director, and to any failure to act, effective July 1, 1997.



Section 38a-851 - (Formerly Sec. 38-288). Association rights in proceedings to which insolvent insurer is party. Access to insolvent insurer’s records.

(a) All proceedings in which an insolvent insurer is a party or is obligated to defend an insured as a party in any court in this state shall be stayed for up to six months and for such additional time thereafter as may be determined by the court from the date of declaration of insolvency or from the time an ancillary proceeding is instituted in the state, whichever is later, to permit proper defense by said association of all pending causes of action in the case. Whenever any covered claims arise from a judgment under any decision, verdict or finding based on the default of an insolvent insurer or based on such insolvent insurer’s failure to defend an insured, said association, either on its own behalf or on behalf of such insured, may apply to have such judgment, order, decision, verdict or finding set aside by the same court or administrator that made such judgment, order, decision, verdict or finding and said association may defend against any such claim on the merits of the case.

(b) The liquidator, receiver or statutory successor of an insolvent insurer covered by sections 38a-836 to 38a-853, inclusive, shall permit access by the board or its authorized representative to such insolvent insurer’s records which the board determines are necessary for the board to carry out its functions under said sections 38a-836 to 38a-853, inclusive, with regard to covered claims. The liquidator, receiver or statutory successor shall provide the board or its representative with copies of such records upon the request of the board.

(1971, P.A. 466, S. 16; P.A. 81-83, S. 6; P.A. 86-403, S. 80, 132; P.A. 97-125, S. 8, 9.)

History: P.A. 81-83 required that proceedings be stayed for up to six months and for additional time as determined by the court, eliminating requirement of stay of 60 days from insolvency determination; P.A. 86-403 made technical change; Sec. 38-288 transferred to Sec. 38a-851 in 1991; P.A. 97-125 designated existing provisions as Subsec. (a) and added Subsec. (b) re access to insolvent insurer’s records, effective July 1, 1997.



Section 38a-852 - (Formerly Sec. 38-288a). Prohibited unfair trade practice.

It shall be a prohibited unfair trade practice and a violation of section 38a-815 for any person to make use in any manner of the protection afforded by sections 38a-836 to 38a-853, inclusive, in the solicitation, negotiation, procurement or effectuation of insurance provided, this section shall not apply to the distribution of any publication approved by the commissioner and describing the general purposes and current limitations of sections 38a-836 to 38a-853, inclusive. Violations of this section shall be subject to the provisions of section 38a-817.

(P.A. 85-105, S. 1; P.A. 92-60, S. 22.)

History: Sec. 38-288a transferred to Sec. 38a-852 in 1991; P.A. 92-60 included the provisions of this section as a violation of Sec. 38a-815 and excluded its effect from the distribution of publications approved by the insurance commissioner describing the general purposes or current limitations of the Connecticut Insurance Guaranty Association Act.



Section 38a-853 - (Formerly Sec. 38-289). Regulations.

The commissioner may promulgate such reasonable regulations as he deems necessary to carry out the intent of sections 38a-836 to 38a-853, inclusive. Such regulations may include definitions of the kinds of insurance specified in section 38a-837.

(1971, P.A. 466, S. 17; P.A. 88-76, S. 4, 10.)

History: P.A. 88-76 authorized the commissioner to adopt regulations defining the kinds of insurance specified in Sec. 38a-274; Sec. 38-289 transferred to Sec. 38a-853 in 1991.



Section 38a-858 - (Formerly Sec. 38-301). Short title: Connecticut Life and Health Insurance Guaranty Association Act.

Sections 38a-858 to 38a-875, inclusive, shall be known and may be cited as the “Connecticut Life and Health Insurance Guaranty Association Act”.

(1972, P.A. 280, S. 1.)

History: Sec. 38-301 transferred to Sec. 38a-858 in 1991.



Section 38a-859 - (Formerly Sec. 38-302). Association of insurers.

To provide protection for policyowners, insureds, beneficiaries, annuitants, payees and assignees of life insurance policies, health insurance policies, annuity contracts, and supplemental contracts, subject to certain limitations, against failure in the performance of contractual obligations due to the impairment of the insurer issuing such policies or contracts, an association of insurers is created to enable the guaranty of payment of benefits and of continuation of coverages. Members of the association are subject to assessment to provide funds to carry out the purpose of sections 38a-858 to 38a-875, inclusive, and the association is authorized to assist the commissioner in the prescribed manner in the detection and prevention of insurer impairments.

(1972, P.A. 280, S. 2.)

History: Sec. 38-302 transferred to Sec. 38a-859 in 1991.



Section 38a-860 - (Formerly Sec. 38-303). Application of chapter. Obligations of association.

(a) Sections 38a-858 to 38a-875, inclusive, shall provide coverage for the policies and contracts specified in subsection (f) of this section: (1) To any person, except for a nonresident certificate holder under a group policy or contract, who is the beneficiary, assignee or payee of the person covered under subdivision (2) of this subsection, regardless of where the person resides, and (2) any person who is the owner of, or certificate holder under, such policy or contract and in each case who (A) is a resident, or (B) is not a resident, provided (i) the insurer that issued such policy or contract is domiciled in this state, (ii) the state in which the person resides has an association similar to the association created by this section and sections 38a-837, 38a-838, 38a-845, 38a-853, 38a-862, 38a-863, 38a-865 and 38a-866, and (iii) the person is not eligible for coverage by an association in any other state because the insurer was not licensed in the state at the time specified in the state’s guaranty association law.

(b) For unallocated annuity contracts specified in subsection (f) of this section, subdivisions (1) and (2) of subsection (a) of this section shall not apply, and except as provided in subsections (d) and (e) of this section, sections 38a-858 to 38a-875, inclusive, shall apply to: (1) Any person who is the owner of the unallocated annuity contract if the contract is issued to, or in connection with, a specific benefit plan whose plan sponsor has its principal place of business in this state; and (2) any person who is the owner of an unallocated annuity contract issued to, or in connection with, government lotteries if the owners are residents.

(c) For structured settlement annuities specified in subsection (f) of this section, subdivisions (1) and (2) of subsection (a) of this section shall not apply, and except as provided in subsections (d) and (e) of this section, sections 38a-858 to 38a-875, inclusive, shall apply to a person who is a payee under a structured settlement annuity, or to a beneficiary of a payee if the payee is deceased, if the payee: (1) Is a resident, regardless of where the contract owner resides, or (2) is not a resident, provided: (A) (i) The contract owner of the structured settlement annuity is a resident, or (ii) the contract owner of the structured settlement annuity is not a resident, but the insurer that issued the structured settlement annuity is domiciled in this state, and the state in which the contract owner resides has an association similar to the association created by sections 38a-858 to 38a-875, inclusive; and (B) neither the payee, beneficiary or contract owner is eligible for coverage by the association of the state in which the payee, beneficiary or contract owner resides.

(d) Sections 38a-858 to 38a-875, inclusive, shall not provide coverage to: (1) A person who is a payee or beneficiary of a contract owner resident of this state, if the payee or beneficiary is afforded any coverage by the association of another state; or (2) a person covered under subsection (b) of this section, if any coverage is provided by the association of another state to the person.

(e) Sections 38a-858 to 38a-875, inclusive, shall provide coverage to a person who is a resident and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under sections 38a-858 to 38a-875, inclusive, is provided coverage under the laws of any other state, the person shall not be provided coverage under sections 38a-858 to 38a-875, inclusive. In determining the application of the provisions of this subsection in situations where a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary or assignee, sections 38a-858 to 38a-875, inclusive, shall be construed in conjunction with the laws of other states to result in coverage by only one association.

(f) (1) Sections 38a-858 to 38a-875, inclusive, shall provide coverage to the persons specified in subsections (a) to (d), inclusive, of this section for direct, nongroup life, health or annuity policies or contracts and supplemental contracts to such policies or contracts, for certificates under direct group policies and contracts, and for unallocated annuity contracts issued by member insurers, except as limited by said sections. Annuity contracts and certificates under group annuity contracts include, but are not limited to, guaranteed investment contracts, deposit administration contracts, unallocated funding agreements, allocated funding agreements, structured settlement annuities, annuities issued to or in connection with government lotteries and any immediate or deferred annuity contracts. (2) Said sections 38a-858 to 38a-875, inclusive, shall not provide coverage for: (A) Any portion of a policy or contract not guaranteed by the insurer, or under which the risk is borne by the policy or contract holder; (B) any policy or contract of reinsurance, unless assumption certificates have been issued; (C) any portion of a policy or contract to the extent that the rate of interest on which it is based or the interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value (i) averaged over the period of four years prior to the date on which the member insurer becomes an impaired or insolvent insurer under sections 38a-858 to 38a-875, inclusive, exceeds the rate of interest determined by subtracting two percentage points from Moody’s corporate bond yield average averaged for that same four-year period or for such lesser period if the policy or contract was issued less than four years before the member insurer becomes an impaired or insolvent insurer under sections 38a-858 to 38a-875, inclusive, whichever is earlier; and (ii) on and after the date on which the member insurer becomes an impaired or insolvent insurer under sections 38a-858 to 38a-875, inclusive, whichever is earlier, exceeds the rate of interest determined by subtracting three percentage points from Moody’s corporate bond yield average as most recently available; (D) any plan or program of an employer, association or similar entity to provide life, health or annuity benefits to its employees or members to the extent that such plan or program is self-funded or uninsured, including, but not limited to, benefits payable by an employer, association or similar entity under (i) a multiple employer welfare arrangement as defined in Section 514 of the federal Employee Retirement Income Security Act of 1974, as amended from time to time; (ii) a minimum premium group insurance plan; or (iii) an administrative services only contract; (E) any stop-loss or excess loss insurance policy or contract providing for the indemnification of or payment to a policy owner, a contract owner, a plan or another person obligated to pay life, health or annuity benefits; (F) any portion of a policy or contract to the extent that it provides dividends, experience rating credits, voting rights or provides that any fees or allowances be paid to any person, including, but not limited to, the policy or contract holder, in connection with the service to or administration of such policy or contract; (G) any policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue such policy or contract in this state; (H) any unallocated annuity contract issued to an employee benefit plan protected under the federal Pension Benefit Guaranty Corporation, regardless of whether the federal Pension Benefit Guaranty Corporation has yet become liable to make any payments with respect to the benefit plan; (I) any portion of an unallocated annuity contract that is not issued to, or in connection with a specific employee, union or association of natural persons benefit plan or a government lottery; (J) any subscriber contract issued by a health care center; (K) a contractual agreement that establishes the insurer’s obligation by reference to a portfolio of assets that is not owned or possessed by the insurance company; (L) an obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including, but not limited to: (i) A claim based on marketing materials; (ii) a claim based on side letters, riders or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements; (iii) a misrepresentation of or regarding policy benefits; (iv) an extra-contractual claim; or (v) a claim for penalties or consequential or incidental damages; (M) a contractual agreement that establishes the member insurer’s obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer; and (N) a portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner’s rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under sections 38a-858 to 38a-875, inclusive, whichever is earlier. If a policy’s or contract’s interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and are not subject to forfeiture under this subparagraph, the interest or change in value determined by using the procedures defined in the policy or contract shall be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and shall not be subject to forfeiture.

(g) The benefits for which the association may become liable shall in no event exceed the lesser of: (1) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired insurer, or (2) (A) with respect to any one life, regardless of the number of policies or contracts: (i) Five hundred thousand dollars in life insurance death benefits, but no more than five hundred thousand dollars in net cash surrender and net cash withdrawal values for life insurance; (ii) five hundred thousand dollars in health insurance benefits, including, but not limited to, any net cash surrender and net cash withdrawal values; (iii) five hundred thousand dollars in the present value of annuity benefits, including, but not limited to, net cash surrender and net cash withdrawal values; (B) with respect to each individual participating in a governmental retirement plan established under Section 401, 403(b) or 457 of the United States Internal Revenue Code of 1986, or any subsequent internal revenue code of the United States, as amended from time to time, covered by an unallocated annuity contract or the beneficiaries of each such individual if deceased, in the aggregate, five hundred thousand dollars in present value annuity benefits, including, but not limited to, net cash surrender and net cash withdrawal values; (C) with respect to each payee of a structured settlement annuity, or beneficiary or beneficiaries of the payee if deceased, five hundred thousand dollars in present value annuity benefits, in the aggregate, including, but not limited to, net cash surrender and net cash withdrawal values, if any, provided in no event shall the association be liable to expend (i) more than the five hundred thousand dollars in the aggregate with respect to any one individual under subparagraphs (A), (B) and (C) of this subdivision, and (ii) with respect to one owner of multiple nongroup policies of life insurance, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons, more than five million dollars in benefits, regardless of the number of policies and contracts held by the owner; (D) with respect to either (i) one contract owner provided coverage under subdivision (2) of subsection (b) of this section, or (ii) one plan sponsor whose plans own directly or in trust one or more unallocated annuity contracts not included in subparagraph (B) of subdivision (2) of this subsection, five million dollars in benefits regardless of the number of contracts with respect to the contract owner or plan sponsor, except that in the case where one or more unallocated annuity contracts are covered contracts under sections 38a-858 to 38a-875, inclusive, and are owned by a trust or other entity for the benefit of two or more plan sponsors, coverage shall be afforded by the association if the largest interest in the trust or entity owning the contract or contracts is held by a plan sponsor whose principal place of business is in this state and in no event shall the association be obligated to cover more than five million dollars in benefits with respect to all such unallocated contracts.

(h) The limits set forth in subsection (g) of this section are limits on the benefits for which the association is obligated before taking into account either the association’s subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer that are attributable to covered policies. The costs of the association’s obligations under sections 38a-858 to 38a-875, inclusive, may be met by the use of assets attributable to covered policies or reimbursed to the association pursuant to the association’s subrogation and assignment rights.

(i) In performing its obligation to provide coverage under section 38a-865, the association shall not be required to guarantee, assume, reinsure or perform, or cause to be guaranteed, assumed, reinsured or performed, the contractual obligations of the insolvent or impaired insurer under a covered policy or contract that does not materially affect the economic value or economic benefit of the covered policy or contract.

(1972, P.A. 280, S. 3; P.A. 75-224; P.A. 87-290, S. 6, 8; P.A. 88-76, S. 5, 10; P.A. 90-243, S. 152; P.A. 97-108, S. 4; P.A. 98-19, S. 1, 2; P.A. 01-67, S. 1; P.A. 04-17, S. 1; P.A. 08-147, S. 10; P.A. 09-74, S. 27, 28.)

History: P.A. 75-224 divided section into Subsecs., rephrased provisions re applicability of chapter, now Subsec. (b), specifically exempted variable life insurance or annuity contract not guaranteed by an insurer and added reference to “insolvent” insurers; P.A. 87-290 amended Subsec. (a) to limit the chapter’s application to policies and contracts issued to residents of this state; P.A. 88-76 rewrote section entirely, describing the limits of coverage in greater detail; P.A. 90-243 amended Subsec. (b) to exempt coverage for subscriber contracts issued by a health care center; Sec. 38-303 transferred to Sec. 38a-860 in 1991; P.A. 97-108 added Subsec. (b)(J) re a contractual agreement that establishes the insurer’s obligation by reference to a portfolio not owned by the insurer; P.A. 98-19 amended Subsec. (c)(2)(A)(ii) to substitute $500,000 for $300,000 re health insurance, and amended Subsec. (c)(2)(B) to substitute $500,000 for $300,000 re aggregate with respect to any individual under Subparas. (A) and (B), effective April 24, 1998; P.A. 01-67 amended Subsec. (a) to make a technical change and replace former Subdivs. (1) and (2) with new Subdivs. (1) and (2), added new Subsecs. (b) to (e), redesignated existing Subsecs. (b) and (c) as Subsecs. (f) and (g) and made substantial revisions thereto, adding new Subsec. (f)(K) to (M), and (g)(D), and added new Subsecs. (h) and (i) re obligations of the association; P.A. 04-17 substituted $500,000 for $300,000 and $100,000 re benefits in Subsec. (g); P.A. 08-147 amended Subsec. (f)(2) to delete former Subpara. (D)(iii) re stop-loss group insurance plan, redesignate existing Subpara. (D)(iv) as new Subpara. (D)(iii), insert new Subpara. (E) re stop-loss or excess loss insurance policy or contract and redesignate existing Subparas. (E) to (M) as new Subparas. (F) to (N) and amended Subsec. (g)(2)(B) by making a technical change; P.A. 09-74 made technical changes in Subsecs. (f) and (g), effective May 27, 2009.



Section 38a-861 - (Formerly Sec. 38-304). Liberal construction.

Sections 38a-858 to 38a-875, inclusive, shall be liberally construed to effect the purpose under section 38a-859 which shall constitute an aid and guide to interpretation.

(1972, P.A. 280, S. 4.)

History: Sec. 38-304 transferred to Sec. 38a-861 in 1991.



Section 38a-862 - (Formerly Sec. 38-305). Definitions.

As used in sections 38a-858 to 38a-875, inclusive:

(1) “Account” means either of the two accounts created under section 38a-863;

(2) “Association” means the Connecticut Life and Health Insurance Guaranty Association created under section 38a-863;

(3) “Authorized assessment” or “authorized” when used in the context of assessments means a resolution that has been passed by the board of directors of the association whereby an assessment will be called immediately or in the future from member insurers for a specified amount. An assessment is authorized when the resolution is passed;

(4) “Benefit plan” means a specific employee, union or association of natural persons benefit plan;

(5) “Called assessment” or “called” when used in the context of assessments means that a notice has been issued by the association to member insurers requiring that an authorized assessment be paid within the time frame set forth in the notice. An authorized assessment becomes a called assessment when notice is mailed by the association to member insurers;

(6) “Commissioner” means the Insurance Commissioner of this state;

(7) “Contractual obligation” means any obligation under a policy or contract or certificate under a group policy or contract, or portion thereof for which coverage is provided under section 38a-860;

(8) “Covered policy” means any policy or contract within the scope of section 38a-860;

(9) “Entity” means a person other than a natural person;

(10) “Impaired insurer” means a member insurer that, after October 1, 1972, is not an insolvent insurer, and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction;

(11) “Insolvent insurer” means a member insurer that after October 1, 1972, is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency;

(12) “Member insurer” means any insurer licensed or who holds a certificate of authority to issue in this state any kind of insurance to which sections 38a-858 to 38a-875, inclusive, apply under section 38a-860, and may include an insurer whose license in this state has been suspended, revoked or voluntarily withdrawn. “Member insurer” does not include a health care center;

(13) “Moody’s corporate bond yield average” means the monthly average corporates as published by Moody’s Investors Service, Inc., or any successor thereto;

(14) “Owner”, “policy owner” or “contract owner” means the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. “Owner”, “contract owner” and “policy owner” does not include a person with a mere beneficial interest in a policy or contract;

(15) “Plan sponsor” means: (A) The employer in the case of a benefit plan established or maintained by a single employer; (B) the employee organization in the case of a benefit plan established or maintained by an employee organization; or (C) in the case of a benefit plan established or maintained by two or more employers or jointly by one or more employers and one or more employee organizations, the association, committee, joint board of trustees or other similar group of representatives of the parties who establish or maintain the benefit plan;

(16) “Premiums” means amounts or considerations, by whatever name called, received on covered policies or contracts less premiums, considerations and deposits returned thereon, and less dividends and experience credits thereon. “Premiums” does not include (A) any amounts or considerations received for any policies or contracts or for the portions of any policies or contracts for which coverage is not provided under subsection (f) of section 38a-860, except that assessable premium shall not be reduced on account of subparagraph (C) of subdivision (2) of subsection (f) of section 38a-860, relating to interest limitations, and subdivision (2) of subsection (g) of section 38a-860, relating to limitations with respect to any one individual, any one participant and any one contract owner; provided that “premiums” shall not include any premiums in excess of five million dollars on any unallocated annuity contract not issued under a governmental retirement benefit plan established under Section 401, 403(b) or 457 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or (B) with respect to multiple nongroup policies of life insurance owned by one owner, whether the policy owner is an individual, firm, corporation or other person, and whether the persons insured are officers, managers, employees or other persons, premiums in excess of five million dollars with respect to such policies or contracts, regardless of the number of policies or contracts held by the owner;

(17) “Person” means any individual, corporation, limited liability company, partnership, association or voluntary organization;

(18) “Principal place of business” of a plan sponsor or an entity means the single state in which the natural persons who establish policy for the direction, control and coordination of the operations of the plan sponsor or entity as a whole primarily exercise that function, as determined by the association in its reasonable judgment by considering the factors set forth in subparagraphs (A) to (G), inclusive, of this subdivision: (A) The state in which the primary executive and administrative headquarters of the plan sponsor or entity is located; (B) the state in which the principal office of the chief executive officer of the plan sponsor or entity is located; (C) the state in which the board of directors, or similar governing person or persons, of the plan sponsor or entity conducts the majority of its meetings; (D) the state in which the executive or management committee of the board of directors, or similar governing person or persons, of the plan sponsor or entity conducts the majority of its meetings; (E) the state from which the management of the overall operations of the plan sponsor or entity is directed; (F) in the case of a benefit plan sponsored by affiliated companies comprising a consolidated corporation, the state in which the holding company or controlling affiliate has its principal place of business as determined using the factors set forth in subparagraphs (A) to (E), inclusive, of this subdivision; and (G) notwithstanding subparagraphs (A) to (F), inclusive, of this subdivision, in the case of a plan sponsor, if more than fifty per cent of the participants in the benefit plan are employed in a single state, that state shall be deemed to be the principal place of business of the plan sponsor. The principal place of business of a plan sponsor of a benefit plan described in subparagraph (C) of subdivision (15) of this section shall be deemed to be the principal place of business of the association, committee, joint board of trustees or other similar group of representatives of the parties who establish or maintain the benefit plan that, in lieu of a specific or clear designation of a principal place of business, shall be deemed to be the principal place of business of the employer or employee organization that has the largest investment in the benefit plan in question;

(19) “Receivership court” means the court in the insolvent or impaired insurer’s state having jurisdiction over the conservation, rehabilitation or liquidation of the insurer;

(20) “Resident” means a person to whom a contractual obligation is owed and who resides in this state on the date of entry of a court order that determines a member insurer to be an impaired insurer or a court order that determines a member insurer to be an insolvent insurer, whichever occurs first. A person may be a resident of only one state, which in the case of an entity shall be its principal place of business. Citizens of the United States that are either (A) residents of foreign countries, or (B) residents of United States possessions, territories or protectorates that do not have an association similar to the association created by sections 38a-858 to 38a-875, inclusive, shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts;

(21) “Structured settlement annuity” means an annuity purchased to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant;

(22) “Supplemental contract” means any agreement entered into for the distribution of policy or contract proceeds under a life, health or annuity policy or contract; and

(23) “Unallocated annuity contract” means any annuity contract or group annuity certificate that is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under such contract or certificate.

(1972, P.A. 280, S. 5; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 323, 345, 348; P.A. 88-76, S. 6, 10; P.A. 90-243, S. 153; P.A. 93-57, S. 11; P.A. 95-79, S. 151, 189; P.A. 01-67, S. 2; P.A. 02-24, S. 4.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; P.A. 88-76 revised the definitions of “account”, “contractual obligation”, “premiums” and “resident”, and added definitions of “Moody’s corporate bond yield average”, “supplemental contract” and “unallocated annuity contract”; P.A. 90-243 amended the definition of “member insurer” to exclude “health care center”; Sec. 38-305 transferred to Sec. 38a-862 in 1991; P.A. 93-57 redefined “member insurer”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 01-67 changed alphabetic Subdiv. designators to numeric designators, defined “authorized assessment”, “authorized”, “benefit plan”, “called assessment”, “called”, “entity”, “insolvent insurer”, “owner”, “policy owner”, “contract owner”, “plan sponsor”, “principal place of business”, “receivership court”, and “structured settlement annuity”, redefined “impaired insurer”, “premiums”, “resident” and “supplemental contract”, and made technical changes; P.A. 02-24 substituted “exercise” for “exercises” in Subdiv. (18).



Section 38a-863 - (Formerly Sec. 38-306). Creation of association. Accounts. Supervision.

(a) There is created a nonprofit legal entity to be known as the Connecticut Life and Health Insurance Guaranty Association. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under the plan of operation established and approved under section 38a-867 and shall exercise its powers through a board of directors established under section 38a-864. For purposes of administration and assessment, the association shall maintain two accounts: (1) The life insurance and annuity account which includes the following subaccounts: (A) Life insurance account; (B) annuity account which shall include, but is not limited to, annuity contracts owned by a governmental retirement plan, or its trustee, established under Section 401, 403(b) or 457 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, but shall otherwise exclude unallocated annuities; and (C) unallocated annuity account which shall exclude contracts owned by a governmental retirement benefit plan, or its trustee, established under Section 401, 403(b) or 457 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended; and (2) the health insurance account.

(b) The association shall come under the immediate supervision of the commissioner and shall be subject to the applicable provisions of the insurance laws of this state.

(1972, P.A. 280, S. 6; P.A. 88-76, S. 7, 10; P.A. 01-67, S. 3.)

History: P.A. 88-76 amended Subsec. (a) restructuring the accounts to be maintained by the association by reducing their number from three to two, combining the life insurance account and the annuity account, and creating three subaccounts under such combined account; Sec. 38-306 transferred to Sec. 38a-863 in 1991; P.A. 01-67 amended Subsec. (a)(1)(B) and (C) to include in annuity accounts, and exclude from unallocated annuity accounts, those contracts owned by a governmental retirement plan or its trustee established under the internal revenue code.



Section 38a-864 - (Formerly Sec. 38-307). Board of directors.

(a) The board of directors of the association shall consist of not less than five nor more than nine members serving terms as established in the plan of operation. The members of the board shall be selected by member insurers subject to the approval of the commissioner. Vacancies on the board shall be filled for the remaining period of the term in the manner described in the plan of operation. To select the initial board of directors, and initially organize the association, the commissioner shall give notice to all member insurers of the time and place of the organizational meeting. In determining voting rights at the organizational meeting each member insurer shall be entitled to one vote in person or by proxy. If the board of directors is not selected within sixty days after notice of the organizational meeting, the commissioner may appoint the initial members.

(b) In approving selections or in appointing members to the board, the commissioner shall consider, among other things, whether all member insurers are fairly represented.

(c) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors but members of the board shall not otherwise be compensated by the association for their services.

(1972, P.A. 280, S. 7.)

History: Sec. 38-307 transferred to Sec. 38a-864 in 1991.



Section 38a-865 - (Formerly Sec. 38-308). Powers.

(a) If a member insurer is an impaired insurer, the association may, in its discretion, and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer and that are approved by the commissioner, (1) guarantee, assume or reinsure, or cause to be guaranteed, assumed or reinsured, any or all of the policies or contracts of the impaired insurer; or (2) provide such moneys, pledges, loans, notes, guarantees or other means as are proper to effectuate subdivision (1) of this subsection and assure payment of the contractual obligations of the impaired insurer pending action under subdivision (1) of this subsection.

(b) If a member insurer is an insolvent insurer, the association shall, in its discretion, either:

(1) (A) (i) Guarantee, assume or reinsure, or cause to be guaranteed, assumed or reinsured, the policies or contracts of the insolvent insurer, or (ii) assure payment of the contractual obligations of the insolvent insurer, and (B) provide moneys, pledges, loans, notes, guarantees or other means reasonably necessary to discharge the association’s duties; or

(2) Provide benefits and coverages in accordance with the following provisions:

(A) With respect to life and health insurance policies and annuities, assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred: (i) With respect to group policies and contracts, not later than the earlier of the next renewal date under those policies or contracts or forty-five days, but in no event less than thirty days after the date on which the association becomes obligated with respect to the policies and contracts; (ii) with respect to nongroup policies, contracts and annuities, not later than the earlier of the next renewal date, if any, under the policies or contracts or one year, but in no event less than thirty days from the date on which the association becomes obligated with respect to the policies or contracts;

(B) Make diligent efforts to provide all known insureds or annuitants, for nongroup policies and contracts, or group policy owners with respect to group policies and contracts, thirty days’ notice of the termination of benefits pursuant to subparagraph (A) of this subdivision;

(C) With respect to nongroup life and health insurance policies and annuities covered by the association, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of subparagraph (D) of this subdivision, if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time during which the insurer had no right to make unilateral changes in any provision of the policy or annuity or had a right only to make changes in premium by class;

(D) In providing the substitute coverage required under subparagraph (C) of this subdivision, the association may offer either to reissue the terminated coverage or to issue an alternative policy. Alternative or reissued policies shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy. The association may reinsure any alternative or reissued policy;

(E) Alternative policies adopted by the association shall be subject to the approval of the domiciliary insurance commissioner and the receivership court. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency;

(F) Alternative policies adopted by the association shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates that it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten;

(G) Any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer as determined by the association;

(H) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the domiciliary insurance commissioner and the receivership court;

(I) The association’s obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date the coverage or policy is replaced by another similar policy by the owner, the insured or the association;

(J) When proceeding under this subdivision with respect to a policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with subparagraph (C) of subdivision (2) of subsection (f) of section 38a-860.

(c) Nonpayment of premiums by the thirty-first day after the date required under the terms of any guaranteed, assumed, alternative or reissued policy or contract or substitute coverage shall terminate the association’s obligations under the policy or coverage under sections 38a-858 to 38a-875, inclusive, with respect to the policy or coverage, except with respect to any claims incurred or any net surrender value that may be due in accordance with the provisions of sections 38a-858 to 38a-875, inclusive.

(d) Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association, and the association shall be liable for unearned premiums due to policy or contract owners arising after the entry of the order.

(e) The protection provided by sections 38a-858 to 38a-875, inclusive, shall not apply where any guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state.

(f) Repealed by P.A. 87-290, S. 7, 8.

(g) In carrying out its duties under subsection (b) of this section, the association may:

(1) Subject to approval by a court in this state, impose permanent policy or contract liens in connection with a guarantee, assumption or reinsurance agreement, if the association finds that the amounts which can be assessed under sections 38a-858 to 38a-875, inclusive, are less than the amounts needed to assure full and prompt performance of the association’s duties under sections 38a-858 to 38a-875, inclusive, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens to be in the public interest;

(2) Subject to approval by a court in this state, impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans, or on any other right to withdraw funds held in conjunction with policies or contracts, out of the assets of the impaired or insolvent insurer, the association may defer the payment of cash values, policy loans or other rights by the association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court.

(h) If the association fails to act within a reasonable period of time with respect to any insolvent insurer, as provided in subsection (b) of this section, the commissioner shall have the powers and duties of the association under sections 38a-858 to 38a-875, inclusive, with respect to the insolvent insurer.

(i) The association may render assistance and advice to the commissioner, upon the commissioner’s request, concerning rehabilitation, payment of claims, continuation of coverage, or the performance of other contractual obligations of an impaired or insolvent insurer.

(j) The association shall have standing to appear or intervene before a court or agency in this state with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under sections 38a-858 to 38a-875, inclusive, or with jurisdiction over any person or property against which the association may have rights through subrogation or otherwise. Such standing shall extend to all matters germane to the powers and duties of the association, including, but not limited to, proposals for reinsuring, modifying or guaranteeing the policies or contracts and contractual obligations. The association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise.

(k) (1) A person receiving benefits under sections 38a-858 to 38a-875, inclusive, whether the benefits are payments of or on account of contractual obligations, continuation of coverage or provision of substitute or alternative coverages, shall be deemed to have assigned (A) the rights under the covered policy or contract to the association to the extent of the benefits received under sections 38a-858 to 38a-875, inclusive, and (B) any causes of action against any person for losses arising under, resulting from or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received because of sections 38a-858 to 38a-875, inclusive. The association may require an assignment to it of such rights or cause of action by any payee, policy or contract owner, beneficiary, insured or annuitant as a condition precedent to the receipt of any right or benefits under sections 38a-858 to 38a-875, inclusive, upon the person.

(2) The subrogation rights of the association under this subsection shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under sections 38a-858 to 38a-875, inclusive.

(3) In addition to subdivisions (1) and (2) of this subsection, the association shall have, originally or by succession, all common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary or payee of a policy or contract with respect to the policy or contracts, against a person responsible for the losses arising from the personal injury relating to the annuity or payment thereof, except any such person responsible solely by reason of serving as an assignee with respect to a qualified assignment under Section 130 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. Such rights of the association shall include, but are not limited to, in the case of a structured settlement annuity, any rights of the owner, beneficiary or payee of the annuity, to the extent of benefits received pursuant to sections 38a-858 to 38a-875, inclusive.

(4) If the provisions of subdivisions (1) to (3), inclusive, of this subsection are invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related covered obligations shall be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies, or portion thereof, covered by the association.

(5) If the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in subdivisions (1) to (4), inclusive, of this subsection, the person shall pay to the association the portion of the recovery attributable to the policies, or portion thereof, covered by the association.

(l) In addition to the rights and powers elsewhere in sections 38a-858 to 38a-875, inclusive, the association may:

(1) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of sections 38a-858 to 38a-875, inclusive;

(2) Sue or be sued, including, but not limited to, taking any legal actions necessary or proper to recover any unpaid assessments under section 38a-866, and to settle claims or potential claims against it;

(3) Borrow money to effect the purposes of sections 38a-858 to 38a-875, inclusive, and any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(4) Employ or retain such persons as are necessary or proper to handle the financial transactions of the association, and to perform such other functions as become necessary or proper under sections 38a-858 to 38a-875, inclusive;

(5) Take such legal action as may be necessary or proper to avoid or recover payment of improper claims;

(6) Exercise, for the purposes of sections 38a-858 to 38a-875, inclusive, and to the extent approved by the commissioner, the powers of a domestic life or health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under sections 38a-858 to 38a-875, inclusive;

(7) Request information from a person seeking coverage from the association in order to aid the association in determining its obligations under sections 38a-858 to 38a-875, inclusive, with respect to the person, and the person shall promptly comply with the request; and

(8) Take other necessary or proper action to discharge its duties and obligations under sections 38a-858 to 38a-875, inclusive, or to exercise its powers under sections 38a-858 to 38a-875, inclusive.

(m) The association may join an organization of one or more other state associations of similar purposes to further the purposes and administer the powers and duties of the association.

(n) (1) At any time within one year after the date on which the association becomes responsible for the obligations of a member insurer, which date shall be deemed the coverage date, the association may elect to succeed to the rights and obligations of the member insurer that accrue on or after the coverage date and that relate to contracts covered, in whole or in part, by the association, under any one or more indemnity reinsurance agreements entered into by the member insurer as a ceding insurer and selected by the association, except that the association may not exercise an election with respect to a reinsurance agreement if the receiver, rehabilitator or liquidator of a member insurer has previously and expressly disaffirmed the reinsurance agreement. The election shall be effected by a notice to the receiver, rehabilitator or liquidator and to the affected reinsurers. If the association makes an election, then subparagraphs (A) to (D), inclusive, of this subdivision shall apply with respect to the agreements selected by the association: (A) The association shall be responsible for all unpaid premiums due under the agreements for periods before, on and after the coverage date, and shall be responsible for the performance of all other obligations to be performed after the coverage date, in each case which relate to contracts covered in whole or in part by the association. The association may charge contracts covered in part by the association, through reasonable allocation methods, the costs for reinsurance in excess of the obligations of the association. (B) The association shall be entitled to any amounts payable by the reinsurer under the agreements with respect to losses or events that occur in periods after the coverage date and that relate to contracts covered by the association in whole or in part, and upon the association’s receipt of any such amount, the association shall pay any beneficiary of a policy or contract under which the association paid only a portion of the policy or contract amount: (i) The amount received by the association that exceeds the benefits paid the beneficiary under the policy, less (ii) the benefits paid by the association on account of the policy or contract less the retention of the impaired or insolvent member insurer applicable to the loss or event. (C) Not later than thirty days after the association’s election, the association and each indemnity reinsurer shall calculate the net balance due to or from the association under each reinsurance agreement as of the date of the association’s election, giving full credit to all items paid by either the member insurer or its receiver, rehabilitator or liquidator or the indemnity reinsurer during the period between the coverage date and the date of the association’s election. Either the association or indemnity reinsurer shall pay the net balance due the other not later than five days after the completion of the calculation. If the receiver, rehabilitator or liquidator has received any amounts due the association pursuant to subparagraph (B) of this subdivision, the receiver, rehabilitator or liquidator shall remit the same to the association as promptly as practicable. (D) If the association, not later than sixty days after the election, pays the premiums due for periods before, on and after the coverage date that relate to contracts covered by the association in whole or in part, the reinsurer shall not be entitled to terminate the reinsurance agreements insofar as the agreements relate to contracts covered by the association in whole or in part and shall not be entitled to set off any unpaid premium due for periods prior to the coverage date against amounts due the association.

(2) If the association transfers its obligations to another insurer, and if the association and the other insurer agree, the other insurer shall succeed to the rights and obligations of the association under subdivision (1) of this subsection, provided: (A) The indemnity reinsurance agreements shall automatically terminate for new reinsurance unless the indemnity reinsurer and the other insurer agree to the contrary; and (B) the association’s obligation to pay the beneficiary pursuant to subparagraph (B) of subdivision (1) of this subsection shall no longer apply on or after the date the indemnity reinsurance agreement is transferred to the third party insurer. This subdivision shall not apply if the association has previously expressly determined in writing that it will not exercise the election referred to in subdivision (1) of this subsection.

(3) The provisions of this subsection shall supersede the provisions of any law of this state or of any affected reinsurance agreement that provides for or requires any payment of reinsurance proceeds on account of losses or events that occur in periods after the coverage date to the receiver, liquidator or rehabilitator of the insolvent member insurer. The receiver, rehabilitator or liquidator shall remain entitled to any amount payable by the reinsurer under the reinsurance agreement with respect to losses or events that occur in periods prior to the coverage date subject to applicable setoff provisions.

(4) Except as otherwise expressly provided in this subsection, nothing in this section shall alter or modify the terms and conditions of the indemnity reinsurance agreements of the insolvent member insurer. Nothing in this section shall abrogate or limit any rights of any reinsurer to claim that it is entitled to rescind a reinsurance agreement. Nothing in this section shall give a policy owner or beneficiary an independent cause of action against an indemnity reinsurer that is not otherwise set forth in the indemnity reinsurance agreement.

(o) The board of directors of the association shall have discretion and may exercise reasonable business judgment to determine the means by which the association is to provide the benefits of sections 38a-858 to 38a-875, inclusive, in an economical and efficient manner.

(p) Where the association has arranged or offered to provide the benefits of sections 38a-858 to 38a-875, inclusive, to a covered person under a plan or arrangement that fulfills the association’s obligations under sections 38a-858 to 38a-875, inclusive, the person shall not be entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

(q) Venue in a suit against the association arising under sections 38a-858 to 38a-875, inclusive, shall be in the superior court for the judicial district of Hartford. The association shall not be required to give an appeal bond in an appeal that relates to a cause of action arising under sections 38a-858 to 38a-875, inclusive.

(r) In carrying out its duties in connection with guaranteeing, assuming or reinsuring policies or contracts under subsections (a) or (b) of this section, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with subdivisions (1) to (3), inclusive, of this subsection: (1) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for (A) a fixed interest rate, (B) payment of dividends with minimum guarantees, or (C) a different method for calculating interest or changes in value; (2) there is no requirement for evidence of insurability, waiting period or other exclusion that would not have applied under the replaced policy or contract; and (3) the alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.

(1972, P.A. 280, S. 8; P.A. 75-18; P.A. 78-58, S. 1; P.A. 87-290, S. 7, 8; P.A. 88-76, S. 8, 10; P.A. 01-67, S. 4.)

History: P.A. 75-18 raised liability limit in Subsec. (j) from $25,000 to $300,000; P.A. 78-58 imposed new liability limits in Subsec. (j); P.A. 87-290 repealed Subsec. (f) which specified that association had no liability under the section for covered policies of a lien or foreign insurers whose domiciliary jurisdiction or state of entry provides for Connecticut residents, similar protection provided by the chapter to other states’ residents; P.A. 88-76 deleted Subsec. (j) and transferred its provisions to Subsec. (c) of Sec. 38-303, relettered Subsec. (k) as (j), and added new Subsecs. (k) and (l); Sec. 38-308 transferred to Sec. 38a-865 in 1991; P.A. 01-67 replaced former Subsecs. (a) to (e) and (g) to (1) with new Subsecs. (a) to (e) and (g) to (r).

Subsec. (j):

Cited. 173 C. 352.

Cited. 35 CS 13; Id., 186.



Section 38a-866 - (Formerly Sec. 38-309). Assessments.

(a) For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at such times and for such amounts as the board finds necessary. The association shall establish a due date for each assessment which shall be at least thirty days after the association has provided the member notice of the assessment. Each member insurer shall pay interest on any late payment at the rate of one per cent per month, or any portion thereof, from the due date to the date of payment.

(b) There shall be two classes of assessments, as follows: (1) Class A assessments shall be made for the purpose of meeting administrative costs and other general expenses not related to a particular impaired or insolvent insurer; (2) Class B assessments shall be authorized and called to the extent necessary to carry out the powers and duties of the association under section 38a-865 with regard to an impaired or insolvent insurer.

(c) (1) The amount of any Class A assessment shall be determined by the board and may be authorized and called on a pro-rata or non-pro-rata basis. If an assessment is made on a pro-rata basis, the board may provide that the assessment be credited against future Class B assessments. The amount of any Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard that the board, in its sole discretion, deems as being fair and reasonable under the circumstances.

(2) Class B assessments against member insurers for each account and subaccount shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became insolvent or, in the case of an assessment with respect to an impaired insurer, the three most recent calendar years for which information is available preceding the year in which the insurer became impaired bear to such premiums received on business in this state for those calendar years by all assessed member insurers.

(3) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be authorized or called until necessary to implement the purposes of sections 38a-858 to 38a-875, inclusive. Classification of assessments under subsection (b) of this section and computation of assessments under this subsection shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible. The association shall notify each member insurer of its anticipated pro-rata share of an authorized assessment that is not yet called not later than one hundred eighty days after the association authorizes the assessment.

(d) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the association.

(e) (1) (A) Subject to the provisions of subparagraph (B) of this subdivision, the total of all assessments authorized by the association with respect to a member insurer for each subaccount of the life insurance and annuity account and for the health insurance account shall not in any one calendar year exceed two per cent of such insurer’s average annual premiums received in this state on the policies and contracts covered by the subaccount or account during the three calendar years preceding the year in which the insurer became an impaired or insolvent insurer. (B) If two or more assessments are authorized in one calendar year with respect to insurers that become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage shall be equal and limited to the higher of the three-year average annual premium for the applicable subaccount or account as calculated pursuant to this section. (C) If the maximum assessment, together with the other assets of the association in any account, does not provide in any one year in either account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as permitted by sections 38a-858 to 38a-875, inclusive.

(2) The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(3) If the maximum assessment for any subaccount of the life insurance and annuity account in any one year does not provide an amount sufficient to carry out the responsibilities of the association, then pursuant to subdivision (2) of subsection (c) of this section, the board shall access the other subaccounts of the life insurance and annuity account for the necessary additional amount, subject to the maximum stated in subdivision (1) of this subsection.

(f) The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses if refunds are impractical.

(g) It shall be proper for any member insurer, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of sections 38a-858 to 38a-875, inclusive, to consider the amount reasonably necessary to meet its assessment obligations under said sections.

(h) (1) Each insurer paying an assessment under sections 38a-858 to 38a-875, inclusive, may offset one hundred per cent of the amount of such assessment against its premium tax liability to this state under chapter 207. Such offset shall be taken over a period of the five successive tax years following the year of payment of the assessment, at the rate of twenty per cent per year of the assessment paid to the association. Each insurer to which has been refunded by the association, pursuant to subsection (f) of this section, all or a portion of an assessment previously paid to the association by the insurer shall be required to pay to the Department of Revenue Services an amount equal to the total amount that has been claimed as an offset against the premiums tax liability on the premiums tax return or returns, as the case may be, filed by such insurer and that is attributable to such refunded assessment, provided the amount required to be paid to said department shall not exceed the amount of the refunded assessment. If the amount of the refunded assessment exceeds the total amount that has been claimed as an offset against the premiums tax liability on the premiums tax return or returns filed by such insurer and that is attributable to such refunded assessment, such excess may not be claimed as an offset against the premiums tax liability on a premiums tax return or returns filed by such insurer or, if the offset has been transferred to another person pursuant to subdivision (2) of this subsection, by such other person. For purposes of this subdivision, if the offset has been transferred to another person pursuant to subdivision (2) of this subsection, the total amount that has been claimed as an offset against the premiums tax liability on the premiums tax return or returns filed by such insurer includes the total amount that has been claimed as an offset against the premiums tax liability on the premiums tax return or returns filed by such other person. The association shall promptly notify the Commissioner of Revenue Services of the name and address of the insurers to which such refunds have been made, the amount of such refunds, and the date on which such refunds were mailed to each such insurer. If the amount that an insurer is required to pay to the Department of Revenue Services has not been so paid on or before the forty-fifth day after the date of mailing of such refunds, the insurer shall be liable for interest on such amount at the rate of one per cent per month, or fraction thereof, from such forty-fifth day to the date of payment.

(2) An insurer, in this subdivision called “the transferor”, may transfer any offset provided under subdivision (1) of this subsection to an affiliate, as defined in section 38a-1, of the transferor. Any such transfer of the offset by the transferor, and any subsequent transfer or transfers of the same offset, shall not affect the obligation of the transferor to pay to the Department of Revenue Services any sums which are acquired by refund from the association pursuant to subsection (f) of this section and which are required to be paid to the Department of Revenue Services pursuant to subdivision (1) of this subsection. Such offset may be taken by any transferee only against the transferee’s premium tax liability to this state under chapter 207. The Commissioner of Revenue Services shall not allow such offset to a transferee against its premium tax liability unless the transferor, the affiliate to which the offset was originally transferred, each subsequent transferor and each subsequent transferee have filed such information as may be required on forms provided by said commissioner with respect to any such transfer or transfers on or before the due date of the premium tax return on which such offset would have been taken by the transferor, if no transfer had been made by the transferor.

(i) (1) A member insurer that wishes to protest all or part of an assessment shall pay when due the full amount of the assessment as set forth in the notice provided by the association. The payment shall be available to meet association obligations during the pendency of the protest or any subsequent appeal. Payment shall be accompanied by a written statement that (A) the payment is made under protest, and (B) includes a brief statement of the grounds for the protest. (2) Not later than sixty days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest. (3) Not later than thirty days after a final decision has been made, the association shall notify the protesting member insurer in writing of the final decision. (4) Not later than sixty days after receipt of notice of the final decision, the protesting member insurer may appeal the final action to the commissioner. (5) In the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer protests to the commissioner for a final decision, with a recommendation from the association. (6) If the protest or appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the association.

(j) The association may request information from member insurers in order to aid in the exercise of its power under this section and member insurers shall promptly comply with such request.

(1972, P.A. 280, S. 9; P.A. 78-58, S. 2; P.A. 81-101, S. 9; P.A. 88-76, S. 9, 10; P.A. 93-239, S. 8; P.A. 00-174, S. 50, 76, 83; P.A. 01-67, S. 5; June Sp. Sess. P.A. 01-6, S. 42, 43, 85; P.A. 02-24, S. 14; P.A. 03-225, S. 15; P.A. 04-17, S. 2.)

History: P.A. 78-58 authorized making Class A assessments on non pro rata basis in Subsec. (c)(1) and removed Class A assessments from provisions of Subsec. (c)(2); P.A. 81-101 deleted Subsec. (h) re certificates of contribution and relettered Subsec. (i) as (h), substituting “this chapter” for reference to repealed Subsec. (h); P.A. 88-76 amended Subsecs. (d) and (e) revising the methods by which the association may assess member insurers and subaccounts for amounts abated or deferred; Sec. 38-309 transferred to Sec. 38a-866 in 1991; P.A. 93-239 amended Subsec. (h) re refunds paid due to offset assessments made to the Connecticut Life and Health Insurance Guaranty Association from the insurer’s premium tax liability; P.A. 00-174 amended Subsec. (h) to require specific details from the association in reports to the Department of Revenue Services re refunds under Subsec. (f), to provide for interest on late payments under this section, to allow 100% of an assessment to be offset from the premium tax liability, to require the offset to be taken over five years and to allow transfer of the offset to an affiliate, effective May 26, 2000, and applicable to income years commencing on and after January 1, 2000, and to refunds made on or after July 1, 2000; P.A. 01-67 amended Subsec. (a) to delete provision re 30 days’ written notice of assessments and substitute requirement that association establish a due date for assessment and to require insurers to pay interest on any late payment, amended Subsecs. (b) and (c) to delete provisions re Class C assessments, provide for two classes of assessments and revise provisions re assessments, amended Subsec. (d) to add provisions re repayment of deferrals, amended Subsec. (e) to designate provisions of Subdiv. (1) as Subparas. (A) and (C), revising Subpara. (A) and adding Subpara. (B) re two or more assessments in one calendar year, amended Subsec. (f) to substitute “account” for “amount” and insert “assignment” and “subrogation” re asset accrual, deleted Subsec. (h)(2) allowing an insurer to transfer any offset, added new Subsec. (i) re insurer protests of assessments and new Subsec. (j) re requests for information from member insurers, and made technical and conforming changes in Subsecs. (b), (c), (e) and (h); June Sp. Sess. P.A. 01-6 amended Subsec. (h)(1) to delete former provisions re offset assessments paid to association against premium tax liability, add provisions to specify procedures for tax treatment of refunds of assessments of association members, change “thirtieth day” to “forty-fifth day” and make a technical change, effective July 1, 2001, and would have amended Subsec. (h)(2) to add procedures for the transfer to affiliates of tax offsets for association members, effective July 1, 2001, and applicable to calendar years commencing on or after January 1, 2001, but failed to take effect, subdivision (2) having been previously deleted by P.A. 01-67; P.A. 02-24 amended Subsec. (h) to add “each” to “such insurer” re mailing of refunds; P.A. 03-225 amended Subsec. (h) to designate existing provisions as Subdiv. (1), make technical changes therein and add new Subdiv. (2) re transfer of certain offsets, effective July 9, 2003, and applicable to calendar years commencing on or after January 1, 2001; P.A. 04-17 amended Subsec. (c)(1) to delete $150 limit on all non-pro-rata assessments per member insurer.



Section 38a-867 - (Formerly Sec. 38-310). Plan of operation.

(a)(1) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the commissioner. (2) If the association fails to submit a suitable plan of operation within one hundred and eighty days following October 1, 1972, or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of sections 38a-858 to 38a-875, inclusive. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall, in addition to requirements enumerated elsewhere in sections 38a-858 to 38a-875, inclusive: (1) Establish procedures for handling the assets of the association; (2) establish the amount and method of reimbursing members of the board of directors under section 38a-864; (3) establish regular places and times for meetings of the board of directors; (4) establish procedures for records to be kept of all financial transactions of the association, its agents and the board of directors; (5) establish the procedures whereby selections for the board of directors will be made and submitted to the commissioner; (6) establish any additional procedures for assessments under section 38a-866; (7) contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(d) The plan of operation may provide that any or all powers and duties of the association except those under subdivision (3) of subsection (k) of section 38a-865 and section 38a-866, are delegated to a corporation, association or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Such a corporation, association or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by sections 38a-858 to 38a-875, inclusive.

(1972, P.A. 280, S. 10.)

History: Sec. 38-310 transferred to Sec. 38a-867 in 1991.



Section 38a-868 - (Formerly Sec. 38-311). Duties of commissioner.

In addition to the duties and powers enumerated elsewhere in sections 38a-858 to 38a-875, inclusive:

(a) The commissioner shall: (1) Notify the board of directors of the existence of an impaired insurer not later than three days after a determination of impairment is made or he receives notice of impairment; (2) upon request of the board of directors, provide the association with a statement of the premiums in the appropriate states for each member insurer; (3) when an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer shall constitute notice to its shareholders, if any. The failure of the insurer to promptly comply with such demand shall not excuse the association from the performance of its powers and duties under sections 38a-858 to 38a-875, inclusive; (4) in any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator. If a foreign or alien member insurer is subject to a liquidation proceeding in its domiciliary jurisdiction or state of entry, the commissioner shall be appointed conservator.

(b) The commissioner may suspend or revoke, after notice and hearing, the certificate of authority issued by this state to any member insurer that fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative the commissioner may levy a forfeiture on any member insurer that fails to pay an assessment when due. Such forfeiture shall not exceed five per cent of the unpaid assessment per month, but no forfeiture shall be less than five hundred dollars per month.

(c) Any action of the board of directors or the association may be appealed to the commissioner by any member insurer if such appeal is taken within thirty days of the action being appealed. Any final action or order of the commissioner shall be subject to judicial review in the superior court for the judicial district of Hartford.

(d) The liquidator, rehabilitator or conservator of any impaired insurer may notify all interested persons of the effect of sections 38a-858 to 38a-875, inclusive.

(1972, P.A. 280, S. 11; P.A. 76-436, S. 635, 681; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 08-178, S. 43.)

History: P.A. 76-436 replaced court of common pleas with superior court in Subsec. (c), effective July 1, 1978; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county” in Subsec. (c); P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-311 transferred to Sec. 38a-868 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 08-178 amended Subsec. (b) by making technical changes and increasing per month minimum forfeiture from $100 to $500.



Section 38a-869 - (Formerly Sec. 38-312). Action by board of directors. Examination of insurer.

To aid in the detection and prevention of insurer impairments:

(a) The board of directors shall, upon majority vote, notify the commissioner of any information indicating any member insurer may be unable or potentially unable to fulfill its contractual obligations.

(b) The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer which the board in good faith believes may be unable or potentially unable to fulfill its contractual obligations. The commissioner may conduct such examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by such persons as the commissioner designates. The cost of such examination shall be paid by the association and the examination report shall be treated as are other examination reports. In no event shall such examination report be released to the board of directors of the association prior to its release to the public, but this shall not excuse the commissioner from his obligation to comply with subsection (c) of this section. The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner but it shall not be open to public inspection prior to the release of the examination report to the public and shall be released at that time only if the examination discloses that the examined insurer is unable or potentially unable to meet its contractual obligations.

(c) The commissioner shall report to the board of directors when he has reasonable cause to believe that any member insurer examined at the request of the board of directors may be unable or potentially unable to fulfill its contractual obligations.

(d) The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer. Such reports and recommendations shall not be considered public documents.

(e) The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer impairments.

(f) The board of directors shall, at the conclusion of any insurer impairment in which the association carried out its duties under sections 38a-858 to 38a-875, inclusive, or exercised any of its powers under said sections, prepare a report on the history and causes of such impairment, based on the information available to the association, and submit such report to the commissioner.

(1972, P.A. 280, S. 12.)

History: Sec. 38-312 transferred to Sec. 38a-869 in 1991.



Section 38a-870 - (Formerly Sec. 38-313). Special deputy to supervise liquidation, rehabilitation or conservation.

The association may recommend a natural person to serve as a special deputy to act for the commissioner and under his supervision in the liquidation, rehabilitation or conservation of any member insurer.

(1972, P.A. 280, S. 13.)

History: Sec. 38-313 transferred to Sec. 38a-870 in 1991.



Section 38a-871 - (Formerly Sec. 38-314). Liability for unpaid assessments. Records. Use of assets of impaired insurer. Distributions.

(a) Nothing in sections 38a-858 to 38a-875, inclusive, shall be construed to reduce the liability for unpaid assessments of the insureds of an impaired insurer operating under a plan with assessment liability.

(b) Records shall be kept of all negotiations and meetings in which the association or its representatives are involved to discuss the activities of the association in carrying out its powers and duties under section 38a-865. Records of such negotiations or meetings shall be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired insurer, upon the termination of the impairment of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subsection shall limit the duty of the association to render a report of its activities under section 38a-872.

(c) For the purpose of carrying out its obligations under sections 38a-858 to 38a-875, inclusive, the association shall be deemed to be a creditor of the impaired insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to subdivision (i) of section 38a-865. All assets of the impaired insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired insurer as required by sections 38a-858 to 38a-875, inclusive. Assets attributable to covered policies, as used in this subsection, is that proportion of the assets which the reserves that should have been established for such policies bear to the reserve that should have been established for all policies of insurance written by the impaired insurer.

(d) (1) Prior to the termination of any liquidation, rehabilitation or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders and policyowners of the impaired insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such impaired insurer. In such a determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer. (2) No distribution to stockholders, if any, of an impaired insurer shall be made until and unless the total amount of assessments levied by the association with respect to such insurer has been fully recovered by the commission.

(e) It shall be a prohibited unfair trade practice and a violation of section 38a-815 for any person to make use in any manner of the protection afforded by sections 38a-858 to 38a-875, inclusive, in the solicitation, negotiation, procurement or effectuation of insurance provided, this subsection shall not apply to the distribution of any publication approved by the commissioner and describing the general purposes and current limitations of sections 38a-858 to 38a-874, inclusive. Violations of this section shall be subject to the provisions of section 38a-817.

(f) (1) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation subject to the limitations of subdivisions (2) to (4), inclusive. (2) No such dividend shall be recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations. (3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions he received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions he would have received if they had been paid immediately. If two persons are liable with respect to the same distributions, they shall be jointly and severally liable. (4) The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the impaired insurer to pay the contractual obligations of the impaired insurer. (5) If any person liable under subdivision (3) of this subsection is insolvent, all its affiliates that controlled it at the time the dividend was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

(1972, P.A. 280, S. 14; P.A. 85-105, S. 2; P.A. 92-60, S. 23.)

History: P.A. 85-105 amended Subsec. (e) to expand the prohibition to any “solicitation, negotiation, procurement or effectuation” of insurance, rather than the “sale” of insurance; Sec. 38-314 transferred to Sec. 38a-871 in 1991; P.A. 92-60 amended Subsec. (e) making the provisions of this section a violation of Sec. 38a-815 and excluding its effect from the distribution of publications approved by the insurance commissioner describing the general purposes or current limitations of the Connecticut Insurance Guaranty Association Act.



Section 38a-872 - (Formerly Sec. 38-315). Examination and regulation of association. Reports.

The association shall be subject to examination and regulation by the commissioner. The board of directors shall submit to the commissioner, not later than May first of each year, a financial report for the preceding calendar year in a form approved by the commissioner and a report of its activities during the preceding calendar year.

(1972, P.A. 280, S. 15.)

History: Sec. 38-315 transferred to Sec. 38a-872 in 1991.



Section 38a-873 - (Formerly Sec. 38-316). Exemption from fees and taxes.

The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions, except taxes levied on real or personal property.

(1972, P.A. 280, S. 16.)

History: Sec. 38-316 transferred to Sec. 38a-873 in 1991.



Section 38a-874 - (Formerly Sec. 38-317). Immunity.

There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the commissioner or his representatives, for any action taken by them in the performance of their powers and duties under sections 38a-858 to 38a-875, inclusive.

(1972, P.A. 280, S. 17.)

History: Sec. 38-317 transferred to Sec. 38a-874 in 1991.



Section 38a-875 - (Formerly Sec. 38-318). Stay of proceedings in which impaired insurer a party.

All proceedings in which the impaired insurer is a party in any court in this state shall be stayed one hundred eighty days from the date an order of liquidation, rehabilitation or conservation is final to permit proper legal action by the association on any matters germane to its powers or duties. The association may apply to have any judgment under any decision, order, verdict, or finding based on default set aside by the same court that made such judgment and shall be permitted to defend against such suit on the merits.

(1972, P.A. 280, S. 18.)

History: Sec. 38-318 transferred to Sec. 38a-875 in 1991.



Section 38a-880 - Brokered Transactions Guaranty Fund.

The Insurance Department shall establish and maintain a Brokered Transactions Guaranty Fund from which any resident aggrieved by an action of an insurance producer duly licensed in this state under section 38a-769, or an unlicensed person acting as a producer engaged in the business of insurance, concerning the business of insurance, by reason of the embezzlement of money or property, or the unlawful obtainment of money or property from any person by false pretenses, artifice, trickery or forgery, or by reason of any fraud, misrepresentation or deceit, by or on the part of any such producer or unlicensed person acting as a producer engaged in the business of insurance, excluding the failure in performance of contractual obligations due to the impairment of an insurer, may recover, upon approval by the department of an application brought pursuant to section 38a-884, compensation in an amount not exceeding in the aggregate the sum of ten thousand dollars.

(P.A. 89-106, S. 1; P.A. 93-236, S. 1; P.A. 96-193, S. 24, 36.)

History: P.A. 93-236 clarified that an “unlicensed person” would be a person acting as an insurance agent or broker, allowed payment from the guaranty fund except in cases when the insurer is impaired and decreased the compensation allowed from the guaranty fund from $25,000 to $10,000; P.A. 96-193 substituted “producer” for “agent” and “broker”, effective June 3, 1996.



Section 38a-881 - Fee payable to fund.

Any individual who is licensed as an insurance broker or an insurance agent on October 1, 1989, shall pay a fee of ten dollars which shall be credited to the Brokered Transactions Guaranty Fund. Any individual who receives an insurance broker’s license or an insurance agent’s license for the first time prior to June 3, 1996, or an insurance producer’s license for the first time on or after June 3, 1996, shall pay a fee of ten dollars, in addition to all other fees payable, to be credited to the Brokered Transactions Guaranty Fund.

(P.A. 89-106, S. 2; P.A. 96-193, S. 25, 36.)

History: P.A. 96-193 substituted “producer” for “agent” and “broker” re licenses, effective June 3, 1996.



Section 38a-882 - Level of guaranty fund. Credits to General Fund. Assessment of additional fee.

(a) The Insurance Department shall maintain the Brokered Transactions Guaranty Fund at a level not to exceed five hundred thousand dollars and to this intent moneys received under section 38a-881 shall be credited to such guaranty fund whenever the fund balance is below five hundred thousand dollars and any such moneys may be invested or reinvested in the same manner as funds of the state employees retirement system, and the interest arising from such investments shall be credited to the General Fund. Any moneys received under section 38a-881 not required to maintain such guaranty fund balance shall be deposited to the General Fund. All moneys in such guaranty fund in excess of five hundred thousand dollars shall be transferred by the Treasurer to the General Fund.

(b) If, at any time, the amount deposited in the Brokered Transactions Guaranty Fund is under one hundred thousand dollars, the department, in its discretion, may assess all persons licensed as insurance producers a fee not to exceed ten dollars which shall be credited to said guaranty fund.

(P.A. 89-106, S. 3; P.A. 96-193, S. 26, 36; P.A. 98-27, S. 9.)

History: P.A. 96-193 amended Subsec. (b) to substitute “producer” for “agent” and “broker”, effective June 3, 1996; P.A. 98-27 amended Subsec. (b) to substitute “said” for “such”.



Section 38a-883 - Limitation of actions.

No application to recover compensation under sections 38a-880 to 38a-889, inclusive, which might subsequently result in an order for collection from the Brokered Transactions Guaranty Fund shall be brought later than two years from the action of an insurance producer duly licensed in this state under section 38a-769, or an unlicensed person acting as a producer engaged in the business of insurance, by reason of the embezzlement of money or property, or the unlawful obtainment of money or property from any person by false pretenses, artifice, trickery or forgery, or by reason of any fraud, misrepresentation or deceit by or on the part of any such producer or unlicensed person acting as a producer engaged in the business of insurance, excluding the failure in performance of contractual obligations due to the impairment of an insurer.

(P.A. 89-106, S. 4; P.A. 93-236, S. 2; P.A. 96-193, S. 27, 36; P.A. 98-27, S. 8.)

History: P.A. 93-236 deleted ambiguous language and substituted clear language regarding the limitation of actions which may be brought and outlined the specific actions covered by the limitation; P.A. 96-193 substituted “producer” for “agent” and “broker”, effective June 3, 1996; P.A. 98-27 substituted “the Brokered Transactions Guaranty Fund” for “such guaranty fund”.



Section 38a-884 - Procedure.

(a) Any person aggrieved under section 38a-880 may apply to the Insurance Department for an order directing payment out of the Brokered Transactions Guaranty Fund subject to the limitations stated in said section and the limitations specified in this section.

(b) The department shall proceed upon such application in a summary manner, after giving reasonable notice to such producer pursuant to section 38a-774, or to an unlicensed person acting as a producer engaged in the business of insurance, alleged to have caused the aggrieved person’s loss or damages and, upon the hearing thereof, the aggrieved person shall be required to show: (1) He is not a spouse of the debtor, or the personal representative of such spouse; (2) he is aggrieved by the action of such insurance producer duly licensed in this state under section 38a-769, or that he is aggrieved by the action of such unlicensed person acting as a producer engaged in the business of insurance, by reason of the embezzlement of money or property, or the unlawful obtainment of money or property by false pretenses, artifice, trickery or forgery, or by reason of any fraud, misrepresentation or deceit; and (3) the aggrieved person’s loss or damages are equivalent to either the amount of unearned premium or the expense of obtaining duplicate coverage, or the amount of unpaid claims in conformance with the aggrieved person’s insurance contract applying any deductibles, copayment requirements or exclusions.

(c) The commissioner shall make an order requiring payment from the Brokered Transactions Guaranty Fund of whatever sum he shall find to be payable upon the claim, pursuant to the provisions of and in accordance with the limitations contained in this section and section 38a-880, if the commissioner is satisfied, upon the hearing, of the truth of all matters required to be shown by the aggrieved person by subsection (b) of this section.

(d) The payment from said fund of any amount in settlement of a claim against a licensed insurance producer or an unlicensed person acting as a producer engaged in the business of insurance pursuant to an order under subsection (c), shall constitute cause for the suspension or revocation of any license issued by the commissioner or for the imposition of a fine pursuant to section 38a-774 and for an order of restitution to the fund in the amount it has paid, and such producer or unlicensed person shall not be eligible to apply for a license until he has repaid in full, plus interest at a rate to be determined by the department and which shall reflect current market rates, the amount paid from said guaranty fund on his account. A discharge in bankruptcy shall not relieve a person from the penalties and disabilities provided in this subsection.

(e) If, at any time, the money deposited in said guaranty fund is insufficient to satisfy any duly authorized claim or portion thereof, the department shall, when sufficient money has been deposited in said guaranty fund, satisfy such unpaid claims or portions thereof, in the order that such claims or portions thereof were originally filed, plus accumulated interest at the rate of four per cent a year.

(P.A. 89-106, S. 5; P.A. 93-236, S. 3; P.A. 96-193, S. 28, 36; P.A. 98-27, S. 5–7.)

History: P.A. 93-236 substantially revised procedure to secure payment from the guaranty fund, deleting Subsecs. (a) and (b), which had required aggrieved person to notify department of commencement of action and had detailed circumstances for payment from fund of amounts unpaid after judgment, substituting new Subsec. (a) re application for payment from fund, rewrote Subsec. (c), relettered as Subsec. (b), to provide notice requirements to the agent or broker or unlicensed agent or broker engaged in the business of insurance and to outline the showing required to state a claim against the guaranty fund, deleted Subsec. (d) re waiver of compliance with certain requirements by aggrieved person, relettered Subsec. (e) as (c), substituting “commissioner” for “department” and making certain technical changes for accuracy, relettered Subsec. (f) as (d) and made provision for suspension or revocation of license or imposition of a fine and relettered Subsec. (g) as (e) (Revisor’s note: The word “that” was deleted editorially by the Revisors from the beginning of Subdivs. (2) and (3) of Subsec. (b) for consistency with Subdiv. (1)); P.A. 96-193 substituted “producer” for “agent” and “broker”, effective June 3, 1996; P.A. 98-27 amended Subsec. (a) to substitute “the Brokered Transactions Guaranty Fund” for “such guaranty fund”, amended Subsec. (d) to substitute “said” for “such” and amended Subsec. (e) to substitute “said” for “such” (Revisor’s note: A missed reference in Subsec. (e) to “such guaranty fund” was changed editorially by the Revisors to “said guaranty fund”).



Section 38a-885 - Penalty for false or untrue claim.

Any person filing with the department any notice, statement or other document required under the provisions of section 38a-884 that is false or untrue or contains any material misstatement of fact shall be fined not less than three hundred dollars.

(P.A. 89-106, S. 6; P.A. 08-178, S. 44.)

History: P.A. 08-178 made a technical change and increased minimum fine from $200 to $300.



Section 38a-886 - Procedure. Application to the Superior Court.

When the department receives an application, as provided in section 38a-884, the Attorney General, at the request of the commissioner, may apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining the continuance of such act or acts, for an order directing restitution to any aggrieved person, payment to the guaranty fund for any payments the fund made to aggrieved persons, attorney’s fees, costs, a civil penalty of not more than one thousand five hundred dollars per violation and such other relief as may be granted in equity.

(P.A. 89-106, S. 7; P.A. 93-236, S. 4; P.A. 08-178, S. 45.)

History: P.A. 93-236 replaced prior general provisions re attorney general’s authority with more specific provisions; P.A. 08-178 increased maximum penalty from $1,000 to $1,500 per violation.



Section 38a-887 - Payment from guaranty fund.

When the commissioner has caused to be paid from the Brokered Transactions Guaranty Fund any sum to the aggrieved person, the department shall be subrogated to all of the rights of the aggrieved person up to the amount paid, and the aggrieved person shall assign all of his right, title and interest in the claim. By accepting payment from the guaranty fund the aggrieved person shall agree to cooperate with the department in any action it takes against the licensed insurance producer or unlicensed person acting as a producer engaged in the business of insurance. Any amount and interest recovered by the department shall be deposited to said guaranty fund.

(P.A. 89-106, S. 8; P.A. 93-236, S. 5; P.A. 96-193, S. 29, 36; P.A. 98-27, S. 4.)

History: P.A. 93-236 substituted “commissioner” for “department” and “aggrieved person” for “judgment creditor” and clarified the procedures in accepting payment from the guaranty fund; P.A. 96-193 substituted “producer” for “agent” and “broker”, effective June 3, 1996; P.A. 98-27 substituted “the Brokered Transactions Guaranty Fund” for “such guaranty fund” and substituted “said” for “such”.



Section 38a-888 - Regulations.

The Insurance Commissioner may adopt such regulations as he deems necessary, in accordance with chapter 54, to carry out the purposes of sections 38a-880 to 38a-889, inclusive.

(P.A. 89-106, S. 9.)



Section 38a-889 - Department rulings: Appeal.

Any person aggrieved by any decision, order or regulation of the department under sections 38a-880 to 38a-888, inclusive, may appeal in accordance with the provisions of section 38a-19.

(P.A. 89-106, S. 10.)






Chapter 704b - Federal Riot Reinsurance Reimbursement Fund

Section 38a-894 - (Formerly Sec. 38-114a). Federal Riot Reinsurance Reimbursement Fund.

There is created a fund to be known as the “Federal Riot Reinsurance Reimbursement Fund”, hereinafter referred to as “the fund”, which shall be operated under the joint control of the State Treasurer and the Insurance Commissioner. The fund shall consist of all payments made to said fund by insurers in accordance with the provisions of sections 38a-894 to 38a-898, inclusive, any securities acquired by and through use of moneys belonging to said fund, any moneys appropriated to said fund and any interest and accretions earned on assets of said fund. The Treasurer shall have the same power to enforce the collection of the assessments provided hereunder as any other obligation due the state.

(1969, P.A. 321, S. 1; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 292, 348.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-114a transferred to Sec. 38a-894 in 1991.



Section 38a-895 - (Formerly Sec. 38-114b). Reimbursement of Secretary of Housing and Urban Development for reinsurance.

The fund shall reimburse the Secretary of the Department of Housing and Urban Development in an amount up to five per cent of the aggregate property insurance premiums earned in this state during the preceding calendar year on those lines of insurance reinsured by the Secretary in this state during the year with respect to which the Secretary claims reimbursement from the fund in accordance with the provisions of sections 38a-894 to 38a-898, inclusive. Any such reimbursements to the Secretary shall be upon drafts or vouchers authorized by the Treasurer with the approval of the Insurance Commissioner.

(1969, P.A. 321, S. 2; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 293, 348.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-114b transferred to Sec. 38a-895 in 1991.



Section 38a-896 - (Formerly Sec. 38-114c). Assessment of insurers.

(a) Whenever the secretary shall present to the state a request for reimbursement under the provisions of sections 38a-894 to 38a-898, inclusive, the fund shall immediately assess all insurers which, during the calendar year with respect to which reimbursement is requested by the secretary, are engaged in writing property insurance in this state. The amount of each such insurer’s assessment shall be calculated by multiplying the amount of the reimbursement requested by the secretary by a fraction, the numerator of which is the insurer’s direct property insurance premiums earned in this state and the denominator of which is the aggregate of such premiums for all insurers.

(b) Within thirty days following the assessment by the fund, the participating insurers shall remit, in full, their share of the assessment to the fund and they shall be reimbursed in accordance with section 38a-897.

(1969, P.A. 321, S. 3, 5.)

History: Sec. 38-114c transferred to Sec. 38a-896 in 1991.



Section 38a-897 - (Formerly Sec. 38-114d). Additional premium charged on property insurance.

Notwithstanding the provisions of sections 38a-663 to 38a-696, inclusive, whenever the fund assesses insurers in accordance with sections 38a-894 to 38a-898, inclusive, each insurer shall charge an additional premium on every property insurance policy issued by it insuring property in this state the effective date of which policy is within the three-year period commencing ninety days after the date of assessment by the fund. The amount of the additional premium shall be calculated on the basis of a uniform percentage of the premiums on such policies equal to one-third of the ratio of the amount of an insurer’s assessment to the amount of its direct earned premiums for the calendar year immediately preceding the year in which the assessment is made, such that over the period of three years the aggregate of all such additional premium charges by an insurer shall be equal to the amount of the assessment of such insurer. The minimum additional premium charge on a policy may be one dollar, and any other additional premium charge may be rounded to the nearest dollar. Any funds collected from these additional premium charges by an insurer, in excess of any assessment, shall be transmitted forthwith to the fund.

(1969, P.A. 321, S. 4; P.A. 73-616, S. 34; P.A. 01-174, S. 20.)

History: P.A. 73-616 replaced reference to chapter 679 with reference to chapter 682a; Sec. 38-114d transferred to Sec. 38a-897 in 1991; P.A. 01-174 substituted “38a-696” for “38a-697”.



Section 38a-898 - (Formerly Sec. 38-114e). Insolvency of insurer.

If any insurer fails, by reason of insolvency, to pay any assessment, the fund shall cause the reimbursement ratios, computed under subsection (a) of section 38a-896, to be immediately recalculated, excluding therefrom the amount of the insolvent insurer’s assessment determined by the Insurance Commissioner to be uncollectible, so that such uncollectible amount is, in effect, assumed and redistributed among the remaining insurers. In any such event, the remaining insurers shall increase the additional premium charges made under section 38a-897 proportionately such that over the remainder of the three-year period the aggregate of the increases of additional premium charges shall be equal to the uncollectible assessment so assumed and redistributed to the remaining insurers.

(1969, P.A. 321, S. 6; P.A. 77-614, S. 163, 610; P.A. 80-482, S. 294, 348.)

History: P.A. 77-614 placed insurance commissioner within the department of business regulation and made insurance department a division within that department, effective January 1, 1979; P.A. 80-482 restored insurance commissioner and division to prior independent status and abolished the department of business regulation; Sec. 38-114e transferred to Sec. 38a-898 in 1991.






Chapter 704c - Insurers Rehabilitation and Liquidation Act and Termination of Domestic Life Insurance Companies

Section 38a-903 - (Formerly Sec. 38-421). Short title: Insurers Rehabilitation and Liquidation Act. Interpretation. Applicability.

Sections 38a-903 to 38a-961, inclusive, may be cited as the “Insurers Rehabilitation and Liquidation Act”. Said sections shall not be interpreted to limit the powers granted the commissioner by other provisions of the law. Sections 38a-903 to 38a-961, inclusive, shall be construed to effect their purpose which is the protection of the interests of insureds, claimants, creditors and the public generally, with minimum interference with the normal prerogatives of the owners and managers of insurers, through:

(1) Early detection of any potentially dangerous condition in an insurer and prompt application of appropriate corrective measures;

(2) Improved methods for rehabilitating insurers, involving the cooperation and management expertise of the insurance industry;

(3) Enhanced efficiency and economy of liquidation, through clarification of the law, to minimize legal uncertainty and litigation;

(4) Equitable apportionment of any unavoidable loss;

(5) Reducing the problems of interstate rehabilitation and liquidation by facilitating cooperation between states in delinquency proceedings and by extending the scope of personal jurisdiction over debtors of the insurer outside this state;

(6) Regulation of the business of insurance by the impact of the law relating to delinquency procedures and related substantive rules; and

(7) Providing for a comprehensive scheme for the rehabilitation and liquidation of insurance companies and those subject to sections 38a-903 to 38a-961, inclusive, as part of the regulation of the business of insurance in the state. Proceedings in cases of insurer insolvency and delinquency are deemed an integral aspect of the business of insurance and are of vital public interest and concern.

(P.A. 79-382, S. 1; P.A. 92-93, S. 1; P.A. 98-214, S. 1.)

History: Sec. 38-421 transferred to Sec. 38a-903 in 1991; P.A. 92-93 added Subdivs. (1) to (7), inclusive, re early detection, improving the evaluation, enhancing efficiency and providing for equitable apportionment for the rehabilitation and liquidation of insurers; P.A. 98-214 substituted “delinquency proceedings” for “the liquidation process” in Subdiv. (5), and made changes in Subdivs. (6) and (7) re the business of insurance.



Section 38a-904 - (Formerly Sec. 38-422). Application of provisions.

Sections 38a-903 to 38a-961, inclusive, shall apply to: (1) All insurers who are doing, or have done, an insurance business in this state and against whom claims arising from that business may exist now or in the future, and all persons subject to examination by the commissioner; (2) all insurers who purport to do an insurance business in this state; (3) all insurers who have insureds resident in this state; (4) all other persons organized or doing insurance business, or in the process of organizing with the intent to do an insurance business in this state; (5) all nonprofit service plans and all fraternal benefit societies; (6) all title insurance companies; and (7) all health care centers.

(P.A. 79-382, S. 2; P.A. 92-93, S. 2; P.A. 98-214, S. 2.)

History: Sec. 38-422 transferred to Sec. 38a-904 in 1991; P.A. 92-93 applied provisions to health care centers and made technical corrections for statutory consistency; P.A. 98-214 substituted “Sections 38a-903 to 38a-961” for “The proceedings authorized by sections 38a-903 to 38a-961”, amended Subdiv. (1) to include “all persons subject to examination by the commissioner” and amended Subdiv. (4) to include persons doing insurance business.



Section 38a-905 - (Formerly Sec. 38-423). Definitions.

For the purposes of sections 38a-903 to 38a-961, inclusive:

(1) “Ancillary state” means any state other than a domiciliary state.

(2) “Commissioner” means the Insurance Commissioner.

(3) “Commodity contract” means: (A) A contract for the purchase or sale of a commodity for future delivery on, or subject to the rules of, a board of trade designated as a contract market by the Commodity Futures Trading Commission under the Commodity Exchange Act (7 USC 1 et seq.) or board of trade outside the United States; (B) an agreement that is subject to regulation under Section 19 of the Commodity Exchange Act (7 USC 1, et seq.) and that is commonly known to the commodities trade as a margin account, margin contract, leverage account or leverage contract; or (C) an agreement or transaction that is subject to regulation under section 4c(b) of the Commodity Exchange Act (7 USC 1 et seq.) and that is commonly known to the commodities trade as a commodity option.

(4) “Creditor” is a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed or contingent.

(5) “Delinquency proceeding” means any proceeding instituted against an insurer for the purpose of liquidating, rehabilitating, reorganizing or conserving such insurer, and any summary proceeding under section 38a-912. “Formal delinquency proceeding” means any liquidation or rehabilitation proceeding.

(6) “Doing business”, “doing insurance business” and the “business of insurance”, includes any of the following acts, whether effected by mail or otherwise: (A) The issuance or delivery of contracts of insurance, either to persons resident in or covering a risk located in this state; (B) the solicitation of applications for such contracts or other negotiations preliminary to the execution of such contracts; (C) the collection of premiums, membership fees, assessments or other consideration for such contracts; (D) the transaction of matters subsequent to execution of such contracts and arising out of them; or (E) operating under a license or certificate of authority, as an insurer, issued by the Insurance Department.

(7) “Domiciliary state” means the state in which an insurer is incorporated or organized, or, in the case of an alien insurer, its state of entry.

(8) “Fair consideration” is given for property or obligation: (A) When in exchange for such property or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or services are rendered or an obligation is incurred or an antecedent debt is satisfied; or (B) when such property or obligation is received in good faith to secure a present advance or antecedent debt in an amount not disproportionately small as compared to the value of the property or obligation obtained.

(9) “Foreign country” has the meaning assigned to it in section 38a-1.

(10) “Forward contract” means a contract, other than a commodity contract, for the purchase, sale or transfer of a commodity, as defined in Section 1 of the Commodity Exchange Act (7 USC 1 et seq.), or any similar good, article, service, right or interest that is presently or in the future becomes the subject of dealing in the forward contract trade, or product or by-product thereof, with a maturity date more than two days after the date the contract is entered into, including, but not limited to, a repurchase transaction, reverse repurchase transaction, unallocated hedge transaction, deposit, loan, option, allocated transaction or a combination of these or option on any of them.

(11) “General assets” includes all property, real, personal or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, “general assets” includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets.

(12) “Guaranty association” means the Connecticut Insurance Guaranty Association established pursuant to sections 38a-836 to 38a-853, inclusive, the Connecticut Life and Health Insurance Guaranty Association established pursuant to sections 38a-858 to 38a-875, inclusive, and any other similar entity created by the General Assembly for the payment of claims of insolvent insurers. “Foreign guaranty association” means any similar entities created by the legislature of any other state.

(13) “Insolvency” and “insolvent” have the meanings assigned to them in section 38a-1.

(14) “Insurer” means any person who has done, purports to do, is doing or is licensed to do an insurance business, and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, supervision or conservation by, any insurance commissioner. For purposes of sections 38a-903 to 38a-961, inclusive, any other persons included under section 38a-904 shall be deemed to be insurers.

(15) “Netting agreement” means a contract or agreement, including terms and conditions incorporated by reference therein, including a master agreement, which master agreement, together with all schedules, confirmations, definitions and addenda thereto and transactions under any thereof, shall be treated as one netting agreement, that (A) documents one or more transactions between the parties to the agreement for or involving one or more qualified financial contracts and (B) provides for the netting or liquidation of qualified financial contracts or present or future payment obligations or payment entitlements thereunder, including liquidation or closeout values relating to such obligations or entitlements, among the parties to the netting agreement.

(16) “Preferred claim” means any claim with respect to which the terms of sections 38a-903 to 38a-961, inclusive, accord priority of payment from the general assets of the insurer.

(17) “Qualified financial contract” means a commodity contract, forward contract, repurchase agreement, securities contract, swap agreement and any similar agreement that the commissioner determines to be a qualified financial contract for the purposes of this chapter.

(18) “Receiver” means receiver, liquidator, rehabilitator or conservator as the context requires.

(19) “Reciprocal state” means any state other than this state in which in substance and effect sections 38a-920, 38a-954, 38a-955 and 38a-957 to 38a-959, inclusive, are in force and in which provisions are in force, requiring that the commissioner or equivalent official be the receiver of a delinquent insurer and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers.

(20) “Repurchase agreement” and “reverse repurchase agreement” mean an agreement, including related terms, that provides for the transfer of certificates of deposit, eligible bankers’ acceptances, or securities that are direct obligations of, or that are fully guaranteed as to principal and interest by, the United States or an agency of the United States against the transfer of funds by the transferee of the certificates of deposit, eligible bankers’ acceptances or securities with a simultaneous agreement by the transferee to transfer to the transferor certificates of deposit, eligible bankers’ acceptances or securities as described in this subdivision, at a date certain not later than one year after the transfers or on demand, against the transfer of funds. For the purposes of this subdivision, the items that may be subject to an agreement include mortgage-related securities, a mortgage loan, and an interest in a mortgage loan, and shall not include any participation in a commercial mortgage loan, unless the commissioner determines to include the participation within the meaning of the term.

(21) “Secured claim” means any claim secured by an asset that is not a general asset. “Secured claim” also includes claims which have become liens upon specific assets by reason of judicial process prior to four months before the commencement of delinquency proceedings. “Secured claim” does not include a special deposit claim or a claim arising from a constructive or resulting trust.

(22) “Securities contract” means a contract for the purchase, sale or loan of a security, including an option for the repurchase or sale of a security, certificate of deposit, or group or index of securities, including an interest therein or based on the value thereof, or an option entered into on a national securities exchange relating to foreign currencies, or the guarantee of a settlement of cash or securities by or to a securities clearing agency. For the purposes of this subdivision, “security” includes a mortgage loan, mortgage-related securities, and an interest in any mortgage loan or mortgage-related security.

(23) “Special deposit claim” means any claim secured by a deposit made pursuant to a state statute for the security or benefit of a limited class or classes of persons, but does not include any claim secured by general assets.

(24) “State” means any state, district or territory of the United States.

(25) “Swap agreement” means an agreement, including the terms and conditions incorporated by reference in an agreement, that is a rate swap agreement, basis swap, commodity swap, forward rate agreement, interest rate future, interest rate option, forward foreign exchange agreement, spot foreign exchange agreement, rate cap agreement, rate floor agreement, rate collar agreement, currency swap agreement, cross-currency rate swap agreement, currency future, or currency option or any other similar agreement, and includes any combination of agreements and an option to enter into an agreement.

(26) “Transfer” includes the sale and every other and different mode, direct or indirect, of disposing of or of parting with property or with an interest therein, or with the possession thereof or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.

(P.A. 79-382, S. 3; P.A. 80-482, S. 3, 4, 345, 348; P.A. 90-243, S. 164; P.A. 92-93, S. 3; P.A. 98-214, S. 3; P.A. 03-199, S. 7.)

History: P.A. 80-482 abolished the department of business regulation and restored its division of insurance as an independent department (as it was prior to creation of business regulation department in P.A. 77-614), thus allowing omission of reference to business regulation department in insurance commissioner’s title; P.A. 90-243 amended the definitions for “foreign country”, “insolvency” and “insolvent”; Sec. 38-423 transferred to Sec. 38a-905 in 1991; P.A. 92-93 made technical corrections for statutory consistency; P.A. 98-214 changed definition designators from Subsecs. to Subdivs., added definitions for “commodity contract”, “forward contract”, “netting agreement”, “qualified financial contract”, “’repurchase agreement’ and ‘reverse repurchase agreement’”, “securities contract” and “swap agreement”, amended the definition of “doing business” to apply definition to the terms “doing insurance business” and the “business of insurance” and to include contracts of insurance covering a risk located in this state, amended the definition of “general assets” to substitute “includes” for “means”, amended definition of “guaranty association” to delete “now or hereafter created” and similar phrase and to substitute “General Assembly” for “legislature of this state”, amended definition of “secured claim” to replace existing definition with new definition, and made technical changes; P.A. 03-199 redefined “swap agreement” in Subdiv. (25).



Section 38a-906 - (Formerly Sec. 38-424). Jurisdiction and venue.

(a) No delinquency proceeding shall be commenced under sections 38a-903 to 38a-961, inclusive, by anyone other than the commissioner and no court shall have jurisdiction to entertain, hear or determine any proceeding commenced by any other person.

(b) No court of this state shall have jurisdiction to entertain, hear or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation or receivership of any insurer, or praying for an injunction or restraining order or other relief preliminary to, incidental to or relating to such proceedings other than in accordance with sections 38a-903 to 38a-961, inclusive.

(c) In addition to other grounds for jurisdiction provided by the law of this state, a court of this state having jurisdiction of the subject matter has jurisdiction over a person served pursuant to the provisions of the general statutes pertaining to an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this state: (1) If the person served is obligated to the insurer in any way as an incident to any producer arrangement that may exist or has existed between the insurer and the producer, in any action on or incident to the obligation; or (2) if the person served is a reinsurer who has at any time entered into a contract of reinsurance with an insurer against which a delinquency proceeding has been instituted, or is a producer of or for the reinsurer, in any action on or incident to the reinsurance contract; or (3) if the person served is or has been an officer, manager, trustee, organizer, promoter or person in a position of comparable authority or influence in an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, in any action resulting from such a relationship with the insurer; or (4) if the person served is or was at the time of the institution of the delinquency proceeding against the insurer holding assets in which the receiver claims an interest on behalf of the insurer, in any action concerning the assets; or (5) if the person served is obligated to the insurer, in any way, in any action on or incident to the obligation.

(d) If the court on motion of any party finds that any action should as a matter of substantial justice be tried in a forum outside this state, the court may enter an appropriate order to stay further proceedings on the action in this state.

(e) All action herein authorized shall be brought in superior court for the judicial district of Hartford.

(P.A. 79-382, S. 4; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-93, S. 4; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-193, S. 30, 36.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-424 transferred to Sec. 38a-906 in 1991; P.A. 92-93 amended Subsec. (c) to add additional parties re subject matter jurisdiction in new Subdivs. (2), (4) and (5), renumbering former Subdiv. (2) as (3), and made technical corrections for statutory consistency; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-193 substituted “producer” for “agent or broker” and “producer arrangement” for “agency or brokerage” in Subsec. (c), effective June 3, 1996.



Section 38a-907 - (Formerly Sec. 38-425). Injunctions, orders and stays.

(a) The conservation, rehabilitation and liquidation of insurance companies and other persons subject to the provisions of sections 38a-903 to 38a-961, inclusive, are a matter of vital public interest and affect the relationships between insureds and their insurers.

(1) An application or petition under sections 38a-912, 38a-914, 38a-915, 38a-918, 38a-919 and 38a-920, shall operate as an automatic stay applicable to all persons, other than the receiver, which shall be permanent and survive the entry of an order of conservation, rehabilitation or liquidation, and which shall prohibit: (A) The transaction of further business; (B) the transfer of property; (C) interference with the receiver or with a proceeding under said sections; (D) waste of the insurer’s assets; (E) dissipation and transfer of bank accounts; (F) the institution or further prosecution of any actions or proceedings in which the insurer is a party; (G) the obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer, its assets or its policyholders; (H) the levying of execution against the insurer, its assets, or its policyholders; (I) the making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer; (J) the withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer; or (K) any other threatened or contemplated action that might lessen the value of the insurer’s assets or prejudice the rights of policyholders, creditors, or shareholders, or the administration of any proceeding under said sections.

(2) Notwithstanding any other provision of law, no bond shall be required of the commissioner as a prerequisite for the issuance of any injunction or restraining order pursuant to this section.

(3) Upon motion of a person subject to the stay, the court, after notice to the receiver and a hearing, may modify or grant relief from the stay, provided said person shall have the burden of proof and shall establish by clear and convincing evidence that such relief should be granted.

(4) All matters that may be stayed, enjoined or barred under this section and all matters involving its interpretation or operation shall remain within the exclusive jurisdiction of the domiciliary receivership court.

(b) The receiver may apply to any court outside of the state for the relief described in subsection (a) of this section.

(P.A. 79-382, S. 5; P.A. 98-214, S. 4.)

History: Sec. 38-425 transferred to Sec. 38a-907 in 1991; P.A. 98-214 amended Subsec. (a) to replace introductory language authorizing restraining orders and injunctions with language re the vital public interest in the conservation, rehabilitation and liquidation of insurance companies, et al., inserted introductory language following Subdiv. (a)(1) designator concerning the operation of, and prohibitions under, applications or petitions, redesignated former Subdivs. as Subparas., limited newly designated Subsec. (a)(1)(F) to actions or proceedings in which the insurer is a party and added new Subdivs. (2) to (4), inclusive, re bonds, relief from stay and jurisdiction, respectively.



Section 38a-908 - (Formerly Sec. 38-426). Cooperation of officers, owners and employees. Penalties.

(a) Any officer, manager, director, trustee, owner, employee or agent of any insurer, or any other persons with authority over or in charge of any segment of the insurer’s affairs, shall cooperate with the commissioner in any proceeding under this chapter or any investigation preliminary to the proceeding. The term “person” as used in this section shall include any person who exercises control directly or indirectly over activities of the insurer through any holding company or other affiliate of the insurer. “To cooperate” shall include, but shall not be limited to, the following: (1) To reply promptly in writing to any inquiry from the commissioner requesting such a reply; and (2) to make available to the commissioner any books, accounts, documents, or other records or information or property of or pertaining to the insurer and in his possession, custody or control.

(b) No person shall obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

(c) This section shall not be construed to abridge otherwise existing legal rights, including the right to resist a petition for liquidation or other delinquency proceedings, or other orders.

(d) Any person included within subsection (a) of this section who fails to cooperate with the commissioner, or any person who obstructs or interferes with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, or who violates any order the commissioner issued validly under sections 38a-903 to 38a-961, inclusive, may: (1) Be sentenced to pay a fine not exceeding ten thousand dollars or imprisoned not more than one year, or both; or (2) after a hearing, be subject to a civil penalty not to exceed twenty-five thousand dollars and the revocation or suspension of any insurance licenses issued by the commissioner.

(P.A. 79-382, S. 6; P.A. 92-93, S. 5; P.A. 08-178, S. 46.)

History: Sec. 38-426 transferred to Sec. 38a-908 in 1991; P.A. 92-93 made technical corrections for statutory consistency; P.A. 08-178 amended Subsec. (d) by making technical changes and increasing maximum civil penalty in Subdiv. (2) from $10,000 to $25,000.



Section 38a-909 - (Formerly Sec. 38-427). Persons afforded protection. Official immunity. Segregation of funds. Bonds.

(a) For the purposes of this section the persons entitled to protection under this section shall be:

(1) All receivers responsible for the conduct of a delinquency proceeding under sections 38a-903 to 38a-961, inclusive, including present and former receivers; and

(2) The employees of any receiver responsible for the conduct of a delinquency proceeding, including all present and former special deputies and assistant special deputies appointed by the commissioner and all persons whom the commissioner, special deputies or assistant special deputies have employed to assist in a delinquency proceeding under sections 38a-903 to 38a-961, inclusive. Attorneys, accountants, auditors and other professional persons or firms who are retained by the receiver as independent contractors, and their employees, shall not be considered employees of the receiver for purposes of this section.

(b) The receiver and his employees shall have official immunity and shall be immune from suit and liability, both personally and in their official capacities, for any claim for damage to or loss of property, personal injury or other civil liability caused by or resulting from any alleged act, error or omission of the receiver or any employee arising out of or by reason of their duties or employment, provided nothing in this section shall be construed to hold the receiver or any employee immune from suit or liability for any damage, loss, injury or liability caused by the intentional or wilful and wanton misconduct of the receiver or any employee.

(c) If any legal action is commenced against the receiver or any employee, whether against him personally or in his official capacity, alleging property damage, property loss, personal injury or other civil liability caused by or resulting from any alleged act, error or omission of the receiver or any employee arising out of or by reason of their duties or employment, the receiver and any employee shall be indemnified from the assets of the insurer for all expenses, attorneys’ fees, judgments, settlements, decrees or amounts due and owing or paid in satisfaction of or incurred in the defense of such legal action unless it is determined upon a final adjudication on the merits that the alleged act, error or omission of the receiver or employee giving rise to the claim did not arise out of or by reason of his duties or employment, or was caused by intentional or wilful and wanton misconduct.

(1) Attorneys’ fees and any related expenses incurred in defending a legal action for which immunity or indemnity is available under this section shall be paid from the assets of the insurer, as they are incurred, in advance of the final disposition of such action upon receipt of an undertaking by or on behalf of the receiver or employee to repay the attorneys’ fees and expenses if it shall ultimately be determined upon a final adjudication on the merits that the receiver or employee is not entitled to immunity or indemnity under this section.

(2) Any indemnification for expense payments, judgments, settlements, decrees, attorneys’ fees, surety bond premiums or other amounts paid or to be paid from the insurer’s assets pursuant to this section shall be an administrative expense of the insurer.

(3) In the event of any actual or threatened litigation against a receiver or any employee for which immunity or indemnity may be available under this section, a reasonable amount of funds which in the judgment of the commissioner may be needed to provide immunity or indemnity shall be segregated and reserved from the assets of the insurer as security for the payment of indemnity until such time as all applicable statutes of limitation shall have run and all actual or threatened actions against the receiver or any employee have been completely and finally resolved, and all obligations of the insurer and the commissioner under this section shall have been satisfied.

(4) In lieu of segregation and reserving of funds, the commissioner may, in his discretion, obtain a surety bond or make other arrangements which will enable the commissioner to fully secure the payment of all obligations under this section.

(d) If any legal action against an employee for which indemnity may be available under this section is settled prior to final adjudication on the merits, the insurer must pay the settlement amount on behalf of the employee or indemnify the employee for the settlement amount unless the commissioner determines:

(1) That the claim did not arise out of or by reason of the employee’s duties or employment; or

(2) That the claim was caused by the intentional or wilful and wanton misconduct of the employee.

(e) In any legal action in which the receiver is a defendant, that portion of any settlement relating to the alleged act, error or omission of the receiver shall be subject to the approval of the court before which the delinquency proceeding is pending. The court shall not approve that portion of the settlement if it determines:

(1) That the claim did not arise out of or by reason of the receiver’s duties or employment; or

(2) That the claim was caused by the intentional or wilful and wanton misconduct of the receiver.

(f) Nothing contained or implied in this section shall operate, or be construed or applied to deprive the receiver or any employee of any immunity, indemnity, benefits of law, rights or any defense otherwise available.

(g) (1) Subsection (b) of this section shall apply to any suit based in whole or in part on any alleged act, error or omission which takes place on or after October 1, 1992.

(2) No legal action shall lie against the receiver or any employee based in whole or in part on any alleged act, error or omission which took place prior to October 1, 1992, unless suit is filed and valid service of process is obtained within twelve months after October 1, 1992.

(3) Subsections (c), (d) and (e) of this section shall apply to any suit which is pending on or filed after October 1, 1992, without regard to when the alleged act, error or omission took place.

(h) In any proceeding under sections 38a-903 to 38a-961, inclusive, the commissioner and his deputies shall be responsible on their official bonds for the faithful performance of their duties. If the court deems it desirable for the protection of the assets, it may at any time require an additional bond from the commissioner or his deputies, and such bonds shall be paid for out of the assets of the insurer as a cost of administration.

(P.A. 79-382, S. 7; P.A. 92-93, S. 6.)

History: Sec. 38-427 transferred to Sec. 38a-909 in 1991; P.A. 92-93 added new Subsecs. (a) to (g) re parties protected in a delinquency proceeding, relettered the original section as Subsec. (h) and made technical corrections for statutory consistency.



Section 38a-910 - (Formerly Sec. 38-428). Continuation of delinquency proceedings.

Every proceeding heretofore commenced under the laws in effect before October 1, 1979, shall be deemed to have commenced under sections 38a-903 to 38a-961, inclusive, for the purpose of conducting the proceeding henceforth, except that in the discretion of the commissioner the proceeding may be continued, in whole or in part, as it would have been continued had said sections not been enacted.

(P.A. 79-382, S. 8.)

History: Sec. 38-428 transferred to Sec. 38a-910 in 1991.



Section 38a-911 - (Formerly Sec. 38-429). Delinquency proceeding: Limitations and conditions.

No insurer that is subject to any delinquency proceedings, whether formal, informal, administrative or judicial, shall:

(1) Be permitted to solicit or accept new business or request or accept the restoration of any suspended or revoked license or certificate of authority;

(2) Be returned to the control of its shareholders or private management; or

(3) Have any of its assets returned to the control of its shareholders or private management until all payments of or on account of the insurer’s contractual obligations by all guaranty associations, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty associations or a plan of repayment by the insurer shall have been approved by the guaranty association.

(P.A. 79-382, S. 9; P.A. 92-93, S. 7; P.A. 98-214, S. 6.)

History: Sec. 38-429 transferred to Sec. 38a-911 in 1991; P.A. 92-93 entirely replaced prior provisions with new language prohibiting insurers subject to delinquency proceedings from transacting further business or controlling assets; P.A. 98-214 deleted former Subdiv. (1), which had prohibited insurer’s release from proceedings unless proceedings converted to judicial rehabilitation or liquidation proceeding, and designated former Subdivs. (2), (3) and (4) as Subdivs. (1), (2) and (3), respectively.



Section 38a-912 - (Formerly Sec. 38-430). Seizure order by court.

(a) The commissioner may file in the Superior Court of this state a petition alleging, with respect to a domestic insurer: (1) That there exist any grounds that would justify a court order for a formal delinquency proceeding against an insurer under sections 38a-903 to 38a-961, inclusive; (2) that the interests of policyholders, creditors or the public will be endangered by delay; and (3) the contents of an order deemed necessary by the commissioner.

(b) Upon a filing under subsection (a) of this section, the court may issue forthwith, ex parte and without a hearing, the requested order which shall direct the commissioner to take possession and control of all or a part of the property, books, accounts, documents and other records of an insurer, and of the premises occupied by it for the transaction of its business, and until further order of the court enjoin the insurer and its officers, managers, agents and employees from disposition of its property and from the transaction of its business except with the written consent of the commissioner.

(c) The court shall specify in the order what its duration shall be, which shall be such time as the court deems necessary for the commissioner to ascertain the condition of the insurer. On motion of either party or on its own motion, the court may from time to time hold such hearings as it deems desirable after such notice as it deems appropriate, and may extend, shorten, or modify the terms of the seizure order. The court shall vacate the seizure order if the commissioner fails to commence a formal proceeding under sections 38a-903 to 38a-961, inclusive, after having had a reasonable opportunity to do so. An order of the court pursuant to a formal proceeding under said sections shall vacate the seizure order.

(d) Entry of a seizure order under this section shall not constitute an anticipatory breach of any contract of the insurer.

(e) An insurer subject to an ex parte order under this section may petition the court at any time after the issuance of such order for a hearing and review of the order. The court shall hold such a hearing and review not more than fifteen days after the request. A hearing under this subsection may be held privately in chambers and it shall be so held if the insurer proceeded against so requests.

(f) If, at any time after the issuance of such an order, it appears to the court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the court may order that notice be given. An order that notice be given shall not stay the effect of any order previously issued by the court.

(P.A. 79-382, S. 10; P.A. 92-93, S. 8.)

History: Sec. 38-430 transferred to Sec. 38a-912 in 1991; P.A. 92-93 made technical corrections for statutory consistency.



Section 38a-913 - (Formerly Sec. 38-431). Confidentiality of proceedings.

In all proceedings and judicial reviews thereof pursuant to section 38a-912, all records of the insurer, other documents and all Insurance Department files and court records and papers, so far as they pertain to or are a part of the record of the proceedings, shall be and remain confidential, and all papers filed with the clerk of the Superior Court shall be held by the clerk in a confidential file, except as is necessary to obtain compliance with any order entered in connection with such proceedings, unless: (1) The Superior Court, after hearing arguments in chambers, orders otherwise; (2) the insurer requests that the matter be made public; or (3) the commissioner applies for an order under section 38a-914 or section 38a-919.

(P.A. 79-382, S. 11; P.A. 80-482, S. 4, 345, 348; P.A. 92-93, S. 9; P.A. 98-214, S. 8.)

History: P.A. 80-482 abolished the department of business regulation and restored its division of insurance as an independent department (as it was prior to creation of the business regulation department in P.A. 77-614); Sec. 38-431 transferred to Sec. 38a-913 in 1991; P.A. 92-93 made technical corrections for statutory consistency; P.A. 98-214 added requirement that all papers filed with clerk of Superior Court be held by clerk in a confidential file except as necessary to obtain compliance with any order entered in connection with proceedings, added Subdiv. designators (1) and (2) before existing exceptions, and added new Subdiv. (3) re exception for when the commissioner applies for an order.



Section 38a-913a - Records of delinquent insurer. Use as evidence. Applicability of Freedom of Information Act. Costs of producing records.

(a) All records or certified copies thereof of any delinquent insurer which come into the possession of the receiver and are held by the receiver in the course of the delinquency proceedings shall be received in evidence in all cases without proof of the correctness of such records and without other proof, except the certificate of the receiver that such records were received from the custody of the delinquent insurer or found among its property. For the purposes of this section, “record” means books, records, documents and papers.

(b) The receiver shall have the authority to certify to the correctness of any record of his office and to make certificates of the receiver certifying to any fact contained in such records. Such records shall be received in evidence in all cases in which the original would be evidence.

(c) Original records, or certified copies thereof, when offered by the receiver and received in evidence shall be prima facie evidence of the facts disclosed.

(d) The appointment of the Insurance Commissioner as receiver shall not make records of a delinquent insurer subject to disclosure under the Freedom of Information Act, as defined in section 1-200. In the event a third party successfully pursues a records request in the receivership court, the receiver shall be reimbursed for the reasonable cost of producing such records.

(P.A. 98-214, S. 7.)



Section 38a-914 - (Formerly Sec. 38-432). Grounds for rehabilitation.

The commissioner may apply by petition to the Superior Court for an order authorizing him to rehabilitate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

(a) The insurer is in such condition that the further transaction of business would be hazardous, financially, to its policyholders, creditors or the public.

(b) There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer’s assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer.

(c) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person, if the person has been found after notice and hearing by the commissioner to be dishonest or untrustworthy in a way affecting the insurer’s business.

(d) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be dishonest or untrustworthy.

(e) Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee or other person has refused to be examined under oath by the commissioner concerning its affairs, whether in this state or elsewhere, and after reasonable notice of the fact the insurer has failed promptly and effectively to terminate the employment and status of the person and all his influence on management.

(f) After demand by the commissioner pursuant to section 38a-14 or pursuant to sections 38a-903 to 38a-961, inclusive, the insurer has failed to promptly make available for examination any of its own property, books, accounts, documents or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer.

(g) Without first obtaining the written consent of the commissioner, the insurer has transferred or attempted to transfer, in a manner contrary to section 38a-136, substantially its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate or reinsure substantially its entire property or business in or with the property or business of any other person.

(h) The insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator or sequestrator or similar fiduciary of the insurer or its property otherwise than as authorized under the insurance laws of this state, and such appointment has been made or is imminent, and such appointment might oust the courts of this state of jurisdiction or might prejudice orderly delinquency proceedings under sections 38a-903 to 38a-961, inclusive.

(i) Within the previous four years the insurer has wilfully violated its charter or articles of incorporation, its bylaws, any insurance laws of this state or any valid order of the commissioner.

(j) The insurer has failed to pay within sixty days after due date any obligation to any state or any subdivision thereof or any judgment entered in any state, if the court in which such judgment was entered had jurisdiction over such subject matter except that such nonpayment shall not be a ground until sixty days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the commissioner or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full.

(k) The insurer has failed to file its annual report or other financial report required by statute within the time allowed by law and, after written demand by the commissioner, has failed to give an adequate explanation immediately.

(l) The board of directors or the holders of a majority of the shares entitled to vote, or a majority of those individuals entitled to the control of those entities specified in section 38a-904, request or consent to rehabilitation under sections 38a-903 to 38a-961, inclusive.

(P.A. 79-382, S. 12; P.A. 92-93, S. 10.)

History: Sec. 38-432 transferred to Sec. 38a-914 in 1991; P.A. 92-93 made technical corrections for statutory consistency.



Section 38a-915 - (Formerly Sec. 38-433). Rehabilitation orders. Appointment of judge to supervise rehabilitation. Accounting. Appeals.

(a) An order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in this state, shall appoint the commissioner and his successors in office the rehabilitator and shall direct the rehabilitator forthwith to take possession of the assets of the insurer and to administer them under the general supervision of the court. The commissioner shall be entitled to request the administrative judge of the superior court for the judicial district of Hartford to appoint a single judge to supervise the rehabilitation and hear any cases or controversies arising out of or related to the rehabilitation. Rehabilitation proceedings shall be exempt from any dormancy or similar program maintained by the court for the early closure of civil actions. The filing or recording of the order with the clerk of the Superior Court or recorder of deeds of the judicial district in which the principal business of the company is conducted, or the judicial district in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds would have imparted. The order to rehabilitate the insurer shall by operation of law vest title to all assets of the insurer in the rehabilitator.

(b) Any order issued under this section shall require accounting to the court by the rehabilitator. Accountings shall be at such intervals as the court specified in its order, but no less frequently than semiannually. Each accounting shall include a report concerning the rehabilitator’s opinion as to the likelihood that a plan under subsection (e) of section 38a-916, will be prepared by the rehabilitator and the timetable for doing so.

(c) Entry of an order of rehabilitation shall not constitute an anticipatory breach of any contracts of the insurer nor shall it be grounds for retroactive revocation or retroactive cancellation of any contracts of the insurer unless such revocation or cancellation is done by the rehabilitator pursuant to section 38a-916.

(d) In order to facilitate the prompt and final resolution for all affected by a plan of rehabilitation, any appeal from an order of rehabilitation or an order approving a plan of rehabilitation shall be heard on an expedited basis. A stay of an order of rehabilitation or an order approving a plan of rehabilitation shall not be granted unless the appellant demonstrates that extraordinary circumstances warrant delaying the recovery under the plan of rehabilitation of all other persons, including policyholders. If the plan provides an appropriate mechanism for adjustment in the event of any adverse ruling from an appeal, no stay shall be granted.

(P.A. 79-382, S. 13; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-93, S. 11; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-214, S. 9.)

History: Sec. 38-433 transferred to Sec. 38a-915 in 1991; P.A. 92-93 amended Subsec. (b) to add language re semiannual accounting and amended Subsec. (c) specifying that entry of order of rehabilitation is not grounds for retroactive revocation; P.A. 98-214 amended Subsec. (a) to allow commissioner to request the administrative judge of Superior Court to appoint a judge to supervise rehabilitation and hear related cases, and to exempt rehabilitation proceedings from dormancy or similar programs maintained by the court, and added new Subsec. (d) re appeals of orders or plans of rehabilitation (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1998 regular and special sessions of the General Assembly, effective September 1, 1998).



Section 38a-916 - (Formerly Sec. 38-434). Powers and duties of the rehabilitator. Advisory committees.

(a) The commissioner as rehabilitator may appoint one or more special deputies, who shall have all the powers and responsibilities of the rehabilitator granted under this section, and notwithstanding any provision of law, including chapters 55a and 67, the commissioner may employ such counsel, clerks and assistants as deemed necessary. The compensation of the special deputy, counsel, clerks and assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the commissioner, with the approval of the court and shall be paid out of the funds or assets of the insurer. The persons appointed under this section shall serve at the pleasure of the commissioner. The commissioner, as rehabilitator, may, with the approval of the court, appoint an advisory committee of policyholders, claimants or other creditors including guaranty associations should such a committee be deemed necessary, except that the decision to appoint an advisory committee shall be at the sole discretion of the commissioner, and the committee shall serve at the pleasure of the commissioner and shall serve without compensation and without reimbursement for expenses. No other committee of any nature shall be appointed by the commissioner or the court in rehabilitation proceedings conducted under sections 38a-903 to 38a-961, inclusive.

(b) In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the commissioner may advance the costs so incurred out of any appropriation for the maintenance of the Insurance Department. Any amounts so advanced for expenses of administration shall be repaid to the commissioner for the use of the Insurance Department out of the first available money of the insurer.

(c) The rehabilitator may take such action as he deems necessary or appropriate to reform and revitalize the insurer. He shall have all the powers of the directors, officers and managers, whose authority shall be suspended, except as they are redelegated by the rehabilitator. He shall have full power to direct and manage, to hire and discharge employees subject to any contract rights they may have and to deal with the property and business of the insurer.

(d) If it appears to the rehabilitator that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, producer, employee or other person, he may pursue all appropriate legal remedies on behalf of the insurer.

(e) If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger or other transformation of the insurer is appropriate, he shall prepare a plan to effect such changes. Upon application of the rehabilitator for approval of the plan, and after such notice and hearing as the court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this section shall be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the policies of the company, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as may be necessary.

(f) The rehabilitator shall have the power pursuant to sections 38a-928 and 38a-929 to avoid fraudulent transfers, and may exercise any of the powers under section 38a-923 as necessary or appropriate, except that in the case of a life insurer, the rehabilitator of such an insurer may, as part of a court-approved plan of rehabilitation, modify or restructure the policies or contracts of insurance. In the event the rehabilitator proposes to modify or restructure the policies or contracts of insurance, the rehabilitator may, with the concurrence of the court, approve payment of certain expenses incurred by an advisory committee appointed pursuant to subsection (a) of this section, the expenses to be limited to the reasonable and necessary expenses incurred in obtaining an expert evaluation of the effect upon policyholders of any proposed modification or restructuring of policies or contracts of insurance.

(g) The enumeration, in this section, of the powers and authority of the rehabilitator shall not be construed as a limitation upon the rehabilitator, nor shall it exclude in any manner the right to do other acts not specifically enumerated or otherwise provided for, as may be necessary or appropriate for the accomplishment of or in the aid of the purpose of rehabilitation.

(P.A. 79-382, S. 14; P.A. 80-482, S. 4, 345, 348; P.A. 92-93, S. 12; P.A. 96-193, S. 31, 36; P.A. 98-214, S. 10; P.A. 10-5, S. 45.)

History: P.A. 80-482 abolished the department of business regulation and restored its division of insurance as an independent department (as it was prior to creation of business regulation department in P.A. 77-614); Sec. 38-434 transferred to Sec. 38a-916 in 1991; P.A. 92-93 amended Subsec. (a) to add provision re commissioner’s appointment of an advisory committee, created new Subsec. (b) using language taken from old Subsec. (a) re insufficient cash or liquid assets, relettered the remaining Subsecs. as necessary and made technical corrections for statutory consistency; P.A. 96-193 amended Subsec. (d) to substitute “producer” for “agent” and “broker”, effective June 3, 1996; P.A. 98-214 amended Subsec. (a) to notwithstand any contrary provision of law, including chapters 55a and 67, to make the decision to appoint an advisory committee be at the sole discretion of the commissioner, and to delete compensation for “reasonable travel and per diem living expenses”, substituted “the” for “said” in Subsec. (b), amended Subsec. (f) to allow rehabilitator to exercise powers under Sec. 38a-923, with exception re a life insurer, and to allow rehabilitator to, with concurrence of court, approve payment of certain advisory committee expenses if the rehabilitator proposes to modify or restructure policies or contracts, and added new Subsec. (g) re the enumeration of powers and authority not to be construed as a limitations on the rehabilitator; P.A. 10-5 made a technical change in Subsec. (a), effective May 5, 2010.

Commissioner is legally empowered to participate in and control insurer’s business activities whenever its solvency is threatened. 47 CS 202.



Section 38a-917 - (Formerly Sec. 38-435). Actions by and against rehabilitator.

(a) Any court in this state before which any action or proceeding in which the insurer is a party or is obligated to defend a party is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for ninety days and such additional time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The rehabilitator shall take such action respecting the pending litigation as he deems necessary in the interests of justice and for the protection of creditors, policyholders and the public. The rehabilitator shall immediately consider all litigation pending outside this state and shall petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.

(b) No statute of limitations or defense of laches shall run with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting or denying that petition. Any action by or against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty days after the order of rehabilitation is entered or the petition is denied. The rehabilitator may, upon an order for rehabilitation, within one year or such other longer time as applicable law may permit, institute an action or proceeding on behalf of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered.

(c) Any guaranty association or foreign guaranty association covering life or health insurance or annuities shall have standing to appear in any court proceeding concerning the rehabilitation of a life or health insurer if such association is or may become liable to act as a result of the rehabilitation.

(P.A. 79-382, S. 15; P.A. 92-93, S. 13.)

History: Sec. 38-435 transferred to Sec. 38a-917 in 1991; P.A. 92-93 amended Subsec. (b) re rehabilitator’s institution of an action on insurer’s behalf.



Section 38a-918 - (Formerly Sec. 38-436). Order of liquidation. Termination of rehabilitation.

(a) Whenever the commissioner believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders or the public, or would be futile, the commissioner may petition the Superior Court for an order of liquidation. A petition under this subsection shall have the same effect as a petition pursuant to section 38a-919. The Superior Court shall permit the directors of the insurer to take such actions as are reasonably necessary to defend against the petition and may order payment from the estate of the insurer of such costs and other expenses of defense as justice may require.

(b) The rehabilitator may at any time petition the Superior Court for an order terminating rehabilitation of an insurer. The court shall also permit the directors of the insurer to petition the court for an order terminating rehabilitation of the insurer and may order payment from the estate of the insurer of such costs and other expenses of such petition as justice may require. If the Superior Court finds that rehabilitation has been accomplished and that grounds for rehabilitation pursuant to section 38a-914 no longer exist, it shall order that the insurer be restored to possession of its property and the control of its business. The Superior Court may also make that finding and issue that order at any time upon its own motion.

(P.A. 79-382, S. 16.)

History: Sec. 38-436 transferred to Sec. 38a-918 in 1991.



Section 38a-919 - (Formerly Sec. 38-437). Grounds for liquidation.

The commissioner may petition the Superior Court for an order directing him to liquidate a domestic insurer or an alien insurer domiciled in this state on the basis:

(a) Of any ground for an order of rehabilitation as specified in section 38a-914, whether or not there has been a prior order directing the rehabilitation of the insurer;

(b) That the insurer is insolvent; or

(c) That the insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors or the public.

(P.A. 79-382, S. 17.)

History: Sec. 38-437 transferred to Sec. 38a-919 in 1991.



Section 38a-920 - (Formerly Sec. 38-438). Liquidation orders. Financial reports: Contents and filings. Handling of claim obligations. Appointment of judge to supervise liquidation. Preference of claims. Appeals.

(a) An order to liquidate the business of a domestic insurer shall appoint the commissioner and his successors in office as liquidator and shall direct the liquidator to take possession of the assets of the insurer and to administer them under the general supervision of the court. The commissioner shall be entitled to request the administrative judge of the superior court for the judicial district of Hartford to appoint a single judge to supervise the liquidation and hear any cases or controversies arising out of or related to the liquidation. Liquidation proceedings shall be exempt from any dormancy or similar program maintained by the court for the early closure of civil actions. The liquidator shall be vested by operation of law with the title to all of the property, contracts, and rights of action and all of the books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation. The filing or recording of the order with the clerk of the Superior Court and with the recorder of deeds of the town in which its principal office or place of business is located, or, in the case of real estate with the recorder of deeds of the town where the property is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

(b) Upon issuance of the order, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members and all other persons interested in its estate shall become fixed as of the date of entry of the order of liquidation, except as provided in sections 38a-921 and 38a-939 unless otherwise fixed by the Superior Court.

(c) An order to liquidate the business of an alien insurer domiciled in this state shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included therein.

(d) At the time of petitioning for an order of liquidation, or at any time thereafter, the commissioner, after making appropriate findings of an insurer’s insolvency, may petition the court for a judicial declaration of such insolvency. After providing such notice and hearing as it deems proper the court may make the declaration.

(e) Any order issued under this section shall require the liquidator to submit financial reports to the court. Financial reports shall include, at a minimum, a statement of the assets and liabilities of the insurer and all funds received or disbursed by the liquidator during the current period. Financial reports shall be filed within one year of the liquidation order and at least annually thereafter.

(f) (1) Not later than five days after the initiation of an appeal of an order of liquidation, which order has not been stayed, the commissioner shall present for the court’s approval a plan for the continued performance of the defendant company’s policy claim obligations, including the duty to defend the insured under liability insurance policies, during the pendency of an appeal. Such plan shall provide for the continued performance and payment of policy claim obligations in the normal course of events, notwithstanding the grounds alleged in support of the order of liquidation including the ground of insolvency. In the event the defendant company’s financial condition will not, in the judgment of the commissioner, support the full performance of all policy claim obligations during the appeal pendency period, the plan may prefer the claims of certain policyholders and claimants over creditors and interested parties as well as other policyholders and claimants, as the commissioner finds to be fair and equitable considering the relative circumstances of such policyholders and claimants. The court shall examine the plan submitted by the commissioner and if it finds the plan to be in the best interests of the parties, the court shall approve the plan. No action shall lie against the commissioner or any of his deputies, agents, clerks, assistants or attorneys by any party based on preference in an appeal pendency plan approved by the court.

(2) The appeal pendency plan shall not supersede or affect the obligations of any insurance guaranty association.

(3) Any such plans shall provide for equitable adjustments to be made by the liquidator to any distributions of assets to guaranty associations, in the event that the liquidator pays claims from assets of the estate, which would otherwise be the obligations of any particular guaranty association but for the appeal of the order of liquidation, such that all guaranty associations equally benefit on a pro rata basis from the assets of the estate. In the event an order of liquidation is set aside upon any appeal, the company shall not be released from delinquency proceedings unless and until funds advanced by any guaranty association, including reasonable administrative expenses in connection therewith relating to obligations of the company, shall be repaid in full, together with interest at the judgment rate of interest or unless an arrangement for repayment thereof has been made with the consent of all applicable guaranty associations.

(P.A. 79-382, S. 18; P.A. 88-230, S. 1, 12; P.A. 90-92, S. 1, 2; P.A. 92-93, S. 14; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-214, S. 11.)

History: Sec. 38-438 transferred to Sec. 38a-920 in 1991; P.A. 92-93 amended Subsec. (e) re financial reports and filings and re appeal pendency plans for continued performance of obligations; P.A. 98-214 amended Subsec. (a) to delete “forthwith” and to allow commissioner to request the administrative judge of Superior Court to appoint a judge to supervise liquidation and hear related cases, and to exempt liquidation proceedings from dormancy or similar programs maintained by the court, amended Subsec. (b) to allow the Superior Court to fix the rights and liabilities of enumerated persons, amended Subsec. (e) to make technical changes and to substitute “a statement of the assets and liabilities” for “the assets and liabilities”, and amended Subsec. (f) to substitute “not later than” for “within” and to delete a comma in Subdiv. (3) (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1998 regular and special sessions of the General Assembly, effective September 1, 1998).



Section 38a-921 - (Formerly Sec. 38-439). Continuance of coverage. Cancellation of bond or surety undertaking.

(a) Notwithstanding any policy or contract language or any other provision of law, all policies, insurance contracts, other than reinsurance, surety bonds or surety undertakings, other than life or health insurance or annuities, in effect at the time of issuance of an order of liquidation shall continue in force only for the lesser of: (1) A period of thirty days from the date of entry of the liquidation orders; (2) the expiration of the policy coverage; (3) the date when the insured has replaced the insurance coverage with equivalent insurance in another insurer or otherwise terminated the policy; (4) the liquidator has effected a transfer of the policy obligation pursuant to subdivision (8) of subsection (a) of section 38a-923; or (5) the date proposed by the liquidator and approved by the court to cancel coverage.

(b) An order of liquidation pursuant to section 38a-920 shall terminate coverages at the time specified in subsection (a) of this section for purposes of any other statute.

(c) Policies of life or health insurance or annuities shall continue in force for such period and under such terms as is provided for by any applicable guaranty association.

(d) Policies of life or health insurance or annuities or any period of coverage of such policies not covered by a guaranty association shall terminate under subsections (a) and (b) of this section.

(e) The cancellation of any bond or surety undertaking shall not release any cosurety or guarantor.

(f) A cancellation under this section shall not affect the obligations of the insolvent insurer’s reinsurers with respect to losses arising out of acts or occurrences prior to such cancellation.

(P.A. 79-382, S. 19; P.A. 92-93, S. 15; P.A. 98-214, S. 12.)

History: Sec. 38-439 transferred to Sec. 38a-921 in 1991; P.A. 92-93 amended Subsec. (a) re court-approved liquidation date and amended Subsecs. (b) and (d) to make technical corrections for statutory consistency; P.A. 98-214 amended Subsec. (a) to replace introductory language with provision, notwithstanding any policy or contract language or any other provision of law, making certain policies continue in force for lesser of periods set forth in existing Subdivs., deleted reference to foreign guaranty association in Subsecs. (c) and (d), added new Subsec. (e) re cancellation of bond or surety undertaking and added new Subsec. (f) re cancellation under this section.



Section 38a-922 - (Formerly Sec. 38-440). Dissolution of insurer.

The commissioner may petition for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this state at the time he applies for a liquidation order. The court shall order dissolution of the corporation upon petition by the commissioner upon or after the granting of a liquidation order. If the dissolution has not previously been ordered, it shall be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent but may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason.

(P.A. 79-382, S. 20.)

History: Sec. 38-440 transferred to Sec. 38a-922 in 1991.



Section 38a-923 - (Formerly Sec. 38-441). Powers of liquidator.

(a) The liquidator shall have the power: (1) To appoint a special deputy to act for such liquidator under sections 38a-903 to 38a-961, inclusive, and to determine such special deputy’s reasonable compensation. The special deputy shall have all powers of the liquidator granted by this section. The special deputy shall serve at the pleasure of the liquidator; (2) to employ employees and agents, legal counsel, actuaries, accountants, appraisers, consultants and such other personnel as the liquidator may deem necessary to assist in the liquidation, notwithstanding any provision of law, including chapters 55a and 67; (3) to fix the reasonable compensation of employees and agents, legal counsel, actuaries, accountants, appraisers and consultants with the approval of the court; (4) to pay reasonable compensation to persons appointed and to defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer. The liquidator shall have the power to pay reasonable compensation to such persons on an interim basis. All such interim payments shall be subject to the approval of the court upon submission by the liquidator. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the commissioner may advance the costs so incurred out of any appropriation for the maintenance of the Insurance Department. Any amounts so advanced for expenses of administration shall be repaid to the commissioner for the use of the Insurance Department out of the first available moneys of the insurer; (5) to hold hearings, to subpoena witnesses, to compel their attendance, to administer oaths, to examine any person under oath and to compel any person to subscribe to such person’s testimony after it has been correctly reduced to writing, and in connection therewith to require the production of any books, papers, records or other documents which the liquidator deems relevant to the inquiry; (6) to collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose (A) to institute timely action in other jurisdictions in order to forestall garnishment and attachment proceedings against such debts; (B) to do such other acts as are necessary or expedient to collect, conserve or protect its assets or property, including the power to sell, compound, compromise or assign debts for purposes of collection upon such terms and conditions as the liquidator deems best; and (C) to pursue any creditor’s remedies available to enforce the creditor’s claims; (7) to conduct public and private sales of the property of the insurer; (8) to use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under section 38a-944; (9) to acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon or otherwise dispose of or deal with, any property of the insurer at its market value or upon such terms and conditions as are fair and reasonable. The liquidator shall also have power to execute, acknowledge and deliver any and all deeds, assignments, releases and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation; (10) to borrow money on the security of the assets in the insurer’s estate or without security and to execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation. Any such funds borrowed may be repaid as an administrative expense and have priority over any other claims in class 1 under the priority of distributions; (11) to enter into such contracts as are necessary to carry out the order to liquidate and to affirm or disavow any contracts to which the insurer is a party; (12) to continue to prosecute and to institute in the name of the insurer or in the liquidator’s own name any and all suits and other legal proceedings, in this state or elsewhere, and to abandon the prosecution of claims the liquidator deems unprofitable to pursue further. If the insurer is dissolved pursuant to section 38a-922, the liquidator shall have the power to apply to any court in this state or elsewhere for leave to substitute the liquidator for the insurer as plaintiff; (13) to prosecute any action which may exist on behalf of the creditors, members, policyholders or shareholders of the insurer against any officer of the insurer or any other person; (14) to remove any or all records and property of the insurer to the offices of the commissioner or to such other place as may be convenient for the purposes of efficient and orderly execution of the liquidation. Guaranty associations shall have such reasonable access to the records of the insurer as is necessary for them to carry out their statutory obligations; (15) to deposit in one or more banks in this state such sums as are required for meeting current administration expenses and dividend distributions; (16) to invest all sums not currently needed, unless the court orders otherwise; (17) to file any necessary documents for record in the office of any recorder of deeds or record office in this state or elsewhere where property of the insurer is located; (18) to assert all defenses available to the insurer as against third persons, including statutes of limitation, statutes of frauds and the defense of usury. A waiver of any defense by the insurer after a petition in liquidation has been filed shall not bind the liquidator. Whenever a guaranty association or foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to such obligation and may defend only in the absence of a defense by such guaranty associations; (19) to exercise and enforce all the rights, remedies and powers of any creditor, shareholder, policyholder or member, including any power to avoid any transfer or lien that may be given by the general law and that is not included under sections 38a-928 to 38a-930, inclusive; (20) to intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee and to act as the receiver or trustee whenever the appointment is offered; (21) to enter into agreements with any receiver or commissioner of any other state relating to the rehabilitation, liquidation, conservation or dissolution of an insurer doing business in both states; (22) to exercise all powers conferred upon receivers by the laws of this state not inconsistent with the provisions of sections 38a-903 to 38a-961, inclusive; (23) to appoint, with the approval of the court, an advisory committee of policyholders, claimants or other creditors including guaranty associations should such a committee be deemed necessary. The committee shall serve at the pleasure of the commissioner and the decision to appoint an advisory committee shall be at the sole discretion of the commissioner. The committee shall serve without compensation and without reimbursement for expenses. No other committee shall be appointed by the commissioner or the court in liquidation proceedings conducted under sections 38a-903 to 38a-961, inclusive; and (24) to audit the books and records of all agents of the insurer insofar as those records relate to the business activities of the insurer.

(b) The enumeration, in this section, of the powers and authority of the liquidator shall not be construed as a limitation upon him, nor shall it exclude in any manner his right to do other acts not specifically enumerated, or otherwise provided for, as may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation.

(c) The liquidator shall not be obligated to defend any action against the insurer or insured and may enforce injunctions, stays and the claims procedure set forth in sections 38a-903 to 38a-961, inclusive. The liquidator may elect to defend any actions against the insurer or insureds if it is in the best interest of the estate. Any insureds not defended by a guaranty association shall provide their own defense, and include the cost of the defense as part of their claims, if the defense was an obligation of the insurer. The rights of the liquidator to contest coverage on a particular claim shall be deemed preserved without the necessity for an express reservation of rights.

(P.A. 79-382, S. 21; P.A. 80-482, S. 4, 345, 348; 80-483, S. 112, 145, 186; P.A. 92-93, S. 16; P.A. 98-214, S. 13; P.A. 10-5, S. 46.)

History: P.A. 80-482 abolished the department of business regulation and restored its division of insurance as an independent department (as it was prior to creation of the business regulation department in P.A. 77-614); P.A. 80-483 had no effect; Sec. 38-441 transferred to Sec. 38a-923 in 1991; P.A. 92-93 amended Subsec. (a) to allow repayment of borrowed funds as administrative expense, to make technical corrections for statutory consistency, and to add Subdivs. (23) and (24) re liquidator’s powers to appoint advisory committee and audit books and records and added new Subsec. (c) re liquidator having no obligation to defend claims subsequent to entry of liquidation order; P.A. 98-214 amended Subsec. (a) to notwithstand any contrary provision of law, including chapters 55a and 67, to allow liquidator to, subject to the approval of the court, pay reasonable compensation to persons on an interim basis, to substitute “the creditor’s” for “his” in Subpara. (a)(6)(C), to substitute “The liquidator” for “he” and “himself” and “the liquidator’s” for “his” in Subdivs. (9) and (12), to delete “foreign guaranty associations” in Subdiv. (14), to delete “now held or hereafter” in Subdiv. (22), to make the decision to appoint an advisory committee be at the sole discretion of the commissioner, to delete compensation for “reasonable travel and per diem living expenses”, and to make technical changes, deleted “such” and “herein” in Subsec. (b), and replaced existing Subsec. (c) with new language re obligations and powers of the liquidator; P.A. 10-5 made technical changes in Subsec. (a), effective May 5, 2010.



Section 38a-924 - (Formerly Sec. 38-442). Notice to creditors and others. Requirements. Exceptions.

(a) Unless the court otherwise directs, the liquidator shall give or cause to be given notice of the liquidation order as soon as possible: (1) By first class mail and electronic communication to the Insurance Commissioner of each jurisdiction in which the insurer is doing business; (2) by first class mail to any guaranty association which is or may become obligated as a result of the liquidation; (3) by first class mail to all the insurer’s agents, brokers or producers of record, with current appointments or current licenses to represent the insurer, and to all other agents, brokers or producers as the liquidator deems appropriate at their last known address; (4) by first class mail to all persons known or reasonably expected to have claims against the insurer, including all policyholders and reinsurers, at their last known addresses as indicated by the records of the insurer; and (5) by publication in a newspaper of general circulation in the town in which the insurer has its principal place of business and in such other locations as the liquidator deems appropriate.

(b) Whenever the Insurance Commissioner of this state is appointed receiver for an insurer domiciled in another state, the notice of the liquidation order given by the domiciliary liquidator in compliance with the laws of that state shall be sufficient notice, and the ancillary receiver shall not be required to give any notice unless the domiciliary liquidator fails to give notice. The ancillary receiver may request that the domiciliary liquidator’s notice mention the existence of any applicable guaranty association laws in this state, and inform claimants that any claims which the guaranty association of this state may cover may be filed with the domiciliary liquidator and will be forwarded to the applicable guaranty association. If notice by the domiciliary liquidator in another state does not mention the possibility of guaranty association coverage in this state, then the ancillary receiver shall arrange to give notice to those who may have rights under applicable guaranty association laws in this state, together with a citation to the guaranty association statute in this state. The notice may include a brief summary of claimant’s rights under the guaranty association laws in this state and any other information deemed appropriate.

(c) Except as otherwise established by the liquidator with the approval of the court, notice to potential claimants under subsection (a) of this section shall require claimants to file with the liquidator their claims together with proper proofs specified in section 38a-938, on or before a date the liquidator shall specify in the notice. The liquidator need not require persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim. All claimants shall have a duty to keep the liquidator informed of any changes of address.

(d) (1) Notice under subsection (a) to agents of the insurer and to potential claimants who are policyholders shall include, where applicable, notice that coverage by state guaranty associations may be available for all or part of policy benefits in accordance with applicable state guaranty laws.

(2) The liquidator shall promptly provide to the guaranty associations such information concerning the identities and addresses of such policyholders and their policy coverages as may be within the liquidator’s possession or control, and otherwise cooperate with guaranty associations to assist them in providing to such policyholders timely notice of the guaranty associations’ coverage of policy benefits, including, as applicable, coverage of claims and continuation or termination of coverages.

(e) If notice is given in accordance with this section, the distribution of assets of the insurer under sections 38a-903 to 38a-961, inclusive, shall be conclusive with respect to all claimants, whether or not they received notice.

(f) Notwithstanding the provisions of subsections (a) to (e), inclusive, of this section, the liquidator shall have no duty to locate any person if no address is found in the records of the insurer, or if mailings are returned to the liquidator because of an inability to deliver at the address shown in the company’s books and records. In such circumstances the notice by publication as required by this chapter, or actual notice received shall be sufficient notice. Written certification by the liquidator or other knowledgeable person acting for the liquidator, that the notices were deposited in the United States mail, postage prepaid, shall be prima facie evidence of mailing and receipt.

(g) Upon application of the liquidator and for good cause shown, the court may find that notice by publication as required in this section is sufficient notice to those persons holding an occurrence policy which expired more than four years prior to the entry of the order of liquidation, and under which there are no pending claims; or the court may order such notice to those persons as it deems appropriate.

(P.A. 79-382, S. 22; P.A. 92-93, S. 17; P.A. 98-214, S. 14.)

History: Sec. 38-442 transferred to Sec. 38a-924 in 1991; P.A. 92-93 inserted new Subsec. (c) re notice requirements and guaranty association involvement and relettered former Subsec. (c) as (d); P.A. 98-214 amended Subdiv. (a)(1) to substitute “electronic communication” for “either by telegram or telephone”, deleted “foreign guaranty association” in Subdiv. (2), replaced “all insurance agents of the insurer” with list of agents, brokers or producers of records, et al., and amended Subdiv. (a)(4) to include reinsurers, inserted new Subsec. (b) re notice when the Insurance Commissioner is appointed receiver for an insurer domiciled in another state, redesignated existing Subsecs. (b), (c) and (d) as Subsecs. (c), (d) and (e), respectively, amending newly designated Subsec. (c) to allow exception as otherwise established by liquidator with the approval of the court and substitute “proofs specified in” for “proofs thereof pursuant to”, added new Subsec. (f) notwithstanding Subsecs. (a) to (e) re liquidator’s duty to locate persons, and added new Subsec. (g) re court authority to find that notice by publication is sufficient notice in certain events.



Section 38a-925 - (Formerly Sec. 38-443). Duties of agents. Penalty.

(a) Every person who receives notice in the form prescribed in section 38a-924, that an insurer which he represents as an agent is the subject of a liquidation order, shall within thirty days of such notice provide to the liquidator, in addition to the information he may be required to provide pursuant to section 38a-908, the information in the agent’s records related to any policy issued by the insurer through the agent, and if the agent is a general agent, the information in the general agent’s records related to any policy issued by the insurer through an agent under contract to him, including the name and address of such subagent. A policy shall be deemed issued through an agent if the agent has a property interest in the expiration of the policy, or if the agent has had in his possession a copy of the declarations of the policy at any time during the life of the policy, except where the ownership of the expiration of the policy has been transferred to another. The written notice shall include the name and address of the insurer, the name and address of the agent, identification of the policy impaired and the nature of the impairment including termination of coverage, as described in section 38a-921. Notice by a general agent satisfies the notice requirement for any agents under contract to him. Each agent obligated to give notice under this section shall file a report of compliance with the liquidator.

(b) Any agent failing to give notice or file a report of compliance as required in subsection (a) of this section may be subject to a penalty of not more than two thousand five hundred dollars and may have his license suspended, said penalty to be imposed after a hearing held by the commissioner.

(P.A. 79-382, S. 23; P.A. 92-93, S. 18; P.A. 08-178, S. 47.)

History: Sec. 38-443 transferred to Sec. 38a-925 in 1991; P.A. 92-93 amended Subsec. (a) to increase the number of days to respond to notice of liquidation from 15 days to 30 days and to make additional provision for policy information and deleted Subsec. (c) which had authorized liquidator to waive notification duties; P.A. 08-178 amended Subsec. (b) by making a technical change and increasing maximum penalty from $1,000 to $2,500.



Section 38a-926 - (Formerly Sec. 38-444). Actions by and against liquidator.

(a) Upon issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this state, no action at law or equity shall be brought against the insurer or liquidator, whether in this state or elsewhere, nor shall any such existing actions be maintained or further proceedings presented after issuance of such order. The courts of this state shall give full faith and credit to injunctions against new actions against the liquidator or the company or the continuation of existing actions against the liquidator or the company, when such injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states. Whenever in the liquidator’s judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this state, he may intervene in the action. The liquidator may defend any action in which he intervenes under this section at the expense of the estate of the insurer.

(b) The liquidator may, upon or after an order for liquidation, within two years or such time in addition to two years as applicable law may permit, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered. Where, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice, or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and where in any such case the period had not expired at the date of the filing of the petition, the liquidator may, for the benefit of the estate, take any such action or do any such act, required of or permitted to the insurer, within a period of one hundred eighty days subsequent to the entry of an order for liquidation, or within such further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

(c) No statute of limitations or defense of laches shall run with respect to any action against an insurer between the filing of a petition for liquidation against an insurer and the denial of the petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty days after the petition is denied.

(d) Any guaranty association or foreign guaranty association shall have standing to appear in any court proceeding concerning the liquidation of an insurer if such association is or may become liable to act as a result of the liquidation.

(P.A. 79-382, S. 24; P.A. 92-93, S. 19.)

History: Sec. 38-444 transferred to Sec. 38a-926 in 1991; P.A. 92-93 made technical corrections for statutory consistency.



Section 38a-927 - (Formerly Sec. 38-445). List of assets.

(a) As soon as practicable after the liquidation order but not later than one hundred twenty days thereafter, the liquidator shall prepare in duplicate a list of the insurer’s assets. The list shall be amended or supplemented from time to time as the liquidator may determine. One copy shall be filed in the office of the clerk of the Superior Court and one copy shall be retained for the liquidator’s files. All amendments and supplements shall be similarly filed.

(b) The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation.

(c) A submission to the court for disbursement of assets in accordance with section 38a-936 fulfills the requirements of subsection (a) of this section.

(P.A. 79-382, S. 25.)

History: Sec. 38-445 transferred to Sec. 38a-927 in 1991.



Section 38a-928 - (Formerly Sec. 38-446). Fraudulent transfers prior to petition.

(a) Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under sections 38a-903 to 38a-961, inclusive, is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under said sections, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value, and except that any purchaser, lienor, or obligee, who in good faith has given a consideration less than fair for such transfer, lien, or obligation, may retain the property, lien or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

(b) (1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under subsection (c) of section 38a-930.

(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(c) Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under subsection (a) of this section if: (1) The transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release; and (2) any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

(d) Any person receiving property from the insurer or any benefit thereof which is a fraudulent transfer under subsection (a) of this section shall be personally liable therefor and shall be bound to account to the liquidator.

(P.A. 79-382, S. 26; P.A. 92-93, S. 20.)

History: Sec. 38-446 transferred to Sec. 38a-928 in 1991; P.A. 92-93 added new Subsec. (d) re personal liability to liquidator for receipt of property and made technical corrections for statutory consistency.



Section 38a-929 - (Formerly Sec. 38-447). Fraudulent transfer after petition.

(a) After a petition for rehabilitation or liquidation has been filed a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the recorder of deeds in the town where any real property in question is located. The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any town in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the town prior to the consummation of the judicial sale.

(b) After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted: (1) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred; (2) a person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon his order, with the same effect as if the petition were not pending; (3) a person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith; (4) a person asserting the validity of a transfer under this section shall have the burden of proof. Except as elsewhere provided in this section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

(c) Any person receiving property from the insurer or any benefit thereof which is a fraudulent transfer under subsection (a) of this section shall be personally liable therefor and shall be bound to account to the liquidator.

(d) Nothing in sections 38a-903 to 38a-961, inclusive, shall impair the negotiability of currency or negotiable instruments.

(P.A. 79-382, S. 27 P.A. 92-93, S. 21.)

History: Sec. 38-447 transferred to Sec. 38a-929 in 1991; P.A. 92-93 inserted new Subsec. (c) re personal liability to liquidator for receipt of property, relettering former Subsec. (c) as (d), and made technical corrections for statutory consistency.



Section 38a-930 - (Formerly Sec. 38-448). Voidable preferences and liens.

(a)(1) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under sections 38a-903 to 38a-961, inclusive, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then such transfers shall be deemed preferences if made or suffered within one year before the filing of the successful petition for rehabilitation, or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(2) Any preference may be avoided by the liquidator if: (A) The insurer was insolvent at the time of the transfer; (B) the transfer was made within four months before the filing of the petition; (C) the creditor receiving it or to be benefited thereby or his agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or (D) the creditor receiving it was an officer, or any employee or attorney or other person who was in fact in a position of comparable influence in the insurer to an officer whether or not he held such position, or any shareholder holding directly or indirectly more than five per centum of any class of any equity security issued by the insurer, or any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm’s length.

(3) Where the preference is voidable, the liquidator may recover the property, or if it has been converted, its value from any person who has received or converted the property, except where a bona fide purchaser or lienor has given less than fair equivalent value, he shall have a lien upon the property to the extent of the consideration actually given by him. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

(b) (1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

(c) (1) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(2) A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of subsection (b) of this section, if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of subsection (b) of this section through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action, or ruling.

(d) A transfer of property for or on account of a new and contemporaneous consideration which is deemed under subsection (b) of this section to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers’ rights are performed within twenty-one days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan, shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

(e) If any lien deemed voidable under subdivision (2) of subsection (a) of this section has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under sections 38a-903 to 38a-961, inclusive, which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

(f) The property affected by any lien deemed voidable under subsections (a) and (e) of this section shall be discharged from such lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

(g) The Superior Court shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnity or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within such reasonable times as the court shall fix.

(h) The liability of a surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator, or where the property is retained under subsection (g) of this section to the extent of the amount paid to the liquidator.

(i) If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind, for property which becomes a part of the insurer’s estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from him.

(j) If an insurer shall, directly or indirectly, within four months before the filing of a successful petition for liquidation under sections 38a-903 to 38a-961, inclusive, or at any time in contemplation of a proceeding to liquidate it, pay money or transfer property to an attorney-at-law for services rendered or to be rendered, the transaction may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefit of the estate provided that where the attorney is in a position of influence in the insurer or an affiliate thereof payment of any money or the transfer of any property to the attorney-at-law for services rendered or to be rendered shall be governed by the provisions of subdivision (2) of subsection (a) of this section.

(k) (1) Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference when he has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is reasonable cause to so believe if the transfer was made within four months before the date of filing of the successful petition for liquidation.

(2) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under subsection (a) shall be personally liable therefor and shall be bound to account to the liquidator.

(3) Nothing in this subsection shall prejudice any other claim by the liquidator against any person.

(P.A. 79-382, S. 28; P.A. 85-613, S. 105, 154.)

History: P.A. 85-613 made technical change in Subsec. (k); Sec. 38-448 transferred to Sec. 38a-930 in 1991.



Section 38a-931 - (Formerly Sec. 38-449). Claims of holders of void or voidable rights.

(a) No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance, voidable under sections 38a-903 to 38a-961, inclusive, shall be allowed unless he surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within thirty days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

(b) A claim allowable under subsection (a) of this section by reason of the avoidance, whether voluntary or involuntary, or a preference, lien, conveyance, transfer, assignment, or encumbrance, may be filed as an excused late filing under section 38a-937 if filed within thirty days from the date of the avoidance, or within the further time allowed by the court under subsection (a) of this section.

(P.A. 79-382, S. 29.)

History: Sec. 38-449 transferred to Sec. 38a-931 in 1991.



Section 38a-932 - (Formerly Sec. 38-450). Set-offs and counterclaims. Accounting statements.

(a) Mutual debts or mutual credits, whether arising out of one or more contracts between the insurer and another person in connection with any action or proceeding under sections 38a-903 to 38a-961, inclusive, shall be set off and the balance only shall be allowed or paid, except as provided in subsection (b) of this section and section 38a-935.

(b) No set-off or counterclaim shall be allowed in favor of any person where: (1) The obligation of the insurer to the person would not at the date of the filing of a petition for receivership entitle the person to share as a claimant in the assets of the insurer; (2) the obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a set-off; (3) the obligation of the insurer is owed to an affiliate of such person or any other entity or association other than the person; (4) the obligation of the person is owed to an affiliate of the insurer or any other entity or association other than the insurer; (5) the obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution; or (6) the obligations between the person and the insurer arise from business where either the person or the insurer has assumed risks and obligations from the other party and then has ceded back to that party substantially the same risks and obligations.

(c) The receiver shall provide persons with accounting statements identifying all debts which are due and payable. Where a person owes to the insurer amounts which are due and payable, against which the person asserts set-off of mutual credits which may become due and payable from the insurer in the future, the person shall promptly pay to the receiver the amounts due and payable provided, notwithstanding section 38a-944 or any other provision of sections 38a-903 to 38a-961, inclusive, the receiver shall promptly and fully refund, to the extent of the person’s prior payments, any mutual credits that become due and payable to the person by the insurer. Prior to the termination of any proceeding under said sections, the amount due the person shall be determined for the purpose of the receiver making a final refund, if any.

(d) This section shall apply to all contracts entered into, renewed, extended or amended on or after October 1, 1993, and to debts or credits arising from any business written or transactions occurring after that date pursuant to any such contract. Contracts entered into, renewed, extended or amended before October 1, 1993, shall continue to be subject to the provisions of this section as revised to 1991. For purposes of this section, any change in the terms of, or consideration for, any such contract shall be deemed an amendment.

(P.A. 79-382, S. 30; P.A. 92-93, S. 22, 46; May Sp. Sess. P.A. 92-11, S. 51, 70.)

History: Sec. 38-450 transferred to Sec. 38a-932 in 1991; P.A. 92-93 amended Subsec. (a) re applicability of set-offs to two or more contracts, amended Subsec. (b) to change reference to “liquidation” to “receivership” and to add additional provisions re disallowance of set-offs or counterclaims, added new Subsecs. (c) re accounting statements and (d) re applicability to contracts, effective October 1, 1993; May Sp. Sess. P.A. 92-11 amended Subsec. (d) to clarify application of section as amended by P.A. 92-93 to contracts entered into, renewed, extended or amended on or after October 1, 1993.



Section 38a-933 - (Formerly Sec. 38-451). Assessments.

(a) As soon as practicable but not more than two years from the date of an order of liquidation pursuant to section 38a-920 of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth: (1) The reasonable value of the assets of the insurer; (2) the insurer’s probable total liabilities; (3) the probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment; and (4) a recommendation as to whether or not an assessment should be made and in what amount.

(b) Upon the basis of the report provided in subsection (a) of this section, including any supplements and amendments thereto, the Superior Court may levy one or more assessments against all members of the insurer who are subject to assessment. Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment, exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

(c) After levy of assessment under subsection (b) of this section the liquidator shall issue an order directing each member who has not paid the assessment pursuant to the order, to show cause why the liquidator should not pursue a judgment therefor.

(d) The liquidator shall give notice of the order to show cause by publication and by first class mail to each member liable thereunder mailed to his last known address as it appears on the insurer’s records, at least twenty days before the return day of the order to show cause.

(e) (1) If a member does not appear and serve duly verified objections upon the liquidator on or before the return day of the order to show cause under subsection (c) of this section, the court shall make an order adjudging the member liable for the amount of the assessment against him, pursuant to subsection (c) of this section, together with costs, and the liquidator shall have a judgment against the member therefor.

(2) If on or before such return day, the member appears and serves duly verified objections upon the liquidator, the commissioner may hear and determine the matter or may appoint a referee to hear it and make such order as the facts warrant. In the event that the commissioner determines that such objections do not warrant relief from assessment, the member may request the court to review the matter and vacate the order to show cause.

(f) The liquidator may enforce any order or collect any judgment under subsection (e) of this section by any lawful means.

(P.A. 79-382, S. 31.)

History: Sec. 38-451 transferred to Sec. 38a-933 in 1991.



Section 38a-933a - Amounts recoverable. Affiliate liability. Timing of proceedings.

(a) If an order instituting a delinquency proceeding against an insurer authorized to do business in this state is entered under this chapter, the receiver appointed under the order has a right to recover on behalf of the insurer from any affiliate that controlled the insurer the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation, rehabilitation or conservation. This recovery is subject to the limitations of subsections (b) to (g), inclusive, of this section. For purposes of this section, “distribution” includes any dividend, or any loan, advance, payment or other transfer for which the insurer did not receive fair consideration prior to the commencement of delinquency proceedings.

(b) No distribution is recoverable if the recipient shows that, when paid, the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect its solvency.

(c) The maximum amount recoverable under this section is the amount needed, in excess of all other available assets, to pay all claims under the receivership, reduced for each recipient by any amount the recipient has already paid to receivers under similar laws of other states.

(d) Any person who was an affiliate that controlled the insurer at the time the distributions were paid is liable up to the amount of distributions received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared is liable up to the amount of distributions he would have received if he had been paid immediately. If two or more persons are liable regarding the same distributions, they shall be jointly and severally liable.

(e) If any person liable under subsection (d) of this section is insolvent, all affiliates that controlled that person at the time the dividend was declared or paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

(f) An action or proceeding under this section may not be commenced after the earlier of: (1) Two years after the appointment of a rehabilitator under section 38a-915 or a liquidator under section 38a-920; or (2) the date the rehabilitation is terminated under subsection (b) of section 38a-918 or the liquidation is terminated under section 38a-948.

(P.A. 98-214, S. 15.)



Section 38a-934 - (Formerly Sec. 38-452.) Reinsurer’s liability.

The amount recoverable by the liquidator from reinsurers shall not be reduced as a result of the delinquency proceedings, regardless of any provision in the reinsurance contract or other agreement. Payment made directly to an insured or other creditor shall not diminish the reinsurer’s obligation to the insurer’s estate except when (1) the reinsurance contract provides for payment of the reinsurance proceeds to another payee, (2) the underlying insurance policy, including any amendments or endorsements, provides for the assumption of the policy obligations by the reinsurer, or (3) there has been a novation of the underlying policy obligations and an assumption of those obligations by the reinsurer and the proceeds are payable to another payee.

(P.A. 79-382, S. 32 P.A. 92-93, S. 23; P.A. 98-214, S. 5.)

History: Sec. 38-452 transferred to Sec. 38a-934 in 1991; P.A. 92-93 made technical corrections for statutory consistency; P.A. 98-214 deleted exception re reinsurer’s obligation for when the reinsurance contract provided direct coverage of a named insured and payment discharged the obligation and added new exceptions by creating new Subdiv. (1) re contract which provides for payment to another payee, new Subdiv. (2) re assumption of policy obligations in underlying policy, and new Subdiv. (3) re novation and assumption of obligations by reinsurer with proceeds payable to another payee.



Section 38a-935 - (Formerly Sec. 38-453). Recovery of premiums owed. Penalty. Appeals.

(a)(1) A producer, premium finance company or any other person, other than the insured, responsible for the payment of a premium shall pay any unpaid collected premium including any amount representing commissions held by such person at the time of the entry of the liquidation order, whether earned or unearned based on the termination of coverage under section 38a-921, and any unpaid earned premium, all as shown on the records of the insurer. A producer, premium finance company or any other person shall have no obligation to pay an uncollected unpaid unearned premium to the liquidator. (2) The liquidator shall also have the right to recover from any person other than the insured, responsible for the payment of a premium, any unearned commission actually paid or credited to such person based on the termination of coverage under section 38a-921. Credits or set-offs or both shall not be allowed to a producer or premium finance company, or any other person against unpaid premium due the insurer for any amounts advanced to the insurer by such person on behalf of, but in the absence of a payment by, the insured, or for any other amount paid by such person to any other person after the entry of the order of liquidation. (3) An insured shall pay, either directly to the liquidator or to any agent who has paid or is obligated to pay the liquidator on behalf of the insured, any unpaid earned premium or retrospectively rated premium due the insurer based on the termination of coverage under section 38a-921. Premium on surety business shall be deemed earned at inception if no policy term can be determined. All other premium shall be deemed earned and shall be prorated over the determined policy term, regardless of any provision in the bond, guaranty, contract or other agreement. If a claim for losses incurred under a policy is approved by the court under subsection (b) of section 38a-945, then all premium for the full policy term shall be deemed earned. (4) Any person who collected premium, or financed premium under a premium finance contract, that is due the insurer in liquidation shall be deemed to hold that premium in trust as a fiduciary for the benefit of the insurer and to have availed himself of the laws of this state, regardless of any provision in any agency contract or other agreement. (5) Any premium finance company shall be obligated to pay any amounts due the insurer from premium finance contracts, whether the premium is earned or unearned. The liquidator has the right to collect any unpaid financed premium directly from the premium finance company, by taking an assignment of the underlying premium finance contracts, or directly from the insured who is a party to the premium finance contract.

(b) Upon satisfactory evidence of a violation of this section by a person other than an insured, the commissioner may require any of the following: (1) Suspend or revoke or refuse to renew the licenses of such offending party or parties; or (2) impose a penalty of not more than two thousand five hundred dollars for each act in violation of this section by said party or parties.

(c) Before the commissioner takes any action as set forth in subsection (b) of this section, he shall give written notice to the person, company, association, or exchange accused of violating the law, stating specifically the nature of the alleged violation, and fixing a time and place, at least ten days thereafter, when a hearing on the matter shall be held. After such hearing, or upon failure of the accused to appear at such hearing, the commissioner, if he shall find such violation, shall impose such of the penalties under subsection (b) of this section as he deems advisable.

(d) Any person aggrieved by the action of the commissioner in revoking, suspending or refusing to grant a license or in imposing a fine may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of Hartford.

(P.A. 79-382, S. 33; P.A. 88-230, S. 1, 12; P.A. 90-50, S. 2, 3; 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 96-193, S. 32, 36; P.A. 98-214, S. 16; P.A. 08-178, S. 48.)

History: P.A. 90-50 amended Subsec. (a) to allow recovery of collected premium and any unpaid earned premium at the time of insolvency, to require that any entity responsible for premium payment on behalf of the insured shall not be required to pay an uncollected unpaid unearned premium to the liquidator and to allow an insured to recover any part of an unearned premium which represents commission actually paid or credited; Sec. 38-453 transferred to Sec. 38a-935 in 1991; P.A. 96-193 amended Subsec. (a) to substitute “producer” for “agent” and “broker”, effective June 3, 1996; P.A. 98-214 amended Subsec. (a) to insert Subdiv. designators, to include “any amount representing commissions” re unpaid collected premium, to add “based on the termination of coverage under section 38a-921” re such premium, to delete right of insured to recover any part of an unearned premium, to add as Subdiv. (2) power of liquidator to recover from any person other than the insured, responsible for payment of a premium, any unearned commission based on the termination of coverage under Sec. 38a-921, to prohibit certain credits or set-offs, to specify in Subdiv. (3) that insured’s payment be either directly to the liquidator or to any agent who has paid or is obligated to pay the liquidator on behalf of the insured, including any retrospectively rated premium due the insurer, to delete “at the time of the declaration of insolvency, as shown on the records of the insurer”, and replace with “based on the termination of coverage under section 38a-921”, to add provision in Subdiv. (3) re when premium on surety business and other premium shall be deemed earned and re claim for losses approved by court, to add new Subdiv. (4) re person who collected or financed premium that is due the insurer in liquidation, and to add new Subdiv. (5) re obligation of premium finance companies, amended Subsec. (b) to insert “by a person other than an insured” re a violation of section, deleted existing language in Subsec. (d) and substituted with language re appeals, and made technical changes throughout section (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1998 regular and special sessions of the General Assembly, effective September 1, 1998; P.A. 08-178 amended Subsec. (b) by making technical changes and increasing maximum penalty from $1,000 to $2,500 per violation.



Section 38a-936 - (Formerly Sec. 38-454). Liquidator’s proposal to distribute assets.

(a) Within one hundred twenty days of a final determination of insolvency of an insurer by a court of competent jurisdiction of this state, the liquidator shall make application to the court for approval of a proposal to disburse assets out of marshaled assets, from time to time as such assets become available, to a guaranty association or foreign guaranty association having obligations because of such insolvency. If the liquidator determines that there are insufficient assets to disburse, the application required by this section shall be considered satisfied by a filing by the liquidator stating the reasons for this determination.

(b) Such proposal shall at least include provisions for: (1) Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within priorities established in section 38a-944, classes 1 and 2; (2) disbursement of the assets marshaled to date and subsequent disbursement of assets as they become available; (3) equitable allocation of disbursements to each of the guaranty associations and foreign guaranty associations entitled thereto; (4) the securing by the liquidator from each of the associations entitled to disbursements pursuant to this section of an agreement to return the liquidator such assets, together with income earned on assets previously disbursed, as may be required to pay claims of secured creditors and claims falling within the priorities established in section 38a-944, in accordance with such priorities. No bond shall be required of any such association; and (5) a full report to be made by each association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on such assets and any other matter as the court may direct.

(c) The liquidator’s proposal shall provide for disbursements to the associations in amounts estimated at least equal to the claim payments made or to be made thereby for which such associations could assert a claim against the liquidator and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amount of such claim payments made or to be made by the association then disbursements shall be in the amount of available assets.

(d) The liquidator’s proposal shall, with respect to an insolvent insurer writing life or health insurance or annuities, provide for disbursements of assets to any guaranty association or any foreign guaranty association covering life or health insurance or annuities or to any other entity or organization reinsuring, assuming or guaranteeing policies or contracts of insurance under the acts creating such associations.

(e) Notice of such application shall be given to the associations in and to the commissioners of insurance of each of the states. Any such notice shall be deemed to have been given when deposited in the United States certified mails, first class postage prepaid, at least thirty days prior to submission of such application to the court. Action on the application may be taken by the court provided the above required notice has been given and provided further that the liquidator’s proposal complies with subdivisions (1) and (2) of subsection (b) of this section.

(P.A. 79-382, S. 34; P.A. 92-93, S. 24.)

History: Sec. 38-454 transferred to Sec. 38a-936 in 1991; P.A. 92-93 made technical corrections in Subsec. (b) for statutory consistency.



Section 38a-937 - (Formerly Sec. 38-455). Filing of claims.

(a) Proof of all claims shall be filed with the liquidator in the form required by section 38a-938 on or before the last day for filing specified in the notice required pursuant to section 38a-924, except that proof of claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires, provided, only upon application of the liquidator, the court may allow alternative procedures and requirements for the filing of proofs of claim or for allowing or proving claims. Upon such application, if the court dispenses with the requirement of filing a proof of claim by a person, class or group of persons, a proof of claim for such persons shall be deemed as having been filed for all purposes, including the application of guaranty association or foreign guaranty association laws.

(b) The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if he were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation, under the following circumstances: (1) The existence of the claim was not known to the claimant and that he filed his claim as promptly thereafter as reasonably possible after learning of it; (2) a transfer to a creditor was avoided pursuant to sections 38a-928 to 38a-930, inclusive, or was voluntarily surrendered pursuant to section 38a-931, and that the filing satisfies the conditions of said section 38a-931; (3) the valuation pursuant to section 38a-943 of security held by a secured creditor shows a deficiency, which is filed within thirty days after the valuation.

(c) The liquidator shall permit late filing claims to share in distributions, whether past or future, as if they were not late, if such claims are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, subsequent to the last day for filing where such payments were made and expenses incurred as provided by law.

(d) The liquidator may consider any claim filed late which is not covered by subsection (b) of this section, and permit it to receive distributions which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late-filing claimant shall receive, at each distribution, the same percentage of the amount allowed on his claim as is then being paid to claimants of any lower priority. This shall continue until his claim has been paid in full.

(P.A. 79-382, S. 35; P.A. 92-93, S. 25; P.A. 96-227, S. 13.)

History: Sec. 38-455 transferred to Sec. 38a-937 in 1991; P.A. 92-93 amended Subsec. (a) re alternative procedures and requirements for filing proof of claims; P.A. 96-227 corrected punctuation in Subsec. (c).



Section 38a-938 - (Formerly Sec. 38-456). Proof of claim.

(a) Proof of claim shall consist of a statement signed by the claimant that includes all of the following that are applicable: (1) The particulars of the claim including the consideration given for it; (2) the identity and amount of the security on the claim; (3) the payments made on the debt, if any; (4) that the sum claimed is justly owing and that there is no set-off, counterclaim, or defense to the claim; (5) any right of priority of payment or other specific right asserted by the claimants; (6) a copy of any written instrument which is the foundation of the claim; (7) the name and address of the claimant and the attorney who represents him, if any; and (8) the Social Security or federal employer identification number of the claimant.

(b) No claim need be considered or allowed if it does not contain all the information in subsection (a) of this section which may be applicable. The liquidator may require that a prescribed form be used and may require that other information and documents be included.

(c) At any time the liquidator may request the claimant to present information or evidence supplementary to that required under subsection (a) of this section and may take testimony under oath, require production of affidavits or depositions or otherwise obtain additional information or evidence.

(d) No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation, and no judgment or order against an insured or the insurer entered at any time by default or by collusion, need be considered as evidence of liability or of quantum of damages. No judgment or order against an insured or the insurer entered within four months before the filing of the petition need be considered as evidence of liability or of the quantum of damages.

(e) A guaranty association shall be permitted to file a single omnibus proof of claim for all claims of the association in connection with payment of claims of the insolvent insurer. The omnibus proof of claim shall be periodically updated by the association, and the liquidator may require the association to submit a reasonable amount of supporting documentation.

(P.A. 79-382, S. 36; P.A. 80-483, S. 113, 186; P.A. 92-93, S. 26; P.A. 98-214, S. 17.)

History: P.A. 80-483 made technical change in Subsec. (c), substituting “section” for “act”; Sec. 38-456 transferred to Sec. 38a-938 in 1991; P.A. 92-93 made technical correction in Subsec. (a) for statutory consistency; P.A. 98-214 amended Subsec. (a) to add new Subdiv. (8) re Social Security or federal employer identification number of claimant, and replaced former Subsec. (e) with new language allowing a guaranty association to file a single omnibus proof of claim.



Section 38a-939 - (Formerly Sec. 38-457). Special claims.

(a) Claims made under employment contracts by directors, principal officers, or persons in fact performing similar functions or having similar powers are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation pursuant to section 38a-915 or 38a-920.

(b) When a liquidation order has been entered in a proceeding against an insurer, any insured, reinsured, third party person who has a cause of action against an insured of the insurer, or any other person or entity that has a claim or cause of action against the insurer, shall have the right to file a claim in the proceeding, regardless of the fact that the claim may be contingent, unliquidated or immature. For purposes of this section: (1) A claim is contingent if the accident, casualty, disaster or loss insured or reinsured against occurred on or before the date fixed under section 38a-920 but the act or event triggering the insurer’s obligation to pay has not occurred as of that date; (2) a claim is unliquidated if the amount of the claim has not been determined; and (3) a claim is immature if payment on the claim is not yet due.

(c) Except as provided in this section, a claim may not share in a distribution of assets pursuant to this chapter unless it has been definitely determined, proved and allowed. A contingent, unliquidated or immature claim may share in a distribution of assets provided that, as of the time of the allowance or disallowance of the claim by the court: (1) If the claim was a contingent claim against the insurer as of the date established under section 38a-920, the claimant has presented proof of the insurer’s obligation to pay reasonably satisfactory to the receiver; (2) if the claim was a contingent claim as of the date established under section 38a-920 and was based upon a cause of action against an insured of the insurer, (A) it may be reasonably inferred from proof presented upon the claim that the claimant would be able to obtain a judgment, (B) the person has furnished suitable proof, unless the court for good cause shown shall otherwise direct, that no further valid claims can be made against the insurer arising out of the cause of action other than those already presented, and (C) the total liability of the insurer to all claimants arising out of the same act shall be no greater than its total liability would be were it not in liquidation. In those cases under subparagraph (C) of this subdivision, insureds may include in contingent claims reasonable attorney’s fees for services rendered after the date of liquidation, in defense of claims or suits covered by the insured’s policy, provided the attorney’s fees have been paid by the insured and evidence of payment is presented to the receiver; (3) if the claim was unliquidated as of the date established under section 38a-920, its amount has been determined, provided such determination does not prejudice the orderly administration of the liquidation proceeding; or (4) if the claim was immature as of the date established under section 38a-920, it shall be discounted at the higher of the legal rate of interest accruing on judgments or the rate of interest available on United States Treasury securities of approximately the same maturity.

(d) Notwithstanding the provisions of subsections (a) to (c), inclusive, of this section, any insured shall have the right to file a claim for the protection afforded under the insured’s policy, irrespective of whether a claim is then known, if the policy is an occurrence policy. Thereafter, at such time that a specific claim is made by or against the insurer, the insured shall supplement his claim and the receiver shall treat the same as a contingent, unliquidated or immature claim. Any such claims of policyholders for the protection under an occurrence policy remaining at or near the closing of the estate shall be disposed of in accordance with section 38a-945.

(e) The estimation and allowance of a contingent claim under this section shall not provide a basis to compel payment from a reinsurer of estimated incurred but not reported losses and, except with respect to claims made under subsection (c) of section 38a-939, outstanding reserves, unless the reinsurance contract specifically provides for the payment of such losses or reserves.

(P.A. 79-382, S. 37; P.A. 98-214, S. 18.)

History: Sec. 38-457 transferred to Sec. 38a-939 in 1991; P.A. 98-214 deleted former Subsecs. (a), (b) and (c), redesignated former Subsec. (d) as Subsec. (a), added new Subsec. (b) re claims when a liquidation order has been entered, added new Subsec. (c) prohibiting a claim from sharing in a distribution of assets pursuant to chapter except as provided in section, added new Subsec. (d) allowing any insured to file a claim for protection offered under his policy, and added new Subsec. (e) providing that the estimation and allowance of a contingent claim under section shall not be a basis to compel payment from reinsurer of certain losses.



Section 38a-940 - (Formerly Sec. 38-458). Special provisions for third party claims. Liquidator recommendations. Provisions not applicable to claims covered by guaranty association.

(a) Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator on or before the last day for filing claims.

(b) Whether or not the third party files a claim, the insured may file a claim on the insured’s own behalf in the liquidation. To the extent the insured files a claim, it shall be deemed sufficient to cover all related third party claims. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within sixty days after mailing of the notice required by section 38a-924, whichever is later, the insurer shall be deemed an unexcused late filer.

(c) The liquidator shall make recommendations to the court pursuant to section 38a-944 for the allowance of an insured’s claim pursuant to subsection (b) of this section after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured. Whenever it seems appropriate, the liquidator shall reconsider the claim on the basis of additional information and amend his recommendations to the court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination. The court may amend its allowance as it finds appropriate. As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like priority, based on the lesser of (1) the amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expenses of defense, or (2) the amount allowed on the claims by the court. After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this subsection shall not be a reason for unreasonable delay of final distribution and discharge of the liquidator.

(d) If several claims founded upon one policy are filed, whether by third parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy limit. Claims by the insured shall be evaluated as in subsection (c) of this section. If any insured’s claim is subsequently reduced under subsection (c) of this section, the amount thus freed shall be apportioned ratably among the claims which have been reduced under this subsection.

(e) No claim may be presented under this section if it is or may be covered by any guaranty association.

(P.A. 79-382, S. 38; P.A. 98-214, S. 19.)

History: Sec. 38-458 transferred to Sec. 38a-940 in 1991; P.A. 98-214 amended Subsec. (a) to add “on or before the last day for filing claims”, amended Subsec. (b) re sufficiency of claim filed by insured re all related third party claims and to make technical changes, amended Subsec. (c) to delete “his” re liquidator’s recommendations and to substitute “the liquidator” for “he” and “finds” for “thinks”, and amended Subsec. (e) to delete “or foreign guaranty association”.



Section 38a-941 - (Formerly Sec. 38-459). Disputed claims. Hearings. Procedure.

(a) When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant or the claimant’s attorney by first class mail at the address shown in the proof of claim. Not later than thirty days after the mailing of the notice, the claimant may file objections with the liquidator. Any filed objections shall clearly set forth all facts and the legal basis for the objections and the reasons why the claim should be allowed. If no such filing is made, the determination shall be final.

(b) Whenever objections are filed with the liquidator and the liquidator does not alter the determination of the claim as a result of the objections, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or the claimant’s attorney and to any other persons directly affected, not less than ten nor more than thirty days before the date of the hearing. The matter may be heard by the court or by a court-appointed referee. The hearing shall be conducted on the record in an informal manner and the formal rules of evidence and civil procedure need not be strictly applied. Hearings shall be held without a jury. Prehearing discovery shall be limited to such pretrial discovery as expressly permitted in arbitration proceedings under chapter 909.

(c) When a disputed claim is heard by a referee, the referee shall submit written findings of fact and conclusions of law along with the recommendation for disposition to the court. The referee’s recommendation shall become the final judgment of the court, unless objections to the referee’s recommendations are filed by the liquidator or claimant with the court not later than fifteen days after the recommendation is mailed to the liquidator and claimant.

(d) The final disposition by the court of a disputed claim, whether after a hearing by the court or after a recommendation by a referee, shall be deemed a final judgment for purposes of appeal.

(e) The courts of this state may make special rules of civil procedure for disputed claims, provided that the rules are not inconsistent with this chapter.

(P.A. 79-382, S. 39; P.A. 98-214, S. 20.)

History: Sec. 38-459 transferred to Sec. 38a-941 in 1991; P.A. 98-214 amended Subsec. (a) to make technical changes, to add provision that filed objections set forth facts and legal basis for objections and reasons why claim should be allowed, and to substitute “the determination shall be final” for “the claimant may not further object to the determination”, amended Subsec. (b) to make technical changes, to substitute “the determination” for “his denial” re liquidator, to delete “who shall submit findings of fact along with his recommendation” re referee and to add provisions re conduct of hearing and added new Subsecs. (c) to (e), inclusive, re disputed claims heard by a referee, re final disposition of a disputed claim for purposes of appeal and re special rules of civil procedure for disputed claims, respectively.



Section 38a-942 - (Formerly Sec. 38-460). Claims of surety.

Whenever an obligee whose claim against an insurer is secured, in whole or in part, by the undertaking of another person, fails to prove and file that claim, the other person may do so in the obligee’s name, and shall be subrogated to the rights of the obligee, whether the claim has been filed by the obligee or by the other person in the obligee’s name, to the extent that the obligee discharges the undertaking. In the absence of an agreement with the obligee to the contrary, the other person shall not be entitled to any distribution until the amount paid to the obligee on the undertaking plus the distributions paid on the claim from the insurer’s estate to the obligee equals the amount of the entire claim of the obligee. Any excess received by the obligee shall be held by him in trust for such other person. The term “other person”, as used in this section is not intended to apply to a guaranty association.

(P.A. 79-382, S. 40; P.A. 98-214, S. 21.)

History: Sec. 38-460 transferred to Sec. 38a-942 in 1991; P.A. 98-214 substituted “obligee” for “creditor” and “he”, and deleted “however” and “or foreign guaranty association”.



Section 38a-943 - (Formerly Sec. 38-461). Secured creditor’s claims.

(a) The value of any security held by a secured creditor shall be determined in one of the following ways, as the court may direct: (1) By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditors; or (2) by agreement, arbitration, compromise or litigation between the creditor and the liquidator.

(b) The determination shall be under the supervision and control of the court with due regard for the recommendation of the liquidator. The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant shall surrender his security to the liquidator, the entire claim shall be allowed as if unsecured.

(P.A. 79-382, S. 41.)

History: Sec. 38-461 transferred to Sec. 38a-943 in 1991.



Section 38a-944 - (Formerly Sec. 38-462). Priority of distribution of claims.

(a) The priority of distribution of claims from the insurer’s estate shall be in accordance with the order in which each class of claims is set forth in this section. Every claim in each class shall be paid in full or adequate funds retained for such payment before the members of the next class receive any payment. Once such funds are retained by the liquidator and approved by the court, the insurer’s estate shall have no further liability to members of that class except to the extent of the retained funds and any other undistributed funds. No subclasses shall be established within any class, except as provided in subdivision (1) of subsection (a) of section 38a-923. No claim by a shareholder, policyholder or other creditor shall be permitted to circumvent the priority classes through the use of equitable remedies. The order of distribution of claims shall be:

(1) Class 1. The costs and expenses of administration expressly approved by the receiver, including but not limited to the following: (A) The actual and necessary costs of preserving or recovering the assets of the insurer; (B) compensation for all services rendered in the conservation, rehabilitation or liquidation; (C) any necessary filing fees; (D) the fees and mileage payable to witnesses; and (E) authorized reasonable attorney’s fees and other professional services rendered in the conservation, rehabilitation or liquidation.

(2) Class 2. The administrative expenses of guaranty associations. For purposes of this section such expenses shall be those reasonable expenses incurred by guaranty associations where the expenses are not payments or expenses which are required to be incurred as direct policy benefits in fulfillment of the terms of the insurance contract or policy, and that are of the type and nature that, but for the activities of the guaranty association otherwise would have been incurred by the receiver, including, but not limited to, evaluations of policy coverage, activities involved in the adjustment and settlement of claims under policies, including those of in-house or outside adjusters, and the reasonable expenses incurred in connection with the arrangements for ongoing coverage through transfer to other insurers, policy exchanges or maintaining policies in force. The receiver may in his or her sole discretion approve as an administrative expense under this section any other reasonable expenses of the guaranty association if the receiver finds: (A) The expenses are not expenses required to be paid or incurred as direct policy benefits by the terms of the policy, and (B) the expenses were incurred in furtherance of activities that provided a material economic benefit to the estate as a whole, irrespective of whether the activities resulted in additional benefits to covered claimants. The court shall approve such expenses unless it finds the receiver abused his or her discretion in approving the expenses. If the receiver determines that the assets of the estate will be sufficient to pay all class 1 claims in full, class 2 claims shall be paid currently, provided that the liquidator shall secure from each of the associations receiving disbursements pursuant to this section an agreement to return to the liquidator such disbursement, together with investment income actually earned on such disbursements, as may be required to pay class 1 claims. No bond shall be required of any such association.

(3) Class 3. All claims under policies including such claims of the federal or any state or local government for losses incurred, including third party claims, claims for unearned premiums, and all claims of a guaranty association for payment of covered claims or covered obligations of the insurer. All claims of a guaranty association for reasonable expenses other than those included in class 2. All claims under life and health insurance policies, annuity contracts and funding agreements, whether for death proceeds, health benefits, annuity proceeds, or investment values shall be treated as loss claims. That portion of any loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, shall not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligations of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment by an employer to his employee shall be treated as a gratuity. Notwithstanding the provisions of this subdivision, the following claims shall be excluded from class 3 priority: (A) Obligations of the insolvent insurer arising out of reinsurance contracts; (B) obligations incurred after the expiration date of the insurance policy or after the policy has been replaced by the insured or canceled at the insured’s request or after the policy has been canceled as provided in this chapter. Notwithstanding the provisions of this subdivision, earned premium claims on policies, other than reinsurance agreements, shall not be excluded; (C) obligations to insurers, insurance pools or underwriting associations and their claims for contribution, indemnity or subrogation, equitable or otherwise; and (D) any claim which is in excess of any applicable limits provided in the insurance policy issued by the insolvent insurer.

(4) Class 4. Claims of the federal government except those under class 3.

(5) Class 5. Debts due employees for services, benefits, contractual or otherwise due arising out of such reasonable compensation to employees for services performed to the extent that they do not exceed two months of monetary compensation and represent payment for services performed within six months before the filing of the petition for liquidation or, if rehabilitation preceded liquidation, within one year before the filing of the petition for rehabilitation. Officers and directors shall not be entitled to the benefit of this priority, except as otherwise approved by the liquidator and the court. Such priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of employees.

(6) Class 6. Claims of general creditors, including claims of ceding and assuming companies in their capacity as such, and claims against the insurer for liability for bodily injury or for injury to or destruction of tangible property which are not under policies.

(7) Class 7. Claims of any state or local government, except those under class 4. Claims of any such governmental body for a penalty or forfeiture, but only to the extent of the pecuniary loss sustained from the act, transaction or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to the class of claims under subdivision (8) of this subsection.

(8) Class 8. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies, interest on claims of classes 1 to 7, inclusive, and any other claims specifically subordinated to this class.

(9) Class 9. Claims of shareholders or other owners arising out of their capacity as shareholders or owners, or arising in any other capacity or facts except as they may be qualified in class 3 or 4.

(b) Upon the declaration of a dividend, the receiver shall apply the amount of the dividend against any indebtedness owed to the insurer by the person entitled to the dividend. There shall be no claim allowed for any deductible charged by a guaranty association or entity performing a similar function.

(c) Every claim under a separate account agreement providing, in effect, that the assets in the separate account shall not be chargeable with liabilities arising out of any other business of the insurer shall be satisfied out of the assets in the separate account equal to the reserves maintained in such account for such agreement and, to the extent, if any, not fully discharged thereby, shall be treated as a class 3 claim against the estate. For the purposes of this section, the “insurer’s estate” shall mean the general assets of such company less any assets held in separate accounts that, pursuant to section 38a-433 or 38a-459, are not chargeable with liabilities arising out of any other business of the insurer.

(P.A. 79-382, S. 42; P.A. 82-472, S. 118, 183; P.A. 92-93, S. 27; P.A. 97-113, S. 1, 2; P.A. 98-214, S. 23.)

History: P.A. 82-472 made a technical correction; Sec. 38-462 transferred to Sec. 38a-944 in 1991; P.A. 92-93 divided section into Subsecs. and Subdivs., prohibited claims by creditors to circumvent priority classes, extensively revised classes of priority distribution to include in class 1 costs of professional services, to change “debts due” in class 2 to “reasonable compensation” and to change maximum payment from $1,000 to two month’s compensation and include cases where rehabilitation precedes liquidation, to include in class 3 certain claims of federal, state and local government, annuity contracts and funding agreements, and to make changes in class 4, i.e. claims under nonassessable policies, incorporating former class 5 within class 4, renumbering classes as necessary and making technical changes for statutory consistency; P.A. 97-113 reorganized classes in Subsec. (a) by moving Subdiv. (2) to Subdiv. (4), inserting new Subdiv. (3) re claims of federal government, and renumbering remaining Subdivs., and made technical changes in Subsecs. (a) and (b), effective June 6, 1997; P.A. 98-214 amended Subsec. (a) re liability of insurer’s estate once funds are retained by liquidator and approved by court, and amended prohibition on subclasses within any class to provide exceptions as provided in Subdiv. (a)(1) of Sec. 38a-923, amended Subdiv. (1) to make costs and expenses of administration those “expressly approved by the receiver”, amended Subpara. (a)(1)(B) to reference conservation and rehabilitation re services rendered, amended Subpara. (a)(1)(E) to include reference to “conservation” re services rendered, deleted former Subpara. (a)(1)(F), inserted new Subdiv. (2) re administrative expenses of guaranty associations, redesignated Subdiv. (2) as Subdiv. (3) and amended it to include claims for unearned premiums, to delete reference to foreign guaranty associations, to include payment of covered claims or covered obligations of the insurer, to add claims of a guaranty association for reasonable expenses, to add claims under health insurance policies and health benefits, and to add provision notwithstanding provisions of subdivision that enumerated claims be excluded from class 3 priority, redesignated Subdiv. (3) as Subdiv. (4), redesignated Subdiv. (4) as Subdiv. (5) and included debts due employees for services, benefits, contractual or otherwise due arising out of reasonable compensation and substituted “six months” for “one year”, redesignated Subdiv. (5) as Subdiv. (6) and deleted claims under nonassessable policies for unearned premium or other premium refunds and claims, redesignated Subdiv. (6) as Subdiv. (7) and made minor changes, deleted former Subdiv. (7), amended Subdiv. (8) to include “interest on claims of classes 1 to 7 and other claims specifically subordinated to this class, and deleted provision re payments to members of domestic mutual insurance companies, replaced Subdiv. (9) with provision re claims of shareholders except as they may qualify in class 3 or 4, added new Subsec. (b) re declaration of a dividend and application thereof against indebtedness owed to insurer, and redesignated former Subsec. (b) as Subsec. (c), making a technical change.



Section 38a-944a - Additional rights. Netting agreements. Qualified financial contracts. Security arrangements.

(a) Notwithstanding any provision of sections 38a-903 to 38a-961, inclusive, including any provision permitting the modification of contracts, or other law of a state, no person shall be stayed or prohibited from exercising: (1) A contractual right to terminate, liquidate or close out any netting agreement or qualified financial contract with an insurer because of: (A) The insolvency, financial condition or default of the insurer at any time, provided that the right is enforceable under applicable law other than sections 38a-903 to 38a-961, inclusive, or (B) the commencement of a formal delinquency proceeding under sections 38a-903 to 38a-961, inclusive. (2) Any right under a pledge, security, collateral or guarantee agreement or any other similar security arrangement or credit support document relating to a netting agreement or qualified financial contract. (3) Subject to any provision of subsection (b) of section 38a-932, any right to set off or net out any termination value, payment amount, or other transfer obligation arising under or in connection with a netting agreement or qualified financial contract where the counterparty or its guarantor is organized under the laws of the United States or a state or foreign jurisdiction approved by the Securities Valuation Office of the National Association of Insurance Commissioners as eligible for netting.

(b) Upon termination of a netting agreement, the net or settlement amount, if any, owed by a nondefaulting party to an insurer against which an application or petition has been filed under sections 38a-903 to 38a-961, inclusive, shall be transferred to or on the order of the receiver for the insurer, even if the insurer is the defaulting party, notwithstanding any provision in the netting agreement that may provide that the nondefaulting party is not required to pay any net or settlement amount due to the defaulting party upon termination. Any limited two-way payment provision in a netting agreement with an insurer that has defaulted shall be deemed to be a full two-way payment provision as against the defaulting insurer. Any such property or amount shall, except to the extent it is subject to one or more secondary liens or encumbrances, be a general asset of the insurer.

(c) In making any transfer of a netting agreement or qualified financial contract of an insurer subject to a delinquency proceeding, the receiver shall either: (1) Transfer to one party, other than an insurer subject to a delinquency proceeding, all netting agreements and qualified financial contracts between a counterparty or any affiliate of the counterparty and the insurer that is the subject of the proceeding, including: (A) All rights and obligations of each party under each such netting agreement and qualified financial contract; and (B) all property, including any guarantees or credit support documents, securing any claims of each party under such netting agreement and qualified financial contract; or (2) transfer none of the netting agreements, qualified financial contracts, rights, obligations or property referred to in subdivision (1) of this subsection, with respect to such counterparty and any affiliate of such counterparty.

(d) If a receiver for an insurer makes a transfer of one or more netting agreements or qualified financial contracts, then the receiver shall use its best efforts to notify any person who is a party to the netting agreements or qualified financial contracts of the transfer by twelve o’clock noon, the receiver’s local time, on the business day following the transfer. For purposes of this subsection, “business day” means a day other than a Saturday, Sunday or any day on which either the New York Stock Exchange or the Federal Reserve Bank of New York is closed.

(e) Notwithstanding any other provision of sections 38a-903 to 38a-961, inclusive, a receiver may not avoid a transfer of money or other property arising under or in connection with a netting agreement or qualified financial contract, or any pledge, security, collateral or guarantee agreement or any other similar security arrangement or credit support document relating to a netting agreement or qualified financial contract, that is made before the commencement of a formal delinquency proceeding under sections 38a-903 to 38a-961, inclusive, except that a transfer may be avoided under subsection (a) of section 38a-928 if the transfer was made with actual intent to hinder, delay or defraud the insurer, a receiver appointed for the insurer or existing or future creditors.

(f) Notwithstanding any other provision of sections 38a-903 to 38a-961, inclusive, any claim of a counterparty against the estate arising from the receiver’s disaffirmance or repudiation of a netting agreement or qualified financial contract that has not been previously affirmed in the liquidation or immediately preceding rehabilitation case shall be determined and shall be allowed or disallowed as if the claim has arisen before the date of the filing of the petition for liquidation or, if a rehabilitation proceeding is converted to a liquidation proceeding, as if the claim had arisen before the date of the filing of the petition for rehabilitation. The amount of the claim shall be the actual direct compensatory damages determined as of the date of the disaffirmance or repudiation of the netting agreement or qualified financial contract. “Actual direct compensatory damages” does not include punitive or exemplary damages, damages for lost profit or lost opportunity or damages for pain and suffering, but does include normal and reasonable costs of cover or other reasonable measures of damages utilized in the derivatives market for the contract and agreement claims.

(g) As used in this section, “contractual right” includes any right, whether or not evidenced in writing, arising under statutory or common law, a rule or bylaw of a national securities exchange, national securities clearing organization or securities clearing agency, a rule or bylaw, or a resolution of the governing body, of a contract market or its clearing organization, or under law merchant.

(h) The provisions of this section shall not apply to persons who are affiliates of the insurer that is the subject of the proceeding.

(i) All rights of counterparties under sections 38a-903 to 38a-961, inclusive, shall apply to netting agreements entered into on behalf of the general account or separate accounts if the assets of each separate account are available only to counterparties to netting agreements entered into on behalf of that separate account.

(P.A. 98-214, S. 22.)



Section 38a-945 - (Formerly Sec. 38-463). Liquidator’s recommendations to the court.

(a) The liquidator shall review all claims duly filed in the liquidation and shall make such further investigation as deemed necessary. The liquidator may compound, compromise or in any other manner negotiate the amount for which claims will be recommended to the court except where the liquidator is required by law to accept claims as settled by any person or organization, including any guaranty association. Unresolved disputes shall be determined pursuant to section 38a-941. As soon as practicable, he shall present to the court a report of the claims against the insurer with his recommendations. The report shall include the name and address of each claimant and the amount of the claim finally recommended, if any. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment value and the amounts owed.

(b) The court may approve, disapprove, or modify, the report on claims by the liquidator. Such reports as are not modified by the court within a period of sixty days following submission by the liquidator shall be treated by the liquidator as allowed claims, subject thereafter to later modification or to rulings made by the court pursuant to section 38a-941. No claim under a policy of insurance shall be allowed for an amount in excess of the applicable policy limits.

(c) After giving due consideration to the nature of the policies that were sold by the insurer, and the number of claims by policyholders for protection under their policies, and after considering actuarial estimates that substantial amounts of incurred but not reported losses exist, the liquidator may, but need not, formulate a proposal, subject to the approval of the court to allow such claims. The proposal may allocate or attribute all or a portion of the incurred but not reported losses to individual policyholder claimants on a basis of reasonable expert opinion. The court shall approve the proposal and the allowance of the claims unless it finds that the basis of allocation is arbitrary or capricious.

(d) The liquidator is not required to process claims for any class until it appears reasonably likely that assets will be available for a distribution to that class. If there are insufficient assets to justify processing all claims for any class listed in section 38a-944 the liquidator shall report the facts to the court and make such recommendations as may be appropriate for handling the remainder of the claims.

(P.A. 79-382, S. 43; P.A. 98-214, S. 24.)

History: Sec. 38-463 transferred to Sec. 38a-945 in 1991; P.A. 98-214 amended Subsec. (a) to substitute “deemed” for “he shall deem” re further investigation, substitute “the liquidator” for “he” and delete “or foreign guaranty association”, added new Subsec. (c) re liquidator’s authority to formulate a proposal to allow claims, subject to court approval, and added new Subsec. (d) re processing of claims based on assets available.



Section 38a-946 - (Formerly Sec. 38-464). Distribution of assets.

Under the direction of the court, the liquidator shall pay distributions in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the court.

(P.A. 79-382, S. 44.)

History: Sec. 38-464 transferred to Sec. 38a-946 in 1991.



Section 38a-947 - (Formerly Sec. 38-465). Unclaimed and withheld funds.

(a) All unclaimed funds subject to distribution remaining in the liquidator’s hands when the liquidator is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member, or other person who is unknown or cannot be found, shall be deposited with the State Treasurer, and shall be paid without interest except in accordance with section 38a-944 to the person entitled thereto or that person’s legal representative upon proof satisfactory to the State Treasurer of the person’s right thereto. Any amount on deposit not claimed within six years from the discharge of the liquidator shall be deemed to have been abandoned and shall be escheated without formal escheat proceedings and be deposited in the General Fund. Alternatively, the liquidator may elect to apply to the court for authority to hold the unclaimed funds subject to distribution for a period of two years. Thereafter, any unclaimed funds may be distributed to approved claimants who have previously received a distribution, if it is economically feasible for the liquidator to make the distribution, or the liquidator may apply to the court for permission for the funds to be held by the State Treasurer in an account on behalf of the commissioner in the commissioner’s capacity as receiver for the purpose and use of defraying the costs and expenses of administration of other insolvent insurers for which there are insufficient assets to fund the costs and expenses of administration.

(b) All funds withheld pursuant to section 38a-939 and not distributed shall upon discharge of the liquidator be deposited with the State Treasurer and paid by him in accordance with section 38a-944. Any sums remaining which pursuant to section 38a-944 would revert to the undistributed assets of the insurer shall be transferred to the State Treasurer and become the property of the state under subsection (a), unless the commissioner in his discretion petitions the court to reopen the liquidation pursuant to section 38a-949.

(P.A. 79-382, S. 45; P.A. 98-214, S. 25; P.A. 01-139, S. 6.)

History: Sec. 38-465 transferred to Sec. 38a-947 in 1991; P.A. 98-214 amended Subsec. (a) to make technical changes, to allow the liquidator to apply to the court for authority to hold, or have the State Treasurer hold, unclaimed funds, and to add provisions re distributions; P.A. 01-139 amended Subsec. (a) to add “Alternatively” re the liquidator’s election to apply to court to hold unclaimed funds, and made technical changes for the purpose of gender neutrality.



Section 38a-948 - (Formerly Sec. 38-466). Termination of proceedings.

(a) When all assets justifying the expense of collection and distribution have been collected and distributed under sections 38a-903 to 38a-961, inclusive, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomic to distribute, as may be deemed appropriate.

(b) Any other person may apply to the court at any time for an order pursuant to subsection (a) of this section. If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney’s fee.

(c) At any time after the court or judge has ordered the liquidation of the business of any such company, the commissioner may apply for the dissolution of such company, and such company, after notice and hearing and such other proceedings as the court deems equitable, may be dissolved.

(P.A. 79-382, S. 46.)

History: Sec. 38-466 transferred to Sec. 38a-948 in 1991.



Section 38a-949 - (Formerly Sec. 38-467). Reopening liquidation.

After the liquidation proceeding has been terminated and the liquidator discharged, the commissioner or other interested party may at any time petition the Superior Court to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall so order.

(P.A. 79-382, S. 47.)

History: Sec. 38-467 transferred to Sec. 38a-949 in 1991.



Section 38a-950 - (Formerly Sec. 38-468). Disposition of records during and after termination of liquidation.

Whenever it shall appear to the commissioner that the records of any insurer in process of liquidation or completely liquidated are no longer useful, he may recommend to the court and the court shall direct what records should be retained for future reference and what should be destroyed.

(P.A. 79-382, S. 48.)

History: Sec. 38-468 transferred to Sec. 38a-950 in 1991.



Section 38a-951 - (Formerly Sec. 38-469). External audit of the receiver’s books.

The Superior Court may, as it deems desirable, cause audits to be made of the books of the commissioner relating to any receivership established under sections 38a-903 to 38a-961, inclusive, and a report of each audit shall be filed with the commissioner and with the court. The books, records, and other documents of the receivership shall be made available to the auditor at any time without notice. The expense of each audit shall be considered a cost of administration of the receivership.

(P.A. 79-382, S. 49.)

History: Sec. 38-469 transferred to Sec. 38a-951 in 1991.



Section 38a-952 - (Formerly Sec. 38-470). Conservation of property of foreign or alien insurers found in this state. Termination of conservation. Appointment of judge to supervise ancillary proceeding.

(a) If a domiciliary liquidator has not been appointed, the commissioner may apply to the Superior Court by verified petition for an order directing the commissioner to act as conservator to conserve the property found in this state of an alien insurer not domiciled in this state or property found in this state of a foreign insurer on any one or more of the following grounds: (1) Any of the grounds pursuant to section 38a-914; (2) that any of its property has been sequestered by official action in its domiciliary state or in any other state; (3) that enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent; (4) that its certificate of authority to do business in this state has been revoked or that none was ever issued; and (5) that there are residents of this state with outstanding claims or outstanding policies.

(b) When an order is sought pursuant to subsection (a) of this section, the court shall cause the insurer to be given such notice and time to respond as is reasonable under the circumstances.

(c) The court may issue the order in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of the superior court of the judicial district or the recorder of deeds of the town in which the principal business of the company is located or the country in which its principal office or place of business is located shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

(d) The conservator may at any time petition for and the court may grant an order pursuant to section 38a-953 to liquidate assets of a foreign or alien insurer under conservation, or, if appropriate, for an order pursuant to section 38a-955, to be appointed ancillary receiver. The commissioner shall be entitled to request the administrative judge of the superior court for the judicial district of Hartford to appoint a single judge to supervise the ancillary proceeding and hear any cases or controversies arising out of or related to the ancillary proceeding. Ancillary proceedings shall be exempt from any dormancy or similar program maintained by the court for the early closure of civil actions.

(e) The conservator may at any time petition the court for an order terminating conservation of the property of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make a finding and issue an order at any time upon motion of any interested party, but if the motion is denied all costs shall be assessed against such party.

(P.A. 79-382, S. 50; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 92-93, S. 28; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-214, S. 26.)

History: Sec. 38-470 transferred to Sec. 38a-952 in 1991; P.A. 92-93 added new Subsec. (e) re petition of court to terminate conservation of insurer and made technical corrections for statutory consistency; P.A. 98-214 amended Subsec. (a) to substitute “the commissioner” for “him”, insert two references to “property found in this state”, and to insert Subdiv. designator (5) prior to final existing provision, deleted “thereto” in Subsec. (b), amended Subsec. (d) to allow the commissioner to request appointment of a single judge to supervise ancillary proceedings, and amended Subsec. (e) by inserting “the property of” re insurer and replacing “such” with other references (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public and special acts of the 1998 regular and special sessions of the General Assembly, effective September 1, 1998).



Section 38a-953 - (Formerly Sec. 38-471). Liquidation of property of foreign or alien insurers found in this state.

(a) If no domiciliary receiver has been appointed, the commissioner may apply to the Superior Court by verified petition for an order directing him to liquidate the assets found in this state of a foreign insurer or an alien insurer not domiciled in this state, on any of the following grounds: (1) Any of the grounds in section 38a-914 or 38a-919; or (2) any of the grounds specified in sections 38a-952 to 38a-956, inclusive.

(b) When an order is sought pursuant to subsection (a) of this section, the court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

(c) If it shall appear to the court that the best interests of creditors, policyholders, and the public require, the court may issue an order to liquidate in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of the superior court of the judicial district or the recorder of deeds of the town in which the principal business of the company is located or the town in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

(d) If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall thereafter act as ancillary receiver pursuant to section 38a-955. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the court for permission to act as ancillary receiver pursuant to section 38a-955.

(e) On the same grounds as are specified in subsection (a) of this section, the commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer’s assets and business over which the court will exercise jurisdiction, or any lesser part thereof that the commissioner deems desirable for the protection of the policyholders and creditors in this state.

(f) The court may order the commissioner, when he has liquidated the assets of a foreign or alien insurer under this section, to pay claims of residents of this state against the insurer under such rules as to the liquidation of insurers under sections 38a-903 to 38a-961, inclusive, as are otherwise compatible with the provisions of this section.

(P.A. 79-382, S. 51.)

History: Sec. 38-471 transferred to Sec. 38a-953 in 1991.



Section 38a-954 - (Formerly Sec. 38-472). Domiciliary liquidators in other states.

(a) The domiciliary liquidator of an insurer domiciled in a reciprocal state shall, except as to special deposits and security on secured claims pursuant to subsection (c) of section 38a-955, be vested by operation of law with the title to all of the assets, property, contracts and rights of action, agents’ balances and all of the books, accounts and other records of the insurer located in this state. The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state. Otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from agents and to obtain possession of the books, accounts and other records of the insurer located in this state. He also shall have the right to recover all other assets of the insurer located in this state, subject to section 38a-955.

(b) If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the commissioner of this state shall be vested by operation of law with the title to all of the property, contracts and rights of action and all of the books, accounts and other records of the insurer located in this state, at the same time that the domiciliary liquidator is vested with title in the domicile. The commissioner of this state may petition for a conservation or liquidation order pursuant to section 38a-952 or 38a-953, or for an ancillary receivership pursuant to section 38a-955, or after approval by the Superior Court may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

(c) Claimants residing in this state may file claims with the liquidator or ancillary receiver, if any, in this state or with the domiciliary liquidator, if the domiciliary law permits. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.

(P.A. 79-382, S. 52; P.A. 92-93, S. 29.)

History: Sec. 38-472 transferred to Sec. 38a-954 in 1991; P.A. 92-93 amended Subsec. (a) re applicable law of vesting of property and made technical corrections for statutory consistency.



Section 38a-955 - (Formerly Sec. 38-473). Ancillary formal proceedings.

(a) If a domiciliary liquidator has been appointed for an insurer not domiciled in this state, the commissioner may file a petition with the Superior Court requesting appointment as ancillary receiver in this state: (1) If he finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver; (2) if the protection of creditors or policyholders in this state so requires.

(b) The court may issue an order appointing an ancillary receiver in whatever terms it shall deem appropriate. The filing or recording of the order with the recorder of deeds in this state imparts the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds.

(c) When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in this state may, whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in this state. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. He shall promptly transfer all remaining assets, books, accounts and records to the domiciliary liquidator. Subject to this section, the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this state.

(d) When a domiciliary liquidator has been appointed in this state, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts, and other records in their respective states, corresponding rights, duties and powers to those provided in subsection (c) of this section for ancillary receivers appointed in this state.

(P.A. 79-382, S. 53.)

History: Sec. 38-473 transferred to Sec. 38a-955 in 1991.



Section 38a-956 - (Formerly Sec. 38-474). Ancillary summary proceedings.

The commissioner in his sole discretion may institute proceedings pursuant to sections 38a-911 to 38a-913, inclusive, at the request of the commissioner or other appropriate insurance official of the domiciliary state of any foreign or alien insurer having property located in this state.

(P.A. 79-382, S. 54.)

History: Sec. 38-474 transferred to Sec. 38a-956 in 1991.



Section 38a-957 - (Formerly Sec. 38-475). Claims of nonresidents against insurers domiciled in this state.

(a) In a liquidation proceeding begun in this state against an insurer domiciled in this state, claimants residing in foreign countries or in states not reciprocal states must file claims in this state, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, provided a claim filing procedure is established in the ancillary proceeding, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

(b) Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this state as provided in sections 38a-903 to 38a-961, inclusive, or in ancillary proceedings, if any, in the reciprocal states, provided a claim filing procedure is established in the ancillary proceeding. If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of this state as provided in subsection (b) of section 38a-958 with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in such ancillary states, but shall not be conclusive with respect to priorities against general assets pursuant to section 38a-944.

(P.A. 79-382, S. 55; P.A. 92-93, S. 30.)

History: Sec. 38-475 transferred to Sec. 38a-957 in 1991; P.A. 92-93 amended Subsec. (a) re ancillary claim filing procedures.



Section 38a-958 - (Formerly Sec. 38-476). Commissioner as ancillary receiver for insurers not domiciled in this state.

(a) Promptly after the appointment of the commissioner as ancillary receiver for an insurer not domiciled in this state, the commissioner shall determine whether there are claimants residing in this state who are not protected by guaranty funds and if so, whether the protection of such claimants requires the establishing of a claim filing procedure in the ancillary proceeding. If a claim filing procedure is established, claimants against the insurer who reside within this state may file claims either with the ancillary receiver, if any, in this state, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

(b) Claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of that state, or in ancillary proceedings, if any, in this state, provided a claim filing procedure is established in the ancillary proceeding. If a claimant elects to prove his claim in this state, he shall file his claim with the liquidator in the manner provided in sections 38a-937 and 38a-938. The ancillary receiver shall make his recommendation to the court pursuant to section 38a-945. He shall also arrange a date for hearing if necessary pursuant to section 38a-941 and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service, at least forty days prior to the date set for hearing. If the domiciliary liquidator, within thirty days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of his intention to contest the claim, he shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim.

(c) The final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.

(P.A. 79-382, S. 56; P.A. 92-93, S. 31.)

History: Sec. 38-476 transferred to Sec. 38a-958 in 1991; P.A. 92-93 amended Subsec. (a) re appointment of commissioner as ancillary receiver for insurer not domiciled in this state and amended Subsec. (b) re ancillary claim filing procedures.



Section 38a-959 - (Formerly Sec. 38-477). Attachment, garnishment or levy of execution not to be commenced.

During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment, or levy of execution shall be commenced or maintained in this state against the delinquent insurer or its assets.

(P.A. 79-382, S. 57.)

History: Sec. 38-477 transferred to Sec. 38a-959 in 1991.



Section 38a-960 - (Formerly Sec. 38-478). Interstate priorities.

(a) In a liquidation proceeding in this state involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where such assets are located.

(b) The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits. If there is a deficiency in any deposit, so that the claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(c) The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security in accordance with section 38a-943, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors.

(P.A. 79-382, S. 58.)

History: Sec. 38-478 transferred to Sec. 38a-960 in 1991.



Section 38a-961 - (Formerly Sec. 38-479). Subordination of claims for noncooperation.

If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this state any assets within his control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be placed in the class of claims pursuant to subdivision (8) of subsection (a) of section 38a-944.

(P.A. 79-382, S. 59.; P.A. 98-214, S. 27.)

History: Sec. 38-479 transferred to Sec. 38a-961 in 1991; P.A. 98-214 substituted reference to Sec. 38a-944(a)(8) for reference to Sec. 38a-944(g).



Section 38a-962 - Definitions.

As used in sections 38a-129, 38a-140 and 38a-962 to 38a-962j, inclusive:

(1) “Insurer” means and includes every person engaged as indemnitor, surety or contractor in the business of entering into contracts of insurance or of annuities as limited to:

(A) Any insurer who is doing an insurer business, or who has transacted insurance in this state, and against whom claims arising from that transaction may exist now or in the future;

(B) Any fraternal benefit society which is subject to the provisions of sections 38a-595 to 38a-640, inclusive, and 38a-800;

(C) Any health care center.

(2) “Exceeded its powers” shall mean the following:

(A) The insurer has refused to permit examination of its books, papers, accounts, records or affairs by the commissioner, his or her deputies, employees or duly commissioned examiners;

(B) A domestic insurer has unlawfully removed from this state books, papers, accounts or records necessary for an examination of the insurer;

(C) The insurer has failed to promptly comply with the applicable financial reporting statutes or rules and departmental requests relating thereto;

(D) The insurer has neglected or refused to observe an order of the commissioner to make good, within the time prescribed by law, any prohibited deficiency in its capital, capital stock or surplus;

(E) The insurer is continuing to transact insurance or write business after its license has been revoked or suspended by the commissioner;

(F) The insurer, by contract or otherwise, has unlawfully or has in violation of an order of the commissioner or has without first having obtained written approval of the commissioner if approval is required by law: (i) Totally reinsured its entire outstanding business, or (ii) merged or consolidated substantially its entire property or business with another insurer;

(G) The insurer engaged in any transaction in which it is not authorized to engage under the laws of this state;

(H) The insurer refused to comply with a lawful order of the commissioner.

(3) “Consent” means agreement to administrative supervision by the insurer.

(P.A. 92-93, S. 32; P.A. 07-217, S. 159.)

History: P.A. 07-217 made technical changes in Subdiv. (2)(F), effective July 12, 2007.



Section 38a-962a - Applicability.

The provisions of sections 38a-129, 38a-140 and 38a-962 to 38a-962j, inclusive, shall apply to: (1) All domestic insurers, and (2) any other insurer doing business in this state whose state of domicile has asked the commissioner to apply the provisions of said sections to such insurer.

(P.A. 92-93, S. 33.)



Section 38a-962b - Administrative supervision by the commissioner.

(a) An insurer may be subject to administrative supervision by the commissioner if upon examination or at any other time it appears in the commissioner’s discretion that: (1) The insurer’s condition renders the continuance of its business hazardous to the public or to its insureds; (2) the insurer appears to have exceeded its powers granted under its certificate of authority and applicable law; (3) the insurer has failed to comply with the applicable provisions of the insurance code; (4) the business of the insurer is being conducted fraudulently; or (5) the insurer gives its consent.

(b) If the commissioner determines that the conditions set forth in subsection (a) of this section exist, the commissioner shall: (1) Notify the insurer of his determination; (2) furnish to the insurer a written list of the requirements to abate this determination; and (3) notify the insurer that it is under the supervision of the commissioner and that the commissioner is applying and effectuating the provisions of sections 38a-129, 38a-140 and 38a-962 to 38a-962j, inclusive. Such action by the commissioner shall be subject to appeal in accordance with the provisions of section 4-183.

(c) If placed under administrative supervision, the insurer shall have sixty days, or another period of time as designated by the commissioner, to comply with the requirements of the commissioner subject to the provisions of sections 38a-129, 38a-140 and 38a-962 to 38a-962j, inclusive.

(d) If it is determined after notice and hearing that the conditions giving rise to the supervision still exist at the end of the supervision period specified above, the commissioner may extend such period.

(e) If it is determined that none of the conditions giving rise to the supervision exist, the commissioner shall release the insurer from supervision.

(P.A. 92-93, S. 34.)



Section 38a-962c - Confidentiality of proceedings, hearings, records, reports and correspondence. Exception.

(a) Notwithstanding any other provision of law and except as set forth in this section, proceedings, hearings, notices, correspondence, reports, records and other information in the possession of the commissioner or the department relating to the supervision of any insurer are confidential except as provided by this section.

(b) The personnel of the department shall have access to these proceedings, hearings, notices, correspondence, reports, records or information as permitted by the commissioner.

(c) The commissioner may open the proceedings or hearings or make public the notices, correspondence, reports, records or information to a department, agency or instrumentality of this or another state of the United States if the commissioner determines that the disclosure is necessary or proper for the enforcement of the laws of this or another state of the United States.

(d) The commissioner may open the proceedings or hearings or make public the notices, correspondence, reports, records or other information the commissioner deems to be in the best interest of the public or in the best interest of the insurer, its insureds and creditors.

(e) This section does not apply to hearings, notices, correspondence, reports, records or other information obtained upon the appointment of a receiver for the insurer by a court of competent jurisdiction.

(P.A. 92-93, S. 35.)



Section 38a-962d - Prohibited activities during supervision. Prior approval.

During the period of supervision, the commissioner or his designated appointees shall serve as the administrative supervisor. The commissioner may determine that the insurer may not do any of the following during the period of supervision, without the prior approval of the commissioner or his designated appointee: (1) Dispose of, convey or encumber any of its assets or its business in force; (2) withdraw any of its bank accounts; (3) lend any of its funds; (4) invest any of its funds; (5) transfer any of its property; (6) incur any debt, obligation or liability; (7) merge or consolidate with another company; (8) approve new premiums or renew any policies; (9) enter into any new reinsurance contract or treaty; (10) terminate, surrender, forfeit, convert or lapse any insurance policy, certificate or contract, except for nonpayment of premiums due; (11) release, pay or refund premium deposits, accrued cash or loan values, unearned premiums or other reserves on any insurance policy, certificate or contract; (12) make any material change in management; or (13) increase salaries and benefits of officers or directors or the preferential payment of bonuses, dividends or other payments deemed preferential.

(P.A. 92-93, S. 36.)



Section 38a-962e - Contested action. Appeal.

During the period of supervision the insurer may contest any action taken or proposed to be taken by the supervisor specifying the manner wherein the action being complained of would not result in improving the condition of the insurer. Denial of the insurer’s request upon reconsideration entitles the insurer to appeal in accordance with the provisions of section 4-183.

(P.A. 92-93, S. 37.)



Section 38a-962f - Judicial or other delinquency proceedings.

Nothing contained in sections 38a-129, 38a-140 and 38a-962 to 38a-962j, inclusive, shall preclude the commissioner from initiating judicial proceedings to place an insurer in conservation, rehabilitation or liquidation proceedings or other delinquency proceedings, however designated under the laws of this state, regardless of whether the commissioner has previously initiated administrative supervision proceedings under said sections against the insurer.

(P.A. 92-93, S. 38.)



Section 38a-962g - Regulations.

The commissioner may adopt regulations in accordance with the provisions of chapter 54 to implement sections 38a-129, 38a-140 and 38a-962 to 38a-962j, inclusive.

(P.A. 92-93, S. 39.)



Section 38a-962h - Supervision proceeding: Contact with commissioner allowed.

Notwithstanding any other provision of law, the commissioner may meet with a supervisor appointed under sections 38a-129, 38a-140 and 38a-962 to 38a-962j, inclusive, and with the attorney or other representative of the supervisor, without the presence of any other person, at the time of any proceeding or during the pendency of any proceeding held under authority of said sections to carry out the commissioner’s duties under said sections or for the supervisor to carry out his duties under said sections.

(P.A. 92-93, S. 40; P.A. 10-5, S. 47.)

History: P.A. 10-5 made a technical change, effective May 5, 2010.



Section 38a-962i - Immunity from liability.

There shall be no liability on the part of, and no cause of action shall arise against, the commissioner or the department or its employees or agents for any action taken by them in the performance of their powers and duties under sections 38a-129, 38a-140 and 38a-962 to 38a-962j, inclusive.

(P.A. 92-93, S. 41.)



Section 38a-962j - Right of recovery.

(a) If an order for liquidation of a domestic insurance company has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurance company, (1) from any parent corporation or holding company or person or affiliate who otherwise controlled the insurance company, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurance company on its capital stock, or (2) any payment in the form of a bonus, termination settlement or extraordinary lump sum salary adjustment made by the insurance company or its subsidiary to a director, officer or other employee exercising senior managerial responsibilities, where the distribution or payment pursuant to subdivision (1) or (2) is made at any time during the one year preceding the petition for liquidation, conservation or rehabilitation, as the case may be, subject to the limitations of subsections (b), (c) and (d) of this section.

(b) No distribution or payment shall be recoverable if the parent corporation, holding company, person or affiliate shows that when paid such distribution or payment was lawful and reasonable, and that the insurance company did not know and could not reasonably have known that such distribution might adversely affect the ability of the insurance company to fulfill its contractual obligations.

(c) Any person who was a parent corporation or holding company or a person or affiliate who otherwise controlled the insurance company at the time such distributions were paid shall be liable up to the amount of distributions or payments such person received under subsection (a) of this section. Any person who otherwise controlled the insurance company at the time such distributions were declared shall be liable up to the amount of distributions he would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(d) The maximum amount recoverable under this section shall be the amount needed in excess of other available assets of the impaired or insolvent insurance company to pay the contractual obligations of the impaired or insolvent insurance company and to reimburse any guaranty funds.

(e) To the extent that any person liable under subsection (c) of this section is insolvent or otherwise fails to pay any claims due from it pursuant to such subsection, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the person who is insolvent or otherwise fails to pay.

(P.A. 92-93, S. 44.)



Section 38a-966 to 38a-970 - (Formerly Secs. 38-136 to 38-140). Assets to vest in commissioner on repeal of charter. Powers and duties of commissioner. Limitation of time for presentation of claims. Valuation of policies in force. Application of assets.

Sections 38a-966 to 38a-970, inclusive, are repealed.

(1949 Rev., S. 6157–6161; P.A. 78-280, S. 2, 127; P.A. 90-243, S. 57–60; P.A. 92-60, S. 28; 92-93, S. 45, 46.)






Chapter 705 - Connecticut Insurance Information and Privacy Protection Act

Section 38a-975 - (Formerly Sec. 38-500). Short title: Connecticut Insurance Information and Privacy Protection Act.

Sections 38a-975 to 38a-998, inclusive, may be cited as the “Connecticut Insurance Information and Privacy Protection Act”.

(P.A. 81-368, S. 1, 25.)

History: Sec. 38-500 transferred to Sec. 38a-975 in 1991.



Section 38a-976 - (Formerly Sec. 38-501). Definitions.

As used in sections 38a-975 to 38a-998, inclusive:

(a) “Adverse underwriting decisions” means: (1) Any of the following actions with respect to insurance transactions involving insurance coverage which is individually underwritten: (A) A declination or termination of insurance coverage, (B) failure of an agent to apply for insurance coverage with a specific insurance institution which the agent represents and which is requested by an applicant, (C) in the case of a property or casualty insurance coverage, (i) placement by an insurance institution or agent of a risk with a residual market mechanism, an unauthorized insurer or an insurance institution which specializes in substandard risks, (ii) the charging of a higher rate on the basis of information which differs from that which the applicant or policyholder furnished or (iii) changing a risk from a preferred rate program to a standard rate program or from a standard rate program to a nonstandard rate program within the same company or between two companies in the same group and (D) in the case of a life, health or disability insurance coverage, an offer to insure at higher than standard rates. (2) Notwithstanding the provisions of subdivision (1) of this subsection, the following actions shall not be considered adverse underwriting decisions: (A) The termination of an individual policy form on a class or state-wide basis, (B) a declination of insurance coverage solely because such coverage is not available on a class or state-wide basis, or (C) the rescission of a policy.

(b) “Affiliate” or “affiliated” has the meaning assigned to it in section 38a-1.

(c) “Agent” shall have the same meaning as “insurance producer”, as defined in section 38a-702a.

(d) “Applicant” means any person who seeks to contract for insurance coverage other than a person seeking group insurance that is not individually underwritten.

(e) “Commissioner” means the Insurance Commissioner.

(f) “Consumer report” means any written, oral or other communication of information bearing on an individual’s credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics or mode of living which is used or expected to be used in connection with an insurance transaction.

(g) “Consumer reporting agency” means any person who: (1) Regularly engages, in whole or in part, in the practice of assembling or preparing consumer reports for a fee, (2) obtains information primarily from sources other than insurance institutions, and (3) furnishes consumer reports to other persons.

(h) “Control”, including the terms “controlled by” or “under common control with”, has the meaning assigned to it in section 38a-1.

(i) “Declination of insurance coverage” means a denial, in whole or in part, by an insurance institution or agent, of requested insurance coverage.

(j) “Individual” means any person who: (1) In the case of property or casualty insurance, is a past, present or proposed named insured or certificate holder; (2) in the case of life, health or disability insurance, is a past, present or proposed principal insured or certificate holder; (3) is a past, present or proposed policyowner; (4) is a past or present applicant or claimant; or (5) derived, derives or is proposed to derive insurance coverage under an insurance policy or certificate subject to sections 38a-975 to 38a-998, inclusive.

(k) “Institutional source” means any person or governmental entity that provides information about an individual to an agent, insurance institution or insurance-support organization, other than: (1) An agent, (2) the individual who is the subject of the information, or (3) an individual acting in a personal capacity rather than a business or professional capacity.

(l) “Insurance institution” means any corporation, limited liability company, association, partnership, reciprocal exchange, interinsurer, Lloyd’s insurer, fraternal benefit society or other person engaged in the business of insurance, including health care centers, as defined in section 38a-175, medical service corporations, as defined in section 38a-214, managed care organizations, as defined in section 38a-478 and hospital service corporations, as defined in section 38a-199. It shall not include agents or insurance-support organizations.

(m) (1) “Insurance-support organization” means any person who regularly engages, in whole or in part, in the practice of assembling or collecting information concerning individuals for the primary purpose of providing the information to an insurance institution or agent for insurance transactions, including: (A) The furnishing of consumer reports or investigative consumer reports to an insurance institution or agent for use in connection with an insurance transaction, (B) the collection of personal information from insurance institutions, agents or other insurance-support organizations for the purpose of detecting or preventing fraud, material misrepresentation or material nondisclosure in connection with insurance underwriting or insurance claim activity, or (C) collecting medical record information from, disclosing medical record information to, or collecting medical record information on behalf of an insurance institution or agent in the ordinary course of business, including, but not limited to, utilization review companies, benefit management entities, including, but not limited to, pharmaceutical benefit and disease management entities and information or computer management entities. (2) Notwithstanding subdivision (1) of this subsection, the following persons shall not be considered “insurance-support organizations” for purposes of sections 38a-975 to 38a-998, inclusive: Agents, government institutions, insurance institutions, medical care institutions, medical professionals, pharmacies, universities and schools.

(n) “Insurance transaction” means any transaction involving insurance primarily for personal, family or household needs rather than business or professional needs which involves: (1) The determination of an individual’s eligibility for an insurance coverage, benefit or payment, or (2) the servicing of an insurance application, policy, contract or certificate.

(o) “Investigative consumer report” means a consumer report or portion thereof in which information about an individual’s character, general reputation, personal characteristics or mode of living is obtained through personal interviews with the person’s neighbors, friends, associates, acquaintances or others who may have such knowledge.

(p) “Medical-care institution” means any facility or institution that is licensed to provide health care services to individuals, including but not limited to health care centers, home-health agencies, hospitals, medical clinics, public health agencies, rehabilitation agencies and skilled nursing facilities.

(q) “Medical professional” means any person licensed or certified to provide health care services to individuals, including but not limited to a chiropractor, clinical dietitian, clinical psychologist, dentist, nurse, occupational therapist, optometrist, pharmacist, physical therapist, physician, podiatrist, psychiatric social worker or speech therapist.

(r) “Medical-record information” means personal information which: (1) Relates to the physical, mental or behavioral health condition, medical history or medical treatment of an individual or a member of the individual’s family, and (2) is obtained from a medical professional or medical-care institution, from a pharmacy or pharmacist, from the individual, or from the individual’s spouse, parent or legal guardian or from the provision of or payment for health care to or on behalf of an individual or a member of the individual’s family. The term does not include such information from which personal identifiers that either directly reveal the identity of the patient, or provide a means of identifying the patient, have been removed or have been encrypted or encoded such that the identity of the individual is not revealed without the use of an encryption key or code.

(s) “Person” has the meaning assigned to it in section 38a-1.

(t) “Personal information” means any individually identifiable information gathered in connection with an insurance transaction from which judgments can be made about an individual’s character, habits, avocations, finances, occupation, general reputation, credit, health or any other personal characteristics. “Personal information” includes an individual’s name and address and “medical-record information” but does not include “privileged information”.

(u) “Policyholder” means any person who: (1) In the case of individual property or casualty insurance, is a present named insured; (2) in the case of individual life, health or disability insurance, is a present policyowner; or (3) in the case of group insurance which is individually underwritten, is a present group certificate holder.

(v) “Pretext interview” means an interview where a person, in an attempt to obtain information about an individual, performs one or more of the following acts: (1) Pretends to be someone he is not, (2) pretends to represent a person he is not in fact representing, (3) misrepresents the true purpose of the interview, or (4) refuses to identify himself upon request.

(w) “Privileged information” means any individually identifiable information that: (1) Relates to a claim for insurance benefits or a civil or criminal proceeding involving an individual, and (2) is collected in connection with or in reasonable anticipation of a claim for insurance benefits or a civil or criminal proceeding involving an individual; provided information otherwise meeting the requirements of this subsection shall nevertheless be considered “personal information” under sections 38a-975 to 38a-998, inclusive, if it is disclosed in violation of section 38a-988.

(x) “Residual market mechanism” means an association, organization or other entity defined or described in sections 38a-328, 38a-329 and 38a-670.

(y) “Termination of insurance coverage” or “termination of an insurance policy” means either a cancellation or nonrenewal of an insurance policy, in whole or in part, for any reason other than the failure to pay a premium as required by the policy.

(z) “Unauthorized insurer” has the meaning assigned to it in section 38a-1.

(P.A. 81-368, S. 2, 25; P.A. 83-177, S. 1, 2; P.A. 90-243, S. 165; P.A. 94-160, S. 23, 24; P.A. 95-79, S. 152, 189; P.A. 99-284, S. 17, 60; P.A. 01-113, S. 29, 42.)

History: P.A. 83-177 amended Subsec. (a) by redefining “adverse underwriting decision” to include any change from a preferred rate program to a standard rate program or from a standard rate program to a nonstandard rate program and amended Subsec. (x) by including agreements to insure uninsurable applicants as outlined in Sec. 38-201h, within the definition of a “residual market mechanism”; P.A. 90-243 redefined “affiliate”, “affiliated”, “control”, “person” and “unauthorized insurer”; Sec. 38-501 transferred to Sec. 38a-976 in 1991; P.A. 94-160 substituted “producer” for “insurance broker” in definition of “agent” to accurately reflect the modernization and nomenclature of the industry, effective June 2, 1994; P.A. 95-79 redefined “insurance institution” to include a limited liability company, effective May 31, 1995; P.A. 99-284 amended definition of “insurance institution” to include managed care organizations, amended definition of “insurance-support organization” to add Subpara. (1)(C) re collecting or disclosing medical record information in the ordinary course of business, and amended Subdiv. (2) to exclude “pharmacies, universities and schools” from the definition of “insurance-support organization”, and amended definition of “medical-record information” to substitute “information which: (1) Relates to the physical, mental or behavioral health condition, medical history or medical treatment of an individual or a member of the individual’s family” for “information which: (1) Relates to an individual’s physical or mental condition, medical history or medical treatment”, amended Subdiv. (2) to include information obtained from a pharmacy or pharmacist, or from the provision of or payment for health care re an individual or member of the individual’s family, and excluded from definition encrypted or encoded information or other information from which personal identifiers have been removed, effective July 1, 2000; P.A. 01-113 amended definition of “agent” to delete “insurance agent” from definition, make a technical change and substitute “section 38a-702a” for “section 38a-702”, effective September 1, 2002.



Section 38a-977 - (Formerly Sec. 38-502). Applicability. Exceptions.

(a) The obligations imposed by sections 38a-975 to 38a-998, inclusive, shall apply to those insurance institutions, agents or insurance-support organizations which, on or after October 1, 1982: (1) In the case of life, health or disability insurance: (A) Collect, receive or maintain information in connection with insurance transactions which pertains to individuals who are residents of this state or (B) engage in insurance transactions with applicants, individuals or policyholders who are residents of this state, and (2) in the case of property or casualty insurance: (A) Collect, receive or maintain information in connection with insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this state or (B) engage in insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this state.

(b) The rights granted by sections 38a-975 to 38a-998, inclusive, shall extend to: (1) In the case of life, health or disability insurance, the following persons who are residents of this state: (A) Individuals who are the subject of information collected, received or maintained in connection with insurance transactions and (B) applicants, individuals or policyholders who engage in or seek to engage in insurance transactions, and (2) in the case of property or casualty insurance, the following persons: (A) Individuals who are the subject of information collected, received or maintained in connection with insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in the state and (B) applicants, individuals or policyholders who engage in or seek to engage in insurance transactions involving policies, contracts or certificates of insurance delivered, issued for delivery or renewed in this state.

(c) For purposes of this section, a person shall be considered a resident of this state if the person’s last-known mailing address, as shown in the records of the insurance institution, agent or insurance-support organization, is located in this state.

(d) Notwithstanding the provisions of subsections (a) and (b) of this section, sections 38a-975 to 38a-998, inclusive, shall not apply to information collected from the public records of a governmental authority and maintained by an insurance institution or its representatives for the purpose of insuring the title to real property located in this state.

(P.A. 81-368, S. 3, 25; P.A. 82-472, S. 119, 183.)

History: P.A. 82-472 made technical changes and corrections; Sec. 38-502 transferred to Sec. 38a-977 in 1991.



Section 38a-978 - (Formerly Sec. 38-503). Use of pretext interviews.

No insurance institution, agent or insurance-support organization shall use or authorize the use of a pretext interview to obtain information in connection with an insurance transaction; except it may be used to obtain information from a person or institution that does not have a recognized privileged relationship with the person to whom the information relates for the purpose of investigating a claim where, based upon specific information available for review by the commissioner, there is a reasonable basis for suspecting criminal activity, fraud, material misrepresentation or material nondisclosure in connection with the claim.

(P.A. 81-368, S. 4, 25; P.A. 82-472, S. 120, 183.)

History: P.A. 82-472 made technical grammatical correction; Sec. 38-503 transferred to Sec. 38a-978 in 1991.



Section 38a-979 - (Formerly Sec. 38-504). Notice of insurance information practices.

(a) An insurance institution or agent shall provide a notice of information practices to all applicants or policyholders in connection with insurance transactions as provided in this section: (1) In the case of an application for insurance, (A) at the time of the delivery of the insurance policy or certificate when personal information is collected only from the applicant or public records or (B) at the time the collection of personal information is initiated when personal information is collected from a source other than the applicant or public records, (2) in the case of a policy renewal, the renewal date, except that no notice shall be required in connection with a policy renewal if: (A) Personal information is collected only from the policyholder or from public records, or (B) a notice meeting the requirements of this section has been given within the previous twenty-four months, or (3) in the case of a policy reinstatement or change in insurance benefits, the time a request for a policy reinstatement or change in insurance benefits is received by the insurance institution, except that no notice shall be required if personal information is collected only from the policyholder or public records.

(b) The notice shall be in writing and shall state: (1) Whether personal information may be collected from persons other than the individual proposed for coverage, (2) the types of personal information that may be collected, the kinds of investigative techniques that may be used to collect such information and the sources from which such information may be collected, (3) the types of disclosures identified in subdivisions (2) to (6), inclusive, (9), (11), (12) and (14) of section 38a-988 and the circumstances under which such disclosures may be made without prior authorization; provided only those circumstances need be described which occur with such frequency as to indicate a general business practice, (4) a description of the rights established under sections 38a-983 and 38a-984 and the manner in which these rights may be exercised, and (5) that information obtained from a report prepared by an insurance-support organization may be retained by the organization and disclosed to other persons.

(c) In lieu of the notice prescribed in subsection (b) of this section, the insurance institution or agent may provide an abbreviated notice informing the applicant or policyholder that: (1) Personal information may be collected from persons other than the individual proposed for coverage, (2) such information as well as other personal or privileged information subsequently collected by the insurance institution or agent may in certain circumstances be disclosed to third parties without authorization, (3) a right of access and correction exists with respect to all personal information collected, and (4) the notice prescribed in subsection (b) of this section must be furnished to the applicant or policyholder upon request.

(d) The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.

(P.A. 81-368, S. 5, 25; P.A. 02-24, S. 9.)

History: Sec. 38-504 transferred to Sec. 38a-979 in 1991; P.A. 02-24 amended Subsec. (b) to substitute references to subdivisions of Sec. 38a-988 for subsection references.



Section 38a-980 - (Formerly Sec. 38-505). Insurer to specify questions for marketing or research purposes.

An insurance institution or agent shall specify those questions designed solely to obtain information for marketing or research purposes from an individual in connection with an insurance transaction.

(P.A. 81-368, S. 6, 25; P.A. 82-472, S. 121, 183.)

History: P.A. 82-472 made nonsubstantive change in wording; Sec. 38-505 transferred to Sec. 38a-980 in 1991.



Section 38a-981 - (Formerly Sec. 38-506). Content of disclosure authorization forms. Disclosure of health benefits to exclusive bargaining agent or subgroup of a multi-bargaining-unit group.

(a) Notwithstanding any provision of the general statutes, no insurance institution, agent or insurance-support organization may utilize as its disclosure authorization form in connection with insurance transactions, a form or statement that authorizes the disclosure of personal or privileged information concerning an individual to an insurance institution, agent, or insurance-support organization unless the form or statement: (1) Is written in plain language substantially complying with the tests enumerated in subsection (b) of section 42-152; (2) is dated; (3) specifies the types of persons authorized to disclose information concerning the individual; (4) specifies the nature of the information authorized to be disclosed; (5) identifies the insurance institution or agent and the types of representatives of the insurance institution to whom the individual has authorized the information to be disclosed; (6) specifies the purposes for which the information is collected; (7) specifies the length of time such authorization shall remain valid, which shall be not longer than: (A) In the case of authorizations signed for the purpose of collecting information in connection with an application for an insurance policy, a policy reinstatement or a request for a change in policy benefits, (i) thirty months from the date the authorization is signed if the application or request involves life, health or disability insurance, or (ii) one year from the date the authorization is signed if the application or request involves property or casualty insurance; (B) in the case of authorizations signed for the purpose of collecting information in connection with a claim for benefits under an insurance policy, (i) the term of coverage of the policy if the claim involves a health insurance benefit, or (ii) the duration of the claim if it involves an insurance benefit which is not a health insurance benefit; and (8) advises the individual or a person authorized to act on such individual’s behalf that such individual or authorized person is entitled to receive a copy of the authorization form.

(b) (1) An insurance institution or a third-party administrator providing insurance or administrative services with respect to an employer’s employee benefit plan that provides its employees with health benefits shall, upon written request of an exclusive bargaining agent for such employees, provide such bargaining agent with information regarding description of health benefits available to such employees, claim experience regarding such benefits and the cost to the employer for such coverage or administrative services, as the case may be, for employees in the bargaining unit represented by such bargaining agent. If such employees constitute a subgroup of a multi-bargaining-unit group, the information provided by the insurance institution or administrator shall, upon written request of the exclusive bargaining agent for the subgroup, include a description of available health benefits, claim experience regarding such benefits and the cost to the employer for such coverage or administrative services, as the case may be, for the entire multi-bargaining-unit group or for subgroups within the multi-bargaining-unit group. A copy of such information shall be provided at the same time to the employer by the insurance institution or administrator. Such information shall be made available to the bargaining agent and the employer only if the bargaining agent agrees in writing to pay all reasonable costs, as determined by the insurance institution or administrator, that are incurred by the insurance institution or administrator in developing and distributing the information. The information provided to such agent shall relate to the group of employees as a whole and shall not include any information relating to specific individuals. No requests made pursuant to this subdivision shall seek information that relates to a period of time more than twenty-four months prior to the date such request was made.

(2) Prior to providing any information pursuant to subdivision (1) of this subsection, an insurance institution or third-party administrator may require the bargaining agent requesting such information to provide evidence in writing that such bargaining agent is currently designated or certified by the proper state or federal authority as the exclusive bargaining representative or agent of the employees who are the subject of the request.

(3) The provisions of this subsection shall not apply to employees participating in an employee welfare benefit plan subject to the provisions of Title I of the Employee Retirement Income Security Act of 1974, P.L. 93-406, as amended from time to time, or to the exclusive bargaining agents of such employees.

(P.A. 81-368, S. 7, 25; P.A. 82-21, S. 1; P.A. 92-104; P.A. 03-119, S. 3; P.A. 04-10, S. 13; 04-257, S. 65; P.A. 09-74, S. 29.)

History: P.A. 82-21 replaced the readable language standards of Sec. 38-68u with those of Sec. 42-152(b) and made several technical corrections; Sec. 38-506 transferred to Sec. 38a-981 in 1991; P.A. 92-104 divided the section into Subsecs., added a provision requiring an insurer who provides health benefits to provide bargaining agents with information re description of the health benefits being offered to employees, claim experience re such benefits and the employer’s cost for the coverage provided such coverage relates to the group as a whole and not to specific individuals if bargaining agent agrees to compensate the insurer for reasonable costs of providing such information; (Revisor’s note: In 2001 the internal alphabetic and numeric indicators in Subsec. (a) were changed editorially by the Revisors for consistency with customary statutory usage); P.A. 03-119 amended Subsec. (b)(1) to allow disclosure to a subgroup of a multi-bargaining-unit group; P.A. 04-10, effective October 1, 2004, and P.A. 04-257, effective June 14, 2004, both made identical technical change in Subsec. (b)(1) and (3); P.A. 09-74 made technical changes throughout, effective May 27, 2009.



Section 38a-982 - (Formerly Sec. 38-507). Investigative consumer reports.

(a) No insurance institution, agent or insurance-support organization shall prepare or request an investigative consumer report pertaining to an individual in connection with an insurance transaction involving an application for insurance, a policy renewal, reinstatement or a change in insurance benefits unless the insurance institution or agent informs the individual that: (1) The individual may request to be interviewed in connection with the preparation of the investigative consumer report and (2) upon request pursuant to section 38a-983, the individual is entitled to receive a copy of the investigative consumer report.

(b) If an investigative consumer report is to be prepared by an insurance institution or agent, the institution or agent shall establish reasonable procedures pertaining to the conduct of a personal interview requested by an individual.

(c) If an investigative consumer report is to be prepared by an insurance-support organization, the institution or agent desiring such report shall inform the insurance-support organization whether a personal interview has been requested by the individual. The insurance-support organization shall establish reasonable procedures pertaining to the conduct of such interviews, if requested.

(P.A. 81-368, S. 8, 25; P.A. 08-110, S. 4.)

History: Sec. 38-507 transferred to Sec. 38a-982 in 1991; P.A. 08-110 made technical changes in Subsec. (a), effective May 27, 2008.



Section 38a-983 - (Formerly Sec. 38-508). Access to recorded personal information.

(a) If an individual, after proper identification, submits a written request to an insurance institution, agent or insurance-support organization for access to recorded personal information concerning himself which is reasonably described and accessible, the institution, agent or insurance-support organization shall within thirty business days from the date such request is received: (1) Inform the individual of the nature and substance of such recorded personal information in writing, by telephone or by other means of oral communication; (2) permit the individual to see and copy, in person, such recorded personal information pertaining to him or to obtain a copy of such information by mail, unless such information is in coded form, in which case an accurate translation in readable language shall be provided in writing; (3) disclose to the individual the identity, if recorded, of those persons to whom the insurance institution, agent or insurance-support organization has disclosed such personal information within two years prior to such request, and if the identity is not recorded, the names of those insurance institutions, agents, insurance-support organizations or other persons to whom such information is normally disclosed; and (4) provide the individual with a summary of the procedures by which he may request correction, amendment or deletion of recorded personal information.

(b) Any personal information provided pursuant to subsection (a) of this section shall identify the source of the information if it is an institutional source.

(c) Medical-record information supplied by a medical-care institution or medical professional and requested under subsection (a) of this section, together with the identity of the medical professional or medical-care institution which provided such information, shall be supplied either directly to the individual or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates by the insurance institution, agent or insurance-support organization. If it elects to disclose the information to a medical professional designated by the individual, the insurance institution, agent or insurance-support organization shall notify the individual, at the time of the disclosure, that it has provided the information to the medical professional.

(d) Except for personal information provided under section 38a-985, an insurance institution, agent or insurance-support organization may charge a reasonable fee to cover the costs incurred in providing a copy of recorded personal information to individuals.

(e) The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf. With respect to the copying and disclosure of recorded personal information pursuant to a request under subsection (a) of this section, an insurance institution, agent or insurance-support organization may make arrangements with an insurance-support organization or a consumer reporting agency to copy and disclose such information on its behalf.

(f) The rights granted to individuals in this section shall extend to all individuals to the extent information concerning them is collected and maintained by an insurance institution, agent or insurance-support organization in connection with an insurance transaction. The rights granted to all individuals by this subsection shall not extend to information concerning them that relates to and is collected in connection with or in reasonable anticipation of, a claim or a civil or criminal proceeding involving them.

(g) For purposes of this section, the term “insurance-support organization” does not include “consumer reporting agency”.

(P.A. 81-368, S. 9, 25; P.A. 82-21, S. 3.)

History: P.A. 82-21 specified that section provisions apply to personal or privileged information collected or received before or after October 1, 1982; Sec. 38-508 transferred to Sec. 38a-983 in 1991.



Section 38a-984 - (Formerly Sec. 38-509). Correction, amendment or deletion of recorded personal information.

(a) Not later than thirty business days from the date of receipt of a written request from an individual to correct, amend or delete any recorded personal information concerning the individual within its possession, an insurance institution, agent or insurance-support organization shall: (1) Correct, amend or delete the portion of the recorded personal information in dispute; or (2) notify the individual of: (A) Its refusal to make such correction, amendment or deletion; (B) the reasons for the refusal; and (C) the individual’s right to file a statement as provided in subsection (c) of this section.

(b) If the insurance institution, agent or insurance-support organization corrects, amends or deletes recorded personal information in accordance with subdivision (1) of subsection (a) of this section, it shall so notify the individual in writing and furnish the correction, amendment or fact of deletion to: (1) Any person specifically designated by the individual who may have, within the preceding two years, received such recorded personal information; (2) any insurance-support organization whose primary source of personal information is insurance institutions if such organization has systematically received such information from the insurance institution within the preceding seven years, provided the correction, amendment or deletion need not be furnished if the organization no longer maintains the information about the individual; and (3) any insurance-support organization that furnished the personal information that has been corrected, amended or deleted.

(c) Whenever an individual disagrees with an institution’s, agent’s or organization’s refusal to correct, amend or delete recorded personal information, the individual shall be permitted to file with the institution, agent or organization: (1) A concise statement specifying what the individual believes to be the correct, relevant or fair information, and (2) a concise statement of the reasons the individual disagrees with the institution’s, agent’s or organization’s refusal to correct, amend or delete recorded personal information.

(d) In the event an individual files either statement as described in subsection (c) of this section, the insurance institution, agent or support organization shall: (1) File the statement with the disputed personal information and provide a means by which anyone reviewing such information will be cognizant of the individual’s statement and have access to it, (2) in any subsequent disclosure by the institution, agent or organization of the recorded personal information that is the subject of disagreement, clearly identify the matter in dispute and provide the individual’s statement along with the information being disclosed, and (3) furnish the statement to the persons in the manner specified in subsection (b) of this section.

(e) The rights granted to individuals in this section shall extend to all individuals to the extent information concerning such individuals is collected and maintained by an insurance institution, agent or insurance-support organization in connection with an insurance transaction, except with respect to information that relates to and is collected in connection with or in reasonable anticipation of, a claim or a civil or criminal proceeding involving such individuals.

(f) For purposes of this section, the term “insurance-support organization” does not include “consumer reporting agency”.

(P.A. 81-368, S. 10, 25; P.A. 82-21, S. 3; P.A. 08-110, S. 5; P.A. 09-74, S. 30.)

History: P.A. 82-21 specified that provisions apply to personal or privileged information collected or received before or after October 1, 1982; Sec. 38-509 transferred to Sec. 38a-984 in 1991; P.A. 08-110 made technical changes in Subsecs. (a) and (e), effective May 27, 2008; P.A. 09-74 made technical changes in Subsec. (b), effective May 27, 2009.



Section 38a-985 - (Formerly Sec. 38-510). Insurer to provide its reasons for adverse underwriting decisions.

(a) Subject to the provisions of sections 38a-307, 38a-323 and 38a-343, in the event of an adverse underwriting decision, the insurance institution or agent responsible for the decision shall: (1) Either provide the applicant, policyholder or individual proposed for coverage with the specific reason for the adverse underwriting decision in writing or advise such person that upon written request he may receive the specific reason in writing, and (2) provide the applicant, policyholder or individual proposed for coverage with a summary of the rights established under subsection (b) of this section and sections 38a-983 and 38a-984.

(b) Upon receipt of a written request within ninety business days from the date of the mailing of notice or other communication of an adverse underwriting decision to an applicant, policyholder or individual proposed for coverage, the insurance institution or agent shall furnish such person within twenty-one business days from the date of receipt of such written request: (1) The specific reason for the adverse underwriting decision, in writing, if such information was not initially furnished in writing pursuant to subdivision (1) of subsection (a) of this section; (2) the specific items of personal and privileged information that support those reasons, provided: (A) The insurance institution or agent shall not be required to furnish specific items of privileged information if it has a reasonable suspicion, based upon specific information available for review by the commissioner, that the applicant, policyholder or individual proposed for coverage has engaged in criminal activity, fraud, material misrepresentation or material nondisclosure, and (B) specific items of medical-record information supplied by a medical-care institution or medical professional shall be disclosed either directly to the individual to whom the information relates or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates; and (3) the names and addresses of the institutional sources that supplied the specific items of information pursuant to subdivision (2) of subsection (b) of this section, provided that the identity of any medical professional or medical-care institution shall be disclosed either directly to the individual or to the designated medical professional.

(c) The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.

(d) When an adverse underwriting decision results solely from an oral request or inquiry, the explanation of reasons and summary of rights required by subsection (a) of this section may be given orally.

(e) The insurance institution or agent responsible for the occurrence of any action specified in subdivision (2) of subsection (a) of section 38a-976 which is not an adverse underwriting decision shall provide the applicant or policyholder with the specific reason for its occurrence.

(P.A. 81-368, S. 11, 25; P.A. 82-472, S. 122, 183; P.A. 85-156, S. 3.)

History: P.A. 82-472 made technical changes; P.A. 85-156 substituted reference to Sec. 38-185w for reference to Sec. 38-175i in Subsec. (a); Sec. 38-510 transferred to Sec. 38a-985 in 1991.



Section 38a-986 - (Formerly Sec. 38-511). Information concerning previous adverse underwriting decisions and coverage through residual market mechanisms.

No insurance institution, agent or insurance-support organization shall seek information in connection with an insurance transaction concerning any previous adverse underwriting decisions experienced by an individual, or any previous insurance coverage obtained by an individual through a residual market mechanism, unless such institution, agent or organization also requests the reasons for any previous adverse underwriting decision or the reasons insurance coverage was previously obtained through a residual market mechanism.

(P.A. 81-368, S. 12, 25; P.A. 84-546, S. 98, 173; P.A. 08-110, S. 6.)

History: P.A. 84-546 made technical change, deleting previously existing Subdiv. indicators; Sec. 38-511 transferred to Sec. 38a-986 in 1991; P.A. 08-110 made a technical change, effective May 27, 2008.



Section 38a-987 - (Formerly Sec. 38-512). Insurer prohibited from considering previous adverse underwriting decision or past residual market mechanism coverage.

No insurance institution or agent shall base an adverse underwriting decision in whole or in part:

(1) On a previous adverse underwriting decision or on the fact that an individual previously obtained insurance coverage through a residual market mechanism, provided an insurance institution or agent may base an adverse underwriting decision on further information obtained from an insurance institution or agent responsible for a previous adverse underwriting decision;

(2) On personal information received from an insurance-support organization whose primary source of information is an insurance institution, provided an insurance institution or agent may base an adverse underwriting decision on further personal information obtained as the result of information received from an insurance-support organization.

(P.A. 81-368, S. 13, 25; P.A. 02-24, S. 10; P.A. 08-110, S. 7.)

History: Sec. 38-512 transferred to Sec. 38a-987 in 1991; P.A. 02-24 substituted Subdiv. designators “(1)” and “(2)” for “(a)” and “(b)”; P.A. 08-110 made a technical change, effective May 27, 2008.



Section 38a-988 - (Formerly Sec. 38-513). Disclosure limitations and conditions.

An insurance institution, agent or insurance-support organization shall not disclose any personal or privileged information concerning an individual collected or received in connection with an insurance transaction unless the disclosure is:

(1) Made with the written authorization of the individual, provided: (A) If such authorization is submitted by another insurance institution, agent or insurance-support organization, it meets the requirements of section 38a-981, or (B) if such authorization is submitted by a person other than an insurance institution, agent or insurance-support organization, it shall be: (i) Dated, (ii) signed by the individual, and (iii) obtained within one year prior to the date a disclosure is sought pursuant to this subdivision;

(2) Made to a person other than an insurance institution, agent or insurance-support organization, provided such disclosure is reasonably necessary: (A) To enable such person to perform a business, professional or insurance function for the disclosing insurance institution, agent or insurance-support organization, and such person agrees not to disclose the information without the individual’s written authorization unless the disclosure: (i) Would otherwise be permitted by this section if made by an insurance institution, agent, or insurance-support organization, or (ii) is reasonably necessary for such person to perform such person’s function for the disclosing insurance institution, agent or insurance-support organization; or (B) to enable such person to provide information to the disclosing insurance institution, agent or insurance-support organization for the purpose of: (i) Determining an individual’s eligibility for an insurance benefit or payment, or (ii) detecting or preventing criminal activity, fraud, material misrepresentation or material nondisclosure in connection with an insurance transaction;

(3) Made to an insurance institution, agent, insurance-support organization or self-insurer, provided the information disclosed is limited to that which is reasonably necessary: (A) To detect or prevent criminal activity, fraud, material misrepresentation or material nondisclosure in connection with insurance transactions, or (B) for either the disclosing or receiving insurance institution, agent or insurance-support organization to perform its function in connection with an insurance transaction involving the individual;

(4) Made to a medical-care institution or medical professional for the purpose of: (A) Verifying insurance coverage or benefits; (B) informing an individual of a medical problem of which such individual may not be aware; or (C) conducting an operations or services audit, provided only such information is disclosed as is reasonably necessary to accomplish the foregoing purposes;

(5) Made to an insurance regulatory authority;

(6) Made to a law enforcement or other government authority: (A) To protect the interests of the insurance institution, agent or insurance-support organization in preventing or prosecuting the perpetration of fraud upon it; or (B) if the institution, agent or organization reasonably believes that illegal activities have been conducted by the individual;

(7) Otherwise permitted or required by law;

(8) In response to a facially valid administrative or judicial order, including a search warrant or subpoena;

(9) Made for the purpose of conducting actuarial or research studies, provided: (A) No individual may be identified in any actuarial or research report; (B) materials in which the individual may be identified are returned or destroyed as soon as they are no longer necessary; and (C) the actuarial or research organization agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurance institution, agent or insurance-support organization;

(10) Made to a party or a representative of a party to a proposed or consummated sale, transfer, merger or consolidation of all or part of the business of the insurance institution, agent or insurance-support organization, provided: (A) Prior to the consummation of the sale, transfer, merger or consolidation only such information is disclosed as is reasonably necessary to enable the recipient to make business decisions about the purchase, transfer, merger or consolidation; and (B) the recipient agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurance institution, agent or insurance-support organization;

(11) Made to a person whose only use of such information will be in connection with the marketing of a product or service, provided: (A) No medical-record information, privileged information, or personal information relating to an individual’s character, personal habits, mode of living or general reputation is disclosed, and no classification derived from such information is disclosed; (B) the individual has been afforded an opportunity to indicate that the individual does not wish personal information disclosed for marketing purposes and has given no indication that the individual does not wish the information disclosed; and (C) the person receiving such information agrees not to use it except in connection with the marketing of a product or service;

(12) Made to an affiliate whose only use of the information will be in connection with an audit of the insurance institution or agent or the marketing of an insurance product or service, provided (A) with regard to individually identifiable medical records information, written consent of the individual to whom the individually identifiable medical record pertains is obtained prior to disclosure for marketing purposes, and (B) the affiliate agrees not to disclose the information for any other purpose or to unaffiliated persons;

(13) Made by a consumer reporting agency, provided the disclosure is made to a person other than an insurance institution or agent;

(14) Made to a group policyholder for the purpose of reporting claims experience or conducting an audit of the insurance institution’s or agent’s operations or services, provided the information disclosed is reasonably necessary for the recipient to conduct the audit;

(15) Made to a professional peer review organization for the purpose of reviewing the service or conduct of a medical-care institution or medical professional;

(16) Made to a governmental authority for the purpose of determining the individual’s eligibility for health benefits for which the governmental authority may be liable;

(17) Made to a certificate holder or policyholder for the purpose of providing information regarding the status of an insurance transaction;

(18) Made to a lienholder, mortgagee, assignee, lessor or other person shown on the records of an insurance institution or agent as having a legal or beneficial interest in a policy of insurance, provided: (A) No medical-record information is disclosed unless the disclosure would otherwise be permitted by this section; and (B) the information disclosed is limited to that which is reasonably necessary to permit such person to protect its interests in such policy;

(19) Made pursuant to section 53-445;

(20) Made to the Department of Public Health in conjunction with the investigation of a health care provider pursuant to section 19a-14.

(P.A. 81-368, S. 14, 25; P.A. 82-21, S. 2, 3; P.A. 93-430, S. 6, 9; P.A. 99-284, S. 39, 60; P.A. 02-24, S. 11; P.A. 06-195, S. 17.)

History: P.A. 82-21 added Subsec. (r), providing that an insurer cannot disclose personal or privileged information unless disclosure is made to persons having legal interest in the insurance policy and specified that provisions apply to personal or privileged information collected or received before or after October 1, 1982; Sec. 38-513 transferred to Sec. 38a-988 in 1991; P.A. 93-430 made technical changes for accuracy and added Subdiv. (s), providing that an insurer cannot disclose personal or privileged information unless such disclosure is made pursuant to health insurance fraud under Sec. 53-445, effective October 1, 1994; P.A. 99-284 amended Subdiv. (l) by adding Subpara. (1) re individually identifiable medical records and designated existing proviso as Subpara. (2), effective July 1, 2000; P.A. 02-24 changed Subdiv. designators from (a) to (s) to (1) to (19), deleted “or” at the end of Subdivs. and made technical changes; P.A. 06-195 added Subdiv. (20) to permit insurers to make disclosures to Department of Public Health in conjunction with investigation of a health care provider.



Section 38a-988a - Sale of individually identifiable medical record information prohibited. Written consent re disclosure for marketing purposes. Exceptions. Cause of action for violations.

(a) No person, including, but not limited to, insurance institutions, agents, insurance support organizations, health care professionals, medical care centers, pharmacies, pharmaceutical companies, schools and universities, and no person’s agent, contractor or employee, shall sell or offer for sale individually identifiable medical record information, as defined in subsection (r) of section 38a-976. No person shall disclose, for purposes of marketing, individually identifiable medical record information without the prior written consent of the individual to whom the individually identifiable medical record information pertains or, in the case of a minor, of the minor’s parent or guardian. Nothing in this section shall be construed to prohibit (1) a person from disclosing individually identifiable medical record information as permitted under section 38a-988, any other applicable state or federal law or in connection with a collectively bargained agreement, or (2) a health care provider from transferring individual identifiable medical record information for the purposes of clinical research, utilization review, quality review, performance improvement, billing for services or other functions performed by health care providers or their agents in support of direct patient care, provided (A) in the case of clinical research, no individually identifiable medical record information may be disclosed by the clinical researcher, unless the disclosure would otherwise be permitted, and (B) the entity to whom the information is transferred agrees not to disclose the information unless the disclosure would otherwise be permitted if made by the transferer. Nothing in this section shall be construed to prohibit a person from transferring individually identifiable medical record information to another person as part of a consummated sale of that person to another person or consummated merger by that person with another person or to a successor in interest. For the purposes of this section, “insurance transaction” as used in section 38a-988 shall apply to any insurance including insurance for personal, family, household, business or professional needs, and “insurance institution” as used in said section 38a-988 includes self-insured employers for workers’ compensation purposes and third-party administrators.

(b) An individual harmed by a violation of this section may bring an action for equitable relief, damages or both. Any person who violates the provisions of this section shall be liable to the individual harmed for double damages, costs and reasonable attorneys’ fees. No action under this section shall be brought but within two years from the date when the violation first occurs or is discovered, or in the exercise of reasonable care should have been discovered, and except that no such action may be brought more than five years from the date of the violation complained of.

(P.A. 99-284, S. 18, 60.)

History: P.A. 99-284 effective July 1, 2000.



Section 38a-989 - (Formerly Sec. 38-514). Powers of commissioner.

(a) The commissioner shall have power to examine and investigate into the affairs of every insurance institution or agent doing business in this state to determine whether the institution or agent has been engaged or is engaging in any conduct in violation of sections 38a-975 to 38a-998, inclusive.

(b) The commissioner shall have the power to examine and investigate into the affairs of every insurance-support organization acting on behalf of an insurance institution or agent which transacts business within this state or without this state which has an effect on a resident of this state in order to determine whether such insurance-support organization has been engaged or is engaging in any conduct in violation of sections 38a-975 to 38a-998, inclusive.

(P.A. 81-368, S. 15, 25; P.A. 99-284, S. 19, 60.)

History: Sec. 38-514 transferred to Sec. 38a-989 in 1991; P.A. 99-284 made a technical change, effective July 1, 2000.



Section 38a-990 - (Formerly Sec. 38-515). Hearings; subpoenas; service of process.

(a) Whenever the commissioner has reason to believe that an insurance institution, agent or insurance-support organization has been engaged or is engaging in conduct in this state which violates this chapter, or if the commissioner believes that an insurance-support organization has been engaged or is engaging in conduct outside this state which has an effect on a resident of this state and which violates sections 38a-975 to 38a-998, inclusive, the commissioner shall issue and serve upon such insurance institution, agent or insurance-support organization a statement of the charges and a notice of a hearing to be held at a time and place fixed in the notice. The date of such hearing shall not be less than thirty days after the date of service.

(b) At the time and place fixed for such hearing, the insurance institution, agent or insurance-support organization shall have an opportunity to answer the charges against it and present evidence on its own behalf. Upon good cause shown, the commissioner shall permit any adversely affected person to intervene, appear and be heard at such hearing by counsel or in person.

(c) At any hearing conducted pursuant to this section, the commissioner may administer oaths, examine and cross-examine witnesses and receive oral and documentary evidence. The commissioner shall have the power to subpoena witnesses, compel their attendance and require the production of books, papers, records, correspondence or other documents that the commissioner deems relevant to the hearing. A stenographic record of the hearing shall be made upon the request of any party or at the discretion of the commissioner. If no stenographic record is made and if judicial review is sought, the commissioner shall prepare a statement of the evidence for use on review. Hearings conducted under this section shall be governed by the same rules of evidence and procedure applicable to administrative proceedings conducted under the insurance laws of this state.

(d) Statements of charges, notices, orders and other processes of the commissioner under sections 38a-975 to 38a-998, inclusive, may be served in the manner provided by law for service of process in civil actions or by registered mail. A copy of the statement of charges, notice, order or other process shall be provided to the person whose rights under said sections have been allegedly violated. A verified return specifying the manner of service, or return receipt in the case of registered mail, shall be sufficient proof of service.

(P.A. 81-368, S. 16, 25; P.A. 99-284, S. 20, 60.)

History: Sec. 38-515 transferred to Sec. 38a-990 in 1991; P.A. 99-284 substituted “the commissioner” for “he” and “that” for “which” and made a technical change, effective July 1, 2000.



Section 38a-991 - (Formerly Sec. 38-516). Insurance-support organizations to appoint commissioner to accept service of process.

For purposes of sections 38a-975 to 38a-998, inclusive, an insurance-support organization transacting business outside this state which affects a resident of this state shall be deemed to have appointed the commissioner to accept service of process on its behalf as provided in section 38a-25.

(P.A. 81-368, S. 17, 25; P.A. 90-243, S. 166; P.A. 99-284, S. 21, 60.)

History: P.A. 90-243 provided that the provisions of section 38a-25 re service of process be applicable to out-of-state insurance-support organizations; Sec. 38-516 transferred to Sec. 38a-991 in 1991; P.A. 99-284 made a technical change, effective July 1, 2000.



Section 38a-992 - (Formerly Sec. 38-517). Commissioner to prepare findings.

(a) If, after a hearing pursuant to section 38a-990, the commissioner determines that the insurance institution, agent or insurance-support organization charged has engaged in conduct or practices in violation of sections 38a-975 to 38a-998, inclusive, the commissioner shall reduce the findings to writing and shall issue and cause to be served upon such institution, agent or organization a copy of such findings and an order requiring such institution, agent or organization to cease and desist from engaging in such conduct or practices.

(b) If, after a hearing pursuant to section 38a-990, the commissioner determines that the insurance institution, agent or insurance-support organization charged has not engaged in conduct or practices in violation of sections 38a-975 to 38a-998, inclusive, the commissioner shall prepare a written report which sets forth the findings of fact and conclusions. Such report shall be served upon the insurance institution, agent or insurance-support organization charged and upon the person, if any, whose rights under said sections were allegedly violated.

(c) The commissioner may modify or set aside any order or report issued under this section until the expiration of the time allowed under section 38a-994 for filing a petition for review or until such petition is actually filed, whichever occurs first. If, after the expiration of the time allowed under section 38a-994 for filing a petition for review, no petition has been filed, the commissioner may, after notice and opportunity for hearing, alter, modify or set aside, in whole or in part, any order or report issued under this section whenever conditions of fact or law warrant such action or if the public interest so requires.

(P.A. 81-368, S. 18, 25; P.A. 99-284, S. 22, 60.)

History: Sec. 38-517 transferred to Sec. 38a-992 in 1991; P.A. 99-284 substituted “the commissioner” for “he” and “the findings” for “his findings” and made a technical change, effective July 1, 2000.

Subsec. (b):

Cited. 215 C. 277.



Section 38a-993 - (Formerly Sec. 38-518). Penalties.

(a) In any case where a hearing pursuant to section 38a-990 results in the finding of a negligent violation of sections 38a-975 to 38a-998, inclusive, the commissioner may, in addition to the issuance of a cease and desist order as prescribed in section 38a-992, order payment of a penalty of not more than two thousand dollars for each violation but not to exceed twenty thousand dollars in the aggregate for multiple violations.

(b) (1) In any case where a hearing pursuant to section 38a-990 results in the finding of an intentional violation of sections 38a-975 to 38a-998, inclusive, the commissioner may, in addition to the issuance of a cease and desist order as prescribed in section 38a-992, order payment of a penalty of not more than five thousand dollars for each violation but not to exceed fifty thousand dollars in the aggregate for multiple violations.

(2) In any case where a hearing pursuant to section 38a-990 results in the finding of an intentional violation of section 38a-988a, the commissioner may, in addition to the issuance of a cease and desist order as prescribed in section 38a-992, order payment of a penalty of not more than twenty thousand dollars for each violation but not to exceed one hundred thousand dollars in the aggregate for multiple violations.

(c) Any person who violates a cease and desist order of the commissioner under section 38a-992 may, after notice and hearing and upon order of the commissioner, be subject to one or more of the following, at the discretion of the commissioner: (1) A penalty of not more than twenty thousand dollars for each violation; or (2) a penalty of not more than one hundred thousand dollars if the commissioner finds that violations have occurred with such frequency as to indicate a general business practice; or (3) suspension or revocation of an insurance institution’s or agent’s license.

(P.A. 81-368, S. 19, 25; P.A. 97-99, S. 23; P.A. 99-284, S. 23, 60.)

History: Sec. 38-518 transferred to Sec. 38a-993 in 1991; P.A. 97-99 amended Subsec. (a) to increase penalty from $500 to $2,000 and limit maximum to $20,000 rather than $10,000; P.A. 99-284 amended Subsec. (a) to substitute “a negligent violation” for “an intentional violation” re sections 38a-975 to 38a-998, inclusive, inserted new Subdiv. (b)(1) re an intentional violation of said sections, inserted new Subdiv. (b)(2) re an intentional violation of Sec. 38a-988a, redesignated former Subsec. (b) as (c), amended Subdiv. (c)(1) to substitute $20,000 for $10,000 re penalty for each violation and amended Subdiv. (c)(2) to substitute $100,000 for $50,000 re penalty for violations that indicate a general business practice, effective July 1, 2000.



Section 38a-994 - (Formerly Sec. 38-519). Appeals from orders.

(a) Any person aggrieved by an order of the commissioner issued pursuant to sections 38a-975 to 38a-998, inclusive, may appeal therefrom in accordance with the provisions of section 4-183, except venue for such appeal shall be in the judicial district of New Britain.

(b) No order or report of the commissioner under sections 38a-975 to 38a-998, inclusive, or order of a court to enforce the same shall in any way relieve or absolve any person affected by such order or report from any liability under any other laws of this state.

(P.A. 81-368, S. 20, 25; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; 99-215, S. 24, 29; P.A. 99-284, S. 24, 60.)

History: P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; Sec. 38-519 transferred to Sec. 38a-994 in 1991; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-215 replaced “judicial district of Hartford” with “judicial district of New Britain” in Subsec. (a), effective June 29, 1999; P.A. 99-284 made a technical change, effective July 1, 2000.



Section 38a-995 - (Formerly Sec. 38-520). Individual remedies.

(a) If an insurance institution, agent or insurance-support organization fails to comply with section 38a-983, 38a-984 or 38a-985 with respect to the rights granted under those sections, any person whose rights are violated may bring an action for equitable relief.

(b) An insurance institution, agent or insurance-support organization which discloses information in violation of section 38a-988 shall be liable for damages sustained by the individual concerning whom the information relates, provided that no individual shall be entitled to a monetary award which exceeds the actual damages sustained by him as a result of a violation of section 38a-988.

(c) In any action brought pursuant to this section, the court may award costs and reasonable attorney’s fees to the prevailing party.

(d) No action under this section shall be brought but within two years from the date the alleged violation is or should have been discovered.

(e) Except as specifically provided in this section, there shall be no remedy available to individuals, in law or in equity, for occurrences constituting a violation of any provision of sections 38a-975 to 38a-998, inclusive.

(P.A. 81-368, S. 21, 25.)

History: Sec. 38-520 transferred to Sec. 38a-995 in 1991.



Section 38a-996 - (Formerly Sec. 38-521). Immunity.

Any person who discloses personal or privileged information in accordance with sections 38a-975 to 38a-998, inclusive, or who furnishes such information to an insurance institution, agent or insurance-support organization, shall be immune from any civil liability on account of such act, unless such person disclosed or furnished false information with malice or wilful intent to injure any person.

(P.A. 81-368, S. 22, 25.)

History: Sec. 38-521 transferred to Sec. 38a-996 in 1991.



Section 38a-997 - (Formerly Sec. 38-522). Obtaining information under false pretenses. Fine.

Any person who knowingly and wilfully obtains information concerning an individual from an insurance institution, agent or insurance-support organization under false pretenses shall be fined not more than twenty thousand dollars.

(P.A. 81-368, S. 23, 25; P.A. 08-178, S. 49.)

History: Sec. 38-522 transferred to Sec. 38a-997 in 1991; P.A. 08-178 increased maximum fine from $10,000 to $20,000.



Section 38a-998 - (Formerly Sec. 38-523). Severability.

If any provision of sections 38a-975 to 38a-998, inclusive, or the application thereof to any person or circumstance is for any reason held to be invalid, the remainder of said sections and the application of such provision to other persons or circumstances shall not be affected thereby.

(P.A. 81-368, S. 24, 25.)

History: Sec. 38-523 transferred to Sec. 38a-998 in 1991.



Section 38a-999 - Written policies, standards and procedures re medical record information.

(a) An insurance institution, agent or insurance support organization that regularly collects, uses or discloses medical record information, as defined in subsection (r) of section 38a-976, shall develop and implement written policies, standards and procedures for the management, transfer and security of medical record information, including policies, standards and procedures to guard against the unauthorized collection, use or disclosure of medical record information by the insurance institution, agent or insurance support organization or any employee or agent thereof. Such policies, standards and procedures shall include:

(1) Limitation on access to medical record information by only those persons who need to use the medical record information in order to perform their jobs;

(2) Appropriate training for all employees identified in subdivision (4) of this subsection;

(3) Disciplinary measures for violations of the medical record information policies, standards and procedures;

(4) Identification of the job titles of persons that are authorized to use or disclose medical record information;

(5) Procedures for authorizing and restricting the collection, use or disclosure of medical record information;

(6) Methods for handling, disclosing, storing and disposing of medical record information;

(7) Periodic monitoring of the employees’ compliance with the policies, standards and procedures in a manner sufficient for the insurance institution, agent or insurance support organization to determine compliance with this section and to enforce its policies, standards and procedures; and

(8) Additional protection against unauthorized disclosure of sensitive health information, which shall include information regarding: Sexually transmitted diseases; mental health; substance abuse; the human immunodeficiency virus and acquired immune deficiency syndrome; and genetic testing, including the fact that an individual has undergone a genetic test.

(b) An insurance institution, agent or insurance support organization shall make the medical record information policies, standards and procedures developed pursuant to this section available for review by the Insurance Commissioner.

(c) A summary of such policies, standards and procedures shall be made available to enrollees upon enrollment and upon request.

(P.A. 99-284, S. 25, 60.)

History: P.A. 99-284 effective July 1, 2000.



Section 38a-999a - Disclosure of individually identifiable medical record information with malicious intent prohibited. Penalty.

(a) No person shall disclose individually identifiable medical record information, as defined in subsection (r) of section 38a-976, with the malicious intent to damage an individual’s reputation or character.

(b) Any person who violates subsection (a) of this section shall be fined not more than five hundred dollars or imprisoned not more than three months or both for the first offense and shall be fined not more than two thousand dollars or imprisoned not more than one year or both for each subsequent offense.

(P.A. 99-284, S. 26, 60.)

History: P.A. 99-284 effective July 1, 2000.






Chapter 706 - Private Employer Workers’ Compensation Group Self-Insurance

Section 38a-1000 - Applicability.

The provisions of subsection (e) of section 31-288 and sections 31-289b, 31-316, 31-345 and 38a-1000 to 38a-1023, inclusive, shall apply to workers’ compensation self-insurance groups here and after formed in accordance with said sections. Subsection (e) of section 31-288 and sections 31-289b, 31-316, 31-345 and 38a-1000 to 38a-1023, inclusive, shall not apply to public employees or governmental entities. Groups which are issued a certificate of approval by the commissioner shall be subject to the provisions of sections 38a-14 and 38a-17 but shall not be deemed to be insurers or insurance companies and shall not be subject to the provisions of this title and any regulations issued pursuant to this title except as otherwise provided.

(P.A. 96-267, S. 1.)



Section 38a-1001 - Definitions.

As used in subsection (e) of section 31-288 and sections 31-289b, 31-316, 31-345 and 38a-1000 to 38a-1023, inclusive:

(1) “Administrator” means an individual, partnership or corporation engaged by a workers’ compensation self-insurance group’s board of trustees to carry out the policies established by the group’s board of trustees and to provide day-to-day management of the group.

(2) “Commissioner” means the Insurance Commissioner.

(3) “Insolvent” or “insolvency” means the inability of a workers’ compensation self-insurance group to pay its outstanding lawful obligations as they mature in the regular course of business, as may be shown either by an excess of its required reserves and other liabilities over its assets or by its not having sufficient assets to reinsure all of its outstanding liabilities after paying all accrued claims owed by it.

(4) “Net premium” means premium derived from standard premium adjusted by any advance premium discounts.

(5) “Service company” means a person or entity which provides services not provided by the administrator, including but not limited to: (A) Claims adjustment; (B) safety engineering; (C) compilation of statistics and the preparation of premium, loss and tax reports; (D) preparation of other required self-insurance reports; (E) development of members’ assessments and fees; and (F) administration of a claim fund.

(6) “Standard premium” means the premium derived from the manual rates adjusted by experience modification factors but before advance premium discounts.

(7) “Workers’ compensation”, when used as a modifier of “benefits”, “liabilities” or “obligations”, includes both workers’ compensation and employers’ liability.

(8) “Workers’ compensation self-insurance group” or “group” means a not-for-profit association consisting of fifteen or more employers who are engaged in the same or similar type of business, who are members of the same bona fide trade or professional association which has been in existence for not less than five years, and who enter into agreements to pool their liabilities for workers’ compensation benefits and employers’ liability.

(P.A. 96-267, S. 2.)



Section 38a-1002 - Approval of self-insurance group required.

No person, association or other entity shall act as a workers’ compensation self-insurance group unless it has received approval by the commissioner to transact such business.

(P.A. 96-267, S. 3.)



Section 38a-1003 - Group certificate of approval. Application. Fees.

(a) A proposed workers’ compensation self-insurance group shall file with the commissioner its application for a certificate of approval accompanied by a nonrefundable filing fee in the amount of two hundred fifty dollars. Such application shall include the group’s name, location of its principal office, date of organization, name and address of each member and such other information as the commissioner may reasonably require, together with the following:

(1) Proof of compliance with the provisions of subsection (b) of this section;

(2) A copy of the articles of association, if any;

(3) A copy of agreements with the administrator and with any service company;

(4) A copy of the bylaws of the proposed group;

(5) A copy of the agreement between the group and each member securing the payment of workers’ compensation benefits, which shall include a provision for payment of assessments as provided in section 38a-1018;

(6) Designation of the initial board of trustees and administrator;

(7) The address in this state where the books and records of the group shall be maintained at all times;

(8) A pro forma financial statement on a form acceptable to the commissioner showing the financial ability of the group to pay the workers’ compensation obligations of its members;

(9) An actuarial feasibility study prepared (A) by an independent person with a designation of Fellow of the Casualty Actuarial Society (FCAS) or (B) by a member of the American Academy of Actuaries (MAAA) with experience in making Connecticut workers’ compensation actuarial projections. Such study shall be based on a consolidated summary of the historical workers’ compensation claims loss experience and the allocated loss expenses of the member applicants of the group over a period of the most recent completed three full policy years, as well as the current partially completed policy year to the most current quarter under the current policy; and

(10) Proof of payment to the group by each member of not less than twenty-five per cent of that member’s first year estimated annual net premium on a date prescribed by the commissioner. Each payment shall be considered to be part of the first year premium payment of each member, if the proposed group is granted a certificate of approval by the commissioner.

(b) To obtain and to maintain its certificate of approval, a workers’ compensation self-insurance group shall comply with the following requirements as well as any other requirements established under the provisions of chapter 568. Such group shall have:

(1) A combined net worth of all members of a group of private employers of at least five million dollars. Such group shall maintain a minimum working capital of two hundred fifty thousand dollars. The minimum premium or portion thereof required in subdivision (1) of subsection (a) of section 38a-1017 shall be used to satisfy the working capital requirements of this section.

(2) A security, in the amount of five hundred thousand dollars or more and such security shall be in the form of a surety bond, security deposit or financial security endorsement or any combination thereof. If a surety bond is used to meet the security requirement, it shall be issued by a corporate surety company authorized to transact business in this state. If a security deposit is used to meet the security requirement, such securities shall be limited to bonds or other evidence or indebtedness issued, assumed or guaranteed by the United States of America or by an agency or instrumentality thereof; certificates of deposit in a federally insured bank; shares or savings deposits in a federally insured savings and loan association or credit union; or any bond or security issued by a state of the United States of America and backed by the full faith and credit of the state. Any such securities shall be deposited with the State Treasurer and assigned to and made negotiable by the chairman of the Workers’ Compensation Commission pursuant to a trust document acceptable to the commissioner. Interest accruing on a negotiable security so deposited shall be collected and transmitted to the depositor provided the depositor is not in default. A financial security endorsement, issued as part of an acceptable excess insurance contract, may be used to meet all or part of the security requirement. The bond, security deposit or financial security endorsement shall be: (A) For the benefit of the state solely to pay claims and associated expenses; and (B) payable upon the failure of the group to pay workers’ compensation benefits that it is legally obligated to pay. The commissioner may establish and adjust from time to time, requirements for the amount of security based on differences among groups in their size, types of employment, years in existence and other relevant factors.

(3) Specific and aggregate excess insurance in a form, in an amount, and by an insurance company acceptable to the commissioner. The commissioner may establish minimum requirements for the amount of specific and aggregate excess insurance based on differences among groups in their size, types of employment, years in existence and other relevant factors, and may permit a group to meet this requirement by placing in a designated depository securities of the type referred to in subdivision (2) of this subsection.

(4) An estimated annual standard premium of at least one million dollars during a group’s first year of operation and annually thereafter. Such amount may be offset or reduced by depositing equivalent liquid assets in an interest-bearing claims reserve account established in the name of the proposed workers’ compensation self-insurance group. Such proposed workers’ compensation self-insurance group shall not pledge, hypothecate or otherwise encumber its assets to secure its debt, guaranty or obligations. No single member applicant shall have more than twenty per cent of the total combined standard premium of the group.

(5) An indemnity agreement jointly and severally binding the group and each member thereof to meet the workers’ compensation obligations of each member. The indemnity agreement shall be in a form prescribed by the commissioner and shall include minimum uniform substantive provisions prescribed by the commissioner. Subject to the commissioner’s approval, a group may add other provisions as are necessary to perform its obligations.

(6) A fidelity bond for the administrator in a form and amount prescribed by the commissioner.

(7) A fidelity bond for the service company in a form and amount prescribed by the commissioner. The commissioner may also require the service company providing claim services to furnish a performance bond in a form and amount he prescribes.

(c) A group shall notify the commissioner of any change in the information required to be filed under subsection (a) of this section or in the manner of its compliance with subsection (b) of this section no later than thirty days after the change.

(d) The commissioner shall evaluate the information provided by the application required to be filed under subsection (a) of this section to assure that no breach in funding exists and that the funds necessary to pay workers’ compensation benefits will be available.

(e) The commissioner shall act upon a completed application for a certificate of approval within sixty days. If, because of the number of applications, the commissioner is unable to act upon an application within the initial sixty-day period, the commissioner shall have an additional sixty days to act.

(f) The commissioner shall issue to the group a certificate of approval upon finding that the proposed group has met all requirements, or the commissioner shall issue an order refusing the certificate setting forth reasons for such refusal and his finding as to why the proposed group does not meet all of the requirements.

(g) Each workers’ compensation self-insurance group shall be deemed to have appointed the commissioner as its agent for receipt of service of legal process pursuant to section 38a-25. The appointment shall be irrevocable, shall bind any successor in interest and shall remain in effect as long as there is in this state any obligation or liability of the group for workers’ compensation benefits.

(P.A. 96-267, S. 4; P.A. 08-181, S. 4.)

History: P.A. 08-181 amended Subsec. (b)(4) by adding provisions re offset or reduction of estimated annual standard premium by depositing equivalent liquid assets in reserve account.



Section 38a-1004 - Duration and termination of certificate of approval.

(a) The certificate of approval issued by the commissioner to a workers’ compensation self-insurance group shall authorize the group to provide workers’ compensation benefits. The certificate of approval shall remain in effect until terminated at the request of the group or revoked by the commissioner, pursuant to the provisions of section 38a-1021, or any other provision of this title.

(b) The commissioner shall not grant the request of any group to terminate its certificate of approval unless such group has insured or reinsured all incurred workers’ compensation obligations with an authorized insurer under an agreement filed with and approved, in writing, by the commissioner. Such obligations shall include both known claims and expenses associated therewith and claims incurred but not reported and expenses associated therewith.

(c) Subject to the approval of the commissioner, any group may merge with another group engaged in the same or similar type of business only if the resulting group assumes in full all obligations of the merging groups. The commissioner may hold a hearing on the merger and shall do so if any party, including any member of any of the merging groups, requests it.

(P.A. 96-267, S. 5.)



Section 38a-1005 - Examination of group. Costs.

The commissioner may examine the affairs, transactions, accounts, records, assets and liabilities of each group if said commissioner has reasonable cause to believe that such examination is necessary. The expense of such examinations shall be assessed against the group in the same manner that insurers are assessed for examinations.

(P.A. 96-267, S. 6.)



Section 38a-1006 - Group board of trustees.

Each group shall be operated by a board of trustees which shall consist of not less that five persons whom the members of a group elect for stated terms of office. At least two-thirds of the trustees shall be employees, officers or directors of members of the group. The group’s service company or any owner, officer, employee of, or any other person affiliated with such service company shall not serve on the board of trustees of the group. All trustees shall be residents of this state or officers of corporations authorized to do business in this state. The board of trustees of each group shall ensure that all claims are paid promptly and take all necessary precautions to safeguard the assets of the group, including all of the following:

(1) The board of trustees shall:

(A) Maintain responsibility for all moneys collected or disbursed from the group and segregate all moneys into a claims fund account and an administrative fund account. At least seventy per cent of the net premium shall be placed into a designated depository for the sole purpose of paying claims, allocated claims expenses, reinsurance or excess insurance and special fund contributions, including second injury and other loss-related funds. This shall be called the “claims fund account”. The remaining net premium shall be placed into a designated depository for the payment of taxes, general regulatory fees and assessments and administrative costs. This shall be called the “administrative fund account”. The commissioner may approve an administrative fund account of more than thirty per cent and a claims fund account of less than seventy per cent only if the group shows to the commissioner’s satisfaction that: (i) More than thirty per cent is needed for an effective safety and loss control program; or (ii) the group’s aggregate excess insurance attaches at less than seventy per cent.

(B) Maintain minutes of its meetings and make the minutes available to the commissioner.

(C) Designate an administrator to carry out the policies established by the board of trustees and to provide day-to-day management of the group, and delineate in the written minutes of its meetings the areas of authority it delegates to the administrator.

(D) Retain an independent certified public accountant to prepare the statement of financial condition required by subsection (a) of section 38a-1010.

(2) The board of trustees shall not:

(A) Extend credit to individual members for payment of a premium, except pursuant to payment plans approved by the commissioner.

(B) Borrow any moneys from the group or in the name of the group except in the ordinary course of business without first advising the commissioner of the nature and purpose of the loan and obtaining prior approval from the commissioner.

(P.A. 96-267, S. 7.)



Section 38a-1007 - Requirements for an employer to join group after its approval. Termination of membership. Insolvency or bankruptcy of member.

(a) An employer joining a workers’ compensation self-insurance group after the group has been issued a certificate of approval shall: (1) Submit an application for membership to the board of trustees or its administrator; and (2) enter into the indemnity agreement required by subparagraph (B) of subdivision (5) of subsection (b) of section 38a-1003. Membership takes effect no earlier than each member’s date of approval. The application for membership and its approval shall be maintained as permanent records of the board of trustees.

(b) Individual members of a group shall be subject to cancellation by the group pursuant to the bylaws of the group. In addition, individual members may elect to terminate their participation in the group. The group shall notify the Commissioner and chairman of the Workers’ Compensation Commission of a termination or cancellation of a member within ten days and shall maintain coverage of each cancelled or terminated member for thirty days after notice, at the terminating member’s expense, unless the group is notified sooner by the Workers’ Compensation Commission that the cancelled or terminated member has procured workers’ compensation insurance, has become an approved self-insurer or has become a member of another group.

(c) The group shall pay all workers’ compensation benefits for which each member incurs liability during its period of membership. A member who elects to terminate its membership or is cancelled by a group remains jointly and severely liable for workers’ compensation obligations of the group and its members which were incurred during the cancelled or terminated member’s period of membership.

(d) A group member shall not be relieved of its workers’ compensation liabilities incurred during its period of membership except through payment by the group or the member of required workers’ compensation benefits.

(e) The insolvency or bankruptcy of a member shall not relieve the group or any other member of liability for the payment of any workers’ compensation benefits incurred during the insolvent or bankrupt member’s period of membership.

(P.A. 96-267, S. 8.)



Section 38a-1008 - Service company and administrator to be mutually disinterested.

(a) No service company or its employees, officers or directors shall be an employee, officer or director of, or have either a direct or indirect financial interest in, an administrator. No administrator or its employees, officers or directors shall be an employee, officer or director of, or have either a direct or indirect financial interest in, a service company.

(b) The service contract shall state that unless the commissioner permits otherwise the service company shall handle, to its conclusion, all claims and other obligations incurred during the contract period.

(P.A. 96-267, S. 9.)



Section 38a-1009 - Nonemployee soliciting group membership must be licensed.

Except for a salaried employee of a group, its administrator or its service company, any person soliciting membership for a workers’ compensation self-insurance group shall be licensed pursuant to chapter 702.

(P.A. 96-267, S. 10.)



Section 38a-1010 - Annual statement of financial condition required. Untrue statement prohibited.

(a) Each group shall submit to the commissioner a statement of financial condition audited by an independent certified public accountant on or before the last day of the sixth month following the end of the group’s fiscal year. The financial statement shall be in a form prescribed by the commissioner and shall include, but not be limited to, actuarially appropriate reserves for: (1) Known claims and any associated expenses; (2) claims incurred but not reported and any associated expenses; (3) unearned premiums; and (4) bad debts, which shall be shown as liabilities.

(b) An actuarial opinion regarding reserves for: (1) Known claims and any associated expenses; and (2) claims incurred but not reported and any associated expenses shall be included in the audited financial statement. The actuarial opinion shall be prepared (A) by an independent person with a designation of Fellow of the Casualty Actuarial Society (FCAS), (B) by a member of the American Academy of Actuaries (MAAA) with experience in preparing such opinions, or (C) by any other qualified loss reserve specialist in accordance with the provisions of section 38a-14.

(c) No person shall make any untrue statement of a material fact, or omit to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, in connection with the solicitation of membership in a group.

(d) The commissioner may prescribe the format and frequency of other reports which may include, but shall not be limited to, payroll audit reports, summary loss reports and quarterly financial statements and make any regulations necessary to carry out the provisions of subsection (e) of section 31-288 and sections 31-289b, 31-316, 31-345 and 38a-1000 to 38a-1023, inclusive.

(P.A. 96-267, S. 11; P.A. 12-145, S. 40.)

History: P.A. 12-145 made technical changes in Subsec. (b), effective June 15, 2012.



Section 38a-1011 - Taxes.

Each workers’ compensation self-insurance group, as defined in section 38a-1001, shall pay a tax to the Commissioner of Revenue Services for the calendar year commencing on January 1, 1997, and annually thereafter, at the rate of one and three-quarters per cent of the total net premium received on any new or renewal contract or policy by such group during each such calendar year, which shall be in addition to any other payment required under sections 31-345, 31-354 and 38a-48. The provisions of chapter 207 pertaining to the filing of returns, declarations, installment payments, assessments and collection of taxes, penalties, administrative hearings and appeals imposed on domestic insurance companies shall apply with respect to the charge imposed under this section.

(P.A. 96-267, S. 12.)



Section 38a-1012 - Misrepresentation and omission in membership solicitation prohibited.

No person shall make a material misrepresentation or omission of a material fact in connection with the solicitation of membership of a group.

(P.A. 96-267, S. 13.)



Section 38a-1013 - Investments.

Funds not needed for current obligations may be invested by the board of trustees in accordance with sections 38a-102 to 38a-102h, inclusive.

(P.A. 96-267, S. 14.)



Section 38a-1014 - Classifications and rating. Premium contributions. Audits. Hearings.

(a) Every workers’ compensation self-insurance group shall adhere to the uniform classification system, uniform experience rating plan and manual rules filed with the commissioner.

(b) Premium contributions to the group shall be determined by applying the manual rates and rules to the appropriate classification of each member which shall be adjusted by each member’s experience credit or debit. Subject to approval by the commissioner, any premium contributions may also be reduced by an advance premium discount factor reflecting the groups expense levels and loss experience.

(c) Notwithstanding the provisions of subsection (b) of this section, a group may apply to the commissioner for permission to utilize its own rates. Such rates shall be based on at least five years of experience of the members of the group.

(d) Each group shall be audited at least annually by an auditor acceptable to the commissioner to verify proper classifications, experience rating, payroll and rates. A report of the audit shall be filed with the commissioner in a form acceptable to the commissioner. A group or any member thereof may request a hearing on any objections to the classifications. If the commissioner determines that as a result of an improper classification, a member’s premium contribution is insufficient, he shall order the group to assess that member in an amount equal to the deficiency. If the commissioner determines that as a result of an improper classification a member’s premium is excessive, he shall order the group to refund to the member the excess collected. Any audit shall be at the expense of the group.

(P.A. 96-267, S. 15.)



Section 38a-1015 - Excess moneys refundable. Refund plan. Notice.

(a) Any moneys for a fund year in excess of the amount necessary to fund all obligations for that fund year may be declared to be refundable by the board of trustees not less than twelve months after the end of the fund year.

(b) Each member shall be given a written description of the refund plan at the time of application for membership. A refund for any fund year shall be paid only to those employers who remain participants in the group for the entire fund year. Payment of a refund based on a previous fund year shall not be contingent on continued membership in the group after that fund year.

(P.A. 96-267, S. 16.)



Section 38a-1016 - Premium payment plan required. Loss reserves. Bad debt reserves.

(a) Each group shall establish to the satisfaction of the commissioner a premium payment plan which shall include: (1) An initial payment by each member of at least twenty-five per cent of that member’s annual premium before the start of the group’s fund year; and (2) payment of the balance of each member’s annual premium in monthly or quarterly installments.

(b) Each group shall establish and maintain actuarially appropriate loss reserves which shall include reserves for: (1) Known claims and any associated expenses; and (2) Claims incurred but not reported and any associated expenses.

(c) Each group shall establish and maintain bad debt reserves based on the historical experience of the group or other groups or such other data as the commissioner may determine.

(P.A. 96-267, S. 17.)



Section 38a-1017 - Deficiencies. Insolvency. Liquidation and assessment.

(a) If the assets of a group are at any time insufficient to enable the group to discharge its legal liabilities and other obligations and to maintain the reserves required of it under the provisions of subsection (e) of section 31-288 and sections 31-289b, 31-316, 31-345 and 38a-1000 to 38a-1023, inclusive, after consideration of present value of investment interest and income, it shall make up the deficiency or levy an assessment upon its members for the amount needed to make up the deficiency.

(b) In the event of a deficiency as determined in subsection (a) of this section, in any fund year, the deficiency shall be made up from: (1) Surplus from a fund year other than the current fund year; (2) administrative funds; (3) assessment of the membership, if ordered by the group; or (4) such alternate method as the commissioner may approve or direct. The commissioner shall be notified prior to any transfer of surplus funds from one fund year to another.

(c) If the group fails to assess its members or to otherwise make up such deficit within thirty days, the commissioner shall order it to do so.

(d) If the group fails to make the required assessment of its members within thirty days after the commissioner so orders, or if the deficiency is not fully made up within sixty days after the date on which the assessment is made, or within such longer period of time as may be specified by the commissioner, the group shall be deemed to be insolvent.

(e) The commissioner shall proceed against an insolvent group in the same manner as the commissioner would proceed against an insolvent domestic insurer in this state as prescribed in sections 38a-903 to 38a-961, inclusive. The commissioner shall have the same powers and limitations in such proceedings as are provided under the provisions of said sections 38a-903 to 38a-961, inclusive, except as provided in subsection (e) of section 31-288 and sections 31-289b, 31-316, 31-345 and 38a-1000 to 38a-1023, inclusive.

(f) In the event of the liquidation of a group, the commissioner shall levy an assessment upon its members for such an amount as the commissioner determines to be necessary to discharge all liabilities of the group, including the reasonable cost of liquidation.

(P.A. 96-267, S. 18.)



Section 38a-1018 - Penalties.

After notice and opportunity for a hearing, the commissioner may impose a monetary penalty on any person or group found to be in violation of any provision of subsection (e) of section 31-288 or section 31-289b, 31-316, 31-345 or 38a-1000 to 38a-1023, inclusive, or of any rules or regulations adopted pursuant to said provisions. Such monetary penalty shall not exceed one thousand dollars for each act or violation and shall not exceed an aggregate of ten thousand dollars. The amount of any monetary penalty shall be paid to the commissioner for deposit in the General Fund.

(P.A. 96-267, S. 19.)



Section 38a-1019 - Cease and desist orders. Violations. Penalties. License and certificate revocation.

(a) After notice and opportunity for a hearing, the commissioner may issue an order requiring a person or group to cease and desist from engaging in an act or practice found to be in violation of any provision of subsection (e) of section 31-288 or section 31-289b, 31-316, 31-345 or 38a-1000 to 38a-1023, inclusive, or of any rules or regulations adopted pursuant to said sections.

(b) Upon a finding, after notice and opportunity for a hearing, that any person or group has violated any cease and desist order, the commissioner may do either or both of the following: (1) Impose a monetary penalty of not more than ten thousand dollars for each and every act or violation of the order not to exceed an aggregate monetary penalty of one hundred thousand dollars; or (2) revoke the group’s certificate of approval for the group or any insurance license held by the person.

(P.A. 96-267, S. 20.)



Section 38a-1020 - Revocation of certificate of approval.

(a) After notice and opportunity for a hearing, the commissioner may revoke a group’s certificate of approval if it: (1) Is found to be insolvent; (2) fails to pay any premium tax, regulatory fee or assessment or special fund contribution imposed upon it; or (3) fails to comply with any of the provisions of subsection (e) of section 31-288, 31-289b, 31-316, 31-345 or 38a-1000 to 38a-1023, inclusive, with any rules adopted pursuant to said sections, or with any lawful order of the commissioner within the time prescribed.

(b) In addition, the commissioner may revoke a group’s certificate of approval if, after notice and opportunity for hearing, the commissioner finds that: (1) Any certificate of approval that was issued to the group was obtained by fraud; (2) there was a material misrepresentation in the application for the certificate of approval; or (3) the group or its administrator has misappropriated, converted, illegally withheld or refused to pay over upon proper demand any moneys that belong to a member, an employee of a member, or a person otherwise entitled thereto and that have been entrusted to the group or its administrator in its fiduciary capacities.

(P.A. 96-267, S. 21.)



Section 38a-1021 - Additional provisions.

The provisions of sections 38a-16, 38a-132, 38a-140 and 38a-815 to 38a-819, inclusive, shall be additional to any other powers to enforce any penalties, fines or forfeitures authorized by law.

(P.A. 96-267, S. 22.)



Section 38a-1022 - Regulations.

The commissioner shall adopt such reasonable regulations as he deems necessary to carry out the provisions of subsection (e) of section 31-288 and sections 31-289b, 31-316, 31-345 and 38a-1000 to 38a-1023, inclusive.

(P.A. 96-267, S. 23.)



Section 38a-1023 - Severability.

If any provision of subsection (e) of section 31-288 or section 31-289b, 31-316, 31-345 or 38a-1000 to 38a-1023, inclusive, or the application thereof to any person or circumstance is subsequently held to be invalid, such invalidity shall not affect other provisions or applications of said sections.

(P.A. 96-267, S. 24.)






Chapter 706a - Charitable Gift Annuities

Section 38a-1030 - Definitions.

As used in sections 38a-1030 to 38a-1034, inclusive:

(1) “Charitable gift annuity” means a transfer of cash or other property by a donor to a charitable organization in return for an annuity payable over one or two lives, under which the actuarial value of the annuity is less than the value of the cash or other property transferred and the difference in value constitutes a charitable deduction for federal tax purposes.

(2) “Charitable organization” means an entity described in: (A) Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended (26 USC Section 501(c)(3)); or (B) Section 170(c) of said Internal Revenue Code (26 USC Section 170(c)).

(3) “Qualified charitable gift annuity” means a charitable gift annuity described in Section 501(m)(5) of said Internal Revenue Code (26 USC Section 501(m)(5)), and Section 514(c)(5) of said Internal Revenue Code (26 USC Section 514(c)(5)), that is issued by a charitable organization that on the date of the annuity agreement: (A) Has a minimum of three hundred thousand dollars in unrestricted cash, cash equivalents or publicly traded securities, exclusive of the assets funding the annuity agreement; and (B) has been in continuous operation for at least three years or is a successor or affiliate of a charitable organization that has been in continuous operation for at least three years.

(P.A. 99-52, S. 1.)



Section 38a-1031 - Issuance of charitable gift annuity does not constitute engaging in the business of insurance.

(a) The issuance of a qualified charitable gift annuity shall not constitute engaging in the business of insurance in this state.

(b) A charitable gift annuity issued before October 1, 1999, is a qualified charitable gift annuity for the purposes of sections 38a-1030 to 38a-1034, inclusive, and the issuance of that charitable gift annuity shall not constitute engaging in the business of insurance in this state.

(P.A. 99-52, S. 2.)



Section 38a-1032 - Written disclosures.

(a) When entering into an agreement for a qualified charitable gift annuity, the charitable organization shall disclose to the donor in writing in the annuity agreement that a qualified charitable gift annuity is not insurance under the laws of this state and is not subject to regulation by the Insurance Commissioner or protected by an insurance guaranty association.

(b) The notice provisions required by this section shall be in a separate paragraph in a print size no smaller than that employed in the annuity agreement generally.

(P.A. 99-52, S. 3.)



Section 38a-1033 - Notice to commissioner.

(a) A charitable organization that issues qualified charitable gift annuities shall notify the Insurance Commissioner, in writing, by the latter of January 1, 2000, or the date on which it enters into the organization’s first qualified charitable gift annuity agreement. The notice shall: (1) Be signed by an officer or director of the organization; (2) identify the organization; and (3) certify that: (A) The organization is a charitable organization; and (B) the annuities issued by the organization are qualified charitable gift annuities.

(b) The organization shall not be required to submit additional information except to determine appropriate penalties that may be applicable under section 38a-1034.

(P.A. 99-52, S. 4.)



Section 38a-1034 - Failure to comply with notice requirements. Validity of charitable gift annuity after failure to give notice. Penalties.

The failure of a charitable organization to comply with the notice requirements imposed under section 38a-1032 or 38a-1033 shall not prevent a charitable gift annuity that otherwise meets the requirements of sections 38a-1030 to 38a-1034, inclusive, from constituting a qualified charitable gift annuity. The Insurance Commissioner may enforce performance of the requirements of sections 38a-1032 and 38a-1033 by sending a letter by certified mail, return receipt requested, demanding that the charitable organization comply with the requirements of sections 38a-1032 and 38a-1033. The commissioner may fine the charitable organization in an amount not to exceed one thousand dollars per qualified charitable gift annuity agreement issued until such time as the charitable organization complies with the requirements of sections 38a-1032 and 38a-1033.

(P.A. 99-52, S. 5.)






Chapter 706b - Office of the Healthcare Advocate

Section 38a-1040 - Definitions.

As used in sections 38a-1040 to 38a-1050, inclusive:

(1) “Consumer” means an individual who receives or is attempting to receive services from a managed care organization and is a resident of this state.

(2) “Managed care organization” means an insurer, health care center, hospital or medical service corporation or other organization delivering, issuing for delivery, renewing or amending any individual or group health managed care plan in this state.

(3) “Managed care plan” means a product offered by a managed care organization that provides for the financing or delivery of health care services to persons enrolled in the plan through: (A) Arrangements with selected providers to furnish health care services; (B) explicit standards for the selection of participating providers; (C) financial incentives for enrollees to use the participating providers and procedures provided for by the plan; or (D) arrangements that share risks with providers, provided the organization offering a plan described under subparagraph (A), (B), (C) or (D) of this subdivision is licensed by the Insurance Department pursuant to chapter 698, 698a or 700 and that the plan includes utilization review, as defined in section 38a-591a.

(P.A. 99-284, S. 1; P.A. 11-58, S. 86.)

History: P.A. 11-58 replaced reference to Secs. 38a-226 to 38a-226d with “as defined in section 38a-591a” in Subdiv. (3), effective July 1, 2011.



Section 38a-1041 - Office of the Healthcare Advocate established. Duties.

(a) There is established an Office of the Healthcare Advocate which shall be within the Insurance Department for administrative purposes only.

(b) The Office of the Healthcare Advocate may:

(1) Assist health insurance consumers with managed care plan selection by providing information, referral and assistance to individuals about means of obtaining health insurance coverage and services;

(2) Assist health insurance consumers to understand their rights and responsibilities under managed care plans;

(3) Provide information to the public, agencies, legislators and others regarding problems and concerns of health insurance consumers and make recommendations for resolving those problems and concerns;

(4) Assist consumers with the filing of complaints and appeals, including filing appeals with a managed care organization’s internal appeal or grievance process and the external appeal process established under sections 38a-591d to 38a-591g, inclusive;

(5) Analyze and monitor the development and implementation of federal, state and local laws, regulations and policies relating to health insurance consumers and recommend changes it deems necessary;

(6) Facilitate public comment on laws, regulations and policies, including policies and actions of health insurers;

(7) Ensure that health insurance consumers have timely access to the services provided by the office;

(8) Review the health insurance records of a consumer who has provided written consent for such review;

(9) Create and make available to employers a notice, suitable for posting in the workplace, concerning the services that the Healthcare Advocate provides;

(10) Establish a toll-free number, or any other free calling option, to allow customer access to the services provided by the Healthcare Advocate;

(11) Pursue administrative remedies on behalf of and with the consent of any health insurance consumers;

(12) Adopt regulations, pursuant to chapter 54, to carry out the provisions of sections 38a-1040 to 38a-1050, inclusive; and

(13) Take any other actions necessary to fulfill the purposes of sections 38a-1040 to 38a-1050, inclusive.

(c) The Office of the Healthcare Advocate shall make a referral to the Insurance Commissioner if the Healthcare Advocate finds that a preferred provider network may have engaged in a pattern or practice that may be in violation of sections 38a-479aa to 38a-479gg, inclusive, or 38a-815 to 38a-819, inclusive.

(d) The Healthcare Advocate and the Insurance Commissioner shall jointly compile a list of complaints received against managed care organizations and preferred provider networks and the commissioner shall maintain the list, except the names of complainants shall not be disclosed if such disclosure would violate the provisions of section 4-61dd or 38a-1045.

(e) On or before October 1, 2005, the Managed Care Ombudsman shall establish a process to provide ongoing communication among mental health care providers, patients, state-wide and regional business organizations, managed care companies and other health insurers to assure: (1) Best practices in mental health treatment and recovery; (2) compliance with the provisions of sections 38a-476a, 38a-476b, 38a-488a and 38a-489; and (3) the relative costs and benefits of providing effective mental health care coverage to employees and their families. On or before January 1, 2006, and annually thereafter, the Healthcare Advocate shall report, in accordance with the provisions of section 11-4a, on the implementation of this subsection to the joint standing committees of the General Assembly having cognizance of matters relating to public health and insurance.

(f) On or before October 1, 2008, the Office of the Healthcare Advocate shall, within available appropriations, establish and maintain a healthcare consumer information web site on the Internet for use by the public in obtaining healthcare information, including but not limited to: (1) The availability of wellness programs in various regions of Connecticut, such as disease prevention and health promotion programs; (2) quality and experience data from hospitals licensed in this state; and (3) a link to the consumer report card developed and distributed by the Insurance Commissioner pursuant to section 38a-478l.

(P.A. 99-284, S. 2; P.A. 03-169, S. 8; P.A. 05-102, S. 8; 05-280, S. 89; P.A. 07-185, S. 22; P.A. 11-58, S. 87; 11-215, S. 11.)

History: P.A. 03-169 added Subsecs. (c) and (d) re referrals to commissioner re preferred provider networks and re list of complaints against managed care organizations and preferred provider networks, respectively; P.A. 05-102 renamed the Office of Managed Care Ombudsman the Office of the Healthcare Advocate, and renamed the Managed Care Ombudsman the Healthcare Advocate; P.A. 05-280 added new Subsec. (e) re establishment by Managed Care Ombudsman of process for communication among mental health care providers and others, effective July 13, 2005 (Revisor’s note: Pursuant to P.A. 05-102 a reference to “Managed Care Ombudsman” in provision re reports was changed editorially by the Revisors to “Healthcare Advocate”); P.A. 07-185 added Subsec. (f) requiring Office of the Healthcare Advocate to establish and maintain, within available appropriations, a healthcare consumer information website on the Internet; P.A. 11-58 amended Subsec. (b)(4) by replacing reference to Sec. 38a-478n with “sections 38a-591d to 38a-591g, inclusive” and amended Subsec. (c) by deleting reference to Secs. 38a-226 to 38a-226d, effective July 1, 2011; P.A. 11-215 amended Subsec. (e) by deleting requirement that Managed Care Ombudsman consult with Community Mental Health Strategy Board.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 38a-1042 - Appointment.

(a) The Office of the Healthcare Advocate shall be under the direction of the Healthcare Advocate who shall be appointed by the Governor, with the approval of the General Assembly. The Healthcare Advocate shall be an elector of the state with expertise and experience in the fields of health care, health insurance and advocacy for the rights of consumers, provided the Healthcare Advocate shall not have served as a director or officer of a managed care organization within two years of appointment. In addition to the Healthcare Advocate, the Office of the Healthcare Advocate shall consist of a staff of not more than three persons, which staff may be increased as the requirements and resources of the office permit.

(b) The Governor shall make the initial appointment of the Healthcare Advocate from a list of candidates prepared and submitted, not later than June 1, 2000, to the Governor by the advisory committee established pursuant to section 38a-1049. The Governor shall notify the advisory committee of the pending expiration of the term of an incumbent Healthcare Advocate not less than ninety days prior to the final day of the Healthcare Advocate’s term in office. If a vacancy occurs in the position of Healthcare Advocate, the Governor shall notify the advisory committee immediately of the vacancy. The advisory committee shall meet to consider qualified candidates for the position of Healthcare Advocate and shall submit a list of not more than five candidates to the Governor ranked in order of preference, not more than sixty days after receiving notice from the Governor of the pending expiration of the Healthcare Advocate’s term or the occurrence of a vacancy. The Governor shall designate, not more than sixty days after receipt of the list of candidates from the advisory committee, one candidate from the list for the position of Healthcare Advocate. If, after the list is submitted to the Governor by the advisory committee, any candidate withdraws from consideration, the Governor shall designate a candidate from those remaining on the list. If the Governor fails to designate a candidate within sixty days of receipt of the list from the advisory committee, the advisory committee shall refer the candidate with the highest ranking on the list to the General Assembly for confirmation. If the General Assembly is not in session at the time of the Governor’s or advisory committee’s designation of a candidate, the candidate shall serve as the acting Healthcare Advocate until the General Assembly meets and confirms the candidate as Healthcare Advocate. A candidate serving as acting Healthcare Advocate is entitled to compensation and has all the powers, duties and privileges of the Healthcare Advocate. A Healthcare Advocate shall serve a term of four years, not including any time served as acting Healthcare Advocate, and may be reappointed by the Governor or shall remain in the position until a successor is confirmed. Although an incumbent Healthcare Advocate may be reappointed, the Governor shall also consider additional candidates from a list submitted by the advisory committee as provided in this section.

(c) Upon a vacancy in the position of the Healthcare Advocate, the most senior attorney in the Office of the Healthcare Advocate shall serve as the acting Healthcare Advocate until the vacancy is filled pursuant to subsection (a) or (b) of this section. The acting Healthcare Advocate has all the powers, duties and privileges of the Healthcare Advocate.

(P.A. 99-284, S. 3; P.A. 05-102, S. 9.)

History: P.A. 05-102 renamed the Office of Managed Care Ombudsman the Office of the Healthcare Advocate and made conforming changes.



Section 38a-1043 - Access to information.

(a) Each managed care organization shall, when presented with the written consent of the consumer or the consumer’s guardian or legal representative, provide to the Office of the Healthcare Advocate access to records relating to such consumer.

(b) Any records provided pursuant to this section to the Office of the Healthcare Advocate shall be exempt from disclosure under the Freedom of Information Act, as defined in section 1-200.

(P.A. 99-284, S. 4; P.A. 05-102, S. 10.)

History: P.A. 05-102 renamed the Office of Managed Care Ombudsman the Office of the Healthcare Advocate.



Section 38a-1044 - State agency information and assistance.

All state agencies shall comply with reasonable requests of the Office of the Healthcare Advocate for information and assistance.

(P.A. 99-284, S. 5; P.A. 05-102, S. 11.)

History: P.A. 05-102 renamed the Office of Managed Care Ombudsman the Office of the Healthcare Advocate.



Section 38a-1045 - Confidentiality of consumer identity.

In the absence of the written consent of a consumer utilizing the services of the Office of the Healthcare Advocate or such consumer’s guardian or legal representative or of a court order, the Office of the Healthcare Advocate, its employees and agents, shall not disclose the identity of the consumer.

(P.A. 99-284, S. 6; P.A. 05-102, S. 12.)

History: P.A. 05-102 renamed the Office of Managed Care Ombudsman the Office of the Healthcare Advocate.



Section 38a-1046 - Employers required to post advocate services.

Each employer that provides health insurance or health care benefits to employees shall obtain from the Healthcare Advocate and post, in a conspicuous location, a notice concerning the services that the Healthcare Advocate provides.

(P.A. 99-284, S. 7; P.A. 05-102, S. 13; P.A. 13-3, S. 77.)

History: P.A. 05-102 renamed the Managed Care Ombudsman the Healthcare Advocate; P.A. 13-3 deleted exclusion for self-insured employer and added “or health care” re benefits.



Section 38a-1047 - Conflicts of interest.

(a) No Healthcare Advocate or person employed by the Office of the Healthcare Advocate may:

(1) Have a direct involvement in the licensing, certification or accreditation of a managed care organization;

(2) Have a direct ownership or investment interest in a managed care organization;

(3) Be employed by or participate in the management of a managed care organization; or

(4) Receive or have the right to receive, directly or indirectly, remuneration under a compensation arrangement with a managed care organization.

(b) No Healthcare Advocate or person employed by the Office of the Healthcare Advocate may knowingly accept employment with a managed care organization for a period of one year following termination of that person’s services with the Office of the Healthcare Advocate.

(P.A. 99-284, S. 8; P.A. 05-102, S. 14.)

History: P.A. 05-102 renamed the Office of the Managed Care Ombudsman the Office of the Healthcare Advocate and made conforming changes.



Section 38a-1048 - Acceptance of gifts and grants. Separate account established.

(a) The Office of the Healthcare Advocate may apply for and accept grants, gifts and bequests of funds from other states, federal and interstate agencies and independent authorities and private firms, individuals and foundations, for the purpose of carrying out its responsibilities.

(b) There is established within the General Fund a Healthcare Advocate account that shall be a separate nonlapsing account. Any funds received under this section shall, upon deposit in the General Fund, be credited to said account and may be used by the Office of the Healthcare Advocate in the performance of its duties.

(P.A. 99-284, S. 9; P.A. 05-102, S. 15.)

History: P.A. 05-102 renamed the Office of Managed Care Ombudsman the Office of the Healthcare Advocate and made conforming changes.



Section 38a-1049 - Advisory committee established. Annual evaluation.

(a) There is established an advisory committee to the Office of the Healthcare Advocate which shall meet four times a year with the Healthcare Advocate and the staff of the Office of the Healthcare Advocate to review and assess the performance of the Office of the Healthcare Advocate. The advisory committee shall consist of six members appointed one each by the president pro tempore of the Senate, the speaker of the House of Representatives, the majority leader of the Senate, the majority leader of the House of Representatives, the minority leader of the Senate and the minority leader of the House of Representatives. Each member of the advisory committee shall serve a term of five years and may be reappointed at the conclusion of that term. All initial appointments to the advisory committee shall be made not later than March 1, 2000.

(b) The advisory committee shall make an annual evaluation of the effectiveness of the Office of the Healthcare Advocate and shall submit the evaluation to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to public health and insurance not later than April first of each year commencing February 1, 2001.

(P.A. 99-284, S. 10; P.A. 05-15, S. 1; 05-102, S. 16; P.A. 10-32, S. 124.)

History: P.A. 05-15 amended Subsec. (b) to substitute “April first” for “February first”; P.A. 05-102 renamed the Office of Managed Care Ombudsman the Office of the Healthcare Advocate and made conforming changes; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 38a-1050 - Report required by advocate. Contents.

The Healthcare Advocate shall submit, not later than March first of each year, a report to the Governor and the joint standing committees of the General Assembly having cognizance of matters relating to public health and insurance concerning the activities of the Healthcare Advocate. The report shall include, but not be limited to, information regarding: (1) The subject matter, disposition and number of consumer complaints processed by the Healthcare Advocate; (2) common problems and concerns discerned by the Healthcare Advocate from the consumer complaints and other relevant sources; (3) the need, if any, for administrative, legislative or executive remedies to assist consumers; and (4) the fiscal accounts of the Office of the Healthcare Advocate.

(P.A. 99-284, S. 11; P.A. 05-15, S. 2; 05-102, S. 17.)

History: P.A. 05-15 substituted “March first” for “January first” re reports; P.A. 05-102 renamed the Office of Managed Care Ombudsman the Office of the Healthcare Advocate and made conforming changes.



Section 38a-1051 - Commission on Health Equity. Membership. Duties. Report to Governor and General Assembly.

(a) Whereas the General Assembly finds that: (1) Equal enjoyment of the highest attainable standard of health is a human right and a priority of the state, (2) research and experience demonstrate that inhabitants of the state experience barriers to the equal enjoyment of good health based on race, ethnicity, gender, national origin and linguistic ability, and (3) addressing such barriers, and others that may arise in the future, requires: The collection, analysis and reporting of information, the identification of causes, and the development and implementation of policy solutions that address health disparities while improving the health of the public as a whole therefore, there is established a Commission on Health Equity with the mission of eliminating disparities in health status based on race, ethnicity, gender and linguistic ability, and improving the quality of health for all of the state’s residents. Such commission shall consist of the following commissioners, or their designees, and public members: (A) The Commissioners of Public Health, Mental Health and Addiction Services, Developmental Services, Social Services, Correction, Children and Families, and Education; (B) the dean of The University of Connecticut Health Center, or his designee; (C) the director of The University of Connecticut Health Center and Center for Public Health and Health Policy, or their designees; (D) the dean of the Yale University Medical School, or his designee; (E) the dean of Public Health and the School of Epidemiology at Yale University, or his designee; (F) one member appointed by the president pro tempore of the Senate, who shall be a member of an affiliate of the National Urban League; (G) one member appointed by the speaker of the House of Representatives, who shall be a member of the National Association for the Advancement of Colored People; (H) one member appointed by the majority leader of the House of Representatives, who shall be a member of the Black and Puerto Rican Caucus of the General Assembly; (I) one member appointed by the majority leader of the Senate with the advice of the Native American Heritage Advisory Council or the chairperson of the Indian Affairs Council, who shall be a representative of the Native American community; (J) one member appointed by the minority leader of the Senate, who shall be a representative of an advocacy group for Hispanics; (K) one member appointed by the minority leader of the House of Representatives, who shall be a representative of the state-wide Multicultural Health Network; (L) the chairperson of the African-American Affairs Commission, or his or her designee; (M) the chairperson of the Latino and Puerto Rican Affairs Commission, or his or her designee; (N) the chairperson of the Permanent Commission on the Status of Women, or his or her designee; (O) the chairperson of the Asian Pacific American Affairs Commission, or his or her designee; (P) the director of the Hispanic Health Council, or his or her designee; (Q) the chairperson of the Office of the Healthcare Advocate, or his or her designee; and (R) eight members of the public, representing communities facing disparities in health status based on race, ethnicity, gender and linguistic ability, who shall be appointed as follows: Two by the president pro tempore of the Senate, two by the speaker of the House of Representatives, two by the minority leader of the Senate, and two by the minority leader of the House of Representatives. Vacancies on the council shall be filled by the appointing authority.

(b) The commission shall elect a chairperson and a vice-chairperson from among its members. Any member absent from either: (1) Three consecutive meetings of the commission, or (2) fifty per cent of such meetings during any calendar year, shall be deemed to have resigned from the commission.

(c) Members of the commission shall serve without compensation, but within available appropriations, and shall be reimbursed for expenses necessarily incurred in the performance of their duties.

(d) The commission shall meet as often as necessary as determined by the chairperson or a majority of the commission, but not less than at least once per calendar quarter.

(e) The commission shall: (1) Review and comment on any proposed state legislation and regulations that would affect the health of populations in the state experiencing racial, ethnic, cultural or linguistic disparities in health status, (2) review and comment on the Department of Public Health’s health disparities performance measures, (3) advise and provide information to the Governor and the General Assembly on the state’s policies concerning the health of populations in the state experiencing racial, ethnic, cultural or linguistic disparities in health status, (4) work as a liaison between populations experiencing racial, ethnic, cultural or linguistic disparities in health status and state agencies in order to eliminate such health disparities, (5) evaluate policies, procedures, activities and resource allocations to eliminate health status disparities among racial, ethnic and linguistic populations in the state and have the authority to convene the directors and commissioners of all state agencies whose purview is relevant to the elimination of health disparities, including but not limited to, the Departments of Public Health, Social Services, Children and Families, Developmental Services, Education, Mental Health and Addiction Services, Labor, Transportation, and the Housing Finance Authority for the purpose of advising on and directing the implementation of policies, procedures, activities and resource allocations to eliminate health status disparities among racial, ethnic and linguistic populations in the state, (6) prepare and submit to the Governor and General Assembly an annual report, in accordance with section 11-4a, that provides both a retrospective and prospective view of health disparities and the state’s efforts to ameliorate identifiable disparities among populations of the state experiencing racial, ethnic, cultural or linguistic disparities in health status, (7) explore other successful programs in other sectors and states, and pilot and provide grants for new creative programs that may diminish or contribute to the elimination of health disparities in the state and culturally appropriate health education demonstration projects, for which the commission may apply for, accept and expand public and private funding, (8) have the authority to collect and analyze government and other data regarding the health status of state inhabitants based on race, ethnicity, gender, national origin and linguistic ability, including access, services and outcomes in private and public health care institutions within the state, including, but not limited to, the data collected by the Connecticut Health Information Network, (9) have the authority to draft and recommend proposed legislation, regulations and other policies designed to address disparities in health status, and (10) have the authority to conduct hearings and interviews, and receive testimony, regarding matters pertinent to its mission.

(f) The commission may use such funds as may be available from federal, state or other sources, and may enter into contracts to carry out the provisions of this section.

(g) The commission may, within available appropriations and subject to the provisions of chapter 67, employ any necessary staff.

(h) The commission shall be within the Office of the Healthcare Advocate for administrative purposes only.

(i) The commission shall report to the Governor and the General Assembly on its findings not later than June 1, 2010.

(j) The commission shall make a determination as to whether the duties of the commission are duplicated by any other state agency, office, bureau or commission and shall include information concerning any such duplication or performance of similar duties by any other state agency, office, bureau or commission in the report described in subsection (i) of this section.

(P.A. 08-171, S. 1; P.A. 09-232, S. 9; Sept. Sp. Sess. P.A. 09-3, S. 38.)

History: P.A. 08-171 effective June 12, 2008; P.A. 09-232 amended Subsecs. (a) and (e) by adding “gender” as a factor re disparities in health status, effective July 8, 2009; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (e)(5) by deleting reference to Office of Health Care Access, effective October 6, 2009.

See Sec. 4-38f for definition of “administrative purposes only”.






Chapter 706c - Connecticut Health Insurance Exchange

Section 38a-1080 - Definitions.

For purposes of sections 38a-1080 to 38a-1091, inclusive:

(1) “Board” means the board of directors of the Connecticut Health Insurance Exchange;

(2) “Commissioner” means the Insurance Commissioner;

(3) “Exchange” means the Connecticut Health Insurance Exchange established pursuant to section 38a-1081;

(4) “Affordable Care Act” means the Patient Protection and Affordable Care Act, P.L. 111-148, as amended by the Health Care and Education Reconciliation Act, P.L. 111-152, as both may be amended from time to time, and regulations adopted thereunder;

(5) (A) “Health benefit plan” means an insurance policy or contract offered, delivered, issued for delivery, renewed, amended or continued in the state by a health carrier to provide, deliver, pay for or reimburse any of the costs of health care services.

(B) “Health benefit plan” does not include:

(i) Coverage of the type specified in subdivisions (5), (6), (7), (8), (9), (14), (15) and (16) of section 38a-469 or any combination thereof;

(ii) Coverage issued as a supplement to liability insurance;

(iii) Liability insurance, including general liability insurance and automobile liability insurance;

(iv) Workers’ compensation insurance;

(v) Automobile medical payment insurance;

(vi) Credit insurance;

(vii) Coverage for on-site medical clinics; or

(viii) Other similar insurance coverage specified in regulations issued pursuant to the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended from time to time, under which benefits for health care services are secondary or incidental to other insurance benefits.

(C) “Health benefit plan” does not include the following benefits if they are provided under a separate insurance policy, certificate or contract or are otherwise not an integral part of the plan:

(i) Limited scope dental or vision benefits;

(ii) Benefits for long-term care, nursing home care, home health care, community-based care or any combination thereof; or

(iii) Other similar, limited benefits specified in regulations issued pursuant to the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended from time to time;

(iv) Other supplemental coverage, similar to coverage of the type specified in subdivisions (9) and (14) of section 38a-469, provided under a group health plan.

(D) “Health benefit plan” does not include coverage of the type specified in subdivisions (3) and (13) of section 38a-469 or other fixed indemnity insurance if (i) such coverage is provided under a separate insurance policy, certificate or contract, (ii) there is no coordination between the provision of the benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor, and (iii) the benefits are paid with respect to an event without regard to whether benefits were also provided under any group health plan maintained by the same plan sponsor;

(6) “Health care services” has the same meaning as provided in section 38a-478;

(7) “Health carrier” means an insurance company, fraternal benefit society, hospital service corporation, medical service corporation health care center or other entity subject to the insurance laws and regulations of the state or the jurisdiction of the commissioner that contracts or offers to contract to provide, deliver, pay for or reimburse any of the costs of health care services;

(8) “Internal Revenue Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time;

(9) “Person” has the same meaning as provided in section 38a-1;

(10) “Qualified dental plan” means a limited scope dental plan that has been certified in accordance with subsection (e) of section 38a-1086;

(11) “Qualified employer” has the same meaning as provided in Section 1312 of the Affordable Care Act;

(12) “Qualified health plan” means a health benefit plan that has in effect a certification that the plan meets the criteria for certification described in Section 1311(c) of the Affordable Care Act and section 38a-1086;

(13) “Qualified individual” has the same meaning as provided in Section 1312 of the Affordable Care Act;

(14) “Secretary” means the Secretary of the United States Department of Health and Human Services;

(15) “Small employer” has the same meaning as provided in section 38a-564.

(P.A. 11-53, S. 1; P.A. 13-247, S. 136.)

History: P.A. 11-53 effective July 1, 2011; P.A. 13-247 added reference to Sec. 38a-1091, effective June 19, 2013.



Section 38a-1081 - Connecticut Health Insurance Exchange. Board of directors. Chief executive officer. Employees.

(a) There is hereby created as a body politic and corporate, constituting a public instrumentality and political subdivision of the state created for the performance of an essential public and governmental function, to be known as the Connecticut Health Insurance Exchange. The Connecticut Health Insurance Exchange shall not be construed to be a department, institution or agency of the state. The exchange shall serve both qualified individuals and qualified employers.

(b) (1) (A) The powers of the exchange shall be vested in and exercised by a board of directors, which, until June 19, 2013, shall consist of twelve voting members. The appointment of the initial board members shall be as follows:

(i) The Governor shall appoint two board members, one of whom shall have expertise in the area of individual health insurance coverage and shall serve for a term of three years and one of whom shall have expertise in issues relating to small employer health insurance coverage and shall serve for a term of two years;

(ii) The president pro tempore of the Senate shall appoint one board member who shall have expertise in the area of health care finance and shall serve for a term of four years;

(iii) The speaker of the House of Representatives shall appoint one board member who shall have expertise in the area of health care benefits plan administration and shall serve for a term of four years;

(iv) The majority leader of the Senate shall appoint one board member who shall have expertise in the health care delivery systems and shall serve for a term of two years;

(v) The majority leader of the House of Representatives shall appoint one board member who shall have expertise in the area of health care economics and shall serve for a term of two years;

(vi) The minority leader of the Senate shall appoint one board member who shall have expertise in health care access issues faced by self-employed individuals and shall serve for a term of three years;

(vii) The minority leader of the House of Representatives shall appoint one board member who shall have expertise concerning barriers to individual health care coverage and shall serve for a term of two years;

(viii) The Commissioner of Social Services, the Special Advisor to the Governor on Healthcare Reform, the Secretary of the Office of Policy and Management and the Healthcare Advocate, or their designees, who shall serve as ex-officio voting board members; and

(ix) The Insurance Commissioner and the Commissioner of Public Health, or their designees, who shall serve as ex-officio nonvoting board members.

(B) On and after June 19, 2013, the board of directors shall consist of eleven voting members and three nonvoting members as follows: (i) The board members appointed pursuant to subparagraphs (A)(i) to (A)(vii), inclusive, of this subdivision; (ii) the Commissioner of Social Services, the Secretary of the Office of Policy and Management and the Healthcare Advocate, or their designees, who shall serve as ex-officio, voting board members; and (iii) the Insurance Commissioner and the Commissioners of Public Health and Mental Health and Addiction Services, or their designees, who shall serve as ex-officio, nonvoting board members. The provisions of this subparagraph shall not affect the terms of the board members set forth in subparagraphs (A)(i) to (A)(vii), inclusive, of this subdivision.

(2) (A) No board member shall be employed by, a consultant to, a member of the board of directors of, affiliated with or otherwise a representative of (i) an insurer, (ii) an insurance producer or broker, (iii) a health care provider, or (iv) a health care facility or health or medical clinic while serving on the board of the exchange. For purposes of this subdivision, “health care provider” means any person that is licensed in this state, or operates or owns a facility or institution in this state, to provide health care or health care professional services in this state, or an officer, employee or agent thereof acting in the course and scope of such officer’s, employee’s or agent’s employment.

(B) No board member shall be a member of, a member of the board of, a consultant to or an employee of a trade association of (i) insurers, (ii) insurance producers or brokers, (iii) health care providers, or (iv) health care facilities or health or medical clinics while serving on the board of the exchange.

(C) No board member shall be a health care provider unless such member receives no compensation for rendering services as a health care provider and does not have an ownership interest in a professional health care practice.

(c) (1) All initial appointments shall be made not later than July 1, 2011. Following the expiration of such initial terms, subsequent board member terms shall be for four years. Any vacancy shall be filled by the appointing authority for the balance of the unexpired term. If an appointing authority fails to make an initial appointment, or an appointment to fill a vacancy within ninety days of the date of such vacancy, the appointed board members may make such appointment by a majority vote. Any board member previously appointed to the board or appointed to fill a vacancy may be reappointed in accordance with this section. Any board member may be removed for misfeasance, malfeasance or wilful neglect of duty at the sole direction of the appointing authority.

(2) As a condition of qualifying as a member of the board of directors, each appointee shall, before entering upon such member’s duties, take and subscribe the oath or affirmation required under section 1 of article eleventh of the Constitution of the state. A record of each such oath shall be filed in the office of the Secretary of the State.

(3) Appointed board members may not designate a representative to perform in their absence their respective duties under sections 38a-1080 to 38a-1091, inclusive. The Governor shall select a chairperson from among the board members and the board members shall annually elect a vice-chairperson. Meetings of the board of directors shall be held at such times as shall be specified in the bylaws adopted by the board and at such other time or times as the chairperson deems necessary. Any board member who fails to attend more than fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from the board.

(4) Six board members shall constitute a quorum for the transaction of any business or the exercise of any power of the exchange. For the transaction of any business or the exercise of any power of the exchange, the exchange may act by a majority of the board members present at any meeting at which a quorum is in attendance. No vacancy in the membership of the board of directors shall impair the right of such board members to exercise all the rights and perform all the duties of the board. Except as otherwise provided, any action taken by the board under the provisions of sections 38a-1080 to 38a-1091, inclusive, may be authorized by resolution approved by a majority of the board members present at any regular or special meeting, which resolution shall take effect immediately unless otherwise provided in the resolution.

(5) Board members shall receive no compensation for their services but shall receive actual and necessary expenses incurred in the performance of their official duties.

(6) Subject to the provisions of subdivision (2) of subsection (b) of this section, board members may engage in private employment or in a profession or business, subject to any applicable laws, rules and regulations of the state or federal government regarding official ethics or conflicts of interest.

(7) Notwithstanding any provision of the general statutes, it shall not constitute a conflict of interest for a trustee, director, partner or officer of any person, firm or corporation, or any individual having a financial interest in a person, firm or corporation, to serve as a board member of the exchange, provided such trustee, director, partner, officer or individual shall abstain from deliberation, action or vote by the exchange in specific request to such person, firm or corporation.

(8) Each board member shall execute a surety bond in the penal sum of fifty thousand dollars, or, in lieu thereof, the chairperson of the board shall execute a blanket position bond covering each board member, the chief executive officer and the employees of the exchange, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety and to be approved by the Attorney General and filed in the office of the Secretary of the State. The cost of each such bond shall be paid by the exchange.

(9) No board member of the exchange shall, for one year after the end of such member’s service on the board, accept employment with any health carrier that offers a qualified health benefit plan through the exchange.

(d) (1) With respect to the initial appointment of a chief executive officer of the exchange, the board of directors shall nominate three candidates to the Governor, who shall make a selection from such nominations. After such initial appointment, the board shall select and appoint subsequent chief executive officers.

(2) The chief executive officer shall be responsible for administering the exchange’s programs and activities in accordance with the policies and objectives established by the board. The chief executive officer (A) may employ such other employees as shall be designated by the board of directors, and (B) shall attend all meetings of the board, keep a record of all proceedings and maintain and be custodian of all records, books, documents and papers filed with or compiled by the exchange.

(e) (1) (A) No employee of the exchange shall be employed by, a consultant to, a member of the board of directors of, affiliated with or otherwise a representative of (i) an insurer, (ii) an insurance producer or broker, (iii) a health care provider, or (iv) a health care facility or health or medical clinic while serving on the staff of the exchange. For purposes of this subdivision, “health care provider” means any person that is licensed in this state, or operates or owns a facility or institution in this state, to provide health care or health care professional services in this state, or an officer, employee or agent thereof acting in the course and scope of such officer’s, employee’s or agent’s employment.

(B) No employee of the exchange shall be a member of, a member of the board of, a consultant to or an employee of a trade association of (i) insurers, (ii) insurance producers or brokers, (iii) health care providers, or (iv) health care facilities or health or medical clinics while serving on the staff of the exchange.

(C) No employee of the exchange shall be a health care provider unless (i) (I) such employee receives no compensation for rendering services as a health care provider, or (II) the chief executive officer approves the hiring of such provider as an employee on the basis that such provider fills an area of need of expertise for the exchange, and (ii) such employee does not have an ownership interest in a professional health care practice.

(2) No employee of the exchange shall, for one year after terminating employment with the exchange, accept employment with any health carrier that offers a qualified health benefit plan through the exchange.

(3) Any employee of the exchange whose primary purpose is to assist individuals or small employers in selecting health insurance plans offered on the exchange to purchase shall be licensed as an insurance producer under chapter 701a not later than eighteen months after such employee begins employment with the exchange.

(4) Any employee of the exchange may enroll in a group hospitalization and medical and surgical insurance plan under subsection (a) of section 5-259, provided the exchange reimburses the appropriate state agencies for all costs incurred by such enrollment.

(f) The board may consult with such parties, public or private, as it deems desirable or necessary in exercising its duties under sections 38a-1080 to 38a-1091, inclusive.

(g) The board may create such advisory committees as it deems necessary to provide input on issues that may include, but are not limited to, customer service needs and insurance producer concerns.

(P.A. 11-53, S. 2; 11-61, S. 142; June 12 Sp. Sess. P.A. 12-1, S. 217, 218; P.A. 13-247, S. 137.)

History: P.A. 11-53 effective July 1, 2011; P.A. 11-61 amended Subsec. (e)(4) to change description of employee of the exchange required to be licensed as an insurance producer and to extend time period for such employee to become licensed from 1 year to 18 months after beginning employment with the exchange, effective June 21, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b), in Subdiv. (1), to increase number of board members from 11 to 12, change term of House majority leader appointment from 1 year to 2 years in Subpara. (E) and change Healthcare Advocate from nonvoting to voting ex-officio member in Subparas. (H) and (I) and, in Subdiv. (2), to add prohibition re board members serving as consultants to certain trade associations in Subpara. (B), amended Subsec. (c)(4) to change quorum requirement from 6 to 7 members, amended Subsec. (e), in Subdiv. (1), to add new Subpara. (A) re employment and affiliation prohibitions on exchange employees, redesignate existing provisions as Subpara. (B) and amend same to add prohibition re employees serving as consultants to certain trade associations, to redesignate existing Subdivs. (2) to (4) as Subdivs. (1)(C), (2) and (3) and to add Subdiv. (4) re employees enrolling in state medical plan, and made technical and conforming changes, effective June 15, 2012; P.A. 13-247 amended Subsec. (b)(1) by designating existing provisions as Subpara. (A) and making conforming changes therein, and adding Subpara. (B) re board membership on and after June 19, 2013, and made technical and conforming changes in Subsecs. (c)(3), (c)(4) and (f), effective June 19, 2013.



Section 38a-1082 - Written procedures. Audits.

(a) The board of directors of the exchange shall adopt written procedures, in accordance with the provisions of section 1-121, for: (1) Adopting an annual budget and plan of operations, including a requirement of board approval before the budget or plan may take effect; (2) hiring, dismissing, promoting and compensating employees of the exchange, including an affirmative action policy and a requirement of board approval before a position may be created or a vacancy filled; (3) acquiring real and personal property and personal services, including a requirement of board approval for any nonbudgeted expenditure in excess of five thousand dollars; (4) contracting for financial, legal, bond underwriting and other professional services, including a requirement that the exchange solicit proposals at least once every three years for each such service that it uses; (5) issuing and retiring bonds, bond anticipation notes and other obligations of the authority; (6) establishing requirements for certification of qualified health plans that include, but are not limited to, minimum standards for marketing practices, network adequacy, essential community providers in underserved areas, accreditation, quality improvement, uniform enrollment forms and descriptions of coverage, and quality measures for health benefit plan performance; (7) implementing the provisions of sections 38a-1080 to 38a-1090, inclusive, or other provisions of the general statutes. Any such written procedures adopted pursuant to this subdivision shall not conflict with or prevent the application of regulations promulgated by the Secretary under the Affordable Care Act; (8) implementing and administering the all-payer claims database program established pursuant to section 38a-1091. Any such written procedures adopted pursuant to this subdivision shall include reporting requirements for reporting entities, as defined in section 38a-1091; and (9) providing notice to a reporting entity, as defined in section 38a-1091, of, and the rules of practice for a hearing process for, such reporting entity’s alleged failure to comply with reporting requirements.

(b) The board of directors of the exchange shall submit to the joint standing committee of the General Assembly having cognizance of matters relating to insurance a copy of each audit of the exchange conducted by an independent auditing firm, not later than seven days after the audit is received by said board of directors.

(P.A. 11-53, S. 3, 4; P.A. 13-247, S. 138.)

History: P.A. 11-53 effective July 1, 2011; P.A. 13-247 amended Subsec. (a) by making a technical change and adding Subdivs. (8) and (9) re all-payer claims database program and notice and hearing for alleged failure to comply with reporting requirements, effective June 19, 2013.



Section 38a-1083 - Powers of exchange.

(a) For purposes of sections 38a-1080 to 38a-1091, inclusive, “purposes of the exchange” means the purposes of the exchange expressed in and pursuant to this section, which are hereby determined to be public purposes for which public funds may be expended. The powers enumerated in this section shall be interpreted broadly to effectuate the purposes of the exchange and shall not be construed as a limitation of powers.

(b) The goals of the exchange shall be to reduce the number of individuals without health insurance in this state and assist individuals and small employers in the procurement of health insurance by, among other services, offering easily comparable and understandable information about health insurance options.

(c) The exchange is authorized and empowered to:

(1) Have perpetual successions as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business;

(2) Adopt an official seal and alter the same at pleasure;

(3) Maintain an office in the state at such place or places as it may designate;

(4) Employ such assistants, agents, managers and other employees as may be necessary or desirable;

(5) Acquire, lease, purchase, own, manage, hold and dispose of real and personal property, and lease, convey or deal in or enter into agreements with respect to such property on any terms necessary or incidental to the carrying out of these purposes, provided all such acquisitions of real property for the exchange’s own use with amounts appropriated by this state to the exchange or with the proceeds of bonds supported by the full faith and credit of this state shall be subject to the approval of the Secretary of the Office of Policy and Management and the provisions of section 4b-23;

(6) Receive and accept, from any source, aid or contributions, including money, property, labor and other things of value;

(7) Charge assessments or user fees to health carriers that are capable of offering a qualified health plan through the exchange or otherwise generate funding necessary to support the operations of the exchange and impose interest and penalties on such health carriers for delinquent payments of such assessments or fees;

(8) Procure insurance against loss in connection with its property and other assets in such amounts and from such insurers as it deems desirable;

(9) Invest any funds not needed for immediate use or disbursement in obligations issued or guaranteed by the United States of America or the state and in obligations that are legal investments for savings banks in the state;

(10) Issue bonds, bond anticipation notes and other obligations of the exchange for any of its corporate purposes, and to fund or refund the same and provide for the rights of the holders thereof, and to secure the same by pledge of revenues, notes and mortgages of others;

(11) Borrow money for the purpose of obtaining working capital;

(12) Account for and audit funds of the exchange and any recipients of funds from the exchange;

(13) Make and enter into any contract or agreement necessary or incidental to the performance of its duties and execution of its powers. The contracts entered into by the exchange shall not be subject to the approval of any other state department, office or agency, provided copies of all contracts of the exchange shall be maintained by the exchange as public records, subject to the proprietary rights of any party to the contract;

(14) To the extent permitted under its contract with other persons, consent to any termination, modification, forgiveness or other change of any term of any contractual right, payment, royalty, contract or agreement of any kind to which the exchange is a party;

(15) Award grants to trained and certified individuals and institutions that will assist individuals, families and small employers and their employees in enrolling in appropriate coverage through the exchange. Applications for grants from the exchange shall be made on a form prescribed by the board;

(16) Limit the number of plans offered, and use selective criteria in determining which plans to offer, through the exchange, provided individuals and employers have an adequate number and selection of choices;

(17) Evaluate jointly with the SustiNet Health Care Cabinet the feasibility of implementing a basic health program option as set forth in Section 1331 of the Affordable Care Act;

(18) Sue and be sued, plead and be impleaded;

(19) Adopt regular procedures that are not in conflict with other provisions of the general statutes, for exercising the power of the exchange; and

(20) Do all acts and things necessary and convenient to carry out the purposes of the exchange, provided such acts or things shall not conflict with the provisions of the Affordable Care Act, regulations adopted thereunder or federal guidance issued pursuant to the Affordable Care Act.

(P.A. 11-53, S. 5; P.A. 13-247, S. 139.)

History: P.A. 11-53 effective July 1, 2011; P.A. 13-247 amended Subsec. (a) to add reference to Sec. 38a-1091, and amended Subsec. (c) by adding provision authorizing the exchange to impose interest and penalties for delinquent payments in Subdiv. (7) and replacing provision re grant awards to Navigators with provision re grant awards to trained and certified individuals and institutions in Subdiv. (15), effective June 19, 2013.



Section 38a-1084 - Duties of exchange.

The exchange shall:

(1) Administer the exchange for both qualified individuals and qualified employers;

(2) Commission surveys of individuals, small employers and health care providers on issues related to health care and health care coverage;

(3) Implement procedures for the certification, recertification and decertification, consistent with guidelines developed by the Secretary under Section 1311(c) of the Affordable Care Act, and section 38a-1086, of health benefit plans as qualified health plans;

(4) Provide for the operation of a toll-free telephone hotline to respond to requests for assistance;

(5) Provide for enrollment periods, as provided under Section 1311(c)(6) of the Affordable Care Act;

(6) Maintain an Internet web site through which enrollees and prospective enrollees of qualified health plans may obtain standardized comparative information on such plans including, but not limited to, the enrollee satisfaction survey information under Section 1311(c)(4) of the Affordable Care Act and any other information or tools to assist enrollees and prospective enrollees evaluate qualified health plans offered through the exchange;

(7) Publish the average costs of licensing, regulatory fees and any other payments required by the exchange and the administrative costs of the exchange, including information on moneys lost to waste, fraud and abuse, on an Internet web site to educate individuals on such costs;

(8) On or before the open enrollment period for plan year 2017, assign a rating to each qualified health plan offered through the exchange in accordance with the criteria developed by the Secretary under Section 1311(c)(3) of the Affordable Care Act, and determine each qualified health plan’s level of coverage in accordance with regulations issued by the Secretary under Section 1302(d)(2)(A) of the Affordable Care Act;

(9) Use a standardized format for presenting health benefit options in the exchange, including the use of the uniform outline of coverage established under Section 2715 of the Public Health Service Act, 42 USC 300gg-15, as amended from time to time;

(10) Inform individuals, in accordance with Section 1413 of the Affordable Care Act, of eligibility requirements for the Medicaid program under Title XIX of the Social Security Act, as amended from time to time, the Children’s Health Insurance Program (CHIP) under Title XXI of the Social Security Act, as amended from time to time, or any applicable state or local public program, and enroll an individual in such program if the exchange determines, through screening of the application by the exchange, that such individual is eligible for any such program;

(11) Collaborate with the Department of Social Services, to the extent possible, to allow an enrollee who loses premium tax credit eligibility under Section 36B of the Internal Revenue Code and is eligible for HUSKY Plan, Part A or any other state or local public program, to remain enrolled in a qualified health plan;

(12) Establish and make available by electronic means a calculator to determine the actual cost of coverage after application of any premium tax credit under Section 36B of the Internal Revenue Code and any cost-sharing reduction under Section 1402 of the Affordable Care Act;

(13) Establish a program for small employers through which qualified employers may access coverage for their employees and that shall enable any qualified employer to specify a level of coverage so that any of its employees may enroll in any qualified health plan offered through the exchange at the specified level of coverage;

(14) Offer enrollees and small employers the option of having the exchange collect and administer premiums, including through allocation of premiums among the various insurers and qualified health plans chosen by individual employers;

(15) Grant a certification, subject to Section 1411 of the Affordable Care Act, attesting that, for purposes of the individual responsibility penalty under Section 5000A of the Internal Revenue Code, an individual is exempt from the individual responsibility requirement or from the penalty imposed by said Section 5000A because:

(A) There is no affordable qualified health plan available through the exchange, or the individual’s employer, covering the individual; or

(B) The individual meets the requirements for any other such exemption from the individual responsibility requirement or penalty;

(16) Provide to the Secretary of the Treasury of the United States the following:

(A) A list of the individuals granted a certification under subdivision (15) of this section, including the name and taxpayer identification number of each individual;

(B) The name and taxpayer identification number of each individual who was an employee of an employer but who was determined to be eligible for the premium tax credit under Section 36B of the Internal Revenue Code because:

(i) The employer did not provide minimum essential health benefits coverage; or

(ii) The employer provided the minimum essential coverage but it was determined under Section 36B(c)(2)(C) of the Internal Revenue Code to be unaffordable to the employee or not provide the required minimum actuarial value; and

(C) The name and taxpayer identification number of:

(i) Each individual who notifies the exchange under Section 1411(b)(4) of the Affordable Care Act that such individual has changed employers; and

(ii) Each individual who ceases coverage under a qualified health plan during a plan year and the effective date of that cessation;

(17) Provide to each employer the name of each employee, as described in subparagraph (B) of subdivision (16) of this section, of the employer who ceases coverage under a qualified health plan during a plan year and the effective date of the cessation;

(18) Perform duties required of, or delegated to, the exchange by the Secretary or the Secretary of the Treasury of the United States related to determining eligibility for premium tax credits, reduced cost-sharing or individual responsibility requirement exemptions;

(19) Select entities qualified to serve as Navigators in accordance with Section 1311(i) of the Affordable Care Act and award grants to enable Navigators to:

(A) Conduct public education activities to raise awareness of the availability of qualified health plans;

(B) Distribute fair and impartial information concerning enrollment in qualified health plans and the availability of premium tax credits under Section 36B of the Internal Revenue Code and cost-sharing reductions under Section 1402 of the Affordable Care Act;

(C) Facilitate enrollment in qualified health plans;

(D) Provide referrals to the Office of the Healthcare Advocate or health insurance ombudsman established under Section 2793 of the Public Health Service Act, 42 USC 300gg-93, as amended from time to time, or any other appropriate state agency or agencies, for any enrollee with a grievance, complaint or question regarding the enrollee’s health benefit plan, coverage or a determination under that plan or coverage; and

(E) Provide information in a manner that is culturally and linguistically appropriate to the needs of the population being served by the exchange;

(20) Review the rate of premium growth within and outside the exchange and consider such information in developing recommendations on whether to continue limiting qualified employer status to small employers;

(21) Credit the amount, in accordance with Section 10108 of the Affordable Care Act, of any free choice voucher to the monthly premium of the plan in which a qualified employee is enrolled and collect the amount credited from the offering employer;

(22) Consult with stakeholders relevant to carrying out the activities required under sections 38a-1080 to 38a-1090, inclusive, including, but not limited to:

(A) Individuals who are knowledgeable about the health care system, have background or experience in making informed decisions regarding health, medical and scientific matters and are enrollees in qualified health plans;

(B) Individuals and entities with experience in facilitating enrollment in qualified health plans;

(C) Representatives of small employers and self-employed individuals;

(D) The Department of Social Services; and

(E) Advocates for enrolling hard-to-reach populations;

(23) Meet the following financial integrity requirements:

(A) Keep an accurate accounting of all activities, receipts and expenditures and annually submit to the Secretary, the Governor, the Insurance Commissioner and the General Assembly a report concerning such accountings;

(B) Fully cooperate with any investigation conducted by the Secretary pursuant to the Secretary’s authority under the Affordable Care Act and allow the Secretary, in coordination with the Inspector General of the United States Department of Health and Human Services, to:

(i) Investigate the affairs of the exchange;

(ii) Examine the properties and records of the exchange; and

(iii) Require periodic reports in relation to the activities undertaken by the exchange; and

(C) Not use any funds in carrying out its activities under sections 38a-1080 to 38a-1089, inclusive, and section 38a-1091 that are intended for the administrative and operational expenses of the exchange, for staff retreats, promotional giveaways, excessive executive compensation or promotion of federal or state legislative and regulatory modifications;

(24) Seek to include the most comprehensive health benefit plans that offer high quality benefits at the most affordable price in the exchange;

(25) Report at least annually to the General Assembly on the effect of adverse selection on the operations of the exchange and make legislative recommendations, if necessary, to reduce the negative impact from any such adverse selection on the sustainability of the exchange, including recommendations to ensure that regulation of insurers and health benefit plans are similar for qualified health plans offered through the exchange and health benefit plans offered outside the exchange. The exchange shall evaluate whether adverse selection is occurring with respect to health benefit plans that are grandfathered under the Affordable Care Act, self-insured plans, plans sold through the exchange and plans sold outside the exchange; and

(26) Seek funding for and oversee the planning, implementation and development of policies and procedures for the administration of the all-payer claims database program established under section 38a-1091.

(P.A. 11-53, S. 6; P.A. 13-134, S. 26; 13-247, S. 140.)

History: P.A. 11-53 effective July 1, 2011; P.A. 13-134 made a technical change in Subdiv. (7); P.A. 13-247 made a technical change in Subdiv. (7), amended Subdiv. (8) by making provision applicable on or before the open enrollment period for plan year 2017, amended Subdiv. (23)(C) by adding reference to Sec. 38a-1091, and added Subdiv. (26) re funding for and oversight of all-payer claims database program, effective June 19, 2013.



Section 38a-1085 - Qualified health plans.

(a) The exchange shall make qualified health plans available to qualified individuals and qualified employers for coverage beginning on or before January 1, 2014.

(b) (1) The exchange shall not make available any health benefit plan that is not a qualified health plan.

(2) The exchange shall allow a health carrier to offer a plan that provides limited scope dental benefits meeting the requirements of Section 9832(c)(2)(A) of the Internal Revenue Code through the exchange, either separately or in conjunction with a qualified health plan, if the plan provides pediatric dental benefits meeting the requirements of Section 1302(b)(1)(J) of the Affordable Care Act.

(c) Neither the exchange nor a health carrier offering health benefit plans through the exchange shall charge an individual a fee or penalty for termination of coverage if the individual enrolls in another type of minimum essential coverage because (1) the individual has become newly eligible for that coverage, or (2) the individual’s employer-sponsored coverage has become affordable under the standards of Section 36B(c)(2)(C) of the Internal Revenue Code.

(P.A. 11-53, S. 7.)

History: P.A. 11-53 effective July 1, 2011.



Section 38a-1086 - Certification of health benefit plans.

(a) The exchange may certify a health benefit plan as a qualified health plan if:

(1) The plan includes, at a minimum, essential benefits as determined under the Affordable Care Act and the coverage requirements under chapter 700c, except that the plan shall not be required to provide essential benefits that duplicate the minimum benefits of qualified dental plans, as set forth in subsection (e) of this section, if:

(A) The exchange has determined that at least one qualified dental plan is available to supplement the plan’s coverage; and

(B) The health carrier makes prominent disclosure at the time it offers the plan, in a form approved by the exchange, that such plan does not provide the full range of essential pediatric benefits, and that qualified dental plans providing those benefits and other dental benefits not covered by such plan are offered through the exchange;

(2) The premium rates and contract language have been approved by the commissioner;

(3) The plan provides at least a bronze level of coverage, as determined pursuant to subdivision (8) of section 38a-1084, unless the plan is certified as a qualified catastrophic plan, meets the requirements of the Affordable Care Act for catastrophic plans and will only be offered to individuals eligible for catastrophic coverage;

(4) The plan’s cost-sharing requirements do not exceed the limits established under Section 1302(c)(1) of the Affordable Care Act, and if the plan is offered through the program for small employers, the plan’s deductible does not exceed the limits established under Section 1302(c)(2) of the Affordable Care Act;

(5) The health carrier offering the plan:

(A) Is licensed and in good standing to offer health insurance coverage in the state;

(B) Agrees to offer at least (i) one qualified health plan at a silver level of coverage, as determined pursuant to subdivision (8) of section 38a-1084, and (ii) one qualified health plan at a gold level of coverage, as determined pursuant to subdivision (8) of section 38a-1084, through each component of the exchange in which the health carrier participates, where “component” refers to the program for small employers and the program for individual coverage;

(C) Charges the same premium rate for each qualified health plan without regard to whether the plan is offered through the exchange or directly by the health carrier or through an insurance producer;

(D) Does not charge any cancellation fees or penalties as set forth in subsection (c) of section 38a-1085; and

(E) Complies with the regulations developed by the Secretary under Section 1311(d) of the Affordable Care Act and such other requirements as the exchange may establish;

(6) The plan meets the requirements for certification pursuant to written procedures adopted under subsection (a) of section 38a-1082 and regulations promulgated by the Secretary under Section 1311(c) of the Affordable Care Act; and

(7) The exchange determines that making the plan available through the exchange is in the interest of qualified individuals and qualified employers in the state.

(b) The exchange shall not refuse to certify a health benefit plan as a qualified health plan:

(1) On the basis that (A) the plan is a fee-for-service plan, or (B) the health benefit plan provides treatments necessary to prevent patients’ deaths in circumstances the exchange determines are inappropriate or too costly; or

(2) By conditioning such certification on the imposition of premium price controls by the exchange.

(c) The exchange shall require each health carrier seeking certification of a health benefit plan as a qualified health plan to:

(1) Agree to submit a justification for any premium increase before implementation of such increase. The health carrier shall prominently post such justification and any information related to such justification on its Internet web site. The exchange shall take such justification and information into consideration, along with (A) any additional information and recommendations provided to the exchange by the commissioner under Section 2794(b) of the Public Health Service Act, 42 USC 300gg-94, as amended from time to time, and (B) any excess of premium growth outside the exchange as compared to the rate of such growth inside the exchange, including information reported by other states to the Secretary, when determining whether to allow the health carrier to continue to make such plan available through the exchange;

(2) Make available to the public in plain language, as that term is defined in Section 1311(e)(3)(B) of the Affordable Care Act, and submit to the exchange, the Secretary and the commissioner, accurate and timely disclosure of the following for such plan:

(A) Claims payment policies and practices;

(B) Periodic financial disclosures;

(C) Data on enrollment;

(D) Data on disenrollment;

(E) Data on the number of claims that are denied;

(F) Data on rating practices;

(G) Information on cost-sharing and payments with respect to any out-of-network coverage;

(H) Information on enrollee and participant rights under Title I of the Affordable Care Act; and

(I) Other information determined as appropriate by the Secretary; and

(3) Permit individuals to learn, in a timely manner upon the request of the individual, the amount of cost-sharing, including deductibles, copayments and coinsurance, under the individual’s plan or coverage that such individual would be responsible for paying with respect to the furnishing of a specific item or service by a participating provider. At a minimum, this information shall be made available to the individual through an Internet web site and through other means for individuals without access to the Internet.

(d) The exchange shall not exempt any health carrier seeking certification of a health benefit plan as a qualified health plan from state licensure or reserve requirements and shall apply the criteria of this section in a manner that assures a level playing field between or among health carriers participating in the exchange.

(e) (1) The provisions of sections 38a-1080 to 38a-1090, inclusive, that are applicable to qualified health plans, shall also apply to the extent applicable to qualified dental plans, except as modified in accordance with the provisions of subdivisions (2), (3) and (4) of this subsection or by written procedures adopted by the exchange.

(2) A health carrier seeking certification of a dental benefit plan as a qualified dental plan shall be licensed in the state to offer dental coverage, but need not be licensed to offer other health benefits.

(3) Qualified dental plans shall be limited to dental and oral health benefits, without substantial duplication of the benefits typically offered by health benefit plans without dental coverage and shall include, at a minimum, the essential pediatric dental benefits prescribed by the Secretary pursuant to Section 1302(b)(1)(J) of the Affordable Care Act, and such other dental benefits as the exchange may specify or the Secretary may specify by regulation.

(4) Health carriers may jointly offer a comprehensive plan through the exchange in which dental benefits are provided by a health carrier through a qualified dental plan and health benefits are provided by another health carrier through a qualified health plan, provided the plans are priced separately and are also made available for purchase separately at the same such prices.

(P.A. 11-53, S. 8.)

History: P.A. 11-53 effective July 1, 2011 (Revisor’s note: In Subdiv. (3), a reference to “subdivision (6) of section 38a-1084” was changed editorially by the Revisors to “subdivision (8) of section 38a-1084” for accuracy).



Section 38a-1087 - Navigator grant program.

(a) The exchange shall establish a Navigator grant program that shall award grants to certain entities to market the exchange for the purposes of: (1) Conducting public education activities to raise awareness of the availability of qualified health plans sold through the exchange; (2) distributing fair and impartial information concerning enrollment in qualified health plans; (3) distributing fair and impartial information about the availability of premium tax credits and cost-sharing reductions pursuant to the Affordable Care Act; (4) facilitating enrollment in qualified health plans; (5) referring individuals with a grievance, complaint or question regarding a plan, a plan’s coverage or a determination under a plan’s coverage to the Office of the Healthcare Advocate or any customer relations unit established by the exchange; and (6) providing information in a manner that is culturally and linguistically appropriate to the needs of the population being served by the exchange.

(b) The exchange shall award Navigator grants, at the sole discretion of the board of directors, to any of the following entities to carry out Navigator functions: (1) A trade, industry or professional association; (2) a community and consumer-focused nonprofit group; (3) a chamber of commerce; (4) a labor union; (5) a small business development center; or (6) an insurance producer or broker licensed in this state. A Navigator shall not be an insurer or receive any consideration directly or indirectly from any insurer in connection with the enrollment of any qualified individual or employees of a qualified employer in a qualified health plan. An eligible entity shall not receive a Navigator grant unless it can demonstrate to the satisfaction of the board of directors of the exchange that it has existing relationships, or could readily establish such relationships, with small employers and its employees, individuals including uninsured and underinsured individuals, or self-employed individuals likely to be qualified to enroll in a qualified health plan.

(c) A Navigator shall comply with all applicable provisions of the Affordable Care Act, regulations adopted thereunder or federal guidance issued pursuant to the Affordable Care Act.

(d) The exchange shall collaborate with the Secretary to develop standards to ensure that the information distributed and provided by Navigators is fair and accurate.

(e) The exchange shall establish performance standards, accountability requirements and maximum grant amounts for Navigators.

(P.A. 11-53, S. 9.)

History: P.A. 11-53 effective July 1, 2011.



Section 38a-1088 - State pledge to contractors. Exemption from taxes.

(a) The state of Connecticut does hereby pledge to, and agree with, any person with whom the exchange may enter into contracts pursuant to the provisions of sections 38a-1080 to 38a-1091, inclusive, that the state will not limit or alter the rights hereby vested in the exchange until such contracts and the obligations thereunder are fully met and performed on the part of the exchange, except that nothing in this subsection shall preclude such limitation or alteration if adequate provision shall be made by law for the protection of such persons entering into contracts with the exchange.

(b) The exchange shall be exempt from all franchise, corporate business and property taxes levied by the state or any municipality, except that nothing in this subsection shall be construed to exempt from any such taxes, or from any taxes levied in connection with, (1) the manufacture or sale of any products that are the subject of any agreement made by the exchange, or (2) any person entering into any contract with the exchange.

(P.A. 11-53, S. 10, 11; P.A. 13-247, S. 141.)

History: P.A. 11-53 effective July 1, 2011; P.A. 13-247 amended Subsec. (a) to add reference to Sec. 38a-1091, effective June 19, 2013.



Section 38a-1089 - Annual report from chief executive officer.

(a) Not later than January 1, 2012, and annually thereafter until January 1, 2014, the chief executive officer of the exchange shall report, in accordance with section 11-4a, to the Governor and the General Assembly on a plan, and any revisions or amendments to such plan, to establish a health insurance exchange in the state. Such report shall address:

(1) Whether to establish two separate exchanges, one for the individual health insurance market and one for the small employer health insurance market, or to establish a single exchange;

(2) Whether to merge the individual and small employer health insurance markets;

(3) Whether to revise the definition of “small employer” from not more than fifty employees to not more than one hundred employees;

(4) Whether to allow large employers to participate in the exchange beginning in 2017;

(5) Whether to require qualified health plans to provide the essential health benefits package, as described in Section 1302(a) of the Affordable Care Act, or include additional state mandated benefits;

(6) Whether to list dental benefits separately on the exchange’s Internet web site where a qualified health plan includes dental benefits;

(7) The relationship of the exchange to insurance producers;

(8) The capacity of the exchange to award Navigator grants pursuant to section 38a-1087;

(9) Ways to ensure that the exchange is financially sustainable by 2015, as required by the Affordable Care Act including, but not limited to, assessments or user fees charged to carriers;

(10) Methods to independently evaluate consumers’ experience, including, but not limited to, hiring consultants to act as secret shoppers; and

(11) The status of the implementation and administration of the all-payer claims database program established under section 38a-1091.

(b) Not later than January 1, 2012, and annually thereafter, the chief executive officer of the exchange shall report, in accordance with section 11-4a, to the Governor and the General Assembly on:

(1) Any private or federal funds received during the preceding calendar year and, if applicable, how such funds were expended;

(2) The adequacy of federal funds for the exchange prior to January 1, 2015;

(3) The amount and recipients of any grants awarded; and

(4) The current financial status of the exchange.

(P.A. 11-53, S. 12; P.A. 13-247, S. 142.)

History: P.A. 11-53 effective July 1, 2011; P.A. 13-247 amended Subsec. (a) by adding Subdiv. (11) re report on status of implementation and administration of all-payer claims database program, effective June 19, 2013.



Section 38a-1090 - Applicability of Freedom of Information Act to exchange. Authority of commissioner.

(a) The exchange shall continue as long as it shall have legal authority to exist pursuant to the general statutes and until its existence is terminated by law. Upon the termination of the existence of the exchange, all its rights and properties shall pass to and be vested in the state of Connecticut.

(b) The exchange shall be subject to the Freedom of Information Act, as defined in section 1-200, except that:

(1) The following information under sections 38a-1081 to 38a-1089, inclusive, shall not be subject to disclosure under section 1-210: (A) The names and applications of individuals and employers seeking coverage through the exchange; (B) individuals’ health information; and (C) information exchanged between the exchange and the (i) Departments of Social Services, Public Health and Revenue Services, (ii) Insurance Department, (iii) office of the Comptroller, or (iv) any other state agency that is subject to confidentiality agreements under contracts entered into with the exchange; and

(2) (A) Any disclosures made pursuant to subdivision (4) of subsection (b) of section 38a-1091 of health information, as defined in 45 CFR 160.103, as amended from time to time, provided such health information is permitted to be disclosed under the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as amended from time to time, or regulations adopted thereunder, shall have identifiers removed, as set forth in 45 CFR 164.514, as amended from time to time; and

(B) Any disclosures made pursuant to subdivision (4) of subsection (b) of section 38a-1091 of information other than health information shall be made in a manner to protect the confidentiality of such other information as required by state and federal law.

(c) Unless expressly specified, nothing in this section or sections 38a-1080 to 38a-1089, inclusive, and no action taken by the exchange pursuant to said sections shall be construed to preempt, supersede or affect the authority of the commissioner to regulate the business of insurance in the state. All health carriers offering qualified health plans in the state shall comply with all applicable health insurance laws of the state and regulations adopted and orders issued by the commissioner.

(P.A. 11-53, S. 13; P.A. 13-247, S. 143.)

History: P.A. 11-53 effective July 1, 2011; P.A. 13-247 amended Subsec. (b) by designating existing provision re exemptions from disclosure under Freedom of Information Act as Subdiv. (1) and making conforming changes therein, and adding Subdiv. (2) re requirements for disclosures made for purposes of the all-payer claims database, effective June 19, 2013.



Section 38a-1091 - All-payer claims database program. All-Payer Claims Database Advisory Group. State-wide multipayer data initiative.

(a) As used in this section:

(1) “All-payer claims database” means a database that receives and stores data from a reporting entity relating to medical insurance claims, dental insurance claims, pharmacy claims and other insurance claims information from enrollment and eligibility files; and

(2) (A) “Reporting entity” means:

(i) An insurer, as described in section 38a-1, licensed to do health insurance business in this state;

(ii) A health care center, as defined in section 38a-175;

(iii) An insurer or health care center that provides coverage under Part C or Part D of Title XVIII of the Social Security Act, as amended from time to time, to residents of this state;

(iv) A third-party administrator, as defined in section 38a-720;

(v) A pharmacy benefits manager, as defined in section 38a-479aaa;

(vi) A hospital service corporation, as defined in section 38a-199;

(vii) A nonprofit medical service corporation, as defined in section 38a-214;

(viii) A fraternal benefit society, as described in section 38a-595, that transacts health insurance business in this state;

(ix) A dental plan organization, as defined in section 38a-577;

(x) A preferred provider network, as defined in section 38a-479aa; and

(xi) Any other person that administers health care claims and payments pursuant to a contract or agreement or is required by statute to administer such claims and payments.

(B) “Reporting entity” does not include an employee welfare benefit plan, as defined in the federal Employee Retirement Income Security Act of 1974, as amended from time to time, that is also a trust established pursuant to collective bargaining subject to the federal Labor Management Relations Act.

(b) (1) There is established an all-payer claims database program. The exchange shall: (A) Oversee the planning, implementation and administration of the all-payer claims database program for the purpose of collecting, assessing and reporting health care information relating to safety, quality, cost-effectiveness, access and efficiency for all levels of health care; (B) ensure that data received from reporting entities is securely collected, compiled and stored in accordance with state and federal law; and (C) conduct audits of data submitted by reporting entities in order to verify its accuracy.

(2) The exchange shall seek funding from the federal government, other public sources and other private sources to cover costs associated with the planning, implementation and administration of the all-payer claims database program.

(3) (A) Upon the adoption of reporting requirements as set forth in section 38a-1082, a reporting entity shall report health care information for inclusion in the all-payer claims database in a form and manner prescribed by the exchange. The exchange may, after notice and hearing, impose a civil penalty on any reporting entity that fails to report health care information as prescribed. Such civil penalty shall not exceed one thousand dollars per day for each day of violation and shall not be imposed as a cost for the purpose of rate determination or reimbursement by a third-party payer.

(B) The chief executive officer may provide the name of any reporting entity on which such penalty has been imposed to the commissioner. After consultation with said officer, the commissioner may request the Attorney General to bring an action in the superior court for the judicial district of Hartford to recover any penalty imposed pursuant to subparagraph (A) of this subdivision.

(4) The exchange shall: (A) Utilize data in the all-payer claims database to provide health care consumers in the state with information concerning the cost and quality of health care services that allows such consumers to make economically sound and medically appropriate health care decisions; and (B) make data in the all-payer claims database available to any state agency, insurer, employer, health care provider, consumer of health care services or researcher for the purpose of allowing such person or entity to review such data as it relates to health care utilization, costs or quality of health care services. Such disclosure shall be made in accordance with subdivision (2) of subsection (b) of section 38a-1090. The exchange may set a fee to be charged to each person or entity requesting access to data stored in the all-payer claims database.

(5) The exchange may (A) in consultation with the All-Payer Claims Database Advisory Group set forth in subsection (c) of this section, enter into a contract with a person or entity to plan, implement or administer the all-payer claims database program, (B) enter into a contract or take any action that is necessary to obtain fee-for-service health claims data under the state medical assistance program or Medicare Part A or Part B, and (C) enter into a contract for the collection, management or analysis of data received from reporting entities. Any such contract for the collection, management or analysis of such data shall expressly prohibit the disclosure of such data for purposes other than the purposes described in this subdivision.

(c) (1) There is established a working group to be known as the All-Payer Claims Database Advisory Group. Any member of the working group, as of June 30, 2013, shall continue to serve as a member of said group. Said group shall include, but not be limited to, the Secretary of the Office of Policy and Management, the Comptroller, the Commissioners of Public Health, Social Services and Mental Health and Addiction Services, the Insurance Commissioner, the Healthcare Advocate, the Chief Information Officer, a representative of the Connecticut State Medical Society, representatives of health insurance companies, health insurance purchasers, hospitals, consumer advocates and health care providers. The chief executive officer of the exchange, in concurrence with the chairperson of the exchange, may appoint additional members to said group.

(2) The All-Payer Claims Database Advisory Group shall develop a plan to implement a state-wide multipayer data initiative to enhance the state’s use of health care data from multiple sources to increase efficiency, enhance outcomes and improve the understanding of health care expenditures in the public and private sectors.

(P.A. 13-247, S. 144.)

History: P.A. 13-247 effective June 19, 2013.



Section 38a-1092 - Quarterly report from board of directors.

(a) Not later than March 31, 2014, and quarterly thereafter, the Connecticut Health Insurance Exchange board of directors, established pursuant to section 38a-1081, shall report to the joint standing committees of the General Assembly having cognizance of matters relating to public health, human services and insurance concerning health care services provided through the exchange. Such reports shall include: (1) The number of persons in households with incomes from one hundred thirty-three per cent up to one hundred fifty per cent of the federal poverty level who were enrolled in a qualified health plan at any time on or after January 1, 2014; (2) the number of persons in households with incomes from one hundred fifty per cent up to and including two hundred per cent of the federal poverty level who were enrolled in a qualified health plan at any time on and after January 1, 2014; (3) the number of persons in households with incomes from one hundred thirty-three per cent up to and including two hundred per cent of the federal poverty level who have been continuously enrolled in a qualified health plan during the current calendar year; (4) the number of persons in households with incomes from one hundred thirty-three per cent up to and including two hundred per cent of the federal poverty level who were enrolled in a qualified health plan and who subsequently became eligible to receive benefits under the Medicaid program or whose household income increased to more than two hundred per cent of the federal poverty level; (5) the number of persons in households with incomes from one hundred thirty-three per cent up to and including two hundred per cent of the federal poverty level who experienced a gap in health care coverage; (6) the cost to the state of providing health care services to persons identified in subdivision (5) of this subsection and the cost to such persons to access health care coverage through the exchange; (7) the cost of the second-lowest-priced silver premium plan in the exchange; and (8) any other information that said board believes would be necessary to allow said committees to evaluate the cost and benefits of a basic health plan.

(b) The Connecticut Health Insurance Exchange board of directors shall include in the first quarterly report submitted each year to said committees in accordance with subsection (a) of this section, the number of persons in households with incomes from one hundred thirty-three up to and including two hundred per cent of the federal poverty level who were enrolled in a qualified health plan at the end of the previous calendar year.

(P.A. 13-74, S. 1.)









Title 39 - Negotiable Instruments (All sections repealed)

Section 39-1 to 39-190 - Act of 1897.

Sections 39-1 to 39-190, inclusive, are repealed.

Note: These sections were formerly published as chapter 695.

(1949 Rev., S. 6292–6481; 1959, P.A. 133, S. 10-102.)



Section 39-191 to 39-193 - General provisions.

Sections 39-191 to 39-193, inclusive, are repealed.

Note: These sections were formerly published as chapter 696.

(1949 Rev., S. 6482–6484; 1959, P.A. 133, S. 10-102.)






Title 40 - Warehouses and Warehouse Receipts. Trust Receipts

Chapter 707 - Warehouses

Section 40-1 - Establishment; receipts.

Any person may establish and maintain a public warehouse and may receive on storage into the same any goods, wares, merchandise, provisions or other commodity, and shall issue to the person from whom he receives the same warehouse receipts therefor; and he may issue warehouse receipts for any of his own property which is deposited in such warehouse; but no person shall issue any receipt for any such property so received by him on storage or deposited by him in such warehouse, unless he has displayed and maintains in a conspicuous manner, on the front of the building where such goods or other commodities are stored, the words “Public Warehouse”.

(1949 Rev., S. 6485.)






Chapter 708 - Uniform Warehouse Receipts Act

Section 40-2 to 40-50 - Uniform Warehouse Receipts Act.

Sections 40-2 to 40-50, inclusive, are repealed.

(1949 Rev., S. 6486–6534; 1959, P.A. 133, S. 10-102.)



Section 40-51 - Issue of receipt for goods not received or under actual control.

A warehouseman, or any officer, agent or servant of a warehouseman, who issues or aids in issuing a receipt knowing that the goods for which such receipt is issued have not been actually received by such warehouseman, or are not under his actual control at the time of issuing such receipt, shall, for each offense, be guilty of a class D felony.

(1949 Rev., S. 6535; P.A. 13-258, S. 101.)

History: P.A. 13-258 changed penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony.



Section 40-52 - Issue of receipt containing false statement.

A warehouseman or any officer, agent or servant of a warehouseman, who fraudulently issues or aids in fraudulently issuing a receipt for goods knowing that it contains any false statement, shall, for each offense, be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 6536.)



Section 40-53 - Issue of duplicate receipts not so marked.

A warehouseman, or any officer, agent or servant of a warehouseman, who issues or aids in issuing a duplicate or additional negotiable receipt for goods knowing that a former negotiable receipt for the same goods or any part of them is outstanding and uncancelled, without plainly placing upon the face thereof the word “Duplicate”, except in the case of a lost, stolen or destroyed receipt after proceedings as provided for in subsection (a) of section 42a-7-601, shall, for each offense, be guilty of a class D felony.

(1949 Rev., S. 6537; 1959, P.A. 574, S. 1; P.A. 04-64, S. 73; P.A. 13-258, S. 102.)

History: 1959 act added the words “stolen” and “subsection (1) of section 42a-7-601”; P.A. 04-64 made a technical change; P.A. 13-258 changed penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony.



Section 40-54 - Issue for warehouseman’s goods of receipt which does not state ownership.

Where there are deposited with or held by a warehouseman goods of which he is owner, either solely, jointly or in common with others, such warehouseman or any of his officers, agents or servants, who, knowing this ownership, issues or aids in issuing a negotiable receipt for such goods which does not state such ownership, shall, for each offense, be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 6538.)



Section 40-55 - Delivery of goods without obtaining negotiable receipt.

A warehouseman, or any officer, agent or servant of a warehouseman, who delivers goods out of the possession of such warehouseman, knowing that a negotiable receipt the negotiation of which would transfer the right to the possession of such goods is outstanding and uncancelled, without obtaining the possession of such receipt at or before the time of such delivery, shall, except in the cases provided for in subsection (a) of section 42a-7-601, or in case of good faith delivery upon the posting of security as provided in subsection (b) of said section, or after compliance with section 42a-7-210, be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 6539; 1959, P.A. 574, S. 2; P.A. 04-64, S. 74.)

History: 1959 act amended this section to conform to the Uniform Commercial Code; P.A. 04-64 made technical changes.



Section 40-56 - Negotiation of receipt for mortgaged goods.

Any person who deposits goods to which he has not title, or upon which there is a lien or mortgage, and who takes for such goods a negotiable receipt which he afterwards negotiates for value with intent to deceive and without disclosing his want of title or the existence of the lien or mortgage, shall, for each offense, be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 6540.)



Section 40-57 to 40-59 - Interpretation.

Sections 40-57 to 40-59, inclusive, are repealed.

(1949 Rev., S. 6541–6543; 1959, P.A. 133, S. 10-102.)






Chapter 709 - Uniform Trust Receipts Act (Repealed)

Section 40-60 to 40-80 - Uniform Trust Receipts Act.

Sections 40-60 to 40-80, inclusive, are repealed.

(1949 Rev., S. 6544–6563; 1955, S. 2855d–2857d; 1959, P.A. 133, S. 10-102; 546, S. 1.)









Title 41 - Bills of Lading

Chapter 720 - Bills of Lading

Section 41-47 - Issue of bill for goods not received.

Any officer, agent or servant of a carrier, who, with intent to defraud, issues or aids in issuing a bill, knowing that all or any part of the goods for which such bill is issued have not been received by such carrier, or by an agent of such carrier, or by a connecting carrier, or are not under the carrier’s control at the time of issuing such bill, shall, for each offense, be guilty of a class D felony.

(1949 Rev., S. 6610; P.A. 13-258, S. 103.)

History: P.A. 13-258 changed penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony.



Section 41-48 - Issue of bill containing false statement.

Any officer, agent or servant of a carrier who, with intent to defraud, issues or aids in issuing a bill for goods knowing that it contains any false statement shall, for each offense, be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 6611.)



Section 41-49 - Issue of duplicate bills not so marked.

Any officer, agent or servant of a carrier, who, with intent to defraud, issues or aids in issuing a duplicate or additional negotiable bill for goods which constitutes an overissue and upon which the carrier may be liable under section 42a-7-402, knowing that a former negotiable bill for the same goods or any part thereof is outstanding and uncancelled, shall, for each offense, be guilty of a class D felony.

(1949 Rev., S. 6612; 1959, P.A. 574, S. 3; P.A. 13-258, S. 104.)

History: 1959 act amended section to conform with the Uniform Commercial Code; P.A. 13-258 changed penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony.



Section 41-50 - Negotiation of bill for mortgaged goods.

Any person who ships goods to which he has no title or upon which there is a lien or mortgage, and who takes, for such goods, a negotiable bill which he afterwards negotiates, for value, with intent to deceive, and without disclosing his want of title or the existence of the lien or mortgage, shall, for each offense, be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 6613.)



Section 41-51 - Negotiation of bill when goods are not in the carrier’s possession.

Any person who, with intent to deceive, negotiates or transfers for value a bill, knowing that any or all of the goods which, by the terms of such bill, appear to have been received for transportation by the carrier which issued the bill are not in the possession or control of such carrier, or of a connecting carrier, without disclosing such fact, shall, for each offense, be guilty of a class D felony.

(1949 Rev., S. 6614; P.A. 13-258, S. 105.)

History: P.A. 13-258 changed penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony.



Section 41-52 - Inducing carrier to issue bill when goods have not been received.

Any person who, with intent to defraud, secures the issue, by a carrier, of a bill, knowing that any or all of the goods described in such bill as received for transportation have not, at the time of such issue, been received by such carrier, or an agent of such carrier, or a connecting carrier, or are not under the carrier’s control, by inducing an officer, agent or servant of such carrier falsely to believe that such goods have been received by such carrier or are under its control, shall, for each offense, be guilty of a class D felony.

(1949 Rev., S. 6615; P.A. 13-258, S. 106.)

History: P.A. 13-258 changed penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony.



Section 41-53 - Issue of nonnegotiable bill not so marked.

Any person who, with intent to defraud, issues or aids in issuing a nonnegotiable bill without the word “nonnegotiable” or the words “not negotiable” appearing plainly upon the face thereof shall, for each offense, be guilty of a class D felony.

(1949 Rev., S. 6616; P.A. 13-258, S. 107.)

History: P.A. 13-258 changed penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony.









Title 42 - Business, Selling, Trading and Collection Practices

Chapter 731 - The Sales Act (Repealed)

Section 42-1 to 42-76 - The Sales Act.

Sections 42-1 to 42-76, inclusive, are repealed.

(1949 Rev., S. 6617–6691; 1951, S. 2858d, 2859d; 1959, P.A. 133, S. 10-102.)






Chapter 732 - Sales of Personal Property on Condition (Repealed)

Section 42-77 to 42-82 - Sales of personal property on condition.

Sections 42-77 to 42-82, inclusive, are repealed.

(1949 Rev., S. 6692–6697; 1953, S. 2860d; 1955, S. 2861d; 1959, P.A. 133, S. 10-102.)






Chapter 733 - Retail Installment Sales Financing (See Chapter 669, Part XI)



Chapter 733a - Retail Credit Transaction Statement Errors

Section 42-100b - (Formerly Sec. 42-84a). “Retail credit transaction” defined.

As used in section 42-100c, “retail credit transaction” includes any agreement or transaction for the retail sale of goods or services which are used or bought primarily for personal, family or household purposes, but does not include transactions covered by chapter 4 of the Consumer Credit Protection Act, 15 USC 1666 et seq., as from time to time amended.

(P.A. 77-345, S. 1; P.A. 81-158, S. 14, 17; P.A. 82-18, S. 2, 4; P.A. 98-177, S. 7.)

History: P.A. 81-158 replaced the exclusion of “transactions covered by chapter 657a” with “transactions covered by Chapter 4 of the Consumer Credit Protection Act, as defined in section 36-393”, effective March 31, 1982; P.A. 82-18 changed effective date of P.A. 81-158 from March 31, 1982, to “the effective date of Title VI of Public Law 96-221, as contained in Section 625(a) of Public Law 96-221, as amended”, i.e. October 1, 1982; Sec. 42-84a transferred to Sec. 42-100b in 1995; P.A. 98-177 made technical changes.

See Sec. 36a-676 for definitions under the Truth-in-Lending Act applicable to this section.



Section 42-100c - (Formerly Sec. 42-84b). Errors in the statement of a retail credit account.

(a) If a debtor, upon receipt of a statement of his account under a retail credit transaction, believes that there is an error in such statement as to the whole or any part of the amount shown as owing to the creditor, he may, in writing, not later than sixty days from the date of mailing of such statement, so notify the creditor, stating the basis or reasons for his belief that the statement is in error. The creditor shall within thirty days after receipt of such notification send a written acknowledgment to the debtor, and no later than two complete billing cycles of the creditor but in no event more than ninety days after receipt of the notification, investigate the debtor’s complaint and make the necessary corrections in such account and submit a corrected statement or send a written explanation to the debtor setting forth the reasons why the creditor believes the account is correct as shown in the statement. Prior to completing such investigation, the creditor shall take no action to collect the amount in dispute or to in any way affect the debtor’s credit rating.

(b) Any creditor who fails to comply with the provisions of subsection (a) of this section shall: (1) Forfeit any right to collect from the debtor the amount in dispute and any interest, service, finance, carrying or other charge on such amount, and (2) if such amount is in fact in error, be liable to the debtor for the actual damages sustained by him as a result of such failure of the creditor to comply, or twice the amount referred to in subdivision (1), whichever is greater, and in the case of any successful action to enforce such liability, the costs of the action together with attorney’s fees.

(P.A. 77-345, S. 2.)

History: Sec. 42-84b transferred to Sec. 42-100c in 1995.

See Sec. 36a-676 for definitions under the Truth-in-Lending Act applicable to this section.






Chapter 734 - Bulk Sales (Repealed)

Section 42-101 to 42-103 - Bulk sales.

Sections 42-101 to 42-103, inclusive, are repealed.

(1949 Rev., S. 6705–6707; 1959, P.A. 133, S. 10-102.)






Chapter 734a - Regulation of Apartment Listing Services

Section 42-103a - Apartment listing services to give receipt; refund provision. Violation. Enforcement.

Section 42-103a is repealed.

(P.A. 79-473, S. 1–3; P. A. 81-166, S. 12.)



Section 42-103b - Definitions.

As used in this chapter:

(1) “Apartment” means any house or building or portion of a house or building which is rented, leased or hired out to be occupied as a home or residence by one or more persons;

(2) “Apartment listing service” means any person who, in exchange for a fee, permits a customer to inspect or otherwise utilize a listing of apartments for rent;

(3) “Listing” means any oral or written communication concerning a specific apartment for rent;

(4) “Customer” means any person who pays a fee to an apartment listing service for assistance in obtaining an apartment rental; and

(5) “Person” means any individual, association, partnership, limited liability company or corporation.

(P.A. 81-166, S. 1; P.A. 82-146, S. 1; P.A. 95-79, S. 153, 189.)

History: P.A. 82-146 added a definition of “person” in Subdiv. (5) and eliminated employees and agents from the definition of “apartment listing service”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 42-103c - Registration. Application, fee and surety bond. Refusal to issue, revocation and suspension. Notice and hearing. Enforcement.

(a) No person may engage in business as an apartment listing service without first obtaining a certificate of registration from the Commissioner of Consumer Protection, except that a person holding a valid real estate broker’s license in this state shall not be required to obtain a certificate.

(b) Any person seeking a certificate of registration shall apply to the commissioner in writing, on a form provided by the commissioner. Such person may file one application on behalf of all of its employees, members, officers, agents and partners, provided the names of all such persons are listed on the application. Such application shall include the applicant’s name, residence address, business address, employees’ names and residence addresses and such other information as the commissioner may by regulation require. No such application may be approved unless it is accompanied by a fee of one hundred dollars for registration and a surety bond in which the applicant shall be the principal obligor in the sum of ten thousand dollars, with one or more sureties satisfactory to the commissioner. The bond shall run to the Department of Consumer Protection for the use of the state and to any person who may have a cause of action against the obligor of the bond for any malfeasance or misfeasance in the conduct of the apartment listing service. An applicant may file a consolidated bond on behalf of all of its employees, members, officers, agents and partners. The commissioner may release the bond not less than one year after the applicant ceases operation as a registered apartment listing service, provided there are no claims pending against the bond.

(c) Each registration shall be valid for a period of one year or a part thereof and shall expire on December thirty-first of each year and may be renewed for additional one-year periods on or before January first of the next and each following year upon written application under oath in the form prescribed by the commissioner and containing such information as he may require and the filing of the bond prescribed in subsection (b) of this section.

(d) Upon receipt of a completed application and surety bond, the commissioner shall: (1) Issue and deliver to the applicant a certificate to engage in the business of an apartment listing service; or (2) refuse to issue the certificate for conduct of a character likely to mislead, deceive or defraud the public or the commissioner or violation of any of the provisions of this chapter or any regulation established pursuant to any of such provisions.

(e) Upon refusal to issue a certificate, the commissioner shall notify the applicant of the denial and of his right to request a hearing within ten days from the date of receipt of the notice of denial. In the event the applicant requests a hearing within such ten days, the commissioner shall give notice of the grounds for his refusal and shall conduct a hearing concerning such refusal in accordance with the provisions of chapter 54 concerning contested matters.

(f) The commissioner may revoke, suspend or refuse to renew any certificate of registration as an apartment listing service for: (1) Conduct of a character likely to mislead, deceive or defraud the public or the commissioner; or (2) violation of any of the provisions of this chapter or this section or any regulation established pursuant to any of such provisions. No such revocation, suspension or refusal to renew shall be ordered by the commissioner except upon notice and hearing in accordance with chapter 54.

(g) The Attorney General, at the request of the commissioner, is authorized to apply in the name of the state of Connecticut to the superior court for the judicial district of Hartford for an order temporarily or permanently restraining and enjoining any person from acting as an apartment listing service without first obtaining a certificate of registration from the commissioner.

(P.A. 82-146, S. 2; P.A. 83-500; P.A. 87-153, S. 1; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 05-288, S. 143.)

History: P.A. 83-500 amended Subsec. (b) by requiring applicants for a certificate of registration to pay a $100 filing fee and removed the commissioner’s discretionary power to fix the amount of bond at less than $10,000; P.A. 87-153 amended Subsec. (b) by authorizing the commissioner to release the bond not less than one year after the applicant ceases operation as a registered apartment listing service provided there are no claims pending against the bond; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005.



Section 42-103d - Apartment listing services to deliver contract. Contents of contract. Notice required.

No apartment listing service shall collect a fee prior to the delivery of a contract to the customer. Such contract shall state the name and address of the customer and the customer’s specifications with respect to the kind of apartment sought including, but not limited to: (1) The town and the portion of the town required by the customer; (2) the number of rooms; (3) the number of bedrooms; (4) the maximum rent to be paid; (5) whether children are permitted; (6) whether pets are permitted; (7) whether elevator service is required; and (8) the desired date of occupancy. The contract shall also contain a conspicuous statement in ten-point boldface type as follows:

NOTICE TO CUSTOMER

WE ARE AN APARTMENT LISTING SERVICE ONLY. WE ARE NOT ACTING AS LICENSED REAL ESTATE BROKERS OR SALESMEN. WE DO NOT GUARANTEE THAT YOU WILL OBTAIN A RENTAL THROUGH OUR SERVICES. OUR ONLY PURPOSE IS TO FURNISH YOU WITH LISTINGS OF AVAILABLE APARTMENTS WHICH MEET YOUR SPECIFICATIONS.

IF YOU DO NOT OBTAIN AN APARTMENT RENTAL THROUGH A LISTING FURNISHED BY US TO YOU, AT THE EXPIRATION OF THIS CONTRACT WE SHALL REFUND TO YOU ALL MONEYS IN EXCESS OF THIRTY DOLLARS PAID BY YOU TO US IF YOU PROVIDE US WITH A WRITTEN REQUEST FOR A REFUND PREFERABLY BY CERTIFIED MAIL. YOU MUST MAKE THE REQUEST NOT LATER THAN NINETY DAYS AFTER THE CONTRACT EXPIRES, UNLESS THE CONTRACT PROVIDES FOR A LONGER PERIOD OF TIME.

(P.A. 81-166, S. 2.)



Section 42-103e - Contents of listing.

Each listing given to a customer by an apartment listing service shall include the following information: (1) The address of the apartment; (2) the number of rooms; (3) the number of bedrooms; (4) the monthly rental; (5) which, if any, utilities are included in the rental; (6) whether children are permitted; (7) whether pets are permitted; (8) the floor location; (9) the availability of elevator service; (10) the date the apartment is available for occupancy; and (11) the date the availability of the apartment was last verified by the apartment listing service.

(P.A. 81-166, S. 3.)



Section 42-103f - Prerequisites to issuance of listing.

No apartment listing service shall give a listing to a customer unless (1) the apartment listing service has verified the availability of the apartment which is the subject of the listing within the preceding seventy-two hours, (2) the listing meets the specifications of the customer as set forth in the contract and (3) the apartment listing service has been authorized by the owner of such apartment or by his authorized agent to give the listing to customers.

(P.A. 81-166, S. 4.)



Section 42-103g - Refund requirement. Claims against a surety bond.

(a) An apartment listing service shall, upon written request, refund to a customer all moneys paid by him in excess of thirty dollars if he has not, at the expiration of the contract, rented an apartment through a listing furnished by such apartment listing service. Payment of any refund shall be made within fifteen days following the date of receipt of such request or the expiration of the contract, whichever is later.

(b) A customer shall submit a claim against the surety bond submitted to the commissioner by an apartment listing service pursuant to section 42-103c not later than six months after the apartment listing service ceases operation as a registered service.

(P.A. 81-166, S. 5; P.A. 87-153, S. 2.)

History: P.A. 87-153 added Subsec. (b) requiring a customer to submit a claim against a surety bond not later than six months after the apartment listing service ceases operation as a registered service.



Section 42-103h - Apartment listing service to retain copies of documents.

Each apartment listing service shall retain at its place of business duplicate copies of all contracts, receipts, requests for refunds and listings furnished to customers for a period of three years.

(P.A. 81-166, S. 6.)



Section 42-103i - Written authorizations to be obtained before advertising availability.

No apartment listing service shall advertise the availability of a specific apartment for rent without first obtaining the written authorization of the owner of such apartment or his authorized agent. All such written authorizations shall be retained at the place of business of the apartment listing service for a period of three years.

(P.A. 81-166, S. 7.)



Section 42-103j - Prohibited acts.

No apartment listing service shall: (1) Advertise the availability of a specific apartment for rent without having verified the availability of such apartment within twenty-four hours of the deadline time for submission of such advertisement for publication or dissemination; (2) falsely represent that it has listings meeting certain specifications; (3) deny any knowledge of whether or not it has listings meeting certain specifications if the apartment listing service knows that it has no such listings; or (4) use an apartment listing service contract having a duration of more than sixty days.

(P.A. 81-166, S. 8.)



Section 42-103k - Violation of chapter deemed unfair or deceptive trade practice.

A violation of any of the provisions of this chapter shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 81-166, S. 9; P.A. 82-146, S. 3.)

History: P.A. 82-146 made technical correction.



Section 42-103l - Regulations.

The Commissioner of Consumer Protection shall adopt regulations in accordance with chapter 54 to carry out the provisions of this chapter.

(P.A. 81-166, S. 10; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-103m - Powers of commissioner.

The Commissioner of Consumer Protection shall have all of the powers and remedies conferred upon him under chapter 735a for the administration and enforcement of this chapter.

(P.A. 81-166, S. 11; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 734b - Time Shares

Section 42-103w to 42-103bb - Application of chapter. Definitions. Contract; information required; right to cancel. Advertising and promotional devices. Unfair trade practices. Disclosure of information concerning prizes in advertisements and promotional materials.

Sections 42-103w to 42-103bb, inclusive, are repealed, effective January 1, 2010.

(P.A. 82-232, S. 1–5; 82-418, S. 2, 4; P.A. 91-367, S. 6, 7; P.A. 09-156, S. 30.)



Section 42-103cc - Short title: Time Share Act.

Sections 42-103cc to 42-103ddd, inclusive, shall be known and may be cited as the “Time Share Act”.

(P.A. 09-156, S. 1.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103dd - Definitions.

As used in sections 42-103cc to 42-103ddd, inclusive:

(1) “Accommodation” means any apartment, condominium or cooperative unit, cabin, lodge, hotel or motel room, or any other private or commercial structure that: (A) Is affixed to real property; (B) is designed for occupancy or use by one or more individuals; and (C) is part of a time share plan.

(2) “Advertisement” means any written, oral or electronic communication directed or targeted at individuals in this state that contains a promotion, inducement or offer to sell a time share interest, including, but not limited to, brochures, pamphlets, radio or television transcripts, telephone or electronic media or direct mail. “Advertisement” does not include: (A) Any stockholder communication, including an annual report or interim financial report, proxy material, registration statement, securities prospectus, time share disclosure statement or other material required to be delivered to a prospective purchaser by a state or federal governmental entity; (B) any oral or written statement disseminated by a developer to broadcast or print media, except the following shall be considered an advertisement: (i) Paid advertising or promotional material relating to plans for acquiring or developing time share property; and (ii) the rebroadcast or other dissemination of any oral statements by a developer to a prospective purchaser or the distribution or other dissemination of written statements, including newspaper or magazine articles or press releases, by a developer to prospective purchasers; (C) the offering of a time share interest in a national publication or by electronic media that is not specifically targeted to any individual located in this state; (D) any audio, written or visual publication or material relating to the availability of any accommodations for transient rental if (i) a sales presentation is not a term or condition of the availability of the accommodations, and (ii) the failure of the transient renter to take a tour of the time share property or attend a sales presentation does not result in a reduction in the level of services or an increase in the rental price that would otherwise be available to the renter; or (E) any follow-up communication with a person relating to a promotion if the person previously received an advertisement relating to the promotion that complied with section 42-103ll.

(3) “Amenities” means all recreational facilities made available to purchasers in a time share plan.

(4) “Assessment” means the amount assessed against or collected from a purchaser by an association or its managing entity in a fiscal year to cover expenditures, charges, reserves or liabilities related to the operation of a time share plan or time share properties managed by the same managing entity.

(5) “Association” means a council or association composed of all owners of a time share interest.

(6) “Bonus time” means a program for the nonguaranteed use of accommodations or amenities at one or more time share properties under common management that allows reservations by owners of the time share properties for unreserved accommodations or amenities during a period of not more than thirty days before the desired reservation dates.

(7) “Closing agent” means a title agent, a bonded escrow company, a financial institution whose accounts are insured by a governmental agency or instrumentality, or an attorney (A) admitted to the bar of the state in which the closing occurs, (B) who is not an employee of the developer or of an affiliated entity under common ownership and control of the developer, and (C) who is responsible for the receipt and disbursement of funds in accordance with sections 42-103cc to 42-103ddd, inclusive.

(8) “Commissioner” means the Commissioner of Consumer Protection.

(9) “Component site” means a specific geographic location where accommodations that are part of a multisite time share plan are located. Separate phases of a single time share property in a specific geographic location and under common management shall be deemed a single component site.

(10) “Conspicuous type” means: (A) (i) Type in upper and lower case letters two point sizes larger than the largest nonconspicuous type, exclusive of headings, on the page on which it appears, but not less than ten-point type, or (ii) where the use of ten-point type would be impractical or impossible with respect to a particular piece of written advertising material, a different style of type or print that is conspicuous under the circumstances; and (B) separated on all sides from other type and print.

(11) “Department” means the Department of Consumer Protection.

(12) “Developer” means: (A) Any person, excluding a sales agent, who creates a time share plan, is in the business of selling time share interests or employs a sales agent to sell time share interests; or (B) any person who succeeds in the developer’s interest by sale, lease, assignment, mortgage or other transfer if such person (i) offers not less than twelve time share interests in a particular time share plan, and (ii) is in the business of selling time share interests or employs a sales agent to sell time share interests.

(13) “Dispose” or “disposition” means a voluntary transfer of any legal or equitable time share interest, but does not include the transfer or release of a real estate lien or of a security interest.

(14) “Exchange company” means any person who owns or operates an exchange program.

(15) “Exchange disclosure statement” means a written statement that includes the information required by section 42-103nn.

(16) “Exchange program” means any method, arrangement or procedure for the voluntary exchange of time share interests among purchasers or owners.

(17) “Managing entity” means the association or person responsible for operating and maintaining a time share property.

(18) “Multisite time share plan” means a plan in which a time share purchaser has:

(A) A specific time share interest, which is the right to use and occupy accommodations at a specific time share property and the right to use and occupy accommodations at one or more other component sites created by or acquired solely through the reservation system of the time share plan; or

(B) A nonspecific time share interest, which is the right to use and occupy accommodations at more than one component site created by or acquired solely through the reservation system of the time share plan but which does not include a right to use and occupy a particular accommodation.

(19) “Offering” or “offer” means any advertisement, inducement or solicitation and any attempt to encourage a person to purchase a time share interest.

(20) “Project instrument” means a time share instrument or one or more recordable documents, by whatever name denominated, applying to the whole of a time share project and containing restrictions or covenants regulating the use, occupancy or disposition of units in a project, including a declaration for a condominium, association articles of incorporation, association bylaws and rules for a condominium in which a time share plan is created.

(21) “Promotion” means any program, activity or contest, or any gift, prize or other item of value, used to induce any person to attend a time share sales presentation.

(22) “Purchaser” means any person, other than a developer, who acquires a legal or equitable interest in a time share by means of a voluntary transfer other than as a security for an obligation.

(23) “Reservation system” means the method, arrangement or procedure by which a purchaser, in order to reserve the use and occupancy of an accommodation of a multisite time share plan for one or more time share periods, is required to compete with other purchasers in the same multisite time share plan, regardless of whether the reservation system is operated and maintained by the multisite time share plan, a managing entity, exchange company or any other person. If a purchaser is required to use an exchange program as the purchaser’s principal means of obtaining the right to use and occupy the accommodations and facilities of the plan, such arrangement is considered a reservation system. If the exchange company uses a mechanism to exchange time share periods among members of the exchange program, the use of the mechanism is not considered a reservation system of a multisite time share plan.

(24) “Sales agent” means a person who, directly or through the person’s employees, agents or independent contractors, sells or offers to sell time share interests in a time share plan to any individual located in this state.

(25) “Single-site time share plan” means a time share plan in which a time share purchaser’s right to use and occupy accommodations is limited to a single time share property. A single-site time share plan that includes bonus time or a program under which the owner of a time share interest at a specific time share property may exchange a time share period for another time share period at the same or another time share property under common management shall not transform the single-site time share plan into a multisite time share plan.

(26) “Time share disclosure statement” means a written statement that includes the information required by section 42-103mm.

(27) “Time share estate” means an arrangement under which the purchaser receives a right to occupy a time share property and a real estate interest in the time share property.

(28) “Time share interest” means a time share estate or time share use.

(29) “Time share instrument” means a master deed, master lease, declaration or any other instrument used in the creation of a time share plan.

(30) “Time share period” means the period of time within which the purchaser of a time share interest is entitled to the exclusive possession, occupancy and use of an accommodation.

(31) “Time share plan” means any arrangement, plan, scheme or similar method, excluding an exchange program but including a membership agreement, sale, lease, deed, license or right-to-use agreement, by which a purchaser, in exchange for consideration, receives an ownership right in or the right to use accommodations on a recurring basis for a period of time less than a year during a given year, but not necessarily consecutive years, regardless of whether the period of time is determined in advance.

(32) “Time share property” means: (A) One or more accommodations and any related amenities subject to the same time share instrument; and (B) any other property or property rights appurtenant to such accommodations and amenities.

(33) “Time share unit” means an accommodation of a time share plan that is divided into time share periods. Any time share unit in which a door or doors connecting two or more separate rooms are capable of being locked to create two or more private dwellings shall only constitute one time share unit for purposes of sections 42-103cc to 42-103ddd, inclusive, unless the time share instrument provides that time share interests may be separately conveyed in such locked-off portions.

(34) “Time share use” means any arrangement under which the purchaser receives a right to occupy a time share property, but under which the purchaser does not receive a real estate interest in the time share property.

(35) “Time share resale” means the sale or transfer of a time share interest that was previously sold to a purchaser.

(36) “Time share resale broker” means a person who acts for another person or entity and for a fee, commission or other valuable consideration, offers in this state to advertise, list for sale, sell, exchange, buy or rent or offers or attempts to negotiate a sale, exchange, purchase or rental of twelve or more time share resales in any twelve-month period, or who is registered as a time share resale broker pursuant to the provisions of sections 42-103cc to 42-103ddd, inclusive.

(P.A. 09-156, S. 2.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103ee - Application of Time Share Act and exemptions. Use of “vacation ownership” in advertisement and disclosures.

(a) Sections 42-103cc to 42-103ddd, inclusive, shall apply to the following:

(1) Time share plans with accommodations or amenities in this state;

(2) Time share plans without accommodations or amenities in this state, if those time share plans are sold or offered to be sold to any individual located within this state. Time share plans without accommodations or amenities in this state that are sold or offered to any individual located within this state are subject only to sections 42-103dd to 42-103ff, inclusive, subsection (d) of section 42-103hh, sections 42-103ii to 42-103xx, inclusive, and section 42-103bbb; and

(3) Exchange programs as specified in subdivision (16) of section 42-103dd.

(b) Sections 42-103cc to 42-103ddd, inclusive, shall not apply to the offering of sale of the following:

(1) Time share plans, whether or not an accommodation is located in this state, consisting of seven or fewer time share interests. Use of an exchange program by owners of time share interests to secure access to other accommodations shall not affect this exemption;

(2) Time share plans, whether or not an accommodation is located in this state, the use of which extends over any period of three years or less; or

(3) A time share interest, whether or not an accommodation is located in this state, under which the prospective purchaser’s total financial obligation will be equal to or less than three thousand dollars during the term of ownership of the time share interest.

(c) An offering or disposition is exempt from the provisions of sections 42-103cc to 42-103ddd, inclusive, if it is:

(1) A gratuitous offering or disposition of a time share interest;

(2) A disposition pursuant to a court order;

(3) A disposition by a governmental agency;

(4) A disposition by foreclosure or deed in lieu of foreclosure;

(5) An offering or disposition by an association of its own time share interest acquired through foreclosure, deed in lieu of foreclosure or gratuitous transfer;

(6) An offering or disposition of all time share interests in a time share plan to not more than five persons;

(7) An offering or disposition of a time share interest in a time share property situated wholly outside this state under a contract executed wholly outside this state, if there has been no offering to the purchaser within this state;

(8) An offering or disposition of a time share interest to a purchaser who is not a resident of this state under a contract executed wholly outside this state, if there has been no offering to the purchaser within this state;

(9) The offering or disposition of a time share interest by a purchaser who acquired the interest for the purchaser’s personal use; or

(10) The offering or disposition of a rental of an accommodation for a period of three years or less.

(d) An offering or disposition of a time share interest in a time share property located outside of this state to a purchaser who currently owns a time share interest from the same developer or from an affiliated entity under common ownership and control with the developer is exempt from the provisions of sections 42-103cc to 42-103ddd, inclusive, if:

(1) The developer or affiliated entity has a time share plan currently registered with the department that was originally approved within the previous seven years from the date of the offer or disposition; and

(2) The developer or affiliated entity making such offer or disposition:

(A) Complies in all material respects with the provisions of section 42-103ll, subsections (c) and (d) of section 42-103pp, section 42-103qq, subsection (q) of section 42-103ss, subdivision (2) of subsection (a) of section 42-103tt and subsections (b) to (d), inclusive, of section 42-103tt;

(B) Provides the purchaser with all time share disclosure documents required to be provided to purchasers as if the offer or disposition occurred in the state or jurisdiction where the time share property is located;

(C) Includes a notice in the contract for purchase that is the same as or substantially similar to that required in subsection (a) of section 42-103qq and a right of rescission of not less than five days;

(D) Provides the purchaser, either in the disclosure documents provided pursuant to this subdivision or in supplementary or additional materials, all of the following if the state or jurisdiction where the time share property is located does not require such disclosure documents:

(i) A description of the type of time share plan offered, including the duration and operation of the plan;

(ii) A description of the existing or proposed accommodations and amenities, including the type and number of time share interests in the accommodations expressed in use increments applicable to the time share plan, a categorization by numbers of bedrooms for each type of accommodation and, if the accommodations or amenities are proposed or incomplete, a schedule for commencement, completion and availability of the accommodations;

(iii) A description of the method and timing for performing maintenance on the accommodations;

(iv) Copies of the declaration, association articles of incorporation, association bylaws and association rules and regulations, if applicable; and

(v) The current annual budget for the time share plan.

(3) By making any offering or disposition pursuant to this subsection, the developer is deemed to consent to the jurisdiction of the Department of Consumer Protection in the event of a dispute with the purchaser in connection with the offering or disposition.

(e) For the purposes of sections 42-103cc to 42-103ddd, inclusive, the term “vacation ownership” may be used synonymously for “time share” in advertisements or in disclosures regarding a time share interest or time share plan.

(P.A. 09-156, S. 3.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103ff - Exempt communications.

The following communications are exempt from sections 42-103cc to 42-103ddd, inclusive, if they are delivered to a person who has previously executed a contract for the purchase of, or is an owner of, a time share interest in a time share plan:

(1) Any communication addressed to and relating to the account of the person; or

(2) Any audio, written or visual publication or material relating to an exchange company or program if the person is a member of that exchange company or program.

(P.A. 09-156, S. 4.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103gg - Recordation of time share instrument. Declaration. Licensure of sales agents. Exceptions.

(a) The developer of a time share plan any part of which is located in this state shall properly record the time share instrument in the land records of all towns where an accommodation is located. When a person expressly declares an intent to subject the property to a time share plan through the recordation of a time share instrument that sets forth the information provided in subsections (b) and (c) of this section, that property shall be established thenceforth as a time share plan.

(b) The declaration made in a time share instrument recorded under this section shall include:

(1) A legal description of the time share property, including a ground plan indicating the location of each existing or proposed building included in the time share plan;

(2) A description of each existing or proposed accommodation, including the location and square footage of each unit and an interior floor plan of each existing or proposed building;

(3) A description of any amenities furnished or to be furnished to the purchaser;

(4) A statement of the fractional or percentage part that each time share interest bears to the entire time share plan;

(5) A statement that the time share property is part of a multisite time share plan, if applicable; and

(6) Any additional information consistent with this section.

(c) Any sales agent who offers a time share interest created under this section shall be licensed as a real estate broker or real estate salesperson as set forth in section 20-312, unless exempt from licensure under chapter 392. The following need not be licensed pursuant to section 20-312: (1) An exchange company that is exchanging time share periods, or (2) a person who only distributes literature pertaining to a time share or advertises a time share, provided a sales agent or a real estate broker or real estate salesperson licensed under section 20-312 transacts the sale of such time share interest.

(P.A. 09-156, S. 5.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103hh - Ownership and conveyance of time share interest.

(a) Once a property is established as a time share plan, each time share interest may be individually conveyed or encumbered and shall be entirely independent of all other time share interests in the same time share property. Any title or interest in a time share interest may be recorded.

(b) Any time share interest may be jointly or commonly owned by more than one person.

(c) A time share estate may be jointly or commonly owned in the same manner as any other real property interest in this state.

(d) An action for partition of a time share unit shall not be maintained during the term of a time share plan.

(P.A. 09-156, S. 6.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103ii - Registration of time share plan. Presales authorization. Application fee. Developer requirements after approval by commissioner.

(a) Except as provided by sections 42-103cc to 42-103ddd, inclusive, a developer may not offer or dispose of a time share interest unless such time share plan is registered with the Department of Consumer Protection.

(b) Before a registration application for a time share plan is submitted or completed, a developer or any person acting on the developer’s behalf may accept a reservation and a deposit from a prospective purchaser if the deposit is placed in an escrow account with a closing agent and if the deposit is fully refundable at any time at the request of the purchaser. The deposit shall not be forfeited unless the purchaser affirmatively creates a binding obligation by a subsequent written instrument consisting of a binding contract to purchase, in which case the release of funds shall be governed by subsections (a) to (o), inclusive, of section 42-103ss.

(c) A developer or any person acting on the developer’s behalf may not offer or dispose of a time share interest during any period within which there is in effect an order by the commissioner or by any court of competent jurisdiction revoking or suspending the registration of the time share plan of which such time share interest is a part.

(d) At the developer’s request, the department may authorize the developer to conduct presales before a time share plan is registered if the registration application is administratively complete, as determined by the commissioner or as established by department regulations. The authorization for presales shall permit the developer to offer and dispose of time share interests during the period the registration application is in process. To obtain a presales authorization, the developer shall:

(1) Submit a written request to the department for an authorization to conduct presales;

(2) Submit an administratively complete application for registration, including an application fee of three hundred dollars and any exhibits required by the department; and

(3) Provide evidence acceptable to the department that all funds received by the developer will be placed with a closing agent with instructions requiring the funds to be retained until a registration application is complete as determined by the department.

(e) After the final time share disclosure statement is approved by the commissioner, the developer shall:

(1) Give each purchaser and prospective purchaser a copy of the final time share disclosure statement; and

(2) Provide the purchaser with a second opportunity to cancel the purchase contract, as provided in subsections (c) and (d) of section 42-103pp, if the commissioner determines that a materially adverse change exists between the disclosures contained in the proposed time share disclosure statement and the final time share disclosure statement.

(f) The requirements of sections 42-103cc to 42-103ddd, inclusive, shall remain in effect during the period the developer offers or disposes of time share interests of the time share plan registered with the department. The developer shall notify the department in writing when the developer ceases to offer the time share plan in this state.

(P.A. 09-156, S. 7.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103jj - Time share plan registration application. Abbreviated application. Statement in lieu of abbreviated application. Exclusion. Application investigation and inspection of property. Costs. Amendments to registration. Fee.

(a) An application for registration filed under this section shall include a time share disclosure statement required by section 42-103mm and any exchange disclosure statement required by section 42-103nn, recorded copies of all time share instruments and other information as may be required by the commissioner. If the time share property is a newly developed property, recorded copies of the time share instruments shall be provided promptly after recorded copies are available from the entity with which the instruments are recorded.

(b) If existing or proposed accommodations are in a condominium or similar development, the application for registration shall contain the project condominium instruments of that development and affirmatively indicate that the creation and disposition of time share interests are not prohibited by those instruments. If the project instruments do not expressly authorize the creation and disposition of time share interests, the application shall contain evidence that existing owners of the condominium development were provided written notice not later than sixty days before the application for registration that time share interests would be created and sold. If the project instruments prohibit the creation or disposition of time share interests, the application shall contain a certification by the authorized representative of all existing owners that the project instruments have been properly amended to permit such creation and disposition.

(c) The commissioner may accept an abbreviated registration application from a developer of a time share plan for any accommodations in the plan that are located outside this state.

(d) A developer of a time share plan with any accommodation located in this state shall not file an abbreviated application unless:

(1) The developer is a (A) successor in interest after a merger or acquisition, or (B) joint venture in which the previous developer or its affiliate is a partner or a member; and

(2) The previous developer registered the time share plan in this state preceding the merger, acquisition or joint venture.

(e) A developer filing an abbreviated application shall provide:

(1) The legal name and any assumed names and the principal office location, mailing address, telephone number and primary contact person of the developer;

(2) The name, location, mailing address, telephone number and primary contact person of the time share plan;

(3) The name and address of the developer’s authorized or registered agent for service of process in this state if the developer is not domiciled in this state;

(4) The name, primary office location, mailing address and telephone number of the managing entity of the time share plan;

(5) A declaration stating whether the time share plan is a single-site time share plan or a multisite time share plan;

(6) If the plan is a multisite time share plan, a declaration stating whether the plan consists of specific time share interests or nonspecific time share interests;

(7) A statement disclosing each jurisdiction in which the time share plan is approved or accepted and a statement disclosing each jurisdiction in which the time share plan is pending;

(8) A disclosure of each jurisdiction in which the developer or the managing entity has been denied registration of the time share plan or, during the five-year period before the registration application date, was the subject of a final adverse disposition in a disciplinary proceeding;

(9) If requested by the commissioner, copies of any disclosure documents required to be provided to purchasers or filed with any jurisdiction that approved or accepted the time share plan;

(10) Any other information requested by the commissioner or required by statute or departmental regulation or policy; and

(11) The appropriate filing fee, as determined by the commissioner.

(f) In lieu of physically providing the items listed in subsection (e) of this section, a developer filing an abbreviated application may provide a statement or statements certifying that any or all of the items required by subsection (e) of this section are available to be viewed electronically, at no cost to the department, through an electronic registry, web site or other electronic means approved by the commissioner. The method for accessing such items shall be clearly disclosed in each such certification.

(g) A foreign developer shall not file an abbreviated application unless the state in which such developer is registered has registration and disclosure requirements that are substantially similar to, or more stringent than, the requirements of this section.

(h) The commissioner shall investigate all matters relating to the application and the commissioner may require a personal inspection of the proposed time share property by any persons designated from the department. All direct expenses incurred by the department in inspecting the property shall be borne by the applicant. The commissioner may require the applicant to pay an advance deposit sufficient to cover those expenses.

(i) The developer shall file amendments to the registration reporting to the commissioner any materially adverse change in any document contained in the registration not later than thirty days after the developer knows or reasonably should know of the change. The developer may continue to offer and dispose of time share interests under the existing registration pending review of the amendments by the commissioner if the materially adverse change is disclosed to prospective purchasers. The commissioner may charge a fee of up to three hundred dollars for the processing of an amendment.

(P.A. 09-156, S. 8; P.A. 10-5, S. 53.)

History: P.A. 09-156 effective January 1, 2010; P.A. 10-5 made a technical change in Subsec. (f), effective May 5, 2010.



Section 42-103kk - Regulations. Penalties. Hearings. Enforcement. Compliance with other statutes. Developer registration. Fees.

(a) The commissioner may adopt regulations, in accordance with chapter 54, and prescribe and publish forms necessary to carry out the provisions of sections 42-103cc to 42-103ddd, inclusive. If, after notice and hearing, the commissioner determines that a developer or person subject to sections 42-103cc to 42-103ddd, inclusive, has materially violated any provision of sections 42-103cc to 42-103ddd, inclusive, or chapter 735a, the commissioner may (1) suspend or revoke the registration of, place on probation or reprimand any person subject to sections 42-103cc to 42-103ddd, inclusive, (2) impose a civil penalty of not more than five thousand dollars for each violation of sections 42-103cc to 42-103ddd, inclusive, or (3) take any other disciplinary action authorized by sections 42-103cc to 42-103ddd, inclusive. Nothing in sections 42-103cc to 42-103ddd, inclusive, shall be construed to limit or deny any rights or remedies provided by law.

(b) The commissioner may authorize specific employees to conduct hearings and issue proposed or final decisions in contested cases, and establish reasonable fees for forms and documents the department provides to the public and for the filing or registration of documents required by sections 42-103cc to 42-103ddd, inclusive.

(c) If the commissioner initiates a disciplinary proceeding under this section, a person is entitled to a hearing before the commissioner or a hearing officer appointed by the commissioner. Any party aggrieved by a decision made by a hearing officer may appeal to the commissioner in accordance with chapter 54.

(d) The commissioner may authorize the Attorney General to file a suit in the judicial district of New Britain to prevent a violation of sections 42-103cc to 42-103ddd, inclusive, or for any other appropriate relief.

(e) A developer’s compliance with sections 42-103cc to 42-103ddd, inclusive, exempts the parties’ offer, disposition, exchange and management of time share interests subject to said sections from: (1) The registration provisions of chapter 672a, unless otherwise sold as a security; (2) compliance with the provisions of chapter 740; (3) compliance with the provisions of chapter 828; and (4) compliance with the provisions of sections 20-329a to 20-329n, inclusive.

(f) The commissioner may adopt regulations, in accordance with the provisions of chapter 54, specifying the requirements for the issuance and renewal of a developer’s registration under sections 42-103cc to 42-103ddd, inclusive, including, but not limited to, (1) the form required for application for registration or a renewal of registration, and (2) any supporting documentation required for registration or renewal of registration.

(g) The commissioner shall issue or renew a registration under sections 42-103cc to 42-103ddd, inclusive, for a period not to exceed twenty-four months.

(h) The commissioner shall assess and collect a fee of seven hundred dollars for the issuance or renewal of a registration under sections 42-103cc to 42-103ddd, inclusive.

(i) The commissioner may assess and collect a late fee if the commissioner has not received the registration fee or supporting documentation required before the sixty-first day after the date a registration is issued or renewed under this section.

(j) Failure to pay a renewal fee shall be a violation of sections 42-103cc to 42-103ddd, inclusive.

(P.A. 09-156, S. 9; P.A. 10-5, S. 54.)

History: P.A. 09-156 effective January 1, 2010; P.A. 10-5 made technical changes in Subsec. (a), effective May 5, 2010.



Section 42-103ll - Advertisements and promotions. Prohibitions. Disclosures.

(a) An advertisement shall not materially misrepresent:

(1) Facts or create false or misleading impressions regarding the time share plan;

(2) The size, nature, extent, qualities or characteristics of the accommodations or amenities;

(3) The amount or period of time during which the accommodations or amenities will be available to any purchaser;

(4) The nature or extent of any services incident to the time share plan; or

(5) The conditions under which a purchaser may exchange the right to use accommodations or amenities in one location for the right to use accommodations or amenities in another location.

(b) An advertisement shall not:

(1) Contain statements concerning nonspecific or not bona fide future price increases;

(2) Contain any asterisk or other reference symbol as a means of contradicting or substantially changing any previously made statement or as a means of obscuring material facts; or

(3) Describe any improvement to the time share plan that is not required to be built or that is uncompleted unless labeled in conspicuous type with words such as “need not be built”, “proposed” or “under construction”, with the date of promised completion, if applicable, clearly indicated.

(c) An advertisement that contains a promotion in connection with the offering of a time share interest shall include:

(1) A statement to the effect that the promotion is intended to solicit purchasers of time share interests;

(2) The full name of the developer of the time share property; and

(3) If applicable, the full name and address of any marketing company involved in the promotion of the time share property, excluding the developer or an affiliate or subsidiary of the developer.

(d) When a promotion uses free offers, gift enterprises, drawings, sweepstakes or discounts, the rules of the promotion shall be disclosed and shall include, when applicable, the day and the year by which all prizes listed or offered will be awarded, and the method by which all prizes are to be awarded.

(e) At least one of each prize featured in a promotion shall be awarded by the day and year specified in the promotion. The developer and any marketing company involved in the promotion shall be liable for making the awards.

(f) Any promotion offering prizes, including, but not limited to, awards, gifts or anything of value regardless of whether there are any conditions or restrictions attached to the receipt of the prize, shall disclose in conspicuous type:

(1) The value of each prize;

(2) The odds of winning each prize, expressed in Arabic numerals as a fraction or a ratio, or, if the odds depend upon the number of entries received, a statement that the odds depend upon the number of any entries received; and

(3) Any conditions or restrictions that apply to the receipt of the prize or void the receipt of the prize.

(g) An advertisement containing the disclosures required by this section shall be provided in writing or electronically:

(1) At least once before a scheduled sales presentation; and

(2) In a reasonable period before the scheduled sales presentation to ensure that the recipient receives the disclosures before leaving to attend the sales presentation.

(h) The developer shall not be required to provide the disclosures required by this section in every advertisement or other written, oral or electronic communication provided or made to a recipient before a scheduled sales presentation.

(P.A. 09-156, S. 10.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103mm - Time share disclosure statement. Written acknowledgement of receipt.

(a) Before a prospective purchaser signs any agreement to acquire a time share interest, the developer shall provide a time share disclosure statement to the prospective purchaser and shall obtain from the purchaser a written acknowledgement of receipt of the time share disclosure statement.

(b) The time share disclosure statement for a single-site time share plan or a multisite time share plan that includes a specific time share interest shall include:

(1) The type of time share plan offered and the name and address of the developer and the single site or specific site offered for the multisite time share plan;

(2) A description of the duration and operation of the time share plan;

(3) A description of the existing or proposed accommodations, including the type and number of time share interests in the accommodations expressed in periods of seven-day-use availability or other time increment applicable to the time share plan. The description of each type of accommodation included in the time share plan shall be categorized by the number of bedrooms, the number of bathrooms, and sleeping capacity, and shall include a statement indicating whether the accommodation contains a full kitchen, which means a kitchen that has a minimum of a dishwasher, range, sink, oven and refrigerator. If the accommodations are proposed or incomplete, a schedule for commencement, completion and availability of the accommodations shall be provided;

(4) A description of any existing or proposed amenities of the time share plan and, if the amenities are proposed or incomplete, a schedule for commencement, completion, and availability of the amenities;

(5) The extent to which financial arrangements have been provided for the completion of all promised accommodations and amenities that are committed to be built;

(6) A description of the method and timing for performing maintenance of the accommodations;

(7) A statement indicating that, on an annual basis, the sum of the nights that purchasers are entitled to use the accommodations does not exceed the number of nights the accommodations are available for use by the purchasers;

(8) A description of the method by which purchasers’ use of the accommodations is scheduled;

(9) A statement that an association exists or is expected to be created or that such an association does not exist and is not expected to be created and, if such an association exists or is reasonably contemplated, a description of its powers and responsibilities;

(10) Relating to the single-site time share plan or the specific time share interest of a multisite time share plan, copies of the following documents, if applicable, including any amendments to the documents, unless separately provided to the purchaser simultaneously with the time share disclosure statement: (A) The declaration; (B) the association articles of incorporation; (C) the association bylaws; (D) the association rules; and (E) any lease or contract, excluding the purchase contract and other loan documents required to be signed by the purchaser at closing;

(11) The name and principal address of the managing entity and a description of the procedures, if any, for altering the powers and responsibilities of the managing entity and for removing or replacing it;

(12) The current annual budget, if available, or the projected annual budget for the time share plan or time share properties managed by the same managing entity if assessments are deposited in a common account. The budget shall include:

(A) A statement of the amount reserved or budgeted for repairs, replacements and refurbishment;

(B) The projected common expense liability, if any, by category of expenditure for the time share plan or time share properties managed by the same managing entity; and

(C) The assumptions on which the operating budget is based;

(13) The projected assessments and a description of the method for calculating and apportioning those assessments among purchasers;

(14) Any initial fee or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee;

(15) A description of any lien, defect or encumbrance on or affecting title to the time share interest and, if applicable, a copy of each written warranty provided by the developer;

(16) A description of any bankruptcy of the developer that is pending or that has occurred within the past five years, pending civil or criminal suit, adjudication or disciplinary actions material to the time share plan of which the developer has knowledge;

(17) A description of any financing offered by or available through the developer;

(18) Any current or anticipated fees or charges to be paid by time share purchasers for the use of any accommodations or amenities related to the time share plan, and a statement that the fees or charges are subject to change;

(19) A description of the insurance respectively insuring the (A) time share property against damage and destruction, (B) association against liability to others, and (C) owners of time share interests against liability to others;

(20) A description of the type of insurance coverage necessary to protect the purchaser and reasonably repair or replace the accommodations and amenities;

(21) The extent to which a time share interest may become subject to a tax lien or other lien arising out of claims against purchasers of different time share interests;

(22) A description of the purchaser’s right to cancel the purchase contract identified in section 42-103pp;

(23) A statement disclosing any right of first refusal or other restraint on the transfer of all or any portion of a time share interest;

(24) A statement disclosing that any deposit made in connection with the purchase of a time share interest shall be held by a closing agent until expiration of any right to cancel the contract and that if the purchaser elects to exercise the right of cancellation, any deposit shall be returned to the purchaser, as set forth in subsection (d) of section 42-103pp, or, if the commissioner accepts from the developer a surety bond, irrevocable letter of credit or other form of financial assurance instead of an escrow deposit, a statement disclosing that the developer has provided a surety bond, irrevocable letter of credit or other form of financial assurance in an amount equal to or in excess of the funds that would otherwise be held by a closing agent and that if the purchaser elects to exercise the right of cancellation, any deposit shall be returned to the purchaser, as set forth in subsection (d) of section 42-103pp;

(25) If applicable, a statement that the assessments collected from the purchasers may be placed in a common account with the assessments collected from the purchasers of other time share properties managed by the same managing entity;

(26) If the time share plan provides purchasers with the opportunity to participate in an exchange program, a description of the name and address of the exchange company and the method by which a purchaser accesses the exchange program; and

(27) Any other information the commissioner deems necessary to protect prospective purchasers or to implement sections 42-103cc to 42-103ddd, inclusive.

(c) A developer who offers a specific time share interest in a multisite time share plan also shall fully disclose the following information in written, graphic or tabular form:

(1) A description of each component site, including the name and address of each component site;

(2) A description of each type of accommodation in each component site, categorized by the number of bedrooms, the number of bathrooms, and sleeping capacity and a statement indicating whether the accommodation contains a full kitchen, which means a kitchen that has a minimum of a dishwasher, range, sink, oven and refrigerator;

(3) A description of the amenities at each component site available for use by purchasers;

(4) A description of the reservation system, including, but not limited to:

(A) The entity responsible for operating the reservation system, its relationship to the developer and the duration of any agreement for operation of the reservation system;

(B) A summary of the rules governing access to and use of the reservation system; and

(C) The existence of and explanation regarding any priority reservation features that affect a purchaser’s ability to make reservations for the use of a given accommodation on a first-come, first-served basis;

(5) The name and principal address of the managing entity for the multisite time share plan and a description of the procedures, if any, for altering the powers and responsibilities of the managing entity and for removing or replacing it;

(6) A description of any right to make additions to, substitutions in or deletions from accommodations, amenities or component sites, and a description of the basis on which accommodations, amenities or component sites may be added to, substituted in or deleted from the multisite time share plan;

(7) A description of the purchaser’s liability for any fees associated with the multisite time share plan;

(8) The location of each component site of the multisite time share plan, the historical occupancy of each component site for the prior twelve-month period, if the component site was part of the multisite time share plan during such twelve-month time period, as well as any periodic adjustment or amendment to the reservation system that may be needed in order to respond to actual purchaser use patterns and changes in purchaser use demand for the accommodations existing at the time within the multisite time share plan; and

(9) Any other information the commissioner deems necessary to protect prospective purchasers or to implement sections 42-103cc to 42-103ddd, inclusive.

(d) A developer who offers a nonspecific time share interest in a multisite time share plan shall disclose the following information in written, graphic or tabular form:

(1) The name and address of the developer;

(2) A description of the type of interest and the usage rights the purchaser will receive;

(3) A description of the duration and operation of the time share plan;

(4) A description of the insurance respectively insuring the (A) time share property against damage and destruction, (B) association against liability to others, and (C) owners of time share interests against liability to others;

(5) An explanation of who holds title to the accommodations of each component site;

(6) A description of each component site, including the name and address of each component site;

(7) A description of the existing or proposed accommodations, expressed in periods of seven-day use availability or any other time increment applicable to the time share plan. The description of each type of accommodation included in the time share plan shall be categorized by the number of bedrooms, the number of bathrooms, and sleeping capacity, and shall include a statement indicating whether the accommodation contains a full kitchen, which means a kitchen that has a minimum of a dishwasher, range, sink, oven and refrigerator. If the accommodations are proposed or incomplete, a schedule for commencement, completion and availability of the accommodations shall be provided;

(8) A statement that an association exists or is expected to be created or that such an association does not exist and is not expected to be created and, if such an association exists or is reasonably contemplated, a description of its powers and responsibilities;

(9) If applicable, copies of the following documents applicable to the multisite time share plan, including any amendments to the documents, unless separately provided to the purchaser simultaneously with the time share disclosure statement: (A) The declaration; (B) the association articles of incorporation; (C) the association bylaws; (D) the association rules; and (E) any lease or contract, excluding the purchase contract and other loan documents required to be signed by the purchaser at closing;

(10) A description of the method and timing for performing maintenance of the accommodations;

(11) A statement indicating that, on an annual basis, the sum of the nights that purchasers are entitled to use the accommodations does not exceed the number of nights the accommodations are available for use by the purchasers;

(12) A description of amenities available for use by the purchaser at each component site;

(13) The location of each component site of the multisite time share plan, the historical occupancy of each component site for the prior twelve-month period, if the component site was part of the multisite time share plan during such twelve-month time period, as well as any periodic adjustment or amendment to the reservation system that may be needed in order to respond to actual purchaser use patterns and changes in purchaser use demand for the accommodations existing at the time within the multisite time share plan;

(14) A description of the right to make any additions, substitutions, or deletions of accommodations, amenities or component sites, and a description of the basis upon which accommodations, amenities or component sites may be added to, substituted in or deleted from the multisite time share plan;

(15) A description of the reservation system that shall include all of the following:

(A) The entity responsible for operating the reservation system, its relationship to the developer and the duration of any agreement for operation of the reservation system;

(B) A summary of the rules governing access to and use of the reservation system; and

(C) The existence of and an explanation regarding any priority reservation features that affect a purchaser’s ability to make reservations for the use of a given accommodation on a first-come, first-served basis;

(16) The name and principal address of the managing entity for the multisite time share plan and a description of the procedures, if any, for altering the powers and responsibilities of the managing entity and for removing or replacing it, and a description of the relationship between the multisite time share plan managing entity and the managing entity of the component sites of the multisite time share plan, if different from the multisite time share plan managing entity;

(17) The current annual budget of the multisite time share plan, if available, or the projected annual budget for the multisite time share plan, which shall include, but not be limited to:

(A) A statement of the amount reserved or budgeted for repairs, replacements and refurbishment;

(B) The projected common expense liability, if any, by category of expenditure for the multisite time share plan; and

(C) The assumptions on which the operating budget is based;

(18) The projected assessments and a description of the method for calculating and apportioning those assessments among purchasers of the multisite time share plan;

(19) If applicable, a statement that the assessments collected from the purchasers may be placed in a common account with the assessments collected from the purchasers of other time share properties managed by the same managing entity;

(20) Any current fees or charges to be paid by time share purchasers for the use of any amenities related to the time share plan and a statement that the fees or charges are subject to change;

(21) Any initial or special fee due from the purchaser at closing, together with a description of the purpose of and method of calculating the fee;

(22) A description of the purchaser’s liability for any fees associated with the multisite time share plan;

(23) A description of any lien, defect or encumbrance on or affecting title to the time share interest and, if applicable, a copy of each written warranty provided by the developer;

(24) The extent to which a time share interest may become subject to a tax lien or other lien arising out of claims against purchasers of different time share interests;

(25) A description of the cancellation provisions and the waiver prohibition set forth in subsections (a) to (c), inclusive, of section 42-103pp;

(26) A description of any financing offered by or available through the developer;

(27) A description of any bankruptcy of the developer that is pending or that has occurred within the past five years, pending civil or criminal suits, adjudications or disciplinary actions material to the time share plan of which the developer has knowledge;

(28) A statement disclosing any right of first refusal or other restraint on the transfer of all or a portion of a time share interest;

(29) A statement disclosing that any deposit made in connection with the purchase of a time share interest shall be held by a closing agent until expiration of any right to cancel the contract and that if the purchaser elects to exercise the right of cancellation, any deposit shall be returned to the purchaser, as set forth in subsection (d) of section 42-103pp, or, if the commissioner requires from the developer a surety bond, irrevocable letter of credit or other form of financial assurance instead of an escrow deposit, a statement disclosing that the developer has provided a surety bond, irrevocable letter of credit or other form of financial assurance in an amount equal to or in excess of the funds that would otherwise be held by a closing agent and that if the purchaser elects to exercise the right of cancellation, any deposit shall be returned to the purchaser, as set forth in subsection (d) of section 42-103pp;

(30) If the time share plan provides purchasers with the opportunity to participate in an exchange program, a description of the name and address of the exchange company and the method by which a purchaser accesses the exchange program; and

(31) Any other information the commissioner determines is necessary to protect prospective purchasers or to implement the purpose of sections 42-103cc to 42-103ddd, inclusive.

(e) A developer may include any other information in a time share disclosure statement approved by the commissioner.

(f) If a time share plan is located wholly outside this state, the commissioner may permit the developer to submit a time share disclosure statement the developer is currently providing purchasers or an equivalent time share disclosure statement filed for the time share plan in another state if the current statement or the equivalent statement substantially complies with the requirements of this section. Use of an equivalent time share disclosure statement pursuant to this subsection does not exempt the developer from other requirements of this section.

(P.A. 09-156, S. 11; P.A. 10-5, S. 55, 56.)

History: P.A. 09-156 effective January 1, 2010; P.A. 10-5 amended Subsec. (b)(16) by adding “of the developer” re bankruptcy and made a technical change in Subsec. (d)(25), effective May 5, 2010.



Section 42-103nn - Exchange disclosure statement. Filing with department. Amendments. Fees.

(a) Before the signing of any agreement to purchase a time share interest in which a prospective purchaser is also offered participation in any exchange program, the developer shall deliver to the prospective purchaser the exchange disclosure statement of any exchange company whose service is advertised or offered by the developer or other person in connection with the disposition.

(b) If participation in an exchange program is offered for the first time after a disposition has occurred, any person offering that participation shall also deliver an exchange disclosure statement to the purchaser before the execution by the purchaser of any instrument relating to participation in the exchange program.

(c) In all cases, the person offering participation in the exchange program shall obtain from the purchaser a written acknowledgement of receipt of the exchange disclosure statement.

(d) The exchange disclosure statement shall include:

(1) The name and address of the exchange company;

(2) If the exchange company is not the developer, a statement describing the legal relationship, if any, between the exchange company and the developer;

(3) A statement indicating the conditions under which the exchange program might terminate or become unavailable;

(4) Whether membership or participation or both in the exchange program is voluntary or mandatory;

(5) A complete description of the required procedure for executing an exchange of time share periods;

(6) The fee required for membership or participation or both in the program and whether the fee is subject to change;

(7) A statement disclosing that participation in the exchange program is conditioned on compliance with the terms of a contract between the exchange company and the purchaser;

(8) A statement in conspicuous type that all exchanges are arranged on a space-available basis and that neither the developer nor the exchange company guarantees that a particular time share period can be exchanged;

(9) A description of seasonal demand and unit occupancy restrictions employed in the exchange program;

(10) The following information, which shall be independently audited by a certified public accountant or accounting firm in accordance with the standards of the Accounting Standards Board of the American Institute of Certified Public Accountants and reported annually:

(A) The number of purchasers currently enrolled in the exchange program;

(B) The number of accommodations and facilities that have current written affiliation agreements with the exchange program;

(C) The percentage of confirmed exchanges, which is the number of exchanges confirmed by the exchange program divided by the number of exchanges properly applied for, together with a complete and accurate statement of the criteria used to determine whether an exchange request was properly applied for;

(D) The number of time share periods for which the exchange program has an outstanding obligation to provide an exchange to a purchaser who relinquished a time share period during the year in exchange for a time share period in any future year; and

(E) The number of exchanges confirmed by the exchange program during the year; and

(11) A statement in boldface type that the percentage described in subparagraph (C) of subdivision (10) of subsection (d) of this section is a summary of the exchange requests entered with the exchange program in the period reported and that the percentage does not indicate the probabilities of a purchaser’s being confirmed to any specific choice or range of choices.

(e) Each exchange company offering an exchange program in this state shall file with the department the information specified in this section, together with any membership agreement and application between the purchaser and the exchange company, and the audit specified in subdivision (10) of subsection (d) of this section on or before June first of each year. An exchange company shall make its initial filing not later than twenty days prior to offering an exchange program to any purchaser in this state. Each filing shall be accompanied by an annual filing fee of five hundred dollars.

(f) Any material change in the information contained in an exchange company filing shall be filed with the department as an amendment prior to becoming effective. Each amendment filing shall be accompanied by a filing fee of one hundred dollars. An exchange program filing is required to be updated with respect to added or deleted time share properties only once each year, and such annual update shall not be deemed to be a material change to the filing.

(g) If at any time the department determines that any of the information supplied by an exchange company fails to meet the requirements of this section, the department shall undertake enforcement action against the exchange company.

(P.A. 09-156, S. 12.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103oo - Duty and liability of developer.

Notwithstanding obligations placed upon any other persons pursuant to sections 42-103cc to 42-103ddd, inclusive, the developer shall supervise, manage and control all aspects of the offering of a time share interest, including, but not limited to, promotion, advertising, contracting and closing. Any violation of sections 42-103cc to 42-103ddd, inclusive, that occurs during such offering activities is considered to be a violation by the developer as well as by the person actually committing the violation.

(P.A. 09-156, S. 13.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103pp - Cancellation of purchase contract.

(a) A purchaser may cancel a purchase contract before midnight of the fifth calendar day after the date the purchaser signs and receives a copy of the purchase contract or receives the required time share disclosure statement, whichever is later. A developer may offer a cancellation period that is longer than five calendar days if required in the jurisdiction where the time share property is located.

(b) A purchaser shall not waive any right of cancellation under this section. A contract containing a waiver is voidable by the purchaser.

(c) If a purchaser elects to cancel a purchase contract under this section, the purchaser may do so by hand-delivering notice of cancellation to the developer, by mailing notice by prepaid United States mail or by faxing notice to the developer or to the developer’s agent for service of process or by providing notice by overnight common carrier delivery service to the developer or the developer’s agent for service of process.

(d) Cancellation shall be without penalty, and all payments made by the purchaser before cancellation shall be refunded and any negotiable instrument executed by the purchaser shall be returned not later than twenty business days after the date on which the developer receives a timely notice of cancellation or on or before the fifth day after the date the developer receives good funds from the purchaser, whichever is later.

(P.A. 09-156, S. 14.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103qq - Purchase contract statements.

(a) Each purchase contract shall contain the following language, in conspicuous type, or similar language or type if required by the jurisdiction in which the time share property or properties are located, with the developer’s name and address, the date of the last day of the fiscal year and the address of the managing entity inserted where indicated:

“PURCHASER’S RIGHT TO CANCEL.

(1) BY SIGNING THIS CONTRACT YOU ARE INCURRING AN OBLIGATION TO PURCHASE A TIME SHARE INTEREST. YOU MAY, HOWEVER, CANCEL THIS CONTRACT WITHOUT PENALTY OR OBLIGATION BEFORE MIDNIGHT OF THE FIFTH CALENDAR DAY AFTER THE DATE YOU SIGN AND RECEIVE A COPY OF THE PURCHASE CONTRACT, OR RECEIVE THE REQUIRED TIME SHARE DISCLOSURE STATEMENT, WHICHEVER IS LATER.

(2) IF YOU DECIDE TO CANCEL THIS CONTRACT, YOU MAY DO SO BY EITHER HAND-DELIVERING NOTICE OF CANCELLATION TO THE DEVELOPER, BY MAILING NOTICE BY PREPAID UNITED STATES MAIL OR BY FAXING NOTICE TO THE DEVELOPER OR THE DEVELOPER’S AGENT FOR SERVICE OF PROCESS, OR BY PROVIDING NOTICE BY OVERNIGHT COMMON CARRIER DELIVERY SERVICE TO THE DEVELOPER OR THE DEVELOPER’S AGENT FOR SERVICE OF PROCESS. YOUR NOTICE OF CANCELLATION IS EFFECTIVE ON THE DATE SENT, IF MAILED OR SENT BY OVERNIGHT COMMON CARRIER, OR WHEN TRANSMITTED FROM THE PLACE OF ORIGIN, IF FAXED, TO (INSERT NAME OF DEVELOPER) AT (INSERT ADDRESS OF DEVELOPER). FOR YOUR PROTECTION, SHOULD YOU DECIDE TO CANCEL YOU SHOULD EITHER SEND YOUR NOTICE OF CANCELLATION BY CERTIFIED MAIL WITH A RETURN RECEIPT REQUESTED OR OBTAIN A SIGNED AND DATED RECEIPT IF DELIVERING IT IN PERSON OR BY OVERNIGHT COMMON CARRIER.

(3) A PURCHASER SHOULD NOT RELY ON STATEMENTS OTHER THAN THOSE INCLUDED IN THIS CONTRACT AND THE DISCLOSURE STATEMENT.

(4) SHOULD YOU CANCEL, ANY PAYMENTS MADE BY YOU UNDER THE CONTRACT AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED WITHIN TWENTY BUSINESS DAYS FOLLOWING RECEIPT BY THE DEVELOPER OF YOUR CANCELLATION NOTICE, OR ON OR BEFORE THE FIFTH CALENDAR DAY AFTER THE DATE THE DEVELOPER RECEIVES GOOD FUNDS FROM THE PURCHASER, WHICHEVER IS LATER, AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE CANCELLED.”.

(b) Immediately following the required statements in subsection (a) of this section shall be a space reserved for the signature of the purchaser.

(c) The purchase contract shall also include the following:

(1) The name and address of the developer and the address of the time share property or the address of any available time share interest being offered;

(2) The name of the person or persons primarily involved in the sales presentation on behalf of the developer;

(3) A statement disclosing the amount of the periodic assessments currently assessed against or collected from the purchasers of the time share interest;

(4) The date the purchaser signs the contract; and

(5) The following statement, in conspicuous type, or similar language or type if required by the jurisdiction in which the time share property or properties are located:

“AS A TIME SHARE OWNER, YOU HAVE A RIGHT TO REQUEST A WRITTEN ANNUAL TIME SHARE FEE AND EXPENSE STATEMENT. THIS STATEMENT IS PREPARED ANNUALLY BY THE MANAGING ENTITY AND WILL BE AVAILABLE NOT LATER THAN FIVE MONTHS AFTER (INSERT THE DATE OF THE LAST DAY OF THE FISCAL YEAR). YOU MAY REQUEST THE STATEMENT BY WRITING TO (INSERT NAME AND ADDRESS OF THE MANAGING ENTITY).”.

(d) The information required to be provided by this section may be provided in the purchase contract or in an exhibit to the purchase contract, or it may be provided in part in both if all of the information is provided.

(P.A. 09-156, S. 15.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103rr - Exchange company. Liability exceptions.

(a) An exchange company may employ seasonal demand and unit occupancy restrictions in the operation of its exchange program.

(b) A developer shall not incur any liability arising out of the use, delivery or publication to a purchaser of written information or audio-visual materials provided to such developer by the exchange company in accordance with section 42-103nn, unless the developer knows or has reason to know that the materials are inaccurate or false.

(c) No exchange company shall have any liability with respect to any violation under sections 42-103cc to 42-103ddd, inclusive, arising out of the use by a developer of information relating to an exchange program other than that provided to the developer by the exchange company.

(d) An exchange company may elect to deny exchange privileges to any purchaser whose use of the accommodations of the purchaser’s time share plan is denied, and no exchange program or exchange company shall be liable to any of its members or third parties on account of any such denial of exchange privileges.

(e) Except for written information or audio-visual materials provided to a developer by an exchange company, an exchange company shall not incur liability as a result of (1) a representation made by a developer that relates to any exchange program or exchange company, or (2) the use, delivery or publication by a developer of information that relates to an exchange program or exchange company.

(P.A. 09-156, S. 16.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103ss - Deposit of funds. Release of funds. Closing agent and developer agreement. Disputes relating to funds. Financial assurance in lieu of funds.

(a) A developer or closing agent of a time share plan shall deposit in an escrow or trust account in a federally insured depository one hundred per cent of all funds received during the purchaser’s cancellation period. For transactions involving the sale of time share interests in time share properties located in this state, such deposits shall be held in escrow as set forth in subsection (b) of this section.

(b) Any broker accepting moneys paid or advanced by the purchaser, lessee, prospective purchaser or prospective lessee in respect to the sale or lease of any time share interest shall comply with the following:

(1) Deposit any such moneys, in accordance with section 20-324k, in an escrow account acceptable to the commissioner, in a bank doing business in this state; and

(2) Maintain such moneys in such escrow account until:

(A) A proper and valid release is obtained therefor;

(B) Either party has defaulted under the contract or agreement and the commissioner or the court has made a determination as to the disposition of such money, or the seller or lessor orders the return of such money to such purchaser or lessee; or

(C) The time limits for revoking the contract or agreement, as set forth in section 42-103pp, have expired.

(c) A closing agent owes the purchaser a fiduciary duty.

(d) The closing agent and the developer shall execute an agreement that includes a statement providing that:

(1) Funds may be disbursed to the developer from the escrow or trust account by the agent only:

(A) After the purchaser’s cancellation period has expired; and

(B) As provided by the purchase contract, subject to sections 42-103cc to 42-103ddd, inclusive; and

(2) If the purchaser cancels the purchase contract as provided by the contract, the funds shall be paid to (A) the purchaser, or (B) the developer if the purchaser’s funds have been refunded previously by the developer; and

(3) If a developer contracts to sell a time share interest and the construction of the building in which the time share interest is located has not been completed when the cancellation period expires, the developer shall continue to maintain all funds received from the purchaser under the purchase agreement in the escrow or trust account until construction of the building is completed. The documentation required for evidence of completion of construction includes:

(A) A certificate of occupancy;

(B) A certificate of substantial completion;

(C) Evidence of a public safety inspection from a government agency in the applicable jurisdiction; or

(D) Any other evidence acceptable to the commissioner.

(e) The funds or property constituting the escrow or trust deposit may be released from escrow only in accordance with this section.

(f) If the purchaser cancels the purchase contract as provided by the contract, the funds shall be paid to (1) the purchaser, or (2) the developer if the purchaser’s funds have been refunded previously by the developer.

(g) If the purchaser defaults in the performance of obligations under the terms of the purchase contract, the funds shall be paid to the developer.

(h) If the developer defaults in the performance of obligations under the purchase contract, the funds shall be paid to the purchaser.

(i) If the funds of the purchaser have not been disbursed previously as provided in subsections (e) to (h), inclusive, of this section, the funds may be disbursed to the developer by the agent if acceptable evidence of completion of construction is provided.

(j) If there is a dispute relating to the funds in the escrow or trust account, the agent shall maintain the funds in the account until (1) the agent receives written directions agreed to and signed by all parties, or (2) a civil action relating to the disputed funds is filed.

(k) If a civil action is filed, the closing agent shall maintain or deposit the funds as directed by the court in which the action is filed.

(l) In lieu of the deposit of funds in an escrow or trust account as required by this section, the commissioner may accept from the developer a surety bond, irrevocable letter of credit or other form of financial assurance, including financial assurance posted in another state or jurisdiction.

(m) The amount of the financial assurance provided under subsection (l) of this section shall be in an amount equal to or greater than the amount of funds that would otherwise be placed in an escrow or trust account under subsection (a) of this section.

(n) The amount of the financial assurance provided under this section for time share property under construction shall be no less than:

(1) The amount equal to or more than the amount of funds that would otherwise be placed in an escrow or trust account under subsection (a) of this section; or

(2) The amount necessary to assure completion of all accommodations promised to be completed along with all furniture, fixtures and any other promised improvements as portrayed in the time share instruments or time share disclosure statement. The surety bond shall provide for the reduction of the bond amount as work is completed, provided such bond reductions have been approved by the commissioner. In the event the developer is considering future additional phases, the amount need not include the cost of completion of those phases so long as they have not been promised as part of the time share instruments.

(o) The type of surety bond provided under this section may include, but not be limited to, a completion of construction bond or escrow bond.

(p) The closing agent or developer shall make documents related to the escrow or trust account or the financial assurance provided available to the commissioner upon the commissioner’s request.

(q) Excluding any encumbrance placed against a purchaser’s time share interest securing the purchaser’s payment of purchase money financing for the purchase, a developer shall not be entitled to the release of any escrowed funds until such developer has provided evidence satisfactory to the commissioner of one of the following:

(1) That the time share interest, together with any other property or rights to property appurtenant to the time share interest, including any amenities represented to the purchaser as being part of the time share plan, are free and clear of any of the claims of the developer, any owner of the underlying fee, a mortgagee, judgment creditor, or other lienor or person having an interest in or lien or encumbrance against the time share interest or appurtenant property or property rights;

(2) That the developer, any owner of the underlying fee, a mortgagee, judgment creditor, or other lienor or person having an interest in or lien or encumbrance against the time share interest or appurtenant property or property rights, including any amenities represented to the purchaser as being part of the time share plan, has recorded a subordination and notice to creditors document in the jurisdiction in which the time share interest is located. The subordination document shall expressly provide that the interest holder’s right, lien or encumbrance shall not adversely affect, and shall be subordinate to, the rights of the owners of the time share interests in the time share plan regardless of the date of purchase, from and after the effective date of the subordination document;

(3) That the developer, any owner of the underlying fee, a mortgagee, judgment creditor, or other lienor or person having an interest in or lien or encumbrance against the time share interest or appurtenant property or property rights, including any amenities represented to the purchaser as being part of the time share plan, has transferred the subject accommodations or amenities or all use rights therein to a nonprofit organization or an owners’ association, which purpose is to hold the subject accommodations or amenities for the use and benefit of the purchasers of the time share plan and which shall act as a fiduciary to the purchasers, provided the developer has transferred control of such organization or association to the purchasers or does not exercise such developer’s voting rights in such organization or association with respect to the subject accommodations or amenities. Prior to the transfer, any lien or encumbrance against the accommodation or facility shall be made subject to a subordination and notice to creditors document pursuant to subdivision (2) of this subsection; or

(4) Alternative arrangements have been made that are adequate to protect the rights of the purchasers of the time share interests and are approved by the commissioner.

(P.A. 09-156, S. 17.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103tt - Unfair trade practices. Use rights compliance. Nonmaterial error or omission.

(a) Any of the following committed by a developer or other person shall be deemed an unfair trade practice under chapter 735a:

(1) Failing to disclose the information required to be disclosed, to the extent applicable, by sections 42-103cc to 42-103ddd, inclusive;

(2) Making false or materially misleading statements of fact concerning the characteristics of accommodations or amenities available to a consumer;

(3) Making false or materially misleading statements of fact concerning the duration that accommodations or amenities will be available to a consumer;

(4) Making false or materially misleading statements of fact concerning the conditions under which a purchaser of a time share interest may exchange the right to occupy a unit for the right to occupy a unit in the same or another time share property;

(5) Representing that a prize, gift or other benefit will be awarded in connection with a promotion with the intent not to award that prize, gift or benefit in the manner represented;

(6) Failing to provide a copy of the purchase contract to the purchaser at the time the contract is signed by the purchaser;

(7) Failing to provide the annual statement required by subsection (a) of section 42-103ww; or

(8) Failing to maintain a one-to-one use right to use night ratio for a time share plan during a consecutive twelve-month period, as determined under subsection (c) of this section.

(b) The provisions of this section are not exclusive and are in addition to any other unfair trade practices provided for under any other law.

(c) A developer complies with the one-to-one use right to use night ratio referred to in subdivision (8) of subsection (a) of this section if the sum of the nights that purchasers are entitled to use in a given twelve-month period do not exceed the number of nights available for use by those purchasers during the same twelve-month period. No individual time share unit may be counted as providing more than three hundred sixty-five use nights per twelve-month period or more than three hundred sixty-six use nights per twelve-month period that includes February twenty-ninth. The use rights of each purchaser shall be counted without regard to whether the purchaser’s use rights have been suspended for failure to pay assessments or for other reasons.

(d) A nonmaterial error or omission is not actionable if a developer has complied with sections 42-103cc to 42-103ddd, inclusive, in good faith. Any nonmaterial error or omission is not sufficient to permit a purchaser to cancel a purchase contract after the period provided for cancellation expires under said sections.

(P.A. 09-156, S. 18.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103uu - Insurance.

(a) Notwithstanding any provision contained in the time share instrument or in sections 42-103cc to 42-103ddd, inclusive, the managing entity shall use due diligence to obtain the following insurance coverage as a common expense of the time share plan:

(1) Adequate casualty insurance to protect the time share property and amenities against all reasonably foreseeable perils, in such covered amounts and subject to such reasonable exclusions and reasonable deductibles as are consistent with the provisions of this section; and

(2) Adequate liability insurance to reasonably protect the time share property and amenities from occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership and maintenance of the time share property.

(b) In making the determination as to whether the insurance obtained pursuant to this section is adequate, the managing entity shall take into account the following factors, among others as may be applicable:

(1) Available insurance coverages and related premiums in the marketplace;

(2) Amounts of any related deductibles, types of exclusions and coverage limitations, provided, for purposes of this subdivision, a deductible of five per cent or less shall be deemed to be reasonable per se;

(3) The probable maximum loss relating to the insured time share property during the policy term;

(4) The extent to which a given peril is insurable under commercially reasonable terms;

(5) Amounts of any deferred maintenance or replacement reserves on hand;

(6) Geography and any special risks associated with the location of the time share property; and

(7) The age and type of construction of the time share property.

(c) Notwithstanding any provision contained in this section or in the time share instrument, insurance shall be procured and maintained by the managing entity for the time share property as a common expense of the time share plan against such perils, in such coverages and subject to such reasonable deductions or reasonable exclusions as may be required by:

(1) An institutional lender to a developer, for as long as such lender holds a mortgage encumbering any interest in or lien against a portion of the time share property; or

(2) Any holder or pledge of, or any institutional lender having a security interest in, a pool of promissory notes secured by mortgages or other security interests relating to the time share plan, executed by purchasers in connection with such purchasers’ acquisition of time share interests in such time share property, or any agent, underwriter, placement agent, trustee, servicer, custodian or other portfolio manager acting on behalf of such holder, pledge or institutional lender, for so long as such notes and mortgages or other security interests remain outstanding.

(d) Notwithstanding any provision contained in the time share instrument or in sections 42-103cc to 42-103ddd, inclusive, the managing entity is authorized to apply any existing reserves for deferred maintenance and capital expenditures toward payment of insurance deductibles or the repair or replacement of the time share property after a casualty without regard to the purposes for which such reserves were originally established.

(e) A copy of each policy of insurance in effect shall be made available for reasonable inspection by purchasers and their authorized agents.

(P.A. 09-156, S. 19; P.A. 10-5, S. 57.)

History: P.A. 09-156 effective January 1, 2010; P.A. 10-5 made a technical change in Subsec. (c)(1), effective May 5, 2010.



Section 42-103vv - Developer prohibitions. Penalty.

(a) Except as provided in sections 42-103cc to 42-103ddd, inclusive, no developer shall (1) offer or dispose of a time share interest in a time share property that has not been registered with the Department of Consumer Protection, or (2) accept reservations and deposits from prospective purchasers.

(b) Any developer who violates the provisions of subsection (a) of this section shall be guilty of a class A misdemeanor. A developer shall not be prosecuted for more than one offense involving the same promotion, even if mailed or distributed to more than one person.

(P.A. 09-156, S. 20.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103ww - Annual statement of time share plan or time share property provided by managing entity upon request. Audits. Unfair trade practice. Posting in registration area of accommodation. Extension. Enforcement.

(a) Notwithstanding any provision of the required time share disclosure statement, project instrument, time share instrument or bylaws adopted pursuant to a time share instrument, the managing entity shall make a written annual statement of the operation of the time share plan or time share properties managed by the managing entity if assessments are deposited in a common account, to each purchaser who requests such statement not later than five months after the last day of each fiscal year. The statement shall fairly and accurately represent the collection and expenditure of assessments and include:

(1) A balance sheet;

(2) An income and expense statement;

(3) The current budget for the time share property, time share properties managed by the same managing entity or multisite time share plan required by subdivision (12) of subsection (b) of section 42-103mm or subdivision (17) of subsection (d) of section 42-103mm; and

(4) The name, address, and telephone number of a designated representative of the managing entity.

(b) At the request of an owner, the managing entity of the time share plan shall provide such owner with the name and address of each member of the board of directors of the owners’ association, if one exists.

(c) A developer or managing entity shall have an annual independent audit of the financial statements of the time share plan or time share properties managed by the managing entity performed by a certified public accountant or an accounting firm. The audit shall be:

(1) Conducted in accordance with generally accepted auditing standards as prescribed by the American Institute of Certified Public Accountants, the Governmental Accounting Standards Board, the United States General Accounting Office or other professionally recognized entities that prescribe auditing standards; and

(2) Completed not later than five months after the last day of the fiscal year of the time share plan or time share property.

(d) Knowingly furnishing false information in the annual time share fee and expense statement shall be an unfair trade practice in violation of chapter 735a.

(e) The managing entity of any accommodation located in this state shall post prominently in the registration area of the accommodations the following notice, with the date of the last day of the current fiscal year and the address of the managing entity inserted where indicated:

“AS A TIME SHARE OWNER YOU HAVE A RIGHT TO REQUEST A WRITTEN ANNUAL TIME SHARE FEE AND EXPENSE STATEMENT. THIS STATEMENT IS PREPARED ANNUALLY BY THE MANAGING ENTITY AND WILL BE AVAILABLE NO LATER THAN FIVE MONTHS FOLLOWING (INSERT THE DATE OF THE LAST DAY OF THE CURRENT FISCAL YEAR). YOU MAY REQUEST THE STATEMENT, BY WRITING TO (INSERT ADDRESS OF THE MANAGING ENTITY).”.

(f) On receipt of a written request filed with the commissioner by a managing entity before the date on which the statement required by this section shall be made available, the commissioner may, for good cause shown, grant the managing entity an extension of not more than thirty days in which to provide the statement.

(g) If the statement required by this section is late and an extension has not been granted under subsection (f) of this section, the commissioner may institute, through the Office of the Attorney General, an action for injunctive relief.

(P.A. 09-156, S. 21.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103xx - Treatment of assessments collected by managing entity. Disclosures. Fiduciary duty of managing entity.

(a) A managing entity that manages two or more single-site time share plans shall not commingle the assessments collected from purchasers of one time share plan with the assessments collected from purchasers of any other single-site plan for which it is the managing entity unless the practice is disclosed in the time share disclosure statement for each time share property and an appropriate statement is included in the declaration required by section 42-103gg for each time share property.

(b) A managing entity that manages a multisite time share plan may deposit assessments collected from purchasers of one time share property into a common account with assessments collected from purchasers of other time share properties participating in the same multisite time share plan only if the practice is disclosed in the time share disclosure statement for each time share property in the multisite time share plan and an appropriate statement is included in the declaration required by section 42-103gg for each time share plan.

(c) Nothing in this section shall be construed to allow a managing entity to commingle assessments of a multisite time share plan with the assessments of a separate multisite time share plan or a time share plan that is not a part of the multisite time share plan.

(d) In matters related to the funds of the owners of time share interests and the association, the managing entity shall have a duty to act in the best interests of each owner of a time share interest in the time share plan and the association.

(P.A. 09-156, S. 22.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103yy - Assessments. Lien on time share interest. Foreclosure.

(a) The managing entity may levy and enforce assessments on any time share interests in accordance with the time share instrument, and any such assessment shall constitute a debt of the owner of the interest at the time the assessment is made. Assessments and other monetary obligations are governed as follows:

(1) After giving notice to the time share owner and an opportunity to be heard, the managing entity may impose reasonable monetary penalties for violation of the time share instrument, as an assessment, as authorized by the time share instrument;

(2) Assessments may include personal charges and other amounts as authorized by the time share instrument;

(3) The managing entity may assign to the delinquent owners the costs of collection, including attorney fees, administrative fees, late fees, interest and penalties or as otherwise authorized by the time share instrument; and

(4) The amount of any assessment plus any other charges such as interest, collection costs, attorney fees, administrative fees, late fees, interest and penalties, as provided in the time share instrument or as otherwise provided by law, are a lien on the time share interest assessed from the time the assessment became due. Recording of the time share instrument, as set forth in section 42-103gg, shall constitute record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required. Such lien may be foreclosed in like manner as a mortgage on real property or in any other manner permitted by law.

(b) On the receipt of a written request, the managing entity shall furnish to an owner, purchaser or any lender who has a security interest in a time share interest or the time share property a statement setting forth the amount of unpaid assessments made against the owner’s time share interest. The statement shall be furnished not later than ten business days after receipt of the request and is binding on the managing entity, the association, the board and every owner.

(c) If an association, developer or other managing entity files an action to foreclose the assessment lien on time share interests, the association, developer or other managing entity may join in the same action multiple defendant obligors and junior interest holders of separate time share interests, on compliance with all of the following:

(1) The foreclosure proceeding involves a single time share plan;

(2) The foreclosure proceeding is filed by a single plaintiff;

(3) The default and remedy provisions in the written instruments on which the foreclosure proceeding is based are substantially the same for each defendant; and

(4) The nature of the defaults alleged is the same for each defendant.

(d) In any foreclosure proceeding involving multiple defendants filed pursuant to subsection (c) of this section, the court shall sever for separate trial any count of the complaint in which a defense or counterclaim is timely raised by a defendant.

(P.A. 09-156, S. 23.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103zz - Costs of delinquent assessment collection. Notice to purchaser.

Notwithstanding any provision of section 42-103yy or 36a-805, any costs of collection, including reasonable collection agency fees and reasonable attorney’s fees incurred in the collection of a delinquent assessment, shall be paid by the purchaser and shall be secured by a lien in favor of the managing entity upon the time share interest with respect to which the delinquent assessment has been incurred. In the event that the managing entity turns the matter over to a consumer collection agency, the managing entity shall advise the purchaser not later than sixty days prior to turning the matter over to the consumer collection agency that the purchaser may be liable for the fees of the consumer collection agency and that a lien may result therefrom.

(P.A. 09-156, S. 24.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103aaa - Books and records.

(a) A developer or managing entity, on written request by an owner, shall make available for examination at its registered office or principal place of business and at any reasonable time or times the relevant books and records relating to the collection and expenditure of assessments.

(b) A developer or managing entity shall maintain in its records a copy of each purchase contract for an accommodation sold by the developer for a time share period unless the contract has been canceled. If a sale of the time share estate is pending, the developer shall retain a copy of the contract until a deed of conveyance, agreement for deed or lease is recorded in the real property records of the town, county or other jurisdiction in which the time share property is located.

(P.A. 09-156, S. 25.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103bbb - Time share resale broker requirements. Rebuttable presumption. Exclusions.

(a) A time share resale broker who acts on behalf of a time share owner other than a developer or its affiliate, shall, prior to offering in this state:

(1) Be licensed as a real estate broker pursuant to the provisions of section 20-311; and

(2) Comply with the provisions of sections 42-103ccc and 42-103ddd and submit copies to the department of the contract and disclosures required by section 42-103ddd.

(b) For purposes of this section, a rebuttable presumption shall exist that a person who has acquired twelve or more time share interests and offers them for resale in any twelve-month period did not acquire them for the personal use and occupancy of such person.

(c) Unless the method for resale of time shares is for the purpose of evading the provisions of sections 42-103cc to 42-103ddd, inclusive, a person shall not be deemed to be a time share resale broker if such person:

(1) Is a licensed real estate salesperson in this state who resells or offers to resell time share interests in a time share plan as an agent for a developer who is registered under sections 42-103cc to 42-103aaa, inclusive, provided such salesperson (A) delivers all disclosures required of a developer under sections 42-103cc to 42-103aaa, inclusive, or (B) complies with the provisions of section 42-103ccc;

(2) Is a developer who is registered under sections 42-103cc to 42-103aaa, inclusive, or is an affiliate of the developer that is also the managing entity, provided such developer or affiliated managing entity (A) delivers all disclosures required of a developer under sections 42-103cc to 42-103aaa, inclusive, or (B) complies with the provisions of section 42-103ccc;

(3) Is an association that is not otherwise a developer, that sells or engages a third party to sell on its behalf, fifty or fewer time share interests in the time share plan that it governs in a given calendar year to persons who are not existing purchasers of that time share plan and such association is in compliance with section 42-103ccc; or

(4) Is an exchange company that has filed pursuant to subsection (e) of section 42-103nn.

(d) A time share resale broker who offers to resell a time share interest shall:

(1) Provide a fully executed copy of the written agreement described in subsection (a) of section 42-103ddd to the time share owner on the date the owner signs the agreement; and

(2) Make the disclosures required pursuant to subsection (a) of section 42-103ddd before accepting anything of value from the time share owner.

(P.A. 09-156, S. 26.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103ccc - Time share resale disclosure requirements.

Before a purchaser signs any contract to purchase a time share resale, the person who is reselling the time share shall disclose in conspicuous type in the contract to purchase the time share resale the following information:

(1) The name, address and telephone number of the time share plan and the managing entity of the time share plan;

(2) The period of time or the duration of time during which the purchaser may use the time share interest;

(3) A legal description of the time share interest being acquired;

(4) The earliest date that the purchaser may use the time share interest;

(5) The name, address, telephone number and Internet web site address, if applicable, of the entity from which the governing documents of the association, if any, and the time share instrument may be obtained, together with the following disclosure:

“THERE ARE MANY IMPORTANT DOCUMENTS RELATING TO THE TIME SHARE PLAN WHICH YOU SHOULD REVIEW PRIOR TO PURCHASING A TIME SHARE INTEREST, INCLUDING THE DECLARATION OF CONDOMINIUM OR COVENANTS AND RESTRICTIONS; THE OWNERS’ ASSOCIATION ARTICLES AND BYLAWS; THE CURRENT YEAR’S OPERATING AND RESERVE, IF ANY, BUDGETS; AND ANY RULES AND REGULATIONS AFFECTING THE USE OF THE TIME SHARE PLAN ACCOMMODATIONS AND AMENITIES.”;

(6) The amount of the annual assessment for the time share interest for the current fiscal year and a statement indicating whether or not ad valorem real property taxes are included in the annual assessment;

(7) If ad valorem real property taxes are not included in the annual assessment, the amount of ad valorem real property taxes for the most recent tax year for which a bill has been issued;

(8) Whether all assessments against the time share interest are paid in full, and if not, the amount owed, and the consequences of failure to pay any assessment or real property taxes; and

(9) Any other information required to be disclosed pursuant to regulations adopted by the commissioner.

(P.A. 09-156, S. 27.)

History: P.A. 09-156 effective January 1, 2010.



Section 42-103ddd - Time share resale agreement requirements. Exceptions.

(a) An agreement for a time share resale entered into by a time share owner and a time share resale broker who offers to resell such owner’s time share interest shall:

(1) Be in writing; and

(2) Contain disclosures in conspicuous type that set forth:

(A) Whether any person other than the time share owner may use the time share interest during the period before the time share is resold;

(B) Whether any person other than the time share owner may rent or exchange the use of the time share interest during the period before the time share is resold;

(C) The name of any person who will receive any rents, profits or other consideration generated from the use of the time share interest during the period before the time share interest is resold;

(D) A detailed description of any relationship between the person who resells the time share interest and any other person who receives any benefit from the use of the time share interest;

(E) A description, including the amount, of any fee to be paid by the time share owner to the time share resale broker prior to the sale of the time share interest. If any such fee is charged by the time share resale broker prior to the sale of the time share interest, a statement shall be included disclosing (i) the number of time share interests sold by the time share resale broker compared to the number of time share interests listed by the time share resale broker for each of the past three years, or (ii) the ratio or percentage of the number of listings versus the number of time share interests sold for each of the past three years; and

(F) A description of the amount or percentage and procedures for paying any commissions due to the time share resale broker upon resale of the time share interest.

(b) Notwithstanding the provisions of sections 42-103cc to 42-103ddd, inclusive, any time share property established within this state on or before December 31, 2009, shall be exempt from the provisions of said sections, and shall be subject to the general statutes and the regulations of Connecticut state agencies as existed on said date.

(P.A. 09-156, S. 28.)

History: P.A. 09-156 effective January 1, 2010.






Chapter 735 - Fair Trade Act (Repealed)

Section 42-104 to 42-110 - Fair Trade Act.

Sections 42-104 to 42-110, inclusive, are repealed.

(1949 Rev., S. 6708–6714; 1971, P.A. 596; P.A. 75-31.)






Chapter 735a - Unfair Trade Practices

Section 42-110a - Definitions.

As used in this chapter:

(1) “Commissioner” means the Commissioner of Consumer Protection;

(2) “Documentary material” means the original or a copy of a book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or recording, wherever situate;

(3) “Person” means a natural person, corporation, limited liability company, trust, partnership, incorporated or unincorporated association, and any other legal entity;

(4) “Trade” and “commerce” means the advertising, the sale or rent or lease, the offering for sale or rent or lease, or the distribution of any services and any property, tangible or intangible, real, personal or mixed, and any other article, commodity, or thing of value in this state.

(P.A. 73-615, S. 1, 16; P.A. 78-346, S. 1; P.A. 95-79, S. 154, 189; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 78-346 redefined “trade” and “commerce” to include rent and lease of services or property; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 21 CA 275. Connecticut Unfair Trade Practices Act (CUTPA) Sec. 42-110a et seq. cited; medical malpractice claims recast as CUTPA claims cannot form basis for a CUTPA violation. 52 CA 487. Defendants’ breaches of their fiduciary duty to plaintiff entitled plaintiff to damages, including reimbursement of any improper fees and charges, interest for loss of use of profits and a constructive trust over profits defendants received through improper use of partnership funds, and constituted a violation of CUTPA because defendants’ actions clearly placed them in direct competition with the interests of the partnership; trial court reversed. 57 CA 121. Where use and occupancy of apartment incidental to employment and not a tenancy, plaintiff could not prevail under CUTPA claim. 59 CA 704. Plaintiff, who established that defendant refused to sell and install carpeting at price originally quoted to plaintiff, suffered the loss of his contract and, therefore, sustained an “ascertainable loss” as result of an unfair trade practice. Accordingly, plaintiff was entitled to punitive damages under CUTPA. 76 CA 586. Defendants did not violate Connecticut Unfair Trade Practices Act (CUTPA); trial court’s assessment of dispute as intracorporate and outside purview of CUTPA was not clearly erroneous. 91 CA 619. Where both parties honored the contract, there was no unfair, unethical or unscrupulous act so as to constitute an unfair trade practice. 117 CA 550.

Cited as Connecticut Unfair Trade Practices Act (CUTPA) 42a-110a et seq., condominium mismanagement not within purview of CUTPA. 45 CS 341. Cited as Connecticut Unfair Trade Practices Act (CUTPA) 42-110a et seq.; motion to strike complaint alleging unfair trade practices denied in case involving delivery system of a mail order pharmaceutical service; such delivery operation was entrepreneurial. 49 CS 388.

Subdiv. (3):

Cited. 203 C. 342. Cited. 230 C. 486. Cited. 232 C. 480. Cited. 238 C. 183.

Subdiv. (4):

Cited. 190 C. 510. Cited. 200 C. 172. Cited. 216 C. 65. Cited. 230 C. 486. Cited. 232 C. 480. Cited. 238 C. 183. Cited. 243 C. 17.

Cited. 28 CA 660.

Cited. 36 CS 183. Cited. 43 CS 431.



Section 42-110b - Unfair trade practices prohibited. Legislative intent.

(a) No person shall engage in unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade or commerce.

(b) It is the intent of the legislature that in construing subsection (a) of this section, the commissioner and the courts of this state shall be guided by interpretations given by the Federal Trade Commission and the federal courts to Section 5(a)(1) of the Federal Trade Commission Act (15 USC 45(a)(1)), as from time to time amended.

(c) The commissioner may, in accordance with chapter 54, establish by regulation acts, practices or methods which shall be deemed to be unfair or deceptive in violation of subsection (a) of this section. Such regulations shall not be inconsistent with the rules, regulations and decisions of the federal trade commission and the federal courts in interpreting the provisions of the Federal Trade Commission Act.

(d) It is the intention of the legislature that this chapter be remedial and be so construed.

(P.A. 73-615, S. 2, 16; P.A. 75-618, S. 1, 11; P.A. 76-303, S. 1, 4.)

History; P.A. 75-618 rephrased provisions for clarity and consistency; P.A. 76-303 deleted provision in Subsec. (a) which established unfair or deceptive acts and methods of competition as those in rules, regulations or decisions interpreting Federal Trade Commission Act by Federal Trade Commission or federal courts and in regulations of commissioner and state courts, inserting new Subsec. (b) in its stead, relettered former Subsec. (b) and added Subsec. (d).

Cited. 11 CA 289; 13 CA 194; 14 CA 425; 15 CA 101; 17 CA 421; 19 CA 379; 20 CA 625; 21 CA 185; 23 CA 137; Id., 585; 27 CA 59; Id., 810; 28 CA 491; Id., 660; Id., 760; 31 CA 443; Id., 682; 32 CA 644; 33 CA 294; Id., 575; 40 CA 23; 41 CA 19; Id., 437; 42 CA 124. Discussed re res judicata and federal litigation. 49 CA 582. Single act of misconduct is sufficient to support a CUTPA claim. Federal law sets a floor, not a ceiling. 72 CA 342. With respect to CUTPA, clear and convincing evidence is not the appropriate standard of proof whenever claims of tortious conduct require proof of willful, wrongful or unlawful acts; the ordinary preponderance of the evidence standard is appropriate. 99 CA 719. A landlord-tenant relationship can be the basis for a CUTPA claim, but there must be some nexus with a public interest, some violation of a concept of what is fair, some immoral, unethical, oppressive or unscrupulous business practice or some practice that offends public policy. 126 CA 829. Defendant’s theft of plaintiff’s funds constituted conversion and theft, and court properly found such act qualified as immoral, unethical, oppressive and unscrupulous and therefore constituted an unfair or deceptive act proscribed by CUTPA. 136 CA 99.

Cited. 36 CS 183; 38 CS 455; 40 CS 336; 41 CS 130; Id., 484; 44 CS 274.

Subsec. (a):

Cited. 192 C. 124; 200 C. 172; 216 C. 65; Id., 200; 229 C. 213; 232 C. 480; Id., 559; 238 C. 183; 241 C. 24; 242 C. 236; 243 C. 17. Although purely intracorporate conflicts are not covered by CUTPA, actions outside scope of the employment relationship may be covered. Id., 355. Defendant did not engage in deceptive practice prohibited by CUTPA by intentionally failing to disclose until after fall catalogs were printed and mailed that it did not intend to provide financing for deferred billing program; since courts have held that a failure to disclose can be deceptive only if, in light of all the circumstances, there is a duty to disclose, the letter of intent, under facts of the case, did not give rise to any statutory, regulatory or contractual duty on defendant’s part to repudiate timely its commitment to provide financing for deferred billing program. 274 C. 33. Hospital decisions regarding physicians’ privileges do not fall within ambit of CUTPA. 296 C. 315.

Cited. 13 CA 208; 22 CA 464; 23 CA 227; 26 CA 203; 27 CA 628; Id., 706; 30 CA 493; 35 CA 455; 38 CA 859; 43 CA 419; Id., 756. While existence of a duty is not a prerequisite for finding of a CUTPA violation, defendant did not violate CUTPA by declining to do that which it simply was not required to do. 64 CA 417. Failure to disclose can be deceptive only if, in light of all the circumstances, there is a duty to disclose. 78 CA 760. Representing on numerous occasions that work will be performed by one subcontractor known to perform at a certain master level while knowing that the work will be performed by a different subcontractor not of the same master level constitutes a deceptive act. 113 CA 509. A practice may be unfair because of the degree to which it meets one of the following criteria or because to a lesser extent it meets all three: (1) Whether the practice, without necessarily having been previously considered unlawful, offends public policy as it has been established by statutes, common law or otherwise; (2) whether it is immoral, unethical, oppressive or unscrupulous; or (3) whether it causes substantial injury to consumers, competitors or other businesspersons. 114 CA 262. A CUTPA violation may not be alleged for activities that are incidental to an entity’s primary trade or commerce, and subject transaction was incidental to primary business and thus fell outside purview of CUTPA. 116 CA 483. Contractor’s failure to obtain certificate of registration under Sec. 20-417b and not disclosing that fact to plaintiff was a CUTPA violation as a matter of law, but plaintiff failed to show that the violation resulted in an ascertainable loss. 121 CA 165. Allegations involving purely intracorporate matters fail to satisfy CUTPA’s requirement that a defendant’s conduct implicate trade or commerce. 123 CA 512. Defendant land owner’s conduct, in inducing plaintiff land purchaser to pursue design plans and the purchase of land after the original term of their reservation agreement had expired then increasing the price of the land in contravention of that agreement, deprived plaintiff of the benefit of his bargain and was unscrupulous and unethical and thus constituted a deceptive and unfair trade practice. Id., 800. Under CUTPA, general principles of agency law are applicable to determine whether to hold a principal liable for the acts of its agent, and trial court properly imputed to defendant the acts of its attorney and real estate agent for purpose of establishing a CUTPA violation. 125 CA 678. CUTPA is inapplicable in case where sellers of real property were not primarily engaged in the business of selling real property. 132 CA 272.

Radio station’s use of approximation of its FM radio frequency, which was same number as that used by another station, does not constitute an unfair trade practice. 35 CS 1. Cited. 41 CS 575; 43 CS 431; 44 CS 569; 45 CS 11. Motion to strike complaint alleging unfair trade practice denied in case involving personal injury to tenant when he fell on ice on the outside stairs of defendant landlord’s apartment house and plaintiff alleges that the ice was due to the absence of gutters. Id., 267.

Subsec. (b):

Cited. 200 C. 172; 216 C. 65; 232 C. 480.

Cited. 41 CS 575; 42 CS 198.

Subsec. (d):

Cited. 200 C. 172; 232 C. 480; 238 C. 183.

Cited. 39 CS 78; 42 CS 198.



Section 42-110c - Exceptions.

(a) Nothing in this chapter shall apply to: (1) Transactions or actions otherwise permitted under law as administered by any regulatory board or officer acting under statutory authority of the state or of the United States; or (2) acts done by the publisher, owner, agent or employee of a newspaper, periodical or radio or television station in the publication or dissemination of an advertisement, where the publisher, owner, agent or employee did not have knowledge of the false, misleading, unfair or deceptive character of the advertisement, and did not have direct financial interest in the sale or distribution of the advertised product or service.

(b) The burden of proving exemption, as provided in this section, from the provisions of this chapter shall be upon the person claiming the exemption.

(P.A. 73-615, S. 3, 16; P.A. 75-618, S. 2, 11; P.A. 76-303, S. 2, 4.)

History: P.A. 75-618 referred to “unfair” character of advertisement in Subsec. (a); P.A. 76-303 specified transactions or actions otherwise permitted “under law”.

Cited. 42 CA 599.

Cited. 40 CS 336.

Subsec. (a):

Cited. 199 C. 651. Subdiv. (1): CUTPA is subject to the remoteness doctrine as a limitation on standing, and complaint brought re increased power generation at nuclear power station failed to allege direct harm. 300 C. 542.

Subsec. (b):

Cited. 45 CS 11.



Section 42-110d - Investigation. Hearing. Orders. Enforcement. Disclosure of information.

(a) For the purposes of this chapter the commissioner shall have the power to order an investigation and examination to be made. In addition to other powers conferred upon the commissioner by this chapter, the commissioner or his authorized representatives may issue subpoenas to any person involved in any matter under investigation and examination, administer an oath or affirmation to any person, and conduct hearings in aid of any investigation or examination, provided none of the powers conferred by this chapter shall be used for the purpose of compelling any natural person to furnish testimony or evidence which might tend to incriminate him or subject him to a penalty or forfeiture.

(b) Said commissioner or his authorized representatives shall have the right to (1) enter any place or establishment within the state, at reasonable times, for the purpose of making an investigation; (2) check the invoices and records pertaining to costs and other transactions of commodities; (3) take samples of commodities for evidence upon tendering the market price therefor to the person having such commodity in his custody; (4) subpoena documentary material relating to such investigation; and (5) have access to, for the purpose of examination, documentary material and the right to copy such documentary material of any person being investigated or proceeded against. The commissioner or his authorized representatives shall have power to require by subpoena the attendance and testimony of witnesses and the production of all such documentary material relating to any matter under investigation.

(c) In addition to other powers conferred upon the commissioner, said commissioner may execute in writing and cause to be served by certified mail an investigative demand upon any person suspected of using, having used or about to use any method, act or practice declared by section 42-110b to be unlawful or upon any person from whom said commissioner wants assurance that section 42-110b has not, is not or will not be violated. Such investigative demand shall contain a description of the method, act or practice under investigation, provide a reasonable time for compliance, and require such person to furnish under oath or otherwise, as may be specified in said demand, a report in writing setting forth relevant facts or circumstances together with documentary material.

(d) Said commissioner, in conformance with sections 4-176e to 4-185, inclusive, whenever he has reason to believe that any person has been engaged or is engaged in an alleged violation of any provision of this chapter, shall mail to such person, by certified mail, a complaint stating the charges and containing a notice of a hearing, to be held upon a day and at a place therein fixed at least fifteen days after the date of such complaint. The person so notified shall have the right to file a written answer to the complaint and charges therein stated and appear at the time and place so fixed for such hearing, in person or otherwise, with or without counsel, and submit testimony and be fully heard. Any person may make application, and upon good cause shown shall be allowed by the commissioner to intervene and appear in such proceeding by counsel or in person. The testimony in any such proceeding, including the testimony of any intervening person, shall be under oath and shall be reduced to writing by the recording officer of the hearing and filed in the office of the commissioner. The commissioner or his authorized representatives shall have the power to require by subpoena the attendance and testimony of witnesses and the production of any documentary material at such proceeding. If upon such hearing the commissioner is of the opinion that the method of competition or the act or practice in question is prohibited by this chapter, the commissioner shall make a report in writing to the person complained of in which he shall state his findings as to the facts and shall forward by certified mail to such person an order to cease and desist from using such methods of competition or such act or practice, or, if the amount involved is less than five thousand dollars, an order directing restitution, or both. The commissioner may apply for the enforcement of any cease and desist order, order directing restitution or consent order issued under this chapter to the superior court for the judicial district of Hartford, or to any judge thereof if the same is not in session, for orders temporarily and permanently restraining and enjoining any person from continuing violations of such cease and desist order, order directing restitution or consent order. Such application for a temporary restraining order, temporary and permanent injunction, order directing restitution and for such other appropriate decree or process shall be brought and the proceedings thereon conducted by the Attorney General.

(e) In addition to any injunction issued pursuant to subsection (d) of this section, the court may make such additional orders or judgments as may be necessary to restore to any person in interest any moneys or property, real or personal, which may have been acquired by means of any practices prohibited by this chapter, including the appointment of a receiver or the revocation of a license or certificate authorizing the person subject to the order or injunction to engage in business in this state, or both.

(f) The commissioner or the Attorney General or their employees shall disclose, in accordance with the provisions of the Freedom of Information Act, as defined in section 1-200, all records concerning the investigation of any alleged violation of any provision of this chapter, including, but not limited to, any complaint initiating an investigation and all records of the disposition or settlement of a complaint. For purposes of this section, “disposition” shall include the following action or nonaction with respect to any complaints or investigations: (A) No action taken because of (i) a lack of jurisdiction; (ii) unsubstantiated allegations or (iii) a lack of sufficient information to draw a conclusion, as determined by the commissioner, after investigation; (B) referral to another state agency, or to a federal or local agency, or to law enforcement authorities; (C) an acceptance of an assurance of voluntary compliance in accordance with the provisions of section 42-110j; and (D) formal action taken, including the institution of administrative proceedings pursuant to subsection (d) of this section or court proceedings pursuant to section 42-110m, 42-110o or 42-110p. The commissioner may withhold such records from disclosure during the pendency of an investigation or examination held in accordance with subsection (a) of this section, but in no event shall the commissioner withhold any such records longer than a period of eighteen months after the date on which the initial complaint was filed with the commissioner or after the date on which the investigation or examination was commenced, whichever is earlier. Nothing herein shall be deemed to affect the rights of litigants, including parties to administrative proceedings, under the laws of discovery of this state.

(P.A. 73-615, S. 4, 12, 13, 16; P.A. 75-618, S. 3, 11; P.A. 76-436, S. 279, 681; P.A. 78-280, S. 5, 127; P.A. 79-395, S. 1, 2; P.A. 81-356, S. 1; P.A. 84-468, S. 1, 10; P.A. 88-230, S. 1, 12; 88-317, S. 91, 107; P.A. 90-98, S. 1, 2; P.A. 93-76; 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 97-47, S. 40.)

History: P.A. 75-618 rephrased provision in Subsec. (a) re commissioner’s power to make investigations, referring to entire chapter rather than to Sec. 42-110b, and allowed authorized representatives to issue subpoenas, amended Subsec. (b) to replace documentary “evidence” with documentary “material” and to delete requirement that commissioner or representative make investigation “after written request”, inserted new Subsec. (c) re investigative demands, relettered former Subsecs. (c) and (d) accordingly, adding provision re subpoena power and distinguishing between temporary and permanent orders in former Subsec. (c), now (d), and deleted former Subsecs. (e) to (g) re penalties for violations; P.A. 76-436 replaced court of common pleas with superior court in Subsec. (d), effective July 1, 1978; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county” in Subsec. (c); P.A. 79-395 added Subsec. (f) re disclosure of information and exception re Subsec. (f) in Subsec. (a); P.A. 81-356 expanded commissioner’s powers by providing that he may order restitution if he believes an unfair trade practice has been committed and if the amount involved is less than $2,000 in Subsec. (d); P.A. 84-468 deleted language in Subsec. (a) which limited disclosure of information and changed the manner of disclosure of investigations, pending and nonpending; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended reference to Secs. 4-177 to 4-185 in Subsec. (d) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-76 made technical changes and amended Subsec. (d) by increasing the monetary limit of commissioner’s restitution powers from $2,000 to $5,000; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-47 amended Subsec. (f) by substituting “the Freedom of Information Act, as defined in section 1-18a” for “chapter 3”.

Cited. 42 CS 198.

Subsec. (a):

Cited. 190 C. 510.

Subsec. (b):

Cited. 190 C. 510.

Subsec. (c):

Cited. 190 C. 510.

Subsec. (d):

Cited. 190 C. 510.

Subsec. (e):

Cited. 190 C. 510.



Section 42-110e - Appeals.

Any person required by an order of the commissioner to cease and desist from using any method, act or practice declared unlawful by section 42-110b or to make restitution may appeal therefrom in accordance with the provisions of section 4-183. Appeals under this section shall be privileged cases to be heard by the court as soon after the return day as shall be practicable.

(P.A. 73-615, S. 5, 16; P.A. 76-436, S. 280, 681; P.A. 77-603, S. 122, 125; P.A. 81-356, S. 2.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-603 replaced detailed appeal provisions with requirement that appeals be made in accordance with Sec. 4-183 but retained provision re privileged status of cases; P.A. 81-356 allowed appeals by persons required to make restitution.



Section 42-110f - Powers of receiver. Restitution. Judicial supervision.

When a receiver is appointed by the court pursuant to this chapter, he shall have the power to sue for, collect, receive and take into his possession all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, records, documents, papers, choses in action, bills, notes and property of every description, derived by, or aiding in any manner, any practice declared to be illegal and prohibited by this chapter, including property with which such property has been mingled if it cannot be identified in kind because of such commingling, and to sell, convey, and assign the same and hold and dispose of the proceeds thereof under the direction of the court. Any person who has suffered damages as a result of the use or employment of any unlawful practices and submits proof to the satisfaction of the court that he has in fact been damaged, may participate with general creditors in the distribution of the assets to the extent he has sustained out-of-pocket losses. In the case of a partnership or business entity, the receiver shall settle the estate and distribute the assets under the direction of the court. The court shall have jurisdiction of all questions arising in such proceedings and may make such orders and judgments therein as may be required.

(P.A. 73-615, S. 6, 16.)



Section 42-110g - Action for damages. Class actions. Costs and fees. Equitable relief. Jury trial.

(a) Any person who suffers any ascertainable loss of money or property, real or personal, as a result of the use or employment of a method, act or practice prohibited by section 42-110b, may bring an action in the judicial district in which the plaintiff or defendant resides or has his principal place of business or is doing business, to recover actual damages. Proof of public interest or public injury shall not be required in any action brought under this section. The court may, in its discretion, award punitive damages and may provide such equitable relief as it deems necessary or proper.

(b) Persons entitled to bring an action under subsection (a) of this section may, pursuant to rules established by the judges of the Superior Court, bring a class action on behalf of themselves and other persons similarly situated who are residents of this state or injured in this state to recover damages.

(c) Upon commencement of any action brought under subsection (a) of this section, the plaintiff shall mail a copy of the complaint to the Attorney General and the Commissioner of Consumer Protection and, upon entry of any judgment or decree in the action, shall mail a copy of such judgment or decree to the Attorney General and the Commissioner of Consumer Protection.

(d) In any action brought by a person under this section, the court may award, to the plaintiff, in addition to the relief provided in this section, costs and reasonable attorneys’ fees based on the work reasonably performed by an attorney and not on the amount of recovery. In a class action in which there is no monetary recovery, but other relief is granted on behalf of a class, the court may award, to the plaintiff, in addition to other relief provided in this section, costs and reasonable attorneys’ fees. In any action brought under this section, the court may, in its discretion, order, in addition to damages or in lieu of damages, injunctive or other equitable relief.

(e) Any final order issued by the Department of Consumer Protection and any permanent injunction, final judgment or final order of the court made under section 42-110d, 42-110m, 42-110o or 42-110p shall be prima facie evidence in an action brought under this section that the respondent or defendant used or employed a method, act or practice prohibited by section 42-110b, provided this section shall not apply to consent orders or judgments entered before any testimony has been taken.

(f) An action under this section may not be brought more than three years after the occurrence of a violation of this chapter.

(g) In any action brought by a person under this section there shall be a right to a jury trial except with respect to the award of punitive damages under subsection (a) of this section or the award of costs, reasonable attorneys’ fees and injunctive or other equitable relief under subsection (d) of this section.

(P.A. 73-615, S. 7, 16; P.A. 74-183, S. 174, 291; P.A. 75-618, S. 5, 11; P.A. 76-303, S. 3, 4; P.A. 78-280, S. 2, 127; 78-346, S. 2; P.A. 79-210, S. 1; P.A. 84-468, S. 2, 10; P.A. 95-123, S. 1, 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: P.A. 74-183 deleted reference to bringing action in circuit court in Subsec. (a); P.A. 75-618 rephrased Subsec. (a), rephrased Subsec. (d) re class actions, replacing proviso which had stated that in class action where there is monetary recovery on behalf of class attorney fees are to be awarded out of the recovery, required that action be brought within three, rather than two, years in Subsec. (f) and deleted Subsec. (g) re notice to supplier as requirement for bringing action; P.A. 76-303 specified that costs and attorney fees may be awarded the plaintiff where previously award could be made “to either party”; P.A. 78-280 replaced “county” with “judicial district” in Subsec. (a); P.A. 78-346 specified applicability of provisions to person who “rents or leases property”; P.A. 79-210 rephrased provision re applicability in Subsec. (a) and substituted “plaintiff or defendant” for “seller or lessor”, required that plaintiff rather than clerk of court mail copy of complaint in Subsec. (c), added “in lieu of damages” in Subsec. (d) and added reference to Secs. 42-110m, 42-110o and 42-110p and “defendant” in Subsec. (e); P.A. 84-468 provided that no proof of public interest or injury is required in an action brought under this section and that such action be brought pursuant to rules established by the judges of the superior court rather than pursuant to Sec. 42-110h; P.A. 95-123 amended Subsec. (c) to require the plaintiff to mail a copy of the complaint and any judgment or decree to the Commissioner of Consumer Protection and added Subsec. (g) re a right to a jury trial, effective October 1, 1995, and applicable to all actions pending on said date except actions that were assigned for trial prior to said date; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Cited. 4 CA 137; 13 CA 230; 15 CA 150; 17 CA 421; 23 CA 227; Id., 585; 24 CA 124; judgment reversed, see 221 C. 674; 31 CA 634. Trial court lacked power to award prejudgment interest on punitive damages. 32 CA 133. Cited. 39 CA 32; 42 CA 124; Id., 712. A party must establish that the conduct constitutes an unfair or deceptive trade practice and must present evidence providing court with basis for a reasonable estimate of the damages suffered; once a violation of CUTPA has been established, evidence that defendant has acted with reckless indifference to plaintiff’s rights or has committed an intentional and wanton violation of those rights is a necessary prerequisite to award of punitive damages; such an award is discretionary and the exercise of such discretion will not ordinarily be interfered with on appeal unless the abuse is manifest or injustice appears to have been done. 99 CA 719. With respect to CUTPA, clear and convincing evidence is not the appropriate standard of proof whenever claims of tortious conduct require proof of willful, wrongful or unlawful acts; the ordinary preponderance of the evidence standard is appropriate. Id. Court did not abuse its discretion in awarding attorney’s fees under CUTPA, including fees for work done on posttrial motions. 121 CA 105. By not objecting to plaintiff’s submission of a statement of attorney’s fees or the content of that statement, defendant acquiesced in that request and will not be heard to complain about that request on appeal. 130 CA 286.

Cited. 39 CS 107; 40 CS 560; 41 CS 130; Id., 484. In exercising its discretion under CUTPA, a court may include as part of attorney fee award those expenses that are associated with non-CUTPA or unsuccessful claims when all of those claims are related, meaning that they are premised on essentially the same transactions or their facts are inextricably connected or intertwined. 52 CS 363; judgment affirmed, see 137 CA 578.

Subsec. (a):

Cited. 184 C. 607; 192 C. 591; Id., 747; 193 C. 208; 203 C. 342; Id., 616; 207 C. 204; 209 C. 579; 219 C. 644; 228 C. 42; 229 C. 213; Id., 479; 232 C. 666; 238 C. 183; Id., 216; Id., 293; 240 C. 300; 241 C. 630; 243 C. 1; Id., 17. Defendant’s attempted takeover of plaintiff, defendant’s employer, was not unethical or in violation of Uniform Trade Secrets Act and did not constitute a violation of CUTPA entitling plaintiff to punitive damages. 282 C. 209.

Cited. 25 CA 56; 33 CA 575. Award of punitive damages in an amount equal to actual damages is not an abuse of discretion. 35 CA 455. Cited. 41 CA 437; 42 CA 599; 43 CA 113; Id., 756. Two threshold requirements for a party seeking to recover damages under CUTPA. 51 CA 292. Single act of misconduct is sufficient to support CUTPA claim; proof of an ascertainable loss does not require quantification of the loss that claimant has suffered. 72 CA 342. Subsec. allows recovery only when the party seeking to recover damages establishes that conduct at issue constitutes an unfair or deceptive trade practice and presents evidence providing court with basis for reasonable estimate of the damages suffered. 99 CA 645. The statements of a party during litigation and a disagreement over the terms of a note do not cause the type of ascertainable loss required by CUTPA. 131 CA 223. CUTPA does not require plaintiff to prove that the ascertainable loss was incurred in this state when plaintiff alleges injury caused by unfair trade practices committed by defendants in this state. Id., 443.

Cited. 35 CS 1; 36 CS 183; 40 CS 336; 42 CS 198; Id., 514; 43 CS 431.

Subsec. (b):

Cited. 42 CS 198; 44 CS 569.

Subsec. (c):

Cited. 42 CS 198.

Subsec. (d):

Cited. 184 C. 607; 202 C. 106; 203 C. 342; Id., 616; 208 C. 515; 209 C. 579; 216 C. 200; 219 C. 644; 222 C. 211; 238 C. 216; Id., 293; 240 C. 654.

Court rather than jury determines an award of attorneys’ fees. 10 CA 22. Cited. Id., 527. Attorneys representing plaintiff class on whose behalf “relief is granted” may, in court’s discretion, recover attorneys’ fees and costs. 17 CA 421. Cited. 24 CA 514; 35 CA 455; 41 CA 437; Id., 754; 42 CA 599. Trial court’s award of attorney’s fees under CUTPA was improper where award was made without affording parties the opportunity to present evidence and to be heard on issue of reasonable attorney’s fees. 49 CA 751. Awarding of attorney’s fees under Subsec. discussed. 57 CA 189. Award of attorney’s fees pursuant to Subsec. encompasses claims related to prosecution of a CUTPA claim, not only one claim explicitly labeled as a CUTPA claim. 93 CA 727. The award of attorney’s fees under CUTPA to defendant was proper because, although section only permits awards to plaintiff, defendant prevailed on his counterclaim and was therefore a counterclaim plaintiff for purposes of section. 112 CA 837.

Cited. 35 CS 1; 36 CS 183; 42 CS 514; 43 CS 91.

Subsec. (f):

Cited. 202 C. 234. Section has no alternative provision for suit within certain time following discovery of violation. 207 C. 204. Cited. 219 C. 644. Calculation of statute of limitations period. 245 C. 1.

Cited. 27 CA 59; 33 CA 702. 3-year limitation is jurisdictional. 50 CA 688. Applies to all claims brought under CUTPA without regard to nature of the underlying unfair trade practice that has been alleged. 94 CA 593.

In action to recover damages caused by fire, plaintiffs’ claims asserting violation of CUTPA were not time barred by applicable statute of limitations in light of defendant’s continuous failure to do what was necessary to install a sprinkler system, obtain a permanent certificate of occupancy and correct construction deficiencies so as to comply with applicable codes, all of which tolled the time limitations of Subsec. 50 CS 28.



Section 42-110h - Class actions.

As soon as practicable after the commencement of an action brought as a class action, the court shall determine by order whether it is to be so maintained. An order under this section may be conditional, and it may be amended before decision on the merits. An order issued under this section shall be immediately appealable by either party.

(P.A. 73-615, S. 8, 16; P.A. 84-468, S. 3, 10; P.A. 00-196, S. 59.)

History: P.A. 84-468 deleted former Subsecs. (a), (b) and (d) to (h), inclusive, detailing procedure for class actions; P.A. 00-196 made a technical change.

Cited. 23 CA 585.

Cited. 42 CS 198.



Section 42-110i - Settlement of class actions.

Section 42-110i is repealed.

(P.A. 73-615, S. 9, 16; P.A. 75-618, S. 6, 11; P.A. 76-435, S. 60, 82; P.A. 79-210, S. 2; P.A. 84-468, S. 9, 10.)



Section 42-110j - Voluntary compliance.

In the administration of this chapter, the commissioner may accept an assurance of voluntary compliance with respect to any method, act or practice deemed in violation of this chapter from any person alleged to be engaged or to have been engaged in such method, act or practice. Such assurance may include an amount as restitution to aggrieved persons. No such assurance of voluntary compliance shall be considered an admission of violation for any purpose. Matters thus closed may at any time be reopened by the commissioner for further proceedings in the public interest.

(P.A. 73-615, S. 10, 16.)



Section 42-110k - Commissioner’s enforcement powers. Court orders.

If any person fails or refuses to file any statement or report, or obey any subpoena or investigative demand issued by the commissioner or his authorized representatives, the commissioner may, after notice, apply to the superior court for the judicial district of Hartford, which court, after a hearing thereon, may issue an order: (1) Granting injunctive relief to restrain the person from engaging in the advertising or sale of any commodity or the conduct of any trade or commerce that is involved in the alleged or suspected violation; (2) vacating, annulling or suspending the corporate charter of a corporation created by or under the laws of Connecticut or revoking or suspending the certificate of authority to do business in this state of a foreign corporation or revoking or suspending any other licenses, permits or certificates issued pursuant to law to such person which are used to further the allegedly unlawful practice; and (3) granting such other relief as may be required, until the person files the statement or report, or obeys the subpoenas or investigative demand. Any disobedience of any final order entered under this section by any court shall be punished as a contempt thereof.

(P.A. 73-615, S. 11, 16; P.A. 75-618, S. 8, 11; P.A. 76-436, S. 281, 681; P.A. 78-280, S. 5, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 75-618 added reference to commissioner’s authorized representatives; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 42 CS 198.



Section 42-110l - Assistance by court prosecutors.

The various state’s attorneys and prosecuting attorneys shall lend to the commissioner or Attorney General such assistance as either may request in the commencement and prosecution of actions pursuant to this chapter.

(P.A. 73-615, S. 14, 16.)



Section 42-110m - Restraining orders or injunctions. Relief.

(a) Whenever the commissioner has reason to believe that any person has been engaged or is engaged in an alleged violation of any provision of this chapter said commissioner may proceed as provided in sections 42-110d and 42-110e or may request the Attorney General to apply in the name of the state of Connecticut to the Superior Court for an order temporarily or permanently restraining and enjoining the continuance of such act or acts or for an order directing restitution and the appointment of a receiver in appropriate instances, or both. Proof of public interest or public injury shall not be required in any action brought pursuant to section 42-110d, section 42-110e or this section. The court may award the relief applied for or so much as it may deem proper including reasonable attorney’s fees, accounting and such other relief as may be granted in equity. In such action the commissioner shall be responsible for all necessary investigative support.

(b) Nothing contained in this chapter shall be construed as a limitation upon the power or authority of the state, the attorney general or the commissioner to seek administrative, legal or equitable relief as provided by other statutes or at common law.

(P.A. 75-618, S. 4, 11; P.A. 84-468, S. 4, 10; P.A. 91-406, S. 12, 29; P.A. 94-15, S. 1.)

History: P.A. 84-468 amended Subsec. (a) by providing that proof of public interest or injury is not required in any action brought pursuant to Sec. 42-110d, 42-110e or this section; P.A. 91-406 corrected a typographical error; P.A. 94-15 added a provision in Subsec. (a) allowing the court to award reasonable attorney fees.

Cited. 4 CA 137. Cited. 13 CA 230. Cited. 15 CA 150.



Section 42-110n - Consent orders.

(a) In the administration of this chapter, the commissioner, any time after the issuance of a complaint provided for in subsection (d) of section 42-110d, may accept an agreement by any person charged with violating the provisions of section 42-110b to enter into a written consent order in lieu of an adjudicative hearing. The acceptance of a consent order shall be within the complete discretion of the commissioner or such presiding officer as had been designated by the commissioner.

(b) The consent order provided for in subsection (a) of this section shall contain: (1) An admission of all jurisdictional facts; (2) an express waiver of the right to seek judicial review or otherwise to challenge or contest the validity of the order; (3) a provision that the complaint may be used in construing the terms of the consent order; (4) a statement that the consent order shall have the same force and effect as an order entered after a full hearing and shall become final when issued; (5) a specific assurance of discontinuance of each of the acts alleged in the complaint; (6) the signature of each of the individual respondents or his counsel; and (7) the signature of the commissioner or of his authorized representative.

(c) Negotiations leading up to the acceptance of a consent order are not open to the public. The consent order itself is a matter of public record.

(d) A consent order shall have the same force and effect as a cease and desist order issued pursuant to subsection (d) of section 42-110d.

(P.A. 75-618, S. 7, 11.)



Section 42-110o - Civil penalties.

(a) Any person who violates the terms of a temporary restraining order or an injunction issued under subsection (d) of section 42-110d or subsection (a) of section 42-110m shall forfeit and pay to the state a civil penalty of not more than twenty-five thousand dollars per violation. For purposes of this section the court issuing the injunction shall retain jurisdiction, and the cause shall be continued, and in such cases the Attorney General acting in the name of the state may petition for recovery of civil penalties.

(b) In any action brought under section 42-110m, if the court finds that a person is wilfully using or has wilfully used a method, act or practice prohibited by section 42-110b, the Attorney General, upon petition to the court, may recover, on behalf of the state, a civil penalty of not more than five thousand dollars for each violation. For purposes of this subsection, a wilful violation occurs when the party committing the violation knew or should have known that his conduct was a violation of section 42-110b.

(P.A. 75-618, S. 9, 11; P.A. 87-297; P.A. 94-15, S. 2.)

History: P.A. 87-297 amended Subsec. (a) by adding reference to temporary restraining orders or injunctions issued under Sec. 42-110m(a); P.A. 94-15 increased the civil penalty in Subsec. (b) from $2,000 to $5,000.

Subsec. (b):

Cited. 217 C. 404. Court not required to consider whether defendant was easily accessible to the public or whether anyone was actually harmed by the unfair or deceptive trade practice in determining whether to assess penalty; section does not require the defendant have had actual knowledge that the practice was unfair or deceptive. 246 C. 721.



Section 42-110p - Dissolution, suspension or forfeiture of corporate franchise for violation of injunction.

Upon petition by the Attorney General, the superior court for the judicial district of Hartford may, in its discretion, order the dissolution or suspension or forfeiture of the franchise of any corporation which violates the terms of any injunction issued under section 42-110m.

(P.A. 75-618, S. 10, 11; P.A. 80-483, S. 170, 186; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 80-483 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 42-110q - Service contract agreements. Fee disclosure required.

(a) For the purposes of this section: (1) “Service contractor” means a person engaged in the business of repairing, overhauling, adjusting, assembling or disassembling consumer goods; (2) “person” means a natural person, corporation, limited liability company, trust, partnership, incorporated or unincorporated association, and any other legal entity; (3) “consumer goods” means any article purchased, leased or rented primarily for personal, family or commercial purpose; and (4) “service charge” means the fee charged by the service contractor to respond to the request for services.

(b) It shall be an unfair or deceptive trade practice, in violation of this chapter, for any service contractor to fail to disclose to a prospective customer, at the time the prospective customer makes initial contact by any means with the service contractor, that a service call made by the service contractor to the home or business of the prospective customer will require the payment by the prospective customer to the service contractor of separate and distinct fees for the following, if such is the case: (1) Service charge, and (2) labor charge.

(P.A. 77-464, S. 1, 2; P.A. 95-79, S. 155, 189; P.A. 10-32, S. 125.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 10-32 made technical changes, effective May 10, 2010.

Cited. 41 CA 754.

Subsec. (a):

Cited. 24 CA 85.






Chapter 735b - Repair of Consumer Goods

Section 42-110r - Definitions.

For the purposes of this chapter:

(a) “Repairer” means any person engaged in the business of repairing, overhauling, adjusting, assembling or disassembling consumer goods;

(b) “Person” means a natural person, corporation, limited liability company, trust, partnership, incorporated or unincorporated association, and any other legal entity;

(c) “Consumer goods” means any article, except motor vehicles, purchased, leased or rented primarily for personal, family, household or commercial purposes.

(P.A. 77-532, S. 1; P.A. 95-79, S. 156, 189.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 42-110s - Written estimates.

Upon request of a customer, a repairer shall make an estimate in writing of the parts and labor charges necessary for a specific job and shall not charge for work done or parts supplied in excess of the estimate without the consent of such customer.

(P.A. 77-532, S. 2.)



Section 42-110t - Invoices to show separate charges, used parts, component systems. Replaced parts to be available to customer.

All work done by a repairer for which a separate charge is imposed upon a customer for such work, except for work represented by a charge to the customer in an amount less than twenty-five dollars, shall be recorded on an invoice and shall reasonably describe all service work done and parts supplied. If any used parts are supplied, the invoice shall clearly state that fact. If any component system installed is composed of new and used parts, such invoice shall clearly state that fact. One copy of the invoice shall be given to the customer and one copy shall be retained by the repairer for a period of not less than one year. The repairer shall make available to the customer, if requested at the time a work order is placed, all replaced parts, components or equipment, excepting any parts, components or equipment normally sold on an exchange basis or subject to a warranty. The obligation to make available replaced parts, components and equipment shall not apply to any part, the dimensions of which are less than one-quarter of an inch, when replaced by a jeweler, watchmaker or silversmith.

(P.A. 77-532, S. 3; P.A. 78-110; P.A. 79-631, S. 17, 111.)

History: P.A. 78-110 specified that obligation to make replaced parts etc., available does not apply to jewelers, watchmakers or silversmiths in certain cases; P.A. 79-631 made technical correction, substituting “one-quarter of an inch” for “one quarter or one inch” in provision re jewelers, etc.



Section 42-110u - Signs to be posted advising customer of rights.

A repairer shall post a sign twenty-four inches by twenty-six inches in a conspicuous area upon the premises in boldface type, or in such place or places and in such type and size as the Commissioner of Consumer Protection shall require by regulation, which sign shall read as follows:

A CUSTOMER MAY REQUEST...

1. A WRITTEN ESTIMATE FOR REPAIR WORK.

2. A DETAILED INVOICE OF WORK DONE AND PARTS SUPPLIED.

3. RETURN OF REPLACED PARTS, PROVIDED THE REQUEST IS MADE AT THE TIME THE WORK ORDER IS PLACED.

QUESTIONS CONCERNING THE ABOVE SHOULD BE DIRECTED TO THE MANAGER OF THIS REPAIR FACILITY.

(P.A. 77-532, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-110v - Violations of sections 42-110r to 42-110w.

A violation of any provision of sections 42-110r to 42-110w, inclusive, is a violation of section 42-110b and such violation shall be subject to all of the provisions of chapter 735a notwithstanding the provisions of subdivision (1) of subsection (a) of section 42-110c.

(P.A. 77-532, S. 5; P.A. 82-418, S. 3, 4.)

History: P.A. 82-418 replaced a reference to Sec. 42-110v with a reference to Sec. 42-110w, providing that a violation of the warranty reimbursement provision is an unfair trade practice.



Section 42-110w - Warranties on receiving equipment, reimbursement for costs. Service information and replacement parts. Schematics and pictorials.

(a) Any manufacturer who makes an express warranty, as that term is defined in section 42a-2-313, in a sale of receiving equipment, as defined in section 20-342, for personal, family or household purposes and who designates a service representative within the state to honor the terms of such warranty shall reimburse such representative for the cost of providing the services or repairs required under such warranty. The amount of such reimbursement shall be identical to the amount charged by such service representative for services and repairs, including parts and labor, to customers who are not covered by any warranty protection. The quality of service and repairs by such service representative in honoring the terms of any warranty shall be consistent with the services and repairs provided to customers who are not covered by any warranty protection.

(b) Each manufacturer of receiving equipment doing business in this state shall make available to such service representative current service information and an adequate supply of replacement parts. Such information and parts shall be provided by distributors located in the state within thirty days of the date of order and shall remain available for not less than four years after the date of the final sale of any discontinued model or type of receiving equipment.

(c) Unless the parties otherwise agree, any services or repairs arising under such express warranty shall be performed within the state if competent and qualified repair or service facilities are available.

(d) In any such sale of receiving equipment having a value of fifty dollars or more, the manufacturer shall provide to the buyer service literature and legible schematics or pictorials including, but not limited to, wave forms and ohmic, voltage and wattage ratings.

(P.A. 80-429.)






Chapter 735c - Refund, Exchange and Discount Policies and Practices

Section 42-110aa - Refund and exchange policies, generally.

(a) Refusal to accept returns prohibited. Use of electronic monitoring system. No person engaged in trade or commerce in this state, upon the return of goods purchased from such person’s place of business, shall refuse to accept the returned goods immediately and issue the individual returning such goods either a cash or credit refund of the purchase price or credit towards the purchase of another item offered for sale at such person’s place of business, provided such return is made within the period of time established by such person for the acceptance of returned goods and provided further, such goods are returned in a manner consistent with such person’s conspicuously posted refund or exchange policy. Any such person that utilizes an electronic system to record, monitor and limit the number or total dollar value of returns made by a consumer shall clearly indicate the use of such system within such person’s conspicuously posted refund or exchange policy.

(b) Notice of termination of right to return goods. Any person that utilizes an electronic system to record, monitor and limit the number or total dollar value of returns made by a consumer shall, prior to terminating the right of any such consumer to return goods at such person’s place of business pursuant to any such limitation, provide written notice to such consumer that indicates such termination. Such termination notice shall not affect such consumer’s right to return any goods purchased by such consumer or purchased for the benefit of such consumer prior to the date of such notice, if such consumer has a valid receipt evidencing a purchase date for such goods that is prior to the date such consumer receives such notice. Any such notice that is mailed to the last known address of such consumer or to the address of such consumer that is obtained through reasonably available public records shall be deemed to comply with the notification requirements of this subsection.

(c) Extension of time for accepting returned goods permitted. This section shall not be construed to prohibit any person engaged in trade or commerce in this state from extending the period of time during which such person will accept the return of goods purchased from such person’s place of business.

(d) Exemptions. This section does not apply to perishable goods, including readily perishable foods and beverages, or goods clearly marked as nonreturnable pursuant to such person’s conspicuously posted refund or exchange policy.

(e) Violation deemed unfair trade practice. Any violation of the provisions of subsection (a) of this section shall constitute an unfair trade practice for purposes of section 42-110b.

(P.A. 99-274, S. 1; P.A. 05-138, S. 1; P.A. 07-150, S. 1.)

History: P.A. 05-138 amended Subsec. (a) to delete provision re unfair trade practice, make conforming changes and require clear indication of the use of an electronic system to record, monitor and limit the number or total dollar value of returns within posted refund or exchange policy, added new Subsec. (b) requiring written notice to the consumer prior to terminating the consumer’s right to return goods when using such electronic system, redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d) and added Subsec. (e) re violation of Subsec. (a) constituting an unfair trade practice, effective January 1, 2006; P.A. 07-150 added “if such consumer has a valid receipt evidencing a purchase date for such goods that is prior to the date such consumer receives such notice” in Subsec. (b), effective July 1, 2007.



Section 42-110ll - Disclosure of retail discounts offered to senior citizens. Penalty.

Any person, firm or corporation who offers goods or services to the public at retail and who offers a discount to senior citizens shall disclose the qualifying age and the percentage or dollar amount of such discount on a conspicuously placed sign located at the point of display, the cash register or the store entrance. The Commissioner of Consumer Protection may assess a civil penalty in the amount of fifty dollars against any person, firm or corporation that violates the provisions of this section.

(P.A. 09-53, S. 1.)






Chapter 736 - Unfair Sales Practices

Section 42-111 to 42-115d - Unfair or deceptive trade practices, generally.

Sections 42-111 to 42-115d, inclusive, are repealed.

(1949 Rev., S. 6715–6717, 8703; 1955, S. 2869d, 2870d; 2871d; 1958 Rev., S. 53-365; 1959, P.A. 284, S. 1–4; 465; 1961, P.A. 308; 1963, P.A. 433; 466, S. 1, 2; February, 1965, P.A. 274, S. 1, 2; 305; 350, S. 1, 2; 574, S. 34; 1967, P.A. 419; 1969, P.A. 591, S. 4; P.A. 73-615, S. 15, 16.)



Section 42-115e - Injunction.

(a) A person likely to be damaged by a deceptive trade practice of another may be granted an injunction enjoining such practice under the principles of equity and on terms that the court considers reasonable. Proof of monetary damage, loss of profits, competition, actual confusion or misunderstanding or intent to deceive is not required. Relief granted for the copying of an article shall be limited to the prevention of confusion or misunderstanding as to source.

(b) The court in exceptional cases may award reasonable attorneys’ fees to the prevailing party. Costs or attorneys’ fees may be assessed against a defendant only if the court finds that he was wilfully engaged in a deceptive trade practice.

(c) The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this state.

(February, 1965, P.A. 350, S. 3; P.A. 84-468, S. 5, 10.)

History: P.A. 84-468 deleted former Subsec. (c) which had required commissioner of consumer protection to take action under provisions of Secs. 42-112 and 42-113 against persons violating Secs. 42-115c to 42-115f.



Section 42-115f - Exceptions.

Section 42-115f is repealed.

(February, 1965, P.A. 350, S. 4; P.A. 73-615, S. 15, 16.)



Section 42-115g - Sales of commodities in package form. Definitions.

As used in sections 42-115g to 42-115q, inclusive, “commodity in package form” means a commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale, exclusive of an auxiliary shipping container enclosing packages which individually conform to the requirements of said sections. An individual item or lot of any commodity not in package form but on which there is marked a selling price based on an established price per unit of weight or measure shall be construed to be a commodity in package form; “weight” means net weight; “commissioner” means the Commissioner of Consumer Protection; “consumer package” or “package of consumer commodity” means a commodity in package form, that is customarily produced or distributed for sale through retail sale agencies or instrumentalities for consumption or use by individuals for the purposes of personal care or in the performance of services ordinarily rendered in or about the household or in connection with personal possessions, and which usually is consumed or expended in the course of such consumption or use; “nonconsumer package” or “package of nonconsumer commodity” means any commodity in package form other than consumer package, and particularly a package designed solely for industrial or institutional use or for wholesale distribution only; “intrastate commerce” means any and all commerce or trade, begun, carried on and wholly completed within the limits of the state and “introduced into intrastate commerce” shall be construed to define the time and place at which the first sale and delivery of a commodity is made within the state, the delivery being made either directly to the purchaser or to a common carrier for shipment to the purchaser.

(1967, P.A. 804, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-115h - Inspection of packaged commodities. Off-sale orders.

The commissioner shall, from time to time, weigh or measure and inspect packages or amounts of commodities kept, offered or exposed for sale, sold or in the process of delivery to determine whether the same contain the amounts represented and whether they are kept, offered or exposed for sale, or sold, in accordance with law. When such packages or amounts of commodities are found not to contain the amounts represented, or are found to be kept, offered or exposed for sale in violation of law, the commissioner may order them off sale and may so mark or tag them as to show them to be illegal. In carrying out the provisions of this section, the commissioner may employ recognized sampling procedures under which the compliance of a given lot of packages will be determined on the basis of the result obtained on a sample selected from and representative of such lot. No person shall (1) sell, or keep, offer or expose for sale, in intrastate commerce, any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section unless and until such package or amount of commodity has been brought into full compliance with all legal requirements, or (2) dispose of any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section and that has not been brought into compliance with legal requirements, in any manner except with the specific approval of the commissioner.

(1967, P.A. 804, S. 2.)



Section 42-115i - Stop-use, stop-removal and removal orders.

The commissioner may issue stop-use orders, stop-removal orders and removal orders with respect to packages or amounts of commodities kept, offered or exposed for sale, sold or in process of delivery, whenever in the course of his enforcement of the provisions of sections 42-115g to 42-115q, inclusive, he deems it necessary or expedient to issue such orders, and no person shall use, remove from the premises specified, or fail to remove from the premises specified, any package or amount of commodity contrary to the terms of a stop-use order, stop-removal order or removal order issued under the authority of this section.

(1967, P.A. 804, S. 3.)



Section 42-115j - Sale of commodities to be by liquid measure, weight, length, area or count. Exceptions.

Commodities in liquid form shall be sold only by liquid measure or by weight, and, except as otherwise provided in sections 42-115g to 42-115q, inclusive, commodities not in liquid form shall be sold only by weight, by measure of length or area or by count; provided liquid commodities may be sold by weight and commodities not in liquid form may be sold by count only if such methods give accurate information as to the quantity of commodity sold; and provided the provisions of this section shall not apply (1) to commodities when sold for immediate consumption on the premises where sold, (2) to vegetables when sold by the head or bunch, (3) to commodities in containers standardized by a law of this state or by federal law, (4) to commodities in package form when there exists a general consumer usage to express the quantity in some other manner, (5) to concrete aggregates, concrete mixtures and loose solid materials such as earth, soil, gravel, crushed stone and the like, when sold by cubic measure, or (6) to unprocessed vegetable and animal fertilizer when sold by cubic measure. The commissioner may issue such reasonable regulations as are necessary to assure that amounts of commodity sold are determined in accordance with good commercial practice and are so determined and represented as to be accurate and informative to all parties at interest.

(1967, P.A. 804, S. 4.)



Section 42-115k - Labeling of commodity package.

Except as otherwise provided in sections 42-115g to 42-115q, inclusive, any commodity in package form introduced or delivered for introduction into or received in intrastate commerce, kept for the purpose of sale, or offered or exposed for sale in intrastate commerce shall bear on the outside of the package such definite, plain and conspicuous declarations of (1) the identity of the commodity in the package unless the same can easily be identified through the wrapper or containers, (2) the net quantity of the contents in terms of weight, measure or count and (3), in the case of any package kept, offered or exposed for sale, or sold any place other than on the premises where packed, the name or a registered trademark of the manufacturer, packer, or distributor as may be prescribed by regulation by the commissioner; provided, in connection with the declaration required under subdivision (2) of this section, neither the qualifying term “when packed” or any words of similar import, nor such terms qualifying a unit of weight, measure or count as “jumbo”, “giant”, “full” and the like, that tend to exaggerate the amount of commodity in a package, shall be used; and provided under said subdivision (2) the commissioner shall, by regulation, establish (A) reasonable variations to be allowed, which may include variations below the declared weight or measure caused by ordinary and customary exposure, only after the commodity is introduced into intrastate commerce, to conditions that normally occur in good distribution practice and that unavoidably result in decreased weight or measure, (B) exemptions as to small packages, and (C) exemptions as to commodities put up in variable weights or sizes for sale intact and either customarily not sold as individual units or customarily weighed or measured at time of sale to the consumer.

(1967, P.A. 804, S. 5.)



Section 42-115l - Label to show price per unit.

In addition to the declarations required by section 42-115k, any commodity in package form, the package being one of a lot containing random weights, measures or counts of the same commodity and bearing the total selling price of the package, shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight, measure or count.

(1967, P.A. 804, S. 6.)



Section 42-115m - Wrapper or container not to mislead purchaser. Guarantee. Regulations.

(a) No commodity in package form shall be so wrapped, nor shall it be in a container so made, formed or filled, as to mislead the purchaser as to the quantity or the quality of the contents of the package, and the contents of a container shall not fall below such reasonable standard of fill as may have been prescribed for the commodity in question by the commissioner.

(b) All fresh or frozen meat or meat products sold at retail, except ground meat, liver, or any other meat or meat products which may be exempted by the commissioner, shall, when put up or packaged in advance of sale, be so wrapped as to permit the consumer to view and inspect the meat prior to purchase, with the top completely visible, except for labeling only on the top of the package which label shall not exceed a percentage of the top to be established by the Commissioner of Consumer Protection.

(c) A label bearing the words “100% guarantee” shall be affixed to the top of any packaged fresh or frozen meat or meat product which is packaged in accordance with the provisions of subsection (b) of this section and which is sold at retail, except that such label shall not be required on any meat or meat product sold at retail which, when put up or packaged in advance of sale, is wrapped with at least seventy per cent of the contents visible through the bottom of the package, which bottom visibility shall be uniformly distributed. A retailer shall, upon the request of a consumer with proof of purchase of any unsatisfactory meat or meat product to which a guarantee is affixed and the return of such unsatisfactory product, refund the full purchase price of such product or provide a satisfactory replacement for such product.

(d) The commissioner shall adopt regulations necessary to carry out the provisions of this section.

(1967, P.A. 804, S. 7; P.A. 73-662, S. 1, 2; P.A. 85-123; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 73-662 added Subsec. (b) re packaging of fresh or frozen meat or meat products, effective October 1, 1974; P.A. 85-123 amended Subsec. (a) by prohibiting any person from misleading a purchaser as to the quality of the contents of a package, amended Subsec. (b) by deleting a requirement that 70% of the bottom of the contents of a package be visible and by removing a requirement that the commissioner of consumer protection adopt regulations and added Subsec. (c), requiring the guarantee of meat or meat products wrapped without 70% of the bottom of the contents visible and Subsec. (d) requiring the commissioner of consumer protection to adopt necessary regulations; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-115n - Advertisement of price to show quantity.

Whenever a commodity in package form is advertised in any manner and the retail price of the package is stated in the advertisement, there shall be closely and conspicuously associated with such statement of price a declaration of the basic quantity of contents of the package as is required by law or regulation to appear on the package; provided in connection with the declaration required under this section there shall be declared neither the qualifying term “when packed” nor any other words of similar import, nor such terms qualifying a unit of weight, measure or count as “jumbo”, “giant”, “full” and the like, that tend to exaggerate the amount of commodity in the package.

(1967, P.A. 804, S. 8.)



Section 42-115o - Net weight to be used.

Whenever any commodity is sold on the basis of weight, the net weight of the commodity shall be employed, and all contracts concerning commodities shall be so construed.

(1967, P.A. 804, S. 9.)



Section 42-115p - Price not to be misrepresented or misleading.

Whenever any commodity or service is sold, or is offered, exposed or advertised for sale, by weight, measure or count, the price shall not be misrepresented, nor shall the price be represented in any manner calculated or tending to mislead or deceive an actual or prospective purchaser. Whenever an advertised, posted or labeled price per unit of weight, measure or count includes a fraction of a cent, all elements of the fraction shall be prominently displayed and the numeral or numerals expressing the fraction shall be immediately adjacent to, of the same general design and style as, and at least one-half the height and width of, the numerals representing the whole cents.

(1967, P.A. 804, S. 10.)



Section 42-115q - Injunctions against violations.

The commissioner may apply to any court of competent jurisdiction for, and such court upon hearing and for cause shown may grant, a temporary or permanent injunction restraining any person from violating any provision of sections 42-115g to 42-115p, inclusive.

(1967, P.A. 804, S. 11.)



Section 42-115r - Alteration of tire by addition of white or colored stripe.

No person, firm, corporation or partnership shall sell, offer for sale, advertise, or represent as a new tire, a tire which has been altered or reprocessed by the addition of a white or colored stripe to the outer sidewall of such tire, unless such tire bears a permanent label, which shall be not less than three-eighths inch in height and conspicuously displayed on the side of the tire altered or reprocessed, with the words “WHITEWALL ADDED” if the added stripe is white or “COLORWALL ADDED” if the stripe is colored. The labeling requirement of this section shall not be construed as authority or permission to impair or affect the structural integrity or safety of such tire. Failure to comply with the provisions of this section shall be deemed a deceptive trade practice as defined in section 42-110b.

(1969, P.A. 172, S. 1, 2; P.A. 84-468, S. 6, 10.)

History: P.A. 84-468 changed reference from Sec. 42-115d to Sec. 42-110b which defines deceptive trade practices.

See Sec. 14-106d re sale or offer for sale of air bag replacement device that does not meet federal safety requirements.



Section 42-115s - Advertising of artificial Christmas trees for sale.

Whenever artificial Christmas trees are advertised for sale in a newspaper, magazine or other publication or in the form of a book, notice, circular, pamphlet, letter, handbill, poster, bill, sign, placard, card, label or tag, still or motion picture, loudspeaker, radio or television presentation, such trees shall be clearly identified as artificial. Any person, firm, corporation or association, or any agent or employee thereof, who violates any provision of this section shall be deemed to have engaged in deceptive or misleading advertising and shall be subject to action by the Commissioner of Consumer Protection in accordance with the provisions of this chapter.

(P.A. 73-306; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-115t - Cash register read-outs to be visible to consumer. Violations. Enforcement.

(a) No person, partnership, association or corporation shall use in the ordinary course of business any cash register or machine or device of similar function which does not produce a read-out conspicuous to the consumer on the front or back of such register. The requirements of this section shall not apply to any retail food store, supermarket or any business establishment which provides such cash register, machine or device in each department or provides the consumer at the time of the sales transaction with a sales slip, receipt or similar document which describes the item purchased. The requirements of this section shall only apply to such cash register, machine or device which is installed, purchased, leased, or otherwise contracted for within the state of Connecticut subsequent to April 1, 1978. For the purposes of this section, the item description requirement shall be satisfied by a statement designating: (1) The department in which the item is purchased, (2) a classification of items which includes the item purchased or (3) an inventory control or similar number which corresponds to an identical number appearing on the price or other tag or label affixed to the item.

(b) Any violation of subsection (a) of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(c) The Commissioner of Consumer Protection shall have all of the powers and remedies conferred upon him under chapter 735a for the administration and enforcement of this section.

(P.A. 77-364, S. 1–3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-115u - Violations.

(a) Any person who violates any provision of this chapter shall be guilty of a class C misdemeanor.

(b) A violation of any of the provisions of this chapter shall be deemed an unfair or deceptive practice under section 42-110b.

(c) The Commissioner of Consumer Protection, after a hearing conducted in accordance with the provisions of chapter 54, may impose a civil penalty of not more than one hundred dollars for the first offense and of not more than five hundred dollars for any subsequent offense on any person who violates any provision of sections 42-115g to 42-115p, inclusive, or any regulation adopted pursuant to said sections. Each violation with respect to each such unit, package or device shall be considered a separate offense.

(P.A. 84-468, S. 7, 10; P.A. 90-125, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 12-80, S. 183.)

History: P.A. 90-125 added Subsec. (c) re administrative penalties; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-80 amended Subsec. (a) to change penalty from a fine of not more than $500 or imprisonment of not more than 90 days or both to a class C misdemeanor.






Chapter 737 - Unfair Photographic Sales Practices

Section 42-116 - Prohibited practices.

(a) As used in this section, (1) “industry member” means any person, firm, corporation or organization engaged in the business of taking and selling photographs which are industry products and (2) “industry products” means photographs of human beings, duplicates, enlargements and reductions of photographs and the frames and accessories which are sold in combination with the sale of such photographs, but does not include photographs used primarily in theater exhibitions, television broadcasting, publications, motion pictures or commercial advertising.

(b) In connection with selling, offering for sale, soliciting orders for or distributing industry products, it shall be an unfair trade practice for an industry member to make any representation which is reasonably calculated to deceive purchasers or prospective purchasers (1) concerning the size, quality, kind of finish, workmanship or price of an industry product, (2) concerning the experience or competency of an industry member or his employee in the taking or processing of photographs which are industry products, (3) concerning the equipment and facilities used by an industry member, (4) concerning the nature, type, extent or volume of an industry member’s business, (5) concerning the inclusion of an industry product in an exhibit, (6) concerning guarantees on industry products, (7) by not stipulating the conditions and requirements governing the selection of contest winners and the exact nature and amount of the awards, (8) by using a “free” offer or coupons which refer to “limited dates” and “one per family” or other similar limitations which do not exist, and which do not show whether additional purchases must be made in order to receive the “free” offer or the offer made on the coupon, (9) by exhibiting to prospective customers as samples of work any photographs or pictures which are not in fact representative of pictures produced and sold by the exhibitor of such samples, or by representing, directly or by implication, that a photograph to be made and delivered will be equal in type, quality and workmanship to the samples displayed to the customer, unless the picture delivered is, in fact, equal in quality and workmanship to the sample displayed to the customers, (10) by representing or implying that an industry product may be purchased for a specified price when such is not the fact, or by representing or implying that an industry product is being offered for sale at a reduced price or special price saving when the claimed reduced price or saving is not based on the bona fide usual and customary selling price of the product in effect immediately prior in point of time to such representation, or by otherwise representing the prices or terms of sale of industry products in such manner as to mislead or deceive purchasers or prospective purchasers, (11) by knowingly selling or offering for sale any industry product at a price less than the cost thereof to the seller as a “loss leader” used in inducing, and sold only in combination with, the purchase of other merchandise on which the seller recoups such loss, when this practice has the tendency or effect of misleading or deceiving the purchasing public, (12) (A) by imitating or causing to be imitated, or by directly or indirectly promoting the imitation of, the trademarks, trade names or other exclusively owned symbols or marks of identification of other industry members in a manner having the tendency or effect of misleading or deceiving purchasers, prospective purchasers or the buying public, or (B) by using any trade name, corporate name, trademark or other trade designation which has the tendency or effect of misleading or deceiving purchasers or prospective purchasers as to the character, name, nature or origin of any product of the industry, or of any material used therein, or which is false or misleading in any material respect, or (13) by offering or giving of prizes, premiums or gifts in connection with the sale or offering for sale of industry products, or as an inducement thereto, by means of a game of chance or lottery scheme. It shall also be an unfair practice for an industry member to fail to disclose when an industry product photograph is so shaped and designed that it can be used only in a special frame not generally available but which is purchasable from the photographing industry member. Unfair trade practices shall not be utilized in any industry member’s sales promotional presentations as a statement or mark on an industry product or the wrapping thereof or as an oral representation made by an industry member, his employee or agent.

(c) Any industry member who engages wilfully in or aids, coerces or induces another to engage wilfully in an unfair trade practice, as defined in this section, shall be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned not more than one year or be both fined and imprisoned.

(d) If a civil action is brought by any person, firm or corporation which is or is likely to be damaged by such acts, the court may grant an injunction to prevent further violations of this section and may assess damages not to exceed five thousand dollars in lieu of actual damages against such violation, and such award shall not be regarded as a penalty.

(1957, P.A. 152; 1959, P.A. 486.)

History: 1959 act made the following amendments: Subsec. (a)(1) included “firm, corporation, or organization”; (a)(8) added “free offer”; (a)(9) through (a)(13) were added; in Subsec. (c) the fine was increased and imprisonment authorized, and Subsec. (d) was added; (Revisor’s note: In 1995 the Revisors editorially changed the alphabetic indicators (a) and (b) in Subsec. (b)(12) to (A) and (B) respectively for consistency with statutory usage).






Chapter 737a - Artist-Art Dealer Consignments

Section 42-116k - Definitions.

As used in this chapter:

(a) “Artist” means the creator of a work of fine art.

(b) “Art dealer” means a person, partnership, firm, association, limited liability company or corporation other than a public auctioneer who undertakes to sell a work of fine art.

(c) “Consignor” means an artist or any person, partnership, firm, association, limited liability company or corporation who delivers a work of fine art to an art dealer for the purpose of sale, or exhibition and sale, to the public on a commission or fee or other basis of compensation.

(d) “Consignee” means an art dealer who receives and accepts a work of fine art from a consignor for the purpose of sale, or exhibition and sale, to the public on a commission or fee or other basis of compensation.

(e) “Fine art” means (1) a work of visual art such as a painting, sculpture, drawing, mosaic or photograph; (2) a work of calligraphy; (3) a work of graphic art such as etching, lithograph, offset print, silk screen or other work of similar nature; (4) crafts such as crafts in clay, textile, fiber, wood, metal, plastic, glass or similar materials; and (5) a work in mixed media such as a collage or any combination of the foregoing art media.

(P.A. 78-254, S. 1; P.A. 95-79, S. 157, 189.)

History: P.A. 95-79 redefined “art dealer” and “consignor” to include a limited liability company, effective May 31, 1995.



Section 42-116l - Consignment relationship. Notice. Proceeds of sales held in trust. Contract requirements.

(a) Whenever a consignor delivers or causes to be delivered a work of fine art to a consignee for the purpose of sale, or exhibition and sale, to the public on a commission, fee or other basis of compensation, the delivery to and acceptance thereof by the art dealer is deemed to be “on consignment” and such consignee shall thereafter with respect to the said work of fine art be deemed to be the agent of such consignor.

(b) Whenever a consignor delivers or causes to be delivered a work of fine art to a consignee, such consignor shall give notice to the public by affixing to such work of fine art a sign or tag which states that such work of fine art is being sold subject to a contract of consignment, or such consignor shall post a clear and conspicuous sign in the consignee’s place of business giving notice that some works of fine art are being sold subject to a contract of consignment.

(c) The proceeds of the sale of a work of fine art shall be held in trust by the consignee for the benefit of the consignor. Such proceeds shall be applied first in payment of any amount due to the consignor.

(d) Any provision of a contract or agreement whereby the consignor waives any of the provisions of this section or section 42-116m is void.

(P.A. 78-254, S. 2.)



Section 42-116m - Contract provisions.

Whenever a consignee accepts a work of fine art for the purpose of sale or exhibition and sale to the public on a commission, fee or other basis of compensation, there shall be a written contract or agreement between the consignor and consignee which shall include but not be limited to the following provisions: (a) That the proceeds of the sale of the work of fine art shall be delivered to the consignor at a schedule agreed upon by the consignor and consignee; (b) that the consignee shall be responsible for the stated value of the work of fine art in the event of the loss of or damage to such work of fine art while it is in the possession of such consignee; (c) that the work of fine art shall only be sold by the consignee for an amount at least equal to the amount agreed upon by the consignor in writing; (d) that the work of fine art may be used or displayed by the consignee or others only with prior written consent of the consignor and only if the artist is acknowledged in such use or display.

(P.A. 78-254, S. 3.)






Chapter 737b - Dies, Molds and Forms

Section 42-116p - Definitions. Disposition of dies, molds and forms. Notice to customers.

(a) As used in this section, “customer” means any individual or entity who causes a molder to fabricate, cast or otherwise make a die, mold or form or who causes a molder to use a die, mold or form to manufacture, assemble or otherwise make a plastic product; “molder” means any individual or entity, including but not limited to a tool or die maker, who fabricates, casts or otherwise makes a die, mold or form which is used to manufacture, assemble or otherwise make a plastic product, or who uses a die, mold or form to manufacture, assemble or otherwise make a plastic product.

(b) This section shall not apply to a molder who owns, or retains title to and possession of, a die, mold or form, made or used for the customer. Nothing in this section shall be construed to grant a customer any rights, title or interest to or in a die, mold or form.

(c) Unless otherwise agreed in writing, if a customer does not take possession from a molder of a die, mold or form located in this state within three years following the last prior use thereof, all of the customer’s rights, title and interest to or in such die, mold or form may be transferred to the molder solely for the purpose of destroying such die, mold or form, in accordance with the provisions of this section. As used in this section, the term “within three years following the last prior use” means any three-year period following the last prior use of a die, mold or form regardless of whether such period commences before or after October 1, 1982.

(d) If a molder chooses to have all rights, title and interest to any die, mold or form so transferred, the molder shall send written notice by registered mail, return receipt requested, to the affected customer at the address, if any, indicated in the agreement pursuant to which the molder obtained possession of the die, mold or form and to such customer’s last known address indicating that the molder intends to terminate all of such customer’s rights, title and interest by having them transferred to the molder solely for the purpose of destroying such die, mold or form.

(e) If such customer does not take possession of such die, mold or form within one hundred twenty days following the date the molder receives acknowledgment or nonacknowledgment of the return receipt of such notice, or does not make other contractual arrangements with the molder for taking possession of such die, mold or form or for the storage of such die, mold or form, all rights, title and interest of such customer shall transfer to the molder. The molder shall then be entitled to destroy such die, mold or form without any risk of liability to the customer, except that this section shall not be construed in any manner to affect the right of a customer under federal patent or copyright law, or any state or federal law pertaining to unfair competition.

(P.A. 82-128, S. 1, 2.)






Chapter 737c - Art Preservation and Artists’ Rights

Section 42-116s - Definitions.

As used in this section and section 42-116t:

(1) “Artist” means the individual who creates a work of fine art.

(2) “Work of fine art” means any drawing; painting; sculpture; mosaic; photograph; work of calligraphy; work of graphic art, including any etching, lithograph, offset print, silkscreen or other work of graphic art; craft work in clay, textile, fiber, metal, plastic or other material; art work in mixed media, including any collage, assemblage or other work combining any of the artistic media named in this definition, or combining any of said media with other media; or a master from which copies of an artistic work can be made, such as a mold or a photographic negative, with a market value of at least two thousand five hundred dollars; provided work of fine art shall not include (A) commissioned work prepared under contract for trade or advertising usage, provided the artist, prior to creating the work, has signed an agreement stating that said work shall be a commissioned work which may be altered without consent; (B) work prepared by an employee within the scope of his employment duties.

(3) “Person” means an individual, partnership, corporation, limited liability company, association or other group, however organized.

(P.A. 88-284, S. 1; P.A. 95-79, S. 158, 189.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 42-116t - Alteration of work of fine art prohibited. Rights of artist. Enforcement. Waiver of rights. Statute of limitations re liability.

(a) No person, except an artist who owns and possesses a work of fine art which the artist has created, shall intentionally commit, or authorize the intentional commission of, any physical defacement or alteration of a work of fine art.

(b) The artist shall retain at all times the right to claim authorship.

(c) To effectuate the rights created by section 42-116s and this section, the artist may commence an action to recover or obtain any of the following: (1) Injunctive relief, (2) actual damages, (3) reasonable attorney’s and expert witness fees, and (4) any other relief which the court deems proper.

(d) The rights and duties created under section 42-116s and this section: (1) Shall, with respect to the artist, or if any artist is deceased, his heir, legatee or designated personal representative, exist until the fiftieth anniversary of the death of such artist, (2) shall exist in addition to any other rights and duties which may be applicable on or after October 1, 1988, and (3) except as provided in subsection (e) of this section, may not be waived except by an instrument in writing expressly so providing which is signed by the artist.

(e) If a work of fine art cannot be removed from a building without substantial physical defacement or alteration of such work, the rights and duties created under this section, unless expressly reserved by an instrument in writing signed by the owner of such building executed and witnessed in the same manner provided for deeds in section 47-5 and properly recorded, shall be deemed waived. Such instrument, if properly recorded, shall be binding on subsequent owners of such building.

(f) No action may be maintained to enforce any liability under section 42-116s and this section unless brought within three years of the act complained of or one year after discovery of such act, whichever is longer, except that no action may be brought more than ten years from the date of the act complained of.

(g) The provisions of section 42-116s and this section shall apply to works of art created on or after October 1, 1988.

(P.A. 88-284, S. 2–8; P.A. 05-288, S. 144.)

History: P.A. 05-288 made a technical change in Subsec. (d), effective July 13, 2005.






Chapter 737d - Performing and Recording Group Rights

Section 42-116aa - Performing and recording groups. Deceptive promotion of imposter groups.

(a) As used in this section:

(1) “Performing group” means a vocal or instrumental group seeking to use the name of another vocal or instrumental group that has previously released a commercial sound recording under that name;

(2) “Recording group” means a vocal or instrumental group at least one of whose members has previously released a commercial sound recording under that group’s name and in which the member or members have a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group;

(3) “Sound recording” means a work that results from the fixation on a material object of a series of musical, spoken or other sounds, regardless of the nature of the material object, such as a disk, tape, phonograph record or other media, in which the sounds are embodied.

(b) No person may advertise or conduct a live musical performance or production in this state through the use of a false, deceptive or misleading affiliation, connection or association between a performing group and a recording group. This subsection shall not apply if any of the following apply:

(1) The performing group is the authorized registrant and owner of a federal service mark for that group registered in the United States Patent and Trademark Office;

(2) At least one member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group;

(3) The live musical performance or production is identified in all advertising and promotion as a salute or tribute;

(4) The advertising does not relate to a live musical performance or production taking place in this state; or

(5) The performance or production is expressly authorized by the recording group.

(c) If the Attorney General has reason to believe that any person is advertising or conducting, or is about to advertise or conduct, a live musical performance or production in violation of subsection (b) of this section and that action against such person would be in the public interest, the Attorney General may seek a temporary or permanent injunction to restrain such advertising or conduct.

(d) If a court issues a permanent injunction pursuant to subsection (c) of this section, the court may, in its discretion, direct that the person subject to the injunction restore to any person in interest any moneys or property, real or personal, which may have been acquired by means of any violation of subsection (b) of this section, subject to the terms and conditions established by the court.

(e) Any person who violates subsection (b) of this section shall be subject to a civil penalty of not less than five thousand dollars or more than fifteen thousand dollars per violation, which shall be in addition to any other relief which may be granted under subsection (d) of this section. Each performance or production prohibited under subsection (b) of this section shall constitute a separate violation.

(P.A. 06-16, S. 1; P.A. 07-217, S. 160.)

History: P.A. 06-16 effective July 1, 2006; P.A. 07-217 made a technical change in Subsec. (e), effective July 12, 2007.






Chapter 738 - Assignment of Choses in Action (Repealed)

Section 42-117 to 42-125 - Assignment of choses in action.

Sections 42-117 to 42-125, inclusive, are repealed.

(1949 Rev., S. 6718–6726; 1959, P.A. 133, S. 10-102.)






Chapter 738a - Foreign Discriminatory Boycotts

Section 42-125a - State policy re discriminatory boycotts.

It is the policy of the state of Connecticut to oppose restraints of trade and unfair trade practices in the form of discriminatory boycotts which are not specifically authorized by the law of the United States and which are fostered or imposed by foreign persons, foreign governments or international organizations against any domestic individual on the basis of race, color, creed, religion, sex, gender identity or expression, nationality or national origin. It is also the policy of the state to oppose any actions, including the formation or continuance of agreements, understandings or contractual arrangements, expressed or implied, which have the effect of furthering such discriminatory boycotts, in order that the peace, health, safety, prosperity and general welfare of all the inhabitants of the state may be protected and ensured. This chapter shall be deemed an exercise of the police power of the state for the protection of the people of this state and shall be administered and principally enforced by the Attorney General. The provisions of this chapter shall be construed liberally so as to effectuate this declaration of policy and the laws and Constitution of the United States, but nothing in this chapter shall be construed to infringe upon the right of the United States government to regulate interstate and foreign commerce.

(P.A. 77-596, S. 1, 15; P.A. 11-55, S. 20.)

History: P.A. 11-55 included in state policy opposing foreign discriminatory boycotts those boycotts against any domestic individual on basis of gender identity or expression.



Section 42-125b - Definitions.

For the purpose of this chapter, unless the context otherwise requires:

(a) “Business relationship” means any aspect of business (1) dealing with the sale, purchase, licensing or provision of goods, services or information; or (2) affecting the ownership, management, employees, hiring practices, customers, clients, supplies, contractors, subcontractors or other business associates of any person engaged in commerce;

(b) “Control” means the power to influence the management or policies of a person or to play a significant role in the implementation thereof;

(c) “Participating in a discriminatory boycott” means the entering into or performing of any agreement, understanding or contractual arrangement for economic benefit by any person with any foreign government, foreign person or international organization, which is not specifically authorized by the laws of the United States and which is required or imposed, either directly or indirectly, overtly or covertly, by the foreign government, foreign person or international organization in order to restrict, condition, prohibit or interfere with any business relationship in this state on the basis of a domestic individual’s race, color, creed, religion, sex, gender identity or expression, nationality or national origin; provided, handling, altering or shipping goods or complying with the commercial laws of a foreign country, unless such laws require discrimination against a domestic individual on the basis of race, color, creed, religion, sex, gender identity or expression, nationality or national origin, shall not constitute a discriminatory boycott;

(d) “Domestic individual” means any person as defined in subdivision (h) of this section, whose residence, domicile or principal place of business is in the state of Connecticut or who does business in the state of Connecticut;

(e) “Foreign government” includes all governments and political subdivisions and the instrumentalities thereof, excepting the governments, political subdivisions, and instrumentalities of the United States and the states, commonwealths, territories, and possessions of the United States, and the District of Columbia;

(f) “Foreign person” means any person whose principal place of residence, business or domicile is outside the United States, or any person controlled directly or indirectly by any other person whose principal place of residence, business or domicile is outside the United States;

(g) “International organization” means any association or organization, of which a substantial portion of the membership includes foreign persons or foreign governments;

(h) “Person” means any individual, partnership, corporation, limited liability company, association, trust or any other legal or commercial entity, including their officers, agents, employees and servants or any other person acting in a representative capacity;

(i) “State of Connecticut” means the state and any political subdivisions thereof.

(P.A. 77-596, S. 2, 15; P.A. 95-79, S. 159, 189; P.A. 11-55, S. 21.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 11-55 amended definition of “participating in a discriminatory boycott” to add references to an individual’s “gender identity or expression”.



Section 42-125c - Knowing participation in discriminatory boycott prohibited.

No person shall knowingly participate in a discriminatory boycott.

(P.A. 77-596, S. 3, 15.)



Section 42-125d - Reports re violations.

If any violation of this chapter comes to the attention of any official of any agency of the state, the chief administrative officer of the agency shall immediately submit a written report of such alleged violation to the Attorney General. The report shall contain a full statement of the facts and circumstances regarding the alleged violation including the names and addresses of all persons who have or may have knowledge or information with respect to it, and shall be accompanied by copies of any documents pertinent to the alleged violation that are in the possession or control of such official making the report.

(P.A. 77-596, S. 4, 15.)



Section 42-125e - Attorney General’s demand for material relevant to subject matter of investigation.

(a) If the Attorney General believes that a person may be in possession, custody or control of any original or copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or recording, which he believes is relevant to the subject matter of an investigation of an alleged violation, he may serve on the person, before institution of a civil proceeding for the alleged violation, a demand in writing which requires such person to produce the documentary material and permit inspection and copying thereof.

(b) The demand of the Attorney General shall: (1) State the statute allegedly violated and the general subject matter of the investigation; (2) describe the nature of documentary material to be produced under the demand with reasonable certainty; (3) prescribe a date for compliance which shall be not less than three days from the date the demand is served; and (4) identify the member of the office of the attorney general to whom the documentary material is to be made available for inspection and copying.

(c) The demand of the Attorney General shall be relevant to the scope of the alleged violation.

(d) Service of the demand of the Attorney General shall be made by (1) delivering an executed copy of the demand to the person to be served; (2) delivering an executed copy of the demand to the duly authorized officer, agent, or employee of the person at its principal place of business, if he is not a natural person or is not available; or (3) mailing by registered or certified mail an executed copy of the demand addressed to the person to be served at his principal place of business in the state or, if he has no place of business in the state, at his principal place of business out of state.

(e) The documentary material demanded under this section shall be produced for inspection and copying during normal business hours at the principal office or place of business of the person served, or at any other time or place mutually agreed to by the person and the Attorney General.

(f) Unless otherwise ordered by the Superior Court for good cause shown, the documentary material or a copy produced pursuant to the demand shall not be presented for inspection or copying by, or its content disclosed to, any individual other than an authorized official of the office of the Attorney General without the consent of the person who produced the material. Copies of the documentary material shall be available for inspection and copying by the person who produced the material or his authorized representative under any reasonable terms and conditions prescribed by the Attorney General. The Attorney General may use the documentary material in the enforcement of this chapter, including presentation before any court. Material which contains trade secrets shall not be presented except with the approval of the superior court in which the action is pending and after adequate notice is given to the person furnishing the material.

(g) A petition to extend the date for compliance or to modify or set aside a demand issued under subsection (a) of this section may be filed at any time before the date for compliance specified in the demand or within twenty days after the demand is served, whichever period is shorter. A petition to require the Attorney General or any other person to perform a duty imposed by this chapter and any other petition in connection with the demand may be filed by the person on whom the demand is served. A petition filed under this subsection shall show good cause and be filed in the superior court for the judicial district where the petitioner resides or has his principal place of business.

(h) If a person fails to comply with a demand for documentary material served on him under this section or if satisfactory copying or reproduction of the material cannot be done and the person refuses to surrender such material, the Attorney General may petition the superior court for the judicial district where the person resides, transacts business, or where the alleged violation occurs, for an order of compliance and may serve such order of the court on the person. If the person transacts business in more than one judicial district the petition shall be filed in the judicial district wherein the person maintains his principal place of business, or in any other judicial district agreed to by the parties to the petition.

(P.A. 77-596, S. 5, 15; P.A. 82-472, S. 123, 183.)

History: P.A. 82-472 amended Subsecs. (g) and (h) by deleting obsolete references to counties.



Section 42-125f - Assurance of discontinuance.

In enforcing this chapter, the Attorney General may accept an assurance of discontinuance of an act or practice considered in violation of this chapter from any person engaged in the act or practice. The assurance of discontinuance shall be in writing and filed with and subject to the approval of the court for the judicial district where the alleged violator resides or has his principal place of business. The assurance of discontinuance shall not be considered for any purpose as an admission of the alleged violation, but proof of failure to comply with the assurance of discontinuance shall be prima facie evidence of a violation of this chapter.

(P.A. 77-596, S. 6, 15; P.A. 82-472, S. 124, 183.)

History: P.A. 82-472 deleted obsolete reference to the court for the “county”.



Section 42-125g - Violations referred to state’s attorney.

The Attorney General shall refer to the appropriate state’s attorney alleged criminal violations of this chapter for investigation and prosecution. No prosecution for any offense in violation of this chapter shall be commenced but within four years after such offense is committed.

(P.A. 77-596, S. 7, 15.)



Section 42-125h - Attorney General to cooperate with federal government and other states.

The Attorney General shall cooperate with the federal government and other states in enforcement of this chapter.

(P.A. 77-596, S. 8, 15.)



Section 42-125i - Actions to enjoin violations; recover damages. Standing to bring an action. Limitation of action.

(a) The Attorney General shall institute proceedings to prevent or restrain violations of section 42-125c in the Superior Court. In a proceeding under this section, the Superior Court shall determine whether a violation has been committed and enter any judgment or decree to enjoin continuation or renewal of the violation in the future.

(b) The Attorney General may bring an action on behalf of the state or any of its political subdivisions to recover the damages provided for by this chapter.

(c) The state of Connecticut or its political subdivisions have standing to bring an action under this chapter.

(d) Persons injured or threatened with injury by a violation of section 42-125c may bring an action in the Superior Court for damages and injunctive relief against any person who has committed the violation. If an injunction is issued, the complainant may be awarded costs and reasonable attorney’s fees.

(e) No action brought to enforce the provisions of this chapter shall be brought but within four years from the date the cause of action accrues. For the purposes of this subsection, a cause of action for a continuing violation accrues at the time of the latest violation.

(f) An action brought by the Attorney General shall not preclude the bringing of an action by persons injured or threatened with injury, as provided in subsection (d) of this section.

(P.A. 77-596, S. 9, 15.)



Section 42-125j - Penalties.

Any person who knowingly violates any of the provisions of section 42-125c shall be fined not more than fifty thousand dollars or imprisoned not more than six months or both.

(P.A. 77-596, S. 10, 15.)



Section 42-125k - Contract provisions void as against public policy. When.

Any provision of any contract, document or other agreement which violates, or which, if performed by the person intended to be bound by such provision, would cause a violation of section 42-125c, shall be void as against the public policy of the state of Connecticut.

(P.A. 77-596, S. 11, 15.)



Section 42-125l - Regulations.

The Commissioner of Economic and Community Development may adopt regulations for the purpose of implementing and enforcing the provisions of this chapter.

(P.A. 77-596, S. 12, 15; 77-614, S. 284, 587, 610; P.A. 78-303, S. 85, 136; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 and 78-303 replaced commissioner of commerce with commissioner of economic development, effective January 1, 1979; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Economic Development with Commissioner and Department of Economic and Community Development.



Section 42-125m - Application of chapter.

The provisions of this chapter shall apply only to agreements, understandings or contractual arrangements entered into on or after July 1, 1978 and any such agreement, understanding or contractual arrangement in violation of this chapter entered into prior to said date shall be deemed not to be against the public policy of this state.

(P.A. 77-596, S. 13, 15.)



Section 42-125n - Antitrust laws not limited.

Nothing contained in this chapter shall be deemed to supersede, restrict or otherwise limit the continuing applicability of the antitrust laws of the state of Connecticut.

(P.A. 77-596, S. 14, 15.)






Chapter 738b - Consumer Layaway Plans

Section 42-125aa - Definitions.

For the purposes of sections 42-125aa to 42-125cc, inclusive:

(1) “Consumer goods” means any article which is used or bought for use primarily for personal, family or household purposes, and

(2) “Layaway plan” means a plan by which a seller of consumer goods offers such goods for sale to the public on terms which permit periodic payment for such goods and with respect to which delivery is deferred until completion of payment of the entire purchase price.

(P.A. 78-353, S. 1.)



Section 42-125bb - Unfair trade practices under layaway plans.

It shall be an unfair trade practice within the meaning of chapter 735a for any seller of consumer goods as defined in section 42-125aa on a layaway plan:

(a) To fail to provide the buyer at the time of entering into the layaway agreement with a written statement of the terms and conditions of the agreement, including the following information: (1) The amount of the deposit received; (2) the length of time the goods will be held on layaway, which may be expressed as a period of time or as a date when final payment for the goods is due; (3) a reasonable description of each of the goods, including but not limited to, where applicable, the type of item, name of manufacturer, color and size, style or model number; (4) the total purchase price of the goods, including a separate listing of the price of each item which could have been individually purchased and of any tax, installation, handling, processing, delivery or freight charges; (5) if all moneys paid on deposit will not be refunded upon cancellation of the layaway agreement, a statement of the portion of the deposit that will be forfeited upon cancellation, provided that any forfeiture of a deposit or portion thereof shall be subject to the provisions of section 42-125cc, title 42a and any other applicable law, and provided further that if any seller fails to comply with this subdivision all moneys paid on deposit shall be refunded upon cancellation; and (6) any other terms and conditions of the layaway agreement;

(b) To misrepresent in any way the seller’s policy with reference to a layaway plan to any buyer of consumer goods under such a plan;

(c) To represent to a buyer under a layaway plan that the specific consumer goods chosen by the buyer or an exact duplicate of such consumer goods are actually being physically retained for the buyer when such is not a fact;

(d) To deliver to the buyer after payments pursuant to the layaway plan are completed goods which are not identical or exact substitutes to those specified, unless approval in writing at the time of substitution has been received from the buyer and the provisions of section 42-125cc have been met;

(e) To increase the price of consumer goods purchased under a layaway plan either by increasing the payments or substituting consumer goods which are of a lower quality or price;

(f) To fail to deliver to the buyer, on any date payment is made, a receipt showing the amount and date of that payment and the amount of the balance due;

(g) To fail to deliver to the buyer, upon his request, any consumer goods which have been fully paid for and which were available for separate purchase, because other consumer goods also purchased are not yet fully paid for. Consumer goods of which delivery has been requested shall be deemed to be fully paid for if the total amount of payments equals or exceeds the price of such goods.

(P.A. 78-353, S. 2; P.A. 82-42, S. 1, 2.)

History: P.A. 82-42 amended Subsec. (a) by making it an unfair trade practice for a seller to fail to disclose to consumers its policies concerning refunds of money deposited upon cancellation of the layaway agreement as specified in new Subdiv. (5), relettering former Subdiv. (5) accordingly.

See Sec. 52-400f re priority of claims for deposits for consumer goods and services.



Section 42-125cc - Buyer’s rights upon cancellation.

At any time prior to acceptance by the buyer of the goods subject to the layaway plan, the buyer may cancel the plan because of the seller’s violation of section 42-125bb, and the seller, at the election of the buyer, shall either (a) refund to the buyer the entire amount paid, or (b) give the buyer a credit, in the full amount of the moneys already paid to the seller, toward the purchase of any other consumer goods offered for sale to the public by the seller.

(P.A. 78-353, S. 3.)






Chapter 739 - Trading Stamps, Mail Orders, Franchises, Credit Programs and Subscriptions

Section 42-126 - Sale of merchandise with trading stamps, coupons or other similar devices.

Section 42-126 is repealed.

(1949 Rev., S. 6727; 1959, P.A. 528, S. 9.)



Section 42-126a - Trading stamps.

(a) As used in this section: (1) “Trading stamp” means any stamp or similar device issued in connection with the retail sale of merchandise or service, as a cash discount or for any other marketing purpose, which entitles the rightful holder, on its presentation for redemption, to receive merchandise, service or cash. “Trading stamp” shall not mean any redeemable device used by the manufacturer or packer of an article, in advertising or selling it, or any redeemable device issued and redeemed by a newspaper, magazine or other publication; (2) “trading stamp company” means any person engaged in distributing trading stamps for retail issuance by others, or in redeeming trading stamps for retailers, in any manner; and (3) “person” means any individual, partnership, corporation, limited liability company, association or other organization.

(b) No trading stamp company shall distribute or redeem trading stamps issued after October 1, 1959, in this state unless (1) each stamp has legibly printed upon its face in cents or any fraction thereof a cash value determined by the company and (2) the holders may, at their option, redeem the stamps in cash when duly presented to the company for redemption in a number having an aggregate cash value of not less than twenty-five cents.

(c) No trading stamp company shall distribute trading stamps in this state or shall redeem trading stamps issued after October 1, 1959, therein until it has, on or before January first annually, paid to the Secretary of the State a license fee of one per cent of the principal sum of the bond required to be filed under subdivision (2) of this subsection and has filed with said secretary: (1) A statement of registration accompanied by representative samples of its stamps, stamp collection books, stamp redemption catalogs and stamp distribution and redemption agreement forms, currently used in this state. Each such statement shall provide the following information: (A) The name and principal address of the company; (B) the state of its incorporation or origin; (C) the names and addresses of its principal officers, partners or proprietors; (D) the address of its principal office in this state; (E) the name and address of its principal officer, employee or agent therein; (F) the addresses of the places where its stamps are redeemable therein; (G) a short form of its balance sheet as of the end of its last fiscal year prior to such filing, certified by an independent public accountant; and (H) unless the principal sum of the bond required by subdivision (2) of this subsection to be filed by the company is the maximum amount required under subsection (d), a statement of its gross income from its business in this state as a trading stamp company during such last fiscal year, certified by an independent public accountant; and (2) a bond payable to this state and executed by the company and a corporate surety qualified to do business in this state, which is conditioned upon the performance by the company of its obligation to redeem trading stamps issued by retailers in this state, when they are presented for redemption by the rightful holders. Each trading stamp company shall notify the Secretary of the State of any change in the addresses of the places where its stamps are redeemable in this state within ten days of any such change. If the company defaults in performing such obligations, all rightful holders of trading stamps of such company, including retailers in possession of such stamps for issuance to customers, shall be entitled to make claim against said bond. Any such holder may, within three months after such default, file a complaint with the Secretary of the State, who shall forthwith make a determination whether there has been a default. If said secretary determines that there has been such a default, he shall give notice of such determination to the company and, if such default is not corrected within ten days, he shall publish notice of such default in three consecutive publications of one or more newspapers having general circulation throughout this state and therein require that proof of all claims for redemption of the trading stamps of such company be filed with him, together with the trading stamps upon which the claim is based, within three months after the date of the first such publication. Said secretary promptly after the expiration of such period shall determine the validity of all claims so filed. Thereupon said secretary shall be paid by the surety such amount, not exceeding in the aggregate the principal sum of the bond, as is necessary to satisfy all valid claims so filed together with reasonable administrative expenses incident to the determination and payment of such claims. Said secretary shall promptly thereafter make an equitable distribution of the proceeds of the bond, less such reasonable administrative expenses, to such claimants and shall destroy the trading stamps so surrendered. If the amount paid by the surety is not sufficient to satisfy in full all valid claims and administrative expenses, the secretary may bring an action in a court of competent jurisdiction against the trading stamp company to recover, on behalf of the claimants, the difference between the aggregate value of such claims, including such administrative expenses, and the amount paid by the surety.

(d) The principal sum of the bond to be filed shall be as follows: If the company has not previously done business as a trading stamp company in this state, or if the company’s gross income from such business in this state during its last fiscal year was not in excess of two hundred and fifty thousand dollars, thirty-five thousand dollars; if such gross income exceeded two hundred and fifty thousand dollars but did not exceed five hundred thousand dollars, fifty thousand dollars; if such gross income exceeded five hundred thousand dollars but was not in excess of seven hundred and fifty thousand dollars, seventy-five thousand dollars; and if such gross income exceeded seven hundred and fifty thousand dollars, one hundred thousand dollars. On the effective date of each new bond, any and all liability on all bonds previously filed under the provision of subsection (c) shall terminate, and all rightful holders of trading stamps who prosecute their claims under said subsection shall prosecute such claims solely against the new bond and only by filing proofs of claim with the Secretary of the State in the manner provided in said subsection.

(e) No trading stamp company shall cease or suspend the redemption of trading stamps in this state without filing with the Secretary of the State at least ninety days’ prior written notice of its intention so to do and concurrently mailing a copy of such notice to each retailer within this state which has at any time theretofore within one year issued trading stamps which the company is obligated to redeem.

(f) Notwithstanding the provisions of subsection (b), a trading stamp company may redeem trading stamps if issued within the state prior to October 1, 1959, notwithstanding the fact that any such trading stamp does not have legibly printed upon its face in cents or any fraction thereof a cash value as determined by such trading stamp company.

(g) No person shall issue to his customers in connection with the sale of merchandise any trading stamp, coupon or similar device which has previously been issued in such connection by any other person responsible for the redemption thereof, unless the consent of the latter has been first obtained.

(h) The Secretary of the State shall investigate compliance with this section and shall notify the Attorney General of any violations of which he may have knowledge. Any trading stamp company which violates any provision of this section shall be fined not more than one thousand dollars, and the Superior Court shall have jurisdiction in equity on the complaint of any interested person to restrain and enjoin the violation of any of said provisions.

(1959, P.A. 528, S. 1–8; 1961, P.A. 320; 1967, P.A. 640; 747; P.A. 95-79, S. 160, 189.)

History: 1961 act amended Subsec. (c) re payment of administrative expenses from bond proceeds and added provision re court action against trading stamp company to recover claims not paid by surety; 1967 acts raised bond for companies which have not previously done business in state or which had gross income of $250,000 or less from $25,000 to $35,000 in Subsec. (d), required that trading stamp company notify secretary of the state of change in address of any redemption location within ten days in Subsec. (c) and added provision in Subsec. (h) re secretary of the state’s duty to investigate compliance and notify attorney general of violations; P.A. 95-79 amended Subsec. (a) to redefine “person” to include a limited liability company, effective May 31, 1995.



Section 42-126b - Unsolicited sending of goods. Cancellation of trial offers and introductory rate offers. Automatic renewals. Unfair trade practices.

(a) No person, firm, partnership, association or corporation, or agent or employee thereof, shall, in any manner, or by any means, offer for sale goods, wares or merchandise, where the offer includes the voluntary and unsolicited sending of goods, wares or merchandise not actually ordered or requested by the recipient, either orally or in writing. The receipt of any such unsolicited goods, wares or merchandise shall for all purposes be deemed an unconditional gift to the recipient who may use or dispose of the same in any manner such recipient sees fit without any obligation on such recipient’s part to the sender.

(b) Any person, firm, partnership, association or corporation that sells or offers to sell any products or services used primarily for personal, family or household purposes pursuant to a trial offer or at an introductory rate that will change at the end of the introductory rate period, shall provide the recipient of such products or services with clear and conspicuous written notice that the recipient may cancel such products or services upon the expiration of such trial offer or introductory rate period. Such notice shall include the procedure for such cancellation and shall be provided with any written promotional material for such products or services furnished to the recipient before the start of the trial offer or the introductory rate period or with the initial delivery of such products or services to the recipient. Any such products or services furnished to the recipient after the expiration of such trial offer or introductory rate period, where such trial offer or introductory rate period is cancelled or not otherwise renewed or continued by the recipient, shall be deemed an unconditional gift under subsection (a) of this section. The provisions of this subsection shall not apply to (1) any trial offer or introductory rate period provided by a public service company, as defined in section 16-1, an affiliate or subsidiary of such public service company, or any certified telecommunications provider, as defined in section 16-1, to any consumer with whom such public service company, affiliate or subsidiary, or certified telecommunications provider has an established and ongoing business relationship, provided such public service company, affiliate or subsidiary, or certified telecommunications provider shall inform such consumer of the procedure to cancel such trial offer or to cancel after the expiration of the introductory rate period, (2) any transaction involving the use of a negative option plan that is governed by 16 CFR Part 425, (3) any contract subject to the provisions of sections 36a-675 to 36a-685, inclusive, and (4) any introductory rate where the rate paid by the consumer after the end of the introductory rate period has been clearly and conspicuously disclosed to the consumer in the contract.

(c) (1) Any person, firm, partnership, association or corporation that sells or offers to sell any products or services used primarily for personal, family or household purposes for a specified period of time of more than one hundred eighty days pursuant to a written contract that contains a provision for automatic renewal of the contract for a period of time of more than thirty-one days at the end of the period of time specified in the contract shall provide the recipient of such products or services with a clear and conspicuous written notice that the recipient may cancel such contract. Such notice shall include the procedure for such cancellation. Such notice shall be given at least fifteen days but not more than sixty days prior to: (A) The date upon which the contract will be renewed, or (B) the expiration of the time period for cancellation by the recipient, whichever time period is earlier. Mailing of the written notice required by this subdivision by United States mail to the address of the recipient listed in the contract shall satisfy the notice requirements of this subdivision. If a contract subject to the provisions of this subsection is entered into electronically or the consumer agrees to receive notice electronically, the written notice required by this subsection may be transmitted by electronic mail.

(2) Any person, firm, partnership, association or corporation that sells or offers to sell any products or services used primarily for personal, family or household purposes for a specified period of time of one hundred eighty days or less pursuant to a written contract that contains a provision for automatic renewal of the contract for a period of time of more than thirty-one days at the end of the period of time specified in the contract, shall include in such contract a clear and conspicuous written notice that the recipient of such products or services may cancel such contract and the procedure for such cancellation, provided the recipient shall not be required to exercise such right of cancellation more than sixty days prior to the expiration of the specified period of time.

(3) If such notice is not provided to the recipient in accordance with subdivision (1) of this subsection or included in the contract in accordance with subdivision (2) of this subsection, as the case may be, any such products or services furnished to the recipient after the expiration of the period of time specified in the contract shall be deemed an unconditional gift under subsection (a) of this section.

(4) Nothing in this subsection shall be construed to apply to a health club contract subject to the provisions of section 21a-219, a contract subject to the provisions of sections 36a-675 to 36a-685, inclusive, or any contract between a condominium or housing association and a person other than an individual.

(d) The provisions of this section shall not apply to any banking, insurance or securities product or service, the provision of which is subject to regulation or licensing by the state or a federal agency.

(e) A violation of any provision of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(1969, P.A. 13; P.A. 98-109, S. 1; P.A. 99-286, S. 16, 19; P.A. 04-207, S. 1; P.A. 07-215, S. 2.)

History: Sec. 42-126b was first published as 42-133a in the 1969 Supplement to the General Statutes of Connecticut; P.A. 98-109 designated existing provisions as Subsec. (a), added new Subsec. (b) re trial offers and new Subsec. (c) re unfair trade practice; P.A. 99-286 amended Subsec. (b) by changing reference to person, firm or corporation certified to provide intrastate telecommunications services to certified telecommunications provider and by making conforming technical changes, effective July 19, 1999; P.A. 04-207 made technical changes in Subsec. (a) for purposes of gender neutrality, amended Subsec. (b) to provide that the products or services are used primarily for personal, family or household use, and to add reference to introductory rate, amended Subsec. (b)(1) by adding “or to cancel after the expiration of the introductory rate period”, added Subsec. (b)(3) excluding from applicability of Subsec. any contract subject to the provisions of Secs. 36a-675 to 35a-685, inclusive, and added Subsec. (b)(4) excluding from applicability of Subsec. any introductory rate where the rate after the end of the introductory period has been clearly and conspicuously disclosed to the consumer, added new Subsec. (c) concerning the automatic renewal of contracts for products or services used primarily for personal, family or household purposes, excluding in Subsec. (c)(4) health club contracts subject to Sec. 21a-219, contracts subject to Secs. 36a-675 to 36a-685, inclusive, or contracts between condominium or housing associations and a person other than an individual, added new Subsec. (d) excluding from applicability of Sec. banking, insurance or securities products or services subject to regulation or licensing by the state or federal agency, and relettered former Subsec. (c) as Subsec. (e); P.A. 07-215 replaced “the end of such specified period of time” with provisions re notice requirements and electronic contracts in Subsec. (c)(1).



Section 42-126c - Disclosure requirements for mail order businesses in advertising or promotional materials.

Each person or business entity conducting a mail order or catalog business in or from this state or advertising a Connecticut mailing address shall disclose the legal name of such person or entity and the complete street address of the location from which such business is actually conducted in all of its advertising or promotional materials. Failure to comply with the provisions of this section shall be deemed to be an unfair or deceptive trade practice under subsection (a) of section 42-110b. The provisions of this section shall not apply to a mail order book or record business and the provision of this section requiring disclosure of the complete street address of the location from which business is conducted shall not apply to a business which is located in Connecticut and which is registered with the Secretary of the State under any applicable provision of law.

(P.A. 82-418, S. 1, 4; P.A. 83-158, S. 1.)

History: P.A. 83-158 amended section to exempt businesses located in Connecticut and registered with the secretary of the state from required disclosure of street address.



Section 42-127b - Licensing of persons in business on October 1, 1971.

Section 42-127b is repealed, effective January 1, 1995.

(1971, P.A. 539, S. 13; P.A. 94-122, S. 339, 340.)



Section 42-128 - Bond required.

Section 42-128 is repealed.

(1953, S. 3311d; 1971, P.A. 539, S. 14.)



Section 42-130 - Use of terms.

Section 42-130 is repealed.

(1953, S. 3313d; 1971, P.A. 539, S. 14.)



Section 42-132 and 42-133 - Application in case of pretended purchase or assignment. Penalty.

Sections 42-132 and 42-133 are repealed.

(1953, S. 3315d, 3316d; 1961, P.A. 517, S. 78; 1971, P.A. 539, S. 14.)



Section 42-133aa - Burden of proof for succession refusal on manufacturer or distributor.

In determining whether good cause for the refusal to honor the succession exists, the manufacturer or distributor has the burden of proving that the successor is not of good moral character or does not meet the franchisor’s existing and reasonable standards and uniformly applied minimum business experience standards in the market area. The provisions of sections 42-133y, 42-133z and this section do not preclude a new motor vehicle dealer from designating any person as his successor by written instrument filed with the manufacturer or distributor and in the event there is a conflict between such written instrument and the provisions of these sections, the written instrument shall govern.

(P.A. 82-445, S. 10, 15; P.A. 83-198, S. 7, 11.)

History: P.A. 83-198 applied provisions to distributors.



Section 42-133b - Forfeiture of consumer credit charges on failure to respond to debtor’s inquiry. Liability for damages if amount in error.

Section 42-133b is repealed.

(1971, P.A. 774; P.A. 73-384, S. 1; P.A. 76-169, S. 16.)



Section 42-133bb - Prohibited acts by manufacturer or distributor re dealer.

Notwithstanding the terms, provisions or conditions of any franchise agreement or other agreement between a manufacturer or distributor and a dealer, no manufacturer or distributor shall require that a dealer:

(1) Order or accept delivery of any new motor vehicle, part or accessory, equipment or any other commodity not required by law in connection with warranty service or a recall campaign or voluntarily ordered by the dealer, except that the provisions of this subdivision shall not affect terms or provisions of a franchise requiring dealers to market a representative line of motor vehicles which the manufacturer or distributor is publicly advertising;

(2) Order or accept delivery of any new motor vehicle with special features, accessories or equipment not included in the list price of such motor vehicles as publicly advertised by the manufacturer or distributor;

(3) Pay all or part of the cost of an advertising campaign or contest, or purchase any promotional materials, training material, showroom or other display decorations or materials at the expense of the new motor vehicle dealer without the consent of the new motor vehicle dealer;

(4) Enter into any agreement with the manufacturer or distributor or do any other act prejudicial to the dealer under threat of termination or cancellation of a franchise or agreement between the dealer and the manufacturer or distributor, except that this subdivision shall not preclude the manufacturer or distributor from insisting on compliance with the reasonable terms or provisions of the franchise or agreement, and notice in good faith to any dealer of the dealer’s violation of such terms or provisions shall not constitute a violation of sections 42-133r to 42-133ee, inclusive;

(5) Change the capital structure of the dealer or the means by which the dealer finances the operation of the dealership provided the dealer meets reasonable capital standards established by the manufacturer or distributor in accordance with uniformly applied criteria, and provided further that no change in the capital structure shall cause a change in the principal management or have the effect of a sale of the franchise without the consent of the manufacturer or distributor and such consent shall not be unreasonably withheld;

(6) Refrain from participation in the management of, investment in, or acquisition of any other line of new motor vehicles or related products, provided this subdivision shall not apply unless the dealer maintains a reasonable line of credit for each line make of new motor vehicle, the dealer remains in compliance with any reasonable facilities requirements of the manufacturer or distributor, and no change is made in the principal management of the dealer;

(7) Prospectively assent to a release, assignment, novation, waiver or estoppel which would relieve any person from liability to be imposed by sections 42-133r to 42-133ee, inclusive, or require any controversy between a dealer and a manufacturer or distributor, to be referred to any forum other than the Superior Court or the United States District Court;

(8) Construct, renovate or make substantial alterations to the dealer’s facilities unless the manufacturer or distributor can demonstrate that such construction, renovation or alteration requirements are reasonable and justifiable in light of current and reasonably foreseeable projections of economic conditions, financial expectations, availability of additional vehicle allocation and such dealer’s market for the sale of vehicles.

(P.A. 82-445, S. 11, 15; P.A. 83-198, S. 8, 11; P.A. 09-50, S. 5; P.A. 13-247, S. 70; 13-298, S. 65.)

History: P.A. 83-198 subjected distributors to the provisions of this section; P.A. 09-50 amended introductory language to notwithstand terms of any agreement between manufacturer or distributor and dealer, made a technical change in Subdivs. (5) and (6), and added Subdiv. (8) re changes to dealer’s facilities, effective May 8, 2009; P.A. 13-247 deleted Subdiv. (9) added by P.A. 13-298, S. 65, re purchasing goods or services including vehicle battery charging stations, effective June 19, 2013; P.A. 13-298 added Subdiv. (9) re purchasing goods or services including vehicle battery charging stations, effective July 8, 2013.



Section 42-133c - Finance charge applied by retail sellers on open-end credit plans.

(a) Except as provided in subsection (b) of this section, notwithstanding any contrary provision of law, a retail seller under an open-end credit plan, as defined in subdivision (8) of subsection (a) of section 36a-676, in connection with a transaction arising out of the retail sale of consumer goods or services on sales made on or after October 1, 1993, may contract for and, if so contracted for, the retail seller or holder may charge and collect a finance charge under the plan and may calculate such finance charge in the manner and at the rate or rates agreed to by the retail buyer. For purposes of this section, (1) “retail seller” means a person who (A) sells or agrees to sell one or more articles of goods or furnishes services under an open-end credit plan and (B) is the creditor to whom the debt is initially payable on the face of the agreement of indebtedness, and (2) “holder” means a finance agency or other assignee who has purchased the open-end credit plan agreement or obligation. Regardless of any agreement to the contrary, a transaction under an open-end credit plan is subject to this section whenever a solicitation for the extension of credit is made by a retail seller whose primary activity in Connecticut is soliciting Connecticut customers through the mails, and such solicitation originates outside Connecticut but is directed to and received by a customer who resides, and responds to such solicitation, in Connecticut.

(b) The maximum finance charge which may be applied by a retail seller under an open-end credit plan used in connection with a transaction arising out of the retail sale of motor fuel, as defined in section 14-327a, shall not exceed one and one-half per cent per month on the average daily balance of the account or the unpaid balance outstanding as of the end of the current billing cycle.

(1972, P.A. 40, S. 1; P.A. 77-391, S. 2; P.A. 79-127; P.A. 80-69, S. 1, 3; 80-483, S. 115, 186; P.A. 81-362, S. 3, 4; P.A. 82-105, S. 1, 3; P.A. 83-226, S. 1, 3; P.A. 85-522, S. 2; 85-613, S. 117, 154; P.A. 86-216, S. 2, 3; P.A. 87-589, S. 81, 87; P.A. 89-37; P.A. 90-18, S. 1, 2; P.A. 92-12, S. 106; P.A. 93-400; P.A. 95-106.)

History: P.A. 77-391 raised maximum finance charge from 1% per month “on the average daily balance of the account or that part of the outstanding unpaid balance as of the end of the billing cycle” to 1.25% per month “on that part of the average daily balance of the account or unpaid balance outstanding as of the end of the current billing cycle” which does not exceed $250, retaining 1% rate on larger balances, and in exception substituted “state bank and trust company” for “bank or trust company” and included savings banks and buildings or savings and loan associations; P.A. 79-127 specified applicability of section to transactions under open-end credit plans; P.A. 80-69 established maximum finance charge at 1.25% without exception, deleting provisions re charge on amounts over $250 and re plans operated by various banking institutions; P.A. 80-483 would have referred to savings and loan associations rather than “building or” savings and loan associations in deleted provision re finance charge on plans operated by various banking institutions; P.A. 81-362 increased the maximum finance charge to 1.5% per month on sales made on or after July 1, 1981, and prior to March 1, 1983; P.A. 82-105 extended from March 1, 1983, to October 1, 1983, the expiration date for the increase in finance charges enacted in 1981; P.A. 83-226 extended the sunset date for the current statutory interest rate for open-end credit plans from October 1, 1983, to October 1, 1985; P.A. 85-522 extended the sunset date for the current maximum finance charge for open-end credit plans from October 1, 1985, to October 1, 1987; P.A. 85-613 made technical changes; P.A. 86-216 lowered the maximum interest rate on credit card purchases from 18% to 15% annually, reducing monthly rate from 1.5% to 1.25%; P.A. 87-589 amended the section by adding new Subsecs. (b) and (c) re application of the finance charge ceiling to certain out-of-state financial institutions; P.A. 89-37 added provisions concerning retail sellers; P.A. 90-18 made the provisions of this section applicable only to finance charges applied by retail sellers under open-end credit plans in connection with retail sales of consumer goods or services, and deleted Subsecs. (b) and (c); P.A. 92-12 made a technical change; P.A. 93-400 designated existing provisions as Subsec. (a) and replaced existing ceiling on finance charges with new provisions and defined “holder”, and added Subsec. (b) re the maximum finance charge applied by a retail seller under an open-end credit plan used in connection with a transaction arising out of the retail sale of motor fuel; P.A. 95-106 deleted the specified maximum finance charge that would have become effective on October 1, 1995.



Section 42-133cc - Prohibited acts by manufacturer or distributor.

Notwithstanding the terms, provisions or conditions of any franchise agreement or other agreement between a manufacturer or distributor and a dealer, no manufacturer or distributor shall:

(1) (A) Delay, refuse or fail to deliver new motor vehicles or parts or accessories in a reasonable time, and in reasonable quantity relative to the dealer’s facilities and sales potential in the dealer’s relevant market area, after acceptance of an order from a dealer having a franchise for the retail sale of any new motor vehicle sold or distributed by the manufacturer or distributor, any new motor vehicle, parts or accessories for new vehicles as are covered by such franchise, if such vehicle, parts or accessories are publicly advertised as being available for delivery or actually being delivered; (B) withhold any new motor vehicle from distribution except a vehicle which is part of a demonstration fleet or withhold or delay distribution of new motor vehicles to induce dealers to order additional parts or accessories, to order new motor vehicles that are difficult to sell, to relocate the dealer’s place of business or to construct a new building. This subdivision shall not apply to a failure caused by acts or causes beyond the control of the manufacturer or distributor;

(2) (A) Refuse to disclose to any dealer, handling the same line make, the manner and mode of distribution of that line make within the relevant market area, or (B) if a line make is allocated among dealers, refuse to disclose to any dealer, handling the same line make, the system of allocation, including, but not limited to, a complete breakdown by model, color, equipment and other items or terms, a concise listing of dealerships and an explanation of the derivation of the allocation system, including its mathematical formula in a clear and comprehensible form;

(3) Obtain money, goods, service or any other benefit from any other person with whom the dealer does business, on account of, or in relation to, the transaction between the dealer and such other person, other than for compensation for services rendered, unless such benefit is promptly accounted for, and transmitted to, the dealer;

(4) Increase prices of new motor vehicles which the dealer had ordered for private retail consumers prior to the dealer’s receipt of the written official price increase notification. A sales contract signed by a private retail consumer shall constitute evidence of each such order, provided such vehicle is in fact delivered to such private retail consumer. In the event of manufacturer or distributor price reductions or cash rebates paid to the dealer, the amount of any such reduction or rebate received by a dealer shall be passed on to the private retail consumer by the dealer. Price reductions shall apply to all vehicles in the dealer’s inventory which were subject to the price reduction. Price differences applicable to new models or series shall not be considered a price increase or price decrease. Price changes caused by (A) the addition to a motor vehicle of required or optional equipment, (B) revaluation of the dollar, in the case of foreign-make vehicles or components, or (C) an increase in transportation charges due to increased rates imposed by common carriers or transporters shall not be subject to the provisions of this subdivision;

(5) Offer refunds or other types of inducements to any person for the purchase of new motor vehicles of a certain line make to be sold to the state or any political subdivision thereof without making the same offer available upon request to all other dealers in the same line make within the relevant market area;

(6) Release to any outside party, except under subpoena or as otherwise required by law or in an administrative, judicial or arbitration proceeding involving the manufacturer or distributor or dealer, any business, financial or personal information which may be from time to time provided by the dealer to the manufacturer or distributor, without the express written consent of the dealer;

(7) Deny any dealer the right of free association with any other dealer for any lawful purpose;

(8) Unfairly compete with a dealer in the same line make operating under an agreement or franchise from such manufacturer or distributor in the relevant market area. A manufacturer or distributor shall not, however, be deemed to be competing when operating a dealership for a temporary period not to exceed one year, or such additional period of time as may be permitted by the Commissioner of Motor Vehicles, in accordance with the provisions of section 14-52b, or in a bona fide retail operation which is for sale to any qualified person at a fair and reasonable price, or in a bona fide relationship in which an independent person has made a significant investment subject to loss in the dealership and can reasonably expect to acquire full ownership of such dealership on reasonable terms and conditions;

(9) Unfairly discriminate among its new motor vehicle dealers with respect to warranty reimbursement;

(10) Unreasonably withhold consent to the sale, transfer or exchange of the franchise to a qualified buyer capable of being licensed as a dealer;

(11) Fail to respond in writing to a request for consent under subdivision (10) of this section not later than sixty days after receipt of all information reasonably and customarily required by the manufacturer or distributor. Such failure to respond shall be deemed to be consent to the request;

(12) Unfairly prevent a dealer from receiving fair and reasonable compensation for the value of its dealership;

(13) Engage in any predatory practice against a dealer;

(14) Terminate any franchise solely because of the death or incapacity of an owner who is not listed in the franchise as one on whose expertise and abilities the manufacturer or distributor relied in the granting of the franchise;

(15) Withhold payment of money which the franchisor owes to a dealer for more than thirty days after the date of approval of the request for reimbursement;

(16) Own, operate or control, either directly or indirectly, a facility for the performance of motor vehicle warranty service work. Nothing contained in this subsection shall prohibit a motor vehicle manufacturer, factory branch, distributor or distributor branch from performing service for reasons of compliance with an order of a court of competent jurisdiction;

(17) Provide in any franchise agreement that in any administrative or judicial proceeding arising from any dispute with respect to such agreement, the prevailing party shall be entitled to recover its costs, reasonable attorney’s fees and other expenses of litigation from the other party;

(18) Unreasonably prevent or refuse to approve the relocation of a dealership to another site within the dealership’s relevant market area, including a refusal by either the manufacturer or distributor for the relocation of the dealership or a refusal by the manufacturer or distributor for any franchise currently located at such proposed new location. The dealer shall provide written notice to the manufacturer or distributor that shall include the address of the proposed new location and a reasonable site plan of the proposed facility. The manufacturer or distributor shall, not later than sixty days after receipt of such reasonably requested information, grant or deny the dealer’s relocation request. Failure to deny such request within such sixty-day period shall be deemed consent to the relocation;

(19) Sell or offer to sell any new motor vehicle to a dealer at a lower actual price than the actual price offered to any other franchised motor vehicle dealer for the same model vehicle similarly equipped, or to utilize any device, including, but not limited to, sales promotion plans, funds or financing to upgrade facilities, discounts or programs that result in such lesser actual price, provided the provisions of this subdivision shall not apply to sales to a dealer for: (A) Resale to any unit of government; or (B) donation or use by said dealer in a driver education or other special events program. This subdivision shall not be construed to prevent the offering of sales incentives or discount programs, provided such incentives or discounts are reasonably and practically available to all dealers in this state on a proportionally equal basis;

(20) Withhold directly, or through the loss of, any benefit made available to other same line-make dealers in this state because of a dealer’s refusal to engage in conduct or take action unrelated to the benefit;

(21) Fail to begin the accrual of any express warranty for a new motor vehicle by the date of the original delivery to the consumer, provided, if the warranty is expressed in terms of time, such time frame shall begin on such original delivery date, or, if expressed in terms of number of miles, the mileage, not exceeding five hundred miles, shall be the mileage on the vehicle’s odometer on such original delivery date.

(P.A. 82-445, S. 12, 15; P.A. 83-198, S. 9, 11; 83-264, S. 1, 2; P.A. 93-234, S. 1; P.A. 97-196, S. 1, 2; P.A. 99-268, S. 26; P.A. 00-169, S. 22, 36; P.A. 02-70, S. 33; P.A. 09-50, S. 6.)

History: P.A. 83-198 and P.A. 83-264 subjected distributors to the provisions of this section; P.A. 83-264 also amended Subdivs. (1) and (2) to prohibit the withholding of a new motor vehicle from distribution, with certain exceptions, and to prohibit manufacturers and distributors from refusing to disclose to dealers of line makes the system of allocation of those line makes; P.A. 93-234 added Subdiv. (16) prohibiting the ownership, operation or control of a facility for the performance of motor vehicle warranty service work; P.A. 97-196 added Subdiv. (17) prohibiting the provision in any franchise agreement that in any proceeding arising from any dispute re such agreement, prevailing party is entitled to recover legal expenses incurred, effective June 24, 1997; P.A. 99-268 amended Subdiv. (8) by clarifying the time deemed to be competing when operating a dealership from “temporarily for a reasonable period” to “for a temporary period not to exceed one year”; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 02-70 amended Subdiv. (8) to provide that a manufacturer or distributor shall not be deemed to be competing when operating a dealership for such additional period of time as permitted by the Commissioner of Motor Vehicles in accordance with Sec. 14-52b; P.A. 09-50 amended introductory language to notwithstand terms of any agreement between manufacturer or distributor and dealer, made technical changes in Subdivs. (1), (2) and (4), amended Subdiv. (11) to make written response requirement subject to receipt of information and added Subdivs. (18) to (21) re additional prohibitions, effective May 8, 2009.



Section 42-133d - Annual statement of interest imposed and paid under open-end credit plan.

The creditor of any account under an open-end credit plan, as defined in subdivision (8) of subsection (a) of section 36a-676, on which interest aggregating ten dollars or more has been imposed in any calendar year, shall furnish to the obligor of such account, on or before January thirty-first of the following year, a statement of the interest charges so imposed and the aggregate amount paid by such obligor.

(1972, P.A. 17, S. 1; P.A. 73-362, S. 1, 2; P.A. 88-65, S. 57; P.A. 92-12, S. 107.)

History: P.A. 73-362 added Subsec. (b); P.A. 88-65 deleted obsolete Subsec. (b) which provided that the first statement of interest was due on January 31, 1974; P.A. 92-12 made a technical change.



Section 42-133dd - Establishment of new franchises within a market area. Notice of intention. Protests. Procedure. Hearing.

(a) In the event that a manufacturer or distributor seeks to enter into a franchise establishing a new dealer or relocating an existing dealer within or into a relevant market area where the same line make is then represented, the manufacturer or distributor shall in writing, by certified mail, first notify the commissioner and each dealer in such line make in the relevant market area of its intention to establish a new dealer or to relocate an existing dealer within or into that market area. Within twenty days of receiving such notice or within twenty days after the end of any appeal procedure provided by the manufacturer or distributor, any such dealer may file with the commissioner a protest concerning the proposed establishment or relocation of such new or existing dealer. When such a protest is filed, the commissioner shall inform the manufacturer or distributor that a timely protest has been filed, and that the manufacturer or distributor shall not establish or relocate the proposed dealer until the commissioner has held a hearing, nor thereafter, if the commissioner determines that there is good cause for denying the establishment or relocation of such dealer. In any hearing held pursuant to this section, the manufacturer or distributor has the burden of proving that good cause exists for permitting the proposed establishment or relocation. This section shall not apply to the sale, lease or transfer of ownership of an active, existing dealer, nor shall any provision of this section prohibit a manufacturer from entering into a franchise arrangement with a successor dealer at the same location.

(b) This section shall not apply to (1) the relocation of an existing dealer within that dealer’s area of responsibility under its franchise, provided that the relocation shall not be at a site within six miles of a licensed dealer for the same line make of motor vehicle, (2) the appointment of a dealer in the same relevant market area, within one year, at either the same location or within a two-mile radius from a predecessor dealer who ceased operations, or (3) the sale of new or used motor vehicles by a licensed new motor vehicle dealer at a public display of motor vehicles sponsored by an association of licensed new motor vehicle dealers representing more than seventy-five per cent of such dealers in the state. Such display shall be permitted annually, for a period not exceeding four consecutive days.

(c) In determining whether good cause has been established for not entering into a franchise establishing a new dealer or relocating an existing dealer for the same line make, the commissioner shall take into consideration the existing circumstances, including, but not limited to: (1) The permanency and size of investment made and the reasonable obligations incurred by the existing new motor vehicle dealers in the relevant market area; (2) growth or decline in population and new car registrations in the relevant market area; (3) effect on the consuming public in the relevant market area; (4) whether it is injurious or beneficial to the public welfare for a new dealer to be established; (5) whether the dealers of the same line make in that relevant market area are providing adequate competition and convenient customer care for the motor vehicles of the line make in the market area including the adequacy of motor vehicle sales and service facilities, equipment, supply of motor vehicle parts, and qualified service personnel; (6) whether the establishment of a new dealer would increase or decrease competition; (7) the effect on the relocating dealer of a denial of its relocation into the relevant market area; (8) whether the establishment or relocation of the proposed dealership appears to be warranted and justified based on economic and marketing conditions pertinent to dealers competing in the community or territory, including anticipated future changes; (9) the reasonably expected market penetration of the line-maker motor vehicle for the community or territory involved, after consideration of all factors which may affect said penetration, including, but not limited to, demographic factors such as age, income, education, size class preference, product popularity, retail lease transactions, or other factors affecting sales to consumers of the community or territory; (10) the economic impact of an additional franchise or relocated motor vehicle dealership upon the existing motor vehicle dealers of the same line make in the relevant market area to be served by the additional franchisee or relocated motor vehicle dealership; and (11) the retail sales and service business transacted by the existing dealers of the same line make in the market area to be served by the proposed new or relocated dealer as compared to the business available to them during the three-year period immediately preceding notice.

(d) The commissioner shall conduct the hearing and render his final determination within one hundred eighty days after a protest is filed. Unless waived by the parties, failure to do so shall be deemed a determination that good cause does not exist for refusing to permit the proposed new or relocated dealer, unless such delay is caused by acts of the manufacturer or distributor or the relocating or new dealer.

(e) Any parties to a hearing by the commissioner concerning the establishing or relocating of a dealer may appeal any decision or order of the commissioner in accordance with section 4-183.

(P.A. 82-445, S. 13, 15; P.A. 83-198, S. 10, 11; P.A. 84-463; P.A. 93-234, S. 2; P.A. 02-70, S. 45; P.A. 10-110, S. 32.)

History: P.A. 83-198 subjected distributors to the provisions of this section; P.A. 84-463 changed reference from additional dealerships to new dealerships and excluded franchise agreements and transfers of existing dealerships from the provisions of this section; P.A. 93-234 made technical changes, required that notice requirement in Subsec. (a) be sent by certified mail, amended Subsec. (b) to exclude from applicability of section dealers appointed within one year at same location or within two-mile radius of predecessors who ceased operations and added Subsec. (c)(8) to (11) requiring commissioner to consider additional factors when determining if good cause exists for refusing to allow establishment or relocation of dealership; P.A. 02-70 amended Subsec. (a) to provide that the manufacturer or distributor has the burden of proving that good cause exists for permitting a proposed establishment or relocation of a motor vehicle franchise in any hearing held pursuant to section; P.A. 10-110 amended Subsec. (b) by adding Subdiv. (3) re sale of motor vehicles by dealer at public display.

Subsec. (a):

Cited. 239 C. 437.

Subsec. (b):

Cited. 239 C. 437.



Section 42-133e - Franchises: Definitions.

As used in sections 42-133e to 42-133g, inclusive:

(a) “Person” means a natural person, corporation, limited liability company, partnership or other entity and, in case of an entity, includes any other entity which has a majority interest in such entity or effectively controls such other entity as well as the individual officers, directors and other persons in active control of the activities of such entity;

(b) “Franchise” means an oral or written agreement or arrangement in which (1) a franchisee is granted the right to engage in the business of offering, selling or distributing goods or services under a marketing plan or system prescribed in substantial part by a franchisor, provided nothing contained herein shall be deemed to create a franchisor-franchisee relationship between the grantor and grantee of a lease, license or concession to sell goods or services upon or appurtenant to the premises of the grantor, which premises are occupied by the grantor primarily for its own independent merchandising activities; and (2) the operation of the franchisee’s business pursuant to such plan or system is substantially associated with the franchisor’s trademark, service mark, trade name, logotype, advertising or other commercial symbol designating the franchisor or its affiliate, and includes any agreement between a manufacturer, refiner or producer and a distributor, wholesaler or jobber, between a manufacturer, refiner or producer and a retailer, or between a distributor, wholesaler or jobber and a retailer;

(c) “Franchisor” means a person who grants a franchise to another person, including a manufacturer, refiner or producer or a distributor, wholesaler or jobber who grants to a distributor, wholesaler or jobber or retailer, as the case may be, the authority to use a trademark, tradename, service mark or other identifying symbol or name under a franchise;

(d) “Franchisee” means a person to whom a franchise is granted, including a distributor, wholesaler or jobber or retailer who is granted the authority under a franchise to use a trademark, tradename, service mark or other identifying symbol or name.

(1972, P.A. 287, S. 1; P.A. 73-500, S. 1; P.A. 75-560, S. 1; P.A. 95-79, S. 161, 189.)

History: P.A. 73-500 redefined “franchise” to delete reference to agreements or arrangements “for a definite or indefinite period”; P.A. 75-560 redefined “franchise”, “franchisor” and “franchisee” to include specific references to manufacturers, refiners, producers, distributors, wholesalers, jobbers and retailers; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.

See Sec. 42-133h re applicability of sections.

Cited. 1 CA 439.

Subsec. (b):

Since plaintiff’s business was not “substantially associated” with a trademark of defendant no franchise arrangement existed under pre-1975 statute. 180 C. 720. Parties’ actions, in addition to terms of written agreement, held to constitute an agreement or arrangement for purposes of determining whether a franchise exists. 250 C. 334. “Substantial” association of franchisee with franchisor for purposes of this section does not mean exclusive or complete association. Id.

Cited. 38 CS 495.

Subsec. (c):

Defendant, a wholesaler, distributor and jobber of gasoline and petroleum products, was not a franchisor under pre-1975 statute since plaintiff’s business was not “substantially associated” with a trademark of defendant. 180 C. 720.

Subsec. (d):

Cited. 180 C. 720.



Section 42-133ee - Civil action for injunction and damages.

Notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, any consumer who is injured by a violation of sections 42-133r to 42-133ee, inclusive, or any party to a franchise who is so injured in his business or property by a violation of said sections relating to that franchise, or any person so injured because he refuses to accede to a proposal for an arrangement which, if consummated, would be in violation of said sections, may bring a civil action in the Superior Court to enjoin further violations, and to recover the actual damages sustained by him together with the cost of the suit, including a reasonable attorney’s fee.

(P.A. 82-445, S. 14, 15.)



Section 42-133f - Termination, or cancellation of, or failure to renew a franchise.

(a) No franchisor shall, directly, or through any officer, agent or employee, terminate, cancel or fail to renew a franchise, except for good cause which shall include, but not be limited to the franchisee’s refusal or failure to comply substantially with any material and reasonable obligation of the franchise agreement or for the reasons stated in subsection (e) of this section. The franchisor shall give the franchisee written notice of such termination, cancellation or intent not to renew, at least sixty days in advance to such termination, cancellation or failure to renew with the cause stated thereon; provided, in the event the franchisor elects not to renew a franchise pursuant to subsection (e) of this section, the franchisor shall give the franchisee written notice of such intent not to renew at least six months prior to the expiration of the current franchise agreement. The provisions of this section shall not apply (1) where the alleged grounds are voluntary abandonment by the franchisee of the franchise relationship, in which event, such notice may be given thirty days in advance of such termination, cancellation or failure to renew, or (2) where the alleged grounds are the conviction of the franchisee in a court of competent jurisdiction of an offense punishable by a term of imprisonment in excess of one year and directly related to the business conducted pursuant to the franchise, in which event, such notice may be given at any time following such conviction and shall be effective upon delivery and written receipt of such notice.

(b) If the franchise which is the subject of a notice of termination, cancellation or failure to renew provided for in subsection (a) of this section is operated on premises leased by the franchisor to the franchisee under a lease which terminates upon termination of the franchise, and if the franchisor seeks to terminate the lease, the notice shall be served upon the franchisee by a state marshal or indifferent person and shall expressly state that said lease shall terminate upon termination of the franchise, and shall further state that the franchisee may have certain rights under sections 42-133f and 42-133g, which sections shall be reproduced and attached to the notice.

(c) Upon termination of any franchise the franchisee shall be allowed fair and reasonable compensation by the franchisor for the franchisee’s inventory, supplies, equipment and furnishings purchased by the franchisee from the franchisor or its approved sources under the terms of the franchise or any ancillary or collateral agreement; provided no compensation shall be allowed for personalized items which have no value to the franchisor.

(d) Notwithstanding the provisions of section 52-550, no franchise entered into or renewed on or after October 1, 1973, whether oral or written, shall be for a term of less than three years and for successive terms of not less than three years thereafter unless cancelled, terminated or not renewed pursuant to subsections (a) and (d) of this section.

(e) A franchisor may elect not to renew a franchise which involves the lease by the franchisor to the franchisee of real property and improvement, in the event the franchisor (1) sells or leases such real property and improvements to other than a subsidiary or affiliate of the franchisor for any use; or (2) sells or leases such real property to a subsidiary or affiliate of the franchisor, except such subsidiary or affiliate shall not use such real property for the operation of the same business of the franchisee; or (3) converts such real property and improvements to a use not covered by the franchise agreement; or (4) has leased such real property from a person not the franchisee and such lease from such person is terminated or not renewed.

(f) Any waiver of the rights of a franchisee under sections 42-133f or 42-133g which is contained in any franchise agreement entered into or amended on or after June 12, 1975, shall be void.

(1972, P.A. 287, S. 2; P.A. 73-500, S. 2; P.A. 74-292, S. 1, 3; P.A. 75-360, S. 1, 2; P.A. 85-493, S. 1; P.A. 86-238, S. 1; P.A. 00-99, S. 84, 154.)

History: P.A. 73-500 specified that termination, cancellation or failure to renew of franchise must be “for good cause”, required that notice contain statement of cause and that copy be filed with consumer protection commissioner in Subsec. (a), changing wording slightly, and added Subsecs. (c) and (d) re term of franchise and arbitration of question of “good cause”; P.A. 74-292 specifically included franchisee’s noncompliance with obligations of franchise agreement and nonrenewal as in Subsec. (d) (see below) as “good cause”, added proviso in notice requirement and deleted requirement that copy be sent to commissioner in Subsec. (a), made Subsec. (c) provisions applicable to renewals and replaced former Subsec. (d) provisions re arbitration with new provisions setting forth conditions for nonrenewal involving lease of real property; P.A. 75-360 added Subsec. (e); P.A. 85-493 eliminated a provision requiring a franchisor to compensate a franchisee for costs and expenses paid to the franchisor upon the termination of a franchise; P.A. 86-238 amended Subsec. (a) by allowing termination or cancellation with 30 days’ notice instead of 15 days’ in the case of voluntary abandonment of a franchise, and inserted a new Subsec. (b) which provided notice requirements for termination of a franchise which terminates upon the termination of a lease, relettering previously existing Subsecs. as necessary; P.A. 00-99 replaced reference to sheriff with state marshal in Subsec. (b), effective December 1, 2000.

See Sec. 42-133h re applicability of section.

Cited. 1 CA 439.

Cited. 38 CS 495.

Subsec. (a):

In order to prove “good cause” under this section, franchisor has to show that franchisee either failed to or refused to comply substantially with a material and reasonable term of the franchise agreement, or that franchisor had an equivalent business reason of a similar nature. 250 C. 334.



Section 42-133ff - Surcharge based on method of payment prohibited. Acceptance of bank credit card bearing a trade name. Discount not prohibited. Contracts not to prohibit discounts based on method of payment for gasoline. Minimum purchase policy. Purchase of travel services using a credit card.

(a) No seller may impose a surcharge on a buyer who elects to use any method of payment, including, but not limited to, cash, check, credit card or electronic means, in any sales transaction.

(b) Any seller who accepts or offers to accept a bank credit card bearing a trade name as a means of payment shall accept any bank credit card bearing such trade name presented by a cardholder, notwithstanding the identity of the card issuer. For the purposes of this subsection, “bank credit card” means any credit card issued by a bank, savings bank, savings and loan association or credit union.

(c) Nothing in this section shall prohibit any seller from offering a discount to a buyer to induce such buyer to pay by cash, debit card, check or similar means rather than by credit card. In furtherance of the legislative findings contained in section 42-133j, no existing or future contract or agreement shall prohibit a gasoline retailer or distributor from offering a discount to a buyer based upon the method of payment by such buyer for such gasoline. Any provision in such contract or agreement prohibiting such retailer or distributor from offering such discount is void and without effect as contrary to public policy.

(d) Nothing in this section shall prohibit any seller from conditioning acceptance of a credit card on a buyer’s minimum purchase. Each seller shall disclose any such minimum purchase policy orally or in writing at the point of purchase. For the purposes of this subsection, “at the point of purchase” includes, but is not limited to, at or on a cash register and in an advertisement or menu.

(e) No provider of travel services may impose a surcharge on or reduce the commission paid to a travel agent who acts as an agent for such provider if the buyer uses a credit card to purchase such provider’s travel services. A violation of any provision of this subsection shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b. As used in this subsection, “provider of travel services” means a person, firm or corporation engaged in the business of furnishing travel, transportation or vacation services, but does not include a travel agent, and “travel agent” means a person, firm, corporation or other entity that (1) is (A) a duly appointed agent of a common carrier, or (B) a member of a cruise line association and operates exclusively as an agent for cruise lines in the sale of cruise travel products or services, and (2) offers or sells travel, transportation or vacation arrangements as an agent for a provider of travel services, but does not include a common carrier or an employee of a common carrier.

(P.A. 86-222; P.A. 98-37; P.A. 99-88; June 11 Sp. Sess. P.A. 08-2, S. 4.)

History: P.A. 98-37 amended Subsec. (a) by deleting provisions re use of a credit card in lieu of payment by cash, check or similar means and adding provisions re use of any method of payment, and made technical changes in Subsecs. (b) and (d); P.A. 99-88 added new Subsec. (e) to prohibit travel service providers from imposing surcharges on travel agents or reducing their commissions for travel services purchased by buyers using credit cards; June 11 Sp. Sess. P.A. 08-2 amended Subsec. (c) to add “debit card” and prohibit contracts or agreements from prohibiting gasoline retailers and distributors from offering discounts to buyers of gasoline based on method of payment, effective June 17, 2008.



Section 42-133g - Action for violation. Right to occupy franchise premises where lease expires upon termination of franchise. Items filed with court by franchisor seeking possession of franchise premises.

(a) Any franchisee may bring an action for violation of sections 42-133e to 42-133g, inclusive, in the Superior Court to recover damages sustained by reason of such violation, which action shall be privileged in respect to its assignment for trial and, where appropriate, may apply for injunctive relief as provided in chapter 916. Such franchisee, if successful, shall be entitled to costs, including, but not limited to, reasonable attorneys’ fees.

(b) A franchisee who leases real property under a franchise agreement, which lease expires upon termination of the franchise, and who receives notice from the franchisor in accordance with the provisions of subsections (a) and (b) of section 42-133f that such franchise is terminated, shall have no right or privilege to occupy the premises which are the subject of such lease, as of the date specified in such notice for the termination of such franchise, unless such franchisee is granted a temporary injunction in accordance with the provisions of chapter 916.

(c) A franchisor who applies to a court to obtain possession of premises leased by the franchisor to the franchisee upon termination of the franchise, which premises the franchisee has no right or privilege to occupy under subsection (b) of this section, shall file with the court from which it seeks the order of possession: (1) An affidavit under oath from the clerk of such court, which affidavit shall state that the court records indicate that no temporary injunction has been granted to the franchisee, (2) the return of service of the notice required pursuant to subsection (b) of this section, (3) a copy of the notice served pursuant to subsection (b) of this section, and (4) an affidavit under oath, which affidavit shall state that the notice required by subsections (a) and (b) of section 42-133f, has been served, that the notice period required by said section has expired, and that no injunction to restrain termination has been issued.

(1972, P.A. 287, S. 3; P.A. 75-560, S. 2; P.A. 86-238, S. 2.)

History: P.A. 75-560 granted actions to recover damages privileged status in respect to assignment for trial; P.A. 86-238 added Subsecs. (b) and (c) providing that a franchisee who receives valid notice of the termination of a franchise and whose lease expires along with the franchise, has no right or privilege to occupy the franchise property, and requiring the franchisor to file certain items with the court when applying for possession of such property.

See Sec. 42-133h re applicability of section.

Cited. 1 CA 439.



Section 42-133gg - Sale or transfer of names of credit cardholders.

(a) Except as provided in subsection (b) of this section, no financial institution located in this state issuing credit cards in this state shall sell or transfer the names of any of its credit cardholders to any person or entity seeking such names for the purpose of soliciting such cardholders.

(b) Nothing in this section shall prohibit any financial institution from:

(1) Selling or transferring the names of any of its credit cardholders: (A) As part of the sale, transfer or pledge of some or all of the credit card issuer’s credit card accounts or credit card business; or (B) to a direct or indirect subsidiary of the issuer, a direct or indirect parent of the issuer, or to another subsidiary of a common direct or indirect parent of the issuer;

(2) Transferring the names of any of its credit cardholders to persons or entities providing credit card account processing services, billing services, fraud prevention services, charge-back services, credit reporting services, debt collection services or other account-related services;

(3) Providing the names of any of its credit cardholders to any person that: (A) Provides the issuer with a list of potential customers containing such cardholder’s name, if the cardholder obtained his or her credit card as the result of the issuer’s use of such list in its solicitation efforts; (B) assisted the issuer in attracting, soliciting or persuading such cardholder to apply for or to accept a credit card issued by the issuer; or (C) was a party to a transaction involving the cardholder’s credit card;

(4) Transferring the names of any of its credit cardholders to persons engaged by the credit card issuer to offer its cardholders products or services, provided such person agrees in writing: (A) To keep such names confidential; and (B) to only use such names for the purpose of offering such products or services; or

(5) Transferring or selling the names of any of its credit cardholders to any person or entity, with the permission of such cardholders.

(P.A. 89-264, S. 3; P.A. 96-15, S. 1, 2.)

History: P.A. 96-15 amended Subsec. (a) and added Subsec. (b) to let financial institutions sell or transfer the names of credit cardholders subject to prescribed conditions, effective April 29, 1996.



Section 42-133h - Applicability of sections 42-133e to 42-133g, inclusive.

Sections 42-133e to 42-133g, inclusive, shall take effect October 1, 1972, and shall apply only to franchise agreements entered into, renewed or amended on or after that date, the performance of which contemplates or requires the franchisee to establish or maintain a place of business in this state.

(1972, P.A. 287, S. 4; P.A. 85-493, S. 2.)

History: P.A. 85-493 provided that Secs. 42-133e to 42-133g, inclusive, apply to franchise agreements “the performance of which contemplates or requires the franchisee to establish or maintain a place of business in this state”.

Cited. 1 CA 439.



Section 42-133hh - Restriction on information that may be printed on credit and debit card receipts.

(a) For the purposes of this section, “person” means any individual, firm, partnership, association, corporation, limited liability company, organization or other entity, but does not include the state or any political subdivision of the state, or any agency thereof.

(b) On and after January 1, 2005, no person who accepts credit cards or debit cards for the transaction of business may print on a receipt provided to the cardholder (1) more than the last five digits of the credit card or debit card account number, or (2) the expiration date of the credit card or debit card.

(c) The provisions of subsection (b) of this section apply only to receipts that are electronically printed and do not apply to transactions in which the sole means of recording the cardholder’s credit card or debit card account number is by handwriting or by an imprint or copy of the credit card or debit card.

(d) Any person who wilfully violates the provisions of subsection (b) of this section shall be fined not more than one hundred dollars for a first offense and not more than five hundred dollars for a second offense, and shall be fined not more than one thousand dollars or be imprisoned not more than six months, or both, for each subsequent offense.

(P.A. 03-156, S. 12.)



Section 42-133i - Notice of expiration date of magazine subscription. Magazine subscription offer in the form of an invoice or bill. Unfair trade practice.

(a) Any publisher, distributor, dealer or seller of magazines on a subscription basis in this state shall include (1) on the mailing label and (2) in any notice to renew given to a subscription holder, the expiration date of the current subscription.

(b) Any publisher, distributor, dealer or seller of magazines on a subscription basis that mails or otherwise furnishes to any consumer in this state any written offer or solicitation for the sale of a magazine subscription, where such written offer or solicitation purports to be an invoice or a bill and is received by the consumer at any time prior to acceptance of such subscription by the consumer, shall include in such written offer or solicitation clear and conspicuous language indicating that such written offer or solicitation is not an invoice or a bill.

(c) A violation of any provision of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 73-398; P.A. 98-109, S. 2.)

History: P.A. 98-109 designated existing provisions as Subsec. (a), deleted fine provision and made a technical change, added new Subsec. (b) re magazine subscription offers in the form of an invoice or bill, and added new Subsec. (c) re unfair trade practice.



Section 42-133j - Legislative finding concerning petroleum product franchises.

(a) The legislature of the state of Connecticut finds and declares that the distribution and sales of gasoline and petroleum products through franchises within the state of Connecticut, including the rights and obligations of suppliers and dealers, vitally affects its general economy. In order to promote the public interest and public welfare, to avoid undue control of the dealer by suppliers, to foster and keep alive vigorous and healthy competition for the benefit of the public by prohibiting practices through which fair and honest competition is destroyed or prevented, to promote the public safety, to prevent deterioration of facilities for servicing motor vehicles on the highways of the state, to prevent dealers from unnecessarily going out of business thereby resulting in unemployment with loss of tax revenue to the state and its resultant undesirable consequences, and to offset evident abuses within the petroleum industry as a result of inequitable economic power, it is necessary to legislate standards pursuant to the exercise of the police power of this state governing the relationship between suppliers and distributors of gasoline and petroleum products and the dealers within the state who sell those products to the public.

(b) In recognition of the factors set forth in subsection (a) of this section, it is provided that all provisions of sections 42-133j to 42-133n, inclusive, to the extent permitted by law, shall be deemed effective as to those presently existing franchise agreements involving gasoline dealers within the state of Connecticut as of October 1, 1977.

(c) The legislature further finds and declares that the distribution and sales of motor vehicle fuels and oils in the state of Connecticut affects the general economy of the state, the public interest and the public welfare. Competition, freedom from unreasonable restraints on alienation and competitive pricing are essential to the functioning of a fair and efficient free market economy within the petroleum industry. The legislature finds and declares that existing petroleum franchise agreements as defined and regulated within sections 42-133e to 42-133h, inclusive, uniformly prohibit assignment of franchise interests without the consent of the franchisor, which consent may be unreasonably and arbitrarily withheld. Also, existing petroleum franchise agreements provide for their automatic termination upon the death of the franchisee. The legislature finds and declares that such provisions constitute unreasonable restraints on alienation and inhibit the fair and efficient functioning of a free market economy within the petroleum industry. Therefore, it is provided that the provisions of any franchise agreement which prohibit assignment without the consent of the franchisor and permit such consent to be unreasonably withheld are void and without effect as contrary to public policy. It is further provided that the provisions of any franchise agreement which terminate the franchise automatically upon the death of the franchisee are void and ineffective as contrary to public policy. The legislature finds and declares that provisions in certain existing petroleum franchise agreements prohibit gasoline retailers or distributors from offering a discount to a buyer based upon the method of payment by such buyer for gasoline. The legislature finds and declares that such provisions constitute unreasonable restraints on competitive pricing and inhibit the fair and efficient functioning of a free market economy within the petroleum industry. Therefore, it is provided that the provisions of any franchise agreement that prohibit gasoline retailers or distributors from offering a discount to a buyer based upon the method of payment by such buyer for gasoline are void and without effect as contrary to public policy.

(P.A. 77-493, S. 1; June 11 Sp. Sess. P.A. 08-2, S. 3.)

History: June 11 Sp. Sess. P.A. 08-2 amended Subsec. (c) to add “competitive pricing” re functioning of free market economy within petroleum industry and add legislative finding and declaration re petroleum franchise agreement provisions banning buyer discounts based on method of payment for gasoline, effective June 17, 2008.



Section 42-133k - Definitions.

For the purposes of sections 42-133j to 42-133n, inclusive:

(1) “Franchise” means any contract (A) between a refiner and a distributor; (B) between a refiner and a retailer; (C) between a distributor and another distributor; or (D) between a distributor and a retailer, under which a refiner or distributor, as the case may be, authorizes or permits a retailer or distributor to use, in connection with the sale, consignment, or distribution of motor fuel, a trademark which is owned or controlled by such refiner or by a refiner which supplies motor fuel to the distributor which authorizes or permits such use.

(2) “Franchise” includes (A) any contract under which a retailer or distributor, as the case may be, is authorized or permitted to occupy leased marketing premises, which premises are to be employed in connection with the sale, consignment, or distribution of motor fuel under a trademark which is owned or controlled by such refiner or by a refiner which supplies motor fuel to the distributor which authorizes or permits such occupancy; (B) any contract pertaining to the supply of motor fuel which is to be sold, consigned or distributed (i) under a trademark owned or controlled by a refiner; or (ii) under a contract which has existed continuously since May 15, 1973, and pursuant to which, on May 15, 1973, motor fuel was sold, consigned or distributed under a trademark owned or controlled on such date by a refiner; and (iii) the unexpired portion of any franchise, as defined by the preceding provisions of this paragraph, which is transferred or assigned as authorized by the provisions of such franchise or by any applicable provision of state law which permits such transfer or assignment without regard to any provision of the franchise.

(3) “Franchise relationship” means the respective motor fuel marketing or distribution obligations and responsibilities of a franchisor and a franchisee which result from the marketing of motor fuel under a franchise.

(4) “Franchisor” means a refiner or distributor, as the case may be, who authorizes or permits, under a franchise, a retailer or distributor to use a trademark in connection with the sale, consignment, or distribution of motor fuel.

(5) “Franchisee” means a retailer or distributor, as the case may be, who is authorized or permitted, under a franchise, to use a trademark in connection with the sale, consignment, or distribution of motor fuel.

(P.A. 77-493, S. 2; P.A. 91-195.)

History: P.A. 91-195 replaced the previous definitions with the definitions in the Federal Petroleum Marketing Practices Act, 15 U.S.C. 2801.



Section 42-133l - Franchise agreements. Termination. Good cause. Notice required. Prohibited conduct. Terms.

(a) No franchisor shall, directly, or through any officer, agent or employee, terminate, cancel or fail to renew a franchise, except for good cause shown which shall include, but not be limited to the franchisee’s refusal or failure to comply substantially with any material and reasonable obligation of the franchise agreement except such obligations under subsection (e) of this section or for the reasons stated in subsection (d) of this section. The franchisor shall give the franchisee written notice of such termination, cancellation or intent not to renew, at least sixty days in advance of such termination, cancellation or failure to renew with the cause stated thereon; provided, in the event the franchisor elects not to renew a franchise pursuant to subsection (d) of this section, the franchisor shall give the franchisee written notice of such intent not to renew at least six months prior to the expiration of the current franchise agreement. The provisions of this section shall not apply (1) where the alleged grounds are voluntary abandonment by the franchisee of the franchise relationship, in which event, such notice may be given fifteen days in advance of such termination, cancellation or failure to renew, or (2) where the alleged grounds are the conviction of the franchisee in a court of competent jurisdiction of an offense punishable by a term of imprisonment in excess of one year and directly related to the business conducted pursuant to the franchise, in which event, such notice may be given at any time following such conviction and shall be effective upon delivery and written receipt of such notice, subject to the requirements of subdivision (10) of subsection (f) of this section.

(b) Upon termination of any franchise for whatever cause or reason, except voluntary relinquishment or abandonment of the franchise by the franchisee, the franchisor shall fairly compensate the franchisee or the franchisee’s estate for the fair market value, at the time of termination of the franchise, of the franchisee’s inventory, supplies, equipment and furnishings purchased by the franchisee from the franchisor or its approved sources and good will, if any, exclusive of personalized items which have no value to the franchisor and inventory, supplies, equipment and furnishings not reasonably required in the conduct of the franchise business; provided that compensation need not be made to a franchisee for good will if (1) the franchisee has been given one year’s notice of nonrenewal, and (2) the franchisor agrees in writing not to enforce any covenant which restrains the franchisee from competing with the franchisor, and provided further, that a franchisor may offset against amounts owed to a franchisee under this subsection any amount owed by such franchisee to the franchisor.

(c) Notwithstanding the provisions of section 52-550, no franchise entered into or renewed on or after October 1, 1973, whether oral or written, shall be for a term of less than three years and for successive terms of not less than three years thereafter unless cancelled, terminated or not renewed pursuant to subsections (a) and (d) of this section.

(d) A franchisor may elect not to renew a franchise which involves the lease by the franchisor to the franchisee of real property and improvement, in the event the franchisor (1) sells or leases such real property and improvements to other than a subsidiary or affiliate of the franchisor for any use; or (2) sells or leases such real property to a subsidiary or affiliate of the franchisor, except such subsidiary or affiliate shall not use such real property for the operation of the same business of the franchisee; or (3) converts such real property and improvements to a use not covered by the franchise agreement; or (4) has leased such real property from a person not the franchisee and such lease from such person is terminated or not renewed.

(e) No franchisor shall terminate, cancel or fail to renew a franchise for the failure or refusal of the franchisee to do any of the following: (1) Refusal to take part in promotional campaigns of the franchisor’s products; (2) failure to meet sales quotas suggested by the franchisor; (3) refusal to sell any product at a price suggested by the franchisor or supplier; (4) refusal to keep the premises open and operating during those hours which are documented by the franchisee to be unprofitable to the franchisee or to preclude the franchisee from establishing the franchisee’s own hours of operation beyond the hour of ten o’clock p.m. and prior to six o’clock a.m.; (5) refusal to give the franchisor or supplier financial records of the operation of the franchise which are not related or necessary to the franchisee’s obligations under the franchise agreement. Subdivisions (1) to (5), inclusive, of this subsection shall not be deemed material and reasonable obligations, substantial failure to comply with franchise terms, or good cause under subsection (a) of this section.

(f) No franchisor, directly or indirectly, through any officer, agent or employee, shall do any of the following: (1) Require a franchisee at the time of entering into an agreement to assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability imposed by sections 42-133j to 42-133n, inclusive; (2) prohibit, directly or indirectly, the right of free association among franchisees for any lawful purpose; (3) prohibit the transfer by will of any franchise and the rights of any franchisee under any franchise agreement to a spouse or child of such franchisee; (4) require or prohibit any change in management of any franchise unless such requirement or prohibition of such change shall be for good cause, which cause shall be stated in writing by the franchisor; (5) impose unreasonable standards of performance upon a franchisee; (6) fail to deal in good faith with a franchisee; (7) sell, rent or offer to sell to a franchisee any product or service for more than a fair and reasonable price; (8) impose on a franchisee by contract, rule or regulation, whether written or oral, any standard of conduct unless the franchisor, his agents or representatives sustain the burden of proving such to be reasonable and necessary; (9) discriminate between franchisees in the charges offered or made for royalties, goods, services, equipment, rentals, advertising services, or in any other business dealing, unless (A) any such type of discrimination between franchisees would be necessary to allow a particular franchisee to fairly meet competition in the open market, or (B) to the extent that the franchisor satisfies the burden of proving that any classification of or discrimination between franchisees is reasonable, is based on franchises granted at materially different times and such discrimination is reasonably related to such difference in time or on other proper and justifiable distinctions considering the purposes of sections 42-133j to 42-133n, inclusive, and is not arbitrary; (10) notify the franchisee of a claimed breach of franchise agreement for good cause later than one hundred eighty days from the date said good cause arises or one hundred eighty days after the franchisor knew or in the exercise of reasonable care should have known of said claimed good cause; or (11) require or coerce a gasoline franchisee to sell gasoline at a specific price or in a specific price range.

(g) Any franchisee or franchisor, upon request, shall have the right to have the question of good cause submitted to arbitration in accordance with the rules of the American Arbitration Association. Any franchisee or franchisor, upon the rendering of a decision in arbitration, shall have the right to apply to the superior court in the county wherein such franchisee or franchisor is doing business or resides for confirmation, modification, correction or vacation of any arbitration decision.

(h) Every franchisor shall protect and save harmless its franchisee from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand, suit or judgment by reason of defect in merchandise or methods or procedures prescribed by the franchisor and performed by such franchisee, except for alleged negligence or wilful misconduct of such franchisee.

(i) Every franchisor shall reimburse its franchisee at the prevailing retail price for any services rendered or parts supplied by such franchisee in satisfaction of any warranty issued by such franchisor, and no franchisor shall restrict a franchisee from rendering services or providing parts in accordance with standards of good workmanship in satisfaction of any such warranty.

(j) Any waiver of the rights of a franchisee under sections 42-133m, 42-133n and this section which is contained in any franchise agreement entered into or amended on or after October 1, 1977, shall be void.

(P.A. 77-493, S. 3; June Sp. Sess. P.A. 98-1, S. 70, 121; P.A. 04-70, S. 1; P.A. 06-196, S. 167.)

History: (Revisor’s note: In 1995 the Revisors editorially changed the numeric indicators (1) and (2) in Subsec. (f)(9) to (A) and (B) respectively for consistency with statutory usage); June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (f), effective June 24, 1998; P.A. 04-70 amended Subsec. (f) by deleting a provision that “nothing under this subsection shall be construed as granting a franchisor a right that may be limited by any other state or federal statute”, and by adding Subdiv. (11) prohibiting the requirement or coercion of a gasoline franchisee to sell gasoline at a specific price or price range; P.A. 06-196 made technical changes in Subsec. (e), effective June 7, 2006.



Section 42-133m - Assignment of franchise. Automatic termination.

(a) A term in any franchise agreement between a franchisor and a franchisee which prohibits the voluntary assignment of the franchise to which they are parties, or which requires the franchisor’s consent to such assignment, is ineffective and void as contrary to public policy unless such term provides that consent may be or is reasonably withheld. Reasonable withholding of consent includes, but is not limited to: (1) Material and substantial change of the other party’s duties; (2) material and substantial increase of the other party’s contractual burden of risk; (3) material and substantial impairment of the other party’s opportunity to obtain return performance.

(b) A term in any franchise agreement between a franchisor and franchisee which provides for the termination of the franchise to which they are parties upon the death of the franchisee is ineffective and void as contrary to public policy. If the franchisee at the time of death held an interest in a franchise, such interest may be passed by will or by intestacy to his spouse or child, or may be disposed of by his estate. The right of first refusal of such sale shall be granted to the franchisor. In the event of such disposition and for the purpose of avoiding or preventing such disposition, the franchisor shall be required to show that said disposition will materially and substantially prejudice such franchisor’s rights under the terms of the then existing franchise agreement, as set forth in subsection (a) of this section.

(P.A. 77-493, S. 4.)



Section 42-133mm - Sale, transfers or assignment of franchisor’s interest.

(a) When a franchisor intends to sell, transfer or assign to another person the franchisor’s interest in a single marketing premises that is not part of two or more marketing premises marketed as a package to sell, transfer or assign more than a single marketing premises, that the franchisee has occupied under a lease, sublease or other grant of authority to occupy such premises, such franchisor shall first: (1) Make a bona fide offer to sell, transfer or assign to the franchisee such franchisor’s interests in such single marketing premises; or (2) if applicable, offer the franchisee a right of first refusal of a bona fide offer made by another acceptable to the franchisor, to purchase such franchisor’s interest in such single marketing premises. The franchisee shall have forty-five days in which to accept or reject such offer made under subdivision (1) or (2) of this subsection.

(b) When a franchisor sells, transfers or assigns the franchisor’s interest in two or more marketing premises marketed as a package to a successor owner, any change in the terms and conditions of the franchise agreement in effect at the time of the sale, transfer or assignment shall be by mutual agreement of the franchisee and the successor owner. Such successor owner shall, at the expiration of the franchise agreement in effect at the time of the sale, transfer or assignment, renew the franchise agreement of each franchisee for the same number of years as the agreement in effect at the time of the sale, transfer or assignment, provided such renewal shall not exceed five years. Any changes to the franchise agreement shall be submitted in good faith by the successor owner and negotiated in good faith by the successor owner and the franchisee. The successor owner shall not require the franchisee to do the following: (1) Take part in promotional campaigns of the successor owner’s products; (2) meet sales quotas; (3) sell any product at a price suggested by the successor owner or supplier; (4) keep the premises open and operating during hours which are documented by the franchisee to be unprofitable to the franchisee or during the hours after ten o’clock p.m. and prior to six o’clock a.m.; or (5) disclose to the successor owner or supplier financial records of the operation of the franchise which are not related or necessary to the franchisee’s obligations under the franchise agreement. Nothing in this subsection shall affect the successor owner’s ability to terminate, cancel or fail to renew a franchise agreement for good cause shown.

(c) If such successor owner intends to sell, transfer or assign to another person such successor owner’s interest in the marketing premises that the franchisee has occupied under a lease, sublease or other grant of authority to occupy such premises, the new owner shall first (1) make a bona fide offer to sell, transfer or assign to the franchisee such successor owner’s interest in the marketing premises; or (2) if applicable, offer the franchisee a right of first refusal of a bona fide offer made by another acceptable to the successor, to purchase such successor owner’s interest in such marketing premises. The franchisee shall have forty-five days in which to accept or reject such offer made under subdivision (1) or (2) of this subsection.

(d) For the purposes of this section, “marketing premises” means premises which, under a franchise agreement, are to be employed by a franchisee in connection with the sale, consignment or distribution of motor fuel.

(e) The provisions of this section shall apply to any franchise agreement in effect on or after July 1, 2000.

(P.A. 00-176, S. 1, 2; P.A. 01-195, S. 95, 181; P.A. 06-196, S. 168.)

History: P.A. 00-176 effective July 1, 2000; P.A. 01-195 made technical changes in Subsec. (b), effective July 11, 2001; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006.



Section 42-133n - Remedies. Effect of judgment. Limitation of actions.

(a) Any franchisee may bring an action for violation of sections 42-133l or 42-133m in the Superior Court to recover damages sustained by reason of such violation, which action shall be privileged in respect to its assignment for trial and, where appropriate, may apply for injunctive relief as provided in chapter 916. Such franchisee, if successful, shall be entitled to costs, including, but not limited to, reasonable attorneys’ fees.

(b) A final judgment, order or decree heretofore or hereafter rendered against a franchisor, in any civil, criminal or administrative proceeding under any federal or state act relating to antitrust laws or to franchising, or sections 42-133j to 42-133n, inclusive, shall be regarded as and may be introduced as evidence against such franchisor in any action brought by any party against such franchisor under subsection (a) of this section.

(c) The pendency of any civil, criminal or administrative proceeding against a franchisor, its agents or representatives, brought by federal or state authorities or any of their respective agencies under any federal or state act relating to antitrust laws or to franchising, or under section 42-133l or 42-133m, shall toll the limitation of any civil action brought under sections 42-133j to 42-133n, inclusive, if the action hereunder is then instituted within one year after the final judgment or order in such proceedings, provided such limitation of actions shall in any case toll the law as long as there is actual concealment on the part of any franchisor, its agents or representatives.

(P.A. 77-493, S. 5; P.A. 06-196, S. 270.)

History: P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006.



Section 42-133q - Motor homes dealer, manufacturer or distributor: Applicable provisions of Secs. 42-133r to 42-133ee.

With respect to a dealer, manufacturer or distributor, as defined in section 42-133r, of motor homes, as defined in section 14-1, the provisions of sections 42-133r to 42-133ee, inclusive, applicable to any such dealer, manufacturer or distributor shall be the provisions of said sections 42-133r to 42-133ee, inclusive, in effect on January 1, 2009.

(P.A. 09-187, S. 61.)

History: P.A. 09-187 effective July 8, 2009.



Section 42-133r - Definitions.

As used in sections 42-133r to 42-133ee, inclusive, unless the context indicates a different meaning:

(1) “Manufacturer” means any person who manufactures or assembles new motor vehicles, or imports motor vehicles for distribution to dealers or through distributors, or factory branches.

(2) “Distributor” means any person who offers for sale, sells or distributes any new motor vehicle to dealers or who maintains factory representatives or who controls any person, firm, association, joint venture corporation or trust, who offers for sale, sells or distributes any new motor vehicle to dealers.

(3) “Factory branch” means a branch office maintained by a manufacturer for the purpose of selling, or offering for sale, motor vehicles to a distributor or dealer, or for directing or supervising factory or distributor representatives.

(4) “Owner” means any person holding an ownership interest in a business entity operating as a dealer or under a franchise as defined in this section either as a corporation, partnership or sole proprietorship. To the extent that the rights of any owner under sections 42-133r to 42-133ee, inclusive, conflict with the rights of any other owner, such rights shall accrue in priority order based on the percentage of ownership interest held by each owner with the owner having the greatest ownership interest having first priority and succeeding priority accruing to other owners in the descending order of their percentage of ownership interest.

(5) “Dealership facilities” means real estate, buildings, fixtures and improvements which are used in the course of business under a franchise by a new motor vehicle dealer.

(6) “Dealer” means any person engaged in the business of selling, offering to sell, soliciting or advertising the sale of new motor vehicles and who holds a valid sales and service agreement, franchise or contract, granted by a manufacturer or distributor for the retail sale of the manufacturer’s or distributor’s new motor vehicles.

(7) “Motor vehicle” means a self-propelled vehicle intended primarily for use and operation on the public highways, other than a farm tractor or other machinery or tools used in the production, harvesting and care of farm products.

(8) “New motor vehicle” means a motor vehicle which has been sold to a new motor vehicle dealer and which has not been used for other than demonstration purposes and on which the original title has not been issued from the new motor vehicle dealer.

(9) “Established place of business” means a permanent, commercial building easily accessible and open to the public at reasonable times and at which the business of a new motor vehicle dealer, including the display and repair of vehicles, may be lawfully carried on.

(10) “Franchise” means a written agreement or contract between a manufacturer or distributor and a dealer which purports to fix the legal rights and liabilities of the parties to such agreement or contract, and pursuant to which the dealer purchases and resells the franchise product or leases or rents the dealership premises.

(11) “Good faith” means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(12) “Designated family member” means the spouse, child, grandchild, parent, brother or sister of an owner who, in the case of the owner’s death, is entitled to inherit the ownership interest in the dealer under the terms of the owner’s will, or who has been nominated in any other written instrument, or who, in the case of an incapacitated owner of a dealer, has been appointed by a court as the legal representative of the dealer’s property.

(13) “Person” means a natural person, partnership, corporation, limited liability company, association, trust, estate or any other legal entity.

(14) “Relevant market area” means the area within a radius of fourteen miles around an existing dealer or the area of responsibility defined in a franchise, whichever is greater.

(15) “Commissioner” means the Commissioner of Motor Vehicles.

(P.A. 82-445, S. 1, 15; P.A. 83-198, S. 1, 11; P.A. 95-79, S. 162, 189.)

History: P.A. 83-198 redefined “franchise” in Subdiv. (10) to include the contractual relations between a distributor and dealer; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.

Cited. 194 C. 129.

Subdiv. (14):

Cited. 239 C. 437.



Section 42-133s - Obligations of manufacturers and distributors. Retail rate for parts and labor. Establishment, rebuttal and protest. Hearings. Dealer’s claims.

(a) Each manufacturer or distributor shall specify in writing to each of its dealers licensed in this state, the dealer’s obligations for predelivery preparation and warranty service on its products, and shall compensate the dealer for such preparation and service. Compensation for parts used in warranty service shall be fair and reasonable, as determined by methods described in subsection (b) of this section. Compensation for labor used in warranty service shall be fair and reasonable, as determined by methods described in subsection (c) of this section.

(b) The retail rate customarily charged by the dealer for parts shall be established by the dealer submitting to the manufacturer or distributor one hundred sequential nonwarranty customer-paid service repair orders which contain warranty-like parts, or sixty consecutive days of nonwarranty customer-paid service repair orders which contain warranty-like parts, whichever is less, covering repairs made no more than one hundred eighty days before the submission and declaring the average percentage markup. The average of the markup rates shall be presumed to be fair and reasonable, however, a manufacturer or distributor may, not later than thirty days after submission, rebut that presumption by reasonably substantiating that the rate is unfair and unreasonable in light of the practices of all other franchised motor vehicle dealers in the vicinity offering the same line-make vehicles. The retail rate shall go into effect thirty days following the declaration, subject to audit of the submitted repair orders by the franchisor and a rebuttal of the declared rate as described above. If the declared rate is rebutted, the manufacturer or distributor shall propose an adjustment of the average percentage markup based on that rebuttal not later than thirty days after submission. If the dealer does not agree with the proposed average percentage markup, the dealer may file a protest with the commissioner not later than thirty days after receipt of that proposal by the manufacturer or distributor. If such a protest is filed, the commissioner shall inform the manufacturer or distributor that a timely protest has been filed and that a hearing will be held on such protest. In any hearing held pursuant to this subsection, the manufacturer or distributor shall have the burden of proving that the rate declared by the dealer was unfair and unreasonable as described in this subsection and that the proposed adjustment of the average percentage markup is fair and reasonable pursuant to the provisions of this subsection.

(c) The retail rate customarily charged by the dealer for labor may be established by submitting to the manufacturer or distributor all nonwarranty customer-paid service repair orders covering repairs made during the month prior to the submission and dividing the amount of the dealer’s total labor sales by the number of total labor hours that generated those sales. The average labor rate shall be presumed to be fair and reasonable, provided a manufacturer or distributor may, not later than thirty days after submission, rebut such presumption by reasonably substantiating that such rate is unfair and unreasonable in light of the practices of all other franchised motor vehicle dealers in the vicinity offering the same line-make vehicles. The average labor rate shall go into effect thirty days following the declaration, subject to audit of the submitted repair orders by the franchisor and a rebuttal of such declared rate. If the declared rate is rebutted, the manufacturer or distributor shall propose an adjustment of the average labor rate based on such rebuttal not later than thirty days after submission. If the dealer does not agree with the proposed average labor rate, the dealer may file a protest with the commissioner not later than thirty days after receipt of that proposal by the manufacturer or distributor. If such a protest is filed, the commissioner shall inform the manufacturer or distributor that a timely protest has been filed and that a hearing will be held on such protest. In any hearing held pursuant to this subsection, the manufacturer or distributor shall have the burden of proving that the rate declared by the dealer was unfair and unreasonable as described in this subsection and that the proposed adjustment of the average labor rate is fair and reasonable pursuant to the provisions of this subsection.

(d) In calculating the retail rate customarily charged by the dealer for parts and labor, the following work shall not be included in the calculation: (1) Repairs for manufacturer or distributor special events, specials or promotional discounts for retail customer repairs; (2) parts sold at wholesale; (3) engine assemblies and transmission assemblies; (4) routine maintenance not covered under any retail customer warranty, such as fluids, filters and belts not provided in the course of repairs; (5) nuts, bolts, fasteners, and similar items that do not have an individual part number; (6) tires; and (7) vehicle reconditioning.

(e) If a manufacturer or distributor furnishes a part or component to a dealer, at no cost, to use in performing repairs under a recall, campaign service action or warranty repair, the manufacturer or distributor shall compensate the dealer for the part or component in the same manner as warranty parts compensation under this section by compensating the dealer the average markup on the cost for the part or component as listed in the manufacturer’s or distributor’s price schedule less the cost for the part or component.

(f) A manufacturer or distributor may not require a dealer to establish the retail rate customarily charged by the dealer for parts and labor by an unduly burdensome or time consuming method or by requiring information that is unduly burdensome or time consuming to provide, including, but not limited to, part-by-part or transaction-by-transaction calculations. A dealer may not declare an average percentage markup or average labor rate more than twice in one calendar year.

(g) A manufacturer or distributor may not otherwise recover its costs from dealers within this state, including an increase in the wholesale price of a vehicle or surcharge imposed on a dealer solely intended to recover the cost of reimbursing a dealer for parts and labor pursuant to this section, provided a manufacturer or distributor shall not be prohibited from increasing prices for vehicles or parts in the normal course of business.

(h) Time allowances for the diagnosis and performance of warranty work and service shall be reasonable and adequate for the work to be performed.

(i) Each manufacturer or distributor shall perform all warranty obligations, include in written notices of factory recalls to owners and dealers the expected date by which necessary parts and equipment will be available to dealers for the correction of such defects and compensate dealers for repairs necessitated by such recall.

(j) All claims by dealers under this section for such labor and parts and all claims for compensation relative to any sales incentive programs shall be paid not later than thirty days after approval by the manufacturer or distributor, provided manufacturers or distributors retain the right to audit such claims and to charge-back the dealer for false or unsubstantiated claims for a period of two years following payment. If there is evidence of fraud, the provisions of this subsection shall not limit the right of a manufacturer or distributor to audit a dealer for longer periods of time and charge-back the dealer for any fraudulent claim. Dealers shall be required to maintain defective parts for a period of not longer than ninety days following submission of claims. All such claims shall be either approved or disapproved not later than thirty days after their receipt on forms, and in the manner specified by, the manufacturer or distributor. Any claim not disapproved in writing or by means of electronic transmission not later than thirty days after receipt shall be deemed approved and payment shall be made within thirty days.

(P.A. 82-445, S. 2, 15; P.A. 83-198, S. 2, 11; P.A. 95-245, S. 1, 3; P.A. 09-50, S. 1.)

History: P.A. 83-198 applied provisions to distributors; P.A. 95-245 amended Subsec. (d) to require that all claims for compensation re sales incentive programs be paid within 30 days following manufacturer or distributor approval, to provide that if there is evidence of fraud, provisions shall not limit right of manufacturer or distributor to audit dealer for longer periods of time and charge-back for fraudulent claim and to allow disapproval of claims by means of electronic transmission, effective July 1, 1995; P.A. 09-50 amended Subsec. (a) to replace requirement that manufacturer and distributor provide dealer with schedule of compensation for parts and labor with provisions re fair and reasonable compensation for parts and labor, added new Subsecs. (b) to (g) re payment of compensation, redesignated existing Subsec. (b) as Subsec. (h) and amended same to delete provisions re reasonable compensation, redesignated existing Subsecs. (c) and (d) as Subsecs. (i) and (j), and made technical changes in redesignated Subsec. (j), effective May 8, 2009.



Section 42-133t - Liability of manufacturers and distributors for damages. Allocation of risk of loss.

(a) Notwithstanding the terms, provisions or conditions of any agreement or franchise, manufacturers or distributors shall be liable for all damages to motor vehicles which occur prior to delivery to a carrier or transporter.

(b) If a dealer chooses the method of transportation, the risk of loss passes to the dealer upon delivery of the vehicle to the carrier.

(c) Except as provided in subsection (b) of this section, risk of loss remains with the manufacturer or distributor until such time as the dealer or his designee accepts the vehicle from the carrier.

(P.A. 82-445, S. 3, 15; P.A. 83-198, S. 3, 11.)

History: P.A. 83-198 applied provisions to distributors.



Section 42-133u - Manufacturers or dealers to indemnify franchised dealers.

Notwithstanding the terms of any franchise agreement, each manufacturer or distributor shall indemnify and hold harmless its franchised dealers against any judgment for damages, including, but not limited to, court costs and reasonable attorneys’ fees of the dealer, arising out of complaints, claims or lawsuits including, but not limited to, strict liability, negligence, misrepresentation, express or implied warranty or rescission of sale to the extent that the judgment relates to alleged defective or negligent manufacture, assembly or design of motor vehicles, parts or accessories or other functions by the manufacturer or distributor, which are beyond the control of the dealer.

(P.A. 82-445, S. 4, 15; P.A. 83-198, S. 4, 11.)

History: P.A. 83-198 made distributors subject to the provisions of this section.



Section 42-133v - Cancellation, termination or nonrenewal of franchise. “Good cause” requirement. Notice. Appeal.

(a) Notwithstanding the terms, provisions or conditions of any franchise agreement and notwithstanding the terms or provisions of any waiver or other agreement between the manufacturer or distributor and the dealer, no manufacturer or distributor shall cancel, terminate or fail to renew any franchise with a licensed dealer unless the manufacturer or distributor has satisfied the notice requirement of subsection (d) of this section, has good cause for cancellation, termination or nonrenewal and has acted in good faith.

(b) Notwithstanding the terms, provisions or conditions of any franchise or the terms or provisions of any waiver or other agreement between the manufacturer or distributor and the dealer, good cause exists for the purposes of a termination, cancellation or nonrenewal if:

(1) There is a failure by the dealer to comply with a provision of the franchise which is both reasonable and of material significance to the franchise relationship, provided that the dealer has been notified in writing of the failure not later than one hundred eighty days after the manufacturer or distributor first acquired knowledge of such failure;

(2) If the failure by the dealer, defined in subdivision (1) of this subsection, relates to the performance of the dealer in sales or service, then good cause shall be defined as the failure of the dealer to comply with reasonable performance criteria established by the manufacturer or distributor if the dealer was apprised by the manufacturer or distributor in writing of such failure; and: (A) The notification stated that notice was provided of failure of performance under this section; (B) the dealer was afforded a reasonable opportunity, for a period of not less than six months, to comply with such criteria; and (C) the dealer did not demonstrate substantial progress towards compliance with the manufacturer’s or distributor’s performance criteria during such period.

(c) The manufacturer or distributor shall have the burden of proof under this section.

(d) Notwithstanding the terms, provisions or conditions of any franchise or other agreement between the manufacturer or distributor and the dealer, prior to the termination, cancellation or nonrenewal of any franchise, the manufacturer or distributor shall furnish notification of such termination, cancellation or nonrenewal to the dealer as follows: (1) In the manner described in subsection (e) of this section; and (2) not less than ninety days prior to the effective date of such termination, cancellation or nonrenewal; or (3) not less than fifteen days prior to the effective date of such termination, cancellation or nonrenewal with respect to: (A) Insolvency of the dealer, or filing of any petition by or against the dealer under any bankruptcy or receivership law; (B) failure of the dealer to conduct customary sales and service operations during business hours for seven consecutive business days, except in circumstances beyond the direct control of the dealer; (C) conviction of the dealer, or any owner thereof, of any felony which is punishable by imprisonment; (D) suspension or revocation of any license which the new motor vehicle dealer is required to have to operate a dealership; or (E) a fraudulent misrepresentation by the dealer to the manufacturer or distributor which is material to the franchise; (4) not less than one hundred eighty days prior to the effective date of such termination or cancellation if the manufacturer or distributor is discontinuing the sale of the product line.

(e) Notice under this section shall be in writing, sent by certified mail or personally delivered to the dealer; and shall contain: (1) A statement of intention to terminate, cancel or not to renew the franchise; (2) a statement of the reasons for the termination, cancellation or nonrenewal; and (3) the date on which such termination, cancellation or nonrenewal takes effect.

(f) No manufacturer or distributor shall terminate, cancel or fail to renew a dealer’s franchise for the failure or refusal of the dealer to do any of the following: (1) Failure to meet sales quotas suggested by the manufacturer or distributor; (2) refusal to sell any product at a price suggested by the manufacturer or distributor; (3) refusal to keep the premises open and operating during those hours which are documented by the dealer to be unprofitable to the dealer or to preclude the dealer from establishing his own hours of operation beyond the hour of 10:00 p.m. and prior to 6:00 a.m.; (4) refusal to meet unreasonable minimum standards and marketing guides, which include, but are not limited to, capital, inventory, facility and personnel requirements; (5) refusal to give the manufacturer or distributor financial records of the operation of the franchise which are not related or necessary to the dealer’s obligations under the franchise agreement. Subdivisions (1) to (5), inclusive, of this subsection shall not be deemed good cause under subsection (b) of this section.

(g) If a franchisee brings an action in a court of competent jurisdiction to challenge the cancellation, termination or nonrenewal of a franchise agreement by a manufacturer or distributor under this section, such franchise agreement shall remain in full force and effect and such franchisee shall retain all rights and remedies pursuant to the terms and conditions of such franchise agreement, including, but not limited to, the right to sell or transfer such franchisee’s ownership interest, until a final determination by the court of competent jurisdiction and any appeal from such determination, unless extended by the court of competent jurisdiction for good cause. This subsection shall not apply to a cancellation, termination or nonrenewal of a franchise agreement based upon any of the reasons set forth in subdivision (3) of subsection (d) of this section.

(P.A. 82-445, S. 5, 15; P.A. 83-198, S. 5, 11; 83-304, S. 1, 2; P.A. 99-132; P.A. 09-50, S. 2.)

History: P.A. 83-198 subjected distributors to the provisions of this section; P.A. 83-304 added Subsec. (f) limiting manufacturer’s or distributor’s ability to cancel, terminate or fail to remove a dealer’s franchise; P.A. 99-132 added Subsec. (g) re appeal of a cancellation, termination or nonrenewal of a franchise agreement; P.A. 09-50 amended Subsecs. (a), (b) and (d) to extend applicability of provisions re waiver and franchise to any “other agreement between the manufacturer or distributor and the dealer”, amended Subsec. (g) to change time period of agreement’s full force and effect following initiation of court action from 6 months following final determination by court to until final determination and any appeal from such determination, and made technical changes in Subsecs. (b)(1), (d) and (f), effective May 8, 2009.



Section 42-133w - Manufacturer or distributor to compensate dealer upon termination, nonrenewal or cancellation.

(a) Upon the termination, nonrenewal or cancellation of any franchise under sections 42-133r to 42-133ee, inclusive, initiated by the manufacturer, distributor or dealer, the dealer shall be allowed fair and reasonable compensation by the manufacturer or distributor for: (1) The new current model year motor vehicles and the prior model year motor vehicles acquired not later than twelve months preceding such termination, with fewer than three hundred miles registered on the odometer, acquired from the manufacturer, distributor or a same line-make dealer, in the ordinary course of business, limited to vehicles in such inventory that are (A) unaltered, except for the addition of customary manufacturer-approved accessories, and (B) undamaged; (2) all new, unused and undamaged parts listed in the current parts catalog acquired from a manufacturer or distributor or its approved or recommended sources at the dealer price listed in such catalog, less applicable allowances plus five per cent of the catalog price of the part for the cost of packing and returning the parts to the manufacturer or distributor; (3) supplies and furnishings if purchased from the manufacturer or distributor or its approved sources; and (4) any special tools or equipment offered for sale during the three years preceding termination, nonrenewal or cancellation and each trademark or trade name bearing sign which was required by the manufacturer or distributor at fair market value at the time of notice of termination.

(b) Compensation under subsection (a) of this section shall be paid by the manufacturer or distributor not later than ninety days after the effective date of termination, cancellation or nonrenewal if the dealer has title to the vehicle inventory and other items and is able to convey title to the manufacturer or distributor.

(c) The provisions of this section shall not apply in the event of a sale of the assets or stock of a motor vehicle dealership.

(P.A. 82-445, S. 6, 15; P.A. 83-198, S. 6, 11; P.A. 95-245, S. 2, 3; P.A. 05-288, S. 145; P.A. 09-50, S. 3.)

History: P.A. 83-198 subjected distributors to the provisions of this section; P.A. 95-245 amended Subsec. (a) to insert new language as Subdiv. (2) allowing dealers to be compensated for all new, unused and undamaged parts listed in current parts catalog at dealer price with allowances and adjustments, renumbering the remaining Subdivs. accordingly, and to insert new language as Subdiv. (4) allowing dealers to be compensated for equipment offered for sale during three years preceding termination, nonrenewal or cancellation and for each trademark or trade name bearing sign at fair market value and amended Subsec. (b) to insert “vehicle” before “inventory”, effective July 1, 1995; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005; P.A. 09-50 amended Subsec. (a) to insert “initiated by the manufacturer, distributor or dealer”, add requirements re motor vehicles acquired not later than 12 months preceding termination of franchise and make conforming changes in Subdiv. (1) and delete “recommended or” in Subdiv. (4), made technical change in Subsec. (b) and added Subsec. (c) re exemption of sale of dealership assets or stock, effective May 8, 2009.



Section 42-133x - Effects of a franchise termination, cancellation or nonrenewal.

(a) In the event of a termination, cancellation or nonrenewal under subdivision (2) of subsection (b) of section 42-133v by the manufacturer, distributor or dealer under subsection (b) of this section:

(1) If the dealer is leasing the dealership facilities from a lessor other than the manufacturer or distributor, or owns the dealership facilities, the manufacturer or distributor shall pay a reasonable rent to the dealer in accordance with and subject to subdivision (2) of this subsection.

(2) Such reasonable rent shall be paid only to the extent that the dealership premises are recognized in the franchise and only if they are not substantially in excess of those facilities recommended by the manufacturer or distributor. If the facility is used for the operation of more than one franchise, the reasonable rent shall be paid based upon the portion of the facility utilized by the franchise being terminated, cancelled or nonrenewed.

(3) If the facilities are owned by the dealer, the manufacturer or distributor will either: (A) Locate a purchaser who will offer to purchase the dealership facilities at a reasonable price, or (B) locate a lessee who will offer to lease the premises for a reasonable term at a reasonable rent, or (C) failing the foregoing, lease the dealership facilities at a reasonable rent for one year.

(4) If the facilities are leased by the dealer, the manufacturer or distributor will either: (A) Locate a tenant satisfactory to the lessor, who will sublet or assume the balance of the lease, or (B) arrange with the lessor for the cancellation of the lease without penalty to the dealer, or (C) failing the foregoing, lease the dealership facilities at a reasonable rate for one year.

(5) The manufacturer or distributor shall not be obligated to provide assistance under this section if the dealer: (A) Fails to accept a bona fide offer from a prospective purchaser, sublessee or assignee, or (B) refuses to execute a settlement agreement with the lessor if such agreement would be without cost to the dealer, or (C) fails to make a written request for assistance under this section not later than one month after the termination, cancellation or nonrenewal.

(b) In the event of a termination, cancellation or nonrenewal due to the discontinuation of a line make, and in addition to all other compensation and repurchase obligations contained in section 42-133w and this section, the manufacturer or distributor shall pay the fair market value of the goodwill of the franchise as of the date immediately preceding the manufacturer’s announcement of the action resulting in a brand being presently, or in the future, discontinued. The dealer may immediately request payment under this subsection following the announcement in exchange for cancelling any further franchise rights, except payments owed to the dealer in the ordinary course of business, or may request payment under this subsection upon the final termination, cancellation or nonrenewal of the franchise. In either case, payment under this subsection shall be made not later than ninety days after the request by the dealer.

(c) If, in any action for damages under this section, the manufacturer or distributor fails to prove that the manufacturer or distributor has acted in good faith or that there was good cause for the franchise termination, cancellation or nonrenewal, then the manufacturer or distributor may terminate, cancel or fail to renew the franchise upon payment to the motor vehicle dealer of an amount equal to the value of the dealership as an ongoing business location as agreed by the parties or, lacking agreement, as determined by the court.

(P.A. 82-445, S. 7, 15; P.A. 09-50, S. 4.)

History: P.A. 09-50 amended Subsec. (a) to insert reference to Subsec. (b), to replace requirement re premises used solely for performance in accordance with franchise with provision re payment of reasonable rent for facilities used for operation of more than one franchise in Subdiv. (2), to reduce lease period from 2 years to 1 year in Subdivs. (3)(C) and (4)(C) and to make a technical change in Subdiv. (5), added new Subsec. (b) re goodwill payment and redesignated existing Subsec. (b) as Subsec. (c), effective May 8, 2009.



Section 42-133y - Succession to ownership interest in dealership by family member upon owner’s death or incapacity.

(a) Any owner may appoint by will, or other written instrument, a designated family member to succeed in the ownership interest of the owner in the dealer.

(b) Unless good cause exists for refusal to honor the succession on the part of the manufacturer or distributor, any designated family member of a deceased or incapacitated owner of a dealer may succeed to the ownership of the dealer under the existing franchise if: (1) The designated family member gives the manufacturer or distributor written notice of his or her intention to succeed to the ownership of the dealer within sixty days of the owner’s death or incapacity, and (2) the designated family member agrees to be bound by all the terms and conditions of the franchise.

(c) The manufacturer or distributor may request, and the designated family member shall provide, promptly upon such request, personal and financial data reasonably necessary to determine whether the succession should be honored.

(P.A. 82-445, S. 8, 15.)



Section 42-133z - Refusal to honor succession by family member. Notice.

(a) If a manufacturer or distributor believes that good cause exists for refusing to honor the succession by a family member of a deceased or incapacitated owner under the existing franchise agreement, the manufacturer or distributor may, not more than sixty days following receipt of notice of the designated family member’s intent to succeed and receipt of such personal or financial data, serve upon the designated family member notice of its refusal to honor the succession and of its intent to discontinue the existing franchise with the dealer not earlier than ninety days from the date such notice is served.

(b) The notice must state the specific grounds for the refusal to honor the succession.

(c) If notice of refusal and discontinuance is not timely served upon the family member, the franchise shall continue.

(P.A. 82-445, S. 9, 15.)






Chapter 740 - Home Solicitation Sales Act

Section 42-134 - Definition.

Section 42-134 is repealed.

(1967, P.A. 749, S. 1; P.A. 76-165, S. 7, 8.)



Section 42-134a - Definitions.

As used in this chapter:

(a) “Home solicitation sale” means a sale, lease, or rental of consumer goods or services, whether under single or multiple contracts, in which the seller or his representative personally solicits the sale, including those in response to or following an invitation by the buyer, and the buyer’s agreement or offer to purchase is made at a place other than the place of business of the seller. The term “home solicitation sale” does not include a transaction: (1) Made pursuant to prior negotiations in the course of a visit by the buyer to a retail business establishment having a fixed, permanent location where goods are exhibited or the services are offered for sale on a continuing basis; (2) in which the buyer has initiated the contact and the goods or services are needed to meet a bona fide immediate personal emergency of the buyer, and the buyer furnishes the seller with a separate dated and signed personal statement in the buyer’s handwriting describing the situation requiring immediate remedy and expressly acknowledging and waiving the right to cancel the sale within three business days; (3) conducted and consummated entirely by mail or telephone and without any other contact between the buyer and the seller or its representative prior to delivery of the goods or performance of the services; (4) in which the buyer has initiated the contact and specifically requested the seller to visit his home for the purpose of repairing or performing maintenance upon the buyer’s personal property. If in the course of such a visit, the seller sells the buyer the right to receive additional services or goods other than replacement parts necessarily used in performing the maintenance or in making the repairs, the sale of those additional goods or services shall not come within this exclusion; (5) pertaining to the sale or rental of real property, to the sale of insurance, to the sale of newspapers or to the sale of securities or commodities by a broker-dealer registered with the securities and exchange commission; (6) made pursuant to a home party plan sales and demonstration; or (7) in the case of consumer goods, other than magazine sales or subscriptions, where the purchase price, whether under single or multiple contracts, does not exceed twenty-five dollars.

(b) “Consumer goods or services” means goods or services purchased, leased, or rented primarily for personal, family, or household purposes, including courses of instruction or training regardless of the purpose for which they are taken.

(c) “Seller” means any person, partnership, corporation, limited liability company or association engaged in home solicitation sales of consumer goods or services.

(d) “Place of business” means the main or permanent branch office or local address of a seller.

(e) “Purchase price” means the total price paid or to be paid for the consumer goods or services, including all interest and service charges.

(f) “Business day” means any calendar day except Sunday or any of the following business holidays: New Year’s Day, Washington’s Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans Day, Thanksgiving Day and Christmas Day.

(P.A. 76-165, S. 1, 8; P.A. 95-79, S. 163, 189.)

History: P.A. 95-79 redefined “seller” to include a limited liability company, effective May 31, 1995.

Subsec. (a):

Subdiv. (4) cited. 215 C. 336. Cited. 240 C. 58.

Cited. 18 CA 463. Cited. 20 CA 625.

“Consumer goods and services” includes installation of driveway. 36 CS 271. Cited. Id.

Subsec. (b):

Cited. 240 C. 58.

Cited. 18 CA 463.

Cited. 36 CS 271.



Section 42-135 - Notice in sales agreement. Seller to complete prior to signing by buyer.

Section 42-135 is repealed.

(1967, P.A. 749, S. 3; 1969, P.A. 178, S. 1; 1972, P.A. 141; P.A. 76-165, S. 7, 8.)



Section 42-135a - Notice in sales agreement. Notice of cancellation. Duties of seller.

No agreement in a home solicitation sale shall be effective against the buyer if it is not signed and dated by the buyer or if the seller shall:

(1) Fail to furnish the buyer with a fully completed receipt or copy of all contracts and documents pertaining to such sale at the time of its execution, which contract shall be in the same language as that principally used in the oral sales presentation and which shall show the date of the transaction and shall contain the name and address of the seller, and in immediate proximity to the space reserved in the contract for the signature of the buyer, or on the front page of the receipt if a contract is not used, and in boldface type of a minimum size of ten points, a statement in substantially the following form:

YOU, THE BUYER, MAY CANCEL THIS TRANSACTION AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE DATE OF THIS TRANSACTION. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF THIS RIGHT.

(2) Fail to furnish each buyer, at the time such buyer signs the home solicitation sales contract or otherwise agrees to buy consumer goods or services from the seller, a completed form in duplicate, captioned “NOTICE OF CANCELLATION”, which shall be attached to the contract or receipt and easily detachable, and which shall contain in ten-point boldface type the following information and statements in the same language as that used in the contract:

NOTICE OF CANCELLATION

.... (Date of Transaction)

YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN THREE BUSINESS DAYS FROM THE ABOVE DATE.

IF YOU CANCEL, ANY PROPERTY TRADED IN, ANY PAYMENTS MADE BY YOU UNDER THE CONTRACT OR SALE, AND ANY NEGOTIABLE INSTRUMENT EXECUTED BY YOU WILL BE RETURNED WITHIN TEN BUSINESS DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION NOTICE, AND ANY SECURITY INTEREST ARISING OUT OF THE TRANSACTION WILL BE CANCELLED.

IF YOU CANCEL, YOU MUST MAKE AVAILABLE TO THE SELLER AT YOUR RESIDENCE, IN SUBSTANTIALLY AS GOOD CONDITION AS WHEN RECEIVED, ANY GOODS DELIVERED TO YOU UNDER THIS CONTRACT OR SALE; OR YOU MAY, IF YOU WISH, COMPLY WITH THE INSTRUCTIONS OF THE SELLER REGARDING THE RETURN SHIPMENT OF THE GOODS AT THE SELLER’S EXPENSE AND RISK.

IF YOU DO MAKE THE GOODS AVAILABLE TO THE SELLER AND THE SELLER DOES NOT PICK THEM UP WITHIN TWENTY DAYS OF THE DATE OF CANCELLATION, YOU MAY RETAIN OR DISPOSE OF THE GOODS WITHOUT ANY FURTHER OBLIGATION. IF YOU FAIL TO MAKE THE GOODS AVAILABLE TO THE SELLER, OR IF YOU AGREE TO RETURN THE GOODS TO THE SELLER AND FAIL TO DO SO, THEN YOU REMAIN LIABLE FOR PERFORMANCE OF ALL OBLIGATIONS UNDER THE CONTRACT.

TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE, OR SEND A TELEGRAM TO .... (Name of Seller) AT .... (Address of Seller’s Place of Business) NOT LATER THAN MIDNIGHT OF .... (Date)

I HEREBY CANCEL THIS TRANSACTION.

.... (Date)

.... (Buyer’s Signature)

(3) Fail, before furnishing copies of the “Notice of Cancellation” to the buyer, to complete both copies by entering the name of the seller, the address of the seller’s place of business, the date of the transaction, and the date, not earlier than the third business day following the date of the transaction, by which the buyer may give notice of cancellation.

(4) Include in any home solicitation sale contract or receipt any confession of judgment or any waiver of any of the rights to which the buyer is entitled under this chapter, including specifically such buyer’s right to cancel the sale in accordance with the provisions of this section.

(5) Fail to inform each buyer, orally, at the time such buyer signs the contract or purchases the goods or services, of such buyer’s right to cancel.

(6) Misrepresent in any manner the buyer’s right to cancel.

(7) Fail or refuse to honor any valid notice of cancellation by a buyer and within ten business days after the receipt of such notice, to (A) refund all payments made under the contract or sale; (B) return any goods or property traded in, in substantially as good condition as when received by the seller; (C) cancel and return any negotiable instrument executed by the buyer in connection with the contract or sale and take any action necessary or appropriate to terminate promptly any security interest created in the transaction; and (D) cancel and return any contract executed by the buyer in connection with the transaction.

(8) Negotiate, transfer, sell, or assign any note or other evidence of indebtedness to a finance company or other third party prior to midnight of the fifth business day following the date the contract was signed or the goods or services purchased.

(9) Fail, within ten business days of receipt of the buyer’s notice of cancellation, to notify such buyer whether the seller intends to repossess or to abandon any shipped or delivered goods.

(P.A. 76-165, S. 2, 8; P.A. 78-331, S. 36, 58; P.A. 03-167, S. 4.)

History: P.A. 78-331 made technical correction; P.A. 03-167 replaced reference to agreement of the buyer with reference to home solicitation sale being effective against the buyer and made technical changes for the purpose of gender neutrality.

Cited. 18 CA 463; Id., 581. Cited. 27 CA 162. Cited 33 CA 294. Cited. 38 CA 420.

Cited. 36 CS 213; Id., 271.

Subdiv. (1):

Cited. 36 CS 506.

Subdiv. (2):

Cited. 36 CS 506.



Section 42-136 - Note or evidence of indebtedness given by buyer.

(a) Any note or other evidence of indebtedness given by a buyer in respect of a home solicitation sale shall be dated not earlier than the date of the agreement or offer to purchase. Any transfer of a note or other evidence of indebtedness bearing the statement required by subsection (b) of this section shall be deemed an assignment only and any right, title or interest which the transferee may acquire thereby shall be subject to all claims and defenses of the buyer against the seller arising under the provisions of this chapter.

(b) Each note or other evidence of indebtedness given by a buyer in respect of a home solicitation sale shall bear on its face a conspicuous statement as follows: THIS INSTRUMENT IS BASED UPON A HOME SOLICITATION SALE, WHICH SALE IS SUBJECT TO THE PROVISIONS OF THE HOME SOLICITATION SALES ACT. THIS INSTRUMENT IS NOT NEGOTIABLE.

(c) Compliance with the requirements of this section shall be a condition precedent to any right of action by the seller or any transferee of an instrument bearing the statement required under subsection (b) of this section against the buyer upon such instrument and shall be pleaded and proved by any person who may institute action or suit against a buyer in respect thereof.

(d) A promissory note payable to order or bearer and otherwise negotiable in form issued in violation of this section may be enforced as a negotiable instrument by a holder in due course according to its terms.

(1967, P.A. 749, S. 5.)

Note made as evidence of indebtedness under a home solicitation sale contract was subject to defenses on the contract, hence when the contract was declared void, the note was uncollectible. Transfer of note given by buyer in a home solicitation sale deemed an assignment. Any rights, title or interest acquired by transferee are subject to all claims or defenses buyer may have against seller arising under the provisions of the Home Solicitation Sales Act. 6 Conn. Cir. Ct. 745.

Subsec. (a):

Postdating of note not proscribed. 36 CS 506, 509.

Subsec. (b):

A conditional sales contract was not a “note or other evidence of indebtedness” and therefore notice requirements of statute were inapplicable. 36 CS 213. Language not subject to Uniform Commercial Code. Id., 506.



Section 42-137 - Cancellation rights of buyer.

(a) In addition to any right otherwise to revoke an offer, the buyer may cancel a home solicitation sale until midnight of the third business day after the day on which the buyer signs an agreement subject to the provisions of this chapter.

(b) Cancellation shall occur when the buyer gives written notice of cancellation to the seller at the address specified for notice of cancellation provided by the seller or when such written notice bearing such address is deposited in a mail box.

(c) Notice of cancellation given by the buyer shall be effective if it indicates the intention on the part of the buyer not to be bound by the home solicitation sale.

(1967, P.A. 749, S. 2; 1969, P.A. 178, S. 2; P.A. 76-165, S. 3, 8.)

History: 1969 act changed deadline for buyer’s cancellation from midnight of first day after signing agreement to midnight of third day and in exception re weekends changed deadline from midnight Monday to midnight Wednesday; P.A. 76-165 based deadline on “business” day rather than “calendar” days and deleted exception re weekend sales rendered obsolete by the change.



Section 42-138 - Seller’s obligations on cancellation.

(a) Except as provided in this section, within ten business days after a home solicitation sale has been cancelled the seller shall tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness.

(b) If the down payment includes goods traded in, the goods shall be tendered in substantially as good condition as when received. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

(c) Until the seller has complied with the obligations imposed by this section the buyer may retain possession of goods delivered to him by the seller and has a lien on the goods for any recovery to which he is entitled.

(1967, P.A. 749, S. 4; P.A. 76-165, S. 4, 8.)

History: P.A. 76-165 deleted former Subsec. (c) which had allowed seller to retain cancellation fee consisting of the lesser of 5% of cash price, $15 or amount of cash down payment and had specified situations in which seller was not allowed to retain the fee, relettering Subsec. (d) accordingly.



Section 42-139 - Buyer’s obligations on cancellation.

(a) Except as provided in subsection (c) of section 42-138, within twenty days after a home solicitation sale has been cancelled the buyer, upon demand, shall tender to the seller any goods delivered by the seller pursuant to the sale, but he is not obligated to tender at any place other than his own address. If the seller fails to take possession of such goods within twenty days after cancellation the goods shall become the property of the buyer without obligation to pay for them.

(b) The buyer shall take reasonable care of the goods in his possession both prior to cancellation and during the twenty-day period following. During the twenty-day period after cancellation, except for the buyer’s duty of care, the goods are at the seller’s risk.

(c) If the seller has performed any services pursuant to a home solicitation sale prior to its cancellation, the seller is entitled to no compensation. If the seller’s services result in the alteration of property of the buyer, the seller shall restore the property to substantially as good condition as it was in at the time the services were rendered.

(1967, P.A. 749, S. 6; P.A. 76-165, S. 5, 8.)

History: P.A. 76-165 substituted Subsec. “(c)” for “(d)” of Sec. 42-138 to reflect deletion of former Subsec. (c) and subsequent relettering of (d).



Section 42-140 - Offer of commission or rebate where buyer provides prospective purchasers’ names illegal, when.

No seller in a home solicitation sale shall offer to pay a commission or give a rebate or discount to the buyer in consideration of the buyer’s giving to the seller the names of prospective purchasers or otherwise aiding the seller in making a sale to another person, if the earning of the commission, rebate or discount is contingent upon an event subsequent to the time the buyer agrees to buy.

(1967, P.A. 749, S. 7.)



Section 42-141 - Penalty. Violation made unfair or deceptive practice or act.

(a) Any person who violates any provision of this chapter shall be guilty of a class C misdemeanor. Any sale made in respect to which a commission, rebate or discount is offered in violation of the provisions of this chapter shall be voidable at the option of the buyer.

(b) Violation of any of the provisions of sections 42-135a, or 42-137 to 42-139, inclusive, or failure to honor any provisions of the notice of cancellation required by this chapter shall constitute an unfair or deceptive act or practice as defined by section 42-110b.

(1967, P.A. 749, S. 8; P.A. 76-165, S. 6, 8; P.A. 12-80, S. 184.)

History: P.A. 76-165 added Subsec. (b); P.A. 12-80 amended Subsec. (a) to change penalty from a fine of not more than $500 or imprisonment of not more than 90 days or both to a class C misdemeanor.



Section 42-142 - Sale of insurance excepted.

Section 42-142 is repealed.

(1967, P.A. 749, S. 9; P.A. 76-165, S. 7, 8.)



Section 42-143 - Short title: Home Solicitation Sales Act.

This chapter may be cited as the “Home Solicitation Sales Act”.

(1967, P.A. 749, S. 10.)






Chapter 741 - Contingent Transactions

Section 42-144 - Definitions.

As used in this chapter:

(a) “Advertisement” includes the attempt by publication, dissemination, solicitation or circulation, written or oral, to induce directly or indirectly, any person to enter into any obligation or acquire any title or interest in any merchandise;

(b) “Merchandise” includes any objects, wares, goods, commodities, intangibles, securities, bonds, debentures, stocks, real estate or services;

(c) “Services” includes any supply of accommodations, work, repair or other needs, instruction or education, including any type of training course in any field such as personality improvement, self motivation, salesmanship and similar fields;

(d) “Rights or privileges” includes the right or privilege to market, distribute, wholesale or retail, merchandise or services or to procure others to do so;

(e) “Procure” includes obtaining, providing, inducing, suggesting, soliciting, recruiting, training, supervising, advancing in position, or aiding or abetting any of the activities specified in this subsection;

(f) “Person” includes any natural person, or his legal representative, partnership, limited liability company, corporation, whether domestic or foreign, company, trust, business entity or association, and any agent, employee, salesman, partner, officer, director, member, stockholder, associate, trustee or cestui que trust thereof;

(g) “Sale” includes any sale, offer of sale or attempt to sell any merchandise, services, or rights or privileges for any consideration, or aiding or abetting any of the activities specified in this section;

(h) “Trade and commerce” means the advertising, offering for sale, sale or distribution of services and property, tangible or intangible, and any other article, commodity or thing of value wherever situate, and shall include any trade or commerce directly or indirectly affecting the people of this state;

(i) “Commissioner” means the Commissioner of Consumer Protection.

(P.A. 73-493, S. 1; P.A. 95-79, S. 164, 189; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-145 - Contingent consideration void.

The advertisement for sale, lease or rent, or the actual sale, lease or rental of any merchandise, service or rights or privileges at a price or with a rebate or payment or other consideration to the purchaser which is contingent upon the procurement of prospective customers procured by the purchaser, or the procurement of sales, leases or rentals of merchandise, services, rights or privileges, to other persons procured by the purchaser, is declared to be an unlawful practice rendering any obligation incurred by the buyer in connection therewith, completely void and a nullity. The rights and obligations of any contract relating to such contingent price, rebate or payment shall be interdependent and inseverable from the rights and obligations relating to the sale, lease or rental.

(P.A. 73-493, S. 2.)

Statute prohibits both “horizontal” and “vertical” pyramiding. 32 CS 279. Cited. 44 CS 569.



Section 42-146 - Commissioner’s powers to enforce.

(a) In the discharge of the duties imposed by this chapter: (1) The commissioner or his duly authorized agent or agents shall at all reasonable times have access to records and documentary evidence of any person being investigated for the purposes of examining such records and documentary evidence and making copies thereof; and (2) the commissioner shall have the power to administer oaths and affirmations and to issue subpoenas requiring the attendance of witnesses and the production of records, correspondence, documents or other evidence in connection therewith.

(b) In case of contumacy or refusal to obey a subpoena issued to any person, the Superior Court, upon application by the commissioner, shall have jurisdiction to order such person to appear and produce evidence or to give testimony touching the matter under investigation or in question, and any failure to obey such order may be punished by said court as a contempt thereof. No person shall be excused from attending and testifying or from producing books, records, correspondence, documents or other evidence in obedience to the subpoena of the commissioner, on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. Complaints, orders and other processes and papers of the commissioner may be served personally, by registered or certified mail, by telegraph or by leaving a copy thereof at the principal office or place of business of the person required to be served. The verified return of service shall be proof of such service. Witnesses summoned by the commissioner shall be paid the same fees and mileage allowances that are paid witnesses in the courts of this state, and witnesses whose depositions are taken and the person taking the same shall severally be entitled to the same fees as are paid for like services in the courts of this state. All processes of any court to which an application or petition may be made under this chapter may be served in the judicial district wherein the person or persons required to be served reside or may be found.

(c) Any person who, without just cause, fails to attend and testify or to answer any lawful inquiry or to produce records, correspondence, documents or other evidence, if it is within his power to do so, in obedience to a subpoena issued to him under this section, shall be fined not more than two hundred dollars and imprisoned not more than six months or both.

(P.A. 73-493, S. 4; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county” in Subsec. (b) re serving of process.



Section 42-147 - Conciliation and voluntary compliance.

In the administration of this chapter, the commissioner shall set up prehearing conciliation procedures and may accept an assurance of voluntary compliance with respect to any method, act or practice deemed in violation of this chapter from any person alleged to be engaged or to have been engaged in such method, act or practice. Such assurance may provide for restitution to aggrieved persons. Any such assurance of voluntary compliance shall not be considered an admission of violation for any purpose. Matters thus closed may at any time be reopened by the Attorney General or commissioner for further proceedings in the public interest.

(P.A. 73-493, S. 5.)



Section 42-148 - Judicial enforcement.

Whenever the commissioner has reason to believe that any person has been engaged or is engaged in any act or acts prohibited by this chapter, said commissioner may proceed as provided in section 42-147 or 42-150 or may request the Attorney General to apply in the name of the state of Connecticut to the Superior Court for any order enjoining the continuance of such act or acts, on a temporary or permanent basis, or of any fraudulent or illegal acts, or for an order directing restitution in appropriate instances, or both. The court may award the relief applied for or so much as it may deem proper including accounting and such other relief as may be granted in equity. In such action the commissioner shall be responsible for all necessary investigative support.

(P.A. 73-493, S. 3.)



Section 42-149 - Injunctive relief, costs, other remedies.

(a) A person likely to be damaged by any practice of another prohibited by this chapter may be granted an injunction enjoining such practice under the principles of equity and on terms that the court considers reasonable. Proof of monetary damage, loss of profits, competition, actual confusion or misunderstanding or intent to deceive is not required. Relief granted for the copying of an article shall be limited to the prevention of confusion or misunderstanding as to source.

(b) Costs or attorneys’ fees may be assessed against a defendant if the court finds that he was wilfully engaged in a deceptive trade practice.

(c) The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this state.

(P.A. 73-493, S. 7.)



Section 42-150 - Powers granted under chapter not exclusive.

Nothing contained in this chapter shall be construed as a limitation upon the power or authority of the state, the Attorney General or the commissioner to seek administrative, legal or equitable relief as provided by other statutes or at common law.

(P.A. 73-493, S. 6.)






Chapter 741c - Liquidated Damages Provisions in Consumer Contracts

Section 42-150u - Enforceability of liquidated damages provision in consumer contracts.

(a) No provision in a written contract for the purchase or lease of goods or services primarily for personal, family or household purposes that provides for the payment of liquidated damages in the event of a breach of the contract shall be enforceable unless (1) the contract contains a statement in boldface type at least twelve points in size immediately following such liquidated damages provision stating “I ACKNOWLEDGE THAT THIS CONTRACT CONTAINS A LIQUIDATED DAMAGES PROVISION”, and (2) the person against whom such provision is to be enforced signs such person’s name or writes such person’s initials next to such statement. Nothing in this section shall validate a clause that is a penalty clause or is otherwise invalid under the law of this state.

(b) The provisions of subsection (a) of this section shall not apply to (1) contracts between a consumer and an agency of the state or any political subdivision of the state or of the federal government, (2) negotiable instruments, (3) contract provisions for late fees, prepayment penalties or default interest rates, (4) contracts originated or held by an institution, or any subsidiary or affiliate of such institution, that is regulated by the Department of Banking or by a federal bank regulatory agency, provided, in the case of a contract originated or held by a subsidiary or affiliate of such institution, the subject matter of the contract is an activity that is financial in nature or incidental to such an activity as described in the Bank Holding Company Act, 12 USC 1843(k)(4), and (5) contracts originated or held by a person, firm or corporation licensed by the Department of Motor Vehicles in accordance with the provisions of section 14-52 or 14-67a.

(P.A. 07-210, S. 1; P.A. 08-69, S. 1; 08-150, S. 61.)

History: P.A. 07-210 effective July 1, 2008, and applicable to contracts entered into, renewed or extended on or after that date; P.A. 08-69 amended Subsec. (b) to add Subdiv. (4) re contracts originated or held by an institution, or any subsidiary or affiliate of such institution, that is regulated by Department of Banking or by a federal bank regulatory agency, effective July 1, 2008; P.A. 08-150 amended Subsec. (b) to add provision, codified by the Revisors as Subdiv. (5), re contracts originated or held by person, firm or corporation licensed by Department of Motor Vehicles in accordance with Sec. 14-52 or 14-67a, effective July 1, 2008.






Chapter 741d - Attorney’s Fee Clauses

Section 42-150aa - Attorney’s fees limited in actions on consumer contracts or leases.

(a) The holder of any contract or lease entered into on or after October 1, 1979, the subject of which is money, property or services intended to be used primarily for personal, family or household purposes and which contains a provision for payment of attorney’s fees of a creditor, seller or lessor, shall not receive, claim or collect any payment for attorney’s fees (1) for an attorney who is a salaried employee of such holder or (2) prior to the commencement of a lawsuit.

(b) If a lawsuit in which money damages are claimed is commenced by an attorney who is not a salaried employee of the holder of a contract or lease subject to the provisions of this section, such holder may receive or collect attorney’s fees, if not otherwise prohibited by law, of not more than fifteen per cent of the amount of any judgment which is entered.

(P.A. 79-452, S. 1, 2; P.A. 82-274, S. 2.)

History: P.A. 82-274 amended Subsec. (b) by specifying that the lawsuit be one in which money damages are claimed.

Cited. 14 CA 161. Cited. 18 CA 329. Cited. 31 CA 455.

Subsec. (b):

In action to foreclose mechanic’s lien, plaintiff is not entitled to duplicate attorney’s fees under this section and Sec. 52-249 but rather may collect under this section for contract aspects of action and under Sec. 52-249 for equitable relief. 86 CA 767.



Section 42-150bb - Attorney’s fees in action based on consumer contract or lease.

Whenever any contract or lease entered into on or after October 1, 1979, to which a consumer is a party, provides for the attorney’s fee of the commercial party to be paid by the consumer, an attorney’s fee shall be awarded as a matter of law to the consumer who successfully prosecutes or defends an action or a counterclaim based upon the contract or lease. Except as hereinafter provided, the size of the attorney’s fee awarded to the consumer shall be based as far as practicable upon the terms governing the size of the fee for the commercial party. No attorney’s fee shall be awarded to a commercial party who is represented by its salaried employee. In any action in which the consumer is entitled to an attorney’s fee under this section and in which the commercial party is represented by its salaried employee, the attorney’s fee awarded to the consumer shall be in a reasonable amount regardless of the size of the fee provided in the contract or lease for either party. For the purposes of this section, “commercial party” means the seller, creditor, lessor or assignee of any of them, and “consumer” means the buyer, debtor, lessee or personal representative of any of them. The provisions of this section shall apply only to contracts or leases in which the money, property or service which is the subject of the transaction is primarily for personal, family or household purposes.

(P.A. 79-453.)

Cited. 14 CA 161. Motion for attorney’s fees timely and proper when filed shortly after successful defense of claims. 57 CA 189. Before court may act on motion for counsel fees it must determine whether contract was one in which the money, property or service which is the subject of the transaction is primarily for personal, family or household purposes. 78 CA 582. Defendant’s motion for attorney’s fees was properly denied because underlying action was a claim of breach of fiduciary duty, which is a tort claim and not a contract action. 117 CA 745. Defendant was not a “personal representative” because she was not the conservator for party, did not have power of attorney, was not executrix or administratrix of estate, and consistently asserted that she had no authority over party’s assets; “personal representative” is undefined but used throughout statutes to refer to person who acts as custodian or guardian of a person who lacks capacity or one with authority to act on behalf of a decedent. 126 CA 646.

“Prevailing party” as used in lease in question and the statute includes defendants in cases that are withdrawn. 41 CS 417. The mortgage plaintiff sought to foreclose was a contract for the purposes of section; section does not require defendant to defeat the underlying obligation but simply to defeat plaintiff’s action brought against him; in this case, withdrawal of the action constituted a successful defense and therefore defendant is entitled to legal fees under section. 52 CS 32.






Chapter 742 - Consumer Contracts

Section 42-151 - Definitions.

The following definitions shall apply in this chapter:

(a) Consumer. A “consumer” is an individual who borrows, leases, buys or obtains money, property or services under a written agreement.

(b) Consumer contract. A written agreement is a “consumer contract,” if:

(1) A consumer enters into the agreement primarily for personal, family or household purposes; and

(2) The agreement is one in which the consumer: (A) Borrows up to twenty-five thousand dollars or receives up to twenty-five thousand dollars in credit from a person who lends money or extends credit in the ordinary course of business; or (B) agrees to pay up to twenty-five thousand dollars to buy or lease personal property or services from a person who is acting in the ordinary course of business; or (C) leases any residential dwelling.

(P.A. 79-532, S. 1.)

Cited. 18 CA 329.



Section 42-152 - Consumer contract to be written in plain language.

(a) Standard. Every consumer contract entered into after June 30, 1980, shall be written in plain language. A consumer contract is written in plain language if it meets either the plain language tests of subsection (b) of this section or the alternate objective tests of subsection (c) of this section. A consumer contract need not meet the tests of both subsections.

(b) Plain language tests. A consumer contract is written in plain language if it substantially complies with all of the following tests:

(1) It uses short sentences and paragraphs; and

(2) It uses everyday words; and

(3) It uses personal pronouns, the actual or shortened names of the parties to the contract, or both, when referring to those parties; and

(4) It uses simple and active verb forms; and

(5) It uses type of readable size; and

(6) It uses ink which contrasts with the paper; and

(7) It heads sections and other subdivisions with captions which are in boldface type or which otherwise stand out significantly from the text; and

(8) It uses layout and spacing which separate the paragraphs and sections of the contract from each other and from the borders of the paper; and

(9) It is written and organized in a clear and coherent manner.

(c) Alternate objective tests. A consumer contract is also written in plain language if it fully meets all of the following tests, using the procedures described in section 42-158:

(1) The average number of words per sentence is less than twenty-two; and

(2) No sentence in the contract exceeds fifty words; and

(3) The average number of words per paragraph is less than seventy-five; and

(4) No paragraph in the contract exceeds one hundred fifty words; and

(5) The average number of syllables per word is less than 1.55; and

(6) It uses personal pronouns, the actual or shortened names of the parties to the contract, or both, when referring to those parties; and

(7) It uses no typeface of less than eight points in size; and

(8) It allows at least three-sixteenths of an inch of blank space between each paragraph and section; and

(9) It allows at least one-half of an inch of blank space at all borders of each page; and

(10) If the contract is printed, each section is captioned in boldface type at least ten points in size. If the contract is typewritten, each section is captioned and the captions are underlined; and

(11) It uses an average length of line of no more than sixty-five characters.

(P.A. 79-532, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 75.)

History: June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsec. (a).



Section 42-153 - Coverage.

(a) Contracts covered. This chapter shall apply to all consumer contracts made, entered into or signed by the consumer in this state after June 30, 1980.

(b) Exclusions. Mortgages, deeds of real estate, insurance policies and documents relating to securities transactions are not consumer contracts.

(P.A. 79-532, S. 3.)



Section 42-154 - Liability.

Any creditor, seller or lessor which fails to comply with section 42-152 shall be liable to a consumer who is a party to the consumer contract for statutory damages of one hundred dollars plus, at the discretion of the court, an attorney’s fee not to exceed one hundred dollars.

(P.A. 79-532, S. 4.)



Section 42-155 - Limitations on liability.

(a) Contracts with more than one party. In any individual transaction, if there is more than one consumer who is a party to a single consumer contract, only one award of statutory damages may be made for that transaction.

(b) Good faith. No statutory damages or attorney’s fee shall be awarded under this chapter for a violation of subsection (b) of section 42-152 if the creditor, seller or lessor has attempted in good faith to comply with that subsection.

(c) Class actions. No class action may be brought under this chapter.

(d) Contracts prepared by the consumer. No consumer may bring an action under this chapter on a contract which the consumer prepared.

(e) Consumer represented by attorney at signing of contract. No consumer may bring an action under this chapter on a contract, if:

(1) The consumer was represented at the signing of the contract by an attorney; and

(2) This fact is shown by the attorney’s signed and dated statement on the contract.

(f) Limitations on actions. No consumer may bring an action under this chapter after the contract has been fully performed. No consumer may bring an action under this chapter more than six years after the date on which the contract was last signed.

(P.A. 79-532, S. 5.)



Section 42-156 - Exempt language.

(a) Required and authorized language. The use of specific language expressly required or authorized by court decision, statute, regulation or governmental agency shall not be a violation of this chapter.

(b) Legal descriptions of real property. The use of a legal description of real property shall not be a violation of this chapter.

(P.A. 79-532, S. 6.)



Section 42-157 - Rights of parties.

(a) Enforceability. A consumer contract shall remain enforceable, even though it violates this chapter.

(b) Other consumer rights. Nothing in this chapter shall preclude a consumer from making any claim or raising any defense which would have been available to the consumer if this chapter were not in effect.

(c) Waiver. A consumer may not waive the rights provided by this chapter, and any such waiver shall be void.

(P.A. 79-532, S. 7.)



Section 42-158 - Test procedures.

Use the following procedures to determine compliance with subsection (c) of section 42-152:

(a) Words. To count the number of words in the contract, proceed as follows:

(1) Count every word used in the text of the contract.

(2) Do not count words or numerals used in headings, captions, signature lines, graphs or charts.

(3) Do not count single words or phrases used to identify the information required in a fill-in section of a contract, such as “Name” or “Address”.

(4) Count as one word a contraction, hyphenated word, numeral, symbol, or abbreviation.

(5) Do not count words which are exempt under section 42-156.

(b) Sentences. A sequence of words is a “sentence”, if:

(1) It expresses a complete thought; and

(2) It contains a subject and a verb, including the implied subject “you”; and

(3) It ends with a period. If it is an item in a list, it may end with a semicolon. If it is an introduction to a list, it may end with a colon.

(c) Syllables. A “syllable” is a unit of spoken language consisting of one or more letters of a word, as the word is divided by any dictionary. To count the number of syllables, proceed as follows:

(1) If there is more than one acceptable pronunciation for a word, use the one having fewer syllables.

(2) Count abbreviations, numerals, and symbols as one-syllable words.

(d) Paragraphs. A sequence of words is a “paragraph”, if:

(1) It consists of one or more sentences; and

(2) It starts on a new line; and

(3) It is separated by at least three-sixteenths of an inch of blank space from the text immediately preceding and following it.

(e) Lists. A sequence of words is a “list”, if:

(1) Each item in the sequence is introduced by a numeral or letter; and

(2) Each item in the sequence starts on a new line.

(f) Length of line. (1) A printed text line does not exceed sixty-five characters if the distance between the inside left and inside right margins does not exceed the width of two and one-half alphabets of the type face being used.

(2) A text line typed at ten characters per inch does not exceed sixty-five characters if the length of the line does not exceed six and one-half inches.

(3) A text line typed at twelve characters per inch does not exceed sixty-five characters if the length of the line does not exceed five and one-half inches.

(g) Average number of words per sentence. Count the total number of words and sentences in the contract, as described in this section. Then divide the number of words by the number of sentences. The result is the average number of words per sentence.

(h) Average number of words per paragraph. Count the total number of words and paragraphs in the contract, as described in this section. Then divide the number of words by the number of paragraphs. The result is the average number of words per paragraph.

(i) Average number of syllables per word. Count the total number of syllables and words in the contract, as described in this section. Then divide the number of syllables by the number of words. The result is the average number of syllables per word.

(j) Special procedures for list formats. To count sentences and paragraphs if a list format is used, proceed as follows:

(1) Examine the introduction to the list and each item in the list to see if it is a sentence or a paragraph.

(2) Do not count as part of any sentence the words “and”, “or”, “if”, “if and only if”, or “then”, if they are used to link the items of the list to each other or to the introduction.

(3) If each item in the list is a sentence, count each as a sentence. If any item is not a sentence, count the entire list as part of the sentence and paragraph containing the introduction. Do not count an item in a list as either a sentence or a paragraph if the subject or verb appears in the introduction.

(4) If each item in the list is a sentence but the introduction is not, count the introduction as part of the sentence containing the first item in the list.

(5) If each item in the list is a sentence and, in addition, each item is separated by at least three-sixteenths of an inch of blank space from the sentences immediately preceding and following it, count each item as a paragraph.

(P.A. 79-532, S. 8.)






Chapter 742a - Noncommercial Motor Vehicle Lease Agreements (Repealed)

Section 42-158a - Definitions.

Section 42-158a is repealed, effective July 1, 2003.

(P.A. 99-278, S. 1; P.A. 00-219, S. 1; P.A. 02-81, S. 49.)



Section 42-158b and 42-158c - Required calculation of lease rate. Required disclosures in lease agreements.

Sections 42-158b and 42-158c are repealed, effective July 1, 2002.

(P.A. 99-278, S. 2, 3; P.A. 00-219, S. 4–6; P.A. 01-200, S. 2–4; P.A. 02-81, S. 50.)



Section 42-158d to 42-158g - Unfair trade practice. Conflict with state or federal law to be avoided. Terms excluding or modifying implied warranties or remedies for breach unenforceable. Required disclosures.

Sections 42-158d to 42-158g, inclusive, are repealed, effective July 1, 2003.

(P.A. 99-278, S. 4, 5; P.A. 00-219, S. 2, 3; P.A. 01-195, S. 96, 181; P.A. 02-81, S. 49.)






Chapter 742b - Construction Contracts

Section 42-158i - Definitions.

As used in sections 42-158i to 42-158n, inclusive, unless the context otherwise requires:

(1) “Owner” means any individual, corporation, nonprofit corporation, partnership, limited partnership, limited liability company or other business entity that is the owner of record or lessee of real property upon which construction, renovation or rehabilitation is to be or is being performed pursuant to a construction contract regarding such real property.

(2) “Construction contract” or “contract” means any contract for the construction, renovation or rehabilitation in this state on or after October 1, 1999, including any improvements to real property that are associated with such construction, renovation or rehabilitation, or any subcontract for construction, renovation or rehabilitation between an owner and a contractor, or between a contractor and a subcontractor or subcontractors, or between a subcontractor and any other subcontractor. “Construction contract” or “contract” does not include (A) any public works or other building contract entered into with this state, the United States, any other state, and any municipality or other political subdivision of this state or any other state, (B) a contract or project funded or insured by the United States Department of Housing and Urban Development, (C) a contract between an owner and a contractor for an amount of twenty-five thousand dollars or less or a subcontract which results from such a contract, or (D) a contract for a building intended for residential occupancy containing four or less units.

(3) “Retainage” means a sum withheld from progress payments to the contractor or subcontractor, otherwise payable to a contractor or subcontractor by an owner conditioned on substantial or final completion of all work in accordance with the terms of a written or verbal construction contract, but does not include any sum withheld due to the contractor’s or subcontractor’s failure to comply with construction plans and specifications.

(P.A. 99-153, S. 1; P.A. 03-56, S. 1; 03-167, S. 5; P.A. 04-202, S. 1.)

History: P.A. 03-56 made technical changes, amended Subdiv. (1) to delete language re commercial or industrial building and residential occupancy or use and to add “of record” in definition of “owner” and amended Subdiv. (2) to add exemption for buildings intended for residential occupancy containing four or less units in definition of “construction contract” or “contract”; P.A. 03-167 added provisions in Subdiv. (3) re sum otherwise payable to a contractor or subcontractor by an owner conditioned on substantial or final completion of all work in accordance with the terms of a written or verbal construction contract, effective January 1, 2004; P.A. 04-202 amended the definition of “owner” in Subdiv. (1) by adding reference to nonprofit corporation, deleting reference to commercial or industrial building and making related technical changes re construction, renovation or rehabilitation of property, amended the definition of “construction contract” or “contract” in Subdiv. (2) by deleting reference to commercial or industrial building and making related technical changes re construction, renovation or rehabilitation of property, and by adding Subparas. (B) and (C) excluding from “construction contract” and “contract” a contract or project funded or insured by the U.S. Department of Housing and Urban Development, and a contract between an owner and a contractor for $25,000 or less or a subcontract which results from such a contract, respectively, designating existing language as Subparas. (A) and (D).

See Sec. 42-158p re retainage escrow accounts.



Section 42-158j - Required contract provisions re timely payment of contractors, subcontractors and suppliers. Payment requisition statement. Remedy for untimely payments. Penalties. Escrow accounts. Withholding payments due because of disputes prohibited. Progress payments. Rights of action.

(a) Each construction contract shall contain the following provisions: (1) A requirement that the owner pay any amounts due any contractor, subcontractor or supplier in a direct contractual relationship with the owner, whether for labor performed or materials furnished, not later than thirty days after the date any written request for payment has been made by such contractor, subcontractor or supplier; (2) a requirement that the contractor pay any amounts due any subcontractor or supplier, whether for labor performed or materials furnished, not later than thirty days after the date the contractor receives payment from the owner which encompasses labor performed or materials furnished by such subcontractor or supplier; and (3) a requirement that the contractor shall include in each of its subcontracts a provision requiring each subcontractor and supplier to pay any amounts due any of its subcontractors or suppliers, whether for labor performed or materials furnished, not later than thirty days after the date such subcontractor or supplier receives a payment from the contractor which encompasses labor performed or materials furnished by such subcontractor or supplier.

(b) Each payment requisition submitted in accordance with the requirements of subsection (a) of this section shall include a statement showing the status of all pending construction change orders, other pending change directives and approved changes to the original contract or subcontract. Such statement shall identify the pending construction change orders and other pending change directives, and shall include the date such change orders and directives were initiated, the costs associated with their performance and a description of any work completed. As used in this section, “pending construction change order” or “other pending change directive” means an authorized directive for extra work that has been issued to a contractor or a subcontractor.

(c) (1) If payment is not made by an owner in accordance with the requirements of subdivision (1) of subsection (a) of this section or any applicable construction contract, such contractor, subcontractor or supplier shall set forth its claim against the owner through notice by registered or certified mail.

(2) If payment is not made by a contractor in accordance with the requirements of subdivision (2) of subsection (a) of this section or any applicable construction contract, the subcontractor or supplier shall set forth its claim against the contractor through notice by registered or certified mail.

(3) If payment is not made by a subcontractor or supplier in accordance with the provisions of subdivision (3) of subsection (a) of this section, the subcontractor or supplier to whom money is owed shall set forth its claim against the subcontractor or supplier who has failed to comply with the provisions of said subdivision (3) through notice by registered or certified mail.

(4) Ten days after the receipt of any notice specified in subdivisions (1), (2) and (3) of this subsection, the owner, contractor, subcontractor or supplier, as the case may be, shall be liable for interest on the amount due and owing at the rate of one per cent per month. Such interest shall accrue beginning on the date any such notice is received. In addition, such owner, contractor, subcontractor or supplier, upon written demand from the party providing such notice, shall be required to place funds in the amount of the claim, plus such interest of one per cent per month, in an interest-bearing escrow account in a bank in this state, provided such owner, contractor, subcontractor or supplier may refuse to place the funds in escrow on the grounds that the party making such demand has not substantially performed the work or supplied the materials according to the terms of the construction contract. In the event that such owner, contractor, subcontractor or supplier refuses to place such funds in escrow and such owner, contractor, subcontractor or supplier is found to have unreasonably withheld payment due a party providing such notice, such owner, contractor, subcontractor or supplier shall be liable to the party making demand for payment of such funds and for reasonable attorneys’ fees plus interest on the amount due and owing at the rate of one per cent per month. In addition, any owner, contractor, subcontractor or supplier who is found to have withheld payments to a party providing such notice in bad faith shall be liable for ten per cent damages.

(d) No payment may be withheld from a subcontractor or supplier for work performed or materials furnished because of a dispute between a contractor and another contractor, subcontractor or supplier.

(e) This section shall not be construed to prohibit progress payments prior to final payment of the contract and is applicable to all subcontractors and suppliers for material or labor whether they have contracted directly with the contractor or with some other subcontractor on the work. Each owner that enters into a contract under this section and fails or neglects to make payment to a contractor for labor and materials supplied under a contract, as required pursuant to this section, shall, upon demand of any person who has not been paid by the contractor for such labor and materials supplied in the performance of the work under the contract, promptly pay the person for such labor or materials. Demand for payment shall be served on the owner and a copy of each demand shall be sent to the contractor by certified mail, return receipt requested to any address at which the owner and contractor conduct business. If the owner fails to make such payment, the person shall have a direct right of action against the owner in the superior court for the judicial district in which the project is located. The owner’s obligations for direct payments to the contractor, subcontractors or suppliers giving notice pursuant to this section shall be limited to the amount owed to the contractor by the owner for work performed under the contract at the date such notice is provided.

(P.A. 99-153, S. 2; P.A. 04-202, S. 2; P.A. 09-146, S. 1.)

History: P.A. 04-202 amended Subsec. (a) by making provisions mandatory, amending within said Subsec. Subdiv. (1) to change the time within which an owner shall pay a contractor, subcontractor or supplier from 15 days to 30 days from any written request, Subdiv. (2) to change the time within which a contractor shall pay any subcontractor or supplier from 15 to 30 days, and Subdiv. (3) to change time within which a subcontractor or supplier shall pay its subcontractors or suppliers from 15 to 30 days, amended Subsec. (b)(4) by making an owner, contractor, subcontractor or supplier liable to the party making demand for payment of funds, and amended Subsec. (d) by adding provisions that each owner who enters into a contract under this section and who fails or neglects to pay the contractor, shall, upon demand of any person who has not been paid by the contractor, promptly pay such person, that the demand be served on the owner and a copy sent to the contractor, that if the owner fails to make payment, the person shall have a direct right of action against the owner, and that the owners obligation for direct payments are limited to the amount owed to the contractor by the owner; P.A. 09-146 added new Subsec. (b) re payment requisition statement requirements and redesignated existing Subsecs. (b) to (d) as Subsecs. (c) to (e), effective July 1, 2009.



Section 42-158k - Retainage limitation.

No construction contract may provide for any retainage in an amount that exceeds five per cent of the estimated amount of a progress payment for the life of the construction project.

(P.A. 99-153, S. 3; P.A. 03-167, S. 8; P.A. 10-148, S. 1.)

History: P.A. 03-167 deleted provision re section not to be construed to require construction contract to contain retainage provision, effective January 1, 2004; P.A. 10-148 changed retainage limitation from 7.5% to 5%.



Section 42-158l - Clauses waiving right to claim mechanic’s lien or claim against a payment bond void.

(a) Any provision in a construction contract or any periodic lien waiver issued pursuant to a construction contract that purports to waive or release the right of a contractor, subcontractor or supplier engaged to perform services, perform labor or furnish materials under the construction contract to (1) claim a mechanic’s lien, or (2) make a claim against a payment bond, for services, labor or materials which have not yet been performed and paid for shall be void and of no effect.

(b) Notwithstanding any provision of subsection (a) of this section, this section shall not be construed to prohibit (1) the subordination of a mechanic’s lien to the lien of a mortgage or security interest, or (2) the enforcement of an agreement to subordinate a mechanic’s lien to the lien of a mortgage or security interest.

(P.A. 99-153, S. 4.)



Section 42-158m - Adjudication of disputes in this state.

Any provision in a construction contract for the performance of work on a construction site located in this state that purports to require that any dispute arising under the construction contract be mediated, arbitrated or otherwise adjudicated in or under the laws of a state other than Connecticut shall be void and of no effect, regardless of whether the construction contract was executed in this state.

(P.A. 99-153, S. 5; P.A. 11-149, S. 2.)

History: P.A. 11-149 substituted “mediated, arbitrated or otherwise adjudicated” for “adjudicated”.



Section 42-158n - Required job site postings.

At or before the commencement of any work under a construction contract, the owner shall post and maintain in a conspicuous place at the construction site (1) the name and address of the owner and any agent authorized to accept service of a certificate of mechanic’s lien on behalf of the owner in any action, suit or proceeding for the enforcement of any obligation of the owner arising out of the construction contract, (2) the volume and page number of the land records of the town in which such property is located, and (3) if a payment bond exists, the name and address of the surety that issued the payment bond.

(P.A. 99-153, S. 6.)



Section 42-158o - Surety obligations.

No surety shall be obligated to include in the payment of a bond issued by such surety any interest, costs, penalties or attorneys’ fees imposed on the principal of such bond under any provision of sections 42-158i to 42-158o, inclusive, or 49-33 or subsection (a) of section 52-249, unless the terms of the bond expressly reference said sections and subsection and state that such surety is obligated to pay such interest, costs, penalties or attorneys’ fees.

(P.A. 99-153, S. 9.)



Section 42-158p - Retainage escrow accounts. Monthly reports. Combining accounts. Termination of accounts. Fees and expenses. Form and provision of account. Failure to deposit or release retainage. Acceptance of securities.

An escrow account shall be established for all retainage, subject to the following:

(a) An escrow account shall be established in state or national banks domiciled in this state or in savings and loan associations domiciled in this state.

(b) The owner shall provide a monthly report to the contractor as to the value of the retainage being held in the escrow account and any additions to or payments from the escrow account. Upon request by a subcontractor, the contractor shall make such monthly report available for review by the subcontractor. Withdrawals from the escrow account shall be made only subject to approval of the owner.

(c) If the owner has entered into more than one construction contract with the same contractor requiring the maintenance of escrow accounts, the owner may elect to combine the amounts held as retainage under each contract into one or more escrow accounts or may establish a separate escrow account for each contract.

(d) The escrow account shall be terminated upon substantial or final completion of all work in accordance with the terms of the construction contract and full payment to the contractor.

(e) All fees and expenses related to maintaining the escrow account shall be paid by the owner.

(f) The form and provisions of the escrow account shall be included in all solicitations for construction services and shall be provided to the contractor and subcontractor prior to entering into a contract with the owner. Upon request by a subcontractor, the contractor shall make such form and provisions available for review by the subcontractor. Failure to comply with the provisions of this subsection shall not give rise to a defense to the enforcement of a contract.

(g) If an owner fails to deposit retainage that is withheld or to release retainage as required by public act 03-167*, the owner shall pay to the contractor an additional one and one-half per cent of the amount not deposited or released for each month or fraction of a month, until the retainage amount is paid in full.

(h) An owner may accept securities in lieu of retainage from a contractor and a contractor may accept securities in lieu of retainage from a subcontractor.

(i) For the purposes of this section, “owner” means “owner”, as defined in subdivision (1) of section 42-158i.

(P.A. 03-167, S. 6.)

*Note: Public act 03-167 is entitled “An Act Concerning Retainage, the New Home Construction Act, the Home Improvement Contractor Act and the Home Solicitation Sales Act”. (See Reference Table captioned “Public Acts of 2003” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 03-167 effective January 1, 2004.



Section 42-158q - Escrow account exclusions.

The provisions of section 42-158p do not apply to construction contracts for residential property containing four or fewer dwelling units or to construction contracts of less than twenty-five thousand dollars total value or to construction contracts relating to any public building or public work of the state or a municipality or other political subdivision of the state.

(P.A. 03-167, S. 7.)

History: P.A. 03-167 effective January 1, 2004.



Section 42-158r - Enforcement of retainage and adjudication in this state.

In an action to enforce the provisions of section 42-158k, 42-158m or 42-158p, a court may award court costs and reasonable attorney’s fees to the prevailing party.

(P.A. 03-167, S. 9.)

History: P.A. 03-167 effective January 1, 2004.



Section 42-158s - Offer of compromise to settle arbitration claims. Interest, attorney’s fees and costs.

(a) For the purposes of this section, “construction contract” means any contract entered into on or after October 1, 2011, for construction, renovation or rehabilitation in this state, including any improvements to real property that are associated with such construction, renovation or rehabilitation, or any subcontract for construction, renovation or rehabilitation between an owner and a contractor, a contractor and a subcontractor or a subcontractor and another subcontractor. “Construction contract” does not include (1) any public works or other contract entered into with this state, any other state or the United States, or (2) a contract or project funded or insured by the United States Department of Housing and Urban Development.

(b) After a party to a construction contract has made a demand for arbitration pursuant to the dispute resolution provision of the construction contract, such party may, not more than once and at any time before a final award is rendered by the arbitration panel, send by certified mail, return receipt requested, to the opposing party or the opposing party’s attorney a written offer of compromise, signed by the party or the party’s attorney and directed to the opposing party or attorney, offering to settle all of the claims set forth in the arbitration for a sum certain. Within thirty days after being notified of the offer of compromise and before a final award is rendered by the arbitration panel, the opposing party or the opposing party’s attorney may reply, by certified mail, return receipt requested, with a written acceptance of the offer of compromise agreeing to settle all claims set forth in the arbitration for the sum certain specified in the offer of compromise. If the opposing party or attorney does not accept the offer of compromise within thirty days after being notified of the offer of compromise and before a final award is rendered by the arbitration panel, the offer of compromise shall be considered rejected and not subject to acceptance under this section.

(c) After issuance of a final arbitration award and upon the application of any party to a construction contract to confirm, vacate, modify or correct the award, any party who made an offer of compromise pursuant to subsection (b) of this section which the opposing party failed to accept may file with the court proof of the party’s offer of compromise. If the court confirms, modifies or corrects the arbitration award and ascertains from the record that the party has recovered an arbitration award in an amount equal to or greater than the sum certain specified in the party’s offer of compromise, the court shall add to the amount of the award eight per cent annual interest on the total amount of such award, in addition to any interest awarded by the arbitrator. The interest shall be computed from the date the original arbitration demand for the subject proceeding was filed. The court shall further award reasonable attorney’s fees and costs for bringing the action to confirm, vacate, modify or correct the award and shall render judgment accordingly.

(d) This section shall not be interpreted to abrogate or modify the contractual rights of any party concerning the recovery of attorney’s fees in accordance with the provisions of any written contract between the parties to the arbitration.

(P.A. 11-149, S. 1.)






Chapter 742c - Refuse Removal or Disposal Contracts

Section 42-158aa - Refuse removal or disposal contracts. Renewal. Conditions. Exceptions.

(a) No provision of a contract for refuse removal or disposal which states that the term of such contract shall be deemed renewed for a specified additional period of time shall be enforceable unless the person against whom such provision is to be enforced initialed or signed a conspicuous statement immediately following such provision, stating, in boldface type at least twelve points in size: “I acknowledge that this contract contains an AUTOMATIC RENEWAL provision.” The provisions of this subsection apply to written contracts and shall also apply to contracts meeting the requirements of the Connecticut Uniform Electronic Transactions Act, sections 1-266 to 1-286, inclusive.

(b) The provisions of this section shall not apply to: (1) Any contract in which the automatic renewal period specified is thirty-one days or less and can be cancelled at any time without penalty or damages, or (2) a written contract subject to the provisions of section 42-126b.

(P.A. 07-215, S. 1.)

History: P.A. 07-215 effective October 1, 2007, and applicable to contracts entered into on and after that date.






Chapter 743 - Self-Service Storage Facilities

Section 42-159 - Definitions.

As used in this chapter:

(1) “Self-service storage facility” means any real property designed and used for the renting or leasing of individual self-contained units of storage space to occupants who are to have access to such units for storing and removing personal property only, and not for residential purposes. A self-service storage facility and an owner are not a warehouse, as defined in section 42a-7-102, except that if an owner issues a document of title, as defined in section 42a-1-201, for the personal property stored, the owner and the occupant are subject to the provisions of article 7 of the Uniform Commercial Code and the provisions of this chapter do not apply.

(2) “Owner” means the owner, operator, lessor, or sublessor of a self-service storage facility, his or her agent, or any other person authorized by him or her to manage the facility or to receive rent from an occupant under a rental agreement.

(3) “Occupant” means a person, or the sublessee, successor, or assignee of a person, entitled to the use of a storage unit at a self-service storage facility under a rental agreement, to the exclusion of others.

(4) “Rental agreement” means any written agreement or lease that establishes or modifies the terms, conditions, rules or any other provisions concerning the use and occupancy of a unit in a self-service storage facility.

(5) “Personal property” means movable property not affixed to land and includes, but is not limited to, goods, merchandise, household items and motor vehicles.

(6) “Last known address” means a postal or electronic address provided by the occupant in the latest rental agreement or a postal or electronic address provided by the occupant in a subsequent written notice of a change of address.

(7) “Default” means failure to perform any obligation or duty imposed by a rental agreement or by this chapter.

(P.A. 81-428, S. 1; P.A. 04-64, S. 75; P.A. 09-187, S. 45; P.A. 13-13, S. 1.)

History: P.A. 04-64 amended Subdiv. (1) by replacing reference to “warehouseman” with reference to “warehouse” and making technical and conforming changes; P.A. 09-187 redefined “personal property” in Subdiv. (5) to include motor vehicles, effective January 1, 2010; P.A. 13-13 made technical changes in Subdiv. (2) and redefined “last known address” by adding “postal or electronic” re address in Subdiv. (6), effective July 1, 2013.



Section 42-160 - Owner’s lien upon defaulting occupant’s property. Regulations.

(a) The owner of a self-service storage facility shall have a lien upon all personal property located at such facility for the amounts of any rent, labor or other valid charges incurred in relation to such personal property, for any valid expenses incurred in the necessary preservation of such personal property and for any expenses reasonably incurred in the sale or other disposition of such personal property pursuant to law. Such lien attaches on the date of default by the occupant. Notwithstanding the provisions of section 42a-9-333 such lien shall not have priority over a lien or security interest which has attached or been perfected prior to such default.

(b) If such personal property is a motor vehicle, the owner of a self-service storage facility shall contact the Department of Motor Vehicles in such manner as the commissioner shall prescribe for the purposes of determining the existence and identity of any lienholder and the name and address of the owner of the motor vehicle, as shown in the records of the department. The owner of a self-storage facility shall send a written notice to the Commissioner of Motor Vehicles stating (1) the vehicle identification number of such motor vehicle, (2) the date such motor vehicle was left with the owner of such storage facility, (3) the date of default by the occupant, (4) the amount for which a lien is claimed, (5) the registration thereof if any number plates are on the motor vehicle, and (6) the name of the vehicle’s owner and the name of the occupant who defaulted, and shall enclose a fee of five dollars. Such notice shall be placed on file by the Commissioner of Motor Vehicles and be open to public inspection. Within ten days of receipt of such information concerning any lienholder and the owner of such motor vehicle, as shown in said department’s records, the owner of such self-service storage facility shall send a written notice to any such lienholder and to the owner, if such owner is not the occupant, by postage paid registered or certified letter, return receipt requested, stating that such motor vehicle (A) is being held by such facility owner, and (B) has a lien attached pursuant to this chapter. Any sale of a motor vehicle under the provisions of this section shall be void unless the written notice to the commissioner required by this subsection has been given.

(c) The Commissioner of Motor Vehicles shall adopt regulations in accordance with the provisions of chapter 54, (1) to specify the circumstances under which title to any motor vehicle abandoned at a self-storage facility may be transferred, and (2) to establish a procedure whereby the owner of a self-storage facility may obtain title to such motor vehicle.

(d) If such personal property is a vessel, the owner of a self-service storage facility shall follow the requirements of sections 49-55 to 49-59, inclusive.

(P.A. 81-428, S. 2; P.A. 01-132, S. 172; P.A. 09-187, S. 46; P.A. 13-13, S. 2.)

History: P.A. 01-132 replaced reference to Sec. 42a-9-310 with Sec. 42a-9-333; P.A. 09-187 designated existing provisions as Subsec. (a), added Subsec. (b) re procedures and duties of facility owner for attaching lien when personal property is motor vehicle and added Subsec. (c) re regulations for transfer of title to abandoned motor vehicle, effective January 1, 2010; P.A. 13-13 added Subsec. (d) re vessel requirements, effective July 1, 2013.



Section 42-161 - Satisfaction of lien. Notice to occupant and holders of security interest.

(a) No owner may satisfy the lien provided for in section 42-160 unless he or she complies with the procedure set forth in this chapter.

(b) The owner shall notify the occupant and any person who has filed a valid security interest in such property with the Secretary of the State of his or her intention to satisfy the lien with a written notice which shall be delivered in person or sent by electronic mail or by registered or certified mail, return receipt requested, to the last known address of the occupant. If the owner sends notice by electronic mail to the occupant, a statement shall be included in such electronic mail, indicating that opening of such electronic mail is acceptance of such notice by the occupant pursuant to this section.

(c) If the owner sends electronic notice to the occupant pursuant to subsection (b) of this section, the owner shall send such notice to the occupant by registered or certified mail pursuant to said subsection if the owner has not received confirmation, not later than seven days after sending the electronic notice, that the occupant has opened the electronic notice.

(P.A. 81-428, S. 3; P.A. 13-13, S. 3.)

History: P.A. 13-13 amended Subsec. (a) to make a technical change, amended Subsec. (b) to add provisions re notice by electronic mail and make a technical change, and added Subsec. (c) re procedure if owner has not received confirmation that occupant opened electronic notice, effective July 1, 2013.



Section 42-162 - Contents of notice.

The notice required by section 42-161 shall contain the following information: (1) An itemized statement of the owner’s claim showing the amount due at the time of the notice and the date the amount became due; (2) a description of the personal property subject to the lien sufficient to permit its identification, except that any container including but not limited to a trunk, valise or box that is locked, fastened, sealed, or tied in a manner which hinders immediate access to its contents may be described as such without describing its contents; (3) a notice of denial of access to the personal property by the occupant if such denial is permitted under the terms of the rental agreement, such notice to provide the name, street address and telephone number of the owner whom the occupant may contact; (4) a demand for payment within a specified time not less than fourteen days after delivery of the notice; and (5) a conspicuous statement that unless the amount due is paid within the sixty days after default the owner will advertise the personal property for sale or disposition and will sell or otherwise dispose of such personal property, the time and place of such sale or disposition to be specified in the notice.

(P.A. 81-428, S. 4.)



Section 42-163 - Sale or disposition of property; where held.

Any sale or other disposition of the personal property of the occupant shall conform to the terms of the notice as provided in section 42-162 and shall be held at the self-service storage facility or at the nearest suitable place convenient to where such personal property is stored or held.

(P.A. 81-428, S. 5.)



Section 42-164 - Advertisement of, and time for sale. Allocation of proceeds.

(a) After the expiration of the time given in the notice for the occupant to pay the amount due, if the owner wishes, he may place an advertisement of the sale or other disposition of the personal property in a newspaper of substantial circulation in the municipality where the self-service storage facility is located. Such advertisement shall be published at least twice within a period not less than ten days preceding the date of such sale or other disposition. The advertisement shall include: (1) A description of the personal property subject to the lien according to the requirements of section 42-162; (2) the name of the occupant, the address of the self-service storage facility, the unit number, if any, of the storage space where the personal property is located; and (3) the time, place and manner of the sale or other disposition.

(b) Such sale or other disposition of the personal property shall not take place sooner than ten days after the first publication of the advertisement nor sixty days after the date of default.

(c) If there is no newspaper of substantial circulation in the municipality in which the self-service storage facility is located, the advertisement shall be posted at least ten days before the date of the sale or other disposition of the personal property in not less than six conspicuous places in the neighborhood where the self-service storage facility is located.

(d) The proceeds of a sale under this section shall be allocated to pay the expenses of such sale, then to the holder of any lien or security interest having priority over that of such owner, then to the owner.

(P.A. 81-428, S. 6.)



Section 42-165 - Redemption of property by occupant or holder of security interest.

At any time prior to the sale or other disposition of the personal property subject to the lien, the occupant, or any person who proves a valid security interest in such personal property, may pay the amount due necessary to satisfy the lien along with reasonable expenses incurred under section 42-164 and redeem such personal property. Upon receipt of payment, the owner shall return the personal property and have no further liability to any person in respect to such personal property.

(P.A. 81-428, S. 7.)



Section 42-166 - Rights of purchaser in good faith.

A purchaser in good faith of personal property sold to satisfy the lien provided for in section 42-160 takes the property free of any rights of persons against whom the lien was valid, despite noncompliance by the owner with the requirements of this chapter.

(P.A. 81-428, S. 8.)



Section 42-167 - Disposition of balance of proceeds following satisfaction of lien.

In the event of a sale of personal property subject to such a lien, the owner may satisfy his lien from the proceeds of the sale but shall hold the balance, if any, for delivery on demand to the occupant or any other party having an interest. If the occupant or such other party does not claim the balance of the proceeds within two years of the date of sale, it shall become the property of the owner.

(P.A. 81-428, S. 9.)



Section 42-168 - Other remedies of parties not impaired.

Nothing in this chapter shall impair or affect the right of parties to create liens by special contract or agreement, nor shall it impair or affect other liens arising at common law, in equity or by any other provision of the general statutes, nor shall it impair or affect any other rights affecting debtors and creditors allowed by law.

(P.A. 81-428, S. 10.)






Chapter 743l - Diet Programs

Section 42-280 - Definitions.

As used in sections 42-280 to 42-283, inclusive:

(1) “Diet company” means any person, except a hospital, engaged in the business of selling a product or service, the primary purpose of which is to cause weight loss in the person who uses the product or service, but does not include (A) any retailer whose sales of the diet product or service is less than fifty per cent of the total sales of the establishment, or (B) any health club or other business whose primary focus is on fitness;

(2) “Consumer” means a person who uses a diet company to cause weight loss; and

(3) “Diet program” means any service offered by a diet company to a consumer, the purpose of which is to reduce the weight of the consumer primarily through a restricted diet.

(P.A. 96-126, S. 1; P.A. 97-105, S. 1.)

History: P.A. 97-105 added definition of “diet program” as Subdiv. (3).



Section 42-281 - Prohibited activities.

A diet company shall not:

(1) Make any written representation regarding the safety of any diet program providing less than one thousand calories per day unless the diet company provides conspicuous disclosure that a physician is monitoring the program for health risks;

(2) Misrepresent the likelihood that the consumer will regain all or a significant portion of the initial weight loss;

(3) Represent the success of consumers in achieving weight loss or maintaining weight control unless the diet company possesses and relies upon competent and reliable scientific evidence substantiating the representation and the diet company uses a representative sampling of consumers who have properly used the product or service for more than two weeks, but not including consumers who were unable to use the product or service for the period of time recommended by the diet company due to illness, pregnancy or change of residence;

(4) Represent that weight loss will be maintained for an extended period of time unless the diet company has evidence from a representative sampling of consumers who have properly used the diet company’s product or service for more than two weeks, but not including consumers who were unable to use the product or service for the period of time recommended by the diet company due to illness, pregnancy or change of residence, that weight loss was maintained by at least two-thirds of such consumers of such diet company’s product or service for at least two years after such time period; or

(5) Represent that weight loss will be maintained permanently unless the diet company has evidence from a representative sampling of consumers who have properly used the diet company’s product or service for more than two weeks, but not including consumers who were unable to use the product or service for the period of time recommended by the diet company due to illness, pregnancy or change of residence, that weight loss was maintained by a majority of the consumers for a period of time which is either (A) recognized by experts in the field of obesity or (B) demonstrated by competent and reliable survey evidence, as being of sufficient length to constitute a reasonable basis for predicting permanent weight loss.

(P.A. 96-126, S. 2; P.A. 97-105, S. 2.)

History: P.A. 97-105 amended Subdivs. (3), (4) and (5) by adding provision re use of product or service for more than two weeks, but not including consumers unable to use the product or service due to illness, pregnancy or change of residence.



Section 42-282 - Required disclosures by diet companies. Required provisions in diet program contracts.

(a) Any written representation by a diet company that consumers have successfully maintained weight loss must include in clear and conspicuous type and in close proximity to such representation: (1) The average percentage of weight loss maintained by a representative sample of consumers who have properly used the diet company’s product or service for more than two weeks, but not including consumers who were unable to use the product or service for the period of time recommended by the diet company due to illness, pregnancy or change of residence; (2) the average length of time weight loss was maintained after such consumers completed use of the product or service, including any maintenance program; (3) if the sample consumer population is not representative of the entire consumer population, the percentage of the entire consumer population which constitutes the sample consumer population or a statement substantially similar to the following: “These results are not representative of the entire population which properly used the product or service”; and (4) the statement “For Many Dieters, Weight Loss is Temporary”, provided, the diet company shall not represent that the statement does not apply to consumers of their product or service.

(b) Each diet program contract shall provide the consumer with (1) the right to cancel such contract, without liability, within three business days after the date of receipt by the consumer of a copy of the signed contract; (2) the estimated duration of the diet program necessary to achieve the desired weight loss and all estimated costs of the contract, including, but not limited to, the contract price and the estimated monthly cost of any goods or services required to be purchased under the contract; (3) a list of dietitian-nutritionists, advanced practice registered nurses, registered nurses, physicians or physician assistants employed by or under contract with the diet company who are licensed or certified by the Commissioner of Public Health and who monitor the consumer during the diet program; and (4) the right to cancel the contract if (A) the consumer provides a letter from a physician indicating that continuation of the diet program is adverse to the health of the consumer or (B) the consumer relocates his residence further than twenty-five miles from any facility which the consumer is required to attend under the diet program. If a diet program contract is cancelled by the consumer pursuant to subdivision (4) of this subsection, the consumer shall be reimbursed on a pro-rata basis for the portion of the contract price paid by the consumer that is attributable to the unused contract period.

(P.A. 96-126, S. 3; P.A. 97-105, S. 3.)

History: P.A. 97-105 designated existing provisions as Subsec. (a), added provision to Subsec. (a) re use of product or service for more than two weeks, but not including consumers unable to use the product or service due to illness, pregnancy or change of residence and added Subsec. (b) re diet program contracts.



Section 42-283 - Unfair trade practices.

A violation of sections 42-280 to 42-282, inclusive, shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 96-126, S. 4.)






Chapter 743a - Bulk Transfers By Restaurants and Other Food-Dispensing Establishments (Repealed)

Section 42-170 - Bulk transfers by restaurants and other food-dispensing establishments.

Section 42-170 is repealed.

(P.A. 82-13; P.A. 93-107, S. 4.)






Chapter 743aa - Consumer Leases

Section 42-390 - Short title: Consumer Leases Act.

Sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, may be cited as the Consumer Leases Act.

(P.A. 02-81, S. 1; P.A. 09-134, S. 2.)

History: P.A. 02-81 effective July 1, 2003; P.A. 09-134 changed short title from “Uniform Consumer Leases Act” to “Consumer Leases Act”.



Section 42-391 - Definitions.

(a) In sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive:

(1) “Conspicuous”, with reference to a provision or statement, means so written, displayed or presented that a reasonable person against which it is to operate should have noticed it. Whether a provision or statement is conspicuous is a decision for the court. Conspicuous provisions or statements include the following:

(A) A heading in capitals equal in size to or greater in size than the surrounding text, or in contrasting type, font or color to the surrounding text of the same or lesser size; and

(B) Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(2) “Consumer lease” means a lease in which:

(A) The lessee is obligated for a term of more than four months and for a total contractual obligation of one hundred fifty thousand dollars or less, excluding residual value, payments for options to renew or purchase and payments to persons other than the holder, whether or not the lessee has the option to purchase or otherwise become the owner of the goods at the expiration of the lease; and

(B) When the lease is consummated, the goods are intended by the lessee primarily for personal, family or household purposes.

(3) “Federal Consumer Leasing Act” means Chapter 5 of Title I of the Consumer Credit Protection Act, 15 USC Sections 1667 to 1667f, inclusive, as amended. The term includes regulations issued by the Board of Governors of the Federal Reserve System or the Bureau of Consumer Financial Protection pursuant to that act, Regulation M, 12 CFR Part 213, as amended.

(4) “Good faith” means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(5) “Goods” means all things that are movable at the time of identification to a consumer lease, or are fixtures. The term does not include money, documents, letters of credit, letter-of-credit rights, instruments, investment property, accounts, chattel paper, deposit accounts, general intangibles or minerals or the like, including oil and gas, before extraction.

(6) “Guarantor” means an individual who becomes obligated to perform as an additional obligor under a consumer lease because the original lessee either does not meet the lessor’s credit standards or is in default under the lease. The term does not include:

(A) An individual who agrees or requests to become obligated as a colessee; or

(B) An assignor of a consumer lease.

(7) “Holder” means a lessor or, if the lessor’s interest is assigned, the assignee for the period of the assignee’s ownership of the interest.

(8) “Lease” means a transfer of the right to possession and use of goods for a period in return for consideration. The term does not include a sale on approval, a sale or return or another sale, or the retention or creation of a security interest. The term includes a sublease.

(9) “Lessee” means an individual who acquires, applies for, or is offered the right to possession and use of goods under a consumer lease. The term includes a legal representative of, fiduciary for or successor in interest to, an individual who is a lessee, but does not include a guarantor on a consumer lease.

(10) “Lessor” means a person that transfers the right to possession and use of goods under a consumer lease.

(11) “Motor vehicle” means a vehicle required by law to be registered under section 14-12.

(12) “Open-end consumer lease” means a consumer lease in which the lessee’s liability at the expiration of the lease is based on the difference between the residual value and the realized value of the leased goods.

(13) “Realized value” means a valuation of the goods at the time the holder assesses liability on the lessee in connection with termination of the lease, as determined under section 42-420.

(14) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) “Sign” means:

(A) To execute or adopt a tangible symbol with the present intent to authenticate a record; or

(B) To attach or logically associate an electronic symbol, sound or process to or with a record with the present intent to authenticate a record.

(16) “State” means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(b) The following terms used in sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, have the meanings ascribed in the Uniform Commercial Code:

“Accession”. Section 42a-9-102(a).

“Agreement”. Section 42a-1-201(b).

“Contract”. Section 42a-1-201(b).

“Investment property”. Section 42a-9-102(a).

“Money”. Section 42a-1-201(b).

“Person”. Section 42a-1-201(b).

“Person related to”. Section 42a-9-102(a).

“Security interest”. Section 42a-1-201(b).

“Send”. Section 42a-1-201(b).

(c) The following terms used in sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, have the meanings ascribed in the federal Consumer Leasing Act:

(1) “Adjusted capitalized cost”;

(2) “Capitalized cost reduction”;

(3) “Gross capitalized cost”;

(4) “Rent charge”; and

(5) “Residual value”.

(P.A. 02-81, S. 2; P.A. 05-109, S. 53; P.A. 11-110, S. 12.)

History: P.A. 02-81 effective July 1, 2003; P.A. 05-109 amended Subsec. (b) by replacing references to various subdivisions of Sec. 42a-1-201 with “Section 42a-1-201(b)”; P.A. 11-110 amended Subsec. (a)(3) to add reference to Bureau of Consumer Financial Protection, effective July 21, 2011.



Section 42-392 - Time of consummation. Expiration. Termination.

(a) Consummation of a consumer lease occurs when the lessee signs a record evidencing the lessee’s contractual obligation under the lease. A lessee may consummate a consumer lease even if it is subject to subsequent credit or other approval by the lessor or an assignee of the lessor.

(b) Expiration of a consumer lease occurs at the scheduled end of the period covered by the lease.

(c) Termination of a consumer lease occurs when the lessee’s right to continued possession and use of the goods ends by virtue of:

(1) Expiration of the lease;

(2) Election by one of the parties to terminate before expiration, as provided in the lease; or

(3) Agreement of the parties.

(P.A. 02-81, S. 3.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-393 - Scope. Exclusions. Sale incident to lease.

(a) Except as otherwise provided in subsections (b) to (e), inclusive, of this section, sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, apply to a consumer lease.

(b) Sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, do not apply to a consumer lease unless the lessor has leased goods under a consumer lease more than five times in the preceding calendar year or more than five times in the current calendar year.

(c) Sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, do not apply to a lease of:

(1) A safe deposit box;

(2) Goods incidental to a lease of real property under which the lessee: (A) Has no liability for the value of the goods at the end of the lease period except for abnormal wear and use; and (B) has no option to purchase the goods; or

(3) Goods incidental to a contract for the sale of goods or services.

(d) If a transaction that is predominantly a consumer lease includes an incidental sale of goods, services or other benefits, including accessories, insurance, an extended warranty, a maintenance agreement or a service contract, the incidental sale is not subject to sections 36a-770 to 36a-788, inclusive, 42-100b, 42-100c and 42-125aa to 42-125cc, inclusive.

(e) A provision in a consumer lease for payment of governmental, license or registration fees; taxes related to the lease; or an amount necessary to discharge a security interest in, a lien on, or a debt with respect to, property traded in, or to satisfy an obligation owed on a previous lease, does not make the payment subject to sections 36a-555 to 36a-573, inclusive, 36a-675 to 36a-685, inclusive, 36a-770 to 36a-788, inclusive, 42-100b, 42-100c and 42-125aa to 42-125cc, inclusive.

(P.A. 02-81, S. 4.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-394 - Characterization of lease. Applicability by agreement.

(a) A consumer lease may not be deemed a credit sale, loan or security interest to make the transaction subject to coverage by other law in lieu of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive.

(b) The parties to a lease that is not subject to sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, may agree in the lease, or in a contemporaneous record, that sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, apply to the lease.

(c) The parties to a consumer lease may not agree that the transaction is governed by other law in lieu of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive.

(P.A. 02-81, S. 5.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-395 - Supplemental provisions and principles of law applicable. Limitations. Restrictions.

The provisions of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, are supplemented by other applicable statutory provisions and by general principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy and other validating or invalidating cause, unless those provisions or principles are displaced by or inconsistent with the provisions of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive. Nothing in sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, shall be construed to limit or restrict in any way any rights or remedies which may be available to a lessee or person under any other statutory provisions or under general principles of law and equity.

(P.A. 02-81, S. 6.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-396 - Waiver. Agreement to forego rights in settlement of claim.

(a) Except as otherwise permitted by sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, a lessee may waive or agree to forego rights, benefits or remedies under sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, only in settling a dispute or collection claim.

(b) A settlement in which a lessee agrees to forego a right, benefit or remedy under sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, is invalid if the court finds that the settlement was unconscionable when made.

(P.A. 02-81, S. 7.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-397 - Limitation on choice of law and venue.

(a) The parties to a consumer lease may not choose the law of a jurisdiction unless it is a jurisdiction in which:

(1) The lessee principally resides when the lease is consummated;

(2) The lessee will principally reside within thirty days after the lease is consummated;

(3) The leased goods are to be used; or

(4) Subject to subsection (b) of this section, the leased goods are physically received by the lessee.

(b) If the law chosen by the parties to a consumer lease under subdivision (4) of subsection (a) of this section is the law of a jurisdiction other than this state and the holder acts or initiates an action in this state to enforce rights arising from the lease against a lessee who is a resident of this state, the following rules apply:

(1) The holder’s act or action is subject to sections 42-394, 42-395, 42-396, 42-398, and 42-399 and, except for a disclosure that would have been required by sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, to be made before the holder’s act or action, to sections 42-408 to 42-415, inclusive, and 42-418 to 42-423, inclusive.

(2) The holder’s act or action is subject to sections 42-424 to 42-431, inclusive, if the holder’s act or action violates a provision of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, made applicable by this subsection.

(c) Notwithstanding any provision in a consumer lease, an action by a holder against a lessee to enforce the holder’s rights under the lease must be brought in the venue of the lessee’s residence.

(d) Notwithstanding any provision in a consumer lease, a lessee may maintain an action against a holder in any judicial forum that otherwise has jurisdiction over the holder.

(P.A. 02-81, S. 8.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-398 - Obligation of good faith.

Every contract subject to, or duty imposed by, sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, imposes an obligation of good faith in its performance or enforcement.

(P.A. 02-81, S. 9.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-399 - Unconscionability.

(a) If the court as a matter of law finds that a consumer lease or any provision of the lease was unconscionable when the lease was consummated, the court may refuse to enforce the lease, enforce the remainder of the lease without the unconscionable provision or so limit the application of an unconscionable provision as to avoid an unconscionable result.

(b) If the court as a matter of law finds that a consumer lease or any provision of a consumer lease was induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from the lease, the court may grant appropriate relief.

(c) Before making a finding of unconscionability under subsection (a) or (b) of this section, the court shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose and effect of the consumer lease, the provision or the conduct.

(d) In an action in which the lessee claims unconscionability with respect to a consumer lease, the following rules apply:

(1) If the court finds unconscionability under subsection (a) or (b) of this section, the court shall award reasonable attorney’s fees to the lessee.

(2) In determining the reasonableness of attorney’s fees, the amount of the recovery on behalf of the claimant under subsection (a) or (b) of this section is not controlling.

(P.A. 02-81, S. 10.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-400 - Relation to Electronic Signatures in Global and National Commerce Act.

Sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, modify, limit, and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 USC Section 7001 et seq., except that nothing in sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, modifies, limits, or supersedes Section 7001(c) of said act or authorizes electronic delivery of any of the notices described in Section 7003(b) of said act.

(P.A. 02-81, S. 11.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-401 - Advertising.

(a) In this section, “advertisement” means a commercial message in any medium that directly or indirectly promotes a consumer lease.

(b) An advertisement must comply with the requirements of the federal Consumer Leasing Act for advertising. If the advertised lease is not subject to said act, the advertisement must comply with those requirements as if the advertised lease were subject to said act.

(c) A person may not publish, broadcast or distribute a false, deceptive or misleading advertisement.

(d) This section does not apply to a person acting solely as an owner or employee of a medium in which an advertisement appears or through which it is disseminated.

(P.A. 02-81, S. 12.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-402 - Availability of sample lease form.

(a) Before consummation of a consumer lease, a lessor, on request of an individual, shall promptly give a copy or reproduction of its current consumer lease form to the individual at the lessor’s place of business. If a lessor contracts with lessees by mail, the lessor shall promptly send, on request by mail, a copy or reproduction of the form by mail. If a lessor contracts with lessees electronically, the lessor shall promptly make available, on electronic request, a copy or reproduction of the form by mail or electronically.

(b) A lessor shall furnish the first copy or reproduction of the current lease form to an individual without charge but may impose a reasonable charge for additional copies or reproductions furnished to the same individual.

(c) If a lessor uses more than one consumer lease form, the lessor satisfies this section by furnishing a form the lessor has reason to believe is pertinent to the type of lease about which the individual has inquired.

(P.A. 02-81, S. 13.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-403 - Disclosure. Form of consumer lease. Copy to lessee.

(a) A lessor shall make the disclosures required by the federal Consumer Leasing Act. If the lease is not subject to said act, the lessor shall make the disclosures as if the lease were subject to said act.

(b) Before renegotiation or extension of a consumer lease, the holder shall make such new disclosures as are required by the federal Consumer Leasing Act. If the lease is not subject to said act, the holder shall make the disclosures as if the lease were subject to said act. A renegotiation occurs when a consumer lease is satisfied and replaced by a new consumer lease undertaken by the same lessee for the same goods. An extension is an agreement by the holder and the lessee of an existing consumer lease to continue the lease beyond its originally scheduled expiration, except when the continuation is the result of a renegotiation.

(c) At consummation, a consumer lease must be evidenced by a record that:

(1) Clearly indicates at the beginning of the record that it is a lease;

(2) Contains in a location close to the lessee’s signature a conspicuous statement substantially as follows: “NOTICE TO THE LESSEE: This is a lease. You are not buying the (insert here the name of the goods or vehicle). Do not sign this lease before you read it. You are entitled to a completed copy of this lease when you sign it.”;

(3) Identifies the place of business of the lessor and the residence of the lessee;

(4) Identifies any property traded in or applied as a capitalized cost reduction or similar credit; and

(5) In a lease of a motor vehicle, itemizes the gross capitalized cost by type and amount, unless this itemization is included in a separate record accompanying the lease.

(d) A lessor may not present for the lessee to sign an application for a consumer lease or a consumer lease that contains blank spaces to be filled in after it has been signed by the lessee unless the goods are to be specially ordered for future delivery, in which case the due dates of periodic payments and specific identifying numbers, marks or similar information concerning the goods may be inserted in the application or lease after the lessee has signed.

(e) Promptly after consummation of a consumer lease, the lessor shall furnish to the lessee without charge a completed written copy of the lease signed by the lessor and lessee and, if not previously furnished, a written copy of all other records that the lessee has signed in connection with the transaction. As against a holder that took the lease without knowledge to the contrary, a lessee’s written acknowledgment of receipt of a copy of these records creates a presumption of delivery of the copy.

(P.A. 02-81, S. 14.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-404 - Insurance. Insurance disclosures.

(a) A lessor may require that the lessee maintain casualty insurance on the leased goods, or liability insurance against personal injury or property damage caused to others, or both, during the period of the lease. If a lessor requires that the lessee maintain either casualty or liability insurance, or both, the lessor shall disclose in a conspicuous manner in a record: (1) Whether the insurance is included in the lease for no additional charge; (2) if the insurance is not included in the lease or if there is an additional charge for obtaining insurance through the lessor, that the lessee may purchase the required insurance from an insurer of the lessee’s choice, subject to the lessor’s right to reject that insurer for reasonable cause; and (3) that the insurance policies offered by the lessor may duplicate coverage already provided by a lessee’s personal insurance policies.

(b) If casualty insurance on the leased goods is neither required nor provided in a consumer lease, the lease must contain or be accompanied by a conspicuous statement in a record substantially as follows: “No insurance coverage for physical damage to the leased goods, or loss of the leased goods, is provided under this lease.”

(c) A lessor may not require the lessee to purchase credit life, accident, health, loss-of-income or similar insurance in connection with a consumer lease. If a lessor provides such insurance in connection with a consumer lease:

(1) The lessor shall disclose in a record that the insurance is not required; and

(2) The lessee’s election to purchase the insurance is effective only if after receiving the disclosure the lessee separately signs a record requesting the insurance.

(d) If a lessee becomes obligated to pay an amount for insurance provided by or through the lessor, the lessor shall furnish or arrange to have furnished to the lessee a copy of the policy or certificate of insurance.

(P.A. 02-81, S. 15; P.A. 09-134, S. 1.)

History: P.A. 02-81 effective July 1, 2003; P.A. 09-134 amended Subsec. (a) by deleting former provision re insurance included in lease and requiring disclosure in a conspicuous manner of requirements re insurance coverage provided in Subdivs. (1) to (3), and inserted “conspicuous” in Subsec. (b), effective October 1, 2009, and applicable to consumer leases entered, renewed, modified or extended on or after October 1, 2009.



Section 42-405 - Notice to guarantor.

(a) The obligation of a guarantor with respect to a consumer lease is not enforceable unless:

(1) Before the guarantor signs a record evidencing the obligation, the lessor provides to the guarantor a clear statement in a record which identifies the obligation, the lessor and the lessee and reasonably informs the guarantor of the nature of the obligation; and

(2) The lessor provides to the guarantor a copy of the signed record evidencing the guarantor’s obligation and, if the guarantor requests, a copy of the lease.

(b) A statement in substantially the following form complies with subdivision (1) of subsection (a) of this section:

NOTICE

Name of Guarantor: ....

You agree to pay the lease obligation identified below although you may not personally receive any goods. You may have to pay this obligation even if the person who receives the goods is able to pay. This notice is not the contract that makes you responsible for the obligation. Read the lease for the exact terms of your obligation.

Identification of Obligation You May Have to Pay: ....

Name of Lessee: ....

Name of Lessor: ....

(c) As against a holder who took the consumer lease without knowledge to the contrary, a guarantor’s signed acknowledgment of receipt of the records specified in subsection (b) of this section creates a presumption of delivery of those records to the guarantor.

(P.A. 02-81, S. 16.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-406 - Information during term of lease. Computer equipment leases. Satisfaction of lease.

(a) During the period of a consumer lease, the following rules apply:

(1) A person that receives a payment in money from a lessee under a consumer lease shall furnish the lessee a written receipt for the payment.

(2) If a lessee so requests in a record, the holder, within two weeks after receiving the request, shall send to the lessee in a record, as requested, a statement of:

(A) The dates and amounts of the periodic payments that have been received by holders of the lease and the total amount of the remaining periodic payments;

(B) The lessee’s total obligation due to satisfy the lease if terminated at a specified date before expiration, and a statement that the amount so due will be reduced by the realized value of the goods, if that is the case; and

(C) If the lease provides for a purchase option that may be exercised at the lessee’s request, the purchase option price at the date specified in the request.

(3) In a statement under subdivision (2) of this subsection, an amount that is estimated must be so identified.

(4) A holder may not charge the lessee for furnishing one statement under each subparagraph of subdivision (2) of this subsection in each twelve-month period, but may charge a fee not to exceed five dollars for furnishing each additional statement during the same period.

(b) A holder of a lease for computer or related equipment, not more than one hundred twenty days and not less than thirty days prior to the expiration date of the lease, shall provide written notice, at no cost to the lessee, informing the lessee of the lease expiration date and the lessee’s rights and obligations upon expiration of the lease and, if the lease provides for a purchase option for such computer or related equipment that may be exercised at the lessee’s request, the purchase option price for such computer or related equipment as of the lease expiration date. For the purposes of this subsection, “computer” means a programmable, electronic device capable of accepting and processing data.

(c) A holder, within two weeks after the lessee has discharged all of the lessee’s obligations under the consumer lease, shall send to the lessee at the lessee’s last known address a copy of the lease marked “satisfied”, “paid in full” or similar term, or a separate record indicating satisfaction of the lease. The record of satisfaction does not release the lessee from liability under the lease for acts or events discovered by the holder after sending the record.

(P.A. 02-81, S. 17; P.A. 03-128, S. 1.)

History: P.A. 02-81 effective July 1, 2003; P.A. 03-128 added new Subsec. (b) re computer or related equipment leases and redesignated existing Subsec. (b) as new Subsec. (c), effective July 1, 2003.



Section 42-407 - Payment or trade-in pending approval of lease. Refund or return.

(a) If a lessee’s application for a consumer lease is not approved on the terms submitted, the following rules apply:

(1) Except as otherwise provided in subdivision (2) of this subsection or in subsection (b) of this section, the lessor:

(A) Within one business day after disapproval of the application, shall tender back to the lessee any property traded in; and

(B) Promptly, but in no event more than five business days after disapproval of the application, shall refund any payment received other than an application fee.

(2) If the lessee has taken delivery of the goods before the disapproval of the lessee’s application, the lessor shall tender delivery of the property traded in and the refund under subparagraph (B) of subdivision (1) of this subsection when the lessee tenders back the goods that were delivered to the lessee.

(b) In the case of a consumer lease of a motor vehicle in which the vehicle is delivered to the lessee pending approval of the lessee’s application, the lessor, on or before delivery, shall give the lessee notice in a record of the rights and obligations provided in this section. If the application is not approved, the following rules apply:

(1) Except when the specified disclosure is made under subdivision (2) of this subsection, the lessor may not impose on the lessee any charge for the lessee’s use of the vehicle.

(2) The lessor may impose a mileage charge for the lessee’s use of the vehicle, at an amount not exceeding the mileage rate authorized for deduction under federal tax laws, but only if the fact and amount of that charge are disclosed to the lessee in a record separately signed by the lessee at the time of delivery. The lessor may offset the amount of the charge against any refund due the lessee.

(3) The limitations imposed by subdivisions (1) and (2) of this subsection do not affect a holder’s right to recover for damage to or loss of the vehicle while in the lessee’s possession attributable to the lessee’s tortious act or omission, or forfeiture or confiscation of the vehicle under governmental authority.

(c) A lessor may not sell or otherwise dispose of any property traded in until the lessee’s application is approved.

(d) If a lessor contracts to purchase property from a prospective lessee separately from a consumer lease, the lessor may not withhold payment pending, or otherwise condition payment upon, consummation of a consumer lease.

(P.A. 02-81, S. 18.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-408 - Prohibited lease provisions.

(a) A provision of a consumer lease may not:

(1) Authorize the holder to accelerate the maturity of all or part of the amount owing on the lease whenever the holder deems itself insecure;

(2) Require the lessee to execute an authorization to confess judgment or an assignment of wages; or

(3) Authorize the holder or another person to enter upon the lessee’s premises or to commit a breach of the peace in the repossession of the goods.

(b) A provision prohibited by this section is unenforceable but does not otherwise affect the validity of the lease.

(P.A. 02-81, S. 19.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-409 - Security interest restricted. Security deposit.

(a) Except as otherwise provided in subsection (b) of this section, a consumer lease or other record signed by the lessee in connection with the lease may not provide for the creation of a security interest in personal or real property of the lessee to secure the payment of obligations arising from the lease. A security interest created in violation of this section is unenforceable, but does not otherwise affect the validity of the lease.

(b) A consumer lease may provide for:

(1) A security deposit, advance lease payment or other prepayment;

(2) A security interest in unearned insurance premiums or rebates of charges for a contract for services, or a service contract, extended warranty or maintenance agreement regarding the leased goods;

(3) A security interest in the proceeds or benefits of insurance, or of a contract for services, service contract, extended warranty or maintenance agreement on the leased goods, except to the extent the proceeds or benefits represent reimbursement to the lessee for expenses incurred; and

(4) A security interest in an accession to the leased goods.

(c) This section does not preclude a holder from making a permissive filing of a financing statement under article 9 of the Uniform Commercial Code.

(d) A holder is not required to pay interest on a security deposit, advance lease payment or other prepayment, but is required, within two weeks after the application of a security deposit, to account to the lessee in a record for the application of the security deposit.

(P.A. 02-81, S. 20.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-410 - Late fees. Delinquency and default charges. Attorney’s fees.

(a) A holder may impose on the lessee a late charge on a periodic payment that is delinquent for ten days or more in an amount specified in the consumer lease but not exceeding the lesser of ten dollars or five per cent of the unpaid portion of the late periodic payment. A late fee is not enforceable to the extent it exceeds this limit.

(b) A holder may not impose a late charge on a current periodic payment if the only delinquency in the current payment is an amount equal to or less than unpaid late charges imposed on earlier periodic payments, but the lease may impose an additional late charge if all or part of a periodic payment remains delinquent through an additional payment period.

(c) Subject to subsection (b) of this section regarding late charges, a consumer lease may provide for imposition on the lessee of charges for the lessee’s delinquency or default, including collection, repossession and court costs, at an amount that is reasonable in light of the anticipated or actual harm caused by the delinquency or default, the difficulties of proof of loss and the inconvenience or unfeasibility of otherwise obtaining an adequate remedy.

(d) A consumer lease may provide for the imposition on the lessee of the holder’s reasonable attorney’s fees, but the fees are recoverable by the holder only if the holder is represented by an attorney who is not an employee of the holder. If a consumer lease provides for recovery of attorney’s fees by the holder, a lessee who successfully defends a collection action is entitled to reasonable attorney’s fees from the holder.

(P.A. 02-81, S. 21.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-411 - Assignment of lease. Preservation of lessee’s claims and defenses.

(a) Until thirty days after a lessee receives from the assignor or assignee of the lease a signed notice in a record that the consumer lease has been assigned and containing the name and address of the assignee, the lessee may discharge the lessee’s obligation by paying the assignor of the lease, and the following rules apply:

(1) If timely, a payment to the assignor is not subject to a late charge.

(2) Except as otherwise provided in subdivision (3) of this subsection, after the thirty-day period, the lessee discharges the lessee’s obligation only by paying the assignee. An assignor who receives payment after notification is given must return the payment to the lessee or forward the payment to the assignee.

(3) If requested by the lessee after notice from the assignee under this subsection, the assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the lessee may discharge the lessee’s obligation by paying the assignor.

(b) Except as otherwise provided in subsection (b) of section 42-428, notwithstanding any provision in a consumer lease, a holder is subject to all claims and defenses arising from the lease which the lessee could assert against a previous holder and, if the original lessor does not select, manufacture or supply the goods, against the person from whom the lessor bought or leased the goods. A lessee’s recovery from a holder under this subsection may not exceed amounts paid by the lessee to all holders under the lease.

(P.A. 02-81, S. 22.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-412 - Sublease.

(a) Except as otherwise provided in subsection (b) of this section, a lessee under a consumer lease may sublease or assign the lessee’s rights and interest.

(b) A consumer lease may contain a specific and conspicuous provision requiring the holder’s consent to a sublease or assignment of the lessee’s rights and interest, and payment of a reasonable fee. In a lease for a period of more than twelve months, the provision must require the holder to consent unless the holder believes in good faith that the sublease or assignment will jeopardize the holder’s rights or increase the holder’s risk.

(c) Unless otherwise agreed by the holder, the obligations of the lessee under a consumer lease are not affected by a sublease or assignment, and the original lessee and the sublessee or assignee are jointly and severally liable under the assigned lease.

(P.A. 02-81, S. 23.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-413 - Open-end consumer lease.

(a) In an open-end consumer lease, the estimated residual value must be a reasonable approximation of the anticipated fair market value of the goods on expiration of the lease. The estimated residual value of the goods is presumed to be unreasonable and not in good faith to the extent that the estimated residual value exceeds the realized value by more than three times the average payment allocable to a monthly period under the lease. The holder may not collect from the lessee the amount presumed to be unreasonable unless the holder succeeds in an action with respect to that amount. In all actions, the holder shall pay the lessee’s reasonable attorney’s fees.

(b) A presumption does not arise under subsection (a) of this section to the extent the excess of estimated residual value over realized value is due to physical damage to the goods beyond reasonable wear and use, or to excessive use, according to standards set in the lease under section 42-423.

(c) This section does not preclude a lessee, after expiration of the consumer lease, from agreeing to a final adjustment with respect to residual value.

(d) Upon expiration of an open-end consumer lease, the lessee may obtain at the lessee’s expense a professional appraisal of the leased goods by an independent third party agreed to by the lessee and holder. The appraisal is final and binding on the parties.

(P.A. 02-81, S. 24.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-414 - Limit on insurance charges. Termination or replacement of insurance.

(a) A charge for casualty, liability or credit insurance included in a consumer lease or added under subsection (c) of this section may not exceed the premium imposed by the insurer for the insurance. This subsection does not preclude:

(1) The imposition of rent charges on insurance charges capitalized in the lease; or

(2) The lessor’s realization of commissions, experience rebates or similar compensation from the insurer.

(b) If insurance included in a consumer lease or added under subsection (c) of this section is canceled or terminated, a refund of unearned insurance premiums received by the holder in excess of one dollar, at the holder’s option, must be:

(1) Refunded to the lessee; or

(2) Credited, together with the unearned portion of the rent charge applicable to the refunded premium, to the lessee’s current obligation, the final maturing periodic payments or the lessee’s obligation upon termination of the lease.

(c) If a lessee does not maintain insurance required under a consumer lease, the holder may purchase substitute insurance only against substantially the same risks, covering the interests of the lessee and the holder or the interest of either of them.

(d) An amount paid by a holder for substitute insurance under subsection (c) of this section and added to the lessee’s obligation under the lease is subject to:

(1) A rent charge as if that amount were part of the adjusted capitalized cost, from the later of the effective date of the insurance or the date on which the holder notifies the lessee of the purchase of substitute insurance, its cost, and the effect on the payment schedule; and

(2) The repayment and default provisions of the lease.

(e) This section does not preclude a holder from pursuing any other remedy for default set forth in the lease or provided by law.

(P.A. 02-81, S. 25.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-415 - Rebate or discount for referrals.

A person may not induce or attempt to induce a lessee to consummate a consumer lease by offering a postconsummation rebate, discount, commission or other consideration on the condition that the lessee provide information or assistance for the purpose of enabling a lessor or other person to lease or sell goods to another individual.

(P.A. 02-81, S. 26.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-416 - Limitation on supplier’s disclaimer of implied warranty.

(a) As used in this section:

(1) “Magnuson-Moss Warranty Act” means 15 USC Sections 2301 to 2312, inclusive, as amended, and includes rules, regulations, statements and interpretations issued by the Federal Trade Commission under said act.

(2) “Service contract” means a contract in a record to perform, over a fixed period or for a specified duration, services relating to the maintenance or repair, or both, of leased goods.

(3) “Supplier” means any person engaged in the business of making leased goods directly or indirectly available to lessees through consumer leases.

(4) “Written warranty” means:

(A) An affirmation of fact in a record or promise in a record made in connection with a consumer lease of goods by a supplier to a lessee, which relates to the nature of the material or workmanship, affirms or promises that the material or workmanship is defect-free or will meet a specified level of performance over a specified period, and becomes part of the basis of the bargain between the supplier and the lessee; or

(B) An undertaking in a record in connection with the lease by a supplier of goods to refund, repair, replace or take other remedial action with respect to the leased goods if the leased goods fail to meet the specifications set forth in the undertaking, which becomes part of the basis of the bargain between the supplier and the lessee.

(b) A supplier may not disclaim or, except as otherwise provided in subsection (c) of this section, modify an implied warranty to a lessee with respect to leased goods if:

(1) The supplier makes a written warranty to the lessee with respect to the leased goods; or

(2) At the time the lessee signs the lease, or within ninety days thereafter, the supplier enters into a service contract with the lessee which applies to the leased goods.

(c) Unless a supplier has made a warranty that would qualify as a full warranty under the Magnuson-Moss Warranty Act if made in connection with a sale of goods, the supplier may limit the duration of implied warranties to the duration of a written warranty of reasonable duration, if the limitation is conscionable and conspicuously displayed on the face of the warranty.

(d) A disclaimer, modification or limitation made in violation of this section is not enforceable.

(e) A term in a consumer lease that attempts to exclude or modify an implied warranty of merchantability or fitness or to exclude or modify a remedy for breach of such warranties is not enforceable.

(P.A. 02-81, S. 27.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-417 - Liability for gap amount on total loss of goods.

(a) In this section, “gap amount” means the amount that would be owed by the lessee if a total loss of the goods occasioned by theft, physical damage or other occurrence were considered an early termination of the lease, less the portion of the cash value of the goods received by the holder from the lessee’s insurer or from any other source. The term does not include the deductible amount applicable to a casualty insurance policy on the goods, past due lease payments, or any other unpaid amounts owed by the lessee under the lease at the time of the total loss of the goods, or amounts by which the insurance proceeds otherwise payable are reduced on account of past due premiums or the condition of the goods before the total loss occurred.

(b) Except as otherwise provided in subsection (c) of this section, a consumer lease may not provide that the lessee is responsible for the gap amount. A provision in violation of this subsection is not enforceable.

(c) If a consumer lease so provides, the holder may recover from the lessee the portion of the gap amount attributable to:

(1) The lessee’s failure to maintain in effect casualty insurance required under the lease;

(2) The lessee’s fraud, intentional wrongful act or omission, or gross negligence; or

(3) The forfeiture or confiscation of the goods under governmental authority.

(P.A. 02-81, S. 28.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-418 - Lessee’s default. Right to cure.

(a) A provision of a consumer lease stating events of default by the lessee is enforceable only to the extent that:

(1) The lessee does not make a payment required by the lease; or

(2) The holder establishes that the prospect of payment, performance or realization of the holder’s interest in the goods is significantly impaired.

(b) If a default is solely the lessee’s failure to make a payment required under the lease and the lessee has not voluntarily surrendered the leased goods to the holder, a holder may not accelerate, take judicial action to collect, or repossess the leased goods unless the holder initiates a procedure for cure under this section and the lessee does not cure the default in a timely manner.

(c) A holder may initiate a procedure for cure by sending to the lessee, at any time after the lessee has been in default for ten days, a notice of right to cure the default. The notice must be in a record, contain a conspicuous statement that the lessee is entitled to cure the default and set forth the monetary amount necessary to cure the default, the date by which the curative payment is due and the name, address and telephone number of the holder from which information may be obtained regarding the cure. The date by which payment is due may not be less than twenty days after the notice is sent.

(d) Within the period for cure stated in the notice under subsection (c) of this section, the lessee may cure the default by tendering the amount of all unpaid sums due at the time of the tender, including any unpaid delinquency or default charges, but without additional security deposit or prepayment of periodic payments not yet due. Cure restores the rights of holder and lessee under the lease as if the default had not occurred.

(e) A lessee has the right to cure only once in any twelve-month period during the period of the lease.

(P.A. 02-81, S. 29.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-419 - Repossession. Application of realized value. Electronic self help.

(a) Except as otherwise provided in subsection (d) of this section and subject to section 42-418, on a lessee’s default, the holder may repossess the goods by judicial process or by self-help without a breach of the peace.

(b) After repossession of the goods on a lessee’s default, the holder shall apply the realized value of the goods as provided in the lease or, if the lease contains no such provision, in the following order:

(1) Default charges and collection costs imposed under the lease;

(2) Obligations of the lessee that are due or in default under the lease; and

(3) The liability of the lessee on early termination of the lease.

(c) Unless otherwise agreed, a lessee is liable for any deficiency after application of the realized value. The holder may apply to the deficiency a security deposit taken under subdivision (1) of subsection (b) of section 42-409 but shall refund to the lessee any amount of the security deposit remaining after satisfaction of the deficiency.

(d) (1) In this subsection, “electronic self help” means the use of electronic means to exercise a holder’s rights pursuant to subsection (a) of this section and “electronic” means relating to technology that has electrical, digital, magnetic or wireless optical electromagnetic properties or similar capabilities. “Electronic self help” includes the use of electronic means to locate the goods.

(2) Electronic self help is permitted only if the lessee separately agrees to a term of the lease authorizing electronic self help that requires notice of exercise as provided in subdivision (3) of this subsection.

(3) Before resorting to electronic self help authorized by a term of the lease, the holder shall give notice to the lessee stating:

(A) That the holder intends to resort to electronic self help as a remedy on or after fifteen days following communication of the notice to the lessee;

(B) The nature of the claimed breach that entitled the holder to resort to self help; and

(C) The name, title, address and telephone number of a person representing the holder with whom the lessee may communicate concerning the goods.

(4) A lessee may recover direct and incidental damages caused by wrongful use of electronic self help. The lessee may also recover consequential damages for wrongful use of electronic self help even if such damages are excluded by the terms of the lease.

(5) Even if the holder complies with subdivisions (2) and (3) of this subsection, electronic self help may not be used if the holder has reason to know that its use will result in substantial injury or harm to the public health or safety or grave harm to the public interest substantially affecting third parties not involved in the dispute.

(P.A. 02-81, S. 30.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-420 - Determining realized value.

(a) Subject to subsection (b) of this section, the amount of the realized value, if used to determine the lessee’s liability on termination of a consumer lease, is the sum of:

(1) The amount of the rebate of premiums or charges for insurance, extended warranty, or service or maintenance contract to the extent the rebates are received by the holder; and

(2) One of the following:

(A) The price received by the holder on disposition of the leased goods by sale;

(B) If the goods are re-leased, the total of periodic payments plus the residual value under the new lease, reduced to present value; or

(C) If the goods are not disposed of, the higher of: (i) The best offer for disposition of the goods; or (ii) the fair market value of the goods.

(b) A lessee and holder under a consumer lease may agree at the time of termination on the realized value of the goods, or may agree in the lease or at the time of termination on a method for determining it, and the value so agreed upon or determined, unless unreasonable, is the realized value. An agreed realized value is not unreasonable if the value is determined by an appraiser agreed to by the holder and lessee, or by reference to a generally accepted reference source for goods of the kind.

(c) If the realized value is determined under subparagraph (A) or (B) of subdivision (2) of subsection (a) of this section, the disposition may be by public or private sale or re-lease, at any time and place and on any terms. Every aspect of the disposition, including the method, manner, time, place and terms must be commercially reasonable. Disposition in a wholesale market is not unreasonable.

(d) If a disposition is to a person related to the holder, or a person obligated to the holder under an agreement for recourse, repurchase or the like, the realized value is not less than the fair market value of the goods.

(e) If a disposition is not commercially reasonable, the realized value must be established by reference to the retail market value of goods of the kind and condition at issue.

(P.A. 02-81, S. 31.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-421 - Early termination liability.

(a) A consumer lease may provide a measure or formula for the lessee’s liability on early termination, but only at an amount reasonable in light of the anticipated or actual harm caused by the early termination, the difficulties of proof of loss and the inconvenience or unfeasibility of otherwise obtaining an adequate remedy. An early termination charge does not include:

(1) Unpaid periodic payments, or unpaid late, delinquency or default charges, accrued through the date of early termination;

(2) Charges provided under the lease for excess wear and tear or excess mileage, but only to the extent the excess wear and tear or excess mileage are not otherwise accounted for in the early termination charge;

(3) Other unpaid amounts for which the lessee is responsible under the lease;

(4) Official fees and taxes imposed in connection with lease termination; or

(5) The greater of a reasonable disposition fee in a fixed amount disclosed in the lease or the reasonable costs incurred in retaking, storing, preparing for disposition and disposing of the goods.

(b) A charge imposed on a lessee for early termination of a consumer lease other than an open-end consumer lease may not exceed the total of the remaining periodic payments scheduled under the lease.

(P.A. 02-81, S. 32.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-422 - Reporting early termination to consumer reporting agency.

If a consumer lease is terminated before its scheduled expiration by mutual agreement of the holder and lessee, the holder may not report the early termination to a consumer reporting agency as a default by the lessee or guarantor. This section does not preclude the holder from reporting to a consumer reporting agency a previous default by the lessee or guarantor under the lease or a later default under the early termination agreement.

(P.A. 02-81, S. 33.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-423 - Excess wear and tear. Excess mileage.

(a) A consumer lease may prescribe standards and impose liability on the lessee for excess wear and tear of the leased goods if the standards and amounts of liability are reasonable and reasonably applied to compensate the holder due to damage, abuse or lack of maintenance, but not exceeding the estimated or actual cost of repair and refurbishing.

(b) Standards for excess wear and tear do not subject the lessee to liability for:

(1) Ordinary and expected wear, use and depreciation of the goods during the period of the lessee’s possession and use; or

(2) Damage or repair to the extent:

(A) The leased goods are covered by insurance, warranty, or by a repair, service or maintenance agreement issued in connection with the lease;

(B) Recovery or repair under the insurance, warranty or agreement is available to the holder; and

(C) The lessee cooperates as necessary to submit, document and process a claim under the insurance, warranty or agreement.

(c) In connection with the expiration of a consumer lease of goods other than a motor vehicle, if the holder charges the lessee for excess wear and tear, the holder shall:

(1) Send to the lessee notice in a record of the nature and amount of the charges within five business days after the goods are returned to the holder; and

(2) Provide reasonable time and access for the lessee or another person designated by the lessee to examine the goods.

(d) The time is reasonable under subdivision (2) of subsection (c) of this section if it is no less than twelve business days after the holder sends the notice under subdivision (1) of subsection (c) of this section.

(e) In addition to charges for excess wear and tear under chapter 743k, a consumer lease of a motor vehicle may provide for the imposition of a reasonable charge for excess mileage.

(P.A. 02-81, S. 34.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-424 - Private remedies.

(a) In sections 42-424 to 42-431, inclusive, with respect to violations of sections 42-405 and 42-422, “lessee” includes a guarantor.

(b) A holder that violates sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, is liable to the lessee for actual damages. Where actual damages are claimed as a result of an alleged violation of a disclosure requirement under sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, the lessee must show reliance on the holder’s conduct to the lessee’s detriment as a necessary element to recovering the damages.

(c) Whether or not a lessee seeks or is entitled to damages, the lessee may maintain an action for declaratory or injunctive relief.

(d) Except in a class action, and except as otherwise provided in sections 42-424 to 42-431, inclusive, in addition to actual damages under subsection (b) of this section, a holder who violates sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, is liable for statutory damages of twenty-five per cent of the amount of payments scheduled under the lease, but no less than five hundred dollars and no more than one thousand dollars for a violation of any of the following provisions: Subsection (a) or (b) of section 42-403, subdivision (1), (2), (4) or (5) of subsection (c) of section 42-403, subsection (d) of section 42-403, section 42-404, section 42-406 or 42-407, subsection (d) of section 42-409, subsection (b) of section 42-410, subsection (c) of section 42-414, section 42-415 or 42-422 or subsection (c) of section 42-423.

(e) In a successful action under sections 42-424 to 42-431, inclusive, a lessee is also entitled to the costs of the action and, except as otherwise provided in subsection (f) of this section, reasonable attorney’s fees as determined by the court. In determining the award of attorney’s fees, the amount of the lessee’s recovery is not controlling.

(f) In order for a lessee as plaintiff in an action for monetary damages to recover attorney’s fees under subsection (e) of this section, the following rules apply:

(1) Before the commencement of the action, the lessee must send the holder notice in a record of the alleged violation and the damages sought.

(2) If, within twenty days after the lessee’s notification is sent, the holder provides the lessee with an offer of settlement in a record agreeing to pay the lessee an amount that equals or exceeds the damages eventually awarded to the lessee in the final judgment entered in the action, the lessee may not recover attorney’s fees incurred after the lessee’s receipt of the settlement offer. The lessee may nevertheless recover attorney’s fees incurred before the receipt of the settlement offer in an amount determined by the court based on a reasonable hourly rate.

(3) Notification by the lessee under subdivision (1) of this subsection tolls the statute of limitations for a period of sixty days after the date the notification is sent.

(P.A. 02-81, S. 35.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-425 - Reliance on lessee’s representations.

A holder is not liable to any person, and a holder’s rights under a lease are not affected, because of any act or omission arising out of the holder’s reasonable belief that a transaction is not a consumer lease if the holder’s belief is based on its reasonable reliance on a lessee’s representation in a record concerning the purpose for which the leased goods were to be used.

(P.A. 02-81, S. 36.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-426 - Statute of limitations.

(a) Except as otherwise provided in subsections (b) to (d), inclusive, of this section, an action under sections 42-424 to 42-431, inclusive, may not be commenced more than three years after the termination of the lease that is the subject of the action.

(b) A class action under sections 42-424 to 42-431, inclusive, may not be commenced more than three years after the occurrence of the violation that is the subject of the action.

(c) An action for a violation of section 42-402, 42-403 or 42-404 may not be commenced more than three years after the date of the consummation of the lease.

(d) A lessee’s claim for actual or statutory damages under sections 42-424 to 42-431, inclusive, may be raised by way of recoupment in an action by the holder on the lease without regard to the periods specified in subsections (a) to (c), inclusive, of this section.

(P.A. 02-81, S. 37.)

History: P.A. 02-81 effective July 1, 2003 (Revisor’s note: In Subsec. (d), the reference to “subsections (a) to (c), inclusive, of this act” was codified by the Revisors as “subsections (a) to (c), inclusive, of this section” for accuracy).



Section 42-427 - Limitations on private remedies.

(a) A holder is not liable for statutory damages under subsection (d) of section 42-424 if, within sixty days after discovering a violation of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, and before commencement of an action under section 42-424 or the receipt of written notice of the violation from the lessee, the holder notifies the lessee concerned and corrects the violation, including refund, restitution or crediting of any charges improperly disclosed or imposed.

(b) A holder is not liable for statutory damages under subsection (d) of section 42-424 if the holder proves by a preponderance of the evidence that the violation was unintentional and resulted from an error in good faith notwithstanding the maintenance of procedures reasonably adapted to avoid the error. For purposes of this subsection, errors in good faith include clerical errors, calculation errors, computer malfunctions and programming errors, but an error of legal judgment with respect to a holder’s obligations under sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, is not a good faith error.

(c) There may be no more than one recovery of statutory damages under subsection (d) of section 42-424 for a violation of sections 42-425 to 42-431, inclusive, regardless of the number of lessees in the consumer lease.

(d) Liability does not arise under sections 42-424 to 42-431, inclusive, with respect to an act or omission in good faith conforming to:

(1) A rule or interpretation of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, or to an approval by the Commissioner of Consumer Protection, even if after the act or omission occurred, the rule, interpretation or approval is amended, rescinded or determined by judicial or other authority to be invalid; or

(2) With respect to requirements based on the federal Consumer Leasing Act, a rule, regulation or interpretation of said act by the Federal Reserve Board or the Bureau of Consumer Financial Protection, even if after the act or omission occurred, the rule, regulation or interpretation is amended, rescinded or determined by judicial or other authority to be invalid.

(e) Regardless of the number of violations resulting from a holder’s multiple failures to comply with the provisions enumerated in subsection (d) of section 42-424 with respect to a single consumer lease, the lessee is entitled to a single recovery of statutory damages under sections 42-424 to 42-431, inclusive, but continued failure to comply after a recovery has been granted gives rise to rights to additional recoveries.

(P.A. 02-81, S. 38; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 11-110, S. 13.)

History: P.A. 02-81 effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-110 amended Subsec. (d)(2) to add reference to Bureau of Consumer Financial Protection, effective July 21, 2011.



Section 42-428 - Civil liability of assignees.

(a) Except as otherwise provided in subsection (b) of this section, the liability of a holder for a violation of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, by a previous holder is subject to subsection (b) of section 42-411.

(b) An action for a violation of subsection (d) of section 42-404 or section 42-406 or 42-415, or for a violation of the disclosure requirements of section 42-402 or 42-403 or subsection (a), (b) or (c) of section 42-404 may be maintained against a subsequent holder only if:

(1) A required disclosure is omitted or can be determined to be incomplete or inaccurate from the face of the record or other documents assigned; or

(2) The record does not contain a notice, provision or statement required to be used under sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive.

(P.A. 02-81, S. 39.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-429 - Effect of violation on rights of parties. Single recovery.

(a) Except as otherwise provided in sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, a violation of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, by a holder does not impair the holder’s rights under a consumer lease.

(b) If a holder’s act or omission violates sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, and also violates other law, the lessee is entitled to the larger of the monetary remedies authorized by sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, or the other law.

(P.A. 02-81, S. 40.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-430 - Administrative enforcement.

The Commissioner of Consumer Protection shall enforce the provisions of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive. For this purpose, the commissioner has the power and is entitled to the remedies provided in the Unfair Trade Practices Act, chapter 735a.

(P.A. 02-81, S. 41; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 02-81 effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-431 - Administration.

(a) The Commissioner of Consumer Protection shall administer sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, and may adopt regulations designed to effectuate consumer protection under sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive; prevent circumvention or evasion of, and facilitate compliance with, sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive; avoid preemption by the federal Consumer Leasing Act; and assure consistent interpretations with those of other states enacting legislation substantially the same as sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive.

(b) To keep the commissioner’s regulations in harmony with those of administrators in other states that enact legislation substantially the same as sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, the commissioner, to the extent consistent with the provisions of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, in adopting, amending and repealing regulations, shall take into consideration the regulations of administrators in other states that enact legislation substantially the same as sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive.

(P.A. 02-81, S. 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 02-81 effective July 1, 2003; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-432 - Severability.

If any provision of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, or the application of said sections to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, that can be given effect without the invalid provision or application, and to this end the provisions of sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, are severable.

(P.A. 02-81, S. 43.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-433 - Transition.

A consumer lease entered into before July 1, 2003, and the rights, duties and interests resulting from it may be terminated, completed or enforced as required or permitted by any statute, rule of law or other law amended, repealed or modified by sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, as though the repeal, amendment, or modification had not occurred. However, sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, apply when, after July 1, 2003, a consumer lease is satisfied and replaced by a new lease undertaken by the same lessee for the same goods.

(P.A. 02-81, S. 44.)

History: P.A. 02-81 effective July 1, 2003.



Section 42-434 - Uniformity.

In applying and construing sections 42-270 to 42-271a, inclusive, and 42-390 to 42-434, inclusive, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(P.A. 02-81, S. 45.)

History: P.A. 02-81 effective July 1, 2003.






Chapter 743b - New Automobile Warranties

Section 42-179 - New motor vehicle warranties. Leased vehicles. Resales. Transfers. Manufacturer buybacks.

(a) As used in this chapter: (1) “Consumer” means the purchaser, other than for purposes of resale, of a motor vehicle, a lessee of a motor vehicle, any person to whom such motor vehicle is transferred during the duration of an express warranty applicable to such motor vehicle, and any person entitled by the terms of such warranty to enforce the obligations of the warranty; and (2) “motor vehicle” means a passenger motor vehicle, a passenger and commercial motor vehicle or a motorcycle, as defined in section 14-1, which is sold or leased in this state.

(b) If a new motor vehicle does not conform to all applicable express warranties, and the consumer reports the nonconformity to the manufacturer, its agent or its authorized dealer during the period of two years following the date of original delivery of the motor vehicle to a consumer or during the period of the first twenty-four thousand miles of operation, whichever period ends first, the manufacturer, its agent or its authorized dealer shall make such repairs as are necessary to conform the vehicle to such express warranties, notwithstanding the fact that such repairs are made after the expiration of the applicable period.

(c) No consumer shall be required to notify the manufacturer of a claim under this section and sections 42-181 to 42-184, inclusive, unless the manufacturer has clearly and conspicuously disclosed to the consumer, in the warranty or owner’s manual, that written notification of the nonconformity is required before the consumer may be eligible for a refund or replacement of the vehicle. The manufacturer shall include with the warranty or owner’s manual the name and address to which the consumer shall send such written notification.

(d) If the manufacturer or its agents or authorized dealers are unable to conform the motor vehicle to any applicable express warranty by repairing or correcting any defect or condition which substantially impairs the use, safety or value of the motor vehicle to the consumer after a reasonable number of attempts, the manufacturer shall replace the motor vehicle with a new motor vehicle acceptable to the consumer, or accept return of the vehicle from the consumer and refund to the consumer, lessor and lienholder, if any, as their interests may appear, the following: (1) The full contract price, including but not limited to, charges for undercoating, dealer preparation and transportation and installed options, (2) all collateral charges, including but not limited to, sales tax, license and registration fees, and similar government charges, (3) all finance charges incurred by the consumer after he first reports the nonconformity to the manufacturer, agent or dealer and during any subsequent period when the vehicle is out of service by reason of repair, and (4) all incidental damages as defined in section 42a-2-715, less a reasonable allowance for the consumer’s use of the vehicle. No authorized dealer shall be held liable by the manufacturer for any refunds or vehicle replacements in the absence of evidence indicating that dealership repairs have been carried out in a manner inconsistent with the manufacturers’ instructions. Refunds or replacements shall be made to the consumer, lessor and lienholder if any, as their interests may appear. A reasonable allowance for use shall be that amount obtained by multiplying the total contract price of the vehicle by a fraction having as its denominator one hundred twenty thousand and having as its numerator the number of miles that the vehicle traveled prior to the manufacturer’s acceptance of its return. It shall be an affirmative defense to any claim under this section (1) that an alleged nonconformity does not substantially impair such use, safety or value or (2) that a nonconformity is the result of abuse, neglect or unauthorized modifications or alterations of a motor vehicle by a consumer.

(e) It shall be presumed that a reasonable number of attempts have been undertaken to conform a motor vehicle to the applicable express warranties, if (1) the same nonconformity has been subject to repair four or more times by the manufacturer or its agents or authorized dealers during the period of two years following the date of original delivery of the motor vehicle to a consumer or during the period of the first twenty-four thousand miles of operation, whichever period ends first, but such nonconformity continues to exist or (2) the vehicle is out of service by reason of repair for a cumulative total of thirty or more calendar days during the applicable period, determined pursuant to subdivision (1) of this subsection. Such two-year period and such thirty-day period shall be extended by any period of time during which repair services are not available to the consumer because of a war, invasion, strike or fire, flood or other natural disaster. No claim shall be made under this section unless at least one attempt to repair a nonconformity has been made by the manufacturer or its agent or an authorized dealer or unless such manufacturer, its agent or an authorized dealer has refused to attempt to repair such nonconformity.

(f) If a motor vehicle has a nonconformity which results in a condition which is likely to cause death or serious bodily injury if the vehicle is driven, it shall be presumed that a reasonable number of attempts have been undertaken to conform such vehicle to the applicable express warranties if the nonconformity has been subject to repair at least twice by the manufacturer or its agents or authorized dealers within the express warranty term or during the period of one year following the date of the original delivery of the motor vehicle to a consumer, whichever period ends first, but such nonconformity continues to exist. The term of an express warranty and such one-year period shall be extended by any period of time during which repair services are not available to the consumer because of war, invasion, strike or fire, flood or other natural disaster.

(g) (1) No motor vehicle which is returned to any person pursuant to any provision of this chapter or in settlement of any dispute related to any complaint made under the provisions of this chapter and which requires replacement or refund shall be resold, transferred or leased in the state without clear and conspicuous written disclosure of the fact that such motor vehicle was so returned prior to resale or lease. Such disclosure shall be affixed to the motor vehicle and shall be included in any contract for sale or lease. The Commissioner of Motor Vehicles shall, by regulations adopted in accordance with the provisions of chapter 54, prescribe the form and content of any such disclosure statement and establish provisions by which the commissioner may remove such written disclosure after such time as the commissioner may determine that such motor vehicle is no longer defective. (2) If a manufacturer accepts the return of a motor vehicle or compensates any person who accepts the return of a motor vehicle pursuant to subdivision (1) of this subsection such manufacturer shall stamp the words “MANUFACTURER BUYBACK” clearly and conspicuously on the face of the original title in letters at least one-quarter inch high and, within ten days of receipt of the title, shall submit a copy of the stamped title to the Department of Motor Vehicles. The Department of Motor Vehicles shall maintain a listing of such buyback vehicles and in the case of any request for a title for a buyback vehicle, shall cause the words “MANUFACTURER BUYBACK” to appear clearly and conspicuously on the face of the new title in letters which are at least one-quarter inch high. Any person who applies for a title shall disclose to the department the fact that such vehicle was returned as set forth in this subsection. (3) If a manufacturer accepts the return of a motor vehicle from a consumer due to a nonconformity or defect, in exchange for a refund or a replacement vehicle, whether as a result of an administrative or judicial determination, an arbitration proceeding or a voluntary settlement, the manufacturer shall notify the Department of Motor Vehicles and shall provide the department with all relevant information, including the year, make, model, vehicle identification number and prior title number of the vehicle. The Commissioner of Motor Vehicles shall adopt regulations in accordance with chapter 54 specifying the format and time period in which such information shall be provided and the nature of any additional information which the commissioner may require. (4) The provisions of this subsection shall apply to motor vehicles originally returned in another state from a consumer due to a nonconformity or defect in exchange for a refund or replacement vehicle and which a lessor or transferor with actual knowledge subsequently sells, transfers or leases in this state.

(h) All express and implied warranties arising from the sale of a new motor vehicle shall be subject to the provisions of part 3 of article 2 of title 42a.

(i) Nothing in this section shall in any way limit the rights or remedies which are otherwise available to a consumer under any other law.

(j) If a manufacturer has established an informal dispute settlement procedure which is certified by the Attorney General as complying in all respects with the provisions of Title 16 Code of Federal Regulations Part 703, as in effect on October 1, 1982, and with the provisions of subsection (b) of section 42-182, the provisions of subsection (d) of this section concerning refunds or replacement shall not apply to any consumer who has not first resorted to such procedure.

(P.A. 82-287; P.A. 83-351, S. 1; 83-458; P.A. 84-338, S. 3, 8; 84-429, S. 75; P.A. 85-331, S. 1, 6; 85-613, S. 132, 154; P.A. 87-342, S. 1, 5; 87-522, S. 2, 6; P.A. 89-173, S. 1, 2; P.A. 92-190; P.A. 93-435, S. 14, 95; P.A. 97-6; P.A. 98-211, S. 2.)

History: P.A. 83-351 amended Subsec. (a) to provide that the definitions therein also apply to Sec. 42-180; P.A. 83-458 amended Subsec. (c) by prohibiting manufacturers from holding dealers liable for refunds or vehicle replacements under certain circumstances; P.A. 84-338 created a period during which a consumer may require a manufacturer or dealer to repair a nonconformity existing in a new motor vehicle sold on or after July 1, 1984, outlined requirements concerning notifying the manufacturer of a nonconformity, specified the elements included in a refund of the contract price, required that a replacement vehicle be acceptable to the consumer, defined a defect as anything which impairs the use, safety or value of the vehicle, redefined the amount deducted for reasonable allowance for use, required disclosure that any vehicle which requires refund or replacement and which is being resold has been returned, and established that a manufacturer’s informal dispute resolution procedure must comply with Title 16, Code of Federal Regulations Part 703 as in effect on October 1, 1982; P.A. 84-429 made technical changes for statutory consistency; P.A. 85-331 amended Subsec. (i) by specifying that a manufacturer’s informal dispute resolution procedure must be certified by the attorney general as complying with Title 16 Code of Federal Regulations, Part 703, as in effect on October 1, 1982, and with the provisions of Subsec. (b) of Sec. 42-182, or order to come within the provision of this section; P.A. 85-613 made technical changes in Subsec. (e); P.A. 87-342 extended the provisions of the section to leased vehicles, removed obsolete language and made technical changes; P.A. 87-522 amended Subsecs. (b) and (e) by removing archaic language and making other technical changes, inserted a new Subsec. (f) concerning motor vehicles which have a nonconformity which results in a condition which is likely to cause death or serious bodily injury if the vehicle is driven, relettered the remaining existing Subsecs. and amended the relettered Subsec. (g) by requiring a manufacturer who accepts the return of a motor vehicle due to a defect or nonconformity to notify the department of motor vehicles; P.A. 89-173 amended Subsec. (e) to require at least one repair attempt prior to making of a claim and amended Subsec. (g) to require persons other than manufacturers to make disclosures and to provide for regulations by the commissioner of motor vehicles concerning the format, nature and time period of information required; P.A. 92-190 amended Subsec. (g) to make chapter apply to “transferred” vehicles and to specify that the required written disclosure “shall be affixed to the motor vehicle and shall be included in any contract for sale or lease”, dividing Subsec. into Subdivs. and adding provisions designated as Subdiv. (2) which, among other things, provided for the stamping of the words “manufacturer buyback” on the original title of any buyback vehicle and added Subdiv. (4) specifying applicability to vehicles returned in another state because of nonconformity or defect and subsequently sold in this state; P.A. 93-435 reinstated language last printed in the 1991 revision, but dropped in the 1993 revision due to a clerical error, effective June 28, 1993; P.A. 97-6 amended the definition of “motor vehicle” in Subsec. (a) to include a motorcycle as defined in Sec. 14-1; P.A. 98-211 amended Subsecs. (b) and (e) by changing 18,000 miles to 24,000 miles and amended Subsec. (d) by changing the fraction denominator from 100,000 to 120,000.

Motorcycles fall within definition of “motor vehicle”. 40 CS 156.

Subsec. (a):

Subdiv. (2): Motorcycles are not passenger motor vehicles within meaning of section. Cited. 239 C. 1.

Subsec. (d):

Cited. 203 C. 63. Cited. 213 C. 136. Standard for determining whether a defect substantially impairs the use, safety or value of a motor vehicle to the consumer is both subjective and objective. 247 C. 274. Legislature did not intend to waive sovereign immunity under this Subsec. to permit manufacturer of defective motor vehicles to claim reimbursement of sales tax refunded to consumers under state lemon law; plaintiff manufacturer not an aggrieved taxpayer entitled to reimbursement of refunded tax under Sec. 12-422 or 12-425; because plaintiff did not seek declaratory or injunctive relief for claims of violation of due process and equal protection rights, plaintiff’s claims must be characterized as claims for damages and are barred by sovereign immunity. 284 C. 701.

Certain transmission noise in plaintiff’s car did not substantially impair its use, safety or value within meaning of statute. 80 CA 146.

Subsec. (e):

Plaintiff’s attempt to replace truck’s hood constituted a reasonable number of repair attempts as required by subsection. 247 C. 274.



Section 42-179a - Copies of paperwork or invoices.

A dealer or authorized agent of a manufacturer shall, upon the request of a consumer, provide such consumer with copies of any paperwork or invoices related to repair work performed on such consumer’s automobile in accordance with the provisions of subsection (b) of section 42-179. Any person who violates the provisions of this section shall be guilty of an infraction.

(P.A. 85-331, S. 4, 6.)



Section 42-179b - Dealers and lessors to deliver information.

Each motor vehicle dealer, as defined in section 14-1, and each person engaged in the business of leasing new motor vehicles shall, at the time of sale or execution of the lease of any new motor vehicle, deliver to the consumer, as defined in subdivision (1) of subsection (a) of section 42-179, of such vehicle written information, in a form approved by the Commissioner of Consumer Protection, which explains the new automobile warranty and dispute settlement program established pursuant to this chapter.

(P.A. 89-173, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; 04-217, S. 33.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-217 eliminated reference to Sec. 14-1(11), effective January 1, 2005.



Section 42-180 - Costs and attorney’s fees in breach of warranty actions.

In any action by a consumer against the manufacturer of a motor vehicle, or the manufacturer’s agent or authorized dealer, based upon the alleged breach of an express or implied warranty made in connection with the sale or lease of such motor vehicle, the court, in its discretion, may award to the plaintiff his costs and reasonable attorney’s fees or, if the court determines that the action was brought without any substantial justification, may award costs and reasonable attorney’s fees to the defendant.

(P.A. 83-351, S. 2; P.A. 87-342, S. 2, 5.)

History: P.A. 87-342 extended provisions of section to leased vehicles.



Section 42-181 - Department arbitration procedure. Records. Appeals.

(a) The Department of Consumer Protection, shall provide an independent arbitration procedure for the settlement of disputes between consumers and manufacturers of motor vehicles which do not conform to all applicable warranties under the terms of section 42-179. The Commissioner of Consumer Protection shall appoint as arbitrators individuals who shall not be employees or independent contractors with any business involved in the manufacture, distribution, sale or service of any motor vehicle. The arbitrator shall be a member of an arbitration organization and shall serve with compensation. The Department of Consumer Protection may refer an arbitration dispute to the American Arbitration Association or other arbitration organization in accordance with regulations adopted in accordance with the provisions of chapter 54, provided such organization and any arbitrators appointed by such organization to hear cases shall not be affiliated with any motor vehicle manufacturer, distributor, dealer or repairer. Such arbitration organizations shall comply with the provisions of subsections (b) and (c) of this section.

(b) If any motor vehicle purchased at any time on or after October 1, 1984, or leased at any time on or after June 17, 1987, fails to conform to such applicable warranties as defined in said section 42-179, a consumer may bring a grievance to an arbitrator if the manufacturer of the vehicle has not established an informal dispute settlement procedure which the Attorney General has certified as complying in all respects with the requirements of said section 42-179. The consumer may initiate a request for arbitration by calling a toll-free telephone number designated by the commissioner or by requesting an arbitration hearing in writing. The consumer shall file, on forms prescribed by the commissioner, any information deemed relevant to the resolution of the dispute and shall return the form accompanied by a filing fee of fifty dollars. Prior to submitting the complaint to an arbitrator, the Department of Consumer Protection shall conduct an initial review of the complaint. The department shall determine whether the complaint should be accepted or rejected for arbitration based on whether it alleges that the manufacturer has failed to comply with section 42-179. The filing fee shall be refunded if the department determines that a complaint does not allege a violation of any applicable warranty under the requirements of said section 42-179. Upon acceptance of the complaint, the commissioner shall notify the manufacturer of the filing of a request for arbitration and shall obtain from the manufacturer, in writing on a form prescribed by the commissioner, any information deemed relevant to the resolution of the dispute. The manufacturer shall return the form within fifteen days of receipt, together with a filing fee of two hundred fifty dollars. Upon written agreement of the parties, signed after the consumer has initiated a request for arbitration, the case may be presented to the arbitrator solely based on the written documents submitted by such parties. A lessee who brings a grievance to an arbitrator under this section shall, upon filing the complaint form provided for in this section, provide the lessor with notice by registered or certified mail, return receipt requested, and the lessor may petition the arbitrator to be made a party to the arbitration proceedings. Initial determinations to reject a complaint for arbitration shall be submitted to an arbitrator for a final decision upon receipt of a written request from the consumer for a review of the initial eligibility determination and a filing fee of fifty dollars. If a complaint is accepted for arbitration, an arbitrator may determine that a complaint does not allege that the manufacturer has failed to comply with section 42-179 at any time before such arbitrator renders its decision on the merits of the dispute. The fee accompanying the consumer’s complaint form shall be refunded to the consumer and the fee accompanying the form filed by the manufacturer shall be refunded to the manufacturer if the arbitrator determines that a complaint does not allege a violation of the provisions of section 42-179.

(c) The Department of Consumer Protection shall investigate, gather and organize all information necessary for a fair and timely decision in each dispute. The commissioner may issue subpoenas on behalf of any arbitrator to compel the attendance of witnesses and the production of documents, papers and records relevant to the dispute. The department shall forward a copy of all written testimony, including all documentary evidence, to an independent technical expert certified by the National Institute of Automotive Service Excellence or having a degree or other credentials from a nationally recognized organization or institution attesting to automotive expertise, who shall review such material and be available to advise and consult with the arbitrator. An expert shall sit as a nonvoting member of an arbitration panel whenever oral testimony is presented. Such experts may be recommended by the Commissioner of Motor Vehicles at the request of the Commissioner of Consumer Protection. An arbitrator shall, as expeditiously as possible, but not later than sixty days after the time the consumer files the complaint form together with the filing fee, render a fair decision based on the information gathered and disclose his or her findings and the reasons therefor to the parties involved. The failure of the arbitrator to render a decision within sixty days shall not void any subsequent decision or otherwise limit the powers of the arbitrator. The arbitrator shall base his or her determination of liability solely on whether the manufacturer has failed to comply with section 42-179. The arbitration decision shall be final and binding as to the rights of the parties pursuant to section 42-179, subject only to judicial review as set forth in this subsection. The decision shall provide appropriate remedies, including, but not limited to one or more of the following:

(1) Replacement of the vehicle with an identical or comparable new vehicle acceptable to the consumer;

(2) Refund of the full contract price, plus collateral charges as specified in subsection (d) of said section 42-179;

(3) Reimbursement for expenses and compensation for incidental damages as specified in subsection (d) of said section 42-179;

(4) Any other remedies available under the applicable warranties, section 42-179, this section and sections 42-182 to 42-184, inclusive, or the Magnuson-Moss Warranty-Federal Trade Commission Improvement Act, 88 Stat. 2183 (1975), 15 USC 2301 et seq., as in effect on October 1, 1982, other than repair of the vehicle. The decision shall specify a date for performance and completion of all awarded remedies. Notwithstanding any provision of the general statutes or any regulation to the contrary, the Department of Consumer Protection shall not amend, reverse, rescind or revoke any decision or action of an arbitrator. The department shall contact the consumer, within ten working days after the date for performance, to determine whether performance has occurred. The manufacturer shall act in good faith in abiding by any arbitration decision. In addition, either party to the arbitration may make application to the superior court for the judicial district in which one of the parties resides or, when the court is not in session, any judge thereof for an order confirming, vacating, modifying or correcting any award, in accordance with the provisions of this section and sections 52-417, 52-418, 52-419 and 52-420. Upon filing such application the moving party shall mail a copy of the application to the Attorney General and, upon entry of any judgment or decree, shall mail a copy of such judgment or decree to the Attorney General. A review of such application shall be confined to the record of the proceedings before the arbitrator. The court shall conduct a de novo review of the questions of law raised in the application. In addition to the grounds set forth in sections 52-418 and 52-419, the court shall consider questions of fact raised in the application. In reviewing questions of fact, the court shall uphold the award unless it determines that the factual findings of the arbitrator are not supported by substantial evidence in the record and that the substantial rights of the moving party have been prejudiced. If the arbitrator fails to state findings or reasons for the award, or the stated findings or reasons are inadequate, the court shall search the record to determine whether a basis exists to uphold the award. If it is determined by the court that the manufacturer has acted without good cause in bringing an appeal of an award, the court, in its discretion, may grant to the consumer his costs and reasonable attorney’s fees. If the manufacturer fails to perform all awarded remedies by the date for performance specified by the arbitrator, and the enforcement of the award has not been stayed pursuant to subsection (c) of section 52-420, then each additional day the manufacturer wilfully fails to comply shall be deemed a separate violation for purposes of section 42-184.

(d) The department shall maintain such records of each dispute as the commissioner may require, including an index of disputes by brand name and model. The department shall annually compile and maintain statistics indicating the record of manufacturer compliance with arbitration decisions and the number of refunds or replacements awarded. A copy of the statistical summary shall be filed with the Commissioner of Motor Vehicles and shall be considered a factor in determining the issuance of any manufacturer license as required under section 14-67a. The summary shall be a public record.

(e) If a manufacturer has not established an informal dispute settlement procedure certified by the Attorney General as complying with the requirements of said section 42-179, public notice of the availability of the department’s automobile dispute settlement procedure shall be prominently posted in the place of business of each new car dealer licensed by the Department of Motor Vehicles to engage in the sale of such manufacturer’s new motor vehicles. Display of such public notice shall be a condition of licensure under sections 14-52 and 14-64. The Commissioner of Consumer Protection shall determine the size, type face, form and wording of the sign required by this section, which shall include the toll-free telephone number and the address to which requests for the department’s arbitration services may be sent.

(f) Any consumer injured by the operation of any procedure which does not conform with procedures established by a manufacturer pursuant to subsection (b) of section 42-182 and the provisions of Title 16 Code of Federal Regulations Part 703, as in effect on October 1, 1982, may appeal any decision rendered as the result of such a procedure by requesting arbitration de novo of the dispute by an arbitrator. Filing procedures and fees for appeals shall be the same as those required in subsection (b) of this section. The findings of the manufacturer’s informal dispute settlement procedure may be admissible in evidence at such arbitration and in any civil action subsequently arising out of any warranty obligation or matter related to the dispute. Any consumer so injured may, in addition, request the Attorney General to investigate the manufacturer’s procedure to determine whether its certification shall be suspended or revoked after proper notice and hearing. The Attorney General shall establish procedures for processing such consumer complaints and maintain a record of the disposition of such complaints, which record shall be included in the annual report prepared in accordance with the provisions of subsection (a) of section 42-182.

(g) The Commissioner of Consumer Protection shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of this section. Written copies of the regulations and appropriate arbitration hearing procedures shall be provided to any person upon request.

(P.A. 84-338, S. 1; P.A. 85-331, S. 2, 6; P.A. 87-342, S. 3, 5; 87-522, S. 3, 6; P.A. 89-173, S. 3, 7; P.A. 90-8, S. 1, 2; P.A. 96-259, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 07-212, S. 1.)

History: P.A. 85-331 changed department panel to arbitration panel, deleted the requirement that a consumer return the complaint form within 5 days from Subsec. (b), sanctioned the use of a technical expert with credentials from a nationally recognized organization, prohibited the commissioner from altering the decision of an arbitration panel, and allowed either party to appeal the decision of an arbitration panel to superior court in Subsec. (c), and in Subsec. (f) required the attorney general to establish procedures for processing consumer complaints and maintaining records; P.A. 87-342 amended Subsec. (b) by extending the provisions of the section to leased vehicles; P.A. 87-522 amended Subsec. (b) by providing that the department of consumer protection shall conduct an initial review of a complaint, and that such initial review may be reviewed by an arbitration panel upon written request of a consumer, provided such panel may determine that the complaint does not allege a violation of Sec. 42-179 at any time and amended Subsec. (c) by providing that the failure of the arbitrators to render a decision within 60 days shall not void any subsequent decision or otherwise limit the power of the arbitrators, eliminated the remedy of repair of the vehicle, requiring a party moving for an order confirming or modifying any award to mail a copy of the application as subsequent entry of judgment to the attorney general and provided that each day a manufacturer fails to perform all awarded remedies shall be deemed a separate violation for purposes of Sec. 42-184; P.A. 89-173 amended Subsec. (c)(4) to exclude repair from the list of remedies; P.A. 90-8 amended Subsec. (c) to specify that arbitration panel is to base its determination of liability solely on question of compliance with Sec. 42-179, to specify that decision is final and binding subject only to judicial review and to specify limits of inquiry under judicial review; P.A. 96-259 amended Subsec. (d) to require the department to compile statistics annually rather than at intervals of no more than six months; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-212 amended Subsec. (a) by replacing provisions re establishment of dispute settlement panels and appointment, number, qualifications and terms of panel members with provisions re appointment, qualifications and compensation of individual arbitrators and by adding provisions re referral of dispute to other arbitration organization, amended Subsec. (b) by deleting provision re complaint form to offer consumer choice of presenting subsequent testimony orally or in writing and adding provision re case to be presented to arbitrator based solely on written documents upon agreement of parties, and made conforming and technical changes in Subsecs. (b), (c), (d) and (f).

Subsec. (c):

Court concluded general assembly intended to authorize arbitrators to award reasonable attorneys’ fees to consumers who prevail. 209 C. 579. Judicial review procedures are constitutionally insufficient. 212 C. 83. Cited. 226 C. 475.



Section 42-182 - Certification of manufacturer’s informal dispute settlement procedures.

(a) The Attorney General shall prepare an annual report evaluating the operation of informal dispute settlement procedures established by manufacturers of new motor vehicles and shall issue a certificate of approval to those manufacturers whose settlement procedures comply in all respects with the provisions of Title 16 Code of Federal Regulations Part 703, as in effect on October 1, 1982, and with the provisions of subsection (b) of this section. The report and certification shall be public records. The Attorney General or an agent authorized by him may conduct any inquiry or investigation in connection with the certification or evaluation of a manufacturer’s informal dispute settlement procedure and may hold hearings, issue subpoenas requiring the attendance of witnesses and the production of records, documents or other evidence in connection therewith, administer oaths, examine witnesses, receive oral and documentary evidence and issue written interrogatories prescribing a return date which would allow a reasonable time to respond, which responses shall be under oath. Service of subpoenas compelling testimony or the production of documents and written interrogatories as provided herein, may be made by (1) personal service or service at the usual place of abode; or (2) registered or certified mail, return receipt requested, a duly executed copy of which shall be addressed to the person to be served at his principal place of business in this state, or, if said person has no principal place of business in this state, to his principal office or to his residence. In the event that any person shall fail to comply with a subpoena or with interrogatories issued pursuant to this section, the Attorney General or an agent authorized by him may apply to the superior court for the judicial district of Hartford for compliance, which court may, upon notice to such person, issue an order requiring such compliance, which shall be served upon such person. Hearings under this subsection shall be held in the manner provided for contested cases under sections 4-176e to 4-181a, inclusive, except that no informal disposition may be made by stipulation, agreed settlement, consent order or default, in any proceeding concerning the certification of an automobile manufacturer’s informal dispute settlement procedure unless such proceeding is open to the public in accordance with the provisions of section 1-225. The Attorney General, after notice and hearing, may suspend or revoke the certification of an automobile manufacturer’s informal dispute settlement procedure which violates the provisions of subsection (b) of this section or the provisions of Title 16 Code of Federal Regulations Part 703, as in effect on October 1, 1982. Any person aggrieved by a decision of the Attorney General or his authorized agent, may appeal in accordance with the provisions of sections 4-183 and 4-184. Section 4-184a shall be applicable to such appeals. Hearings, meetings and conferences, except telephone conversations, relating to evaluation and certification shall be open to the public in accordance with the provisions of section 1-225. If the Attorney General certifies a manufacturer’s informal dispute settlement procedure, the provisions of subsection (d) of section 42-179 concerning refunds or replacement shall not apply to any consumer who has not first resorted to such procedure. A copy of the Attorney General’s report and certification shall be forwarded by the Attorney General to the Commissioner of Motor Vehicles, who may consider such report and certification in determining the fitness of an applicant for a manufacturer’s license to engage in business as a manufacturer of motor vehicles for sale in this state, as provided for in section 14-67a.

(b) A manufacturer’s informal dispute procedure shall not include any practices which: (1) Delay a decision in any dispute beyond sixty days after the date on which the consumer initially resorts to the informal dispute settlement procedure either by a telephone call or by written notification that a dispute exists; (2) delay performance of remedies awarded in a settlement beyond ten days after receipt of notice of the consumer’s acceptance of the decision, except that a manufacturer may have thirty days following the date of such receipt to deliver a replacement of a motor vehicle acceptable to the consumer or to refund the full contract price of the vehicle together with all collateral charges, and all consequential and incidental damages as defined in said section 42-179; (3) require the consumer to make the vehicle available more than once for inspection by a manufacturer’s representative, and more than once for repair of the same defect by a dealer, in which cases, and upon proof of the consumer’s financial responsibility in accordance with the provisions of section 14-112, the manufacturer of the defective vehicle shall provide for the loan of a reliable vehicle, not more than two years old, for use during the periods required for inspection or repair; (4) fail to consider in decisions any remedies provided by sections 42-179 and 42-181, this section and sections 42-183 and 42-184, such remedies to include (A) repair, replacement and refund, (B) reimbursement for expenses and collateral charges, (C) compensation for consequential and incidental damages as defined in said section 42-179 and (D) any other remedies available under applicable express or implied warranties; (5) require the consumer to take any action or assume any obligation not specifically authorized under the provisions of Title 16 Code of Federal Regulations Part 703, as in effect on October 1, 1982; or (6) fail to conform to all applicable standards and requirements of this chapter in the processing of consumer complaints.

(c) Any manufacturer operating or participating in an informal dispute settlement procedure for resolving disputes with consumers in this state shall be required to maintain records which indicate the number of: (1) Vehicles sold in this state during the reporting period; (2) telephone and written requests from consumers to enter the dispute resolution program; (3) requests rejected as ineligible for the program; (4) requests accepted for resolution by the program; (5) cases in which a decision was reached and the manufacturer has complied with the decision within the time period for compliance established by the decision; (6) cases in which a decision was reached and the manufacturer’s compliance occurred after the expiration of the time period for compliance established by the decision; (7) cases in which a decision was reached, the time period for compliance has expired and the manufacturer has not complied with such decision; (8) cases in which a decision was reached and the time period for compliance has not yet expired; (9) cases in which a decision awarded no relief to the consumer; (10) cases in which a decision awarded the consumer further repair or extended warranty; (11) cases in which a decision required the manufacturer to accept the return of the vehicle and a refund was issued to the consumer; (12) cases in which a decision required the manufacturer to accept the return of the vehicle and a replacement vehicle was provided to the consumer; (13) cases in which a decision is pending; (14) cases in which the consumer accepted the decision; (15) cases in which the consumer rejected the decision; (16) cases resolved by predecision settlement.

(P.A. 84-338, S. 2, 8; P.A. 85-331, S. 3, 6; P.A. 87-522, S. 5, 6; P.A. 88-230, S. 1, 12; 88-317, S. 94, 107; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 85-331 empowered the attorney general to conduct hearings in connection with the certification or evaluation of manufacturer’s informal dispute settlement procedures, prohibited informal dispositions, unless such proceeding is open to the public, provided for the revocation of certification, appeals from decisions of the attorney general, required meetings relating to certification or evaluation to be open to the public, deleted the attorney general’s power to adopt regulations, prohibited manufacturer’s settlement procedures from failing to conform to standards of this chapter in processing consumer complaints; P.A. 87-522 amended Subsec. (a) by authorizing the attorney general to issue written interrogatories and prescribing the manner in which subpoenas may be served, and amended Subsec. (c) by specifying the type of records which manufacturers operating or participating in informal dispute settlement procedure are required to keep; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-317 amended reference to Secs. 4-177 to 4-181 in Subsec. (a) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 42-183 - Institution of proceedings.

The Commissioner of Consumer Protection may, in consultation with the Commissioner of Motor Vehicles, request institution of proceedings under section 14-67c against any manufacturer found to have failed to comply with the provisions of sections 42-179, 42-181 and 42-182, this section and section 42-184.

(P.A. 84-338, S. 4, 8; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-184 - Unfair trade practices.

A violation of any of the provisions of sections 42-179 and 42-181 to 42-183, inclusive, shall be deemed an unfair or deceptive trade practice under chapter 735a.

(P.A. 84-338, S. 5, 8.)



Section 42-185 - Waiver of filing fees, statement prohibited.

Notwithstanding the provisions of any general statute, regulation or grant of authority to the contrary, no filing fee or statement required under the provisions of this chapter shall be waived, refunded, reduced or withheld from use, by the state pursuant to any contract, stipulated settlement, consent order, administrative directive or by any other means except as provided in this chapter or by order of a court of competent jurisdiction made upon proof of economic hardship and a finding that such settlement, consent order, directive or other action is in the public interest.

(P.A. 85-331, S. 5, 6.)



Section 42-186 - Action brought by lessee against manufacturer. Lessee to notify lessor. Lessor authorized to petition to be made a party to proceeding.

In any action by a consumer who is a lessee against the manufacturer of a motor vehicle, or the manufacturer’s agent or authorized dealer, based upon the alleged breach of an express or implied warranty made in connection with the lease of such motor vehicle pursuant to section 42-179, the lessee shall, at the time of the service of process upon such manufacturer, manufacturer’s agent or authorized dealer, notify the lessor of such motor vehicle of such action by registered or certified mail, return receipt requested, and such lessor may petition the court to be made a party to the proceedings.

(P.A. 87-342, S. 4, 5.)



Section 42-190 - New automobile warranties account surcharge. Account.

(a) A new automobile warranties account surcharge is hereby imposed on the sale or lease of each new motor vehicle, as defined in section 42-179, sold or leased in this state by any person licensed to offer such vehicles for sale under section 14-52. Such surcharge shall be in addition to any tax otherwise applicable to any such sales transaction.

(b) The surcharge assessed pursuant to this section shall be at a rate of three dollars per motor vehicle, as defined in section 42-179. Such surcharge shall be collected by each licensee under section 14-52 engaged in the sale or lease of motor vehicles, as defined in section 42-179, in this state.

(c) Proceeds collected from surcharges assessed under this section shall be deposited in the new automobile warranties account established pursuant to subsection (d) of this section.

(d) There is established a separate, nonlapsing account, within the General Fund, to be known as the “new automobile warranties account”. The account may contain any moneys required by law to be deposited in the account. The moneys in said account shall be allocated to the Department of Consumer Protection to carry out the purposes of this chapter.

(June Sp. Sess. P.A. 01-9, S. 23, 24, 131; P.A. 02-82, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001; P.A. 02-82 amended Subsecs. (a) and (b) by imposing surcharge on sale or lease of each new motor vehicle, as defined in Sec. 42-179, deleting references to “passenger vehicle or motorcycle”, and requiring surcharge to be collected by each licensee engaged in sale or lease of motor vehicles; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 743bb - Rental of Trucks for the Transportation of Personal Property

Section 42-450 - Definitions. Delivery of rental truck or alternative. Damages.

(a) For the purposes of this section:

(1) “Rental truck” means a motor vehicle rented without a driver that has a gross vehicle weight rating of twenty-six thousand pounds or less and is used in the transportation of personal property but not for business purposes.

(2) “Rental company” means any business entity that is engaged in the business of renting trucks or vans without a driver in this state to renters and that uses for rental purposes a motor vehicle fleet of five or more rental trucks in this state, but does not mean any person, firm or corporation that is licensed, or required to be licensed, pursuant to section 14-52, (A) as a new car dealer, repairer or limited repairer, or (B) as a used car dealer that is not primarily engaged in the business of renting passenger motor vehicles or rental trucks without a driver in this state to renters.

(3) “Financial instrument” includes, but is not limited to, a check, money order, note, credit card, debit card or transaction authorization mechanism.

(b) A rental company that accepts a reservation for a rental truck and secures the reservation with a financial instrument shall deliver the rental truck at the time and location specified by the rental company at the time the reservation is made or provide an alternative rental truck comparable to the rental truck reserved by the customer.

(c) In the event a rental company violates any provision of this section, such rental company shall be subject to damages in favor of the customer in an amount up to two times the daily rental rate agreed to between the customer and the rental company for the rental truck.

(P.A. 03-245, S. 1.)



Section 42-451 - Rental company to post sign re failure to provide rental truck or alternative.

Each rental company shall post in a prominent location a clearly legible sign stating the rental company shall be subject to up to two times the daily rental rate agreed to if such company fails to provide the customer with the rental truck reserved by the customer or an alternative rental truck comparable to the rental truck reserved by the customer.

(P.A. 03-245, S. 2.)






Chapter 743c - Funeral Service Contracts

Section 42-200 - Funeral service contracts: Definitions; requirements. Funeral service establishment to maintain copies of contracts. Notification to purchaser of transfer of more than fifty per cent ownership or of closure.

(a) For the purposes of this section and sections 42-201 to 42-207, inclusive, “funeral service contract” means a contract which requires the payment of money, the delivery of securities or the assignment of a death benefit payable under an individual or group life insurance policy in exchange for the final disposition of a dead human body, including funeral, burial or other services, or the furnishing of personal property or funeral merchandise in connection with any such disposition, wherein the use or delivery of such services, property or merchandise is not required immediately, “beneficiary” means the person for whom the goods or services purchased in a funeral service contract are to be provided, and “purchaser” means the person who signs the funeral service contract.

(b) A funeral service contract shall be in writing and shall contain, except as provided in subsection (c) of this section, the following:

(1) The name, address, telephone number and Social Security number of the beneficiary and the purchaser;

(2) The name, address, telephone number and license number of the funeral director for the funeral service establishment providing the goods or services;

(3) A list of the selected goods or services, if any;

(4) The amount of funds paid or to be paid by the purchaser for such contract, the method of payment and a description of how such funds will be invested and how such investments are limited to those authorized pursuant to subsection (c) of section 42-202;

(5) A description of any price guarantees by the funeral service establishment or, if there are no such guarantees, a specific statement that the contract contains no guarantees on the price of the goods or services contained in the contract;

(6) The name and address of the escrow agent designated to hold the prepaid funeral services funds;

(7) A written representation, in clear and conspicuous type, that the purchaser should receive a notice from the escrow agent acknowledging receipt of the initial deposit not later than twenty-five days after receipt of such deposit by a licensed funeral director;

(8) A description of any fees to be paid from the escrow account to the escrow agent or any third party provider;

(9) A description of the ability of the purchaser or the beneficiary to cancel a revocable funeral service contract and the effect of cancelling such contract;

(10) For irrevocable contracts, a description of the ability of the beneficiary to transfer such contract to another funeral home; and

(11) The signature of the purchaser or authorized representative and the licensed funeral director of the funeral service establishment.

(c) A funeral service contract that is funded through an assignment of a death benefit payable under an individual or group life insurance policy, need not contain the provisions described in subdivisions (4), (6), (7) and (8) of subsection (b) of this section.

(d) A funeral service establishment shall maintain a copy of all funeral service contracts entered into or assigned to such establishment and a list of each escrow account established pursuant to such contracts. Such list shall include (1) the name and address of the escrow agent and the amount of funds deposited with such agent or the name and address of the insurance company issuing the individual or group life insurance policy, and (2) the name and address of the purchaser of the funeral services contract. Such contracts shall be maintained by the funeral service establishment for a period of six years after the completion of the contracted services. Such establishment shall disclose such information, upon request, to the Commissioner of Public Health, the Commissioner of Consumer Protection or the Attorney General.

(e) A funeral service establishment shall notify the purchaser of each funeral service contract with such establishment not later than ten days after any transfer of more than a fifty per cent ownership share of such establishment to another person or of the closure of such establishment.

(P.A. 85-376, S. 1; P.A. 05-248, S. 7; P.A. 06-87, S. 1; P.A. 12-36, S. 3.)

History: P.A. 05-248 replaced reference to Sec. 42-206 with Sec. 42-206c and made a technical change; P.A. 06-87 designated existing provisions as Subsec. (a) and defined “beneficiary” and “purchaser”, and added Subsec. (b) re requirements for funeral service contracts, Subsec. (c) requiring funeral service establishments to maintain copies of funeral service contracts and Subsec. (d) requiring notification of purchasers re transfer of more than 50% ownership share or closure of establishment; P.A. 12-36 amended Subsec. (a) by applying definitions to Sec. 42-207 and redefining “funeral service contract”, added new Subsec. (c) re exception for contracts funded through assignment of a death benefit, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), amended redesignated Subsec. (d) by designating existing provisions as Subdivs. (1) and (2) and adding provision re list of escrow accounts to include name and address of insurance company in Subdiv. (1), and made technical changes, effective May 14, 2012.



Section 42-201 - Funeral service contracts limited to licensed firms and persons.

No person, firm or corporation shall enter into a funeral service contract to provide such services, property or merchandise unless such person, firm or corporation is licensed in accordance with the provisions of chapter 385. No person may arrange, promote or sell any funeral service contract on behalf of a funeral service establishment unless such person is an embalmer or funeral director licensed in accordance with the provisions of chapter 385. Any person who violates the provisions of this section shall be guilty of a class A misdemeanor.

(P.A. 85-376, S. 2; P.A. 05-248, S. 3.)

History: P.A. 05-248 added provision making violation of section a class A misdemeanor.



Section 42-202 - Escrow accounts.

(a) A licensed funeral service establishment shall deposit any money or securities which such establishment receives pursuant to a funeral service contract, and not later than fifteen days after its receipt of such money or securities, in one or more escrow accounts established in accordance with the provisions of this section. Not later than ten days after the initial deposit of such money or securities, the escrow agent shall notify the purchaser, in writing, of the agent’s receipt of such initial deposit and the amount of such initial deposit. Such escrow agent shall notify the purchaser of any transfer of such funds or securities, except when such transfer is to pay for services as required by the funeral service contract. Such funds or securities shall not be transferred to an insurance contract without a description to the purchaser by the funeral director of any fees, costs or commissions associated with such insurance contract and without obtaining the written consent of the purchaser to such transfer.

(b) Each escrow account established pursuant to this section shall be administered and maintained by an escrow agent. The funeral service establishment which deposits money or securities in such escrow account shall appoint such agent who shall be one of the following: (1) A national banking association; (2) a state bank and trust company; (3) a federal or state chartered savings bank; (4) a federal or state chartered savings and loan association; (5) a licensed insurance company; or (6) a registered broker-dealer. No such institution shall be appointed as an agent unless such institution is authorized by law to act as an escrow agent.

(c) Assets held in escrow accounts established pursuant to this section shall be invested in one or more of the following: (1) Deposit accounts insured by the Federal Deposit Insurance Corporation; (2) accounts insured against loss of principal by an agency or instrumentality of the United States government; (3) bonds in which savings banks in this state may, by law, invest; (4) bonds of the United States or any agency thereof or of this state or any municipality of this state; (5) insurance contracts with an insurance company licensed by the state of Connecticut to offer such contracts and maintaining not less than a B plus rating for financial security by A.M. Best; or (6) any other deposit account or security of a quality, safety and expense comparable to those set forth in this subsection.

(d) All interest, dividends and other income earned on the amounts deposited in an escrow account pursuant to this section shall be retained in such escrow account and credited, less any administration expenses, to the respective interests of those persons for whose benefit the escrow account is maintained. Amounts in an escrow account shall be removed from such account only as provided in sections 42-200 to 42-206, inclusive. Each party to a funeral service contract shall receive an annual statement of the amount credited to such party’s escrow account. Such statement shall include the name and address of the escrow agent.

(e) If a purchaser of funeral services, property or merchandise defaults in making payments required under the terms of such contract, or if the purchaser or the person responsible for making funeral arrangements for a deceased beneficiary fails to have the funeral service establishment provide services specified in the funeral services contract, the funeral service establishment may retain any origination fee and any costs actually and reasonably incurred by such establishment in the performance of the contract as liquidated damages, provided the sum of the amount retained as an origination fee and the amount retained to pay for costs incurred by the funeral establishment in the performance of the contract shall not exceed an amount equal to five per cent of the amount in the escrow account at the time the purchaser of such funeral services defaults in making such payments. The balance of any amount remaining in the escrow account shall be paid to such purchaser upon request.

(f) A person, firm or corporation licensed in accordance with the provisions of chapter 385 which enters into a funeral service contract shall furnish the agent of an escrow account established in accordance with the provisions of this section with the name of the purchaser of such services, property or merchandise, the address and name of the beneficiary of the funeral service contract and the amount contracted for, together with a copy of the contract listing the services, personal property or merchandise to be furnished by the funeral service establishment. Nothing in this section shall prohibit the commingling within an escrow account of the money or securities received under more than one funeral service contract for the purpose of management and investment of funds in such escrow account.

(g) A funeral service contract shall provide that, if the particular merchandise provided for in the contract is not available at the time of death, the funeral service establishment shall furnish merchandise similar in style and at least equal in quality of material and workmanship to the merchandise provided for in the contract.

(h) The provisions of this section shall not apply to a funeral service contract funded through an assignment of a death benefit payable under an individual or group life insurance policy.

(P.A. 85-376, S. 3; P.A. 90-46, S. 1; P.A. 91-357, S. 62, 78; P.A. 06-87, S. 2; P.A. 12-36, S. 4.)

History: P.A. 90-46 amended section to require that only one escrow agent be named to administer escrow accounts established pursuant to funeral service contracts, where previously two were required; P.A. 91-357 deleted reference to the Federal Savings and Loan Insurance Corporation from Subsec. (c); P.A. 06-87 amended Subsec. (a) to make technical changes, require escrow agent to provide certain notification to purchaser and prohibit transfer of funds or securities to insurance contract without description to purchaser of fees, costs or commissions and without obtaining purchaser’s written consent, made a technical change in Subsec. (b) and amended Subsec. (c) to add provision re investment of assets in insurance companies as new Subdiv. (5), redesignating existing Subdiv. (5) as (6) and deleting “insurance contract” therein; P.A. 12-36 amended Subsec. (e) by adding reference to services specified in the funeral services contract and making a technical change and added Subsec. (h) re provisions not applicable to contracts funded through assignment of a death benefit, effective May 14, 2012.



Section 42-203 - Disposition of funds held in escrow.

(a) Funds held in an escrow account in accordance with the provisions of a funeral service contract shall remain intact unless such funds are commingled in accordance with the provisions of subsection (f) of section 42-202 or the purchaser of funeral services, property or merchandise defaults in making payments required under the terms of the contract, as provided in subsection (e) of section 42-202, or until the services contracted for have been performed or the contracted for property or merchandise has been delivered. Upon submission to the escrow agent, by the funeral service establishment, of proof that the services, personal property and merchandise contracted for have been fully performed or delivered, the escrow agent shall pay to such funeral service establishment the amounts deposited therein pursuant to such funeral service contract, and all income earned thereon and retained in the escrow account. If, for any reason, the funeral service establishment that has entered into a funeral service contract for the sale of services, personal property, or merchandise and that has deposited the funds into an escrow account in accordance with the provisions of sections 42-200 to 42-206, inclusive, fails to meet its obligation under such contract promptly after the death of the person to be benefited, the family, the next of kin, or the legal representative of the deceased person, having provided for such services, personal property or merchandise on behalf of the deceased person, may receive from the escrow agent the amount of money in such escrow account. An affidavit that states that services have been performed or property delivered, signed by a member of the family, next of kin, or legal representative of the deceased, and by the funeral service establishment that has provided such services, personal property or merchandise, and that is delivered to the escrow agent shall be sufficient to authorize an escrow agent, acting alone, to make such payment without liability to the person making the deposit of such money into the escrow account or to any other person. Nothing contained in this section shall relieve the funeral service establishment of its liability for nonperformance.

(b) The provisions of this section shall not apply to a funeral service contract funded through an assignment of a death benefit payable under an individual or group life insurance policy.

(P.A. 85-376, S. 4; P.A. 88-364, S. 55, 123; P.A. 90-46, S. 2; P.A. 12-36, S. 5.)

History: P.A. 88-364 changed incorrect references to “this section” to references to Sec. 42-202; P.A. 90-46 amended section to require that only one escrow agent, rather than two, be named to administer escrow accounts established pursuant to funeral service contracts; P.A. 12-36 designated existing provisions as Subsec. (a) and made technical changes therein and added Subsec. (b) re provisions not applicable to contracts funded through assignment of a death benefit, effective May 14, 2012.



Section 42-204 - Cancellation of revocable funeral service contract.

The legal representative of the decedent or a person who has entered into a revocable funeral service contract with a funeral service establishment, upon written notice to such establishment and to the escrow agent, if any, and subject to the provisions of section 17b-91, may cancel any revocable funeral service contract prior to the performance by such establishment. In the event of such a cancellation, all money in the escrow account paid by such person, together with all accrued income, less costs actually and reasonably incurred by the funeral service establishment in the performance of such contract, shall be returned to such person.

(P.A. 85-376, S. 5; P.A. 86-290, S. 7, 10; P.A. 90-46, S. 3; P.A. 12-36, S. 6.)

History: P.A. 86-290 amended section by adding a reference to Sec. 17-83a; P.A. 90-46 amended section to require that only one escrow agent, rather than two, be named to administer escrow accounts established pursuant to funeral service contracts; P.A. 12-36 added references to revocable funeral service contracts and made a technical change, effective May 14, 2012.



Section 42-205 - Funeral service contract not a burial insurance policy.

A funeral service contract shall not be deemed a burial insurance policy under section 38a-464.

(P.A. 85-376, S. 6; P.A. 05-288, S. 146.)

History: P.A. 05-288 made a technical change, effective July 13, 2005.



Section 42-206 - Unfair trade practice.

A violation of any of the provisions of sections 42-200 to 42-205, inclusive, shall be deemed an unfair or deceptive trade practice in accordance with the provisions of chapter 735a.

(P.A. 85-376, S. 7.)



Section 42-206a - Arranging, promoting or selling funeral service contract with intent to defraud.

Any person who arranges, promotes or sells a funeral service contract with the intent to defraud another person shall be guilty of a class D felony.

(P.A. 05-248, S. 4.)



Section 42-206b - Intentional deprivation of services, property or merchandise under funeral service contract.

Any person who enters into a funeral service contract and intentionally deprives the beneficiary of such contract or the estate or heirs of such beneficiary of the services, personal property or merchandise contracted for shall be guilty of a class D felony.

(P.A. 05-248, S. 5.)



Section 42-206c - Limitation on prosecution.

Notwithstanding the provisions of section 54-193, no person may be prosecuted for an offense under section 42-206a or 42-206b except within five years from the date of death of the beneficiary of the funeral service contract or within five years from the date the victim notifies any police officer or state’s attorney acting in such police officer’s or state’s attorney’s official capacity of the commission of such offense, whichever is earlier.

(P.A. 05-248, S. 6.)



Section 42-207 - Irrevocable funeral service contract. Revocation of revocable funeral service contract purchased by Medicaid beneficiary.

An irrevocable funeral service contract may be entered into in which the amount held in escrow or a death benefit payable under an individual or group life insurance policy may be disbursed only upon the death of the beneficiary, provided such a contract does not exceed five thousand four hundred dollars and all interest, growth or dividends accumulates to the escrow account or insurance policy and are inaccessible to the beneficiary. Such irrevocable funeral service contracts may be transferred from one funeral service establishment to another upon request of the beneficiary or a legal representative of the beneficiary. The purchase of an irrevocable funeral service contract shall not preclude an individual from purchasing other funeral service contracts that are revocable, provided any such revocable funeral service contract purchased by a Medicaid beneficiary may be revoked only upon written notice by the Medicaid beneficiary to the Commissioner of Social Services.

(P.A. 86-290, S. 8, 10; P.A. 88-239; P.A. 92-168; June 18 Sp. Sess. P.A. 97-2, S. 162, 165; P.A. 06-87, S. 3; P.A. 12-36, S. 7.)

History: P.A. 88-239 changed the value of an irrevocable funeral contract from two to three times the highest amount payable for the burial of a public assistance recipient; P.A. 92-168 changed the value of an irrevocable funeral contract from three to four times the highest amount payable for the burial of a public assistance recipient; June 18 Sp. Sess. P.A. 97-2 changed the value of an irrevocable funeral contract from four times the highest amount payable for the burial of a public assistance recipient to $5,400 and made conforming changes, effective July 1, 1997; P.A. 06-87 added provision re revocation of revocable funeral contract purchased by Medicaid beneficiary; P.A. 12-36 added provisions re contract in which death benefit is payable under an insurance policy, added provision re transfer of contract at request of the beneficiary’s legal representative and made technical changes, effective May 14, 2012.






Chapter 743cc - Gift Certificates and Prepaid Cards

Section 42-460 - Gift certificate subject to expiration date prohibited. Honoring gift certificate reported as abandoned property.

(a) No person may sell or issue a gift certificate, as defined in section 3-56a, that is subject to an expiration date. No gift certificate or any agreement with respect to such gift certificate may contain language suggesting that an expiration date may apply to the gift certificate.

(b) Nothing in this section shall be construed to prevent a holder from honoring a gift certificate, the unredeemed value of which has been reported to the Treasurer pursuant to part III of chapter 32, and thereafter seeking reimbursement from the Treasurer.

(June 30 Sp. Sess. P.A. 03-1, S. 84; P.A. 05-189, S. 2.)

History: June 30 Sp. Sess. P.A. 03-1 effective August 16, 2003; P.A. 05-189 amended Subsec. (a) to refer to the definition of gift certificate in Sec. 3-56a, deleted former Subsec. (b) re obtaining the address of the owner of gift certificate and redesignated existing Subsec. (c) as Subsec. (b).



Section 42-460a - General-use prepaid cards and linked prepaid cards. Restrictions re expiration date. Disclosures.

(a) As used in this section:

(1) “General-use prepaid card” has the same meaning given to that term in 12 CFR 1005.20(a)(3), as from time to time amended, but shall not include a linked prepaid card or any card, code or other device identified in 12 CFR 1005.20(b); and

(2) “Linked prepaid card” means a general-use prepaid card that enables the purchaser of or individual who increases or reloads funds onto the card, code or device (A) to receive back the remaining unexpended balance and the accrued interest earned on the unexpended balance on such card, code or device as of the date of expiration of such card, code or device by way of a financial account that is linked to the card, code or device; (B) to set the expiration date on such card, code or device at not less than ninety days from the date of purchase of or increasing or reloading of funds onto such card, code or device, for the purpose of receiving back the unexpended balance and accrued interest earned on the unexpended balance on such card, code or device in an expedited manner; and (C) to transfer the unexpended balance on such card, code or device to a bank offering a higher yield on and full insurance from the Federal Deposit Insurance Corporation for the transferred balance until the consumer or recipient of such card, code or device utilizes the unexpended balance or until the date of expiration on such card, code or device has passed, provided such purchaser or individual has a financial account that is linked to such card, code or device.

(b) A general-use prepaid card shall not include an expiration date relative to the underlying funds that are redeemable through the use of the applicable card, code or device. Notwithstanding the provisions of this subsection, a general-use prepaid card may include an expiration date with regard to such card, code or device, provided: (1) The following disclosures are made, in writing, on such card, code or device: (A) That such card, code or device expires, but that the underlying funds do not expire and that the consumer may contact the issuer for a replacement card, code or device; and (B) a toll-free telephone number and an Internet web site address, if one is maintained, that a holder of a general-use prepaid card may use to obtain a replacement card, code or device after such card, code or device expires, provided the remaining balance is not otherwise returned to the holder; (2) no fee or charge is imposed on such holder for replacing the card, code or device or for providing such holder with the remaining balance in some other manner, provided the card, code or device has not been lost or stolen; and (3) the seller of the card, code or device has established policies and procedures to provide consumers a reasonable opportunity to purchase a card, code or device that has not less than five years remaining until the card, code or device expires.

(c) A linked prepaid card shall not include an expiration date relative to the underlying funds that are redeemable through the use of the applicable card, code or device. Notwithstanding the provisions of this subsection, a linked prepaid card may include an expiration date with regard to such card, code or device, including an expiration date contemplated by subparagraph (B) of subdivision (2) of subsection (a) of this section, provided: (1) The following disclosures are made, in writing, on such card, code or device: (A) That such card, code or device expires, but that the underlying funds do not expire, provided the purchaser of or individual who increases or reloads funds onto such card, code or device has not set an expiration date in accordance with said subparagraph (B), and that the consumer may contact the issuer for a replacement card, code or device; and (B) a toll-free telephone number and an Internet web site address, if one is maintained, that a holder of a general-use prepaid card may use to obtain a replacement card, code or device after such card, code or device expires, provided the purchaser of or individual who increases or reloads funds onto such card, code or device has not set an expiration date in accordance with said subparagraph (B); (2) no fee or charge is imposed on such holder for replacing the card, code or device or providing such holder with the remaining balance in some other manner, provided the card, code or device has not been lost or stolen or, if an expiration date has been set in accordance with said subparagraph (B), expired; (3) no fee or charge is imposed on the purchaser of or individual who increases or reloads funds onto the card, code or device for replacing the card, code or device or providing such purchaser or individual with the unexpended balance in some other manner, provided the card, code or device has not been lost or stolen; and (4) the seller of the card, code or device has established policies and procedures to provide consumers a reasonable opportunity to purchase a card, code or device that has not less than five years remaining until the card, code or device expires, unless the purchaser of or individual who increases or reloads funds onto such card, code or device has a financial account that is linked to such card, code or device and sets an expiration date on such card, code or device at not less than ninety days from the date of purchase or increasing or reloading at which time the unexpended balance and any accrued interest on the unexpended balance on such card, code or device shall be transferred to such financial account.

(d) For purposes of complying with the disclosure requirements of subdivision (1) of subsections (b) and (c) of this section, (1) the issuer of a general-use prepaid card or a linked prepaid card may provide disclosures that are consistent with the applicable provisions of 12 CFR 1005.20(e), as from time to time amended, and (2) such issuer shall make the disclosure required under subparagraph (A) of subdivision (1) of subsections (b) and (c) of this section with equal prominence and in close proximity to the expiration date on the applicable card, code or device.

(P.A. 11-201, S. 9; P.A. 13-254, S. 1.)

History: P.A. 13-254 amended Subsec. (a) by designating existing definition of “general-use prepaid card” as Subdiv. (1) and redefining same, and adding Subdiv. (2) re definition of “linked prepaid card”, amended Subsec. (b) by adding “, provided the remaining balance is not otherwise returned to the holder” in Subdiv. (1)(B), added new Subsec. (c) re linked prepaid cards, and redesignated existing Subsec. (c) as Subsec. (d) and made conforming changes therein.






Chapter 743d - Gray Market Merchandise

Section 42-210 - Gray market imports. Notice. Penalties. Affirmative defense.

(a) As used in this section, “gray markets merchandise” means any brand-name consumer product normally accompanied by a warranty valid in the United States which is imported into the United States through channels other than the manufacturer’s authorized United States distributor, for sale to the public in this state, and which, by reason of such manner of distribution, may not be accompanied by a manufacturer’s express written warranty valid in the United States. Gray markets merchandise shall be limited to products purchased by a consumer for use primarily for personal, family or household purposes.

(b) Every retail dealer who knowingly sells or offers for sale any gray markets merchandise shall post conspicuously, on a sign attached to the item itself, on a sign affixed to each cash register or point of sale at which such goods are offered for sale, or on a sign so situated as to be clearly visible to the buyer from the register, that either some of the products or a specific product are not: (1) Accompanied by the manufacturer’s warranty valid in the United States; (2) accompanied by instructions in English; or (3) eligible for a rebate offered by the manufacturer.

(c) Every retail dealer or dealer engaged in a mail-order business who offers for sale gray markets merchandise shall include the disclosure required by subsection (b) of this section in any written advertisement relating to such product. Such disclosure shall be made in type of a conspicuous size.

(d) Any retail dealer who violates any provision of this section shall be liable to the buyer, for a period of up to twenty days from the date of purchase, for a refund or credit on credit card purchases provided the product purchased has not been used or damaged by the buyer.

(e) A violation of any of the provisions of this section shall be deemed an unfair or deceptive trade practice under chapter 735a.

(f) It shall be an affirmative defense to any action brought pursuant to this section that the consumer is provided with a written warranty which offers equal or greater protection than the manufacturer’s warranty through a warrantor demonstrated to be a financially responsible retailer, distributor, importer or other person capable of fulfilling warranty obligations.

(P.A. 86-302, S. 1.)






Chapter 743dd - Protection of Social Security Numbers and Personal Information

Section 42-470 - Restriction on posting, display, transmission and use of Social Security numbers. Exceptions. Penalties.

(a) For the purposes of this section, “person” means any individual, firm, partnership, association, corporation, limited liability company, organization or other entity, but does not include the state or any political subdivision of the state, or any agency thereof.

(b) Except as provided in subsection (c) of this section, no person shall:

(1) Publicly post or publicly display in any manner an individual’s Social Security number. For the purposes of this subdivision, “publicly post” or “publicly display” means to intentionally communicate or otherwise make available to the general public;

(2) Print an individual’s Social Security number on any card required for the individual to access products or services provided by such person;

(3) Require an individual to transmit such individual’s Social Security number over the Internet, unless the connection is secure or the Social Security number is encrypted; or

(4) Require an individual to use such individual’s Social Security number to access an Internet web site, unless a password or unique personal identification number or other authentication device is also required to access the Internet web site.

(c) The provisions of subsection (b) of this section shall apply with respect to group and individual health insurance policies providing coverage of the type specified in subdivisions (1), (2), (4), (6), (10) and (12) of section 38a-469 that are delivered, issued for delivery, amended, renewed or continued on and after July 1, 2005.

(d) This section does not prevent the collection, use or release of a Social Security number as required by state or federal law or the use of a Social Security number for internal verification or administrative purposes.

(e) Any person who wilfully violates the provisions of subsection (b) of this section shall be fined not more than one hundred dollars for a first offense and not more than five hundred dollars for a second offense, and shall be fined not more than one thousand dollars or be imprisoned not more than six months, or both, for each subsequent offense.

(f) Any person who wilfully violates the provisions of subsection (b) of this section shall be subject to a civil penalty of five hundred dollars for each such violation, provided such civil penalty shall not exceed five hundred thousand dollars for any single event.

(g) All civil penalties received pursuant to subsection (f) of this section shall be deposited into the privacy protection guaranty and enforcement account established under section 42-472a.

(P.A. 03-156, S. 13; P.A. 09-239, S. 14.)

History: P.A. 09-239 removed “on and after January 1, 2005,” in Subsec. (b), added Subsec. (f) re civil penalty and added Subsec. (g) re deposit of civil penalties into privacy protection guaranty and enforcement account.



Section 42-471 - Safeguarding of personal information. Social Security numbers. Privacy protection policy. Civil penalty.

(a) Any person in possession of personal information of another person shall safeguard the data, computer files and documents containing the information from misuse by third parties, and shall destroy, erase or make unreadable such data, computer files and documents prior to disposal.

(b) Any person who collects Social Security numbers in the course of business shall create a privacy protection policy which shall be published or publicly displayed. For purposes of this subsection, “publicly displayed” includes, but is not limited to, posting on an Internet web page. Such policy shall: (1) Protect the confidentiality of Social Security numbers, (2) prohibit unlawful disclosure of Social Security numbers, and (3) limit access to Social Security numbers.

(c) As used in this section, “personal information” means information capable of being associated with a particular individual through one or more identifiers, including, but not limited to, a Social Security number, a driver’s license number, a state identification card number, an account number, a credit or debit card number, a passport number, an alien registration number or a health insurance identification number, and does not include publicly available information that is lawfully made available to the general public from federal, state or local government records or widely distributed media.

(d) For persons who hold a license, registration or certificate issued by, or a charter subject to the supervision of, a state agency other than the Department of Consumer Protection, this section shall be enforceable only by such other state agency pursuant to such other state agency’s existing statutory and regulatory authority.

(e) Any person or entity that violates the provisions of this section shall be subject to a civil penalty of five hundred dollars for each violation, provided such civil penalty shall not exceed five hundred thousand dollars for any single event. It shall not be a violation of this section if such violation was unintentional.

(f) The provisions of this section shall not apply to any agency or political subdivision of the state.

(g) If a financial institution has adopted safeguards that comply with the standards established pursuant to Section 501(b) of the Gramm-Leach-Bliley Act of 1999, 15 USC 6801, then such compliance shall constitute compliance with the provisions of this section.

(h) Any civil penalties received pursuant to this section shall be deposited into the privacy protection guaranty and enforcement account established pursuant to section 42-472a.

(P.A. 08-167, S. 1; P.A. 09-71, S. 1; 09-239, S. 13.)

History: P.A. 09-71 amended Subsec. (d) by adding “or a charter subject to the supervision of”, deleted former Subsec. (g) re civil penalties and added new Subsec. (g) re safeguards that comply with Gramm-Leach-Bliley Act; P.A. 09-239 added Subsec. (h) re deposit of civil penalties into privacy protection guaranty and enforcement account, effective July 9, 2009.



Section 42-471a - Employment applications to be obtained and retained in secure manner. Penalties.

(a) Each employer shall obtain and retain employment applications in a secure manner and shall employ reasonable measures to destroy or make unreadable such employment applications upon disposal. Such measures shall, at a minimum, include the shredding or other means of permanent destruction of such employment applications in a secure setting. For purposes of this section, “employer” shall have the meaning prescribed to such term in section 31-128a.

(b) Any person or entity that violates the provisions of this section shall be subject to a civil penalty of five hundred dollars for each violation, provided such civil penalty shall not exceed five hundred thousand dollars for any single event.

(c) The provisions of this section shall not apply to any agency or political subdivision of the state.

(d) Any civil penalties received pursuant to this section shall be deposited into the privacy protection guaranty and enforcement account established pursuant to section 42-472a.

(P.A. 09-239, S. 10.)



Section 42-472 - Hearings. Court orders. Restraining orders.

(a) Except as otherwise provided in section 42-471, the Commissioner of Consumer Protection may conduct investigations and hold hearings on any matter under the provisions of section 42-470, 42-471, 42-471a or 42-472b or any regulation adopted pursuant to section 42-472d. The commissioner may issue subpoenas, administer oaths, compel testimony and order the production of books, records, papers and documents. If any person refuses to appear, testify or produce any book, record, paper or document when so ordered, upon application of the commissioner, the Superior Court may make such order as may be appropriate to aid in the enforcement of this section.

(b) (1) The Attorney General, at the request of the Commissioner of Consumer Protection, may apply to the Superior Court for an order temporarily or permanently restraining and enjoining any person from violating any provision of section 42-470, 42-471, 42-471a or 42-472b or any regulation adopted pursuant to section 42-472d.

(2) The Attorney General, at the request of any other state agency charged with enforcement of section 42-471 pursuant to subsection (d) of said section, may apply to the Superior Court for an order temporarily or permanently restraining and enjoining any person from violating any provision of section 42-471.

(P.A. 09-239, S. 15.)

History: P.A. 09-239 effective July 9, 2009.



Section 42-472a - Privacy protection guaranty and enforcement account.

(a) There is established a “privacy protection guaranty and enforcement account” which shall be a nonlapsing account within the General Fund. The account may contain any moneys required by law to be deposited in the account. The account shall be used by the Commissioner of Consumer Protection: (1) For the reimbursement of losses sustained by individuals injured by a violation of the provisions of section 42-470, 42-471, 42-471a or 42-472b or any regulation adopted pursuant to section 42-472d, and (2) for the enforcement of provisions of section 42-470, 42-471, 42-471a or 42-472b or any regulation adopted pursuant to section 42-472d.

(b) Payments received pursuant to section 42-470, 42-471, 42-471a or 42-472b or any regulation adopted pursuant to section 42-472d, shall be credited to the privacy protection guaranty and enforcement account. Any money in the privacy protection guaranty and enforcement account may be invested or reinvested and any interest arising from such investments shall be credited to said account.

(c) Whenever an individual obtains a court judgment against any person or entity for a violation of section 42-470, 42-471, 42-471a or 42-472b or any regulation adopted pursuant to section 42-472d, such individual may, upon the final determination of, or expiration of time for appeal in connection with any such judgment, apply to the Commissioner of Consumer Protection for an order directing payment out of said account of the amount unpaid upon the judgment for actual damages and costs taxed by the court against the person or entity, exclusive of punitive damages. The application shall be made on forms provided by the commissioner and shall be accompanied by a certified copy of the court judgment obtained against the person or entity, together with a notarized affidavit, signed and sworn to by the individual, affirming that the individual: (1) Has complied with all the requirements of this subsection; (2) has obtained a judgment stating the amount thereof and the amount owing thereon at the date of application; and (3) except for a judgment obtained by the individual in small claims court, has caused to be issued a writ of execution upon such judgment, and the officer executing the same has made a return showing that no bank accounts or real property of the person or entity liable to be levied upon in satisfaction of the judgment could be found, or that the amount realized on the sale of them or of such of them as were found, under the execution, was insufficient to satisfy the actual damage portion of the judgment, or stating the amount realized and the balance remaining due on the judgment after application thereon of the amount realized. A true and attested copy of such executing officer’s return, when required, shall be attached to such application and affidavit.

(d) Upon receipt of such application together with such certified copy of the court judgment, notarized affidavit and true and attested copy of the executing officer’s return, when required, the commissioner or the commissioner’s designee shall inspect such documents for their veracity and upon a determination that such documents are complete and authentic, and a determination that the individual has not been paid, the commissioner shall order payment out of said account of the amount unpaid upon the judgment for actual damages and costs taxed by the court against the person or entity, exclusive of punitive damages.

(e) Whenever an individual is awarded an order of restitution against any person or entity for loss or damages sustained by reason of a violation of section 42-470, 42-471a or 42-472b or any regulation adopted pursuant to section 42-472d in a proceeding brought by the Attorney General at the request of the commissioner pursuant to section 42-470 or 42-471 or in a proceeding brought by the Attorney General, such individual may, upon the final determination of, or expiration of time for appeal in connection with any such order of restitution, apply to the commissioner for an order directing payment out of said account of the amount unpaid upon the order of restitution. The commissioner may issue such order upon a determination that the individual has not been paid.

(f) Before the commissioner shall issue any order directing payment out of the account to an individual pursuant to this section, the commissioner shall first notify the person or entity of the individual’s application for an order directing payment out of the account and of the person or entity’s right to a hearing to contest the disbursement in the event that the person or entity has already paid the individual. Such notice shall be given to the person or entity not later than fifteen days after the receipt by the commissioner of the individual’s application for an order directing payment out of said account. If the person or entity requests a hearing in writing by certified mail not later than fifteen days after receipt of the notice from the commissioner, the commissioner shall grant such request and shall conduct a hearing in accordance with the provisions of chapter 54. If the commissioner receives no written request by certified mail from the person or entity for a hearing not later than fifteen days after the person’s or entity’s receipt of such notice, the commissioner shall determine that the individual has not been paid, and the commissioner shall issue an order directing payment out of said account for the amount unpaid upon the judgment for actual damages and costs taxed by the court against the person or entity, exclusive of punitive damages, or for the amount unpaid upon the order of restitution.

(g) The commissioner or the commissioner’s designee may proceed against any person or entity for an order of restitution arising from loss or damages sustained by any individual by reason of such person’s or entity’s violation of any of the provisions of section 42-470, 42-471, 42-471a or 42-472b or any regulation adopted pursuant to section 42-472d. Any such proceeding shall be held in accordance with the provisions of chapter 54. In the course of such proceeding, the commissioner or the commissioner’s designee shall decide whether to order restitution arising from such loss or damages, and whether to order payment out of said account. The commissioner or the commissioner’s designee may hear complaints of all individuals submitting claims against a single person or entity in one proceeding.

(h) No application for an order directing payment out of said account shall be made later than three years from the final determination of or expiration of time for appeal in connection with any judgment or order of restitution.

(i) Whenever an individual satisfies the commissioner or the commissioner’s designee that it is not practicable to comply with the requirements of subdivision (3) of subsection (c) of this section and that the individual has taken all reasonable steps to collect the amount of the judgment or the unsatisfied part thereof and has been unable to collect the same, said commissioner or said designee may, in his or her discretion, dispense with the necessity for complying with such requirement.

(j) In order to preserve the integrity of said account, the commissioner, in his or her sole discretion, may order payment out of said account of an amount less than the actual loss or damages incurred by the individual or less than the order of restitution awarded by the commissioner or the Superior Court.

(k) If the money deposited in said account is insufficient to satisfy any duly authorized claim or portion thereof, the commissioner shall, when sufficient money has been deposited in the account, satisfy such unpaid claims or portions thereof, in the order that such claims or portions thereof were originally determined.

(l) When the commissioner has caused any sum to be paid from said account to an individual, the commissioner shall be subrogated to all of the rights of the individual up to the amount paid plus reasonable interest, and prior to receipt of any payment from said account, the individual shall assign all of this right, title and interest in the claim up to such amount to the commissioner, and any amount and interest recovered by the commissioner on the claim shall be deposited in said account.

(m) If the commissioner orders the payment of any amount as a result of a claim against any party, said commissioner shall determine if the person or entity is possessed of assets liable to be sold or applied in satisfaction of the claim on said account. If the commissioner discovers any such assets, the Attorney General shall take any action necessary for the reimbursement of said account.

(n) If the commissioner orders the payment of an amount as a result of a claim against any party, said commissioner may enter into an agreement with the party whereby the party agrees to repay said account in full in the form of periodic payments over a set period of time.

(P.A. 09-239, S. 16.)

History: P.A. 09-239 effective July 9, 2009.



Section 42-472b - Filing of notice, statement or other document which is false or untrue or contains material misstatement of fact. Fine.

Any person filing with the Commissioner of Consumer Protection any notice, statement or other document required under the provisions of section 42-470, 42-471, 42-471a or 42-472 to 42-472c, inclusive, or of any regulation adopted pursuant to section 42-472d, which is false or untrue or contains any material misstatement of fact shall be fined not less than five hundred dollars nor more than five thousand dollars for each violation. All fines received pursuant to this section shall be deposited in the privacy protection guaranty and enforcement account established pursuant to section 42-472a.

(P.A. 09-239, S. 17.)



Section 42-472c - Appeal of decision or order of Commissioner of Consumer Protection.

Any person aggrieved by any decision or order of the Commissioner of Consumer Protection pursuant to section 42-470 or 42-471, as applicable, section 42-471a, sections 42-472 to 42-472c, inclusive, or any regulation adopted pursuant to section 42-472d, may appeal in accordance with the provisions of chapter 54.

(P.A. 09-239, S. 18.)

History: P.A. 09-239 effective July 9, 2009.



Section 42-472d - Regulations. Civil penalty.

(a) The Commissioner of Consumer Protection may adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of section 42-470 or 42-471, as applicable, section 42-471a or sections 42-472 to 42-472c, inclusive.

(b) Any person who wilfully violates the provisions of any regulation adopted by the commissioner pursuant to subsection (a) of this section shall be subject to a civil penalty of five hundred dollars for each violation, provided such penalty shall not exceed five hundred thousand dollars for any single event.

(c) All civil penalties received pursuant to subsection (b) of this section shall be deposited into the privacy protection guaranty and enforcement account established under section 42-472a.

(P.A. 09-239, S. 19.)

History: P.A. 09-239 effective July 9, 2009.






Chapter 743e - Rainchecks

Section 42-215 - Sale at discount to include raincheck. Exemptions. Notice. Comparable merchandise.

(a) No person, firm, corporation, partnership or association shall sell, offer for sale or advertise items of merchandise for sale at a discount from the normal retail price without offering a written voucher, commonly referred to as a “rain check”, for sale items which become out of stock during an advertised sale period unless: (1) Such items are motor vehicles; (2) such items are clothing or footwear, which are seasonal in nature and the stock of which cannot be replenished or which are sized to fit; (3) such discount is applicable throughout a store or throughout any department in a store; (4) all advertisements for sale clearly indicate the quantity of items available at the sale price and clearly state that no rain checks are offered; (5) such items are alcoholic beverages; (6) such items are offered for sale as part of a clearance, permanent markdown or closeout sale; or (7) a customer accepts a comparable discount on a comparable item.

(b) The holder of a rain check shall be notified by the issuer when the sale item is in stock and shall have at least ten days after notification to purchase the item at the sale price, except that a retail food store shall not be required to notify such holder when the sale item is in stock. No person shall be entitled to receive a greater number of rain checks per item than is allowed under the retailer’s advertised limit. If a rain check is not redeemed by the retailer within sixty days after its issuance, the retailer shall offer the holder of a rain check similar or comparable merchandise at or below the advertised sale price of the merchandise which was the subject of the sale. If the holder of a rain check wishes to purchase such similar or comparable merchandise, he shall do so within ten days of the retailer’s offer to substitute comparable merchandise.

(P.A. 86-302, S. 2.)



Section 42-216 - Regulations.

The Commissioner of Consumer Protection may adopt regulations in accordance with the provisions of chapter 54 in order to carry out the provisions of this chapter.

(P.A. 86-302, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-217 - Penalties. Defenses.

(a) A violation of any of the provisions of this chapter shall be deemed an unfair or deceptive trade practice under chapter 735a.

(b) It shall be a defense to any charge brought in accordance with the provisions of chapter 735a, concerning unfair trade practices, pursuant to subsection (a) of this section, that a retailer ordered the advertised merchandise which was the subject of the sale, in adequate time for delivery and such merchandise was delivered to the store in quantities sufficient to meet reasonably anticipated demand for such merchandise.

(c) The defense provided for in subsection (b) of this section shall not relieve a retailer of the obligation to offer a rain check or comparable or similar merchandise to consumers in accordance with the provisions of section 42-215.

(P.A. 86-302, S. 4.)






Chapter 743ee - Income Tax Refund Anticipation Loans

Section 42-480 - Income tax refund anticipation loans.

(a) As used in this section:

(1) “Borrower” means a person who receives the proceeds of a refund anticipation loan;

(2) “Facilitator” means a person who, individually, or in conjunction or cooperation with another person, makes a refund anticipation loan, processes, receives or accepts for delivery an application for a refund anticipation loan, issues a check in payment of refund anticipation loan proceeds, or in any other manner acts to allow the making of a refund anticipation loan. The term does not include a bank, savings and loan association, credit union or person issued a license under the provisions of sections 36a-555 to 36a-573, inclusive, operating under the laws of the United States or this state, or any person who acts solely as an intermediary and does not deal with the public in the making of a refund anticipation loan;

(3) “Refund anticipation loan” means a loan arranged to be paid directly from the proceeds of a borrower’s income tax refund; and

(4) “Refund anticipation loan fee” means any charges, fees or other consideration charged or imposed for the making of a refund anticipation loan. The term does not include any charges, fees or other consideration charged or imposed in the ordinary course of business by a facilitator for services that do not result in the making of a loan including, but not limited to, fees for tax return preparation services or for the electronic filing of income tax returns.

(b) At the time a borrower applies for a refund anticipation loan, a facilitator shall disclose to such borrower on a document that is separate from the loan application:

(1) The estimated fee for preparing and electronically filing an income tax return;

(2) The refund anticipation loan fee schedule;

(3) The annual percentage rate utilizing the guidelines established by the official staff interpretations of federal Regulation Z to the Truth in Lending Act, 12 CFR Part 226;

(4) The estimated total cost to the borrower for utilizing a refund anticipation loan;

(5) The estimated number of days within which the loan proceeds shall be paid to the borrower if the loan is approved;

(6) The borrower is responsible for repayment of the loan and related fees in the event the income tax refund is not paid or not paid in full; and

(7) The availability of electronic filing of the income tax return of the borrower and the average time announced by the Internal Revenue Service within which the borrower can expect to receive a refund if the borrower’s return is electronically filed and the borrower does not obtain a refund anticipation loan.

(c) No refund anticipation loan shall be made at any location other than a location in which the principal business is tax preparation.

(d) The interest rate for a refund anticipation loan shall not exceed (1) sixty per cent per annum for the initial twenty-one days of such loan, and (2) twenty per cent per annum for the period commencing on the twenty-second day of such loan and ending on the date of payment.

(e) Any facilitator who violates any provision of this section shall be fined five hundred dollars for each such violation. Any facilitator who violates any provision of this section shall be liable to any aggrieved borrower in an amount equal to three times the amount of the refund anticipation loan fee, plus reasonable attorney’s fees, in a civil action brought by the aggrieved borrower or by the Attorney General on behalf of the aggrieved borrower.

(P.A. 04-170, S. 1; P.A. 05-74, S. 6; 05-107, S. 1.)

History: P.A. 05-74 amended Subsec. (b)(3) to make a technical change, effective June 2, 2005; P.A. 05-107 added new Subsec. (c) prohibiting the making of refund anticipation loan at any location other than a location in which the principal business is tax preparation, added new Subsec. (d) specifying maximum interest rates for such loan and redesignated existing Subsec. (c) as Subsec. (e), eliminating “subsection (b) of” and replacing “said subsection” with “this section” therein.






Chapter 743f - Used Automobile Warranties

Section 42-220 - Definitions.

As used in sections 42-220 to 42-226, inclusive:

(1) “Dealer” means any person, firm or corporation licensed pursuant to section 14-52, as a new car dealer or a used car dealer, as defined in section 14-51, or any person, firm or corporation licensed pursuant to section 14-15 which engages in the business of selling a used motor vehicle to a consumer;

(2) “Motor vehicle” means a motor vehicle, as defined in section 14-1;

(3) “Used motor vehicle” means a used or secondhand motor vehicle, as defined in section 14-1;

(4) “Cash purchase price” means all amounts charged for the purchase of a motor vehicle, including the value of a trade-in vehicle, except a finance charge; and

(5) “Consumer” means the purchaser, other than for purposes of resale, of a used motor vehicle normally used for personal, family or household purposes, and the spouse or child of the purchaser if such motor vehicle is transferred to the spouse or child during the duration of any warranty applicable to such motor vehicle, and any other person entitled by the terms of such warranty to enforce the obligations of the warranty. “Consumer” does not mean the lessee of a motor vehicle or the spouse, child or other family member of the lessee who, pursuant to a lease contract option, purchases such vehicle at the end of the lease term.

(P.A. 87-393, S. 1; P.A. 92-20, S. 1, 2; P.A. 95-121, S. 1, 2; P.A. 04-199, S. 15; 04-217, S. 34.)

History: P.A. 92-20 amended Subdiv. (5) to provide the term “consumer” does not include the lessee of a motor vehicle who, pursuant to a lease contract option, purchases such vehicle at the end of the lease term; P.A. 95-121 redefined “dealer” to include any person, firm or corporation licensed pursuant to section 14-15 which engages in the business of selling a used motor vehicle to a consumer, and redefined “consumer” to specifically exclude the spouse, child or other family member of the lessee who, pursuant to a lease contract option, purchases such vehicle at the end of the lease term, effective July 1, 1995; P.A. 04-199, effective July 1, 2004, and P.A. 04-217, effective January 1, 2005, both amended Subdivs. (2) and (3) to eliminate reference to Sec. 14-1(30) and (62), respectively.



Section 42-221 - Implied warranties. Express warranties. Exemptions. Waiver.

(a) A dealer selling a used motor vehicle which has a cash purchase price of three thousand dollars or more shall not exclude, modify, disclaim or limit implied warranties on the motor vehicle.

(b) Each contract entered into by a dealer for the sale to a consumer of a used motor vehicle which has a cash purchase price of three thousand dollars or more but less than five thousand dollars, shall include an express warranty, covering the full cost of both parts and labor, that the vehicle is mechanically operational and sound and will remain so for at least thirty days or one thousand five hundred miles of operation, whichever period ends first, in the absence of damage resulting from an automobile accident or from misuse of the vehicle by the consumer. Each contract entered into by a dealer for the sale of a used motor vehicle which has a cash purchase price of five thousand dollars or more shall include an express warranty, covering the full cost of both parts and labor, that the vehicle is mechanically operational and sound and will remain so for at least sixty days or three thousand miles of operation, whichever period ends first, in the absence of damage resulting from an automobile accident or from misuse of the vehicle by the consumer. A dealer may not limit a warranty covered by this section by the use of such phrases as “fifty-fifty”, “labor only”, “drive train only”, or other words attempting to disclaim his responsibility.

(c) The provisions of this section shall not apply to: (1) The sale of a used motor vehicle having a cash purchase price of less than three thousand dollars; (2) the sale of such motor vehicles between dealers; or (3) the sale of a used motor vehicle which is seven years of age or older, which age shall be calculated from the first day in January of the designated model year of such vehicle.

(d) The consumer may waive a warranty required pursuant to this section only as to a particular defect in the vehicle which the dealer has disclosed to the consumer as being defective. No such waiver shall be effective unless such waiver: (1) Is in writing; (2) is conspicuous, as defined in subdivision (10) of subsection (b) of section 42a-1-201, and is in plain language; (3) identifies the particular disclosed defect in the vehicle for which such warranty is to be waived; (4) states what warranty, if any, shall apply to such disclosed defect; and (5) is signed by both the customer and the dealer prior to sale.

(P.A. 87-393, S. 2; P.A. 05-109, S. 50.)

History: P.A. 05-109 amended Subsec. (d)(2) by adding reference to “subsection (b)” of Sec. 42a-1-201.

Cited. 31 CA 634.



Section 42-222 - Effect of notification of breach of warranty during warranty period.

A dealer shall honor any warranty required by sections 42-220 to 42-226, inclusive, notwithstanding the fact that the warranty period has expired, provided the consumer notifies the dealer of a claimed breach of the warranty within the warranty period specified in subsection (b) of section 42-221.

(P.A. 87-393, S. 3.)



Section 42-223 - Extensions of warranty period. Voidable agreements.

(a) The term of any warranty required under the provisions of sections 42-220 to 42-226, inclusive, shall be extended by any time period during which the used motor vehicle is in the possession of the dealer or his duly authorized agent for the purpose of repairing the used motor vehicle under the terms and obligations of said warranty.

(b) The term of any such warranty shall be extended by any time during which repair services are not available to the consumer because of a war, invasion or strike, fire, flood or other natural disaster.

(c) Any agreement entered into by a consumer for the purchase of a used motor vehicle which waives, limits or disclaims the rights set forth in sections 42-220 to 42-226, inclusive, except as provided in subsection (d) of section 42-221, shall be voidable at the option of the consumer. If a dealer fails to provide a written warranty as required by said sections, the dealer shall be deemed to have given said warranty.

(d) Nothing in sections 42-220 to 42-226, inclusive, shall in any way limit the rights or remedies which are otherwise available to a consumer under any other law.

(P.A. 87-393, S. 4.)



Section 42-224 - “As is” sales. Disclaimer.

(a) A used motor vehicle may be sold “as is” by a dealer only if its cash purchase price is less than three thousand dollars or if such used motor vehicle is seven years of age or older, which age shall be calculated from the first day in January of the designated model year of such vehicle.

(b) No “as is” disclaimer by a dealer shall be enforceable unless all of the following conditions are met:

(1) A disclaimer shall appear on the front page of the contract of sale, which shall read as follows:

“AS IS”

THIS VEHICLE IS SOLD “AS IS”. THIS MEANS

THAT YOU WILL LOSE YOUR IMPLIED WARRANTIES.

YOU WILL HAVE TO PAY FOR ANY REPAIRS

NEEDED AFTER SALE.

IF WE HAVE MADE ANY PROMISES TO YOU, THE

LAW SAYS WE MUST KEEP THEM,

EVEN IF WE SELL “AS IS”.

TO PROTECT YOURSELF,

ASK US:

1. TO PUT ALL PROMISES INTO WRITING, AND

2. IF WE OFFER A WARRANTY ON THIS VEHICLE.

(2) The text of the disclaimer shall be printed in twelve-point boldface type, except the heading shall be in sixteen-point extra boldface type. The entire notice shall be boxed.

(3) The consumer shall indicate his assent to the disclaimer by signing his name within the box containing the disclaimer.

(c) An “as is” sale of a used motor vehicle waives implied warranties but shall not waive any express warranties, whether oral or written, which may have been made nor shall it affect the dealer’s responsibility for any representations which may have been made, whether oral or written, upon which the buyer relied in entering into the transaction.

(d) Nothing in sections 42-220 to 42-226, inclusive, shall be construed to limit the effect of any other requirements of law or of any representations on a certificate of title that the vehicle is in suitable condition for legal operation on the highways of this state.

(P.A. 87-393, S. 5; P.A. 09-187, S. 53.)

History: P.A. 09-187 amended Subsec. (b)(1) disclaimer to designate provision re written promises as “1.” and to add “2. IF WE OFFER A WARRANTY ON THIS VEHICLE”.



Section 42-225 - Deceptive statements. Motor vehicle declared constructive total loss. Disclosure required. Promise to repair.

(a) No dealer may make any false, misleading or deceptive statements about the condition or history of any used motor vehicle offered for sale.

(b) No dealer shall fail to disclose to a consumer in a contract for the sale of a used motor vehicle that such vehicle has been declared a constructive total loss, as defined in section 38a-353, if: (1) The certificate of title of such vehicle is stamped “totalled”, “salvaged” or with a comparable designation; (2) the bill of sale of such vehicle states such vehicle has been declared a constructive total loss, as defined in section 38a-353; or (3) such dealer has been notified by (A) the seller of such vehicle or (B) the lender holding title to such vehicle that such vehicle has been declared a constructive total loss as defined in section 38a-353.

(c) If a dealer promises that any repairs will be made or any conditions corrected in connection with the purchase of a used motor vehicle, he shall list such repairs in writing, attach a copy of such list to the contract and incorporate such list into the contract.

(P.A. 87-393, S. 6; P.A. 93-397, S. 1.)

History: P.A. 93-397 inserted new Subsec. (b) requiring dealers to disclose to a customer if a motor vehicle has been declared a constructive total loss, relettering former Subsec. (b) as (c).

Cited. 33 CA 575.



Section 42-226 - Independent inspection.

No dealer may refuse any consumer the opportunity to have an independent inspection of any used motor vehicle offered for sale. If the consumer requests an inspection it shall be conducted by a person chosen by the consumer, but the dealer may establish reasonable conditions regarding the place, time and extent of the inspection.

(P.A. 87-393, S. 7.)



Section 42-226a - Penalty.

Any dealer who violates any of the provisions of sections 42-221 to 42-226, inclusive, shall be subject to the penalties provided in section 14-64.

(P.A. 93-397, S. 3.)






Chapter 743ff - Sales Representatives’ Commissions

Section 42-481 - Definitions.

As used in sections 42-481 to 42-484, inclusive:

(1) “Commission” means compensation that accrues to a sales representative, for payment by a principal, at a rate expressed as a percentage of the dollar amount of sales, orders or profits or any other method of compensation agreed to between a sales representative and principal including, but not limited to, fees for services and retainers;

(2) “Person” means an individual, corporation, limited liability company, partnership, unincorporated association, trust or estate;

(3) “Principal” means a person who: (A) Manufactures, produces, imports, sells or distributes a product or service, (B) establishes a business relationship with a sales representative to solicit orders for a product or service, and (C) compensates a sales representative, in whole, or in part, by commission;

(4) “Sales representative” means a person who: (A) Establishes a business relationship with a principal to solicit orders for products or services, and (B) is compensated in whole, or in part, by commission. “Sales representative” does not include an employee or a person who places orders or purchases on the person’s own account or for resale or a seller, as defined in subsection (c) of section 42-134a; and

(5) “Termination” means the end of the business relationship between a sales representative and a principal, whether by the principal or the sales representative, or by operation of the terms of a contract.

(P.A. 05-166, S. 1.)

History: P.A. 05-166 effective July 1, 2005.



Section 42-482 - Termination of contract between sales representative and principal. Payment of commissions due. Failure to pay. Civil action.

(a) In the event a contract between a principal and a sales representative is terminated, the principal shall pay to the sales representative all commissions (1) that are due on or before the effective date of such termination, by the date specified in the contract or thirty days after the effective date of termination, whichever is later, and (2) that are due after the effective day of such termination, by the date specified in the contract but not later that thirty days after such commission becomes due under the terms of such contract.

(b) Any principal who wilfully, wantonly, recklessly or in bad faith fails to pay any commissions due in accordance with the provisions of subsection (a) of this section shall be liable in a civil action brought by a sales representative for twice the full amount of the commission owed to such sales representative.

(c) The failure of a principal to respond to the written demand by a sales representative for commissions owed to the sales representative not later than thirty days after such principal receives such written demand shall create a rebuttable presumption that such principal acted wilfully and in bad faith provided such written demand is sent to such principal by certified mail.

(d) The prevailing party in any action brought pursuant to subsection (b) of this section shall be entitled to reasonable attorney’s fees and court costs.

(e) Any principal who establishes a business relationship with a sales representative to solicit orders for products or services in this state shall be deemed to be doing business in this state for purposes of establishing jurisdiction over such principal in an action brought pursuant to subsection (b) of this section.

(P.A. 05-166, S. 2.)

History: P.A. 05-166 effective July 1, 2005.



Section 42-483 - Acceptance of partial commission not deemed a release.

The acceptance by a sales representative of a partial commission payment from a principal shall not constitute a release by such sales representative of any other commissions which such sales representative claims are due except if such payment is made pursuant to a binding and final written settlement agreement and release. Any full release of all commissions claimed to be owed by a sales representative as a condition to a partial commission payment shall be null and void.

(P.A. 05-166, S. 3.)

History: P.A. 05-166 effective July 1, 2005.



Section 42-484 - Waiver of provisions not allowed. Construction and applicability.

(a) Any provision in a contract between a sales representative and a principal that provides for the waiver of any provision of sections 42-482 and 42-483 shall be void.

(b) Nothing in sections 42-482 and 42-483 shall be construed to invalidate or restrict any right or remedy available to a sales representative or preclude a sales representative from seeking to recover in one action all claims against such principal.

(c) Nothing in sections 42-482 and 42-483 shall be construed to apply to an insurance producer or producer, as defined in section 38a-702a, or to an insurer, as defined in section 38a-1.

(d) Nothing in sections 42-482 and 42-483 and this section shall be construed to apply to any person who holds a real estate salesperson’s license and who has a claim for payment of a real estate commission or compensation against the real estate broker with whom such real estate salesperson is affiliated.

(P.A. 05-166, S. 4.)

History: P.A. 05-166 effective July 1, 2005.






Chapter 743g - Automobile Manufacturers’ Warranty Adjustment Programs

Section 42-227 - Automobile manufacturers’ warranty adjustment programs.

(a) For the purposes of this section:

(1) “Consumer” means the purchaser, other than for purposes of resale, of a motor vehicle, a lessee of a motor vehicle, any person to whom such motor vehicle is transferred during the duration of an express warranty applicable to such motor vehicle and any person entitled by the terms of such warranty to enforce the obligations of the warranty.

(2) “Dealer” means any person selling or agreeing to sell, leasing or agreeing to lease in this state one or more motor vehicles under a retail agreement with a manufacturer, manufacturer branch, distributor or distributor branch, or agent of any of them.

(3) “Lessee” means any consumer who leases a motor vehicle pursuant to a written lease which provides that the lessee is responsible for repairs to such motor vehicles.

(4) “Adjustment program” means any program or policy that expands or extends the consumer’s warranty beyond its stated limit or under which a manufacturer offers to pay for all or any part of the cost of repairing, or to reimburse consumers for all or any part of the cost of repairing, any condition that may substantially affect vehicle durability, reliability or performance, other than service provided under a safety or emission-related recall campaign. This term does not include adjustments made by a manufacturer on a case by case basis.

(5) “Manufacturer” means (A) any person who manufactures or assembles new motor vehicles for sale or distribution or (B) any person who is engaged in the business of importing new motor vehicles for sale or distribution to dealers or through distributors, or factory branches.

(6) “Motor vehicle” means a passenger motor vehicle, as defined in section 14-1.

(7) “Service bulletin” means any document issued by a manufacturer pertaining to any adjustment program.

(b) A manufacturer shall establish a procedure in this state whereby a consumer (1) shall be informed of any adjustment program applicable to his motor vehicle and (2) shall be entitled to receive a copy of any service bulletin or index thereof upon request.

(c) Within ninety days of the adoption of an adjustment program a manufacturer shall notify, by first-class mail, all consumers eligible under such program of the condition in the motor vehicle which is covered by an adjustment program and the principal terms and conditions of the adjustment program.

(d) Each manufacturer either directly or through its authorized agent shall cause to be given to the original purchaser of a new motor vehicle, at the time of purchase, a notice outlining the provisions of this section and the rights and remedies provided hereunder. The written notice shall be deemed sufficient if done in substantially the following form:

“Sometimes (insert manufacturer’s name) offers a special adjustment program to pay all or part of the cost of certain repairs beyond the terms of the warranty. Check with your dealer to determine whether any adjustment program is applicable to your motor vehicle.”

(e) A dealer shall disclose to a consumer seeking repairs for a particular condition at its repair shop, the principal terms and conditions of the manufacturer’s adjustment program covering such condition if the dealer has received a service bulletin concerning such adjustment program or otherwise has knowledge of it.

(f) A manufacturer who establishes an adjustment program shall implement procedures to assure reimbursement of each consumer eligible under an adjustment program who incurs expenses for repair of a condition subject to the program prior to acquiring knowledge of the program. Such reimbursement shall be consistent with the terms and conditions of the particular program.

(g) Any claim for reimbursement under subsection (f) of this section shall be made in writing to the manufacturer within two years of the date of the consumer’s payment for repair of the condition. The manufacturer shall notify the consumer within twenty-one business days of receiving a claim for reimbursement whether the claim will be allowed or denied. If the claim is denied, the specific reasons for the denial shall be stated in writing.

(h) A violation of any of the provisions of this section shall be deemed an unfair or deceptive trade practice under chapter 735a.

(P.A. 90-52, S. 1–5.)






Chapter 743gg - Contracts Between Health Care Providers and Contracting Entities

Section 42-490 - Definitions.

As used in this section and sections 42-491 and 42-492:

(1) “Contracting entity” means any entity that contracts directly with a health care provider (A) for the delivery of health care services, or (B) for the selling, leasing, renting, assigning or granting of access to a contract or terms of a contract. For the purposes of this section, a health care provider is not a contracting entity.

(2) “Covered entity” means any entity that has not contracted directly with a health care provider but that buys, leases, rents, is assigned or accesses a contract or terms of a contract with a health care provider, that is responsible for (A) the payment or coordination of health care services, or (B) the establishment or extension of health care provider networks.

(3) “Health care provider” means any physician, physician group, physician network, independent practice association, physician organization or physician hospital organization.

(4) A contracting entity sells, leases, rents, assigns or grants access to a contract or terms of a contract to a covered entity for the purposes of this section and sections 42-491 and 42-492 when such contracting entity is not involved in the administration of the benefit plan responsible for the payment of health care services provided by such plan.

(P.A. 08-126, S. 1.)

History: P.A. 08-126 effective January 1, 2009.



Section 42-491 - Contracting entity and covered entity requirements. Remittance advices. Member identification cards.

(a) Any contracting entity that enters into or renews a contract with a health care provider on or after January 1, 2009, and that sells, leases, rents, assigns or grants access to such provider’s health care services, discounted rates or fees shall include in such contract a provision specifically stating that such contracting entity may sell, lease, rent, assign or grant access to such provider’s health care services, discounted rates or the fees established in such contract.

(b) (1) Each such contracting entity that sells, leases, rents, assigns or grants access to any covered entity, a physician panel or a health care provider’s health care services, discounted rates or fees shall:

(A) Maintain an Internet web site or a toll-free telephone number through which a health care provider may obtain a listing of the covered entities to which such provider’s services, discounted rates or fees have been sold, leased, rented, assigned or granted access. Such contracting entity shall update such listing on a routine basis not less than every ninety days; and

(B) Upon request at the time of entering into such contract, provide a list to the health care provider of all known covered entities to which such contracting entity may sell, lease, rent, assign or grant access to such provider’s health care services, discounted rates or fees. Such contracting entity shall update such list on a routine basis not less than every ninety days.

(2) Each covered entity that subsequently sells, leases, rents, assigns or grants access to such provider’s health care services, discounted rates or fees shall:

(A) Maintain an Internet web site or a toll-free telephone number through which a health care provider may obtain a listing of the entities to which such provider’s services, discounted rates or fees have been subsequently sold, leased, rented, assigned or granted access. Such covered entity shall update such listing on a routine basis not less than every ninety days; and

(B) At the time of such subsequent selling, leasing, renting, assigning or granting of access, inform the contracting entity and the health care providers such contracting entity has directly contracted with of the Internet web site address or toll-free telephone number established under subparagraph (A) of this subdivision.

(c) Each covered entity shall pay the health care provider’s discounted rates or fees in accordance with the terms and conditions set forth in the contract between the contracting entity and such provider.

(d) Subject to any applicable continuity of care requirements, agreements or contractual provisions with a health care provider, a covered entity’s right to exercise a contracting entity’s rights and responsibilities under a contract shall terminate on the date such contracting entity’s contract with such provider is terminated.

(e) On and after January 1, 2009, all remittance advices, whether written or electronic, shall clearly identify the following:

(1) The name of the covered entity responsible for payment to the health care provider; and

(2) The name of the contracting entity through which the payment rate and any discounts are claimed.

(f) On and after January 1, 2009, any contracting entity or covered entity that issues a member identification card shall clearly mark on such card the address of the Internet web site or toll-free telephone number set forth in subdivision (1) of subsection (b) of this section.

(P.A. 08-126, S. 2; P.A. 09-74, S. 33; P.A. 10-59, S. 1.)

History: P.A. 08-126 effective January 1, 2009; P.A. 09-74 made a technical change in Subsec. (b)(1), effective May 27, 2009; P.A. 10-59 amended Subsec. (b) to designate existing provisions as new Subdiv. (1), redesignate existing Subdivs. (1) and (2) as Subdiv. (1)(A) and (B) and amend same to require updating of listing not less than every 90 days, and add new Subdiv. (2) re duties of covered entity that subsequently sells, leases, rents, assigns or grants access to provider’s health care services, discounted rates or fees.



Section 42-492 - Exemptions.

Nothing in section 42-490 or 42-491 shall be construed to apply to any contracting entity that sells, leases, rents, assigns or grants access to a health care provider’s health care services, discounted rates or fees to: (1) Any entity under common ownership or control with such contracting entity; (2) any entity providing or receiving administrative services or insurance from such contracting entity or any entity under common ownership or control with such contracting entity; (3) any independent entity operating under the same licensee program and brand as such contracting entity; or (4) any entity providing or receiving administrative services or insurance from an independent entity operating under the same licensee program and brand as such contracting entity.

(P.A. 08-126, S. 26.)

History: P.A. 08-126 effective January 1, 2009.



Section 42-493 - Workers’ compensation exempted.

The provisions of sections 42-490 and 42-491 shall not apply to the delivery of health care services for the purposes of workers’ compensation benefits pursuant to chapter 568.

(P.A. 08-126, S. 4.)

History: P.A. 08-126 effective January 1, 2009.



Section 42-494 - Penalty. Regulations.

(a) Any violation of section 42-491 shall be deemed an unfair or deceptive insurance practice under section 38a-816.

(b) The Insurance Commissioner may adopt regulations, in accordance with chapter 54, to carry out the provisions of sections 42-490 to 42-493, inclusive.

(c) Nothing in this section shall prohibit or limit any claim or action by a health care provider against a contracting entity or covered entity.

(P.A. 10-59, S. 2.)






Chapter 743h - Profiteering

Section 42-230 - (Formerly Sec. 21a-78a). Retail prices during an emergency.

No person, firm or corporation shall increase the price of any item which such person, firm or corporation sells or offers for sale at retail at any location in an area which is the subject of any disaster emergency declaration issued by the Governor pursuant to chapter 517, any transportation emergency declaration issued by the Governor pursuant to section 3-6b or any major disaster or emergency declaration issued by the President of the United States, until the period of emergency or disaster is declared by the Governor or the President to be at an end. Nothing in this section shall prohibit the fluctuation in the price of items sold at retail which occurs during the normal course of business. Any person, firm or corporation which violates any provision of this section shall be fined not more than ninety-nine dollars. Any violation of the provisions of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 86-339, S. 3; P.A. 02-97, S. 12.)

History: Sec. 21a-78a transferred to Sec. 42-230 in 1993; P.A. 02-97 made violation an unfair or deceptive trade practice under Sec. 42-110b(a).



Section 42-231 - Governor’s proclamation of supply emergency. Imposition of price restrictions or rationing. Legislative disapproval.

(a) In the event of a state-wide or regional shortage or threatened shortage of a product or service due to an abnormal market disruption resulting from a natural disaster, weather conditions, acts of nature, strike, civil disorder, war, national or local emergency or other extraordinary adverse circumstance, the Governor may proclaim that a supply emergency exists. Upon the declaration of an emergency, the Governor may in connection therewith issue orders designating a product or service to be in short supply or in danger of becoming in short supply in the state or in a specific region of the state and imposing price restrictions or rationing with respect thereto. Prior to the issuance of such an order, the Governor shall make written findings that there is an abnormal market disruption, that the product or service is in short supply or is in danger of becoming in short supply due to such disruption, that the product or service is essential to the health, safety and welfare of the people of the state such as food, clothing, shelter and products used or services provided for the protection of life or property, and that the imposition of price restrictions on the product or service or rationing of the product is necessary to assure the health, safety and welfare of the people of the state. For the purposes of this section, “product” shall not include an energy resource as defined in section 16a-2.

(b) Any proclamation or order issued pursuant to this section shall become effective upon its filing in the office of the Secretary of the State and with the clerks of the Senate and the House of Representatives. Such proclamation or order shall be published in full at least once in a newspaper having general circulation in each county, provided failure to publish shall not impair the validity of such proclamation or order. Unless disapproved in accordance with the provisions of subsection (c) of this section, any proclamation or order shall remain in effect until the Governor proclaims an end to the emergency or until ninety days after the date of the proclamation of the emergency, whichever occurs first.

(c) Any proclamation or order issued pursuant to this section may be disapproved by a majority vote of each house of the General Assembly. Any such disapproval shall become effective upon filing notice of such action with the office of the Secretary of the State.

(d) The Commissioner of Consumer Protection shall adopt regulations in accordance with chapter 54 concerning the rationing of products or services designated by the Governor to be in short supply or in danger of becoming in short supply.

(P.A. 91-367, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-232 - Prohibition on sale of product or service or energy resource at excessive price during supply or energy emergency. Penalty.

(a) No person shall sell or offer for sale during the course of any supply emergency declared by the Governor under section 42-231 any product or service which the Governor has designated to be in short supply or in danger of becoming in short supply in the area where such product or service is being sold or offered for sale at a price which exceeds the price at which such product or service was sold or offered for sale by such person in the usual course of business immediately prior to the declaration of the emergency. Nothing herein shall prohibit an increase in the price of a product or service which is attributable to additional costs incurred by such person in connection with the acquisition, production, distribution or sale of such product or service.

(b) No person shall sell or offer for sale during the course of an energy emergency declared by the Governor under section 16a-11 or 16a-12 any energy resource upon which price restrictions have been ordered to be imposed at a price which exceeds the price at which such energy resource was sold or offered for sale by such person in the usual course of business immediately prior to the declaration of the emergency. Nothing herein shall prohibit an increase in the price of an energy resource which is attributable to additional costs incurred by such person in connection with the acquisition, production, distribution or sale of such energy resource.

(c) Any violation of the provisions of this section shall be deemed an unfair trade or deceptive practice under subsection (a) of section 42-110b.

(d) Any person who violates the provisions of this section or any order issued pursuant to section 42-231 shall be fined not more than one thousand dollars or imprisoned not more than one year, or both, for each offense, except that any person who intentionally violates the provisions of this section or any order issued pursuant to section 42-231 or engages in a pattern of activity constituting repeated violations of this section or any such order shall be guilty of a class D felony for each offense. Each violation and each day on which the violation occurs or continues shall be a separate offense.

(P.A. 91-367, S. 2; P.A. 13-258, S. 108.)

History: P.A. 13-258 amended Subsec. (d) to change penalty from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony.



Section 42-233 - Petition for exemption. Commissioner’s responsibilities. Appeal. Regulations.

(a)(1) Any person aggrieved by any order issued under section 42-231 may file a petition with the Commissioner of Consumer Protection requesting an exemption. The petition shall be in such form as the commissioner may prescribe. The person filing the petition shall be subject to the penalty for making a false statement under section 53a-157b.

(2) The commissioner may grant an exemption to any person who due to certain circumstances is unable to comply with such order without suffering inordinate hardship beyond that hardship suffered by persons generally.

(b) The commissioner may investigate any such petition and consider in his decision any relevant factual finding resulting from such investigation. The commissioner may accept submissions from third parties relevant to such petition, provided the petitioner is afforded the opportunity to respond to such third party submissions. The commissioner may also consider any other sources of relevant information in deciding the petition before him. The commissioner may hold an informal hearing, if, in his opinion, such hearing is advisable.

(c) If the commissioner determines that there is insufficient information upon which to base a decision and if upon request the required additional information is not furnished, the petition may be dismissed without prejudice. The commissioner shall grant, deny or dismiss without prejudice such petition not more than thirty days after receipt of such petition. The commissioner may make his decision granting an exemption conditional upon the petitioner’s taking actions specified in such decision. Upon the granting, denying or dismissal of such petition, the commissioner shall notify the petitioner, in writing, of the reasons for his decision.

(d) The commissioner may reconsider and alter any decision under this section as he deems necessary. The commissioner may suspend or revoke any exemption for any reason including but not limited to: (1) Changed circumstances where the grounds for granting an exemption to the petitioner have ceased to exist, (2) failure on the part of the petitioner to comply with conditions specified in the commissioner’s decision granting the exemption, or (3) where the exemption was issued by mistake or on the basis of misrepresentation or false pretenses on the part of the petitioner.

(e) The provisions of sections 4-176e to 4-181a, inclusive, shall not apply to any proceeding held pursuant to subsections (a) to (d), inclusive, of this section. Any person aggrieved by the decision of the commissioner may appeal such decision in accordance with the provisions of sections 4-183 and 4-184.

(f) The commissioner shall adopt regulations, in accordance with chapter 54, establishing administrative procedures to implement the provisions of this section with respect to petitions for exemption.

(P.A. 91-367, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-234 - Abnormal market disruptions and prices of energy resources. Definitions. Unconscionably excessive price prohibited. Attorney General notice re abnormal market disruption. Abnormal market disruption upon increase in price of gasoline. Fines on large sellers of gasoline. Ability of Commissioner of Consumer Protection or courts to establish acts or practices as unfair or unconscionable not limited.

(a) As used in this section:

(1) “Energy resource” shall include, but not be limited to, middle distillate, residual fuel oil, motor gasoline, gasohol, propane, aviation gasoline and aviation turbine fuel, natural gas, electricity, coal and coal products, wood fuels, number 2 heating oil used exclusively for heating purposes and any other resource yielding energy;

(2) “Seller” shall include, but not be limited to, a supplier, wholesaler, distributor or retailer involved in the sale or distribution in this state of an energy resource;

(3) “Abnormal market disruption” refers to any stress to an energy resource market resulting from weather conditions, acts of nature, failure or shortage of a source of energy, strike, civil disorder, war, national or local emergency, oil spill or other extraordinary adverse circumstance;

(4) “Margin” means, for each grade of product sold, the percentage calculated by the following formula: One hundred multiplied by a fraction, the numerator of which is the difference between the sales price per gallon and the product price per gallon and the denominator of which is the product price per gallon. For purposes of this subdivision, “product price per gallon” includes all applicable taxes;

(5) “Notice” means a posting made by the Attorney General pursuant to subsection (d) of this section announcing the inception and end date of any abnormal market disruption or the reasonable anticipation of any imminent abnormal market disruption.

(b) No seller during any period of abnormal market disruption or during any period in which an imminent abnormal market disruption is reasonably anticipated shall sell or offer to sell an energy resource for an amount that represents an unconscionably excessive price.

(c) Evidence that (1) the amount charged represents a gross disparity between the price of an energy resource that was the subject of the transaction and the price at which such energy resource was sold or offered for sale by the seller in the usual course of business immediately prior to (A) the onset of an abnormal market disruption, or (B) any period in which an imminent abnormal market disruption is reasonably anticipated, and (2) the amount charged by the seller was not attributable to additional costs incurred by the seller in connection with the sale of such energy resource, shall constitute prima facie evidence that a price is unconscionably excessive.

(d) (1) The Attorney General shall post a notice on the home page of the Internet web site of the office of the Attorney General announcing the inception and end date of any abnormal market disruption or the reasonable anticipation of any imminent abnormal market disruption.

(2) (A) Notwithstanding the provisions of subdivision (1) of this subsection, on or after ninety-one days from April 3, 2012, an abnormal market disruption shall be deemed to occur whenever the wholesale price of motor gasoline or gasohol increases by an amount equal to or greater than fifteen per cent on any day over such price on any prior day, provided any such prior day is not more than ninety days prior to such increase, and such increase results in a wholesale price for motor gasoline or gasohol that is in excess of three dollars per gallon. The Commissioner of Energy and Environmental Protection shall notify the Attorney General and the Commissioner of Consumer Protection upon the occurrence of such increase for the purposes of subparagraphs (B) and (C) of this subdivision.

(B) At any time when an abnormal market disruption is deemed to occur and the Commissioner of Energy and Environmental Protection has provided notice to the Attorney General, as described in subparagraph (A) of this subdivision, the Attorney General shall post a notice, in accordance with the provisions of subdivision (1) of this subsection, provided such abnormal market disruption shall have its inception date on the day after the price increase described in said subparagraph (A), and its end date shall be thirty days after the date of such inception date. Upon the notice of such abnormal market disruption, the Attorney General or the Commissioner of Consumer Protection may immediately take any actions authorized by this section or any other section of the general statutes.

(C) If, during an abnormal market disruption in existence pursuant to this subdivision, the Commissioner of Energy and Environmental Protection determines that the wholesale price of motor gasoline or gasohol has increased by an amount equal to or greater than fifteen per cent over such price on any day during the ninety-day period prior to the day of such increase, a subsequent abnormal market disruption shall be deemed to occur, said commissioner shall provide notice, as described in subparagraph (A) of this subdivision, a new thirty-day period shall be in effect, and the Attorney General and the Commissioner of Consumer Protection shall proceed as described in subparagraph (B) of this subdivision.

(D) For purposes of this subdivision, the Commissioner of Energy and Environmental Protection shall determine the wholesale price on a daily basis by using the calendar day average price for gasoline published by the Oil Price Information Service. To determine whether a fifteen per cent increase has occurred in motor gasoline or gasohol prices during the ninety-day period described in this subdivision, said commissioner shall compare the higher of such calendar day average price at either “Hartford/Rocky Hill” or “New Haven” to the lowest of such calendar day average price at either “Hartford/Rocky Hill” or “New Haven”.

(e) Notwithstanding the provisions of subsections (b) and (c) of this section, it shall not be a violation of this section if a seller sells or offers to sell motor gasoline during an abnormal market disruption or any period in which an imminent abnormal market disruption is reasonably anticipated if the seller’s average margin for such motor gasoline during the longer of the following: (1) Any such period of abnormal market disruption or imminent abnormal market disruption, or (2) thirty days following the date notice was provided by the Attorney General pursuant to subsection (d) of this section, is not greater than such seller’s maximum margin on the sale of such motor gasoline during the ninety-day period prior to the onset of the abnormal market disruption or period in which an imminent abnormal market disruption is reasonably anticipated.

(f) In addition to any penalty imposed by chapter 735a or this chapter, and in accordance with the procedures described in chapter 735a, the Commissioner of Consumer Protection may impose a fine of not more than ten thousand dollars per violation on any large seller of motor gasoline or gasohol that violates the provisions of this section. For purposes of this subsection, “large seller” means a person engaged in the wholesale or retail sale, or both, of petroleum products in this state or in the wholesale sale of petroleum products for consumption in this state who is required to register with the Commissioner of Energy and Environmental Protection pursuant to section 16a-22d.

(g) (1) In enforcing this section, the Commissioner of Consumer Protection, in said commissioner’s sole discretion, may undertake investigations upon consideration of the information presented to the Department of Consumer Protection, including, but not limited to, the number of complaints, the geographic areas reporting possible violations, an increase or decrease over time of the number of complaints, the basis for each complaint, and the credibility of the evidence presented of possible violations.

(2) The commissioner may require that complaints under this section be reported on the department’s web site, or in such other way as the commissioner may determine will best serve the interests of the public and the department.

(h) This section shall not be construed to limit the ability of the Commissioner of Consumer Protection or the courts to establish certain acts or practices as unfair or unconscionable in the absence of abnormal market disruptions.

(Oct. 25 Sp. Sess. P.A. 05-2, S. 10; Oct. 25 Sp. Sess. P.A. 05-4, S. 3; P.A. 10-176, S. 2; P.A. 12-4, S. 3.)

History: Oct. 25 Sp. Sess. P.A. 05-2 effective October 31, 2005; Oct. 25 Sp. Sess. P.A. 05-4 amended Subsec. (a)(3) to make a technical change, effective December 1, 2005; P.A. 10-176 amended Subsec. (a) to add Subdivs. (4) and (5) defining “margin” and “notice”, added new Subsec. (d) re Attorney General posting notice, added Subsec. (e) re average margin for sales or offers that are not a violation of section and redesignated existing Subsec. (d) as Subsec. (f), effective July 1, 2010; P.A. 12-4 amended Subsec. (a)(1) by redefining “energy resources”, made a technical change in Subsec. (c), amended Subsec. (d) by designating existing provisions as Subdiv. (1) and adding Subdiv. (2) re when abnormal market disruption is deemed to occur, added new Subsec. (f) re fine for large sellers, added Subsec. (g) re investigations and redesignated existing Subsec. (f) as Subsec. (h), effective April 3, 2012.



Section 42-234a - Abnormal market disruptions and prices of energy resources: Civil actions by Attorney General; unfair trade practice.

(a) The Attorney General, upon referral by the Commissioner of Consumer Protection, may bring a civil action in the superior court for the judicial district of Hartford against any person who violates any provisions of section 42-234 to recover a civil penalty of not more than ten thousand dollars per violation and such equitable relief as the court deems appropriate.

(b) The Attorney General, upon referral by the Commissioner of Consumer Protection, may bring a civil action in the superior court for the judicial district of Hartford against any person who knowingly violates any provision of section 42-234 to recover a civil penalty of not more than ten thousand dollars per violation, double damages and such equitable relief as the court deems appropriate.

(c) Notwithstanding the provisions of this section, any violation of section 42-234 shall be deemed to be an unfair trade practice within the provisions of chapter 735a.

(Oct. 25 Sp. Sess. P.A. 05-2, S. 11.)

History: Oct. 25 Sp. Sess. P.A. 05-2 effective October 31, 2005.



Section 42-234b - Price of petroleum products not to include amount in excess of tax liability. Enforcement by Commissioner of Consumer Protection. Unfair trade practice.

(a) Any company subject to the tax imposed by chapter 227 shall not include in any billing with respect to the first sale of petroleum products in this state any amount representing the petroleum products gross earnings tax that is in excess of the tax liability imposed by section 12-587.

(b) (1) In enforcing this section, the Commissioner of Consumer Protection, in said commissioner’s sole discretion, may undertake investigations upon consideration of the information presented to the Department of Consumer Protection, including, but not limited to, the number of complaints, the geographic areas reporting possible violations, an increase or decrease over time of the number of complaints, the basis for each complaint, and the credibility of the evidence presented of possible violations.

(2) The commissioner may require that complaints under this section be reported on the department’s web site, or in such other way as the commissioner may determine will best serve the interests of the public and the department.

(c) On and after April 15, 2012, any violation of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b. Such violation shall be in lieu of, and not in addition to, any penalty imposed by chapter 227 for the action described in this section.

(P.A. 12-4, S. 2.)

History: P.A. 12-4 effective April 3, 2012.



Section 42-235 - Proclamation of severe weather event emergency. Unconscionably excessive price for sale of consumer goods and services during severe weather event emergency prohibited. Determination of violation. Exemption. Unfair trade practice.

(a) For purposes of this section, “consumer goods and services” means goods and services that are vital and necessary for the health, safety or welfare of consumers and are used, bought or rendered primarily for personal, family or household purposes, including, but not limited to, the provision of lodging, snow removal, flood abatement and post-storm cleanup or repair services.

(b) In the event that adverse weather conditions create an unusually high demand for consumer goods and services, the Governor may proclaim that a severe weather event emergency exists. Upon the proclamation of such emergency, the Governor shall post notice of such proclamation on the home page of the Internet web site of the office of the Governor. Upon determining that such severe weather event emergency has ended, the Governor shall post the end date of such emergency on such web site.

(c) During such severe weather event emergency, no person within the chain of distribution of consumer goods and services shall sell or offer to sell consumer goods or services for a price that is unconscionably excessive.

(d) (1) A determination that a violation of subsection (c) of this section has occurred shall be based, among other factors, on the following: (A) That the price for which consumer goods and services were sold or offered to be sold was unconscionably excessive, (B) that there was an exercise of unfair leverage or unconscionable means, or (C) a combination of both factors in subparagraphs (A) and (B) of this subdivision. (2) Evidence that: (A) The price for which consumer goods and services were sold or offered to be sold represents a gross disparity between the price of the goods or services that were the subject of the transaction and their value measured by the average price at which such consumer goods or services were sold or offered to be sold by the defendant in the usual course of business during the thirty-day period prior to a severe weather event proclamation made by the Governor pursuant to subsection (b) of this section, or (B) the price for which consumer goods and services were sold or offered to be sold grossly exceeded the price at which the same or similar goods or services were readily obtainable by other consumers in the trade area shall constitute prima facie evidence that the price is unconscionably excessive. A defendant may rebut a prima facie case with evidence that additional costs not within the control of the defendant were imposed on the defendant for such goods or services.

(e) A seller of an energy resource, as defined in subsection (a) of section 42-234, shall be exempt from the provisions of this section.

(f) A violation of subsection (c) of this section shall constitute an unfair trade or deceptive practice under subsection (a) of section 42-110b.

(g) Each violation and each day on which the violation occurs or continues shall be a separate offense.

(h) The provisions of this section shall not be construed to limit the ability of the Commissioner of Consumer Protection or the court from finding certain acts or practices unfair or deceptive pursuant to chapter 735a in the absence of a severe weather event emergency proclamation made by the Governor pursuant to subsection (b) of this section.

(P.A. 13-175, S. 1.)

History: P.A. 13-175 effective June 21, 2013.






Chapter 743hh - Commercial Leases: General Provisions

Section 42-500 - Insurance disclosures.

(a) If any insurance is required to be obtained for a lease pursuant to subsection (e) of section 42a-2A-305, any such agreement as set forth in said subsection shall disclose in a conspicuous manner: (1) Whether the insurance is included in the lease for no additional charge; (2) if the insurance is not included in the lease or if there is an additional charge for obtaining insurance through the lessor, that the lessee may purchase the required insurance from an insurer of the lessee’s choice, subject to the lessor’s right to reject that insurer for reasonable cause; and (3) that the insurance policies offered by the lessor may duplicate coverage already provided by a lessee’s personal insurance policies.

(b) If insurance on the leased goods is neither required nor provided in such lease or by agreement, the lease shall contain or be accompanied by a conspicuous statement in a record substantially as follows: “No insurance coverage for the leased goods, or loss of the leased goods, is provided under this lease.”.

(P.A. 09-134, S. 3; P.A. 10-5, S. 58.)

History: P.A. 09-134 effective October 1, 2009, and applicable to consumer leases entered, renewed, modified or extended on or after October 1, 2009; P.A. 10-5 made a technical change in Subsec. (b), effective May 5, 2010, and applicable to commercial leases entered, renewed, modified or extended on or after May 5, 2010.






Chapter 743i - Consumer Rent-to-Own Agreements

Section 42-240 - Definitions.

As used in sections 42-240 to 42-253, inclusive:

(1) “Advertisement” means any oral, written or graphic statement or representation made in connection with the solicitation of business in any manner by a lessor and includes, but is not limited to, statements and representations made in any newspaper or other publication, or on radio or television or printed in any catalog, circular or any other sales literature or brochure.

(2) “Cash price” means the price at which a lessor in the ordinary course of business would in good faith offer the property that is the subject of a rent-to-own agreement to the lessee for cash on the date of the rent-to-own agreement.

(3) “Consummation” means the time a lessee becomes contractually obligated on a consumer rent-to-own agreement.

(4) “Rent-to-own agreement” means an agreement for the use of personal property by an individual primarily for personal, family or household purposes, for an initial period of four months or less, whether or not there is any obligation beyond the initial period, that is automatically renewable with each payment and that permits the consumer to become the owner of the property. Any rent-to-own agreement which complies with sections 42-240 to 42-253, inclusive, shall not be construed to be, or be governed by the laws of this state regulating, any of the following:

(A) A retail installment contract, as defined in section 36a-770;

(B) A security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201.

(5) “Lessee” means a natural person who rents personal property under a consumer rent-to-own agreement.

(6) “Lessor” means a person who regularly provides the use of property through consumer rent-to-own agreements and to whom the obligation is initially payable on its face.

(7) “Personal property” means any property that is not real property under the laws of the state where it is located when it is made available for a consumer rent-to-own agreement.

(P.A. 91-162, S. 1, 18; P.A. 05-109, S. 51; 05-288, S. 147.)

History: P.A. 05-109 amended Subdiv. (4)(B) by replacing reference to Sec. 42a-1-201(37) with reference to Sec. 42a-1-201(b)(35); P.A. 05-288 made technical changes in Subdiv. (4), effective July 13, 2005.



Section 42-241 - Written agreement. Information which must be disclosed.

(a) A rent-to-own agreement shall be a written statement and shall include the following information in the following order:

(1) A brief description of the rented property, sufficient to identify the property to the lessee and lessor. If the agreement is for multiple items, a description of each item may be provided in a separate statement which is incorporated by reference in the primary disclosure statement;

(2) Whether the property is new or used;

(3) The total amount of any initial payment, including any advance payment, delivery charge or any trade-in allowance, to be paid by the lessee at or before consummation of the rent-to-own agreement;

(4) The amount and timing of renewal payments;

(5) The cash price of the rented property at the time of consummation. If the rent-to-own agreement is for two or more items, then the aggregate cash price for all items shall satisfy this requirement;

(6) The total number of payments and the total amount of such payments necessary to acquire ownership, to be denominated “rent-to-own price”;

(7) The difference between the cash price and the rent-to-own price;

(8) A statement that the lessee has the option to purchase the rented property during the term of the rent-to-own agreement by the formula for early purchase set forth in section 42-249;

(9) The lessee’s right to reinstate a terminated rent-to-own agreement and the amount, or method of determining the amount, of any penalties or other charges for reinstatement as established in section 42-246;

(10) The amount of all other charges, individually itemized, payable by the lessee to the lessor, which are not included in the renewal payments;

(11) A statement indicating which party shall be liable for loss, damage in excess of normal wear and tear or destruction of the rented property;

(12) A statement that the lessor is responsible for maintaining or servicing the rented property, together with a brief description of this responsibility;

(13) A statement of the conditions under which the lessee or lessor may terminate the agreement;

(14) A statement that, if any part of a manufacturer’s warranty continues to cover the rented property at the time the lessee assumes ownership of the property, it will be passed on to the lessee if allowed by the terms of the warranty;

(15) A statement that the rent-to-own agreement may be cancelled by the lessee without penalty at any time;

(16) If the rent-to-own agreement is sold as a negotiable instrument, a statement that any holder of the rent-to-own agreement shall be subject to all claims and defenses which the lessee could assert against the lessor.

(b) All information required by this section shall be stated in a clear and coherent manner, using words and phrases of common meaning, and all rent-to-own agreements shall comply with sections 42-151 to 42-158, inclusive. A rent-to-own agreement shall be dated and in writing. The printed portion of the agreement shall be in at least eight-point type. The cash price, rent-to-own price, and the difference between the two amounts shall be in at least ten-point, boldface type. The information shall be appropriately divided and captioned by its sections. All numerical amounts and percentages shall be stated in figures. The information shall be disclosed by the lessor to the lessee prior to the signing of the agreement by the lessee. All the information required by this section shall be provided directly on the agreement or instrument or on a separate form.

(c) In a consumer rent-to-own agreement, the lessor shall make the disclosures required by this section in the manner required by subsection (b) of this section before consummation of the rent-to-own agreement.

(d) At the lessor’s option, information in addition to that required by this section may be disclosed if the additional information is not stated, utilized or placed in a manner which will contradict, obscure or distract attention from the required information.

(P.A. 91-162, S. 2, 18.)



Section 42-242 - Prohibited provisions.

(a) A rent-to-own agreement shall not contain a provision requiring:

(1) A garnishment of wages, a power of attorney to confess a judgment or an assignment of wages;

(2) Authorization to the lessor or a person acting on the lessor’s behalf to unlawfully enter upon the lessee’s premises or to commit any breach of the peace in attempting to repossess the rented property;

(3) The lessee to waive any defense, counterclaim or right of action against the lessor or a person acting on the lessor’s behalf as the lessor’s agent;

(4) The lessee to agree not to assert against a lessor or against an assignee of the lessor a claim or defense arising out of the agreement.

(b) A lessor may not require a lessee to authorize the lessor or a person acting on the lessor’s behalf to unlawfully enter upon the lessee’s premises or to commit any breach of the peace in attempting to repossess the rented property.

(P.A. 91-162, S. 3, 18.)



Section 42-243 - Lessor prohibited from imposing certain charges upon lessee. Permitted charges.

A lessor shall not charge a lessee for:

(1) Any insurance whether in connection with the transaction or otherwise, except that a charge may be made for property insurance for the rented property if the charge is clearly disclosed as optional and does not exceed five per cent of the rental renewal payment;

(2) In-home collection of a payment unless the lessee has expressly agreed to the fee and the amount of the fee is disclosed. This fee may not exceed five dollars, may not be assessed until after the expiration of the grace periods described in subdivision (3) of this section, may not be assessed more than three times in any six-month period, and may be charged in lieu of, but not in addition to, any allowable late charge;

(3) Late payment of an installment unless the lessee has expressly agreed to the fee and the amount of the fee is disclosed. No such fee shall be assessed on any rental payment that is made within five days after the due date on rent-to-own agreements with monthly renewal dates and within three days after the due date on rent-to-own agreements with renewal dates more frequent than monthly. Thereafter a lessor may assess a late charge not to exceed five per cent of the late renewal payment or five dollars, whichever is less, except that a minimum late charge of one dollar may be assessed. Only one late fee may be assessed upon any delinquent renewal payment, regardless of the period during which it remains in default, and payments, when received, shall first be applied to the most recent payment due. With respect to renewal payments accepted by mail or by store deposit box, no lessor shall assess a late fee for payments which are postmarked or received before the expiration of the applicable grace periods;

(4) Early termination of a rent-to-own agreement or for the return of an item at any point;

(5) Picking up the rented property;

(6) A separate payment in excess of the weekly or monthly rental renewal payment in order to acquire ownership of the rented property;

(7) An application fee or processing fee in excess of ten dollars.

(P.A. 91-162, S. 4, 18.)

See Sec. 1-2a re construing of references to “United States mail” or “postmark” to include references to any delivery service designated by the Secretary of the Treasury pursuant to Section 7502 of the Internal Revenue Code of 1986 or any successor to the code, as amended, and to any date recorded or marked as described in said Section 7502 by a designated delivery service and construing of “registered or certified mail” to include any equivalent designated by the Secretary of the Treasury pursuant to said Section 7502.



Section 42-244 - Prohibited provisions void. Agreement not otherwise affected.

Any provision in a rent-to-own agreement which is prohibited by sections 42-240 to 42-253, inclusive, shall be void, but shall not otherwise affect the validity of the rent-to-own agreement.

(P.A. 91-162, S. 5, 18.)



Section 42-245 - Liability damage waiver. Fee. Notice. Prohibitions and requirements.

In addition to the other charges permitted by section 42-243, the parties may contract for a liability waiver fee not to exceed seven and one-half per cent of any periodic rental payment. The selling or offering for sale of a liability damage waiver pursuant to this section is subject to the following prohibitions and requirements:

(1) A lessor may not sell or offer to sell a liability damage waiver unless all restrictions, conditions and exclusions are printed in the rent-to-own agreement, or in a separate agreement, in eight-point type, or larger, or written in pen and ink or typewritten in or on the face of the rent-to-own agreement in a blank space provided therefor. The liability damage waiver may exclude only loss or damage to the property which is the subject of the rent-to-own agreement caused intentionally by the lessee or which results from the lessee’s wilful or wanton misconduct.

(2) The liability damage waiver agreement pursuant to this section must include a statement of the total charge for the liability damage waiver. The liability damage waiver agreement must display in eight-point boldface type the following notice:

NOTICE

THIS CONTRACT OFFERS, FOR AN ADDITIONAL CHARGE, A LIABILITY DAMAGE WAIVER TO COVER YOUR RESPONSIBILITY FOR DAMAGE TO THE PROPERTY. BEFORE DECIDING WHETHER TO PURCHASE THE LIABILITY DAMAGE WAIVER, YOU MAY WISH TO DETERMINE WHETHER YOUR OWN HOMEOWNERS OR CASUALTY INSURANCE AFFORDS YOU COVERAGE FOR DAMAGE TO THE RENTAL PROPERTY, AND THE AMOUNT OF THE DEDUCTIBLE UNDER YOUR OWN INSURANCE COVERAGE. THE PURCHASE OF THIS LIABILITY DAMAGE WAIVER IS NOT MANDATORY AND MAY BE DECLINED.

(3) The liability damage waiver agreement must provide:

(A) That the property which is lost, damaged or destroyed will be replaced with substitute property of substantially comparable quality and condition; and

(B) That the total amount of rental renewal payments necessary to acquire ownership of the substitute property shall not exceed the total amount of rental renewal payments which would have been necessary to acquire ownership of the original property at the time it was lost, damaged or destroyed.

(P.A. 91-162, S. 6, 18.)



Section 42-246 - Reinstatement of terminated agreement.

(a) If the property is returned to the lessor other than through judicial process, the lessee shall be entitled to reinstate the terminated agreement as follows:

(1) If the lessee has paid less than one-third of the total amount of payments necessary to acquire ownership of the property, the lessee shall be entitled to reinstate the terminated agreement within thirty days from the expiration of the grace period for the rental term for which the lessee last made a rental payment;

(2) If the lessee has paid one-third but less than two-thirds of the total amount of payments necessary to acquire ownership of the property, the lessee shall be entitled to reinstate the terminated agreement within ninety days from the expiration of the grace period for the rental term for which the lessee last made a rental payment;

(3) If the lessee has paid two-thirds or more of the total amount of payments necessary to acquire ownership of the property, the lessee shall be entitled to reinstate the terminated agreement within one hundred eighty days of the expiration of the grace period for the rental term for which the lessee last made a rental payment.

(b) Before reinstating a rent-to-own agreement, a lessor may require a lessee to pay any unpaid rental payments, delinquency charges, a reasonable reinstatement fee of not more than five dollars, and a delivery charge if redelivery of the rented property is necessary.

(c) On reinstatement, the lessor shall provide the lessee with the same property or substitute property of substantially comparable quality and condition. If substitute property is provided, the lessor shall provide the disclosures required in section 42-241.

(d) Only one reinstatement fee may be assessed for a delinquent renewal payment regardless of the period during which it remains in default.

(P.A. 91-162, S. 7, 18.)



Section 42-247 - Written notice of assignment of lessor’s right to receive payment under the agreement.

The lessee shall pay the original lessor until the lessee receives written notification of an assignment of the lessor’s rights to payment pursuant to a rent-to-own agreement and that payment is to be made to the assignee. A notification which does not reasonably identify the rights assigned is ineffective. If requested by the lessee, the assignee must furnish reasonable proof that the assignment has been made and, unless he does so, the lessee may pay the lessor.

(P.A. 91-162, S. 8, 18.)



Section 42-248 - Limit on total rental payments. Lessee to acquire ownership when fifty per cent of all rental payments made by lessee equals cash price of rented property. Termination of agreement.

(a) No lessor shall offer a rent-to-own agreement in which the total of rental payments necessary to acquire ownership exceeds twice the cash price of the rented property.

(b) When fifty per cent of all rental payments made by a lessee equals the cash price of the property disclosed to the lessee in the rent-to-own agreement, the lessee shall own the rented property and the rent-to-own agreement shall terminate.

(P.A. 91-162, S. 9, 18.)



Section 42-249 - Lessee’s early purchase option.

At any time after the initial payment, the lessee may acquire ownership of the property by tendering an amount equal to the cash price of the property minus fifty per cent of all previous renewal payments made.

(P.A. 91-162, S. 10, 18.)



Section 42-250 - Advertisement of rent-to-own agreements. Disclosure.

(a) An advertisement for a rent-to-own agreement that refers to or states the amount of a payment and the right to acquire ownership of any one particular item under the agreement shall clearly and conspicuously state:

(1) That the transaction advertised is a rent-to-own agreement;

(2) The total number of payments and the total amount to be paid to acquire ownership;

(3) The circumstances under which the consumer can acquire ownership of the property.

(b) Any personal property displayed or offered under a rent-to-own agreement shall bear a tag which clearly and conspicuously indicates:

(1) The cash price of the property;

(2) The amount of the periodic payment; and

(3) The total amount that must be paid to acquire ownership of the property.

(P.A. 91-162, S. 11, 18.)



Section 42-251 - Violations. Lessee’s right to minimum recovery, set-off and counterclaim. Attorney’s fees and court costs.

(a) A violation of any provision of sections 42-240 to 42-253, inclusive, shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(b) If a lessor violates any provision of sections 42-240 to 42-253, inclusive, with respect to any rent-to-own agreement, the lessee in such agreement may, recover from the person committing the violation, or may set-off or counterclaim in any action by such person, actual damages with a minimum recovery of two hundred fifty dollars, plus attorney’s fees and court costs.

(P.A. 91-162, S. 12, 18.)



Section 42-252 - Lessor’s obligations.

A lessor shall have the same obligations as a seller under sections 42a-1-304, 42a-2-302 and 42a-2-312 to 42a-2-318, inclusive, and the same obligations as a creditor under sections 36a-645 to 36a-647, inclusive. Any rent-to-own agreement shall be subject to the provisions of section 52-572g.

(P.A. 91-162, S. 13, 18; P.A. 05-109, S. 52.)

History: P.A. 05-109 replaced reference to Secs. 42a-1-203 and 42a-2-103(b) with reference to Sec. 42a-1-304.



Section 42-253 - Action must be brought within three years.

No action shall be brought under the provisions of sections 42-240 to 42-253, inclusive, more than three years after the person bringing the action knew or should have known of the occurrence of the alleged violation.

(P.A. 91-162, S. 14, 18.)






Chapter 743ii - Motor Fuel Industry Market Concentration

Section 42-511 - Motor fuel industry market concentration. Filing. Investigation. Penalty. Confidentiality.

(a) Any person conducting business in the motor fuel industry in this state that files merger, acquisition or any other information regarding market concentration in the motor fuel industry in this state with the Federal Trade Commission or the United States Department of Justice, in compliance with the Hart-Scott-Rodino Antitrust Improvements Act, 15 USC 18a, shall simultaneously file a copy of the same information with the Attorney General of this state. For purposes of this section, “motor fuel” shall have the same meaning as defined in section 14-327a and “person” shall have the same meaning as used in subsection (k) of section 1-1.

(b) After reviewing information filed pursuant to subsection (a) of this section, the Attorney General may measure the market concentration and changes in market concentration in the motor fuel industry in this state due to such merger, acquisition or any other information. Such measurement shall include the use of the Herfindahl-Hirschman Index.

(c) If the Herfindahl-Hirschman Index score determined pursuant to subsection (b) of this section is: (1) Between one thousand and one thousand eight hundred points and increases by more than one hundred points due to information disclosed pursuant to subsection (a) of this section, or (2) equal to or greater than one thousand eight hundred points and increases by more than fifty points due to information disclosed pursuant to subsection (a) of this section, the Attorney General may issue in writing and cause to be served upon any person, by subpoena duces tecum, a demand requiring such person to submit to him or her documentary material relevant to the scope of the Attorney General’s investigation. For the purposes of this section, “documentary material” includes, but is not limited to, any information in a written, recorded or electronic form. In the event that the Federal Trade Commission or the United States Department of Justice utilize different Herfindahl-Hirshman Index scores than the specific scores cited in this subsection to measure market concentration and changes in market concentration in the motor fuel industry, the Attorney General shall utilize such different scores when determining if he or she will issue a written demand requiring the submission of documentary material pursuant to this subsection.

(d) Such demand shall (1) state the nature of the investigation, (2) describe the class or classes of documentary material to be reproduced with such definiteness and certainty as to be accurately identified, and (3) prescribe a date that allows a reasonable time to assemble such documentary material for compliance.

(e) (1) All documentary material furnished to the Attorney General, his or her deputy or any assistant attorney general designated by the Attorney General, pursuant to a demand issued under subsection (c) of this section, shall be held in the custody of the Attorney General, or the Attorney General’s designee, and shall not be available to the public. Such documentary material shall be returned to the person furnishing such documentary material upon the termination of the Attorney General’s investigation or final determination of any action or proceeding commenced thereunder.

(2) All documentary material or other information furnished voluntarily to the Attorney General, his or her deputy or any assistant attorney general designated by the Attorney General that relates to an investigation of the Attorney General pursuant to this section and the identity of the person furnishing such documentary material or other information shall be held in the custody of the Attorney General, or the Attorney General’s designee, and shall not be available to the public. Such documentary material or other information shall be returned to the person furnishing such documentary material or other information upon the termination of the Attorney General’s investigation or final determination of any action or proceeding commenced thereunder.

(f) No such demand shall require the submission of any documentary material, the contents of which would be privileged or precluded from disclosure if demanded in a grand jury investigation.

(g) The Attorney General, his or her deputy or any assistant attorney general designated by the Attorney General may, during the course of an investigation of any antitrust violations by any person, (1) issue in writing and cause to be served upon any person, by subpoena, a demand that such person appear before him or her and give testimony as to any matters relevant to the scope of the alleged violations. Such appearance shall be under oath and a written transcript made of the same, a copy of which shall be furnished to such person appearing and shall not be available for public disclosure; and (2) issue written interrogatories prescribing a return date that allows a reasonable time to respond, which responses shall be under oath and shall not be available for public disclosure.

(h) In the event any person fails to comply with the provisions of subsection (a) of this section or subsections (c) to (g), inclusive, of this section, (1) the Attorney General, his or her deputy or any assistant attorney general designated by the Attorney General may apply to the superior court for the judicial district of Hartford for compliance, which court may, upon notice to such person, issue an order requiring such compliance, which shall be served upon such person; and (2) the Attorney General, his or her deputy or any assistant attorney general designated by the Attorney General may also apply to the superior court for the judicial district of Hartford for an order, which court may, after notice to such person and hearing thereon, issue an order requiring the payment of civil penalties to the state in an amount not to exceed two thousand dollars.

(i) The Attorney General shall cooperate with officials of the federal government and the several states, including, but not limited to, the sharing and disclosure of information and evidence obtained under the purview of this section.

(j) Service of subpoenas ad testificandum, subpoenas duces tecum, notices of deposition and written interrogatories, as provided in this section, may be made by: (1) Personal service or service at the usual place of abode; or (2) registered or certified mail, return receipt requested, a duly executed copy thereof addressed to the person to be served at such person’s principal place of business in this state or, if such person has no principal place of business in this state, at such person’s principal office or such person’s residence.

(P.A. 10-176, S. 1.)

History: P.A. 10-176 effective July 1, 2010.






Chapter 743j - Extended Warranties

Section 42-260 - Extended warranties. Definitions. Warranty requirements. Reimbursement insurance policy. Reserves. Surplus and ratio requirement. Requirement re filing of financial statement. Regulations. Exceptions.

(a) As used in this section:

(1) “Extended warranty” means a contract or agreement to either perform or provide indemnification for the repair, replacement or maintenance of a product because of operational or structural failure of such product due to a defect in materials, skill or workmanship or normal wear and tear given for consideration over and above the lease or purchase price of a product.

(2) “Extended warranty provider” means a person who issues, makes, provides or offers to provide an extended warranty to a buyer and who is contractually obligated to provide service under such extended warranty, excluding a retail seller of an extended warranty if such seller: (A) Is the manufacturer of the product covered under the extended warranty, or a subsidiary of the manufacturer; (B) sells or offers an extended warranty for a product obligating the manufacturer, a subsidiary of the manufacturer, a distributor or an importer to provide the service or indemnification arising under the extended warranty; or (C) performs at least ninety per cent of the repair service provided to buyers pursuant to extended warranties purchased from such seller.

(3) “Buyer” means a person who purchases an extended warranty from an extended warranty provider.

(4) “Extended warranty reimbursement insurance policy” means a policy of insurance providing coverage for all obligations and liabilities incurred by an extended warranty provider under the terms of the extended warranty sold to a buyer by such provider.

(b) An extended warranty shall obligate the extended warranty provider to supply to the buyer all services and functional parts that may be necessary to repair the product for the duration of the extended warranty without additional charge, except as otherwise expressly provided.

(c) An extended warranty shall contain all of the following:

(1) A clear description and identification of the product;

(2) The date when the extended warranty commences and its duration, and, if the extended warranty is for less than one year, the extended warranty shall include a provision for the automatic extension of the extended warranty while the product is in the custody of the extended warranty provider for repair under such warranty;

(3) A description of the limits on transfer or assignment of the extended warranty if the enforceability of an extended warranty is limited to the original buyer or is limited to persons other than every consumer owner of the covered product during the term of the extended warranty;

(4) A statement of the obligation of the extended warranty provider including statements of: (A) Any services, parts, components, defects, malfunctions, conditions, repairs or remedies that are excluded from the scope of the extended warranty; (B) any limits on the obligations of the extended warranty provider; (C) any additional services which the extended warranty provider will supply; (D) whether the buyer has the responsibility of any other obligations and, if so, the nature and frequency of such obligations, and the consequences of any noncompliance;

(5) A step-by-step explanation of the procedure which the buyer shall follow in order to obtain performance of any obligation under the extended warranty including: (A) The full legal and business name of the extended warranty provider; (B) the mailing address of the extended warranty provider; (C) the persons or class of persons that are authorized to perform service; (D) the name or title and address of any agent, employee or department of the extended warranty provider that is responsible for the performance of any obligations; (E) the method of giving notice to the extended warranty provider of the need for service; (F) whether in-home service is provided or, if not, whether the costs of transporting the product for service or repairs will be paid by the extended warranty provider; (G) if the product must be transported to the extended warranty provider, either the place where the product may be delivered for service or repairs or a toll-free telephone number which the buyer may call to obtain that information; (H) all other steps which the buyer must take to obtain service; and (I) all fees, charges and other costs that the buyer must pay to obtain service;

(6) A description of the services the extended warranty provider will supply under the extended warranty; and

(7) A statement of a right to cancel the warranty if the buyer returns the product or the product is sold, lost, stolen or destroyed, or a statement that there is no right to cancel.

(d) (1) An extended warranty shall not be issued, sold or offered for sale unless the extended warranty provider is insured under an extended warranty reimbursement insurance policy issued by an insurer authorized to do business in this state or the extended warranty provider can demonstrate that reserves for claims contained in the provider’s financial statements are not in excess of one-half of a provider’s audited net worth. If such reserves are in excess of one-half of a provider’s net worth, the reserves shall be held in trust by an independent trustee and certified annually as adequate by an actuary.

(2) The extended warranty reimbursement insurance policy shall cover the obligations under the extended warranty sold by the extended warranty provider during the period of time that such provider’s insurance policy is in force.

(3) An insurer authorized to issue an extended warranty reimbursement insurance policy in this state shall, at the time the policy is filed with the Insurance Commissioner as set forth in subsection (c) of section 38a-676 and continuously thereafter: (A) Maintain a surplus as to policyholders and paid-in capital of not less than fifteen million dollars; (B) demonstrate to the satisfaction of said commissioner that the company maintains a ratio of net written premiums, wherever written, to a surplus as to policyholders and paid-in capital of not greater than three to one; and (C) annually file with the Insurance Commissioner copies of such insurer’s audited financial statements, its National Association of Insurance Commissioners’ Annual Statement and the actuarial certification required by and filed in such insurer’s state of domicile.

(e) An extended warranty provider shall submit to the Insurance Commissioner: (1) A copy of the extended warranty form issued by said provider; and (2) a copy of said provider’s extended warranty reimbursement insurance policy form issued by an insurer authorized to do business in this state or a certification by a certified public accountant attesting to the adequacy of the reserves for claims reported on said provider’s financial statements or contained in said provider’s trust account.

(f) (1) An extended warranty shall contain the name and address of the insurers insuring the obligations and liabilities of such warranty and instructions on how the buyer, or successor to the buyer’s rights, of the product may file a claim with the insurer if the extended warranty provider fails to perform according to the terms of the extended warranty.

(2) An insurer of an extended warranty shall not refuse to renew any policy unless such insurer or its agent shall send, by registered or certified mail or by mail evidenced by a certificate of mailing or delivery to the Insurance Commissioner, at least sixty days’ advance notice of its intention not to renew. The notice of intent not to renew shall state or be accompanied by a statement specifying the reason for such nonrenewal.

(g) The Insurance Commissioner shall develop regulations, in accordance with chapter 54, implementing an arbitration process to settle disputes arising from extended warranty contracts between extended warranty providers and buyers.

(h) Nothing in this section shall apply to a home warranty contract or home warranty service agreement, as defined in section 38a-320, or regulated utilities.

(P.A. 93-258; P.A. 94-86, S. 1; P.A. 97-63; P.A. 03-50, S. 1; P.A. 09-24, S. 1.)

History: P.A. 94-86 redefined “extended warranty provider” to exclude retail sellers providing at least 90% of repair service under extended warranties and replaced “independent certified public accountant” with “actuary” in Subsec. (d)(1); (Revisor’s note: In 1997 a reference in Subsec. (f) to “Commissioner of Insurance” was changed editorially by the Revisors to “Insurance Commissioner” for consistency with Sec. 38a-1); P.A. 97-63 amended Subdiv. (c)(2) to limit automatic extension requirement to contracts for less than one year; P.A. 03-50 amended Subsec. (a)(1) and (2) to redefine “extended warranty” and “extended warranty provider”, and amended Subsec. (h) to delete reference to “automobiles”, effective July 1, 2003; P.A. 09-24 added Subsec. (d)(3) re surplus, ratio and filing requirements.






Chapter 743k - Long-Term Leasing of Motor Vehicles

Section 42-270 - Definitions.

As used in this section and section 42-271:

(1) “Lease” means a consumer lease, as defined in subdivision (2) of subsection (a) of section 42-391, of a motor vehicle, as defined in subdivision (11) of subsection (a) of section 42-391.

(2) “Lessor” means a lessor, as defined in subdivision (10) of subsection (a) of section 42-391. Lessor shall include a holder, as defined in subdivision (7) of subsection (a) of section 42-391.

(3) “Lessee” means a lessee, as defined in subdivision (9) of subsection (a) of section 42-391.

(P.A. 95-337, S. 1; P.A. 02-81, S. 46.)

History: P.A. 02-81 redefined “lease”, “lessor” and “lessee”, effective July 1, 2003.



Section 42-271 - Requirements of lease agreement re excess wear and tear charges. Procedure to contest charges.

(a) A lessor may charge, receive or collect excess wear and tear charges only if the lease sets forth reasonable standards for wear and tear and any excess wear and tear charges are assessed in accordance with the specified standards. These charges shall not exceed the amounts stated in an itemized estimate, prepared by a motor vehicle physical damage appraiser licensed under section 38a-790 or repair shop licensed under section 14-52, selected by the lessor, of the reasonable cost of repairs.

(b) Within forty-five days after the return of the leased motor vehicle or such earlier date as otherwise agreed by the parties, the lessor shall give the lessee notice, by registered or certified mail, return receipt requested, or personal delivery stating the amount of excess wear and tear charges claimed and containing an itemized estimate upon which they are based and indicating that the lessee may contest: (1) Whether any item for which an excess wear and tear charge has been claimed constitutes excess wear and tear; and (2) the amount of any excess wear and tear charge. The lessor’s notice shall specify the names, addresses and telephone numbers of at least three persons who are licensed appraisers or repair shops unaffiliated with the lessor that are acceptable to the lessor. Failure to notify the lessee within the time established by this subsection shall be a waiver of the lessor’s right to recover those charges.

(c) The lessee may contest whether any item for which an excess wear and tear charge has been claimed constitutes excess wear and tear and the amount of any excess wear and tear charge by giving the lessor notice in writing within fourteen days after the lessor’s notice is mailed or delivered in accordance with subsection (b) of this section specifying the excess wear and tear items to which such lessee objects.

(d) If the lessee gives the lessor notice in accordance with subsection (c) of this section, the lessee may obtain an itemized estimate at the lessee’s expense from a licensed appraiser or repair shop within fourteen days after the lessor’s notice is mailed or delivered in accordance with subsection (b) of this section. If the estimate obtained by the lessee is prepared by a motor vehicle physical damage appraiser licensed under section 38a-790 or repair shop licensed under section 14-52 specified in the lessor’s notice, the lower of the two estimates shall be the amount charged the lessee for excess wear and tear under this section. If the estimate obtained by the lessee is prepared by a motor vehicle physical damage appraiser licensed under section 38a-790 or repair shop licensed under section 14-52 other than such a shop or appraiser specified in the lessor’s notice, the two estimates shall establish the upper and lower limits of the amount charged the lessee for excess wear and tear under this section.

(e) The lessor shall allow the licensed appraiser or repair shop selected by the lessee reasonable access to the leased motor vehicle during the time within which the lessee may obtain an appraisal. If the lessor fails to retain the leased motor vehicle during the time within which the lessee may obtain an appraisal or fails to allow the licensed appraiser or repair shop specified by the lessee the required reasonable access to the leased motor vehicle, the lessor’s failure shall be a waiver of the lessor’s right to recover any charges under this section.

(P.A. 95-337, S. 2; P.A. 02-81, S. 47.)

History: P.A. 02-81 substituted “leased motor vehicle” for “leased property” in Subsecs. (b) and (e) and made a technical change for purposes of gender neutrality in Subsec. (c), effective July 1, 2003.



Section 42-271a - Applicability.

Sections 42-270 and 42-271 shall apply to leases entered into on or after July 1, 2003.

(P.A. 96-56, S. 1, 2; P.A. 02-81, S. 48.)

History: P.A. 96-56 effective May 7, 1996; P.A. 02-81 deleted reference to “lease agreements” and applied provisions to leases entered into on or after July 1, 2003, deleting reference to October 1, 1995, effective July 1, 2003.






Chapter 743m - Telemarketing

Section 42-284 - Definitions.

As used in sections 42-284 to 42-288, inclusive:

(1) “Consumer” means an actual or prospective purchaser, lessee or recipient of goods or services;

(2) “Person” means a natural person, corporation, trust, partnership, incorporated or unincorporated association and any other legal entity; and

(3) “Telemarketer” means any person who initiates the sale, lease or rental of consumer goods or services, or offers gifts or prizes with the intent to sell, lease or rent consumer goods by: (A) Telephonic means; or (B) use of television, radio or printed advertisement, postcard or other written notice with requests that the consumer contact the seller by telephone to inquire about goods or services and such advertisement, postcard or notice does not contain the price or a description of the goods or services.

(P.A. 96-196, S. 1.)



Section 42-285 - Contract requirements.

(a) No oral agreement made by a consumer to purchase, lease or rent goods or services from a telemarketer shall be a binding, valid or enforceable contract against the consumer unless the telemarketer receives from the consumer a written and signed contract that discloses in full the terms of the sale, lease or rental agreement. Any goods sent or services provided to a consumer by a telemarketer without such written contract shall be deemed to be an unconditional gift to the consumer without any obligation by the consumer to the telemarketer.

(b) The contract shall include, but shall not be limited to, the following information:

(1) The name, address and telephone number of the telemarketer;

(2) A list of all prices or fees being charged including any handling, shipping, delivery or other charges;

(3) The date of the transaction;

(4) A detailed description of the goods or services being sold, leased or rented; and

(5) In ten-point boldface type, in a space immediately preceding the space allotted for the consumer’s signature, the following statement: “YOU ARE NOT OBLIGATED TO PAY ANY MONEY UNLESS YOU SIGN THIS CONTRACT AND RETURN IT TO THE ADDRESS CONTAINED IN THIS CONTRACT”.

(c) The telemarketer shall provide the consumer with a duplicate copy of the contract with the complete information as presented in the original contract, to be retained by the consumer as proof of the terms of the agreement to purchase, lease or rent.

(P.A. 96-196, S. 2.)



Section 42-286 - Prohibited actions before receipt of signed contract.

(a) A telemarketer shall not accept payment from a consumer, or make or submit any charge to the consumer’s credit card account, unless the telemarketer has received from the consumer a contract, signed by the consumer, which complies with section 42-285.

(b) In the event that the consumer sends payment to the telemarketer, or the telemarketer makes or submits a charge to the consumer’s credit card account, and the telemarketer has not received a signed contract from the consumer which complies with section 42-285, the telemarketer shall refund the consumer’s payment or credit the consumer’s credit card account.

(P.A. 96-196, S. 3.)



Section 42-287 - Exempted transactions.

The provisions of sections 42-284 to 42-286, inclusive, shall not apply to:

(1) Any transaction between a consumer and a publisher, owner, agent or employee of a newspaper marketing its own publications;

(2) Any transaction between a consumer and a bank, out-of-state bank, Connecticut credit union, federal credit union or out-of-state credit union, as each is defined in section 36a-2, or a mortgage broker, mortgage correspondent lender, mortgage lender, sales finance company or small loan lender licensed under chapter 668, in which any such person or such person’s subsidiary, affiliate or agent markets its own services to a consumer;

(3) Any transaction made pursuant to prior negotiations in the course of a visit by a consumer to a retail business establishment having a fixed, permanent location where goods are exhibited or services are offered for sale on a continuing basis;

(4) Any transaction in which the business establishment or its majority-owned affiliate making the solicitation has a clear, preexisting business relationship with the consumer, provided the consumer has been provided the full name and the business location or phone number of the establishment or its majority-owned affiliate;

(5) Any transaction in which the consumer purchases goods or services pursuant to an examination of a printed advertisement, brochure, catalog or other written material of the telemarketer which contains: (A) The name, address or post office box and telephone number of the telemarketer; (B) a full description of the goods or services being requested, including any handling, shipping or delivery charges; (C) any limitations, conditions or restrictions that apply to the offer; and (D) the refund policy of the telemarketer;

(6) Any transaction in which the telemarketer or its subsidiaries, affiliates or agents is certified by, or providing services pursuant to tariffs filed with, the Public Utilities Regulatory Authority, the Federal Communications Commission or in which the telemarketer is a corporation which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and in which the telemarketer is initiating the sale, lease or rental of consumer goods or services or offering gifts with the intent to sell, lease or rent consumer goods or services on its own behalf;

(7) Any transaction in which: (A) The consumer may obtain a full refund for the return of undamaged and unused goods or services to the seller within seven days of receipt by the consumer; (B) the seller will process the refund within thirty days of receipt of the returned goods or notice of cancellation of services by the consumer; and (C) the consumer is clearly and conspicuously notified of his right to full refund for the return of undamaged and unused goods or any services not performed or a pro rata refund for any services not yet performed for the consumer;

(8) Any transaction regulated under chapter 672a between a consumer and any broker-dealer, agent, investment advisor or investment advisor agent registered or specifically excluded from the registration requirement pursuant to chapter 672a;

(9) Any transaction which is subject to the provisions of chapter 740;

(10) Any transaction which is subject to the provisions of chapter 704; or

(11) Any transaction between a consumer and a person or its majority-owned affiliate where such person or its majority-owned affiliate has been continuously operating for at least two years a retail business establishment having a fixed, permanent location under the same name as that used in connection with the telemarketing transaction and the goods or services offered in the telemarketing transaction are also offered for sale at the retail business establishment and telemarketer-originated sales comprise less than fifty per cent of establishment’s total sales.

(P.A. 96-196, S. 4; P.A. 08-176, S. 73; P.A. 10-32, S. 126; P.A. 11-80, S. 1.)

History: P.A. 08-176 amended Subdiv. (2) to add “mortgage correspondent lender” and make conforming changes, effective July 1, 2008; P.A. 10-32 made technical changes in Subdiv. (2), effective May 10, 2010; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subdiv. (6), effective July 1, 2011.



Section 42-288 - Applicability. Unfair trade practice.

(a) For the purposes of sections 42-284 to 42-287, inclusive, any transaction which occurs between a telemarketer and a consumer shall be considered to have taken place in this state if either the telemarketer or the consumer is domiciled in this state.

(b) Violation of any provision of sections 42-284 to 42-287, inclusive, shall be an unfair or deceptive act or practice in violation of subsection (a) of section 42-110b.

(P.A. 96-196, S. 5.)



Section 42-288a - Telephonic sales calls. Definitions. “No sales solicitation calls” listing. Prohibited acts. Regulations. Violations.

(a) As used in this section:

(1) “Commissioner” means the Commissioner of Consumer Protection;

(2) “Consumer” means any individual who is a resident of this state and a prospective recipient of consumer goods or services;

(3) “Consumer goods or services” means any article or service that is purchased, leased, exchanged or received primarily for personal, family or household purposes, and includes, but is not limited to, stocks, bonds, mutual funds, annuities and other financial products;

(4) “Department” means the Department of Consumer Protection;

(5) “Doing business in this state” means conducting telephonic sales calls (A) from a location in this state, or (B) from a location outside of this state to consumers residing in this state;

(6) “Marketing or sales solicitation” means the initiation of a telephone call or message to encourage the purchase or rental of, or investment in, property, goods or services, that is transmitted to any consumer, but does not include a telephone call or message (A) to any consumer with that consumer’s prior express written or verbal invitation or permission, (B) by a tax-exempt nonprofit organization, or (C) to a consumer in response to a visit made by such consumer to an establishment selling, leasing or exchanging consumer goods or services at a fixed location;

(7) “Telephonic sales call” means a call made by a telephone solicitor to a consumer for the purpose of (A) engaging in a marketing or sales solicitation, (B) soliciting an extension of credit for consumer goods or services, or (C) obtaining information that will or may be used for marketing or sales solicitation or exchange of or extension of credit for consumer goods or services;

(8) “Telephone solicitor” means any individual, association, corporation, partnership, limited partnership, limited liability company or other business entity, or a subsidiary or affiliate thereof, doing business in this state that makes or causes to be made a telephonic sales call;

(9) “Unsolicited telephonic sales call” means any telephonic sales call other than a call made: (A) In response to an express written or verbal request of the consumer called; (B) primarily in connection with an existing debt or contract, payment or performance of which has not been completed at the time of the call; or (C) to an existing customer, unless such customer has stated to the telephone solicitor that such customer no longer wishes to receive the telephonic sales calls of such telephone solicitor; and

(10) “Caller identification service or device” means any telephone service or device which permits a consumer to see the telephone number of incoming calls.

(b) The department shall establish and maintain a “no sales solicitation calls” listing of consumers who do not wish to receive unsolicited telephonic sales calls. The department may contract with a private vendor to establish and maintain such listing, provided (1) the private vendor has maintained national “no sales solicitation calls” listings for more than two years, and (2) the contract requires the vendor to provide the “no sales solicitation calls” listing in a printed hard copy format and in any other format offered at a cost that does not exceed the production cost of the format offered. The department shall provide notice to consumers of the establishment of a “no sales solicitation calls” listing. Any consumer who wishes to be included on such listing shall notify the department by calling a toll-free number provided by the department, or in any other such manner and at such times as the commissioner may prescribe. A consumer on such listing shall be deleted from such listing upon the consumer’s written request. The department shall update such listing not less than quarterly and shall make such listing available to telephone solicitors and other persons upon request.

(c) No telephone solicitor may make or cause to be made any unsolicited telephonic sales call to any consumer (1) if the consumer’s name and telephone number or numbers appear on the then current quarterly “no sales solicitation calls” listing made available by the department under subsection (b) of this section, unless (A) such call was made by a telephone solicitor that first began doing business in this state on or after January 1, 2000, (B) a period of less than one year has passed since such telephone solicitor first began doing business in this state, and (C) the consumer to whom such call was made had not on a previous occasion stated to such telephone solicitor that such consumer no longer wishes to receive the telephonic sales calls of such telephone solicitor, (2) to be received between the hours of nine o’clock p.m. and nine o’clock a.m., local time, at the consumer’s location, (3) in the form of electronically transmitted facsimiles, or (4) by use of a recorded message device.

(d) No telephone solicitor shall intentionally cause to be installed or shall intentionally use any blocking device or service to circumvent a consumer’s use of a caller identification service or device. No telephone solicitor shall intentionally transmit inaccurate or misleading caller identification information.

(e) (1) Any person who obtains the name, residential address or telephone number of any consumer from published telephone directories or from any other source and republishes or compiles such information, electronically or otherwise, and sells or offers to sell such publication or compilation to telephone solicitors for marketing or sales solicitation purposes, shall exclude from any such publication or compilation, and from the database used to prepare such publication or compilation, the name, address and telephone number or numbers of any consumer if the consumer’s name and telephone number or numbers appear in the then current quarterly “no sales solicitation calls” listing made available by the department under subsection (b) of this section.

(2) This subsection does not apply to (A) any telephone company, as defined in section 16-1, for the sole purpose of compiling, publishing or distributing telephone directories or causing the compilation, publication or distribution of telephone directories or providing directory assistance, and (B) any person, for the sole purpose of compiling, publishing or distributing telephone directories for such telephone company pursuant to an agreement or other arrangement with such telephone company.

(f) The commissioner may adopt regulations, pursuant to chapter 54, to carry out the provisions of this section. Such regulations may include, but shall not be limited to, provisions governing the availability and distribution of the listing established under subsection (b) of this section and notice requirements for consumers wishing to be included on the listing established under subsection (b) of this section.

(g) A violation of any of the provisions of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b, except no telephone solicitor may be liable under this section for a call made in violation of subdivision (1) of subsection (c) of this section if such telephone solicitor demonstrates that: (1) Such telephone solicitor established and implemented written procedures and trained its employees to follow such procedures to comply with subdivision (1) of subsection (c) of this section; (2) such telephone solicitor deleted from its call list any listing of a consumer on the then current quarterly “no sales solicitation calls” listing maintained pursuant to subsection (b) of this section; and (3) such call was made inadvertently.

(h) In addition to any penalty imposed under chapter 735a, any telephone solicitor, who is liable under the provisions of subsection (g) of this section, shall be fined not more than eleven thousand dollars for each violation.

(P.A. 00-118, S. 1, 3; P.A. 01-195, S. 97, 181; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 10-52, S. 1; P.A. 12-79, S. 1.)

History: P.A. 00-118 effective January 1, 2001; P.A. 01-195 made a technical change in Subsec. (c), effective July 11, 2001; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 10-52 added Subsec. (h) re fine of not more than $11,000 per violation, effective January 1, 2011; P.A. 12-79 amended Subsec. (d) by adding prohibition re telephone solicitors intentionally transmitting inaccurate or misleading caller identification information.






Chapter 743n - Sweepstakes

Section 42-295 - Definitions.

As used in sections 42-295 to 42-300, inclusive:

(1) “Advertise” means the use of the media, mail, computer, telephone or personal contact to offer: (A) to a specifically named person the opportunity to participate in a sweepstakes and such offer represents that (i) such person has been awarded a prize, (ii) such person will be awarded a prize, or (iii) there is a strong likelihood, as determined pursuant to regulations adopted by the Commissioner of Consumer Protection in accordance with chapter 54, that such person will be awarded a prize; or (B) a game of skill and such offer represents that (i) a participant will be awarded a prize, or (ii) there is a strong likelihood, as determined pursuant to such regulations, that a participant will be awarded a prize;

(2) “Consumer product” means any article used primarily for personal, family or household purposes;

(3) “Person” means an individual, corporation, association, partnership or any other entity;

(4) “Prize” includes, but is not limited to, an award, gift certificate, travel coupon or anything else of value regardless of whether there are any conditions or restrictions attached to the receipt of the prize that is separate and distinct from the goods, services or property promoted by the sponsor;

(5) “Promoter” means a person conducting a sweepstakes;

(6) “Simulated check” means a document which looks similar to a check but is not currency or a check, draft, note, bond or other negotiable instrument;

(7) “Sponsor” means a person on whose behalf the sweepstakes is being conducted to promote or advertise goods or services of that person;

(8) “Sweepstakes” means a legal contest or game where a prize is distributed by lot or by chance and does not require a permit or license to operate in the state;

(9) “Verifiable retail value” means: (A) A price at which a substantial number of the prizes have sold at retail in the local market no earlier than one year prior to the advertisement of the sweepstakes by a person other than the promoter or sponsor; (B) if the prize is not available for retail sale in the local market, the retail value of an item substantially similar to the prize in quality, quantity, grade and utility; or (C) if the value cannot be established under subparagraph (A) or (B) of this subdivision, no more than three times the cost of the prize to the promoter or sponsor; and

(10) “800 number” means a prefixed telephone number for which no charge is assessed.

(P.A. 96-196, S. 6; P.A. 98-187; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 98-197 redefined “advertise” in Subdiv. (1); June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-296 - Sweepstakes. Restrictions on advertisements.

No person may advertise a sweepstakes if there is any condition or restriction attached to the receipt of any prize a person wins in the sweepstakes, unless the condition or restriction to claim the prize is through any method which does not require any purchase, payment of a fee or any other consideration, such as (1) a telephone call in the participant’s extended local calling area, (2) a telephone call to an 800 number, or (3) a visit to a retail establishment in the local marketing area which does not require the participant to attend a sales presentation. For purposes of this section, completing publicity or liability releases, eligibility affidavits or assuming liability for federal, state or local taxes, federal, state or local licenses or registration fees or other similar costs does not constitute a condition or restriction.

(P.A. 96-196, S. 7.)



Section 42-297 - Required disclosures.

(a) A person advertising a sweepstakes in this state shall disclose in immediate proximity to and in at least the same size and face type as the description of each prize in the advertisements: (1) The verifiable retail value of such prize; (2) if the element of chance is involved, the odds of winning such prize, expressed in arabic numerals as a fraction or ratio or, if the odds depend upon the number of entries received, a statement that the odds depend upon the number of entries received; and (3) whether the receipt of the prize is restricted or qualified in any way, including, but not limited to, travel dates or times, classes of travel or airlines, provided the person advertising the sweepstakes may include a statement substantially similar to the following: “major restrictions may apply to the use, availability or receipt of this prize” and include the specific rules or restrictions in a separate statement in the advertisement.

(b) A person advertising a sweepstakes in this state shall clearly and conspicuously disclose the following information: (1) The name and address of the promoter and the sponsor of the sweepstakes; and (2) any conditions or restrictions on the eligibility to receive the prize, including, but not limited to, age, residence, employment or marital status.

(P.A. 96-196, S. 8.)



Section 42-298 - Games of skill. Restriction on advertisement.

No person shall advertise a game of skill where a prize with a fair market value of over two hundred dollars is awarded to a winner if participants are required to pay an entry or judging fee or are solicited to purchase a good or service designed to assist the participant in winning the game of skill provided the participant may be required to purchase a consumer product or service if the game of skill is designed primarily to promote such product or service.

(P.A. 96-196, S. 9.)



Section 42-299 - Simulated checks. Restricted use.

No person may distribute or otherwise transfer a simulated check in connection with a sweepstakes in this state unless the simulated check clearly and conspicuously bears the phrase “THIS IS NOT A CHECK” diagonally printed on the face of the check.

(P.A. 96-196, S. 10.)



Section 42-300 - Unfair trade practice.

A violation of sections 42-295 to 42-299, inclusive, shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 96-196, S. 11.)






Chapter 743o - Buying Clubs

Section 42-310 - Definitions. Requirements. Restrictions.

(a) As used in this section:

(1) “Buying club” means any partnership, corporation, limited liability company, association, trust, or any other legal entity that offers memberships to consumers for a fee whereby such consumers may purchase consumer goods or services from such entity either exclusively from a catalog or whose membership fee is two hundred dollars or greater;

(2) “Consumer” means any person who purchases a consumer good or service other than for resale;

(3) “Consumer goods or services” means goods or services purchased or leased primarily for personal, family, leisure, entertainment or household purposes.

(b) (1) No agreement between a buying club and a consumer shall be effective if it is not in writing and does not include a conspicuous statement, in boldface type of a minimum size of ten points in substantially the following form:

YOU, THE BUYER, MAY CANCEL THIS TRANSACTION AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE DATE OF THIS TRANSACTION. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF THIS RIGHT.

(2) No buying club shall:

(A) Fail to furnish each buyer, at the time he signs the membership contract or otherwise agrees to join such buying club, a completed form in duplicate, captioned “NOTICE OF CANCELLATION”, which shall be attached to the contract and easily detachable, and which shall contain in ten-point boldface type the following information and statements in the same language as that used in the contract:

NOTICE OF CANCELLATION

.... (Date of Transaction)

YOU MAY CANCEL THIS TRANSACTION, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN THREE BUSINESS DAYS FROM THE ABOVE DATE. IF YOU CANCEL, ANY PAYMENTS MADE BY YOU UNDER THE CONTRACT WILL BE RETURNED WITHIN TEN BUSINESS DAYS FOLLOWING RECEIPT BY THE BUYING CLUB OF YOUR CANCELLATION NOTICE. TO CANCEL THIS TRANSACTION, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS CANCELLATION NOTICE OR ANY OTHER WRITTEN NOTICE, OR SEND A TELEGRAM TO .... (Name of Seller) AT .... (Address of Seller’s Place of Business) NOT LATER THAN MIDNIGHT OF .... (Date)

I HEREBY CANCEL THIS TRANSACTION.

.... (Date)

.... (Buyer’s Signature)

(B) Fail to inform each consumer, orally, at the time he signs the contract of his right to cancel;

(C) Misrepresent in any manner the buyer’s right to cancel; or

(D) Fail or refuse to honor any valid notice of cancellation by a consumer and within ten business days after the receipt of such notice to refund all payments made under the contract or sale.

(P.A. 96-196, S. 12; P.A. 13-196, S. 13.)

History: P.A. 13-196 amended Subsec. (a) by replacing definition of “consumer goods” with definition of “consumer goods or services” in Subdiv. (3) and making conforming changes in Subdivs. (1) and (2), effective June 21, 2013.



Section 42-311 - Unfair trade practice.

A violation of any of the provisions of section 42-310 shall constitute an unfair or deceptive act or practice as defined by section 42-110b.

(P.A. 96-196, S. 13.)






Chapter 743p - Social Referral Services

Section 42-320 - Definitions.

As used in this section and section 42-321:

(1) “Buyer” means any person entering into a social referral services contract with a seller;

(2) “Person” means a natural person, partnership, corporation, association or any other legal entity;

(3) “Seller” means any person offering social referral services; and

(4) “Social referral services” means dating, matrimonial or personal referral services by any of the following means: (A) An exchange of names, telephone numbers, addresses and statistics; (B) a photograph or video selection process; (C) personal introductions provided by the seller at the seller’s place of business; and (D) a social environment provided by such person intended primarily as an alternative to singles’ bars or club-type environments.

(P.A. 96-259, S. 14.)



Section 42-321 - Contract requirements.

(a) Each contract for social referral services shall provide that such contract may be cancelled within three business days after the date of receipt by the buyer of a copy of the written contract or three business days after the social referral service is made available to the buyer, whichever is later, by written notice, delivered by certified or registered United States mail to the seller at an address which shall be specified in the contract.

(b) (1) In every contract for social referral services, the seller shall furnish to the buyer a fully completed copy of such contract at the time of its execution, which shows the date of the transaction and contains the name and address of the seller, and in the immediate proximity to the space reserved in the contract for the signature of the buyer and in not less than ten-point bold face type, a statement in substantially the following form:

“YOU, THE BUYER, MAY CANCEL THIS CONTRACT AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRD BUSINESS DAY AFTER YOUR RECEIPT OF THIS CONTRACT OR AFTER THE SOCIAL REFERRAL SERVICE HAS BEEN MADE AVAILABLE FOR YOUR USE, WHICHEVER IS LATER. SEE THE ATTACHED NOTICE OF CANCELLATION FOR AN EXPLANATION OF THIS RIGHT.”

(2) At the time the buyer signs the social referral service contract, a statement captioned “NOTICE OF CANCELLATION” shall be contained in the contract and shall contain, in not less than ten-point bold face type, the following information and statements:

“NOTICE OF CANCELLATION

.... (Date of Transaction)

YOU MAY CANCEL THIS CONTRACT, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN THREE BUSINESS DAYS AFTER YOUR RECEIPT OF THIS CONTRACT OR AFTER THE SOCIAL REFERRAL SERVICE HAS BEEN MADE AVAILABLE FOR YOUR USE, WHICHEVER IS LATER BY MAILING THIS SIGNED AND DATED NOTICE OF CANCELLATION BY CERTIFIED OR REGISTERED UNITED STATES MAIL TO THE SELLER AT THE FOLLOWING ADDRESS: .... . IF YOU CANCEL, ANY PAYMENTS MADE BY YOU UNDER THE CONTRACT WILL BE RETURNED WITHIN TEN BUSINESS DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION NOTICE.”

(3) All moneys paid pursuant to any contract for social referral services shall be refunded within ten business days of receipt of the notice of cancellation.

(P.A. 96-259, S. 15; P.A. 13-196, S. 24.)

History: P.A. 13-196 amended Subsec. (a) by adding provision re cancellation within 3 business days after social referral service is made available to buyer and made conforming changes in Subsec. (b), effective June 21, 2013.



Section 42-322 - Unfair trade practice.

Any violation of any provision of section 42-320 or 42-321 shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 96-259, S. 16.)






Chapter 743q - Assistive Technology Devices

Section 42-330 - Definitions.

As used in sections 42-330 to 42-336, inclusive, unless the context otherwise requires:

(1) “Assistive technology device” means any device sold, leased or transferred in this state or to a consumer in this state on or after January 1, 1998, that is used or designed to be used to enable or enhance the ability of a person with a disability to communicate, see, hear or achieve mobility, including, but not limited to, (A) manual or motor-driven wheelchairs and other assistive devices that enhance a mobility impaired person’s ability to achieve mobility, including seating and positioning aids, (B) telephone communication devices for the hearing impaired and other assistive listening devices that enhance a hearing impaired person’s ability to hear or communicate, but not including hearing aids, (C) voice synthesized computer modules, optical scanners, talking software, braille printers and other assistive devices that enhance a sight impaired person’s ability to see or communicate, (D) computer equipment with voice output, artificial larynges, voice amplification devices and other alternative and augmentative communication devices, (E) any system of such devices that, as a whole, is itself such a device, (F) any component product of such devices that is itself ordinarily such a device, and (G) any such device used primarily by a dealer, lessor or manufacturer for the purpose of demonstration to the public or to prospective purchasers or lessees. “Assistive technology device” does not include batteries used in or nonessential accessories to any such devices.

(2) “Collateral costs” means expenses incurred by a consumer in connection with the repair of a nonconformity in an assistive technology device, including, but not limited to, the cost of an alternative assistive technology device.

(3) “Consumer” means any person (A) who purchases an assistive technology device from a dealer or manufacturer for purposes other than for resale, (B) to whom an assistive technology device is transferred if such transfer occurs before the expiration of an express warranty applicable to such assistive technology device, (C) who may enforce an express warranty applicable to an assistive technology device, or (D) who leases an assistive technology device from a lessor under a written lease.

(4) “Dealer” means any person engaged in the business of selling assistive technology devices to consumers.

(5) “Early termination cost” means an expense or obligation that a lessor incurs as a result of both the termination of a written lease for an assistive technology device before the expiration of the lease term and the return of an assistive technology device to a manufacturer under subsection (b) of section 42-331, including any penalty for prepayment required under any financing arrangement.

(6) “Early termination savings” means an expense or obligation that a lessor avoids as a result of both the termination of a written lease for an assistive technology device before the expiration of the lease term and the return of an assistive technology device to a manufacturer under subsection (b) of section 42-331, including any interest charge that the lessor would have paid to finance the assistive technology device or, if not so financed by the lessor, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of the consumer’s remaining obligation under the lease as of the date of the early termination.

(7) “Express warranty” means an express warranty under section 42a-2-313 that is applicable to an assistive technology device.

(8) “Lessor” means any person who leases an assistive technology device to consumers or who possesses a lessor’s rights under a written lease for an assistive technology device.

(9) “Manufacturer” means any person who manufactures or assembles assistive technology devices, and any agent of such person, including importers, distributors, factory branches, distributor branches and warrantors of such person’s assistive technology devices, but does not include a dealer, a lessor or any person whose activity consists solely of referring consumers to a dealer, a lessor or any person described in this subdivision.

(10) “Nonconformity” means a condition, malfunction or defect that substantially impairs the use, value or safety of an assistive technology device or that is covered by an express warranty applicable to an assistive technology device, but does not include a condition or defect that is the result of abuse, neglect or unauthorized modification or alteration of the assistive technology device.

(11) “Person with a disability” has the same meaning as set forth in section 46a-8.

(P.A. 97-100, S. 1.)



Section 42-331 - Remedies for nonconformity in assistive technology device. Repair, replacement or refund.

(a) If a nonconformity in an assistive technology device occurs or exists during the term of an express warranty applicable to the assistive technology device or within two years of the delivery of the assistive technology device to a consumer, whichever is longer, and the consumer reports the nonconformity to the manufacturer of the assistive technology device or to any of such manufacturer’s authorized dealers or lessors and makes the assistive technology device available for repair during such period, the manufacturer shall repair the nonconformity or cause the nonconformity to be repaired in accordance with this section. If the manufacturer authorizes a dealer or lessor to make any such repair, the manufacturer shall reimburse the dealer or lessor for the cost of such repair. The manufacturer shall respond to a dealer’s or lessor’s request for authorization to repair an assistive technology device not later than the end of the business day following the business day on which such request was made.

(b) After an assistive technology device is made available for repair under subsection (a) of this section, the manufacturer shall reimburse the consumer for the reasonable per day cost incurred by the consumer for the use of an equivalent assistive technology device during the repair period if: (1) The repair period exceeds ten business days, including the business day on which the assistive technology device is made available to the manufacturer or dealer for repair; or (2) the nonconformity is the same as a nonconformity for which the assistive technology device has been made available for repair under subsection (a) of this section on at least two previous occasions.

(c) If an assistive technology device is made available to a dealer or lessor for repair by the manufacturer under subsection (a) of this section and the dealer or lessor fails to forward the assistive technology device to the manufacturer in time for the manufacturer to make the repair within ten business days after the business day on which the assistive technology device was made available to the dealer or lessor, the dealer or lessor shall reimburse the manufacturer for any amount actually paid to the consumer under subsection (b) of this section.

(d) If an assistive technology device is made available for repair under subsection (a) of this section at least three times for the same nonconformity during the term of an express warranty applicable to the assistive technology device or within two years of the delivery of the assistive technology device to a consumer, whichever is longer, or is out of service due to the same nonconformity for not less than thirty consecutive or nonconsecutive calendar days during such period, and such nonconformity is not repaired:

(1) If such assistive technology device was purchased, the manufacturer shall, as directed by the consumer, either (A) accept return of the assistive technology device, replace such returned assistive technology device with an alternative assistive technology device of comparable quality, size and function, and refund any collateral costs paid by the consumer or by a holder of a perfected security interest in the returned assistive technology device; or (B) accept return of the assistive technology device and refund to the consumer or to the holder of a perfected security interest in the returned assistive technology device, or both in proportions as may be applicable, an amount not exceeding the full purchase price plus any finance charge, sales tax, shipping cost and collateral costs paid by the consumer or by such holder, minus a reasonable allowance for use. Such reasonable allowance for use shall not exceed an amount obtained by multiplying the full purchase price of the returned assistive technology device by a fraction, the denominator of which is 1,825 and the numerator of which is the number of days that the returned assistive technology device was used before the consumer first reported the nonconformity under subsection (a) of this section.

(2) If such assistive technology device was leased, the manufacturer shall, as directed by the lessor in accordance with the election of remedies by the consumer, either (A) accept return of the assistive technology device, replace such returned assistive technology device with an alternative assistive technology device of comparable quality, size and function which shall be furnished by the lessor to the consumer as provided in subsection (b) of section 42-332, and refund any collateral costs paid by the lessor or by a holder of a perfected security interest in the returned assistive technology device; or (B) accept return of the assistive technology device, refund to the lessor or to the holder of a perfected security interest in the returned assistive technology device, or both in proportions as may be applicable, the current value of the lease, and reimburse the lessor for, and the lessor shall refund to the consumer as provided in subsection (b) of section 42-332, the amount paid by the consumer under the lease as of the date of such return plus any collateral costs, minus a reasonable allowance for use. For purposes of this subdivision, the current value of such lease equals the total amount for which such lease obligates the consumer during the period of the lease term remaining after its early termination under this subdivision plus the lessor’s early termination costs and the value of the assistive technology device at the expiration of the lease term, if such value is set forth in the lease, minus the lessor’s early termination savings. Such reasonable allowance for use shall not exceed an amount obtained by multiplying the total amount for which such lease obligates the consumer by a fraction, the denominator of which is 1,825 and the numerator of which is the number of days that the returned assistive technology device was used before the consumer first reported the nonconformity under subsection (a) of this section.

(P.A. 97-100, S. 2.)



Section 42-332 - Return by consumer of assistive technology device having nonconformity.

(a) Any consumer who elects a remedy available under subdivision (1) of subsection (d) of section 42-331 shall first offer to transfer the assistive technology device to the manufacturer. Not later than thirty business days after the date such offer is made, the manufacturer shall provide the consumer with the refund or the alternative assistive technology device required by said subdivision. Upon receipt of such refund or alternative assistive technology device, the consumer shall, at the manufacturer’s expense, return the assistive technology device having the nonconformity to the manufacturer or, if directed by the manufacturer, to a dealer, together with any endorsements necessary to make such transfer.

(b) Any consumer who elects a remedy available under subdivision (2) of subsection (d) of section 42-331 shall first offer to return the assistive technology device to the lessor. Not later than thirty business days after the date such offer is made, the lessor shall provide the consumer with the refund or the alternative assistive technology device required by said subdivision. Upon receipt of such refund or alternative assistive technology device, the consumer shall return the assistive technology device having the nonconformity to the lessor at the lessor’s expense. Upon such return, the lessor shall offer to return such assistive technology device to the manufacturer. Not later than thirty business days after the date such offer is made by the lessor, the manufacturer shall reimburse the lessor for any such refund made to the consumer plus any expenses incurred by the lessor in the return of such assistive technology device by the consumer. Upon receipt of such reimbursement, the lessor shall, if directed by the manufacturer and at the manufacturer’s expense, return the assistive technology device having the nonconformity to the manufacturer, together with any endorsements necessary to make such transfer.

(P.A. 97-100, S. 3.)



Section 42-333 - Disclosure of reasons for return of assistive technology device prior to sale or lease.

No assistive technology device that is returned by a consumer in this state under sections 42-331 and 42-332, or by a consumer in another state under a similar law of such state, may be sold, leased or offered for sale or lease in this state on or after January 1, 1998, unless full disclosure of the reasons for such return is made to any prospective consumer who may purchase, lease or receive transfer of such assistive technology device.

(P.A. 97-100, S. 4.)



Section 42-334 - Regulations.

The Commissioner of Consumer Protection, in consultation with the director of the Office of Protection and Advocacy for Persons with Disabilities, may adopt regulations, in accordance with chapter 54, to carry out the provisions of sections 42-330 to 42-333, inclusive. Such regulations may establish an alternative dispute resolution program to investigate and adjudicate disputes arising under sections 42-330 to 42-333, inclusive.

(P.A. 97-100, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-335 - Civil action against manufacturer, dealer or lessor of assistive technology device.

In addition to any other remedy available under the laws of this state, a consumer may bring a civil action against a manufacturer, dealer or lessor of an assistive technology device based on an alleged violation of the provisions of sections 42-330 to 42-336, inclusive. If the court determines that such manufacturer, dealer or lessor violated any provision of sections 42-330 to 42-336, inclusive, the court shall award the consumer the amount of actual damages caused by such violation and may, in its discretion, award to the consumer costs and reasonable attorney’s fees.

(P.A. 97-100, S. 6.)



Section 42-336 - Rights or remedies not limited. Waiver invalid.

(a) Nothing in sections 42-330 to 42-336, inclusive, shall in any way limit the rights or remedies that are otherwise available to a consumer under any other law.

(b) No act or agreement of a consumer shall constitute a valid waiver of any of the provisions of sections 42-330 to 42-336, inclusive.

(P.A. 97-100, S. 7.)






Chapter 743r - Farm, Forestry, Yard and Garden Equipment Dealers and Suppliers

Section 42-345 - Definitions.

As used in sections 42-435 to 42-354, inclusive, unless the context otherwise requires:

(1) “Current net price” means the price listed in a supplier’s price list or catalog in effect at the time a dealer agreement is terminated, less any applicable discounts allowed.

(2) “Dealer” means a person, firm or corporation primarily engaged in the business of retail sales of farm and utility tractors, forestry equipment, light industrial or construction equipment, farm implements, farm machinery, yard and garden equipment, or attachments, accessories or repair parts for such items, but does not include a single line dealer primarily engaged in the retail sale and service of industrial, forestry and construction equipment. For purposes of this subdivision, “single line dealer” means a person, firm or corporation that: (A) Has purchased seventy-five per cent or more of such person’s, firm’s or corporation’s total new product inventory from a single supplier; and (B) has a total annual average sales volume for the previous three years in excess of twenty million dollars for the entire territory for which such person, firm or corporation is responsible.

(3) “Dealer agreement” means a written or oral contract between a dealer and a supplier entered into on or after January 1, 1998, by which the dealer is granted the right to sell or distribute goods or services or to use a trade name, trademark, service mark, logotype, or other advertising or commercial symbol.

(4) “Inventory” means farm and utility tractors, forestry equipment, light industrial or construction equipment, farm implements, farm machinery, yard and garden equipment, and attachments, accessories and repair parts for such items.

(5) “Net cost” means the price a dealer paid a supplier for inventory, less any applicable discounts allowed, plus any amount the dealer paid for freight costs from the supplier’s location to the dealer’s location. In the event of the termination of a dealer agreement by the supplier, “net cost” includes the reasonable cost of assembly or disassembly, or both, performed by the dealer.

(6) “Supplier” means a wholesaler, manufacturer or distributor of inventory who enters into a dealer agreement with a dealer.

(7) “Termination” or “terminate” means the cancellation, nonrenewal or discontinuance of a dealer agreement.

(P.A. 97-179, S. 1.)



Section 42-346 - Termination of dealer agreement by supplier or dealer.

(a) Notwithstanding any contrary provision of any agreement entered into on or after January 1, 1998, prior to the termination of a dealer agreement, a supplier shall notify the dealer of such termination not less than one hundred twenty days prior to the effective date of such termination. No supplier may terminate a dealer agreement without cause. For purposes of this subsection “cause” means the failure of a dealer to comply with any requirements imposed upon the dealer by a dealer agreement, provided such requirements are not substantially different from requirements imposed by agreement upon other similarly situated dealers in this state in the normal course of business.

(b) A supplier may immediately terminate a dealer agreement at any time upon the occurrence of any of the following events:

(1) The filing of a petition for bankruptcy or for receivership either by or against the dealer;

(2) The making by the dealer to the supplier of an intentional and material misrepresentation as to the dealer’s financial status;

(3) Any default by the dealer under a chattel mortgage or other security agreement between the dealer and the supplier;

(4) The commencement of voluntary or involuntary dissolution or liquidation of the dealer if the dealer is a partnership or corporation;

(5) A change in the location of the dealer’s principal place of business as set forth in the dealer agreement without the prior written approval of the supplier, if required by the dealer agreement; or

(6) Withdrawal of an individual proprietor, partner or major shareholder of the dealer, the involuntary termination of a key manager of the dealer, or a substantial reduction in the interest of a partner or major shareholder of the dealer without the prior written consent of the supplier, if required by the dealer agreement.

(c) Unless there is an agreement to the contrary, a dealer that intends to terminate a dealer agreement with a supplier shall notify the supplier of such intent not less than one hundred twenty days prior to the effective date of the termination.

(d) Any notice required to be given under this section by either party to a dealer agreement shall be in writing, shall be made by certified mail or by personal delivery and shall contain, at a minimum:

(1) A statement of intention to terminate the dealer agreement;

(2) A statement of the reasons for such termination; and

(3) The date on which such termination shall become effective.

(P.A. 97-179, S. 2.)



Section 42-347 - Repurchase of inventory by supplier upon termination of dealer agreement, death or incompetency.

(a) Whenever a dealer enters into a dealer agreement under which the dealer agrees to maintain an inventory and such dealer agreement is terminated by either party as provided in section 42-346, the supplier, upon written request of the dealer filed not later than thirty days after the effective date of such termination, shall repurchase the dealer’s inventory as provided in this section and section 42-348, except, there shall be no requirement for the supplier to repurchase inventory pursuant to this section and section 42-348 if:

(1) The dealer has made to the supplier an intentional and material misrepresentation as to the dealer’s financial status;

(2) The dealer has defaulted under a chattel mortgage or other security agreement between the dealer and the supplier; or

(3) The dealer has filed a voluntary petition in bankruptcy.

(b) Whenever a dealer enters into a dealer agreement under which the dealer agrees to maintain an inventory and the dealer or the majority stockholder of the dealer, if the dealer is a corporation, dies or becomes incompetent, the supplier, at the option of the heir, personal representative or guardian of the dealer, or, if the dealer is a corporation, at the option of the person who succeeds to the stock of such majority stockholder, shall repurchase the dealer’s inventory as if the agreement had been terminated. Any option to repurchase under this subsection shall be exercised not later than six months from the date of death of the dealer or majority stockholder or the date on which the dealer or majority stockholder is lawfully determined to be incompetent, whichever is applicable.

(P.A. 97-179, S. 3.)



Section 42-348 - Inventory repurchase. Examination of books and records. Payment for inventory.

(a) Not later than ninety days after receipt of a dealer’s written request, a supplier under a duty to repurchase inventory pursuant to section 42-347 and this section may examine any books or records of the dealer to verify the eligibility of any inventory item for repurchase. Except as otherwise provided in this section and section 42-349, the supplier shall repurchase from the dealer all inventory, required signage, special tools, books, supplies, data processing equipment and software previously purchased from the supplier or other qualified vendor under the dealer agreement and in the possession of the dealer on the date of termination of the dealer agreement.

(b) The supplier shall pay the dealer, for any repurchase of inventory under section 42-347 and this section, as follows:

(1) One hundred per cent of the net cost of all new, undamaged and complete farm and utility tractors, forestry equipment, light industrial or construction equipment, farm implements, farm machinery and yard and garden equipment purchased from the supplier or other qualified vendor under the dealer agreement within the past thirty-six months, less a reasonable allowance for deterioration attributable to weather conditions at the dealer’s location;

(2) Ninety per cent of the current net prices of all new and undamaged repair parts;

(3) Eighty-five per cent of the current net price of all new and undamaged superseded repair parts;

(4) Eighty-five per cent of the latest available published net price of all new and undamaged noncurrent repair parts;

(5) The fair market value of any specific data processing hardware that the supplier required the dealer to acquire in order to satisfy the reasonable requirements of the dealer agreement, including computer systems equipment required and approved by the supplier to communicate with the supplier, provided, the supplier may assume the dealer’s responsibilities under any lease of such hardware or equipment in lieu of such payment;

(6) Seventy-five per cent of the net cost of specialized repair tools, signage, books and supplies purchased pursuant to the requirements of the supplier under the dealer agreement and held by the dealer on the date of termination, provided any such specialized repair tools shall be unique to the supplier’s product line and shall be complete and in usable condition; and

(7) The average as is value shown in current industry guides for any dealer-owned rental fleet financed by the supplier or any finance subsidiary of the supplier.

(c) The party that initiates the termination of a dealer agreement under section 42-346 shall pay the cost of the return, handling, packing and loading of all inventory repurchased under section 42-347 and this section.

(d) Payment required to be made to the dealer under this section shall be made by the supplier not later than forty-five days after receipt of the inventory by the supplier. A penalty may be assessed by the dealer against the supplier in the amount of two per cent per day on any outstanding balance existing after such forty-five-day period. The supplier may apply any payment required to be made to the dealer under this section as a set-off against any amount owed by the dealer to the supplier.

(P.A. 97-179, S. 4.)



Section 42-349 - Exceptions to inventory repurchase requirements.

The provisions of sections 42-347 and 42-348 shall not require the repurchase from a dealer of:

(1) A repair part with a limited storage life or otherwise subject to physical or structural deterioration including, but not limited to, gaskets or batteries;

(2) A single repair part normally priced and sold in a set of two or more items;

(3) A repair part that, because of its condition, cannot be marketed as a new part without repackaging or reconditioning by the supplier or a manufacturer;

(4) Any inventory that the dealer elects to retain;

(5) Any inventory ordered by the dealer after receipt of notice of termination of the dealer agreement by either the dealer or the supplier; or

(6) Any inventory that was acquired by the dealer from a source other than the supplier or other qualified vendor under the dealer agreement.

(P.A. 97-179, S. 5.)



Section 42-350 - Supplier’s consent to transfer of dealer’s business, stock or other interest.

(a) Except as provided in subsection (b) of this section, no supplier shall unreasonably withhold or delay consent to any transfer of a dealer’s business or transfer of the stock or other interest in a dealer whenever such consent is required pursuant to a dealer agreement and the proposed transferee meets the material and reasonable business and financial requirements of the supplier. If the supplier determines that a proposed transferee does not meet such requirements, the supplier shall give the dealer written notice stating the specific reasons for withholding consent not later than ninety days after the date of the dealer’s request for consent. No such proposed transferee may be disqualified by the supplier from being a dealer solely because the proposed transferee is a publicly held corporation.

(b) No supplier shall unreasonably withhold or delay consent to any transfer of a dealer’s business to a member or members of the family of the dealer or the principal owner of the dealer if (1) such consent is required pursuant to a dealer agreement, (2) such family member meets the reasonable business qualifications, experience and character standards of the supplier, and (3) such family member demonstrates to the supplier that such business will be or will continue to be adequately capitalized. If the supplier determines that any such family member does not meet such requirements, the supplier shall give the dealer written notice stating the specific reasons for withholding consent not later than ninety days after the date of the dealer’s request for consent. As used in this subsection, “family” means the spouse, parent, siblings, children, stepchildren and lineal descendants, including those by adoption, of the dealer or principal owner of the dealer.

(c) In any dispute as to whether a supplier has unreasonably withheld consent under this section, the supplier shall have the burden of proving a substantial and reasonable justification for such withholding of consent.

(P.A. 97-179, S. 6.)



Section 42-351 - Payment of consumer warranty claims by supplier.

Whenever a supplier and a dealer enter into a dealer agreement that provides for consumer warranties, the supplier shall pay any warranty claim made for parts and service not later than thirty days after receipt and approval of such claim by the supplier. The supplier shall approve or disapprove a warranty claim not later than thirty days after receipt of such claim by the supplier. If a warranty claim is not disapproved in writing by the thirtieth day after receipt of such claim by the supplier, it shall be deemed to be approved and payment shall be made by the supplier not later than thirty days thereafter.

(P.A. 97-179, S. 7.)



Section 42-352 - Obligation of successor in interest or assignee of supplier or dealer.

The obligation of any supplier or dealer under sections 42-345 to 42-354, inclusive, shall be applied to and made an obligation of any successor in interest or assignee of the supplier or dealer. For purposes of this section, a successor in interest includes, but is not limited to, any purchaser of the assets or stock, any surviving entity resulting from a merger or liquidation, any receiver or any trustee of the original supplier or dealer.

(P.A. 97-179, S. 8.)



Section 42-353 - Security interest in inventory. Arbitration. Waiver void. Settlements.

(a) Nothing in sections 42-345 to 42-354, inclusive, shall be construed to release or terminate a perfected security interest of a supplier in the inventory of a dealer.

(b) Nothing in sections 42-345 to 42-354, inclusive, shall be construed to limit the right of a dealer and a supplier to enter into a dealer agreement providing for the arbitration of disputes arising under such agreement. Any such arbitration shall be consistent with the provisions of said sections and other applicable law. Any such arbitration shall be conducted in the city or town in which the dealer maintains the dealer’s principal place of business in this state.

(c) Any provision contained in a dealer agreement or other contract purporting to waive compliance with any requirement of sections 42-345 to 42-354, inclusive, is void and unenforceable to the extent of such purported waiver.

(d) Nothing in sections 42-345 to 42-354, inclusive, shall be construed to limit or prohibit good-faith settlements of disputes voluntarily entered into between the parties to a dealer agreement.

(P.A. 97-179, S. 9.)



Section 42-354 - Civil action.

Any supplier or dealer may bring an action in the Superior Court to recover damages sustained by reason of a violation of any provision of sections 42-345 to 42-353, inclusive, and, if appropriate, may apply for injunctive relief as provided in chapter 916. Any such action shall be privileged with respect to its assignment for trial. Such supplier or dealer, if successful in such action, shall be entitled to costs and reasonable attorneys’ fees.

(P.A. 97-179, S. 10.)






Chapter 743s - New Emergency Vehicle Warranties

Section 42-355 - New emergency vehicle warranties.

(a) As used in this section:

(1) “Emergency vehicle” means any new motor vehicle used as (A) fire fighting apparatus, (B) an ambulance, or (C) a rescue vehicle, that is purchased or leased by a department on or after July 1, 1999. An emergency vehicle purchased or leased on or after October 1, 1999, is deemed purchased upon acceptance of delivery and payment. An emergency vehicle is deemed leased upon acceptance of delivery and payment of the first lease payment;

(2) “Department” means any (A) agency of the state, (B) municipality, (C) fire department of a municipality, including a volunteer fire department, or (D) volunteer ambulance company, as the case may be;

(3) “Municipality” means any town, city, borough, fire district or other political subdivision of this state; and

(4) “Final stage equipment manufacturer” means a manufacturer that assembles an emergency vehicle from one or more components supplied by other manufacturers.

(b) If an emergency vehicle or any fire fighting or emergency equipment permanently installed in an emergency vehicle does not conform to all applicable express warranties and (1) such emergency vehicle or equipment is subject to a safety-related recall campaign to correct such nonconformity, or (2) such nonconformity is or arises from a manufacturer’s defect and the department reports such nonconformity, in writing, to the final stage equipment manufacturer of such emergency vehicle, or its agent or authorized dealer, during the period of two years following the date of acceptance of delivery of such emergency vehicle to the department, such final stage equipment manufacturer, or its agent or authorized dealer, shall make such repairs as are necessary to conform such emergency vehicle or equipment to such express warranties or shall reimburse the department for the cost of such repairs, notwithstanding the fact that such repairs are made after the expiration of such two-year period.

(c) The Commissioner of Consumer Protection may adopt regulations, in accordance with chapter 54, to carry out the provisions of this section.

(d) Nothing in this section shall in any way limit the rights or remedies which are otherwise available to a department under any other law.

(P.A. 98-108, S. 1; P.A. 99-76; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 99-76 amended Subsec. (a)(1) to specify when emergency vehicles are deemed purchased or leased and amended Subsec. (b)(2) to require that reports of nonconformity be issued in writing and to tie deadline for reporting nonconformity to date of acceptance of delivery rather than date of original delivery; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.






Chapter 743t - Dry Cleaning

Section 42-360 - Dry cleaning price information. Penalty. Unfair trade practice.

(a) Each person, firm or corporation conducting a dry cleaning business shall either:

(1) Post a list containing the retail price, including taxes, charged for each type of garment cleaned or accepted for cleaning by such business, except for garments requiring special handling or care. Any such price list shall be displayed in a prominent location on the premises of such business for viewing by customers; or

(2) Furnish on the premises of such business a printed leaflet or flyer containing the price information set forth in subdivision (1) of this subsection. Any such leaflet or flyer shall be readily available to customers in a conspicuous location at each service counter.

(b) Any such person, firm or corporation that violates any provision of subsection (a) of this section shall be fined not more than one hundred dollars.

(c) A violation of any provision of subsection (a) of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 98-230.)






Chapter 743u - Miscellaneous Consumer Cards

Section 42-370 - Prepaid calling cards. Definitions. Disclosures. Regulations. Violations.

(a) As used in this section, (1) “prepaid calling card company” means a company that provides a prepaid calling service to the public using its own network or resold services, (2) “prepaid calling service” means a prepaid telecommunications service that allows an end user to originate a call using an access number and authorization code, and (3) “telecommunications service” means telecommunications service, as defined in section 16-247a.

(b) Each prepaid calling card company that sells or offers for sale prepaid calling cards shall, at the time of sale, disclose clearly and conspicuously: (1) Any surcharges or fees, including monthly fees, per call access fees and surcharges for the first minute or unit of use that may be applicable to the use of the prepaid calling card; (2) any rounding of time used by the consumer and the formula of computation of such rounding of time; (3) any application or other fees charged to the consumer; (4) any restrictions on use of the prepaid calling card; and (5) a toll-free consumer assistance telephone number.

(c) The Commissioner of Consumer Protection may adopt regulations in accordance with the provisions of chapter 54, prescribing additional information that a prepaid calling card company shall provide to consumers at the time of purchase.

(d) A violation of this section shall be deemed an unfair or deceptive practice under section 42-110b.

(P.A. 00-71; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 42-371 - Consumer discount cards. Definitions. Notice. Prohibited and permitted uses of consumer information. Violations.

(a) As used in this section:

(1) “Retailer” means any person who sells goods used primarily for personal, family or household purposes to a person who is not in the business of reselling such goods;

(2) “Discount card or device” means any card or device issued by a retailer to a consumer, that the consumer may use to obtain a discount when making purchases from the retailer, including, but not limited to, a scanner card;

(3) “Consumer” means an individual who is an actual or prospective purchaser of goods used primarily for personal, family or household purposes; and

(4) “Consumer information” means information that identifies a consumer and that is obtained by a retailer from the consumer’s use of a discount card or device issued by the retailer in the course of the retailer’s business.

(b) No retailer who issues, or has issued, a discount card or device in this state to a consumer may sell, lease or relinquish to any other person, firm or corporation any consumer information, unless (1) the retailer provides reasonable prior written notice to the consumer, (2) the retailer provides the consumer with the option, at the time the consumer applies for the discount card or device or at the time the consumer receives an unsolicited discount card or device, of preventing the retailer from selling, leasing or relinquishing such information, and (3) the consumer does not exercise such option to prevent the retailer from selling, leasing or relinquishing such information.

(c) Such notice shall (1) state that information identifying the consumer may be sold, leased or relinquished to other persons, firms or corporations, (2) describe the purposes for which such information would be used, and (3) include a form the consumer may use to prevent the retailer from selling, leasing or relinquishing such information.

(d) Nothing in this section shall be construed to supersede the federal Fair Credit Reporting Act (15 USC 1681 et seq.).

(e) The provisions of this section do not apply to the sale, lease or relinquishing of consumer information by a retailer to another person, firm or corporation that directly or through one or more intermediaries, controls, or is controlled by, or is under common control with, such retailer.

(f) Notwithstanding the provisions of subsection (b) of this section, a retailer may relinquish consumer information to (1) a credit rating agency, as defined in section 36a-695, or a consumer reporting agency, as defined in 15 USC 1681 et seq., provided such information may be relinquished only if the discount card or device also functions as a credit card, as defined in section 53a-128a, (2) a person, firm or corporation performing or providing services used for the delivery of such retailer’s promotional offers, or (3) a person, firm or corporation performing or providing services used for the delivery of such retailer’s billing statements.

(g) Any violation of any provision of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 00-100.)









Title 42a - Uniform Commercial Code

Article 1 - General Provisions

Section 42a-1-101 - Short titles.

(a) This title may be cited as the “Uniform Commercial Code”.

(b) This article may be cited as “Uniform Commercial Code–General Provisions”.

(1959, P.A. 133, S. 1-101; P.A. 05-109, S. 1.)

History: P.A. 05-109 amended section to adopt the 2001 Revision of Uniform Commercial Code Article 1–General Provisions.



Section 42a-1-102 - Scope of article.

This article applies to a transaction to the extent that it is governed by another article of this title.

(1959, P.A. 133, S. 1-102; P.A. 05-109, S. 2.)

History: P.A. 05-109 amended section to adopt the 2001 Revision of Uniform Commercial Code Article 1–General Provisions.

Former Subsec. (1):

Cited. 6 CA 530.

Former Subsec. (2):

Cited. 230 C. 486.



Section 42a-1-103 - Construction of title to promote its purposes and policies; applicability of supplemental principles of law.

(a) This title shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1) To simplify, clarify and modernize the law governing commercial transactions;

(2) To permit the continued expansion of commercial practices through custom, usage and agreement of the parties; and

(3) To make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of this title, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions.

(1959, P.A. 133, S. 1-103; P.A. 05-109, S. 3.)

History: P.A. 05-109 amended section to adopt the 2001 Revision of Uniform Commercial Code Article 1–General Provisions.

Cited. 14 CA 481.



Section 42a-1-104 - Construction against implied repeal.

This title being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

(1959, P.A. 133, S. 1-104.)



Section 42a-1-105 - Severability.

If any provision or clause of this title or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this title which can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

(1959, P.A. 133, S. 1-105; P.A. 76-369, S. 1; P.A. 90-202, S. 2, 3; P.A. 93-107, S. 1; P.A. 96-198, S. 18; P.A. 97-182, S. 65; P.A. 01-132, S. 134; P.A. 02-131, S. 91; P.A. 05-109, S. 4.)

History: P.A. 76-369 substituted “Perfection provisions of the article on secured transactions. Section 42a-9-103a” for “Policy and scope” of that article and allied sections; P.A. 90-202 amended Subsec. (2) by adding provision re governing law in the article on funds transfers; P.A. 93-107 amended Subsec. (2) by deleting “Bulk transfers subject to the article on bulk transfers. Section 42a-6-102.”; P.A. 96-198 amended Subsec. (2) by adding “Letters of credit. Section 42a-5-116.”; P.A. 97-182 amended Subsec. (2) by replacing reference to Sec. 42a-8-106 with Sec. 42a-8-110; P.A. 01-132 amended Subsec. (2) by replacing “Perfection provisions of the article on secured transactions. Section 42a-9-103a.” with “Law governing perfection, the effect of perfection or nonperfection and the priority of security interests and agricultural liens. Sections 42a-9-301 to 42a-9-307, inclusive.”; P.A. 02-131 amended Subsec. (2) by adding provision re applicability of article on leases; P.A. 05-109 amended section to adopt the 2001 Revision of Uniform Commercial Code Article 1–General Provisions.



Section 42a-1-106 - Use of singular and plural; gender.

In this title, unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and those in the plural include the singular; and

(2) Words of any gender also refer to any other gender.

(1959, P.A. 133, S. 1-106; P.A. 05-109, S. 5.)

History: P.A. 05-109 amended section to adopt the 2001 Revision of Uniform Commercial Code Article 1–General Provisions.



Section 42a-1-107 - Waiver or renunciation of claim or right after breach.

Section 42a-1-107 is repealed, effective October 1, 2005.

(1959, P.A. 133, S. 1-107; P.A. 05-109, S. 56.)



Section 42a-1-108 - Relation to Electronic Signatures in Global and National Commerce Act.

This article modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., except that nothing in this article modifies, limits or supersedes Section 101(c) of that act, 15 USC 7001(c), or authorizes electronic delivery of any of the notices described in Section 103(b) of that act, 15 USC 7003(b).

(P.A. 05-109, S. 6.)



Section 42a-1-201 - General definitions.

(a) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other articles of this title that apply to particular articles or parts thereof, have the meanings stated.

(b) Subject to definitions contained in other articles of this title that apply to particular articles or parts thereof, in this title:

(1) “Action”, in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity and any other proceeding in which rights are determined.

(2) “Aggrieved party” means a party entitled to pursue a remedy.

(3) “Agreement”, as distinguished from “contract”, means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing or usage of trade as provided in section 42a-1-303.

(4) “Bank” means any person engaged in the business of banking and includes a savings bank, savings and loan association, credit union and trust company.

(5) “Bearer” means a person in control of a negotiable electronic document of title or a person in possession of an instrument, a negotiable tangible document of title, or a certificated security payable to bearer or endorsed in blank.

(6) “Bill of lading” means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7) “Branch” includes a separately incorporated foreign branch of a bank.

(8) “Burden of establishing” a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) “Buyer in ordinary course of business” means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller’s own usual or customary practices. A person that sells oil, gas or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under article 2 may be a buyer in ordinary course of business. “Buyer in ordinary course of business” does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) “Conspicuous”, with reference to a term, means so written, displayed or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is “conspicuous” or not is a decision for the court. Conspicuous terms include the following:

(A) A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font or color to the surrounding text of the same or lesser size; and

(B) Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11) “Consumer” means an individual who enters into a transaction primarily for personal, family or household purposes.

(12) “Contract”, as distinguished from “agreement”, means the total legal obligation that results from the parties’ agreement as determined by this title as supplemented by any other applicable laws.

(13) “Creditor” includes a general creditor, a secured creditor, a lien creditor and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity and an executor or administrator of an insolvent debtor’s or assignor’s estate.

(14) “Defendant” includes a person in the position of defendant in a counterclaim, cross-claim or third-party claim.

(15) “Delivery” with respect to an electronic document of title means voluntary transfer of control and with respect to instruments, tangible documents of title, chattel paper, or certificated securities means voluntary transfer of possession.

(16) “Document of title” means a record (A) that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold and dispose of the record and the goods the record covers, and (B) that purports to be issued by or addressed to a bailee and to cover goods in the bailee’s possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(17) “Fault” means a default, breach or wrongful act or omission.

(18) “Fungible goods” means:

(A) Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or

(B) Goods that by agreement are treated as equivalent.

(19) “Genuine” means free of forgery or counterfeiting.

(20) “Good faith” means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) “Holder” means:

(A) The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

(B) The person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

(C) The person in control of a negotiable electronic document of title.

(22) “Insolvency proceeding” includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) “Insolvent” means:

(A) Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) Being unable to pay debts as they become due; or

(C) Being insolvent within the meaning of federal bankruptcy law.

(24) “Money” means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) “Organization” means a person other than an individual.

(26) “Party”, as distinguished from “third party”, means a person that has engaged in a transaction or made an agreement subject to this title.

(27) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

(28) “Present value” means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) “Purchase” means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift or any other voluntary transaction creating an interest in property.

(30) “Purchaser” means a person that takes by purchase.

(31) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) “Remedy” means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) “Representative” means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor or administrator of an estate.

(34) “Right” includes remedy.

(35) “Security interest” means an interest in personal property or fixtures which secures payment or performance of an obligation. “Security interest” includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible or a promissory note in a transaction that is subject to article 9. “Security interest” does not include the special property interest of a buyer of goods on identification of such goods to a contract for sale under section 42a-2-401, but a buyer may also acquire a “security interest” by complying with article 9. Except as otherwise provided in section 42a-2-505, the right of a seller or lessor of goods under article 2 or 2A to retain or acquire possession of the goods is not a “security interest”, but a seller or lessor may also acquire a “security interest” by complying with article 9. The retention or reservation of title by a seller of goods, notwithstanding shipment or delivery to the buyer under section 42a-2-401, is limited in effect to a reservation of a “security interest”. Whether a transaction in the form of a lease creates a “security interest” is determined pursuant to section 42a-1-203.

(36) “Send” in connection with a writing, record or notice means:

(A) To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) In any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) “Signed” includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(39) “Surety” includes a guarantor or other secondary obligor.

(40) “Term” means a portion of an agreement that relates to a particular matter.

(41) “Unauthorized signature” means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) “Warehouse receipt” means a document of title issued by a person engaged in the business of storing goods for hire.

(43) “Written” or “writing” includes printing, typewriting or any other intentional reduction to tangible form.

(1959, P.A. 133, S. 1-201; 1963, P.A. 526, S. 1, 2; P.A. 76-369, S. 2, 3; P.A. 79-435, S. 53; P.A. 91-162, S. 16, 18; 91-304, S. 108–110; May Sp. Sess. P.A. 92-11, S. 11, 70; P.A. 01-132, S. 135–137; P.A. 02-131, S. 92; P.A. 04-64, S. 43; P.A. 05-109, S. 7.)

History: 1963 act substituted “credit” for “creditor” in Subdiv. (21) defining “honor” and defined what constitutes due diligence in Subdiv. (27); P.A. 76-369 included sellers of minerals as sellers to which provisions apply in Subdiv. (9) defining “buyer in ordinary course of business” and excluded interest of buyer of contract rights from consideration as “security interest” in Subdiv. (37); P.A. 79-435 specified “certificated” securities in Subdivs. (5), (14) and (20); P.A. 91-162 amended Subdiv. (37) to specifically exclude consumer rent-to-own agreements, as defined in Sec. 42-240, from the definition of “security interest”; P.A. 91-304 amended the definition of “holder” in Subdiv. (24) by defining holder separately with respect to “a negotiable instrument” and with respect to “a document of title”, amended the definition of “money” in Subdiv. (24) by replacing “as a part of its currency” with “and includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more nations”, and amended the definition of “unauthorized signature or endorsement” in Subdiv. (43) by deleting an unauthorized “endorsement” as a defined term; May Sp. Sess. P.A. 92-11 amended Subdiv. (44) to replace reference to Secs. “42a-4-208 and 42a-4-209” with Secs. “42a-4-210 and 42a-4-211”; P.A. 01-132 redefined “buyer in ordinary course of business” to rephrase provisions, add provision that a person buys goods in the ordinary course if the sale comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller’s own usual or customary practices and add provision that only a buyer that takes possession of the goods or has a right to recover the goods from the seller under article 2 may be a buyer in ordinary course of business, redefined “purchase” to include taking by security interest and redefined “security interest” to rephrase provisions, include any interest of a consignor and a buyer of a payment intangible or a promissory note and add provision re right of a seller or lessor of goods under article 2 to retain or acquire possession of the goods not being a “security interest”; P.A. 02-131 redefined “security interest” in Subdiv. (37) by revising provisions re leases and rights of sellers and lessors of goods; P.A. 04-64 amended definitions of “bearer”, “bill of lading”, “conspicuous”, “delivery”, “document of title”, “holder”, “notice” of a fact, “notifies”, “send” and “warehouse receipt” and made technical changes to conform to revisions made to article 7 by the same act; P.A. 05-109 amended section to adopt the 2001 Revision of Uniform Commercial Code Article 1–General Provisions.

Bearer of promissory note was a holder in due course. 91 CA 268.

Holder is one who has right of recourse. 32 CS 179. Cited. 36 CS 506.

Subsec. (b):

Subdiv. (1):

Cited. 38 CA 44.

Subdiv. (3):

Cited. 160 C. 468. Security interest may be applied to after acquired property by agreement of the parties. 168 C. 152.

Cited. 26 CS 336.

Subdiv. (9):

Cited. 31 CS 525.

Subdiv. (10):

Cited. 187 C. 405. Cited. 206 C. 409.

Cited. 31 CA 455.

Definition limited to title 42a and not applicable to Home Solicitation Sales Act (chapter 740). 36 CS 506.

Cited. 6 Conn. Cir. Ct. 482, 483.

Subdiv. (16) (former Subdiv. (15)):

“Document of title to goods” does not embrace a stock certificate; it must be an instrument referring to specific goods. 94 C. 609. Cited. 198 C. 624.

Subdiv. (20) (former Subdiv. (19)):

Applied in case of bank presenting draft for acceptance. 105 C. 41. Cited. 182 C. 437. Cited. 187 C. 637. Cited. 242 C. 17.

Subdiv. (21) (former Subdiv. (20)):

Cited. 182 C. 530.

Cited. 1 CA 162. Cited. 4 CA 376.

Subdiv. (35) (former Subdiv. (37)):

Cited. 165 C. 364, 367. Security interest may be applied to after acquired property by agreement of the parties. 168 C. 152. Cited. 182 C. 437. Cited. 198 C. 624.

Cited. 25 CS 335. Cited. 36 CS 183. Cited 40 CS 475.

Cited. 5 Conn. Cir. Ct. 406.

Subdiv. (37) (former Subdiv. (39)):

Cited. 189 C. 518.

Cited. 36 CS 586.

Subdiv. (41) (former Subdiv. (43)):

Cited. 171 C. 63.

Cited. 40 CS 70.



Section 42a-1-202 - Notice; knowledge.

(a) Subject to subsection (f) of this section, a person has “notice” of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) “Knowledge” or “knows” means actual knowledge.

(c) “Discover”, “learn” or words of similar import refer to knowledge rather than to reason to know.

(d) A person “notifies” or “gives” a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f) of this section, a person “receives” a notice or notification when:

(1) It comes to that person’s attention; or

(2) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual’s attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual’s regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(1959, P.A. 133, S. 1-202; P.A. 05-109, S. 8.)

History: P.A. 05-109 amended section to adopt the 2001 Revision of Uniform Commercial Code Article 1–General Provisions.



Section 42a-1-203 - Lease distinguished from security interest.

(a) Whether a transaction in the form of a lease creates a lease or a security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) The lessee assumes risk of loss of the goods;

(3) The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording or registration fees, or service or maintenance costs;

(4) The lessee has an option to renew the lease or to become the owner of the goods;

(5) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee’s reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The “remaining economic life of the goods” and “reasonably predictable” fair market rent, fair market value or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

(1959, P.A. 133, S. 1-203; P.A. 84-546, S. 99, 173; P.A. 05-109, S. 9.)

History: P.A. 84-546 substituted “enforcement” for “endorsement”, in conformance with original act; P.A. 05-109 amended section to adopt the 2001 Revision of Uniform Commercial Code Article 1–General Provisions.

Cited as Sec. 42a-203. 42 CS 302.



Section 42a-1-204 - Value.

Except as otherwise provided in articles 3, 4 and 5, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.

(1959, P.A. 133, S. 1-204; P.A. 05-109, S. 10.)

History: P.A. 05-109 amended section to adopt the 2001 Revision of Uniform Commercial Code Article 1–General Provisions.

Former Subsec. (2):

Cited. 172 C. 112.



Section 42a-1-205 - Reasonable time; seasonableness.

(a) Whether a time for taking an action required by this title is reasonable depends on the nature, purpose and circumstances of the action.

(b) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

(1959, P.A. 133, S. 1-205; P.A. 05-109, S. 11.)

History: P.A. 05-109 amended section to adopt the 2001 Revision of Uniform Commercial Code Article 1–General Provisions.



Section 42a-1-206 - Presumptions.

Whenever this title creates a “presumption” with respect to a fact, or provides that a fact is “presumed”, the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence.

(1959, P.A. 133, S. 1-206; P.A. 05-109, S. 12.)

History: P.A. 05-109 amended section to adopt the 2001 Revision of Uniform Commercial Code Article 1–General Provisions.

Cited. 37 CS 751.



Section 42a-1-207 and 42a-1-208 - Performance or acceptance under reservation of rights. Option to accelerate at will.

Sections 42a-1-207 and 42a-1-208 are repealed, effective October 1, 2005.

(1959, P.A. 133, S. 1-207, 1-208; P.A. 91-304, S. 111; May Sp. Sess. P.A. 92-11, S. 12, 70; P.A. 05-109, S. 56.)



Section 42a-1-301 - Territorial applicability; parties’ power to choose applicable law.

(a) Except as provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation, the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties. Failing such agreement, this title applies to transactions bearing an appropriate relation to this state.

(b) Where one of the following provisions of this title specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law, including the conflict of laws rules, so specified:

Rights of creditors sold goods. Section 42a-2-402.

Applicability of the article on leases. Sections 42a-2A-105 and 42a-2A-106.

Applicability of the article on bank deposits and collections. Section 42a-4-102.

Governing law in the article on funds transfers. Section 42a-4A-507.

Letters of credit. Section 42a-5-116.

Applicability of the article on investment securities. Section 42a-8-110.

Law governing perfection, the effect of perfection or nonperfection and the priority of security interests and agricultural liens. Sections 42a-9-301 to 42a-9-307, inclusive.

(P.A. 05-109, S. 13.)

Subsec. (1):

Cited. 189 C. 591.

Cited. 14 CA 481.

Cited. 37 CS 7.

Cited. 6 Conn. Cir. Ct. 539.



Section 42a-1-302 - Variation by agreement.

(a) Except as otherwise provided in subsection (b) of this section or elsewhere in this title, the effect of provisions of this title may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness and care prescribed by this title may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of such obligations is to be measured if such standards are not manifestly unreasonable. Whenever this title requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of this title of the phrase “unless otherwise agreed”, or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

(P.A. 05-109, S. 14.)



Section 42a-1-303 - Course of performance, course of dealing and usage of trade.

(a) A “course of performance” is a sequence of conduct between the parties to a particular transaction that exists if:

(1) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A “course of dealing” is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A “usage of trade” is any practice or method of dealing having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties’ agreement, may give particular meaning to specific terms of the agreement and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f) of this section, the express terms of an agreement and any applicable course of performance, course of dealing or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) Express terms prevail over course of performance, course of dealing and usage of trade;

(2) Course of performance prevails over course of dealing and usage of trade; and

(3) Course of dealing prevails over usage of trade.

(f) Subject to section 42a-2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

(P.A. 05-109, S. 15.)



Section 42a-1-304 - Obligation of good faith.

Every contract or duty within this title imposes an obligation of good faith in its performance and enforcement.

(P.A. 05-109, S. 16.)



Section 42a-1-305 - Remedies to be liberally administered.

(a) The remedies provided by this title must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed, but neither consequential or special damages nor penal damages may be had except as specifically provided in this title or by other rule of law.

(b) Any right or obligation declared by this title is enforceable by action unless the provision declaring it specifies a different and limited effect.

(P.A. 05-109, S. 17.)



Section 42a-1-306 - Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

(P.A. 05-109, S. 18.)



Section 42a-1-307 - Prima facie evidence by third-party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher’s or inspector’s certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

(P.A. 05-109, S. 19.)



Section 42a-1-308 - Performance or acceptance under reservation of rights.

(a) A party that, with explicit reservation of rights, performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as “without prejudice”, “under protest” or the like are sufficient.

(b) Subsection (a) of this section does not apply to an accord and satisfaction.

(P.A. 05-109, S. 20.)



Section 42a-1-309 - Option to accelerate at will.

A term providing that one party or that party’s successor in interest may accelerate payment or performance or require collateral or additional collateral “at will” or when the party “deems itself insecure”, or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

(P.A. 05-109, S. 21.)



Section 42a-1-310 - Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

(P.A. 05-109, S. 22.)






Article 2 - Sales

Section 42a-2-101 - Short title: Uniform Commercial Code–Sales.

This article shall be known and may be cited as “Uniform Commercial Code–Sales”.

(1959, P.A. 133, S. 2-101.)



Section 42a-2-102 - Scope; certain security and other transactions excluded from this article.

Unless the context otherwise requires, this article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

(1959, P.A. 133, S. 2-102.)

Use of products involved in a beauty treatment does not amount to a sale of goods but to a rendition of services. 25 CS 114. Contract to furnish labor and materials is not a “transaction in goods” within meaning of this section. 33 CS 108. Cited. 41 CS 466.



Section 42a-2-103 - Definitions and index of definitions.

(1) In this article unless the context otherwise requires: (a) “Buyer” means a person who buys or contracts to buy goods. (b) “Receipt” of goods means taking physical possession of them. (c) “Seller” means a person who sells or contracts to sell goods.

(2) Other definitions applying to this article or to specified parts thereof and the sections in which they appear are:

“Acceptance”. Section 42a-2-606.

“Banker’s credit”. Section 42a-2-305.

“Between merchants”. Section 42a-2-104.

“Cancellation”. Section 42a-2-106(4).

“Commercial unit”. Section 42a-2-105.

“Confirmed credit”. Section 42a-2-325.

“Conforming to contract”. Section 42a-2-106.

“Contract for sale”. Section 42a-2-106.

“Cover”. Section 42a-2-712.

“Entrusting”. Section 42a-2-403.

“Financing agency”. Section 42a-2-104.

“Future goods”. Section 42a-2-105.

“Goods”. Section 42a-2-105.

“Identification”. Section 42a-2-501.

“Installment contract”. Section 42a-2-612.

“Letter of credit”. Section 42a-2-325.

“Lot”. Section 42a-2-105.

“Merchant”. Section 42a-2-104.

“Overseas”. Section 42a-2-323.

“Person in position of seller”. Section 42a-2-707.

“Present sale”. Section 42a-2-106.

“Sale”. Section 42a-2-106.

“Sale on approval”. Section 42a-2-326.

“Sale or return”. Section 42a-2-326.

“Termination”. Section 42a-2-106.

(3) The following definitions in other articles apply to this article:

“Check”. Section 42a-3-104.

“Consignee”. Section 42a-7-102.

“Consignor”. Section 42a-7-102.

“Consumer goods”. Section 42a-9-102.

“Dishonor”. Section 42a-3-502.

“Draft”. Section 42a-3-104.

(4) In addition article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(1959, P.A. 133, S. 2-103; May Sp. Sess. P.A. 92-11, S. 13, 70; P.A. 01-132, S. 138; P.A. 04-64, S. 44; P.A. 05-109, S. 23.)

History: May Sp. Sess. P.A. 92-11 amended Subsec. (3) to replace Sec. 42a-3-507 as the statutory reference for the definition of “Dishonor” with Sec. 42a-3-502; P.A. 01-132 amended Subsec. (3) to replace Sec. 42a-9-109 with Sec. 42a-9-102 as the statutory reference for the definition of “Consumer goods”; P.A. 04-64 amended Subsec. (3) by adding reference to “control” as provided in Sec. 42a-7-106 to conform to revisions made to article 7 by the same act; P.A. 05-109 amended Subsec. (1) by deleting definition of “good faith” and making technical changes to conform to revisions made to article 1 by the same act.

Subsec. (1):

Subdiv. (d) cited. 172 C. 112. Subdiv. (b) cited. 187 C. 637. Subdiv. (d) cited. 216 C. 65.



Section 42a-2-104 - Definitions: “Merchant”; “between merchants”; “financing agency”.

(1) “Merchant” means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) “Financing agency” means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller’s draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. “Financing agency” includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods as provided by section 42a-2-707.

(3) “Between merchants” means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

(1959, P.A. 133, S. 2-104; P.A. 04-64, S. 45.)

History: P.A. 04-64 amended Subsec. (2) by adding “or are associated with” to conform to revisions made to article 7 by the same act.



Section 42a-2-105 - Definitions: Transferability; “goods”; “future” goods; “lot”; “commercial unit”.

(1) “Goods” means all things, including specially manufactured goods, which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities covered by article 8 and things in action. “Goods” also includes the unborn young of animals and growing crops and other identified things attached to realty as described in section 42a-2-107.

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are “future” goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller’s interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) “Lot” means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) “Commercial unit” means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite or furniture or an assortment of sizes, or a quantity, as a bale, gross, or carload, or any other unit treated in use or in the relevant market as a single whole.

(1959, P.A. 133, S. 2-105.)

Use of products involved in a beauty treatment does not amount to a sale of goods but to a rendition of services. 25 CS 114. Cited. 41 CS 179.

Cited. 6 Conn. Cir. Ct. 482.

Subsec. (1):

Cited. 212 C. 167.

Cited. 28 CS 481. Contract to furnish labor and materials is not sale of “goods” under this section. 33 CS 108. Cited. 37 CS 735. Cited. 41 CS 566.



Section 42a-2-106 - Definitions: “Contract”; “agreement”; “contract for sale”; “sale”; “present sale”; “conforming” to contract; “termination”; “cancellation”.

(1) In this article unless the context otherwise requires “contract” and “agreement” are limited to those relating to the present or future sale of goods. “Contract for sale” includes both a present sale of goods and a contract to sell goods at a future time. A “sale” consists in the passing of title from the seller to the buyer for a price as provided by section 42a-2-401. A “present sale” means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are “conforming” or conform to the contract when they are in accordance with the obligations under the contract.

(3) “Termination” occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On “termination” all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) “Cancellation” occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of “termination” except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance.

(1959, P.A. 133, S. 2-106.)

Cited. 25 CS 111.

Subsec. (1):

Cited. 183 C. 266.

Cited. 26 CS 221. Cited. 37 CS 735.



Section 42a-2-107 - Goods to be severed from realty; recording.

(1) A contract for the sale of minerals or the like, including oil and gas, or a structure or its materials to be removed from realty is a contract for the sale of goods within this article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer’s rights under the contract for sale.

(1959, P.A. 133, S. 2-107; P.A. 76-369, S. 4, 5.)

History: P.A. 76-369 deleted reference to contracts for sale of timber in Subsec. (1) but added reference to such contracts in Subsec. (2) and specifically included contracts for sale of oil and gas in Subsec. (1).

Cited. 174 C. 535.



Section 42a-2-201 - Formal requirements; statute of frauds.

(1) Except as otherwise provided in this section a contract for the sale of goods for the price of five hundred dollars or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable (a) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller’s business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or (b) if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or (c) with respect to goods for which payment has been made and accepted or which have been received and accepted as provided by section 42a-2-606.

(1959, P.A. 133, S. 2-201.)

Although under statute, oral agreements for the sale of goods priced at or above $500 are presumptively unenforceable, certain oral agreements are enforceable. Namely, oral agreements for the sale of “specially manufactured goods” that meet a four-part standard discussed by the court are enforceable. 70 CA 477.

Subsec. (3):

Subdiv. (a) cited. 183 C. 266.



Section 42a-2-202 - Final written expression: Parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented (a) by course of performance, course of dealing or usage of trade as provided by section 42a-1-303; and (b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

(1959, P.A. 133, S. 2-202; P.A. 05-109, S. 24.)

History: P.A. 05-109 replaced references to Secs. 42a-1-205 and 42a-2-208 with reference to Sec. 42a-1-303 and made a technical change to conform to revisions made to article 1 by the same act.



Section 42a-2-203 - Seals inoperative.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

(1959, P.A. 133, S. 2-203.)



Section 42a-2-204 - Formation in general.

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

(1959, P.A. 133, S. 2-204.)



Section 42a-2-205 - Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

(1959, P.A. 133, S. 2-205.)



Section 42a-2-206 - Offer and acceptance in formation of contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances, (a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances; (b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

(1959, P.A. 133, S. 2-206.)

Cited. 41 CS 545.



Section 42a-2-207 - Additional terms in acceptance or confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless: (a) The offer expressly limits acceptance to the terms of the offer; (b) they materially alter it; or (c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this title.

(1959, P.A. 133, S. 2-207.)

Subsec. (2):

Subdiv. (c) cited. 202 C. 277.



Section 42a-2-208 - Course of performance or practical construction.

Section 42a-2-208 is repealed, effective October 1, 2005.

(1959, P.A. 133, S. 2-208; P.A. 05-109, S. 56.)



Section 42a-2-209 - Modification, rescission and waiver.

(1) An agreement modifying a contract within this article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of section 42a-2-201 must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

(1959, P.A. 133, S. 2-209.)

Subsec. (5):

Cited. 190 C. 756.



Section 42a-2-210 - Delegation of performance; assignment of rights.

(1) A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in section 42a-9-406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor’s due performance of his entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection or enforcement of a security interest in the seller’s interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer’s chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of “the contract” is to be construed as barring only the delegation to the assignee of the assignor’s performance.

(5) An assignment of “the contract” or of “all my rights under the contract” or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances, as in an assignment for security, indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee as provided by section 42a-2-609.

(1959, P.A. 133, S. 2-210; P.A. 01-132, S. 139.)

History: P.A. 01-132 amended Subsec. (2) to add “Except as otherwise provided in section 42a-9-406,” added a new Subsec. (3) re creation, attachment, perfection or enforcement of a security interest in the seller’s interest under a contract and renumbered Subsecs. (3), (4) and (5) as Subsecs. (4), (5) and (6), respectively.



Section 42a-2-301 - General obligations of parties.

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

(1959, P.A. 133, S. 2-301.)



Section 42a-2-302 - Unconscionable contract or clause.

(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

(1959, P.A. 133, S. 2-302.)

Cited. 2 CA 119. Cited. 27 CA 628. Cited 31 CA 455.

Cited. 36 CS 183.

Cited. 6 Conn. Cir. Ct. 540.

Subsec. (1):

Cited. 216 C. 40.



Section 42a-2-303 - Allocation or division of risks.

Where this article allocates a risk or a burden as between the parties “unless otherwise agreed”, the agreement may not only shift the allocation but may also divide the risk or burden.

(1959, P.A. 133, S. 2-303.)



Section 42a-2-304 - Price payable in money, goods, realty, or otherwise.

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller’s obligations with reference to them are subject to this article, but not the transfer of the interest in realty or the transferor’s obligations in connection therewith.

(1959, P.A. 133, S. 2-304.)



Section 42a-2-305 - Open price term.

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if (a) nothing is said as to price; or (b) the price is left to be agreed by the parties and they fail to agree; or (c) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price is fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable to do so must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

(1959, P.A. 133, S. 2-305.)



Section 42a-2-306 - Output, requirements and exclusive dealings.

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

(1959, P.A. 133, S. 2-306; February, 1965, P.A. 377, S. 1.)

History: 1965 act specified seller’s obligation to use best efforts to “supply the goods” and buyer’s obligation to use best efforts “to promote their sale” rather than seller’s obligation to use best efforts “to promote their sale”.



Section 42a-2-307 - Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

(1959, P.A. 133, S. 2-307.)



Section 42a-2-308 - Absence of specified place for delivery.

Unless otherwise agreed, (a) the place for delivery of goods is the seller’s place of business or if he has none his residence; but (b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and (c) documents of title may be delivered through customary banking channels.

(1959, P.A. 133, S. 2-308.)



Section 42a-2-309 - Absence of specific time provisions; notice of termination .

(1) The time for shipment or delivery or any other action under a contract if not provided in this article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

(1959, P.A. 133, S. 2-309.)

Cited. 45 CA 633.



Section 42a-2-310 - Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed, (a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and (b) if the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract; and (c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) of this section then payment is due regardless of where the goods are to be received (1) at the time and place at which the buyer is to receive delivery of the tangible documents, or (2) at the time the buyer is to receive delivery of the electronic documents and at the seller’s place of business or if none, the seller’s residence; and (d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

(1959, P.A. 133, S. 2-310; P.A. 04-64, S. 46.)

History: P.A. 04-64 amended Subdiv. (c) by adding provisions re delivery of tangible documents and delivery of electronic documents and making technical changes to conform to revisions made to article 7 by the same act.

See Sec. 42a-2-513 re buyer’s right to inspect goods.



Section 42a-2-311 - Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer’s option and except as otherwise provided in subsections (1)(c) and (3) of section 42a-2-319 specifications or arrangements relating to shipment are at the seller’s option.

(3) Where such specification would materially affect the other party’s performance but is not seasonably made or where one party’s cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies (a) is excused for any resulting delay in his own performance; and (b) may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

(1959, P.A. 133, S. 2-311.)

See Sec. 42a-2-204 (3) re circumstances under which indefiniteness of contract does not cause its failure.

Subsec. (1):

Cited. 28 CS 481.



Section 42a-2-312 - Warranty of title and against infringement; buyer’s obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that (a) the title conveyed shall be good, and its transfer rightful; and (b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

(1959, P.A. 133, S. 2-312.)



Section 42a-2-313 - Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows: (a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise. (b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description. (c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as “warrant” or “guarantee” or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller’s opinion or commendation of the goods does not create a warranty.

(1959, P.A. 133, S. 2-313.)

Cited. 1 CA 690. Cited. 2 CA 308. Cited. 33 CA 575.

Third party beneficiary of express and implied warranties was not required to give notice of their breach to manufacturer under section 42a-2-607 as condition precedent to suit. 26 CS 223. Law of express and implied warranty is part of and distinguished in title. Code does not relate to real property and it has virtually eliminated doctrine of caveat emptor with regard to sale of personalty. 28 CS 476, 481. Cited. 32 CS 69.

Where receipt for payment of price of used car was plainly stamped “This car not guaranteed” and sales agreement also had such notation and defendant’s salesman said clearly car sold at agreed price could not be guaranteed, there was no express or implied warranty in sale. 4 Conn. Cir. Ct. 685.

Subsec. (1):

Subdiv. (a) cited. 27 CA 810. Subdiv. (b) cited. Id.

Subdiv. (a) cited. 33 CS 108; 39 CS 107.



Section 42a-2-314 - Implied warranty: merchantability; usage of trade.

(1) Unless excluded or modified as provided by section 42a-2-316, a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as (a) pass without objection in the trade under the contract description; and (b) in the case of fungible goods, are of fair average quality within the description; and (c) are fit for the ordinary purposes for which such goods are used; and (d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and (e) are adequately contained, packaged, and labeled as the agreement may require; and (f) conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified as provided by section 42a-2-316 other implied warranties may arise from course of dealing or usage of trade.

(1959, P.A. 133, S. 2-314.)

Cited. 1 CA 690. Cited. 2 CA 308. Cited. 27 CA 688; Id., 810. Cited. 33 CA 575. Clear purpose of implied warranty of merchantability is not to assign blame, but to assign risk and that fault is not an element of plaintiff’s case for breach of that warranty where defendant unknowingly sold plaintiff a vehicle with a salvage history. 87 CA 687.

Cited. 37 CS 735. Cited. 42 CS 153.

Cited. 4 Conn. Cir. Ct. 344, 345. When salesman for defendant car dealer several times informed plaintiff car was sold “as is” and “no guarantee” was stamped on sales contract and receipt given plaintiff, there was no implied warranty of fitness in sale of the car. Id., 685.

Subsec. (1):

Cited. 203 C. 342.

Where defendant restaurateur, sued by plaintiff customer who consumed defective clams, impleaded third party defendant as supplier, statute of limitations barred third party action and demurrer to third party complaint was sustained. 28 CS 385. To establish breach of implied warranty or merchantability under this section, it must be proven that the “goods” were not merchantable at time of sale. 33 CS 108.

Subsec. (2):

Cited. 203 C. 342.

Subdiv. (c) cited. 6 Conn. Cir. Ct. 482.



Section 42a-2-315 - Implied warranty: fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller’s skill or judgment to select or furnish suitable goods, there is unless excluded or modified under section 42a-2-316 an implied warranty that the goods shall be fit for such purpose.

(1959, P.A. 133, S. 2-315.)

Cited. 1 CA 690. Cited. 2 CA 308. Cited. 27 CA 120; Id., 810. Cited. 33 CA 575.

Implied warranty is in nature of contract of personal indemnity with original purchaser and does not run with the goods. 22 CS 210. (But see 148 C. 714, cited above.) Third party beneficiary of express and implied warranties was not required to give notice of their breach to manufacturer under section 42a-2-607 as condition precedent to suit. 26 CS 223. Cited. 28 CS 481. Cited. 32 CS 69. Cited. 37 CS 735. Cited. 39 CS 107.

Where defendant recommended and sold to plaintiff paint which did not adhere to surface of his house, court could properly find a breach of implied warranty of fitness. 4 Conn. Cir. Ct. 344–346. Requirements necessary to establish breach of warranty of reasonable fitness. Id. Where buyer was in as good position as seller to determine latent defect in used car, and seller expressly disclaimed any warranties on the sale, buyer could not recover cost of repairs in action for breach of warranty. Id., 685. Cited. 5 Conn. Cir. Ct. 447; 6 Conn. Cir. Ct. 541.



Section 42a-2-316 - Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this article on parol or extrinsic evidence negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that “There are no warranties which extend beyond the description on the face hereof.”

(3) Notwithstanding subsection (2), (a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like “as is”, “with all faults” or other language which in common understanding calls the buyer’s attention to the exclusion of warranties and makes plain that there is no implied warranty; and (b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and (c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of section 42a-2-718 on liquidation or limitation of damages and section 42a-2-719 on contractual modification of remedy.

(5) The provisions of subsections (2), (3) and (4) shall not apply to sales of new or unused consumer goods, except for those goods clearly marked “irregular”, “factory seconds” or “damaged”. Any language, oral or written, used by a seller or manufacturer of consumer goods, which attempts to exclude or modify any implied warranties of merchantability and fitness for a particular purpose or to exclude or modify the consumer’s remedies for breach of those warranties, shall be unenforceable.

(1959, P.A. 133, S. 2-316; P.A. 83-320.)

History: P.A. 83-320 added Subsec. (5) which prohibits the exclusion or modification of implied warranties in certain circumstances.

See Sec. 42a-2-202 re final written expression of contract.

Cited. 31 CA 455. Cited. 33 CA 575.

Cited. 32 CS 69.

Conclusion of trial court that there was no warranty express or implied in sale by defendant of car will not be disturbed where salesman sold car “as is” and sales contract and receipt were stamped “no guarantees”. 4 Conn. Cir. Ct. 683. Layman’s use of the term “guaranty” is equated to “warranty”. Id. Cited. 6 Conn. Cir. Ct. 482.

Subsec. (1):

Cited. 218 C. 297.

Subsec. (2):

Cited. 206 C. 409.

Cited. 6 Conn. Cir. Ct. 482.

Subsec. (3):

Subdiv. (c) cited. 33 CS 108.



Section 42a-2-317 - Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply: (a) Exact or technical specifications displace an inconsistent sample or model or general language of description. (b) A sample from an existing bulk displaces inconsistent general language of description. (c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

(1959, P.A. 133, S. 2-317.)

Cited. 33 CA 575.

Cited. 32 CS 69.



Section 42a-2-318 - Third party beneficiaries of seller’s warranties whether express or implied.

A seller’s warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of warranty. This section is neutral with respect to case law or statutory law extending warranties for personal injuries to other persons. A seller may not exclude or limit the operation of this section.

(1959, P.A. 133, S. 2-318; February, 1965, P.A. 377, S. 2.)

History: 1965 act specified that “section is neutral with respect to case law or statutory law extending warranties for personal injuries to other persons”.

Cited. 33 CA 575.

Third party beneficiary of express and implied warranties was not required to give notice of their breach to manufacturer under section 42a-2-607 as condition precedent to suit. 26 CS 223.



Section 42a-2-319 - F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B., which means “free on board”, at a named place, even though used only in connection with the stated price, is a delivery term under which (a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in section 42a-2-504 and bear the expense and risk of putting them into the possession of the carrier; or (b) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in section 42a-2-503; (c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of section 42a-2-323 on the form of bill of lading.

(2) Unless otherwise agreed the term F.A.S. vessel, which means “free alongside” at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must (a) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and (b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1)(a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under section 42a-2-311. He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

(1959, P.A. 133, S. 2-319.)

Use of phrase FOB Los Angeles, meaning free on board, made this portion of agreement not only price term covering defendant’s obligation to pay freight charges between Los Angeles and Westport, but also controlling factor putting on him risk of loss of merchandise upon delivery to the carrier. 5 Conn. Cir. Ct. 597.

Subsec. (1):

Cited. 207 C. 599.



Section 42a-2-320 - C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to (a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and (b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and (c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and (d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and (e) forward and tender with commercial promptness all the documents in due form and with any endorsement necessary to perfect the buyer’s rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

(1959, P.A. 133, S. 2-320.)



Section 42a-2-321 - C.I.F. or C. & F.: “Net landed weights”; “payment on arrival”; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.:

(1) Where the price is based on or is to be adjusted according to “net landed weights”, “delivered weights”, “out turn” quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

(1959, P.A. 133, S. 2-321.)



Section 42a-2-322 - Delivery “ex-ship”.

(1) Unless otherwise agreed a term for delivery of goods “ex-ship”, which means from the carrying vessel, or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed (a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and (b) the risk of loss does not pass to the buyer until the goods leave the ship’s tackle or are otherwise properly unloaded.

(1959, P.A. 133, S. 2-322.)



Section 42a-2-323 - Form of bill of lading required in overseas shipment; “overseas”.

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) of this section a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set (a) due tender of a single part is acceptable within the provisions of subsection (1) of section 42a-2-508 on cure of improper delivery; and (b) even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is “overseas” insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

(1959, P.A. 133, S. 2-323; P.A. 04-64, S. 47.)

History: P.A. 04-64 amended Subsec. (2) by making a technical change and adding reference to “tangible” bill of lading to conform to revisions made to article 7 by the same act.



Section 42a-2-324 - “No arrival, no sale” term.

Under a term “no arrival, no sale” or terms of like meaning, unless otherwise agreed, (a) the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and (b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods, as provided by section 42a-2-613.

(1959, P.A. 133, S. 2-324.)



Section 42a-2-325 - “Letter of credit” term; “confirmed credit”.

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer’s obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term “letter of credit” or “banker’s credit” in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term “confirmed credit” means that the credit must also carry the direct obligation of such an agency which does business in the seller’s financial market.

(1959, P.A. 133, S. 2-325.)



Section 42a-2-326 - Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is (a) a “sale on approval” if the goods are delivered primarily for use, and (b) a “sale or return” if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer’s creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer’s possession.

(3) Any “or return” term of a contract for sale is to be treated as a separate contract for sale within section 42a-2-201 and as contradicting the sale aspect of the contract within the provisions of section 42a-2-202.

(1959, P.A. 133, S. 2-326; P.A. 01-132, S. 140.)

History: P.A. 01-132 amended Subsec. (2) to delete “Except as otherwise provided in subsection (3)”, deleted former Subsec. (3) re claims of creditors when goods are delivered to another person for sale on consignment and renumbered existing Subsec. (4) as Subsec. (3).

Cited. 34 CS 599.



Section 42a-2-327 - Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed (a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and (b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and (c) after due notification of election to return, the return is at the seller’s risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed (a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and (b) the return is at the buyer’s risk and expense.

(1959, P.A. 133, S. 2-327.)

Cited. 34 CS 599.



Section 42a-2-328 - Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer’s announcement of completion of the sale, but a bidder’s retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller’s behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

(1959, P.A. 133, S. 2-328.)



Section 42a-2-401 - Passing of title; reservation for security; limited application of this section.

Each provision of this article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this article and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract as provided by section 42a-2-501 and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this title. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of article 9, title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading (a) if the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but (b) if the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods, (a) if the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or (b) if the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a “sale”.

(1959, P.A. 133, S. 2-401; P.A. 04-64, S. 48.)

History: P.A. 04-64 amended Subdiv. (3) by adding reference to “tangible” document of title, adding provision re electronic document of title and making a technical change to conform to revisions made to article 7 by the same act.

Cited. 25 CS 111.

Subdiv. (1):

Cited. 216 C. 17.

Subdiv. (2):

Delivery completes performance even without certificate of title where one is required. 161 C. 388. Cited. 163 C. 62.



Section 42a-2-402 - Rights of seller’s creditors against sold goods; right of certain buyers and lessors of goods to file under article 9.

(1) Except as provided in the following subsections, rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer’s rights to recover the goods under sections 42a-2-502 and 42a-2-716.

(2) Unless the filing provisions of article 9 have been complied with as set out in subsection (3), a creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) When a seller remains in possession of goods which have been sold or identified to a contract for sale or of goods which, after sale, have been leased back to him, the buyer or lessor of such goods may protect his interest by complying with the filing provisions of article 9. On compliance the buyer or lessor has, against creditors of and purchasers from the seller, the rights of a secured party with a perfected security interest. Such filing does not, of itself, make the interest of the buyer or lessor a security interest, as defined by subdivision (35) of subsection (b) of section 42a-1-201.

(4) Nothing in this article shall be deemed to impair the rights of creditors of the seller (a) under the provisions of article 9; or (b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this article constitute the transaction a fraudulent transfer or voidable preference.

(1959, P.A. 133, S. 2-402; 1961, P.A. 116, S. 1; P.A. 05-109, S. 25.)

History: 1961 act amended section to specify rights of buyers and lessors to file under Art. 9, adding opening clause in Subsec. (2) and inserting new Subsec. (3), renumbering former Subsec. (3) accordingly; P.A. 05-109 made a technical change in Subsec. (3) to conform to revisions made to article 1 by the same act.



Section 42a-2-403 - Power to transfer; good faith purchase of goods; “entrusting”.

(1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though (a) the transferor was deceived as to the identity of the purchaser, or (b) the delivery was in exchange for a check which is later dishonored, or (c) it was agreed that the transaction was to be a “cash sale”, or (d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) “Entrusting” includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor’s disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by articles 7 and 9.

(1959, P.A. 133, S. 2-403; P.A. 93-107, S. 2.)

History: P.A. 93-107 amended Subsec. (4) to delete reference to article 6.



Section 42a-2-501 - Insurable interest in goods; manner of identification of goods.

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs (a) when the contract is made if it is for the sale of goods already existing and identified; (b) if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers; (c) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting, whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(1959, P.A. 133, S. 2-501.)



Section 42a-2-502 - Buyer’s right to goods on seller’s repudiation, failure to deliver or insolvency.

(1) Subject to subsections (2) and (3) and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of the immediately preceding section may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if: (a) In the case of goods bought for personal, family or household purposes, the seller repudiates or fails to deliver as required by the contract; or (b) in all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) The buyer’s right to recover the goods under subsection (1)(a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating his special property has been made by the buyer he acquires the right to recover the goods only if they conform to the contract for sale.

(1959, P.A. 133, S. 2-502; P.A. 01-132, S. 141.)

History: P.A. 01-132 amended Subsec. (1) to make provisions subject to “subsections (2) and (3)” rather than “subsection (2)”, add Subdiv. (a) re seller’s repudiation or failure to deliver in the case of goods bought for personal, family or household purposes and designate existing provisions re seller’s insolvency as Subdiv. (b) and amend said Subdiv. to add “in all cases”, added new Subsec. (2) re buyer’s right to recover goods under Subsec. (1)(a) vesting upon acquisition of a special property and redesignated former Subsec. (2) as Subsec. (3).



Section 42a-2-503 - Manner of seller’s tender of delivery.

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer’s disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this article, and in particular (a) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but (b) unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved (a) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer’s right to possession of the goods; but (b) tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in article 9 receipt by the bailee of notification of the buyer’s rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents (a) he must tender all such documents in correct form, except as provided in subsection (2) of section 42a-2-323 with respect to bills of lading in a set; and (b) tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.

(1959, P.A. 133, S. 2-503; P.A. 04-64, S. 49.)

History: P.A. 04-64 amended Subsec. (4)(b) by replacing “written direction to” with “record directing” and adding “except as otherwise provided in article 9” and amended Subsec. (5)(b) by adding “or associated with” to conform to revisions made to article 7 by the same act.

Law creates presumption in favor of construing agreement as “shipment” contract as opposed to “destination” contract. 5 Conn. Cir. Ct. 597.



Section 42a-2-504 - Shipment by seller.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must (a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and (b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement by usage of trade; and (c) promptly notify the buyer of the shipment. Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

(1959, P.A. 133, S. 2-504.)



Section 42a-2-505 - Seller’s shipment under reservation.

(1) Where the seller has identified goods to the contract by or before shipment: (a) His procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller’s expectation of transferring that interest to the person named. (b) A nonnegotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery as provided by subsection (2) of section 42a-2-507 a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller’s powers as a holder of a negotiable document of title.

(1959, P.A. 133, S. 2-505; P.A. 04-64, S. 50.)

History: P.A. 04-64 amended Subsec. (1)(b) by adding “or control” and amended Subsec. (2) by changing “document” to “document of title” to conform to revisions made to article 7 by the same act.



Section 42a-2-506 - Rights of financing agency.

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper’s right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

(1959, P.A. 133, S. 2-506; P.A. 04-64, S. 51.)

History: P.A. 04-64 amended Subsec. (2) by deleting “on its face” to conform to revisions made to article 7 by the same act.



Section 42a-2-507 - Effect of seller’s tender; delivery on condition.

(1) Tender of delivery is a condition to the buyer’s duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.

(1959, P.A. 133, S. 2-507.)



Section 42a-2-508 - Cure by seller of improper tender or delivery; replacement.

(1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

(1959, P.A. 133, S. 2-508.)

Plaintiff “accepted” goods upon purchasing stone from defendant and subsequently resold stone to a client who arranged for its installation; since there was no “rejection” of the goods, defendant did not have a right to cure within meaning of this section. 47 CS 565.

Cited. 5 Conn. Cir. Ct. 447.

Subsec. (1):

Cited. 203 C. 342.



Section 42a-2-509 - Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier (a) if it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation, as provided in section 42a-2-505; but (b) if it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer (a) on his receipt of possession or control of a negotiable document of title covering the goods; or (b) on acknowledgment by the bailee of the buyer’s right to possession of the goods; or (c) after his receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of section 42a-2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of section 42a-2-327 on sale on approval and section 42a-2-510 on effect of breach on risk of loss.

(1959, P.A. 133, S. 2-509; P.A. 04-64, S. 52.)

History: P.A. 04-64 amended Subsec. (2) by adding references to “possession or control of” document of title and replacing “written direction to deliver” with “direction to deliver in a record” to conform to revisions made to article 7 by the same act.

Cited. 23 CA 137.

Seller could, after seeking buyer’s cooperation without success, press claim for loss of goods without losing its right to sue buyer for agreed price. 5 Conn. Cir. Ct. 597.

Subsec. (1):

Applies only if shipped by carrier. 160 C. 468.

Subsec. (2):

Applies only if there is a bailment. 160 C. 468.

Subsec. (3):

If seller is merchant, then risk of loss passes on delivery. 160 C. 468.

Subsec. (4):

Casual conversations are not specific enough in nature to constitute contrary agreements. 160 C. 468.



Section 42a-2-510 - Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

(1959, P.A. 133, S. 2-510.)

Delay in delivering hardware necessary to complete work, when no date for delivery specified, does not constitute breach. 160 C. 468.

Subsec. (2):

Cited. 199 C. 245.

Subsec. (3):

Period from August 20 to September 22 was a commercially reasonable period within which to place the risk of loss on the defendant. 166 C. 280. Time limit imposed by this section is designed to enable the seller to obtain the additional requisite insurance coverage. Id. Cited. 199 C. 245.



Section 42a-2-511 - Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller’s duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of section 42a-3-310 on the effect of an instrument on an obligation, payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

(1959, P.A. 133, S. 2-511; May Sp. Sess. P.A. 92-11, S. 14, 70.)

History: May Sp. Sess. P.A. 92-11 amended Subsec. (3) to replace reference to Sec. 42a-3-802 with Sec. 42a-3-310.



Section 42a-2-512 - Payment by buyer before inspection.

(1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless (a) the nonconformity appears without inspection; or (b) despite tender of the required documents the circumstances would justify injunction against honor under the provisions of subsection (b) of section 42a-5-109.

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer’s right to inspect or any of his remedies.

(1959, P.A. 133, S. 2-512; P.A. 96-198, S. 19.)

History: P.A. 96-198 amended Subsec. (1) to replace reference to “section 42a-5-114” with “subsection (b) of section 42a-5-109”.



Section 42a-2-513 - Buyer’s right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of subsection (3) of section 42a-2-321 on C.I.F. contracts, the buyer is not entitled to inspect the goods before payment of the price when the contract provides (a) for delivery “C.O.D.” or on other like terms; or (b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

(1959, P.A. 133, S. 2-513.)

Subsec. (1):

Cited. 183 C. 266.



Section 42a-2-514 - When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

(1959, P.A. 133, S. 2-514.)



Section 42a-2-515 - Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute (a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and (b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

(1959, P.A. 133, S. 2-515.)



Section 42a-2-601 - Buyer’s rights on improper delivery.

Subject to the provisions of section 42a-2-612 on breach in installment contracts and unless otherwise agreed under sections 42a-2-718 and 42a-2-719 on contractual limitations of remedy, if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may (a) reject the whole; or (b) accept the whole; or (c) accept any commercial unit or units and reject the rest.

(1959, P.A. 133, S. 2-601.)

Cited. 1 CA 249; Id., 690.



Section 42a-2-602 - Manner and effect of rightful rejection.

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of sections 42a-2-603 and 42a-2-604, (a) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and (b) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of subsection (3) of section 42a-2-711, he is under a duty after rejection to hold them with reasonable care at the seller’s disposition for a time sufficient to permit the seller to remove them; but (c) the buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller’s rights with respect to goods wrongfully rejected are governed by the provisions of section 42a-2-703 on seller’s remedies in general.

(1959, P.A. 133, S. 2-602.)

Buyer’s limited use of a copying machine for two months after it notified the seller of its rejection, and the limited use by a charitable organization, were not sufficient to constitute acceptance of the machine or to affect the validity of the rejection. 1 CA 690.

Subsec. (1):

Cited. 189 C. 433. Cited. 202 C. 277.

Cited. 1 CA 249.

Subsec. (3):

What is “a reasonable time” determined by circumstances and, where buyer never notified seller of rejection of goods but attempted to return them one month after delivery, trial court could reasonably conclude there was not timely rejection. 5 Conn. Cir. Ct. 444.



Section 42a-2-603 - Merchant buyer’s duties as to rightfully rejected goods.

(1) Subject to any security interest in the buyer as provided by subsection (3) of section 42a-2-711, when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller’s account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten per cent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

(1959, P.A. 133, S. 2-603.)



Section 42a-2-604 - Buyer’s options as to salvage of rightfully rejected goods when seller gives no instructions.

Subject to the provisions of section 42a-2-603 on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller’s account or reship them to him or resell them for the seller’s account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

(1959, P.A. 133, S. 2-604.)



Section 42a-2-605 - Waiver of buyer’s objections by failure to particularize.

(1) The buyer’s failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach (a) where the seller could have cured it if stated seasonably; or (b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

(1959, P.A. 133, S. 2-605; P.A. 04-64, S. 53.)

History: P.A. 04-64 amended Subsec. (2) by replacing “on the face of the documents” with “in the documents” to conform to revisions made to article 7 by the same act.

Subsec. (1):

Cited. 189 C. 433.

Cited. 5 Conn. Cir. Ct. 447.



Section 42a-2-606 - What constitutes acceptance of goods.

(1) Acceptance of goods occurs when the buyer (a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or (b) fails to make an effective rejection as provided by subsection (1) of section 42a-2-602, but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or (c) does any act inconsistent with the seller’s ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

(1959, P.A. 133, S. 2-606.)

Buyer’s limited use of a copying machine for two months after it notified the seller of its rejection, and the limited use by a charitable organization, were not sufficient to constitute acceptance of the machine or to affect the validity of the rejection. 1 CA 690. Cited. 27 CA 688.

Implicit in finding that there had been no effective rejection was finding that acceptance had been made. 5 Conn. Cir. Ct. 444.

Subsec. (1):

Subdiv. (b) cited. 183 C. 266. Cited. 189 C. 433. Cited. 202 C. 277. Cited. 218 C. 297.



Section 42a-2-607 - Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this article for nonconformity.

(3) Where a tender has been accepted (a) the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and (b) if the claim is one for infringement or the like and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over (a) he may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound. (b) If the claim is one for infringement or the like the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like as provided by subsection (3) of section 42a-2-312.

(1959, P.A. 133, S. 2-607.)

Cited. 27 CA 688.

Subsec. (1):

Cited. 182 C. 561. Cited. 183 C. 266. Cited. 189 C. 433.

Cited. 1 CA 249.

Subsec. (2):

Cited. 182 C. 561. Cited. 202 C 277.

Subsec. (3):

Subdiv. (a) cited. 182 C. 561; 184 C. 607; 196 C. 509.

Failure of buyer of accepted goods to comply with notice requirement of statute did not deprive trial court of subject matter jurisdiction to adjudicate plaintiffs’ claims under the Uniform Commercial Code and was not a bar to plaintiffs’ recovery. 96 CA 142.

Third party beneficiary of express and implied warranties was not required to give notice of their breach to manufacturer as condition precedent of suit. 26 CS 223. Subdiv. (a) cited. 39 CS 107.

Subsec. (4):

Cited. 172 C. 112. Cited. 182 C. 561. Cited. 189 C. 433.

Cited. 1 CA 249.

Subsec. (5):

Cited. 26 CS 222.



Section 42a-2-608 - Revocation of acceptance in whole or in part.

(1) The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it (a) on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or (b) without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller’s assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.

(1959, P.A. 133, S. 2-608.)

Cited. 1 CA 249. Cited. 27 CA 688.

Subsec. (1):

Cited. 182 C. 561.



Section 42a-2-609 - Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other’s expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party’s right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

(1959, P.A. 133, S. 2-609.)

Cited. 7 CA 318.



Section 42a-2-610 - Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may (a) for a commercially reasonable time await performance by the repudiating party; or (b) resort to any remedy for breach as provided by section 42a-2-703 or section 42a-2-711, even though he has notified the repudiating party that he would await the latter’s performance and has urged retraction; and (c) in either case suspend his own performance or proceed in accordance with the provisions of this article on the seller’s right to identify goods to the contract notwithstanding breach or to salvage unfinished goods as provided by section 42a-2-704.

(1959, P.A. 133, S. 2-610.)

Cited. 7 CA 318.

Cited. 36 CS 323.



Section 42a-2-611 - Retraction of anticipatory repudiation.

(1) Until the repudiating party’s next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of section 42a-2-609.

(3) Retraction reinstates the repudiating party’s rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

(1959, P.A. 133, S. 2-611.)



Section 42a-2-612 - “Installment contract”; breach.

(1) An “installment contract” is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause “each delivery is a separate contract” or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.

(1959, P.A. 133, S. 2-612.)

Subsec. (3):

Seller’s remedy to cancel is not waived by a lawsuit seeking recovery for payments due where it is seller’s intention to bring the contract to an end. 180 C. 714. Cited. 202 C. 277.



Section 42a-2-613 - Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a “no arrival, no sale” term as provided by section 42a-2-324, then (a) if the loss is total the contract is avoided; and (b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

(1959, P.A. 133, S. 2-613.)



Section 42a-2-614 - Substituted performance.

(1) Where without fault of either party the agreed berthing, loading or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer’s obligation unless the regulation is discriminatory, oppressive or predatory.

(1959, P.A. 133, S. 2-614.)



Section 42a-2-615 - Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

(a) Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller’s capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

(1959, P.A. 133, S. 2-615.)

Subdiv. (a):

Cited. 210 C. 705.



Section 42a-2-616 - Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of section 42a-2-612 relating to breach of installment contracts then also as to the whole, (a) terminate and thereby discharge any unexecuted portion of the contract; or (b) modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except (a) insofar as the seller has assumed a greater obligation under the preceding section; or (b) as set forth in a signed writing between merchants.

(1959, P.A. 133, S. 2-616; 1967, P.A. 873; 1971, P.A. 347.)

History: 1967 act added Subsec. (3)(b) re agreements between seller and buyer in contract; 1971 act replaced detailed provisions re contracted agreements between buyer and seller with general reference to such agreements.

Cited. 202 C. 277.

Subsec. (2):

Cited. 202 C. 277.



Section 42a-2-701 - Remedies for breach of collateral contracts not impaired.

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this article.

(1959, P.A. 133, S. 2-701.)



Section 42a-2-702 - Seller’s remedies on discovery of buyer’s insolvency.

(1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under section 42a-2-705.

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer’s fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller’s right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under section 42a-2-403. Successful reclamation of goods excludes all other remedies with respect to them.

(1959, P.A. 133, S. 2-702; February, 1965, P.A. 377, S. 3.)

History: 1965 act removed reference to rights of “lien creditor under section 42a-2-403” in Subsec. (3).



Section 42a-2-703 - Seller’s remedies in general.

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract as provided in section 42a-2-612, then also with respect to the whole undelivered balance, the aggrieved seller may (a) withhold delivery of such goods; (b) stop delivery by any bailee as provided in section 42a-2-705; (c) proceed under the next section respecting goods still unidentified to the contract; (d) resell and recover damages as hereafter provided in section 42a-2-706; (e) recover damages for nonacceptance as provided in section 42a-2-708 or in a proper case the price as provided in section 42a-2-709; (f) cancel.

(1959, P.A. 133, S. 2-703.)

Subdiv. (f):

Cited. 180 C. 714.



Section 42a-2-704 - Seller’s right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

(1) An aggrieved seller under section 42a-2-703 may (a) identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control; (b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

(1959, P.A. 133, S. 2-704.)

Cited. 183 C. 266.



Section 42a-2-705 - Seller’s stoppage of delivery in transit or otherwise.

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent as provided in section 42a-2-702 and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until (a) receipt of the goods by the buyer; or (b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or (c) such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or (d) negotiation to the buyer of any negotiable document of title covering the goods.

(3) (a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods. (b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages. (c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document. (d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

(1959, P.A. 133, S. 2-705; P.A. 04-64, S. 54.)

History: P.A. 04-64 amended Subsec. (2)(c) by replacing “warehouseman” with “a warehouse” and amended Subsec. (3)(c) by adding “possession or control of” to conform to revisions made to article 7 by the same act.



Section 42a-2-706 - Seller’s resale including contract for resale.

(1) Under the conditions stated in section 42a-2-703 on seller’s remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of section 42a-2-710, but less expenses saved in consequence of the buyer’s breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale (a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and (b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and (c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and (d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller, as defined by section 42a-2-707, or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as defined by subsection (3) of section 42a-2-711.

(1959, P.A. 133, S. 2-706.)



Section 42a-2-707 - “Person in the position of a seller”.

(1) A “person in the position of a seller” includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in section 42a-2-705 withhold or stop delivery and resell as provided in section 42a-2-706 and recover incidental damages as provided in section 42a-2-710.

(1959, P.A. 133, S. 2-707.)



Section 42a-2-708 - Seller’s damages for nonacceptance or repudiation.

(1) Subject to subsection (2) and to the provisions of section 42a-2-723 with respect to proof of market price, the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in section 42a-2-710, but less expenses saved in consequence of the buyer’s breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in section 42a-2-710, due allowance for cost reasonably incurred and due credit for payments or proceeds of resale.

(1959, P.A. 133, S. 2-708.)

Award of damages constituting gross profit or markup on contract held to be sustained by finding of facto where net profit percentage of yearly operations would be inadequate to put seller in as good a position as performance of the contract would have done. 4 Conn. Cir. Ct. 333–338. Expenses of installation saved by seller of kitchen equipment because of defendant’s breach of contract are not allowable deductions where recovery is allowed in an action for the contract price under section 42a-2-709. 5 Conn. Cir. Ct. 444.



Section 42a-2-709 - Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under section 42a-2-710, the price (a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and (b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated as provided in section 42a-2-610, a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under the preceding section.

(1959, P.A. 133, S. 2-709.)

Full contract price could be recovered by plaintiff-seller of kitchen equipment where defendant repudiated a month after performance had begun. 5 Conn. Cir. Ct. 444. Refusal by defendant of goods unless carrier brought them into his store was at sole risk of defendant and seller could recover price. Id., 597.

Subsec. (1):

Subdiv. (a) cited. 187 C. 540; 189 C. 433. Subdiv. (b) cited. Id.



Section 42a-2-710 - Seller’s incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer’s breach, in connection with return or resale of the goods or otherwise resulting from the breach.

(1959, P.A. 133, S. 2-710.)



Section 42a-2-711 - Buyer’s remedies in general; buyer’s security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract, as provided in section 42a-2-612, the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid (a) “cover” and have damages under the next section as to all the goods affected whether or not they have been identified to the contract; or (b) recover damages for nondelivery as provided in section 42a-2-713.

(2) Where the seller fails to deliver or repudiates the buyer may also (a) if the goods have been identified recover them as provided in section 42a-2-502; or (b) in a proper case obtain specific performance or replevy the goods as provided in section 42a-2-716.

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller as provided in section 42a-2-706.

(1959, P.A. 133, S. 2-711.)

Cited. 7 CA 318. Cited. 33 CA 575.

Cited. 6 Conn. Cir. Ct. 486.

Subsec. (1):

Cited. 202 C. 106.

Subsec. (2):

Cited. 203 C. 63.



Section 42a-2-712 - “Cover”; buyer’s procurement of substitute goods.

(1) After a breach within the preceding section the buyer may “cover” by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost to cover and the contract price together with any incidental or consequential damages as defined in section 42a-2-715, but less expenses saved in consequence of the seller’s breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.

(1959, P.A. 133, S. 2-712.)

Cited. 15 CA 101. Cited. 27 CA 120. Cited. 33 CA 575.

Subsec. (1):

Cited. 7 CA 318.

Subsec. (2):

Cited. 7 CA 318.



Section 42a-2-713 - Buyer’s damages for nondelivery or repudiation.

(1) Subject to the provisions of section 42a-2-723 with respect to proof of market price, the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in section 42a-2-715, but less expenses saved in consequence of the seller’s breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(1959, P.A. 133, S. 2-713.)

Cited. 33 CA 575.



Section 42a-2-714 - Buyer’s damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification as provided in subsection (3) of section 42a-2-607 he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller’s breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section may also be recovered.

(1959, P.A. 133, S. 2-714.)

Cited. 27 CA 688. Cited. 33 CA 575.

Cited. 39 CS 107.

Court properly charged damages as difference between what value would have been if car was without defects minus what its present value is. 6 Conn. Cir. Ct. 370.



Section 42a-2-715 - Buyer’s incidental and consequential damages.

(1) Incidental damages resulting from the seller’s breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller’s breach include (a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and (b) injury to person or property proximately resulting from any breach of warranty.

(1959, P.A. 133, S. 2-715.)

Cited. 29 CA 865. Cited. 33 CA 575.

Cited. 39 CS 107.

Subsec. (1):

Cited. 1 CA 249. Cited. 15 CA 101.

Subsec. (2):

Cited. 15 CA 101.



Section 42a-2-716 - Buyer’s right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family or household purposes, the buyer’s right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(1959, P.A. 133, S. 2-716; P.A. 01-132, S. 142.)

History: P.A. 01-132 amended Subsec. (3) to add provision re vesting of the buyer’s right of replevin in the case of goods bought for personal, family or household purposes.

Cited. 33 CA 575.



Section 42a-2-717 - Deduction of damages from the price.

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

(1959, P.A. 133, S. 2-717.)

Cited. 33 CA 575.



Section 42a-2-718 - Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer’s breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds (a) the amount to which the seller is entitled by virtue of terms liquidating the seller’s damages in accordance with subsection (1), or (b) in the absence of such terms, twenty per cent of the value of the total performance for which the buyer is obligated under the contract or five hundred dollars, whichever is smaller.

(3) The buyer’s right to restitution under subsection (2) is subject to offset to the extent that the seller establishes (a) a right to recover damages under the provisions of this article other than subsection (1), and (b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer’s breach before reselling goods received in part performance, his resale is subject to the conditions laid down in section 42a-2-706 on resale by an aggrieved seller.

(1959, P.A. 133, S. 2-718.)

Cited. 31 CA 455. Cited. 33 CA 575.

Subsec. (1):

Cited. 37 CS 7.

Subsec. (2):

Cited. 203 C. 63. Cited. 215 C. 316.

Subsec. (3):

Cited. 202 C. 106. Cited. 215 C. 316.



Section 42a-2-719 - Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section on liquidation and limitation of damages, (a) the agreement may provide for remedies in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article, as by limiting the buyer’s remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and (b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

(1959, P.A. 133, S. 2-719.)

Cited. 33 CA 575. Cited. 40 CA 268.

Subsec. (1):

Cited. 29 CA 865.

Subsec. (2):

Cited. 203 C. 342. Cited. 218 C. 297.



Section 42a-2-720 - Effect of “cancellation” or “rescission” on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of “cancellation” or “rescission” of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

(1959, P.A. 133, S. 2-720.)



Section 42a-2-721 - Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this article for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

(1959, P.A. 133, S. 2-721.)



Section 42a-2-722 - Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract (a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other; (b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract; (c) either party may with the consent of the other sue for the benefit of whom it may concern.

(1959, P.A. 133, S. 2-722.)



Section 42a-2-723 - Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price as provided in section 42a-2-708 or 42a-2-713 shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the time or places described in this article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.

(1959, P.A. 133, S. 2-723.)



Section 42a-2-724 - Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

(1959, P.A. 133, S. 2-724.)



Section 42a-2-725 - Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party’s lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before October 1, 1961.

(1959, P.A. 133, S. 2-725.)

Claim against manufacturer for injuries caused by defective skates held tort liability and not breach of warranty under this section and therefore barred by statute of limitations. 27 CS 46. Not applicable to breach of contract to perform services. 37 CS 735.

Subsec. (1):

Where defendant restaurateur, sued by customer for breach of warranty in sale of unmerchantable clams, impleaded third party defendant as supplier, demurrer to third party complaint was sustained as statute of limitations barred action. 28 CS 385.






Article 2A - Leases

Section 42a-2A-101 - Short title: Uniform Commercial Code–Leases.

This article may be cited as “Uniform Commercial Code–Leases”.

(P.A. 02-131, S. 1.)



Section 42a-2A-102 - *(See end of section for amended version of subsection (b) and effective date.) Definitions and index of definitions.

(a) In this article:

(1) “Authenticate” means:

(A) To sign; or

(B) To execute or otherwise adopt a symbol, or encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record.

(2) “Cancellation” means an act by either party which ends a lease contract because of a default by the other party.

(3) “Commercial unit” means a unit of goods which by commercial usage is a single whole for purposes of lease and whose division materially impairs its character or value in the relevant market or in use. A commercial unit may be a single article, such as a machine; a set of articles, such as a suite of furniture or a line of machinery; a quantity, such as a gross or carload; or any other unit treated in use or in the relevant market as a single whole.

(4) “Computer” means an electronic device that can perform substantial computations, including numerous arithmetic operations or logic operations, without human intervention during the computation or operation.

(5) “Conforming” goods or conduct under a lease contract means goods or performance that are in accordance with the obligations under the contract.

(6) “Conspicuous”, with reference to a term, means so written, displayed or otherwise presented that a reasonable person against which it is to operate ought to have noticed it. A term in an electronic record intended to evoke a response by an electronic agent is conspicuous if it is presented in a form that would enable a reasonably configured electronic agent to take it into account or react without review of the record by an individual. Conspicuous terms include the following:

(A) With respect to a person:

(i) A heading in capitals in a size equal to or greater than, or in contrasting type, font or color to, the surrounding text;

(ii) Language in the body of a record or display in larger or other contrasting type, font or color or set off from the surrounding text by symbols or other marks that call attention to the language; and

(iii) A term prominently referenced in an electronic record or display which is readily accessible and reviewable from the record or display; and

(B) With respect to a person or an electronic agent, a term or reference to a term that is so placed in a record or display that the person or electronic agent can not proceed without taking some action with respect to the term or reference.

(7) “Consumer” means an individual who leases or contracts to lease goods that, at the time of contracting, are intended by the individual to be used primarily for personal, family or household purposes. Personal, family or household use does not include professional or commercial purposes, including agriculture, business management and investment management, other than management of the individual’s personal or family investments.

(8) “Consumer lease” means a lease between a merchant lessor and a consumer.

(9) “Delivery” means the voluntary transfer of physical possession or control of goods.

(10) “Electronic” means relating to technology having electrical, digital, magnetic, wireless, optical or electromagnetic capabilities or similar capabilities.

(11) “Electronic agent” means a computer program or electronic or other automated means used to initiate an action or to respond to electronic messages or performances without intervention by an individual at the time of the action or response.

(12) “Electronic message” means an electronic record or display stored, generated or transmitted by electronic means for purposes of communication to another person or electronic agent.

(13) “Electronic event” means an electronic authentication, message, record or performance.

(14) “Finance lease” means a lease with respect to which:

(A) The lessor does not select, manufacture or supply the goods;

(B) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease or, in the case of goods that have been leased previously by the lessor and are not being leased to a consumer, in connection with another lease; and

(C) One of the following occurs:

(i) The lessee receives a copy of the agreement by which the lessor acquired, or proposes to acquire, the goods or the right to possession and use of the goods before authenticating the lease agreement;

(ii) The lessee’s approval of the agreement or of the general contractual terms under which the lessor acquired or proposes to acquire the goods or the right to possession and use of the goods is a condition to the effectiveness of the lease contract;

(iii) The lessee, before authenticating the lease agreement, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(iv) If the lease is not a consumer lease, before the lessee authenticates the lease agreement, the lessor informs the lessee in writing:

(I) Of the identity of the person supplying the goods to the lessor, unless the lessee has selected such person and directed the lessor to acquire the goods or the right to possession and use of the goods from such person;

(II) That the lessee is entitled under this article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; and

(III) That the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of such promises and warranties, including any disclaimers and limitations of such promises and warranties, or a statement of remedies.

(15) “Goods” means all things that are movable at the time of identification to a lease contract or that are fixtures. The term includes the unborn young of animals. The term does not include money in which the rent is to be paid, the subject of foreign exchange transactions, documents, letters of credit, instruments, investment property, accounts, chattel paper or general intangibles, payment intangibles or minerals, or the like, including oil and gas, before extraction.

(16) “Information processing system” means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

(17) “Lease” means the transfer of the right to possession and use of goods for a period in return for consideration. The term includes a sublease unless the context clearly indicates otherwise. The term does not include a sale, including a sale on approval or a sale or return, or retention or creation of a security interest.

(18) “Lease agreement” means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in this article. The term includes a sublease agreement unless the context clearly indicates otherwise.

(19) “Lease contract” means the total legal obligation resulting from the lease agreement as affected by this article and other applicable law. The term includes a sublease contract unless the context clearly indicates otherwise.

(20) “Leasehold interest” means the interest of the lessor or the lessee under a lease contract.

(21) “Lessee” means a person that acquires the right to possession and use of goods under a lease. The term includes a sublessee unless the context clearly indicates otherwise.

(22) “Lessee in ordinary course of business” means a person that, in good faith and without knowledge that the person’s lease is in violation of ownership rights, a security interest or a leasehold interest of a third party in the goods, leases in the ordinary course from a person in the business of selling or leasing goods of that kind for cash or by exchange of other property or on secured or unsecured credit, including acquiring goods or documents of title under a preexisting lease contract, but not including a transfer in bulk, or as security for or in total or partial satisfaction of a money debt. The term does not include a pawnbroker.

(23) “Lessor” means a person that transfers the right to possession and use of goods under a lease. The term includes a sublessor unless the context clearly indicates otherwise.

(24) “Lessor’s residual interest” means the lessor’s interest in goods after expiration, termination or cancellation of a lease contract.

(25) “Lien” means a charge against or interest in goods to secure payment of a debt or performance of an obligation. The term does not include a security interest.

(26) “Lot” means a parcel or single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(27) “Merchant lessee” means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(28) “Present value” means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. In determining present value, the discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into. Otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(29) “Receive” means:

(A) With respect to goods, to take delivery; or

(B) With respect to a notice:

(i) To come to a person’s attention; or

(ii) To be delivered to and available at a location designated by agreement for the purpose of notice, or, in the absence of an agreed location:

(I) To be delivered at the person’s residence, or the person’s place of business through which the contract was made, or at any other place held out by the person as a place for the receipt of such notices; or

(II) In the case of an electronic record, to come into existence in an information processing system in a form capable of being processed by or perceived from a system of that type, if the recipient uses, has designated or holds out that system as a place for the receipt of the notices.

(30) “Send” means, with any costs provided for and properly addressed or directed as reasonable under the circumstances or as otherwise agreed, to (A) deposit in the mail or with a commercially reasonable carrier, (B) deliver for transmission to or creation in another location or system, or (C) take the steps necessary to initiate transmission to or creation in another location or system. In addition, with respect to an electronic message, the term means to initiate operations that in the ordinary course will cause the record to come into existence in an information processing system in a form capable of being processed by or perceived from a system of that type by the recipient, if the recipient uses, has designated or holds out that system or address as a place for the receipt of communications of the kind. Receipt within the time in which it would have arrived if properly sent has the effect of a proper sending.

(31) “Sublease” means a lease of goods whose right to possession and use is acquired by the lessor as a lessee under an existing lease.

(32) “Supplier” means a person from which a lessor buys or leases goods to be leased under a finance lease.

(33) “Supply contract” means a contract under which a lessor buys or leases goods to be leased.

(34) “Termination” means the ending of a contract or a part thereof by an act by a party under a power created by agreement or law, or by operation of the terms of the agreement for a reason other than for a default by the other party.

*(b) The following definitions in other articles apply to this article:

“Account”. Section 42a-9-102(a)(2).

“Between merchants”. Section 42a-2-104(3).

“Buyer”. Section 42a-2-103(1)(a).

“Chattel paper”. Section 42a-9-102(a)(11).

“Consumer goods”. Section 42a-9-102(a)(23).

“Document”. Section 42a-9-102(a)(30).

“Entrusting”. Section 42a-2-403(3).

“General intangible”. Section 42a-9-102(a)(42).

“Instrument”. Section 42a-9-102(a)(47).

“Merchant”. Section 42a-2-104(1).

“Mortgage”. Section 42a-9-102(a)(55).

“Pursuant to commitment”. Section 42a-9-102(a)(68).

“Sale”. Section 42a-2-106(1).

“Sale on approval”. Section 42a-2-326(1)(a).

“Sale or return”. Section 42a-2-326(1)(b).

“Seller”. Section 42a-2-103(1)(c).

(c) In addition, article 1 contains general definitions and principles of construction that apply throughout this article.

(P.A. 02-131, S. 2; P.A. 04-64, S. 55; P.A. 05-109, S. 26.)

*Note: On and after July 1, 2013, subsection (b) of this section, as amended by section 29 of public act 11-108, is to read as follows:

“(b) The following definitions in other articles apply to this article:

“Account”. Section 42a-9-102(a)(2).

“Between merchants”. Section 42a-2-104(3).

“Buyer”. Section 42a-2-103(1)(a).

“Chattel paper”. Section 42a-9-102(a)(11).

“Consumer goods”. Section 42a-9-102(a)(23).

“Document”. Section 42a-9-102(a)(30).

“Entrusting”. Section 42a-2-403(3).

“General intangible”. Section 42a-9-102(a)(42).

“Instrument”. Section 42a-9-102(a)(47).

“Merchant”. Section 42a-2-104(1).

“Mortgage”. Section 42a-9-102(a)(55).

“Pursuant to commitment”. Section 42a-9-102(a)(69).

“Sale”. Section 42a-2-106(1).

“Sale on approval”. Section 42a-2-326(1)(a).

“Sale or return”. Section 42a-2-326(1)(b).

“Seller”. Section 42a-2-103(1)(c).”

(P.A. 02-131, S. 2; P.A. 04-64, S. 55; P.A. 05-109, S. 26; P.A. 11-108, S. 29.)

History: P.A. 04-64 amended Subsec. (a)(23) by replacing “receiving” with “acquiring” in definition of “lessee in ordinary course of business” to conform to revisions made to article 7 by the same act; P.A. 05-109 amended Subsec. (a) by deleting definitions of “good faith” and “record” and making technical changes and amended Subsec. (b) by making a technical change in reference to definition of “seller” to conform to revisions made to article 1 by the same act; P.A. 11-108 amended Subsec. (b) to replace Sec. 42a-9-102(a)(68) with Sec. 42a-9-102(69) as the statutory reference for the definition of “pursuant to commitment”, effective July 1, 2013 (Revisor’s note: In Subsec. (b), a reference to “Section 42a-9-102(69)” was changed editorially by the Revisors to “Section 42a-9-102(a)(69)” for accuracy).



Section 42a-2A-103 - Scope.

This article applies to any transaction regardless of form which creates a lease.

(P.A. 02-131, S. 3.)



Section 42a-2A-104 - Transactions subject to other law.

(a) A transaction subject to this article is also subject to:

(1) Any certificate of title statute covering automobiles, trailers, mobile homes, boats, farm tractors or the like, including chapters 247, 282 and 283 and sections 21-67a and 49-5, except as to the rights of a lessee in the ordinary course of business under subsection (d) of section 42a-2A-404 and subsection (d) of section 42a-2A-405 whose rights arise before a certificate of title covering the goods is effective in the name of any other purchaser;

(2) Any applicable certificate of title statute of another jurisdiction;

(3) Any applicable law which establishes a different rule for consumer leases; and

(4) Any other law of this state to which the transaction is subject, such as laws dealing with:

(A) The sale or lease of agricultural products;

(B) The consignment or transfer by artists of works of art or fine prints;

(C) Distribution agreements, franchises and other relationships through which goods are leased;

(D) Liability for products which cause injury to person or property;

(E) The making and disclaimer of warranties;

(F) Dealers in particular products, such as automobiles, motorized wheelchairs, agricultural equipment and hearing aids; and

(G) Noncommercial motor vehicles leases subject to chapter 742a.

(b) If a law of this state applies to a transaction subject to this article, the following rules apply:

(1) A requirement that a term, waiver, notice or disclaimer be in a writing is satisfied by a record.

(2) A requirement that a writing or a term be signed is satisfied by an authentication.

(c) Except for the rights of a lessee in the ordinary course of business under subdivision (1) of subsection (a) of this section, in the event of a conflict between this article, other than section 42a-2A-105, 42a-2A-401 or 42a-2A-402, and a law referred to in subsection (a) of this section, the law referred to in subsection (a) of this section governs.

(d) Failure to comply with the laws referred to in subsection (a) of this section has only the effect specified therein.

(P.A. 02-131, S. 4.)



Section 42a-2A-105 - Territorial application of article to goods covered by certificate of title.

(a) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title law the goods are covered and the goods or the lessee or lessor.

(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the application fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Subject to subsection (d) of section 42a-2A-404 and subsection (d) of section 42a-2A-405, with respect to goods covered by a certificate of title under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with the certificate of title statute are governed by the local law of the jurisdiction whose certificate covers the goods from the time the goods become covered by the certificate until the goods cease to be covered by the certificate.

(P.A. 02-131, S. 5.)



Section 42a-2A-106 - Limitation on power of parties to consumer lease to choose applicable law or judicial forum.

(a) A choice-of-law term in a consumer lease contract is not enforceable if the law chosen is that of a jurisdiction other than one in which the lessee resides at the time the lease agreement becomes enforceable or within thirty days thereafter or in which the goods are to be used.

(b) The parties may choose an exclusive judicial forum. However, in a consumer lease, the law of the forum is governed by subsection (d) of section 51-345 and any choice of forum in a term of a consumer lease must comply with said section. A choice of forum in a term of an agreement is not exclusive unless the agreement expressly so provides.

(P.A. 02-131, S. 6.)



Section 42a-2A-107 - Unconscionability.

(a) If a court as a matter of law finds a lease contract or any term thereof to have been unconscionable at the time it was made, the court may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable term or so limit the application of an unconscionable term as to avoid an unconscionable result.

(b) With respect to a consumer lease, if the court finds as a matter of law that a lease contract or a term of the contract was induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from the lease contract, the court may grant appropriate relief.

(c) If it is claimed or appears to the court that a lease contract or any term thereof, or any conduct that induced a lease contract or any term thereof or that occurred in the collection of a claim arising from the lease contract, may be unconscionable, the parties must be afforded a reasonable opportunity to present evidence as to the commercial setting, purpose and effect of the lease contract, term or conduct to aid the court in making the determination.

(d) In an action in which a lessee claims unconscionability with respect to a consumer lease, the following rules apply:

(1) If the court finds unconscionability under subsection (a) or (b) of this section, the court shall award reasonable attorney’s fees to the lessee.

(2) In determining attorney’s fees, the amount of the recovery on behalf of the claimant under subsection (a) or (b) of this section is not controlling.

(P.A. 02-131, S. 7.)

History: (Revisor’s note: In Subsec. (a), “that” was deleted editorially by the Revisors after “matter of law finds” for grammatical accuracy).



Section 42a-2A-108 - Option to accelerate at will.

(a) A term in a lease agreement providing that one party or the party’s successor in interest may accelerate payment or performance or require collateral or additional collateral “at will” or when the party “deems itself insecure”, or words of similar import, shall be construed to mean that the party shall have power to do so only if the party in good faith believes that the prospect of payment or performance is impaired.

(b) In a consumer lease, the burden of establishing good faith under subsection (a) of this section is on the party that exercised the power. In all other leases, the burden of establishing lack of good faith is on the party against which the power has been exercised.

(P.A. 02-131, S. 8.)



Section 42a-2A-109 - Effect of agreement; questions determined by court.

(a) Unless a section in this article otherwise provides, the effect of any provision of this article may be varied by agreement.

(b) The presence of mandatory language, such as “must” or “shall”, or the absence of enabling language, such as “unless otherwise agreed”, does not by itself preclude the parties from varying by agreement a provision of this article.

(c) Whenever this article allocates a risk or imposes a burden as between the parties, they may agree to shift the allocation and apportion the risk or burden.

(P.A. 02-131, S. 9.)



Section 42a-2A-201 - Formal requirements.

(a) Except as otherwise provided in this section, a lease contract is not enforceable by way of action or defense unless:

(1) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars; or

(2) There is a record, authenticated by the party against which enforcement is sought or by such party’s authorized agent as the record of such person, which is sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the duration of the lease.

(b) A record is not insufficient merely because it omits a term, including a quantity term, or incorrectly states a term agreed upon, but, if the record contains a quantity term, the contract is not enforceable beyond the quantity of goods shown in the record.

(c) Any description of the leased goods or of the duration of the lease is sufficient and satisfies subdivision (2) of subsection (a) of this section, whether or not it is specific, if it reasonably identifies what is described.

(d) An otherwise valid lease contract that does not satisfy the requirements of subsection (a) of this section is nevertheless enforceable:

(1) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale by the lessor to others in the ordinary course of business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(2) If the party against which enforcement is sought admits in the party’s pleading, testimony in court or otherwise under oath that a lease contract was made, but the lease contract is not enforceable under this subdivision beyond the quantity of goods admitted; or

(3) With respect to goods that have been received and accepted by the lessee.

(e) The duration of a lease under a lease contract referred to in subsection (d) of this section is:

(1) If there is a record authenticated by the party against which enforcement is sought or by such party’s authorized agent specifying the duration of the lease, the period so specified;

(2) If the party against which enforcement is sought admits in such party’s pleading or testimony, or otherwise in court, the duration of the lease, the period so admitted; or

(3) A reasonable duration.

(f) An enforceable lease contract under this section is not unenforceable merely because it is not capable of being performed within one year or any other applicable period after its making.

(g) The affixing of a seal to a record evidencing a lease contract or offer does not make the record a sealed instrument. The law with respect to sealed instruments does not apply to the lease contract or offer.

(P.A. 02-131, S. 10.)



Section 42a-2A-202 - Parol or extrinsic evidence.

(a) Terms on which the confirmatory records of the parties agree, or which are otherwise set forth in a record intended by the parties as a final expression of their agreement with respect to the included terms, may not be contradicted by evidence of any previous agreement or of a contemporaneous oral agreement. However, terms in such a record may be supplemented by evidence of:

(1) Consistent additional terms, unless the court finds that the record was intended as a complete and exclusive statement of the terms of the agreement; and

(2) Course of performance, course of dealing or usage of trade.

(b) Terms in a record may be explained by evidence of course of performance, course of dealing or usage of trade without a preliminary determination by the court that the language used is ambiguous. Terms in a record may also be explained from other sources as determined by the court under applicable law.

(P.A. 02-131, S. 11.)



Section 42a-2A-203 - Formation in general.

(a) A lease contract may be made in any manner sufficient to show agreement, including by offer and acceptance, conduct of both parties which recognizes the existence of a lease contract or the interaction of electronic agents.

(b) If the parties so intend, an agreement sufficient to constitute a lease contract may be found even if the time of its making is undetermined, one or more terms are left open or to be agreed upon, the records of the parties do not otherwise establish a lease contract or one party reserves the right to modify terms.

(c) Even if one or more terms are left open or to be agreed upon, a lease contract does not fail for indefiniteness if the parties intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

(P.A. 02-131, S. 12.)



Section 42a-2A-204 - Firm offers.

An offer by a merchant to enter into a lease contract made in an authenticated record that by its terms gives assurance that the offer will be held open is not revocable for lack of consideration during the time stated. If a time is not stated, the offer is irrevocable for a reasonable time not exceeding ninety days. A term of assurance in a record supplied by the offeree is ineffective unless the term is conspicuous.

(P.A. 02-131, S. 13.)



Section 42a-2A-205 - Offer and acceptance.

(a) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable under the circumstances.

(b) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror that is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

(P.A. 02-131, S. 14.)



Section 42a-2A-206 - Electronic contracting; formation.

Except as otherwise provided in sections 42a-2A-207 to 42a-2A-210, inclusive, the following rules apply:

(1) A lease contract may be formed by the interaction of electronic agents. If the interaction resulting from the electronic agents’ engaging in operations is sufficient to show an agreement under section 42a-2A-203 or 42a-2A-205, a lease contract is formed unless the operations resulted from fraud, electronic mistake or the like.

(2) A lease contract may be formed by the interaction of an electronic agent and an individual, acting on the individual’s own behalf or for another person. A lease contract is formed if the individual takes actions that the individual is free to refuse to take or makes a statement that the individual has reason to know will:

(A) Cause the electronic agent to complete the transaction or performance; or

(B) Indicate acceptance of an offer, regardless of other expressions or actions by the individual to which the electronic agent cannot react.

(3) In an interaction between individuals, if an offer evokes an electronic message in response, a lease contract is formed:

(A) If the offer is accepted under section 42a-2A-205, when the acceptance is received; or

(B) If the offer is accepted by an electronic performance, when the performance is received, unless the originating message required acceptance in a different manner.

(P.A. 02-131, S. 15.)



Section 42a-2A-207 - Legal recognition of electronic records and authentications.

(a) A record or authentication may not be denied legal effect or enforceability solely because it is in electronic form.

(b) This article does not require that a record or authentication be generated, stored, sent, received or otherwise processed by electronic means or in electronic form.

(c) In any transaction, a person may establish reasonable requirements regarding the type of authentication or record acceptable to such person.

(P.A. 02-131, S. 16.)



Section 42a-2A-208 - Attribution.

An electronic record is attributed to a person if it was the act of the person or such person’s electronic agent, or if the person is otherwise bound by it under the law of agency. The party relying on attribution of an electronic record to another person has the burden of establishing attribution.

(P.A. 02-131, S. 17.)



Section 42a-2A-209 - Contract formation; electronic record.

(a) Except as otherwise provided in subsection (b) of this section, an electronic record is effective when received, even if no other person is aware of its receipt.

(b) If an offer in an electronic message evokes an electronic message in response, a lease contract, if any, is formed as determined in section 42a-2A-206.

(c) Receipt of an electronic acknowledgment establishes that the message was received but does not establish by itself that the content sent corresponds to the content received.

(P.A. 02-131, S. 18.)



Section 42a-2A-210 - Contract formation; electronic agents.

(a) A person that uses an electronic agent for authentication, agreement or performance is bound by the operations of the electronic agent even if no person was aware of or reviewed the electronic agent’s actions or the results of the operations.

(b) Whether a lease contract is formed by the interaction of electronic agents or the interaction of an electronic agent and a person is determined by section 42a-2A-206.

(P.A. 02-131, S. 19.)



Section 42a-2A-301 - Course of performance or practical construction.

Section 42a-2A-301 is repealed, effective October 1, 2005.

(P.A. 02-131, S. 20; P.A. 05-109, S. 56.)



Section 42a-2A-302 - Modification, rescission and waiver.

(a) An agreement made in good faith modifying a lease contract needs no consideration to be binding.

(b) An authenticated record containing a term that prohibits modification or rescission except by an authenticated record may not be otherwise modified or rescinded. Such a term in a form or record supplied by a merchant to a nonmerchant must be separately authenticated. A party whose language or conduct is inconsistent with the term is precluded from asserting the term if the assertion is unjust in view of a material change of position in reliance on the language or conduct.

(c) A condition in a lease contract may be waived by the party for whose benefit it was included. Language or conduct is relevant to show a waiver. A party that has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notice received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

(P.A. 02-131, S. 21.)



Section 42a-2A-303 - Lessee under finance lease as beneficiary of supply contract.

(a) The benefit of the supplier’s promises to the lessor under a supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee’s leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and supply contract and all defenses or claims arising therefrom.

(b) The extension of the benefit of a supplier’s promises and of warranties to the lessee does not modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or impose any duty or liability under the supply contract on the lessee.

(c) A modification or rescission of a supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor assumes, in addition to the obligations of the lessor to the lessee under the lease contract, the promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(d) In addition to the extension of the benefit of the supplier’s promises and of warranties to the lessee under subsection (a) of this section, the lessee retains all rights that the lessee may have against the supplier which arise from a contract between the lessee and the supplier or under other law.

(P.A. 02-131, S. 22.)



Section 42a-2A-304 - Identification.

Identification of existing goods as goods to which a lease contract refers may be made at any time and in any manner expressly agreed to by the parties. In the absence of express agreement, identification occurs:

(1) If the contract is for the lease of already existing and designated goods, when the lease contract is made;

(2) If the contract is for the lease of future goods other than those described in subdivision (3) of this section, when the goods are shipped, marked or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(3) If the lease contract is for a lease of unborn young of animals, when the young are conceived.

(P.A. 02-131, S. 23.)



Section 42a-2A-305 - Insurance and proceeds.

(a) A lessee obtains an insurable interest in existing goods identified to the lease contract even if the goods are nonconforming and the lessee has an option to return or reject them.

(b) If a lessee has an insurable interest only by reason of the lessor’s identification of the goods, the lessor may substitute other goods for those identified until the lessee’s default or insolvency or notice to the lessee that the identification is final.

(c) The lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(d) This section does not affect any insurable interest recognized under any other law.

(e) The parties, by agreement, may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and determine the beneficiary of the proceeds of the insurance.

(P.A. 02-131, S. 24.)

See Sec. 42-500 re insurance disclosures.



Section 42a-2A-306 - Risk of loss.

(a) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(b) If under the lease contract risk of loss will pass to the lessee but the agreement does not specify when the risk passes, except as otherwise provided in subsection (c) of this section, risk of loss passes to the lessee, regardless of the conformity of the goods to the lease contract, as follows:

(1) Subject to this subsection, the risk of loss passes to a lessee upon receipt of the goods. If the lessee does not intend to take possession, risk of loss passes to the lessee when the lessee receives control of the goods.

(2) If the lease contract requires or authorizes a lessor to ship goods by carrier, the following rules apply:

(A) If the lease contract does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier.

(B) If the lease contract requires delivery at a particular destination and the goods arrive there in the possession of the carrier, the risk of loss passes to the lessee when the goods are so tendered as to enable the lessee to take delivery.

(3) If goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee to the lessee of the lessee’s right to possession of the goods.

(c) A default under the lease contract by either party affects the risk of loss only in the following cases:

(1) If the lessee rightfully rejects the goods or justifiably revokes acceptance of the goods, the lessor has the risk of loss from the time that the rejection or revocation is effective.

(2) If the lessor has tendered nonconforming goods so that the lessee would have the right to reject the goods or revoke acceptance of the goods, the goods are damaged or lost before the lessee effectively rejects or revokes acceptance, and the risk of loss would have otherwise passed to the lessee under subsection (b) or (c) of this section, the lessor has the risk of loss to the extent the nonconformity of the goods caused the damage or loss.

(3) If conforming goods are identified to the lease contract when the lessee repudiates or is otherwise in breach and the risk of loss has not otherwise passed to the lessee, the lessee has the risk of loss for such goods for a commercially reasonable time after the breach or repudiation.

(P.A. 02-131, S. 25.)



Section 42a-2A-307 - Casualty to identified goods.

If the lease contract requires for its performance goods identified when the lease contract is made and the goods suffer casualty without the fault of the lessee, the lessor or the supplier before delivery or if the goods suffer casualty before the risk of loss passes to the lessee under the lease agreement or section 42a-2A-306, the following rules apply:

(1) If the loss occurs before the goods are delivered to the lessee, the lessor or supplier shall seasonably notify the lessee of the nature and extent of the loss.

(2) If the loss is total, the lease contract is avoided.

(3) If the loss is partial or the goods no longer conform to the lease contract, the lessee may nevertheless demand inspection and may treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept or retain the goods with due allowance from the rent payable for the balance of the duration of the lease for the nonconformity but without further right against the lessor.

(P.A. 02-131, S. 26.)



Section 42a-2A-308 - Termination; survival of obligations.

(a) Except as otherwise provided in subsection (b) of this section, on the termination of a lease contract, all obligations that are still executory on both sides are discharged.

(b) The following survive termination of a lease contract:

(1) A right based on a previous default or performance of the lease contract;

(2) A term limiting the scope, manner, method or location of the exercise of rights in the goods;

(3) An obligation of confidentiality, nondisclosure or noncompetition;

(4) A choice of law or forum;

(5) An obligation to return or dispose of goods or return any unearned part of the rent;

(6) An obligation to arbitrate or otherwise resolve disputes through alternative dispute resolution procedures;

(7) A term limiting the time for bringing an action or for providing notice;

(8) An indemnity term;

(9) A limitation of remedy or disclaimer of warranty;

(10) An obligation to provide an accounting and make any payment due under the accounting;

(11) Other rights, remedies or limitations stated in the agreement as surviving to the extent enforceable under applicable law; and

(12) Other rights, remedies or limitations if in the circumstances their survival is necessary to achieve the purposes of the parties.

(P.A. 02-131, S. 27.)



Section 42a-2A-401 - Enforceability of lease contract.

Except as otherwise provided in this title, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors.

(P.A. 02-131, S. 28.)



Section 42a-2A-402 - Title to and possession of goods.

Except as otherwise provided in this article, the application of this article is not affected by whether the lessor or a third party has title to the goods, by whether the lessor, the lessee, or a third party has possession of the goods or by any statute or rule of law that possession or the absence of possession is fraudulent.

(P.A. 02-131, S. 29.)



Section 42a-2A-403 - Alienability of party’s interest under lease contract or of lessor’s residual interest in goods; delegation of performance; transfer of rights.

(a) In this section, “creation of a security interest” includes the sale of a lease contract that is subject to article 9 by reason of subdivision (3) of subsection (a) of section 42a-9-109.

(b) Except as otherwise provided in subsection (c) of this section and section 42a-9-407, a provision in a lease agreement which (1) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy or other judicial process, of an interest of a party under the lease contract or of the lessor’s residual interest in the goods, or (2) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (e) of this section. However, a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(c) Language in a consumer lease prohibiting the transfer of an interest of a party under the lease contract or making a transfer an event of default must be specific, be in a record and be conspicuous.

(d) A term in a lease agreement which (1) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor’s due performance of the transferor’s entire obligation, or (2) makes such a transfer an event of default, is not enforceable. Such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the meaning of subsection (e) of this section.

(e) Subject to subsection (d) of this section and section 42a-9-407:

(1) If a transfer is made that is an event of default under a lease agreement, the other party to the lease contract has the rights and remedies described in subsection (c) of section 42a-2A-702, unless such party waives the default or otherwise agrees; and

(2) If subdivision (1) of this subsection does not apply and a transfer is made that (A) is prohibited under a lease agreement, or (B) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise or unless limited by contract:

(i) The transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer; and

(ii) A court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(f) A transfer of “the lease” or of “all my rights under the lease”, or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform such duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(g) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or liability for default.

(P.A. 02-131, S. 30.)



Section 42a-2A-404 - Subsequent lease of goods by lessor.

(a) Subject to section 42a-2A-403, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest that the lessor had or had power to transfer and, except as otherwise provided in subsection (b) of this section and subsection (d) of section 42a-2A-720, takes subject to the existing lease contract.

(b) A lessor with voidable rights or voidable title acquired in a purchase of goods from a transferor has power to transfer a good leasehold interest to a good faith subsequent lessee for value. Under this subsection, voidable rights or voidable title is acquired when the goods have been delivered under a transaction of purchase even if:

(1) The transferor was deceived as to the identity of the lessor;

(2) The delivery was in exchange for a check later dishonored;

(3) It was agreed that the transaction was to be a cash sale; or

(4) The delivery was procured through fraud punishable under criminal law.

(c) A subsequent lessee in the ordinary course of business from a lessor that is a merchant dealing in goods of that kind to which the goods were entrusted by the existing lessee of such lessor before the interest of the subsequent lessee became enforceable against such lessor obtains, to the extent of the leasehold interest transferred, all rights to the goods of such lessor and the existing lessee, and takes free of the existing lease contract.

(d) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

(P.A. 02-131, S. 31.)



Section 42a-2A-405 - Sale or sublease of goods by lessee.

(a) Subject to section 42a-2A-403, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer and, except as otherwise provided in subsection (b) of this section and in subsection (e) of section 42a-2A-727, takes subject to the existing lease contract.

(b) A lessee with a voidable leasehold interest acquired in a lease transaction from a lessor has power to transfer a good leasehold interest to a good faith subsequent lessee for value to which the goods have been delivered. Under this subsection, a voidable leasehold interest is acquired when the goods have been delivered under the lease contract even if:

(1) The lessor was deceived as to the identity of the lessee;

(2) The delivery was in exchange for a check later dishonored; or

(3) The delivery was procured through fraud punishable under criminal law.

(c) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee that is a merchant dealing in goods of that kind to which the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the rights of the lessor and lessee to the goods and takes free of the existing lease contract.

(d) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

(P.A. 02-131, S. 32.)



Section 42a-2A-406 - Priority of certain liens arising by operation of law.

If a person in the ordinary course of the person’s business furnishes services or materials with respect to goods subject to a lease contract, a lien upon such goods in the possession of such person given by statute or rule of law for such services or materials has priority over any interest of the lessor or lessee under the lease contract or this article, unless the lien is created by statute and the statute provides otherwise or the lien is created by rule of law and the rule of law provides otherwise.

(P.A. 02-131, S. 33.)



Section 42a-2A-407 - Priority of liens arising by attachment or levy on goods.

(a) Except as otherwise provided in section 42a-2A-406, a creditor of a lessee takes subject to the lease contract.

(b) Except as otherwise provided in subsection (c) of this section and sections 42a-2A-406 and 42a-2A-408, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(c) Except as otherwise provided in sections 42a-9-317, 42a-9-321 and 42a-9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

(P.A. 02-131, S. 34.)



Section 42a-2A-408 - Special rights of creditors.

(a) Except as otherwise provided in subsections (b) and (c) of this section, the rights of creditors of the lessor with respect to goods identified to a lease contract and retained by the lessor are subject to the lessee’s rights under section 42a-2A-708, subsection (d) of section 42a-2A-724 and section 42a-2A-737 if the lessee’s rights vest before a creditor’s claim in rem attaches to the goods.

(b) A creditor of a lessor may treat a lease or an identification of goods to a lease contract as void if, as against the creditor, a retention of possession or identification by the lessor is fraudulent under any law of the state in which the goods are situated. However, the retention of possession in good faith and current course of trade by a merchant lessor for a commercially reasonable time after a lease or identification is not fraudulent.

(c) Except as otherwise provided in subsection (a) of this section and sections 42a-2A-404 and 42a-2A-405, this article does not impair the rights of creditors of the lessor if identification to the lease contract or delivery is not made in current course of trade but is made in satisfaction of or as security for a preexisting claim for money, security or the like under circumstances that under any law of the state where the goods are situated, apart from this article, would constitute a fraudulent transfer or a voidable preference.

(d) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if, as against the creditor, a retention of possession by the seller is fraudulent under any law of the state where the goods are situated. However, it is not fraudulent for a seller to retain possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods if the buyer bought for value and in good faith.

(P.A. 02-131, S. 35.)



Section 42a-2A-409 - Rights of lessor and lessee when goods become fixures.

(a) In this section:

(1) “Construction mortgage” means a mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates.

(2) “Encumbrance” includes a real property mortgage, other lien on real estate and any other right in real property which is not an ownership interest.

(3) “Fixture filing” means a filing, in the office where a mortgage on the real property would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of subsections (a) and (b) of section 42a-9-502.

(4) “Fixtures” means goods that have become so related to particular real property that an interest in them arises under real property law.

(5) “Purchase money lease” means a lease in which the lessee does not have possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable.

(b) A lease under this article may be of goods that are fixtures or may continue in goods that become fixtures, but there may be no lease under this article of ordinary building materials incorporated into an improvement on land.

(c) This article does not prevent creation of a lease of fixtures under real property law.

(d) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the lessee has an interest of record in or is in possession of the real property and:

(1) Except as otherwise provided in subsection (f) of this section, the lease is a purchase money lease, the interest of the encumbrancer or owner arises before the goods become fixtures and the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within twenty days thereafter; or

(2) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record and the lessor’s interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner.

(e) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real property if:

(1) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real property or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and, before the goods become fixtures, the lease contract is enforceable;

(2) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the lease contract is enforceable;

(3) The encumbrancer or owner has, in an authenticated record, consented to the lease or has disclaimed an interest in the goods as fixtures; or

(4) The lessee has a right to remove the goods as against the encumbrancer or owner, but if the lessee’s right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(f) Except as otherwise provided in subsections (d) and (e) of this section, the interest of a lessor of fixtures, including the lessor’s residual interest, is subordinate to the conflicting interest of an encumbrancer of the real property under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(g) In cases not covered by subsections (c) to (f), inclusive, of this section, priority between the interest of a lessor of fixtures, including the lessor’s residual interest, and the conflicting interest of an encumbrancer or owner of the real property which is not the lessee is determined by the priority rules governing conflicting interests in real property.

(h) If the interest of a lessor of fixtures, including the lessor’s residual interest, has priority over all owners and encumbrancers of the real property, the lessor or the lessee may on default, expiration, termination or cancellation of the lease contract, but subject to the lease agreement and this article, or if necessary to enforce other rights of the lessor or lessee under this article, remove the goods from the real property, free and clear of all conflicting interests of all owners and encumbrancers of the real property. However, the lessor or lessee shall reimburse any encumbrancer or owner of the real property which is not the lessee and which has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real property, caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(i) Even if the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor’s residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the pertinent provisions of article 9.

(P.A. 02-131, S. 36.)



Section 42a-2A-410 - Lessor’s and lessee’s rights when goods become accessions.

(a) In this section, “accessions” means goods that are installed in or affixed to other goods.

(b) Except as otherwise provided in subsection (c) of this section, the interest of a lessor or a lessee under a lease contract entered into before the goods become accessions is superior to all interests in the whole and valid against all persons subsequently acquiring interests in the whole, but is invalid against any person with an interest in the whole that has not in a record consented to the lease or disclaimed an interest in the goods as part of the whole.

(c) The interest of a lessor or a lessee under a lease contract described in subsection (b) of this section is subordinate to the interest of:

(1) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(2) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(d) If, under this section, a lessor or lessee holds an interest in accessions which has priority over the claims of all persons that have interests in the whole, the lessor or lessee on default, expiration, termination or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this article, or if necessary to enforce other rights under this article, may remove the goods from the whole. However, the lessor or lessee shall reimburse any holder of an interest in the whole which is not the lessee and which has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the whole, caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove the goods until the party seeking removal gives adequate security for the performance of this obligation.

(P.A. 02-131, S. 37.)



Section 42a-2A-411 - Priority subject to subordination.

Nothing in this article prevents subordination by agreement by any person entitled to priority.

(P.A. 02-131, S. 38.)



Section 42a-2A-501 - Definitions.

In this part:

(1) “Damage” means all loss resulting from a breach of warranty, including incidental and consequential damages.

(2) “Goods” includes a component incorporated into other goods.

(3) “Immediate lessee” means a lessee that has a contract with the lessor.

(4) “Remote lessee” means a lessee from a lessor other than the lessor or seller against which a claim under this part is asserted.

(5) “Representation” means a description of the goods, an affirmation of fact or promise about the quality or performance of the goods to be delivered, or a sample or model of the goods.

(P.A. 02-131, S. 39.)



Section 42a-2A-502 - Warranty against interference and against infringement; lessee’s obligation against infringement.

(a) Except in a finance lease, a lessor in a lease contract warrants that, except for claims by any person by way of infringement or the like, for the duration of the lease no person holds:

(1) A claim to or interest in the goods which will interfere with the lessee’s enjoyment of the lessee’s leasehold interest; or

(2) A colorable claim to or interest in the goods which will unreasonably expose the lessee to litigation.

(b) A finance lessor warrants that, except for claims by way of infringement or the like, for the duration of the lease no person holds:

(1) A claim or interest in the goods that arose from an act or omission of the lessor which will interfere with the lessee’s enjoyment of the lessee’s leasehold interest; or

(2) A colorable claim to or interest in the goods that arose from an act or omission of the lessor which will unreasonably expose the lessee to litigation.

(c) Except in a finance lease, a lessor that is a merchant regularly dealing in goods of the kind warrants that the goods will be delivered free of the rightful claim of a third party by way of infringement or the like. However, a lessee that furnishes specifications to the lessor holds the lessor harmless against any claim of infringement or the like that arises out of compliance with the specifications.

(d) A warranty under subsections (a) to (c), inclusive, of this section may be disclaimed or modified only by specific language or by circumstances that give the lessee reason to know that the lessor purports to transfer only such right as the lessor or a third party may have.

(P.A. 02-131, S. 40.)



Section 42a-2A-503 - Express warranties to lessee.

(a) Any representation made by the lessor to the lessee, including a representation made in any medium of communication to the public, such as advertising, which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the representation or, with respect to a sample or model, that the whole of the goods will conform to the sample or model.

(b) To create an express warranty, it is not necessary that the lessor use formal words such as “warranty” or “guaranty” or have a specific intention to make a warranty. However, a representation merely of the value of the goods or an affirmation purporting to be merely the lessor’s opinion or commendation of the goods does not create an express warranty under subsection (a) of this section.

(c) A representation, including a representation made in any medium of communication to the public, such as advertising, which was made to the lessee and which relates to the goods becomes part of the basis of the bargain unless:

(1) The lessee knew that the representation was not true;

(2) A reasonable person in the position of the lessee would not believe that the representation was part of the agreement; or

(3) In the case of a representation made in a medium for communication to the public, including advertising, the lessee did not know of the representation at the time of the agreement.

(d) A right of action for breach of warranty under this section accrues as provided under subsection (c) of section 42a-2A-715.

(P.A. 02-131, S. 41.)



Section 42a-2A-504 - Implied warranty of merchantability.

(a) Except in a finance lease and subject to sections 42a-2A-506 and 42a-2A-507, a warranty that the goods are merchantable is implied in a contract for their lease if the lessor is a merchant with respect to goods of that kind.

(b) Goods, to be merchantable, must:

(1) Pass without objection in the trade under the contract description;

(2) In the case of fungible goods, be of fair, average quality within the description;

(3) Be fit for the ordinary purposes for which goods of that description are used;

(4) Run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved;

(5) Be adequately contained, packaged and labeled as the lease agreement or circumstances may require; and

(6) Conform to any representations made on the container or label.

(c) Subject to section 42a-2A-506, other implied warranties may arise from course of dealing or usage of trade.

(P.A. 02-131, S. 42.)



Section 42a-2A-505 - Implied warranty of fitness for particular purpose.

Except in a finance lease and subject to section 42a-2A-506, if a lessor at the time of contracting has reason to know any particular purpose for which the goods are required and that the lessee is relying on the lessor’s skill or judgment to select or furnish suitable goods, there is an implied warranty that the goods are fit for such purpose.

(P.A. 02-131, S. 43.)



Section 42a-2A-506 - Disclaimer or modification of warranty.

(a) Words or conduct relevant to the creation of an express warranty and words or conduct tending to disclaim or modify an express warranty must be construed wherever reasonable as consistent with each other. However, subject to section 42a-2A-202, words or conduct disclaiming or modifying an express warranty are ineffective to the extent that such construction is unreasonable.

(b) Subject to subsection (c) of this section, to disclaim or modify an implied warranty of merchantability or fitness, or any part of either implied warranty, the following rules apply:

(1) The language must be in a record and be conspicuous.

(2) In other than a consumer lease contract, the language is sufficient if:

(A) In the case of an implied warranty of merchantability, it mentions merchantability; and

(B) In the case of an implied warranty of fitness, the language states, for example, that “There are no warranties which extend beyond the description on the face hereof”.

(c) Unless the circumstances indicate otherwise, all implied warranties are disclaimed by expressions such as “as is” or “with all faults”, or similar language, or conduct that in common understanding makes it clear to the lessee that the lessor assumes no responsibility for the quality or fitness of the goods. In a consumer contract, the requirements of this subsection must be satisfied by conspicuous language in a record.

(d) An implied warranty may also be disclaimed or modified by course of performance, course of dealing or usage of trade.

(e) If a lessee before entering into the contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods or the sample or model, there is no implied warranty with regard to defects which a reasonable examination ought in the circumstances to have revealed to the lessee.

(f) Remedies for breach of warranty may be limited in accordance with this article with respect to liquidation or limitation of damages and contractual modification of remedy.

(g) Subsections (b) to (f), inclusive, of this section shall not apply to leases of new or used consumer goods, except for those goods clearly marked “irregular”, “factory seconds” or “damaged”. Any language, oral or written, used by a lessor or manufacturer of consumer goods that attempts to exclude or modify any implied warranties of merchantability and fitness for a particular purpose, or to exclude or modify the consumer’s remedies for breach of such warranties, shall be unenforceable.

(P.A. 02-131, S. 44.)



Section 42a-2A-507 - Cumulation and conflict of warranties.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative. However, if such construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining such intention, the following rules apply:

(1) Exact or technical specifications prevail over an inconsistent sample or model or general language of description.

(2) A sample from an existing bulk or a model prevails over inconsistent general language of description.

(3) Except in a consumer lease, an express warranty prevails over inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

(P.A. 02-131, S. 45.)



Section 42a-2A-508 - Extension of express or implied warranty.

(a) In a consumer lease contract, a lessor’s express or implied warranty made to an immediate consumer lessee extends to any member of the family or household or an invitee to the household of the immediate consumer lessee or a transferee from the immediate consumer lessee who may reasonably be expected to use or be affected by the goods and who suffers damage other than injury to the person resulting from a breach of warranty. The lessor may not disclaim, modify or limit damages arising under this section.

(b) A lessor’s warranty, whether express or implied, extends to any individual who may reasonably be expected to use, consume or be affected by the goods and who is injured in person by breach of the warranty. A lessor may not disclaim or limit the operation of this subsection.

(c) Nothing in this article diminishes the rights and remedies of any third party beneficiary or assignee under the law of contracts or of persons to which goods are transferred by operation of law or displaces any other law that extends a warranty to or for the benefit of any other person.

(d) The scope of any warranty extended under this section to other than the immediate lessee and the remedies for breach of such warranty may be limited by the enforceable terms of the contract between the lessor and the immediate lessee. To the extent not limited:

(1) The scope of the warranty is determined by sections 42a-2A-402, 42a-2A-403, 42a-2A-404 and 42a-2A-405; and

(2) The remedies for breach of warranty for other than the immediate lessee are determined by the terms of the contract between the lessor and the lessee and by this article.

(e) A right of action for breach of warranty under this section accrues under section 42a-2A-705.

(P.A. 02-131, S. 46.)



Section 42a-2A-601 - Right to adequate assurance of performance.

(a) A lease contract imposes an obligation on each party not to impair the other’s expectation of receiving due performance. If reasonable grounds for insecurity arise with respect to the performance of either party, the other party may demand in a record adequate assurance of due performance and, until that assurance is received, if commercially reasonable, may suspend any performance for which the agreed return has not already been received.

(b) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered is determined according to commercial standards.

(c) Acceptance of improper delivery or payment does not prejudice an aggrieved party’s right to demand adequate assurance of future performance.

(d) After receipt of a demand under subsection (a) of this section, failure to provide within a reasonable time, not exceeding thirty days, assurance of due performance which is adequate under the circumstances of the particular case is a repudiation of the contract under section 42a-2A-602.

(P.A. 02-131, S. 47.)



Section 42a-2A-602 - Anticipatory repudiation.

(a) If either party to a lease contract repudiates a performance not yet due and the loss of performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(1) Await performance by the repudiating party for a commercially reasonable time, or resort to any remedy for default, even if the aggrieved party has urged the repudiating party to retract the repudiation or has notified the repudiating party that the aggrieved party would await the agreed performance; and

(2) In either case, suspend the aggrieved party’s own performance or, if a lessor, proceed in accordance with section 42a-2A-718.

(b) Repudiation includes language that one party will not or cannot make a performance still due under the contract or voluntary, affirmative conduct that reasonably appears to the other party to make a future performance impossible.

(P.A. 02-131, S. 48.)



Section 42a-2A-603 - Retraction of anticipatory repudiation.

(a) A repudiating party may retract a repudiation until the repudiating party’s next performance is due unless the aggrieved party, after the repudiation, has canceled the lease contract, materially changed the aggrieved party’s position or otherwise indicated that the repudiation is considered to be final.

(b) A retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform the contract. However, a retraction must include any assurance justifiably demanded under section 42a-2A-601.

(c) Retraction reinstates a repudiating party’s rights under the lease contract with due excuse and allowance to the aggrieved party for any delay caused by the repudiation.

(P.A. 02-131, S. 49.)



Section 42a-2A-604 - Substituted performance.

(a) If, without the fault of the lessee, lessor or supplier, agreed berthing, loading or unloading facilities or an agreed type of carrier becomes unavailable, or an agreed manner of delivery otherwise becomes commercially impracticable, a party may claim excuse under section 42a-2A-605 unless a commercially reasonable substitute is available. In such case, reasonable substitute performance must be tendered and accepted.

(b) If an agreed means or manner of payment fails because of domestic or foreign governmental statute, regulation or order, the lessor may withhold or stop delivery, or cause the supplier to withhold or stop delivery, until the lessee provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been made, payment by the means or in the manner provided by such statute, regulation or order discharges the lessee’s obligation unless such statute, regulation or order is discriminatory, oppressive or predatory.

(P.A. 02-131, S. 50.)



Section 42a-2A-605 - Excuse by failure of presupposed conditions.

(a) Subject to section 42a-2A-604 and subsection (b) of this section, delay in performance or nonperformance by the lessor or supplier is not a default under the lease contract if performance as agreed has been made impracticable by:

(1) The occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made; or

(2) Compliance in good faith with any applicable foreign or domestic governmental statute, regulation or order, whether or not such statute, regulation or order later proves to be invalid.

(b) A party claiming excuse under subsection (a) of this section shall seasonably notify the other party that there will be delay or nonperformance. If a finance lessor claims excuse under subsection (a) of this section, the finance lessor shall seasonably notify both the lessor and the lessee that there will be delay or nonperformance. If the claimed excuse affects only a part of the lessor’s or supplier’s capacity to perform, the lessor or supplier shall also allocate production and deliveries among its customers in a manner that is fair and reasonable and notify the lessee of the estimated quota made available. In allocating production and deliveries, the lessor or supplier may include regular customers not then under contract as well as its own requirements for further manufacture.

(P.A. 02-131, S. 51.)



Section 42a-2A-606 - Procedure on notice claiming excuse.

(a) A party that receives notice of a material or indefinite delay in performance or an allocation permitted under section 42a-2A-307 or 42a-2A-605 as to any delivery concerned, or of a breach of the whole lease contract under subsection (c) of section 42a-2A-726, by notice in a record may:

(1) Terminate and thereby discharge any unexecuted portion of the lease contract; or

(2) Except in a finance lease that is not a consumer lease, modify the lease contract by agreeing to take the available allocation in substitution under section 42a-2A-605 or by accepting the goods with due allowance from the rent payable for the balance of the lease period for the deficiency as provided in section 42a-2A-604.

(b) If, after receipt of a notice under section 42a-2A-604 or 42a-2A-605, a party does not terminate or modify the lease contract within a reasonable time, not exceeding thirty days, the lease contract is terminated with respect to any performance affected.

(c) This section may be varied by agreement only to the extent that the parties have assumed a different obligation under sections 42a-2A-604 and 42a-2A-605.

(P.A. 02-131, S. 52.)



Section 42a-2A-607 - Irrevocable promises: Finance leases.

(a) In a finance lease that is not a consumer lease, the lessee’s promises under the lease contract become irrevocable and independent upon the lessee’s acceptance of the goods.

(b) A promise that has become irrevocable and independent under subsection (a) of this section:

(1) Is effective and enforceable between the parties and by or against third parties including assignees of the parties; and

(2) Is not subject to cancellation, termination, modification, repudiation, excuse or substitution without the consent of the party to which the promise runs.

(c) This section does not affect the validity under any other law of a covenant in any lease agreement making the lessee’s promises irrevocable and independent upon the lessee’s acceptance of the goods.

(P.A. 02-131, S. 53.)



Section 42a-2A-701 - Subject to general limitations.

The remedies of the lessee, lessor and other protected persons under this article are subject to the general limitations and principles stated in sections 42a-2A-702 to 42a-2A-715, inclusive.

(P.A. 02-131, S. 54.)



Section 42a-2A-702 - Default: Procedure.

(a) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this article.

(b) The cumulative effect of individual, insubstantial defaults may substantially impair the value of the whole lease contract to the other party.

(c) If a party is in default under the lease contract, the party seeking enforcement:

(1) Has the rights and remedies under this article and, except as limited by this article, under the lease agreement.

(2) May reduce its claim to judgment or otherwise enforce the lease contract by self-help or any available administrative or judicial procedure or the like, including arbitration or other dispute resolution procedure if agreed to by the parties; and

(3) May enforce the rights granted by and remedies available under other law.

(d) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed (1) under this part as to the goods, or (2) under other applicable law as to both the real property and the goods in accordance with such party’s rights and remedies in respect of the real property, in which case this part does not apply.

(e) (1) In this subsection, “electronic self-help” means the use of electronic means to exercise a term of the lease agreement with respect to the lessor’s right to take possession of the leased goods or, without removal, to render the leased goods unusable on the lessee’s premises, and includes the use of electronic means to locate leased goods.

(2) Electronic self-help is permitted only if the lessee separately agrees to a term of the lease agreement authorizing electronic self-help that requires notice of exercise as provided in subdivision (3) of this subsection. Except in a consumer lease, the lessee is deemed to have separately agreed to a term of the lease agreement authorizing electronic self-help if a clause is included in the lease agreement that specifically states that electronic self-help is authorized.

(3) Before resorting to electronic self-help authorized by a term of the lease agreement, the lessor shall give notice to the lessee stating:

(A) That the lessor intends to resort to electronic self-help as a remedy on or after fifteen days following communication of the notice to the lessee;

(B) The nature of the claimed breach which entitled the lessor to resort to electronic self-help; and

(C) The name, title, address and telephone number of a person representing the lessor with whom the lessee may communicate concerning the lease agreement.

(4) A lessee may recover damages, including incidental damages, caused by wrongful use of electronic self-help. The lessee may also recover consequential damages for wrongful use of electronic self-help even if such damages are excluded by the terms of the lease agreement.

(5) Even if the lessor complies with subdivisions (2) and (3) of this subsection, electronic self-help may not be used if the lessor has reason to know that such use will result in substantial injury or harm to the public health or safety or grave harm to the public interest substantially affecting third parties not involved in the dispute.

(P.A. 02-131, S. 55; P.A. 03-62, S. 25.)

History: P.A. 03-62 amended Subsec. (e)(1) to replace “lessor’s rights” with “lessor’s right to take possession of the leased goods or, without removal, to render the leased goods unusable on the lessee’s premises” and (e)(2) to add provision that, except in a consumer lease, the lessee is deemed to have separately agreed to a term of the lease agreement authorizing electronic self-help if a clause is included in the lease agreement that specifically states that electronic self-help is authorized.



Section 42a-2A-703 - Notice after default.

Except as otherwise provided in this article or the lease agreement, a lessor or lessee in default under a lease contract is not entitled to notice of default or notice of enforcement from the other party.

(P.A. 02-131, S. 56.)



Section 42a-2A-704 - Remedies in general.

(a) In accordance with section 42a-1-305, the remedies provided in this article must be liberally administered with the purpose of placing the aggrieved party in as good a position as if the other party had fully performed.

(b) Unless the lease contract provides for liquidated damages enforceable under section 42a-2A-710 or a limited remedy enforceable under section 42a-2A-711, an aggrieved party may not recover that part of a loss resulting from a default that could have been avoided by reasonable measures under the circumstances. The burden of establishing that reasonable measures under the circumstances were not taken is on the defaulting party.

(c) The rights and remedies provided in this article are cumulative, but a party may not recover more than once for the same injury.

(d) This article does not impair a remedy for breach of an obligation or promise collateral or ancillary to a lease contract.

(P.A. 02-131, S. 57; P.A. 05-109, S. 27.)

History: P.A. 05-109 amended Subsec. (a) by replacing reference to Sec. 42a-1-106 with reference to Sec. 42a-1-305 to conform to revisions made to article 1 by the same act.



Section 42a-2A-705 - Measurement of damages in general.

If a default occurs, the aggrieved party may recover compensation for the loss resulting in the ordinary course from the default as determined under sections 42a-2A-716 to 42a-2A-737, inclusive, or as determined in any reasonable manner, together with incidental damages and consequential damages, less expenses and costs saved as a result of the default.

(P.A. 02-131, S. 58.)



Section 42a-2A-706 - Incidental damages.

Incidental damages resulting from a default under a lease contract include compensation for any commercially reasonable charges, expenses or commissions with respect to:

(1) Inspection, receipt, transportation, care or custody of identified goods which are the subject of the default;

(2) Stopping delivery or shipment;

(3) Effecting cover, return or disposition of the goods;

(4) Reasonable efforts otherwise to minimize or avoid the consequences of default; and

(5) Effectuating other remedies after the default or otherwise dealing with the goods.

(P.A. 02-131, S. 59.)



Section 42a-2A-707 - Consequential damages.

Consequential damages resulting from a default include compensation for:

(1) Any loss resulting from the aggrieved party’s general or particular requirements and needs of which the defaulting party at the time of contracting had reason to know and which could not reasonably be prevented; and

(2) Injury to person or property proximately resulting from any breach of warranty.

(P.A. 02-131, S. 60.)



Section 42a-2A-708 - Specific performance.

(a) The court may enter a decree for specific performance if the goods or the agreed performance of the defaulting party are unique or in other proper circumstances. In a lease other than a consumer lease, the court may enter a decree for specific performance if the parties have agreed to such remedy. However, even if the parties agree to specific performance, the court may not enter a decree for specific performance if the breaching party’s sole remaining contractual obligation is the payment of money.

(b) The decree for specific performance may include terms and conditions as to payment of the rent, damages or other relief the court considers just.

(P.A. 02-131, S. 61.)



Section 42a-2A-709 - Cancellation; effect.

(a) An aggrieved party may cancel a lease contract if the conditions of section 42a-2A-716 or 42a-2A-724 are satisfied or the agreement so provides, unless there is a waiver of the default or the right to cancel under section 42a-2A-302 or there is a right to cure the default under section 42a-2A-729.

(b) Upon cancellation, the lessee is subject to the same obligations and duties with respect to goods in the lessee’s possession or control as the lessee would be if the lessee had rejected a nonconforming tender and remained in control of the goods of the lessor or if the lease contract had terminated according to its own terms.

(c) Except as otherwise provided in subsection (e) of this section, upon cancellation, all obligations that are still executory on both sides are discharged.

(d) The obligations surviving cancellation include:

(1) A right based on previous default or performance of the lease contract;

(2) Any term limiting disclosure of information;

(3) An obligation to return or dispose of goods;

(4) A term establishing a choice of law or forum;

(5) A term creating an obligation to arbitrate or otherwise resolve disputes by alternative dispute resolution procedures;

(6) A term limiting the time for commencing an action or for providing notice;

(7) A remedy for breach of the whole lease contract or any unperformed balance;

(8) Any other right, remedy or obligation stated in the agreement as surviving cancellation to the extent enforceable under law other than this article; and

(9) Other rights, remedies or limitations if under the circumstances their survival is necessary to achieve the purposes of the parties.

(e) Unless a contrary intention clearly appears, language of cancellation, rescission or avoidance of the lease contract, or similar language, is not a renunciation or discharge of any claim in damages for an antecedent default.

(P.A. 02-131, S. 62.)



Section 42a-2A-710 - Liquidation of damages; deposits.

(a) Damages for default or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to the lessor’s residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of either the actual loss or the then anticipated loss caused by the default or other act or omission. If a term fixing liquidated damages is unenforceable under this subsection, the aggrieved party may pursue the remedies provided in this article. A term that does not liquidate damages but attempts to limit damages available to the aggrieved party must be evaluated under section 42a-2A-712.

(b) If the lessor justifiably withholds delivery of goods or stops performance because of the lessee’s default or insolvency, the lessee is entitled to restitution of the amount by which the sum of payments exceeds the amount to which the lessor is entitled under a term fixing liquidated damages in accordance with subsection (a) of this section, except that, in the case of a consumer lease, the lessor is entitled to the lesser of such restitution amount or five hundred dollars.

(c) The lessee’s right to restitution under subsection (b) of this section is subject to setoff to the extent that the lessor establishes a right to recover damages under the provisions of this article other than subsection (a) of this section and to the extent of the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

(P.A. 02-131, S. 63.)



Section 42a-2A-711 - Contractual modification of remedy.

(a) Except as otherwise provided in this article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this article and may, except in a consumer lease, limit or alter the measure of damages recoverable under this article.

(b) Resort to a remedy provided under this article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedies may be pursued as provided in this article.

(c) Consequential damages may be liquidated under section 42a-2A-710, or may otherwise be limited, altered or excluded unless the limitation, alteration or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable, but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(d) This article does not impair rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract.

(P.A. 02-131, S. 64.)



Section 42a-2A-712 - Remedies for misrepresentation or fraud.

Remedies for material misrepresentation or fraud include all remedies available under this article for nonfraudulent default. Rescission or a claim for rescission of a lease contract or rejection or return of the goods does not bar and is not inconsistent with a claim for damages or other remedy.

(P.A. 02-131, S. 65.)



Section 42a-2A-713 - Proof of market rent.

(a) Damages based on market rent are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining period of the original lease agreement and prevailing at the times specified in sections 42a-2A-721 and 42a-2A-735.

(b) If evidence of rent for the use of the goods concerned for a period identical to the remaining period of the original lease agreement and prevailing at the times or places described in this article is not readily available, the following rules apply:

(1) The rent prevailing within any reasonable time before or after the time described may be used.

(2) The rent prevailing at any other place or for a different lease period which in commercial judgment or usage of trade is a reasonable substitute may be used, making proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at another time or place or for a lease period other than the period described in this section offered by one party is not admissible unless the party has given the other party notice that the court finds sufficient to prevent unfair surprise.

(c) If the prevailing rent or value of goods regularly leased in any established market is in dispute, reports in official publications or trade journals or in newspapers, periodicals or other means of communication in general circulation and published as the reports of such market, are admissible in evidence. The circumstances of the preparation of such a report may affect the weight of the evidence but not its admissibility.

(P.A. 02-131, S. 66.)



Section 42a-2A-714 - Liability of third parties for injury to goods.

(a) If a third party deals with goods identified to a lease contract and causes actionable injury to the goods, the lessor has a right of action against the third party, and the lessee has a right of action against the third party, if the lessee:

(1) Has a security interest in the goods;

(2) Has an insurable interest in the goods; or

(3) Bears the risk of loss under the lease contract or has, since the injury, assumed such risk as against the lessor and the goods have been converted or destroyed.

(b) If, at the time of the injury, the plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, any recovery or settlement is subject to the plaintiff’s interest as fiduciary for the other party to the lease contract.

(c) Either party with the consent of the other may maintain an action for the benefit of a concerned party.

(P.A. 02-131, S. 67.)



Section 42a-2A-715 - Statute of limitations.

(a) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the right of action has accrued. Except in a consumer lease or an action for indemnity, the original lease agreement may reduce the period of limitations to not less than one year.

(b) Except as otherwise provided in subsection (c) of this section, a right of action accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party. A right of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party.

(c) If an action commenced within the applicable period of limitation is terminated but a remedy by another action for the same default or breach of warranty or indemnity is available, the other action may be commenced after the expiration of the time limitation and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure to prosecute.

(d) This section does not alter the law on tolling of the statute of limitations and does not apply to a right of action that accrued before October 1, 2002.

(P.A. 02-131, S. 68.)



Section 42a-2A-716 - Lessor’s remedies in general.

(a) If the lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, the lessee is in default under the lease contract with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired, and the lessor may do one or more of the following:

(1) Withhold delivery of the goods and take possession of goods previously delivered;

(2) Stop delivery of the goods by any carrier or bailee under subsection (b) of section 42a-2A-719;

(3) Proceed under section 42a-2A-718 with respect to goods still unidentified to the lease contract or unfinished;

(4) Obtain specific performance under section 42a-2A-708 or recover the rent under section 42a-2A-722;

(5) Dispose of the goods and recover damages under section 42a-2A-720 or retain the goods and recover damages under section 42a-2A-721;

(6) Recover incidental and consequential damages under sections 42a-2A-706 and 42a-2A-707;

(7) Cancel the lease contract under section 42a-2A-709;

(8) Recover liquidated damages under section 42a-2A-710;

(9) Enforce limited remedies under section 42a-2A-711;

(10) Recover damages under section 42a-2A-705; or

(11) Exercise any other rights or pursue any other remedies provided in the lease agreement.

(b) If the lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (a) of this section, the lessor may recover the loss resulting in the ordinary course of events from the lessee’s default as determined in any reasonable manner, together with incidental damages, less expenses avoided as a result of the lessee’s default.

(c) If the lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease agreement, which may include a right to cancel the lease. In addition, except as otherwise provided in the lease agreement:

(1) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies under subsection (a) or (b) of this section; or

(2) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover under subsection (b) of this section.

(P.A. 02-131, S. 69.)



Section 42a-2A-717 - Lessor’s right to possession of goods.

(a) Upon a default by the lessee under a lease contract of the type described in subsection (a) or subdivision (1) of subsection (c) of section 42a-2A-716 or, if agreed, upon other default by the lessee, the lessor may take possession of the goods. If the lease agreement so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business and may dispose of goods on the lessee’s premises.

(b) A lessor may proceed under subsection (a) of this section without judicial process if it can be done without breach of the peace, or the lessor may proceed by judicial process.

(P.A. 02-131, S. 70.)



Section 42a-2A-718 - Lessor’s right to identify goods to lease contract despite default or to salvage unfinished goods.

(a) Upon default by the lessee under the lease contract of the type described in subsection (a) or subdivision (1) of subsection (c) of section 42a-2A-716 or, if agreed, after other default by the lessee, the lessor may:

(1) Identify to the lease contract conforming goods not already identified if they are in the lessor’s or supplier’s possession or control at the time the lessor learned of the default; and

(2) Dispose of goods that are shown to have been intended for the particular lease contract even if such goods are unfinished.

(b) If goods are unfinished at the time of default, an aggrieved lessor or the supplier, in the exercise of reasonable commercial judgment for the purposes of minimizing loss and of effective realization, may complete the manufacture and wholly identify the goods to the lease contract, cease manufacture and lease, sell or otherwise dispose of the goods for scrap or salvage value, or proceed in any other reasonable manner.

(P.A. 02-131, S. 71.)



Section 42a-2A-719 - Lessor’s refusal to deliver because of lessee’s insolvency; stoppage in transit or otherwise.

(a) A lessor that discovers that the lessee is insolvent may refuse to deliver the goods.

(b) Subject to subsection (d) of this section, the lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessee is insolvent or repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract or if, for any other reason, the lessor has a right to withhold or reclaim the goods.

(c) As against a lessee under subsection (b) of this section, the lessor may stop delivery until:

(1) Receipt of the goods by the lessee;

(2) Acknowledgment to the lessee by any bailee of the goods, other than a carrier, or a carrier by reshipment or as a warehouse, that the bailee holds the goods for the lessee; or

(3) Acknowledgment to the lessee by a carrier by reshipment or as a warehouse that the carrier holds the goods for the lessee.

(d) If notice to stop delivery has been given, the following rules apply:

(1) The notice must afford the carrier or bailee a reasonable opportunity to prevent delivery of the goods.

(2) After notice, the carrier or bailee shall hold and deliver the goods according to the directions of the lessor. The lessor is liable to the bailee or carrier for any resulting charges or damages. A carrier or bailee need not stop delivery if the lessor does not provide indemnity for charges or damages upon the carrier’s or bailee’s demand.

(3) A carrier or bailee that has issued a nonnegotiable document need not obey a notice to stop received from a person other than the person named in the document as the person from which the goods have been received for shipment or storage.

(P.A. 02-131, S. 72; P.A. 04-64, S. 56.)

History: P.A. 04-64 amended Subsec. (c)(2) and (3) by replacing “warehouseman” with “warehouse” to conform to revisions made to article 7 by the same act.



Section 42a-2A-720 - Lessor’s rights to dispose of goods.

(a) Upon a default by a lessee under the lease contract of the type described in subsection (a) or subdivision (1) of subsection (c) of section 42a-2A-716, or upon the lessor’s refusal to deliver or taking possession of goods under section 42a-2A-717 or 42a-2A-719, or, if agreed, upon other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

(b) Except as otherwise provided with respect to damages liquidated in the lease agreement or otherwise determined by agreement of the parties, if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages compensation for:

(1) Accrued and unpaid rent as of the date of the commencement of the period of the new lease agreement;

(2) The present value, as of the same date, of the total rent for the then remaining lease period of the original lease agreement, minus the present value, as of the same date, of the rent under the new lease agreement applicable to that part of the new lease period which is comparable to the then remaining period of the original lease agreement; and

(3) Any incidental damages allowed under section 42a-2A-706, less expenses avoided as a result of the lessee’s default.

(c) If the lessor’s disposition is by a lease agreement that for any reason does not qualify for treatment under subsection (b) of this section, or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods, and section 42a-2A-721 governs.

(d) A person that subsequently buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even if the lessor fails to comply with one or more of the requirements of this article.

(e) A lessor is not accountable to the lessee for any profit made on any disposition. A lessee that has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee’s security interest.

(P.A. 02-131, S. 73.)



Section 42a-2A-721 - Lessor’s damages for nonacceptance, failure to pay or repudiation.

(a) Except as otherwise provided with respect to damages liquidated in the lease agreement under section 42a-2A-710 or otherwise determined by agreement of the parties under sections 42a-1-302 and 42a-2A-711, if a lessor elects to retain the goods or elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under subsection (b) of section 42a-2A-720 or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in subsection (a) or subdivision (1) of subsection (c) of section 42a-2A-716 or, if agreed, for other default of the lessee:

(1) Accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor;

(2) The present value, as of the date determined under subdivision (1) of this subsection, of the total rent for the then remaining period of the original lease agreement, minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term; and

(3) Any incidental or consequential damages allowed under section 42a-2A-706 or 42a-2A-707, less expenses saved in consequence of the lessee’s default.

(b) If the measure of damages provided in subsection (a) of this section or section 42a-2A-720 is inadequate under subsection (a) of section 42a-2A-704, a lessor may recover damages measured by other than the market price or the amount received on a disposition of the goods, together with incidental and consequential damages, including:

(1) The present value of lost profits, including reasonable overhead, resulting from the default of the lessee determined in any reasonable manner; and

(2) Reasonable expenditures made in preparing for or performing the contract.

(P.A. 02-131, S. 74; P.A. 05-109, S. 28.)

History: P.A. 05-109 amended Subsec. (a) by replacing reference to Sec. 42a-1-102(3) with reference to Sec. 42a-1-302 to conform to revisions made to article 1 by the same act.



Section 42a-2A-722 - Lessor’s action for the rent.

(a) Upon a default by the lessee under the lease contract of the type described in subsection (a) or subdivision (1) of subsection (c) of section 42a-2A-716 or, if agreed, upon another default by the lessee, if the lessor complies with subsection (c) of this section, the lessor may recover from the lessee the damages specified in subsection (b) of this section for:

(1) Goods accepted by the lessee and not repossessed by or tendered to the lessor;

(2) Goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate such effort will be unavailing; and

(3) Conforming goods lost or damaged after risk of loss passes to the lessee, but if the lessor has retained or regained control of the goods, the loss or damage must occur within a commercially reasonable time after the risk of loss has passed to the lessee.

(b) The damages available under the circumstances described in subsection (a) of this section are:

(1) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(2) The present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

(3) Any incidental or consequential damages allowed under section 42a-2A-706 or 42a-2A-707, less expenses avoided as a result of the lessee’s default.

(c) Except as otherwise provided in subsection (d) of this section, a lessor shall hold for the lessee for the remaining period of the lease agreement any goods that have been identified to the lease contract and are in the lessor’s control.

(d) A lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (a) of this section. If the disposition is before the end of the remaining period of the lease agreement, the lessor’s recovery against the lessee for damages is governed by section 42a-2A-720 or 42a-2A-721, and the lessor shall provide an appropriate credit against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available under section 42a-2A-720 or 42a-2A-721.

(e) Payment of the judgment for damages obtained under subsection (a) of this section entitles the lessee to the use and possession of the goods not then disposed of for the remaining period of, and in accordance with, the lease agreement.

(f) Upon default by the lessee under the lease contract of the type described in subsection (a) or subdivision (1) of subsection (c) of section 42a-2A-716 or, if agreed, upon other default by the lessee, a lessor that is not entitled to rent under this section is still entitled to damages for nonacceptance under section 42a-2A-720 or 42a-2A-721.

(P.A. 02-131, S. 75.)



Section 42a-2A-723 - Lessor’s rights to residual interest.

In addition to any other recovery permitted by this article or other law, a lessor may recover from a lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor’s residual interest in the goods caused by the lessee’s default.

(P.A. 02-131, S. 76.)



Section 42a-2A-724 - Lessee’s remedies in general; lessee’s security interest in rejected goods.

(a) If the lessor fails to deliver the goods in conformity to the lease contract or repudiates the contract, or a lessee rightfully rejects the goods or justifiably revokes acceptance of the goods, with respect to any goods involved and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired, the lessor is in default under the lease contract, and the lessee may do one or more of the following:

(1) Cancel the lease contract under section 42a-2A-709;

(2) Recover so much of the rent and security as has been paid and is just under the circumstances;

(3) Cover and obtain damages under section 42a-2A-734;

(4) Recover damages for nondelivery under section 42a-2A-735;

(5) If an acceptance of goods has not been justifiably revoked, recover damages for default with regard to accepted goods under section 42a-2A-736;

(6) Enforce a security interest under subsection (d) of this section;

(7) Recover identified goods under section 42a-2A-737;

(8) Obtain specific performance under section 42a-2A-708;

(9) Recover incidental and consequential damages under sections 42a-2A-706 and 42a-2A-707;

(10) Recover liquidated damages under section 42a-2A-710;

(11) Enforce limited remedies under section 42a-2A-711;

(12) Recover damages under section 42a-2A-705; or

(13) Exercise any other rights or pursue any other remedy provided in the lease contract.

(b) If the lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease agreement, which may include a right to cancel the lease, and the rights and remedies under subsection (a) of section 42a-2A-736.

(c) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages under subsection (b) of section 42a-2A-736.

(d) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee’s possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody. In such case, the lessee may hold the goods and dispose of them in good faith and in a commercially reasonable manner. The disposition is subject to subsections (d) and (e) of section 42a-2A-720.

(e) Subject to section 42a-2A-607, a lessee, on so notifying the lessor, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same contract.

(P.A. 02-131, S. 77.)



Section 42a-2A-725 - Lessee’s rights on nonconforming delivery; rightful rejection.

(a) Subject to sections 42a-2A-710, 42a-2A-711 and 42a-2A-726, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may:

(1) Reject the whole;

(2) Accept the whole; or

(3) Accept any commercial unit or units and reject the rest.

(b) Rejection of goods must be within a reasonable time after their delivery or tender and is not effective unless the lessee notifies the lessor within a reasonable time.

(P.A. 02-131, S. 78.)



Section 42a-2A-726 - Installment lease contract: Default.

(a) In this section, “installment lease contract” means a lease contract in which the terms require or the circumstances permit the delivery of goods in separate lots to be separately accepted, even if the lease agreement requires payment other than in installments or contains a term stating “Each delivery is a separate lease”, or words of similar import.

(b) In an installment lease contract, the lessee may reject any nonconforming installment of delivery of goods if the nonconformity of the goods substantially impairs the value of such installment to the buyer.

(c) If a nonconformity or default with respect to one or more installments in an installment lease contract is a substantial impairment of the value to the aggrieved party of the whole lease contract, there is a breach of the whole lease contract and the aggrieved party may reject any nonconforming unaccepted installment and cancel the installment lease contract. If the aggrieved party accepts a nonconforming installment without seasonably giving notice of cancellation, brings an action with respect only to past installments or demands performance as to future installments, the installment lease contract has not been canceled.

(P.A. 02-131, S. 79.)



Section 42a-2A-727 - Merchant lessee’s duties; lessee’s options as to salvage.

(a) Subject to a lessee’s security interest under subsection (d) of section 42a-2A-724, if the lessor or supplier does not have an agent or place of business at the market where the goods were rejected or acceptance was revoked, a merchant lessee, after an effective rejection or justifiable revocation of acceptance of goods in the lessee’s possession or control, shall follow any reasonable instructions received from the lessor or supplier with respect to the goods. In the absence of such instructions, a merchant lessee shall make a reasonable effort to sell, lease or otherwise dispose of the goods for the lessor’s account if the goods threaten to decline speedily in value. In the case of a rightful rejection or justifiable revocation of acceptance, instructions are not reasonable if, on demand, indemnity for expenses is not forthcoming.

(b) In the case of a rightful rejection or justifiable revocation of acceptance:

(1) A merchant lessee that sells or leases goods under subsection (a) of this section is entitled to reimbursement from the lessor or supplier, or out of the proceeds, for the reasonable expenses of caring for and disposing of the goods.

(2) If the expenses under subdivision (1) of this subsection do not include a disposition commission, the lessee is entitled to a commission usual in the trade or, if there is none, to a reasonable sum not exceeding ten per cent of the gross proceeds.

(c) Except as otherwise provided in subsection (a) of this section, after an effective rejection or a justifiable revocation of acceptance, a lessee may store the rejected goods for the account of the lessor or supplier, reship them to the lessor or supplier, or resell them for the account of the lessor or supplier, with reimbursement in the case of a rightful rejection or a justifiable revocation of acceptance as provided in subsection (b) of this section.

(d) In complying with this section or section 42a-2A-728, the lessee shall act in good faith. Conduct in good faith under this section does not constitute acceptance or conversion and may not be the basis of a claim for damages.

(e) A person that purchases in good faith from a lessee under this section or section 42a-2A-728 takes the goods free of any rights of the lessor and the supplier, even if the lessee fails to comply with the requirements of this article.

(P.A. 02-131, S. 80.)



Section 42a-2A-728 - Lessee’s duties as to rightfully rejected goods.

(a) Subject to subsection (d) of section 42a-2A-724 and section 42a-2A-727, after an effective rejection or justifiable revocation of acceptance, a lessee in physical possession of the goods shall hold the goods with reasonable care at the lessor’s or supplier’s disposition for a sufficient time to permit the lessor or supplier to remove them. However, the lessee has no further obligation with regard to goods rightfully rejected or to which an acceptance has been justifiably revoked.

(b) An action by the lessee under subsection (a) of this section is not acceptance or conversion.

(P.A. 02-131, S. 81.)



Section 42a-2A-729 - Cure.

(a) If a lessee rightfully rejects goods or a tender of delivery under section 42a-2A-725 or justifiably revokes an acceptance under section 42a-2A-733 and the agreed time for performance has not expired, the lessor or supplier, upon seasonable notice to the buyer and at the lessor’s or supplier’s own expense, may cure any default by making a conforming tender of delivery within the agreed time. The lessor is obligated to compensate the lessee for all of the lessee’s reasonable and necessary expenses caused by the nonconforming tender and subsequent cure.

(b) If a lessee rightfully rejects goods or a tender of delivery under section 42a-2A-725 or justifiably revokes acceptance under section 42a-2A-733 and the agreed time for performance has expired, the lessor or supplier, upon seasonable notice to the lessee and at the lessor’s or supplier’s own expense, may cure a default, if the cure is appropriate and timely under the circumstances, by making a tender of conforming goods. The lessor or supplier is obligated to compensate the lessee for all of the lessee’s reasonable and necessary expenses caused by the nonconforming tender and subsequent cure.

(P.A. 02-131, S. 82.)



Section 42a-2A-730 - What constitutes acceptance of goods.

(a) Goods are accepted when the lessee:

(1) After a reasonable opportunity to inspect the goods, signifies to the lessor or the supplier that the goods conform or will be taken or retained in spite of their nonconformity;

(2) After a reasonable opportunity to inspect the goods, fails to make an effective rejection; or

(3) Does any act inconsistent with the interest of the lessor or supplier in the goods or inconsistent with the lessor’s claim of rejection or revocation of acceptance and the act is ratified by the lessor or supplier as an acceptance.

(b) Acceptance of a part of a commercial unit is acceptance of the entire unit.

(P.A. 02-131, S. 83.)



Section 42a-2A-731 - Waiver of default; particularization of nonconformity.

A lessee is precluded from relying on a nonconforming performance as follows:

(1) The lessee’s failure to state, in connection with a rejection under section 42a-2A-725, a particular nonconformity that is ascertainable by reasonable inspection precludes reliance on the unstated nonconformity to justify rejection or to establish default if:

(A) The lessor, upon a seasonable particularization, had a right to cure under section 42a-2A-729 and would have cured the nonconformity; or

(B) Between merchants, the lessor or the supplier after rejection has made a request in a record for a full and final statement in a record of all nonconformities on which the lessee proposes to rely.

(2) The lessee’s failure to state, in connection with a revocation of acceptance under section 42a-2A-733, the nonconformity that justifies the revocation precludes the lessee from relying on the nonconformity to justify the revocation or to establish default if the lessor had a right to cure the default under section 42a-2A-729 and could have cured the breach.

(P.A. 02-131, S. 84.)



Section 42a-2A-732 - Effect of acceptance; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(a) A lessee shall pay rent in accordance with the lease contract for any goods accepted.

(b) Acceptance of goods by a lessee precludes rejection of the goods accepted but does not by itself impair any other remedy provided by this article or the lease agreement for nonconformity.

(c) If a tender of delivery has been accepted, the following rules apply:

(1) The lessee, or a person entitled to enforce a warranty or warranty obligation, shall notify the party claimed against within a reasonable time after the default or breach of warranty was discovered or should have been discovered. However, a failure to give timely notice bars the lessee from a remedy only to the extent that the party entitled to notice establishes that the party was prejudiced by the failure.

(2) Except in the case of a consumer lease, if a claim for infringement or the like is made against a lessee for which a lessor or supplier is answerable over and the lessee is sued as a result of such claim, the lessee shall notify the lessor or supplier within a reasonable time after receiving notice of the litigation or be barred from any remedy over for liability established by the litigation.

(d) A lessee has the burden of establishing a default with respect to goods accepted. A person entitled to enforce a warranty obligation under section 42a-2A-508 has the burden of establishing that the warranty was breached.

(e) In a claim for breach of a warranty, indemnity or other obligation against the lessee for which another party is answerable over, the following rules apply:

(1) The lessee may give notice of the litigation to the other party in a record, and the person notified may then give similar notice of the litigation to any other person that is answerable over. If the notice invites the person notified to intervene in the litigation and defend and states that failure to do so will bind the person notified in any action later brought by the lessor as to any determination of fact common to the two actions, the person notified is so bound, unless, after seasonable receipt of the notice, the person notified intervenes in the litigation and defends.

(2) If the claim is one for infringement or the like, the original lessor or supplier may demand in a record that its lessee turn over control of the litigation, including settlement, or otherwise be barred from any remedy over. If the lessor or supplier also agrees to bear all expense and to satisfy any adverse judgment, the lessee is so barred unless, after seasonable receipt of the demand, control is turned over to the lessor or supplier.

(f) Subsections (c), (d) and (e) of this section apply to an obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like.

(P.A. 02-131, S. 85.)



Section 42a-2A-733 - Revocation of acceptance of goods.

(a) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lot or unit was accepted:

(1) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and the nonconformity has not been seasonably cured; or

(2) Without discovery of its nonconformity if acceptance was reasonably induced either by the lessor’s assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(b) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of such lot or commercial unit to the lessee.

(c) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(d) A lessee’s acceptance must be revoked under subsections (a) and (b) of this section within a reasonable time after the lessee discovers or should have discovered the grounds for it and before any substantial change in condition of the goods which is not caused by their own defects. The revocation is not effective until the lessee notifies the lessor of the revocation.

(e) A lessee that justifiably revokes acceptance has the same rights and duties under sections 42a-2A-727 and 42a-2A-728 with regard to the goods involved as if the goods had been rejected.

(P.A. 02-131, S. 86.)



Section 42a-2A-734 - Cover; lessee’s acquisition of substitute goods.

(a) Upon a default by a lessor under the lease contract of the type described in subsection (a) of section 42a-2A-724 or, if agreed, upon other default by the lessor, the lessee may cover by making in good faith and without unreasonable delay any purchase or lease of, or contract to purchase or lease, comparable goods to substitute for those due from the lessor.

(b) Except as otherwise provided with respect to damages liquidated in the lease agreement or determined by agreement of the parties, if a lessee’s cover is by a lease contract substantially similar to the original lease contract and the new lease contract is made in good faith and in a commercially reasonable manner, a lessee that covers in the manner required by subsection (a) of this section may recover damages measured by the present value, as of the date of the commencement of the period of the new lease contract, of the rent under the new lease contract applicable to that part of the new lease period which is comparable to the then remaining period of the original lease contract minus the present value as of the same date of the total rent for the then remaining lease period of the original lease contract together with any incidental or consequential damages, less expenses avoided as a result of the lessor’s default.

(c) If a lessee’s cover is by a lease agreement that for any reason does not qualify for treatment under subsection (b) of this section, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover, and section 42a-2A-735 governs.

(P.A. 02-131, S. 87.)



Section 42a-2A-735 - Lessee’s damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods.

(a) Except as otherwise provided with respect to damages liquidated in the lease agreement or otherwise determined by agreement of the parties, if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under section 42a-2A-734, or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining period of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor’s default.

(b) Market rent is determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(P.A. 02-131, S. 88.)



Section 42a-2A-736 - Lessee’s damages for default regarding accepted goods.

(a) Except as otherwise agreed, a lessee that has accepted goods and not justifiably revoked acceptance and has given notice pursuant to subsection (c) of section 42a-2A-732 may recover as damages for any nonconforming tender or other default by a lessor the loss resulting in the ordinary course of events from the lessor’s default as determined in any reasonable manner.

(b) Except as otherwise agreed, a measure of damages for breach of a warranty of quality is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if the goods had been as warranted for the lease period, unless special circumstances show proximate damages of a different amount.

(c) A lessee may also recover incidental and consequential damages.

(P.A. 02-131, S. 89.)



Section 42a-2A-737 - Prepaying lessee’s right to goods.

(a) A lessee that pays all or a part of the rent or security for goods identified to the lease contract, whether or not the goods have been shipped, on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract, has a right to recover the goods from the lessor if the lessor repudiates or fails to deliver as required by the lease contract.

(b) A lessee may recover from the lessor by replevin, detinue, sequestration, claim and delivery, or the like, goods identified to the lease contract if, after reasonable efforts, the lessee is unable to effect cover for the goods or the circumstances reasonably indicate that an effort to obtain cover would be unavailing.

(c) If the requirements of subsection (a) or (b) of this section are satisfied, the lessor’s right vests upon identification of the goods to the lease contract even if the lessor has not then repudiated the lease contract or failed to deliver as required by the lease contract.

(P.A. 02-131, S. 90.)






Article 3 - Negotiable Instruments

Section 42a-3-101 - Short title: Uniform Commercial Code–Negotiable Instruments.

This article may be cited as “Uniform Commercial Code–Negotiable Instruments”.

(1959, P.A. 133, S. 3-101; P.A. 91-304, S. 1.)

History: P.A. 91-304 changed title of article from “Commercial Paper” to “Negotiable Instruments”.



Section 42a-3-102 - Subject matter.

(a) This article applies to negotiable instruments. It does not apply to money, to payment orders governed by article 4A, or to securities governed by article 8.

(b) If there is conflict between this article and article 4 or 9, articles 4 and 9 govern.

(c) Regulations of the Board of Governors of the Federal Reserve System or the Bureau of Consumer Financial Protection and operating circulars of the federal reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.

(1959, P.A. 133, S. 3-102; P.A. 91-304, S. 2; P.A. 11-110, S. 14.)

History: P.A. 91-304 entirely replaced former provisions re definitions applicable to article with provisions re subject matter of article, a restatement of Sec. 42a-3-103, revised to 1991, and provisions re federal preemption; P.A. 11-110 amended Subsec. (c) to add reference to Bureau of Consumer Financial Protection, effective July 21, 2011.

See Secs. 42a-3-103, 42a-3-104(b) and 42a-3-105(b) for successor provisions to Sec. 42a-3-102, revised to 1991, re definitions.

Cited. 5 CA 366.



Section 42a-3-103 - Definitions.

(a) In this article:

(1) “Acceptor” means a drawee who has accepted a draft.

(2) “Drawee” means a person ordered in a draft to make payment.

(3) “Drawer” means a person who signs or is identified in a draft as a person ordering payment.

(4) “Maker” means a person who signs or is identified in a note as a person undertaking to pay.

(5) “Order” means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(6) “Ordinary care” in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank’s prescribed procedures and the bank’s procedures do not vary unreasonably from general banking usage not disapproved by this article or article 4.

(7) “Party” means a party to an instrument.

(8) “Promise” means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(9) “Prove” with respect to a fact means to meet the burden of establishing the fact.

(10) “Remitter” means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this article and the sections in which they appear are:

“Acceptance”. Section 42a-3-409.

“Accommodated party”. Section 42a-3-419.

“Accommodation party”. Section 42a-3-419.

“Alteration”. Section 42a-3-407.

“Anomalous endorsement”. Section 42a-3-205.

“Blank endorsement”. Section 42a-3-205.

“Cashier’s check”. Section 42a-3-104.

“Certificate of deposit”. Section 42a-3-104.

“Certified check”. Section 42a-3-409.

“Check”. Section 42a-3-104.

“Consideration”. Section 42a-3-303.

“Draft”. Section 42a-3-104.

“Endorsement”. Section 42a-3-204.

“Endorser”. Section 42a-3-204.

“Holder in due course”. Section 42a-3-302.

“Incomplete instrument”. Section 42a-3-115.

“Instrument”. Section 42a-3-104.

“Issue”. Section 42a-3-105.

“Issuer”. Section 42a-3-105.

“Negotiable instrument”. Section 42a-3-104.

“Negotiation”. Section 42a-3-201.

“Note”. Section 42a-3-104.

“Payable at a definite time”. Section 42a-3-108.

“Payable on demand”. Section 42a-3-108.

“Payable to bearer”. Section 42a-3-109.

“Payable to order”. Section 42a-3-109.

“Payment”. Section 42a-3-602.

“Person entitled to enforce”. Section 42a-3-301.

“Presentment”. Section 42a-3-501.

“Reacquisition”. Section 42a-3-207.

“Special endorsement”. Section 42a-3-205.

“Teller’s check”. Section 42a-3-104.

“Transfer of instrument”. Section 42a-3-203.

“Traveler’s check”. Section 42a-3-104.

“Value”. Section 42a-3-303.

(c) The following definitions in other articles apply to this article:

“Bank”. Section 42a-4-105.

“Banking day”. Section 42a-4-104.

“Clearing house”. Section 42a-4-104.

“Collecting bank”. Section 42a-4-105.

“Depositary bank”. Section 42a-4-105.

“Documentary draft”. Section 42a-4-104.

“Intermediary bank”. Section 42a-4-105.

“Item”. Section 42a-4-104.

“Payor bank”. Section 42a-4-105.

“Suspends payments”. Section 42a-4-104.

(d) In addition, article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(1959, P.A. 133, S. 3-103; P.A. 91-304, S. 3; May Sp. Sess. P.A. 92-11, S. 15, 70; P.A. 05-109, S. 29.)

History: P.A. 91-304 entirely replaced former provisions re scope of article with provisions re definitions; May Sp. Sess. P.A. 92-11 amended Subsec. (a) to make a technical change in the definition of “prove”; P.A. 05-109 amended Subsec. (a) by deleting definition of “good faith” and making technical changes to conform to revisions made to article 1 by the same act.

See Sec. 42a-3-102 for successor provisions to Sec. 42a-3-103, revised to 1991, re scope of article.

Subdiv. (6) cited. 230 C. 486. Subdiv. (9) cited. Id.



Section 42a-3-104 - Negotiable instrument.

(a) Except as provided in subsections (c) and (d), “negotiable instrument” means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) Is payable on demand or at a definite time; and

(3) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) “Instrument” means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a), except paragraph (1), and otherwise falls within the definition of “check” in subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this article.

(e) An instrument is a “note” if it is a promise and is a “draft” if it is an order. If an instrument falls within the definition of both “note” and “draft”, a person entitled to enforce the instrument may treat it as either.

(f) “Check” means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier’s check or teller’s check. An instrument may be a check even though it is described on its face by another term, such as “money order”.

(g) “Cashier’s check” means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) “Teller’s check” means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) “Traveler’s check” means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term “traveler’s check” or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) “Certificate of deposit” means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

(1959, P.A. 133, S. 3-104; P.A. 91-304, S. 4.)

History: P.A. 91-304 substantially revised section and added definitions of “cashier’s check”, “teller’s check” and “traveler’s check”.

Cited. 5 CA 366. Note was a negotiable instrument in accordance with this section. 91 CA 268.

Cashier’s check, in which issuing bank acts as both drawer and drawee, is equivalent to negotiable promissory note payable on demand. 33 CS 641. Cited. 40 CS 287.

Former Subsec. (1):

A promissory note remains a simple contract and is enforceable as such even though lacking an element essential for negotiability. 181 C. 207. Cited. 182 C. 530.

Cited. 36 CS 213.

Former Subsec. (2):

Subdiv. (b) cited. 202 C. 277. Subdiv. (c) cited. 205 C. 604.

Subsec. (a):

Cited. 230 C. 486.

Subsec. (b):

Cited. 230 C. 486.



Section 42a-3-105 - Issue of instrument.

(a) “Issue” means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) “Issuer” applies to issued and unissued instruments and means a maker or drawer of an instrument.

(1959, P.A. 133, S. 3-105; 1963, P.A. 526, S. 3; P.A. 91-304, S. 5.)

History: 1963 act specified that promise or order is not made conditional by fact that instrument refers to a separate agreement for rights as to prepayment or acceleration in Subdiv. (c); P.A. 91-304 entirely replaced former provisions re unconditional promise or order with provisions re issue of an instrument.

See Sec. 42a-3-106(a) and (b)(ii) for successor provisions to Sec. 42a-3-105, revised to 1991, re unconditional promise or order.

Notes nonnegotiable because “subject to a subordination agreement dated October 13, 1965” were each transferable or assignable and each was property subject of separate count in one pleading by plaintiff holder upon the default of defendant payor. 6 Conn. Cir. Ct. 28.



Section 42a-3-106 - Unconditional promise or order.

(a) Except as provided in this section, for the purposes of section 42a-3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of section 42a-3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of section 42a-3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

(1959, P.A. 133, S. 3-106; 1961, P.A. 116, S. 2; P.A. 91-304, S. 6.)

History: 1961 act added Subsec. (1)(f); P.A. 91-304 entirely replaced former provisions re sum certain with provisions re unconditional promise or order, a restatement in part of Sec. 42a-3-105, revised to 1991.

See Sec. 42a-3-104(a) for successor provisions to Sec. 42a-3-106, revised to 1991, re sum certain.



Section 42a-3-107 - Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

(1959, P.A. 133, S. 3-107; P.A. 91-304, S. 7.)

History: P.A. 91-304 deleted provision re when an instrument is payable in money, deleted provision that an instrument payable in “currency” or “current funds” is payable in money, and revised provisions re instruments payable in foreign money and conversion rates.



Section 42a-3-108 - Payable on demand or at definite time.

(a) A promise or order is “payable on demand” if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is “payable at a definite time” if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

(1959, P.A. 133, S. 3-108; P.A. 91-304, S. 8.)

History: P.A. 91-304 designated former provisions as Subsec. (a) and amended said Subsec. to replace “Instruments” with “A promise or order” and revise provisions re when a promise or order is payable on demand, added Subsec. (b) re when a promise or order is payable at a definite time, a restatement of Sec. 42a-3-109(1), revised to 1991, and added Subsec. (c) re an instrument payable at a fixed date and upon demand before said date.



Section 42a-3-109 - Payable to bearer or to order.

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially endorsed pursuant to section 42a-3-205(a). An instrument payable to an identified person may become payable to bearer if it is endorsed in blank pursuant to section 42a-3-205(b).

(1959, P.A. 133, S. 3-109; P.A. 91-304, S. 9.)

History: P.A. 91-304 entirely replaced former provisions re when an instrument is payable at a definite time with provisions re when a promise or order is payable to bearer or to order, a restatement in part of provisions of Secs. 42a-3-110 and 42a-3-111, revised to 1991.

See Sec. 42a-3-108(b) for successor provisions to Sec. 42a-3-109(1), revised to 1991, re instruments payable at a definite time.



Section 42a-3-110 - Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to: (i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named; (ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative; (iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or (iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

(1959, P.A. 133, S. 3-110; P.A. 91-304, S. 10.)

History: P.A. 91-304 revised provisions re instruments payable to two or more payees, to an estate, trust or fund and to an office or an officer by his title, and entirely replaced other former provisions.

See Sec. 42a-3-109(b) for successor provisions to Sec. 42a-3-110(1) and (3), revised to 1991, re when an instrument is payable to order.



Section 42a-3-111 - Place of payment.

Except as otherwise provided for items in article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

(1959, P.A. 133, S. 3-111; P.A. 91-304, S. 11.)

History: P.A. 91-304 entirely replaced former provisions re when an instrument is payable to bearer with provisions re place of payment.

See Sec. 42a-3-109(a)(1) for successor provisions to Sec. 42a-3-111(a) and (b), revised to 1991, re instruments payable to bearer or the order of bearer or to a specified person or bearer.

See Secs. 42a-3-109(a)(3) and 42a-3-205(b) for successor provisions to Sec. 42a-3-111(c), revised to 1991, re instruments payable to cash or without a specific payee.



Section 42a-3-112 - Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

(1959, P.A. 133, S. 3-112; 1963, P.A. 526, S. 4; P.A. 91-304, S. 12.)

History: 1963 act reworded Subsec. (1)(b) for clarity; P.A. 91-304 entirely replaced former provisions re terms and omissions not affecting the negotiability of an instrument with provisions re interest.

See Secs. 42a-3-104(a)(3) and 42a-3-311 for successor provisions to Sec. 42a-3-112(1), revised to 1991, re terms and conditions not affecting negotiability.

Former Subsec. (1):

Subdiv. (f) cited. 202 C. 277.



Section 42a-3-113 - Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in section 42a-4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

(1959, P.A. 133, S. 3-113; P.A. 91-304, S. 13.)

History: P.A. 91-304 entirely replaced former provisions re instrument under seal with provisions re date of instrument, a restatement in part of Sec. 42a-3-114, revised to 1991.



Section 42a-3-114 - Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

(1959, P.A. 133, S. 3-114; P.A. 91-304, S. 14.)

History: P.A. 91-304 entirely replaced former provisions re the date of an instrument with provisions re contradictory terms, a restatement of Sec. 42a-3-118(b) and (c), revised to 1991.

See Sec. 42a-3-113(a) for successor provisions to Sec. 42a-3-114(2), revised to 1991, re an antedated or postdated instrument.



Section 42a-3-115 - Incomplete instrument.

(a) “Incomplete instrument” means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c), if an incomplete instrument is an instrument under section 42a-3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under section 42a-3-104, but, after completion, the requirements of section 42a-3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under section 42a-3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

(1959, P.A. 133, S. 3-115; P.A. 91-304, S. 15.)

History: P.A. 91-304 substantially revised section.

Where note, when completed, was ratified by two payments thereon by defendants, they could not raise defense of unauthorized completion by party to whom they negotiated the signed note. 4 Conn. Cir. Ct. 620. Defendant endorser who consented to insertions and alterations of checks is disqualified from attaching their validity and his liability thereon. 5 Conn. Cir. Ct. 405.

Former Subsec. (1):

A promissory note remains a simple contract and is enforceable as such even though lacking an element essential for negotiability. 181 C. 207. Cited. 203 C. 394. Cited. 233 C. 304.

Former Subsec. (2):

Cited. 233 C. 304.



Section 42a-3-116 - Joint and several liability. Contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, endorsers who endorse as joint payees, or anomalous endorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in section 42a-3-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.

(1959, P.A. 133, S. 3-116; P.A. 91-304, S. 16.)

History: P.A. 91-304 entirely replaced former provisions re instruments payable to two or more persons with provisions re joint and several liability and contribution.

See Sec. 42a-3-110(d) for successor provisions to Sec. 42a-3-116, revised to 1991, re instruments payable to two or more persons.

Former Subdiv. (b):

Instrument payable to the order of two or more persons if not in the alternative is payable to all of them and may be negotiated, discharged or enforced only by all of them. 170 C. 691.

Cited. 34 CS 606.



Section 42a-3-117 - Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

(1959, P.A. 133, S. 3-117; P.A. 91-304, S. 17.)

History: P.A. 91-304 entirely replaced former provisions re instruments payable with words of description with provisions re other agreements affecting an instrument, a restatement in part of Sec. 42a-3-119, revised to 1991.

See Sec. 42a-3-110(c)(2) for successor provisions to Sec. 42a-3-117, revised to 1991, re instruments payable with words of description.



Section 42a-3-118 - Statute of limitations.

(a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten years.

(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or ten years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller’s check, cashier’s check, or traveler’s check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this article and not governed by this section must be commenced within three years after the cause of action accrues.

(1959, P.A. 133, S. 3-118; P.A. 91-304, S. 18.)

History: P.A. 91-304 entirely replaced former provisions re rules of construction with provisions re statute of limitations.

See Secs. 42a-3-103(a)(6), 42a-3-104(e), 42a-3-112, 42a-3-114 and 42a-3-116(a) for successor provisions to Sec. 42a-3-118, revised to 1991, re rules of construction.

Since section was revised in 1991 to include a six-year statute of limitations, and is procedural rather than creating a right of action, it is applicable to any action commenced on or after such revision. 60 CA 687. Where an action is commenced more than six years after final payment was due on a promissory note, and action is based on that note, the fact that promissory note served as collateral on a later note does not toll the statute. Id. If debtor defaults on an obligation payable in installments by failing to make installment payment and lender does not demand payment, lender’s cause of action does not automatically accrue as of date of the default, thereby beginning statutory limitation period. 86 CA 403.

Cashier’s check, in which issuing bank acts as both drawer and drawee, is equivalent to negotiable promissory note payable on demand. 33 CS 641.

Subsec. (b):

Waiver of statute of limitations included as a delay in enforcement clause at inception of a mortgage note is void and unenforceable. 84 CA 675. Trial court improperly raised statute of limitations sua sponte after plaintiff failed to include in any pleading or argument, and statute of limitations under Subsec. is procedural, not substantive, and may be waived. 113 CA 240.

Subsec. (e):

Cited. 207 C. 483.



Section 42a-3-119 - Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this article or article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

(1959, P.A. 133, S. 3-119; P.A. 91-304, S. 19.)

History: P.A. 91-304 entirely replaced former provisions re other written agreements affecting an instrument with provisions re notice of the right to defend an action, a restatement of Sec. 42a-3-803, revised to 1991.

See Secs. 42a-3-106(a) and (b) and 42a-3-117 for successor provisions to Sec. 42a-3-119, revised to 1991, re other written agreements affecting an instrument.

Cited. 33 CS 183.



Section 42a-3-120 to 42a-3-122 - Instruments “payable through” bank. Instruments payable at bank. Accrual of cause of action.

Sections 42a-3-120 to 42a-3-122, inclusive, are repealed.

(1959, P.A. 133, S. 3-120–3-122; 1961, P.A. 116, S. 3; P.A. 91-304, S. 112.)



Section 42a-3-201 - Negotiation.

(a) “Negotiation” means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its endorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

(1959, P.A. 133, S. 3-201; P.A. 91-304, S. 20.)

History: P.A. 91-304 entirely replaced former provisions re transfer of an instrument with provisions re negotiation of an instrument, a restatement of Sec. 42a-3-202(1), revised to 1991.

See Sec. 42a-3-203(b) and (c) and Sec. 42a-3-204(c) for successor provisions to Sec. 42a-3-201, revised to 1991, re transfer of an instrument and right to endorsement.

Cited. 35 CA 326.



Section 42a-3-202 - Negotiation subject to rescission.

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

(1959, P.A. 133, S. 3-202; P.A. 91-304, S. 21.)

History: P.A. 91-304 entirely replaced former provisions re negotiation and endorsement with provisions re negotiation subject to rescission, a restatement of Sec. 42a-3-207, revised to 1991.

See Sec. 42a-3-201(a), 42a-3-203(d) and 42a-3-204(a) for successor provisions to Sec. 42a-3-202, revised to 1991, re negotiation and endorsement.

Subdiv. (i) cited. 35 CA 326.



Section 42a-3-203 - Transfer of an instrument. Rights acquired by transfer.

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of endorsement by the transferor, the transferee has a specifically enforceable right to the unqualified endorsement of the transferor, but negotiation of the instrument does not occur until the endorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this article and has only the rights of a partial assignee.

(1959, P.A. 133, S. 3-203; P.A. 91-304, S. 22.)

History: P.A. 91-304 entirely replaced former provisions re instruments with wrong or misspelled names with provisions re transfer of an instrument and rights acquired by a transferee.

See Sec. 42a-3-204(d) for successor provisions to Sec. 42a-3-203, revised to 1991, re instruments with wrong or misspelled names.



Section 42a-3-204 - Endorsement.

(a) “Endorsement” means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring endorser’s liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an endorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than endorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) “Endorser” means a person who makes an endorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an endorsement that transfers a security interest in the instrument is effective as an unqualified endorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, endorsement may be made by the holder in the name stated in the instrument or in the holder’s name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

(1959, P.A. 133, S. 3-204; P.A. 91-304, S. 23.)

History: P.A. 91-304 entirely replaced former provisions re special and blank endorsements with provisions re endorsement.

See Sec. 42a-3-205 for successor provisions to Sec. 42a-3-204, revised to 1991, re special and blank endorsements.



Section 42a-3-205 - Special endorsement. Blank endorsement. Anomalous endorsement.

(a) If an endorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the endorsement identifies a person to whom it makes the instrument payable, it is a “special endorsement”. When specially endorsed, an instrument becomes payable to the identified person and may be negotiated only by the endorsement of that person. The principles stated in section 42a-3-110 apply to special endorsements.

(b) If an endorsement is made by the holder of an instrument and is not a special endorsement, it is a “blank endorsement”. When endorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially endorsed.

(c) The holder may convert a blank endorsement that consists only of a signature into a special endorsement by writing, above the signature of the endorser, words identifying the person to whom the instrument is made payable.

(d) “Anomalous endorsement” means an endorsement made by a person who is not the holder of the instrument. An anomalous endorsement does not affect the manner in which the instrument may be negotiated.

(1959, P.A. 133, S. 3-205; P.A. 91-304, S. 24.)

History: P.A. 91-304 entirely replaced former provisions re restrictive endorsements with provisions re special, blank and anomalous endorsements, a restatement of Sec. 42a-3-204, revised to 1991.

See Sec. 42a-3-206 for successor provisions to Sec. 42a-3-205, revised to 1991, re restrictive endorsements.

Any endorsement by a nonholder is an anomalous endorsement and does not affect negotiability of the instrument. 68 CA 716.



Section 42a-3-206 - Restrictive endorsement.

(a) An endorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An endorsement stating a condition to the right of the endorsee to receive payment does not affect the right of the endorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an endorsement (i) described in section 42a-4-201(b), or (ii) in blank or to a particular bank using the words “for deposit”, “for collection”, or other words indicating a purpose of having the instrument collected by a bank for the endorser or for a particular account, the following rules apply:

(1) A person other than a bank, who purchases the instrument when so endorsed converts the instrument unless the amount paid for the instrument is received by the endorser or applied consistently with the endorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so endorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the endorser or applied consistently with the endorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the endorser or applied consistently with the endorsement.

(4) Except as otherwise provided in paragraph (3), a payor bank or intermediary bank may disregard the endorsement and is not liable if the proceeds of the instrument are not received by the endorser or applied consistently with the endorsement.

(d) Except for an endorsement covered by subsection (c), if an instrument bears an endorsement using words to the effect that payment is to be made to the endorsee as agent, trustee, or other fiduciary for the benefit of the endorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in section 42a-3-307, a person who purchases the instrument from the endorsee or takes the instrument from the endorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the endorsee without regard to whether the endorsee violates a fiduciary duty to the endorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the endorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence of an instrument of an endorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an endorsement to which this section applies and the payment is not permitted by this section.

(1959, P.A. 133, S. 3-206; P.A. 91-304, S. 25.)

History: P.A. 91-304 substantially revised section.

Cited. 185 C. 463.



Section 42a-3-207 - Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel endorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An endorser whose endorsement is cancelled is discharged, and the discharge is effective against any subsequent holder.

(1959, P.A. 133, S. 3-207; P.A. 91-304, S. 26.)

History: P.A. 91-304 entirely replaced former provisions re the effectiveness of a negotiation subject to rescission with provisions re reacquisition of an instrument, a restatement of Sec. 42a-3-208, revised to 1991.

See Sec. 42a-3-202 for successor provisions to Sec. 42a-3-207, revised to 1991, re negotiation subject to rescission.

Cited. 208 C. 248.



Section 42a-3-208 - Reacquisition.

Section 42a-3-208 is repealed.

(1959, P.A. 133, S. 3-208; P.A. 91-304, S. 112.)



Section 42a-3-301 - Person entitled to enforce instrument.

“Person entitled to enforce” an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to section 42a-3-309 or 42a-3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

(1959, P.A. 133, S. 3-301; P.A. 91-304, S. 27.)

History: P.A. 91-304 entirely replaced former provisions re rights of a holder to transfer, negotiate, enforce or discharge an instrument with provisions defining a person entitled to enforce an instrument.

Cited. 4 CA 376. Cited. 35 CA 326.



Section 42a-3-302 - Holder in due course.

(a) Subject to subsection (c) and section 42a-3-106(d), “holder in due course” means the holder of an instrument if:

(1) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) The holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in section 42a-3-306, and (vi) without notice that any party has a defense or claim in recoupment described in section 42a-3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor’s sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under section 42a-3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

(1959, P.A. 133, S. 3-302; P.A. 91-304, S. 28.)

History: P.A. 91-304 substantially revised section.

Cited. 4 CA 102. Trial court correctly concluded that plaintiff was a holder in due course. 49 CA 563. Note taken for value where exact amount of note is unknown because purchased in pool of loans. 51 CA 392.

Former Subsec. (1):

Subdiv. (b): Standard of good faith is a subjective standard. Evidence admissible to test holder’s subjective good faith discussed. 187 C. 637. Cited. 242 C. 17.

Bank which provisionally credits deposit against overdrawn account gives “value”; deposit as “value” discussed. 33 CS 641.

Plaintiff bank, payee of note obtained from defendant consumers in freezer-food sale transaction, was holder in due course and four cases of prior complaints to bank by others did not change this rule where there was no complaint by this defendant at or before time bank took note. 4 Conn. Cir. Ct. 620. Statute does not require endorsement to be holder in due course but does require one to be “holder”. 6 Conn. Cir. Ct. 546.

Former Subsec. (2):

Cited. 242 C. 17.

Subsec. (a):

Subdiv. (2)(iii) cited. 231 C. 441.



Section 42a-3-303 - Value and consideration.

(a) An instrument is issued or transferred for value if:

(1) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) The instrument is issued or transferred in exchange for a negotiable instrument; or

(5) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) “Consideration” means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.

(1959, P.A. 133, S. 3-303; P.A. 91-304, S. 29.)

History: P.A. 91-304 substantially revised provisions re when an instrument is issued or transferred for value and added Subsec. (b) re consideration.

(1958 Rev., S. 39-26): Compromise of lawsuit is valid consideration. 70 C. 634; 76 C. 126. So is antecedent debt, whether note taken in payment of or as security for it. 72 C. 581; 94 C. 607. Services incident to organization of a corporation will sustain note of corporation. 73 C. 626. Forbearance on request of wife to sue husband good consideration for her note. 75 C. 91; 93 C. 359. Sale made in another state, which is valid there but would not be here, is good consideration. 80 C. 509. Transfer of note of third person in payment for stock, under agreement that seller shall collect it and remit any balance, is a good consideration. 82 C. 585. Discharge of unliquidated liability good consideration. Id., 600. But surrender of forged note is not a good consideration. 89 C. 592. Cited. 118 C. 118.

(1958 Rev., S. 39-27): Bona fide holder for value without notice and in due course may enforce note against maker without regard to defects of title of prior parties. 118 C. 117.

(1958 Rev., S. 39-28): Endorsement of note of third party as collateral security gives endorsee a lien on the note. 77 C. 634.

Annotations to present section:

Cited. 242 C. 17.

Subdiv. (b):

Bank which provisionally credits deposit against overdrawn account gives “value”; deposit as “value” discussed. 33 CS 641.

Former Subdiv. (c):

Cited. 187 C. 637.



Section 42a-3-304 - Overdue instrument.

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day demand for payment is duly made;

(2) If the instrument is a check, ninety days after its date; or

(3) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

(1959, P.A. 133, S. 3-304; P.A. 91-304, S. 30.)

History: P.A. 91-304 substantially revised provisions of former Subsecs. (3) and (4)(f) re overdue instruments and deleted remainder of former provisions re when the purchaser has notice of a claim or defense.

See Sec. 42a-3-302(a)(1), 42a-3-302(a)(2)(iii), 42a-3-302(b) and 42a-3-307 for successor provisions to Sec. 42a-3-304, revised to 1991, re when a purchaser has notice of a claim or defense.

1958 Rev., S. 39-46: This presumption (re date of negotiation) is rebuttable. 105 C. 78.

1958 Rev., S. 39-56: Maker of note is not affected by usurious agreement between payee and pledgee. 91 C. 560. Defense of usury is personal to debtor and to those in privity with him. Id., 560.

Cited. 16 CS 293; 18 CS 15.

1958 Rev., S. 39-57: Bad faith must be more than negligence. 42 C. 146; 54 C. 383; 106 C. 150. No presumption that endorsee knew of fraud. 71 C. 61; Id., 668. Knowledge of officer of bank taking note as to fraud not imputable to it, when. 72 C. 666; 79 C. 348. Facts consistent with valid title in endorser not enough to put endorsee on notice. 72 C. 576. If endorsee has knowledge of such facts that his action amounts to bad faith, he cannot recover. 78 C. 184. Knowledge is question of fact. 91 C. 263. Inadequacy of consideration as bearing on question of bad faith. 106 C. 150. Cited. 118 C. 117. No duty on purchaser of note to inquire into purpose for which it was given, or to maker’s or endorser’s responsibility, or existence of possible defenses. 119 C. 371. Bank, which gives depositor draft for amount of account and later cashes it after account has been garnisheed, is chargeable with knowledge of defect. 122 C. 171.

Cited. 16 CS 294. Cited. 18 CS 15. Notice does not have to be express from the face of the instrument. 19 CS 124.

Annotations to present section:

Cited. 182 C. 437.

Where plaintiff bank had no notice of complaint of defendant as to performance by freezer-food company of underlying contract at time it bought the note, this defense could not be raised against plaintiff, a payee holder in due course. 4 Conn. Cir. Ct. 620. Cited. 5 Conn. Cir. Ct. 413.

Former Subsec. (4):

Former Subdiv. (e) cited. 185 C. 463.

Subsec. (b):

Subdiv. (2) cited. 231 C. 441.



Section 42a-3-305 - Defenses and claims in recoupment.

(a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) A defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) A defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.

(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument, as provided in section 42a-3-306, of another person, but the other person’s claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy and lack of legal capacity.

(1959, P.A. 133, S. 3-305; P.A. 91-304, S. 31; May Sp. Sess. P.A. 92-11, S. 16, 70.)

History: P.A. 91-304 substantially revised section; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (c).

See Sec. 42a-3-306 for successor provisions to Sec. 42a-3-305(1), revised to 1991, re claims to an instrument.

See Sec. 42a-3-601(b) for successor provisions to Sec. 42a-3-305(2)(e), revised to 1991, re effectiveness of discharge against a holder in due course.

See Sec. 52-572g re defenses against holder in due course of instrument in consumer goods credit transaction.

Defendants’ failure to read terms of contracts they signed was real cause for their ignorance of terms of note they signed payable to plaintiff, a holder in due course, and they had no defense under subsection (2)(c) of this section when sued thereon. 4 Conn. Cir. Ct. 620.

Former Subsec. (2):

Cited. 187 C. 637. Cited. 189 C. 591.

Subsec. (a):

Subdiv. (2) cited. 231 C. 441.



Section 42a-3-306 - Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

(1959, P.A. 133, S. 3-306; P.A. 91-304, S. 32.)

History: P.A. 91-304 revised former Subdiv. (a) re the claims to an instrument which a person not having the rights of a holder in due course is subject to and deleted former Subdivs. (b), (c) and (d) re the defenses which a person not having the rights of a holder in due course is subject to.

See Sec. 42a-3-305(a)(2) for successor provisions to Sec. 42a-3-306(b), revised to 1991, re defenses available in an action on a simple contract.

See Secs. 42a-3-105(b), 42a-3-303(b) and 42a-3-305(a)(2) for successor provisions to Sec. 42a-3-306(c), revised to 1991, re defenses of want or failure of consideration, nonperformance of any condition precedent, nondelivery or delivery for a special purpose.

See Sec. 42a-3-305(c) for successor provisions to Sec. 42a-3-306(d), revised to 1991, re defense that the instrument was acquired by theft.

Cited. 33 CS 641.

Former Subdiv. (d):

Cited. 205 C. 604.



Section 42a-3-307 - Notice of breach of fiduciary duty.

(a) In this section:

(1) “Fiduciary” means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) “Represented person” means the principal, beneficiary, partnership, limited liability company, corporation, or other person to whom the duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(1959, P.A. 133, S. 3-307; P.A. 91-304, S. 33; P.A. 95-79, S. 165, 189.)

History: P.A. 91-304 entirely replaced former provisions re burden of establishing signatures, defenses and holder in due course status with provisions re notice of breach of fiduciary duty; P.A. 95-79 redefined “represented person” to include a limited liability company, effective May 31, 1995.

See Sec. 42a-3-308 for successor provisions to Sec. 42-3-307, revised to 1991, re proof of signatures, defenses and holder in due course status.

Cited. 33 CS 641.

Former Subsec. (1):

Special defense was sufficient to put effectiveness of signature in issue; furthermore, failure to object to evidence waived any objection of variance or improper pleading; section 52-93 compared. 33 CS 654. Authority of agent to sign note; burden of proof. Id.

Former Subsec. (2):

Cited. 182 C. 530. Cited. 189 C. 591.

Cited. 1 CA 162.

Cited. 6 Conn. Cir. Ct. 547.

Former Subsec. (3):

Cited. 187 C. 637. Cited. 189 C. 591. Cited. 242 C. 17.

Cited. 1 CA 162. Cited. 4 CA 102.



Section 42a-3-308 - Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under section 42a-3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under section 42a-3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

(P.A. 91-304, S. 34.)



Section 42a-3-309 - Enforcement of lost, destroyed or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person’s right to enforce the instrument. If that proof is made, section 42a-3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

(P.A. 91-304, S. 35.)

Cited. 44 CS 464.



Section 42a-3-310 - Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier’s check or teller’s check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an endorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee’s rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) in any other case.

(P.A. 91-304, S. 36.)

Subdiv. (2) cited. 231 C. 441.



Section 42a-3-311 - Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within ninety days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

(P.A. 91-304, S. 37.)

Subsec. (a):

Defendants’ letter stating that the check was tendered as full satisfaction of their indebtedness had no legal effect since there was no basis for a good faith dispute about defendants’ indebtedness to plaintiff or about the amount of defendants’ indebtedness for interest. 72 CA 319.

Subsec. (d):

Section’s plain and unambiguous language does not afford debtor an independent means of proving accord and satisfaction. 98 CA 784.



Section 42a-3-312 - Enforcement of lost, destroyed or stolen cashier’s checks, teller’s checks or certified checks.

(a) In this section:

(1) “Check” means a cashier’s check, teller’s check or certified check.

(2) “Claimant” means a person who claims the right to receive the amount of a cashier’s check, teller’s check or certified check that was lost, destroyed or stolen.

(3) “Declaration of loss” means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier’s check or teller’s check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) “Obligated bank” means the issuer of a cashier’s check or teller’s check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier’s check or teller’s check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted or (ii) the ninetieth day following the date of the check, in the case of a cashier’s check or teller’s check, or the ninetieth day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller’s check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to section 42a-4-302(a)(1), payment to a claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under subdivision (4) of subsection (b) of this section and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) of this section and is also a person entitled to enforce a cashier’s check, teller’s check or certified check which is lost, destroyed or stolen, the claimant may assert rights with respect to the check either under this section or section 42a-3-309.

(P.A. 94-168.)



Section 42a-3-401 - Signature.

(a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under section 42a-3-402.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

(1959, P.A. 133, S. 3-401; P.A. 91-304, S. 38.)

History: P.A. 91-304 replaced numeric Subsec. indicators with alphabetic Subsec. indicators, amended Subsec. (a) to revise provisions and add provision re signature by agent or represented person and amended Subsec. (b) to revise provisions and add provision authorizing a signature to be made manually or by means of a device or machine.



Section 42a-3-402 - Signature by representative.

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the “authorized signature of the represented person” and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

(1959, P.A. 133, S. 3-402; P.A. 91-304, S. 39.)

History: P.A. 91-304 entirely replaced former provisions re when a signature is an endorsement with provisions re signature by a representative, a restatement of Sec. 42a-3-403, revised to 1991.

See Sec. 42a-3-204(a) for successor provisions to Sec. 42a-3-402, revised to 1991, re when a signature is an endorsement.

Cited. 32 CS 178. Cited. 33 CS 181.



Section 42a-3-403 - Unauthorized signature.

(a) Unless otherwise provided in this article or article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this article.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this article which makes the unauthorized signature effective for the purposes of this article.

(1959, P.A. 133, S. 3-403; P.A. 91-304, S. 40.)

History: P.A. 91-304 entirely replaced former provisions re signature by authorized representative with provisions re unauthorized signature, a restatement of Sec. 42a-3-404, revised to 1991, provisions re unauthorized signature of an organization and provisions re civil or criminal liability, a restatement of Sec. 42a-3-405(2), revised to 1991.

See Sec. 42a-3-402(a) and (b) for successor provisions to Sec. 42a-3-403, revised to 1991, re signature by authorized representative.

Former Subsec. (2):

Cited. 15 CA 90.



Section 42a-3-404 - Impostors. Fictitious payees.

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an endorsement of the instrument by any person in the name of the payee is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable, as provided in subsection (a) or (b) of section 42a-3-110, does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special endorsement:

(1) Any person in possession of the instrument is its holder.

(2) An endorsement by any person in the name of the payee stated in the instrument is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b), an endorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(1959, P.A. 133, S. 3-404; P.A. 91-304, S. 41; May Sp. Sess. P.A. 92-11, S. 17, 70.)

History: P.A. 91-304 entirely replaced former provisions re unauthorized signatures with provisions re impostors and fictitious payees, a restatement in part of Sec. 42a-3-405(1)(a) and (b), revised to 1991; May Sp. Sess. P.A. 92-11 made technical changes in Subsecs. (b) and (c).

See Sec. 42a-3-403(a) for successor provisions to Sec. 42a-3-404, revised to 1991, re unauthorized signatures.

Cited. 34 CS 606.



Section 42a-3-405 - Employer’s responsibility for fraudulent endorsement by employee.

(a) In this section:

(1) “Employee” includes an independent contractor and employee of an independent contractor retained by the employer.

(2) “Fraudulent endorsement” means (i) in the case of an instrument payable to the employer, a forged endorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged endorsement purporting to be that of the person identified as payee.

(3) “Responsibility” with respect to instruments means authority (i) to sign or endorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. “Responsibility” does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent endorsement of the instrument, the endorsement is effective as the endorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b), an endorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

(1959, P.A. 133, S. 3-405; P.A. 91-304, S. 42.)

History: P.A. 91-304 entirely replaced former provisions re impostors and payees having no interest in the instrument with provisions re responsibility of an employer for a fraudulent endorsement by an employee, including the revision of former Subsec. (1)(c) re endorsements made in the name of payees of instruments issued by the employer.

See Sec. 42a-3-403(c) for successor provisions to Sec. 42a-3-405(2), revised to 1991, re liability of unauthorized endorser.

See Sec. 42a-3-404(a) and (b)(i) for successor provisions to Sec. 42a-3-405(1)(a) and (b), revised to 1991, re impostors and payees with no interest in the instrument.

Subdiv. (b). Drawer is not harmed if drawee’s action on check carries out drawer’s purpose. 170 C. 691. Subdiv. (c) cited. Id.



Section 42a-3-406 - Negligence contributing to forged signature or alteration of instrument.

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

(1959, P.A. 133, S. 3-406; P.A. 91-304, S. 43.)

History: P.A. 91-304 substantially revised former provisions and added Subsec. (b) re allocation of loss and Subsec. (c) re burden of proof.

Cited. 2 CA 110.

Cited. 39 CS 240.



Section 42a-3-407 - Alteration.

(a) “Alteration” means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

(1959, P.A. 133, S. 3-407; P.A. 91-304, S. 44.)

History: P.A. 91-304 substantially revised section and replaced numeric Subsec. indicators with alphabetic Subsec. indicators.

Plaintiff bank is holder in due course of note sold to it by freezer-food company based on contract negotiated by company with defendant. Defense that note did not have any sum entered on it when signed by defendants is not available against plaintiff holder in due course. 4 Conn. Cir. Ct. 620. Cited. Id., 625. Defendant endorser who consented to insertions and alterations of checks is disqualified from attacking their validity and his liability thereon. 5 Conn. Cir. Ct. 405.



Section 42a-3-408 - Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

(1959, P.A. 133, S. 3-408; P.A. 91-304, S. 45.)

History: P.A. 91-304 entirely replaced former provisions re lack or failure of consideration with provisions re liability of a drawee on unaccepted draft, a restatement of Sec. 42a-3-409(1), revised to 1991.

See Sec. 42a-3-303(b) for successor provisions to Sec. 42a-3-408, revised to 1991, re consideration.

Cited. 1 CA 162.

Broker is entitled to his commission when he has produced customer ready, able and willing to purchase; hence plaintiff’s threat he would not go through with sale and defendant broker would lose her commission unless she signed note he is now suing her on, was no consideration for note. 4 Conn. Cir. Ct. 665.



Section 42a-3-409 - Acceptance of draft. Certified check.

(a) “Acceptance” means the drawee’s signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee’s signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) “Certified check” means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

(1959, P.A. 133, S. 3-409; P.A. 91-304, S. 46.)

History: P.A. 91-304 entirely replaced former provisions re assignment of funds in hands of drawee and liability of drawee on unaccepted instrument with provisions re acceptance of a draft, a restatement of Sec. 42a-3-410, revised to 1991, and a definition of “certified check”.

See Sec. 42a-3-408 for successor provisions to Sec. 42a-3-409(1), revised to 1991, re assignment of funds in hands of drawee and liability of drawee on unaccepted instrument.

Fact that bank has supervised and assisted credit status of drawer company does not affect its status toward drawee of checks of company. 5 Conn. Cir. Ct. 393.



Section 42a-3-410 - Acceptance varying draft.

(a) If the terms of a drawee’s acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and endorser that does not expressly assent to the acceptance is discharged.

(1959, P.A. 133, S. 3-410; P.A. 91-304, S. 47.)

History: P.A. 91-304 entirely replaced former provisions re acceptance of a draft with provisions re an acceptance which varies the terms of a draft, a restatement of Sec. 42a-3-412, revised to 1991.

See Sec. 42a-3-409(a), (b) and (c) for successor provisions to Sec. 42a-3-410, revised to 1991, re acceptance of a draft.



Section 42a-3-411 - Refusal to pay cashier’s checks, teller’s checks and certified checks.

(a) In this section, “obligated bank” means the acceptor of a certified check or the issuer of a cashier’s check or teller’s check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier’s check or certified check, (ii) stops payment of a teller’s check, or (iii) refuses to pay a dishonored teller’s check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

(1959, P.A. 133, S. 3-411; P.A. 91-304, S. 48.)

History: P.A. 91-304 entirely replaced former provisions re certification of a check with provisions re refusal to pay a cashier’s check, teller’s check or certified check.

See Secs. 42a-3-409(d), 42a-3-414(c) and 42a-3-415(d) for successor provisions to Sec. 42a-3-411, revised to 1991, re certification of a check.



Section 42a-3-412 - Obligation of issuer of note or cashier’s check.

The issuer of a note or cashier’s check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in sections 42a-3-115 and 42a-3-407. The obligation is owed to a person entitled to enforce the instrument or to an endorser who paid the instrument under section 42a-3-415.

(1959, P.A. 133, S. 3-412; 1963, P.A. 526, S. 5; P.A. 91-304, S. 49.)

History: 1963 act deleted word “continental” referring to “United States” in Subsec. (2); P.A. 91-304 entirely replaced former provisions re an acceptance which varies the terms of a draft with provisions re the obligation of the issuer of a note or cashier’s check, a restatement in part of Sec. 42a-3-413(1), revised to 1991.

See Sec. 42a-3-410 for successor provisions to Sec. 42a-3-412, revised to 1991, re an acceptance which varies the terms of a draft.



Section 42a-3-413 - Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable “as originally drawn” or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in sections 42a-3-115 and 42a-3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an endorser who paid the draft under section 42a-3-414 or 42a-3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

(1959, P.A. 133, S. 3-413; P.A. 91-304, S. 50.)

History: P.A. 91-304 substantially revised former Subsec. (1) re the obligation of an acceptor to pay the draft, deleted Subsec. (2) re the obligation of the drawer and deleted Subsec. (3) re the admission of the existence of the payee and his capacity to endorse.

See Sec. 42a-3-412 for successor provisions to Sec. 42a-3-413(1), revised to 1991, re the obligation of the issuer of a note or cashier’s check.

See Sec. 42a-3-414(b) and (e) for successor provisions to Sec. 42a-3-413(2), revised to 1991, re the obligation of the drawer.

Subsec. (a) (former Subsec. (1)):

Cited. 179 C. 349. Cited. 218 C. 162.

Subsec. (b) (former Subsec. (2)):

Cited. 189 C. 591. Cited. 208 C. 248.



Section 42a-3-414 - Obligation of drawer.

(a) This section does not apply to cashier’s checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in sections 42a-3-115 and 42a-3-407. The obligation is owed to a person entitled to enforce the draft or to an endorser who paid the draft under section 42a-3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an endorser under subsections (a) and (c) of section 42a-3-415.

(e) If a draft states that it is drawn “without recourse” or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within thirty days after its date, (ii) the drawee suspends payments after expiration of the thirty-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

(1959, P.A. 133, S. 3-414; P.A. 91-304, S. 51.)

History: P.A. 91-304 entirely replaced former provisions re contract of endorser to pay the instrument with provisions re obligation of drawer.

See Sec. 42a-3-415(a) and (b) for successor provisions to Sec. 42a-3-414(1), revised to 1991, re obligation of endorser upon dishonor.

Cited. 32 CS 178; Id., 180. Cited. 33 CS 182.

Former Subsec. (1):

Cited. 193 C. 304. Cited. 203 C. 394.

Cited. 33 CS 181.



Section 42a-3-415 - Obligation of endorser.

(a) Subject to subsections (b) to (e), inclusive, of this section and to section 42a-3-419(d), if an instrument is dishonored, an endorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was endorsed, or (ii) if the endorser endorsed an incomplete instrument, according to its terms when completed, to the extent stated in sections 42a-3-115 and 42a-3-407. The obligation of the endorser is owed to a person entitled to enforce the instrument or to a subsequent endorser who paid the instrument under this section.

(b) If an endorsement states that it is made “without recourse” or otherwise disclaims liability of the endorser, the endorser is not liable under subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by section 42a-3-503 and notice of dishonor complying with that section is not given to an endorser, the liability of the endorser under subsection (a) is discharged.

(d) If a draft is accepted by a bank after an endorsement is made, the liability of the endorser under subsection (a) is discharged.

(e) If an endorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within thirty days after the day the endorsement was made, the liability of the endorser under subsection (a) is discharged.

(1959, P.A. 133, S. 3-415; P.A. 91-304, S. 52; P.A. 96-180, S. 123, 166.)

History: P.A. 91-304 entirely replaced former provisions re contract of accommodation party with provisions re obligation of endorser, in part a restatement of Sec. 42a-3-414(1), revised to 1991; P.A. 96-180 made a technical change in Subsec. (a), effective June 3, 1996.

See Sec. 42a-3-419(a), (b), (c) and (e) for successor provisions to Sec. 42a-3-415 (1), (2), (4) and (5), respectively, revised to 1991, re an accommodation party.

Cited. 26 CA 359.

Former Subsec. (1):

Cited. 210 C. 734.

Cited. 33 CS 182. Wife may be accommodation maker for husband. 35 CS 82.

Cited. 4 Conn. Cir. Ct. 214. Accommodation endorser’s essential characteristic is that he is a surety and not that he has signed gratuitously. 5 Conn. Cir. Ct. 405.

Former Subsec. (2):

Cited. 179 C. 349. Cited. 193 C. 304.

Former Subsec. (3):

Cited. 179 C. 349. Cited. 193 C. 304.

Former Subsec. (4):

Cited. 193 C. 304.

Former Subsec. (5):

Cited. 179 C. 349.



Section 42a-3-416 - Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by endorsement, to any subsequent transferee that: (1) The warrantor is a person entitled to enforce the instrument; (2) all signatures on the instrument are authentic and authorized; (3) the instrument has not been altered; (4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and (5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(1959, P.A. 133, S. 3-416; P.A. 91-304, S. 53; May Sp. Sess. P.A. 92-11, S. 18, 70.)

History: P.A. 91-304 entirely replaced former provisions re contract of guarantor with provisions re transfer warranties, a restatement of Sec. 42a-3-417(2), revised to 1991, and provisions re damages, notice of claim and accrual of action for breach of warranty; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (c).

See Sec. 42a-3-419(c) and (d) for successor provisions to Sec. 42a-3-416(4) and (2), respectively, revised to 1991, re effect of words of guaranty added to signature and of signature guaranteeing collection.

When the guarantee agreement is the type covered by the statute there is no need to proceed against the maker of the note. 40 CS 236.



Section 42a-3-417 - Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that: (1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft; (2) the draft has not been altered; and (3) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under section 42a-3-404 or 42a-3-405 or the drawer is precluded under section 42a-3-406 or 42a-4-406 from asserting against the drawee the unauthorized endorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an endorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(1959, P.A. 133, S. 3-417; P.A. 91-304, S. 54.)

History: P.A. 91-304 substantially revised former Subsec. (1) re presentment warranties and deleted former Subsec. (2) re transfer warranties, Subsec. (3) re transferring “without recourse” and Subsec. (4) re warranties of a selling agent or broker.

See Sec. 42a-3-416 for successor provisions to Sec. 42a-3-417(2), revised to 1991, re transfer warranties.



Section 42a-3-418 - Payment or acceptance by mistake.

(a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to section 42a-4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by section 42a-3-417 or 42a-4-407.

(d) Notwithstanding section 42a-4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

(1959, P.A. 133, S. 3-418; P.A. 91-304, S. 55.)

History: P.A. 91-304 substantially revised section.



Section 42a-3-419 - Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument (“accommodated party”) and another party to the instrument (“accommodation party”) signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party “for accommodation”.

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or endorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous endorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in section 42a-3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

(1959, P.A. 133, S. 3-419; P.A. 91-304, S. 56.)

History: P.A. 91-304 entirely replaced former provisions re conversion of an instrument with provisions re instruments signed for accommodation, a restatement of portions of Secs. 42a-3-415 and 42a-3-416, revised to 1991.

See Sec. 42a-3-420 for successor provisions to Sec. 42a-3-419(1), (2) and (3), revised to 1991, re conversion of instruments.

See Sec. 42a-3-206(c)(4) and (d) for successor provisions to Sec. 42a-3-419(4), revised to 1991, re restrictive endorsements.

Cited. 2 CA 110.

Payment of check on forged endorsement constitutes specific act of conversion under this section. 34 CS 606. Cited. 39 CS 240.



Section 42a-3-420 - Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or endorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a copayee.

(b) In an action under subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff’s interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

(P.A. 91-304, S. 57.)

Evidence that plaintiff, the intended payee, had received restitution from the forger was relevant because the receipt of the total amount of the plaintiff’s interest in the settlement check constituted a defense available to the defendant-bank. 108 CA 799.



Section 42a-3-501 - Presentment.

(a) “Presentment” means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to article 4, agreement of the parties, and clearinghouse rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary endorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cutoff hour not earlier than two o’clock p.m. For the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cutoff hour.

(1959, P.A. 133, S. 3-501; P.A. 91-304, S. 58.)

History: P.A. 91-304 entirely replaced former provisions re when presentment, notice of dishonor and protest of dishonor is necessary with provisions re presentment, a restatement in part of Sec. 42a-3-504, revised to 1991.

See Secs. 42a-3-414(b) and 42a-3-502(b)(3) and (4) for successor provisions to Sec. 42a-3-501(1)(a), revised to 1991.

See Secs. 42a-3-415(a), 42a-3-502(a)(1) and (2), and 42a-3-502(b), (c), (d) and (e) for successor provisions to Sec. 42a-3-501(1)(b), revised to 1991.

See Secs. 42a-3-414(f) and 42a-3-415(e) for successor provisions to Sec. 42a-3-501(1)(c), revised to 1991.

See Sec. 42a-3-503(a) for successor provisions to Sec. 42a-3-501(2)(a), revised to 1991, re necessity of notice of dishonor to charge an endorser.



Section 42a-3-502 - Dishonor.

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under section 42a-4-301 or 42a-4-302, or becomes accountable for the amount of the check under section 42a-4-302.

(2) If a draft is payable on demand and paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (3) and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under section 42a-3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

(1959, P.A. 133, S. 3-502; P.A. 91-304, S. 59.)

History: P.A. 91-304 entirely replaced former provisions re unexcused delay and discharge with provisions re dishonor, a restatement in part of Secs. 42a-3-507(1) and 42a-3-511(4), revised to 1991.

See Sec. 42a-3-415(e) for successor provisions to Sec. 42a-3-502(1)(a), revised to 1991, re discharge of endorser for undue delay.

See Sec. 42a-3-414(f) for successor provisions to Sec. 42a-3-502(1)(b), revised to 1991, re discharge of drawer deprived of funds due to undue delay.



Section 42a-3-503 - Notice of dishonor.

(a) The obligation of an endorser stated in section 42a-3-415(a) and the obligation of a drawer stated in section 42a-3-414(d) may not be enforced unless (i) the endorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under section 42a-3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to section 42a-3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within thirty days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within thirty days following the day on which dishonor occurs.

(1959, P.A. 133, S. 3-503; P.A. 91-304, S. 60.)

History: P.A. 91-304 entirely replaced former provisions re time of presentment with provisions re notice of dishonor, a restatement of Secs. 42a-3-501(2)(a) and 42a-3-508(1), (2), (3) and (8), revised to 1991.

(1958 Rev., S. 39-72): Reasonableness of time of demand depends partly on circumstances. 18 C. 361. Is affected by intention and understanding of parties. 31 C. 273. Giving of security and agreement to pay interest are material. 45 C. 253. Note payable thirty days after demand. 65 C. 471. One providing for semiannual payment of interest. 71 C. 39. What is reasonable time is question of fact. 74 C. 304; 78 C. 267. Prior statute. 75 C. 431; 78 C. 267. Waiver of presentment by endorser. Id. Effect of making note payable “on demand after date”; as between parties, it is due at once and suit can be brought immediately. 84 C. 54. Where entire note may be accelerated at holder’s option if installment is unpaid when due, holder may exercise option within reasonable time, and endorser’s liability will be fixed by presentment on day that option is exercised, with due notice of dishonor. 111 C. 571. Requirement that demand note be presented within reasonable time does not change maturity date of note but fixes time within which presentment must be made to charge endorser. 116 C. 560. Where the instrument is not payable on demand, presentment must be made on the day it falls due. 144 C. 412.

Cited. 5 CS 18.

(1958 Rev., S. 39-87): The time of payment is determined by excluding the day from which the time was to begin to run and by including the date of payment. 144 C. 412.

Annotation to present section:

Former Subsec. (2):

Subdiv. (a) cited. 186 C. 618.



Section 42a-3-504 - Excused presentment and notice of dishonor.

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of endorsers or the drawer, (iv) the drawer or endorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

(1959, P.A. 133, S. 3-504; 1963, P.A. 526, S. 6; P.A. 91-304, S. 61.)

History: 1963 act deleted word “continental” referring to “United States” in Subsec. (4); P.A. 91-304 entirely replaced former provisions re manner of presentment with provisions re when presentment or notice of dishonor, or a delay in giving such notice, is excused, a restatement of Sec. 42a-3-511(1), (2) and (3), revised to 1991.

See Secs. 42a-3-111 and 42a-3-501(a) and (b)(1) for successor provisions to Sec. 42a-3-504, revised to 1991, re manner of presentment.



Section 42a-3-505 - Evidence of dishonor.

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated: (1) A document regular in form as provided in subsection (b) which purports to be a protest; (2) a purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor; (3) a book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

(1959, P.A. 133, S. 3-505; P.A. 91-304, S. 62.)

History: P.A. 91-304 entirely replaced former provisions re the rights of the party to whom presentment is made with provisions re evidence of dishonor, a restatement of Secs. 42a-3-509(1), (2) and (3) and 42a-3-510, revised to 1991.

See Sec. 42a-3-501(b)(2) for successor provisions to Sec. 42a-3-505(1)(a), (b) and (c), revised to 1991, re rights of party to whom presentment is made.



Section 42a-3-506 to 42a-3-511 - Time allowed for acceptance or payment. Dishonor; holder’s right of recourse; term allowing representment. Notice of dishonor. Protest; noting for protest. Evidence of dishonor and notice of dishonor. Waved or excused presentment, protest or notice of dishonor or delay therein.

Sections 42a-3-506 to 42a-3-511, inclusive, are repealed.

(1959, P.A. 133, S. 3-506–3-510; P.A. 91-304, S. 112.)



Section 42a-3-601 - Discharge and effect of discharge.

(a) The obligation of a party to pay the instrument is discharged as stated in this article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

(1959, P.A. 133, S. 3-601; P.A. 91-304, S. 63.)

History: P.A. 91-304 combined provisions of former Subsecs. (1) and (2) into new Subsec. (a), amended Subsec. (a) to replace reference to specific sections governing discharge with provision that the obligation of a party to pay the instrument is discharged “as stated in this article”, deleted former Subsec. (3) re when liability of all parties is discharged, and added Subsec. (b) re effect of discharge against a holder in due course, a restatement of Sec. 42a-3-602, revised to 1991.

Cited. 4 CA 376.



Section 42a-3-602 - Payment.

(a) Subject to subsection (b), an instrument is paid to the extent payment is made by or on behalf of a party obliged to pay the instrument (1) to a person entitled to enforce the instrument or (2) to the assignor in the case of a mortgage debt that is assigned without sufficient notice to the party obliged to pay as provided in section 49-10. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under section 42a-3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subsection (a) if: (1) A claim to the instrument under section 42a-3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier’s check, teller’s check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or (2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

(1959, P.A. 133, S. 3-602; P.A. 91-304, S. 64; P.A. 98-147, S. 2.)

History: P.A. 91-304 entirely replaced former provisions re effect of discharge against a holder in due course with provisions re payment, a restatement of Sec. 42a-3-603(1), revised to 1991; P.A. 98-147 added Subsec. (a)(2) permitting payment to assignor of mortgage debt assigned without sufficient notice to party obliged to pay as provided in Sec. 49-10.

See Sec. 42a-3-601(b) for successor provisions to Sec. 42a-3-602, revised to 1991, re effect of discharge against holder in due course.



Section 42a-3-603 - Tender of payment.

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an endorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

(1959, P.A. 133, S. 3-603; P.A. 91-304, S. 65.)

History: P.A. 91-304 entirely replaced former provisions re payment or satisfaction with provisions re tender of payment, a restatement of Sec. 42a-3-604, revised to 1991.

See Sec. 42a-3-602 for successor provisions to Sec. 42a-3-603, revised to 1991, re payment of instrument.

Former Subsec. (1):

Cited. 202 C. 277. Cited. 205 C. 604. Cited. 218 C. 162.



Section 42a-3-604 - Discharge by cancellation or renunciation.

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party’s signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an endorsement pursuant to subsection (a) does not affect the status and rights of a party derived from the endorsement.

(1959, P.A. 133, S. 3-604; P.A. 91-304, S. 66.)

History: P.A. 91-304 entirely replaced former provisions re tender of payment with provisions re discharge by cancellation or renunciation, a restatement of Sec. 42a-3-605, revised to 1991.

See Sec. 42a-3-603(b) and (c) for successor provisions to Sec. 42a-3-604, revised to 1991, re tender of payment.

Former Subsec. (1):

Cited. 211 C. 613.

Subsec. (a):

Court may use its common sense and commercial experience in determining that a preprinted form used in the ordinary course of business satisfies Subdiv. (ii)’s requirement of a “signed writing”. 73 CA 830.



Section 42a-3-605 - Discharge of endorsers and accommodation parties.

(a) In this section, the term “endorser” includes a drawer having the obligation described in section 42a-3-414(d).

(b) Discharge, under section 42a-3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an endorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an endorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the endorser or accommodation party proves that the extension caused loss to the endorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an endorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the endorser or accommodation party with respect to the right of recourse. The loss suffered by the endorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an endorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f), impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d) or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under section 42a-3-419(c) that the instrument was signed for accommodation.

(i) A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

(1959, P.A. 133, S. 3-605; P.A. 91-304, S. 67.)

History: P.A. 91-304 entirely replaced former provisions re cancellation and renunciation with provisions re discharge of endorsers and accommodation parties, a restatement in part of Sec. 42a-3-606(1).

See Sec. 42a-3-604 for successor provisions to Sec. 42a-3-605, revised to 1991, re discharge by cancellation or renunciation.

Former Subsec. (1):

Cited. 4 CA 376.

Subsec. (d):

Cited. 229 C. 224.



Section 42a-3-606 - Impairment of recourse or of collateral.

Section 42a-3-606 is repealed.

(1959, P.A. 133, S. 3-606; P.A. 91-304, S. 112.)



Section 42a-3-701 - Letter of advice of international sight draft.

Section 42a-3-701 is repealed.

(1959, P.A. 133, S. 3-701; P.A. 91-304, S. 112.)



Section 42a-3-801 to 42a-3-805 - Drafts in a set. Effect of instrument on obligation for which it is given. Notice to third party. Lost, destroyed or stolen instruments. Instruments not payable to order or to bearer.

Sections 42a-3-801 to 42a-3-805, inclusive, are repealed.

(1959, P.A. 133, S. 3-801–3-805; P.A. 91-304, S. 112.)






Article 4 - Bank Deposits and Collections

Section 42a-4-101 - Short title: Uniform Commercial Code–Bank Deposits and Collections.

This article may be cited as “Uniform Commercial Code–Bank Deposits and Collections”.

(1959, P.A. 133, S. 4-101; P.A. 91-304, S. 68.)

History: P.A. 91-304 made minor changes in wording.



Section 42a-4-102 - Applicability.

(a) To the extent that items within this article are also within articles 3 and 8, they are subject to those articles. If there is conflict, this article governs article 3, but article 8 governs this article.

(b) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

(1959, P.A. 133, S. 4-102; P.A. 91-304, S. 69.)

History: P.A. 91-304 replaced numeric with alphabetic Subsec. indicators and made minor wording changes.



Section 42a-4-103 - Variation by agreement. Measure of damages. Action constituting ordinary care.

(a) The effect of the provisions of this article may be varied by agreement, but the parties to the agreement cannot disclaim a bank’s responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank’s responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal reserve and the Bureau of Consumer Financial Protection regulations and operating circulars, clearinghouse rules, and the like have the effect of agreements under subsection (a) of this section, whether or not specifically assented to by all parties interested in items handled.

(c) Action or nonaction approved by this article or pursuant to federal reserve or the Bureau of Consumer Financial Protection regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearinghouse rules and the like or with a general banking usage not disapproved by this article, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this article is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

(1959, P.A. 133, S. 4-103; P.A. 91-304, S. 70; P.A. 11-110, S. 15.)

History: P.A. 91-304 replaced numeric with alphabetic Subsec. indicators and made minor changes in wording; P.A. 11-110 amended Subsecs. (b) and (c) to add references to Bureau of Consumer Financial Protection and make a technical change, effective July 21, 2011.



Section 42a-4-104 - Definitions and index of definitions.

(a) In this article, unless the context otherwise requires: (1) “Account” means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit; (2) “afternoon” means the period of a day between noon and midnight; (3) “banking day” means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions, but for the purpose of determining a bank’s midnight deadline, as defined in subdivision (10) of this subsection, shall not include Saturday; (4) “clearinghouse” means an association of banks or other payors regularly clearing items; (5) “customer” means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank; (6) “documentary draft” means a draft to be presented for acceptance or payment if specified documents, certificated securities, as defined in section 42a-8-102, or instructions for uncertificated securities, as defined in section 42a-8-102, or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft; (7) “draft” means a draft as defined in section 42a-3-104 or an item, other than an instrument, that is an order; (8) “drawee” means a person ordered in a draft to make payment; (9) “item” means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by article 4A or a credit or debit card slip; (10) “midnight deadline” with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later; (11) “settle” means to pay in cash, by clearinghouse settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final; (12) “suspends payments” with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this article and the sections in which they appear are:

“Agreement for electronic presentment”. Section 42a-4-110.

“Bank”. Section 42a-4-105.

“Collecting bank”. Section 42a-4-105.

“Depositary bank”. Section 42a-4-105.

“Intermediary bank”. Section 42a-4-105.

“Payor bank”. Section 42a-4-105.

“Presenting bank”. Section 42a-4-105.

“Presentment notice”. Section 42a-4-110.

(c) “Control” as provided in section 42a-7-106 and the following definitions in other articles apply to this article:

“Acceptance”. Section 42a-3-409.

“Alteration”. Section 42a-3-407.

“Cashier’s check”. Section 42a-3-104.

“Certificate of deposit”. Section 42a-3-104.

“Certified check”. Section 42a-3-409.

“Check”. Section 42a-3-104.

“Holder in due course”. Section 42a-3-302.

“Instrument”. Section 42a-3-104.

“Notice of dishonor”. Section 42a-3-503.

“Order”. Section 42a-3-103.

“Ordinary care”. Section 42a-3-103.

“Person entitled to enforce”. Section 42a-3-301.

“Presentment”. Section 42a-3-501.

“Promise”. Section 42a-3-103.

“Prove”. Section 42a-3-103.

“Teller’s check”. Section 42a-3-104.

“Unauthorized signature”. Section 42a-3-403.

(d) In addition, article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(1959, P.A. 133, S. 4-104; 1972, P.A. 206, S. 1; P.A. 91-304, S. 71; May Sp. Sess. P.A. 92-11, S. 19, 70; P.A. 97-182, S. 66; P.A. 04-64, S. 57; P.A. 05-109, S. 30; 05-288, S. 210.)

History: 1972 act amended definition of “banking day” to exclude Saturdays for purpose of determining midnight deadline; P.A. 91-304 replaced numeric with alphabetic Subsec. indicators and alphabetic with numeric Subdiv. indicators, amended Subsec. (a) to redefine “account”, “documentary draft” and “item”, to add definitions of “draft” and “drawee”, to delete definition of “properly payable” and to make minor changes in wording in the definitions of “banking day”, “clearing house”, “customer” and “settle”, amended Subsec. (b) to add references to “agreement for electronic presentment”, “bank” and “presentment notice” and delete reference to “remitting bank” and amended Subsec. (c) to add references to “alteration”, “cashier’s check”, “certified check”, “good faith”, “instrument”, “order”, “ordinary care”, “person entitled to enforce”, “promise”, “prove”, “teller’s check” and “unauthorized signature”, to delete references to “certification”, “draft”, “protest” and “secondary party” and to revise the section references for “acceptance”, “notice of dishonor” and “presentment”; May Sp. Sess. P.A. 92-11 made technical changes in Subsec. (a); P.A. 97-182 amended definition of “documentary draft” in Subsec. (a) to change statutory reference for definition of instructions for uncertificated securities from Sec. 42a-8-308 to Sec. 42a-8-102; P.A. 04-64 amended Subsec. (c) by adding reference to “control” as provided in Sec. 42a-7-106 to conform to revisions made to article 7 by the same act; P.A. 05-109 amended Subsec. (c) by making a technical change and deleting reference to definition of “good faith” to conform to revisions made to article 1 by the same act; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005.

Cited. 32 CS 174.

Former Subsec. (1):

Former Subdiv. (g) cited. 205 C. 604.

Former Subdiv. (e) cited. 4 CA 39.

Subsec. (a):

Subdiv. (10) cited. 232 C. 167.



Section 42a-4-105 - “Bank”. “Depositary bank”. “Payor bank”. “Intermediary bank”. “Collecting bank”. “Presenting bank”.

In this article:

(1) “Bank” means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;

(2) “Depositary bank” means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) “Payor bank” means a bank that is the drawee of a draft;

(4) “Intermediary bank” means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) “Collecting bank” means a bank handling an item for collection except the payor bank;

(6) “Presenting bank” means a bank presenting an item except a payor bank.

(1959, P.A. 133, S. 4-105; P.A. 91-304, S. 72.)

History: P.A. 91-304 added definition of “bank”, revised definitions of “depositary bank” and “payor bank”, made minor changes in wording in definitions of “intermediary bank”, “collecting bank” and “presenting bank”, deleted definition of “remitting bank” and replaced alphabetic with numeric Subdiv. indicators.

Cited. 230 C. 486.



Section 42a-4-106 - Payable through or payable at bank. Collecting bank.

(a) If an item states that it is “payable through” a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is “payable at” a bank identified in the item, the item is equivalent to a draft drawn on the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a codrawee or a collecting bank, the bank is a collecting bank.

(1959, P.A. 133, S. 4-106; 1961, P.A. 116, S. 4; 1963, P.A. 526, S. 7; P.A. 91-304, S. 73.)

History: 1961 act added exception re service on bank as garnishee; 1963 act added reference to Art. 3; P.A. 91-304 entirely replaced former provisions re a separate office of a bank with provisions re items “payable through” and “payable at” a bank, a restatement of Secs. 42a-3-120 and 42a-3-121, revised to 1991, and provision re status of bank named in draft which names a nonbank drawee.

See Sec. 42a-4-107 for successor provisions to Sec. 42a-4-106, revised to 1991, re a separate office of a bank.



Section 42a-4-107 - Separate office of bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this article and under article 3.

(1959, P.A. 133, S. 4-107; 1972, P.A. 206, S. 2; P.A. 91-304, S. 74.)

History: 1972 act included reference to deposits received on days which are not banking days in Subsec. (2); P.A. 91-304 entirely replaced former provisions re time of receipt of items with provisions re a separate office of a bank, a restatement of Sec. 42a-4-106, revised to 1991.

See Sec. 42a-4-108 for successor provisions to Sec. 42a-4-107, revised to 1991, re time of receipt of items.



Section 42a-4-108 - Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of two o’clock p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

(1959, P.A. 133, S. 4-108; P.A. 91-304, S. 75.)

History: P.A. 91-304 entirely replaced former provisions re delays by a bank in handling items with provisions re time of receipt of items, a restatement of Sec. 42a-4-107, revised to 1991.

See Sec. 42a-4-109 for successor provisions to Sec. 42a-4-108, revised to 1991, re delays by a bank in handling items.



Section 42a-4-109 - Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this title for a period not exceeding two additional banking days without discharge of drawers or endorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this title or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

(1963, P.A. 526, S. 8; P.A. 91-304, S. 76.)

History: P.A. 91-304 entirely replaced former provisions re the process of posting with provisions re delays by a bank in handling items, a restatement of Sec. 42a-4-108, revised to 1991.



Section 42a-4-110 - Electronic presentment.

(a) “Agreement for electronic presentment” means an agreement, clearinghouse rule, or Federal Reserve or the Bureau of Consumer Financial Protection regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item (“presentment notice”) rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to “item” or “check” in this article means the presentment notice unless the context otherwise indicates.

(P.A. 91-304, S. 77; P.A. 11-110, S. 16.)

History: P.A. 11-110 amended Subsec. (a) to add reference to Bureau of Consumer Financial Protection, effective July 21, 2011.



Section 42a-4-111 - Statute of limitations.

An action to enforce an obligation, duty, or right arising under this article must be commenced within three years after the cause of action accrues.

(P.A. 91-304, S. 78.)



Section 42a-4-201 - Status of collecting bank as agent and provisional status of credits. Applicability of article. Item endorsed “pay any bank”.

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of endorsement or lack of endorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank such as those resulting from outstanding advances on the item and valid rights of recoupment or set-off. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been endorsed with the words “pay any bank” or the like, only a bank may acquire the rights of a holder until the item has been: (1) Returned to the customer initiating collection; or (2) specially endorsed by a bank to a person who is not a bank.

(1959, P.A. 133, S. 4-201; P.A. 91-304, S. 79.)

History: P.A. 91-304 replaced numeric with alphabetic Subsec. indicators and alphabetic with numeric Subdiv. indicators and made minor changes in wording and technical changes.

This subsection to be construed harmoniously with Sec. 42a-4-208 (1). 33 CS 641.



Section 42a-4-202 - Responsibility for collection or return. When action timely.

(a) A collecting bank must exercise ordinary care in: (1) Presenting an item or sending it for presentment; (2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank’s transferor after learning that the item has not been paid or accepted, as the case may be; (3) settling for an item when the bank receives final settlement; and (4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

(1959, P.A. 133, S. 4-202; P.A. 91-304, S. 80.)

History: P.A. 91-304 replaced numeric with alphabetic Subsec. indicators and alphabetic with numeric Subdiv. indicators, amended Subsec. (a) to delete provision from Subdiv. (2) re sending notice of dishonor or nonpayment or returning an item “directly to the depositary bank under subsection (2) of section 42a-4-212” and delete provision requiring exercise of ordinary care in “making or providing for any necessary protest”, amended Subsec. (b) to restate provisions and replace “acts seasonably” with “exercises ordinary care” and replace “may be seasonable” with “may constitute the exercise of ordinary care” and amended Subsec. (c) to make technical changes and reposition “in the possession of others”.

Subsec. (b):

Cited. 230 C. 486. Cited. 232 C. 167.



Section 42a-4-203 - Effect of instructions.

Subject to section 42a-3-420 concerning conversion of instruments and section 42a-3-206 concerning restrictive endorsements, only a collecting bank’s transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

(1959, P.A. 133, S. 4-203; P.A. 91-304, S. 81; May Sp. Sess. P.A. 92-11, S. 20, 70.)

History: P.A. 91-304 replaced reference to Sec. 42a-3-419 with reference to Sec. 42a-3-420, replaced “and the provisions of both article 3 and this article concerning restrictive endorsements” with “and restrictive endorsements (section 42a-3-206)” and made minor changes in wording; May Sp. Sess. P.A. 92-11 made a technical change.



Section 42a-4-204 - Methods of sending and presenting. Sending directly to payor bank.

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send: (1) An item directly to the payor bank; (2) an item to a nonbank payor if authorized by its transferor; and (3) an item other than documentary drafts to a nonbank payor, if authorized by federal reserve regulation or operating circular, clearinghouse rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

(1959, P.A. 133, S. 4-204; 1963, P.A. 526, S. 9; P.A. 91-304, S. 82.)

History: 1963 act added Subsec. (3) re making of presentment; P.A. 91-304 replaced numeric with alphabetic Subsec. indicators and alphabetic with numeric Subdiv. indicators, amended Subsec. (a) to make minor changes in wording and punctuation, amended Subsec. (b) to make minor changes in wording and punctuation and replace “operating letter” with “operating circular” and amended Subsec. (c) to add “or other payor”.



Section 42a-4-205 - Depositary bank holder of unendorsed item.

If a customer delivers an item to a depositary bank for collection: (1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer endorses the item, and, if the bank satisfies the other requirements of section 42a-3-302, it is a holder in due course; and (2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer’s account.

(1959, P.A. 133, S. 4-205; P.A. 91-304, S. 83.)

History: P.A. 91-304 entirely replaced former provisions re authority of a depositary bank to supply a customer’s endorsement and the effect on an intermediary bank or payor bank which is not a depositary bank of a restrictive endorsement of a person other than the bank’s immediate transferor with provisions re when a depositary bank becomes a holder and the warranty it gives when a customer delivers an item to such bank for collection.



Section 42a-4-206 - Transfer between banks.

Any agreed method that identifies the transferor bank is sufficient for the item’s further transfer to another bank.

(1959, P.A. 133, S. 4-206; P.A. 91-304, S. 84.)

History: P.A. 91-304 replaced “which” with “that”.



Section 42a-4-207 - Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that: (1) The warrantor is a person entitled to enforce the item; (2) all signatures on the item are authentic and authorized; (3) the item has not been altered; (4) the item is not subject to a defense or claim in recoupment, as provided in subsection (a) of section 42a-3-305, of any party that can be asserted against the warrantor; and (5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in sections 42a-3-115 and 42a-3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an endorsement stating that it is made “without recourse” or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(1959, P.A. 133, S. 4-207; P.A. 91-304, S. 85; May Sp. Sess. P.A. 92-11, S. 21, 70.)

History: P.A. 91-304 substantially revised section by deleting provisions re presentment warranties and rewriting provisions re transfer warranties, damages for breach of warranty, notice of a claim for breach of warranty and accrual of a cause of action for breach of warranty; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (a).



Section 42a-4-208 - Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that: (1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft; (2) the draft has not been altered; and (3) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under section 42a-3-404 or 42a-3-405 or the drawer is precluded under section 42a-3-406 or 42a-4-406 from asserting against the drawee the unauthorized endorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an endorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

(1959, P.A. 133, S. 4-208; P.A. 91-304, S. 86.)

History: P.A. 91-304 entirely replaced former provisions re security interest of collecting bank in items, accompanying documents and proceeds with provisions re presentment warranties, a restatement in part of Sec. 42a-4-207, revised to 1991.

See Sec. 42a-4-210 for successor provisions to Sec. 42a-4-208, revised to 1991, re security interest of collecting bank in items, accompanying documents and proceeds.

Former Subsec. (1):

Bank has security interest in check deposited in and provisionally applied to overdrawn account. 33 CS 641.



Section 42a-4-209 - Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

(1959, P.A. 133, S. 4-209; P.A. 91-304, S. 87.)

History: P.A. 91-304 entirely replaced former provisions re when a bank gives value for purposes of holder in due course status with provisions re encoding and retention warranties and damages for breach of warranty.

See Sec. 42a-4-211 for successor provisions to Sec. 42a-4-209, revised to 1991, re when a bank gives value for purposes of holder in due course status.

Bank may become holder in due course by provisionally crediting deposit against overdrawn account. 33 CS 641.



Section 42a-4-210 - Security interest of collecting bank in items, accompanying documents and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either: (1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied; (2) in case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or (3) if it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, and accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to article 9, but: (1) No security agreement is necessary to make the security interest enforceable, as provided in subsection (b)(3)(A) of section 42a-9-203; (2) no filing is required to perfect the security interest; and (3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents or proceeds.

(1959, P.A. 133, S. 4-210; P.A. 91-304, S. 88; May Sp. Sess. P.A. 92-11, S. 22, 70; P.A. 01-132, S. 143; P.A. 04-64, S. 58.)

History: P.A. 91-304 entirely replaced former provisions re presentment by notice of item not payable by, through or at a bank and liability of secondary parties with provisions re security interest of collecting bank in items, accompanying documents and proceeds, a restatement of Sec. 42a-4-208, revised to 1991; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (c); P.A. 01-132 amended Subsec. (c) to replace reference to Sec. 42a-9-203(1)(a) with Sec. 42a-9-203(b)(3)(A); P.A. 04-64 amended Subsec. (c) by adding “possession or control of the” re accompanying documents to conform to revisions made to article 7 by the same act.

See Sec. 42a-4-212 for successor provisions to Sec. 42a-4-210, revised to 1991, re presentment by notice of item not payable by, through or at bank and liability of secondary parties.



Section 42a-4-211 - When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of section 42a-3-302 on what constitutes a holder in due course.

(1959, P.A. 133, S. 4-211; P.A. 91-304, S. 89.)

History: P.A. 91-304 entirely replaced former provisions re media of remittance and provisional and final settlement in remittance cases with provisions re when a bank gives value for purposes of holder in due course status, a restatement of Sec. 42a-4-209, revised to 1991.



Section 42a-4-212 - Presentment by notice of item not payable by, through or at bank. Liability of drawer or endorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under section 42a-3-501 by the close of the bank’s next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under section 42a-3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or endorser by sending it notice of the facts.

(1959, P.A. 133, S. 4-212; P.A. 91-304, S. 90.)

History: P.A. 91-304 entirely replaced former provisions re right of charge-back or refund with provisions re presentment by notice of item not payable by, through or at a bank and liability of drawer or endorser, a restatement of Sec. 42a-4-210, revised to 1991.

See Sec. 42a-4-214 for successor provisions to Sec. 42a-4-212, revised to 1991, re right of charge-back or refund.



Section 42a-4-213 - Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearinghouse rules, and the like, or agreement. In the absence of such prescription: (1) The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and (2) the time of settlement, is: (i) With respect to tender of settlement by cash, a cashier’s check, or teller’s check, when the cash or check is sent or delivered; (ii) with respect to tender of settlement by credit in an account in a Federal Reserve bank, when the credit is made; (iii) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or (iv) with respect to tender of settlement by a funds transfer, when payment is made pursuant to section 42a-4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier’s check or teller’s check and the person receiving settlement, before its midnight deadline: (1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or (2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

(1959, P.A. 133, S. 4-213; P.A. 91-304, S. 91.)

History: P.A. 91-304 entirely replaced former provisions re final payment of item by payor bank, when provisional debits and credits become final and when certain credits become available for withdrawal with provisions re medium and time of settlement by bank.

See Sec. 42a-4-215 for successor provisions to Sec. 42a-4-213, revised to 1991, re final payment of item by payor bank, when provisional debits and credits become final and when certain credits become available for withdrawal.

Cited. 2 CA 110.

Cited. 39 CS 240.

Subsec. (c):

Cited. 230 C. 486. Cited. 232 C. 167.



Section 42a-4-214 - Right of charge-back or refund. Liability of collecting bank. Return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive a settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer’s account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank’s midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank’s customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer’s account or obtain refund in accordance with section 42a-4-301 governing return of an item received by a payor bank for credit on its books.

(d) The right to charge back is not affected by: (1) Previous use of a credit given for the item; or (2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

(1959, P.A. 133, S. 4-214; P.A. 91-304, S. 92; May Sp. Sess. P.A. 92-11, S. 23, 70.)

History: P.A. 91-304 entirely replaced former provisions re insolvency and preference with provisions re right of charge-back or refund, liability of a collecting bank and return of an item, a restatement of Sec. 42a-4-212, revised to 1991; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (c).

See Sec. 42a-4-216 for successor provisions to Sec. 42a-4-214, revised to 1991, re insolvency and preference.

Cited. 230 C. 486. Cited. 232 C. 167.



Section 42a-4-215 - Final payment of item by payor bank. When provisional debits and credits become final. When certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following: (1) Paid the item in cash; (2) settled for the item without having a right to revoke the settlement under statute, clearinghouse rule, or agreement; or (3) made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearinghouse rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearinghouse or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer’s account becomes available for withdrawal as of right: (1) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time; (2) if the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank’s second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank’s next banking day after receipt of the deposit.

(P.A. 91-304, S. 93.)



Section 42a-4-216 - Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank’s customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement’s becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

(P.A. 91-304, S. 94.)



Section 42a-4-301 - Deferred posting. Recovery of payment by return of items. Time of dishonor. Return of items by payor bank.

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it (1) returns the item; or (2) sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned: (1) As to an item presented through a clearinghouse, when it is delivered to the presenting or last collecting bank or to the clearinghouse or is sent or delivered in accordance with clearinghouse rules; or (2) in all other cases, when it is sent or delivered to the bank’s customer or transferor or pursuant to instructions.

(1959, P.A. 133, S. 4-301; P.A. 91-304, S. 95.)

History: P.A. 91-304 replaced numeric with alphabetic Subsec. indicators and alphabetic with numeric Subdiv. indicators, and made minor changes in wording.

Cited. 32 CS 174.



Section 42a-4-302 - Payor bank’s responsibility for late return of item.

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of: (1) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or (2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) is subject to defenses based on breach of a presentment warranty under section 42a-4-208 or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

(1959, P.A. 133, S. 4-302; P.A. 91-304, S. 96; May Sp. Sess. P.A. 92-11, S. 24, 70.)

History: P.A. 91-304 deleted provision that conditioned the accountability of the bank on “the absence of a valid defense such as breach of a presentment warranty, settlement effected or the like,” made minor changes in wording and added Subsec. (b) re limitations on the liability of a payor bank; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (b).

See Sec. 42a-4-207 (1) re warranties of customer and collecting bank on transfer or presentment of items.



Section 42a-4-303 - When items subject to notice, stop-payment order, legal process or set-off. Order in which items may be charged or certified.

(a) Any knowledge, notice or stop-payment order received by, legal process served upon, or set-off exercised by a payor bank comes too late to terminate, suspend, or modify the bank’s right or duty to pay an item or to charge its customer’s account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the set-off is exercised after the earliest of the following: (1) The bank accepts or certifies the item; (2) the bank pays the item in cash; (3) the bank settles for the item without having a right to revoke the settlement under statute, clearinghouse rule, or agreement; (4) the bank becomes accountable for the amount of the item under section 42a-4-302 dealing with the payor bank’s responsibility for late return of items; or (5) with respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

(1959, P.A. 133, S. 4-303; P.A. 91-304, S. 97.)

History: P.A. 91-304 deleted former Subsec. (1)(d) re the bank’s completion of the process of posting or otherwise evidencing its decision to pay the item, replaced numeric with alphabetic Subsec. indicators and alphabetic with numeric Subdiv. indicators, added Subsec. (a)(5) re a cutoff hour for checks and made minor changes in wording throughout section.

Subsec. (a) (Formerly Subsec. (1)):

Cited. 205 C. 604. “Reasonable time”, as used in section, requires a fact-specific inquiry and is not synonymous with the midnight deadline provided in Sec. 42a-4-104(a). 262 C. 704.

Subsec. (b) (Formerly Subsec. (2)):

Cited. 5 Conn. Cir. Ct. 403.



Section 42a-4-401 - When bank may charge customer’s account.

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in section 42a-4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in section 42a-4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under section 42a-4-402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to: (1) The original terms of the altered item; or (2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

(1959, P.A. 133, S. 4-401; P.A. 91-304, S. 98; May Sp. Sess. P.A. 92-11, S. 25, 70.)

History: P.A. 91-304 redesignated former Subsec. (1) as Subsec. (a) and amended said Subsec. to make minor changes in wording and add provision re when an item is properly payable, added Subsec. (b) re when a customer is not liable for an overdraft, added Subsec. (c) re the payment of postdated checks, and redesignated former Subsec. (2) as Subsec. (d) and amended said Subsec. to make minor changes in wording and replace alphabetic with numeric Subdiv. indicators; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (b).

Subsec. (a) (Formerly Subsec. (1)):

Bank may charge against customer’s account only properly payable items. 170 C. 691.

Cited. 5 Conn. Cir. Ct. 399.



Section 42a-4-402 - Bank’s liability to customer for wrongful dishonor. Time of determining insufficiency of account.

(a) Except as otherwise provided in this article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank’s determination of the customer’s account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank’s decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

(1959, P.A. 133, S. 4-402; P.A. 91-304, S. 99.)

History: P.A. 91-304 added Subsec. (a) re when a payor bank bank wrongfully dishonors an item, designated former provisions of section as Subsec. (b) and amended said Subsec. to delete provision that limited liability to actual damages proved “when the dishonor occurs through mistake” and added Subsec. (c) re a payor bank’s determination of a customer’s account balance.

Cited. 5 Conn. Cir. Ct. 395.



Section 42a-4-403 - Customer’s right to stop payment. Burden of proof of loss.

(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer’s account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in section 42a-4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after fourteen calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under section 42a-4-402.

(1959, P.A. 133, S. 4-403; P.A. 91-304, S. 100.)

History: P.A. 91-304 replaced numeric with alphabetic Subsec. indicators, amended Subsec. (a) to include an order to “close the account”, authorize “any person authorized to draw on the account if there is more than one person” to stop payment of an item or close the account, and add provision that “If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account”, amended Subsec. (b) to revise provisions re duration of oral and written stop-payment orders and renewal of stop-payment orders, and amended Subsec. (c) to include reference to payment of an item contrary to an “order to close an account” and add provision that the loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items.

Subsec. (a) (Formerly Subsec. (1)):

Cited. 205 C. 604.

Cited. 4 CA 319.



Section 42a-4-404 - Bank not obligated to pay check more than six months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer’s account for a payment made thereafter in good faith.

(1959, P.A. 133, S. 4-404.)



Section 42a-4-405 - Death or incompetence of customer.

(a) A payor or collecting bank’s authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

(1959, P.A. 133, S. 4-405; P.A. 91-304, S. 101.)

History: P.A. 91-304 replaced numeric with alphabetic Subsec. indicators and made minor changes in wording and punctuation.



Section 42a-4-406 - Customer’s duty to discover and report unauthorized signature or alteration.

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c), the customer is precluded from asserting against the bank: (1) The customer’s unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and (2) the customer’s unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer pursuant to subsection (a) discover and report the customer’s unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under section 42a-4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

(1959, P.A. 133, S. 4-406; P.A. 91-304, S. 102; May Sp. Sess. P.A. 92-11, S. 26, 70.)

History: P.A. 91-304 substantially revised section; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (f).

See Sec. 36a-295 re presumption of correctness of statement of account after seven years.

Cited. 40 CS 70.

Former Subsec. (4):

Cited. 170 C. 691.



Section 42a-4-407 - Payor bank’s right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights: (1) Of any holder in due course on the item against the drawer or maker; (2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and (3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

(1959, P.A. 133, S. 4-407; P.A. 91-304, S. 103.)

History: P.A. 91-304 included circumstance of payment “after an account has been closed”, replaced alphabetic with numeric Subdiv. indicators and made minor changes in wording.



Section 42a-4-501 - Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

(1959, P.A. 133, S. 4-501; P.A. 91-304, S. 104.)

History: P.A. 91-304 made minor changes in wording and punctuation.



Section 42a-4-502 - Presentment of “on arrival” drafts.

If a draft or the relevant instructions require presentment “on arrival”, “when goods arrive” or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

(1959, P.A. 133, S. 4-502; P.A. 91-304, S. 105.)

History: P.A. 91-304 made minor changes in wording.



Section 42a-4-503 - Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

Unless otherwise instructed and except as provided in article 5, a bank presenting a documentary draft: (1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and (2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee’s services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions. However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

(1959, P.A. 133, S. 4-503; P.A. 91-304, S. 106.)

History: P.A. 91-304 made minor changes in wording and punctuation and replaced alphabetic with numeric Subdiv. indicators.



Section 42a-4-504 - Privilege of presenting bank to deal with goods; security interest for expenses.

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller’s lien.

(1959, P.A. 133, S. 4-504; P.A. 91-304, S. 107.)

History: P.A. 91-304 made a minor change in wording and replaced numeric with alphabetic Subsec. indicators.






Article 4A - Funds Transfers

Section 42a-4A-101 - Short title: Uniform Commercial Code–Funds Transfers.

This article may be cited as “Uniform Commercial Code–Funds Transfers”.

(P.A. 90-202, S. 1(4A-101), 3.)



Section 42a-4A-102 - Subject matter.

Except as otherwise provided in section 42a-4A-108, this article applies to funds transfers defined in section 42a-4A-104.

(P.A. 90-202, S. 1(4A-102), 3.)



Section 42a-4A-103 - Payment order; definitions.

(a) In this article:

(1) “Payment order” means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if: (i) The instruction does not state a condition to payment to the beneficiary other than time of payment, (ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and (iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) “Beneficiary” means the person to be paid by the beneficiary’s bank.

(3) “Beneficiary’s bank” means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) “Receiving bank” means the bank to which the sender’s instruction is addressed.

(5) “Sender” means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

(P.A. 90-202, S. 1(4A-103), 3.)



Section 42a-4A-104 - Funds transfer; definitions.

In this article:

(a) “Funds transfer” means the series of transactions, beginning with the originator’s payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator’s bank or an intermediary bank intended to carry out the originator’s payment order. A funds transfer is completed by acceptance by the beneficiary’s bank of a payment order for the benefit of the beneficiary of the originator’s payment order.

(b) “Intermediary bank” means a receiving bank other than the originator’s bank or the beneficiary’s bank.

(c) “Originator” means the sender of the first payment order in a funds transfer.

(d) “Originator’s bank” means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

(P.A. 90-202, S. 1(4A-104), 3.)



Section 42a-4A-105 - Other definitions.

(a) In this article:

(1) “Authorized account” means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) “Bank” means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this article.

(3) “Customer” means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) “Funds-transfer business day” of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) “Funds-transfer system” means a wire-transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) “Prove” with respect to a fact means to meet the burden of establishing the fact.

(b) Other definitions applying to this article and the section in which they appear are:

“Acceptance”. Section 42a-4A-209.

“Beneficiary”. Section 42a-4A-103.

“Beneficiary’s bank”. Section 42a-4A-103.

“Executed”. Section 42a-4A-301.

“Execution date”. Section 42a-4A-301.

“Funds transfer”. Section 42a-4A-104.

“Funds-transfer system rule”. Section 42a-4A-501.

“Intermediary bank”. Section 42a-4A-104.

“Originator”. Section 42a-4A-104.

“Originator’s bank”. Section 42a-4A-104.

“Payment by beneficiary’s bank to beneficiary”. Section 42a-4A-405.

“Payment by originator to beneficiary”. Section 42a-4A-406.

“Payment by sender to receiving bank”. Section 42a-4A-403.

“Payment date”. Section 42a-4A-401.

“Payment order”. Section 42a-4A-103.

“Receiving bank”. Section 42a-4A-103.

“Security procedure”. Section 42a-4A-201.

“Sender”. Section 42a-4A-103.

(c) The following definitions in article 4 apply to this article:

“Clearing house”. Section 42a-4-104.

“Item”. Section 42a-4-104.

“Suspends payments”. Section 42a-4-104.

(d) In addition, article 1 contains general interpretation applicable throughout this article.

(P.A. 90-202, S. 1(4A-105), 3; P.A. 05-109, S. 31.)

History: P.A. 05-109 amended Subsec. (a) by deleting definition of “good faith” and making technical changes to conform to revisions made to article 1 by the same act.



Section 42a-4A-106 - Time payment order is received.

(a) The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in section 42a-1-202. A receiving bank may fix a cutoff time or times on a funds-transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cutoff times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cutoff time may apply to senders generally or different cutoff times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cutoff time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this article.

(P.A. 90-202, S. 1(4A-106), 3; P.A. 05-109, S. 32.)

History: P.A. 05-109 amended Subsec. (a) by replacing reference to Sec. 42a-1-201(27) with reference to Sec. 42a-1-202 to conform to revisions made to article 1 by the same act.



Section 42a-4A-107 - Federal regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection and operating circulars of the federal reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.

(P.A. 90-202, S. 1(4A-107), 3; P.A. 11-110, S. 17.)

History: P.A. 11-110 added reference to Bureau of Consumer Financial Protection, effective July 21, 2011.



Section 42a-4A-108 - Exclusion of consumer transactions governed by federal law.

This article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 USC Section 1693 et seq.) as amended from time to time.

(P.A. 90-202, S. 1(4A-108), 3.)



Section 42a-4A-201 - Security procedure.

“Security procedure” means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

(P.A. 90-202, S. 1(4A-201), 3.)



Section 42a-4A-202 - Authorized and verified payment orders.

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term “sender” in this article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in subdivision (1) of subsection (a) of section 42a-4A-203, rights and obligations arising under this section or section 42a-4A-203 may not be varied by agreement.

(P.A. 90-202, S. 1(4A-202), 3.)



Section 42a-4A-203 - Unenforceability of certain verified payment orders.

(a) If an accepted payment order is not, under subsection (a) of section 42a-4A-202, an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to subsection (b) of section 42a-4A-202, the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.

(P.A. 90-202, S. 1(4A-203), 3.)



Section 42a-4A-204 - Refund of payment and duty of customer to report with respect to unauthorized payment order.

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under section 42a-4A-202, or (ii) not enforceable, in whole or in part, against the customer under section 42a-4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the date the customer received notification from the bank that the order was accepted or that the customer’s account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) of this section may be fixed by agreement as stated in subsection (b) of section 42a-1-302, but the obligation of a receiving bank to refund payment as stated in subsection (a) of this section may not otherwise be varied by agreement.

(P.A. 90-202, S. 1(4A-204), 3; P.A. 03-278, S. 95; P.A. 05-109, S. 33.)

History: P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; P.A. 05-109 amended Subsec. (b) by replacing reference to Sec. 42a-1-204(1) with reference to Sec. 42a-1-302(b) to conform to revisions made to article 1 by the same act.



Section 42a-4A-205 - Erroneous payment orders.

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to section 42a-4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in subdivisions (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender’s account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety days, after the bank’s notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender’s order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

(P.A. 90-202, S. 1(4A-205), 3.)



Section 42a-4A-206 - Transmission of payment order through funds-transfer or other communication system.

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the federal reserve banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

(P.A. 90-202, S. 1(4A-206), 3.)



Section 42a-4A-207 - Misdescription of beneficiary.

(a) Subject to subsection (b), if, in a payment order received by the beneficiary’s bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary’s bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary’s bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary’s bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary’s bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary’s bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator’s payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary’s bank pays the person identified by number as permitted by subdivision (1) of subsection (b), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator’s bank proves that the originator, before acceptance of the originator’s order, had notice that payment of a payment order issued by the originator might be made by the beneficiary’s bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator’s bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subdivision (1) of subsection (b), if the beneficiary’s bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator’s bank has the right to recover.

(P.A. 90-202, S. 1(4A-207), 3.)



Section 42a-4A-208 - Misdescription of intermediary bank or beneficiary’s bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary’s bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary’s bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary’s bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary’s bank if the receiving bank, when it executes the sender’s order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary’s bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary’s bank if the receiving bank, at the time it executes the sender’s order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender’s payment order is a breach of the obligation stated in subdivision (1) of subsection (a) of section 42a-4A-302.

(P.A. 90-202, S. 1(4A-208), 3.)



Section 42a-4A-209 - Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary’s bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary’s bank accepts a payment order at the earliest of the following times:

(1) When the bank (i) pays the beneficiary as stated in subsection (a) or (b) of section 42a-4A-405, or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) When the bank receives payment of the entire amount of the sender’s order pursuant to subdivision (1) or (2) of subsection (a) of section 42a-4A-403; or

(3) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender’s order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subdivision (2) or (3) of subsection (b) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary’s account.

(d) A payment order issued to the originator’s bank cannot be accepted until the payment date if the bank is the beneficiary’s bank, or the execution date if the bank is not the beneficiary’s bank. If the originator’s bank executes the originator’s payment order before the execution date or pays the beneficiary of the originator’s payment order before the payment date and the payment order is subsequently cancelled pursuant to subsection (b) of section 42a-4A-211, the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

(P.A. 90-202, S. 1(4A-209), 3.)



Section 42a-4A-210 - Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary’s bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is cancelled pursuant to subsection (d) of section 42a-4A-211 or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

(P.A. 90-202, S. 1(4A-210), 3.)



Section 42a-4A-211 - Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary’s bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary’s bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is cancelled or amended, the beneficiary’s bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is cancelled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A cancelled payment order cannot be accepted. If an accepted payment order is cancelled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank’s agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney’s fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subdivision (2) of subsection (c).

(P.A. 90-202, S. 1(4A-211), 3.)



Section 42a-4A-212 - Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in section 42a-4A-209, and liability is limited to that provided in this article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this article or by express agreement.

(P.A. 90-202, S. 1(4A-212), 3.)



Section 42a-4A-301 - Execution and execution date.

(a) A payment order is “executed” by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary’s bank can be accepted but cannot be executed.

(b) “Execution date” of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender’s order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender’s instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

(P.A. 90-202, S. 1(4A-301), 3.)



Section 42a-4A-302 - Obligations of receiving bank in execution of payment order.

(a) Except as provided in subsections (b) to (d), inclusive, if the receiving bank accepts a payment order pursuant to subsection (a) of section 42a-4A-209, the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender’s order and to follow the sender’s instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator’s bank issues a payment order to an intermediary bank, the originator’s bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender’s instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means and to instruct any intermediary bank accordingly. If a sender’s instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary’s bank or to an intermediary bank through which a payment order conforming to the sender’s order can expeditiously be issued to the beneficiary’s bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subdivision (2) of subsection (a) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender’s order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender’s order by issuing a payment order in an amount equal to the amount of the sender’s order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

(P.A. 90-202, S. 1(4A-302), 3.)



Section 42a-4A-303 - Erroneous execution of payment order.

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender’s order, or (ii) issues a payment order in execution of the sender’s order and then issues a duplicate order, is entitled to payment of the amount of the sender’s order under subsection (c) of section 42a-4A-402 if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender’s order is entitled to payment of the amount of the sender’s order under subsection (c) of section 42a-4A-402 if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender’s order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender’s payment order by issuing a payment order in an amount less than the amount of the sender’s order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender’s order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

(P.A. 90-202, S. 1(4A-303), 3.)



Section 42a-4A-304 - Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in section 42a-4A-303 receives notification from the receiving bank that the order was executed or that the sender’s account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under Subsection (d) of section 42a-4A-402 for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

(P.A. 90-202, S. 1(4A-304), 3.)



Section 42a-4A-305 - Liability for late or improper execution or failure to execute payment order.

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of section 42a-4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of section 42a-4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney’s fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney’s fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.

(P.A. 90-202, S. 1(4A-305), 3.)



Section 42a-4A-401 - Payment date.

“Payment date” of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary’s bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary’s bank and, unless otherwise determined, is the day the order is received by the beneficiary’s bank.

(P.A. 90-202, S. 1(4A-401), 3.)



Section 42a-4A-402 - Obligation of sender to pay receiving bank.

(a) This section is subject to sections 42a-4A-205 and 42a-4A-207.

(b) With respect to a payment order issued to the beneficiary’s bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) and to section 42a-4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary’s bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender’s order. Payment by the sender is not due until the execution date of the sender’s order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary’s bank of a payment order instructing payment to the beneficiary of that sender’s payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in sections 42a-4A-204 and 42a-4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in subdivision (1) of subsection (a) of section 42a-4A-302, to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.

(P.A. 90-202, S. 1(4A-402), 3.)



Section 42a-4A-403 - Payment by sender to receiving bank.

(a) Payment of the sender’s obligation under section 42a-4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender’s obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of set-off stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under section 42a-4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the set-off, each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender’s obligation under subsection (b) or (c) of section 42a-4A-402 occurs is governed by applicable principles of law that determine when an obligation is satisfied.

(P.A. 90-202, S. 1(4A-403), 3.)



Section 42a-4A-404 - Obligation of beneficiary’s bank to pay and give notice to beneficiary.

(a) Subject to subsection (e) of section 42a-4A-211 and subsections (d) and (e) of section 42a-4A-405, if a beneficiary’s bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary’s bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney’s fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

(P.A. 90-202, S. 1(4A-404), 3.)



Section 42a-4A-405 - Payment by beneficiary’s bank to beneficiary.

(a) If the beneficiary’s bank credits an account of the beneficiary of a payment order, payment of the bank’s obligation under subsection (a) of section 42a-4A-404 occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary’s bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank’s obligation under subsection (a) of section 42a-4A-404 occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary’s bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary’s bank of the payment order it accepted. A beneficiary’s bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary’s bank and the originator’s bank agreed to be bound by the rule, and (iii) the beneficiary’s bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary’s bank, acceptance of the payment order by the beneficiary’s bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under section 42a-4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary’s bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary’s bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary’s bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under section 42a-4A-406, and (iv) subject to subsection (e) of section 42a-4A-402, each sender in the funds transfer is excused from its obligation to pay its payment order under subsection (c) of section 42a-4A-402 because the funds transfer has not been completed.

(P.A. 90-202, S. 1(4A-405), 3.)



Section 42a-4A-406 - Payment by originator to beneficiary; discharge of underlying obligation.

(a) Subject to subsection (e) of section 42a-4A-211 and subsections (d) and (e) of section 42a-4A-405, the originator of a funds transfer pays the beneficiary of the originator’s payment order (i) at the time of payment order for the benefit of the beneficiary is accepted by the beneficiary’s bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary’s bank, but not more than the amount of the originator’s order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary’s bank, notified the originator of the beneficiary’s refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary’s bank under subsection (a) of section 42a-4A-404.

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary’s bank accepts a payment order in an amount equal to the amount of the originator’s payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator’s order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

(P.A. 90-202, S. 1(4A-406), 3.)



Section 42a-4A-501 - Variation by agreement and effect of funds-transfer system rule.

(a) Except as otherwise provided in this article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) “Funds-transfer system rule” means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary’s bank. Except as otherwise provided in this article, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in subsection (c) of section 42a-4A-404, subsection (d) of section 42a-4A-405 and subsection (c) of section 42a-4A-507.

(P.A. 90-202, S. 1(4A-501), 3.)



Section 42a-4A-502 - Creditor process served on receiving bank; set-off by beneficiary’s bank.

(a) As used in this section, “creditor process” means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary’s bank has received a payment order for payment to the beneficiary’s account in the bank, the following rules apply:

(1) The bank may credit the beneficiary’s account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary’s account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary’s account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary’s bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

(P.A. 90-202, S. 1(4A-502), 3.)



Section 42a-4A-503 - Injunction or restraining order with respect to funds transfer.

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator’s bank from executing the payment order of the originator, or (iii) the beneficiary’s bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

(P.A. 90-202, S. 1(4A-503), 3.)



Section 42a-4A-504 - Order in which items and payment orders may be charged to account; order of withdrawals from account.

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender’s account, the bank may charge the sender’s account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

(P.A. 90-202, S. 1(4A-504), 3.)



Section 42a-4A-505 - Preclusion of objection to debit of customer’s account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer’s objection to the payment within one year after the notification was received by the customer.

(P.A. 90-202, S. 1(4A-505), 3.)



Section 42a-4A-506 - Rate of interest.

(a) If, under this article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by three hundred sixty. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

(P.A. 90-202, S. 1(4A-506), 3.)



Section 42a-4A-507 - Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary’s bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary’s bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary’s bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

(P.A. 90-202, S. 1(4A-507), 3.)






Article 5 - Letters of Credit

Section 42a-5-101 - Short title: Uniform Commercial Code–Letters of Credit.

This article may be cited as “Uniform Commercial Code–Letters of Credit”.

(1959, P.A. 133, S. 5-101; P.A. 96-198, S. 1.)

History: P.A. 96-198 deleted “shall be known and” after “This article”.



Section 42a-5-102 - Definitions.

(a) In this article:

(1) “Adviser” means a person who, at the request of the issuer, a confirmer or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed or amended.

(2) “Applicant” means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) “Beneficiary” means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) “Confirmer” means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) “Dishonor” of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) “Document” means a draft or other demand, document of title, investment security, certificate, invoice or other record, statement or representation of fact, law, right or opinion (A) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in subsection (e) of section 42a-5-108, and (B) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) “Honor” of a letter of credit means performance of the issuer’s undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, “honor” occurs (A) upon payment, (B) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment, or (C) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(8) “Issuer” means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family or household purposes.

(9) “Letter of credit” means a definite undertaking that satisfies the requirements of section 42a-5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(10) “Nominated person” means a person whom the issuer (A) designates or authorizes to pay, accept, negotiate or otherwise give value under a letter of credit, and (B) undertakes by agreement or custom and practice to reimburse.

(11) “Presentation” means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(12) “Presenter” means a person making a presentation as or on behalf of a beneficiary or nominated person.

(13) “Successor of a beneficiary” means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator and receiver.

(b) Definitions in other articles applying to this article and the sections in which they appear are:

“Accept” or “acceptance”. Section 42a-3-409.

“Value”. Sections 42a-3-303, 42a-4-211.

(c) Article 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this article.

(1959, P.A. 133, S. 5-102; P.A. 96-198, S. 2; P.A. 05-109, S. 34.)

History: P.A. 96-198 entirely replaced former provisions re scope of article with provisions re definitions, in part a restatement of Sec. 42a-5-103, revised to 1995; P.A. 05-109 amended Subsec. (a) by deleting definitions of “good faith” and “record” and making technical changes to conform to revisions made to article 1 by the same act.

See Sec. 42a-5-103 for successor provisions to Sec. 42a-5-102, revised to 1995, re scope of article.



Section 42a-5-103 - Scope.

(a) This article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this article does not by itself require, imply or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this article.

(c) With the exception of this subsection, subsections (a) and (d) of this section, subdivisions (8) and (9) of subsection (a) of section 42a-5-102, subsection (d) of section 42a-5-106 and subsection (d) of section 42a-5-114, and except to the extent prohibited in section 42a-1-302 and subsection (d) of section 42a-5-117, the effect of this article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this article.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

(1959, P.A. 133, S. 5-103; May Sp. Sess. P.A. 92-11, S. 27, 70; P.A. 96-198, S. 3; P.A. 05-109, S. 35.)

History: May Sp. Sess. P.A. 92-11 amended Subsec. (3) to replace “Section 42a-3-410” as the statutory reference for the definition of “Accept” or “Acceptance” with “Section 41a-3-409” (Revisor’s note: The incorrect reference to Sec. “41a-3-409” was changed editorially by the Revisors to “42a-3-409”); P.A. 96-198 entirely replaced former provisions re definitions of terms with provisions re scope of article, in part a restatement of Sec. 42a-5-102, revised to 1995; P.A. 05-109 amended Subsec. (c) by making a technical change and replacing references to Secs. 42a-5-102(a)(10) and 42a-1-102(3) with references to Secs. 42a-5-102(a)(8) and 42a-1-302 to conform to revisions made to article 1 by the same act.

See Secs. 42a-5-102 and 42a-5-106(a) for successor provisions to Sec. 42a-5-103, revised to 1995, re definitions.

Former Subsec. (1):

Subdiv. (a) cited. 203 C. 394; 232 C. 294.

Former Subsec. (3):

Cited. 203 C. 394.



Section 42a-5-104 - Formal requirements.

A letter of credit, confirmation, advice, transfer, amendment or cancellation may be issued in any form that is a record and is authenticated (i) by a signature, or (ii) in accordance with the agreement of the parties or the standard practice referred to in subsection (e) of section 42a-5-108.

(1959, P.A. 133, S. 5-104; P.A. 96-198, S. 4.)

History: P.A. 96-198 substantially revised section.



Section 42a-5-105 - Consideration.

Consideration is not required to issue, amend, transfer or cancel a letter of credit, advice or confirmation.

(1959, P.A. 133, S. 5-105; P.A. 96-198, S. 5.)

History: P.A. 96-198 rephrased provisions.



Section 42a-5-106 - Issuance, amendment, cancellation and duration.

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

(1959, P.A. 133, S. 5-106; P.A. 96-198, S. 6.)

History: P.A. 96-198 substantially revised provisions re when a letter of credit is issued and becomes enforceable and when a letter of credit may be modified or revoked and the effects thereof, and added provisions re expiration of a letter of credit.



Section 42a-5-107 - Confirmer, nominated person and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment or advice has the rights and obligations of an adviser under subsection (c) of this section. The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment or advice received by the person who so notifies.

(1959, P.A. 133, S. 5-107; P.A. 96-198, S. 7.)

History: P.A. 96-198 substantially revised provisions re rights and obligations of a confirmer and of an adviser, deleted provision re liability of the customer for risks of transmission and reasonable translation or interpretation of any message relating to a letter of credit, added Subsec. (b) re obligation of a nominated person to honor or otherwise give value for presentation and added Subsec. (d) re rights and obligations of a person who notifies a transferee beneficiary.



Section 42a-5-108 - Issuer’s rights and obligations.

(a) Except as otherwise provided in section 42a-5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e) of this section, appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in section 42a-5-113, and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents: (1) To honor, (2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or (3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d) of this section, an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) of this section or to mention fraud, forgery or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in subsection (a) of section 42a-5-109 or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer’s observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for: (1) The performance or nonperformance of the underlying contract, arrangement or transaction; (2) an act or omission of others; or (3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e) of this section.

(g) If an undertaking constituting a letter of credit under subdivision (9) of subsection (a) of section 42a-5-102 contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this article: (1) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds; (2) takes the documents free of claims of the beneficiary or presenter; (3) is precluded from asserting a right of recourse on a draft under sections 42a-3-414 and 42a-3-415; (4) except as otherwise provided in sections 42a-5-110 and 42a-5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and (5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

(1959, P.A. 133, S. 5-108; P.A. 96-198, S. 8; P.A. 05-109, S. 36.)

History: P.A. 96-198 entirely replaced former provisions re notation credit and exhaustion of credit with provisions re rights and obligations of an issuer, in part a restatement of Secs. 42a-5-109(1) and (2), 42a-5-112(1) and (2), and 42a-5-114(1) and (3), revised to 1995; P.A. 05-109 amended Subsec. (g) by replacing reference to Sec. 42a-5-102(a)(10) with reference to Sec. 42a-5-102(a)(9) to conform to revisions made to article 1 by the same act.



Section 42a-5-109 - Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant: (1) The issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer’s or nominated person’s deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and (2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that: (1) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer; (2) a beneficiary, issuer or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted; (3) all of the conditions to entitle a person to the relief under the law of this state have been met; and (4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subdivision (1) of subsection (a) of this section.

(1959, P.A. 133, S. 5-109; P.A. 96-198, S. 9.)

History: P.A. 96-198 entirely replaced former provisions re the obligation of the issuer to its customer with provisions re the honoring of a presentation when there is fraud or forgery, in part a restatement of Sec. 42a-5-114(2), revised to 1995, and the standards for the issuance of injunctive or other relief.

See Sec. 42a-5-108 for successor provisions to Sec. 42a-5-109, revised to 1995, re issuer’s obligation to its customer.



Section 42a-5-110 - Warranties.

(a) If its presentation is honored, the beneficiary warrants: (1) To the issuer, any other person to whom presentation is made and the applicant that there is no fraud or forgery of the kind described in subsection (a) of section 42a-5-109; and (2) to the applicant that the drawing does not violate any agreement between the applicant and the beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) of this section are in addition to warranties arising under articles 3, 4, 7 and 8 because of the presentation or transfer of documents covered by any of those articles.

(1959, P.A. 133, S. 5-110; P.A. 96-198, S. 10.)

History: P.A. 96-198 entirely replaced former provisions re the availability of credit in portions and the relinquishment by a presenter of all claims to the documents with provisions re warranties, in part a restatement of Sec. 42a-5-111, revised to 1995.



Section 42a-5-111 - Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer’s obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant’s election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental damages and, if appropriate under the circumstances, consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant’s recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental damages and, if appropriate under the circumstances, consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this article or an issuer breaches an obligation not covered in subsection (a) or (b) of this section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b) of this section.

(d) An issuer, nominated person or adviser who is found liable under subsection (a), (b) or (c) of this section shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney’s fees and other expenses of litigation may be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

(1959, P.A. 133, S. 5-111; P.A. 96-198, S. 11.)

History: P.A. 96-198 entirely replaced former provisions re warranties of transfer and presentment with provisions re remedies, in part a restatement of Sec. 42a-5-115, revised to 1995.

See Sec. 42a-5-110 for successor provisions to Sec. 42a-5-111, revised to 1995, re warranties.



Section 42a-5-112 - Transfer of letter of credit.

(a) Except as otherwise provided in section 42a-5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if: (1) The transfer would violate applicable law; or (2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in subsection (e) of section 42a-5-108 or is otherwise reasonable under the circumstances.

(1959, P.A. 133, S. 5-112; P.A. 96-198, S. 12.)

History: P.A. 96-198 entirely replaced former provisions re the time allowed for honor or rejection, the withholding of honor or rejection by consent and the definition of “presenter” with provisions re the transfer of a letter of credit, in part a restatement of Sec. 42a-5-116(1), revised to 1995.

See Secs. 42a-5-102(a)(12) and 42a-5-108(b), (c) and (h) for successor provisions to Sec. 42a-5-112, revised to 1995, re time allowed for honor or rejection, withholding honor or rejection by consent and the definition of “presenter”.



Section 42a-5-113 - Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e) of this section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in subsection (e) of section 42a-5-108 or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor’s apparently complying presentation under subsection (a) or (b) of this section has the consequences specified in subsection (i) of section 42a-5-108 even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of section 42a-5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) of this section or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b) of this section.

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

(1959, P.A. 133, S. 5-113; P.A. 96-198, S. 13.)

History: P.A. 96-198 entirely replaced former provisions re indemnities to induce honor, negotiation or reimbursement with provisions re transfer by operation of law.



Section 42a-5-114 - Assignment of proceeds.

(a) In this section, “proceeds of a letter of credit” means the cash, check, accepted draft or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary’s drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary’s assignment of the proceeds of a letter of credit and are superior to the assignee’s right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary or nominated person nor the issuer’s or nominated person’s payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary’s rights to proceeds is governed by article 9 or other law. Against persons other than the issuer, transferee beneficiary or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary’s right to proceeds and its perfection are governed by article 9 or other law.

(1959, P.A. 133, S. 5-114; P.A. 79-435, S. 54; P.A. 96-198, S. 14.)

History: P.A. 79-435 specified securities as “certificated” securities in Subsec. (2); P.A. 96-198 entirely replaced former provisions re an issuer’s duty and privilege to honor and a right to reimbursement with provisions re assignment of proceeds, in part a restatement of Sec. 42a-5-116(2) and (3), revised to 1995.

See Secs. 42a-5-108(a) and (i) and 42a-5-109(a) for successor provisions to Sec. 42a-5-114, revised to 1995, re issuer’s duty and privilege to honor and issuer’s right to reimbursement.

Former Subsec. (1):

Cited. 232 C. 294.

Former Subsec. (3):

Cited. 225 C. 447.



Section 42a-5-115 - Statute of limitations.

An action to enforce a right or obligation arising under this article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party’s lack of knowledge of the breach.

(1959, P.A. 133, S. 5-115; P.A. 96-198, S. 15.)

History: P.A. 96-198 entirely replaced former provisions re the remedy for improper dishonor or anticipatory repudiation with provisions re the statute of limitations for actions to enforce a right or obligation arising under this article.

See Sec. 42a-5-111 for successor provisions to Sec. 42a-5-115, revised to 1995, re remedies for improper dishonor or anticipatory repudiation.



Section 42a-5-116 - Choice of law and forum.

(a) The liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in section 42a-5-104 or by a provision in the person’s letter of credit, confirmation or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) of this section applies, the liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person’s undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person’s undertaking was issued. For the purpose of jurisdiction, choice of law and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation or other undertaking is expressly made subject. If (i) this article would govern the liability of an issuer, nominated person or adviser under subsection (a) or (b) of this section, (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in subsection (c) of section 42a-5-103.

(d) If there is conflict between this article and article 3, 4, 4a or 9, this article governs.

(e) The forum for settling disputes arising out of an undertaking within this article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a) of this section.

(1959, P.A. 133, S. 5-116; P.A. 76-369, S. 6; P.A. 96-198, S. 16; June Sp. Sess. P.A. 98-1, S. 31, 121.)

History: P.A. 76-369 substituted “an account” for “a contract right” under Art. 9 in Subsec. (2); P.A. 96-198 entirely replaced former provisions re transfer and assignment with provisions re choice of law and forum; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (c), effective June 24, 1998.

See Secs. 42a-5-112 and 42a-5-114 for successor provisions to Sec. 42a-5-116, revised to 1995, re transfer and assignment.



Section 42a-5-117 - Subrogation of issuer, applicant and nominated person.

(a) An issuer that honors a beneficiary’s presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a) of this section.

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of: (1) The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant; (2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and (3) the applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) of this section do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) of this section do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense or excuse.

(1959, P.A. 133, S. 5-117; P.A. 96-198, S. 17; June Sp. Sess. P.A. 98-1, S. 32, 121.)

History: P.A. 96-198 entirely replaced former provisions re insolvency of a bank holding funds for documentary credit with provisions re subrogation; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (b), effective June 24, 1998.



Section 42a-5-118 - Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to article 9, but:

(1) A security agreement is not necessary to make the security interest enforceable under section 42a-9-203(b)(3);

(2) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

(P.A. 96-198, S. 26; P.A. 01-132, S. 144.)

History: P.A. 01-132 replaced former provisions re applicability of P.A. 96-198 with provisions re security interest of issuer or nominated person in a document presented under a letter of credit.



Section 42a-5-118a - Applicability.

Public act 96-198* applies to a letter of credit that is issued on or after October 1, 1996. Public act 96-198* does not apply to a transaction, event, obligation or duty arising out of or associated with a letter of credit that was issued before October 1, 1996.

(P.A. 01-132, S. 181.)

*Note: Public act 96-198 is entitled “An Act Revising Article 5 of the Uniform Commercial Code Concerning Letters of Credit”. (See Reference Table captioned “Public Acts of 1996” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 42a-5-119 - Savings clause.

A transaction arising out of or associated with a letter of credit that was issued before October 1, 1996, and the rights, obligations and interests flowing from that transaction are governed by any statute or other law amended or repealed by public act 96-198* as if repeal or amendment had not occurred and may be terminated, completed, consummated or enforced under that statute or other law.

(P.A. 96-198, S. 27.)

*Note: Public act 96-198 is entitled “An Act Revising Article 5 of the Uniform Commercial Code Concerning Letters of Credit”. (See Reference Table captioned “Public Acts of 1996” in Volume 16 which lists the sections amended, created or repealed by the act.)






Article 6 - Bulk Transfers (Conditionally Repealed)

Section 42a-6-101 to 42a-6-110a - Uniform Commercial Code–Bulk Transfers.

Sections 42a-6-101 to 42a-6-110a, inclusive, are repealed.

(1959, P.A. 133, S. 6-101–6-110; 1961, P.A. 116, S. 5, 6; 1963, P.A. 526, S. 10–13; February, 1965, P.A. 377, S. 4; 1967, P.A. 898; 1969, P.A. 554; 1971, P.A. 207, S. 1; May Sp. Sess. P.A. 92-6, S. 108, 109, 117; P.A. 93-107, S. 4.)



Section 42a-6-110b - Validity and enforceability of rights and obligations arising under former provisions on bulk transfers.

Rights and obligations that arose under sections 42a-6-101 to 42a-6-110a, inclusive, and section 42a-9-111 before their repeal on October 1, 1993, remain valid and may be enforced as though those sections had not been repealed.

(P.A. 93-107, S. 3.)






Article 7 - Documents of Title

Section 42a-7-101 - Short title: Uniform Commercial Code–Documents of Title.

This article may be cited as “Uniform Commercial Code–Documents of Title”.

(1959, P.A. 133, S. 7-101; P.A. 04-64, S. 1.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-102 - Definitions and index of definitions.

(a) In this article, unless the context otherwise requires:

(1) “Bailee” means a person that by a warehouse receipt, bill of lading or other document of title acknowledges possession of goods and contracts to deliver them.

(2) “Carrier” means a person that issues a bill of lading.

(3) “Consignee” means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) “Consignor” means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) “Delivery order” means a record that contains an order to deliver goods directed to a warehouse, carrier or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) “Good faith” means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) “Goods” means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8) “Issuer” means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer’s instructions.

(9) “Person entitled under the document” means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) “Sign” means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol or process.

(12) “Shipper” means a person that enters into a contract of transportation with a carrier.

(13) “Warehouse” means a person engaged in the business of storing goods for hire.

(b) Definitions in other articles applying to this article and the sections in which they appear are:

(1) “Contract for sale”. Section 42a-2-106.

(2) “Lessee in ordinary course of business”. Section 42a-2A-102.

(3) “Receipt” of goods. Section 42a-2-103.

(c) In addition, article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(1959, P.A. 133, S. 7-102; P.A. 04-64, S. 2.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-103 - Relation of article to treaty or statute.

(a) This article is subject to any treaty or statute of the United States or a regulatory statute of this state to the extent the treaty, statute or regulatory statute is applicable.

(b) This article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee’s businesses in respects not specifically treated in this article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This article modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., but does not modify, limit or supersede Section 101(c) of said act, 15 USC 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of said act, 15 USC Section 7003(b).

(d) To the extent there is a conflict between the Connecticut Uniform Electronic Transactions Act, sections 1-266 to 1-286, inclusive, and this article, this article governs.

(1959, P.A. 133, S. 7-103; P.A. 04-64, S. 3.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-104 - Negotiable and nonnegotiable document of title.

(a) Except as otherwise provided in subsection (c) of this section, a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) of this section is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

(1959, P.A. 133, S. 7-104; P.A. 04-64, S. 4.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-105 - Reissuance in alternative medium.

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a) of this section:

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c) of this section:

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

(1959, P.A. 133, S. 7-105; P.A. 04-64, S. 5.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-106 - Control of electronic document of title.

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a) of this section, and a person is deemed to have control of an electronic document of title, if the document is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable and, except as otherwise provided in subdivisions (4), (5) and (6) of this subsection, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

(P.A. 04-64, S. 6.)



Section 42a-7-201 - Person that may issue a warehouse receipt; storage under bond.

(a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

(1959, P.A. 133, S. 7-201; P.A. 04-64, S. 7.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Code Article 7-Documents of Title.



Section 42a-7-202 - Form of warehouse receipt; effect of omission.

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) A statement of the location of the warehouse facility where the goods are stored;

(2) The date of issue of the receipt;

(3) The unique identification code of the receipt;

(4) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) A description of the goods or the packages containing them;

(7) The signature of the warehouse or its agent;

(8) If the receipt is issued for goods that the warehouse owns, either solely, jointly or in common with others, a statement of the fact of that ownership; and

(9) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to this title and do not impair its obligation of delivery under section 42a-7-403 or its duty of care under section 42a-7-204. Any contrary provision is ineffective.

(1959, P.A. 133, S. 7-202; P.A. 04-64, S. 8.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.

See Sec. 42a-7-204 re warehouseman’s liability.

See Sec. 42a-7-403 re warehouseman’s obligation to deliver goods.



Section 42a-7-203 - Liability for nonreceipt or misdescription.

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity or condition, or the receipt or description is qualified by “contents, condition and quality unknown”, “said to contain” or words of similar import, if the indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.

(1959, P.A. 133, S. 7-203; P.A. 04-64, S. 9.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-204 - Duty of care; contractual limitation of warehouse’s liability.

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse’s liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse’s liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

(1959, P.A. 133, S. 7-204; P.A. 04-64, S. 10.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.

Cited. 187 C. 405.

Section is merely declaratory of the common law of this state concerning a bailee’s ability to limit liability in a receipt or contract. 34 CS 661.



Section 42a-7-205 - Title under warehouse receipt defeated in certain cases.

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

(1959, P.A. 133, S. 7-205; P.A. 04-64, S. 11.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-206 - Termination of storage at warehouse’s option.

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than thirty days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to section 42a-7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) of this section and section 42a-7-210, the warehouse may specify in the notice given under subsection (a) of this section any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

(1959, P.A. 133, S. 7-206; P.A. 04-64, S. 12.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-207 - Goods must be kept separate; fungible goods.

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner’s share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

(1959, P.A. 133, S. 7-207; P.A. 04-64, S. 13.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-208 - Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

(1959, P.A. 133, S. 7-208; P.A. 04-64, S. 14.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-209 - Lien of warehouse.

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse’s lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a) of this section, such as for money advanced and interest. The security interest is governed by article 9.

(c) A warehouse’s lien for charges and expenses under subsection (a) of this section or a security interest under subsection (b) of this section is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor’s nominee with: (A) Actual or apparent authority to ship, store or sell; (B) power to obtain delivery under section 42a-7-403; or (C) power of disposition under section 42a-2-403, 42a-2A-404, 42a-2A-405 or 42a-9-320, subsection (c) of section 42a-9-321 or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse’s lien on household goods for charges and expenses in relation to the goods under subsection (a) of this section is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, “household goods” means furniture, furnishings or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

(1959, P.A. 133, S. 7-209; P.A. 04-64, S. 15.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-210 - Enforcement of warehouse’s lien.

(a) Except as otherwise provided in subsection (b) of this section, a warehouse’s lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale must conform to the terms of the notification.

(4) The sale must be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least fifteen days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this section.

(e) A purchaser in good faith of goods sold to enforce a warehouse’s lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse’s noncompliance with this section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b) of this section.

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of wilful violation, is liable for conversion.

(1959, P.A. 133, S. 7-210; 1961, P.A. 116, S. 7; P.A. 04-64, S. 16.)

History: 1961 act added receipting requirement of subs. (2) (b); P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.

See Sec. 40-55 re delivery of goods without obtaining negotiable receipt.



Section 42a-7-301 - Liability for nonreceipt or misdescription; “said to contain”; “shipper’s weight, load and count”; improper handling.

(a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by “contents or condition of contents of packages unknown”, “said to contain”, “shipper’s weight, load and count” or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading:

(1) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) Words such as “shipper’s weight, load and count” or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper’s request in a record to do so. In that case, “shipper’s weight” or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words “shipper’s weight, load and count”, or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer’s responsibility or liability under the contract of carriage to any person other than the shipper.

(1959, P.A. 133, S. 7-301; P.A. 04-64, S. 17.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-302 - Through bills of lading and similar documents of title.

(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person’s obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subsection (a) of this section is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment or transcript of judgment; and

(2) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.

(1959, P.A. 133, S. 7-302; P.A. 04-64, S. 18.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-303 - Diversion; reconsignment; change of instructions.

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) of this section are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

(1959, P.A. 133, S. 7-303; P.A. 04-64, S. 19.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-304 - Tangible bills of lading in a set.

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier’s obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with part 4 of this article against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee’s obligation on the whole bill.

(1959, P.A. 133, S. 7-304; P.A. 04-64, S. 20.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-305 - Destination bills.

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to section 42a-7-105, may procure a substitute bill to be issued at any place designated in the request.

(1959, P.A. 133, S. 7-305; P.A. 04-64, S. 21.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-306 - Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

(1959, P.A. 133, S. 7-306.)



Section 42a-7-307 - Lien of carrier.

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier’s receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier’s lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) of this section on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) of this section is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

(1959, P.A. 133, S. 7-307; P.A. 04-64, S. 22.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-308 - Enforcement of carrier’s lien.

(a) A carrier’s lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) A carrier may buy at any public sale pursuant to this section.

(d) A purchaser in good faith of goods sold to enforce a carrier’s lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier’s noncompliance with this section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier’s lien may be enforced pursuant to either subsection (a) of this section or the procedure set forth in subsection (b) of section 42a-7-210.

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of wilful violation, is liable for conversion.

(1959, P.A. 133, S. 7-308; P.A. 04-64, S. 23.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-309 - Duty of care; contractual limitation of carrier’s liability.

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier’s liability may not exceed a value stated in the bill or transportation agreement if the carrier’s rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier’s liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

(1959, P.A. 133, S. 7-309; P.A. 04-64, S. 24.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-401 - Irregularities in issue of receipt or bill or conduct of issuer.

The obligations imposed by this article on an issuer apply to a document of title even if:

(1) The document does not comply with the requirements of this article or of any other statute, rule or regulation regarding its issue, form or content;

(2) The issuer violated laws regulating the conduct of its business;

(3) The goods covered by the document were owned by the bailee when the document was issued; or

(4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

(1959, P.A. 133, S. 7-401; P.A. 04-64, S. 25.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-402 - Duplicate document of title; overissue.

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen or destroyed documents, or substitute documents issued pursuant to section 42a-7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

(1959, P.A. 133, S. 7-402; P.A. 04-64, S. 26.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.

See Secs. 40-53, 41-49 re issuance of duplicate receipts not marked as such.



Section 42a-7-403 - Obligation of bailee to deliver; excuse.

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c) of this section, unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) Damage to or delay, loss or destruction of the goods for which the bailee is not liable;

(3) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse’s lawful termination of storage;

(4) The exercise by a seller of its right to stop delivery pursuant to section 42a-2-705 or by a lessor of its right to stop delivery pursuant to section 42a-2A-719;

(5) A diversion, reconsignment or other disposition pursuant to section 42a-7-303;

(6) Release, satisfaction or any other personal defense against the claimant; or

(7) Any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee’s lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under subsection (a) of section 42a-7-503:

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.

(1959, P.A. 133, S. 7-403; P.A. 04-64, S. 27.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.

See Sec. 40-55 re delivery of goods without obtaining negotiable receipt.

Subdiv. (b) cited. 187 C. 405.



Section 42a-7-404 - No liability for good faith delivery pursuant to document of title.

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this article is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.

(1959, P.A. 133, S. 7-404; P.A. 04-64, S. 28.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-501 - Form of negotiation and requirements of due negotiation.

(a) The following rules apply to a negotiable tangible document of title:

(1) If the document’s original terms run to the order of a named person, the document is negotiated by the named person’s endorsement and delivery. After the named person’s endorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2) If the document’s original terms run to bearer, it is negotiated by delivery alone.

(3) If the document’s original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4) Negotiation of the document after it has been endorsed to a named person requires endorsement by the named person and delivery.

(5) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document’s original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Endorsement by the named person is not required to negotiate the document.

(2) If the document’s original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Endorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee’s rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

(1959, P.A. 133, S. 7-501; P.A. 04-64, S. 29.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-502 - Rights acquired by due negotiation.

(a) Subject to sections 42a-7-205 and 42a-7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) Title to the document;

(2) Title to the goods;

(3) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this article, but in the case of a delivery order, the bailee’s obligation accrues only upon the bailee’s acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any endorser will procure the acceptance of the bailee.

(b) Subject to section 42a-7-503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) The due negotiation or any prior due negotiation constituted a breach of duty;

(2) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft or conversion; or

(3) A previous sale or other transfer of the goods or document has been made to a third person.

(1959, P.A. 133, S. 7-502; P.A. 04-64, S. 30.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-503 - Document of title to goods defeated in certain cases.

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor’s nominee with: (A) Actual or apparent authority to ship, store or sell; (B) power to obtain delivery under section 42a-7-403; or (C) power of disposition under section 42a-2-403, 42a-2A-404, 42a-2A-405 or 42a-9-320, subsection (c) of section 42a-9-321 or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under section 42a-7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with part 4 of this article pursuant to its own bill of lading discharges the carrier’s obligation to deliver.

(1959, P.A. 133, S. 7-503; P.A. 01-132, S. 145; P.A. 04-64, S. 31.)

History: P.A. 01-132 amended Subsec. (1) to replace reference to Sec. 42a-9-307 with Sec. 42a-9-320; P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-504 - Rights acquired in the absence of due negotiation; effect of diversion; stoppage of delivery.

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void under section 42a-2-402 or 42a-2A-408;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer’s rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee’s rights; or

(4) As against the bailee, by good faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee’s title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee’s rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under section 42a-2-705 or a lessor under section 42a-2A-719, subject to the requirements of due notification in said sections. A bailee that honors the seller’s or lessor’s instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

(1959, P.A. 133, S. 7-504; P.A. 04-64, S. 32.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-505 - Endorser not guarantor for other parties.

The endorsement of a tangible document of title issued by a bailee does not make the endorser liable for any default by the bailee or previous endorsers.

(1959, P.A. 133, S. 7-505; P.A. 04-64, S. 33.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-506 - Delivery without endorsement: Right to compel endorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary endorsement, but the transfer becomes a negotiation only as of the time the endorsement is supplied.

(1959, P.A. 133, S. 7-506; P.A. 04-64, S. 34.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-507 - Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under section 42a-7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document’s validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

(1959, P.A. 133, S. 7-507; P.A. 04-64, S. 35.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-508 - Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

(1959, P.A. 133, S. 7-508; P.A. 04-64, S. 36.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-509 - Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease or the conditions of a letter of credit is determined by article 2, 2A or 5.

(1959, P.A. 133, S. 7-509; P.A. 04-64, S. 37.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-601 - Lost, stolen or destroyed documents of title.

(a) If a document of title is lost, stolen or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant’s posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee’s reasonable costs and attorney’s fees in any action under this subsection.

(b) A bailee that, without court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.

(1959, P.A. 133, S. 7-601; P.A. 04-64, S. 38.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.

See Sec. 40-53 re issuance of duplicate receipts not marked as such.

See Sec. 40-55 re delivery of goods without obtaining negotiable receipt.



Section 42a-7-602 - Judicial process against goods covered by negotiable document of title.

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document’s negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

(1959, P.A. 133, S. 7-602; P.A. 04-64, S. 39.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-603 - Conflicting claims; interpleader.

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

(1959, P.A. 133, S. 7-603; P.A. 04-64, S. 40.)

History: P.A. 04-64 amended section to adopt the 2003 Revision of Uniform Commercial Code Article 7-Documents of Title.



Section 42a-7-703 - Applicability.

This article and other provisions of this title, as amended by public act 04-64*, apply to a document of title that is issued or a bailment that arises on or after October 1, 2004. This article and other provisions of this title, as amended by public act 04-64*, do not apply to a document of title that is issued or a bailment that arises before October 1, 2004, even if the document of title or bailment would be subject to this article and other provisions of this title, as amended by public act 04-64*, if the document of title had been issued or bailment had arisen on or after October 1, 2004. This article and other provisions of this title, as amended by public act 04-64*, do not apply to a right of action that has accrued before October 1, 2004.

(P.A. 04-64, S. 41.)

*Note: Public act 04-64 is entitled “An Act Adopting Revised Article 7 of the Uniform Commercial Code Concerning Documents of Title”. (See Reference Table captioned “Public Acts of 2004” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 42a-7-704 - Savings clause.

A document of title issued or a bailment that arises before October 1, 2004, and the rights, obligations and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by public act 04-64* as if amendment or repeal had not occurred and may be terminated, completed, consummated or enforced under that statute or other rule.

(P.A. 04-64, S. 42.)

*Note: Public act 04-64 is entitled “An Act Adopting Revised Article 7 of the Uniform Commercial Code Concerning Documents of Title”. (See Reference Table captioned “Public Acts of 2004” in Volume 16 which lists the sections amended, created or repealed by the act.)






Article 8 - Investment Securities

Section 42a-8-101 - Short title: Uniform Commercial Code–Investment Securities.

This article may be cited as Uniform Commercial Code–Investment Securities.

(1959, P.A. 133, S. 8-101; P.A. 97-182, S. 1.)

History: P.A. 97-182 deleted “shall be known and” following “article”.



Section 42a-8-102 - Definitions.

(a) In this article:

(1) “Adverse claim” means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset.

(2) “Bearer form”, as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an endorsement.

(3) “Broker” means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) “Certificated security” means a security that is represented by a certificate.

(5) “Clearing corporation” means:

(A) A person that is registered as a “clearing agency” under the federal securities laws;

(B) A federal reserve bank; or

(C) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) “Communicate” means to:

(A) Send a signed writing; or

(B) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) “Endorsement” means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting a power to assign, transfer or redeem it.

(8) “Entitlement holder” means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of subdivision (2) or (3) of subsection (b) of section 42a-8-501, that person is the entitlement holder.

(9) “Entitlement order” means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(10) “Financial asset”, except as otherwise provided in section 42a-8-103, means: (A) A security; (B) an obligation of a person or a share, participation or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or (C) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this article. As context requires, the term means either the interest itself or the means by which a person’s claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(11) “Instruction” means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(12) “Registered form”, as applied to a certificated security, means a form in which:

(A) The security certificate specifies a person entitled to the security; and

(B) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(13) “Securities intermediary” means:

(A) A clearing corporation; or

(B) A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(14) “Security”, except as otherwise provided in section 42a-8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(A) Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(B) Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests or obligations; and

(C) Which:

(i) Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(ii) Is a medium for investment and by its terms expressly provides that it is a security governed by this article.

(15) “Security certificate” means a certificate representing a security.

(16) “Security entitlement” means the rights and property interest of an entitlement holder with respect to a financial asset specified in part 5.

(17) “Uncertificated security” means a security that is not represented by a certificate.

(b) Other definitions applying to this article and the sections in which they appear are:

“Appropriate person”. Section 42a-8-107.

“Control”. Section 42a-8-106.

“Delivery”. Section 42a-8-301.

“Investment company security”. Section 42a-8-103.

“Issuer”. Section 42a-8-201.

“Overissue”. Section 42a-8-210.

“Protected purchaser”. Section 42a-8-303.

“Securities account”. Section 42a-8-501.

(c) In addition, article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(d) The characterization of a person, business or transaction for purposes of this article does not determine the characterization of the person, business or transaction for purposes of any other law, regulation or rule.

(1959, P.A. 133, S. 8-102; 1963, P.A. 526, S. 14; 1972, P.A. 169, S. 1; P.A. 79-435, S. 1; P.A. 97-182, S. 2; P.A. 05-109, S. 37.)

History: 1963 act deleted former Subsec. (2) defining “proper form”, renumbered former Subsec. (3) accordingly, inserted new Subsecs. (3) and (4) defining “clearing corporation” and “custodian bank”, likewise renumbering former Subsecs. (4) to (6) accordingly; 1972 act redefined “clearing corporation” which formerly was considered “a corporation all of the capital stock of which is held by or for a national securities exchange or association registered under a statute of the United States such as the Securities Exchange Act of 1934”; P.A. 79-435 replaced definition of “security” with definitions of “certificated security” and “uncertificated security” and reworded definition of “clearing corporation”; P.A. 97-182 substantially revised and restructured section by redefining or deleting definitions of existing terms and defining additional terms; P.A. 05-109 amended Subsec. (a) by deleting definition of “good faith” and making technical changes to conform to revisions made to article 1 by the same act.



Section 42a-8-103 - Rules for determining whether certain obligations and interests are securities or financial assets.

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company or similar entity is a security.

(b) An “investment company security” is a security. “Investment company security” means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, in interest in a unit investment trust that is so registered, or face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this article or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this article and not by article 3, even though it also meets the requirements of that article. However, a negotiable instrument governed by article 3 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in section 42a-9-102(a)(15), is not a security or a financial asset.

(g) A document of title is not a financial asset unless subdivision (10)(iii) of subsection (a) of section 42a-8-102 applies.

(1959, P.A. 133, S. 8-103; P.A. 79-435, S. 2; P.A. 97-182, S. 3; P.A. 01-132, S. 146; P.A. 04-64, S. 59.)

History: P.A. 79-435 amended section to distinguish between certificated and uncertificated securities, applying former provision to certificated securities and adding provision re uncertificated securities; P.A. 97-182 entirely replaced former provisions re issuer’s lien with provisions re rules for determining whether certain obligations and interests are securities or financial assets; P.A. 01-132 amended Subsec. (f) to replace Sec. 42a-9-115 with Sec. 42a-9-102(a)(15) as the statutory reference for the definition of a “commodity contract”; P.A. 04-64 added Subsec. (g) re document of title to conform to revisions made to article 7 by the same act.

See Sec. 42a-8-209 for successor provisions to Sec. 42a-8-103, revised to 1997, re issuer’s lien.



Section 42a-8-104 - Acquisition of security or financial asset or interest therein.

(a) A person acquires a security or an interest therein, under this article, if:

(1) The person is a purchaser to whom a security is delivered pursuant to section 42a-8-301; or

(2) The person acquires a security entitlement to the security pursuant to section 42a-8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this article, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in section 42a-8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule or agreement to transfer, deliver, present, surrender, exchange or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b) of this section.

(1959, P.A. 133, S. 8-104; P.A. 79-435, S. 3; P.A. 97-182, S. 4.)

History: P.A. 79-435 amended section to distinguish between actions required for certificated and uncertificated securities, applying previous requirements to certificated securities; P.A. 97-182 entirely replaced former provisions re effect of overissue and defining “overissue” with provisions re acquisition of security or financial asset or an interest therein.

See Sec. 42a-8-210 for successor provisions to Sec. 42a-8-104, revised to 1997, re overissue.



Section 42a-8-105 - Notice of adverse claim.

(a) A person has notice of an adverse claim if:

(1) The person knows of the adverse claim;

(2) The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) One year after a date set for presentment or surrender for redemption or exchange; or

(2) Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) Whether in bearer or registered form, has been endorsed “for collection” or “for surrender” or for some other purpose not involving transfer; or

(2) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under article 9 is not notice of an adverse claim to a financial asset.

(1959, P.A. 133, S. 8-105; P.A. 79-435, S. 4; P.A. 97-182, S. 5.)

History: P.A. 79-435 specified “certificated” securities in Subsec. (1), inserted new Subsec. (2) re uncertificated securities and renumbered and amended former Subsec. (2) accordingly, adding provision re presumption of truth of facts in initial transaction statement; P.A. 97-182 entirely replaced former provisions re status of certificated securities and of statements and instructions with respect to uncertificated securities and procedures and presumptions in an action on a security with provisions re notice of an adverse claim, a restatement in part of Sec. 42a-8-304(1) and (3) and Sec. 42a-8-305, revised to 1997.

See Sec. 42a-8-114 for successor provisions to Sec. 42a-8-105(3), revised to 1997, re rules in an action on a security.



Section 42a-8-106 - Control.

(a) A purchaser has “control” of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has “control” of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) The certificate is endorsed to the purchaser or in blank by an effective endorsement; or

(2) The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has “control” of an uncertificated security if:

(1) The uncertificated security is delivered to the purchaser; or

(2) The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has “control” of a security entitlement if:

(1) The purchaser becomes the entitlement holder;

(2) The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder’s own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) of this section has control, even if the registered owner in the case of subsection (c) of this section or the entitlement holder in the case of subsection (d) of this section retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) of this section without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

(1959, P.A. 133, S. 8-106; P.A. 79-435, S. 5; P.A. 97-182, S. 6; P.A. 01-132, S. 147.)

History: P.A. 79-435 rephrased provisions and clarified applicability of law with respect to certificated and uncertificated securities; P.A. 97-182 entirely replaced former provisions re applicable law with provisions re control; P.A. 01-132 added Subsec. (d)(3) re when another person has control of the security entitlement on behalf of the purchaser and amended Subsec. (f) to replace references to Subsec. (c)(2) with Subsec. (c) and references to Subsec. (d)(2) with Subsec. (d) where appearing.

See Sec. 42a-8-110 for successor provisions to Sec. 42a-8-106, revised to 1997, re applicable law.



Section 42a-8-107 - Whether endorsement, instruction or entitlement order is effective.

(a) “Appropriate person” means:

(1) With respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

(2) With respect to an instruction, the registered owner of an uncertificated security;

(3) With respect to an entitlement order, the entitlement holder;

(4) If the person designated in subdivision (1), (2) or (3) of this subsection is deceased, the designated person’s successor taking under other law or the designated person’s personal representative acting for the estate of the decedent; or

(5) If the person designated in subdivision (1), (2) or (3) of this subsection lacks capacity, the designated person’s guardian, conservator or other similar representative who has power under other law to transfer the security or financial asset.

(b) An endorsement, instruction or entitlement order is effective if:

(1) It is made by the appropriate person;

(2) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under section 42a-8-106(c)(2) or 42a-8-106(d)(2); or

(3) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An endorsement, instruction or entitlement order made by a representative is effective even if:

(1) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) The representative’s action in making the endorsement, instruction or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an endorsement, instruction or entitlement order is determined as of the date the endorsement, instruction or entitlement order is made, and an endorsement, instruction or entitlement order does not become ineffective by reason of any later change of circumstances.

(1963, P.A. 526, S. 15; P.A. 79-435, S. 6; P.A. 97-182, S. 7.)

History: P.A. 79-435 applied previous provisions to certificated securities, added provisions re uncertificated securities and substituted references to “transfer” of securities for references to delivery of securities; P.A. 97-182 entirely replaced former provisions re transfer of securities and seller’s remedy for breach with provisions re effectiveness of an endorsement, instruction or entitlement order, a restatement in part of Sec. 42a-8-308, revised to 1997.



Section 42a-8-108 - Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

(1) The certificate is genuine and has not been materially altered;

(2) The transferor or endorser does not know of any fact that might impair the validity of the security;

(3) There is no adverse claim to the security;

(4) The transfer does not violate any restriction on transfer;

(5) If the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) The transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) The security is valid;

(3) There is no adverse claim to the security; and

(4) At the time the instruction is presented to the issuer:

(i) The purchaser will be entitled to the registration of transfer;

(ii) The transfer will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction;

(iii) The transfer will not violate any restriction on transfer; and

(iv) The requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) The uncertificated security is valid;

(2) There is no adverse claim to the security;

(3) The transfer does not violate any restriction on transfer; and

(4) The transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants to the issuer that:

(1) There is no adverse claim to the security; and

(2) The endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) The instruction is effective; and

(2) At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g) of this section.

(i) Except as otherwise provided in subsection (g) of this section, a broker acting for a customer makes to the issuer and to a purchaser the warranties provided in subsections (a) to (f), inclusive, of this section. A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b) of this section, and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

(P.A. 79-435, S. 7; P.A. 98-93, S. 1, 15.)

History: P.A. 98-93 entirely replaced former provisions re registration of pledge and release of uncertificated securities with provisions re warranties in direct holding, a restatement in part of Sec. 42a-8-306, revised to 1997, effective July 1, 1998.



Section 42a-8-109 - Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) There is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in subsection (a) or (b) of section 42a-8-108.

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in subsection (a) or (b) of section 42a-8-108.

(P.A. 97-182, S. 9; P.A. 98-93, S. 2, 15.)

History: P.A. 98-93 made technical changes to statutory references in Subsecs. (b) and (c), effective July 1, 1998 (Revisor’s note: A reference to the phrase “in section subsection (a) or (b) of section 42a-8-108” was replaced editorially by the Revisors with “in subsection (a) or (b) of section 42a-8-108”).



Section 42a-8-110 - Applicability; choice of law.

(a) The local law of the issuer’s jurisdiction, as specified in subsection (d) of this section, governs:

(1) The validity of a security;

(2) The rights and duties of the issuer with respect to registration of transfer;

(3) The effectiveness of registration of transfer by the issuer;

(4) Whether the issuer owes any duties to an adverse claimant to a security; and

(5) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary’s jurisdiction, as specified in subsection (e) of this section, governs:

(1) Acquisition of a security entitlement from the securities intermediary;

(2) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) “Issuer’s jurisdiction” means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subdivisions (2) to (5), inclusive, of subsection (a) of this section.

(e) The following rules determine a “securities intermediary’s jurisdiction” for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary’s jurisdiction for purposes of this part, this article or article 9, that jurisdiction is the securities intermediary’s jurisdiction.

(2) If subdivision (1) of this subsection does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary’s jurisdiction.

(3) If neither subdivision (1) nor subdivision (2) of this subsection applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary’s jurisdiction.

(4) If none of the preceding subdivisions of this subsection applies, the securities intermediary’s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder’s account is located.

(5) If none of the preceding subdivisions of this subsection applies, the securities intermediary’s jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary’s jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

(P.A. 97-182, S. 10; P.A. 98-93, S. 3, 4, 15; P.A. 01-132, S. 148.)

History: P.A. 98-93 made technical changes in Subsecs. (a) and (e), effective July 1, 1998; P.A. 01-132 amended Subsec. (e) to replace in Subdiv. (1) “specifies that it is governed by the law of a particular jurisdiction” with “governing the securities account expressly provides that a particular jurisdiction is the securities intermediary’s jurisdiction for purposes of this part, this article or article 9”, add new Subdiv. (2) re the jurisdiction of the securities intermediary when the agreement governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, redesignate former Subdiv. (2) as Subdiv. (3) and amend to rephrase provisions and add provision re inapplicability of Subdiv. (2), redesignate former Subdiv. (3) as Subdiv. (4) and amend to rephrase provisions and add provision re inapplicability of all of the preceding Subdivs. rather than Subdiv. (1) or (2) and redesignate former Subdiv. (4) as Subdiv. (5) and amend to rephrase provisions and add provision re inapplicability of all of the preceding Subdivs. rather than Subdiv. (1), (2) or (3).



Section 42a-8-111 - Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this article and sections 42a-1-301, 42a-4-104(a), 42a-9-103a, 42a-9-105, 42a-9-106, 42a-9-115, 42a-9-116, 42a-9-203(1), 42a-9-301(1), 42a-9-302(1), 42a-9-304, 42a-9-305, 42a-9-306, 42a-9-309 and 42a-9-312 and affects another party who does not consent to the rule.

(P.A. 97-182, S. 11; P.A. 05-109, S. 38.)

History: P.A. 05-109 replaced reference to Sec. 42a-1-105 with reference to Sec. 42a-1-301 to conform to revisions made to article 1 by the same act.



Section 42a-8-112 - Creditor’s legal process.

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d) of this section. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d) of this section.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor’s securities account is maintained, except as otherwise provided in subsection (d) of this section.

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

(P.A. 97-182, S. 12.)



Section 42a-8-113 - Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

(P.A. 97-182, S. 13.)



Section 42a-8-114 - Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

(P.A. 97-182, S. 14.)



Section 42a-8-115 - Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) Took the action after it had been served with an injunction, restraining order or other legal process enjoining it from doing so, issued by a court of competent jurisdiction; or

(2) Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) In the case of a security certificate that has been stolen, acted with notice of the adverse claim.

(P.A. 97-182, S. 15.)



Section 42a-8-116 - Securities intermediary as purchaser.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

(P.A. 97-182, S. 16.)



Section 42a-8-201 - Issuer.

(a) With respect to an obligation on or a defense to a security, an “issuer” includes a person that:

(1) Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) Creates a share, participation or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) Becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

(1959, P.A. 133, S. 8-201; P.A. 79-435, S. 8; P.A. 97-182, S. 17.)

History: P.A. 79-435 applied previous provisions to certificated securities, added provisions specifically applicable to uncertificated securities and added reference to registration of pledge or release in Subsec. (3); P.A. 97-182 replaced numeric with alphabetic Subsec. indicators and rephrased provisions.



Section 42a-8-202 - Issuer’s responsibility and defenses; notice of defect or defense.

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture or document or to a constitution, statute, ordinance, rule, regulation, order or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture or document or in a constitution, statute, ordinance, rule, regulation, order or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Subdivision (1) of this subsection applies to an issuer that is a government or governmental subdivision, agency or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in section 42a-8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security “when, as and if issued” or “when distributed” in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

(1959, P.A. 133, S. 8-202; P.A. 79-435, S. 9; P.A 97-182, S. 18.)

History: P.A. 79-435 applied previous provisions to certificated securities, added provisions specifically applicable to uncertificated securities and reworded provisions for clarity; P.A. 97-182 revised and rephrased section, replaced numeric with alphabetic Subsec. indicators and added Subsec. (f) re assertion of defense when security held by a securities intermediary.



Section 42a-8-203 - Staleness as notice of defect or defense.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) Is not covered by subdivision (1) of this section and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

(1959, P.A. 133, S. 8-203; P.A. 79-435, S. 10; P.A. 97-182, S. 19.)

History: P.A. 79-435 reworded provisions to distinguish between certificated and uncertificated securities; P.A. 97-182 rephrased and restructured section.



Section 42a-8-204 - Effect of issuer’s restriction on transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) The security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) The security is uncertificated and the registered owner has been notified of the restriction.

(1959, P.A. 133, S. 8-204; P.A. 79-435, S. 11; P.A. 97-182, S. 20.)

History: P.A. 79-435 added Subdivs. (a) and (b) to distinguish between certificated and uncertificated securities and rephrased previous provision which read “Unless noted conspicuously on the security a restriction on transfer imposed by the issuer, even though otherwise lawful, is ineffective except against a person with actual knowledge of it”; P.A. 97-182 rephrased provisions, replaced alphabetic with numeric Subdiv. indicators and revised Subdiv. (2) by deleting requirement that notice of the restriction be contained in the initial transaction statement.



Section 42a-8-205 - Effect of unauthorized signature on security certificate.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) An authenticating trustee, registrar, transfer agent or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) An employee of the issuer, or of any of the persons listed in subdivision (1) of this section, entrusted with responsible handling of the security certificate.

(1959, P.A. 133, S. 8-205; P.A. 79-435, S. 12; P.A. 97-182, S. 21.)

History: P.A. 79-435 specified applicability to signatures on “certificated” securities and extended applicability to signatures on initial transaction statements; P.A. 97-182 rephrased provisions, replaced alphabetic with numeric Subdiv. indicators and deleted references to initial transaction statements.



Section 42a-8-206 - Completion or alteration of security certificate.

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) Any person may complete it by filling in the blanks as authorized; and

(2) Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

(1959, P.A. 133, S. 8-206; P.A. 79-435, S. 13; P.A. 97-182, S. 22.)

History: P.A. 79-435 applied previous provisions to “certificated” securities, slightly changing wording, and added Subsecs. (3) and (4) re initial transaction statements; P.A. 97-182 replaced numeric with alphabetic Subsec. indicators, replaced alphabetic with numeric Subdiv. indicators, replaced “certificated security” with “security certificate” where appearing and deleted former Subsecs. (3) and (4) re initial transaction statements.



Section 42a-8-207 - Rights and duties of issuer with respect to registered owners.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications and otherwise exercise all the rights and powers of an owner.

(b) This article does not affect the liability of the registered owner of a security for a call, assessment or the like.

(1959, P.A. 133, S. 8-207; 1961, P.A. 116, S. 8; P.A. 79-435, S. 14; P.A. 96-271, S. 214, 254; P.A. 97-182, S. 23.)

History: 1961 act added reference to Sec. 33-310 in Subsec. (1); P.A. 79-435 specified “certificated” securities in Subsec. (1), inserted new Subsecs. (2) to (6) re uncertificated securities and renumbered former Subsec. (2) as Subsec. (7); P.A. 96-271 amended Subsec. (1) to delete provision that made provisions of said Subsec. subject to Sec. 33-310, effective January 1, 1997; P.A. 97-182 redesignated former Subsec. (1) as Subsec. (a) and amended said Subsec. to rephrase provisions and add reference to “an instruction requesting registration of transfer of an uncertificated security”, deleted former Subsecs. (2) to (6) re uncertificated securities and redesignated former Subsec. (7) as Subsec. (b) and amended said Subsec. to rephrase provisions.

Cited. 181 C. 101.



Section 42a-8-208 - Effect of signature of authenticating trustee, registrar or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect that:

(1) The certificate is genuine;

(2) The person’s own participation in the issue of the security is within the person’s capacity and within the scope of the authority received by the person from the issuer; and

(3) The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) of this section does not assume responsibility for the validity of the security in other respects.

(1959, P.A. 133, S. 8-208; 1963, P.A. 526, S. 16; P.A. 79-435, S. 15; P.A 97-182, S. 24.)

History: 1963 act deleted reference to “proper form” in Subsec. (1)(a) and added reference to authorized form in Subsec. (1)(c); P.A. 79-435 amended section to distinguish between certificated and uncertificated securities; P.A. 97-182 replaced numeric with alphabetic Subsec. indicators, amended Subsec. (a) to rephrase provisions, delete references to initial transaction statements and uncertificated securities and replace alphabetic with numeric Subdiv. indicators and amended Subsec. (b) to rephrase provisions.



Section 42a-8-209 - Issuer’s lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

(P.A. 97-182, S. 25.)



Section 42a-8-210 - Overissue.

(a) In this section, “overissue” means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d) of this section, the provisions of this article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person’s demand.

(P.A. 97-182, S. 26.)



Section 42a-8-301 - Delivery.

(a) Delivery of a certificated security to a purchaser occurs when:

(1) The purchaser acquires possession of the security certificate;

(2) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially endorsed to the purchaser by an effective endorsement and has not been endorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

(1959, P.A. 133, S. 8-301; P.A. 79-435, S. 16; P.A 97-182, S. 27; P.A. 01-132, S. 149.)

History: P.A. 79-435 made provisions of Subsec. (1) conditional re Secs. 42a-8-313 and 42a-8-302, deleting former provisions which had limited provisions with respect to purchasers party to fraud or illegality or who, as prior holders, had notice of adverse claim, deleted Subsec. (2) which had granted bona fide purchaser acquisition of security free of adverse claim, renumbered former Subsec. (3) as Subsec. (2), substituting “transferee” for “purchaser” and stating that creation or release of security interest is transfer of a limited interest; P.A. 97-182 entirely replaced former provisions re rights in a security acquired by a purchaser with provisions re when the delivery of a security occurs, a restatement in part of Sec. 42a-8-313(1), revised to 1997; P.A. 01-132 amended Subsec. (a) to add Subdiv. (3)(i) re condition that the certificate is registered in the name of the purchaser, add Subdiv. (3)(ii) re condition that the certificate is payable to the order of the purchaser and designate existing condition re special endorsement as Subdiv. (3)(iii) and amend to add condition that the certificate has not been endorsed to the securities intermediary or in blank.

See Sec. 42a-8-302(a) and (b) for successor provisions to Sec. 42a-8-301, revised to 1997, re rights in a security acquired by a purchaser.



Section 42a-8-302 - Rights of purchaser.

(a) Except as otherwise provided in subsections (b) and (c) of this section, a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

(1959, P.A. 133, S. 8-302; P.A. 79-435, S. 17; P.A. 90-230, S. 56, 101; P.A. 97-182, S. 28; P.A. 01-132, S. 150.)

History: P.A. 79-435 applied previous provisions to certificated securities, adding provisions re uncertificated securities, and added Subsecs. (2) to (4) containing provisions formerly found in Sec. 42a-8-301; P.A. 90-230 corrected an internal reference; P.A. 97-182 replaced former Subsecs. (1) to (3), inclusive, defining “bona fide purchaser” and “adverse claim” and specifying the interest in a security acquired by a bona fide purchaser with Subsecs. (a) and (b) re rights in a security acquired by a purchaser, a restatement of Sec. 42a-8-301, revised to 1997, and redesignated former Subsec. (4) as Subsec. (c) and amended said Subsec. by deleting provision re a transferee who has been a party to any fraud or illegality affecting the security; P.A. 01-132 amended Subsec. (a) to delete provisions that the purchaser’s acquisition of the transferor’s rights occurs “upon delivery” of the security to the purchaser.

See Sec. 42a-8-303(a) and (b) for successor provisions to Sec. 42a-8-302(1) and (3), respectively, revised to 1997, re definition of “bona fide purchaser” and the interest in a security acquired by a bona fide purchaser.

See Sec. 42a-8-102(a)(1) for successor provisions to Sec. 42a-8-302(2), revised to 1997, re definition of “adverse claim”.



Section 42a-8-303 - Protected purchaser.

(a) “Protected purchaser” means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) Gives value;

(2) Does not have notice of any adverse claim to the security; and

(3) Obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

(1959, P.A. 133, S. 8-303; P.A. 79-435, S. 18; P.A. 97-182, S. 29.)

History: P.A. 79-435 made technical corrections; P.A. 97-182 entirely replaced former provisions defining “broker” with provisions defining “protected purchaser” and specifying that the interest in a security acquired by a protected purchaser is free of any adverse claim, a restatement of Sec. 42a-8-302(1) and (3), revised to 1997.

See Sec. 42a-8-102(a)(3) for successor provisions to Sec. 42a-8-303, revised to 1997, re definition of “broker”.



Section 42a-8-304 - Endorsement.

(a) An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.

(b) An endorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.

(c) An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.

(e) An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in section 42a-8-108, and not an obligation that the security will be honored by the issuer.

(1959, P.A. 133, S. 8-304; P.A. 79-435, S. 19; P.A. 97-182, S. 30; P.A. 98-93, S. 5, 15.)

History: P.A. 79-435 applied existing Subsec. (1) to certificated securities, inserted new Subsec. (2) and renumbered former Subsec. (2) as Subsec. (3) specifying purchasers of “certificated or uncertificated” securities and “constructive” notice of adverse claims; P.A. 97-182 entirely replaced former provisions re when a purchaser is charged with notice of adverse claims with provisions re endorsement, a restatement of Secs. 42a-8-307, 42a-8-308(2), (3) and (9), 42a-8-309 and 42a-8-310, revised to 1997; P.A. 98-93 amended Subsec. (f) to make a technical change, effective July 1, 1998.

See Sec. 42a-8-105(b) for successor provisions to Sec. 42a-8-304(3), revised to 1997, re duty of inquiry into rightfulness of a transaction.

See Sec. 42a-8-105(d) for successor provisions to Sec. 42a-8-304(1), revised to 1997, re when a purchaser of a certificated security has notice of an adverse claim.



Section 42a-8-305 - Instruction.

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by section 42a-8-108, and not an obligation that the security will be honored by the issuer.

(1959, P.A. 133, S. 8-305; P.A. 79-435, S. 20; P.A. 97-182, S. 31; P.A. 98-93, S. 6, 15.)

History: P.A. 79-435 specified applicability of provisions to “certificated” securities and substituted “transfer” for “purchase”; P.A. 97-182 entirely replaced former provisions re “staleness” as notice of adverse claims with provisions re an instruction, a restatement in part of Sec. 42a-8-308(5) and (9), revised to 1997; P.A. 98-93 amended Subsec. (b) to make a technical change, effective July 1, 1998.

See Sec. 42a-8-105(c) for successor provisions to Sec. 42a-8-305, revised to 1997, re “staleness” as notice of adverse claims.



Section 42a-8-306 - Effect of guaranteeing signature, endorsement or instruction.

(a) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing:

(1) The signature was genuine;

(2) The signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) The signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) The signature was genuine;

(2) The signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) The signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) of this section and also warrants that at the time the instruction is presented to the issuer:

(1) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) of this section or a special guarantor under subsection (c) of this section does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) of this section and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) of this section and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of endorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

(1959, P.A. 133, S. 8-306; 1963, P.A. 526, S. 17; P.A. 79-435, S. 21; P.A. 97-182, S. 32.)

History: 1963 act deleted provision in Subsec. (3) which had specified that broker is not an intermediary within meaning of Subsec.; P.A. 79-435 applied previous provisions to certificated securities, adding provision re receipt of initial transaction statement in Subsec. (1), inserted new Subsecs. (5) to (9) and renumbered former Subsec. (5) as Subsec. (10); P.A. 97-182 entirely replaced former provisions re warranties on presentment and transfer of certificated securities and warranties of originators of instructions with provisions re the effect of guaranteeing signature, endorsement or instruction, a restatement of Sec. 42a-8-312, revised to 1997.

See Sec. 42a-8-108 for successor provisions to Sec. 42a-8-306, revised to 1997, re warranties in direct holding.



Section 42a-8-307 - Purchaser’s right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

(1959, P.A. 133, S. 8-307; P.A. 79-435, S. 22; P.A. 97-182, S. 33.)

History: P.A. 79-435 specified applicability to “certificated” securities; P.A. 97-182 entirely replaced former provisions re effect of delivery without endorsement and the right of the purchaser to compel endorsement with provisions re the right of the purchaser to demand that the transferor supply requisites necessary to obtain registration of the transfer, a restatement of Sec. 42a-8-316, revised to 1997.

See Sec. 42a-8-304(d) for successor provisions to Sec. 42a-8-307, revised to 1997, re effect of delivery without endorsement and the right of the purchaser to compel endorsement.



Section 42a-8-308 to 42a-8-321 - Endorsements; instructions. Effect of endorsement without delivery. Endorsement of certificated security in bearer form. Effect of unauthorized endorsement or instruction. Effect of guaranteeing signature, endorsement or instruction. When transfer to purchaser occurs: Financial intermediary as bona fide purchaser; “financial intermediary”. Duty to transfer, when completed. Action against transferee based upon wrongful transfer. Purchaser’s right to requisites for registration of transfer, pledge or release on books. Creditors’ rights. No conversion by good faith conduct. Statute of frauds. Transfer or pledge within central depository system. Enforceability, attachment, perfection and termination of security interests.

Sections 42a-8-308 to 42a-8-321, inclusive, are repealed, effective October 1, 1997.

(1959, P.A. 133, S. 8-308–8-319; 1963, P.A. 526, S. 18–20; P.A. 79-435, S. 23–36; P.A. 97-182, S. 68.)



Section 42a-8-401 - Duty of issuer to register transfer.

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) The endorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) Reasonable assurance is given as provided in section 42a-8-402 that the endorsement or instruction is genuine and authorized;

(4) Any applicable law relating to the collection of taxes has been complied with;

(5) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with section 42a-8-204;

(6) A demand that the issuer not register transfer has not become effective under section 42a-8-403, or the issuer has complied with subsection (b) of section 42a-8-403 but no legal process or indemnity bond is obtained as provided in subsection (d) of section 42a-8-403; and

(7) The transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person’s principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

(1959, P.A. 133, S. 8-401; P.A. 79-435, S. 37; P.A. 97-182, S. 34; P.A. 98-93, S. 7, 15.)

History: P.A. 79-435 specified “certificated” securities and made provisions applicable with respect to instructions requesting registration of transfer, pledge or release; P.A. 97-182 redesignated Subsec. (1) as Subsec. (a) and substantially revised said Subsec. and redesignated Subsec. (2) as Subsec. (b) and rephrased said Subsec.; P.A. 98-93 amended Subsec. (a)(3) to make a technical change, effective July 1, 1998.



Section 42a-8-402 - Assurance that endorsement or instruction is effective.

(a) An issuer may require the following assurance that each necessary endorsement or each instruction is genuine and authorized:

(1) In all cases, a guaranty of the signature of the person making an endorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) If the endorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) If the endorsement is made or the instruction is originated by a fiduciary pursuant to subdivision (4) or (5) of subsection (a) of section 42a-8-107, appropriate evidence of appointment or incumbency;

(4) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) If the endorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) “Guaranty of the signature” means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) “Appropriate evidence of appointment or incumbency” means:

(i) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within sixty days before the date of presentation for transfer; or

(ii) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.

(1959, P.A. 133, S. 8-402; P.A. 79-435, S. 38; P.A. 97-182, S. 35.)

History: P.A. 79-435 specified applicability to certificated securities and instructions, adding references to pledge or release of securities in Subsecs. (3) and (4); P.A. 97-182 substantially revised and restructured section including redesignating Subsec. (1) as Subsec. (a) and amending said Subsec. to replace alphabetic with numeric Subdiv. indicators and rephrase provisions, redesignating Subsec. (2) defining “guaranty of the signature” as Subsec. (c)(1), redesignating Subsec. (3) defining “appropriate evidence of appointment or incumbency” as Subsec. (c)(2) and deleting from said Subdiv. provisions that authorized the adoption of standards with respect to the evidence and specified the extent to which the issuer is charged with notice of the contents of a document and redesignating the provisions of Subsec. (4) that authorize the issuer to elect to require reasonable assurance beyond that specified in the section as Subsec. (b) and deleting from said Subsec. provisions re when the issuer is charged with notice of all matters contained in certain documents.



Section 42a-8-403 - Demand that issuer not register transfer.

(a) A person who is an appropriate person to make an endorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register a transfer has become effective, the issuer shall promptly communicate to the person who initiated the demand at the address provided in the demand and the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) A demand that the issuer not register transfer had previously been received; and

(3) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subdivision (3) of subsection (b) of this section may not exceed thirty days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective endorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer’s communication, either:

(1) Obtain an appropriate restraining order, injunction or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) File with the issuer an indemnity bond, sufficient in the issuer’s judgment to protect the issuer and any transfer agent, registrar or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an endorsement or instruction that was not effective.

(1959, P.A. 133, S. 8-403; 1961, P.A. 116, S. 9; P.A. 79-435, S. 39; P.A. 97-182, S. 36; P.A. 98-93, S. 8, 15.)

History: 1961 act inserted receipting requirement of Subsec. (2); P.A. 79-435 specified applicability of previous provisions to “certificated” securities and added Subsecs. (4) to (7) re uncertificated securities; P.A. 97-182 substantially revised section including replacing provisions re the duty of the issuer as to adverse claims with provisions authorizing certain persons to demand that the issuer not register transfer; P.A. 98-93 amended Subsec. (b) to make a technical change, effective July 1, 1998.



Section 42a-8-404 - Wrongful registration.

(a) Except as otherwise provided in section 42a-8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) Pursuant to an ineffective endorsement or instruction;

(2) After a demand that the issuer not register transfer became effective under subsection (a) of section 42a-8-403 and the issuer did not comply with subsection (b) of section 42a-8-403;

(3) After the issuer had been served with an injunction, restraining order or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

(4) By an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) of this section on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. if an overissue would result, the issuer’s liability to provide the person with a like security is governed by section 42a-8-210.

(c) Except as otherwise provided in subsection (a) of this section or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective endorsement or instruction.

(1959, P.A. 133, S. 8-404; P.A. 79-435, S. 40; P.A. 97-182, S. 37.)

History: P.A. 79-435 specified applicability to “certificated” securities and to instructions, added reference to “pledge or release” of security and added Subsec. (3) re improper registration of uncertificated securities; P.A. 97-182 substantially revised section.



Section 42a-8-405 - Replacement of lost, destroyed or wrongfully taken security certificate.

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) So requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) Files with the issuer a sufficient indemnity bond; and

(3) Satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer’s liability is governed by section 42a-8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

(1959, P.A. 133, S. 8-405; P.A. 79-435, S. 41; P.A. 97-182, S. 38.)

History: P.A. 79-435 applied previous provisions to “certificated” securities and added provisions specifically applicable to “uncertificated” securities; P.A. 97-182 deleted former Subsec. (1) re consequences of an owner failing to notify the issuer of lost, destroyed or stolen securities, redesignated former Subsecs. (2) and (3) as Subsecs. (a) and (b), respectively, and revised and rephrased said Subsecs.

See Sec. 42a-8-406 for successor provisions to Sec. 42a-8-405(1), revised to 1997, re obligation to notify issuer of lost, destroyed or wrongfully taken security certificates.



Section 42a-8-406 - Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under section 42a-8-404, or a claim to a new security certificate under section 42a-8-405.

(1959, P.A. 133, S. 8-406; P.A. 79-435, S. 42; P.A. 97-182, S. 39.)

History: P.A. 79-435 distinguished between certificated and uncertificated securities; P.A. 97-182 replaced former provisions re duty of authenticating trustee, transfer agent or registrar with provisions re consequences of an owner failing to notify the issuer of a lost, destroyed or wrongfully taken security certificate, a restatement of Sec. 42a-8-405(1), revised to 1997.

See Sec. 42a-8-407 for successor provisions to Sec. 42a-8-406, revised to 1997, re duty of authenticating trustee, transfer agent and registrar.



Section 42a-8-407 - Authenticating trustee, transfer agent and registrar.

A person acting as authenticating trustee, a transfer agent, registrar or other agent for an issuer in the registration of transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

(P.A. 79-435, S. 43; P.A. 97-182, S. 40.)

History: P.A. 97-182 entirely replaced former provisions re exchangeability of securities with provisions re obligation of authenticating trustee, transfer agent, registrar or other agent, a restatement in part of Sec. 42a-8-406, revised to 1997.



Section 42a-8-408 - Statement of uncertificated securities.

Section 42a-8-408 is repealed, effective October 1, 1997.

(P.A. 79-435, S. 44; P.A. 97-182, S. 68.)



Section 42a-8-501 - Securities account; acquisition of security entitlement from securities intermediary.

(a) “Securities account” means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e) of this section, a person acquires a security entitlement if a securities intermediary:

(1) Indicates by book entry that a financial asset has been credited to the person’s securities account;

(2) Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person’s securities account; or

(3) Becomes obligated under other law, regulation or rule to credit a financial asset to the person’s securities account.

(c) If a condition of subsection (b) of this section has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially endorsed to the other person, and has not been endorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.

(P.A. 97-182, S. 41.)



Section 42a-8-502 - Assertion of adverse claim against entitlement holder.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who acquires a security entitlement under section 42a-8-501 for value and without notice of the adverse claim.

(P.A. 97-182, S. 42.)



Section 42a-8-503 - Property interest of entitlement holder in financial asset held by securities intermediary.

(a) To the extent necessary for a securities intermediary to satisfy all security by entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in section 42a-8-511.

(b) An entitlement holder’s property interest with respect to a particular financial asset under subsection (a) of this section is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder’s property interest with respect to a particular financial asset under subsection (a) of this section may be enforced against the securities intermediary only by exercise of the entitlement holder’s rights under sections 42a-8-505 to 42a-8-508, inclusive.

(d) An entitlement holder’s property interest with respect to a particular financial asset under subsection (a) of this section may be enforced against a purchaser of the financial asset or interest therein only if:

(1) Insolvency proceedings have been initiated by or against the securities intermediary;

(2) The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) The securities intermediary violated its obligations under section 42a-8-504 transferring the financial asset or interest therein to the purchaser; and

(4) The purchaser is not protected under subsection (e) of this section. The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder’s property interest with respect to a particular financial asset under subsection (a) of this section, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control and does not act in collusion with the securities intermediary in violating the securities intermediary’s obligations under section 42a-8-504.

(P.A. 97-182, S. 43; P.A. 98-93, S. 9, 10, 15.)

History: P.A. 98-93 amended Subsec. (a) to add “except as otherwise provided in Sec. 42a-8-511” and amended Subsec. (e) to replace “buyer” with “purchaser” and include requirement that the purchaser obtain control, effective July 1, 1998.



Section 42a-8-504 - Duty of securities intermediary to maintain financial asset.

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a) of this section.

(c) A securities intermediary satisfies the duty in subsection (a) of this section if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

(P.A. 97-182, S. 44.)



Section 42a-8-505 - Duty of securities intermediary with respect to payments and distributions.

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

(P.A. 97-182, S. 45.)



Section 42a-8-506 - Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

(P.A. 97-182, S. 46.)



Section 42a-8-507 - Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

(P.A. 97-182, S. 47.)



Section 42a-8-508 - Duty of securities intermediary to change entitlement holder’s position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

(P.A. 97-182, S. 48.)



Section 42a-8-509 - Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by sections 42a-8-504 to 42a-8-508, inclusive, is the subject of other statute, regulation or rule, compliance with that statute, regulation or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by sections 42a-8-504 to 42a-8-508, inclusive, is subject to:

(1) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) Rights of the securities intermediary under other law, regulation, rule or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 42a-8-504 to 42a-8-508, inclusive, do not require a securities intermediary to take any action that is prohibited by other statute, regulation or rule.

(P.A. 97-182, S. 49.)



Section 42a-8-510 - Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in article 9 or the rules stated in subsection (c) of this section, an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under section 42a-8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in article 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d) of this section, purchasers who have control rank according to priority in time of:

(1) The purchaser’s becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under subsection (d)(1) of section 42a-8-106;

(2) The securities intermediary’s agreement to comply with the purchaser’s entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under subsection (d)(2) of section 42a-8-106; or

(3) If the purchaser obtained control through another person under subsection (d)(3) of section 42a-8-106, the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

(P.A. 97-182, S. 50; P.A. 98-93, S. 11, 15; P.A. 01-132, S. 151.)

History: P.A. 98-93 amended Subsec. (a) to replace “buys” with “purchases”, effective July 1, 1998; P.A. 01-132 amended Subsec. (a) to make provisions applicable “In a case not covered by the priority rules in article 9 or the rules stated in subsection (c) of this section”, amended Subsec. (c) to replace default rule that purchasers who have control rank equally with default rule that, except as provided in Subsec. (d), priority among purchasers who have control is determined by the time of certain events and add Subdivs. (1), (2) and (3) re such events, and designate as Subsec. (d) existing exception re the priority of a securities intermediary as purchaser over a conflicting purchaser who has control.



Section 42a-8-511 - Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c) of this section, if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary’s entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

(P.A. 97-182, S. 51; P.A. 98-93, S. 12, 15.)

History: P.A. 98-93 amended Subsec. (a) to replace “subsection (b)” with “subsections (b) and (c)” and added new Subsec. (b) re the priority of the claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary and has control over the financial asset, relettering former Subsec. (b) as Subsec. (c), effective July 1, 1998.



Section 42a-8-601 - Savings clause.

(a) Public act 97-182* does not affect an action or proceeding commenced before October 1, 1997.

(b) If a security interest in a security is perfected as of October 1, 1997, and the action by which the security interest was perfected would suffice to perfect a security interest under public act 97-182*, no further action is required to continue perfection. If a security interest in a security is perfected as of October 1, 1997, but the action by which the security interest was perfected would not suffice to perfect a security interests under public act 97-182*, the security interest remains perfected for a period of four months after October 1, 1997, and continues perfected thereafter if appropriate action to perfect under public act 97-182* is taken within that period. If a security interest is perfected as of October 1, 1997, and the security interest can be perfected by filing under public act 97-182*, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

(P.A. 97-182, S. 67.)

*Note: Public act 97-182 is entitled “An Act Revising Article 8 of the Uniform Commercial Code Concerning Investment Securities”. (See Reference Table captioned “Public Acts of 1997” in Volume 16 which lists the sections amended, created or repealed by the act.)






Article 9 - Secured Transactions

Section 42a-9-101 - Short title.

This article may be cited as “Uniform Commercial Code–Secured Transactions”.

(1959, P.A. 133, S. 9-101; P.A. 01-132, S. 1.)

History: P.A. 01-132 replaced “shall be known and may be cited” with “may be cited”.



Section 42a-9-102 - *(See end of section for amended version and effective date.) Definitions and index of definitions.

(a) In this article:

(1) “Accession” means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) “Account”, except as used in “account for”, means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) “Account debtor” means a person obligated on an account, chattel paper or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) “Accounting”, except as used in “accounting for”, means a record:

(A) Authenticated by a secured party;

(B) Indicating the aggregate unpaid secured obligations as of a date not more than thirty-five days earlier or thirty-five days later than the date of the record; and

(C) Identifying the components of the obligations in reasonable detail.

(5) “Agricultural lien” means an interest, other than a security interest, in farm products:

(A) Which secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor’s farming operation; or

(ii) Rent on real property leased by a debtor in connection with its farming operation;

(B) Which is created by statute in favor of a person that:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor’s farming operation; or

(ii) Leased real property to a debtor in connection with the debtor’s farming operation; and

(C) Whose effectiveness does not depend on the person’s possession of the personal property.

(6) “As-extracted collateral” means:

(A) Oil, gas or other minerals that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals before extraction; and

(ii) Attaches to the minerals as extracted; or

(B) Accounts arising out of the sale at the wellhead or minehead of oil, gas or other minerals in which the debtor had an interest before extraction.

(7) “Authenticate” means:

(A) To sign; or

(B) To execute or otherwise adopt a symbol, or encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record.

(8) “Bank” means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions and trust companies.

(9) “Cash proceeds” means proceeds that are money, checks, deposit accounts or the like.

(10) “Certificate of title” means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) “Chattel paper” means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this subdivision, “monetary obligation” means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel, or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) “Collateral” means the property subject to a security interest or agricultural lien. The term includes:

(A) Proceeds to which a security interest attaches;

(B) Accounts, chattel paper, payment intangibles and promissory notes that have been sold; and

(C) Goods that are the subject of a consignment.

(13) “Commercial tort claim” means a claim arising in tort with respect to which:

(A) The claimant is an organization; or

(B) The claimant is an individual and the claim:

(i) Arose in the course of the claimant’s business or profession; and

(ii) Does not include damages arising out of personal injury to or the death of an individual.

(14) “Commodity account” means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) “Commodity contract” means a commodity futures contract, an option on a commodity futures contract, a commodity option or another contract if the contract or option is:

(A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) Traded on a foreign commodity board of trade, exchange or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) “Commodity customer” means a person for which a commodity intermediary carries a commodity contract on its books.

(17) “Commodity intermediary” means a person that:

(A) Is registered as a futures commission merchant under federal commodities law; or

(B) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) “Communicate” means:

(A) To send a written or other tangible record;

(B) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office regulation.

(19) “Consignee” means a merchant to which goods are delivered in a consignment.

(20) “Consignment” means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) Is not an auctioneer; and

(iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) With respect to each delivery, the aggregate value of the goods is one thousand dollars or more at the time of delivery;

(C) The goods are not consumer goods immediately before delivery; and

(D) The transaction does not create a security interest that secures an obligation.

(21) “Consignor” means a person that delivers goods to a consignee in a consignment.

(22) “Consumer debtor” means a debtor in a consumer transaction.

(23) “Consumer goods” means goods that are used or bought for use primarily for personal, family or household purposes.

(24) “Consumer-goods transaction” means a consumer transaction in which:

(A) An individual incurs an obligation primarily for personal, family or household purposes; and

(B) A security interest in consumer goods secures the obligation.

(25) “Consumer obligor” means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family or household purposes.

(26) “Consumer transaction” means a transaction in which (i) an individual incurs an obligation primarily for personal, family or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family or household purposes. The term includes consumer-goods transactions.

(27) “Continuation statement” means an amendment of a financing statement which:

(A) Identifies, by its file number or, in the case of a recording with a filing office described in subdivision (1) of subsection (a) of section 42a-9-501, by book and page number, the initial financing statement to which it relates; and

(B) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) “Debtor” means:

(A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) A seller of accounts, chattel paper, payment intangibles or promissory notes; or

(C) A consignee.

(29) “Deposit account” means a demand, time, savings, passbook or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) “Document” means a document of title or a receipt of the type described in subsection (b) of section 42a-7-201.

(31) “Electronic chattel paper” means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) “Encumbrance” includes real property mortgages and other liens on real property and all other rights in real property that are not ownership interests.

(33) “Equipment” means goods other than inventory, farm products or consumer goods.

(34) “Farm products” means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) Crops grown, growing or to be grown, including:

(i) Crops produced on trees, vines and bushes; and

(ii) Aquatic goods produced in aquacultural operations;

(B) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) Supplies used or produced in a farming operation; or

(D) Products of crops or livestock in their unmanufactured states.

(35) “Farming operation” means raising, cultivating, propagating, fattening, grazing or any other farming, livestock or aquacultural operation.

(36) “File number” means the number assigned to an initial financing statement pursuant to subsection (a) of section 42a-9-519.

(37) “Filing office” means an office designated in section 42a-9-501 as the place to file a financing statement.

(38) “Filing-office regulation” means a regulation adopted pursuant to section 42a-9-526.

(39) “Financing statement” means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) “Fixture filing” means the filing of a financing statement covering goods that are or are to become fixtures and satisfying subsections (a) and (b) of section 42a-9-502. The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) “Fixtures” means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) “General intangible” means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money and oil, gas or other minerals before extraction. The term includes payment intangibles and software.

(43) “Good faith” has the same meaning as provided in subdivision (20) of subsection (b) of section 42a-1-201.

(44) “Goods” means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing or to be grown, even if the crops are produced on trees, vines or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money or oil, gas or other minerals before extraction.

(45) “Governmental unit” means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) “Health-care-insurance receivable” means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(47) “Instrument” means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease and is of a type that in ordinary course of business is transferred by delivery with any necessary endorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) “Inventory” means goods, other than farm products, which:

(A) Are leased by a person as lessor;

(B) Are held by a person for sale or lease or to be furnished under a contract of service;

(C) Are furnished by a person under a contract of service; or

(D) Consist of raw materials, work in process or materials used or consumed in a business.

(49) “Investment property” means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract or commodity account.

(50) “Jurisdiction of organization”, with respect to a registered organization, means the jurisdiction under whose law the organization is organized.

(51) “Letter-of-credit right” means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) “Lien creditor” means:

(A) A creditor that has acquired a lien on the property involved by attachment, levy or the like;

(B) An assignee for benefit of creditors from the time of assignment;

(C) A trustee in bankruptcy from the date of the filing of the petition; or

(D) A receiver in equity from the time of appointment.

(53) “Manufactured home” means a “mobile manufactured home” as defined in section 21-64.

(54) “Manufactured-home transaction” means a secured transaction:

(A) That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) “Mortgage” means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) “New debtor” means a person that becomes bound as debtor under subsection (d) of section 42a-9-203 by a security agreement previously entered into by another person.

(57) “New value” means (i) money, (ii) money’s worth in property, services or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) “Noncash proceeds” means proceeds other than cash proceeds.

(59) “Obligor” means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) “Original debtor”, except as used in subsection (c) of section 42a-9-310, means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under subsection (d) of section 42a-9-203.

(61) “Payment intangible” means a general intangible under which the account debtor’s principal obligation is a monetary obligation.

(62) “Person related to”, with respect to an individual, means:

(A) The spouse of the individual;

(B) A brother, brother-in-law, sister or sister-in-law of the individual;

(C) An ancestor or lineal descendant of the individual or the individual’s spouse; or

(D) Any other relative, by blood or marriage, of the individual or the individual’s spouse who shares the same home with the individual.

(63) “Person related to”, with respect to an organization, means:

(A) A person directly or indirectly controlling, controlled by or under common control with the organization;

(B) An officer or director of, or a person performing similar functions with respect to, the organization;

(C) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D) The spouse of an individual described in subparagraph (A), (B) or (C); or

(E) An individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C) or (D) and shares the same home with the individual.

(64) “Proceeds”, except as used in subsection (b) of section 42a-9-609, means the following property:

(A) Whatever is acquired upon the sale, lease, license, exchange or other disposition of collateral;

(B) Whatever is collected on, or distributed on account of, collateral;

(C) Rights arising out of collateral;

(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) “Promissory note” means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) “Proposal” means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to sections 42a-9-620, 42a-9-621 and 42a-9-622.

(67) “Public-finance transaction” means a secured transaction in connection with which:

(A) Debt securities are issued;

(B) All or a portion of the securities issued have an initial stated maturity of at least twenty years; and

(C) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation or assignor or assignee of a security interest is a state or a governmental unit of a state.

(68) “Pursuant to commitment”, with respect to an advance made or other value given by a secured party, means pursuant to the secured party’s obligation, whether or not a subsequent event of default or other event not within the secured party’s control has relieved or may relieve the secured party from its obligation.

(69) “Record”, except as used in “for record”, “of record”, “record or legal title” and “record owner”, means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(70) “Registered organization” means an organization organized solely under the law of a single state or the United States and as to which the state or the United States must maintain a public record showing the organization to have been organized.

(71) “Secondary obligor” means an obligor to the extent that:

(A) The obligor’s obligation is secondary; or

(B) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor or property of either.

(72) “Secured party” means:

(A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) A person that holds an agricultural lien;

(C) A consignor;

(D) A person to which accounts, chattel paper, payment intangibles or promissory notes have been sold;

(E) A trustee, indenture trustee, agent, collateral agent or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) A person that holds a security interest arising under section 42a-2-401, section 42a-2-505, subsection (3) of section 42a-2-711, subsection (d) of section 42a-2A-724, section 42a-4-210 or section 42a-5-118.

(73) “Security agreement” means an agreement that creates or provides for a security interest.

(74) “Send”, in connection with a record or notification, means:

(A) To deposit in the mail, deliver for transmission or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A).

(75) “Software” means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(76) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(77) “Supporting obligation” means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument or investment property.

(78) “Tangible chattel paper” means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(79) “Termination statement” means an amendment of a financing statement which:

(A) Identifies, by its file number or, in the case of a recording with a filing office described in subdivision (1) of subsection (a) of section 42a-9-501, by book and page number, the initial financing statement to which it relates; and

(B) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(80) “Transmitting utility” means a person primarily engaged in the business of:

(A) Operating a railroad, subway, street railway or trolley bus;

(B) Transmitting communications electrically, electromagnetically or by light;

(C) Transmitting goods by pipeline or sewer; or

(D) Transmitting or producing and transmitting electricity, steam, gas or water.

(b) “Control” as provided in section 42a-7-106 and the following definitions in other articles apply to this article:

“Applicant”. Section 42a-5-102.

“Beneficiary”. Section 42a-5-102.

“Broker”. Section 42a-8-102.

“Certificated security”. Section 42a-8-102.

“Check”. Section 42a-3-104.

“Clearing corporation”. Section 42a-8-102.

“Contract for sale”. Section 42a-2-106.

“Customer”. Section 42a-4-104.

“Entitlement holder”. Section 42a-8-102.

“Financial asset”. Section 42a-8-102.

“Holder in due course”. Section 42a-3-302.

“Issuer” (with respect to a letter of credit or letter-of-credit right). Section 42a-5-102.

“Issuer” (with respect to a security). Section 42a-8-201.

“Issuer” (with respect to documents of title). Section 42a-7-102.

“Lease”. Section 42a-2A-102.

“Lease agreement”. Section 42a-2A-102.

“Lease contract”. Section 42a-2A-102.

“Leasehold interest”. Section 42a-2A-102.

“Lessee”. Section 42a-2A-102.

“Lessee in ordinary course of business”. Section 42a-2A-102.

“Lessor”. Section 42a-2A-102.

“Lessor’s residual interest”. Section 42a-2A-102.

“Letter of credit”. Section 42a-5-102.

“Merchant”. Section 42a-2-104.

“Negotiable instrument”. Section 42a-3-104.

“Nominated person”. Section 42a-5-102.

“Note”. Section 42a-3-104.

“Proceeds of a letter of credit”. Section 42a-5-114.

“Prove”. Section 42a-3-103.

“Sale”. Section 42a-2-106.

“Securities account”. Section 42a-8-501.

“Securities intermediary”. Section 42a-8-102.

“Security”. Section 42a-8-102.

“Security certificate”. Section 42a-8-102.

“Security entitlement”. Section 42a-8-102.

“Uncertificated security”. Section 42a-8-102.

(c) Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.

(1959, P.A. 133, S. 9-102; P.A. 76-369, S. 7; P.A. 01-132, S. 2; P.A. 02-131, S. 93, 94; P.A. 04-64, S. 60, 61; P.A. 05-109, S. 39.)

*Note: On and after July 1, 2013, this section, as amended by section 1 of public act 11-108, is to read as follows:

“Sec. 42a-9-102. Definitions and index of definitions. (a) In this article:

(1) “Accession” means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) “Account”, except as used in “account for”, means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) “Account debtor” means a person obligated on an account, chattel paper or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) “Accounting”, except as used in “accounting for”, means a record:

(A) Authenticated by a secured party;

(B) Indicating the aggregate unpaid secured obligations as of a date not more than thirty-five days earlier or thirty-five days later than the date of the record; and

(C) Identifying the components of the obligations in reasonable detail.

(5) “Agricultural lien” means an interest, other than a security interest, in farm products:

(A) Which secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor’s farming operation; or

(ii) Rent on real property leased by a debtor in connection with its farming operation;

(B) Which is created by statute in favor of a person that:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor’s farming operation; or

(ii) Leased real property to a debtor in connection with the debtor’s farming operation; and

(C) Whose effectiveness does not depend on the person’s possession of the personal property.

(6) “As-extracted collateral” means:

(A) Oil, gas or other minerals that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals before extraction; and

(ii) Attaches to the minerals as extracted; or

(B) Accounts arising out of the sale at the wellhead or minehead of oil, gas or other minerals in which the debtor had an interest before extraction.

(7) “Authenticate” means:

(A) To sign; or

(B) With present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol or process.

(8) “Bank” means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions and trust companies.

(9) “Cash proceeds” means proceeds that are money, checks, deposit accounts or the like.

(10) “Certificate of title” means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) “Chattel paper” means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this subdivision, “monetary obligation” means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel, or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) “Collateral” means the property subject to a security interest or agricultural lien. The term includes:

(A) Proceeds to which a security interest attaches;

(B) Accounts, chattel paper, payment intangibles and promissory notes that have been sold; and

(C) Goods that are the subject of a consignment.

(13) “Commercial tort claim” means a claim arising in tort with respect to which:

(A) The claimant is an organization; or

(B) The claimant is an individual and the claim:

(i) Arose in the course of the claimant’s business or profession; and

(ii) Does not include damages arising out of personal injury to or the death of an individual.

(14) “Commodity account” means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) “Commodity contract” means a commodity futures contract, an option on a commodity futures contract, a commodity option or another contract if the contract or option is:

(A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) Traded on a foreign commodity board of trade, exchange or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) “Commodity customer” means a person for which a commodity intermediary carries a commodity contract on its books.

(17) “Commodity intermediary” means a person that:

(A) Is registered as a futures commission merchant under federal commodities law; or

(B) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) “Communicate” means:

(A) To send a written or other tangible record;

(B) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office regulation.

(19) “Consignee” means a merchant to which goods are delivered in a consignment.

(20) “Consignment” means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) Is not an auctioneer; and

(iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) With respect to each delivery, the aggregate value of the goods is one thousand dollars or more at the time of delivery;

(C) The goods are not consumer goods immediately before delivery; and

(D) The transaction does not create a security interest that secures an obligation.

(21) “Consignor” means a person that delivers goods to a consignee in a consignment.

(22) “Consumer debtor” means a debtor in a consumer transaction.

(23) “Consumer goods” means goods that are used or bought for use primarily for personal, family or household purposes.

(24) “Consumer-goods transaction” means a consumer transaction in which:

(A) An individual incurs an obligation primarily for personal, family or household purposes; and

(B) A security interest in consumer goods secures the obligation.

(25) “Consumer obligor” means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family or household purposes.

(26) “Consumer transaction” means a transaction in which (i) an individual incurs an obligation primarily for personal, family or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family or household purposes. The term includes consumer-goods transactions.

(27) “Continuation statement” means an amendment of a financing statement which:

(A) Identifies, by its file number or, in the case of a recording with a filing office described in subdivision (1) of subsection (a) of section 42a-9-501, by book and page number, the initial financing statement to which it relates; and

(B) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) “Debtor” means:

(A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) A seller of accounts, chattel paper, payment intangibles or promissory notes; or

(C) A consignee.

(29) “Deposit account” means a demand, time, savings, passbook or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) “Document” means a document of title or a receipt of the type described in subsection (b) of section 42a-7-201.

(31) “Electronic chattel paper” means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) “Encumbrance” includes real property mortgages and other liens on real property and all other rights in real property that are not ownership interests.

(33) “Equipment” means goods other than inventory, farm products or consumer goods.

(34) “Farm products” means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) Crops grown, growing or to be grown, including:

(i) Crops produced on trees, vines and bushes; and

(ii) Aquatic goods produced in aquacultural operations;

(B) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) Supplies used or produced in a farming operation; or

(D) Products of crops or livestock in their unmanufactured states.

(35) “Farming operation” means raising, cultivating, propagating, fattening, grazing or any other farming, livestock or aquacultural operation.

(36) “File number” means the number assigned to an initial financing statement pursuant to subsection (a) of section 42a-9-519.

(37) “Filing office” means an office designated in section 42a-9-501 as the place to file a financing statement.

(38) “Filing-office regulation” means a regulation adopted pursuant to section 42a-9-526.

(39) “Financing statement” means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) “Fixture filing” means the filing of a financing statement covering goods that are or are to become fixtures and satisfying subsections (a) and (b) of section 42a-9-502. The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) “Fixtures” means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) “General intangible” means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money and oil, gas or other minerals before extraction. The term includes payment intangibles and software.

(43) “Good faith” has the same meaning as provided in subdivision (20) of subsection (b) of section 42a-1-201.

(44) “Goods” means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing or to be grown, even if the crops are produced on trees, vines or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money or oil, gas or other minerals before extraction.

(45) “Governmental unit” means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) “Health-care-insurance receivable” means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

(47) “Instrument” means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease and is of a type that in ordinary course of business is transferred by delivery with any necessary endorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) “Inventory” means goods, other than farm products, which:

(A) Are leased by a person as lessor;

(B) Are held by a person for sale or lease or to be furnished under a contract of service;

(C) Are furnished by a person under a contract of service; or

(D) Consist of raw materials, work in process or materials used or consumed in a business.

(49) “Investment property” means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract or commodity account.

(50) “Jurisdiction of organization”, with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(51) “Letter-of-credit right” means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) “Lien creditor” means:

(A) A creditor that has acquired a lien on the property involved by attachment, levy or the like;

(B) An assignee for benefit of creditors from the time of assignment;

(C) A trustee in bankruptcy from the date of the filing of the petition; or

(D) A receiver in equity from the time of appointment.

(53) “Manufactured home” means a “mobile manufactured home” as defined in section 21-64.

(54) “Manufactured-home transaction” means a secured transaction:

(A) That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) “Mortgage” means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) “New debtor” means a person that becomes bound as debtor under subsection (d) of section 42a-9-203 by a security agreement previously entered into by another person.

(57) “New value” means (i) money, (ii) money’s worth in property, services or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) “Noncash proceeds” means proceeds other than cash proceeds.

(59) “Obligor” means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) “Original debtor”, except as used in subsection (c) of section 42a-9-310, means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under subsection (d) of section 42a-9-203.

(61) “Payment intangible” means a general intangible under which the account debtor’s principal obligation is a monetary obligation.

(62) “Person related to”, with respect to an individual, means:

(A) The spouse of the individual;

(B) A brother, brother-in-law, sister or sister-in-law of the individual;

(C) An ancestor or lineal descendant of the individual or the individual’s spouse; or

(D) Any other relative, by blood or marriage, of the individual or the individual’s spouse who shares the same home with the individual.

(63) “Person related to”, with respect to an organization, means:

(A) A person directly or indirectly controlling, controlled by or under common control with the organization;

(B) An officer or director of, or a person performing similar functions with respect to, the organization;

(C) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A);

(D) The spouse of an individual described in subparagraph (A), (B) or (C); or

(E) An individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C) or (D) and shares the same home with the individual.

(64) “Proceeds”, except as used in subsection (b) of section 42a-9-609, means the following property:

(A) Whatever is acquired upon the sale, lease, license, exchange or other disposition of collateral;

(B) Whatever is collected on, or distributed on account of, collateral;

(C) Rights arising out of collateral;

(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) “Promissory note” means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) “Proposal” means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to sections 42a-9-620, 42a-9-621 and 42a-9-622.

(67) “Public-finance transaction” means a secured transaction in connection with which:

(A) Debt securities are issued;

(B) All or a portion of the securities issued have an initial stated maturity of at least twenty years; and

(C) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation or assignor or assignee of a security interest is a state or a governmental unit of a state.

(68) “Public organic record” means a record that is available to the public for inspection and is:

(A) A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;

(B) An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

(C) A record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

(69) “Pursuant to commitment”, with respect to an advance made or other value given by a secured party, means pursuant to the secured party’s obligation, whether or not a subsequent event of default or other event not within the secured party’s control has relieved or may relieve the secured party from its obligation.

(70) “Record”, except as used in “for record”, “of record”, “record or legal title” and “record owner”, means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) “Registered organization” means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust’s organic record be filed with the state.

(72) “Secondary obligor” means an obligor to the extent that:

(A) The obligor’s obligation is secondary; or

(B) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor or property of either.

(73) “Secured party” means:

(A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) A person that holds an agricultural lien;

(C) A consignor;

(D) A person to which accounts, chattel paper, payment intangibles or promissory notes have been sold;

(E) A trustee, indenture trustee, agent, collateral agent or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) A person that holds a security interest arising under section 42a-2-401, section 42a-2-505, subsection (3) of section 42a-2-711, subsection (d) of section 42a-2A-724, section 42a-4-210 or section 42a-5-118.

(74) “Security agreement” means an agreement that creates or provides for a security interest.

(75) “Send”, in connection with a record or notification, means:

(A) To deposit in the mail, deliver for transmission or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A).

(76) “Software” means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(78) “Supporting obligation” means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument or investment property.

(79) “Tangible chattel paper” means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) “Termination statement” means an amendment of a financing statement which:

(A) Identifies, by its file number or, in the case of a recording with a filing office described in subdivision (1) of subsection (a) of section 42a-9-501, by book and page number, the initial financing statement to which it relates; and

(B) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) “Transmitting utility” means a person primarily engaged in the business of:

(A) Operating a railroad, subway, street railway or trolley bus;

(B) Transmitting communications electrically, electromagnetically or by light;

(C) Transmitting goods by pipeline or sewer; or

(D) Transmitting or producing and transmitting electricity, steam, gas or water.

(b) “Control” as provided in section 42a-7-106 and the following definitions in other articles apply to this article:

“Applicant”. Section 42a-5-102.

“Beneficiary”. Section 42a-5-102.

“Broker”. Section 42a-8-102.

“Certificated security”. Section 42a-8-102.

“Check”. Section 42a-3-104.

“Clearing corporation”. Section 42a-8-102.

“Contract for sale”. Section 42a-2-106.

“Customer”. Section 42a-4-104.

“Entitlement holder”. Section 42a-8-102.

“Financial asset”. Section 42a-8-102.

“Holder in due course”. Section 42a-3-302.

“Issuer” (with respect to a letter of credit or letter-of-credit right). Section 42a-5-102.

“Issuer” (with respect to a security). Section 42a-8-201.

“Issuer” (with respect to documents of title). Section 42a-7-102.

“Lease”. Section 42a-2A-102.

“Lease agreement”. Section 42a-2A-102.

“Lease contract”. Section 42a-2A-102.

“Leasehold interest”. Section 42a-2A-102.

“Lessee”. Section 42a-2A-102.

“Lessee in ordinary course of business”. Section 42a-2A-102.

“Lessor”. Section 42a-2A-102.

“Lessor’s residual interest”. Section 42a-2A-102.

“Letter of credit”. Section 42a-5-102.

“Merchant”. Section 42a-2-104.

“Negotiable instrument”. Section 42a-3-104.

“Nominated person”. Section 42a-5-102.

“Note”. Section 42a-3-104.

“Proceeds of a letter of credit”. Section 42a-5-114.

“Prove”. Section 42a-3-103.

“Sale”. Section 42a-2-106.

“Securities account”. Section 42a-8-501.

“Securities intermediary”. Section 42a-8-102.

“Security”. Section 42a-8-102.

“Security certificate”. Section 42a-8-102.

“Security entitlement”. Section 42a-8-102.

“Uncertificated security”. Section 42a-8-102.

(c) Article 1 contains general definitions and principles of construction and interpretation applicable throughout this article.”

(1959, P.A. 133, S. 9-102; P.A. 76-369, S. 7; P.A. 01-132, S. 2; P.A. 02-131, S. 93, 94; P.A. 04-64, S. 60, 61; P.A. 05-109, S. 39; P.A. 11-108, S. 1.)

History: P.A. 76-369 amended Subsec. (1) to delete exception re provisions of Sec. 42a-9-103 on multiple state transactions, to delete redundant clause which had specified that article applies “so far as concerns any personal property and fixtures within the jurisdiction of this state” and to delete references to contract rights as personal property or fixtures; P.A. 01-132 replaced former provisions re policy and scope of this article with provisions defining terms used in this article and specifying definitions in other articles that apply to this article; P.A. 02-131 amended Subsec. (a)(72)(F) by adding reference to Sec. 42a-2A-724(d) and amended Subsec. (b) by adding applicable terms defined in Sec. 42a-2A-102; P.A. 04-64 amended Subsec. (a)(30) by making a technical change and amended Subsec. (b) by adding reference to “control” as provided in Sec. 42a-7-106 and adding reference to “issuer” with respect to documents of title as defined in Sec. 42a-7-102 to conform to revisions made to article 7 by the same act; P.A. 05-109 amended Subsec. (a)(43) by replacing definition of “good faith” with reference to meaning of said term provided in Sec. 42a-1-201(b)(20) to conform to revisions made to article 1 by the same act; P.A. 11-108 amended Subsec. (a) to redefine “authenticate” in Subdiv. (7), to redefine “certificate of title” in Subdiv. (10), to redefine “jurisdiction of organization” in Subdiv. (50), to add new Subdiv. (68) defining “public organic record”, to redesignate existing Subdivs. (68) to (80) as Subdivs. (69) to (81) and to redefine “registered organization” in Subdiv. (71), effective July 1, 2013.

“Agreement” means the bargain of the parties in fact as found in their language or by implication from other circumstances. 168 C. 152.

Subsec. (1):

Subdiv. (b) cited. 182 C. 437.

Subdiv. (d) cited. 34 CS 632.

Cited. 5 Conn. Cir. Ct. 406.

Annotations to former section 42a-9-106:

Cited. 185 C. 583.

Annotations to former section 42a-9-109:

Connecticut has strong public policy of protecting purchasers of consumer goods. 158 C. 543. The definition of “goods” includes “inventory”. 168 C. 152. Cited. 209 C. 163. Cited. 221 C. 530.

Subdiv. (1):

Cited 182 C. 437.

Subdiv. (4):

Cited. 212 C. 167.



Section 42a-9-103 - Accounts, contract rights, general intangibles and equipment relating to another jurisdiction; incoming goods already subject to security interest.

Section 42a-9-103 is repealed.

(1959, P.A. 133, S. 9-103; 1963, P.A. 526, S. 21; P.A. 76-369, S. 8.)



Section 42a-9-103a - Purchase-money security interest.

(a) In this section:

(1) “Purchase-money collateral” means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) “Purchase-money obligation” means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) A security interest in goods is a purchase-money security interest:

(1) To the extent that the goods are purchase-money collateral with respect to that security interest;

(2) If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) (1) In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(A) In accordance with any reasonable method of application to which the parties agree;

(B) In the absence of the parties’ agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(C) In the absence of an agreement to a reasonable method and a timely manifestation of the obligor’s intention, in the following order:

(i) To obligations that are not secured; and

(ii) If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(2) In a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation:

(A) The payment must be applied so that the secured party retains no purchase money security interest in any property as to which the secured party has recovered payments aggregating the amount of the sale price including any finance charges attributable thereto; and

(B) For the purposes of this subdivision only, in the case of items purchased on different dates, the first item purchased shall be deemed the first paid for and, in the case of items purchased on the same date, the lowest priced item shall be deemed the first paid for.

(f) In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) Collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) The purchase-money obligation has been renewed, refinanced, consolidated or restructured.

(g) In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) The limitation of the rules in subsections (f) and (g) of this section to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches. Those approaches may apply principles of existing statutory and case law that apply to analogous consumer transactions in similar goods under part XI of chapter 669 and under the law of this state.

(P.A. 76-369, S. 9; P.A. 77-604, S. 25, 84; P.A. 79-435, S. 45; P.A. 96-198, S. 20; P.A. 97-182, S. 52; P.A. 01-132, S. 3; P.A. 03-62, S. 1.)

History: P.A. 77-604 made technical correction in Subsec. (3)(a), removing comma following “described in subsection (5) of this section”; P.A. 79-435 specified in Subsec. (3) that subsection applies to accounts “other than certificated securities” and added Subsec. (6) re uncertificated securities; P.A. 96-198 amended Subsec. (1) to make it applicable to “rights to proceeds of written letters of credit”; P.A. 97-182 amended Subsec. (6) to specify choice of law rules for perfection of security interests in investment property by adding Subdiv. (a) to provide that said Subsec. applies to investment property, adding Subdiv. (b) re certificated securities, designating existing provisions re uncertificated securities as Subdiv. (c) and rephrasing said Subdiv., adding Subdiv. (d) re security entitlements and securities accounts, adding Subdiv. (e) re commodity contracts or commodity accounts and adding Subdiv. (f) re exception to choice of law rules; P.A. 01-132 replaced former provisions re perfection of security interests in multiple state transactions with provisions re purchase-money security interest; P.A. 03-62 amended Subsec. (e) to replace reference in Subdiv. (2)(B) to “subsection” with “subdivision”.



Section 42a-9-104 - Control of deposit account.

(a) A secured party has control of a deposit account if:

(1) The secured party is the bank with which the deposit account is maintained;

(2) The debtor, secured party and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) The secured party becomes the bank’s customer with respect to the deposit account.

(b) A secured party that has satisfied subsection (a) of this section has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

(1959, P.A. 133, S. 9-104; P.A. 76-369, S. 10; P.A. 96-198, S. 21; P.A. 01-132, S. 4.)

History: P.A. 76-369 deleted specific reference to Ship Mortgage Act in Subdiv. (a), exempted transfer by governments or governmental agencies rather than equipment trusts covering railway rolling stock in Subdiv. (e), clarified exemption re contract rights and added transfers of single accounts as satisfaction of preexisting indebtedness in Subdiv. (f), added exception re proceeds in Subdiv. (g), specified applicability to judgments “taken on a right to payment which was collateral” in Subdiv. (h) and clarified exemption for deposit accounts in Subdiv. (k), adding exception re proceeds; P.A. 96-198 added Subdiv. (m) making article inapplicable to a transfer of an interest in a letter of credit other than the rights to proceeds of a written letter of credit; P.A. 01-132 replaced former provisions re transactions excluded from article with provisions re when a secured party has control of a deposit account.



Section 42a-9-105 - *(See end of section for amended version and effective date.) Control of electronic chattel paper.

A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored and assigned in such a manner that:

(1) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in subdivisions (4), (5) and (6), unalterable;

(2) The authoritative copy identifies the secured party as the assignee of the record or records;

(3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the participation of the secured party;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision.

(1959, P.A. 133, S. 9-105; P.A. 76-369, S. 11; P.A. 79-435, S. 46; P.A. 85-246, S. 20; P.A. 96-198, S. 22; P.A. 97-182, S. 53; P.A. 01-132, S. 5.)

*Note: On and after July 1, 2013, this section, as amended by section 2 of public act 11-108, is to read as follows:

“Sec. 42a-9-105. Control of electronic chattel paper. (a) A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) A system satisfies subsection (a) of this section if the record or records comprising the chattel paper are created, stored and assigned in such a manner that:

(1) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in subdivisions (4), (5) and (6) of this subsection, unalterable;

(2) The authoritative copy identifies the secured party as the assignee of the record or records;

(3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.”

(1959, P.A. 133, S. 9-105; P.A. 76-369, S. 11; P.A. 79-435, S. 46; P.A. 85-246, S. 20; P.A. 96-198, S. 22; P.A. 97-182, S. 53; P.A. 01-132, S. 5; P.A. 11-108, S. 2.)

History: P.A. 76-369 deleted references to contract rights throughout section, redefined “chattel paper” to specifically exclude charters or contracts involving use or hire of vessels, redefined “document” to include receipts described in Sec. 42a-7-201(2), redefined “goods” to exclude minerals before extraction and to include standing timber, and defined “deposit account”, “encumbrance”, “mortgage”, advances made “pursuant to commitment”, and “transmitting utility” in Subsec. (1) and to add referrals to “attach”, “construction mortgage”, “fixture”, “fixture filing” and “United States” in Subsec. (2); P.A. 79-435 specified “certificated” securities in definition of “instrument”; P.A. 85-246 deleted reference to street railway or trolley bus business in Subsec. (1); P.A. 96-198 amended Subsec. (3) to add “Letter of credit. Section 42a-5-102.” and “Proceeds of a letter of credit. Section 42a-5-114(a).”; P.A. 97-182 amended Subsec. (1) to redefine “goods” to exclude “investment property” and redefine “instrument” to delete from the meaning “a certificated security, as defined in section 42a-8-102” and specify that the term does not include investment property, amended Subsec. (2) to add referrals for “commodity contract”, “commodity customer”, “commodity intermediary”, “control” and “investment property” and amended Subsec. (3) to add referrals for “broker”, “certificated security”, “clearing corporation”, “control”, “delivery”, “entitlement holder”, “financial asset”, “securities intermediary”, “security”, “security certificate”, “security entitlement” and “uncertificated security”; P.A. 01-132 replaced former provisions re definitions and index of definitions with provisions re when a secured party has control of electronic chattel paper; P.A. 11-108 inserted Subsec. (a) and (b) designators, amended Subsec. (a) to add provision that secured party has control if “a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned” and amended Subsec. (b) to add provision in prefatory language that “A system satisfies subsection (a) of this section if”, make a technical change in Subdiv. (1), replace “revisions” with “amendments” and “participation” with “consent” in Subdiv. (4) and replace “revision” with “amendment” and “identifiable as an authorized or unauthorized revision” with “identifiable as authorized or unauthorized” in Subdiv. (6), effective July 1, 2013.



Section 42a-9-106 - Control of investment property.

(a) A person has control of a certificated security, uncertificated security or security entitlement as provided in section 42a-8-106.

(b) A secured party has control of a commodity contract if:

(1) The secured party is the commodity intermediary with which the commodity contract is carried; or

(2) The commodity customer, secured party and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

(1959, P.A. 133, S. 9-106; P.A. 76-369, S. 12; P.A. 96-198, S. 23; P.A. 97-182, S. 54; P.A. 01-132, S. 6.)

History: P.A. 76-369 redefined “account” to specify right to payment “whether or not it has been earned by performance”, deleted definition of “contract right”, redefined “general intangibles” to include money and added provision re charter or contract involving use or hire of vessel; P.A. 96-198 redefined “general intangibles” to exclude “rights to proceeds of written letters of credit”; P.A. 97-182 redefined “general intangibles” to exclude investment property; P.A. 01-132 replaced former provisions defining “account” and “general intangibles” with provisions re when a person or secured party has control of investment property.



Section 42a-9-107 - Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under subsection (c) of section 42a-5-114 or otherwise applicable law or practice.

(1959, P.A. 133, S. 9-107; P.A. 01-132, S. 7.)

History: P.A. 01-132 replaced former provisions defining “purchase money security interest” with provisions re when a secured party has control of a letter-of-credit right.



Section 42a-9-108 - Sufficiency of description.

(a) Except as otherwise provided in subsections (c), (d) and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) Specific listing;

(2) Category;

(3) Except as otherwise provided in subsection (e), a type of collateral defined in this title;

(4) Quantity;

(5) Computational or allocational formula or procedure; or

(6) Except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) A description of collateral as “all the debtor’s assets” or “all the debtor’s personal property” or using words of similar import does not reasonably identify the collateral.

(d) Except as otherwise provided in subsection (e), a description of a security entitlement, securities account or commodity account is sufficient if it describes:

(1) The collateral by those terms or as investment property; or

(2) The underlying financial asset or commodity contract.

(e) A description only by type of collateral defined in this title is an insufficient description of:

(1) A commercial tort claim; or

(2) In a consumer transaction, consumer goods, a security entitlement, a securities account or a commodity account.

(1959, P.A. 133, S. 9-108; P.A. 01-132, S. 8.)

History: P.A. 01-132 replaced former provisions re when after-acquired collateral is deemed to be taken for new value and not as security for an antecedent debt with provisions re when a description of real or personal property, collateral or investment property is sufficient.

Cited. 25 CS 335.



Section 42a-9-109 - Scope.

(a) Except as otherwise provided in subsections (c) and (d), this article applies to:

(1) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) An agricultural lien;

(3) A sale of accounts, chattel paper, payment intangibles or promissory notes;

(4) A consignment;

(5) A security interest arising under section 42a-2-401, section 42a-2-505, subsection (3) of section 42a-2-711 or subsection (d) of section 42a-2A-724, as provided in section 42a-9-110; and

(6) A security interest arising under section 42a-4-210 or 42a-5-118.

(b) The application of this article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this article does not apply.

(c) This article does not apply to the extent that:

(1) A statute, regulation or treaty of the United States preempts this article;

(2) Another statute of this state expressly governs the creation, perfection, priority or enforcement of a security interest created by this state or a governmental unit of this state;

(3) A statute of another state, a foreign country or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority or enforcement of a security interest created by the state, country or governmental unit; or

(4) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under section 42a-5-114.

(d) This article does not apply to:

(1) A landlord’s lien, other than an agricultural lien;

(2) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but section 42a-9-333 applies with respect to priority of the lien;

(3) An assignment of a claim for wages, salary or other compensation of an employee;

(4) A sale of accounts, chattel paper, payment intangibles or promissory notes as part of a sale of the business out of which they arose;

(5) An assignment of accounts, chattel paper, payment intangibles or promissory notes which is for the purpose of collection only;

(6) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) An assignment of a single account, payment intangible or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but sections 42a-9-315 and 42a-9-322 apply with respect to proceeds and priorities in proceeds;

(9) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) A right of recoupment or set-off, but:

(A) Section 42a-9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 42a-9-404 applies with respect to defenses or claims of an account debtor;

(11) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) Liens on real property in sections 42a-9-203 and 42a-9-308;

(B) Fixtures in section 42a-9-334;

(C) Fixture filings in sections 42a-9-501, 42a-9-502, 42a-9-512, 42a-9-516 and 42a-9-519; and

(D) Security agreements covering personal and real property in section 42a-9-604;

(12) An assignment of a claim arising in tort, other than a commercial tort claim, but sections 42a-9-315 and 42a-9-322 apply with respect to proceeds and priorities in proceeds;

(13) An assignment of a deposit account in a consumer transaction, but sections 42a-9-315 and 42a-9-322 apply with respect to proceeds and priorities in proceeds;

(14) A pledge or other lien by this state or a government subdivision or agency of this state in existence on or after October 1, 2003, in connection with a bond or note issue of this state or of a government subdivision or agency of this state, which pledge or other lien is governed by a statute of this state that (A) provides for the creation of a pledge or other lien by this state or a government subdivision or agency of this state in connection with any bond or note issued by this state or a government subdivision or agency of this state, and (B) expressly states that such pledge or lien shall be valid and binding as against other parties;

(15) An assignment of workers’ compensation benefits governed by section 31-320; or

(16) A security interest in a deposit account that is a payroll account or a trust account and which is titled or otherwise clearly identifiable as such an account, except that this article does apply to a security interest in (A) such an account if another statute of this state expressly so provides, or (B) a deposit account of a debtor that is a statutory trust formed or a foreign statutory trust registered under chapter 615, provided such deposit account is not a payroll account or a trust account which is titled or otherwise clearly identifiable as such an account.

(1959, P.A. 133, S. 9-109; P.A. 01-132, S. 9; P.A. 02-131, S. 95; P.A. 03-62, S. 2, 3; May Sp. Sess. P.A. 04-2, S. 52.)

History: P.A. 01-132 replaced former provisions re classification of goods as consumer goods, equipment, farm products or inventory with provisions re applicability of this article; P.A. 02-131 amended Subsec. (a)(5) by adding reference to Sec. 42a-2A-724(d); P.A. 03-62 added new Subsec. (c)(2) re inapplicability when another statute expressly governs the creation, perfection, priority or enforcement of a security interest created by this state or a governmental unit of this state, redesignating existing Subdivs. (2) and (3) as Subdivs. (3) and (4), respectively, and deleted Subsec. (d)(14) re inapplicability to a transfer by a government or government subdivision or agency of this state, redesignating existing Subdivs. (15) and (16) as Subdivs. (14) and (15), respectively, and adding exception in Subdiv. (15) re applicability to security interest in a deposit account if another statute expressly so provides or in a deposit account of a debtor that is a statutory trust or foreign statutory trust provided such deposit account is not a payroll account or a trust account which is titled or otherwise clearly identifiable as such an account; May Sp. Sess. P.A. 04-2 added new Subsec. (d)(14) re state liens and redesignated existing Subdivs. (14) and (15) as new Subdivs. (15) and (16), respectively, effective May 12, 2004, and applicable to any pledge, lien or security interest of this state or any political subdivision of this state, which was in existence on October 1, 2003, or created after that date.

Cited. 44 CS 156.

Subsec. (1):

Subdiv. (a): Cited. 165 C. 364.

Cited. 25 CS 335. Cited. 38 CS 98. Subdiv. (a) cited. 40 CS 475.

Subsec. (2):

Cited. 25 CS 335.

Annotations to former section 42a-9-104:

Cited. 161 C. 242.

Cited. 38 CS 98.

Subdiv. (j):

Cited. 183 C. 369.

Cited. 40 CA 616, 624.

Cited 44 CS 156.



Section 42a-9-110 - Security interests arising under article 2 or 2A.

A security interest arising under section 42a-2-401, section 42a-2-505, subsection (3) of section 42a-2-711 or subsection (d) of section 42a-2A-724 is subject to this article. However, until the debtor obtains possession of the goods;

(1) The security interest is enforceable, even if subdivision (3) of subsection (b) of section 42a-9-203 has not been satisfied;

(2) Filing is not required to perfect the security interest;

(3) The rights of the secured party after default by the debtor are governed by article 2 or 2A; and

(4) The security interest has priority over a conflicting security interest created by the debtor.

(1959, P.A. 133, S. 9-110; P.A. 01-132, S. 10; P.A. 02-131, S. 96.)

History: P.A. 01-132 replaced former provisions re when a description of personal property or real estate is sufficient with provisions re when a security interest arising under certain provisions of article 2 is subject to this article; P.A. 02-131 added references to Sec. 42a-2A-724(d) and article 2A.



Section 42a-9-111 - Applicability of bulk transfer laws.

Section 42a-9-111 is repealed.

(1959, P.A. 133, S. 9-111; P.A. 93-107, S. 4.)



Section 42a-9-112 to 42a-9-116 - Where collateral is not owned by debtor. Security interests arising under article 2 on sales. Consignment. Investment property. Security interest arising in purchase or delivery of financial asset.

Sections 42a-9-112 to 42a-9-116, inclusive, are repealed, effective October 1, 2001.

(1959, P.A. 133, S. 9-112, 9-113; P.A. 76-369, S. 13; P.A. 93-314, S. 1; P.A. 97-182, S. 55, 56; P.A. 98-93, S. 13, 15; P.A. 01-132, S. 183.)



Section 42a-9-201 - General effectiveness of security agreement.

(a) Except as otherwise provided in this title, a security agreement is effective according to its terms between the parties, against purchasers of the collateral and against creditors.

(b) A transaction subject to this article is subject to any applicable rule of law which establishes a different rule for consumers and sections 36a-555 to 36a-573, inclusive, and sections 36a-770 to 36a-786, inclusive.

(c) In case of conflict between this article and a rule of law, statute or regulation described in subsection (b), the rule of law, statute or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) This article does not:

(1) Validate any rate, charge, agreement or practice that violates a rule of law, statute or regulation described in subsection (b); or

(2) Extend the application of the rule of law, statute or regulation to a transaction not otherwise subject to it.

(1959, P.A. 133, S. 9-201; P.A. 01-132, S. 11.)

History: P.A. 01-132 designated existing provision re general effectiveness of security agreement as Subsec. (a), added Subsec. (b) re applicability of consumer laws, added Subsec. (c) re primacy of other applicable law in case of conflict and designated existing provisions re deference to other applicable law as Subsec. (d) and amended to revise and rephrase provisions.

Cited. 18 CA 265.

Annotation to former Sec. 42a-9-203(4):

Cited. 231 C. 707.



Section 42a-9-202 - Title to collateral immaterial.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles or promissory notes, the provisions of this article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

(1959, P.A. 133, S. 9-202; P.A. 01-132, S. 12.)

History: P.A. 01-132 added “Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles or promissory notes” and deleted reference to provisions re “remedies”.

Cited. 25 CS 335.



Section 42a-9-203 - Attachment and enforceability of security interest. Proceeds. Supporting obligations. Formal requisites.

(a) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Except as otherwise provided in subsections (c) to (i), inclusive, of this section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) Value has been given;

(2) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) One of the following conditions is met:

(A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) The collateral is not a certificated security and is in the possession of the secured party under section 42a-9-313 pursuant to the debtor’s security agreement;

(C) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under section 42a-8-301 pursuant to the debtor’s security agreement; or

(D) The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights or electronic documents, and the secured party has control under section 42a-7-106, 42a-9-104, 42a-9-105, 42a-9-106 or 42a-9-107 pursuant to the debtor’s security agreement.

(c) Subsection (b) is subject to section 42a-4-210 on the security interest of a collecting bank, section 42a-5-118 on the security interest of a letter-of-credit issuer or nominated person, section 42a-9-110 on a security interest arising under article 2 or 2A, and section 42a-9-206 on security interests in investment property.

(d) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this article or by contract:

(1) The security agreement becomes effective to create a security interest in the person’s property; or

(2) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) The agreement satisfies subdivision (3) of subsection (b) of this section with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) Another agreement is not necessary to make a security interest in the property enforceable.

(f) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by section 42a-9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage or other lien.

(h) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

(1959, P.A. 133, S. 9-203; 1961, P.A. 116, S. 10; 1963, P.A. 526, S. 24; P.A. 76-369, S. 14; P.A. 79-435, S. 47; May Sp. Sess. P.A. 92-11, S. 28, 70; P.A. 97-182, S. 57; P.A. 01-132, S. 13; P.A. 02-131, S. 97; P.A. 04-64, S. 62.)

History: 1961 act corrected section reference in Subsec. (2) to include Sec. 42-98; 1963 act added reference to Sec. 42a-9-209 in Subsec. (2); P.A. 76-369 amended Subsec. (1) to specify that security interest is not enforceable against debtor or third parties “with respect to the collateral”, to delete reference to oil, gas or minerals to be extracted, to specify cover crops “growing or to be grown”, to delete provision which had stated that word “proceeds” is sufficient without further description in describing collateral and to add Subdivs. (b) and (c), inserted new Subsecs. (2) and (3), renumbering former Subsec. (2) accordingly; P.A. 79-435 added reference in Subsec. (1) to Sec. 42a-8-321 on security interests; May Sp. Sess. P.A. 92-11 amended Subsec. (1) to replace reference to Sec. 42a-4-208 with Sec. 42a-4-210; P.A. 97-182 amended Subsec. (1) to replace reference to “Sec. 42a-8-321 on security interests in securities” with reference to “Secs. 42a-9-115 and 42a-9-116 on security interests in investment property” and to add in Subdiv. (a) “the collateral is investment property and the secured party has control pursuant to agreement”; P.A. 01-132 substantially revised, rephrased and reordered section and replaced numeric Subsec. designators with alphabetic designators and alphabetic Subdiv. designators with numeric designators; P.A. 02-131 amended Subsec. (c) by adding reference to article 2A; P.A. 04-64 amended Subsec. (b) by making a technical change and, in Subdiv. (3)(D), adding “or electronic documents” and reference to Sec. 42a-7-106 to conform to revisions made to article 7 by the same act.

Cited. 4 CA 58.



Section 42a-9-204 - After-acquired property. Future advances.

(a) Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) A security interest does not attach under a term constituting an after-acquired property clause to:

(1) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten days after the secured party gives value; or

(2) A commercial tort claim.

(c) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

(1959, P.A. 133, S. 9-204; P.A. 76-369, S. 15; P.A. 01-132, S. 14.)

History: P.A. 76-369 deleted former Subsecs. (1) to (4)(a) re attachment of security interest and debtor’s rights, inserted new Subsec. (1), designated former Subsec. (4)(b) as Subsec. (2) and renumbered former Subsec. (5) as Subsec. (3); P.A. 01-132 redesignated former Subsecs. (1), (2) and (3) as Subsecs. (a), (b) and (c), amended Subsec. (a) to rephrase provisions, amended Subsec. (b) to rephrase provisions and add Subdiv. (2) re commercial tort claim and amended Subsec. (c) to rephrase provisions.

Subsec. (1):

Mere possession of property by debtor does not give him rights in it which he is required to have before it can be collateral in a security transaction. 25 CS 333.

Subsec. (3):

Cited. 25 CS 335. Cited. 35 CS 73.



Section 42a-9-205 - Use or disposition of collateral permissible.

(a) A security interest is not invalid or fraudulent against creditors solely because:

(1) The debtor has the right or ability to:

(A) Use, commingle or dispose of all or part of the collateral, including returned or repossessed goods;

(B) Collect, compromise, enforce or otherwise deal with collateral;

(C) Accept the return of collateral or make repossessions; or

(D) Use, commingle or dispose of proceeds; or

(2) The secured party fails to require the debtor to account for proceeds or replace collateral.

(b) This section does not relax the requirements of possession if attachment, perfection or enforcement of a security interest depends upon possession of the collateral by the secured party.

(1959, P.A. 133, S. 9-205; P.A. 76-369, S. 16; P.A. 01-132, S. 15.)

History: P.A. 76-369 deleted reference to collection or compromise of contract rights; P.A. 01-132 rephrased provisions and inserted Subsec., Subdiv. and Subpara. designators.



Section 42a-9-206 - Security interest arising in purchase or delivery of financial asset.

(a) A security interest in favor of a securities intermediary attaches to a person’s security entitlement if:

(1) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) The securities intermediary credits the financial asset to the buyer’s securities account before the buyer pays the securities intermediary.

(b) The security interest described in subsection (a) secures the person’s obligation to pay for the financial asset.

(c) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) The security or other financial asset:

(A) In the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

(B) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) The agreement calls for delivery against payment.

(d) The security interest described in subsection (c) secures the obligation to make payment for the delivery.

(1959, P.A. 133, S. 9-206; 1963, P.A. 526, S. 22; P.A. 01-132, S. 16.)

History: 1963 act added references to lessees and lessors in Subsec. (1); P.A. 01-132 replaced former provisions re enforceability of agreement by a buyer or lessee not to assert claims or defenses against an assignee and re applicability of article 2 to a sale and the seller’s warranties when a seller retains a purchase money security interest in goods with provisions re security interest arising in the purchase or delivery of financial asset.



Section 42a-9-206a - Effectiveness of security agreement in household furniture.

Any agreement for security in household furniture owned and in the possession of an individual and used primarily for housekeeping purposes shall be effective only to the extent that the agreement involves a purchase-money security interest as provided in section 42a-9-103a.

(P.A. 01-132, S. 182.)



Section 42a-9-207 - Rights and duties of secured party having possession or control of collateral.

(a) Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party’s possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) The risk of accidental loss or damage is on the secured party to the extent of a deficiency in any effective insurance coverage;

(3) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) The secured party may use or operate the collateral:

(A) For the purpose of preserving the collateral or its value;

(B) As permitted by an order of a court having competent jurisdiction; or

(C) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Except as otherwise agreed by a debtor other than a consumer debtor or as otherwise provided in subsection (d) of this section, a secured party having possession of collateral or control of collateral under section 42a-7-106, 42a-9-104, 42a-9-105, 42a-9-106 or 42a-9-107:

(1) May hold as additional security any proceeds, except money or funds, received from the collateral;

(2) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) May create a security interest in the collateral.

(d) If the secured party is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor:

(1) Subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) To charge back uncollected collateral; or

(B) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) Subsections (b) and (c) do not apply.

(1959, P.A. 133, S. 9-207; P.A. 01-132, S. 17; P.A. 04-64, S. 63.)

History: P.A. 01-132 substantially revised and reordered provisions including replacing numeric Subsec. designators with alphabetic designators and alphabetic Subdiv. designators with numeric designators, amending Subsec. (b)(2) to shift the risk of accidental loss or damage from the debtor to the secured party and adding Subsec. (d) re applicability of section if the secured party is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor; P.A. 04-64 amended Subsec. (c) by making a technical change and adding reference to Sec. 42a-7-106 to conform to revisions made to article 7 by the same act.



Section 42a-9-208 - Additional duties of secured party having control of collateral.

(a) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations or otherwise give value.

(b) Within ten days after receiving an authenticated demand by the debtor:

(1) A secured party having control of a deposit account under subdivision (2) of subsection (a) of section 42a-9-104 shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) A secured party having control of a deposit account under subdivision (3) of subsection (a) of section 42a-9-104 shall:

(A) Pay the debtor the balance on deposit in the deposit account; or

(B) Transfer the balance on deposit into a deposit account in the debtor’s name;

(3) A secured party, other than a buyer, having control of electronic chattel paper under section 42a-9-105 shall:

(A) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) A secured party having control of investment property under subdivision (2) of subsection (d) of section 42a-8-106 or subsection (b) of section 42a-9-106 shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) A secured party having control of a letter-of-credit right under section 42a-9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) A secured party having control of an electronic document shall:

(A) Give control of the electronic document to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

(1959, P.A. 133, S. 9-208; P.A. 01-132, S. 18; P.A. 04-64, S. 64.)

History: P.A. 01-132 replaced former provisions re request by a debtor for a statement of account or a list of the collateral with provisions re additional duties of a secured party having control of collateral; P.A. 04-64 added Subsec. (b)(6) re control of electronic document to conform to revisions made to article 7 by the same act.



Section 42a-9-209 - Duties of secured party if account debtor has been notified of assignment.

(a) Except as otherwise provided in subsection (c), this section applies if:

(1) There is no outstanding secured obligation; and

(2) The secured party is not committed to make advances, incur obligations or otherwise give value.

(b) Within ten days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under subsection (a) of section 42a-9-406 an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) This section does not apply to an assignment constituting the sale of an account, chattel paper or payment intangible.

(1963, P.A. 526, S. 23; P.A. 01-132, S. 19.)

History: P.A. 01-132 replaced former provisions re effectiveness of a security agreement in household furniture with provisions re duties of a secured party if an account debtor has been notified of an assignment.



Section 42a-9-210 - Request for accounting. Request regarding list of collateral or statement of account.

(a) In this section:

(1) “Request” means a record of a type described in subdivision (2), (3) or (4) of this subsection.

(2) “Request for an accounting” means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) “Request regarding a list of collateral” means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) “Request regarding a statement of account” means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Subject to subsections (c), (d), (e) and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor, shall comply with a request within fourteen days after receipt:

(1) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within fourteen days after receipt.

(d) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the collateral; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient’s interest in the collateral.

(e) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the obligations; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient’s interest in the obligations.

(f) A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

(P.A. 01-132, S. 20.)

Cited. 221 C. 77.



Section 42a-9-301 - Law governing perfection and priority of security interests.

Except as otherwise provided in sections 42a-9-303 to 42a-9-306, inclusive, the following rules determine the law governing perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in subdivision (4) of this section, while tangible negotiable documents, goods, instruments, money or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) Perfection of a security interest in the goods by filing a fixture filing;

(B) Perfection of a security interest in timber to be cut; and

(C) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection and the priority of a security interest in as-extracted collateral.

(1959, P.A. 133, S. 9-301; P.A. 76-369, S. 17; P.A. 93-21, S. 1; P.A. 97-182, S. 58; P.A. 01-132, S. 21; P.A. 04-64, S. 65.)

History: P.A. 76-369 added reference to buyers of farm products in Subsec. (1)(c), deleted reference to contract rights in Subsec. (1)(d), deleted provision in Subsec. (3) which stated “Unless all the creditors represented had knowledge of the security interest such a representative of creditors is a lien creditor without knowledge even though he personally has knowledge of the security interest”, added Subsec. (4), and changed wording slightly in Subsecs. (1)(a) and (2) for clarity; P.A. 93-21 amended Subsec. (2) to increase the number of days from 10 to 20 in which the filing of the purchase money security interest is made after the debtor receives possession of the collateral; P.A. 97-182 amended Subsec. (1)(d) to add “investment property”; P.A. 01-132 replaced former provisions re persons who take priority over an unperfected security interest and when a person who becomes a lien creditor takes subject to the security interest with provisions re the law governing perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral; P.A. 04-64 amended Subdiv. (3) by making a technical change and adding reference to “tangible” negotiable documents to conform to revisions made to article 7 by the same act.

Auto brought into Connecticut with perfected interest has perfected interest for four months without filing. 6 Conn. Cir. Ct. 499.



Section 42a-9-302 - Law governing perfection and priority of agricultural liens.

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of an agricultural lien on the farm products.

(1959, P.A. 133, S. 9-302; 1961, P.A. 116, S. 11; 573, S. 4; 1963, P.A. 650, S. 2; P.A. 76-369, S. 18; P.A. 79-435, S. 48; P.A. 85-246, S. 21; May Sp. Sess. P.A. 92-11, S. 29, 70; P.A. 97-182, S. 59; P.A. 01-132, S. 22.)

History: 1961 acts amended Subsec. (4) for conformity with motor vehicle certificate of title act and added Subsec. (5); 1963 act specified that article provisions do not apply to “a security interest in property in the state of Connecticut created pursuant to chapter 128”; P.A. 76-369 amended Subsec. (1) to delete exception re purchase money security interest in farm equipment with purchase price of $2500 or less, unless equipment is a fixture under Sec. 42a-9-313 or a motor vehicle which must be licensed, inserting in its stead exception re security interest created by assignment of beneficial interest in trust or estate, to clarify Subdiv. (d), to delete contract rights in Subdiv. (e) and to add Subdiv. (g), deleted former Subsecs. (3) and (4) which excepted security interests in property in this or other states from filing requirements under certain circumstances and which outlined perfection of security interest in certain vehicles, inserting new Subsecs. (3) and (4) in their stead; P.A. 79-435 included “securities as provided in section 42a-8-321” in Subsec. (1)(f); P.A. 85-246 deleted reference to street railway company in Subsec. (5); May Sp. Sess. P.A. 92-11 amended Subsec. (1)(f) to replace reference to Sec. 42a-4-208 with Sec. 42a-4-210; P.A. 97-182 amended Subsec. (1) to add “certificated securities” in Subdiv. (b), delete in Subdiv. (f) a reference to a security interest “in securities as provided in Sec. 42a-8-321” and add Subdiv. (h) re a security interest in investment property which is perfected without filing under Sec. 42a-9-115 or 42a-9-116; P.A. 01-132 replaced former provisions re when filing is required to perfect a security interest and security interests to which the filing provisions of this article do not apply with provisions re the law governing perfection, the effect of perfection or nonperfection and the priority of an agricultural lien on farm products.



Section 42a-9-303 - Law governing perfection and priority of security interests in goods covered by a certificate of title.

(a) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

(1959, P.A. 133, S. 9-303; P.A. 01-132, S. 23.)

History: P.A. 01-132 replaced former provisions re when a security interest is perfected and when a security interest is deemed to be perfected continuously with provisions re the law governing perfection, the effect of perfection or nonperfection and the priority of a security interest in goods covered by a certificate of title.



Section 42a-9-304 - Law governing perfection and priority of security interests in deposit accounts.

(a) The local law of a bank’s jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a deposit account maintained with that bank.

(b) The following rules determine a bank’s jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank’s jurisdiction for purposes of this part, this article or this title, that jurisdiction is the bank’s jurisdiction.

(2) If subdivision (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank’s jurisdiction.

(3) If neither subdivision (1) nor subdivision (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank’s jurisdiction.

(4) If none of the preceding subdivisions applies, the bank’s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer’s account is located.

(5) If none of the preceding subdivisions applies, the bank’s jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

(1959, P.A. 133, S. 9-304; P.A. 76-369, S. 19, 20; P.A. 79-435, S. 49; P.A. 96-198, S. 24; P.A. 97-182, S. 60; P.A. 01-132, S. 24.)

History: P.A. 76-369 included security interests “in money” in Subsec. (1) and added reference to Subsecs. (2) and (3) of Sec. 42a-9-306 and specified in Subsec. (5)(a) that priority between conflicting security interests in goods is subject to Sec. 42a-9-312(3); P.A. 79-435 specified applicability to instruments “other than certificated securities” in Subsecs. (1), (4) and (5); P.A. 96-198 amended Subsec. (1) to add provision that a security interest in the rights to proceeds of a written letter of credit can be perfected only by the secured party’s taking possession of the letter of credit; P.A. 97-182 amended Subsecs. (1), (4) and (5) to make provisions applicable to a security interest in a certificated security by deleting the provisions that excluded certificated securities from the term “instruments” and amended Subsec. (5) to include the delivery of a certificated security in Subdiv. (b); P.A. 01-132 replaced former provisions re manner of perfecting a security interest in instruments, documents, proceeds of a letter of credit and goods covered by documents and temporary perfection without filing or transfer of possession with provisions re the law governing perfection, the effect of perfection or nonperfection and the priority of a security interest in a deposit account maintained with a bank.



Section 42a-9-305 - Law governing perfection and priority of security interests in investment property.

(a) Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer’s jurisdiction as specified in subsection (d) of section 42a-8-110 governs perfection, the effect of perfection or nonperfection and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary’s jurisdiction as specified in subsection (e) of section 42a-8-110 governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary’s jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a commodity contract or commodity account.

(b) The following rules determine a commodity intermediary’s jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary’s jurisdiction for purposes of this part, this article or this title, that jurisdiction is the commodity intermediary’s jurisdiction.

(2) If subdivision (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary’s jurisdiction.

(3) If neither subdivision (1) nor subdivision (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary’s jurisdiction.

(4) If none of the preceding subdivisions applies, the commodity intermediary’s jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer’s account is located.

(5) If none of the preceding subdivisions applies, the commodity intermediary’s jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) The local law of the jurisdiction in which the debtor is located governs:

(1) Perfection of a security interest in investment property by filing;

(2) Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

(1959, P.A. 133, S. 9-305; P.A. 76-369, S. 21; P.A. 77-604, S. 26, 84; P.A. 79-435, S. 50; P.A. 96-198, S. 25; P.A. 97-182, S. 61; June Sp. Sess. P.A. 98-1, S. 33, 121; P.A. 01-132, S. 25.)

History: P.A. 76-369 specified applicability of provisions to security interests in money; P.A. 77-604 made technical correction; P.A. 79-435 specified applicability to instruments “other than certificated securities”; P.A. 96-198 added provision that a security interest in the right to proceeds of a written letter of credit may be perfected by the secured party’s taking possession of the letter of credit; P.A. 97-182 made provisions applicable to a security interest in certificated securities by deleting the provision that excluded certificated securities from the term “instrument”; June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998 (Revisor’s note: In codifying this section the Revisors deleted the words “other than certificated securities” to reflect the deletion of these words by P.A. 97-182); P.A. 01-132 replaced former provisions re when possession by the secured party perfects a security interest with provisions re the law governing perfection, the effect of perfection or nonperfection and the priority of a security interest in investment property.



Section 42a-9-306 - Law governing perfection and priority of security interests in letter-of-credit rights.

(a) Subject to subsection (c), the local law of the issuer’s jurisdiction or a nominated person’s jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a letter-of-credit right if the issuer’s jurisdiction or nominated person’s jurisdiction is a state.

(b) For purposes of this part, an issuer’s jurisdiction or nominated person’s jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in section 42a-5-116.

(c) This section does not apply to a security interest that is perfected only under subsection (d) of section 42a-9-308.

(1959, P.A. 133, S. 9-306; P.A. 76-369, S. 22; P.A. 97-182, S. 62; P.A. 01-132, S. 26.)

History: P.A. 76-369 redefined “proceeds” and included deposit accounts as “cash proceeds” in Subsec. (1), clarified financing statement required in Subsec. (3), clarified applicability of Subsec. (4) to deposit accounts and clarified provisions of that Subsec. re security interest in debtor’s cash and accounts; P.A. 97-182 added new Subsec. (3)(c) re the circumstance when the original collateral was investment property and the proceeds are identifiable cash proceeds, relettering former Subdiv. (c) as (d); P.A. 01-132 replaced former provisions re the rights of a secured party upon disposition of collateral and in proceeds with provisions re the law governing perfection, the effect of perfection or nonperfection and the priority of a security interest in a letter-of-credit right.



Section 42a-9-307 - *(See end of section for amended version and effective date.) Location of debtor.

(a) In this section, “place of business” means a place where a debtor conducts its affairs.

(b) Except as otherwise provided in this section, the following rules determine a debtor’s location:

(1) A debtor who is an individual is located at the individual’s principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Subsection (b) applies only if a debtor’s residence, place of business or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording or registration system as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) A person that ceases to exist, have a residence or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) A registered organization that is organized under the law of a state is located in that state.

(f) Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1) In the state that the law of the United States designates, if the law designates a state of location;

(2) In the state that the registered organization, branch or agency designates, if the law of the United States authorizes the registered organization, branch or agency to designate its state of location; or

(3) In the District of Columbia, if neither subdivision (1) nor subdivision (2) applies.

(g) A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:

(1) The suspension, revocation, forfeiture or lapse of the registered organization’s status as such in its jurisdiction of organization; or

(2) The dissolution, winding up or cancellation of the existence of the registered organization.

(h) The United States is located in the District of Columbia.

(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) This section applies only for purposes of this part.

(1959, P.A. 133, S. 9-307; P.A. 76-369, S. 23; P.A. 01-132, S. 27.)

*Note: On and after July 1, 2013, this section, as amended by section 3 of public act 11-108, is to read as follows:

“Sec. 42a-9-307. Location of debtor. (a) In this section, “place of business” means a place where a debtor conducts its affairs.

(b) Except as otherwise provided in this section, the following rules determine a debtor’s location:

(1) A debtor who is an individual is located at the individual’s principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Subsection (b) of this section applies only if a debtor’s residence, place of business or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording or registration system as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) of this section does not apply, the debtor is located in the District of Columbia.

(d) A person that ceases to exist, have a residence or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c) of this section.

(e) A registered organization that is organized under the law of a state is located in that state.

(f) Except as otherwise provided in subsection (i) of this section, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1) In the state that the law of the United States designates, if the law designates a state of location;

(2) In the state that the registered organization, branch or agency designates, if the law of the United States authorizes the registered organization, branch or agency to designate its state of location, including by designating its main office, home office or other comparable office; or

(3) In the District of Columbia, if neither subdivision (1) nor subdivision (2) of this subsection applies.

(g) A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) of this section notwithstanding:

(1) The suspension, revocation, forfeiture or lapse of the registered organization’s status as such in its jurisdiction of organization; or

(2) The dissolution, winding up or cancellation of the existence of the registered organization.

(h) The United States is located in the District of Columbia.

(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) This section applies only for purposes of this part.”

(1959, P.A. 133, S. 9-307; P.A. 76-369, S. 23; P.A. 01-132, S. 27; P.A. 11-108, S. 3.)

History: P.A. 76-369 removed purchase of farm equipment with original purchase price of $2500 or less other than fixtures from purview of Subsec. (2) and added Subsec. (3); P.A. 01-132 replaced former provisions re when a buyer takes free of a security interest with provisions re rules determining a debtor’s location; P.A. 11-108 amended Subsec. (f)(2) to add “including by designating its main office, home office or other comparable office”, and made technical changes, effective July 1, 2013.



Section 42a-9-308 - When security interest or agricultural lien is perfected. Continuity of perfection.

(a) Except as otherwise provided in this section and section 42a-9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in sections 42a-9-310 to 42a-9-316, inclusive, have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in section 42a-9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this article and is later perfected by another method under this article, without an intermediate period when it was unperfected.

(d) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage or other lien on personal or real property securing the right.

(f) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

(1959, P.A. 133, S. 9-308; P.A. 76-369, S. 24; P.A. 01-132, S. 28.)

History: P.A. 76-369 rephrased provision re priority of purchaser of chattel paper or instrument over security interest and deleted “nonnegotiable” as modifier of “instrument”; P.A. 01-132 replaced former provisions re when a purchaser of chattel paper or an instrument has priority over a security interest in the chattel paper or instrument with provisions re when a security interest or agricultural lien is perfected and the continuity of perfection.

Cited. 221 C. 77.



Section 42a-9-309 - Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) A purchase-money security interest in consumer goods, except as otherwise provided in subsection (b) of section 42a-9-311 with respect to consumer goods that are subject to a statute or treaty described in subsection (a) of section 42a-9-311;

(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor’s outstanding accounts or payment intangibles;

(3) A sale of a payment intangible;

(4) A sale of a promissory note;

(5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) A security interest arising under section 42a-2-401, section 42a-2-505, subsection (3) of section 42a-2-711 or subsection (d) of section 42a-2A-724, until the debtor obtains possession of the collateral;

(7) A security interest of a collecting bank arising under section 42a-4-210;

(8) A security interest of an issuer or nominated person arising under section 42a-5-118;

(9) A security interest arising in the delivery of a financial asset under subsection (c) of section 42a-9-206;

(10) A security interest in investment property created by a broker or securities intermediary;

(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) A security interest created by an assignment of a beneficial interest in a decedent’s estate.

(1959, P.A. 133, S. 9-309; P.A. 79-435, S. 51; P.A. 97-182, S. 63; P.A. 01-132, S. 29; P.A. 02-131, S. 98.)

History: P.A. 79-435 substituted reference to Sec. 42a-8-302 for reference to Sec. 42a-8-301; P.A. 97-182 replaced “bona fide purchaser” with “protected purchaser” and replaced reference to Sec. 42a-8-302 with Sec. 42a-8-303; P.A. 01-132 replaced former provisions re protection of purchasers of instruments, documents and securities with provisions re security interests that are perfected when they attach; P.A. 02-131 amended Subdiv. (6) by adding reference to Sec. 42a-2A-724(d).



Section 42a-9-310 - When filing required to perfect security interest or agricultural lien. Security interests and agricultural liens. Security interests and agricultural liens to which filing provisions do not apply.

(a) Except as otherwise provided in subsection (b) of this section and subsection (b) of section 42a-9-312, a financing statement must be filed to perfect all security interests and agricultural liens.

(b) The filing of a financing statement is not necessary to perfect a security interest:

(1) That is perfected under subsection (d), (e), (f) or (g) of section 42a-9-308;

(2) That is perfected under section 42a-9-309 when it attaches;

(3) In property subject to a statute, regulation or treaty described in subsection (a) of section 42a-9-311;

(4) In goods in possession of a bailee which is perfected under subdivision (1) or (2) of subsection (d) of section 42a-9-312;

(5) In certificated securities, documents, goods or instruments which is perfected without filing, control or possession under subsection (e), (f) or (g) of section 42a-9-312;

(6) In collateral in the secured party’s possession under section 42a-9-313;

(7) In a certificated security which is perfected by delivery of the security certificate to the secured party under section 42a-9-313;

(8) In deposit accounts, electronic chattel paper, electronic documents, investment property or letter-of-credit rights which is perfected by control under section 42a-9-314;

(9) In proceeds which is perfected under section 42a-9-315; or

(10) That is perfected under section 42a-9-316.

(c) If a secured party assigns a perfected security interest or agricultural lien, a filing under this article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

(1959, P.A. 133, S. 9-310; P.A. 01-132, S. 30; P.A. 04-64, S. 66.)

History: P.A. 01-132 replaced former provisions re priority of certain liens upon goods arising by operation of law with provisions re when the filing of a financing statement is necessary to perfect a security interest or agricultural lien and re security interests to which the filing provisions do not apply; P.A. 04-64 amended Subsec. (b)(5) by adding “control” and Subsec. (b)(8) by adding “electronic documents” to conform to revisions made to article 7 by the same act.

Cited. 1 CA 595.

Subsec. (1):

Cited. 25 CS 335. Cited. 31 CS 523. Subdivision (e): Cited. 33 CS 616.

Subsec. (2):

Cited. 18 CA 265.



Section 42a-9-311 - *(See end of section for amended version and effective date.) Perfection of security interests in property subject to certain statutes, regulations and treaties.

(a) Except as otherwise provided in subsection (d) of this section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation or treaty of the United States whose requirements for a security interest’s obtaining priority over the rights of a lien creditor with respect to the property preempt subsection (a) of section 42a-9-310;

(2) Any certificate-of-title statute covering automobiles, trailers, mobile homes, boats, farm tractors or the like, which provides for a security interest to be indicated on the certificate as a condition or result of perfection, and any non-Uniform Commercial Code filing statute, including chapter 247, section 21-67a, section 49-5, chapter 282 and chapter 283; or

(3) A certificate-of-title statute of another jurisdiction which provides for a security interest to be indicated on the certificate as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with the requirements of a statute, regulation or treaty described in subsection (a) of this section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this article. Except as otherwise provided in subsection (d) of this section, section 42a-9-313 and subsections (d) and (e) of section 42a-9-316 for goods covered by a certificate of title, a security interest in property subject to a statute, regulation or treaty described in subsection (a) of this section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Except as otherwise provided in subsection (d) of this section and subsections (d) and (e) of section 42a-9-316, duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation or treaty described in subsection (a) of this section are governed by the statute, regulation or treaty. In other respects, the security interest is subject to this article.

(d) During any period in which collateral subject to a statute specified in subdivision (2) of subsection (a) of this section is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

(1959, P.A. 133, S. 9-311; P.A. 01-132, S. 31; P.A. 02-131, S. 99; P.A. 03-62, S. 4, 5.)

*Note: On and after July 1, 2013, this section, as amended by section 4 of public 11-108, is to read as follows:

“Sec. 42a-9-311. Perfection of security interests in property subject to certain statutes, regulations and treaties. (a) Except as otherwise provided in subsection (d) of this section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation or treaty of the United States whose requirements for a security interest’s obtaining priority over the rights of a lien creditor with respect to the property preempt subsection (a) of section 42a-9-310;

(2) Any statute covering automobiles, trailers, mobile homes, boats, farm tractors or the like, which provides for a security interest to be indicated on a certificate of title as a condition or result of perfection, and any non-Uniform Commercial Code filing statute, including chapter 247, section 21-67a, section 49-5, chapter 282 and chapter 283; or

(3) A statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest’s obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with the requirements of a statute, regulation or treaty described in subsection (a) of this section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this article. Except as otherwise provided in subsection (d) of this section, section 42a-9-313 and subsections (d) and (e) of section 42a-9-316 for goods covered by a certificate of title, a security interest in property subject to a statute, regulation or treaty described in subsection (a) of this section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Except as otherwise provided in subsection (d) of this section and subsections (d) and (e) of section 42a-9-316, duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation or treaty described in subsection (a) of this section are governed by the statute, regulation or treaty. In other respects, the security interest is subject to this article.

(d) During any period in which collateral subject to a statute specified in subdivision (2) of subsection (a) of this section is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.”

(1959, P.A. 133, S. 9-311; P.A. 01-132, S. 31; P.A. 02-131, S. 99; P.A. 03-62, S. 4, 5; P.A. 11-108, S. 4.)

History: P.A. 01-132 replaced former provisions re the alienability of the debtor’s rights in collateral with provisions re the perfection of a security interest in property subject to certain statutes, regulations and treaties; P.A. 02-131 amended Subsec. (d) by adding “or leasing”; P.A. 03-62 amended Subsec. (a)(2) to delete reference to a non-Uniform-Commercial-Code “central” filing statute and amended Subsec. (d) to delete reference to a person in the business of “leasing” goods of that kind; P.A. 11-108 amended Subsec. (a) by replacing in Subdivs. (2) and (3) “certificate-of-title statute” with “statute” and “the certificate” with “a certificate of title”, effective July 1, 2013.



Section 42a-9-312 - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money. Perfection by permissive filing. Temporary perfection without filing or transfer of possession.

(a) A security interest in chattel paper, negotiable documents, instruments or investment property may be perfected by filing.

(b) Except as otherwise provided in subsections (c) and (d) of section 42a-9-315 for proceeds:

(1) A security interest in a deposit account may be perfected only by control under section 42a-9-314;

(2) And except as otherwise provided in subsection (d) of section 42a-9-308, a security interest in a letter-of-credit right may be perfected only by control under section 42a-9-314; and

(3) A security interest in money may be perfected only by the secured party’s taking possession under section 42a-9-313.

(c) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) A security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) Issuance of a document in the name of the secured party;

(2) The bailee’s receipt of notification of the secured party’s interest; or

(3) Filing as to the goods.

(e) A security interest in certificated securities, negotiable documents or instruments is perfected without filing or the taking of possession or control for a period of twenty days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) Ultimate sale or exchange; or

(2) Loading, unloading, storing, shipping, transshipping, manufacturing, processing or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) A perfected security interest in a certificated security or instrument remains perfected for twenty days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) Ultimate sale or exchange; or

(2) Presentation, collection, enforcement, renewal or registration of transfer.

(h) After the twenty-day period specified in subsection (e), (f) or (g) expires, perfection depends upon compliance with this article.

(1959, P.A. 133, S. 9-312; P.A. 76-369, S. 25; P.A. 79-435, S. 52; P.A. 83-587, S. 55, 96; May Sp. Sess. P.A. 92-11, S. 30, 70; P.A. 93-21, S. 2; P.A. 97-182, S. 64; P.A. 01-132, S. 32; P.A. 04-64, S. 67.)

History: P.A. 76-369 replaced detailed listing of sections with general reference to “other sections of this part” and added reference to Secs. 42a-9-103a and 42a-9-114 in Subsec. (1), imposed new conditions for priority of purchase money security interest in inventory on conflicting security interest and applied those conditions to “priority in identifiable cash proceeds on or before the delivery of the inventory to a buyer” in Subsec. (3), included “proceeds” in Subsec. (4), restated method for determining priority in Subsec. (5), replaced Subsec. (6) which had stated that for purpose of priority rules a continuously perfected security interest is treated as if perfected by filing if it was so originally perfected and treated as perfected otherwise if not originally perfected by filing and added Subsec. (7) re future advances; P.A. 79-435 added reference to Sec. 42a-8-321 in Subsec. (7); P.A. 83-587 made a technical amendment; May Sp. Sess. P.A. 92-11 amended Subsec. (1) to replace reference to Sec. 42a-4-208 with Sec. 42a-4-210; P.A. 93-21 amended Subsec. (4) to increase from 10 to 20 the number of days within which the purchase money security interest is perfected after the debtor receives possession of the collateral; P.A. 97-182 amended Subsec. (1) to add reference to Sec. 42a-9-115 on security interests in investment property and amended Subsec. (7) to replace reference to Sec. 42a-8-321 on securities with reference to Sec. 42a-9-115 or 42a-9-116 on investment property; P.A. 01-132 replaced former provisions re priorities among conflicting security interests in the same collateral with provisions re manner of perfecting a security interest in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money, perfection by permissive filing and temporary perfection without filing or transfer of possession; P.A. 04-64 amended Subsec. (e) by adding “or control” to conform to revisions made to article 7 by the same act.



Section 42a-9-313 - When possession by or delivery to secured party perfects security interest without filing.

(a) Except as otherwise provided in subsection (b) of this section, a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under section 42a-8-301.

(b) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in subsection (d) of section 42a-9-316.

(c) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party or a lessee of the collateral from the debtor in the ordinary course of the debtor’s business, when:

(1) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party’s benefit; or

(2) The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party’s benefit.

(d) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under section 42a-8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party’s benefit.

(g) If a person acknowledges that it holds possession for the secured party’s benefit:

(1) The acknowledgment is effective under subsection (c) of this section or subsection (a) of section 42a-8-301, even if the acknowledgment violates the rights of a debtor; and

(2) Unless the person otherwise agrees or law other than this article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor’s business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) To hold possession of the collateral for the secured party’s benefit; or

(2) To redeliver the collateral to the secured party.

(i) A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this article otherwise provides.

(1959, P.A. 133, S. 9-313; P.A. 76-369, S. 26; P.A. 01-132, S. 33; P.A. 04-64, S. 68.)

History: P.A. 76-369 deleted former Subsecs. (1) to (4) re security interests in fixtures with new provisions incorporated as Subsecs. (1) to (7) and renumbered former Subsec. (5) as (8); P.A. 01-132 replaced former provisions re priority of security interests in fixtures with provisions re when a secured party may perfect a security interest without filing by taking possession or delivery; P.A. 04-64 amended Subsec. (a) by adding “tangible” to conform to revisions made to article 7 by the same act.

Security interest was perfected by the secured party taking possession of the collateral and prevailed against an attempt to take possession under a tax warrant the following day. 168 C. 152.



Section 42a-9-314 - Perfection by control.

(a) A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper or electronic documents may be perfected by control of the collateral under section 42a-7-106, 42a-9-104, 42a-9-105, 42a-9-106 or 42a-9-107.

(b) A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights or electronic documents is perfected by control under section 42a-7-106, 42a-9-104, 42a-9-105 or 42a-9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) A security interest in investment property is perfected by control under section 42a-9-106 from the time the secured party obtains control and remains perfected by control until:

(1) The secured party does not have control; and

(2) One of the following occurs:

(A) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

(1959, P.A. 133, S. 9-314; P.A. 01-132, S. 34; P.A. 04-64, S. 69.)

History: P.A. 01-132 replaced former provisions re accessions with provisions re when a security interest is perfected by control; P.A. 04-64 amended Subsecs. (a) and (b) by adding “or electronic documents” and adding reference to Sec. 42a-7-106 to conform to revisions made to article 7 by the same act.



Section 42a-9-315 - Secured party’s rights on disposition of collateral and in proceeds.

(a) Except as otherwise provided in this article and in subsection (2) of section 42a-2-403:

(1) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) A security interest attaches to any identifiable proceeds of collateral.

(b) Proceeds that are commingled with other property are identifiable proceeds:

(1) If the proceeds are goods, to the extent provided by section 42a-9-336; and

(2) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this article with respect to commingled property of the type involved.

(c) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) The following conditions are satisfied:

(A) A filed financing statement covers the original collateral;

(B) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) The proceeds are not acquired with cash proceeds;

(2) The proceeds are identifiable cash proceeds; or

(3) The security interest in the proceeds is perfected other than under subsection (c) of this section when the security interest attaches to the proceeds or within twenty days thereafter.

(e) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subdivision (1) of subsection (d) of this section becomes unperfected at the later of:

(1) When the effectiveness of the filed financing statement lapses under section 42a-9-515 or is terminated under section 42a-9-513; or

(2) The twenty-first day after the security interest attaches to the proceeds.

(1959, P.A. 133, S. 9-315; P.A. 01-132, S. 35.)

History: P.A. 01-132 replaced former provisions re priority of a security interest when goods are commingled or processed with provisions re the rights of a secured party upon disposition of collateral and in proceeds.

Cited. 38 CS 98.

Subsec. (1):

Cited. 221 C. 530.

Subsec. (2):

Cited. 221 C. 536.

Cited. 31 CS 524. Cited. 39 CS 39.



Section 42a-9-316 - *(See end of section for amended version and effective date.) Continued perfection of security interest following change in governing law.

(a) A security interest perfected pursuant to the law of the jurisdiction designated in subdivision (1) of section 42a-9-301 or subsection (c) of section 42a-9-305 remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) The expiration of four months after a change of the debtor’s location to another jurisdiction;

(3) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction; or

(4) The expiration of one year after a new debtor located in another jurisdiction becomes bound under subsection (d) of section 42a-9-203.

(b) If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) Thereafter the collateral is brought into another jurisdiction; and

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under subsection (b) of section 42a-9-311 or section 42a-9-313 are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) The expiration of four months after the goods had become so covered.

(f) A security interest in deposit accounts, letter-of-credit rights or investment property which is perfected under the law of the bank’s jurisdiction, the issuer’s jurisdiction, a nominated person’s jurisdiction, the securities intermediary’s jurisdiction or the commodity intermediary’s jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(1959, P.A. 133, S. 9-316; P.A. 01-132, S. 36.)

*Note: On and after July 1, 2013, this section, as amended by section 5 of public act 11-108, is to read as follows:

“Sec. 42a-9-316. Effect of change in governing law. (a) A security interest perfected pursuant to the law of the jurisdiction designated in subdivision (1) of section 42a-9-301 or subsection (c) of section 42a-9-305 remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) The expiration of four months after a change of the debtor’s location to another jurisdiction; or

(3) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) If a security interest described in subsection (a) of this section becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) Thereafter the collateral is brought into another jurisdiction; and

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Except as otherwise provided in subsection (e) of this section, a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) A security interest described in subsection (d) of this section becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under subsection (b) of section 42a-9-311 or section 42a-9-313 are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) The expiration of four months after the goods had become so covered.

(f) A security interest in deposit accounts, letter-of-credit rights or investment property which is perfected under the law of the bank’s jurisdiction, the issuer’s jurisdiction, a nominated person’s jurisdiction, the securities intermediary’s jurisdiction or the commodity intermediary’s jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) If a security interest described in subsection (f) of this section becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in subdivision (1) of section 42a-9-301 or subsection (c) of section 42a-9-305 is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under subdivision (1) of this subsection becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in subdivision (1) of section 42a-9-301 or subsection (c) of section 42a-9-305 or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in subdivision (1) of section 42a-9-301 or subsection (c) of section 42a-9-305 and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under subsection (d) of section 42a-9-203, if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in subdivision (1) of section 42a-9-301 or subsection (c) of section 42a-9-305 or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.”

(1959, P.A. 133, S. 9-316; P.A. 01-132, S. 36; P.A. 11-108, S. 5.)

History: P.A. 01-132 replaced former provisions re subordination by agreement by any person entitled to priority with provisions re continued perfection of security interest following a change in governing law; P.A. 11-108 amended Subsec. (a) to delete former Subdiv. (4) re expiration of one year after new debtor located in another jurisdiction becomes bound under Sec. 42a-9-203(d), added Subsec. (h) re effect on filed financing statement of change in governing law, added Subsec. (i) re effect of change in governing law on financing statement filed against original debtor, and made technical changes, effective July 1, 2013.



Section 42a-9-317 - *(See end of section for amended version and effective date.) Interests that take priority over or take free of security interest or agricultural lien.

(a) A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under section 42a-9-322; and

(2) Except as otherwise provided in subsection (e) of this section, a person that becomes a lien creditor before the earlier of the time:

(A) The security interest or agricultural lien is perfected; or

(B) One of the conditions specified in subdivision (3) of subsection (b) of section 42a-9-203 is met and a financing statement covering the collateral is filed.

(b) Except as otherwise provided in subsection (e) of this section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Except as otherwise provided in subsection (e) of this section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, electronic documents, general intangibles or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Except as otherwise provided in sections 42a-9-320 and 42a-9-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee or lien creditor which arise between the time the security interest attaches and the time of filing.

(1959, P.A. 133, S. 9-317; 1961, P.A. 116, S. 12; P.A. 01-132, S. 37; P.A. 04-64, S. 70.)

*Note: On and after July 1, 2013, this section, as amended by section 6 of public act 11-108, is to read as follows:

“Sec. 42a-9-317. Interests that take priority over or take free of security interest or agricultural lien. (a) A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under section 42a-9-322; and

(2) Except as otherwise provided in subsection (e) of this section, a person that becomes a lien creditor before the earlier of the time:

(A) The security interest or agricultural lien is perfected; or

(B) One of the conditions specified in subdivision (3) of subsection (b) of section 42a-9-203 is met and a financing statement covering the collateral is filed.

(b) Except as otherwise provided in subsection (e) of this section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Except as otherwise provided in subsection (e) of this section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Except as otherwise provided in sections 42a-9-320 and 42a-9-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee or lien creditor which arise between the time the security interest attaches and the time of filing.”

(1959, P.A. 133, S. 9-317; 1961, P.A. 116, S. 12; P.A. 01-132, S. 37; P.A. 04-64, S. 70; P.A. 11-108, S. 6.)

History: 1961 act corrected section heading; P.A. 01-132 replaced former provisions re contract or tort liability not being imposed on the secured party for the debtor’s acts or omissions with provisions re interests that take priority over or take free of a security interest or agricultural lien; P.A. 04-64 made technical changes in Subsecs. (a)(2), (b) and (c), added “tangible” in Subsec. (b) and added “electronic documents” in Subsec. (d) to conform to revisions made to article 7 by the same act; P.A. 11-108 amended Subsec. (b) to replace “security certificate” with “certificated security” and amended Subsec. (d) to replace “accounts, electronic chattel paper, electronic documents, general intangibles or investment property other than a certificated security” with “collateral other than tangible chattel paper, tangible documents, goods, instruments or a certificated security”, effective July 1, 2013.

Cited. 168 C. 152.

Subsec. (1):

Subdivision (a): Cited. 25 CS 336. Subdivision (b): Cited. 33 CS 616.



Section 42a-9-318 - No interest retained in right to payment that is sold. Rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) A debtor that has sold an account, chattel paper, payment intangible or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer’s security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

(1959, P.A. 133, S. 9-318; P.A. 76-369, S. 27; P.A. 01-132, S. 38.)

History: P.A. 76-369 substituted “So far as the right to payment or a part thereof under an assigned contract right has not been fully earned by performance” for “So far as the right to payment under an assigned contract has not already become an account” in Subsec. (2) and “notification that the amount due or to become due has been assigned” for “notification that the account has been assigned” in Subsec. (3) and in Subsec. (4) deleted provision which had rendered term ineffective if it prohibited assignment of a contract right, inserting provision which rendered term ineffective if it “prohibits creation of a security interest in a general intangible for money due or to become due or requires the account debtor’s consent to such assignment or security interest”; P.A. 01-132 replaced former provisions re defenses against assignee, modification of contract after notification of assignment, ineffectiveness of term prohibiting assignment and identification and proof of assignment with provisions re no interest retained by debtor in right to payment that is sold and rights and title of seller of account or chattel paper with respect to creditors and purchasers.



Section 42a-9-319 - Rights and title of consignee with respect to creditors and purchasers.

(a) Except as otherwise provided in subsection (b) of this section, for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) For purposes of determining the rights of a creditor of a consignee, law other than this article determines the rights and title of a consignee while goods are in the consignee’s possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

(P.A. 01-132, S. 39.)



Section 42a-9-320 - Buyer of goods.

(a) Except as otherwise provided in subsection (e) of this section, a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer’s seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Except as otherwise provided in subsection (e) of this section, a buyer of goods from a person who used or bought the goods for use primarily for personal, family or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) Without knowledge of the security interest;

(2) For value;

(3) Primarily for the buyer’s personal, family or household purposes; and

(4) Before the filing of a financing statement covering the goods, except for consumer goods having an original purchase price not in excess of three thousand five hundred dollars.

(c) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b) of this section, the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by subsections (a) and (b) of section 42a-9-316.

(d) A buyer in ordinary course of business buying oil, gas or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under section 42a-9-313.

(P.A. 01-132, S. 40.)

Cited. 221 C. 530.

Cited. 31 CS 524.



Section 42a-9-321 - Licensee of general intangible and lessee of goods in ordinary course of business.

(a) In this section, “licensee in ordinary course of business” means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor’s own usual or customary practices.

(b) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

(P.A. 01-132, S. 41.)



Section 42a-9-322 - Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) For the purposes of subdivision (1) of subsection (a) of this section:

(1) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Except as otherwise provided in subsection (f) of this section, a security interest in collateral which qualifies for priority over a conflicting security interest under section 42a-9-327, 42a-9-328, 42a-9-329, 42a-9-330 or 42a-9-331 also has priority over a conflicting security interest in:

(1) Any supporting obligation for the collateral; and

(2) Proceeds of the collateral if:

(A) The security interest in proceeds is perfected;

(B) The proceeds are cash proceeds or of the same type as the collateral; and

(C) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral or an account relating to the collateral.

(d) Subject to subsection (e) of this section and except as otherwise provided in subsection (f) of this section, if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Subsection (d) of this section applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property or letter-of-credit rights.

(f) Subsections (a) to (e), inclusive, of this section are subject to:

(1) Subsection (g) of this section and the other provisions of this part;

(2) Section 42a-4-210 with respect to a security interest of a collecting bank;

(3) Section 42a-5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 42a-9-110 with respect to a security interest arising under article 2 or 2A.

(g) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

(P.A. 01-132, S. 42; P.A. 02-131, S. 100.)

History: P.A. 02-131 amended Subsec. (f)(4) by adding reference to article 2A.

Subdiv. (a):

Cited. 35 CS 73.



Section 42a-9-323 - Future advances.

(a) Except as otherwise provided in subsection (c) of this section, for purposes of determining the priority of a perfected security interest under subdivision (1) of subsection (a) of section 42a-9-322, perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) Is made while the security interest is perfected only:

(A) Under section 42a-9-309 when it attaches; or

(B) Temporarily under subsection (e), (f) or (g) of section 42a-9-312; and

(2) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under section 42a-9-309 or subsection (e), (f) or (g) of section 42a-9-312.

(b) Except as otherwise provided in subsection (c) of this section, a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five days after the person becomes a lien creditor unless the advance is made:

(1) Without knowledge of the lien; or

(2) Pursuant to a commitment entered into without knowledge of the lien.

(c) Subsections (a) and (b) of this section do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor.

(d) Except as otherwise provided in subsection (e) of this section, a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the buyer’s purchase; or

(2) Forty-five days after the purchase.

(e) Subsection (d) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer’s purchase and before the expiration of the forty-five-day period.

(f) Except as otherwise provided in subsection (g) of this section, a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the lease; or

(2) Forty-five days after the lease contract becomes enforceable.

(g) Subsection (f) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period.

(P.A. 01-132, S. 43.)



Section 42a-9-324 - Priority of purchase-money security interests.

(a) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in section 42a-9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty days thereafter.

(b) Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in section 42a-9-330, and, except as otherwise provided in section 42a-9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Subdivisions (2) to (4), inclusive, of subsection (b) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase-money security interest is temporarily perfected without filing or possession under subsection (f) of section 42a-9-312, before the beginning of the twenty-day period thereunder.

(d) Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in section 42a-9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Subdivisions (2) to (4), inclusive, of subsection (d) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) If the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase-money security interest is temporarily perfected without filing or possession under subsection (f) of section 42a-9-312, before the beginning of the twenty-day period thereunder.

(f) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in section 42a-9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d) or (f):

(1) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) In all other cases, subsection (a) of section 42a-9-322 applies to the qualifying security interests.

(P.A. 01-132, S. 44.)



Section 42a-9-325 - Priority of security interests in transferred collateral.

(a) Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) The debtor acquired the collateral subject to the security interest created by the other person;

(2) The security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) There is no period thereafter when the security interest is unperfected.

(b) Subsection (a) subordinates a security interest only if the security interest:

(1) Otherwise would have priority solely under subsection (a) of section 42a-9-322 or section 42a-9-324; or

(2) Arose solely under subdivision (3) of section 42a-2-711 or subsection (d) of section 42a-2A-724.

(P.A. 01-132, S. 45; P.A. 02-131, S. 101.)

History: P.A. 02-131 amended Subsec. (b)(2) by adding reference to Sec. 42a-2A-724(d).



Section 42a-9-326 - *(See end of section for amended version and effective date.) Priority of security interests created by new debtor.

(a) Subject to subsection (b), a security interest created by a new debtor which is perfected by a filed financing statement that is effective solely under section 42a-9-508 in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral which is perfected other than by a filed financing statement that is effective solely under section 42a-9-508.

(b) The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements that are effective solely under section 42a-9-508. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor’s having become bound.

(P.A. 01-132, S. 46.)

*Note: On and after July 1, 2013, this section, as amended by section 7 of public act 11-108, is to read as follows:

“Sec. 42a-9-326. Priority of security interests created by new debtor. (a) Subject to subsection (b) of this section, a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of subdivision (1) of subsection (i) of section 42a-9-316 or section 42a-9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a) of this section. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor’s having become bound.”

(P.A. 01-132, S. 46; P.A. 11-108, S. 7.)

History: P.A. 11-108 amended Subsec. (a) to rephrase provisions including replacing provision that security interest “is perfected by a filed financing statement that is effective solely under section 42a-9-508” with “is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of subdivision (1) of subsection (i) of section 42a-9-316 or section 42a-9-508” and amended Subsec. (b) to replace “filed financing statements that are effective solely under section 42a-9-508” with “filed financing statements described in subsection (a) of this section”, effective July 1, 2013.



Section 42a-9-327 - Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under section 42a-9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in subdivisions (3) and (4), security interests perfected by control under section 42a-9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in subdivision (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under subdivision (3) of subsection (a) of section 42a-9-104 has priority over a security interest held by the bank with which the deposit account is maintained.

(P.A. 01-132, S. 47.)



Section 42a-9-328 - Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under section 42a-9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in subdivisions (3) and (4), conflicting security interests held by secured parties each of which has control under section 42a-9-106 rank according to priority in time of:

(A) If the collateral is a security, obtaining control;

(B) If the collateral is a security entitlement carried in a securities account; and:

(i) If the secured party obtained control under subdivision (1) of subsection (d) of section 42a-8-106, the secured party’s becoming the person for which the securities account is maintained;

(ii) If the secured party obtained control under subdivision (2) of subsection (d) of section 42a-8-106, the securities intermediary’s agreement to comply with the secured party’s entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) If the secured party obtained control through another person under subdivision (3) of subsection (d) of section 42a-8-106, the time on which priority would be based under this subdivision if the other person were the secured party; or

(C) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in subdivision (2) of subsection (b) of section 42a-9-106 with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under subsection (a) of section 42a-9-313 and not by control under section 42a-9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary or commodity intermediary which are perfected without control under section 42a-9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by sections 42a-9-322 and 42a-9-323.

(P.A. 01-132, S. 48.)



Section 42a-9-329 - Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under section 42a-9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under section 42a-9-314 rank according to priority in time of obtaining control.

(P.A. 01-132, S. 49.)



Section 42a-9-330 - Priority of purchaser of chattel paper or instrument.

(a) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) In good faith and in the ordinary course of the purchaser’s business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 42a-9-105; and

(2) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 42a-9-105 in good faith, in the ordinary course of the purchaser’s business, and without knowledge that the purchase violates the rights of the secured party.

(c) Except as otherwise provided in section 42a-9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 42a-9-322 provides for priority in the proceeds; or

(2) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser’s security interest in the proceeds is unperfected.

(d) Except as otherwise provided in subsection (a) of section 42a-9-331, a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

(P.A. 01-132, S. 50.)



Section 42a-9-331 - Priority of rights of purchasers of instruments, documents and securities under other articles. Priority of interests in financial assets and security entitlements under article 8.

(a) This article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in articles 3, 7 and 8.

(b) This article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under article 8.

(c) Filing under this article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

(P.A. 01-132, S. 51.)



Section 42a-9-332 - Transfer of money. Transfer of funds from deposit account.

(a) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(P.A. 01-132, S. 52.)



Section 42a-9-333 - Priority of certain liens arising by operation of law.

(a) In this section, “possessory lien” means an interest, other than a security interest or an agricultural lien:

(1) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person’s business;

(2) Which is created by statute or rule of law in favor of the person; and

(3) Whose effectiveness depends on the person’s possession of the goods.

(b) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

(P.A. 01-132, S. 53.)



Section 42a-9-334 - Priority of security interests in fixtures and crops.

(a) A security interest under this article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this article in ordinary building materials incorporated into an improvement on land.

(b) This article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) In cases not governed by subsections (d) to (h), inclusive, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) The security interest is a purchase-money security interest;

(2) The interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) The security interest is perfected by a fixture filing before the goods become fixtures or within twenty days thereafter.

(e) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) Before the goods become fixtures, the security interest is perfected by any method permitted by this article and the fixtures are readily removable:

(A) Factory or office machines;

(B) Equipment that is not primarily used or leased for use in the operation of the real property; or

(C) Replacements of domestic appliances that are consumer goods;

(3) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this article; or

(4) The security interest is:

(A) Created in a manufactured home in a manufactured-home transaction; and

(B) Perfected pursuant to a statute described in subdivision (2) of subsection (a) of section 42a-9-311.

(f) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) The debtor has a right to remove the goods as against the encumbrancer or owner.

(g) The priority of the security interest under subdivision (2) of subsection (f) continues for a reasonable time if the debtor’s right to remove the goods as against the encumbrancer or owner terminates.

(h) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(P.A. 01-132, S. 54.)

Cited. 44 CS 156.

Subsec. (4):

Subdiv. (a) “gives the bank’s UCC-1 purchase money security interest priority over the plaintiff only as to the fixture itself”. 44 CS 156.



Section 42a-9-335 - Accessions.

(a) A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under subsection (b) of section 42a-9-311.

(e) After default, subject to part 6 of this article, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement, other than the debtor, may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

(P.A. 01-132, S. 55.)



Section 42a-9-336 - Commingled goods.

(a) In this section, “commingled goods” means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

(P.A. 01-132, S. 56.)



Section 42a-9-337 - Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under subsection (b) of section 42a-9-311, after issuance of the certificate and without the conflicting secured party’s knowledge of the security interest.

(P.A. 01-132, S. 57.)



Section 42a-9-338 - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in subdivision (5) of subsection (b) of section 42a-9-516 which is incorrect at the time the financing statement is filed:

(1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments or a security certificate, receives delivery of the collateral.

(P.A. 01-132, S. 58; P.A. 04-64, S. 71.)

History: P.A. 04-64 added references to “tangible” chattel paper and documents in Subdiv. (2) to conform to revisions made to article 7 by the same act.



Section 42a-9-339 - Priority subject to subordination.

This article does not preclude subordination by agreement by a person entitled to priority.

(P.A. 01-132, S. 59.)



Section 42a-9-340 - Effectiveness of right of recoupment or set-off against deposit account.

(a) Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Except as otherwise provided in subsection (c), the application of this article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under subdivision (3) of subsection (a) of section 42a-9-104 if the set-off is based on a claim against the debtor.

(P.A. 01-132, S. 60.)



Section 42a-9-341 - Bank’s rights and duties with respect to deposit account.

Except as otherwise provided in subsection (c) of section 42a-9-340, and unless the bank otherwise agrees in an authenticated record, a bank’s rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) The creation, attachment or perfection of a security interest in the deposit account;

(2) The bank’s knowledge of the security interest; or

(3) The bank’s receipt of instructions from the secured party.

(P.A. 01-132, S. 61.)



Section 42a-9-342 - Bank’s right to refuse to enter into or disclose existence of control agreement.

This article does not require a bank to enter into an agreement of the kind described in subdivision (2) of subsection (a) of section 42a-9-104 even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

(P.A. 01-132, S. 62.)



Section 42a-9-401 - Alienability of debtor’s rights.

(a) Except as otherwise provided in subsection (b) and sections 42a-9-406 to 42a-9-409, inclusive, whether a debtor’s rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this article.

(b) An agreement between the debtor and secured party which prohibits a transfer of the debtor’s rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

(1959, P.A. 133, S. 9-401; P.A. 76-369, S. 28; P.A. 01-132, S. 63.)

History: P.A. 76-369 replaced previous Subsec. (1)(a) which had required filing in office when real estate mortgage would be filed “when the collateral is goods which at the time the security interest attaches are or are to become fixtures”, restated Subsec. (4) and referred to Sec. 42a-9-103a rather than 42a-9-103 as section determining whether filing is required in this state and added Subsec. (5); P.A. 01-132 replaced former provisions re place of filing, erroneous filing and removal of collateral with provisions re transfer of a debtor’s rights in collateral.

Cited. 190 C. 756.



Section 42a-9-402 - Secured party not obligated on contract of debtor or in tort.

The existence of a security interest, agricultural lien or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor’s acts or omissions.

(1959, P.A. 133, S. 9-402; P.A. 76-369, S. 29; P.A. 01-132, S. 64.)

History: P.A. 76-369 essentially replaced previous provisions; P.A. 01-132 replaced former provisions re formal requisites of a financing statement, amendment of a financing statement and when a mortgage is effective as a financing statement with provisions re secured party’s nonliability in contract or tort for debtor’s acts or omissions.



Section 42a-9-403 - Agreement not to assert defenses against assignee.

(a) In this section, “value” has the meaning provided in subsection (a) of section 42a-3-303.

(b) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) For value;

(2) In good faith;

(3) Without notice of a claim of a property or possessory right to the property assigned; and

(4) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under subsection (a) of section 42a-3-305.

(c) Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under subsection (b) of section 42a-3-305.

(d) In a consumer transaction, if a record evidences the account debtor’s obligation, law other than this article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) The record has the same effect as if the record included such a statement; and

(2) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(f) Except as otherwise provided in subsection (d), this section does not displace law other than this article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

(1959, P.A. 133, S. 9-403; 1961, P.A. 116, S. 13, 14; 1969, P.A. 618, S. 1; P.A. 73-240, S. 1, 4; P.A. 76-229, S. 1, 6; 76-369, S. 30; P.A. 80-419, S. 5; P.A. 82-91, S. 34, 38; P.A. 83-415, S. 1, 2; P.A. 87-47, S. 1, 2; P.A. 88-159, S. 2, 11; P.A. 89-243, S. 2, 4; 89-251, S. 183, 203; May Sp. Sess. P.A. 92-6, S. 110, 117; P.A. 01-132, S. 65.)

History: 1961 act amended Subsec. (1) by adding reference to town clerk and definition of “filing officer,” and Subsec. (4) by deleting provision re indexing statement covering fixtures; 1969 act added exception in Subsec. (5) re statement or amendment filed by state officials; P.A. 73-240 included statements and amendments filed by municipal officers in exception in Subsec. (5); P.A. 76-229 raised fee in Subsec. (5) from $3 to $5; P.A. 76-369 added exception re Subsec. (6) in Subsec. (2), adding as well provision re effect of insolvency proceedings on duration of perfected security interest and statement that security interest which becomes unperfected upon lapse is deemed unperfected as against a person who became a purchaser or lien creditor before lapse, in Subsec. (3) added requirement re continuation statements signed by person other than the secured party of record, authorized use of microfilm or photographic copy of statement and added exception re Subsec. (7) in Subsec. (4), imposed $10 fee for statements not in standard form, $3 fee for statements subject to Sec. 42a-9-402(5), $1 fee for indexing additional names and trade names and added Subsecs. (6) and (7); P.A. 80-419 raised fee for statements in standard form from $5 to $6, for those in nonstandard form from $10 to $11 and additional fee for statements subject to Sec. 42a-9-402(5) from $3 to $4; P.A. 82-91 added provision to Subsec. (4) requiring secretary to charge an inspection fee of $3 per lien for each debtor or a minimum of $3 for each debtor in the event there are no liens on file for such debtor; P.A. 83-415 amended Subsec. (4) by changing inspection fee from $3 per lien to $5 per debtor and specified that no fee be charged for inspection of statements filed in the numerical index; P.A. 87-47 amended Subsecs. (1) and (4) to provide for the electronic receipt, indexing and storage of information required for filing of financing statements and tax liens; P.A. 88-159 added Subsec. (5)(c) exempting filing accomplished by electronic means and without physical submission of document in accordance with plan approved by secretary of the state from filing fee; P.A. 89-243 amended Subsec. (4) by changing “facsimile” to “reproduction” and changing fees to $10 for each debtor for inspection of statements in alphabetical index, $10 for inspection of fifteen statements or less in numerical index, $0.75 per minute for access to electronic index and $1 per minute for inspection of electronic images of statements; P.A. 89-251 increased the fees in Subsec. (5); May Sp. Sess. P.A. 92-6 amended Subsec. (4) to delete fees related to electronic index and images and Subsec. (5) to increase fees and establish fees for filing and indexing a termination statement, a statement of assignment, an amendment, a statement of release and a continuation statement; P.A. 01-132 replaced former provisions re what constitutes filing, duration of filing, effect of lapsed filing, duties of the filing officer and authorized fees with provisions re agreement by an account debtor not to assert any claim or defense against an assignee.

Waiver of defense clause in a consumer goods transaction void as against public policy. 158 C. 543. Court recognizes power of legislation to validate waiver of defense clauses in a commercial setting. 182 C. 437.

Subsec. (1):

Cited. 4 CA 102.



Section 42a-9-404 - Rights acquired by assignee. Claims and defenses against assignee.

(a) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) to (e), inclusive, the rights of an assignee are subject to:

(1) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(d) In a consumer transaction, if a record evidences the account debtor’s obligation, law other than this article requires that the record include a statement to the effect that the account debtor’s recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) This section does not apply to an assignment of a health-care-insurance receivable.

(1959, P.A. 133, S. 9-404; 1969, P.A. 67; 1971, P.A. 218, S. 2; P.A. 73-240, S. 2, 4; P.A. 76-229, S. 2, 6; 76-369, S. 31; P.A. 80-419, S. 6; P.A. 89-251, S. 184, 203; May Sp. Sess. P.A. 92-6, S. 111, 117; P.A. 01-132, S. 66.)

History: 1969 act added exception re $3 fee for statements not on termination form issued by secretary of the state in Subsec. (3); 1971 act added provision in Subsec. (3) prohibiting charge when termination statements filed by state officials; P.A. 73-240 prohibited charge when termination statements filed by municipal officers in Subsec. (3); P.A. 76-229 raised fee for nonstandard form from $3 to $5 in Subsec. (1) but amendment was not enacted; P.A. 76-369 added provisions in Subsec. (1) re financing statements covering consumer goods and specified that termination statement must be filed with each filing officer who received the financing statement, instituted new method for filing officer’s procedure upon receipt of termination statement in Subsec. (2), replacing requirement that officer “remove from the files, mark ‘terminated’ and send or deliver to the secured party the financing statement and any continuation statement, statement of assignment or statement of release pertaining thereto” and rephrased Subsec. (3) and imposed additional $1 fee for indexing extra names; P.A. 80-419 raised fee for statements in standard form from $1 to $2 and for those in nonstandard form from $3 to $4; P.A. 89-251 increased the fees in Subsec. (3); May Sp. Sess. P.A. 92-6 amended Subsec. (2) to add that each debtor name to be indexed shall be set forth on the termination statement and deleted Subsec. (3) concerning fees if the termination statement is in the standard form; P.A. 01-132 replaced former provisions re termination statement with provisions re rights acquired by an assignee and claims and defenses of an account debtor asserted against an assignee.

Waiver of defense clause in consumer goods transaction void as against public policy. 158 C. 543.

Cited. 6 Conn. Cir. Ct. 542.



Section 42a-9-405 - Modification of assigned contract.

(a) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) to (d), inclusive.

(b) Subsection (a) applies to the extent that:

(1) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under subsection (a) of section 42a-9-406.

(c) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(d) This section does not apply to an assignment of a health-care-insurance receivable.

(1959, P.A. 133, S. 9-405; P.A. 76-229, S. 3, 6; 76-369, S. 32; P.A. 80-419, S. 7; May Sp. Sess. P.A. 92-6, S. 112, 117; P.A. 01-132, S. 67.)

History: P.A. 76-229 raised fees in Subsecs. (1) and (2) from $3 to $5; P.A. 76-369 deleted provision in Subsec. (1) which had authorized original secured party or assignee to sign financing statement as the secured party and imposed $10 fee for statements in nonstandard form and additional $1 fee for indexing extra names, similarly revised fee provisions in Subsec. (2), required filing of statement of assignment in place where original financing statement filed and added provisions re fixture filings and filings covering timber to be cut or minerals, etc. and re fixtures contained in a mortgage effective as a fixture filing; P.A. 80-419 raised fee for statements in standard form from $5 to $6 and for those in nonstandard form from $10 to $11 in Subsecs. (1) and (2); May Sp. Sess. P.A. 92-6 amended Subsec. (1) to delete the amount of the fees for filing, indexing and furnishing data and Subsec. (2) to delete the amount of the fees and to add the requirement that each debtor name be set forth by the secured party; P.A. 01-132 replaced former provisions re assignment of a security interest and duties of the filing officer with provisions re modification of an assigned contract.



Section 42a-9-406 - *(See end of section for amended version and effective date.) Discharge of account debtor. Notification of assignment. Identification and proof of assignment. Restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective.

(a) Subject to subsections (b) to (j), inclusive, an account debtor on an account, chattel paper or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor. An assignor who receives payment after notification is given must return the payment to the account debtor or forward the payment to the assignee.

(b) Subject to subsection (h), notification is ineffective under subsection (a):

(1) If it does not reasonably identify the rights assigned;

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor’s duty to pay a person other than the seller and the limitation is effective under law other than this article; or

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) Only a portion of the account, chattel paper or payment intangible has been assigned to that assignee;

(B) A portion has been assigned to another assignee; or

(C) The account debtor knows that the assignment to that assignee is limited.

(c) Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Except as otherwise provided in subsection (e) and in section 42a-2A-403 and section 42a-9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) Prohibits, restricts or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the account, chattel paper, payment intangible or promissory note; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account, chattel paper, payment intangible or promissory note.

(e) Subsection (d) does not apply to the sale of a payment intangible or promissory note.

(f) Except as otherwise provided in section 42a-2A-403 and section 42a-9-407, and subject to subsections (h) and (i), a rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute or regulation:

(1) Prohibits, restricts or requires the consent of the government, governmental body or official or account debtor to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in the account or chattel paper; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account or chattel paper.

(g) Subject to subsection (h), an account debtor may not waive or vary its option under subdivision (3) of subsection (b).

(h) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(i) Except as provided in subsection (j) of this section, this section prevails over any inconsistent provision of any statute or regulation of this state unless the provision is contained in a statute of this state, refers expressly to this section and states that the provision prevails over this section.

(j) (1) This section does not apply to:

(A) An assignment of a health-care-insurance receivable;

(B) An assignment or transfer of or creation of a security interest in:

(i) A claim or right to receive compensation for injuries or sickness as described in 26 USC 104(a)(1) or (2), as amended from time to time, or

(ii) A claim or right to receive benefits under a special needs trust as described in 42 USC 1396p(d)(4), as amended from time to time.

(2) Subsection (f) of this section does not apply to an assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes to the extent that the statute is inconsistent with said subsection: Section 12-831, 31-320 or 52-225f.

(1959, P.A. 133, S. 9-406; P.A. 76-229, S. 4, 6; 76-369, S. 33; P.A. 80-419, S. 8; May Sp. Sess. P.A. 92-6, S. 113, 117; P.A. 01-132, S. 68; P.A. 02-131, S. 102, 103; P.A. 03-62, S. 6.)

*Note: On and after July 1, 2013, this section, as amended by section 8 of public act 11-108, is to read as follows:

“Sec. 42a-9-406. Discharge of account debtor. Notification of assignment. Identification and proof of assignment. Restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective. (a) Subject to subsections (b) to (j), inclusive, of this section, an account debtor on an account, chattel paper or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor. An assignor who receives payment after notification is given must return the payment to the account debtor or forward the payment to the assignee.

(b) Subject to subsection (h) of this section, notification is ineffective under subsection (a) of this section:

(1) If it does not reasonably identify the rights assigned;

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor’s duty to pay a person other than the seller and the limitation is effective under law other than this article; or

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) Only a portion of the account, chattel paper or payment intangible has been assigned to that assignee;

(B) A portion has been assigned to another assignee; or

(C) The account debtor knows that the assignment to that assignee is limited.

(c) Subject to subsection (h) of this section, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a) of this section.

(d) Except as otherwise provided in subsection (e) of this section and in sections 42a-2A-403 and 42a-9-407, and subject to subsection (h) of this section, a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) Prohibits, restricts or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the account, chattel paper, payment intangible or promissory note; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account, chattel paper, payment intangible or promissory note.

(e) Subsection (d) of this section does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under section 42a-9-610 or an acceptance of collateral under section 42a-9-620.

(f) Except as otherwise provided in sections 42a-2A-403 and 42a-9-407, and subject to subsections (h) and (i) of this section, a rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute or regulation:

(1) Prohibits, restricts or requires the consent of the government, governmental body or official or account debtor to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in the account or chattel paper; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account or chattel paper.

(g) Subject to subsection (h) of this section, an account debtor may not waive or vary its option under subdivision (3) of subsection (b) of this section.

(h) This section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

(i) Except as provided in subsection (j) of this section, this section prevails over any inconsistent provision of any statute or regulation of this state unless the provision is contained in a statute of this state, refers expressly to this section and states that the provision prevails over this section.

(j) (1) This section does not apply to:

(A) An assignment of a health-care-insurance receivable;

(B) An assignment or transfer of or creation of a security interest in:

(i) A claim or right to receive compensation for injuries or sickness as described in 26 USC 104(a)(1) or (2), as amended from time to time, or

(ii) A claim or right to receive benefits under a special needs trust as described in 42 USC 1396p(d)(4), as amended from time to time.

(2) Subsection (f) of this section does not apply to an assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes to the extent that the statute is inconsistent with said subsection: Section 12-831, 31-320 or 52-225f.”

(1959, P.A. 133, S. 9-406; P.A. 76-229, S. 4, 6; 76-369, S. 33; P.A. 80-419, S. 8; May Sp. Sess. P.A. 92-6, S. 113, 117; P.A. 01-132, S. 68; P.A. 02-131, S. 102, 103; P.A. 03-62, S. 6; P.A. 11-108, S. 8.)

History: P.A. 76-229 raised fee from $3 to $5; P.A. 76-369 added provision re statements signed by person other than secured party of record and imposed $10 fee for statements in nonstandard form and additional $1 fee for indexing extra names; P.A. 80-419 raised fee for statements in standard form from $5 to $6 and for those in nonstandard form from $10 to $11; May Sp. Sess. P.A. 92-6 deleted the amount of the fees for filing and noting statements of release and added the requirement that each debtor name be set forth by the secured party; P.A. 01-132 replaced former provisions re statement of release of collateral and duties of filing officer upon presentation of such a statement with provisions re discharge of account debtor, notification of assignment, identification and proof of assignment and when restrictions on assignment are ineffective; P.A. 02-131 amended Subsecs. (d) and (f) by adding references to Sec. 42a-2A-403; P.A. 03-62 amended Subsec. (a) to replace reference to “subsections (b) to (i), inclusive” with reference to “subsections (b) to (j), inclusive” and added new Subsec. (i) re priority of section over any inconsistent provision of any statute or regulation of this state, redesignating existing Subsec. (i) as Subsec. (j); P.A. 11-108 amended Subsec. (e) to add “other than a sale pursuant to a disposition under section 42a-9-610 or an acceptance of collateral under section 42a-9-620”, and made technical changes, effective July 1, 2013.



Section 42a-9-407 - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor’s residual interest.

(a) Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) Prohibits, restricts or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor’s residual interest in the goods; or

(2) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the lease.

(b) Except as otherwise provided in subsection (c) of section 42a-2A-403, a term described in subdivision (2) of subsection (a) is effective to the extent that there is:

(1) A transfer by the lessee of the lessee’s right of possession or use of the goods in violation of the term; or

(2) A delegation of a material performance of either party to the lease contract in violation of the term.

(c) The creation, attachment, perfection or enforcement of a security interest in the lessor’s interest under the lease contract or the lessor’s residual interest in the goods is not a transfer that materially impairs the lessee’s prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of subsection (e) of section 42a-2A-403 unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

(1959, P.A. 133, S. 9-407; 1971, P.A. 218, S. 1; P.A. 73-240, S. 3, 4; P.A. 76-229, S. 5, 6; 76-369, S. 34; P.A. 80-419, S. 9; P.A. 88-159, S. 8, 11; P.A. 89-243, S. 3, 4; 89-251, S. 185, 203; May Sp. Sess. P.A. 92-6, S. 114, 117; P.A. 93-363, S. 33; P.A. 01-132, S. 69; P.A. 02-131, S. 104; P.A. 03-62, S. 7.)

History: 1971 act added provision prohibiting charge of fee to state when request made by state officials; P.A. 73-240 prohibited charge of fee to municipality when request made by municipal officers; P.A. 76-229 raised certificate fee from $3 to $5, standard copy fee from $1 to $3 and per page fee for copies of more than three pages from $1 to $3; P.A. 76-369 imposed $10 fee for requests not in standard form; P.A. 80-419 raised fee for requests in standard form from $5 to $6 and for those in nonstandard form from $10 to $11; P.A. 88-159 amended Subsec. (2) by increasing uniform fee for certificate from $6 to $12 if request is in standard form and from $11 to $22 if in any other form; P.A. 89-243 amended Subsec. (2) by changing “copy” to “photographic or electronic copy”; P.A. 89-251 increased the fees in Subsec. (2); May Sp. Sess. P.A. 92-6 increased the fee for a certificate from $18 to $25 and deleted the reference to the standard form; P.A. 93-363 deleted Subsec. (1) re obligation of filing officer upon request to note upon copy file number and date and hour of original and deliver copy to person filing financing statement, termination statement of assignment or statement of release if person furnishes copy to filing officer; P.A. 01-132 replaced former provisions re information from filing officer with provisions re restrictions on creation or enforcement of security interest in leasehold interest or in lessor’s residual interest; P.A. 02-131 amended Subsec. (b) by adding language re except as otherwise provided in Sec. 42a-2A-403(g) and amended Subsec. (c) by adding language re within the purview of Sec. 42a-2A-403(d); P.A. 03-62 amended Subsecs. (b) and (c) to make technical changes.



Section 42a-9-408 - *(See end of section for amended version and effective date.) Restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles ineffective.

(a) Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license or franchise, and which term prohibits, restricts or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment or perfection of a security interest in, the promissory note, health-care-insurance receivable or general intangible, is ineffective to the extent that the term:

(1) Would impair the creation, attachment or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

(b) Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.

(c) Except as provided in subsection (f), a rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, person obligated on a promissory note or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable or general intangible, including a contract, permit, license or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute or regulation:

(1) Would impair the creation, attachment or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute or regulation described in subsection (c) would be effective under law other than this article but is ineffective under subsection (a) or (c), the creation, attachment or perfection of a security interest in the promissory note, health-care-insurance receivable or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) Does not entitle the secured party to use or assign the debtor’s rights under the promissory note, health-care-insurance receivable or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable or general intangible;

(5) Does not entitle the secured party to use, assign, possess or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable or general intangible.

(e) Except as provided in subsection (f) of this section, this section prevails over any inconsistent provision of any statute or regulation of this state unless the provision is contained in a statute of this state, refers expressly to this section and states that the provision prevails over this section.

(f) (1) This section does not apply to an assignment or transfer of, or the creation, attachment or perfection of a security interest in:

(A) A claim or right to receive compensation for injuries or sickness as described in 26 USC 104(a)(1) or (2), as amended from time to time, or

(B) A claim or right to receive benefits under a special needs trust as described in 42 USC 1396p(d)(4), as amended from time to time.

(2) Subsection (c) of this section does not apply to an assignment or transfer of, or the creation, attachment or perfection of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes to the extent that the statute is inconsistent with said subsection: Section 12-831, 31-320 or 52-225f.

(1959, P.A. 133, S. 9-408; P.A. 01-132, S. 70; P.A. 03-62, S. 8.)

*Note: On and after July 1, 2013, this section, as amended by section 9 of public act 11-108, is to read as follows:

“Sec. 42a-9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles ineffective. (a) Except as otherwise provided in subsection (b) of this section, a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license or franchise, and which term prohibits, restricts or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment or perfection of a security interest in, the promissory note, health-care-insurance receivable or general intangible, is ineffective to the extent that the term:

(1) Would impair the creation, attachment or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

(b) Subsection (a) of this section applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under section 42a-9-610 or an acceptance of collateral under section 42a-9-620.

(c) Except as provided in subsection (f) of this section, a rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, person obligated on a promissory note or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable or general intangible, including a contract, permit, license or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute or regulation:

(1) Would impair the creation, attachment or perfection of a security interest; or

(2) Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute or regulation described in subsection (c) of this section would be effective under law other than this article but is ineffective under subsection (a) or (c) of this section, the creation, attachment or perfection of a security interest in the promissory note, health-care-insurance receivable or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) Does not entitle the secured party to use or assign the debtor’s rights under the promissory note, health-care-insurance receivable or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable or general intangible;

(5) Does not entitle the secured party to use, assign, possess or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable or general intangible.

(e) Except as provided in subsection (f) of this section, this section prevails over any inconsistent provision of any statute or regulation of this state unless the provision is contained in a statute of this state, refers expressly to this section and states that the provision prevails over this section.

(f) (1) This section does not apply to an assignment or transfer of, or the creation, attachment or perfection of a security interest in:

(A) A claim or right to receive compensation for injuries or sickness as described in 26 USC 104(a)(1) or (2), as amended from time to time, or

(B) A claim or right to receive benefits under a special needs trust as described in 42 USC 1396p(d)(4), as amended from time to time.

(2) Subsection (c) of this section does not apply to an assignment or transfer of, or the creation, attachment or perfection of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes to the extent that the statute is inconsistent with said subsection: Section 12-831, 31-320 or 52-225f.”

(1959, P.A. 133, S. 9-408; P.A. 01-132, S. 70; P.A. 03-62, S. 8; P.A. 11-108, S. 9.)

History: P.A. 01-132 replaced former provisions re when a filing officer may destroy records with provisions re when restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles are ineffective; P.A. 03-62 amended Subsec. (f)(1) to add the “attachment or perfection” of a security interest and (f)(2) to delete the “enforcement” of a security interest and make technical changes; P.A. 11-108 amended Subsec. (b) to add “other than a sale pursuant to a disposition under section 42a-9-610 or an acceptance of collateral under section 42a-9-620” and made technical changes, effective July 1, 2013.



Section 42a-9-408a - Financing statements covering consigned or leased goods.

Section 42a-9-408a is repealed, effective October 1, 2001.

(P.A. 76-369, S. 35; P.A. 01-132, S. 183.)



Section 42a-9-409 - Restrictions on assignment of letter-of-credit rights ineffective.

(a) A term in a letter of credit or a rule of law, statute, regulation, custom or practice applicable to the letter of credit which prohibits, restricts or requires the consent of an applicant, issuer or nominated person to a beneficiary’s assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom or practice:

(1) Would impair the creation, attachment or perfection of a security interest in the letter-of-credit right; or

(2) Provides that the assignment or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the letter-of-credit right.

(b) To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit or to the assignment of a right to proceeds of the letter of credit, the creation, attachment or perfection of a security interest in the letter-of-credit right:

(1) Is not enforceable against the applicant, issuer, nominated person or transferee beneficiary;

(2) Imposes no duties or obligations on the applicant, issuer, nominated person or transferee beneficiary; and

(3) Does not require the applicant, issuer, nominated person or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

(1961, P.A. 116, S. 15; 1963, P.A. 528, S. 4; P.A. 01-132, S. 71.)

History: 1963 act substituted reference to Sec. 7-34a for reference to Sec. 7-34, repealed by same act; P.A. 01-132 replaced former provisions re manner of recording and indexing of filings with town clerks with provisions re when restrictions on assignment of letter-of-credit rights are ineffective.



Section 42a-9-501 - Filing office.

(a) Except as otherwise provided in subsection (b), if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) The collateral is as-extracted collateral or timber to be cut; or

(B) The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) The office of the Secretary of the State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of the State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

(c) Whenever there is a reference in this article to the filing of a record in the filing office described in subdivision (1) of subsection (a) of this section, it shall be deemed to refer to the recording of a record in said office.

(1959, P.A. 133, S. 9-501; P.A. 76-369, S. 36; P.A. 01-132, S. 72; P.A. 03-62, S. 9.)

History: P.A. 76-369 added reference to Sec. 42a-9-504(3); P.A. 01-132 replaced former provisions re rights and remedies of the secured party and the debtor after default and the procedure when the security agreement covers both real and personal property with provisions re designation of filing offices; P.A. 03-62 added Subsec. (c) to provide that a reference to the filing of a record in the filing office described in Subsec. (a)(1) shall be deemed to refer to the recording of a record in that office.

Cited. 182 C. 437.

Cited. 31 CS 523. Cited. 35 CS 73.

Cited. 5 Conn. Cir. Ct. 398.

Subsec. (1):

Cited. 25 CS 332.



Section 42a-9-502 - Contents of financing statement. Record of mortgage as financing statement. Time of filing financing statement.

(a) Subject to subsection (b), a financing statement is sufficient only if it:

(1) Provides the name of the debtor;

(2) Provides the name of the secured party or a representative of the secured party; and

(3) Indicates the collateral covered by the financing statement.

(b) Except as otherwise provided in subsection (b) of section 42a-9-501, to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) Indicate that it covers this type of collateral;

(2) Indicate that it is to be filed in the real property records;

(3) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and

(4) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) The record indicates the goods or accounts that it covers;

(2) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) The record satisfies the requirements for a financing statement in this section other than an indication that it is to be recorded in the real property records; and

(4) The record is recorded.

(d) A financing statement may be filed or recorded before a security agreement is made or a security interest otherwise attaches.

(1959, P.A. 133, S. 9-502; P.A. 76-369, S. 37; P.A. 01-132, S. 73.)

History: P.A. 76-369 deleted reference to sale of contract rights in Subsec. (2); P.A. 01-132 replaced former provisions re collection rights of the secured party with provisions re contents of financing statement, record of mortgage as financing statement and time of filing financing statement.

Cited. 182 C. 437.

No requirement that additional financing statements be filed to give notice of wholesale account of indebtedness. 35 CS 73.



Section 42a-9-503 - *(See end of section for amended version and effective date.) Name of debtor and secured party.

(a) A financing statement sufficiently provides the name of the debtor:

(1) If the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtor’s jurisdiction of organization which shows the debtor to have been organized;

(2) If the debtor is a decedent’s estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;

(3) If the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement:

(A) Provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one or more of the same settlors; and

(B) Indicates, in the debtor’s name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust; and

(4) In other cases:

(A) If the debtor has a name, only if it provides the individual or organizational name of the debtor; and

(B) If the debtor does not have a name, only if it provides the names of the partners, members, associates or other persons comprising the debtor.

(b) A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) Unless required under subparagraph (B) of subdivision (4) of subsection (a) of this section, names of partners, members, associates or other persons comprising the debtor.

(c) A financing statement that provides only the debtor’s trade name does not sufficiently provide the name of the debtor.

(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(1959, P.A. 133, S. 9-503; P.A. 01-132, S. 74.)

*Note: On and after July 1, 2013, this section, as amended by section 10 of public act 11-108, is to read as follows:

“Sec. 42a-9-503. Name of debtor and secured party. (a) A financing statement sufficiently provides the name of the debtor:

(1) Except as otherwise provided in subdivision (3) of this subsection, if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization’s name on the public organic record most recently filed with or issued or enacted by the registered organization’s jurisdiction of organization which purports to state, amend or restate the registered organization’s name;

(2) Subject to subsection (f) of this section, if the collateral is being administered by a personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) Provides, as the name of the debtor:

(i) If the organic record of the trust specifies a name for the trust, the name specified; or

(ii) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) In a separate part of the financing statement:

(i) If the name is provided in accordance with subparagraph (A)(i) of this subdivision, indicates that the collateral is held in a trust; or

(ii) If the name is provided in accordance with subparagraph (A)(ii) of this subdivision, provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) If the debtor is an individual, only if the financing statement:

(A) Provides the individual name of the debtor;

(B) Provides the surname and first personal name of the debtor; or

(C) Subject to subsection (g) of this section, provides the name of the individual which is indicated on a motor vehicle operator’s license or identity card that this state has issued to the individual in accordance with subpart (B) of part III of chapter 246 or section 1-1h, respectively, and which has not expired; and

(5) In other cases:

(A) If the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) If the debtor does not have a name, only if the financing statement provides the names of the partners, members, associates or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b) A financing statement that provides the name of the debtor in accordance with subsection (a) of this section is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) Unless required under subparagraph (B) of subdivision (5) of subsection (a) of this section, names of partners, members, associates or other persons comprising the debtor.

(c) A financing statement that provides only the debtor’s trade name does not sufficiently provide the name of the debtor.

(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) The name of the decedent indicated on an order appointing a personal representative of the decedent issued by a court having jurisdiction over the collateral is sufficient as the “name of the decedent” under subdivision (2) of subsection (a) of this section.

(g) If this state has issued to an individual more than one motor vehicle operator’s license or identity card of a kind described in subparagraph (C) of subdivision (4) of subsection (a) of this section, the one that was issued most recently is the one to which subparagraph (C) of subdivision (4) of subsection (a) of this section refers.

(h) In this section, the “name of the settlor or testator” means:

(1) If the settlor is a registered organization, the name that is stated to be the settlor’s name on the public organic record most recently filed with or issued or enacted by the settlor’s jurisdiction of organization which purports to state, amend or restate the settlor’s name; or

(2) In other cases, the name of the settlor or testator indicated in the trust’s organic record.”

(1959, P.A. 133, S. 9-503; P.A. 01-132, S. 74; P.A. 11-108, S. 10.)

History: P.A. 01-132 replaced former provisions re the secured party’s right to take possession after default with provisions re the name of the debtor and the secured party in a financing statement; P.A. 11-108 amended Subsec. (a) by revising Subdiv. (1) to add exception re Subdiv. (3), include circumstance if “the collateral is held in a trust that is a registered organization” and replace requirement that financing statement provide “the name of the debtor indicated on the public record of the debtor’s jurisdiction of organization which shows the debtor to have been organized” with “the name that is stated to be the registered organization’s name on the public organic record most recently filed with or issued or enacted by the registered organization’s jurisdiction of organization which purports to state, amend or restate the registered organization’s name”, by revising Subdiv. (2) to replace “If the debtor is a decedent’s estate” with “Subject to subsection (f) of this section, if the collateral is being administered by a personal representative of a decedent” and provide that “a separate part of” the financing statement indicate that “the collateral is being administered by a personal representative”, rather than the financing statement indicate that “the debtor is an estate”, by revising Subdiv. (3) to make applicable “If the collateral is held in a trust that is not a registered organization”, rather than “If the debtor is a trust or a trustee acting with respect to property held in trust”, and replace former provisions with provisions re required contents of financing statement, by adding new Subdiv. (4) re contents of financing statement if debtor is an individual and by redesignating existing Subdiv. (4) as Subdiv. (5) and amending same to delete in Subpara. (A) reference to the “individual” name of debtor and add in Subpara. (B) “in a manner that each name provided would be sufficient if the person named were the debtor”, added Subsec. (f) re sufficiency of name of decedent indicated on order appointing personal representative of decedent, added Subsec. (g) re when more than one operator’s license or identity card has been issued, added Subsec. (h) re definition of “name of the settlor or testator”, and made technical changes, effective July 1, 2013.



Section 42a-9-504 - Indication of collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) A description of the collateral pursuant to section 42a-9-108; or

(2) An indication that the financing statement covers all assets or all personal property.

(1959, P.A. 133, S. 9-504; P.A. 76-369, S. 38; P.A. 01-132, S. 75.)

History: P.A. 76-369 added references to leasing in Subsec. (1), deleted reference to sale of contract rights in Subsec. (2), revised notice provisions in Subsec. (3) to state when debtor need not be notified, and to restate provisions re notice to other secured parties and notice in cases involving consumer goods; P.A. 01-132 replaced former provisions re the secured party’s right to dispose of collateral after default and the effect of disposition with provisions re when a financing statement sufficiently indicates the collateral it covers.



Section 42a-9-505 - Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions.

(a) A consignor, lessor or other bailor of goods, a licensor or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in subsection (a) of section 42a-9-311, using the terms “consignor”, “consignee”, “lessor”, “lessee”, “bailor”, “bailee”, “licensor”, “licensee”, “owner”, “registered owner”, “buyer”, “seller” or words of similar import, instead of the terms “secured party” and “debtor”.

(b) This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under subsection (b) of section 42a-9-311, but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner or buyer which attaches to the collateral is perfected by the filing or compliance.

(1959, P.A. 133, S. 9-505; P.A. 76-369, S. 39; P.A. 01-132, S. 76.)

History: P.A. 76-369 revised notice provisions in Subsec. (2) to state when debtor need not be notified and to restate provisions re cases involving consumer goods and re notice to other secured parties, changing deadline for objection from 30 to 21 days after notice sent; P.A. 01-132 replaced former provisions re when a secured party is required to dispose of collateral and when a secured party is authorized to retain the collateral in satisfaction of the obligation with provisions re filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions.



Section 42a-9-506 - Effect of errors or omissions.

(a) A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with subsection (a) of section 42a-9-503 is seriously misleading.

(c) If a search of the records of the filing office under the debtor’s correct name, using the filing office’s standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with subsection (a) of section 42a-9-503, the name provided does not make the financing statement seriously misleading.

(d) For purposes of subsection (b) of section 42a-9-508, the “debtor’s correct name” in subsection (c) means the correct name of the new debtor.

(1959, P.A. 133, S. 9-506; P.A. 01-132, S. 77.)

History: P.A. 01-132 replaced former provisions re when the debtor or another secured party may redeem the collateral with provisions re the effect of errors or omissions in a financing statement.



Section 42a-9-507 - *(See end of section for amended version and effective date.) Effect of certain events on effectiveness of financing statement.

(a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Except as otherwise provided in subsection (c) and section 42a-9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under section 42a-9-506.

(c) If a debtor so changes its name that a filed financing statement becomes seriously misleading under section 42a-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the change; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the change, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the change.

(1959, P.A. 133, S. 9-507; P.A. 01-132, S. 78.)

*Note: On and after July 1, 2013, this section, as amended by section 11 of public act 11-108, is to read as follows:

“Sec. 42a-9-507. Effect of certain events on effectiveness of financing settlement. (a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Except as otherwise provided in subsection (c) of this section and section 42a-9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under section 42a-9-506.

(c) If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under subsection (a) of section 42a-9-503 so that the financing statement becomes seriously misleading under section 42a-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.”

(1959, P.A. 133, S. 9-507; P.A. 01-132, S. 78; P.A. 11-108, S. 11.)

History: P.A. 01-132 replaced former provisions re secured party’s liability for failure to comply with the default provisions with provisions re the effect of certain events on the effectiveness of financing statements; P.A. 11-108 amended Subsec. (b) to make a technical change and amended Subsec. (c) to replace “If a debtor so changes its name that a filed financing statement becomes seriously misleading under section 42a-9-506” with “If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under subsection (a) of section 42a-9-503 so that the financing statement becomes seriously misleading under section 42a-9-506”, replace in Subdiv. (1) “the change” with “the filed financing statement becomes seriously misleading” and replace in Subdiv. (2) “the change” with “the filed financing statement becomes seriously misleading” and with “the financing statement became seriously misleading”, effective July 1, 2013.



Section 42a-9-508 - Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under section 42a-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under subsection (d) of section 42a-9-203; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under subsection (d) of section 42a-9-203 unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under subsection (a) of section 42a-9-507.

(P.A. 01-132, S. 79.)



Section 42a-9-509 - Persons entitled to file a record.

(a) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement or amendment that adds a debtor to a financing statement only if:

(1) The debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) The collateral described in the security agreement; and

(2) Property that becomes collateral under subdivision (2) of subsection (a) of section 42a-9-315, whether or not the security agreement expressly covers proceeds.

(c) By acquiring collateral in which a security interest or agricultural lien continues under subdivision (1) of subsection (a) of section 42a-9-315, a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under subdivision (2) of subsection (a) of section 42a-9-315.

(d) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) The secured party of record authorizes the filing; or

(2) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by subsection (a) or (c) of section 42a-9-513, the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

(P.A. 01-132, S. 80.)



Section 42a-9-510 - Effectiveness of filed record.

(a) A filed record is effective only to the extent that it was filed by a person that may file it under section 42a-9-509.

(b) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) A continuation statement that is not filed within the six-month period prescribed by subsection (d) of section 42a-9-515 is ineffective.

(P.A. 01-132, S. 81.)



Section 42a-9-511 - Secured party of record.

(a) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under subsection (a) of section 42a-9-514, the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under subsection (b) of section 42a-9-514, the assignee named in the amendment is a secured party of record.

(c) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

(P.A. 01-132, S. 82.)



Section 42a-9-512 - Amendment of financing statement.

(a) Subject to section 42a-9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) Identifies, by its file number, the initial financing statement to which the amendment relates; or

(2) If the amendment relates to an initial financing statement recorded in a filing office described in subdivision (1) of subsection (a) of section 42a-9-501, identifies the initial financing statement to which the amendment relates by book and page number on which or the date and time that the initial financing statement was recorded.

(b) Except as otherwise provided in section 42a-9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) An amendment is ineffective to the extent it:

(1) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

(P.A. 01-132, S. 83; P.A. 03-62, S. 10.)

History: P.A. 03-62 amended Subsec. (a)(2) to replace “by book and page or the date that” with “by book and page number on which or the date and time that”.

Cited. 39 CS 39.



Section 42a-9-513 - Termination statement.

(a) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or

(2) The debtor did not authorize the filing of the initial financing statement.

(b) To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or

(2) If earlier, within twenty days after the secured party receives an authenticated demand from a debtor.

(c) In cases not governed by subsection (a), within twenty days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value;

(2) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor’s possession; or

(4) The debtor did not authorize the filing of the initial financing statement.

(d) Except as otherwise provided in section 42a-9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in section 42a-9-510, for purposes of subsection (f) of section 42a-9-519, subsection (a) of section 42a-9-522 and subsection (c) of section 42a-9-523, the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

(P.A. 01-132, S. 84.)



Section 42a-9-514 - Assignment of powers of secured party of record.

(a) Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party’s power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) Identifies, by its file number, the initial financing statement to which it relates;

(2) Provides the name of the assignor; and

(3) Provides the name and mailing address of the assignee.

(c) An assignment of record of a security interest in a fixture covered by a fixture filing or record of a mortgage which is effective as a financing statement filed as a fixture filing under subsection (c) of section 42a-9-502 may be made only by an assignment of record of the fixture filing or mortgage in the manner provided by law of this state other than this title.

(P.A. 01-132, S. 85.)



Section 42a-9-515 - *(See end of section for amended version and effective date.) Duration and effectiveness of financing statement. Effect of lapsed financing statement.

(a) Except as otherwise provided in subsections (b), (e), (f) and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Except as otherwise provided in subsections (e), (f) and (g), an initial financing statement filed in connection with a public finance transaction or manufactured-home transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a public finance transaction or manufactured-home transaction.

(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the thirty-year period specified in subsection (b), whichever is applicable.

(e) Except as otherwise provided in section 42a-9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under subsection (c) of section 42a-9-502 remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

(P.A. 01-132, S. 86; P.A. 03-62, S. 11.)

*Note: On and after July 1, 2013, this section, as amended by section 12 of public act 11-108, is to read as follows:

“Sec. 42a-9-515. Duration and effectiveness of financing statement. Effect of lapsed financing statement. (a) Except as otherwise provided in subsections (b), (e), (f) and (g) of this section, a filed financing statement is effective for a period of five years after the date of filing.

(b) Except as otherwise provided in subsections (e), (f) and (g) of this section, an initial financing statement filed in connection with a public finance transaction or manufactured-home transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a public finance transaction or manufactured-home transaction.

(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d) of this section. Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) of this section or the thirty-year period specified in subsection (b) of this section, whichever is applicable.

(e) Except as otherwise provided in section 42a-9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c) of this section, unless, before the lapse, another continuation statement is filed pursuant to subsection (d) of this section. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under subsection (c) of section 42a-9-502 remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.”

(P.A. 01-132, S. 86; P.A. 03-62, S. 11; P.A. 11-108, S. 12.)

History: P.A. 03-62 amended Subsec. (b) to add references to “public finance transaction”; P.A. 11-108 amended Subsec. (f) to replace “filed financing statement” with “filed initial financing statement”, and made technical changes, effective July 1, 2013.

Cited. 1 CA 595.



Section 42a-9-516 - *(See end of section for amended version and effective date.) What constitutes filing. Effectiveness of filing.

(a) Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing. In the case of the recording of a record in a filing office described in subdivision (1) of subsection (a) of section 42a-9-501, tender of the filing fee means tender of the fee specified in section 7-34a.

(b) Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) An amount equal to or greater than the applicable filing fee is not tendered;

(3) The filing office is unable to index the record because:

(A) In the case of an initial financing statement, the record does not provide a name for the debtor;

(B) In the case of an amendment or correction statement, the record:

(i) Does not identify the initial financing statement as required by section 42a-9-512 or 42a-9-518, as applicable; or

(ii) Identifies an initial financing statement whose effectiveness has lapsed under section 42a-9-515; or

(C) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor’s last name;

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) Provide a mailing address for the debtor;

(B) Indicate whether the debtor is an individual or an organization; or

(C) If the financing statement indicates that the debtor is an organization, provide:

(i) A type of organization for the debtor; and

(ii) A jurisdiction of organization for the debtor;

(6) In the case of an assignment reflected in an initial financing statement under subsection (a) of section 42a-9-514 or an amendment filed under subsection (b) of section 42a-9-514, the record does not provide a name and mailing address for the assignee; or

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by subsection (d) of section 42a-9-515.

(c) For purposes of subsection (b):

(1) A record does not provide information if the filing office is unable to read or decipher the information; and

(2) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by section 42a-9-512, 42a-9-514 or 42a-9-518, is an initial financing statement.

(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

(P.A. 01-132, S. 87.)

*Note: On and after July 1, 2013, this section, as amended by section 13 of public act 11-108, is to read as follows:

“Sec. 42a-9-516. What constitutes filing. Effectiveness of filing. (a) Except as otherwise provided in subsection (b) of this section, communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing. In the case of the recording of a record in a filing office described in subdivision (1) of subsection (a) of section 42a-9-501, tender of the filing fee means tender of the fee specified in section 7-34a.

(b) Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) An amount equal to or greater than the applicable filing fee is not tendered;

(3) The filing office is unable to index the record because:

(A) In the case of an initial financing statement, the record does not provide a name for the debtor;

(B) In the case of an amendment or information statement, the record:

(i) Does not identify the initial financing statement as required by section 42a-9-512 or 42a-9-518, as applicable; or

(ii) Identifies an initial financing statement whose effectiveness has lapsed under section 42a-9-515; or

(C) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor’s surname;

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) Provide a mailing address for the debtor; or

(B) Indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) In the case of an assignment reflected in an initial financing statement under subsection (a) of section 42a-9-514 or an amendment filed under subsection (b) of section 42a-9-514, the record does not provide a name and mailing address for the assignee; or

(7) In the case of a continuation statement, the record is not filed within the six-month period prescribed by subsection (d) of section 42a-9-515.

(c) For purposes of subsection (b) of this section:

(1) A record does not provide information if the filing office is unable to read or decipher the information; and

(2) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by section 42a-9-512, 42a-9-514 or 42a-9-518, is an initial financing statement.

(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b) of this section, is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.”

(P.A. 01-132, S. 87; P.A. 11-108, S. 13.)

History: P.A. 11-108 amended Subsec. (b) by revising Subdiv. (3)(B) to replace “correction statement” with “information statement”, revising Subdiv. (3)(C) to replace “last name” with “surname”, revising Subdiv. (5)(B) to replace “whether the debtor is an individual or an organization” with “whether the name provided as the name of the debtor is the name of an individual or an organization” and deleting former Subdiv. (5)(C) re financing statement that indicates debtor is organization but does not provide a type or jurisdiction of organization, and made technical changes, effective July 1, 2013.



Section 42a-9-517 - Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

(P.A. 01-132, S. 88.)



Section 42a-9-518 - *(See end of section for amended version and effective date.) Claim concerning inaccurate or wrongfully filed record.

(a) A person may file in the filing office a correction statement with respect to a record indexed there under the person’s name if the person believes that the record is inaccurate or was wrongfully filed.

(b) A correction statement must:

(1) Identify the record to which it relates by:

(A) The file number assigned to the initial financing statement to which the record relates; or

(B) If the correction statement relates to a record recorded in a filing office described in subdivision (1) of subsection (a) of section 42a-9-501, the book and page number on which or the date and time that the initial financing statement was recorded;

(2) Indicate that it is a correction statement; and

(3) Provide the basis for the person’s belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person’s belief that the record was wrongfully filed.

(c) The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record.

(P.A. 01-132, S. 89; P.A. 03-62, S. 12.)

*Note: On and after July 1, 2013, this section, as amended by section 14 of public act 11-108, is to read as follows:

“Sec. 42a-9-518. Claim concerning inaccurate or wrongfully filed record. (a) A person may file in the filing office an information statement with respect to a record indexed there under the person’s name if the person believes that the record is inaccurate or was wrongfully filed.

(b) An information statement under subsection (a) of this section must:

(1) Identify the record to which it relates by:

(A) The file number assigned to the initial financing statement to which the record relates; or

(B) If the information statement relates to a record recorded in a filing office described in subdivision (1) of subsection (a) of section 42a-9-501, the book and page number on which or the date and time that the initial financing statement was recorded;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person’s belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person’s belief that the record was wrongfully filed.

(c) A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under subsection (d) of section 42a-9-509.

(d) An information statement under subsection (c) of this section must:

(1) Identify the record to which it relates by:

(A) The file number assigned to the initial financing statement to which the record relates; or

(B) If the information statement relates to a record recorded in a filing office described in subdivision (1) of subsection (a) of section 42a-9-501, the book and page number on which or the date and time that the initial financing statement was recorded;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person’s belief that the person that filed the record was not entitled to do so under subsection (d) of section 42a-9-509.

(e) The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.”

(P.A. 01-132, S. 89; P.A. 03-62, S. 12; P.A. 11-108, S. 14.)

History: P.A. 03-62 amended Subsec. (b)(1)(B) to make a technical change; P.A. 11-108 replaced “correction statement” with “information statement”, added new Subsec. (c) re filing of information statement when secured party believes person that filed a record not entitled to do so, added Subsec. (d) re contents of information statement filed under Subsec. (c), redesignated existing Subsec. (c) as Subsec. (e), and made technical changes, effective July 1, 2013.



Section 42a-9-519 - *(See end of section for amended version and effective date.) Numbering, maintaining and indexing records. Communicating information provided in records.

(a) For each record filed in a filing office, the filing office shall:

(1) In the case of a record filed in the filing office described in subdivision (2) of subsection (a) of section 42a-9-501, assign a unique number to the filed record;

(2) In the case of a record filed in the filing office described in subdivision (2) of subsection (a) of section 42a-9-501, create a record that bears the number assigned to the filed record and the date and time of filing;

(3) Maintain the filed record for public inspection; and

(4) Index the filed record in accordance with subsections (b), (c) and (d).

(b) Except as otherwise provided in subsections (c) and (d), the filing office shall:

(1) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(c) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) In the grantor index under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) In the grantee index under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(d) (1) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under subsection (a) of section 42a-9-514 or an amendment filed under subsection (b) of section 42a-9-514:

(A) In the grantor index under the name of the assignor as grantor; and

(B) In the grantee index under the name of the assignee as grantee.

(2) The filing officer shall also enter upon the margin of the record of such initial financing statement a notation of the record of the subsequent assignment or amendment and of any continuation statement, termination statement or correction statement.

(e) The filing office shall maintain a capability:

(1) To retrieve a record by the name of the debtor and:

(A) If the filing office is described in subdivision (1) of subsection (a) of section 42a-9-501, by the book and page number assigned to the initial financing statement to which the record relates; or

(B) If the filing office is described in subdivision (2) of subsection (a) of section 42a-9-501, by the file number assigned to the initial financing statement to which the record relates; and

(2) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(f) The filing office may not remove a debtor’s name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under section 42a-9-515 with respect to all secured parties of record.

(g) The filing office shall perform the acts required by subsections (a) to (d), inclusive, at the time and in the manner prescribed by filing-office regulation, but not later than five business days after the filing office receives the record in question.

(h) Subsection (g) does not apply to a filing office described in subdivision (1) of subsection (a) of section 42a-9-501.

(P.A. 01-132, S. 90; P.A. 03-62, S. 13.)

*Note: On and after July 1, 2013, this section, as amended by section 15 of public act 11-108, is to read as follows:

“Sec. 42a-9-519. Numbering, maintaining and indexing records. Communicating information provided in records. (a) For each record filed in a filing office, the filing office shall:

(1) In the case of a record filed in the filing office described in subdivision (2) of subsection (a) of section 42a-9-501, assign a unique number to the filed record;

(2) In the case of a record filed in the filing office described in subdivision (2) of subsection (a) of section 42a-9-501, create a record that bears the number assigned to the filed record and the date and time of filing;

(3) Maintain the filed record for public inspection; and

(4) Index the filed record in accordance with subsections (b), (c) and (d) of this section.

(b) Except as otherwise provided in subsections (c) and (d) of this section, the filing office shall:

(1) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(c) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) In the grantor index under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) In the grantee index under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(d) (1) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under subsection (a) of section 42a-9-514 or an amendment filed under subsection (b) of section 42a-9-514:

(A) In the grantor index under the name of the assignor as grantor; and

(B) In the grantee index under the name of the assignee as grantee.

(2) The filing officer shall also enter upon the margin of the record of such initial financing statement a notation of the record of the subsequent assignment or amendment and of any continuation statement, termination statement or information statement.

(e) The filing office shall maintain a capability:

(1) To retrieve a record by the name of the debtor and:

(A) If the filing office is described in subdivision (1) of subsection (a) of section 42a-9-501, by the book and page number assigned to the initial financing statement to which the record relates; or

(B) If the filing office is described in subdivision (2) of subsection (a) of section 42a-9-501, by the file number assigned to the initial financing statement to which the record relates; and

(2) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(f) The filing office may not remove a debtor’s name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under section 42a-9-515 with respect to all secured parties of record.

(g) The filing office shall perform the acts required by subsections (a) to (d), inclusive, of this section at the time and in the manner prescribed by filing-office regulation, but not later than five business days after the filing office receives the record in question.

(h) Subsection (g) of this section does not apply to a filing office described in subdivision (1) of subsection (a) of section 42a-9-501.”

(P.A. 01-132, S. 90; P.A. 03-62, S. 13; P.A. 11-108, S. 15.)

History: P.A. 03-62 amended Subsec. (d) to designate provision re indexing as Subdiv. (1), redesignate existing Subdivs. (1) and (2) as Subparas. (A) and (B), respectively, of said Subdiv. (1) and designate provision re margin notations as Subdiv. (2); P.A. 11-108 amended Subsec. (d)(2) to replace “correction statement” with “information statement”, and made technical changes, effective July 1, 2013.



Section 42a-9-520 - Acceptance and refusal to accept record.

(a) A filing office shall refuse to accept a record for filing for a reason set forth in subsection (b) of section 42a-9-516 and may refuse to accept a record for filing only for a reason set forth in subsection (b) of section 42a-9-516.

(b) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office regulation but, in the case of a filing office described in subdivision (2) of subsection (a) of section 42a-9-501, in no event more than five business days after the filing office receives the record.

(c) A filed financing statement satisfying subsections (a) and (b) of section 42a-9-502 is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, section 42a-9-338 applies to a filed financing statement providing information described in subdivision (5) of subsection (b) of section 42a-9-516 which is incorrect at the time the financing statement is filed.

(d) If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

(P.A. 01-132, S. 91.)



Section 42a-9-521 - Refusal to accept financing statement, amendment or other written record in prescribed form prohibited. Exception.

A filing office that accepts written records may not refuse to accept a written initial financing statement, an amendment to a financing statement or other written record in a form and format prescribed by the Secretary of the State except for a reason set forth in subsection (b) of section 42a-9-516.

(P.A. 01-132, S. 92.)



Section 42a-9-522 - Maintenance and destruction of records.

(a) The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under section 42a-9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and:

(1) If the record was recorded in the filing office described in subdivision (1) of subsection (a) of section 42a-9-501, by using the book and page number assigned to the initial financing statement to which the record relates or the date and time that the record was recorded; or

(2) If the record was filed in the filing office described in subdivision (2) of subsection (a) of section 42a-9-501, by using the file number assigned to the initial financing statement to which the record relates.

(b) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

(P.A. 01-132, S. 93.)



Section 42a-9-523 - Information from filing office. Sale or license of records.

(a) If a person that files or records a written record requests an acknowledgment of the filing or recording, the filing office, in the case of a filing office described in subdivision (2) of subsection (a) of section 42a-9-501, shall send to the person an acknowledgment of the filing of the record showing the number assigned to the record pursuant to subdivision (1) of subsection (a) of section 42a-9-519 and the date and time of the filing of the record and, in the case of a filing office described in subdivision (1) of subsection (a) of section 42a-9-501, shall send to the person an acknowledgment of the recording of the record showing the book and page number and the date and time of the recording of the record.

(b) If a person files or records a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) The information in the record;

(2) In the case of a filing office described in subdivision (2) of subsection (a) of section 42a-9-501, the number assigned to the record pursuant to subdivision (1) of subsection (a) of section 42a-9-519 or, in the case of a filing office described in subdivision (1) of subsection (a) of section 42a-9-501, the book and page number assigned to the record; and

(3) The date and time of the filing or recording of the record.

(c) The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) Whether there is on file on a date and time specified by the filing office, but not a date earlier than six business days before the filing office receives the request, any financing statement that:

(A) Designates a particular debtor;

(B) Has not lapsed under section 42a-9-515 with respect to all secured parties of record; and

(C) If the request so states, has lapsed under section 42a-9-515 and a record of which is maintained by the filing office under subsection (a) of section 42a-9-522;

(2) The date and time of filing of each financing statement; and

(3) The information provided in each financing statement, except that the filing office is not required to transcribe information that is otherwise available concerning collateral.

(d) In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.

(e) The filing office described in subdivision (2) of subsection (a) of section 42a-9-501 shall perform the acts required by subsections (a) to (d), inclusive, at the time and in the manner prescribed by filing-office regulation, but not later than five business days after the filing office receives the request.

(f) At least monthly, the filing office described in subdivision (2) of subsection (a) of section 42a-9-501 shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part in every medium from time to time available to the filing office described in subdivision (2) of subsection (a) of section 42a-9-501.

(P.A. 01-132, S. 94; P.A. 03-62, S. 14.)

History: P.A. 03-62 amended Subsec. (a) to make provisions applicable to a person that “records” a written record and requests an acknowledgment of the “recording” and replace references to “filing” with “recording” in provision re duties of a filing office described in Sec. 42a-9-501(a)(1), amended Subsec. (b) to make provisions applicable to a person that “records” a record and the “recording” of a record and amended Subsec. (f) to replace “the Secretary of the State” with “the filing office described in subdivision (2) of subsection (a) of section 42a-9-501”.



Section 42a-9-524 - Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment or other circumstances beyond control of the filing office; and

(2) The filing office exercises reasonable diligence under the circumstances.

(P.A. 01-132, S. 95.)



Section 42a-9-525 - *(See end of section for amended version and effective date.) Fees.

(a) The filing office described in subdivision (2) of subsection (a) of section 42a-9-501 shall charge and collect the following uniform fee: For filing and indexing an initial financing statement, a correction statement or an amendment, fifty dollars. No fee shall be charged (1) to the state when the initial financing statement, correction statement or amendment is filed by or at the request of the Attorney General or an assistant attorney general or by a duly authorized official of the state or any of its agencies, boards or commissions acting in an official capacity, or (2) to a municipality when the initial financing statement, correction statement or amendment is filed by a tax collector or other municipal officer of such municipality pursuant to the provisions of sections 12-195a to 12-195g, inclusive, or (3) for any filing accomplished solely by electronic means and without the physical submission of any document, instrument or paper, in accordance with a plan approved by the Secretary of the State.

(b) The uniform fee for responding to a request for information from the filing office described in subdivision (2) of subsection (a) of section 42a-9-501, including issuing a certificate showing whether there is on file, on the date and time stated therein, any financing statement naming a particular debtor and any amendment thereof and, if there is, giving the date and hour of filing such amendment and the name and address of each secured party named therein, is fifty dollars. Upon request, the filing officer shall furnish a photographic or electronic copy of any filed financing statement or amendment for a uniform fee of forty dollars regardless of the number of pages and affix such filing officer’s certification and official seal thereto for a fee of fifteen dollars. No fee shall be charged to the state when a certificate showing whether there is on file, on the date and hour stated therein, any presently effective financing statement naming a particular debtor and any amendment thereof, is requested by the Attorney General or an assistant attorney general or by a duly authorized official of the state or any of its agencies, boards or commissions acting in an official capacity, and no fee shall be charged to a municipality when such certificate is requested by the tax collector or other municipal officer of such municipality pursuant to the provisions of sections 12-195a to 12-195g, inclusive.

(c) This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under subsection (c) of section 42a-9-502. However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

(P.A. 01-132, S. 96; P.A. 03-62, S. 15; June Sp. Sess. P.A. 09-3, S. 385.)

*Note: On and after July 1, 2013, this section, as amended by section 16 of public act 11-108, is to read as follows:

“Sec. 42a-9-525. Fees. (a) The filing office described in subdivision (2) of subsection (a) of section 42a-9-501 shall charge and collect the following uniform fee: For filing and indexing an initial financing statement, an information statement or an amendment, fifty dollars. No fee shall be charged (1) to the state when the initial financing statement, information statement or amendment is filed by or at the request of the Attorney General or an assistant attorney general or by a duly authorized official of the state or any of its agencies, boards or commissions acting in an official capacity, or (2) to a municipality when the initial financing statement, information statement or amendment is filed by a tax collector or other municipal officer of such municipality pursuant to the provisions of sections 12-195a to 12-195g, inclusive, or (3) for any filing accomplished solely by electronic means and without the physical submission of any document, instrument or paper, in accordance with a plan approved by the Secretary of the State.

(b) The uniform fee for responding to a request for information from the filing office described in subdivision (2) of subsection (a) of section 42a-9-501, including issuing a certificate showing whether there is on file, on the date and time stated therein, any financing statement naming a particular debtor and any amendment thereof and, if there is, giving the date and hour of filing such amendment and the name and address of each secured party named therein, is fifty dollars. Upon request, the filing officer shall furnish a photographic or electronic copy of any filed financing statement or amendment for a uniform fee of forty dollars regardless of the number of pages and affix such filing officer’s certification and official seal thereto for a fee of fifteen dollars. No fee shall be charged to the state when a certificate showing whether there is on file, on the date and hour stated therein, any presently effective financing statement naming a particular debtor and any amendment thereof, is requested by the Attorney General or an assistant attorney general or by a duly authorized official of the state or any of its agencies, boards or commissions acting in an official capacity, and no fee shall be charged to a municipality when such certificate is requested by the tax collector or other municipal officer of such municipality pursuant to the provisions of sections 12-195a to 12-195g, inclusive.

(c) This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under subsection (c) of section 42a-9-502. However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.”

(P.A. 01-132, S. 96; P.A. 03-62, S. 15; June Sp. Sess. P.A. 09-3, S. 385; P.A. 11-108, S. 16.)

History: P.A. 03-62 amended Subsec. (a) to replace “Secretary of the State” with “filing office described in subdivision (2) of subsection (a) of section 42a-9-501” and amended Subsec. (b) to specify that the filing office is “described in subdivision (2) of subsection (a) of section 42a-9-501”, replace one reference to “date and hour” with “date and time” and replace “an authorized official” with “a duly authorized official”; June Sp. Sess. P.A. 09-3 amended Subsecs. (a) and (b) to increase fees; P.A. 11-108 amended Subsec. (a) to replace “correction statement” with “information statement”, effective July 1, 2013.



Section 42a-9-526 - Filing-office regulations.

The Secretary of the State shall adopt regulations in accordance with the provisions of chapter 54 to implement this article.

(P.A. 01-132, S. 97.)



Section 42a-9-601 - Rights after default. Judicial enforcement. Consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes.

(a) After default, a secured party has the rights provided in this part and, except as otherwise provided in section 42a-9-602, those provided by agreement of the parties. A secured party:

(1) May reduce a claim to judgment, foreclose or otherwise enforce the claim, security interest or agricultural lien by any available judicial procedure; and

(2) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) A secured party in possession of collateral or control of collateral under section 42a-7-106, 42a-9-104, 42a-9-105, 42a-9-106 or 42a-9-107 has the rights and duties provided in section 42a-9-207.

(c) The rights under subsections (a) and (b) are cumulative and, except as may otherwise be prohibited under other law in a consumer transaction, may be exercised simultaneously.

(d) Except as otherwise provided in subsection (g) and section 42a-9-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) The date of perfection of the security interest or agricultural lien in the collateral;

(2) The date of filing a financing statement covering the collateral; or

(3) Any date specified in a statute under which the agricultural lien was created.

(f) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this article.

(g) Except as otherwise provided in subsection (c) of section 42a-9-607, this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles or promissory notes.

(P.A. 01-132, S. 98; P.A. 04-64, S. 72.)

History: P.A. 04-64 amended Subsec. (b) by adding reference to Sec. 42a-7-106 to conform to revisions made to article 7 by the same act.

Cited. 221 C. 530.

Cited. 35 CA 81.



Section 42a-9-602 - Waiver and variance of rights and duties.

Except as otherwise provided in section 42a-9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Subparagraph (C) of subdivision (4) of subsection (b) of section 42a-9-207, which deals with use and operation of the collateral by the secured party;

(2) Section 42a-9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Subsection (c) of section 42a-9-607, which deals with collection and enforcement of collateral;

(4) Subsection (a) of section 42a-9-608 and subsection (c) of section 42a-9-615 to the extent that they deal with application or payment of noncash proceeds of collection, enforcement or disposition;

(5) Subsection (a) of section 42a-9-608 and subsection (d) of section 42a-9-615 to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 42a-9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Subsection (b) of section 42a-9-610 and sections 42a-9-611, 42a-9-613 and 42a-9-614, which deal with disposition of collateral;

(8) Subsection (f) of section 42a-9-615, which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 42a-9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 42a-9-620, 42a-9-621 and 42a-9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 42a-9-623, which deals with redemption of collateral;

(12) Section 42a-9-624, which deals with permissible waivers; and

(13) Sections 42a-9-625 and 42a-9-626, which deal with the secured party’s liability for failure to comply with this article.

(P.A. 01-132, S. 99.)

Cited. 221 C. 530.

Cited. 34 CS 632.



Section 42a-9-603 - Agreement on standards concerning rights and duties.

(a) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in section 42a-9-602 if the standards are not manifestly unreasonable or, in the case of a consumer transaction, if the standards are not unreasonable.

(b) Subsection (a) does not apply to the duty under section 42a-9-609 to refrain from breaching the peace.

(P.A. 01-132, S. 100.)



Section 42a-9-604 - Procedure if security agreement covers real property or fixtures.

(a) If a security agreement covers both personal and real property, a secured party may proceed:

(1) Under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) Under this part; or

(2) In accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement, other than the debtor, may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

(P.A. 01-132, S. 101.)

Cited. 44 CS 156.



Section 42a-9-605 - Unknown debtor or secondary obligor.

(a) A secured party does not owe a duty based on its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.

(b) What the secured party knows is to be determined in the light of the good faith obligations of the secured party.

(P.A. 01-132, S. 102.)



Section 42a-9-606 - Time of default for agricultural lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

(P.A. 01-132, S. 103.)



Section 42a-9-607 - *(See end of section for amended version and effective date.) Collection and enforcement by secured party.

(a) If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) May take any proceeds to which the secured party is entitled under section 42a-9-315;

(3) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) If it holds a security interest in a deposit account perfected by control under subdivision (1) of subsection (a) of section 42a-9-104, may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) If it holds a security interest in a deposit account perfected by control under subdivision (2) or (3) of subsection (a) of section 42a-9-104, may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) If necessary to enable a secured party to exercise under subdivision (3) of subsection (a) of this section the right, if any, of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) The secured party’s sworn affidavit in recordable form stating that:

(A) A default has occurred; and

(B) The secured party is entitled to enforce the mortgage nonjudicially.

(c) A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney’s fees and legal expenses incurred by the secured party.

(e) This section does not determine whether an account debtor, bank or other person obligated on collateral owes a duty to a secured party.

(P.A. 01-132, S. 104.)

*Note: On and after July 1, 2013, this section, as amended by section 17 of public act 11-108, is to read as follows:

“Sec. 42a-9-607. Collection and enforcement by secured party. (a) If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) May take any proceeds to which the secured party is entitled under section 42a-9-315;

(3) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) If it holds a security interest in a deposit account perfected by control under subdivision (1) of subsection (a) of section 42a-9-104, may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) If it holds a security interest in a deposit account perfected by control under subdivision (2) or (3) of subsection (a) of section 42a-9-104, may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) If necessary to enable a secured party to exercise under subdivision (3) of subsection (a) of this section the right, if any, of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) The secured party’s sworn affidavit in recordable form stating that:

(A) A default has occurred with respect to an obligation secured by the mortgage; and

(B) The secured party is entitled to enforce the mortgage nonjudicially.

(c) A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) A secured party may deduct from the collections made pursuant to subsection (c) of this section reasonable expenses of collection and enforcement, including reasonable attorney’s fees and legal expenses incurred by the secured party.

(e) This section does not determine whether an account debtor, bank or other person obligated on collateral owes a duty to a secured party.”

(P.A. 01-132, S. 104; P.A. 11-108, S. 17.)

History: P.A. 11-108 amended Subsec. (b)(2)(A) to add “with respect to an obligation secured by the mortgage” re default and amended Subsec. (d) to make a technical change, effective July 1, 2013.



Section 42a-9-608 - Application of proceeds of collection or enforcement. Liability for deficiency and right to surplus.

(a) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under section 42a-9-607 in the following order to:

(A) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney’s fees and legal expenses incurred by the secured party;

(B) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder’s demand under subparagraph (C) of subdivision (1) of this subsection.

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under section 42a-9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

(P.A. 01-132, S. 105.)



Section 42a-9-609 - Secured party’s right to take possession after default. Use of electronic self-help restricted.

(a) After default, a secured party:

(1) May take possession of the collateral; and

(2) Without removal, may render equipment unusable and dispose of collateral on a debtor’s premises under section 42a-9-610.

(b) A secured party may proceed under subsection (a):

(1) Pursuant to judicial process; or

(2) Without judicial process, if it proceeds without breach of the peace.

(c) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

(d) (1) In this subsection, “electronic self-help” means the use of electronic means to exercise a secured party’s rights pursuant to subsection (a) of this section with respect to the security agreement, and “electronic” means relating to technology that has electrical, digital, magnetic or wireless optical electromagnetic properties or similar capabilities. “Electronic self-help” includes the use of electronic means to locate the collateral.

(2) Electronic self-help is permitted only if the debtor separately agrees to a term of the security agreement authorizing electronic self-help that requires notice of exercise as provided in subdivision (3) of this subsection. Except in a consumer transaction, the debtor is deemed to have separately agreed to a term of the security agreement authorizing electronic self-help if a clause is included in the security agreement that specifically states that electronic self-help is authorized.

(3) Before resorting to electronic self-help authorized by a term of the security agreement, the secured party shall give notice to the debtor stating:

(A) That the secured party intends to resort to electronic self-help as a remedy on or after fifteen days following communication of the notice to the debtor;

(B) The nature of the claimed breach which entitled the secured party to resort to self-help; and

(C) The name, title, address and telephone number of a person representing the secured party with whom the debtor may communicate concerning the security interest.

(4) A debtor may recover direct and incidental damages caused by wrongful use of electronic self-help. The debtor may also recover consequential damages for wrongful use of electronic self-help even if such damages are excluded by the terms of the security agreement.

(5) Even if the secured party complies with subdivisions (2) and (3) of this subsection, electronic self-help may not be used if the secured party has reason to know that its use will result in substantial injury or harm to the public health or safety or grave harm to the public interest substantially affecting third parties not involved in the dispute.

(P.A. 01-132, S. 106; P.A. 03-62, S. 16, 17.)

History: P.A. 03-62 amended Subsec. (a) to add “and” between Subdivs. (1) and (2), amended Subsec. (d)(2) to add provision that, except in a consumer transaction, the debtor is deemed to have separately agreed to a term of the security agreement authorizing electronic self-help if a clause is included in the security agreement that specifically states that electronic self-help is authorized, and amended Subsec. (d)(3) to redesignate existing Subparas. (i), (ii) and (iii) as Subparas. (A), (B) and (C), respectively.

Cited. 207 C. 15. Cited. 221 C. 530.

Cited. 18 CA 265. Cited. 29 CA 283; judgment reversed, see 228 C. 795. Cited. 46 CA 573.

Cited. 40 CS 475.



Section 42a-9-610 - Disposition of collateral after default.

(a) After default, a secured party may sell, lease, license or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Every aspect of a disposition of collateral, including the method, manner, time, place and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) A secured party may purchase collateral:

(1) At a public disposition; or

(2) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) A contract for sale, lease, license or other disposition includes the warranties relating to title, possession, quiet enjoyment and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) A secured party may disclaim or modify warranties under subsection (d):

(1) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) A record is sufficient to disclaim warranties under subsection (e) if it indicates “There is no warranty relating to title, possession, quiet enjoyment or the like in this disposition” or uses words of similar import.

(P.A. 01-132, S. 107.)

Cited. 153 C. 181. Cited. 203 C. 407. Cited. 216 C. 458. Cited. 221 C. 530. Cited. 227 C. 270. Cited. 231 C. 707.

Cited. 24 CA 455. Cited. 41 CA 324.

Cited. 34 CS 632. Cited. 37 CS 7. Cited. 38 CS 455. Cited. 40 CS 475.

Subsec. (1):

Cited. 207 C. 15.



Section 42a-9-611 - Notification before disposition of collateral.

(a) In this section, “notification date” means the earlier of the date on which:

(1) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) The debtor and any secondary obligor waive the right to notification.

(b) Except as otherwise provided in subsection (d), a secured party that disposes of collateral under section 42a-9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) The debtor;

(2) Any secondary obligor; and

(3) If the collateral is other than consumer goods:

(A) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) Any other secured party or lienholder that, ten days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) Was indexed under the debtor’s name as of that date; and

(iii) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) Any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in subsection (a) of section 42a-9-311.

(d) Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) A secured party complies with the requirement for notification prescribed by subparagraph (B) of subdivision (3) of subsection (c) of this section if:

(1) Not later than twenty days or earlier than thirty days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor’s name in the office indicated in subparagraph (B) of subdivision (3) of subsection (c) of this section; and

(2) Before the notification date, the secured party:

(A) Did not receive a response to the request for information; or

(B) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

(P.A. 01-132, S. 108.)

Cited. 207 C. 15. Cited. 209 C. 163. Cited. 216 C. 458.

Cited. 18 CA 265. Cited. 24 CA 455.

Cited. 34 CS 632. Cited. 38 CS 455. Cited. 40 CS 475.



Section 42a-9-612 - Timeliness of notification before disposition of collateral.

(a) Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) In a transaction other than a consumer transaction, a notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

(P.A. 01-132, S. 109.)



Section 42a-9-613 - Contents and form of notification before disposition of collateral: General.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) Describes the debtor and the secured party;

(B) Describes the collateral that is the subject of the intended disposition;

(C) States the method of intended disposition;

(D) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) States the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in subdivision (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in subdivision (1) are sufficient, even if the notification includes:

(A) Information not specified by that subdivision; or

(B) Minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in subdivision (3) of section 42a-9-614, when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: .... (Name of debtor, obligor or other person to which the notification is sent)

From: .... (Name, address and telephone number of secured party)

Name of Debtor(s): .... (Include only if debtor(s) are not an addressee)

(For a public disposition:)

We will sell (or lease or license, as applicable) the .... (describe collateral) (to the highest qualified bidder) in public as follows:

Day and Date: ....

Time: ....

Place: ....

(For a private disposition:)

We will sell (or lease or license, as applicable) the .... (describe collateral) privately sometime after .... (day and date).

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell (or lease or license, as applicable) (for a charge of $ ....). You may request an accounting by calling us at .... (telephone number).

(P.A. 01-132, S. 110.)



Section 42a-9-614 - Contents and form of notification before disposition of collateral: Consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) The information specified in subdivision (1) of section 42a-9-613;

(B) A description of any liability for a deficiency of the person to which the notification is sent;

(C) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under section 42a-9-623 is available; and

(D) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

(Name and address of secured party.)

(Date)

NOTICE OF OUR PLAN TO SELL PROPERTY

.... (Name and address of any obligor who is also a debtor.)

Subject: .... (Identification of transaction)

We have your .... (describe collateral), because you broke promises in our agreement.

(For a public disposition:)

We will sell .... (describe collateral) at public sale. A sale could include a lease or license. The sale will be held as follows:

Date: ....

Time: ....

Place: ....

You may attend the sale and bring bidders if you want.

(For a private disposition:)

We will sell .... (describe collateral) at private sale sometime after .... (date). A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you (will or will not, as applicable) still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at .... (telephone number).

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at .... (telephone number) or write us at .... (secured party’s address) and request a written explanation. (We will charge you $.... for the explanation if we sent you another written explanation of the amount you owe us within the last six months.)

If you need more information about the sale call us at .... (telephone number) or write us at .... (secured party’s address).

We are sending this notice to the following other people who have an interest in .... (describe collateral) or who owe money under your agreement:

.... (Names of all other debtors and obligors, if any.)

(4) A notification in the form of subdivision (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of subdivision (3) is sufficient, even if it includes errors in information not required by subdivision (1), unless the error is misleading with respect to rights arising under this article.

(6) If a notification under this section is not in the form of subdivision (3), law other than this article determines the effect of including information not required by subdivision (1).

(P.A. 01-132, S. 111.)



Section 42a-9-615 - Application of proceeds of disposition. Liability for deficiency and right to surplus.

(a) A secured party shall apply or pay over for application the cash proceeds of disposition under section 42a-9-610 in the following order to:

(1) The reasonable expenses of retaking, holding, preparing for disposition, processing and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney’s fees and legal expenses incurred by the secured party;

(2) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder’s demand under subdivision (3) of subsection (a) of this section.

(c) A secured party need not apply or pay over for application noncash proceeds of disposition under section 42a-9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) Unless subdivision (4) of subsection (a) of this section requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) The obligor is liable for any deficiency.

(e) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes:

(1) The debtor is not entitled to any surplus; and

(2) The obligor is not liable for any deficiency.

(f) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party or a secondary obligor if:

(1) The transferee in the disposition is the secured party, a person related to the secured party or a secondary obligor; and

(2) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party or a secondary obligor would have brought.

(g) A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) Takes the cash proceeds free of the security interest or other lien;

(2) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

(P.A. 01-132, S. 112.)

Cited. 227 C. 270.



Section 42a-9-616 - Explanation of calculation of surplus or deficiency.

(a) In this section:

(1) “Explanation” means a writing that:

(A) States the amount of the surplus or deficiency;

(B) Provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates and expenses may affect the amount of the surplus or deficiency; and

(D) Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) “Request” means a record:

(A) Authenticated by a debtor or consumer obligor;

(B) Requesting that the recipient provide an explanation; and

(C) Sent after disposition of the collateral under section 42a-9-610.

(b) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under section 42a-9-615, the secured party shall:

(1) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) Within fourteen days after receipt of a request; or

(2) In the case of a consumer obligor who is liable for a deficiency, within fourteen days after receipt of a request, send to the consumer obligor a record waiving the secured party’s right to a deficiency.

(c) To comply with subparagraph (B) of subdivision (1) of subsection (a) of this section, a writing must provide the following information in the following order:

(1) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) If the secured party takes or receives possession of the collateral after default, not more than thirty-five days before the secured party takes or receives possession; or

(B) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five days before the disposition;

(2) The amount of proceeds of the disposition;

(3) The aggregate amount of the obligations after deducting the amount of proceeds;

(4) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing and disposing of the collateral, and attorney’s fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in subdivision (1); and

(6) The amount of the surplus or deficiency.

(d) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subdivision (1) of subsection (b) of this section. The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

(P.A. 01-132, S. 113.)



Section 42a-9-617 - Rights of transferee of collateral.

(a) A secured party’s disposition of collateral after default:

(1) Transfers to a transferee for value all of the debtor’s rights in the collateral;

(2) Discharges the security interest under which the disposition is made; and

(3) Discharges any subordinate security interest or other subordinate lien.

(b) A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this article or the requirements of any judicial proceeding.

(c) If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) The debtor’s rights in the collateral;

(2) The security interest or agricultural lien under which the disposition is made; and

(3) Any other security interest or other lien.

(P.A. 01-132, S. 114.)



Section 42a-9-618 - Rights and duties of certain secondary obligors.

(a) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) Receives an assignment of a secured obligation from the secured party;

(2) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) Is subrogated to the rights of a secured party with respect to collateral.

(b) An assignment, transfer or subrogation described in subsection (a):

(1) Is not a disposition of collateral under section 42a-9-610; and

(2) Relieves the secured party of further duties under this article.

(P.A. 01-132, S. 115.)

Cited. 18 CA 265. Cited. 24 CA 455.



Section 42a-9-619 - Transfer of record or legal title.

(a) In this section, “transfer statement” means a record authenticated by a secured party stating:

(1) That the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) That the secured party has exercised its post-default remedies with respect to the collateral;

(3) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) The name and mailing address of the secured party, debtor and transferee.

(b) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) Accept the transfer statement;

(2) Promptly amend its records to reflect the transfer; and

(3) If applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this article and does not of itself relieve the secured party of its duties under this article.

(P.A. 01-132, S. 116.)



Section 42a-9-620 - Acceptance of collateral in full or partial satisfaction of obligation. Compulsory disposition of collateral.

(a) Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) The debtor consents to the acceptance under subsection (c);

(2) The secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) A person to which the secured party was required to send a proposal under section 42a-9-621; or

(B) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) Subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to section 42a-9-624.

(b) A purported or apparent acceptance of collateral under this section is ineffective unless:

(1) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) The conditions of subsection (a) are met.

(c) For purposes of this section:

(1) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) Does not receive a notification of objection authenticated by the debtor within twenty days after the proposal is sent.

(d) To be effective under subdivision (2) of subsection (a) of this section, a notification of objection must be received by the secured party:

(1) In the case of a person to which the proposal was sent pursuant to section 42a-9-621, within twenty days after notification was sent to that person; and

(2) In other cases:

(A) Within twenty days after the last notification was sent pursuant to section 42a-9-621; or

(B) If a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to section 42a-9-610 within the time specified in subsection (f) if:

(1) Sixty per cent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) Sixty per cent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

(f) To comply with subsection (e), the secured party shall dispose of the collateral:

(1) Within ninety days after taking possession; or

(2) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

(h) Nothing in subsection (b) shall prohibit a consumer in a consumer goods transaction from proving that the secured party has agreed to accept the collateral in full satisfaction of the obligation by means other than an authenticated record.

(P.A. 01-132, S. 117.)

Cited. 221 C. 530.

Subsec. (2):

Cited. 40 CA 616. Cited. 41 CA 324.



Section 42a-9-621 - Notification of proposal to accept collateral.

(a) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) Any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) Identified the collateral;

(B) Was indexed under the debtor’s name as of that date; and

(C) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) Any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in subsection (a) of section 42a-9-311.

(b) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

(P.A. 01-132, S. 118.)



Section 42a-9-622 - Effect of acceptance of collateral.

(a) A secured party’s acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) Discharges the obligation to the extent consented to by the debtor;

(2) Transfers to the secured party all of a debtor’s rights in the collateral;

(3) Discharges the security interest or agricultural lien that is the subject of the debtor’s consent and any subordinate security interest or other subordinate lien; and

(4) Terminates any other subordinate interest.

(b) A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this article.

(P.A. 01-132, S. 119.)



Section 42a-9-623 - Right to redeem collateral.

(a) A debtor, any secondary obligor or any other secured party or lienholder may redeem collateral.

(b) To redeem collateral, a person shall tender:

(1) Fulfillment of all obligations secured by the collateral; and

(2) The reasonable expenses and attorney’s fees described in subdivision (1) of subsection (a) of section 42a-9-615.

(c) A redemption may occur at any time before a secured party:

(1) Has collected collateral under section 42a-9-607;

(2) Has disposed of collateral or entered into a contract for its disposition under section 42a-9-610; or

(3) Has accepted collateral in full or partial satisfaction of the obligation it secures under section 42a-9-622.

(P.A. 01-132, S. 120.)

Cited. 216 C. 458.

Cited. 24 CA 455.



Section 42a-9-624 - Waiver.

(a) A debtor or secondary obligor may waive the right to notification of disposition of collateral under section 42a-9-611 only by an agreement to that effect entered into and authenticated after default.

(b) A debtor may waive the right to require disposition of collateral under subsection (e) of section 42a-9-620 only by an agreement to that effect entered into and authenticated after default.

(c) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under section 42a-9-623 only by an agreement to that effect entered into and authenticated after default.

(P.A. 01-132, S. 121.)



Section 42a-9-625 - Remedies for secured party’s failure to comply with this article.

(a) If it is established that a secured party is not proceeding in accordance with this article, a court may order or restrain collection, enforcement or disposition of collateral on appropriate terms and conditions.

(b) Subject to subsections (c), (d) and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this article. Loss caused by a failure to comply may include loss resulting from the debtor’s inability to obtain, or increased costs of, alternative financing.

(c) Except as otherwise provided in section 42a-9-628:

(1) A person that, at the time of the failure, was a debtor, was an obligor or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus ten per cent of the principal amount of the obligation or the time-price differential plus ten per cent of the cash price.

(d) A debtor whose deficiency is eliminated under section 42a-9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under section 42a-9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition or acceptance.

(e) In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover five hundred dollars in each case from a person that:

(1) Fails to comply with section 42a-9-208;

(2) Fails to comply with section 42a-9-209;

(3) Files a record that the person is not entitled to file under subsection (a) of section 42a-9-509;

(4) Fails to cause the secured party of record to file or send a termination statement as required by subsection (a) or (c) of section 42a-9-513; or

(5) Fails to comply with subsection (b) of section 42a-9-616.

(f) A debtor or consumer obligor may recover damages under subsection (b) and, in addition, five hundred dollars in each case from a person that, without reasonable cause, fails to comply with a request under section 42a-9-210. A recipient of a request under section 42a-9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under section 42a-9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

(P.A. 01-132, S. 122.)

Cited. 221 C. 530. Cited. 227 C. 270.

Cited. 24 CA 455.

Subsec. (1):

Cited. 207 C. 15. Cited. 231 C. 707.

Cited. 34 CS 632. Cited. 40 CS 475.

Subsec. (2):

Cited. 207 C. 15. Cited. 216 C. 458.



Section 42a-9-626 - Action in which deficiency or surplus is in issue.

(a) In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition or acceptance unless the debtor or a secondary obligor places the secured party’s compliance in issue.

(2) If the secured party’s compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in section 42a-9-628, if a secured party fails to prove that the collection, enforcement, disposition or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses and attorney’s fees exceeds the greater of:

(A) The proceeds of the collection, enforcement, disposition or acceptance; or

(B) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition or acceptance.

(4) For purposes of subparagraph (B) of subdivision (3) of this subsection, the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses and attorney’s fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under subsection (f) of section 42a-9-615, the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party or a secondary obligor would have brought.

(b) The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches. Notwithstanding subsection (b) of section 42a-9-627, those approaches may apply principles of existing statutory and case law, including laws concerning the determination of a deficiency or surplus, that apply to analogous consumer transactions in similar goods under part XI of chapter 669 and under other law of this state.

(P.A. 01-132, S. 123.)



Section 42a-9-627 - Determination of whether conduct was commercially reasonable.

(a) The fact that a greater amount could have been obtained by a collection, enforcement, disposition or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition or acceptance was made in a commercially reasonable manner.

(b) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) In the usual manner on any recognized market;

(2) At the price current in any recognized market at the time of the disposition; or

(3) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) A collection, enforcement, disposition or acceptance is commercially reasonable if it has been approved:

(1) In a judicial proceeding;

(2) By a bona fide creditors’ committee;

(3) By a representative of creditors; or

(4) By an assignee for the benefit of creditors.

(d) Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition or acceptance is not commercially reasonable.

(e) Notwithstanding the provisions of subsection (b), in a consumer transaction the determination of a deficiency or surplus is subject to the court determination of the proper rule that applies to a consumer transaction under subsection (b) of section 42a-9-626.

(P.A. 01-132, S. 124.)



Section 42a-9-628 - Nonliability and limitation on liability of secured party. Liability of secondary obligor.

(a) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person and knows how to communicate with the person:

(1) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this article; and

(2) The secured party’s failure to comply with this article does not affect the liability of the person for a deficiency.

(b) A secured party is not liable because of its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.

(c) A secured party is not liable to any person, and a person’s liability for a deficiency is not affected, because of any act or omission arising out of the secured party’s reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party’s belief is based on its reasonable reliance on:

(1) A debtor’s representation concerning the purpose for which collateral was to be used, acquired or held; or

(2) An obligor’s representation concerning the purpose for which a secured obligation was incurred.

(d) A secured party is not liable to any person under subdivision (2) of subsection (c) of section 42a-9-625 for its failure to comply with section 42a-9-616.

(e) A secured party is not liable under subdivision (2) of subsection (c) of section 42a-9-625 more than once with respect to any one secured obligation.

(P.A. 01-132, S. 125.)



Section 42a-9-702 - Savings clause.

(a) Except as otherwise provided in this part, public act 01-132* applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before October 1, 2001.

(b) Except as otherwise provided in subsection (c) and sections 42a-9-703 to 42a-9-709, inclusive:

(1) Transactions and liens that were not governed by sections 42a-9-101 to 42a-9-507, inclusive, of the general statutes, revision of 1958, revised to January 1, 2001, were validly entered into or created before October 1, 2001, and would be subject to public act 01-132* if they had been entered into or created after October 1, 2001, and the rights, duties and interests flowing from those transactions and liens remain valid after October 1, 2001; and

(2) The transactions and liens may be terminated, completed, consummated and enforced as required or permitted by public act 01-132* or by the law that otherwise would apply if public act 01-132* had not taken effect.

(c) Public act 01-132* does not affect an action, case or proceeding commenced before October 1, 2001.

(P.A. 01-132, S. 126.)

*Note: Public act 01-132 is entitled “An Act Adopting Revised Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2001” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 42a-9-703 - Security interest perfected before October 1, 2001.

(a) A security interest that is enforceable immediately before October 1, 2001, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under public act 01-132* if, on October 1, 2001, the applicable requirements for enforceability and perfection under public act 01-132* are satisfied without further action.

(b) Except as otherwise provided in section 42a-9-705, if, immediately before October 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under public act 01-132* are not satisfied on October 1, 2001, the security interest:

(1) Is a perfected security interest for one year after October 1, 2001;

(2) Remains enforceable thereafter only if the security interest becomes enforceable under section 42a-9-203 before the year expires; and

(3) Remains perfected thereafter only if the applicable requirements for perfection under public act 01-132* are satisfied before the year expires.

(P.A. 01-132, S. 127.)

*Note: Public act 01-132 is entitled “An Act Adopting Revised Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2001” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 42a-9-704 - Security interest unperfected before October 1, 2001.

A security interest that is enforceable immediately before October 1, 2001, but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) Remains an enforceable security interest for one year after October 1, 2001;

(2) Remains enforceable thereafter if the security interest becomes enforceable under section 42a-9-203 on October 1, 2001, or within one year thereafter; and

(3) Becomes perfected:

(A) Without further action, on October 1, 2001, if the applicable requirements for perfection under public act 01-132* are satisfied before or at that time; or

(B) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

(P.A. 01-132, S. 128.)

*Note: Public act 01-132 is entitled “An Act Adopting Revised Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2001” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 42a-9-705 - Effectiveness of action taken before October 1, 2001.

(a) If action, other than the filing of a financing statement, is taken before October 1, 2001, and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before October 1, 2001, the action is effective to perfect a security interest that attaches under public act 01-132* within one year after October 1, 2001. An attached security interest becomes unperfected one year after October 1, 2001, unless the security interest becomes a perfected security interest under public act 01-132* before the expiration of that period.

(b) The filing of a financing statement before October 1, 2001, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under public act 01-132*.

(c) Public act 01-132* does not render ineffective an effective financing statement that, before October 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in section 42a-9-103a of the general statutes, revision of 1958, revised to January 1, 2001. However, except as otherwise provided in subsections (d) and (e) and section 42a-9-706, the financing statement ceases to be effective at the earlier of:

(1) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) The filing of a continuation statement after October 1, 2001, does not continue the effectiveness of the financing statement filed before October 1, 2001. However, upon the timely filing of a continuation statement after October 1, 2001, and in accordance with the law of the jurisdiction governing perfection as provided in part 3 of this article, the effectiveness of a financing statement filed in the same office in that jurisdiction before October 1, 2001, continues for the period provided by the law of that jurisdiction.

(e) Subdivision (2) of subsection (c) applies to a financing statement that, before October 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in section 42a-9-103a of the general statutes, revision of 1958, revised to January 1, 2001, only to the extent that part 3 of this article provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) A financing statement that includes a financing statement filed before October 1, 2001, and a continuation statement filed after October 1, 2001, is effective only to the extent that it satisfies the requirements of part 5 of this article for an initial financing statement.

(P.A. 01-132, S. 129.)

*Note: Public act 01-132 is entitled “An Act Adopting Revised Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2001” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 42a-9-706 - When initial financing statement suffices to continue effectiveness of financing statement.

(a) The filing of an initial financing statement in the office specified in section 42a-9-501 continues the effectiveness of a financing statement filed before October 1, 2001, if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under public act 01-132*;

(2) The pre-effective-date financing statement was filed in an office in another state or another office in this state; and

(3) The initial financing statement satisfies subsection (c).

(b) The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) If the initial financing statement is filed before October 1, 2001, for the period provided in section 42a-9-403 of the general statutes, revision of 1958, revised to January 1, 2001, with respect to a financing statement; and

(2) If the initial financing statement is filed after October 1, 2001, for the period provided in section 42a-9-515 with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a), an initial financing statement must:

(1) Satisfy the requirements of part 5 of this article for an initial financing statement;

(2) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement remains effective.

(P.A. 01-132, S. 130.)

*Note: Public act 01-132 is entitled “An Act Adopting Revised Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2001” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 42a-9-707 - Amendment of pre-effective-date financing statement.

(a) In this section, “pre-effective-date financing statement” means a financing statement filed before October 1, 2001.

(b) After October 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in part 3 of this article. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d), if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after October 1, 2001, only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in section 42a-9-501;

(2) An amendment is filed in the office specified in section 42a-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies subsection (c) of section 42a-9-706; or

(3) An initial financing statement that provides the information as amended and satisfies subsection (c) of section 42a-9-706 is filed in the office specified in section 42a-9-501.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under subsections (d) and (f) of section 42a-9-705 or section 42a-9-706.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after October 1, 2001, by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies subsection (c) of section 42a-9-706 has been filed in the office specified by the law of the jurisdiction governing perfection as provided in part 3 of this article as the office in which to file a financing statement.

(P.A. 01-132, S. 131.)



Section 42a-9-708 - Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(A) To continue the effectiveness of a financing statement filed before October 1, 2001; or

(B) To perfect or continue the perfection of a security interest.

(P.A. 01-132, S. 132.)



Section 42a-9-709 - Priority.

(a) Public act 01-132* determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before October 1, 2001, sections 42a-9-101 to 42a-9-507, inclusive, of the general statutes, revision of 1958, revised to January 1, 2001, determine priority.

(b) For purposes of subsection (a) of section 42a-9-322, the priority of a security interest that becomes enforceable under section 42a-9-203 dates from October 1, 2001, if the security interest is perfected under public act 01-132* by the filing of a financing statement before October 1, 2001, which would not have been effective to perfect the security interest under sections 42a-9-101 to 42a-9-507, inclusive, of the general statutes, revision of 1958, revised to January 1, 2001. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

(P.A. 01-132, S. 133.)

*Note: Public act 01-132 is entitled “An Act Adopting Revised Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2001” in Volume 16 which lists the sections amended, created or repealed by the act.)



Section 42a-9-802 - (Note: This section is effective July 1, 2013.) Savings clause.

(a) Except as otherwise provided in this part, public act 11-108* applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2013.

(b) Public act 11-108* does not affect an action, case or proceeding commenced before July 1, 2013.

(P.A. 11-108, S. 18.)

*Note: Public act 11-108 is entitled “An Act Concerning Amendments to Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2011” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 11-108 effective July 1, 2013.



Section 42a-9-803 - (Note: This section is effective July 1, 2013.) Security interest perfected before July 1, 2013.

(a) A security interest that is a perfected security interest immediately before July 1, 2013, is a perfected security interest under this article, as amended by public act 11-108*, if, on July 1, 2013, the applicable requirements for attachment and perfection under this article, as amended by public act 11-108*, are satisfied without further action.

(b) Except as otherwise provided in section 42a-9-805, if, immediately before July 1, 2013, a security interest is a perfected security interest, but the applicable requirements for perfection under this article, as amended by public act 11-108*, are not satisfied on July 1, 2013, the security interest remains perfected thereafter only if the applicable requirements for perfection under this article, as amended by public act 11-108*, are satisfied within one year after July 1, 2013.

(P.A. 11-108, S. 19.)

*Note: Public act 11-108 is entitled “An Act Concerning Amendments to Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2011” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 11-108 effective July 1, 2013.



Section 42a-9-804 - (Note: This section is effective July 1, 2013.) Security interest unperfected before July 1, 2013.

A security interest that is an unperfected security interest immediately before July 1, 2013, becomes a perfected security interest:

(1) Without further action, on July 1, 2013, if the applicable requirements for perfection under this article, as amended by public act 11-108*, are satisfied before or at that time; or

(2) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

(P.A. 11-108, S. 20.)

*Note: Public act 11-108 is entitled “An Act Concerning Amendments to Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2011” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 11-108 effective July 1, 2013.



Section 42a-9-805 - (Note: This section is effective July 1, 2013.) Effectiveness of action taken before July 1, 2013.

(a) The filing of a financing statement before July 1, 2013, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this article, as amended by public act 11-108*.

(b) Public act 11-108* does not render ineffective an effective financing statement that, before July 1, 2013, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this article in effect on June 30, 2013. However, except as otherwise provided in subsections (c) and (d) of this section and section 42a-9-806, the financing statement ceases to be effective:

(1) If the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had public act 11-108* not taken effect; or

(2) If the financing statement is filed in another jurisdiction, at the earlier of:

(A) The time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) The filing of a continuation statement on or after July 1, 2013, does not continue the effectiveness of a financing statement filed before July 1, 2013. However, upon the timely filing of a continuation statement on or after July 1, 2013, and in accordance with the law of the jurisdiction governing perfection as provided in this article, as amended by public act 11-108*, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2013, continues for the period provided by the law of that jurisdiction.

(d) Subparagraph (B) of subdivision (2) of subsection (b) of this section applies to a financing statement that, before July 1, 2013, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in this article in effect on June 30, 2013, only to the extent that this article, as amended by public act 11-108*, provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) A financing statement that includes a financing statement filed before July 1, 2013, and a continuation statement filed on or after July 1, 2013, is effective only to the extent that it satisfies the requirements of part 5 of this article, as amended by public act 11-108*, for an initial financing statement. A financing statement that indicates that the debtor is a decedent’s estate indicates that the collateral is being administered by a personal representative within the meaning of subdivision (2) of subsection (a) of section 42a-9-503, as amended by public act 11-108*. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of subdivision (3) of subsection (a) of section 42a-9-503, as amended by public act 11-108*.

(P.A. 11-108, S. 21.)

*Note: Public act 11-108 is entitled “An Act Concerning Amendments to Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2011” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 11-108 effective July 1, 2013.



Section 42a-9-806 - (Note: This section is effective July 1, 2013.) When initial financing statement suffices to continue effectiveness of financing statement.

(a) The filing of an initial financing statement in the office specified in section 42a-9-501 continues the effectiveness of a financing statement filed before July 1, 2013, if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this article, as amended by public act 11-108*;

(2) The pre-effective-date financing statement, as defined in section 42a-9-807, was filed in an office in another state; and

(3) The initial financing statement satisfies subsection (c) of this section.

(b) The filing of an initial financing statement under subsection (a) of this section continues the effectiveness of the pre-effective-date financing statement, as defined in section 42a-9-807:

(1) If the initial financing statement is filed before July 1, 2013, for the period provided in section 42a-9-515 in effect on June 30, 2013, with respect to an initial financing statement; and

(2) If the initial financing statement is filed on or after July 1, 2013, for the period provided in section 42a-9-515, as amended by public act 11-108*, with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a) of this section, an initial financing statement must:

(1) Satisfy the requirements of part 5 of this article, as amended by public act 11-108*, for an initial financing statement;

(2) Identify the pre-effective-date financing statement, as defined in section 42a-9-807, by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective-date financing statement, as defined in section 42a-9-807, remains effective.

(P.A. 11-108, S. 22.)

*Note: Public act 11-108 is entitled “An Act Concerning Amendments to Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2011” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 11-108 effective July 1, 2013.



Section 42a-9-807 - (Note: This section is effective July 1, 2013.) Amendment of financing statement filed before July 1, 2013.

(a) In this section and section 42a-9-806, “pre-effective-date financing statement” means a financing statement filed before July 1, 2013.

(b) On or after July 1, 2013, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in this article, as amended by public act 11-108*. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d) of this section, if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended on or after July 1, 2013, only if:

(1) The pre-effective-date financing statement and an amendment are filed in the office specified in section 42a-9-501;

(2) An amendment is filed in the office specified in section 42a-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies subsection (c) of section 42a-9-806; or

(3) An initial financing statement that provides the information as amended and satisfies subsection (c) of section 42a-9-806 is filed in the office specified in section 42a-9-501.

(d) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under subsections (c) and (e) of section 42a-9-805 or section 42a-9-806.

(e) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated on or after July 1, 2013, by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies subsection (c) of section 42a-9-806 has been filed in the office specified by the law of the jurisdiction governing perfection as provided in this article, as amended by public act 11-108*, as the office in which to file a financing statement.

(P.A. 11-108, S. 23.)

*Note: Public act 11-108 is entitled “An Act Concerning Amendments to Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2011” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 11-108 effective July 1, 2013.



Section 42a-9-808 - (Note: This section is effective July 1, 2013.) Person entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(A) To continue the effectiveness of a financing statement filed before July 1, 2013; or

(B) To perfect or continue the perfection of a security interest.

(P.A. 11-108, S. 24.)

History: P.A. 11-108 effective July 1, 2013.



Section 42a-9-809 - (Note: This section is effective July 1, 2013.) Priority.

Public act 11-108* determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2013, this article in effect on June 30, 2013, determines priority.

(P.A. 11-108, S. 25.)

*Note: Public act 11-108 is entitled “An Act Concerning Amendments to Article 9 of the Uniform Commercial Code Concerning Secured Transactions”. (See Reference Table captioned “Public Acts of 2011” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 11-108 effective July 1, 2013.






Article 10 - Effective Date. Transition

Section 42a-10-101 - Effective date.

This title shall apply to transactions entered into and events occurring on and after October 1, 1961.

(1959, P.A. 133, S. 10-101.)



Section 42a-10-102 - Provision for transition.

(1) Subject to the following subsections on filing with respect to certain security transactions, transactions validly entered into before October 1, 1961, and the rights, duties and interests flowing from them remain valid thereafter and may be terminated, completed, consummated or enforced as required or permitted by sections 21-46, 33-67 to 33-94, inclusive, 36-75, 36-77, 36-78, 39-1 to 39-193, inclusive, 40-2 to 40-50, inclusive, 40-57 to 40-80, inclusive, 41-1 to 41-46, inclusive, 42-1 to 42-82, inclusive, 42-101 to 42-103, inclusive, 42-117 to 42-125, inclusive, 49-77 to 49-85, inclusive, 49-92 to 49-115, inclusive, 52-201, 52-290, 52-291 or 52-551 or by any statute or other law amended or repealed by this title as though such repeal or amendment had not occurred.

(2) A chattel mortgage which was filed before October 1, 1961, as provided in section 49-96, or a contract of conditional sale which was filed before October 1, 1961, as provided in section 42-77, need not be refiled under the provisions of article 9 of this title. Such a filing made before October 1, 1961, shall continue effective until three years after the date on which the final payment set forth in the chattel mortgage or contract of conditional sale becomes due and payable. After the date specified in the preceding sentence such a filing shall no longer be effective even though the conditional sale vendor or the chattel mortgagee has filed with the appropriate town clerk the request in writing referred to in section 42-78 and even though the town clerk continues to keep the chattel mortgage or the contract of conditional sale, together with any such request, on file.

(3) A statement of trust receipt financing which was filed before October 1, 1961, as provided in section 40-72, need not be refiled under the provisions of article 9 of this title with respect to any trust receipt transaction, as defined in section 40-61, under which the entruster acquired a security interest before October 1, 1961. The article on secured transactions (Article 9) governs the validity and perfection of any such transaction which occurs on or after October 1, 1961.

(4) A notice of a factor’s lien on merchandise, goods and accounts receivable which was filed before October 1, 1961, as provided in sections 49-79 and 49-80 need not be refiled under the provisions of article 9 of this title with respect to any lien which such a factor was entitled to claim on October 1, 1961, under section 49-78. The article on secured transactions (Article 9) governs the validity and perfection of any transaction entered into on or after October 1, 1961, which would previously have been subject to the factor’s lien act, sections 49-77 to 49-92.

(5) The assignment of an account which was subject to sections 42-117 to 42-125 and which was made before October 1, 1961, shall continue to be valid as provided in those sections without compliance with the filing provisions of article 9 of this title. The article on secured transactions (Article 9) governs the validity and perfection of any such assignment made on or after October 1, 1961, even though the assignment is made pursuant to or arises under an agreement entered into before October 1, 1961.

(6) A financing statement which contains the information required in section 42a-9-402 of the general statutes, revised to January 1, 2001, may be filed on or after October 1, 1961, in the place specified for filing in section 42a-9-401 of the general statutes, revised to January 1, 2001, with respect to transactions taking place before October 1, 1961. If a security interest arising from any such transaction was perfected under the law applicable thereto, filing under this title continues the perfected status of the interest. If any such interest was not perfected under applicable law, filing under this title perfects the interest from the time of filing. With respect to a chattel mortgage filed before October 1, 1961, as provided in section 49-96, or a contract of conditional sale filed before October 1, 1961, as provided in section 42-77, the financing statement need be signed only by the chattel mortgagee or conditional sale vendor as secured party and need not be signed by the chattel mortgagor or conditional vendee.

(1959, P.A. 133, S. 10–102; 615, S. 28; 1961, P.A. 116, S. 16; P.A. 01-132, S. 178.)

History: 1959, P.A. 615 deleted reference to Sec. 42-98 in Subsec. (1); 1961 act added Subsecs. (2)–(6); P.A. 01-132 amended Subsec. (6) to specify that the existing references to Secs. 42a-9-401 and 42a-9-402 are to those sections “of the general statutes, revised to January 1, 2001”.

Note: 1959, Public Act 133, S. 10-103 was omitted in the printing of this volume since it is a general repealing provision, a statutory form not used in this state.



Section 42a-10-105 - Transition. Change of filing requirement.

(1) Transactions validly entered into after October 1, 1961, and before October 1, 1976, and which were subject to the provisions of title 42a of the general statutes, revised to 1975, and which would be subject to subsection (2) of section 42a-1-105, subsections (9) and (37) of section 42a-1-201 of the general statutes, revised to January 1, 2001, subsections (1) and (2) of section 42a-2-107, subsection (2) of section 42a-5-116, subsection (1) of section 42a-9-102 of the general statutes, revised to January 1, 2001, sections 42a-9-103a to 42a-9-106, inclusive, of the general statutes, revised to January 1, 2001, 42a-9-114 of the general statutes, revised to January 1, 2001, 42a-9-203 to 42a-9-205, inclusive, of the general statutes, revised to January 1, 2001, 42a-9-301 of the general statutes, revised to January 1, 2001, 42a-9-302 of the general statutes, revised to January 1, 2001, subsections (1) and (5) of section 42a-9-304 of the general statutes, revised to January 1, 2001, sections 42a-9-305 to 42a-9-308, inclusive, of the general statutes, revised to January 1, 2001, 42a-9-312 of the general statutes, revised to January 1, 2001, 42a-9-313 of the general statutes, revised to January 1, 2001, 42a-9-318 of the general statutes, revised to January 1, 2001, 42a-9-401 to 42a-9-407, inclusive, of the general statutes, revised to January 1, 2001, 42a-9-408a of the general statutes, revised to January 1, 2001, subsection (3) of section 42a-9-501 of the general statutes, revised to January 1, 2001, subsection (2) of section 42a-9-502 of the general statutes, revised to January 1, 2001, section 42a-9-504 of the general statutes, revised to January 1, 2001, subsection (2) of section 42a-9-505 of the general statutes, revised to January 1, 2001, and sections 42a-10-105 to 42a-10-109, inclusive if they had been entered into after October 1, 1976, and the rights, duties and interests flowing from such transactions remain valid after the latter date and may be terminated, completed, consummated or enforced as required or permitted by this title, as amended. Security interests arising out of such transactions which are perfected on October 1, 1976, shall remain perfected until they lapse as provided in this title, as amended, and may be continued as permitted by this title, as amended, except as stated in section 42-10-106.

(2) A security interest for the perfection of which filing or the taking of possession was required under title 42a of the general statutes, revised to 1975, prior to October 1, 1976, and which attached prior to October 1, 1976, but was not perfected shall be deemed perfected on October 1, 1976, if this title, as amended, permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made.

(P.A. 76-369, S. 40, 41; P.A. 01-132, S. 179.)

History: (Revisor’s note: In 1991 Subsec. indicators “(1)” and “(2)” were substituted editorially by the Revisors for the incorrect Subsec. indicators “(a)” and “(b)”); P.A. 01-132 amended Subsec. (1) to specify that the existing references to certain statutory sections are to those sections “of the general statutes, revised to January 1, 2001”.



Section 42a-10-106 - Transition on change of place on filing.

(1) A financing statement or continuation statement filed prior to October 1, 1976, which shall not have lapsed prior to said date shall remain effective for the period provided in title 42a prior to said date, but not less than five years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to October 1, 1976, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under this title, as amended.

(3) The effectiveness of any financing statement or continuation statement filed prior to October 1, 1976, that remains effective on October 1, 2001, may be continued by a continuation statement in the same manner that a financing statement or continuation statement filed under article 9 of title 42a of the general statutes, revised to January 1, 2001, may be continued under article 9 of title 42a in effect on and after October 1, 2001.

(4) If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if subsection (2) of section 42a-1-105, subsections (9) and (37) of section 42a-1-201 of the general statutes, revised to January 1, 2001, subsections (1) and (2) of section 42a-2-107, subsection (2) of section 42a-5-116, subsection (1) of section 42a-9-102 of the general statutes, revised to January 1, 2001, sections 42a-9-103a to 42a-9-106, inclusive, of the general statutes, revised to January 1, 2001, 42a-9-114 of the general statutes, revised to January 1, 2001, 42a-9-203 to 42a-9-205, inclusive, of the general statutes, revised to January 1, 2001, 42a-9-301 of the general statutes, revised to January 1, 2001, 42a-9-302 of the general statutes, revised to January 1, 2001, subsections (1) and (5) of section 42a-9-304 of the general statutes, revised to January 1, 2001, sections 42a-9-305 to 42a-9-308, inclusive, of the general statutes, revised to January 1, 2001, 42a-9-312 of the general statutes, revsed to January 1, 2001, 42a-9-313 of the general statutes, revised to January 1, 2001, 42a-9-318 of the general statutes, revised to January 1, 2001, 42a-9-401 to 42a-9-407, inclusive, of the general statutes, revised to January 1, 2001, 42a-9-408a of the general statutes, revised to January 1, 2001, subsection (3) of section 42a-9-501 of the general statutes, revised to January 1, 2001, subsection (2) of section 42a-9-502 of the general statutes, revised to January 1, 2001, section 42a-9-504 of the general statutes, revised to January 1, 2001, subsection (2) of section 42a-9-505 of the general statutes, revised to January 1, 2001, and sections 42a-10-105 to 42a-10-109, inclusive, of the general statutes, revised to January 1, 2001, had been in effect on the date of recording the mortgage, the mortgage shall be deemed effective as a fixture filing as to such goods under subsection (6) of section 42a-9-402 on October 1, 1976.

(P.A. 76-369, S. 42; P.A. 01-132, S. 180.)

History: P.A. 01-132 amended Subsec. (3) to revise procedure for continuation of any financing statement or continuation statement filed prior to October 1, 1976, “that remains effective on October 1, 2001,” and amended Subsec. (4) to specify that the existing references to certain statutory sections are to those sections “of the general statutes, revised to January 1, 2001”.



Section 42a-10-107 - Required refiling.

Section 42a-10-107 is repealed, effective October 1, 2001.

(P.A. 76-369, S. 43; P.A. 01-132, S. 183.)



Section 42a-10-108 - Transition as to priorities.

Except as otherwise provided in sections 42a-10-105 to 42a-10-109, inclusive, title 42a, as amended, prior to October 1, 1976, shall apply to any questions of priority if the positions of the parties were fixed prior to October 1, 1976. In other cases questions of priority shall be determined by this title, as amended.

(P.A. 76-369, S. 44.)



Section 42a-10-109 - Provisions of this title declaratory of meaning prior to October 1, 1976.

Unless a change in law has clearly been made, the provisions of this title, as amended, shall be deemed declaratory of the meaning of title 42a prior to October 1, 1976.

(P.A. 76-369, S. 45.)









Title 42b - Registered Obligations of Public Entities

Chapter 748 - Registered Public Obligations

Section 42b-1 - Definitions.

As used in this chapter or sections 7-260, 7-273dd, 7-369, 7-373, 7-377a, 7-378 and 7-380, the following terms have the following meanings:

(a) “Authorized officer” means any individual required or permitted, alone or with others, by any provision of law or by the issuing public entity, to execute on behalf of the public entity a certificated registered public obligation or a writing relating to an uncertificated registered public obligation.

(b) “Certificated registered public obligation” means a registered public obligation which is represented by an instrument.

(c) “Code” means the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(d) “Facsimile seal” means the reproduction by engraving, imprinting, stamping or other means of the seal of the issuer, official or official body.

(e) “Facsimile signature” means the reproduction by engraving, imprinting, stamping or other means of a manual signature.

(f) “Financial intermediary” means a bank, broker, clearing corporation or other person or the nominee of any of them, which in the ordinary course of its business maintains registered public obligation accounts for its customers, when so acting.

(g) “Issuer” means a public entity which issues an obligation.

(h) “Obligation” means an agreement of a public entity to pay principal and any interest thereon, whether in the form of a contract to repay borrowed money, a lease, an installment purchase agreement, or otherwise, and includes a share, participation, or other interest in any such agreement.

(i) “Official actions” means the actions, by statute, order, ordinance, resolution, contract or other authorized means, by which the issuer provides for issuance of a registered public obligation.

(j) “Official or official body” means the officer or board that is empowered under the laws of one or more states, including this state, or by the charter, ordinance, resolution or other authorization of the issuer, to provide for original issuance of an obligation of the issuer, by defining the obligation and its terms, conditions and other incidents, the successor or successors of any such official or official body and such other person or group of persons as shall be assigned duties of such official or official body with respect to a registered public obligation under applicable law from time to time.

(k) “Public entity” means any entity, department or agency which is empowered under the laws of one or more states or territories, the District of Columbia or possessions of the United States, including this state, to issue obligations any interest with respect to which may, under any provision of law, be provided an exemption from the income tax referred to in the code. The term “public entity” shall include, without limitation, this state, an entity deriving powers from and acting pursuant to the state Constitution or a special legislative act, a town, a city, a borough, a consolidated town and city, a consolidated town and borough, a regional school district or other special district, any other political subdivision or municipal corporation, a joint agreement entity, a public authority, a public trust, a nonprofit corporation and other organizations.

(l) “Registered public obligation” means an obligation issued by a public entity pursuant to a system of registration.

(m) “System of registration” means a plan that provides: (1) With respect to a certificated registered public obligation, that: (A) The certificated registered public obligation specify a person entitled to the registered public obligation and the rights it represents; and (B) transfer of the certificated registered public obligation and the rights it represents may be registered upon books maintained for that purpose by or on behalf of the issuer; and (2) with respect to a uncertificated registered public obligation, that: (A) Books maintained by or on behalf of the issuer for the purpose of registration of the transfer of a registered public obligation specify a person entitled to the registered public obligation and the rights evidenced thereby; and (B) transfer of the uncertificated registered public obligation and the rights evidenced thereby be registered upon such books.

(n) “Uncertificated registered public obligation” means a registered public obligation which is not represented by an instrument.

(P.A. 83-519, S. 1, 23; P.A. 89-211, S. 44.)

History: P.A. 89-211 clarified reference to the Internal Revenue Code of 1986.



Section 42b-2 - Public entities empowered to establish system for issuance of registered obligations. Interest on certain unregistered public obligations not exempt from federal tax.

(a) Since the code provides that interest with respect to certain obligations may not be exempt from federal income taxation unless they are in registered form, it is therefore a matter of state concern that public entities be authorized to provide for the issuance of obligations in such form. It is a purpose of this chapter to empower all public entities to establish and maintain a system pursuant to which obligations may be issued in registered form within the meaning of the applicable provisions of the code.

(b) Since obligations have traditionally been issued in bearer rather than in registered form and a change from bearer to registered form may affect the relationships, rights and duties of issuers of, and the persons that deal with, obligations and by such effect, the costs, and since such effects will impact the various issuers and varieties of obligations differently depending on their legal and financial characteristics, their markets and their adaptability to recent and prospective technological and organizational developments, it is therefore a matter of state concern that public entities be provided flexibility in the development of such systems and control over system incidents so as to accommodate such differing impacts. It is a purpose of this chapter to empower the establishment and maintenance and amendment from time to time of differing systems of registration of obligations, including system incidents, so as to accommodate the differing impacts upon issuers and varieties of obligations. It is further a purpose of this chapter to authorize systems that will facilitate the prompt and accurate transfer of registered public obligations and to develop practices with regard to the registration and transfer of registered public obligations.

(P.A. 83-519, S. 2, 23.)



Section 42b-3 - Public entities authorized to establish system of registered obligations notwithstanding state or local laws. System may provide for certificated or uncertificated obligations or both.

(a) Notwithstanding the provisions of the general statutes or any special act, any municipal charter or home rule ordinance or any local law requiring the issuance of bonds in bearer form or with coupons attached, each issuer is authorized to establish and maintain a system of registration with respect to each obligation which it issues. The system may either be: (1) A system pursuant to which only certificated registered public obligations are issued; (2) a system pursuant to which only uncertificated registered public obligations are issued; or (3) a system pursuant to which both certificated and uncertificated registered public obligations are issued. The issuer may amend, discontinue and reinstitute any system, from time to time, subject to covenants.

(b) The system shall be established, amended, discontinued or reinstituted for the issuer by, and shall be maintained for the issuer as provided by, the official or official body.

(c) The system shall be described in the registered public obligation or in the official actions which provide for original issuance of the registered public obligation and in subsequent official actions providing for amendments and other matters from time to time. Such description may be by reference to a program of the issuer which is established by the official or official body.

(d) The system shall define the method or methods by which transfer of the registered public obligation shall be effective with respect to the issuer and by which payment of principal and any interest shall be made. The system may permit the issuance of registered public obligations in any denomination to represent several registered public obligations of smaller denominations. The system may also provide for the form of any certificated registered public obligation or of any writing relating to an uncertificated registered public obligation, for identifying numbers or other designations, for a sufficient supply of certificates for subsequent transfers, for record and payment dates, for varying denominations, for communications to holders or owners of obligations and for accounting, cancelled certificate destruction, registration and release of security interests and other incidental matters. Unless the issuer otherwise provides, the record date for interest payable on the first or fifteenth days of a month shall be the fifteenth day or the last business day of the preceding month, respectively, and for interest payable on other than the first or fifteenth days of a month, shall be the fifteenth calendar day before the interest payment date.

(e) Under a system pursuant to which both certificated and uncertificated registered public obligations are issued, both types of registered public obligations may be regularly issued, or one type may be regularly issued and the other type issued only under described circumstances or to particular described categories of owners, and provision may be made for registration and release of security interests in registered public obligations.

(f) The system may include covenants of the issuer as to amendments, discontinuances and reinstitutions of the system and the effect of such on the exemption of interest from the income tax provided for by the code.

(g) Whenever an issuer shall issue an uncertificated registered public obligation, the system of registration may provide that a true copy of the official actions of the issuer relating to such uncertificated registered public obligation be maintained by the issuer or by the person, if any, maintaining such system on behalf of the issuer, as long as the uncertificated registered public obligation remains outstanding and unpaid. A copy of such official actions, verified to be such by an authorized officer, shall be admissible before any court of record, administrative body or arbitration panel without further authentication.

(h) Nothing in this chapter shall preclude a conversion from one of the forms of registered public obligations provided for by this chapter to a form of obligation not provided for by this chapter if interest on the obligation so converted will continue to be exempt from the income tax provided for by the code.

(i) The rights provided by other laws with respect to obligations in forms not provided for by this chapter shall, to the extent not inconsistent with this chapter, apply with respect to registered public obligations issued in forms authorized by this chapter.

(P.A. 83-519, S. 3, 23; P.A. 06-196, S. 271.)

History: P.A. 06-196 made a technical change in Subsec. (g), effective June 7, 2006.



Section 42b-4 - Execution of certificated registered public obligations and writings related to uncertificated registered public obligations.

(a) A certificated registered public obligation shall be executed by the issuer by the manual or facsimile signature or signatures of authorized officers. Any signature of an authorized officer may be attested by the manual or facsimile signature of another authorized officer.

(b) In addition to the signatures referred to in subsection (a) of this section, any certificated registered public obligation or any writing relating to an uncertificated registered public obligation may include a certificate or certificates signed by the manual or facsimile signature of an authenticating agent, certifying agent, registrar, transfer agent or the like.

(c) At least one signature of an authorized officer or of an authenticating agent, certifying agent, registrar, transfer agent or other person required or permitted to be placed on a certificated registered public obligation shall be a manual signature.

(P.A. 83-519, S. 4, 23.)



Section 42b-5 - Signature of authorized officer on certificates. Continuing validity.

(a) Any certificated registered public obligation signed by the authorized officers at the time of the signing thereof shall remain valid and binding, notwithstanding that before the issuance thereof any or all of such officers shall have ceased to fill their respective offices.

(b) Any authorized officer empowered to sign any certificated registered public obligation may adopt as and for the signature of such officer the signature of a predecessor in office in the event that such predecessor’s signature appears on such certificated registered public obligation. An authorized officer incurs no liability by adoption of a predecessor’s signature that would not be incurred by such authorized officer if the signature were that of such authorized officer.

(P.A. 83-519, S. 5, 23.)



Section 42b-6 - When seal is required on certificate a facsimile seal allowed with same legal effect.

When a seal is required or permitted in the execution of any certificated registered public obligation, an authorized officer may cause the seal to be printed, engraved, stamped or otherwise placed in facsimile thereon. The facsimile seal shall have the same legal effect as the impression of the seal.

(P.A. 83-519, S. 6, 23.)



Section 42b-7 - Appointment by issuer of authenticity agents, transfer agents, registrars and other agents. Establishment of depository system for transfer of registered public obligations.

(a) An issuer or an issuer’s official or official body on behalf of the issuer may appoint for such term as may be agreed, including for as long as a registered public obligation may be outstanding, corporate or other authenticating agents, transfer agents, registrars, paying or other agents and specify the terms of their appointment, including their rights, their compensation and duties, limits upon their liabilities and provision for their payment of liquidated damages in the event of breach of certain of the duties imposed, which liquidated damages may be made payable to the issuer, the owner or a financial intermediary. None of such agents need have an office or do business within this state. The provisions of this subsection shall not relieve any issuer from any obligation applicable to it pursuant to section 7-373.

(b) An issuer or an issuer’s official or official body on behalf of the issuer may agree with custodian banks and financial intermediaries and nominees of any of them in connection with the establishment and maintenance by others of a central depository system for the transfer or pledge of registered public obligations. Any such custodian banks and financial intermediaries and nominees may, if qualified and acting as fiduciaries, also serve as authenticating agents, transfer agents, registrars, paying or other agents of the issuer with respect to the same issue of registered public obligations.

(c) Nothing shall preclude the issuer from itself performing, either alone or jointly with other issuers, any transfer, registration, authentication, payment or other function described in this section.

(P.A. 83-519, S. 7, 23; P.A. 06-196, S. 272.)

History: P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006.



Section 42b-8 - Costs of maintaining system of registration. Issuer may provide for its liability through agreements with others.

(a) An issuer, prior to or at original issuance of registered public obligations, may provide as a part of a system of registration that the transferor or transferee of the registered public obligations pay all or a designated part of the costs of the system as a condition precedent to transfer, that costs be paid out of proceeds of the registered public obligations or that both methods be used. The portion of the costs of the system not provided to be paid for by the transferor or transferee or out of proceeds shall be the liability of the issuer.

(b) The issuer may as a part of a system of registration provide for reimbursement or for satisfaction of its liability by payment by others. The issuer may enter into agreements with others respecting such reimbursement or payment, may establish fees and charges pursuant to such agreements or otherwise and may provide that the amount or estimated amount of such fees and charges shall be reimbursed or paid from the same sources and by means of the same collection and enforcement procedures and with the same priority and effect as with respect to the obligations.

(P.A. 83-519, S. 8, 23.)



Section 42b-9 - Obligations in registered form deemed to satisfy requirements as security for deposits required of public agencies.

Obligations issued by public entities under the laws of one or more states, territories, possessions or the District of Columbia, which are in registered form, whether or not represented by an instrument, and which, except for their form, satisfy the requirements with regard to security for deposits of moneys of public agencies prescribed pursuant to any laws of this state, shall be deemed to satisfy all such requirements even though they are in registered form if a security interest in such obligations is perfected on behalf of the public agencies whose moneys are so deposited.

(P.A. 83-519, S. 9, 23.)



Section 42b-10 - Records of ownership of or security interests in registered public obligations not subject to inspection under freedom of information laws.

(a) Records with regard to the ownership of or security interests in registered public obligations shall not be subject to inspection or copying under any law of this state relating to the right of the public to inspect or copy public records, including the Freedom of Information Act, as defined in section 1-200, notwithstanding any law to the contrary.

(b) Registration records of the issuer may be maintained at such locations within or without this state as the issuer or the official or official body on behalf of the issuer shall determine.

(P.A. 83-519, S. 10, 23; P.A. 97-47, S. 25.)

History: P.A. 97-47 amended Subsec. (a) by substituting “the Freedom of Information Act, as defined in Sec. 1-18a” for list of sections.



Section 42b-11 - Effect of this chapter with respect to registered public obligations issued on or after July 7, 1983.

(a) Unless at any time prior to or at original issuance of a registered public obligation the official or official body of the issuer determines otherwise, this chapter shall be applicable to such registered public obligation notwithstanding any provision of law to the contrary. When this chapter is applicable, no contrary provision shall apply.

(b) Nothing in this chapter shall limit or prevent the issuance of obligations in any other form or manner authorized by law.

(c) Unless determined otherwise pursuant to subsection (a) of this section, the provisions of this chapter shall be applicable with respect to obligations which have heretofore been approved by vote, referendum or hearing authorizing or permitting the authorization of obligations in bearer and registered form or in bearer form only or requiring that such obligations bear manual signatures or be in certain denominations and such obligations need not be resubmitted for a further vote, referendum or hearing, for the purpose of authorizing or permitting the authorization of registered public obligations pursuant to this chapter, notwithstanding any provisions of the general statutes, any special act or any charter to the contrary.

(P.A. 83-519, S. 11, 23.)



Section 42b-12 - This chapter to be construed in conjunction with the Uniform Commercial Code.

This chapter and sections 7-260, 7-273dd, 7-369, 7-373, 7-377a, 7-378 and 7-380 shall be construed in conjunction with title 42a and the principles of contract law relative to the registration and transfer of obligations.

(P.A. 83-519, S. 12, 23.)



Section 42b-13 - State covenant not to amend this chapter in any manner impairing federal income tax exemption for interest on registered public obligations.

The state hereby covenants with the owners of any registered public obligations that it will not amend or repeal this chapter if the effect may be to impair the exemption from income taxation of interest on registered public obligations.

(P.A. 83-519, S. 13, 23.)



Section 42b-14 - Severability clause.

If any provision or the application of any provision of this chapter shall be invalid, such shall not affect the validity of other provisions or other applications, it hereby being declared that the provisions or the applications of this chapter are separable and this chapter would have been enacted with the invalid provision omitted or without the invalid application in any event.

(P.A. 83-519, S. 14, 23.)



Section 42b-15 - Bonds or other obligations issued by public entity may be consolidated in single issue if all have the same security.

Notwithstanding any provision of the general statutes, any special act, any charter, any bond ordinance, resolution or other authorization to the contrary, any bonds or other obligations authorized to be issued by a public entity may be consolidated as part of the same issue with any other bonds or other obligations of the public entity and may be sold and as a single issue, provided that: (1) The bonds and obligations of each issue shall be either general obligations of the public entity or secured in the same manner as all other bonds or obligations of such issue; and (2) a separate maturity schedule or sinking fund requirements, if any, shall be established by the public entity for each authorization of bonds or other obligations which is so consolidated.

(P.A. 83-519, S. 15, 23.)









Title 43 - Weights and Measures

Chapter 750 - Weights and Measures

Section 43-1 - Definitions.

“Seal”, when used in statutory provisions relating to weights and measures, means a mark of identification which may, in the form of a stamped impression, paster, wafer or certificate, be attached to, or made a part of, any weighing or measuring instrument or device, by a sealer of weights and measures, as visible evidence that the device or instrument bearing such mark of identification has been legally tested, found correct and sealed by such sealer. “Tag”, when so used, with respect to weighing or measuring instruments or devices, means a mark, label, tag or certificate indicating that the instrument or device to which it is attached is defective and illegal for use.

(1949 Rev., S. 6774.)



Section 43-2 - Standards of weights and measures.

The weights and measures received from the United States under a resolution of Congress approved June 14, 1836, and such new weights and measures as are received from the United States as standard weights and measures in addition thereto or in renewal thereof, and such as are supplied by the state in conformity therewith and certified by the National Institute of Standards and Technology, shall be the state standards, by which all municipal standards of weights and measures shall be tried, proved and sealed.

(1949 Rev., S. 6773; 1959, P.A. 152, S. 56; P.A. 90-125, S. 2.)

History: 1959 act deleted reference to county standards; P.A. 90-125 made technical change, substituting National Institute of Standards and Technology for National Bureau of Standards.



Section 43-3 - State Commissioner of Weights and Measures. Inspectors. Registration. Fees.

(a) The Commissioner of Consumer Protection shall be state Commissioner of Weights and Measures. The commissioner may appoint inspectors of weights and measures, with all the powers incident to that office, when directed so to act by the commissioner. Said commissioner shall take charge of the standards adopted, under the provisions of section 43-2, as the standards of the state, and cause them to be kept in a fire-proof building belonging to the state, or in a suitable place in his office, from which they shall not be removed except for repairs or for certification, and he shall take all other necessary precautions for their safekeeping. He shall maintain the state standards in good order and shall provide for their certification as prescribed by the National Institute of Standards and Technology at least once in ten years. He shall, at least once in two years, test by the state standards all standard weights, measures and other apparatus which belong to any municipality and shall seal such apparatus as is found to be accurate, by stamping thereon, with seals kept for that purpose, the letter “C” and the last two figures of the year of certification. He shall have general supervision of the weights, measures and weighing and measuring devices sold, offered for sale or used in the state. He, or the inspectors by his direction, shall, at least once in each year, test all scales, weights and measures used in checking the receipt or disbursement of supplies in each institution for the maintenance of which moneys are appropriated by the General Assembly, and he shall maintain a record of his findings and make such record available to the supervisory board and to the executive officer of the institution concerned, and, at the request of such board or executive officer, he shall appoint, in writing, one or more employees, in the service of each institution, who shall act as special deputies for the purpose of checking the receipt or disbursement of supplies. He shall keep a complete record of the standards, balances and other apparatus belonging to the state, and take a receipt for the same from his successor in office. He, or the inspectors at his direction, shall, at least once in two years, inspect the work of the local sealers throughout the state and shall have power to inspect and ascertain the correctness of all weights, scales, beams, measures, instruments or mechanical devices for measuring, and tools, appliances or accessories connected with any such instruments or measures kept, offered or exposed for sale, sold, used or employed by any proprietor, agent, lessee or employee in proving the size, quantity, extent, area or measurement of quantities, things, produce or articles for distribution or consumption, offered or submitted by such person or persons for sale, hire or reward; and shall, from time to time, weigh or measure packages or amounts of commodities of any kind kept for the purpose of sale, offered for sale or sold, or in the process of delivery, in order to determine whether the same contain the amounts represented, and whether they are offered for sale or sold in accordance with law. They may, in the performance of their official duties, enter, without warrant, into or upon any stand, place, building or other premises, or stop any vendor, peddler, junk dealer or driver of any vehicle transporting or containing coal, coke, ice or other commodity, or any dealer, and require him to proceed to some place which they may specify, for the purpose of making tests. Said commissioner or the inspectors may seal any such weighing or measuring instrument or apparatus which is found to be correct and may seize and destroy any incorrect weight, measure or weighing or measuring instrument. The commissioner shall issue, from time to time, regulations prescribing specifications and tolerances for commercial weights and measures and weighing and measuring devices and regulations for the guidance of municipal sealers, which regulations shall govern the procedure to be followed by such officers in the discharge of their duties. The commissioner may by regulation exempt specific duties and restrict specific powers of the municipal sealers appointed under the provisions of section 43-6 thereby reserving exclusively to the commissioner within the municipality the duties exempted and powers restricted. The commissioner may adopt regulations, in accordance with the provisions of chapter 54, prescribing fees to be charged for any calibration services performed by the Department of Consumer Protection, provided no fee shall be charged for services provided in accordance with the provisions of section 43-50 for those registrants residing in and having a place of business in this state. Whenever any municipality required by section 43-6 to appoint a sealer of weights and measures fails to do so or when a municipal sealer appointed under the provisions of said section fails or neglects to perform his duties, the Commissioner of Weights and Measures may direct his inspectors to perform such duties and the clerk or comptroller of such municipality shall, upon notification and request by the Commissioner of Weights and Measures, reimburse the state for the cost of such services rendered.

(b) Notwithstanding any regulations to the contrary, the following weighing and measuring devices shall be registered annually with the commissioner and the commissioner shall charge the following annual registration fees: (1) Each motor fuel dispenser, fifty dollars; (2) each large weighing or measuring device, two hundred fifty dollars; (3) each medium weighing or measuring device, one hundred dollars; and (4) each small weighing or measuring device, thirty dollars.

(1949 Rev., S. 6747; 1955, S. 2876d; 1959, P.A. 152, S. 57; 412, S. 38, 42; 1969, P.A. 810, S. 1; P.A. 77-98; P.A. 86-156, S. 1; P.A. 90-125, S. 3; May Sp. Sess. P.A. 92-6, S. 69, 117; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 386; P.A. 13-196, S. 6.)

History: 1959 acts deleted reference to county sealers and changed “city and borough” to “municipality” and “municipal” and replaced commissioner of food and drugs with commissioner of consumer protection; 1969 act authorized commissioner to exempt specific duties and restrict specific powers of municipal sealers, thereby reserving such duties and powers to himself, and authorized commissioner to direct his inspectors to perform sealer’s duties when municipality fails to appoint a sealer or when sealer fails or neglects to perform duties, requiring that municipality reimburse the state for cost of services rendered; P.A. 77-98 restated provision re certification by National Bureau of Standards; P.A. 86-156 authorized the commissioner to adopt regulations prescribing fees to be charged for calibration services; P.A. 90-125 made technical change, substituting National Institute of Standards and Technology for National Bureau of Standards; May Sp. Sess. P.A. 92-6 added new Subsec. (b) to require annual registration and establish fees for weighing and measuring devices; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase registration fees; P.A. 13-196 amended Subsec. (a) by replacing requirement to report in writing with requirement to maintain a record and make it available to supervisory board and executive officer and by adding provision re no fee to be charged for services provided for registrants residing in and having a place of business in this state, effective June 21, 2013.



Section 43-3a - Method of sale of commodities.

The Commissioner of Weights and Measures may issue as regulations those specifications, tolerances and regulations for the method of sale of commodities adopted by the National Conference on Weights and Measures set forth in the National Institute of Standards and Technology Handbook 130, as amended, of the United States Department of Commerce, and incorporate them by reference. Such rules, regulations, specifications and tolerances shall have the force and effect of law.

(P.A. 84-279, S. 1; P.A. 90-125, S. 4.)

History: P.A. 90-125 made technical change, substituting National Institute of Standards and Technology for National Bureau of Standards.



Section 43-3b - Method of packaging and labeling.

The Commissioner of Weights and Measures shall adopt regulations in accordance with chapter 54 incorporating by reference the Uniform Packaging and Labeling Regulations, as adopted and as amended from time to time, by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, or subsequent corresponding handbook of the United States Department of Commerce.

(P.A. 95-332, S. 1.)



Section 43-3c - Package checking procedures.

The Commissioner of Weights and Measures shall adopt regulations in accordance with chapter 54 incorporating by reference the package checking procedures, as adopted and as amended from time to time, by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 133, or subsequent corresponding handbook of the United States Department of Commerce.

(P.A. 95-332, S. 2.)



Section 43-4 - Chief executive municipal officers to procure complete set of standards.

The chief executive officer of each municipality required to appoint a sealer under the provisions of this chapter shall procure, at the expense of the municipality, and shall keep, at all times, a complete set of weights and measures and other apparatus, of such materials and construction as the Commissioner of Weights and Measures may direct. All such weights, measures and other apparatus, having been tried and accurately proven by said commissioner, shall be sealed and certified to by him and shall then be deposited with and preserved by the sealer as public standards for such municipality. Whenever any municipality neglects, for six months, to do so, the clerk or comptroller of such municipality, on notification and request by the Commissioner of Weights and Measures, shall provide such standards and cause the same to be tried, sealed and deposited, at the expense of the municipality.

(1949 Rev., S. 6748; 1959, P.A. 152, S. 58.)

History: 1959 act deleted references to counties and changed “city” to “municipality”.



Section 43-5 - County sealers of weights and measures.

Section 43-5 is repealed.

(1949 Rev., S. 6749; 1957, P.A. 76, S. 2; 1959, P.A. 152, S. 99.)



Section 43-6 - Municipal sealers of weights and measures.

There shall be a sealer of weights and measures in each municipality of not less than seventy-five thousand population, according to the most recent figures certified to the Secretary of the Office of Policy and Management by the Commissioner of Public Health pursuant to section 19a-2a, to be appointed by the chief executive officer of such municipality. A sealer of weights and measures may be appointed for municipalities having less than seventy-five thousand population by the chief executive officer or board of selectmen of such municipality. Whenever any municipality required by this section to appoint a sealer of weights and measures fails to do so or when a municipal sealer appointed under the provisions of this section fails or neglects to perform his duties, the Commissioner of Weights and Measures may direct his inspectors to perform the duties of the municipal sealer. The clerk or comptroller of each municipality required by this section to appoint a sealer shall, upon notification and request by the Commissioner of Weights and Measures, reimburse the state for the cost of such services rendered. Municipal sealers of weights and measures shall perform the same duties and have the same powers within their jurisdiction as are vested in the Commissioner of Weights and Measures for the state except those powers and duties exempted and reserved to the Commissioner of Weights and Measures by regulation promulgated under the provisions of section 43-3. In those municipalities in which no sealer is required by or appointed under the provisions of this section, the Commissioner of Weights and Measures or his inspectors shall perform these duties and have these powers. Nothing in the foregoing provisions shall be so construed as to prevent any contiguous municipalities from combining the whole or any part of their respective territories, as may be agreed upon, with one sealer, subject to the written approval of the Commissioner of Weights and Measures. A sealer appointed in pursuance of any agreement for such combination shall, subject to the terms of his appointment, have the same jurisdiction and duties as if he had been appointed by each of the authorities who are parties to the agreement.

(1949 Rev., S. 6750; 1959, P.A. 152, S. 59; 1969, P.A. 810, S. 2; P.A. 97-96, S. 2.)

History: 1959 act deleted references to counties and changed “city” to “municipality”; 1969 act required sealer in municipalities of at least 75,000, rather than 25,000, people and permitted municipalities of fewer people to appoint sealers at their discretion, further added provisions re performance of sealer’s duties by commissioner’s inspectors and municipalities required reimbursement of state for services rendered where sealer fails or neglects to perform duties or where municipality fails to appoint sealer; P.A. 97-96 replaced reference to United States census figures with reference to figures certified pursuant to Sec. 19a-2a.



Section 43-7 - Arrest without warrant. Issuance of orders. Application of condemned tags.

The Commissioner of Weights and Measures, his inspectors and the municipal sealers of weights and measures shall each have power to arrest, without warrant, any violator of the laws relating to weights and measures, and to seize, without warrant, for use as evidence, any false or unsealed weight, measure or weighing or measuring device, or package or amount of any commodity, found to be used, retained, offered or exposed for sale or sold in violation of law. The commissioner, his inspectors and the municipal sealers may also issue stop use, hold and removal orders with respect to any such weights and measures commercially used and stop sale, hold and removal orders with respect to the weight or measure of any such packaged commodities or bulk commodities kept, offered, or exposed for sale. Notwithstanding any other provision of the general statutes or regulations adopted thereunder, the commissioner and his inspectors may also issue stop use, hold and removal orders with respect to any weights and measures devices found to be defective or otherwise in violation of section 22a-174 or regulations adopted under said section. The commissioner, his inspectors and the municipal sealers of weights and measures may apply a condemned tag to any false weight, measure or weighing or measuring device or to any weighing or measuring instrument or device to which a sealer of weights and measures has attached a seal or tag which has been tampered with, marked, defaced, removed, forged or counterfeited.

(1949 Rev., S. 6751; 1959, P.A. 152, S. 60; P.A. 84-279, S. 3; P.A. 88-36; P.A. 95-332, S. 3.)

History: 1959 act deleted reference to county sealers and changed “city” to “municipal”; P.A. 84-279 allowed the application of a condemned tag to any measuring device which has been tampered with; P.A. 88-36 provided for the issuance of stop use, hold and removal orders with respect to weights and measures and of stop sale, hold and removal orders with respect to packaged or bulk commodities; P.A. 95-332 extended stop use, hold and removal powers to cover weights and measure devices found to be defective or otherwise in violation of Sec. 22a-174.



Section 43-8 - Standards for towns. Duties and salary of inspector.

Section 43-8 is repealed.

(1949 Rev., S. 6752; 1969, P.A. 810, S. 3.)



Section 43-8a - Uniform Open Dating Regulation. Regulations. Exemptions.

The Commissioner of Weights and Measures shall adopt regulations, in accordance with chapter 54, incorporating, by reference, the voluntary version of the Uniform Open Dating Regulation, as adopted and as amended from time to time, by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, or subsequent corresponding handbook of the United States Department of Commerce. Dairy foods required to be marked with a last sale date pursuant to section 22-197b shall be exempt from the provisions of this section.

(P.A. 08-99, S. 1.)

History: P.A. 08-99 effective January 1, 2009.



Section 43-9 - Penalties.

(a)(1) Any person (A) who, by himself or by his servant or agent or as the servant or agent of another, offers or exposes for sale, sells or uses in the buying or selling of any commodity or thing or for hire or reward or retains in his possession a false weight or measure or weighing or measuring device or any weight or measure or weighing or measuring device which has not been sealed by the sealer of weights and measures within one year; or (B) who disposes of any condemned weight, measure or weighing or measuring device contrary to the provisions of the statutes; or (C) who tampers with, marks, defaces, removes, forges or counterfeits any seal or tag attached to a weighing or measuring instrument or device by a sealer of weights and measures; or (D) who knowingly sells, offers or exposes for sale less than the quantity he represents; or (E) who buys and receives any commodity the weight or measure of which is determined by weights or measures of the purchaser and gives credit or pays for a quantity of such commodity less than that received by him; or (F) who sells or offers or exposes for sale any commodity in a manner contrary to the provisions of the statutes; or (G) who sells or offers for sale or has in his possession for the purpose of selling any device or instrument to be used to, or calculated to, falsify any weight or measure, shall, for a first offense, be guilty of a class C misdemeanor and, for any subsequent offense, be guilty of a class B misdemeanor.

(2) Any person who hinders or obstructs the Commissioner of Weights and Measures or any inspector or any municipal sealer in the performance of his official duties shall be guilty of a class D misdemeanor.

(3) Any person who impersonates the Commissioner of Weights and Measures or any inspector or any municipal sealer, by use of his seal or a counterfeit of his seal, or otherwise, shall be guilty of a class A misdemeanor.

(b) The Commissioner of Consumer Protection, after a hearing conducted in accordance with the provisions of chapter 54, may impose a civil penalty of not more than one hundred dollars for the first offense and of not more than five hundred dollars for any subsequent offense on any person who violates any provision of this chapter or any regulation adopted pursuant to this chapter. Each violation with respect to each such unit, container, package, device or instrument shall be considered a separate offense.

(1949 Rev., S. 6775; 1959, P.A. 152, S. 61; P.A. 84-279, S. 4; P.A. 90-125, S. 8; P.A. 95-332, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 12-80, S. 93, 143, 157.)

History: 1959 act deleted references to county sealers and changed “city” to “municipal”; P.A. 84-279 increased the minimum fine for a first conviction for the sale of a false device from $20 to $50 and the maximum fine from $200 to $300 and also increased the minimum for a subsequent conviction from $50 to $100 and the maximum from $500 to $1,000; P.A. 90-125 added Subsec. (b) re administrative penalties; P.A. 95-332 amended Subsec. (a) to make the penalty for one who sells, offers or exposes for sale less than the quantity he represents applicable only to those who perform such acts knowingly; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-80 amended Subsec. (a) to insert Subdiv. designators (1), (2) and (3) and, in Subdiv. (1), to insert Subpara. designators (A) to (G), rephrase penalty provisions, change penalty for first offense from a fine of not less than $50 or more than $300 or imprisonment of not more than 3 months or both to a class C misdemeanor and change penalty for subsequent offense from a fine of not less than $100 or more than $1,000 or imprisonment of not more than 1 year or both to a class B misdemeanor and, in Subdiv. (2), to change penalty from a fine of not less than $2 or more than $200 or imprisonment of not more than 90 days or both to a class D misdemeanor and, in Subdiv. (3), to replace penalty of a fine of not less than $100 or more than $500 or imprisonment of not more than 1 year or both with a class A misdemeanor.






Chapter 751 - Public Weighers

Section 43-10 to 43-16 - State licenses; town weighers.

Sections 43-10 to 43-16, inclusive, are repealed.

(1949 Rev., S. 609–611, 6753–6756; 1955, S. 2877d; 1957, P.A. 13, S. 6; 1959, P.A. 377, S. 1; P.A. 76-223, S. 1, 2; P.A. 77-409, S. 20.)



Section 43-16a - Definitions.

When used in this chapter:

(1) “Licensed public weigher” means a natural person licensed under the provisions of this chapter;

(2) “Vehicle” means any device in, upon or by which any property, produce, commodity or article is or may be transported or drawn;

(3) “Commissioner” means the state Commissioner of Weights and Measures.

(P.A. 77-409, S. 1.)



Section 43-16b - Commissioner of Weights and Measures. Powers.

The commissioner is authorized to enforce the provisions of this chapter and he may issue from time to time, in accordance with chapter 54, reasonable regulations for the enforcement of this chapter, which regulations shall have the force and effect of law.

(P.A. 77-409, S. 2.)



Section 43-16c - Licenses. Qualifications.

Any person who is a resident of the state of Connecticut, is not less than eighteen years of age, is of good moral character and has the ability to weigh accurately and to make correct weight certificates may apply to the commissioner for a license as a licensed public weigher.

(P.A. 77-409, S. 3.)



Section 43-16d - License application forms. Requirements.

An application for a license as a licensed public weigher shall be made upon a form prescribed by the commissioner and the application shall furnish evidence that the applicant has the qualifications required by section 43-16c.

(P.A. 77-409, S. 4.)



Section 43-16e - Determination of qualifications.

The commissioner may adopt rules for determining the qualifications of the applicant for a license as a licensed public weigher. He may pass upon the qualifications of the applicant upon the basis of the information supplied in the application, or he may examine such applicant orally or in writing, or both, for the purpose of determining his qualifications. He shall grant licenses as licensed public weighers to such applicants as may be found to possess the qualifications required by section 43-16c. The commissioner shall keep a record of all such applications and of all licenses issued thereon.

(P.A. 77-409, S. 5.)



Section 43-16f - Fees.

Before the issuance of any license as a licensed public weigher, or any renewal thereof, the applicant shall pay to the commissioner a fee of forty dollars.

(P.A. 77-409, S. 6; P.A. 89-251, S. 186, 203; June Sp. Sess. P.A. 09-3, S. 387.)

History: P.A. 89-251 increased the fee from $10 to $20; June Sp. Sess. P.A. 09-3 increased fee from $20 to $40.



Section 43-16g - Limited licenses for state officers or employees.

The commissioner may, upon request and without charge, issue a limited license as a licensed public weigher to any qualified officer or employee of a state commission, board, institution or agency, authorizing such officer or employee to act as a licensed public weigher only within the scope of his official employment on behalf of the state commission, board, institution or agency of which he is an officer or employee.

(P.A. 77-409, S. 7.)



Section 43-16h - License expiration.

Each license as licensed public weigher shall expire annually. Renewal applications shall be in such form as the commissioner shall prescribe.

(P.A. 77-409, S. 8; P.A. 94-36, S. 34, 42.)

History: P.A. 94-36 deleted reference to the “thirtieth day of June” license expiration date, effective January 1, 1995.

See Sec. 21a-10(b) re staggered schedule for license renewals.



Section 43-16i - Weight certificates. Information required.

The weight certificate issued by a licensed public weigher shall state the date of issuance, the kind of property, produce, commodity or article weighed, the name of the declared owner or agent of the owner or of the consignee of the material weighed, the accurate weight of the material weighed, the means by which the material was being transported at the time it was weighed, such other available information as may be necessary to distinguish or identify the property, produce, commodity or article from others of like kind, and such other information required by statutes of this state or by regulations authorized to be issued for the enforcement of this chapter.

(P.A. 77-409, S. 9.)



Section 43-16j - Gross, tare and net weights.

A licensed public weigher shall not enter on a weight certificate issued by him any weight values but such as he has personally determined, and he shall make no entries on a weight certificate issued by some other person. A weight certificate shall be so prepared as to show clearly that weight or weights were actually determined. If the certificate form provides for the entry of gross, tare, and net weights, in any case in which only the gross, the tare or the net weight is determined by the weigher, he shall strike through or otherwise cancel the printed entries for the weights not determined or computed. If gross and tare weights are shown on a weight certificate and both of these were not determined on the same scale and on the day for which the certificate is dated, the weigher shall identify on the certificate the scale used for determining each such weight and the date of each such determination.

(P.A. 77-409, S. 10.)



Section 43-16k - Weight determinations. Devices used.

When making a weight determination as provided for by this chapter, a licensed public weigher shall use a weighing device that is of a type suitable for the weighing of the amount and kind of material to be weighed and that has been tested and approved for use by a weights and measures officer of this state within a period of twelve months immediately preceding the date of the weighing.

(P.A. 77-409, S. 11.)



Section 43-16l - Scales. Size and capacity.

A licensed public weigher shall not use any scale to weigh a load the value of which exceeds the nominal or rated capacity of the scale. When the gross or tare weight of any vehicle or combination of vehicles is to be determined, the weighing shall be performed upon a scale having a platform of sufficient size to accommodate such vehicle or combination of vehicles fully, completely and as one entire unit. If a combination of vehicles must be broken up into separate units in order to be weighed as prescribed herein, each such separate weight certificate shall be issued for each such separate unit.

(P.A. 77-409, S. 12.)



Section 43-16m - Maintenance of records.

A licensed public weigher shall keep and preserve for at least one year, or such longer period as may be specified in the regulations authorized to be issued for the enforcement of this chapter, a legible carbon copy of each weight certificate issued by him, which copies shall be open at all reasonable times for inspection by any weights and measures officer of this state.

(P.A. 77-409, S. 13.)



Section 43-16n - Persons permitted to obtain licenses.

The following persons shall not be required, but shall be permitted, to obtain licenses as licensed public weighers: (1) A weights and measures officer when acting within the scope of his official duties, (2) a person weighing property, produce, commodities or articles that he or his employer, if any, is either buying or selling, and (3) a person weighing property, produce, commodities or articles in conformity with the requirements of federal statutes or the statutes of this state relative to warehousemen or processors.

(P.A. 77-409, S. 14.)



Section 43-16o - License required.

No person shall assume the title licensed public weigher, or any title of similar import, perform the duties or acts to be performed by a licensed public weigher under this chapter, hold himself out as a licensed public weigher, issue any weight certificate ticket, memorandum or statement for which a fee is charged, or engage in the full-time or part-time business of public weighing, unless he holds a valid license as a licensed public weigher. “Public weighing”, as used in this section, shall mean the weighing for any person, upon request, of property, produce, commodities or articles other than those which the weigher or his employer, if any, is either buying or selling.

(P.A. 77-409, S. 15; June Sp. Sess. P.A. 98-1, S. 71, 121.)

History: June Sp. Sess. P.A. 98-1 made a technical change, effective June 24, 1998.



Section 43-16p - Suspension or revocation of licenses.

The commissioner is authorized to suspend or revoke the license of any licensed public weigher (1) when he is satisfied, after a hearing upon ten days’ notice to the licensee, that such licensee has violated any provision of this chapter or of any valid regulation of the commissioner affecting licensed public weighers, or (2) when a licensed public weigher has been convicted in any court of competent jurisdiction of violating any provision of this chapter or of any regulation issued under authority of this chapter.

(P.A. 77-409, S. 16.)



Section 43-16q - Penalties.

(a) Any person who requests a licensed public weigher to weigh any property, produce, commodity or article falsely or incorrectly, or who requests a false or incorrect weight certificate, or any person who issues a weight certificate simulating the weight certificate prescribed in this chapter and who is not a licensed public weigher, shall, for the first offense, be fined not less than twenty-five dollars or more than one hundred dollars and, for any subsequent offense, be guilty of a class C misdemeanor.

(b) Any licensed public weigher who falsifies a weight certificate, or who delegates his authority to any person not licensed as a licensed public weigher, or who preseals a weight certificate with his official seal before performing the act of weighing, shall be guilty of a class C misdemeanor.

(c) Any person who violates any provision of this chapter or any rule or regulation promulgated pursuant thereto for which no specific penalty has been provided shall be fined not less than twenty-five dollars or more than one hundred dollars.

(d) The Commissioner of Consumer Protection, after conducting a hearing in accordance with the provisions of chapter 54, may impose a civil penalty of not more than one hundred dollars for the first offense and not more than five hundred dollars for any subsequent offense on any person who violates any provision of this chapter or any regulation adopted pursuant to this chapter. Each violation with respect to each such unit, certificate, device or scale shall be considered a separate offense.

(P.A. 77-409, S. 17–19; P.A. 78-331, S. 22–24, 58; P.A. 90-125, S. 9; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 12-80, S. 185.)

History: P.A. 78-331 made technical grammatical correction, substituting “nor” for “or” as necessary; P.A. 90-125 added Subsec. (d) re administrative penalties; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 12-80 amended Subsec. (a) to delete “upon conviction” and change penalty for subsequent offense from a fine of not less than $100 or more than $500 or imprisonment of not less than 30 days or more than 90 days or both to a class C misdemeanor, amended Subsec. (b) to change penalty from a fine of not less than $50 or more than $500 or imprisonment of not less than 30 days or more than 90 days or both to a class C misdemeanor, and made technical changes.






Chapter 752 - Weight and Measurement of Specific Articles

Section 43-17 - Pound, hundredweight, ton, barrel, gallon.

The avoirdupois pound shall bear to the troy pound the relation of seven thousand to five thousand seven hundred sixty. The hundredweight shall contain one hundred avoirdupois pounds; and the ton, twenty hundredweight. The barrel for liquids shall contain thirty-one and one-half gallons, except the barrel for beer, ale and porter which shall contain thirty-one gallons; and the hogshead, two barrels. The liquid gallon shall contain two hundred thirty-one cubic inches.

(1949 Rev., S. 6757; P.A. 10-32, S. 127.)

History: P.A. 10-32 made technical changes, effective May 10, 2010.



Section 43-18 - Bushel. Charcoal, flour, potatoes.

The bushel in struck measure shall contain twenty-one hundred fifty and forty-two hundredths cubic inches, and in heap measure twenty-five hundred sixty-four cubic inches, except that each bushel of charcoal shall contain twenty-seven hundred forty-eight cubic inches. When sold by weight, the bushel of charcoal shall weigh twenty pounds when commercially dry; the barrel of flour, one hundred ninety-six pounds, and the barrel of potatoes, one hundred fifty pounds.

(1949 Rev., S. 6758; P.A. 10-32, S. 128.)

History: P.A. 10-32 made technical changes, effective May 10, 2010.



Section 43-19 - Weight of bushel in various articles. Penalty.

Section 43-19 is repealed.

(1949 Rev., S. 6759; 1969, P.A. 90.)



Section 43-19a - Sale and advertising of poultry to be by weight.

The sale and advertising of dressed poultry and dressed poultry parts at retail shall be made on the basis of weight, except when such poultry or poultry parts are sold for immediate consumption on the premises where sold.

(1959, P.A. 431.)



Section 43-20 - Bulk grains, feeds and feedstuffs to be sold by weight.

“Bulk grains, feeds and feedstuffs”, as used in this section and section 43-21, means all such substances sold or offered for sale in loose form and delivered to or from a vehicle, truck, compartment or container in quantities of one hundred pounds or more. Quantity determination in the sale of bulk grains, feeds and feedstuffs shall be by avoirdupois weight. All bulk grains, feeds and feedstuffs sold or offered for sale in this state shall be sold or offered for sale in accordance with the provisions of this section and section 43-21, except that the Commissioner of Consumer Protection may upon request approve in writing the use of other methods of determining the true net weight of the contents of the container, compartment, truck or vehicle used to transport such bulk grain, feeds or feedstuffs. No person shall deliver grains, feeds or feedstuffs in bulk without first having such grains, feeds or feedstuffs weighed by a public weigher on stationary scales, suitable for the weighing of bulk grains, feeds or feedstuffs, which have been tested and scaled by an authorized sealer or inspector of weights and measures. Each vehicle, truck, compartment or container of bulk grains, feeds and feedstuffs while in transit delivery shall be accompanied by a delivery ticket and a duplicate original thereof, on which shall be distinctly expressed in ink or other indelible substance (a) in pounds avoirdupois the gross and tare weights of the vehicle, truck, compartment or container; (b) the net weight of bulk grains, feeds and feedstuffs contained in such vehicle, truck, compartment or container; (c) the name and address of the seller; (d) the name and address of the buyer; (e) the signature and license number of the public weigher; and (f) the date of the weighing. One of such duplicate delivery tickets shall be surrendered, upon demand, to any sealer or inspector of weights and measures for his inspection; and such ticket or, when such sealer desires to retain one of the duplicate tickets, a weight slip issued and signed and dated by the sealer or inspector shall be delivered to the buyer or his agent or representative at the time of delivery of such grains, feeds or feedstuffs, and the other duplicate ticket shall be retained by the seller for a period of one year, during which time it shall be subject to inspection by a sealer or inspector of weights and measures. If the buyer takes such grains, feeds or feedstuffs from the vendor’s place of business, a delivery ticket in the form required by this section, signed by a licensed public weigher, shall be given to the buyer or his agent at the time of delivery. No person shall sell or deliver, or attempt or offer to sell or deliver, less than the amount of such grains, feeds or feedstuffs represented by the delivery tickets therefor, provided a tolerance of five pounds to the ton shall be allowed. No public weigher shall weigh grains, feeds or feedstuffs delivered to a vehicle, truck, compartment or container for transportation purposes and sign a delivery ticket therefor unless he has first weighed the vehicle, truck, compartment or container, empty, on the same scale, in order to determine the tare weight and the true net weight of the contents of the vehicle, truck, compartment or container.

(1957, P.A. 585, S. 1; P.A. 79-280; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 79-280 required that bulk grains, etc., be sold or offered for sale “in accordance with this section and section 43-21” rather than “by weight” and added exception re alternate methods of determining true weight; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 43-21 - Seals on containers or vehicles.

Each container, compartment, truck or vehicle containing grain, feeds or feedstuffs which have been weighed by a public weigher shall have a lead-wire seal or seals affixed in such a manner that no loss or delivery of the contents may be made without destroying or mutilating the seal or seals. Each container, compartment, truck or vehicle transporting bulk grain, feeds or feedstuffs while in transit delivery shall remain sealed until delivery is completed. The actual net weight of the contents of a container, compartment, truck or vehicle of grain, feeds or feedstuffs shall be stated in the receipt or bill effecting deliveries between the seller and buyer of such grain, feeds or feedstuffs. Grain, feeds or feedstuffs packed in bags or sacks used in bulk delivery to the buyer, when the bags and sacks are representative of the quantity contained in the container, compartment, truck or vehicle used for transporting or delivering such commodities, shall bear the name, brand or trademark under which the article is sold, and the net weight of the contents shall appear distinctly on a label or as a printed statement affixed to each bag or sack. The provisions of this section shall not apply to deliveries by barge or railway track car.

(1957, P.A. 585, S. 2.)



Section 43-22 - Penalty.

Any person who violates any provision of section 43-20 or 43-21 shall be fined not more than two hundred dollars or imprisoned not more than six months.

(1957, P.A. 585, S. 3.)



Section 43-23 - Manufacture, sale and use of milk bottles.

Typical glass milk bottles conforming to the requirements of this section may be used and reused as liquid measures in dispensing milk, skimmed milk, buttermilk or cream. Containers made of paper composition or similar substance may be used in dispensing such commodities, but shall not be used more than once. Bottles may be made in the following capacities only: Four quarts, three quarts, two quarts, one quart, one pint, ten fluid ounces, one-half pint and one gill. All such bottles shall be so made as to hold their rated capacity when filled to a well-defined mark and, when in use, shall be so filled. Each milk bottle shall be clearly and permanently marked with its capacity, with the word “Sealed” and, for purposes of identification, with the name, initials or trademark of the manufacturer and the manufacturer’s mold designation which identifies the pattern or design of the bottle. The capacity designation and the word “Sealed” shall not be on the bottom of the bottle. Each manufacturer of bottles selling marked bottles in this state shall register, with the Commissioner of Weights and Measures, his name and address and the mark, designated by said commissioner, by which his bottles may be clearly distinguished from the bottles of other manufacturers. Said commissioner shall prepare a table of tolerances to be allowed in excess or deficiency on individual bottles and on the average capacity of bottles in any one lot, a copy of which table of tolerances shall be furnished to all sealers of weights and measures and to other interested persons. Any person receiving, in this state, a shipment of new milk bottles in a quantity equal to one gross or more shall immediately notify the municipal sealer of weights and measures having jurisdiction, and such sealer, being so notified, shall immediately proceed to examine a reasonable number of such bottles and shall ascertain whether the bottles are accurate in capacity within the tolerances to be allowed in excess or deficiency on individual bottles, and on the average capacity of bottles, as prepared by said commissioner. If such bottles are found to be accurate within the specified tolerances, the sealer shall notify the owner of his finding and permit the use of such bottles in this state. When he finds that the bottles are inaccurate beyond the limits of the tolerances in excess or deficiency as to individual bottles, or inaccurate beyond the prescribed tolerance for the average bottle, he shall immediately impound such bottles and hold them in his possession for a period of not less than ten days. On making such seizure, he shall immediately notify both the purchaser and the manufacturer of such bottles and, at the end of thirty days from seizure, he may destroy such bottles. Any person who, by himself or by his agent or as the servant or agent of another, violates the provisions of this section shall be subject to the penalties provided in section 43-9.

(1949 Rev., S. 6766; 1949, S. 2880d; September, 1957, P.A. 12, S. 1; 1959, P.A. 33; 152, S. 62; P.A. 75-168.)

History: 1959 acts provided for four-quart bottles and deleted reference to county sealers of weights and measures; P.A. 75-168 authorized three-quart bottles.



Section 43-24 - Testing machines used in weighing milk or cream.

The Commissioner of Weights and Measures, or his deputy or inspectors at his direction, shall inspect and ascertain the correctness of all weights, scales, beams, instruments or mechanical devices used by any person, firm or corporation engaged in the business of purchasing milk or cream by weight. They may, for such purpose, and in the general performance of their official duties, enter, without warrant, into any place, building or premises. Said commissioner, or his deputy or inspectors, shall seal any such weighing instrument or instruments or apparatus found to be correct, and may seize and destroy any such instrument or apparatus found to be incorrect.

(1949 Rev., S. 6767; 1955, S. 2881d.)



Section 43-25 - Weight of sand and gravel.

A cubic yard of sand shall contain twenty-six hundred pounds, and a cubic yard of gravel, twenty-eight hundred pounds.

(1949 Rev., S. 6760.)



Section 43-26 - Saw logs.

The international log rule is adopted as the standard log rule for determining the board foot content of saw logs and all contracts entered into for the purchase and sale of saw logs shall be made on the basis of such standard rule, unless some other method of measurement is specifically agreed upon.

(1949 Rev., S. 6761.)



Section 43-27 - Fuel wood: Definitions. Measurers of wood. Sale of fuel wood by cord, volume or weight. Regulations.

(a) As used in this section, “fuel wood” means any kindling, logs, boards, timbers, chips or other wood, split or not split, natural or processed, which is advertised, offered for sale or sold as fuel; “commercial dealer” means any person who sells more than twenty-five cords or sixty-five tons of fuel wood in any one year; “seasoned wood” means any fuel wood which is cut and air dried for at least six months or if sold by weight which is cut and air dried under cover for at least six months.

(b) The appointing authority of each town may appoint annually, and more often if necessary, two or more of its inhabitants to be measurers of wood offered for sale within the town, who shall be sworn and shall receive such compensation for their services as the town may prescribe. Any such measurer, on request of the owner of any wood so offered for sale, shall, without delay, measure it and sign and give such owner a certificate of its quantity. All fuel wood shall be sold by the standard cord containing one hundred twenty eight cubic feet of compactly piled wood or fractional part of a cord or on the basis of cubic volume, or by weight according to the provisions of subsection (c) of this section. The terms “face cord”, “rack”, “pile”, “truckload” or terms of similar import shall not be used when advertising, offering for sale, or selling fuel wood.

(c) No commercial dealer may sell fuel wood by weight or load or deliver fuel wood sold by weight in any vehicle for transportation unless such fuel wood is weighed by a licensed public weigher, as defined in section 43-16a, on a stationary scale which has been tested and sealed by an authorized sealer or inspector of weights and measures. Any fuel wood sold by weight shall be accompanied by a delivery ticket in duplicate which shall contain the following information: (1) The gross weight of any vehicle transporting such fuel wood; (2) the net weight of such fuel wood; (3) whether such fuel wood is seasoned or green; (4) the price of such fuel wood by weight; (5) the name and license number of the public weigher; (6) the name and address of the buyer and the seller; and (7) the date of such transaction. The commercial dealer shall give the original of such ticket to the customer and shall retain the duplicate for at least one year, which copy shall be subject to inspection by any sealer or inspector of weights and measures. No such dealer may sell or deliver to any customer less than the amount of fuel wood represented on such delivery ticket. No public weigher may weigh fuel wood loaded on a vehicle for transportation unless he has first weighed the vehicle empty on the same scale in order to determine the true net weight of such fuel wood. Any sealer or inspector of weights and measures may require that any vehicle for transportation of fuel wood be weighed at the nearest public scale to verify the information recorded on any delivery ticket. If fuel wood is sold by weight, no commercial dealer may deliver more than one load of such fuel wood at a time.

(d) The Commissioner of Consumer Protection may adopt regulations in accordance with the provisions of chapter 54 to carry out the purposes of this section.

(1949 Rev., S. 612; P.A. 79-281; P.A. 80-251; P.A. 96-41, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 79-281 substituted “appointing authority” for “selectmen” and required that wood be sold by standard cord or fractions thereof, prohibiting use of “face cord”, “rack”, “pile”, “truckload”, etc., in advertising, etc.; P.A. 80-251 made previous provisions Subsec. (b), amending them as necessary to conform to new Subsec. (a) which defined “fuel wood”, and added Subsecs. (c) and (d); P.A. 96-41 amended Subsec. (b) to allow sale of wood on the basis of cubic volume; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 43-28 - Sale of coal and coke by weight.

All coal and coke sold, except in accordance with a written agreement with the purchaser otherwise, or offered for sale, in this state, shall be sold or offered for sale by weight. No person, firm or corporation shall deliver any coal or coke without first having the coal or coke weighed by a public weigher on stationary scales suitable for the weighing of coal or coke, which have been tested and sealed by an authorized sealer or inspector of weights and measures. Such coal or coke shall be accompanied while in transit by a delivery ticket and a duplicate original thereof, on which shall be distinctly expressed in ink, or other indelible substance, in pounds, the weight of the coal or coke contained in the vehicle or other receptacle, together with the name and address of the seller, the name and address of the purchaser, the signature and license number of the public weigher and the date of weighing, together with the number of bags or sacks of the commodity, when the bags or sacks are representative of the quantity contained in the vehicle used for transporting the coal or coke, provided coal or coke sold or offered for sale in this state in quantities of seventy-five pounds or less, in paper bags, sacks or similar containers, when the name and address of the dealer and the net contents of avoirdupois weight are distinctly and indelibly marked in ink or otherwise on the paper bags, sacks or similar containers, shall be exempt from the provisions of this section requiring delivery tickets and duplicates thereof. One of the duplicate delivery tickets shall be surrendered, upon demand, to any sealer or inspector of weights and measures for his inspection, and the ticket, or, when the sealer desires to retain one of the duplicate tickets, a weight slip, issued by the seller and signed and dated by the sealer or inspector, shall be delivered to the purchaser or his agent or representative, at the time of the delivery of the coal or coke, and the other duplicate ticket shall be retained by the seller for a period of one year, subject to inspection by any sealer or inspector of weights and measures. If the purchaser or his agent takes the coal or coke from the seller’s place of business, a delivery ticket in the form required by this section and signed by a public weigher shall be given to the purchaser or his agent at the time of delivery. No person shall sell or deliver, or attempt to sell or deliver, or offer to sell or deliver less than the amount of coal or coke represented in the delivery tickets therefor, provided a tolerance at the rate of five pounds to the ton shall be allowed for unavoidable wastage and variation in scales. No public weigher shall weigh coal or coke loaded on a vehicle for transportation thereon and sign a delivery ticket therefor, unless he has first weighed the vehicle empty on the same day and on the same scales, in order to determine the true net weight of the load of coal or coke. Any person who violates any provision of this section shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 6763; P.A. 81-330, S. 9, 13.)

History: P.A. 81-330 increased from 50 to 75 pounds the quantity of coal sold which is exempt from provisions requiring delivery tickets and duplicates.



Section 43-29 - Location of scales. Fee for testing scales outside the state.

All scales tested and approved by the commissioner shall be located within this state or within an additional adjoining area extending at least five miles, but not more than ten miles, from the state boundaries; the outside boundary of such additional adjoining area beyond the five mile minimum to be fixed by the Commissioner of Weights and Measures and to be based upon the commissioner’s facilities for testing and inspecting scales located outside the state and for maintaining reasonable supervision of weighing at such scales. The commissioner shall charge a fee of ten dollars for testing and approving any scales located outside the state.

(1949 Rev., S. 6764.)



Section 43-30 - Not to apply to foreign or interstate commerce.

No provision of section 43-28 or 43-29 shall apply or be construed to apply to foreign or interstate commerce, except to the extent that such application may be effective under the Constitution of the United States and under the laws of the United States enacted pursuant thereto.

(1949 Rev., S. 6765.)



Section 43-31 - Sale of preheated petroleum products to be by weight.

The quantity of all preheated petroleum products sold, offered for sale or delivered at retail shall be determined by weight, such weighing to be done by a public weigher licensed by the state of Connecticut, who shall weigh such products in the containers or vehicles in which they are to be delivered and on scales that have been tested and sealed by an authorized sealer or inspector of weights and measures.

(1949 Rev., S. 6768.)



Section 43-32 - Delivery tickets, requirements.

Each vehicle or container of such petroleum products while in transit for delivery shall be accompanied by a delivery ticket and a duplicate original thereof, on which shall be distinctly expressed in ink or other indelible substance (a) in pounds, the gross and tare weights of the vehicle or container; (b) the net weight of such petroleum products contained in such vehicle or container and its specific gravity or the gravity determined by accepted standard practice of using the formula of the American Petroleum Institute at sixty degrees Fahrenheit; (c) the quantity of petroleum products so transported expressed in gallons or in barrels computed at forty-two gallons per barrel, the method of determining such gallonage or barrelage to be by accepted standard practice on the basis of the products being at a temperature of sixty degrees Fahrenheit; (d) the name and address of the seller; (e) the name and address of the purchaser; (f) the signature and license number of the public weigher; and (g) the date of the weighing. One of such duplicate delivery tickets shall be surrendered upon demand to any sealer or inspector of weights and measures for his inspection, and such ticket or, when such sealer desires to retain one of the duplicate tickets, a weight slip issued and signed and dated by the sealer or inspector shall be delivered to the purchaser or his agent or representative at the time of delivery of such petroleum products, and the other duplicate ticket shall be retained by the seller for a period of one year, during which time it shall be subject to inspection by a sealer or inspector of weights and measures. If the purchaser takes such petroleum products from the vendor’s place of business, a delivery ticket in the form required by this section, signed by a licensed public weigher, shall be given to the purchaser or his agent at the time of delivery. No person shall sell or deliver, attempt to sell or deliver or offer to sell or deliver less than the amount of such petroleum products represented by the delivery tickets therefor, provided a tolerance at the rate of five pounds to the ton shall be allowed.

(1949 Rev., S. 6769.)



Section 43-33 - Public weighers to secure tare weight.

No public weigher shall weigh such petroleum products loaded on a vehicle or in a container for transportation and sign a delivery ticket therefor unless he has secured the tare weight of the vehicle or the container in which such petroleum products are loaded for the purpose of delivery.

(1949 Rev., S. 6770.)



Section 43-34 - Penalty.

Any person who, by himself or his employee or agent, or as the employee or agent of another, violates any of the provisions of sections 43-31 to 43-33, inclusive, shall (1) for a first offense, be guilty of a class C misdemeanor, and (2) for any subsequent offense, be guilty of a class B misdemeanor.

(1949 Rev., S. 6772; P.A. 12-80, S. 158.)

History: P.A. 12-80 rephrased penalty provisions, changed penalty for first offense from a fine of not less than $20 or more than $200 or imprisonment of not more than 3 months or both to a class C misdemeanor, changed penalty for subsequent offense from a fine of not less than $50 or more than $500 or imprisonment of not more than 1 year or both to a class B misdemeanor and made a technical change.



Section 43-35 - Exemptions.

The provisions of sections 43-31 to 43-34, inclusive, shall not apply to barge, railroad track car or drum deliveries.

(1949 Rev., S. 6771.)



Section 43-36 - Definition.

The term “liquefied petroleum gas”, as used in sections 43-37 to 43-44, inclusive, shall mean and include any material which is composed predominantly of any of the following hydrocarbons or mixtures of the same: Propane, propylene, butane, normal or isobutane and butylene.

(1951, S. 2882d.)



Section 43-37 - Sale of liquefied petroleum gas in containers.

When liquefied petroleum gas is offered for sale, sold or delivered in this state in tanks, cylinders or other approved containers, it shall be considered a package except when sale to a consumer is made on a consumption basis. Such sale or delivery on a package basis shall be by net weight which shall be determined by weighing the tank, cylinder or container and its contents before and after filling on scales of approved design and sealed by a sealer of weights and measures. There shall be plainly marked, on the tank, cylinder, container or attached appurtenances, the name or registered symbol of the filling plant, the weight of the empty tank, cylinder or container, including all permanent attachments, but not the valve protecting cap, and the net weight of the contents expressed in avoirdupois pounds.

(1951, S. 2883d.)



Section 43-38 - Sale in package form.

When liquefied petroleum gas is sold or delivered in package form and the cylinder or container is connected to the consumer’s apparatus, such cylinder or container shall neither be disconnected nor removed from the premises before it becomes empty except as may be provided for by contract with the purchaser or consumer. Such cylinder or container shall be weighed by the seller to determine the quantity of liquefied petroleum gas being removed in such cylinder or container and a written receipt issued to the purchaser or consumer stating such quantity, which shall be subject to verification at the dealer distribution point or the filling plant to verify the amount of credit due the customer. A cylinder or container shall be considered empty when the gross weight of the cylinder or container does not exceed the tare weight as marked within the tolerance allowed.

(1951, S. 2884d.)



Section 43-39 - Delivery tickets. Units of sale.

Each delivery of liquefied petroleum gas on a package basis in tanks, cylinders or containers to consumers and each delivery of liquefied petroleum gas from vehicle tank or other vessel into tanks, cylinders or containers connected to consumer apparatus when sale is based on a quantity so delivered shall be accompanied by a delivery ticket and a duplicate thereof, on which shall be distinctly expressed, in ink or other indelible substance, the net weight or volume of such liquefied petroleum gas delivered together with the name of the seller and the name of the purchaser of such liquefied petroleum gas. One of such tickets shall be surrendered upon demand to the sealer of weights and measures for his inspection. When the sealer desires to retain the customer’s ticket, a delivery slip issued by the seller or his agent shall be delivered upon request to the purchaser, or his agent or representative, of such liquefied petroleum gas and the other ticket shall be retained by the seller. The weight of liquefied petroleum gas and the tanks, cylinders or containers into which it is delivered, sold or stored, when sold by weight, shall be expressed in avoirdupois pounds and the weight determined on scales of approved design and sealed by a sealer of weights and measures. Liquefied petroleum gas shall be sold or offered for sale by avoirdupois weight, liquid measure or cubic foot; provided nothing herein shall be interpreted so as to prohibit the sale of liquefied petroleum gas by other units employed prior to October 1, 1951, by industry and accepted by the trade and approved by the Commissioner of Weights and Measures if the meter or scale and the invoice clearly indicate to the consumer the equivalent of such unit in avoirdupois pounds or fractions thereof. All meters and scales employed in the sale or delivery of liquefied petroleum gas shall be of a type approved by said commissioner.

(1951, S. 2885d.)



Section 43-40 - Sealing of meters.

Meters for measuring liquefied petroleum gas sold in the vapor state shall be sealed by the manufacturer thereof as hereinafter provided or by a sealer of weights and measures. The Commissioner of Weights and Measures shall prescribe regulations including specifications and tolerances governing the testing and sealing of such meters by the manufacturers and method of determining quantity of liquefied petroleum gas, and may authorize any manufacturer to seal such meters upon written agreement to conform to such regulations. Said commissioner may at any time for cause revoke the authority so given by him to any manufacturer.

(1951, S. 2886d.)



Section 43-41 - Variations from marked weight.

When liquefied petroleum gas is sold or offered for sale by weight, variations at the rate of one pound per one hundred pounds plus or minus the marked net weight of the container are permitted in individual containers, but the average weight of not less than twelve containers shall not be less than the marked net weight of the container. When measured by meter, the meter and pertinent equipment must be such as to assure accurate measurement within plus or minus one per cent.

(1951, S. 2887d.)



Section 43-42 - Regulations.

The Commissioner of Weights and Measures is authorized after a public hearing held to establish and promulgate such rules, regulations, specifications and tolerances to supplement and give full effect to the provisions of sections 43-36 to 43-44, inclusive, as he deems necessary. The commissioner may issue as regulations those specifications, tolerances and regulations for commercial weighing and measuring devices adopted by the National Conference on Weights and Measures set forth in the National Institute of Standards and Technology Handbook 44, as amended, of the United States Department of Commerce and incorporate them by reference. Such rules, regulations, specifications and tolerances shall have the force and effect of law. In addition to any provisions adopted by the National Conference on Weights and Measures, the commissioner shall not require any person to acquire a weighing or measuring device or instrument that exceeds the weighing or measuring needs of the business in which such device or instrument is employed.

(1951, S. 2889d; 1963, P.A. 47; P.A. 90-125, S. 5; P.A. 96-259, S. 8.)

History: 1963 act authorized issuance of specifications, tolerances and regulations for commercial weighing and measuring devices adopted by National Conference on Weights and Measures as regulations of this state; P.A. 90-125 made technical change, substituting National Institute of Standards and Technology for National Bureau of Standards; P.A. 96-259 prohibited the commissioner from requiring any person to acquire a device that exceeds the needs of the business in which such device is employed.



Section 43-43 - Penalty.

Any person who, by himself or by his agent or servant, or as the servant or agent of another, violates any provision of sections 43-37 to 43-42, inclusive, shall be subject to the penalties provided in section 43-9.

(1951, S. 2888d.)



Section 43-44 - Exemptions.

The provisions of sections 43-36 to 43-43, inclusive, shall not apply to interstate tank car and transport truck deliveries to bulk storage, or to public utility systems using pipes or other fixtures in the public highways or streets for the transmission of liquefied petroleum gas and operating under the jurisdiction of the Public Utilities Regulatory Authority of this state, or to any public service company whose operations are subject to the jurisdiction of the Public Utilities Regulatory Authority.

(1951, S. 2890d; P.A. 75-486, S. 65, 69; P.A. 77-614, S. 162, 610; P.A. 80-482, S. 334, 348; P.A. 11-80, S. 1.)

History: P.A. 75-486 replaced public utilities commission with public utilities control authority; P.A. 77-614 replaced the authority with the division of public utility control within the department of business regulation, effective January 1, 1979; P.A. 80-482 made division of public utility control an independent department and abolished the department of business regulation; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority”, effective July 1, 2011.



Section 43-45 - Sale and marking of thread.

No person shall keep for the purpose of sale, offer or expose for sale or sell any sewing, basting, mending, darning, crochet, tatting, handknitting or embroidery thread, put up or packaged in advance of sale on spools, tubes, cones or bobbins or in balls, skeins or other similar forms, hereinafter referred to as units, for either wholesale or retail sale, unless each of such units is definitely, plainly and conspicuously marked to show the net weight in terms of avoirdupois pounds and ounces or the length in yards of such thread, subject to the provisions of this section. When the net weight of such thread, in or on any such unit, is less than two avoirdupois ounces, such unit shall be marked to show the length of such thread in yards as unwound from the unit. Ready-wound bobbins which are not sold separately shall not be required to be individually marked, but the package containing such bobbins shall be marked to show the number of bobbins contained therein and the net weight or measure of the thread on each bobbin. Any two or more similar individual units of thread, sold only for household use and not sold separately, which are contained in a single package shall not be required to be individually marked but such package shall be marked to show the number of individual units in such package and the net weight or measure of the thread in each individual unit, unless such individual units are separately marked. The markings required by this section shall, in all cases, be in combination with the name and place of business of the manufacturer or distributor of the thread, or with a trademark, symbol, brand or other mark which positively identifies such manufacturer or distributor and which shall be filed with the Commissioner of Weights and Measures. The net content of any such unit of thread shall be determined by ascertaining the average net weight or yardage of not less than ten units of thread of the same type and of the same kind of unit, selected at random from such units kept for the purpose of sale, sold, exposed or offered for sale. Such average net weight or yardage shall not be more than three per cent less than the weight or yardage marked on such units or the package containing such units. Regulations for the enforcement of the provisions of this section shall be issued by the Commissioner of Weights and Measures. The provisions of this section shall not apply to wool or to textile products made in whole or in part of wool. Any person who, by himself, his employee or agent, or as the employee or agent of another, violates any of the provisions of this section shall be subject to the penalties provided for in section 43-9.

(1949 Rev., 6762; 1951, S. 2878d.)






Chapter 753 - Dealers and Repairers of Weighing and Measuring Devices

Section 43-46 - Definitions.

As used in this chapter, “dealer” means any person engaged in the business of dealing in, selling, buying, exchanging or trading in weighing or measuring devices in the state; “repairman” means any person engaged in the business of adjusting or repairing weighing or measuring devices in this state or an employee thereof engaged in such business; “testing equipment” means any field standard weight, test measure or measuring flask, as described in Sections 105-1 to 105-3, inclusive, of the National Institute of Standards and Technology Handbook.

(February, 1965, P.A. 426, S. 1; P.A. 86-156, S. 2; P.A. 90-125, S. 6.)

History: P.A. 86-156 defined “testing equipment”; P.A. 90-125 made technical change, substituting National Institute of Standards and Technology for National Bureau of Standards.



Section 43-47 - Registration.

No person shall act as a dealer or repairman without first obtaining a certificate of registration from the Commissioner of Consumer Protection as provided in this section. Any person wishing to be registered as a dealer or repairman shall make application to the Commissioner of Consumer Protection on forms provided by him, furnishing such pertinent information as he may require. Each application shall be accompanied by a fee of fifty dollars in the case of a dealer and twenty dollars in the case of a repairman. Upon approval, said commissioner shall issue to the applicant a registration certification bearing an identification number identifying such dealer or repairman. The certification shall expire annually unless suspended or revoked under the provisions of section 43-51. Such registration shall be renewable annually on payment of a fee of fifty dollars in the case of a dealer and twenty dollars in the case of a repairman.

(February, 1965, P.A. 426, S. 2; P.A. 76-184, S. 1, 2; P.A. 90-125, S. 10; P.A. 94-36, S. 35, 42; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; June Sp. Sess. P.A. 09-3, S. 388.)

History: P.A. 76-184 replaced $5 fee for application and renewal with $25 fee for dealers and $10 fee for repairmen; P.A. 90-125 required dealers and repairmen to be registered and that all registration certificates contain an identification number; P.A. 94-36 deleted reference to the “December thirty-first” certificate of registration expiration date, effective January 1, 1995; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; June Sp. Sess. P.A. 09-3 increased fees.

See Sec. 21a-10(b) re staggered schedule for certification renewals.



Section 43-48 - Notice of repairs, adjustments, sales and deliveries. Security.

Every dealer or repairman, within forty-eight hours after the making of a repair or adjustment or after the sale and delivery of a new, repaired, rebuilt, exchanged or used weighing or measuring device, shall notify, in writing, the Commissioner of Consumer Protection, giving the name and address of the person, firm, copartnership, corporation or association for whom such repair or adjustment has been made, or to whom such weighing or measuring device has been sold or delivered. The dealer or repairman shall make a written statement that the same has been so altered, rebuilt, repaired and installed as to conform to state specifications, tolerances and regulations. Every dealer or repairman shall affix a security seal, in a manner that requires the security seal to be broken before an adjustment can be made, to any component affecting the performance of any electronic or mechanical device designed to be sealed with a security seal. Each such seal shall bear the identification number issued to such dealer or repairman by the Commissioner of Consumer Protection at the time of registration.

(February, 1965, P.A. 426, S. 3; P.A. 90-125, S. 11; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 90-125 required dealers and repairmen to affix security seals to weighing or measuring devices; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 43-49 - Condemned devices.

A dealer or repairman who accepts weighing or measuring devices which have been condemned by a sealer or inspector of weights and measures in trade for new or used weighing or measuring devices, and which are intended to be dismantled or destroyed, upon receipt thereof, shall remove the condemned tags. Such condemned tags shall be returned to the Department of Consumer Protection within ten days thereafter, with a statement describing the weighing or measuring device, if obtainable, and the name and address of the former owner or user from whom it was received. There shall also be furnished a statement of what disposition has been made of the weighing or measuring device.

(February, 1965, P.A. 426, S. 4; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 43-50 - Calibration of testing equipment.

A dealer or repairman shall submit his testing equipment at least once in two years to the Department of Consumer Protection for comparison and calibration with the standards maintained by the state. After comparison and calibration, the Commissioner of Consumer Protection shall issue to such dealer or repairman a certificate of his findings.

(February, 1965, P.A. 426, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 146(c), (d); P.A. 04-169, S. 17; 04-189, S. 1.)

History: June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Commissioner and Department of Consumer Protection with Commissioner and Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 43-51 - Suspension or revocation of certificate. Penalty.

(a) The Commissioner of Consumer Protection may suspend or revoke the certificate of any registered dealer or repairman: (1) When he is satisfied after a hearing, upon ten days’ notice to the registrant, that the registrant has violated any provision of sections 43-46 to 43-51, inclusive; or (2) as a result of a hearing and investigation, such registrant is found to be an incompetent, inefficient, unscrupulous or unsuitable person to be engaged as a dealer or repairman.

(b) The Commissioner of Consumer Protection, after a hearing conducted in accordance with the provisions of chapter 54, may impose a civil penalty of not more than one hundred dollars for the first offense and of not more than five hundred dollars for any subsequent offense on any person who violates any provision of this chapter or any regulation adopted pursuant to this chapter. Each violation with respect to each such unit or device shall be considered a separate offense.

(February, 1965, P.A. 426, S. 6; P.A. 90-125, S. 12; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 90-125 added Subsec. (b) re administrative penalties; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.



Section 43-52 - Penalty.

Any person who violates any provision of sections 43-46 to 43-50, inclusive, or conducts a business of dealer or repairman without having a valid certificate shall be subject to the penalties provided in section 43-9.

(February, 1965, P.A. 426, S. 7.)









Title 44 - Hotel and Inn Keepers

Chapter 763 - Hotel and Inn Keepers. Liability for Property. Posting of Rates

Section 44-1 - Loss of valuables of guests.

The proprietor of a hotel or inn shall not be liable for the loss of or damage to any securities, bank notes, money, jewelry, precious stones, watches or other valuables belonging to, or brought to such hotel or inn by, a guest of such hotel or inn unless such guest has delivered such property to the person in charge of the office of such hotel for safekeeping and taken a written receipt therefor, provided such proprietor shall have posted in the room of such guest or in the office of such hotel or inn a notice to the effect that such proprietor has provided a safe for the keeping of valuables, and such proprietor shall not be liable for more than five hundred dollars damages for the loss of or damage to such property so delivered unless such guest has declared a greater value and such proprietor has given a written receipt stating such value.

(1949 Rev., S. 6807.)

Provisions not applicable to automobile damage. 59 CA 462.

Innkeeper not liable for destruction of wearing apparel by fire in guest’s room where fire was caused by the guest. 10 CS 229.



Section 44-2 - Loss of other property.

The proprietor of a hotel or inn shall not be liable for the loss of or damage to any property belonging to, or brought to such hotel or inn by, a guest of such hotel or inn other than the property described in section 44-1 and not in the room assigned to such guests unless such loss or damage is caused by the negligence of such proprietor or any of his employees, and such proprietor shall not be liable for more than one thousand dollars damages for any loss or damage so caused, provided, if any such property is deposited in the checkroom or baggage room of any such hotel or inn and a check or written receipt taken therefor, the proprietor of such hotel or inn shall be liable for the loss of or damage to such property to the extent of three hundred and fifty dollars, and provided such proprietor shall not be liable for more than one thousand dollars damages for the loss of property from the room assigned to such guest.

(1949 Rev., S. 6808.)



Section 44-3 - Rates to be posted. Penalty.

Section 44-3 is repealed, effective October 1, 2002.

(1949 Rev., S. 6809; P.A. 02-89, S. 90.)









Title 45 - Probate Courts and Procedure (All sections transferred or repealed)

Chapter 774-800 - Probate Courts and Procedure (All sections transferred or repealed)

Section 45-1 to 45-29y - Organization, powers, duties and general provisions.

Sections 45-1 to 45-29y, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 774.



Section 45-30 to 45-33 - Probate hearings, notices.

Sections 45-30 to 45-33, inclusive, have been transferred.

Note: These sections were formerly published as chapter 775.



Section 45-34 to 45-41 - Probate bonds.

Sections 45-34 to 45-41, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 776.



Section 45-42 to 45-60a - Guardian and ward.

Sections 45-42 to 45-60a, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 777.



Section 45-61 to 45-69b - Adoption.

Sections 45-61 to 45-69b, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 778.



Section 45-69c to 45-69e - Adoption Review Board.

Sections 45-69c to 45-69e, inclusive, have been transferred.

Note: These sections were formerly published as chapter 778a.



Section 45-69f to 45-69n - Children conceived through artificial insemination.

Sections 45-69f to 45-69n, inclusive, have been transferred.

Note: These sections were formerly published as chapter 778b.



Section 45-69o - Durable power of attorney.

Section 45-69o has been transferred.

Note: This section was formerly published as chapter 778c.



Section 45-70 to 45-78 - Conservatorships.

Sections 45-70 to 45-78, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 779.



Section 45-78a to 45-78o - Guardians of mentally retarded persons.

Sections 45-78a to 45-78o, inclusive, are repealed.

Note: These sections were formerly published as chapter 779a.



Section 45-78p to 45-78z - Sterilization.

Sections 45-78p to 45-78z, inclusive, have been transferred.

Note: These sections were formerly published as chapter 779b.



Section 45-79 to 45-100 - Trusts.

Sections 45-79 to 45-100, inclusive, have been transferred.

Note: These sections were formerly published as chapter 780.



Section 45-100a to 45-100c - Powers in Trust Instruments Act.

Sections 45-100a to 45-100c, inclusive, have been transferred.

Note: These sections were formerly published as chapter 780a.



Section 45-100d to 45-100g - Fiduciary Powers Act.

Sections 45-100d to 45-100g, inclusive, have been transferred.

Note: These sections were formerly published as chapter 780b.



Section 45-100h to 45-100p - Uniform Management of Institutional Funds Act.

Sections 45-100h to 45-100p, inclusive, have been transferred.

Note: These sections were formerly published as chapter 780c.



Section 45-100q - Deposit of securities in clearing corporation.

Section 45-100q has been transferred.

Note: This section was formerly published as chapter 780d.



Section 45-101 to 45-109b - Uniform Gifts to Minors Act.

Sections 45-101 to 45-109b, inclusive, have been transferred.

Note: These sections were formerly published as chapter 781.



Section 45-110 to 45-119 - Apportionments among tenants and remaindermen.

Sections 45-110 to 45-119, inclusive, are repealed.

Note: These sections were formerly published as chapter 782.



Section 45-120 to 45-123a - Powers of appointment.

Sections 45-120 to 45-123a, inclusive, have been transferred.

Note: These sections were formerly published as chapter 783.



Section 45-124 to 45-159 - Insolvent debtors.

Sections 45-124 to 45-159, inclusive, are repealed.

Note: These sections were formerly published as chapter 784.



Section 45-160 to 45-194 - Wills.

Sections 45-160 to 45-194, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 785.



Section 45-194a to 45-194i - International wills.

Sections 45-194a to 45-194i, inclusive, have been transferred.

Note: These sections were formerly published as chapter 785a.



Section 45-195 to 45-201 - Estate administration.

Sections 45-195 to 45-201, inclusive, have been transferred.

Note: These sections were formerly published as chapter 786.



Section 45-201a to 45-204 - Estate inventories.

Sections 45-201a to 45-204, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 787.



Section 45-204a to 45-204e - Claims against decedents’ estates.

Sections 45-204a to 45-204e, inclusive, have been transferred.

Note: These sections were formerly published as chapter 787a.



Section 45-205 to 45-213c - Claims against solvent estates.

Sections 45-205 to 45-213c, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 788.



Section 45-214 to 45-225 - Claims against insolvent estates.

Sections 45-214 to 45-225, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 789.



Section 45-226 to 45-230 - Insolvent estates.

Sections 45-226 to 45-230, inclusive, have been transferred.

Note: These sections were formerly published as chapter 790.



Section 45-230a to 45-230kk - Claims against solvent and insolvent estates.

Sections 45-230a to 45-230kk, inclusive, have been transferred.

Note: These sections were formerly published as chapter 790a.



Section 45-231 to 45-235 - Estate claims, compounding and arbitration.

Sections 45-231 to 45-235, inclusive, have been transferred.

Note: These sections were formerly published as chapter 791.



Section 45-236 to 45-249 - Sale, mortgage or partition of estates.

Sections 45-236 to 45-249, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 792.



Section 45-249a to 45-266c - Estate administration generally.

Sections 45-249a to 45-266c, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 793.



Section 45-267 to 45-271 - Estate accounts.

Sections 45-267 to 45-271, inclusive, have been transferred.

Note: These sections were formerly published as chapter 794.



Section 45-271a to 45-287b - Estate distribution.

Sections 45-271a to 45-287b, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 795.



Section 45-288 to 45-295 - Probate appeals.

Sections 45-288 to 45-295, inclusive, have been transferred.

Note: These sections were formerly published as chapter 796.



Section 45-296 to 45-298 - Escheats.

Sections 45-296 to 45-298, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 797.



Section 45-298a to 45-298i - Connecticut Uniform Disposition of Community Property Rights at Death Act.

Sections 45-298a to 45-298i, inclusive, have been transferred.

Note: These sections were formerly published as chapter 797a.



Section 45-299 to 45-319 - Disclaimer of estate property.

Sections 45-299 to 45-319, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 798.



Section 45-320 to 45-349 - Guardianship of mentally retarded persons.

Sections 45-320 to 45-349, inclusive, have been transferred.

Note: These sections were formerly published as chapter 799.



Section 45-350 to 45-363 - Allocations between principal and income.

Sections 45-350 to 45-363, inclusive, have been transferred.

Note: These sections were formerly published as chapter 800.









Title 45a - Probate Courts and Procedure

Chapter 801 - Probate Court: Administrative Provisions

Section 45a-1 - (Formerly Sec. 45-2a). “District” defined.

As used in sections 45a-1 to 45a-12, inclusive, 45a-18 to 45a-26, inclusive, 45a-34 to 45a-56, inclusive, 45a-62 to 45a-68, inclusive, 45a-74 to 45a-83, inclusive, 45a-90 to 45a-93, inclusive, 45a-98, 45a-99, 45a-105, 45a-119 to 45a-123, inclusive, 45a-128, 45a-130, 45a-131, 45a-133, 45a-199 and 45a-202, “district” means probate district.

(P.A. 80-476, S. 1; P.A. 10-32, S. 129; 10-34, S. 11.)

History: Sec. 45-2a transferred to Sec. 45a-1 in 1991; P.A. 10-32 and P.A. 10-34 both replaced reference to Sec. 45a-94 with reference to Sec. 45a-93, effective January 5, 2011.



Section 45a-2 - (Formerly Sec. 45-1). Probate districts.

There shall be fifty-four probate districts in this state, for all purposes for which they are constituted, that shall comprise the towns that are set forth as follows:

(1) The town of Hartford.

(2) The town of West Hartford.

(3) The towns of Bloomfield, East Granby, Suffield and Windsor Locks.

(4) The towns of East Windsor, South Windsor and Windsor.

(5) The town of East Hartford.

(6) The towns of Glastonbury and Hebron.

(7) The towns of Newington, Rocky Hill and Wethersfield.

(8) The towns of Berlin and New Britain.

(9) The towns of Avon, Canton, Granby and Simsbury.

(10) The towns of Burlington and Farmington.

(11) The towns of Enfield, Somers, Stafford and Union.

(12) The towns of Ellington and Vernon.

(13) The towns of Andover, Bolton, Columbia and Manchester.

(14) The towns of East Haddam, East Hampton, Marlborough and Portland.

(15) The towns of Cromwell, Durham, Middlefield and Middletown.

(16) The town of Meriden.

(17) The town of Wallingford.

(18) The towns of Cheshire and Southington.

(19) The towns of Bristol, Plainville and Plymouth.

(20) The towns of Waterbury and Wolcott.

(21) The towns of Beacon Falls, Middlebury, Naugatuck and Prospect.

(22) The towns of Bethlehem, Oxford, Roxbury, Southbury, Washington, Watertown and Woodbury.

(23) The towns of Barkhamsted, Colebrook, Goshen, Hartland, New Hartford, Torrington and Winchester.

(24) The towns of Canaan, Cornwall, Harwinton, Kent, Litchfield, Morris, Norfolk, North Canaan, Salisbury, Sharon, Thomaston and Warren.

(25) The towns of Coventry, Mansfield, Tolland and Willington.

(26) The towns of Ashford, Brooklyn, Eastford, Pomfret, Putnam, Thompson and Woodstock.

(27) The towns of Canterbury, Killingly, Plainfield and Sterling.

(28) The towns of Chaplin, Colchester, Hampton, Lebanon, Scotland and Windham.

(29) The towns of Bozrah, Franklin, Griswold, Lisbon, Norwich, Preston, Sprague and Voluntown.

(30) The towns of Groton, Ledyard, North Stonington and Stonington.

(31) The towns of New London and Waterford.

(32) The towns of East Lyme, Montville, Old Lyme and Salem.

(33) The towns of Chester, Clinton, Deep River, Essex, Haddam, Killingworth, Lyme, Old Saybrook and Westbrook.

(34) The towns of Guilford and Madison.

(35) The towns of Branford and North Branford.

(36) The towns of East Haven and North Haven.

(37) The towns of Bethany and Hamden.

(38) The town of New Haven.

(39) The town of West Haven.

(40) The towns of Milford and Orange.

(41) The towns of Ansonia, Derby, Seymour and Woodbridge.

(42) The town of Shelton.

(43) The town of Danbury.

(44) The towns of Bridgewater, Brookfield, New Fairfield, New Milford and Sherman.

(45) The towns of Bethel, Newtown, Ridgefield and Redding.

(46) The towns of Easton, Monroe and Trumbull.

(47) The town of Stratford.

(48) The town of Bridgeport.

(49) The town of Fairfield.

(50) The towns of Weston and Westport.

(51) The towns of Norwalk and Wilton.

(52) The towns of Darien and New Canaan.

(53) The town of Stamford.

(54) The town of Greenwich.

(1949 Rev., S. 6810; 1953, S. 2892d; 1957, P.A. 8; 1959, P.A. 336, S. 1, 2; February, 1965, P.A. 483, S. 1, 2; P.A. 75-567, S. 24, 80; P.A. 78-247, S. 2, 3; P.A. 80-476, S. 3; P.A. 82-4, S. 1, 3; P.A. 85-186, S. 1; P.A. 87-581, S. 1, 3; P.A. 96-60, S. 1, 3; P.A. 98-1, S. 1, 4; P.A. 02-2, S. 1; 02-5, S. 1; P.A. 04-19, S. 1; P.A. 06-2, S. 1; Sept. Sp. Sess. P.A. 09-1, S. 1; P.A. 10-121, S. 1.)

History: 1959 act created probate district of Windsor Locks, amending probate district of Hartford accordingly; 1965 act created probate district of Southbury, amending probate district of Woodbury accordingly; P.A. 75-567 created probate districts of Glastonbury and Newington, amending probate district of Hartford accordingly, created probate district of Orange, amending probate district of New Haven accordingly, and created district of New Fairfield; P.A. 78-247 created probate district of Griswold, amending probate district of Norwich accordingly; P.A. 80-476 added Subsec. indicators; P.A. 82-4 amended Subsec. (a) to establish the probate district of West Hartford, consisting of West Hartford and Bloomfield (previously in probate district of Hartford); P.A. 85-186 created probate district of Woodbridge, amending probate district of New Haven accordingly; P.A. 87-581 added the probate district of Bloomfield, consisting of the town of Bloomfield and eliminated the town of Bloomfield from the probate district of West Hartford, effective January 9, 1991; Sec. 45-1 transferred to Sec. 45a-2 in 1991; P.A. 96-60 amended Subsec. (e) by eliminating the probate district of Chaplin and including the town of Chaplin in the probate district of Eastford, effective January 6, 1999; P.A. 98-1 amended Subsec. (h) merging the probate district of Coventry into the probate district of Mansfield and merging the probate district of Somers into the probate district of Stafford, effective January 6, 1999; P.A. 02-2 amended Subsecs. (a) and (f) and added Subsec. (i) merging the probate districts of Barkhamsted and Hartland into the probate district of New Hartford, effective January 8, 2003; P.A. 02-5 amended Subsec. (c) merging the probate district of Lebanon into the probate district of Colchester, amended Subsec. (d) merging the probate district of Sherman into the probate district of New Fairfield, amended Subsec. (e) merging the probate districts of Canterbury and Sterling into the probate district of Plainfield and amended Subsec. (f) merging the probate district of Watertown into the probate district of Woodbury, effective January 8, 2003; P.A. 04-19 amended Subsec. (f) by merging the probate districts of Canaan, Cornwall, Salisbury and Sharon into the probate district of the Northwest Corner, effective January 3, 2007; P.A. 06-2 amended Subsec. (a) by merging the probate districts of Suffield and East Granby into the probate district of Suffield-East Granby and amended Subsec. (f) by merging the probate district of Kent into the probate district of Litchfield and merging the probate district of Norfolk into the probate district of the Northwest Corner, effective January 3, 2007; Sept. Sp. Sess. P.A. 09-1 replaced former provisions with provisions re 54 probate districts, effective January 5, 2011; P.A. 10-121 moved provision re town of Union from Subdiv. (26) to Subdiv. (11), effective January 5, 2011.



Section 45a-2a - Probate district names. Designation. Publication.

Not later than March 31, 2010, the Probate Court Administrator shall designate a name for each probate district established in section 45a-2. Prior to designating such names, the Probate Court Administrator may consult with affected probate judges and chief elected officials, and with members of the General Assembly with respect to the districts they represent. Not later than December 31, 2010, the Probate Court Administrator shall publish the district names in the Probate Court’s Directory of Judges and Districts. On and after the date that such district names are published, the probate districts shall be referred to by such names.

(Sept. Sp. Sess. P.A. 09-1, S. 2.)

History: Sept. Sp. Sess. P.A. 09-1 effective September 25, 2009.



Section 45a-3 to 45a-6 - (Formerly Secs. 45-1d to 45-1g). Probate district of Griswold established. Probate district of West Hartford established. Probate district of Woodbridge established. Probate district of Bloomfield established.

Sections 45a-3 to 45a-6, inclusive, are repealed, effective January 5, 2011.

(P.A. 78-247, S. 1, 3; P.A. 82-4, S. 2, 3; P.A. 85-186, S. 2; P.A. 87-581, S. 2; P.A. 03-19, S. 90–93; Sept. Sp. Sess. P.A. 09-1, S. 4.)



Section 45a-6a to 45a-6k - Probate district of Eastford established. Probate district of Stafford established. Probate district of Mansfield established. Probate district of New Hartford established. Probate district of Woodbury established. Probate district of New Fairfield established. Probate district of Plainfield established. Probate district of Colchester established. Probate district of the Northwest Corner established. Probate district of Suffield-East Granby established. Probate district of Litchfield established.

Sections 45a-6a to 45a-6k, inclusive, are repealed, effective January 5, 2011.

(P.A. 96-60, S. 2; P.A. 98-1, S. 2–4; P.A. 02-2, S. 2; 02-5, S. 2–5; P.A. 03-19, S. 94–97; P.A. 04-19, S. 2; P.A. 06-2, S. 2–4; Sept. Sp. Sess. P.A. 09-1, S. 4.)



Section 45a-7 - (Formerly Sec. 45-3). Where court held.

A court of probate may be held in any town in the district or in any other location within the state if necessary to facilitate attendance by a party.

(1949 Rev., S. 6812; P.A. 10-34, S. 2.)

History: Sec. 45-3 transferred to Sec. 45a-7 in 1991; P.A. 10-34 provided that court may be held in any other location in state if necessary to facilitate attendance by a party.



Section 45a-7a - Probate court to remit income. Income credited to Probate Court Administration Fund.

Each court of probate shall remit all fees, costs and other income received, including, but not limited to, moneys received under sections 45a-105 to 45a-112, inclusive, to the State Treasurer to be credited to the Probate Court Administration Fund under section 45a-82. Expenses paid by a town pursuant to section 45a-8 shall not be remitted to the Probate Court Administration Fund.

(P.A. 09-114, S. 10.)

History: P.A. 09-114 effective January 1, 2011.



Section 45a-8 - (Formerly Sec. 45-12). Probate Court facilities. Allocation of expenses to towns. Minimum standards. Failure to provide suitable facilities. Consolidation, separation and creation of probate districts.

(a) The town or towns comprising each probate district shall provide court facilities meeting the minimum standards required by this section. If a probate district consists of more than one town, the expense shall be allocated to the towns in such proportion as the towns may determine by agreement or, in the absence of such agreement, in proportion to their grand lists last perfected. Such court facilities shall include: (1) Office space appropriate for the conduct of judicial business, including (A) a room for the judge of probate sufficient in size for ordinary matters in which judicial proceedings may be conducted in private, (B) a separate room for the court staff, and (C) on a prearranged basis, access to a larger hearing room for the conduct of unusually large court hearings; (2) furniture and furnishings appropriate to a court facility; (3) use and maintenance of a copying machine and the necessary supplies; (4) use and maintenance of court record systems and equipment, including such record books and electronic, digital, microfilming or similar systems required to maintain, provide access to and produce court records, and the necessary supplies for such systems, equipment and records; (5) the necessary stationery, postage and other related supplies in order that the court may properly carry out its duties; (6) typing equipment with which to complete the necessary records; (7) basic telephone service, which shall include all local calls; (8) if a court is computerized, a dedicated telephone line and maintenance of the computer equipment; and (9) adequate liability, fire, loss, theft and replacement insurance on the furniture, furnishings, equipment, court facilities and the records of the court.

(b) If a town or towns comprising a probate district and the responsible municipal official or officials within such probate district fail to provide the court facilities required by subsection (a) of this section, the Probate Court Administrator shall offer in writing to meet with the judge of probate of the district and the responsible official or officials to discuss such court facilities. After discussion and consideration of the circumstances of the court operations, the Probate Court Administrator may waive or modify the application of a particular requirement of subsection (a) of this section for court facilities.

(c) If suitable court facilities are not provided in accordance with subsection (a) or (b) of this section: (1) The Probate Court Administrator shall provide written notice, by first class mail, to the judge of probate of the district and the chief executive officer of the town in which the court is located, on or before October first of any year in which suitable court facilities are not so provided. Such notice shall specify the requirements of subsection (a) or (b) of this section that are not met and shall direct the submission of a plan as required by this subdivision. Not later than January first of the year following the year in which such notice is provided, such chief executive officer, or his or her representative, shall file with the Probate Court Administrator a plan and time frame for meeting such requirements and providing suitable court facilities; (2) not later than February first of the year following the year in which notice is provided under subdivision (1) of this subsection, the Probate Court Administrator shall submit a report to the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary concerning the failure of the probate district to provide the required court facilities; or (3) if, in the opinion of the Probate Court Administrator, judicial action is necessary to enforce the provision of suitable court facilities, the Probate Court Administrator shall bring an action in the Superior Court to enforce the requirements for the provision of suitable court facilities.

(d) Any town located in a probate district that desires to (1) consolidate such probate district with one or more districts, (2) be removed from such probate district to a separate district established for any such town, or (3) be located in another probate district, may, by resolution of its legislative body, petition the General Assembly for such consolidation, separation and creation of a new probate district or relocation. The Probate Court Administrator shall provide such assistance in the preparation of the petition as the officials of the town or towns may request. At the time of submission of a petition to the General Assembly, a copy of the petition shall be sent to the judges of probate in the probate districts to be affected. No probate district may be consolidated with another district until the expiration of the term of office of any probate judge in an affected probate district.

(e) Each judge of probate shall provide suitable records and supplies, in accordance with subsection (a) of this section, for the court in the judge’s district. The judge of probate shall cause a complete record to be made of all orders passed by such court and of all wills, inventories, distributions, accounts, bonds and returns made to or lodged with such court. The expense of records, microfilming or the equipment to produce records, and of supplies which the judge deems necessary, shall be paid, upon the order of the judge, by the town or towns composing the district in such proportion as the towns may determine by agreement or, in the absence of such agreement, in proportion to their grand lists last perfected.

(f) When the Probate Court Administrator, by regulation, requires that the courts of probate use specified forms, education materials, supplies or equipment not otherwise required by this section, they shall be furnished by the Probate Court Administrator and the expense paid from the Probate Court Administration Fund established under section 45a-82.

(1949 Rev., S. 6820; 1969, P.A. 519, S. 1; P.A. 80-476, S. 4; P.A. 93-279, S. 1; P.A. 03-278, S. 96; P.A. 04-257, S. 66; P.A. 07-184, S. 10; P.A. 10-32, S. 130; 10-34, S. 3.)

History: 1969 act added provision re required use of certain record books, forms, etc., stating that such record books, etc. shall be supplied by probate court administrator and paid for from fund established under Sec. 45-4h; P.A. 80-476 divided section into Subsecs. and reworded provisions; Sec. 45-12 transferred to Sec. 45a-8 in 1991; P.A. 93-279 revised section by adding provisions re minimum standards for probate court facilities, failure to provide required court facilities and consolidation, separation and creation of probate districts as Subsecs. (a) to (d), inclusive, relettering prior Subsecs. as (e) and (f) and making technical changes; P.A. 03-278 made a technical change in Subsec. (b), effective July 9, 2003; P.A. 04-257 made technical changes in Subsecs. (c) and (d), effective June 14, 2004; P.A. 07-184 amended Subsec. (a)(4) to replace “microfilming equipment and the necessary supplies, including record books or the equipment to produce records” with provision re court record systems and equipment required to maintain, provide access to and produce court records, and necessary supplies, added new Subsec. (c)(1) to require Probate Court Administrator to provide written notice to judge of probate of the district and chief executive officer of the town where court is located, on or before October first, if requirements of Subsec. (a) or (b) are not met, and require plan and time frame for meeting requirements to be filed, redesignated existing Subsec. (c)(1) and (2) as Subsec. (c)(2) and (3), amended Subsec. (c)(2) to require report not later than February first of year following the year in which notice was provided under Subdiv. (1), and made technical changes, effective July 1, 2007; P.A. 10-32 made a technical change in Subsec. (c)(2), effective May 10, 2010; P.A. 10-34 amended Subsecs. (a) and (e) to allow towns to allocate expenses by agreement, or in absence of agreement, in proportion to grand lists last perfected, and amended Subsec. (c) to make a technical change and delete provisions re recommendation and opinion re abolition of probate district.

See Sec. 1-16 re photographic reproduction of documents.

See Sec. 1-18 re disposition of original documents.

See Sec. 7-24 re record and index of instruments kept by town clerk.

See Sec. 45a-754 re maintenance of papers concerning guardianship, parent-child relationships and adoptions in locked files and re disclosure of such records for health or medical reasons.

Record imports verity. 64 C. 491. Effect of record of probating of will. 67 C. 90. Court permitted and even compelled to correct record to make it truthful. 72 C. 616; 81 C. 127. Order cannot be proved by parol. 76 C. 558; 77 C. 70. Jurisdictional facts must appear of record. 86 C. 351. Cited. 142 C. 383.



Section 45a-8a - Regional children’s probate courts.

(a) For the purposes of this section, “children’s matters” means: (1) Guardianship matters under sections 45a-603 to 45a-625, inclusive; (2) termination of parental rights matters under sections 45a-706 to 45a-719, inclusive; (3) adoption matters under sections 45a-724 to 45a-733, inclusive, and sections 45a-736 and 45a-737; (4) claims for paternity under section 46b-172a; (5) emancipation of minor matters under sections 46b-150 to 46b-150e, inclusive; and (6) voluntary admission matters under section 17a-11.

(b) The Probate Court Administrator may establish seven regional children’s probate courts in regions designated by the Probate Court Administrator. In establishing such courts, the Probate Court Administrator shall consult with the probate judges of the districts located in each designated region, each of whom may participate on a voluntary basis.

(c) The Probate Court Administrator may establish a regional children’s probate court under this section in (1) any existing probate court facility within a district located in a region, or (2) a separate facility located in a region as may be designated by the Probate Court Administrator. Each regional children’s probate court shall be established and operated with the advice of the participating probate judges of such districts and the administrative judge appointed under subsection (f) of this section. Such participating probate judges and administrative judge shall serve as the judges of the regional children’s probate court, except as provided in subdivision (1) of subsection (f) of this section. Such judges shall hear and determine all children’s matters as may come before them on a docket separate from other probate matters.

(d) (1) For the purposes of this section, the Probate Court Administrator may, subject to the provisions of section 45a-84, expend from the Probate Court Administration Fund established under section 45a-82 such amounts as the Probate Court Administrator may deem reasonable and necessary for the establishment, improvement, maintenance and operations of court facilities located in each such designated region.

(2) Nothing in this section shall be construed to relieve any town of its obligation to provide and maintain court facilities pursuant to section 45a-8.

(e) The Probate Court Administrator may, subject to the provisions of section 45a-84, expend moneys from the Probate Court Administration Fund to pay for necessary improvements of a facility designated as a regional children’s probate court under this section, to pay operating expenses of a regional children’s probate court and to reimburse participating towns or cities for any costs of leasing office space for a regional children’s probate court, and any necessary improvements thereto, and for expenses under subsection (f) of this section.

(f) (1) The Probate Court Administrator, with the advice of the participating probate judges of the districts located in the designated region, shall appoint an administrative judge for each regional children’s probate court. The administrative judge shall be a probate judge at the time of such appointment. If the administrative judge ceases to serve as a probate judge after such appointment, the administrative judge may continue to serve as administrative judge at the pleasure of the Probate Court Administrator, but shall not have the powers granted to an elected probate judge and shall not hear and determine children’s matters before such regional children’s probate court. Subject to the approval of the Chief Court Administrator, the Probate Court Administrator shall fix the compensation of the administrative judge and such compensation shall be paid from the Probate Court Administration Fund. Such compensation, together with the administrative judge’s compensation as a probate judge of the district to which he or she was elected, shall not exceed the compensation provided for a judge of probate under subdivision (4) of subsection (a) of section 45a-95a. The administrative judge shall have such benefits as may inure to him or her as a probate judge and shall receive no additional benefits, except for compensation provided under this section and retirement benefits calculated in accordance with sections 45a-34 to 45a-54, inclusive.

(2) Each administrative judge shall be responsible for the management of cases, coordination of social services, staff, financial management and record keeping for the regional children’s probate court for which the administrative judge is appointed. The administrative judge may, with the approval of the Probate Court Administrator, purchase furniture, office supplies, computers and other equipment and contract for services that the administrative judge may deem necessary or advisable for the expeditious conduct of the business of the regional children’s probate court. Such expenses shall be paid for pursuant to section 45a-8. If a separate facility for a regional children’s probate court is established pursuant to subdivision (2) of subsection (c) of this section, the participating town or city shall be reimbursed for such expenses from the Probate Court Administration Fund upon presentation of vouchers to the Probate Court Administrator.

(g) Each administrative judge for a regional children’s probate court may, with the approval of the Probate Court Administrator, employ such persons as may be required for the efficient operation of the regional children’s probate court. Such employees shall be employees of the regional children’s probate court and shall be entitled to the benefits of probate court employees under this chapter. Such employees shall not be deemed to be state employees.

(h) Any probate court within a region designated under subsection (b) of this section may transfer children’s matters to the regional children’s probate court for such region. Any regional children’s probate court may accept transfers and referrals of children’s matters from probate courts within its region.

(i) Each regional children’s probate court shall be considered a probate court for the purposes of this chapter.

(j) The Probate Court Administrator shall establish policies and procedures to implement the provisions of this section.

(P.A. 04-159, S. 1; P.A. 05-225, S. 1; P.A. 10-41, S. 1; P.A. 11-128, S. 1; P.A. 12-66, S. 3.)

History: P.A. 04-159 effective June 1, 2004; P.A. 05-225 made technical changes in Subsec. (a), amended Subsec. (b) by deleting provisions re pilot program in a single region and making conforming changes, added new Subsec. (c) re establishment of six additional regional courts, redesignated portion of Subsec. (b) as new Subsec. (d) and amended same by deleting provision re designated region and making conforming changes, added new Subsec. (e) re expenditures for establishment, improvement, maintenance and operations of regional court facilities, redesignated existing Subsecs. (c) to (h) as new Subsecs. (f) to (k) and made conforming and technical changes therein, amended Subsec. (i) by deleting provisions prohibiting transfer of new children’s matters on or after July 1, 2007, and amended Subsec. (k) by deleting provisions re pilot program; P.A. 10-41 amended Subsec. (g)(1) to substitute compensation for judge of probate under Sec. 45a-95a(a)(4) for compensation under Sec. 45a-92(k), effective January 5, 2011; P.A. 11-128 deleted former Subsec. (b) re regional children’s probate court established within available resources in a region consisting of specified probate districts, redesignated existing Subsecs. (c) to (k) as Subsecs. (b) to (j), amended Subsec. (b) to substitute “seven” for “six additional” re regional children’s probate courts, amended Subsec. (j) to delete provision re report, and made technical changes, effective July 1, 2011; P.A. 12-66 amended Subsec. (f)(1) to add provision re retirement benefits calculated under Secs. 45a-34 to 45a-54, effective July 1, 2012.



Section 45a-8b - Extended family guardianship and assisted care pilot program. Regulations.

(a) The Probate Court Administrator shall establish, within available appropriations, an extended family guardianship and assisted care pilot program in the regional children’s probate court for the district of New Haven, established pursuant to section 45a-8a, for the purpose of reducing the number of children who are placed out of their communities and in foster care due to abuse and neglect. The program shall be designed to (1) provide outreach to extended family members and nonrelative caregivers in the community and appoint such family members or nonrelative caregivers as guardians, (2) seek volunteers to act as assisted care providers to assist guardians in caring for children, and (3) provide and pay for needed services to assist guardians in meeting the needs of such children. Under the program, each guardian appointed by the court shall be eligible to receive a maximum grant of one thousand dollars per child.

(b) The Probate Court Administrator shall adopt regulations, in accordance with subsection (d) of section 45a-77, to implement the provisions of this section. The regulations shall establish the criteria for (1) becoming a guardian or an assisted care provider under the program, (2) the awarding of grants pursuant to subsection (a) of this section, (3) the provision of services pursuant to subsection (a) of this section, and (4) obtaining and paying for studies from private child-placing agencies in connection with guardianship proceedings.

(June Sp. Sess. P.A. 07-4, S. 6; Sept. Sp. Sess. P.A. 09-7, S. 38; P.A. 12-66, S. 24.)

History: Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to include nonrelative caregivers in Subdiv. (1), add Subdiv. (3) re provision and payment of needed services to assist guardians in meeting needs of children and increase maximum grant amount from $500 to $1,000, amended Subsec. (b) to require regulations to be adopted in accordance with Sec. 45a-77(c) rather than chapter 54 and establish criteria rather than “eligibility” criteria, add Subdiv. (3) re provision of services pursuant to Subsec. (a) and add Subdiv. (4) re obtaining and paying for studies from private child-placing agencies in connection with guardianship proceedings and deleted former Subsec. (c) re report on status and effectiveness of pilot program, effective October 5, 2009; P.A. 12-66 amended Subsec. (b) to substitute reference to Sec. 45a-77(d) for reference to Sec. 45a-77(c).



Section 45a-8c - Truancy clinic. Administration. Policies and procedures. Report.

(a) The Probate Court Administrator may, within available appropriations, establish a pilot truancy clinic within the regional children’s probate court for the district of Waterbury. The administrative judge of the regional children’s probate court for the district of Waterbury shall administer the truancy clinic.

(b) The principal of any elementary or middle school in the Waterbury school district, or the principal’s designee, may refer to the truancy clinic a parent or guardian with a child enrolled in such school who is a truant, as defined in section 10-198a, or at risk of becoming a truant. Upon receiving such referral, the truancy clinic shall prepare a citation and summons for the parent or guardian of the child to appear at the clinic. An attendance officer authorized pursuant to section 10-199, or an officer authorized pursuant to section 10-200, shall deliver the citation, summons and a copy of the referral to the parent or guardian.

(c) The administrative judge of the regional children’s probate court for the district of Waterbury may refer any matter referred to the truancy clinic to a probate magistrate or attorney probate referee assigned by the Probate Court Administrator pursuant to section 45a-123a to hear the matter.

(d) The truancy clinic shall operate for the purpose of identifying and resolving the cause of a child’s truancy using nonpunitive procedures. After the initial appearance made pursuant to the summons described in subsection (b) of this section, the participation of a parent or guardian in the truancy clinic shall be voluntary. The truancy clinic shall establish protocols for clinic participation and shall establish programs and relationships with schools, individuals, public and private agencies, and other organizations to provide services and support for parents, guardians and children participating in the clinic.

(e) The Probate Court Administrator shall establish policies and procedures to implement the truancy clinic and measure the clinic’s effectiveness.

(f) Not later than September 1, 2012, and annually thereafter, the administrative judge of the regional children’s probate court for the district of Waterbury shall file a report with the Probate Court Administrator assessing the truancy clinic’s effectiveness.

(g) Not later than January 1, 2015, the Probate Court Administrator shall submit, in accordance with section 11-4a, a report assessing the effectiveness of the truancy clinic to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and education.

(P.A. 11-177, S. 1.)

History: P.A. 11-177 effective July 13, 2011.



Section 45a-8d - Assignment of certain functions of regional children’s probate court to probate court officer.

(a) A matter being heard at a regional children’s probate court may be assigned to a probate court officer to perform any of the following functions:

(1) Conduct conferences with interested parties, attorneys for interested parties, representatives from the Department of Children and Families and social service providers, when appropriate;

(2) Facilitate the development of the family’s plan for the care of the minor;

(3) Facilitate the development of a visitation plan;

(4) Coordinate with the Department of Children and Families to facilitate a thorough review of the matter being heard;

(5) Assess whether the family’s plan for the care of the minor, if any, is in the minor’s best interests;

(6) Assist the family in accessing community services; and

(7) Conduct follow-up regarding orders of the court.

(b) The probate court officer may file with the court a report that may include:

(1) An assessment of the minor’s and family’s history;

(2) An assessment of the parent’s and any proposed guardian’s involvement with the minor;

(3) Information regarding the physical, social and emotional status of the interested parties;

(4) An assessment of the family’s plan for the care of the minor; and

(5) Any other information or data that is relevant to determine if the proposed court action is in the best interests of the minor.

(c) Any report filed by a probate court officer pursuant to subsection (b) of this section shall be admissible in evidence. If a party or an attorney for a party notifies the court prior to a scheduled hearing that such party or attorney wishes to examine the probate court officer who filed the report, the court shall order such probate court officer to appear at the hearing.

(P.A. 12-66, S. 11.)



Section 45a-9 - (Formerly Sec. 45-13). Indexes.

A general index shall be kept in each probate court of the records of all estates which have been or are pending, in which shall be entered the name of each such estate and the date and character of each proceeding in the court.

(1949 Rev., S. 6821; P.A. 80-476, S. 5.)

History: P.A. 80-476 changed wording slightly; Sec. 45-13 transferred to Sec. 45a-9 in 1991.

See Sec. 45a-754 re maintenance of Probate Court records concerning guardianship, parent-child relationships and adoption in locked files.



Section 45a-9a - Access to data processing system or information stored in data processing system. Fee schedule.

Any person seeking on-line access to any data processing system operated by the Office of the Probate Court Administrator, or seeking, in any other medium, information stored in such data processing system, may be required to pay to the Office of the Probate Court Administrator an amount, as established in a fee schedule determined by the Probate Court Administrator, for deposit in the Probate Court Administration Fund established in section 45a-82. Such fee schedule may include reasonable charges for personal services, fringe benefits, supplies and any other expenses related to maintaining, improving and providing such data processing services including, but not limited to, program modifications, training expenses, central processor user time and the rental and maintenance of equipment.

(P.A. 11-128, S. 10.)



Section 45a-10 - (Formerly Sec. 45-14). Fire-resistant safe or vault. Office space to be provided for records. Duties of Public Records Administrator and State Librarian re compliance.

(a) Each judge of probate shall keep the records and files of the court of probate for the district in a fire-resistant safe or vault, in office space provided for that purpose by the town or towns comprising the district in which the judge serves, except when the records and files are in actual use for the purpose of examination, recording, copying or entry, or when the records and files, after being recorded or copied, are placed in storage as records and files not in current use. If such safe or vault or office space is not provided for such purpose, the chief administrative officers of the town or towns comprising the district shall provide the safe or vault or office space. The expense of providing such safe or vault or office space shall be paid by the town or towns comprising the district in such proportion as the towns may determine by agreement, or, in the absence of such agreement, in proportion to their grand lists last perfected.

(b) If the proper authorities in any probate district fail to provide such safe or vault or office space, the Public Records Administrator may order the proper authorities in the probate district to provide such safe or vault or office space. If such provision is not made within a reasonable time thereafter, the Public Records Administrator shall so advise the State Librarian, who may seek enforcement of compliance with the order. The State Librarian shall send a copy of such order to the chief administrative officers of the town or towns comprising the district, the Probate Court Administrator and the judge of the probate district. The order shall specify the time within which the order shall be complied with. In setting such time for compliance, the State Librarian shall take into consideration the availability of facilities or equipment or the need for the construction or purchase thereof. The State Librarian may cause the enforcement of any such order by application to the Superior Court, or to any judge thereof if said court is not then sitting, to issue an appropriate decree or process, which application shall be brought and the proceedings thereon conducted by the Attorney General.

(c) All fire-resistant rooms or vaults and all safes for the safekeeping of any such public records shall conform to regulations adopted by the Public Records Administrator, in accordance with chapter 54, and shall be furnished with fittings of a noncombustible nature.

(1949 Rev., S. 552, 6822; 1967, P.A. 495, S. 4; 1969, P.A. 746; P.A. 77-614, S. 131, 610; P.A. 80-338, S. 5; 80-476, S. 6; P.A. 81-472, S. 77, 159; P.A. 12-66, S. 22.)

History: 1967 act required that records be kept in “fire-resistive”, rather than “fire-proof” safe or vault, deleted references to fire-proof buildings, substituted “chief administrative officers” for “selectmen”, “public records administrator” for “examiner of public records” and “records management committee” for “state library committee”, deleted provisions re provision of safe or vault by district probate judge when town officers fail to do so, required that records management committee seek enforcement of compliance with order to provide for safe or vault, replacing detailed procedure for supplying safe or vault, and required that storage facilities conform to standards of public records administrator; 1969 act added references to office space provided for record-keeping purposes, included in exception reference to “recording or copying” of records and added exception re stored records not in current use; P.A. 77-614 substituted commissioner of administrative services for records management committee; P.A. 80-338 replaced commissioner of administrative services with state librarian, required conformity with regulations “in accordance with chapter 54” rather than with “standards” and made other technical changes; P.A. 80-476 divided section into Subsecs. and rephrased provisions but made no substantive changes; P.A. 81-472 made technical changes; Sec. 45-14 transferred to Sec. 45a-10 in 1991; P.A. 12-66 amended Subsec. (a) to add provision re allocation of expense of providing safe, vault or office space by agreement or, in absence of agreement, in proportion to grand lists last perfected, amended Subsec. (b) to replace reference to Sec. 11-8 with provisions re State Librarian to send copy of order, specify time for compliance with order, and cause enforcement of order by application to Superior Court, and made technical changes.



Section 45a-11 - (Formerly Sec. 45-15). Certification of records and files.

The records and files of any court of probate may be certified by the judge, clerk or assistant clerk of the court, any one of whom is authorized to use and affix the seal of the court. All such certified copies of records and files, with or without the seal of the court, shall be legal evidence.

(1949 Rev., S. 6823; P.A. 80-476, S. 7.)

History: P.A. 80-476 rephrased provisions but made no substantive change; Sec. 45-15 transferred to Sec. 45a-11 in 1991.

Formerly clerk alone could certify. 26 C. 425. Judge certifying copies acts as his own clerk 52 C. 218.



Section 45a-12 - (Formerly Sec. 45-16). Copies of probate records required by Veterans’ Administration to be furnished.

When a copy of any probate record is required by the Veterans’ Administration to be used in determining the eligibility of any person to participate in benefits made available by the Veterans’ Administration, the official charged with the custody of such public record shall, without charge, provide the applicant for such benefits, or any person acting on his behalf, or the authorized representative of the Veterans’ Administration, with a certified copy of such record.

(1949 Rev., S. 6824.)

History: Sec. 45-16 transferred to Sec. 45a-12 in 1991.



Section 45a-18 - (Formerly Sec. 45-5). Election of judges. Term of office. Clerks. Judges first elected or with break in service on or after January 5, 2011, to be members of state bar.

(a) There shall be a court of probate in each probate district held by one judge elected by the electors residing in such district at the state election in 1974, and every four years thereafter.

(b) Each judge of probate shall hold office for four years beginning on the Wednesday after the first Monday in January next following his or her election.

(c) Each judge of probate, before entering upon his or her duties as a judge of probate, shall be sworn and shall record his or her certificate of election upon the records of his or her court of probate.

(d) Each judge of probate shall appoint a clerk and may appoint one or more assistant clerks, each of whom shall be sworn to a faithful performance of such clerk’s duties and shall, when required, give whatever bond the judge deems necessary. Each such clerk shall continue in office until such clerk resigns, is removed or is superseded.

(e) Each judge of probate elected for a term that begins on or after January 5, 2011, shall be a member of the bar of the state of Connecticut, except that the requirements of this subsection shall not apply to any judge of probate who was in office on January 4, 2011, for the period such judge of probate continues to serve as a judge of probate on and after January 5, 2011, without a break in service.

(1949 Rev., S. 6811; 1953, S. 2895d; P.A. 80-476, S. 8; P.A. 09-114, S. 15.)

History: P.A. 80-476 divided section into Subsecs. and reworded provisions but made no substantive change; Sec. 45-5 transferred to Sec. 45a-18 in 1991; P.A. 09-114 added Subsec. (e) re judges elected on or after January 5, 2011, to be member of bar, except for judges in office on January 4, 2011, who continue without a break in service, and made technical changes.

In the earliest period of our government, powers of a judge of probate were vested in the “particular court”. In May, 1666, they were transferred to the several county courts, and in October, 1698, to the respective judge with two justices of the quorum. In May, 1716, courts of probate were required to be holden by one judge, with a clerk in each county. The first probate districts less than a county were formed in October, 1719. Clerk retains his office until he resigns, is removed, or superseded. 26 C. 425. Disbarment of judge as attorney does not disqualify him. 88 C. 447.



Section 45a-19 - (Formerly Sec. 45-6). Electoral status of judges.

Each judge of probate shall be an elector of a town within the district in which he is elected to serve. If for any reason he ceases to be an elector of a town within such district, he shall thereupon cease to hold office in such district, and such office shall be deemed vacant.

(1949 Rev., S. 6815; 1953, S. 2897d; P.A. 80-476, S. 9.)

History: P.A. 80-476 made minor wording changes; Sec. 45-6 transferred to Sec. 45a-19 in 1991.



Section 45a-20 - (Formerly Sec. 45-4k). Payment of three-judge court.

When a three-judge court is appointed by the Probate Court Administrator, the administrator may pay from the fund authorized under section 45a-82 a per diem rate not to exceed two hundred fifty dollars for each judge that has been cited in, other than the judge in whose district the matter is being heard, provided such payment under this section, when combined with the compensation that the judge receives as a judge of probate of the district to which the judge was elected, does not exceed the compensation provided for a judge of probate under subdivision (4) of subsection (a) of section 45a-95a. Such payment shall be made in accordance with regulations promulgated by the Probate Court Administrator.

(P.A. 82-187; P.A. 98-219, S. 2; P.A. 10-41, S. 2.)

History: Sec. 45-4k transferred to Sec. 45a-20 in 1991; P.A. 98-219 increased per diem rate from $100 to $250; P.A. 10-41 added requirement that payment, when combined with compensation as judge of probate in district where elected, shall not exceed compensation for a judge of probate under Sec. 45a-95a(a)(4), deleted requirement that payment be included as income under Sec. 45a-92 and made a technical change, effective January 5, 2011.



Section 45a-21 - (Formerly Sec. 45-4c). Court employees to serve at pleasure of judge.

Probate Court employees shall not be deemed state employees and shall serve at the pleasure of the judge of the court of probate in which they are employed.

(1967, P.A. 558, S. 7; 1969, P.A. 308.)

History: 1969 act deleted provision whereby probate court administrator “from time to time” prescribed a compensation plan for all positions in probate court other than judges; Sec. 45-4c transferred to Sec. 45a-21 in 1991.

Cited. 157 C. 160.



Section 45a-22 - (Formerly Sec. 45-8). Disqualification of judge and of corporation of which he is director or officer.

When there is so near a relationship between any deceased person or any legatee, devisee, heir, spouse or creditor of such deceased person, and a judge of probate, as between husband and wife, parent and child, brothers and sisters, by nature or marriage, or when any such judge is interested in any matter brought to or pending in his court, he or she shall be disqualified to act as judge in relation to the estate of such deceased person or in hearing such matter; and he or she may decline to act as such judge in any matter if in his or her opinion it would be improper for him or her so to act. No judge of probate shall appoint as a fiduciary any corporation of which he or she is a director or salaried officer unless such corporation has been nominated as such fiduciary by a testator or trustor.

(1949 Rev., S. 6816; 1957, P.A. 371; 1967, P.A. 558, S. 14; 1971, P.A. 78, S. 3; P.A. 74-67; P.A. 87-260, S. 4.)

History: 1967 act added as ground for disqualification of judge “when the powers and duties of any such judge have been suspended in relation to any matter by the chief court administrator ...” and made disqualification absolute rather than contingent upon objection made by “anyone interested”; 1971 act deleted as ground for disqualification “when any such judge or his partner or associate has been retained as attorney or counsel in any matter”; P.A. 74-67 substituted “spouse” for “wife” and added feminine personal pronouns as necessary; P.A. 87-260 deleted provision requiring disqualification of a judge who has had his powers and duties suspended in relation to any matter by the chief court administrator as provided in Sec. 45-11a to reflect repeal of said Sec. 45-11a; Sec. 45-8 transferred to Sec. 45a-22 in 1991.

See Sec. 51-39 re judges’ disqualification by relationship or interest.

Uncle of husband of devisee, etc., not disqualified. 17 C. 545. Judge who is an inhabitant of a town which is a creditor is disqualified. 19 C. 585. Type of interest which will disqualify judge. 26 C. 7. Judge previously retained or consulted not disqualified. Id., 577. Judge who is also selectman disqualified to act on application for appointment of conservator. 28 C 268. Cited. 134 C. 606. Cited. 215 C. 553.



Section 45a-23 - (Formerly Sec. 45-8a). Use of office or confidential information for financial gain prohibited.

No judge of probate shall use his public office or any confidential information received through his holding public office to obtain financial gain for himself, his spouse, child, child’s spouse, parent, brother or sister, grandchild or a business with which he is or was associated. The provisions of this section shall not prohibit the employment of a relative by a judge of probate except as an employee as defined in subdivision (3) of section 45a-34.

(P.A. 84-435, S. 2, 6; P.A. 86-402, S. 8, 13.)

History: P.A. 84-435 effective July 1, 1985; P.A. 86-402 applied provisions to judges’ grandchildren and to businesses with which they were associated in the past; Sec. 45-8a transferred to Sec. 45a-23 in 1991.



Section 45a-24 - (Formerly Sec. 45-9). Validity of orders, judgments and decrees.

Every order, judgment or decree of a court of probate made by a judge who is disqualified shall be valid unless an appeal is taken as hereinafter specified. All orders, judgments and decrees of courts of probate, rendered after notice and from which no appeal is taken, shall be conclusive and shall be entitled to full faith, credit and validity and shall not be subject to collateral attack, except for fraud.

(1949 Rev., S. 6817; P.A. 80-476, S. 11.)

History: P.A. 80-476 made technical corrections for consistency; Sec. 45-9 transferred to Sec. 45a-24 in 1991.

Generally as to collateral attack. 2 C. 388; 26 C. 273; 39 C. 523; 45 C. 196; 48 C. 165; 50 C. 330; 59 C. 361; 62 C. 221; 63 C. 338; 66 C. 140; 67 C. 7; Id., 184; 69 C. 78; 70 C. 378; 75 C. 308; 86 C 470. Order by disqualified judge unappealed from held valid. 39 C. 257. Effect of fraud on provision. 66 C. 140; 91 C. 521. Court cannot ordinarily revoke its own decrees. 76 C. 420; 81 C. 688. Failure to conform to law in preliminary matter may not be ground to set aside decree. Id., 681; 86 C. 281. Foreign judgment of probate court entitled to full credit. 81 C. 686. Where an estate is administered as intestate because of mistaken belief that there was no will, equity can enjoin any use of probate decrees to hamper or defeat proceedings to secure probate of will later discovered. 135 C. 489. Action in equity to set aside a decree admitting a will to probate held a direct attack and not within prohibition of this section. 146 C. 188. Cited. 152 C. 530, 532; 153 C. 545; Id., 603. Cited. 165 C. 478, 487. Fraudulent assertion of death concerned jurisdictional fact, and decree was subject to collateral attack and to being declared null and void, but a void decree may form basis for adverse possession. 171 C. 149.

Cited. 22 CA 490. Cited. 23 CA 174.

Where estate was administered and distributed as intestate and will was discovered four years later, court permitted proceedings in probate though there was no fraud. 15 CS 316. Where tax commissioner appealed probate court decree holding two of three antemortem transfers by decedent nontaxable, executor who had failed to appeal finding of third transfer as taxable could not raise the issue by affirmative claim in his answer and plea in abatement was granted on grounds of lack of jurisdiction. 28 CS 210.



Section 45a-25 - (Formerly Sec. 45-11b). Probate judge not to appear as attorney in contested matter in probate court.

(a) A judge of probate shall not appear as attorney in any contested matter in any court of probate.

(b) For the purposes of subsection (a) of this section, a matter before a court of probate is a contested matter when any party to such matter informs the court, orally or in writing, of any objection or opposition in such matter, without regard to the apparent merit or lack of merit of such objection or opposition.

(1971, P.A. 78, S. 2; P.A. 80-476, S. 12; P.A. 04-142, S. 1.)

History: P.A. 80-476 reworded provision but made no substantive change; Sec. 45-11b transferred to Sec. 45a-25 in 1991; P.A. 04-142 designated existing provisions as Subsec. (a) and added Subsec. (b) re when matter before court is a contested matter.



Section 45a-26 - (Formerly Sec. 45-11c). Partner or associate of probate judge not to practice law in judge’s court.

A partner or associate of a judge of probate shall not engage in the practice of law in the court of probate in which such judge holds office. For the purposes of this section, any person who acts in a fiduciary capacity with respect to his spouse, child, parent, grandparent, brother, sister, aunt, uncle, niece or nephew shall not be construed to be engaged in the practice of law.

(1971, P.A. 78, S. 1; P.A. 73-487; P.A. 80-476, S. 13.)

History: P.A. 73-487 specified that persons acting as fiduciaries for relatives shall not be construed as practicing law; P.A. 80-476 reworded provisions but made no substantive change; Sec. 45-11c transferred to Sec. 45a-26 in 1991.



Section 45a-27 - Training program required for judges. Curriculum established by Probate Court Administrator.

(a) Each person who is elected to a first term as a judge of probate after October 1, 1993, shall complete the training program established pursuant to subsection (b) of this section.

(b) The Probate Court Administrator shall establish, supervise and fund a program of training for newly-elected probate judges that shall include: (1) A course to be taken between the date of election and the date of assuming office concerning the rules of judicial conduct for a judge of probate, the ethical considerations arising in that office, the operation of a probate court, and the availability of assistance for a judge in the operation of a probate court; and (2) courses to be taken within six months after the date of assuming office that provide fundamental training in (A) civil procedure, including constitutional issues, due process, and evidentiary considerations, (B) property law, including conveyancing and title considerations, (C) the law of wills and trusts, and (D) family law in the context of the probate courts.

(c) The curriculum for the courses required by subsection (b) of this section shall be established by the Probate Court Administrator and shall be designed to establish a minimum level of proficiency by judges of probate. The courses shall be given by qualified instructors approved by the Probate Court Administrator. The Probate Court Administrator may waive completion of a course required by subdivision (2) of subsection (b) on demonstration by a probate judge of proficiency in the subject matter. The Probate Court Administrator may, for good cause, allow a probate judge to satisfy a requirement of subsection (b) of this section by auditing, at the office of the Probate Court Administrator or at such other place as the Probate Court Administrator may designate, instructional tapes approved by the Probate Court Administrator. The Probate Court Administrator shall adopt appropriate time requirements for training of a probate judge elected in a special election and may modify other requirements of this section as circumstances may require.

(P.A. 93-279, S. 15.)



Section 45a-27a - Failure to complete training within required time. Request for extension. Referral to Council on Probate Judicial Conduct for failure to maintain professional competence.

(a) If a probate judge is unable to complete training required pursuant to section 45a-27 within the time required, such judge may request an extension of time for completion of training from the continuing education committee of the Probate Assembly. The committee may, for cause shown, grant the requested extension of time.

(b) If a probate judge fails to complete training within the time required, or within any extension of time granted pursuant to subsection (a) of this section, the Probate Court Administrator may refer the judge to the Council on Probate Judicial Conduct for failure to maintain professional competence as a judge of probate by failing to complete the training program pursuant to section 45a-27.

(P.A. 93-279, S. 16.)



Section 45a-34 - (Formerly Sec. 45-29a). Definitions.

The following words and phrases as used in sections 45a-34 to 45a-54, inclusive, and section 45a-75 except as otherwise provided, shall have the following meanings:

(1) “Average final compensation” means, (A) in the case of a judge of probate, the average annual compensation for the three highest paid years of service while serving in the probate court to which the judge was elected or by citation to any other court or courts, including any compensation received for service (i) on or after June 1, 2004, as an administrative judge for a regional children’s probate court under section 45a-8a, or (ii) on or after July 1, 2007, as a special assignment probate judge under section 45a-79b, provided, for the purposes of this section, the compensation for any one year shall not exceed the maximum net annual income currently allowed by law, and, (B) in the case of an employee, the average annual rate of pay during the employee’s three highest paid years of employment;

(2) “Credited service” means (A) all periods during which a person held the office of judge of probate and (i) any period of service elected by a judge pursuant to section 45a-36a, and (ii) any period of service as an administrative judge for a regional children’s probate court after such judge ceases to serve as a probate judge, provided such administrative judge works as an administrative judge at least one thousand hours per year, or (B) all periods during which a person served as an employee of any probate court, or (C) subject to the requirements of subsections (a) and (b) of section 45a-54, a period of not more than three years for service as a member of the General Assembly and military service, or (D) the aggregate of any periods of service provided for in subparagraphs (A), (B) and (C) of this subdivision;

(3) “Employee” means (A) with respect to a person employed or who serves prior to January 1, 2011, a person employed by any probate court for more than four hundred thirty hours per year or a person who served for more than four hundred thirty hours per year performing under any contract of employment with any court of probate, and (B) with respect to a person first employed or who first serves on or after January 1, 2011, a person employed by any probate court for at least one thousand hours per year or a person who serves at least one thousand hours per year performing under any contract of employment with any court of probate;

(4) “Fund” means the retirement fund established by section 45a-35;

(5) “Judge” means a judge of probate, except that, with respect to a judge first elected for a term beginning on or after January 5, 2011, judge means a person who holds the office of judge of probate and works in such judge’s capacity as a judge of probate for at least one thousand hours per year as determined pursuant to information filed by the judge of probate with the Probate Court Administrator pursuant to subsection (h) of section 5-259;

(6) “Member” means any judge of probate or employee who is or may become eligible for retirement benefits under sections 45a-34 to 45a-54, inclusive, and 45a-75;

(7) “Normal retirement age” means the age of sixty-two for any judge of probate or any employee;

(8) “Old Age and Survivors System” means the system established under Title II of the Social Security Act, as amended;

(9) “Pay” means the salary, wages or earnings of an employee, but does not include any fees or allowances for expenses;

(10) “Retirement Commission” means the State Retirement Commission; and

(11) “Social Security Act” means the Act of Congress, approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the Social Security Act, including regulations issued pursuant thereto, as such act has been and may from time to time be amended.

(1967, P.A. 558, S. 26; 1969, P.A. 160, S. 2; 1971, P.A. 583; 1972, P.A. 244, S. 2; P.A. 77-40, S. 1; 77-363; P.A. 80-176, S. 2; 80-476, S. 37; P.A. 81-472, S. 78, 159; P.A. 86-242, S. 1; P.A. 88-155, S. 1; P.A. 93-379, S. 1, 8; P.A. 94-98, S. 1; P.A. 97-87, S. 2; P.A. 09-114, S. 8; P.A. 12-66, S. 1.)

History: 1969 act removed employees in the office of the probate court administrator from definitions of “employee”; 1971 act redefined “average final compensation” re probate judges as average annual compensation for three consecutive highest paid years rather than as average annual compensation during initial four years; 1972 act redefined “employee” to specify that judge is full-time employee whether serving in court to which elected or by citation in another court, redefined “credited service” to apply to acting judges of probate and redefined “average final compensation” to clarify applicability re judges serving in court to which elected or by citation in another court or as court employee and to base compensation for employees on three highest paid consecutive years rather than on the final five years of employment; P.A. 77-40 divided section into Subdivs., extended applicability to Sec. 45-29t and rephrased definition of “credited service”; P.A. 77-363 redefined “employee” to include persons performing under contract of employment; P.A. 80-176 redefined “credited service” to delete reference to acting judge of probate; P.A. 80-476 reordered Subdivs. to place terms in alphabetical order, replaced alphabetic indicators with numeric indicators, and restored reference to acting judge of probate in definition of “credited service”; P.A. 81-472 removed from the definition of “credited service” any period of holding the office of acting judge of probate; P.A. 86-242 amended definition of “credited service” to include a period of not more than three years of service as member of general assembly and military service, subject to requirements of section 45-29w, and amended definition of “normal retirement age” to mean age of 62 for judge of probate and 65 for employee; P.A. 88-155 redefined “employee” by changing basis of calculation from 20 hours per week and more than five months per year to 430 hours per year; Sec. 45-29a transferred to Sec. 45a-34 in 1991; P.A. 93-379 redefined “normal retirement age” to change the age to 62 for probate court employees, effective June 30, 1993; P.A. 94-98 amended definition of “average final compensation” in Subdiv. (1) by deleting requirement that basis of calculation be “consecutive” highest paid years of service and deleting reference to service as an employee of any probate court; P.A. 97-87 redefined “credited service” in Subdiv. (2) include service elected by judge pursuant to Sec. 45a-36a and in Subpara. (D) changed “subdivisions” to “subparagraphs” (A), (B) and (C); P.A. 09-114 redefined “employee” in Subdiv. (3), inserted new Subdiv. (5) to define “judge” and redesignated existing Subdivs. (5) to (10) as Subdivs. (6) to (11), effective January 1, 2011; P.A. 12-66 redefined “average final compensation” in Subdiv. (1), redefined “credited service” in Subdiv. (2) and made technical changes, effective July 1, 2012.



Section 45a-35 - (Formerly Sec. 45-29b). Probate Judges and Employees Retirement Fund.

The Connecticut Probate Judges and Employees Retirement Fund is established, and shall consist of amounts transferred from the fund as provided by section 45a-82 and contributions under sections 45a-44 and 45a-45.

(1967, P.A. 558, S. 27.)

History: Sec. 45-29b transferred to Sec. 45a-35 in 1991.



Section 45a-36 - (Formerly Sec. 45-29c). Retirement qualifications.

(a) Judges of probate courts in office on or after December 31, 1966, and employees of such courts, who have completed at least ten years of credited service shall be eligible to retire and thereupon to receive normal retirement benefits on the first day of the month after attaining the age of sixty-five or after termination of service as a judge of probate or employee, whichever occurs later; provided any judge or employee who has at least ten years of credited service but less than twelve years in the case of a judge, and less than fifteen years in the case of an employee, and whose credited service terminated before July 1, 1979, shall become eligible to retire and to receive retirement benefits retroactive to January 1, 1979, or to the first day of the month after such termination, whichever is later. Judges of probate courts in office on or after October 1, 1986, and employees of such courts, who have completed at least ten years of credited service shall be eligible to retire and thereupon to receive normal retirement benefits on the first day of any month after attaining the age of sixty-two.

(b) Employees and judges whose credited service began at or after the age of sixty shall be eligible on the first day of the month after attaining the age of seventy, regardless of length of service, provided in the case of a judge of probate, such judge shall have served at least one full term.

(c) Employees who attained the age of seventy before establishment of the retirement fund shall be eligible on January 1, 1968.

(d) Employees of probate courts serving on or after October 1, 1993, who have completed at least ten years of credited service shall be eligible to retire and thereupon to receive normal retirement benefits on the first day of any month after attaining the age of sixty-two.

(1967, P.A. 558, S. 28; 1969, P.A. 160, S. 3; P.A. 77-40, S. 2; P.A. 79-454, S. 1, 12; P.A. 80-176, S. 1; 80-476, S. 38; P.A. 86-242, S. 4; P.A. 93-379, S. 2, 8; P.A. 94-98, S. 2; P.A. 97-87, S. 3.)

History: 1969 act deleted reference to eligibility of employees of probate court administrator’s office; P.A. 77-40 applied provisions to judges “who have completed at least twelve years of credited service” rather than to those “who have held office for at least twelve years”; P.A. 79-454 included employees under retirement terms applying to judges, reducing years of required credited service to 10 and adding proviso re judges with more than 10 but less than 12 years’ service, deleted former provision which required employees to be at least 65 or to have completed 15 years of credited service, “whichever occurs later” and allowed retirement at seventy for employees whose credited service began at or after age of 60, rather than 55, as was previously the case; P.A. 80-176 included employees with more than 10 but less than 15, rather than 12, years of service in proviso; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 86-242 amended Subsec. (a) by providing that judges of probate in office on or after October 1, 1986, who have completed at least 10 years of credited service shall be eligible to retire on first day of any month after attaining age 62; Sec. 45-29c transferred to Sec. 45a-36 in 1991; P.A. 93-379 added Subsec. (d) permitting employees of probate courts serving on or after October 1, 1993, who have completed at least 10 years of credited service to retire and receive normal retirement benefits after reaching age 62, effective June 30, 1993; P.A. 94-98 amended Subsec. (a) by permitting employees of probate courts on or after October 1, 1986, who have completed at least 10 years of credited service to be eligible for normal retirement at age of 62; P.A. 97-87 amended Subsec. (b) to apply to judges and to require that judges shall have served at least one full term.

Where beneficiaries of retirement fund were not made parties to action for declaratory judgment on constitutionality of section, court would not pass on issue of constitutionality. 157 C. 150.



Section 45a-36a - Retirement credit for judge in office on or after October 1, 1997, whose probate district is merged on or before January 5, 2011, and who is not reelected.

Any judge of probate in office on or after October 1, 1997, whose probate district is merged with another district on or before January 5, 2011, and who has not been elected to a term which begins at the time of, or subsequent to, such merger, (1) may elect to receive four years of credited service, as defined in subdivision (2) of section 45a-34, (2) may elect to receive a reduction of his or her retirement age of not more than four years pursuant to subsection (a) of section 45a-36, or (3) may elect any combination of credited service and reduction of retirement age under subdivisions (1) and (2) of this section, provided such combination shall not exceed four years in total. A judge of probate may elect to receive credited service or a reduction of retirement age in accordance with this section at any time once the judge becomes eligible to retire and receive retirement benefits.

(P.A. 97-87, S. 1; P.A. 98-219, S. 3; P.A. 09-114, S. 9.)

History: P.A. 98-219 deleted phrase “after such consolidation” and inserted “to a term which begins at the time of, or subsequent to, such consolidation”; P.A. 09-114 inserted “on or before January 5, 2011” re district merger, provided that judge may elect to receive credited service or reduction of retirement age at any time once judge is eligible to retire and receive benefits, and made technical changes.



Section 45a-37 - (Formerly Sec. 45-29d). Retirement date.

(a) Any employee of a court of probate shall be retired on the first day of any month after he has become eligible for retirement, on the recommendation of the judge of the probate court by which he is employed.

(b) Any employee who has attained the age of seventy years shall be retired on the first day of the month following the attainment of that age, except that any employee, at his request and with the approval of the judge of the probate court, may be retained in the employ of the probate court without further assessment for pension benefits under section 45a-44; provided such person shall receive no pension payments during the period in which he is so retained and his credited service shall not be increased by such employment beyond the age of seventy.

(1967, P.A. 558, S. 29; P.A. 80-476, S. 39.)

History: P.A. 80-476 divided section into Subsecs. and revised wording slightly; Sec. 45-29d transferred to Sec. 45a-37 in 1991.



Section 45a-38 - (Formerly Sec. 45-29e). Retirement of employee after ten years of service.

(a) If any employee of a court of probate is separated on or after January 1, 1972, from the service of the court by which he is employed, and after completing at least ten years of credited service but before reaching the normal retirement age, he shall be entitled to a retirement allowance on the first day of the month after reaching the normal retirement age.

(b) At the option of the employee, the retirement allowance may commence on the first day of any month after the date of the separation described in subsection (a) of this section and shall be payable in an amount determined by the Retirement Commission to be the actuarial equivalent of the retirement allowance that would have been payable except for the election of such option, except that for any such employee separated on or after October 1, 1994, who has attained the age of sixty, the reduction of the allowance which would have been payable shall be one quarter of one per cent for each month the employee’s retirement precedes the attainment of age sixty-two. Any such employee who was separated from the service of the court before July 1, 1979, with at least ten but less than twenty years of credited service may elect a retirement allowance retroactive to January 1, 1979, or the first day of the month after such separation, whichever is later.

(1967, P.A. 558, S. 30; 1972, P.A. 244, S. 4; P.A. 79-454, S. 2, 12; P.A. 80-476, S. 40; P.A. 86-242, S. 5; P.A. 94-98, S. 3.)

History: 1972 act changed applicable date from January 1, 1968, to January 1, 1972, and required completion of 20 rather than 30 years of continuous service; P.A. 79-454 reduced requirement to 10 years, substituted “credited” for “continuous service” and added provision re employees with more than 10, but less than the previously required 20, years of service; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 86-242 amended Subsec. (b) by substituting “any” for “the” before “month”; Sec. 45-29e transferred to Sec. 45a-38 in 1991; P.A. 94-98 amended Subsec. (b) by providing that for employee separated on or after October 1, 1994, who has attained the age of 60, the reduction allowance which would have been payable shall be 0.25% for each month the employee’s retirement precedes the attainment of age 62.



Section 45a-39 - (Formerly Sec. 45-29f). Retirement of judge after ten years of service.

If any judge of probate is separated after January 1, 1972, from the service of his court after having completed ten years of credited service as judge of probate, he may elect to take a retirement allowance to commence on the first day of any month following the date of separation. The allowance shall be payable in an amount determined by the Retirement Commission to be the actuarial equivalent of the retirement allowance that would have been payable except for the election of such option, except that for any such judge separated on or after October 1, 1986, who has attained the age of sixty, the reduction of the allowance which would have been payable shall be one-quarter of one per cent for each month his retirement precedes his attainment of age sixty-two. Any such judge of probate, who was separated from the service of his court before July 1, 1979, with at least ten years but less than twelve years of credited service may elect a retirement allowance retroactive to January 1, 1979, or the first day of the month after such separation, whichever is later.

(1967, P.A. 558, S. 31; 1972, P.A. 244, S. 5; P.A, 79-454, S. 3, 12; P.A. 80-476, S. 41; P.A. 86-242, S. 6.)

History: 1972 act changed applicable date from January 1, 1968, to January 1, 1972, and service requirement from 16 to 12 years; P.A. 79-454 reduced required years of service to 10 and added provision re judges with more than 10 but less than the previously required 12 years of service; P.A. 80-476 rephrased provisions but made no substantive change; P.A. 86-242 added exception that for any judge separated on or after October 1, 1986, who is 60, the reduction of allowance which would have been payable shall be 0.25% for each month his retirement precedes 62; Sec. 45-29f transferred to Sec. 45a-39 in 1991.



Section 45a-40 - (Formerly Sec. 45-29g). Disability retirement.

(a) Any employee or judge of probate who has completed at least ten years of credited service shall be eligible for retirement and for a retirement allowance if he becomes permanently and totally disabled from engaging in any gainful employment in the service of the Court of Probate or in the office of judge, as the case may be. Such retirement allowance shall continue during the period of such disability. The existence and continuance of disability shall be determined by the Retirement Commission upon such medical evidence and other investigation as it requires.

(b) In order to obtain a retirement allowance under this section an employee or judge shall apply in writing for the allowance to the Retirement Commission within one year after incurring the disability, or by January 1, 1980, as to an employee or a judge becoming eligible on January 1, 1979. The allowance may be made retroactive to the first day of the month following the date on which the compensation of the disabled employee ceased or the disability of the judge commenced, except that for a judge or an employee who has completed at least ten years but less than twelve years of credited service and whose disability commenced before July 1, 1979, the allowance shall be retroactive to January 1, 1979, or the first day of the month after the commencement of such disability, whichever is later.

(1967, P.A. 558, S. 32; 1972, P.A. 244, S. 6; P.A. 79-454, S. 4, 12; P.A. 80-476, S. 42.)

History: 1972 act reduced required years of service from 16 to 12; P.A. 79-454 reduced required years of service to 10, required application be made by January 1, 1980, for those becoming eligible on January 1, 1979, and added exception re those with more than 10 but less than 12 years of service whose disability commenced before July 1, 1979; P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-29g transferred to Sec. 45a-40 in 1991.



Section 45a-41 - (Formerly Sec. 45-29h). Retirement allowance. Annual adjustments in retirement allowances.

(a) After retirement in accordance with the provisions of sections 45a-34 to 45a-53, inclusive, each member of the retirement fund who is not entitled to benefits under the Old Age and Survivors Insurance System as provided for in sections 7-452 to 7-459, inclusive, as a result of service in a court of probate in this state shall receive a retirement allowance during his lifetime, payable monthly, equal to one-twelfth of two per cent of his average final compensation for each year of credited service.

(b) Each member who is entitled to benefits under the Old Age and Survivors Insurance System as provided for in sections 7-452 to 7-459, inclusive, as a result of service in a court of probate in this state shall receive a retirement allowance during his lifetime, payable monthly, equal to one-twelfth of the sum of (1) and (2) following: (1) One per cent of average final compensation up to and including four thousand eight hundred dollars for each year of credited service; (2) two per cent of average final compensation in excess of four thousand eight hundred dollars for each year of credited service.

(c) The retirement allowance for any member shall not be less than three hundred sixty dollars annually.

(d) On July 1, 1980, and on July first of each subsequent year, the State Retirement Commission shall determine the percentage of increase or decrease in the average monthly nation-wide Consumer Price Index for the most recent fiscal year compiled and published by the federal government from the average monthly nation-wide Consumer Price Index compiled and published by the federal government for the next preceding fiscal year. Subject to the further limitations of this subsection, the percentage of increase or decrease so determined on July first of each year shall be applied to increase or decrease by such percentage the amount of the retirement allowance in effect on July first of the next preceding year for each member who was a retired member on said July first and was then receiving a retirement allowance under this section, and for the spouse of each deceased member who had elected the husband and wife retirement income option, or any other spouse or contingent annuitant receiving a continuing reduced retirement allowance or retirement income payments under section 45a-43 on said July first; and the amount of retirement allowance or retirement income payable during the twelve-month period commencing on each July first adjustment date shall be the amount so in effect and being received on said July first increased or decreased as above. No adjustment shall be made on any July first if the increase or decrease in such index determined as above is less than one per cent, and adjustments for increases in excess of three per cent shall be limited to three per cent. In no event shall the amount of monthly retirement allowance or retirement income payment for a member or spouse receiving such an allowance or payment on June 30, 1979, be reduced by any adjustment under this subsection below the amount of such monthly retirement allowance or retirement income in effect on June 30, 1979, nor shall the amount of monthly retirement allowance or payment of a member or spouse whose initial amount of such allowance or payment becomes payable after June 30, 1979, be reduced by any adjustment under this subsection below such initial amount of monthly retirement allowance for such member or such initial amount of allowance or payment to such spouse.

(1967, P.A. 558, S. 33; 1972, P.A. 244, S. 7; P.A. 75-184, S. 1; P.A. 79-454, S. 5, 7, 12; P.A. 80-476, S. 43; P.A. 82-170; P.A. 86-242, S. 7; P.A. 88-155, S. 2; P.A. 94-98, S. 4.)

History: 1972 act raised percentages of average final compensation used as basis for benefits from 1.66%, 0.833% and 1.66% to 2%, 1% and 2%, respectively, and raised minimum retirement allowance from $120 to $360 annually; P.A. 75-184 clarified references to old age and survivors insurance system by specifying applicable section numbers; P.A. 79-454 referred to Secs. 45-29a to 45-29t rather than to Secs. 45-29k to 45-29s, changed maximum retirement allowance from 66% to 80% of average final compensation and added new Subsec. re increases and decreases based on variations in consumer price index; P.A. 80-476 reorganized Subsecs. and rephrased Subsecs. (a) to (c); P.A. 82-170 amended Subsec. (d) to apply annual adjustment to amount of retirement allowance in effect on July first, rather than June thirtieth, of the next preceding year; P.A. 86-242 amended Subsec. (c) by adding provision re maximum retirement allowance for employee member equal to 100% of average final compensation; P.A. 88-155 amended Subsec. (d) by adding reference to contingent annuitants; Sec. 45-29h transferred to Sec. 45a-41 in 1991; P.A. 94-98 amended Subsec. (c) by deleting provision re limit on retirement allowance of judge or employee under the Old Age and Survivors Insurance System.



Section 45a-42 - (Formerly Sec. 45-29i). Reemployment after retirement.

An employee who is retired under sections 45a-34 to 45a-53, inclusive, and who again accepts appointment as an employee of a court of probate to render services for more than ninety working days in any year, shall receive no retirement allowance while so employed.

(1967, P.A. 558, S. 34; P.A. 79-454, S. 6, 12; P.A. 80-476, S. 44.)

History: P.A. 79-454 substituted Secs. 45-29a to 45-29t for Secs. 45-29k to 45-29s; P.A. 80-476 rephrased provisions; Sec. 45-29i transferred to Sec. 45a-42 in 1991.



Section 45a-43 - (Formerly Sec. 45-29j). Husband and wife retirement income option.

(a) Except as provided in subsection (d) of this section and subdivision (5) of this subsection, each married member shall, subject to regulations issued by the Retirement Commission, make an election in accordance with subsections (d) and (e) of this section to receive a reduced retirement allowance with the provision that the reduced retirement allowance, or such part which is specified by such person in his notice of election, shall be continued after his death to his spouse named in the election for as long as his spouse lives. The reduced retirement allowance shall be in an amount which the Retirement Commission determines to be the actuarial equivalent of the retirement allowance that would have been payable had not the election been made. A member may elect to receive his retirement allowance in accordance with any of the following options: (1) A reduced amount payable to the member for his lifetime with the provision that after his death his spouse, if surviving, shall be entitled to receive a lifetime income equal to fifty per cent of the reduced monthly amount payable to the member; (2) a reduced amount payable to the member for his lifetime with the provision that after his death his contingent annuitant shall be entitled to receive a lifetime income equal to either fifty or one hundred per cent of the reduced amount payable to the member; (3) a reduced amount payable to the member for his lifetime with the provision that if he shall die within either a ten or twenty-year period following the date his retirement income commences, whichever is selected by the member, the reduced amount continues to his contingent annuitant for the balance of the ten or twenty-year period; (4) an amount payable to the member for his lifetime with no payments continuing after the member’s death, except for a lump sum death benefit equal to the member’s retirement contributions plus interest reduced by the federal tax exclusion ratio times the income payments made to the member from the fund; or (5) for judges eligible for retirement benefits under section 45a-36a, an unreduced amount payable to the member for his lifetime with the provision that after his death his spouse, if surviving, shall be entitled to receive a lifetime income equal to fifty per cent of the unreduced monthly amount payable to the member. If a member who has been married for one year dies before retirement but after completion of the age and service requirements that would permit him to retire upon his own application, the retirement allowance shall be payable to his spouse commencing at his death, in accordance with regulations to be established by the Retirement Commission.

(b) Except as provided in subsection (c) of this section, if any member who has not exercised his option under subsection (a) of this section dies after January 1, 1968, and before having elected retirement or before his retirement income payments begin, but after satisfying the requirements of sections 45a-36 to 45a-39, inclusive, that would permit him to retire on his own application, and such member is survived by a spouse, a retirement income shall be paid monthly to his spouse, commencing at his death and ending upon the death of the spouse. The amount payable shall be the average of (1) fifty per cent of the retirement allowance payable to the member for his lifetime if no payments were to continue after the member’s death, and (2) fifty per cent of the reduced retirement allowance that such member would have received if he had retired on the date of his death with the provision that after his death his spouse would receive one-half of the amount payable to the member.

(c) The surviving spouse of (1) a judge or employee whose separation from service occurred before July 1, 1979, but after December 31, 1966, and (2) whose years of credited service at separation totalled, in the case of a judge, ten or more but less than twelve years, and in the case of an employee, ten or more but less than twenty years, (3) who has not elected or who did not have in effect at his death the option provided for in subsection (a) of this section, and (4) who died after January 1, 1968, and on or before July 1, 1979, and before his retirement income payments began, shall receive a retirement income, retroactive to the date of his death or January 1, 1979, whichever is later. Such payments shall be paid monthly in accordance with the regulations of the State Retirement Commission to such spouse, as if such judge or employee had exercised an option under subsection (a) to provide an amount equal to one-third of the retirement allowance that such judge or employee would have received if he had retired on the date of his death. Such payment shall continue until such spouse remarries or dies.

(d) Each married member shall be presumed to have made the election provided for in subsection (a) of this section for continuation to his surviving spouse of an amount equal to fifty per cent of his reduced retirement allowance provided (1) each such member may elect at any time prior to retirement to waive the retirement income option provided by subsection (a) of this section or may revoke any such election at any time prior to retirement, and (2) the election meets the requirements of subsection (e) of this section.

(e) The election under subsection (d) of this section to waive the retirement income option provided by subsection (a) of this section shall not take effect unless (1) the spouse of the member consents, in writing, to such election, and the spouse’s consent acknowledges the effect of such election and is witnessed by a plan representative or a notary public, or (2) it is established to the satisfaction of the Retirement Commission that the consent required under subdivision (1) of this subsection may not be obtained because there is no spouse, because the spouse cannot be located, or because of such other circumstances as the commission may by regulations prescribe. Any consent by a spouse, or establishment that the consent of a spouse may not be obtained under this subdivision, shall be effective only with respect to such spouse.

(1967, P.A. 558, S. 35; 1972, P.A. 244, S. 8; P.A. 79-454, S. 8, 12; P.A. 80-476, S. 45; P.A. 88-155, S. 3; 88-364, S. 114, 123; P.A. 97-87, S. 4; P.A. 12-66, S. 5.)

History: 1972 act added Subsec. (b) re payment of benefits to surviving spouse; P.A. 79-454 added Subsec. (c); P.A. 80-476 rephrased provisions; P.A. 88-155 amended Subsec. (a) to provide that each married member shall make an election in accordance with Subsecs. (d) and (e) and added provision re election of retirement options and benefits to spouse of member who has been married for one year who dies before retirement, amended Subsec. (b) to provide that benefits to surviving spouse shall be the average of 50% of retirement allowance payable to member and 50% of reduced retirement allowance, and added Subsecs. (d) and (e) re election of married member and prerequisites of waiver of election; P.A. 88-364 changed calculation of lump sum death benefit under Subsec. (a)(4) by deleting reference to provisions of Sec. 5-168 and substituting benefit equal to the member’s retirement contributions plus interest reduced by the federal tax exclusion ratio times the income payments made to the member from the fund; Sec. 45-29j transferred to Sec. 45a-43 in 1991; P.A. 97-87 amended Subsec. (a) by adding exception of Subdiv. (5) and added new Subdiv. (5) re unreduced amount payable to member and lifetime income of 50% of such amount to surviving spouse for judges eligible for retirement benefits under Sec. 45a-36a; P.A. 12-66 amended Subsec. (b) to add “before having elected retirement”, substitute “but after satisfying the requirements of sections 45a-36 to 45a-39” for “but after completion of the age and service requirements”, and make technical changes, effective May 31, 2012.

Primary standards relating to duties of retirement commission are adequate. 157 C. 150.



Section 45a-44 - (Formerly Sec. 45-29k). Retirement contributions of employees.

(a) Each employee shall contribute to the fund three and three-quarters per cent of that portion of the employee’s pay from which contributions are not to be deducted under the Federal Old Age and Survivors Insurance System as provided for in sections 7-452 to 7-459, inclusive, and one per cent of that portion of pay from which contributions are to be deducted. The Probate Court Administrator shall deduct the employee’s contributions from the employee’s pay and shall forward such contributions to the Retirement Commission to be credited to the retirement fund on the employee’s account.

(b) (1) Any employee who leaves the employment of the court before becoming eligible for retirement may, on request to the Retirement Commission, withdraw the total of all contributions made by the employee, without interest, provided, if the employee makes no such request within ten years after leaving, the employee’s contributions shall revert to the fund.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, if such employee’s departure from probate service or withdrawal of contributions is on or after October 1, 1986, the withdrawal of contributions shall include interest credited from the later of (A) January 1, 1986, or (B) the first day of the calendar year following the date of actual contribution, to the first day of the calendar year coincident with or preceding the date the employee leaves probate service. Such interest shall be credited at the rate of five per cent per year. In addition, for the partial calendar year during which the employee leaves probate service or withdraws contributions, provided such date is after January 1, 1986, interest shall be credited at the rate of five-twelfths of one per cent multiplied by the full number of months completed during such calendar year, such interest rate to be applied to the value of contributions, including any prior interest credits, as of the first day of such calendar year.

(3) Any employee who withdraws the employee’s contributions from the fund and is subsequently reinstated shall not receive credited service for such prior employment in the computation of any benefit with respect to the employee under the retirement plan unless the withdrawn contributions have been repaid with interest at a rate to be determined by the commission. Any employee who was ineligible for retirement benefits at the time of the employee’s employment and who has not made contributions under this section, who becomes eligible, or whose spouse becomes eligible, for any benefit under the retirement plan, shall receive credited service for any employment, provided such employee makes such contributions with interest at a rate to be determined by the commission.

(1967, P.A. 558, S. 36; P.A. 75-184, S. 2; P.A. 79-454, S. 9, 12; P.A. 80-476, S. 46; 80-483, S. 117, 186; P.A. 82-309, S. 1; P.A. 86-242, S. 8; P.A. 94-98, S. 5; P.A. 10-41, S. 4.)

History: P.A. 75-184 added reference to Secs. 7-452 to 7-459 in Subsec. (a); P.A. 79-454 added provisions in Subsec. (b) re eligibility of persons previously ineligible and receipt of credited service for employment upon employees’ making contributions with interest determined by commission; P.A. 80-476 rephrased provisions; P.A. 80-483 made technical correction in Subsec. (b); P.A. 82-309 amended Subsec. (a) to require payment of contributions in four payments, on or before the last day of March, June, September and December of applicable year, where previously requirement was for payment “not less frequently than quarterly”, and to impose payment of 20% interest on delinquent contributions; P.A. 86-242 amended Subsec. (b) by adding provision for payment of interest on contributions withdrawn on or after October 1, 1986; Sec. 45-29k transferred to Sec. 45a-44 in 1991; P.A. 94-98 amended Subsec. (a) by decreasing contribution to fund by employee from 5% to 3.75% of pay and decreasing contribution from 2.25% to 1% of pay from which contributions under Federal Old Age and Survivors Insurance System are deducted and deleting provision re deduction of contributions by probate court administrator for employees and deleted provision re interest incurred by probate court or administrator for nonpayment of contributions within 30 days of due date; P.A. 10-41 amended Subsec. (a) to replace requirement that contributions be deducted by employing court and forwarded to Retirement Commission in 4 payments in applicable year with requirement that Probate Court Administrator deduct employee’s contributions from employee’s pay and forward to Retirement Commission to be credited on employee’s account and to delete provision re interest on contributions not paid within 30 days, and made technical changes, effective January 1, 2011.



Section 45a-45 - (Formerly Sec. 45-29l). Retirement contributions of judges.

(a) Each judge of probate shall contribute to the fund three and three-quarters per cent of that portion of the judge’s annual compensation, including any compensation received as an administrative judge for a regional children’s probate court under section 45a-8a, or as a special assignment probate judge under section 45a-79b, with respect to which contributions are not made to the Federal Old Age and Survivors System as provided for in sections 7-452 to 7-459, inclusive, and one per cent of that portion from which such contributions are made. The Probate Court Administrator shall deduct the judge’s contributions from the judge’s compensation and shall forward such contributions to the Retirement Commission to be credited to the retirement fund on the judge’s account.

(b) (1) Any judge who leaves office before becoming eligible for a retirement allowance may, on request to the Retirement Commission, withdraw the total of all contributions made by the judge, without interest, provided, if the judge makes no such request within ten years after leaving office, the judge’s contributions shall revert to the fund.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, if such judge’s departure from office or withdrawal of contributions is on or after October 1, 1986, the withdrawal of contributions shall include interest credited from the later of (A) January 1, 1986, or (B) the first day of the calendar year following the date of actual contribution, to the first day of the calendar year coincident with or preceding the date the judge leaves office. Such interest shall be credited at the rate of five per cent per year. In addition, for the partial calendar year during which the judge leaves office or withdraws contributions, provided such date is after January 1, 1986, interest shall be credited at the rate of five-twelfths of one per cent multiplied by the full number of months completed during such calendar year, such interest rate to be applied to the value of contributions, including any prior interest credits, as of the first day of such calendar year.

(3) Any judge who withdraws the judge’s contributions from the fund and is subsequently reinstated shall not receive credited service for such prior time in office in the computation of any benefit under the retirement plan unless the withdrawn contributions have been repaid with interest at a rate to be determined by the commission. Any judge who was ineligible for retirement benefits at the time he or she became a judge and who has not made contributions under this section, who becomes eligible, or whose spouse becomes eligible, for any benefit under the retirement plan, shall receive credited service for any time in office, provided such judge makes such contributions with interest at a rate to be determined by the commission.

(1967, P.A. 558, S. 37; P.A. 75-184, S. 3; P.A. 79-454, S. 10, 12; P.A. 80-476, S. 47; 80-483, S. 118, 186; P.A. 82-309, S. 2; P.A. 86-242, S. 9; P.A. 94-98, S. 6; P.A. 10-41, S. 5; P.A. 12-66, S. 2.)

History: P.A. 75-184 added reference to Secs. 7-452 to 7-459; P.A. 79-454 added provision re credited service for time in office contingent upon payment of contributions and interest determined by commission; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 80-483 made technical correction in Subsec. (d); P.A. 82-309 required payment in four installments payable on or before last day of March, June, September and December of applicable year, except that if the amount is less than $100, remittance shall be made in one payment on or before December thirty-first, and delinquent contributions shall incur interest at the rate of 20%; P.A. 86-242 amended Subsec. (d) by adding provision for payment of interest on contributions withdrawn on or after October 1, 1986; Sec. 45-29l transferred to Sec. 45a-45 in 1991; P.A. 94-98 amended Subsec. (a) by decreasing contribution to fund by judge from 5% to 3.75% of annual compensation and decreasing contribution from 1.25% to 1% of portion of pay from which contributions to Federal Old Age and Survivors System are made; P.A. 10-41 amended Subsec. (a) to replace requirement that contributions be forwarded by judge to Retirement Commission with requirement that Probate Court Administrator deduct judge’s contributions from judge’s compensation and forward to Retirement Commission, deleted former Subsec. (b) re installment payments and former Subsec. (c) re deficiency payments, excess contributions, reports to Retirement Commission and interest on unpaid contributions, redesignated existing Subsec. (d) as Subsec. (b) and made technical changes therein, effective January 1, 2011; P.A. 12-66 amended Subsec. (a) to add provision re compensation received as administrative judge for a regional children’s probate court or as special assignment probate judge, effective July 1, 2012.



Section 45a-46 - (Formerly Sec. 45-29m). Refund of contributions after death.

(a) A member’s contributions to the fund, without interest and less any retirement allowance paid to him or his spouse, shall be paid from the fund on the order of the Retirement Commission to the beneficiary or beneficiaries, if any, named by the member, in the following cases: (1) The death before retirement of a member who has not elected an option under the provisions of section 45a-43, or whose election of that option has not become effective, or whose election of that option has become effective, but who has not completed the age and service requirements that would permit him to retire on his own application; or (2) the death of both a member whose election of that option has become effective and his spouse after a retirement allowance has become payable.

(b) If no named beneficiary survives the member, or the survivor of the member and his spouse, payment shall be made to the executors or administrators of the estate of the member or his spouse, as the case may be, except that, if the amount is less than one thousand dollars, the refund may be made in accordance with the terms of section 45a-273 at the option of the Retirement Commission.

(1967, P.A. 558, S. 38; P.A. 80-476, S. 48.)

History: P.A. 80-476 reordered and rephrased provisions, dividing section into Subsecs., but made no substantive changes; Sec. 45-29m transferred to Sec. 45a-46 in 1991.



Section 45a-47 - (Formerly Sec. 45-29n). Employment by more than one probate court.

(a) Any employee of a court of probate who accepts employment with another court of probate shall be credited for retirement purposes with the entire period of his service with all courts of probate and his contributions shall not be refunded to him as provided in section 45a-44.

(b) The Retirement Commission shall make regulations regarding all matters relating to such transfers of employment and service as the commission finds necessary for the uniform and equitable administration of this section, giving consideration to the welfare of transferees and the interests of the courts.

(1967, P.A. 558, S. 39; P.A. 80-476, S. 49.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-29n transferred to Sec. 45a-47 in 1991.



Section 45a-48 - (Formerly Sec. 45-29o). Benefits not assignable.

Any assignment by a member or beneficiary of any allowance or benefit payable under the terms of sections 45a-34 to 45a-52, inclusive, shall be null and void. Each such allowance and benefit shall be for the support of the member or beneficiary entitled to it and shall be exempt from the claims of that person’s creditors, provided, if the provisions of this section are contrary to the laws governing a particular set of circumstances, as to that set of circumstances, any allowance or benefit hereunder shall be exempt to the maximum extent permitted by law.

(1967, P.A. 558, S. 40; P.A. 80-476, S. 50.)

History: P.A. 80-476 made minor changes in wording; Sec. 45-29o transferred to Sec. 45a-48 in 1991.



Section 45a-49 - (Formerly Sec. 45-29p). Disposition of retirement contributions.

All contributions received pursuant to sections 45a-34 to 45a-52, inclusive, shall be paid over by the Retirement Commission to the State Treasurer. The State Treasurer shall be the custodian of the fund with power to invest and reinvest as much of the fund as is not required for current disbursements in accordance with the provisions of part I of chapter 32. All benefits, allowances, and other payments authorized by said sections shall be made from the fund upon vouchers approved by the Retirement Commission.

(1967, P.A. 558, S. 41; 1972, P.A. 244, S. 9; P.A. 80-476, S. 51; P.A. 81-343, S. 6, 7.)

History: 1972 act authorized investments “when deemed prudent, in accordance with the law governing the investment of trust funds”; P.A. 80-476 made slight change in wording; P.A. 81-343 substituted investments in accordance with Ch. 32, Pt. I for investments in accordance with laws governing savings banks and trust funds investments; Sec. 45-29p transferred to Sec. 45a-49 in 1991.



Section 45a-50 - (Formerly Sec. 45-29q). Administration of retirement allowances.

(a) The administration of the system of retirement allowances herein established, except as the administration relates to the custody and investment of the fund, shall be entrusted to the Retirement Commission. The commission may employ actuarial, clerical and other assistance necessary for its purposes and may make reasonable regulations for carrying out the provisions of sections 45a-34 to 45a-52, inclusive, including designation of the times and manner in which the courts of probate shall make the payments required by said sections.

(b) Each court of probate shall furnish, at the times and in the manner which the Retirement Commission directs, information concerning the names, ages, length of service and compensation of employees and judges of the probate courts and any other data which the Retirement Commission determines to be necessary for implementing said sections and give prompt notice of all appointments, removals, deaths, resignations, leaves of absence and changes in compensation of employees and judges.

(1967, P.A. 558, S. 42; P.A. 80-476, S. 52.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions but made no substantive changes; Sec. 45-29q transferred to Sec. 45a-50 in 1991.

Primary standards relating to duties of retirement commission held adequate. 157 C. 150.



Section 45a-51 - (Formerly Sec. 45-29r). Liability of courts.

(a) Each court of probate shall be liable to the fund for the cost of maintaining for its employees the retirement system herein provided for, including all contributions collected from amounts otherwise payable to employees and judges.

(b) The liability of a court under this section shall be enforceable by the Retirement Commission through appropriate action in the Superior Court.

(1967, P.A. 558, S. 43; P.A. 80-476, S. 53.)

History: P.A. 80-476 divided section into Subsecs.; Sec. 45-29r transferred to Sec. 45a-51 in 1991.



Section 45a-52 - (Formerly Sec. 45-29s). Liability of retirement fund in event of statutory change.

If any of sections 45a-34 to 45a-52, inclusive, are amended or repealed, the liability of the retirement fund to a member or person claiming through that member shall be limited to the contributions made by such member, with interest. All future retirement allowances vested by the retirement of members shall be paid in full in accordance with the terms of said sections. The rights of the Retirement Commission to compel the payment by the courts of probate of the sum or sums necessary to provide the retirement allowances granted to eligible employees and judges formerly employed by the courts of probate shall not be affected by such repeal or amendment.

(1967, P.A. 558, S. 44; P.A. 80-476, S. 54; P.A. 88-155, S. 4.)

History: P.A. 80-476 rephrased provisions but made no substantive changes; P.A. 88-155 specified that, in the event of amendment to or repeal of Secs. 45-29a to 45-29s, liability of fund to members or others person is the amount of contributions “with” interest, rather than “without” interest as was previously the case; Sec. 45-29s transferred to Sec. 45a-52 in 1991.



Section 45a-53 - (Formerly Sec. 45-29t). Service as judge and employee.

If a person has served as a judge of probate, or acting judge of probate, or both, and also as an employee, and has completed at least ten years of credited service as defined in subsection (2) of section 45a-34, the average final compensation will be the three highest paid years of service.

(1972, P.A. 244, S. 3; P.A. 77-40, S. 3; P.A. 79-454, S. 11, 12; P.A. 80-476, S. 55; P.A. 82-472, S. 125, 183; P.A. 84-546, S. 100, 173; P.A. 94-98, S. 7.)

History: P.A. 77-40 required completion of 12 years’ credited service and based compensation on both service as judge and service as employee, where previously compensation based on service as employee only and on 3 consecutive highest paid years as an employee; P.A. 79-454 reduced required years of service to 10; P.A. 80-476 made slight change in wording; P.A. 82-472 made technical change; P.A. 84-546 made technical change; Sec. 45-29t transferred to Sec. 45a-53 in 1991; P.A. 94-98 deleted reference to “subdivision (c)” of Sec. 45a-34(2) and deleted former provision re determination of average final compensation and provided that such compensation shall be the 3 highest paid years of service.



Section 45a-54 - (Formerly Sec. 45-29w). Credit for military service and General Assembly service.

(a) Any judge or employee who is not yet receiving a retirement allowance may apply to the Retirement Commission for credit for service as a member of the General Assembly and for military service, consisting of war service, as defined in section 27-103 and described in subdivision (28) of section 5-196, and national emergency service as defined by law, provided credit for such military and General Assembly service shall not exceed three years in the aggregate. Any such application for credit for service as a member of the General Assembly must be filed within one year of the date upon which the judge or employee first becomes a member or within one year of October 1, 1986, whichever is later. Any such application for credit for military service must be filed within one year of the date upon which the judge or employee first becomes a member or within one year of October 1, 1994, whichever is later.

(b) Upon receiving an application, the Retirement Commission shall grant credit for General Assembly and military service, provided: (1) The member who has performed such service has not received and will not receive a pension from any source other than the probate retirement system as a result of such service; (2) the member makes retirement contributions in an amount determined by the Retirement Commission to be sufficient to pay both the retirement contribution of the member as an employee or judge and the current service cost to the Probate Court Administration Fund for financing the pension credit for such period or periods; and (3) such contributions are paid during the twelve months following the member’s application in the manner and subject to the requirements and penalties provided by section 45a-44 for employee members or section 45a-45 for judges.

(c) For an employee member, the commission shall determine the amount of the contribution required, for the purposes of subsections (a) and (b) of this section, based on his annual rate of pay at the date of application. For a judge member, the commission shall determine said amount based on the average of the annual actual net income for the judge of his court, as determined from the income reports filed under section 45a-92, for the three calendar years prior to the date of application, except that if the judge applying for such credit has taken office in a probate district which has not been in existence for three years, the Probate Court Administrator initially shall estimate said annual net income; thereafter, such judge shall make or receive an adjustment in contributions, during the fourth calendar year of his service as a judge of probate, such that his retirement contributions for his purchased service credit shall be computed on the basis of the average of his annual actual net income for the first three calendar years of his service as a judge of probate.

(P.A. 86-242, S. 2, 3; P.A. 93-279, S. 17; P.A. 96-168, S. 26, 34; P.A. 13-247, S. 338.)

History: Sec. 45-29w transferred to Sec. 45a-54 in 1991; P.A. 93-279 amended Subsec. (a) by adding provision requiring application for credit for military service to be filed within one year of date when judge or employee first becomes a member or within one year of October 1, 1994, whichever is later; P.A. 96-168 amended Subsec. (a) to make technical change which changed the reference to “subsection (bb)” to “subdivision (29)”, effective July 1, 1996; P.A. 13-247 made a technical change in Subsec. (a), effective July 1, 2013.



Section 45a-55 - (Formerly Sec. 45-29x). Pension claims. Denial. Review.

(a) Any claim for a pension which may become available in accordance with the provisions of sections 45a-1 to 45a-12, inclusive, 45a-18 to 45a-26, inclusive, 45a-34 to 45a-56, inclusive, 45a-62 to 45a-68, inclusive, 45a-74 to 45a-83, inclusive, 45a-90 to 45a-93, inclusive, 45a-98, 45a-99, 45a-105, 45a-119 to 45a-123, inclusive, 45a-128, 45a-130, 45a-131, 45a-133, 45a-199 and 45a-202, may be submitted in writing to the commission. Any such claim will be reviewed and decided by the commission. The claimant shall be advised of the processing status of the claim upon reasonable request.

(b) If any claim is denied, a claimant may request that the decision be reviewed and reconsidered by the commission. Thereafter, any contested case shall be heard and decided in accordance with chapter 54.

(P.A. 88-155, S. 5, 6; P.A. 09-114, S. 23; P.A. 12-66, S. 6.)

History: Sec. 45-29x transferred to Sec. 45a-55 in 1991; P.A. 09-114 substituted “45a-93” for “45a-94” in Subsec. (a), effective January 5, 2011; P.A. 12-66 amended Subsec. (a) to delete “or any other benefit” re claim submitted and make a technical change.



Section 45a-56 - (Formerly Sec. 45-29y). Hospitalization and medical and surgical insurance and dental insurance plan. Eligibility. Payment of premium. Election to participate in dental insurance plan.

(a) Notwithstanding the provisions of section 5-259, the Comptroller, with the approval of the Attorney General and the Insurance Commissioner, shall arrange and procure a group hospitalization and medical and surgical insurance and dental insurance plan for the probate judges and employees retirement system with coverage equal to that available under section 5-259, or otherwise available, to retired state employees and their spouses and surviving spouses.

(b) Any member of the probate judges and employees retirement system who is retired and receiving benefits from such system, and the spouse of any such member, and upon the death of any such member, such member’s surviving spouse, while receiving benefits from such system, may elect to participate in the group insurance plan procured by the Comptroller under subsection (a) of this section.

(c) The premium charged for any such member and spouse or surviving spouse who elects to participate in the group hospitalization and medical and surgical portion of such coverage shall be paid from funds appropriated to the State Comptroller, for Fringe Benefits, for Retired State Employees Health Service Cost. Twenty per cent of the premium charged for any such member and spouse or surviving spouse who elects to participate in the group dental portion of such coverage shall be paid from said funds, and the remainder of the premium for such coverage shall be paid by the participant. On July 1, 2011, and monthly thereafter, the State Treasurer shall transfer from the General Fund to the State Comptroller the amount of premium due for the month pursuant to this subsection, as certified by the State Comptroller.

(d) Any such member and spouse or surviving spouse who is a participant in the group insurance plan in effect prior to October 1, 1994, may elect to participate in the plan set forth in subsection (a) of this section at the premiums set forth in subsection (c) of this section, provided such election is made within sixty days of October 1, 1994.

(P.A. 88-155, S. 7; P.A. 94-98, S. 8; P.A. 05-288, S. 148, 149; P.A. 09-114, S. 6; Sept. Sp. Sess. P.A. 09-7, S. 37.)

History: Sec. 45-29y transferred to Sec. 45a-56 in 1991; P.A. 94-98 amended Subsec. (a) to require comptroller to procure dental insurance plan for probate judges and employees retirement system, amended Subsec. (c) by eliminating provision re payment of 50% of premium for group hospitalization and medical and surgical insurance and requiring payment of 20% of premium charged for dental insurance from the retirement fund, and added Subsec. (d) re participation in dental insurance plan, requiring election to participate within 60 days of October 1, 1994; P.A. 05-288 made technical changes in Subsecs. (b) and (d), effective July 13, 2005; P.A. 09-114 amended Subsec. (c) to replace provision re payment from retirement fund with provision re payment from funds appropriated to Comptroller, and to provide that on July 1, 2011, and monthly thereafter, State Treasurer shall transfer from the General Fund to Comptroller the amount of premium due for the month, effective January 1, 2011, and applicable to premiums paid on or after January 1, 2011; Sept. Sp. Sess. P.A. 09-7 changed effective date of P.A. 09-114, S. 6, from effective January 1, 2011, and applicable to premiums paid on or after January 1, 2011, to effective July 1, 2011, and applicable to premiums paid on or after that date, effective October 5, 2009.



Section 45a-57 - Hospitalization and medical and surgical insurance plan. Eligibility. Payment of premium.

Section 45a-57 is repealed, effective January 1, 1997.

(P.A. 93-232, S. 1; P.A. 96-110, S. 3, 4.)



Section 45a-62 - (Formerly Sec. 45-11d). Council on Probate Judicial Conduct.

(a) There shall be a Council on Probate Judicial Conduct to consist of one judge of probate elected by the judges of probate, one referee appointed by the Chief Justice from among the state referees who have retired from the Supreme Court or Superior Court, one person appointed by the Governor who shall be an attorney-at-law, admitted to practice in this state and actively engaged in the practice of law in this state for at least five years, and two persons appointed by the Governor who are not attorneys-at-law. Such appointments shall be made on October 1, 1975, and every four years thereafter.

(b) The members of the council shall serve for terms of four years and if for any reason they fail to complete their terms, a successor shall be appointed for the remainder of such terms by the same appointing authority as was the member who was succeeded. The council shall elect a chairman from among its members to serve for a term of two years from the date of his election. Members of the council, except the referee appointed by the Chief Justice, shall receive compensation for their services not to exceed one hundred dollars per diem. The referee appointed by the Chief Justice shall be compensated as provided in section 52-434. All members shall be reimbursed for expenses incurred in the performance of their duties from the budget of the Probate Court Administration Fund.

(P.A. 75-592, S. 1; P.A. 80-476, S. 20; P.A. 82-338, S. 1.)

History: P.A. 80-476 divided section into Subsecs. and specified that appointments be made every four years; P.A. 82-338 amended Subsec. (b) to provide that all members receive compensation not to exceed $100 per diem, except that the referee appointed by the chief justice be compensated as provided in Sec. 52-434 where previously members received no compensation other than expenses; Sec. 45-11d transferred to Sec. 45a-62 in 1991.

See Sec. 45a-68 re requirement that judges file statements of financial interest with council.

Cited. 192 C. 704. Cited. 193 C. 180. Cited. 215 C. 553.



Section 45a-63 - (Formerly Sec. 45-11e). Duties and powers of council re complaints against probate judges.

(a) The Council on Probate Judicial Conduct shall investigate every written complaint brought before it alleging conduct of judges of probate which may violate any law or canon of ethics applicable to judges of probate, or failure to perform properly the duties of the office, or conduct prejudicial to the impartial and effective administration of justice which brings the judicial office in disrepute, or final conviction of a felony or of a misdemeanor involving moral turpitude, or disbarment or suspension as an attorney-at-law, or the wilful failure to file a financial statement or the filing of a fraudulent financial statement required under section 45a-68. In making any such investigation, the council may use the services of the Division of State Police within the Department of Emergency Services and Public Protection, or any chief inspector, inspector or investigator in the Division of Criminal Justice, or may engage the services of private investigators if it deems such services necessary.

(b) If (1) the complaint filed involves the judge of probate who is a member of the council, the judge shall be disqualified from acting in his capacity as a council member in the investigation and hearing on the matter, or (2) a judge of probate who is a member of the council is unable to act for any other reason, a judge of probate shall be appointed to act in his stead by the president-judge of the Connecticut Probate Assembly. If a council member appointed by the Chief Justice disqualifies himself with regard to a matter before the council, or is unable to act for any other reason, the Chief Justice shall appoint a substitute member to act in connection with such matter. If a council member appointed by the Governor disqualifies himself with regard to a matter before the council, or is unable to act for any other reason, the Governor shall appoint a substitute member to act in connection with such matter. Any substitute shall satisfy the same criteria for selection as the disqualified member.

(c) The council may engage the services of legal counsel who shall direct any investigation ordered by the council. Such counsel may conduct the examination of witnesses, present any evidence deemed relevant, cross-examine witnesses presented by any person and perform such other duties as the council deems necessary for the conduct of its business.

(d) The council shall not later than five days after receipt of such complaint or motion of the council notify by registered or certified mail any judge against whom such complaint is filed or motion is made and a copy of such complaint or motion shall accompany such notice. The council shall also notify the complainant of its receipt of such complaint not later than five days thereafter. Any investigation to determine whether or not there is probable cause that judicial misconduct under subsection (a) of this section has been committed shall be confidential and any individual called by the council for the purpose of providing information shall not disclose his knowledge of such investigation to a third party unless the judge requests that such investigation and disclosure be open. The judge shall have the right to appear and be heard and to offer any information which may tend to clear him of probable cause to believe that he has committed an act of judicial misconduct under subsection (a) of this section. The judge shall also have the right to be represented by legal counsel and examine and cross-examine witnesses.

(e) The council shall, not later than seven business days after the termination of such investigation, notify the complainant and the judge that the investigation has been terminated and whether probable cause has been found that judicial misconduct under subsection (a) of this section has been committed. If the council finds that judicial misconduct under subsection (a) of this section has not been committed, but the judge has acted in a manner which gives the appearance of impropriety or constitutes an unfavorable judicial practice, the council may issue a private admonishment to the judge recommending a change in judicial conduct or practice.

(P.A. 75-592, S. 2; P.A. 77-604, S. 27, 84; 77-614, S. 486, 610; P.A. 78-281, S. 4; P.A. 80-476, S. 21; P.A. 82-338, S. 2; P.A. 83-379, S. 1; P.A. 85-114; P.A. 90-35, S. 1; P.A. 07-115, S. 2; 07-217, S. 161; P.A. 11-51, S. 134.)

History: P.A. 77-604 replaced reference to detectives with reference to chief inspectors and inspectors; P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 78-281 authorized investigation of wilful failure to file or filing of fraudulent financial statement; P.A. 80-476 divided section into Subsecs. and reworded provisions; P.A. 82-338 amended Subsec. (b) to permit council to hire private investigators if it deems such services necessary and added Subsec. (d) permitting employment of legal counsel to direct investigation ordered by council; P.A. 83-379 deleted former Subsec. (a), relettering former Subsecs. (b) to (d) accordingly, adding provision requiring council to investigate every written complaint and adding “conduct prejudicial to the impartial and effective administration of justice”, “final conviction of a felony or of a misdemeanor involving moral turpitude” and “disbarment or suspension as an attorney at law” as grounds for complaint, and added Subsecs. (d) and (e) re notification of judge against whom complaint is filed and of complainant, confidentiality of investigation to determine probable cause, right to a hearing and counsel and issuance of an admonishment; P.A. 85-114 amended Subsec. (e) to require notification re probable cause; P.A. 90-35 amended Subsec. (b) by adding provision re appointment of substitute members of the council if member disqualifies himself or is unable to act for any other reason and amended Subsecs. (d) and (e) by changing “conduct” to “misconduct” and adding “private” before “admonishment”; Sec. 45-11e transferred to Sec. 45a-63 in 1991; P.A. 07-115 amended Subsec. (e) to substitute “seven business days” for “three business days” and make a technical change; P.A. 07-217 made a technical change in Subsec. (e), effective July 12, 2007; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.

Cited. 193 C. 180. Cited. 215 C. 553. Cited. 240 C. 157.

Subsec. (b):

Cited. 192 C. 704.

Annotation to present section:

Cited. 240 C. 157.



Section 45a-63a - Limitation of complaint for judicial misconduct.

No complaint for judicial misconduct against a judge of probate shall be brought under section 45a-63 but within eight years from the date the alleged judicial misconduct was committed.

(P.A. 90-35, S. 4.)



Section 45a-64 - (Formerly Sec. 45-11f). Hearing.

If a preliminary investigation indicates that probable cause exists that the judge has committed an act of judicial misconduct under section 45a-63, the council shall hold a hearing concerning the misconduct or complaint. All hearings held pursuant to this section shall be open. The council shall make a record of all proceedings pursuant to this section. The council shall, not later than fifteen days after the close of such hearing, publish its findings together with a memorandum of its reasons therefor. Any judge of probate who is under investigation and who appears before the hearing shall be entitled to counsel, shall be entitled to present evidence, and shall have the right to cross-examine witnesses.

(P.A. 75-592, S. 3; P.A. 80-476, S. 22; P.A. 82-338, S. 3; P.A. 83-379, S. 2; P.A. 90-35, S. 2.)

History: P.A. 80-476 reworded provisions but made no substantive change; P.A. 82-338 specified that decisions of council are not public records, “except as provided in subsection (f) of section 45-11g”; P.A. 83-379 revised provisions re hearing after a determination of probable cause, requiring that all hearings be open, that the council publish its findings together with a memorandum not later than 15 days after the close of the hearing and that judge under investigation is entitled to present evidence; P.A. 90-35 changed “is guilty of judicial conduct” to “has committed judicial misconduct” and changed “conduct” to “misconduct”; Sec. 45-11f transferred to Sec. 45a-64 in 1991.

Cited. 193 C. 180. Cited. 215 C. 553.

Annotation to present section:

Cited. 224 C 29.



Section 45a-65 - (Formerly Sec. 45-11g). Report of council’s findings. Public admonishment; private admonishment; public censure; impeachment; exoneration.

(a) The council shall, after the hearing provided under section 45a-64, prepare a report of its investigation and a recommendation as to whether the judge of probate investigated should be publicly admonished, publicly censured or exonerated of the allegations of the complaint. If the council finds that judicial misconduct under subsection (a) of section 45a-63, has not been committed, but the judge has acted in a manner which gives the appearance of impropriety or constitutes an unfavorable judicial practice, the council may issue a private admonishment to the judge recommending a change in judicial conduct or practice.

(b) If public admonishment or public censure is recommended, the chairman shall prepare and forward the admonishment or censure in writing to the judge of probate being admonished or censured, signing the admonishment or censure as chairman of the council. A judge may, within twenty days after receiving notice of public admonishment or censure by the council, appeal to the Supreme Court of Connecticut. A judge filing an appeal shall give notice of its filing to the council before the expiration of time for filing of an appeal. The council shall, within two weeks following receipt of notice of an appeal, file a finding of fact and conclusions therefrom. A copy of the admonishment or censure shall be furnished the Chief Justice, the Chief Court Administrator, the Probate Court Administrator, the president-judge of the Connecticut Probate Assembly, the town clerk or clerk in each town in the district served by such judge of probate and the complainant.

(c) If, in the judgment of the council, the facts so warrant, it may recommend to the House of Representatives the institution of impeachment proceedings.

(d) If the council exonerates a judge of probate, a copy of the proceedings and report of the council shall be furnished to the judge, the Probate Court Administrator and the complainant.

(e) Except as provided in subsections (d) and (e) of section 45a-63, all decisions of the council shall be public record and shall be available for inspection at the office of the Probate Court Administrator.

(P.A. 75-592, S. 4; P.A. 80-476, S. 23; P.A. 82-338, S. 4; P.A. 83-379, S. 3; P.A. 90-35, S. 3.)

History: P.A. 80-476 redesignated Subsecs. and reworded provisions but made no substantive change; P.A. 82-338 added provisions re public reprimand of judges, required copy of reprimand to be furnished to town clerk and complainant, required copy of censure to be furnished complainant, required copy of proceedings and report of exoneration to be furnished to the probate court administrator and complainant and provided all decisions of council shall be public record, except as provided in Subsecs. (b) and (c); P.A. 83-379 amended Subsec. (a) by adding provisions re admonishment, amended Subsec. (b) by adding “or censure” and deleting provision re stay of publication of censure during pendency of appeal and deleted provisions of Subsec. (c) re public censure; P.A. 90-35 changed “public reprimand” to “public admonishment”, added “private” before “admonishment” and changed “conduct” to “misconduct”; Sec. 45-11g transferred to Sec. 45a-65 in 1991.

Cited. 192 C. 704. Cited. 193 C. 180. Cited. 215 C. 553.



Section 45a-66 - (Formerly Sec. 45-11h). Witnesses before council.

Any person may be compelled, by subpoena signed by competent authority, to appear before the council to testify regarding any complaint brought to or by the council under section 45a-63, and also to produce before the council, for examination, any books or papers, which in the judgment of the council or any judges of probate under investigation, are relevant to the inquiry, investigation or hearing. While engaged in the discharge of its duties, the council shall have the same authority over witnesses as is provided in section 51-35 and may commit for contempt for a period of no longer than thirty days.

(P.A. 75-592, S. 5; P.A. 80-476, S. 24.)

History: P.A. 80-476 reworded provisions but made no substantive change; Sec. 45-11h transferred to Sec. 45a-66 in 1991.

Cited. 193 C. 180.

Annotation to present section:

Cited. 222 C. 799.



Section 45a-67 - (Formerly Sec. 45-11i). Expenses of council paid from probate fund.

Any sums expended to implement the provisions of sections 45a-62 to 45a-66, inclusive, shall be appropriated from the Probate Court Administration Fund established in accordance with section 45a-82.

(P.A. 75-592, S. 6; P.A. 80-476, S. 25.)

History: P.A. 80-476 made no change; Sec. 45-11i transferred to Sec. 45a-67 in 1991.

Cited. 193 C. 180.



Section 45a-68 - (Formerly Sec. 45-11j). Judge to file statement of financial interests.

(a) Each judge of a court of probate shall file under penalty of false statement, a statement of financial interests for the preceding calendar year with the Council on Probate Judicial Conduct established in section 45a-62, on or before April fifteenth next following for any year in which the judge holds such position.

(b) The statement shall be on a form provided by the Council on Probate Judicial Conduct and shall include the following information for the preceding calendar year regarding the judge, his or her spouse and the dependent children living in his or her household: (1) The name of all businesses with which the judge, his or her spouse or any such child is associated; (2) the category or type of all sources of his or her income and that of his or her spouse or each child, in excess of one thousand dollars, but amounts of income need not be specified, and the names and addresses of specific clients and customers who provide more than five thousand dollars of income, but amounts of income need not be specified; (3) the name of each security in excess of five thousand dollars at fair market value owned by the judge or spouse or any such child or held in the name of a corporation, partnership or trust for the benefit of the judge, his or her spouse or any such child except in the case of a trust established by the judge, spouse or child for the purpose of divesting the judge or his or her spouse or any such child of all control and knowledge of the judge’s, spouse’s or child’s assets in order to avoid a conflict of interest during the judge’s term of office, but only the existence of such trust and the name of the trustee shall be included, and the value need not be specified; (4) all real property and its location, whether owned by the judge, his or her spouse or any such child or held in the name of a corporation, partnership or trust for the benefit of the judge, spouse or child. Each such judge shall file a disclosure of any fees or honorariums received for his or her own or his or her spouse’s or child’s appearance or the delivery of an address to any meeting of any organization within thirty days after receipt of the fee or honorarium.

(c) The statement or disclosure filed pursuant to this section shall be a matter of public information, except that the list of names filed in accordance with subdivision (2) of subsection (b) of this section shall be sealed and confidential and for the use of the council only if an investigation has been initiated or a hearing is held under section 45a-63 and the council is of the opinion that disclosure of such list is germane to its investigation or hearing, or both. The list may also be subject to a subpoena in any criminal prosecution or impeachment proceedings.

(d) The financial statement and disclosure, except as otherwise provided in this section, shall be open to inspection at the office of the Probate Court Administrator.

(P.A. 78-281, S. 2; P.A. 80-476, S. 17.)

History: P.A. 80-476 reworded provisions and added reference to “disclosure” in Subsecs. (c) and (d); Sec. 45-11j transferred to Sec. 45a-68 in 1991.

Cited. 192 C. 704.



Section 45a-74 - (Formerly Sec. 45-3a). Probate Court Administrator. Appointment and term. Service as a judge of probate.

(a) There shall be a Probate Court Administrator who shall be appointed from among the judges of the several courts of probate by the Chief Justice of the Supreme Court to serve at his pleasure. If the Probate Court Administrator is unable by reason of sickness, absence or other disability to perform the duties of his office, or if there is a vacancy in the office of Probate Court Administrator, the Chief Justice shall designate another judge of a court of probate to act in his stead until he resumes his duties or until a new Probate Court Administrator is appointed.

(b) The Probate Court Administrator shall devote full time to the duties of his office except that he may serve as a judge of probate but shall not engage in the private practice of law. Any Probate Court Administrator who continues to serve as a judge of probate shall not receive compensation as a judge of probate or benefits that would ordinarily inure to him as a judge of probate while he is serving as Probate Court Administrator. Any Probate Court Administrator who ceases to serve as a judge of probate may continue to serve as Probate Court Administrator at the pleasure of the Chief Justice.

(P.A. 73-365, S. 1; P.A. 74-94, S. 1, 5; P.A. 80-476, S. 26; P.A. 10-41, S. 6.)

History: P.A. 74-94 specified that administrator shall devote full time to duties, that he may be a judge of probate but not engage in private practice of law and that if he ceases to be a probate judge he may continue to hold office as administrator at chief justice’s pleasure; P.A. 80-476 divided section into Subsecs. and made minor wording changes; Sec. 45-3a transferred to Sec. 45a-74 in 1991; P.A. 10-41 amended Subsec. (b) to provide that any Probate Court Administrator who continues to serve as judge of probate shall not receive compensation or benefits as a judge of probate while serving as Probate Court Administrator, effective May 18, 2010.



Section 45a-75 - (Formerly Sec. 45-29u). Probate Court Administrator, salary and benefits.

(a) The Probate Court Administrator shall be paid by the Judicial Department and shall be compensated in the same manner and amount as a Superior Court judge as provided in section 51-47. For the purposes of computing longevity payments under the provisions of section 51-47, the date of appointment as Probate Court Administrator shall be used to determine years of service.

(b) The Probate Court Administrator shall receive: (1) Retirement benefits provided in sections 51-49 to 51-50b, inclusive, and section 51-51; (2) life insurance benefits provided in section 5-257; (3) medical insurance benefits as provided in section 5-259; and (4) any other benefits which may be established for Superior Court judges by the General Assembly or by the Judicial Department.

(c) The Judicial Department shall be reimbursed for such salary and benefits by transfer from the fund established in section 45a-82. Any Probate Court Administrator, who upon his retirement is not eligible to participate in the retirement benefits provided in sections 51-50 and 51-50a, may elect to participate in the benefits of sections 45a-34 to 45a-53, inclusive. Any contributions paid to the General Fund in accordance with section 51-50b shall be transferred to the fund established under section 45a-82. Any Probate Court Administrator who has elected retirement under the provisions of section 51-50 shall not be eligible for retirement benefits under sections 45a-34 to 45a-53, inclusive. All sums which have been paid into the retirement fund for judges of probate by a probate judge who becomes Probate Court Administrator shall be transferred to the General Fund as specified in section 51-50b. For the purposes of fulfilling the time requirements for retirement set forth in sections 51-49 to 51-50b, inclusive, service by the Probate Court Administrator as a judge of probate before his appointment as administrator shall be included.

(d) If a Probate Court Administrator ceases to be Probate Court Administrator for any reason other than retirement, he may participate in the benefits established in sections 45a-34 to 45a-53, inclusive, and any contributions paid to the General Fund in accordance with section 51-50b shall be transferred to the fund established under section 45a-82. For the purposes of fulfilling the time requirements of section 45a-38, 45a-39 or 45a-40, service as Probate Court Administrator shall be credited as service as a judge of probate.

(P.A. 74-94, S. 4, 5; P.A. 76-436, S. 639, 681; P.A. 80-194; 80-476, S. 27; P.A. 85-137, S. 1, 2.)

History: P.A. 76-436 specified compensation of administrator is same as for a superior court judge “who has served the maximum number of years for the highest salary provided in section 51-47” rather than as for a superior court judge “including the salary provided in section 51-47”, effective July 1, 1978; P.A. 80-194 substituted reference to Secs. 51-49 to 51-50b for reference to Secs. 51-50 and 51-50a; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 85-137 added provision re computation of longevity payments payable under Sec. 51-47 on or after July 1, 1984; Sec. 45-29u transferred to Sec. 45a-75 in 1991.

Cited. 213 C. 54. Cited. 214 C. 552.



Section 45a-76 - (Formerly Sec. 45-4e). Biennial report by Probate Court Administrator.

The Probate Court Administrator shall file with the Chief Court Administrator, on or before the first day of April of each even-numbered year, a report of the business of the office of the Probate Court Administrator during the biennium ending on the preceding June thirtieth, together with any information that the Chief Court Administrator may request.

(1967, P.A. 558, S. 9; P.A. 80-476, S. 28; P.A. 93-279, S. 2; P.A. 12-66, S. 7.)

History: P.A. 80-476 reworded provisions but made no substantive changes; Sec. 45-4e transferred to Sec. 45a-76 in 1991; P.A. 93-279 deleted provisions re duties of administrator to attend to matters necessary for efficient operation of courts and expeditious dispatch and proper conduct of business of courts and to make recommendations to general assembly re statutory changes to improve administration of courts; P.A. 12-66 substituted provisions re report filed in each even-numbered year re business during biennium ending the preceding June thirtieth for provisions re annual report for the prior calendar year and made a technical change.

Cited. 157 C. 159.



Section 45a-77 - (Formerly Sec. 45-4d). Powers and duties of Probate Court Administrator. Regulations. Review of probate court procedures. Examination of probate court records and files.

(a) The Probate Court Administrator may attend to any matters that the Probate Court Administrator considers necessary for the efficient operation of the courts of probate and for the expeditious dispatch and proper conduct of the business of such courts. The Probate Court Administrator shall administer and enforce the provisions of this chapter and the regulations issued under this section, and shall ensure performance of the duties of judges of probate and clerks of the courts of probate in accordance with the provisions of this chapter and such regulations. The Probate Court Administrator may make recommendations to the General Assembly for legislation for the improvement of the administration of the courts of probate.

(b) The Probate Court Administrator may issue and shall enforce regulations, provided such regulations are approved in accordance with subsection (d) of this section. Such regulations shall be binding on all courts of probate and shall concern the following matters for the administration of the probate court system: (1) Auditing, accounting, statistical, billing, recording, filing, records management and other court procedures; (2) reassignment and transfer of cases; (3) training of court personnel and continuing education programs for judges of probate, probate magistrates, attorney probate referees and court personnel; (4) remitting funds received by the courts of probate under section 45a-7a to the Probate Court Administration Fund; (5) administering the compensation plan established under section 45a-85 for employees of the courts of probate; (6) establishing criteria for staffing levels for the courts of probate for the purposes of subsection (b) of section 45a-85; (7) establishing criteria for the development and approval of miscellaneous office budgets for the courts of probate for the purposes of subsection (b) of section 45a-85; (8) expending funds from the Probate Court Administration Fund for the purposes set forth in the regulations adopted pursuant to subdivisions (4) to (7), inclusive, of this subsection; and (9) the enforcement of the provisions of this chapter and the regulations issued pursuant to this section, including, but not limited to, recovery of expenses associated with any such enforcement, as permitted by such regulations.

(c) The Probate Court Administrator may, in consultation with the Public Records Administrator, issue and enforce regulations under subsection (b) of this section, or establish policies or retention schedules, for the management, preservation and disposition of judicial records, papers and documents and administrative records maintained by the courts of probate.

(d) (1) Either the Probate Court Administrator or the executive committee of the Connecticut Probate Assembly may propose regulations authorized under subsection (b) of this section. Any regulation proposed by the Probate Court Administrator shall be submitted to the executive committee of the Connecticut Probate Assembly for approval. Any regulation proposed by the executive committee of the Connecticut Probate Assembly shall be submitted to the Probate Court Administrator for approval. If either the Probate Court Administrator or the executive committee of the Connecticut Probate Assembly fails to approve a proposed regulation, such proposed regulation may be submitted to a panel of three Superior Court judges appointed by the Chief Justice of the Supreme Court. The panel of judges, after consideration of the positions of the Probate Court Administrator and the executive committee of the Connecticut Probate Assembly, shall either approve the proposed regulation or reject the proposed regulation.

(2) Any proposed new regulation and any change in an existing regulation issued under this section on or after July 1, 2007, shall be submitted to the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary for approval or disapproval in its entirety, provided, if more than one proposed new regulation or change in an existing regulation is submitted at the same time, said committee shall approve or disapprove all such proposed new regulations and changes in existing regulations together in their entirety. Unless disapproved by said committee within ninety days of the date of such submittal, each such regulation shall become effective on the date specified in such regulation, but not in any event until ninety days after promulgation.

(e) The Probate Court Administrator shall regularly review the auditing, accounting, statistical, billing, recording, filing, records management, administrative and other procedures of the courts of probate.

(f) The Probate Court Administrator shall, personally, or by an authorized designee of the Probate Court Administrator who has been admitted to the practice of law in this state for at least five years, visit each court of probate at least once during each two-year period to examine the records and files of such court in the presence of the judge of the court or the judge’s authorized designee. The Probate Court Administrator shall make any additional inquiries that the Probate Court Administrator considers appropriate to ascertain whether the business of the court, including the charging of costs and payments to the State Treasurer, has been conducted in accordance with law, rules of the courts of probate, regulations issued under this section and the canons of judicial ethics, and to obtain information concerning the business of the courts of probate which is necessary for the Probate Court Administrator to perform properly the duties of the office.

(1967, P.A. 558, S. 8; 1971, P.A. 109; P.A. 80-476, S. 29; P.A. 81-472, S. 76, 159; P.A. 91-26; P.A. 93-279, S. 3; 93-435, S. 87; P.A. 07-184, S. 11; P.A. 09-114, S. 1; P.A. 10-34, S. 1; P.A. 12-66, S. 23.)

History: 1971 act required that designee have been practicing in state for at least five years and required examination of each courts’ records, etc. biennially (during even-numbered years) rather than annually; P.A. 80-476 divided section into Subsecs. and reordered and reworded provisions; P.A. 81-472 made technical changes; Sec. 45-4d transferred to Sec. 45a-77 in 1991; P.A. 91-26 amended Subsec. (b) by deleting “even-numbered year” and inserting “two-year period” in lieu thereof; P.A. 93-279 inserted new Subsec. (a) re duties of probate court administrator re matters necessary for efficient operation of probate court and recommendations to general assembly re legislation for improvement of probate courts and Subsec. (b) re regulations and procedures for adoption and approval, relettering prior Subsecs. as (c) and (d) and making technical changes; P.A. 93-435 amended the section by dividing Subsec. (b) into Subdivs. and making minor technical changes; P.A. 07-184 amended Subsec. (a) to provide that Probate Court Administrator shall administer and enforce provisions of chapter and regulations and ensure performance of duties of probate judges and clerks, amended Subsec. (b)(1) to insert “shall enforce” re regulations, insert Subpara. designators (A) to (D), and insert new provisions as Subparas. (B), (C) and (D) re reassignment and transfer of cases, training, and enforcement of chapter and regulations, redesignated existing Subsec. (b)(3) as Subsec. (c)(1), inserted new Subsec. (c)(2) re submission of proposed new regulations, on or after July 1, 2007, to General Assembly’s committee on the judiciary and approval or disapproval by the committee, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), and made technical changes, effective July 1, 2007; P.A. 09-114 amended Subsec. (b)(1) to add training re probate magistrates and attorney probate referees in Subpara. (C), add new Subparas. (D) to (H) re remitting funds, administering compensation plan, establishing criteria for staffing levels and office budgets and expending funds from Probate Court Administration Fund and redesignate existing Subpara. (D) as Subpara. (I), and amended Subsec. (b)(2) to insert “subdivision (1)” re Subsec. (c), delete former Subpara. (C) re hours of court operation and redesignate existing Subpara. (D) as Subpara. (C), effective June 9, 2009; P.A. 10-34 amended Subsec. (b) to remove former Subdiv. (1) designator and delete former Subdiv. (2) re regulations adopted in accordance with Ch. 54, redesignate existing Subparas. (A) to (I) of former Subdiv. (1) as new Subdivs. (1) to (9), add “record maintenance” in redesignated Subdiv. (1) and make technical changes in redesignated Subdiv. (8), and amended Subsec. (d) to add “record maintenance”; P.A. 12-66 amended Subsec. (b)(1) to substitute “records management” for “record maintenance”, added new Subsec. (c) re authority of Probate Court Administrator, in consultation with Public Records Administrator, to issue and enforce regulations or establish policies or retention schedules re records, papers and documents maintained by courts of probate, redesignated existing Subsecs. (c) to (e) as Subsecs. (d) to (f), and made conforming changes.

Standards established by section 51-5 and this section held adequate for delegation of these powers to probate court administrator by general assembly. 157 C. 150.



Section 45a-78 - (Formerly Sec. 45-4f). Rules of procedure for the Probate Courts. Adoption, publication and sale.

(a) The Probate Court Administrator shall, from time to time, recommend to the judges of the Supreme Court, for adoption and promulgation pursuant to the provisions of section 51-14, uniform rules of procedure in the Probate Courts. Any rules of procedure so adopted and promulgated shall be mandatory upon all Probate Courts. To assist the Probate Court Administrator in formulating such recommendations, the Probate Court Administrator shall meet with the Probate Assembly at least annually, and may meet with members of the bar of this state and with the general public.

(b) The Probate Court Administrator shall, from time to time, publish the rules of procedure for the Probate Courts. The Probate Court Administrator may pay the expenses of publication from the fund established under section 45a-82 and shall sell the book of Probate Court rules of procedure, at a price determined by the Probate Court Administrator. The proceeds from the sales shall be added to and shall become a part of said fund.

(1967, P.A. 558, S. 10, 11; P.A. 80-476, S. 30; P.A. 04-257, S. 67; P.A. 13-81, S. 1.)

History: P.A. 80-476 reworded provisions but made no substantive changes; Sec. 45-4f transferred to Sec. 45a-78 in 1991; P.A. 04-257 made technical changes in Subsec. (b), effective June 14, 2004; P.A. 13-81 amended Subsec. (b) to replace provision re compiling a probate practice book with provision re publication of rules of procedure for the Probate Courts and substitute “may pay” for “shall pay” from the fund under Sec. 45a-82 re expense of publication, and made technical and conforming changes.



Section 45a-79 - (Formerly Sec. 45-4g). Probate judges and court employees to cooperate with administrator.

The judges and employees of the various courts of probate, and the officers and employees of the Probate Assembly, shall cooperate with the Probate Court Administrator and shall provide the administrator or his assistants with information and statistical data bearing on the business of the probate courts which he requests, except for information which is deemed confidential under the laws of this state.

(1967, P.A. 558, S. 12; 1969, P.A. 323, S. 1; P.A. 80-476, S. 31.)

History: 1969 act removed information concerning commitments to mental institutions from exception to disclosure provision; P.A. 80-476 excepted information deemed confidential under state law rather than “confidential information involving adoptions” and reworded provision; Sec. 45-4g transferred to Sec. 45a-79 in 1991.



Section 45a-79a - Probate Court Administrator’s powers re deficiencies in court conduct or facilities. Hearings. Regulations. Appeals.

(a) If the Probate Court Administrator determines that the business of a court of probate has not been conducted in accordance with law or the regulations issued pursuant to section 45a-77, or that the business of a court of probate is not being conducted properly or with expeditious dispatch, or that suitable court facilities are not being provided for a court of probate in accordance with subsection (a) or (b) of section 45a-8, the Probate Court Administrator may meet with the judge of such court in an effort to correct any such deficiencies. If the Probate Court Administrator determines that action under this section is warranted, the Probate Court Administrator shall give written notice of his or her determinations made under this subsection, and the reasons therefor, to the judge of such court. The Probate Court Administrator shall include with such notice the Probate Court Administrator’s proposed disposition of the matter, which may include one or more of the following actions: (1) Reassignment of any case pending before such court to a special assignment probate judge or to another judge of probate by means of a citation in the manner provided in section 45a-120; (2) designation of a special assignment probate judge to assist the judge of such court in conducting the business of such court; or (3) recovery of expenses associated with any of such actions, as permitted by regulations issued pursuant to subsection (b) of section 45a-77.

(b) (1) Not later than ten business days after receiving written notice as provided in subsection (a) of this section, a judge of probate who is the subject of an action of the Probate Court Administrator under this section may file with the Probate Court Administrator a request for a hearing before a review panel. The review panel shall consist of (A) a judge of probate selected by the Probate Court Administrator, (B) a judge of probate selected by the judge who is the subject of the action, and (C) a judge of probate jointly selected by the judges who have been selected under subparagraphs (A) and (B) of this subdivision, except that if such judges are unable to make a joint selection, the judge of probate required under this subparagraph shall be selected by the Chief Justice of the Supreme Court.

(2) Not later than fifteen business days after the filing of a request for a hearing under subdivision (1) of this subsection, the review panel shall hold a hearing on the Probate Court Administrator’s determination and proposed disposition of the matter. The Probate Court Administrator and the judge who is the subject of the action shall have a right to be heard and present evidence at the hearing. The Probate Court Administrator shall have the burden of proving that such judge received written notice as required by subsection (a) of this section. After the hearing, a majority of the members of the review panel may affirm, dismiss or modify the Probate Court Administrator’s determination and proposed disposition of the matter under subsection (a) of this section. Either the Probate Court Administrator or such judge may request that the matter be heard on the record under sections 51-72 and 51-73.

(c) (1) Except as provided in subdivision (2) of this subsection, if a timely request for a hearing is not filed under subdivision (1) of subsection (b) of this section by the judge who is the subject of the action, the Probate Court Administrator’s proposed disposition of the matter under subsection (a) of this section shall take effect immediately upon the expiration of the ten-business-day period set forth in subdivision (1) of subsection (b) of this section.

(2) If the Probate Court Administrator, in consultation with the Chief Court Administrator, determines that, with respect to a pending case, an emergency exists due to the fact that a probate matter has not been conducted with expeditious dispatch within the proper time frames prescribed by law, rules of the courts of probate or regulations issued pursuant to subsection (b) of section 45a-77, the Probate Court Administrator’s proposed disposition of the matter under subsection (a) of this section shall take effect when the judge who is the subject of the action receives notice as provided in subsection (a) of this section. Such proposed disposition shall be subject to such judge’s right to a hearing and the decision of the review panel under subsection (b) of this section, provided the validity of any order or decree made, proceeding held or other action taken by a special assignment probate judge or another judge of probate pursuant to such proposed disposition when an emergency exists due to the fact that a matter has not been conducted with expeditious dispatch, as provided in this subdivision, shall not be affected by any subsequent decision of the review panel under subsection (b) of this section.

(d) The Probate Court Administrator shall issue regulations pursuant to subsection (b) of section 45a-77 concerning rules of procedure for the conduct of any hearing before a review panel under this section. Such rules of procedure shall address: (1) The notice of the Probate Court Administrator’s determination and reasons therefor under subsection (a) of this section; (2) the content of a request for a hearing and any notice of hearing; (3) hearing procedures; (4) evidence; (5) subpoenas; (6) the production of documents; (7) continuances; (8) intervenors; (9) the hearing record; and (10) the right to cross-examine, present arguments and inspect and copy relevant materials.

(e) Any judge of probate who is aggrieved by any decision under this section may appeal such decision to the superior court for the judicial district in which the probate district of such judge is located. An appeal under this subsection shall be taken within thirty days of such decision. Appeals from any such decision rendered in any case after a record is made under sections 51-72 and 51-73 shall be on the record and shall not be a trial de novo. In any such appeal, the court may grant such relief as the court determines to be appropriate.

(P.A. 07-184, S. 12; P.A. 10-34, S. 6.)

History: P.A. 07-184 effective July 1, 2007; P.A. 10-34 made technical changes in Subsecs. (a), (c)(2) and (d).



Section 45a-79b - Special assignment probate judges.

(a) There shall be special assignment probate judges appointed by the Chief Justice of the Supreme Court, on nomination by the Probate Court Administrator, from among the judges of probate elected as provided in section 45a-18. A nominee of the Probate Court Administrator shall have demonstrated the special skill, experience or expertise necessary to serve as a special assignment probate judge. The Probate Court Administrator shall issue regulations pursuant to subsection (b) of section 45a-77 to establish requirements concerning the responsibilities of special assignment probate judges and the number, geographic distribution and expertise of such judges. A special assignment probate judge shall serve at the pleasure of the Chief Justice.

(b) Subject to the approval of the Chief Court Administrator, the Probate Court Administrator shall fix the compensation of special assignment probate judges appointed pursuant to this section. Such compensation shall, on the order of the Probate Court Administrator, be paid from the Probate Court Administration Fund established under section 45a-82. Such compensation, including compensation that a special assignment probate judge receives as a judge of probate of the district to which the judge was elected, shall not exceed the compensation provided for a judge of probate under subdivision (4) of subsection (a) of section 45a-95a. A special assignment probate judge shall have such benefits as may inure to him or her as a judge of probate and shall receive no additional benefits, except compensation provided under this subsection and retirement benefits calculated in accordance with sections 45a-34 to 45a-54, inclusive.

(P.A. 07-184, S. 13; P.A. 10-34, S. 7; 10-41, S. 3; P.A. 12-66, S. 4.)

History: P.A. 07-184 effective July 1, 2007; P.A. 10-34 made a technical change in Subsec. (a); P.A. 10-41 amended Subsec. (b) to substitute compensation for judge of probate under Sec. 45a-95a(a)(4) for compensation under Sec. 45a-92(k) and make a technical change, effective January 5, 2011; P.A. 12-66 amended Subsec. (b) to add provision re retirement benefits calculated under Secs. 45a-34 to 45a-54, effective July 1, 2012.



Section 45a-79c - Court of probate business hours.

(a) A court of probate shall be open to the public for the conduct of court business not less than forty hours each week, Monday through Friday, excluding holidays, on a regular schedule between the hours of eight o’clock a.m. and five o’clock p.m. The judge of probate of a probate district may close a court temporarily owing to inclement weather, an emergency or other good cause. Such judge shall immediately give notice of a temporary closing to the Probate Court Administrator, together with the reason for such closing and the date and time when the court will reopen.

(b) The Probate Court Administrator may, for good cause shown, modify the requirements of this section.

(P.A. 07-184, S. 14; P.A. 09-114, S. 16.)

History: P.A. 07-184 effective July 1, 2007; P.A. 09-114 substituted “forty hours” for “twenty hours” in Subsec. (a), effective January 1, 2011.



Section 45a-80 - (Formerly Sec. 45-4a). Office space.

(a) The Commissioner of Administrative Services shall provide such office space for the conduct of the duties of the office of the Probate Court Administrator as the Probate Court Administrator approves. The expenses of the office space shall be paid from the fund established under section 45a-82.

(b) The Probate Court Administrator shall purchase furniture, stationery, office supplies, typewriters, filing cabinets and such other equipment, apparatus and supplies, contractual services and other services as the Probate Court Administrator deems necessary or advisable for the expeditious conduct of the duties of the office and shall pay for them from the fund established under section 45a-82, subject to the provisions of section 45a-83.

(1967, P.A. 558, S. 5; P.A. 77-258, S. 1; 77-614, S. 73, 610; P.A. 80-476, S. 32; P.A. 81-472, S. 74, 159; P.A. 87-496, S. 102, 110; P.A. 93-279, S. 4; P.A. 04-257, S. 68; P.A. 11-51, S. 44.)

History: P.A. 77-258 authorized purchase of “contractual services and such other services” as the administrator deems necessary and added proviso limiting expenditures made without chief court administrator’s approval; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 80-476 substituted “office space” for “quarters” and reworded provisions; P.A. 81-472 made technical changes; P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subsec. (a); Sec. 45-4a transferred to Sec. 45a-80 in 1991; P.A. 93-279 deleted provision in Subsec. (b) that probate court administrator shall make no expenditure exceeding $100 without approval of chief court administrator; P.A. 04-257 made technical changes, effective June 14, 2004; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2011.



Section 45a-81 - (Formerly Sec. 45-4b). Assistants and clerical help for Probate Court Administrator.

(a) Subject to the approval of the Chief Court Administrator, the Probate Court Administrator shall appoint and fix the compensation of assistants and clerical help necessary to enable him to perform the duties of the office.

(b) Any such assistants who are attorneys-at-law shall be admitted to the practice of law in this state and shall not engage, directly or indirectly, in the practice of law before any court of probate.

(c) The assistants and clerical help so appointed may be employed by the Probate Court Administrator as employees of the Judicial Department.

(d) The executive secretary of the Judicial Department shall, on notice from the Probate Court Administrator, include the assistants and clerical help on the payroll of the Judicial Department. On presentation of vouchers by the executive secretary of the Judicial Department to the Probate Court Administrator, he shall reimburse the Judicial Department, from the fund established under section 45a-82, for the salary and benefits paid by the Judicial Department to or for the assistants and clerical help included on the Judicial Department payroll.

(e) The assistants and clerical help shall be members of the state employees retirement system and, on presentation of vouchers by the chief of the Retirement Division to the Probate Court Administrator, the administrator shall reimburse the State Employees Retirement Fund from the fund established under section 45a-82 for retirement benefits paid to the assistants and clerical help which exceed the contribution to the State Employees Retirement Fund by the assistants and clerical help.

(1967, P.A. 558, S. 6; 1969, P.A. 160, S. 1; P.A. 77-258, S. 2; P.A. 80-476, S. 33; P.A. 81-472, S. 75, 159.)

History: 1969 act amplified provisions re employment of assistants and clerical help as to their inclusion as judicial department employees, reimbursement to judicial department of salaries and benefits amounts, inclusion in retirement system, etc. and deleted provision which had required that employees’ and assistants’ compensation be paid from trust fund established under Sec. 45-4h; P.A. 77-258 specified assistants who are attorneys at law; P.A. 80-476 divided section into Subsecs. and reworded provisions; P.A. 81-472 made technical changes; Sec. 45-4b transferred to Sec. 45a-81 in 1991.



Section 45a-82 - (Formerly Sec. 45-4h). Probate Court Administration Fund. Transfers to retirement fund, General Fund and probate courts. Notice re sound actuarial basis of retirement fund. Annual accounting.

(a) The Probate Court Administration Fund is established, to consist of the amounts provided in this section, to be paid over to the State Treasurer as provided in this section.

(b) The State Treasurer shall be the custodian of the fund established by this section, with power to administer it, and to invest and reinvest as much of the fund as is not required for current disbursements in accordance with the provisions of the general statutes regarding the investment of savings banks.

(c) All payments from the fund established by this section that are authorized by sections 5-259, 17a-77, 17a-274, 17a-498, 17a-510, 19a-131b, 19a-131e, 19a-221, 45a-1 to 45a-12, inclusive, 45a-18 to 45a-26, inclusive, 45a-34 to 45a-56, inclusive, 45a-62 to 45a-68, inclusive, 45a-74 to 45a-83, inclusive, 45a-85, 45a-90 to 45a-93, inclusive, 45a-98, 45a-99, 45a-105, 45a-119 to 45a-123a, inclusive, 45a-128, 45a-130, 45a-131, 45a-133, 45a-152, 45a-175 to 45a-180, inclusive, 45a-199 and 45a-202, shall be made upon vouchers approved by the Probate Court Administrator.

(d) Monthly there shall be transferred from the fund established by this section to the retirement fund established by section 45a-35 not less than sufficient moneys, taking into account receipts by said retirement fund under the provisions of sections 45a-44 and 45a-45, to enable said retirement fund to meet its obligations as estimated by the Retirement Commission, until the Retirement Commission certifies that the retirement fund is on a sound actuarial basis.

(e) On or before July first annually, the Retirement Commission shall certify to the State Treasurer, on the basis of an actuarial determination, the amount to be transferred to the retirement fund to maintain the actuarial funding program adopted by the Retirement Commission.

(f) In addition to the payments authorized in subsections (a) to (e), inclusive, of this section, there shall be transferred from time to time from the fund established by this section to the retirement fund established by section 45a-35 such amounts as are determined by the Probate Court Administrator not to be required for other purposes of sections 45a-20 and 45a-76 to 45a-83, inclusive, until the Retirement Commission certifies that the retirement fund is on a sound actuarial basis. Thereafter there shall be transferred from time to time from the fund established by this section to the General Fund such amounts as are determined by the Probate Court Administrator not to be required for the purposes of said sections.

(g) If at any time thereafter the Retirement Commission certifies that the retirement fund established by section 45a-35 is no longer on a sound actuarial basis, the Retirement Commission shall provide notice to the General Assembly and the Governor, and transfers from the fund established by this section to the retirement fund shall be resumed until the Retirement Commission again certifies that said retirement fund is on a sound actuarial basis, at which time the Retirement Commission shall provide notice to the General Assembly and the Governor, and transfers from the fund established by this section to the General Fund shall be resumed.

(h) All payments of assessments imposed by section 45a-92 with respect to income received by any judge of probate on or after January 1, 1968, shall be paid in accordance with the schedule set forth in section 45a-92.

(i) The State Treasurer shall, on or before October first, annually, give an accounting of the Probate Court Administration Fund, showing the receipts and disbursements and the balance or condition thereof, as of the preceding June thirtieth, to the Connecticut Probate Assembly, the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary.

(j) There shall be transferred from time to time from the Probate Court Administration Fund such budgeted amounts as are established in accordance with section 45a-85 or such expenditures as are authorized pursuant to subsection (c) of section 45a-84 for the proper administration of each court of probate. Notwithstanding any provision of the general statutes, on June 30, 2013, and annually thereafter, any balance in the Probate Court Administration Fund in excess of an amount equal to fifteen per cent of the total expenditures authorized pursuant to subsection (a) of section 45a-84 for the immediately succeeding fiscal year shall be transferred to the General Fund.

(1967, P.A. 558, S. 20; 1972, P.A. 244, S. 1; P.A. 73-301, S. 1, 2; P.A. 80-476, S. 34; P.A. 87-333, S. 2; P.A. 89-326, S. 1, 7; P.A. 92-118, S. 2; P.A. 93-232, S. 2; P.A. 96-110, S. 2, 4; 96-170, S. 1, 23; P.A. 97-90, S. 5, 6; P.A. 01-127, S. 3; P.A. 03-236, S. 14; P.A. 04-257, S. 69; P.A. 05-288, S. 150; P.A. 09-114, S. 2; P.A. 10-34, S. 8; P.A. 13-247, S. 55.)

History: 1972 act deleted obsolete provisions re transfer of moneys of probate assembly to state treasurer and of moneys to retirement fund sufficient to meet obligations for three months and added provision re annual certification of amount to be transferred to retirement fund to maintain the actuarial funding program; P.A. 73-301 deleted reference to payments from fund authorized by Sec. 45-12a and reference to July 1, 1972, as date for initial annual certification of amount to be transferred to retirement fund and added provision re treasurer’s annual accounting of fund status to probate assembly and judiciary committee; P.A. 80-476 divided section into Subsecs. and made minor changes in wording; P.A. 87-333 amended Subsec. (c) by deleting reference to “sections 45-4a to 45-4i, inclusive” and inserting reference to chapters 774 and 794 in lieu thereof; P.A. 89-326 amended Subsec. (c) to include payments authorized by Secs. 17-178, 17-192, 17-205d and 19a-448; Sec. 45-4h transferred to Sec. 45a-82 in 1991; P.A. 92-118 amended Subsec. (f) by changing “45a-21” to “45a-20”; P.A. 93-232 added reference to Sec. 45a-57; P.A. 96-110 amended Subsec. (c) by adding reference to Sec. 5-259 and changing reference to Sec. 45a-57 to 45a-56, effective January 1, 1997; P.A. 96-170 added Subsecs. (j), (k) and (l) re transfer of funds from private administration fund when income of court of probate insufficient to meet financial needs, requiring probate judge requesting financial assistance to file sworn statement re gross receipts and expenses of court and amount requested and allowing Probate Court Administrator to issue regulations re financial assistance to probate courts, effective July 1, 1998; P.A. 97-90 changed effective date of P.A. 96-170, S. 1 from July 1, 1998, to July 1, 1997; P.A. 01-127 amended Subsec. (j) by adding alternative method of computation of maximum salary by product of multiplication of $15 by annual weighted-workload of court, whichever is greater, but not to exceed annual compensation in Sec. 45a-92(k); P.A. 03-236 amended Subsec. (c) by adding references to Secs. 19a-131b and 19a-131e, effective July 9, 2003; P.A. 04-257 made technical changes in Subsec. (i), effective June 14, 2004; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; P.A. 09-114 amended Subsec. (c) to reference Secs. 45a-85 and 45a-123a, amended Subsec. (g) to require Retirement Commission to provide notice to General Assembly and Governor re sound actuarial basis of fund, amended Subsec. (i) to add Governor to list of those receiving accounting, substantially revised Subsec. (j) and deleted former Subsecs. (k) and (l) to replace provisions re financial assistance for probate courts with provisions re budgeted amounts to be transferred to each court for proper administration of such court and surplus funds to be transferred to General Fund, and made technical changes, effective January 1, 2011; P.A. 10-34 made a technical change in former Subsec. (1); P.A. 13-247 amended Subsec. (j) to change date from June 30, 2011, to June 30, 2013, to substitute “balance” for “surplus funds” and to limit transfer to when balance is more than 15% of total expenditures authorized for succeeding fiscal year, effective July 1, 2013.



Section 45a-83 - (Formerly Sec. 45-4i). Payment of expenses. Transfers from General Fund.

If at any time the fund established under section 45a-82 is insufficient to pay the several charges to be paid from it, the Comptroller shall draw his order on the Treasurer for payment, from the General Fund, of such sums as are necessary to pay such charges. When the amount in the fund established under said section is more than sufficient to meet the requirements imposed upon it by law, other than amounts which are required to make the retirement fund established under section 45a-35 actuarially sound, all as certified by the Probate Court Administrator, there shall be paid over to the General Fund from the fund established under section 45a-82 any moneys paid from the General Fund under this section.

(1967, P.A. 558, S. 55; P.A. 80-476, S. 35; P.A. 04-257, S. 70.)

History: P.A. 80-476 reworded provisions but made no substantive changes; Sec. 45-4i transferred to Sec. 45a-83 in 1991; P.A. 04-257 made technical changes, effective June 14, 2004.



Section 45a-84 - Probate Court Administrator to prepare proposed budget annually. Review by Probate Assembly. Proposed final budget transmitted to Chief Court Administrator for approval. Requests and authorization re additional expenditures. Report re emergency expenditures.

(a)(1) On or before April first of each year, the Probate Court Administrator shall prepare a proposed budget for the next succeeding fiscal year beginning July first, for the appropriate expenditures of funds from the Probate Court Administration Fund to carry out the statutory duties of the Probate Court Administrator. The proposed budget shall reflect all costs related to the office of the Probate Court Administrator and the operation of the courts of probate, including, but not limited to, compensation, group hospitalization and medical and surgical insurance plans and retirement benefits for probate judges and employees. Expenditures in the proposed budget shall not exceed anticipated available funds.

(2) The Probate Court Administrator shall submit the proposed budget to the executive committee of the Connecticut Probate Assembly for review. The executive committee shall return the proposed budget to the Probate Court Administrator not later than May first, together with its comments and recommendations concerning the proposed expenditures. The Probate Court Administrator shall thereafter prepare a proposed final budget, including such changes recommended by the executive committee as the Probate Court Administrator deems appropriate. On or before May fifteenth, the Probate Court Administrator shall transmit the proposed final budget to the Chief Court Administrator for approval, together with the comments and recommendations of the executive committee of the Probate Assembly. On or before June fifteenth of that year, the Chief Court Administrator shall take such action on the budget, or any portion thereof, as the Chief Court Administrator deems appropriate. If the Chief Court Administrator fails to act on the proposed budget on or before June fifteenth, the budget shall be deemed approved as proposed.

(b) The Probate Court Administrator may, from time to time, request authority from the Chief Court Administrator to expend additional money from the Probate Court Administration Fund to respond to any matter that could not have been reasonably anticipated in the regular budget process. A copy of all such requests shall be sent to the president-judge of the Connecticut Probate Assembly. If the Chief Court Administrator fails to act on the request within twenty-one calendar days of receipt of the request, the request shall be deemed approved.

(c) The Probate Court Administrator may authorize such expenditures from the Probate Court Administration Fund for emergency purposes as from time to time may be necessary. If an expenditure under this subsection exceeds ten thousand dollars, the Probate Court Administrator shall send a report on the expenditure to the Chief Court Administrator and the president-judge of the Connecticut Probate Assembly within ten days after the expenditure is made.

(P.A. 93-279, S. 5; P.A. 09-114, S. 3.)

History: (Revisor’s note: In 1995 references to “Probate Administration Fund” were changed editorially by the Revisors to “Probate Court Administration Fund” to conform section to Sec. 45a-82); P.A. 09-114 inserted Subdiv. designators (1) and (2) in Subsec. (a), amended Subsec. (a)(1) to require proposed budget to reflect all costs related to office of administrator and operation of courts of probate, including compensation, insurance and retirement benefits, and provide that expenditures in proposed budget not exceed anticipated available funds, amended Subsec. (c) to replace provision re $5,000 limit on emergency expenditures with requirement that administrator send report on expenditures that exceed $10,000, and made technical changes, effective January 1, 2011.



Section 45a-85 - Probate Court Budget Committee. Duties. Reports.

(a) The Probate Court Administrator shall establish a Probate Court Budget Committee consisting of the Probate Court Administrator and two judges of probate appointed by the Connecticut Probate Assembly. The Probate Court Administrator shall serve as chairperson of the committee.

(b) Not later than June 30, 2010, and annually thereafter, the committee shall establish, in accordance with the criteria established in regulations issued pursuant to subsection (b) of section 45a-77: (1) A compensation plan, which plan shall include employee benefits, for employees of the courts of probate, (2) staffing levels for each court of probate, and (3) a miscellaneous office budget for each court of probate. Such compensation plan, staffing levels and office budgets shall be established within the expenditures and anticipated available funds in the proposed budget established pursuant to section 45a-84.

(c) Not later than June 30, 2010, and annually thereafter, the Probate Court Budget Committee shall report to the Governor and the General Assembly, after consultation with the Office of the Chief Court Administrator and the Secretary of the Office of Policy and Management, on the committee’s efforts to reduce costs and any potential cost saving measures resulting from probate court mergers effective on or after June 9, 2009. Such report shall be submitted in accordance with section 11-4a.

(P.A. 09-114, S. 11.)

History: P.A. 09-114 effective June 9, 2009.



Section 45a-90 - (Formerly Sec. 45-24). Connecticut Probate Assembly. Meetings. Powers and duties.

(a) There shall be an assembly of the elected and qualified acting judges of the courts of probate, to be known as the Connecticut Probate Assembly, of which all judges of probate shall be members. The annual meeting of the assembly shall be held on any day in April in the Supreme Court room at Hartford. Other stated or special meetings of the assembly shall be held as provided in its bylaws.

(b) The assembly shall transact any business which may properly come before its meetings and which pertains to the probate courts, the improvement of and uniformity in their procedure and practice, the administration of justice in the courts of probate and the administration of the assembly. The assembly may make such recommendations to the Probate Court Administrator as it sees fit regarding any or all of these matters. The assembly may adopt bylaws to govern it and its meetings.

(c) Any probate magistrate or attorney probate referee appointed pursuant to section 45a-123a may attend any annual or special meeting of the assembly or any educational program of the assembly, but shall have no vote in any decision of the assembly.

(1949 Rev., S. 6831; 1957, P.A. 651, S. 19; 1967, P.A. 558, S. 21; P.A. 79-286; P.A. 80-476, S. 18; P.A. 09-114, S. 20.)

History: 1967 act authorized assembly to transact business pertaining to “administration of justice in the courts of probate and ... of the assembly” and to make recommendations to probate court administrator and deleted provisions re assembly’s powers to establish uniform rules, practice and procedure, to clarify and revise state probate laws and to prepare schedule of probate fees; P.A. 79-286 changed annual meeting from “the third Wednesday in January” to “any day in April”; P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-24 transferred to Sec. 45a-90 in 1991; P.A. 09-114 added Subsec. (c) re attendance of probate magistrates and attorney probate referees at meetings of assembly.



Section 45a-91 - (Formerly Sec. 45-25). Officers and committees.

The officers and committees of said assembly and their duties shall be such as may be provided for in its bylaws. Any vacancy occurring in any office shall be filled according to the provisions of the bylaws of said assembly.

(1949 Rev., S. 6832; 1957, P.A. 651, S. 20; March, 1958, P.A. 27, S. 17; 1967, P.A. 558, S. 22.)

History: 1967 act deleted provision which made assembly’s presiding officer “the chief judge appointed as provided in section 51-4” and further deleted provisions re appointment and compensation of executive secretary and treasurer, appointment and compensation of employees and treasurer’s required posting of bond; Sec. 45-25 transferred to Sec. 45a-91 in 1991.



Section 45a-92 - (Formerly Sec. 45-26). Payments to State Treasurer.

(a) Payments to State Treasurer established. Each person who is a judge of probate at any time during any calendar year shall file with the Probate Court Administrator on or before April first of the succeeding year a statement signed under penalty of false statement showing the actual gross receipts and itemized costs of his or her office and the net income for each such calendar year. If such person ceases to hold office, he or she shall also file with the Probate Court Administrator, on or before April first of the second and third years next following, a statement signed under penalty of false statement showing his or her net income from his or her former office for the first and second calendar years next following the calendar year in which he or she ceased to hold office. At the time of filing, each such person shall pay to the State Treasurer as hereinafter provided the sum required by this section, less sums previously paid to the State Treasurer on account. Payment shall be credited by the State Treasurer to the fund established by section 45a-82. The requirement to file a statement under this subsection shall not apply with respect to any calendar year beginning on or after January 1, 2011.

(b) Payments on behalf of deceased judge of probate. The personal representative of each person who holds the office of judge of probate, at any time during any calendar year, and dies while in office, or within twenty-four months after ceasing to hold office, shall file with the Probate Court Administrator, on or before March first next following such death, a statement signed under penalty of false statement showing the actual gross receipts and itemized costs of the decedent’s office for the preceding calendar year and the decedent’s net income from that office for such calendar year. The personal representative shall file with the Probate Court Administrator on or before March first of the second year following said death a statement signed under penalty of false statement showing the net income to the decedent’s estate from such office for the preceding calendar year. The requirement to file a statement under this subsection shall not apply with respect to any calendar year beginning on or after January 1, 2011.

(c) Amounts to be paid to State Treasurer. Each judge of probate or personal representative, except a judge of probate who is the Probate Court Administrator, shall at the time of filing such returns pay to the State Treasurer to be credited to the fund established by section 45a-82, a percentage of the annual net income from such office based on the following table in which the percentage appearing in the left column shall first be multiplied by the minimum annual compensation of a high volume court as provided in subsection (k) of this section, as in effect on the first day of July of the calendar year for which an assessment is due pursuant to this section, the product of which shall then be multiplied by the applicable percentage appearing in the right column:

First 20% of the compensation assessment rate of a high volume court

$1 nominal

Next 6.67%

5%

Next 6.66%

10%

Next 6.67%

15%

Next 6.67%

25%

Next 6.66%

35%

Next 13.34%

50%

Next 33.33%

75%

Next 33.67%

80%

Next 66.67%

85%

Next 133.33%

95%

Excess over 333.67%, up to the maximum amount computed at 97.5% by the Probate Court Administrator

All over the maximum amount computed at 100% by the Probate Court Administrator.

As used in this subsection, “maximum amount” means the amount of annual net income from such office which, when applying the percentage payments set forth above, shall result in the judge of probate retaining as net compensation, after the payment of the above amounts, no more than the product resulting from the multiplication of seventy-two dollars by the annual weighted-workload of the court, as defined in regulations issued by the Probate Court Administrator pursuant to subsection (b) of section 45a-77, but not to exceed the compensation of a high volume court as set forth in subsection (k) of this section, provided this limitation shall not apply to those courts described in subsection (k) of this section. Such payment shall be deemed to be a necessary expense of such office, but shall not be deductible from the gross income for the purpose of determining net income of such office under this section. Notwithstanding the provisions of this subsection, the annual minimum compensation of a judge of probate shall be no less than the product resulting from the multiplication of fifteen dollars by the annual weighted-workload of the court, as defined in regulations issued by the Probate Court Administrator pursuant to subsection (b) of section 45a-77, or no less than the judge’s average compensation for the three-year period from January 1, 1996, to December 31, 1998, but, in no event shall that minimum compensation exceed that provided pursuant to subsection (k) of this section.

(d) Payments by Probate Court Administrator. (1) Any judge of probate who is the Probate Court Administrator shall pay to the State Treasurer, to be credited to said fund, one hundred per cent of the annual net income from his office during the period of time he serves as Probate Court Administrator. (2) For the purposes of this assessment, fees received after but earned before his appointment as Probate Court Administrator shall be subject to the assessment set forth in the table in subsection (c) of this section. Fees received after such judge of probate ceases to be the Probate Court Administrator but earned during his term as Probate Court Administrator shall be paid in full to the State Treasurer after the deduction of the expenses of his office. (3) The books and records of any judge of probate acting as Probate Court Administrator shall be audited by the Auditors of Public Accounts at the beginning of his term as Probate Court Administrator and thereafter at least annually during his term as Probate Court Administrator and upon completion of his term as Probate Court Administrator or as judge of probate whichever occurs first. (4) A judge of probate who is Probate Court Administrator shall make no expenditure in his court for salaries, equipment, or any other expenditure exceeding the sum of one hundred dollars in the aggregate, annually, without first having obtained the approval of the Chief Court Administrator.

(e) Estimate of annual net income. (1) On or before January thirty-first of each year, each person required to make payment under this section shall estimate such annual net income and shall advise the Probate Court Administrator thereof, upon such forms and pursuant to such regulations as said administrator shall promulgate. (2) Each person who takes office as a judge of probate after February first of any calendar year, as the result of death, retirement, resignation or removal of the immediately previous incumbent of that office, shall file his estimate of annual net income with the Probate Court Administrator and shall make the necessary payment to the State Treasurer in accordance therewith not later than sixty days after taking office. (3) The requirement to estimate such annual net income and advise the Probate Court Administrator thereof under subdivision (1) of this subsection, and the requirement to file an estimate with the Probate Court Administrator under subdivision (2) of this subsection, shall not apply with respect to any calendar year beginning on or after January 1, 2011.

(f) Payments to State Treasurer. If, based upon such estimate, the amount payable shall be less than one hundred dollars, the payment thereof shall be made in one payment on or before December thirty-first of the applicable year. Otherwise, the amount payable shall be made in four substantially equal installments payable on or before the last day of March, June, September and December of the applicable year, except that in the case of an estimate filed pursuant to subdivision (2) of subsection (e) of this section, the amount payable under such estimate shall be made in substantially equal installments on such installment payment dates next following the timely filing of such estimate in such year. The estimated payment may be amended and changed at any time during the year in which it is payable by increasing or decreasing the amount. The amount of such increase or decrease shall be paid for or adjusted in the installment or payment due at the time the estimated assessment is next payable after such amendment. The Probate Court Administrator may issue regulations pursuant to subsection (b) of section 45a-77 to implement this subsection.

(g) Report of income. Upon the completion of each calendar year, and in any event on or before the first day of April of the succeeding calendar year, each person required to make payment under this section shall make a report signed under penalty of false statement to the Probate Court Administrator, upon forms prescribed by and subject to regulations promulgated by the administrator, of the following: (1) The gross income received by virtue of such office; (2) actual expenses incurred in connection with the office; (3) the net income of such office prior to the payment of the assessment installments hereinbefore provided; (4) the amount paid during the preceding calendar year to the State Treasurer on account of the foregoing estimate; and (5) the amount of the difference, if any, between the amount so paid and the amount actually due. Such report shall be open to public inspection. The requirement to make a report under this subsection shall not apply with respect to any calendar year beginning on or after January 1, 2011.

(h) Deficiency and overpayment. If the amount already paid was less than the amount due, such person shall, on or before March first of the succeeding calendar year, pay to the State Treasurer the entire deficiency. If the amount already paid was more than the amount due, such person shall either, at such person’s election and pursuant to regulations promulgated by the State Treasurer, be entitled to a refund of such excess payment to be paid from the fund provided by section 45a-82, or a credit in the amount of the overpayment to be charged against the future obligations of such person to said fund.

(i) Penalty for deficiency. (1) If any estimated quarterly payments required to be paid pursuant to subsection (f) of this section are less than one-fourth of seventy per cent of the total assessment due for that year or less than one-fourth of ninety-five per cent of the assessment paid for the prior year, such person shall be obligated to pay to such fund a penalty of ten per cent of the amount of the deficiency, except that the Probate Court Administrator may waive such penalty for cause in accordance with regulations issued pursuant to subsection (b) of section 45a-77. Any such penalty shall become payable upon demand by the Probate Court Administrator, and be due within thirty days after such demand, in accordance with regulations issued by the Probate Court Administrator, and shall be subject to interest under subdivision (2) of this subsection in the event of default in such payment. (2) Any payments required under subsection (f) or (h) of this section which are not paid at the applicable times prescribed in said subsections, and any penalty payment required under subdivision (1) of this subsection which is not timely paid, shall incur simple interest at the rate applicable under section 12-376 for delinquent payment of succession and transfer taxes where no extension has been granted, to be payable to the State Treasurer and to be added to the Probate Court Administration Fund established under section 45a-82. Any alleged delinquency of a judge of probate in making payments as required under this section shall be referred by the State Treasurer to the Attorney General for such action as the Attorney General deems necessary.

(j) Calculation of expenses; net operating loss. (1) As used in this subsection and subsections (c) to (i), inclusive, of this section, for any calendar year, the term “actual expenses incurred in connection therewith” may include as an allowable deduction the amount of any net operating loss for a prior calendar year as provided in this section. (2) The term “net operating loss” means the excess of itemized costs and expenses of office allowed by this section over the gross income. A net operating loss may be deducted in the calendar year following the year in which the net operating loss occurred, but (A) if the net income of such subsequent year is not sufficient to pay all of such net operating loss, then the balance of such net operating loss may be deducted in the second calendar year following such net operating loss; and (B) if the net income of such second calendar year is not sufficient to pay all of the remaining net operating loss, then the balance of such net operating loss may be deducted in the third calendar year following such net operating loss. In no event shall any such net operating loss or part thereof be deductible for any report beyond the third calendar year in which it occurred.

(k) Compensation of judges in high volume courts. Notwithstanding the provisions of subsection (c) of this section concerning percentage payments, a judge of probate who is the judge in a court of probate designated as a high volume court shall be permitted to retain as net compensation, before the payment of any amounts due under sections 45a-34 to 45a-54, inclusive, and section 45a-75, the sum which shall be the greater of (1) the net compensation resulting from the application of the percentages in subsection (c) of this section or (2) the compensation earned after payment of actual expenses of the office not to exceed seventy-five per cent of the amount of the salary of a Superior Court judge as determined in accordance with subsection (a) of section 51-47 as determined on July first of the calendar year for which the assessments are being paid pursuant to this section. If a judge of probate of a high volume court leaves office during a calendar year, or if a judge of probate of a high volume court assumes office and serves during a portion of the calendar year, the minimum net compensation provided in this section shall be prorated in accordance with the number of days served during the calendar year as the numerator, and three hundred sixty-five as the denominator. For the purposes of this subsection, “high volume court” means a court of probate which serves a district having an estimated population of seventy thousand or more persons as reported in the State Register and Manual for the calendar year immediately preceding (A) the year for which the judge was elected, (B) the year in which such judge was elected, or (C) any year of the term of office of such judge. The amount of assessment payable to the State Treasurer under this section shall be reduced by the amount necessary to provide to the judge the minimum compensation to which such judge is entitled under this section, and the estimates of annual net income required in subsections (e) and (f) of this section may be reduced accordingly. Minimum compensation as provided in this section shall only be payable if all ordinary and necessary expenses of the court are paid.

(l) Applicability. This section applies only to income received by the courts of probate prior to January 5, 2011, except that payments made under section 45a-93 to a judge who leaves office or dies while in office shall be subject to the assessment under subsection (c) of this section regardless of when such payments are made.

(m) Compensation from January 1, 2011, to January 4, 2011. Notwithstanding the provisions of this section, the compensation of each probate judge in office during the period from January 1, 2011 to January 4, 2011, inclusive, shall be calculated by multiplying the judge’s allowable compensation for calendar year 2010, as determined under the provisions of this section, by a fraction with the number of days served during such period as the numerator, and three hundred sixty-five as the denominator.

(1949 Rev., S. 6833; 1967, P.A. 558, S. 23; 1969, P.A. 528, S. 1; 1971, P.A. 278, S. 1; 1972, P.A. 281, S. 41; P.A. 73-365, S. 4; P.A. 74-94, S. 3, 5; P.A. 75-229; P.A. 77-576, S. 64, 65; P.A. 80-418, S. 1, 2; 80-476, S. 19; P.A. 81-472, S. 146, 147, 159; P.A. 84-24; 84-51, S. 1, 2; 84-546, S. 162, 173; P.A. 85-196; 85-613, S. 133, 154; P.A. 87-503, S. 1, 2; P.A. 88-215; P.A. 92-118, S. 3; P.A. 97-90, S. 2; P.A. 98-219, S. 1, 34; P.A. 99-84, S. 11, 12; P.A. 00-76, S. 2; 00-196, S. 26; P.A. 07-184, S. 9, 15–17; P.A. 09-114, S. 4; P.A. 10-34, S. 9; 10-41, S. 7.)

History: 1967 act amended provisions to distinguish between payments made on or before March 1, 1968, and those made each year after that date and revised table, adding 78% level and revising 100% level accordingly; 1969 act divided section into Subsecs., clarified provisions with regard to required filings and payments made in first and second years after judge ceases to hold office and required filings and payments made by representative of deceased judge, added provision re successor’s filing of annual net income estimate and raised penalty for underestimated payments from 9% to 10% of amount of deficiency and interest on late payments from 6% to 9% per annum; 1971 act deleted provision for monthly installments where amount payable exceeds $1,200, added exception re amendment of estimated payments and corresponding adjustment in installments, and changed basis for ineligibility for renomination or election from failure to make payments within 30 days of due date to April deadline or 60 days after any objection to report has been resolved and allowed exception to ineligibility rule if majority of chief court administrator, probate court administrator and attorney general concur; 1972 act changed basis for 68% and 78% levels in Subsec. (c) table, revising 100% level accordingly; P.A. 73-365 deleted former provisions re ineligibility for renomination or election and inserted provision which required that alleged delinquency be referred to attorney general for action; P.A. 74-94 added provisions in Subsec. (c) specifically applicable to probate court administrator’s payments, audits of his books and records and expenditures; P.A. 75-229 added Subsec. (d); P.A. 77-576 changed 78% level, revising 100% level accordingly; P.A. 80-418 revised table in Subsec. (c) re “maximum amount”, defined in that Subsec.; P.A. 80-476 reorganized Subsecs. and rephrased provisions but made no substantive changes; P.A. 81-472 added Subsec. (e)(2), containing language removed from Subsec. (f) and placed in (e); P.A. 84-24 amended Subsec. (i) increasing rate of interest on delinquent payments from 9% to 18%; P.A. 84-51 amended Subsec. (c) by revising table and percentage levels and made technical changes in provisions re salary of superior court judge, including deleting obsolete provisions; P.A. 84-546 changed effective date of P.A. 84-51 from January 1, 1984, to April 25, 1984, with applicability to income received during calendar years commencing on or after January 1, 1984; P.A. 85-196 amended Subsec. (f) adding exception for payments under estimates filed pursuant to Subsec. (e)(2) of this section; and amended Subsec. (i) adding provision re payment of penalty and interest in event of default of payment; P.A. 85-613 made technical change; P.A. 87-503 added Subsec. (k) re minimum compensation of judge of probate who is judge of probate court designated as a high volume court; P.A. 88-215 amended Subsec. (k) by changing population figure used in determination of high volume court from 100,000 to 70,000 people; Sec. 45-26 transferred to Sec. 45a-92 in 1991; P.A. 92-118 amended Subsec. (k) by adding phrase “or if a judge of probate of a high volume court assumes office and serves during a portion of the calendar year” in provision re prorating compensation; P.A. 97-90 amended Subsec. (f) re authority of Probate Court Administrator to adopt regulations to carry out intent of Subsec. (f), amended Subsec. (i) re estimated payments required to be paid and added provision re waiver of penalty by Probate Court Administrator and amended Subsec. (k) re year for determining “high volume court”; P.A. 98-219 amended Subsec. (c) by revising method of computation of percentage of annual net income payable to State Treasurer by probate judge, effective January 1, 1999; P.A. 99-84 amended Subsecs. (a), (b) and (g) by deleting “sworn” and inserting “signed under penalty of false statement”; P.A. 00-76 amended Subsec. (g) by deleting “March” and inserting “April”; P.A. 00-196 amended Subsec. (c) by changing “333.33%” to “333.67%” and making technical changes; P.A. 07-184 amended Subsec. (a) to substitute “April first” for “March first” and, effective July 1, 2007, made technical changes in Subsecs. (c), (f) and (i); P.A. 09-114 added Subsec. (l) re applicability to income received prior to January 5, 2011, effective June 9, 2009; P.A. 10-34 made technical changes in Subsecs. (c), (f) and (i); P.A. 10-41 amended Subsecs. (a) and (b) to provide that requirement to file statement shall not apply to any calendar year beginning on or after January 1, 2011, added Subsec. (e)(3) to provide that requirement to estimate annual net income and file estimate shall not apply to any calendar year beginning on or after January 1, 2011, amended Subsec. (g) to provide that requirement to make report shall not apply to any calendar year beginning on or after January 1, 2011, amended Subsec. (k)(2) to eliminate provision precluding extension of payments to subsequent calendar years if business of court in a calendar year does not produce sufficient income to pay minimum net compensation, amended Subsec. (l) to add exception for payments under Sec. 45a-93 to judge who leaves office or dies while in office, added Subsec. (m) re compensation of judge from January 1, 2011, to January 4, 2011, and made technical changes, effective May 18, 2010.

Provision concerning ineligibility for renomination or election is not an infraction of Article VI, section 10 of the state constitution and is valid. 157 C. 150.



Section 45a-93 - (Formerly Sec. 45-25a). Payments to probate judges who leave office or die while in office. Exceptions.

(a)(1) If a judge of probate leaves office or dies while in office, the successor to such judge in said office shall pay to such judge or the personal representative of a deceased judge a sum representing the accounts receivable for payments due the court in accordance with section 45a-107, as of the date of separation from said office or the date of death in the case of a judge who dies while holding such office. Determination of the basis for such accounts receivable including computation for work in process shall be made in accordance with regulations issued by the Probate Court Administrator. Any payments made to such judge or the personal representative of a deceased judge shall be subject to the provisions of section 45a-92, and no such payments shall be made unless and until the accounts receivable are collected, and no such payments shall be made after December thirty-first of the second calendar year following the year in which the judge leaves office or dies while in office. Prior to January 5, 2011, there may be deducted from any such amounts by a successor judge the cost of collection thereof, and any expenses directly attributable to the outgoing judge’s or deceased judge’s term of office paid by the successor judge.

(2) On and after January 5, 2011, such payments shall include only a sum representing accounts receivable for costs, charges and fees assessed on the estates of decedents arising in a town within the judge’s district as such district existed on January 4, 2011. Such payments shall be made in annual installments, payable on or before April first of the year immediately following the year in which such accounts receivable are collected. There shall be deducted from any such payment (A) any assessment, penalty or interest due pursuant to section 45a-92 and applicable regulations, (B) the cost of collection of such accounts receivable, and (C) any expenses directly attributable to the outgoing judge’s or deceased judge’s term of office.

(3) In no event shall any such payments exceed the maximums allowable under the provisions of section 45a-92 in any one calendar year, and in the aggregate in no event shall the total payments payable under this section exceed one hundred per cent of the average final compensation for such judge as defined in subdivision (1) of section 45a-34, except that such allowable maximum payment shall not include any amounts of money due and payable to the judge at the time of separation from the court or at the time of such judge’s death for amounts advanced by such judge to the court for operating expenses and not previously repaid, which amounts may be paid to such judge or personal representative upon receipt of satisfactory proof of the existence of balances due.

(b) (1) Except as provided in subdivision (2) of this subsection, the provisions of subsection (a) of this section shall apply to any judge in office on or before January 4, 2011.

(2) The provisions of subsection (a) of this section shall not apply to a judge who is elected to a term that begins on or after January 5, 2011.

(c) On and after January 5, 2011, any payments due a judge under subsection (a) of this section shall be paid from the Probate Court Administration Fund.

(P.A. 87-187, S. 1, 3; P.A. 99-84, S. 13; P.A. 09-114, S. 5; P.A. 10-41, S. 8.)

History: Sec. 45-25a transferred to Sec. 45a-93 in 1991; P.A. 99-84 deleted “sworn” and inserted “signed under penalty of false statement”; P.A. 09-114 designated existing provisions as Subsec. (a), made technical changes therein, added Subsec. (b) re applicability of Subsec. (a) and added Subsec. (c) re payments to be paid from Probate Court Administration Fund on and after January 5, 2011, effective June 9, 2009; P.A. 10-41 amended Subsec. (a) to designate existing provisions as Subdivs. (1) and (3), to substitute reference to Sec. 45a-107 for reference to Sec. 45a-105, delete “by the successor judge” re accounts receivable collected, substitute payment deadline of December thirty-first of second calendar year for time for filing a statement under Sec. 45a-92 and insert “Prior to January 5, 2011” re deduction for cost of collection and expenses in Subdiv. (1), and to add Subdiv. (2) re payments on and after January 5, 2011, and amended Subsec. (b)(2) to make Subsec. (a) applicable to judge elected to a term that begins on or after January 5, 2011, rather than a judge first elected or who resumes service on or after January 5, 2011, effective May 18, 2010.



Section 45a-94 - (Formerly Sec. 45-25b). Temporary funding of probate court. Conditions. Term of loan. Interest.

Section 45a-94 is repealed, effective January 5, 2011.

(P.A. 87-187, S. 2, 3; P.A. 09-114, S. 25.)



Section 45a-95 - Compensation of probate judges on and after January 5, 2011: Definitions.

As used in this section and section 45a-95a:

(1) “Band 1 probate district” means a probate district that has a population of less than forty thousand, except a probate district that has a population of less than forty thousand with an annual weighted-workload of at least three thousand, but less than four thousand one hundred, which constitutes a band 2 probate district.

(2) “Band 2 probate district” means a probate district that has a population of at least forty thousand but less than fifty thousand, except that a probate district with less than forty thousand with an annual weighted-workload of at least three thousand, but less than four thousand one hundred, shall be a band 2 probate district.

(3) “Band 3 probate district” means a probate district that has a population of at least fifty thousand but less than sixty thousand, except that a probate district with less than fifty thousand with an annual weighted-workload of at least four thousand one hundred, but less than four thousand nine hundred, shall be a band 3 probate district.

(4) “Band 4 probate district” means a probate district that has a population of sixty thousand or more, except that a probate district with less than sixty thousand with an annual weighted-workload of at least four thousand nine hundred, shall be a band 4 probate district.

(5) “Population” means the annual population estimate by the Department of Public Health for each city or town as of October first of the immediately preceding calendar year.

(6) “Annual weighted-workload” means the annual weighted-workload for the immediately preceding fiscal year as defined in regulations issued by the Probate Court Administrator pursuant to subsection (b) of section 45a-77.

(P.A. 09-114, S. 12; P.A. 10-34, S. 10.)

History: P.A. 09-114 effective January 5, 2011; P.A. 10-34 made a technical change in Subdiv. (6), effective January 5, 2011.



Section 45a-95a - Compensation of probate judges on and after January 5, 2011.

(a) Notwithstanding any provision of this title concerning compensation for judges of probate, and subject to the provisions of subsections (b) and (c) of this section, for any calendar year, compensation for judges of probate shall be determined as follows:

(1) A judge of probate who serves a band 1 probate district shall receive annual compensation equal to forty-five per cent of the compensation of a judge of the Superior Court as set forth in subsection (a) of section 51-47.

(2) A judge of probate who serves a band 2 probate district shall receive annual compensation equal to fifty-five per cent of the compensation of a judge of the Superior Court as set forth in subsection (a) of section 51-47.

(3) A judge of probate who serves a band 3 probate district shall receive annual compensation equal to sixty-five per cent of the compensation of a judge of the Superior Court as set forth in subsection (a) of section 51-47.

(4) A judge of probate who serves a band 4 probate district shall receive annual compensation equal to seventy-five per cent of the compensation of a judge of the Superior Court as set forth in subsection (a) of section 51-47.

(b) Notwithstanding the provisions of subsection (a) of this section, no judge of probate in office on January 4, 2011, may, for the term of office beginning January 5, 2011, and ending January 6, 2015, receive compensation under subsection (a) of this section that is less than eighty per cent of the average annual compensation for the judge of probate during the three-year period from January 1, 2008, to December 31, 2010, inclusive. The provisions of this subsection shall not apply to the compensation of a judge of probate whose district results from a merger that becomes effective on January 5, 2011, or to any person first elected to serve as a judge of probate for a term beginning on or after January 5, 2011.

(c) For any calendar year, compensation of any judge of probate who assumes office or ceases to hold office during such calendar year shall be determined by multiplying the judge’s annual compensation determined in accordance with subsections (a) and (b) of this section by a fraction with the number of days served during the calendar year as the numerator of the fraction and three hundred sixty-five as the denominator of the fraction.

(P.A. 09-114, S. 13.)

History: P.A. 09-114 effective January 5, 2011.






Chapter 801a - Probate Court: Jurisdiction, Powers

Section 45a-98 - (Formerly Sec. 45-4). General powers.

(a) Courts of probate in their respective districts shall have the power to (1) grant administration of intestate estates of persons who have died domiciled in their districts and of intestate estates of persons not domiciled in this state which may be granted as provided by section 45a-303; (2) admit wills to probate of persons who have died domiciled in their districts or of nondomiciliaries whose wills may be proved in their districts as provided in section 45a-287; (3) except as provided in section 45a-98a or as limited by an applicable statute of limitations, determine title or rights of possession and use in and to any real, tangible or intangible property that constitutes, or may constitute, all or part of any trust, any decedent’s estate, or any estate under control of a guardian or conservator, which trust or estate is otherwise subject to the jurisdiction of the Probate Court, including the rights and obligations of any beneficiary of the trust or estate and including the rights and obligations of any joint tenant with respect to survivorship property; (4) except as provided in section 45a-98a, construe the meaning and effect of any will or trust agreement if a construction is required in connection with the administration or distribution of a trust or estate otherwise subject to the jurisdiction of the Probate Court, or, with respect to an inter vivos trust, if that trust is or could be subject to jurisdiction of the court for an accounting pursuant to section 45a-175, provided such an accounting need not be required; (5) except as provided in section 45a-98a, apply the doctrine of cy pres or approximation; (6) to the extent provided for in section 45a-175, call executors, administrators, trustees, guardians, conservators, persons appointed to sell the land of minors, and attorneys-in-fact acting under powers of attorney created in accordance with section 45a-562, to account concerning the estates entrusted to their charge; and (7) make any lawful orders or decrees to carry into effect the power and jurisdiction conferred upon them by the laws of this state.

(b) The jurisdiction of courts of probate to determine title or rights or to construe instruments or to apply the doctrine of cy pres or approximation pursuant to subsection (a) of this section is concurrent with the jurisdiction of the Superior Court and does not affect the power of the Superior Court as a court of general jurisdiction.

(1949 Rev., S. 6813; P.A. 80-410, S. 1; 80-476, S. 2; P.A. 93-279, S. 6; P.A. 98-219, S. 4.)

History: P.A. 80-410 and P.A. 80-476 specified court power to grant administration of intestate estates and to admit wills to probate in greater detail, extending power to estates of persons not domiciled in state or in court districts and deleted provision re appeals from findings as to domicile; Sec. 45-4 transferred to Sec. 45a-98 in 1991; P.A. 93-279 divided section into Subsecs. and Subdivs., adding Subdivs. (3) and (4) and making technical changes in Subdiv. (5) re jurisdiction to determine title or rights in possession to tangible or intangible property, including rights and obligations of beneficiary and joint tenant and jurisdiction to construe meaning and effect of will or trust agreement in certain cases and adding as Subsec. (b) provision re concurrent jurisdiction with superior court to determine title or rights or to construe instruments; P.A. 98-219 added provisions re application of doctrine of cy pres or approximation.

Decrees upon matters within their jurisdiction conclusive until regularly set aside. 1 D. 172; 3 D. 326; 5 D. 217; 7 C. 23; 17 C. 392; 23 C. 8; 31 C. 422; 35 C. 359; id., 523; 38 C. 271; 48 C. 173; 50 C. 330; 64 C. 493; 76 C. 416; appointment of guardian; 75 C. 308; determining distributees; 69 C. 64; 71 C. 122; 89 C. 421; authorizing settlement of disputed claim; 86 C. 470; approving will; 67 C. 90; 76 C. 416; limiting time for settlement of estate; 69 C. 696; removal of executor; 86 C. 281; appointing executor; 92 C. 654; requiring trustee to file an account. Id., 291. But court may, for certain causes, revoke its orders and correct mistakes; 13 C. 226; 35 C. 123; 36 C. 193; see 31 C. 382; but not ordinarily; 81 C. 688; as where will is admitted to probate and estate settled and then later will is offered; 76 C. 416; but its decree may be attacked for fraud, and it binds only parties and privies; 66 C. 140; and necessity of notice. 77 C. 77. Distinction between want of and erroneous exercise of jurisdiction. 67 C. 185. Effect of order making allowances to widow. 69 C. 694. Effect of decree accepting account. 77 C. 70; 79 C. 555; 82 C. 33; 85 C. 279. Effect of parties uniting in request for order. 75 C. 603. Not usual to make order unless parties request it. 15 C. 122. Courts have special and limited jurisdiction; 26 C. 273; 31 C. 383; 34 C. 446; 92 C. 26; id., 657; 93 C. 405; 120 C. 409. A will cannot confer jurisdiction. 69 C. 708. It cannot give jurisdiction over estate of nonresident; at least a prima facie showing of property here is necessary. 76 C. 118; 83 C. 240. Mutual distribution does not end power of court. 72 C. 555. Entire settlement of estates appertains to courts of probate. 7 C. 307; Id., 315; 8 C. 281; 24 C. 246; 31 C. 279; 33 C. 512; 36 C. 294; 43 C. 75; 49 C. 580. Has chancery powers on matters within its jurisdiction. 8 C. 281; 9 C. 182; 10 C. 121; 27 C. 250; 37 C. 197; 41 C. 559. But court cannot determine equities between distributees and strangers arising after distribution. 69 C. 701; 82 C. 308. It cannot pass on contract between persons entitled to estate. 44 C. 327. Cannot allow claims against estate of insolvent. 10 C. 238. Cannot try question of title. 35 C. 114; 53 C. 37; 84 C. 560; but see 71 C. 129. Incidental power to construe will. 70 C. 364; 71 C. 122. If there is doubt as to validity of trust, court should appoint trustee. 74 C. 601; 77 C. 705. Power to pass on fulfillment of condition of bequest. 67 C. 385. Power to pass on antenuptial agreement claimed to bar dower. 66 C. 133. Effect of decrees determining rights not ordinarily within jurisdiction. 71 C. 129. Cannot decree forfeiture under conditions of will. 35 C. 210. Can make order terminating trust and directing payment of money. 82 C. 558; but see 93 C. 406. Jurisdiction not presumed; must appear of record. 86 C. 351. Power of legislature to set aside decree and order new hearing. 3 Dal. 386. Location of estate is not material upon issue of jurisdiction of court to grant administration of estates of persons who died domiciled in district. 115 C. 301. In ascertaining distributees, probate court has jurisdiction to answer the question of whether the doctrine of approximation is applicable. 139 C. 435. Cited. 143 C. 662. Probate court has only such jurisdiction as is expressly or by necessary implication conferred by statute. 148 C. 642; 153 C. 603, 614. Cited. 150 C. 565; 152 C. 528. The superior court, on an appeal from probate, sits as, and has no greater power than, a court of probate. 153 C. 603, 614. Cited. 155 C. 417; 158 C. 294. Cited. 204 C. 303.

Cited. 6 CA 530.

Where doings of commissioners, appointed to decide claims, were vacated by the taking of an appeal, a decree reopening the commission, when the appeal was discontinued, was a valid exercise of the inherent power of the probate court. 18 CS 202. Court is one of limited jurisdiction and may only exercise such powers, including equitable power, as is derived from statutes. 22 CS 80. Probate court is the only tribunal competent to decide question of due execution of a will. 23 CS 101. Order to ancillary trustee in Connecticut to transfer trust assets here to trustee outside state is within jurisdiction of probate court. 28 CS 499, 501. Cited. 39 CS 157, 158.

Annotations to present section:

Cited. 44 CS 592.

Subsec. (a):

Subdiv. (3): Legislature intended P.A. 93-279 to vest Probate Court with concurrent jurisdiction with Superior Court to try title to real and personal property in which a claim is made that said property is an asset of a trust, a decedent’s estate or any estate under the control of a conservator or guardian; Probate Court did not have jurisdiction over plaintiff’s action for specific performance of contract for sale of property because claim involved no dispute as to whether title to that property was in fact an asset of decedent’s estate as required for jurisdiction under Subdiv. 292 C. 696.

Subsec. (b):

Section is a declaration that Probate Court and Superior Court are to have concurrent jurisdiction over matters involving title and rights to property. 50 CA 132.



Section 45a-98a - Jurisdiction of Probate Court to determine title or rights or to construe instruments. Limitations. Affidavit of intent to claim jury trial, effect on Probate Court proceedings.

(a) The Probate Court shall have jurisdiction under subdivision (3), (4) or (5) of subsection (a) of section 45a-98 only if (1) the matter in dispute is not pending in another court of competent jurisdiction and (2) the Probate Court does not decline jurisdiction. Before the initial hearing on the merits of a matter in dispute in which jurisdiction is based on subdivision (3), (4) or (5) of subsection (a) of section 45a-98, the Probate Court may, on its own motion, decline to take jurisdiction of the matter in dispute. Before the initial hearing on the merits of such a matter, any interested person may file an affidavit that such person is entitled and intends under section 52-215 to claim a trial of the matter by jury. In that case, the Probate Court shall allow the person filing the affidavit a period of sixty days within which to bring an appropriate civil action in the Superior Court to resolve the matter in dispute. If such an action is brought in the Superior Court, the matter, after determination by the Superior Court, shall be returned to the Probate Court for completion of the Probate Court proceedings.

(b) If a party fails to file an affidavit of intent to claim a jury trial prior to the initial hearing in the Probate Court on the merits, or having filed such an affidavit, fails to bring an action in the Superior Court within the sixty-day period allowed by the Probate Court, the party shall be deemed to have consented to a hearing on the matter in the Probate Court and to have waived any right under section 52-215 or other applicable law to a trial by jury.

(P.A. 93-279, S. 7; P.A. 98-219, S. 5.)

History: P.A. 98-219 amended Subsec. (a) by adding references to Sec. 45a-98(a)(5).

Cited. 44 CS 592.



Section 45a-98b - Power to issue order for disclosure of relevant medical information.

In any proceeding before a court of probate, the court may issue an order for the disclosure of medical information relevant to the determination of the matter before the court. The order may require the disclosure of such medical information to: (1) The court; (2) any executor, administrator, conservator, guardian or trustee appointed by the court; (3) any attorney representing the individual who is the subject of such medical information; (4) any guardian ad litem for the individual who is the subject of such medical information; (5) any physician, psychiatrist or psychologist who has been ordered by the court to conduct an examination of such individual; or (6) any other party to the proceeding determined by the court to require such medical information in the interests of justice. Any such medical information filed with the court shall be confidential.

(P.A. 04-142, S. 7.)



Section 45a-99 - (Formerly Sec. 45-3b). Jurisdiction to grant change of name. Exceptions. Requirements re offenders required to register with Commissioner of Emergency Services and Public Protection. Commissioner’s standing to challenge change of name.

(a) The courts of probate shall have concurrent jurisdiction with the Superior Court, as provided in section 52-11, to grant a change of name, except a change of name granted in accordance with subsection (a) of section 46b-63, except that no court of probate may issue an order or otherwise allow for the change of name of a person who is required to register with the Commissioner of Emergency Services and Public Protection as a sexual offender or as an offender convicted of committing a crime with a deadly weapon unless such person complies with the requirements of subdivision (1) of subsection (b) of this section.

(b) (1) Any person who is required to register with the Commissioner of Emergency Services and Public Protection as a sexual offender or as an offender convicted of committing a crime with a deadly weapon who files an application with the Court of Probate for a change of name shall (A) prior to filing such application, notify the Commissioner of Emergency Services and Public Protection, on such form as the commissioner may prescribe, that the person intends to file an application for a change of name, indicating the change of name sought, and (B) include with such application a sworn statement that such change of name is not being sought for the purpose of avoiding the legal consequences of a criminal conviction, including, but not limited to, a criminal conviction that requires such person to register as a sexual offender or as an offender convicted of committing a crime with a deadly weapon.

(2) The Commissioner of Emergency Services and Public Protection shall have standing to challenge such person’s application for a change of name in the court of probate where such change of name is sought. The commissioner shall challenge the change of name through the Attorney General. The court of probate may deny such person’s application for a change of name if the court finds, by a preponderance of the evidence, that the person is applying for such change of name for the purpose of avoiding the legal consequences of a criminal conviction.

(c) Whenever the court, pursuant to this section, orders a change of name of a person, the court shall notify the Commissioner of Emergency Services and Public Protection of the issuance of such order if the court finds that such person is listed in the registry established and maintained pursuant to section 54-257 or in the registry established and maintained pursuant to section 54-280.

(P.A. 78-33, S. 1; P.A. 80-476, S. 100; P.A. 91-10; P.A. 03-202, S. 18; P.A. 08-54, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 114; P.A. 13-3, S. 21.)

History: P.A. 80-476 rephrased provision, moving exception from beginning of section to its end; Sec. 45-29v transferred to Sec. 45-3b in 1987; Sec. 45-3b transferred to Sec. 45a-99 in 1991; P.A. 91-10 added “subsection (a) of” before “section 46b-63”; P.A. 03-202 designated existing provisions as Subsec. (a) and added Subsec. (b) re notice to Commissioner of Public Safety; P.A. 08-54 amended Subsec. (a) to add exception re person required to register with Commissioner of Public Safety as a sexual offender, inserted new Subsec. (b) re requirements for sexual offender who files application and standing of commissioner to challenge change of name, and redesignated existing Subsec. (b) as Subsec. (c), effective May 12, 2008; June 12 Sp. Sess. P.A. 12-2 replaced “Commissioner of Public Safety” with “Commissioner of Emergency Services and Public Protection”, effective June 15, 2012; P.A. 13-3 amended Subsecs. (a) and (b) to add provisions re person required to register with Commissioner of Emergency Services and Public Protection as an offender convicted of committing a crime with a deadly weapon and amended Subsec. (c) to add provision re registry established pursuant to Sec. 54-280, effective January 1, 2014.



Section 45a-100 - Power to grant relief from federal firearms disability.

(a) Any person having a federal firearms disability under 18 USC 922(d)(4) and 18 USC 922(g)(4), as a result of an adjudication or commitment rendered in this state, may petition the probate court for the district in which such person resides for relief from the federal firearms disability that resulted from such adjudication or commitment.

(b) The petitioner shall submit to the Probate Court, together with the petition and the releases required by subsection (d) of this section, information in support of the petition, including, but not limited to:

(1) Certified copies of medical records detailing the petitioner’s psychiatric history where applicable, including records pertaining to the specific adjudication or commitment that is the subject of the petition;

(2) Certified copies of medical records from all of the petitioner’s current treatment providers, if the petitioner is receiving treatment;

(3) A certified copy of all criminal history information maintained on file by the State Police Bureau of Identification and the Federal Bureau of Investigation pertaining to the petitioner or a copy of the response from said bureaus indicating that there is no criminal history information on file;

(4) Evidence of the petitioner’s reputation, which may include notarized letters of reference from current and past employers, family members or personal friends, affidavits from the petitioner or other character evidence; and

(5) Any further information or documents specifically requested by the court, which documents shall be certified copies of original documents.

(c) The petitioner shall cause a copy of the petition and all supporting documents submitted to the Probate Court pursuant to subsection (b) of this section to be delivered to the Commissioner of Emergency Services and Public Protection and shall certify to the Probate Court that such delivery has been made.

(d) The petitioner shall provide for the release of all of the petitioner’s records that may relate to the petition, including, but not limited to, health, mental health, military, immigration, juvenile court, civil court and criminal records, on forms prescribed by the Probate Court Administrator. The releases shall authorize the Commissioner of Emergency Services and Public Protection to obtain any of such records for use at the Probate Court hearing or in any appeal from the decision of the Probate Court.

(e) The petitioner shall ensure that all required information accompanies the petition at the time it is submitted to the court. Unless specifically requested by the court, information provided after receipt of the petition by the court shall not be considered. Information specifically requested by the court must be received by the court no later than fifteen days after the date of the request in order for the information to be considered. The court may extend such time period for good cause shown. Failure to provide the requested information within such time period may result in a denial of the petition.

(f) Upon the filing of the petition, the Probate Court shall set a date, time and place for a hearing and shall give notice of such hearing to (1) the petitioner, (2) the Commissioner of Emergency Services and Public Protection, (3) the court that rendered the adjudication or commitment, (4) the conservator appointed for the petitioner, if any, and (5) any other person determined by the court to have an interest in the matter.

(g) The court shall cause a recording of the testimony given at such hearing to be made. Such recording shall be transcribed only in the event of an appeal from the decision rendered by the Probate Court under this section. A copy of such transcript shall be furnished without charge to any appellant whom the Probate Court finds is unable to pay for such copy. The cost of such transcript shall be paid from funds appropriated to the Judicial Department.

(h) The petitioner shall have the burden of establishing by clear and convincing evidence that (1) the petitioner is not likely to act in a manner that is dangerous to public safety, and (2) granting relief from the federal firearms disability is not contrary to the public interest. The Commissioner of Emergency Services and Public Protection and any other person determined by the court to have an interest in the matter may present any and all relevant information at the Probate Court hearing and in any appeal to the Superior Court.

(i) In determining whether to grant relief under this section, the court shall consider the following:

(1) The circumstances regarding the firearms disability imposed by 18 USC 922(d)(4) and 18 USC 922(g)(4);

(2) The petitioner’s record, which shall include, at a minimum, the petitioner’s mental health records and criminal history records, if any;

(3) The petitioner’s reputation, which the petitioner must demonstrate through character witness statements, testimony or other character evidence; and

(4) Any other relevant information provided by the petitioner, the Commissioner of Emergency Services and Public Protection or any other person determined by the court to have an interest in the matter.

(j) The court shall grant relief under this section if it finds by clear and convincing evidence that: (1) The petitioner will not be likely to act in a manner dangerous to public safety, and (2) granting the relief will not be contrary to the public interest. The court shall include in its decision the specific findings of fact on which it bases its decision.

(k) Notwithstanding the provisions of subsection (j) of this section, the court shall not grant relief under this section if it finds that the petitioner is otherwise prohibited from possessing a firearm pursuant to section 53a-217.

(l) The petitioner or the Commissioner of Emergency Services and Public Protection may appeal the final decision of the Probate Court to the Superior Court in accordance with the provisions of section 45a-186. Notwithstanding any other provision of the general statutes, any review of the decision of the Probate Court by the Superior Court shall be de novo.

(m) Enforcement of any decision of the Probate Court granting relief pursuant to the petition shall be stayed until the period in which to take an appeal under section 45a-186 has expired or, if an appeal is taken, until the final decision of the court. If the court grants the relief and no appeal is taken or an appeal is taken and the decision is upheld, the court granting relief shall notify the Commissioner of Emergency Services and Public Protection of that decision.

(n) As soon as practicable after receiving notice of the decision of the court granting relief, the Commissioner of Emergency Services and Public Protection shall (1) coordinate the removal or cancellation of the record in the National Instant Criminal Background Check System (NICS), and (2) notify the Attorney General of the United States that the basis of the record no longer applies.

(o) All proceedings in the Probate Court under the provisions of this section shall be closed to the public and all records of the proceedings shall be confidential and not subject to disclosure except to the petitioner or his or her counsel and the Commissioner of Emergency Services and Public Protection, unless the Probate Court, after notice to the parties and a hearing, determines that such records should be disclosed for good cause shown.

(P.A. 11-134, S. 1; P.A. 13-220, S. 20.)

History: P.A. 11-134 effective July 1, 2011 (Revisor’s note: “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51); P.A. 13-220 added new Subsec. (k) re court not to grant relief if it finds petitioner is otherwise prohibited from possessing firearm under Sec. 53a-217 and redesignated existing Subsecs. (k) to (n) as Subsecs. (l) to (o).






Chapter 801b - Probate Court Procedures

Section 45a-105 - Uniform fees in probate courts.

The fees charged by probate courts shall be uniform for all of the probate districts established by law. Fees shall be assessed in accordance with sections 45a-106 to 45a-112, inclusive.

(P.A. 90-146, S. 1; P.A. 12-45, S. 1; P.A. 13-199, S. 4.)

History: P.A. 12-45 substituted “fees” for “costs”, effective January 1, 2013; P.A. 13-199 substituted “probate courts” for “courts of probate”, effective January 1, 2014.



Section 45a-106 - Entry fees. Basic fees other than for decedent’s estates and fiduciary accountings. Fee for motion to appear pro hac vice.

The basic fees payable to probate courts for any proceeding other than in connection with the settlement of the estate of a deceased person or periodic accounts of trustees, guardians, conservators or other fiduciaries shall be as follows:

(1) Except for such proceedings for which basic fees are specified in subdivision (4), (5) or (6) of this section or are otherwise specified or exempted in section 45a-111 or elsewhere in the general statutes, there shall be payable to the Probate Court with respect to each application, petition or motion filed with the court to commence a matter before it, an entry fee of one hundred fifty dollars which shall be paid by the person making the application, petition or motion.

(2) On each matter commenced by the court on its own motion, an entry fee of one hundred fifty dollars shall be payable by an interested party as determined by the court.

(3) For the purposes of establishing fees payable to probate courts under this section, all applications, petitions and motions filed and proceedings thereunder, in connection with a matter which has been entered as above, which are necessary to enter a final decree in and are incidental to the action of the court being sought in the matter so entered shall be covered by the entry fee and by any additional fee or expense under subdivision (6) of this section that may have become payable in such matter. No additional fees under this section shall be charged for any such incidental applications, petitions or motions, except that once a final decree is entered in any matter and, thereafter, additional action or actions are sought in the court in connection therewith, such additional action or actions shall be treated as a new matter under this section.

(4) For proceedings brought under section 46b-30, the fee shall be twenty-five dollars.

(5) For filing a will in the Probate Court, the fee shall be five dollars. For filing any other document in the Probate Court under the provisions of any statute if the court is not required to take any action, the fee shall be twenty-five dollars, in addition to any applicable recording fee. Any fee under this subdivision shall be payable by the person filing such will or document.

(6) A fee of fifty dollars, plus the actual expenses of rescheduling the adjourned hearing that are payable under section 45a-109, shall be payable to the court by any party who requests an adjournment of a scheduled hearing or whose failure to appear necessitates an adjournment, except that the court, for cause shown, may waive either the fifty-dollar fee or the actual expenses of rescheduling the adjourned hearing, or both.

(7) A fee of two hundred fifty dollars shall be payable to the Probate Court by a petitioner filing a motion to permit an attorney who has not been admitted as an attorney under the provisions of section 51-80 to appear pro hac vice in a matter in the Probate Court.

(P.A. 90-146, S. 2; P.A. 93-279, S. 8, 20; P.A. 97-93, S. 1, 3; P.A. 03-188, S. 2; P.A. 05-10, S. 18; 05-288, S. 240; P.A. 10-184, S. 5; P.A. 12-45, S. 2; P.A. 13-199, S. 1.)

History: P.A. 93-279 changed entry fee from $90 to $100, increased the cost of additional hearings or hearings exceeding one hour to $25, increased cost of appeal to $50, payable by appellant, increased cost of proceedings under Secs. 46b-26, 46b-27 and 46b-30 from $5 to $25, added provision that cost for filing will shall be $5 and increased cost for filing any other document from $5 to $25 in addition to any recording charge and added provision that charge of $50 plus actual costs of rescheduling hearing shall be payable by person requesting or necessitating rescheduled hearing, provided court may waive charge or costs, effective July 1, 1993; P.A. 97-93 amended Subdivs. (1) and (2) to increase entry fees to $150 from one $100, effective January 1, 1998; P.A. 03-188 amended Subdiv. (7) by deleting references to repealed Secs. 46b-26 and 46b-27 and making a technical change; P.A. 05-10 amended Subdiv. (7) to add reference to Sec. 46b-38jj; P.A. 05-288 repealed change to Subdiv. (7) enacted by P.A. 05-10; P.A. 10-184 deleted former Subdiv. (6) re $50 charge for appeal and redesignated existing Subdivs. (7) to (9) as Subdivs. (6) to (8), effective June 8, 2010; P.A. 12-45 substituted “fees” for “costs”, amended Subdiv. (1) to reference fees specified in redesignated Subdiv. (4), deleted former Subdivs. (3) and (4) re fees for additional hearings or hearings that exceed 1 hour, redesignated existing Subdivs. (5) to (8) as Subdivs. (3) to (6), amended redesignated Subdiv. (6) to substitute “expenses” for “costs” and add “that are payable under section 45a-109” re expenses of rescheduling adjourned hearing, and made technical and conforming changes, effective January 1, 2013; P.A. 13-199 substituted references to probate court for references to court of probate and added Subdiv. (7) re fee of $250 payable by petitioner filing motion to appear pro hac vice, effective January 1, 2014.



Section 45a-107 - Fees and expenses for settlement of decedent’s estate. Interest on unpaid fees. Fee for motion to appear pro hac vice. Exception.

(a) The basic fees for all proceedings in the settlement of the estate of any deceased person, including succession and estate tax proceedings, shall be in accordance with the provisions of this section.

(b) For estates in which proceedings were commenced on or after January 1, 2011, fees shall be computed as follows:

(1) The basis for fees shall be (A) the greatest of (i) the gross estate for succession tax purposes, as provided in section 12-349, (ii) the inventory, including all supplements thereto, (iii) the Connecticut taxable estate, as defined in section 12-391, or (iv) the gross estate for estate tax purposes, as provided in chapters 217 and 218, except as provided in subdivisions (5) and (6) of this subsection, plus (B) all damages recovered for injuries resulting in death, minus any hospital and medical expenses for treatment of such injuries resulting in death, minus any hospital and medical expenses for treatment of such injuries that are not reimbursable by medical insurance, and minus the attorney’s fees and other costs and expenses of recovering such damages. Any portion of the basis for fees that is determined by property passing to the surviving spouse shall be reduced by fifty per cent. Except as provided in subdivisions (3) and (4) of this subsection, in no case shall the minimum fee be less than twenty-five dollars.

(2) Except as provided in subdivisions (3) and (4) of this subsection, fees shall be assessed in accordance with the following table:

Basis for Computation Of Fees

Total Fee

0 to $500

$25

$501 to $1,000

$50

$1,000 to $10,000

$50, plus 1% of all in excess of $1,000

$10,000 to $500,000

$150, plus .35% of all in excess of $10,000

$500,000 to $4,754,000

$1,865, plus .25% of all in excess of $500,000

$4,754,000 and over

$12,500

(3) Notwithstanding the provisions of subdivision (1) of this subsection, if the basis for fees is less than ten thousand dollars and a full estate is opened, the minimum fee shall be one hundred fifty dollars.

(4) In any matter in which the Commissioner of Administrative Services is the legal representative of the estate pursuant to section 4a-16, the fee shall be the lesser of (A) the amount calculated under subdivisions (1) and (2) of this subsection, or (B) the amount collected by the Commissioner of Administrative Services after paying the expense of funeral and burial in accordance with section 17b-84.

(5) In the case of a deceased person who was domiciled in this state on the date of his or her death, the gross estate for estate tax purposes shall, for the purpose of determining the basis for fees pursuant to subdivision (1) of this subsection, be reduced by the fair market value of any real property or tangible personal property of the deceased person situated outside of this state.

(6) In the case of a deceased person who was not domiciled in this state on the date of his or her death but who owned real property or tangible personal property situated in this state on the date of his or her death, only the fair market value of such real property or tangible personal property situated in this state shall be included in the basis for fees pursuant to subdivision (1) of this subsection.

(c) For estates in which proceedings were commenced on or after April 1, 1998, and prior to January 1, 2011, fees shall be computed as follows:

(1) The basis for fees shall be (A) the gross estate for succession tax purposes, as provided in section 12-349, the inventory, including all supplements thereto, the Connecticut taxable estate, as defined in section 12-391, or the gross estate for estate tax purposes, as provided in chapters 217 and 218, whichever is greater, plus (B) all damages recovered for injuries resulting in death, minus any hospital and medical expenses for treatment of such injuries resulting in death, minus any hospital and medical expenses for treatment of such injuries that are not reimbursable by medical insurance and minus the attorney’s fees and other costs and expenses of recovering such damages. Any portion of the basis for fees that is determined by property passing to the surviving spouse shall be reduced by fifty per cent. Except as provided in subdivision (3) of this subsection, in no case shall the minimum fee be less than twenty-five dollars.

(2) Except as provided in subdivisions (3) and (4) of this subsection, fees shall be assessed in accordance with the following table:

Basis for Computation Of Fees

Total Fee

0 to $500

$25

$501 to $1,000

$50

$1,000 to $10,000

$50, plus 1% of all in excess of $1,000

$10,000 to $500,000

$150, plus .35% of all in excess of $10,000

$500,000 to $4,754,000

$1,865, plus .25% of all in excess of $500,000

$4,754,000 and over

$12,500

(3) Notwithstanding the provisions of subdivision (1) of this subsection, if the basis for fees is less than ten thousand dollars and a full estate is opened, the minimum fee shall be one hundred fifty dollars.

(4) In estates where the gross taxable estate is less than six hundred thousand dollars, in which no succession tax return is required to be filed, a probate fee of .1 per cent shall be charged against non-solely-owned real estate, in addition to any other fees computed under this section.

(d) A fee of fifty dollars shall be payable to the court by any creditor applying to the Probate Court pursuant to section 45a-364 for consideration of a claim. If such claim is allowed by the court, the court may order the fiduciary to reimburse the amount of such fee from the estate.

(e) A fee of fifty dollars, plus the actual expenses of rescheduling the adjourned hearing that are payable under section 45a-109, shall be payable to the court by any party who requests an adjournment of a scheduled hearing or whose failure to appear necessitates an adjournment, except that the court, for cause shown, may waive either the fifty-dollar fee or the actual expenses of rescheduling the adjourned hearing, or both.

(f) A fee of two hundred fifty dollars shall be payable to the Probate Court by a petitioner filing a motion to permit an attorney who has not been admitted as an attorney under the provisions of section 51-80 to appear pro hac vice in a matter in the Probate Court.

(g) Except as provided in subsections (d), (e) and (f) of this section, in no event shall any fee exceed ten thousand dollars for any estate in which proceedings were commenced prior to April 1, 1998, and twelve thousand five hundred dollars for any estate in which proceedings were commenced on or after April 1, 1998.

(h) In the case of decedents who die on or after January 1, 2011:

(1) Any fees assessed under this section that are not paid within thirty days of the date of an invoice from the Probate Court shall bear interest at the rate of one-half of one per cent per month or portion thereof until paid;

(2) If a tax return or a copy of a tax return required under subparagraph (D) of subdivision (3) of subsection (b) of section 12-392 is not filed with a probate court by the due date for such return or copy under subdivision (1) of subsection (b) of section 12-392 or by the date an extension under subdivision (4) of subsection (b) of section 12-392 expires, the fees that would have been due under this section if such return or copy had been filed by such due date or expiration date shall bear interest at the rate of one-half of one per cent per month or portion thereof from the date that is thirty days after such due date or expiration date, whichever is later, until paid. If a return or copy is filed with a probate court on or before such due date or expiration date, whichever is later, the fees assessed shall bear interest as provided in subdivision (1) of this subsection;

(3) A probate court may extend the time for payment of any fees under this section, including interest, if it appears to the court that requiring payment by such due date or expiration date would cause undue hardship. No additional interest shall accrue during the period of such extension. A probate court may not waive interest outside of any extension period;

(4) The interest requirements in subdivisions (1) and (2) of this subsection shall not apply if:

(A) The basis for fees for the estate does not exceed forty thousand dollars; or

(B) The basis for fees for the estate does not exceed five hundred thousand dollars and any portion of the property included in the basis for fees passes to a surviving spouse.

(P.A. 90-146, S. 3; P.A. 93-279, S. 9, 20; P.A. 94-66, S. 1, 3; P.A. 97-93, S. 2, 3; June Sp. Sess. P.A. 05-3, S. 56; June Sp. Sess. P.A. 05-5, S. 15; P.A. 10-184, S. 1; P.A. 11-6, S. 119; P.A. 12-45, S. 3; P.A. 13-81, S. 19; 13-199, S. 2.)

History: P.A. 93-279 added Subsec. (b) re computation of costs for estates commenced on or after July 1, 1993, relettered remaining Subsecs. and added Subsecs. (e) and (f) re additional charges of $25 for more than one hearing or if total time of hearing exceeds one hour payable by estate or any interested party at the discretion of the court, Subsec. (g) re charge of $100 payable to court by creditor applying pursuant to Sec. 45a-101 for consideration of a claim, Subsec. (h) re charge of $50 for appeal payable by appellant and Subsec. (i) re charge of $50 plus actual costs for rescheduling hearing and increased maximum amount of any fee from $7,500 to $10,000, effective July 1, 1993; P.A. 94-66 amended Subsec. (g) to reduce the charge payable by a creditor from $100 to $50 and make the charge applicable to applications made pursuant to Sec. 45a-364, effective July 1, 1994; P.A. 97-93 amended Subsec. (a) to add estate tax proceedings and added new Subsec. (b) to increase entry fees and basic costs for estates in which proceedings commenced on or after April 1, 1998, redesignated existing Subsecs. (b) to (j), inclusive, as Subsecs. (c) to (k), inclusive, and amended Subsec. (k) to add maximum fee of $12,500 for any estate in which proceedings were commenced on or after April 1, 1998; June Sp. Sess. P.A. 05-3 amended Subsec. (b)(1) by replacing “gross estate” with “Connecticut taxable estate” as a basis for costs, effective June 30, 2005, and applicable to estates of decedents dying on or after January 1, 2005; June Sp. Sess. P.A. 05-5 amended Subsec. (b)(1) by adding the gross estate as another basis for costs, effective July 1, 2005, and applicable to estates of decedents dying on or after January 1, 2005; P.A. 10-184 added new Subsec. (b) re costs for estates in which proceedings commenced on or after January 1, 2011, redesignated existing Subsec. (b) as Subsec. (c) and amended same to make provisions applicable to proceedings commenced prior to January 1, 2011, redesignated existing Subsecs. (c) to (h) as Subsecs. (d) to (i), deleted former Subsec. (i) re $50 charge for appeal, added Subsec. (l) re interest requirements for decedents who die on or after January 1, 2011, and made technical changes, effective January 1, 2011; P.A. 11-6 made a technical change in Subsec. (l)(2), effective May 4, 2011, and applicable to estates of decedents dying on or after January 1, 2011; P.A. 12-45 substituted “fees” and “expenses” for “costs” and “charge”, amended Subsec. (b) to add reference to Subdiv. (4) re exception in Subdivs. (1)(B) and (2), add new Subdiv. (4) re matter in which Commissioner of Administrative Services is legal representative of estate and redesignate existing Subdivs. (4) and (5) as Subdivs. (5) and (6), deleted former Subsec. (f) re proceedings commenced prior to July 1, 1983, deleted former Subsecs. (g) and (h) re fees for additional hearings or hearings that exceed 1 hour, redesignated existing Subsecs. (i) to (l) as Subsecs. (f) to (i), amended redesignated Subsec. (g) to add provision re expenses payable under Sec. 45a-109 and add “for cause shown” re waiver of fee and expenses, and made technical and conforming changes, effective January 1, 2013; P.A. 13-81 amended Subsec. (f) to delete reference to Sec. 45a-401 and make a technical change, effective July 1, 2013; P.A. 13-199 substituted references to probate court for references to court of probate, deleted former Subsec. (d) re estates in which proceedings were commenced on or after July 1, 1993, and prior to April 1, 1998, deleted former Subsec. (e) re estates in which proceedings were commenced on or after July 1, 1983, and prior to July 1, 1993, redesignated existing Subsecs. (f) and (g) as Subsecs. (d) and (e), added new Subsec. (f) re fee of $250 payable by petitioner filing motion to appear pro hac vice, redesignated existing Subsecs. (h) and (i) as Subsecs. (g) and (h), and amended redesignated Subsec. (g) to add exception re Subsecs. (d), (e) and (f), effective January 1, 2014.



Section 45a-107a - Development of method of determination of gross estate for purposes of computation of cost for settlement of estates.

Section 45a-107a is repealed, effective July 1, 2012.

(P.A. 95-256, S. 2; P.A. 12-45, S. 9.)



Section 45a-108 - Fees for accounting other than with respect to a decedent’s estate. Fee for motion to appear pro hac vice.

(a)(1) Except with respect to a decedent’s estate, the basic fees for all proceedings in connection with allowance and settlement of a periodic or other account, after notice and hearing, regardless of the date of origin of the estate in which such account is filed, shall be in accordance with the following schedule:

If the fiduciary acquisition value or market value or receipts, whichever is larger, is:

Fee

Less than $25,000

$50.00

$25,000 to $375,000

.20% thereof

$375,000 and over

$750.00

(2) If more than one account is the subject of a hearing, the fees shall be based on the values in the most recent account being heard.

(b) For the purposes of this section, “fiduciary acquisition value” has the meaning set forth in the rules of procedure adopted under section 45a-78.

(c) A fee of fifty dollars, plus the actual expenses of rescheduling the adjourned hearing that are payable under section 45a-109, shall be payable to the court by any party who requests an adjournment of a scheduled hearing or whose failure to appear necessitates an adjournment, except that the court, for cause shown, may waive either the fifty-dollar fee or the actual expenses of rescheduling the adjourned hearing, or both.

(d) A fee of two hundred fifty dollars shall be payable to the Probate Court by a petitioner filing a motion to permit an attorney who has not been admitted as an attorney under the provisions of section 51-80 to appear pro hac vice in a matter in the Probate Court.

(P.A. 90-146, S. 4; P.A. 93-279, S. 10, 20; P.A. 10-184, S. 6; P.A. 12-45, S. 4; P.A. 13-199, S. 3.)

History: P.A. 93-279 deleted former Subsec. (a) re schedule of costs for receiving accounts and placing them on file without hearing, relettered former Subsec. (b) as (a) and added Subsecs. (b) and (c) re cost of $25 for additional hearing or for hearing exceeding one hour, Subsec. (d) re charge of $50 for an appeal and Subsec. (e) re charge of $50 plus costs of rescheduling adjourned hearing, provided court may waive costs for good cause shown, effective July 1, 1993; P.A. 10-184 deleted former Subsec. (d) re $50 charge for appeal and redesignated existing Subsec. (e) as Subsec. (d), effective June 8, 2010; P.A. 12-45 substituted “fees” and “expenses” for “costs” and “charges”, deleted former Subsecs. (b) and (c) re fees for additional hearings or hearings that exceed 1 hour, redesignated existing Subsec. (d) as Subsec. (b) and amended same to add provision re expenses payable under Sec. 45a-109 and add “for cause shown” re waiver of fee and expenses, and made technical and conforming changes, effective January 1, 2013; P.A. 13-199 amended Subsec. (a)(1) to substitute “fiduciary acquisition value” for “book value”, added new Subsec. (b) re definition of “fiduciary acquisition value”, redesignated existing Subsec. (b) as Subsec. (c), and added Subsec. (d) re fee of $250 payable by petitioner filing motion to appear pro hac vice, effective January 1, 2014.



Section 45a-109 - Miscellaneous fees: Recordings, notices, service of process, copies.

In addition to the basic fees specified in sections 45a-106 to 45a-108, inclusive, the following expenses shall be payable to the Probate Courts: (1) For recording each page or fraction thereof after the first five pages of any one document, three dollars; (2) for each notice in excess of two with respect to any hearing or continued hearing, two dollars; (3) for any expenses incurred by the Probate Court for newspaper publication of notices, certified or registered mailing of notices, or for service of process or notice, the actual amount of the expenses so incurred; (4) for providing copies of any document from a file in the court of any matter within the jurisdiction of the court, five dollars for a copy of any such document up to five pages in length and one dollar per copy for each additional page or fractional part thereof as the case may be, except that there shall be furnished without charge to the fiduciary or, if none, to the petitioner with respect to any probate matter one uncertified copy of each decree, certificate or other court order setting forth the action of the court on any proceeding in such matter; (5) for certifying copies of any document from a file in the court of any matter before the court, five dollars per each copy certified for the first two pages of a document, and two dollars for each copy certified for each page after the second page of such document, except that no charge shall be made for any copy certified or otherwise that the court is required by statute to make; (6) for retrieval of a file not located on the premises of the court, the actual expense or ten dollars, whichever is greater; (7) for copying probate records through the use of a hand-held scanner, as defined in section 1-212, twenty dollars per day; and (8) for providing a digital copy of an audio recording of a hearing, twenty-five dollars.

(P.A. 90-146, S. 5; P.A. 93-279, S. 11, 20; P.A. 11-128, S. 3; P.A. 12-45, S. 5; P.A. 13-199, S. 5.)

History: P.A. 93-279 increased cost for recording each page after five pages from $2.50 to $3, for each notice in excess of two from $1 to $2, for copying document on file in court up to five pages in length to $5, for certifying copies of documents from $1 to $5 for first two pages and for retrieval of file not located on premises of court, the actual cost or $10, whichever is greater, effective July 1, 1993; P.A. 11-128 added Subdiv. (7) re $20 daily fee for copying with hand-held scanner; P.A. 12-45 substituted “fees” for “charges and costs”, “expense” for “cost”, and “except that” for “provided”, added Subdiv. (8) re $25 fee for digital copy of audio recording of hearing and made a technical change, effective January 1, 2013; P.A. 13-199 substituted references to Probate Court for references to court of probate, effective January 1, 2014.



Section 45a-110 - Payment of fees and expenses for settlement of decedent’s estate and fiduciary accounting.

(a) The fees and expenses provided for in connection with proceedings under section 45a-107 with respect to a decedent’s estate shall be paid for by the executor or administrator or, if there is no such fiduciary, by the transferee filing the succession tax return under section 12-359 or a tax return under section 12-392.

(b) The fees and expenses provided for in connection with proceedings under section 45a-108 with respect to an accounting shall be paid by the trustee, guardian, conservator or other fiduciary.

(c) In the case of any proceeding under sections 45a-106 to 45a-112, inclusive, commenced on motion of the court, such fees and expenses shall be paid by the party against whom such fees and expenses are assessed by the court.

(d) In all other cases, the petitioner shall pay the fees and expenses provided for by sections 45a-106 to 45a-112, inclusive, unless otherwise provided by law.

(P.A. 90-146, S. 6; P.A. 10-184, S. 2; P.A. 12-45, S. 6.)

History: P.A. 10-184 amended Subsec. (a) to add “or a tax return under section 12-392” and added “charges” throughout, effective June 8, 2010; P.A. 12-45 deleted references to costs and charges and made technical changes, effective January 1, 2013.



Section 45a-111 - Exemptions, waivers and reduction of fees and expenses.

(a) No fee or expense shall be charged for any proceedings in the settlement of the estate of any member of the armed forces who died while in service in time of war as defined in section 27-103.

(b) No fees or expenses shall be charged under sections 45a-106 to 45a-112, inclusive, or under section 45a-727 for adoption proceedings involving special needs children.

(c) If a petitioner or applicant to a probate court claims that unless his or her obligation to pay the fees and the necessary expenses of the action, including the expense of service of process, is waived, such petitioner or applicant will be deprived by reason of his or her indigency of his or her right to bring a petition or application to such court or that he or she is otherwise unable to pay the fees and necessary expenses of the action, he or she may file with the clerk of such probate court an application for waiver of payment of such fees and necessary expenses. Such application shall be signed under penalty of false statement, shall state the applicant’s financial circumstances, and shall identify the fees and expenses sought to be waived and the approximate amount of each. If the court finds that the applicant is unable to pay such fees and expenses, it shall order such fees and expenses waived. If such expenses include the expense of service of process, the court, in its order, shall indicate the method of service authorized and the expense of such service shall be paid from funds appropriated to the Judicial Department, except that, if funds have not been included in the budget of the Judicial Department for such expenses, such expenses shall be paid from the Probate Court Administration Fund.

(d) The court may, in its discretion, postpone payment of any entry fee or other fee or expense due under sections 45a-106 to 45a-112, inclusive, and enter any matter if it appears to the court that to require such entry fee or other fee or expense to accompany submission of the matter would cause undue delay or hardship, but in such case the applicant, petitioner or moving party shall be liable for the entry fee and all other fees and expenses upon receipt of an invoice therefor from the court.

(e) Any fee or expense charged under the provisions of sections 45a-106 to 45a-112, inclusive, shall not be subject to the tax imposed under chapter 219.

(P.A. 90-146, S. 7; P.A. 92-46, S. 2; P.A. 96-170, S. 14, 23; P.A. 97-90, S. 5, 6; P.A. 99-84, S. 14; P.A. 09-114, S. 17; P.A. 12-45, S. 7; P.A. 13-199, S. 6.)

History: P.A. 92-46 amended Subsec. (c) by adding provision that any fee waived under section shall be reimbursed to probate court by probate court administration fund; P.A. 96-170 amended Subsec. (c) by changing funding of costs of service of process from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 99-84 amended Subsec. (c) by deleting “under oath” and inserting “signed under penalty of false statement”; P.A. 09-114 amended Subsec. (c) to delete provisions re reimbursement of waived fees, effective January 1, 2011; P.A. 12-45 replaced references to costs with references to expenses, replaced references to charges with references to fees and expenses and made technical and conforming changes, effective January 1, 2013; P.A. 13-199 amended Subsec. (c) to substitute “probate court” for “court of probate” and amended Subsec. (d) to make a technical change, effective January 1, 2014.



Section 45a-112 - Entry fee and other fees and expenses when state is applicant, petitioner or moving party.

When the state or any of its agencies is an applicant, petitioner or moving party commencing a matter in a probate court, or is otherwise liable for the fees or expenses under sections 45a-106 to 45a-112, inclusive, the court shall accept such matter without the entry fee accompanying the filing thereof, and shall bill the entry fee or other fee or expense to the appropriate agency for subsequent payment, which payment shall be due and payable upon receipt of such bill.

(P.A. 90-146, S. 8; P.A. 12-45, S. 8; P.A. 13-199, S. 7.)

History: P.A. 12-45 replaced references to charges with references to fees or expenses, effective January 1, 2013; P.A. 13-199 substituted “probate court” for “court of probate”, effective January 1, 2014.



Section 45a-113 - Payment of costs by credit card. Service fee.

A person may pay any costs, fees, charges or expenses incurred under the provisions of sections 45a-106 to 45a-112, inclusive, by means of a credit card, and such person may be charged a service fee for any payment made by credit card. The service fee shall be determined by the Probate Court Administrator and shall not exceed any charge by the credit card issuer, including any discount rate. Payments by credit card shall be made at such time and under such conditions as the Probate Court Administrator may prescribe.

(P.A. 10-184, S. 4.)

History: P.A. 10-184 effective January 1, 2011.



Section 45a-113a - Refund for overpayment of costs.

Whenever a probate court determines that a refund is due an applicant, petitioner, moving party or other person for any overpayment of costs, fees, charges or expenses incurred under the provisions of sections 45a-106 to 45a-112, inclusive, the Probate Court Administrator shall, upon receipt of certification of such overpayment by the probate court that issued the invoice for such costs, fees, charges or expenses, cause a refund of such overpayment to be issued from the Probate Court Administration Fund.

(P.A. 10-184, S. 3; P.A. 11-128, S. 15; P.A. 13-199, S. 8.)

History: P.A. 10-184 effective January 1, 2011; P.A. 11-128 inserted “overpayment of”, effective July 8, 2011; P.A. 13-199 substituted “probate court” for “court” and “court of probate”, effective January 1, 2014.



Section 45a-113b - Payment of fees by credit card, charge card or debit card. Service fee.

Each court of probate may allow the payment of any fees charged by such court by means of a credit card, charge card or debit card and may charge the person making such payment a service fee for any such payment made by any such card. The fee shall not exceed any charge by the card issuer, including any discount rate.

(P.A. 13-247, S. 65.)

History: P.A. 13-247 effective July 1, 2013.



Section 45a-119 - (Formerly Sec. 45-7). Judge may call assistance.

In the determination of any matter pending before a court of probate, the judge may call to his assistance any judge of the Superior Court, any other judge of probate or the Probate Court Administrator who, personally or by his designee, shall assist the judge.

(1949 Rev., S. 6814; 1967, P.A. 558, S. 13; P.A. 77-452, S. 64, 72; P.A. 80-476, S. 10.)

History: 1967 act authorized judge to call upon probate court administrator for assistance; P.A. 77-452 deleted reference to abolished court of common pleas; P.A. 80-476 made minor changes in wording; Sec. 45-7 transferred to Sec. 45a-119 in 1991.

Provision existed in some form since 1716. 38 C. 479.



Section 45a-120 - (Formerly Sec. 45-10). Citation of another judge.

If any judge of probate declines to act or is disqualified from acting as judge of probate, or is absent or unable to discharge his duties, or if the office of judge of probate in any district becomes vacant, the Probate Court Administrator shall cite any judge of probate to act as judge of probate in the district to which he has been cited during such inability, absence or vacancy or in the matters in which the judge declines to act or is disqualified.

(1949 Rev., S. 6818; 1967, P.A. 558, S. 15; 1969, P.A. 323, S. 2; P.A. 80-476, S. 14.)

History: 1967 act made provisions applicable to suspensions of judges and required that probate court administrator, rather than clerk of probate court or judge of superior or common pleas court, cite judge to act as substitute; 1969 act deleted references to suspensions and added references to judges’ absence; P.A. 80-476 reworded provisions but made no substantive change; Sec. 45-10 transferred to Sec. 45a-120 in 1991.

Judge may cite, instead of clerk. 59 C. 354. Cited. 134 C. 606. Former provisions for suspension of judge of probate by chief court administrator unconstitutional. 157 C. 150.



Section 45a-121 - (Formerly Sec. 45-11). Judge cited may issue order in his own district.

Any judge of probate who is cited and qualified to act in another district may issue any order in his own district, as acting judge of the other district, as long as no prior hearing of adverse parties is required. Any such order shall be recorded in the records of the other district.

(1949 Rev., S. 6819; P.A. 80-476, S. 15.)

History: P.A. 80-476 reworded provisions but made no substantive change; Sec. 45-11 transferred to Sec. 45a-121 in 1991.



Section 45a-122 - (Formerly Sec. 45-4j). Three-judge court for probate matters. Appointment. Powers and duties.

On motion of any party to any matter heard on the record under section 51-72, or the judge of probate having jurisdiction over any matter heard on the record under section 51-72, the Probate Court Administrator shall appoint a three-judge court from among the several judges of probate to hear such matter. Such three-judge court shall consist of at least one person who is an attorney-at-law admitted to practice in this state. The judge of the court of probate having jurisdiction over such matter under the provisions of this section shall be a member, provided if such judge disqualifies himself, all three members of such court shall be appointed by the Probate Court Administrator. Such three-judge court shall have all the powers and duties of a judge of probate and shall be subject to all of the provisions of law as if it were a single-judge court. The judges of such court shall designate a chief judge from among their members. All records for any case before the three-judge court shall be maintained in the court of probate having jurisdiction over the matter.

(P.A. 81-349, S. 3, 5; P.A. 84-294, S. 1.)

History: P.A. 84-294 added phrase “to any matter heard on the record under section 51-72” after “party”; Sec. 45-4j transferred to Sec. 45a-122 in 1991.



Section 45a-123 - (Formerly Sec. 45-22). Referral to probate magistrate or attorney probate referee. Report. Hearing. Court decree.

(a)(1) In any matter pending in any court of probate, except an involuntary patient matter or involuntary commitment matter under chapter 319i, a temporary custody matter under part II of chapter 802h, or an involuntary representation matter under part IV of chapter 802h, the court may refer the matter, with the consent of the parties or their attorneys, to a probate magistrate or attorney probate referee assigned by the Probate Court Administrator pursuant to section 45a-123a to hear the matter.

(2) The probate magistrate or attorney probate referee to whom the matter is referred shall hear the matter and file a report with the court on his or her findings of fact and conclusions drawn therefrom not later than sixty days after the conclusion of such hearing. The probate magistrate or attorney probate referee may file an amendment to the report with the court prior to the date the court accepts, modifies or rejects the report pursuant to subdivision (4) of this subsection. Upon the filing of any report or amendment to a report under this subdivision, the probate clerk shall provide a copy of the report or amendment to the report to the parties and their attorneys.

(3) Any party aggrieved by a finding of fact or a conclusion drawn therefrom in a report or amendment to a report may file an objection with the court not later than twenty-one days after the date the report was filed pursuant to subdivision (2) of this subsection.

(4) At least twenty-one days after a report is filed pursuant to subdivision (2) of this subsection, the court shall hold a hearing on the report and any amendment to the report or objection filed pursuant to this subsection. Not later than thirty days after the conclusion of a hearing under this subdivision, the court shall determine whether to accept, modify or reject the report or any amendment to the report. If the court finds that the probate magistrate or attorney probate referee has materially erred in his or her findings or conclusions in such report or amendment or that there are other sufficient reasons why the report or amendment should not be accepted, the court shall, in the court’s discretion, modify or reject the report or amendment. If the court rejects the report and any amendment to the report, the court may hear and determine the matter or refer the matter to a different probate magistrate or attorney probate referee assigned by the Probate Court Administrator pursuant to section 45a-123a to hear the matter and report his or her findings of fact and conclusions drawn therefrom in accordance with subdivision (2) of this subsection, provided the parties or their attorneys consent to such referral. If the court accepts or modifies the report or amendment, the court shall issue a decree.

(5) The court shall give notice to the parties and their attorneys of the time and place of any hearing under this subsection.

(b) A probate magistrate or attorney probate referee assigned by the Probate Court Administrator pursuant to section 45a-123a may hear any matter referred to such probate magistrate or attorney probate referee by the truancy clinic established in section 45a-8c.

(c) Each probate magistrate and attorney probate referee shall be sworn to faithfully perform the duties of a probate magistrate or attorney probate referee, as the case may be, and shall have all the powers conferred by law upon judges of probate for procuring the attendance of witnesses and for punishing for contempt.

(1949 Rev., S. 6830; P.A. 80-476, S. 61; P.A. 96-173; P.A. 09-114, S. 18; P.A. 11-177, S. 2.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions but made no substantive change; Sec. 45-22 transferred to Sec. 45a-123 in 1991; P.A. 96-173 amended Subsec. (a) by deleting former provisions re appointment of committee and adding provision re appointment of disinterested person or former judge of probate, hearing of matter, report and findings, and amended Subsec. (c) by increasing fee from $5 to $250 per diem and adding provision re payment by Probate Court Administration Fund if party unable to pay fee; P.A. 09-114 amended Subsecs. (a) and (b) by replacing provisions re appointment of committee with provisions re referral of matters to probate magistrates or attorney probate referees and findings and reports of such magistrates and referees, and deleted former Subsec. (c) re committee fees, effective January 5, 2011; P.A. 11-177 added new Subsec. (b) re hearing of matters referred by the truancy clinic and redesignated existing Subsec. (b) as Subsec. (c), effective July 13, 2011.

Report of committee will not be rejected when unbalanced where lack of balance resulted from item which parties had agreed to and defendant made payments, chargeable to decedent, that exceeded discrepancy. 150 C. 637.



Section 45a-123a - Probate magistrates. Attorney probate referees. Qualifications. Nomination and appointment. Compensation. Report re referees.

(a)(1) There shall be probate magistrates for the purpose of hearing matters referred pursuant to section 45a-123. Any former judge of probate under seventy years of age, other than a judge of probate receiving a retirement allowance under section 45a-40 due to permanent and total disability, who is an elector of this state shall be eligible for nomination, appointment or assignment as a probate magistrate.

(2) The Probate Court Administrator may nominate former judges of probate who meet the requirements of this subsection to serve as probate magistrates. The Probate Court Administrator shall provide a list of such nominated former judges to the Chief Justice of the Supreme Court and update the list as necessary. The Chief Justice shall appoint probate magistrates from the list for a term of three years and inform the Probate Court Administrator of such appointments. The Probate Court Administrator shall assign probate magistrates pursuant to section 45a-123 from among the probate magistrates appointed by the Chief Justice.

(3) Each probate magistrate shall receive, for each day the probate magistrate is engaged as a probate magistrate, in addition to any retirement salary the probate magistrate is entitled to receive, an amount of fifty dollars per hour, not to exceed two hundred fifty dollars per day, for each day of service. Such service includes, but is not limited to, conducting hearings and preparing a report or amendment to a report pursuant to section 45a-123. Service as a probate magistrate shall not constitute credited service for purposes of health, retirement or other benefits. Amounts paid to a probate magistrate under this subdivision shall be paid from the Probate Court Administration Fund established under section 45a-82.

(b) (1) In addition to the probate magistrates appointed pursuant to subsection (a) of this section, there shall be attorney probate referees for the purpose of hearing matters referred pursuant to section 45a-123. Any individual who has been a member of the bar of this state in good standing for at least five years, is an elector of this state and is under seventy years of age shall be eligible for nomination, appointment and assignment as an attorney probate referee.

(2) The Probate Court Administrator may nominate individuals who meet the requirements of this subsection as attorney probate referees. Any judge of probate may submit to the Probate Court Administrator, on such form and in such manner as the Probate Court Administrator prescribes, a recommendation that the Probate Court Administrator nominate a specified individual as attorney probate referee, provided the individual meets the requirements of this subsection. The Probate Court Administrator shall consider any such recommendation prior to making a nomination under this subdivision, but shall not be bound by such recommendation. The Probate Court Administrator shall ensure geographic, racial and ethnic diversity among individuals nominated as attorney probate referee.

(3) The Probate Court Administrator shall provide a list of individuals nominated as attorney probate referee to the Chief Justice of the Supreme Court and update the list as necessary. The Chief Justice shall appoint attorney probate referees from the list for a term of three years and inform the Probate Court Administrator of such appointments. The Probate Court Administrator shall assign attorney probate referees pursuant to section 45a-123 from among the attorney probate referees appointed by the Chief Justice.

(4) No attorney probate referee shall receive compensation for his or her duties as an attorney probate referee.

(5) Not later than January 1, 2012, and annually thereafter, the Probate Court Administrator shall submit a report to the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary that includes (1) the number of attorney probate referees nominated, appointed and assigned under this subsection during the prior calendar year, and (2) an analysis of the geographic, racial and ethnic diversity of attorney probate referees nominated, appointed and assigned under this subsection during the prior calendar year. The report shall be submitted in accordance with section 11-4a.

(c) Each probate magistrate and attorney probate referee shall complete continuing education programs established for such magistrates and referees under regulations issued by the Probate Court Administrator pursuant to section 45a-77.

(d) No person shall be subject to the requirements of sections 45a-25 and 45a-26 with respect to judges of probate solely on the basis of such person’s nomination, appointment or assignment as a probate magistrate or an attorney probate referee.

(P.A. 09-114, S. 19; P.A. 10-32, S. 131.)

History: P.A. 09-114 effective January 5, 2011; P.A. 10-32 made a technical change in Subsec. (a)(2), effective January 5, 2011.



Section 45a-124 - (Formerly Sec. 45-30). Giving of orders of notice.

Any order of notice of a hearing or notice of the right to request a hearing in any proceeding in, or matter pending before, a court of probate, which is required by law to be given to interested persons, may be made by the judge, the clerk or the assistant clerk of such court of probate.

(1949 Rev., S. 6837; P.A. 80-476, S. 56; P.A. 98-219, S. 19.)

History: P.A. 80-476 rephrased provisions; Sec. 45-30 transferred to Sec. 45a-124 in 1991; P.A. 98-219 added phrase “or notice of the right to request a hearing”.

Cited. 8 CS 263; 22 CS 234.



Section 45a-125 - (Formerly Sec. 45-31). Manner of notice to be fixed by order of court.

Courts of probate may make any proper order for notice to be given to any person residing out of or absent from this state and, except as otherwise provided, to any person within the state to whom particular notice of any proceeding before such court is required by law. The notice given under the order shall be a legal notice to such person.

(1949 Rev., S. 6838; P.A. 80-476, S. 57.)

History: P.A. 80-476 made minor changes in wording; Sec. 45-31 transferred to Sec. 45a-125 in 1991.

Failure to give notice not jurisdictional defect. 77 C. 77; 81 C. 688. One receiving “legal notice” need not receive actual notice and loses right of appeal in one month. 96 C. 323.

Cited. 8 CS 262. Notice by publication is legal notice. 19 CS 104. Cited. 22 CS 234.



Section 45a-126 - (Formerly Sec. 45-32). Giving of public notice.

(a) Whenever public notice is required in any proceeding in, or matter pending before, a court of probate, except as provided in sections 45a-124 to 45a-127, inclusive, such notice shall be by publication in a newspaper having a circulation in the district in which the court is held, for the length of time which the court directs. The court may prescribe such further notice as it deems requisite.

(b) Notwithstanding subsection (a) of this section, notice by publication is not required if actual notice is received by all parties interested in a matter or proceeding unless such notice is requested by an interested party or is required by the court.

(1949 Rev., S. 6839; P.A. 80-476, S. 58; P.A. 93-279, S. 12, 20.)

History: P.A. 80-476 rephrased provisions; Sec. 45-32 transferred to Sec. 45a-126 in 1991; P.A. 93-279 added Subsec. (b) to provide that notwithstanding requirement, under Subsec. (a), of notice by publication, notice by publication is not required if actual notice is received by all parties unless such notice is requested by an interested party or required by the court, effective July 1, 1993.

Giving of this notice is sufficient although parties did not have actual notice. 96 C. 324; 107 C. 284. Cited. 163 C. 439.



Section 45a-127 - (Formerly Sec. 45-33). Special notice to be given on written request.

(a) Any person who is interested in any estate, trust or other matter pending in any court of probate, or who is interested in any application that may be made to any court of probate for the probating of a will or the granting of administration, may, in person or by attorney, file with the court a written request for special notice to be given to him or his attorney of any application to the court and of any order passed by the court of probate in such estate, trust or other matter. The request shall state the estate, trust or other matter, cause or proceeding of which notice is desired and the post-office address of the person desiring the notice. Thereupon the court of probate shall give notice to such person or his attorney of any hearing in such estate, trust or other matter at least seven days before the time assigned for the hearing, in whatever manner the court finds to be reasonable under the circumstances.

(b) Any request for a special notice in the matter of probating a will or granting administration, before any application is made therefor, shall be obligatory upon the court for a period of thirty days from the date of filing the same.

(1949 Rev., S. 6840; 1955, S. 2900d; 1961, P.A. 25; P.A. 80-476, S. 59.)

History: 1961 act required seven days’, rather than five days’, notice of hearing; P.A. 80-476 divided section into Subsecs. and rephrased provisions but made no substantive changes; Sec. 45-33 transferred to Sec. 45a-127 in 1991.

See Sec. 51-53 re giving of notice of decrees by clerk of the court.

Cited. 105 C. 603. Notice given by telegram unavailing to render court’s decree invalid. 139 C. 720. Cited. 186 C. 360.



Section 45a-128 - (Formerly Sec. 45-20). Reconsideration, modification or revocation of order or decree.

(a) Except as provided in subsection (e) of this section, any order or decree made by a court of probate ex parte may, in the discretion of the court, be reconsidered and modified or revoked by the court. Reconsideration may be made on the court’s own motion or, for cause shown satisfactory to the court, on the written application of any interested person. Such motion or application shall be made or filed before any appeal has been allowed or after withdrawal of all appeals which have been allowed. For the purposes of this section, an ex parte order or decree is an order or decree entered in a proceeding of which no notice is required to be given to any party and no notice is given.

(b) Except as provided in subsections (a) and (e) of this section, any order or decree other than a decree authorizing the sale of real estate made by a court of probate may, in the discretion of the court, be reconsidered and modified or revoked by the court, on the court’s own motion or on the written application of any interested person. Such application shall be made or filed within one hundred twenty days after the date of such order or decree and before any appeal is allowed or after withdrawal of all appeals. The court may reconsider and modify or revoke any such order or decree for any of the following reasons: (1) For any reason, if all parties in interest consent to reconsideration, modification or revocation, or (2) for failure to provide legal notice to a party entitled to notice under law, or (3) to correct a scrivener’s or clerical error, or (4) upon discovery or identification of parties in interest unknown to the court at the time of the order or decree.

(c) Upon any modification or revocation there shall be the same right of and time for appeal as in the case of any other order or decree.

(d) A hearing may be held in the discretion of the court on any motion or application for reconsideration, modification or revocation, and notice of the time and place of such hearing shall be given, in such manner as the court shall order, to all persons to whom notice of the order or decree to be reconsidered or notice of the hearings concerning such order or decree, was given, and to all persons by whom any such notice was waived, and to such other persons as the court may determine.

(e) Except as provided in section 45a-295, a decree or order made in reference to any estate may not be modified or revoked by a court of probate as to assets lawfully transferred or distributed prior to the date of issuance of notice of hearing on a motion or application for reconsideration of such decree or order, or, if the court determines not to hold any such hearing, prior to the date of the court’s order of revocation or modification.

(1949 Rev., S. 6828; P.A. 80-476, S. 60; P.A. 83-93.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions but made no substantive change; P.A. 83-93 revised provisions of section, deleting former provisions of Subsec. (a) and adding provisions re reconsideration, modification or revocation of any order or decree made by a court of probate; Sec. 45-20 transferred to Sec. 45a-128 in 1991.

Power to annul or modify orders made without notice or hearing may be necessarily implied. 31 C. 382. Verbal orders of distribution perfected by formal order unappealed from conclusive. 38 C. 271. Whether order appointing administrator can be revoked without notice, quaere. 39 C. 258. Court cannot admit new will after it has admitted one and estate is fully settled. 76 C. 418. Grants discretionary power to administrator discussed. 81 C. 681. Decree entered after notice given in compliance with the statutes and upon hearing is not ex parte, even as regards a party who had no actual notice. Id., 688; 129 C. 312. Power does not extend to final decree rendered after notice and hearing. 90 C. 530. Court of probate has no power to revoke order of distribution made after notice to parties, after appeal therefrom has been taken. 92 C. 25. Nor to set aside decrees ordering and accepting distribution although obtained by fraudulent concealment of husband’s statutory interest. 107 C. 284. Cited. 150 C. 109; 152 C. 205; Id., 530.

Cited. 9 CS 10; 23 CS 102.



Section 45a-129 - (Formerly Sec. 45-262). Examination of witnesses.

Any court of probate may, on its own motion or upon written application of any person having an interest in any matter before it, summon any person to appear and give testimony under oath relating to such matter. The attendance of any person who has been served with any subpoena may be secured by a capias.

(1949 Rev., S. 7038; 1949, S. 2941d; 1967, P.A. 312; P.A. 80-476, S. 62; P.A. 83-185; P.A. 84-294, S. 7.)

History: 1967 act specified that attendance of subpoenaed person may be secured by a capias; P.A. 80-476 divided section into Subsecs. and made minor wording changes; P.A. 83-185 amended Subsec. (a) by permitting any person having an interest in any matter to make application to summon witness and deleted Subsec. (b) re testimony of witness; P.A. 84-294 authorized probate court to act on its own motion; Sec. 45-262 transferred to Sec. 45a-129 in 1991.

Court may compel production of papers. 9 C. 198. Warrant directed to indifferent person, valid. 15 C. 260. Does not apply to mere indebtedness. 28 C. 416. Applies to coexecutors. 35 C. 116. Cited. 146 C. 252. Cited. 193 C. 180.



Section 45a-130 - (Formerly Sec. 45-19). Return of compliance with order of court.

When a court of probate orders any person to do any act, such person shall, upon compliance with the order, make written return to the court, which shall be prima facie evidence of the due execution of the order. The court may in its discretion require that such return be signed under penalty of false statement.

(1949 Rev., S. 6826; P.A. 77-12; P.A. 80-476, S. 63; P.A. 85-193, S. 1; P.A. 99-84, S. 15.)

History: P.A. 77-12 added exception re returns made by probate court employees; P.A. 80-476 rephrased provisions but made no substantive change; P.A. 85-193 provided that court may require return to be made under oath, deleting previous exception whereby probate court employees’ returns were not required to be under oath; Sec. 45-19 transferred to Sec. 45a-130 in 1991; P.A. 99-84 deleted “made under oath” and inserted “signed under penalty of false statement”.

Cited. 140 C. 594.

Failure to make a return of notice under oath to the probate court does not defeat the jurisdiction of the superior court to hear an appeal from such decree. 21 CS 352.



Section 45a-131 - (Formerly Sec. 45-16b). Participation of employees of certain state agencies in proceedings.

In any proceeding in the Probate Court in which the state is interested through the Department of Social Services, the Department of Administrative Services or the Department of Veterans’ Affairs, any employee of any such department shall be permitted to participate fully in the proceeding in the same manner as any other interested party before the court. The judge of the court shall not require that the state be represented by an attorney-at-law as a condition of participation.

(1969, P.A. 260; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 69, 70, 521, 610; P.A. 79-560, S. 15, 39; P.A. 80-476, S. 64; P.A. 93-262, S. 63, 87; P.A. 97-144, S. 4.)

History: P.A. 75-420 replaced welfare department with department of social services; P.A. 77-614 replaced department of finance and control with department of administrative services and, effective January 1, 1979, replaced department of social services with departments of income maintenance and human resources; P.A. 79-560 made technical corrections; P.A. 80-476 rephrased provisions; Sec. 45-16b transferred to Sec. 45a-131 in 1991; P.A. 93-262 changed reference to departments of income maintenance and human resources to department of social services, effective July 1, 1993; P.A. 97-144 added Department of Veterans’ Affairs to agencies which may participate in certain Probate Court proceedings.



Section 45a-132 - (Formerly Sec. 45-54). Appointment of guardian ad litem for minors and incompetent, undetermined and unborn persons.

(a)(1) Except as provided in subdivisions (2) and (3) of this subsection, in any proceeding before a court of probate or the Superior Court including the Family Support Magistrate Division, whether acting upon an appeal from probate or otherwise, the judge or magistrate may appoint a guardian ad litem for any minor or incompetent, undetermined or unborn person, or may appoint one guardian ad litem for two or more of such minors or incompetent, undetermined or unborn persons, if it appears to the judge or magistrate that one or more persons as individuals, or as members of a designated class or otherwise, have or may have an interest in the proceedings, and that one or more of them are minors, incompetent persons or persons undetermined or unborn at the time of the proceeding.

(2) No judge or magistrate may appoint a guardian ad litem for (A) a patient in a proceeding under section 17a-543 or 17a-543a, prior to a determination by a court of probate that the patient is incapable of giving informed consent under either of said sections, or (B) a respondent in a proceeding under sections 45a-644 to 45a-663, inclusive, prior to a determination by a court of probate that the respondent is incapable of caring for himself or herself or incapable of managing his or her affairs. No judge or magistrate may appoint a guardian ad litem for an applicant under section 45a-705a.

(3) No judge or magistrate may appoint a guardian ad litem for a conserved person in a proceeding under section 17a-543 or 17a-543a or sections 45a-644 to 45a-663, inclusive, unless (A) the judge or magistrate makes a specific finding of a need to appoint a guardian ad litem for a specific purpose or to answer specific questions to assist the judge or magistrate in making a determination, or (B) the conserved person’s attorney is unable to ascertain the preferences of the person, including preferences previously expressed by the person. Prior to appointing a guardian ad litem for a person under subparagraph (B) of this subdivision, the judge or magistrate may question the person to determine the person’s preferences or inability to express such preferences. If the judge or magistrate appoints a guardian ad litem under this subdivision, the judge’s or magistrate’s order shall (i) limit the appointment in scope and duration, and (ii) direct the guardian ad litem to take only the specific action required or to answer specific questions posed by the judge or magistrate, including questions designed to ascertain whether the attorney’s or conservator’s proposed course of action is the least restrictive means of intervention available to assist the person in managing his or her affairs or caring for himself or herself. Any appointment of a guardian ad litem under this subdivision shall terminate upon the guardian ad litem’s report to the judge or magistrate in accordance with the order appointing the guardian ad litem, or earlier upon the order of the judge or magistrate.

(4) For the purposes of this subsection, “conserved person”, “incapable of caring for himself or herself”, “incapable of managing his or her affairs”, “least restrictive means of intervention” and “respondent” have the meanings set forth in section 45a-644 and “conservator” means a conservator of the person or conservator of the estate, as those terms are defined in section 45a-644.

(b) The appointment of a guardian ad litem shall not be mandatory, but shall be within the discretion of the judge or magistrate.

(c) Any order or decree passed or action taken in any such proceeding shall affect all the minors, incompetent persons or persons thereafter born or determined for whom the guardian ad litem has been appointed, in the same manner as if they had been of the age of majority and competent and present in court after legal notice at the time of the action or the issuance of the order or decree.

(d) Any appointment of a guardian ad litem may be made with or without notice and, if it appears to the judge or magistrate that it is for the best interests of a minor having a parent or guardian to have as guardian ad litem some person other than the parent or guardian, the judge or magistrate may appoint a disinterested person to be the guardian ad litem.

(e) Except as provided in subdivisions (2) and (3) of subsection (a) of this section, when the appointment of a guardian ad litem is made in connection with the settlement of a decedent’s estate or the settlement of the account of a trustee or other fiduciary, the person so appointed shall be authorized to represent the minor or incompetent, undetermined or unborn person in all proceedings for the settlement of the estate or account and subsequent accounts of the trustee or other fiduciary, or until the person’s appointment is terminated by death, resignation or removal.

(f) The guardian ad litem may be removed by the judge or magistrate which appointed the guardian ad litem, without notice, whenever it appears to the judge or magistrate to be in the best interests of the ward or wards of the guardian.

(g) Any guardian ad litem appointed under the provisions of this section may be allowed reasonable compensation by the judge or magistrate appointing the guardian ad litem and shall be paid as a part of the expenses of administration.

(1949 Rev., S. 6861; 1951, S. 2902d; 1957, P.A. 210; P.A. 75-384, S. 7, 9; P.A. 76-436, S. 640, 681; P.A. 80-476, S. 65; P.A. 87-316, S. 6; P.A. 12-25, S. 1.)

History: P.A. 75-384 applied provisions to proceedings before the juvenile court; P.A. 76-436 omitted reference to proceedings before court of common pleas or juvenile court, those courts having been abolished, effective July 1, 1978; P.A. 80-476 rephrased provisions and divided section into Subsecs; P.A. 87-316 applied provisions to the family support magistrate division and substituted “judge or magistrate” for “court” where appearing; Sec. 45-54 transferred to Sec. 45a-132 in 1991; P.A. 12-25 amended Subsec. (a) to designate existing provisions as Subdiv. (1) and add exception re Subdivs. (2) and (3) therein, add Subdiv. (2) re appointment of guardian ad litem for patient in proceeding under Sec. 17a-543 or 17a-543a, or for respondent in proceeding under Secs. 45a-644 to 45a-663, add Subdiv. (3) re appointment of guardian ad litem for a conserved person in such proceedings, and add Subdiv. (4) re definitions, and amended Subsecs. (b), (e), (f) and (g) to make technical and conforming changes.

See Sec. 45a-754 re maintenance of records concerning guardianship in locked files.

Only appointed in behalf of infant respondents. 30 C. 285. Recognition of attorney representing infants as guardian ad litem held, under facts, equivalent to appointment. 93 C. 595. Cited. 128 C. 390. Probate court has power to appoint and fix compensation of a guardian ad litem in a proceeding for removal of guardian of the person. 140 C. 96. Cited. 147 C. 482; 156 C. 627. Children cannot choose their own guardian under statute, court may appoint. 158 C. 217. Cited. 180 C. 533.

Cited. 9 CA 413.

Cited. 3 CS 377; 17 CS 343. Considerations involved in setting compensation of guardian ad litem. 21 CS 181. Right of guardian ad litem to appoint counsel discussed. Id. The marriage of a minor resulting in his emancipation does not permit him to sue in his own name in a divorce proceeding, for such an exception should be made only through legislative action. Id., 376.

Subsec. (e):

Cited. 204 C. 760.

Annotations to present section:

Cited. 25 CA 741. Cited. 35 CA 449. Cited. 44 CA 225. Under Sec. 46b-136 and this section, court has broad discretion to appoint counsel and guardians ad litem for minor parties. 76 CA 693.

Cited. 42 CS 474.

Subsec. (a):

Cited. 241 C. 767.

Subsec. (b):

Cited. 241 C. 767.

Subsec. (f):

Cited. 241 C. 767.

Language of subsec. broad enough to permit court to extend appointment of guardian ad litem beyond duration of custody proceedings. 90 CA 744.



Section 45a-132a - Examination of allegedly incapable party. Refusal to undergo examination. Expense.

In any matter before a court of probate in which the capacity of a party to the action is at issue, the court may order an examination of the allegedly incapable party by a physician or psychiatrist or, where appropriate, a psychologist, licensed to practice in the state, except that a conserved person, as defined in section 45a-644, the respondent to an application for involuntary representation made under section 45a-648 or a respondent to an application for appointment of a temporary conservator made under section 45a-654 may refuse to undergo an examination ordered by the court under this section. The expense of such examination may be charged against the petitioner, the respondent, the party who requested such examination or the estate of the allegedly incapable party in such proportion as the judge of the court determines. If any such party is unable to pay such expense and files an affidavit with the court demonstrating the inability to pay, the reasonable compensation shall be established by, and paid from funds appropriated to, the Judicial Department, except that if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(P.A. 94-54; P.A. 96-170, S. 15, 23; P.A. 97-90, S. 5, 6; P.A. 07-116, S. 1.)

History: P.A. 96-170 changed funding of expense of examination from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 07-116 added exception for conserved persons and respondents to refuse to undergo examination and made technical changes.



Section 45a-133 - (Formerly Sec. 45-18). Adjournment of court in absence of judge.

Whenever a court of probate assigns a time for a hearing on any matter, and the judge of the court, for any cause, is not present at the time assigned, the clerk or assistant clerk of the court may adjourn the court as necessary.

(1949 Rev., S. 6825; P.A. 80-476, S. 16.)

History: P.A. 80-476 rephrased provisions but made no substantive change; Sec. 45-18 transferred to Sec. 45a-133 in 1991.



Section 45a-134 - Decisions of probate court in contested cases. Time limit.

Any judge of a probate court who has commenced a hearing in any contested case shall have power to continue the hearing and shall render a decision not later than one hundred twenty days from the completion date of the hearing. If a judge of a probate court fails to render a decision within one hundred twenty days from the completion date of the hearing, any party may petition the Probate Court Administrator for relief which may include reassignment of the case to another judge. Failure of a judge to render a decision in a timely manner does not deprive the court of jurisdiction over the case. The parties may waive the provisions of this section.

(P.A. 99-84, S. 34.)



Section 45a-135 - Matter before probate court may be proved by statement in writing subscribed under penalty of false statement. Form.

Whenever, under any provision of the general statutes or under any regulation adopted pursuant to the general statutes, any matter before a probate court is required or permitted to be supported, evidenced, established or proved by the sworn declaration, verification, certificate, statement, oath or affidavit, in writing of the person making the same, other than a deposition, an oath of office, an oath required to be taken before a specified official other than a notary public, an oath required pursuant to section 45a-747 or an affidavit submitted pursuant to section 45a-285, such matter may, with like force and effect, be supported, evidenced, established or proved by the unsworn declaration, certificate, verification or statement in writing of such person which is subscribed by him under penalty of false statement and dated, in substantially the following form:

“I declare (or certify, verify or state) under penalty of false statement that the foregoing is true and correct. Executed on (date).

(Signature)”

(P.A. 99-84, S. 33.)



Section 45a-136 - Recording of proceedings when recording not otherwise required.

Whenever, in any court of probate, a recording of the proceedings is not required to be made pursuant to any other provision of statute, upon the written request of a party or a party’s attorney, the judge of probate shall cause a recording to be made of the proceedings. A proceeding in which a recording has been made pursuant to this section shall not be deemed to be a hearing on the record for the purposes of section 45a-186a or a matter heard on the record for the purposes of section 45a-186b. The cost of any copy or transcript of such recording shall be charged against the person requesting it. Any recording under this section shall be made and retained in a manner approved by the Probate Court Administrator.

(P.A. 10-184, S. 7.)



Section 45a-139 - (Formerly Sec. 45-34a). Probate bonds. Waiver, when.

(a) As used in this title, except as otherwise provided, “bond” or “probate bond” means a bond with security given to secure the faithful performance by an appointed fiduciary of the duties of the fiduciary’s trust and the administration of and accounting for all moneys and other property coming into the fiduciary’s hands, as fiduciary, according to law.

(b) Except as otherwise provided, every bond or probate bond shall be payable to the state, shall be conditioned for the faithful performance by the principal in the bond of the duties of the principal’s trust and the administration of and accounting for all moneys and other property coming into the principal’s hands, as fiduciary, according to law, and shall be in such amount and with such security as shall be required by the judge of probate having jurisdiction pursuant to rules prescribed by the Supreme Court. If bond is required of a fiduciary, the fiduciary’s appointment shall not be effective until the bond has been accepted by the Court of Probate.

(c) A probate judge may waive the requirement of a bond if the assets of the estate are less than twenty thousand dollars, or if the amount of the estate which is not restricted by Probate Court order is less than ten thousand dollars.

(P.A. 80-227, S. 1, 24; P.A. 01-127, S. 4.)

History: P.A. 80-227 effective July 1, 1981; Sec. 45-34a transferred to Sec. 45a-139 in 1991; P.A. 01-127 made technical changes for purposes of gender neutrality in Subsecs. (a) and (b) and added Subsec. (c) re waiver of bond if assets of estate are less than $20,000 or if amount not restricted by court order is less than $10,000.

Section does not operate to extend applicability of a bond where bond was limited to misappropriation related to a real estate transaction, and not all misappropriations related to the estate, but rather Sec. 45a-164(b) applies. 269 C. 550.



Section 45a-140 - (Formerly Sec. 45-37). Prohibition on judges, officers and employees of Probate Court acting as sureties or issuing probate bonds.

A judge of probate or officer or employee of any court of probate shall not act as surety for, and shall not, personally or as agent for any surety or bonding company, issue a probate bond to any administrator, executor, trustee or other person required to furnish a bond in any proceeding pending before any judge of probate or court of probate.

(1949 Rev., S. 6844; P.A. 80-476, S. 67.)

History: P.A. 80-476 rephrased provisions and included prohibition against acting as surety by probate court judge, officer or employee; Sec. 45-37 transferred to Sec. 45a-140 in 1991.



Section 45a-141 - (Formerly Sec. 45-35). Substitution of new bond.

(a) The principal or the surety, or the heirs, executors or administrators of the surety, upon any bond taken by any court of probate, may make written application to the court for an order permitting or requiring a new bond to be given in place of the existing bond. Thereupon the court shall cause reasonable notice of the application to be given to the surety, if the application is made by the principal, or to the principal, if the application is made by the surety, his heirs, executors or administrators, and to all persons whom the court finds to be interested in the estate for the security of which the bond was given, to appear and be heard upon the application at a time and place stated in the notice.

(b) If, upon hearing, the court finds that to grant the application would not prejudice the estate, it may authorize the principal to give a new probate bond, or order him to give a new bond within a time which it may limit. If the principal, having been ordered to give a new bond, fails to do so within the time limited by the court, it may remove him and appoint another in his stead. If the new bond is given to the approval of the court, the surety on the original bond and his representatives shall not be liable for any breach of the bond committed after the court approves the bond.

(1949 Rev., S. 6842; P.A. 80-476, S. 69.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions but made no substantive changes; Sec. 45-35 transferred to Sec. 45a-141 in 1991.

A substituted bond covers money received while old bond is in force. 34 C. 112.



Section 45a-142 - (Formerly Sec. 45-39). Filing and recording bonds.

The Court of Probate shall cause all bonds taken by it to be filed and recorded. In case of the loss of any bond, a certified copy of the record of the bond shall be admissible in evidence.

(1949 Rev., S. 6846; P.A. 80-476, S. 70.)

History: P.A. 80-476 made minor changes in wording; Sec. 45-39 transferred to Sec. 45a-142 in 1991.



Section 45a-143 - (Formerly Sec. 45-36). Examination of estate. Removal of principal.

(a) The surety upon any bond taken by any court of probate, or any person interested in the bond, may at any time make written application to such court for an order requiring the principal to exhibit fully in writing before such court the condition of the estate held by him, so that it may be ascertained whether the estate is being properly managed. Thereupon the court shall cause reasonable notice of such application to be given to the principal. If, upon hearing, the court finds that such application was made in good faith, it shall make such order.

(b) If the principal refuses to obey such order or if, upon his obeying it, the court finds that the estate is not being properly managed by him, it shall remove him and appoint another in his place.

(1949 Rev., S. 6843; P.A. 80-476, S. 194.)

History: P.A. 80-476 divided section into Subsecs. and reworded provisions but made no substantive changes; Sec. 45-36 transferred to Sec. 45a-143 in 1991.

See Sec. 45a-242 re removal and replacement of fiduciaries.



Section 45a-144 - (Formerly Sec. 45-40). Action on probate bond by aggrieved person.

(a) Any person claiming to be aggrieved by the breach of a probate bond, as representative of the estate in connection with which the bond was given, or in his own right or in the right of himself and all others having an interest in the estate, may bring an action in the Superior Court or may apply to the court of probate in which the bond was given to recover for the breach in his own name.

(b) If an application is made or an action is brought by one not acting as a representative of the estate and the judge concludes that the action ought to be prosecuted, or the proceeding ought to be maintained, on behalf of all persons interested in the estate in connection with which the bond was given, the judge may order that the action shall be brought, or the proceeding shall be maintained, on behalf of all such persons; but, in that event, such persons need not be named in the writ, complaint or application.

(c) The judge shall require that the applicant or the person bringing the action give a bond, with sufficient surety, in an amount acceptable to the judge, in the nature of a probate bond. The bond shall be conditioned upon the applicant’s or plaintiff’s well and truly accounting for any moneys recovered in the action or proceeding and for his doings in connection with the action or proceeding and with the securing of payment of any moneys adjudged to be due. The bond shall be filed, with the endorsement of its acceptance, in the court of probate in which the estate is in settlement. If the application is made or the action is brought by a representative of the estate and the judge deems the bond already given by him sufficient to cover any amount which may be recovered in the action or proceeding, no additional bond need be required.

(d) The plaintiff in any action brought by him, or the applicant in any proceeding commenced by him, as representative of the estate or on his behalf and that of all persons interested in it shall account for any moneys recovered to the court of probate in which the estate is in settlement. The court may allow to the applicant or plaintiff a reasonable sum for his disbursements and services in the action or proceeding and in any subsequent proceedings to enforce payment of any sum recovered, to be paid from the amount recovered or by the estate.

(1949 Rev., S. 6847; P.A. 80-476, S. 71; P.A. 98-52, S. 8.)

History: P.A. 80-476 divided section into Subsecs. and reworded provisions; Sec. 45-40 transferred to Sec. 45a-144 in 1991; P.A. 98-52 amended section to provide person aggrieved by breach of bond may apply to probate court in which bond given and deleted specified conditions necessary for bringing action.

See Secs. 52-117, 52-190 re actions on probate bonds.

Subsec. (a):

Provides cause of action for three separate categories of plaintiff, including any person aggrieved “in his own right” and, accordingly, complaint of state licensed nursing home against defendant conservator for payment for services rendered stated legally sufficient cause of action. 257 C. 531.

Trial court improperly construed plaintiff’s complaint under section as a negligence cause of action. 58 CA 1.



Section 45a-145 - (Formerly Sec. 45-41). Enforcement of judgment on bond.

(a) Any representative of an estate or any person suing on his own behalf and that of all others interested in the estate, who secures a judgment upon a probate bond, may file a judgment lien in his own name as representative of the estate or as representing himself and all other interested persons. He may, with the permission of the judge of the court of probate in which the estate is in settlement, bring any proper action to enforce the lien. He may, by order of the court of probate secured as provided in section 45a-162, sell any such lien or any real property obtained by the enforcement of the lien or upon execution and he may release the lien by a certificate of discharge.

(b) If any person bringing such an action on his own behalf and that of all others interested in the estate dies or is guilty of a breach of duty, the court of probate in which the estate is in settlement may appoint some other person in his stead. Such other person shall, upon giving a bond as provided in section 45a-144, acceptable to the court, be vested with the same rights and subject to the same duties as the person in whose stead he is acting with reference to the action, the enforcement of any judgment recovered or lien thereon and the discharge of any such lien.

(1949 Rev., S. 6848; P.A. 80-476, S. 72.)

History: P.A. 80-476 divided section into Subsecs. and reworded provisions; Sec. 45-41 transferred to Sec. 45a-145 in 1991.



Section 45a-151 - (Formerly Sec. 45-231). Compromise and settlement of claims. Conveyance of real property.

(a) Upon application by executors, guardians, conservators, administrators and trustees appointed, or whose appointment has been approved, by the Court of Probate, the court may, after such notice as the court shall direct and hearing, authorize such fiduciaries to compromise and settle any doubtful or disputed claims or actions, or any appeal from probate in favor of or against the estates or persons represented by them.

(b) In order to accomplish such compromise or settlement, the court may, after deduction of attorney’s fees and costs, authorize such settlement as proposed by the fiduciary in a lump sum or in periodic payments to the estate, to an existing trust or to a newly created trust for the benefit of those represented by the fiduciary. Such trusts may include those created in compliance with Section 1917(d)(4) of the Social Security Act, 42 USC 1396p(d)(4), as from time to time amended. In the case of a gift or transfer in trust, any transfer to a court-approved trust created by a fiduciary shall be subject to continuing Probate Court jurisdiction as if it were a testamentary trust. In deciding whether the net settlement as proposed by the fiduciary is beneficial, the court shall consider the best interests of those represented by the fiduciary, and in the case of a decedent’s estate, the intention of the decedent. The court may also authorize the conveyance, with or without requiring a bond, of the whole or any part of, or any easement or other interest in, any real property situated in this state forming part of the trust estate or owned by any such trustee, executor or administrator or owned by any deceased person, ward, conserved person or incapable person for whom such an executor, guardian, conservator or administrator was appointed.

(1949 Rev., S. 7016; P.A. 80-476, S. 73; P.A. 98-52, S. 6; 98-219, S. 20; 98-232, S. 1; P.A. 07-116, S. 26.)

History: P.A. 80-476 divided section into Subsecs., rephrased provisions and substituted “real property” for “real estate”; Sec. 45-231 transferred to Sec. 45a-151 in 1991; P.A. 98-52 amended Subsec. (a) by deleting “public” before “notice”; P.A. 98-219 amended Subsec. (a) by deleting “trustees in insolvency” and “public” before “notice”; P.A. 98-232 amended Subsec. (b) by adding provision that court may, after deduction of attorneys’ fees and costs, authorize settlement in lump sum or periodic payments to an existing or newly created trust, and any gift or transfer to court-approved trust shall be subject to continuing probate court jurisdiction; P.A. 07-116 added reference to “conserved person” in Subsec. (b).

Controversy arising out of distribution of property under invalid will may be settled under this statute by conservator of a distributee. 71 C. 590. Claim for land may be settled by cash payment. 85 C. 50. Conclusiveness of finding that claim is doubtful; inclusion in order of claim not presented properly. 86 C. 470. Whether probate court may authorize compromise of right of a minor under a will, quaere. 110 C. 161. Extension by executor of time for payment of mortgage held by estate is not within scope of this statute. 116 C. 65. Purpose of this statute is to protect fiduciary in payment of doubtful claims. Id., 66; 127 C. 482; 133 C. 480. Agreement by conservator re distribution of surplus income from testamentary trust, properly submitted to probate court. 127 C. 222. Provision of will that probate court is to determine if beneficiary is entitled to receive income under trust, sustained. 131 C. 480. Cited. 134 C. 340. Section broad enough to include compromise settlement to avoid threatened appeal from the admission of will to probate. (Former statute.) 145 C. 634. Right of attorney to collect fee for effecting compromise under this section. 147 C. 225. Cited. Id., 406. Empowers probate court to settle disputed claims provided trustee recognized claim. 160 C. 415.

Cited. 13 CA 45.

Position of executor under this section. 7 CS 205.



Section 45a-152 - (Formerly Sec. 45-268a). Suit upon claims. Time limitation.

When any guardian, conservator or testamentary or other trustee required to account in a court of probate is unable to settle or adjust any claim against him as such, or when any such guardian, conservator or trustee and a claimant against him are unable to agree concerning the amount or validity of such claim, such guardian, conservator or trustee may give written notice to such claimant of the disallowance of his claim, wholly or in part. Unless such claimant commences a suit against such guardian, conservator or trustee within four months after such notice has been given, such claimant shall be barred of his claim against such guardian, conservator or trustee, except such part as has been allowed, and of any such claim against the estate or trust; but, if such creditor dies within such four months and before suit has been brought, a period of four months from his death shall be allowed to his executor or administrator within which to commence such suit.

(P.A. 80-476, S. 191.)

History: Sec. 45-268a transferred to Sec. 45a-152 in 1991.



Section 45a-153 - (Formerly Sec. 45-232). Submission of claims to arbitration.

(a) An executor, administrator, conservator, guardian, trustee in insolvency or trustee appointed, or whose appointment has been approved, by a court of probate, may apply in writing to the court of probate having jurisdiction of his trust for an order authorizing him to submit the matter in controversy to the arbitration of persons who are mutually agreed upon by the applicant and the other party to any matter in controversy which is described in subsections (a) and (b) of this section, if: (1) He has any claim in his capacity as such fiduciary, or on behalf of the interest which he represents, against any person or to any property; or (2) any person has any claim against or to any property which is in his control in his capacity as such fiduciary.

(b) The court may authorize the submission to arbitration following a hearing of which notice has been given to the parties in interest as ordered by the court.

(1949 Rev., S. 7017; P.A. 80-476, S. 74.)

History: P.A. 80-476 divided section into Subsecs. and restated provisions; Sec. 45-232 transferred to Sec. 45a-153 in 1991.

Cited. 7 CS 225.



Section 45a-154 - (Formerly Sec. 45-233). Award of arbitrators.

The award made upon submission to arbitration shall be in writing, signed by the arbitrator or arbitrators and returned to the Court of Probate. When the award is so made and accepted by the court and lodged on file, the award shall be final and binding upon all parties unless remonstrance is taken under section 45a-155.

(1949 Rev., S. 7018; P.A. 80-476, S. 75.)

History: P.A. 80-476 rephrased provisions and qualified provision making award final and binding by adding “unless remonstrance is taken under section 45-234”; Sec. 45-233 transferred to Sec. 45a-154 in 1991.



Section 45a-155 - (Formerly Sec. 45-234). Remonstrance against award. Refusal of court to accept award.

Any party interested may remonstrate against the acceptance of the arbitration award on any ground which would be sufficient to set aside such an award in a court of equity. If the allegations in the remonstrance are found to be true and sufficient, the court of equity shall refuse to accept the award, and the matter in controversy may again be submitted to arbitration, and the proceedings shall be the same as provided in sections 45a-153 and 45a-154 and this section.

(1949 Rev., S. 7019; P.A. 80-476, S. 76.)

History: P.A. 80-476 restated provisions but made no substantive change; Sec. 45-234 transferred to Sec. 45a-155 in 1991.



Section 45a-156 - (Formerly Sec. 45-235). Costs of arbitration.

(a) The fees for the services of the judge of probate shall be paid by the applicant.

(b) The fees and charges of the arbitrator or arbitrators shall be taxed by the judge and apportioned by him between the parties as he judges proper and shall be paid by them according to the apportionment.

(c) Other costs shall not be allowed.

(1949 Rev., S. 7020; P.A. 80-476, S. 77.)

History: P.A. 80-476 divided section into Subsecs. and restated provisions; Sec. 45-235 transferred to Sec. 45a-156 in 1991.



Section 45a-162 - (Formerly Sec. 45-236). Sale of choses in action and other property.

Before the final settlement of any estate, the Court of Probate may order the sale of the credits and choses in action belonging to such estate, and may at any time order the sale of personal property, and in the case of an insolvent debtor’s estate of all or any property, as it finds for the interest of the estate, in a manner and after notice which it judges reasonable. The court, in making orders for the sale of the property described in this section, may order it to be sold at public or private sale at the discretion of the person authorized to make the sale. After a hearing the court may authorize that the property be sold to the fiduciary either directly or under the provisions of section 45a-163, except that if a public sale is ordered, the fiduciary may be the purchaser only if the sale is made under section 45a-163. In the case of any proposed sale to a fiduciary, any notice sent to interested parties and any public notice shall indicate that the fiduciary is the proposed purchaser.

(1949 Rev., S. 7021; P.A. 80-476, S. 78; P.A. 83-87, S. 1.)

History: P.A. 80-476 restated provisions and substituted “property” for “estate” in some instances; P.A. 83-87 added provisions re purchase of property by fiduciary; Sec. 45-236 transferred to Sec. 45a-162 in 1991.

Order of sale extends to all property known to court, even if not inventoried. 2 D. 316. Avails of sale of real estate in hands of removed executor should be paid to successor. 17 C. 420. Sale must be for cash. 21 C. 285. If husband elects to accept provisions in will, he cannot thereafter, as executor, obtain order to sell estate to make up his statutory share. 64 C. 352. Order of sale will not justify exchange. 77 C. 374. Order of sale to pay debts will not justify sale after final accounting. Id.; 81 C. 94. Court should not order a sale where it will compel one legatee to buy or sell an interest at a loss. Id., 95. Private sale should have public notice. 134 C. 334. Sale of estate personal property, though approved by probate court, may be reviewed de novo by appellate court; former doctrine of discretion of probate court reversed. 158 C. 286.



Section 45a-163 - (Formerly Sec. 45-237). Sale of personal property by other than fiduciary.

(a) Upon the written application of any fiduciary described in section 45a-164, after such notice which the court may order and after hearing, the Court of Probate may authorize a person other than the fiduciary to sell the whole or any part of or any interest in any personal property of any incapable person, minor, missing person, deceased person or trustee, or any property to which the fiduciary may hold legal title in such capacity, if: (1) Such person has first given a probate bond that he will faithfully administer and account for the proceeds of the sale according to law; and (2) the court finds that to grant the application would be in the best interests of the parties in interest. If any party having an interest in such personal property is not in being or is not ascertained or is under a disability, the court shall appoint a guardian ad litem to represent the interest of such party at the hearing, unless such party already is represented by a guardian or by a conservator. Such order, and the sale thereunder, shall be conclusive upon all persons then or thereafter existing whose interests have been so represented.

(b) The person selling the personal property shall pay to the fiduciary the sum for which such personal property was sold.

(c) The Court of Probate shall direct whether the sale shall be public or private, and, if public, the notice thereof which shall be given, and, if private, may authorize the sale at a price and upon terms, including such mortgage or mortgages, as it considers reasonable or advisable.

(1949, S. 2937d; P.A. 80-476, S. 79; P.A. 83-87, S. 2; P.A. 98-219, S. 21.)

History: P.A. 80-476 divided section into Subsecs., restated provisions and substituted “personal property” for “personal estate”; P.A. 83-87 amended Subsec. (c) by deleting provision re purchase of personal property by fiduciary; Sec. 45-237 transferred to Sec. 45a-163 in 1991; P.A. 98-219 amended Subsec. (a) by deleting “public notice and other” and inserted “such” before “notice”.



Section 45a-164 - (Formerly Sec. 45-238). Sale or mortgage of real property.

(a) Upon the written application of the conservator of the estate of any person, guardian of the estate of any minor, temporary administrator, administrator or trustee appointed by the court, including a trustee of a missing person, or the executor or trustee under any will admitted to probate by the court, after such notice as the court may order and after hearing, the court may authorize the sale or mortgage of the whole or any part of, or any easement or other interest in, any real property in this state of such person, minor, missing person, deceased person or trustee, or of any real property the legal title to which has been acquired by such temporary administrator, administrator, executor or trustee, if the court finds it would be for the best interests of the parties in interest to grant the application.

(b) The court may empower the conservator, guardian, temporary administrator, administrator, executor or trustee to execute a conveyance of such property or to execute a note and a mortgage to secure such property upon giving a probate bond faithfully to administer and account for the proceeds of the sale or mortgage according to law, unless the court finds that there is in force, for such fiduciary, a probate bond in an amount and with security determined in accordance with section 45a-139 or unless the bond is dispensed with in accordance with section 45a-169. The application shall set forth a description of the property to be sold or mortgaged.

(c) After a hearing, the court may authorize that the property be sold to the fiduciary either directly or under the provisions of section 45a-167, except that if a public sale is ordered, the fiduciary may be the purchaser only if the sale is made under section 45a-167. In the case of any proposed sale to a fiduciary, any notice shall indicate that the fiduciary is the proposed purchaser.

(d) If any person having an interest in such real property is not in being or is not ascertained or is under a disability, the court shall appoint a guardian ad litem to represent the interests of such person at the hearing. A guardian ad litem shall not be necessary if such person is represented by a guardian or by a conservator, unless the sale of the property is to such guardian or conservator or such guardian or conservator has a potential conflict as an applicant or otherwise.

(e) The order and the sale or mortgage under the order shall be conclusive upon all persons then or thereafter existing whose interests have been so represented.

(1949 Rev., S. 7022; P.A. 80-227, S. 18, 24; 80-476, S. 80; P.A. 83-87, S. 3; P.A. 91-49, S. 1; P.A. 96-91, S. 1; P.A. 98-219, S. 22.)

History: P.A. 80-227 deleted references to overseers appointed under Sec. 54-37 in provision re powers to make application and to execute conveyances and clarified requirement for probate bond by allowing for possibility that such a bond is already in force or has been waived, effective July 1, 1981; P.A. 80-476 divided section into Subsecs., restated provisions and generally substituted “property” for “estate”; P.A. 83-87 inserted new Subsec. (c) re sale of real property to fiduciary, relettering former Subsecs. (c) and (d) accordingly; Sec. 45-238 transferred to Sec. 45a-164 in 1991; P.A. 91-49 amended Subsec. (a) by deleting references to incapable person and amended Subsec. (d) to provide that a guardian ad litem shall not be necessary if person is represented by guardian or conservator, unless sale of property is to guardian or conservator or guardian or conservator has potential conflict of interest; P.A. 96-91 amended Subsecs. (a) and (b) by adding temporary administrators to list of persons who may be authorized to sell or mortgage real property; P.A. 98-219 amended Subsec. (a) by deleting “public notice and other notice which” and inserted “such notice as” and amended Subsec. (c) by deleting “sent to interested parties and any public notice”.

Sale of real estate under former statutes: Sale of insolvent estate cannot be attacked by showing that claims allowed by commissioners were unjust. 2 R. 270. Court cannot appoint person other than administrator to sell real estate; 4 D. 140; but see Sec. 45-244. Power to sell land does not carry with it power to create easement in other land. 5 D. 92. Return not necessary to validity of sale. Id., 213. Decree invalidating order of sale, when not a bar to procuring subsequent order. 1 C. 53. Order of sale valid on its face cannot be collaterally attacked. Id., 469. Court cannot order sale of real estate to pay legacy; 4 C. 166; 9 C. 14; but see Sec. 45-271c. Order of sale only authorizes such instrument as is legally proper for conveyance of estate. 4 C. 512; 6 C. 269. Order to sell must be strictly followed. 6 C. 387. Not necessary to state in deed reasons why sale was ordered. 10 C. 87. Consideration may be less than sum named in the order. 22 C. 276. A new order not necessary where an invalid sale is made under a valid order. 27 C. 239. Order requiring notice to be published in county, but actually published in district, sufficient. 49 C. 428. Whether real estate should be sold is in sound discretion of court. 60 C. 67. Cited. 63 C. 352. Order of sale without notice of hearing invalid. 67 C. 8. Statute to be strictly followed. 68 C. 412. Effect of sale on rights of heirs; 84 C. 212; of devisees; 90 C. 143. Sale subject to dower. 72 C. 256. Failure to distribute surplus breach of bond herein required, not of administration bond. 77 C. 75; 82 C. 308. Administrator can defend against his agreement to sell land, on ground that court refused to order sale, though such refusal based on facts he laid before court. 80 C. 227. In case of fraud by administrator in sale, remedy on bond is cumulative. 81 C. 127. Power of court to order sale for purpose of distribution. 84 C. 212; 87 C. 85. Limitation of time within which order for sale may be effectual against heir in possession. 7 Wheat. 59; 90 C. 562. Sale of real estate before termination of life estate does not change nature of proceeds; they remain real estate under this statute. 98 C. 333. Proceeds of sale of real estate cannot be charged with expenses, debts or legacies which would not have been chargeable against the real estate if not sold. 105 C. 238. Public notice of private sale not required since 1921 act. Id., 687. Cited. 109 C. 315; 121 C. 112.

Sale or mortgage by conservator: Conservator can sell real estate only under authority of court. 5 C. 286. Must sell for cash. 21 C. 290, 292. General statement of authority in deed held sufficient. 25 C. 1. Recitation in deed of authority to sell sufficient. 27 C. 529. Acceptance of return of sale held not conclusive. 33 C. 347. Cited. 67 C. 195. Who may recover for fraud by conservator in such sale. 81 C. 131. Conservator has no power to borrow money on credit of ward’s estate, except by order of court. 85 C. 279.

Sale or mortgage of trust estates: General reference in deed to authority sufficient. 27 C. 528. Proceeds of sale are covered by trustee’s bond. 77 C. 75. Where several are appointed trustees and only one qualifies, though will gives power to sell, order of court should be secured. 80 C. 673. Orders for sale where, in certain contingency, will gives trustee power, merely determine existence of contingency. 81 C. 171. Trustee cannot sell property to facilitate distribution, without order of court. 89 C. 283. Court may order sale under this statute although period provided by will in which trustee could sell has elapsed; 105 C. 286; but otherwise if will contains an express prohibition against selling. Id., 278. Power to sell given in will does not include power to mortgage. Id., 286. Proceeds of mortgage may be used for improvement of real estate damaged by fire. 109 C. 199. Mere fact that sale of real estate is not necessary to pay debts does not make order of sale by probate court invalid. 135 C. 20. Cited. 140 C. 594; 143 C. 716.

Conservatrix may not bind ward’s estate in implied contract with real estate agent for sale of ward’s property without probate court approval. 155 C. 119. Empowers probate court to authorize sale of estate land but does not provide for counsel fees. 160 C. 415. Statute contemplates an open and fair sale in the best interest of the parties in interest and plaintiff who offered to purchase estate asset is entitled to due process in the court approving the sale. 180 C. 511. Cited. 186 C. 67; Id., 360. Cited. 208 C. 606. Cited. 209 C. 260.

Cited. 4 CA 436. Cited. 11 CA 297.

Conservator may sell property of ward only on authority of probate court. 7 CS 225. Conditions for denial of application to sell. 13 CS 14. Court may order sale or mortgage to satisfy debts and charges subject to the conditions of Sec. 45-175 (45-271b). 17 CS 501. Cited. 40 CS 484.

Subsec. (a):

Cited. 186 C. 63.

Cited. 20 CA 58.

Subsec. (b):

Cited. 20 CA 58.

Annotations to present section:

Subsec. (a):

Cited. 24 CA 582. Probate Court not required to hold public hearing to give potential bidders an opportunity to comment on bidding procedure. 66 CA 591.

Subsec. (b):

Limits application of a bond to the misappropriation related to a real estate transaction, and not all misappropriations related to the estate, where bond form was marked to indicate the restricted nature of the bond and there was no evidence that a global bond was intended. 269 C. 550.



Section 45a-165 - (Formerly Sec. 45-243). Sale or mortgage of real property by successor to original appointee or survivor of appointees.

(a) When any conservator, guardian, administrator, executor or trustee, who has been authorized under the provisions of sections 45a-164 to 45a-169, inclusive, and 45a-428 to sell or mortgage any real property, has died, resigned or been removed without having sold or mortgaged such real property, the court of probate by which such sale or mortgage was authorized may, upon written application by his duly appointed successor, authorize the sale or mortgage of the real property remaining unsold or unmortgaged upon his giving such probate bond, if any, and upon such further notice, if any, as said court orders.

(b) The court may likewise, upon similar application, authorize the survivor or survivors, as the case may be, of two or more executors, administrators, trustees, conservators or guardians to sell or mortgage any real property that the original fiduciaries were authorized to sell or mortgage upon giving such probate bond, if any, and upon such further notice, if any, as the court orders.

(1949 Rev., S. 7027; P.A. 80-227, S. 19, 24; 80-476, S. 81.)

History: P.A. 80-227 removed overseers appointed pursuant to Sec. 54-37 from purview of section, effective July 1, 1981; P.A. 80-476 divided section into Subsecs., substituted “real property” for “real estate” and made other slight changes in wording; Sec. 45-243 transferred to Sec. 45a-165 in 1991.



Section 45a-166 - (Formerly Sec. 45-241). Public or private sale of real property. Distribution of proceeds. Validation of sale.

(a) The Court of Probate in ordering a sale under the provisions of sections 45a-164 to 45a-169, inclusive, and 45a-428 shall direct whether the sale shall be public or private. If a public sale is directed, the court shall direct the notice thereof which shall be given. If a private sale is directed, the court may, if it appears to be for the best interests of the estate, determine the price and the terms of the sale, including purchase money mortgage or mortgages, as it considers reasonable and advisable.

(b) The net proceeds of the sale shall be divided or distributed in the same manner as such real property would have been divided or distributed if it had not been sold.

(c) If a court of probate fails to direct whether the sale is to be public or private as required by subsection (a) of this section and authorizes a sale to be either public or private subject to the discretion of the fiduciary, a sale conducted pursuant to that order is as valid as if the court had not failed to direct whether the sale is to be public or private.

(1949 Rev., S. 7025; 1949, S. 2939d; P.A. 80-476, S. 82; P.A. 99-238, S. 6, 8; P.A. 00-84, S. 3, 6.)

History: P.A. 80-476 divided section into Subsecs. and restated provisions; Sec. 45-241 transferred to Sec. 45a-166 in 1991; P.A. 99-238 added Subsec. (c) re validity of sale pursuant to order if court fails to direct whether sale to be public or private, effective July 1, 2000; P.A. 00-84 revised effective date of P.A. 99-238 to specify applicability of section as amended by that act to errors, irregularities and omissions occurring on or after January 1, 1999, effective July 1, 2000.

Probate court ordered a public sale of real estate of an estate “by sealed bids to be received by the court”. Held not a public sale. A public sale is one made at auction to highest bidder. Order of court was void. 135 C. 20. Only persons affected by an order approving the sale of property constituting an asset of an estate are those to whom the estate will be distributed or creditors, if the estate is insolvent. 142 C. 379. Cited. 186 C. 360.

Cited. 4 CA 436. Cited. 20 CA 58.

Annotations to present section:

Subsec. (a):

Cited. 24 CA 582. Probate Court not required to hold public hearing to give potential bidders an opportunity to comment on bidding procedure. 66 CA 591.



Section 45a-167 - (Formerly Sec. 45-244). Sale of real property by other than fiduciary.

(a) Any court of probate to which an application to sell real property has been made under the provisions of section 45a-164, may authorize a person other than the fiduciary to sell it in accordance with the provisions of sections 45a-164 and 45a-166 if such person has given a probate bond and if a probate bond is in force for the fiduciary in accordance with section 45a-164, unless exempted therefrom under section 45a-169.

(b) Such person selling the real property shall pay to the fiduciary the sum for which such real property was sold.

(1949 Rev., S. 7028; P.A. 80-227, S. 20, 24; 80-476, S. 83; P.A. 83-87, S. 4.)

History: P.A. 80-227 rephrased provision re probate bonds and deleted clause requiring that person other than fiduciary making sale “will faithfully administer and account for the avails of such sale according to law”, effective July 1, 1981; P.A. 80-476 divided section into Subsecs., rephrased provisions and substituted “real property” for “real estate”; P.A. 83-87 deleted provision permitting fiduciary to be a purchaser of real property; Sec. 45-244 transferred to Sec. 45a-167 in 1991.

Failure to follow statute makes sale voidable and even though sale is made through intermediate conveyance to third party, relief lies in superior court. 105 C. 560. Effect and intent of former statute. 127 C. 480. Cited. 134 C. 334. Action of court in receiving and recording a return of sale is ministerial and no appeal lies. 140 C. 594.

Not obligatory upon an executor to proceed under section; he may sell to himself and such sale will not be void but if challenged, the burden is on him to show that the transaction was fair and equitable. 13 CS 114.



Section 45a-168 - (Formerly Sec. 45-242). Mortgage of real property: Amount and interest rate. Liability of fiduciary.

(a) An application to mortgage real property made under the provisions of sections 45a-164 to 45a-169, inclusive, and 45a-428 shall set forth the amount of money necessary to be raised and the purposes for which the money is required.

(b) The order of the court upon the application to mortgage shall fix the amount for which the mortgage may be given and the rate of interest which may be paid thereon.

(c) The note and mortgage legally executed by such conservator, guardian, administrator, executor, trustee or overseer shall bind the estate, but shall not bind such fiduciary individually.

(1949 Rev., S. 7026; P.A. 80-476, S. 84.)

History: P.A. 80-476 divided section into Subsecs., substituted “real property” for “real estate” and made other minor changes in wording; Sec. 45-242 transferred to Sec. 45a-168 in 1991.

Former statute cited. 120 C. 671.



Section 45a-169 - (Formerly Sec. 45-240). When probate bond not required.

The Court of Probate may dispense with the requirement of a probate bond as set forth in sections 45a-162 to 45a-169, inclusive, if: (1) The fiduciary is a bank or trust company authorized to do business and maintaining a place of business in this state; (2) the fiduciary is a foreign bank or trust company which has qualified and been approved as such fiduciary; (3) the fiduciary is excused by the will from giving a probate bond; or (4) the Court of Probate determines that a bond is not required for the protection of interested parties.

(1949 Rev., S. 7024; P.A. 73-254; P.A. 80-476, S. 85.)

History: P.A. 73-254 authorized court to waive probate bond requirement if it determines the bond to be unnecessary “for the protection of interested parties”; P.A. 80-476 restated provisions but made no substantive change; Sec. 45-240 transferred to Sec. 45a-169 in 1991.

Cited. 140 C. 594.



Section 45a-175 - (Formerly Sec. 45-267). Jurisdiction of accounts of fiduciaries. Appointment of auditor to examine accounts, when.

(a) Courts of probate shall have jurisdiction of the interim and final accounts of testamentary trustees, trustees appointed by the courts of probate, conservators, guardians, persons appointed by probate courts to sell the land of minors, executors, administrators and trustees in insolvency, and, to the extent provided for in this section, shall have jurisdiction of accounts of the actions of trustees of inter vivos trusts and attorneys-in-fact acting under powers of attorney.

(b) A trustee or settlor of an inter vivos trust or an attorney-in-fact or the successor of the trustee, settlor or attorney-in-fact or the grantor of such power of attorney or his legal representative may make application to the court of probate for the district where the trustee, or any one of them, or the attorney-in-fact has any place of business or to the court of probate for the district where the trustee or any one of them or the settlor or the attorney-in-fact or the grantor of the power resides or, in the case of a deceased settlor or grantor, to the court of probate having jurisdiction over the estate of the settlor or grantor or for the district in which the settlor or grantor resided immediately prior to death for submission to the jurisdiction of the court of an account for allowance of the trustee’s or attorney’s actions under such trust or power.

(c) (1) Any beneficiary of an inter vivos trust may petition a court of probate having jurisdiction under this section for an accounting by the trustee or trustees. The court may, after hearing with notice to all interested parties, grant the petition and require an accounting for such periods of time as it determines are reasonable and necessary on finding that: (A) The beneficiary has an interest in the trust sufficient to entitle him to an accounting, (B) cause has been shown that an accounting is necessary, and (C) the petition is not for the purpose of harassment.

(2) A court of probate shall have jurisdiction to require an accounting under subdivision (1) of subsection (c) of this section if (A) a trustee of the trust resides in its district, (B) in the case of a corporate trustee, the trustee has any place of business in the district, (C) any of the trust assets are maintained or evidences of intangible property of the trust are situated in the district, or (D) the settlor resides in the district or, in the case of a deceased settlor, resided in the district immediately prior to death.

(3) As used in subdivision (1) of subsection (c) of this section, “beneficiary” means any person currently receiving payments of income or principal from the trust, or who may be entitled to receive income or principal or both from the trust at some future date, or the legal representative of such person.

(d) The action to submit an accounting to the court, whether by an inter vivos trustee or attorney acting under a power of attorney or whether pursuant to petition of another party, shall not subject the trust or the power of attorney to the continuing jurisdiction of the Probate Court.

(e) If the court finds such appointment to be necessary and in the best interests of the estate, the court upon its own motion may appoint an auditor to be selected from a list provided by the Probate Court Administrator, to examine accounts over which the court has jurisdiction under this section, except those accounts on matters in which the fiduciary or cofiduciary is a corporation having trust powers. The Probate Court Administrator shall promulgate regulations in accordance with section 45a-77 concerning the compilation of a list of qualified auditors. Costs of the audit may be charged to the fiduciary, any party in interest and the estate, in such proportion as the court shall direct if the court finds such charge to be equitable. Any such share may be paid from the fund established under section 45a-82, subject to the approval of the Probate Court Administrator, if it is determined that the person obligated to pay such share is unable to pay or to charge such amount to the estate would cause undue hardship.

(f) Upon the allowance of any such account, the court shall determine the rights of the fiduciaries or the attorney-in-fact rendering the account and of the parties interested in the account, subject to appeal as in other cases. The court shall cause notice of the hearing on the account to be given in such manner and to such parties as it directs.

(g) In any action under this section, the Probate Court shall have, in addition to powers pursuant to this section, all the powers available to a judge of the Superior Court at law and in equity pertaining to matters under this section.

(1949 Rev., S. 7051; 1963, P.A. 480; 1969, P.A. 209, S. 1; P.A. 74-21, S. 1, 2; P.A. 77-489; P.A. 80-476, S. 86; P.A. 87-333, S. 1; P.A. 89-79; P.A. 96-202, S. 4; P.A. 97-90, S. 3; P.A. 98-52, S. 5.)

History: 1963 act added provisions re trustee’s application to submit an account of inter vivos trust and deleted reference to “annual, interim or final” accounts in provision re court’s determination of fiduciaries’ rights; 1969 act deleted initial reference to annual accounts of testamentary trustees; P.A. 74-21 specified that in cases involving deceased settlors, application is made to probate court having jurisdiction over settlor’s estate; P.A. 77-489 added provisions re court’s jurisdiction over accounts of actions of “attorneys-in-fact acting under powers of attorney created in accordance with section 45-69o”; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 87-333 inserted new Subsec. (d) re appointment of auditor to examine accounts, promulgation of regulations re compilation of list of qualified auditors and charge of costs of audit to fiduciary, any party in interest and the estate as court deems equitable or payment of charge from fund under Sec. 45-4h if charge to person or estate would cause undue hardship, relettering as necessary; P.A. 89-79 inserted new Subsec. (c) permitting beneficiary of inter vivos trust to petition court having jurisdiction for an accounting by trustee and to permit court to grant such petition upon certain findings, relettering previously existing Subsecs. accordingly; Sec. 45-267 transferred to Sec. 45a-175 in 1991; P.A. 96-202 amended Subsecs. (a) and (d) by deleting phrase “created in accordance with section 45a-562” after “powers of attorney” and amended Subsec. (b) by adding “or the successor of the trustee or attorney-in-fact”; P.A. 97-90 added new Subsec. (g) re powers of Probate Court to include powers available to Superior Court re accountings; P.A. 98-52 amended Subsec. (b) by adding “or any one of them”, deleting “his or its principal” and inserted “any” and added “or for the district in which the settlor or grantor resided immediately prior to death” and amended Subsec. (c)(2) by adding “or in the case of a deceased settlor, resided in the district immediately prior to death”.

Allowance of sum in gross improper. 4 D. 140; 30 C. 208; 34 C. 303. Decree allowing account not impeachable in suit on bond. 4 D. 221; 16 C. 318. Probate Court has jurisdiction of every item of account. 8 C. 90; 16 C. 318. Oath to account necessary. 8 C. 424. Executor may be made to account for avails of real estate. 13 C. 506. Every sum collected but not inventoried should appear in account. 21 C. 243. Ascertained future expenses may be allowed. Id., 556. Unnecessary expenses not allowable items. 27 C. 238. Claim against administrator for services rendered gives claimant no right of appeal from account disallowing such claim. 28 C. 415. Expenses of administration are personal charges against executors. Id., 550. Decree accepting account has all the elements of a final judgment. 31 C. 382; but see 32 C. 560; 36 C. 186. Previous errors may be corrected in final account. 35 C. 123; 49 C. 534. Account cannot be settled in Superior Court in suit on bond. 36 C. 295. Acceptance of final account as settlement of estate. 72 C. 555; 77 C. 374; 78 C. 517. Percentage charge by administrator; lump sum for “traveling expenses”. 73 C. 639. Correction of final account to include property omitted from inventory. 84 C. 659. Accounting in case of change of capacity from administrator to guardian. 80 C. 111. Account should be read in connection with inventory. Id., 620. Accounting in case of change of capacity from executor to trustee. 111 U.S. 566. What are administration expenses; taxes of other states and of United States are. 92 C. 506. Penalty tax of Connecticut. 96 C. 369. Jurisdiction of Probate Courts to pass upon accounts of testamentary trustee is not exclusive. 121 C. 388. Cited. 124 C. 422; 131 C. 482; 147 C. 482; 149 C. 348; 155 C. 417; 165 C. 207. Does not confer on Probate Court any jurisdiction over a final account filed by a surety on the probate bond of a fiduciary. Id., 211. Cited. 202 C. 57.

Probate Court jurisdiction over inter vivos trust accounts not exclusive. 29 CS 275.

Annotations to present section:

Cited. 45 CA 490.

Cited. 45 CS 368.

Subsec. (b):

Specific intent of the grantor of a power of attorney to change domicile is irrelevant to determination of whether the grantor “resided” in the Probate Court district; standing under Subsec. does not require an individual named as the only successor to an attorney-in-fact under a power of attorney to have assumed the role of acting attorney-in-fact; showing of cause is not required before Probate Court may order an attorney-in-fact to account for her actions under a power of attorney. 306 C. 37.

Subsec. (c):

Subdiv. (1) discussed. 247 C. 686.

Subsec. (f):

Probate Court may enforce rights under Subsec. by, inter alia, surcharging fiduciary for breach of trust. 261 C. 585.

Subsec. (g):

Subsec. legislatively overruled 153 C. 603; Probate Court has same power to order discovery in a proceeding on the interim account challenged by someone with standing that Superior Court would have in a case in which that same person brought a plenary action in Superior Court challenging the account based on the conduct of the fiduciaries. 129 CA 814.



Section 45a-176 - (Formerly Sec. 45-267a). Financial report by fiduciary in lieu of account. Release from liability.

If a fiduciary is permitted to submit a financial report in lieu of an account pursuant to rules of procedure adopted under section 45a-78 and the Probate Court approves the financial report, the Probate Court may enter a decree releasing the fiduciary and the sureties on the fiduciary’s bond, if any, from any further liability with respect to all items shown on the financial report.

(P.A. 77-29; P.A. 80-476, S. 87; P.A. 83-520, S. 8; P.A. 93-68; P.A. 98-219, S. 23; P.A. 13-81, S. 2.)

History: P.A. 80-476 made minor changes in wording but no substantive changes; P.A. 83-520 permitted fiduciary to file statement in lieu of accounting whenever multiple fiduciaries of estate are the only beneficiaries and all dispositions to other beneficiaries are specific bequests, except in the case where any beneficiary is trustee of testamentary or inter vivos trust, and added procedure re filing receipts of beneficiaries of specific bequests; Sec. 45-267a transferred to Sec. 45a-176 in 1991; P.A. 93-68 divided section into Subsecs. and added provision re bequests of personal property or an amount certain or devises of specific real property; P.A. 98-219 revised section permitting statement in lieu of accounting if any fiduciary is one of beneficiaries; P.A. 13-81 replaced former provisions with provisions re fiduciary permitted to submit a financial report in lieu of an account under rules of procedure and release of liability upon court’s approval of financial report and entering of decree, effective July 1, 2013.



Section 45a-177 - (Formerly Sec. 45-268). Periodic rendering of accounts; hearing. Nature of account. Exceptions.

(a) All conservators, guardians, persons appointed by the Court of Probate to sell land of minors and trustees, including those entrusted with testamentary trusts unless excused by the will creating the trust, shall render periodic accounts of their trusts signed under penalty of false statement to the Court of Probate having jurisdiction for allowance, at least once during each three-year period and more frequently if required to do so by the will or trust instrument creating the trust. Periodic accounts for filing only may be submitted to the court at any time during each three-year period. Upon receipt of a periodic account, the court shall cause notice of it and of its availability for examination at the court to be given in such manner and to such parties as it deems reasonable. Any such party may apply to the court for a hearing on the account. If an application for such a hearing is not received by the court from a party in interest within the time stated in the notice, the periodic account will be filed without hearing thereon and without allowance or disallowance thereof, and shall not be recorded. At the end of each three-year period from the date of the last allowance of a periodic account, or upon the earlier receipt of a final account, there shall be a hearing on all periodic accounts not previously allowed, and the final account, if any, in accordance with sections 45a-178 and 45a-179.

(b) Each such periodic account shall include an inventory of the trust estate showing fully how the principal of the fund is invested and the items of income and expenditure. If there has been no change in the identity of the items comprising the principal of the fund since the last account which has been accepted and approved, it shall not be necessary to include an inventory of the trust estate.

(c) If the estate held by any person in any such fiduciary capacity is less than two thousand dollars, or, in the case of a corporate fiduciary under the supervision of the Banking Commissioner or any other fiduciary bonded by a surety company authorized to do business in this state, ten thousand dollars, such fiduciary shall not be required to render such account unless so ordered by the court.

(1949 Rev., S. 7052; 1961, P.A. 139; 1969, P.A. 209, S. 2; P.A. 77-430; 77-614, S. 161, 610; P.A. 80-476, S. 88; 80-482, S. 336, 348; P.A. 87-9, S. 2, 3; P.A. 99-84, S. 16; P.A. 03-84, S. 30.)

History: 1961 act specified that estates of less than $10,000 held by corporate fiduciaries under supervision of bank commissioner or by other fiduciaries bonded by surety companies authorized to do business in state are not subject to annual account requirement; 1969 act required that accounts be rendered “at least once during each three-year period” rather than annually; P.A. 77-430 authorized more frequent filing if required by will or trust instrument and added provisions re filing and hearing procedure for periodic accounts; P.A. 77-614 replaced bank commissioner with banking commissioner within the department of business regulation and made banking department a division within that department, effective January 1, 1979; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 80-482 restored banking commissioner and division to prior independent status and abolished the department of business regulation; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); Sec. 45-268 transferred to Sec. 45a-177 in 1991; P.A. 99-84 amended Subsec. (a) by deleting “under oath” and inserting “signed under penalty of false statement”; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (c), effective June 3, 2003.

Court has control of trust until approval of final account and trustee’s return of distribution. 92 C. 292. Final account precedes distribution; erroneous order of distribution by court does not justify trustee’s refusal to file final account; final account means an account substantially up to date. Id. History of statute; how far court has power to construe a trust. 93 C. 405. Objection to acceptance of final account is a proper method of raising question of right of trustee to account for property sold at inventory value instead of real value. 94 C. 373. Where there is a trust, there is no final distribution until trust is terminated and trust fund distributed. 98 C. 478. Implicit that final account must be filed. 121 C. 391. Decree of probate court, unappealed from, conclusive as to items within administration of estate. 126 C. 324. Cited. 131 C. 482. Statutory jurisdiction of a probate court over ordinary annual accounts of testamentary trustees is at least concurrent with that of the superior court as a court of equity. 147 C. 482. Cited. 148 C. 361; 155 C. 115, 120; Id., 417.

Cited. 12 CS 95.

Annotations to present section:

Cited. 45 CA 490.

Cited. 42 CS 548. Cited. 45 CS 368.



Section 45a-178 - (Formerly Sec. 45-269). Allowance of interim accounts. Notice and hearing.

The Court of Probate shall direct what notice, if any, shall be given to the parties in interest of the filing of any account described in section 45a-177, and of the hearing thereon, and may adjust and allow the account. The court may make any order necessary and proper to secure the execution of the duties of such fiduciary, subject to appeal as in other cases.

(1949 Rev., S. 7053; P.A. 80-476, S. 89.)

History: P.A. 80-476 rephrased provisions but made no substantive changes; Sec. 45-269 transferred to Sec. 45a-178 in 1991.

Effect of this section. 69 C. 262. Cited. 70 C. 375; 147 C. 482; 148 C. 361.

Annotation to present section:

Cited. 42 CS 548.



Section 45a-179 - (Formerly Sec. 45-270). Notice and hearing on final accounts.

(a) When a conservator, guardian, trustee in insolvency or trustee of a testamentary trust exhibits his or her final account to the Court of Probate for allowance, the court shall appoint a time and place for a hearing on the account and shall cause notice of the hearing to be given as it directs. Such fiduciary shall sign the account under penalty of false statement.

(b) The court shall, before approving a final account of an executor or administrator, hold a hearing thereon for which notice may be given as the court shall direct, unless all parties interested in the estate sign and file in court a written waiver of such notice.

(1949 Rev., S. 7054; P.A. 80-476, S. 90; P.A. 98-219, S. 24; P.A. 99-84, S. 17.)

History: P.A. 80-476 rephrased provisions but made no substantive changes; Sec. 45-270 transferred to Sec. 45a-179 in 1991; P.A. 98-219 amended Subsec. (a) by deleting “an executor, administrator” and added Subsec. (b) re procedure for approval of final account of executor and administrator; P.A. 99-84 amended Subsec. (a) by deleting “swear or affirm under oath to the truth of” and inserting “sign” and “under penalty of false statement”.

See Sec. 12-371 re estates of nonresident decedents and cooperation with other states.

True condition of estate must appear from account and inventory. 21 C. 244. Cited. 32 C. 573. Such annual account does not conclude the parties. 45 C. 125. The rendering of an annual account when no notice is given, not conclusive. 56 C. 442. Cited. 73 C. 442. Parties in interest may question account. 91 C. 469. Does not preclude court ordering other accounts from time to time; relation to Sec. 45-4. 92 C. 290.

This is undoubtedly a judicial proceeding. 12 CS 95. Final accounting can be had only in the court of probate which appointed the guardian. 14 CS 11.

Annotation to present section:

Cited. 42 CS 548.



Section 45a-180 - (Formerly Sec. 45-271). Settlement of account of deceased fiduciary.

Whenever an executor, administrator, conservator, guardian, trustee in insolvency or trustee of any testamentary trust dies before completing and accounting for his trust, the executor or administrator of the deceased fiduciary shall settle the deceased fiduciary’s account in the Court of Probate. The amount found due from or to the deceased fiduciary shall be paid in the same manner as it would have been paid to or by him if the account had been settled in his lifetime.

(1949 Rev., S. 7055; P.A. 80-476, S. 91.)

History: P.A. 80-476 replaced references to “decedent” with references to “deceased fiduciary”; Sec. 45-271 transferred to Sec. 45a-180 in 1991.

Conclusiveness of orders allowing accounts. 74 C. 218; 77 C. 70; 85 C. 279. Acceptance of account showing departure from terms of trust does not justify further departures. 79 C. 555. If item omitted, acceptance of account not adjudication that it should not be included. 82 C. 33. Allowance of account filed by executor or administrator of deceased trustee, if not appealed from, is determination of rights as between trustee and his estate and beneficiaries. 124 C. 422. Accounts filed on behalf of deceased life tenant, discussed. Id., 423.

Cited. 12 CS 394. Final accounting must be in the probate court which appointed the guardian. 14 CS 11.



Section 45a-186 - (Formerly Sec. 45-288). Appeals from probate. Venue. Service of process. Referral to special assignment probate judge.

(a) Except as provided in sections 45a-187 and 45a-188, any person aggrieved by any order, denial or decree of a Probate Court in any matter, unless otherwise specially provided by law, may, not later than forty-five days after the mailing of an order, denial or decree for a matter heard under any provision of section 45a-593, 45a-594, 45a-595 or 45a-597, sections 45a-644 to 45a-677, inclusive, or sections 45a-690 to 45a-705, inclusive, and not later than thirty days after mailing of an order, denial or decree for any other matter in a Probate Court, appeal therefrom to the Superior Court. Such an appeal shall be commenced by filing a complaint in the superior court in the judicial district in which such Probate Court is located, or, if the Probate Court is located in a probate district that is in more than one judicial district, by filing a complaint in a superior court that is located in a judicial district in which any portion of the probate district is located, except that (1) an appeal under subsection (b) of section 12-359, subsection (b) of section 12-367 or subsection (b) of section 12-395 shall be filed in the judicial district of Hartford, and (2) an appeal in a matter concerning removal of a parent as guardian, termination of parental rights or adoption shall be filed in any superior court for juvenile matters having jurisdiction over matters arising in any town within such probate district. The complaint shall state the reasons for the appeal. A copy of the order, denial or decree appealed from shall be attached to the complaint. Appeals from any decision rendered in any case after a recording is made of the proceedings under section 17a-498, 17a-543, 17a-543a or 17a-685, sections 45a-644 to 45a-667v, inclusive, or section 51-72 or 51-73 shall be on the record and shall not be a trial de novo.

(b) Each person who files an appeal pursuant to this section shall serve a copy of the complaint on each interested party. The failure of any person to make such service shall not deprive the Superior Court of jurisdiction over the appeal. Notwithstanding the provisions of section 52-50, service of the copy of the complaint shall be by state marshal, constable or an indifferent person. Service shall be in hand or by leaving a copy at the place of residence of the interested party being served or at the address for the interested party on file with the Probate Court, except that service on a respondent or conserved person in an appeal from an action under part IV of chapter 802h shall be in hand by a state marshal, constable or an indifferent person.

(c) In addition to the notice given under subsection (b) of this section, each person who files an appeal pursuant to this section shall mail a copy of the complaint to the Probate Court that rendered the order, denial or decree appealed from. The Probate Court and the judge of probate that rendered the order, denial or decree appealed from shall not be made parties to the appeal and shall not be named in the complaint as parties.

(d) Not later than fifteen days after a person files an appeal under this section, the person who filed the appeal shall file or cause to be filed with the clerk of the Superior Court a document containing (1) the name, address and signature of the person making service, and (2) a statement of the date and manner in which a copy of the complaint was served on each interested party and mailed to the Probate Court that rendered the order, denial or decree appealed from.

(e) If service has not been made on an interested party, the Superior Court, on motion, shall make such orders of notice of the appeal as are reasonably calculated to notify any necessary party not yet served.

(f) A hearing in an appeal from probate proceedings under section 17a-77, 17a-80, 17a-498, 17a-510, 17a-511, 17a-543, 17a-543a, 17a-685, 45a-650, 45a-654, 45a-660, 45a-674, 45a-676, 45a-681, 45a-682, 45a-699, 45a-703 or 45a-717 shall commence, unless a stay has been issued pursuant to subsection (g) of this section, not later than ninety days after the appeal has been filed.

(g) The filing of an appeal under this section shall not, of itself, stay enforcement of the order, denial or decree from which the appeal is taken. A motion for a stay may be made to the Probate Court or the Superior Court. The filing of a motion with the Probate Court shall not preclude action by the Superior Court.

(h) Nothing in this section shall prevent any person aggrieved by any order, denial or decree of a Probate Court in any matter, unless otherwise specially provided by law, from filing a petition for a writ of habeas corpus, a petition for termination of involuntary representation or a petition for any other available remedy.

(i) (1) Except for matters described in subdivision (3) of this subsection, in any appeal filed under this section, the appeal may be referred by the Superior Court to a special assignment probate judge appointed in accordance with section 45a-79b, who is assigned by the Probate Court Administrator for the purposes of such appeal, except that such appeal shall be heard by the Superior Court if any party files a demand for such hearing in writing with the Superior Court not later than twenty days after service of the appeal.

(2) An appeal referred to a special assignment probate judge pursuant to this subsection shall proceed in accordance with the rules for references set forth in the rules of the judges of the Superior Court.

(3) The following matters shall not be referred to a special assignment probate judge pursuant to this subsection: Appeals under sections 17a-75 to 17a-83, inclusive, section 17a-274, sections 17a-495 to 17a-528, inclusive, sections 17a-543, 17a-543a, 17a-685 to 17a-688, inclusive, children’s matters as defined in subsection (a) of section 45a-8a, sections 45a-644 to 45a-663, inclusive, 45a-668 to 45a-684, inclusive, and 45a-690 to 45a-700, inclusive, and any matter in a Probate Court heard on the record in accordance with sections 51-72 and 51-73.

(1949 Rev., S. 7071; P.A. 75-190, S. 1, 2; P.A. 76-221; P.A. 78-280, S. 2, 127; P.A. 80-476, S. 92; P.A. 82-472, S. 174, 183; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-225, S. 3, 4; P.A. 95-220, S. 4–6; 95-254, S. 1, 5; P.A. 97-165, S. 9, 16; P.A. 07-116, S. 2; P.A. 09-114, S. 14; Sept. Sp. Sess. P.A. 09-1, S. 3; P.A. 11-128, S. 11; P.A. 13-81, S. 4.)

History: P.A. 75-190 added exception re appeals by state; P.A. 76-221 required giving of security for costs, recognizance with surety or bond, replacing less specific requirement for giving of “bond, with sufficient surety to the state, to prosecute such appeal to effect”; P.A. 78-280 replaced “county” with “judicial district”; P.A. 80-476 reworded provisions but made no substantive change; P.A. 82-472 made technical change; Sec. 45-288 transferred to Sec. 45a-186 in 1991; P.A. 93-225 provided exception that appeal under Sec. 12-359(b) or Sec. 12-367(b) shall be filed in judicial district of Hartford-New Britain, effective July 1, 1993 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public acts of the 1993 session of the general assembly, effective September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 95-254 amended Subsec. (a) by replacing language re appeal with reference to Subsec. (b) and added Subsec. (b) re appeals, including appeals re matters concerning removal of parent as guardian, termination of parental rights and adoption to be filed in superior court for juvenile matters; P.A. 97-165 amended Subsec. (b) to add reference to Sec. 12-395(b), effective July 1, 1997; P.A. 07-116 amended Subsec. (a) to replace “in accordance with subsection (b) of this section” with “not later than” 45 days re matters heard under enumerated sections, or 30 days re other matters, add provisions re commencement of appeal and complaint, and add references to Secs. 17a-498, 17a-685 and 45a-650, replaced former Subsec. (b) re filing of appeal with new Subsec. (b) re service of a copy of complaint by person who files the appeal, added Subsec. (c) re filing document with clerk of the Superior Court re service made, added Subsec. (d) re authority of Superior Court to make order of notice if service has not been made, added Subsec. (e) re hearing to commence, unless stay has been issued, not later than 90 days after appeal is filed, added Subsec. (f) re filing of appeal not, of itself, staying enforcement of order, denial or decree appealed from, and added Subsec. (g) re ability of person aggrieved to seek available remedy including habeas corpus or termination of involuntary representation; P.A. 09-114 amended Subsec. (b) to provide that copy of complaint be mailed to, rather than served on, the court appealed from and to make conforming changes, and added Subsec. (h) re referral to special assignment probate judge, effective January 5, 2011; Sept. Sp. Sess. P.A. 09-1 amended Subsec. (a) to add provision re venue for appeals when court of probate is in a probate district that is in more than one judicial district and, in Subdiv. (2), to provide that appeals may be filed in any superior court having jurisdiction over matters arising in any town within probate district, effective January 5, 2011; P.A. 11-128 amended Subsec. (a) to add “Except as provided in sections 45a-187 and 45a-188”; P.A. 13-81 amended Subsec. (a) to add references to Secs. 17a-543, 17a-543a and 45a-644 to 45a-667v and delete reference to Sec. 45a-650, amended Subsec. (b) to delete requirement that person who files appeal mail copy of complaint to court that rendered order, denial or decree, added new Subsec. (c) re person who files appeal to mail copy of complaint to court that rendered the order, denial or decree and re court and judge not to be made or named as parties to the appeal, redesignated existing Subsecs. (c) to (h) as Subsecs. (d) to (i), amended redesignated Subsec. (d)(2) to require statement of the date and manner in which copy of complaint was mailed to court that rendered order, denial or decree, substituted “Probate Court” for “court of probate” and made technical changes.



Section 45a-186a - Appeal from probate court after a hearing on the record. Transcripts. Expense.

(a) In an appeal from an order, denial or decree of a court of probate made after a hearing that is on the record pursuant to subsection (a) of section 45a-186, not later than thirty days after service is made of such appeal under section 45a-186, or within such further time as may be allowed by the Superior Court, the Court of Probate shall transcribe any portion of the recording of the proceedings that has not been transcribed. The expense for such transcript shall be charged against the person who filed the appeal, except that if the person who filed the appeal is unable to pay such expense and files an affidavit with the court demonstrating the inability to pay, the expense of the transcript shall be paid by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(b) The Court of Probate shall transmit to the Superior Court the original or a certified copy of the entire record of the proceeding from which the appeal was taken. The record shall include, but not be limited to, the findings of fact and conclusions of law, separately stated, of the Court of Probate.

(c) An appeal from an order, denial or decree made after a hearing on the record shall be heard by the Superior Court without a jury, and may be referred to a state referee appointed under section 51-50l. The appeal shall be confined to the record. If alleged irregularities in procedure before the court of probate are not shown in the record or if facts necessary to establish such alleged irregularities in procedure are not shown in the record, proof limited to such alleged irregularities may be taken in the Superior Court. The Superior Court, on request of any party, shall hear oral argument and receive written briefs.

(P.A. 07-116, S. 3; P.A. 11-128, S. 12.)

History: P.A. 11-128 amended Subsec. (a) to insert “pursuant to subsection (a) of section 45a-186” and make a technical change.



Section 45a-186b - Appeal from probate court after a hearing on the record: Standard of review.

In an appeal taken under section 45a-186 from a matter heard on the record in the Court of Probate, the Superior Court shall not substitute its judgment for that of the Court of Probate as to the weight of the evidence on questions of fact. The Superior Court shall affirm the decision of the Court of Probate unless the Superior Court finds that substantial rights of the person appealing have been prejudiced because the findings, inferences, conclusions or decisions are: (1) In violation of the federal or state constitution or the general statutes, (2) in excess of the statutory authority of the Court of Probate, (3) made on unlawful procedure, (4) affected by other error of law, (5) clearly erroneous in view of the reliable, probative and substantial evidence on the whole record, or (6) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion. If the Superior Court finds such prejudice, the Superior Court shall sustain the appeal and, if appropriate, may render a judgment that modifies the Court of Probate’s order, denial or decree or remand the case to the Court of Probate for further proceedings. For the purposes of this section, a remand is a final judgment.

(P.A. 07-116, S. 4.)



Section 45a-186c - Appeal from probate court: Costs; waiver; tolling of appeal period.

(a) In an appeal taken under section 45a-186, costs may be taxed in favor of the prevailing party in the same manner, and to the same extent, as such costs are allowed in judgments rendered by the Superior Court.

(b) If the appellant claims that such appellant cannot pay the costs of an appeal taken under section 45a-186, the appellant shall, within the time permitted for filing the appeal, file with the clerk of the court to which the appeal is to be taken an application for waiver of payment of such costs, including the requirement of bond, if any. The application for waiver of such costs shall conform to the requirements prescribed by rule of the judges of the Superior Court. After such hearing as the court determines is necessary, the court shall render judgment on the application for waiver of such costs, which judgment shall contain a statement of the facts found by the court and the court’s conclusions based on the facts found. The filing of the application for the waiver of such costs shall toll the time limits for the filing of an appeal until such time as a judgment on such application is rendered. A fiduciary acting on an order of the court made after expiration of the period of appeal shall not be liable for actions made in good faith unless such fiduciary has actual notice of the tolling of the appeal period.

(P.A. 07-116, S. 5; P.A. 10-32, S. 132.)

History: P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 45a-187 - (Formerly Sec. 45-289). Time of taking appeals.

(a) An appeal by persons of the age of majority who are present or who have legal notice to be present, or who have been given notice of their right to request a hearing or have filed a written waiver of their right to a hearing, shall be taken within the time provided in section 45a-186, except as otherwise provided in this section. If such persons have no notice to be present and are not present, or have not been given notice of their right to request a hearing, such appeal shall be taken within twelve months, except for appeals by such persons from an order of termination of parental rights, other than an order of termination of parental rights based on consent, or a decree of adoption, in which case appeal shall be taken within ninety days. An appeal from an order of termination of parental rights based on consent, which order is issued on or after October 1, 2004, shall be taken within twenty days.

(b) An order, denial or decree of a court of probate shall not be invalid because of the disqualification of the judge unless an appeal therefrom is taken within the time provided in section 45a-186, this section and section 45a-188.

(1949 Rev., S. 7072; 1953, S. 2948d; P.A. 74-164, S. 12, 20; P.A. 80-476, S. 93; P.A. 98-219, S. 25; P.A. 04-128, S. 1; P.A. 05-288, S. 151; P.A. 11-128, S. 13.)

History: P.A. 74-164 added exception re appeals from decree of termination of parental rights or adoption; P.A. 80-476 divided section into Subsecs. and restated provisions; Sec. 45-289 transferred to Sec. 45a-187 in 1991; P.A. 98-219 amended Subsec. (a) by adding reference to appeals by persons “who have been given notice of their right to request a hearing or have filed a written waiver of their right to a hearing”; P.A. 04-128 amended Subsec. (a) by adding provisions re appeal from order of termination of parental rights based on consent and by making conforming and technical changes; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005; P.A. 11-128 amended Subsec. (a) to substitute “within the time provided in section 45a-186” for “within thirty days” and delete reference to appeal “under section 45a-186”, deleted former Subsec. (b) re appeal for payment of claims against insolvent estate, and redesignated existing Subsec. (c) as Subsec. (b) and amended same to substitute “within the time provided in section 45a-186, this section and section 45a-188” for “within thirty days” and make a technical change.

See Sec. 51-53 re court clerks’ duty to give notice of court decrees.

Appeal must be taken within the time from each particular decree. 2 R. 74; 107 C. 356. That appeal is not taken in time must be pleaded in abatement. 2 D. 21. That appellant had notice and was present need not appear from record of probate court, but may be proved by parol. 29 C. 563. Party not estopped from appealing when he had no statutory notice of probate of will, although he time limitation for appeal commences to run date decree is entered and, after full hearing trustee attended, there is no requirement that he be present when court makes its decision and renders its order. 155 C. 413. Cited. 162 C. 477; 163 C. 439. When written waiver of notice is filed, notice requirement of this section is satisfied. 169 C. 382–385. Statute is subject to implied requirement that court give notice of its decree before appeal period becomes operative. 178 C. 189. Cited. 185 C. 495. Cited. 204 C. 760. Cited. 208 C. 606.

Cited. 20 CA 58.

What constitutes legal notice. 8 CS 254. Publication in newspaper held to be “legal notice”. Id., 261. Cited. 18 CS 481. “No notice to be present” means legal, not active notice. 19 CS 104. The term “no notice to be present” does not mean actual but legal notice to be present. Legal notice to nonresidents is notice given upon order of the court. 22 CS 232. Where appellant had filed motion for appeal within time limited but probate court allowed it six days later without allotted time, plea in abatement to jurisdiction was overruled as fault was not appellant’s. 28 CS 49. Cannot be circumvented by a motion to become party to another’s timely made appeal. Id., 392.

Subsec. (a):

Cited. 185 C. 25.

Annotation to present section:

Aggrieved party who files proper motion for appeal within statutory time period is not deprived of right to appeal because probate judge does not perform ministerial act of granting allowance of appeal until after the time period has passed. 82 CA 468.

Subsec. (a):

Cited. 37 CA 137.



Section 45a-188 - (Formerly Sec. 45-291). Timing of taking appeals by minors.

(a) Except as provided in this section, all appeals by persons who are minors at the time of the making of the order, denial or decree appealed from shall be taken within twelve months after they arrive at the age of majority.

(b) In the case of any minor who has a guardian or guardian ad litem appointed and qualified by any court of probate in this state at the time of the making of the order, denial or decree, the minor or anyone on his behalf may appeal therefrom within the time provided in section 45a-186 if the guardian or guardian ad litem had legal notice of the time and place of the hearing.

(c) Any judge or clerk of the Court of Probate or any fiduciary may cause written notice of any order, denial or decree of the Court of Probate to be given to any person of the age of majority, or to the guardian or guardian ad litem of any minor who has not had legal notice of the hearing on the proceeding at which the order, denial or decree was passed and who may be aggrieved thereby. In any such case the person, minor, guardian or guardian ad litem may appeal only within the time provided in section 45a-186 after receiving such notice.

(1949 Rev., S. 7073; P.A. 80-476, S. 94; P.A. 82-277; P.A. 11-128, S. 14.)

History: P.A. 80-476 divided section into Subsecs. and restated provisions; P.A. 82-277 amended Subsec. (d) to permit the judge or clerk of the court of probate or any fiduciary to give written notice of any court decree where previously “any executor, administrator or trustee of an estate” gave such notice; Sec. 45-291 transferred to Sec. 45a-188 in 1991; P.A. 11-128 amended Subsec. (b) to delete “the time in which” and substitute “within the time provided in section 45a-186 if the guardian or guardian ad litem had legal notice of the time and place of the hearing” for provisions providing one month to appeal, deleted former Subsec. (c) re appeals by persons not inhabitants of this state, and redesignated existing Subsec. (d) as Subsec. (c) and amended same to substitute “within the time provided in section 45a-186” for “within one month”.

Appeal after time voidable, but not void. 61 C. 386. Right of guardian to compromise disputed claim may be tested by ward upon attaining his majority. 110 C. 162. Cited. 129 C. 315. Cited. 163 C. 439. When written waiver of notice is filed, notice requirement of this section is satisfied. 169 C. 382, 384, 385.

Publication of notice of a probate hearing in local newspaper not “legal notice” to nonresident. 8 CS 262. Executor could properly adopt the notice sent by the assistant clerk as his own act. Id., 543. Legal notice to nonresidents is not actual notice but notice given upon order of the court. 22 CS 232. Cited. 28 CS 393.

Subsec. (c):

Cited. 185 C. 25.

Subsec. (d):

Twelve-month appeal period not reduced to one month where notice of the probate court’s decree not given by one of officials referred to in the statutes. 185 C. 25.



Section 45a-189 - (Formerly Sec. 45-290). Amendment to appeal.

Section 45a-189 is repealed, effective October 1, 2009.

(1955, S. 2949d; P.A. 80-476, S. 95; P.A. 09-114, S. 24.)



Section 45a-190 - (Formerly Sec. 45-292). Appeals from actions of commissioners.

Section 45a-190 is repealed, effective July 1, 2013.

(1949 Rev., S. 7074; P.A. 78-280, S. 2, 127; P.A. 80-476, S. 96; P.A. 13-81, S. 21.)



Section 45a-191 and 45a-192 - (Formerly Secs. 45-293 and 45-294). Interest of appellant to be stated. Order of notice.

Sections 45a-191 and 45a-192 are repealed, effective October 1, 2007.

(1949 Rev., S. 7075, 7076; P.A. 80-476, S. 97, 98; P.A. 07-116, S. 33.)



Section 45a-193 - (Formerly Sec. 45-295). Appellee to give bond in Superior Court.

(a) In any appeal from any order or decree of a court of probate, if the appellee is the party who applied for the order or decree and if the appellee appears in the Superior Court to contest the matter being appealed, the court may, at its discretion, order the appellee to give bond to the state for the payment to the appellant of his costs of suit if judgment is rendered for the appellant.

(b) If the appellee neglects to comply with the order of the court, the court may make any disposition of the case favorable to the appellant that it deems proper.

(1949 Rev., S. 7077; P.A. 80-227, S. 22, 24; 80-476, S. 99.)

History: P.A. 80-227 specified that bond be given “to the state”, effective July 1, 1981; P.A. 80-476 divided section into Subsecs. and made minor changes in wording; Sec. 45-295 transferred to Sec. 45a-193 in 1991.

Bond formerly was taken to judge. 9 C. 389. Now it is taken to state, Sec. 45-34.






Chapter 802 - Fiduciaries

Section 45a-199 - (Formerly Sec. 45-21a). “Fiduciary” defined.

As used in sections 45a-186c, 45a-202 to 45a-208, inclusive, and 45a-242 to 45a-244, inclusive, unless otherwise defined or unless otherwise required by the context, “fiduciary” includes an executor, administrator, trustee, conservator or guardian.

(P.A. 80-476, S. 184; P.A. 07-116, S. 6; P.A. 10-32, S. 133.)

History: Sec. 45-21a transferred to Sec. 45a-199 in 1991; P.A. 07-116 added reference to Sec. 45a-186c; P.A. 10-32 deleted references to Secs. 45a-143 and 45a-152, effective May 10, 2010.



Section 45a-200 - (Formerly Sec. 45-195b). Fiduciary certificate effective for one year.

A certificate of the appointment of a fiduciary issued by the clerk of the court shall be sufficient evidence of the authority and identity of such fiduciary for all purposes for one year after the date of such issuance, in the absence of actual notice of revocation.

(P.A. 80-410, S. 3.)

History: Sec. 45-195b transferred to Sec. 45a-200 in 1991.



Section 45a-202 - (Formerly Sec. 45-21). When payments by fiduciaries protected.

(a) Any person, acting as a fiduciary as defined by section 45a-199 or in any other fiduciary capacity, who in good faith makes payments or delivers property or estate pursuant to the order of the court of probate having jurisdiction before an appeal has been taken from such order, shall not be liable for the money so paid, or the property so delivered, even if the order under which such payment or delivery has been made is later reversed, vacated or set aside.

(b) This section shall not prevent a recovery of such money or property by the person entitled to it from any person receiving it or in possession of it.

(1949 Rev., S. 6829; P.A. 80-476, S. 185.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions, substituting “fiduciary” for “executive, administrator, conservator, guardian or trustee”, but made no substantive change; Sec. 45-21 transferred to Sec. 45a-202 in 1991.

See Sec. 45a-199 for definition of “fiduciary”.

Trustee paying fund under order of court protected. 82 C. 558. Conclusion as to good faith is a conclusion of fact. 90 C. 566. Payment of balance for distribution stated in account accepted by court, where no return of distribution was made, held not a payment “under or pursuant” to an order of probate court. 120 C. 183. Cited. 138 C. 17.

An executrix overpaid herself as legatee. She contended that allowance of those accounts by probate court after hearing with notice rendered res judicata her right to the payments. Held that she could not, consistently with her fiduciary obligations as executrix, invoke res judicata to produce so inequitable a result. 150 C. 106.



Section 45a-203 - (Formerly Sec. 45-88). Investment of funds.

(a) Investments permitted. Trust funds, received or held by trustees, unless otherwise provided in the instrument creating the trust, and funds received or held by guardians or conservators, (1) may be invested in such real estate mortgages as the savings banks in this state may be authorized by law to invest in, or (2) may be deposited in savings banks incorporated by this state or in time or savings deposits in state banks and trust companies and national banking associations located in this state, or (3) may be paid into accounts of savings and loan associations located in this state insured by the Federal Savings and Loan Insurance Corporation, its successors or assigns, or (4) may be invested or reinvested in any bonds, stocks, specifically including but not by way of limitation, shares of any open-end or closed-end management-type investment company or investment trust registered under the Federal Investment Company Act of 1940, as amended, other securities, or other kinds of property or types of investments, selected by the trustee, guardian or conservator with the care of a prudent investor in accordance with the standards established by the Connecticut Uniform Prudent Investor Act, sections 45a-541 to 45a-541l inclusive. Any bonds purchased by a trustee, guardian or conservator under authority of this section may, in the discretion of such fiduciary, be in coupon form.

(b) Custody of securities. Transfer of title. In the absence of an express provision to the contrary in the instrument, judgment, decree or order creating a trust or other fiduciary relationship or appointing a fiduciary, such fiduciary may entrust the custody of any bonds, stocks or other securities of the fiduciary estate to any national banking association, state bank, trust company or state bank and trust company in the state of New York or in the commonwealth of Massachusetts or Pennsylvania, which is a member of the Federal Reserve System and whose capital, surplus and undivided profits in the aggregate are not less than fifty million dollars. Any such fiduciary may transfer title to any such bonds, stocks or other securities without any court order to do so.

(c) Investments in securities underwritten by a banking institution. In the absence of an express provision to the contrary in the instrument, judgment, decree or order creating a trust or other fiduciary relationship or appointing a fiduciary, any banking institution acting as such a fiduciary may purchase for the fiduciary estate, in addition to investments otherwise permitted, bonds or other securities issued by the state of Connecticut, or by its agencies or instrumentalities, or by towns, cities, boroughs or legally established districts in Connecticut, which bonds or securities are underwritten by such banking institution or by any syndicate which includes such banking institution or an affiliate thereof, provided (1) that such bonds or securities are rated within the top four rating categories recognized by the Banking Commissioner, (2) that as a result of such purchase the total amount invested by the banking institution as a fiduciary in any one such bond issue or security issue would not aggregate during the existence of any underwriting or selling syndication in excess of ten per cent of the total amount of such issue outstanding, (3) that the banking institution discloses, at least annually, to the beneficiaries of its fiduciary accounts the fact that the banking institution or an affiliate may have an interest in the underwriting of such bond or security, and (4) that such purchase is made with the care of a prudent investor. The provisions of this subsection shall apply to purchases of bonds or other securities made at the time of the initial underwriting. For purposes of this subsection, a “banking institution” includes any state or federally chartered bank, savings bank or savings and loan association authorized to exercise trust powers and do business in this state.

(1949 Rev., S. 6893; 1953, 1955, S. 2910d; 1957, P.A. 241; 486; 1963, P.A. 218; February, 1965, P.A. 155, S. 1; 1967, P.A. 323; 461, S. 9; P.A. 78-121, S. 75, 113; P.A. 80-476, S. 186; P.A. 88-104, S. 1, 2; 88-364, S. 101, 123; P.A. 98-58, S. 2, 3; P.A. 03-84, S. 31.)

History: 1963 act specifically authorized investment in “shares of any open-end or closed-end management-type investment company or investment trust registered under the Federal Investment Company Act of 1940”; 1965 act added provision re fiduciary’s power to “entrust the custody of any bonds, stocks or other securities of the fiduciary estate” to specified banking institutions; 1967 acts deleted reference to share accounts of building or savings and loan associations, authorized deposits in time deposits, adding reference in that provision to national banking associations, and deleted reference to savings “departments” of state banks and trust companies; P.A. 78-121 referred to savings and loan associations rather than to “building or” savings and loan associations; P.A. 80-476 divided section into Subsecs. and referred simply to fiduciaries, deleting listing of specific types of fiduciaries, i.e. trustees, executors, administrators, guardians and conservators; P.A. 88-104 added a new Subsec. (c) re investments in securities by a banking institution acting as a fiduciary; P.A. 88-364 amended Subsec. (c)(2) by adding the words “during the existence of any underwriting or selling syndication” and made a technical change; Sec. 45-88 transferred to Sec. 45a-203 in 1991; P.A. 98-58 amended Subsec. (a) by adding references to other kinds of property or types of investments and to standards established by the Connecticut Uniform Prudent Investor Act, effective May 18, 1998; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (c)(1), effective June 3, 2003.

See Sec. 32-19 re insured mortgages as legal investments.

See Sec. 45a-199 for definition of “fiduciary”.

See Sec. 45a-595 re investment of funds in insurance and annuity contracts by conservator or guardian of estate.

Statute not mandatory. 61 C. 88. Mortgage loans in other states prima facie improper investment. 67 C. 194. Trustee cannot invest in shares of a trading company. 80 C. 402. If he makes improper investments, court can order them replaced. 73 C. 442. He should not use funds to trade in stocks on margin. 89 C. 229. Trustees may not ordinarily invest funds in permanent improvement of real estate unless authorized to do so in the trust instrument. 109 C. 194. Bank-fiduciary acting in good faith may deposit trust funds in its own savings department. 115 C. 24. A trustee, in investing trust fund or part thereof in note or mortgage, should not take it in his own name, but the papers should bear on their face sufficient indication that they are held by him as trustee. Participation mortgages discussed. 121 C. 558. Cited. 122 C. 386. Cited. 125 C. 352. Superior court held to have power to modify a provision imposed by legislative act for investment of the funds of a charitable trust. 133 C. 89. “Sound securities”, as used in will, are securities authorized for investment by trustees by this section. 149 C. 350. Cited. 178 C. 52.

When court will allow a trustee to deviate from terms of trust re investment of trust funds. 21 CS 23. Cited. 22 CS 162. Law on investments by trustee reviewed. 25 CS 23. Trust instrument can enlarge trustee’s investment power. Id.



Section 45a-204 - (Formerly Sec. 45-89). Investments may be maintained as received.

Trust funds received by executors, trustees, guardians or conservators may be kept invested in the securities received by them, unless it is otherwise ordered by the Court of Probate or unless the instrument under which such trust was created directs that a change of investments shall be made, and the fiduciaries thereof shall not be liable for any loss that may occur by depreciation of such securities.

(1949 Rev., S. 6894; P.A. 80-476, S. 187.)

History: P.A. 80-476 substituted “fiduciaries” for “trustees”; Sec. 45-89 transferred to Sec. 45a-204 in 1991.

See Sec. 45a-199 for definition of “fiduciary”.

Cited. 67 C. 195; 122 C. 386. Reasonable prudence to prevent loss is required. 76 C. 564; 115 C. 26. Statute does not apply where will directs replacement of investments. 79 C. 559. Borrowing to close out testator’s margin accounts and protect securities pledged by him, sustained. 117 C. 582. Reorganization involving exchange of stock for shares of new corporation held not such a change as to prevent trustees from holding the new shares. 118 C. 509. Cited. 149 C. 349.

Cited. 22 CS 162.



Section 45a-205 - (Formerly Sec. 45-259). Fiduciary powers re increase in capital stock assets of estate.

Whenever any fiduciary holds shares of the stock of any corporation as assets of the estate in his charge and there is an increase of the capital stock of any such corporation, such fiduciary may, with the consent of the court of probate having jurisdiction of such estate, (1) subscribe for and take the shares of the increased capital stock to which such estate may be entitled or (2) sell and transfer to others the right to subscribe for such shares.

(1949 Rev., S. 7044; P.A. 80-476, S. 188.)

History: P.A. 80-476 substituted “fiduciary” for “executor, administrator, trustee, conservator or guardian” and made other minor changes; Sec. 45-259 transferred to Sec. 45a-205 in 1991.

See Sec. 45a-199 for definition of “fiduciary”.

Cited. 79 C. 561.



Section 45a-206 - (Formerly Sec. 45-191). Right of foreign corporation to be executor or trustee. Requirements. Bond.

(a) Any foreign corporation authorized by its charter to act as executor or trustee in the state where it is chartered, and named as executor or trustee by any resident of this state, or by any nonresident owning property within this state, or so named by any person or persons holding a power to appoint an executor or trustee, or so named by any corporation, may qualify and act as such executor or trustee in this state, if similar domestic corporations which have the power under the law of this state to act as executor or trustee, or both, in this state are permitted to act in like capacity in the state where such foreign corporation has its domicile.

(b) Such corporation shall not act in such capacity until it has appointed in writing the Secretary of the State and his or her successors in office to be its attorney, upon whom all process in any action or proceeding against it may be served in any action or proceeding relating to its activities in such capacity. In such writing, such corporation shall agree that any process against it which is served on the Secretary of the State shall be of the same legal force and validity as if served on such corporation, and that such appointment shall continue as long as any liability on account of such activities remains outstanding against the corporation in this state.

(c) Where any court of probate has jurisdiction of the accounts of such executor or trustee, such court may in its discretion require such corporation to give bond for the performance of its duties, in like manner and to the same extent that it may require bond of a similar domestic corporation.

(1949 Rev., S. 6979; 1957, P.A. 172; 1969, P.A. 341, S. 1; P.A. 73-348; P.A. 78-137; P.A. 80-476, S. 189; P.A. 86-234, S. 2, 6; June Sp. Sess. P.A. 98-1, S. 34, 121; P.A. 06-196, S. 273.)

History: 1969 act restated provisions but made no substantive change; P.A. 73-348 applied provisions to executors or trustees “named by any corporation owning property within, or incorporated under the laws of, this state”; P.A. 78-137 deleted requirement that corporation naming executor or trustee must own property in state or be incorporated under its laws; P.A. 80-476 divided section into Subsecs. and made minor wording changes; P.A. 86-234 amended Subsec. (b) to clarify that a foreign corporation’s appointment of the secretary of state as its attorney for service of process is limited to service in those actions relating to the corporation’s activities as trustee or executor; Sec. 45-191 transferred to Sec. 45a-206 in 1991; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (b), effective June 24, 1998; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006.

See Sec. 45a-199 for definition of “fiduciary”.

See Sec. 45a-477 re foreign trustee’s custody of trust estate and re probate court’s jurisdiction over trusts created by nondomiciliaries.

See Sec. 52-60 re appointment of judge of probate as attorney for nonresident fiduciary and re need to appoint judge of probate as agent for service of process.

See Sec. 52-61 re service of process upon nonresident fiduciaries.

Foreign corporation cannot act as administrator in this state. 92 C. 656.

Cited. 18 CS 441.



Section 45a-207 - (Formerly Sec. 45-193). Investments held by foreign corporation as executor or trustee; use of nominee.

(a) Except as otherwise provided by this section, all investments held, as executor or testamentary trustee of the estate of any resident of this state or of any nonresident leaving property within this state, by any foreign corporation which is qualified to act as executor or testamentary trustee in this state as provided by section 45a-206, shall be segregated and shall not be mingled with other assets of such foreign corporation or with the investments of any other trust, and shall, except as provided in subsection (b) of this section, be so held as clearly to set forth the fiduciary capacity in which such foreign corporation is acting.

(b) A foreign corporation which is appointed to act in this state pursuant to the provisions of section 45a-206, owning stock as a trustee, may deposit or arrange for the deposit of such stock or other securities in a clearing corporation, as defined in subdivision (5) of subsection (a) of section 42a-8-102, and may hold it in the name of a nominee, including the nominee of such clearing corporation, without mention of the trust in the stock certificate or stock registration book; provided (1) the trust records and all reports or accounts rendered by the trustee clearly show the ownership of the stock by the trustee and the facts regarding its holding; and (2) except for stock and other securities deposited in a clearing corporation, the nominee shall deposit with the trustee a signed statement showing the trust ownership, shall either endorse the stock certificate in blank or execute a power of attorney for transfer in blank, and shall not have possession of the stock certificate or access thereto except under the immediate supervision of the trustee. The trustee shall be personally liable for any loss to the trust resulting from any act of such nominee in connection with stock so held. If such foreign corporation is acting as trustee with one or more cotrustees, it shall secure, in advance, the consent, in writing, of such cotrustee or cotrustees to the registration of stock in the name of a nominee, and such cotrustees are authorized to consent thereto. As used in this section, “trustee” includes executors and testamentary trustees of the estates of any residents of this state or of any nonresidents leaving property within this state.

(1951, S. 2928d; P.A. 73-332; P.A. 80-476, S. 190; P.A. 03-19, S. 98.)

History: P.A. 73-332 authorized deposit of stock in clearing corporations in Subsec. (2); P.A. 80-476 replaced numeric Subsec. indicators with alphabetic indicators and alphabetic Subdiv. indicators with numerics, changing internal reference in Subsec. (a) accordingly; Sec. 45-193 transferred to Sec. 45a-207 in 1991; P.A. 03-19 made technical changes in Subsec. (b), effective May 12, 2003.

See Sec. 45a-199 for definition of “fiduciary”.



Section 45a-208 - (Formerly Sec. 45-100q). Authorization to deposit securities in clearing corporation.

(a) Notwithstanding any other provision of law, any fiduciary, as defined in subsection (a) of section 45a-233 and subdivision (2) of section 36a-365, holding securities in its fiduciary capacity, or any state bank, trust company or national bank holding securities as a custodian, managing agent or custodian for a fiduciary, is authorized to deposit or arrange for the deposit of such securities in a clearing corporation, as defined in subdivision (5) of subsection (a) of section 42a-8-102. When such securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other such securities deposited in such clearing corporation by any person regardless of the ownership of such securities, and certificates of small denomination may be merged into one or more certificates of larger denomination. The records of such fiduciary and the records of such state bank, trust company or national bank acting as a custodian, managing agent or custodian for a fiduciary shall at all times show the name of the party for whose account the securities are so deposited. Title to such securities may be transferred by bookkeeping entry on the books of such clearing corporation without physical delivery of certificates representing such securities. A state bank, trust company or national bank so depositing securities pursuant to this section shall be subject to such rules and regulations as, in the case of state chartered institutions, the Banking Commissioner, and in the case of national banking associations, the Comptroller of the Currency, may from time to time issue. A state bank, trust company or national bank, acting as custodian for a fiduciary, shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by such state bank, trust company or national bank in such clearing corporation for the account of such fiduciary. A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of such fiduciary’s account or on demand by the attorney for such party, certify in writing to such party the securities deposited by such fiduciary in such clearing corporation for its account as such fiduciary.

(b) This section shall apply to any fiduciary holding securities in its fiduciary capacity and to any state bank, trust company or national bank holding securities as a custodian, managing agent or custodian for a fiduciary, acting on October 1, 1972, or who thereafter may act regardless of the date of the agreement, instrument or court order by which it is appointed and regardless of whether or not such fiduciary, custodian, managing agent or custodian for a fiduciary owns capital stock of such clearing corporation.

(P.A. 77-271, S. 2; 77-614, S. 161, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-482, S. 335, 348; P.A. 87-9, S. 2, 3; P.A. 92-12, S. 113; P.A. 03-19, S. 99; 03-84, S. 32.)

History: P.A. 77-614 and P.A. 78-303 replaced bank commissioner with banking commissioner within the department of business regulation and made banking department a division within that department, effective January 1, 1979; P.A. 80-482 restored banking commissioner and division to prior independent status and abolished the department of business regulation, allowing corresponding change in commissioner’s title; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); Sec. 45-100q transferred to Sec. 45a-208 in 1991; P.A. 92-12 made a technical change in Subsec. (a); P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (a), effective June 3, 2003.

See Sec. 45a-199 for definition of “fiduciary”.



Section 45a-209 - Investments in securities of open-end or closed-end management investment companies or investment trusts.

(a) Notwithstanding any other provision of law, in addition to investments otherwise permitted, any trustee or fiduciary, including a banking institution acting as a trustee or fiduciary, may, in the exercise of its investment discretion or at the direction of another person authorized to direct investments of funds held by the trustee or fiduciary, invest and reinvest in the securities of an open-end or closed-end management investment company or investment trust registered under the Investment Company Act of 1940, as from time to time amended, provided (1) such investment is not prohibited by the governing instrument, (2) the portfolio of the investment company or investment trust consists of investments not prohibited by the governing instrument and (3) nothing in this section shall affect the duty of prudence that is required of fiduciaries under the law of this state. For the purposes of this section, “banking institution” includes any state or federally chartered bank, savings bank or savings and loan association authorized to exercise trust powers and do business in this state.

(b) The fact that the trustee or fiduciary, or an affiliate of the trustee or fiduciary, provides services to the investment company or investment trust, including services as an investment advisor, custodian, transfer agent, registrar, sponsor, distributor, manager or otherwise, and is receiving compensation for such services, shall not preclude the trustee or fiduciary from investing or reinvesting in the securities of the investment company or investment trust, provided disclosure of the provision of such services and compensation is made annually to each current income beneficiary by mailing separate notices, which shall include prospectus, statement or letter, to the current income beneficiary’s last known address.

(P.A. 92-199; P.A. 93-399, S. 1, 2; P.A. 94-96, S. 2, 3; May 25 Sp. Sess. P.A. 94-1, S. 62, 130.)

History: P.A. 93-399 amended Subsec. (b) by deleting the former procedure re notification and disclosure and substituting a new annual notification and disclosure of services and compensation requirement for each current income beneficiary, effective June 30, 1993; P.A. 94-96 and May 25 Sp. Sess. P.A. 94-1 made identical technical change in Subsec. (b), effective May 23, 1994.



Section 45a-214 to 45a-227 - (Formerly Secs. 45-350 to 45-363). Principal and Income Act, generally.

Sections 45a-214 to 45a-227, inclusive, are repealed, effective January 1, 2000.

(P.A. 87-440, S. 1–14; P.A. 95-316, S. 2; P.A. 99-164, S. 35, 36.)



Section 45a-233 - (Formerly Sec. 45-100d). Construction of statutes in this part.

(a) Definitions. As used in sections 45a-233 to 45a-236, inclusive, (1) the term “fiduciary” means the one or more executors or administrators c.t.a. or administrators c.t.a., d.b.n. of the estate of a decedent, or the one or more trustees of a testamentary or inter vivos trust estate, or any successor or successors to the original fiduciary, or any substitute, or any ancillary fiduciary, whether corporate or individual and whether or not specifically named in the will or trust instrument, and includes the terms “cofiduciary”, “coexecutor” and “cotrustee”. (2) The term “settlor” means the creator of an inter vivos trust, whether called “settlor”, “grantor”, “donor”, or “trustor” in the instrument. (3) The terms “will” and “trust instrument” include, respectively, codicils to a will and amendments to a trust as the context may require. (4) “QTIP” means qualified terminable interest property as defined under Section 2056(b)(7)(B) of the federal Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(b) Use of terminology. In all cases, the singular includes the plural of said terms and vice versa. Reference to any person by use of the neuter term “it” includes masculine and feminine and vice versa.

(c) Incorporation of certain powers by reference in will or trust instrument. By an expressed intention of the testator or settlor so to do contained in a will or in an instrument in writing whereby a trust estate is created inter vivos, any one or more or all of the powers or any portion thereof enumerated in section 45a-234, as they exist at the time of the signing of a will by the testator or at the time of the signing by the first settlor who signs a trust instrument, may be, by appropriate reference made thereto, incorporated in such will or other instrument, with the same effect as though such language were set forth verbatim in such will or other instrument. If a codicil or amendment to a trust instrument has been executed, the incorporated powers contained in such will or other instrument shall remain unchanged unless modified or otherwise altered by such codicil or amendment. Incorporation of one or more or all of the powers contained in said section by reference to said section shall be in addition to and not in limitation of other powers in the will or other instrument and of the common law powers or other statutory powers of the fiduciary. Any one or more or all of the additional powers or any portions thereof enumerated in section 45a-235 also may be incorporated by reference as therein provided but only to the extent they are individually referred to in such will or other instrument. In the event of a conflict between one or more of the powers contained in sections 45a-234 and 45a-235 and the express terms of the will or other instrument, the terms of such will or other instrument shall govern. In the event of a conflict between one or more of the powers contained in sections 45a-234 and 45a-235, and any other provision of the general statutes, the power or powers contained in sections 45a-234 and 45a-235 shall govern.

(d) Limitation of power. No discretionary power or authority conferred upon a fiduciary as provided in sections 45a-233 to 45a-236, inclusive, may be exercised by such fiduciary in such a manner as, in the aggregate, to deprive the trust or the estate involved of an otherwise available tax exemption, deduction or credit, expressly including the marital and orphans deductions and the deduction for transfers for public, charitable and religious uses, except as otherwise prescribed by the testator or settlor, or operate to attract or impose a tax upon a settlor or estate of a testator or upon any other person as owner of any portion of the trust or estate involved. Notwithstanding any provisions contained in or incorporated by reference into a will or trust instrument, no person shall have a power to make any equitable adjustments affecting any qualified terminable interest property or a QTIP trust. For the purposes of this subsection, “equitable adjustments” means adjustments to trust corpus or income or both which involve a reallocation of assets from the account of one beneficiary to that of another to compensate for disproportionate sharing of a tax burden resulting from a tax election. The exercise of a power in violation of the restriction contained in this subsection shall render the action by the fiduciary or any other person with regard to that violation void. “Tax” means a federal, state, whether that of Connecticut, another state or territory of the United States, the District of Columbia or the Commonwealth of Puerto Rico, local, municipal or foreign, whether national, provincial, state, local or municipal, income, gift, estate, generation-skipping, inheritance, succession, accessions or other death tax, duty or excise imposed on the transfer of property at death or by gift. “Marital deduction” and “deduction for transfers for public, charitable and religious uses”, shall have the same meaning and application as shall exist under the federal Internal Revenue Code in effect at the death of the testator or at the time a trust becomes irrevocable, as the case may be. The definition of tax in this subsection shall be deemed to be the definition as it existed in this subsection on and after January 1, 1970, and in subsection (b) of section 45-100a insofar as said section 45-100a applies to any instrument in which it was incorporated from January 1, 1967, to December 31, 1969, inclusive.

(e) Construction of other types of instruments. Nothing herein shall be construed to prevent the incorporation of the powers enumerated in section 45a-234 or 45a-235 in any other kind of instrument or agreement.

(1969, P.A. 827, S. 1; 1971, P.A. 556, S. 1; P.A. 80-410, S. 7, 21; 80-476, S. 204; P.A. 83-520, S. 1; P.A. 89-211, S. 47.)

History: 1971 act redefined “fiduciary” to specifically include cofiduciaries, coexecutors and cotrustees and added provision re gender and number of terms and pronouns referring to them; P.A. 80-410 amended Subsec. (a) to specify that in event of conflict with other state law Secs. 45-100e and 45-100f govern, amended Subsec. (b) to specify that will codicils and trust amendments are included in meaning of “will” and “trust instrument” and amended Subsec. (c) to include orphans deductions, to redefine “tax” and to delete provision specifying inclusion of codicils and trust amendments as “wills” and “trust instruments”; P.A. 80-476 reorganized provisions, redesignating Subsecs., and reworded provisions; P.A. 83-520 amended Subsec. (a) by adding definition of “QTIP” and added provision in Subsec. (d) prohibiting person from making any equitable adjustments affecting any qualified terminable interest property or a QTIP trust; P.A. 89-211 clarified reference to the Internal Revenue Code; Sec. 45-100d transferred to Sec. 45a-233 in 1991.

Cited. 166 C. 21. Cited. 178 C. 42. Cited. 202 C. 57.

Subsec. (c):

Former statute cited. 157 C. 278.

Annotation to present section:

Subsec. (c):

Subsec. acknowledges right of a testator to give an executor the power to sell property without the supervision or permission of a court, and such authority is not conditioned on approval of decedent’s beneficiaries. 292 C. 696.



Section 45a-234 - (Formerly Sec. 45-100e). Powers.

Powers. –The following powers may be incorporated by reference as provided in sections 45a-233 and 45a-236:

(1) Retain Original Property. –To retain for such time as the fiduciary shall deem advisable any property, real, personal or mixed, which the fiduciary may receive, even though the retention of such property by reason of its character, amount, proportion to the total estate or otherwise would not be appropriate for the fiduciary apart from this provision. The fiduciary shall not retain non-income-producing property in a trust intended to qualify for the marital deduction without the consent of the life beneficiary of said trust or his legal representative, including his guardian or conservator.

(2) Sell, Mortgage or Exchange Property. –To sell, exchange, alter, assign, transfer, grant options to buy, sign real estate listing agreements; to convey, pledge, hypothecate; and to mortgage, lease and sublease, even beyond the period of the estate or any trust; to partition or otherwise dispose of any property or interest therein; to do any of such acts without an order of any court, at public or private sale or otherwise, upon such terms and conditions, including credit, and for such consideration as the fiduciary shall deem advisable; to transfer and convey the property or any interest therein, in fee simple absolute or otherwise free of all trusts. The receipts of the fiduciary for moneys or things paid or delivered shall be effective discharges therefrom to the persons paying or delivering the same and no one either dealing with the fiduciary or from whom the fiduciary shall receive any money, property or other credit shall be required to see to the application thereof or shall be under any duty to follow the proceeds or other consideration received by the fiduciary from such sale or exchange. No one dealing with the fiduciary, or with any real, personal or mixed property which is or was estate or trust property, shall be bound to ascertain or inquire as to the existence or occurrence of any event or purpose in or for which a sale is herein authorized or directed or otherwise as to the purpose or regularity of any acts of the fiduciary purporting to be done in pursuance of any other provisions or powers herein incorporated or granted.

(3) Invest and Reinvest. –To invest and reinvest, as the fiduciary shall deem advisable, in stocks of any class, bonds, debentures, notes, mortgages or other securities as well as in investment trusts, mutual funds and common trust funds, to open accounts in any type of commercial or savings bank, savings and loan association, credit union or similar organization or company, whether within or without the state of Connecticut and to acquire by lease or purchase any interest in real property or real estate investment trusts whether such investment is in or outside the state of Connecticut or the United States and even though such investment shall not be of the character approved by applicable law but for this provision. Notwithstanding any other provisions to the contrary, neither a trustee of an irrevocable trust, intended to qualify for the federal gift tax exclusion as a gift of a present interest under Section 2503(b) or 2503(c) of the Federal Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, nor the trustee of a trust providing for payment of all income therefrom to the life beneficiary, including a QTIP trust, may under any circumstances invest or reinvest in unproductive, underproductive or non-income-producing property, or acquire any life insurance, endowments or annuities unless explicitly so authorized in the trust instrument.

(4) Invest Without Diversification. –To make investments which cause a greater proportion of the total property held by the fiduciary to be invested in investments of one kind than would be considered appropriate for the fiduciary apart from this provision.

(5) Exercise Stock Options. –To exercise any stock options owned by the testator or settlor at his death or acquired by or held in any trust, to borrow money and pledge any assets, including stock acquired by the exercise thereof, to obtain funds for the exercise thereof, to retain any stock purchased by the exercise of such options for such time as the fiduciary deems advisable, and to exercise all other powers in respect of such stock as though such stock formed a part of the estate at the time of death or a part of any trust.

(6) Pay Taxes and Expenses. –To pay taxes; to pay calls, assessments and any other sums chargeable or accruing against or on account of shares of stock, debentures or other corporate securities in the hands of a fiduciary, whenever such payment may be legally enforceable against the fiduciary or any property of the estate or trust, or if the fiduciary deems payment expedient and for the best interests of the estate or trust; to pay for repairs and other expenses incurred in the management, collection, care, administration and protection of the trust or estate including fiduciary compensation and attorneys’ fees.

(7) Receive Property. –To receive any property, real or personal, from any source and administer such property as a portion of any appropriate trust or estate under the management of the fiduciary. The fiduciary, in its sole discretion, and at the expense of the trust or estate, may inspect, investigate, cause to be inspected or cause to be investigated, property that the fiduciary has been asked to hold or that would in any way be an addition to the estate or trust, or property owned or operated by an entity in which the fiduciary has been asked to hold an interest, for the purpose of determining the potential application of any federal, state, local or foreign environmental law, rule or regulation to such property. The taking of any action under this subdivision is not evidence that the fiduciary has accepted any addition to the estate or trust.

(8) Borrow Money. –To borrow money and to assume indebtedness for such periods of time and upon such terms and conditions as to rates, maturities, renewals, and security as the fiduciary shall deem advisable, including the powers of a corporate fiduciary to borrow from its own banking department, for the purpose of paying debts, taxes, administration expenses, or other charges against the estate or any trust, or any part thereof, and to mortgage, pledge or otherwise encumber such portion of the estate or any trust as may be required to secure such loan or loans, and to renew existing loans either as maker or endorser.

(9) Vote Shares. –To vote shares of stock owned by the estate or owned by any trust at stockholders’ meetings in person or by special, limited, or general proxy, with or without power of substitution.

(10) Register in Name of Nominee. –To hold any investment in the name of a nominee or in any form in which title will pass by delivery, but the fiduciary shall be liable for any act of the nominee in connection with the investment so held. Any corporation or its transfer agent may presume conclusively that the nominee is the actual owner of securities submitted for transfer.

(11) Use of Private Nominees. –To form a general or limited partnership or partnerships under any name or names of the fiduciary’s selection for the purpose of taking and holding title to all or any of the assets comprising the estate or trust property and for becoming the named beneficiary of any or all of the insurance policies therein; said partnership or partnerships shall have the power to deposit, withdraw, sell, loan, mortgage, lease, assign, convey, exchange, transfer or deal with said estate or trust property in all ways permitted to the fiduciary and to take any such action over the signature of only one partner or of the partnership itself; and any broker, bank, savings bank, savings and loan association, and any corporation or its transfer agent or registrar may presume conclusively that said partnership or partnerships are the actual owners of the bank deposits, savings and loan shares and securities registered in their names and submitted for transfer or reregistration.

(12) Take and Exercise Options, Rights and Privileges. –To take options for acquisition of property, to exercise all options, rights, and privileges to convert stocks, bonds, debentures, notes, mortgages, or other property into other stocks, bonds, debentures, notes, mortgages, or other property; to subscribe for other or additional stocks, bonds, debentures, notes, mortgages, or other property; and to hold such stocks, bonds, debentures, notes, mortgages, or other property so acquired as investments of the estate or trust so long as the fiduciary shall deem advisable.

(13) Participate in Reorganizations. –To unite with other owners of property similar to any which may be held at any time in the decedent’s estate or in any trusts in carrying out any plan for the consolidation or merger, dissolution or liquidation, foreclosure, lease or sale of the property; incorporation or reincorporation, acquisition, recapitalization, reorganization or readjustment of the capital or financial structure of any corporation, company or association the securities of which may form any portion of an estate or trust; to become and serve as a member of a stockholders’ or bondholders’ protective committee; to deposit securities in accordance with any plan agreed upon; to pay any assessments, expenses, or sums of money that may be required for the protection or furtherance of the interest of the distributees of an estate or beneficiaries of any trust with reference to any such plan; and to receive as investments of any estate or any trust any securities issued as a result of the execution of such plan.

(14) Renew and Extend Obligations. –To continue any obligation, whether secured or unsecured, upon and after maturity with a renewal or extension upon such terms as the fiduciary shall deem advisable, without regard to the value of the security, if any, at the time of such continuance, even though such continuance may extend beyond the period of the estate or of any trust.

(15) Foreclose and Bid in. –To foreclose, as an incident to the collection of any bond, note or other obligation, any mortgage, deed of trust, or other lien securing such bond, note or other obligation, and to bid in the property at such foreclosure sale, or to acquire the property by deed from the mortgagor or obligor without foreclosure; and to retain the property so bid in or taken over without foreclosure.

(16) Insure. –To carry such insurance coverage, including but not limited to public liability, fire, rent, title or casualty insurance for such hazards and in such amounts, either in stock companies or in mutual companies, as the fiduciary shall deem advisable. A fiduciary or a fiduciary’s employee who is a director of any corporation, more than nineteen per cent of whose stock is held by the estate or any trust, may use estate or trust assets to purchase and pay premiums on insurance to indemnify himself from liability resulting from acting with conflicting interests and from other acts in his capacity as a director.

(17) Collect. –To collect, receive and give receipts for rents, issues, profits, and income of an estate or trust.

(18) Litigate, Compromise or Abandon. –To compromise, adjust, arbitrate, sue on or defend, abandon, or otherwise deal with and settle claims in favor of or against the estate or trust as the fiduciary shall deem advisable, and the fiduciary’s decision shall be conclusive between the fiduciary and the beneficiaries of the estate or trust in the absence of fraud, bad faith or gross negligence of the fiduciary. No beneficiary serving as a cofiduciary and no settlor serving as a fiduciary or cofiduciary may participate in any decision as to claims between him and the estate or trust. Any claim by a settlor or beneficiary serving as a cofiduciary shall be determined only by the other cofiduciary.

(19) Employ and Compensate Agents, etc. –To employ and compensate persons deemed by the fiduciary needful to advise or assist in the proper settlement of the estate or administration of any trust including, but not limited to: Servants, agents, accountants, brokers, attorneys-at-law, attorneys-in-fact, real estate managers, rental agents, realtors, appraisers, and investment counsel, custodians and other professional advisors as reasonably may be required or desired in managing, protecting and investing the estate or any trusts without liability for any neglect, omission, misconduct, or default of such person provided such person was selected and retained with due care on the part of the fiduciary. If investment counsel is selected, which at the time of selection has a reputation in its community for competence and fair dealing, its selection and retention shall be considered as having been made with due care, provided the fiduciary continues to retain such counsel only so long as such counsel maintains said reputation. Under said circumstances, the fiduciary shall have no investment responsibility whatever and may act without independent investigation upon the recommendations of any such person, without liability for any neglect, omission, misconduct, or default of such person.

(20) Acquire and Hold Property of Two or More Trusts Undivided. –To acquire, receive, hold and retain the principal of several trusts created by a single instrument undivided until division shall become necessary in order to make a distribution; to hold, manage, invest, reinvest, and account for the several shares or parts of shares by appropriate entries in the fiduciary’s books of account, and to allocate to each share or part of share its proportionate part of all receipts and expenses; provided, that the provisions of this subdivision shall not defer the vesting in possession of any share or part of share of the estate or trust.

(21) Distribute in Cash or Kind. –To make distribution of assets of the estate or trust in kind or in cash, or partially in kind and partially in cash, in divided or undivided interests, provided shares may be composed differently and specific assets may be allocated to particular distributions; to make such distribution either upon final distribution or during one or more preliminary distributions, at the then current values, as the fiduciary finds to be most practicable and for the best interests of the distributees; and to make reasonable determinations of said values for the purpose of making distribution if there is more than one distributee thereof, which determination shall be binding upon the distributees, provided no settlor serving as a fiduciary of an irrevocable trust and no beneficiary serving as a fiduciary of any trust shall have such power.

(22) Pay to or for Minors or Incompetents. –To make payments in money or in property, to or for a minor or incompetent in any one or more of the following ways: (A) To such minor or incompetent directly, if the fiduciary in its sole and absolute discretion deems such payment advisable; (B) to apply directly in payment for the support, maintenance, education, and medical, surgical, hospital, or other institutional care of such minor or incompetent; (C) to the legal or natural guardian of such minor or conservator of such incompetent; (D) to any other person, whether or not appointed guardian of the person or conservator by any court, who shall, in fact have the care and custody of the person of such minor or incompetent. The fiduciary shall not be under any duty to see to the application of the payments so made and the receipt by such person shall be full acquittance to the fiduciary.

(23) Determine Income and Principal Questions. –To determine in accordance with applicable law, where not otherwise provided by Connecticut’s Principal and Income Act, all questions with respect to the manner in which expenses and charges, including the fiduciary’s compensation as such, are to be borne and receipts are to be credited as between principal and income.

(24) Capital Gain from Mutual Funds. –The fiduciary is directed to allocate to principal all distributions representing capital gains received from the sale of securities held by regulated investment companies, real estate investment trusts or mutual funds owned by the trust.

(25) Manage Real Property. –(A) To improve, manage, protect, develop, acquire and make additions to, exchange, and abandon any real property or any interest therein; (B) to dedicate to public use or, where legally permissible, to withdraw from such dedication, parks, streets, highways, or alleys; (C) to subdivide or resubdivide any real property; (D) to borrow money for the purposes authorized by this subdivision for such periods of time and upon such terms and conditions as to rates, maturities and renewals as the fiduciary shall deem advisable and to mortgage or otherwise encumber any such property or part thereof, whether in possession or reversion; (E) to lease or sublease any such property or part thereof to commence at the present or in the future, upon such terms and conditions, including options to renew or purchase, and for such period or periods of time as the fiduciary deems advisable, although such period or periods may extend beyond the duration of the trust or the administration of the estate involved; (F) to make gravel, sand, oil, gas and other mineral leases, subleases, contracts, licenses, conveyances or grants of every nature and kind which are lawful in the jurisdiction in which such property lies or to employ an ancillary fiduciary or fiduciaries so to act; (G) to manage and improve timber and forests on such property, to sell the timber and forest products, and to make grants, leases, and contracts with respect thereto; (H) to make, modify, renew or extend leases and subleases as lessor or lessee; (I) to employ agents to rent and collect rents; (J) to grant and create easements and release, convey, or assign any right, title, or interest with respect to any easement on real property or part thereof and enter into party wall agreements; (K) to erect, make repairs, replacements or improvements, structural or otherwise, or to renovate any building or other improvement on real property, and to alter, raze, remove or demolish any building or other improvement in whole or part; (L) to survey, partition, and adjust boundaries; and to make plats of any real property; and (M) to deal with any such property and every part thereof in all other ways and for such other purposes or considerations as would be lawful for any person owning the same.

(26) Deal with Other Trusts. –In dealing with one or more other trusts, the fiduciary may sell property, real, personal or mixed to, or exchange property with, the trustee of any trust which the testator or the settlor or his spouse or any child of his has created, for such estates and upon such terms and conditions as to sale price, terms of payment, and security as the fiduciary shall deem advisable, and no fiduciary shall have any duty to follow the proceeds of any such sale, provided a fiduciary who is the settlor of an irrevocable trust or a fiduciary who is a spouse or child of the settlor or testator, whether or not the trust is irrevocable, shall not have such power, nor shall a fiduciary who is also a beneficiary of another trust have any such power to deal with the trust of which he is beneficiary.

(27) Make Advances. –In its sole and absolute discretion and without in any way being required so to do, to advance money for the protection of the trust or estate, and for all expenses, losses and liabilities sustained in the administration of the trust or estate or because of the holding or ownerships of any trust or estate assets, for which advances and any interest thereon the fiduciary shall have a lien on the assets of the trust or estate as against a beneficiary, and in its sole and absolute discretion and without in any way being required so to do, to advance, without provision for reimbursement, cash to the executor of the will or administrator of the estate of the testator or settlor or of his spouse if there are insufficient liquid assets to pay debts, taxes or administration expenses of the decedent, or of his deceased spouse.

(28) Maintain Reserves. –To maintain reasonable reserves for depreciation, depletion, other than percentage depletion, and for amortization, and obsolescence.

(29) Make Contracts and Execute Instruments; No Duty of Inquiry. –To make contracts and to execute instruments, under seal or otherwise, as may be necessary in the exercise of the powers herein granted. No party dealing with a fiduciary need inquire as to the existence or proper exercise of any power of said fiduciary, whether said power is granted directly or incorporated by reference.

(30) Perform Decedent’s Executory Contracts. –The fiduciary may in its discretion, complete performance of the decedent’s valid executory contracts which, at the time of his death, had not been fully performed.

(31) Use of Property by Distributee. –During the administration of the testator’s estate, the fiduciary shall have the discretion to permit any beneficiary to have the use, possession, and enjoyment, without charge, of any real estate or tangible personal property devised, bequeathed or ultimately distributable to said person, so long as he lives, and if he dies before his right to said property becomes absolute or before said property is distributed to him, neither he nor his estate shall be held liable for any loss, destruction, damage, depreciation or waste of said property except through his fault or neglect. Neither the existence nor exercise of this power shall be deemed a constructive or actual distribution of the property to which it relates.

(32) Continue Business. –To the extent and upon such terms and conditions and for such periods of time as the fiduciary shall deem necessary or advisable, to continue or participate in the operation of any business or other enterprise, whatever its form or organization, including but not limited to the power: (A) To effect incorporation, dissolution, merger, consolidation or sale of all or substantially all of the assets, either for cash or in exchange for stock or other securities, or to make other changes in the form of the organization of the business or enterprise, and to diminish, enlarge or change the scope of nature or nature of any business; (B) to dispose of any interest therein or acquire the interest of others therein; (C) to contribute thereto or invest therein additional capital or to lend money thereto, in any such case upon such terms and conditions as the fiduciary shall approve from time to time except that a settlor of an irrevocable trust who is serving as a fiduciary thereof shall not have this power; (D) to determine whether the liabilities incurred in the conduct of the business are to be chargeable solely to the part of the estate or trust set aside for use in the business or to the estate or trust as a whole, but such allocation must be done in accordance with applicable law; (E) to control, direct and manage the business, delegate all or any part of the fiduciary’s power to supervise and operate to such person or persons as the fiduciary may select, including any associate, partner, officer or employee of the business; (F) to hire and discharge officers and employees, to fix their compensation and define their duties; and to employ, compensate and discharge agents, attorneys, consultants, accountants and such other representatives as the fiduciary may deem appropriate, including the right to employ any beneficiary, or individual fiduciary, in any of the foregoing capacities; (G) to pledge other assets of the estate or trust as security for loans made to such business; (H) to retain in the business such amount of the net earnings for working capital and other purposes of the business as the fiduciary may deem advisable in conformity with sound business practice, provided such retention does not impair any right of a beneficiary to receive all income from his share of any trust; (I) to purchase, process and sell merchandise of every kind and description; (J) to purchase and sell machinery and equipment, furniture and fixtures and supplies of all kinds; (K) to sell or liquidate all or any part of any business at such time and price and upon such terms and conditions, including credit, as the fiduciary may determine, including a sale to any partner, officer or employee of the business or to any individual fiduciary as beneficiary hereunder, provided any such sale shall be for adequate and full consideration and no such sale shall be made to an individual fiduciary who is also a beneficiary thereunder; (L) to invest other estate or trust funds in such business; and to loan funds from the trust to such business; and (M) in all cases in which the fiduciary is required to furnish statements to beneficiaries or to file accounts in any court or in any other public office, it shall not be necessary to itemize business receipts and disbursements and distributions of property but it shall be sufficient for the fiduciary to show in the account a single figure or consolidation of figures, and the fiduciary shall be permitted to account for money and property received from the business and any payments made to the business in lump sum without itemization.

(33) Appoint Ancillary Fiduciaries. –The fiduciary may itself act or it may select one or more persons or corporations to act as an ancillary fiduciary or fiduciaries and, to the extent permitted by applicable law, all of the powers held by the domiciliary fiduciary are hereby granted to the ancillary fiduciary or fiduciaries and all costs of ancillary administration may be paid from either the domiciliary estate or trust or the ancillary estate or trust, as the fiduciary may decide in its sole discretion.

(34) Postpone Distribution and Accounting. –To postpone distribution and accounting with respect to any trust for a year from the date of the termination of the trust, if in the judgment of the fiduciary such postponement shall be necessary or advisable.

(35) (A) Alternate Valuation Date. –The fiduciary may elect to value the estate for tax purposes at the values of its assets on the date of decedent’s death or at those values on an estate tax valuation date other than the date of the decedent’s death, whether or not such election increases or decreases the federal estate tax. No adjustments shall be required to be made between income and principal or between the property interests passing to any beneficiaries which may be affected as a result of such election. (B) Administration and Other Expenses. –To the extent permitted by law, the fiduciary may elect to claim certain administration expenses, casualty losses, medical and other expenses as deductions either on the income tax returns of the estate or of the decedent or on the federal estate tax return or partly on each. The fiduciary shall elect to claim from time to time such expenses as deductions on the particular tax returns which in the fiduciary’s opinion should result in the lowest total taxes being paid by the estate and its beneficiaries, regardless of whether such expenses may be payable from the income or principal of such estate, and the fiduciary is not required to make adjustments between income or principal or between the property interests passing to any beneficiaries which may be affected on account of such election, except that (i) where one or more residuary legatees of a will containing a so-called preresiduary marital deduction formula provision is a charitable organization, as defined in Section 501(c) of the Federal Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or any corresponding provision of applicable revenue laws, in effect at the date of the death of the testator of a will incorporating sections 45a-233 to 45a-236, inclusive, and (ii) the fiduciary elects to treat such expenses in whole or in part as income tax deductions with the result that federal estate taxes paid from and chargeable to such principal are greater than if the contrary election had been made, an amount equal to the difference in such estate taxes shall be reimbursed to such principal from the income. (C) Joint Returns. –The fiduciary is specifically authorized but not required to execute and file a joint income tax return with the surviving spouse or his executor or administrator for the year of the decedent’s death and for any prior years. The fiduciary is also authorized but not required to execute and file a gift tax return with the decedent’s spouse or his executor or administrator, if any gift tax return is required of either the decedent or his spouse for any quarter in the year in which death occurs or for any quarter or year prior thereto. The fiduciary is authorized but not required to consent to treat any gifts made by such decedent’s spouse as being made one-half by the decedent. The fiduciary may pay such income and gift taxes as are chargeable to the decedent and, in its discretion, may pay the entire amount of such taxes. The fiduciary shall incur no personal liability for any action taken by it in good faith in accordance with any of the foregoing authorizations. (D) Installment Payment of Estate Taxes. –The fiduciary is authorized in its discretion to elect to pay all or any part of the federal estate tax on the estate in installments under the provisions of Section 6166 of the Federal Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or any corresponding provision of applicable revenue laws. (E) Request for Extension of Time for Paying Estate Tax. –The fiduciary is authorized in its discretion to request an extension of time for paying the federal estate tax, or any installment thereof on the estate or any amounts determined as a deficiency thereon under the provisions of Section 6161 or 6163 of the Federal Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. (F) Election of Special Use Valuation. –The fiduciary is authorized to make all elections with respect to valuations authorized by Section 2032A and related sections of the Federal Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. (G) Pension and profit-sharing plans. –To elect, either revocably or irrevocably, to receive death benefits and any other sums payable with respect to any pension and profit-sharing plans in a lump sum, in installments or as an annuity; to waive the benefit of any income averaging provisions available for distributions from pension and profit-sharing plans; to elect a different mode of distribution with respect to each applicable pension and profit-sharing plan. The term, “pension and profit-sharing plan”, includes any pension, profit-sharing, thrift, stock purchase, or bonus plan as well as any so called “Keogh” plans and individual retirement accounts. A decedent’s spouse, if acting as a fiduciary, shall take no part in the exercise of any election under any pension or profit-sharing plan. (H) In making any of the elections authorized in subparagraph (D), (E), (F) or (G) of this subdivision, the fiduciary is authorized to take all action it deems necessary to implement said elections without incurring personal liability for any action taken or omitted by it in good faith under said authorization.

(36) Surrender of Stock for Redemption. –The fiduciary is authorized in its discretion to surrender shares of stock in any corporation to the corporation issuing such stock for redemption, accepting in payment for the redeemed shares cash, notes or other property; and to vote the shares of stock of any corporation in favor of the redemption of shares of its stock included in determining the gross estate of a decedent, either for cash, notes or other property, including a redemption of such shares designed to provide funds for the payment of the decedent’s death taxes, funeral expenses and administration expenses under the provisions of Section 303 of the Federal Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, or any corresponding provision of applicable revenue laws and the fiduciary shall incur no personal liability for any action taken or omitted by it in good faith in accordance with any of the foregoing authorizations.

(37) Pooling Agreements and Voting Trusts. –To enter into any kind of pooling agreements and voting trusts, even though such action may involve delegation of authority.

(38) Exculpation. –The fiduciary is hereby exonerated from any liability resulting from its retention, sale or operation, whether due to losses, depreciation in value or actions taken or omitted to be taken with respect to any business, farm or real estate interests held in an estate or trust, nor shall the fiduciary be liable for any loss to or depreciation of any other estate or trust property, so long as it is acting in good faith in the management thereof and exercising reasonable care and diligence, but the fiduciary is not exonerated from his own bad faith, wilful misconduct or gross negligence.

(39) Deal with Environmental Hazards. –To take any reasonable action and expend any reasonable amount from the estate or trust that the fiduciary deems advisable for the purposes of complying with or ensuring compliance with any federal, state, local or foreign environmental law, rule or regulation, including, but not limited to, the following powers:

(A) To conduct or authorize investigations, tests, audits, assessments or other actions or inquiries with respect to any real property for the purposes of determining compliance with any federal, state, local or foreign environmental law, rule or regulation, or any requirement or demand of any governmental authority;

(B) To review periodically or require the inspection of any and all property held in the estate or trust for the purpose of determining compliance with any law, rule or regulation affecting such property;

(C) To take any reasonable remedial action, to contain, clean up or remove any actual or threatened environmental hazard, including a spill, release, discharge or contamination, to conduct site restoration work on any real property and to notify the appropriate federal, state or local authorities either on its own accord or in response to an actual or threatened violation of any environmental law, rule or regulation;

(D) To institute legal proceedings or make claims or demands concerning environmental hazards, contamination or conditions, and to contest, pay, compromise, settle or comply with legal proceedings, claims, demands, orders, penalties, fines and damages brought by any federal, state, local or foreign governmental authorities concerned with environmental compliance, or by a private litigant. The powers under this subdivision shall apply with respect to any real property owned or operated by the decedent, the estate or the trust, or in which the fiduciary, in its fiduciary capacity, has any actual or potential ownership or management responsibility, including real property owned or operated by any entity in which the fiduciary has an ownership or management interest. The fiduciary is further authorized to reimburse itself or any other designated fiduciary, that may have declined or been unable to serve for any reason, for reasonable expenses incurred prior to its appointment for the purposes enumerated in this subdivision.

(1969, P.A. 827, S. 2; 1971, P.A. 556, S. 2–18; P.A. 80-410, S. 8–10, 21; 80-476, S. 205; P.A. 81-396, S. 2, 3; P.A. 83-520, S. 2–4; P.A. 89-211, S. 48; P.A. 91-185; P.A. 99-106, S. 1, 2; P.A. 00-196, S. 30.)

History: 1971 act rephrased provisions re receipt as discharge in Subdiv. (2), prohibited trustee of irrevocable trust from investing in non-income-producing property, life insurance or annuities in Subdiv. (3), added reference to payment of fiduciary compensation and attorneys’ fees in Subdiv. (6), authorized the taking of options for acquisition of property in Subdiv. (12), added reference to acquisition or recapitalization of capital or financial structure of corporation in Subdiv. (13), added provision authorizing fiduciary or employee to use estate or trust assets to purchase indemnity insurance in Subdiv. (16), applied provisions to “settlor serving as a fiduciary or cofiduciary” in Subdiv. (18), specified when investment counsel is considered to have been selected “with due care” and effect of investment counsel’s selection on fiduciary’s action’s and liabilities in Subdiv. (19), applied provisions to “settlor serving as a fiduciary of an irrevocable trust” in Subdiv. (21), authorized entrance into party wall agreements in Subdiv. (25)(J), clarified provisions of Subdiv. (26) by rewording limitations on fiduciary’s actions as proviso, added reference to “deceased spouse” in Subdiv. (27), deleted provision in Subdiv. (28) which required that reserves be maintained whenever instrument provides for a charitable organization as a remainder beneficiary, made technical correction in Subdiv. (31), added exception re settlor of irrevocable trust in Subdiv. (32)(C) and proviso limiting terms and conditions of sale in Subdiv. (32)(K), clarified provisions of Subdiv. (35) and in Subdiv. (38) protected fiduciary from liability for loss or depreciation when it is acting in good faith; P.A. 80-410 amended prohibition in Subdiv. (3) to prohibit investments in unproductive and underproductive property, etc. and applied prohibition to trustees of trusts which pay all income to a life beneficiary and in Subdiv. (35) added Subparas. (F) and (G), the latter of which replaces previous similarly worded provisions in Subparas. (D) and (E); P.A. 80-476 made technical correction in Subdiv. (27); P.A. 81-396 amended Subdiv. (35) by adding provision re pension and profit sharing plans as Subpara. (G) and redesignating former Subpara. (G) as (H); P.A. 83-520 amended Subdiv. (2) by adding “sign real estate listing agreements”, amended Subdiv. (3) by adding authority to “open accounts in any type of commercial or savings bank, savings and loan association, credit union or similar organization or company, whether within or without the state of Connecticut”, and added phrase “unless explicitly so authorized in the trust instrument” and made technical changes in Subdiv. (35); P.A. 89-211 clarified references to the Internal Revenue Code of 1986; Sec. 45-100e transferred to Sec. 45a-234 in 1991; P.A. 91-185 added Subdiv. (39) re power of fiduciary to deal with environmental hazards; P.A. 99-106 amended Subdiv. (7) by adding authority to receive, inspect and investigate property that fiduciary has been asked to hold for purpose of determining potential application of environmental law and amended Subdiv. (39) by adding authority to expend reasonable amount from estate to comply with environmental law, including investigation, inspection, remedial action, and institution of, contest of or compliance with legal proceedings; P.A. 00-196 made a technical change in Subdiv. (39)(D); (Revisor’s note: In 2003 the words “appointment for the purposes enumerated in this subdivision.” were reinstated editorially by the Revisors at the end of Subdiv. (39)(D) to correct an omission from the 2001 revision).

Cited. 171 C. 372. Cited. 178 C. 42. Cited. 202 C. 57.

Subdiv. (2):

Cited. 215 C. 553.

Annotations to present section:

When acting in custodial capacity, custodian has fiduciary powers. 82 CA 277.

Subdiv. (2):

Subdiv. acknowledges right of a testator to give an executor the power to sell property without the supervision or permission of a court, and such authority is not conditioned on approval of decedent’s beneficiaries. 292 C. 696.



Section 45a-235 - (Formerly Sec. 45-100f). Additional powers.

Additional Powers. –Any one or more or all of the following additional powers or any portion thereof may be incorporated by reference, as provided in section 45a-233(a) but only to the extent they are individually referred to in such will or other instrument.

(1) Stock of Fiduciary. –To retain and invest and reinvest in and purchase any stock or other securities issued by the fiduciary in its individual capacity, or by any parent holding company of the fiduciary, including any stock dividends thereon and any securities issued in lieu thereof as the result of any recapitalization, reorganization, consolidation or merger. Furthermore the fiduciary may exercise or sell any rights, or exercise part and sell part thereof, including rights to buy fractional shares, issued to it by reason of its ownership of any such security; and may retain and hold any security so acquired and vote and issue general or limited proxies to vote said stock.

(2) Buy Insurance and Annuities. –To retain and to purchase insurance contracts, on the life of any beneficiary or of any person in whom a beneficiary has an insurable interest, or annuity contracts for any beneficiary and to pay the premiums thereon out of such beneficiary’s portion of principal or income as the fiduciary, in its discretion, shall determine.

(3) Invest in Partnerships, etc. –To retain, invest and reinvest in partnerships, joint ventures, leases, real estate syndicates, small business investment companies and hedge funds.

(4) Speculative Assets. –To retain, trade and speculate in any real, personal or mixed property as the fiduciary shall deem advisable, wherever situated, including but not limited to: (A) Any one or more or all commodities and commodity options regularly traded on exchanges in or outside the United States, in either spot or futures contracts, claims, straddles, spreads or any other type of commodity contract, whether long or short; (B) puts, calls, straddles and options in any domestic or foreign securities and short sales of such contracts and of securities; (C) interests in oil, gas, coal, gravel, sand, timber, sulphur, precious and semiprecious stones, minerals, metals and their ores, including but not limited to iron, aluminum, copper, rhodium, palladium, platinum, radium, uranium and gold and silver bullion, bars, bricks and coins, and any other mineral and timber rights, royalties, leases and payments, and interests in computer hardware and software; (D) any interests in breeding or dairy cattle, horses, hogs, sheep, dogs, cats or other animals; (E) postage and revenue stamps, postal covers, coins, jewelry, rare books, paintings, etchings, statues, sculptures, antiques, curios, antique firearms and edged weapons, and other collectible items and art objects; (F) aircraft, ships, railroad locomotives, rolling stock, buses, antique automobiles and other vehicles; (G) foreign currencies and United States Treasury bills including futures contracts in such assets, whether long or short.

(5) Oil and Gas Interests. –To have power with respect to oil, natural gas, minerals, and all other natural resources and rights to any interests therein, together with all equipment rights pertaining thereto, including oil and gas royalties, leases, payments, or other oil and gas interests of any character, whether owned in fee, as lessee, lessor, licensee, concessionaire or otherwise, either alone or jointly with others as partner, joint tenant, or joint venturer or in any other noncorporate manner, to: (A) Make oil, gas and mineral leases or subleases; (B) pay delayed rents, lease bonuses, royalties, overriding royalties, taxes, assessments, and all other charges; (C) sell, lease, exchange, mortgage, pledge or otherwise hypothecate any or all of such rights and interests; (D) surrender or abandon, with or without consideration, any or all of such rights and interests; (E) make farm-out, pooling, repressuration and unitization agreements; (F) make reservations or impose conditions on the transfer of any such rights or interests; (G) employ the most advantageous business form in which properly to exploit such rights and interests, whether as corporations, general or limited partnerships, mining partnerships, joint ventures, cotenancies, or otherwise; (H) drill, test, explore, mine, develop and otherwise exploit any and all such rights and interests; (I) produce, process, sell or exchange all products recovered through the exploitation of such rights and interests, and to enter into contracts and agreements for or in respect of the installation or operation of absorption, reprocessing or other processing plants; (J) carry any or all such interests in the name or names of a nominee or nominees; (K) delegate, to the extent permitted by law, any or all of the powers set forth herein to the operator of such property; and (L) employ personnel, rent office space, buy or lease office equipment, contract and pay for geological surveys and studies, procure appraisals, and generally to conduct and engage in any and all activities incident to the foregoing powers, with full power to borrow and pledge in order to finance such activities. The fiduciary shall have the right to rely on the judgment and recommendations of the operators of such property and need not make an independent investigation before acting on their reasonable recommendations.

(6) Form Corporation or Other Entity. –To form a corporation or other entity under the laws of any jurisdiction and to transfer, assign, and convey to such corporation or entity all or any part of the estate or of any trust property in exchange for the stock, securities or obligations of any such corporation or entity, and to continue to hold such stock, securities and obligations.

(7) Fiduciary May Become Director or Officer. –To vote for any individual fiduciary or any employee, officer or director of any corporate fiduciary, to be a director, officer, or both, of any corporation or small business investment company in which the estate or trust may be interested and to belong to any committee relating in any way to such corporation or company; and to serve as such director, officer, committee member, or any or all of them, and receive proper remuneration for such services, and to exercise its discretion with respect to all matters concerning the affairs of such corporation or company, and to consent to corporate or partnership sales, exchanges, leases, mortgages and encumbrances, without in any way being accountable for any such acts to any beneficiaries.

(8) Operate Farm. –To continue any agricultural operation received by the fiduciary pursuant to the will or other instrument and to do any and all things deemed advisable by the fiduciary in the management and maintenance of any farm, which term includes, but is not limited to, a farm, garden, orchard, ranch, timber tract or dairy; and to do any and all things concerning the production and marketing of crops and dairy, poultry, livestock, orchard and forest products including but not limited to the following powers: (A) To operate the farm with hired labor, tenants or sharecroppers; (B) to lease or rent the farm for cash or for a share of the crops; (C) to purchase or otherwise acquire farm machinery and equipment and livestock; (D) to undertake the construction, repairs and improvements to farm buildings of all kinds needed in the fiduciary’s judgment, for the operation of the farm; (E) to make or obtain loans or advances at the prevailing rate or rates of interest for farm purposes such as for production, harvesting, or marketing, or for the construction, repair, or improvement of farm building, or for the purchase of farm machinery or equipment or livestock; (F) to employ approved soil conservation practices in order to conserve, improve, and maintain the fertility and productivity of the soil; (G) to protect, manage and improve the timber and forest on the farm and sell the timber and forest products when it is for the best interest of the estate, or any trust; (H) to ditch, dam and drain damp or wet fields and areas of the farm when and where needed; (I) to engage in the production of livestock, poultry or dairy products, and to construct such fences and buildings and plant such pastures and crops as may be necessary to carry on such operations; (J) to market the products of the farm; (K) in general, to employ good husbandry in the operation of the farm.

(9) Residential Realty. –To retain any residential real property or apartment and the contents of said real property or apartment received by it hereunder, to purchase, to rent and to maintain residential real property including an ordinary, cooperative or condominium apartment for occupancy, rent free, by any of the beneficiaries hereunder, so long as one or more of them wish to use and occupy it as a home, and to sell it when it is no longer so used and occupied, to pay all rent, taxes, assessments, repairs and other charges for maintaining such real and personal property or apartment, including title, public liability, fire and extended coverage insurance, and to make such purchases or payments out of such beneficiary’s portion of the principal or income, in accordance with applicable law, as the fiduciary in its sole discretion shall determine.

(10) Deal with Estate and Trust. –To deal in every way with the estate and trust of the settlor or testator, including but not limited to the purchase from, the sale to, the exchange of assets with such estate and trust, or the making of loans thereto, either secured or unsecured and either interest-free or at such rates of interest as the fiduciary shall determine, and to make loans from an estate to a trust, in the discretion of the fiduciary. The powers described herein may be exercised by the fiduciary even though it is the legal representative of the estate, and the fiduciary shall not incur any liability for any loss resulting from the exercise of any such power.

(11) Suits on Insurance Policies. –To institute any proceeding at law or in equity to enforce the payment of any life insurance policy payable to the fiduciary and to do any and all things which it in its sole discretion deems advisable for the purpose of collecting any sums which may be due or payable under any such policy, provided, that the fiduciary shall be under no obligation to institute or enter into any such litigation to enforce the payment of any such policy until it shall have been indemnified to its satisfaction against all expenses and liabilities to which it may, in its judgment, be subjected by any such action on its part.

(12) Advancement of Income. –The fiduciary, other than a beneficiary serving as a fiduciary, shall have the discretion to advance income to or for the use of any beneficiary and the fiduciary shall have a lien therefor on that beneficiary’s future benefits.

(13) Majority Action Permissible. –Where there are three or more fiduciaries, the decision of a majority of the fiduciaries shall bind all of the fiduciaries, but an absent or dissenting fiduciary who joins in carrying out the decision of the majority shall not be liable for the consequences of any majority decision if said absent or dissenting fiduciary promptly files a written notice, by certified mail, of his dissent with its cofiduciaries and with (A) the probate court having jurisdiction over any estate or trust or (B) the income beneficiaries of any inter vivos trust, provided that liability for failure to join in administering the estate or trust or in preventing a breach of the trust may not thus be avoided.

(14) Reduce Interest Rates. –To reduce the interest rate from time to time on any obligation, whether secured or unsecured, constituting a part of an estate or trust.

(15) Establish and Maintain Reserves. –In lieu of the basic power specified in subdivision (28) of section 45a-234, the fiduciary shall have the power to set up proper and reasonable reserves for taxes, assessments, insurance premiums, depreciation-obsolescence, amortization, depletion, other than percentage depletion, of mineral, timber or other wasting assets, and for repairs, improvements, and general maintenance of buildings, or other property out of rents, profits, or other income received; and to set up reserves also for the equalization of payments to or for beneficiaries; provided that the provisions of this subdivision shall not affect the ultimate interests of beneficiaries in such reserves, although no beneficiary may compel distribution of amounts held in such reserves.

(16) Investment Philosophy. –To invest with emphasis on growth and capital appreciation, and to apply the same criteria to both new assets and those already in the estate or trust. The fiduciary shall not be liable for any good faith action taken by it but only for negligence, since some assets in which it is authorized to invest are not ordinarily deemed suitable for fiduciary investment.

(17) Investment during Estate Administration. –To invest and reinvest the assets of the estate actively and aggressively during the period of administration thereof.

(18) Premium and Discount. –To determine whether or not to amortize from income as a sinking fund any premium paid to acquire property and to accrue any discount received at the time of acquisition thereof.

(19) Remortgage and Refinance Real Estate. –To remortgage and refinance real estate for any one or more of the following purposes: (A) Business reasons; (B) to obtain funds to pay (i) estate, inheritance, transfer, succession, generation-skipping or other death taxes or duties; (ii) income, property, excise or other similar taxes; (iii) interest and penalties on any tax; and (iv) debts and funeral and administration expenses of the settlor or testator; or (C) to invest or reinvest or speculate in real, personal or mixed property of any description and wherever situated.

(20) Terminate Small Trusts. –To terminate any trust by distributing to the then income beneficiary of such trust the entire principal thereof, or an annuity purchased therewith, absolutely and free of trust, if the fiduciary, other than a beneficiary or the settlor serving as such, in its sole discretion, deems continuation of such trust unwarranted in view of the size of the trust.

(21) Distribute Directly to Remaindermen. –To distribute property directly from the estate to the remaindermen of any trust, without the interposition of such trust, if the facts at the time for such distribution are such that no trust of such property would be operative under the terms of the will.

(22) Disclaimer of Power. –To disclaim part or all of any one or more of the incorporated or specifically granted powers of the fiduciary by instrument in writing filed with the will, trust or other instrument incorporating this power and by complying with the provisions of sections 45a-578 to 45a-585, inclusive.

(23) Comply with Stock Restrictions. –To observe and comply with any limitations on the disposition of any stock existing in the articles of incorporation, bylaws or other contract affecting such shares.

(24) Continue Subchapter S election. –To file appropriate consent to the continuation of any Subchapter S election in existence at the time of the testator’s death, within the period required by the applicable provision of the Federal Internal Revenue Code then in effect.

(25) Acquire Interest in Trust Asset. –To acquire an undivided or an individual interest in a trust or estate asset in which the fiduciary, in any fiduciary capacity, holds an undivided interest.

(26) Income to Custodian for Minor. –Any and all income or principal that is distributed, paid to or applied for the benefit of a minor may, in the discretion of the fiduciary, be paid to any person or corporation who is serving as a custodian for the benefit of said minor under the Uniform Gifts to Minors Act or Uniform Transfers to Minors Act. If there is no such custodian, the fiduciary may appoint an adult member of the minor’s family, a guardian of the minor, a bank with trust powers, or himself, herself or itself to serve as such custodian and receive such payments.

(27) General Powers. –To exercise every power and discretion in the management of the estate and the trusts created hereunder as the fiduciary would have if it were the absolute owner thereof. This general power shall not be limited in any way by the powers incorporated or granted herein, but no beneficiary serving as a cofiduciary may participate in any decision, under this or any other power, that affects or could affect the share of such beneficiary relative to that of any other beneficiary in income, principal or in a trust remainder.

(1969, P.A. 827, S. 3; 1971, P.A. 556, S. 19-25; 1972, P.A. 169, S. 2; P.A. 77-271, S. 1; P.A. 78-198, S. 5, 6; P.A. 80-410, S. 11–13, 21; 80-476, S. 206; P.A. 81-396, S. 4, 5; P.A. 83-520, S. 5, 6; P.A. 95-117, S. 25.)

History: 1971 act authorized investment in and purchase of stock or securities issued by fiduciary’s parent holding company in Subdiv. (1), added reference to “repressuration” agreements in Subdiv. (5)(E) and deleted reference to power to allocate proceeds received as consideration for severance of lands of various minerals and natural resources in (5)(L), added reference to apartments in Subdiv. (9), specified that power in Subdiv. (15) are in lieu of basic powers under Sec. 45-100e(28) and deleted provision requiring fiduciary to set up reserves when instrument provides for a charitable organization as a remainder fiduciary and added Subdivs. (16) to (27); 1972 act added Subdiv. (16)(a) and (b); P.A. 77-271 deleted Subdiv. (16)(a) and (b) re deposits in clearing corporations; P.A. 78-198 replaced former Subdiv. (26) re “Distribution of ordinary income portion of the lump sum received from a qualified plan” with new provisions re “Income to custodian for minor”; P.A. 80-410 added reference to commodity options in Subdiv. (4)(A), to revenue stamps and postal covers in (4)(E), to rolling stock in (4)(F) and to treasury bills in (4)(G), included personal property in Subdiv. (9) and rephrased Subdiv. (22), replacing “document” with “will, trust or other instrument” and reference to compliance with chapter 798; P.A. 80-476 reiterated change re “document” in Subdiv. (22); P.A. 81-396 amended Subdiv. (4) to include options in any domestic or foreign securities, interests in timber, semiprecious stones, minerals, radium, gold and silver bullion, bars, bricks and coins, horses, dogs, cats, etchings, antique firearms and edged weapons, collectible items and United States treasurybills and amended Subdiv. (19) to include generation-skipping taxes; P.A. 83-520 amended Subdiv. (10) by adding the words “and trust”, permitting the making of interest free loans, and permitting the making of loans from an estate to a trust, in the discretion of the fiduciary and added “and interests in computer hardware and software” in Subdiv. (4)(C); Sec. 45-100f transferred to Sec. 45a-235 in 1991; P.A. 95-117 amended Subdiv. (26) to include reference to Uniform Transfers to Minors Act.

Cited. 166 C. 21. Cited. 178 C. 42.



Section 45a-236 - (Formerly Sec. 45-100g). Short title: Fiduciary Powers Act.

Sections 45a-233 to 45a-236, inclusive, shall be known as the “Fiduciary Powers Act”. Any unqualified reference thereto by name or words of similar import shall be deemed to include all the powers listed in section 45a-234, at the time of signing the will or trust instrument, but none of the additional powers listed in section 45a-235.

(1969, P.A. 827, S. 4; P.A. 80-476, S. 207.)

History: P.A. 80-476 made no change; Sec. 45-100g transferred to Sec. 45a-236 in 1991.

Cited. 178 C. 42.



Section 45a-242 - (Formerly Sec. 45-263.) Replacement of fiduciary.

(a) Grounds for removal of fiduciary. The court of probate having jurisdiction may, upon its own motion or upon the application and complaint of any person interested or of the surety upon the fiduciary’s probate bond, after notice and hearing, remove any fiduciary if: (1) The fiduciary becomes incapable of executing such fiduciary’s trust, neglects to perform the duties of such fiduciary’s trust, wastes the estate in such fiduciary’s charge, or fails to furnish any additional or substitute probate bond ordered by the court, (2) lack of cooperation among cofiduciaries substantially impairs the administration of the estate, (3) because of unfitness, unwillingness or persistent failure of the fiduciary to administer the estate effectively, the court determines that removal of the fiduciary best serves the interests of the beneficiaries, or (4) there has been a substantial change of circumstances or removal is requested by all of the beneficiaries, the court finds that removal of the fiduciary best serves the interests of all the beneficiaries and is not inconsistent with a material purpose of the governing instrument and a suitable cofiduciary or successor fiduciary is available. A successor corporate fiduciary shall not be removed in such a manner as to discriminate against state banks or national banking associations, nor shall any consolidated state bank or national banking association or any receiving state bank or national banking association be removed solely because it is a successor fiduciary, as defined in section 45a-245a.

(b) Resignation of fiduciary. The court of probate, after notice and hearing, may accept or reject the written resignation of any fiduciary, but such resignation shall not be accepted until such fiduciary has fully and finally accounted for the administration of such fiduciary’s trust to the acceptance of such court.

(c) Resignation or removal of testamentary trustee or guardian. Trustees appointed by a testator to execute a trust created by will and testamentary guardians may resign or be removed, and the vacancies filled by the court having jurisdiction in the manner provided under this section, unless otherwise provided by the will.

(d) Appointment of successor fiduciary. Except as otherwise provided in subsection (c) of this section, upon the death, removal or acceptance of the resignation of any fiduciary before the completion of such fiduciary’s duties, the court of probate may appoint a suitable person to fill the resultant vacancy and such successor fiduciary shall give a probate bond.

(e) Survival of lawsuits. All suits in favor of or against the original fiduciary shall survive to and may be prosecuted by or against the person appointed to succeed such fiduciary.

(1949 Rev., S. 7041; P.A. 80-227, S. 21, 24; 80-476, S. 192; P.A. 01-114.)

History: P.A. 80-227 authorized removal of executor of administrator who “fails to furnish any additional or substitute probate bond ordered by the court”, effective July 1, 1981; P.A. 80-476 divided section into Subsecs. and rephrased and reordered provisions; Sec. 45-263 transferred to Sec. 45a-242 in 1991; P.A. 01-114 amended Subsec. (a) to reorder provisions, designate existing grounds for removal of a fiduciary as Subdiv. (1), add Subdiv. (2) re lack of cooperation among fiduciaries, add Subdiv. (3) re unfitness, unwillingness or persistent failure of fiduciary to administer the estate effectively, add Subdiv. (4) re substantial change of circumstances or removal requested by all the beneficiaries and add provision re limitation on the removal of a successor corporate fiduciary or certain state banks or national banking associations and made technical changes throughout section for purposes of gender neutrality.

See Sec. 45a-143 re duty to exhibit the condition of the estate.

See Sec. 45a-199 for definition of “fiduciary”.

Removed executor should immediately turn over all property of estate to his successor. 17 C. 420. Failure to file inventory and obey order to give notice of limitation, ground for removal. 40 C. 288. Cited. 59 C. 331; 63 C. 307. Trust is not allowed to fail for lack of a trustee. 101 C. 528. Power of removal to be used for protection of estate; facts held to justify refusal to exercise power of removal. 107 C. 541. Unless probate court has abused discretion in refusing to remove trustee accused of wasting estate, its decision must stand. 117 C. 583. Trustee removed for neglect of duty is not entitled to appeal. 129 C. 67. (See 175 C. 200 et seq.) Cited. 147 C. 482. What constitutes sufficient basis for removal of a trustee. 148 C. 361. Question of credibility is for trier and trial court could reasonably have concluded probate court had not abused its discretion in removing a trustee who failed to obey its orders. 155 C. 413. Reversal of 107 C. 535 and doctrine of discretion in probate court; on appeal all matters may be tried de novo without regard to result reached by probate court. 158 C. 286. Overruled 129 C. 67 insofar as it stands for the proposition that a personal pecuniary interest is required to appeal. A fiduciary has standing to appeal any decree adversely affecting the interests of those for whom he is acting, if it is a part of his duty to protect those interests. 175 C. 200.

Cited. 6 CA 115. Cited. 19 CA 456.

Whether or not an administrator should be removed is a question addressed to the discretion of the probate court and will not be reversed upon appeal unless it is a clear abuse of discretion. 10 CS 97. Final accounting can be had only in court of probate that appointed guardian. 14 CS 13. Cited. 40 CS 312.

Subsec. (a):

Cited. 202 C. 57.

Annotation to present section:

Subsec. (a):

Fiduciary removed pursuant to Subdiv. (4) has not been conferred with statutory aggrievement pursuant to Sec. 45a-243 and may not maintain an appeal pursuant to that section. 267 C. 229. Fiduciary removed pursuant to Subdiv. (4) is not an “aggrieved” person pursuant to Sec. 45a-186. Id.

Cited. 30 CA 334.



Section 45a-243 - (Formerly Sec. 45-264). Appeal from removal of fiduciary. Effect on successor fiduciary.

(a) When any fiduciary has been removed by a court of probate, as provided in section 45a-242, the fiduciary may appeal from such order of removal in the manner provided in sections 45a-186 to 45a-193, inclusive. In the event of an appeal from the order of removal taken by the fiduciary who has been removed, the appointment of a successor shall not be stayed by the appeal but shall be a temporary appointment. Such successor fiduciary shall act during the pendency of the appeal and until the appeal is withdrawn or final judgment entered thereon.

(b) If the order of removal is sustained upon appeal, such appointment shall become permanent.

(c) If the order of removal is vacated upon appeal, such appointment may be terminated, subject to the obligation of such successor fiduciary to render a final account, and the acts of the successor fiduciary for the period of the pendency of the appeal shall be of full effect.

(1955, S. 2942d; P.A. 80-476, S. 193; P.A. 04-142, S. 9.)

History: P.A. 80-476 divided section into Subsecs., referred to fiduciaries rather than to executors and administrators and made minor changes in wording; Sec. 45-264 transferred to Sec. 45a-243 in 1991; P.A. 04-142 amended Subsec. (a) by deleting “for cause”, effective July 1, 2004, and applicable to any motion, application or complaint filed on or after that date.

See Sec. 45a-199 for definition of “fiduciary”.

Cited. 175 C. 200. Removed fiduciaries need not allege or prove aggrievement in order to appeal. Legislature in enacting statute exercised its powers to establish aggrievement “specially”. 195 C. 123.

Cited. 22 CA 490.

Cited. 20 CS 262.

Annotations to present section:

Interpretation of “for cause” is a reason that is related to one’s fitness or ability to perform its duties. 267 C. 229. Fiduciary removed for reasons related to its fitness or ability to perform has right of appeal to clear its name from scurrilous or ignominious allegations. Id.



Section 45a-244 - (Formerly Sec. 45-265). Enforcement of delivery of estate to successor.

Any court of probate, after the removal of any fiduciary and the appointment of a successor fiduciary, may enforce the delivery to the successor fiduciary of any estate held by the former fiduciary by virtue of his original appointment in the same manner as a court of equity might do.

(1949 Rev., S. 7042; P.A. 80-476, S. 195.)

History: P.A. 80-476 rephrased provisions but made no substantive changes; Sec. 45-265 transferred to Sec. 45a-244 in 1991.

See Sec. 45a-199 for definition of “fiduciary”.

Cited. 70 C. 375; 73 C. 436; 77 C. 70; 80 C. 466. Failure to obey order to deliver assets to successor is breach of bond. 120 C. 181. Cited. 147 C. 482.

Cited. 6 CA 530.



Section 45a-245 - Removal of fiduciary. Closure for dormancy.

In any case involving a conservatorship, guardianship of the estate or testamentary trust in which it appears to the court that the fiduciary has neglected or refused to complete such matter, and the appointment of a successor fiduciary would serve no useful purpose, the court may hold a hearing, after giving public notice thereof and such other notice as the court deems reasonable. Thereafter, on its own motion, the court may order and decree the matter closed for dormancy and the bond released without adjudication, provided the bond shall be released for future acts and not for any acts or misdeeds occurring prior to the closing of the matter. The matter shall be reopened only by further order of the court.

(P.A. 96-43.)



Section 45a-245a - Successor fiduciary substituted for corporate fiduciary.

(a) As used in this section, “corporate fiduciary” means a bank, out-of-state bank, trust company, or any other corporate entity that is authorized to act as a fiduciary in this state, and “successor fiduciary” means a corporate fiduciary that is substituted for another corporate fiduciary under the provisions of this section by reason of the merger or consolidation of corporate fiduciaries, the acquisition of the stock or assets of a corporate fiduciary, or the transfer by a corporate fiduciary of all or a portion of its trust and fiduciary business to another corporate fiduciary.

(b) A successor fiduciary shall be substituted as a fiduciary for its predecessor corporate fiduciary following (1) the adoption of corporate resolutions by the successor fiduciary and the predecessor corporate fiduciary providing for the substitution and the effective date of the substitution and (2) the expiration of the notice period provided in subsection (c) of this section. A successor fiduciary shall have all of the rights, powers, duties and obligations of the predecessor corporate fiduciary and shall be deemed to be named, nominated or appointed as fiduciary in any will, trust, court order or similar written document or instrument that names, nominates or appoints the predecessor corporate fiduciary as fiduciary, whether executed before or after the successor fiduciary is substituted; provided, the successor fiduciary shall have no obligations or liabilities under this subsection for any acts, actions, inactions or events occurring prior to the effective date of the substitution.

(c) When a successor fiduciary is substituted under this section, the predecessor corporate fiduciary shall publish notice once each week for three successive weeks in the form of a legal advertisement in a newspaper having a substantial circulation in the area in which the principal place of business of the predecessor corporate fiduciary is located. The notice shall include (1) the name of the predecessor corporate fiduciary, (2) the name of the successor fiduciary, and (3) the effective date of substitution of the successor fiduciary, which date may not be earlier than thirty days following the initial publication date. A copy of such notice shall be mailed by the predecessor corporate fiduciary to each person to whom the predecessor corporate fiduciary provides periodic reports of fiduciary activity.

(P.A. 97-306, S. 1, 2.)

History: P.A. 97-306 effective July 8, 1997.






Chapter 802a - Wills: Execution and Construction

Section 45a-250 - (Formerly Sec. 45-160). Who may make a will.

Any person eighteen years of age or older, and of sound mind, may dispose of his estate by will.

(1949 Rev., S. 6950; P.A. 80-476, S. 231; P.A. 88-107, S. 3.)

History: P.A. 80-476 deleted provision stating that every devise purporting to convey all real estate of testator shall be construed to convey all real estate belonging to him at time of death “unless if clearly appears by his will that he intended otherwise”; P.A. 88-107 substituted reference to persons “eighteen years of age or older” for reference to persons “of the age of eighteen”; Sec. 45-160 transferred to Sec. 45a-250 in 1991.

See Sec. 45a-596 re right to appoint guardians by will.

Prior to 1805 married woman could not devise real estate. 2 D. 163. Evidence as to soundness of mind: 4 C. 208; 9 C. 102; 27 C. 197; 68 C. 551; 71 C. 392; 74 C. 257; 78 C. 410; id., 429; 96 C. 575; 104 C. 419; physical weakness; 72 C. 320; 94 C. 560; 104 C. 419; declarations and acts of testator; 29 C. 403; 47 C. 450; 74 C. 257; 85 C. 459; 88 C. 93; 91 C. 388; opinion evidence; 72 C. 305; 104 C. 419. Presumption of sanity. 71 C. 392; 77 C. 288; 99 C. 423. Burden of proof. 8 C. 254; 26 C. 22; 80 C. 521; 88 C. 666. Testamentary capacity defined 8 C. 264; 9 C. 102; 27 C. 303; 34 C. 448; 68 C. 435; 71 C. 393; 72 C. 316; 78 C. 410; Id., 429; 88 C. 93; 94 C. 560. Capacity is determined as of time will is made. 9 C. 105; 78 C. 429. Insane delusion. 68 C. 428. Undue influence; presumptions and burden of proof; relationship of parties. 72 C. 319; 73 C. 467; 77 C. 625; 80 C. 446; Id., 513; 85 C. 459; 87 C. 579; 88 C. 136; Id., 214; Id., 394; Id., 655; 91 C. 40; Id., 388; 93 C. 543; Id., 632; 108 C. 580. Evidence admissible. 68 C. 551; 88 C. 394; Id., 655; 91 C. 388. To prevent devise of real estate from carrying all testator owned, intent to contrary must clearly appear. 86 C. 94. State where land lies determines as to its transfer by will. 178 U.S. 186. Amount of proof required; proof otherwise than by subscribing witnesses. 93 C. 55, 56. Devise of “interest in all undivided real estate” construed to include half interest acquired by testator under will of brother dying a few days before him. 113 C. 271. Test of testamentary capacity. 131 C. 219. Cited. 143 C. 498. Burden of proof on issue of undue influence rests on one alleging it except when it appears that a stranger, holding toward a testator a relationship of trust and confidence, is a principal beneficiary under the will and that the natural objects of the testator’s bounty are excluded, but such exception does not apply if the testator’s child is such principal beneficiary. 147 C. 477. Meaning of “undue influence” as applied to will contests. Id., 566. Statements of testator, made after execution of will, admissible as evidence on issues of testamentary capacity and undue influence. 150 C. 651. Cited. 154 C. 644, 648; 156 C. 580. Burden of proof. 172 C. 529. Cited. 174 C. 193.



Section 45a-251 - (Formerly Sec. 45-161). Making and execution of wills. Wills executed outside the state.

A will or codicil shall not be valid to pass any property unless it is in writing, subscribed by the testator and attested by two witnesses, each of them subscribing in the testator’s presence; but any will executed according to the laws of the state or country where it was executed may be admitted to probate in this state and shall be effectual to pass any property of the testator situated in this state.

(1949 Rev., S. 6951; 1971, P.A. 240; P.A. 80-476, S. 232.)

History: 1971 act required that wills be attested by two rather than three witnesses; P.A. 80-476 rephrased provisions and substituted “property” for “estate”; Sec. 45-161 transferred to Sec. 45a-251 in 1991.

Probate judge is competent witness. 1 R. 462; 2 R. 232. Executor is competent witness. 1 R. 494; 8 C. 262. Parol evidence of mistake in drafting will not admissible. 6 C. 270; 8 C. 266. Degree of uncertainty required to render will void. 8 C. 51; 35 C. 111. Inhabitants of a school district legatee are competent witnesses. 1 D. 35. Order in which testator and witnesses subscribe their names immaterial. 25 C. 231. Joint will undertaking to operate only as will of one who dies first, valid. 26 C. 455. Joint wills. Id.; 67 C. 317. Prior to statute of 1856, a will executed in another state according to laws of that state, but not of this, by person here domiciled who afterwards becomes domiciled and dies here held invalid. 33 C. 135. Formerly will might be void as to devises of real estate and good as to legacies of personal property. 34 C. 484. Incorporation of extrinsic papers. 40 C. 272; 77 C. 240; Id., 612; 79 C. 511. Unnecessary that witnesses should subscribe in each other’s presence. 43 C. 85. Unnecessary that witness should know it is a will. 47 C. 460. Declarations of testator at time will is made not admissible to alter it. 49 C. 565. Cited. 50 C. 339. Contra, between years 1875 and 1885. 57 C. 182. Execution governed by statute in force when will is made. Id., 187. Cited. 68 C. 245. History of law; section to be strictly followed. 74 C. 302; 79 C. 511. Proof of will where one witness cannot be found. 74 C. 257. Oral or nuncupative will invalid. Id., 304. Execution of will not intelligible to untrained mind on assurance of attorney that it accomplishes purpose. 78 C. 410. Will executed in New York, with only two witnesses, upheld. 80 C. 443. Holographic will executed in France upheld. 86 C. 630. Use of English language by one not understanding it. 88 C. 136. Proof where will more than thirty years old and witnesses cannot be found. 91 C. 265. Requirements in proof of will. 92 C. 251; 93 C. 55. Testator need not sign in witnesses’ presence if he acknowledges his signature in their presence. Id. Trust agreement providing for distribution of life insurance proceeds when received after insured’s death held not testamentary. 119 C. 570. Transfers not in compliance with this section and intended solely to create interests to arise at death are void; transferor’s intent may be shown by parol. 127 C. 167. Transfers of deposits creating present interests held not testamentary. Id., 169. Cited. 128 C. 380. Provision of partnership agreement that share of deceased partner should pass to widow held not testamentary. 131 C. 277. Statements of testator are admissible for purpose of identifying property referred to if they explain latent ambiguity in will and are not dispositive. Id. Transfer of property not valid where there is intent solely to create interests arising at death. 136 C. 611. Cited. 139 C. 494. Two witnesses failed to meet requirement of statute. Id., 549. This section is prohibitive and exhaustive with relation to one’s power to dispose of property after death by will. 143 C. 498. Cited. 147 C. 566. Purported transfer of property, with intent presently to transfer no interest but to defer transfer until death, can be validly accomplished only by instrument complying with Statute of Wills, but if transferor’s intent is presently to transfer interests, even though possession and enjoyment are deferred until transferor’s death, instrument will ordinarily be valid as against attack as attempted testamentary disposition of property by deed. 149 C. 138. History discussed. 152 C. 204. “Borrowing provision” applies equally to foreign wills and foreign codicils. Id., 205. Letter not meeting statutory requirements held ineffective. Id., 243. Even if contestant affirmatively pleads lack of due execution, burden of proving due execution of will is on proponent. 156 C. 575. Error for court to charge that all witnesses to will must testify to having seen testatrix’ signature on will. That will had been signed before their attestation can be proved by other evidence. Id. Cited. 172 C. 529. Cited. 174 C. 193. Admissibility of extrinsic evidence to prove a mistake by scrivener discussed. 188 C. 1.

Validity of oral directions for distribution of trust fund after death of donor depends on whether or not donor parted with title or intended it to vest after her death. 3 CS 152. Revoking instrument need not be executed with the formalities of this section. 18 CS 34. In interpreting a will the court endeavors to find the intent of the testator as disclosed by the language of his will. 21 CS 23. Probate court is only tribunal competent to decide question of due execution of a will. 23 CS 101. Attorney drafting will owes duty to legatees to exercise reasonable care. 26 CS 378. Lack of privity held not a bar to suit by legatees against attorney for negligent drafting of will. Id., 378.

Annotations to present section:

Cited. 218 C. 220. Cited. 237 C. 12.

Cited. 31 CA 247.

Cited. 42 CS 474.



Section 45a-257 - (Formerly Sec. 45-162). Revocation of will.

Except as provided by sections 45a-257a to 45a-257d, inclusive, a will or codicil shall not be revoked in any other manner except by burning, cancelling, tearing or obliterating it by the testator or by some person in the testator’s presence by the testator’s direction, or by a later will or codicil.

(1949 Rev., S. 6956; 1967, P.A. 265; P.A. 73-373, S. 45; P.A. 75-233, S. 11; P.A. 77-17; P.A. 79-569, S. 1; P.A. 80-476, S. 233; P.A. 96-95, S. 4; 96-202, S. 12.)

History: 1967 act applied provisions to testators divorced after making a will and specified that revocation by divorce is effective only with respect to wills executed on and after October 1, 1967; P.A. 73-373 added references to dissolution of marriage; P.A. 75-233 added reference to children born as a result of A.I.D. and made previous provisions Subsec. (b), inserting new Subsec. (a); P.A. 77-17 applied provisions to annulled marriages in Subsec. (b); P.A. 79-569 added proviso in Subsec. (b) whereby divorce or annulment or dissolution of marriage does not revoke will if testator’s spouse was not a beneficiary; P.A. 80-476 deleted former Subsec. (a) whereby terms such as “child”, “issue”, “heir”, “descendant” etc. deemed to include children born as result of A.I.D., effective with respect to wills, etc. issued on or after October 1, 1975, designated former Subsec. (b) as Subsecs. (a) and (b) and rephrased provisions; Sec. 45-162 transferred to Sec. 45a-257 in 1991; P.A. 96-95 deleted former Subsec. (a) re implied revocation of will by marriage, divorce, annulment, dissolution, birth or adoption and amended former Subsec. (b) by adding references to Secs. 45a-257a to 45a-257d, inclusive; P.A. 96-202 changed effective date of P.A. 96-95 from October 1, 1996, to January 1, 1997.

Quaere, whether a will devising real estate attested by three witnesses is revoked by later will having two witnesses only. 4 D. 66. Will may be revoked by writing on back of it. 2 C. 68. If expressly revoked in later will, it is not revived by destruction of latter; 3 C. 578; quaere under present statute. 50 C. 566. Prior to 1821, a will could be revoked by parol. 5 C. 167. Bequest once made will not be revoked by codicil unless such revocation clearly appears. 32 C. 446. Divorce does not revoke bequest to wife. 48 C. 503. Revocation of second will (not expressly revoking former one) revives former. 50 C. 567. Statute does not operate retrospectively. 55 C. 181. Prior to 1885, marriage alone did not operate as revocation. Id., 179. Effect of revoking legacy by codicil where will has residuary clause. 65 C. 159. Cancellation must be with intent to revoke; if done with mistaken belief as to valid execution of another will, no revocation. Id., 156; 70 C. 294; 79 C. 125. Republication as bringing will into provisions of law existing then. 67 C. 379; 88 C. 286; Id., 404. “Cancellation” must be done by testator or some person in his presence by his direction. 68 C. 242. If cancellation of portion works alteration in another portion of will, attempted revocation is invalid. Id., 245. Codicil as revoking will. 70 C. 288; 73 C. 122; 76 C. 263; 83 C. 654. Burden of proof on issue of revocation. 77 C. 640; 87 C. 579. Ademption of gift as in effect a revocation. 79 C. 364. Effect of execution of later will without revoking clause. 87 C. 579. “Provision” for after born issue means “prevision”. 95 C. 197; 106 C. 79. Execution of will with revoking clause is inoperative until death; if destroyed before death gives it effect, former will is left operative. 98 C. 26. Subsequent birth of child revokes will in toto. 106 C. 79. Adoption held to revoke will providing small annuity for the child as “member of my household”, but not mentioning the contingency of adoption. 126 C. 369. A paper signed by testator and two witnesses purporting to revoke any wills or codicils, heretofore made, was neither a “cancelling” of the will nor a revocation of it. 139 C. 549. Doctrine of “dependent relative revocation” not applicable when contrary intent of testator appears. 150 C. 569. Mistaken belief of testator is basis for doctrine of “dependent relative revocation”. Id. Cited. 152 C. 206; 400, 403-405.

An actual gift to the after-born child is not required in order to save a will. 15 CS 111. Instrument revoking will signed by testator and by two witnesses a valid revocation. Essential element of revocation is intent. 18 CS 34. Reference in a will to the possibility of marriage to any person at any time, held sufficient compliance with this section so that the will is not impliedly revoked by a subsequent marriage. 21 CS 92. Substitution of one name, as a beneficiary, for another held an ineffectual alteration of a will but since there was no intent to revoke the whole will and the original provision was established, the will with the original provision must be given effect. Id., 126. Cutting out of certain provisions in a will held to be a valid revocation of those provisions. Id. Cited. 30 CS 171.

Subsec. (b):

Cited. 177 C. 410.



Section 45a-257a - Failure of testator to provide for surviving spouse who married testator after execution of will. Determination of share of estate.

(a) If a testator fails to provide by will for the testator’s surviving spouse who married the testator after the execution of the will, the surviving spouse shall receive the same share of the estate the surviving spouse would have received if the decedent left no will unless: (1) It appears from the will that the omission was intentional; or (2) the testator provided for the spouse by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator’s statements, or is reasonably inferred from the amount of the transfer or other evidence.

(b) In satisfying a share provided in subsection (a) of this section, devises and legacies made by the will abate in accordance with section 45a-426.

(c) A surviving spouse receiving a share under this section may not elect to take a statutory share under section 45a-436.

(P.A. 96-95, S. 1; 96-202, S. 12; P.A. 98-52, S. 10.)

History: P.A. 96-202 changed effective date of P.A. 96-95 from October 1, 1996, to January 1, 1997; P.A. 98-52 added Subsec. (c) prohibiting surviving spouse from electing to take statutory share if receiving a share under this section.



Section 45a-257b - Failure of testator to provide for children born or adopted after execution of will. Determination of share of estate.

(a) Except as provided in subsection (b) of this section, if a testator fails to provide in the testator’s will for any of the testator’s children born or adopted after the execution of the will, including any child who is born as a result of artificial insemination to which the testator has consented in accordance with subsection (b) of section 45a-772 and any child born after the death of the testator as provided in subsection (a) of section 45a-785, the omitted after-born or after-adopted child receives a share in the estate as follows:

(1) If the testator had no child living when the testator executed the will, an omitted after-born or after-adopted child receives a share in the estate equal in value to that which the child would have received had the testator died intestate, unless the will devised or bequeathed all or substantially all of the estate to the other parent of the omitted child and that other parent survives the testator and is entitled to take under the will.

(2) If the testator had one or more children living when the testator executed the will, and the will devised or bequeathed property or an interest in property to one or more of the then-living children, an omitted after-born or after-adopted child is entitled to share in the testator’s estate as follows:

(A) Except as provided in subparagraph (E) of this subdivision, the portion of the testator’s estate in which the omitted after-born or after-adopted child is entitled to share is limited to devises and legacies made to the testator’s then-living children under the will.

(B) The omitted after-born or after-adopted child is entitled to receive the share of the testator’s estate, as limited in subparagraph (A) of this subdivision, that the child would have received had the testator included all omitted after-born and after-adopted children with the children to whom devises and legacies were made under the will and had given an equal share of the estate to each child.

(C) To the extent feasible, the interest granted an omitted after-born or after-adopted child under this section must be of the same character, whether equitable or legal, present or future, as that devised or bequeathed to the testator’s then-living children under the will.

(D) In satisfying a share provided by this subdivision, devises and legacies to the testator’s children who were living when the will was executed abate ratably. In the abatement of the devises and legacies of the then-living children, to the maximum extent possible the character of the testamentary plan adopted by the testator shall be preserved.

(E) If it appears from the will that the intention of the testator was to make a limited provision which specifically applied only to the testator’s living children at the time the will was executed, the after-born or after-adopted child succeeds to the portion of such testator’s estate as would have passed to such child had the testator died intestate.

(b) The provisions of subsection (a) of this section shall not apply if:

(1) It appears from the will that the omission was intentional; or

(2) The testator provided for the omitted after-born or after-adopted child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator’s statements or is reasonably inferred from the amount of the transfer or other evidence.

(c) If at the time of execution of the will the testator fails to provide in the will for a living child solely because the testator believes the child to be dead, the child is entitled to share in the estate as if the child were an omitted after-born or after-adopted child.

(d) In satisfying a share provided in subdivision (1) of subsection (b) of this section, devises and legacies made by the will abate in accordance with section 45a-426.

(P.A. 96-95, S. 2; 96-202, S. 12; P.A. 13-301, S. 6.)

History: P.A. 96-202 changed effective date of P.A. 96-95 from October 1, 1996, to January 1, 1997; P.A. 13-301 amended Subsec. (a) by adding “and any child born after the date of the testator as provided in subsection (a) of section 45a-785”.



Section 45a-257c - Marriage of testator terminated after execution of will. Provisions of will re former spouse revoked.

If, after executing a will, the testator’s marriage is terminated by dissolution, divorce or annulment, the dissolution, divorce or annulment shall revoke any disposition or appointment of property made by the will to the former spouse, any provision conferring a general or special power of appointment on the former spouse, and any nomination of the former spouse as executor, trustee, conservator, guardian or other fiduciary, unless the will expressly provides otherwise. Property prevented from passing to a former spouse due to revocation by dissolution, divorce or annulment shall pass as if the former spouse failed to survive the testator, and other provisions conferring power or office on the former spouse shall be interpreted as if the spouse failed to survive the testator. If provisions of the will of the testator are revoked solely by this section, such provisions shall be revived by the testator’s remarriage to the former spouse. A decree of separation which does not terminate the status of husband and wife is not a dissolution or divorce for the purposes of this section.

(P.A. 96-95, S. 3; 96-202, S. 12.)

History: P.A. 96-202 changed effective date of P.A. 96-95 from October 1, 1996, to January 1, 1997.



Section 45a-257d - Effect of provisions re revocation of will to be construed by probate courts.

Courts of probate may construe the effect of the provisions of sections 45a-257 to 45a-257c, inclusive, with respect to wills admitted in their respective districts.

(P.A. 96-95, S. 5; 96-202, S. 12.)

History: P.A. 96-202 changed effective date of P.A. 96-95 from October 1, 1996, to January 1, 1997.



Section 45a-257e - Revocation of will executed on or after October 1, 1967, and prior to January 1, 1997.

Any will executed on or after October 1, 1967, and prior to January 1, 1997, shall be governed by the provisions of section 45a-257 of the general statutes, revision of 1958, revised to January 1, 1995, concerning the revocation of a will by marriage, divorce, annulment, dissolution or birth or adoption of a minor child.

(P.A. 96-202, S. 11; P.A. 98-52, S. 11.)

History: P.A. 98-52 rephrased section to include revocation of a will by marriage, or by the birth or adoption of a minor child.



Section 45a-257f - Revocation of will executed on or after January 1, 1997.

The provisions of sections 45a-257a to 45a-257c, inclusive, shall be effective only as to wills executed on or after January 1, 1997.

(P.A. 96-202, S. 10.)



Section 45a-258 - (Formerly Sec. 45-172). Devise or bequest to subscribing witness.

Every devise or bequest given in any will or codicil to a subscribing witness, or to the husband or wife of such subscribing witness, shall be void unless such will or codicil is legally attested without the signature of such witness, or unless such devisee or legatee is an heir to the testator. The competency of such witness shall not be affected by any such devise or bequest. The interest of any witness in any community, church, society, association or corporation, beneficially interested in any devise or bequest, shall not affect such devise or bequest or the competency of such witness.

(1949 Rev., S. 6952; P.A. 80-476, S. 234.)

History: P.A. 80-476 made minor change in wording; Sec. 45-172 transferred to Sec. 45a-258 in 1991.

At common law legatee could not be witness. 2 R. 313. Inhabitant of school district legatee competent witness. 1 D. 35. At common law, increase of fund in which witness is interested renders him incompetent. 6 C. 108. Unnecessary that devise to heir should be the same as he would have inherited if no will were made. 23 C. 8. Witness must be competent at time of attestation. 26 C. 199. Cited. 57 C. 282; 98 C. 334. Doctrine of dependent relative revocation applied. 140 C. 311. Cited. 156 C. 580.



Section 45a-259 - (Formerly Sec. 45-173). Reference to document creating trust.

The reference in a will or codicil to a trust document by which a devise or bequest is made to such trust shall not thereby cause such trust or such part of the assets thereof distributed to it by such devise or bequest to be subject to the jurisdiction of the probate court in which such will or codicil is admitted to probate.

(1953, S. 2929d; 1957, P.A. 575; 1959, P.A. 421; 1961, P.A. 470, S. 5; 1963, P.A. 642, S. 41.)

History: 1959 act deleted requirement that trust document be executed and acknowledged by testator, spouse, parent or child and witnessed by at least two persons, deleted requirement that substitute trustees be corporate trustees authorized to act as such within state and deleted provisions governing incorporation of trust provisions in will and administration of bequest or devise as a testamentary trust; 1961 act deleted detailed provisions specifying validity or invalidity of devise or bequest in will, retaining only provision which stated that reference to trust document in a will or codicil does not make trust subject to jurisdiction of probate court; 1963 act made technical correction, deleting repetition of words “by such trust or such part of the assets thereof distributed to it”; Sec. 45-173 transferred to Sec. 45a-259 in 1991.

Retroactive effect, limited. 162 C. 130.



Section 45a-260 - (Formerly Sec. 45-173a). Uniform Testamentary Additions to Trusts Act.

(a) A will may validly devise or bequeath property to the trustee or trustees of a trust established or to be established (1) during the testator’s lifetime by the testator, by the testator and some other person or persons, or by some other person or persons including a funded or unfunded life insurance trust, although the trustor has reserved any or all rights of ownership of the insurance contracts, or (2) at the testator’s death by the testator’s devise to the trustee or trustees if the trust is identified in the testator’s will or codicil and its terms are set forth in a written instrument, other than a will or codicil, executed before, concurrently with, or after the execution of the testator’s will or in another individual’s will if that other individual has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust. The devise or bequest shall not be invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or after the testator’s death.

(b) Unless the testator’s will provides otherwise, property devised or bequeathed to a trust described in subsection (a) of this section is not held under a testamentary trust of the testator but becomes a part of the trust to which it is devised or bequeathed, and shall be administered and disposed of in accordance with the provisions of the governing instrument setting forth the terms of the trust, including any amendments thereto made before or after the testator’s death.

(c) Unless the testator’s will provides otherwise, a revocation or termination of the trust before the testator’s death shall cause the devise or bequest to lapse.

(d) This section shall be effective as to (1) any devise or bequest made by a will executed on or after October 1, 1994, and (2) any devise or bequest made by a will executed prior to October 1, 1994, provided the testator was living on said date.

(e) This section shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(f) This section may be cited as the “Uniform Testamentary Additions to Trusts Act”.

(1961, P.A. 470, S. 1–4; 1963, P.A. 558; 1967, P.A. 217; P.A. 94-96, S. 1; P.A. 07-217, S. 162.)

History: 1963 act rephrased Subsec. (a)(1) and in (a)(2) included codicils and specified applicability “regardless of the date such person’s will or any codicil thereto was executed”; 1967 act specified in Subsec. (b) that section is effective with respect to devise or bequest in any will executed on or after October 1, 1961; Sec. 45-173a transferred to Sec. 45a-260 in 1991; P.A. 94-96 rephrased provisions of former Subsec. (a), dividing former Subsec. (a) into Subsecs. (a) to (c) and amended Subsec. (d), making section effective to any devise or bequest by will executed on or after October 1, 1994, or to any devise or bequest by will executed prior to October 1, 1994, provided testator was living on said date; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.



Section 45a-261 - (Formerly Sec. 45-160a). Effect of devise of all real property.

Every devise purporting to convey all the real property of the testator shall be construed to convey all the real property belonging to him at the time of his decease, unless it clearly appears by his will that he intended otherwise.

(P.A. 80-476, S. 235.)

History: Sec. 45-160a transferred to Sec. 45a-261 in 1991.



Section 45a-262 - (Formerly Sec. 45-161a). Words of inheritance apply to child born through A.I.D. and child of decedent conceived and born after death of decedent.

(a) The words “child”, “children”, “issue”, “descendants”, “descendant”, “heirs”, “heir”, “unlawful heirs”, “grandchild” and “grandchildren”, when used in the singular or plural in any will or trust instrument, shall, unless such document clearly indicates a contrary intention, be deemed to include children born as a result of A.I.D. The provisions of this subsection shall apply to wills and trust instruments whether or not executed before, on or after October 1, 1975, unless the instrument indicates an intent to the contrary.

(b) The words “child”, “children”, “issue”, “descendants”, “descendant”, “heirs”, “heir”, “unlawful heirs”, “grandchild” and “grandchildren”, when used in the singular or plural in any will or trust instrument, shall, unless such document clearly indicates a contrary intention, be deemed to include children born after the death of the decedent, as provided in subsection (a) of section 45a-785. The provisions of this subsection shall apply to wills and trust instruments whether or not executed before, on or after October 1, 2013, unless the instrument indicates an intent to the contrary.

(P.A. 80-476, S. 236; P.A. 13-301, S. 2.)

History: Sec. 45-161a transferred to Sec. 45a-262 in 1991; P.A. 13-301 designated existing provisions as Subsec. (a) and made a conforming change therein, and added Subsec. (b) re application of words of inheritance to child of decedent conceived and born after death of decedent.



Section 45a-263 - (Formerly Sec. 45-162a). “Majority” defined for wills executed prior to October 1, 1972.

When the word “majority” is used in a will executed prior to October 1, 1972, it shall be construed to mean a person who has attained the age of twenty-one.

(1972, P.A. 127, S. 73.)

History: Sec. 45-162a transferred to Sec. 45a-263 in 1991.



Section 45a-264 - (Formerly Sec. 45-174a). Reference to Internal Revenue Code.

A devise or bequest, outright or in trust, given in any will or codicil or republication thereof in any codicil shall not be deemed invalid by reason of any reference therein to the United States Internal Revenue Code or any treasury regulation issued thereunder.

(P.A. 73-249; P.A. 80-476, S. 237.)

History: P.A. 80-476 restated section but made no substantive change; Sec. 45-174a transferred to Sec. 45a-264 in 1991.



Section 45a-265 - (Formerly Sec. 45-174). Gift to spouse; reference to federal provisions re estate tax and marital deduction.

When any will, offered for probate in this state, makes provision for a gift, whether outright or in trust, to or for the benefit of the spouse of the testator or testatrix, such gift shall not be held to be invalid on any of the following grounds: (1) That the amount of any such gift is required to be computed or ascertained by reference to the federal statutes, or any treasury regulation issued thereunder, authorizing the allowance of a marital deduction in the computation of the federal estate tax or by reference to determinations or settlements of any kind whatsoever, whether by agreement, litigation or otherwise, in the proceedings for the assessment of said federal estate tax in the estate of such testator or testatrix; (2) that any such gift is required to be satisfied only by property which qualifies under said federal statutes, or such regulation, for such marital deduction; or (3) that any property allotted to the satisfaction of any such gift is required to be allotted at the values determined for such property, whether by agreement, litigation or otherwise, in such proceedings for the assessment of said federal estate tax or at values to be determined in any other reasonable manner.

(1953, S. 2930d; P.A. 80-476, S. 238.)

History: P.A. 80-476 made minor wording change and replaced alphabetic Subdiv. indicators with numeric indicators; Sec. 45-174 transferred to Sec. 45a-265 in 1991.



Section 45a-266 - (Formerly Sec. 45-175a). Encumbrances on property of decedent or on proceeds of insurance policy on life of decedent not chargeable against assets of decedent’s estate.

(a) Where any property, subject to any lien, security interest or other charge at the time of the decedent’s death, is specifically disposed of by will, passes to a distributee, or passes to a joint tenant under a right of survivorship, or where the proceeds of any policy of insurance on the life of the decedent are payable to a named beneficiary and such policy is subject to any lien, security interest or other charge, the fiduciary, as defined in section 45a-353, is not responsible for the satisfaction of such encumbrance out of the assets of the decedent’s estate, unless, in the case of a will, the testator has expressly or by necessary implication indicated otherwise. A general provision in the will for the payment of debts is not such an indication.

(b) Any such encumbrance is chargeable against the property of the decedent or the proceeds of a policy of insurance on the life of the decedent, subject thereto. Nothing in this section imposes upon a testamentary beneficiary, distributee, joint tenant or named insurance beneficiary any personal liability for the payment of the debt secured by such encumbrance.

(c) Where any lien, security interest or other charge encumbers: (1) Property passing to two or more persons, the interest of each such person shall, only as between such persons, bear its proportionate share of the total encumbrance; (2) two or more properties, each such property shall, only as between the recipients thereof, bear its proportionate share of the total encumbrance.

(1971, P.A. 79, S. 1; P.A. 73-297; P.A. 80-476, S. 239; P.A. 87-384, S. 24; P.A. 90-230, S. 60, 101; P.A. 93-67.)

History: Section applicable with respect to all wills and codicils executed on and after October 1, 1971; P.A. 73-297 substituted “mortgage” for “secured debt” and “security interest”; P.A. 80-476 substituted “real property” for “real estate”; P.A. 87-384 deleted former provisions and added provisions re responsibility of fiduciary for encumbrances on property of decedent or on proceeds of life insurance; P.A. 90-230 corrected an internal reference in Subsec. (a); Sec. 45-175a transferred to Sec. 45a-266 in 1991; P.A. 93-67 applied provisions to property passing to a joint tenant under right of survivorship.



Section 45a-267 - (Formerly Sec. 45-184). Bequest of perishable property for life or years.

When a testator, by his will, bequeaths the use, for life or for a term of years, of any livestock, provisions, wearing apparel or other personal property which will necessarily be consumed by using, such bequest shall give to the legatee an absolute estate in the property so bequeathed.

(1949 Rev., S. 6972.)

History: Sec. 45-184 transferred to Sec. 45a-267 in 1991.

Cited. 63 C. 309. Farming tools are consumable by use. 113 C. 272. Cited. 129 C. 352.






Chapter 802b - Decedents’ Estates

Section 45a-273 - (Formerly Sec. 45-266). Settlement of small estates without probate of will or letters of administration.

(a) The surviving spouse of any person who dies, or if there is no surviving spouse, any of the next of kin of such decedent, or if there is no next of kin or if such surviving spouse or next of kin refuses, then any suitable person whom the court deems to have a sufficient interest may, in lieu of filing an application for admission of a will to probate or letters of administration, file an affidavit or statement signed under penalty of false statement in the court of probate in the district in which the decedent resided, stating, if such is the case, that all debts of the decedent have been paid in the manner prescribed by section 45a-365, at least to the extent of the fair value of all of the decedent’s assets, when (1) such decedent leaves property of the type described in subsection (b) of this section, and (2) the aggregate value of any such property as described in subsection (b) of this section does not exceed the sum of forty thousand dollars. In addition, such affidavit or statement shall state that the decedent either did, or did not, receive aid or care from the state, which shall also include aid or care from the Department of Veterans’ Affairs, whichever is true.

(b) Such property includes: (1) A deposit in any bank; (2) equity in shares in any savings and loan association, federal savings and loan association or credit union, doing business in this state; (3) corporate stock or bonds; (4) any unpaid wages due from any corporation, firm, individual, association or partnership located in this state; (5) a death benefit payable from any fraternal order or shop society or payable under any insurance policy for which the decedent failed to name a beneficiary entitled under the bylaws and regulations of such order or society or under the terms of such insurance policy to receive such death benefit; (6) other personal property, tangible or intangible, including a motor vehicle or motor vehicles and a motor boat or motor boats registered in his name; or (7) an unreleased interest in a mortgage with or without value.

(c) Thereafter, except as provided in subsection (e) of this section, the judge of probate for such district shall issue a decree finding that no probate proceedings have been instituted in connection with the estate of such decedent and authorizing either the holder of such property or the registrant thereof, including the authority issuing the registration, to transfer the same or pay the amount thereof to the persons legally entitled thereto. The court of probate may issue such certificates and other documents as may be necessary to carry out the intent of this section. If the petitioner indicates in such affidavit that the assets listed in such affidavit or a portion thereof are necessary to pay the funeral director who buried such decedent or to pay debts due for the last sickness of the decedent, the court may order the payment of such assets directly to such funeral director or to those creditors to whom debts are due for the last sickness of the decedent to the extent necessary to pay their preferred claims for funeral expenses or expenses for the decedent’s last sickness, or may order such assets sold and the proceeds from such sale paid directly to the funeral director or such creditors. If the petitioner indicates in such affidavit that the decedent received public assistance or institutional care from the state of Connecticut, the court shall not issue a decree until thirty days after notification to the Department of Administrative Services. Any decree issued by the court may authorize the surviving spouse or next of kin, or some suitable person whom the court deems to have a sufficient interest, to release an interest in any mortgage reported under the provisions of this section.

(d) If there is no surviving spouse or next of kin of a person who dies leaving property as described in this section, the funeral director who buried such decedent or any creditor to whom a debt is due for the last sickness of the decedent may file in such court of probate an affidavit as described in this section that such funeral director or any creditor to whom a debt is due for the last sickness of the decedent has a lawful preferred claim for funeral expenses or expenses for the decedent’s last sickness. Thereupon such court may, in its discretion, authorize either the holder of such property or the registrant thereof, as aforesaid, to transfer the property or pay from the property the amount of such claim, or to pay proceeds from the sale of any such assets ordered sold by the court, to such funeral director or any creditor to whom a debt is due for the last sickness of the decedent, in satisfaction of the amount of the claim of each.

(e) If an affidavit is filed under subsection (a) of this section in lieu of an application for admission of a will to probate or letters of administration and the fair value of the property of the decedent exceeds the total amount of claims, including any amounts allowed to the family under section 45a-320, the court shall proceed as follows: (1) If no purported last will and testament is found, the court shall order distribution of the excess in accordance with the laws of intestate succession; (2) if the decedent left a duly executed last will and testament and the will provides for a distribution which is the same as that under the laws of intestate succession, the court shall order distribution of the excess in accordance with the laws of intestate succession; (3) if the decedent left a duly executed last will and testament and the will provides for a distribution different from that under the laws of intestate succession, and the heirs at law of such decedent sign a written waiver of their right to contest the will, the court shall order the excess to be paid in accordance with the terms of the will; (4) if the will directs a distribution different from the laws of intestate succession, and the heirs at law do not waive their right to contest the admission of such will, the will shall be offered for probate in accordance with section 45a-286. In such case, the court may issue a decree under this section only if the persons entitled to take the bequests under the will consent, in writing, to the distribution of the bequests in accordance with the laws of intestate succession. If the claims against the estate exceed the value of the property of such decedent, the claims shall be paid in accordance with the priorities set forth in section 45a-365. As used in this subsection, the term “will” includes any duly executed codicil thereto.

(f) Any such transfer or payment shall, to the extent of the amount so transferred or paid, discharge the registrant or holder of such property from liability to any person on account thereof.

(g) As a condition of such transfer or payment, the registrant or holder may require the filing of appropriate waivers, the execution of a bond of indemnity and a receipt for such transfer or payment.

(h) The authority issuing the transfer of registration shall charge a fee of three dollars for the transfer of each motor vehicle and a fee of one dollar for the transfer of each motor boat under this section.

(i) Any transfer or payment under the provisions of this section shall be exempt from taxation under the provisions of chapter 219.

(j) (1) Any person to whom such transfer or payment has been made shall be liable for the value thereof to the Commissioner of Revenue Services for any succession or transfer tax on the property transferred or payment made and to the executor or administrator of the estate of the decedent thereafter appointed.

(2) The Commissioner of Revenue Services shall be given notice by the court of probate of the issuance of any such decree upon such form as may be provided by said commissioner unless such surviving spouse or next of kin, or other suitable person whom the court deems to have a sufficient interest, files with the court of probate a sworn return provided for by chapter 216, in which event the judge of probate may incorporate in the decree a statement that the Commissioner of Revenue Services has issued a finding that no succession or transfer tax is due, or that any such tax computed by him as due has been paid. Such statement shall be conclusive evidence of the consent by the Commissioner of Revenue Services to the transfer or payment of such property as provided in this section free from any claim for such tax, notwithstanding any provision in chapter 216 to the contrary.

(1949 Rev., S. 7049; 1953, 1955, S. 2945d; 1967, P.A. 558, S. 53; P.A. 73-464, S. 1; P.A. 77-614, S. 139, 610; P.A. 78-121, S. 77, 113; P.A. 79-193, S. 1; P.A. 80-476, S. 227; P.A. 81-82, S. 1; P.A. 86-196; P.A. 88-107, S. 1; 88-285, S. 32, 35; P.A. 89-56, S. 2; P.A. 99-84, S. 18; P.A. 07-32, S. 1; P.A. 11-128, S. 4, 5.)

History: 1967 act rephrased provisions, added references to death benefits payable under terms of insurance policies and to intangible personal property and increased maximum amount authorized for payment of claims of funeral director or physician from $500 to $1,000; P.A. 73-464 applied provisions to corporate stock or bonds and tangible personal property, including motor vehicles and motor boats, raised maximum value of estate with respect to which provisions apply from $1,000 to $5,000, inserted new procedure whereby court orders transfer of property, rather than the holder of property without court action, as previously was the case, removed limit on payment of physician’s and funeral director’s claims and rephrased provisions re pro rata payments to each, added provisions re transfer fees applied to motor vehicles and motorboats, re tax exemption, re discharge of liability and re tax commissioner’s duties and rights with regard to transfers; P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 78-121 referred to saving and loan associations rather than to “building or” savings and loan associations; P.A. 79-193 applied provisions to unreleased interests in mortgages and stated that court decree may authorize surviving spouse or next of kin to release interest in mortgage; P.A. 80-476 divided section into Subsecs., rephrased and reordered provisions but made no substantive changes; P.A. 81-82 amended Subsec. (a) to provide for filing of affidavit when there is no next of kin or next of kin refuses to file, to change maximum value of applicable estate in Subdiv. (2) from $5,000 to $10,000 and to require that affidavit state whether decedent received aid or care from the state, amended Subsec. (c) to allow court to order director payment of funeral director and physician and to require postponement of decree until 30 days after notification of administrative services department when decedent has received public assistance or institutional care and amended Subsec. (e) to require payment of claims in accordance with priorities in Sec. 45-204c if claims exceed value of decedent’s property, replacing provision whereby claimants received pro rata share in such cases, and to require payment to those legally entitled of any excess when value of property exceeds amount of claims; P.A. 86-196 increased maximum value of estate eligible for settlement without probate of will or letters of administration from $10,000 to $20,000 and provided for payment to any creditor to whom debt is due for last sickness of decedent rather than to attending “physician” during last illness; P.A. 88-107 amended Subsec. (c) by adding exception for provisions of Subsec. (e), permitting probate court to issue certification and other documents necessary to carry out intent of section and permitting court to order assets sold and proceeds paid directly to funeral director or creditors and amended Subsec. (e) by adding provisions re distribution of property of decedent; P.A. 88-285 amended Subsec. (a) to replace veterans’ home and hospital commission with department of veterans’ affairs; P.A. 89-56 amended Subsec. (e) to condition its provisions in part on the filing of an affidavit in lieu of application for admission of a will to probate or letters of administration rather than on filing of an application; Sec. 45-266 transferred to Sec. 45a-273 in 1991; P.A. 99-84 amended Subsec. (a) by inserting “or statement signed under penalty of false statement”; P.A. 07-32 amended Subsec. (a) to make a technical change, and in Subdiv. (2), substitute $40,000 for $20,000 re aggregate value of property; P.A. 11-128 amended Subsecs. (a) and (e) to substitute reference to Sec. 45a-365 for reference to Sec. 45a-392, effective July 1, 2011.

See Sec. 4a-16 re estates of certain public assistance beneficiaries and state institution patients.

Cited. 3 CA 598.



Section 45a-274 - (Formerly Sec. 45-266a). Payment of medical or health benefits.

When any decedent is entitled to payment of medical benefits, federal or state, or insurance or health benefits or proceeds, or other intangible personal property owned by or payable to the decedent or to the decedent’s estate in a sum not exceeding one thousand dollars, the judge of probate for the district within which such decedent resided may name an administrator, ex parte, for the purpose of enabling distribution to the surviving spouse or, if there is no surviving spouse, to the next of kin of such decedent or to the funeral director or physician, as the case may be, upon evidence satisfactory to him that all debts have been paid or provided for as prescribed by section 45a-365.

(1967, P.A. 558, S. 54; P.A. 80-476, S. 228; P.A. 11-128, S. 6.)

History: P.A. 80-476 rephrased provisions but made no substantive changes; Sec. 45-266a transferred to Sec. 45a-274 in 1991; P.A. 11-128 substituted reference to Sec. 45a-365 for reference to Sec. 45a-392 and made technical changes, effective July 1, 2011.



Section 45a-275 - (Formerly Sec. 45-266b). Applicability of statutes.

Sections 45a-273 and 45a-274 shall apply only to estates of decedents for whom no will is presented for probate or no application for administration is filed within thirty days after death.

(1967, P.A. 558, S. 51; P.A. 80-476, S. 229.)

History: P.A. 80-476 rephrased provisions but made no substantive change; Sec. 45-266b transferred to Sec. 45a-275 in 1991.



Section 45a-276 - (Formerly Sec. 45-266c). Comity recognition of foreign decrees.

(a) The holder or registrant of any property, listed in section 45a-273, in this state of a nondomiciliary decedent, as a matter of comity, may recognize a like decree or other form of certification of a judge or clerk of a probate court made under a statute of another state, providing for the settlement of small estates without administration, for the purpose of payment or transfer of any such property of such decedent in this state, provided a holder or registrant of such property in such other state shall, whether pursuant to statute or otherwise, recognize and pay or transfer such property pursuant to a decree entered under this section.

(b) Any such transfer or payment shall, to the extent of the amount so transferred or paid, discharge the registrant or holder of such property from liability to any person on account thereof.

(c) As used in this section, the word “state” means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and the territories and possessions of the United States.

(P.A. 73-464, S. 2; P.A. 80-476, S. 230.)

History: P.A. 80-476 divided section into Subsecs; Sec. 45-266c transferred to Sec. 45a-276 in 1991.



Section 45a-277 - Opening of deceased owner’s safe deposit box to access jointly held stocks, bonds, annuities or certificates of deposit. Procedure. Hearing. Fee.

(a) Whenever the sole owner of a safe deposit box dies and no probate proceedings have been instituted for the estate of the deceased owner, any person showing a sufficient interest in the presence of jointly owned stocks, bonds, annuities or certificates of deposit may apply to the Probate Court in the district in which the deceased owner resided for an order to open the deceased owner’s safe deposit box and to obtain an inventory of jointly owned stocks, bonds, annuities or certificates of deposit that may be contained therein. Not later than ten days after the date of receipt of such application, the Probate Court shall issue an order approving or denying the application. The Probate Court may issue such order ex parte. Upon a bank’s receipt of an order approving the opening of a safe deposit box, the bank shall assign a bank officer to open the deceased owner’s safe deposit box and complete an inventory of any items contained therein. The safe deposit box shall be opened and the inventory completed in the presence of a bank officer. When completing the inventory, the bank officer shall, to the extent practicable, identify the owners and any beneficiaries of jointly owned stocks, bonds, annuities or certificates of deposit. The bank officer shall make return of such order to the court identifying any items contained in the safe deposit box. The return of such order to the Probate Court shall be completed by a bank officer not later than ten days after the date of the bank’s receipt of the order.

(b) Upon receipt of the bank officer’s return under subsection (a) of this section, the Probate Court may issue a subsequent order authorizing the removal of jointly owned stocks, bonds, annuities or certificates of deposit from the deceased owner’s safe deposit box by a person making application to the Probate Court pursuant to subsection (a) of this section. An order issued by the Probate Court under this subsection shall be issued not later than ten days after the date of the receipt of the bank officer’s return unless the Probate Court determines that, prior to allowing the removal of jointly owned stocks, bonds, annuities or certificates of deposit by the applicant, it is necessary for the court to provide notice and an opportunity to be heard to the heirs or beneficiaries identified under a will who may claim an ownership interest in property located in the safe deposit box that has been included in the bank officer’s return. If the Probate Court determines that it is necessary to conduct a hearing under this subsection, such hearing shall be held not later than thirty days after the date of receipt of the bank officer’s return. If the Probate Court issues an order under this subsection authorizing the removal of jointly owned stocks, bonds, annuities or certificates of deposit from the deceased owner’s safe deposit box, such order shall require that the safe deposit box be opened in the presence of a bank officer. The bank officer shall make return to the court, identifying the jointly owned stocks, bonds, annuities or certificates of deposit removed from the safe deposit box and the name of the person who removed the items from the safe deposit box. The return of such order to the Probate Court shall be completed by a bank officer not later than ten days after the date of the bank’s receipt of the order.

(c) A bank may charge a reasonable fee for the performance of the duties required by this section to the applicant.

(P.A. 13-212, S. 1.)



Section 45a-282 - (Formerly Sec. 45-164). Custodian of will to deliver it after testator’s death. Penalty.

(a) Any person having in his possession any will or codicil shall, forthwith, after he has knowledge of the death of the testator, deliver such will either to the person designated to be the executor or one of the persons designated to be an executor thereof, or to the judge, clerk or assistant clerk of the court of probate which by law has jurisdiction of the estate of such deceased person.

(b) On the neglect of such person to do so within the period of thirty days after he has knowledge of the death of the testator, he shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 6958; P.A. 80-476, S. 240.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-164 transferred to Sec. 45a-282 in 1991.

Cited. 67 C. 320. Suppression of last will and substitution of revoked earlier one constitute violation of statute, and agreement to do so is void. 124 C. 96. Cited. 194 C. 635.

Cited. 5 CS 297. Must be read with 45-163 and 45-165. 14 CS 370.



Section 45a-283 - (Formerly Sec. 45-163). Executor to apply for probate of will. Penalty.

(a) Every person having knowledge of his designation in a will as an executor of a testator’s estate shall, within thirty days next after the death of the testator, apply for probate of the will to the court of probate of the district where the testator was domiciled at his death.

(b) Every such person neglecting to do so shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 6962; P.A. 80-476, S. 241; P.A. 84-294, S. 9; P.A. 12-80, S. 47.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 84-294 amended Subsec. (a) by changing “last dwelt” to “was domiciled at his death”; Sec. 45-163 transferred to Sec. 45a-283 in 1991; P.A. 12-80 amended Subsec. (b) to replace penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a fine of not more than $250.

Appointment of debtor as executor does not release debt. 6 C. 129. Renunciation of executor may be implied. 16 C. 298; 27 C. 520; 49 C. 421. Cited. 34 C. 446. Incapable person may “dwell” within meaning of statute in some other district than that in which he resided when conservator was appointed. 48 C. 165. Cited. 63 C. 306; 67 C. 320. Offer of exemplified copy where original will of resident of this state has been probated in another as basis for ancillary administration. 77 C. 644. Duty of court to make decision as to residence of deceased. 86 C. 351. Public policy of establishment of every legally executed last will. 124 C. 100. Office of executor or administrator does not terminate during his lifetime unless he is removed. 151 C. 598. Cited. 152 C. 528; 156 C. 118. Cited. 194 C. 635.

Statute same as 4953 of the 1918 Revision although the alternative extended to the executor there has since been omitted. 14 CS 369. Cited. 20 CS 262.



Section 45a-284 - (Formerly Sec. 45-164a). Opening of safe deposit boxes to search for a will.

Whenever the sole owner of a safe deposit box dies, his next of kin, spouse, or any person showing a sufficient interest in the presence of a will may apply to the Court of Probate for an order to open the decedent’s safe deposit box to obtain any will or cemetery deed that may be contained therein. The Court of Probate may issue such order ex parte. The safe deposit box shall be opened in the presence of an officer of the bank who shall make return of such order to the court stating: (1) That only the will or cemetery deed was removed from the safe deposit box or (2) that there was no such will or cemetery deed in the safe deposit box and nothing was removed.

(P.A. 75-53; P.A. 80-476, S. 242.)

History: P.A. 80-476 added Subdiv. indicators and made minor wording changes; Sec. 45-164a transferred to Sec. 45a-284 in 1991.



Section 45a-285 - (Formerly Sec. 45-166). Proof of will out of court.

Any or all of the attesting witnesses to any will may, at the request of the testator or, after his decease, at the request of the executor or any person interested under it, make and sign an affidavit before any officer authorized to administer oaths in or out of this state, stating such facts as they would be required to testify to in court to prove such will. The affidavit shall be written on such will or, if that is impracticable, on some paper attached thereto. The sworn statement of any such witness so taken shall be accepted by the Court of Probate as if it had been taken before such court.

(1949 Rev., S. 6959; P.A. 80-476, S. 243.)

History: P.A. 80-476 made minor wording changes; Sec. 45-166 transferred to Sec. 45a-285 in 1991.

Party contesting will may require attendance of all witnesses within reach of process. 36 C. 280; 91 C. 269. Cited. 57 C. 188. Not unconstitutional as violating right to trial by jury. 74 C. 259. Affidavit admissible in appellate court. Id., 260.

Proponents of will are not required, even on demand by contestants, to call all available attesting witnesses to witness stand. 150 C. 651.

Annotation to present section:

Cited. 218 C. 220.



Section 45a-286 - (Formerly Sec. 45-167). Hearing required before proving or rejecting a will. Notice.

Any court of probate shall, before proving or disapproving any last will and testament, or codicil thereto, hold a hearing thereon, of which notice, either public or personal or both, as the court may deem best, has been given to all parties known to be interested in the estate, unless all parties so interested sign and file in court a written waiver of such notice, or unless the court, for cause shown, dispenses with such notice. The finding by any such court that the estate is not more than sufficient to pay the expenses of administration and of the funeral and last sickness shall be sufficient cause to dispense with such notice.

(1949 Rev., S. 6960; P.A. 80-476, S. 244.)

History: P.A. 80-476 made minor changes in wording; Sec. 45-167 transferred to Sec. 45a-286 in 1991.

See Sec. 12-358 re reports to Revenue Services Commissioner by clerks of probate courts and re certified copies of wills and papers.

See Sec. 52-60 re appointment of probate judge as attorney for nonresident.

Issuance of order of notice alone not a taking of jurisdiction which will justify writ of prohibition. 86 C. 354. Notice where administration applied for on ground of seven years’ absence. 88 C. 425. What is a proper notice. 96 C. 323. Legal notice is sufficient; actual notice not necessary. 107 C. 284. “Known” means known to the probate court. 129 C. 309. Cited. 152 C. 530–532. Appeal period deemed thirty days following written waiver of notice. 162 C. 36. Cited. 169 C. 382. Cited. 178 C. 189. Cited. 185 C. 25.

“Interested person” must have pecuniary interest. 9 CS 21. “Known” means known to probate court; notice by registered mail to those parties known by it to be interested is all the personal notice the court is authorized to give. 19 CS 104. Cited. 22 CS 233.



Section 45a-287 - (Formerly Sec. 45-170). Will of nonresident testator proved in this state. Application. Governing law. Tax. Determination of domicile. Costs for settlement of estate.

(a) If the testator, at his death, was not domiciled in this state, his will may be proved in any district in this state in which: (1) The testator last resided; (2) any of the testator’s real or tangible personal property is situated; (3) any of the testator’s bank accounts are maintained or evidences of other intangible property of the testator are situated; (4) any one of the executors or trustees named in the will resides, or, in the case of a bank or trust company, has an office; or (5) any cause of action in favor of the testator arose or any debtor of the testator resides or has an office. If the will of any such testator may be proved in more than one district, the court which first assumes jurisdiction thereof pursuant to this section shall retain the same as to all the property of the testator situated in this state at the time of his death together with any property which subsequently comes into possession of any of the executors, trustees or other fiduciaries of the testator’s estate appointed in this state.

(b) Any proceeding for the proving of a will of a testator pursuant to this section shall be commenced by an application of any person who is named as an executor of such will or by any other person who is interested in such estate. The application shall set forth a statement of the basis for jurisdiction by the court of probate of the district in which such application is filed. The court shall give notice of the hearing on such application to the Commissioner of Revenue Services, to any person named as an executor or trustee in such will, to the heirs at law of the testator, as determined by the laws of this state, and to such other persons as the court may order. Any will which has been denied probate or establishment by judgment or decree of a competent court in the testator’s domicile may not be proved in this state except where such denial of probate or establishment is for a cause which is not grounds for rejection of a will of a testator domiciled in this state. Except as otherwise provided in this section, the laws of this state relating to proof and admission of wills to probate for domiciliary testators shall apply to proceedings under this section.

(c) Whenever a testator of a will which is proved in this state pursuant to this section expressly provided in his will that he elects to have the administration and disposition of his estate governed by the laws of this state, then the validity, effect and interpretation of such will, and the administration and disposition of such estate, wherever situated, including rights of creditors and rights of inheritance, shall be determined by the laws of this state in the same manner as if such testator had been domiciled in this state at the time of his death, except as otherwise provided in this section. The rights of persons who are creditors of the testator or of his estate or who may possess or claim rights of inheritance to or elections against the testator’s estate pursuant to the laws of the jurisdiction in which the testator was domiciled at the time of his death shall be governed by and subject to the laws of such jurisdiction as to any real or tangible property situated in such jurisdiction or as to any bank accounts which are maintained or other intangible property of the testator the evidences of which are situated in such jurisdiction at the time of the testator’s death. Any proceeding pursuant to this subsection shall not be deemed to impair or otherwise adversely affect the claim of any other state or any possession of the United States, for inheritance, succession, estate or other death taxes which may be due and payable by reason of the testator’s death.

(d) All property of a testator whose will is proved under this section shall be subject to the laws of this state relating to the taxation of inheritances and successions, except that such laws shall not be applied on the basis that the testator was a domiciliary of this state unless there is a finding that such person was domiciled in this state as provided in section 45a-309.

(e) In proceedings in the settlement of estates under this section, for the purpose of computing the costs of the court of probate under section 45a-107, the testator shall be deemed to have been domiciled in this state, unless the court of probate determines that the proceedings in this state are ancillary to proceedings in the state of the testator’s domicile.

(1949 Rev., S. 6964; P.A. 80-410, S. 4; 80-476, S. 245; P.A. 86-144, S. 1; P.A. 11-128, S. 16; P.A. 12-66, S. 8.)

History: P.A. 80-410 expanded provisions to allow proving of will in any district where testator last resided, where testator’s bank accounts are maintained or evidence of other intangible property is situated, where executor or trustee resides or has office or where a cause of action in testator’s favor arose or debtor of testator resides or has an office and added Subsecs. (b) to (d); P.A. 80-476 had no effect, P.A. 80-410 taking precedence; P.A. 86-144 amended Subsec. (d) by adding provision re probate costs for proceedings in settlement of estate of nondomiciliary testator; Sec. 45-170 transferred to Sec. 45a-287 in 1991; P.A. 11-128 made technical changes in Subsec. (d) and added Subsec. (e) re testator deemed domiciled in this state for purpose of computing costs under Sec. 45a-107, unless court determines proceedings in this state are ancillary, effective July 8, 2011; P.A. 12-66 amended Subsec. (d) to delete provisions re costs of court under Sec. 45a-105 for settlement of estate of nondomiciliary testator, effective May 31, 2012.

Cited. 19 CA 456.



Section 45a-288 - (Formerly Sec. 45-171). Recording of a will proved without this state.

(a) When a will conveying property situated in this state has been proved and established out of this state by a court of competent jurisdiction, the executor of such will or any person interested in such property may present to the court of probate in the district determined under the provisions of section 45a-287, an authenticated and exemplified copy of such will and of the record of the proceedings proving and establishing the will and request that such copies be filed and recorded. The request shall be accompanied by a complete statement in writing of the property and estate of the decedent in this state. If, upon a hearing, after such notice to the Commissioner of Revenue Services and other parties in interest as the court orders, no sufficient objection is shown, the court of probate shall order such copies to be filed and recorded, and they shall thereupon become a part of the files and records of such court, and shall have the same effect as if such will had been originally proved and established in such court of probate. Notwithstanding any objection by said commissioner to the domicile of the decedent as claimed on an application to place a will on file, the court may, in the absence of objection by any other interested party, order the copies to be filed and recorded subject only to a subsequent and final finding of domicile as provided in section 45a-309.

(b) Nothing in this section shall give effect to a will made in this state by an inhabitant thereof which has not been executed according to the laws of this state.

(c) If the court of probate finds sufficient objection to such will, the applicant shall offer competent proof of the contents and legal sufficiency of the will except that the original thereof need not be produced unless so directed by the court of probate.

(1949 Rev., S. 6965; P.A. 77-614, S. 139, 610; P.A. 80-410, S. 5; 80-476, S. 246; P.A. 85-193, S. 4.)

History: P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 80-410 made previous provisions Subsecs. (a) and (b), rephrasing them and adding reference to Sec. 45-170 as amended by same act and replaced provision which stated that property is subject to all state laws governing inheritances, successions and taxation with provision requiring proof of contents and legal sufficiency of will if court finds “sufficient objection” to will, designated as Subsec. (c); P.A. 80-476 made minor wording changes, duplicating in part P.A. 80-410; P.A. 85-193 amended Subsec. (a) by adding provision re filing and recording of will notwithstanding objection by commissioner to domicile of decedent; Sec. 45-171 transferred to Sec. 45a-288 in 1991.

Decree of court of competent jurisdiction of another state finding domicile of testator to have been therein, conclusive here. 50 C. 340 Effect of probate in another state. 67 C. 27. Power of courts of this state with reference to approving executor who has qualified elsewhere; effect of failure to give notice of application for probate. 81 C. 685. Title cannot pass by will of nonresident until it is probated here. 86 C. 707. Foreign administrator or executor cannot administer on assets here or sue here without first obtaining ancillary administration; right to receive assets tendered him voluntarily. 92 C. 654. Appointment here, how secured. Id. Duty of court when foreign will offered for probate here. 93 C. 553.

Cited. 19 CA 456.



Section 45a-289 - (Formerly Sec. 45-169). When bond required of executor. Amount of bond. Reduction of bond.

(a) A probate bond shall be required of an executor, unless such bond is excused as provided by law.

(b) If the will designates a person to be an executor and directs that no bond or that a bond of a certain amount only shall be required of such executor, the Probate Court shall follow such provisions of the will if no objection to such provisions has been filed, provided, if an objection has been filed or the Court of Probate determines that for cause shown the filing of a bond is necessary for the protection of creditors or to assure the payment of succession taxes, or both, a bond shall be required in an amount which shall not be less than an amount equal to twice the amount of the debts of the deceased as estimated by the court or to the amount of the tax on any untaxed property plus the succession tax as estimated by the court or to the amount named in the will, whichever of such amounts is the greatest.

(1949 Rev., S. 6963; 1963, P.A. 513; 1967, P.A. 301; 1969, P.A. 231; P.A. 80-227, S. 16, 24; 80-476, S. 247.)

History: 1963 act added provision authorizing court to excuse posting of bond unless objection is filed or bond deemed necessary to protect creditors and assure payment of succession taxes; 1967 act rephrased authorization to excuse posting of bond and made court’s excusing of bond mandatory rather than optional, substituting “shall” for “may”; 1969 act added provision authorizing court to reduce bond after interim account has been allowed; P.A. 80-227 rephrased provisions and deleted provision authorizing court to reduce bond following acceptance of interim account, effective July 1, 1981; P.A. 80-476 divided section into Subsecs. and made minor wording changes; Sec. 45-169 transferred to Sec. 45a-289 in 1991.

Executors liable jointly as principals to surety for default of one of their number. 2 C. 540. Cited. 49 C. 424. Approval of bond relates back to time of filing; “accepted” as showing approval. 73 C. 435. This bond does not cover proceeds of land sold by order of court. 77 C. 75.



Section 45a-290 - (Formerly Sec. 45-168). Administration with the will annexed and de bonis non.

(a) If no person has been designated in a will to be executor, or if the person designated in the will to be executor has died or refuses to accept or is incapable of accepting such trust, and no alternate or successor has been named, the court shall commit the administration of the estate, with the will annexed, to any person or persons in accordance with the order of priority for the appointment of administrators under subsection (c) of section 45a-303, except that any person who is entitled to a bequest or devise under such will, or his or her designee, shall have priority over a person who is not so entitled, or on the objection of any one interested under such will or of any creditor, which objection is found reasonable by the court, the court may commit the administration of the estate, with the will annexed, to any person whom the court deems proper, taking a probate bond.

(b) If during the settlement of an estate, the executor or the administrator with the will annexed appointed by the court dies or resigns or is removed from such trust, and no alternate or successor has been named in the will, the court shall appoint an administrator of the estate with the will annexed, de bonis non, subject to the same provisions as to hearing, notice, waiver of or order dispensing with notice, selection of the administrator and bond, as are stated in this section and section 45a-286.

(c) If the person designated in the will to be executor has died or refuses to accept or is incapable of accepting such trust, or if during the settlement of the estate, the executor appointed by the court dies, or resigns or is removed from such trust, and the will names an alternate or a successor, the court shall appoint such alternate or successor executor named in said will as executor, who shall have all the powers and duties as provided in the will. Such appointment shall be subject to the same provisions as to hearing, notice, waiver of or order dispensing with notice, and bond, as are stated in this section and sections 45a-286 and 45a-289.

(1949 Rev., S. 6961; P.A. 80-476, S. 248; P.A. 82-2, S. 1.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 82-2 amended Subsec. (a) to provide for priority for appointment of administrators and added Subsec. (c) providing for appointment of alternate or successor named in the will; Sec. 45-168 transferred to Sec. 45a-290 in 1991.

See Sec. 52-60 re appointment of probate judge as attorney for nonresident fiduciary.

Applies to estates of deceased residents only. 49 C. 420. Want of integrity or business experience not the “incapacity” meant by this section. 61 C. 426. Court having approved executor named in the will cannot appoint an administrator with the will annexed and such appointment is void. 67 C. 187. Duty of court to approve executor named in will; but foreign corporation held incapable of acting. 74 C. 626. Source of executor’s title. 67 C. 81; 74 C. 87. Effect of approval of executor in another state where will probated there. 81 C. 681.

The appointment of an administrator de bonis non occurs only when the original fiduciary has resigned, died or been removed. 21 CS 312.

Annotations to present section:

Subsec. (c):

Cited. 225 C. 919. Cited. 228 C. 439.

Probate court has no discretion to appoint as executor someone other than person named; testators are entitled to select their own executors who may not be rejected unless excluded by common law or statute. 30 CA 334.



Section 45a-291 - (Formerly Sec. 45-189). Executor to administer intestate part of an estate.

When a will which disposes of only a part of the estate of the testator is admitted to probate, the executor of such will, or the administrator with the will annexed, shall, unless otherwise specified in such will, be, ex officio, the administrator of the intestate estate and shall proceed to settle the entire estate according to the will and according to law.

(1949 Rev., S. 6977.)

History: Sec. 45-189 transferred to Sec. 45a-291 in 1991.

Cited. 70 C. 375; 133 C. 703.



Section 45a-292 - (Formerly Sec. 45-190). Executor of an executor.

The executor of an executor shall not as such administer the estate of the first testator.

(1949 Rev., S. 6978.)

History: Sec. 45-190 transferred to Sec. 45a-292 in 1991.

Cited. 70 C. 375.



Section 45a-293 - (Formerly Sec. 45-179). Notice of devise or bequest to corporation.

Within thirty days after the admission to probate of any will containing a devise or bequest to any corporation or voluntary association, the judge, clerk or assistant clerk of the court of probate before which it has been proved shall mail, postage paid, a written notice thereof, directed to the devisee or legatee at the place where it is located.

(1949 Rev., S. 6967; P.A. 80-476, S. 249.)

History; P.A. 80-476 substituted the verb “mail” for “deposit in the post office”; Sec. 45-179 transferred to Sec. 45a-293 in 1991.

Cited. 98 C. 335.



Section 45a-294 - (Formerly Sec. 45-185). Expenses of executor or administrator in will contest.

(a) The court of probate having jurisdiction of the testate estate of any person shall allow to the executor his just and reasonable expenses in defending the will of such person in the probate court, whether or not the will is admitted to probate.

(b) If there is an appeal from the order or decree of such court, admitting or refusing to admit to probate the will of such person, the court of probate shall allow to the executor or administrator his just and reasonable expenses in supporting and maintaining or defending against such will, on such appeal.

(c) Such expenses shall be charged by such court pro rata against the respective rights or shares of the devisees and legatees under such will and the distributees of such estate.

(1949 Rev., S. 6973; P.A. 80-476, S. 250.)

History: P.A. 80-476 divided section into Subsecs. and made minor language changes made necessary by doing so; Sec. 45-185 transferred to Sec. 45a-294 in 1991.

Right of appeal expressly recognized in this section. 9 CS 223.



Section 45a-295 - (Formerly Sec. 45-186). Court may revoke, annul or set aside order or decree passed under revoked will. Subsequent settlement procedure.

(a) When it appears to any Probate Court, pending proceedings before it for the settlement of the estate of a deceased person as a testate estate, that the will under which such proceedings were commenced and have been continued had been revoked in accordance with the provisions of subsection (b) of section 45a-257 of the general statutes, revision of 1958, revised to January 1, 1995, with respect to any will executed on or after October 1, 1967, and prior to January 1, 1997, or in accordance with the provisions of section 45a-257 with respect to any will executed on or after January 1, 1997, the court shall have power to revoke, annul and set aside any order or decree proving or approving the will so revoked and any other order or decree made and passed by such court in the settlement of the estate under such will.

(b) The court may thereafter proceed with the settlement of the estate under a subsequent will if there is one or, if there is no subsequent will, may grant administration on the estate of such deceased person and proceed with the settlement of the estate as an intestate estate upon such notice to all parties in interest as the court orders.

(1949 Rev., S. 6974; P.A. 79-569, S. 2; P.A. 80-476, S. 251; P.A. 13-81, S. 5.)

History: P.A. 79-569 referred to revocation of will in accordance with Sec. 45-162(b) rather than revocation “by the testator by a subsequent will or by the marriage of the testator or by the birth or adoption of a child”; P.A. 80-476 divided section into Subsecs. and made minor wording changes, substituting “the” for “such”; Sec. 45-186 transferred to Sec. 45a-295 in 1991; P.A. 13-81 amended Subsec. (a) to substitute “Probate Court” for “court of probate” and add reference to Sec. 45a-257(b) of general statutes, revision of 1958, revised to January 1, 1995, re will executed on or after October 1, 1967, and prior to January 1, 1997, and Sec. 45a-257 re will executed on or after January 1, 1997.



Section 45a-296 - (Formerly Sec. 45-187). Procedure if, on appeal, will is set aside after partial settlement. Effect on fiduciary.

When a will is admitted to probate by a court of probate, and an appeal is taken from the probate of such will, the acts done in good faith by the executor of such will or by an administrator with the will annexed in settling the estate of the testator shall be deemed valid to the same extent as if no appeal had been taken. When an inventory and appraisal have been returned to court by such executor or administrator with the will annexed, and when an order limiting the time for the presentation of claims against the estate of such testator has been passed and published, a further inventory and appraisal shall not be required except of property not included in the inventory returned to court, and further time need not be given for presentation of claims against such estate, if upon such appeal such will is set aside by the Appellate Court. Nothing in this section shall authorize the executor or administrator with the will annexed to pay any legacies named in the will so appealed from while such appeal is pending.

(1949 Rev., S. 6975; P.A. 80-476, S. 252.)

History: P.A. 80-476 restated provisions; Sec. 45-187 transferred to Sec. 45a-296 in 1991.



Section 45a-297 - (Formerly Sec. 45-188). Procedure if will is found after partial settlement.

When it appears to any court of probate, during proceedings before it for the settlement of the estate of a deceased person as an intestate estate, that such deceased person left a will, the court shall have power to revoke any order or decree granting letters of administration upon such estate and any other order or decree made by the court in the settlement of such estate as an intestate estate. The court may thereafter proceed with the settlement of such estate under such will, upon notice to all parties in interest as required in the settlement of testate estates. The acts already done in good faith before the court revokes the order or decree granting administration by the administrator of such estate in the settlement thereof shall be deemed valid to the same extent as if such letters had not been revoked. If an inventory and appraisal have been returned to the court by such administrator, a further inventory or appraisal shall not be required, except of property not included in such inventory. If an order limiting the time for the presentation of claims against such estate has been passed and published, further time shall not be required to be given for presentation of such claims.

(1949 Rev., S. 6976; P.A. 80-476, S. 253.)

History: P.A. 80-476 restated provisions but made no substantive change; Sec. 45-188 transferred to Sec. 45a-297 in 1991.

Cited. 114 C. 545. Administrator removed upon admission of will has no interest entitling him to appeal. 117 C. 201. Probate decree admitting will to probate and granting administration c.t.a. implicitly revoked and terminated the prior intestate administration of the plaintiff. 167 C. 396.



Section 45a-303 - (Formerly Sec. 45-195). Jurisdiction of intestate estates. Probate costs. Issuance of letters of administration.

(a) Jurisdiction of intestate estates. Probate costs. (1) When any person domiciled in this state dies intestate, the court of probate in the district in which the deceased was domiciled at his death shall have jurisdiction to grant letters of administration.

(2) When any person not domiciled in this state dies intestate, administration may be granted by the Court of Probate determined under the jurisdictional prerequisites provided in subsection (a) of section 45a-287 for nondomiciliary testators, and the provisions of subsection (e) of section 45a-287 regarding Probate Court costs applicable to testate estates shall apply also to intestate estates granted administration under this section.

(b) Application, notice and hearing re letters of administration. Upon application for letters of administration to the court of probate having jurisdiction of the estate of an intestate decedent, the court shall, before granting letters of administration, after notice required by this section, hold a hearing. Notice of such hearing, either public notice, personal notice or both as the court deems best, shall be given to all persons interested in such estate, including the Commissioner of Revenue Services in the case of a nondomiciliary decedent, unless all persons so interested sign and file in court a written waiver of such notice, or unless the court, for cause shown, dispenses with such notice. The finding by the court that such estate is not more than sufficient to pay the expenses of administration, the funeral and last sickness shall be sufficient cause to dispense with such notice.

(c) To whom letters of administration granted. (1) Upon hearing as required by this section, the court of probate having jurisdiction shall grant administration of the intestate decedent’s estate to any one or more persons or their designees appointed in the following order, provided such person or persons are entitled to share in the estate of the decedent: (A) The surviving spouse, (B) any child of the decedent or any guardian of such child as the court shall determine, (C) any grandchild of the decedent or any guardian of such grandchild as the court shall determine, (D) the decedent’s parents, (E) any brother or sister of the decedent, (F) the next of kin entitled to share in the estate, or, on their refusal, incapacity or failure to give bond or upon the objection of any heir or creditor to such appointment found reasonable by the court, to any other person whom the court deems proper.

(2) If the intestate decedent lived out of the state leaving property within the state, the court of probate having jurisdiction shall, upon notice and hearing as required by this section, grant administration to such person as the court deems proper.

(d) Bond required of administrator. The court, upon granting any administration, shall take a probate bond from the administrator or any successor administrator appointed by the Court of Probate.

(1949 Rev., S. 6980; P.A. 80-410, S. 6; 80-476, S. 254; P.A. 81-472, S. 138, 159; P.A. 82-2, S. 2; P.A. 84-294, S. 10; P.A. 86-144, S. 2; P.A. 11-128, S. 17.)

History: P.A. 80-410 reorganized provisions, dividing them into Subsecs., restating provisions and clearly distinguishing between persons domiciled in state at time of death and persons domiciled out of state; P.A. 80-476 made similar changes but where differing, P.A. 80-410 took precedence; P.A. 81-472 made technical changes; P.A. 82-2 amended Subsec. (c)(1) to provide the priority for granting administration of the intestate decedent’s estate where previously administration was granted to “the decedent’s spouse or next-of-kin or both”; P.A. 84-294 amended Subsec. (a) by changing “last dwelt” to “was domiciled at his death”; P.A. 86-144 amended Subsec. (a)(2) by adding provision re costs of probate applicable to intestate estates of nondomiciliary decedent; Sec. 45-195 transferred to Sec. 45a-303 in 1991; P.A. 11-128 amended Subsec. (a)(2) to substitute “subsection (e)” for “subsection (d)” re reference to Sec. 45a-287, effective July 8, 2011.

See Sec. 12-358 re reports to Revenue Services Commissioner by clerks of probate courts and re certified copies of wills and papers.

See Sec. 12-365 re administration on taxable transfer.

See Sec. 52-60 re appointment of judge of probate as attorney for nonresident fiduciary.

Administration granted to daughter in preference to grandson. 1 R. 52. Administration granted in another state inoperative here. 3 D. 88. “Next of kin” to be ascertained by rule of civil law. 3 D. 211. Title to personal property of intestate vests in administrator. 4 C. 349; 18 C. 121. Administrators must sell for cash. 21 C. 292. Cited. 49 C. 420. Grant of administration must yield to fact that supposed decedent is alive, or left a will, or was domiciled in some other district. 50 C. 340. Court cannot appoint administrator after approving executor. 67 C. 181. Cited. Id., 442. Appointment of administrator where intestate property has been distributed under a will. 70 C. 363. Foreign corporation held incapable of acting as administrator. 74 C. 625. In case of nonresident, there must be at least an apparent ownership of property or claim of liability. 76 C. 125; 83 C. 235; 108 C. 447. Administration should not be granted where it would not avail. 76 C. 378; see 70 C. 363. Duty of court to find domicile of deceased. 86 C. 351. Discretion of court to appoint one not an heir. 93 C. 43. When national bank may be appointed. 94 C. 651. In suit by nonresident administrator under New York death statute proceeds went to next of kin instead of to estate. 108 C. 447. Location of estate is not material upon issue of jurisdiction of court to grant administration of estate of person who died domiciled in district. 115 C. 301. Decree not invalid for lack of consent. 139 C. 720. Office of executor or administrator does not terminate during his lifetime unless he is removed. 151 C. 598. Plaintiff must move to have administrator appointed and substituted to continue action. 160 C. 404. Cited. 170 C. 212.

Cited. 16 CS 430. The office of the original administrator does not terminate during his lifetime unless he is removed. 21 CS 312.

Subsec. (b):

Notice should go to all persons entitled to share in a decedent’s property under the laws of intestacy; child born out of wedlock did not have right to notice since she was not entitled to share in father’s estate because father did not make a valid acknowledgment of paternity. 40 CS 151.

Subsec. (c):

Cited. 40 CS 151.

Annotation to present section:

Subsec. (c):

Cited. 34 CA 579.



Section 45a-309 - (Formerly Sec. 45-195a). Finding of domicile.

(a) Upon the admission of any will to probate or the appointment of an administrator of the estate of any deceased person, or the placing of a will on file under section 45a-288, the Court of Probate shall make a finding as to the domicile of such person at the time of death. Upon application of any interested party, the Court of Probate may grant any administration or admit any will to probate or place any will on file subject to a subsequent and final finding of domicile, or for any other reason the Court of Probate may find proper, and upon such conditions and limitations as the Court of Probate shall determine advisable for the due and proper administration of the decedent’s estate. Any person interested in such estate may appeal from such finding as provided in section 45a-186.

(b) Notwithstanding the provisions of subsection (a) of this section, any such finding of domicile shall be subject to a subsequent determination of domicile in accordance with the provisions of chapter 217.

(P.A. 80-410, S. 2; P.A. 85-193, S. 5; P.A. 97-165, S. 8, 16.)

History: P.A. 85-193 added references to placing of wills on file under Sec. 45-171; Sec. 45-195a transferred to Sec. 45a-309 in 1991; P.A. 97-165 designated existing provisions as Subsec. (a) and added new Subsec. (b) re finding of domicile subject to a subsequent determination of domicile in accordance with chapter 217, effective July 1, 1997.

See Sec. 45a-186 re appeal procedure.



Section 45a-315 - (Formerly Sec. 45-249a). “Fiduciary” defined.

As used in sections 45a-129, 45a-205, 45a-242 to 45a-244, inclusive, 45a-273 to 45a-276, inclusive, 45a-315 to 45a-318, inclusive, and 45a-320 to 45a-334, inclusive, unless otherwise required by the context, “fiduciary” includes the executor or administrator of a decedent’s estate.

(P.A. 80-476, S. 293.)

History: Sec. 45-249a transferred to Sec. 45a-315 in 1991.



Section 45a-316 - (Formerly Sec. 45-249c). Appointment of temporary administrator to hold and preserve estate.

Whenever, upon the application of a creditor or other person interested in the estate of a deceased person, it is found by the court of probate having jurisdiction of the estate that the granting of administration on the estate or the probating of the will of the deceased will be delayed, or that it is necessary for the protection of the estate of the deceased, the court may, with or without notice, appoint a temporary administrator to hold and preserve the estate until the appointment of an administrator or the probating of the will. The court shall require from such administrator a probate bond. If the court deems it more expedient, it may order any state marshal or constable to take possession of the estate until the appointment of an administrator or executor.

(1949 Rev., S. 6982; P.A. 80-476, S. 295; P.A. 96-202, S. 5; P.A. 00-99, S. 85, 154; P.A. 11-128, S. 18; P.A. 12-66, S. 12.)

History: P.A. 80-476 rephrased provisions; Sec. 45-197 transferred to Sec. 45-249c in 1981; Sec. 45-249c transferred to Sec. 45a-316 in 1991; P.A. 96-202 deleted references to “insolvent debtor”, “appointment of a trustee in insolvency”, “insolvent person” and “trustee”; P.A. 00-99 replaced reference to deputy sheriff with state marshal, effective December 1, 2000; P.A. 11-128 designated existing provisions as Subsec. (a) and added Subsec. (b) re appointment of temporary administrator to obtain financial or medical information re potential cause of action; P.A. 12-66 deleted former Subsec. (b) re appointment of temporary administrator to obtain financial or medical information re potential cause of action and made a conforming change, effective January 1, 2013.

History discussed. 153 C. 58-61. Action to adjudicate a claim which existed against deceased at time of his death cannot be maintained against temporary administrator. Id., 61. Temporary administrators are not general representatives of the estate but emergency officers with but limited custodial duties and authority to care for and preserve the estate until an executor or general administrator is ascertained or appointed as its proper legal representative. Id., 61.

Cited. 16 CS 430.

Annotations to former section 45-249c:

Cited. 1 CA 535.

Read together with Sec. 45-249d(a) and Sec. 52-555 allows a temporary administrator to commence a wrongful death action. 40 CS 451.



Section 45a-317 - (Formerly Sec. 45-249d). Powers and duties of temporary appointee. Removal. Account.

(a) The temporary administrator or officer appointed pursuant to the provisions of section 45a-316 shall take immediate possession of all the real and personal property of the deceased, collect the rents, debts and income thereof and do any additional acts necessary for the preservation of the estate that the court authorizes.

(b) Such administrator or officer may be authorized by the court to sell any personal property of the estate which is perishable in its nature or which the court finds cannot be retained to advantage, and may be further authorized to make up or complete any stock or materials in an unfinished state, and to continue any business, so far as may be necessary for the preservation of the same.

(c) Such administrator may be authorized by the court to sell or mortgage any real property of the estate.

(d) Such administrator or officer shall file forthwith an inventory signed under penalty of false statement of all personal property of the deceased and, when ordered to do so, shall exhibit to the court an account of his or her actions.

(e) Such administrator or officer may be removed by the court with or without notice and a successor appointed whenever such action appears to the court advisable.

(f) Upon the appointment and qualification of the administrator or the administrator with the will annexed or the qualification of the executor, such temporary administrator or such officer shall exhibit forthwith to the court an account of his or her trust and deliver to the administrator, executor or administrator with the will annexed all of the estate of the deceased remaining in his or her hands.

(1949 Rev., S. 6983; P.A. 80-476, S. 296; P.A. 96-91, S. 2; P.A. 98-52, S. 14; P.A. 99-84, S. 19; P.A. 11-128, S. 19; P.A. 12-66, S. 13.)

History: P.A. 80-476 divided section into Subsecs., rephrased and rearranged provisions and substituted personal and real “property” for personal and real “estate”; Sec. 45-198 transferred to Sec. 45-249d in 1981; Sec. 45-249d transferred to Sec. 45a-317 in 1991; P.A. 96-91 inserted new Subsec. (c) re authorization of temporary administrator to sell real property of the estate, relettering former Subsecs. (c) to (e) accordingly; P.A. 98-52 amended Subsec. (c) by authorizing the mortgage of real property; P.A. 99-84 amended Subsec. (d) by deleting “under oath” and inserting “signed under penalty of false statement”; P.A. 11-128 amended Subsec. (a) to add “subsection (a) of” re reference to Sec. 45a-316; P.A. 12-66 amended Subsec. (a) to delete “subsection (a) of” re reference to Sec. 45a-316, effective January 1, 2013.

History discussed. 153 C. 58–61. Action to adjudicate a claim which existed against deceased at time of his death cannot be maintained against temporary administrator. Id., 61. Temporary administrators are not general representatives of the estate but emergency officers with but limited custodial duties and authority to care for and preserve the estate until an executor or general administrator is ascertained or appointed as its proper legal representative. Id., 61.

Quaere whether temporary administrator may bring action for negligent death. 16 CS 429.

Annotations to former section 45-249d:

Cited. 19 CA 456.

Subsec. (a):

Read together with Sec. 45-249c and Sec. 52-555 allows temporary administrator to commence wrongful death action. 40 CS 451.



Section 45a-317a - Appointment of estate examiner to obtain financial or medical information.

Any person interested in the estate of a deceased person and having a need to obtain financial information concerning the deceased person for the limited purpose of determining whether the estate may be settled as a small estate under section 45a-273, or having a need to obtain financial or medical information concerning the deceased person for the limited purpose of investigating a potential cause of action of the estate, surviving spouse, children, heirs or other dependents of the deceased person, or a potential claim for benefits under a workers’ compensation act, an insurance policy or other benefits in favor of the estate, surviving spouse, children, heirs or other dependents of the deceased person, may apply to the Probate Court having jurisdiction of the estate of the deceased person for the appointment of an estate examiner. The Probate Court may grant the application and appoint an estate examiner for such limited purpose if the court finds that such appointment would be in the interests of the estate or in the interests of the surviving spouse, children, heirs or other dependents of the deceased person. If the court appoints an estate examiner under this section, the court may require a probate bond or may waive such bond requirement. The court shall limit the authority of the estate examiner to disclose the information obtained by the estate examiner, as appropriate, and may issue an appropriate order for the disclosure of such information. Any order appointing an estate examiner under this section, and any certificate of the appointment of a fiduciary issued by the clerk of the court, shall indicate (1) the duration of the estate examiner’s appointment, and (2) that such estate examiner has no authority over the assets of the deceased person.

(P.A. 12-66, S. 14; P.A. 13-81, S. 13.)

History: P.A. 12-66 effective January 1, 2013; P.A. 13-81 added provision permitting appointment of estate examiner to obtain financial information to determine whether estate may be settled as a small estate under Sec. 45a-273 and substituted “Probate Court” for “court of probate”.



Section 45a-318 - (Formerly Sec. 45-253). Document directing or designating individual to have custody and control of disposition of deceased person’s body. Funeral director’s reliance on document. Individuals entitled to custody and control of disposition. Revocation. Form. Petition to court of probate.

(a) Any person eighteen years of age or older, and of sound mind, may execute in advance of such person’s death a written document, subscribed by such person and attested by two witnesses, either: (1) Directing the disposition of such person’s body upon the death of such person, which document may also designate an individual to have custody and control of such person’s body and to act as agent to carry out such directions; or (2) if there are no directions for disposition, designating an individual to have custody and control of the disposition of such person’s body upon the death of such person. Such disposition shall include, but not be limited to, cremation, incineration, disposition of cremains, burial, method of interment and cryogenic preservation. Any such document may designate an alternate to an individual designated under subdivision (1) or (2) of this subsection.

(b) No person may challenge a funeral director’s decision to carry out the directions for disposition contained in a document executed for the purposes of subsection (a) or (f) of this section if the funeral director’s decision and conduct in carrying out such directions for disposition in reliance on such document was reasonable and warranted under the circumstances.

(c) In the absence of a written designation of an individual pursuant to subsection (a) of this section, or in the event that an individual and any alternate designated pursuant to subsection (a) of this section decline to act or cannot be located within forty-eight hours after the time of death or the discovery of the body, the following individuals, in the priority listed, shall have the right to custody and control of the disposition of a person’s body upon the death of such person, subject to any directions for disposition made by such person pursuant to subdivision (1) of subsection (a) of this section:

(1) The deceased person’s spouse, unless such spouse abandoned the deceased person prior to the deceased person’s death or has been adjudged incapable by a court of competent jurisdiction;

(2) The deceased person’s surviving adult children;

(3) The deceased person’s surviving parents;

(4) The deceased person’s surviving siblings;

(5) Any adult person in the next degree of kinship in the order named by law to inherit the deceased person’s estate, provided such adult person shall be of the third degree of kinship or higher;

(6) Such adult person as the Probate Court shall determine.

(d) A document executed by a person for the purposes of subsection (a) or (f) of this section shall revoke any document previously executed by such person for the purposes of said subsection or any prior cremation authorization or other authorization for the disposition of remains executed by such person.

(e) A document executed by a person for the purposes of subsection (a) of this section may be in substantially the following form, but the use of such form shall not preclude the use of any other form:

DISPOSITION OF REMAINS AND
APPOINTMENT OF AGENT

I, ...., of ...., being of sound mind, make known that upon my death my body shall be disposed of in the following manner:

(Insert desired disposition directions)

I appoint ...., having an address and telephone number of ...., to have custody and control of my body to act as my agent to carry out the disposition directions expressed in this document, and in the absence of disposition directions, to have custody and control of my body and to determine the disposition of my body. If .... shall decline to act or cannot be located within forty-eight hours of my death or the discovery of my body, then ...., having an address and telephone number of ...., shall act in that person’s place and stead.

Executed at (insert location of execution), Connecticut on (insert date of execution).

....

(Signature)

Signed in our presence by .... who, at the time of the execution of this document, appeared to be of sound mind and over eighteen years old.

.... of ....

....

(Signature of witness)

.... of ....

....

(Signature of witness)

(f) A DD Form 93, “Record of Emergency Data”, executed by a member of the armed forces of the state or the United States shall be given the same legal effect as a document executed for the purposes of subsection (a) of this section.

(g) The court of probate for the district of the domicile or residence of a deceased person shall have jurisdiction to hear and decide any issue regarding the custody, control or disposition of the deceased person’s body, upon the petition of any individual designated by the deceased person pursuant to subsection (a) or (f) of this section, the individual entitled to custody and control under subsection (c) of this section if no designation is made pursuant to subsection (a) of this section, the first selectman, chief executive officer or director of health of the town in which the deceased person’s body is being held, or the funeral director or any other person or institution holding the deceased person’s body, and upon such notice to interested parties as the court shall determine.

(h) This section shall not (1) apply to the disposition of the body of a deceased person under the provisions of sections 19a-270 and 54-102, (2) affect the powers and duties of the Chief Medical Examiner under the provisions of sections 19a-406 to 19a-408, inclusive, or (3) affect the making of anatomical gifts under the provisions of sections 14-42 and 19a-289 to 19a-289v, inclusive.

(1949 Rev., S. 7036; P.A. 76-4; P.A. 80-476, S. 297; P.A. 93-407, S. 13; P.A. 94-25; P.A. 01-131; P.A. 05-197, S. 1; P.A. 06-196, S. 274; P.A. 10-123, S. 30; P.A. 12-87, S. 1.)

History: P.A. 76-4 added provisions governing cases where deceased resident leaves no spouse or next of kin, where spouse or next of kin cannot be contacted or refuses to assume custody and control; P.A. 80-476 divided section into Subsecs. and made minor changes; Sec. 45-253 transferred to Sec. 45a-318 in 1991; P.A. 93-407 added provision permitting decedent, in a duly acknowledged writing, to designate person other than next of kin to have custody and control of his remains; P.A. 94-25 deleted phrase “for the time being” in Subsec. (a); P.A. 01-131 added new Subsec. (a) re execution of cremation authorization in advance of death on form authorized by Department of Public Health and re notification of spouse, next of kin or designated person at time of death, redesignated existing Subsec. (a) as Subsec. (b) and amended same to add provisions re good faith reliance on cremation instructions and cremation by funeral director if actions reasonable and warranted and to make a technical change for purposes of gender neutrality, and redesignated existing Subsec. (b) as Subsec. (c); P.A. 05-197 replaced former provisions re cremation authorization and custody of remains of deceased person with new Subsec. (a) re document directing disposition of deceased person’s body or designating individual to have custody and control of disposition of body, new Subsec. (b) re funeral director’s decision in reliance on document, new Subsec. (c) re individuals entitled to custody and control of body in certain circumstances, new Subsec. (d) re revocation of previous document or authorization and form of document, new Subsec. (e) re petition to court of probate and new Subsec. (f) re applicability of section; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006; P.A. 10-123 amended Subsec. (f) by replacing reference to Secs. 19a-279a to 19a-279l with reference to Secs. 14-42 and 19a-289 to 19a-289v; P.A. 12-87 amended Subsecs. (b) and (d) and redesignated Subsec. (g) by adding reference to Subsec. (f), designated provision re form of disposition of remains in Subsec. (d) as Subsec. (e), added new Subsec. (f) re DD Form 93, redesignated existing Subsecs. (e) and (f) as Subsecs. (g) and (h) and made technical changes, effective June 6, 2012.

Control extends to removals and reinterments. 81 C. 599. Cited. 133 C. 730. Purpose of statute is to avoid unseemly controversy over remains of deceased persons. 137 C. 450. Cited. 194 C. 635.

A person’s expressed wish or direction as to the disposal of her body after death is entitled to respectful consideration by the court and should be carried out as far as possible. 26 CS 290. The right of sepulture is not absolute, but must yield when in conflict with the public good or when the demands of justice require such subordination. Id.



Section 45a-320 - (Formerly Sec. 45-250). Allowance for support of surviving spouse and family. Family car.

(a) The Court of Probate may allow out of any real or personal estate of a deceased person in settlement before such court, including a small estate being settled under the provisions of section 45a-273, such amount as it may judge necessary for the support of the surviving spouse or family of the deceased during the settlement of the estate.

(b) In making such allowance the court may in its discretion include in its decree ordering such allowance any one or more of the following provisions, to the extent they are not mutually inconsistent: (1) A provision that such allowance shall run (A) for the entire period the estate is in settlement, or (B) for a fixed period of time not to exceed the period of settlement, in which case such allowance shall be subject to renewal by the court in its discretion; (2) a provision that such allowance is to be paid in a lump sum; (3) a provision that such an allowance made for a surviving spouse shall vest in such spouse retroactively as of the moment of death of his spouse so that it will be a fixed sum certain as of said date of death and shall not terminate with the subsequent death or remarriage of the surviving spouse, such allowance to be the absolute property of the surviving spouse, or, if deceased, of the estate of such surviving spouse, without restriction as to use, encumbrance or disposition and for the purpose of this section, the right to seek such a vested allowance shall be a vested right as of the date of death of the deceased spouse, and (4) a provision that such allowance shall be charged ultimately in whole or in part against any right the surviving spouse or other family member for whom an allowance is ordered may have to the income of the estate earned during the period of settlement.

(c) The court may also allow for the use during the settlement of the estate by such surviving spouse or family of any motor vehicle maintained by the decedent during his lifetime as a family car.

(1949 Rev., S. 7033; 1955, S. 2940d; 1957, P.A. 471; 1961, P.A. 370; 1963, P.A. 309; 1967, P.A. 130; P.A. 88-107, S. 2.)

History: 1961 act added provisions re vested rights of surviving spouse and re consideration of allowed support amount as absolute property of surviving spouse payable in a lump sum; 1963 act deleted provisions added by 1961 act, designated remaining existing provisions as Subsecs. (a) and (c) and inserted new Subsec. (b) re court’s discretionary rulings governing allowances; 1967 act clarified Subsec. (b)(3) vesting allowance and right to seek such allowance as of the date of death of spouse; P.A. 88-107 amended Subsec. (a) by permitting court to allow amount for support of surviving spouse and family to be taken out of small estate being settled under provisions of Sec. 45-266; Sec. 45-250 transferred to Sec. 45a-320 in 1991.

Wherever adequate provision for support is otherwise made, allowance not to be granted. 19 C. 418. Allowance cannot be attached in hands of administrator. 55 C. 118. Wife may by antenuptial contract debar herself from right to allowance. 66 C. 135. Order for allowance construed. 69 C. 694. Antenuptial agreement construed as relinquishment of this right. 74 C. 26. Former statute did not permit allowance to husband from estate of wife. 91 C. 76. Abandonment as defeating right to allowance for support. 107 C. 106. Expenditures held not to come within scope of statute. Id., 541. Cited. 130 C. 60. Award not contrary to statute. 139 C. 652. Discretion rests in probate court as to amount of allowance and on appeal such an award cannot be changed except for an abuse of such discretion. 147 C. 656. Term “necessary” does not restrict the allowance to bare subsistence. Id. The marriage of a woman to her uncle in Italy, though valid there, not valid in this state and therefore she cannot qualify as a “surviving spouse” within the meaning of this section. 148 C. 288. (One judge dissenting.)

Probate court may make an allowance for support of widower, notwithstanding his election to take a statutory share in his wife’s estate; history of section reviewed. 20 CS 87.

Subsec. (a):

Cited. 184 C. 602.

Subsec. (b):

Cited. 184 C. 602.



Section 45a-321 - (Formerly Sec. 45-252). Custody of real property. Products and income of real property. Family may occupy homestead.

(a) The fiduciary of a decedent’s estate shall, during settlement, have the possession, care and control of the decedent’s real property, and all the products and income of such real property during such time shall vest in the fiduciary as personal property, unless such real property has been specifically devised or directions have been given by the decedent’s will which are inconsistent with this section; but the court may order surrender of the possession and control of such real property to the heirs or devisees, or may, during settlement, order distribution of such real property.

(b) The family of the decedent shall be allowed to remain in the dwelling house occupied by him at the time of his death, and may occupy such land and buildings connected therewith as the court considers necessary for their convenience and comfort until the same is sold, distributed or otherwise disposed of according to law.

(1949 Rev., S. 7035; P.A. 80-476, S. 298.)

History: P.A. 80-476 divided section into Subsecs., rephrased provisions, substituted “real property” for “real estate” and reference to fiduciaries for reference to executors and administrators and deleted provision which prohibited construing provisions “so as to deprive a husband, being tenant by courtesy, of the possession, care and control of the real estate of his deceased wife, nor of the rents, income and products thereof, during the settlement of the estate”; Sec. 45-252 transferred to Sec. 45a-321 in 1991.

Executor has, under this statute, same control of real estate, not specifically devised, during settlement of estate and same title to it that he has of the personal estate. 34 C. 66, 67. All rents and income vest in executor in same manner as personal property for the benefit of parties entitled to it. 44 C. 516, 517. Executor’s right not affected by decree limiting time for redemption. 46 C. 453. Provision regarding right of occupancy by family of decedent is to protect right of tenant by the curtesy. 52 C. 423; 67 C. 276. Tenant of administrator cannot set off debt due from intestate against rent. 53 C. 502. Cited. 65 C. 227. Right of administrator to maintain suits as to lands. 75 C. 662; 79 C. 493; Id., 685; 85 C. 698. But heir may enter and protect lands from disseizors. 84 C. 569. Administrator’s right ceases when final account settling estate is allowed. 77 C. 376; 78 C. 517. Land specifically devised excepted. 81 C. 224; 85 C. 567. Administrator may hold possession as cotenant. 81 C. 446. Any lease by an administrator or executor is valid only until final settlement of estate. 93 C. 709; 103 C. 234. Who is included in term “family”. Id., 235. Whether administrator or executor should lease or otherwise render real estate in his hands productive depends on all circumstances-test is reasonable prudence. Id., 232. Cited. 127 C. 168. Devisee of absolute estate subject to conditional limitation is entitled to possession on settlement of estate. 129 C. 352. Notice by lessee to administrator of intention to exercise option to renew lease does not bind heirs. 130 C. 304. Cited. Id., 682. Where no allegation was made that realty in question was needed to meet claims against estate, there could be no occasion to permit exercise of the plaintiff executors’ power under statute. 159 C. 371, 376.

Cited. 7 CA 522.

Cited. 5 CS 231; 11 CS 43. An administrator may not maintain an action to recover real property conveyed by his decedent as a result of fraud unless the property is required for debts or administration of the estate. Id., 72. Rents and profits from real estate regarded as incident to it and to go to the benefit of the persons entitled to the real estate. 12 CS 13.

Cited. 3 Conn. Cir. Ct. 275.



Section 45a-322 - (Formerly Sec. 45-254). Death of owner of real property or oyster grounds to be recorded. Penalty.

(a) The fiduciary of the estate of any deceased person who at the time of his death was the owner of any real property situated in this state or any interest in or mortgage or lien upon real property so situated shall, within two months after becoming qualified to act, lodge, with the town clerk of each town in which such real property is situated, his certificate in writing, stating the fact and date of the death of the decedent, the place where he last dwelt and whether the decedent left a will. Such certificate shall be recorded in the land records of such town.

(b) When the decedent was at the time of his death the owner of any oyster ground within the state jurisdiction, the fiduciary shall, within two months after becoming qualified to act, lodge such certificate, stating the area and location of such oyster ground, with the Commissioner of Agriculture. Such certificate shall be recorded on the records of the Commissioner of Agriculture.

(c) If any fiduciary fails to perform the duties imposed upon him by this section, he shall, if the decedent was the owner of real property or any interest therein or mortgage or lien thereon, forfeit and pay to the town in which such real property is situated the sum of twenty-five dollars, and shall, if the decedent was the owner of such oyster ground, forfeit and pay to the state the sum of twenty-five dollars, to be recovered in a civil action against the fiduciary, or by an action upon his probate bond, in the name of the town or state, as the case may be.

(1949 Rev., S. 7037; P.A. 80-476, S. 299; June 30 Sp. Sess. P.A. 03-6, S. 146(e); P.A. 04-189, S. 1.)

History: P.A. 80-476 divided section into Subsecs., substituted references to fiduciaries for references to executors and administrators, “real property” for “real estate” and “commissioner of agriculture” for “shellfish commissioners”; Sec. 45-254 transferred to Sec. 45a-322 in 1991; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Agriculture with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

See Sec. 45a-450 re recordation of descent or distribution of real property of deceased persons.



Section 45a-323 - (Formerly Sec. 45-255). Oyster grounds as personal property.

In the settlement of the estates of deceased persons and insolvent debtors before any court in this state, the interest of any such estate in or to any oyster grounds or oysters planted and growing thereon shall be treated as personal property.

(1949 Rev., S. 7050; P.A. 80-476, S. 300.)

History: P.A. 80-476 substituted “personal property” for “personal estate”; Sec. 45-255 transferred to Sec. 45a-323 in 1991.



Section 45a-324 - (Formerly Sec. 45-255a). Power to sell real property as authorized by testator.

When any testator has authorized or directed any real property to be sold by his executors and has appointed several executors, part or all of whom for any cause have failed to act or have died before such sale or conveyance, and, when a sole executor so authorized to sell has failed to accept or has died and an administrator with the will annexed or de bonis non has been appointed to settle the estate, the acting or surviving executor or executors or the administrator shall have power to sell and convey such real property.

(1949 Rev., S. 6966; P.A. 80-476, S. 301.)

History: P.A. 80-476 substituted “real property” for “real estate”; Sec. 45-178 transferred to Sec. 45-255a in 1981; Sec. 45-255a transferred to Sec. 45a-324 in 1991.

At common law administrator with the will annexed had power to sell land under an absolute direction in the will. 49 C. 342; 82 C. 312. Cited. 54 C 64.



Section 45a-325 - (Formerly Sec. 45-257). Execution of contract of decedent for sale of real property.

The court of probate having jurisdiction of the settlement of the estate of any deceased person may, concurrently with courts of equity, authorize the fiduciary of the estate to convey the title of the deceased in any real property to any person entitled to it by virtue of any contract of the deceased person, or to convey the title of the deceased in any real property held or taken by him in any fiduciary capacity to his successor or to the person or persons entitled thereto.

(1949 Rev., S. 7040; P.A. 80-476, S. 302.)

History: P.A. 80-476 substituted “fiduciary” for “executor or administrator” and “real property” for “real estate” and deleted provision authorizing court where guardian of minor or conservator of incapable person was appointed to order the guardian or conservator to convey any interest of ward in real estate to another person; Sec. 45-257 transferred to Sec. 45a-325 in 1991.

Bond for deed containing personal covenant only is binding on estate. 38 C. 86. Under this statute, court cannot determine disputed title to land. 84 C. 561. Estate of owner of real property under contract of sale becomes under equitable conversion an estate in personalty; administrator’s deed valid to convey land under contract made by deceased, without bond by administrator. 109 C. 315. Probate court may authorize conveyance if there is not a substantial dispute as to the rights of the parties. 126 C. 435. Option to purchase land comes within purview of statute. 156 C. 175.



Section 45a-326 - (Formerly Sec. 45-257a). Partition or sale of undivided interest in decedent’s estate. Notice. Hearing.

(a) During the settlement of the estate of any person who died owning an undivided interest in any property not specifically devised or bequeathed, the executor or administrator of the estate and the owner or owners of the major portion of the other interest therein may apply in writing to the court of probate having jurisdiction of the estate to order partition of the same.

(b) Unless the petition for the partition of such interest in property is signed by all the persons in interest, or the guardians of such of them as are minors, or the conservators of such of them as are incapable persons having conservators, the court shall, following public notice, fully hear the case and make all orders as the interests of the parties and the estate demand. In such case the court shall not order partition unless upon full hearing it appears that the best interests of the estate and of the parties concerned will be promoted thereby.

(c) If, upon such petition, it is the opinion of the court of probate that a sale will better promote the interests of the owners, or that the property cannot be beneficially divided for the purpose of distribution, it may order the sale of any or all such property in such manner and upon such notice as it deems expedient; but unless the petition for the partition or sale of such interest in property is signed by all the persons in interest, or the guardians of such of them as are minors, or the conservators of such of them as are incapable persons having conservators, the court shall, following public notice, fully hear the case and make all orders as the interests of the parties and the estate demand. In such case the court shall not order sale unless upon full hearing it appears that the best interests of the estate and of the parties concerned will be promoted thereby. An order to sell pursuant to this section shall not be made until the executor, administrator or person designated to sell gives a probate bond to secure the execution of his trust according to the order of the court and according to law unless the probate court dispenses with the requirement of a probate bond as provided in section 45a-169.

(d) The court may appoint for the purpose of partitioning such property a committee of three disinterested persons, who shall be sworn and shall make a return of their actions to the court according to the order thereof. Such partition, when so made and returned to and accepted by the court, and all orders and decrees relating thereto, shall bind all persons interested therein and their heirs.

(e) The portion set to the estate of the deceased person shall be treated as if the same had been partitioned in the lifetime of such deceased person by a court of competent jurisdiction.

(f) If the property so partitioned is real property, a copy of such decree shall be recorded upon the land records of the town in which such land is situated.

(g) If the name or residence of any party entitled to share in the proceeds of property so sold is unknown to the court and cannot be ascertained, it shall appoint a trustee for the share of such party. Such trustee shall give a probate bond and shall hold such share until demanded by the person or persons entitled thereto.

(1949 Rev., S. 7031; P.A. 80-476, S. 303.)

History: P.A. 80-476 divided section into Subsecs., reordering and restating provisions and inserted new provisions designated as Subsec. (b) re authority of court to hear case and make orders re partition; Sec. 45-247 transferred to Sec. 45-257a in 1981; Sec. 45-257a transferred to Sec. 45a-326 in 1991.

Held to mean a partition in the ordinary legal sense and not a distribution. 52 C. 421. Partition in kind as against partition by sale discussed. 195 C. 368.

This section is not exclusive; the remedy it provides is in addition to that provided in 52-495. 4 CS 68. Cited. 18 CS 104; 19 CS 420.

Annotations to former section 45-257a:

Cited. 7 CA 522.

Subsec. (b):

Cited. 195 C. 368.

Subsec. (c):

Cited. 195 C. 368.



Section 45a-327 - (Formerly Sec. 45-257b). Sale of decedent’s real property subject to mortgage.

The Court of Probate shall not order the sale of any real property of a deceased person, when such real property has been conveyed or mortgaged by the heirs or devisees of the deceased person to a purchaser or mortgagee, in good faith and for value, except within the period of ten years after the death of the deceased person; but a sale of the equity of redemption in real property mortgaged as provided in this section may be ordered by the court subject to such mortgage.

(1949 Rev., S. 7029; P.A. 80-476, S. 304.)

History: P.A. 80-476 restated provisions and substituted “real property” for “real estate”; Sec. 45-245 transferred to Sec. 45-257b in 1981; Sec. 45-257b transferred to Sec. 45a-327 in 1991.

Duration of creditor’s lien. Where no administration has been granted and where real estate is otherwise unencumbered. 103 C. 373. Where proper presentation of claim, no disallowance, but inaction on part of antemortem creditor. 106 C. 610.



Section 45a-328 - (Formerly Sec. 45-256). Court may authorize stock and materials to be worked up or business to be continued.

Fiduciaries of a decedent’s estate and trustees in insolvency may be authorized by the Court of Probate to work up and complete any stock and materials in an unfinished state, or to continue any business so far as may be expedient for the prudent winding up of the same, if the court finds that it will be for the interest of the estate.

(1949 Rev., S. 7039; P.A. 80-476, S. 305.)

History: P.A. 80-476 rephrased provisions and substituted reference to fiduciaries for reference to executors and administrators; Sec. 45-256 transferred to Sec. 45a-328 in 1991.

When contract contemplating continuance of business has been executed except for payment, executor may recover sum owing even though no order of probate court authorized contract. 98 C. 769. But ordinarily no power to carry on decedent’s business except after compliance with provisions of this section. 106 C. 612. Testator’s power to authorize continuance of business. Id. Statute construed. 116 C. 65. Extension by executor of time for payment of mortgage held by estate is not a continuance of a business. Id. Cited. 120 C. 347; 148 C. 361.



Section 45a-329 - (Formerly Sec. 45-257c). Settlement of estate on presumption of death.

(a) Any person who has been absent from his home and unheard of for a period of seven or more years shall be presumed to be dead.

(b) If such person left a will, it shall be presented for probate, and, if he left no will, administration on his estate shall be granted by the court of probate having jurisdiction, as provided in section 45a-303, and his estate may be settled and distributed in the same manner as if he were known to be dead.

(c) After such administration and distribution, the fiduciary shall not be liable to the person so presumed to be dead in any action for the recovery of the estate.

(1949 Rev., S. 6984; 1959, P.A. 325, S. 1; P.A. 80-476, S. 306; P.A. 94-79, S. 1.)

History: 1959 act authorized immediate payments for support of wife, child or dependent without requiring bond; P.A. 80-476 divided section into Subsecs., restated provisions and substituted “spouse” for “wife” and “fiduciary” for reference to executor or administrator; Sec. 45-199 transferred to Sec. 45-257c in 1981; Sec. 45-257c transferred to Sec. 45a-329 in 1991; P.A. 94-79 deleted former Subsec. (c) that had required legatees or distributees to post a surety bond in the event the person presumed to be dead reappeared and demanded the amount paid or distributed, provided that the legacy or amount to be distributed be placed at interest if the legatee or distributee is unable to give the required security with the interest paid annually to the legatee or distributee, prohibited the payment or distribution without the required security until five years had elapsed from the granting of the letters of administration or letters testamentary, and permitted the payment of support to a spouse, minor child or other dependent who is a legatee or distributee without requiring a bond, and relettered the remaining Subsec. accordingly.

See Sec. 45a-446 re distribution of estate when heir is presumed dead.

Section valid; notice necessary. 88 C. 425. Scope of statute; application limited to question of administration of estates. 108 C. 276. Common law presumption unchanged in other cases. Id.

Presumption of death is one of death only and not of time of death. 7 CS 106.



Section 45a-330 - (Formerly Sec. 45-257d). Time limited for granting administration or proving will; exceptions.

Except as provided in section 45a-242, administration of the estate of any person shall not be granted, nor shall the will of any person be admitted to probate, after ten years from his decease, unless the Court of Probate upon written petition and after public notice and hearing finds that administration of such estate ought to be granted, or that such will should be admitted to probate; but when any minor is interested, one year shall be allowed after his arrival at the age of majority to take out administration or to cause such will to be proved. In all cases where any person has died leaving property which is not known to those interested in the same within the time above limited, but is discovered afterwards, administration may be granted within one year after its discovery.

(1949 Rev., S. 6985; P.A. 80-476, S. 307.)

History: P.A. 80-476 substituted “property” for “estate” and “the age of majority” for “full age”; Sec. 45-200 transferred to Sec. 45-257d in 1981; Sec. 45-257d transferred to Sec. 45a-330 in 1991.

Child of tenant in tail who died more than ten years after the decease of a testator whose will was not proved, held not to be “interested” in the language of statute. 14 C. 210. Creditors of decedent cannot ordinarily claim right to administration if more than ten years have elapsed. 38 C. 256. Power of general assembly to grant administration after time stated in statute has elapsed. 45 C. 315. Cited. 49 C. 422. Administration should not be granted by court if application has no foundation or appointment would not avail applicants. 61 C. 449. Cited. 62 C. 222; 67 C. 320. May be granted after ten years, to collect note apparently outlawed. 76 C. 380. See 91 C. 265. Lien of antemortem creditor on decedent’s real estate lasts while administration may be granted. 103 C. 353, Id., 372. Effect of laches after proper presentation and no disallowance of antemortem claim. 106 C. 609. Cited. 109 C. 457. Not an absolute bar to admission of will to probate after ten years from decease of testator. 135 C. 489.

Cited. 15 CS 316.

Annotation to former section 45-257d:

Cited. 40 CS 312.



Section 45a-331 - (Formerly Sec. 45-257e). Settlement of estate after ten years. Closure of estate for dormancy.

(a) Whenever for any cause the settlement of any decedent’s estate after the appointment of a fiduciary has been delayed or not completed, the court of probate before which the same is pending may at its discretion proceed with the settlement of such estate, although more than ten years have elapsed since any proceedings have been taken, and in such case may make all such orders as might have been proper if such settlement had not been delayed.

(b) In any such case in which it appears to the court that the fiduciary has neglected or refused to complete administration of the estate and the appointment of a successor fiduciary would serve no useful purpose, the court may hold a hearing, after giving public notice thereof and notice to the Commissioner of Revenue Services and such others as the court deems reasonable. Thereafter, on its own motion, the court may order and decree the estate closed for dormancy and the bond released without adjudication and the estate shall be closed and only reopened by further order of the court; provided the bond shall be released for future acts and not for any acts or misdeeds occurring during the period of administration of the estate.

(1949 Rev., S. 6986; P.A. 77-261; 77-614, S. 139, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-476, S. 308.)

History: P.A. 77-261 added provisions re hearing held when executor or administrator has neglected or refused to complete administration of estate and re court order to close estate for dormancy and release bond; P.A. 77-614 and P.A. 78-303 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 80-476 divided section into Subsecs. and replaced references to administrators and executors with references to fiduciaries; Sec. 45-201 transferred to Sec. 45-257e in 1981; Sec. 45-257e transferred to Sec. 45a-331 in 1991.

Effect of laches after due presentation of antemortem claim never disallowed. 106 C. 610.

Annotations to present section:

Cited. 225 C. 919. Cited. 228 C. 439.

Cited. 30 CA 334.



Section 45a-332 - (Formerly Sec. 45-257f). Notice to Commissioner of Revenue Services when estate may escheat.

When an application is made to a court of probate to settle the estate of a decedent and it appears to the court that the estate may escheat to the state, the court shall mail to the Commissioner of Revenue Services at least seven days before the hearing a copy of the application to probate the estate and of the order of notice of the hearing on the application.

(1949 Rev., S. 6981; P.A. 77-614, S. 139, 610; P.A. 80-476, S. 309.)

History: P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 80-476 rephrased provisions but made no substantive changes; Sec. 45-196 transferred to Sec. 45-257f in 1981; Sec. 45-257f transferred to Sec. 45a-332 in 1991.



Section 45a-333 - (Formerly Sec. 45-260). Payment of taxes due from estate.

Each trustee of the estate of an insolvent debtor or of any testamentary trust and each fiduciary of a decedent’s estate shall ascertain from the collector of taxes of the town where such insolvent debtor resided at the time of his insolvency, or where the decedent last resided, or in which the insolvent debtor or decedent owned real property, whether any taxes are due upon any of the estate which has come into his hands and shall liquidate the same, if there are sufficient assets, before making a final settlement of his account.

(1949 Rev., S. 7046; P.A. 80-476, S. 310.)

History: P.A. 80-476 substituted “real property” for “real estate” and “fiduciary of a decedent’s estate” for “executor or administrator” and made other minor changes; Sec. 45-260 transferred to Sec. 45a-333 in 1991.

Does not impose duty on administrator where decedent owned only a life estate. 123 C. 350.

Cited. 4 CS 241.

Annotation to present section:

Cited. 34 CA 634.



Section 45a-334 - (Formerly Sec. 45-258). Lien of remainderman for repairs and improvements upon real property.

Any person having any vested remainder interest in any real property in which any other person has a life interest, who has paid any money for necessary repairs or improvements upon such real property, shall have a lien thereon for the same. The court of probate for the district in which such real property or any part thereof is situated may, upon such remainderman’s written application made during the continuance of such life estate or within sixty days thereafter and after such notice to parties in interest as it may prescribe, ascertain the amount so necessarily expended, and may order the sale, subject to such life interest if it is not terminated, of so much of such property as will repay the sum so advanced.

(1949 Rev., S. 7043; P.A. 80-476, S. 311.)

History: P.A. 80-476 substituted “real property” for “real estate” and made minor changes in wording; Sec. 45-258 transferred to Sec. 45a-334 in 1991.

Has no retroactive effect. 42 C. 211.



Section 45a-334a - Access to decedent’s electronic mail account.

(a) For the purposes of this section:

(1) “Electronic mail service provider” means any person who (A) is an intermediary in sending or receiving electronic mail, and (B) provides to end-users of electronic mail services the ability to send or receive electronic mail; and

(2) “Electronic mail account” means: (A) All electronic mail sent or received by an end-user of electronic mail services provided by an electronic mail service provider that is stored or recorded by such electronic mail service provider in the regular course of providing such services; and (B) any other electronic information stored or recorded by such electronic mail service provider that is directly related to the electronic mail services provided to such end-user by such electronic mail service provider, including, but not limited to, billing and payment information.

(b) An electronic mail service provider shall provide, to the executor or administrator of the estate of a deceased person who was domiciled in this state at the time of his or her death, access to or copies of the contents of the electronic mail account of such deceased person upon receipt by the electronic mail service provider of: (1) A written request for such access or copies made by such executor or administrator, accompanied by a copy of the death certificate and a certified copy of the certificate of appointment as executor or administrator; or (2) an order of the court of probate that by law has jurisdiction of the estate of such deceased person.

(c) Nothing in this section shall be construed to require an electronic mail service provider to disclose any information in violation of any applicable federal law.

(P.A. 05-136, S. 1.)



Section 45a-340 - (Formerly Sec. 45-201a). “Fiduciary” defined.

As used in sections 45a-340 to 45a-347, inclusive, “fiduciary” includes the executor or administrator of a decedent’s estate.

(P.A. 80-476, S. 255.)

History: Sec. 45-201a transferred to Sec. 45a-340 in 1991.



Section 45a-341 - (Formerly Sec. 45-202). Inventory to be filed. Property included in inventory. Appraisal. Time limits. Sale of personal property. Hearing.

(a)(1) An inventory of all the property of every deceased person and insolvent debtor, except real property situated outside the state, duly appraised, shall be made and signed under penalty of false statement by the fiduciary.

(2) When any personal property of a deceased person or insolvent debtor is outside of this state the court may receive an inventory of such property, accompanied by such evidence of its value as it deems sufficient and signed under penalty of false statement by the fiduciary.

(3) The inventory and appraisal of the estate of any deceased nonresident shall include only such interest as the decedent had at the time of his or her death in the real property and tangible personal property situated in this state and intangible personal property, provided intangible personal property shall not be included if the proceeding in this state with regard to such estate is ancillary to a proceeding in another jurisdiction.

(4) The fiduciary shall appraise or cause to be appraised such inventoried property at its fair market value.

(b) (1) The fiduciary shall file the inventory in the court of probate having jurisdiction of the estate of the deceased person or insolvent debtor within two months after the acceptance of the bond or other qualification of the fiduciary.

(2) The court may, for cause shown, extend the time for the filing of such inventory to not more than four months from the qualification of the fiduciary.

(c) If the court grants administration of a decedent’s estate to a person other than (1) the person designated in the will as executor or successor to such executor, (2) the surviving spouse, (3) any child of the decedent or any guardian of such child as the court shall determine, (4) any grandchild of the decedent or any guardian of such grandchild as the court shall determine, (5) the decedent’s parents, (6) any brother or sister of the decedent, or (7) the next of kin entitled to share in the estate, the fiduciary appointed by the court shall file an inventory as required by this section prior to the sale, either under a power in the will or under the laws of this state, of any property other than real estate; except that if the fiduciary appointed is a state bank and trust company or national banking association authorized to do business in this state, such fiduciary shall not be required to file such an inventory of intangible personal property prior to sale. The fiduciary shall send a copy of such inventory to each person interested in the estate and shall notify each such person by regular mail, that a sale of certain items in the inventory is contemplated. Such notice shall inform the recipient that he or she may object to such sale by filing a notice of objection in writing with the court of probate having jurisdiction of the estate of the decedent within five days after receipt of such notice of sale. Upon receipt of such notice of objection, the court shall set a time and place for a hearing, with notice to all persons interested in the estate.

(d) Notwithstanding the provisions of subsection (c) of this section, upon application by the fiduciary, the court may order a sale of personal property without a hearing prior to the filing of an inventory and notice of sale, provided the court finds that an expeditious sale is necessary for the protection of the estate and a delay would cause irreparable harm to the estate.

(e) The fiduciary shall file an inventory containing a legal description of any real estate of the decedent prior to a sale pursuant to sections 45a-162 to 45a-169, inclusive, and sections 45a-427 and 45a-428.

(1949, Rev., S. 6987; 1953, S. 2932d; 1967, P.A. 558, S. 47; 1971, P.A. 863, S. 13; P.A. 77-614, S. 139, 610; P.A. 78-167, S. 3, 4, 7; P.A. 80-476, S. 256; P.A. 82-2, S. 3; P.A. 83-23; 83-520, S. 7; P.A. 95-316, S. 3; P.A. 99-84, S. 20; P.A. 01-127, S. 1.)

History: 1967 act deleted references to section numbers of 1949 revision of general statutes, required that all property shall be appraised at fair market value, replacing provisions which had required appraisal by two or more disinterested persons appointed by court and that cash and deposits be entered in inventory, added provisions requiring appraisal by one or more disinterested persons appointed by court of items whose value parties cannot agree upon, specifying that such appraisal supersedes previous appraisal and detailing procedure for filing appraisal and notifying tax commissioner who may then file objection and deleted provision whereby costs of proceedings on objections are taxed in favor of prevailing party; 1971 act deleted detailed provisions re appraisal procedure and notice requirements, deleted requirement that copy of objection be sent to executor, administrator and/or tax commissioner, dependent upon who files objection, deleted requirement that tax commissioner be sent a copy of application for administrator or probate of will and copy of will, added references to tax returns and taxability and deleted provision which stated that value of estate as set forth in the accepted inventory is basis for computing succession or inheritance tax, effective January 1, 1972, and applicable to estates of persons dying on and after that date (all estates of persons dying before that date are subject to applicable succession or inheritance tax laws previously in effect and such laws are continued in force for that purpose); P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 78-167 specified that property discovered after court ruling must be valued at more than five hundred $500 to affect ruling that estate is not subject to succession or inheritance tax; P.A. 80-476 rephrased and rearranged provisions and deleted provisions re procedure on objections, re court ruling that estate is not subject to tax and re court’s power to correct error or mistake in certificate; P.A. 82-2 added Subsecs. (c) to (f) providing procedure for sale of personal property by certain fiduciaries, requiring the filing of a legal description of real estate prior to sale and requiring the filing of a return of sale after sale of real estate or personal property of the decedent; P.A. 83-23 deleted the words “or trustee” in Subsec. (a)(1) and amended Subsec. (c) by providing that a state bank and trust company or national banking association authorized to do business in this state appointed as a fiduciary is not required to file an inventory of intangible personal property prior to sale; P.A. 83-520 amended Subsec. (a)(3) by adding proviso that intangible personal property shall not be included in inventory and appraisal of the estate of a deceased nonresident if the proceeding in this state is ancillary to a proceeding in another jurisdiction; Sec. 45-202 transferred to Sec. 45a-341 in 1991; P.A. 95-316 amended Subsec. (c) to change notice by certified mail to notice by regular mail; P.A. 99-84 amended Subsec. (a) by deleting “sworn to” and inserting “signed under penalty of false statement”; P.A. 01-127 made technical changes in Subsecs. (c) and (d) and eliminated Subsec. (f) re filing of return of sale with court.

Inventory not to be rejected because it contains property, title to which is disputed. K. 103. Suit may be maintained on bond for fraudulent inventory. 1 D. 15. Inventory necessary on which to base order of sale. Id., 312. Duty of administrator to inventory estate fraudulently conveyed by decedent. 3 C. 294; 11 C. 287; 52 C. 439; 60 C. 480. Condition of bond broken by failure to return inventory within time stipulated. 5 C. 383. Omission to file inventory evidence that estate is sufficient to pay all legacies. 7 C. 138. Administrator not liable for failure to inventory fraudulently assigned estate when he has no knowledge of fraud. 8 C. 108. Court of probate may correct errors in inventories and receive new ones. 9 C. 197. Assignment in trust to creditor, how inventoried. Id., 473. Real estate as well as personal to be inventoried. 12 C. 35. Foreign judgment need not be inventoried here. 19 C. 248. General practice not to inventory open and unsettled accounts. 21 C. 243. Omission of trustee of assigned estate to inventory assets of debtor is not conclusive that assignment is fraudulent. 26 C. 426. Full value of property withheld from inventory, correct rule of damages. 32 C. 330. Additional inventory should be made on finding more property. Id., 558. Cited. 66 C. 508. Nature and purpose of inventory. 67 C. 455; 77 C. 655. Application to nonresident decedents. 76 C. 617. Application to property of resident decedent located outside the state; right of court to require additional inventory. 77 C. 644; Id., 657. Law formerly did not require choses in action to be inventoried; effect of collecting them. 80 C. 620. Burden of proof and evidence on application for correction of inventory to include omitted property. 84 C. 659. Duty to inventory property fraudulently conveyed or where deed is not recorded. 85 C. 698. Rule of valuation. 91 C. 532. Cited. 110 C. 46. History of this section. 126 C. 139. Valuation should be made as of date of death. Id., 144. The liability of a debtor could be in no way affected by the inventorying of or the failure to inventory a chose in action. 138 C. 376. Cited. 169 C. 218.

Cited. 20 CS 262.

Annotations to present section:

Subsec. (a):

Cited. 239 C. 553.



Section 45a-342 - (Formerly Sec. 45-203). Penalty for not filing inventory.

If any fiduciary fails to file in the court of probate having jurisdiction of the estate of a deceased person an inventory and appraisal as required, within the time limited, the court may cite such fiduciary to appear at a time and place therein stated and show cause why he should not be removed. Unless sufficient cause is shown and an inventory and appraisal is forthwith filed, the court shall remove such fiduciary and appoint a successor to complete the administration of such estate.

(1949 Rev., S. 6988; P.A. 80-476, S. 257.)

History: P.A. 80-476 rephrased provisions; Sec. 45-203 transferred to Sec. 45a-342 in 1991.

Remedy given by this section not exclusive. 60 C. 482. What constitutes excuse by court. 76 C. 555. Provision for penalty may be repealed to affect pending actions. 78 C. 423. Cited. 138 C. 376. Cited. 202 C. 57.



Section 45a-343 - (Formerly Sec. 45-203a). Objections to inventory or appraisal. Notice and hearing.

(a) Any interested party may file with the probate court having jurisdiction a written objection to the inventory or appraisal, which shall set forth the basis of the objection. Such objection may be filed at any time between the filing of the inventory and the hearing on the fiduciary’s final account.

(b) Upon the filing of the objections, the court shall order a hearing on the acceptance of the inventory and appraisal to be had within sixty days and not less than fifteen days after the filing of the objections. The court shall cause notice of the time and place of the hearing to be forthwith given to the fiduciary of the estate and to each party in interest.

(c) The court, upon such hearing, shall hear the objections and may order the fiduciary to amend the inventory or appraisal in any way that it finds proper, and may accept the same as amended.

(P.A. 80-476, S. 258; P.A. 85-193, S. 2; P.A. 98-219, S. 26.)

History: P.A. 85-193 deleted Subsec. (d) which had permitted acceptance of inventory and appraisal if no objection was filed; Sec. 45-203a transferred to Sec. 45a-343 in 1991; P.A. 98-219 replaced former Subsec. (a) with provision re written objection by any interested party to inventory or appraisal, filed at any time between filing of inventory and hearing on final account.



Section 45a-344 - (Formerly Sec. 45-203b). Notice to Commissioner of Revenue Services if estate not subject to succession or inheritance tax.

Section 45a-344 is repealed, effective January 1, 1998.

(P.A. 80-476, S. 259; June 18 Sp. Sess. P.A. 97-3, S. 7, 8.)



Section 45a-345 - (Formerly Sec. 45-202b). Waiving of inventory filing requirement and filing with Commissioner of Revenue Services.

Any judge of probate is authorized to waive the requirements of sections 45a-341 and 45a-343 for estates coming within the provisions of sections 4a-15 and 4a-16.

(1969, P.A. 453, S. 5; P.A. 80-476, S. 260; June 18 Sp. Sess. P.A. 97-3, S. 6, 8.)

History: P.A. 80-476 replaced references to Secs. 4-68g and 17-83b with references to Secs. 45-203a, 45-203b and 4-68h; Sec. 45-202b transferred to Sec. 45a-345 in 1991; June 18 Sp. Sess. P.A. 97-3 deleted reference to Sec. 45a-344, effective January 1, 1998.



Section 45a-346 - (Formerly Sec. 45-202a). Appointment of court-appointed appraisers prohibited.

There shall be no court-appointed appraisers of any decedent’s property.

(1967, P.A. 558, S. 46; P.A. 80-476, S. 261.)

History: P.A. 80-476 substituted “property” for “estate” and deleted exception re provisions of Sec. 45-202; Sec. 45-202a transferred to Sec. 45a-346 in 1991.



Section 45a-347 - (Formerly Sec. 45-203c). Beneficiary designation exempt from laws governing transfer by will.

The designation in accordance with the terms of (1) an insurance, annuity or endowment contract, or of any agreement issued or entered into by an insurance company in connection therewith, supplemental thereto or in settlement thereof, or (2) any thrift plan, savings plan, pension plan, profit-sharing plan, death benefit plan, stock bonus plan, employee stock ownership plan, retirement plan including a self-employed retirement plan, qualified cash or deferred arrangement which is part of a profit-sharing plan or stock bonus plan, individual retirement account, annuity or bond or simplified employee pension plan, of any person to be a beneficiary or owner of any right, title or interest thereunder upon the death of another, shall not be subject to any statute or law governing the transfer of property by will, even though such designation is revocable by the person who made it, or the rights of such beneficiary or owner are otherwise subject to defeasance.

(1955, S. 2931d; P.A. 80-476, S. 262; P.A. 89-202, S. 7.)

History: P.A. 80-476 deleted provisions specifying that provisions apply to designations made before or after July 8, 1955, by persons dying on or after that date; Sec. 45-194 transferred to Sec. 45-203c in 1981; P.A. 89-202 divided section into Subsecs., adding references to thrift plan, savings plan, employee stock ownership plan, retirement plan, including a self-employed retirement plan, qualified cash or deferred arrangement which is part of a profit-sharing plan or stock bonus plan, individual retirement account, annuity or bond or simplified employee pension plan; Sec. 45-203c transferred to Sec. 45a-347 in 1991.



Section 45a-353 - (Formerly Sec. 45-230b). Definitions.

For the purposes of sections 45a-266, 45a-353 to 45a-384, inclusive, and 45a-436, the following terms shall have the following meanings, unless otherwise specifically provided:

(a) “Fiduciary” means an ancillary or domiciliary executor, administrator, administrator c.t.a., administrator d.b.n., administrator c.t.a.d.b.n. and temporary administrator of the estate of a decedent;

(b) “Assets” means all property and property interests, whether real or personal, tangible or intangible, corporeal or incorporeal, and choate or inchoate, of a decedent at the time of his death or of the estate of a decedent;

(c) “Beneficiary” means any person entitled to legal title to any assets (1) under the statutes governing descent and distribution, (2) under the provisions of a will or codicil, (3) by virtue of a right of election, (4) in settlement of a will contest, or (5) by mutual distribution; but shall not include the recipient of assets pursuant to a widow’s allowance or family allowance paid by order of the Probate Court;

(d) “Claim” means all claims against a decedent (1) existing at the time of the decedent’s death or (2) arising after the decedent’s death, including, but not limited to, claims which are mature, unmatured, liquidated, unliquidated, contingent, founded in tort, or in the nature of exoneration, specific performance or replevin;

(e) “Creditor” means any person having a claim;

(f) “Demonstrative disposition” means a testamentary disposition to be taken out of specified or identified property;

(g) “Distributee” means a person who receives assets under the statutes governing descent and distribution;

(h) “First fiduciary” means the fiduciary first appointed by the Probate Court to administer the estate of a decedent;

(i) “General disposition” means a testamentary disposition not amounting to a demonstrative, residuary or specific disposition;

(j) “Newspaper notice” means notice published in a newspaper having a substantial general circulation in the probate district in which an estate is in settlement;

(k) “Notice” means a written instrument containing the required information sent to the person to whom the notice is to be given by certified mail or registered mail and the date on which such notice shall be deemed given shall be the date of mailing; provided in the case of notice required to be given by a Probate Court, the term “notice” shall include such forms of notification in addition to certified or registered mail as the Probate Court shall in its discretion direct;

(l) “Person” means a natural person, association, board, corporation, limited liability company, partnership or other firm or entity;

(m) “Specific disposition” means a testamentary disposition of a specified or identified item;

(n) “Testamentary disposition” means a disposition of assets by will.

(P.A. 87-384, S. 1; P.A. 95-79, S. 166, 189; P.A. 13-81, S. 17.)

History: Sec. 45-230b transferred to Sec. 45a-353 in 1991; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 13-81 deleted reference to Sec. 45a-390 and substituted “Probate Court” for “court of probate”, effective July 1, 2013.



Section 45a-354 - (Formerly Sec. 45-230c). Notice to creditors.

(a) The Court of Probate shall cause newspaper notice to be published at least once notifying all persons having claims to present their claims to the fiduciary. Newspaper notice shall be made within fourteen days after the appointment of the first fiduciary. Such notice shall state: (1) The name of the fiduciary and the address at which claims should be presented; (2) that persons with claims should promptly present those claims to the fiduciary; and (3) that failure to promptly present any such claim may result in the loss of rights to recover on such claim.

(b) In the event of a failure of publication of such notice, a defective publication of such notice, or the death, resignation or removal of the fiduciary, the Court of Probate may, in its discretion, order such supplemental publication of notice as it shall determine.

(P.A. 87-384, S. 2.)

History: Sec. 45-230c transferred to Sec. 45a-354 in 1991.



Section 45a-355 - (Formerly Sec. 45-230d). Notification to Departments of Administrative Services and Veterans’ Affairs.

The application for admission of a decedent’s will to probate or for administration of a decedent’s estate shall state whether the decedent, or the spouse or children of the decedent received aid or care from the state, including aid or care from the former Veterans’ Home and Hospital Commission or the Department of Veterans’ Affairs. A copy of any application which states that the decedent, or the spouse or children of the decedent did receive such aid or care shall be sent by certified mail, return receipt requested, by the Court of Probate to the Department of Administrative Services or the Department of Veterans’ Affairs, or both, as the case may be, and if the Department of Administrative Services or the Department of Veterans’ Affairs fails to present its claim to the fiduciary within ninety days from the date of mailing of such notification or the date of the appointment of the fiduciary, whichever is later, the Department of Administrative Services or the Department of Veterans’ Affairs, as the case may be, shall be forever barred from asserting or recovering on such claim from the fiduciary, the estate of the decedent or any creditor or beneficiary of the state.

(P.A. 87-384, S. 3; P.A. 93-435, S. 15, 95.)

History: Sec. 45-230d transferred to Sec. 45a-355 in 1991; P.A. 93-435 replaced reference to “veterans’ home and hospital commission” with reference to “department of veterans’ affairs”, effective June 28, 1993.



Section 45a-356 - (Formerly Sec. 45-230e). Effect of failure to present claim; exoneration of fiduciary.

(a) If any claim is not presented on or before the day which is one hundred fifty days from the date of the appointment of the first fiduciary, no fiduciary shall be chargeable for any assets that a fiduciary may have paid or distributed in good faith in satisfaction of any lawful claims, expenses or taxes or to any beneficiary before such claim was presented. A payment or distribution of assets by a fiduciary shall be deemed to have been made in good faith unless the creditor can prove that the fiduciary had actual knowledge of such claim at the time of such payment or distribution. Such one-hundred-fifty-day period shall not be interrupted or affected by (1) failure of publication or defective publication of the newspaper notice required by section 45a-354 or (2) the death, resignation or removal of a fiduciary, except that the time during which there is no fiduciary in office shall not be counted as part of such period.

(b) No fiduciary shall be chargeable for any assets that a fiduciary may have paid or distributed at any time pursuant to a widow’s allowance or family allowance ordered by the Court of Probate.

(P.A. 87-384, S. 4; P.A. 89-202, S. 1.)

History: P.A. 89-202 amended Subsec. (a) by reducing time to present claim from 210 to 150 days from date of appointment of fiduciary and deleted requirement that fiduciary notify creditor as requested by beneficiary pursuant to Sec. 45-230f(b); Sec. 45-230e transferred to Sec. 45a-356 in 1991.



Section 45a-357 - (Formerly Sec. 45-230f). Optional notice procedures; effect of failure to present claim; discretionary extension of time; exoneration.

(a) A fiduciary may at any time give notice to any person such fiduciary has reason to believe may have a claim that, if such person fails to present any such claim to the fiduciary on or before a date specified in such notice which date shall not be less than ninety days from the date of such notice, such person will be forever barred from asserting or recovering on any such claim from the fiduciary, the estate of the decedent or any creditor or beneficiary of the estate. Such notice shall contain the name and address of the fiduciary to whom such claim must be presented. The fiduciary shall not be liable to any creditor, beneficiary or any other person for the decision of the fiduciary to use or refrain from using this optional notice procedure.

(b) Any creditor notified in accordance with subsection (a) of this section, who fails to present his claim to the fiduciary on or before the date specified in such notice shall be forever barred from asserting or recovering on such claim from the fiduciary, the estate of the decedent or any creditor or beneficiary of the estate. Any creditor who presents his claim on or before the date specified in such notice may not increase such claim following the expiration of such period.

(c) Any creditor who, through no fault of his own, has failed to present his claim within the time set forth in the notice given to said creditor pursuant to subsection (a) of this section may submit an application for an extension of time to file such claim with the Court of Probate within one hundred eighty days from the date of such notice. Upon such application, the Court of Probate may, upon hearing after notice, for cause shown, enter an order extending the time for such creditor to present his claim for a period of not more than thirty days from the date of such order, and no claim so presented shall be barred by the application of subsection (b) of this section; provided no such extension may be granted which would extend the period for presenting such claim beyond the date upon which the statute of limitations applicable to such claim, including any period of limitation established pursuant to section 45a-375, would otherwise have expired.

(P.A. 87-384, S. 5; P.A. 89-202, S. 2.)

History: P.A. 89-202 deleted former Subsec. (b) re notice to creditors by fiduciary as requested by beneficiary, relettered remaining Subsecs. and amended Subsec. (c) by adding prohibition of extension of time for presenting claim beyond statute of limitation of Sec. 45-230x; Sec. 45-230f transferred to Sec. 45a-357 in 1991.



Section 45a-358 - (Formerly Sec. 45-230g). Form and verification of claims; presentation.

(a) Every claim shall be presented to the fiduciary in writing. In addition, the fiduciary may require the claimant to present proof by affidavit that his claim is justly due, that all payments thereon, if any, have been credited and that he knows of no offsets or evidence of indebtedness and holds no security, except as specifically described in the affidavit.

(b) Whenever the fiduciary resides outside of the state, claims may be presented to the fiduciary by filing such claims with the judge of probate in the district where such estate is in settlement. The Court of Probate shall promptly forward to the fiduciary a copy of any such claim.

(c) No creditor shall be entitled to enforce payment of his claim against assets in the hands of a fiduciary in any proceeding in any court unless his claim is presented in accordance with the provisions of this section.

(d) A claim may be presented to the fiduciary, or filed with the Court of Probate pursuant to subsection (b) of this section, by: (1) Personal delivery to the fiduciary or Court of Probate, as the case may be; or (2) mailing by regular, certified or registered mail, postage prepaid, to the fiduciary or Court of Probate, as the case may be.

(e) A claim shall be deemed presented on: (1) The date on which the fiduciary actually receives the claim in the event the claim is presented by delivery to the fiduciary personally; (2) the date of mailing in the event the claim is properly mailed to the fiduciary at the fiduciary’s address as set forth in the newspaper notice given under section 45a-354, or in the notice given under section 45a-357, or in the records of the Court of Probate; or (3) the date of receipt by the court if the claim is presented in accordance with subsection (b) of this section.

(P.A. 87-384, S. 6.)

History: Sec. 45-230g transferred to Sec. 45a-358 in 1991.



Section 45a-359 - (Formerly Sec. 45-230h). Unmatured, contingent or unliquidated claims.

(a) If, at the death of any person, there shall be an unmatured, contingent or unliquidated claim or an outstanding bond, note, recognizance or undertaking upon which he was principal, surety, or indemnitor and on which at the time of his death the liability was unmatured, contingent or unliquidated, then the Court of Probate shall, on the petition of either (1) a claimant who has duly presented his claim or (2) the fiduciary to whom an unmatured, contingent or unliquidated claim has been duly presented, after notice to such persons as the court shall direct, conduct a hearing to determine whether a reserve from the assets of the estate should be established to secure the payment of the unmatured, contingent or unliquidated claim. Following such hearing the Court of Probate shall issue an order that (A) no reserve be established or (B) the fiduciary establish a reserve from the assets of the estate in such amount as the court may deem reasonable to secure the payment of the unmatured, contingent or unliquidated claim when the amount thereof shall become due and payable; provided in no event shall the amount of such reserve exceed the difference between the amount of any such unmatured, contingent or unliquidated claim and the value of any security or collateral to which the creditor may resort for payment of such claim. In fixing the amount to be reserved for the payment of any such claim the Court of Probate shall determine the value of any security or collateral to which the creditor may resort for payment of such claim. The order of the Court of Probate concerning the establishment of a reserve shall discharge the fiduciary from all personal liability with respect to such unmatured, contingent or unliquidated claim, with the exception of the fiduciary’s obligation to maintain any reserve so established.

(b) Any such reserve shall be retained by the fiduciary for such period or periods as the Court of Probate shall direct for the purpose of being applied to the payment of such claim when matured, fixed and liquidated; except that the Court of Probate shall retain jurisdiction over the reserve and may from time to time issue orders regarding the continuation and management of the reserve, including the power to direct the disposition of income and principal. The fiduciary, in managing the reserve, shall be entitled to reasonable compensation and reimbursement for all expenses, including reasonable attorney’s fees, which shall be paid out of the reserve. Such portion of the reserve as is not needed to pay the claim when matured, fixed and liquidated shall be distributed according to law by the fiduciary as directed by the Court of Probate.

(P.A. 87-384, S. 7.)

History: Sec. 45-230h transferred to Sec. 45a-359 in 1991.



Section 45a-360 - (Formerly Sec. 45-230i). Allowance or rejection of claims.

(a) The fiduciary shall: (1) Give notice to a person presenting a claim of the rejection of all or any part of his claim, (2) give notice to any such claimant of the allowance of his claim, or (3) pay the claim.

(b) A notice rejecting a claim in whole or in part shall state the reasons therefor, but such statement shall not bar the raising of additional defenses to such claim subsequently.

(c) If the fiduciary fails to reject, allow or pay the claim within ninety days from the date that it was presented to the fiduciary as provided by section 45a-358, the claimant may give notice to the fiduciary to act upon the claim as provided by subsection (a) of this section. If the fiduciary fails to reject, allow or pay the claim within thirty days from the date of such notice, the claim shall be deemed to have been rejected on the expiration of such thirty-day period.

(P.A. 87-384, S. 8.)

History: Sec. 45-230i transferred to Sec. 45a-360 in 1991.

Cited. 44 CS 477.

Subsec. (h):

Cited. 44 CS 477.



Section 45a-361 - (Formerly Sec. 45-230j). Return and list of claims.

Within sixty days following the expiration of the one-hundred-fifty-day period set forth in subsection (a) of section 45a-356, the fiduciary shall file in the Court of Probate a return and list of claims signed under penalty of false statement by the fiduciary containing (1) a list of all persons notified pursuant to section 45a-357 and (2) a list of all claims presented to the fiduciary within such one-hundred-fifty-day period stating as to each such claim whether and to what extent such claim was allowed or rejected.

(P.A. 87-384, S. 9; P.A. 90-45, S. 1; P.A. 99-84, S. 21.)

History: P.A. 90-45 reduced the time period for presenting claims from 210 to 150 days to conform to change made to Sec. 45-230e (now 45a-356) by P.A. 89-202; Sec. 45-230j transferred to Sec. 45a-361 in 1991; P.A. 99-84 deleted “sworn to” and inserted “signed under penalty of false statement”.



Section 45a-362 - (Formerly Sec. 45-230k). Determination of claims presented if fiduciary dies, resigns or is removed.

A successor fiduciary may apply to the court of probate having jurisdiction of such estate to determine (1) any and all claims presented to any predecessor fiduciary, (2) the time of presentation of each such claim, (3) whether optional notice was given by any predecessor fiduciary to any persons pursuant to section 45a-357, and (4) whether and to what extent each such claim was rejected, allowed or paid by any predecessor fiduciary. Upon application by a successor fiduciary, after notice to such persons as the court shall direct, the court shall hear and decide the foregoing matters and the court’s decision with regard thereto shall, unless timely appealed, be final and conclusive.

(P.A. 87-384, S. 10.)

History: Sec. 45-230k transferred to Sec. 45a-362 in 1991.



Section 45a-363 - (Formerly Sec. 45-230l). Suit against estate on rejected claim; time within which to commence suit or file application.

(a) No person who has presented a claim shall be entitled to commence suit unless and until such claim has been rejected, in whole or in part, as provided in section 45a-360.

(b) Unless a person whose claim has been rejected (1) commences suit within one hundred twenty days from the date of the rejection of his claim, in whole or in part, or (2) files a timely application pursuant to section 45a-364, he shall be barred from asserting or recovering on such claim from the fiduciary, the estate of the decedent or any creditor or beneficiary of the estate, except for such part as has not been rejected. If such person dies within thirty days from the date of the rejection of his claim and before suit is commenced or an application is filed, his fiduciary shall be allowed a period of one hundred twenty days from the date of his death within which to commence such suit or to file the application provided for in section 45a-364. If such person dies more than thirty days but within one hundred twenty days from and including the date of the rejection of his claim and before suit is commenced, his fiduciary shall be allowed a period of one hundred twenty days from the date of his death within which to commence such suit.

(P.A. 87-384, S. 11.)

History: Sec. 45-230l transferred to Sec. 45a-363 in 1991.

Cited. 42 CA 59. Section does not apply to an action where no estate is party to the suit. 61 CA 608. Section is purely procedural and purpose is to encourage timely settlement of decedents’ estates; an estate’s rejection of a party’s claim does not create a cause of action on which a plaintiff may proceed in Superior Court, and Subsec. (b) simply limits period of time in which plaintiff may pursue cause of action over which court otherwise has jurisdiction. 122 CA 438; judgment reversed, see 305 C. 523.

Cited. 44 CS 477.



Section 45a-364 - (Formerly Sec. 45-230m). Hearing on rejected claims by Probate Court. Referral of claim to probate magistrate or attorney probate referee for hearing.

(a) Whenever a claim has been rejected, in whole or in part, as provided in section 45a-360, the person whose claim has been rejected may, within thirty days from and including the date of such rejection, make application to the Probate Court to hear and decide such claim or, in the alternative, may apply to said court to refer the claim to a probate magistrate or attorney probate referee to hear such claim. The court may, in its discretion, grant the application, hear and decide such claim if the application so requests or refer such claim to a probate magistrate or attorney probate referee if the application so requests. The court shall notify the applicant and the fiduciary of its action granting or denying the application within fifteen days after receipt of the application.

(b) If the application to receive and decide such claim by the court or for the referral of such claim to a probate magistrate or attorney probate referee is denied, the claimant shall commence suit within one hundred twenty days from and including the date of the denial of the claimant’s application or be barred from asserting or recovering on such claim from the fiduciary, the estate of the decedent or any creditor or beneficiary of the estate.

(c) If the Probate Court refers the claim to a probate magistrate or attorney probate referee, the provisions of section 45a-123 shall govern the proceedings.

(P.A. 87-384, S. 12; P.A. 94-66, S. 2, 3; P.A. 13-81, S. 14.)

History: Sec. 45-230m transferred to Sec. 45a-364 in 1991; P.A. 94-66 amended Subsec. (f) to authorize the assessment of costs permitted by Sec. 45a-107, effective July 1, 1994; P.A. 13-81 amended Subsec. (a) to substitute “Probate Court” for “Court of Probate”, replace provision re disinterested persons appointed as commissioners to hear and decide claims with provision re referral of claim to a probate magistrate or attorney probate referee, deleted former Subsecs. (b), (d), (e) and (f) re commissioners, redesignated existing Subsec. (c) as Subsec. (b), added new Subsec. (c) re Sec. 45a-123 to govern referred proceedings, and made technical and conforming changes.



Section 45a-365 - (Formerly Sec. 45-230n). Order of payment of claims, expenses and taxes.

Claims, expenses and taxes in the settlement of a decedent’s estate shall be entitled to preference and payment in the following order of priority: (1) Funeral expenses; (2) expenses of settling the estate; (3) claims due for the last sickness of the decedent; (4) all lawful taxes and all claims due the state of Connecticut and the United States; (5) all claims due any laborer or mechanic for personal wages for labor performed by such laborer or mechanic for the decedent within three months immediately before the decease of such person; (6) other preferred claims; and (7) all other claims allowed in proportion to their respective amounts.

(P.A. 87-384, S. 13.)

History: Sec. 45-230n transferred to Sec. 45a-365 in 1991.



Section 45a-366 - (Formerly Sec. 45-230o). Payment of funeral and last illness expenses of married person.

The funeral expenses and expenses of the last illness of a married person shall be paid out of his or her estate, if sufficient therefor. If such estate is not sufficient therefor, such expenses shall be paid by his or her spouse.

(P.A. 87-384, S. 14.)

History: Sec. 45-230o transferred to Sec. 45a-366 in 1991.



Section 45a-367 - (Formerly Sec. 45-230p). Payment of claims of fiduciary.

A fiduciary shall not pay any personal claim of his own until such claim has been approved by the Court of Probate after newspaper notice and hearing, unless the court, for cause shown, waives such notice and hearing. If any such claim is wholly or partly secured, it may be paid out of such security at any time after such approval. The unsecured portion of any such claim and any unsecured claim shall not be paid until after such approval and until after the expiration of the one-hundred-fifty-day period provided for in subsection (a) of section 45a-356.

(P.A. 87-384, S. 15; P.A. 90-45, S. 2.)

History: P.A. 90-45 reduced the time period for presenting claims from 210 to 150 days to conform to change made to Sec. 45-230e (now 45a-356) by P.A. 89-202; Sec. 45-230p transferred to Sec. 45a-367 in 1991.



Section 45a-368 - (Formerly Sec. 45-230q). Liability of beneficiaries.

(a) Subject to the provisions of sections 45a-369 to 45a-375, inclusive, a beneficiary is liable, in an action or actions brought in the Superior Court, to the extent of the fair market value on the date of distribution of any assets received by such beneficiary from the estate of a decedent, for the expenses of administering the estate, claims, funeral expenses of the decedent and all taxes for which the estate is liable, which have not previously been recovered out of assets held by the fiduciary or from any other source described in subsection (b) of this section. For purposes of this section, the date of distribution of real estate specifically devised and real estate passing under the laws of descent and distribution shall be the date of the decedent’s death.

(b) No liability may be imposed upon any such beneficiary under subsection (a) of this section, unless the plaintiff establishes to the court that the obligation to the plaintiff cannot be fully satisfied: (1) Because there are insufficient assets available for such purpose in the hands of the fiduciary; (2) by action against persons prior in liability to the beneficiary under subsections (a), (b) and (c) of section 45a-369, because such persons are insolvent or for any other reason, other than not being amenable to suit in this state, cannot be made to answer for their liabilities; and (3) by the enforcement, under section 45a-266, of any lien, security interest or other charge he holds against assets of the decedent specifically disposed of by will or passing to a distributee, or against the proceeds of any policy of insurance on the life of the decedent payable to a named beneficiary.

(P.A. 87-384, S. 16; P.A. 89-202, S. 3; P.A. 13-81, S. 20; 13-301, S. 8.)

History: P.A. 89-202 amended Subsec. (a) by substituting “45-230” for “45-230e” and in Subsec. (b) substituted “the obligation to him cannot be fully satisfied” for “he cannot fully satisfy his claim”; Sec. 45-230q transferred to Sec. 45a-368 in 1991; P.A. 13-81 amended Subsec. (a) to delete reference to Sec. 45a-409, effective July 1, 2013; P.A. 13-301 amended Subsec. (a) by adding “brought in the Superior Court” re actions, deleting reference to Sec. 45a-409 and making technical changes and amended Subsec. (b) by replacing “establishes satisfactorily to the court” with “establishes to the court”, “him” with “the plaintiff” and “defendant” with “beneficiary”.



Section 45a-369 - (Formerly Sec. 45-230r). Order of liability; preferences.

(a) Except as otherwise provided in subsections (c) and (d) of this section, beneficiaries are liable, as provided in section 45a-368, in the following order: (1) Distributees, (2) residuary beneficiaries, (3) beneficiaries of general dispositions, (4) beneficiaries of specific dispositions of personal property, (5) beneficiaries of specific dispositions of real property, and (6) transfer on death beneficiaries.

(b) For the purposes of subsection (a) of this section: (1) A beneficiary of a demonstrative disposition shall be treated as a beneficiary of a general disposition to the extent the property or fund charged with a demonstrative disposition has adeemed. (2) A beneficiary of a demonstrative disposition shall be treated as a beneficiary of a specific disposition if the property or fund charged with a demonstrative disposition has not adeemed, to the extent of the value of such property or fund.

(c) A beneficiary who receives assets, which assets are security for the payment of a debt of the decedent, shall be liable for such debt prior to any other beneficiary, in an amount not to exceed the difference between the fair market value of such assets received by him and the amount which such secured creditor shall have realized on the disposition of such security.

(d) The order of liability provided in subsection (a) of this section shall not apply to the liability for an estate, succession or other death tax under the law of this state or of any other jurisdiction, with respect to any property required to be included in the gross tax estate of a decedent under the provisions of any such law. The apportionment of the United States estate taxes and the estate and succession taxes in this state, and the liability under section 45a-368 of beneficiaries consequent to such apportionment, are governed by the provisions of sections 12-401 and 12-376, respectively, and the apportionment of such taxes assessed by another jurisdiction, and the liability of the beneficiaries under section 45a-368 therefor, shall be governed by the apportionment statutes of such other jurisdiction.

(e) The express or implied intention of the testator to prefer certain beneficiaries shall be effective to vary the order of liability prescribed by subsection (a) of this section.

(f) If in an action under section 45a-368, it is established to the satisfaction of the court that: (1) The defendant is liable for the payment of two or more of the obligations described in subsection (a) of said section, preference in the payment of such obligations must be given in the order prescribed by law for payment of the obligations of the decedent and his estate. (2) An unsatisfied obligation described in subsection (a) of said section exists which is legally preferred to that of the plaintiff, the existence of such unsatisfied obligation is a defense to the action if the aggregate value of the assets passing to the defendant does not exceed the defendant’s pro rata share, as provided in section 45a-370, of such unsatisfied obligation. If the aggregate value of the assets passing to the defendant exceeds such pro rata share of such unsatisfied obligation, the plaintiff, subject to the provisions of section 45a-370, may recover such excess from the defendant.

(g) (1) If at any time payment with respect to an obligation described in subsection (a) of section 45a-368 is made by a beneficiary having a lower order of liability than another beneficiary or beneficiaries, or out of assets due such beneficiary having a lower order of liability, then the beneficiary having a lower order of liability shall be entitled to recover the amount so paid from any beneficiary prior in liability to him under subsection (a) of this section who remains liable under sections 45a-266, 45a-353 to 45a-384, inclusive, and 45a-436 without regard to the limitations of sections 45a-370 and 45a-373. (2) If by application of subdivision (1) of subsection (g) of this section any beneficiary has paid more than his ratable obligation, as defined in section 45a-370, such beneficiary shall be entitled to contribution from any beneficiary within the same order of liability without regard to the limitations of sections 45a-370 and 45a-373.

(P.A. 87-384, S. 17; P.A. 97-42, S. 13; P.A. 13-81, S. 18.)

History: Sec. 45-230r transferred to Sec. 45a-369 in 1991; P.A. 97-42 added Subsec. (a)(6) re transfer on death beneficiaries; P.A. 13-81 amended Subsec. (g)(1) to delete reference to Sec. 45a-390, effective July 1, 2013.



Section 45a-370 - (Formerly Sec. 45-230s). Maximum liability of beneficiary.

Except as otherwise provided in subsections (c) and (g) of section 45a-369, the maximum liability to which a beneficiary is subject under subsection (a) of section 45a-368 is his ratable obligation, in the proportion that the value of the assets passing to him bears to the value of all such assets passing to beneficiaries within the same order of liability as his under subsection (a) of section 45a-369, and no judgment may be had or entered in favor of any plaintiff against any such beneficiary for more than such ratable obligation.

(P.A. 87-384, S. 18.)

History: Sec. 45-230s transferred to Sec. 45a-370 in 1991.



Section 45a-371 - (Formerly Sec. 45-230t). Liability of beneficiary-fiduciary.

(a) As used in this section, “beneficiary-fiduciary” means either (1) a fiduciary as defined in section 45a-353, or (2) a trustee, guardian, conservator, committee, and any other person who, in a fiduciary capacity, has received assets as a beneficiary or as the personal representative of a beneficiary.

(b) A beneficiary-fiduciary shall not be chargeable for any assets that such beneficiary-fiduciary may have paid or distributed in good faith before a claim is presented to such beneficiary-fiduciary. A payment or distribution of assets by a beneficiary-fiduciary shall be in good faith unless the creditor can prove that the beneficiary-fiduciary had actual knowledge of such claim at the time of such payment or distribution.

(c) A transferee of assets from a beneficiary-fiduciary who has not furnished adequate and full consideration in money or moneys worth to the beneficiary-fiduciary for such assets shall be liable to the extent of the value of such assets so received in the same manner and to the same extent as if such transferee were the original beneficiary. For the purposes of this subsection, the term “transferee” means the person to whom or for whose benefit the beneficiary-fiduciary has paid or distributed such assets.

(P.A. 87-384, S. 19.)

History: Sec. 45-230t transferred to Sec. 45a-371 in 1991.



Section 45a-372 - (Formerly Sec. 45-230u). Action not impaired by failure to present claim to fiduciary. Proper person to sue following final distribution.

(a) Except as otherwise provided in subsection (b) of section 45a-357 and section 45a-375, the failure of a plaintiff to present his claim to the fiduciary as prescribed by law shall not impair his right to maintain an action against the beneficiaries under section 45a-368; provided nothing contained herein shall extend the time limited for the commencement of an action to enforce plaintiff’s claim.

(b) Following final distribution of all assets known to a fiduciary, any suit on an unsatisfied obligation described in subsection (a) of section 45a-368 shall be brought against beneficiaries and not against the fiduciary, unless the plaintiff is seeking to have the fiduciary personally surcharged.

(P.A. 87-384, S. 20; P.A. 89-202, S. 4.)

History: P.A. 89-202 amended Subsec. (a) by changing reference to Sec. 45-230f(c) to Sec. 45-230f(b); Sec. 45-230u transferred to Sec. 45a-372 in 1991.



Section 45a-373 - (Formerly Sec. 45-230v). Action against one or more beneficiaries.

An action may be brought against one or more of the beneficiaries under section 45a-368, but no defendant shall be liable, except as otherwise provided in subsections (c) and (g) of section 45a-369, for more than his ratable obligation as described in section 45a-370.

(P.A. 87-384, S. 21.)

History: Sec. 45-230v transferred to Sec. 45a-373 in 1991.



Section 45a-374 - (Formerly Sec. 45-230w). Title of bona fide purchaser from beneficiary protected.

The entry and filing of a judgment recovered against a beneficiary in an action brought under section 45a-368 does not affect the rights of a prior purchaser, in good faith and for valuable consideration, from such beneficiary of any assets which would otherwise be subject to such judgment, unless, in the case of real property, a notice of pendency of such action had been recorded prior to such purchase. When the subsequent purchaser is so protected, the judgment is enforceable against such beneficiary but not in excess of the value of the assets received by him on the date of distribution or his ratable obligation as described in section 45a-370.

(P.A. 87-384, S. 22.)

History: Sec. 45-230w transferred to Sec. 45a-374 in 1991.



Section 45a-375 - (Formerly Sec. 45-230x). Statutes of limitation; suspension. Maximum periods applicable to claims. After-accruing claims.

Claims shall be subject to the following provisions:

(a) If any person against whom a claim exists dies within thirty days prior to the date the applicable statute of limitations on such claim would otherwise expire, a period of thirty days from the date of the appointment of his fiduciary shall be allowed within which to present such claim.

(b) The running of any limitation period applicable to the claim of any person, shall, provided such claim was presented to the fiduciary prior to expiration of the applicable period of limitations, be suspended from the time of presentation of such claim until such claim has been rejected, in whole or in part, as provided in section 45a-360, provided upon such rejection, such person may commence suit or file an application as provided in section 45a-363.

(c) Except as provided in subsections (b) and (d) of this section, no claim may be presented and no suit on such claim may be commenced against the fiduciary, the estate of the decedent, or any creditor or beneficiary of such estate but within (1) two years from the date of the decedent’s death or (2) the date upon which the statute of limitations applicable to such claim, including any period of limitation established pursuant to section 45a-357, would otherwise have expired, whichever shall first occur.

(d) With respect to any claim arising after the death of a decedent, no claim may be presented and no suit on such claim may be commenced against the fiduciary, the estate of the decedent, or any creditor or beneficiary of the estate but within (1) two years from the date the claim arose or (2) the date upon which the statute of limitations applicable to such claim, including any period of limitation established pursuant to section 45a-357, would otherwise have expired, whichever shall first occur.

(P.A. 87-384, S. 23; P.A. 89-202, S. 5; P.A. 93-189, S. 1.)

History: P.A. 89-202 amended Subsec. (a)(1) by changing last date for presenting claim from two years from date of appointment of first fiduciary to date of decedent’s death; Sec. 45-230x transferred to Sec. 45a-375 in 1991; P.A. 93-189 amended Subsec. (c) by adding reference to Subsec. (b).



Section 45a-376 - (Formerly Sec. 45-230dd). Determination of insolvency.

The Court of Probate shall cause a notice of the alleged insolvency of an estate, of the right of interested persons to be heard relative to the representation of insolvency, and of the time, date and place of hearing, to be (1) published in a newspaper having a general circulation in the probate district, and (2) given to such interested persons as the court may direct. After hearing, the court shall determine whether such estate shall be declared insolvent and shall send a copy of the decree to all persons in interest.

(P.A. 87-384, S. 25; P.A. 90-230, S. 62, 101; P.A. 98-52, S. 7.)

History: P.A. 90-230 made a technical grammatical change; Sec. 45-230dd transferred to Sec. 45a-376 in 1991; P.A. 98-52 deleted provision requiring fiduciary of insolvent estate to give notice and added provision re notice by Probate Court of alleged insolvency, right of interested persons to be heard and time and place of hearing, published in newspaper and given to such persons as court directs.



Section 45a-377 - (Formerly Sec. 45-230ee). Determination of insolvency after partial settlement.

When, during the settlement of the estate of a deceased person, the fiduciary represents the estate to be insolvent, the Court of Probate shall set a time and place for a hearing on such representation and the court shall proceed in the manner prescribed in section 45a-376.

(P.A. 87-384, S. 26.)

History: Sec. 45-230ee transferred to Sec. 45a-377 in 1991.



Section 45a-378 - (Formerly Sec. 45-230ff). Notice to creditors. Presentation of claims; effect of failure to present claim. Discretionary extension of time.

(a) Within fourteen days after the determination of insolvency, the Court of Probate shall cause newspaper notice to be published at least once notifying all persons having claims to present such claims to the fiduciary. Such notice shall state: (1) The name of the fiduciary and the address at which claims should be presented; (2) that the estate has been found insolvent and any creditor who fails to present his claim on or before the date specified in such notice, which date shall be one hundred fifty days from the date of the determination of insolvency, shall be forever barred from asserting or recovering on any such claim from the fiduciary, the estate of the decedent or any creditor of the estate. In the event of a failure of publication of such notice, a defective publication of such notice, or the death, resignation or removal of the fiduciary, the Court of Probate may, in its sole discretion, order such supplemental publication of notice as it shall determine.

(b) The fiduciary shall give notice to all creditors of which the fiduciary has actual knowledge that any creditor who fails to present any claim he may have to the fiduciary on or before the date specified in such notice, which date shall be one hundred fifty days from and including the date of the determination of insolvency, shall be forever barred from asserting or recovering on any such claim from the fiduciary, the estate of the decedent or any creditor of the estate. Such notice shall be given no later than thirty days prior to the expiration of such one-hundred-fifty-day period and shall contain the name and address of the fiduciary to whom claims must be presented.

(c) Any creditor who fails to present his claim to the fiduciary within one hundred fifty days from the date of the determination of insolvency shall be forever barred from asserting or recovering on such claim from the fiduciary, the estate of the decedent or any creditor of the estate. Any creditor who presents his claim within such one-hundred-fifty-day period may not increase such claim after the expiration of such period. Such one-hundred-fifty-day period shall begin on the date of the determination of insolvency and shall not be interrupted or affected by any failure of publication or defective publication of the notice required by subsection (a) of this section, or by the death, resignation or removal of a fiduciary, except that the time during which there is no fiduciary in office shall not be counted as part of such period.

(d) Any creditor who, through no fault of his own, has failed to present his claim within the time set forth in the notices given to said creditor pursuant to subsections (a) and (b) of this section may submit an application for an extension of time to file such claim with the Court of Probate within sixty days after the expiration of the time limited to present claims. Upon such application, the Court of Probate may, upon hearing after notice, for cause shown, enter an order extending the time for such creditor to present his claim for a period of not more than thirty days from and including the date of such order, and no claim so presented shall be barred by the application of subsection (c) of this section.

(e) Claims shall be presented in the manner set forth in section 45a-358.

(P.A. 87-384, S. 27; P.A. 90-45, S. 3.)

History: P.A. 90-45 reduced the time period for presenting claims to the fiduciary from 210 to 150 days from the determination of insolvency; Sec. 45-230ff transferred to Sec. 45a-378 in 1991.



Section 45a-379 - (Formerly Sec. 45-230gg). Creditor having secured claim. Determination of value of security.

(a) If a creditor presenting a claim to the fiduciary has security for his claim, such creditor shall be entitled to participate in the estate only with respect to the excess of his claim over the fair market value of the security unless such creditor files in the Court of Probate a written election to relinquish such security.

(b) The fiduciary shall determine the fair market value of any security held by a creditor submitting a claim and shall give such creditor and the Court of Probate notice of the value and how such value was determined. Such creditor may, within thirty days from the date of such notice, file in the Court of Probate an objection to the fiduciary’s valuation, and the court of probate shall, within thirty days from and including the date on which such objection was received by the Court of Probate, hold a hearing, after notice, on such valuation and shall enter an order establishing the value of such security.

(P.A. 87-384, S. 28.)

History: Sec. 45-230gg transferred to Sec. 45a-379 in 1991.



Section 45a-380 - (Formerly Sec. 45-230hh). Fiduciary’s report. Notice to creditors. Hearing. Appeal.

(a) As soon as practicable after the expiration of the one-hundred-fifty-day period for presentation of claims, the fiduciary shall file a report in the Court of Probate (1) listing all claims presented; (2) specifying with respect to each claim whether such claim was allowed or rejected, in whole or in part; and (3) listing the names and addresses of all creditors given notice in accordance with section 45a-378.

(b) Within thirty days after the filing of the fiduciary’s report, the Court of Probate shall hold a hearing on the acceptance of said report and shall give notice of the hearing to each creditor who presented a claim to the fiduciary. Following such hearing, the court shall accept, accept with modifications or reject such report, and shall order distribution of the assets or moneys as it shall find payable in accordance with section 45a-365. Any creditor aggrieved by the order of the Court of Probate may either (1) appeal from the order of distribution in accordance with sections 45a-186 to 45a-193, inclusive, or (2) proceed in accordance with section 45a-364.

(c) In the event of an appeal or a proceeding under section 45a-364, the order of distribution shall be stayed pending resolution of such appeal or proceeding; provided the court may, if it deems appropriate, order the fiduciary to set aside assets sufficient to assure pro rata payment of any creditor who has appealed or who has proceeded under section 45a-364, and to distribute the remaining assets in accordance with the order of distribution.

(P.A. 87-384, S. 29; P.A. 90-45, S. 4.)

History: P.A. 90-45 amended Subsec. (a) to reduce the time period for presentation of claims from 210 to 150 days; Sec. 45-230hh transferred to Sec. 45a-380 in 1991.



Section 45a-381 - (Formerly Sec. 45-230ii). Estate found solvent after finding of insolvency.

When any estate of a deceased person in settlement as an insolvent estate proves to be solvent, the Court of Probate, after notice and hearing, shall order the estate settled in accordance with sections 45a-353 to 45a-375, inclusive; provided (1) no further newspaper notice shall be required and (2) any notifications to creditors given under subsection (b) of section 45a-378 shall be the equivalent and have the same legal effect as a notice under section 45a-357, except that the time for presentation shall remain as the date stated in the notice under subsection (b) of section 45a-378, and any other time periods in section 45a-357 shall be adjusted accordingly.

(P.A. 87-384, S. 30.)

History: Sec. 45-230ii transferred to Sec. 45a-381 in 1991.



Section 45a-382 - (Formerly Sec. 45-230jj). Suits against insolvent estate prohibited; pending suits.

Except as provided by section 45a-380, no suit shall be brought against the fiduciary of an estate in course of settlement as insolvent. If judgment has been rendered against such fiduciary before the commencement of its settlement as an insolvent estate, execution shall not issue, but the creditor may present his judgment to the fiduciary and receive his proportionate share of the estate with the other creditors. If judgment has not been rendered, any pending suit shall abate and the creditor shall submit his claim to the fiduciary and may request that costs incurred in connection with the suit up to the date of abatement be added to the claim.

(P.A. 87-384, S. 31.)

History: Sec. 4-230jj transferred to Sec. 45a-382 in 1991.



Section 45a-383 - (Formerly Sec. 45-230kk). Settlement of estate without claims procedures.

When it appears to the Court of Probate that the assets of the estate of any deceased person in settlement before the court, exclusive of the articles which may be legally set out to the surviving spouse and the allowance for support of such spouse and that of the family of the deceased, will not be more than sufficient to pay the funeral expenses, the expenses of settling the estate, the expenses of the last sickness and the lawful taxes and claims due the state of Connecticut and the United States, the court may, after notice and hearing, ascertain the amount of such funeral and other expenses and of such taxes and preferred claims, and order that the settlement of the estate be completed without following the procedures otherwise required by sections 45a-376 to 45a-382, inclusive.

(P.A. 87-384, S. 32.)

History: Sec. 45-230kk transferred to Sec. 45a-383 in 1991.

See Sec. 36a-292 re liability of surviving joint bank account owners.



Section 45a-384 - (Formerly Sec. 45-230a). Applicability.

The provisions of sections 45a-266 and 45a-353 to 45a-383, inclusive, shall apply to decedents dying on or after October 1, 1987.

(P.A. 87-384, S. 35; P.A. 90-230, S. 61, 101.)

History: P.A. 90-230 corrected an internal reference; Sec. 45-230a transferred to Sec. 45a-384 in 1991.



Section 45a-390 - (Formerly Sec. 45-204a). “Fiduciary” defined. Applicability of chapter.

(a) As used in sections 45a-390 to 45a-419, inclusive, and section 45a-471, “fiduciary” includes the executor or an administrator of a decedent’s estate.

(b) The provisions of said sections shall apply with respect to decedents dying before October 1, 1987.

(P.A. 80-476, S. 263; P.A. 87-384, S. 34.)

History: P.A. 87-384 added Subsec. (b) re applicability of chapters 787a, 788, 789 and 790 to decedents dying before October 1, 1987; Sec. 45-204a transferred to Sec. 45a-390 in 1991.



Section 45a-390 to 45a-419 - to 45a-419. (Formerly Secs. 45-204a to 45-205, 45-207 to 45-210, 45-212 to 45-213b, 45-214 to 45-221, 45-223 to 45-228 and 45-230). “Fiduciary” defined; applicability of chapter. Claims to be in writing and sworn to if required. Order of payment of claims. Payment of funeral and last illness expenses of married person. Notice to be given when decedent or relative received aid or care from state, including the Department of Veterans’ Affairs; effect on limitation of claims. Effect of time for presenting claims to fiduciary; effect of failure to present claim; orders re extension of time; amount of claim; exceptions. Presentation of claims when fiduciary is a nonresident. Return of notice and list of claims. Determination of claims presented against solvent estate if fiduciary dies or is removed, period of limitation for suit on disallowed claims. Suit upon claims against fiduciary; period of limitation. Procedure when fiduciary ignores presented claim; period of limitation. Hearing on disallowed claims by Probate Court or commissioners; appeals; costs. Suit against solvent estate on disallowed claim; limitation period; suspension of limitation period; tort actions. Payment of claims of fiduciary. Any estate may be settled as insolvent. Estate found solvent to pay interest on debts, claims of nonresident creditors, after-accruing claims. Appointment of commissioners to determine claims on insolvent estates, notice to creditors. Limitation of time for exhibiting claims to commissioners. Appointment of commissioners after time for presentation of claims has expired; fiduciary to deliver claims and notify creditors. Settlement of estate without commissioners. Claims not exhibited are barred; newly discovered assets. What claims may be allowed. Procedure when creditor has security for his claim. Commissioners’ report; notice to claimants of disallowed claims; hearing on objections; appeal. Suits against insolvent estates prohibited; exceptions; pending suits. Compensation of commissioners. Prohibition on appoin

Sections 45a-390 to 45a-419, inclusive, are repealed, effective July 1, 2013.

(1949 Rev., S. 6990–6995, 6997–7006, 7008–7015, 7047; 1953, S. 2935d; 1953, S. 2944d; 1955, S. 2934d; 1955, S. 2936d; 1957, P.A. 535; 1959, P.A. 90; 1959, P.A. 219; 1963, P.A. 217; February, 1965, P.A. 287; 1967, P.A. 558, S. 25, 49, 50; 1969, P.A. 649; 1971, P.A. 210, S. 1; P.A. 74-91, S. 1; P.A. 75-118; 75-181, S. 1–3; P.A. 76-1, S. 1, 2; P.A. 77-26; 77-251; 77-288, S. 2; 77-614, S. 132, 610; P.A. 80-476, S. 263–292; P.A. 84-294, S. 13; 84-455, S. 3; P.A. 87-384, S. 34; P.A. 88-285, S. 31, 35; P.A. 93-279, S. 13; P.A. 95-316, S. 4; P.A. 07-217, S. 163; P.A. 13-81, S. 21.)



Section 45a-391 - (Formerly Sec. 45-204b). Claims to be in writing and sworn to if required.

All claims presented against the estate of any deceased person shall be in writing, and, if required by the fiduciary of the estate or by the Court of Probate, any such claim shall be sworn to by the party presenting it.

(1949 Rev., S. 6991; P.A. 80-476, S. 264.)

History: P.A. 80-476 substituted “fiduciary” for “administrator or executor” and “the” for “such” estate; Sec. 45-206 transferred to Sec. 45-204b in 1981; Sec. 45-204b transferred to Sec. 45a-391 in 1991.

Necessity of alleging presentation of claim within time limited. 98 C. 209. Written statement of claim need not necessarily measure up to strict standards of pleading in an action at law. 124 C. 48. Cited. 134 C. 538. Presentation of claim is neither formal nor technical proceeding. 170 C. 212.

Cited. 11 CS 67; 15 CS 432.



Section 45a-392 - (Formerly Sec. 45-204c). Order of payment of claims.

On the final settlement of the estate, the Court of Probate shall direct the payment of claims against the estate to be made in the following order: First, the funeral expenses and the expenses of settling the estate; second, debts due for the last sickness of the deceased; third, all lawful taxes and all debts due the state and the United States; fourth, all debts due any laborer or mechanic for personal wages for labor performed by such laborer or mechanic for the deceased within three months immediately before the decease of such person; fifth, other preferred claims; and last, all other debts allowed in proportion to their respective amounts.

(1949 Rev., S. 7014; P.A. 80-476, S. 265.)

History: P.A. 80-476 made minor language changes; Sec. 45-229 transferred to Sec. 45-204c in 1981; Sec. 45-204c transferred to Sec. 45a-392 in 1991.

Act of commissioners in allowance of claims is sole rule by which judge can order payment. 10 C. 238. Court of probate in ordering dividend takes claims as found by commissioners without interest. 21 C. 41. When claims allowed by commissioners are subsequently paid, court of probate must order dividend only on those remaining unpaid. 23 C. 122. Court has power to make equitable preferences between different classes of general creditors. 27 C. 241. Erection of tombstones part of “funeral expenses”. 30 C. 209. Claims for expenses of last illness are equal in degree. Id., 335; 31 C. 280. Where creditor holds note as security, his dividend is limited to actual debt. 74 C. 247. Penalty tax falls in third class. 96 C. 369. Cited. 115 C. 402; 135 C. 98; 153 C. 362.

In absence of statutory authority, taxes are not entitled to a preference. 4 CS 45. Cited. Id., 239. Same priority for taxes allowed in receivership. 5 CS 78.

Annotation to former section 45-204c:

Cited. 40 CS 484.



Section 45a-393 - (Formerly Sec. 45-204d). Payment of funeral and last illness expenses of married person.

The funeral expenses and expenses of the last illness of a married person shall be paid out of his or her estate, if sufficient therefor. If such estate is not sufficient therefor, such expenses shall be paid by his or her spouse.

(1949 Rev., S. 7047; 1953, S. 2944d; P.A. 77-288, S. 2; P.A. 80-476, S. 266.)

History: P.A. 77-288 applied provisions to expenses of last illness; P.A. 80-476 restated section; Sec. 46-11 transferred to Sec. 45-252a in 1979; Sec. 45-252a transferred to Sec. 45-204d in 1981; Sec. 45-204d transferred to Sec. 45a-393 in 1991.

Prior to 1895 different rule prevailed. 52 C. 426. To recover under this statute against husband, creditor must show insufficiency of wife’s estate. 104 C. 523 ff. Cited. 153 C. 363.

Cited. 4 CS 144. Husband responsible for wife’s funeral and child cannot be made to pay for it. 14 CS 275. In absence of divorce, husband has primary obligation of paying for wife’s burial and person advancing money for such purpose can recover from husband. Such person has legally protected interest adversely affected by purported divorce decree and may attack its validity. 23 CS 306.



Section 45a-394 - (Formerly Sec. 45-204e). Notice to be given when decedent or relative received aid or care from state, including the Department of Veterans’ Affairs. Effect on limitation of claims.

(a) The application for admission of a decedent’s will to probate or for administration of a decedent’s estate shall state that the decedent, or spouse or children of the decedent either did, or did not, receive aid or care from the state, which shall also include aid or care from the Department of Veterans’ Affairs, whichever is true. A copy of each application which states that the decedent, or spouse or children of the decedent did receive such aid or care shall be sent by the court to the Department of Administrative Services or the Department of Veterans’ Affairs, or both, as the case may be.

(b) In any such case the period for limitation of claims shall not begin to run against the state until such copy has been so sent, or, in the case of a deceased recipient, or a deceased spouse or parent of a recipient of such aid or care whose application alleged he was not such a recipient or the spouse or parent of such a recipient, until the application has been corrected to state his receipt of aid or care and a copy of the corrected application has been forwarded to the Department of Administrative Services or Department of Veterans’ Affairs by the court.

(1969, P.A. 649; 1971, P.A. 210, S. 1; P.A. 76-1, S. 1, 2; P.A. 77-614, S. 132, 610; P.A. 80-476, S. 267; P.A. 84-455, S. 3; P.A. 88-285, S. 31, 35.)

History: 1971 act rephrased existing provisions and added provision re correction of application where deceased recipient of aid was not declared as such in original application; P.A. 76-1 specified that aid from state includes aid or care from veterans’ home and hospital commission; P.A. 77-614 replaced central collections division of department of finance and control with commissioner of administrative services; P.A. 80-476 divided section into Subsecs. and restated provisions but made no substantive change; Sec. 45-196a transferred to Sec. 45-204e in 1981; P.A. 84-455 amended section to apply to receipt of aid or care by decedent’s spouse or children; P.A. 88-285 replaced veterans’ home and hospital commission with department of veterans’ affairs; Sec. 45-204e transferred to Sec. 45a-394 in 1991.



Section 45a-395 - (Formerly Sec. 45-205). Effect of time for presenting claims to fiduciary. Effect of failure to present claim. Orders re extension of time. Amount of claim. Exceptions.

(a) The Court of Probate may order the citation of the creditors of the deceased whose estate is in settlement before it to bring in their claims against such estate within such time, not more than twelve months or less than three months, from the date of such order, as it limits, by publishing a notice to that effect in a newspaper having a circulation in the probate district in which such estate is in settlement and by such further notice as the court deems necessary.

(b) If any creditor fails to exhibit his claim to the fiduciary or his attorney as directed in such order, within the time limited by such order, he shall be barred of his demand against such estate; but, when a right of action accrues after the time limited for the presentation of claims, it shall be exhibited within four months after such right of action accrues and shall be paid out of the estate remaining after the payment of the debts exhibited within the time limited.

(c) The court may, for cause shown upon hearing after public notice, limit a further time for the presentation of claims not exceeding the period which it might have originally limited. The court may, if any creditor, through no default of his own, has failed to present his claim within the time limited, for cause shown upon hearing after public notice, extend the time for such creditor to present his claim not more than thirty days beyond the period which it might have originally limited.

(d) Failure of a clerk of the Court of Probate to cause proper notice limiting the time for presentation of claims against such estates to be published as required by the probate order within ten days from the issuance of such order by the Court of Probate shall be deemed a noncompliance with such order and shall be cause for a further order of limitation to creditors.

(e) The amount of a claim may not be increased after the time for the presentation of such claim has expired.

(f) A notice of claim shall not be required under this section of any claim founded in tort or of any claim on which an action is pending in any court against the decedent at the time of his death.

(g) If any person against whom a claim founded in tort exists dies on the day the applicable statute of limitation expires or within thirty days prior to such day, a period of thirty days from the appointment of his executor or administrator shall be allowed within which to commence suit.

(1949 Rev., S. 6990; 1963, P.A. 217; February, 1965, P.A. 287; 1967, P.A. 558, S. 49; P.A. 77-26; P.A. 80-476, S. 268; P.A. 07-217, S. 163.)

History: 1963 act specified that amount of claim may not be increased after time for presentation of claim has expired; 1965 act specified that notice of claim is not required for claims on which court action was pending against decedent at time of his death; 1967 act imposed three months rather than six months as opening time for bringing claims against estate, applied notice of claim provision added in 1965 to claims “founded in tort” and added provision allowing 30-day period for commencement of suit where person against whom claim founded in tort exists dies on day statute of limitation expires; P.A. 77-26 clarified provisions, specifying that creditor must exhibit claim “to the fiduciary or his attorney ...”, etc., required that clerk of probate court rather than executor or administrator be responsible for notice publication or posting and reduced deadline for notice from 30 to 10 days after order issued; P.A. 80-476 divided section into Subsecs. and reworded provisions; Sec. 45-205 transferred to Sec. 45a-395 in 1991; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007.

See Sec. 3-53 re exhibition and notice of claims against estates.

An existing debt the amount of which cannot be ascertained is not barred if not presented within time limited, but may be recovered afterwards if administrator has estate in his hands. K. 36; 6 C. 264. Failure of collector to pay taxes in time provided by bond a breach of condition by which right of action at once accrued and claim should have been presented against estate of surety within time limited. K. 315. Claim for contribution on joint debt must be presented. K. 424. Conditional claim barred unless exhibited. 2 R. 143; 10 C. 67. Failure to exhibit claim absolute bar. 2 R. 189. Claim accruing against estate of partner because of insolvency of other partner not barred. 4 D. 480. No objection that claim has been exhibited too soon. 10 C. 67; 49 C. 274. Time limited to be computed from date of order. 11 C. 298. How creditor of solvent estate should prosecute his claim. 13 C. 505. In computing time, day of order should be excluded. 19 C. 381. Presentation to one executor or administrator as effectual as if to all. 20 C. 400. Claim for trust funds need not be presented. 31 C. 260; 67 C. 443. This section simply limits preexisting right. 27 C. 260. Claim against sheriff for default of deputy presentable against his estate. 33 C. 115. Note of decedent “accrues” to payee who has negotiated same when the payee pays the same and may be presented within twelve months thereafter. 40 C. 168. Claims ought to be presented in writing. 44 C. 455; but see 56 C. 251. Method of collecting claim accruing after limitation. 45 C. 604. Cited. 48 C. 384; 63 C. 307; 70 C. 515. When claim “accrues”. 50 C. 227; 66 C. 63. No provision for suspension of time during disability of claimant. 59 C. 161. Where no administrator, limitation does not begin to run until one is appointed. 61 C. 450. Complaint failing to allege presentation is defective. 63 C. 546; see 98 C. 209. Claim barred after six years, though court never made order limiting time for presentation. 75 C. 408. What presentation sufficient. 19 C. 584; 47 C. 442; 76 C. 144; 78 C. 313; 80 C. 21; 81 C. 264; 111 C. 653. Failure to present prevents further claim but does not destroy indebtedness. 78 C. 483. Debt secured by mortgage is payable from personality and presentation may not be necessary. 68 C. 198; 74 C. 96; Id., 459; 78 C. 481; 79 C. 364. Right of administrator to waive presentation, quaere. 73 C. 399. Mistake as to signature of note presented of no consequence. 80 C. 414. Action to recover trust property brought 30 years after trustee’s death. 83 C. 75. Letters of administrator cannot waive bar. 84 C. 54. Liability of estate on guaranty made by deceased. 67 C. 147. No presentation necessary in case of express trust. Id., 443; 69 C. 257. Claim must be based on obligation assumed by, or cast by law upon, deceased. 72 C. 167. Claim for stockholder’s liability on unpaid subscription. 78 C. 595. Effect of failure of claimant to disclose security he holds. 88 C. 536. Claim of wife for property taken by husband and used as his own. 90 C. 231. Claim by relative to be closely scrutinized. 79 C. 644; 80 C. 19; 82 C. 331; 92 C. 308. If there is no expectation that services will be paid for, there can be no recovery. 82 C. 500. Claim based on promise to recompense services by will. 82 C. 647; 83 C. 34; on promise not to make a will. 96 C. 385. Claim of servant for extra compensation to be closely scrutinized 90 C. 611. Distinction between claim against estate and administration expense. 92 C. 504. When statute runs on claim against testamentary trustee for misappropriation. 93 C. 563. Statute also runs on breach of promise not to make a will in return for services rendered. 96 C. 388. Limitation does not apply to actions continued against administrator of estate of original defendant by virtue of survivorship statute; defense of failure to present claim must be specially pleaded. 98 C. 209. “Claims” includes unmatured debt. 111 C. 649. On creditor’s application for extension of time question is not allowance of claim but whether presentment should be permitted. 121 C. 118. The phrase “for cause shown” discussed. Id., 119. “Claims” includes city taxes; failure of city to present claim bars recovery against estate for taxes on property in which decedent owned only a life interest. 123 C. 348–353. Claimant’s ignorance that he should present claim is not ground for extension of time. Id., 360. Where cause of action is at least quasi in rem and not in personam, it is not an essential prerequisite to suit that a claim be presented. 138 C. 102. Upon application for an extension of time in which to file claim, applicant must show a claim prima facie of sufficient apparent merit to justify its presentation. Id., 425. Cited. 145 C. 644. Failure to procure limitation of claims order; no duty to present claim. 153 C. 252. Purpose of statute. Id., 254. Cited as “statute of nonclaim”. 158 C. 228. State is subject to bar established by section because it is “nonclaim” statute and not a “statute of limitations”. Purpose of statute is to expedite and help in administration of estate. 160 C. 320. Statute of limitation must be raised in pleadings as special defense. Id., 415. Court did not abuse discretion in extending time for presentation of claim where claimant’s attorney was both ill and mistaken as to last day for filing claim. 167 C. 619. Presentation of claim to administratrix before her appointment as such satisfied this section; section discussed. 170 C. 212. Cited. 171 C. 334. Cited. 185 C. 47. Nonclaim statute discussed. 186 C. 86. Cited. 191 C. 316. Cited. 202 C. 57. Cited. 210 C. 626.

Cited. 1 CA 535, 536. “Recoup is available defensively as long as plaintiff’s cause of action exists. It may be asserted even though defendant’s claim, as an independent suit, is barred by the statute of limitations.” 4 CA 443. Cited. 25 CA 411.

Extension of time applies only to the creditor, who through no fault of his own fails to present his claim within the time limited by the probate court. 5 CS 28. Cited. Id., 210. Creditor must exhibit his claim within the fixed time; he cannot demand it by way of counterclaim later on. 11 CS 67; 13 CS 135. Extension not granted where applicant’s claim originally conformed to statute and no evidence was presented to support the filing of an amended claim. Id., 33. Cited. 15 CS 432; 17 CS 8. Presentation of claim is condition precedent to legal recovery. 18 CS 396. Cited. 21 CS 395; 22 CS 243. Where plaintiff sued to compel executrix to execute papers necessary to perfect her rights in an invention, held she was not a creditor within meaning of this section. 24 CS 446. Indebtedness of decedent secured by mortgage on real estate in which decedent subsequently created joint tenancy in wife and self with the right of survivorship should be paid out of general estate, unless will shows contrary intent, whether or not mortgagee makes claim for payment. 27 CS 82. Statute, cannot be applicable to demands which do not exist or, if they do, are not sufficiently definite and capable of legal adjudication. Term “claim” does not encompass claims which are contingent or mere possibilities. Question of retroactive application of 1967 amendment to statute was not decided. 29 CS 9, 12. Cited. Id., 246. Cited. Compared to section 45-210. 33 CS 14; Id., 512. Statute is inapplicable to a Wisconsin estate since proof of claims is governed by the law of the state of administration. 36 CS 121.

Cited. 3 Conn. Cir. Ct. 497. Plaintiff’s claim against administrator of decedent’s estate that decedent’s car, repossessed by defendant, rightfully belonged to him, was a claim founded in tort as opposed to an action in rem or quasi in rem, and as such is subject to the provisions of this section. Id., 518, 519.

Subsec. (a):

Cited. 15 CA 649.

Subsec. (b):

Cited. 15 CA 649.

Annotations to present section:

Workers’ compensation claims, which are not tort actions but a statutory substitute for such actions by employees against employers, are founded upon the theory of a contract existing between workman and employer and can be reduced to a money judgment, are more similar to contract claims, which are subject to the nonclaim statute, than to the types of claims that are not. 256 C. 456. Workers’ compensation claims are subject to this section. Id.

Time limits of section not applicable to equitable claim of a resulting trust. 25 CA 411.



Section 45a-396 - (Formerly Sec. 45-208). Presentation of claims when fiduciary is a nonresident.

Whenever the fiduciary of any decedent’s estate in settlement in this state resides outside of the state, claims against such estate may be left with the judge of probate in the district where such estate is in settlement. Claims so left with the judge of probate within the time limited for the presentation of claims shall be as valid against such estate as if they had been left with the fiduciary.

(1949 Rev., S. 6993; P.A. 80-476, S. 269.)

History: P.A. 80-476 restated provisions and substituted “fiduciary” for “executor or administrator”; Sec. 45-208 transferred to Sec. 45a-396 in 1991.

See Sec. 52-61 re service of process upon nonresident fiduciaries.

Cited. 170 C. 212.



Section 45a-397 - (Formerly Sec. 45-207). Return of notice and list of claims.

Every fiduciary, within thirty days after the expiration of the time limited by the court as provided in section 45a-395 for the presentation of claims, shall make sworn return to the court of the notice of such limitation given to the creditors, together with a list of all claims presented to him within the time limited.

(1949 Rev., S. 6992; P.A. 80-476, S. 270.)

History: P.A. 80-476 substituted “fiduciary” for “executor or administrator” and specified time limited by court as provided in Sec. 45-205; Sec. 45-207 transferred to Sec. 45a-397 in 1991.

Better practice is to list claims allowed and disallowed in return to court; effect of such a return as evidence of allowance or disallowance. 103 C. 231.



Section 45a-398 - (Formerly Sec. 45-209). Determination of claims presented against solvent estate if fiduciary dies or is removed; period of limitation for suit on disallowed claims.

(a) A successor fiduciary of a decedent’s estate not represented insolvent, may, when the original fiduciary has died or has been removed after the time limited for the presentation of claims against such estate has expired and the original fiduciary has not made a return of the notice given of the time so limited and of the claims presented in accordance therewith, apply to the court of probate having jurisdiction of such estate to determine what claims were presented to the original fiduciary within the time limited. Upon application by the successor fiduciary, after public notice to all persons interested, the court of probate shall hear and determine what claims, if any, were presented to the original fiduciary within the time limited. The court’s determination shall, if unappealed from, be final and conclusive. Thereupon the successor fiduciary shall make a sworn return to the court of such claims as have been allowed and disallowed by him.

(b) If any creditor who is found by the court to have presented his claim within the time limited does not, within four months after receiving written notice from the successor fiduciary that his claim is disallowed wholly or in part, commence suit against such successor fiduciary for the recovery thereof, he shall be barred of his claim against such estate, except such part as has been allowed.

(1949 Rev., S. 6994; 1955, S. 2934d; P.A. 80-476, S. 271.)

History: P.A. 80-476 divided section into Subsecs. and restated provisions, substituting references to original and successor fiduciaries for references to executors or administrators and administrators “de bonis non”; Sec. 45-209 transferred to Sec. 45a-398 in 1991.

Suit by conservator for services to insane person allowable at least by implication. 5 CS 210.



Section 45a-399 - (Formerly Sec. 45-213). Suit upon claims against fiduciary. Period of limitation.

When any fiduciary of a decedent’s estate required to account in a court of probate is unable to settle or adjust any claim against him as such, or when any such fiduciary and a claimant against him are unable to agree concerning the amount or validity of such claim, such fiduciary may give written notice to such claimant of the disallowance of his claim, wholly or in part, and unless such claimant commences a suit against such fiduciary within four months after such notice has been given, such claimant shall be barred of his claim against such fiduciary, except such part as has been allowed, and of any such claim against the estate. If such creditor dies within such four months and before suit has been brought, a period of four months from his death shall be allowed to his executor or administrator within which to commence such suit.

(1949 Rev., S. 6998; P.A. 80-476, S. 275.)

History: P.A. 80-476 made minor changes in wording and replaced references to executors, administrators, guardians, conservators and trustees with references to fiduciaries; Sec. 45-213 transferred to Sec. 45a-399 in 1991.

Cited. 1 CA 535. Cited. 15 CA 649.



Section 45a-400 - (Formerly Sec. 45-213a). Procedure when fiduciary ignores presented claim. Period of limitation.

Any claimant who has presented his claim in accordance with sections 45a-391 and 45a-395 to 45a-398, inclusive, who has not received written notice of the disallowance of his claim from the fiduciary, wholly or in part, within thirty days following the end of the limitation of time for presenting claims as set by the Court of Probate under section 45a-395 or any extension thereof, may give written notice to the fiduciary that he intends to bring suit upon said claim within four months after the date of such notice. If such claimant fails to bring suit within four months from the date of such notice, such claimant shall be barred from commencing an action on his claim against the fiduciary. If such claimant dies within such four months and before suit has been brought, a period of four months from the date of death shall be allowed to his executor or administrator within which to commence such suit.

(P.A. 75-118; P.A. 80-476, S. 272.)

History: P.A. 80-476 substituted “fiduciary” for “executor or administrator” where occurring and made minor changes in wording; Sec. 45-213a transferred to Sec. 45a-400 in 1991.

Cited. 3 CA 284.

Annotation to present section:

Section does not determine whether plaintiff was entitled to money judgment, and defendants’ argument that section precludes plaintiff from recovering money damages, because it does not authorize them, fails. 131 CA 223.



Section 45a-401 - (Formerly Sec. 45-213b). Hearing on disallowed claims by Probate Court or commissioners. Appeals. Costs.

(a) Whenever a fiduciary of any estate of a deceased person disallows, in whole or in part, the claim of any creditor against the estate, which claim has been presented within the time limited for presenting claims against the estate, such creditor may, in lieu of proceeding under section 45a-399, within thirty days after notice of such disallowance apply to the Court of Probate to receive and decide such claim or in the alternative may apply to said court for the appointment of one or more disinterested persons, at least one of whom shall be an attorney at law, admitted to practice in this state, to be a commissioner or commissioners to receive and decide upon such claim. The court may, in its discretion, grant the application, hear such claim if the application so requests or appoint such commissioner or commissioners, who shall be sworn to faithfully discharge their duties and shall have all the powers and duties concerning such claim that commissioners appointed under the provisions of sections 45a-406 and 45a-408 have with respect to claims against insolvent estates. The court shall notify the applicant and the fiduciary of the estate of its action on the granting or denying of the application within fifteen days after receipt of the application.

(b) Upon application of such commissioner or commissioners or upon its own motion, the Court of Probate shall cause notice of the time and place of the hearing on said matter to be served by regular mail or as the court otherwise directs to such persons as the court may direct and the clerk of the Court of Probate shall mail such notices at least ten days before the hearing date.

(c) If the application to receive and decide such claim by the court or for the appointment of a commissioner or commissioners is denied, the creditor may commence suit upon such claim in the manner provided by law within four months after the denial of the application.

(d) Any person aggrieved by the actions of such commissioner or commissioners may appeal therefrom as provided in accordance with the provisions of section 45a-190 with respect to insolvent estates.

(e) Any person aggrieved by the decision of the Court of Probate under this section may appeal therefrom as provided in section 45a-186.

(f) Such commissioner or commissioners may be allowed such reasonable compensation and expenses as the judge of probate shall determine, the cost of which may be apportioned between the creditor and the estate as the judge shall direct. In the event that the judge of probate shall receive and decide a claim, costs shall not be assessed other than those permitted by sections 45a-105 and 45a-107.

(P.A. 75-181, S. 1–3; P.A. 77-251; P.A. 80-476, S. 273; P.A. 84-294, S. 13; P.A. 93-279, S. 13; P.A. 95-316, S. 4.)

History: P.A. 77-251 required that applicant and executor or administrator be notified of court action granting or denying application within 15 days after application received in Subsec. (a); P.A. 80-476 reorganized Subsecs. and restated provisions, substituting “fiduciary” for “executor or administrator” where appearing; P.A. 84-294 amended Subsec. (a) by deleting “or as provided under section 45-213” and adding “in lieu of proceeding under section 45-213”; Sec. 45-213b transferred to Sec. 45a-401 in 1991; P.A. 93-279 amended Subsec. (f) by adding reference to Sec. 45a-107; P.A. 95-316 amended Subsec. (b) by authorizing notice by regular mail rather than by registered or certified mail.



Section 45a-402 - (Formerly Sec. 45-210). Suit against solvent estate on disallowed claim. Limitation period. Suspension of limitation period. Tort actions.

(a) A creditor of any deceased person whose estate is in process of settlement as a solvent estate shall not commence a suit against a fiduciary of the estate within the period allowed by the court for the presentation of claims against the estate, unless written notice of a total or partial disallowance of his claim has been given by the fiduciary of the estate.

(b) Unless such creditor commences a suit against the fiduciary within four months after written notice has been given him by the fiduciary that his claim is disallowed, wholly or in part, he shall be barred of his claim against the estate, except such part as has been allowed. If such creditor dies within such four months and before suit brought as provided in this section, a period of four months from his death shall be allowed to his executor or administrator within which to commence such suit.

(c) The running of any limitation period prescribed under any provision of chapter 925 or 926 and applicable to the claim of any such creditor, which limitation period would otherwise expire within the period allowed by the court for the presentation of claims against the estate, shall be suspended from the time of presentation of such claim until written notice of a total or partial disallowance of such claim has been given by the fiduciary or until the expiration of the period allowed by the court for presentation of claims, whichever is sooner.

(d) This section shall not apply to any claim founded in tort, provided written notice thereof shall be given to the fiduciary.

(1949 Rev., S. 6995; 1953, S. 2935d; 1959, P.A. 219; P.A. 80-476, S. 274.)

History: 1959 act specified that section does not apply to claims founded in tort provided written notice is given to administrator or executor; P.A. 80-476 divided section into Subsecs., restated provisions and substituted “fiduciary” for “executor or administrator”; Sec. 45-210 transferred to Sec. 45a-402 in 1991.

This statute a positive bar. 6 C. 30. Administrator may revoke former disallowance. 12 C. 164. Disallowance should be in unequivocal terms. 48 C. 385; 73 C. 323. Cited and discussed. 52 C. 139; 63 C. 307; Id., 546. Prior to act of 1901 creditor could bring suit within period allowed for presentation of claims. 73 C. 325. Effect of failure of court to limit time for presentation of claims. Id., 408. Claims carries interest from date of disallowance. 82 C. 572. Effect of judgment in such action. 83 C. 79. Question of variance between claim presented and complaint in suit. 96 C. 484. Disallowed claims barred under this statute only when claimant makes no attempt under Sec. 45-211, to obtain action by commissioners. 115 C. 605. Does not limit or modify Sec. 52-555. 134 C. 382. Commencement of action before claim presented; effect of supplemental complaint. 145 C. 579. Notice of disallowance is sufficient if it fairly puts the plaintiff on notice that suit is necessary to fully protect his interests. Id., 644. What constitutes an agreed extension for “a reasonable time”. Id. Effect of death of debtor on running of statute of limitations. Id. Three methods of procedure for enforcement of claims against estates discussed. 150 C. 588. History discussed. 153 C. 58-61. Temporary administrator is not representative of estate to whom notice of a claim in tort must be given pursuant to this section. Id. Purpose of statute. Id., 254. Statute of limitations suspended until appointment of administrator. Id., 255, 256. Annotation to former section re commissioners on solvent estate: Failure to set-off claim against claimant of solvent estate will not bar subsequent action by estate. 150 C. 618. Decision re temporary administrator, supra., does not apply to notice presented to administratrix (Sec. 45-205) before her appointment as such. 170 C. 212.

Cited. 1 CA 535. Cited. 3 CA 284. Cited. 15 CA 649.

Cited. 11 CS 67. Failure to allege presentation of claim renders complaint defective. 15 CS 432. Statute of limitations for negligence actions suspended for period of time allowed for the presentation of claims. 17 CS 2. On an appeal from the doings of commissioners on a solvent estate, there is no right to a jury trial. 21 CS 160. Presentation of a claim is a condition precedent to recovery against a solvent estate. Id., 395. Cited. Id., 492. Annotation to former section re commissioners on solvent estate: On the appeal of the plaintiff from the doings of commissioners, the superior court is hearing the claim de novo. The defendant is not limited to the amount originally claimed before, or fixed by, the commissioners. Nor is he limited to the amount stated in the claim as originally presented to the executor. 22 CS 241. Time limitation applies to claim by state. Similar purpose to sec. 45-205, i.e., to facilitate the speedy settlement of estates. 33 CS 14. Disavowals of denial of claim more than four months after denial are immaterial. Section imposes an absolute, positive bar. Even if section is a statute of limitations, when plaintiff initially pleads facts he deems sufficient to avoid limitation, sufficiency may be tested by demurrer. Id., 512.

This statute supersedes and supplants the ordinary statute of limitations. 3 Conn. Cir. Ct. 497. Sole requirement for notice given under this section is that it be unequivocal; it is not necessary to state limitation. Id., 498. Plaintiff’s claim against administrator of decedent’s estate that decedent’s car, repossessed by defendant, rightfully belonged to him, was a claim founded in tort as opposed to an action in rem or quasi in rem and as such is subject to provisions of this section. Id., 518.



Section 45a-403 - (Formerly Sec. 45-212). Payment of claims of fiduciary.

A fiduciary shall not pay any personal claim of his own against the decedent’s estate in his charge until such claim has been approved by the Court of Probate after public notice and hearing, unless the court, for cause shown, dispenses with such notice and hearing. If any such claim is wholly or partly secured, it may be paid at any time after such approval to the extent of the value of the security as appraised pursuant to section 45a-341. Any unsecured claim and the unsecured portion of any such claim shall not be paid until after such approval and until after the expiration of the time limited by the court for the presentation of claims.

(1949 Rev., S. 6997; 1955, S. 2936d; 1957, P.A. 535; 1967, P.A. 558, S. 25; P.A. 80-476, S. 276.)

History: 1967 act deleted provision which had authorized person interested in estate to petition court for appointment of commissioners “who shall hear and determine the validity and amount of such claim”, and whose doings shall be subject to appeal as in other cases; P.A. 80-476 restated provisions and substituted “fiduciary” for “executor or administrator”; Sec. 45-212 transferred to Sec. 45a-403 in 1991.

Cited. 109 C. 509.

Cited. 10 CS 4.



Section 45a-404 - (Formerly Sec. 45-226). Any estate may be settled as insolvent.

The estate of any deceased person may be settled as an insolvent estate if the Court of Probate deems it expedient.

(1949 Rev., S. 7011; P.A. 80-476, S. 277.)

History: P.A. 80-476 deleted provision which specified that when settlement of solvent estate has been commenced as insolvent estate, persons with claims subsequently accruing which have not been exhibited to commissioners within time prescribed for such exhibition “shall be the same in respect to any estate ... remaining after the payment of claims allowed by them as they would have been ... if such estate had always been treated as a solvent estate”; Sec. 45-226 transferred to Sec. 45a-404 in 1991.

Executor not precluded from paying debts because estate is represented insolvent, and commissioners have not made their report, though he may act at his own peril. 11 C. 355. Not necessary that court should specially find that it is expedient. 49 C. 423. Effect of payment of claim in full before insolvency is discovered. 94 C. 532. Cited. 124 C. 223.

Representing solvent estate as insolvent so commissioners may pass upon claims. 10 CS 1; 17 CS 500.



Section 45a-405 - (Formerly Sec. 45-227). Estate found solvent to pay interest on debts; claims of nonresident creditors; after-accruing claims.

(a) When any estate of a deceased person in settlement as an insolvent estate proves to be solvent or more than sufficient to pay the amount of debts presented and allowed against it, the Court of Probate shall order the payment of the debts and of the charges of settling the estate and shall, in so ordering such payment, add interest upon such debts from the time to which interest had been allowed upon them by the commissioners or by the Superior Court on appeal to the time when payment is so ordered. If the estate is not sufficient to pay such interest in full, such amount as is left after paying the principal of such debts shall be applied pro rata to pay interest upon the claims allowed.

(b) If any surplus remains after such payment of interest, the creditors who are not inhabitants of this state and who have not presented their claims to such commissioners may present the same at any time within six months after the expiration of the time limited by the court for the exhibition of claims. The commissioners shall proceed in regard to such claims in the same manner as in regard to those exhibited within said time. Upon the return of their report of such claims to the court, all parties in interest shall have the same rights as on their first report. The court shall order such claims as are established to be paid from such surplus, or, if such property is not sufficient therefor, then in proportion to the sum so found to be due.

(c) When the settlement of any solvent estate has been commenced as an insolvent estate, the rights of all persons having claims against it subsequently accruing, which claims have not been exhibited to the commissioners thereon within the time limited for the exhibition of claims, shall be the same in respect to any property of such deceased person remaining after the payment of the claims allowed by the commissioners as such rights would have been in regard to such remaining property if such estate had always been treated as a solvent estate.

(1949 Rev., S. 7012; P.A. 80-476, S. 278.)

History: P.A. 80-476 rephrased previous provisions, designated them as Subsecs. (a) and (b) and added Subsec. (c) incorporating provisions formerly found in Sec. 45-226; Sec. 45-227 transferred to Sec. 45a-405 in 1991.

See Sec. 45a-329 re settlement of estate upon presumption of death.

Interest on claims generally. 88 C. 206.

Cited. 10 CS 1; Id., 240; 17 CS 28.



Section 45a-406 - (Formerly Sec. 45-214). Appointment of commissioners to determine claims on insolvent estates; notice to creditors.

(a) The Court of Probate shall direct the fiduciary of the estate of a deceased person which is represented to be insolvent, and the trustee of the estate of an insolvent debtor, to give public notice to all persons in interest to appear if they see cause before the court, at a time and place appointed by it and designated in the notice, to be heard relative to the appointment of commissioners to receive and decide upon the claims of the creditors of the estate. After hearing, the court shall appoint two or more disinterested persons to be such commissioners, who shall be sworn to faithfully discharge their duties.

(b) Within ten days after appointment of commissioners the fiduciary shall cause public notice to be given of the time and place of the commissioners’ meeting and shall also cause a copy of such notice to be sent to every known creditor of the estate.

(1949 Rev., S. 6999; P.A. 80-476, S. 279.)

History: P.A. 80-476 divided section into Subsecs., rephrased provisions and substituted “fiduciary” for “executor or administrator” where appearing; Sec. 45-214 transferred to Sec. 45a-406 in 1991.

See Sec. 3-53 re exhibition and notice of claims against estates.

Creditor cannot be commissioner. 2 R. 203, 386. Disqualification of judges applied to commissioners. 9 C. 506; 13 C. 227; 19 C. 589; but see Sec. 45-225. Power to pass on claims belongs to commissioners alone. 10 C. 238; but see 37 C. 193. Brother of a creditor disqualified. 12 C. 141. Effect of commissioner’s decisions. 37 C. 353; 45 C. 39; 51 C. 111. “Known” creditors embraces all those claiming to be creditors and known to executor or administrator. 39 C. 399. Commissioners are independent tribunal. 43 C. 116. What notice necessary. 49 C. 424. No pleadings necessary before commissioners. 54 C. 524. Cited. 94 C. 530; 141 C. 108. Three methods of procedure for enforcement of claims against estates discussed. 150 C. 588.

This section was not designed to allow creditors to revive claims otherwise barred by lapse of time. 21 CS 492.

Annotation to present section:

Cited. 27 CA 333.



Section 45a-407 - (Formerly Sec. 45-217). Limitation of time for exhibiting claims to commissioners.

The Court of Probate shall allow not less than three nor more than twelve months for exhibiting claims to the commissioners on the insolvent estate of a deceased person; and not less than three nor more than six months for exhibiting claims to the commissioners on the estate of an insolvent debtor. The court may, on the application of any person claiming to be a creditor of the estate, either before or after the return of the commissioners’ report, for good and sufficient cause shown, upon a hearing after public notice, order the hearing before the commissioners on any estate to be opened and limit a further time, not exceeding thirty days beyond the time it might have originally limited, for the presentation of such claims.

(1949 Rev., S. 7002; 1967, P.A. 558, S. 50; P.A. 80-476, S. 280.)

History: 1967 act required court to allow at least three, rather than six, months to exhibit claims; P.A. 80-476 made minor changes in wording; Sec. 45-217 transferred to Sec. 45a-407 in 1991.

See Sec. 3-53 re exhibition and notice of claims against estates.

This section a complete bar to after-accruing debts. 5 D. 285; 16 C. 303. Commissioners may adjust accounts of parties when. 18 C. 130. Debt due from partnership is a “claim” against estate of deceased partner. 21 C. 53. A clear intelligent statement of claim sufficient. 27 C. 353; 46 C. 429. Court cannot order hearing opened except for good cause. 34 C. 204. Casual knowledge of claim not enough to constitute exhibition. 81 C. 264. Cited. 105 C. 601; 123 C. 363; 141 C. 108.



Section 45a-408 - (Formerly Sec. 45-215). Appointment of commissioners after time for presentation of claims has expired. Fiduciary to deliver claims and notify creditors.

(a) When during the settlement of the estate of a deceased person, the fiduciary, after the expiration of the time limited by the Court of Probate for presenting claims against the estate, represents the estate to be insolvent, the court shall appoint commissioners to receive and decide upon the claims of creditors of the estate, proceeding in the manner prescribed in section 45a-406. Further time shall not be limited by the court for presenting claims against the estate, unless the court in its discretion finds such further limitation to be necessary.

(b) The fiduciary shall deliver to such commissioners immediately upon their appointment all claims against the estate which have been presented to him within the time limited as provided in section 45a-395.

(c) The fiduciary shall cause notice of the names of such commissioners and of the time and place of their meeting to be given to every person who has presented a claim against the estate, and, if a further limitation is made, to every known creditor, in such manner as the Court of Probate directs.

(1949 Rev., S. 7000; P.A. 80-476, S. 281.)

History: P.A. 80-476 divided section into Subsecs., restated provisions and substituted references to fiduciary for references to executor or administrator; Sec. 45-215 transferred to Sec. 45a-408 in 1991.

See Sec. 45a-404 re authority to settle any estate as insolvent.

When further time limited commissioners need not be reappointed. 39 C. 400. Cited. 63 C. 548; 94 C. 530; 105 C. 601.

Representing solvent estate as insolvent so as to have commissioner pass on claim. 10 CS 2. Representation of insolvency must come from the fiduciary, not creditors of the deceased. 21 CS 492. Court has discretion as to whether commissioners should be appointed. Id. This section was not designed for the purpose of reviving claims otherwise barred by the statute of limitations. Id.

Annotation to present section:

Cited. 27 CA 333.



Section 45a-409 - (Formerly Sec. 45-230). Settlement of estate without commissioners.

When it appears to the Court of Probate that the assets of the estate of any deceased person in settlement before the court, exclusive of the articles which may be legally set out to the surviving spouse and the allowance for support of such spouse and that of the family of the deceased, will not be more than sufficient to pay the funeral expenses, the expenses of settling the estate, the expenses of the last sickness and the lawful taxes and debts due the state and the United States, the court may, after notice to all persons interested, upon hearing, ascertain the amount of the funeral and other expenses and of such taxes and preferred debts, and decree that the settlement of the estate be completed without the appointment of commissioners.

(1949 Rev., S. 7015; P.A. 74-91, S. 1; P.A. 80-476, S. 282.)

History: P.A. 74-91 substituted “surviving spouse” for “widow”; P.A. 80-476 made minor changes in wording; Sec. 45-230 transferred to Sec. 45a-409 in 1991.

Cited. 135 C. 98.



Section 45a-410 - (Formerly Sec. 45-219). Claims not exhibited are barred. Newly discovered assets.

Each creditor of an insolvent estate who does not exhibit his claim to the commissioners within the time limited shall be barred of his claim against the estate unless he can show some property not included in the inventory or accounted for by the fiduciary or trustee, in which case he shall notify the fiduciary or trustee, who shall make an additional inventory of such newly discovered property. In such case the Court of Probate shall examine his claim and allow what appears to be due him. After deducting the additional charges, the court shall order so much of the proceeds of such discovered property to be paid to such creditor as will make him equal to the other creditors, if it is sufficient; if not sufficient, the whole shall be paid to him, but, if more than sufficient, the surplus shall be divided ratably between him and the other creditors.

(1949 Rev., S. 7004; P.A. 80-476, S. 283.)

History: P.A. 80-476 rephrased provisions and substituted “property” for “estate” and “fiduciary” for references to executor or administrator; Sec. 45-219 transferred to Sec. 45a-410 in 1991.

Discovery of additional estate must be after dividend is declared. 2 R. 423; 2 D. 313. One having claim arising after settlement of estate as insolvent, which proves solvent, may secure aid of court of equity to obtain property distributed to heirs in satisfaction of such claim. 5 D. 419. Administrator is liable for newly discovered estate. 1 C. 19. Claim accruing after time limited if estate prove solvent, not barred. 27 C. 83, Id., 263. Claim not exhibited may be used as an offset. 46 C. 277. Clear intelligent statement of claim is sufficient. Id., 429. Cited. 49 C. 92. Discussed. 67 C. 454. “Exhibit” does not mean to offer proof but only to present for consideration. 142 C. 126.



Section 45a-411 - (Formerly Sec. 45-218). What claims may be allowed.

Any claim against the estate of an insolvent debtor, whether founded in contract or tort, and any claim against the insolvent estate of a deceased person which by law survives, may be proved before the commissioners and allowed by them. A claim against the insolvent estate shall not be deemed to be discharged by having become merged in any higher evidence of debt after the commencement of the settlement of the estate.

(1949 Rev., S. 7003; P.A. 80-476, S. 284.)

History: P.A. 80-476 restated provisions but made no substantive change; Sec. 45-218 transferred to Sec. 45a-411 in 1991.

Object of clause de merger. 30 C. 137. Right to specific performance of contract for sale of real estate not waived by presentation of claim to commissioners. 38 C. 415. Judgment obtained after commencement of settlement of estate not conclusive. 59 C. 547. Cited. 66 C. 509. Where creditor holds note as collateral, real debt should be allowed. 67 C. 324; 74 C. 247. Amount to be allowed on secured claim. 91 C. 66. Effect of judgment secured in foreign state. 71 C. 715; 74 C. 247. Cited. 71 C. 716. Estate liable where deceased took deed promising to hold it in trust, but converted it to his own use. 81 C. 433. In case of insolvency of partnership and its members, rights of creditors. 87 C. 268. Cited. 141 C. 108.



Section 45a-412 - (Formerly Sec. 45-221). Procedure when creditor has security for his claim.

(a) If any creditor having any security for his claim against an insolvent estate upon any property of the estate presents his claim to the commissioners on the estate, they shall inquire into the cash value of such security and report the same to the Court of Probate.

(b) If the commissioners allow such claim, the fiduciary or trustee shall, within six days after the return of the commissioners’ report, notify such creditor by registered or certified mail of the amount allowed and of such value as reported by the commissioners.

(c) Unless such creditor, within fifteen days after the giving or mailing of such notice, lodges with the court a certificate of his election to relinquish such security, he shall be entitled to a dividend from the estate only upon the excess of his claim above the value of such security.

(1949 Rev., S. 7006; P.A. 80-476, S. 285.)

History: P.A. 80-476 divided section into Subsecs., restated provisions and substituted “fiduciary” for reference to executor or administrator; Sec. 45-221 transferred to Sec. 45a-412 in 1991.

Does not apply to creditor having lien on real estate out of this state. 31 C. 67. Finding as to security only conclusive as between creditor and estate. 45 C. 39. Appeal lies from valuation of security. 51 C. 112; 68 C. 186. Creditor does not waive his security by making no mention of it in his claim. 56 C. 442. Effect of failure of creditor to disclose security. 88 C. 536. Note is not collateral security. 67 C. 324; 74 C. 247. Cited. 67 C. 337; 70 C. 497; 71 C. 713. Amount to be allowed on secured claim. 91 C. 66. Where deceased conveyed property for which he was liable on mortgage, estate’s subrogated right on payment of mortgage is not security upon “any property of such estate”. 128 C. 665. Cited. 129 C. 98.

Right of commissioners to evaluate security on solvent estates. 10 CS 1; Id., 203.



Section 45a-413 - (Formerly Sec. 45-220). Commissioners’ report. Notice to claimants of disallowed claims. Hearing on objections. Appeal.

(a) The commissioners, as soon after the expiration of the time limited for presentation of claims as it may reasonably be done, shall report to the court a list of all the claims exhibited to them, specifying the claims and the amounts presented, allowed and disallowed.

(b) If any claim against any insolvent estate is disallowed, in whole or in part, by the commissioners, the fiduciary or trustee shall within six days after the return of the commissioners’ report, notify the claimant by registered or certified mail.

(c) (1) The court shall accept the commissioners’ report unless, upon written objection of an aggrieved party filed within fourteen days after the filing of the report and after a hearing upon such objection of which notice shall be given to all those who presented claims to the commissioners and to the representatives of the estate, the court finds that the commissioners were guilty of misconduct affecting the validity of the report as a whole. If the court so finds, it may reject the report and proceed, as provided in sections 45a-406 and 45a-408, to appoint the same or other commissioners to receive and decide upon the claims of creditors of the estate which were presented to the commissioners originally appointed. Upon such appointment the same proceedings shall be had for the determination of the validity of such claims as provided in said sections, except that notice of the time and place of their meeting shall not be given except to creditors who presented claims to the commissioners originally appointed.

(2) An appeal may be taken from the order of the court accepting or rejecting the report after such written objection.

(1949 Rev., S. 7005; P.A. 80-476, S. 286.)

History: P.A. 80-476 designated existing provisions as Subsecs. (a) and (c), changing wording slightly, and inserted new Subsec. (b) re notification of claimant when claim is disallowed to replace repealed Sec. 45-222; Sec. 45-220 transferred to Sec. 45a-413 in 1991.

Disallowance of claim conclusive. 2 R. 188; 13 C. 505; but only on claimant and estate. 32 C. 551. Court of probate has no power to expunge allowed claim from report. 2 C. 354. Jurisdiction of commissioners as to set-offs coextensive with that of courts of law and of equity. 6 C. 19. Commissioners have both legal and equitable powers 16 C. 195; 25 C. 158; 26 C. 373; 32 C. 541; 41 C. 559. Commissioners should allow partnership equally with individual claims. 21 C. 41. Commissioners not to marshal claims. 27 C. 246. Effect of payment of claim after allowance by commissioners. 30 C. 78. Allowance of claim against, no bar to recovery of claim in favor of estate. 37 C. 349. If claimant does not object to such course. 39 C. 22; 41 C. 75. Claim not presented may be used as set-off against claim in favor of estate. 49 C. 93. Finality of commissioners’ report in collateral proceeding. 71 C. 520. Cited. 141 C. 108.



Section 45a-414 - (Formerly Sec. 45-228). Suits against insolvent estates prohibited. Exceptions. Pending suits.

Except for debts due the United States or the state or for the expenses of the last sickness or funeral charges, suit shall not be brought against the fiduciary of an estate in course of settlement as insolvent. If judgment has been rendered against such fiduciary before the commencement of its settlement as an insolvent estate, execution shall not issue, but the creditor may exhibit his judgment to the commissioners appointed by the Court of Probate to receive and decide upon the claims of the creditors of the estate and receive his proportion of the estate with the other creditors, and, if judgment has not been rendered, any pending suit, except of the classes excepted above, shall abate; but, if such claim or any part thereof is allowed by the commissioners, costs on such abatement shall not be allowed to the estate, and the creditor may exhibit his claim and the accrued costs of suit to the commissioners, and the costs contained in such judgment or accrued in such suit, if such claim is allowed, wholly or in part, shall be preferred by the Court of Probate, if in its opinion the bringing of such suit was necessary to protect the creditor’s rights and not otherwise.

(1949 Rev., S. 7013; P.A. 80-476, S. 287.)

History: P.A. 80-476 restated provisions and substituted “fiduciary” for “executor or administrator”; Sec. 45-228 transferred to Sec. 45a-414 in 1991.

Where the estate represented insolvent proves to be solvent, and executor has funds in his hands after settlement of his account, when claimant may sue. 27 C. 267. Representing estate insolvent after judgment obtained does not bar judgment. 31 C. 276. Cited. 51 C. 20. Section refers to actions brought originally against executors, not to those brought in lifetime of deceased. 88 C. 104; 98 C. 209.



Section 45a-415 - (Formerly Sec. 45-216). Compensation of commissioners.

The court shall fix the compensation of commissioners appointed pursuant to section 45a-406 or 45a-408 and such amount shall be paid from the funds of the estate.

(1949 Rev., S. 7001; 1959, P.A. 90; P.A. 80-476, S. 288.)

History: 1959 act deleted clause limiting compensation to a maximum of $15 per day and necessary expenses; P.A. 80-476 rephrased section and deleted provision prohibiting appointment of court officer or employee or judge’s employee as commissioner on estate of deceased person or as trustee of estate of insolvent debtor; Sec. 45-216 transferred to Sec. 45a-415 in 1991.



Section 45a-416 - (Formerly Sec. 45-215a). Prohibition on appointment of certain persons as commissioners.

A court of probate shall not appoint as commissioner on the estate of any deceased person or as trustee of the estate of any insolvent debtor any officer or employee of the court or any person employed by the judge thereof.

(P.A. 80-476, S. 289.)

History: Sec. 45-215a transferred to Sec. 45a-416 in 1991.



Section 45a-417 - (Formerly Sec. 45-225). Commissioners disqualified; validity of acts.

(a) A commissioner shall not be disqualified by reason of any relationship by blood or marriage, or by the relation of landlord and tenant, between himself and any person interested in the estate, unless an objection is made on that account at the time of his appointment by some person claiming to be interested. The Court of Probate shall remove any commissioner so related to any person interested in the estate as to legally disqualify him, if any person claiming to be interested in the estate so requests at any time before the expiration of the time limited for the exhibition of claims, or, if he does not discover such relationship until after such time, then upon such request at any time before the acceptance of the commissioners’ report.

(b) The actions of commissioners who are disqualified shall be valid unless set aside for such cause by the Court of Probate before the acceptance of their report or on appeal.

(1949 Rev., S. 7010; P.A. 80-476, S. 290.)

History: P.A. 80-476 divided section into Subsecs. and restated provisions but made no substantive changes; Sec. 45-225 transferred to Sec. 45a-417 in 1991.



Section 45a-418 - (Formerly Sec. 45-223). When commissioners disagree or one cannot act.

(a) If there are two commissioners and they do not agree upon the allowance or rejection of any particular claim, the Court of Probate, after public notice and hearing, shall appoint a third commissioner to act with them, and the report signed by a majority of the commissioners and returned shall be a sufficient report.

(b) When any commissioner is prevented from completing his duties, the remaining commissioners may perform all the duties of the commission.

(1949 Rev., S. 7008; P.A. 80-476, S. 291.)

History: P.A. 80-476 divided section into Subsecs.; Sec. 45-223 transferred to Sec. 45a-418 in 1991.



Section 45a-419 - (Formerly Sec. 45-224). Removal of commissioners. Appointment of successors.

The Court of Probate may remove any commissioner for cause and appoint another in his place, after notice as required in an original appointment. When the successor commissioner is sworn he shall, with the remaining commissioners, after such notice as the court prescribes, examine and allow such claims only as have been exhibited within the time originally limited.

(1949 Rev., S. 7009; P.A. 80-476, S. 292.)

History: P.A. 80-476 restated provisions but made no substantive change; Sec. 45-224 transferred to Sec. 45a-419 in 1991.



Section 45a-425 - (Formerly Sec. 45-271a). “Fiduciary” defined.

As used in sections 45a-425 to 45a-437, inclusive, and 45a-439 to 45a-452, inclusive, unless otherwise required by the context, “fiduciary” includes the executor or administrator of a decedent’s estate.

(P.A. 80-476, S. 312; P.A. 85-613, S. 106, 154.)

History: P.A. 85-613 made technical change, deleting reference to chapter 797; Sec. 45-271a transferred to Sec. 45a-425 in 1991.



Section 45a-426 - (Formerly Sec. 45-271b). Protection of legacies.

(a) All pecuniary legacies given in any will shall, if the personal property of the testator is insufficient for the payment thereof, be a charge on his real property not specifically described and devised, unless otherwise directed in such will.

(b) Specific legacies shall not be taken or sold for the payment of debts and charges against the estate of the testator when there is other property, real or personal, sufficient and available therefor and not specifically devised or bequeathed; but real property may be sold in lieu thereof, when it is necessary for such purpose, unless such will otherwise directs.

(1949 Rev., S. 6953; P.A. 80-476, S. 313.)

History: P.A. 80-476 divided section into Subsecs. and substituted “property” for “estate”; Sec. 45-175 transferred to Sec. 45-271b in 1981; Sec. 45-271b transferred to Sec. 45a-426 in 1991.

What legacies not specific. 42 C. 346. Right of devisee of mortgaged land to receive it free of mortgage. 68 C. 198; 74 C. 96; Id., 459; 78 C. 481; 79 C. 364. Statute construed. 71 C. 529; 103 C. 371. Debts are to be paid primarily out of personal estate 74 C. 99. Gift of real estate “after payment of above legacies” charges them on land. 72 C. 253. Marshaling legacies where some are charged on land and others are not. 76 C. 267. Subrogation where personal property specifically given is used to pay legacies charged on real estate. Id., 268. General and specific legacies distinguished. 85 C. 494. Application to debts incurred by executors in running a farm. 103 C. 369 Ff. Lands specifically devised not subject to payment of debts until other assets exhausted. 106 C. 611. Cited. 141 C. 102. Devise of proceeds of sale of real property to be held in trust for plaintiff under terms of wife’s will required mortgage on property sold to be satisfied from estate, not proceeds of sale, where other estate property existed from which mortgage could be paid. 157 C. 181. Cited. 158 C. 232; Id., 292.

Conditions under which acceptance of devised property will satisfy claim of the donee against decedent’s estate. 17 CS 26. The only restrictions on specifically devised property are those imposed by this section. Id., 501.



Section 45a-427 - (Formerly Sec. 45-271c). Sale of real property to pay legacies.

When the payment of a pecuniary legacy is charged, or is by law chargeable, upon the real property of the testator, or when devised real property is to be sold and no provision is made by the will for the sale, or there is no person designated to sell who is capable or willing to act, the Court of Probate may order the sale of such estate, or so much thereof as may be necessary to effect the intention of the testator and to pay the incidental charges, by such person and in such manner as it deems proper.

(1949 Rev., S. 6969; P.A. 80-476, S. 314.)

History: P.A. 80-476 substituted “real property” for “real estate” and made minor change in wording; Sec. 45-181 transferred to Sec. 45-271c in 1981; Sec. 45-271c transferred to Sec. 45a-427 in 1991.

Until this statute equity alone had the power to order real estate sold to pay legacy charged thereon. 27 C. 535. Cited. 121 C. 112.



Section 45a-428 - (Formerly Sec. 45-271d). Sale or mortgage of real property specifically devised. Procedures for solvent and insolvent estates.

(a) If the Court of Probate finds that the estate of a deceased person is insolvent and if the real property has been specifically devised or if the court finds that the estate of such person is solvent but that there are no assets of the estate, other than real property specifically devised or forbidden by will to be sold or mortgaged, from which debts, taxes and administration charges against the estate may be paid, the court shall order personal notice of the pendency of the application for a decree authorizing the sale or mortgage of such real property to be given to all devisees of such real property whose existence, names and residences can be ascertained by the court and shall order such other notice as it deems advisable to be given to all such devisees whose existence, names and residences cannot be ascertained by the court.

(b) Except as provided in this section, real property of a decedent whose estate is solvent and either specifically devised by will or forbidden by will to be sold or to be mortgaged shall not be so ordered to be sold or mortgaged without the written consent of the specific devisees or other parties interested as distributees of such real property or of the guardians ad litem or guardians or conservators of the estates of those not legally competent so to consent.

(1949 Rev., S. 7023; 1953, S. 2938d; P.A. 80-476, S. 315.)

History: P.A. 80-476 divided section into Subsecs., substituted “real property” for “real estate” and made minor changes in wording; Sec. 45-239 transferred to Sec. 45-271d in 1981; Sec. 45-271d transferred to Sec. 45a-428 in 1991.

Where widow had life use of husband’s estate consisting only of real estate, probate court could authorize executor to mortgage estate without her consent, even though estate was probated as a solvent estate. 17 CS 500.

Annotations to present section:

Subsec. (a):

Where estate had insufficient assets other than specifically devised real property, and although title to the property passed to decedent’s devisees at her death, such title was not absolute and probate court possessed authority to order sale of the subject property. 79 CA 309. Where court determined it was necessary for executor of estate to have possession and control of real property so as to market it for sale in compliance with order of Probate Court, any interest or title in such property that would have otherwise passed under decedent’s will was terminated upon the issuance of Probate Court’s order to market property for sale and in fact never came into being, and legal title to such property belonged to estate. 118 CA 577.



Section 45a-429 - (Formerly Sec. 45-271e). Contribution where estate is taken to pay debts.

When any estate bequeathed or devised to any person is taken for the payment of debts and charges, all the other legatees, devisees or heirs shall contribute their proportional part of the estate to the person from whom such legacy or devise is taken and he may maintain an action to compel such contribution.

(1949 Rev., S. 6968; P.A. 80-476, S. 316.)

History: P.A. 80-476 deleted exception re widows “in case the devise has been made in lieu of dower” and made wording change; Sec. 45-180 transferred to Sec. 45-271e in 1981; Sec. 45-271e transferred to Sec. 45a-429 in 1991.

At common law gift to widow in lieu of dower does not abate ratably with other legacies. 23 C. 330; 26 C. 263. This section applies only when will is silent or its intent uncertain. 68 C. 201. Applies only in favor of specific legatees or devisees who have been deprived of their property by judicial sales. 71 C. 530. Cited. 86 C. 462. See notes to Secs. 45-271b, 45-271f (now 45a-426, 45a-430). Cited. 158 C. 292.



Section 45a-430 - (Formerly Sec. 45-271f). When distributees to give security for contingent or future debts.

Each person to whom any part of an estate is distributed or paid by order of the Court of Probate and each person to whom any property is devised or bequeathed when no sufficient provision has been made by the will for the payment of the debts out of some particular property shall, upon the request of any person having a claim against the estate, contingent or not yet matured, give a bond to the state, with surety to the acceptance of the Court of Probate. The bond shall stipulate that if, after the settlement of the estate, debts appear and are allowed, such person will pay to the fiduciary his proportional part of such debts and of the charges of the fiduciary.

(1949 Rev., S. 7064; P.A. 80-476, S. 317.)

History: P.A. 80-476 substituted “property” for “estate” and “fiduciary” for “executor or administrator” and made minor changes in wording; Sec. 45-281 transferred to Sec. 45-271f in 1981; Sec. 45-271f transferred to Sec. 45a-430 in 1991.

Bond given under this section does not discharge lien on real estate for debts of decedent. 6 C. 268. Liability of distributees to refund to pay debts subsequently arising. 83 C. 75; 86 C. 470.



Section 45a-431 - (Formerly Sec. 45-272). Distribution of estates.

(a) Court to ascertain heirs and distributees. The Court of Probate shall ascertain the heirs and distributees of each intestate estate, and the heirs and distributees of, and their respective shares in, each testate estate so far as the will may leave the same indefinite and necessary to be defined or so far as it is necessary to give effect to an agreement made in accordance with the provisions of section 45a-434.

(b) Court to order fiduciary to distribute estate. The court shall order the administrator or other fiduciary charged with the administration of the estate to deliver possession of or pay over the intestate estate and the shares in each testate estate so far as the will may leave the same indefinite and necessary to be defined to the person or persons entitled thereto in the proportions provided by law, or, if distributors are appointed or a mutual distribution is filed, as provided in section 45a-433, or if disinterested persons are appointed to make division or an agreement is filed, as provided in section 45a-434, the court shall order the fiduciary of the estate to deliver possession of or pay over the same in accordance with the division made by such distributors or mutual distribution or agreement, as the case may be. The fiduciary shall take proper receipts for any such delivery or payment.

(1949 Rev., S. 7056; P.A. 77-417, S. 2; P.A. 80-476, S. 318.)

History: P.A. 77-417 amended section to include references to agreements made in accordance with Sec. 45-182 (later transferred to Sec. 45-272a); P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-272 transferred to Sec. 45a-431 in 1991.

Heir has right to ask for ascertainment of heirs. 55 C. 410. Cited. 67 C. 18. This section is declaratory of preexisting law. Id., 442. The determination of the court of probate as to the parties entitled to take under a will cannot be collaterally attacked, but only by appeal; is conclusive. 69 C. 79; 90 C. 561. Cited. 69 C. 616. Application for order of distribution irregular; order where only one heir. 71 C. 128; 72 C. 122; 104 C. 103. Determination of heirs or distributees merely incident to order for distribution. 71 C. 129; 72 C. 328. Court may consider extraneous facts to apply terms of will, but cannot finally pass on validity of trust provision. 74 C. 601. Paying balance in estate to person entitled without order of court, see 75 C. 410; 77 C. 378. Approving distribution as implying that it has done so. 75 C. 598; 78 C. 626. Duty of administrator to apply for distribution. 78 C. 622. Distribution to the “heirs” of a living person is void. 80 C. 363; but see 75 C. 601; 83 C. 346; 84 C. 323. Power and duty of court to determine distributees. 81 C. 161; 89 C. 429; 90 C. 567. Court may not consider equities arising from transactions after decedent’s death. 82 C. 311. Proceeds of devised real estate sold under court order distributed as realty would have been. 90 C. 144; 98 C. 333. Court may pass on validity of provisions of will so far as necessary to determine distributees. 90 C. 592. Probate court must first pass on conflicting claims to assets of estate; interpleader will not lie. 91 C. 446. Court of probate cannot revoke order of distribution made on notice after appeal therefrom taken. 92 C. 28. Probate court has jurisdiction to determine incidental questions necessary to a correct conclusion. 117 C. 376. Including necessary construction of will. 120 C. 103. Statement of who are distributees in accepted final account does not constitute an order. Id., 183. Cited. 121 C. 112; 140 C. 111; 143 C. 662. Unless a contrary intent appears, gifts will be construed to take effect in point of right at the death of the testator though their enjoyment is postponed to a future time by the interposition of a life estate or otherwise. 147 C. 272.

Superior court cannot determine whether legatee left issue; it must be made by probate court. 7 CS 106.

Annotations to former section 45-272:

Cited. 150 C. 110. Cited. 174 C. 176. Although it lacks direct jurisdiction to construe wills, a probate court in performing its duty to ascertain distributees has jurisdiction to consider incidental questions, even though this may entail construing a will. 175 C. 372. Cited. 211 C. 121.

Cited. 38 CS 91. Cited. 40 CS 151.

Subsec. (a):

Cited. 194 C. 52.



Section 45a-432 - (Formerly Sec. 45-284). Distribution of estate, testate in part.

When part of an estate has been devised or bequeathed and part is intestate and held in common with the devisees or legatees, the Court of Probate may order a distribution of such estate.

(1949 Rev., S. 7067.)

History: Sec. 45-284 transferred to Sec. 45a-432 in 1991.



Section 45a-433 - (Formerly Sec. 45-273). Distribution of intestate estates.

(a) After payment of expenses and charges, an intestate estate shall be distributed by the administrator or other fiduciary charged with the administration of the estate; provided the Court of Probate may, in its discretion, on its own motion or upon application by any interested person, appoint three disinterested persons to make the distribution.

(b) If all the persons interested in the estate legally capable of acting and all fiduciaries for any other persons interested in the estate make and file in the court a division of the estate, made, executed and acknowledged like deeds of land, such division, being recorded in the records of the court, shall be a valid distribution of the estate. Any such fiduciary may petition the court of probate which appointed him for permission to enter into such a division, and such permission may be granted or, for cause shown, denied by the court, after a hearing on such petition held on such notice as the court may order.

(c) If any intestate estate consists wholly of real property, the Court of Probate shall issue a certificate of descent to the heirs at law, as provided by section 45a-450, without formal distribution or without a mutual distribution as provided for in this section, unless there is filed in the Court of Probate, within one month after the acceptance of the administration account, the ascertainment of the distributees and the order of distribution, a mutual distribution executed by all of such heirs at law or a return of distribution as provided by this section.

(1949 Rev., S. 7057; 1969, P.A. 232, S. 1; P.A. 80-476, S. 319.)

History: 1969 act included fiduciaries for persons interested in the estate as parties to making and filing of division and added provision re fiduciary’s petition to enter into division; P.A. 80-476 divided section into Subsecs. and made minor changes in wording; Sec. 45-273 transferred to Sec. 45a-433 in 1991.

Claims not barred by distribution. K. 429; 6 C. 267; 22 C. 279. Heirs cannot sue for conversion of personal property before distribution. 1 D. 152. Distribution cannot be made by distributors appointed by heirs. 3 D. 264. Heirs are tenants in common until distribution. 5 D. 218. Heirs have no title to or right to possession of personal property until distribution. 4 C. 349. Reversionary interest in dower land may be distributed during life of widow. 9 C. 230. On appeal it may be shown that distribution is unjust. Id. Statute de distribution does not deprive heirs of power to divide their estate by deed. 14 C. 123. No distributors necessary when estate consists wholly of cash. 16 C. 317. Decree accepting return of distributors conclusive except on appeal. 17 C. 392; 24 C. 246; 38 C. 271. Where will provides rule for distribution it must be followed. 19 C. 317. Law of domicile governs distribution of personal estate. 21 C. 582. Widow’s share in personal estate vests in her administrator when she dies before distribution. 26 C. 352. Distribution is not affected by prior conveyances by an heir of his interest in estate. 29 C. 419; 53 C. 37. Distributions to be liberally construed. 31 C. 588. Evidence of distributors as to what they intended by certain language in distribution inadmissible. 42 C. 270. If necessary distributors should make reappraisal. Id., 346. Intent governs in construction of distribution. 43 C. 545. Mutual distribution not executed in accordance with requirements of statute does not preclude an order of distribution. 54 C. 228. Distribution must recognize, but cannot impose, conditions on estate. 64 C. 40. Rights of heirs before distribution. 67 C. 1; 69 C. 616; 75 C. 601; 83 C. 351; 84 C. 212; 84 C. 569; 87 C. 85. Cited. 69 C. 78. History and nature of distribution. Id., 611; 72 C. 153; 75 C. 33. Estate must be before court in orderly way; if administrator is dead a successor must be appointed. 70 C. 377. Acceptance of mutual distribution does not oust court of jurisdiction to adjudicate on administration account. 72 C. 559. Informal distribution of personalty; rights of creditors. 75 C. 33. Parties may make any distribution they can mutually agree upon. Id.; 86 C. 471; 89 C. 427; 104 C. 104. Distribution relates back to death. 75 C. 598; 81 C. 442. Long acquiescence in division may cause it to be upheld. 75 C. 598; 88 C. 686; 91 C. 12; but see 80 C. 363. Distribution not source of title. 78 C. 485; 89 C. 427; 91 C. 12; but see 75 C. 40. Distribution will not be construed to impute irregularities to court and distributors. 80 C. 371. Stock may be distributed in fractional parts. 81 C. 95. Heir not included who goes into possession; he may claim adversely. 90 C. 562. All parties interested must join in a mutual distribution. 104 C. 104. Cited. 111 C. 591; 137 C. 610.

Cited. 13 CA 45.

Cited. 40 CS 484.



Section 45a-434 - (Formerly Sec. 45-272a). Division of estate among joint devisees or legatees.

(a) When a testator orders an estate to be divided among two or more devisees or legatees without appointing any person to divide it, or if he appoints persons to divide it who refuse or are unable to do so, or when in any will any estate or interest has been given to two or more persons jointly, and the same is susceptible of a division, the executor or other fiduciary charged with the administration of the estate shall make the division, provided the court before which such will was proved may, in its discretion, during the settlement of the estate of the testator, on its own motion or on the request of anyone interested, appoint three disinterested persons to make the division. Such division shall, when accepted by the court, be binding on all persons interested.

(b) If the devisees, legatees or heirs are legally capable of acting and make a division in writing, in the manner provided for the division of an intestate estate, such division shall be valid.

(c) Whenever there has been a contest with respect to the validity, admissibility to probate or construction of a will, if all persons interested in the estate, including persons interested as contestants or fiduciaries acting on behalf of a contestant, make and file in the court an agreement as to the division of the estate, in writing, executed and acknowledged in the same manner as provided for conveyances of land in section 47-5, such agreement shall be a valid division of the estate if approved by the Court of Probate. Any such fiduciary may petition the court of probate which appointed him for permission to enter into such an agreement. The court of probate may grant such petition or may deny such petition. Such petition shall not be denied unless a hearing has been held thereon for which the court shall make such order of notice as it deems reasonable. Any such contested estate which is settled by such an agreement shall be subject to the tax imposed under chapter 216, which shall be imposed on the basis of the disposition provided for in whatever will or codicil, if any, is admitted to probate after such agreement or if no will or codicil is admitted to probate, then on the basis of the dispositions provided for under the laws of intestacy.

(1949 Rev., S. 6970; P.A. 77-417, S. 1; P.A. 80-476, S. 320; P.A. 81-472, S. 81, 159; P.A. 10-32, S. 134.)

History: P.A. 77-417 added provisions re agreements on division of estates in cases where will has been contested; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 81-472 made technical changes; Sec. 45-182 transferred to Sec. 45-272a in 1981; Sec. 45-272a transferred to Sec. 45a-434 in 1991; P.A. 10-32 made technical changes in Subsec. (c), effective May 10, 2010.

Distribution cannot be made by distributors appointed by heirs and devisees. 3 D. 260. Preceding case distinguished in 17 C. 354. Distribution can be made of a piece of land the north half of which was devised to one and the south half to another. 7 C. 21. Court of probate has no jurisdiction to approve distribution made by parties appointed by will. 8 C. 412. No distributors necessary where estate is all in money. 16 C. 317. Distribution cannot be set aside in equity. 24 C. 246. Distributions to be liberally construed. 31 C. 588. Distributors should make a reappraisal if necessary, before distribution. 42 C. 346. Superior court has no power to make or order distribution to be made. 46 C. 179. Court and distributors must recognize conditions and burdens attached to division by testator. 64 C. 53. Distribution as relating back to death of testator. 65 C. 510. Proceeds of sale of real estate treated as land would have been. 66 C. 410; 82 C. 308. Distributors’ duties; cannot pass on validity of claims. 68 C. 84. Cited. 69 C. 78. Power of court to determine distributees. 71 C. 128; 72 C. 322. Treatment of fire insurance money where fire occurs after testator’s death. Id., 29. Court may order partial distribution. 73 C. 56. When a person appointed in will makes only partial distribution court may appoint distributors to complete it. 74 C. 131. No occasion for distribution if only one devisee. 77 C. 378. Distribution not source of title. 78 C. 485; 87 C. 85. Distribution to “heirs” of deceased person void. 78 C. 485; 80 C. 363; 83 C. 346; 84 C. 323. Distribution of stock in fractional parts. 81 C. 95. Any division joined in by all distributees constitutes valid distribution. 86 C. 471; 89 C. 427; 104 C. 103. Division may be executed by majority of the disinterested persons, provided all three had notice of meeting and opportunity to be present. 111 C. 591. Statute does not apply if testator appoints someone to make the division. 117 C. 374. Cited. 121 C. 112.

Annotation to former section 45-272a:

Cited. 2 CA 729.



Section 45a-435 - (Formerly Sec. 45-272b). Personal property that may be set out to spouse from insolvent estate.

When the personal property of the deceased, exclusive of household goods exempt from execution, is not sufficient for the payment of his or her debts, the Court of Probate shall set out such household goods and may set out any other exempt property to the surviving spouse.

(1949 Rev., S. 7034; P.A. 74-91, S. 2; P.A. 80-476, S. 321.)

History: P.A. 74-91 substituted “surviving spouse” for references to widows; P.A. 80-476 substituted “property” for “estate” and rephrased provisions; Sec. 45-251 transferred to Sec. 45-272b in 1981; Sec. 45-272b transferred to Sec. 45a-435 in 1991.



Section 45a-436 - (Formerly Sec. 45-273a). Succession upon death of spouse. Statutory share.

(a) On the death of a spouse, the surviving spouse may elect, as provided in subsection (c) of this section, to take a statutory share of the real and personal property passing under the will of the deceased spouse. The “statutory share” means a life estate of one-third in value of all the property passing under the will, real and personal, legally or equitably owned by the deceased spouse at the time of his or her death, after the payment of all debts and charges against the estate. The right to such third shall not be defeated by any disposition of the property by will to other parties.

(b) If the deceased spouse has by will devised or bequeathed a portion of his or her property to his or her surviving spouse, such provision shall be taken to be in lieu of the statutory share unless the contrary is expressly stated in the will or clearly appears therein; but, in any such case, the surviving spouse may elect to take the statutory share in lieu of the provision of the will.

(c) The surviving spouse, or the conservator or guardian of the estate of the surviving spouse, with the approval, after notice and hearing, of the Probate Court by which such conservator or guardian was appointed, shall, not later than one hundred fifty days after the mailing of the decree admitting the will to probate, file a notice, in writing, of his or her intention to take the statutory share with the Probate Court before which the estate is in settlement, and if such notice is not so filed, the surviving spouse shall be barred of such statutory share.

(d) If the Probate Court has allowed a support allowance under section 45a-320 from the deceased spouse’s estate for support of the surviving spouse and for the support of his or her family, the surviving spouse shall not take his or her statutory share until the expiration of the time for which the support allowance is made.

(e) The statutory share shall be set out by the fiduciary charged with the administration of the estate or, in the discretion of the Probate Court on its own motion or on application by any interested person, by distributors appointed by the Probate Court. The statutory share may consist of personal property or real property, or both, according to the judgment of the fiduciary or distributors.

(f) The provisions of this section with regard to the statutory share of the surviving spouse in the property of the deceased spouse shall not apply to any case in which, by written contract made before or after marriage, either party has received from the other what was intended as a provision in lieu of the statutory share.

(g) A surviving spouse shall not be entitled to a statutory share, as provided in subsection (a) of this section, or an intestate share, as provided in section 45a-437, in the property of the other if such surviving spouse, without sufficient cause, abandoned the other and continued such abandonment to the time of the other’s death.

(h) The provisions of this section shall apply to estates of all persons dying on or after July 1, 1985.

(1949 Rev., S. 7309; 1949, 1951, 1955, S. 3002d; 1961, P.A. 64; 1963, P.A. 325; 1969, P.A. 233, S. 1; P.A. 73-36, S. 1, 2; P.A. 76-435, S. 61, 82; P.A. 78-199, S. 2; P.A. 80-476, S. 322; P.A. 85-332, S. 1, 2; P.A. 87-384, S. 33; P.A. 89-56, S. 1; P.A. 90-45, S. 5; 90-146, S. 9; P.A. 98-219, S. 27; P.A. 13-81, S. 6.)

History: 1961 act authorized one-third life use share to be set out by fiduciary charged with administration of estate and described setting out by distributors as “in the discretion of the probate court on its own motion or upon application by any interested person”; 1963 act clarified provisions with specific references to surviving spouse and conservator or guardian of estate; 1969 act replaced remaining references to “wife”, i.e. widow, with references to surviving spouse; P.A. 73-36 replaced previous provisions whereby if no will exists, survivor is to take (1) one-third share absolutely, or (2) if no children, total estate to $5,000 and one-third of remainder, or (3) if no children or parents, total estate absolutely, with new provisions, applicable to estates of all persons dying on or after January 1, 1974; P.A. 76-435 added Subsec. (b) re applicability of provisions; P.A. 78-199 added Subsec. (c) including children born out of wedlock as “issue”; Sec. 46-12 transferred to Sec. 45-273a in 1979; P.A. 80-476 divided former Subsec. (a) into Subsecs. (a) and (b), relettering former Subsecs. (b) and (c) accordingly and made minor changes in wording; P.A. 85-332 amended Subsec. (b) increasing share of surviving spouse of intestate estate from the first $50,000 to the first $100,000 and made provisions of section applicable to estates of all persons dying on or after July 1, 1985; P.A. 87-384 deleted “within two months after the expiration of the time limited for the exhibition of claims against the estate” and substituted “not later than two hundred ten days from the date of appointment of the first fiduciary”; P.A. 89-56 amended Subsec. (a) to delete provision which barred either party being entitled to such statutory share if such party without sufficient cause abandoned the other and continued such abandonment to the other’s death and added a new Subsec. (c) re the bar on entitlement by a surviving husband or wife to an elective or intestate share if such surviving spouse has abandoned the other, and relettered former Subsecs. (c) and (d) accordingly; P.A. 90-45 reduced the time period for filing notice of intent to take the statutory share from 210 to 150 days from the appointment of the first fiduciary; P.A. 90-146 revised section by defining “statutory share” and removing provisions re distribution of property to surviving spouse if there is no will; Sec. 45-273a transferred to Sec. 45a-436 in 1991; P.A. 98-219 amended Subsec. (c) by deleting “public” before “notice”; P.A. 13-81 substituted “Probate Court” for “court of probate”, amended Subsec. (c) to require notice of intent to take statutory share to be filed not later than 150 days after mailing of decree admitting will to probate, rather than 150 days from date of appointment of first fiduciary, and made a technical change in Subsec. (g).



Section 45a-437 - Intestate succession. Distribution to spouse.

(a) If there is no will, or if any part of the property, real or personal, legally or equitably owned by the decedent at the time of his or her death, is not effectively disposed of by the will or codicil of the decedent, the portion of the intestate estate of the decedent, determined after payment of any support allowance from principal pursuant to section 45a-320, which the surviving spouse shall take is:

(1) If there is no surviving issue or parent of the decedent, the entire intestate estate absolutely;

(2) If there is no surviving issue of the decedent but the decedent is survived by a parent or parents, the first one hundred thousand dollars plus three-quarters of the balance of the intestate estate absolutely;

(3) If there are surviving issue of the decedent all of whom are also issue of the surviving spouse, the first one hundred thousand dollars plus one-half of the balance of the intestate estate absolutely;

(4) If there are surviving issue of the decedent one or more of whom are not issue of the surviving spouse, one-half of the intestate estate absolutely.

(b) For the purposes of this section issue shall include children born out of wedlock and the issue of such children who qualify for inheritance under the provisions of section 45a-438.

(P.A. 90-146, S. 10; P.A. 92-118, S. 4.)

History: P.A. 92-118 changed reference to “45a-437” to “45a-438”.

See Sec. 45a-436(g) re intestate share of surviving spouse who, without sufficient cause, abandoned the other and continued such abandonment to the time of the other’s death.

Cited. 34 CA 579.

Subsec. (a):

Subdiv. (4) cited. 238 C. 839.



Section 45a-438 - (Formerly Sec. 45-274). Distribution to children. Children born out of wedlock may inherit.

(a) After distribution has been made of the intestate estate to the surviving spouse in accordance with section 45a-437, all the residue of the real and personal estate shall be distributed in equal proportions, according to its value at the time of distribution, among the children, including children born after the death of the decedent, as provided in subsection (a) of section 45a-785, and the legal representatives of any of them who may be dead, except that children or other descendants who receive estate by advancement of the intestate in the intestate’s lifetime shall themselves or their representatives have only so much of the estate as will, together with such advancement, make their share equal to what they would have been entitled to receive had no such advancement been made.

(b) Except as provided in section 45a-731, for purposes of intestate succession by, through or from a person, an individual is the child of his genetic parents, regardless of marital status of such parents. With respect to a child born out of wedlock, the father of a child born out of wedlock shall be considered a parent if (1) the father and mother have married after the child’s birth, or (2) the father has been adjudicated the father of the child by a court of competent jurisdiction, or (3) the father has acknowledged under oath in writing that he is the father of the child, or (4) after the death of either the father or the child, paternity has been established by the Probate Court by clear and convincing evidence that the father has acknowledged in writing that he is the father of the child and has openly treated the child as his.

(c) For the purposes of this section legal representatives shall include legal representatives of children born out of wedlock, provided any such child qualifies for inheritance under subsection (b) of this section.

(1949 Rev., S. 7058; P.A. 78-199, S. 1; P.A. 90-146, S. 11; P.A. 91-109, S. 1; P.A. 95-316, S. 5; P.A. 96-180, S. 159, 166; P.A. 13-301, S. 7.)

History: P.A. 78-199 designated previous provisions as Subsecs. (a) and (b) (1) and added Subsecs. (b)(2) and (c) re children born out of wedlock; P.A. 90-146 made technical revisions in Subsec. (a); Sec. 45-274 transferred to Sec. 45a-438 in 1991; P.A. 91-109 amended Subsec. (b) to permit inheritance by child born out of wedlock from father if paternity is established by the probate court, after death of the father or the child, by clear and convincing evidence that father has acknowledged in writing that he is the father of the child and has openly treated the child as his; P.A. 95-316 replaced former Subsec. (b) re children born before marriage and inheritance by children born out of wedlock with new Subsec. (b) which stated that except as provided in Sec. 45a-731, an individual is the child of his genetic parents regardless of their marital status, and set out when the father of a child born out of wedlock shall be considered a parent, and made technical changes in Subsec. (a) and (c); P.A. 96-180 made technical change in Subsec. (b), effective June 3, 1996; P.A. 13-301 amended Subsec. (a) by adding “including children born after the death of the decedent, as provided in subsection (a) of section 45a-785,”.



Section 45a-438a - (Formerly Sec. 45-275). Distribution of intestate estate of minor.

Section 45a-438a is repealed.

(1949 Rev., S. 7059; P.A. 80-476, S. 323; P.A. 96-202, S. 13.)



Section 45a-438b - Distribution of intestate estate of child to father where paternity established after death.

For the purposes of this chapter, the father of a child born out of wedlock shall be considered a parent, provided paternity is established (1) prior to the death of such father by a court of competent jurisdiction or (2) after the death of such father by the Probate Court, provided paternity established after death is ineffective to qualify the father or his kindred to inherit from or through the child unless it is demonstrated by clear and convincing evidence that the father has acknowledged in writing that he is the father of the child and has openly treated the child as his.

(P.A. 91-109, S. 2.)



Section 45a-439 - (Formerly Sec. 45-276). Distribution when there are no children or representatives of them.

(a)(1) If there are no children or any legal representatives of them, then, after the portion of the husband or wife, if any, is distributed or set out, the residue of the estate shall be distributed equally to the parent or parents of the intestate, provided no parent who has abandoned a minor child and continued such abandonment until the time of death of such child, shall be entitled to share in the estate of such child or be deemed a parent for the purposes of subdivisions (2) to (4), inclusive, of this subsection. (2) If there is no parent, the residue of the estate shall be distributed equally to the brothers and sisters of the intestate and those who legally represent them. (3) If there is no parent or brothers and sisters or those who legally represent them, the residue of the estate shall be distributed equally to the next of kin in equal degree. No representatives shall be admitted among collaterals after the representatives of brothers and sisters. (4) If there is no next of kin, then the residue of the estate shall be distributed equally to the stepchildren and those who legally represent them.

(b) When any will executed prior to January 1, 1902, fails for any reason to dispose of the whole or any part of the estate of the testator, and such estate becomes intestate, the same shall be distributed in accordance with the statutes of distribution in force at the time such will was executed.

(c) Real property subject to the life use of husband or wife, remaining undivided at the expiration of such life use, shall be distributed in the same manner by the same or other distributors, or the same may be distributed during the continuance of such life interest and subject thereto.

(d) In ascertaining the next of kin in all cases, the rule of the civil law shall be used.

(e) Relatives of the half blood shall take the same share under this section that they would take if they were of the whole blood.

(1949 Rev., S. 7060; P.A. 80-476, S. 324; P.A. 87-239; 87-355, S. 1; P.A. 91-64.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 87-239 amended Subsec. (a) by eliminating references to relatives of the whole and half blood and added Subsec. (e) providing “relatives of the half blood shall take the same share under this section that they would take if they were of the whole blood”; P.A. 87-355 amended Subsec. (a) by adding provision allowing distribution of estate residue to stepchildren and their legal representatives in cases where there is no next of kin; Sec. 45-276 transferred to Sec. 45a-439 in 1991; P.A. 91-64 amended Subsec. (a) by adding provision that no parent who abandoned a minor child and continued such abandonment until the death of such child shall be entitled to share in estate of such child or be deemed a parent for the purposes of Subsec. (a)(2) to (4), inclusive.

See Sec. 45a-436 re survivor’s succession upon death of spouse, election against will and intestate succession.

See Sec. 46b-172(a) re establishment of paternity by acknowledgment.

See Sec. 46b-216 re support of surviving spouse by heirs.

Illegitimate children from same mother may inherit from each other. 2 R. 281. Prior to 1784 half-blood equally entitled to ancestral estate. 2 D. 112. “Next of kin” determined by rules of civil law. 3 D. 212. Law of domicile governs distribution of personal estate. 9 C. 199; 16 C. 133; 21 C. 582. Nephews and nieces take per stirpes. 25 C. 391. Real estate bought with avails of ancestral estate is not ancestral estate. 28 C. 339; 40 C. 449. Ancestor means one from whom estate immediately descended. 37 C. 405; 46 C. 123. Even former statute gave parent no right to inherit ancestral real estate. 38 C. 407; 58 C. 209. Illegitimate children are heirs through their mother of collateral kindred. 42 C. 509. Aliens take personal property under statute of distribution. 51 C. 439. Cited. 64 C. 54. Heirs tracing descent through aliens are not excluded. Id., 292. “Representatives” means lineal descendants taking per stirpes. 65 C. 89. Cited. 70 C. 211. Former provisions as to ancestral estate construed. 77 C. 310; 81 C. 171; 91 C. 12. Legitimacy of children under laws of state of parents’ domicile at time of their birth is recognized here unless public policy or some positive law is violated. 90 C. 166. “Heirs at law” presumptively means those entitled to inherit under statute of distributions. 100 C. 335. Grandchildren of deceased brothers and sisters come within phrase “those who legally represent them”. 115 C. 239. Former statute cited. Id., 273. Cited. 120 C. 108. Limitation of representation among collaterals to “brothers and sisters” means brothers and sisters of intestate, not brothers and sisters of surviving aunt. 160 C. 463. Cited. 174 C. 482. Cited. 194 C. 635. Cited. 213 C. 637.

Cited. 7 CS 235; 10 CS 507; 22 CS 123; 26 CS 63. Cited. 31 CS 271.

Subsec. (a):

Subdiv. (1): Under current provisions of section right of parent to inherit from deceased minor child unaffected by parent’s abandonment or neglect. 211 C. 121.



Section 45a-440 - (Formerly Sec. 45-287). Simultaneous death; disposition of property.

(a) When no sufficient evidence of survivorship. When the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if he had survived, except as provided otherwise in this section.

(b) Successive beneficiaries. When two or more beneficiaries are designated to take successively by reason of survivorship under another person’s disposition of property and there is no sufficient evidence that such beneficiaries have died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal portions as there are successive beneficiaries and such portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.

(c) Joint tenants. When there is no sufficient evidence that two joint tenants have died otherwise than simultaneously, the property so held shall be distributed one-half as if one had survived and one-half as if the other had survived. If there are more than two joint tenants and all of them have so died, the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.

(d) Life or accident insurance. When the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.

(e) Applicability. This section shall not apply to the distribution of the property of a person who died before October 1, 1943, and shall not apply in the case of wills, living trusts, deeds or contracts of insurance wherein provision had been made for distribution of property otherwise than as provided by this section.

(1949 Rev., S. 7070.)

History: Sec. 45-287 transferred to Sec. 45a-440 in 1991.

Cited. 16 CS 442. Proceeds paid to estate of beneficiary who died in a common disaster with insured may be recovered by estate of insured. 20 CS 355.



Section 45a-440a - (Formerly Sec. 45-287a). When deaths of husband and wife presumed simultaneous.

It shall be presumed that the deaths of husband and wife were simultaneous when there is no evidence to indicate the priority of death of either.

(1949 Rev., S. 7048.)

History: Sec. 45-261 transferred to Sec. 45-287a in 1981; Sec. 45-287a transferred to Sec. 45a-440a in 1991.

See Sec. 45a-440 re disposition of property in cases involving simultaneous death.

Where husband and wife perish in same disaster and there is no conclusive evidence who died first, method provided for distribution in statute will apply. 16 CS 441.



Section 45a-441 - (Formerly Sec. 45-276a). Death of devisee or legatee.

When a devisee or legatee, being a child, stepchild, grandchild, brother or sister of the testator, dies before him, and no provision has been made in the will for such contingency, the issue of such devisee or legatee shall take the estate so devised or bequeathed.

(1949 Rev., S. 6954; P.A. 87-355, S. 2.)

History: Sec. 45-176 transferred to Sec. 45-276a in 1981; P.A. 87-355 applied provisions to stepchildren; Sec. 45-276a transferred to Sec. 45a-441 in 1991.

Cited. 65 C. 41. Creates in effect a gift to the legatee and to his issue in case he dies before testator. 74 C. 144. “Brother” includes half-brother. 79 C. 563. Section applies though will republished after death of legatee. 88 C. 406. Cited. 93 C. 76. Applies to gifts to a class, but will not avail where decedent died before will was made and so never became a member of the class. 97 C. 438. Cited. 124 C. 584; 127 C. 9; 159 C. 35.

Statute extended to cover situation where a brother of the testator died before the will was executed; the legacies were distributed per stirpes. 11 CS 133.

Annotation to present section:

Cited. 218 C. 220.

Statute is intended to prevent unintended disinheritance and intestacy, is remedial and should be read liberally and therefore, in this case, allows heirs of deceased beneficiary to inherit even where will named beneficiary “if she survives me” because will contained no contingent provisions for share of estate in the event of beneficiary’s death. 93 CA 432.



Section 45a-442 - (Formerly Sec. 45-276b). Lapsed devises of real property.

When a specific devise of real property in any will executed after October 1, 1947, is void or lapses or for any other reason fails to take effect, the real property so devised, except as provided in section 45a-441, in the absence of any provision in the will for such contingency, shall pass under and be disposed of by the residuary clause in the will.

(1949 Rev., S. 6955; P.A. 80-476, S. 325.)

History: P.A. 80-476 substituted “real property” for “real estate”; Sec. 45-177 transferred to Sec. 45-276b in 1981; Sec. 45-276b transferred to Sec. 45a-442 in 1991.



Section 45a-443 - (Formerly Sec. 45-285). Shares may be set out in real or personal property.

After the share or interest of the husband or wife has been distributed and set out, in the distribution of any estate, the share or interest of any distributee of the estate may be distributed and set out to such distributee in real or personal property, or both.

(1949 Rev., S. 7068; P.A. 80-476, S. 326.)

History: P.A. 80-476 substituted “personal property” for “personal estate” and made other minor changes; Sec. 45-285 transferred to Sec. 45a-443 in 1991.



Section 45a-444 - (Formerly Sec. 45-282). Distribution of real property held by different titles.

When different parcels of real property have descended to the same persons as heirs of different intestates or have been devised to the same devisees by different testators, the court of probate having jurisdiction of the several estates of such deceased persons may cause such real property to be distributed among such joint owners by distributors appointed for that purpose, in the same manner as though the whole of such real property were held under one and the same title. Such distribution, when accepted by the court, shall be valid.

(1949 Rev., S. 7065; P.A. 80-476, S. 327.)

History: P.A. 80-476 substituted “real property” for “real estate” and made minor changes in wording; Sec. 45-282 transferred to Sec. 45a-444 in 1991.



Section 45a-445 - (Formerly Sec. 45-283). Distribution of proceeds of deceased minor’s real property.

The proceeds of the real property of any minor sold under an order or decree of any court empowered to order such sale and any investment of such proceeds which have not been expended for such minor according to law shall, in case of his decease, be distributed as such real property would have been if unsold.

(1949 Rev., S. 7066; P.A. 80-476, S. 328.)

History: P.A. 80-476 rephrased provisions and substituted “real property” for “real estate”; Sec. 45-283 transferred to Sec. 45a-445 in 1991.



Section 45a-446 - (Formerly Sec. 45-277). Distribution when heir, legatee or distributee is presumed to be dead. Liability of fiduciary.

(a) If, at any hearing before a court of probate on an application for an order for the distribution of the estate or for the payment of legacies provided for in the will of a deceased person whose estate is in process of settlement in the court, it is found by the court that any person who if living would be an heir at law of such decedent, or a legatee or distributee under such will, has been absent from his home and unheard of for a period of seven years or more next prior to the date of the death of the decedent and until the date of such hearing, the court shall find as a presumptive fact that such person died prior to the death of the decedent whose estate is in settlement, and shall order such distribution of the estate or payment of such legacies as would have been made if such person was known to have died prior to the death of the decedent whose estate is in settlement.

(b) After such administration and distribution, the fiduciary shall not be liable to the person so presumed to be dead in any action for the recovery of the estate.

(1949 Rev., S. 7061; P.A. 80-476, S. 329; P.A. 94-79, S. 2.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-277 transferred to Sec. 45a-446 in 1991; P.A. 94-79 deleted former Subsec. (b) that had required a person entitled to receive a legacy or distribution pursuant to Subsec. (a) to post a surety bond in the event the person presumed to be dead reappears and demands the amount paid or distributed, provided that the legacy or amount to be distributed be placed at interest if such person fails to post a bond with the interest paid annually to the person entitled to receive such estate, and prohibited the payment or distribution without the required security until five years after the death of the person whose estate is in settlement and replaced Subsec. (c) re liability of the fiduciary, distributee and legatee to the person presumed to be dead and to his executors, administrators, heirs or assigns with new Subsec. (b) re liability of the fiduciary to the person presumed to be dead in any action for the recovery of the estate.

Heir taking under this statute may plead statute of limitations to suit to recover brought by missing heir. 90 C. 569.

Superior court cannot determine heirs and distributees, only probate court may. 7 CS 106.



Section 45a-447 - (Formerly Sec. 45-279). Person adjudged or determined to be guilty of killing another ineligible to inherit from or receive property or insurance or annuity proceeds as beneficiary of victim. Action in Superior Court re guilt.

(a)(1) A person finally adjudged guilty, either as the principal or accessory, of any crime under section 53a-54a, 53a-54b, 53a-54c, 53a-54d, 53a-55 or 53a-55a, or in any other jurisdiction, of any crime, the essential elements of which are substantially similar to such crimes, or a person determined to be guilty under any of said sections pursuant to this subdivision, shall not inherit or receive any part of the estate of (A) the deceased, whether under the provisions of any act relating to intestate succession, or as devisee or legatee, or otherwise under the will of the deceased, or receive any property as beneficiary or survivor of the deceased, or (B) any other person when such homicide or death terminated an intermediate estate, or hastened the time of enjoyment. For the purposes of this subdivision, an interested person may bring an action in the Superior Court for a determination, by a preponderance of the evidence, that an heir, devisee, legatee or beneficiary of the deceased who has predeceased the interested person would have been adjudged guilty, either as the principal or accessory, under section 53a-54a, 53a-54b, 53a-54c, 53a-54d, 53a-55 or 53a-55a had the heir, devisee, legatee or beneficiary survived.

(2) With respect to inheritance under the will of the deceased, or rights to property as heir, devisee, legatee or beneficiary of the deceased, the person whose participation in the estate of another or whose right to property as such heir, devisee, legatee or beneficiary is so prevented under the provisions of this section shall be considered to have predeceased the person killed.

(3) With respect to property owned in joint tenancy with rights of survivorship with the deceased, such final adjudication as guilty shall be a severance of the joint tenancy, and shall convert the joint tenancy into a tenancy in common as to the person so adjudged and the deceased but not as to any remaining joint tenant or tenants, such severance being effective as of the time such adjudication of guilty becomes final. When such jointly owned property is real property, a certified copy of the final adjudication as guilty shall be recorded by the fiduciary of the deceased’s estate, or may be recorded by any other interested party in the land records of the town where such real property is situated.

(b) In all other cases where a defendant has been convicted of killing another person, the right of such defendant to inherit or take any part of the estate of the person killed or to inherit or take any estate as to which such homicide terminated an intermediate estate, or hastened the time of enjoyment, or to take any property as beneficiary or survivor of the deceased shall be determined by the common law, including equity.

(c) (1) A named beneficiary of a life insurance policy or annuity who intentionally causes the death of the person upon whose life the policy is issued or the annuitant, is not entitled to any benefit under the policy or annuity, and the policy or annuity becomes payable as though such beneficiary had predeceased the decedent.

(2) (A) A conviction under section 53a-54a, 53a-54b, 53a-54c, 53a-54d, 53a-55 or 53a-55a, or a determination pursuant to subparagraph (B) of this subdivision that a named beneficiary would have been found guilty under any of said sections had the named beneficiary survived, shall be conclusive for the purposes of this subsection.

(B) For the purposes of this subsection, an interested person may bring an action in the Superior Court for a determination, by a preponderance of the evidence, that a named beneficiary who has predeceased the interested person would have been found guilty under section 53a-54a, 53a-54b, 53a-54c, 53a-54d, 53a-55 or 53a-55a had the named beneficiary survived.

(C) In the absence of such a conviction or determination, the Superior Court may determine by the common law, including equity, whether the named beneficiary is entitled to any benefit under the policy or annuity.

(D) In any proceeding brought under this subsection, the burden of proof shall be upon the person challenging the eligibility of the named beneficiary for benefits under a life insurance policy or annuity.

(3) Any insurance company making payment according to the terms of its policy or annuity is not liable for any additional payment by reason of this section unless it has received at its home office or principal address written notice of a claim under this section prior to such payment.

(1949 Rev., S. 7062; February, 1965, P.A. 514; 1967, P.A. 264, S. 1; 1971, P.A. 871, S. 118; P.A. 80-476, S. 330; P.A. 83-467; P.A. 85-523, S. 2, 9; P.A. 09-201, S. 1.)

History: 1965 act rephrased existing provisions and added Subsec. (b); 1967 act added provisions re rights to property; 1971 act deleted references to “degrees” of murder, i.e. first and second; P.A. 80-476 rephrased provisions and substituted “real property” for “real estate” and “fiduciary” for “executor or administrator”; P.A. 83-467 added Subsec. (c) re distribution of benefits of annuity or life insurance to named beneficiary who intentionally causes death of insured; P.A. 85-523 deleted “murder” and prohibited inheritance by person guilty of any crime under Sec. 53a-54a or 53a-54b, or in any other jurisdiction, of any crime the essential elements of which are substantially similar, and added references to right of heirs, devisees and legatees; Sec. 45-279 transferred to Sec. 45a-447 in 1991; P.A. 09-201 inserted Subdiv. designators (1) to (3) in Subsec. (a) and Subpara. designators (A) to (D) in Subsec. (c)(2), referenced Secs. 53a-54c, 53a-54d, 53a-55 and 53a-55a in Subsec. (a)(1), amended Subsecs. (a)(1) and (c)(2) to allow interested person to bring an action in Superior Court for determination that person who predeceased the interested person would have been adjudged guilty under any enumerated section, and made technical changes.

Does not preclude a felonious killer of his benefactor from succeeding to her property, whether by will or under the succession statute, unless he has been convicted of either first or second degree murder. 139 C. 491.

Murder does not include manslaughter. 17 CS 373.

Subsec. (a):

Cited. 211 C. 121.

Subsec. (b):

Cited. 211 C. 121.

Subsec. (c):

Subdiv. (1) cited. 211 C. 121. Subdiv. (2) cited. Id.



Section 45a-448 - (Formerly Sec. 45-280). Distribution of damages for causing death.

(a) All damages recovered for injuries resulting in death, which death occurred before October 1, 1961, after payment of the costs and expenses of suit, all expenses of last illness and all funeral bills, the expenses of administration and such amount for the support of the surviving spouse or family of the deceased during the settlement of the estate as the Court of Probate may allow, shall be distributed in accordance with the law concerning the distribution of intestate personal estate.

(b) All damages recovered for injuries resulting in death, which death occurred on or after October 1, 1961, after payment of the costs and expenses of suit, all expenses of last illness and all funeral bills, the expenses of administration and claims against the estate and such amount for the support of the surviving spouse or family of the deceased during the settlement of the estate as the Court of Probate may allow, shall be distributed as personal estate in accordance with the last will and testament of the deceased if there is one or, if not, in accordance with the law concerning the distribution of intestate personal estate. Such damages shall not be subject to taxation under the provisions of chapter 216.

(1949 Rev., S. 7063; 1955, S. 2947d; 1961, P.A. 68; 458; 1969, P.A. 581, S. 1; P.A. 80-476, S. 331.)

History: 1961 acts specified distribution “as personal estate in accordance with the last will and testament of the deceased if there is one”, and clearly distinguished between cases where death occurred before October 1, 1961, and cases where death occurred after that date; 1969 act required payment of claims against estate before recovered damages are distributed as personal estate and specified that damages are not subject to taxation under Ch. 216; P.A. 80-476 divided section into Subsecs. and made minor change in wording; Sec. 45-280 transferred to Sec. 45a-448 in 1991.

In absence of averments to contrary, always presumed, if there is no widow or husband, or lineal descendants, that there are heirs to whom distribution can be made. 64 C. 487. Complaint not insufficient if there is no allegation that deceased left heirs. 69 C. 284. When death instantaneous, personal representatives not limited to recovery of nominal damages. 72 C. 623; 73 C. 616. Contributory negligence of persons entitled to receive damages will not bar recovery. 78 C. 284. What elements of damage recoverable. 103 C. 529; 108 C. 647; 132 C. 467. Fact that heirs taking under this statute were defendants who caused death is immaterial. 108 C. 647. Reimbursement of employer for workmen’s compensation paid to decedent’s dependents. 116 C. 95. Former statute cited. 122 C. 90. Cited. 135 C. 252. Administrator holds fund as a trust to meet charges to which statute explicitly subjects it. Creditors other than those expressly mentioned in statute are precluded from asserting claims against fund. 137 C. 604. Cited. 144 C. 659. Such damages do not become general assets of the estate but can only be used to meet the charges to which this section subjects them. 147 C. 233. Cited. 153 C. 362.

Cited. 1 CS 136.

Subsec. (b):

Cited. 187 C. 53. Cited. 203 C. 187. Cited. 211 C. 121.



Section 45a-449 - (Formerly Sec. 45-278). Property due person residing outside United States.

When it appears that a legatee, distributee, cestui or beneficiary not residing within the territorial limits of the United States of America or any territory or possession thereof would not have the benefit or use or control of property due him or that special circumstances make it desirable that delivery to him be deferred, any court of probate may in its discretion order: (1) That such legacy or distributive share be paid in whole or in part, to the executor, administrator, trustee or interested party for use by him in the purchase of goods such as food, clothing, medicine and the necessities of life to be sent to such legatee, distributee, cestui or beneficiary and that thereafter the executor, administrator, trustee or interested person account to the court indicating the purchase of such goods and forwarding the receipt for the same sent by said legatee, distributee, cestui or beneficiary; or (2) that such property be converted into available funds and paid to the State Treasurer, to be invested by him at his discretion and, together with any proceeds thereof, to be held subject to such further order as such court may enter, provided the reasonable fees, as allowed by such court, of the attorney for any such legatee, distributee, cestui or beneficiary whose funds are payable to the State Treasurer hereunder shall be considered a lien thereon and shall be paid by the fiduciary having such funds in charge to such attorney prior to payment to the State Treasurer.

(1951, 1953, S. 2946d; 1967, P.A. 781.)

History: 1967 act added provisions designated as Subdiv. (1) re payments to executor, administrator, etc. for use in purchase of food, clothing, medicine etc.; Sec. 45-278 transferred to Sec. 45a-449 in 1991.

Cited. 153 C. 545. In absence of finding or offer of proof of power of attorney appellant claimed was given him by Lithuanian legatee whose funds were held by state treasurer, order of probate court releasing funds to Lithuanian consul at request of legatee was affirmed. 156 C. 547.

Court held beneficiaries in Poland would have full use, benefit and control of inherited funds. 25 CS 187.



Section 45a-450 - (Formerly Sec. 45-286). Descent or distribution of real property to be recorded.

(a) When the real property of any deceased person, or any part thereof or interest therein, is devised or distributed or set out to the devisee or devisees, heir or heirs or spouse of such decedent or is legally divided by the voluntary act of all the persons interested therein or descends to the heir or heirs or spouse of such decedent, the fiduciary of the estate of such decedent shall, within one month thereafter, or, in case of descent to the heir or heirs or spouse of such decedent, within one month after the acceptance by the court of the final administration account of such fiduciary, procure from the judge, clerk or assistant clerk of the court of probate having jurisdiction of the settlement of the estate of such decedent, and cause to be recorded in the land records of each of the towns in which such real property is situated, a certificate signed by such judge, clerk or assistant clerk. Such certificate shall contain the name and place of residence of each person to whom such real property, or any portion thereof or interest therein, is distributed, set out or divided or descends, and a particular description of the estate, portion or interest distributed, set out or divided or descending to each person.

(b) Notwithstanding the provisions of subsection (a) of this section, a court of probate may, upon request of the fiduciary responsible for filing the account and after such notice and hearing as the court may order, issue a certificate as provided in said subsection prior to the acceptance of a final administration account if it finds that issuing such certificate is in the best interests of the parties in interest.

(c) If any fiduciary fails to perform the duties imposed upon him by the provisions of this section, he shall be fined not more than twenty-five dollars.

(1949 Rev., S. 7069; P.A. 77-15; P.A. 80-476, S. 332; P.A. 90-16.)

History: P.A. 77-15 deleted provision which set fee for making certificate of distribution at same rate as fee for copies of probate records and which specified that fees are to be paid as part of expenses of settling the estate; P.A. 80-476 divided section into Subsecs., substituted “property” for “estate”, “spouse” for “husband or wife” and “fiduciary” for “executor or administrator” and made other minor wording changes; P.A. 90-16 inserted new Subsec. (b) re issuance of certificate prior to acceptance of final account, relettering form Subsec. (b) as (c); Sec. 45-286 transferred to Sec. 45a-450 in 1991.

See Sec. 12-363 re duty of surviving joint tenant to obtain and record in land records a certificate concerning death of co-owner and payment of succession tax.

Cited. 13 CA 45.



Section 45a-451 - (Formerly Sec. 45-286a). Securing of interest of remainderman in personal property after life estate.

When a life estate in any personal property is given by will to one with remainder to another, and there is no trustee named for such property during the continuance of the life estate therein, the court of probate having jurisdiction of such will may order the executor to deliver such personal property to the person having the life estate upon his giving a probate bond. It shall be the duty of the person having the life estate thereupon to safely and properly keep such property to be delivered to the person entitled to receive it on the determination of the life estate therein. If such person fails to give bond as provided in this section, the court shall appoint a trustee for such property during the continuance of such life estate who shall give a probate bond. The annual expense of such trust shall be chargeable upon the annual income of such property.

(1949 Rev., S. 6971; P.A. 80-227, S. 17, 24; 80-476, S. 333.)

History: P.A. 80-227 required trustee to give probate bond, effective July 1, 1981; P.A. 80-476 rephrased provisions and substituted “property” for “estate”; Sec. 45-183 transferred to Sec. 45-286a in 1981; Sec. 45-286a transferred to Sec. 45a-451 in 1991.

At common law life tenant of personal property may be compelled to give security in case of real danger of loss or removal. 8 C. 363; 13 C. 46; 34 C. 178. This section applies to all life legatees. 44 C. 463. This section does not interfere with powers of courts of equity in similar cases. 53 C. 172. Will may direct otherwise. 57 C. 201. Bond covers trustee’s duties on termination of life estate. 60 C. 542. No other security or protection can be ordinarily required. Id., 541. Under what circumstances bond may be required. 65 C. 181, Id., 227; 69 C. 415; 71 C. 157. No bond can be required of a tenant in tail of personal property. 72 C 31. Life tenant may be restrained by injunction from using fund until bond given, where she has been wasting it. 80 C. 413. Statute applies to life tenant who is in effect a trustee. 91 C. 464. Bond is for protection of all persons interested in remainder, including persons entitled thereto through exercise of power of appointment given to life tenant. 124 C. 429. Statute does not apply to determinable fee; to obtain security in such case application should be made to court of equity having jurisdiction. 129 C. 353.



Section 45a-452 - (Formerly Sec. 45-287b). When property escheats to the state. Procedure.

When a probate court cannot identify or locate the person entitled to a distribution of property from an estate or trust being administered by it, or when a probate court determines that no person is entitled to any property on hand for distribution, the probate court shall order distribution of such property to the State Treasurer as abandoned property in accordance with the provisions of part III of chapter 32. A probate court shall cause reasonable efforts to be made to identify and locate the person entitled to the property for distribution before ordering distribution as abandoned property. Nothing in this section shall prevent a court of probate from approving an agreement pursuant to section 45a-434 provided all undetermined or missing distributees are represented by counsel and any such agreement is signed by such counsel.

(1949 Rev., S. 7078; 1961, P.A. 540, S. 26; P.A. 80-476, S. 334; P.A. 95-316, S. 12.)

History: 1961 act specified that when no owner of estate can be found estate shall be presumed abandoned; P.A. 80-476 restated provisions; Sec. 45-296 transferred to Sec. 45-287b in 1981; Sec. 45-287b transferred to Sec. 45a-452 in 1991; P.A. 95-316 entirely replaced former provisions with probate procedure re distribution of abandoned property to State Treasurer.

See Secs. 3-57a, 3-59a–3-64a re presumption of abandonment of property or ownership interest in business.

Cited. 141 C. 471.



Section 45a-458 - (Formerly Sec. 45-298a). Short title: Connecticut Uniform Disposition of Community Property Rights at Death Act.

Sections 45a-458 to 45a-466, inclusive, may be cited as the “Connecticut Uniform Disposition of Community Property Rights at Death Act”.

(P.A. 85-340, S. 1.)

History: Sec. 45-298a transferred to Sec. 45a-458 in 1991.



Section 45a-459 - (Formerly Sec. 45-298b). Application of chapter.

The provisions of sections 45a-458 to 45a-466, inclusive, shall apply to the disposition at death of the following property acquired by a married person:

(1) All personal property, wherever situated: (A) Which was acquired as, or became and remained, community property under the laws of another jurisdiction; or (B) all or the proportionate part of that property acquired with the rents, issues or income of, or the proceeds from or in exchange for, that community property; or (C) traceable to that community property;

(2) All or the proportionate part of any real property situated in this state which was acquired with the rents, issues or income of, or the proceeds from or in exchange for, property acquired as, or which became and remained, community property under the laws of another jurisdiction, or property traceable to that community property.

(P.A. 85-340, S. 2.)

History: Sec. 45-298b transferred to Sec. 45a-459 in 1991.



Section 45a-460 - (Formerly Sec. 45-298c). Rebuttable presumptions.

In determining the applicability of the provisions of sections 45a-458 to 45a-466, inclusive, to specific property, the following rebuttable presumptions apply:

(1) Property acquired during marriage by a spouse of the marriage while domiciled in a jurisdiction under whose laws property could then be acquired as community property is presumed to have been acquired as, or to have become and remained, property to which sections 45a-458 to 45a-466, inclusive, apply; and

(2) Real property situated in this state, and personal property wherever situated, acquired by a married person while domiciled in a jurisdiction under whose laws property could not then be acquired as community property, title to which was taken in a form which created rights of survivorship, is presumed not to be property to which sections 45a-458 to 45a-466, inclusive, apply.

(P.A. 85-340, S. 3.)

History: Sec. 45-298c transferred to Sec. 45a-460 in 1991.



Section 45a-461 - (Formerly Sec. 45-298d). Disposition of property at death.

Upon death of a married person, one-half of the property to which sections 45a-458 to 45a-466, inclusive, apply is the property of the surviving spouse and is not subject to testamentary disposition by the decedent or distribution under the laws of succession of this state. One-half of such property is the property of the decedent and is subject to testamentary disposition or distribution under the laws of succession of this state. With respect to property to which sections 45a-458 to 45a-466, inclusive, apply, the one-half of the property which is the property of the decedent is not subject to the right of the surviving spouse to elect against the will.

(P.A. 85-340, S. 4.)

History: Sec. 45-298d transferred to Sec. 45a-461 in 1991.



Section 45a-462 - (Formerly Sec. 45-298e). Perfection of title of surviving spouse.

If the title to any property to which sections 45a-458 to 45a-466, inclusive, apply was held by the decedent at the time of death, title to such property of the surviving spouse may be perfected by an order of the Probate Court or by execution of an instrument by the personal representative or the heirs or devisees of the decedent with the approval of the Probate Court. Neither the personal representative nor the probate court in which the estate of the decedent is being administered has a duty to discover or attempt to discover whether property held by the decedent is property to which sections 45a-458 to 45a-466, inclusive, apply, unless a written demand is made by the surviving spouse or the spouse’s successor in interest.

(P.A. 85-340, S. 5.)

History: Sec. 45-298e transferred to Sec. 45a-462 in 1991.



Section 45a-463 - (Formerly Sec. 45-298f). Perfection of title of personal representative, heir or devisee.

If the title to any property to which sections 45a-458 to 45a-466, inclusive, apply is held by the surviving spouse at the time of the decedent’s death, the personal representative or an heir or devisee of the decedent may institute an action to perfect title to the property. The personal representative has no fiduciary duty to discover or attempt to discover whether any property held by the surviving spouse is property to which sections 45a-458 to 45a-466, inclusive, apply unless a written demand is made by an heir, devisee or creditor of the decedent.

(P.A. 85-340, S. 6.)

History: Sec. 45-298f transferred to Sec. 45a-463 in 1991.



Section 45a-464 - (Formerly Sec. 45-298g). Security interest of purchaser for value or lender.

(a) If a surviving spouse has apparent title to property to which sections 45a-458 to 45a-466, inclusive, apply, a purchaser for value or a lender taking a security interest in the property takes his interest in the property free of any rights of the personal representative or an heir or devisee of the decedent.

(b) If a personal representative or an heir or devisee of the decedent has apparent title to property to which sections 45a-458 to 45a-466, inclusive, apply, a purchaser for value or a lender taking a security interest in the property takes his interest in the property free of any rights of the surviving spouse.

(c) A purchaser for value or a lender shall not be required to inquire whether a vendor or borrower acted properly.

(d) The proceeds of a sale or creation of a security interest shall be treated in the same manner as the property transferred to the purchaser for value or a lender.

(P.A. 85-340, S. 7.)

History: Sec. 45-298g transferred to Sec. 45a-464 in 1991.



Section 45a-465 - (Formerly Sec. 45-298h). Creditor’s rights.

Sections 45a-458 to 45a-466, inclusive, shall not (1) affect rights of creditors with respect to property to which said sections apply; (2) prevent married persons from severing or altering their interests in property to which said sections apply; or (3) authorize a person to dispose of property by will if it is held under limitations imposed by law preventing testamentary disposition by that person.

(P.A. 85-340, S. 8.)

History: Sec. 45-298h transferred to Sec. 45a-465 in 1991.



Section 45a-466 - (Formerly Sec. 45-298i). Rules of construction.

Sections 45a-458 to 45a-466, inclusive, shall be applied and construed so as to make uniform the law with respect to the subject of said sections among those states which enact them.

(P.A. 85-340, S. 9.)

History: Sec. 45-298i transferred to Sec. 45a-466 in 1991.



Section 45a-468 - Short title: Uniform Transfer on Death Security Registration Act. Construction.

(a) Sections 45a-468 to 45a-468m, inclusive, and section 45a-369 shall be known and may be cited as the Uniform Transfer on Death Security Registration Act.

(b) Sections 45a-468 to 45a-468m, inclusive, and section 45a-369 shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of said sections among states enacting it.

(c) Unless displaced by the particular provisions of sections 45a-468 to 45a-468m, inclusive, and section 45a-369, the principles of law and equity supplement their provisions.

(P.A. 97-42, S. 14.)



Section 45a-468a - Definitions.

As used in sections 45a-468 to 45a-468m, inclusive, and section 45a-369, unless the context otherwise requires:

(1) “Beneficiary form” means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

(2) “Devisee” means any person designated in a will to receive a disposition of real or personal property.

(3) “Heir” means a person, including the surviving spouse, who is entitled under the statutes of intestate succession to the property of a decedent.

(4) “Person” means an individual, a corporation, an organization, a trustee of an inter vivos trust or other legal entity.

(5) “Personal representative” includes executor, administrator, successor personal representative, special administrator and persons who perform substantially the same function under the law governing their status.

(6) “Property” includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

(7) “Register”, including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(8) “Registering entity” means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(9) “Security” means a share, participation, or other interest in property, in a business or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security and a security account.

(10) “Security account” means (A) a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner’s death, or (B) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner’s death.

(11) “State” includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.

(P.A. 97-42, S. 1.)



Section 45a-468b - Registration in beneficiary form: Sole or joint tenancy ownership.

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more individuals with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form and not as tenants in common.

(P.A. 97-42, S. 2.)



Section 45a-468c - Registration in beneficiary form: Applicable law.

A security may be registered in beneficiary form if the form is authorized by section 45a-468 to 45a-468m, inclusive, and section 45a-369 or a similar statutory provision of the state of organization of the issuer or registering entity, the location of the registering entity’s principal office, the office of its transfer agent or its office making the registration, or by sections 45a-468 to 45a-468m, inclusive, and section 45a-369 or a similar statutory provision of the state listed as the owner’s address at the time of registration. A registration governed by the law of a jurisdiction in which a similar statutory provision to sections 45a-468 to 45a-468m, inclusive, and section 45a-369 is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

(P.A. 97-42, S. 3.)



Section 45a-468d - Designation of beneficiary.

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

(P.A. 97-42, S. 4.)



Section 45a-468e - Form of registration in beneficiary form.

Registration in beneficiary form may be shown by the words “transfer on death” or the abbreviation “TOD”, or by the words “pay on death” or the abbreviation “POD”, after the name of the registered owner and before the name of a beneficiary.

(P.A. 97-42, S. 5.)



Section 45a-468f - Effect of registration in beneficiary form.

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner’s death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.

(P.A. 97-42, S. 6.)



Section 45a-468g - Ownership on death of owner.

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

(P.A. 97-42, S. 7.)



Section 45a-468h - Protection of registering entity.

(a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by sections 45a-468 to 45a-468m, inclusive, and section 45a-369. No registering entity shall accept a request from an owner of a security for registration in beneficiary form unless such request is in writing.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in sections 45a-468 to 45a-468m, inclusive, and section 45a-369.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs or devisees of a deceased owner if it registers a transfer of the security in accordance with section 45a-468g and does so in good faith reliance (1) on the registration, (2) on sections 45a-468 to 45a-468m, inclusive, and section 45a-369, and (3) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary’s representatives, or other information available to the registering entity. The protections of sections 45a-468 to 45a-468m, inclusive, and section 45a-369 do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under said sections.

(d) The protection provided by sections 45a-468 to 45a-468m, inclusive, and section 45a-369 to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

(P.A. 97-42, S. 8.)



Section 45a-468i - Nontestamentary transfer on death.

(a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and is not testamentary.

(b) Sections 45a-468 to 45a-468m, inclusive, and section 45a-369 do not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.

(P.A. 97-42, S. 9.)



Section 45a-468j - Terms, conditions and forms for registration.

A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (1) for registrations in beneficiary form, and (2) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary’s descendants to take in the place of the named beneficiary in the event of the beneficiary’s death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for “lineal descendants per stirpes”. This designation substitutes a deceased beneficiary’s descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary’s domicile at the owner’s death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity’s terms and conditions.

(P.A. 97-42, S. 10.)



Section 45a-468k - Taxable transfer.

Whenever any security is registered in beneficiary form, the right of any beneficiary to the immediate ownership of any such security shall be a taxable transfer for the purposes of chapter 216.

(P.A. 97-42, S. 11.)



Section 45a-468l - Liability of beneficiary.

When any security registered in beneficiary form has been transferred to a beneficiary of a deceased owner, any such beneficiary shall be liable to the personal representative of the deceased owner for securities so registered or their proceeds pursuant to section 45a-368 for the payment of claims, taxes and expenses of administration against the estate of the decedent, to the extent such claims, taxes and expenses of administration remain unpaid after the application of the other assets of the deceased, provided such liability shall not exceed the value of any such security at the time of the death of the deceased owner divided by the number of beneficiaries.

(P.A. 97-42, S. 12.)



Section 45a-468m - Applicability.

Sections 45a-468 to 45a-468m, inclusive, and section 45a-369 apply to registrations of securities in beneficiary form made before or after October 1, 1997, by decedents dying on or after October 1, 1997.

(P.A. 97-42, S. 15.)






Chapter 802c - Trusts

Section 45a-471 - * (Formerly Sec. 45-213c). Trustee to receive proceeds of pension, retirement, death benefit and profit-sharing plans.

(a) As used in this section, “proceeds” means the proceeds paid upon the death of any insured, employee or participant under any thrift plan or trust, savings plan or trust, pension plan or trust, death benefit plan or trust, stock bonus plan or trust including any employee’s stock ownership plan or trust; any retirement plan or trust, which includes self-employed retirement plans and individual retirement accounts, annuities and bonds; and the proceeds of any individual, group or industrial life insurance policy, or accident and health insurance policy and any annuity contract, endowment insurance contract or supplemental insurance contract.

(b) (1) Proceeds may be made payable to a trustee under a trust agreement or declaration of trust in existence on the date of such designation, and identified in such designation. Such proceeds shall be paid to such trustee and held and disposed of in accordance with the terms of such trust agreement or declaration of trust, including any written amendments thereto in existence on the date of the death of the insured, employee or participant. It shall not be necessary to the validity of any such trust agreement or declaration of trust that it have a trust corpus other than the right of the trustee as beneficiary to receive such proceeds.

(2) Proceeds may be made payable to a trustee of a trust to be established by will. Upon issuance of a decree qualifying a trustee so named, such proceeds shall be payable to the trustee to be held and disposed of in accordance with the terms of such will as a testamentary trust. A designation which in substance names as such beneficiary the trustee under the will of the insured, employee or participant, shall be taken to refer to the will of such person actually admitted to probate, whether executed before or after the making of such designation.

(c) Such proceeds may be payable in more than one installment. If no qualified trustee claims such proceeds from the insurer or other payor within eighteen months after the death of the insured, employee or participant, or if satisfactory evidence is furnished to the insurer or other payor within such period showing that there is or will be no trustee to receive such proceeds, such proceeds shall be paid by the insurer or other payor to the personal representative or assigns of the insured, employee or participant, unless otherwise provided by agreement with the insurer or other payor during the lifetime of the insured, employee or participant.

(d) Except to the extent otherwise provided by the trust agreement, declaration of trust or will, proceeds received by the trustee shall not be subject to the debts of the insured, employee or participant, to any greater extent than if such proceeds were payable to the beneficiaries named in the trust; and for all purposes, including the succession and transfer tax, they shall not be deemed payable to or for the benefit of the estate of the insured, employee or participant.

(e) Proceeds so held in trust may be commingled with any other assets which may properly become part of such trust.

(f) Nothing in this section shall affect the validity of any designation made prior to October 1, 1978, of the trustee of any trust established under a trust agreement or declaration of trust or by will.

(P.A. 78-128.)

*Note: In accordance with the provisions of P.A. 87-384, S. 34, this section is applicable with respect to decedents dying before October 1, 1987.

History: Sec. 45-213c transferred to Sec. 45a-471 in 1991.



Section 45a-472 - Trustee to receive proceeds of pension, retirement, death benefit and profit-sharing plans.

(a) As used in this section, “proceeds” means the proceeds paid upon the death of any insured, employee, participant, or beneficiary under: Any thrift plan, savings plan, pension plan, profit-sharing plan, death benefit plan, stock bonus plan including any employee stock ownership plan; any qualified cash or deferred arrangement which is part of a profit-sharing or stock bonus plan; any retirement plan including a self-employed retirement plan; any individual retirement account, annuity and bond or simplified employee pension plan; and the proceeds of any individual, group or industrial life insurance policy, or accident and health insurance policy and any annuity contract, endowment insurance contract or supplemental insurance contract.

(b) (1) Proceeds may be made payable to a trustee under a trust agreement or declaration of trust in existence on the date of such designation, and identified in such designation. Such proceeds shall be paid to such trustee and held and disposed of in accordance with the terms of such trust agreement or declaration of trust, including any written amendments thereto in existence on the date of death of the insured, employee or participant. It shall not be necessary to the validity of any such trust agreement or declaration of trust that it have a trust corpus other than the right of the trustee as beneficiary to receive such proceeds.

(2) Proceeds may be made payable to a trustee of a trust to be established by will. Upon issuance of a decree qualifying a trustee so named, such proceeds shall be payable to the trustee to be held and disposed of in accordance with the terms of such will as a testamentary trust. A designation which in substance names as such beneficiary the trustee under the will of the insured, employee or participant, shall be taken to refer to the will of such person actually admitted to probate, whether executed before or after the making of such designation.

(c) Such proceeds may be payable in more than one installment. If no qualified trustee claims such proceeds from the insurer or other payor within eighteen months after the death of the insured, employee or participant, or if satisfactory evidence is furnished to the insurer or other payor within such period showing that there is or will be no trustee to receive such proceeds, such proceeds shall be paid by the insurer or other payor to the personal representative or assigns of the insured, employee or participant, unless otherwise provided by agreement with the insurer or other payor during the lifetime of the insured, employee or participant.

(d) Except to the extent otherwise provided by the trust agreement, declaration of trust or will, proceeds received by the trustee shall not be subject to the debts of the insured, employee or participant, to any greater extent than if such proceeds were payable to the beneficiaries named in the trust; and for all purposes, including the succession and transfer tax, they shall not be deemed payable to or for the benefit of the estate of the insured, employee or participant.

(e) Proceeds so held in trust may be commingled with any other assets which may properly become part of such trust.

(f) Nothing in this section shall affect the validity of any designation made prior to October 1, 1978, of the trustee of any trust established under a trust agreement or declaration of trust or by will.

(g) The provisions of this section shall be applicable to decedents dying on or after October 1, 1987.

(P.A. 89-202, S. 6.)



Section 45a-473 - (Formerly Sec. 45-83). Bonds of testamentary trustees.

When a testator has appointed a trustee to execute a trust created by his will, the court of probate having jurisdiction of the settlement of his estate shall, unless otherwise provided in the will, require of such trustee a probate bond. If any trustee refuses to give such bond, the refusal shall be deemed a refusal to accept or perform the duties of such trust; but the bond without surety of any public or charitable corporation or cemetery association to which any bequest or devise is made in trust shall be deemed sufficient. Whenever by any will it is provided that the trustee or trustees thereunder shall not be required to give a probate bond, or shall be required to give a bond which in the judgment of the court of probate having jurisdiction is insecure or inadequate, the court may, upon the application of any person interested, require such trustee or trustees at any time to furnish a probate bond in accordance with section 45a-139.

(1949 Rev., S. 6887; P.A. 80-227, S. 13, 24; 80-476, S. 213; P.A. 82-472, S. 162, 183.)

History: P.A. 80-227 substituted “probate bond ...” for “such bond as the judge of such court deems sufficient”, effective July 1, 1981; P.A. 80-476 rephrased provisions; P.A. 82-472 made a technical change; Sec. 45-83 transferred to Sec. 45a-473 in 1991.

One named as executor and trustee accepting former presumed to accept latter in absence of renunciation. 12 C. 481; 86 C. 402. Failure to pay funds to successor completes breach of bond. 48 C. 207. Failure to have funds forthcoming on trustee’s death makes surety liable. 73 C. 436. Bond covers both real and personal property. 77 C. 74.



Section 45a-474 - (Formerly Sec. 45-84). Vacancies in office of trustee.

When any person has been appointed trustee of any estate, or holds as trustee the proceeds of any estate sold, and no provision is made by law or by the instrument under which his appointment is derived for the contingency of his death or incapacity or for his refusal to accept such trust or for his resignation of such trust, or when a trust has been created by will and no trustee has been appointed in the will or when more than one trustee has been appointed and thereafter a trustee so appointed dies, becomes incapable, refuses to accept or resigns such trust, the court of probate of the district within which the estate is situated, or, when the trust has been created by will, in the district having jurisdiction of such will, may, on the happening of any such contingency, appoint some suitable person to fill such vacancy, taking from him a probate bond, unless in the case of a will it is otherwise provided therein, in which case the provisions of section 45a-473 shall apply.

(1949 Rev., S. 6888; P.A. 80-476, S. 214.)

History: P.A. 80-476 rephrased provisions and substituted “proceeds” for “avails”; Sec. 45-84 transferred to Sec. 45a-474 in 1991.

See Sec. 52-60 re appointment of probate judge as attorney for nonresident fiduciary.

Testator impliedly has power to provide manner of filling vacancies. 54 C. 325; 69 C. 708; 84 C. 499. Power to appoint trustees concurrent with superior court. 60 C. 325; 92 C. 473. Does not extend to trust involving personal discretion. 82 C. 198; 83 C. 654. Successor cannot exercise purely discretionary powers given to original trustee. 90 C. 461. Legal incapacity of corporation to accept fund for charitable purposes requires appointment of trustee. Id., 592. Refusal of trustee to act requires appointment of another. 67 C. 237; 71 C. 122; 74 C. 599. If validity of trust is doubtful, probate court should appoint. 77 C. 705. Trustee who has been superseded by another is not a proper party to action de fund. 91 C. 446. Trust will not be allowed to fail for want of a trustee. 106 C. 623. Cited. 132 C. 104; 140 C. 124.



Section 45a-475 - (Formerly Sec. 45-85). Filling of vacancy in town or county trusteeship. Duties of town’s successor trustee.

(a) Whenever the trustee of any trust for the use or benefit of any town or county or for the citizens of any town or county, as such, dies or becomes incapacitated or resigns or refuses to act, and no provision is made for such contingency by the instrument creating such trust, the treasurer of such town on behalf of the town or the State Treasurer on behalf of the county shall thereupon become such trustee, and such treasurer and his successors in office shall act as such trustee, provided the town treasurer shall secure such bond as the selectmen from time to time prescribe.

(b) (1) When any town treasurer acts as such trustee, he shall include in his annual statement a report in detail of his account as such trustee, including a list of the securities on hand, the price and date of purchase of all securities purchased since his last statement, the amount, date and source of each item of income received and the names of all banks and depositaries where such trust money is deposited with the amount on deposit in each bank or depositary. (2) Such trust funds held by a town treasurer shall be invested only in the manner prescribed by section 45a-203, unless otherwise directed by vote of a town meeting. (3) All property so held in trust by a town treasurer shall at all times be open to the inspection of the selectmen and to the inspection of the person or persons appointed under the provisions of section 7-392 to audit the accounts of the town.

(c) The provisions of section 45a-474 shall not apply to the trusts specified in this section.

(1949 Rev., S. 6889; 1959, P.A. 152, S. 63; P.A. 80-476, S. 215.)

History: 1959 act deleted all references to county government and empowered state treasurer to act for county as trustee; P.A. 80-476 divided section into Subsecs. and made minor wording changes, i.e. deleting “such” in Subsec. (b) in most instances of its occurrence; Sec. 45-85 transferred to Sec. 45a-475 in 1991.



Section 45a-476 - (Formerly Sec. 45-86). Legal title vests in trustee appointed to fill vacancy.

When the legal title to any property has vested in a trustee and the trusteeship has become vacant, such legal title shall vest in his successor immediately upon his appointment and qualification. A certificate of the successor’s appointment, duly made and recorded in the land records of the town in which the property is situated, shall be evidence that such legal title is vested in the successor trustee.

(1949 Rev., S. 6890; P.A. 80-476, S. 216.)

History: P.A. 80-476 rephrased provisions and substituted “property” for “estate”; Sec. 45-86 transferred to Sec. 45a-476 in 1991.



Section 45a-477 - (Formerly Sec. 45-90). Foreign trustee’s custody of trust estate. Jurisdiction of Probate Court over trusts created by nondomiciliaries.

(a) When any person not a resident of this state is the owner of a life estate or income during life in any personal property or real property in this state that may thereafter be converted into money, and the child or children of such life tenant or person entitled to such life use or income, residing in the same state as such life tenant or person entitled to such life use or income, are entitled to the remainder upon the termination of such life estate, life use or income, such life tenant having procured the appointment of a trustee or other legal custodian of the property in which he has such interest under the laws of the place of his residence, such custodian may apply in writing to the court of probate in this state which has jurisdiction of the administration of such trust estate for the possession and removal of such property. In such application the trustee or custodian shall allege that he has been legally appointed such custodian in the jurisdiction in which such life tenant resides, and that he has therein given a probate bond valid according to the requirements of such jurisdiction, and security thereon, or an increase in an existing bond and security, in an amount equal to the value of all such estate of such person to be removed from this state. Such bond and the decree of the court appointing such custodian shall provide that if the child or children of such life tenant are for any reason unable to take or receive the property upon the termination of the life estate or estate aforesaid, it is to be held and paid over by such custodian to such persons as the court of probate in this state ordering such removal directs. Upon such custodian filing for record in the Court of Probate an exemplified copy of the record of the court by which he was appointed, it shall, after a hearing upon such notice as the court orders to the person having such estate in custody and after proof that all known debts against it in this state have been paid or satisfied, appoint the applicant to be guardian, conservator or trustee without further bonds, and authorize the person having such estate in his custody to deliver it to the applicant, who may demand, sue for and recover it and remove it from this state.

(b) Any one or more of the vested beneficial owners of interests established by a testamentary transfer of real property situated in this state or personal property wherever situated, in trust or under custodianship established and administered outside of this state, who are residents of this state may petition the court of probate in any district in which any such real property or tangible personal property is situated or in which any of such beneficial owners reside to assume jurisdiction of such trust or custodianship. In the petition, such beneficial owner or owners shall allege that it would be in the best interest of some or all of such beneficial owners and not adverse to any of such owners for the trust or custodianship to be administered in a court of probate in this state or that all such beneficial owners consent to the administration of the trust or custodianship in a court of probate in this state. The Court of Probate, after hearing with notice as it directs, including notice to any court having jurisdiction over the trust or custodianship, upon written consent of all such beneficial owners or satisfaction that the allegations in the petition are true and upon proof that such transfer is not prohibited by law, may assume jurisdiction. If a probate bond is required under the laws of the state in which the transferring court is located or this state, such bond shall be given to the Probate Court prior to the assumption of jurisdiction by such court. Upon transfer and assumption of jurisdiction and administration of such trust or custodianship to this state, the record shall be established in the Court of Probate as if the estate were being originally established for administration in this state and the provisions of the general statutes shall govern the trust or custodianship and its administration.

(1949 Rev., S. 6895; P.A. 80-227, S. 14, 24; 80-476, S. 217; P.A. 82-115, S. 1, 3.)

History: P.A. 80-227 rephrased provision re bond requirement, adding reference to increases in existing bond and security and reducing amount from double the value of the estate “of which such person is entitled to the life use or income” to an amount equaling the value of the estate to be removed from state, effective July 1, 1981; P.A. 80-476 rephrased provisions; P.A. 82-115 added Subsec. (b) allowing probate courts to assume jurisdiction over trusts created by nondomiciliaries; Sec. 45-90 transferred to Sec. 45a-477 in 1991.

See Sec. 45a-206 re foreign corporation’s right to be executor or trustee.

See Sec. 45a-207 re investments held by foreign corporation as executor or trustee.

See Sec. 45a-635 re removal by foreign guardian of ward’s personal property.

See Sec. 52-60 re appointment of probate judge as attorney for nonresident fiduciary.

Court in which estate is settled alone has jurisdiction. 58 C. 233.

Transfer of funds in ancillary trust here to another jurisdiction is consistent with Connecticut public policy. 28 CS 499.



Section 45a-478 - (Formerly Sec. 45-87). Appointment of trustee when person has disappeared. Trustee’s rights and duties. Procedure if person reappears.

(a) When any person having property has disappeared so that after diligent search his whereabouts cannot be ascertained, the court of probate in the district in which he resided or had his domicile at the time of his disappearance or, if such person resided outside of this state, then in the district in which any of his property is situated, upon the application of the spouse, or a relative, creditor or other person interested in the property of such person, or the selectmen of the town where such person last resided, or in which such property is situated, shall, after public notice and a hearing thereon, appoint a trustee of the property of such person.

(b) Diligent search shall be deemed to have been made for any person who has disappeared while serving with the armed forces when such person has been reported or listed as missing, missing in action, interned in a neutral country or beleaguered, besieged or captured by an enemy.

(c) Such trustee, upon giving a probate bond, shall have charge of such property, and he shall have the same powers, duties and obligations as a conservator of the estate of an incapable person. With the approval of the court of probate, such trustee may use any portion of the income or principal of such property for the support of the spouse and minor children of such person.

(d) Upon its own motion or upon the application of any interested person, the court of probate may, after public notice and a hearing thereon, remove, discharge, require an accounting from, or appoint a successor to, such trustee.

(e) The court of probate may continue such trustee in office until satisfactory proof of the death of such person is furnished, until proceedings are taken to settle his estate on the presumption of his death under the provisions of section 45a-329, or for a period of seven years from the time of the disappearance of such person if he remains unheard of.

(f) In case of the reappearance of such person, the court of probate shall, on his application, after hearing and public notice thereof, order the restoration of such property to the person entitled thereto and the discharge of such trustee, after acceptance of the trustee’s account.

(1949 Rev., S. 6892; 1953, S. 2909d; P.A. 80-476, S. 218.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-87 transferred to Sec. 45a-478 in 1991.

See Sec. 52-60 re appointment of probate judge as attorney for nonresident fiduciary.



Section 45a-479 - (Formerly Sec. 45-92). Suspension of fiduciary powers during armed forces service.

(a) When any fiduciary of any trust other than a testamentary trust is engaged in service in the armed forces, as defined in section 27-103, which prevents his giving the necessary attention to his duties as the fiduciary, the Superior Court, upon petition of the fiduciary or any person interested in such estate, may, upon such notice as said court deems suitable and after hearing, order the suspension of the powers and duties of the fiduciary for the period of such service and until the further order of said court.

(b) The Superior Court may appoint a substitute fiduciary to serve for the period of suspension whether or not there remains any fiduciary to exercise the powers and duties of the fiduciary who is in such service. Said court may decree that the ownership and title to the trust res shall vest in the substitute fiduciary or cofiduciary or both and that the duties and such of the powers and discretions as are not personal to the fiduciary may be exercised by the cofiduciary or substitute fiduciary and may make such further orders as said court deems advisable for the proper protection of such fund or estate.

(c) The rules of court with respect to judgments under the Selective Service Act shall not apply to actions under this section.

(d) Upon a petition therefor, the court may order the reinstatement of the fiduciary when his service in the armed forces has terminated.

(1949 Rev., S. 6897; 1957, P.A. 163, S. 40; P.A. 80-476, S. 219.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-92 transferred to Sec. 45a-479 in 1991.



Section 45a-480 - (Formerly Sec. 45-91). Income from property acquired by trustee by conveyance or foreclosure when mortgage formerly held by trustee.

In any case in which a trustee holds a mortgage upon property for the benefit of one or more tenants for life or limited term, with remainder over to another or others, and such trustee acquires title to such property by conveyance or foreclosure, such acquired property shall be a principal asset in lieu of such mortgage, and such tenant or tenants for life or limited term shall be entitled to the net income from such acquired property from the date of its acquisition.

(1949 Rev., S. 6896; P.A. 80-476, S. 220.)

History: P.A. 80-476 deleted “and become” preceding “a principal asset”; Sec. 45-91 transferred to Sec. 45a-480 in 1991.



Section 45a-481 - (Formerly Sec. 45-93). Distribution by testamentary trustee upon completion of trust.

The trustee of any testamentary trust which has terminated may, unless the will creating the trust otherwise directs, after settling his final account, deliver the property remaining in his hands to the remainderman upon the order of the Probate Court, without returning the same to the estate of the decedent.

(1949 Rev., S. 6886.)

History: Sec. 45-93 transferred to Sec. 45a-481 in 1991.

Power and duty of probate court to determine all issues involved in ascertainment of money or property that trustee is bound to pay or deliver to the person entitled. 121 C. 391.



Section 45a-482 - (Formerly Sec. 45-93a). Distribution of assets of inoperative trust.

When the facts at the time of distribution from an estate to a trust or from a testamentary trust to a successive trust are such that no trust would be operative under the terms of the instrument creating such trust or successive trust because of the death of the life tenant, or because the beneficiary has reached a stipulated age, or if such trust would qualify for termination under section 45a-484, or for any other reason, the fiduciary of such estate or prior trust may distribute, with the approval of the court of probate having jurisdiction, directly from the estate or prior trust to the remaindermen of such trust, the corpus of such trust and any income earned during the period of estate administration or administration of the prior trust and distributable to such remaindermen, without the interposition of the establishment of such trust or successive trust. If distribution is based on the fact that the trust would qualify for termination under section 45a-484, reasonable notice shall be provided to all beneficiaries who are known and in being and who have vested or contingent interests in the trust.

(P.A. 73-250; P.A. 80-476, S. 221; P.A. 96-255, S. 1.)

History: P.A. 80-476 rephrased provisions; Sec. 45-93a transferred to Sec. 45a-482 in 1991; P.A. 96-255 amended section to provide for distribution if trust would qualify for termination under Sec. 45a-484 and require notice to all beneficiaries in such case.



Section 45a-483 - (Formerly Sec. 45-94). Settlement of trust estate when beneficiary has been absent seven years.

The trustee of any trust for the benefit of any person who has been absent from his home and unheard of for seven years or more may settle his account as such trustee in the court of probate having jurisdiction thereof. Upon the order of the court, the trustee shall distribute such trust estate to the persons entitled to the remainder thereof as determined by the court, and the trustee shall not thereafter be liable to any such absent beneficiary, his heirs, executors, administrators or assigns in any action for such trust estate or any interest therein or income thereof. A person shall not be entitled to receive any portion of such estate from the trustee until such person has filed in the court of probate a bond with surety to the acceptance of the court, payable to the state, conditioned to return such trust estate to the trustee or his successor on the reappearance of the person presumed to be dead within thirteen years from the date of such order authorizing distribution. After the expiration of such thirteen-year period, such person entitled to the remainder shall not be liable to any such absent beneficiary, his heirs, executors, administrators or assigns in any action for such trust estate or any interest therein or income thereof.

(1949 Rev., S. 6891; P.A. 80-476, S. 222.)

History: P.A. 80-476 rephrased provisions; Sec. 45-94 transferred to Sec. 45a-483 in 1991.



Section 45a-484 - (Formerly Sec. 45-79c). Termination of small trusts.

(a) Except as otherwise provided by the trust or section 45a-520 with respect to charitable trusts, a Probate Court having jurisdiction under this section may terminate a trust, in whole or in part, on application therefor by the trustee, by any beneficiary entitled to income from the trust, or by such beneficiary’s legal representative, after reasonable notice to all beneficiaries who are known and in being and who have vested or contingent interests in the trust, and after holding a hearing, if the court determines that all of the following apply: (1) The continuation of the trust is (A) uneconomic when the costs of operating the trust, probable income and other relevant factors are considered, or (B) not in the best interest of the beneficiaries; (2) the termination of the trust is equitable and practical; and (3) the current market value of the trust does not exceed the sum of one hundred fifty thousand dollars.

(b) If the Probate Court orders termination of the trust, in whole or in part, it shall direct that the principal and undistributed income be distributed to the beneficiaries in such manner as the Probate Court determines is equitable. The Probate Court may also make such other order as it deems necessary or appropriate to protect the interests of the beneficiaries.

(c) No trust may be terminated over the objection of its settlor or where the interest of the beneficiaries cannot be ascertained. The provisions of this section shall not apply to spendthrift trusts.

(d) A Probate Court may terminate a testamentary trust pursuant to this section if the Probate Court has jurisdiction over the accounts of the testamentary trustee. A Probate Court may terminate an inter vivos trust pursuant to this section if the trustee or settlor has his or its principal place of business in, or resides in, that probate district.

(P.A. 88-95; P.A. 94-98, S. 9; P.A. 03-183, S. 1; P.A. 13-81, S. 7.)

History: Sec. 45-79c transferred to Sec. 45a-484 in 1991; P.A. 94-98 amended Subsec. (a)(3) re maximum of current market value of trust by increasing $20,000 to $40,000; P.A. 03-183 amended Subsec. (a)(1) by making a technical change (a)(3) by increasing maximum current market value to $100,000; P.A. 13-81 increased maximum current market value from $100,000 to $150,000 in Subsec. (a)(3) and made technical changes.



Section 45a-485 - Superior Court or Probate Court jurisdiction to reform instrument to ensure allowance of marital deduction. Qualified domestic trust.

(a) If any marital deduction would not be allowed by reason of Section 2056(d)(1) of the Internal Revenue Code of 1986 with respect to any interest in property passing under any will, trust agreement or other governing instrument because such interest fails to comply with the requirements of Sections 2056(d)(2)(A) and 2056A(a) of said code, the Superior Court, or the Probate Court if the trust or estate is otherwise subject to the jurisdiction of the Probate Court, or with respect to an inter vivos trust, if that trust is or could be subject to the jurisdiction of the court for an accounting pursuant to section 45a-175, provided such an accounting need not be required, shall have jurisdiction over any action brought to reform such will, trust agreement or other governing instrument to comply with those requirements so as to allow a marital deduction under Section 2056(a) of said code. All references contained in this section to any section of the Internal Revenue Code of 1986 shall mean that section of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(b) The Superior Court or the Probate Court shall be empowered to reform any such will, trust agreement or other governing instrument to the extent necessary to ensure the allowance of the marital deduction described in subsection (a) of this section.

(c) Any reformation of any will, trust agreement or other governing instrument in accordance with the provisions of this section shall be effective whether or not a disclaimer has been filed within the period of time specified in sections 45a-578 to 45a-585, inclusive.

(d) This section shall be applicable to any action commenced to reform any such will, trust agreement or other governing instrument created by a decedent dying on or after November 10, 1988.

(P.A. 91-214; May Sp. Sess. P.A. 92-11, S. 33, 70; P.A. 98-219, S. 6.)

History: May Sp. Sess. P.A. 92-11 amended Subsec. (a) to delete redundant language re any subsequent corresponding internal revenue code of the United States; P.A. 98-219 amended Subsecs. (a) and (b) re jurisdiction of Probate Court to reform instrument to ensure allowance of marital deduction if instrument is otherwise subject to jurisdiction of Probate Court.



Section 45a-486 - Termination of inter vivos trust when settlor or spouse is an applicant for or recipient of medical assistance.

(a) The provisions of this section shall apply to an inter vivos trust (1) established or funded on or after October 1, 1992; (2) established or funded within the same period of time prior to application for public assistance or Medicaid as is specified in Section 1917(c) of the Social Security Act or in a waiver approved by the Secretary of Health and Human Services concerning the disposal of assets for less than fair market value; and (3) in which the settlor or the settlor’s spouse is a beneficiary.

(b) Upon the application of the Department of Social Services, the Superior Court shall terminate an inter vivos trust established by a person or the person’s spouse when the person or the person’s spouse becomes an applicant for or recipient of public assistance or Medicaid. The Superior Court shall order that the principal and any undistributed income shall be distributed to the settlor of the trust. This section shall not apply if the settlor, the settlor’s spouse, a conservator or other legal representative of the settlor or the settlor’s spouse, or any other person having a beneficial interest in the trust, establishes by clear and convincing evidence that not one of the principal purposes of the trust was the current or future qualification of the settlor or the settlor’s spouse for benefits under Title XIX of the Social Security Act (42 USC 1396 et seq.).

(c) On or after October 1, 1992, the provisions of this section shall not apply to charitable remainder trusts, as defined in Section 664(d) of the Internal Revenue Code of 1986, or any corresponding internal revenue code of the United States, as from time to time amended, nor to transfers which are deductible pursuant to Section 170(f)(2)(B), 2055(e)(2) or 2522(c)(2) of said code, nor to any trust in which the settlor or the settlor’s spouse has not retained any interest, other than reversionary interest of five per cent or less.

(P.A. 92-233, S. 3; P.A. 93-262, S. 1, 87; P.A. 96-255, S. 2; June 18 Sp. Sess. P.A. 97-2, S. 102, 165.)

History: P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; P.A. 96-255 amended Subsec. (b) by deleting “a person, his conservator or legal representative or” after “application” and provided that section shall not apply if it is established that not one of principal purposes of trust was qualification for benefits under Social Security Act, and added Subsec. (c) which provides that section is not applicable to certain specified charitable remainder trusts, certain transfers which are deductible under the Internal Revenue Code nor to any trust in which settlor or settlor’s spouse has retained any interest, other than reversionary interest of 5% or less, on or after October 1, 1992; June 18 Sp. Sess. P.A. 97-2 made technical and conforming changes in Subsecs. (a) and (b) re references to public assistance and Medicaid, effective July 1, 1997.



Section 45a-487 - Powers of trustees who are trust beneficiaries.

(a) No person serving as trustee or cotrustee of a trust established by a will or inter vivos instrument shall have or be deemed to possess in his or her capacity as trustee discretionary power or authority to expend or distribute income or principal of the trust to himself or herself or for the discharge of such trustee’s legal obligations, unless:

(1) The trustee is also the settlor or creator of the trust, and the trust is revocable or amendable by the settlor; or

(2) The trustee is the spouse, widow or widower of the settlor of the trust, and a marital deduction has been allowed for federal estate tax purposes with respect to the trust property that is subject to such discretionary power; or

(3) The terms of the will or governing trust instrument expressly grant such discretionary power, and such terms either:

(A) Include with a specific reference to this section an acknowledgment that the designated trustee is specifically intended to be both a holder of such power and a permissible beneficiary of the exercise of such power, notwithstanding any conflict of interest or tax consequence that may result from such fact; or

(B) Specifically limit the scope of such power to expenditures and distributions of income or principal upon an ascertainable standard, such as health, maintenance, support and education, as those terms are described in Sections 2041 and 2514 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(b) Unless a will or governing trust instrument expressly provides otherwise, the lack of such discretionary power by one trustee shall not impair any authority granted by the will or governing trust instrument to any other trustee or cotrustee to make such distributions with respect to the same trust to or for the benefit of the trustee who lacks such power, as long as such other trustee exercises the power without participation by the trustee who lacks such power.

(c) This section shall take effect July 6, 1995, and shall apply to all wills, codicils, revocable inter vivos trust agreements and amendments thereto created by persons dying on or after October 1, 1995, and to irrevocable trusts established by inter vivos agreement executed on or after October 1, 1995.

(P.A. 95-315, S. 1, 2; P.A. 06-196, S. 275.)

History: P.A. 95-315 effective July 6, 1995; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006.



Section 45a-487a - Beneficiary interests in trust matters: Definitions.

As used in this section and sections 45a-487b to 45a-487f, inclusive:

(1) “Trust matters” means (A) any property or interest in property held as part of a trust; (B) actions by or against a trust or by or against the trustee of such trust, in its capacity as such trustee; (C) proceedings for the interpretation of any document creating a trust or other instrument pursuant to which property is held by a trustee; (D) accountings, whether intermediate or final, of any trustee; and (E) any other matters concerning the administration of a trust. Any reference to a trust in this section and sections 45a-487b to 45a-487f, inclusive, shall include both testamentary and nontestamentary trusts.

(2) “Represent” shall not be construed to permit a person who has not been admitted as an attorney under the provisions of section 51-80 to serve as legal counsel for any other person in a trust matter.

(P.A. 01-69, S. 1.)



Section 45a-487b - Representation by holder of power of appointment.

In connection with trust matters, to the extent there is no conflict of interest between the holder of a power of appointment and the persons represented with respect to the particular question or dispute: (1) The sole holder or all coholders of any power of appointment, whether or not presently exercisable, shall represent the potential appointees; and (2) the sole holder or all coholders of a power of revocation or a general power of appointment, including one in the form of a power of amendment, shall also represent the takers in default of the exercise thereof.

(P.A. 01-69, S. 2.)



Section 45a-487c - Representation by court-appointed conservator or guardian, agent, trustee, executor or administrator, or parent.

In connection with trust matters, to the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute: (1) A court-appointed conservator or guardian of the estate may represent and bind the estate that the conservator or guardian controls; (2) a court-appointed conservator or guardian of the person may represent and bind the ward or conserved person if a conservator or guardian of the ward’s estate or conserved person’s estate has not been appointed; (3) an agent having authority to do so may represent and bind the principal; (4) a trustee may represent and bind the beneficiaries of the trust; (5) an executor or administrator of a decedent’s estate may represent and bind persons interested in the estate; and (6) if a conservator or guardian has not been appointed, a parent may represent and bind the parent’s minor or unborn child.

(P.A. 01-69, S. 3; P.A. 07-116, S. 7.)

History: P.A. 07-116 added references to conserved persons in Subdiv. (2).



Section 45a-487d - Representation of minor, incapacitated or unborn individual or person whose identity or location is unknown.

In connection with trust matters, unless otherwise represented, a minor, incapacitated or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another person having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person being represented.

(P.A. 01-69, S. 4.)



Section 45a-487e - Appointment of guardian ad litem by court, when. Powers.

(a) If the court determines that an interest is not represented under sections 45a-487b to 45a-487d, inclusive, or that the otherwise available representation might be inadequate, the court may appoint a guardian ad litem to receive notice, give consent, and otherwise represent, bind and act on behalf of a minor, incapacitated or unborn individual, or a person whose identity or location is unknown. A guardian ad litem may be appointed to represent several persons or interests.

(b) A guardian ad litem may act on behalf of the individual represented with respect to any trust matter, whether or not a judicial proceeding is pending.

(c) In making decisions in a trust matter, a guardian ad litem may consider general benefit accruing to the living members of the individual’s family.

(P.A. 01-69, S. 5.)



Section 45a-487f - Notice and consent re representation and binding another person.

(a) Notice to a person who may represent and bind another person under sections 45a-487b to 45a-487e, inclusive, has the same effect as if notice were given directly to the other person.

(b) The consent of a person who may represent and bind another person under sections 45a-487b to 45a-487e, inclusive, is binding on the person represented, unless the person represented objects to the representation before the consent would otherwise have become effective.

(c) Notwithstanding any provisions of the general statutes, sections 45a-487b to 45a-487f, inclusive, shall apply to all judicial proceedings and all nonjudicial settlements, agreements or acts pertaining to trust matters.

(P.A. 01-69, S. 6.)



Section 45a-488 - Division of trust for benefit of beneficiaries. Approval by beneficiaries required.

(a) The trustee of an inter vivos or testamentary trust may divide a single trust into two or more separate trusts if the division is in the best interests of the beneficiaries of the trust. The provisions of the separate trusts shall be identical to the provisions of the original trust, but differing tax elections may be made for the separate trusts. The division of the trust shall be done on a fractional or percentage basis, based upon the fair market value of the assets of the trust at the time of the division, except that the separate trusts do not have to be funded with a pro rata portion of each asset held by the undivided trust. The trustee may make a division under this subsection by:

(1) Giving written notice of the division, not later than thirty days before the date of a division under this subsection, to each beneficiary who may then be entitled to receive distributions from the trust or may be entitled to receive distributions from the trust once it is funded or to the guardian or guardian ad litem, if any, of each such beneficiary; and

(2) Executing a written instrument to be retained with the trust records, acknowledged before a notary public or other person authorized to take acknowledgments of conveyances of real estate, stating that the trust has been divided pursuant to this subsection and that the notice requirements of this subsection have been satisfied.

(b) Before the date of the division, the trustee or any beneficiary of a trust that is to be divided under subsection (a) of this section or the guardian or guardian ad litem, if any, of each such beneficiary may seek approval of the division, or any beneficiary of a trust that is to be so divided or the guardian or guardian ad litem, if any, of each such beneficiary may object to the division, by petitioning (1) the court of probate having jurisdiction over the estate of the settlor, or (2) in the case of an inter vivos trust, the court of probate having jurisdiction under subsection (c) of this section.

(c) A court of probate shall have jurisdiction to review a division of an inter vivos trust under subdivision (2) of subsection (b) of this section if (1) a trustee of the trust resides in the district, (2) in the case of a corporate trustee, the trustee has a place of business in the district, (3) any of the trust assets are maintained or evidences of intangible property of the trust are situated in the district, or (4) the settlor resides in the district.

(d) The right to divide an inter vivos or testamentary trust under subsection (a) of this section is in addition to, and does not exclude or abridge, any other rights or procedures to divide a trust that exist under the governing instrument, under any other section of the general statutes, at common law, or in equity.

(e) This section shall be applicable to trusts created before, on or after October 1, 1995.

(P.A. 95-82; P.A. 01-195, S. 25, 181.)

History: P.A. 01-195 made a technical change in Subsec. (b), effective July 11, 2001.



Section 45a-489 - Title and beneficial interest in property held in trust not merged nor trust invalidated, when.

(a) The legal title to and the beneficial interest in property that is held in trust are not merged, nor is a trust invalidated, because any person, including the settlor of the trust, is or may become the sole trustee and the sole holder of any or all beneficial interests therein, whether any such interest be vested or contingent, present or future, and whether created by express provision of the trust instrument or as a result of reversion to the settlor’s estate.

(b) This section shall be applicable to all trusts whether created before, on or after October 1, 1999. Nothing in this section shall be construed to invalidate any trust created prior to October 1, 1999.

(P.A. 99-103.)



Section 45a-489a - Trust to provide for care of animal: Creation. Administration. Jurisdiction. Termination.

(a) A testamentary or inter vivos trust may be created to provide for the care of an animal or animals alive during the settlor’s or testator’s lifetime. The trust shall terminate upon the death of the last surviving animal. A trust created pursuant to this section shall designate a trust protector in the trust instrument whose sole duty shall be to act on behalf of the animal or animals provided for in the trust instrument. A trust protector shall be replaced in the same manner as a trustee under section 45a-474.

(b) Except as otherwise provided in this section, the provisions of the laws of this state that govern the creation and administration of trusts shall apply to a trust created to provide for the care of an animal or animals pursuant to this section.

(c) (1) The Superior Court, or a probate court described in subdivision (2) of this subsection, shall have jurisdiction over any trust created pursuant to this section.

(2) A probate court shall have jurisdiction over any trust created pursuant to this section if the trustee of the trust is otherwise subject to the jurisdiction of such probate court, or the trust is an inter vivos trust and the trust is or could be subject to the jurisdiction of such probate court for an accounting pursuant to section 45a-175.

(d) The trustee of a trust created pursuant to this section shall annually render an account for the trust, signed under penalty of false statement, to the trust protector.

(e) Any individual identified as a trust protector pursuant to this section may file a petition in the Superior Court or a probate court having jurisdiction pursuant to subsection (c) of this section to enforce the provisions of the trust, remove or replace any trustee of the trust, or require a trustee to render an account as required under subsection (d) of this section. The court may award costs and attorney’s fees to the trust protector, from the trust property, if the trust protector prevails on a petition filed under this subsection and the court finds that the filing of the petition was necessary to fulfill the trust protector’s duty to act on behalf of the animal or animals provided for in the trust instrument.

(f) If the trust protector determines that the trustee has used trust property for personal use or has otherwise committed fraud with respect to the trust, the trust protector may request the Attorney General to file a petition in the Superior Court or a probate court having jurisdiction pursuant to subsection (c) of this section to enforce the provisions of the trust, remove or replace any trustee of the trust or seek restitution from the trustee with respect to such trust property. The Attorney General may file such petition if the Attorney General determines that the circumstances warrant such filing.

(g) Trust property may be applied only to its intended use, subject to proper trust expenses including trustee fees, except to the extent the Superior Court or a probate court having jurisdiction pursuant to subsection (c) of this section, upon application by the trustee or trust protector, determines that the value of the trust property exceeds the amount required for its intended use. Trust property not required for its intended use, including trust property remaining upon termination of the trust, shall be distributed in the following order of priority:

(1) As directed by the terms of the trust instrument;

(2) To the remainder beneficiaries identified in the trust instrument, under the same terms provided in the trust for the remainder interest;

(3) To the settlor, if then living;

(4) Pursuant to the residuary clause of the settlor’s or testator’s will; or

(5) To the settlor’s or testator’s heirs in accordance with the laws of this state governing descent and distribution.

(P.A. 09-169, S. 1.)



Section 45a-490 - Short title: Uniform Statutory Rule Against Perpetuities.

Sections 45a-490 to 45a-496, inclusive, may be cited as the “Uniform Statutory Rule Against Perpetuities”.

(P.A. 89-44, S. 1.)



Section 45a-491 - Statutory rule against perpetuities.

(a) A nonvested property interest is invalid unless: (1) When the interest is created, it is certain to vest or terminate no later than twenty-one years after the death of an individual then alive; or (2) the interest either vests or terminates within ninety years after its creation.

(b) A general power of appointment not presently exercisable because of a condition precedent is invalid unless: (1) When the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy no later than twenty-one years after the death of an individual then alive; or (2) the condition precedent either is satisfied or becomes impossible to satisfy within ninety years after its creation.

(c) A nongeneral power of appointment or a general testamentary power of appointment is invalid unless: (1) When the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than twenty-one years after the death of an individual then alive; or (2) the power is irrevocably exercised or otherwise terminates within ninety years after its creation.

(d) In determining whether a nonvested property interest or a power of appointment is valid under subdivision (1) of subsection (a), (b) or (c) of this section, the possibility that a child will be born to an individual after the individual’s death is disregarded.

(e) If, in measuring a period from the creation of a trust or other property arrangement, language in a governing instrument (1) seeks to disallow the vesting or termination of any interest or trust beyond, (2) seeks to postpone the vesting or termination of any interest or trust until, or (3) seeks to operate in effect in any similar fashion upon, the later of (A) the expiration of a period of time not exceeding twenty-one years after the death of the survivor of specified lives in being at the creation of the trust or other property arrangement or (B) the expiration of a period of time that exceeds or might exceed twenty-one years after the death of the survivor of lives in being at the creation of the trust or other property arrangement, that language is inoperative to the extent it produces a period of time that exceeds twenty-one years after the death of the survivor described in subparagraph (A) of this subsection. Nothing in this subsection shall affect the validity of the other provisions of the trust or other property arrangement or of the governing instrument.

(P.A. 89-44, S. 2; P.A. 91-40.)

History: P.A. 91-40 added Subsec. (e) re when language in a governing instrument is rendered inoperative.



Section 45a-492 - When nonvested property interest or power of appointment created.

(a) Except as provided in subsections (b) and (c) of this section and in subsection (a) of section 45a-495, the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

(b) For purposes of sections 45a-490 to 45a-496, inclusive, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of (1) a nonvested property interest or (2) a property interest subject to a power of appointment described in subsection (b) or (c) of section 45a-491, the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.

(c) For purposes of sections 45a-490 to 45a-496, inclusive, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.

(P.A. 89-44, S. 3.)



Section 45a-493 - Reformation.

Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor’s manifested plan of distribution and is within the ninety years allowed by subdivision (2) of subsection (a), (b) or (c) of section 45a-491 if:

(1) A nonvested property interest or a power of appointment becomes invalid under section 45a-491;

(2) A class gift is not but might become invalid under section 45a-491 and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

(3) A nonvested property interest that is not validated by subdivision (1) of subsection (a) of section 45a-491 can vest but not within ninety years after its creation.

(P.A. 89-44, S. 4.)



Section 45a-494 - Exclusions from statutory rule against perpetuities.

The provisions of section 45a-491 do not apply to:

(1) A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of (A) a premarital or postmarital agreement, (B) a separation or divorce settlement, (C) a spouse’s election, (D) a similar arrangement arising out of a prospective, existing or previous marital relationship between the parties, (E) a contract to make or not to revoke a will or trust, (F) a contract to exercise or not to exercise a power of appointment, (G) a transfer in satisfaction of a duty of support, or (H) a reciprocal transfer;

(2) A fiduciary’s power relating to the administration or management of assets, including the power of a fiduciary to sell, lease or mortgage property, and the power of a fiduciary to determine principal and income;

(3) A power to appoint a fiduciary;

(4) A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

(5) A nonvested property interest held by a charity, government or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government or governmental agency or subdivision;

(6) A nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral or other current or deferred benefit plan for one or more employees, independent contractors or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

(7) A property interest, power of appointment or arrangement that was not subject to the common-law rule against perpetuities or is excluded by another statute of this state.

(P.A. 89-44, S. 5.)



Section 45a-495 - Prospective application.

(a) Except as extended by subsection (b) of this section, sections 45a-490 to 45a-496, inclusive, apply to a nonvested property interest or a power of appointment that is created on or after October 1, 1989. For purposes of this section, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(b) If a nonvested property interest or a power of appointment was created before October 1, 1989, and is determined in a judicial proceeding, commenced on or after October 1, 1989, to violate this state’s rule against perpetuities as that rule existed before October 1, 1989, a court upon the petition of an interested person may reform the disposition in the manner that most closely approximates the transferor’s manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created.

(P.A. 89-44, S. 6; P.A. 90-230, S. 59, 101.)

History: P.A. 90-230 made a technical change in Subsec. (b).



Section 45a-496 - Uniformity of application and construction.

Sections 45a-490 to 45a-496, inclusive, shall be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of said sections among states enacting them.

(P.A. 89-44, S. 7.)



Section 45a-502 - (Formerly Sec. 45-96a). “Majority” defined for trusts executed prior to October 1, 1972.

When the word “majority” is used in a will or trust instrument executed prior to October 1, 1972, it shall be construed to mean a person who has attained the age of twenty-one.

(1972, P.A. 127, S. 73.)

History: Sec. 45-96a transferred to Sec. 45a-502 in 1991.

Cited. 168 C. 144.



Section 45a-503 - (Formerly Sec. 45-95). Rule against perpetuities. “Second look” doctrine.

In applying the rule against perpetuities to an interest in real or personal property created before October 1, 1989, limited to take effect at or after the termination of one or more life estates in, or lives of, persons in being when the period of said rule commences to run, the validity of the interest shall be determined on the basis of facts existing at the termination of such one or more life estates or lives. For the purpose of this section, an interest which must terminate not later than the death of one or more persons is a life estate although it may terminate at an earlier time.

(1955, S. 2912d; P.A. 89-44, S. 8.)

History: P.A. 89-44 limited applicability of section to an interest created before October 1, 1989; Sec. 45-95 transferred to Sec. 45a-503 in 1991.

Application of “second look” doctrine. 174 C. 616, 628. Cited. 213 C. 676.

Contingent remainder not cured under, when. 29 CS 275. Cited. 41 CS 79.



Section 45a-504 - (Formerly Sec. 45-96). Reduction of age contingency to preserve interest.

If an interest in real or personal property created before October 1, 1989, would violate the rule against perpetuities as modified by section 45a-503 because such interest is contingent upon any person attaining or failing to attain an age in excess of twenty-one, the age contingency shall be reduced to twenty-one as to all persons subject to the same age contingency.

(1955, S. 2913d; 1972, P.A. 127, S. 68; P.A. 73-35, S. 1, 2; P.A. 89-44, S. 9.)

History: 1972 act reduced age of majority from 21 to 18; P.A. 73-35 returned applicable age to 21; P.A. 89-44 limited applicability of section to an interest created before October 1, 1989; Sec. 45-96 transferred to Sec. 45a-504 in 1991.

Cited. 29 CS 275.



Section 45a-505 - (Formerly Sec. 45-97). Fee simple determinable or subject to right of entry to become absolute, when.

A fee simple determinable in land or a fee simple in land subject to a right of entry for condition broken shall become a fee simple absolute if the specified contingency does not occur within thirty years from the date when such fee simple determinable or such fee simple subject to a right of entry becomes possessory. If such contingency occurs within such thirty years, the succeeding interest, which may be an interest in a person other than the person creating the interest or his heirs, shall become possessory or the right of entry exercisable notwithstanding the rule against perpetuities. If a fee simple determinable in land or a fee simple in land subject to a right of entry for condition broken is so limited that the specified contingency must occur, if at all, within the period of the rule against perpetuities, said interests shall take effect as limited. This section shall not apply where both such fee simple determinable and such succeeding interest, or both such fee simple and such right of entry, are for public, charitable or religious purposes; nor shall it apply to a deed, gift or grant of the state or any political subdivision thereof.

(1955, S. 2914d.)

History: Sec. 45-97 transferred to Sec. 45a-505 in 1991.



Section 45a-506 - (Formerly Sec. 45-98). Limitations not invalidated, when.

Except as provided in the first sentence of section 45a-505, sections 45a-502 to 45a-507, inclusive, shall not be construed to invalidate or modify the terms of any limitation which would have been valid prior to October 1, 1955.

(1955, S. 2915d.)

History: Sec. 45-98 transferred to Sec. 45a-506 in 1991.



Section 45a-507 - (Formerly Sec. 45-99). Application of rule.

Sections 45a-502 to 45a-506, inclusive, shall apply only to inter vivos instruments and wills taking effect after October 1, 1955, and to appointments made after said date, including appointments by inter vivos instrument or will under powers created before said date. Said sections shall apply to both legal and equitable interests.

(1955, S. 2916d.)

History: Sec. 45-99 transferred to Sec. 45a-507 in 1991.

Application of “second look” doctrine. 174 C. 616.



Section 45a-508 - (Formerly Sec. 45-100). Exemption of certain employees’ trust funds from the rule against perpetuities.

A trust created by an employer as part of a stock bonus, pension, disability, death benefit or profit-sharing plan for the benefit of some or all employees, to which contributions are made by the employer or employees or both, for the purpose of distributing to the employees the earnings or the principal, or both earnings and principal, of the fund held in trust, shall not be deemed to be invalid as violating any existing law or rule of law against perpetuities or suspension of the power of alienation of the title to property. A trust created for such purpose may continue for such time as may be necessary to accomplish the purposes for which it has been created. The income arising from any property held in any such trust may be permitted to accumulate in accordance with the terms of such trust and the plan of which such trust forms a part for such time as may be necessary to accomplish the purposes for which such trust has been created. Any rule of law against perpetuities or suspension of the power of alienation of the title to property shall not invalidate any such trust.

(1949 Rev., S. 6898; P.A. 80-476, S. 223.)

History: P.A. 80-476 made minor changes in wording and deleted obsolete provision re invalidation of trusts “terminated by a court of competent jurisdiction in a suit instituted within three years after May 21, 1947”; Sec. 45-100 transferred to Sec. 45a-508 in 1991.



Section 45a-514 - (Formerly Sec. 45-79). Charitable trusts.

Any charitable trust or use created in writing or by deed by any resident of the state, or any public and charitable trust or use for aiding and assisting any person or persons to be selected by the trustees of such trust or use to acquire education, shall forever remain to the uses and purposes to which it has been granted according to the true intent and meaning of the grantor and to no other use.

(1949 Rev., S. 6882.)

History: Sec. 45-79 transferred to Sec. 45a-514 in 1991.

See Sec. 47-2 re charitable uses of estates.

A trust to promote the distribution of books or pamphlets may, in the absence of any profit element, qualify as a valid charity. Gifts devoted to illegal objectives are void. 143 C. 247. Upon failure of trust, a resulting trust arises in favor of grantor-testator’s estate. 150 C. 570. A charitable trust is to be construed, as far as reasonably possible, so as to uphold the trust. 157 C. 265. Lands and property owned by charitable organization devoted to a charitable public use may not be used for commercial purposes unless reasonably necessary to continue the charitable purpose of such organization. 168 C. 447. Cited. 172 C. 496. Cited. 179 C. 62. Cited. 209 C. 429.

The modified doctrine of cy pres, or of approximation, exists only when the specific method adopted by the testator for carrying his general intent into effect can no longer be executed, but court held that the fact that at any particular time there are only a few, or even no, persons qualified to receive the benefit intended by a charitable bequest is not necessarily a reason for holding that such bequest has failed. 21 CS 217. Applicability of cy pres doctrine or doctrine of approximation depends on proof of general dominant charitable intent to which particular expressed intent is secondary. 27 CS 176. Neither doctrine of cy pres nor that of deviation will be applied when testator’s express directions can be carried out. Id., 483.

Annotation to present section:

Cited. 225 C. 32.



Section 45a-515 - (Formerly Sec. 45-80). Charitable uses determined by trustee, when.

Any person may, by will, deed or other instrument, give, devise or bequeath property, real or personal or both, to any trustee or trustees, and may provide in such instrument that the property so given, devised or bequeathed shall be held in trust and the income or principal applied in whole or in part for any charitable purpose. A donor or testator shall not be required to designate in such will, deed or other instrument the particular charitable purpose or class of purposes for which the property shall be used or the income applied. Any such gift, devise or bequest shall be valid and operative, provided the donor or testator shall give to the trustee or trustees thereof or to any other person or persons, the power to select, from time to time and in such manner as such donor or testator may direct, the charitable purpose or purposes to which such property or the income thereof shall be applied; and such gift, devise or bequest, accompanied by such power of selection, shall not be void by reason of uncertainty.

(1949 Rev., S. 6883; P.A. 80-476, S. 224.)

History: P.A. 80-476 rephrased provisions; Sec. 45-80 transferred to Sec. 45a-515 in 1991.

Trusts for support of religion are charitable trusts; trust giving trustee power to select particular mission held to comply with statute. 113 C. 231. Trust not void for uncertainty if trustee can distribute only to institutions exclusively devoted to charitable purposes. 123 C. 552. Trust valid with direction that trustee distribute “to such charitable and educational purposes as it may deem wise and prudent.” 126 C. 665. Effect of section is to make valid a bequest to charity generally, provided that by the terms of the bequest there is an absolute power vested in either a trustee or some other person to determine to what specific charity the property bequeathed shall be devoted. 138 C. 676. Cited. 157 C. 268.

Cited. 18 CS 100. A trustee, in fulfillment of his duty to give effect to the testator’s charitable intentions as made apparent in the will, may use surplus income to bestow on the charities named by the testator additional benefits in proportion to their original shares. 22 CS 409.



Section 45a-516 - (Formerly Sec. 45-81). Gifts to charitable community trust.

Any person may incorporate by reference in any will, deed or other instrument, the terms, conditions, trusts, uses or purposes of any existing written or printed resolution, declaration or deed of trust passed by any corporation or executed by any person whereby there is established or is attempted to be established any charitable community trust. Any gift, devise or bequest so given to any person or corporation, in trust for any use or purpose of such charitable community trust, shall be valid and effectual notwithstanding that the terms, conditions, uses and purposes thereof are not otherwise recited in such deed, will or other instrument than by such reference; and the property so given to such person or corporation shall be used for the purposes and upon the terms, conditions and trusts contained in such resolution, declaration or deed of trust establishing such community trust, so far as the same do not conflict with the intent of the donor or testator as expressed in such will, deed or other instrument. Any gift, devise or bequest so made shall not be void for uncertainty or invalid because such resolution, declaration or deed of trust establishing such community trust was not executed by the testator or donor in accordance with statutory provisions, provided such will, deed or other instrument is executed in accordance with such provisions.

(1949 Rev., S. 6884; P.A. 80-476, S. 225.)

History: P.A. 80-476 made minor changes in wording; Sec. 45-81 transferred to Sec. 45a-516 in 1991.

Cited. 126 C. 670.



Section 45a-517 - (Formerly Sec. 45-82). Community trustees to render annual accounts. Hearing on adjustment and allowance.

(a) The trustee or trustees of any charitable community trust shall annually render an account signed under penalty of false statement to the court of probate for the district in which the trust is being administered. The account shall include an inventory of the estate held by such trustee or trustees and shall state the manner in which the principal of such fund is invested and the items of income and expenditure.

(b) The court of probate shall direct the notice, if any, which shall be given of the hearing upon the adjustment and allowance of any such account. The court may adjust and allow the account and make any order necessary to secure the execution of the duties of such trustee or trustees, subject to appeal as provided for appeals from orders of the probate court.

(1949 Rev., S. 6885; P.A. 80-476, S. 226; P.A. 99-84, S. 22.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-82 transferred to Sec. 45a-517 in 1991; P.A. 99-84 amended Subsec. (a) by deleting “under oath” and inserting “signed under penalty of false statement”.

Cited. 126 C. 670.



Section 45a-519 - (Formerly Sec. 45-79a). Superior Court or Probate Court jurisdiction to reform instruments to federal tax requirements.

(a) If any deduction under Section 170, Section 2055 or Section 2522 of the Internal Revenue Code of 1986 is not allowable with respect to any interest in property passing under any will, trust agreement or other governing instrument to a person, or for a use, described in Section 170(c), Section 2055(a) or Section 2522(a) and (b) of said code because such interest shall fail to comply with the requirements of Section 170(f)(2), Section 2055(e)(2) or Section 2522(c)(2) of said code, the Superior Court, or the Probate Court if the trust or estate is otherwise subject to the jurisdiction of the Probate Court, or with respect to an inter vivos trust, if that trust is or could be subject to the jurisdiction of the court for an accounting pursuant to section 45a-175, provided such an accounting need not be required, shall have jurisdiction over any action brought to reform such will, trust agreement or other governing instrument in accordance with the provisions of Section 170(f)(7), Section 2055(e)(3) or Section 2522(c)(4) of said code so that such deduction may be allowed under the applicable provisions of said code. All references contained in this section to any section of the Internal Revenue Code of 1986 shall mean that section of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(b) The Superior Court or the Probate Court shall be empowered to reform any such will, trust agreement or other governing instrument only to the extent necessary in order to ensure the allowance of any deduction described in subsection (a) of this section, and only to the extent the court finds that such reformation is consistent with the original intent of the testator or donor.

(c) This section shall not be construed to effect a change in any dispositive provisions of the governing instrument as provided in section 45a-514.

(d) Any reformation of any will, trust agreement or other governing instrument in accordance with the provisions of this section shall be effective whether or not a disclaimer has been filed within the period of time specified in sections 45a-578 to 45a-585, inclusive.

(e) This section shall be applicable to any action commenced on or after July 18, 1984.

(P.A. 75-207, S. 1, 2; P.A. 77-436, S. 1, 2; P.A. 79-43; P.A. 80-122; P.A. 81-42, S. 1, 2; P.A. 83-24, S. 1, 2; P.A. 85-523, S. 3, 9; P.A. 89-211, S. 46; May Sp. Sess. P.A. 92-11, S. 32, 70; P.A. 98-219, S. 7.)

History: P.A. 77-436 revised dates in Subsec. (a), substituting “December 31, 1977” for “September 21, 1974” re date of execution of will or creation of trust and for “December 31, 1975” re date action brought to conform instrument to requirements of Internal Revenue Code and added Subsec. (f) re effect of failure to file disclaimer within time specified in Ch. 798; P.A. 79-43 changed year from 1977 to 1978 in Subsec. (a) re date of action brought to conform instrument to Internal Revenue Code requirements; P.A. 80-122 changed year to 1980 in provision re date of action brought to conform instrument to Code; P.A. 81-42 amended Subsec (a) to change date applicable to execution of will or creation of trust from December 31, 1977, to December 31, 1978, and date applicable to actions subject to court jurisdiction to conform will or trust to meet federal requirements from December 31, 1980, to December 31, 1981; P.A. 83-24 amended Subsec. (a) by deleting references to decedent whose death occurs after December 31, 1969, and to any action brought on or before December 31, 1981, and added references to Section 170 of the Internal Revenue Code and provision re jurisdiction of superior court over any action brought within the time provided in Section 2055(e)(3) of the Internal Revenue Code of 1954; P.A. 85-523 entirely revised section, removing limitation of execution of will or creation of trust before December 31, 1978, and making revised provisions applicable to any action commenced on or after July 18, 1984; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; Sec. 45-79a transferred to Sec. 45a-519 in 1991; May Sp. Sess. P.A. 92-11 amended Subsec. (a) to delete redundant language re any subsequent corresponding internal revenue code of the United States; P.A. 98-219 added provisions applying section to Probate Court.

See Sec. 45a-485 re reformation of instrument to ensure allowance of marital deduction.

Cited as P.A. 77-436. 9 CA 825.

Cited. 39 CS 80.



Section 45a-520 - (Formerly Sec. 45-79b). Termination of charitable trusts.

(a) As used in this section: (1) “Charitable beneficiary” and “charitable entity” shall include, without limitation, towns, ecclesiastical society and cemetery associations owning or controlling the operation of a cemetery or burial ground; (2) “charitable trust” shall mean a trust for the benefit of one or more charitable beneficiaries.

(b) In any case where the current market value of the assets of a testamentary or inter vivos charitable trust is less than one hundred fifty thousand dollars, any trustee thereof, any charitable beneficiary specifically designated in the governing instrument or the Attorney General may petition a court of probate for an order terminating the trust. If such a trust has been under the jurisdiction of a court of probate prior to any such petition, the petition shall be brought to the court of probate for the district which has had jurisdiction over the trust. If such a trust has not been under the jurisdiction of a court of probate prior to any such petition, the petition shall be brought to the court of probate for any district in which any such trustee resides or has a place of business. If such a trust has not been under the jurisdiction of a court of probate prior to any such petition and if there is no trustee thereof residing or having a place of business in Connecticut, the petition shall be brought to the court of probate for any district in which any charitable beneficiary of the trust has its principal office. Upon receipt of such a petition, the court shall order a hearing and cause notice thereof to be given to the Attorney General, the trustees, the grantor of the trust, if living, and any charitable beneficiary of the trust specifically designated in the governing instrument. If at such a hearing the court determines that continuation of the trust is uneconomic when the costs of operating the trust, probable income and other relevant factors are considered or not in the best interest of the beneficiaries, the court may order termination of the trust and distribution of the trust assets to any charitable beneficiary specifically designated in the governing instrument or, in the event no such beneficiary exists, to such other charitable trusts or charitable entities, including any community trust or foundation, as the court may determine will fulfill the charitable purposes of the trust being so terminated.

(c) The provisions of this section shall not apply to termination of trusts or funds as provided in chapter 368j.

(P.A. 79-365; P.A. 80-221; P.A. 82-155; P.A. 84-294, S. 14; P.A. 86-234, S. 3, 6; P.A. 96-35.)

History: P.A. 80-221 inserted Subsec. (a) defining charitable beneficiaries, entities and trusts, made previous provisions Subsec. (b) clarifying to which court petition should be brought and added Subsec. (c); P.A. 82-155 amended Subsec. (b) by increasing from $10,000 to $15,000 the limitation on the maximum value of a trust which may be terminated; P.A. 84-294 amended Subsec. (b) by increasing limit on market value of assets of a testamentary or inter vivos charitable trust from $15,000 to $20,000; P.A. 86-234 amended Subsec. (b) by increasing the asset level of the trust from $20,000 to $65,000; Sec. 45-79b transferred to Sec. 45a-520 in 1991; P.A. 96-35 amended Subsec. (b) by increasing asset level of trust to $150,000.



Section 45a-521 - Superior Court or Probate Court jurisdiction to reform charitable remainder unitrust re payment.

(a) Upon a petition filed within the period specified in the Code of Federal Regulations, Title 26, Section 1.664-3(a)(1)(i)(f)(3), by a trustee of a charitable remainder unitrust, the Superior Court, or the Probate Court if the trustee is otherwise subject to the jurisdiction of the Probate Court, or with respect to an inter vivos trust, if such trust is or could be subject to the jurisdiction of the Probate Court for an accounting pursuant to section 45a-175, provided such an accounting need not be required, shall have jurisdiction to reform such charitable remainder unitrust for the sole purpose of substituting a provision allowing payment of the unitrust amount under the Code of Federal Regulations, Title 26, Section 1.664-3(a)(1)(i)(c) for an existing provision providing for payment of the unitrust amount under Title 26, Section 1.664-3(a)(1)(i)(b) of the Code of Federal Regulations.

(b) The Superior Court or the Probate Court shall be empowered to reform such trust only to the extent the court finds that such reformation is consistent with the original intent of the testator or donor.

(c) This section shall not be construed to effect a change in any dispositive provision of the trust as provided in section 45a-514.

(P.A. 99-164, S. 34, 36.)

History: P.A. 99-164 effective June 23, 1999.



Section 45a-526 to 45a-529 - (Formerly Secs. 45-100h to 45-100k). Short title: Uniform Management of Institutional Funds Act. Definitions. Expenditure of net appreciation, standards. Exception and restriction on expenditure of net appreciation; construction.

Sections 45a-526 to 45a-529, inclusive, are repealed, effective April 29, 2008.

(P.A. 73-548, S. 1–3, 9; P.A. 74-121, S. 1, 2; P.A. 80-476, S. 211; P.A. 93-189, S. 4, 5; P.A. 08-6, S. 4.)



Section 45a-529a and 45a-529b - Accumulation of annual net income, standards. Exception and restriction on accumulation of annual net income; construction.

Sections 45a-529a and 45a-529b are repealed, effective April 29, 2008.

(P.A. 93-189, S. 2, 3; P.A. 08-6, S. 4.)



Section 45a-530 to 45a-534 - (Formerly Secs. 45-100l to 45-100p). Investment of institutional funds. Delegation of powers of investment. Standards applicable to actions of governing board. Release of restriction in gift instrument: Written consent, court order; limitations; doctrine of cy pres applicable. Construction.

Sections 45a-530 to 45a-534, inclusive, are repealed, effective April 29, 2008.

(P.A. 73-548, S. 4–8; P.A. 78-280, S. 2, 127; P.A. 80-476, S. 212; P.A. 93-189, S. 6; P.A. 97-140, S. 14; P.A. 08-6, S. 4.)



Section 45a-535 - Short title: Uniform Prudent Management of Institutional Funds Act.

Sections 45a-535 to 45a-535i, inclusive, may be cited as the “Uniform Prudent Management of Institutional Funds Act”.

(P.A. 07-91, S. 28.)



Section 45a-535a - Definitions.

As used in sections 45a-535 to 45a-535i, inclusive, unless the context otherwise requires:

(1) “Charitable purpose” means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of governmental purposes and any other purpose the achievement of which is beneficial to the community;

(2) “Endowment fund” means an institutional fund or any part thereof not wholly expendable by the institution on a current basis under the terms of a gift instrument. The term does not include assets of an institution designated by the institution as an endowment fund for its own use;

(3) “Gift instrument” means a record or records, including an institutional solicitation, under which property is granted to, transferred to or held by an institution as an institutional fund;

(4) “Institution” means:

(A) A person, other than an individual, organized and operated exclusively for charitable purposes;

(B) A government or a governmental subdivision, agency or instrumentality to the extent that it holds funds exclusively for a charitable purpose; and

(C) A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated;

(5) “Institutional fund” means a fund held by an institution exclusively for charitable purposes or a fund held by a trustee for a charitable community trust. “Institutional fund” does not include:

(A) Program-related assets;

(B) A fund held for an institution by a trustee that is not an institution, other than a fund which is held for a charitable community trust; or

(C) A fund in which a beneficiary that is not an institution has an interest other than an interest that could arise upon violation or failure of the purposes of the fund;

(6) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity;

(7) “Program-related asset” means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for appreciation or the production of income; and

(8) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(P.A. 07-91, S. 29; P.A. 08-6, S. 3; P.A. 10-32, S. 135.)

History: P.A. 08-6 redefined “institutional fund” in Subdiv. (5) by adding references to a fund held for a charitable community trust, effective April 29, 2008; P.A. 10-32 made technical changes in Subdiv. (5), effective May 10, 2010.



Section 45a-535b - Standard of conduct in managing and investing institutional funds.

(a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than sections 45a-535 to 45a-535i, inclusive, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution:

(1) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution and the skills available to the institution; and

(2) Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d) An institution may pool two or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the following shall apply to an institution:

(1) In managing and investing an institutional fund, the following factors, if relevant, shall be considered:

(A) General economic conditions;

(B) The possible effect of inflation or deflation;

(C) The expected tax consequences, if any, of investment decisions or strategies;

(D) The role that each investment or course of action plays within the overall investment portfolio of the fund;

(E) The expected total return from income and the appreciation of investments;

(F) Other resources of the institution;

(G) The needs of the institution and the fund to make distributions and to preserve capital; and

(H) An asset’s special relationship or special value, if any, to the charitable purposes of the institution.

(2) Management and investment decisions about an individual asset shall be made not in isolation but rather in the context of the institutional fund’s portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(3) Except as otherwise provided by law other than sections 45a-535 to 45a-535i, inclusive, an institution may invest in any kind of property or type of investment consistent with the standards of this section.

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that because of special circumstances the purposes of the fund are better served without diversification.

(5) Within a reasonable time after receiving property, an institution shall make and implement decisions concerning the retention or disposition of the property or to rebalance a portfolio in order to bring the institutional fund into compliance with the purposes, terms, distribution requirements and other circumstances of the institution and the requirements of sections 45a-535 to 45a-535i, inclusive.

(6) A person who has special skills or expertise or is selected in reliance upon the person’s representation that the person has special skills or expertise has a duty to use those special skills or that expertise in managing and investing institutional funds.

(P.A. 07-91, S. 30.)



Section 45a-535c - Appropriation for expenditure or accumulation of endowment fund. Factors in making a determination to appropriate or accumulate. Rules of construction.

(a) Subject to the intent of a donor expressed in a gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines to be prudent for the uses, benefits, purposes and duration for which the endowment fund is established. Unless stated otherwise in a gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances and shall consider, if relevant, the following factors:

(1) The duration and preservation of the endowment fund;

(2) The purposes of the institution and the endowment fund;

(3) General economic conditions;

(4) The possible effect of inflation or deflation;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution; and

(7) The investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under subsection (a) of this section, a gift instrument shall specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment or a direction or authorization in the gift instrument to use only “income”, “interest”, “dividends” or “rents, issues or profits”, or “to preserve the principal intact”, or similar words:

(1) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a) of this section.

(P.A. 07-91, S. 31.)



Section 45a-535d - Delegation of management and investment of institutional fund.

(a) Subject to any specific limitation set forth in a gift instrument or in law other than sections 45a-535 to 45a-535i, inclusive, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) Periodically reviewing the agent’s actions in order to monitor the agent’s performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with subsection (a) of this section is not liable for the decisions or actions of an agent to which the function was delegated.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers or employees as authorized by law other than sections 45a-535 to 45a-535i, inclusive.

(P.A. 07-91, S. 32.)



Section 45a-535e - Release or modification of restrictions contained in gift instrument on management, investment or purpose of institutional fund.

(a) With the donor’s consent in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b) If a restriction contained in a gift instrument on the management or investment of an institutional fund becomes impracticable or wasteful or impairs the management or investment of the fund or if because of circumstances not anticipated by the donor a modification of a restriction will further the purposes of the fund, a court, upon application of the institution, may modify the restriction. The institution shall notify the Attorney General, who shall be given an opportunity to be heard. To the extent practicable, any modification shall be made in accordance with the donor’s probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve or wasteful, a court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General, who shall be given an opportunity to be heard.

(d) Nothing in this section shall be construed as amending or altering existing standards in the law for approximation, cy pres or equitable deviation actions.

(P.A. 07-91, S. 33; P.A. 09-102, S. 4.)

History: P.A. 09-102 amended Subsec. (d) by substituting “law” for “general statutes”, effective July 1, 2009.



Section 45a-535f - Determination of compliance with act.

Compliance with sections 45a-535 to 45a-535i, inclusive, is determined in light of the facts and circumstances existing at the time a decision is made or an action is taken.

(P.A. 07-91, S. 34.)



Section 45a-535g - Application to existing institutional funds.

Sections 45a-535 to 45a-535i, inclusive, apply to institutional funds existing on or established after October 1, 2007. As applied to institutional funds existing on October 1, 2007, sections 45a-535 to 45a-535i, inclusive, govern only decisions made or actions taken after such date.

(P.A. 07-91, S. 35.)



Section 45a-535h - Relation of act to Electronic Signatures in Global and National Commerce Act.

Sections 45a-535 to 45a-535i, inclusive, modify, limit and supersede the Electronic Signatures in Global and National Commerce Act, 15 USC Section 7001 et seq., but do not modify, limit or supersede Section 101 of said act, 15 USC Section 7001(a), or authorize electronic delivery of any of the notices described in Section 103 of said act, 15 USC Section 7003(b).

(P.A. 07-91, S. 36.)



Section 45a-535i - Uniformity of application and construction of act.

In applying and construing sections 45a-535 to 45a-535h, inclusive, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(P.A. 07-91, S. 37.)



Section 45a-540 - (Formerly Secs. 45-100a to 45-100c). Powers in trust instruments act.

Sections 45-100a to 45-100c, inclusive, are repealed, except said sections shall continue in effect insofar as any instrument executed prior to January 1, 1970, incorporated said sections.

(1967, P.A. 753, S. 1–3; 1969, P.A. 827, S. 5; P.A. 80-476, S. 208–210.)



Section 45a-541 - Short title: Connecticut Uniform Prudent Investor Act.

Sections 45a-541 to 45a-541l, inclusive, may be cited as the “Connecticut Uniform Prudent Investor Act”.

(P.A. 97-140, S. 1.)



Section 45a-541a - Prudent investor rule.

(a) Except as provided in subsection (b) of this section, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule, as set forth in sections 45a-541 to 45a-541l, inclusive.

(b) The prudent investor rule is a default rule that may be expanded, restricted, eliminated or otherwise altered by provisions of the trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on provisions of the trust.

(P.A. 97-140, S. 2.)



Section 45a-541b - Standard of care. Portfolio strategy. Risk and return objectives.

(a) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution.

(b) A trustee’s investment and management decisions respecting individual assets shall be evaluated not in isolation, but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c) Among circumstances that a trustee shall consider in investing and managing trust assets are such of the following as are relevant to the trust or its beneficiaries: (1) General economic conditions; (2) the possible effect of inflation or deflation; (3) the expected tax consequences of investment decisions, strategies and distributions; (4) the role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property and real property; (5) the expected total return from income and the appreciation of capital; (6) related trusts and other income and resources of the beneficiaries; (7) needs for liquidity, for regularity of income and for preservation or appreciation of capital; (8) an asset’s special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries; (9) the size of the portfolio; and (10) the nature and estimated duration of the trust.

(d) A trustee shall take reasonable steps to verify facts relevant to the investment and management of trust assets.

(e) Subject to the standard of sections 45a-541 to 45a-541l, inclusive, a trustee may invest in any kind of property or type of investment.

(f) A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee’s representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise.

(P.A. 97-140, S. 3.)



Section 45a-541c - Diversification.

A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.

(P.A. 97-140, S. 4.)



Section 45a-541d - Duties at inception of trusteeship.

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements and other circumstances of the trust, and with the requirements of sections 45a-541 to 45a-541l, inclusive.

(P.A. 97-140, S. 5.)



Section 45a-541e - Loyalty.

A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries.

(P.A. 97-140, S. 6.)



Section 45a-541f - Impartiality.

If a trust has two or more beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.

(P.A. 97-140, S. 7.)



Section 45a-541g - Investment costs.

In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust and the skills of the trustee.

(P.A. 97-140, S. 8.)



Section 45a-541h - Reviewing compliance.

The prudent investor rule expresses a standard of conduct, not outcome. Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee’s decision or action.

(P.A. 97-140, S. 9.)



Section 45a-541i - Delegation of investment and management functions.

(a) A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill and caution in: (1) Selecting an agent; (2) establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and (3) periodically reviewing the agent’s actions in order to monitor the agent’s performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the trustee and to the trust to exercise reasonable care to comply with the scope and terms of the delegation and to exercise the delegated function with reasonable care, skill and caution. An attempted exoneration of the agent from liability for failure to meet such a duty is contrary to public policy and void.

(c) A trustee who complies with the requirements of subsection (a) of this section is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(d) By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state and can be held liable by the courts of this state for any breach of duty arising out of the delegation agreement or the terms of sections 45a-541 to 45a-541l, inclusive.

(P.A. 97-140, S. 10.)



Section 45a-541j - Language invoking standards of act.

The following terms or comparable language in a trust instrument, unless otherwise limited or modified by the instrument, authorizes any investment or strategy permitted under sections 45a-541 to 45a-541l, inclusive: “Investments permissible by law for investment of trust funds”, “legal investments”, “authorized investments”, “using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital”, “prudent man rule”, “prudent trustee rule”, “prudent person rule”, and “prudent investor rule”.

(P.A. 97-140, S. 11.)



Section 45a-541k - Uniformity of application and construction.

Sections 45a-541 to 45a-541l, inclusive, shall be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of said sections among the states enacting them.

(P.A. 97-140, S. 12.)



Section 45a-541l - Applicability.

Sections 45a-541 to 45a-541l, inclusive, apply to trusts existing on and created after October 1, 1997. As applied to trusts existing on October 1, 1997, sections 45a-541 to 45a-541l, inclusive, govern only decisions or actions occurring after that date.

(P.A. 97-140, S. 13; P.A. 08-6, S. 2.)

History: P.A. 08-6 made technical changes, effective April 29, 2008.



Section 45a-542 - Short title: Connecticut Principal and Income Act.

Sections 45a-542 to 45a-542ff, inclusive, may be cited as the “Connecticut Principal and Income Act (1999)”.

(P.A. 99-164, S. 1, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542a - Definitions.

As used in sections 45a-542 to 45a-542ff, inclusive:

(1) “Accounting period” means a calendar year unless another twelve-month period is selected by a fiduciary. The term includes a portion of a calendar year or other twelve-month period that begins when an income interest begins or ends when an income interest ends.

(2) “Beneficiary” includes, in the case of a decedent’s estate, an heir, legatee and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(3) “Fiduciary” means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator and a person performing substantially the same function.

(4) “Income” means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange or liquidation of a principal asset, to the extent provided in sections 45a-542i to 45a-542w, inclusive.

(5) “Income beneficiary” means a person to whom net income of a trust is or may be payable.

(6) “Income interest” means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee’s discretion.

(7) “Mandatory income interest” means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(8) “Net income” means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under sections 45a-542 to 45a-542ff, inclusive, to or from income during the period.

(9) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

(10) “Principal” means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(11) “Remainder beneficiary” means a person entitled to receive principal when an income interest ends.

(12) “Terms of a trust” means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

(13) “Trustee” includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.

(P.A. 99-164, S. 2, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542aa - Transfers from income to reimburse principal.

(a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future disbursements.

(b) Principal disbursements to which subsection (a) of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements and broker’s commissions;

(4) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5) Disbursements described in subdivision (7) of subsection (a) of section 45a-542y.

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a) of this section.

(P.A. 99-164, S. 28, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542b - Fiduciary duties.

(a) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of sections 45a-542d to 45a-542h, inclusive, a fiduciary:

(1) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in sections 45a-542 to 45a-542ff, inclusive;

(2) May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by sections 45a-542 to 45a-542ff, inclusive;

(3) Shall administer a trust or estate in accordance with sections 45a-542 to 45a-542ff, inclusive, if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and sections 45a-542 to 45a-542ff, inclusive, do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising the power to adjust under subsection (a) of section 45a-542c or a discretionary power of administration regarding a matter within the scope of sections 45a-542 to 45a-542ff, inclusive, whether granted by the terms of a trust, a will or said sections, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with sections 45a-542 to 45a-542ff, inclusive, is presumed to be fair and reasonable to all of the beneficiaries.

(P.A. 99-164, S. 3, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542bb - Income taxes.

(a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust’s share of an entity’s taxable income must be paid:

(1) From income to the extent that receipts from the entity are allocated only to income;

(2) From principal to the extent that receipts from the entity are allocated only to principal;

(3) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) From principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a) to (c), inclusive, of this section, the trustee shall adjust income or principal receipts to the extent that the trust’s taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

(P.A. 99-164, S. 29, 36; P.A. 10-31, S. 2.)

History: P.A. 99-164 effective January 1, 2000; P.A. 10-31 amended Subsec. (c) to delete “proportionately” re payment under Subdivs. (1) and (2), to add “only” in Subdiv. (1) and to replace former Subdiv. (2) with new Subdiv. (2) re payment from principal to extent receipts are allocated only to principal, Subdiv. (3) principal to re payments proportionately from principal and income and Subdiv. (4) re payments from principal to extent tax exceeds total receipts, and amended Subsec. (d) to replace former provisions with requirement that trustee adjust income or principal receipts after applying Subsecs. (a) to (c).



Section 45a-542c - Trustee’s power to adjust.

(a) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust’s income, and the trustee determines, after applying the rules in subsection (a) of section 45a-542b, that the trustee is unable to comply with subsection (b) of said section.

(b) In deciding whether and to what extent to exercise the power conferred by subsection (a) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1) The nature, purpose and expected duration of the trust;

(2) The intent of the settlor, including the settlor’s probable intent, which is the settlor’s dominant plan and purpose as they appear from the entirety of the trust when read and considered in light of the present facts and circumstances;

(3) The identity and circumstances of the beneficiaries;

(4) The needs for liquidity, regularity of income and preservation and appreciation of capital;

(5) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) The net amount allocated to income under sections 45a-542 to 45a-542b, inclusive, and sections 45a-542d to 45a-542ff, inclusive, and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) The anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(5) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) If the trustee is a beneficiary of the trust;

(8) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly;

(9) Between the income and principal of a legal life estate; or

(10) If the exercise of the power to adjust by allocating principal to income conferred by subsection (a) of this section would not significantly increase the funds actually available to the income beneficiary, taking into account funds available from sources other than the trust.

(d) If subdivision (5), (6), (7) or (8) of subsection (c) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subdivisions (1) to (6), inclusive, or subdivision (8) of subsection (c) of this section or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in said subsection (c). The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a) of this section.

(P.A. 99-164, S. 4, 36; P.A. 01-68, S. 2.)

History: P.A. 99-164 effective January 1, 2000; P.A. 01-68 amended Subsec. (c)(10) by adding “by allocating principal to income”.



Section 45a-542cc - Adjustments between principal and income as result of taxes.

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) Elections and decisions, other than those described in subsection (b) of this section, that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate or trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust or beneficiary are decreased, each estate, trust or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

(P.A. 99-164, S. 30, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542d - Determination and distribution of income interest of decedent’s estate or in trust after trust ends.

After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in sections 45a-542f to 45a-542cc, inclusive, which apply to trustees and the rules in subdivision (5) of this section. The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2) A fiduciary shall determine the remaining net income of a decedent’s estate or a terminating income interest under the rules in sections 45a-542f to 45a-542cc, inclusive, which apply to trustees and by:

(A) Including in net income all income from property used to discharge liabilities;

(B) Paying from income or principal, in the fiduciary’s discretion, fees of attorneys, accountants and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(C) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent’s estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust or applicable law.

(3) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust or this subdivision from net income determined under subdivision (2) of this section or from principal to the extent that net income is insufficient. Unless a will or trust waives such interest or provides for its calculation in a different amount or manner, a pecuniary amount payable outright shall bear simple interest in the amount of six per cent per year, beginning one year after the date of death in the case of pecuniary amounts payable under a will, or one year after the day the income interest ends in the case of pecuniary amounts payable from a trust after an income interest ends, and ending on the day the pecuniary amount is paid.

(4) A fiduciary shall distribute the net income remaining after distributions required by subdivision (3) of this section in the manner described in section 45a-542e to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(5) A fiduciary may not reduce principal or income receipts from property described in subdivision (1) of this section because of a payment described in sections 45a-542x and 45a-542y to the extent that the will, the terms of the trust or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent’s death or an income interest’s terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

(P.A. 99-164, S. 5, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542dd - Uniformity of application and construction.

In applying and construing sections 45a-542 to 45a-542ff, inclusive, consideration must be given to the fact that this is a uniform law and the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(P.A. 99-164, S. 31, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542e - Distribution to beneficiaries.

(a) Each beneficiary described in subdivision (4) of section 45a-542d is entitled to receive a portion of the net income equal to the beneficiary’s fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b) In determining a beneficiary’s share of net income, the following rules apply:

(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary’s fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(2) The beneficiary’s fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(3) The beneficiary’s fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

(P.A. 99-164, S. 6, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542ee - Severability clause.

If any provision of sections 45a-542 to 45a-542ff, inclusive, or their application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of said sections which can be given effect without the invalid provision or application, and to this end the provisions of sections 45a-542 to 45a-542ff, inclusive, are severable.

(P.A. 99-164, S. 32, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542f - Right to income.

(a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b) An asset becomes subject to a trust:

(1) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor’s life;

(2) On the date of a testator’s death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator’s estate; or

(3) On the date of an individual’s death in the case of an asset that is transferred to a fiduciary by a third party because of the individual’s death.

(c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d) of this section even if there is an intervening period of administration to wind up the preceding income interest.

(d) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

(P.A. 99-164, S. 7, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542ff - Application to existing trust or decedent’s estate.

Sections 45a-542 to 45a-542ff, inclusive, apply to every trust or decedent’s estate existing on or after January 1, 2000, except as otherwise expressly provided in the will or terms of the trust or in said sections.

(P.A. 99-164, S. 33, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542g - Apportionment of receipts and disbursements when decedent dies or interest income begins.

(a) A trustee shall allocate an income receipt or disbursement other than one to which subdivision (1) of section 45a-542d applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of sections 45a-542 to 45a-542ff, inclusive. Distributions to shareholders or other owners from an entity to which section 45a-542i applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

(P.A. 99-164, S. 8, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542h - Apportionment when income interest ends.

(a) In this section, “undistributed income” means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary’s share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five per cent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(c) When a trustee’s obligation to pay a fixed annuity or a fixed fraction of the value of the trust’s assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate or other tax requirements.

(P.A. 99-164, S. 9, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542i - Character of receipts.

(a) In this section, “entity” means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund or any other organization in which a trustee has an interest other than a trust or estate to which section 45a-542j applies, a business or activity to which section 45a-542k applies, or an asset-backed security to which section 45a-542w applies.

(b) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(c) A trustee shall allocate the following receipts from an entity to principal:

(1) Property other than money;

(2) Money received in one distribution or a series of related distributions in exchange for part or all of a trust’s interest in the entity;

(3) Money received in total or partial liquidation of the entity; and

(4) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(d) Money is received in partial liquidation:

(1) To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2) If the total amount of money and property received in a distribution or series of related distributions is greater than twenty per cent of the entity’s gross assets, as shown by the entity’s year-end financial statements immediately preceding the initial receipt.

(e) Money is not received in partial liquidation, nor may it be taken into account under subdivision (2) of subsection (d) of this section, to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(f) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity’s board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation’s board of directors; provided, however, that no such statement shall override the provisions of subdivision (2) of subsection (d) of this section and subsection (e) of this section.

(P.A. 99-164, S. 10, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542j - Distribution from trust or estate.

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, section 45a-542i or 45a-542w applies to a receipt from the trust.

(P.A. 99-164, S. 11, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542k - Business and other activities conducted by trustee.

(a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust’s general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust’s general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust’s general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c) Activities for which a trustee may maintain separate accounting records include:

(1) Retail, manufacturing, service and other traditional business activities;

(2) Farming;

(3) Raising and selling livestock and other animals;

(4) Management of rental properties;

(5) Extraction of minerals and other natural resources;

(6) Timber operations; and

(7) Activities to which section 45a-452v applies.

(P.A. 99-164, S. 12, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542l - Principal receipts.

A trustee shall allocate to principal:

(1) To the extent not allocated to income under sections 45a-542 to 45a-542ff, inclusive, assets received from a transferor during the transferor’s lifetime, a decedent’s estate, a trust with a terminating income interest or a payer under a contract naming the trust or its trustee as beneficiary;

(2) Money or other property received from the sale, exchange, liquidation or change in form of a principal asset, including realized profit, subject to sections 45a-542i to 45a-542w, inclusive;

(3) Amounts recovered from third parties to reimburse the trust because of disbursements described in subdivision (7) of subsection (a) of section 45a-542y or for other reasons to the extent not based on the loss of income;

(4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) Other receipts as provided in sections 45a-542p to 45a-542w, inclusive.

(P.A. 99-164, S. 13, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542m - Rental property.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee’s contractual obligations have been satisfied with respect to that amount.

(P.A. 99-164, S. 14, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542n - Obligation to pay money.

(a) An amount received as interest, whether determined at a fixed, variable or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which section 45a-542q, 45a-542r, 45a-542s, 45a-542t, 45a-542v or 45a-542w applies.

(P.A. 99-164, S. 15, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542o - Insurance policies and similar contracts.

(a) Except as otherwise provided in subsection (b) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to, a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to section 45a-542k, loss of profits from a business.

(c) This section does not apply to a contract to which section 45a-542q applies.

(P.A. 99-164, S. 16, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542p - Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by section 45a-542q, 45a-542r, 45a-542s, 45a-542t or 45a-542w is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in subsection (c) of section 45a-542c applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in subsection (d) of section 45a-542c and may be released for the reasons and in the manner described in subsection (e) of said section. An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten per cent; or

(2) The value of the asset producing the receipt for which the allocation would be made is less than ten per cent of the total value of the trust’s assets at the beginning of the accounting period.

(P.A. 99-164, S. 17, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542q - Deferred compensation, annuities and similar payments. Separate funds.

(a) In this section:

(1) “Payment” means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. “Payment” includes a payment made in money or property from the payer’s general assets or from a separate fund created by the payer. For the purposes of subsections (d) to (g), inclusive, of this section, “payment” also includes any payment from any separate fund, regardless of the reason for the payment.

(2) “Separate fund” includes a private or commercial annuity, an individual retirement account and a pension, profit-sharing, stock-bonus or stock-ownership plan. “Separate fund” does not include a payment pursuant to an installment sale contract.

(b) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income ten per cent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not “required to be made” to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (e) of this section, subsections (f) and (g) of this section apply, and subsections (b) and (c) of this section do not apply, in determining the allocation of a payment made from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction would be allowed under Section 2056(b)(7) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time; or

(2) A trust that qualifies for the marital deduction under Section 2056(b)(5) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time.

(e) Subsections (d), (f) and (g) of this section do not apply if and to the extent that the series of payments would, without the application of subsection (d) of this section, qualify for the marital deduction under Section 2056(b)(7)(C) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time.

(f) A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this section. On request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. On request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal four per cent of the fund’s value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund’s value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under Section 7520 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time, for the month preceding the account period for which the computation is made.

(h) This section does not apply to a payment to which section 45a-542r applies.

(i) The provisions of this section apply to a trust described in subsection (d) of this section on and after the following dates:

(1) If the trust is not funded as of October 1, 2010, the date of the decedent’s death.

(2) If the trust is initially funded in the calendar year beginning January 1, 2010, the date of the decedent’s death.

(3) If the trust is not described in subdivision (1) or (2) of this subsection, the date of January 1, 2010.

(P.A. 99-164, S. 18, 36; P.A. 10-31, S. 1.)

History: P.A. 99-164 effective January 1, 2000; P.A. 10-31 amended Subsec. (a) to redefine “payment” in Subdiv. (1) and define “separate fund” in Subdiv. (2), amended Subsec. (d) to replace former provisions re allocation necessary to obtain marital deduction with provisions re determining allocation of payment from separate fund, inserted new Subsec. (e) re applicability of Subsecs. (d), (f) and (g), inserted Subsec. (f) re trustee’s determination of internal income of each separate fund, inserted Subsec. (g) re amount deemed internal income when trustee cannot determine internal income of a separate fund, redesignated existing Subsec. (e) as Subsec. (h), inserted Subsec. (i) re dates when section applies to trust described in Subsec. (d), and made technical changes.



Section 45a-542r - Liquidating asset.

(a) In this section, “liquidating asset” means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to section 45a-542q, resources subject to section 45a-542s, timber subject to section 45a-542t, an activity subject to section 45a-542v, an asset subject to section 45a-542w, or any asset for which the trustee establishes a reserve for depreciation under section 45a-542z.

(b) A trustee shall allocate to income ten per cent of the receipts from a liquidating asset and the balance to principal.

(P.A. 99-164, S. 19, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542s - Minerals, water and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus or delay rental is more than nominal, ninety per cent must be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest not provided for in subdivision (1), (2) or (3) of this subsection, ninety per cent of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, ninety per cent of the amount must be allocated to principal and the balance to income.

(c) Sections 45a-542 to 45a-542ff, inclusive, apply whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water or other natural resources on January 1, 2000, the trustee may allocate receipts from the interest as provided in sections 45a-542 to 45a-542ff, inclusive, or in the manner used by the trustee before January 1, 2000. If the trust acquires an interest in minerals, water or other natural resources after January 1, 2000, the trustee shall allocate receipts from the interest as provided in sections 45a-542 to 45a-542ff, inclusive.

(P.A. 99-164, S. 20, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542t - Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in subdivisions (1) and (2) of this subsection; or

(4) To principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to subdivision (1), (2) or (3) of this subsection.

(b) In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) Sections 45a-542 to 45a-542ff, inclusive, apply whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on January 1, 2000, the trustee may allocate net receipts from the sale of timber and related products as provided in sections 45a-542 to 45a-542ff, inclusive, or in the manner used by the trustee before January 1, 2000. If the trust acquires an interest in timberland after January 1, 2000, the trustee shall allocate net receipts from the sale of timber and related products as provided in sections 45a-542 to 45a-542ff, inclusive.

(P.A. 99-164, S. 21, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542u - Property not productive of income.

(a) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under section 45a-542c and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by subsection (a) of section 45a-542c. The trustee may decide which action or combination of actions to take.

(b) In cases not governed by subsection (a) of this section, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

(P.A. 99-164, S. 22, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542v - Derivatives and options.

(a) In this section, “derivative” means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under section 45a-542k for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

(P.A. 99-164, S. 23, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542w - Asset-backed securities.

(a) In this section, “asset-backed security” means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which section 45a-542i or 45a-542q applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives one or more payments in exchange for the trust’s entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust’s interest in the security over more than one accounting period, the trustee shall allocate ten per cent of the payment to income and the balance to principal.

(P.A. 99-164, S. 24, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542x - Disbursements from income.

A trustee shall make the following disbursements from income to the extent that they are not disbursements to which subparagraph (B) or (C) of subdivision (2) of section 45a-542d applies:

(1) One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(2) One-half of all expenses for accountings, judicial proceedings or other matters that involve both the income and remainder interests;

(3) All of the other ordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal and expenses of a proceeding or other matter that concerns primarily the income interest; and

(4) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

(P.A. 99-164, S. 25, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542y - Disbursements from principal.

(a) A trustee shall make the following disbursements from principal:

(1) The remaining one-half of the disbursements described in subdivisions (1) and (2) of section 45a-542x;

(2) All of the trustee’s compensation calculated on principal as a fee for acceptance, distribution or termination, and disbursements made to prepare property for sale;

(3) Payments on the principal of a trust debt;

(4) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5) Premiums paid on a policy of insurance not described in subdivision (4) of section 45a-542x of which the trust is the owner and beneficiary;

(6) Estate, inheritance and other transfer taxes, including penalties, apportioned to the trust; and

(7) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

(P.A. 99-164, S. 26, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-542z - Transfers from income to principal for depreciation.

(a) In this section, “depreciation” means a reduction in value due to wear, tear, decay, corrosion or gradual obsolescence of a fixed asset having a useful life of more than one year.

(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) During the administration of a decedent’s estate; or

(3) Under this section if the trustee is accounting under section 45a-542k for the business or activity in which the asset is used.

(c) An amount transferred to principal need not be held as a separate fund.

(P.A. 99-164, S. 27, 36.)

History: P.A. 99-164 effective January 1, 2000.



Section 45a-543 - Determination by court re abuse of discretion by fiduciary.

(a) A court shall not change a fiduciary’s decision to exercise a discretionary power conferred by sections 45a-542 to 45a-542ff, inclusive, unless it determines that the decision was an abuse of the fiduciary’s discretion. A court shall not determine that a fiduciary abused its discretion merely because the court would have exercised the discretion in a different manner or would not have exercised the discretion.

(b) The decisions to which subsection (a) of this section applies include: (1) A determination under subsection (a) of section 45a-542c of whether and to what extent an amount should be transferred from principal to income or from income to principal; and (2) a determination of the factors that are relevant to the trust and its beneficiaries, the extent to which they are relevant, and the weight, if any, to be given to the relevant factors, in deciding whether and to what extent to exercise the power conferred by subsection (a) of section 45a-542c.

(c) If a court determines that a fiduciary has abused its discretion, the remedy is to restore the income and remainder beneficiaries to the positions they would have occupied if the fiduciary had not abused its discretion, according to the following rules: (1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court may require the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to his or her appropriate position; (2) to the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court may restore the beneficiaries, the trust, or both, in whole or in part, to their appropriate positions by requiring the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or requiring the beneficiary to return some or all of the distribution to the trust; and (3) to the extent that the court is unable, after applying subdivisions (1) and (2) of this subsection, to restore the beneficiaries, the trust, or both, to the positions they would have occupied if the fiduciary had not abused its discretion, the court may require the fiduciary to pay an appropriate amount from its own funds to one or more of the beneficiaries or to the trust, or both.

(d) Upon a petition by the fiduciary, the court having jurisdiction over the trust or estate may determine whether a proposed exercise or nonexercise by a fiduciary of a discretionary power conferred by sections 45a-542 to 45a-542ff, inclusive, will result in the abuse of the fiduciary’s discretion. If the petition describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.

(P.A. 01-68, S. 1.)






Chapter 802d - Connecticut Uniform Transfers to Minors Act

Section 45a-546 to 45a-556 - (Formerly Secs. 45-101 to 45-109b). Definitions. Methods of making gifts. Gift, devise or bequest to be irrevocable. Rights and powers granted custodian, issuers, transfer agents, brokers. Powers and duties of custodian. Reimbursement of custodian. Responsibility of issuer, transfer agent, bank, life insurance company, savings and loan association, credit union, broker or other person. Successor custodian. Registration of custodian. Petition for accounting. Construction. Not exclusive method of gift. Prior gifts of interests in real property. Custodial property held in custodianship which terminates after December 31, 1972, and before October 1, 1980.

Sections 45a-546 to 45a-556, inclusive, are repealed.

(1955, S. 2917d–2924d; 1957, P.A. 619, S. 1–9; 1961, P.A. 504; 1963, P.A. 283, S. 1–3, 5; February, 1965, P.A. 455, S. 1–7; 1967, P.A. 125; 144, S. 1–5; 833, S. 1–3; 1971, P.A. 133, S. 1–4; 1972, P.A. 127, S. 69–72; P.A. 75-124, S. 1, 2; P.A. 77-614, S. 139, 610; P.A. 78-121, S. 76, 113; 78-198, S. 1–4, 6; P.A. 79-631, S. 39, 111; P.A. 80-410, S. 14–20; P.A. 81-25, S. 1, 2; 81-396, S. 6; P.A. 86-264, S. 12–15; P.A. 88-65, S. 39; P.A. 95-117, S. 28.)



Section 45a-557 - Short title: Connecticut Uniform Transfers to Minors Act.

Sections 45a-557 to 45a-560b, inclusive, may be cited as the “Connecticut Uniform Transfers to Minors Act”.

(P.A. 95-117, S. 1.)



Section 45a-557a - Definitions.

For purposes of sections 45a-557 to 45a-560b, inclusive:

(1) “Adult” means an individual who has attained the age of twenty-one years.

(2) “Broker” means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person’s own account or for the account of others.

(3) “Court” means Probate Court.

(4) “Custodial property” means (A) any interest in property transferred to a custodian under sections 45a-557 to 45a-560b, inclusive, and (B) the income from and proceeds of that interest in property.

(5) “Custodian” means a person so designated under section 45a-558f or a successor or substitute custodian designated under section 45a-559c.

(6) “Financial institution” means a bank, trust company, a savings institution or credit union, chartered and supervised under state or federal law.

(7) “Guardian” means a person appointed or qualified by a court to act as guardian of a minor’s estate or a person legally authorized to perform substantially the same functions.

(8) “Legal representative” means any court appointed fiduciary, including, but not limited to, a guardian, conservator, executor or administrator. A legal representative does not include a guardian ad litem.

(9) “Member of the minor’s family” means the minor’s parent, stepparent, spouse, grandparent, brother, sister, uncle or aunt, whether of whole or half blood or by adoption.

(10) “Minor” means an individual who has not attained the age of twenty-one years.

(11) “Person” means an individual, corporation, organization or other legal entity.

(12) “Personal representative” means an executor, administrator, successor personal representative or temporary administrator of a decedent’s estate or person legally authorized to perform substantially the same functions.

(13) “State” includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.

(14) “Transfer” means a transaction that creates custodial property under section 45a-558f.

(15) “Transferor” means a person who makes a transfer under sections 45a-557 to 45a-560b, inclusive.

(16) “Trust company” means a financial institution, corporation or other legal entity authorized to exercise general trust powers.

(P.A. 95-117, S. 2.)



Section 45a-557b - Scope and jurisdiction.

(a) Sections 45a-557 to 45a-560b, inclusive, apply to a transfer that refers to said sections in the designation under subsection (a) of section 45a-558f by which the transfer is made if at the time of the transfer, the transferor, the minor or the custodian is a resident of this state or the custodial property is located in this state. Courts of probate in any district in which the transferor, the minor or the custodian is resident, or in which the custodial property is located shall have jurisdiction of any disputes or matters involving custodianship under sections 45a-557 to 45a-560b, inclusive. The custodianship so created remains subject to said sections and to such probate court jurisdiction despite a subsequent change in residence of a transferor, the minor or the custodian, or the removal of custodial property from this state.

(b) A person designated as custodian under sections 45a-557 to 45a-560b, inclusive, is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(c) A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act, of another state is governed by the law of the state designated in the instrument of transfer and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor or the custodian is a resident of the designated state or the custodial property is located in the designated state.

(P.A. 95-117, S. 3.)

Superior Court found to have subject matter jurisdiction in case that involved custodial accounts and arose in the context of the dissolution of a marriage. 56 CA 492.



Section 45a-558 - Nomination of custodian.

(a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: “as custodian for .... (name of minor) under the Connecticut Uniform Transfers to Minors Act”. The nomination may name one or more persons as substitute custodians to whom the property shall be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer or other obligor of the contractual rights.

(b) A custodian nominated under this section shall be a person to whom a transfer of property of that kind may be made under subsection (a) of section 45a-558f.

(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under section 45a-558f. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to section 45a-558f.

(P.A. 95-117, S. 4.)



Section 45a-558a - Transfer by gift or exercise of power.

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to section 45a-558f.

(P.A. 95-117, S. 5.)



Section 45a-558b - Transfer authorized by will or trust.

(a) A personal representative or trustee may make an irrevocable transfer pursuant to section 45a-558f to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b) If the testator or settlor has nominated a custodian under section 45a-558 to receive the custodial property, the transfer shall be made to that person.

(c) If the testator or settlor has not nominated a custodian under section 45a-558, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under subsection (a) of section 45a-558f.

(P.A. 95-117, S. 6.)



Section 45a-558c - Other transfer by fiduciary.

(a) Subject to subsection (c) of this section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to section 45a-558f, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Subject to subsection (c) of this section, a guardian may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to section 45a-558f.

(c) A transfer under subsection (a) or (b) of this section may be made only if (1) the personal representative, trustee or guardian considers the transfer to be in the best interest of the minor, (2) the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement or other governing instrument, and (3) the transfer is authorized by the court if it exceeds five thousand dollars in value.

(d) For purposes of this section, a series of transfers shall be aggregated so that the five-thousand-dollar threshold for court approval cannot be circumvented.

(P.A. 95-117, S. 7.)



Section 45a-558d - Transfer by obligor.

(a) Subject to subsections (b) and (c) of this section, a person not subject to section 45a-558b or 45a-558c who holds property of or owes a liquidated debt to a minor not having a guardian may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to section 45a-558f.

(b) If a person having the right to do so under section 45a-558 has nominated a custodian under that section to receive the custodial property, the transfer shall be made to that person.

(c) If no custodian has been nominated under section 45a-558, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, a transfer under this section may be made to an adult member of the minor’s family or to a trust company unless the property exceeds five thousand dollars in value, in which case Probate Court approval is required. For purposes of this subsection, a series of transfers shall be aggregated so that the five-thousand-dollar threshold for court approval cannot be circumvented.

(d) This section does not authorize a guardian, existing custodian or custodian to whom an obligor makes a transfer under this section to settle, release or compromise a claim of the minor or a debt owed to the minor.

(P.A. 95-117, S. 8.)



Section 45a-558e - Receipt for custodial property.

A written acknowledgment of delivery by a custodian constitutes a sufficient release and discharge for custodial property transferred to the custodian pursuant to sections 45a-557 to 45a-560b, inclusive.

(P.A. 95-117, S. 9.)



Section 45a-558f - Creation and transfer of custodial property. Designation of initial custodian. Control.

(a) Custodial property is created and a transfer is made whenever:

(1) An uncertificated security or a certificated security in registered form is either: (A) Registered in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: “as custodian for .... (name of minor) under the Connecticut Uniform Transfers to Minors Act”; or (B) delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b) of this section;

(2) Money is paid or delivered, or a security held in the name of a broker, financial institution or its nominee is transferred, to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: “as custodian for .... (name of minor) under the Connecticut Uniform Transfers to Minors Act”;

(3) The ownership of a life or endowment insurance policy or annuity contract is either: (A) Registered with the issuer in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: “as custodian for .... (name of minor) under the Connecticut Uniform Transfers to Minors Act”; or (B) assigned in writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: “as custodian for .... (name of minor) under the Connecticut Uniform Transfers to Minors Act”;

(4) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer or other obligor that the right is transferred to the transferor, an adult other than the transferor or a trust company, whose name in the notification is followed in substance by the words: “as custodian for .... (name of minor) under the Connecticut Uniform Transfers to Minors Act”;

(5) An interest in real property is recorded in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: “as custodian for .... (name of minor) under the Connecticut Uniform Transfers to Minors Act”;

(6) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either: (A) Issued in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: “as custodian for .... (name of minor) under the Connecticut Uniform Transfers to Minors Act”; or (B) delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: “as custodian for .... (name of minor) under the Connecticut Uniform Transfers to Minors Act”; or

(7) An interest in any property not described in subdivisions (1) to (6), inclusive, of this subsection is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b) of this section.

(b) An instrument in the following form satisfies the requirements of subparagraph (B) of subdivision (1) of subsection (a) of this section and subdivision (7) of subsection (a) of this section:

“TRANSFER UNDER THE CONNECTICUT
UNIFORM TRANSFERS TO MINORS ACT

I, .... (name of transferor or name and representative capacity if a fiduciary) hereby transfer to .... (name of custodian), as custodian for .... (name of minor) under the Connecticut Uniform Transfers to Minors Act, the following: (Insert a description of the custodial property sufficient to identify it.)

Dated:

….

…. (Signature)

.... (name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the Connecticut Uniform Transfers to Minors Act.

Dated:

….

…. (Signature of Custodian)”

(c) A transferor shall place the custodian in control of the custodial property as soon as practicable.

(P.A. 95-117, S. 10.)



Section 45a-558g - Single guardianship.

A transfer may be made for only one minor, and only one person may be the custodian. All custodial property held under sections 45a-557 to 45a-560b, inclusive, by the same custodian for the benefit of the same minor constitutes a single custodianship.

(P.A. 95-117, S. 11.)



Section 45a-558h - Validity and effect of transfer.

(a) The validity of a transfer made in a manner prescribed in sections 45a-557 to 45a-560b, inclusive, is not affected by: (1) Failure of the transferor to comply with subsection (c) of section 45a-558f concerning possession and control; (2) designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under subsection (a) of section 45a-558f; or (3) death or incapacity of a person nominated under section 45a-558 or designated under section 45a-558f as custodian or the disclaimer of the office by that person.

(b) A transfer made pursuant to section 45a-558f is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties and authority provided in sections 45a-557 to 45a-560b, inclusive, and neither the minor nor the minor’s legal representative has any right, power, duty or authority with respect to the custodial property except as provided in sections 45a-557 to 45a-560b, inclusive.

(c) By making a transfer, the transferor incorporates in the disposition all the provisions of sections 45a-557 to 45a-560b, inclusive, and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights and immunities provided in sections 45a-557 to 45a-560b, inclusive.

(P.A. 95-117, S. 12.)



Section 45a-558i - Care and control of custodial property.

(a) A custodian shall: (1) Take control of custodial property; (2) register or record title to custodial property if appropriate; and (3) collect, hold, manage, invest and reinvest custodial property.

(b) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person of discretion and intelligence who is seeking a reasonable income and the preservation of such person’s capital. The custodian shall not be limited by any other statute restricting investments by fiduciaries. However, a custodian, in the custodian’s discretion and without liability to the minor or the minor’s estate, may retain any custodial property received from a transferor.

(c) A custodian may invest in or pay premiums on life insurance or endowment policies on (1) the life of the minor only if the minor or the minor’s estate is the sole beneficiary, or (2) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor’s estate or the custodian in the capacity of custodian, is the owner of the policy.

(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor’s interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: “as a custodian for .... (name of minor) under the Connecticut Uniform Transfers to Minors Act”.

(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor’s tax returns, and shall make them available for inspection at reasonable intervals by any parent or legal representative of the minor or by the minor if the minor has attained the age of twelve years.

(P.A. 95-117, S. 13.)



Section 45a-558j - Powers of custodian.

(a) A custodian, acting in a custodial capacity, has all the rights, powers and authority over custodial property that unmarried adult owners have over their own property including, to the extent applicable and consistent with sections 45a-557 to 45a-560b, inclusive, powers pursuant to section 45a-234, but a custodian may exercise those rights, powers and authority in that custodian’s fiduciary capacity only.

(b) This section does not relieve a custodian from liability for breach of the provisions of section 45a-558i.

(P.A. 95-117, S. 14.)



Section 45a-558k - Use of custodial property. Distribution to a trust.

(a) A custodian may deliver or pay to the minor or expend for the minor’s benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to (1) the duty or ability of the custodian personally or of any other person to support the minor, or (2) any other income or property of the minor which may be applicable or available for that purpose.

(b) A custodian may distribute all or part of the custodial property to a trust, including a trust created by the custodian, at any time and without court order, provided: (1) The custodian has a good faith belief that such distribution of all or part of the custodial property to a trust is in the best interest of the minor; (2) the minor is the sole beneficiary of the trust during the minor’s lifetime; (3) the trust satisfies the requirements of Section 2503(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and the regulations implementing said section; and (4) if the terms of the trust grant to the minor a right to withdraw the trust assets upon the minor’s attainment of twenty-one years of age, (A) such terms shall also grant to the minor a right to withdraw any remaining trust assets upon the minor’s attainment of twenty-five years of age, (B) the trustee shall notify the minor in writing, by certified mail or similar means of delivery, of such right to withdraw (i) on or before the minor’s attainment of twenty-one years of age, and (ii) if there are any remaining trust assets thereafter, on or before the minor’s attainment of twenty-five years of age, and (C) the time period during which such withdrawal may be made shall not be less than thirty days from the date the minor attains the applicable age specified in subparagraph (B) of this subdivision or the date the minor receives the applicable notification required by said subparagraph, whichever date is later. Any such right to withdraw shall not lapse if the applicable notification required by subparagraph (B) of subdivision (4) of this subsection is not received by the minor. Any distribution to a trust pursuant to this subsection terminates the custodianship to the extent of the custodial property so distributed. The provisions of this subsection shall apply to any custodianship under sections 45a-557 to 45a-560b, inclusive, in existence on or after October 1, 2007.

(c) On petition of an interested person or the minor if the minor has attained the age of twelve years, the court may order the custodian to deliver or pay to the minor or expend for the minor’s benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(d) A delivery, payment, expenditure or distribution under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

(P.A. 95-117, S. 15; P.A. 07-169, S. 1.)

History: P.A. 07-169 added new Subsec. (b) re distribution of custodial property to a trust, redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d) and added reference to distribution in Subsec. (d).



Section 45a-559 - Custodian’s expenses, compensation and bond.

(a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian’s duties.

(b) Except for one who is a transferor under section 45a-558a, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Except as provided in subsection (f) of section 45a-559c, a custodian need not give a bond.

(P.A. 95-117, S. 16.)



Section 45a-559a - Exemption of third party from liability.

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining: (1) The validity of the purported custodian’s designation; (2) the propriety of, or the authority under sections 45a-557 to 45a-560b, inclusive, for, any act of the purported custodian; (3) the validity or propriety under sections 45a-557 to 45a-560b, inclusive, of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or (4) the propriety of the application of any property of the minor delivered to the purported custodian.

(P.A. 95-117, S. 17.)



Section 45a-559b - Liability to third persons.

(a) A claim based on (1) a contract entered into by a custodian acting in a custodial capacity, (2) an obligation arising from the ownership or control of custodial property, or (3) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b) A custodian is not personally liable: (1) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or (2) for an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

(P.A. 95-117, S. 18.)



Section 45a-559c - Renunciation, resignation, death or removal of custodian. Designation of successor custodian.

(a) A person nominated under section 45a-558 or designated under section 45a-558f as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferor’s legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated under section 45a-558, the person who made the nomination may nominate a substitute custodian under section 45a-558; otherwise the transferor or the transferor’s legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under subsection (a) of section 45a-558f. The custodian so designated has the rights of a successor custodian.

(b) A custodian at any time may designate a trust company or an adult other than a transferor under section 45a-558a as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed.

(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of twelve years and to the successor custodian and by delivering the custodial property to the successor custodian.

(d) If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor and the minor has attained the age of twelve years, the minor may designate as successor custodian, in the manner prescribed in subsection (b) of this section, an adult member of the minor’s family, a guardian of the minor or a trust company. If the minor has not attained the age of twelve years or fails to act within sixty days after the ineligibility, death or incapacity, the guardian of the minor becomes successor custodian. If the minor has no guardian or the guardian declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor’s family or any other interested person may petition the court to designate a successor custodian.

(e) A custodian who declines to serve under subsection (a) of this section or resigns under subsection (c) of this section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action in a probate court may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) A transferor, the legal representative of a transferor, an adult member of the minor’s family, a guardian of the person of the minor, the guardian of the minor or the minor if the minor has attained the age of twelve years may petition the court to remove the custodian under section 45a-242 and to designate a successor custodian other than a transferor under section 45a-558a or to require the custodian to give appropriate bond.

(P.A. 95-117, S. 19.)



Section 45a-559d - Accounting by and determination of liability of custodian.

(a) A minor who has attained the age of twelve years, the minor’s guardian of the person or legal representative, an adult member of the minor’s family, a transferor or a transferor’s legal representative may petition the court (1) for an accounting by the custodian or the custodian’s legal representative, or (2) for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under section 45a-559b to which the minor or the minor’s legal representative was a party.

(b) A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) The court, in a proceeding under sections 45a-557 to 45a-560b, inclusive, or in any other proceeding, may require or permit the custodian or the custodian’s legal representative to account.

(d) If a custodian is removed under subsection (f) of section 45a-559c, the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

(P.A. 95-117, S. 20.)



Section 45a-559e - Termination of custodianship.

The custodian shall transfer in an appropriate manner the custodial property to the minor, the legal representative of the minor or the personal representative of the minor’s estate upon the earlier of (1) the minor’s attainment of twenty-one years of age, or (2) the minor’s death, unless a prior distribution of the custodial property has been made pursuant to subsection (b) of section 45a-558k.

(P.A. 95-117, S. 21; P.A. 07-169, S. 2.)

History: P.A. 07-169 added provision re distribution pursuant to Sec. 45a-558k(b) in Subdiv. (2).



Section 45a-560 - Applicability.

The provisions of sections 45a-557 to 45a-560b, inclusive, shall apply to a transfer within the scope of section 45a-557b made after October 1, 1995, if: (1) The transfer purports to have been made under the Connecticut Uniform Gifts to Minors Act, sections 45a-546 to 45a-556, inclusive, revision of 1958, revised to January 1, 1995; or (2) the instrument by which the transfer purports to have been made uses in substance the designation “as custodian under the Uniform Gifts to Minors Act” or “as custodian under the Uniform Transfers to Minors Act” of any other state, and the application of sections 45a-557 to 45a-560b, inclusive, is necessary to validate the transfer.

(P.A. 95-117, S. 22.)



Section 45a-560a - Effect on existing custodianships.

(a) Any transfer of custodial property as defined in sections 45a-557 to 45a-560b, inclusive, made before October 1, 1995, is validated notwithstanding that there was no specific authority in the Connecticut Uniform Gifts to Minors Act, sections 45a-546 to 45a-556, inclusive, revision of 1958, revised to January 1, 1995, for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b) The provisions of sections 45a-557 to 45a-560b, inclusive, shall apply to all transfers made before October 1, 1995, in a manner and form prescribed in the Connecticut Uniform Gifts to Minors Act, sections 45a-546 to 45a-556, inclusive, revision of 1958, revised to January 1, 1995, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on October 1, 1995.

(P.A. 95-117, S. 23.)



Section 45a-560b - Uniformity of application and construction.

Sections 45a-557 to 45a-560b, inclusive, shall be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of sections 45a-557 to 45a-560b, inclusive, among states enacting them.

(P.A. 95-117, S. 24.)






Chapter 802e - Durable Power of Attorney

Section 45a-562 - (Formerly Sec. 45-69o). Power of attorney to survive disability or incompetence.

(a) The subsequent disability or incompetence of a principal shall not revoke or terminate the authority of any person who acts under a power of attorney in a writing executed by the principal, if the writing contains the words “this power of attorney shall not be affected by the subsequent disability or incompetence of the principal,” or words of similar import showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal’s subsequent disability or incompetence; provided the power of attorney is executed and witnessed in the same manner as provided for deeds in section 47-5.

(b) If a conservator of the estate of the principal is appointed after the occurrence of the disability or incompetence referred to in subsection (a) of this section, the power of attorney shall cease at the time of the appointment, and the person acting under the power of attorney shall account to the conservator rather than to the principal.

(P.A. 76-54, S. 1, 2; P.A. 78-44; P.A. 80-476, S. 183; P.A. 81-396, S. 1.)

History: P.A. 78-44 required that power of attorney be executed and witnessed in same manner as provided for “deeds in section 47-5” rather than as provided for “wills in section 45-161”; P.A. 80-476 reworded provisions; P.A. 81-396 amended Subsec. (b) by specifying conservator as “conservator of the estate of the principal”; Sec. 45-69o transferred to Sec. 45a-562 in 1991.

See Sec. 1-42 et seq. re statutory short form power of attorney.






Chapter 802f - Powers of Appointment

Section 45a-568 - (Formerly Sec. 45-120). Power of appointment may be released; definitions.

(a) As used in sections 45a-568 to 45a-572, inclusive, (1) “power of appointment” includes all powers which are in substance and effect powers of appointment regardless of the language used in creating them and (2) “release” includes (A) an instrument wherein the person who executes it in substance states that he wholly releases, or agrees in no respect to exercise or participate in the exercise of, a power of appointment, and (B) an instrument wherein the person who executes it in substance states that he releases all right to exercise, or participate in the exercise of, a power of appointment otherwise than within limits therein defined, or agrees not to exercise, or participate in the exercise of, a power of appointment otherwise than within the limits therein defined.

(b) A power of appointment, whether or not coupled with an interest, and whether the power is held by the donee in an individual or in a fiduciary capacity, may be released, wholly or partially, by the donee thereof, unless otherwise expressly provided in the instrument creating the power.

(1949 Rev., S. 6909, 6913; P.A. 80-476, S. 335.)

History: P.A. 80-476 rearranged provisions and divided section in Subsecs; Sec. 45-120 transferred to Sec. 45a-568 in 1991.

Cited. 152 C. 666.



Section 45a-569 - (Formerly Sec. 45-121). Method of release. Not valid as to land unless recorded.

(a) A power releasable according to section 45a-568 may be released, wholly or partially, by the delivery of a written release executed by the donee of the power, for consideration or under seal, to any person who could be adversely affected by the exercise of the power, or to any person who, alone or with another or others, holds in trust property subject to the power, or, in the case of a power created by will, by the filing of such release in the court of probate in which the will was proved or allowed.

(b) A release of a power of appointment shall not be valid as to land in the state subject to such power, except as against the releasor and persons having actual notice of the release, unless (1) in case of a power created by will or other written instrument, the release is acknowledged in the manner required in the case of deeds of land to entitle them to be recorded and is recorded in the land records of the town in which the land lies or (2) in case of a power created by will, the release is filed in the probate court in which the will was proved or allowed.

(1949 Rev., S. 6910; P.A. 80-476, S. 336.)

History: P.A. 80-476 divided section into Subsecs., replaced alphabetic Subdivs. with numeric Subdivs. and made minor wording changes; Sec. 45-121 transferred to Sec. 45a-569 in 1991.



Section 45a-570 - (Formerly Sec. 45-122). Extent of release.

A release executed by the donee of a power releasable according to section 45a-568, and delivered or filed in accordance with section 45a-569, shall be effective to release the power to the extent provided in such release.

(1949 Rev., S. 6911; P.A. 80-476, S. 337.)

History: P.A. 80-476 made no substantive change; Sec. 45-122 transferred to Sec. 45a-570 in 1991.



Section 45a-571 - (Formerly Sec. 45-123). Effect of release of one donee upon other donees.

If a power of appointment releasable according to section 45a-568 is or may be exercisable by two or more persons in conjunction with one another or successively, a release or disclaimer of the power, in whole or in part, executed and delivered or filed, in accordance with section 45a-569, by any one of the donees of the power, shall, subject to the provisions of section 45a-569, be effective to release or disclaim, to the extent therein provided, all right of such person to exercise, or to participate in the exercise of, the power, but, unless the instrument creating the power otherwise provides, shall not prevent or limit the exercise or participation in the exercise thereof by the other donee or donees thereof.

(1949 Rev., S. 6912; P.A. 80-476, S. 338.)

History: P.A. 80-476 made no substantive change; Sec. 45-123 transferred to Sec. 45a-571 in 1991.



Section 45a-572 - (Formerly Sec. 45-123a). Exercise in favor of further power.

(a) Except to the extent otherwise expressly provided in the instrument creating the power, the donee of a power of appointment over any trust may appoint all or any part of the property subject to such power in further trust and may create further special powers of appointment. Where the donee of the original power could have appointed the property outright to the donee of the further power, any restrictions on the class of permissible appointees imposed by the donor of the original power shall lapse with the exercise of such power. The trustee of any trust the property of which is so appointed shall transfer and pay over such appointed property to the trustee designated by the donee, to be administered subject to the jurisdiction of any court having jurisdiction over the trust to which such property is appointed.

(b) Nothing contained in this section shall be construed to permit the creation of any interest which violates the rule against perpetuities.

(c) This section shall be applicable to all powers of appointment whether created before, on or after June 9, 1976.

(P.A. 76-425, S. 1–4; P.A. 80-476, S. 339.)

History: P.A. 80-476 corrected spelling errors; Sec. 45-123a transferred to Sec. 45a-572 in 1991.



Section 45a-573 - Exercise of power of appointment of property.

The donee of a power to appoint property to anyone other than his estate shall not have the power to appoint property to himself, his estate, his creditors or the creditors of his estate, but may appoint to anyone not expressly excluded from the class of permissible appointees.

(P.A. 92-73, S. 1.)



Section 45a-573a - Applicability of power of appointment of property.

The provisions of section 45a-573 shall apply to all wills and trusts, regardless of the testator’s date of death or the date the will or trust was executed, unless (1) the power of appointment expressly includes the power to appoint to the donee, his estate, his creditors or the creditors of his estate, (2) distribution of the estate under the will or trust instrument has been or will be made pursuant to a court order entered before October 1, 1992, or (3) a contrary intention of the donor is demonstrated by clear and convincing evidence.

(P.A. 92-73, S. 2.)



Section 45a-573b - Liability of fiduciary, distributee or appointee re exercise of power of appointment of property.

No fiduciary, no distributee of an estate nor any appointee shall be liable to any other person for any action taken or benefit received before October 1, 1992, which concerns the construction of the power to appoint property to anyone other than the estate of the donee, provided such action was taken by such fiduciary or such benefit was received by such distributee or appointee in good faith.

(P.A. 92-73, S. 3.)






Chapter 802g - Disclaimer of Property

Section 45a-578 - (Formerly Sec. 45-299). Construction of chapter. Definitions.

(a) The provisions of sections 45a-578 to 45a-585, inclusive, shall be liberally construed to promote their underlying purpose and policy of readily permitting the disclaimer of interests.

(b) As used in said sections, (1) the term “nontestamentary instrument” includes, but is not limited to, a trust other than a trust created under a will, an annuity, a policy of life, health or accident insurance, a bank account or any contract or other document naming another party as beneficiary thereof whether such beneficiary takes by survivorship, payment on death or outright grant, but does not include a will; (2) the term “interest” means any interest in property, real or personal, including any power whether granted by instrument or by law, even if held in a fiduciary capacity; (3) the term “will” includes all codicils thereto; and (4) the terms “joint tenancy”, “joint tenant” and “joint tenants” have the same meaning and effect as provided in sections 47-14a to 47-14k, inclusive.

(c) A disclaimer which complies with the requirements of said sections is irrevocable.

(1972, P.A. 62, S. 13; P.A. 81-396, S. 7; P.A. 97-189, S. 1; 97-246, S. 98, 99.)

History: P.A. 81-396 added provision requiring liberal construction, amended definition of “nontestamentary instrument” as trust “other than a trust created under a will” or outright grant, added definition of “interest” and provided that disclaimer in compliance with requirements of chapter is irrevocable; Sec. 45-299 transferred to Sec. 45a-578 in 1991; P.A. 97-189 amended Subsec. (b) by redefining “interest” and defining “will”, “joint tenancy”, “joint tenant” and “joint tenants”; P.A. 97-246 made P.A. 97-189 effective October 1, 1997 and applicable to disclaimers delivered on or after said date and transfers affected by such disclaimers, effective June 27, 1997.

Subsec. (a):

Cited. 211 C. 323.



Section 45a-579 - (Formerly Sec. 45-300). Disclaimer of property in decedent’s estate. Time limitation. Effect of disclaimer.

(a) An heir, next of kin, devisee, legatee, person succeeding to a disclaimed interest, beneficiary under a will, trustee, donee of a power of appointment granted by a will, appointee under a power of appointment exercised by a will, or any other recipient of an interest, may disclaim in whole or in part any interest under a will or any interest passing by intestacy by delivering a written disclaimer in the manner hereinafter provided.

(b) (1) A guardian or conservator of the estate of a minor or incapable person, an executor, administrator or other personal representative of the estate of a decedent, if such fiduciary is not authorized by will to disclaim, or a trustee under a will or nontestamentary trust instrument which does not authorize such trustee to disclaim, may with approval of any probate court having jurisdiction under subdivision (3) of this subsection, disclaim on behalf of such minor, incapable person, decedent, decedent’s estate, or trust, within the same time and in the same manner as could a capable person.

(2) If the will under which an executor, administrator or other personal representative of the estate of a decedent or the will or trust instrument under which a trustee of a testamentary or nontestamentary trust is acting authorizes such fiduciary to disclaim and does not expressly require Probate Court approval of a disclaimer, such fiduciary may disclaim on behalf of such decedent, estate or trust within the same time and in the same manner as could a capable person and need not seek approval of the Probate Court for such disclaimer, provided such fiduciary may petition any probate court having jurisdiction under subdivision (3) of this subsection for authority to disclaim.

(3) A guardian or conservator of the estate of a minor or incapable person, an executor, administrator or other personal representative of the estate of a decedent, or a trustee under a will or a nontestamentary trust instrument may file a petition requesting authority to disclaim an interest under a will or passing by intestacy in the probate court having jurisdiction over such disclaiming fiduciary, and if there is no such court in this state, in the probate court for any district (A) having jurisdiction over the estate or trust from which the interest to be disclaimed is derived, (B) where such disclaiming fiduciary, if not a natural person, has a place of business, (C) where the testator or intestate person from whom the interest to be disclaimed derives resided at the time of death, (D) where the settlor of the disclaiming trust resided at the time of its creation, resided at the time of such settlor’s death or resides at the time of such petition or, (E) where the disclaiming fiduciary or any beneficiary of the disclaiming estate or trust resides. The Probate Court shall have jurisdiction over proceedings for authority to disclaim as provided for in this subdivision. A petition requesting authority to disclaim by a fiduciary of an estate or trust not otherwise subject to the jurisdiction of the Probate Court shall not subject such estate or trust or its fiduciary to the continuing jurisdiction of the Probate Court.

(c) The disclaimer shall (1) describe the interest disclaimed, (2) be executed by the disclaimant in the manner provided for the execution of deeds of real property either by the laws of this state or by the laws of the place of execution, and (3) declare the disclaimer and the extent thereof.

(d) A disclaimer under this section shall be effective if made in the following manner: (1) A disclaimer of a present interest shall be delivered not later than the date which is nine months after the later of: (A) The death of the decedent or the donee of the power or, (B) if the disclaimer is made by or on behalf of a natural person, the day on which such person attains the age of eighteen years, or, if such person does not survive to the age of eighteen years, the day on which such person dies; (2) a disclaimer of a future interest shall be delivered not later than the date which is nine months after the later of: (A) The event that determines that the taker of the interest is finally ascertained and such interest is indefeasibly vested or, (B) if the disclaimer is made by or on behalf of a natural person, the day on which such person attains the age of eighteen years, or, if such person does not survive to the age of eighteen years, the day on which such person dies; (3) the disclaimer shall be delivered to the legal representative of the estate of the decedent or deceased donee of the power or the holder of the legal title to the property to which the interest relates; and (4) if an interest in real property is disclaimed, a copy of such disclaimer shall also be recorded in the office of the town clerk of the town in which the real property is situated within such nine-month period, and, if a copy of such disclaimer is not so recorded, it shall be ineffective against any person other than the disclaimant, or the person on whose behalf such disclaimer is made, but only as to such real property interest. Although not a condition to disclaimer, if within such nine-month period, a copy of such disclaimer and a receipt therefor, executed by such legal representative or such holder of legal title in the same manner as provided for the disclaimer, are filed in the probate court having jurisdiction over the estate of the decedent or deceased donee, such action shall constitute conclusive evidence of timely disclaimer.

(e) If a disclaimer is made pursuant to this section, the interest disclaimed shall devolve as follows:

(1) If the deceased owner or donee of a power of appointment has provided for another disposition in the event of a disclaimer, the interest disclaimed shall devolve as provided in the will in the event of a disclaimer.

(2) If the deceased owner or donee of a power of appointment has not provided for another disposition in the event of a disclaimer, the interest disclaimed shall devolve as follows:

(A) If the disclaimant is a natural person acting for himself or herself, the interest disclaimed shall devolve as if the disclaimant had predeceased the deceased owner or the donee of the power of appointment, as the case may be.

(B) If the disclaimant is acting on behalf of a natural person, as attorney-in-fact, guardian, conservator or other personal representative, the interest disclaimed shall devolve as if the person on whose behalf the disclaimer is made had predeceased the deceased owner or the donee of the power of appointment, as the case may be.

(C) If the disclaimant is an executor, administrator or other personal representative acting on behalf of a deceased person, the interest disclaimed shall devolve as if the deceased person on whose behalf the disclaimer is made had predeceased the deceased owner or the donee of the power of appointment, as the case may be.

(D) If the disclaimant is an executor, administrator or other personal representative acting on behalf of an estate, the disclaimed interest, other than an interest that is a fiduciary power, shall devolve as if the disposition to the estate were ineffective.

(E) If the disclaimant is the trustee of a trust or is a corporation, partnership, limited liability company, foundation, or other entity, the disclaimed interest, other than an interest that is a fiduciary power, shall devolve as if the disposition to the trust or entity were ineffective.

(F) If the disclaimant is an executor, administrator, trustee, or other personal representative and the interest disclaimed is a fiduciary power, the effect of such disclaimer shall be as follows: (i) If the disclaimer is made by all of the acting fiduciaries for themselves and on behalf of all successor fiduciaries, then the disclaimed fiduciary power shall be treated, for all current acting fiduciaries and for all successor fiduciaries, as if such fiduciary power never existed; (ii) if the disclaimer is made by a fiduciary for such fiduciary alone but not on behalf of other or successor fiduciaries, then the disclaimed fiduciary power shall be treated, as to such disclaiming fiduciary, as if such fiduciary power never existed; however, such fiduciary power shall continue to be exercisable by any fiduciary who has not disclaimed such power and by all successor fiduciaries.

(3) If a disclaimer is addressed to an interest disposed of by a particular provision of a will, then the interest disclaimed shall devolve pursuant to subdivisions (1) and (2) of subsection (e) of this section, but only for purposes of such provision, and such interest may devolve to or for the benefit of the disclaimant, or the person, estate, trust, corporation, partnership, limited liability company, foundation, or other entity on whose behalf the disclaimer is made, under other provisions of such will, by intestacy or otherwise.

(4) Any future interest that takes effect in possession or enjoyment at or after the termination, whether by death or otherwise, of the interest disclaimed shall, unless otherwise provided in the will, take effect, (A) in the case of a disclaimer by or on behalf of a natural person, as if the disclaimant or the person on whose behalf the disclaimer is made had predeceased the deceased owner or the donee of the power, as the case may be, or (B) in the case of a disclaimer on behalf of a trust, estate, corporation, partnership, limited liability company, foundation, or other entity, as if the disposition to such entity were ineffective.

(5) A disclaimer shall relate back for all purposes to the date of death of the deceased owner or of the donee of the power of appointment.

(f) In a case in which the estate of a decedent receives a settlement in a wrongful death action and a beneficiary of the estate dies intestate within seven months of the prior decedent, and such beneficiary’s estate receives some part of such settlement, subsection (d) of this section shall be waived, and the interest of the beneficiary may be disclaimed without being subject to a nine-month disclaimer period, provided such disclaimer is made on or before December 1, 1997.

(1972, P.A. 62, S. 1; P.A. 80-476, S. 340; P.A. 81-396, S. 8; P.A. 82-472, S. 126, 183; P.A. 97-189, S. 2; 97-243, S. 65, 67; 97-246, S. 98, 99; P.A. 01-195, S. 26, 181; P.A. 07-217, S. 164.)

History: P.A. 80-476 rearranged provisions and divided section into Subsecs.; P.A. 81-396 rephrased Subsecs. (a) to (c) and added Subsecs. (d) and (e) containing requirements for effective disclaimer and provisions governing disposition of disclaimer upon decease of owner or donee of power of appointment; P.A. 82-472 made technical change in Subsec. (d); Sec. 45-300 transferred to Sec. 45a-579 in 1991; P.A. 97-189 rephrased section; P.A. 97-243 added new Subsec. (f) re waiver when beneficiary dies intestate within seven months of prior decedent, effective June 24, 1997; P.A. 97-246 made P.A. 97-189 effective October 1, 1997, and applicable to disclaimers delivered on or after said date and transfers affected by such disclaimers, effective June 27, 1997; P.A. 01-195 made a technical change in Subsec. (e)(4), effective July 11, 2001; P.A. 07-217 made a technical change in Subsec. (f), effective July 12, 2007.

Subsec. (b):

Cited. 211 C. 323.

Subsec. (e):

Cited. 211 C. 323.



Section 45a-580 - (Formerly Sec. 45-303). Right to disclaim barred, when. Binding effect of disclaimer or waiver.

(a) The right to disclaim an interest is barred by any: (1) Assignment, conveyance, encumbrance, pledge or transfer of the interest or any part thereof, (2) written waiver of the right to disclaim such interest, (3) acceptance of such interest or any of its benefits, provided for such purpose a fiduciary power shall not be deemed accepted unless it has been exercised, (4) sale of such interest under judicial sale, made before the disclaimer is effected, or (5) failure by the owner of the equity of redemption in such interest in real property to redeem pursuant to a judgment of strict foreclosure.

(b) The right to disclaim shall exist notwithstanding any limitation on the interest of the disclaimant in the nature of a spendthrift provision or similar restriction.

(c) A disclaimer or a written waiver of the right to disclaim, shall be binding upon the disclaimant or person waiving and all parties claiming by, through or under such disclaimant or person.

(1972, P.A. 62, S. 4; P.A. 80-476, S. 342; P.A. 81-396, S. 10; P.A. 97-189, S. 3; 97-246, S. 98, 99.)

History: P.A. 80-476 divided section into Subsecs., revising Subdiv. indicators accordingly and substituted “chapter” for “section” in Subsec. (c); P.A. 81-396 restated previous provisions in simpler language; Sec. 45-303 transferred to Sec. 45a-580 in 1991. P.A. 97-189 amended Subsec. (a)(3) by adding provision re fiduciary power not deemed accepted unless exercised and added new Subdiv. (5) re failure of owner to redeem pursuant to judgment of strict foreclosure; P.A. 97-246 made P.A. 97-189 effective October 1, 1997, and applicable to disclaimers delivered on or after said date and transfers affected by such disclaimers, effective June 27, 1997.

Cited. 179 C. 463. Is not exclusive list of bars to disclaimers. 211 C. 323.



Section 45a-581 - (Formerly Sec. 45-304). Right to disclaim under other law.

The provisions of sections 45a-578 to 45a-585, inclusive, shall not abridge the right of any person to assign, convey, release, renounce or disclaim under any other statute or under common law. The enactment of said sections shall not be construed as an impairment of the validity of a partial or complete disclaimer, (1) whether or not such disclaimer was made prior to October 1, 1981, or (2) with respect to a disclaimer of an interest in joint tenancy real property, whether such disclaimer was or is made under any other statute or common law before, on or after October 1, 1997.

(1972, P.A. 62, S. 5; P.A. 81-396, S. 12; P.A. 97-189, S. 4; 97-246, S. 98, 99.)

History: P.A. 81-396 deleted provisions re right of person to renounce property and disclaimers under a testamentary instrument and substituted “October 1, 1981” for “April 20, 1972”; Sec. 45-304 transferred to Sec. 45a-581 in 1991; P.A. 97-189 deleted “any interest arising” and substituted “or disclaim”, designated existing provision re disclaimer made prior to October 1, 1981, as Subdiv. (1) and added Subdiv. (2) re disclaimer of interest in joint tenancy made before, on or after October 1, 1997; P.A. 97-246 made P.A. 97-189 effective October 1, 1997 and applicable to disclaimers delivered on or after said date and transfers affected by such disclaimers, effective June 27, 1997.



Section 45a-582 - (Formerly Sec. 45-305). Prior interests.

An interest that exists on October 1, 1981, as to which, if a present interest, the time for delivering a disclaimer under section 45a-562, subsections (3) and (35) of section 45a-234, subsections (4) and (19) of section 45a-235, and sections 45a-578 to 45a-584, inclusive, has not expired or, if a future interest, the interest has not become indefeasibly vested or the taker finally ascertained, may be disclaimed within nine months after October 1, 1981.

(1972, P.A. 62, S. 6; P.A. 80-476, S. 343; P.A. 81-396, S. 11; P.A. 95-117, S. 26.)

History: P.A. 80-476 made minor changes in wording but made no substantive changes; P.A. 81-396 replaced previous provisions; Sec. 45-305 transferred to Sec. 45a-582 in 1991; P.A. 95-117 deleted reference to Sec. 45a-549(d).



Section 45a-583 - (Formerly Sec. 45-306). Disclaimer of property passing under nontestamentary instrument. Time limitation. Effect of disclaimer.

(a) A grantee, donee, joint-tenant of personal property or real property, person succeeding to a disclaimed interest, beneficiary under a nontestamentary instrument, trustee, donee of a power of appointment granted by a nontestamentary instrument, or an appointee under a power of appointment exercised by a nontestamentary instrument or any other recipient of an interest may disclaim in whole or, except as provided in subsection (f) of this section, in part any interest under a nontestamentary instrument by delivering a written disclaimer in the manner hereinafter provided.

(b) (1) A guardian or conservator of the estate of a minor or incapable person, an executor, administrator or other personal representative of the estate of a decedent, if such fiduciary is not authorized by will to disclaim, or a trustee under a will or nontestamentary trust instrument which does not authorize such trustee to disclaim, may, with approval of any probate court having jurisdiction under subdivision (3) of this subsection, disclaim on behalf of such minor, incapable person, decedent, decedent’s estate, or trust, within the same time and in the same manner as could a capable person.

(2) If the will under which an executor, administrator or other personal representative of the estate of a decedent or the will or trust instrument under which a trustee of a testamentary or nontestamentary trust is acting authorizes such fiduciary to disclaim and does not expressly require Probate Court approval of a disclaimer, such fiduciary may disclaim on behalf of such decedent, estate or trust within the same time and in the same manner as could a capable person and need not seek approval of the Probate Court for such disclaimer, provided such fiduciary may petition any probate court having jurisdiction under subdivision (3) of this subsection for authority to disclaim.

(3) A guardian or conservator of the estate of a minor or incapable person, an executor, administrator or other personal representative of the estate of a decedent, or a trustee under a will or a nontestamentary trust instrument may file a petition requesting authority to disclaim an interest under a nontestamentary instrument in the probate court having jurisdiction over such disclaiming fiduciary, and if there is no such court in this state, in the Probate Court for any district, (A) where such disclaiming fiduciary, if not a natural person, has a place of business, (B) where the creator of the interest resided at the time of its creation, resided at the time of such creator’s death or resides at the time of such petition, (C) where the settlor of the disclaiming trust resided at the time of its creation, resided at the time of such settlor’s death or resides at the time of such petition, or (D) where the disclaiming fiduciary or any beneficiary of the disclaiming estate or trust resides. The Probate Court shall have jurisdiction over proceedings for authority to disclaim as provided for in this subdivision. A petition requesting authority to disclaim by a fiduciary of an estate or trust not otherwise subject to the jurisdiction of the Probate Court shall not subject such estate or trust or its fiduciary to the continuing jurisdiction of the Probate Court.

(c) The disclaimer shall (1) describe the interest therein disclaimed, (2) be executed by the disclaimant in the manner provided for the execution of deeds of real property either by the laws of this state or by the laws of the place of execution, and (3) declare the disclaimer and the extent thereof.

(d) A disclaimer under this section shall be effective if made in the following manner: (1) A disclaimer of a present interest shall be delivered not later than the date which is nine months after the later of (A) the effective date of the nontestamentary instrument, or (B) if the disclaimer is made by or on behalf of a natural person, the day on which such person attains the age of eighteen years or, if such person does not survive to the age of eighteen years, the day on which such person dies. (2) A disclaimer of a future interest shall be delivered not later than the date which is nine months after the later of (A) the event determining that the taker of the interest is finally ascertained and such interest is indefeasibly vested or (B) if the disclaimer is made by or on behalf of a natural person, the day on which such person attains the age of eighteen years or, if such person does not survive to the age of eighteen years, the day on which such person dies. (3) If the disclaimant, or the person on whose behalf the disclaimer is made, does not have actual knowledge of the existence of the interest, the disclaimer shall be delivered not later than the date which is nine months after the later of (A) the date on which the disclaimant, or the person on whose behalf the disclaimer is made, first has actual knowledge of the existence of the interest or (B) if the disclaimer is made by or on behalf of a natural person, the day on which such person attains the age of eighteen years or, if such person does not survive to the age of eighteen years, the day on which such person dies. (4) The disclaimer shall be delivered to the transferor of the interest, the transferor’s legal representative or the holder of the legal title to the property to which such interest relates. (5) If an interest in real property is disclaimed, a copy of such disclaimer shall also be recorded in the office of the town clerk in which the real property is situated within such nine-month period, and if a copy of such disclaimer is not so recorded, it shall be ineffective against any person other than the disclaimant, or the person on whose behalf such disclaimer is made, but only as to such real property interest. For the purposes of this section, the effective date of a nontestamentary instrument is the date on which the maker no longer has power to revoke it or to transfer to the maker or another the entire legal and equitable ownership of the interest.

(e) Except as otherwise provided in subsection (f) of this section, if a disclaimer is made pursuant to this section, the interest disclaimed shall devolve as follows:

(1) If the nontestamentary instrument provides for another disposition in the event of a disclaimer, the interest disclaimed shall devolve as provided in the nontestamentary instrument in the event of a disclaimer.

(2) If the nontestamentary instrument does not provide for another disposition in the event of a disclaimer, the interest disclaimed shall devolve as follows:

(A) If the disclaimant is a natural person acting for himself or herself, the interest disclaimed shall devolve as if the disclaimant had died immediately before the effective date of such nontestamentary instrument.

(B) If the disclaimant is acting on behalf of a natural person, as attorney-in-fact, guardian, conservator or other personal representative, the interest disclaimed shall devolve as if the person on whose behalf the disclaimer is made had died immediately before the effective date of such nontestamentary instrument.

(C) If the disclaimant is an executor, administrator or other personal representative acting on behalf of a deceased person, the interest disclaimed shall devolve as if the deceased person on whose behalf the disclaimer is made had died immediately before the effective date of such nontestamentary instrument.

(D) If the disclaimant is an executor, administrator or other personal representative acting on behalf of an estate, the interest disclaimed shall devolve as if the disposition to the estate were ineffective.

(E) If the disclaimant is the trustee of a trust or is a corporation, partnership, limited liability company, foundation, or other entity, the disclaimed interest, other than an interest that is a fiduciary power, shall devolve as if the disposition to the trust or entity were ineffective.

(F) If the disclaimant is a trustee and the interest disclaimed is a fiduciary power, the effect of such disclaimer shall be as follows: (i) If the disclaimer is made by all of the acting trustees for themselves and on behalf of all successor trustees, then the disclaimed fiduciary power shall be treated, for all current acting trustees and for all successor trustees, as if such fiduciary power never existed; (ii) if the disclaimer is made by a trustee for such trustee alone but not on behalf of other or successor trustees, then the disclaimed fiduciary power shall be treated, as to such disclaiming trustee, as if such fiduciary power never existed; however, such fiduciary power shall continue to be exercisable by any trustee who has not disclaimed such power and by all successor trustees.

(3) If a disclaimer is addressed to an interest disposed of by a particular provision of a nontestamentary instrument, then the interest disclaimed shall devolve pursuant to subdivisions (1) and (2) of this subsection, but only for purposes of such provision, and such interest may devolve to or for the benefit of the disclaimant, or the person, estate, trust, corporation, partnership, limited liability company, foundation, or other entity on whose behalf the disclaimer is made, under other provisions of such nontestamentary instrument, by intestacy or otherwise.

(4) Any future interest that takes effect in possession or enjoyment at or after the termination, whether by death or otherwise, of the interest disclaimed shall, unless otherwise provided in the nontestamentary instrument, take effect, (A) in the case of a disclaimer by or on behalf of a natural person, as if the disclaimant or the person on whose behalf the disclaimer is made had died immediately before the effective date of such nontestamentary instrument or, (B) in the case of a disclaimer on behalf of a trust, estate, corporation, partnership, limited liability company, foundation, or other entity, as if the disposition to such entity were ineffective.

(5) A disclaimer shall relate back for all purposes to the effective date of the nontestamentary instrument.

(f) The disclaimer of an interest in real property by a joint tenant following the death of another joint tenant shall have the same effect as if (1) before dying, the deceased joint tenant had severed his interest by conveyance to, and receipt of, reconveyance from, a stranger, (2) such severed interest of the deceased joint tenant, upon his death, had passed in equal shares to any nondisclaiming joint tenant or joint tenants, and (3) if there were no nondisclaiming joint tenants, as if such interest had passed as part of the estate of the deceased joint tenant. If the disclaimed interest is deemed to have passed to more than one surviving joint tenant, such surviving joint tenants shall hold such disclaimed interest as tenants in common. If two or more joint tenants survive the deceased joint tenant, the joint tenancy interests they held prior to the death of the deceased joint tenant shall remain joint tenancy interests as to each other. A partial disclaimer of an interest in real property by a joint tenant shall be void.

(1972, P.A. 62, S. 7; P.A. 80-476, S. 344; P.A. 81-396, S. 9; P.A. 82-472, S. 127, 183; P.A. 97-189, S. 5, 6; 97-246, S. 98, 99; P.A. 01-195, S. 27, 181.)

History: P.A. 80-476 rearranged provisions and divided section into Subsecs.; P.A. 81-396 rephrased previous provisions of Subsecs. (a) to (c) and added Subsecs. (d) and (e) re requirements for effective disclaimer and disposition in cases where interest devolves to disclaimant under nontestamentary instrument; P.A. 82-472 made technical changes in Subsec. (d); Sec. 45-306 transferred to Sec. 45a-583 in 1991; P.A. 97-189 rephrased section and added new Subsec. (f) re disclaimer of interest by joint tenant following death of another joint tenant; P.A. 97-246 made P.A. 97-189 effective October 1, 1997, and applicable to disclaimers delivered on or after said date and transfers affected by such disclaimers, effective June 27, 1997; P.A. 01-195 made technical changes in Subsec. (d), effective July 11, 2001.



Section 45a-584 - (Formerly Sec. 45-312). Taxation. Refund for overpayment.

Any interest, rights or powers in property, real or personal, which have been duly disclaimed pursuant to the provisions of sections 45a-578 to 45a-585, inclusive, shall be subject to the tax imposed under chapter 216, and acts amendatory thereof, as if such interests had originally passed to those receiving such interests as a result of disclaimer. If an interest which may be disclaimed has not been disclaimed prior to the computation or the decree provided for in subsection (b) of section 12-367, such tax may be computed as if no possibility of disclaimer existed. A refund for overpayment of such tax as a result of disclaimer may be obtained if a claim for such refund is filed within the time limit and in the manner specified in subsection (d) of section 12-367.

(1972, P.A. 62, S. 14; P.A. 81-396, S. 13.)

History: P.A. 81-396 replaced provisions re computation of tax and added provision re refund for overpayment of tax; Sec. 45-312 transferred to Sec. 45a-584 in 1991.

Cited. 179 C. 463. Cited. 211 C. 323.



Section 45a-585 - (Formerly Sec. 45-311a). Disclaimers made on or after October 1, 1981. Validity of disclaimers made prior to October 1, 1981.

The provisions of sections 45a-578 to 45a-584, inclusive, shall apply to disclaimers made on or after October 1, 1981, provided disclaimers respecting transfers of property made before and applicable to estates of persons dying before October 1, 1981, shall be valid if made in accordance with the provisions of said sections in effect on September 30, 1981, or in accordance with other statutory or common law.

(P.A. 83-520, S. 9.)

History: Sec. 45-311a transferred to Sec. 45a-585 in 1991.






Chapter 802h - Protected Persons and Their Property

Section 45a-593 - (Formerly Sec. 45-58). Administrator of Veterans’ Affairs or successor to be a party in interest. Notice.

(a) The Administrator of Veterans’ Affairs, created by Act of the Congress of the United States, or the administrator’s successor, shall be a party in interest in any proceedings brought under any provision of the general statutes for the appointment of a guardian or conservator of a veteran of any war or other beneficiary on whose account benefits of compensation, adjusted compensation, pension or insurance or other benefits are payable by the Veterans’ Administration.

(b) The Administrator of Veterans’ Affairs, or the administrator’s successor, shall be an interested party in the administration of the estate of any ward or conserved person on whose account the benefits are payable or whose estate includes assets derived from benefits paid by the Veterans’ Administration, its predecessor or successor.

(c) Written notice shall be given by regular mail, unless waived in writing, to the division of the office of the Veterans’ Administration having jurisdiction over the area in which the court is located, of the time and place for a hearing on any petition or pleading or in connection with any proceeding pertaining to or affecting in any manner the administration of the estate of any beneficiary of the Veterans’ Administration. Notice shall be mailed in time to reach such office not less than ten days before the date of the hearing or other proceeding.

(1949 Rev., S. 6865; P.A. 80-476, S. 101; P.A. 95-316, S. 6; P.A. 07-116, S. 8.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-58 transferred to Sec. 45a-593 in 1991; P.A. 95-316 amended Subsec. (a) by adding reference to conservators and amended Subsec. (b) by changing notice by registered or certified mail to notice by regular mail; P.A. 07-116 added reference to “conserved person” in Subsec. (b) and made technical changes.



Section 45a-594 - (Formerly Sec. 45-60). Compensation of guardian or conservator of social services beneficiary or veteran.

(a) Compensation payable to the conservator or guardian of any person who is supported wholly or in part by the state in any humane institution, or who is receiving benefits under any of the state’s programs of public assistance, shall be based upon services rendered and shall not exceed five per cent of the gross income to the estate during the period covered by any account. The conservator or guardian shall be entitled to compensation of not less than fifty dollars for any accounting period continuing for at least a year. If extraordinary services are rendered by any conservator or guardian, the court of probate, upon petition and hearing, may authorize reasonable additional compensation. A copy of the petition and notice of hearing shall be lodged in the office of the Commissioner of Administrative Services in Hartford at least ten days before the hearing. No commission or compensation shall be allowed on any moneys or other assets received from a prior guardian or conservator nor upon any amount received from liquidation of loans or other investments.

(b) Compensation payable to the conservator or guardian of any veteran or other beneficiary of the Veterans’ Administration for administering moneys paid by the United States through the Veterans’ Administration, or revenue or profit from any property wholly or partially acquired therewith, shall be based upon services rendered and shall not exceed five per cent of the amount of moneys received during the period covered by the account. If extraordinary services are rendered by any conservator or guardian, the Court of Probate, upon petition and hearing, may authorize reasonable additional compensation. A copy of the petition and notice of hearing shall be given to the proper office of the Veterans’ Administration in the manner provided for hearing on other petitions or pleadings filed by such conservators or guardians. No commission or compensation shall be allowed on the moneys or other assets received from a prior guardian nor upon the amount received from liquidation of loans or other investments.

(1949, S. 1644d; 1957, P.A. 237; P.A. 73-616, S. 36; P.A. 77-614, S. 70, 610; P.A. 80-476, S. 102; P.A. 91-49, S. 2.)

History: P.A. 73-616 required that copy of petition and hearing notice be lodged in office of commissioner of finance and control rather than in office of welfare commissioner in Subsec. (a); P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 80-476 rephrased provisions; Sec. 45-60 transferred to Sec. 45a-594 in 1991; P.A. 91-49 amended section by removing references to “minor or incompetent” person.

Subsec. (a):

Conserved person represented by an attorney may appeal from Probate Court decree approving conservator’s compensation under Subsec. without a guardian ad litem or next friend, upon a showing that it is in his or her best interests to do so. 276 C. 526; judgment reversed in part, see 304 C. 234.



Section 45a-595 - (Formerly Sec. 45-59). Investment of funds in insurance and annuity contracts by conservator or guardian of estate.

Upon application of a conservator or the guardian of the estate of a ward, conserved person or other incapable person, the Court of Probate may authorize the conservator or guardian to invest income or principal of the estate, to the extent found reasonable by the court under all the circumstances, in one or more policies of life or endowment insurance or one or more annuity contracts issued by a life insurance company authorized to conduct business in this state, on the life of the ward, conserved person or incapable person, or on the life of a person in whose life the ward, conserved person or incapable person has an insurable interest. Any such policy or contract shall be the sole property of the ward, conserved person or incapable person whose funds are invested in it.

(1949, S. 2903d; P.A. 80-476, S. 103; P.A. 07-116, S. 9.)

History: P.A. 80-476 made minor changes in wording; Sec. 45-59 transferred to Sec. 45a-595 in 1991; P.A. 07-116 added references to conserved person, and added reference to other incapable person.



Section 45a-596 - (Formerly Sec. 45-51). Parental appointment of guardian or coguardian of minor upon death of parents.

(a) The parent of an unmarried minor, except a parent who has been removed as guardian of the person of the minor, may by will or other writing signed by the parent and attested by at least two witnesses appoint a person or persons as guardian or coguardians of the person of such minor, as guardian or coguardians of the estate, or both, to serve if the parents who are guardians of the minor are dead. If two or more instruments, whether by will or other writing, contain an appointment, the latest effective appointment made by the last surviving parent has priority. Such appointment shall not supersede the previous appointment of a guardian made by the court of probate having jurisdiction.

(b) The ward of such a guardian may, when he or she is over the age of twelve, apply to the court of probate in which such ward resides, for the substitution of a guardian or coguardians of the person to supersede the appointed guardian. The court of probate may, upon such application and hearing, substitute the guardian or coguardians chosen by the ward to be the guardian or coguardians of the person of the ward after consideration of the standards set forth in section 45a-617.

(c) A parental appointment becomes effective when the guardian’s written acceptance is filed in the court in which the nominating instrument is probated, or, in the case of a nontestamentary nominating instrument, in the court for the probate district where the minor resides. Any guardian or coguardians appointed pursuant to this section shall receive the appointment subject to the control of the court of probate and subject to the provisions and restrictions to which the last surviving parent, as guardian, was subject at the time of such parent’s decease. If the court deems it necessary for the protection of the minor, a guardian or coguardians of the person shall furnish a probate bond. A guardian or coguardians of the estate shall furnish a probate bond. Upon such acceptance of guardianship or furnishing such bond, the guardian or coguardians shall have the same power over the person and estate of such minor as guardians appointed by the court of probate.

(1949 Rev., S. 6858; P.A. 80-227, S. 5, 24; 80-476, S. 104; P.A. 86-200, S. 3; 86-264, S. 4; P.A. 96-98; P.A. 00-76, S. 1.)

History: P.A. 80-227 authorized separate appointments of guardian of person and guardian of estate where previously one appointee served in both capacities in all cases and added provisions clarifying bond requirement and respective powers and duties of guardian of the person and guardian of the estate, effective July 1, 1981; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 86-200 and P.A. 86-264 included references to coguardians; P.A. 86-264 also amended Subsec. (b) by adding provision re substitution of guardian or coguardian if ward is over the age of 12; Sec. 45-51 transferred to Sec. 45a-596 in 1991; P.A. 96-98 made technical changes in Subsecs. (a) and (c) and amended Subsec. (b) by deleting provision re ability of custodial parent alone to appoint guardian; P.A. 00-76 amended Subsec. (a) to permit parental appointment of guardian or coguardian of minor child upon death of the parents by will or other writing attested by at least two witnesses, and to provide in the case of two appointing documents that the latest effective appointment prevails, amended Subsec. (b) to add provision re consideration of Sec. 45a-617 standards, amended Subsec. (c) to delete provision re written acceptance of guardianship and to provide that parental appointment becomes effective when guardian’s written acceptance is filed in probate court where nomination instrument is probated, or if instrument is nontestamentary, in the court for the probate district where the minor resides, and made conforming and technical changes throughout.

Cited. 24 CA 402.

Subsec. (a):

Held section to be interpreted as mandating the appointment of sole surviving parent’s testamentary choice of a guardian; presumption that best interests of child served by the appointment may be rebutted only by showing such appointment would be detrimental to the child. 24 CA 402.



Section 45a-597 - (Formerly Sec. 45-60a). Payment by guardian or conservator of administration expenses of deceased protected person.

(a) Upon the death of a minor with respect to whose estate a guardian has been duly appointed by a court of probate, has qualified and is acting as such, and upon the death of a person with respect to whose estate a conservator has been duly appointed, has qualified and is acting as such, if (1) the estate consists entirely of personalty and (2) the estate remaining in the hands of the guardian or conservator at the time of the death of the protected person is not more than sufficient to pay expenses incurred during the lifetime of the protected person and not paid as of the date of death, administration expenses necessary to the settlement of the fiduciary’s final account and the funeral expenses, including the cost of a suitable monument and cemetery plot, then such guardian or conservator may pay such expenses and take credit therefor on his final account. The payments shall be subject to the limitations set forth in sections 17b-95 and 17b-300.

(b) If the estate is less than sufficient to pay all such expenses in full, the provisions of section 45a-365 as to order of payment shall govern.

(1967, P.A. 872; 1969, P.A. 650; 1972, P.A. 294, S. 38; P.A. 80-476, S. 105; P.A. 84-294, S. 6; P.A. 91-49, S. 3; P.A. 11-128, S. 7.)

History: 1969 act added reference to Sec. 17-300; 1972 act deleted references to Secs. 17-105 and 17-129 and added reference to Sec. 17-83g; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 84-294 amended Subsec. (a) by rewording provision re payment of administration expenses; Sec. 45-60a transferred to Sec. 45a-597 in 1991; P.A. 91-49 amended Subsec. (a) by deleting phrase “who had been duly adjudicated incompetent by a court of probate and” and deleting references to “ward or incompetent” and substituting “protected person” in lieu thereof; P.A. 11-128 amended Subsec. (b) to substitute reference to Sec. 45a-365 for reference to Sec. 45a-392, effective July 1, 2011.



Section 45a-598 - Parental visitation of protected adult.

Any person who is the parent of an adult person with intellectual disability or a mental disability for whom a conservator of the person or guardian has been appointed may file a motion with the probate court having jurisdiction over the conservatorship or guardianship seeking an order of visitation with such adult person. After notice and hearing, the court may grant the order which shall set forth the terms and conditions of visitation including, but not limited to, the schedule of visitation, including the dates or days, time and place or places in which the visitation can occur, whether overnight visitation will be allowed and any other terms and conditions which the judge determines should be incorporated into the order of visitation which are in the best interest of the person with whom visitation is sought.

(P.A. 95-147; P.A. 11-129, S. 20.)

History: Pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability”.



Section 45a-599 - Transfer of guardianship file to other probate district when minor becomes resident of town in other probate district.

When any minor for whom a guardian has been appointed becomes a resident of any town in the state in a probate district other than the one in which a guardian was appointed, such court in that district may, upon motion of any person deemed by the court to have sufficient interest in the welfare of the respondent, including, but not limited to, the guardian or a relative of the minor under guardianship, transfer the file to the probate district in which the minor under guardianship resides at the time of the application, provided the transfer is in the best interest of the minor. A transfer of the file shall be accomplished by the probate court in which the guardianship matter is on file by making copies of all documents in the court and certifying each of them and then causing them to be delivered to the court for the district in which the minor under guardianship resides. When the transfer is made, the court of probate in which the minor under guardianship resides at the time of transfer shall thereupon assume jurisdiction over the guardianship and all further accounts shall be filed with such court.

(P.A. 96-202, S. 9.)



Section 45a-603 - (Formerly Sec. 45-42). Residence of minor defined.

For the purposes of sections 45a-132, 45a-593 to 45a-597, inclusive, 45a-603 to 45a-622, inclusive, and 45a-629 to 45a-638, inclusive, the residence of a minor means his or her actual residence and not that imputed to the minor by the residence of his or her parents or guardian.

(1949 Rev., S. 6849; P.A. 79-460, S. 3.)

History: P.A. 79-460 added feminine personal pronouns where necessary; Sec. 45-42 transferred to Sec. 45a-603 in 1991.

See Sec. 45a-604 for applicable definitions.

Cited. 135 C. 128. Cited. 193 C. 393.

Child’s domicile is that of the parent with whom he actually lives. 14 CS 59.



Section 45a-604 - (Formerly Sec. 45-42a). Definitions.

As used in sections 45a-603 to 45a-622, inclusive:

(1) “Mother” means a woman who can show proof by means of a birth certificate or other sufficient evidence of having given birth to a child and an adoptive mother as shown by a decree of a court of competent jurisdiction or otherwise;

(2) “Father” means a man who is a father under the law of this state including a man who, in accordance with section 46b-172, executes a binding acknowledgment of paternity and a man determined to be a father under chapter 815y;

(3) “Parent” means a mother as defined in subdivision (1) of this section or a “father” as defined in subdivision (2) of this section;

(4) “Minor” or “minor child” means a person under the age of eighteen;

(5) “Guardianship” means guardianship of the person of a minor, and includes: (A) The obligation of care and control; (B) the authority to make major decisions affecting the minor’s education and welfare, including, but not limited to, consent determinations regarding marriage, enlistment in the armed forces and major medical, psychiatric or surgical treatment; and (C) upon the death of the minor, the authority to make decisions concerning funeral arrangements and the disposition of the body of the minor;

(6) “Guardian” means a person who has the authority and obligations of “guardianship”, as defined in subdivision (5) of this section;

(7) “Termination of parental rights” means the complete severance by court order of the legal relationship, with all its rights and responsibilities, between the child and the child’s parent or parents so that the child is free for adoption, except that it shall not affect the right of inheritance of the child or the religious affiliation of the child;

(8) “Permanent guardianship” means a guardianship, as defined in subdivision (5) of this section, that is intended to endure until the minor reaches the age of majority without termination of the parental rights of the minor’s parents; and

(9) “Permanent guardian” means a person who has the authority and obligations of a permanent guardianship, as defined in subdivision (8) of this section.

(P.A. 79-460, S. 1; P.A. 81-472, S. 100, 159; P.A. 96-130, S. 1; P.A. 99-84, S. 4; P.A. 00-5; 00-157, S. 7, 8; 00-196, S. 31; June 12 Sp. Sess. P.A. 12-1, S. 274.)

History: P.A. 81-472 made technical changes; Sec. 45-42a transferred to Sec. 45a-604 in 1991; P.A. 96-130 added Subdiv. (7) defining “termination of parental rights”; P.A. 99-84 amended definition of “father” in Subdiv. (2) to include “a man who, in accordance with section 46b-172, executes a binding acknowledgment of paternity”; P.A. 00-5 added Subdiv. (5)(C) in definition of “guardianship” re authority, upon the death of minor, to make decisions concerning funeral arrangements and disposition of minor’s body; P.A. 00-157 amended Subdiv. (5)(B) to add education, effective July 1, 2001; P.A. 00-196 made technical changes in Subdiv. (1); June 12 Sp. Sess. P.A. 12-1 made definitions applicable to Sec. 45a-616a, made technical changes in Subdiv. (6) and added Subdiv. (8) defining “permanent guardianship” and Subdiv. (9) defining “permanent guardian”.

Cited. 193 C. 393.

Subdiv. (5):

Cited. 6 CA 707.

Annotations to present section:

Subdiv. (5):

Cited. 231 C. 1.

Taken together, under Secs. 45a-606 and 45a-605(a) and this subdiv., authority to make major decisions affecting child’s welfare intended to effectuate child’s best interest includes authority to make legal decisions on behalf of the minor and would include, in this case, authority to assert child’s legal rights in a court of law. 76 CA 693.

Cited. 44 CS 169.

Subdiv. (6):

Cited. 231 C. 1.

Cited. 44 CS 169.



Section 45a-605 - (Formerly Sec. 45-42b). Provisions construed in best interest of minor child.

(a) The provisions of sections 45a-603 to 45a-622, inclusive, shall be liberally construed in the best interests of any minor child affected by them, provided the requirements of such sections are otherwise satisfied.

(b) All proceedings held under said sections shall, in the best interests of the minor child, be held without unreasonable delay.

(P.A. 79-460, S. 2; P.A. 85-244, S. 1, 3.)

History: P.A. 85-244 amended Subsec. (a) by adding “provided the requirements of such sections are otherwise satisfied”; Sec. 45-42b transferred to Sec. 45a-605 in 1991.

This statute is unambiguous declaration of legislative intent and an acknowledgment of standard to be used on issue of custody even where surviving biological parent claims entitlement to custody of minor child under Sec. 45-43. 193 C. 393.

Cited. 3 CA 194.

Annotations to present section:

Trial court record supports best interests of the child standard. 47 CA 105.

Subsec. (a):

Cited. 231 C. 1.

Cited. 24 CA 402. Taken together, under Secs. 45a-606, and 45a-604(5) and this subsec., authority to make major decisions affecting child’s welfare intended to effectuate child’s best interest includes authority to make legal decisions on behalf of the minor and would include, in this case, authority to assert child’s legal rights in a court of law. 76 CA 693.

Cited. 44 CS 169.



Section 45a-606 - (Formerly Sec. 45-43). Father and mother joint guardians.

The father and mother of every minor child are joint guardians of the person of the minor, and the powers, rights and duties of the father and the mother in regard to the minor shall be equal. If either father or mother dies or is removed as guardian, the other parent of the minor child shall become the sole guardian of the person of the minor.

(1949 Rev., S. 6850; 1959, P.A. 177; 1969, P.A. 691, S. 1; 1972, P.A. 127, S. 66; P.A. 73-156, S. 19; P.A. 74-164, S. 13, 20; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-460, S. 4.)

History: 1959 act authorized application to remove parent as guardian by mother of child born out of wedlock for purposes of placing child for adoption by private agency; 1969 act added reference to placement of child for adoption by welfare commissioner in provision added by 1959 act, specified that notice must be given parents unless “the parent to be affected thereby is over twenty-one years of age” and has lodged written waiver with court and required appointment of guardian ad litem for parents under 21; 1972 act reduced age of majority from 21 to 18, amending references to parents’ age accordingly; P.A. 73-156 deleted provision re application to remove parent as guardian made by mother of child born out of wedlock, required ten days’ notice of hearing rather than five, authorized appointment of guardian ad litem when parent is incompetent and defined “guardian” and “guardian of the person” for purposes of section; P.A. 74-164 deleted definition added by 1973 act; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-460 made provisions applicable to every minor child where previously applicable to “legitimate” children and deleted detailed provisions re procedure for removal of parent or parents as guardian; Sec. 45-43 transferred to Sec. 45a-606 in 1991.

See Sec. 17a-112 re statement that parents are not entitled to earnings of child supported by Commissioner of Children and Families.

See Sec. 19a-285 re consent by minor parent.

See Sec. 46b-172(a) re establishment of paternity by acknowledgment.

Guardian appointed while minor is not of age to choose is guardian till majority of ward, unless removed. K. 287. Mother natural guardian on decease of father. 2 R. 323. Judge not liable in civil actions for appointment of bankrupt as guardian. 1 D. 329. Inequitable contract between guardian and ward will be set aside. 5 D. 549. Guardian not bound to support ward out of his own estate. 2 C. 388. Appointment showing jurisdictional fact of residence cannot be attacked collaterally. Id.; 75 C. 308. Guardian’s authority coterminous with life of ward. 4 C. 189. Different kinds of guardians. 6 C. 500. Guardian liable on his bond for negligence in not collecting or securing note of nonresident debtor of his ward. 30 C. 508. Father was guardian of minor both as to person and property till arrival at majority, prior to 1901. 31 C. 553. Guardian used in statutes means guardian appointed by court. 33 C. 327. Mother’s right as natural guardian inferior to that of guardian appointed by court. Id., 328. Father cannot transfer his right to custody to mother. 34 C. 263. Court has no discretion in matter of appointment if person chosen under Sec. 45-46 is suitable. 38 C. 304; 111 C. 246. History of statutes relating to guardian. 38 C. 319. Guardian primarily responsible to minor rather than court, and a suit on bond proper remedy for neglect of that duty. 43 C. 76. Guardian has no power to bind estate of ward by contract. 53 C. 119. Notice as to appointment under former law considered. 67 C. 366. Settlement of account of guardian by his executor; liability where ward’s funds mingled with his own. 69 C. 259. What constitutes residence of child. Id., 301. False representation of guardian cannot affect estate. 72 C. 167. Liabilities where administrator of estate is also guardian of distributees. 75 C. 410; 80 C. 111. Father has no rights in estate of son. 76 C. 430. Guardian has authority only, not title to property; ordinarily represents ward in action. Id., 431; 93 C. 37; 111 U.S. 566. Powers and duties of guardian of estate. 77 C. 379. Right of guardian to compromise claim for personal injury. 84 C. 594. State where land is situated has sole right to appoint guardian of estate of minor as to it. 178 U.S. 186. Statute applies even though parents are living apart. 99 C. 157. Applicable even though custody during most of year is awarded to mother. Id. Guardian may not be appointed over illegitimate child until removal of mother under this section. 100 C. 206. Abandonment of minor son by father emancipates son; effect on dependency of mother under compensation act. 105 C. 420. Parents have no right of property in their minor children of which they cannot be deprived without their consent. 110 C. 463. Joint guardianship of parents is qualified by court’s power under Sec. 46-24. 131 C. 387. Cited. 134 C. 316. Where domicile of child is that of his mother, she may, so far as court action for determining his custody is concerned, have a domicile apart from her husband. 135 C. 124. Where jurisdiction of probate court not invoked, other courts may render judgment in habeas corpus as to custody. 136 C. 411. Gives no added right to a mother to recover from father of a child for child’s support. 138 C. 7. Cited. Id., 600. Does not preclude appointment of guardian ad litem as provision is permissive. 140 C. 96. Cited. 141 C. 113. Parents are the joint guardians of their minor children, but the paramount consideration in awarding custody of minor children is the welfare and happiness of the child. 142 C. 558. Primary jurisdiction over removal of mother as guardian of person of her son is in probate court. 157 C. 576. Cited. 163 C. 343. Father of illegitimate child denied visitation rights on basis of individual child’s best interests. 172 C. 612. Mother’s right to sole guardianship does not absolutely preclude natural father of illegitimate child from seeking a judicial determination of custody or visitation. 175 C. 527. Standard to be used in issue of custody is set forth in Sec. 45-42b. 193 C. 393. Cited. 201 C. 229. Cited. 212 C. 63.

Cited. 6 CA 707. Cited. 34 CA 129; judgment reversed, see 234 C. 51.

Status of parents not affected by the circumstances that the parents are separated from each other. 3 CS 211. Where parent abandons minor child and other parent assumes, alone, the burden of supporting and caring for him, the deserting parent emancipates the child and the other parent is entitled to child’s earnings. Id., 385. Cited. 7 CS 362; 10 CS 275. Where wife left husband to obtain divorce in another state, but at all times had the intention of resuming parental relationship to her children, held she had not abandoned them. 14 CS 59. Court cannot award custody of an unadopted child to father’s wife since natural mother is sole guardian of an illegitimate child. Id., 391. Cited. 15 CS 226; 17 CS 224. Although mother of illegitimate child has superior right to his custody, that right is not absolute. As in case of legitimate child, welfare of child is controlling consideration. 24 CS 76. On appeal from probate court ruling removing plaintiff mother as a joint guardian of children, superior court’s reversal of probate court’s ruling justifies granting plaintiff’s motion to terminate stay of execution so she may renew contact with children. 28 CS 189. Cited. 31 CS 188. Cited. Id., 271. Cited. 35 CS 237. Cited. 40 CS 221.

Annotations to present section:

Cited. 226 C. 652.

Cited. 24 CA 402. Cited. 34 CA 129; judgment reversed, see 234 C. 51. Mother and father of minor child are, de facto, guardians of that child. 76 CA 693. Taken together, under this section and Secs. 45a-605(a) and 45a-604(5), authority to make major decisions affecting child’s welfare intended to effectuate child’s best interest includes authority to make legal decisions on behalf of the minor and would include, in this case, authority to assert child’s legal rights in a court of law. Id.

Cited. 44 CS 169.



Section 45a-607 - (Formerly Sec. 45-44). Temporary custody of minor pending application to probate court for removal of guardian or termination of parental rights.

(a)(1) When application has been made for the removal of one or both parents as guardians or of any other guardian of the person of a minor child, or when an application has been made for the termination of the parental rights of any parties who may have parental rights with regard to any minor child, or when, in any proceeding the court has reasonable grounds to believe that any minor child has no guardian of his or her person, the court of probate in which the proceeding is pending may issue an order awarding temporary custody of the minor child to a person other than the parent or guardian, with or without the parent’s or guardian’s consent, but such order may only be issued in accordance with the provisions of this section. There shall be a rebuttable presumption that the awarding of temporary custody to a relative is in the best interests of such child or youth. This presumption may be rebutted by a preponderance of the evidence that such awarding of custody is not in the best interests of such child or youth. As used in this subsection and subsections (b) and (d) of this section, “relative” means a person related to the child by blood or marriage.

(2) In any proceeding under this section, any relative of the minor child may make a motion to intervene and the court shall grant such motion except for good cause shown. Upon the granting of such motion, such relative may appear by counsel or in person.

(b) In the case of a minor child in the custody of the parent or other guardian, no application for custody of such minor child may be granted ex parte, except in accordance with subdivision (2) of this subsection. In the case of a minor child in the custody of a person other than the parent or guardian, no application for custody may be granted ex parte, except in accordance with subdivisions (1) to (3), inclusive, of this subsection.

(1) An application for immediate temporary custody shall be accompanied by an affidavit made by the custodian of such minor child under penalty of false statement, stating the circumstances under which such custody was obtained, the length of time the affiant has had custody and specific facts which would justify the conclusion that determination cannot await the hearing required by subsection (c) of this section. Upon such application, the court may grant immediate temporary custody to the affiant, a relative, or some other suitable person if the court finds that: (A) The minor child was not taken or kept from the parent, parents or guardian, and (B) there is a substantial likelihood that the minor child will be removed from the jurisdiction prior to a hearing under subsection (c) of this section, or (C) to return the minor child to the parent, parents or guardian would place the minor child in circumstances which would result in serious physical illness or injury, or the threat thereof, or imminent physical danger prior to a hearing under subsection (c) of this section.

(2) In the case of a minor child who is hospitalized as a result of serious physical illness or serious physical injury, an application for immediate temporary custody shall contain a certificate signed by two physicians licensed to practice medicine in this state stating that (A) the minor child is in need of immediate medical or surgical treatment, the delay of which would be life threatening, (B) the parent, parents or guardian of the minor child refuses or is unable to consent to such treatment, and (C) determination of the need for temporary custody cannot await notice of hearing. Upon such application, the court may grant immediate temporary custody to a relative or some other suitable person if it finds that (i) a minor child has suffered from serious physical illness or serious physical injury and is in need of immediate medical or surgical treatment, (ii) the parent, parents or guardian refuses to consent to such treatment, and (iii) to delay such treatment would be life threatening.

(3) If an order of temporary custody is issued ex parte, notice of the hearing required by subsection (c) of this section shall be given promptly, and the hearing shall be held not later than five business days after the date of such ex parte order of temporary custody, provided the respondent shall be entitled to continuance upon request. Upon the issuance of an order granting temporary custody of the minor child to the Commissioner of Children and Families, or not later than sixty days after the issuance of such order, the court shall make a determination whether the Department of Children and Families made reasonable efforts to keep the minor child with his or her parent, parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible, taking into consideration the minor child’s best interests, including the minor child’s health and safety. Upon issuance of an ex parte order of temporary custody, the court shall promptly notify the Commissioner of Children and Families, who shall cause an investigation to be made forthwith, in accordance with section 17a-101g, and shall present the commissioner’s report to the court at the hearing on the application for temporary custody. The hearing on an ex parte order of temporary custody shall not be postponed, except with the consent of the respondent, or, if notice cannot be given as required by this section, a postponement may be ordered by the court for the purpose of a further order of notice.

(c) Except as provided in subsection (b) of this section, upon receipt of an application for temporary custody under this section, the court shall promptly set the time and place for a hearing to be held on such application. The court shall order notice of the hearing on temporary custody to be given, at least five days prior to the date of the hearing, to the Commissioner of Children and Families by first class mail and to both parents and to the minor child, if over twelve years of age, by personal service or service at the parent’s usual place of abode or the minor’s usual place of abode, as the case may be, in accordance with section 52-50, except that in lieu of personal service on, or service at the usual place of abode of, a parent or the father of a minor child born out of wedlock who is either an applicant or who signs under penalty of false statement a written waiver of such service on a form provided by the Probate Court Administrator, the court may order notice to be given by first class mail at least five days prior to the date of the hearing. If the whereabouts of the parents are unknown, or if such delivery cannot reasonably be effected, then notice shall be ordered to be given by publication. Such notice may be combined with the notice under section 45a-609 or with the notice required under section 45a-716. If the parents are not residents of the state or are absent from the state, the court shall order notice to be given by first class mail at least five days prior to the date of the hearing. If the whereabouts of the parents are unknown, or if delivery cannot reasonably be effected, the court may order notice to be given by publication. Any notice by publication under this subsection shall be in a newspaper which has a circulation at the last-known place of residence of the parents. In either case, such notice shall be given at least five days prior to the date of the hearing, except in the case of notice of a hearing on immediate temporary custody under subsection (b) of this section. If the applicant alleges that the whereabouts of a respondent are unknown, such allegation shall be made under penalty of false statement and shall also state the last-known address of the respondent and the efforts which have been made by the applicant to obtain a current address. The applicant shall have the burden of ascertaining the names and addresses of all parties in interest and of proving to the satisfaction of the court that the applicant used all proper diligence to discover such names and addresses. Except in the case of newspaper notice, such notice shall include: (1) The time and place of the hearing, (2) a copy of the application for removal or application for termination of parental rights, (3) a copy of the motion for temporary custody, (4) any affidavit or verified petition filed with the motion for temporary custody, (5) any other documents filed by the applicant, (6) any other orders or notices made by the court of probate, and (7) any request for investigation by the Department of Children and Families or any other person or agency. Such notice shall also inform the respondent of the right to have an attorney represent the respondent and, if the respondent is unable to obtain or pay for an attorney, the respondent may request the court of probate to appoint an attorney to represent the respondent. Newspaper notice shall include such facts as the court may direct.

(d) If, after hearing, the court finds by a fair preponderance of the evidence (1) that the parent or other guardian has performed acts of omission or commission as set forth in section 45a-610, and (2) that, because of such acts, the minor child is suffering from serious physical illness or serious physical injury, or the immediate threat thereof, or is in immediate physical danger, so as to require that temporary custody be granted, the court may order the custody of the minor child to be given to one of the following, taking into consideration the standards set forth in section 45a-617 and subsection (a) of this section: (A) A relative of such minor child; (B) the Commissioner of Children and Families; (C) the board of managers of any child-caring institution or organization; (D) any children’s home or similar institution licensed or approved by the Commissioner of Children and Families; or (E) any other person. The fact that an order of temporary custody may have been issued ex parte under subsection (b) of this section shall be of no weight in a hearing held under this subsection. The burden of proof shall remain upon the applicant to establish the applicant’s case. The court may issue the order without taking into consideration the standards set forth in this section and section 45a-610 if the parent or other guardian consents to the temporary removal of the minor child, or the court finds that the minor child has no guardian of his or her person. Upon the issuance of an order giving custody of the minor child to the Commissioner of Children and Families, or not later than sixty days after the issuance of such order, the court shall make a determination whether the Department of Children and Families made reasonable efforts to keep the minor child with his or her parent, parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible, taking into consideration the minor child’s best interests, including the minor child’s health and safety.

(e) Such order for temporary custody shall be effective until disposition of the application for removal of parents or guardians as guardian or for termination of parental rights or until a guardian is appointed for a minor child who has no guardian, unless modified or terminated by the court of probate. Any respondent, temporary custodian or attorney for the minor child may petition the court of probate issuing such order at any time for modification or revocation thereof, and such court shall set a hearing upon receipt of such petition in the same manner as subsection (c) of this section. If the court finds after such hearing that the conditions upon which it based its order for temporary custody no longer exist, and that the conditions set forth in subsection (b) of this section do not exist, then the order shall be revoked and the minor child shall be returned to the custody of the parent or guardian.

(f) A copy of any order issued under this section shall be mailed immediately to the last known address of the parent or other guardian from whose custody the minor child has been removed.

(1949 Rev., S. 6851; 1963, P.A. 151; P.A. 74-164, S. 16, 20; P.A. 75-420, S. 4, 6; P.A. 77-21; 77-614, S. 521, 610; P.A. 79-460, S. 7; P.A. 83-481, S. 1; P.A. 84-294, S. 2; P.A. 86-264, S. 1; P.A. 93-91, S. 1, 2; P.A. 96-246, S. 31; P.A. 99-84, S. 23; P.A. 00-75, S. 5; May 9 Sp. Sess. P.A. 02-7, S. 31; P.A. 07-184, S. 1; P.A. 09-185, S. 4.)

History: 1963 act authorized court to enforce order by warrant to proper officer “commanding him to take possession of the child and to deliver such child into the custody of the person, board, home or institution designated by said order”; P.A. 74-164 specified that provisions apply in cases where application has been made to terminate parental rights and described custodial institutions simply as those licensed or approved by welfare commissioner deleting reference to their incorporation by act of general assembly or organization under laws relating to corporations without capital stock, “whose objects and purposes are charitable”; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-21 specified applicability of provisions in cases where court has reasonable grounds to believe that a minor child has no guardian of his person; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-460 divided section into Subsecs., added provisions detailing grounds for issuance of order awarding temporary custody, replaced commissioner of human resources with commissioner of children and youth services, deleted previous provisions re court orders and added new provisions incorporated as Subsecs. (c) and (d); P.A. 83-481 deleted former Subsec. (c) and added provisions of Subsecs. (b) to (e), inclusive, re applications for temporary custody and ex parte issuance of order of temporary custody; P.A. 84-294 amended Subsec. (a) by deleting provision re restrictions on awarding temporary custody to person other than parent or guardian and added “but such order may only be issued in accordance with the provisions of this section”, amended Subsec. (b)(3) by changing “immediately” to “promptly” and adding provision permitting postponement to be ordered by the court for the purpose of a further order of notice, amended Subsec. (c) by adding exception to notice requirement in the case of hearing on immediate temporary custody under Subsec. (b) of section, and amended Subsec. (e) by adding provision re duration of effectiveness of order of temporary custody until guardian is appointed for child who has no guardian; P.A. 86-264 amended Subsec. (c) by changing age of minor from 14 to 12 years of age, permitting notice by certified mail, return receipt requested, to parent or father of child born out of wedlock who is petitioner or who waives personal service, requiring notice by certified mail, return receipt requested, to parents who are nonresidents or absent from the state and permitting notice by publication if delivery by certified mail cannot be reasonably effected; Sec. 45-44 transferred to Sec. 45a-607 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; (Revisor’s note: In 1995 the indicators (1), (2), (3) and (4) in Subsec. (d)(2) were changed editorially by the Revisors to (A), (B), (C) and (D) respectively for consistency with statutory usage); P.A. 96-246 amended Subsec. (b)(3) by replacing reference to Sec. 17a-101 with Sec. 17a-101g; P.A. 99-84 amended Subsec. (c) by deleting “oath” and inserting “penalty of false statement”; P.A. 00-75 amended Subsec. (c) by adding provision requiring notice of hearing to the Commissioner of Children and Families by regular mail; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (b)(3) to add provision requiring the court upon issuance of an order granting temporary custody of the minor child to the Commissioner of Children and Families, or not later than 60 days thereafter, to make a determination whether the Department of Children and Families made reasonable efforts to keep the minor child with his or her parent, parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible considering the best interests of the minor child, amended Subsec. (d) to add provision requiring the court upon issuance of an order giving custody of the minor child to the Commissioner of Children and Families, or not later than 60 days thereafter, to make a determination whether the Department of Children and Families made reasonable efforts to keep the minor child with his or her parent, parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible considering the best interests of the minor child, and made technical changes throughout section, effective August 15, 2002; P.A. 07-184 amended Subsec. (c) to substitute “first class mail” for “regular mail” and “certified mail”, rewrite provisions re service and make technical changes; P.A. 09-185 amended Subsec. (a) by designating existing provisions as Subdiv. (1), amending same by defining “relative” and adding provision re court applying rebuttable presumption concerning placement of a child with a relative in issuing award of temporary custody, and adding Subdiv. (2) re relative’s motion to intervene, amended Subsec. (b) by inserting references to the granting of temporary custody to a relative and making a technical change, and amended Subsec. (d) by inserting reference to Subsec. (a) and expanding persons to whom court may award custody to include a relative, effective June 29, 2009.

See Sec. 45a-242 re replacement of fiduciary.

Cited. 193 C. 393. Distinguished application of this statute from operation of Sec. 46b-129. 195 C. 344.

Annotation to present section:

Parent-child relationship not an exceptional circumstance allowing constitutional claim to be raised for the first time on appeal. 47 CA 105.



Section 45a-608 - (Formerly Sec. 45-44a). Temporary custody of minor. Rights and duties.

Any person or organization awarded the temporary custody of a minor under section 45a-607, shall have the following rights and duties regarding the minor: (1) The obligation of care and control; (2) the authority to make decisions regarding routine medical treatment or school counseling and emergency medical, psychological, psychiatric or surgical treatment; and (3) other rights and duties which the court of probate having jurisdiction may approve.

(P.A. 79-460, S. 8; P.A. 93-183.)

History: Sec. 45-44a transferred to Sec. 45a-608 in 1991; P.A. 93-183 amended Subdiv. (2) by adding authority to make decisions re routine medical treatment or school counseling and emergency psychological treatment.

Cited. 193 C. 393.



Section 45a-609 - (Formerly Sec. 45-44b). Application for removal of parent as guardian. Hearing. Notice. Examination.

(a) Upon application for removal of a parent or parents as guardian, the court shall set a time and place for hearing to be held within thirty days of the application, unless the court requests an investigation in accordance with the provisions of section 45a-619. In that case, the court shall set a day for hearing not more than thirty days following receipt of the results of the investigation.

(b) The court shall order notice of the hearing to be given, at least ten days before the date of the hearing, to the Commissioner of Children and Families by first class mail and to both parents and to the minor, if over twelve years of age, by personal service or service at the parent’s usual place of abode or the minor’s usual place of abode, as the case may be, in accordance with section 52-50, except that in lieu of personal service on, or service at the usual place of abode of, a parent or the father of a child born out of wedlock who is either a petitioner or who signs under oath a written waiver of such service on a form provided by the Probate Court Administrator, the court may order notice to be given by first class mail at least ten days prior to the date of the hearing. If such delivery cannot reasonably be effected, then notice shall be ordered to be given by publication. If the parents reside out of or are absent from the state, the court shall order notice to be given by first class mail at least ten days prior to the date of the hearing. If the whereabouts of the parents are unknown, or if delivery cannot reasonably be effected, the court may order notice to be given by publication. Any notice by publication under this subsection shall be in a newspaper which has a circulation at the parents’ last-known place of residence. In either case, such notice shall be given at least ten days before the date of the hearing. If the applicant alleges that the whereabouts of a respondent are unknown, such allegation shall be made under penalty of false statement and shall also state the last-known address of the respondent and the efforts which have been made by the applicant to obtain a current address. The applicant shall have the burden of ascertaining the names and addresses of all parties in interest and of proving to the satisfaction of the court that the applicant used all proper diligence to discover such names and addresses. Except in the case of newspaper notice, the notice of hearing shall include the following: (1) The notice of hearing, (2) the application for removal of parent as guardian, (3) any supporting documents and affidavits filed with such application, (4) any other orders or notices made by the Court of Probate, and (5) any request for investigation by the Department of Children and Families or any other person or agency. Such notice shall also inform the respondent of the right to have an attorney represent the respondent in the matter, and if the respondent is unable to obtain or to pay an attorney, the respondent may request the Court of Probate to appoint an attorney to represent the respondent. Newspaper notice shall include such facts as the court may direct.

(c) If a parent is over eighteen years of age he or she may sign and file a written waiver of notice with the court.

(d) Upon finding at the hearing or at any time during the pendency of the proceeding that reasonable cause exists to warrant an examination, the court, on its own motion or on motion by any party, may order the child to be examined at a suitable place by a physician, psychiatrist or licensed clinical psychologist appointed by the court. The court may also order examination of a parent or custodian whose competency or ability to care for a child before the court is at issue. The expenses of any examination, if ordered by the court on its own motion, shall be paid for by the applicant, or if ordered on motion by a party, shall be paid for by the party moving for such an examination. If such applicant or party is unable to pay the expense of any such examination, it shall be paid from the Probate Court Administration Fund, or, if the matter has been removed to the Superior Court, from funds appropriated to the Judicial Department.

(P.A. 79-460, S. 9; P.A. 83-481, S. 2; P.A. 86-264, S. 2; P.A. 93-91, S. 1, 2; P.A. 96-202, S. 6; P.A. 99-84, S. 24; P.A. 00-75, S. 6; P.A. 07-184, S. 2.)

History: P.A. 83-481 amended Subsec. (b) by adding provisions re personal service in accordance with Sec. 52-50 and notice of hearing; P.A. 86-264 amended Subsec. (b) by changing age of minor from 14 to 12 years of age, permitting notice by certified mail, return receipt requested, to parent or father of child born out of wedlock who is petitioner or who waives personal service, requiring notice by certified mail, return receipt requested, to parents who are nonresidents or absent from the state and permitting notice by publication if notice by certified mail cannot be reasonably effected; Sec. 45-44b transferred to Sec. 45a-609 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-202 added Subsec. (d) re order of examination of child and parent and payment of such examination; P.A. 99-84 amended Subsec. (b) by deleting “oath” and inserting “penalty of false statement”; P.A. 00-75 amended Subsec. (b) by adding provision requiring notice of hearing to the Commissioner of Children and Families by regular mail; P.A. 07-184 amended Subsec. (b) to substitute “first class mail” for “regular mail” and “certified mail”, rewrite provisions re service, substitute “date” of hearing for “time” of hearing and make technical changes.

Cited. 193 C. 393.



Section 45a-610 - (Formerly Sec. 45-44c). Removal of parent as guardian.

If the Court of Probate finds that notice has been given or a waiver has been filed, as provided in section 45a-609, it may remove a parent as guardian, if the court finds by clear and convincing evidence one of the following: (1) The parent consents to his or her removal as guardian; or (2) the minor child has been abandoned by the parent in the sense that the parent has failed to maintain a reasonable degree of interest, concern or responsibility for the minor child’s welfare; or (3) the minor child has been denied the care, guidance or control necessary for his or her physical, educational, moral or emotional well-being, as a result of acts of parental commission or omission, whether the acts are the result of the physical or mental incapability of the parent or conditions attributable to parental habits, misconduct or neglect, and the parental acts or deficiencies support the conclusion that the parent cannot exercise, or should not in the best interests of the minor child be permitted to exercise, parental rights and duties at the time; or (4) the minor child has had physical injury or injuries inflicted upon the minor child by a person responsible for such child’s health, welfare or care, or by a person given access to such child by such responsible person, other than by accidental means, or has injuries which are at variance with the history given of them or is in a condition which is the result of maltreatment such as, but not limited to, malnutrition, sexual molestation, deprivation of necessities, emotional maltreatment or cruel punishment; or (5) the minor child has been found to be neglected or uncared for, as defined in section 46b-120. If, after removal of a parent as guardian under this section, the minor child has no guardian of his or her person, such a guardian may be appointed under the provisions of section 45a-616. Upon the issuance of an order appointing the Commissioner of Children and Families as guardian of the minor child, or not later than sixty days after the issuance of such order, the court shall make a determination whether the Department of Children and Families made reasonable efforts to keep the minor child with his or her parents prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible, taking into consideration the minor child’s best interests, including the minor child’s health and safety.

(P.A. 79-460, S. 10; P.A. 83-481, S. 3; P.A. 84-294, S. 3; P.A. 00-75, S. 3; P.A. 01-195, S. 28, 181; May 9 Sp. Sess. P.A. 02-7, S. 32.)

History: P.A. 83-481 added phrase “by clear and convincing evidence” and deleted provisions of Subdiv. (4) substituting provisions re evidence of physical injury or injuries or a condition which is the result of maltreatment; P.A. 84-294 added provision re appointment of guardian under provisions of Sec. 45-45 if child has no guardian of his person after removal of a parent as guardian under this section; Sec. 45-44c transferred to Sec. 45a-610 in 1991; P.A. 00-75 made a technical change in Subdiv. (4) and added Subdiv. (5) re grounds for removal if the court finds that minor child has been neglected or uncared for (Revisor’s note: Notwithstanding the deletion of the word “or” before Subdiv. (4) in the public act, it was retained by the Revisors for consistency); P.A. 01-195 made technical changes, effective July 11, 2001; May 9 Sp. Sess. P.A. 02-7 added provision requiring the court upon issuance of an order appointing the Commissioner of Children and Families as guardian of the minor child, or not later than 60 days thereafter, to make a determination whether the Department of Children and Families made reasonable efforts to keep the minor child with his or her parents prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible considering the best interests of the minor child and made technical changes, effective August 15, 2002.

Cited. 193 C. 393. Distinguished application of this statute from operation of Sec. 46b-129. 195 C. 344.

Annotations to present section:

Cited. 237 C. 233.

Cited. 34 CA 129; judgment reversed, see 234 C. 51. Trial court record supports clear and convincing evidence standard. Parent-child relationship not an exceptional circumstance allowing constitutional claim to be raised for the first time on appeal. 47 CA 105. Evidence of arrests not resulting in convictions admissible where parent alleged to have denied care as a result of habits or misconduct. 50 CA 818.

Cited. 44 CS 169.



Section 45a-611 - (Formerly Sec. 45-44d). Reinstatement of parent as guardian of the person of minor.

(a) Except as provided in subsection (d) of this section, any parent who has been removed as the guardian of the person of a minor may apply to the court of probate which removed him or her for reinstatement as the guardian of the person of the minor, if in his or her opinion the factors which resulted in removal have been resolved satisfactorily.

(b) In the case of a parent who seeks reinstatement, the court shall hold a hearing following notice to the guardian, to the parent or parents and to the minor, if over twelve years of age, as provided in section 45a-609. If the court determines that the factors which resulted in the removal of the parent have been resolved satisfactorily, the court may remove the guardian and reinstate the parent as guardian of the person of the minor, if it determines that it is in the best interests of the minor to do so. At the request of a parent, guardian, counsel or guardian ad litem representing one of the parties, filed within thirty days of the decree, the court shall make findings of fact to support its conclusions.

(c) The provisions of this section shall also apply to the reinstatement of any guardian of the person of a minor other than a parent.

(d) Notwithstanding the provisions of this section, and subject to the provisions of subsection (b) of section 45a-616a, a parent who has been removed as guardian of the person of a minor may not petition for reinstatement as guardian if a court has established a permanent guardianship for the person of the minor pursuant to section 45a-616a.

(P.A. 79-460, S. 15; P.A. 92-118, S. 5; June 12 Sp. Sess. P.A. 12-1, S. 276.)

History: Sec. 45-44d transferred to Sec. 45a-611 in 1991; P.A. 92-118 amended Subsec. (b) to require notification of minors over the age of 12 where previously the applicable age was 14; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to add exception re Subsec. (d) and added Subsec. (d) re when parent who has been removed as guardian may not petition for reinstatement as guardian.

Cited. 193 C. 393.

Annotation to present section:

Subsec. (b):

Trial court improperly expanded scope of hearing to address substantive issues without providing prior notice to respondent, in violation of her right to due process. 290 C. 371.



Section 45a-612 - (Formerly Sec. 45-44e). Visitation rights of any person removed as guardian.

The Court of Probate may grant the right of visitation to any person who has been removed as guardian of any minor child or children, any relative of the minor child or children or any parent who has been denied temporary custody of any minor child or children pending the hearing on a removal or termination of parental rights application pursuant to the provisions of sections 45a-132, 45a-593 to 45a-597, inclusive, 45a-603 to 45a-622, inclusive, and 45a-629 to 45a-638, inclusive. Such order shall be according to the best judgment of the court upon the facts of the case and subject to such conditions and limitations as it deems equitable. In making, modifying or terminating such an order, the court shall be guided by the best interest of the child, giving consideration to the wishes of such child if he is of sufficient age and capable of forming an intelligent opinion. The grant of such visitation rights shall not prevent any court of competent jurisdiction from thereafter acting upon the custody of such child, the parental rights with respect to such child or the adoption of such child, and any such court may include in its decree an order terminating such visitation rights.

(P.A. 82-237; P.A. 93-62.)

History: Sec. 45-44e transferred to Sec. 45a-612 in 1991; P.A. 93-62 amended section to provide that any person removed as guardian, any relative or any parent denied temporary custody may be granted visitation rights.

Cited. 193 C. 393. Cited. 217 C. 459.

Annotations to present section:

Cited. 217 C. 459. Cited. 237 C. 233.

Cited. 44 CS 169.



Section 45a-613 - (Formerly Sec. 45-45a). Removal of guardian, coguardian or permanent guardian of the person of a minor.

(a) Any guardian, coguardians or permanent guardian of the person of a minor appointed under section 45a-616 or section 45a-616a, or appointed by a court of comparable jurisdiction in another state, may be removed by the court of probate which made the appointment, and another guardian, coguardian or permanent guardian appointed, in the same manner as that provided in sections 45a-603 to 45a-622, inclusive, for removal of a parent as guardian.

(b) Any removal of a guardian, coguardian or permanent guardian under subsection (a) of this section shall be preceded by notice to the guardian, coguardians or permanent guardian, the parent or parents and the minor if over twelve years of age, as provided by section 45a-609.

(c) If a new guardian, coguardian or permanent guardian is appointed, the court shall send a copy of that order to the parent or parents of the minor.

(P.A. 79-460, S. 11; P.A. 86-200, S. 2; 86-264, S. 6; June 12 Sp. Sess. P.A. 12-1, S. 277.)

History: P.A. 86-200 included references to coguardians; P.A. 86-264 changed the age of minor from 14 to 12 years of age; Sec. 45-45a transferred to Sec. 45a-613 in 1991; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) to add references to permanent guardian appointed under Sec. 45a-616a, and amended Subsecs. (b) and (c) to add references to coguardian and permanent guardian.

Cited. 193 C. 393.



Section 45a-614 - (Formerly Sec. 45-43a). Removal of parent as guardian of minor. Parent may not petition for removal of permanent guardian.

(a) Except as provided in subsection (b) of this section, the following persons may apply to the court of probate for the district in which the minor resides for the removal as guardian of one or both parents of the minor: (1) Any adult relative of the minor, including those by blood or marriage; (2) the court on its own motion; or (3) counsel for the minor.

(b) A parent may not petition for the removal of a permanent guardian appointed pursuant to section 45a-616a.

(P.A. 79-460, S. 5; June 12 Sp. Sess. P.A. 12-1, S. 278.)

History: Sec. 45-43a transferred to Sec. 45a-614 in 1991; June 12 Sp. Sess. P.A. 12-1 designated existing provisions as Subsec. (a) and added exception re Subsec. (b) therein, and added Subsec. (b) re parent not to petition for removal of permanent guardian appointed under Sec. 45a-616a.

Cited. 193 C. 393. Distinguished application of this statute from operation of Sec. 46b-129. 195 C. 344.



Section 45a-615 - (Formerly Sec. 45-43b). False or malicious application for removal of guardian. Penalty.

Any person who wilfully files a false or malicious application for removal of a parent or other guardian as guardian of the person of a minor, who wilfully conspires with another person to file or cause to be filed such an application or who wilfully testifies either in court or by report to the court falsely in any proceeding for removal of a parent or other guardian as guardian of the person of a minor, shall be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(P.A. 79-460, S. 6.)

History: Sec. 45-43b transferred to Sec. 45a-615 in 1991.

Cited. 193 C. 393.



Section 45a-616 - (Formerly Sec. 45-45). Appointment of guardian or coguardians for minor; rights same as of sole surviving parent.

(a) If any minor has no parent or guardian of his or her person, the court of probate for the district in which the minor resides may, on its own motion, appoint a guardian or coguardians of the person of the minor, taking into consideration the standards provided in section 45a-617. Such court shall take of such guardian or coguardians a written acceptance of guardianship and, if the court deems it necessary for the protection of the minor, a probate bond.

(b) If any minor has a parent or guardian, who is the sole guardian of the person of the child, the court of probate for the district in which the minor resides may, on the application of the parent or guardian of such child or of the Commissioner of Children and Families with the consent of such parent or guardian and with regard to a child within the care of the commissioner, appoint one or more persons to serve as coguardians of the child. When appointing a guardian or guardians under this subsection, the court shall take into consideration the standards provided in section 45a-617. The court may order that the appointment of a guardian or guardians under this subsection take effect immediately or, upon request of the parent or guardian, upon the occurrence of a specified contingency, including, but not limited to, the mental incapacity, physical debilitation or death of that parent or guardian. Upon the occurrence of such contingency and notice thereof by written affidavit to the probate court by the appointed guardian or guardians, such appointment shall then take effect and continue until the further order of the court, provided the court may hold a hearing to verify the occurrence of such contingency. The court shall take of such guardian or coguardians a written acceptance of guardianship, and if the court deems it necessary for the protection of the minor, a probate bond.

(c) Upon receipt by the court of an application pursuant to this section, the court shall set a time and place for a hearing to be held within thirty days of the application, unless the court requests an investigation in accordance with the provisions of section 45a-619, in which case the court shall set a day for hearing not more than thirty days following receipt of the results of the investigation. The court shall order notice of the hearing to be given to the minor, if over twelve years of age, by first class mail at least ten days prior to the date of the hearing. In addition, notice by first class mail shall be given to the petitioner and all other parties in interest known by the court.

(d) The rights and obligations of the guardian or coguardians shall be those described in subdivisions (5) and (6) of section 45a-604 and shall be shared with the parent or previously appointed guardian of the person of the minor. The rights and obligations of guardianship may be exercised independently by those who have such rights and obligations. In the event of a dispute between guardians or between a coguardian and a parent, the matter may be submitted to the court of probate which appointed the guardian or coguardian.

(e) Upon the death of the parent or guardian, any appointed guardians of the person of a minor child shall become the sole guardians or coguardians of the person of that minor child.

(1949 Rev., S. 6852; 1971, P.A. 223, S. 1; P.A. 74-251, S. 13; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-460, S. 13; P.A. 80-227, S. 2, 24; P.A. 86-200, S. 1; 86-264, S. 5; P.A. 96-238, S. 17, 25; P.A. 07-185, S. 3.)

History: 1971 act excepted welfare commissioner from bond requirement; P.A. 74-251 applied exception re bond requirement to commissioner of children and youth services after April 1, 1975; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 and P.A. 78-303 would have replaced social services commissioner with commissioner of human resources but for limiting date reference; P.A. 79-460 incorporated previous provisions as Subsecs. (a) and (c), applied provisions to minors rather than to children under 14, required consideration of standards in Sec. 45-45b in appointing guardian, deleted previous provision requiring that guardian post bond and inserted Subsec. (b); P.A. 80-227 required guardian’s written acceptance of guardianship and authorized court to require a probate bond, effective July 1, 1981; P.A. 86-200 included references to coguardians; P.A. 86-264 changed age of minor from 14 to 12 years of age; Sec. 45-45 transferred to Sec. 45a-616 in 1991; P.A. 96-238 deleted provision requiring court to take into consideration the minor’s wishes, if he or she is over the age of 12, deleted provision requiring the guardian or coguardian to have the same right to custody and control which the sole surviving parent of a minor has and substituted a procedure for the court of probate to appoint one or more persons to serve as coguardians of the child, effective July 1, 1996; P.A. 07-184 amended Subsec. (c) to substitute “first class mail” for “regular mail” and “certified mail” and delete “return receipt requested, deliverable to the addressee only”.

Guardian of the person is entitled to custody of his ward. 158 C. 217. Cited. 193 C. 393. Distinguished application of this statute from operation of Sec. 46b-129. 195 C. 344.

Probate court has primary jurisdiction and superior court cannot appoint guardians of minors. 13 CS 364. Only when both parents or the sole living parent is removed as guardian may the court appoint a third person as guardian of a minor child. 15 CS 103.

Annotations to present section:

Cited. 237 C. 233.

Cited. 24 CA 402.

Statute does not vest exclusive jurisdiction over plaintiff’s petition for visitation brought under Sec. 46b-59 in either Probate Court or Superior Court. 46 CS 165.

Subsec. (a):

Cited. 44 CS 169.



Section 45a-616a - Appointment of permanent guardian for minor. Reinstatement of parent as guardian or appointment of successor guardian or permanent guardian.

(a) In appointing a guardian of the person of a minor pursuant to section 45a-616 or at any time following such appointment, the Court of Probate may establish a permanent guardianship if the court provides notice to each parent that the parent may not petition for reinstatement as guardian or petition to terminate the permanent guardianship, except as provided in subsection (b) of this section, or the court indicates on the record why such notice could not be provided, and the court finds by clear and convincing evidence that the establishment of a permanent guardianship is in the best interests of the minor and that the following have been proven by clear and convincing evidence:

(1) One of the grounds for termination of parental rights, as set forth in subparagraphs (A) to (G), inclusive, of subdivision (2) of subsection (g) of section 45a-717 exists, or the parents have voluntarily consented to the appointment of a permanent guardian;

(2) Adoption of the minor is not possible or appropriate;

(3) (A) If the minor is at least twelve years of age, such minor consents to the proposed appointment of a permanent guardian, or (B) if the minor is under twelve years of age, the proposed permanent guardian is a relative or already serving as the permanent guardian of at least one of the minor’s siblings;

(4) The minor has resided with the proposed permanent guardian for at least one year; and

(5) The proposed permanent guardian is suitable and worthy and committed to remaining the permanent guardian and assuming the rights and responsibilities for the minor until the minor reaches the age of majority.

(b) If a permanent guardian appointed under this section becomes unable or unwilling to serve as permanent guardian, the court may appoint a successor guardian or permanent guardian in accordance with this section and sections 45a-616 and 45a-617, or may reinstate a parent of the minor who was previously removed as guardian of the person of the minor if the court finds that the factors that resulted in the removal of the parent as guardian have been resolved satisfactorily, and that it is in the best interests of the child to reinstate the parent as guardian.

(June 12 Sp. Sess. P.A. 12-1, S. 275.)



Section 45a-617 - (Formerly Sec. 45-45b). Appointment of guardian, coguardians or permanent guardian of the person of a minor.

When appointing a guardian, coguardians or permanent guardian of the person of a minor, the court shall take into consideration the following factors: (1) The ability of the prospective guardian, coguardians or permanent guardian to meet, on a continuing day to day basis, the physical, emotional, moral and educational needs of the minor; (2) the minor’s wishes, if he or she is over the age of twelve or is of sufficient maturity and capable of forming an intelligent preference; (3) the existence or nonexistence of an established relationship between the minor and the prospective guardian, coguardians or permanent guardian; and (4) the best interests of the child. There shall be a rebuttable presumption that appointment of a grandparent or other relative related by blood or marriage as a guardian, coguardian or permanent guardian is in the best interests of the minor child.

(P.A. 79-460, S. 12; P.A. 96-238, S. 18, 25; P.A. 09-185, S. 5; June 12 Sp. Sess. P.A. 12-1, S. 279.)

History: Sec. 45-45b transferred to Sec. 45a-617 in 1991; P.A. 96-238 added references to coguardians, allowed the court to take into consideration a minor’s wishes, if he or she is over the age of 12 and required consideration of the best interests of the child, effective July 1, 1996; P.A. 09-185 added provision re applying rebuttable presumption concerning appointment of grandparent or other relative as guardian; June 12 Sp. Sess. P.A. 12-1 added references to permanent guardian and made a technical change.

See Sec. 52-60 re appointment of probate judge as attorney for nonresident fiduciary.

Cited. 193 C. 393.

Annotations to present section:

Cited. 237 C. 233.

Cited. 44 CS 169.



Section 45a-618 - (Formerly Sec. 45-45c). Enforcement of decree and award of custody by warrant.

In any proceeding under sections 45a-603 to 45a-622, inclusive, or if an application has been made for termination of parental rights or if parental rights are terminated, the court of probate having jurisdiction may enforce its decree and award the custody of the minor to the person or organization entitled to custody, by a warrant directed to a proper officer commanding him to take possession of the minor and to deliver the minor into the care and custody of the person or organization entitled to custody. The officer shall make return to the court of his actions under the warrant.

(P.A. 79-460, S. 14.)

History: Sec. 45-45c transferred to Sec. 45a-618 in 1991.

Cited. 193 C. 393.



Section 45a-619 - (Formerly Sec. 45-45d). Investigation by Commissioner of Children and Families.

In any proceeding under sections 45a-603 to 45a-624, inclusive, in which the applicant has alleged that the minor has been abused or neglected, as those terms are defined in section 46b-120, or in which the probate judge has reason to believe that the minor may have been abused or neglected, the Court of Probate shall request the Commissioner of Children and Families or any organization, agency or individual licensed or approved by the commissioner, to make an investigation and written report to it, within ninety days from the receipt of such request, unless the request concerns an application for immediate temporary custody or temporary custody, in which case the commissioner shall render the report by such date as is reasonably ordered by the court. The report shall indicate the physical, mental and emotional status of the minor and shall contain such facts as may be relevant to the court’s determination of whether the proposed court action will be in the best interests of the minor, including the physical, social, mental, and financial condition of the parties, and such other factors which the commissioner or agency finds relevant to the court’s determination of whether the proposed action will be in the best interests of the minor. In any other proceeding under sections 45a-603 to 45a-624, inclusive, the court shall request an investigation and report unless this requirement is waived for cause shown. The report shall be admissible in evidence, subject to the right of any interested party to require that the person making it appear as a witness, if available, and subject to examination.

(P.A. 79-460, S. 16; P.A. 93-91, S. 1, 2; P.A. 00-75, S. 7.)

History: Sec. 45-45d transferred to Sec. 45a-619 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 00-75 replaced former provisions with new provisions re investigation and report in cases of abuse or neglect.

Cited. 193 C. 393.



Section 45a-620 - (Formerly Sec. 45-45e). Appointment of counsel. Appointment of guardian ad litem to speak on behalf of best interests of minor.

The Court of Probate may appoint counsel to represent or appear on behalf of any minor in proceedings brought under sections 45a-603 to 45a-622, inclusive, and sections 45a-715 to 45a-717, inclusive. In any proceeding in which abuse or neglect, as defined in section 46b-120, is alleged by the applicant, or reasonably suspected by the court, a minor shall be represented by counsel appointed by the court to represent the minor. In all cases in which the court deems appropriate, the court shall also appoint a person, other than the person appointed to represent the minor, as guardian ad litem for such minor to speak on behalf of the best interests of the minor, which guardian ad litem is not required to be an attorney-at-law but shall be knowledgeable about the needs and protection of children. The Court of Probate shall appoint counsel to represent any respondent who notifies the court that he or she is unable to obtain counsel, or is unable to pay for counsel. The cost of such counsel shall be paid by the person whom he or she represents, except that if such person is unable to pay for such counsel and files an affidavit with the court demonstrating his or her inability to pay, the reasonable compensation of appointed counsel shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund. In the case of a minor, such affidavit may be filed by a suitable person having knowledge of the financial status of such minor.

(P.A. 79-460, S. 17; P.A. 83-481, S. 4; P.A. 84-294, S. 4; P.A. 90-31, S. 3, 9; P.A. 96-170, S. 16, 23; P.A. 97-90, S. 5, 6; P.A. 00-75, S. 4.)

History: P.A. 83-481 added provisions re appointment of counsel by probate court to represent any respondent unable to obtain or pay for counsel; P.A. 84-294 added provision that in case of minor, affidavit re inability to pay may be filed by suitable person having knowledge of financial status of minor; P.A. 90-31 changed compensation of counsel from funds appropriated to the judicial department to the probate administration fund in an amount established by the probate court administrator; Sec. 45-45e transferred to Sec. 45a-620 in 1991; P.A. 96-170 changed funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of public act 96-170 but without affecting this section; P.A. 00-75 added provisions requiring appointment of counsel to represent minor in proceedings re abuse or neglect and authorizing appointment of guardian ad litem to speak on behalf of the best interests of the minor.

Cited. 193 C. 393.



Section 45a-621 - (Formerly Sec. 45-45f). Appointment of guardian ad litem.

The Court of Probate shall appoint a guardian ad litem to make any application under sections 45a-603 to 45a-622, inclusive, to represent or appear on behalf of any parent who is less than eighteen years of age or incompetent.

(P.A. 79-460, S. 18.)

History: Sec. 45-45f transferred to Sec. 45a-621 in 1991.

Cited. 193 C. 393.



Section 45a-622 - (Formerly Sec. 45-45g). Appointment of temporary guardian. Application. Rights and obligations.

(a) Any parent or guardian of the person of a minor may apply to the court of probate for the district in which the minor lives for the appointment of a temporary guardian of the person to serve for no longer than one year if the appointing parent or guardian is unable to care for the minor for any reason including, but not limited to, illness and absence from the jurisdiction. The temporary guardian will cease to serve when the appointing parent or guardian notifies the probate court and the temporary guardian to that effect.

(b) The rights and obligations of the temporary guardian shall be those described in subdivisions (5) and (6) of section 45a-604. A temporary guardian is not liable as a guardian pursuant to section 52-572.

(P.A. 79-460, S. 19; P.A. 80-483, S. 147, 186; P.A. 96-202, S. 7.)

History: P.A. 80-483 revised section reference in Subsec. (b); Sec. 45-45g transferred to Sec. 45a-622 in 1991; P.A. 96-202 amended Subsec. (b) by specifying that temporary guardian not liable as guardian pursuant to Sec. 52-572.

Cited. 193 C. 393.



Section 45a-623 - Transfer of proceeding to Superior Court or regional children’s probate court.

Before a hearing on the merits in any case under sections 45a-603 to 45a-622, inclusive, that is contested, the Court of Probate shall, on motion of any party other than a party who made application for the removal of a parent as a guardian, or may, on the court’s own motion or motion of the party who made application for the removal of a parent as a guardian, transfer the case to the Superior Court in accordance with rules adopted by the judges of the Supreme Court. In addition to the provisions of this section, the Court of Probate may, on the court’s own motion or motion of any interested party, transfer any proceeding under sections 45a-603 to 45a-622, inclusive, to a regional children’s probate court established pursuant to section 45a-8a. If the case is transferred and venue altered, the clerk of the Court of Probate shall transmit to the clerk of the Superior Court or the regional children’s probate court to which the case was transferred, the original files and papers in the case.

(P.A. 93-344; P.A. 95-316, S. 7; P.A. 00-75, S. 8; P.A. 04-142, S. 2; P.A. 12-66, S. 9.)

History: P.A. 95-316 changed reference to rules of Superior Court to rules of Supreme Court; P.A. 00-75 added provisions re transfer of case to another judge of probate appointed by Probate Court Administrator from panel of qualified probate judges specializing in children’s matters; P.A. 04-142 replaced provision re transfer of case to another judge of probate with provision re transfer of any proceeding under Secs. 45a-603 to 45a-622, inclusive, to another judge of probate, deleted provision re location of hearing in original court of probate and made technical changes; P.A. 12-66 replaced “In any proceeding” with “Before a hearing on the merits in any case”, added provision allowing transfer of proceeding on court’s own motion or motion of party who made application for removal of parent as guardian, substituted provision re transfer to regional children’s probate court for provision re transfer to another judge of probate, and made technical changes, effective January 1, 2013.



Section 45a-624 - Designation of standby guardian of minor.

A parent or guardian, as principal, may designate a standby guardian of a minor in accordance with the provisions of sections 45a-624 to 45a-624g, inclusive. Such designation, in a form as provided in section 45a-624b, shall take effect upon the occurrence of a specified contingency, including, but not limited to, the mental incapacity, physical debilitation or death of the principal, provided a written statement signed under penalty of false statement has been executed pursuant to section 45a-624c that such contingency has occurred. A designation of a standby guardian shall be in writing and signed and dated by the principal with at least two witnesses. The principal shall provide a copy of such designation to the standby guardian.

(P.A. 94-207, S. 1; P.A. 99-84, S. 25.)

History: P.A. 99-84 deleted “affidavit” and inserted “statement signed under penalty of false statement”.



Section 45a-624a - Consent of parents required for designation of standby guardian.

If both parents are alive, both parents of the minor shall consent to the designation of a standby guardian, unless either parent has been removed as guardian or had his parental rights terminated. In any such event, the remaining parent may designate a standby guardian pursuant to sections 45a-624 to 45a-624g, inclusive.

(P.A. 94-207, S. 2.)



Section 45a-624b - Form for designation of standby guardian.

The designation of a standby guardian shall be in substantially the following form:

I .... (insert name of principal) do hereby appoint .... (insert name and address of the standby guardian) as the standby guardian of .... (insert names of minor children) to take effect upon the occurrence of the following contingency or contingencies .... (insert specific contingency or contingencies).

This designation is made after careful reflection, while I am of sound mind.

Date …., 20 ..

…. L.S.

….

….

(Witness)

(Witness)

….

….

(Number and Street)

(Number and Street)

….

….

(City, State and Zip Code)

(City, State and Zip Code)

(P.A. 94-207, S. 8.)

History: (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 45a-624c - Written statement that designation of standby guardian in full force and effect.

The written statement referred to in section 45a-624 shall be in substantially the following form:

STATEMENT THAT DESIGNATION OF A STANDBY GUARDIAN
IS IN FULL FORCE AND EFFECT

STATE OF

}

}   SS:

COUNTY OF

}

I, .... of ...., state under penalty of false statement:

THAT ...., of ...., as principal, did on ...., 20.., appoint me as standby guardian dated ...., 20.., to execute a statement that a specified contingency had occurred;

THAT specified contingency was: ....

THAT specified contingency has occurred.

IN WITNESS WHEREOF, I have hereunto set my hand and seal under penalty of false statement.

….

Witness

….

…. L.S.

Witness

(P.A. 94-207, S. 3; P.A. 99-84, S. 26.)

History: P.A. 99-84 substituted “statement” for “affidavit” and added “under penalty of false statement” and deleted the attestation clause for Commissioners of the Superior Court and Notaries Public; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 45a-624d - Authority of standby guardian.

When a designation of a standby guardian becomes effective upon the occurrence of a specified contingency, such standby guardian shall have the authority and obligations of a guardian as defined in subdivision (5) of section 45a-604. Such designation shall be effective for a period of one year. Such authority and obligations of a standby guardian shall cease when the specified contingency no longer exists or after the expiration of such one-year period, whichever is sooner.

(P.A. 94-207, S. 4; P.A. 95-50, S. 1, 2.)

History: P.A. 95-50 increased duration and authority of designation of standby guardian from 90 days to one year, effective May 22, 1995.



Section 45a-624e - Authority of standby guardian after death of principal.

If a designation of a standby guardian is effective at the time of death of the principal, such designation shall remain in effect for a period of ninety days after such death. At the end of such ninety-day period, the authority of such standby guardian shall cease, unless such standby guardian files an application for guardianship with the probate court in the district in which the minor resides and temporary custody of the minor is granted to such standby guardian or the court appoints such standby guardian as guardian of the person of the minor.

(P.A. 94-207, S. 5.)



Section 45a-624f - Revocation of designation of standby guardian.

The principal may revoke a designation of a standby guardian at any time by written revocation and notification of the revocation to the standby guardian.

(P.A. 94-207, S. 6.)



Section 45a-624g - Probate Court to resolve disputes concerning designation of standby guardian.

The probate court for the district in which the minor resides at the time of any dispute concerning the meaning or application of any provision of sections 45a-624 to 45a-624f, inclusive, shall have jurisdiction over such dispute.

(P.A. 94-207, S. 7.)



Section 45a-625 - Guardian of person of minor to report to probate court re condition of minor.

Any person appointed as guardian of the person of a minor pursuant to sections 45a-603 to 45a-624g, inclusive, shall report at least annually to the probate court which appointed the guardian regarding the condition of the minor.

(P.A. 99-84, S. 9.)



Section 45a-629 - (Formerly Sec. 45-47). Appointment of guardian for minor’s estate.

(a) When a minor is entitled to property, the court of probate for the district in which the minor resides may assign a time and place for a hearing on the appointment of a guardian of the estate of the minor. The court shall cause reasonable notice of hearing to be given to (1) the parents or guardian of the person of the minor, (2) the minor, if the minor is twelve years of age or older, and (3) such other persons as it determines. Any person entitled to notice of the hearing may waive such notice.

(b) If the court finds that there is no guardian of the estate of the minor, it may appoint one or both of the parents or any guardian of the person of the minor to be guardian of his or her estate. If neither parent nor the guardian of the person of the minor will accept the appointment, or if the parents or guardian of the person of the minor are not proper persons to act as guardian of his or her estate, the court may appoint any proper person or persons chosen by the minor if the minor is twelve years of age or over. If the minor neglects to make choice or fails to choose a proper person or persons or is not of sufficient age, the court of probate shall appoint some proper person or persons, who, as guardian of the estate of the minor, shall have charge of all the minor’s property, whether acquired before or after the guardian’s appointment, but shall have no control over such minor’s person. If any minor who has a guardian marries and owns or thereafter acquires property, the guardianship of such property shall continue during such person’s minority. Any guardian so appointed shall give a probate bond.

(1949 Rev., S. 6854; P.A. 74-82, S. 1; P.A. 80-227, S. 3, 24; 80-476, S. 106; P.A. 85-193, S. 3; P.A. 86-264, S. 7; P.A. 99-84, S. 5.)

History: P.A. 74-82 specified that guardianship of property continues upon marriage of any minor where previously it continued only upon marriage of “a female infant”; P.A. 80-227 modified notice requirement to require reasonable notice rather than notice as provided in Sec. 45-43 and to authorize notification of persons other than parents or guardian and required that appointed guardians give probate bond, effective July 1, 1981; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 85-193 amended Subsec. (b) permitting appointment of both parents or proper persons as guardian of the estate of a minor; P.A. 86-264 changed age of minor from 14 to 12 years of age; Sec. 45-47 transferred to Sec. 45a-629 in 1991; P.A. 99-84 amended Subsec. (a) by rewording notice requirement and providing that any person entitled to notice of hearing may waive notice.

See Sec. 52-60 re appointment of probate judge as attorney for nonresident fiduciary.

Cited. 94 C. 649. Must be appointment of guardian of estate if minor is to be paid a sum in excess of one hundred dollars. 99 C. 179. Cited. 100 C. 55.

Cited. 20 CS 262.

Annotation to present section:

Cited. 33 CA 673.



Section 45a-630 - (Formerly Sec. 45-47a). Application for appointment of guardian of the estate of a minor.

In the case of any application for the appointment of a guardian of the estate of a minor pursuant to the provisions of sections 45a-132, 45a-593 to 45a-597, inclusive, 45a-603 to 45a-622, inclusive, and 45a-629 to 45a-638, inclusive, the application shall state that such minor either is, or is not, receiving aid or care from the state, whichever is true, and a copy of each application which states the minor is receiving such aid or care shall be sent by the court to the Commissioner of Administrative Services at least ten days in advance of any hearing on such application. Said commissioner or his designee may participate at any hearing on such application.

(P.A. 79-358, S. 1.)

History: Sec. 45-47a transferred to Sec. 45a-630 in 1991.



Section 45a-631 - (Formerly Sec. 45-49). Limitation on receipt or use of minor’s property by parent, guardian or spouse. Release.

(a) A parent of a minor, guardian of the person of a minor or spouse of a minor shall not receive or use any property belonging to the minor in an amount exceeding ten thousand dollars in value unless appointed guardian of the estate of the minor, except that such parent, guardian or spouse may hold property as a custodian under the provisions of sections 45a-557 to 45a-560b, inclusive, without being so appointed.

(b) A release given by both parents or by the parent who has legal custody of a minor or by the guardian or spouse shall, if the amount does not exceed ten thousand dollars in value, be valid and binding upon the minor.

(1949 Rev., S. 6855; 1949, 1953, S. 2901d; 1957, P.A. 417; 1963, P.A. 179; 1967, P.A. 216; P.A. 74-82, S. 2; P.A. 80-476, S. 108; P.A. 95-117, S. 27; P.A. 00-78.)

History: 1963 act raised limit on value of property from $2,000 to $3,000; 1967 act raised limit to $5,000; P.A. 74-82 substituted “minor” for “child”, “minor child” and “minor wife” and “spouse” for “husband”, eliminating language which implies varying applicability of provision dependent on sex of person involved; P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-49 transferred to Sec. 45a-631 in 1991; P.A. 95-117 amended Subsec. (a) by replacing reference to Secs. 45a-546 to 45a-556 with Secs. 45a-557 to 45a-560b; P.A. 00-78 raised limit on value of property from $5,000 to $10,000 and made a technical change.

Delivery of money to mother is not payment to child. 99 C. 179. Subject to guardianship of estate, a minor child is entitled to immediate possession of full amount recovered as damages for personal injuries. 100 C. 55. Award in divorce action for support of minor child is not child’s property within this statute. 121 C. 504. No guardian necessary where separation agreement provided for trust to pay income for support of minor. 130 C. 56. Cited. 139 C. 220. Cited. 165 C. 490.



Section 45a-632 - (Formerly Sec. 45-50). Appointment of guardian of estate of nonresident minor.

When a minor who resides outside this state and who has no guardian within this state owns property in this state, the court of probate for the district in which the property or any part of it lies may appoint a guardian of the minor who shall have charge of and manage the property. A probate bond shall be required of such guardian.

(1949 Rev., S. 6857; P.A. 80-227, S. 4, 24; 80-476, S. 109.)

History: P.A. 80-227 required probate bond of guardian, effective July 1, 1981; P.A. 80-476 rephrased provisions; Sec. 45-50 transferred to Sec. 45a-632 in 1991.

Guardian appointed under this section has no title to ward’s property. 76 C. 430.



Section 45a-633 - (Formerly Sec. 45-52). Lease of minor’s real estate by guardian or coguardians of estate.

The guardian or coguardians of the estate of any minor may apply to the court of probate of the district in this state which appointed him, and may, upon application and hearing, after public notice, lease his ward’s real property upon terms and for a length of time, not exceeding the ward’s minority, which are approved by the court.

(1949 Rev., S. 6859; P.A. 80-476, S. 110; P.A. 81-472, S. 79, 159; P.A. 86-200, S. 4.)

History: P.A. 80-476 rephrased provisions and specified applicability of provisions to guardian “of the estate”; P.A. 81-472 made technical changes; P.A. 86-200 added reference to coguardians; Sec. 45-52 transferred to Sec. 45a-633 in 1991.



Section 45a-634 - (Formerly Sec. 45-53). Inventory of ward’s property by guardian of estate.

(a) Each guardian of an estate appointed by a court of probate shall make and file in the court appointing or approving such guardian, under penalty of false statement within two months after the acceptance by the guardian of the trust, an inventory of all the property belonging to such guardian’s ward, appraised, or caused to be appraised, by such guardian, at fair market value as of the date of his or her appointment. Such inventory shall include the value of the ward’s interest in all property in which the ward has a legal or equitable present interest, including, but not limited to, the ward’s interest in any joint bank accounts or other jointly held property.

(b) Any guardian who fails to return the inventory to the court within that time shall be fined not more than twenty dollars.

(1949 Rev., S. 6860; P.A. 80-476, S. 111; P.A. 87-565, S. 1; P.A. 99-84, S. 27.)

History: P.A. 80-476 divided section into Subsecs., rephrased provisions and specified applicability to guardians of estates; P.A. 87-565 amended Subsec. (a) by changing “return to” to “make and file in”, and adding provision re appraisal of inventory at fair market value as of date of appointment of guardian and included all property in which ward has interest, including joint bank accounts; Sec. 45-53 transferred to Sec. 45a-634 in 1991; P.A. 99-84 amended Subsec. (a) by deleting “oath” and inserting “penalty of false statement”.

Cited. 168 C. 144.

Cited. 3 CS 377; 20 CS 262.



Section 45a-635 - (Formerly Sec. 45-55). Removal by foreign guardian of ward’s personal property.

(a) When any personal property in this state belongs to any person residing out of this state who has a guardian, trustee or other legal custodian of his estate, appointed under the laws of the place of his residence, the custodian may apply in writing to the court of probate of the district in which the principal part of the property in this state is located, alleging: (1) That he has been legally appointed custodian in the jurisdiction in which the person to whom the property belongs resides; and (2) that he has therein given a probate bond valid according to the requirements of such jurisdiction, and security thereon, or an increase in an existing bond and security, in an amount equal to the value of all such property of the person to be removed from this state; and (3) that a removal of the property from this state will not conflict with the terms and limitations by which the person owns it.

(b) If the probate court finds the allegations true and the applicant files in the probate court for record an exemplified copy of the record of the court by which he was appointed, the probate court may, after a hearing upon the application, upon such notice as it orders to the person having the property in his custody and to the owner of the property, and after proof that all known debts chargeable against it and contracted in this state have been paid or satisfied, appoint the applicant to be guardian, conservator or trustee of such estate without further bond. The probate court may authorize the person having the property in his custody to deliver it to the applicant, who may demand, sue for and recover it and remove it from this state.

(1949 Rev., S. 6862; P.A. 80-227, S. 6, 24; 80-476, S. 112.)

History: P.A. 80-227 clarified provisions re bond, added reference to increases in existing bonds and security and required that bond be equal to value of estate rather than double its value, effective July 1, 1981; P.A. 80-476 divided section into Subsecs. and rephrased provisions, substituting references to property for references to estate; Sec. 45-55 transferred to Sec. 45a-635 in 1991.

See Sec. 45a-477 re foreign trustee’s custody of trust estate and re probate court’s jurisdiction over trusts created by nondomiciliaries.

Scope of section; property may be turned over without order of court; liability of surety on bond in this state where property not turned over. 75 C. 414; 80 C. 119. Application under this section not a condition precedent to payment to foreign fiduciary. 138 C. 17.



Section 45a-636 - (Formerly Sec. 45-56). Removal by foreign guardian of proceeds of sale of ward’s real estate.

If any foreign guardian of the estate of a minor who is also residing outside this state has obtained an order from any court of probate in this state having jurisdiction to sell real property of the minor which is situated in this state and has given a probate bond, the court of probate may, upon application and proceedings as specified in section 45a-635, authorize the foreign guardian to receive the proceeds of the sale of the real property sold under order and to remove the proceeds from this state into the jurisdiction in which the guardian and his ward reside. The guardian and his surety shall thereupon be discharged from all liability on the bond.

(1949 Rev., S. 6863; P.A. 80-227, S. 7, 24; 80-476, S. 113.)

History: P.A. 80-227 substituted “probate bond” for “bond as provided by law”, effective July 1, 1981; P.A. 80-476 rephrased provisions, substituting “property” for “estate”, and specified applicability re foreign guardians “of the estate”; Sec. 45-56 transferred to Sec. 45a-636 in 1991.



Section 45a-637 - (Formerly Sec. 45-57). Guardians of estate of minors may make partition.

If any minor has an interest in any real property as a tenant in common with any other person, the guardian of the estate of the minor may, by an instrument in writing executed as deeds of land are executed, make partition of the real property with the other parties in interest. Such deed of partition described in this section shall not be valid until the approval of the court of probate having jurisdiction of the property of the minor is endorsed on it. The deed of partition and the approval of the court of probate shall be recorded in the land records of the town or towns where the land is situated.

(1949 Rev., S. 6864; P.A. 80-476, S. 114.)

History: P.A. 80-476 rephrased provisions, substituting “property” for “estate” and “guardian of the estate” for “guardian”; Sec. 45-57 transferred to Sec. 45a-637 in 1991.



Section 45a-638 - (Formerly Sec. 45-57a). Court may order guardian to convey real property.

The court of probate in which the guardian of any minor has been appointed may, concurrently with courts of equity, order such guardian to convey the interest of his ward in any real property which ought in equity to be conveyed to another person.

(P.A. 80-476, S. 115.)

History: Sec. 45-57a transferred to Sec. 45a-638 in 1991.



Section 45a-644 - (Formerly Sec. 45-70a). Definitions.

For the purposes of sections 45a-644 to 45a-663, inclusive, the following terms shall have the following meanings:

(a) “Conservator of the estate” means a person, a municipal or state official, or a private profit or nonprofit corporation except a hospital, nursing home facility, as defined in section 19a-521, or residential care home, as defined in section 19a-521, appointed by the Court of Probate under the provisions of sections 45a-644 to 45a-663, inclusive, to supervise the financial affairs of a person found to be incapable of managing his or her own affairs or of a person who voluntarily asks the Court of Probate for the appointment of a conservator of the estate, and includes a temporary conservator of the estate appointed under the provisions of section 45a-654.

(b) “Conservator of the person” means a person, a municipal or state official, or a private profit or nonprofit corporation, except a hospital or nursing home facility as defined in section 19a-521, appointed by the Court of Probate under the provisions of sections 45a-644 to 45a-663, inclusive, to supervise the personal affairs of a person found to be incapable of caring for himself or herself or of a person who voluntarily asks the Court of Probate for the appointment of a conservator of the person, and includes a temporary conservator of the person appointed under the provisions of section 45a-654.

(c) “Incapable of caring for one’s self” or “incapable of caring for himself or herself” means that a person has a mental, emotional or physical condition that results in such person being unable to receive and evaluate information or make or communicate decisions to such an extent that the person is unable, even with appropriate assistance, to meet essential requirements for personal needs.

(d) “Incapable of managing his or her affairs” means that a person has a mental, emotional or physical condition that results in such person being unable to receive and evaluate information or make or communicate decisions to such an extent that the person is unable, even with appropriate assistance, to perform the functions inherent in managing his or her affairs, and the person has property that will be wasted or dissipated unless adequate property management is provided, or that funds are needed for the support, care or welfare of the person or those entitled to be supported by the person and that the person is unable to take the necessary steps to obtain or provide funds needed for the support, care or welfare of the person or those entitled to be supported by the person.

(e) “Involuntary representation” means the appointment of a conservator of the person or a conservator of the estate, or both, after a finding by the Court of Probate that the respondent is incapable of managing his or her affairs or incapable of caring for himself or herself.

(f) “Respondent” means an adult person for whom an application for involuntary representation has been filed or an adult person who has requested voluntary representation.

(g) “Voluntary representation” means the appointment of a conservator of the person or a conservator of the estate, or both, upon request of the respondent, without a finding that the respondent is incapable of managing his or her affairs or incapable of caring for himself or herself.

(h) “Conserved person” means a person for whom involuntary representation is granted under sections 45a-644 to 45a-663, inclusive.

(i) “Personal needs” means the needs of a person including, but not limited to, the need for food, clothing, shelter, health care and safety.

(j) “Property management” means actions to (1) obtain, administer, manage, protect and dispose of real and personal property, intangible property, business property, benefits and income, and (2) deal with financial affairs.

(k) “Least restrictive means of intervention” means intervention for a conserved person that is sufficient to provide, within the resources available to the conserved person either from the conserved person’s own estate or from private or public assistance, for a conserved person’s personal needs or property management while affording the conserved person the greatest amount of independence and self-determination.

(P.A. 77-446, S. 1; P.A. 80-476, S. 123; P.A. 84-271, S. 1; P.A. 93-184; P.A. 05-154, S. 2; P.A. 07-116, S. 10; P.A. 12-22, S. 24; P.A. 13-208, S. 58.)

History: P.A. 80-476 reordered Subdivs. to place terms in alphabetical order; P.A. 84-271 amended the definitions of “conservator of the estate” and “conservator of the person” to include a “municipal” official, deleting the requirement that a state official be “legally authorized”, and to include a temporary conservator appointed under Sec. 45-72; Sec. 45-70a transferred to Sec. 45a-644 in 1991; P.A. 93-184 amended Subsecs. (c) and (d) by deleting references to “advanced age”; P.A. 05-154 amended Subsec. (c) to define “incapable of caring for himself or herself”; P.A. 07-116 substituted “45a-663” for “45a-662”, redefined “incapable of caring for one’s self” and “incapable of managing his or her affairs”, substituted “conserved person” for “ward”, defined “personal needs”, “property management” and “least restrictive means of intervention”, and made technical changes; P.A. 12-22 changed “nursing home” to “nursing home facility” in Subsecs. (a) and (b); P.A. 13-208 redefined “conservator of the estate” by adding reference to residential care home and making a technical change, effective July 1, 2013.



Section 45a-645 - (Formerly Sec. 45-70). Naming of own conservator for future incapacity.

(a) Any person who has attained at least eighteen years of age, and who is of sound mind, may designate in writing a person or persons whom he or she desires to be appointed as conservator of his or her person or estate or both, if he or she is thereafter found to be incapable of managing his or her affairs or incapable of caring for himself or herself.

(b) The designation shall be executed, witnessed and revoked in the same manner as provided for wills in sections 45a-251 and 45a-257, except that any person who is so designated as a conservator shall not qualify as a witness.

(c) Such written instrument may excuse the person or persons so designated from giving the probate bond required under the provisions of section 45a-650, if appointed thereafter as a conservator.

(1949 Rev., S. 6874; 1955, S. 2907d; February, 1965, P.A. 590, S. 1; 1969, P.A. 447, S. 2; 730, S. 14; P.A. 73-34, S. 1; P.A. 75-128; P.A. 77-446, S. 13; 77-614, S. 70, 610; P.A. 80-476, S. 124; P.A. 07-116, S. 12.)

History: 1965 act authorized board of directors of charitable organization to make application and specified conservatorship as charge of person and/or estate where previously was charge of person and estate; 1969 acts replaced welfare commissioner with commissioner of finance and control; P.A. 73-34 added exception re Sec. 45-75; P.A. 75-128 inserted new Subsec. (a), made previous provisions Subsec. (b) and added proviso re appointment of conservator designated by incompetent person, the procedure for which is in new Subsec.; P.A. 77-446 deleted Subsec. (b) re procedure for appointing conservator and divided former Subsec. (a) into Subsecs. (a) to (c); P.A. 77-614 would have replaced commissioner of finance and control with commissioner of administrative services in former Subsec. (b) but had no effect because of deletion of the Subsec. in P.A. 77-446; P.A. 80-476 made minor change in wording, substituting “The” for “Such” in Subsec. (b); Sec. 45-70 transferred to Sec. 45a-645 in 1991; P.A. 07-116 inserted “or incapable of caring for himself or herself” and made technical changes in Subsec. (a) and amended Subsec. (b) to substitute “except that” for “provided”.

See Sec. 27-129 re appointment of conservator for incompetent veteran.

See Sec. 45a-242 re replacement of fiduciary.

See Sec. 45a-594 re compensation of guardian or conservator of social services beneficiary or veteran.

See Sec. 52-60 re appointment of judge of probate as for nonresident fiduciary.

Court has no jurisdiction over person not residing or domiciled in district. 26 C. 285; 107 C. 3. Omission to appear and object to matter of form waives defect. 29 C. 568. Evidence of respondent’s illicit intercourse, and birth of illegitimate children, admissible. 30 C. 87. Ward may acquire domicile elsewhere. 48 C. 172. Appointment on application of person not specified in statute, void. 49 C. 84. Statute has no extra territorial effect. Id., 278. Disability of ward does not begin until appointment of conservator. 51 C. 78. “Incapacity” defined. 72 C. 340. Incapacity a question of fact. Id; 83 C. 519; 107 C. 7. Jurisdiction of courts of state of residence and of state where property is; discretion of court; right of action as property; relative may apply for appointment though not liable for support. 76 C. 405. Adjudication of incapacity not conclusive twelve years later. 78 C. 430. Facts held sufficient to support conclusion of incapacity and residence. 107 C. 3. Distinction in legal effect between conservatorship and insanity commitment. 113 C. 605. Conservator in many respects an agent of court. 115 C. 330. Conservator in many respects is but agent of court and has only such powers as are expressly or impliedly given him by statute. 155 C. 118.

That person having property is incapable of managing his affairs and has conservator appointed does not warrant finding in and of itself that such person is insane and is not sufficient defense to allegations of cruelty in divorce proceeding. 27 CS 459.

The fact that defendant is under a conservatorship does not prevent him from giving a valid consent to a chemical analysis of his blood or breath to determine whether he has operated a motor vehicle while intoxicated. 3 Conn. Cir. Ct. 47.

Subsec. (b):

Cited. 175 C. 257.



Section 45a-645a - Recording of proceedings required.

Each court of probate shall cause a recording to be made of all proceedings held under sections 45a-644 to 45a-663, inclusive. The recording shall be part of the court record and shall be made and retained in a manner approved by the Probate Court Administrator.

(P.A. 07-116, S. 11.)



Section 45a-645b - Rules of evidence re hearings. Testimony.

The rules of evidence in civil actions adopted by the judges of the Superior Court shall apply to all hearings held pursuant to sections 45a-644 to 45a-667v, inclusive. All testimony at a hearing held pursuant to sections 45a-644 to 45a-667v, inclusive, shall be given under oath or affirmation.

(P.A. 13-81, S. 10.)



Section 45a-645c - Probate Court to schedule hearing to facilitate attendance by conserved person.

If a conserved person, as defined in section 45a-644, notifies the Probate Court in any manner that the conserved person wants to attend a hearing pursuant to sections 45a-644 to 45a-663, inclusive, but is unable to do so, the Probate Court shall schedule the hearing at a place that would facilitate attendance by the conserved person.

(P.A. 13-81, S. 11.)



Section 45a-646 - (Formerly Sec. 45-70e). Application for voluntary representation.

Any person may make application to the court of probate in the district in which he resides or has his domicile for voluntary representation either for the appointment of a conservator of the person or a conservator of the estate, or both. If the application excuses bond, no bond shall be required by the court unless later requested by the respondent or unless facts are brought to the attention of the court that a bond is necessary for the protection of the respondent. Upon receipt of the application, the court shall set a time and place for hearing and shall give such notice as it may direct to the petitioner, the petitioner’s spouse, if any, the Commissioner of Administrative Services, if the respondent is receiving aid or care from the state, and to other interested parties, if any. After seeing the respondent in person and hearing his or her reasons for the application and after explaining to the respondent that granting the petition will subject the respondent or respondent’s property, as the case may be, to the authority of the conservator, the court may grant voluntary representation and thereupon shall appoint a conservator of the person or estate or both, and shall not make a finding that the petitioner is incapable. The conservator of the person or estate or both, shall have all the powers and duties of a conservator of the person or estate of an incapable person appointed pursuant to section 45a-650. If the respondent subsequently becomes disabled or incapable, the authority of the conservator shall not be revoked as a result of such disability or incapacity.

(P.A. 77-446, S. 5; P.A. 79-358, S. 4; P.A. 80-476, S. 125; P.A. 87-87; P.A. 91-49, S. 4.)

History: P.A. 79-358 required that notice of hearing be given to commissioner of administrative services if respondent is receiving aid or care from state; P.A. 80-476 rephrased provisions and made technical correction, substituting “administrative” for “administration” in commissioner’s title; P.A. 87-87 added provision that subsequent disability or incompetence of respondent does not revoke the authority of the conservator; Sec. 45-70e transferred to Sec. 45a-646 in 1991; P.A. 91-49 added requirement that court explain to respondent that granting petition will subject respondent or respondent’s property to authority of conservator prior to granting voluntary representation, changed powers and duties of conservator from those “set forth in sections 45a-644 to 45a-662, inclusive” to “of a conservator of the person or estate of an incapable person appointed pursuant to section 45a-650” and changed “incompetent” to “incapable” and “incompetence” to “incapacity”.



Section 45a-647 - (Formerly Sec. 45-70f). Release from voluntary representation.

Any person who is under voluntary representation as provided by section 45a-646 shall be released from voluntary representation upon giving thirty days’ written notice to the Court of Probate.

(P.A. 77-446, S. 10; P.A. 80-476, S. 126.)

History: P.A. 80-476 made minor change in wording; Sec. 45-70f transferred to Sec. 45a-647 in 1991.



Section 45a-648 - (Formerly Sec. 45-70b). Application for involuntary representation of resident or nondomiciliary. Fraudulent or malicious application or false testimony: Class D felony.

(a) An application for involuntary representation may be filed by any person alleging that a respondent is incapable of managing his or her affairs or incapable of caring for himself or herself and stating the reasons for the alleged incapability. The application shall be filed in the Probate Court in the district in which the respondent resides, is domiciled or is located at the time of the filing of the application.

(b) An application for involuntary representation for a nondomiciliary of the state shall be made pursuant to the provisions of sections 45a-667g to 45a-667o, inclusive.

(c) An application for involuntary representation may be filed by the parent or guardian of a minor child up to one hundred eighty days prior to the date such child attains eighteen years of age if the parent or guardian anticipates that such minor child will require a conservator upon attaining eighteen years of age. The hearing on such application shall be held not more than thirty days prior to the date such child attains eighteen years of age. The court may grant such application, provided such order shall take effect no earlier than the date the child attains eighteen years of age.

(d) A person is guilty of fraudulent or malicious application or false testimony when such person (1) wilfully files a fraudulent or malicious application for involuntary representation or appointment of a temporary conservator, (2) conspires with another person to file or cause to be filed such an application, or (3) wilfully testifies either in court or by report to the court falsely to the incapacity of any person in any proceeding provided for in sections 45a-644 to 45a-663, inclusive. Fraudulent or malicious application or false testimony is a class D felony.

(P.A. 77-446, S. 2; P.A. 80-476, S. 127; P.A. 84-271, S. 3; P.A. 07-116, S. 13; P.A. 12-22, S. 25; P.A. 13-81, S. 8.)

History: P.A. 80-476 divided section into Subsecs. and substituted “the” for “such” where appearing in Subsec. (a); P.A. 84-271 amended Subsec. (b) to apply to fraudulent or malicious application for appointment of a temporary conservator; Sec. 45-70b transferred to Sec. 45a-648 in 1991; P.A. 07-116 amended Subsec. (a) re filing at district where respondent is located, inserted new Subsecs. (b), (c) and (d) re application for involuntary representation for a nondomiciliary of the state and review of representation orders, redesignated existing Subsec. (b) as Subsec. (e) and amended same to make malicious application or false testimony a class D felony, and made technical changes; P.A. 12-22 replaced provisions of Subsec. (b) and former Subsecs. (c) and (d) re application for and review of involuntary representation for nondomiciliary of state with provisions in Subsec. (b) re such application to be made pursuant to Secs. 45a-667g to 45a-667o, and redesignated existing Subsec. (e) as Subsec. (c); P.A. 13-81 amended Subsec. (a) to substitute “Probate Court” for “court of probate”, added new Subsec. (c) re application for involuntary representation by parent or guardian up to 180 days prior to child’s attaining age eighteen, and redesignated existing Subsec. (c) as Subsec. (d).



Section 45a-649 - (Formerly Sec. 45-70c). Notice re application for involuntary representation, determination of jurisdiction or transfer of conservatorship to another state. Form of notice. Appointment of counsel.

(a)(1) Upon an application for involuntary representation, the court shall issue a citation to the following enumerated parties to appear before it at a time and place named in the citation, which shall be served on the parties at least ten days before the hearing date, or in the case of an application made pursuant to section 17a-543 or 17a-543a, at least seven days before the hearing date. Except as provided in subsection (c) of section 45a-648, or unless continued by the court for cause shown, the hearing on an application under this section shall be held not more than thirty days after the receipt of the application by the Probate Court. Notice of the hearing shall be sent not more than thirty days after receipt of the application. In addition to such notice, (A) notice for a matter brought under sections 45a-667g to 45a-667o, inclusive, shall be given in the manner provided in section 45a-667n, and (B) notice for a matter brought under section 45a-667p shall be given in the manner provided in section 45a-667q.

(2) The court shall direct that personal service of the citation be made, by a state marshal, constable or an indifferent person, upon the following: The respondent and the respondent’s spouse, if any, if the spouse is not the applicant, except that in cases where the application is for involuntary representation pursuant to section 17b-456, and there is no spouse, the court shall order notice by certified mail to the children of the respondent and if none, the parents of the respondent and if none, the brothers and sisters of the respondent or their representatives, and if none, the next of kin of such respondent.

(3) The court shall order such notice as it directs to the following: (A) The applicant; (B) the person in charge of welfare in the town where the respondent is domiciled or resident and, if there is no such person, the first selectman or chief executive officer of the town if the respondent is receiving assistance from the town; (C) the Commissioner of Social Services, if the respondent is in a state-operated institution or receiving aid, care or assistance from the state; (D) the Commissioner of Veterans’ Affairs if the respondent is receiving veterans’ benefits or the Veterans’ Home, or both, if the respondent is receiving aid or care from such home, or both; (E) the Commissioner of Administrative Services, if the respondent is receiving aid or care from the state; (F) the children of the respondent and if none, the parents of the respondent and if none, the brothers and sisters of the respondent or their representatives; (G) the person in charge of the hospital, nursing home or some other institution, if the respondent is in a hospital, nursing home or some other institution.

(4) The court, in its discretion, may order such notice as it directs to other persons having an interest in the respondent and to such persons the respondent requests be notified.

(5) If personal service of the notice required in subsection (b) of this section is not made as required in subdivision (2) of this subsection, the court shall be deprived of jurisdiction over the application.

(b) The notice required by subdivision (2) of subsection (a) of this section shall specify (1) the nature of involuntary representation sought and the legal consequences thereof, (2) the facts alleged in the application, (3) the date, time and place of the hearing, and (4) that the respondent has a right to be present at the hearing and has a right to be represented by an attorney of the respondent’s choice at the respondent’s own expense. The notice shall also include a statement in boldface type of a minimum size of twelve points in substantially the following form:

“POSSIBLE CONSEQUENCES OF THE APPOINTMENTOF A CONSERVATOR FOR YOU

This court has received an application to appoint a conservator for you. A conservator is a court-appointed legal guardian who may be assigned important decision-making authority over your affairs. If the application is granted and a conservator is appointed for you, you will lose some of your rights.

A permanent conservator may only be appointed for you after a court hearing. You have the right to attend the hearing on the application for appointment of a permanent conservator. If you are not able to access the court where the hearing will be held, you may request that the hearing be moved to a convenient location, even to your place of residence.

You should have an attorney represent you at the hearing on the application. If you are unable to obtain an attorney to represent you at the hearing, the court will appoint an attorney for you. If you are unable to pay for representation by an attorney, the court will pay attorney fees as permitted by the court’s rules. Even if you qualify for payment of an attorney on your behalf, you may choose an attorney if the attorney will accept the attorney fees permitted by the court’s rules.

If, after a hearing on the application, the court decides that you lack the ability to care for yourself, pay your bills or otherwise manage your affairs, the court may review any alternative plans you have to get assistance to handle your own affairs that do not require appointment of a conservator. If the court decides that there are no adequate alternatives to the appointment of a conservator, the court may appoint a conservator and assign the conservator responsibility for some or all of the duties listed below. While the purpose of a conservator is to help you, you should be aware that the appointment of a conservator limits your rights. Among the areas that may be affected are:

- Accessing and budgeting your money

- Deciding where you live

- Making medical decisions for you

- Paying your bills

- Managing your real and personal property

You may participate in the selection of your conservator. If you have already designated a conservator or if you inform the court of your choice for a conservator, the court must honor your request unless the court decides that the person designated by you is not appropriate.

The conservator appointed for you may be a lawyer, a public official or someone whom you did not know before the appointment. The conservator will be required to make regular reports to the court about you. The conservator may charge you a fee, under the supervision of the court, for being your conservator.”

(c) Notice to all other persons required by this section shall only be required to state that involuntary representation is sought, the nature of the involuntary representation sought, the legal consequences of the involuntary representation and the date, time and place of the hearing on the application for involuntary representation.

(d) If the respondent is unable to request or obtain an attorney for any reason, the court shall appoint an attorney to represent the respondent in any proceeding under this title involving the respondent. If the respondent is unable to pay for the services of such attorney, the reasonable compensation for such attorney shall be established by, and paid from funds appropriated to, the Judicial Department, except that if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(e) If the respondent notifies the court in any manner that the respondent wants to attend the hearing on the application but is unable to do so, the court shall schedule the hearing on the application at a place that would facilitate attendance by the respondent.

(P.A. 77-446, S. 3; 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-358, S. 3; 79-501, S. 1; P.A. 80-476, S. 128; P.A. 81-223; P.A. 83-295, S. 25; P.A. 84-271, S. 4; P.A. 86-195, S. 1; P.A. 89-64; P.A. 90-31, S. 6, 9; P.A. 93-262, S. 1, 87; P.A. 96-170, S. 17, 23; P.A. 97-90, S. 5, 6; P.A. 00-99, S. 86, 154; P.A. 01-127, S. 2; P.A. 04-169, S. 20; P.A. 07-116, S. 14; P.A. 10-32, S. 136; P.A. 12-22, S. 26; P.A. 13-81, S. 9.)

History: P.A. 77-614 and P.A. 78-303 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 79-358 required that commissioner of administrative services be issued citation to appear if respondent is receiving aid or care from the state; P.A. 79-501 authorized court to appoint attorney and to pay for his services if respondent is unable to do so and added provision re contents of notice to persons other than those listed in Subsec. (a)(1) in Subsec. (b); P.A. 80-476 reworded provisions; P.A. 81-223 amended Subsec. (a)(1) to add exception re notice in cases where application for involuntary representation is made pursuant to Sec. 46a-20 and there is no spouse; P.A. 83-295 amended Subsec. (b) to provide that the “reasonable compensation” for an attorney appointed to represent a respondent who is unable to pay shall be “established by” the judicial department; P.A. 84-271 amended Subsec. (a) by providing that the hearing date shall not be more than 30 days after receipt of the application unless continued for cause shown, by authorizing service upon counsel for the respondent or the appointed attorney if the court finds personal service upon the respondent would be detrimental to the respondent and by authorizing the court to order notice “to such persons the respondent requests be notified”; P.A. 86-195 amended Subsec. (a) by deleting requirement of personal service to person in charge of hospital, nursing home or other institution and substituting such notice as court directs to such person; P.A. 89-64 amended Subsec. (b) to provide that court-appointed counsel shall represent respondent in any proceeding under title where previously limited to hearings under the chapter; P.A. 90-31 amended Subsec. (b) by changing compensation of counsel from funds appropriated to the judicial department to the probate administration fund in an amount established by the probate court administrator; Sec. 45-70c transferred to Sec. 45a-649 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 96-170 amended Subsec. (b) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (a), effective December 1, 2000; P.A. 01-127 amended Subsec. (a)(2)(D) by eliminating requirement that notice to Administrator of Veterans Affairs be by registered or certified mail; P.A. 04-169 amended Subsec. (a)(2)(D) to substitute Commissioner of Veterans’ Affairs for Administrator of Veterans Affairs, to change the name of the Veterans Home and Hospital to the Veterans’ Home and to make a technical change, effective June 1, 2004; P.A. 07-116 reorganized Subsec. (a) by inserting new Subdiv. designators (1) to (4), amended Subsec. (a)(1) to substitute “ten days” for “seven days” and add “or in the case of an application made pursuant to section 17a-543 or 17a-543a, at least seven days before the hearing date”, amended Subsec. (a)(2) to delete exception re service to respondent if detrimental to health or welfare of respondent, added Subsec. (a)(5) re court being deprived of jurisdiction if required personal service is not made, deleted former Subdiv. designators in Subsec. (b), amended Subsec. (b) to add “of the respondent’s choice” re attorney representation and insert form of notice and statement to be provided to respondent, inserted new Subsec. (c) re notice to all other persons, designated existing provisions re appointment of attorney and place of hearing as Subsecs. (d) and (e), and made technical changes; P.A. 10-32 made technical changes in Subsec. (b), effective May 10, 2010; P.A. 12-22 amended Subsec. (a)(1) by adding Subpara. (A) re notice in matter under Secs. 45a-667g to 45a-667o and adding Subpara. (B) re notice in matter under Sec. 45a-667p; P.A. 13-81 amended Subsec. (a)(1) to add exception as provided in Sec. 45a-648(c) re date of hearing on application and make technical and conforming changes.



Section 45a-649a - Right to an attorney re involuntary representation. Fees. Indigency. Attorney duties and access to information.

(a) A respondent, as defined in section 45a-644, or a conserved person, as defined in section 45a-644, who is subject to proceedings subsequent to the appointment of a conservator pursuant to an application for involuntary representation shall have the right to be represented by an attorney of the respondent’s or conserved person’s choosing at the expense of the respondent or conserved person or, if the respondent or conserved person is indigent, within the payment guidelines of the Court of Probate.

(b) If the Court of Probate finds the respondent or conserved person is indigent or otherwise unable to pay for an attorney, the court shall appoint an attorney for the respondent or conserved person unless the respondent or conserved person refuses to be represented by an attorney and the court finds that the respondent or conserved person understands the nature of the refusal. The court shall appoint an attorney from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator in accordance with regulations issued under section 45a-77.

(c) An attorney appointed pursuant to this section shall represent the respondent or conserved person in proceedings under sections 45a-644 to 45a-663, inclusive, and shall consult with the conserved person regarding bringing an appeal to the Superior Court under section 45a-186. Upon the request of the conserved person, the attorney for the conserved person shall assist in the filing and commencing of an appeal to the Superior Court. An attorney’s assistance in filing such an appeal shall not obligate the attorney to appear in or prosecute the appeal. A conservator may not deny the conserved person access to the person’s resources needed for an appeal.

(d) Nothing in this section shall impair, limit or diminish the right of a respondent or conserved person to replace the attorney for such respondent or conserved person with a different attorney whom such respondent or conserved person chooses in accordance with this section. Fees of an attorney chosen by the respondent or conserved person shall be approved by the Court of Probate or, if an appeal is taken, by the Superior Court.

(e) If the respondent or conserved person is indigent, an attorney appointed under this section shall be paid a reasonable rate of compensation. Rates of compensation for such appointed attorneys shall be established by the Office of the Probate Court Administrator. Such compensation shall be paid from funds appropriated to the Judicial Department. If funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be paid from the Probate Court Administration Fund.

(f) An attorney representing a respondent or conserved person subject to proceedings under this chapter shall not accept appointment as guardian ad litem or conservator of the person or estate for the same person unless such attorney has been nominated by the respondent or conserved person pursuant to section 45a-645, or similar instrument, including, but not limited to, a trust or an advance directive pursuant to section 19a-580e, or section 19a-580g, or is nominated by the respondent or conserved person pursuant to section 45a-650.

(g) An attorney for the respondent or conserved person, on presentation of proof of authority, shall have access to all information pertinent to proceedings under this title, including immediate access to medical records available to the respondent’s or conserved person’s treating physician.

(P.A. 07-116, S. 15.)



Section 45a-650 - (Formerly Sec. 45-70d). Hearing on application for involuntary representation. Evidence. Appointment of conservator. Limitation re powers and duties. Probate bond.

(a) At any hearing on an application for involuntary representation, before the court receives any evidence regarding the condition of the respondent or of the respondent’s affairs, the court shall require clear and convincing evidence that the court has jurisdiction, that the respondent has been given notice as required in section 45a-649, and that the respondent has been advised of the right to retain an attorney pursuant to section 45a-649a and is either represented by an attorney or has waived the right to be represented by an attorney. The respondent shall have the right to attend any hearing held under this section.

(b) The rules of evidence in civil actions adopted by the judges of the Superior Court shall apply to all hearings pursuant to this section. All testimony at a hearing held pursuant to this section shall be given under oath or affirmation.

(c) After making the findings required under subsection (a) of this section, the court shall receive evidence regarding the respondent’s condition, the capacity of the respondent to care for himself or herself or to manage his or her affairs, and the ability of the respondent to meet his or her needs without the appointment of a conservator. Unless waived by the court pursuant to this subsection, evidence shall be introduced from one or more physicians licensed to practice medicine in the state who have examined the respondent within forty-five days preceding the hearing. The evidence shall contain specific information regarding the respondent’s condition and the effect of the respondent’s condition on the respondent’s ability to care for himself or herself or to manage his or her affairs. The court may also consider such other evidence as may be available and relevant, including, but not limited to, a summary of the physical and social functioning level or ability of the respondent, and the availability of support services from the family, neighbors, community or any other appropriate source. Such evidence may include, if available, reports from the social work service of a general hospital, municipal social worker, director of social service, public health nurse, public health agency, psychologist, coordinating assessment and monitoring agencies, or such other persons as the court considers qualified to provide such evidence. The court may waive the requirement that medical evidence be presented if it is shown that the evidence is impossible to obtain because of the absence of the respondent or the respondent’s refusal to be examined by a physician or that the alleged incapacity is not medical in nature. If such requirement is waived, the court shall make a specific finding in any decree issued on the application stating why medical evidence was not required. Any hospital, psychiatric or medical record or report filed with the court pursuant to this subsection shall be confidential.

(d) Upon the filing of an application for involuntary representation pursuant to section 45a-648, the court shall issue an order for the disclosure of the medical information required pursuant to this section to the respondent’s attorney and, upon request, to the respondent. The court may issue an order for the disclosure of such medical information to any other person as the court determines necessary.

(e) Notwithstanding the provisions of section 45a-7, the court may hold the hearing on the application at a place other than its usual courtroom if it would facilitate attendance by the respondent.

(f) (1) If the court finds by clear and convincing evidence that the respondent is incapable of managing the respondent’s affairs, that the respondent’s affairs cannot be managed adequately without the appointment of a conservator and that the appointment of a conservator is the least restrictive means of intervention available to assist the respondent in managing the respondent’s affairs, the court may appoint a conservator of his or her estate after considering the factors set forth in subsection (g) of this section.

(2) If the court finds by clear and convincing evidence that the respondent is incapable of caring for himself or herself, that the respondent cannot be cared for adequately without the appointment of a conservator and that the appointment of a conservator is the least restrictive means of intervention available to assist the respondent in caring for himself or herself, the court may appoint a conservator of his or her person after considering the factors set forth in subsection (g) of this section.

(3) No conservator may be appointed if the respondent’s personal needs and property management are being met adequately by an agency or individual appointed pursuant to section 1-43, 19a-575a, 19a-577, 19a-580e or 19a-580g.

(g) When determining whether a conservator should be appointed the court shall consider the following factors: (1) The abilities of the respondent; (2) the respondent’s capacity to understand and articulate an informed preference regarding the care of his or her person or the management of his or her affairs; (3) any relevant and material information obtained from the respondent; (4) evidence of the respondent’s past preferences and life style choices; (5) the respondent’s cultural background; (6) the desirability of maintaining continuity in the respondent’s life and environment; (7) whether the respondent had previously made adequate alternative arrangements for the care of his or her person or for the management of his or her affairs, including, but not limited to, the execution of a durable power of attorney, springing power of attorney, the appointment of a health care representative or health care agent, the execution of a living will or trust or the execution of any other similar document; (8) any relevant and material evidence from the respondent’s family and any other person regarding the respondent’s past practices and preferences; and (9) any supportive services, technologies or other means that are available to assist the respondent in meeting his or her needs.

(h) The respondent or conserved person may appoint, designate or nominate a conservator pursuant to section 19a-580e, 19a-580g or 45a-645, or may, orally or in writing, nominate a conservator who shall be appointed unless the court finds that the appointee, designee or nominee is unwilling or unable to serve or there is substantial evidence to disqualify such person. If there is no such appointment, designation or nomination or if the court does not appoint the person appointed, designated or nominated by the respondent or conserved person, the court may appoint any qualified person, authorized public official or corporation in accordance with subsections (a) and (b) of section 45a-644. In considering whom to appoint as conservator, the court shall consider (1) the extent to which a proposed conservator has knowledge of the respondent’s or conserved person’s preferences regarding the care of his or her person or the management of his or her affairs, (2) the ability of the proposed conservator to carry out the duties, responsibilities and powers of a conservator, (3) the cost of the proposed conservatorship to the estate of the respondent or conserved person, (4) the proposed conservator’s commitment to promoting the respondent’s or conserved person’s welfare and independence, and (5) any existing or potential conflicts of interest of the proposed conservator.

(i) If the court appoints a conservator of the estate of the respondent, the court shall require a probate bond. The court may, if it considers it necessary for the protection of the respondent, require a bond of any conservator of the person appointed under this section.

(j) Absent the court’s order to the contrary and except as otherwise provided in subsection (b) of section 19a-580e, a conservator appointed pursuant to this section shall be bound by all health care decisions properly made by the conserved person’s health care representative.

(k) A conserved person shall retain all rights and authority not expressly assigned to the conservator.

(l) The court shall assign to a conservator appointed under this section only the duties and authority that are the least restrictive means of intervention necessary to meet the needs of the conserved person. The court shall find by clear and convincing evidence that such duties and authority restrict the decision-making authority of the conserved person only to the extent necessary to provide for the personal needs or property management of the conserved person. Such personal needs and property management shall be provided in a manner appropriate to the conserved person. The court shall make a finding of the clear and convincing evidence that supports the need for each duty and authority assigned to the conservator.

(m) Nothing in this chapter shall impair, limit or diminish a conserved person’s right to retain an attorney to represent such person or to seek redress of grievances in any court or administrative agency, including proceedings in the nature of habeas corpus arising out of any limitations imposed on the conserved person by court action taken under this chapter, chapter 319i, chapter 319j or section 45a-242. In any other proceeding in which the conservator has retained counsel for the conserved person, the conserved person may request the Court of Probate to direct the conservator to substitute an attorney chosen by the conserved person.

(P.A. 77-446, S. 4; P.A. 80-227, S. 8, 24; 80-476, S. 129; P.A. 84-271, S. 5; P.A. 97-90, S. 4; P.A. 98-219, S. 17; P.A. 01-209, S. 6, 7; P.A. 04-142, S. 3; P.A. 06-195, S. 76; P.A. 07-116, S. 16; June 12 Sp. Sess. P.A. 12-2, S. 76.)

History: P.A. 80-227 substituted “probate bond” for “bond ... in such amount as it deems necessary to protect the estate of the respondent”, effective July 1, 1981; P.A. 80-476 divided section into Subsecs. and reworded provisions; P.A. 84-271 amended Subsec. (a) by authorizing the court to consider such other evidence as may be available and relevant including a summary of the physical and social functioning level or ability of the respondent and the availability of support services, and providing such evidence may include reports from certain agencies and professionals in the social work and public health field; Sec. 45-70d transferred to Sec. 45a-650 in 1991; P.A. 97-90 amended Subsec. (c) to permit court not to appoint conservator if it appears that person or affairs of person are being cared for properly without appointment of conservator and to make technical changes, and amended Subsec. (d) re considerations in making determination of whether to appoint conservator; P.A. 98-219 added Subsec. (g) re limitation of powers and duties of conservator of the person or conservator of the estate; P.A. 01-209 amended Subsec. (a) to add provisions re examination by independent physician, psychologist or psychiatrist in matter in which Commissioner of Social Services seeks appointment of conservator, effective July 1, 2001; P.A. 04-142 amended Subsec. (a) by adding provision re confidentiality of medical report filed with the court, added new Subsec. (b) re court order for disclosure of required medical information, redesignated existing Subsecs. (b) to (g) as new Subsecs. (c) to (h), respectively, and made technical changes; P.A. 06-195 substituted “health care representative” for “health care agent” in Subsec. (h); P.A. 07-116 inserted provisions in Subsec. (a) re requirements before court receives evidence and respondent’s right to attend any hearing under section, inserted new Subsec. (b) re applicable rules of evidence, designated as new Subsec. (c) existing provisions re court’s receipt of evidence re capacity of respondent, and amended same to substitute 45 days for 30 days re physician examination preceding hearing, substitute reference to respondent’s condition and respondent’s ability to care for self or manage affairs for reference to respondent’s “disability and the extent of its incapacitating effect”, and delete provisions re matters where Commissioner of Social Services seeks appointment of conservator for an elderly person, redesignated existing Subsec. (b) as Subsec. (d) and inserted provisions therein re disclosure of medical information, redesignated existing Subsec. (c) as (e) and amended same to delete “within the state” re place of hearing, redesignated existing Subsec. (d) as Subsec. (f) and inserted provisions therein re court’s findings, redesignated existing Subsec. (e) as Subsec. (g) and amended same to substitute enumerated factors for consideration of best interest of respondent and prior alternative arrangements, inserted Subsec. (h) designator and added provisions therein re respondent’s ability to nominate conservator and court’s appointment of conservator, deleted former Subsec. (f) re court’s findings of facts to be furnished upon request, redesignated existing Subsec. (g) as Subsec. (i), deleted former Subsec. (h) re limitation on powers and duties of conservator, added new Subsecs. (j) to (m) re limitations on powers of conservators and retention of rights of conserved person, and made technical changes; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (h).

See Sec. 45a-656 re duties and authority assigned by the court.

See Sec. 52-60 re appointment of probate judge as attorney for nonresident fiduciary.

Cited. 42 CA 70.

Cited. 44 CS 53.

Subsec. (c):

Cited. 233 C. 44.

Cited. 37 CA 137.

Subsec. (h):

Probate court is required to hear evidence on the record concerning a person’s suitability and qualifications to be appointed a neutral third party conservator; such requirement is consistent with legislature’s goal to establish transparency and accountability in probate proceedings. 130 CA 243.

Subsec. (i):

Probate bond requirement for conservators evinces a legislative policy that conservators are not entitled to quasi-judicial immunity for acts that are not authorized or approved by the Probate Court. 304 C. 234.

Subsec. (k):

A conservator may bring a civil action for dissolution of marriage on behalf of a conserved person. 128 CA 259.



Section 45a-651 - (Formerly Sec. 45-70g). Appointment of Commissioner of Social Services as conservator for certain persons with limited resources. Legal representation.

(a)(1) If no suitable conservator can be found after due diligence and the court finds that the health or welfare of the respondent is in jeopardy, the Commissioner of Social Services shall accept appointment within available appropriations, as conservator of the estate of any respondent sixty years of age or older found incapable under sections 45a-644 to 45a-662, inclusive, of managing his or her affairs, whose liquid assets, excluding burial insurance in an amount up to one thousand five hundred dollars, do not exceed one thousand five hundred dollars at the time of such appointment. (2) If no suitable conservator can be found after due diligence and the court finds that the health or welfare of the respondent is in jeopardy, the Commissioner of Social Services shall accept appointment, within available appropriations, as conservator of the person, of any respondent sixty years of age or older found incapable under said sections of caring for himself or herself, whose liquid assets, excluding burial insurance in an amount up to one thousand five hundred dollars, do not exceed one thousand five hundred dollars at the time of such appointment.

(b) The Commissioner of Social Services may delegate any power, duty or function arising from the appointment of such commissioner as either conservator of the estate or of the person respectively, to an employee of the Department of Social Services.

(c) When so appointed, such commissioner or designees shall have all the powers and duties of a conservator as provided in sections 45a-644 to 45a-662, inclusive. The department may contract with any public or private agency or person to assist in the carrying out of the duties as conservator of the estate or the person.

(d) During the term of appointment of the Commissioner of Social Services as conservator, if a suitable person or legally qualified person, corporation or municipal or state official is found to replace such commissioner as conservator, such person, corporation or official may be appointed successor conservator subject to the approval of the court of probate.

(e) The Commissioner of Social Services shall adopt regulations in accordance with the provisions of chapter 54 setting forth the terms and conditions of the acceptance and the termination of appointment as conservator of the estate or person in accordance with this section.

(f) In any proceeding to appoint the Commissioner of Social Services as conservator, the court shall appoint an attorney to represent the person for whom such commissioner has been appointed conservator if such person is without legal representation.

(P.A. 84-271, S. 2; P.A. 88-206, S. 1; P.A. 93-262, S. 64, 87; P.A. 00-39, S. 1, 2.)

History: P.A. 88-206 authorized commissioner of human resources to accept appointment as conservator of the person in Subsec. (a), allowed the commissioner on aging and the commissioner of human resources to delegate their functions as conservators to an employee of their respective departments in Subsec. (b), made technical changes in Subsecs. (c), (d), (e) and (f) and required the appointment of legal representation when the person for whom a conservator has been appointed is without representation; Sec. 45-70g transferred to Sec. 45a-651 in 1991; P.A. 93-262 replaced references to commissioners and departments of human resources and aging with commissioner of social services, effective July 1, 1993; P.A. 00-39 amended Subsec. (c) to make a technical change, deleted former Subsec. (f) re recovery from assets of the estate for services of commissioner as conservator and redesignated former Subsec. (g) as Subsec. (f), effective May 1, 2000.



Section 45a-652 - (Formerly Sec. 45-71a). Application for appointment of conservator of the estate.

In the case of any application for the appointment of a conservator of the estate, as said terms are defined in section 45a-644, and, in the case of any application for involuntary representation, as defined in subsection (d) of section 45a-644, the application shall state that the respondent, as defined in subsection (e) of section 45a-644, either is or is not, receiving such aid or care from the state, whichever is true, and a copy of each application which states the respondent is receiving such aid or care shall be sent by the court to the Commissioner of Administrative Services, in accordance with the provisions of subsection (a) of section 45a-649 or section 45a-646, as the case may be.

(P.A. 79-358, S. 2.)

History: Sec. 45-71a transferred to Sec. 45a-652 in 1991.



Section 45a-653 - (Formerly Sec. 45-73). Conveyances, contracts and funds of allegedly incapable person pending application for appointment of conservator. Recording or lodging of notice of application.

(a) If an application for the appointment of a conservator has been made, and if, while the application is pending, the applicant records a notice of the application certified by the court with the town clerk of any town within which real property of the alleged incapable person is situated and with the town clerk of the town in which the alleged incapable person resides, any conveyance of such real property by such person and any contract made by such person between the time the notice of the application is recorded and the time of the adjudication of the court upon the application shall not be valid without the approval of the court.

(b) If, during the pendency of the application, the applicant lodges with any bank, trust company or other depositary a notice of the application certified by the court, such bank, trust company or depositary shall not allow any funds of the allegedly incapable person to be withdrawn, between the time the notice of the application is lodged and the time of the adjudication of the court upon the application, without the approval of the court.

(c) The original copy of the notice of the application shall be filed with the court. The notice may not be recorded or lodged elsewhere unless it is a copy certified by the court. The notice shall state that an application for appointment of a conservator is pending and shall include the name of the allegedly incapable person, the name of the applicant, the probate district in which the application is pending, and the date of application. The notice shall be signed and acknowledged by the applicant. The notice shall not include the allegation of facts on which the application is based.

(1949 Rev., S. 6876; P.A. 80-476, S. 135; P.A. 91-406, S. 18, 29; P.A. 94-111; P.A. 96-180, S. 124, 166; P.A. 07-116, S. 17.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-73 transferred to Sec. 45a-653 in 1991; P.A. 91-406 confirmed the numbering of this section as Sec. 45a-653, thereby correcting a typographical error; P.A. 94-111 amended Subsecs. (a) and (b) by changing “an attested copy of one application” to “notice of the application” and added Subsec. (c) re contents of notice of application to be recorded or lodged pursuant to section; P.A. 96-180 made technical changes in Subsecs. (a) and (b), effective June 3, 1996; P.A. 07-116 inserted “certified by the court” re application in Subsecs. (a) and (b), substituted “allegedly” for “alleged” in Subsecs. (b) and (c), and amended Subsec. (c) re filing of original copy of notice with the court and prohibiting the notice from being recorded or lodged elsewhere unless it is a copy certified by the court.



Section 45a-654 - (Formerly Sec. 45-72). Appointment of temporary conservator. Duties.

(a) Upon written application for appointment of a temporary conservator brought by any person considered by the court to have sufficient interest in the welfare of the respondent, including, but not limited to, the spouse or any relative of the respondent, the first selectman, chief executive officer or head of the department of welfare of the town of residence or domicile of any respondent, the Commissioner of Social Services, the board of directors of any charitable organization, as defined in section 21a-190a, or the chief administrative officer of any nonprofit hospital or such officer’s designee, the Court of Probate may appoint a temporary conservator if the court finds by clear and convincing evidence that: (1) The respondent is incapable of managing his or her affairs or incapable of caring for himself or herself, (2) immediate and irreparable harm to the mental or physical health or financial or legal affairs of the respondent will result if a temporary conservator is not appointed, and (3) appointment of a temporary conservator is the least restrictive means of intervention available to prevent such harm. The court shall require the temporary conservator to give a probate bond. The court shall limit the duties and authority of the temporary conservator to the circumstances that gave rise to the application and shall make specific findings, by clear and convincing evidence, of the immediate and irreparable harm that will be prevented by the appointment of a temporary conservator and that support the appointment of a temporary conservator. In making such specific findings, the court shall consider the present and previously expressed wishes of the respondent, the abilities of the respondent, any prior appointment of an attorney-in-fact, health care representative, trustee or other fiduciary acting on behalf of the respondent, any support service otherwise available to the respondent and any other relevant evidence. In appointing a temporary conservator pursuant to this section, the court shall set forth each duty or authority of the temporary conservator. The temporary conservator shall have charge of the property or of the person of the conserved person, or both, for such period or for such specific occasion as the court finds to be necessary, provided a temporary appointment shall not be valid for more than thirty days, unless at any time while the appointment of a temporary conservator is in effect, an application is filed for appointment of a conservator of the person or estate under section 45a-650. The court may (A) extend the appointment of the temporary conservator until the disposition of such application under section 45a-650, or for an additional thirty days, whichever occurs first, or (B) terminate the appointment of a temporary conservator upon a showing that the circumstances that gave rise to the application for appointment of a temporary conservator no longer exist. No appointment of a temporary conservator under this section may be in effect for more than sixty days from the date of the initial appointment.

(b) Unless the court waives the medical evidence requirement pursuant to subsection (e) of this section, an appointment of a temporary conservator shall not be made unless a report is filed with the application for appointment of a temporary conservator, signed by a physician licensed to practice medicine or surgery in this state, stating: (1) That the physician has examined the respondent and the date of such examination, which shall not be more than three days prior to the date of presentation to the judge; (2) that it is the opinion of the physician that the respondent is incapable of managing his or her affairs or incapable of caring for himself or herself; and (3) the reasons for such opinion. Any physician’s report filed with the court pursuant to this subsection shall be confidential. The court shall provide for the disclosure of the medical information required pursuant to this subsection to the respondent on the respondent’s request, to the respondent’s attorney and to any other party considered appropriate by the court.

(c) Upon receipt of an application for the appointment of a temporary conservator, the court shall issue notice to the respondent, appoint counsel for the respondent and conduct a hearing on the application in the manner set forth in sections 45a-649, 45a-649a and 45a-650, except that (1) notice to the respondent shall be given not less than five days before the hearing, which shall be conducted not later than seven days after the application is filed, excluding Saturdays, Sundays and holidays, or (2) where an application has been made ex parte for the appointment of a temporary conservator, notice shall be given to the respondent not more than forty-eight hours after the ex parte appointment of a temporary conservator, with the hearing on such ex parte appointment to be conducted not later than three days after the ex parte appointment, excluding Saturdays, Sundays and holidays. Service on the respondent of the notice of the application for the appointment of a temporary conservator shall be in hand and shall be made by a state marshal, constable or an indifferent person. Notice shall include (A) a copy of the application for appointment of a temporary conservator and any physician’s report filed with the application pursuant to subsection (b) of this section, (B) a copy of an ex parte order, if any, appointing a temporary conservator, and (C) the date, time and place of the hearing on the application for the appointment of a temporary conservator. The court may not appoint a temporary conservator until the court has made the findings required in this section and held a hearing on the application, except as provided in subsection (d) of this section. If notice is provided to the next of kin with respect to an application filed under this section, the physician’s report shall not be disclosed to the next of kin except by order of the court.

(d) (1) If the court determines that the delay resulting from giving notice and appointing an attorney to represent the respondent as required in subsection (c) of this section would cause immediate and irreparable harm to the mental or physical health or financial or legal affairs of the respondent, the court may, ex parte and without prior notice to the respondent, appoint a temporary conservator upon receiving evidence and making the findings required in subsection (a) of this section, provided the court makes a specific finding in any decree issued on the application stating the immediate or irreparable harm that formed the basis for the court’s determination and why such hearing and appointment was not required before making an ex parte appointment. If an ex parte order of appointment of a temporary conservator is made, a hearing on the application for appointment of a temporary conservator shall be commenced not later than three days after the ex parte order was issued, excluding Saturdays, Sundays and holidays. An ex parte order shall expire not later than three days after the order was issued unless a hearing on the order that commenced prior to the expiration of the three-day period has been continued for good cause.

(2) After a hearing held under this subsection, the court may appoint a temporary conservator or may confirm or revoke the ex parte appointment of the temporary conservator or may modify the duties and authority assigned under such appointment.

(e) The court may waive the medical evidence requirement under subsection (b) of this section if the court finds that the evidence is impossible to obtain because of the refusal of the respondent to be examined by a physician. In any such case the court may, in lieu of medical evidence, accept other competent evidence. In any case in which the court waives the medical evidence requirement as provided in this subsection, the court may not appoint a temporary conservator unless the court finds, by clear and convincing evidence, that (1) the respondent is incapable of managing his or her affairs or incapable of caring for himself or herself, and (2) immediate and irreparable harm to the mental or physical health or financial or legal affairs of the respondent will result if a temporary conservator is not appointed pursuant to this section. In any case in which the court waives the requirement of medical evidence as provided in this subsection, the court shall make a specific finding in any decree issued on the application stating why medical evidence was not required.

(f) Upon the termination of the temporary conservatorship, the temporary conservator shall file a written report with the court and, if applicable, a final accounting as directed by the court, of his or her actions as temporary conservator.

(1955, S. 2908d; 1957, P.A. 449; February, 1965, P.A. 590, S. 2; 1967, P.A. 385; P.A. 75-72; P.A. 77-446, S. 6; 77-614, S. 521, 610; P.A. 79-631, S. 83, 111; P.A. 80-227, S. 9, 24; 80-476, S. 130; P.A. 84-202; 84-271, S. 6; 84-294, S. 8; P.A. 90-230, S. 58, 101; P.A. 93-262, S. 65, 87; P.A. 95-89; P.A. 96-170, S. 9, 23; P.A. 97-90, S. 5, 6; P.A. 04-142, S. 4; P.A. 05-154, S. 1; P.A. 06-195, S. 77; P.A. 07-73, S. 2(a); 07-116, S. 18; P.A. 10-32, S. 137.)

History: 1965 act authorized board of directors of charitable organization to make application for appointment of temporary conservator; 1967 act allowed appointment to cover charge of person in lieu of or in addition to the estate; P.A. 75-72 authorized applications by chief administrative officer of any nonprofit hospital or his designee; P.A. 77-446 authorized applications by first selectman, chief executive officer or head of town department of welfare or by commissioner of social services, rephrased provision so that court makes finding as to respondent’s capability where provisions had been phrased to imply that such finding was previously made and added hearing provisions; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; P.A. 80-227 substituted “probate bond” for “bond, conditioned upon the faithful performance of his duties, in an amount to be determined by the judge”, effective July 1, 1981; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 84-202 and P.A. 84-294 amended Subsec. (a) by replacing commissioner of children and youth services with commissioner of human resources as authority empowered to apply for appointment of temporary conservator; P.A. 84-271 amended Subsec. (a) by replacing provision allowing “written application by the husband, wife or any relative” with “written application of any person deemed by the court to have sufficient interest in the welfare of the respondent, including but not limited to the spouse or any relative of the respondent”, and deleting “commissioner of children and youth services” and adding “commissioner of human resources” and “the commissioner on aging” as agency heads authorized to make application, and amended Subsec. (c) by requiring the application to be acted upon within 48 hours of filing, Saturdays and Sundays excluded, unless continued for cause shown; P.A. 90-230 corrected an internal reference in Subsec. (a); Sec. 45-72 transferred to Sec. 45a-654 in 1991; P.A. 93-262 replaced reference to commissioners of human resources and aging with commissioner of social services, effective July 1, 1993; P.A. 95-89 amended Subsec. (a) by specifying applicability to appointment of temporary conservators, by adding irreparable harm to health or financial or legal affairs as ground for appointment, by granting discretionary power to require that bond be posted and by authorizing extension of appointment in cases where application for appointment of conservator under Sec. 45a-650 is filed, amended Subsec. (b) by changing requirement of two physicians to one physician and added provision re date of examination and opinion, deleted former provisions of Subsec. (c) and added new provisions re ex parte appointment of temporary conservator, added Subsec. (d) re hearing and notice where ex parte appointment not appropriate, added Subsec. (e) re waiver of medical evidence requirement and added Subsec. (f) re written report on termination of temporary conservatorship; P.A. 96-170 amended Subsec. (c) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 04-142 amended Subsec. (b) by adding provisions re confidentiality of physician’s report filed with the court and re court order for disclosure of required medical information and by making technical changes; P.A. 05-154 amended Subsec. (a) to substitute “immediate and irreparable” for “immediate” in Subdiv. (2), to provide that the court shall limit duties, responsibilities and powers to the circumstances that gave rise to the application, to add factors the court shall consider in making findings, to insert Subpara. (A) designator and “under section 45a-650” in Subpara. (A), and to add new Subpara. (B) re termination of appointment, amended Subsec. (b)(2) to insert “incapable”, amended Subsec. (c) to insert new Subdiv. designators (1) to (3), to insert new language in Subdiv. (1) re court determination that delay will result in injury and requiring specific findings, to insert “ex parte” re appointment and change Subdiv. and Subpara. designators in Subdiv. (2), to insert new Subpara. (B) re scheduling date, place and time of hearing not later than 72 hours after decree, excluding Saturdays, Sundays and holidays, to add new Subpara. (C)(iii) re date, place and time of hearing, to delete former provisions re hearings, and to rewrite Subdiv. (3) re court duties after hearing, amended Subsec. (e)(2) to delete “if a hearing has not been held”, added new Subsec. (f) re restrictions on changing respondent’s residence, added new Subsec. (g) re placement of respondent in an institution for long-term care, redesignated existing Subsec. (f) as Subsec. (h), and made technical changes, effective June 24, 2005; P.A. 06-195 substituted “health care representative” for “health care agent” in Subsec. (a); pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services” in Subsec. (g)(2), effective October 1, 2007; P.A. 07-116 amended Subsec. (a) to require “clear and convincing evidence”, insert Subdiv. (3) re appointment of temporary conservator as least restrictive means of intervention available to prevent harm, substitute “shall” for “may” re providing probate bond, substitute “duties and authority” for “duties, responsibilities and powers”, “irreparable harm” for “irreparable injury”, “specific findings” for “findings”, “considered” for “deemed” and “conserved person” for “respondent”, provide that court shall set forth each duty or authority of temporary conservator upon appointment, and provide that no appointment may be in effect more than 60 days from initial appointment, amended Subsec. (b) to make conforming changes and replace “may issue an order” re disclosure of medical information with “shall provide for the disclosure of the medical information” to respondent, respondent’s attorney and other appropriate party, inserted new Subsec. (c) re notice and service, redesignated existing Subsec. (c) as Subsec. (d) and inserted therein “upon receiving evidence” re appointment, deleted former Subsec. (d), amended Subsec. (e) to require enumerated court findings by clear and convincing evidence in any case where court waives medical evidence requirement, deleted former Subsecs. (f) and (g) re changing respondent’s residence or placement in institution for long-term care, redesignated existing Subsec. (h) as Subsec. (f) and added “and, if applicable, a final accounting as directed by the court” therein, and made technical changes; P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010.

See Sec. 45a-132a re respondent’s ability to refuse to undergo examination ordered by the court under said section.



Section 45a-655 - (Formerly Sec. 45-75). Duties of conservator of the estate. Application for distribution of gifts of income and principal from the estate.

(a) A conservator of the estate appointed under section 45a-646, 45a-650 or 45a-654 shall, within two months after the date of the conservator’s appointment, make and file in the Court of Probate, an inventory, under penalty of false statement, of the estate of the conserved person, with the properties thereof appraised or caused to be appraised, by such conservator, at fair market value as of the date of the conservator’s appointment. Such inventory shall include the value of the conserved person’s interest in all property in which the conserved person has a legal or equitable present interest, including, but not limited to, the conserved person’s interest in any joint bank accounts or other jointly held property. The conservator shall manage all the estate and apply so much of the net income thereof, and, if necessary, any part of the principal of the property, which is required to support the conserved person and those members of the conserved person’s family whom the conserved person has the legal duty to support and to pay the conserved person’s debts, and may sue for and collect all debts due the conserved person. The conservator shall use the least restrictive means of intervention in the exercise of the conservator’s duties and authority.

(b) Any conservator of the estate of a married person may apply such portion of the property of the conserved person to the support, maintenance and medical treatment of the conserved person’s spouse which the Court of Probate, upon hearing after notice, decides to be proper under the circumstances of the case.

(c) Notwithstanding the provisions of section 45a-177, the court may, and at the request of any interested party shall, require annual accountings from any conservator of the estate and the court shall hold a hearing on any such account with notice to all persons entitled to notice under section 45a-649.

(d) In the case of any person receiving public assistance, state-administered general assistance or Medicaid, the conservator of the estate shall apply toward the cost of care of such person any assets exceeding limits on assets set by statute or regulations adopted by the Commissioner of Social Services. Notwithstanding the provisions of subsections (a) and (b) of this section, in the case of an institutionalized person who has applied for or is receiving such medical assistance, no conservator shall apply and no court shall approve the application of (1) the net income of the conserved person to the support of the conserved person’s spouse in an amount that exceeds the monthly income allowed a community spouse as determined by the Department of Social Services pursuant to 42 USC 1396r-5(d)(2)-(4), or (2) any portion of the property of the conserved person to the support, maintenance and medical treatment of the conserved person’s spouse in an amount that exceeds the amount determined allowable by the department pursuant to 42 USC 1396r-5(f)(1) and (2), notwithstanding the provisions of 42 USC 1396r-5(f)(2)(A)(iv), unless such limitations on income would result in significant financial duress.

(e) Upon application of a conservator of the estate, after hearing with notice to the Commissioner of Administrative Services, the Commissioner of Social Services and to all parties who may have an interest as determined by the court, the court may authorize the conservator to make gifts or other transfers of income and principal from the estate of the conserved person in such amounts and in such form, outright or in trust, whether to an existing trust or a court-approved trust created by the conservator, as the court orders to or for the benefit of individuals, including the conserved person, and to or for the benefit of charities, trusts or other institutions described in Sections 2055(a) and 2522(a) of the Internal Revenue Code of 1986, or any corresponding internal revenue code of the United States, as from time to time amended. Such gifts or transfers shall be authorized only if the court finds that: (1) In the case of individuals not related to the conserved person by blood or marriage, the conserved person had made a previous gift to that unrelated individual prior to being declared incapable; (2) in the case of a charity, either (A) the conserved person had made a previous gift to such charity, had pledged a gift in writing to such charity, or had otherwise demonstrated support for such charity prior to being declared incapable; or (B) the court determines that the gift to the charity is in the best interests of the conserved person, is consistent with proper estate planning, and there is no reasonable objection by a party having an interest in the conserved person’s estate as determined by the court; (3) the estate of the conserved person and any proposed trust of which the conserved person is a beneficiary is more than sufficient to carry out the duties of the conservator as set forth in subsections (a) and (b) of this section, both for the present and foreseeable future, including due provision for the continuing proper care, comfort and maintenance of such conserved person in accordance with such conserved person’s established standard of living and for the support of persons the conserved person is legally obligated to support; (4) the purpose of the gifts is not to diminish the estate of the conserved person so as to qualify the conserved person for federal or state aid or benefits; and (5) in the case of a conserved person capable of making an informed decision, the conserved person has no objection to such gift. The court shall give consideration to the following: (A) The medical condition of the conserved person, including the prospect of restoration to capacity; (B) the size of the conserved person’s estate; (C) the provisions which, in the judgment of the court, such conserved person would have made if such conserved person had been capable, for minimization of income and estate taxes consistent with proper estate planning; and (D) in the case of a trust, whether the trust should be revocable or irrevocable, existing or created by the conservator and court approved. The court should also consider the provisions of an existing estate plan, if any. In the case of a gift or transfer in trust, any transfer to a court-approved trust created by the conservator shall be subject to continuing probate court jurisdiction in the same manner as a testamentary trust including periodic rendering of accounts pursuant to section 45a-177. Notwithstanding any other provision of this section, the court may authorize the creation and funding of a trust that complies with section 1917(d)(4) of the Social Security Act, 42 USC 1396p(d)(4), as from time to time amended. The provisions of this subsection shall not be construed to validate or invalidate any gifts made by a conservator of the estate prior to October 1, 1998.

(1949 Rev., S. 6878; P.A. 73-34, S. 2; P.A. 77-446, S. 7; P.A. 80-476, S. 131; P.A. 81-349, S. 2, 5; P.A. 83-62; P.A. 85-523, S. 1, 9; P.A. 87-565, S. 2; P.A. 89-211, S. 45; P.A. 92-233, S. 2; P.A. 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 103, 165; P.A. 98-232, S. 2; P.A. 99-84, S. 28; June Sp. Sess. P.A. 01-2, S. 6, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 07-116, S. 19.)

History: P.A. 73-34 substituted “spouse” for “husband”, “person” for “woman” and made other changes which had distinguished persons under provisions by sex; P.A. 77-446 imposed deadline for return of inventory, removed provisions which had distinguished between conduct of conservator who is ward’s spouse and conduct of other conservator, and added provisions allowing court to require annual accounting and to hold hearing on accounts; P.A. 80-476 divided section into Subsecs., rephrased provisions and substituted “property” for “estate”; P.A. 81-349 added Subsec. (d) requiring the conservator of the estate of any person receiving public or medical assistance to apply any assets exceeding limits set by statute or regulation toward the cost of such person’s care; P.A. 83-62 added Subsec. (e) permitting conservator of the estate to pay and distribute gifts of income and principal from estate of ward subject to the approval of the court; P.A. 85-523 amended Subsec. (e) to delete provisions re intent of ward concerning continuation of gifts and added phrase “in the case of ward capable of making an informed decision”; P.A. 87-565 amended Subsec. (a) by changing “return” to “make and file in”, and added provision re appraisal of inventory at fair market value as of date of appointment of conservator and included all property in which ward has interest, including joint bank accounts; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; Sec. 45-75 transferred to Sec. 45a-655 in 1991; P.A. 92-233 amended Subsec. (d) by adding provisions re limits on amount of income and property applied to support of spouse of ward who is an applicant for or recipient of medical assistance; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (d) to make technical and conforming changes re references to assistance and Medicaid, effective July 1, 1997; P.A. 98-232 amended Subsec. (e) to provide notice to Commissioner of Social Services, to permit court to authorize conservator to make gifts and other transfers of income from estate of ward to existing or court-approved trust for benefit of individuals, including ward, charities, trusts or other institutions, and to provide criteria for determining whether gift to charity will be permitted and the nature of the trust and continuing jurisdiction of Probate Court; P.A. 99-84 amended Subsec. (a) by deleting “oath” and inserting “penalty of false statement”; June Sp. Sess. P.A. 01-2 amended Subsec. (d) to make technical changes and delete provisions prohibiting application of certain income or property to support of ward’s spouse, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 07-116 substituted “conserved person” for “ward”, amended Subsec. (a) to provide that conservator shall use least restrictive means of intervention in exercise of duties and authority, and made technical changes.

See Sec. 17b-261b re Probate Court’s responsibility to cooperate with Department of Social Services concerning applications for spousal support.

See Secs. 45a-166, 45a-660 re distribution of proceeds from sale of real estate.

See Sec. 45a-203 re investment of funds held by the trustees, guardians or conservators.

See Sec. 45a-595 re investment of funds in insurance and annuity contracts by conservator or guardian of estate.

When ward is sued, reasonable notice should be given conservator. K. 174. Conservator liable for former contract after termination of office. 2 R. 372. Ward may sue in his own name. 3 D. 475. Rights and duties of conservator cease with ward’s death. 1 C. 65. Deed executed by ward with consent of conservator held void. 3 C. 231. Conservator may submit claims of ward to arbitration. 12 C. 382. Cannot agree as to disposition of ward’s estate after ward’s death. 19 C. 596. Probate court may settle conservator’s account after he has gone out of office. 28 C. 274. May enter dwelling of ward without his consent. 29 C. 569. Cannot sue in his name for money lent by ward. 44 C. 121. Cannot bind ward or his estate by contract. 53 C. 119; But see 127 C. 222. May lease ward’s real estate. 55 C. 116; 67 C. 195. Conservator not necessary party to action by ward. 66 C. 444. Powers; investments; damages for improper investments. 67 C. 187. Power of conservator to compromise controversy. 71 C. 590; 85 C. 52. Liability of estate for necessaries furnished ward. 72 C. 167. Ward can still take title to property. 82 C. 151. Power to borrow on credit of estate; liability for misuse of funds. 85 C. 279. Entry by administrator of ward to prosecute action brought by conservator in his own name. 91 C. 681. Conservator not liable for unnecessary wearing apparel furnished without his knowledge or approval to ward’s wife. 93 C. 36. Care and management of ward’s estate primarily entrusted to probate court; conservator in many respects an agent of court. 115 C. 330. Title to federal veterans benefits coming into conservator’s possession vests in ward. Id., 331. Conservator has implied power to make contracts so far as they are involved in exercise of powers expressly granted. 127 C. 222. Nothing in section to indicate conservator may bind ward’s estate to implied contract without express probate court approval. 155 C. 119. Cited. 168 C. 498. Cited. 199 C. 524. Cited. 202 C. 57.

Cited. 11 CA 297.

Cited. 20 CS 262.

Subsec. (b):

Cited. 209 C. 390.

Subsec. (c):

Cited. 209 C. 390, 406.

Annotations to present section:

Court overruled trial court to hold that at time of the creation of trust at issue, probate court had authority to authorize establishment of such a trust. 247 C.686.

Cited. 42 CA 70.

Subsec. (a):

Complaint of plaintiff, a state licensed nursing home, stated legally sufficient cause of action under Sec. 45a-144 against defendant conservator, and plaintiff had right to bring action on probate bond to recover loss it suffered as a result of defendant’s breach of duties under this subsection and Sec. 45a-656(a), as conservator of estate and of person, to ensure timely payment for services rendered by plaintiff. Sec. 45a-144(a) provides cause of action for three separate categories of plaintiff, including any person aggrieved “in his own right” and, accordingly, complaint stated legally sufficient cause of action. 257 C. 531.



Section 45a-656 - (Formerly Sec. 45-75a). Duties of conservator of the person.

(a) The conservator of the person shall have the duties and authority expressly assigned by the court pursuant to section 45a-650, which duties and authority may include: (1) The duty and responsibility for the general custody of the conserved person; (2) the authority to establish the conserved person’s residence within the state, subject to the provisions of section 45a-656b; (3) the authority to give consent for the conserved person’s medical or other professional care, counsel, treatment or service; (4) the duty to provide for the care, comfort and maintenance of the conserved person; and (5) the duty to take reasonable care of the conserved person’s personal effects.

(b) In carrying out the duties and authority assigned by the court, the conservator of the person shall exercise such duties and authority in a manner that is the least restrictive means of intervention and shall (1) assist the conserved person in removing obstacles to independence, (2) assist the conserved person in achieving self-reliance, (3) ascertain the conserved person’s views, (4) make decisions in conformance with the conserved person’s reasonable and informed expressed preferences, (5) make all reasonable efforts to ascertain the health care instructions and other wishes of the conserved person, and (6) make decisions in conformance with (A) the conserved person’s expressed health care preferences, including health care instructions and other wishes, if any, described in section 19a-580e, or validly executed health care instructions described in section 19a-580g, or (B) a health care decision of a health care representative described in subsection (b) of section 19a-580e, except under a circumstance set forth in subsection (b) of section 19a-580e. The conservator shall afford the conserved person the opportunity to participate meaningfully in decision-making in accordance with the conserved person’s abilities and shall delegate to the conserved person reasonable responsibility for decisions affecting such conserved person’s well-being.

(c) The conservator shall report at least annually to the probate court that appointed the conservator regarding the condition of the conserved person, the efforts made to encourage the independence of the conserved person and the conservator’s statement on whether the appointment of the conservator is the least restrictive means of intervention for managing the conserved person’s needs. The duties, responsibilities and authority assigned pursuant to section 45a-650 or set forth in this section shall be carried out within the resources available to the conserved person, either through the conserved person’s own estate or through private or public assistance.

(d) The conservator of the person shall not have the power or authority to cause the respondent to be committed to any institution for the treatment of the mentally ill except under the provisions of sections 17a-75 to 17a-83, inclusive, 17a-456 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, 17a-615 to 17a-618, inclusive, and 17a-621 to 17a-664, inclusive, and chapter 359.

(P.A. 77-446, S. 8; P.A. 80-476, S. 132; P.A. 94-27, S. 13, 17; P.A. 05-155, S. 1; P.A. 07-73, S. 2(a); 07-116, S. 20.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-75a transferred to Sec. 45a-656 in 1991; P.A. 94-27 amended Subsec. (b) to delete reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 05-155 amended Subsec. (a) to substitute “the ward’s” for “his”, and added new Subsec. (c) re duties if the conservator determines it is necessary to place the ward in an institution for long-term care; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services” in Subsec. (c), effective October 1, 2007; P.A. 07-116 substituted “authority” for “power”, substituted “conserved person” for “ward” and “respondent”, amended Subsec. (a) to insert “the duties and authority expressly assigned by the court pursuant to section 45a-650, which duties and authority may include” and provide that powers are subject to Sec. 45a-656b, inserted new Subsec. (b) re exercise of duties, designated existing reporting requirements as Subsec. (c) and amended same to require report to include efforts made to encourage independence and statement on whether appointment of conservator is least restrictive means of intervention, redesignated existing Subsec. (b) as Subsec. (d), deleted former Subsec. (c) re placement of ward in institution for long-term care, and made technical changes.

See Sec. 45a-656b re duties of conservator.

Subsec. (a):

Complaint of plaintiff, a state licensed nursing home, stated legally sufficient cause of action under Sec. 45a-144 against defendant conservator, and plaintiff had right to bring action on probate bond to recover loss it suffered as a result of defendant’s breach of duties under Sec. 45a-655(a) and this Subsec., as conservator of estate and of person, to ensure timely payment for services rendered by plaintiff; Sec. 45a-144(a) provides cause of action for three separate categories of plaintiff, including any person aggrieved “in his own right” and, accordingly, complaint stated legally sufficient cause of action. 257 C. 531. Under 2005 revision, Probate Court does not have statutory authority to issue injunctive orders to third parties to carry out its decisions on behalf of a conserved person. 304 C. 234.

Complaint re timely spend down of assets was insufficient to support cause of action when plaintiff did not allege a breach of duty under section. 58 CA 1.



Section 45a-656a - Duty of conservator of estate of resident of licensed residential care home re payment of room and board.

(a) Any conservator of the estate of a person who is a resident of a licensed residential care home, as defined in section 19a-490, where such conservator is payee on behalf of such person, shall, not later than ten business days after receipt of any income used for room and board, forward payment to the operator of the residential care home for the cost of room and board of such person.

(b) If any such conservator neglects to forward payment to the operator of the home within ten business days as required under subsection (a) of this section for two consecutive months, the operator of the home may petition the court of probate having jurisdiction for removal of the conservator. The court may, after notice and a hearing, remove such conservator.

(P.A. 97-73; 97-112, S. 2; P.A. 98-219, S. 28.)

History: P.A. 97-112 replaced “home for the aged” with “residential care home”; P.A. 98-219 deleted “home for the aged” and inserted “residential care home” and deleted “such benefit” and inserted “income used for room and board”.



Section 45a-656b - Duties of conservator re real and personal property and placement of person under conservatorship.

(a)(1) For the purposes of this section: (A) “Institution for long-term care” means a facility that has been federally certified as a skilled nursing facility, an intermediate care facility, a residential care home, an extended care facility, a nursing home, a rest home or a rehabilitation hospital or facility; and (B) “person under conservatorship” means a conserved person or a person under voluntary representation pursuant to section 45a-646.

(2) Except as provided in subsections (b), (c), (d), (e) and (f) of this section, a conservator may not terminate a tenancy or lease of a person under conservatorship, sell or dispose of any real property or household furnishings of the person under conservatorship, or change the residence of the person under conservatorship unless a Probate Court finds, after a hearing, that such termination, sale, disposal or change is necessary or that the person under conservatorship agrees to such termination, sale, disposal or change.

(b) If the conservator determines it is necessary to cause the person under conservatorship to be placed in an institution for long-term care or to change the residence of the person under conservatorship, the conservator shall file a report of the intended placement in an institution for long-term care or change of residence with the Probate Court that appointed the conservator. The court shall hold a hearing to consider the report. If, after the hearing, the conservator obtains permission of the court for the intended placement or change of residence, the conservator may make such a placement or implement such a change of residence. The hearing shall be held not less than five days after the filing of the report, excluding Saturdays, Sundays and holidays, and not less than seventy-two hours before the placement in the institution for long-term care or the change of residence, except that if the placement in an institution for long-term care results from the discharge from a hospital of a person under conservatorship, the conservator may make the placement before filing the report, provided the conservator (1) files the report not later than five days after making such placement, and (2) includes in the report a statement as to the hospital discharge and related circumstances requiring the placement of the person under conservatorship in the institution for long-term care. No such placement made before the filing of the report of the conservator shall continue unless ordered by the Probate Court after a hearing held pursuant to this section.

(c) A report filed under subsection (b) of this section with respect to placement in an institution for long-term care shall set forth the basis for the conservator’s determination, what community resources are available and have been considered to avoid the placement, and the reasons why the physical, mental and psychosocial needs of the person under conservatorship cannot be met in a less restrictive and more integrated setting. Such community resources include, but are not limited to, resources provided by the area agencies on aging, the Department of Social Services, the Office of Protection and Advocacy for Persons with Disabilities, the Department of Mental Health and Addiction Services, the Department of Developmental Services, any center for independent living, as defined in section 17b-613, any residential care home or any congregate or subsidized housing. The conservator shall give notice of the placement of the person under conservatorship in an institution for long-term care and a copy of such report to the person under conservatorship, the attorney for the person under conservatorship and any interested parties as determined by the court. Service shall be by first-class mail. The conservator shall provide a certification to the court that service was made in the manner prescribed by this subsection.

(d) The person under conservatorship may, at any time, request a hearing by the court on the person’s placement in an institution for long-term care which hearing may determine the availability of a less restrictive alternative for the person’s placement. On request of the person under conservatorship made after the initial hearing held under subsection (b) of this section, the court shall hold a hearing on the placement not later than ten days, excluding Saturdays, Sundays and holidays, after receipt by the court of such request. The court shall not be required to conduct a hearing under this subsection more than three times in any twelve-month period following the hearing held under subsection (b) of this section authorizing the initial placement, except that the court shall conduct a hearing whenever information not previously available to the court is submitted with a request for a hearing.

(e) After the initial hearing held under subsection (b) of this section, the court may hold a hearing on a conservator’s report and the placement of the person under conservatorship in an institution for long-term care in any case even if no request for a hearing is made.

(f) If the court, after a hearing on the placement of the person under conservatorship in an institution for long-term care, determines that the physical, mental and psychosocial needs of the person under conservatorship can be met in a less restrictive and more integrated setting within the resources available to the person under conservatorship, either through the estate of the person under conservatorship or through private or public assistance, the court shall order that the person under conservatorship be placed and maintained in a less restrictive and more integrated setting.

(g) A person under conservatorship may waive the right to a hearing required under this section if the attorney for the person under conservatorship has consulted with the person under conservatorship and the attorney has filed with the court a record of the waiver. Such a waiver shall be invalid if the waiver does not represent the wishes of the person under conservatorship.

(P.A. 07-73, S. 2(c); 07-116, S. 21; P.A. 10-32, S. 138; P.A. 13-81, S. 12.)

History: Pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 10-32 substituted “or” for “and” in Subsec. (h), effective May 10, 2010; P.A. 13-81 amended Subsec. (a) by adding Subdiv. (1) defining “institution for long-term care” and “person under conservatorship” and by designating existing provisions as Subdiv. (2), replaced “conserved person” with “person under conservatorship” and “court of probate” with “Probate Court”, deleted former Subsec. (h) re definition of “institution for long-term care”, and made conforming changes.



Section 45a-657 - (Formerly Sec. 45-75b). Court to resolve conflicts between conservators.

If a person has both a conservator of the person and a conservator of the estate who are not the same person and a conflict arises between the two concerning the duties and responsibilities or authority of either, the matter shall be submitted to the court of probate which appointed the conservators. Upon hearing, the court shall order the course of action which in the court’s discretion is in the best interests of the person under conservatorship.

(P.A. 77-446, S. 9; P.A. 80-476, S. 133.)

History: P.A. 80-476 rephrased provisions; Sec. 45-75b transferred to Sec. 45a-657 in 1991.



Section 45a-658 - (Formerly Sec. 45-74). Appointment or removal of conservator to be recorded on land records.

(a) The court appointing a conservator of the property or person of any person who has been adjudged incapable and who owns real property in this state or any interest in such property or mortgage or lien on such property shall forthwith order the conservator to immediately record, in the land records of each town where the real property is situated, a certificate setting forth the name and residence of the person, the name of the conservator, the date of his appointment and the court by which the appointment was made. Upon the resignation or removal of the conservator, unless another conservator is immediately appointed by the same court to succeed him, the court shall forthwith order the conservator to record in the land records of each town where the real property is situated a certificate setting forth the name and residence of the person and of the conservator, the date of resignation or removal and the court in which the proceedings took place.

(b) The conservator shall record the notice pursuant to the order and, upon failure to do so within two months after the appointment, resignation or removal, shall be fined not more than fifty dollars.

(c) The record in the court of the appointment, resignation or removal of the conservator shall not be constructive notice of the incapacity or capacity of the owner of the real property or of an interest in real property or of a mortgage or lien on such property to make valid contracts relative to such property, until the certificate is recorded as provided in subsection (a) of this section.

(1949 Rev., S. 6877; P.A. 80-476, S. 134; P.A. 91-49, S. 5.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; Sec. 45-74 transferred to Sec. 45a-658 in 1991; P.A. 91-49 changed “incompetency or competency” to “incapacity or capacity”.



Section 45a-659 - (Formerly Sec. 45-76). Conservator of nonresident’s property.

(a) If any person not domiciled in this state and owning real property or tangible personal property in this state is incapable of managing his or her affairs, the court of probate for the district in which the property or some part of it is situated may, on the written application of a husband, wife or relative or of a conservator, committee or guardian having charge of the person or estate of the incapable person in the state where the incapable person is domiciled and after notice pursuant to section 45a-649 or such reasonable notice as the court may order, and a hearing as required pursuant to section 45a-650, appoint a conservator of the estate for the real property and tangible personal property in this state of the incapable person pursuant to section 45a-650. If an application for appointment of a conservator is made pursuant to this section, the court of probate may not act on the application until an attorney is appointed to represent the person in the manner set forth in section 45a-649a.

(b) If a conservator of the estate has been appointed for such an incapable person in the state of such person’s domicile, (1) the court may, on application of the out-of-state conservator to act as conservator for real or tangible personal property of the incapable person in this state, appoint such person as conservator of the estate without a hearing, on presentation to the court of a certified copy of the conservator’s appointment in the state of the incapable person’s domicile, and (2) if the application is for the appointment of a person other than the out-of-state conservator to act as conservator of the estate, the court, at its hearing on the application, may accept a certified copy of the out-of-state appointment of a conservator as evidence of incapacity. As used in this subsection, a “conservator of the estate” in an out-of-state jurisdiction includes any person serving in the equivalent capacity in such state.

(c) The conservator of the estate for the property in this state shall give a probate bond, and shall, within two months after the date of his or her appointment, make and file in the court of probate, under penalty of false statement, an inventory of all the real property and tangible personal property in this state of the incapable person, appraised or caused to be appraised, by such conservator, at fair market value as of the date of the conservator’s appointment.

(d) The proceeds of any sale of the real or tangible personal property, or the tangible personal property itself, may be transferred to the conservator, committee or guardian having charge of the person and estate of the incapable person in the state where the incapable person is domiciled, following the application and proceedings which are required by section 45a-635.

(1949 Rev., S. 6879; P.A. 80-476, S. 136; P.A. 87-565, S. 3; P.A. 94-24; P.A. 99-84, S. 29; P.A. 07-116, S. 22.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 87-565 amended Subsec. (b) by adding provision re appraisal of inventory of all property in this state of incapable person at fair market value at date of appointment of conservator; Sec. 45-76 transferred to Sec. 45a-659 in 1991; P.A. 94-24 amended Subsec. (a) by changing “residing” to “domiciled” and “property” to “real property or tangible personal property” and adding requirement of notice and hearing prior to appointment of conservator, inserted new Subsec. (b) re appointment of conservator of the estate in an out-of-state jurisdiction as conservator for real or tangible property of the incapable person in this state, relettering former Subsecs. (b) and (c) accordingly, amended Subsec. (c) by changing “property” to “real property or tangible personal property” and deleting provision re order of probate court re sale of property, and amended Subsec. (d) by changing “the sale of both real and personal property” to “any sale of either real property or tangible personal property, or both”; P.A. 99-84 amended Subsec. (c) by deleting “oath” and inserting “penalty of false statement”; P.A. 07-116 amended Subsec. (a) to substitute “not domiciled in this state” for domiciled out of state, and provide that court may not act on application until an attorney is appointed, and amended Subsec. (d) to provide that tangible personal property itself may be transferred.

See Sec. 52-60 re appointment of judge of probate as attorney for nonresident fiduciary.

Cited. 154 C. 249.



Section 45a-660 - (Formerly Sec. 45-77). Termination of conservatorship. Review of conservatorship by court.

(a)(1) A conserved person may, at any time, petition the court of probate having jurisdiction for the termination of a conservatorship. A petition for termination of a conservatorship shall be determined by a preponderance of the evidence. The conserved person shall not be required to present medical evidence at such a hearing. A hearing on the petition shall be held not later than thirty days after the date the petition was filed in the Court of Probate, unless the hearing is continued for good cause. If such hearing is not held within such thirty-day period or continuance period, if applicable, the conservatorship shall terminate. If the court of probate having jurisdiction finds a conserved person to be capable of caring for himself or herself, the court shall, upon hearing and after notice, order that the conservatorship of the person be terminated. If the court finds upon hearing and after notice which the court prescribes, that a conserved person is capable of managing his or her own affairs, the court shall order that the conservatorship of the estate be terminated and that the remaining portion of the conserved person’s property be restored to the conserved person. (2) If the court finds upon hearing and after notice which the court prescribes that a conserved person has no assets of any kind remaining except for that amount allowed by subsection (c) of section 17b-80, the court may order that the conservatorship of the estate be terminated. The court shall thereupon order distribution of the remaining assets to the conservator of the person or, if there is no conservator or the conservator declines or is unable to accept or the conservator is the Commissioner of Social Services, to some suitable person, to be determined by the court, to hold for the benefit of the conserved person, upon such conservator or person giving such probate bond, if any, as the court orders. (3) If any conserved person having a conservator dies, the conserved person’s property other than property which has accrued from the sale of the conserved person’s real property shall be delivered to the conserved person’s executor or administrator. The unexpended proceeds of the conserved person’s real property sold as aforesaid shall go into the hands of the executor or administrator, to be distributed as such real property would have been.

(b) (1) In any case under subsection (a) of this section the conservator shall file in the court the conservator’s final account, and the court shall audit the account and allow the account if it is found to be correct. If the conserved person is living, the conserved person and the conserved person’s attorney, if any, shall be entitled to notice by first class mail of any hearing held on the final account. (2) The court of probate having jurisdiction shall send written notice annually to the conserved person and the conserved person’s attorney that the conserved person has a right to a hearing under this section. Upon receipt of request for such hearing the court shall set a time and date for the hearing, which date shall not be more than thirty days from the receipt of the request unless continued for cause shown.

(c) The court shall review each conservatorship not later than one year after the conservatorship was ordered, and not less than every three years after such initial one-year review. After each such review, the court shall continue, modify or terminate the order for conservatorship. The court shall receive and review written evidence as to the condition of the conserved person. The conservator and a physician licensed to practice medicine in this state shall each submit a written report to the court within forty-five days of the court’s request for such report. On receipt of a written report from the conservator or a physician, the court shall provide a copy of the report to the conserved person and the attorney for the conserved person. If the conserved person is unable to request or obtain an attorney, the court shall appoint an attorney. If the conserved person is unable to pay for the services of the attorney, the reasonable rates of compensation of such attorney shall be established by, and the attorney shall be paid from funds appropriated to, the Judicial Department. If funds have not been included in the budget of the Judicial Department for such purposes, such rates of compensation shall be established by the Probate Court Administrator and the attorney shall be paid from the Probate Court Administration Fund. The physician shall examine the conserved person within the forty-five-day period preceding the date of submission of the physician’s report. Any physician’s report filed with the court pursuant to this subsection shall be confidential. The court may issue an order for the disclosure of medical information required pursuant to this subsection, except that the court shall issue an order for the disclosure of medical information to the conserved person’s attorney. Not later than thirty days after receipt of the conservator’s report and the physician’s report, the attorney for the conserved person shall notify the court that the attorney has met with the conserved person and shall inform the court as to whether a hearing is being requested. Nothing in this section shall prevent the conserved person or the conserved person’s attorney from requesting a hearing at any other time as permitted by law.

(d) If the court finds, after receipt of the reports from the attorney for the conserved person, the physician and the conservator, by clear and convincing evidence, that the conserved person continues to be incapable of managing his or her affairs or continues to be incapable of caring for himself or herself, as the case may be, and that there are no less restrictive means available to assist the conserved person in managing his or her affairs or caring for himself or herself, as the case may be, the court shall continue or modify the conservatorship under the terms and conditions of the appointment of the conservator under section 45a-650. If the court does not make such a finding of continued incapacity by clear and convincing evidence, the court shall terminate the conservatorship. A hearing on the condition of the conserved person shall not be required under this subsection, except that the court may hold a hearing in its discretion and shall hold a hearing if the conserved person, conserved person’s attorney or conservator requests a hearing, in which case the court shall hold a hearing within thirty days of such request.

(1949 Rev., S. 6880; 1967, P.A. 196, S. 1; P.A. 77-446, S. 12; P.A. 80-476, S. 137; P.A. 84-271, S. 7; P.A. 86-195, S. 2; P.A. 87-97; 87-565, S. 4; P.A. 91-71, S. 1; P.A. 93-262, S. 1, 87; P.A. 96-170, S. 18, 23; P.A. 97-90, S. 5, 6; P.A. 04-142, S. 5; P.A. 07-116, S. 23.)

History: 1967 act deleted requirement for “public notice”, requiring only such notice as court prescribes; P.A. 77-446 rephrased provisions to distinguish between person’s ability to care for himself and his ability to manage his affairs and added provision requiring that ward, if living, and his attorney be entitled to notice of any hearing on any final account; P.A. 80-476 rephrased provisions and substituted “property” for “estate”; P.A. 84-271 required the court of probate to send written notice annually to the ward or his or her attorney of the right to a hearing, to set a time and date for a hearing upon request, and to hold a hearing at least once in every five-year period; P.A. 86-195 added provision re notice of hearing once every five years by certified mail, return receipt requested, in lieu of personal service; P.A. 87-97 divided section into Subsecs. added provision re termination of conservatorship if ward has no remaining assets except for amount allowed under Subsec. (c) of Sec. 17-82d and distribution of such assets; P.A. 87-565 amended Subsec. (a) adding “if there is no conservator or the conservator declines or is unable to accept or the conservator is the commissioner of human resources”; Sec. 45a-77 transferred to Sec. 45a-660 in 1991; P.A. 91-71 amended Subsec. (b) by deleting language requiring that court hold hearing at least once in every five years in manner provided in Secs. 45a-649 and 45a-650, except notice may be by certified mail in lieu of personal service, and added Subsecs. (c) and (d) requiring conservatorship review hearings at least every three years, receipt and review of written evidence as to condition of ward, prepared by conservator, physician and attorney for ward, provided if court determines that there has been no change in the condition of ward since last review, no hearing shall be required, but the court, it is discretion, may hold such hearing or such hearing shall be held upon request of the attorney, physician or conservator; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; (Revisor’s note: In 1997 the reference in Subsec. (c) to “Probate Administration Fund” was changed editorially by the Revisors to “Probate Court Administration Fund” to conform section to Sec. 45a-82); P.A. 96-170 amended Subsec. (c) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 04-142 amended Subsec. (c) by adding provisions re confidentiality of physician’s report filed with the court and re court order for disclosure of required medical information and by making technical changes; P.A. 07-116 substituted “conserved person” for “ward”, “first class mail” for “regular mail”, and “reasonable rates of compensation” for “reasonable compensation”, amended Subsec. (a) re conserved person’s ability to petition at any time for termination of conservatorship and hearing on such petition, amended Subsec. (c) to substitute review of conservatorship not later than one year after order, and not less than every three years after first review, for review every three years, delete requirement that attorney for ward submit written report, provide that on receipt of written report from conservator or physician, court shall provide copy to conserved person and attorney, and insert requirements re order for disclosure of medical information to conserved person’s attorney and notice and time of hearing, amended Subsec. (d) to require clear and convincing evidence that conserved person continues to be incapable and there be no less restrictive means available for care of conserved person in order for conservatorship to be continued or modified, and replace provision re hearing held on request of physician with provision re hearing held on request of conserved person, and made technical changes.

Failure of court to appoint successor to conservator who resigned and return of possession of property to ward held to terminate conservatorship. 113 C. 606. Cited. 192 C. 479. Cited. 209 C. 260.

Cited. 2 CA 251.



Section 45a-661 - (Formerly Sec. 45-77a). Transfer of records upon relocation of person under representation.

When any person under voluntary or involuntary representation becomes a settled inhabitant of any town in the state in a probate district other than the one in which a conservator was appointed, and is an actual resident in such district, the court of probate in which the conservator was appointed shall, upon motion of the conservator, the person under conservatorship, the first selectman or the chief executive officer of the town in which the person under conservatorship resides or the husband or wife or a relative of the person under conservatorship, transfer the file to the probate district in which the person under conservatorship resides at the time of the application. A transfer of the file shall be accomplished by the probate court in which the conservator was originally appointed by making copies of all recorded documents in the court and certifying each of them and then causing them to be delivered to the court for the district in which the person under conservatorship resides. When the transfer is made, the court of probate in which the person under conservatorship resides at the time of transfer shall thereupon assume jurisdiction over the conservatorship and all further accounts shall be filed with such court.

(P.A. 77-446, S. 11; P.A. 80-476, S. 138; P.A. 05-26, S. 1.)

History: P.A. 80-476 made minor changes in wording; Sec. 45-77a transferred to Sec. 45a-661 in 1991; P.A. 05-26 added “the person under conservatorship” re persons who may initiate a motion to transfer file and made a technical change.



Section 45a-662 - (Formerly Sec. 45-77b). Conveyance of property by order of court.

The court of probate in which a conservator has been appointed may, concurrently with courts of equity, order such conservator to convey the interest of the conserved person in any real property which ought in equity to be conveyed to another person.

(P.A. 80-476, S. 139; P.A. 07-116, S. 27.)

History: Sec. 45-77b transferred to Sec. 45a-662 in 1991; P.A. 07-116 deleted reference to incapable person, substituted “conserved person” for “ward” and made technical changes.

Cited. 208 C. 606.



Section 45a-663 - Compensation of conservator if conserved person is unable to pay.

If a conserved person is unable to pay for the services of a conservator appointed pursuant to the provisions of sections 45a-593 to 45a-700, inclusive, the reasonable compensation of such conservator shall be paid from the Probate Court Administration Fund established under section 45a-82, pursuant to rules and regulations and at rates established by the Probate Court Administrator.

(P.A. 92-46, S. 1; P.A. 07-116, S. 28.)

History: P.A. 07-116 substituted “conserved person” for “ward”.



Section 45a-667 - Short title: Connecticut Uniform Adult Protective Proceedings Jurisdiction Act.

Sections 45a-667 to 45a-667v, inclusive, may be cited as the “Connecticut Uniform Adult Protective Proceedings Jurisdiction Act”.

(P.A. 12-22, S. 1.)



Section 45a-667a - Definitions.

As used in sections 45a-667 to 45a-667v, inclusive:

(1) “Adult” means an individual who is at least eighteen years of age.

(2) “Conservator of the estate” means (A) a conservator of the estate, as defined in section 45a-644, or (B) a person, except a hospital or nursing home facility, appointed by a court outside of this state to manage the property of an adult.

(3) “Conservator of the person” means (A) a conservator of the person, as defined in section 45a-644, or (B) a person, except a hospital or nursing home facility, appointed by a court outside of this state to make decisions regarding the person of an adult.

(4) “Conservator of the person order” means (A) an order appointing a conservator of the person pursuant to part IV of this chapter, or (B) an order by a court outside of this state appointing a conservator of the person.

(5) “Conservator of the person proceeding” means (A) a judicial proceeding held pursuant to part IV of this chapter in which an order for the appointment of a conservator of the person is sought or has been issued, or (B) a judicial proceeding held outside of this state in which an order for the appointment of a conservator of the person is sought or has been issued.

(6) “Involuntary representation” means involuntary representation, as defined in section 45a-644.

(7) “Party” means the respondent, petitioner, conservator of the person or conservator of the estate or any other person allowed by a court to participate in a conservator of the person proceeding or a conservator of the estate proceeding.

(8) “Person”, except as used in the term “conserved person”, means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(9) “Conserved person” means a conserved person, as defined in section 45a-644, or an adult for whom a conservator of the person or conservator of the estate has been appointed in a judicial proceeding outside of this state.

(10) “Conservator of the estate order” means (A) an order appointing a conservator of the estate pursuant to part IV of this chapter, (B) an order by a court outside of this state appointing a conservator of the estate, or (C) any other order by a court related to the management of the property of an adult.

(11) “Conservator of the estate proceeding” means (A) a judicial proceeding held pursuant to part IV of this chapter, or (B) a judicial proceeding held outside of this state in which a conservator of the estate order is sought or has been issued.

(12) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(13) “Respondent” means a respondent, as defined in section 45a-644, or an adult for whom the appointment of a conservator of the person or a conservator of the estate order is sought outside of this state.

(14) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe or any territory or insular possession subject to the jurisdiction of the United States.

(P.A. 12-22, S. 2.)



Section 45a-667b - Applicability.

(a) Sections 45a-644, 45a-648, 45a-649 and 45a-667 to 45a-667v, inclusive, apply to conservator of the person proceedings and conservator of the estate proceedings begun on or after October 1, 2012.

(b) Sections 45a-667 to 45a-667f, inclusive, and sections 45a-667p to 45a-667v, inclusive, apply to conservator of the person proceedings and conservator of the estate proceedings begun before October 1, 2012, regardless of whether a conservator of the person order or conservator of the estate order has been issued.

(P.A. 12-22, S. 3.)



Section 45a-667c - Treatment of foreign country.

A court of probate may treat a foreign country as if it were a state for the purpose of applying sections 45a-667 to 45a-667q, inclusive, and sections 45a-667u and 45a-667v.

(P.A. 12-22, S. 4.)



Section 45a-667d - Communication with court in another state. Recording of communication.

A court of probate may communicate with a court in another state concerning a proceeding arising under sections 45a-667 to 45a-667v, inclusive, or part IV of this chapter. The court of probate shall allow the parties to participate in the communication.

(b) The court of probate shall make an audio recording of the communication.

(c) The court of probate shall grant the parties access to the audio recording of the communication.

(d) Notwithstanding the provisions of subsections (a) and (b) of this section, courts of probate may communicate concerning schedules, calendars, court records and other administrative matters without making a record or allowing the parties to participate in the communication.

(e) Nothing in this section shall limit any party’s right to present facts and legal arguments before a decision on jurisdiction is entered pursuant to the provisions of sections 45a-667g to 45a-667o, inclusive.

(P.A. 12-22, S. 5.)



Section 45a-667e - Request for assistance made to or received from a court of another state.

(a) In a proceeding for involuntary representation in this state, a court of probate may request, to the extent permitted or required by the laws of this state, the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing;

(2) Order a person in that state to produce evidence or give testimony pursuant to the procedures of that state;

(3) Order that an evaluation or assessment be made of the respondent, subject to the provisions of section 45a-132a;

(4) Order any appropriate investigation of a person involved in a proceeding;

(5) Forward to the court of probate a certified copy of the transcript or other record of a hearing under subdivision (1) of this subsection, or any other proceeding, any evidence otherwise produced under subdivision (2) of this subsection, and any evaluation or assessment prepared in compliance with an order issued under subdivision (3) or (4) of this subsection;

(6) Issue an order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or conserved person, subject to the provisions of subsection (e) of section 45a-649, subsection (e) of section 45a-650 or subsection (g) of section 45a-656b; or

(7) Issue an order authorizing the release of medical, financial, criminal or other relevant information in that state, including protected health information as defined in 45 CFR 160.103, as amended from time to time, subject to the provisions of subsection (g) of section 45a-649a.

(b) If a court of another state in which a conservator of the person proceeding or conservator of the estate proceeding is pending requests assistance of the kind provided in subsection (a) of this section, a court of probate has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request, subject to the laws of this state.

(P.A. 12-22, S. 6.)



Section 45a-667f - Testimony taken in another state. Evidence transmitted by technological means.

(a) In a proceeding for involuntary representation in this state, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. A court of probate on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a proceeding for involuntary representation in this state, a court of probate may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of probate shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of probate by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.

(P.A. 12-22, S. 7.)



Section 45a-667g - Jurisdiction: Definitions; significant connection factors.

(a) As used in this section and sections 45a-667h to 45a-667o, inclusive:

(1) “Emergency” means a circumstance that will result in immediate and irreparable harm to the mental or physical health or financial or legal affairs of the respondent and includes a circumstance in which a temporary conservator of the person or temporary conservator of the estate may be appointed and may serve under subsection (a) of section 45a-654;

(2) “Home state” means the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a conservator of the estate order or the appointment of a conservator of the person, or, if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition;

(3) “Significant-connection state” means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(b) In determining under section 45a-667i and subsection (e) of section 45a-667p whether a respondent has a significant connection with a particular state, the court shall consider:

(1) The location of the respondent’s family and other persons required to be notified of the conservator of the person proceeding or conservator of the estate proceeding;

(2) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(3) The location of the respondent’s property; and

(4) The extent to which the respondent has ties to the state such as voter registration, state or local tax return filing, vehicle registration, driver’s license, social relationship and receipt of services.

(P.A. 12-22, S. 8.)



Section 45a-667h - Involuntary representation: Determination of jurisdiction. Hearing required.

A proceeding for involuntary representation in this state shall be subject to the provisions of part IV of this chapter, except that (1) jurisdiction shall be determined in accordance with sections 45a-667g to 45a-667o, inclusive, and (2) the court of probate shall grant the parties the opportunity to present facts and legal arguments before issuing a decision on jurisdiction.

(P.A. 12-22, S. 9.)



Section 45a-667i - Determination of jurisdiction re appointment of conservator.

A court of probate in this state has jurisdiction to appoint a conservator of the person or conservator of the estate for a respondent pursuant to part IV of this chapter if:

(1) This state is the respondent’s home state;

(2) On the date a petition for involuntary representation is filed, this state is a significant-connection state, and:

(A) The respondent does not have a home state or a court of the respondent’s home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(B) The respondent has a home state, a petition for appointment of a conservator of the person or issuance of a conservator of the estate order is not pending in a court of that state or another significant-connection state, and, before the court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent’s home state;

(ii) An objection to the court’s jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The court of probate concludes that it is an appropriate forum under the factors set forth in subsection (c) of section 45a-667l;

(3) A court of probate in this state does not have jurisdiction under subdivision (1) or (2) of this subsection, the respondent’s home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the statutes of this state and the Constitution of this state and the Constitution of the United States; or

(4) The requirements for special jurisdiction under section 45a-667j are met.

(P.A. 12-22, S. 10.)



Section 45a-667j - Temporary conservators. Special jurisdiction.

(a) Except as provided in subsections (b) and (c) of this section, a court of probate lacking jurisdiction under subdivisions (1) to (3), inclusive, of section 45a-667i has special jurisdiction to do any of the following if the court of probate makes the necessary findings set forth in subdivisions (1) to (3), inclusive, of subsection (a) of section 45a-654:

(1) Appoint a temporary conservator of the person or a temporary conservator of the estate in an emergency pursuant to subsection (a) of section 45a-654 for a term not exceeding sixty days for a respondent who is physically present in this state; or

(2) Appoint a temporary conservator of the person or a temporary conservator of the estate for a conserved person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to those in section 45a-667p.

(b) If an application for the appointment of a temporary conservator of the person or a temporary conservator of the estate in an emergency is brought in this state and this state was not the respondent’s home state on the date the application was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

(c) In any proceeding under this section, the court of probate shall hold a hearing, in the manner set forth in section 45a-654, upon written request of the respondent or person subject to the order in the proceeding.

(P.A. 12-22, S. 11.)



Section 45a-667k - Exclusive and continuing jurisdiction. Exceptions.

Except as otherwise provided in section 45a-667j, a court that has appointed a conservator of the person or issued a conservator of the estate order consistent with the requirements of sections 45a-667 to 45a-667v, inclusive, and part IV of this chapter has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.

(P.A. 12-22, S. 12.)



Section 45a-667l - Declination of jurisdiction if court of another state is more appropriate forum.

(a) A court of probate having jurisdiction under section 45a-667i to appoint a conservator of the person or to issue a conservator of the estate order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If a court of probate declines to exercise its jurisdiction under subsection (a) of this section, the court of probate shall either dismiss the proceeding or stay the proceeding for not more than ninety days to allow for a petition to be filed in a more appropriate forum that has jurisdiction to appoint a conservator of the person or issue a conservator of the estate order.

(c) In determining whether it is an appropriate forum, the court of probate shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent’s estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue in accordance with due process of law and without undue delay;

(8) The procedures necessary to present evidence;

(9) The familiarity of the court of each state with the facts and issues in the proceeding; and

(10) If an appointment were made, the court’s ability to monitor the conduct of the conservator of the person or conservator of the estate within this state and outside of this state, if applicable.

(d) The court shall make specific written findings as to the basis for its determination of appropriate forum.

(P.A. 12-22, S. 13.)



Section 45a-667m - Declination of jurisdiction due to unjustifiable conduct of a party. Assessment against party.

(a) If at any time a court of probate determines that it acquired jurisdiction to appoint a conservator of the person or issue a conservator of the estate order because of unjustifiable conduct of a party, the court shall:

(1) Decline to exercise jurisdiction and dismiss the case if the court has not entered an order in the case; or

(2) Rescind any order issued in the case and dismiss the case, except that, prior to dismissing the case, the court may exercise limited jurisdiction for not more than ninety days for the limited purpose of fashioning an appropriate remedy to avoid immediate and irreparable harm to the mental or physical health or financial or legal affairs of the person for whom a conservator of the person was appointed or who was subject to the conservator of the estate order to prevent a repetition of the unjustifiable conduct.

(b) A court of probate that determines it has acquired or maintained jurisdiction because a party seeking or having sought to invoke its jurisdiction engaged in unjustifiable conduct may assess against that party necessary and reasonable expenses, including attorney’s fees, investigative fees, court costs, communication expenses, medical examination expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs or expenses of any kind against this state or a governmental subdivision, agency or instrumentality of this state unless authorized by law other than sections 45a-667 to 45a-667v, inclusive.

(P.A. 12-22, S. 14.)



Section 45a-667n - Notice re petition when this state is not respondent’s home state.

If a petition for involuntary representation is brought in this state and this state was not the respondent’s home state on the date the petition was filed, in addition to complying with the notice requirements of section 45a-649, notice of the petition shall be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent’s home state. The notice shall be given in the same manner as notice is required to be given under section 45a-649.

(P.A. 12-22, S. 15.)



Section 45a-667o - Petitions for involuntary representation filed in more than one state.

Except for a petition for the appointment of a temporary conservator of the person or a temporary conservator of the estate in an emergency under subdivision (1) of subsection (a) of section 45a-667j, if a petition for involuntary representation is filed in this state and a petition for appointment of a conservator of the person or issuance of a conservator of the estate order is filed in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the court of probate has jurisdiction under section 45a-667i, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to those in section 45a-667i before the appointment or issuance of the order.

(2) If the court of probate does not have jurisdiction under subdivision (1) or (2) of section 45a-667i, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court of probate shall dismiss the petition unless the court in the other state determines that the court of probate is a more appropriate forum and jurisdiction in this state is consistent with the statutes of this state and the Constitution of this state and the Constitution of the United States.

(P.A. 12-22, S. 16.)



Section 45a-667p - Transfer of conservatorship to another state.

(a) Except for an individual under voluntary representation as provided in section 45a-646, a conserved person, a conserved person’s attorney, a conservator of the person or a conservator of the estate appointed in this state or any person who has received notice pursuant to subdivision (2) of subsection (a) of section 45a-649 may petition a Probate Court to transfer the conservatorship of the person or the conservatorship of the estate, or both, to another state.

(b) Notice of a petition under subsection (a) of this section shall be given to the persons that would be entitled to notice of a petition in this state for the appointment of a conservator of the person or conservator of the estate, or both.

(c) On the court’s own motion or on request of the conserved person, the conserved person’s attorney, the conservator of the person or the conservator of the estate or other person required to be notified of the petition, the court of probate shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The court of probate shall issue a provisional order granting a petition to transfer a conservatorship of the person and shall direct the conservator of the person to petition for conservatorship of the person in the other state if the court of probate is satisfied that the conservatorship of the person will be granted by the court in the other state and the court finds that:

(1) The conserved person is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the conserved person, including the reasonable and informed expressed preferences of the conserved person;

(3) Plans for care and services for the conserved person in the other state are reasonable and sufficient, have been made after allowing the conserved person the opportunity to participate meaningfully in decision making in accordance with the conserved person’s abilities, and include assisting the conserved person in removing obstacles to independence, assisting the conserved person in achieving self-reliance, ascertaining the conserved person’s views, making decisions in conformance with the reasonable and informed expressed preferences of the conserved person, and making all reasonable efforts to make decisions in conformance with the conserved person’s expressed health care preferences, including health care instructions and other wishes, if any, described in any validly executed health care instructions or otherwise; and

(4) If the transfer involves the termination of a tenancy or lease of a conserved person, the sale or disposal of any real property or household furnishings of the conserved person, a change in the conserved person’s residence or the placement of the conserved person in an institution for long-term care, as defined in section 45a-656b, the requirements in section 45a-656b have been met.

(e) The court of probate shall issue a provisional order granting a petition to transfer a conservatorship of the estate and shall direct the conservator of the estate to petition for conservatorship of the estate in the other state if the court of probate is satisfied that the conservatorship of the estate will be accepted by the court of the other state and the court finds that:

(1) The conserved person is physically present in or is reasonably expected to move permanently to the other state, or the conserved person has a significant connection to the other state considering the factors set forth in subsection (b) of section 45a-667g;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the conserved person, including the reasonable and informed expressed preferences of the conserved person;

(3) Adequate arrangements will be made for management of the conserved person’s property, and that such arrangements will be made in accordance with subsection (a) of section 45a-655; and

(4) The transfer is made in accordance with section 45a-656b.

(f) The court of probate shall issue a final order confirming the transfer and terminating the conservatorship of the person or conservatorship of the estate on its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to those in section 45a-667q; and

(2) The documents required to terminate a conservatorship of the person or conservatorship of the estate in this state.

(P.A. 12-22, S. 17; P.A. 13-81, S. 15.)

History: P.A. 13-81 amended Subsec. (a) to substitute reference to Sec. 45a-646 for reference to Sec. 45a-647 and substitute “Probate Court” for “court of probate”, effective June 5, 2013.



Section 45a-667q - Acceptance of conservatorship transferred from another state.

(a) To confirm the transfer of a conservatorship of the person or a conservatorship of the estate transferred to this state under provisions similar to those in section 45a-667p, the conservator of the person or conservator of the estate shall petition the court of probate to accept the conservatorship of the person or conservatorship of the estate. The petition shall include a certified copy of the other state’s provisional order of transfer.

(b) Notice of a petition under subsection (a) of this section shall be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a conservator of the person or issuance of a conservator of the estate order in both the transferring state and this state. The notice shall be given in the same manner as notice is required to be given under section 45a-649.

(c) On the court’s own motion or on request of the conservator of the person, the conservator of the estate, the conserved person or other person required to be notified of the proceeding, the court of probate shall hold a hearing on a petition filed pursuant to subsection (a) of this section.

(d) The court of probate shall issue a provisional order granting a petition filed under subsection (a) of this section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the conserved person, including the reasonable and informed expressed preferences of the conserved person; or

(2) The conservator of the person or conservator of the estate is ineligible for appointment as a conservator of the person or conservator of the estate in this state.

(e) The court of probate shall issue a final order accepting the proceeding and appointing the conservator of the person as conservator of the person in this state or appointing the conservator of the estate as conservator of the estate in this state on its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to those in section 45a-667p transferring the proceeding to this state.

(f) Not later than thirty days before the issuance of a final order accepting the transfer of a conservatorship of the person or conservatorship of the estate to this state, the court of probate shall ensure that (1) the conserved person is represented by counsel in accordance with the provisions of section 45a-649a, and (2) such person receives notice of his or her rights under the laws of this state with respect to such transfer.

(g) Not later than ninety days after the issuance of a final order accepting transfer of a conservatorship of the person or conservatorship of the estate to this state, the court of probate shall determine whether the conservatorship of the person or conservatorship of the estate needs to be modified to conform to the laws of this state, and, if so, the court of probate shall order such modifications.

(h) In granting a petition under this section, the court of probate shall recognize a conservatorship of the person order or conservatorship of the estate order from the other state, including the determination of the conserved person’s incapacity and the appointment of the conservator of the person or conservator of the estate.

(i) The denial by a court of probate of a petition to accept a conservatorship of the person or conservatorship of the estate transferred from another state does not affect the ability of the conservator of the person or conservator of the estate to seek involuntary representation under section 45a-648 if the court has jurisdiction to grant the involuntary representation other than by reason of the provisional order of transfer.

(j) The granting by a court of probate of a petition to accept a conservatorship of the person or conservatorship of the estate transferred from another state shall:

(1) Grant to the conserved person the same rights as if such person had originally had a conservator of the person or conservator of the estate appointed under part IV of this chapter, including, but not limited to, the right to review and termination of appointment of a conservator under section 45a-660; and

(2) Impose upon the conservator of the person or conservator of the estate the same responsibilities and duties imposed upon a conservator of the person or conservator of the estate under the laws of this state.

(P.A. 12-22, S. 18.)



Section 45a-667r - Registration of conservator of the person order from another state.

(a) If a conservator of the person has been appointed in another state and a petition for the appointment of a conservator of the person is not pending in this state, the conservator of the person appointed in the other state, after giving notice to the appointing court of an intent to register the conservator of the person order in this state, may register the conservator of the person order in this state as a conservatorship of the person by filing, as a foreign judgment, certified copies of the order and letters of office in the court of probate in the district in which the conserved person resides, is domiciled or is located at the time of the filing of the certified copies.

(b) Each court of probate shall maintain a registry, accessible by the public, of conservator of the person orders registered under subsection (a) of this section.

(P.A. 12-22, S. 19.)



Section 45a-667s - Registration of conservator of the estate order from another state.

(a) If a conservator of the estate has been appointed in another state and a petition for the appointment of a conservator of the estate is not pending in this state, the conservator of the estate appointed in the other state, after giving notice to the appointing court of an intent to register the conservator of the estate order in this state, may (1) register the conservator of the estate order in this state as a conservator of the estate order by filing, as a foreign judgment, certified copies of the order and letters of office and of any bond in the court of probate in the district in which the conserved person resides, is domiciled or is located at the time of the filing of the certified copies, and (2) file certified copies of the conservator of the estate order with the town clerk of the town in which any real property of the conserved person is located for recording on the land records.

(b) Each court of probate shall maintain a registry, accessible by the public, of conservator of the estate orders registered under subsection (a) of this section.

(P.A. 12-22, S. 20.)



Section 45a-667t - Effect of registration of conservatorship order from another state.

(a) On registration in this state under section 45a-667r of a conservator of the person order from another state or under section 45a-667s of a conservator of the estate order from another state, the conservator may exercise in this state all powers authorized in the order of appointment, except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the conservator is not a resident of this state, subject to any conditions imposed on nonresident parties. The registration of a conservator of the person order under section 45a-667r shall lapse one hundred twenty days after such registration, except that the registration may be extended for good cause for an additional one hundred twenty days by the court of probate in this state having jurisdiction over the location within this state where the person under the conservator of the person order resides, is domiciled or is located.

(b) A court of probate or, to the extent it lacks jurisdiction, the Superior Court may grant any relief available under sections 45a-644, 45a-648, 45a-649 and 45a-667 to 45a-667v, inclusive, and other law of this state to enforce a registered order.

(P.A. 12-22, S. 21.)



Section 45a-667u - Uniformity of application and construction.

In applying and construing the provisions of sections 45a-644, 45a-648, 45a-649 and 45a-667 to 45a-667v, inclusive, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact such uniform provisions, consistent with the need to protect individual civil rights and in accordance with due process.

(P.A. 12-22, S. 22.)



Section 45a-667v - Relation of act to Electronic Signatures in Global and National Commerce Act.

This section and sections 45a-644, 45a-648, 45a-649 and 45a-667 to 45a-667u, inclusive, modify, limit and supersede the Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., but do not modify, limit or supersede Section 101 of said act, 15 USC 7001(a), or authorize electronic delivery of any of the notices described in Section 103 of said act, 15 USC 7003(b).

(P.A. 12-22, S. 23.)



Section 45a-668 - (Formerly Sec. 45-320). Continuation of service of persons appointed prior to October 1, 1982, as guardians or limited guardians of persons with mental retardation.

Section 45a-668 is repealed, effective May 4, 2004.

(P.A. 82-337, S. 1; P.A. 03-51, S. 1; P.A. 04-54, S. 8; 04-257, S. 71.)



Section 45a-669 - (Formerly Sec. 45-321). Definitions.

For purposes of sections 45a-669 to 45a-684, inclusive, the following terms shall have the following meanings:

(a) “Plenary guardian of a person with intellectual disability” means a person, legally authorized state official, or private nonprofit corporation, except a hospital, nursing home facility, as defined in section 19a-521, or residential care home, as defined in section 19a-521, appointed by a court of probate pursuant to the provisions of sections 45a-669 to 45a-684, inclusive, to supervise all aspects of the care of an adult person, as enumerated in subsection (d) of section 45a-677, for the benefit of such adult, who by reason of the severity of his or her intellectual disability, has been determined to be totally unable to meet essential requirements for his physical health or safety and totally unable to make informed decisions about matters related to his or her care.

(b) “Legally competent” means having the legal power to direct one’s personal and financial affairs. All persons in this state eighteen years of age and over are legally competent unless determined otherwise by a court in accordance with the provisions of sections 45a-669 to 45a-684, inclusive, or unless otherwise provided by law.

(c) “Limited guardian of a person with intellectual disability” means a person, legally authorized state official, or a private nonprofit corporation, except a hospital or nursing home, as defined in section 19a-521, appointed by a court of probate pursuant to the provisions of sections 45a-669 to 45a-684, inclusive, to supervise certain specified aspects of the care of an adult person, as enumerated in subsection (d) of section 45a-677, for the benefit of such adult, who by reason of the severity of his intellectual disability, has been determined to be able to do some, but not all, of the tasks necessary to meet essential requirements for his physical health or safety or to make some, but not all, informed decisions about matters related to his care.

(d) “Person with intellectual disability” means a person who has a condition defined as intellectual disability pursuant to section 1-1g.

(e) “Respondent” means an adult person for whom an application for guardianship or limited guardianship of the person has been filed.

(f) “Unable to meet essential requirements for his physical health or safety” means the inability through one’s own efforts and through acceptance of assistance from family, friends and other available private and public sources, to meet one’s needs for medical care, nutrition, clothing, shelter, hygiene or safety so that, in the absence of a guardian of the person with intellectual disability serious physical injury, illness or disease is likely to occur.

(g) “Unable to make informed decisions about matters related to one’s care” means the inability of a person with intellectual disability to achieve a rudimentary understanding, after conscientious efforts at explanation, of information necessary to make decisions about his need for physical or mental health care, food, clothing, shelter, hygiene, protection from physical abuse or harm, or other care.

(h) “Ward” means a person for whom a guardianship is granted under sections 45a-669 to 45a-684, inclusive.

(P.A. 82-337, S. 2; P.A. 86-323, S. 1; P.A. 03-51, S. 2; P.A. 11-129, S. 20; P.A. 13-208, S. 59.)

History: P.A. 86-323 substituted “plenary guardian” for “guardian”, “all aspects of care of an adult person as enumerated in Subsec. (d) of Sec. 45-329 for the benefit of such adult” for “the care of an adult person” and the definition of “unable to meet essential requirements for his physical health or safety” for “unable to care for one’s self”; Sec. 45-321 transferred to Sec. 45a-669 in 1991; P.A. 03-51 substituted “person with mental retardation” for “mentally retarded person”; (Revisor’s note: In 2005, references to Sec. 45a-668 were changed editorially by the Revisors to Sec. 45a-669 to reflect the repeal of Sec. 45a-668 by P.A. 04-54); pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability”; P.A. 13-208 amended Subdiv. (a) to redefine “plenary guardian of a person with intellectual disability” by adding reference to residential care home and making technical changes, effective July 1, 2013.



Section 45a-670 - (Formerly Sec. 45-322). Application for guardianship.

(a) An application for guardianship may be filed by the court on its own motion or by any adult person. The application and all records of Probate Court proceedings held as a result of the filing of such application, except for the name of any guardian of the respondent, shall be sealed and shall be made available only to the respondent or the respondent’s counsel or guardian, and to the Commissioner of Developmental Services or the commissioner’s designee, unless the Probate Court, after hearing held with notice to the respondent or the respondent’s counsel or guardian, and to the commissioner or the commissioner’s designee, determines that such application and records should be disclosed for cause shown. An application filed by the court on its own motion shall contain a statement of the facts on which the court bases its motion, and such statement of facts shall be included in any notice to the respondent. Any other application filed shall allege that a respondent, by reason of the severity of the respondent’s intellectual disability, is unable to meet essential requirements for the respondent’s physical health and safety and unable to make informed decisions about matters relating to the respondent’s care. Such application shall be filed in the court of probate in the district in which the respondent resides or is domiciled. Such application shall state: (1) Whether there is, in any jurisdiction, a guardian, limited guardian, or conservator for the respondent; (2) the extent of the respondent’s inability to meet essential requirements for the respondent’s physical health or safety, and the extent of the respondent’s inability to make informed decisions about matters related to the respondent’s care; (3) any other facts upon which guardianship is sought; and (4) in the case of a limited guardianship, the specific areas of protection and assistance required for the respondent.

(b) An application for guardianship may be filed by the parent or guardian of a minor child up to one hundred eighty days prior to the date such child attains the age of eighteen if the parent or guardian anticipates that such minor child will require a guardian upon attaining the age of eighteen. The court may grant such application in accordance with this section, provided such order shall take effect no earlier than the date the child attains the age of eighteen.

(P.A. 82-337, S. 3; P.A. 86-323, S. 2; P.A. 00-22, S. 2; P.A. 07-73, S. 2(b); P.A. 11-129, S. 1.)

History: P.A. 86-323 added provision permitting court to file an application for guardianship on its own motion, and requiring such motion to contain statement of facts on which court bases its motion, substituted “unable to meet essential requirements for his physical health and safety” for “incapable of caring for himself” and added requirement that application of guardianship shall contain “any other facts upon which guardianship is sought”; Sec. 45-322 transferred to Sec. 45a-670 in 1991; P.A. 00-22 made technical changes and added provisions re disclosure of the application and records of Probate Court proceedings; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 11-129 designated existing provisions as Subsec. (a) and amended same to substitute “intellectual disability” for “mental retardation”, and added Subsec. (b) re application for guardianship by parent or guardian up to 180 days prior to child’s attaining age eighteen.

Cited. 9 CA 413.

Annotation to present section:

Cited. 240 C. 766.



Section 45a-671 - (Formerly Sec. 45-323). Hearing on application for guardianship. Notice.

(a) Within forty-five days of the filing of such application for guardianship in the Court of Probate, such court shall assign a time and place for hearing such application. Notwithstanding the provisions of section 45a-7, the court may hold the hearing on the application at a place within the state other than its usual courtroom if it would facilitate the presence of the respondent. Such court shall cause a citation and notice to be served upon the respondent by personal service made by a state marshal, constable or an indifferent person not less than seven days prior to such hearing date.

(b) The court shall direct notice by first class mail to the following: (1) The parents of the respondent, provided the parents are not the applicants; (2) the spouse of the respondent, provided the spouse is not the applicant; (3) children of the respondent, if any; and (4) the person in charge of the hospital, nursing home, residential facility or other institution in which the respondent may reside.

(c) The court shall order such notice as it directs to the following: (1) The applicant; and (2) the siblings of the respondent or their representatives, if the respondent has no living parents, and the spouse or children of the respondent.

(d) The court in its discretion may order such notice as it directs to other persons having an interest in the respondent.

(P.A. 82-337, S. 4; P.A. 84-294, S. 5; P.A. 86-323, S. 3; P.A. 00-99, S. 87, 154; P.A. 07-184, S. 4.)

History: P.A. 84-294 changed notice requirement from “within” to “not less than” seven days prior to hearing date; P.A. 86-323 substituted notice by certified mail to person in charge of hospital, nursing home or other institution in which respondent may reside in lieu of personal service and required court to notify spouse or children of the respondent; Sec. 45-323 transferred to Sec. 45a-671 in 1991; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (a), effective December 1, 2000; P.A. 07-184 substituted “the filing of such application for guardianship” for “filing such application” in Subsec. (a), substituted “first class mail” for “certified mail” in Subsec. (b), and made technical changes.

Subsec. (b):

Cited. 9 CA 413.

Annotation to present section:

Subsec. (a):

Cited. 230 C. 828.



Section 45a-672 - (Formerly Sec. 45-324). Notice of hearing.

The notice required by subsection (a) of section 45a-671 shall inform such respondent of (1) whether the guardianship sought is a plenary or a limited guardianship and that the court, notwithstanding which type of guardianship is sought, may appoint a plenary guardian or a limited guardian of the person with intellectual disability with such limitations as the court determines; (2) the legal consequences of both plenary and limited guardianships; (3) the facts alleged in the application and the limitations on the guardian’s authority, if any, specifically applied for; and (4) the right to be represented by counsel.

(P.A. 82-337, S. 5; P.A. 86-323, S. 4; P.A. 03-51, S. 3; P.A. 11-129, S. 20.)

History: P.A. 86-323 substituted “plenary guardian” for “unlimited guardian”; Sec. 45-324 transferred to Sec. 45a-672 in 1991; P.A. 03-51 substituted “person with mental retardation” for “mentally retarded person” in Subdiv. (1); pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subdiv. (1).



Section 45a-673 - (Formerly Sec. 45-325). Appointment of counsel. Payment of cost for indigent persons.

Unless the respondent is represented by counsel, the court shall immediately appoint counsel for the respondent. If the respondent is indigent or otherwise unable to pay for counsel, the cost for such counsel shall be established by, and paid from funds appropriated to, the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(P.A. 82-337, S. 6; P.A. 90-31, S. 7, 9; P.A. 96-170, S. 19, 23; P.A. 97-90, S. 5, 6.)

History: P.A. 90-31 changed payment of compensation of counsel from funds appropriated to the judicial department to the probate administration fund in an amount established by the probate court administrator; Sec. 45-325 transferred to Sec. 45a-673 in 1991; P.A. 96-170 changed funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section.



Section 45a-674 - (Formerly Sec. 45-326). Hearing for appointment of guardian. Evidence. Report by assessment team. Cross-examination of witnesses. Payment of fees for assessment team.

At any hearing for appointment of a plenary guardian or limited guardian of the person with intellectual disability, the court shall receive evidence as to the condition of the respondent, including a written report or testimony by a Department of Developmental Services assessment team appointed by the Commissioner of Developmental Services or his designee, no member of which is related by blood, marriage or adoption to either the applicant or the respondent and each member of which has personally observed or examined the respondent within forty-five days next preceding such hearing. The assessment team shall be comprised of at least two representatives from among appropriate disciplines having expertise in the evaluation of persons alleged to have intellectual disability. The assessment team members shall make their report on a form provided for that purpose by the Office of the Probate Court Administrator and shall answer questions on such form as fully and completely as possible. The report shall contain specific information regarding the severity of the intellectual disability of the respondent and those specific areas, if any, in which he needs the supervision and protection of a guardian, and shall state upon the form the reasons for such opinions. The applicant, respondent or his counsel shall have the right to present evidence and cross-examine witnesses who testify at any hearing on the application. If such respondent or his counsel notifies the court not less than three days before the hearing that he wishes to cross-examine the witnesses, the court shall order such witnesses to appear. The fees for such assessment team shall be paid from funds appropriated to the Department of Developmental Services.

(P.A. 82-337, S. 7; P.A. 86-323, S. 5; P.A. 03-51, S. 4; P.A. 04-211, S. 1; P.A. 07-73, S. 2(a), (b); P.A. 11-129, S. 9.)

History: P.A. 86-323 substituted “plenary guardian” for “guardian of the mentally retarded person”, substituted an examination by department of mental retardation assessment team in lieu of physician and psychologist, and required examination within 45 days of hearing, and replaced previous provisions re payment of fees by petitioner or mental retardation department if petitioner is indigent with new provision; Sec. 45-326 transferred to Sec. 45a-674 in 1991; (Revisor’s note: In 1997 a reference to “Commissioner of the Department of Mental Retardation” was replaced editorially by the Revisors with “Commissioner of Mental Retardation” for consistency with customary statutory usage); P.A. 03-51 substituted “person with mental retardation” for “mentally retarded person”; P.A. 04-211 changed from three to two the minimum number of assessment team members; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-129 substituted “intellectual disability” for “mental retardation” and “have intellectual disability” for “be mentally retarded”.



Section 45a-675 - (Formerly Sec. 45-327). Right of respondent to be at hearing.

The respondent shall be present at any hearing for his guardianship, provided the court may exclude him from such portions of the hearing at which testimony is given which the court determines would be seriously detrimental to his emotional or mental condition. Any person having knowledge that the respondent is or will be medicated at that time, shall inform the court of such fact and to the extent he knows the same, shall inform the court of the common effects of such medication.

(P.A. 82-337, S. 8.)

History: Sec. 45-327 transferred to Sec. 45a-675 in 1991.



Section 45a-676 - (Formerly Sec. 45-328). Appointment of plenary guardian or limited guardian.

(a) If the court finds, by clear and convincing evidence, that the respondent is, by reason of the severity of the respondent’s intellectual disability, totally unable to meet essential requirements for the respondent’s physical health or safety and totally unable to make informed decisions about matters related to the respondent’s care, the court shall appoint a plenary guardian or plenary coguardians of the person with intellectual disability who shall have all those powers and duties provided for in section 45a-677.

(b) If the court finds by clear and convincing evidence that the respondent is able to do some, but not all, of the tasks necessary to meet essential requirements for the respondent’s physical health or safety or that the respondent is able to make some, but not all, informed decisions about matters related to the respondent’s care, the court shall appoint a limited guardian or limited coguardians of the person with intellectual disability.

(c) For the purposes of sections 45a-669 to 45a-684, inclusive, any alleged inability of the respondent must be evidenced by recent behavior that would cause harm or create a risk of harm, by clear and convincing proof.

(d) The court shall take from any such plenary guardian or limited guardian a written acceptance of such guardianship and, if the court deems it necessary for the protection of the respondent, a probate bond.

(e) The court shall make written findings of fact that support each grant of authority to the plenary guardian or limited guardian. If the court in reaching its conclusion is relying on incidents of behavior that occurred more than six months prior to the date of hearing, the court findings shall include its reasoning for relying upon such incidents.

(f) In selecting a plenary guardian or limited guardian of the person with intellectual disability, the court shall be guided by the best interests of the respondent, including, but not limited to, the preference of the respondent as to who should be appointed as plenary guardian or limited guardian.

(g) No person shall be excluded from serving as a plenary guardian or limited guardian solely because such person is employed by the Department of Developmental Services, except that (1) no such employee may be appointed as a plenary guardian or limited guardian of a person with intellectual disability residing in a state-operated residential facility for persons with intellectual disability located in the Department of Developmental Services region in which such person is employed; and (2) no such employee shall be so appointed unless no other suitable person to serve as plenary guardian or limited guardian can be found. Any appointment of an employee of the Department of Developmental Services as a plenary guardian or limited guardian shall be made for a limited purpose and duration. During the term of appointment of any such employee, the Commissioner of Developmental Services shall search for a suitable person who is not an employee of the department to replace such employee as plenary guardian or limited guardian.

(h) No person shall be excluded from serving as a plenary guardian or limited guardian solely because such person is employed by a private facility funded or licensed by the Department of Developmental Services, except that (1) no such employee may be appointed as a plenary guardian or limited guardian of a person with intellectual disability residing in a residential facility in which such employee is employed, and (2) no such employee shall be so appointed unless no other suitable person to serve as plenary guardian or limited guardian can be found.

(i) No person shall be excluded from serving as a plenary guardian or limited guardian solely because such person is licensed by the Department of Developmental Services to operate a community companion home, except that (1) no such licensee, nor any of such licensee’s relatives or household members, may be appointed as a plenary guardian or limited guardian of a person with intellectual disability residing in a community companion home operated by such licensee, and (2) no such licensee shall be so appointed unless no other suitable person to serve as plenary guardian or limited guardian can be found.

(P.A. 82-337, S. 9; P.A. 83-420, S. 1; P.A. 85-310, S. 1; P.A. 86-323, S. 6; P.A. 03-51, S. 5; P.A. 04-257, S. 108; P.A. 05-10, S. 19; 05-288, S. 152; P.A. 07-73, S. 2(a), (b); 07-238, S. 6; P.A. 10-36, S. 3; P.A. 11-16, S. 35; 11-129, S. 20.)

History: P.A. 83-420 amended Subsec. (e) re appointment of employee of the department of mental retardation as guardian or limited guardian of a mentally retarded person; P.A. 85-310 added references to coguardians and limited coguardians; P.A. 86-323 substituted “meet essential requirements for his physical health or safety” for “care for himself or his personal affairs”; added “plenary” before “guardian”, added provision requiring alleged inability of respondent to be evidenced by recent behavior which would cause harm or create risk of harm, by clear and convincing proof; deleted requirement that court make and furnish findings upon request of respondent and added provision requiring written findings of fact for each grant of authority to guardian and if incidents of behavior recurred more than six months before hearing, court must include reasons for relying on such incidents; Sec. 45-328 transferred to Sec. 45a-676 in 1991; P.A. 03-51 substituted “person with mental retardation” for “mentally retarded person” in Subsecs. (a), (b) and (f); P.A. 04-257 made technical changes in Subsec. (f), effective June 14, 2004; (Revisor’s note: In 2005, a reference in Subsec. (c) to Sec. 45a-668 was changed editorially by the Revisors to Sec. 45a-669 to reflect the repeal of Sec. 45a-668 by P.A. 04-54); P.A. 05-10 amended Subsec. (c) to add reference to Sec. 46b-38ii and make a technical change; P.A. 05-288 made technical changes in Subsec. (c), effective July 13, 2005; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 07-238 made technical changes in Subsecs. (a), (b), (c) and (e), redesignated provisions allowing employees of Department of Developmental Services to serve as plenary or limited guardians as Subsec. (g), added Subsec. (h) allowing persons employed by private facilities funded or licensed by department to serve as plenary or limited guardians under certain circumstances and added Subsec. (i) allowing community training home licensees to serve as plenary or limited guardians under certain circumstances; P.A. 10-36 amended Subsec. (c) to delete reference to Sec. 46b-38ii; P.A. 11-16 amended Subsec. (i) by substituting “community companion home” for “community training home”, effective May 24, 2011; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability”.

Subsec. (e):

Cited. 215 C. 277.

Annotations to present section:

Cited. 230 C. 828.



Section 45a-677 - (Formerly Sec. 45-329). Powers and duties of plenary or limited guardian. Report. Transfer of file.

(a) The court may assign to a limited guardian of a person with intellectual disability any portion of the duties and powers listed in subsection (d) of this section for those particular areas in which the respondent lacks the capacity to meet the essential requirements for such respondent’s physical or mental health or safety.

(b) A limited guardian may also be assigned the duty to assist the respondent in those particular areas in which the capacity of the respondent to meet the essential requirements of such respondent’s physical or mental health or safety, protect such respondent’s rights, obtain necessary services, or to fulfill such respondent’s civil duties is impaired, as well as in other ways not specifically prohibited by sections 45a-669 to 45a-684, inclusive.

(c) A limited guardian of a person with intellectual disability shall have only such of the duties and responsibilities and powers of a guardian of a person with intellectual disability under subsection (d) of this section as the court shall specify based upon its findings with regard to the individual need of the respondent for supervision. The guardian shall have the duty to report to the probate court which appointed such limited guardian at least annually the condition of the respondent. The preceding duties, responsibilities and powers shall be carried out within the limitations of the resources available to the ward, either through the ward’s own estate or by reason of private or public assistance.

(d) The court may assign to a limited guardian the custody of the ward for the purpose of exercising any, but not all, of the following limited duties and powers, in order to assist the ward in achieving self-reliance: (1) To assure and consent to a place of abode outside the natural family home, (2) to consent to specifically designed educational, vocational or behavioral programs, (3) to consent to the release of clinical records and photographs, (4) to assure and consent to routine, elective and emergency medical and dental care, and (5) other specific limited powers to assure and consent to services necessary to develop or regain to the maximum extent possible the ward’s capacity to meet essential requirements. All plenary guardians and limited guardians appointed pursuant to sections 45a-669 to 45a-684, inclusive, shall also have a duty to assure the care and comfort of the ward within the limitations of their appointment, and within the limitations of the resources available to the ward either through the ward’s own estate or by reason of private or public assistance.

(e) A plenary guardian or limited guardian of a person with intellectual disability shall not have the power or authority: (1) To cause the ward to be admitted to any institution for treatment of the mentally ill, except in accordance with the provisions of sections 17a-75 to 17a-83, inclusive, 17a-456 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, 17a-615 to 17a-618, inclusive, and 17a-621 to 17a-664, inclusive, and chapter 420b; (2) to cause the ward to be admitted to any training school or other facility provided for the care and training of persons with intellectual disability if there is a conflict concerning such admission between the guardian and the person with intellectual disability or next of kin, except in accordance with the provisions of sections 17a-274 and 17a-275; (3) to consent on behalf of the ward to a sterilization, except in accordance with the provisions of sections 45a-690 to 45a-700, inclusive; (4) to consent on behalf of the ward to psychosurgery, except in accordance with the provisions of section 17a-543; (5) to consent on behalf of the ward to the termination of the ward’s parental rights, except in accordance with the provisions of sections 45a-706 to 45a-709, inclusive, 45a-715 to 45a-718, inclusive, 45a-724 to 45a-737, inclusive, and 45a-743 to 45a-757, inclusive; (6) to consent on behalf of the ward to the performance of any experimental biomedical or behavioral medical procedure or participation in any biomedical or behavioral experiment, unless it (A) is intended to preserve the life or prevent serious impairment of the physical health of the ward, (B) is intended to assist the ward to regain the ward’s abilities and has been approved for the ward by the court, or (C) has been (i) approved by a recognized institutional review board, as defined by 45 CFR 46, 21 CFR 50 and 21 CFR 56, as amended from time to time, which is not a part of the Department of Developmental Services, (ii) endorsed or supported by the Department of Developmental Services, and (iii) approved for the ward by such ward’s primary care physician; (7) to admit the ward to any residential facility operated by an organization by whom such guardian is employed, except in accordance with the provisions of section 17a-274; (8) to prohibit the marriage or divorce of the ward; and (9) to consent on behalf of the ward to an abortion or removal of a body organ, except in accordance with applicable statutory procedures when necessary to preserve the life or prevent serious impairment of the physical or mental health of the ward.

(f) A plenary guardian or limited guardian shall submit a report to the court: (1) Annually; (2) when the court orders additional reports to be filed; (3) when there is a significant change in the capacity of the ward to meet the essential requirements for the ward’s physical health or safety; (4) when the plenary guardian or limited guardian resigns or is removed; and (5) when the guardianship is terminated.

(g) Such reports shall be submitted on a form provided by the Office of the Probate Court Administrator and shall contain the following information: (1) Significant changes in the capacity of the ward to meet the essential requirements for the ward’s physical health or safety; (2) the services being provided to the ward and the relationship of those services to the individual guardianship plan; (3) the significant actions taken by the limited guardian of a person with intellectual disability or plenary guardian of a person with intellectual disability during the reporting period; (4) any significant problems relating to the guardianship which have arisen during the reporting period; and (5) whether such guardianship, in the opinion of the guardian, should continue, be modified, or be terminated, and the reasons therefor.

(h) When any person with intellectual disability for whom a guardian has been appointed becomes a resident of any town in the state in a probate district other than the one in which a guardian was appointed, or becomes a resident of any town in the state to which the guardianship file has been transferred under this section, such court in that district may, upon motion of any person deemed by the court to have sufficient interest in the welfare of the respondent, including, but not limited to, the guardian, the Commissioner of Developmental Services or the commissioner’s designee, or a relative of the person under guardianship, transfer the file to the probate district in which the person under guardianship resides at the time of the application, provided the transfer is in the best interest of the person with intellectual disability. A transfer of the file shall be accomplished by the probate court in which the guardianship matter is on file by making copies of all documents in the court and certifying each of them and then causing them to be delivered to the court for the district in which the person under guardianship resides. When the transfer is made, the court of probate in which the person under guardianship resides at the time of transfer shall thereupon assume jurisdiction over the guardianship and all further accounts shall be filed with such court.

(i) A plenary guardian or limited guardian of a person with intellectual disability and, to the extent appropriate, such person shall be the primary decision maker with respect to programs needed by such person and policies and practices affecting the well-being of such person within the authority granted by the court pursuant to this section, provided any such decision does not conflict with the requirements of section 17a-238. In making any such decision, the plenary guardian or limited guardian shall consult with the ward and appropriate members of the ward’s family, where possible. A limited guardian shall be the primary decision maker only with respect to such duties assigned to the limited guardian by the court. The provisions of this subsection shall be included in any court order appointing a plenary guardian or limited guardian of a person with intellectual disability.

(P.A. 82-337, S. 10; P.A. 83-420, S. 2; P.A. 85-310, S. 2; P.A. 86-323, S. 7; P.A. 94-27, S. 14, 17; P.A. 98-250, S. 3, 39; P.A. 99-41, S. 1, 2; P.A. 01-140, S. 3; P.A. 02-58, S. 1; P.A. 03-51, S. 6; 03-278, S. 97; P.A. 04-257, S. 109; P.A. 07-73, S. 2(a), (b); P.A. 11-129, S. 20.)

History: P.A. 83-420 amended Subsec. (e)(1) by adding language re conflict between guardian and mentally retarded person or next of kin concerning admission and added Subsec. (e)(6) re admission by employee of department of mental retardation and right to notice and probate court review of persons voluntarily admitted by their guardians pursuant to Sec. 19a-455; P.A. 85-310 amended Subsec. (d) adding “or more limited powers as the court deems appropriate” and added Subsec. (h) re transfer of file of mentally retarded person for whom a guardian has been appointed from one probate court to another; P.A. 86-323 deleted provisions of Subsec. (d) re duties of guardian assigned by court and substituted provision re powers of limited guardian assigned by court, deleted provisions of Subsec. (e) re power or authority that limited guardian or guardian of the mentally retarded person shall not have, and substituted new provision re power or authority that plenary or limited guardian of mentally retarded person shall not have, substituted “plenary” for “guardian” and “ward” for “respondent”, and in Subsec. (h), deleted “the court of probate in which the guardian was appointed shall” and substituted “or becomes a resident of any town in the state to which the guardianship file has been transferred under this section, such court in that district may” and permitted transfer of file on motion of guardian; Sec. 45-329 transferred to Sec. 45a-677 in 1991; P.A. 94-27 amended Subsec. (e) to delete reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 98-250 amended Subsec. (d) by replacing reference to placement in licensed and unlicensed facilities with reference to placement “outside the natural family home”, deleting “habilitative” and adding “vocational or behavioral” to programs, deleting former Subdivs. (5) re consent to programs and (7) re consent to elective and emergency medical and dental care, including anesthesia, and made technical changes, including renumbering Subdivs., effective July 1, 1998; P.A. 99-41 amended Subsec. (d)(4) by adding “elective and emergency” before “medical and dental care”, effective May 27, 1999; P.A. 01-140 made technical changes in Subsecs. (a) to (h) and added new Subsec. (i) re primary decision maker; P.A. 02-58 amended Subsec. (e)(6) by designating existing exceptions as Subparas. (A) and (B) and adding Subpara. (C) re exception for procedure or experiment approved by recognized institutional review board, endorsed or supported by department and approved by primary care physician; P.A. 03-51 substituted “person with mental retardation” for “mentally retarded person”; P.A. 03-278 made technical changes in Subsecs. (e) and (f), effective July 9, 2003; P.A. 04-257 made a technical change in Subsec. (e)(2), effective June 14, 2004; (Revisor’s note: In 2005, references in Subsecs. (b) and (d) to Sec. 45a-668 were changed editorially by the Revisors to Sec. 45a-669 to reflect the repeal of Sec. 45a-668 by P.A. 04-54); pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability”.

Subsec. (a):

Cited. 240 C. 766.

Subsec. (b):

Cited. 240 C. 766.

Subsec. (f):

Cited. 240 C. 766.

Subsec. (g):

Cited. 240 C. 766.



Section 45a-678 - (Formerly Sec. 45-330). Removal of plenary or limited guardian.

Any plenary guardian or limited guardian of the person with intellectual disability serving in accordance with the provisions of sections 45a-669 to 45a-684, inclusive, may be removed by the court of probate which appointed such guardian and another person appointed guardian of the person with intellectual disability if the court of probate making such appointment, after notice and hearing as required in section 45a-671, finds such removal and appointment of a new plenary guardian or limited guardian of the person with intellectual disability to be in the best interest of the respondent. In the event an application for removal has been filed under this section, the attorney of record for the respondent shall have access to all of the records of the respondent.

(P.A. 82-337, S. 11; P.A. 86-323, S. 8; P.A. 03-51, S. 7; P.A. 11-129, S. 20.)

History: P.A. 86-323 substituted “plenary guardian” for “guardian of the mentally retarded person”; Sec. 45-330 transferred to Sec. 45a-678 in 1991; P.A. 03-51 substituted “person with mental retardation” for “mentally retarded person”; (Revisor’s note: In 2005, a reference to Sec. 45a-668 was changed editorially by the Revisors to Sec. 45a-669 to reflect the repeal of Sec. 45a-668 by P.A. 04-54); pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability”.



Section 45a-679 - (Formerly Sec. 45-331). Conflicts between plenary guardian, limited guardian, conservator of the estate or person and temporary conservator to be resolved by Probate Court.

If a ward or conserved person has both a plenary guardian or limited guardian of the person with intellectual disability and a conservator of the estate or person or a temporary conservator who are not the same person and a conflict arises between the two concerning the duties and responsibilities or authority of either, the matter shall be submitted to the court of probate making the appointment of such guardian or conservator and such court shall, after a hearing, order the course of action which in its discretion is in the best interest of the ward or conserved person.

(P.A. 82-337, S. 12; P.A. 86-323, S. 9; P.A. 03-51, S. 8; P.A. 07-116, S. 29; P.A. 11-129, S. 20.)

History: P.A. 86-323 substituted “ward” for person and “plenary guardian” for “guardian of the mentally retarded person”, and added “or person or a temporary conservator”; Sec. 45-331 transferred to Sec. 45a-679 in 1991; P.A. 03-51 substituted “person with mental retardation” for “mentally retarded person”; P.A. 07-116 added references to “conserved person”; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability”.



Section 45a-680 - (Formerly Sec. 45-332). Appointment of standby plenary guardian or standby limited guardian. Probate bond. Duties. Confirmation by court.

Whenever a court of probate appoints a plenary guardian or limited guardian of the person with intellectual disability, such court may appoint a standby plenary guardian or a standby limited guardian of the person with intellectual disability. Such standby shall act if the appointed plenary guardian or limited guardian of the person with intellectual disability dies, becomes incapable, or renounces his plenary guardianship or limited guardianship. The standby plenary guardian or standby limited guardian shall immediately inform the court of probate which has jurisdiction over such guardianship of his assumption of the guardianship and the reason therefor. The standby guardian, in the event of the guardian’s death, incapacity or renunciation, shall, upon furnishing a probate bond if such a bond had been required from the plenary guardian or limited guardian whose duties are being assumed, but without further proceedings, be empowered to assume the duties of his office immediately upon the death or adjudication of incompetency of the plenary guardian of the person or limited guardian of the person of the person with intellectual disability, subject only to confirmation of his appointment by the court of probate within sixty days following assumption of his duties of office.

(P.A. 82-337, S. 13; P.A. 86-323, S. 10; P.A. 03-51, S. 9; P.A. 11-129, S. 20.)

History: P.A. 86-323 substituted “plenary guardian” for “guardian of the mentally retarded person” and added provision requiring standby plenary guardian and standby limited guardian to inform court of assumption of guardianship and reason therefor; Sec. 45-332 transferred to Sec. 45a-680 in 1991; P.A. 03-51 substituted “person with mental retardation” for “mentally retarded person”; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability”.



Section 45a-681 - (Formerly Sec. 45-333). Review by court of guardianship or limited guardianship of person with intellectual disability.

(a) The court shall review each guardianship of the person with intellectual disability or limited guardianship of the person with intellectual disability at least every three years and shall either continue, modify or terminate the order for guardianship. Pursuant to such review:

(1) The court shall receive and review written evidence as to the condition of the ward. Except as provided in subdivision (2) of this subsection, the guardian and a Department of Developmental Services professional or, if requested by the ward or by the court, an assessment team appointed by the Commissioner of Developmental Services or the commissioner’s designee shall each submit a written report to the court not later than forty-five days after the court’s request for such report.

(2) In the case of a ward who is functioning adaptively and intellectually within the severe or profound range of intellectual disability, as determined by the Department of Developmental Services, the court shall receive and review written reports as to the condition of the ward only from the guardian, except that the court may require a Department of Developmental Services professional or assessment team to submit a written report as to the condition of such ward.

(3) The Department of Developmental Services professional or assessment team shall personally observe or examine the ward within the forty-five-day period preceding the date it submits any report under subdivision (4) of this subsection.

(4) Each written report shall be submitted to the court not later than forty-five days after the court’s request for such report. On receipt of a written report from the guardian or a Department of Developmental Services professional or assessment team, the court shall provide a copy of the report to the attorney for the ward.

(5) Not later than thirty days after the attorney for the ward receives a copy of a report pursuant to subdivision (4) of this subsection, the attorney for the ward shall (A) meet with the ward concerning the report, and (B) provide written notice to the court (i) that the attorney for the ward has met with the ward, and (ii) indicating whether a hearing is requested. Nothing in this section shall prevent the ward or the attorney for the ward from requesting a hearing at any other time as permitted by law.

(6) If the ward is unable to request or obtain an attorney, the court shall appoint an attorney for the ward. If the ward is unable to pay for the services of the attorney, the reasonable compensation of such attorney shall be established by, and paid from funds appropriated to, the Judicial Department; however, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(b) If the court determines, after receipt of the reports from the Department of Developmental Services professional or assessment team and the guardian, and notice from the attorney for the ward, that there has been no change in the condition of the ward since the last preceding review by the court, a hearing on the condition of the ward shall not be required, but the court, in its discretion, may hold such hearing. If the attorney for the ward, the Department of Developmental Services professional or assessment team or the guardian requests a hearing, the court shall hold a hearing within thirty days of such request. No order expanding or reducing the powers and responsibilities of a guardian shall be issued unless such hearing is held.

(P.A. 82-337, S. 14; P.A. 91-71, S. 2; P.A. 96-170, S. 20, 23; P.A. 97-90, S. 5, 6; P.A. 98-250, S. 2, 39; P.A. 03-51, S. 10; P.A. 04-211, S. 2; P.A. 07-73, S. 2(a), (b); P.A. 11-129, S. 20; P.A. 12-66, S. 15.)

History: Sec. 45-333 transferred to Sec. 45a-681 in 1991; P.A. 91-71 divided section into Subsecs. (a) and (b), deleted language requiring that court hold hearing pursuant to Secs. 45a-671 to 45a-677, inclusive, deleted language prohibiting expansion of powers and responsibilities of guardian unless hearing is held, and added provision requiring receipt and review of written evidence as to condition of ward, prepared by conservator, attorney for ward and a department of mental retardation assessment team, provided if court determines that there has been no change in the conditions of ward since last review, no hearing shall be required, but the court, in its discretion, may hold such hearing or such hearing shall be held upon request of the attorney, conservator or the department of mental retardation assessment team and prohibiting expansion or reduction of powers and responsibilities of guardian unless such hearing is held; (Revisor’s note: In 1997 a reference in Subsec. (a) to “Probate Administration Fund” was changed editorially by the Revisors to “Probate Court Administration Fund” to conform section to Sec. 45a-82); P.A. 96-170 amended Subsec. (a) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 98-250 added “professional” to “assessment team” and required request by the ward or the court for an assessment team report, effective July 1, 1998; P.A. 03-51 substituted “person with mental retardation” for “mentally retarded person” in Subsec. (a); P.A. 04-211 amended Subsec. (a) to add Subdiv. designators and new provision as Subdiv. (2), requiring written reports re ward functioning adaptively and intellectually within severe or profound range of mental retardation only from guardian and attorney for ward unless court requires report from Department of Mental Retardation professional or assessment team, and to make conforming and technical changes; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (a); P.A. 12-66 amended Subsec. (a) to insert “Pursuant to such review:”, delete provisions re written report from attorney for ward in Subdivs. (1) and (2), add new Subdiv. (3) re team observation or examination of ward, designate provision in Subdiv. (2) re deadline for submission of report as Subdiv. (4) and amend same by adding provision re providing copy of report to attorney for ward, add Subdiv. (5) re attorney for ward to meet with ward concerning report and provide written notice to the court re such meeting and whether hearing is requested, and redesignate existing Subdiv. (3) as Subdiv. (6) and amend same by deleting provision re team observation or examination of ward, amended Subsec. (b) to delete provision re reports from attorney for ward and add provision re notice from attorney for ward, and made technical changes.



Section 45a-682 - (Formerly Sec. 45-334). Application for temporary limited guardian. Notice and hearing. Appointment.

(a) An application for a temporary limited guardian may be filed by any interested party alleging that the respondent is in need of elective surgical, medical or dental procedures or treatment involving the use of general anesthesia, and that by reason of the severity of his intellectual disability, he is unable to give informed consent to such treatment. Such application shall include two certificates, one signed by a physician licensed to practice medicine or surgery in this state and one signed by a licensed psychologist, stating that each has, within thirty days prior to the filing of the application, examined the respondent and in his opinion (1) the respondent’s condition renders him incapable of giving informed consent to said procedure, and (2) without such treatment, the respondent will suffer deterioration of his physical or mental health or serious discomfort.

(b) Immediately upon receipt of the application, the court shall order such notice of the application and the date and time of hearing as it may direct to the respondent, the respondent’s parents or spouse, if any, and to the Office of Protection and Advocacy for Persons with Disabilities. A hearing shall be held promptly, taking into consideration the condition of the respondent. If, after hearing, the court finds that the respondent by reason of the severity of the respondent’s intellectual disability is incapable of giving informed consent to such procedure, and that the respondent will suffer deterioration of the respondent’s physical or mental health or serious discomfort if such procedure or treatment, or both, is not ordered, the court may appoint a temporary limited guardian for the purpose of consenting to such procedure or treatment, or both. In making such appointment, the court shall give preference to the parent, next of kin or other person whom the court deems proper. The court may appoint the Commissioner of Developmental Services, or the commissioner’s designee, to serve in such capacity if it is unable to find a suitable guardian. The appointment shall not be valid for more than sixty days. A temporary limited guardian shall be subject to all limitations set forth in section 45a-677.

(P.A. 82-337, S. 15; P.A. 85-523, S. 8, 9; P.A. 86-323, S. 11; P.A. 03-278, S. 125; P.A. 07-73, S. 2(b); P.A. 11-129, S. 20.)

History: P.A. 85-523 amended Subsec. (b) increasing duration of appointment of a temporary limited guardian from not more than 30 days to not more than 60 days; P.A. 86-323 deleted “immediate” before “deterioration” and added “or serious discomfort” in description of respondent’s condition and required that hearings be held promptly taking respondent’s condition into consideration; Sec. 45-334 transferred to Sec. 45a-682 in 1991; P.A. 03-278 made technical changes in Subsec. (b), effective July 9, 2003; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability”.



Section 45a-683 - (Formerly Sec. 45-335). Immunity from civil liability of plenary guardian, temporary limited guardian or limited guardian of a person with intellectual disability.

Any plenary guardian of a person with intellectual disability, temporary limited guardian or limited guardian of a person with intellectual disability who acts in good faith or pursuant to order of a court of probate pursuant to the provisions of sections 45a-669 to 45a-684, inclusive, shall be immune from civil liability, except that such immunity shall not extend to gross negligence.

(P.A. 82-337, S. 16; P.A. 86-323, S. 12; P.A. 03-51, S. 11; P.A. 11-129, S. 20.)

History: P.A. 86-323 applied provisions specifically to “plenary” guardians; Sec. 45-335 transferred to Sec. 45a-683 in 1991; P.A. 03-51 substituted “person with mental retardation” for “mentally retarded person”; (Revisor’s note: In 2005, a reference to Sec. 45a-668 was changed editorially by the Revisors to Sec. 45a-669 to reflect the repeal of Sec. 45a-668 by P.A. 04-54); pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability”.



Section 45a-684 - (Formerly Sec. 45-336). Payment of expenses and fees of proceeding for appointment of guardian of person with intellectual disability.

All fees and expenses incurred under sections 45a-669 to 45a-684, inclusive, except as otherwise provided, shall be paid pursuant to sections 45a-106 and 45a-111.

(P.A. 82-337, S. 17; P.A. 03-51, S. 12.)

History: Sec. 45-336 transferred to Sec. 45a-684 in 1991; P.A. 03-51 replaced reference to Sec. 45a-105(i) and (j) with reference to Secs. 45a-106 and 45a-111; (Revisor’s note: In 2005, a reference to Sec. 45a-668 was changed editorially by the Revisors to Sec. 45a-669 to reflect the repeal of Sec. 45a-668 by P.A. 04-54).



Section 45a-690 - (Formerly Sec. 45-78p). Definitions.

For the purposes of sections 45a-690 to 45a-700, inclusive:

(1) “Sterilization” means a surgical or other medical procedure, the purpose of which is to render an individual permanently incapable of procreating;

(2) “Informed consent” means consent that is (A) based upon an understanding of the nature and consequences of sterilization, (B) given by a person competent to make such a decision, and (C) wholly voluntary and free from coercion, express or implied;

(3) “Institution” means a state school or hospital or other residential facility operated or leased by the state of Connecticut; and

(4) “Best interest” shall include all of the following factors: (A) Less drastic alternative contraceptive methods have proved unworkable or inapplicable, (B) the individual is physiologically sexually mature, (C) there is no evidence of infertility, (D) the individual has the capability and a reasonable opportunity for sexual activity, (E) the individual is unable to understand reproduction or contraception and there exists the likely permanence of that inability, (F) the physical or emotional inability to care for a child, (G) the proponents of the sterilization are seeking sterilization in good faith and their primary concern is for the best interests of the respondent rather than their own convenience or the convenience of the public, and (H) in the case of females, procreation would endanger the life or severely impair the health of the individual.

(P.A. 79-543, S. 1, 14; P.A. 82-199, S. 1; P.A. 99-84, S. 6; P.A. 04-29, S. 1; 04-257, S. 97; P.A. 05-288, S. 153.)

History: P.A. 82-199 amended definition of “best interest” to include sexual maturity, no evidence of infertility, inability to understand reproduction or contraception, inability to care for child and good faith and best interest of respondent as primary concern; Sec. 45-78p transferred to Sec. 45a-690 in 1991; P.A. 99-84 amended definition of “sterilization” in Subsec. (a) by adding “or other medical” after “surgical” and adding “permanently” before “incapable of procreating”; P.A. 04-29, effective April 28, 2004, and P.A. 04-257, effective June 14, 2004, both made technical changes; P.A. 05-288 made a technical change in Subdiv. (4)(F), effective July 13, 2005.



Section 45a-691 - (Formerly Sec. 45-78q). Sterilization. Requirements. Determination of ability to give informed consent.

No person shall undergo sterilization unless such person has attained the age of eighteen years and has given informed consent, in writing, to such sterilization. Whenever any physician has reason to believe a person eighteen years or over is unable to give informed consent, or when a person is in a state institution, no such sterilization shall be performed until it is determined by a probate court that the person involved is able to and has given informed consent. Whenever the court determines, under the provisions of sections 45a-690 to 45a-700, inclusive, that a person has not given informed consent, or whenever a person is under a guardianship or conservatorship, the court shall permit sterilization only upon showing that such operation or procedure is in the best interest of the person.

(P.A. 79-543, S. 2, 14.)

History: Sec. 45-78q transferred to Sec. 45a-691 in 1991.



Section 45a-692 - (Formerly Sec. 45-78r). Application for determination of ability to give informed consent to sterilization.

An application for a determination of a person’s ability to give informed consent to a sterilization procedure may be filed by the person seeking sterilization, the attending physician of the person seeking sterilization, by the director of the institution, or by an interested party and shall state the reason for seeking such determination. Such application shall be filed in the court of probate in the district in which the respondent resides or is domiciled. The application and all records of probate court proceedings held as a result of the filing of such application, except for the name of any guardian of the respondent, shall be sealed and shall be made available only to the respondent or the respondent’s counsel or guardian, and to the Commissioner of Developmental Services or the commissioner’s designee, unless the Probate Court, after hearing held with notice to the respondent or the respondent’s counsel or guardian, and to the commissioner or the commissioner’s designee, determines that such application and records should be disclosed for cause shown.

(P.A. 79-543, S. 3, 14; P.A. 00-22, S. 3; P.A. 07-73, S. 2(b).)

History: Sec. 45-78r transferred to Sec. 45a-692 in 1991; P.A. 00-22 made a technical change and added provisions re disclosure of the application and records of Probate Court proceedings; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007.



Section 45a-693 - (Formerly Sec. 45-78s). Hearing. Notice.

Upon such application for a determination of ability to give informed consent, such court shall assign a time, not later than thirty days thereafter, and a place for hearing such application. Any hearing held under this section shall be pursuant to sections 51-72 and 51-73. Notwithstanding the provisions of section 45a-7, the court may hold the hearing on said application at a place within the state other than the usual courtroom if it would facilitate the presence of the respondent. Such court shall cause a citation and notice to be served on the following parties at least seven days prior to such hearing date. (1) The court shall direct personal service be made by a state marshal, constable or indifferent person upon the respondent and if the respondent is in a hospital, nursing home, state school or some other institution, in addition to the respondent, upon the chief executive, officer or administrator in such hospital, nursing home, state school or other institution. (2) The court shall order such notice as it directs to the following: (A) The parents of the respondent, if any, (B) the spouse of the respondent, if any, (C) the siblings of such applicant, if any, if the respondent has no living parents, (D) the Office of Protection and Advocacy for Persons with Disabilities, and (E) such other persons as the court may determine have interest in the respondent.

(P.A. 79-543, S. 4, 14; P.A. 82-199, S. 2; P.A. 00-99, S. 88, 154; P.A. 01-195, S. 29, 181.)

History: P.A. 82-199 required that hearings be held pursuant to Secs. 51-72 and 51-73; Sec. 45-78s transferred to Sec. 45a-693 in 1991; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal, effective December 1, 2000; P.A. 01-195 made technical changes, effective July 11, 2001.



Section 45a-694 - (Formerly Sec. 45-78t). Appointment of counsel to represent respondent. Compensation.

Upon the filing of an application for a determination of an individual’s ability to give informed consent to sterilization, the court shall appoint legal counsel to represent any respondent who has not selected a counsel to represent such respondent in response to the application. Such legal counsel shall be from a panel of attorneys admitted to practice in this state provided by the Probate Court Administrator in accordance with regulations promulgated by the Probate Court Administrator in accordance with section 45a-77. In establishing such panel, the Probate Court Administrator shall seek recommendations from the Office of Protection and Advocacy for Persons with Disabilities, which may be included in such panel. The reasonable compensation of an appointed legal counsel shall be established by the court. Such compensation shall be charged to the respondent provided, if the court finds such respondent is unable to pay such compensation, it shall be paid from the Probate Court Administration Fund.

(P.A. 79-543, S. 5, 14; P.A. 93-262, S. 1, 87; P.A. 00-166, S. 1; P.A. 01-195, S. 30, 181.)

History: Sec. 45-78t transferred to Sec. 45a-694 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 00-166 made a technical change, deleted provision re recommendation of the Department of Consumer Protection and changed payment for compensation of legal counsel from funds appropriated to the Department of Social Services to the Probate Court Administration Fund; P.A. 01-195 made technical changes, effective July 11, 2001.



Section 45a-695 - (Formerly Sec. 45-78u). Evidence re ability of respondent to give informed consent. Reports by panel members appointed by court. Right of respondent to present evidence and cross-examine witnesses.

At any hearing upon such application, the court shall receive evidence concerning the respondent’s ability to give informed consent. Such evidence shall include, but shall not be limited to, reports in writing signed under penalty of false statement from an interdisciplinary team of at least three impartial panel members appointed by the court from a panel of physicians, psychologists, educators and social and residential workers who have personally observed, examined or worked with such respondent at some time during the twelve months preceding such hearing. Such appointments shall be made in accordance with regulations to be promulgated by the Probate Court Administrator in accordance with section 45a-77. The reasonable compensation of such appointed panel members shall be established by the court. Such compensation shall be charged to the respondent provided, if the court finds such respondent is unable to pay such compensation, it shall be paid from the Probate Court Administration Fund. Each such appointed panel member shall make his or her written report under penalty of false statement on a separate form provided for that purpose by the court and shall answer such questions as may be set forth on such form as fully and completely as reasonably possible. The reports shall contain specific information regarding the respondent’s ability to give informed consent and shall indicate the specific aspects of informed consent which the respondent lacks. Each such appointed panel member shall state upon the forms the reasons for his or her opinion. Such respondent or his or her counsel shall have the right to present evidence and cross-examine witnesses who testify at any hearing on the application. If such respondent or his or her counsel notifies the court not less than three days before the hearing that he or she wishes to cross-examine the appointed panel members, the court shall order such members to appear.

(P.A. 79-543, S. 6, 14; P.A. 89-144, S. 14; P.A. 99-84, S. 30; P.A. 00-166, S. 2; P.A. 01-195, S. 31, 181.)

History: P.A. 89-144 substituted office of protection and advocacy for persons with disabilities for office of protection and advocacy for handicapped and developmentally disabled persons; Sec. 45-78u transferred to Sec. 45a-695 in 1991; P.A. 99-84 deleted “sworn” and inserted “signed under penalty of false statement”; P.A. 00-166 deleted provision that required Office of Protection and Advocacy for Persons with Disabilities to provide panel, changed provision for payment of compensation of panel from funds appropriated to advocacy office to Probate Court Administration Fund and changed responsibility for forms from advocacy office to probate court; P.A. 01-195 made a technical change, effective July 11, 2001.



Section 45a-696 - (Formerly Sec. 45-78v). Respondent to be present at hearing on ability to give informed consent to sterilization.

The respondent shall be present at any hearing regarding his or her ability to give informed consent to sterilization. The court shall inquire at the time of hearing as to the types and effects of any medication being administered to or taken by the respondent.

(P.A. 79-543, S. 7, 14.)

History: Sec. 45-78v transferred to Sec. 45a-696 in 1991.



Section 45a-697 - (Formerly Sec. 45-78w). Informed consent. Refusal of sterilization.

If the court does not find that the respondent is able to give informed consent, such court shall retain its jurisdiction and shall determine whether such sterilization is in the best interest of the respondent. Notwithstanding the finding of the court, the respondent can refuse sterilization, provided the court concludes that the respondent understands the nature and consequences of such refusal.

(P.A. 79-543, S. 8, 14.)

History: Sec. 45-78w transferred to Sec. 45a-697 in 1991.



Section 45a-698 - (Formerly Sec. 45-78x). Application by guardian or conservator for consent to sterilization.

Whenever sterilization is sought of a person under guardianship or conservatorship, application for consent to sterilization shall be filed in Probate Court by the guardian, conservator or other interested party. Notification and appointment of legal counsel shall be carried out pursuant to sections 45a-693 and 45a-694. The individual for whom sterilization is sought shall be present at the hearing unless the court, for good cause shown, shall excuse such attendance.

(P.A. 79-543, S. 9, 14.)

History: Sec. 45-78x transferred to Sec. 45a-698 in 1991.



Section 45a-699 - (Formerly Sec. 45-78y). Hearing. Evidence. Grounds for sterilization.

(a) The court shall hear medical, social, educational, residential and psychological evidence including but not limited to testimony of the panel appointed under section 45a-695, as to whether such sterilization is in the best interest of the individual. The respondent or his counsel shall have the right to present evidence and cross-examine witnesses who testify at the hearing.

(b) The court shall give its consent to sterilization only if it finds by clear and convincing evidence that such operation or procedure is in the best interests of the individual and shall furnish findings to support its conclusion.

(P.A. 79-543, S. 10, 14; P. A. 82-199, S. 3.)

History: P.A. 82-199 added provision specifying evidence shall include but not be limited to testimony of panel appointed under Sec. 45-78u; Sec. 45-78y transferred to Sec. 45a-699 in 1991.



Section 45a-699a - Stay of order or decree permitting sterilization.

Except as otherwise provided in this section, an order or decree of a court of probate permitting sterilization pursuant to sections 45a-690 to 45a-700, inclusive, shall be stayed, for a period of not less than ten days from the date of such order or decree, to afford the respondent an opportunity to file an appeal pursuant to part VII of chapter 801b. If no such appeal is filed within such time period, the stay shall be lifted. If such appeal is filed within such time period, the stay shall remain in effect pending the outcome of the appeal. The provisions of this section shall not stay any such order or decree if the court finds that the respondent (1) has attained the age of eighteen years, (2) is able to give informed consent to a sterilization procedure, and (3) has given informed consent, in writing, to such sterilization.

(P.A. 04-29, S. 2.)

History: P.A. 04-29 effective April 28, 2004.



Section 45a-700 - (Formerly Sec. 45-78z). Surgical or other medical procedures which may result in sterilization.

Nothing in sections 45a-690 to 45a-700, inclusive, shall limit surgical or other medical procedures which are medically indicated and which may result in sterilization. A hysterectomy shall not be performed for the purpose of sterilization or for the purpose of hygiene and sanitary care of a female’s menses.

(P.A. 79-543, S. 11, 14; P.A. 99-84, S. 7.)

History: Sec. 45-78z transferred to Sec. 45a-700 in 1991; P.A. 99-84 added “or other medical” after “surgical”.



Section 45a-703 - Application for determination of competency to vote.

The guardian or conservator of an individual may file a petition in probate court to determine such individual’s competency to vote in a primary, referendum or election. The probate court shall hold a hearing on the petition not later than fifteen days after the filing of the petition and the hearing shall be privileged with respect to assignment.

(P.A. 02-83, S. 2.)

See Sec. 9-159s re notice of voting opportunities presented to certain persons under guardianship or conservatorship.



Section 45a-705a - Application for writ of habeas corpus by individual subject to guardianship or involuntary representation.

(a) An individual subject to a guardianship or involuntary representation under this chapter may apply for and is entitled to the benefit of the writ of habeas corpus without having previously exhausted other available remedies including, but not limited to, the right to appeal the order of guardianship or involuntary representation. The question of the legality of such guardianship or involuntary representation shall be determined by the court or judge issuing such writ.

(b) A writ of habeas corpus shall be directed to the guardian of the person or the estate of the ward or to the conservator of the conserved person and if illegality or invalidity of the guardianship or involuntary representation is alleged in such writ, a copy shall also be directed to the judge of the court that issued the order as to such claim.

(c) An application for a writ of habeas corpus under this section shall be brought to either the Superior Court or the Court of Probate.

(d) If such application has been brought in the Court of Probate, the Probate Court Administrator shall appoint a three-judge court to hear such application from among the judges of probate who are approved to hear such applications by the Chief Justice of the Supreme Court. The judge of the court of probate who issued the order shall not be a member of the three-judge court. No such application shall be denied without the vote of at least two judges of the three-judge court. The judges of such three-judge court shall designate a chief judge from among their members. The three-judge court shall cause a recording to be made of all proceeding held under this section. The recording shall be part of the court record and shall be made and retained in a manner approved by the Probate Court Administrator. All records for any case before the three-judge court shall be maintained in the court of probate in which the conservator or guardian was appointed.

(e) Hearing under this section shall be heard not later than ten days, excluding Saturdays, Sundays and holidays, after return of service of the writ.

(f) If the court or judge before whom such a writ is brought decides that the guardianship or involuntary representation is not illegal, such decision shall be considered a final judgment and subject to appeal.

(g) If the court or judge before whom such case is brought decides that the guardianship or involuntary representation is not illegal, such decision shall not bar issuance of such a writ again, provided it is claimed that such person is no longer subject to the condition for which the person was conserved or such application is based on a ground different from that relied on in an earlier application. Such writ may be applied for by an individual subject to guardianship or involuntary representation or on the behalf of such individual by any relative, friend or person interested in such individual’s welfare.

(h) An appeal to the Superior Court of a decision rendered by a three-judge court under this section shall be filed in the judicial district in which the court of probate that issued the order appointing a guardian or conservator is located. Such appeal shall be heard not later than thirty days of the return of service of the appeal.

(P.A. 07-116, S. 24.)






Chapter 803 - Termination of Parental Rights and Adoption

Section 45a-706 - (Formerly Sec. 45-61a). Rule of construction.

The provisions of sections 45a-706 to 45a-709, inclusive, 45a-715 to 45a-718, inclusive, 45a-724 to 45a-734, inclusive, 45a-736, 45a-737 and 52-231a shall be liberally construed in the best interests of any child for whom a petition has been filed under said sections.

(P.A. 73-156, S. 1; P.A. 80-476, S. 140; P.A. 96-130, S. 2.)

History: P.A. 80-476 added reference to Sec. 17-43b; Sec. 45-61a transferred to Sec. 45a-706 in 1991; P.A. 96-130 deleted references to Secs. 17a-91, 17a-112, 17a-148 and 45a-606.

Cited. 182 C. 545.

Annotations to present section:

Cited. 223 C. 492. Cited. 234 C. 194. Best interests of a child cannot transcend statutorily defined jurisdictional boundaries. 247 C. 474.

Cited. 45 CS 33.



Section 45a-707 - (Formerly Sec. 45-61b). Definitions.

As used in sections 45a-187, 45a-706 to 45a-709, inclusive, 45a-715 to 45a-718, inclusive, and 45a-724 to 45a-737, inclusive:

(1) “Adoption” means the establishment by court order of the legal relationship of parent and child;

(2) “Child care facility” means a congregate residential setting for the out-of-home placement of children or youths under eighteen years of age, licensed by the Department of Children and Families;

(3) “Child-placing agency” means any agency within or without the state of Connecticut licensed or approved by the Commissioner of Children and Families in accordance with sections 17a-149 and 17a-151, and in accordance with standards established by regulations of the Commissioner of Children and Families;

(4) “Guardianship” means guardianship, unless otherwise specified, of the person of a minor and refers to the obligation of care and control, the right to custody and the duty and authority to make major decisions affecting the minor’s welfare, including, but not limited to, consent determinations regarding marriage, enlistment in the armed forces and major medical, psychiatric or surgical treatment;

(5) “Parent” means a biological or adoptive parent;

(6) “Relative” means any person descended from a common ancestor, whether by blood or adoption, not more than three generations removed from the child;

(7) “Statutory parent” means the Commissioner of Children and Families or the child-placing agency appointed by the court for the purpose of the adoption of a minor child or minor children;

(8) “Termination of parental rights” means the complete severance by court order of the legal relationship, with all its rights and responsibilities, between the child and the child’s parent or parents so that the child is free for adoption except it shall not affect the right of inheritance of the child or the religious affiliation of the child.

(P.A. 73-156, S. 2; P.A. 74-164, S. 1, 20; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 587, 610; P.A. 78-303, S. 85, 136; P.A. 79-631, S. 76, 111; P.A. 80-476, S. 141; P.A. 93-91, S. 1, 2; P.A. 95-349, S. 3; P.A. 96-130, S. 3; P.A. 99-166, S. 8; P.A. 06-196, S. 169.)

History: P.A. 74-164 redefined “statutory parent” and added definitions of “child-placing agency”, “child-care agency”, “parent”, “adoption”, “guardianship”, and “termination of parental rights”; P.A. 75-420 replaced welfare commissioner with commissioner of social services in definitions of “statutory parent” and “child-placing agency”; P.A. 77-614 and P.A. 78-303 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; P.A. 80-476 reorganized definitions to appear in alphabetical order and rephrased provisions; Sec. 45-61b transferred to Sec. 45a-707 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-349 amended Subsec. (b) by replacing “child care agency” definition with “child care facility” definition; P.A. 96-130 deleted references to Secs. 17a-91, 17a-112, 17a-113, 17a-148 and 52-231a, redefined “parent” and added definition of “relative” and replaced alphabetic Subdiv. indicators with numeric indicators for consistency with customary statutory usage; P.A. 99-166 amended definition of “statutory parent” in Subdiv. (7) by changing “giving in adoption” to “the adoption of”; P.A. 06-196 made a technical change in Subdiv. (2), effective June 7, 2006.

Cited. 182 C. 545.

Subdiv. (c):

Cited. 214 C. 560.

Subdiv. (g):

Cited. 177 C. 648; 181 C. 638. Cited. 182 C. 545. Cited. 183 C. 11. Cited. 194 C. 252. Cited. 196 C. 18. Public policy reflected in this section and Secs. 45-63 and 45-64a does not forbid agreement about visitation rights between genetic and adoptive parents subject to consideration of best interest of the child. 209 C. 407. Cited. 210 C. 157. Cited. 215 C. 31. Cited. 217 C. 459. Cited. 224 C. 263.

Cited. 1 CA 463. Cited. 2 CA 705. Cited. 8 CA 92. Cited. 19 CA 371. Cited. 24 CA 338. Cited 29 CA 112.

Annotations to present section:

Cited. 217 C. 459.

Subdiv. (e):

Cited. 223 C. 492.

Subdiv. (f):

Cited. 45 CS 33.

Subdiv. (g):

Cited 224 C. 263. Cited. 234 C. 194.

Cited. 33 CA 12. Cited. 40 CA 675.

Cited. 43 CS 108.



Section 45a-708 - (Formerly Sec. 45-61e). Guardian ad litem for minor or incompetent parent.

(a) When, with respect to any petition for termination of parental rights filed under section 17a-112, section 45a-715 or section 45a-716, it appears that either parent of the child is a minor or incompetent, the court shall appoint a guardian ad litem for such parent. The guardian ad litem shall be an attorney-at-law authorized to practice law in Connecticut or any duly authorized officer of a child-placing agency if the child-placing agency is not the petitioner.

(b) The guardian ad litem may be allowed reasonable compensation by the court appointing him which shall be assessed against the petitioner.

(c) If the court finds the petitioner is unable to pay the compensation, the reasonable compensation shall be established by, and paid from funds appropriated to, the Judicial Department, however, in the case of a Probate Court matter, if funds have not been included in the budget of the Judicial Department for such compensation, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(P.A. 73-156, S. 6; P.A. 74-164, S. 5, 20; P.A. 76-436, S. 643, 681; P.A. 80-476, S. 142; P.A. 83-295, S. 24; P.A. 90-31, S. 4, 9; P.A. 96-130, S. 4; 96-170, S. 21, 23; P.A. 97-90, S. 5, 6.)

History: P.A. 74-164 specified that attorney appointed as guardian ad litem must be “authorized to practice law in Connecticut” or “duly authorized” officer of child-placing agency rather than “chief” officer and required that both probate and juvenile court shall order payment of compensation from funds appropriated to judicial department where previously paid from fund established under Sec. 45-4n or from appropriation for juvenile court in cases where petitioner cannot pay the compensation; P.A. 76-436 substituted superior court for juvenile court, effective July 1, 1978; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 83-295 amended Subsec. (c) to provide that the “reasonable compensation” of the guardian ad litem shall be “established by” the judicial department; P.A. 90-31 amended Subsec. (c) by adding provision that in the case of a court of probate, compensation established by the probate court administrator shall be paid from the probate administration fund; Sec. 45-61e transferred to Sec. 45a-708 in 1991; P.A. 96-130 amended Subsec. (a) by adding “for termination of parental rights” after “petition”; P.A. 96-170 amended Subsec. (c) by changing funding of compensation of guardian ad litem from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section.

Cited. 182 C. 545.

Cited. 21 CA 226.

Annotations to present section:

Subsec. (a):

Cited. 223 C. 557.

Cited. 25 CA 741.



Section 45a-709 - (Formerly Sec. 45-61k). Validity of proceedings prior to statutory changes.

(a) Notwithstanding any provision of sections 17a-112, 17a-113, 17a-148, 45a-187, 45a-606, 45a-607, 45a-706 to 45a-708, inclusive, 45a-715 to 45a-718, inclusive, 45a-724, 45a-727, 45a-732 to 45a-734, inclusive, and 52-231a, to the contrary, any adoption completed after October 1, 1973, in which the application and agreement of adoption were received by the Court of Probate before October 1, 1973, shall be valid, provided the adoption would have been valid under the general statutes in effect on September 30, 1973.

(b) Applications for termination of parental rights, appointment of statutory parents or for adoptions or any actions taken in accordance with the applications which were received by the Court of Probate prior to May 10, 1974, shall be valid if they conform to the provisions of sections 17a-112, 17a-148, 45a-606, 45a-706 to 45a-708, inclusive, 45a-715 to 45a-718, inclusive, 45a-724, 45a-727, 45a-731 to 45a-734, inclusive, and 52-231a in effect on May 9, 1974.

(P.A. 74-164, S. 15, 20; P.A. 80-476, S. 143; P.A. 11-105, S. 4.)

History: P.A. 80-476 made minor wording changes; Sec. 45-61k transferred to Sec. 45a-709 in 1991; (Revisor’s note: In 1993 references to repealed Secs. 17-32a, 17-41 and 45-69b were removed editorially by the Revisors); P.A. 11-105 amended Subsecs. (a) and (b) by deleting references to Sec. 17a-91, effective July 1, 2011.



Section 45a-715 - (Formerly Sec. 45-61c). Petition to terminate parental rights. Cooperative postadoption agreements.

(a) Any of the following persons may petition the Court of Probate to terminate parental rights of all persons who may have parental rights regarding any minor child or for the termination of parental rights of only one parent provided the application so states: (1) Either or both parents, including a parent who is a minor; (2) the guardian of the child; (3) the selectmen of any town having charge of any foundling child; (4) a duly authorized officer of any child care facility or child-placing agency or organization or any children’s home or similar institution approved by the Commissioner of Children and Families; (5) a relative of the child if the parent or parents have abandoned or deserted the child; (6) the Commissioner of Children and Families, provided the custodial parent of such minor child has consented to the termination of parental rights and the child has not been committed to the commissioner, and no application for commitment has been made; provided in any case hereunder where the child with respect to whom the petition is brought has attained the age of twelve, the child shall join in the petition.

(b) A petition for termination of parental rights shall be entitled “In the interest of .... (Name of child), a person under the age of eighteen years”, and shall set forth with specificity: (1) The name, sex, date and place of birth, and present address of the child; (2) the name and address of the petitioner, and the nature of the relationship between the petitioner and the child; (3) the names, dates of birth and addresses of the parents of the child, if known, including the name of any putative father named by the mother, and the tribe and reservation of an American Indian parent; (4) if the parent of the child is a minor, the names and addresses of the parents or guardian of the person of such minor; (5) the names and addresses of: (A) The guardian of the person of the child; (B) any guardians ad litem appointed in a prior proceeding; (C) the tribe and reservation of an American Indian child; and (D) the child-placing agency which placed the child in his current placement; (6) the facts upon which termination is sought, the legal grounds authorizing termination, the effects of a termination decree and the basis for the jurisdiction of the court; (7) the name of the persons or agencies which have agreed to accept custody or guardianship of the child’s person upon disposition.

(c) If the information required under subdivisions (2) and (6) of subsection (b) of this section is not stated, the petition shall be dismissed. If any other facts required under subdivision (1), (3), (4), (5) or (7) of subsection (b) of this section are not known or cannot be ascertained by the petitioner, he shall so state in the petition. If the whereabouts of either parent or the putative father named under subdivision (3) of subsection (b) of this section are unknown, the petitioner shall diligently search for any such parent or putative father. The petitioner shall file an affidavit with the petition indicating the efforts used to locate the parent or putative father.

(d) If a petition indicates that either or both parents consent to the termination of their parental rights, or if at any time following the filing of a petition and before the entry of a decree a parent consents to the termination of his parental rights, each consenting parent shall acknowledge such consent on a form promulgated by the Office of the Chief Court Administrator evidencing to the satisfaction of the court that the parent has voluntarily and knowingly consented to the termination of his parental rights. No consent to termination by a mother shall be executed within forty-eight hours immediately after the birth of her child. A parent who is a minor shall have the right to consent to termination of parental rights and such consent shall not be voidable by reason of such minority. A guardian ad litem shall be appointed by the court to assure that such minor parent is giving an informed and voluntary consent.

(e) A petition under this section shall be filed in the court of probate for the district in which the petitioner or the child resides or, in the case of a minor who is under the guardianship of any child care facility or child-placing agency, in the court of probate for the district in which the main office or any local office of the agency is located. If the petition is filed with respect to a child born out of wedlock, the petition shall state whether there is a putative father to whom notice shall be given under subdivision (2) of subsection (b) of section 45a-716.

(f) If any petitioner under subsection (a) is a minor or incompetent, the guardian ad litem, appointed by the court in accordance with section 45a-708, must approve the petition in writing, before action by the court.

(g) Before a hearing on the merits in any case in which a petition for termination of parental rights is contested in a court of probate, the court of probate shall, on the motion of any legal party except the petitioner, or may on its own motion or that of the petitioner, transfer the case to the Superior Court in accordance with rules adopted by the judges of the Supreme Court. In addition to the provisions of this section, the probate court may, on the court’s own motion or that of any interested party, transfer any termination of parental rights case to a regional children’s probate court established pursuant to section 45a-8a. If the case is transferred, the clerk of the Court of Probate shall transmit to the clerk of the Superior Court or the regional children’s probate court to which the case was transferred, the original files and papers in the case. The Superior Court or the regional children’s probate court to which the case was transferred, upon hearing after notice as provided in sections 45a-716 and 45a-717, may grant the petition as provided in section 45a-717.

(h) Either or both birth parents and an intended adoptive parent may enter into a cooperative postadoption agreement regarding communication or contact between either or both birth parents and the adopted child. Such an agreement may be entered into if: (1) The child is in the custody of the Department of Children and Families; (2) an order terminating parental rights has not yet been entered; and (3) either or both birth parents agree to a voluntary termination of parental rights, including an agreement in a case which began as an involuntary termination of parental rights. The postadoption agreement shall be applicable only to a birth parent who is a party to the agreement. Such agreement shall be in addition to those under common law. Counsel for the child and any guardian ad litem for the child may be heard on the proposed cooperative postadoption agreement. There shall be no presumption of communication or contact between the birth parents and an intended adoptive parent in the absence of a cooperative postadoption agreement.

(i) If the Court of Probate determines that the child’s best interests will be served by postadoption communication or contact with either or both birth parents, the court shall so order, stating the nature and frequency of the communication or contact. A court may grant postadoption communication or contact privileges if: (1) Each intended adoptive parent consents to the granting of communication or contact privileges; (2) the intended adoptive parent and either or both birth parents execute a cooperative agreement and file the agreement with the court; (3) consent to postadoption communication or contact is obtained from the child, if the child is at least twelve years of age; and (4) the cooperative postadoption agreement is approved by the court.

(j) A cooperative postadoption agreement shall contain the following: (1) An acknowledgment by either or both birth parents that the termination of parental rights and the adoption is irrevocable, even if the adoptive parents do not abide by the cooperative postadoption agreement; and (2) an acknowledgment by the adoptive parents that the agreement grants either or both birth parents the right to seek to enforce the cooperative postadoption agreement.

(k) The terms of a cooperative postadoption agreement may include the following: (1) Provision for communication between the child and either or both birth parents; (2) provision for future contact between either or both birth parents and the child or an adoptive parent; and (3) maintenance of medical history of either or both birth parents who are a party to the agreement.

(l) The order approving a cooperative postadoption agreement shall be made part of the final order terminating parental rights. The finality of the termination of parental rights and of the adoption shall not be affected by implementation of the provisions of the postadoption agreement, nor is the cooperative postadoption contingent upon the finalization of an adoption. Such an agreement shall not affect the ability of the adoptive parents and the child to change their residence within or outside this state.

(m) A disagreement between the parties or litigation brought to enforce or modify the agreement shall not affect the validity of the termination of parental rights or the adoption and shall not serve as a basis for orders affecting the custody of the child. The court shall not act on a petition to change or enforce the agreement unless the petitioner had participated, or attempted to participate, in good faith in mediation or other appropriate dispute resolution proceedings to resolve the dispute and allocate any cost for such mediation or dispute resolution proceedings.

(n) An adoptive parent, guardian ad litem for the child or the court on its own motion may, at any time, petition for review of communication or contact ordered pursuant to subsection (i) of this section, if the adoptive parent believes that the best interests of the child are being compromised. The court may order the communication or contact be terminated, or order such conditions in regard to communication or contact as the court deems to be in the best interest of the adopted child.

(P.A. 73-156, S. 3; P.A. 74-164, S. 2, 20; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 641, 681; P.A. 77-614, S. 521, 610; P.A. 79-223; 79-631, S. 33, 77, 85, 111; P.A. 80-476, S. 144; P.A. 83-355, S. 1; P.A. 84-449, S. 2, 7; P.A. 86-264, S. 8; P.A. 93-91, S. 1, 2; 93-170, S. 2; P.A. 95-349, S. 4; P.A. 96-130, S. 5; P.A. 00-75, S. 9; 00-137, S. 4; P.A. 01-195, S. 98, 181; P.A. 04-142, S. 6; P.A. 12-66, S. 10.)

History: P.A. 74-164 specified right to petition court for appointment of statutory parent or termination of one parent’s parental rights in cases where adoption is contemplated, specified right of minor parent to petition, and made minor changes in wording to conform with definitions of Sec. 45-61b in existing provisions and added Subsecs. (c) and (d); P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 replaced references to supreme and juvenile courts in Subsec. (d) with references to superior court, effective July 1, 1978; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-223 authorized commissioner of children and youth services to make petition as provided in Subsec. (a)(5); P.A. 79-631 made technical corrections in Subsecs. (b) and (d) and substituted children and youth services commissioner for human resources commissioner in Subsec. (a)(3); P.A. 80-476 rephrased provisions; P.A. 83-355 inserted a new Subsec. (b) re the information required in a petition, Subsec. (c) re dismissal of the petition if certain information is not stated, and Subsec. (d) requiring a copy of any parental consent to adoption to accompany the petition; P.A. 84-449 amended Subsec. (a) by deleting a provision authorizing any of the enumerated persons to petition the court for the appointment of a statutory parent if adoption is contemplated and amended Subsec. (d) by replacing provision that “a copy of any consent to adoption, previously executed by a parent to an authorized agency, shall accompany the petition” with provision that each consenting parent shall acknowledge such consent on a form promulgated by the office of the chief court administrator evidencing that the parent has voluntarily and knowingly consented to the termination of his parental rights, adding provisions re consent by a minor parent and prohibiting consent to termination by a mother within 48 hours of the birth of the child; P.A. 86-264 changed age of minor from 14 to 12 years of age; Sec. 45-61c transferred to Sec. 45a-715 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-170 in Subsec. (b) required that name of putative father named by mother be included in petition for termination and in Subsec. (c) required that the petitioner file an affidavit that there was diligent search for either parent or putative father if whereabouts are unknown; P.A. 95-349 substituted “child care facility” for “child care agency” in Subsecs. (a) and (e); P.A. 96-130 made technical changes in Subsecs. (a), (b) and (f); P.A. 00-75 amended Subsec. (g) by adding provisions re transfer of case to another judge of probate appointed by Probate Court Administrator from a panel of qualified probate judges specializing in children’s matters; P.A. 00-137 added Subsecs. (h) to (n), inclusive, re cooperative postadoption agreements, terms of such agreements, disagreement between parties, dispute resolution and review by court; P.A. 01-195 made a technical change in Subsec. (g), effective July 11, 2001; P.A. 04-142 amended Subsec. (g) by replacing provision re transfer of case to another judge of probate with provision re transfer of any termination of parental rights case to another judge of probate, deleting provision re location of hearing in original probate court and making technical changes; P.A. 12-66 amended Subsec. (g) to replace provisions re transfer to another judge of probate with provisions re transfer to a regional children’s probate court and make technical changes, effective January 1, 2013.

See Sec. 17a-112 re termination of parental rights of child committed to Commissioner of Children and Families.

Cited. 179 C. 155. Cited. 182 C. 545.

Cited. 8 CA 92. Cited. 13 CA 626. Cited. 21 CA 226.

Subsec. (a):

Cited. 192 C. 254. Cited. 214 C. 560.

Annotations to present section:

Cited. 34 CA 176. Jurisdiction for terminating parental rights lies either in Probate Court or in Superior Court pursuant to Sec. 17a-112 and Subsecs. (a) and (g) of this section. 49 CA 706.

Subsec. (a):

Cited. 234 C. 194.

No statutory requirement that Dept. of Children and Families file treatment plan as a condition precedent to filing of termination petition. 49 CA 706. Administrative hearing officer in Dept. of Children and Families has no authority to hear or determine a petition for termination of parental rights. Id. In termination proceeding, burden is on Dept. of Children and Families to prove by clear and convincing evidence that sufficient grounds exist for termination and that termination would serve the best interests of the child. Id.

Subsec. (b):

Subdiv. (6) cited. 234 C. 194.

Subsec. (d):

Cited. 234 C. 194.

Subsec. (g):

Cited. 234 C. 194.



Section 45a-716 - (Formerly Sec. 45-61d). Hearing on petition to terminate parental rights. Notice. Attorney General as party.

(a) Upon receipt of a petition for termination of parental rights, the Court of Probate, or the Superior Court on a case transferred to it from the Court of Probate in accordance with the provisions of subsection (g) of section 45a-715, shall set a time and place for hearing the petition. The time for hearing shall be not more than thirty days after the filing of the petition, except, in the case of a petition for termination of parental rights based on consent that is filed on or after October 1, 2004, the time for hearing shall be not more than twenty days after the filing of such petition.

(b) The court shall cause notice of the hearing to be given to the following persons, as applicable: (1) The parent or parents of the minor child, including any parent who has been removed as guardian on or after October 1, 1973, under section 45a-606; (2) the father of any minor child born out of wedlock, provided at the time of the filing of the petition (A) he has been adjudicated the father of such child by a court of competent jurisdiction, (B) he has acknowledged in writing that he is the father of such child, (C) he has contributed regularly to the support of such child, (D) his name appears on the birth certificate, (E) he has filed a claim for paternity as provided under section 46b-172a, or (F) he has been named in the petition as the father of the child by the mother; (3) the guardian or any other person whom the court deems appropriate; (4) the Commissioner of Children and Families; and (5) the Attorney General. The Attorney General may file an appearance and shall be and remain a party to the action if the child is receiving or has received aid or care from the state, or if the child is receiving child support enforcement services, as defined in subdivision (2) of subsection (b) of section 46b-231. If the recipient of the notice is a person described in subdivision (1) or (2) of this subsection or is any other person whose parental rights are sought to be terminated in the petition, the notice shall contain a statement that the respondent has the right to be represented by counsel and that if the respondent is unable to pay for counsel, counsel will be appointed for the respondent. The reasonable compensation for such counsel shall be established by, and paid from funds appropriated to, the Judicial Department, except that in the case of a Probate Court matter, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(c) Except as provided in subsection (d) of this section, notice of the hearing and a copy of the petition, certified by the petitioner, the petitioner’s agent or attorney, or the clerk of the court, shall be served at least ten days before the date of the hearing by personal service or service at the person’s usual place of abode on the persons enumerated in subsection (b) of this section who are within the state, and by first class mail on the Commissioner of Children and Families and the Attorney General. If the address of any person entitled to personal service or service at the person’s usual place of abode is unknown, or if personal service or service at the person’s usual place of abode cannot be reasonably effected within the state, or if any person enumerated in subsection (b) of this section is out of the state, a judge or the clerk of the court shall order notice to be given by registered or certified mail, return receipt requested, or by publication at least ten days before the date of the hearing. Any such publication shall be in a newspaper of general circulation in the place of the last-known address of the person to be notified, whether within or without this state, or, if no such address is known, in the place where the petition has been filed.

(d) In any proceeding pending in the Court of Probate, in lieu of personal service on, or at the usual place of abode of, a parent or the father of a child born out of wedlock who is either a petitioner or who signs under penalty of false statement a written waiver of personal service on a form provided by the Probate Court Administrator, the court may order notice to be given by first class mail at least ten days before the date of the hearing. If such delivery cannot reasonably be effected, or if the whereabouts of the parents is unknown, notice shall be ordered to be given by publication as provided in subsection (c) of this section.

(P.A. 73-156, S. 5; P.A. 74-164, S. 4, 20; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 642, 681; P.A. 77-614, S. 521, 610; P.A. 79-592, S. 1; 79-631, S. 78, 111; P.A. 80-476, S. 145; 80-483, S. 119, 186; June Sp. Sess. P.A. 83-11, S. 1, 4; P.A. 84-449, S. 3, 7; P.A. 85-335; P.A. 86-264, S. 3; P.A. 92-118, S. 6; P.A. 93-91, S. 1, 2; 93-170, S. 3; P.A. 96-130, S. 6; 96-170, S. 6, 23; P.A. 97-90, S. 5, 6; P.A. 99-84, S. 31; P.A. 00-137, S. 11; 00-196, S. 32; P.A. 04-128, S. 2; 04-257, S. 110; P.A. 06-149, S. 7; P.A. 07-184, S. 5.)

History: P.A. 74-164 clarified provisions through restatement, added reference to juvenile court acting on case transferred to it from probate court, deleted requirement that hearing be held not less than 20 days after petition filed and added provisions re waiver of right to notice; P.A. 75-420 substituted commissioner of social services for welfare commissioner in Subdiv. (4); P.A. 76-436 substituted superior court for juvenile court, effective July 1, 1978; P.A. 77-614 replaced social services commissioner with commissioner of human resources in Subdiv. (4), effective January 1, 1979; P.A. 79-592 extended provisions re notice to child’s father to require notice if his name appears on birth certificate or if he has filed a claim for paternity, substituted (as did P.A. 79-631) commissioner of children and youth services for commissioner of human resources in Subdiv. (4) and deleted provision re waiver of notice; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 80-483 made technical correction; June Sp. Sess. P.A. 83-11 amended Subsec. (b) to provide that if the recipient of the notice is “a person described in subdivision (1) or (2) of this subsection” the notice shall inform him of his right to counsel and that counsel will be appointed for him if he is unable to pay for counsel, and amended Subsecs. (b) and (c) to replace provision that notice of the hearing shall be given by registered or certified mail or by publication if the address or location of the person is unknown with the requirement that notice of the hearing “and a copy of the petition” shall be “personally served” and if personal service cannot be effected then notice may be given by registered or certified mail or by publication in a newspaper in the place of the reasonably ascertainable address of the parent or, if no address is known, in the place where the termination petition has been filed, effective April 1, 1984; P.A. 84-449 amended Subsec. (b) by providing that if the recipient of the notice is “any other person whose parental rights are sought to be terminated in the petition” the notice shall contain a statement re representation by and payment for counsel and by adding provision that “the reasonable compensation for such counsel shall be established by, and paid from funds appropriated to, the judicial department,” and amended Subsec. (c) by requiring notice of the hearing and a copy of the petition to be served “by certified mail, return receipt requested, on the commissioner of children and youth services”, adding “return receipt requested” and replacing “reasonably ascertainable” with “last-known”; P.A. 85-335 amended Subsec. (c) by requiring personal service of persons within the state and service by certified mail, return receipt requested, for any person out of the state, and changing “parent” to “person to be notified”; P.A. 86-264 amended Subsec. (c) by requiring service by registered or certified mail if address of any person entitled to personal service is unknown and added Subsec. (d) permitting notice by certified mail, return receipt requested, to parent or father of child born out of wedlock who is petitioner or who waives personal service, and notice by publication if such delivery cannot reasonably be affected or if whereabouts of parents are unknown; Sec. 45-61d transferred to Sec. 45a-716 in 1991; P.A. 92-118 amended Subsec. (b) by adding provision re compensation of counsel appointed for respondent parent or child in a probate matter; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-170 amended Subsec. (b) to require notice to putative father named in petition as father of minor child by mother; P.A. 96-130 made technical changes in Subsecs. (b) and (c); P.A. 96-170 amended Subsec. (b) by changing funding of compensation of counsel from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 99-84 amended Subsec. (d) by deleting “oath” and inserting “penalty of false statement”; P.A. 00-137 amended Subsec. (c) by adding provisions re service at the person’s usual place of abode; P.A. 00-196 made a technical change in Subsec. (b); P.A. 04-128 amended Subsec. (a) by adding provision re time for hearing petition for termination of parental rights based on consent; P.A. 04-257 made technical changes, effective June 14, 2004; P.A. 06-149 added Subsec. (b)(5) re Attorney General, to provide that Attorney General may file appearance and shall be and remain a party if child is receiving or has received aid or care from the state or is receiving child support enforcement services, and to make technical changes, and amended Subsec. (c) to add reference to Attorney General, effective January 1, 2007; P.A. 07-184 amended Subsecs. (c) and (d) to substitute “first class mail” for “certified mail”, delete “return receipt requested” and “deliverable to addressee only”, and insert “or at the usual place of abode”.

Cited. 182 C. 545. Cited. 187 C. 431.

Cited. 22 CA 656.

Cited. 36 CS 94.

Former Subdiv. (2):

Subdiv. (A) cited. 175 C. 527.

Subsec. (b):

Subdiv. (3) cited. 188 C. 259.

Subdiv. (1): Improper to commence termination proceeding in absence of respondent and his counsel. 23 CA 207.

Cited. 41 CS 23.

Annotations to present section:

In action for the termination of parental rights, the court did not deny respondent her procedural due process rights when conducting a trial on the merits with only her counsel present as the court still required petitioner to prove by clear and convincing evidence not only the grounds for termination, but that it was in the child’s best interest for respondent’s parental rights to be terminated. 111 CA 210.

Subsec. (a):

Cited. 234 C. 194.

Subsec. (b):

Cited. 224 C. 263.

Subdiv. (1): Although this provision supports father’s argument that he was a legally necessary party with right of confrontation, it does not require that the court or petitioner repeatedly attempt to locate a properly served, nonappearing, defaulted respondent throughout a hearing nor require that a new trial be ordered when a nonappearing, defaulted respondent is incarcerated after the beginning of a hearing, makes no attempt to contact the court and is later located by the petitioner. 117 CA 521.

Subsec. (c):

Cited. 224 C. 263.



Section 45a-717 - (Formerly Sec. 45-61f). Termination of parental rights. Conduct of hearing. Investigation and report. Grounds for termination.

(a) At the hearing held on any petition for the termination of parental rights filed in the Court of Probate under section 45a-715, or filed in the Superior Court under section 17a-112, or transferred to the Superior Court from the Court of Probate under section 45a-715, any party to whom notice was given shall have the right to appear and be heard with respect to the petition. If a parent who is consenting to the termination of such parent’s parental rights appears at the hearing on the petition for termination of parental rights, the court shall explain to the parent the meaning and consequences of termination of parental rights. Nothing in this subsection shall be construed to require the appearance of a consenting parent at the hearing regarding the termination of such parent’s parental rights except as otherwise provided by court order.

(b) If a party appears without counsel, the court shall inform such party of the party’s right to counsel and upon request, if he or she is unable to pay for counsel, shall appoint counsel to represent such party. No party may waive counsel unless the court has first explained the nature and meaning of a petition for the termination of parental rights. Unless the appointment of counsel is required under section 46b-136, the court may appoint counsel to represent or appear on behalf of any child in a hearing held under this section to speak on behalf of the best interests of the child. If the respondent parent is unable to pay for such respondent’s own counsel or if the child or the parent or guardian of the child is unable to pay for the child’s counsel, in the case of a Superior Court matter, the reasonable compensation of counsel appointed for the respondent parent or the child shall be established by, and paid from funds appropriated to, the Judicial Department and, in the case of a Probate Court matter, the reasonable compensation of counsel appointed for the respondent parent or the child shall be established by, and paid from funds appropriated to, the Judicial Department, however, in the case of a Probate Court matter, if funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(c) The court shall, if a claim for paternity has been filed in accordance with section 46b-172a, continue the hearing under the provisions of this section until the claim for paternity is adjudicated, provided the court may combine the hearing on the claim for paternity with the hearing on the termination of parental rights petition.

(d) Upon finding at the hearing or at any time during the pendency of the petition that reasonable cause exists to warrant an examination, the court, on its own motion or on motion by any party, may order the child to be examined at a suitable place by a physician, psychiatrist or licensed clinical psychologist appointed by the court. The court may also order examination of a parent or custodian whose competency or ability to care for a child before the court is at issue. The expenses of any examination if ordered by the court on its own motion shall be paid for by the petitioner or, if ordered on motion by a party, shall be paid for by the party moving for such an examination unless such party or petitioner is unable to pay such expenses in which case, they shall be paid for by funds appropriated to the Judicial Department, however, in the case of a Probate Court matter, if funds have not been included in the budget of the Judicial Department for such purposes, such expenses shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund. The court may consider the results of the examinations in ruling on the merits of the petition.

(e) (1) The court may, and in any contested case shall, request the Commissioner of Children and Families or any child-placing agency licensed by the commissioner to make an investigation and written report to it, within ninety days from the receipt of such request. The report shall indicate the physical, mental and emotional status of the child and shall contain such facts as may be relevant to the court’s determination of whether the proposed termination of parental rights will be in the best interests of the child, including the physical, mental, social and financial condition of the biological parents, and any other factors which the commissioner or such child-placing agency finds relevant to the court’s determination of whether the proposed termination will be in the best interests of the child. (2) If such a report has been requested, upon the expiration of such ninety-day period or upon receipt of the report, whichever is earlier, the court shall set a day for a hearing not more than thirty days thereafter. The court shall give reasonable notice of such adjourned hearing to all parties to the first hearing, including the child, if over fourteen years of age, and to such other persons as the court shall deem appropriate. (3) The report shall be admissible in evidence, subject to the right of any interested party to require that the person making it appear as a witness, if available, and subject himself to examination.

(f) At the adjourned hearing or at the initial hearing where no investigation and report has been requested, the court may approve a petition for termination of parental rights based on consent filed pursuant to this section terminating the parental rights and may appoint a guardian of the person of the child, or if the petitioner requests, the court may appoint a statutory parent, if it finds, upon clear and convincing evidence that (1) the termination is in the best interest of the child and (2) such parent has voluntarily and knowingly consented to termination of the parent’s parental rights with respect to such child. If the court denies a petition for termination of parental rights based on consent, it may refer the matter to an agency to assess the needs of the child, the care the child is receiving and the plan of the parent for the child. Consent for the termination of the parental right of one parent does not diminish the parental rights of the other parent of the child nor does it relieve the other parent of the duty to support the child.

(g) At the adjourned hearing or at the initial hearing where no investigation and report has been requested, the court may approve a petition terminating the parental rights and may appoint a guardian of the person of the child, or, if the petitioner requests, the court may appoint a statutory parent, if it finds, upon clear and convincing evidence, that (1) the termination is in the best interest of the child, and (2) (A) the child has been abandoned by the parent in the sense that the parent has failed to maintain a reasonable degree of interest, concern or responsibility as to the welfare of the child; (B) the child has been denied, by reason of an act or acts of parental commission or omission, including, but not limited to sexual molestation and exploitation, severe physical abuse or a pattern of abuse, the care, guidance or control necessary for the child’s physical, educational, moral or emotional well-being. Nonaccidental or inadequately explained serious physical injury to a child shall constitute prima facie evidence of acts of parental commission or omission sufficient for the termination of parental rights; (C) there is no ongoing parent-child relationship which is defined as the relationship that ordinarily develops as a result of a parent having met on a continuing, day-to-day basis the physical, emotional, moral and educational needs of the child and to allow further time for the establishment or reestablishment of the parent-child relationship would be detrimental to the best interests of the child; (D) the parent of a child who (i) has been found by the Superior Court or the Probate Court to have been neglected or uncared for in a prior proceeding, or (ii) is found to be neglected or uncared for and has been in the custody of the commissioner for at least fifteen months and such parent has been provided specific steps to take to facilitate the return of the child to the parent pursuant to section 46b-129 and has failed to achieve such degree of personal rehabilitation as would encourage the belief that within a reasonable time, considering the age and needs of the child, such parent could assume a responsible position in the life of the child; (E) the parent of a child, under the age of seven years who is neglected or uncared for, has failed, is unable or is unwilling to achieve such degree of personal rehabilitation as would encourage the belief that within a reasonable amount of time, considering the age and needs of the child, such parent could assume a responsible position in the life of the child and such parent’s parental rights of another child were previously terminated pursuant to a petition filed by the Commissioner of Children and Families; (F) the parent has killed through deliberate, nonaccidental act another child of the parent or has requested, commanded, importuned, attempted, conspired or solicited such killing or has committed an assault, through deliberate, nonaccidental act that resulted in serious bodily injury of another child of the parent; or (G) the parent was convicted as an adult or a delinquent by a court of competent jurisdiction of sexual assault resulting in the conception of a child except for a violation of section 53a-71 or 53a-73a provided the court may terminate such parent’s parental rights to such child at any time after such conviction.

(h) Except in the case where termination is based on consent, in determining whether to terminate parental rights under this section, the court shall consider and shall make written findings regarding: (1) The timeliness, nature and extent of services offered, provided and made available to the parent and the child by a child-placing agency to facilitate the reunion of the child with the parent; (2) the terms of any applicable court order entered into and agreed upon by any individual or child-placing agency and the parent, and the extent to which all parties have fulfilled their obligations under such order; (3) the feelings and emotional ties of the child with respect to the child’s parents, any guardian of the child’s person and any person who has exercised physical care, custody or control of the child for at least one year and with whom the child has developed significant emotional ties; (4) the age of the child; (5) the efforts the parent has made to adjust such parent’s circumstances, conduct or conditions to make it in the best interest of the child to return the child to the parent’s home in the foreseeable future, including, but not limited to, (A) the extent to which the parent has maintained contact with the child as part of an effort to reunite the child with the parent, provided the court may give weight to incidental visitations, communications or contributions and (B) the maintenance of regular contact or communication with the guardian or other custodian of the child; and (6) the extent to which a parent has been prevented from maintaining a meaningful relationship with the child by the unreasonable act or conduct of the other parent of the child, or the unreasonable act of any other person or by the economic circumstances of the parent.

(i) If the parental rights of only one parent are terminated, the remaining parent shall be sole parent and, unless otherwise provided by law, guardian of the person.

(j) In the case where termination of parental rights is granted, the guardian of the person or statutory parent shall report to the court within thirty days of the date judgment is entered on a case plan, as defined by the federal Adoption Assistance and Child Welfare Act of 1980, as amended from time to time, for the child. At least every three months thereafter, such guardian or statutory parent shall make a report to the court on the implementation of the plan. The court may convene a hearing upon the filing of a report and shall convene a hearing for the purpose of reviewing the plan no more than twelve months from the date judgment is entered or from the date of the last permanency hearing held pursuant to subsection (k) of section 46b-129 if the child or youth is in the care and custody of the Commissioner of Children and Families, whichever is earlier, and at least once a year thereafter until such time as any proposed adoption plan has become finalized. If the Commissioner of Children and Families is the statutory parent for the child, at such a hearing the court shall determine whether the department has made reasonable efforts to achieve the permanency plan. In the case where termination of parental rights is granted, the guardian of the person or statutory parent shall obtain the approval of the court prior to placing the child or youth for adoption outside the state. Before ordering or approving such placement, the court shall make findings concerning compliance with the provisions of section 17a-175. Such findings shall include, but not be limited to: (1) A finding that the state has received notice in writing from the receiving state, in accordance with subsection (d) of Article III of section 17a-175, indicating that the proposed placement does not appear contrary to the interests of the child, (2) the court has reviewed such notice, (3) whether or not an interstate compact study or other home study has been completed by the receiving state, and (4) if such a study has been completed, whether the conclusions reached by the receiving state as a result of such study support the placement.

(P.A. 73-156, S. 7; P.A. 74-164, S. 6, 20; P.A. 75-420, S. 4, 6; P.A. 76-436, S. 644, 681; P.A. 77-614, S. 521, 610; P.A. 79-592, S. 3; 79-631, S. 79, 111; P.A. 80-476, S. 146; P.A. 82-202, S. 2; P.A. 83-387, S. 2; 83-478, S. 2; June Sp. Sess. P.A. 83-11, S. 2, 4; P.A. 84-171, S. 6, 7; 84-449, S. 4, 7; P.A. 90-31, S. 5, 9; P.A. 93-91, S. 1, 2; 93-193, S. 2; P.A. 94-81, S. 2; P.A. 95-238, S. 5; 95-316, S. 8; P.A. 96-130, S. 7; 96-170, S. 7, 23; 96-246, S. 19; P.A. 97-90, S. 5, 6; P.A. 98-241, S. 9, 18; P.A. 00-75, S. 2; 00-137, S. 12; P.A. 01-159, S. 6; P.A. 11-180, S. 2.)

History: P.A. 74-164 specified applicability of provisions to hearings for termination of parental rights filed in probate court, brought to juvenile court or transferred to juvenile court, specified that hearing be not more than 30 days after receipt of report or expiration of 90-day period, added proviso re waiver of requirement that one year of abandonment has expired in Subdiv. (1), deleted similar proviso in Subdiv. (2) where court could waive one-year requirement if it found that child under age of 3 because of his age “has a greater vulnerability to damage from the circumstances of his present situation”, added Subdiv. (3) where there are no identifiable acts of parental commission or omission but court sees no ongoing parent-child relationship and to continue the situation to allow for establishment or reestablishment of such relationship would be detrimental to child, deleted provision whereby court could approve termination where parent without custody unreasonably withholds consent “contrary to the best interest of the child”, and added provisions specifying that when one parent’s rights are terminated, the remaining parent is sole parent and natural guardian and specifying court’s power to terminate rights of parent or putative father if such person consents to the termination and waives notice; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 replaced juvenile court with superior court, effective July 1, 1978; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-592 added provisions re effect of claim for paternity on proceedings and, with P.A. 79-631, replaced human resources commissioner with commissioner of children and youth services; P.A. 80-476 divided section into Subsecs. and rephrased and reordered provisions; P.A. 82-202 amended Subsec. (d) by requiring finding upon standard of “clear and convincing evidence”; P.A. 83-387 inserted a new Subsec. (e) to require the court to consider and make written findings concerning certain factors in its determination of whether to terminate parental rights, and relettered the remaining subsection accordingly; P.A. 83-478 amended Subsec. (d) to rephrase the grounds for termination, to provide that “nonaccidental or inadequately explained serious physical injury to a child shall constitute prima facie evidence of acts of parental commission or omission sufficient for the termination of parental rights”, to require the court to find in connection with any of the grounds, rather than just the abandonment ground, that the termination is in the best interests of the child and that the condition causing termination has existed for not less than one year, and to authorize the court to waive the requirement that one year expire prior to the termination of parental rights, but because of omission from June special session act, was effective only from October 1, 1983, through March 31, 1984, that is, until June act’s effective date of April 1, 1984; June Sp. Sess. P.A. 83-11 inserted a new Subsec. (b) re the appointment and payment of counsel, inserted a new Subsec. (d) re an examination of the child, parent or custodian and the payment for such examination, and relettered the intervening and remaining subsections accordingly, effective April 1, 1984; P.A. 84-171 amended Subsec. (f) to restore amendment made by P.A. 83-478; P.A. 84-449 substantially revised and rephrased section adding provisions re the procedure for termination of parental rights based on consent and revising provisions for the appointment and payment of counsel and the ordering of and payment for an examination of the child; P.A. 90-31 amended Subsec. (b) by adding provision that in the case of a probate court matter, reasonable compensation of counsel appointed for the parent or child shall be established by the probate court administrator and paid from the probate court administration fund and amended Subsec. (d) by adding provision that expenses in a probate court matter shall be paid from the probate court administration fund; Sec. 45-61f transferred to Sec. 45a-717 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-193 amended Subsec. (g) by adding provision re abandonment of a child under the age of 6 months as evidence that waiver necessary to promote best interest of child and requiring department to file affidavit indicating efforts used to locate parent; P.A. 94-81 amended Subsec. (k) by specifying that 90-day deadline for initial reports begins on date judgment is entered, by specifying that guardian or statutory parent to make subsequent report and requiring the court to convene hearing for review of plan no more than 15 months from date judgment is entered and at least once a year thereafter; P.A. 95-238 added Subsec. (f)(4) re unregenerate parents and Subsec. (g)(2) re children under age 7 and made technical changes; P.A. 95-316 amended Subsec. (k) by deleting reference to applicability in cases where termination of parental rights is “based on consent”; P.A. 96-130 made technical changes to Subsecs. (a), (b), (e), (f), (h) and (k); P.A. 96-170 amended Subsecs. (b) and (d) by changing funding of compensation of counsel and examination from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 96-246 revised section, amending Subsec. (f) to include granting of petitions based on consent and procedure when denial of petition based on consent, amending Subsec. (g) re grounds for granting termination petition, appointment of guardian or statutory parent and amending Subsec. (i) by adding “and made available” after “provided.” (Revisor’s note: In Subsec. (g) the word “which” was inserted editorially by the Revisors in the phrase “... and (2) over an extended period of time, except as provided in subsection (h) of this section, which shall not be less than one year ...”); P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; P.A. 98-241 amended Subsec. (g) by adding “including, but not limited to sexual molestation and exploitation, severe physical abuse or a pattern of abuse”, amended Subpara. (D)(ii) re finding of neglect of child in custody for at least 15 months and parent has been provided specific steps to facilitate return of child, added Subparas. (F) and (G) re serious bodily harm or death of sibling or conviction of parent of sexual assault resulting in conception of child, and deleted Subsec. (h) re conditions for waiving time limit in Subsec. (g), effective July 1, 1998; P.A. 00-75 amended Subsec. (g)(2)(D)(i) by adding “or the Probate Court”; P.A. 00-137 amended Subsec. (g)(2) by making technical changes in Subpara. (D) and by adding “as an adult or a delinquent” and proviso that court may terminate parent’s parental rights at any time after conviction in Subpara. (G); P.A. 01-159 amended Subsec. (j) by requiring report 30 days after judgment re case plan and at least every 3 months thereafter re progress made on implementation of plan, adding provision that court may convene hearing on filing of report, requiring hearing for purpose of reviewing plan to convene not more than 12 months from judgment or date of last permanency hearing, and adding provision that at the hearing, the court shall determine whether department has made reasonable efforts to achieve permanency plan; P.A. 11-180 amended Subsec. (j) by adding provisions requiring court to approve placement of child or youth outside the state.

See Sec. 17a-112 re termination of parental rights of child committed to Commissioner of Children and Families.

Cited. 175 C. 527. Held not to be unconstitutionally vague and not an impermissible delegation of unfettered discretion. 179 C. 155. Cited. 182 C. 545; 187 C. 431; 188 C. 259; 192 C. 254; 196 C. 18; 198 C. 138; 215 C. 277; 217 C. 459.

Cited. 3 CA 184; Id., 194; 6 CA 360; 8 CA 92; 9 CA 490; Id., 598; Id., 813; 11 CA 507; 13 CA 23; 14 CA 805; 21 CA 226; 24 CA 135; 25 CA 586; judgment reversed, see 223 C. 492; 29 CA 112.

Cited. 36 CS 94; 40 CS 316.

Annotations to present section:

Cited. 223 C. 492; 234 C. 194. Respondent father’s due process rights were not violated in termination of parental rights proceeding where he participated by telephone due to his incarceration and where his request for a trial transcript and a continuance were denied, because respondent did not identify on appeal any evidence or argument that he could have presented if trial court had granted his request for a transcript and a continuance. 300 C. 463.

Cited. 24 CA 135; 25 CA 586; judgment reversed, see 223 C. 492; 29 CA 600; 35 CA 490.

Cited. 44 CS 169.

Subsec. (a):

In action for the termination of parental rights, the court did not deny respondent her procedural due process rights when conducting a trial on the merits with only her counsel present as the court still required petitioner to prove by clear and convincing evidence not only the grounds for termination, but that it was in the child’s best interest for respondent’s parental rights to be terminated. 111 CA 210.

Subsec. (b):

Requirement that the court advise a party that appears without counsel of such party’s right to counsel and right to have counsel appointed “at the hearing” during parental rights termination proceeding is not limited to the actual trial, but rather requires the court to advise such party when the party first appears without counsel after being served with a termination petition. 135 CA 470.

Subsec. (d):

Cited. 39 CA 353.

Subsec. (e):

Subdiv. (1) cited. 34 CA 176.

Incorrectly cited as “45a-117(e)(1)”. 44 CS 551.

Subsec. (f):

Cited. 217 C. 459. Subdiv. (3): Cannot be read together with Sec. 46b-129 so as to permit custody determinations made under that statute to lead directly to the termination determination made under this section; judgment of appellate court in 25 CA 586 reversed. 223 C. 492.

Subdiv. (3) cited. 25 CA 586; judgment reversed, see 223 C. 492. Cited. 29 CA 176. Trial court determination to terminate parental rights upheld. 49 CA 541.

Subsec. (g):

Subdiv. (2)(A): While a respondent’s imprisonment alone does not constitute abandonment, it does not excuse his failure to attempt either to contact or to visit with his children. 120 CA 465. Subdiv. (2)(C): Court properly terminated parental rights of respondent on basis of no ongoing parent-child relationship because child had no emotional bond with respondent whom he had never seen and about whom he was not aware and it would be detrimental to child’s best interests to allow time for such a relationship to develop since child perceives his mother, stepfather and half sisters as his family and respondent is likely to be incarcerated for several additional years. Id. Subdiv. (2)(A) does not contemplate a sporadic showing of the indicia of interest, concern or responsibility for the welfare of a child, and a parent must maintain a reasonable degree of interest in the welfare of his or her child; the term “maintain” implies a continuing, reasonable degree of concern. Id., 712. Because the language in Subdiv. (2)(D) is virtually identical to that in Sec. 17a-112(j)(3)(B), the meaning and analytical framework applicable to that section applies to Subdiv. (2)(D). 134 CA 1.

Subsec. (h):

Cited. 34 CA 176; 40 CA 675.



Section 45a-718 - (Formerly Sec. 45-61h). Appointment and duties of statutory parent. Removal or resignation.

(a) If a child is free for adoption as provided in section 45a-725, and no appointment of a statutory parent has been made under section 17a-112 or section 45a-717, the Court of Probate shall appoint a statutory parent for the child upon petition for appointment of a statutory parent by the guardian of the person of the child or a duly authorized officer of any child care facility or child-placing agency. The petition shall be filed in the court of probate for the district in which the petitioner or child resides or in the district in which the main office or any local office of the petitioner or the proposed statutory parent is located. The statutory parent shall be the Commissioner of Children and Families or a child-placing agency. Notice of the proceeding shall be sent to the guardian of the person, the child, if over the age of twelve, the applicant, the Commissioner of Children and Families and the proposed statutory parent by registered or certified mail or otherwise, at least ten days before the date of the hearing. Notice is not required for any party who files in court a written waiver of notice.

(b) The statutory parent shall be the guardian of the person of the child, shall be responsible for the welfare of the child and the protection of his interests and shall retain custody of the child until he attains the age of eighteen unless, before that time, he is legally adopted or committed to the Commissioner of Children and Families or a licensed child-placing agency.

(c) Any statutory parent may resign or be removed for good cause shown. Upon filing of an application for the removal of a statutory parent or filing of a resignation of a statutory parent in the court of probate in which the statutory parent was appointed, the court shall schedule a hearing, on the removal application or resignation. Notice of such hearing shall be sent in accordance with section 45a-716, except that notice need not be sent to any parties whose rights have previously been terminated. At the hearing the court may accept the resignation, remove the statutory parent, or deny the application for removal. If a statutory parent is removed or resigns, the court of probate shall appoint a new statutory parent or a guardian of the person.

(P.A. 73-156, S. 9; P.A. 74-164, S. 8, 20; P.A. 75-420, S. 4, 6; P.A. 77-604, S. 53, 84; 77-614, S. 521, 610; P.A. 79-631, S. 80, 111; P.A. 80-476, S. 147; P.A. 86-194; P.A. 87-589, S. 12, 87; P.A. 93-91, S. 1, 2; P.A. 95-349, S. 5.)

History: P.A. 74-164 applied provisions to cases where child is free for adoption rather than to cases “where parental rights have been terminated”, added notice provisions and added Subsec. (b) re resignation or removal of statutory parent; P.A. 75-420 replaced welfare commissioner with commissioner of social services in Subsec. (a); P.A. 77-604 replaced social services commissioner with commissioner of children and youth services, while P.A. 77-614 replaced social services commissioner with human resources commissioner, effective January 1, 1979; P.A. 79-631 resolved conflict in favor of P.A. 77-604; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 86-194 amended Subsec. (a) by adding provision re petition for appointment of statutory parent and deleting prior reference to appointments made under Sec. 45-61c; P.A. 87-589 required that notice be given to children over 12, rather than 14, years of age in Subsec. (a); Sec. 45-61h transferred to Sec. 45a-718 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-349 amended Subsec. (a) by substituting “child care facility” for “child care agency”.

Cited. 198 C. 138.

Cited. 41 CS 23.

Annotation to present section:

Cited. 45 CS 33.



Section 45a-719 - Reopening judgment terminating parental rights. Best interest of child. Final decree of adoption.

The court may grant a motion to open or set aside a judgment terminating parental rights pursuant to section 52-212 or 52-212a or pursuant to common law or may grant a petition for a new trial on the issue of the termination of parental rights, provided the court shall consider the best interest of the child, except that no such motion or petition may be granted if a final decree of adoption has been issued prior to the filing of any such motion or petition. Any person who has legal custody of the child or who has physical custody of the child pursuant to an agreement, including an agreement with the Department of Children and Families or a licensed child-placing agency, may provide evidence to the court concerning the best interest of the child at any hearing held on the motion to reopen or set aside a judgment terminating parental rights. For the purpose of this section, “best interest of the child” shall include, but not be limited to, a consideration of the age of the child, the nature of the relationship of the child with the caretaker of the child, the length of time the child has been in the custody of the caretaker, the nature of the relationship of the child with the birth parent, the length of time the child has been in the custody of the birth parent, any relationship that may exist between the child and siblings or other children in the caretaker’s household, and the psychological and medical needs of the child. The determination of the best interest of the child shall not be based on a consideration of the socio-economic status of the birth parent or the caretaker.

(P.A. 93-91, S. 1, 2; 93-170, S. 1.)

History: P.A. 93-91 authorized substitution of commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 45a-724 - (Formerly Sec. 45-61i). Who may give child in adoption.

(a) The following persons may give a child in adoption:

(1) A statutory parent appointed under the provisions of section 17a-112, section 45a-717 or section 45a-718 may, by written agreement, subject to the approval of the Court of Probate as provided in section 45a-727, give in adoption to any adult person any minor child of whom he or she is the statutory parent; provided, if the child has attained the age of twelve, the child shall consent to the agreement.

(2) Subject to the approval of the Court of Probate as provided in section 45a-727, any parent of a minor child may agree in writing with his or her spouse that the spouse shall adopt or join in the adoption of the child; if that parent is (A) the surviving parent if the other parent has died; (B) the mother of a child born out of wedlock, provided that if there is a putative father who has been notified under the provisions of section 45a-716, the rights of the putative father have been terminated; (C) a former single person who adopted a child and thereafter married; or (D) the sole guardian of the person of the child, if the parental rights, if any, of any person other than the parties to such agreement have been terminated.

(3) Subject to the approval of the Court of Probate as provided in section 45a-727, any parent of a minor child may agree in writing with one other person who shares parental responsibility for the child with such parent that the other person shall adopt or join in the adoption of the child, if the parental rights, if any, of any other person other than the parties to such agreement have been terminated.

(4) Subject to the approval of the Court of Probate as provided in section 45a-727, the guardian or guardians of the person of any minor child who is free for adoption in accordance with section 45a-725 may agree in writing with a relative that the relative shall adopt the child. For the purposes of this subsection “relative” shall include, but not be limited to, a person who has been adjudged by a court of competent jurisdiction to be the father of a child born out of wedlock, or who has acknowledged his paternity under the provisions of section 46b-172a, with further relationship to the child determined through the father.

(b) If all parties consent to the adoption under subdivision (2), (3) or (4) of subsection (a) of this section, then the application to be filed under section 45a-727 shall be combined with the consent termination of parental rights to be filed under section 45a-717. An application made under subdivision (2), (3) or (4) of subsection (a) of this section shall not be granted in the case of any child who has attained the age of twelve without the child’s consent.

(P.A. 73-156, S. 10; P.A. 74-164, S. 9, 20; P.A. 80-476, S. 148; P.A. 86-264, S. 9; P.A. 96-130, S. 8; P.A. 98-52, S. 3; P.A. 00-228, S. 2.)

History: P.A. 74-164 reworded Subsec. (b) and added Subsecs. (c) and (d); P.A. 80-476 reorganized Subsecs., combining former (a), (b) and (c) as Subsec. (a) and designating former Subsec. (d) as (b), and rephrased provisions; P.A. 86-264 changed age of minor from 14 to 12 years of age; Sec. 45-61i transferred to Sec. 45a-724 in 1991; P.A. 96-130 made technical changes to Subdiv. (3) of Subsec. (a); P.A. 98-52 amended Subsec. (a)(2) by deleting phrase “or the other parent has been removed as guardian of the person before October 1, 1973”; P.A. 00-228 amended Subsec. (a)(1) by making a technical change and (a)(2) by changing “if the other parent’s parental rights have been terminated” to “if the parental rights, if any, of any person other than the parties to such agreement have been terminated” and added new (a)(3) re agreement between parent of minor child and one other person who shares parental responsibility for child with parent that the other person shall adopt or join adoption of child, redesignating former Subdiv. (3) as Subdiv. (4), and amended Subsec. (b) by changing references to “subdivisions (2) and (3)” to “subdivisions (2), (3) or (4)”.

Cited. 198 C. 138.

Subsec. (a):

Cited. 41 CS 23.

Annotations to present section:

Cited. 45 CS 33.

Subsec. (a):

Only adoption agreements authorized by subsec. are statutory parent agreements, stepparent agreements and blood relative agreements. 247 C. 474.



Section 45a-724a - Placement for adoption with child-placing agency by Commissioner of Children and Families.

Upon the termination of parental rights by the court pursuant to section 17a-112 or 45a-717, the court, at the request of the Commissioner of Children and Families as statutory parent, may order any child-placing agency to place the child for adoption.

(P.A. 99-166, S. 13.)



Section 45a-725 - (Formerly Sec. 45-61j). When child free for adoption.

A minor child shall be considered free for adoption and the Court of Probate may grant an application for the appointment of a statutory parent if any of the following have occurred: (a) The child has no living parents; (b) all parental rights have been terminated under Connecticut law; (c) (1) in the case of any child from outside the United States, its territories or the Commonwealth of Puerto Rico placed for adoption by the Commissioner of Children and Families or by any child-placing agency, the petitioner has filed an affidavit that the child has no living parents or that the child is free for adoption and that the rights of all parties in connection with the child have been properly terminated under the laws of the jurisdiction in which the child was domiciled before being removed to the state of Connecticut; or (2) in the case of any child from any of the United States, its territories or the Commonwealth of Puerto Rico placed by the Commissioner of Children and Families or a child-placing agency, the petitioner has filed an affidavit that the child has no living parents or has filed in court a certified copy of the court decree in which the rights of all parties in connection with the child have been terminated under the laws of the jurisdiction in which the child was domiciled before being removed to the state of Connecticut, and the child-placing agency obtained guardianship or other court authority to place the child for adoption. If no such affidavit or certified decree has been filed, then termination of parental rights proceedings shall be required.

(P.A. 74-164, S. 7, 20; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 81, 111; P.A. 80-476, S. 149; P.A. 93-91, S. 1, 2; P.A. 96-130, S. 9; P.A. 98-52, S. 4.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; P.A. 80-476 rephrased provisions; Sec. 45-61j transferred to Sec. 45a-725 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-130 deleted list of specific statute sections governing termination of parental rights; P.A. 98-52 deleted former Subdiv. (b) re removal of parents as guardians of the person before October 1, 1973 and redesignated Subdivs. (c) and (d) as (b) and (c), respectively.

Cited. 41 CS 23.

Subdiv. (c):

Cited. 168 C. 421.

Annotations to present section:

Cited. 45 CS 33.

Subsec. (c):

Cited. 46 CA 69.



Section 45a-726 - (Formerly Sec. 45-61l). Placement of adoptive children by Commissioner of Children and Families or child-placing agency.

(a) If the Commissioner of Children and Families or a child-placing agency is appointed as statutory parent for any child free for adoption, the commissioner or such agency shall not refuse to place or delay placement of such child with any prospective adoptive parent solely on the basis of a difference in race, color or national origin.

(b) The Commissioner of Children and Families or the child-placing agency, in determining placement for each child, shall focus on the particular needs of the child and the capacity of the prospective adoptive parent to meet such needs. Whenever possible, siblings should be placed with the same prospective adoptive parent unless it is determined not to be in the best interests of a sibling.

(c) The Commissioner of Children and Families shall not discriminate in preparing a home study or in placing a child with a prospective adoptive parent based on whether the prospective parent is or is not willing to become a foster parent pending an adoption placement.

(P.A. 86-330, S. 1; P.A. 93-91, S. 1, 2; P.A. 96-130, S. 10; P.A. 99-166, S. 9; P.A. 00-137, S. 9.)

History: Sec. 45-61l transferred to Sec. 45a-726 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-130 deleted reference to Sec. 45a-725; P.A. 99-166 divided section into subsections and amended Subsec. (a) by adding “or a child-placing agency” and provision that placement shall not be refused or delayed on the basis of difference in race, color or national origin and added Subsec. (b) re focus on particular needs of child and capacity of prospective adoptive parents to meet such needs in determination of placement and that whenever possible siblings should be placed with same prospective adoptive parents, unless not in best interest of a sibling; P.A. 00-137 added Subsec. (c) prohibiting discrimination by commissioner in preparing home study or placing child with prospective adoptive parent based on whether prospective adoptive parent is or is not willing to become foster parent pending adoption.



Section 45a-726a - Consideration of sexual orientation of prospective adoptive or foster parent.

Section 45a-726a is repealed, effective July 1, 2013.

(P.A. 91-58, S. 18; P.A. 93-91, S. 1, 2; P.A. 96-130, S. 11; P.A. 13-81, S. 21.)



Section 45a-726b - Recruitment of minority families not to delay placement of adoptive child.

The recruitment of minority families may not be a reason to delay placement of a child with an available family of a race or ethnicity different from that of the child.

(P.A. 99-166, S. 14.)



Section 45a-727 - (Formerly Sec. 45-63). Application and agreement for adoption. Investigation, report. Adoptive parents entitled to receive copy of records and other information re history of child. Assessment of fees. Hearing and decree.

(a)(1) Except as provided in section 46b-129b, each adoption matter shall be instituted by filing an application in a Court of Probate, together with the written agreement of adoption, in duplicate. One of the duplicates shall be sent immediately to the Commissioner of Children and Families.

(2) The application shall incorporate a declaration that to the best of the knowledge and belief of the declarant there is no other proceeding pending or contemplated in any other court affecting the custody of the child to be adopted, or if there is such a proceeding, a statement in detail of the nature of the proceeding and affirming that the proposed adoption would not conflict with or interfere with the other proceeding. The court shall not proceed on any application which does not contain such a declaration. For the purposes of this declaration, visitation rights granted by any court shall not be considered as affecting the custody of the child.

(3) An application for the adoption of a minor child not related to the adopting parents shall not be accepted by the Court of Probate unless (A) the child sought to be adopted has been placed for adoption by the Commissioner of Children and Families or a child-placing agency, and the placement for adoption has been approved by the commissioner or a child-placing agency; (B) the placement requirements of this section have been waived by the Adoption Review Board as provided in section 45a-764; (C) the application is for adoption of a minor child by a stepparent as provided in section 45a-733; or (D) the application is for adoption of a child by another person who shares parental responsibility for the child with the parent as provided in subdivision (3) of subsection (a) of section 45a-724. The commissioner or a child-placing agency may place a child in adoption who has been identified or located by a prospective parent, provided any such placement shall be made in accordance with regulations promulgated by the commissioner pursuant to section 45a-728. If any such placement is not made in accordance with such regulations, the adoption application shall not be approved by the Court of Probate.

(4) The application and the agreement of adoption shall be filed in the Court of Probate for the district where the adopting parent resides or in the district where the main office or any local office of the statutory parent is located.

(5) The provisions of section 17a-152, regarding placement of a child from another state, and section 17a-175, regarding the interstate compact on the placement of children, shall apply to adoption placements.

(b) (1) The Court of Probate shall request the commissioner or a child-placing agency to make an investigation and written report to it, in duplicate, within sixty days from the receipt of such request. A duplicate of the report shall be sent immediately to the Commissioner of Children and Families.

(2) The report shall be filed with the Court of Probate within the sixty-day period. The report shall indicate the physical and mental status of the child and shall also contain such facts as may be relevant to determine whether the proposed adoption will be in the best interests of the child, including the physical, mental, genetic and educational history of the child and the physical, mental, social and financial condition of the parties to the agreement and the biological parents of the child, if known, and whether the best interests of the child would be served in accordance with the criteria set forth in section 45a-727a. The report shall include a history of physical, sexual or emotional abuse suffered by the child, if any. The report may set forth conclusions as to whether or not the proposed adoption will be in the best interests of the child.

(3) The physical, mental and genetic history of the child shall include information about: (A) The child’s health status at the time of placement; (B) the child’s birth, neonatal, and other medical, psychological, psychiatric, and dental history information; (C) a record of immunizations for the child; and (D) the available results of medical, psychological, psychiatric and dental examinations of the child. The report shall include information, to the extent known, about past and existing relationships between the child and the child’s siblings, biological parents, extended family, and other persons who have had physical possession of or legal access to the child. The educational history of the child shall include, to the extent known, information about the enrollment and performance of the child in educational institutions, results of educational testing and standardized tests for the child, and special educational needs, if any, of the child.

(4) The adoptive parents are entitled to receive copies of the records and other information relating to the history of the child maintained by the commissioner or child-placing agency. The adoptive parents are entitled to receive copies of the records, provided if required by law, the copies have been edited to protect the identity of the biological parents and any other person whose identity is confidential and other identifying information relating to the history of the child. It is the duty of the person placing the child for adoption to edit, to the extent required by law, the records and information to protect the identity of the biological parents and any other person whose identity is confidential.

(5) The report shall be admissible in evidence subject to the right of any interested party to require that the person making it appear as a witness, if available, and such person shall be subject to examination.

(6) For any report under this section the Court of Probate may assess against the adopting parent or parents a reasonable fee covering the cost and expenses of making the investigation. The fee shall be paid to the state or to the child-placing agency making the investigation and report, provided the report shall be made within the sixty-day period or other time set by the court.

(c) (1) Upon the expiration of the sixty-day period or upon the receipt of such report, whichever is first, the Court of Probate shall set a day for a hearing upon the agreement and shall give reasonable notice of the hearing to the parties to the agreement, the child-placing agency if such agency is involved in the adoption, the Commissioner of Children and Families and the child, if over twelve years of age.

(2) At the hearing the court may deny the application, enter a final decree approving the adoption if it is satisfied that the adoption is in the best interests of the child or order a further investigation and written report to be filed, in duplicate, within whatever period of time it directs. A duplicate of such report shall be sent to the commissioner. The court may adjourn the hearing to a day after that fixed for filing the report. If such report has not been filed with the court within the specified time, the court may thereupon deny the application or enter a final decree in the manner provided in this section.

(3) The Court of Probate shall not disapprove any adoption under this section solely because of an adopting parent’s marital status or because of a difference in race, color or religion between a prospective adopting parent and the child to be adopted or because the adoption may be subsidized in accordance with the provisions of section 17a-117.

(4) The Court of Probate shall ascertain as far as possible the date and the place of birth of the child and shall incorporate such facts in the final decree, a copy of which shall be sent to the Commissioner of Children and Families.

(1949 Rev., S. 6867; 1957, P.A. 203, S. 1; 1961, P.A. 156; February, 1965, P.A. 488, S. 13; 1969, P.A. 529; P.A. 73-156, S. 12; P.A. 74-164, S. 10, 20; P.A. 75-163, S. 4; 75-164, S. 1, 3; P.A. 80-476, S. 150; P.A. 85-285, S. 1, 4; P.A. 86-264, S. 10; P.A. 89-363, S. 1; P.A. 93-91, S. 1, 2; P.A. 96-130, S. 12; P.A. 99-166, S. 10; P.A. 00-196, S. 33; 00-228, S. 3; P.A. 12-82, S. 19; June 12 Sp. Sess. P.A. 12-1, S. 143.)

History: 1961 act substituted “blood relative descended from a common ancestor not more than three generations removed ...” for “sister, brother, aunt, uncle or grandparent” in Subdiv. (1); 1965 act required that welfare commissioner be notified of hearing; 1969 act defined “child” and “blood relative” for purposes of Subdiv. (1); P.A. 73-156 required that adoption application contain declaration that no other proceeding is pending or contemplated which would affect custody of the child and prohibited court from proceeding on application which does not contain the required declaration, referred to statutory parent rather than to welfare commissioner or agencies licensed by him, deleted provisions requiring that report contain child’s religious affiliation, the identity of parties to the agreement and natural parents if known, deleted provisions re interlocutory decree pending final action on adoption and prohibited disapproval of adoption solely because of adopting parent’s marital status or difference in race, color or religion between prospective parent and child to be adopted; P.A. 74-164 clarified provision re declaration that no other proceedings are pending or contemplated and added provision re statement that other proceedings, if existing, do not conflict with proposed adoption, simplified statement re permissible circumstances for acceptance of adoption application, prohibited disapproval of adoption solely because adoption may be subsidized in accordance with Sec. 17-44b and required that copy of decree be sent to welfare commissioner; P.A. 75-163 replaced welfare commissioner with “commissioner of the department of children and youth services”; P.A. 75-164 clarified that in terms of required declaration, visitation rights granted by court are not considered to affect custody; P.A. 80-476 divided section into Subsecs. and Subdivs. and rephrased provisions; P.A. 85-285 amended Subsec. (a)(3) to permit adoption placement of child identified or located by prospective parent, provided placement is in accordance with regulations, effective on date regulations are adopted pursuant to Sec. 45-63b, i.e., June 19, 1986; P.A. 86-264 changed age of minor from 14 to 12 years of age; P.A. 89-363 amended Subsec. (a)(5) by providing that Sec. 17-81a, regarding interstate compact on placement of children, shall apply to adoption placements; Sec. 45-63 transferred to Sec. 45a-727 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-130 made technical changes to section and in Subsec. (a)(3) deleted phrase “except as provided in section 45a-764” and added Subparas. (B) and (C) re waiver by Adoption Review Board and adoption by stepparent; P.A. 99-166 amended Subsec. (b)(1) by changing report to Probate Court from 90 to 60 days from receipt of request and (b)(2) by requiring report to include genetic and educational history of child and history of physical, sexual or emotional abuse suffered by child, if any, and added (b)(3) and (4) detailing the required contents of the report and providing that adoptive parents are entitled to copies of records and other information re history of child, provided copies have been edited to protect identity of biological parents; P.A. 00-196 made a technical change in Subsec. (c)(1); P.A. 00-228 added Subsec. (a)(3)(D) providing exception for application for adoption of child by another person who shares parental responsibility for child with parent and amended Subsec. (b)(2) by adding requirement that report indicate whether the best interests of the child would b served in accordance with criteria in Sec. 45a-727a; P.A. 12-82 amended Subsec. (a)(2) to delete provision re application to be signed by one or more parties to agreement, who may waive notice of hearing; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(1) to add exception re Sec. 46b-129b.

No right to deprive court of jurisdiction by withdrawing consent after application had been filed. 138 C. 593. Cited. 152 C. 706. Facts support conclusion of trial court there is no basis for setting aside adoption decree for failure of commissioner to “indicate the physical and mental status of the child”. Cited. 157 C. 596. Cited. 198 C. 138. Public policy reflected in this section and Secs. 45-61b(g) and 45-64a does not forbid agreement about visiting rights between genetic and adoptive parents subject to consideration of best interest of the child. 209 C. 407.

If child is under fourteen, not necessary to give him notice of proceedings. 13 CS 195. Cited. 17 CS 224.

Annotations to present section:

Cited. 45 CS 33.

Subsec. (a):

Subdiv. (1) limits jurisdiction of Probate Court to adoption applications accompanied by a written adoption agreement authorized by Sec. 45a-724(a); appointment of statutory parent is a condition precedent to initiation of statutory parent adoption proceeding. Placement requirement of Subdiv. (3) does not apply to adoption applications that are not supported by a statutory parent adoption agreement pursuant to Sec. 45a-724(a)(1). 247 C. 474.



Section 45a-727a - Legislative findings re best interests of child.

The General Assembly finds that:

(1) The best interests of a child are promoted by having persons in the child’s life who manifest a deep concern for the child’s growth and development;

(2) The best interests of a child are promoted when a child has as many persons loving and caring for the child as possible; and

(3) The best interests of a child are promoted when the child is part of a loving, supportive and stable family, whether that family is a nuclear, extended, split, blended, single parent, adoptive or foster family.

(P.A. 00-228, S. 1; P.A. 09-13, S. 9.)

History: P.A. 09-13 deleted former Subdiv. (4) that provided “It is further found that the current public policy of the state of Connecticut is now limited to a marriage between a man and a woman”, effective April 23, 2009.



Section 45a-727b - Endorsement of rights and responsibilities of unmarried persons to child subject to adoption, but not marriage or union of such persons.

Section 45a-727b is repealed, effective July 1, 2013.

(P.A. 00-228, S. 5; P.A. 13-81, S. 21.)



Section 45a-728 - (Formerly Sec. 45-63b). Regulations re adoption placement of children identified or located by prospective parents.

The Commissioner of Children and Families shall adopt regulations in accordance with chapter 54 concerning adoption placement of children who have been identified or located by prospective adoptive parents. Such regulations shall provide that for adoptions involving an identified expectant mother, counseling of the birth mother shall be required within seventy-two hours of birth of the child, or as soon as medically possible after the birth, and that permissible payment of expenses for birth parent counseling shall include the cost of transportation. Such counseling may be provided by a person with a master’s or doctoral degree in counseling, psychology or related mental health disciplines from an accredited college or university.

(P.A. 85-285, S. 2, 4; P.A. 91-252, S. 1; P.A. 93-50; 93-81, S. 2; 93-91, S. 1, 2; P.A. 96-130, S. 13.)

History: Sec. 45-63b transferred to Sec. 45a-728 in 1991; P.A. 91-252 added provision requiring regulations to provide that in identified adoptions involving expectant mother, counseling of mother shall be required within 72 hours of birth or as soon as medically possible; P.A. 93-50 added provision permitting counseling to be provided by person with masters or doctoral degree in counseling, psychology or related discipline; P.A. 93-81 added provision re permissible payment of counseling expenses to include cost of transportation; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 96-130 deleted obsolete reference to December 31, 1986.



Section 45a-728a - Participation in birth and visitation of newborn identified for adoption by prospective adoptive parents.

Prospective adoptive parents may participate in the labor and birth of the child identified for adoption and may visit with such newborn child, provided the birth mother, the child-placing agency and her physician agree and such participation and visitation are consistent with the medically necessary procedures of the hospital.

(P.A. 91-252, S. 2; P.A. 96-130, S. 14.)

History: P.A. 96-130 changed “adoption” to “child-placing” agencies.



Section 45a-728b - Discharge of newborn identified for adoption from hospital. Prospective adoptive parents permitted to attend hospital programs re infant care.

Any licensed hospital discharging a newborn infant identified for adoption to a child-placing agency shall arrange for the physical transfer of custody of such infant to take place in a safe, secure and private room on the hospital premises. The prospective adoptive parents may be present at the discharge with the approval of the child-placing agency. At the time of discharge, the hospital shall provide such prospective adoptive parents or child-placing agency with any nonidentifying information customarily provided to birth parents upon discharge concerning the care, feeding and health of the infant. The hospital shall provide the child-placing agency with the medical information concerning the birth mother and the infant within a reasonable time. Such prospective adoptive parents shall be permitted to participate in any program of instruction regarding infant care and child development that is made available by such licensed hospital to birth parents, provided such prospective adoptive parents pay the cost of such participation in such program.

(P.A. 91-252, S. 3; P.A. 92-179, S. 3; P.A. 96-130, S. 15.)

History: P.A. 92-179 amended provision re hospital discharge of newborn infant identified for adoption, permitting adoptive parents to be present at discharge with the approval of adoption agency, adding “nonidentifying” before “information”, requiring hospital to provide information re feeding of infant, and requiring hospital to provide adoption agency with medical information concerning birth mother and infant; P.A. 96-130 changed “adoption” to “child-placing” agencies.



Section 45a-728c - Payment of expenses of birth mother by prospective adoptive parents.

With respect to adoption placement of children who have been identified or located by prospective adoptive parents, payment for the living expenses of the birth mother by the prospective adoptive parents shall be permitted in an amount not to exceed one thousand five hundred dollars or such amount as may be approved in unusual circumstances by the probate court for the district where the child-placing agency is located or where the prospective adoptive parents reside. In addition to the payment of living expenses, payment by the prospective adoptive parents of reasonable telephone and maternity clothing expenses of the birth mother shall be permitted.

(P.A. 93-81, S. 1.)



Section 45a-728d - Advertising by birth parent and prospective adoptive parent for purpose of identified adoption.

Any birth parent may advertise through any public media in this state for the placement of his or her child for the purposes of identified adoption. Any prospective adoptive parent may advertise through any public media in this state for placement of a child into his or her care for the purposes of identified adoption.

(P.A. 93-101; P.A. 96-130, S. 16.)

History: P.A. 96-130 made a technical change.



Section 45a-729 - (Formerly Sec. 45-63c). Penalty for violation of provisions re adoption placement.

Any person who places a child for adoption in violation of section 45a-727 or 45a-764 or assists in such a placement shall be guilty of a class D felony.

(P.A. 85-285, S. 3, 4; P.A. 07-217, S. 165; P.A. 13-258, S. 109.)

History: Sec. 45-63c transferred to Sec. 45a-729 in 1991; P.A. 07-217 made technical changes, effective July 12, 2007; P.A. 13-258 changed penalty from fine of not more than $5,000 or imprisonment of not less than 1 year or more than 5 years to a class D felony.



Section 45a-730 - (Formerly Sec. 45-63d). Validation of foreign adoption. Petition filed in Probate Court.

(a) Notwithstanding the provisions of section 45a-727, when the adoption of a minor child born outside the United States or its territories has been finalized in a jurisdiction other than the United States or its territories, and such minor is unable to obtain citizenship in the United States because the adoptive parents did not personally see and observe the child prior to or during the adoption proceedings, a petition for validation of such adoption may be filed with a court of probate.

(b) The petition may be made by an adoptive parent or a duly authorized officer of any child-placing agency.

(c) The petition shall be filed in the court of probate in which the petitioner resides or in the district in which the main office or any local office of the child-placing agency is located.

(d) The petition shall be accompanied by an authenticated and exemplified copy of the adoption unless, upon a showing of good cause, the court waives such requirement.

(e) Upon receipt of the petition the court shall hold a hearing on said petition within forty-five days and shall order such notice as it may direct.

(f) The court may validate the adoption of the minor child if it finds after hearing that: (1) The adoption of the child born outside the United States or its territories occurred outside the United States or its territories and (2) United States Immigration and Naturalization Service refuses to naturalize said minor because the adoptive parents did not personally see and observe the child prior to or during the adoption proceedings, and (3) it is in the best interest of the child.

(g) Any validation pursuant to a petition filed under this section shall not be construed to validate an adoption otherwise invalid in accordance with the law of the place of adoption.

(P.A. 87-28; P.A. 96-130, S. 17.)

History: Sec. 45-63d transferred to Sec. 45a-730 in 1991; P.A. 96-130 made technical change in Subsec. (f).



Section 45a-731 - (Formerly Sec. 45-64a). Effects of final decree of adoption. Surviving rights.

A final decree of adoption, whether issued by a court of this state or a court of any other jurisdiction, shall have the following effect in this state:

(1) All rights, duties and other legal consequences of the biological relation of child and parent shall thereafter exist between the adopted person and the adopting parent and the relatives of such adopting parent. Such adopted person shall be treated as if such adopted person were the biological child of the adopting parent, for all purposes including the applicability of statutes which do not expressly exclude an adopted person in their operation or effect;

(2) The adopting parent and the adopted person shall have rights of inheritance from and through each other and the biological and adopted relatives of the adopting parent. The right of inheritance of an adopted person extends to the heirs of such adopted person, and such heirs shall be the same as if such adopted person were the biological child of the adopting parent;

(3) The adopted person and the biological children and other adopted children of the adopting parent shall be treated, unless otherwise provided by statute, as siblings, having rights of inheritance from and through each other. Such rights of inheritance extend to the heirs of such adopted person and of the biological children and other adopted children, and such heirs shall be the same as if each such adopted person were the biological child of the adopting parent;

(4) The adopted person shall, except as hereinafter provided, be treated as if such adopted person were the biological child of the adopting parent for purposes of the applicability of all documents and instruments, whether executed before or after the adoption decree is issued, which do not expressly exclude an adopted person in their operation or effect. The words “child”, “children”, “issue”, “descendant”, “descendants”, “heir”, “heirs”, “lawful heirs”, “grandchild” and “grandchildren”, when used in any will or trust instrument shall include legally adopted persons unless such document clearly indicates a contrary intention. Nothing in this section shall be construed to alter or modify the provisions of section 45a-257 concerning revocation of a will when a child is born as the result of artificial insemination;

(5) Except in the case of an adoption as provided in subdivision (2) or (3) of subsection (a) of section 45a-724, the legal relationship between the adopted person and the adopted person’s biological parent or parents and the relatives of such biological parent or parents is terminated for all purposes, including the applicability of statutes which do not expressly include such an adopted person in their operation and effect. The biological parent or parents of the adopted person are relieved of all parental rights and responsibilities;

(6) Except in the case of an adoption as provided in subdivision (2) or (3) of subsection (a) of section 45a-724, the biological parent or parents and their relatives shall have no rights of inheritance from or through the adopted person, nor shall the adopted person have any rights of inheritance from or through the biological parent or parents of the adopted person and the relatives of such biological parent or parents, except as provided in this section;

(7) Except in the case of an adoption as provided in subdivision (2) or (3) of subsection (a) of section 45a-724, the legal relationship between the adopted person and the adopted person’s biological parent or parents and the relatives of such biological parent or parents is terminated for purposes of the construction of documents and instruments, whether executed before or after the adoption decree is issued, which do not expressly include the individual by name or by some designation not based on a parent and child or blood relationship, except as provided in this section;

(8) Notwithstanding the provisions of subdivisions (1) to (7), inclusive, of this section, when one of the biological parents of a minor child has died and the surviving parent has remarried subsequent to such parent’s death, adoption of such child by the person with whom such remarriage is contracted shall not affect the rights of such child to inherit from or through the deceased parent and the deceased parent’s relatives;

(9) Nothing in this section shall deprive an adopted person who is the biological child of a veteran who served in time of war as defined in section 27-103 of aid under the provisions of section 27-140 or deprive a child receiving benefits under the Social Security Act, 42 USC Sec. 301 et seq., as amended from time to time, from continued receipt of benefits authorized under said act;

(10) Except as provided in subdivision (11) of this section, the provisions of law in force prior to October 1, 1959, affected by the provisions of this section shall apply to the estates or wills of persons dying prior to said date and to inter vivos instruments executed prior to said date and which on said date were not subject to the grantor’s power to revoke or amend;

(11) The provisions of subdivisions (1) to (9), inclusive, of this section shall apply to the estate or wills of persons dying prior to October 1, 1959, and to inter vivos instruments executed prior to said date and which on said date were not subject to the grantor’s power to revoke or amend, unless (A) a contrary intention of the testator or grantor is demonstrated by clear and convincing evidence, or (B) distribution of the estate or under the will or under the inter vivos instrument has been or will be made pursuant to court order entered prior to October 1, 1991;

(12) No fiduciary, distributee of the estate or person to whom a legacy has been paid shall be liable to any other person for any action taken or benefit received prior to October 1, 1991, provided any such action was taken or benefit was received in good faith by such fiduciary, distributee or legatee with respect to the applicability of statutes concerning the rights of inheritance or rights to take of adopted persons under any instrument executed prior to October 1, 1959;

(13) No fiduciary shall have the obligation to determine the rights of inheritance or rights to take of an adopted person under an instrument executed prior to October 1, 1959, unless the fiduciary receives a written claim for benefits by or on behalf of such adopted person.

(P.A. 73-156, S. 14; P.A. 80-476, S. 151; P.A. 81-43; P.A. 91-83; P.A. 96-130, S. 18; P.A. 00-228, S. 4; P.A. 01-195, S. 32, 181.)

History: P.A. 80-476 rephrased provisions; P.A. 81-43 replaced provisions of previous section re effect of adoption decree; Sec. 45-64a transferred to Sec. 45a-731 in 1991; P.A. 91-83 amended Subdiv. (10) by adding exception re Subdiv. (11) and added Subdivs. (11) to (13), inclusive, which provide that (1) provisions of Subdivs. (1) to (9), inclusive, shall apply to estate or wills of persons dying prior to October 1, 1959, unless contrary intention of grantor is demonstrated by clear and convincing evidence or distribution has been or will be made pursuant to court order entered prior to October 1, 1991, (2) immunity from liability of fiduciary, distributee or legatee acting in good faith and (3) fiduciary shall not have obligation to determine rights of inheritance of adopted persons under instrument executed prior to October 1, 1959, unless fiduciary receives written claim; P.A. 96-130 made technical changes, including changing “genetic” to “biological”; P.A. 00-228 made technical changes in Subdivs. (1) and (4) to (7), inclusive, and amended Subdivs. (5), (6) and (7) by adding exception in case of adoption as provided in Sec. 45a-724 (a)(2) or (3); P.A. 01-195 made technical changes in Subdivs. (5), (11), and (12), effective July 11, 2001.

Cited. 204 C. 450. Public policy reflected in this section and Secs. 45-61b(g) and 45-63 does not forbid agreement about visitation rights between genetic and adoptive parents subject to consideration of best interest of the child. 209 C. 407. Cited. 212 C. 678. Cited. 217 C. 260.

Subdiv. (4):

Term “issue” discussed. 213 C. 573.

Subdiv. (5):

Cited. 41 CS 23.

Subdiv. (6):

Cited. 41 CS 23.



Section 45a-731a - Issuance of final adoption decree notwithstanding death of child.

If (1) a minor child, free for adoption pursuant to section 45a-725 on or after January 1, 1995, was placed with prospective adoptive parents by the Commissioner of Children and Families or a licensed child-placing agency, (2) an application for adoption was filed with the court of probate having jurisdiction, and (3) the child died prior to April 30, 1995, the court may enter a final decree approving such adoption, notwithstanding the death of such minor child prior to the final adoption decree, provided such adoption is solely for the purpose of establishing a name for the child and rights concerning burial. No other right or responsibility shall inure as a result of an adoption approved pursuant to this section.

(P.A. 95-316, S. 16.)



Section 45a-732 - (Formerly Sec. 45-62). Husband and wife to join in adoption.

A married person shall not adopt a child unless both husband and wife join in the adoption agreement, except that the Court of Probate may approve an adoption agreement by either of them upon finding that there is sufficient reason why the other should not join in the agreement.

(1949 Rev., S. 6868; P.A. 73-156, S. 11; P.A. 80-476, S. 152.)

History: P.A. 73-156 deleted detailed provisions re adoption by spouse of remarried widowed parent, of mother of child born out of wedlock, of single person who previously adopted a child, etc.; P.A. 80-476 reworded section; Sec. 45-62 transferred to Sec. 45a-732 in 1991.

Cited. 152 C. 706.

Where husband did not join in adoption, probate court was without jurisdiction to approve adoption agreement. 18 CS 181.



Section 45a-733 - (Formerly Sec. 45-63a). Procedure on application for adoption by stepparent.

(a) Notwithstanding the provisions of section 45a-727, in the case of a child sought to be adopted by a stepparent, the Court of Probate may waive all requirements of notice to the Commissioner of Children and Families and shall waive, unless good cause is shown for an investigation and report, all requirements for investigation and report by the Commissioner of Children and Families or by a child-placing agency. Upon receipt of the application and agreement, the Court of Probate may set a day for a hearing upon the agreement and shall give reasonable notice of the hearing to the parties to the agreement and to the child, if over twelve years of age.

(b) At the hearing the court may deny the application, enter a final decree approving the adoption if it is satisfied that the adoption is in the best interests of the child, or, for good cause shown, order an investigation by the Commissioner of Children and Families or a child-placing agency.

(1971, P.A. 514, S. 1; P.A. 73-156, S. 13; P.A. 74-164, S. 11, 20; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-631, S. 82, 111; P.A. 80-476, S. 153; P.A. 86-264, S. 11; P.A. 93-91, S. 1, 2; 93-335; P.A. 96-130, S. 19.)

History: P.A. 73-156 substituted “a child-placing agency licensed under section 17-50” for “one of the organizations or institutions specified in section 45-16”; P.A. 74-164 deleted reference to adoption by blood relative descended from common ancestor not more than three generations removed from the child, deleted provision allowing waiver of requirement that copy of application and adoption agreement be sent to welfare commissioner, deleted reference to licensure of agency under Sec. 17-50 and deleted reference to courts power to enter interlocutory decree; P.A. 75-420 replaced welfare commissioner with social services commissioner; P.A. 77-614 replaced social services commissioner with commissioner of human resources, effective January 1, 1979; P.A. 79-631 replaced human resources commissioner with commissioner of children and youth services; P.A. 80-476 divided section into Subsecs. and reworded provisions; P.A. 86-264 changed age of minor from 14 to 12 years of age; Sec. 45-63a transferred to Sec. 45a-733 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-335 amended Subsec. (a) by requiring waiver of all requirements of investigation and report unless good cause is shown and amended Subsec. (b) by adding “for good cause shown”; P.A. 96-130 made a technical change in Subsec. (b).



Section 45a-734 - (Formerly Sec. 45-67). Adoption of adults. Inheritance.

(a) Any person eighteen years of age or older may, by written agreement with another person at least eighteen years of age but younger than himself or herself, unless the other person is his or her wife, husband, brother, sister, uncle or aunt of the whole or half-blood, adopt the other person as his or her child, provided the written agreement shall be approved by the court of probate for the district in which the adopting parent resides or, if the adopting parent is not an inhabitant of this state, for the district in which the adopted person resides.

(b) The Court of Probate may, upon presentation of the agreement of adoption for approval, cause public notice to be given of the time and place of hearing on the agreement. If at the hearing the court finds that it will be for the welfare of the adopted person and for the public interest that the agreement be approved, it may pass an order of approval of it and cause the agreement and the order to be recorded. Thereupon the adopted person shall become the legal child of the adopting person, and the adopting person shall become the legal parent of the adopted person, and the provisions of section 45a-731 shall apply.

(c) A married person shall not adopt a person under the provisions of this section unless both husband and wife join in the adoption agreement, except that the Court of Probate may approve an adoption agreement by either of them upon finding that there is sufficient reason why the other should not join in the agreement.

(d) When one of the biological parents of an adult has died and the surviving parent remarries, the person with whom the remarriage is celebrated may become an adopting parent without the biological parent’s joining in the adoption except to consent in writing. Upon the approval of the court, the adopted person shall be in law the child of both.

(1949 Rev., S. 6871; 1961, P.A. 77; 1963, P.A. 460; P.A. 73-156, S. 16; P.A. 80-476, S. 154; P.A. 96-130, S. 20.)

History: 1961 act substituted “may” for “shall” in provision re court’s power to cause public notice to be given of hearing time and place; 1963 act rephrased provision requiring adoption by both husband and wife, adding exception; P.A. 73-156 applied provisions to persons “at least eighteen years of age” rather than to persons “of full age”, specified that adopted person has rights detailed in Secs. 45-64a and 45-69b, deleting reference to reciprocal rights and duties of natural parent and child and detailed provisions re inheritance; P.A. 80-476 divided section into Subsecs., rephrased provisions and deleted reference to Sec. 45-69b; Sec. 45-67 transferred to Sec. 45a-734 in 1991; P.A. 96-130 made technical changes, including changing “natural” to “biological” and “solemnized” to “celebrated” in Subsec. (d).

Written agreement may be supplemented by oral agreement as to property settlement. 96 C. 478.



Section 45a-735 - (Formerly Sec. 45-68). Husband or wife of adopted adult to consent.

An agreement of adoption between persons of the age of majority shall not be approved without the written consent of the husband or wife, if any, of the adopted person.

(1949 Rev., S. 6872; P.A. 80-476, S. 155.)

History: P.A. 80-476 rephrased section but made no substantive change; Sec. 45-68 transferred to Sec. 45a-735 in 1991.



Section 45a-736 - (Formerly Sec. 45-66a). Change of name of adopted person.

Any court of probate, as part of its approval of any agreement of adoption or declaration of an intention to adopt, may change the name of the person adopted, as requested by the adopting parent or parents.

(1949 Rev., S. 6873.)

History: Sec. 45-69 transferred to Sec. 45-66a in 1979; Sec. 45-66a transferred to Sec. 45a-736 in 1991.

Cited. 17 CA 627.



Section 45a-737 - (Formerly Sec. 45-66b). Obliteration of original name on institutional records, new name substituted.

Upon the request of an adopting parent of a child adopted under the provisions of section 45a-727, any public or quasi-public institution, including but not limited to schools and hospitals, shall obliterate the original family name of an adopted child and substitute the new name of the child on its records; except that the person in charge of the records may apply to the court of probate having jurisdiction over the adoption and show cause why the name shall not be substituted. The court may grant or deny the order for the substitution of names as it deems to be in the best interests of the child.

(P.A. 75-150; P.A. 80-476, S. 156.)

History: Sec. 45-69a transferred to Sec. 45-66b in 1979; P.A. 80-476 rephrased provisions; Sec. 45-66b transferred to Sec. 45a-737 in 1991.



Section 45a-743 - (Formerly Sec. 45-68c). Definitions.

For the purposes of sections 7-53, 45a-743 to 45a-757, inclusive, and 46b-124, the following terms have the following meanings:

(1) “Adoptable person” means a person who has not been adopted but whose biological parents had their parental rights terminated under the laws of the state of Connecticut.

(2) “Adopted person” means (A) a person who was adopted under the laws of the state of Connecticut or (B) a person who was adopted in another jurisdiction but whose biological parents have had their parental rights terminated in the state of Connecticut.

(3) “Authorized applicant” means (A) an adult adopted or adult adoptable person, (B) any biological parent of an adult adopted or adult adoptable person, including any person claiming to be the father who was not a party to the proceedings for the termination of parental rights, (C) any adult biological sibling of any adult adopted or adult adoptable person, and (D) if the adopted or adult adoptable person is deceased, any adult descendants, including legally adopted descendants.

(4) “Department” means the Department of Children and Families.

(5) “Information” includes information in the records of the courts of probate, Superior Court, the department or child-placing agency or child care facility, the registrars of vital statistics and the Department of Public Health.

(6) “Biological parent” means the biological mother or father of a person.

(7) “Relative” means any person descended from a common ancestor, whether by blood or adoption, not more than three generations removed from the child.

(P.A. 77-246, S. 2; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-476, S. 157; P.A. 87-555, S. 3; P.A 93-91, S. 1, 2; 93-381, S. 9, 39; P.A. 95-179, S. 1; 95-257, S. 12, 21, 58; 95-316, S. 14; P.A. 96-130, S. 21.)

History: P.A. 77-614 and P.A. 78-303 replaced department of health with department of health services in Subdiv. (5), effective January 1, 1979; P.A. 80-476 deleted reference to juvenile court in Subdiv. (5) and made minor wording change in Subdiv. (1); P.A. 87-555 deleted references to Secs. 17-57a and 17-431(c) and added reference to Secs. 45-68o, 45-68p and 46b-124, amended definition of “adopted person”, “adult adopted or adoptable person”, “genetic parent”, and added definition of “registrant”; Sec. 45-68c transferred to Sec. 45a-743 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-179 added Subdiv. (8) defining “applicant”; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 95-316 made technical change in definition of “applicant” in Subdiv. (8); P.A. 96-130 added definitions of “adoptable person”, “authorized applicant” and “relative”, deleted definition of “adult adopted or adopted person”, “agency”, “registrant” and “applicant”, replaced definition of “genetic parent” with “biological parent”, renumbering as necessary, and made technical changes.



Section 45a-744 - (Formerly Sec. 45-68b). Legislative policy.

It is the policy of the state of Connecticut to make available to adopted and adoptable persons who are adults (1) information concerning their background and status; to give the same information to their adoptive parent or parents; and, in any case where such adult persons are deceased, to give the same information to their adult descendants, including adopted descendants except a copy of their original birth certificate as provided by section 7-51; (2) to provide for consensual release of additional information which may identify the biological parents or relatives of such adult adopted or adoptable persons when release of such information is in the best interests of such persons; (3) except as provided in subdivisions (4) and (5), to protect the right to privacy of all parties to termination of parental rights, statutory parent and adoption proceedings; (4) to make available to any biological parent of an adult adopted or adult adoptable person, including a person claiming to be the father who was not a party to the proceedings for termination of parental rights, information which would tend to identify such adult adopted or adult adoptable person; and (5) to make available to any adult biological sibling of an adult adopted or adult adoptable person information which would tend to identify such adult adopted or adult adoptable person.

(P.A. 77-246, S. 1; P.A. 80-476, S. 158; P.A. 87-555, S. 2; P.A. 95-179, S. 2; P.A. 96-130, S. 22.)

History: P.A. 80-476 replaced alphabetic Subdiv. indicators with numeric indicators; P.A. 87-555 deleted references to Secs. 17-57a and 17-431(a) and added reference to Sec. 46b-124, deleted “adult persons whose genetic parents were removed as guardians and adult persons whose genetic parents’ rights to custody were removed” and added “in any case where such adult persons are deceased, to give the same information to their adult descendants, including adopted descendants, except as provided by section 7-51”, added “or relatives” after “genetic parents”, and deleted “removal of custody, removal of guardianship” in Subdiv. (3); Sec. 45-68b transferred to Sec. 45a-744 in 1991; P.A. 95-179 added Subdivs. (4) and (5) re availability of identifying information to genetic parent and adult biological sibling of an adopted or adoptable person and added exception to Subdivs. (4) and (5) in Subdiv. (3); P.A. 96-130 changed “intent” to “policy” and made additional technical changes, including changing “genetic” to “biological” and added specific exemption of a copy of original birth certificate.



Section 45a-745 - (Formerly Sec. 45a-68a). Adoption record.

(a) For each final decree of adoption decreed by a court of probate, the clerk of the court shall prepare a record on a form prescribed by the Department of Public Health. The record shall include all facts necessary to locate and identify the original birth certificate of the adopted person and to establish the new birth certificate of the adopted person, and shall include official notice from the court of the adoption, including identification of the court action and proceedings.

(b) Each petitioner for adoption, the attorney for the petitioner and each social or welfare agency or other person concerned with the adoption shall supply the clerk with information which is necessary to complete the adoption record. The supplying of the information shall be a prerequisite to the issuance of a final adoption decree by the court.

(c) Not later than the fifteenth day of each calendar month, the clerk of the Court of Probate shall forward to the Department of Public Health the record provided for in subsection (a) of this section for all final adoption decrees issued during the preceding month.

(d) When the Department of Public Health receives a record of adoption for a person born outside the state, the record shall be forwarded to the proper registration authority of the place of birth.

(e) The Department of Public Health, upon receipt of a record of adoption for a person born in this state, shall establish a new certificate of birth in the manner prescribed in section 7-53, except that no new certificate of birth shall be established if the court decreeing the adoption, the adoptive parents or the adopted person, if over fourteen years of age, so requests.

(1957, P.A. 298, S. 1; P.A. 76-12; P.A. 77-614, S. 323, 610; P.A. 80-476, S. 159; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-130, S. 23.)

History: Sec. 45-64 transferred to Sec. 45-68a in 1975; P.A. 76-12 deleted former Subsec. (d) requiring adopting parents to pay court of probate $1.00 for each record prepared and forwarded to health department and relettered remaining Subsecs. accordingly; P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-476 rephrased provisions and substituted “birth certificate” for “certificate of birth”; Sec. 45-68a transferred to Sec. 45a-745 in 1991; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-130 made a technical change in Subsec. (a) by deleting “fact of” before “adoption”.



Section 45a-746 - (Formerly Sec. 45-68e). Information available to adoptive parents and adult adopted or adoptable person.

(a) To the extent reasonably available, the following information concerning the biological parents of any adopted or adoptable person shall be recorded by the child-placing agency or department which has access to the information, in writing on a form provided by the department: (1) Age of biological parents in years, not dates of birth, at the birth of the adopted or adoptable person; (2) heritage of the biological parent or parents, which shall include (A) nationality, (B) ethnic background and (C) race; (3) education, which shall be number of years of school completed by the biological parent or parents; (4) general physical appearance of the biological parent or parents at the time of the birth of the adopted or adoptable person in terms of height, weight, color of hair, eyes, skin and other information of a similar nature; (5) talents, hobbies and special interests of the biological parent or parents; (6) existence of any other child or children born to either biological parent of the adopted or adoptable person; (7) reasons for placing the child for adoption or for biological parental rights being terminated; (8) religion of biological parent or parents; (9) field of occupation of biological parent or parents in general terms; (10) health history of biological parent or parents and blood relatives, on a standardized form provided by the department; (11) manner in which plans for the adopted or adoptable person’s future were made by biological parent or parents; (12) relationship between the biological parents; (13) any psychological, psychiatric or social evaluations, including the date of the evaluation, any diagnosis, and a summary of any findings; and (14) any other relevant nonidentifying information. In addition, such information to the extent reasonably available and applicable concerning the biological and adoptive grandparents, adoptive siblings, and siblings of the whole blood and half-blood and such siblings of the biological parents shall be recorded by the child-placing agency or department which has access to the information in writing on a form provided by the department.

(b) The information in subsection (a) of this section, if available, shall be given in writing to the adopting parents not later than the date of finalization of the adoption proceedings.

(c) The information in subsection (a) of this section and any other nonidentifying information furnished to the child-placing agency from time to time shall be made available in writing upon written request to the following persons provided the child-placing agency or department is satisfied as to the identity of such persons: (1) The adopted or adoptable person who is an adult; (2) the adoptive parents of the adopted person, provided if the adopted person is an adult, such adopted person must give notarized permission to the parents; (3) the guardian or legally authorized representative of an adopted or adoptable person; (4) if the adopted or adoptable person is deceased, any adult descendants, including legally adopted descendants, of such person, provided a certificate of death of such person is presented. Any information requested pursuant to this section shall be provided to the applicant within sixty days of receipt of the request. The child-placing agency, department or court shall notify in writing any person making such request if the information cannot be made available within sixty days and shall state the reason for the delay.

(d) At any time, upon written request, any biological parent shall be given in writing, for purposes of verifying, correcting and adding information, any information in subdivisions (1) to (14), inclusive, of subsection (a) of this section, provided the child-placing agency, department or court is satisfied as to the identity of the parent making this request. Such information shall be provided within sixty days of receipt of such request unless the child-placing agency, department or court notifies the person requesting such information that it cannot be made available within sixty days and states the reason for the delay. Any such biological parent who believes such information to be inaccurate or incomplete may add a statement to the record setting forth what he or she believes to be an accurate or complete version of such information or updated information. Such statement shall become a permanent part of the record and shall be included with any information disclosed pursuant to this section.

(e) None of the information provided for in this section shall be made available if it is of such a nature that it would tend to identify a biological parent or parents of the adopted person, except as provided in sections 45a-750, 45a-751, 45a-751a, 45a-751b and 45a-753.

(f) The provisions of chapter 55 shall not apply to the provisions of this section.

(P.A. 77-246, S. 3; P.A. 80-476, S. 161; P.A. 81-40, S. 1; P.A. 87-555, S. 4; May 25 Sp. Sess. P.A. 94-1, S. 40, 130; P.A. 96-130, S. 24; P.A. 99-166, S. 11.)

History: P.A. 80-476 rephrased provisions; P.A. 81-40 permitted genetic parents to inspect and correct adoption information; P.A. 87-555 added “to the extent reasonably available, the”, added “or adoptable”, deleted “at the time of birth of the adopted person” and added Subsec. (m) and provision re additional information which shall be recorded and amended provision re access to information; Sec. 45-68e transferred to Sec. 45a-746 in 1991; May 25 Sp. Sess. P.A. 94-1 made technical changes, effective July 1, 1994; P.A. 96-130 amended Subsecs. (a), (d) and (e) by changing “genetic” to “biological” and amended Subsec. (c) by deleting Subdivs. (1) to (5), inclusive, and inserting new Subdivs. (1) to (4), inclusive; P.A. 99-166 amended Subsec. (a) by to add new Subdiv. (13) re any psychological or social evaluations, including date of evaluation, diagnosis, and summary of findings, renumbering Subdiv. (13) as (14), and amended Subsec. (d) to make a technical change.



Section 45a-747 - (Formerly Sec. 45-68f). Information regarding adoption completed before October 1, 1977.

For any adoption completed before October 1, 1977, information in section 45a-746, if available, shall be given in writing to the adoptive parent or parents of an adopted person upon their written request to the child-placing agency, department, court of probate or superior court which has the information. Any such request shall be accompanied by a statement made by such adopted person under oath authorizing such disclosure.

(P.A. 77-246, S. 4; 77-604, S. 78, 84; P.A. 80-476, S. 162; P.A. 87-555, S. 5; P.A. 96-130, S. 25.)

History: P.A. 77-604 made technical correction; P.A. 80-476 substituted superior court for juvenile court and changed wording slightly; P.A. 87-555 added “of a minor adopted person or the adoptive parent or parents of an adult adopted person” and added proviso that request be accompanied by statement of adopted person under oath authorizing disclosure; Sec. 45-68f transferred to Sec. 45a-747 in 1991; P.A. 96-130 made technical changes.



Section 45a-748 - (Formerly Sec. 45-68g). Agency or department to make effort to obtain information.

Each child-placing agency or the department shall be required to make a reasonable effort to obtain the information provided for in section 45a-746 for each child being placed for adoption or for whom there is a probability of adoption, but the lack of such information shall not be a bar to the granting of a decree of adoption, provided the child-placing agency or department has made a reasonable effort to obtain the information. If the judge of probate decides that a reasonable effort has not been made to obtain the information or that the information is being unreasonably withheld, the judge may order the child-placing agency or department to make a reasonable effort to obtain the information or to release the information. Any child-placing agency or department aggrieved by the order may appeal to the Superior Court.

(P.A. 77-246, S. 5; P.A. 80-476, S. 163; P.A. 87-555, S. 6; P.A. 96-130, S. 26.)

History: P.A. 80-476 rephrased provisions; P.A. 87-555 deleted provision re appeal to adoption records review board and substituted provision re appeal to superior court; Sec. 45-68g transferred to Sec. 45a-748 in 1991; P.A. 96-130 inserted “child-placing” before “agency”.



Section 45a-749 - (Formerly Sec. 45-68h). Request for information.

A person entitled to nonidentifying information under subsection (c) of section 45a-746 may request the information provided in said section by applying in person or in writing to the child-placing agency in this state or the department which has the information. Such information shall not be released unless the child-placing agency or department is satisfied as to the identity of the person requesting information under the provisions of this section. For the purposes of this section, any records at the Court of Probate or the Superior Court or the Department of Public Health shall be available to an authorized representative of the child-placing agency or department to which the request has been made. Such information may be released in writing or in person.

(P.A. 77-246, S. 6; 77-604, S. 58, 79, 84; P.A. 78-151; P.A. 80-476, S. 164; P.A. 87-555, S. 7; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-130, S. 27.)

History: P.A. 77-604 substituted Sec. 17-70 for Sec. 17-170 and made other technical changes in Subsec. (d); P.A. 78-151 added reference to approval of agencies by National Conference of Catholic Charities in Subsec. (b); P.A. 80-476 rephrased provisions and substituted superior court for juvenile court where appearing; P.A. 87-555 deleted former provisions of section and added new provision re request for and access to information; Sec. 45-68h transferred to Sec. 45a-749 in 1991; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-130 substituted “a person entitled to nonidentifying information under subsection (c) of section 45a-746” for former introductory phrase and inserted “child-placing” before “agency”.



Section 45a-750 - (Formerly Sec. 45-68i). Identifying information.

(a) A certificate of birth registration or a certified copy of the certificate of birth shall be issued in accordance with subsection (c) of section 7-51 or section 7-52 to any adoptable person by the Department of Public Health whether or not such person knows the names of his or her birth parents, provided such department is satisfied as to the identity of the person for whom the certificate is being requested. Any child-placing agency, the department or any court having information which is needed to locate such certificate shall furnish it to the Department of Public Health.

(b) Any person for whom there is only a removal of custody or removal of guardianship, and such removal took place in this state shall be given information which may identify the biological parent or parents or any relative of such person, upon request, in person or in writing, in accordance with subsection (f) of section 45a-751b, provided such information with respect to any relative shall not be released unless the consents required in subsection (e) of section 45a-751b are obtained.

(c) The provisions of chapter 55 shall not apply to the provisions of this section or section 45a-751. Any information provided in this section shall not be released unless the child-placing agency, department or court is satisfied as to the identity of the person requesting the information.

(P.A. 77-246, S. 14; P.A. 80-476, S. 165; P.A. 87-555, S. 8; P.A. 93-381, S. 9, 39; P.A. 95-179, S. 3; 95-257, S. 12, 21, 58; P.A. 96-130, S. 28; P.A. 01-163, S. 35.)

History: P.A. 80-476 rephrased provisions and substituted superior court for juvenile court where appearing; P.A. 87-555 deleted former provisions and substituted new provisions re request for identifying information, issuance of certificate of birth registration or certified copy of certificate of birth to adoptable person; Sec. 45-68i transferred to Sec. 45a-750 in 1991; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-179 inserted new Subsecs. (c) and (d) authorizing genetic parent and adult biological sibling of adult adopted or adoptable person to request release of identifying information, relettering former Subsec. (c) as (e); P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-130 deleted first sentence in Subsec. (a) and Subsecs. (c) and (d) re release of information to adopted persons, genetic parents of adopted persons and siblings of adopted persons which would enable them to identify each other and made technical changes in remaining provisions; P.A. 01-163 amended Subsec. (a) by replacing reference to Sec. 7-56 with reference to Sec. 7-51(c).



Section 45a-751 - (Formerly Sec. 45-68j). Release of identifying information by child-placing agency or department.

(a) Any authorized applicant may, by applying in person or in writing to the child-placing agency or department, request the release of information that identifies or would tend to identify biological relatives who are unknown as the result of an adoption or termination of parental rights. The child-placing agency or department shall attempt to locate the person or persons sought in the request.

(b) Following such attempt, the child-placing agency or department shall furnish the information requested unless: (1) The consents required by section 45a-751b are not given; or (2) the child-placing agency or department determines at any time that the release of the requested information would be seriously disruptive to or endanger the physical or emotional health of the applicant; or (3) the child-placing agency or department determines at any time that the release of the requested information would be seriously disruptive to or endanger the physical or emotional health of the person whose identity is being requested.

(c) If the child-placing agency or department within sixty days of receipt of the request denies the request pursuant to subsection (b) of this section, the child-placing agency or department shall inform the applicant in writing of its determination. If a determination to grant or to deny the request is not reached within sixty days, the child-placing agency or department shall state the reason for the delay.

(P.A. 77-246, S. 15; P.A. 80-476, S. 166; P.A. 87-555, S. 9; P.A. 90-230, S. 57, 101; P.A. 92-118, S. 7; P.A. 93-208, S. 2; P.A. 95-179, S. 4; 95-316, S. 15; P.A. 96-130, S. 29.)

History: P.A. 80-476 reworded provisions and substituted superior court for juvenile court where appearing; P.A. 87-555 deleted former provisions and substituted new provisions re request of information and disclosure of information by agency or department, petition to court of probate or superior court, determination by court, disclosure of identifying information and consent of genetic parents; P.A. 90-230 corrected internal references in Subsec. (c); Sec. 45-68j transferred to Sec. 45a-751 in 1991; P.A. 92-118 amended Subsec. (b) by changing reference to “45-68i” to “45a-750”; P.A. 93-208 amended Subsec. (c) by adding phrase “including a person claiming to be the father who was not a party to the proceedings for the termination of parental rights”; P.A. 95-179 changed “adult adopted or adoptable person” and “petitioner” to “applicant” and “genetic parent” to “person whose identity is being requested” and amended Subsec. (c) by adding provisions re availability of identifying information if parental rights terminated on or after October 1, 1995, and availability of such information if parental rights terminated before September 30, 1995; P.A. 95-316 amended Subsec. (c)(1) to require consent of genetic parent who was party to proceedings rather than that of parent not party to proceedings for disclosure of information; P.A. 96-130 revised section by rewriting Subsec. (a) and designating provisions as Subsecs. (a) to (c) and deleting former Subsecs. (b), (c) and (d) re disclosure of identifying information.

Subsec. (c):

Cited. 216 C. 563.



Section 45a-751a - Conditions re release of information. Counseling.

(a) If the authorized applicant is a resident of this state and it appears that counseling is advisable with release of the information, the child-placing agency or department may request that such person appear for an interview.

(b) If the authorized applicant is not a resident of Connecticut and it appears that counseling is advisable with release of the information, the child-placing agency or department may refer the person to an out-of-state child-placing agency or appropriate governmental agency or department, approved by the department or accredited by the Child Welfare League of America, the National Conference of Catholic Charities, the Family Services Association of America or the Council on Accreditation of Services of Families and Children.

(c) If an out-of-state referral is made, the information shall be released to the out-of-state child-placing agency or department for release to the authorized applicant, provided such information shall not be released if such child-placing agency or department determines that release of the requested information would be seriously disruptive to or endanger the physical or emotional health of the adult adopted or adoptable person or the person whose identity is being requested and provided such information shall not be released unless the consents required by subsection (b) of section 45a-751b are given and the out-of-state child-placing agency or department is satisfied as to the identity of the person.

(P.A. 96-130, S. 30.)



Section 45a-751b - Disclosure of identifying information. Consent required.

(a) If parental rights were terminated on or after October 1, 1995, any information tending to identify the adult adopted or adoptable person, a biological parent, including a person claiming to be the father who was not a party to the proceedings for the termination of parental rights, or adult biological sibling shall not be disclosed unless written consent is obtained from the person whose identity is being requested.

(b) (1) If parental rights were terminated on or before September 30, 1995, (A) any information tending to identify the biological parents, including a person claiming to be the father who was not a party to the proceedings for the termination of parental rights, shall not be disclosed unless written consent is obtained from each biological parent who was party to such proceedings, except as provided in subdivision (2) of this subsection, and (B) identifying information shall not be disclosed to a biological parent, including a person claiming to be the father who was not a party to the proceedings for the termination of parental rights, without the written consent of each biological parent who was a party to such proceedings and the consent of the adult adopted or adoptable person whose identity is being requested.

(2) On and after October 1, 2009, information tending to identify a biological parent who is subject to this subsection may be disclosed to an authorized applicant if the biological parent whose information is to be disclosed provides written consent, provided the child-placing agency or department attempts to determine the whereabouts of the other biological parent and obtain written consent from such other biological parent to permit disclosure of such information in the manner permitted under subdivision (1) of this subsection. If such other biological parent cannot be located or does not provide such written consent, information tending to identify the biological parent who has provided written consent may be disclosed to an authorized applicant, provided: (A) Information tending to identify the other biological parent shall not be disclosed without the written consent of the other biological parent, and (B) the biological parent whose information is to be disclosed signs an affidavit that such parent shall not disclose any information tending to identify the other biological parent without the written consent of the other biological parent.

(c) If the whereabouts of any person whose identity is being sought are unknown, the court shall appoint a guardian ad litem pursuant to subsection (c) of section 45a-753.

(d) When the authorized applicant requesting identifying information has contact with a biological sibling who is a minor, identifying information shall not be disclosed unless consent is obtained from the adoptive parents or guardian or guardian ad litem of the sibling.

(e) Any information tending to identify any adult relative other than a biological parent shall not be disclosed unless written consent is obtained from such adult relative. The consent of any biological parents common to the person making the request and the person to be identified shall be required unless (1) the parental rights of such parents have been terminated and not reinstated, guardianship has been removed and not reinstated or custody has been removed and not reinstated with respect to such adult relative or (2) the adoption was finalized on or after June 12, 1984. No consent shall be required if the person to be identified is deceased. If the person to be identified is deceased, the information that may be released shall be limited as provided in subsection (e) of section 45a-753.

(f) Any adult person for whom there is only removal of custody or removal of guardianship as specified in subsection (b) of section 45a-750 may apply in person or in writing to the child-placing agency, the department, the court of probate or the superior court which has the information. Such information shall be made available within sixty days of receipt of such request unless the child-placing agency, department or court notifies the person requesting the information that it cannot be made available within sixty days and states the reason for the delay. If the person making such request is a resident of this state and it appears that counseling is advisable with release of the information, the child-placing agency or department may request that the person appear for an interview. If the person making such request is not a resident of this state, and if it appears that counseling is advisable with release of the information, the child-placing agency, department or court may refer the person to an out-of-state agency or appropriate governmental agency or department, approved by the department or accredited by the Child Welfare League of America, the National Conference of Catholic Charities, the Family Services Association of America or the Council on Accreditation of Services of Families and Children. If an out-of-state referral is made, the information shall be released to the out-of-state child-placing agency or department for release to the applicant, provided such information shall not be released unless the out-of-state child-placing agency or department is satisfied as to the identity of the person.

(P.A. 96-130, S. 31; P.A. 09-185, S. 10.)

History: P.A. 09-185 amended Subsec. (a) by making a technical change and amended Subsec. (b) by designating existing provisions as Subdiv. (1), making conforming changes therein and adding Subdiv. (2) re disclosure of information identifying a biological parent with parent’s written consent.



Section 45a-752 - (Formerly Sec. 45-68k). Appeal to Probate Court. Advisory panel. Report. Hearing. Decision.

(a) Any person requesting information under section 45a-746 who is of the opinion that any item of information is being withheld by the child-placing agency or department, or any person requesting information under section 45a-751 who has been refused release of the information, may petition the Court of Probate for a hearing on the matter. No petition shall be filed if the consents required by section 45a-751b have been denied. Such petition may be filed in the court of probate in the probate district where the adoption was finalized or where the child-placing agency or department has an office or, in the case of a petition by a person who resides in this state, may be filed in the court of probate for the district in which such person resides.

(b) When a petition, filed under the provisions of subsection (a) of this section, is received by the court and if such court is satisfied as to the identity of the petitioner, the court shall first refer the matter within thirty days of receipt of the petition to an advisory panel consisting of four members appointed from a list of panel members provided by the Probate Court Administrator. This list shall include adult adopted persons, biological parents, adoptive parents and social workers experienced in adoption matters. In convening this panel, the court shall make a reasonable effort to include one member from each category of qualified persons. Such panel members shall serve without compensation. Within thirty days of referral of the matter the panel shall begin interviewing witnesses, including the petitioner if the petitioner wants to be heard, and reviewing such other evidence it may deem relevant, and within forty-five days following its initial meeting, shall render a report including recommendations to the judge of probate having jurisdiction. The court shall set a day for a hearing on the petition which hearing shall be held not more than thirty days after receiving the panel’s report and shall give notice of the hearing to the petitioner and the child-placing agency. The court shall render a decision within forty-five days after the last hearing on the merits as to whether the requested information should be released under the relevant statutes. If the applicant requests the assistance of the child-placing agency or department in locating a person to be identified, the provisions of section 45a-753 shall apply.

(P.A. 77-246, S. 8; P.A. 80-476, S. 167; P.A. 87-555, S. 10; P.A. 96-130, S. 32.)

History: P.A. 80-476 rephrased provisions but made no substantive change; P.A. 87-555 deleted former provisions and substituted new provisions re petition to probate court by person requesting information under Sec. 45-68e who believes information is being withheld or has been refused information, panel of court, report of panel, hearing on petition and decision of the court; Sec. 45-68k transferred to Sec. 45a-752 in 1991; P.A. 96-130 made technical changes.



Section 45a-753 - (Formerly Sec. 45-68l). Obtaining consent of person whose identity is requested. Petition to court. Report. Hearing.

(a) If a request is received pursuant to section 45a-751, the child-placing agency or department which has agreed to attempt to locate the person or persons whose identity is being requested or the child-placing agency or department which furnished a report ordered by the court following a petition made under subsection (f) of this section shall not be required to expend more than ten hours time within sixty days of receipt of the request unless the child-placing agency or department notifies the authorized applicant of a delay and states the reason for the delay. The child-placing agency or department may charge the applicant reasonable compensation and be reimbursed for expenses in locating any person whose identity is being requested. The obtaining of such consent shall be accomplished in a manner which will protect the confidentiality of the communication and shall be done without disclosing the identity of the applicant. For the purposes of this section any records at the Court of Probate or the Superior Court shall be available to an authorized representative of the child-placing agency or department to which the request has been made.

(b) If the child-placing agency or department is out-of-state and unwilling to expend time for such purpose, the court of probate which finalized the adoption or terminated parental rights or the superior court which terminated parental rights shall upon petition appoint a licensed or approved child-placing agency or the department to complete the requirements of this section.

(c) If the relative whose identity is requested cannot be located or appears to be incompetent but has not been legally so declared, the Court of Probate or the Superior Court shall appoint a guardian ad litem under the provisions of section 45a-132, at the expense of the person making the request. The guardian ad litem shall decide whether to give consent on behalf of the relative whose identity is being requested.

(d) If the relative whose identity has been requested has been declared legally incapable or incompetent by a court of competent jurisdiction, then the legal representative of such person may consent to the release of such information.

(e) Such guardian ad litem or legal representative shall give such consent unless after investigation he concludes that it would not be in the best interest of the adult person to be identified for such consent to be given. If release of the information requires the consent of such guardian ad litem or legal representative, or if the person whose identity is sought is deceased, only the following information may be released: (1) All names by which the person whose identity is being sought has been known, and all known addresses; (2) the date and place of such person’s birth; (3) all places where such person was employed; (4) such person’s Social Security number; (5) the names of educational institutions such person attended; and (6) any other information that may assist in the search of a person who cannot be located.

(f) (1) If (A) the person whose identity is being sought cannot be located or is incompetent or (B) the child-placing agency or department has not located the person within sixty days, the authorized applicant may petition for access to the information to the court of probate or the superior court which terminated the parental rights or to the court of probate which approved the adoption.

(2) Within fifteen days of receipt of the petition, the court shall order the child-placing agency or department which has access to such information to present a report. The report by the child-placing agency or department shall be completed within sixty days after receipt of the order from the court.

(3) If the child-placing agency or department is out-of-state and unwilling to provide the report, the court shall refer the matter to a child-placing agency in this state or to the department for a report.

(4) The report shall determine through an interview with the adult adopted or adult adoptable person and through such other means as may be necessary whether (A) release of the information would be seriously disruptive to or endanger the physical or emotional health of the authorized applicant, and (B) release of the information would be seriously disruptive to or endanger the physical or emotional health of the person whose identity is being requested.

(5) Upon receipt of the report, or upon expiration of sixty days, whichever is sooner, the court shall set a time and place for hearing not later than fifteen days after receipt of the report or expiration of such sixty days, whichever is sooner. The court shall immediately give notice of the hearing to the authorized applicant and to the child-placing agency or the department.

(6) At the hearing, the authorized applicant may give such evidence to support the petition as the authorized applicant deems appropriate.

(7) Within fifteen days after the conclusion of the hearing, the court shall issue a decree as to whether the information requested shall be given to the authorized applicant.

(8) The requested information shall be provided to the authorized applicant unless the court determines that: (A) Consent has not been granted by a guardian ad litem appointed by the court to represent the person whose identity has been requested; (B) release of the information would be seriously disruptive to or endanger the physical or emotional health of the authorized applicant; or (C) release of the information would be seriously disruptive to or endanger the physical or emotional health of the person whose identity is being requested.

(9) If the court denies the petition and determines that it would be in the best interests of the person whose identity is being requested to be notified that the authorized applicant has petitioned the court for identifying information, the court shall request the child-placing agency or department to so notify the person whose identity is being requested. The notification shall be accomplished in a manner which will protect the confidentiality of the communication and shall be done without disclosing the identity of the authorized applicant. If the person whose identity is being requested is so notified, the authorized applicant who petitioned the court shall be informed that this notification was given.

(P.A. 77-246, S. 16; P.A. 80-476, S. 168; P.A. 81-472, S. 148, 159; P.A. 87-555, S. 11; P.A. 95-179, S. 5; P.A. 96-130, S. 33.)

History: P.A. 80-476 divided section into Subsecs., rephrased provisions and substituted superior court for juvenile court where appearing; P.A. 81-472 made technical changes; P.A. 87-555 deleted former provisions and inserted new provisions re duties of agency or department re location of any parent, guardian or blood or adoptive relative whose consent is required by Sec. 45-68j and consent by incompetent or incapable person; Sec. 45-68l transferred to Sec. 45a-753 in 1991; P.A. 95-179 changed “person making the request” to “applicant” and “parent, guardian or blood or adoptive relative” to “person whose identity is being requested”; P.A. 96-130 added Subsec. (f) re petition to court, report and hearing and made technical changes to Subsecs. (a) to (e), inclusive.



Section 45a-754 - (Formerly Sec. 45-68m). Records related to termination of parental rights, removal of parent as guardian, appointment of statutory parent, adoption matters, temporary guardianship and emancipation of minors. Confidentiality. Exceptions.

(a) All records of cases related to termination of parental rights, removal of a parent as guardian, appointment of a statutory parent, adoption matters, temporary guardianship and emancipation of a minor shall be confidential and shall not be open to inspection by or disclosed to any third party, except that (1) such records shall be available to (A) the parties in any such case and their counsel; (B) the Department of Children and Families; (C) any licensed child-placing agency involved in any such case; (D) any judge or employee of a court of this state who, in the performance of his or her duties, requires access to such records; (E) the office of the Probate Court Administrator; and (F) courts of other states under the provisions of sections 46b-115a to 46b-115gg, inclusive; and (2) access to and disclosure of adoption records shall be in accordance with subsection (b) of this section.

(b) Access to adoption records shall be in accordance with sections 45a-743 to 45a-753, inclusive. The records may also be disclosed upon order of the judge of probate to a petitioner who requires such information for the health or medical treatment of any adopted person. If such information is so required and is not within the records, the biological parent or parents or blood relatives may be contacted in accordance with the procedures in section 45a-753.

(1949 Rev., S. 6870; 1953, S. 2906d; 1972, P.A. 127, S. 67; P.A. 74-164, S. 19, 20; P.A. 75-201; P.A. 77-246, S. 9; 77-604, S. 80, 84; P.A. 80-476, S. 169; P.A. 87-555, S. 12; P.A. 96-130, S. 34; P.A. 11-128, S. 8.)

History: 1972 act changed age of majority from 21 to 18, amending section accordingly; P.A. 74-164 rephrased provision re access to envelopes containing adoption material, specifying that parent or child over eighteen “may for cause shown, either ex parte or with such notice the court deems advisable” have access; P.A. 75-201 specified applicability of provisions to decrees for termination of parental rights, removal of parent as guardian or appointment of statutory guardian, adding provisions necessary to reflect broadened applicability; P.A. 77-246 added reference to affidavits, rephrased provision re parents’ or child’s access to records, requiring access to information under Sec. 45-68e be granted and authorizing petition of court for information under Sec. 45-68i, added provisions authorizing disclosure of information necessary for health care or medical treatment and contact of natural parents or blood relatives to learn medical information if necessary; P.A. 77-604 made technical grammatical correction; Sec. 45-66 transferred to Sec. 45-68m in 1979; P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 87-555 deleted provisions in Subsec. (d) re access to information under Sec. 45-68e and petition to court and inserted “access to such records shall be in accordance with sections 45-68a to 45-68l, inclusive”, and changed “section” to “chapter” in Subsec. (e); Sec. 45-68m transferred to Sec. 45a-754 in 1991; P.A. 96-130 amended Subsec. (d) by changing “genetic” to “biological”; P.A. 11-128 substantially revised Subsec. (a) to replace provisions re furnishing each court with index and book for recording enumerated matters with requirement that all records of enumerated cases be confidential, except as provided in Subdivs. (1) and (2), and to make Subsec. applicable to records in cases related to temporary guardianship and emancipation of minor, deleted former Subsecs. (b) and (c) re locked files, sealed envelopes and marking of envelopes, redesignated existing Subsec. (d) as Subsec. (b) and amended same to substitute “adoption records” for “such records” and make a technical change, and deleted former Subsec. (e) re penalty for unauthorized disclosure.

Cited. 138 C. 599.

Annotation to present section:

Cited. 45 CS 33.



Section 45a-755 - (Formerly Sec. 45-68o). Registries. Filing of registration.

(a) Notwithstanding the provisions of sections 45a-746 to 45a-754, inclusive, the department and each child-placing agency which was party to, or participated in, either applications for approval of adoption agreements or termination of parental rights shall maintain registries. Such registries shall contain registrations of voluntary consents, refusals of consent and revocations of consent to the release of information which would identify the registrant. In the case where no child-placing agency was party to or involved in either proceeding, the Department of Children and Families shall establish and maintain such registry. At any time following the termination of parental rights, the registration may be filed by: (1) A biological parent who was a party to the proceeding for the termination of parental rights; (2) an adult adopted person, an adult adoptable person, an adult adopted biological sibling of an adoptable or adopted person, or an adult nonadopted biological sibling of an adoptable or adopted person; (3) lineal ascendants and descendants of a deceased biological parent; (4) an adoptive parent for the purpose of obtaining medical information which affects an adopted person; or (5) a person claiming to be the father who was not a party to the proceeding for the termination of parental rights. No registrations shall be accepted unless the child-placing agency or department is satisfied as to the identity of the registrants.

(b) Notwithstanding the provisions of sections 45a-746 to 45a-754, inclusive, the department and each child-placing agency which was a party to, or participated in, either applications for approval of adoption agreements or termination of parental rights shall maintain registries for medical information. The department and each such child-placing agency shall receive medical information concerning an adopted person provided by a biological parent or blood relative of such adopted person. Upon receipt of such information, the department or child-placing agency shall notify such adopted person or, if such person is a minor, the adoptive parent of such adopted person of the availability of such information, provided the department or child-placing agency has the address or telephone number of such adopted person or adoptive parent. No information that would tend to identify the biological parent or blood relative providing the medical information shall be disclosed without the consents required by subsection (a) of this section.

(P.A. 87-555, S. 13; P.A. 93-91, S. 1, 2; 93-208, S. 1; 93-346; P.A. 96-130, S. 35.)

History: Sec. 45-68o transferred to Sec. 45a-755 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-208 permitted person claiming to be father who was not a party to proceeding for the termination of parental rights to file registration, deleting prior provision which had allowed putative father’s registration only if mother consents or has died; P.A. 93-346 added Subsec. (b) re maintenance of registries for medical information by the department and each agency participating in adoption, requiring receipt of any medical information provided by genetic parent or blood relative concerning adopted person and notification of adopted person or adoptive parent of availability of such information; P.A. 96-130 added “child-placing” before “agency” and changed “genetic” to “biological”.



Section 45a-756 - (Formerly Sec. 45-68p). Agreement to release identifying information. Notification. Fee.

If there is a match of consents whereby the registrants agree to the releasing of identifying information to each other, in accordance with section 45a-755, the child-placing agency or department shall notify each registrant of the name, address and other identifying information as provided by the other registrant. The child-placing agency or department may charge a fee to cover the cost of maintaining the registry and the release of any identifying information.

(P.A. 87-555, S. 14; P.A. 96-130, S. 36.)

History: Sec. 45-68p transferred to Sec. 45a-756 in 1991; P.A. 96-130 added “child-placing” before “agency” and after “agency” added “or department”.



Section 45a-757 - (Formerly Sec. 45-68n). Records maintained on a permanent basis.

Records kept or information received by courts of probate, Superior Court, the department, the Department of Public Health, agencies and the registrars of vital statistics, which contain or may contain information necessary to comply with the provisions of sections 45a-743 to 45a-757, inclusive, shall be maintained on a permanent basis.

(P.A. 77-246, S. 13; 77-614, S. 323, 587, 610; P.A. 78-303, S. 85, 136; P.A. 80-476, S. 170; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58.)

History: P.A. 77-614 and P.A. 78-303 replaced department of health with department of health services, effective January 1, 1979; P.A. 80-476 deleted reference to records of juvenile court; Sec. 45-68n transferred to Sec. 45a-757 in 1991; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995.



Section 45a-763 - (Formerly Sec. 45-69c). Adoption Review Board established.

(a) An Adoption Review Board is established, to consist of the Commissioner of Children and Families or his designee, the Probate Court Administrator or his designee, and an officer of a child-placing agency which is located in the state and licensed by the Commissioner of Children and Families, who shall be appointed by the Governor to serve for a term of four years from the date of his appointment.

(b) Each designee or officer shall be a person who is familiar with and experienced in adoption procedures, policies and practices.

(c) The members of the board shall select a chairman from among their membership who shall serve for a term of two years from his election or until his successor is elected.

(d) The members of the board shall receive no compensation for their services as such.

(P.A. 75-163, S. 1; P.A. 80-476, S. 171; P.A. 81-472, S. 80, 159; P.A. 93-91, S. 1, 2.)

History: P.A. 80-476 divided section into Subsecs. and rephrased provisions; P.A. 81-472 made technical changes; Sec. 45-69c transferred to Sec. 45a-763 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.



Section 45a-764 - (Formerly Sec. 45-69d). Powers of Adoption Review Board. Notice and hearing.

(a) Notwithstanding the provisions of section 45a-727, the Adoption Review Board may, upon application, notice and hearing as hereinafter provided, for cause shown that it is in the best interests of the minor child, waive the requirement that the minor child be placed by the Commissioner of Children and Families or a child-placing agency.

(b) Any judge of probate who has had presented to him an application for adoption which may not proceed because the child has not been so placed may apply in writing to the Adoption Review Board for a waiver of such requirement.

(c) Upon receipt of the application, the chairman of the board shall set a time and place for a hearing and cause notice to be sent by registered or certified mail to the judge of probate and to all parties entitled to notice in the adoption proceeding.

(d) The hearing shall be held not less than ten days nor more than thirty days after the receipt of the application. The parties entitled to notice shall be given notice at least ten days prior to the hearing.

(e) Any party to the adoption proceedings shall have the right to present such evidence as is deemed necessary and relevant to the board. After hearing the evidence the board may deny the application or approve the application in which case the chairman shall notify the court of probate that the adoption may proceed and that the requirement of placement by the Commissioner of Children and Families or a child-placing agency is waived.

(f) If the court of probate thereafter grants the adoption application, there shall be included in the decree a finding that the placement requirements of section 45a-727 have been waived by the Adoption Review Board.

(g) No such waiver may be granted if the board determines that the adoption proceeding would violate the public policy of the state against the obtaining of children by illegal means for adoption purposes.

(P.A. 75-163, S. 2; P.A. 80-476, S. 172; P.A. 93-91, S. 1, 2.)

History: P.A. 80-476 divided section into Subsecs. and made minor changes in wording; Sec. 45-69d transferred to Sec. 45a-764 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993.

Cited. 45 CS 33.



Section 45a-765 - (Formerly Sec. 45-69e). Records to be confidential.

All proceedings, documents, correspondence and findings by the board shall be returned to the probate court initiating the application and shall be confidential as required by section 45a-754.

(P.A. 75-163, S. 3; P.A. 80-476, S. 173; P.A. 11-128, S. 9.)

History: P.A. 80-476 replaced reference to Sec. 45-66 with reference to Sec. 45-68m, reflecting transfer of section; Sec. 45a-69e transferred to Sec. 45a-765 in 1991; P.A. 11-128 deleted “and placed in sealed envelopes” re proceedings, documents, correspondence and findings.






Chapter 803a - Children Conceived Through Artificial Insemination. Children of Decedent Conceived and Born After Death of Decedent

Section 45a-771 - (Formerly Sec. 45-69f). Child born as a result of artificial insemination legitimate.

(a) It is declared that the public policy of this state has been an adherence to the doctrine that every child born to a married woman during wedlock is legitimate.

(b) Sections 45a-771 to 45a-779, inclusive, shall be construed as a codification and clarification of such doctrine with respect to any child conceived as a result of heterologous artificial insemination.

(P.A. 75-233, S. 1; P.A. 76-279, S. 1; P.A. 80-476, S. 174.)

History: P.A. 76-279 substituted “clarification” for “extension”; P.A. 80-476 divided section into Subsecs.; Sec. 45-69f transferred to Sec. 45a-771 in 1991.

Cited. 34 CS 187.



Section 45a-771a - Definitions.

For the purposes of sections 45a-771 to 45a-779, inclusive:

(1) “Artificial insemination” means a medical procedure in which the fertilization of a human egg is assisted through artificial means and includes, but is not limited to, intrauterine insemination and in vitro fertilization; and

(2) “Artificial insemination with donor sperm or eggs” or “A.I.D.” means artificial insemination with the use of donated sperm or eggs from an identified or anonymous donor.

(P.A. 07-93, S. 1.)



Section 45a-772 - (Formerly Sec. 45-69g). A.I.D. Who may perform. Consent required.

(a) A.I.D. may be performed in this state only by persons certified to practice medicine in this state pursuant to chapter 370.

(b) A.I.D. shall not be performed unless the physician receives in writing the request and consent of the husband and wife desiring the utilization of A.I.D. for the purpose of conceiving a child or children.

(P.A. 75-233, S. 2, 3; P.A. 80-476, S. 175; P.A. 07-93, S. 2.)

History: P.A. 80-476 made minor changes in wording but no substantive change; Sec. 45-69g transferred to Sec. 45a-772 in 1991; P.A. 07-93 amended Subsec. (a) to substitute “A.I.D.” for “The technique known as heterologous artificial insemination, or artificial insemination with the semen of a donor, referred to in sections 45a-771 to 45a-779, inclusive, as A.I.D.”.



Section 45a-773 - (Formerly Sec. 45-69h). Request and consent to be filed in Probate Court. Confidentiality.

(a) Whenever a child is born who was conceived by the use of A.I.D., a copy of the request and consent required under subsection (b) of section 45a-772, together with a statement of the physician who performed the A.I.D., that to the best of his knowledge the child was conceived by the use of A.I.D., shall be filed with the judge of probate in the district in which the child was born or in which the child resides.

(b) The information contained in such statement may be disclosed only to the persons executing the consent. No other person shall have access to the information except upon order of the Probate Court for cause shown.

(P.A. 75-233, S. 4; P.A. 76-435, S. 8, 82; P.A. 80-476, S. 176.)

History: P.A. 76-435 made technical change; P.A. 80-476 divided section into Subsecs. and made minor changes in wording; Sec. 45-69h transferred to Sec. 45a-773 in 1991.



Section 45a-774 - (Formerly Sec. 45-69i). Status of child born as result of A.I.D.

Any child or children born as a result of A.I.D. shall be deemed to acquire, in all respects, the status of a naturally conceived legitimate child of the husband and wife who consented to and requested the use of A.I.D.

(P.A. 75-233, S. 5; P.A. 80-476, S. 177.)

History: P.A. 80-476 added the word “to” following “consented”; Sec. 45-69i transferred to Sec. 45a-774 in 1991.



Section 45a-775 - (Formerly Sec. 45-69j). No rights in donor of sperm or eggs.

An identified or anonymous donor of sperm or eggs used in A.I.D., or any person claiming by or through such donor, shall not have any right or interest in any child born as a result of A.I.D.

(P.A. 75-233, S. 6; P.A. 80-476, S. 178; P.A. 07-93, S. 3.)

History: P.A. 80-476 rephrased section; Sec. 45-69j transferred to Sec. 45a-775 in 1991; P.A. 07-93 replaced “A donor of sperm” with “An identified or anonymous donor of sperm or eggs” and replaced “him” with “such donor”.



Section 45a-776 - (Formerly Sec. 45-69k). Status of child determined by jurisdiction of birth.

(a) Any child conceived as a result of A.I.D. performed in Connecticut and born in another jurisdiction shall have his status determined by the law of the other jurisdiction unless the mother of the child is domiciled in Connecticut at the time of the birth of the child.

(b) If a child is conceived by A.I.D. in another jurisdiction but is born in Connecticut to a husband and wife who, at the time of conception, were not domiciliaries of Connecticut, but are domiciliaries at the time of the birth of the child, the child shall have the same status as is provided in section 45a-774, even if the provisions of subsection (b) of section 45a-772 and section 45a-773 may not have been complied with.

(P.A. 75-233, S. 7, 8; P.A. 76-279, S. 3, 4; P.A. 80-476, S. 179.)

History: P.A. 76-279 clarified provisions re domicile of mother in state in Subsec. (a) and of both parents in state in Subsec. (b) at time of child’s birth; P.A. 80-476 rephrased provisions and made technical corrections; Sec. 45-69k transferred to Sec. 45a-776 in 1991.



Section 45a-777 - (Formerly Sec. 45-69l). Inheritance by child conceived as a result of A.I.D.

(a) A child born as a result of A.I.D. may inherit the estate of his mother and her consenting spouse or their relatives as though he were the natural child of the mother and consenting spouse and he shall not inherit the estate from his natural father or his relatives.

(b) The mother and her consenting husband or their relatives may inherit the estate of a child born as a result of A.I.D., if the child dies intestate, and the natural father or his relatives shall not inherit from him.

(P.A. 75-233, S. 9; P.A. 80-476, S. 180.)

History: P.A. 80-476 divided section into Subsecs. and made minor wording changes; Sec. 45-69l transferred to Sec. 45a-777 in 1991.



Section 45a-778 - (Formerly Sec. 45-69m). Words of inheritance to apply to child conceived through A.I.D.

(a) The words “child”, “children”, “issue”, “descendant”, “descendants”, “heir”, “heirs”, “unlawful heirs”, “grandchild” and “grandchildren”, when used in any will or trust instrument, shall, unless the document clearly indicates a contrary intention, include children born as a result of A.I.D.

(b) The provisions of this section shall apply to wills and trust instruments whether or not executed before, on or after October 1, 1975, unless the instrument indicates an intent to the contrary.

(P.A. 75-233, S. 10; P.A. 80-476, S. 181.)

History: P.A. 80-476 divided section into Subsecs. and corrected spelling of “descendant(s)”; Sec. 45-69m transferred to Sec. 45a-778 in 1991.



Section 45a-779 - (Formerly Sec. 45-69n). Status of child conceived through A.I.D., born prior to October 1, 1975.

Nothing in sections 45a-771 to 45a-779, inclusive, shall be construed as a change or modification of the rights or status of children born before October 1, 1975, but shall be construed as a clarification and codification of the rights and status which the children had on said date.

(P.A. 75-233, S. 12; P.A. 76-279, S. 2; P.A. 80-476, S. 182.)

History: P.A. 76-279 rephrased provisions to delete specific reference to A.I.D. children and to require construction as “clarification and codification” of rights and status of children born before October 1, 1975; P.A. 80-476 made minor changes in wording; Sec. 45-69n transferred to Sec. 45a-779 in 1991.



Section 45a-785 - Property rights of child of decedent conceived and born after death of decedent. Written document re posthumous conception of child. Probate Court jurisdiction.

(a) For purposes of determining rights to property to be distributed upon the death of a decedent, a child of the decedent conceived and born after the death of the decedent shall be deemed to have been born in the lifetime of the decedent and after the execution of all of the decedent’s testamentary instruments, if:

(1) The decedent executed a written document that: (A) Specifically set forth that his sperm or her eggs may be used for the posthumous conception of a child, (B) specifically provided his or her spouse with authority to exercise custody, control and use of the sperm or eggs in the event of his or her death, and (C) was signed and dated by the decedent and the surviving spouse; and

(2) The child posthumously conceived using the decedent’s sperm or eggs was in utero not later than one year after the date of death of the decedent spouse.

(b) The surviving spouse of a decedent who has executed a document described in subsection (a) of this section shall provide a copy of such document to (1) the fiduciary of the decedent’s estate, if a Probate Court has admitted the decedent’s will to probate or granted administration of the decedent’s estate, or (2) to the person filing an affidavit or statement in lieu of administration, if the estate is being settled under section 45a-273, not later than thirty days after the date of the decedent’s death, appointment of a first fiduciary, or filing of an affidavit or statement in lieu of administration, whichever is latest. Not later than thirty days after the date of receipt of such document, the fiduciary of the decedent’s estate or person filing an affidavit or statement in lieu of administration shall provide written notification of the existence of such document to the court. In the absence of being in possession of a document described in subsection (a) of this section, if the fiduciary of the decedent’s estate or person filing an affidavit or statement in lieu of administration has actual knowledge that the decedent, during his or her lifetime, preserved sperm or eggs, or executed a document described in subsection (a) of this section, such fiduciary or person shall provide written notification to the court. The failure of a surviving spouse, fiduciary or person filing an affidavit or statement in lieu of administration to comply with the notice requirements prescribed in this subsection shall not impair a child’s right to property under subsection (a) of this section.

(c) Except as provided in section 45a-787, the Probate Court having jurisdiction of the estate of the decedent, or if no probate proceedings have been commenced, the Probate Court for the district in which the decedent was domiciled at the time of death, shall have jurisdiction over any dispute relating to the rights to property of a child conceived and born after the death of a decedent, whether or not the property is part of the probate estate. A child or person acting on behalf of a child who claims rights to the property of a decedent under subsection (a) of this section shall prove such claim by clear and convincing evidence.

(P.A. 13-301, S. 1.)



Section 45a-786 - When fiduciary is personally chargeable for assets distributed to a beneficiary or heir.

No fiduciary shall be personally chargeable for any assets that a fiduciary may have distributed to any beneficiary or heir when it is determined after the fiduciary made distributions that a child born after the death of the decedent, as provided in subsection (a) of section 45a-785, is entitled to property from the estate, unless: (1) In accordance with the requirements of subsection (b) of section 45a-785, the surviving spouse of the decedent provided the fiduciary with a copy of a document executed by the decedent in accordance with the requirements of subsection (a) of section 45a-785, (2) the fiduciary had actual knowledge at the time of the distributions that the decedent, during his or her lifetime, preserved sperm or eggs or executed a document described in subsection (a) of section 45a-785, or (3) not later than one hundred fifty days after the date of the appointment of the first fiduciary, a person acting on behalf of the child provided written notice to the fiduciary that a child meeting the requirements of subsection (a) of section 45a-785 has been or may be conceived.

(P.A. 13-301, S. 3.)



Section 45a-787 - Liability of beneficiary.

(a) Following final distribution of all assets known to a fiduciary, if an action is brought in the Superior Court by a child or on behalf of a child claiming rights to property under subsection (a) of section 45a-785, a beneficiary shall be liable, in such action brought by or on behalf of such child, to the extent of the fair market value on the date of distribution of any assets received by such beneficiary from the estate of a decedent, for the property to which the child is entitled and which has not previously been recovered out of assets held by the fiduciary or from any other source described in subsection (b) of this section. For purposes of this section, the date of distribution of real estate specifically devised and real estate passing under the laws of descent and distribution shall be the date of the decedent’s death.

(b) No liability may be imposed upon any such beneficiary under subsection (a) of this section, unless the plaintiff establishes to the court that the obligation to the plaintiff cannot be fully satisfied: (1) Because there are insufficient assets available for such purpose in the hands of the fiduciary; and (2) by action against persons prior in liability to the beneficiary under subsections (a), (b) and (c) of section 45a-369, because such persons are insolvent or for any other reason, other than not being amenable to suit in this state, cannot be made to answer for their liabilities.

(P.A. 13-301, S. 4.)



Section 45a-788 - Maximum liability of beneficiary.

The maximum liability to which a beneficiary is subject under subsection (a) of section 45a-787 is the beneficiary’s ratable obligation, in the proportion that the value of the assets passing to the beneficiary bears to the value of all such assets passing to beneficiaries within the same order of liability as the beneficiary under subsection (a) of section 45a-369, and no judgment may be had or entered in favor of any plaintiff against any such beneficiary for more than such ratable obligation.

(P.A. 13-301, S. 5.)









Title 46 - Husband and Wife (All sections transferred or repealed)

Chapter 808-811 - Husband and Wife (All sections transferred or repealed)

Section 46-1 to 46-8 - Marriage.

Sections 46-1 to 46-8, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 808.



Section 46-9 to 46-12 - Husband and wife property rights.

Sections 46-9 to 46-12, inclusive, have been transferred.

Note: These sections were formerly published as chapter 809.



Section 46-13 to 46-31 - Divorce and separation.

Sections 46-13 to 46-31, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 810.



Section 46-31a - Physical abuse of spouse.

Section 46-31a has been transferred.

Note: This section was formerly published as chapter 810a.



Section 46-32 to 46-65e - Dissolution of marriage. Legal separation.

Sections 46-32 to 46-65e, inclusive, have been transferred or repealed.

Note: These sections were formerly published as chapter 811.









Title 46a - Human Rights

Chapter 812 - Commission on the Status of Women

Section 46a-1 - Permanent Commission on the Status of Women. Membership. Terms. Vacancies. Executive director. Personnel.

(a) There is established a Permanent Commission on the Status of Women consisting of twenty-one members.

(1) With respect to members appointed prior to October 5, 2009, upon the occurrence of a vacancy or the expiration of the term of a member, whichever occurs first, such vacancy shall be filled as follows: (A) If the Governor appointed the member, such vacancy shall be filled by a joint appointment of the president pro tempore of the Senate and the speaker of the House of Representatives; (B) if the president pro tempore of the Senate appointed the member, such vacancy shall be filled by an appointment of the president pro tempore of the Senate; (C) if the speaker of the House of Representatives appointed the member, such vacancy shall be filled by an appointment of the speaker of the House of Representatives; (D) if the member served by virtue of such member’s status as a member of the General Assembly, such vacancy shall be filled as follows: (i) The majority leader of the Senate shall appoint one member from the southeastern region of the state; (ii) the minority leader of the Senate shall appoint one member from the southwestern region of the state; (iii) the majority leader of the House of Representatives shall appoint one member from the northeastern region of the state; (iv) the minority leader of the House of Representatives shall appoint one member from the northwestern region of the state. In the event of a vacancy for any member appointed pursuant to subparagraph (D) of this subdivision, such vacancy shall be filled by the appointing authority and such appointed member shall be from the respective region of the state.

(2) On or after October 5, 2009, the majority leader of the Senate, the minority leader of the Senate, the majority leader of the House of Representatives and the minority leader of the House of Representatives shall each appoint one additional member to the commission.

(3) Any member appointed on or after October 5, 2009, shall have experience in the field of issues affecting women by virtue of such person’s status as an advocate or an academic, civic or cultural leader.

(4) Any member appointed pursuant to this subsection shall serve for a term of two years from July first in the year of his or her appointment, except that the term of any member appointed pursuant to this subsection during the period from January 1, 2010, to June 30, 2010, inclusive, shall begin on the date of appointment and shall expire on June 30, 2012. The commission shall elect a chairperson and a vice-chairperson from among its members who shall each serve in such capacity for a period of two years. Any person absent from (A) three consecutive meetings of the commission, or (B) fifty per cent of such meetings during any calendar year shall be deemed to have resigned from the commission, effective immediately.

(5) Vacancies on the commission shall be filled by the appointing authority. Members of the commission shall serve without compensation but shall, within the limits of available funds, be reimbursed for expenses necessarily incurred in the performance of their duties. The commission shall meet as often as deemed necessary by the chairperson or a majority of the commission.

(b) There shall be an executive director of the Permanent Commission on the Status of Women. The executive director and any necessary staff shall be employed by the Joint Committee on Legislative Management. The commission shall have no authority over staffing or personnel matters.

(c) The commission shall be part of the Legislative Department.

(P.A. 73-559, S. 1, 9; P.A. 79-31, S. 6, 17; 79-631, S. 50, 111; Sept. Sp. Sess. P.A. 09-7, S. 147; P.A. 10-1, S. 6; June 12 Sp. Sess. P.A. 12-2, S. 77.)

History: P.A. 79-31 substituted “cochairpersons” for “cochairmen” and changed formal designation of committee from “joint standing committee on human rights and opportunities” to “joint standing committee ... having cognizance of matters relating to civil and human rights”; P.A. 79-631 made technical correction; Sept. Sp. Sess. P.A. 09-7 designated existing provisions as Subsec. (a) and amended same to eliminate reference to initial appointees of commission, increase number of members of commission after October 5, 2009, from 17 to 21 and add Subdiv. (1) re filling of vacancies on commission after expiration of terms of members appointed prior to October 5, 2009, Subdiv. (2) re appointment of 4 additional members after October 5, 2009, Subdiv. (3) re requisite experience for members appointed on or after October 5, 2009, Subdiv. (4) re term for members, selection of chairperson and vice-chairperson, and absence of members from 3 consecutive meetings of commission or 50% of such meetings during any calendar year, and Subdiv. (5) re vacancies on commission, compensation and frequency of meetings of commission, added Subsec. (b) re executive director of commission and commission’s lack of authority over staffing or personnel matters and added Subsec. (c) re commission as part of Legislative Department, effective October 5, 2009; P.A. 10-1 amended Subsec. (a) to make a technical change in Subdiv. (1) and to add exception to 2-year term of members for appointments made January 1, 2010, to June 30, 2010, in Subdiv. (4), effective February 4, 2010; June 12 Sp. Sess. P.A. 12-2 deleted “Standing” re Joint Committee on Legislative Management.



Section 46a-2 - Appointment and terms of members. Expenses.

Section 46a-2 is repealed, effective October 5, 2009.

(P.A. 73-599, S. 2, 9; Sept. Sp. Sess. P.A. 09-7, S. 190.)



Section 46a-3 - Review of statutes. Report of findings and recommendations.

Section 46a-3 is repealed, effective October 5, 2009.

(P.A. 73-559, S. 3, 9; Sept. Sp. Sess. P.A. 09-7, S. 190.)



Section 46a-4 - Duties generally. Annual report. Staff. Recommendations and advocacy.

(a) The commission shall:

(1) Focus its efforts on the following quality of life desired results for women of the state: (A) That all women of the state are healthy; (B) that all women of the state are safe; (C) that all women of the state achieve educational success; (D) that all women of the state are economically self-sufficient; and (E) that all women of the state are free from discrimination. The commission shall meet regularly to review matters pertaining to the achievement of the desired results described in subparagraphs (A) to (E), inclusive, of this subdivision and, not later than January first, annually, shall submit a status report concerning such desired results to the joint standing committee of the General Assembly having cognizance of appropriations. The commission shall develop (i) appropriate population-level indicators of the state’s progress in achieving such desired results and (ii) strategies that are intended to improve progress on such indicators through a process that is inclusive of all relevant partners, including, but not limited to, state and local government agencies, the faith community, the business sector, nonprofit organizations, advocacy groups and philanthropic organizations;

(2) Make recommendations to the General Assembly and the Governor for new or enhanced policies, programs and services that will foster progress in achieving the desired results described in subdivision (1) of this subsection;

(3) Review and comment on any proposed state legislation or recommendations that may affect women of the state and provide copies of any such comments to members of the General Assembly;

(4) Advise the General Assembly and Governor concerning the coordination and administration of state programs that affect women of the state;

(5) Gather and maintain current information regarding women of the state that can be used to better understand the status, condition and contributions of such women. Such information shall be included in the annual report described in subsection (b) of this section and shall be made available to legislators and other interested parties upon request;

(6) Maintain a liaison between the women of the state and government agencies, including the General Assembly;

(7) Conduct educational and outreach activities intended to raise awareness of critical issues for women of the state; and

(8) Promote consideration of qualified women for all levels of leadership positions.

(b) Not later than January first, annually, in accordance with section 11-4a, the commission shall submit a report to the General Assembly that: (1) Identifies the quality of life desired results described in subdivision (1) of subsection (a) of this section, (2) displays current trend data for the indicators related to each such desired result area, (3) identifies barriers to progress on such indicators, (4) identifies strategies developed pursuant to subdivision (1) of subsection (a) of this section, and (5) describes performance measures for the commission, including measures of research, education and outreach, and partnership development.

(c) In carrying out its responsibility to make recommendations to the General Assembly and the Governor on the need for legislation, policies, programs or services to improve the quality of life for the women of the state, the commission shall have the assistance of staff, as described in subsection (b) of section 46a-1. Any such recommendations shall be provided solely with the approval of a majority of the members of the commission. A majority of the members of the commission shall be required to approve any specific advocacy before the General Assembly or any state agency.

(P.A. 73-559, S. 4, 9; Sept. Sp. Sess. P.A. 09-7, S. 148.)

History: (Revisor’s note: In 1995 a reference to “February fifteen” was changed editorially by the Revisors to “February fifteenth” for consistency with statutory usage); Sept. Sp. Sess. P.A. 09-7 designated existing provisions as Subsec. (a) and amended same to delete former duties of commission and add Subdiv. (1) re focusing on quality of life results, meeting regularly concerning achievement of desired results, submitting annual status report concerning desired results, developing appropriate population-level indicators of state’s progress in achieving desired results and strategies to improve progress on indicators, Subdiv. (2) re making recommendations for new programs to achieve desired results, Subdiv. (3) re reviewing and commenting on proposed legislation, Subdiv. (4) re advising General Assembly and Governor re administration of certain programs, Subdiv. (5) re gathering and maintaining certain population specific information, Subdiv. (6) re maintaining liaison between women and government agencies, Subdiv. (7) re conducting educational and outreach activities, and Subdiv. (8) re promoting consideration of women for all levels of leadership positions, added Subsec. (b) re content of annual report to General Assembly, and added Subsec. (c) re assistance of staff and making of recommendations to and advocacy before General Assembly, effective October 5, 2009 (Revisor’s note: In Subsec. (a), the word “and” following Subdiv. (6) was repositioned editorially by the Revisors following Subdiv. (7) for clarity).



Section 46a-4a - Collection of information on job-sharing. Distribution.

Section 46a-4a is repealed, effective October 1, 2002.

(P.A. 84-14; S.A. 02-12, S. 1.)



Section 46a-4b - Training program on trafficking in persons.

The Permanent Commission on the Status of Women, in conjunction with the Police Officer Standards and Training Council, shall develop a training program on trafficking in persons and make such training program available, upon request, to the Division of State Police within the Department of Emergency Services and Public Protection, the office of the Chief State’s Attorney, local police departments and community organizations.

(P.A. 06-43, S. 6; P.A. 11-51, S. 134.)

History: P.A. 06-43 effective July 1, 2006; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 46a-5 - Authority generally.

(a) The commission may: (1) Request, and shall receive, from any state agency such information and assistance as the commission may require; (2) use such funds as may be available from federal, state or other sources and may enter into contracts to carry out the purposes of section 46a-4; (3) utilize voluntary and uncompensated services of private individuals, state or federal agencies and organizations as may, from time to time, be offered and needed; (4) recommend policies to federal agencies and political subdivisions of the state relative to the women of the state; (5) accept any gift, donation or bequest for the purpose of performing the duties described in section 46a-4; (6) hold public hearings; (7) establish task forces, as necessary, to perform the duties described in section 46a-4; (8) adopt regulations, in accordance with chapter 54, as it may deem necessary to carry out the duties described in section 46a-4; (9) inform leaders of business, education, state and local governments and the communications media of the nature and scope of the problems faced by women of the state, with a view to enlisting such persons’ support in working toward solving such problems; (10) receive and refer to the Commission on Human Rights and Opportunities complaints of sex discrimination; and (11) hold fact finding hearings, and pursuant to that, subpoena witnesses and records, administer oaths and take the testimony of any persons under oath and require the production for examination of any books and papers relating to any matter under investigation or in question. The commission may, by regulation, establish a procedure for the issuance of subpoenas by individual commissioners. Refusal to obey a subpoena issued pursuant to this section shall constitute contempt punishable, upon the application of the authority issuing such subpoena, by the superior court for the judicial district of Hartford.

(b) The commission may enter into any agreement with a state agency for the purpose of maximizing the receipt of federal funds by such state agency, provided such state agency shall utilize any federal funds received as a result of such agreement to perform those statutory duties of such agency that relate to such commission’s duties. The commission may accept that portion of federal funds received by any such state agency as a result of any such agreement which federal law otherwise permits to be received by such commission.

(P.A. 73-559, S. 5, 9; P.A. 78-280, S. 6, 127; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; Sept. Sp. Sess. P.A. 09-7, S. 149.)

History: P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; Sept. Sp. Sess. P.A. 09-7 designated existing provisions as Subsec. (a) and amended same to delete former duties of commission and add Subdiv. (1) re request and receipt of information from state agencies, Subdiv. (2) re use of funds and contracts, Subdiv. (3) re use of voluntary and uncompensated services, Subdiv. (4) re recommendation of policies, Subdiv. (5) re acceptance of gifts, donations or bequests, Subdiv. (6) re public hearings, Subdiv. (7) re task forces, Subdiv. (8) re regulations, Subdiv. (9) re informing leaders of nature and scope of problems faced by women, Subdiv. (10) re complaints of sex discrimination and Subdiv. (11) re fact finding hearings and subpoenas, and added Subsec. (b) re authority to enter agreements with state agencies for the purpose of maximizing receipt of federal funds by such agency, effective October 5, 2009.



Section 46a-6 - Assistance from state agencies. Acceptance of funds.

Section 46a-6 is repealed, effective October 5, 2009.

(P.A. 73-559, S. 6, 7, 9; Sept. Sp. Sess. P.A. 09-7, S. 190.)






Chapter 813 - Protection and Advocacy for Persons with Disabilities

Section 46a-7 - State policy concerning disabled persons.

It is hereby found that the state of Connecticut has a special responsibility for the care, treatment, education, rehabilitation of and advocacy for its disabled citizens. Frequently the disabled are not aware of services or are unable to gain access to the appropriate facilities or services. It is hereby the declared policy of the state to provide for coordination of services for the disabled among the various agencies of the state charged with the responsibility for the care, treatment, education and rehabilitation of the disabled.

(P.A. 77-589, S. 1, 9; P.A. 94-87, S. 2.)

History: P.A. 94-87 changed reference from handicapped persons to persons with disabilities.



Section 46a-8 - Definitions.

For the purposes of this chapter the term “person with a disability” means any person who has a physical, mental, emotional or other disability or disfunction which constitutes a significant obstacle to such person’s ability to function normally in society and includes those persons defined as developmentally disabled under Public Law 94-103 and any subsequent amendments thereto.

(P.A. 77-589, S. 2, 9; P.A. 94-87, S. 3.)

History: P.A. 94-87 changed reference from “handicapped person” to “person with a disability” and changed reference from “handicap” to “obstacle”.



Section 46a-9 - Advocacy board established.

There is established a Board of Protection and Advocacy for Persons with Disabilities, hereinafter referred to as the advocacy board. The advocacy board shall advise the executive director of the Office of Protection and Advocacy for Persons with Disabilities on matters relating to advocacy policy, client service priorities and issues affecting persons with disabilities. Said advocacy board shall consist of fifteen members appointed by the Governor and be comprised of ten persons with disabilities or a parent or guardian of a person with a disability, at least four of whom shall represent developmentally disabled persons, and five persons who are knowledgeable in the problems of persons with disabilities including the state Americans with Disabilities Act coordinator and the chairperson for the advisory board of the protection and advocacy for individuals with mental illness program. No officer or employee of a state or private agency providing services to persons with disabilities other than the chairperson for the advisory board of the protection and advocacy for individuals with mental illness program, if applicable, may serve as a member of the advocacy board. The initial terms of the members of said advocacy board shall terminate on July 1, 1979, and thereafter the terms of the members of said advocacy board shall be coterminous with the term of the Governor. The Governor shall appoint one of the members of said board to serve as chairperson. All members of the advocacy board shall serve without compensation but shall be compensated for necessary expenses, incurred in the performance of their duties as board members.

(P.A. 77-589, S. 5, 9; P.A. 94-87, S. 1; P.A. 95-84.)

History: P.A. 94-87 changed reference from “handicapped” to “persons with disabilities”, defined role for advocacy board and removed obsolete provision re duty of commissioner of consumer protection to convene initial meeting of board; P.A. 95-84 replaced “handicapped” persons with persons “with disabilities” and provided that the chairperson for the advisory board of the protection and advocacy for individuals with mental illness program be a member of the advocacy board.



Section 46a-10 - Advocacy office established. Qualifications of director.

There is established an Office of Protection and Advocacy for Persons with Disabilities, hereinafter referred to as the advocacy office, for the protection and advocacy of the rights of persons with disabilities and developmentally disabled persons. The operations of the advocacy office shall be administered by a director of advocacy for persons with disabilities. Said director shall be a person knowledgeable in the problems of persons with disabilities or advocacy and shall be appointed by the Governor. The director may employ necessary staff, subject to available appropriations and the provisions of chapter 67. The director may adopt regulations in accordance with chapter 54, subject to the approval of said board, to carry out the purposes of this chapter.

(P.A. 77-589, S. 3, 9; P.A. 89-144, S. 15; P.A. 94-87, S. 4; May Sp. Sess. P.A. 94-5, S. 21, 30.)

History: P.A. 89-144 substituted the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 94-87 changed reference from handicapped persons to persons with disabilities; May Sp. Sess. P.A. 94-5 removed the provision that placed the advocacy office within the department of consumer protection for administrative purposes only, effective July 1, 1994.



Section 46a-11 - Duties and powers of director.

The director may, within available appropriations:

(1) Purchase or contract for necessary services including, but not limited to, legal services;

(2) Receive and spend, pursuant to the purposes of this chapter, moneys in the form of gifts, bequests, state appropriations, state or private grants or federal grants;

(3) Establish a state-wide toll-free telephone information and referral system for persons with disabilities for referral of such persons to appropriate public or private agencies or services. Such information and referral system may be coordinated with the Governor’s state-wide information bureau or any other existing information and referral services;

(4) Receive and investigate complaints from persons with disabilities, parents or guardians of such persons or in writing from any other interested person, act as an advocate for any person with a disability and initiate or fund legal actions to protect the rights of any person with a disability;

(5) Request and receive information, including personal data, concerning a person with a disability from any state or private agency, with the consent of such person with a disability, or the parent or guardian of such person, as appropriate. With respect to a developmentally disabled adult who has no guardian or whose guardian is an employee of the Department of Developmental Services, the director may request and receive such information only if:

(A) A request for advocacy services has been made on such person’s behalf;

(B) Such person does not indicate refusal to give consent to receipt of the information by the director;

(C) Such person resides in a facility for developmentally disabled persons, including any institution, as defined in subsection (a) of section 19a-490, or has been placed in a boarding home, group home or other residential facility pursuant to section 17a-277;

(D) Such person has received an explanation of the manner in which any information obtained concerning such person will be used by the advocacy office;

(E) Such person has received an explanation of such person’s right to refuse to allow the director to request or receive such information; and

(F) The director has documented the director’s conscientious efforts to provide the required explanations and verified that the developmentally disabled person has not indicated refusal to give consent;

(6) Coordinate and cooperate with other private and public agencies concerned with the implementation, monitoring and enforcement of the rights of persons with disabilities and enter into cooperative agreements with public or private agencies for furtherance of the rights of persons with disabilities;

(7) Represent, appear, intervene in or bring an action on behalf of any person with a disability or class of persons, with the consent of such person or the parent or legal guardian of such person, in any proceeding before any court, agency, board or commission in this state in which matters related to this chapter are in issue;

(8) Implement, with the approval of the individual using a service provided by the advocacy office, a case follow-up system;

(9) Research and identify the needs of persons with disabilities and programs and services available to meet those needs;

(10) Develop and maintain a program of public education and information, such program to include, but not be limited to, education of the public concerning the needs and rights of persons with disabilities, in cooperation with existing state and private agencies, an outreach effort to discover persons with disabilities in need of assistance or an advocate and provisions for a class or group advocacy service;

(11) Develop and maintain an individual advocacy service for persons with disabilities which shall investigate referred problems or complaints;

(12) Receive, review and make such recommendations as he deems appropriate on applications for waivers from the requirements of the State Building Code, submitted by the State Building Inspector pursuant to the provisions of subsection (b) of section 29-269;

(13) Ensure that all aspects of agency operations conform to federally established protection and advocacy requirements for program independence and authority, including:

(A) Structural independence from other agencies which provide services to people with disabilities;

(B) Authority to pursue legal and administrative remedies on behalf of persons with disabilities;

(C) Authority to investigate allegations of abuse and neglect of persons with disabilities who receive care, treatment or services;

(D) Authority to access persons who are residents of facilities or clients of services systems, and with appropriate consent, to access such residents’ records concerning care, treatment or services;

(E) Authority to educate policy makers, consumers and members of the public about issues affecting persons with disabilities;

(F) Authority to reach out to members of traditionally underserved populations;

(G) Authority to develop an annual statement of priorities and objectives and to solicit public comment and input on such process; and

(H) Compliance with federally established confidentiality requirements; and

(14) Establish an Accessibility Advisory Board with membership comprised of design professionals, persons with disabilities, persons who have family members with disabilities and any other person that the director believes would provide valuable insight and input on matters relating to accessibility. The Accessibility Advisory Board shall meet periodically at such times and places as the director designates, to advise the director on accessibility matters relating to housing, transportation, government programs and services, and any other matters deemed advisable by the director or the board.

(P.A. 77-589, S. 4, 9; P.A. 78-351, S. 2, 3; P.A. 86-285, S. 1; P.A. 88-356, S. 4; 88-364, S. 56, 123; P.A. 94-87, S. 5; P.A. 03-88, S. 1; P.A. 04-257, S. 72; P.A. 05-288, S. 154; P.A. 06-56, S. 1; P.A. 07-73, S. 2(a); P.A. 09-65, S. 1.)

History: P.A. 78-351 added Subdiv. (12) empowering director to make recommendations re applications for waivers from requirements of article 21 of state building code; P.A. 86-285 amended Subdiv. (5) by making a technical change and permitted the director to request and receive information on a developmentally disabled adult under certain conditions enunciated in new Subparas. (A), (B), (C), (D), (E) and (F); P.A. 88-356 and 88-364 amended Subdiv. (12) to delete reference to “article 21” of state building code; P.A. 94-87 changed reference from handicapped persons to persons with disabilities; P.A. 03-88 added new Subdiv. (13) requiring director to ensure that agency operations conform with federal requirements for program independence and authority; P.A. 04-257 made technical changes in Subdiv. (5), effective June 14, 2004; P.A. 05-288 made a technical change in Subdiv. (5)(B), effective July 13, 2005; P.A. 06-56 added Subdiv. (14) permitting director to establish Accessibility Advisory Board, appoint board membership and convene meetings of said board; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 09-65 amended Subdiv. (13) to add Subpara. (H) re director ensuring that agency operations comply with federal confidentiality requirements, effective May 27, 2009.

See Secs. 42-330 to 42-336, inclusive, re assistive technology devices and regulations adopted by Commissioner of Consumer Protection in consultation with director.



Section 46a-11a - (Formerly Sec. 19a-458). Definitions.

For the purposes of sections 46a-11a to 46a-11g, inclusive:

(1) “Abuse” means the wilful infliction of physical pain or injury or the wilful deprivation by a caretaker of services which are necessary to the person’s health or safety;

(2) “Neglect” means a situation where a person with intellectual disability either is living alone and is not able to provide for himself the services which are necessary to maintain his physical and mental health or is not receiving such necessary services from the caretaker;

(3) “Caretaker” means a person who has the responsibility for the care of a person with intellectual disability as a result of a family relationship or who has assumed the responsibility for the care of the person with intellectual disability voluntarily, by contract or by order of a court of competent jurisdiction. Neither a guardian nor a conservator need be a caretaker;

(4) “Conservator” means a conservator of the person or of the estate appointed pursuant to section 45a-644 to 45a-662, inclusive;

(5) “Director” means the director of the Office of Protection and Advocacy for Persons with Disabilities;

(6) “Facility” means any public or private hospital, nursing home facility, residential care home, training school, regional facility, group home, community companion home, school or other program serving persons with intellectual disability;

(7) “Guardian” means the guardian or limited guardian of a person with intellectual disability appointed pursuant to sections 45a-669 to 45a-684, inclusive;

(8) “Person with intellectual disability” means a person who: (A) Has intellectual disability, as provided in section 1-1g, (B) is at least the age of eighteen and under the age of sixty, except for purposes of subsection (b) of section 46a-11c, is eighteen years of age or older, and (C) is substantially unable to protect himself from abuse and includes all such persons living in residential facilities under the jurisdiction of the Department of Developmental Services;

(9) “Protective services” means services provided by the state or any other governmental or private organization or individual which are necessary to prevent abuse or neglect. Such services may include the provision of medical care for physical and mental health needs; the provision of support services in the facility, including the time limited placement of department staff in such facility; the relocation of a person with intellectual disability to a facility able to offer such care pursuant to section 17a-210, 17a-274 or 17a-277, as applicable; assistance in personal hygiene; food; clothing; adequately heated and ventilated shelter; protection from health and safety hazards; protection from maltreatment, the result of which includes, but is not limited to, malnutrition, deprivation of necessities or physical punishment; and transportation necessary to secure any of the above-stated services, except that this term shall not include taking such person into custody without consent; and

(10) “Commissioner” means the Commissioner of Developmental Services.

(P.A. 84-514, S. 1, 11; P.A. 86-41, S. 8, 11; 86-285, S. 2; P.A. 89-144, S. 5; P.A. 95-63, S. 1; P.A. 04-12, S. 1; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 36; P.A. 13-208, S. 60.)

History: P.A. 84-514 effective February 1, 1985; P.A. 86-41 made technical change in definition of “facility”; P.A. 86-285 inserted new Subdiv. (b) defining “neglect”, relettering remaining Subdivs. as necessary, and redefined “protective services” to include those necessary to prevent neglect and support services in a facility; P.A. 89-144 amended Subsec. (e) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; Sec. 19a-458 transferred to Sec. 46a-11a in 1991; (Revisor’s note: In 1993 a reference to repealed Sec. 17-128 was removed editorially by the Revisors); P.A. 95-63 substituted “person with mental retardation” for “mentally retarded person” and made technical changes; P.A. 04-12 redesignated Subdivs. (a) to (j) as Subdivs. (1) to (10), respectively, and redefined “person with mental retardation” in Subdiv. (8) to provide an exception and to add Subpara. designators (Revisor’s note: In 2005, a reference in Subdiv. (7) to Sec. 45a-668 was changed editorially by the Revisors to Sec. 45a-669 to reflect the repeal of Sec. 45a-668 by P.A. 04-54); pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subdivs. (2), (3) and (6) to (9) by substituting “intellectual disability” for “mental retardation”, amended Subdiv. (6) by substituting “community companion home” for “community training home” and amended Subdiv. (8) by making a technical change, effective May 24, 2011; P.A. 13-208 amended Subdiv. (6) to redefine “facility” by adding reference to residential care home, effective July 1, 2013.



Section 46a-11b - (Formerly Sec. 19a-458a). Reports of suspected abuse or neglect required of certain persons. Report by others. Immunity. Fine. Treatment by Christian Science practitioner.

(a) Any physician or surgeon licensed under the provisions of chapter 370, any resident physician or intern in any hospital in this state, whether or not so licensed, any registered nurse, any person paid for caring for persons in any facility and any licensed practical nurse, medical examiner, dental hygienist, dentist, occupational therapist, optometrist, chiropractor, psychologist, podiatrist, social worker, school teacher, school principal, school guidance counselor, school paraprofessional, mental health professional, physician assistant, licensed or certified substance abuse counselor, licensed marital and family therapist, speech and language pathologist, clergyman, police officer, pharmacist, physical therapist, licensed professional counselor or sexual assault counselor or domestic violence counselor, as defined in section 52-146k, who has reasonable cause to suspect or believe that any person with intellectual disability has been abused or neglected shall, as soon as practicable but not later than seventy-two hours after such person has reasonable cause to suspect or believe that a person with intellectual disability has been abused or neglected, report such information or cause a report to be made in any reasonable manner to the director or persons the director designates to receive such reports. Such initial report shall be followed up by a written report not later than five calendar days after the initial report was made. Any person required to report under this subsection who fails to make such report shall be fined not more than five hundred dollars.

(b) Such report shall contain the name and address of the allegedly abused or neglected person, a statement from the person making the report indicating his belief that such person has intellectual disability, information supporting the supposition that such person is substantially unable to protect himself from abuse or neglect, information regarding the nature and extent of the abuse or neglect and any other information which the person making such report believes might be helpful in an investigation of the case and the protection of such person with intellectual disability.

(c) Each facility, as defined in section 46a-11a, shall inform residents of their rights and the staff of their responsibility to report abuse or neglect and shall establish appropriate policies and procedures to facilitate such reporting.

(d) Any other person having reasonable cause to believe that a person with intellectual disability is being or has been abused or neglected may report such information, in any reasonable manner, to the director or to his designee.

(e) Any person who makes any report pursuant to sections 46a-11a to 46a-11g, inclusive, or who testifies in any administrative or judicial proceeding arising from such report shall be immune from any civil or criminal liability on account of such report or testimony, except for liability for perjury, unless such person acted in bad faith or with malicious purpose. Any person who obstructs, hinders or endangers any person reporting or investigating abuse or neglect or providing protective services or who makes a report in bad faith or with malicious purpose and who is not subject to any other penalty shall be fined not more than five hundred dollars. No resident or employee of a facility, as defined in section 46a-11a, shall be subject to reprisal or discharge because of his actions in reporting pursuant to sections 46a-11a to 46a-11g, inclusive.

(f) For purposes of said sections, the treatment of any person with intellectual disability by a Christian Science practitioner, in lieu of treatment by a licensed practitioner of the healing arts, shall not of itself constitute grounds for the implementation of protective services.

(g) When the director of the Office of Protection and Advocacy for Persons with Disabilities or persons designated by said director are required to investigate or monitor abuse or neglect reports that are referred to the Office of Protection and Advocacy for Persons with Disabilities from another agency, all provisions of this section shall apply to any investigation or monitoring of such case or report.

(P.A. 84-514, S. 2, 11; P.A. 86-285, S. 3; P.A. 93-340, S. 8, 19; P.A. 95-63, S. 2; 95-289, S. 6; P.A. 96-186, S. 2; P.A. 99-102, S. 46; P.A. 04-12, S. 2; P.A. 05-272, S. 28; P.A. 11-16, S. 37; 11-129, S. 10; P.A. 13-214, S. 10.)

History: P.A. 84-514 effective February 1, 1985; P.A. 86-285 applied provisions to cases of suspected neglect, deleted in Subsec. (a) the requirement that the facility serve mentally retarded persons, deleted requirement in Subsec. (d) that report be written and added in Subsec. (e) a provision that a person may be fined for obstructing, hindering or endangering any person reporting or investigating abuse and neglect or providing protective services; Sec. 19a-458a transferred to Sec. 46a-11b in 1991; P.A. 93-340 amended Subsec. (a) to add school principals, school guidance counselors, school paraprofessionals, mental health professionals, physician assistants, Connecticut certified substance abuse counselors, Connecticut certified marital and family therapists, sexual assault counselors and battered women’s counselors to list of persons required to report suspected abuse or neglect, effective July 1, 1993; P.A. 95-63 substituted “person with mental retardation” for “mentally retarded person”; P.A. 95-289 changed marital and family therapists from “Connecticut certified” to “licensed”; P.A. 96-186 added Subsec. (g) concerning applicability of section to Office of Protection and Advocacy for Persons with Disabilities; P.A. 99-102 amended Subsec. (a) by deleting “Connecticut” and adding “licensed or” before “certified”, deleting obsolete reference to osteopathy and to chapter 371 and made a technical change; P.A. 04-12 amended Subsec. (a) by adding “licensed professional counselor” to list of persons required to report suspected abuse, changing time frame for making initial report of suspected abuse to not later than 72 hours after person suspects or has reason to believe abuse has occurred and specifying that written report is required not later than five calendar days after initial report was made; P.A. 05-272 amended Subsec. (a) by replacing “speech pathologist” with “speech and language pathologist” and by making technical changes; P.A. 11-16 amended Subsecs. (a), (d) and (f) by substituting “person with intellectual disability” for “person with mental retardation” and amended Subsec. (b) by substituting “has intellectual disability” for “is mentally retarded”, effective May 24, 2011; P.A. 11-129 amended Subsec. (b) to substitute “intellectual disability” for “mental retardation”; P.A. 13-214 amended Subsec. (a) to substitute “domestic violence counselor” for “battered women’s counselor”.



Section 46a-11c - (Formerly Sec. 19a-458b). Determination of intellectual disability and probable cause for investigation. Investigation of certain deaths. Registry of reports maintained. Reports not public records.

(a) The director, upon receiving a report that a person with intellectual disability allegedly is being or has been abused or neglected, shall make an initial determination whether such person has intellectual disability, shall determine if the report warrants investigation and shall cause, in cases that so warrant, a prompt, thorough evaluation to be made to determine whether the person has intellectual disability and has been abused or neglected. For the purposes of sections 46a-11a to 46a-11g, inclusive, the determination of intellectual disability may be made by means of a review of records and shall not require the director to conduct a full psychological examination of the person. Any delay in making such determination of intellectual disability shall not delay the investigation of abuse or neglect or recommendation of provision of protective services. The evaluation shall include a visit to the named person with intellectual disability and consultation with those individuals having knowledge of the facts of the particular case. All state, local and private agencies shall have a duty to cooperate with any investigation conducted by the Office of Protection and Advocacy for Persons with Disabilities under this section, including the release of complete client records for review, inspection and copying, except where the person with intellectual disability refuses to permit his or her record to be released. The director shall have subpoena powers to compel any information related to such investigation. All client records shall be kept confidential by said office. Upon completion of the evaluation of each case, written findings shall be prepared which shall include a determination of whether abuse or neglect has occurred and recommendations as to whether protective services are needed. The director, except in cases where the parent or guardian is the alleged perpetrator of abuse or is residing with the alleged perpetrator, shall notify the parents or guardian, if any, of the person with intellectual disability if a report of abuse or neglect is made which the director determines warrants investigation. The director shall provide the parents or guardians who the director determines are entitled to such information with further information upon request. The person filing the report of abuse or neglect shall be notified of the findings upon request.

(b) In cases where there is a death of a person with intellectual disability for whom the Department of Developmental Services has direct or oversight responsibility for medical care, and there is reasonable cause to suspect or believe that such death may be due to abuse or neglect, the Commissioner of Developmental Services shall notify the director or the director’s designee not later than twenty-four hours after the commissioner determines that there is reasonable cause to suspect or believe that such death may be due to abuse or neglect and the director shall conduct an investigation to determine whether abuse or neglect occurred, except as may be otherwise required by court order. The director, in consultation with the Commissioner of Developmental Services, shall establish protocols for conducting such investigations.

(c) The director shall maintain a state-wide registry of the reports received, the evaluation and findings and actions recommended.

(d) Neither the original report nor the evaluation report of the investigator which includes findings and recommendations shall be deemed a public record for purposes of section 1-210. The name of the person making the original report shall not be disclosed to any person unless the person making the original report consents to such disclosure or unless a judicial proceeding results therefrom.

(P.A. 84-514, S. 3, 11; P.A. 86-285, S. 4; P.A. 89-144, S. 6; P.A. 95-63, S. 3; P.A. 03-146, S. 3; P.A. 04-12, S. 3; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 38.)

History: P.A. 84-514 effective February 1, 1985; P.A. 86-285 applied provisions to cases involving neglect, authorized director to refrain from notifying a parent or guardian where either is the alleged perpetrator and made technical changes; P.A. 89-144 amended Subsec. (a) by substituting the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; Sec. 19a-458b transferred to Sec. 46a-11c in 1991; P.A. 95-63 amended Subsec. (a) by substituting “person with mental retardation” for “mentally retarded person”; P.A. 03-146 amended Subsec. (a) by adding provisions requiring director to investigate death of a person in certain cases and making technical changes for the purpose of gender neutrality; P.A. 04-12 amended Subsec. (a) by deleting provisions re investigation of death of person with mental retardation, added new Subsec. (b) re procedure to be followed in cases where person with mental retardation for whom Department of Mental Retardation has direct or oversight responsibility for medical care dies as a result of suspected abuse or neglect and redesignated existing Subsecs. (b) and (c) as new Subsecs. (c) and (d), respectively; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsecs. (a) and (b) by substituting “intellectual disability” for “mental retardation”, effective May 24, 2011.



Section 46a-11d - (Formerly Sec. 19a-458c). Protective services. Petition in Superior Court.

(a) If it is determined that a person with intellectual disability has been abused or neglected, the director shall refer the case to the Department of Developmental Services for the development and implementation of a plan of protective services. Said referral shall be accompanied by a copy of the evaluation report. The name of the person making the report of abuse or neglect shall not be disclosed without his consent.

(b) If the caretaker of a person with intellectual disability who has consented to the receipt of protective services refuses to allow the provision of such services to such person, the commissioner may petition the Superior Court for an order enjoining the caretaker from interfering with the provision of protective services to the person with intellectual disability. The petition shall allege specific facts sufficient to show that the person with intellectual disability is in need of protective services and consents to their provision and that the caretaker refuses to allow the provision of such services. If the court finds that the person with intellectual disability is in need of such services and has been prevented by the caretaker from receiving the same, the court may issue an order enjoining the caretaker from interfering with the provision of protective services to the person with intellectual disability.

(P.A. 84-514, S. 4, 11; P.A. 86-285, S. 5; P.A. 95-63, S. 4; P.A. 07-73, S. 2(a); P.A. 11-16, S. 39.)

History: P.A. 84-514 effective February 1, 1985; P.A. 86-285 amended section to apply in cases of neglect rather than where a person has been determined to be “in need of protective services” and made technical change in Subsec. (a); Sec. 19a-458c transferred to Sec. 46a-11d in 1991; P.A. 95-63 substituted “person with mental retardation” for “mentally retarded person”; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsecs. (a) and (b) by substituting “person with intellectual disability” for “person with mental retardation”, effective May 24, 2011.



Section 46a-11e - (Formerly Sec. 19a-458d). Appointment of guardian. Plan of protective services furnished to director. Commencement of services pending full report in certain cases.

(a) If a person with intellectual disability does not consent to the receipt of protective services, or if such person withdraws his consent, such services shall not be provided or continued, except that if the commissioner has reason to believe that such person with intellectual disability lacks capacity to consent to or refuse such services, he may petition the Probate Court for the appointment of a guardian. If any guardian, appointed pursuant to the provisions of this section, does not consent to the provision of such services, the commissioner may petition the Probate Court for the removal and replacement of said guardian.

(b) The commissioner, shall, not later than fifteen calendar days after the date of referral of any case for the provision of protective services, furnish the director with a written plan of services. The director may comment on the proposed plan and recommend modifications. The commissioner shall cooperate with the director in resolving disagreements concerning the plan. Any comments made by the director shall be placed on file with the commissioner and the director.

(c) If the director commences an investigation and finds that the person with intellectual disability is seriously in need of immediate protective services, he shall report the facts of the case to the commissioner and the commissioner shall not delay the commencement of protective services pending the full evaluation report. If the commissioner’s proposed action involves the removal from his home of a person with intellectual disability under guardianship or of a person with intellectual disability who is competent and does not voluntarily consent to his removal, the commissioner shall follow the procedures mandated in section 17a-274.

(P.A. 84-514, S. 5, 11; P.A. 86-285, S. 6; P.A. 95-63, S. 5; P.A. 04-12, S. 4; P.A. 11-16, S. 40.)

History: P.A. 84-514 effective February 1, 1985; P.A. 86-285 added Subsec. (c) concerning the duties of the director and commissioner when the director finds that the mentally retarded person is in need of immediate protective services; Sec. 19a-458d transferred to Sec. 46a-11e in 1991; P.A. 95-63 substituted “person with mental retardation” for “mentally retarded person”; P.A. 04-12 amended Subsec. (c) by deleting references to Secs. 19a-448(k) and 46a-11a(b) and adding reference to Sec. 17a-274 re procedures governing involuntary placement of a person with mental retardation; P.A. 11-16 amended Subsecs. (a) and (c) by substituting “person with intellectual disability” for “person with mental retardation” and amended Subsec. (b) by making technical changes, effective May 24, 2011.



Section 46a-11f - (Formerly Sec. 19a-458e). Evaluation of person’s ability to pay. Review of plan of protective services.

(a) Concurrent with the implementation of any protective services for which payment is required, an evaluation shall be undertaken by the commissioner regarding the ability of the person with intellectual disability to pay for the protective services. If the person is so able, procedures for reimbursement for the cost of providing the services shall be initiated. If it is determined that the person is not capable of paying for such services, the services shall be provided in accordance with policies and procedures established by the commissioner.

(b) Subsequent to the initial provision of protective services, the Department of Developmental Services shall review each case, including meeting with the person with intellectual disability at least once every six months, to determine whether continuation or modification of the services is warranted. Said department shall advise the director relative to the continuation of protective services for each such person with intellectual disability. The commissioner may terminate protective services upon the request of the person with intellectual disability or his guardian, pursuant to section 46a-11e, or upon agreement by the commissioner and the director that such services are no longer required.

(c) In performing the duties set forth in sections 46a-11c to 46a-11g, inclusive, the director may request the assistance of the staffs and resources of all appropriate state departments, agencies, commissions and local health directors, and may utilize any other public or private agencies, groups or individuals who are appropriate and may be available.

(P.A. 84-514, S. 6–8, 11; P.A. 95-63, S. 6; P.A. 07-73, S. 2(a), (b); P.A. 11-16, S. 41.)

History: P.A. 84-514 effective February 1, 1985; Sec. 19a-458e transferred to Sec. 46a-11f in 1991; P.A. 95-63 substituted “person with mental retardation” for “mentally retarded person”; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” and “Department of Mental Retardation” were changed editorially by the Revisors to “Commissioner of Developmental Services” and “Department of Developmental Services”, effective October 1, 2007; P.A. 11-16 amended Subsecs. (a) and (b) by substituting “person with intellectual disability” for “person with mental retardation”, and made a technical change, effective May 24, 2011.



Section 46a-11g - (Formerly Sec. 19a-458f). Referral of information to state’s attorney.

If, as a result of any investigation initiated under the provisions of sections 46a-11a to 46a-11f, inclusive, a determination is made that a caretaker or other person has abused a person with intellectual disability, the director shall refer such information in writing to the appropriate office of the state’s attorney, which shall conduct such further investigation as may be deemed necessary and shall determine whether criminal proceedings should be initiated against such caretaker or other person, in accordance with applicable state law. If any initial investigation by the director discloses evidence of an immediate and serious threat to the health or life of a person with intellectual disability, said office shall immediately refer the matter to state or local police, as appropriate, who shall immediately investigate the matter.

(P.A. 84-514, S. 9, 11; P.A. 95-63, S. 7; P.A. 11-16, S. 42.)

History: P.A. 84-514 effective February 1, 1985; Sec. 19a-458f transferred to Sec. 46a-11g in 1991; P.A. 95-63 substituted “person with mental retardation” for “mentally retarded person”; P.A. 11-16 substituted “person with intellectual disability” for “person with mental retardation”, effective May 24, 2011.



Section 46a-11h - Confidentiality of information.

The name and address of and other personally identifiable information concerning a person whose death or serious injury is reported to the Office of Protection and Advocacy for Persons with Disabilities pursuant to section 46a-153, the name and address of and other personally identifiable information concerning any person who provides information obtained by the office in the course of an investigation of any such report, and all confidential records obtained by the office in the course of any such investigation shall be confidential and shall not be subject to disclosure under the Freedom of Information Act, as defined in section 1-200. Nothing in this section shall be construed to prohibit the office from disclosing personally identifiable or confidential information with the consent of a person authorized by law to consent to the release of such information or from issuing reports to the public or providing information to policy-making bodies that contain statistical data, analysis or case studies, provided the office shall not disclose the identity of any person with disabilities or any means of discovering such identity.

(P.A. 00-97.)



Section 46a-12 - Communications protected by attorney-client privilege.

All communications between an individual and any attorney employed or engaged by the advocacy office working on behalf of such individual shall be fully protected by the attorney-client privilege to the same extent and degree as though counsel had been engaged privately. This privilege shall in no way preclude the use by the advocacy office of material in its files for the preparation and disclosure of statistical, case study and other sociological data, provided that in any such use there shall be no disclosure of an individual’s identity or means of discovering such identity.

(P.A. 77-589, S. 6, 9.)



Section 46a-13 - Reporting requirements.

The advocacy office and advocacy board shall report to the joint standing committee of the General Assembly having cognizance of matters relating to human services and the Governor no later than March 1, 1978, and thereafter annually on or before December first, and at any other time upon request of the Governor or the General Assembly, concerning the status of services for persons with disabilities and the operation of both the advocacy board and office and shall make recommendations, administrative and legislative, concerning the protection of the rights and welfare of persons with disabilities living in Connecticut.

(P.A. 77-589, S. 7, 9; P.A. 82-314, S. 62, 63; P.A. 94-87, S. 6.)

History: P.A. 82-314 changed official name of human services committee; P.A. 94-87 changed reference from “Connecticut’s handicapped residents” to “persons with disabilities living in Connecticut”.



Section 46a-13a - Requirements for other agencies. Release of client records by other agencies.

Each state, local or private agency responsible for the protection of persons with disabilities shall cooperate with any investigation conducted by the Office of Protection and Advocacy for Persons with Disabilities and shall release client records for review and inspection by said office. No such state, local or private agency shall release the records of a client without the express consent of such client or as otherwise provided by law.

(P.A. 96-186, S. 3.)






Chapter 813a - Office of the Victim Advocate. Office of the Child Advocate

Section 46a-13b - Office of the Victim Advocate established.

(a) There is established, within the Office of Governmental Accountability established under section 1-300, an Office of the Victim Advocate. The Governor, with the approval of the General Assembly, shall appoint a person with knowledge of victims’ rights and services as Victim Advocate. Such person shall be an attorney and qualified by training and experience to perform the duties of Victim Advocate as set forth in section 46a-13c. Upon any vacancy in the position of Victim Advocate, the advisory committee established pursuant to section 46a-13h shall meet to consider and interview successor candidates and shall submit to the Governor a list of not fewer than five and not more than seven candidates not later than sixty days after said vacancy. Such list shall be confidential and not open to the public or subject to disclosure, and shall rank the candidates in the order of committee preference. Not later than eight weeks after receiving the list of candidates from the advisory committee, the Governor shall appoint a candidate for Victim Advocate from among the choices on such list. If, at any time, any of the candidates withdraws from consideration prior to confirmation by the General Assembly, the appointment shall be made from the remaining candidates on the list submitted to the Governor. The person appointed Victim Advocate shall serve for a term of four years and may be reappointed or shall continue to hold office until a successor is appointed and qualified.

(b) Notwithstanding any other provision of the general statutes, the Victim Advocate shall act independently of any state department in the performance of the advocate’s duties.

(c) The Victim Advocate may, within available funds, appoint such staff as may be deemed necessary. The duties of the staff may include the duties of the Victim Advocate if performed under the direction of the Victim Advocate.

(d) The General Assembly may annually appropriate such sums as necessary for the payment of the salaries of the staff and for the payment of office expenses and other actual expenses incurred by the Victim Advocate in the performance of the advocate’s duties.

(e) The Victim Advocate shall annually submit, in accordance with the provisions of section 11-4a, to the Governor, the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary and the advisory committee established pursuant to section 46a-13h a detailed report analyzing the work of the Office of the Victim Advocate.

(P.A. 98-231, S. 1; P.A. 05-287, S. 4; P.A. 11-48, S. 69.)

History: P.A. 05-287 amended Subsec. (b) to change the administrative location of the Office of the Victim Advocate from the Freedom of Information Commission to the Department of Administrative Services, effective July 1, 2005; P.A. 11-48 amended Subsec. (a) by adding language re Office of Governmental Accountability and revising provisions re appointment, deleted former Subsec. (b) re Department of Administrative Services, redesignated existing Subsecs. (c) to (f) as Subsecs. (b) to (e), amended Subsec. (e) by specifying that report be made to judiciary committee and to advisory committee and by adding reference to Sec. 11-4a, and made technical changes, effective July 1, 2011.



Section 46a-13c - Responsibilities of the Victim Advocate.

The Victim Advocate may, within available appropriations:

(1) Evaluate the delivery of services to victims by state agencies and those entities that provide services to victims, including the delivery of services to families of victims by the Office of the Chief Medical Examiner;

(2) Coordinate and cooperate with other private and public agencies concerned with the implementation, monitoring and enforcement of the constitutional rights of victims and enter into cooperative agreements with public or private agencies for the furtherance of the constitutional rights of victims;

(3) Review the procedures established by any state agency or other entity providing services to victims with respect to the constitutional rights of victims;

(4) Receive and review complaints of persons concerning the actions of any state or other entity providing services to victims and investigate those where it appears that a victim or family of a victim may be in need of assistance from the Victim Advocate;

(5) File a limited special appearance in any court proceeding for the purpose of advocating for any right guaranteed to a crime victim by the Constitution of the state or any right provided to a crime victim by any provision of the general statutes;

(6) Ensure a centralized location for victim services information;

(7) Recommend changes in state policies concerning victims, including changes in the system of providing victim services;

(8) Conduct programs of public education, undertake legislative advocacy, and make proposals for systemic reform;

(9) Monitor the provision of protective services to witnesses by the Chief State’s Attorney pursuant to section 54-82t; and

(10) Take appropriate steps to advise the public of the services of the Office of the Victim Advocate, the purpose of the office and procedures to contact the office.

(P.A. 98-231, S. 2; P.A. 99-37, S. 1; 99-240, S. 8; P.A. 01-211, S. 12.)

History: P.A. 99-37 amended Subdiv. (1) to include evaluation of the delivery of services to families of victims by Office of Chief Medical Examiner; P.A. 99-240 added new Subdiv. (9) re authority to monitor the provision of protective services to witnesses by the Chief State’s Attorney and redesignated former Subdiv. (9) as Subdiv. (10); P.A. 01-211 amended Subdiv. (5) to replace former Subparas. (A) to (F) re specific rights of victims for which the Victim Advocate may advocate with provision that the Victim Advocate may advocate for “any right guaranteed to a crime victim by the Constitution of the state or any right provided to a crime victim by any provision of the general statutes”.



Section 46a-13d - Access to information. Rights and powers.

(a) All state, local and private agencies shall have a duty to cooperate with any investigation conducted by the Office of the Victim Advocate. Consistent with the provisions of the general statutes concerning the confidentiality of records and information, the Victim Advocate shall have access to, including the right to inspect and copy, any records necessary to carry out the responsibilities of the Victim Advocate as provided in section 46a-13c. Nothing contained in this subsection shall be construed to waive a victim’s right to confidentiality of communications or records as protected by any provision of the general statutes or common law.

(b) In the performance of his responsibilities under section 46a-13c, the Victim Advocate may communicate privately with any victim or person who has received, is receiving or should have received services from the state. Such communications shall be confidential and not be subject to disclosure except as provided in subsection (a) of section 46a-13e.

(c) The Victim Advocate may apply for and accept grants, gifts and bequests of funds from other states, federal and interstate agencies and independent authorities and private firms, individuals and foundations, for the purpose of carrying out his responsibilities.

(P.A. 98-231, S. 3; P.A. 00-200, S. 9; P.A. 01-195, S. 33, 181.)

History: P.A. 00-200 amended Subsec. (a) by requiring all state, local and private agencies to have duty to cooperate with any investigation conducted by the Office of Victim Advocate, and deleted “to the same extent as a victim would have access to such records.” following “section 46a-13c.”; P.A. 01-195 made technical changes in Subsec. (a), effective July 11, 2001.



Section 46a-13e - Confidentiality of identity of complainant, identity of certain witnesses and other information. Limited disclosure authorized.

(a) The name, address and other personally identifiable information of a person who makes a complaint to the Victim Advocate as provided in section 46a-13c, all information obtained or generated by the office in the course of an investigation, the identity and location of any person receiving or considered for the receipt of protective services under section 54-82t and all information obtained or generated by the office in the course of monitoring the provision of protective services under section 54-82t, and all confidential records obtained by the Victim Advocate or his designee shall be confidential and shall not be subject to disclosure under the Freedom of Information Act or otherwise, except that such information and records, other than confidential information concerning a pending law enforcement investigation or a pending prosecution, may be disclosed if the Victim Advocate determines that disclosure is (1) in the general public interest, or (2) necessary to enable the Victim Advocate to perform his responsibilities under section 46a-13c, provided in no event shall the name, address or other personally identifiable information of a person be disclosed without the consent of such person.

(b) No state or municipal agency shall discharge, or in any manner discriminate or retaliate against, any employee who in good faith makes a complaint to the Victim Advocate or cooperates with the Office of the Victim Advocate in an investigation.

(P.A. 98-231, S. 4; P.A. 99-240, S. 9.)

History: P.A. 99-240 amended Subsec. (a) to prohibit the disclosure of the identity and location of any person receiving or considered for receipt of protective services under Sec. 54-82t and all information obtained or generated by the office in monitoring the provision of such services.



Section 46a-13f - Advisory committee established.

Section 46a-13f is repealed, effective July 1, 2011.

(P.A. 98-231, S. 5; P.A. 11-48, S. 302.)



Section 46a-13g - Limitation re filing appearance for victim.

The provisions of subdivision (5) of section 46a-13c shall not apply to infractions or misdemeanors not involving the use, attempted use or threatened use of physical force against another person.

(P.A. 98-231, S. 6.)



Section 46a-13h - Advisory committee established.

There is established an advisory committee to the Office of the Victim Advocate established under section 46a-13b. Said committee shall prepare and submit to the Governor a list of candidates for appointment of the Victim Advocate. The advisory committee shall consist of seven members as follows: (1) One appointed by the president pro tempore of the Senate; (2) one appointed by the speaker of the House of Representatives; (3) one appointed by the majority leader of the Senate; (4) one appointed by the majority leader of the House of Representatives; (5) one appointed by the minority leader of the Senate; (6) one appointed by the minority leader of the House of Representatives; and (7) one appointed by the Governor. The committee shall select a chairperson who shall preside at meetings of the committee. No member of the advisory committee shall be a person who is a volunteer for, a board member of, or is employed by any entity or agency subject to the review of, or evaluation or monitoring by the Victim Advocate pursuant to section 46a-13c, or is a communicator lobbyist who pursuant to such lobbyist’s registration under chapter 10, lobbies on behalf of any entity or agency subject to the review of, or evaluation or monitoring by the Victim Advocate pursuant to said section 46a-13c. Each member of the advisory committee shall serve a term of five years and may be reappointed at the conclusion of such term. All initial appointments to the advisory committee shall be made not later than September 1, 2011. Each member of the advisory committee shall serve a five-year term from July first of the year of their appointment. Any vacancy in the membership of the committee shall be filled by the appointing authority for the unexpired portion of the term.

(P.A. 11-48, S. 68.)

History: P.A. 11-48 effective July 1, 2011.



Section 46a-13k - Office of the Child Advocate established.

(a) There is established, within the Office of Governmental Accountability established under section 1-300, an Office of the Child Advocate. The Governor, with the approval of the General Assembly, shall appoint a person with knowledge of the child welfare system and the legal system to fill the Office of the Child Advocate. Such person shall be qualified by training and experience to perform the duties of the office as set forth in section 46a-13l. Upon any vacancy in the position of Child Advocate, the advisory committee established pursuant to section 46a-13r shall meet to consider and interview successor candidates and shall submit to the Governor a list of not fewer than three and not more than five of the most outstanding candidates, not later than sixty days after the occurrence of said vacancy, except that upon any vacancy in said position occurring after January 1, 2012, but before June 15, 2012, the advisory committee shall submit such list to the Governor on or before July 31, 2012. Such list shall rank the candidates in the order of committee preference. Not later than eight weeks after receiving the list of candidates from the advisory committee, the Governor shall designate a candidate for Child Advocate from among the choices on such list. If at any time any of the candidates withdraw from consideration prior to confirmation by the General Assembly, the designation shall be made from the remaining candidates on the list submitted to the Governor. If, not later than eight weeks after receiving the list, the Governor fails to designate a candidate from the list, the candidate ranked first shall receive the designation and be referred to the General Assembly for confirmation. If the General Assembly is not in session, the designated candidate shall serve as acting Child Advocate and be entitled to the compensation, privileges and powers of the Child Advocate until the General Assembly meets to take action on said appointment. The person appointed Child Advocate shall serve for a term of four years and may be reappointed or shall continue to hold office until such person’s successor is appointed and qualified. Upon any vacancy in the position of Child Advocate and until such time as a candidate has been confirmed by the General Assembly or, if the General Assembly is not in session, has been designated by the Governor, the Associate Child Advocate shall serve as the acting Child Advocate and be entitled to the compensation, privileges and powers of the Child Advocate.

(b) Notwithstanding any other provision of the general statutes, the Child Advocate shall act independently of any state department in the performance of the advocate’s duties.

(c) The Child Advocate may, within available funds, appoint such staff as may be deemed necessary provided, for the fiscal years ending June 30, 1996, and June 30, 1997, such staff shall not exceed one and one-half full-time positions or the equivalent thereof. The duties of the staff may include the duties and powers of the Child Advocate if performed under the direction of the Child Advocate.

(d) The General Assembly shall annually appropriate such sums as necessary for the payment of the salaries of the staff and for the payment of office expenses and other actual expenses incurred by the Child Advocate in the performance of his or her duties. Any legal or court fees obtained by the state in actions brought by the Child Advocate shall be deposited in the General Fund.

(e) The Child Advocate shall annually submit, in accordance with the provisions of section 11-4a, to the Governor, the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary, children and human services and the advisory committee established pursuant to section 46a-13r a detailed report analyzing the work of the Office of the Child Advocate.

(P.A. 95-242, S. 1–6; P.A. 96-155, S. 2; P.A. 97-319, S. 1, 2, 6, 22; P.A. 00-49, S. 4, 7; P.A. 01-195, S. 34, 181; P.A. 05-287, S. 3; P.A. 11-48, S. 71; June 12 Sp. Sess. P.A. 12-2, S. 1; P.A. 13-247, S. 52.)

History: P.A. 96-155 amended Subsec. (a) by adding a procedure for filling a vacancy in the position of Child Advocate; P.A. 97-319 amended Subsec. (b) to transfer the Office of the Child Advocate from the Office of Protection and Advocacy for Persons with Disabilities to the Freedom of Information Commission, effective July 1, 1997, amended Subsec. (d) by specifying that staff appointments be within available funds and amended Subsec. (e) to replace provision requiring dedication to the Office of the Child Advocate of fees obtained by the state in actions brought by the Child Advocate with provision requiring deposit in the General Fund; P.A. 00-49 amended Subsec. (a) by adding provision that Associate Child Advocate shall serve as acting Child Advocate until successor has been confirmed by the General Assembly, or designated by the Governor to fill vacancy in position of Child Advocate and made technical change for purposes of gender neutrality, effective May 16, 2000; P.A. 01-195 made technical changes in Subsec. (a), effective July 11, 2001; P.A. 05-287 amended Subsec. (b) to change the administrative location of the Office of the Child Advocate from the Freedom of Information Commission to the Department of Administrative Services, effective July 1, 2005; P.A. 11-48 amended Subsec. (a) by adding language re Office of Governmental Accountability and revising provisions re appointment, deleted former Subsec. (b) re Department of Administrative Services, redesignated existing Subsecs. (c) to (f) as Subsecs. (b) to (e), amended Subsec. (e) by specifying that report be made to judiciary, children and human services committees and to advisory committee and by adding reference to Sec. 11-4a, and made technical changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) by adding provision re date for submission of list of candidates for vacancy occurring between January 1, 2012, and June 15, 2012, effective June 15, 2012; P.A. 13-247 amended Subsec. (a) by changing number of candidates submitted from not fewer than 5 to not fewer than 3 and from not more than 7 to not more than 5, effective July 1, 2013.



Section 46a-13l - Child Advocate’s duties. Child fatality review panel. Reports to the Governor and the General Assembly. Investigations.

(a) The Child Advocate shall:

(1) Evaluate the delivery of services to children by state agencies and those entities that provide services to children through funds provided by the state;

(2) Review periodically the procedures established by any state agency providing services to children to carry out the provisions of sections 46a-13k to 46a-13p, inclusive, with a view toward the rights of the children and recommend revisions to such procedures;

(3) Review complaints of persons concerning the actions of any state or municipal agency providing services to children and of any entity that provides services to children through funds provided by the state, make appropriate referrals and investigate those where the Child Advocate determines that a child or family may be in need of assistance from the Child Advocate or that a systemic issue in the state’s provision of services to children is raised by the complaint;

(4) Pursuant to an investigation, provide assistance to a child or family who the Child Advocate determines is in need of such assistance including, but not limited to, advocating with an agency, provider or others on behalf of the best interests of the child;

(5) Periodically review the facilities and procedures of any and all institutions or residences, public or private, where a juvenile has been placed by any agency or department;

(6) Recommend changes in state policies concerning children including changes in the system of providing juvenile justice, child care, foster care and treatment;

(7) Take all possible action including, but not limited to, conducting programs of public education, undertaking legislative advocacy and making proposals for systemic reform and formal legal action, in order to secure and ensure the legal, civil and special rights of children who reside in this state;

(8) Provide training and technical assistance to attorneys representing children and guardians ad litem appointed by the Superior Court;

(9) Periodically review the number of special needs children in any foster care or permanent care facility and recommend changes in the policies and procedures for the placement of such children;

(10) Serve or designate a person to serve as a member of the child fatality review panel established in subsection (b) of this section; and

(11) Take appropriate steps to advise the public of the services of the Office of the Child Advocate, the purpose of the office and procedures to contact the office.

(b) There is established a child fatality review panel composed of thirteen permanent members as follows: The Child Advocate, or a designee; the Commissioners of Children and Families, Public Health and Public Safety, or their designees; the Chief Medical Examiner, or a designee; the Chief State’s Attorney, or a designee; a pediatrician, appointed by the Governor; a representative of law enforcement, appointed by the president pro tempore of the Senate; an attorney, appointed by the majority leader of the Senate; a social work professional, appointed by the minority leader of the Senate; a representative of a community service group appointed by the speaker of the House of Representatives; a psychologist, appointed by the majority leader of the House of Representatives; and an injury prevention representative, appointed by the minority leader of the House of Representatives. A majority of the panel may select not more than three additional temporary members with particular expertise or interest to serve on the panel. Such temporary members shall have the same duties and powers as the permanent members of the panel. The chairperson shall be elected from among the panel’s permanent members. The panel shall, to the greatest extent possible, reflect the ethnic, cultural and geographic diversity of the state.

(c) The panel shall review the circumstances of the death of a child placed in out-of-home care or whose death was due to unexpected or unexplained causes to facilitate development of prevention strategies to address identified trends and patterns of risk and to improve coordination of services for children and families in the state. Members of the panel shall not be compensated for their services, but may be reimbursed for necessary expenses incurred in the performance of their duties.

(d) On or before January 1, 2000, and annually thereafter, the panel shall issue an annual report which shall include its findings and recommendations to the Governor and the General Assembly on its review of child fatalities for the preceding year.

(e) Upon request of two-thirds of the members of the panel and within available appropriations, the Governor, the General Assembly or at the Child Advocate’s discretion, the Child Advocate shall conduct an in-depth investigation and review and issue a report with recommendations on the death or critical incident of a child. The report shall be submitted to the Governor, the General Assembly and the commissioner of any state agency cited in the report and shall be made available to the general public.

(f) Any state agency cited in a report issued by the Office of the Child Advocate, pursuant to the Child Advocate’s responsibilities under this section, shall submit a written response to the report and recommendations made in the report to the Governor and the General Assembly not later than ninety days after receipt of such report and recommendations. The General Assembly shall submit a copy of such response to the Office of the Child Advocate immediately upon receipt.

(g) The Chief Medical Examiner shall provide timely notice to the Child Advocate and to the chairperson of the child fatality review panel of the death of any child that is to be investigated pursuant to section 19a-406.

(h) Any agency having responsibility for the custody or care of children shall provide timely notice to the Child Advocate and the chairperson of the child fatality review panel of the death of a child or a critical incident involving a child in its custody or care.

(P.A. 95-242, S. 7; P.A. 97-319, S. 3; June Sp. Sess. P.A. 99-2, S. 8; P.A. 00-49, S. 5, 7; P.A. 05-157, S. 1; P.A. 09-205, S. 4; P.A. 11-48, S. 72.)

History: P.A. 97-319 deleted former Subdiv. (3) re adoption of regulations, renumbering the remaining Subdivs., added Subdiv. (10) re information to the public about the Office of the Child Advocate and made technical changes in Subsecs. (a) and (b); June Sp. Sess. P.A. 99-2 amended Subsec. (a)(2) by adding “and recommend revisions to such procedures”, amended Subsec. (a)(3) by adding “make appropriate referrals”, replacing “it appears” with “the Child Advocate determines” and adding provision re systematic issues, amended Subsec. (a)(4) by replacing reference to Family Division of the Superior Court and Department of Children and Families with “by any agency or department”, amended Subsec. (b) by adding provision allowing for selection of temporary members, amended Subsec. (c) by replacing reference to a child who has received services from the state with reference to a child placed in out-of-home care or whose death was due to unexpected or unexplained causes and adding requirement that the panel develop prevention strategies, added Subsec. (d) re annual reports, added Subsec. (e) re in-depth investigation, review and report and made technical changes; P.A. 00-49 amended Subsec. (a) by adding Subdiv. (4) re assistance to child or family during an investigation by Child Advocate, and renumbered existing Subdivs. (4) to (10), inclusive, as Subdivs. (5) to (11), inclusive, and added Subsecs. (f) and (g) re timely notice by Chief Medical Examiner and agency having custody or care of children to Child Advocate and chairperson of child fatality review panel of death of child, effective July 1, 2000; P.A. 05-157 amended Subsec. (b) by increasing number of permanent panel members from seven to thirteen, specifying requirements re such members and increasing number of temporary members from two to three, effective July 1, 2005; P.A. 09-205 added new Subsec. (f) requiring state agency cited in report issued by Office of the Child Advocate to submit a response to Governor and General Assembly and redesignated existing Subsecs. (f) and (g) as Subsecs. (g) and (h), effective July 1, 2009; P.A. 11-48 amended Subsec. (a)(2) by replacing reference to Sec. 46a-13q with reference to Sec. 46a-13p, effective July 1, 2011.



Section 46a-13m - Access to information.

(a) Notwithstanding any provision of the general statutes concerning the confidentiality of records and information, the Child Advocate shall have access to, including the right to inspect and copy, any records necessary to carry out the responsibilities of the Child Advocate as provided in subsection (a) of section 46a-13l. If the Child Advocate is denied access to any records necessary to carry out said responsibilities, he may issue a subpoena for the production of such records as provided in subsection (c) of this section.

(b) In the performance of his responsibilities under subsection (a) of section 46a-13l the Child Advocate may communicate privately with any child or person who has received, is receiving or should have received services from the state. Such communications shall be confidential and not be subject to disclosure except as provided in subsection (a) of section 46a-13n.

(c) The Child Advocate may issue subpoenas to compel the attendance and testimony of witnesses or the production of books, papers and other documents and to administer oaths to witnesses in any matter under his investigation. If any person to whom such subpoena is issued fails to appear or, having appeared, refuses to give testimony or fails to produce the evidence required, the Child Advocate may apply to the superior court for the judicial district of Hartford which shall have jurisdiction to order such person to appear and give testimony or to produce such evidence, as the case may be.

(d) The Child Advocate may apply for and accept grants, gifts and bequests of funds from other states, federal and interstate agencies and independent authorities and private firms, individuals and foundations, for the purpose of carrying out his responsibilities. There is established within the General Fund a child advocate account which shall be a separate nonlapsing account. Any funds received under this subsection shall, upon deposit in the General Fund, be credited to said account and may be used by the Child Advocate in the performance of his duties.

(P.A. 88-230, S. 10, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 95-242, S. 8; P.A. 97-319, S. 4.)

History: P.A. 97-319 entirely replaced former section with new provisions re access to information (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in 1997 public and special acts, effective September 1, 1998).



Section 46a-13n - Confidentiality of information.

(a) The name, address and other personally identifiable information of a person who makes a complaint to the Child Advocate as provided in section 46a-13l, all information obtained or generated by the office in the course of an investigation and all confidential records obtained by the Child Advocate or a designee shall be confidential and shall not be subject to disclosure under the Freedom of Information Act or otherwise, except that such information and records, other than confidential information concerning a pending law enforcement investigation or a pending prosecution, may be disclosed if the Child Advocate determines that disclosure is (1) in the general public interest or (2) necessary to enable the Child Advocate to perform his responsibilities under subsection (a) of section 46a-13l. If the Child Advocate determines that disclosure of confidential information is not in the public interest but is necessary to enable the Child Advocate to perform responsibilities under subsection (a) of section 46a-13l, or to identify, prevent or treat the abuse or neglect of a child, the Child Advocate may disclose such information to the appropriate agency responsible for the welfare of such child.

(b) No state or municipal agency shall discharge, or in any manner discriminate or retaliate against, any employee who in good faith makes a complaint to the Child Advocate or cooperates with the Office of the Child Advocate in an investigation.

(P.A. 95-242, S. 9; P.A. 96-268, S. 2, 34; P.A. 97-319, S. 5; June Sp. Sess. P.A. 99-2, S. 9.)

History: P.A. 96-268 substituted Office of the Child Advocate for Child Advocate’s Office, effective July 1, 1996; P.A. 97-319 entirely replaced former section with new provisions re confidentiality; June Sp. Sess. P.A. 99-2 amended Subsec. (a)(2) by deleting “provided in no event shall the name, address or other personally identifiable information of a person be disclosed without the consent of such person” and made technical changes.



Section 46a-13o - Representation of child. Judgments or settlements for compensation.

(a) In addition to the powers set forth in section 46a-13m, and notwithstanding section 3-125, the Child Advocate, or his designee, may represent, appear, intervene in or bring an action on behalf of any child in any proceeding before any court, agency, board or commission in this state in which matters related to sections 46a-13k to 46a-13p, inclusive, are in issue. Prior to the institution of any action brought pursuant to this subsection, the Child Advocate shall make a good faith effort to resolve issues or problems through mediation.

(b) Any judgment for compensation or order for settlement of the claim for compensation entered by the court pursuant to the provisions of subsection (a) of this section shall be considered as the estate of the child for whose benefit the judgment or order is entered, to be held by the Office of the Child Advocate as guardian of such compensation, and shall be deposited into a trust account established by the office for the purposes of distributing such funds to such child in accordance with the plan adopted by the Family Division of the Superior Court.

(P.A. 95-242, S. 10; P.A. 97-319, S. 7; P.A. 11-48, S. 73.)

History: P.A. 97-319 amended Subsec. (a) to preclude participation of Attorney General in actions on behalf of child where the Child Advocate participates and to delete requirement of consent of parents or legal guardian and made a technical change in Subsec. (b); P.A. 11-48 amended Subsec. (a) by replacing reference to Sec. 46a-13q with reference to Sec. 46a-13p, effective July 1, 2011.



Section 46a-13p - Indemnification of employees and volunteers.

The state of Connecticut shall protect and hold harmless any attorney, director, investigator, social worker or other person employed by the Office of the Child Advocate and any volunteer appointed by the Child Advocate from financial loss and expense, including legal fees and costs, if any, arising out of any claim, demand or suit for damages resulting from acts or omissions committed in the discharge of his duties with the program within the scope of his employment or appointment which may constitute negligence but which acts are not wanton, malicious or grossly negligent as determined by a court of competent jurisdiction.

(P.A. 95-242, S. 11.)



Section 46a-13q - Advisory committee established.

Section 46a-13q is repealed, effective July 1, 2011.

(P.A. 95-242, S. 12; P.A. 11-48, S. 302.)



Section 46a-13r - Advisory committee established.

There is established an advisory committee to the Office of the Child Advocate established under section 46a-13k. Said committee shall prepare and submit to the Governor a list of candidates for appointment of the Child Advocate. The advisory committee shall consist of seven members as follows: (1) One appointed by the president pro tempore of the Senate; (2) one appointed by the speaker of the House of Representatives; (3) one appointed by the majority leader of the Senate; (4) one appointed by the majority leader of the House of Representatives; (5) one appointed by the minority leader of the Senate; (6) one appointed by the minority leader of the House of Representatives; and (7) one appointed by the Governor. The committee shall select a chairperson who shall preside at meetings of the committee. No member of the advisory committee shall be a person who is a volunteer for, a board member of, or is employed by, any entity or agency subject to the review of, or evaluation or monitoring by the Child Advocate pursuant to section 46a-13l, or is a communicator lobbyist who pursuant to such lobbyist’s registration under chapter 10, lobbies on behalf of any entity or agency subject to the review of, or evaluation or monitoring by the Child Advocate pursuant to said section 46a-13l. Each member of the advisory committee shall serve a term of five years and may be reappointed at the conclusion of such term. All initial appointments to the advisory committee shall be made not later than September 1, 2011. Each member of the advisory committee shall serve a five-year term from July first of the year of their appointment. Any vacancy in the membership of the committee shall be filled by the appointing authority for the unexpired portion of the term.

(P.A. 11-48, S. 70.)

History: P.A. 11-48 effective July 1, 2011.






Chapter 814 - Protection of the Elderly (See Chapter 319h, Part II)

Section 46a-26 - Reimbursement of certain funds expended for purposes of chapter.

Section 46a-26 is repealed.

(P.A. 77-613, S. 13, 15; 77-614, S. 521, 587, 610; P.A. 78-265, S. 2, 3; 78-303, S. 85, 136.)






Chapter 814a - Deaf and Hearing Impaired Persons

Section 46a-27 - (Formerly Sec. 17-137l). Commission on the Deaf and Hearing Impaired. Advisor to Department of Rehabilitation Services.

The Commission on the Deaf and Hearing Impaired is hereby created to advocate, strengthen and advise the Department of Rehabilitation Services concerning state policies affecting deaf and hearing impaired individuals and their relationship to the public, industry, health care and educational opportunity.

(P.A. 74-252, S. 1, 11; P.A. 77-614, S. 538, 587, 610; P.A. 78-303, S. 85, 136; P.A. 84-361, S. 2, 7; P.A. 86-50, S. 1; P.A. 93-262, S. 1, 87; P.A. 98-252, S. 76, 80; P.A. 11-44, S. 35; June 12 Sp. Sess. P.A. 12-1, S. 89.)

History: P.A. 77-614 and P.A. 78-303 placed commission within department of human resources for administrative purposes, effective January 1, 1979; P.A. 84-361 authorized provision of necessary services including nonreimbursable interpreter services and authorized adoption of regulations to define the formula to be used to determine the amount to be charged for reimbursable interpreter services and the conditions under which nonreimbursable interpreter services shall be provided; P.A. 86-50 authorized provision of message relay services for persons using telecommunication devices for the deaf; Sec. 17-137l transferred to Sec. 46a-27 in 1991; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 98-252 deleted provision on regulations for setting charges for interpreter services since a similar provision is in Sec. 46a-33b, effective July 1, 1998; P.A. 11-44 replaced provision designating commission as coordinating agency with provision designating commission as advisor to the Bureau of Rehabilitative Services, and deleted provisions re commission being within Department of Social Services and providing services to deaf and hearing impaired persons, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 46a-28 - (Formerly Sec. 17-137m). Commission on the Deaf and Hearing Impaired. Members, meetings, expenses.

(a) The Commission on the Deaf and Hearing Impaired shall consist of twenty-one members, three of whom shall be ex officio. The ex-officio members shall consist of the following individuals: The consultant appointed by the State Board of Education in accordance with section 10-316a, the president of the Connecticut Council of Organizations Serving the Deaf and the superintendent of the American School for the Deaf. The following members shall be voting members: The Commissioners of Public Health, Social Services, Mental Health, Education, Developmental Services, and Children and Families and the Labor Commissioner or their designees and eleven members appointed by the Governor. Of the members appointed by the Governor one shall be a physician licensed to practice medicine in this state and specializing in otolaryngology; one a parent of a student in a predominantly oral education program, one a parent of a student at the American School for the Deaf and one a parent of a student in a public school hearing impaired program, and seven deaf persons, one of whom shall be a parent.

(b) The commission shall meet at least quarterly or more often at the call of the chairperson or a majority of the members. A majority of the voting members in office but not less than seven voting members shall constitute a quorum.

(c) Any appointed member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned. Vacancies occurring otherwise than by expiration of term in the membership of the commission shall be filled by the officer authorized to make the original appointments.

(d) The members of the commission shall be reimbursed for actual and necessary expenses incurred in the performance of their duties.

(P.A. 74-252, S. 2, 11; P.A. 75-420, S. 4, 6; 75-638, S. 18, 23; P.A. 77-614, S. 302, 323, 521, 539, 610; P.A. 80-210; P.A. 83-167; P.A. 84-361, S. 3, 7; P.A. 93-91, S. 1, 2; 93-262, S. 66, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 07-73, S. 2(b); P.A. 11-44, S. 36.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-638 replaced deputy commissioner of health on mental retardation with commissioner of mental retardation; P.A. 77-614 replaced secretary of the state board of education with commissioner of education, commissioner of health with commissioner of health services and commissioner of social services with commissioner of human resources in Subsec. (a), replaced appointment provisions in Subsec. (b) with simple statement that appointments are made by governor and provided that qualifications and compensation of executive director be determined by commissioner of administrative services with approval of secretary of office of policy and management rather than by abolished personnel policy board and that director be under direction of human resources commissioner in Subsec. (e), effective January 1, 1979; P.A. 80-210 increased commission membership from 15 to 23, adding commissioners of income maintenance and children and youth services, increasing gubernatorial appointees from 9 to 11 and deaf appointees from 5 to 7; P.A. 83-167 amended Subsec. (a) by decreasing commission membership from 23 to 22, deleting the ex officio membership of the superintendent of the Mystic Oral School and providing that one member be a parent of a student in a predominantly oral education program rather than of a student at the Mystic Oral School; P.A. 84-361 added provisions requiring that meetings be held at least quarterly, establishing number of members required for quorum and setting standards of attendance required to retain membership and made commission rather than human resources commissioner responsible for supervision of executive director; Sec. 17-137m transferred to Sec. 46a-28 in 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 reduced commission membership from 22 to 21 to reflect reorganization of social services, replacing reference to commissioners of income maintenance and human resources with commissioner of social services, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995 (Revisor’s note: A reference to “Commissioners of Public Health ... Labor, Education, Mental Retardation, and Children and Families” was changed editorially by the Revisors to “Commissioners of Public Health ... Education, Mental Retardation, and Children and Families and the Labor Commissioner” for consistency with customary statutory usage); pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 11-44 amended Subsec. (a) by replacing “commission” with “Commission on the Deaf and Hearing Impaired”, deleted former Subsec. (e) re position of executive director, and deleted former Subsec. (f) re employment of clerical and other assistance, effective July 1, 2011.



Section 46a-29 - (Formerly Sec. 17-137n). Assistance from other government agencies.

(a) The Commissioner of Rehabilitation Services may request and shall receive from any department, division, board, bureau, commission or agency of the state or of any political subdivision thereof such assistance and data as will enable the Department of Rehabilitation Services to properly carry out its activities under sections 17b-650e and 46a-30 to 46a-33b, inclusive, and to effectuate the purposes therein set forth.

(b) The Commissioner of Education shall assign one vocational rehabilitation consultant to act as a liaison staff member of the commission.

(P.A. 74-252, S. 3, 11; P.A. 77-614, S. 73, 302, 610; P.A. 87-496, S. 83, 110; P.A. 11-44, S. 39; 11-51, S. 44; June 12 Sp. Sess. P.A. 12-1, S. 90.)

History: P.A. 77-614 replaced public works commissioner with commissioner of administrative services and, effective January 1, 1979, replaced secretary of the state board of education with commissioner of education; P.A. 87-496 substituted public works commissioner for administrative services commissioner in Subsec. (b); Sec. 17-137n transferred to Sec. 46a-29 in 1991; P.A. 11-44 amended Subsec. (a) by replacing “commission” with “director of the Bureau of Rehabilitative Services”, replacing reference to Secs. 46a-27 to 46a-32 with reference to Secs. 17b-650e and 46a-30 to 46a-33b and making conforming and technical changes, deleted former Subsec. (b) re office space, and redesignated existing Subsec. (c) as Subsec. (b), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by replacing “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services” and replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.



Section 46a-30 - (Formerly Sec. 17-137o). Powers to receive moneys, make contracts.

(a) The Commissioner of Rehabilitation Services may receive moneys from any source, including gifts, grants, bequests and reimbursements which moneys may be expended for the purposes designated by the donor or to effectuate the provisions of sections 17b-650e and 46a-29 to 46a-33b, inclusive.

(b) The Commissioner of Rehabilitation Services is empowered to expend its appropriation and receipts to initiate and support the provisions of said sections by contract or other arrangement and to contract for and engage consultants.

(P.A. 74-252, S. 4, 11; P.A. 76-211, S. 2, 4; P.A. 98-252, S. 77, 80; P.A. 11-44, S. 40; June 12 Sp. Sess. P.A. 12-1, S. 91.)

History: P.A. 76-211 included reimbursements as source of moneys and replaced reference to Sec. 17-137l with reference to Sec. 17-137k; Sec. 17-137o transferred to Sec. 46a-30 in 1991; P.A. 98-252 made a technical change, effective July 1, 1998; P.A. 11-44 amended Subsecs. (a) and (b) by replacing “commission” with “director of the Bureau of Rehabilitative Services” and amended Subsec. (a) by replacing reference to Secs. 46a-27 to 46a-30 and 46a-32 with reference to Secs. 17b-650e and 46a-29 to 46a-33b, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced “director of the Bureau of Rehabilitative Services” with “Commissioner of Rehabilitation Services”, effective July 1, 2012.



Section 46a-31 - (Formerly Sec. 17-137p). Commission to administer funds for interpreters.

Section 46a-31 is repealed, effective July 1, 1998.

(P.A. 74-252, S. 5, 11; P.A. 76-211, S. 3, 4; P.A. 77-458, S. 2; P.A. 80-53, S. 2; P.A. 81-153, S. 1, 2; 81-453, S. 2, 3; P.A. 83-395, S. 3; P.A. 85-271, S. 3, 5; 85-613, S. 116, 154; P.A. 92-262, S. 37, 42; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 46a-32 - (Formerly Sec. 17-137r). Annual and interim reports of commissioner.

Section 46a-32 is repealed, effective July 1, 2013.

(P.A. 74-252, S. 7, 11; P.A. 11-44, S. 41; June 12 Sp. Sess. P.A. 12-1, S. 92; P.A. 13-7, S. 10.)



Section 46a-33 - (Formerly Sec. 17-137k). “Qualified interpreter” definition. Interpreters for the deaf or hearing impaired person in public proceedings or in proceedings provided by an employer or union. Interpreters to be provided upon request by educational facilities and human service agencies.

Section 46a-33 is repealed, effective July 1, 1998.

(P.A. 73-482, S. 1–3; P.A. 76-211, S. 1, 4; P.A. 77-458, S. 1; P.A. 80-53, S. 1; P.A. 81-453, S. 1, 3; P.A. 83-181, S. 1, 3; 83-395, S. 2; P.A. 84-47, S. 1, 2; P.A. 98-252, S. 79, 80; June Sp. Sess. P.A. 98-1, S. 105, 121.)



Section 46a-33a - Registration of persons providing interpreting services. Required qualifications.

(a) For the purposes of this section:

(1) “Interpreting” means the translating or transliterating of English concepts to a language concept used by a person who is deaf or hard of hearing or means the translating of a deaf or hard of hearing person’s language concept to English concepts. Language concepts include, but are not limited to, the use of American Sign Language, English-based sign language, cued speech, oral transliterating and information received tactually;

(2) “Legal setting” means any criminal or civil action involving a court of competent jurisdiction, any investigation conducted by a duly authorized law enforcement agency, employment related hearings and appointments requiring the presence of an attorney;

(3) “Medical setting” means medical related situations including mental health treatment, psychological evaluations, substance abuse treatment, crisis intervention and appointments or treatment requiring the presence of a doctor, nurse or other health care professional; and

(4) “Educational setting” means a school or other educational institution, including elementary, high school and post-graduation schools where interpretive services are provided to a student.

(b) All persons providing interpreting services shall register, annually, with the Department of Rehabilitation Services. Such registration shall be on a form prescribed or furnished by the Commissioner of Rehabilitation Services and shall include the registrant’s name, address, phone number, place of employment as interpreter and interpreter certification or credentials. The department shall issue identification cards for those who register in accordance with this section.

(c) No person shall provide interpreting services unless such person is registered with the Department of Rehabilitation Services according to the provisions of this section and (1) has passed the National Registry of Interpreters for the Deaf written generalist test or the National Association of the Deaf-National Registry of Interpreters for the Deaf certification knowledge examination, holds a level three certification provided by the National Association of the Deaf, documents the achievement of two continuing education units per year for a maximum of five years of training approved by the Commissioner of Rehabilitation Services, and on or before the fifth anniversary of having passed the National Registry of Interpreters for the Deaf written generalist test or the National Association of the Deaf-National Registry of Interpreters for the Deaf certification knowledge examination, has passed the National Registry of Interpreters for the Deaf performance examination or the National Association of the Deaf-National Registry of Interpreters for the Deaf national interpreter certification examination, (2) has passed the National Registry of Interpreters for the Deaf written generalist test or the National Association of the Deaf-National Registry of Interpreters for the Deaf certification knowledge examination and is a graduate of an accredited interpreter training program and documents the achievement of two continuing education units per year for a maximum of five years of training approved by the commissioner, and on or before the fifth anniversary of having passed the National Registry of Interpreters for the Deaf written generalist test or the National Association of the Deaf-National Registry of Interpreters for the Deaf certification knowledge examination, has passed the National Registry of Interpreters for the Deaf performance examination or the National Association of the Deaf-National Registry of Interpreters for the Deaf national interpreter certification examination, (3) holds a level four or higher certification from the National Association of the Deaf, (4) holds certification by the National Registry of Interpreters for the Deaf, (5) for situations requiring an oral interpreter only, holds oral certification from the National Registry of Interpreters for the Deaf, (6) for situations requiring a cued speech transliterator only, holds certification from the National Training, Evaluation and Certification Unit and has passed the National Registry of Interpreters for the Deaf written generalist test, (7) holds a reverse skills certificate or is a certified deaf interpreter under the National Registry of Interpreters for the Deaf, or (8) holds a National Association of the Deaf-National Registry of Interpreters for the Deaf national interpreting certificate.

(d) No person shall provide interpreting services in a medical setting unless such person is registered with the Department of Rehabilitation Services according to the provisions of this section and (1) holds a comprehensive skills certificate from the National Registry of Interpreters for the Deaf, (2) holds a certificate of interpretation or a certificate of transliteration from the National Registry of Interpreters for the Deaf, (3) holds a level four or higher certification from the National Association of the Deaf, (4) holds a reverse skills certificate or is a certified deaf interpreter under the National Registry of Interpreters for the Deaf, (5) for situations requiring an oral interpreter only, holds oral certification from the National Registry of Interpreters for the Deaf, (6) for situations requiring a cued speech transliterator only, holds certification from the National Training, Evaluation and Certification Unit and has passed the National Registry of Interpreters for the Deaf written generalist test, or (7) holds a National Association of the Deaf-National Registry of Interpreters for the Deaf national interpreting certificate.

(e) No person shall provide interpreting services in a legal setting unless such person is registered with the Department of Rehabilitation Services according to the provisions of this section and (1) holds a comprehensive skills certificate from the National Registry of Interpreters for the Deaf, (2) holds a certificate of interpretation and a certificate of transliteration from the National Registry of Interpreters for the Deaf, (3) holds a level five certification from the National Association of the Deaf, (4) holds a reverse skills certificate or is a certified deaf interpreter under the National Registry of Interpreters for the Deaf, (5) for situations requiring an oral interpreter only, holds oral certification from the National Registry of Interpreters for the Deaf, (6) for situations requiring a cued speech transliterator only, holds certification from the National Training, Evaluation and Certification Unit and has passed the National Registry of Interpreters for the Deaf written generalist test, or (7) holds a National Association of the Deaf-National Registry of Interpreters for the Deaf national interpreting certificate.

(f) The requirements of this section shall apply to persons who receive compensation for the provision of interpreting services and include those who provide interpreting services as part of their job duties.

(P.A. 98-252, S. 73, 80; June Sp. Sess. P.A. 01-2, S. 24, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 07-15, S. 1; P.A. 09-8, S. 10; P.A. 11-44, S. 42; June 12 Sp. Sess. P.A. 12-1, S. 93.)

History: P.A. 98-252 effective July 1, 1998; June Sp. Sess. P.A. 01-2 added Subsec. (a)(4) defining “educational setting”, amended Subsec. (d)(3) to reduce required certification from level five to level four and added Subsec. (g) re provision of services in an educational setting, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 07-15 amended Subsec. (a)(1) to redefine “interpreting” by substituting “language concept” for “specialized vocabulary” and making a technical change, amended Subsec. (a)(2) to redefine “legal setting” by substituting “a court of competent jurisdiction” for “the Superior Court or its agents”, amended Subsec. (a)(3) to redefine “medical setting” by adding “other health care professional”, amended Subsec. (c)(1) and (2) by adding reference to passage of the “National Association of the Deaf-National Registry of Interpreters for the Deaf certification knowledge examination” and additional references to passage of the “National Registry of Interpreters for the Deaf performance examination or the National Association of the Deaf-National Registry of Interpreters for the Deaf national interpreter certification examination” to testing provisions, added Subsecs. (c)(8), (d)(7) and (e)(7) re holding National Association of the Deaf-National Registry of Interpreters for the Deaf national interpreting certificate, amended Subsecs. (c)(3) and (d)(3) to require level four “or higher” certification, and made technical changes; P.A. 09-8 made technical changes in Subsecs. (c), (d) and (e); P.A. 11-44 amended Subsec. (b) by replacing “Commission on the Deaf and Hearing Impaired” with “Bureau of Rehabilitative Services”, replacing “commission” with “director of the Bureau of Rehabilitative Services”, deleting provision requiring annual issuance of identification cards and making technical changes, amended Subsecs. (c), (d) and (e) by replacing “commission” with “Bureau of Rehabilitative Services” and making conforming changes, and deleted former Subsec. (g) re interpreting services in an educational setting, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced references to Bureau of Rehabilitative Services with references to Department of Rehabilitation Services and replaced references to director of Bureau of Rehabilitative Services with references to Commissioner of Rehabilitation Services, effective July 1, 2012.



Section 46a-33b - Interpreting services provided by the Department of Rehabilitation Services.

Upon the request of any person or any public or private entity, the Department of Rehabilitation Services shall provide interpreting services to assist such person or entity to the extent such persons who provide interpreting services are available. Any person or entity receiving interpreting services through the department shall reimburse the department for such services at a rate set by the Commissioner of Rehabilitation Services. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to establish the manner of rate setting.

(P.A. 98-252, S. 74, 80; P.A. 11-44, S. 43; June 12 Sp. Sess. P.A. 12-1, S. 94.)

History: P.A. 98-252 effective July 1, 1998; P.A. 11-44 replaced “Commission on the Deaf and Hearing Impaired” and “commission” with “Bureau of Rehabilitative Services” or “bureau” and with “director of the Bureau of Rehabilitative Services” or “director”, respectively, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 replaced references to Bureau of Rehabilitative Services with references to Department of Rehabilitation Services and replaced references to director of Bureau of Rehabilitative Services with references to Commissioner of Rehabilitation Services, effective July 1, 2012.






Chapter 814b - Mobility Impaired Persons

Section 46a-41 - (Formerly Sec. 3-10e). Proclamation of White Cane Safety Day.

Each year, the Governor shall take suitable public notice of October fifteenth as White Cane Safety Day. He shall issue a proclamation in which:

(a) He comments upon the significance of the white cane;

(b) He calls upon the citizens of the state to observe the provisions of the laws relating to the blind and to take precautions necessary to the safety of the disabled;

(c) He reminds the citizens of the state of the policies with respect to the disabled herein declared and urges the citizens to cooperate in giving effect to them;

(d) He emphasizes the need of the citizens to be aware of the presence of disabled persons in the community and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort, and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.

(P.A. 73-279, S. 5.)

History: Sec. 3-10e transferred to Sec. 46a-41 in 1991.

See Sec. 1-1f for definitions of “blind” and “physically disabled”.

See Sec. 10-29a re days of special significance proclaimed by Governor.



Section 46a-42 - (Formerly Sec. 22-345a). “Mobility impaired persons” defined.

For purposes of sections 22-345, 46a-44 and 46a-64: “Mobility impaired person” means any person, regardless of age, who is subject to a physiological defect or deficiency regardless of its cause, nature or extent that renders the person unable to move about without the aid of crutches, a wheelchair or any other form of support, or that limits the person’s functional ability to ambulate, climb, descend, sit or rise or to perform any related function.

(P.A. 85-289, S. 3; P.A. 88-364, S. 31, 123; P.A. 95-33, S. 1.)

History: P.A. 88-364 made technical changes; Sec. 22-345a transferred to Sec. 46a-42 in 1991; P.A. 95-33 deleted reference to Sec. 46a-43.



Section 46a-43 - (Formerly Sec. 22-345b). Certificate identifying person as mobility impaired.

Section 46a-43 is repealed.

(P.A. 85-289, S. 4; P.A. 89-144, S. 10; P.A. 95-33, S. 2.)



Section 46a-44 - (Formerly Sec. 22-346a). Access of guide and assistance dogs to modes of public transportation and in places of public accommodation.

(a) Any blind, deaf or mobility impaired person or any person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person may travel on a train or on any other mode of public transportation, and may enter any other place of public accommodation which caters or offers its services or facilities or goods to the general public, including but not limited to, any public building, inn, restaurant, hotel, motel, tourist cabin, place of amusement, resort or any facility of any such public accommodation, accompanied by his guide dog or assistance dog, and he may keep such dog with him at all times in any such public accommodation or facility thereof at no extra charge, provided such dog shall be in the direct custody of such person and shall be wearing a harness or an orange-colored leash and collar.

(b) Any blind, deaf or mobility impaired person or any person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person shall be entitled to visit any place of public accommodation, resort or amusement or a dwelling as a guest of a lawful occupant thereof, accompanied by his guide dog or assistance dog, and he may keep such dog with him at all times in such public accommodation, resort, amusement or dwelling at no extra charge, provided such dog shall be in the direct custody of such person and shall be wearing a harness or an orange-colored leash and collar. No such blind, deaf or mobility impaired person or person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person shall be charged any fee not applicable alike to all guests, provided the owner of such dog shall be liable for any damage done to the premises or facilities by such dog. For the purposes of this subsection, (1) a “place of public accommodation, resort or amusement” means any establishment which caters or offers its services or facilities or goods to the general public, including, but not limited to, any commercial building lot, on which it is intended that a commercial property or building will be constructed or offered for sale or rent, and (2) “dwelling” means any building, structure, mobile manufactured home park or portion thereof which is occupied as, or designed or intended for occupancy as, a residence by one or more families, and any vacant land which is offered for sale or lease for the construction or location thereon of any such building, structure, mobile manufactured home park or portion thereof, provided the provisions of this subsection shall not apply to (A) the rental of a room or rooms in a single-family dwelling unit if the owner actually maintains and occupies part of such living quarters as his residence or (B) a unit in a dwelling containing living quarters occupied or intended to be occupied by no more than two families living independently of each other, if the owner actually maintains and occupies the other such living quarters as his residence.

(c) Any person who denies the rights afforded to blind, deaf or mobility impaired persons or persons training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person under subsections (a) and (b) of this section shall be guilty of a class C misdemeanor, provided such blind, deaf or mobility impaired person or person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person complies with the applicable provisions of subsection (a) or (b) of this section.

(d) For purposes of this section, “guide dog” or “assistance dog” includes a dog being trained as a guide dog or assistance dog and “person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person” means a person who is employed by and authorized to engage in designated training activities by a guide dog organization or assistance dog organization that complies with the criteria for membership in a professional association of guide dog or assistance dog schools and who carries photographic identification indicating such employment and authorization, or a person who volunteers for a guide dog organization or assistance dog organization that authorizes such volunteers to raise dogs to become guide dogs or assistance dogs and causes the identification of such dog with (1) identification tags, (2) ear tattoos, (3) identifying bandanas on puppies, (4) identifying coats on adult dogs, or (5) leashes and collars.

(1963, P.A. 641, S. 1; P.A. 73-279, S. 3; P.A. 76-49, S. 2; P.A. 85-289, S. 6; P.A. 89-21, S. 1; P.A. 92-257, S. 5; P.A. 97-141, S. 1; P.A. 04-71, S. 1.)

History: P.A. 73-279 deleted provisions requiring that guide dog be muzzled in Subsec. (a) and that blind person have credential issued by dog training school, deleted former Subsec. (b) requiring that blind person present credential if requested to do so, inserted new Subsec. (b) clarifying access rights of blind person and guide dog to housing, etc. and replaced provisions of Subsec. (c) re penalty for violation of blind person’s rights to be accompanied by guide dog which had imposed fine of not more than $100 and/or 60 days’ imprisonment with provision for consideration of guilt as Class C misdemeanor; P.A. 76-49 made provisions applicable to deaf persons; P.A. 85-289 made provisions of section applicable to mobility impaired persons; P.A. 89-21 added option that dog wear orange-colored leash and collar; Sec. 22-346a transferred to Sec. 46a-44 in 1991; P.A. 92-257 added “or a dwelling” after “amusement”, redefined “place of public accommodation, resort or amusement” and added definition of “dwelling”; P.A. 97-141 made provisions of section applicable with respect to any person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person, added references to assistance dogs, amended Subsec. (b) to make the owner of the dog, rather than the blind, deaf or mobility impaired person, liable for any damage caused by the dog and added Subsec. (d) defining “guide dog”, “assistance dog” and “person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person”; P.A. 04-71 amended Subsec. (d) by redefining “person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person” to include persons who volunteer for a guide dog organization or assistance dog organization that authorizes such volunteers to raise such dogs and causes the identification of such dogs, effective October 1, 2005.

See Sec. 1-1f for definition of blindness.

See Sec. 53-330a for like provisions re search and rescue dogs.






Chapter 814c - Human Rights and Opportunities

Section 46a-51 - (Formerly Sec. 31-122). Definitions.

As used in section 4a-60a and this chapter:

(1) “Blind” refers to an individual whose central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or whose visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees;

(2) “Commission” means the Commission on Human Rights and Opportunities created by section 46a-52;

(3) “Commission legal counsel” means a member of the legal staff employed by the commission pursuant to section 46a-54;

(4) “Commissioner” means a member of the commission;

(5) “Court” means the Superior Court or any judge of said court;

(6) “Discrimination” includes segregation and separation;

(7) “Discriminatory employment practice” means any discriminatory practice specified in section 46a-60 or 46a-81c;

(8) “Discriminatory practice” means a violation of section 4a-60, 4a-60a, 4a-60g, 46a-58, 46a-59, 46a-60, 46a-64, 46a-64c, 46a-66, 46a-68, 46a-68c to 46a-68f, inclusive, or 46a-70 to 46a-78, inclusive, subsection (a) of section 46a-80 or sections 46a-81b to 46a-81o, inclusive;

(9) “Employee” means any person employed by an employer but shall not include any individual employed by such individual’s parents, spouse or child, or in the domestic service of any person;

(10) “Employer” includes the state and all political subdivisions thereof and means any person or employer with three or more persons in such person’s or employer’s employ;

(11) “Employment agency” means any person undertaking with or without compensation to procure employees or opportunities to work;

(12) “Labor organization” means any organization which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or of other mutual aid or protection in connection with employment;

(13) “Intellectual disability” means intellectual disability as defined in section 1-1g;

(14) “Person” means one or more individuals, partnerships, associations, corporations, limited liability companies, legal representatives, trustees, trustees in bankruptcy, receivers and the state and all political subdivisions and agencies thereof;

(15) “Physically disabled” refers to any individual who has any chronic physical handicap, infirmity or impairment, whether congenital or resulting from bodily injury, organic processes or changes or from illness, including, but not limited to, epilepsy, deafness or hearing impairment or reliance on a wheelchair or other remedial appliance or device;

(16) “Respondent” means any person alleged in a complaint filed pursuant to section 46a-82 to have committed a discriminatory practice;

(17) “Discrimination on the basis of sex” includes but is not limited to discrimination related to pregnancy, child-bearing capacity, sterilization, fertility or related medical conditions;

(18) “Discrimination on the basis of religious creed” includes but is not limited to discrimination related to all aspects of religious observances and practice as well as belief, unless an employer demonstrates that the employer is unable to reasonably accommodate to an employee’s or prospective employee’s religious observance or practice without undue hardship on the conduct of the employer’s business;

(19) “Learning disability” refers to an individual who exhibits a severe discrepancy between educational performance and measured intellectual ability and who exhibits a disorder in one or more of the basic psychological processes involved in understanding or in using language, spoken or written, which may manifest itself in a diminished ability to listen, speak, read, write, spell or to do mathematical calculations;

(20) “Mental disability” refers to an individual who has a record of, or is regarded as having one or more mental disorders, as defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”; and

(21) “Gender identity or expression” means a person’s gender-related identity, appearance or behavior, whether or not that gender-related identity, appearance or behavior is different from that traditionally associated with the person’s physiology or assigned sex at birth, which gender-related identity can be shown by providing evidence including, but not limited to, medical history, care or treatment of the gender-related identity, consistent and uniform assertion of the gender-related identity or any other evidence that the gender-related identity is sincerely held, part of a person’s core identity or not being asserted for an improper purpose.

(1949 Rev., S. 7401; 1959, P.A. 145, S. 1; 1967, P.A. 253; 636, S. 5, 6; P.A. 75-350, S. 1; P.A. 76-96, S. 1, 2; P.A. 77-452, S. 61, 72; P.A. 80-422, S. 1; 80-449, S. 3, 6; P.A. 81-81, S. 3; 81-382, S. 1; P.A. 82-51, S. 2; P.A. 83-587, S. 56, 96; P.A. 84-204; P.A. 88-303, S. 4; P.A. 90-246, S. 1; 90-330, S. 2, 11; P.A. 91-58, S. 20; P.A. 95-79, S. 167, 189; P.A. 01-28, S. 1; June 30 Sp. Sess. P.A. 03-6, S. 189; P.A. 07-142, S. 1; P.A. 11-55, S. 1; 11-129, S. 20.)

History: 1959 act added Subdiv. (k) defining age; 1967 acts redefined “employer” as one with three or more rather than five or more employees and redefined “commission” and “commissioner” to change commission name from commission on civil rights to commission on human rights and opportunities; P.A. 75-350 deleted definition of “age”, i.e. as “any age between forty and sixty-five, inclusive”; P.A. 76-96 redefined “court” as court of common pleas rather than superior court; P.A. 77-452 redefined “court” as superior court; P.A. 80-422 deleted definition of “unfair employment practice”, defined “blind”, “commission counsel”, “discriminatory employment practice”, “discriminatory practice”, “mental retardation” and “respondent”, replaced alphabetic Subdiv. indicators with numeric indicators and arranged definitions in alphabetical order; P.A. 80-449 made no substantive change; Sec. 31-122 transferred to Sec. 46a-51 in 1981; P.A. 81-81 amended Subdiv. (8) by adding reference to “section 47a-2a” which was subsequently transferred and redesignated Sec. 46a-64a; P.A. 81-382 added Subdiv. (17) defining “discrimination on the basis of sex”; P.A. 82-51 redefined “mental retardation” to adopt the definition of Sec. 1-1g of the general statutes; P.A. 83-587 substituted “46a-54” for “46-54” in Subdiv. (3); P.A. 84-204 added Subdiv. (18) defining “discrimination on the basis of religious creed”; P.A. 88-303 redefined “discriminatory practice” to include a violation of Sec. 4-114a; P.A. 90-246 amended Subdiv. (8) by deleting reference to repealed Sec. 46a-64a and adding reference to Sec. 46a-64c; P.A. 90-330 added definition of “learning disability”; P.A. 91-58 added reference in introductory clause to Sec. 4a-60a and proposed to add reference to Secs. 46a-81a to 46a-81o, inclusive, but said Secs. already included in existing reference to “this chapter”, amended definition of “discriminatory employment practice” to add reference to Sec. 46a-81c, and amended definition of “discriminatory practice” to include a violation of Sec. 4a-60a and Secs. 46a-81b to 46a-81o, inclusive; P.A. 95-79 redefined “person” to include limited liability companies, effective May 31, 1995; P.A. 01-28 added Subdiv. (20) defining “mental disability” and made technical changes for the purpose of gender neutrality in Subdivs. (9), (10) and (18); June 30 Sp. Sess. P.A. 03-6 replaced “commission counsel” with “commission legal counsel” as the defined term and replaced “the counsel employed by the commission pursuant to section 46a-54” with “a member of the legal staff employed by the commission pursuant to section 46a-54” as the definition of said term, effective August 20, 2003; P.A. 07-142 amended Subdiv. (8) by adding reference to Sec. 4a-60g and Secs. 46a-68c to 46a-68f, inclusive, and making technical changes, effective July 1, 2007; P.A. 11-55 added Subdiv. (21) defining “gender identity or expression”; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subdiv. (13).

Cited. 153 C. 173; 163 C. 327.

Court cannot substitute its own discretion for that reposed by statute in hearing tribunal. 18 CS 125. Cited. 28 CS 472.

Subdiv. (b):

A corporation is not privileged under this chapter to do what an individual is precluded from doing. 168 C. 26.

Subdiv. (f):

Cited. 168 C. 26.

Subdiv. (i):

Cited. 3 CA 464.

Subdiv. (j):

Segregating employment opportunity advertisements into sex classifications constitutes discrimination. 168 C. 26.

Annotations to present section:

Cited. 188 C. 44; 226 C. 670.

Subdiv. (4):

Cited. 3 CA 464.

Subdiv. (8):

Cited. 231 C. 328.

Subdiv. (10):

Cited. 195 C. 226.

Does not evince an intent by General Assembly to grant small businesses a license to discriminate, but instead evidences intention to exempt small businesses from the other burdens of the act, not from its antidiscrimination policy. 64 CA 573.

Subdiv. (15):

Cited. 220 C. 307; 236 C. 96; 237 C. 209. Plaintiff who testified at trial that he had sustained a knee injury during course of his employment that required surgery and resulted in his receiving worker’s compensation benefits and a disability rating for his knee satisfied statutory definition of being “physically disabled”. 278 C. 692.

Cited. 35 CA 474. Definition does not extend to those who may be regarded or perceived as disabled by their employers. 137 CA 446.



Section 46a-52 - (Formerly Sec. 31-123). Commission on Human Rights and Opportunities: Appointment; expenses; training requirements; executive director; deputy directors.

(a) The commission shall consist of nine persons. On and after October 1, 2000, such persons shall be appointed with the advice and consent of both houses of the General Assembly. (1) On or before July 15, 1990, the Governor shall appoint five members of the commission, three of whom shall serve for terms of five years and two of whom shall serve for terms of three years. Upon the expiration of such terms, and thereafter, the Governor shall appoint either two or three members, as appropriate, to serve for terms of five years. On or before July 14, 1990, the president pro tempore of the Senate, the minority leader of the Senate, the speaker of the House of Representatives and the minority leader of the House of Representatives shall each appoint one member to serve for a term of three years. Upon the expiration of such terms, and thereafter, members so appointed shall serve for terms of three years. (2) If any vacancy occurs, the appointing authority making the initial appointment shall appoint a person to serve for the remainder of the unexpired term. The Governor shall select one of the members of the commission to serve as chairperson for a term of one year. The commission shall meet at least once during each two-month period and at such other times as the chairperson deems necessary. Special meetings shall be held on the request of a majority of the members of the commission after notice in accordance with the provisions of section 1-225.

(b) Except as provided in section 46a-57, the members of the commission shall serve without pay, but their reasonable expenses, including educational training expenses and expenses for necessary stenographic and clerical help, shall be paid by the state upon approval of the Commissioner of Administrative Services. Not later than two months after appointment to the commission, each member of the commission shall receive a minimum of ten hours of introductory training prior to voting on any commission matter. Each year following such introductory training, each member shall receive five hours of follow-up training. Such introductory and follow-up training shall consist of instruction on the laws governing discrimination in employment, housing, public accommodation and credit, affirmative action and the procedures of the commission. Such training shall be organized by the managing director of the legal division of the commission. Any member who fails to complete such training shall not vote on any commission matter. Any member who fails to comply with such introductory training requirement within six months of appointment shall be deemed to have resigned from office. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office.

(c) On or before July 15, 1989, the commission shall appoint an executive director who shall be the chief executive officer of the Commission on Human Rights and Opportunities to serve for a term expiring on July 14, 1990. Upon the expiration of such term and thereafter, the executive director shall be appointed for a term of four years. The executive director shall be supervised and annually evaluated by the commission. The executive director shall serve at the pleasure of the commission but no longer than four years from July fifteenth in the year of his or her appointment unless reappointed pursuant to the provisions of this subsection. The executive director shall receive an annual salary within the salary range of a salary group established by the Commissioner of Administrative Services for the position. The executive director (1) shall conduct comprehensive planning with respect to the functions of the commission; (2) shall coordinate the activities of the commission; and (3) shall cause the administrative organization of the commission to be examined with a view to promoting economy and efficiency. In accordance with established procedures, the executive director may enter into such contractual agreements as may be necessary for the discharge of the director’s duties.

(d) The executive director may appoint no more than two deputy directors with the approval of a majority of the members of the commission. The deputy directors shall be supervised by the executive director and shall assist the executive director in the administration of the commission, the effectuation of its statutory responsibilities and such other duties as may be assigned by the executive director. Deputy directors shall serve at the pleasure of the executive director and without tenure. The executive director may remove a deputy director with the approval of a majority of the members of the commission.

(e) The commission shall be within the Labor Department for administrative purposes only.

(1949 Rev., S. 7400, 7402; September, 1957, P.A. 11, S. 13; 1959, P.A. 145, S. 2; 1967, P.A. 426, S. 1; 636, S. 7; P.A. 74-57, S. 1, 2; P.A. 75-446, S. 1; P.A. 77-614, S. 137, 610; P.A. 78-148, S. 9; 78-315, S. 1, 4; P.A. 80-422, S. 2; P.A. 83-569, S. 9, 17; P.A. 89-332, S. 1, 7; P.A. 91-302, S. 1, 5; P.A. 93-362, S. 2; P.A. 98-245, S. 12, 14; P.A. 00-150, S. 1; June Sp. Sess. P.A. 00-1, S. 29, 46; Sept. Sp. Sess. P.A. 09-7, S. 153; June 12 Sp. Sess. P.A. 12-1, S. 101.)

History: 1959 act required investigation of cases of discrimination involving age; 1967 acts required investigation of cases of discrimination involving sex, increased commission members from 10 to 12 and required appointment of 4 members by July 15, 1967; P.A. 74-57 required investigation of cases of discrimination re physical disability or blindness; P.A. 75-446 required investigation of cases of discrimination involving marital status; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services, imposed new appointment procedure, authorized governor, rather than commission members, to choose chairman and deputy and added Subsec. (b); P.A. 78-148 required investigation of discrimination cases involving mental retardation; P.A. 78-315 added provision for appointment of successors to original members and returned power to appoint chairman and deputy to commission members; P.A. 80-422 divided former Subsec. (a) into Subsecs. (a) and (b), relettering former Subsec. (b) accordingly, and deleted provisions re commission’s duties to investigate discrimination cases and report to governor; Sec. 31-123 transferred to Sec. 46a-52 in 1981; P.A. 83-569 changed membership from 12 to 9, included legislative appointments and established attendance requirements; P.A. 89-332 amended Subsec. (a) re expiration of terms of members on July 14, 1990, and appointment and terms of new members and appointment of chairman by governor, amended Subsec. (b) by adding educational training expenses, added a new Subsec. (c) re appointment of executive director on or before July 15, 1989, to serve until July 14, 1990, term of director appointed after July 14, 1990, and duties of executive director; P.A. 91-302 deleted provision in Subsec. (a)(1) re appointment of members of commission on or before July 1, 1983, and added Subsec. (d) re appointment of no more than two deputy directors by the executive director with the approval of a majority of the commission, and the duties and status of the deputy directors; P.A. 93-362 inserted new Subsec. (e) re appointment of no more than two hearing adjudicators by executive director and powers of hearing adjudicators, relettering former Subsec. (e) as (f); P.A. 98-245 amended Subsec. (c) to provide for annual evaluation of the executive director by the commission and to specify that executive director shall serve at the pleasure of the commission but no longer than four years from July fifteenth unless reappointed, effective July 1, 1998, and applicable to all cases pending with the commission or in the courts and cases filed on or after said date; P.A. 00-150 amended Subsec. (a) to require that commission members be appointed with the advice and consent of both houses of the General Assembly on and after October 1, 2000; June Sp. Sess. P.A. 00-1 amended Subsec. (c) to give executive director authority to enter into necessary contractual agreements, effective June 21, 2000; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to add provisions re training requirements for members, made a technical change in Subsec. (c), deleted former Subsec. (e) re appointment of hearing adjudicators and redesignated existing Subsec. (f) as Subsec. (e), effective October 5, 2009; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (e) by replacing reference to Department of Administrative Services with reference to Labor Department, effective July 1, 2012.

See Sec. 4-38f for definition of “administrative purposes only”.

Cited. 153 C. 173. Cited. 163 C. 327. Cited. 172 C. 496 (Dissent).

Cited. 28 CS 472.

Annotations to present section:

P.A. 89-332 Sec. 1 cited. 236 C. 681. P.A. 89-332 cited. Id.

Cited. 3 CA 464.



Section 46a-53 - (Formerly Sec. 4-61b). Executive Committee on Human Rights and Opportunities.

Section 46a-53 is repealed.

(1967, P.A. 636, S. 4; P.A. 78-59; P.A. 83-569, S. 16, 17.)



Section 46a-54 - (Formerly Sec. 31-125). Commission powers.

The commission shall have the following powers and duties:

(1) To establish and maintain such offices as the commission may deem necessary;

(2) To organize the commission into a division of affirmative action monitoring and contract compliance, a division of discriminatory practice complaints and such other divisions, bureaus or units as may be necessary for the efficient conduct of business of the commission;

(3) To employ legal staff and commission legal counsel as necessary to perform the duties and responsibilities under section 46a-55. One commission legal counsel shall serve as supervising attorney. Each commission legal counsel shall be admitted to practice law in this state;

(4) To appoint such investigators and other employees and agents as it deems necessary, fix their compensation within the limitations provided by law and prescribe their duties;

(5) To adopt, publish, amend and rescind regulations consistent with and to effectuate the provisions of this chapter;

(6) To establish rules of practice to govern, expedite and effectuate the procedures set forth in this chapter;

(7) To recommend policies and make recommendations to agencies and officers of the state and local subdivisions of government to effectuate the policies of this chapter;

(8) To receive, initiate as provided in section 46a-82, investigate and mediate discriminatory practice complaints;

(9) By itself or with or by hearing officers or human rights referees, to hold hearings, subpoena witnesses and compel their attendance, administer oaths, take the testimony of any person under oath and require the production for examination of any books and papers relating to any matter under investigation or in question;

(10) To make rules as to the procedure for the issuance of subpoenas by individual commissioners, hearing officers and human rights referees;

(11) To require written answers to interrogatories under oath relating to any complaint under investigation pursuant to this chapter alleging any discriminatory practice as defined in subdivision (8) of section 46a-51, and to adopt regulations, in accordance with the provisions of chapter 54, for the procedure for the issuance of interrogatories and compliance with interrogatory requests;

(12) To utilize such voluntary and uncompensated services of private individuals, agencies and organizations as may from time to time be offered and needed and with the cooperation of such agencies, (A) to study the problems of discrimination in all or specific fields of human relationships, and (B) to foster through education and community effort or otherwise good will among the groups and elements of the population of the state;

(13) To require the posting by an employer, employment agency or labor organization of such notices regarding statutory provisions as the commission shall provide;

(14) To require the posting, by any respondent or other person subject to the requirements of section 46a-64, 46a-64c, 46a-81d or 46a-81e, of such notices of statutory provisions as it deems desirable;

(15) (A) To require an employer having three or more employees to post in a prominent and accessible location information concerning the illegality of sexual harassment and remedies available to victims of sexual harassment; and (B) to require an employer having fifty or more employees to provide two hours of training and education to all supervisory employees within one year of October 1, 1992, and to all new supervisory employees within six months of their assumption of a supervisory position, provided any employer who has provided such training and education to any such employees after October 1, 1991, shall not be required to provide such training and education a second time. Such training and education shall include information concerning the federal and state statutory provisions concerning sexual harassment and remedies available to victims of sexual harassment. As used in this subdivision, “sexual harassment” shall have the same meaning as set forth in subdivision (8) of subsection (a) of section 46a-60, and “employer” shall include the General Assembly;

(16) To require each state agency that employs one or more employees to (A) provide a minimum of three hours of diversity training and education (i) to all supervisory and nonsupervisory employees, not later than July 1, 2002, with priority for such training to supervisory employees, and (ii) to all newly hired supervisory and nonsupervisory employees, not later than six months after their assumption of a position with a state agency, with priority for such training to supervisory employees. Such training and education shall include information concerning the federal and state statutory provisions concerning discrimination and hate crimes directed at protected classes and remedies available to victims of discrimination and hate crimes, standards for working with and serving persons from diverse populations and strategies for addressing differences that may arise from diverse work environments; and (B) submit an annual report to the Commission on Human Rights and Opportunities concerning the status of the diversity training and education required under subparagraph (A) of this subdivision. The information in such annual reports shall be reviewed by the commission for the purpose of submitting an annual summary report to the General Assembly. Notwithstanding the provisions of this section, if a state agency has provided such diversity training and education to any of its employees prior to October 1, 1999, such state agency shall not be required to provide such training and education a second time to such employees. The requirements of this subdivision shall be accomplished within available appropriations. As used in this subdivision, “employee” shall include any part-time employee who works more than twenty hours per week;

(17) To require each agency to submit information demonstrating its compliance with subdivision (16) of this section as part of its affirmative action plan and to receive and investigate complaints concerning the failure of a state agency to comply with the requirements of subdivision (16) of this section; and

(18) To enter into contracts for and accept grants of private or federal funds and to accept gifts, donations or bequests, including donations of service by attorneys.

(1949 Rev., S. 7404; September, 1957, P.A. 11, S. 13; 1967, P.A. 210, S. 1; 715, S. 1; P.A. 75-216, S. 1, 2; 75-597; P.A. 77-452, S. 62, 72; P.A. 78-280, S. 1, 127; P.A. 80-422, S. 3; 80-483, S. 91, 186; P.A. 81-81, S. 4; P.A. 84-88; P.A. 88-317, S. 97, 107; P.A. 89-332, S. 2, 7; P.A. 90-246, S. 6; P.A. 91-58, S. 21; 91-302, S. 2, 5; P.A. 92-85; P.A. 98-245, S. 9, 14; P.A. 99-180, S. 1; P.A. 01-53, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 190; P.A. 05-201, S. 1.)

History: 1967 acts empowered commission to require posting of notices regarding statutory provisions by employer, employment agency or labor organization and imposed maximum fine of $250 for failure to do so and authorized establishment of offices the commission deems necessary rather than of a single office in Hartford; P.A. 75-216 empowered commission to require written answers to interrogatories re complaints under investigation and added provisions re court action when interrogatories are not answered; P.A. 75-597 empowered commission to enter into contracts for and accept federal funds; P.A. 77-452 replaced court of common pleas with superior court where appearing; P.A. 78-280 deleted reference to counties; P.A. 80-422 replaced alphabetic Subdiv. indicators with numeric indicators, deleted provisions re procedures for court action when commission’s powers are defied, re penalties associated with failure to recognize commission’s powers, etc. and re commission’s annual report to the governor and empowered commission to employ commission counsel, to establish rules of practice and to require posting of notice re statutory provisions at places of public accommodation, resort or amusement; P.A. 80-483 corrected faulty section reference; Sec. 31-125 transferred to Sec. 46a-54 in 1981; P.A. 81-81 amended Subdiv. (10) by adding reference to Sec. “47a-2a” which was subsequently transferred and redesignated Sec. 46a-64a; P.A. 84-88 amended Subdiv. (10) to require written answers to interrogatories under oath to any complaint alleging any discriminatory practice and added provision re regulations concerning procedure for issuance of and compliance with interrogatories; P.A. 88-317 substituted hearing “officers” for hearing “examiners” in Subdivs. (8) and (9), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-332 added new Subdiv. (2) re organization of commission into division of affirmative action monitoring, division of discriminatory practice complaints and such other divisions and units as necessary and renumbered remaining Subdivs; P.A. 90-246 amended Subdiv. (14) by replacing requirement that posting be at place of public accommodation, resort or amusement with requirement that posting be by respondent or other person subject to requirements of Sec. 46a-64 or 46a-64c; P.A. 91-58 amended Subdiv. (14) to add reference to Secs. 46a-81d and 46a-81e; P.A. 91-302 amended Subdiv. (15) to permit acceptance of private funds and gifts, donations or bequests, including donations of service by attorneys; P.A. 92-85 inserted new Subdiv. (15) re requiring that employers of three or more employees post information re sexual harassment and remedies available to victims and that employers of fifty or more employees provide two hours training and education re sexual harassment to all supervisory employees, renumbering former Subdiv. (15) as (16); P.A. 98-245 amended Subdivs. (9) and (10) by adding reference to human rights referees, effective July 1, 1998, and applicable to all cases pending with the commission or in the courts and cases filed on or after said date; P.A. 99-180 added a new Subdiv. (16) to establish a three-hour diversity training and education requirement for all state agencies, to establish a related annual reporting requirement for all state agencies and the commission and added a new Subdiv. (17) to require the commission to receive and investigate complaints about a state agency’s failure to comply with the newly established diversity training requirement, renumbering former Subdiv. (16) as (18); P.A. 01-53 made technical changes in Subdivs. (11) and (12), amended Subdiv. (16) by extending date for completion of training from January 1, 2001, to July 1, 2002, and adding definition of “employee” to include part-time employee who works more than 20 hours per week, and amended Subdiv. (17) to require agency to demonstrate compliance with training requirement as part of affirmative action plan; June 30 Sp. Sess. P.A. 03-6 amended Subdiv. (3) to authorize the commission to employ “legal staff as necessary to perform the duties and responsibilities under section 46a-55” rather than “a commission counsel who shall not be subject to the provisions of chapter 67”, effective August 20, 2003; P.A. 05-201 amended Subdiv. (3) by adding provisions re commission legal counsel, supervising attorney and admission to practice law, effective July 6, 2005.

See Sec. 4a-60g re commission’s duties re set-aside program for small contractors, minority business enterprises, individuals with disabilities and nonprofit corporations.

Regulations promulgated under this section cited. 153 C. 172. Cited. 153 C. 173. Cited. 163 C. 327.

Subdiv. (j):

Cited. 35 CS 565.

Annotations to present section:

P.A. 89-332 Sec. 2 cited. 236 C. 681. P.A. 89-332 cited. Id.

Cited. 3 CA 464.

Subdiv. (10):

Cited. 202 C. 601.

Cited. 18 CA 126.



Section 46a-55 - (Formerly Sec. 31-125a). Commission legal counsel.

(a) The executive director, through the supervising attorney, shall assign a commission legal counsel to represent the commission in any proceeding wherein any state agency or state officer is an adversary party and in such other matters as the commission and the Attorney General may jointly prescribe.

(b) The executive director, through the supervising attorney, may assign a commission legal counsel to represent the commission in any hearing or appeal under subdivision (3) of subsection (b) of section 4-61dd.

(1967, P.A. 715, S. 2; P.A. 80-422, S. 4; May 9 Sp. Sess. P.A. 02-7, S. 93; June 30 Sp. Sess. P.A. 03-6, S. 191; P.A. 05-201, S. 2; P.A. 11-237, S. 2.)

History: P.A. 80-422 rephrased provisions and authorized counsel to represent commission in proceeding where state officers are adversary parties; Sec. 31-125a transferred to Sec. 46a-55 in 1981; May 9 Sp. Sess. P.A. 02-7 required commission counsel to report to the executive director on a day-to-day basis and required executive director to evaluate the performance of the commission counsel, effective August 15, 2002; June 30 Sp. Sess. P.A. 03-6 replaced “The commission counsel shall represent the commission” with “The executive director shall assign a commission legal counsel to represent the commission”, replaced “The commission counsel” with “Each commission legal counsel” and deleted provision requiring the executive director to evaluate the performance of the commission counsel, effective August 20, 2003; P.A. 05-201 added provision re assignment through the supervising attorney and deleted provisions re representation of commission, bar membership and reports, effective July 6, 2005; P.A. 11-237 designated existing provisions as Subsec. (a) and added Subsec. (b) re executive director assigning commission legal counsel to represent commission in hearings or appeals under Sec. 4-61dd(b)(3).



Section 46a-56 - Commission duties.

(a) The commission shall:

(1) Investigate the possibilities of affording equal opportunity of profitable employment to all persons, with particular reference to job training and placement;

(2) Compile facts concerning discrimination in employment, violations of civil liberties and other related matters;

(3) Investigate and proceed in all cases of discriminatory practices as provided in this chapter and noncompliance with the provisions of section 4a-60 or 4a-60a or sections 46a-68c to 46a-68f, inclusive;

(4) From time to time, but not less than once a year, report to the Governor as provided in section 4-60, making recommendations for the removal of such injustices as it may find to exist and such other recommendations as it deems advisable and describing the investigations, proceedings and hearings it has conducted and their outcome, the decisions it has rendered and the other work it has performed;

(5) Monitor state contracts to determine whether they are in compliance with sections 4a-60 and 4a-60a, and those provisions of the general statutes which prohibit discrimination; and

(6) Compile data concerning state contracts with female and minority business enterprises and submit a report annually to the General Assembly concerning the employment of such business enterprises as contractors and subcontractors.

(b) The commission may, when it is deemed in the best interests of the state, exempt a contractor from the requirements of complying with any or all of the provisions of section 4a-60, 4a-60a, 46a-68c, 46a-68d or 46a-68e in any specific contract. Exemptions under the provisions of this section may include, but not be limited to, the following instances: (1) If the work is to be or has been performed outside the state and no recruitment of workers within the limits of the state is involved; (2) those involving less than specified amounts of money or specified numbers of workers; (3) to the extent that they involve subcontracts below a specified tier. The commission may also exempt facilities of a contractor which are in all respects separate and distinct from activities of the contractor related to the performance of the contract, provided such an exemption shall not interfere with or impede the effectuation of the purposes of this section and sections 4a-60, 4a-60a, 4a-60g, 4a-62 and 46a-68b to 46a-68k, inclusive.

(c) If the commission determines through its monitoring and compliance procedures that a contractor or subcontractor is not complying with antidiscrimination statutes or contract provisions required under section 4a-60 or 4a-60a or the provisions of sections 46a-68c to 46a-68f, inclusive, the commission may issue a complaint pursuant to subsection (c) of section 46a-82. Such complaint shall be scheduled for a hearing before a hearing officer or human rights referee appointed to act as a presiding officer. Such hearing shall be held in accordance with chapter 54 and section 46a-84. If, after such hearing, the presiding officer makes a finding of noncompliance with antidiscrimination statutes or contract provisions required under section 4a-60 or 4a-60a or the provisions of sections 46a-68c to 46a-68f, inclusive, the presiding officer may: (1) Order the state to retain two per cent of the total contract price per month on any existing contract with such contractor; (2) prohibit the contractor from participation in any further contracts with state agencies until: (A) The expiration of a period of two years from the date of the finding of noncompliance, or (B) the presiding officer determines that the contractor has adopted policies consistent with such statutes, provided the presiding officer shall make such determination within forty-five days of such finding of noncompliance; (3) publish, or cause to be published, the names of contractors or unions that the presiding officer has found to be in noncompliance with such provisions; (4) notify the Attorney General that, in cases in which there is substantial or material violation or the threat of substantial or material violation of the contractual provisions set forth in section 4a-60 or 4a-60a, appropriate proceedings should be brought to enforce such provisions, including the enjoining, within the limitations of applicable law, of organizations, individuals or groups who prevent directly or indirectly, or seek to prevent directly or indirectly, compliance with the provisions of section 4a-60 or 4a-60a; (5) recommend to the Equal Employment Opportunity Commission or the Department of Justice that appropriate proceedings be instituted under Title VII of the Civil Rights Act of 1964, when necessary; (6) recommend to the appropriate prosecuting authority that criminal proceedings be brought for the furnishing of false information to any contracting agency or to the commission as the case may be; (7) order the contractor to bring itself into compliance with antidiscrimination statutes or contract provisions required under section 4a-60 or 4a-60a or sections 46a-68c to 46a-68f, inclusive, within a period of thirty days or, for good cause shown, within an additional period of thirty days, and, if such contractor fails to bring itself into such compliance within such time period and such noncompliance is substantial or material or there is a pattern of noncompliance, recommend to the contracting agency that such agency declare the contractor to be in breach of the contract and that such agency pursue all available remedies; or (8) order the contracting agency to refrain from entering into further contracts, or extensions or other modifications of existing contracts, with any noncomplying contractor, until such contractor has satisfied the commission that such contractor has established and will carry out personnel and employment policies in compliance with antidiscrimination statutes and the provisions of section 4a-60 or 4a-60a and sections 46a-68c to 46a-68f, inclusive. The commission shall adopt regulations, in accordance with chapter 54, to implement the provisions of this section.

(d) If the commission determines, through its monitoring and compliance procedures and after a complaint is filed and a hearing is held pursuant to subsection (c) of this section, that, with respect to a state contract, a contractor, subcontractor or supplier of materials has (1) fraudulently qualified as a minority business enterprise, or (2) performed services or supplied materials on behalf of another contractor, subcontractor or supplier of materials knowing (A) that such other contractor, subcontractor or supplier has fraudulently qualified as a minority business enterprise in order to comply with antidiscrimination statutes or contract provisions required under section 4a-60 or 4a-60a, and (B) that such services or materials are to be used in connection with a contract entered into pursuant to subsection (b) of section 4a-60g, the hearing officer or human rights referee before whom such hearing was held shall assess a civil penalty of not more than ten thousand dollars upon such contractor, subcontractor or supplier of materials. The Attorney General, upon complaint of the commission, shall institute a civil action in the superior court for the judicial district of Hartford to recover such penalty. Any penalties recovered pursuant to this subsection shall be deposited in a special fund and shall be held by the State Treasurer separate and apart from all other moneys, funds and accounts. The resources in such fund shall, pursuant to regulations adopted by the commission in accordance with the provisions of chapter 54, be used to assist minority business enterprises. As used in this section, “minority business enterprise” means any contractor, subcontractor or supplier of materials fifty-one per cent or more of the capital stock, if any, or assets of which is owned by a person or persons: (i) Who are active in the daily affairs of the enterprise; (ii) who have the power to direct the management and policies of the enterprise; and (iii) who are members of a minority, as defined in subsection (a) of section 32-9n.

(P.A. 80-422, S. 5; P.A. 83-569, S. 10, 17; P.A. 88-230, S. 1, 12; 88-303, S. 5; 88-351, S. 7, 16; 88-364, S. 94, 123; P.A. 89-253, S. 5, 7; P.A. 90-98, S. 1, 2; P.A. 91-58, S. 22; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 07-142, S. 2.)

History: P.A. 83-569 amended prior provisions to require the commission to monitor state contracts and added Subsec. (b) to prohibit contractors who fail to comply with antidiscrimination statutes from entering into state contracts; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-303 added new subsection requiring the commission to assess a penalty against certain contractors, subcontractors or suppliers of materials; P.A. 88-351 amended duties of commission in Subsec. (a) to include investigation of noncompliance with Sec. 4-114a and compilation of data re state contracts with female and minority business enterprises and submission of annual report, inserted new Subsec. (b) re exemption of contractor from certain affirmative action requirements in certain contracts and added provisions in former Subsec. (b), now Subsec. (c), re retention of 2% of contract price per month, prohibition from participation in further contracts and additional sanctions by commission for noncompliance; P.A. 88-364 amended Subsec. (c) by substituting “commission” for “commissioner” and deleting “subject to the recommendations and approval of the commission”; P.A. 89-253 changed reference to Sec. 4-114a to Sec. 4a-60 throughout section and in Subsec. (b) changed reference to Sec. 4-114c to Sec. 4a-62 and deleted provision re applicability of said sections in absence of exemption; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-58 added references to Sec. 4a-60a throughout section; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; (Revisor’s note: In 1995 the Revisors made an editorial correction at the end of Subsec. (b) substituting “32-9e” for “32-9c”, thereby correcting a longstanding clerical error in the codification of P.A. 88-351, S. 7); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 07-142 amended Subsec. (c) to revise procedures for issuance and hearing of complaints against contractors and subcontractors, add provision re ordering contractor to bring itself into compliance with antidiscrimination statutes, required contract provisions or Secs. 46a-68c to 46a-68f, inclusive, and make technical changes and amended Subsec. (d) to make conforming and technical changes, effective July 1, 2007.

See Sec. 4a-60g re commission’s duties re set-aside program for small contractors, minority business enterprises, individuals with disabilities and nonprofit corporations.



Section 46a-57 - (Formerly Sec. 31-124). Human rights referees: Appointment, term, removal, duties, qualifications. Chief Human Rights Referee. Regulations. Subpoena power. Expert witness fees.

(a)(1) The Governor shall appoint three human rights referees for terms commencing October 1, 1998, and four human rights referees for terms commencing January 1, 1999. The human rights referees so appointed shall serve for a term of one year.

(2) (A) On and after October 1, 1999, the Governor shall appoint seven human rights referees with the advice and consent of both houses of the General Assembly. The Governor shall appoint three human rights referees to serve for a term of two years commencing October 1, 1999. The Governor shall appoint four human rights referees to serve for a term of three years commencing January 1, 2000. Thereafter, human rights referees shall serve for a term of three years.

(B) On and after July 1, 2001, there shall be five human rights referees. Each of the human rights referees serving on July 1, 2001, shall complete the term to which such referee was appointed. Thereafter, human rights referees shall be appointed by the Governor, with the advice and consent of both houses of the General Assembly, to serve for a term of three years.

(C) On and after July 1, 2004, there shall be seven human rights referees. Each of the human rights referees serving on July 1, 2004, shall complete the term to which such referee was appointed and shall serve until his successor is appointed and qualified. Thereafter, human rights referees shall be appointed by the Governor, with the advice and consent of both houses of the General Assembly, to serve for a term of three years.

(D) On and after October 5, 2009, and until July 1, 2011, there shall be five human rights referees. Each of the human rights referees serving on October 5, 2009, shall serve until the term to which such referee was appointed is completed, or until July 1, 2011, whichever is earlier, and shall serve until a successor is appointed and qualified. In the case of a vacancy, a successor shall be appointed by the Governor, with the advice and consent of both houses of the General Assembly, to serve until July 1, 2011.

(E) On and after July 1, 2011, there shall be three human rights referees who shall (i) be appointed by the Governor with the advice and consent of both houses of the General Assembly, and (ii) serve for a term of three years.

(3) When the General Assembly is not in session, any vacancy shall be filled pursuant to the provisions of section 4-19. The Governor may remove any human rights referee for cause.

(b) Human rights referees shall serve full-time and shall conduct the settlement negotiations and hearings authorized by the provisions of this chapter. A human rights referee shall have the powers granted to hearing officers and presiding officers by chapter 54 and this chapter. A human rights referee shall be an attorney admitted to the practice of law in this state. Any commissioner of the Superior Court who is able and willing to hear discriminatory practice complaints may submit his or her name to the Governor for consideration for appointment as a human rights referee. No human rights referee shall appear before the commission or another hearing officer for one year after leaving office.

(c) On or after October 1, 1998, the executive director shall designate one human rights referee to serve as Chief Human Rights Referee for a term of one year. The Chief Human Rights Referee, in consultation with the executive director, shall supervise and assign the human rights referees to conduct settlement negotiations and hearings on complaints, including complaints for which a trial on the merits has not commenced prior to October 1, 1998, on a rotating basis. The commission, in consultation with the executive director and Chief Human Rights Referee, shall adopt regulations and rules of practice, in accordance with chapter 54, to ensure consistent procedures governing contested case proceedings.

(d) When serving as a presiding officer as provided in section 46a-84, each human rights referee or hearing officer shall have the same subpoena powers as are granted to commissioners by subdivision (9) of section 46a-54. Each presiding officer shall also have the power to determine a reasonable fee to be paid to an expert witness, including, but not limited to, any practitioner of the healing arts, as defined in section 20-1, dentist, registered nurse or licensed practical nurse, as defined in section 20-87a, and real estate appraiser when any such expert witness is summoned by the commission to give expert testimony, in person or by deposition, in any contested case proceeding, pursuant to section 46a-84. Such fee shall be paid to the expert witness in lieu of all other witness fees.

(1949 Rev., S. 7403; 1969, P.A. 656, S. 1; 1971, P.A. 547, S. 2; P.A. 73-444, S. 1, 3; P.A. 74-44; 74-338, S. 13, 94; P.A. 80-422, S. 6; P.A. 83-569, S. 11, 17; P.A. 88-317, S. 98, 107; P.A. 89-332, S. 3, 7; P.A. 93-313, S. 2, 4; 93-362, S. 1; P.A. 98-245, S. 1, 14; P.A. 00-150, S. 2; June Sp. Sess. P.A. 01-9, S. 5, 131; May 9 Sp. Sess. P.A. 02-7, S. 94; May Sp. Sess. P.A. 04-2, S. 9; Sept. Sp. Sess. P.A. 09-7, S. 154.)

History: 1969 act increased number of examiners from 10 to 15, revising appointment provisions accordingly and increased per diem payment from $25 to $35; 1971 act made technical grammatical correction; P.A. 73-444 increased number of examiners to 25, revising appointment provisions accordingly, required that all examiners be admitted to practice law in state and increased per diem to $75; P.A. 74-44 added provision re prorated payment for time when examiner or commissioner is engaged in preparation of findings, decisions etc.; P.A. 74-338 made technical correction in appointment provision; P.A. 80-422 divided section into Subsecs., deleted obsolete provision re original appointments and changed wording slightly; Sec. 31-124 transferred to Sec. 46a-57 in 1981; P.A. 83-569 added Subsec. (e) concerning selection of hearing examiners on a rotating basis and termination of appointments after three consecutive refusals to hear cases; P.A. 88-317 substituted hearing “officer” and “officers” for hearing “examiner” and “examiners” throughout the section and substituted “presiding” officer for “hearing” officer in Subsec. (d), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-332 deleted former Subsecs. (a) and (b) and added new Subsec. (a) re procedure for appointment of hearing examiners and relettered remaining Subsecs.; (Revisor’s note: In 1993 a reference in Subsec. (c) to “subdivision (8) of section 46a-54” was changed editorially by the Revisors to “subdivision (9) of section 46a-54” to reflect the renumbering of Sec. 46a-54 by P.A. 89-332, S. 2 in 1991); P.A. 93-313 amended Subsec. (b) by increasing per diem compensation for hearing officer from $75 to $125, effective July 1, 1993; P.A. 93-362 changed appointment procedure for hearing officers appointed by governor, increased minimum amount of time admitted to practice of law from two to five years, provided term of five years, provided for automatic appointment for hearing officers appointed prior to and serving on October 1, 1993, and amended Subsec. (c) re power of presiding officer to determine reasonable fee to be paid to expert witness; P.A. 98-245 revised Subsec. (a) to provide for appointment of three human rights referees by Governor for terms commencing October 1, 1998, and four human rights referees for terms commencing January 1, 1999, all for terms of one year and for appointment, on and after October 1, 1999, of seven human rights referees with advice and consent of both houses of the General Assembly for staggered terms, with all eventually serving a term of three years, revised Subsec. (b), deleting provision re hearing officers and providing that human rights referees shall be full-time, shall not appear before commission or hearing officer for one year after leaving office, revised Subsec. (c) re annual salary, fringe benefits, cost of secretarial assistance, equipment and supplies of human rights referees, revised Subsec. (d) to provide for designation of chief human rights referee and revised Subsec. (e) providing for part-time hearing officers serving on July 1, 1998, effective July 1, 1998, and applicable to all cases pending with the commission or in the courts and cases filed on or after said date; P.A. 00-150 amended Subsec. (d) to require the commission, in consultation with the executive director and Chief Human Rights Referee, to develop regulations and rules of practice to ensure consistent procedures governing contested case proceedings; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to designate existing Subdiv. (2) as Subdiv. (2)(A), add new Subdiv. (2)(B) re number and terms of human rights referees and transfer language re the filling of a vacancy from Subdiv. (2)(A) to new Subdiv. (3), effective July 1, 2001; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to transfer from Subdiv. (2)(A) to Subdiv. (3) provision authorizing the Governor to remove any human rights referee for cause and to include in Subdiv. (2)(B) provision requiring human rights referees to be appointed by the Governor with the advice and consent of both houses of the General Assembly, amended Subsec. (b) to require human rights referees to conduct “settlement negotiations” and to make a technical change for purposes of gender neutrality, deleted former Subsec. (c) re salaries of Chief Human Rights Referee and each full-time human rights referee, payment for stenographic and clerical assistance, equipment and supplies and budget for human rights referees, redesignated existing Subsec. (d) as Subsec. (c) and amended said Subsec. to provide that supervision and assignment of human rights referees by Chief Human Rights Referee shall be “in consultation with the executive director”, include “settlement negotiations” in the duties of human rights referees and make technical changes, deleted Subsec. (e) re continuation of service of part-time hearing officers serving on July 1, 1998, and transfer of their cases, deleted Subsec. (f) re per diem compensation of part-time hearing officers and commissioners and redesignated existing Subsec. (g) as Subsec. (d) and amended said Subsec. to make technical changes, effective August 15, 2002; May Sp. Sess. P.A. 04-2 amended Subsec. (a)(2) by adding Subpara. (C) requiring seven human rights referees on and after July 1, 2004, effective May 12, 2004; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a)(2) to add Subparas. (D) and (E) providing for 5 and 3 human rights referees, respectively, effective October 5, 2009.

See Sec. 4-61dd re duties of human rights referees in personnel actions involving state employees, employees of quasi-public agencies or employees of large state contractors.

Cited. 153 C. 173. Cited. 163 C. 327.

Annotations to present section:

P.A. 89-332 Sec. 3 cited. 236 C. 681. P.A. 89-332 cited. Id.

Subsec. (c):

Cited. 3 CA 464.

Subsec. (d):

Cited. 3 CA 464.



Section 46a-58 - (Formerly Sec. 53-34). Deprivation of rights. Desecration of property. Placing of burning cross or noose on property. Penalty.

(a) It shall be a discriminatory practice in violation of this section for any person to subject, or cause to be subjected, any other person to the deprivation of any rights, privileges or immunities, secured or protected by the Constitution or laws of this state or of the United States, on account of religion, national origin, alienage, color, race, sex, gender identity or expression, sexual orientation, blindness or physical disability.

(b) Any person who intentionally desecrates any public property, monument or structure, or any religious object, symbol or house of religious worship, or any cemetery, or any private structure not owned by such person, shall be in violation of subsection (a) of this section. For the purposes of this subsection, “desecrate” means to mar, deface or damage as a demonstration of irreverence or contempt.

(c) Any person who places a burning cross or a simulation thereof on any public property, or on any private property without the written consent of the owner, shall be in violation of subsection (a) of this section.

(d) Any person who places a noose or a simulation thereof on any public property, or on any private property without the written consent of the owner, and with intent to intimidate or harass any other person on account of religion, national origin, alienage, color, race, sex, sexual orientation, blindness or physical disability, shall be in violation of subsection (a) of this section.

(e) Any person who violates any provision of this section shall be guilty of a class A misdemeanor, except that if property is damaged as a consequence of such violation in an amount in excess of one thousand dollars, such person shall be guilty of a class D felony.

(1949 Rev., S. 8374; P.A. 74-80; P.A. 77-278, S. 1; P.A. 80-54; 80-422, S. 7; P.A. 84-15; P.A. 05-288, S. 155; P.A. 07-62, S. 1; 07-217, S. 166; P.A. 08-49, S. 1; P.A. 11-55, S. 22.)

History: P.A. 74-80 applied penalty to discrimination based on sex and specified violation as class A misdemeanor, deleting penalty of maximum fine of $1,000 and/or maximum imprisonment of one year; P.A. 77-278 applied penalty to discrimination based on blindness or physical disability; P.A. 80-54 applied penalty to discrimination based on religion or national origin and added Subsecs. (b) and (c) re desecration of property and burning crosses on property; P.A. 80-422 rephrased Subsec. (a) and designated penalty provision formerly in Subsec. (a) as Subsec. (d); Sec. 53-34 transferred to Sec. 46a-58 in 1981; P.A. 84-15 amended Subsec. (d) by increasing the penalty to a class D felony if property is damaged in an amount in excess of $1,000; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; P.A. 07-62 amended Subsec. (a) by applying penalty to discrimination based on sexual orientation; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007; P.A. 08-49 added new Subsec. (d) re placing a noose or simulation thereof on property with intent to intimidate or harass another person and redesignated existing Subsec. (d) as Subsec. (e); P.A. 11-55 amended Subsec. (a) to prohibit deprivation of rights, privileges or immunities on account of gender identity or expression.

See Conn. Const. Art. I, Sec. 20 re equal protection of the law.

See Sec. 1-1f for definitions of “blind” and “physically disabled”.

See Sec. 52-251b re costs and attorney’s fees in civil action for deprivation of civil rights.

See Sec. 53-37a re deprivation of a person’s civil rights by person wearing mask or hood.

If no violation of enumerated rights under statute is alleged, then there is no basis for hearing. 160 C. 226.

Annotations to present section:

Cited. 204 C. 17. Cited. 216 C. 108. Cited. 232 C. 91. Cited. 238 C. 337.

Subsec. (a):

Cited. 216 C. 85. Cited. 220 C. 192. Commission on Human Rights and Opportunities had subject matter jurisdiction to adjudicate claim of racial discrimination brought by African-American senior student at a public high school against school principal and local board of education on the basis of a discrete course of allegedly discriminatory conduct by the principal. 270 C. 665. Trial court should not have remanded case to referee because employer was entitled to a judgment as a matter of law where plaintiff was denied promotion because of failure to obtain same license as required for prior job occupants and where license requirement was a legitimate, nondiscriminatory reason and not pretextual. 272 C. 457.

Cited. 18 CA 126. Cited. 38 CA 506. Cited. 44 CA 446. Subdiv. (1) cited. Id. Cited. Id., 677. Federal standards reviewed for guidance in enforcing state antidiscrimination statutes; court held that defendant had provided plaintiff with reasonable accommodation. 57 CA 767.



Section 46a-59 - (Formerly Sec. 53-35a). Discrimination in associations of licensed persons prohibited. Penalty.

(a) It shall be a discriminatory practice in violation of this section for any association, board or other organization the principal purpose of which is the furtherance of the professional or occupational interests of its members, whose profession, trade or occupation requires a state license, to refuse to accept a person as a member of such association, board or organization because of his race, national origin, creed, sex, gender identity or expression or color.

(b) Any association, board or other organization which violates the provisions of this section shall be fined not less than one hundred dollars nor more than five hundred dollars.

(February, 1965, P.A. 433, S. 1; 1967, P.A. 39; P.A. 80-422, S. 8; P.A. 11-55, S. 23.)

History: 1967 act applied penalty to refusal to accept person as a member because of national origin or sex; P.A. 80-422 divided section into Subsecs. and restated provisions; Sec. 53-35a transferred to Sec. 46a-59 in 1981; P.A. 11-55 amended Subsec. (a) to prohibit discrimination on basis of gender identity or expression.

Cited. 160 C. 226.



Section 46a-60 - (Formerly Sec. 31-126). Discriminatory employment practices prohibited.

(a) It shall be a discriminatory practice in violation of this section:

(1) For an employer, by the employer or the employer’s agent, except in the case of a bona fide occupational qualification or need, to refuse to hire or employ or to bar or to discharge from employment any individual or to discriminate against such individual in compensation or in terms, conditions or privileges of employment because of the individual’s race, color, religious creed, age, sex, gender identity or expression, marital status, national origin, ancestry, present or past history of mental disability, intellectual disability, learning disability or physical disability, including, but not limited to, blindness;

(2) For any employment agency, except in the case of a bona fide occupational qualification or need, to fail or refuse to classify properly or refer for employment or otherwise to discriminate against any individual because of such individual’s race, color, religious creed, age, sex, gender identity or expression, marital status, national origin, ancestry, present or past history of mental disability, intellectual disability, learning disability or physical disability, including, but not limited to, blindness;

(3) For a labor organization, because of the race, color, religious creed, age, sex, gender identity or expression, marital status, national origin, ancestry, present or past history of mental disability, intellectual disability, learning disability or physical disability, including, but not limited to, blindness of any individual to exclude from full membership rights or to expel from its membership such individual or to discriminate in any way against any of its members or against any employer or any individual employed by an employer, unless such action is based on a bona fide occupational qualification;

(4) For any person, employer, labor organization or employment agency to discharge, expel or otherwise discriminate against any person because such person has opposed any discriminatory employment practice or because such person has filed a complaint or testified or assisted in any proceeding under section 46a-82, 46a-83 or 46a-84;

(5) For any person, whether an employer or an employee or not, to aid, abet, incite, compel or coerce the doing of any act declared to be a discriminatory employment practice or to attempt to do so;

(6) For any person, employer, employment agency or labor organization, except in the case of a bona fide occupational qualification or need, to advertise employment opportunities in such a manner as to restrict such employment so as to discriminate against individuals because of their race, color, religious creed, age, sex, gender identity or expression, marital status, national origin, ancestry, present or past history of mental disability, intellectual disability, learning disability or physical disability, including, but not limited to, blindness;

(7) For an employer, by the employer or the employer’s agent: (A) To terminate a woman’s employment because of her pregnancy; (B) to refuse to grant to that employee a reasonable leave of absence for disability resulting from her pregnancy; (C) to deny to that employee, who is disabled as a result of pregnancy, any compensation to which she is entitled as a result of the accumulation of disability or leave benefits accrued pursuant to plans maintained by the employer; (D) to fail or refuse to reinstate the employee to her original job or to an equivalent position with equivalent pay and accumulated seniority, retirement, fringe benefits and other service credits upon her signifying her intent to return unless, in the case of a private employer, the employer’s circumstances have so changed as to make it impossible or unreasonable to do so; (E) to fail or refuse to make a reasonable effort to transfer a pregnant employee to any suitable temporary position which may be available in any case in which an employee gives written notice of her pregnancy to her employer and the employer or pregnant employee reasonably believes that continued employment in the position held by the pregnant employee may cause injury to the employee or fetus; (F) to fail or refuse to inform the pregnant employee that a transfer pursuant to subparagraph (E) of this subdivision may be appealed under the provisions of this chapter; or (G) to fail or refuse to inform employees of the employer, by any reasonable means, that they must give written notice of their pregnancy in order to be eligible for transfer to a temporary position;

(8) For an employer, by the employer or the employer’s agent, for an employment agency, by itself or its agent, or for any labor organization, by itself or its agent, to harass any employee, person seeking employment or member on the basis of sex or gender identity or expression. “Sexual harassment” shall, for the purposes of this section, be defined as any unwelcome sexual advances or requests for sexual favors or any conduct of a sexual nature when (A) submission to such conduct is made either explicitly or implicitly a term or condition of an individual’s employment, (B) submission to or rejection of such conduct by an individual is used as the basis for employment decisions affecting such individual, or (C) such conduct has the purpose or effect of substantially interfering with an individual’s work performance or creating an intimidating, hostile or offensive working environment;

(9) For an employer, by the employer or the employer’s agent, for an employment agency, by itself or its agent, or for any labor organization, by itself or its agent, to request or require information from an employee, person seeking employment or member relating to the individual’s child-bearing age or plans, pregnancy, function of the individual’s reproductive system, use of birth control methods, or the individual’s familial responsibilities, unless such information is directly related to a bona fide occupational qualification or need, provided an employer, through a physician may request from an employee any such information which is directly related to workplace exposure to substances which may cause birth defects or constitute a hazard to an individual’s reproductive system or to a fetus if the employer first informs the employee of the hazards involved in exposure to such substances;

(10) For an employer, by the employer or the employer’s agent, after informing an employee, pursuant to subdivision (9) of this subsection, of a workplace exposure to substances which may cause birth defects or constitute a hazard to an employee’s reproductive system or to a fetus, to fail or refuse, upon the employee’s request, to take reasonable measures to protect the employee from the exposure or hazard identified, or to fail or refuse to inform the employee that the measures taken may be the subject of a complaint filed under the provisions of this chapter. Nothing in this subdivision is intended to prohibit an employer from taking reasonable measures to protect an employee from exposure to such substances. For the purpose of this subdivision, “reasonable measures” shall be those measures which are consistent with business necessity and are least disruptive of the terms and conditions of the employee’s employment;

(11) For an employer, by the employer or the employer’s agent, for an employment agency, by itself or its agent, or for any labor organization, by itself or its agent: (A) To request or require genetic information from an employee, person seeking employment or member, or (B) to discharge, expel or otherwise discriminate against any person on the basis of genetic information. For the purpose of this subdivision, “genetic information” means the information about genes, gene products or inherited characteristics that may derive from an individual or a family member.

(b) (1) The provisions of this section concerning age shall not apply to: (A) The termination of employment of any person with a contract of unlimited tenure at an independent institution of higher education who is mandatorily retired, on or before July 1, 1993, after having attained the age of seventy; (B) the termination of employment of any person who has attained the age of sixty-five and who, for the two years immediately preceding such termination, is employed in a bona fide executive or a high policy-making position, if such person is entitled to an immediate nonforfeitable annual retirement benefit under a pension, profit-sharing, savings or deferred compensation plan, or any combination of such plans, from such person’s employer, which equals, in aggregate, at least forty-four thousand dollars; (C) the termination of employment of persons in occupations, including police work and fire-fighting, in which age is a bona fide occupational qualification; (D) the operation of any bona fide apprenticeship system or plan; or (E) the observance of the terms of a bona fide seniority system or any bona fide employee benefit plan for retirement, pensions or insurance which is not adopted for the purpose of evading said provisions, except that no such plan may excuse the failure to hire any individual and no such system or plan may require or permit the termination of employment on the basis of age. No such plan which covers less than twenty employees may reduce the group hospital, surgical or medical insurance coverage provided under the plan to any employee who has reached the age of sixty-five and is eligible for Medicare benefits or any employee’s spouse who has reached age sixty-five and is eligible for Medicare benefits except to the extent such coverage is provided by Medicare. The terms of any such plan which covers twenty or more employees shall entitle any employee who has attained the age of sixty-five and any employee’s spouse who has attained the age of sixty-five to group hospital, surgical or medical insurance coverage under the same conditions as any covered employee or spouse who is under the age of sixty-five.

(2) No employee retirement or pension plan may exclude any employee from membership in such plan or cease or reduce the employee’s benefit accruals or allocations under such plan on the basis of age. The provisions of this subdivision shall be applicable to plan years beginning on or after January 1, 1988, except that for any collectively bargained plan this subdivision shall be applicable on the earlier of (A) January 1, 1990, or (B) the later of (i) the expiration date of the collective bargaining agreement, or (ii) January 1, 1988.

(3) The provisions of this section concerning age shall not prohibit an employer from requiring medical examinations for employees for the purpose of determining such employees’ physical qualification for continued employment.

(4) Any employee who continues employment beyond the normal retirement age in the applicable retirement or pension plan shall give notice of intent to retire, in writing, to such employee’s employer not less than thirty days prior to the date of such retirement.

(1949 Rev., S. 7405; 1955, S. 3035d; 1959, P.A. 145, S. 3; 1963, P.A. 261; 1967, P.A. 426, S. 2; P.A. 73-279, S. 14; 73-647; P.A. 75-350, S. 2; 75-446, S. 2; P.A. 78-148, S. 10; 78-350, S. 1, 6; P.A. 79-152; 79-303; 79-304, S. 1; 79-480, S. 1; P.A. 80-285; 80-422, S. 9; P.A. 81-382, S. 2; P.A. 82-196, S. 1; P.A. 86-381; P.A. 88-303, S. 3, 6; P.A. 89-147, S. 1, 3; P.A. 90-88, S. 3; 90-330, S. 3, 11; P.A. 98-180; P.A. 01-28, S. 8; P.A. 11-55, S. 24; 11-129, S. 20.)

History: 1959 act specified that discrimination based on age is unfair employment practice in Subdivs. (a), (b), (c) and (f), added exception re bona fide occupational qualification or need in Subdiv. (f) and added provision specifying when provisions of section are not applicable; 1963 act limited provision specifying when section does not apply to provisions “as to age”; 1967 act specified that discrimination based on sex is unfair employment practice in Subdivs. (a), (b), (c) and (f); P.A. 73-279 made discrimination based on physical disability including blindness an unfair employment practice in Subdivs. (a), (b), (c) and (f); P.A. 73-647 added Subdiv. (g) re termination of employment because of pregnancy as unfair employment practice; P.A. 75-350 added proviso in Subdiv. (1) of provision specifying when section does not apply re new employees’ inclusion in existing retirement or pension plans and collective bargaining agreements; P.A. 75-446 made discrimination because of marital status an unfair employment practice in Subdivs. (a), (b), (c) and (f); P.A. 78-148 made discrimination because of mental retardation an unfair employment practice in Subdivs. (a), (b), (c) and (f); P.A. 78-350 revised previous provision specifying inapplicability of section to delete inapplicability re termination of employment where employee is entitled to benefits under retirement or pension plan or collective bargaining agreement and re operation of terms of retirement or pension plan or group or employee insurance plan, inserting new provisions as Subdivs. (1) to (3); P.A. 79-152 divided section into Subsecs., replacing alphabetic Subdiv. indicators with numeric indicators accordingly and adding provision in Subsec. (a)(7), formerly Subdiv. (g), re transfer of pregnant employee to temporary position; P.A. 79-303 revised Subsec. (b)(1) to include retirement or pension plans for employees of higher education institution, and, in conjunction with P.A. 79-304, expanded Subsec. (b)(2) re age and level of position and added Subdiv. (b)(5); P.A. 79-480 specified discrimination based on present or past history of mental disorder as unfair employment practice in Subsec. (a); P.A. 80-285 added Subsec. (a)(8) re sexual harassment; P.A. 80-422 rephrased provisions, substituted “discriminatory” for “unfair” employment practices and added Subdivs. (2) to (4) in Subsec. (b); Sec. 31-126 transferred to Sec. 46a-60 in 1981; P.A. 81-382 added Subdivs. (9) and (10) as discriminatory practices; P.A. 82-196 amended Subsec. (b) to limit the allowable reduction in employee benefit plan insurance coverage provided to any employee who has reached the age of 65 to the amount of such coverage available under Medicare; P.A. 86-381 amended Subdiv. (1) of Subsec. (b)(1) to increase from $27,000 to $44,000 the threshold amount of annual retirement benefits receivable by certain employees which permit the termination of their employment; P.A. 88-303 amended Subsec. (b)(1) by deleting provisions re inapplicability of section to a person who has reached the age of 70 and is entitled to benefits under a pension or retirement plan for state or municipal employees or for certain teachers; inserting a provision specifying that the section is applicable to certain teachers at independent institutions of higher education who are mandatorily retired on or before December 31, 1993, after reaching age 70, removing the provision to limit the allowable reduction in employee benefit plan insurance coverage provided to any employee who has reached the age of 65 to the amount of such coverage available under Medicare; providing that the terms of health insurance plans must entitle all employees to coverage under the same conditions regardless of age; rewriting Subdiv. (2) to prohibit age-based pension plan provisions and substituting “normal retirement age in the applicable retirement or pension plan” for “date on which he becomes eligible for the maximum possible retirement benefit available to him” in Subdiv. (4); P.A. 89-147 substituted July 1, 1993, for December 1, 1993, in Subpara. (A) of Subdiv. (1) of Subsec. (b) as the date before which certain persons may be mandatorily retired after reaching age 70 and to which the section does not apply; P.A. 90-88 amended Subsec. (b)(1) to allow for the provision of reduced coverage for Medicare eligible employees of employers with less than 20 employees; P.A. 90-330 amended Subsec. (a) to include persons with learning disabilities; (Revisor’s note: In 1995 the indicators (1), (2) and (3) in Subsec. (a)(8) were changed editorially by the Revisors to (A), (B) and (C) respectively for consistency with statutory usage); P.A. 98-180 added Subsec. (a)(11) making discrimination based on genetic information a discriminatory practice; P.A. 01-28 made technical changes for the purpose of gender neutrality in Subsecs. (a) and (b) and amended Subsec. (a) by changing “mental disorder” to “mental disability”; P.A. 11-55 amended Subsec. (a) to prohibit in Subdivs. (1), (2), (3) and (6) discrimination because of an individual’s gender identity or expression and prohibit in Subdiv. (8) harassment on the basis of an individual’s gender identity or expression; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (a).

See Sec. 1-1f for definitions of “blind” and “physically disabled”.

See Sec. 28-17 re prohibition against discharging employee for civil preparedness activity or eligibility for induction into armed services.

See Sec. 46a-61 re mental disorder exception concerning discriminatory employment practices.

Cited. 140 C. 537; 153 C. 173; Id., 652. Final judgment by arbitrators as to employment discrimination bears action. 163 C. 309. Cited. Id., 327; 165 C. 318. Sex classification in help wanted advertising constitutes a per se violation. 168 C. 26. Cited. Id., 504. Failure to define specifications for position or to test capabilities of applicant resulting in blanket exclusion from position is unfair employment practice. 176 C. 88. Cited. Id., 291; Id., 533; 177 C. 75; 179 C. 471.

Purpose of statute is to eliminate discrimination in employment for specified reasons, and it is only within these prescribed reasons that statute operates. 17 CS 93. Not unfair employment practice for corporation employer to require complainant to work regular factory shifts although this would require work on a religious sabbath. 28 CS 341.

Subdiv. (a):

Sex discrimination is an unfair employment practice which newspapers are not allowed to promote. 168 C. 26. Cited. 170 C. 327; 172 C. 485; 198 C. 479; 211 C. 464.

Subdiv. (d):

Cited. 198 C. 479.

Subdiv. (e):

A newspaper aids and abets sex discrimination by offering sex classifications in help wanted advertisements and commits an unfair employment practice; bona fide occupational qualification exceptions are rare. 168 C. 26.

Subdiv. (f):

A corporation is a “person” and a newspaper corporation publishing an advertising section in sex-segregated columns is guilty of promoting the unfair employment practice of sex discrimination in hiring. 168 C. 26.

Annotations to present section:

Cited. 188 C. 44; 193 C. 558; 195 C. 226; 202 C. 601; Id., 609; 211 C. 129; 226 C. 670; 232 C. 91; 236 C. 96; Id., 681; 238 C. 337. Sec. 46a-100 represents an unambiguous waiver of sovereign immunity, authorizing actions against the state for alleged discriminatory employment practices in violation of section; claims properly brought before the commission are outside the cognizance of Claims Commissioner. 291 C. 384.

Cited. 16 CA 379; 40 CA 577. Plaintiff provided no authority or per se rule equating violation of section with intentional infliction of emotional distress and court was not inclined to create such a rule. 61 CA 108.

Cited. 39 CS 528. Actions brought under section may include actions brought against police departments. 50 CS 420.

Subsec. (a):

Subdiv. (1): Good faith not exculpatory under statute; target of fair employment legislation is the effect, not the purpose, of discrimination. 188 C. 44. Subdiv. (1) cited. 196 C. 208; 198 C. 479. Subdiv. (4) cited. Id; 202 C. 150. Subdiv. (1) cited. 211 C. 464; 220 C. 307; 228 C. 545; 231 C. 328. Subdiv. (1): Sec. 46a-86 does not authorize award of damages for emotional distress and attorneys’ fees for violation of this section. 232 C. 91. Subdiv. (7) cited. Id., 117. Subdiv. (1) cited. 236 C. 250. Subdiv. (4) cited. Id. Subdiv. (1) cited. 237 C. 209. Section does not expressly obligate employer to accommodate employee’s work-at-home requests, or to refrain from taking adverse action against employee who persists in efforts to secure such arrangement. 249 C. 766. Subdiv. (1) does not impose liability on individual employees. 259 C. 729. Because Fair Employment Practices Act clearly expresses a public policy determination by legislature that employers with fewer than three employees shall be exempt from liability for discrimination on the basis of sex, including pregnancy-related discrimination, a common-law claim for wrongful discharge on the basis of pregnancy will not lie against such employers. 260 C. 691. Trial court should not have remanded case to referee because employer was entitled to judgment as a matter of law where plaintiff was denied promotion because of failure to obtain same license as required for prior job occupants and where license requirement was a legitimate, nondiscriminatory reason and not pretextual. 272 C. 457. Subdiv. (1) imposes a duty on employers to provide reasonable accommodation to their disabled employees. 286 C. 390. Plaintiff had no standing under statute because as a recipient of surviving spouse pension allowance, plaintiff was not within a class of persons statute was intended to protect; section pertains only to those persons who have sought or obtained an employment relationship with the employer alleged to have engaged in a discriminatory employment practice. 287 C. 56.

Subdiv. (1) cited. 4 CA 423. Subdiv. (4) cited. 5 CA 643. Subdiv. (1) cited. 18 CA 241; 27 CA 635; 35 CA 474; 38 CA 506; 41 CA 1. Subdiv. (4) cited. 44 CA 446. Subdiv. (8) cited. Id. Cited. Id., 677. Subdiv. (1) cited. Id. Federal standards reviewed for guidance in enforcing state antidiscrimination statutes; court held that defendant had provided plaintiff with reasonable accommodation. 57 CA 767. Subdiv. (7): There is a public policy against sex discrimination in employment sufficiently expressed in statutory and constitutional law to permit a cause of action for wrongful discharge; although Sec. 46a-51(10) excludes many employers from the requirements of the act, the clear public policy against sex discrimination transcends the exclusion. 64 CA 573. Company may be held liable for discrimination even where decision-making official did not intentionally discriminate if information used by that official in deciding to terminate a worker’s employment was filtered through another employee who had a discriminatory motive. 72 CA 212. Subdiv. (1): State’s public policy prohibiting discrimination on the basis of disabilities is embodied in Subdiv. 81 CA 726. Subdiv. (7): Trial court’s finding of discriminatory practice affirmed, contrary to defendant’s assertions, plaintiff’s claim of discriminatory practice does not fail merely because evidence offered to prove defendant’s violation of subparagraph arose out of an incident that is also arguably within purview of another subparagraph under same statutory subdivision. 88 CA 60. Subsec. establishes a well-defined and dominant public policy against workplace sexual harassment and extends to the actions of an employee. 125 CA 408. There is no claim under Subsec. for person regarded or perceived as disabled by employer. 137 CA 446.

Subsec. (b):

Subdiv. (1)(C) cited. 196 C. 208.



Section 46a-61 - Discriminatory employment practices: Mental disorder exception.

The use of numerical goals or quotas, or other types of affirmative action programs, in the administration or enforcement of the provisions of section 46a-60 relating to discrimination on account of a present or past history of mental disorder is prohibited.

(P.A. 79-480, S. 2.)

Cited. 16 CA 379.



Section 46a-62 - (Formerly Sec. 31-126a). Statutes re discrimination in compensation on the basis of sex not affected.

No provision of section 46a-52, 46a-56 or 46a-60 may be construed to void or supersede the provisions of section 31-75.

(1967, P.A. 426, S. 3; P.A. 73-89; P.A. 80-422, S. 10.)

History: P.A. 73-89 prohibited construction of Sec. 31-123 or 31-126 so as to void or supersede Sec. 31-75 rather than so as to void or supersede “any statute relating to the employment of women ...”; P.A. 80-422 added reference to new section codified as Sec. 46a-56 in 1981 and substituted “may” for “shall”; Sec. 31-126a transferred to Sec. 46a-62 in 1981 and internal references to Secs. 31-123 and 31-126 changed to reflect their transfer.

Cited. 27 CS 141.

Annotation to present section:

Cited. 195 C. 226.



Section 46a-63 - Discriminatory public accommodation practices: Definitions.

As used in this chapter:

(1) “Place of public accommodation, resort or amusement” means any establishment which caters or offers its services or facilities or goods to the general public, including, but not limited to, any commercial property or building lot, on which it is intended that a commercial building will be constructed or offered for sale or rent;

(2) “Deaf person” means a person who cannot readily understand spoken language through hearing alone and who may also have a speech defect which renders his speech unintelligible to most people with normal hearing;

(3) “Lawful source of income” means income derived from Social Security, supplemental security income, housing assistance, child support, alimony or public or state-administered general assistance.

(P.A. 80-422, S. 11; June Sp. Sess. P.A. 83-3, S. 1; P.A. 89-288, S. 1; P.A. 90-246, S. 2; P.A. 91-58, S. 23; P.A. 04-76, S. 37.)

History: June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home”; P.A. 89-288 added Subdiv. (4) defining “lawful source of income”; P.A. 90-246 redefined “place of public accommodation, resort or amusement” to delete public housing projects, housing accommodations and mobile manufactured home parks and deleted definition of “mobile manufactured home park”; P.A. 91-58 made technical change extending the applicability of the definitions in this section to new Sec. 46a-81d; P.A. 04-76 amended Subdiv. (3) by replacing reference to “general assistance” with reference to “state-administered general assistance”.



Section 46a-64 - (Formerly Sec. 53-35). Discriminatory public accommodations practices prohibited. Penalty.

(a) It shall be a discriminatory practice in violation of this section: (1) To deny any person within the jurisdiction of this state full and equal accommodations in any place of public accommodation, resort or amusement because of race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age, lawful source of income, intellectual disability, mental disability or physical disability, including, but not limited to, blindness or deafness of the applicant, subject only to the conditions and limitations established by law and applicable alike to all persons; (2) to discriminate, segregate or separate on account of race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age, lawful source of income, intellectual disability, mental disability, learning disability or physical disability, including, but not limited to, blindness or deafness; (3) for a place of public accommodation, resort or amusement to restrict or limit the right of a mother to breast-feed her child; (4) for a place of public accommodation, resort or amusement to fail or refuse to post a notice, in a conspicuous place, that any blind, deaf or mobility impaired person, accompanied by his guide dog wearing a harness or an orange-colored leash and collar, may enter such premises or facilities; or (5) to deny any blind, deaf or mobility impaired person or any person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person, accompanied by his guide dog or assistance dog, full and equal access to any place of public accommodation, resort or amusement. Any blind, deaf or mobility impaired person or any person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person may keep his guide dog or assistance dog with him at all times in such place of public accommodation, resort or amusement at no extra charge, provided the dog wears a harness or an orange-colored leash and collar and is in the direct custody of such person. The blind, deaf or mobility impaired person or person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person shall be liable for any damage done to the premises or facilities by his dog. For purposes of this subdivision, “guide dog” or “assistance dog” includes a dog being trained as a guide dog or assistance dog and “person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person” means a person who is employed by and authorized to engage in designated training activities by a guide dog organization or assistance dog organization that complies with the criteria for membership in a professional association of guide dog or assistance dog schools and who carries photographic identification indicating such employment and authorization.

(b) (1) The provisions of this section with respect to the prohibition of sex discrimination shall not apply to (A) the rental of sleeping accommodations provided by associations and organizations which rent all such sleeping accommodations on a temporary or permanent basis for the exclusive use of persons of the same sex or (B) separate bathrooms or locker rooms based on sex. (2) The provisions of this section with respect to the prohibition of discrimination on the basis of age shall not apply to minors or to special discount or other public or private programs to assist persons sixty years of age and older. (3) The provisions of this section with respect to the prohibition of discrimination on the basis of physical disability shall not require any person to modify his property in any way or provide a higher degree of care for a physically disabled person, including, but not limited to blind or deaf persons, than for a person not physically disabled. (4) The provisions of this section with respect to the prohibition of discrimination on the basis of creed shall not apply to the practice of granting preference in admission of residents into a nursing home as defined in section 19a-490, if (A) the nursing home is owned, operated by or affiliated with a religious organization, exempt from taxation for federal income tax purposes and (B) the class of persons granted preference in admission is consistent with the religious mission of the nursing home. (5) The provisions of this section with respect to the prohibition of discrimination on the basis of lawful source of income shall not prohibit the denial of full and equal accommodations solely on the basis of insufficient income.

(c) Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(1949 Rev., S. 8375; 1949, 1953, S. 3267d; 1959, P.A. 113; 1961, P.A. 472; 1963, P.A. 594; February, 1965, P.A. 141; 1967, P.A. 177, S. 1; 1972, P.A. 186, S. 15; P.A. 73-119; 73-279, S. 6; P.A. 74-205; P.A. 75-323; P.A. 76-49, S. 3; P.A. 77-604, S. 37, 84; P.A. 78-148, S. 12; P.A. 79-186; P.A. 80-422, S. 12; 80-483, S. 135, 186; P.A. 85-289, S. 7; 85-512, S. 5; P.A. 88-114; 88-288; P.A. 89-21, S. 2; 89-288, S. 2; P.A. 90-230, S. 63, 101; 90-246, S. 3; 90-330, S. 4, 11; P.A. 94-238, S. 4, 6; P.A. 97-141, S. 2; 97-210, S. 1; P.A. 07-217, S. 167; P.A. 11-55, S. 25; 11-129, S. 20; P.A. 12-80, S. 94.)

History: 1959 act included as place of public accommodation housing which is one of five or more accommodations located on a single parcel or contiguous parcels of land and owned and controlled by any person; 1961 act included building lots as housing accommodations, reduced the number of accommodations to be subject to section from five to three and made person who owned or controlled the accommodations within one year prior to a violation liable and provided ownership or control by the same interests would be deemed to be by one person; 1963 act deleted the aforesaid provisions re accommodations on a single parcel of land making the statute applicable to a single accommodation or lot and added Subdivs. (1) and (2); 1965 act added prohibition against discrimination by reason of national origin or ancestry; 1967 act added commercial property and buildings; 1972 act included mobile home parks as place of public accommodation, resort or amusement in Subsec. (a); P.A. 73-119 specified discrimination based on sex as violation of section and specified inapplicability of section re sex discrimination to rental of sleeping accommodations by associations or organizations when rent accommodations for exclusive use of persons of same sex; P.A. 73-279 prohibited discrimination because of physical disability including blindness, inserted new Subsecs. (b) and (c) qualifying said prohibition, designated penalty provisions as Subsec. (d) and relettered former Subsec. (b) as (e); P.A. 74-205 prohibited discrimination based on marital status and added provision rendering that prohibition inapplicable to cases where housing accommodation denied to man and woman who are unrelated and not married to each other; P.A. 75-323 prohibited discrimination on basis of age and added provision limiting that prohibition with respect to minors, housing for elderly and housing exclusively for persons within specified age groups; P.A. 76-49 prohibited discrimination based on deafness, applied provisions of Subsecs. (b) and (c) to deaf persons and defined “deaf person” in Subsec. (b); P.A. 77-604 made technical correction in Subsec. (a); P.A. 78-148 prohibited discrimination based on mental retardation in Subsec. (a); P.A. 79-186 required posting of notice re guide dogs in Subsec. (c); P.A. 80-422 rephrased and rearranged provisions, deleted provisions defining “place of public accommodation, resort or amusement” and “deaf person”, deleted former Subsec. (e) which specified that section does not apply to proceedings pending before civil rights commission or any court on October 1, 1963, and extended provision limiting prohibition on age discrimination to include discount and other programs for persons 60 and older; P.A. 80-483 added feminine personal pronouns in Subsec. (c); Sec. 53-35 transferred to Sec. 46a-64 in 1981; P.A. 85-289 made Subsec. (a) applicable to mobility impaired persons; P.A. 85-512 amended section to provide for exemption from age discrimination prohibition for certain mobile manufactured home parks; P.A. 88-114 added Subsec. (b)(6) exempting practice of granting preference in admission of residents into a nursing home from provisions of section re discrimination on basis of creed if it is owned, operated by or affiliated with a religious organization, exempt from taxation and the class of persons granted preference in admission is consistent with religious mission of nursing home; P.A. 88-288 added reference to mental disability in Subsec. (a); P.A. 89-21 added option that guide dog wear an orange-colored leash and collar; P.A. 89-288 amended Subsec. (a) to prohibit discrimination in places of public accommodation based on lawful source of income and added new Subsec. (b)(7) rendering the prohibition inapplicable to cases where the denial of full and equal accommodations is solely based on insufficient income; P.A. 90-230 made a technical change in Subsec. (a); P.A. 90-246 amended Subsec. (b) by deleting references to housing accommodations or mobile manufactured home parks; P.A. 90-330 amended Subsec. (a) by adding reference to persons with “learning disability”; P.A. 94-238 amended Subsec. (b) by exempting separate bathrooms or locker rooms based on sex, effective July 1, 1994; P.A. 97-141 amended Subsec. (a) to make provisions applicable with respect to any person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person, and to add definitions of “assistance dog”, “guide dog” and “person training a dog as a guide dog for a blind person or a dog to assist a deaf or mobility impaired person”; P.A. 97-210 added new Subsec. (a)(3) re breast-feeding and renumbering the remaining Subdivs.; P.A. 07-217 made technical changes in Subsec. (c), effective July 12, 2007; P.A. 11-55 amended Subsec. (a)(1) and (2) to prohibit discrimination on basis of gender identity or expression; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (a); P.A. 12-80 amended Subsec. (c) to replace penalty of a fine of not less than $25 or more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.

See Sec. 1-1f for definitions of “blind” and “physically disabled”.

See Sec. 46a-42 re definition of “mobility impaired person”.

See Sec. 46b-35a re denial of certain accommodations on religious grounds.

Barbershop not a place of public accommodation. 79 C. 541. Wife could be enjoined from renting her interest in apartment owned jointly with her husband, where it was proven she refused rental because of plaintiff’s race, but no proof was given that husband authorized discrimination. 157 C. 20. Cited. 160 C. 226. Cited. 165 C. 516.

Tavern operating under a permit comes within the statute. 7 CS 443. Cited. 20 CS 171. Hospital deemed public accommodation re constitutional discrimination. 30 CS 1. Cited. 35 CS 549; Id., 565.

Defendant owner of rental premises violated section by discriminating against complainant, a prospective tenant, in rental of apartment because of her Puerto Rican ancestry. 6 Conn. Cir. Ct. 179.

Subsec. (a):

Cited. 201 C. 350.

Subsec. (d):

Cited. 204 C. 287.

Annotations to present section:

Complainant at outset must establish a prima facie case of discrimination and as part of initial burden must introduce evidence that he was ready to accept the legitimate objective requirements of tenancy. 200 C. 261. Cited. 201 C. 350. Cited. 232 C. 645.

Fair Housing Act, Sec. 46a-63 et seq. cited. 45 CA 1.

Subsec. (a):

Subdiv. (1): Denial of opportunity to serve as scoutmaster is not a deprivation of an “accommodation”. 204 C. 287. Subdiv. (1) cited. 220 C. 192. Subdiv. (2) cited. Id.

Subdiv. (1) cited. 18 CA 126. Subdiv. (2) cited. Id. Although no private organization is duty-bound to offer its services and facilities to all comers, once such an organization has determined to eschew selectivity, under statute it may not discriminate among the general public. Accordingly, coverage under this subsec. depends, in each case, upon extent to which a particular establishment has maintained a private relationship with its own constituency or a general relationship with the public at large. 99 CA 839. Connecticut’s courts, in construing state antidiscrimination statutes that have similar federal counterparts, have looked to federal case law for guidance, even though federal and state statutes may differ somewhat. Under certain circumstances, federal law defines the beginning and not the end of state’s approach to the subject. Consequently, on occasion, state courts have interpreted statutes even more broadly than their counterparts, to provide even greater protections to state citizens, especially in the area of civil rights. Id.

Subsec. (c):

Cited. 204 C. 287.



Section 46a-64a - (Formerly Sec. 47a-2a). Discrimination against families with children prohibited.

Section 46a-64a is repealed.

(P.A. 80-449, S. 1, 2, 6; P.A. 81-81, S. 1; P.A. 90-246, S. 15.)



Section 46a-64b - Discriminatory housing practices: Definitions.

As used in sections 46a-51 to 46a-99, inclusive:

(1) “Discriminatory housing practice” means any discriminatory practice specified in section 46a-64c or section 46a-81e.

(2) “Dwelling” means any building, structure, mobile manufactured home park or portion thereof which is occupied as, or designed or intended for occupancy as, a residence by one or more families, and any vacant land which is offered for sale or lease for the construction or location thereon of any such building, structure, mobile manufactured home park or portion thereof.

(3) “Fair Housing Act” means Title VIII of the Civil Rights Act of 1968, as amended, and known as the federal Fair Housing Act (42 USC 3600-3620).

(4) “Family” includes a single individual.

(5) “Familial status” means one or more individuals who have not attained the age of eighteen years being domiciled with a parent or another person having legal custody of such individual or individuals; or the designee of such parent or other person having such custody with the written permission of such parent or other person; or any person who is pregnant or is in the process of securing legal custody of any individual who has not attained the age of eighteen years.

(6) “Housing for older persons” means housing: (A) Provided under any state or federal program that the Secretary of the United States Department of Housing and Urban Development determines is specifically designed and operated to assist elderly persons as defined in the state or federal program; or (B) intended for, and solely occupied by, persons sixty-two years of age or older; or (C) intended and operated for occupancy by at least one person fifty-five years of age or older per unit in accordance with the standards set forth in the Fair Housing Act and regulations developed pursuant thereto by the Secretary of the United States Department of Housing and Urban Development.

(7) “Mobile manufactured home park” means a plot of land upon which two or more mobile manufactured homes occupied for residential purposes are located.

(8) “Physical or mental disability” includes, but is not limited to, intellectual disability, as defined in section 1-1g, and physical disability, as defined in subdivision (15) of section 46a-51, and also includes, but is not limited to, persons who have a handicap as that term is defined in the Fair Housing Act.

(9) “Residential-real-estate-related transaction” means (A) the making or purchasing of loans or providing other financial assistance for purchasing, constructing, improving, repairing or maintaining a dwelling, or secured by residential real estate; or (B) the selling, brokering or appraising of residential real property.

(10) “To rent” includes to lease, to sublease, to let and to otherwise grant for a consideration the right to occupy premises not owned by the occupant.

(P.A. 90-246, S. 4; P.A. 91-58, S. 24; P.A. 92-257, S. 1; P.A. 00-195, S. 1; P.A. 11-129, S. 20.)

History: P.A. 91-58 added reference to Sec. 46a-81e in introductory clause and Subdiv. (1); P.A. 92-257 revised statutory cites in introductory language re applicability; P.A. 00-195 amended Subdiv. (3) to redefine “Fair Housing Act” to delete reference to the Fair Housing Amendments Act of 1988 and insert “and known as the federal Fair Housing Act”, and made technical changes to Subdivs. (6) and (8); pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subdiv. (8).

Fair Housing Act, Sec. 46a-63 et seq. cited. 45 CA 1.



Section 46a-64c - Discriminatory housing practices prohibited. Disposition of complaints. Penalty.

(a) It shall be a discriminatory practice in violation of this section:

(1) To refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, a dwelling to any person because of race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age, lawful source of income or familial status.

(2) To discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith, because of race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age, lawful source of income or familial status.

(3) To make, print or publish, or cause to be made, printed or published any notice, statement, or advertisement, with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age, lawful source of income, familial status, learning disability or physical or mental disability, or an intention to make any such preference, limitation or discrimination.

(4) (A) To represent to any person because of race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age, lawful source of income, familial status, learning disability or physical or mental disability that any dwelling is not available for inspection, sale or rental when such dwelling is in fact so available.

(B) It shall be a violation of this subdivision for any person to restrict or attempt to restrict the choices of any buyer or renter to purchase or rent a dwelling (i) to an area which is substantially populated, even if less than a majority, by persons of the same protected class as the buyer or renter, (ii) while such person is authorized to offer for sale or rent another dwelling which meets the housing criteria as expressed by the buyer or renter to such person, and (iii) such other dwelling is in an area which is not substantially populated by persons of the same protected class as the buyer or renter. As used in this subdivision, “area” means municipality, neighborhood or other geographic subdivision which may include an apartment or condominium complex; and “protected class” means race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age, lawful source of income, familial status, learning disability or physical or mental disability.

(5) For profit, to induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age, lawful source of income, familial status, learning disability or physical or mental disability.

(6) (A) To discriminate in the sale or rental, or to otherwise make unavailable or deny, a dwelling to any buyer or renter because of a learning disability or physical or mental disability of: (i) Such buyer or renter; (ii) a person residing in or intending to reside in such dwelling after it is so sold, rented, or made available; or (iii) any person associated with such buyer or renter.

(B) To discriminate against any person in the terms, conditions or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with such dwelling, because of a learning disability or physical or mental disability of: (i) Such person; or (ii) a person residing in or intending to reside in such dwelling after it is so sold, rented, or made available; or (iii) any person associated with such person.

(C) For purposes of this subdivision, discrimination includes: (i) A refusal to permit, at the expense of a person with a physical or mental disability, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises; except that, in the case of a rental, the landlord may, where it is reasonable to do so, condition permission for a modification on the renter agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted; (ii) a refusal to make reasonable accommodations in rules, policies, practices or services, when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling; (iii) in connection with the design and construction of covered multifamily dwellings for the first occupancy after March 13, 1991, a failure to design and construct those dwellings in such manner that they comply with the requirements of Section 804(f) of the Fair Housing Act or the provisions of the state building code as adopted pursuant to the provisions of sections 29-269 and 29-273, whichever requires greater accommodation. “Covered multifamily dwellings” means buildings consisting of four or more units if such buildings have one or more elevators, and ground floor units in other buildings consisting of four or more units.

(7) For any person or other entity engaging in residential real-estate-related transactions to discriminate against any person in making available such a transaction, or in the terms or conditions of such a transaction, because of race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age, lawful source of income, familial status, learning disability or physical or mental disability.

(8) To deny any person access to or membership or participation in any multiple-listing service, real estate brokers’ organization or other service, organization, or facility relating to the business of selling or renting dwellings, or to discriminate against him in the terms or conditions of such access, membership or participation, on account of race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age, lawful source of income, familial status, learning disability or physical or mental disability.

(9) To coerce, intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on account of his having exercised or enjoyed, or on account of his having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by this section.

(b) (1) The provisions of this section shall not apply to (A) the rental of a room or rooms in a single-family dwelling unit if the owner actually maintains and occupies part of such living quarters as his residence or (B) a unit in a dwelling containing living quarters occupied or intended to be occupied by no more than two families living independently of each other, if the owner actually maintains and occupies the other such living quarters as his residence. (2) The provisions of this section with respect to the prohibition of discrimination on the basis of marital status shall not be construed to prohibit the denial of a dwelling to a man or a woman who are both unrelated by blood and not married to each other. (3) The provisions of this section with respect to the prohibition of discrimination on the basis of age shall not apply to minors, to special discount or other public or private programs to assist persons sixty years of age and older or to housing for older persons as defined in section 46a-64b, provided there is no discrimination on the basis of age among older persons eligible for such housing. (4) The provisions of this section with respect to the prohibition of discrimination on the basis of familial status shall not apply to housing for older persons as defined in section 46a-64b or to a unit in a dwelling containing units for no more than four families living independently of each other, if the owner of such dwelling resides in one of the units. (5) The provisions of this section with respect to the prohibition of discrimination on the basis of lawful source of income shall not prohibit the denial of full and equal accommodations solely on the basis of insufficient income. (6) The provisions of this section with respect to the prohibition of discrimination on the basis of sex shall not apply to the rental of sleeping accommodations to the extent they utilize shared bathroom facilities when such sleeping accommodations are provided by associations and organizations which rent such sleeping accommodations on a temporary or permanent basis for the exclusive use of persons of the same sex based on considerations of privacy and modesty.

(c) Nothing in this section limits the applicability of any reasonable state statute or municipal ordinance restricting the maximum number of persons permitted to occupy a dwelling.

(d) Nothing in this section or section 46a-64b shall be construed to invalidate or limit any state statute or municipal ordinance that requires dwellings to be designed and constructed in a manner that affords persons with physical or mental disabilities greater access than is required by this section or section 46a-64b.

(e) Nothing in this section prohibits a person engaged in the business of furnishing appraisals of real property to take into consideration factors other than race, creed, color, national origin, ancestry, sex, gender identity or expression, marital status, age, lawful source of income, familial status, learning disability or physical or mental disability.

(f) Notwithstanding any other provision of this chapter, complaints alleging a violation of this section shall be investigated within one hundred days of filing and a final administrative disposition shall be made within one year of filing unless it is impracticable to do so. If the Commission on Human Rights and Opportunities is unable to complete its investigation or make a final administrative determination within such time frames, it shall notify the complainant and the respondent in writing of the reasons for not doing so.

(g) Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(P.A. 90-246, S. 5; P.A. 91-407, S. 1, 42; P.A. 92-257, S. 2; P.A. 07-217, S. 168; P.A. 11-55, S. 26, 27; P.A. 12-80, S. 95.)

History: P.A. 91-407 added references to “learning disability” (Revisor’s note: In Subsec. (a)(4)(B), numeric indicators within Subpara. (B) were changed editorially by the Revisors to lower case Roman numerals for consistency with usage elsewhere in section); P.A. 92-257 amended Subsec. (b) by adding “single-family” before “dwelling” and “unit” after “dwelling”, adding “to the extent they utilize shared bathroom facilities when such sleeping accommodations are” after “sleeping accommodations” and adding phrase “based on considerations of privacy and modesty”; P.A. 07-217 made a technical change in Subsec. (g), effective July 12, 2007; P.A. 11-55 amended Subsecs. (a) and (e) to add references to gender identity or expression; P.A. 12-80 amended Subsec. (g) to replace penalty of a fine of not less than $25 or more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.

Fair Housing Act, Sec. 46a-63 et seq. cited. 45 CA 1.

Subsec. (b):

Exception provided in Subdiv. (5) for insufficient income affords a landlord opportunity to determine whether, for reasons extrinsic to the section 8 housing assistance, a potential tenant lacks income sufficient to assure that rent will be paid promptly and other obligations of tenancy will be met. 250 C. 763.

Subsec. (f):

Trial court improperly granted defendants’ motions to dismiss for lack of jurisdiction, there being no evidence that legislature, in imposing time limitation in subsec., intended for time limitation to serve as a jurisdictional bar; although use of “shall” reflected legislature’s intent to have Commission on Human Rights and Opportunities fulfill its obligation to investigate and issue final determination within time limitation set forth in subsec., that obligation must be read in conjunction with statutory proviso “unless it is impracticable to do so,” an indication of legislature’s intention to provide a condition under which commission’s noncompliance is excused. 273 C. 373.



Section 46a-65 - (Formerly Sec. 36-436). Discriminatory credit practices: Definitions.

As used in this section and sections 46a-66, 46a-67, 46a-81f and 46a-98:

(1) “Credit” means the right granted by a creditor to a person to defer payment of debt or to incur debt and defer its payment, or purchase property or services and defer payment therefor, including but not limited to the right to incur and defer debt which is secured by residential real property;

(2) “Creditor” means any person who regularly extends or arranges for the extension of credit for which the payment of a finance charge or interest is required whether in connection with loans, sale of property or services or otherwise;

(3) “Invitation to apply for credit” means any communication, oral or written, by a creditor which encourages or prompts an application for credit;

(4) “Application for credit” means any communication, oral or written, by a person to a creditor requesting an extension of credit to that person or to any other person, and includes any procedure involving the renewal or alteration of credit privileges or the changing of the name of the person to whom credit is extended;

(5) “Extension of credit” means all acts incident to the evaluation of an application for credit and the granting of credit;

(6) “Credit sale” means any transaction with respect to which credit is granted;

(7) “Credit transaction” means any invitation to apply for credit, application for credit, extension of credit or credit sale.

(P.A. 73-573, S. 1; P.A. 80-422, S. 13; P.A. 91-58, S. 25.)

History: P.A. 80-422 deleted definition of “commission”, i.e. commission on human rights and opportunities, replaced alphabetic Subdiv. indicators with numeric indicators and substituted specific section references for “this chapter”; Sec. 36-436 transferred to Sec. 46a-65 in 1981; P.A. 91-58 added reference to Sec. 46a-81f in introductory clause.



Section 46a-66 - (Formerly Sec. 36-437). Discriminatory credit practices prohibited.

(a) It shall be a discriminatory practice in violation of this section for any creditor to discriminate on the basis of sex, gender identity or expression, age, race, color, religious creed, national origin, ancestry, marital status, intellectual disability, learning disability, blindness or physical disability against any person eighteen years of age or over in any credit transaction.

(b) No liability may be imposed under this section for an act done or omitted in conformity with a regulation or declaratory ruling of the Banking Commissioner, the Federal Reserve Board or any other governmental agency having jurisdiction under the Equal Credit Opportunity Act, notwithstanding that after the act or omission the regulation or declaratory ruling may be amended, repealed or determined to be invalid for any reason.

(P.A. 73-573, S. 2; P.A. 75-281; P.A. 76-75; 76-171, S. 3; P.A. 77-604, S. 23, 84; P.A. 78-148, S. 11; P.A. 80-422, S. 14; P.A. 87-9, S. 2, 3; P.A. 90-330, S. 5, 11; P.A. 03-84, S. 33; P.A. 11-55, S. 28; 11-129, S. 20.)

History: P.A. 75-281 prohibited age discrimination and qualified prohibition to apply to any person 18 years of age or over; P.A. 76-75 prohibited discrimination on basis of race, color, religious creed, national origin or ancestry; P.A. 76-171 prohibited discrimination on basis of blindness or physical disability; P.A. 77-604 deleted word “solely” following “discriminate”; P.A. 78-148 prohibited discrimination on basis of mental retardation; P.A. 80-422 substituted “a discriminatory practice in violation of this section” for “unlawful” in previous provision, designated as Subsec. (a), and added Subsec. (b) re liability; Sec. 36-437 transferred to Sec. 46a-66 in 1981; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 90-330 amended Subsec. (a) to include persons with a learning disability; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (b), effective June 3, 2003; P.A. 11-55 amended Subsec. (a) to prohibit discrimination on basis of gender identity or expression; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (a).

See Sec. 1-1f for definitions of “blind” and “physically disabled”.



Section 46a-67 - (Formerly Sec. 36-439). Banking Commissioner to cooperate with commission. Regulations.

(a) The Banking Commissioner shall cooperate with the commission in its enforcement of sections 46a-65 to 46a-67, inclusive, 46a-81f and 46a-98.

(b) The Banking Commissioner shall comply with the commission’s request for information, reasonable investigatory assistance and the promulgation of regulations which may be required for the effective administration of sections 46a-65 to 46a-67, inclusive, 46a-81f and 46a-98.

(P.A. 73-573, S. 4; P.A. 76-171, S. 2; P.A. 77-614, S. 161, 610; P.A. 80-422, S. 15; P.A. 87-9, S. 2, 3; P.A. 91-58, S. 26; P.A. 03-84, S. 34.)

History: P.A. 76-171 required bank commissioner’s compliance with request for “reasonable investigatory assistance and the promulgation of regulations”; P.A. 77-614 replaced bank commissioner with banking commissioner, effective January 1, 1979; P.A. 80-422 divided section into Subsecs. and replaced “this chapter” with listing of specific sections; Sec. 36-439 transferred to Sec. 46a-67 in 1981; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 91-58 added references to Sec. 46a-81f; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner”, effective June 3, 2003.



Section 46a-68 - (Formerly Sec. 4-61s). State affirmative action plans: Filing; monitoring; reports; equal employment opportunity officers; review and investigation of discrimination complaints; regulations.

(a) Each state agency, department, board and commission with twenty-five, or more, full-time employees shall develop and implement, in cooperation with the Commission on Human Rights and Opportunities, an affirmative action plan that commits the agency, department, board or commission to a program of affirmative action in all aspects of personnel and administration. Such plan shall be developed pursuant to regulations adopted by the Commission on Human Rights and Opportunities in accordance with chapter 54 to ensure that affirmative action is undertaken as required by state and federal law to provide equal employment opportunities and to comply with all responsibilities under the provisions of sections 4-61u to 4-61w, inclusive, sections 46a-54 to 46a-64, inclusive, section 46a-64c and sections 46a-70 to 46a-78, inclusive. The executive head of each such agency, department, board or commission shall be directly responsible for the development, filing and implementation of such affirmative action plan. The Metropolitan District of Hartford County shall be deemed to be a state agency for purposes of this section and sections 4a-60, 4a-60a and 4a-60g.

(b) (1) Each state agency, department, board or commission shall designate a full-time or part-time equal employment opportunity officer. If such equal employment opportunity officer is an employee of the agency, department, board or commission, the executive head of the agency, department, board or commission shall be directly responsible for the supervision of the officer.

(2) The Commission on Human Rights and Opportunities shall provide training and technical assistance to equal employment opportunity officers in plan development and implementation.

(3) The Commission on Human Rights and Opportunities and the Permanent Commission on the Status of Women shall provide training concerning state and federal discrimination laws and techniques for conducting investigations of discrimination complaints to persons designated by state agencies, departments, boards or commissions as equal employment opportunity officers and persons designated by the Attorney General or the Attorney General’s designee to represent such agencies, departments, boards or commissions pursuant to subdivision (5) of this subsection. On or after October 1, 2011, such training shall be provided for a minimum of five hours during the first year of service or designation, and a minimum of three hours every two years thereafter.

(4) (A) Each person designated by a state agency, department, board or commission as an equal employment opportunity officer shall (i) be responsible for mitigating any discriminatory conduct within the agency, department, board or commission, (ii) investigate all complaints of discrimination made against the state agency, department, board or commission, except if any such complaint has been filed with the Commission on Human Rights and Opportunities or the Equal Employment Opportunity Commission, the state agency, department, board or commission may rely upon the process of the applicable commission, as applicable, in lieu of such investigation, and (iii) report all findings and recommendations upon the conclusion of an investigation to the commissioner or director of the state agency, department, board or commission for proper action.

(B) Notwithstanding the provisions of subparagraphs (A)(i), (A)(ii) and (A)(iii) of this subdivision, if a discrimination complaint is made against the executive head of a state agency or department, any member of a state board or commission or any equal employment opportunity officer alleging that the executive head, member or officer directly or personally engaged in discriminatory conduct, or if a complaint of discrimination is made by the executive head of a state agency, any member of a state board or commission or any equal employment opportunity officer, the complaint shall be referred to the Commission on Human Rights and Opportunities for review and, if appropriate, investigation by the Department of Administrative Services, except if any such complaint has been filed with the Equal Employment Opportunity Commission or the Commission on Human Rights and Opportunities, the Commission on Human Rights and Opportunities or Department of Administrative Services may rely upon the process of the applicable commission in lieu of such investigation. If the discrimination complaint is made by or against the executive head, any member or the equal employment opportunity officer of the Commission on Human Rights and Opportunities alleging that the executive head, member or officer directly or personally engaged in discriminatory conduct, the commission shall refer the complaint to the Department of Administrative Services for review and, if appropriate, investigation. If the complaint is by or against the executive head or equal employment opportunity officer of the Department of Administrative Services, the complaint shall be referred to the Commission on Human Rights and Opportunities for review and, if appropriate, investigation. Each person who conducts an investigation pursuant to this subparagraph shall report all findings and recommendations upon the conclusion of such investigation to the appointing authority of the individual who was the subject of the complaint for proper action. The provisions of this subparagraph shall apply to any such complaint pending on or after July 5, 2007.

(5) Each person designated by a state agency, department, board or commission as an equal employment opportunity officer, and each person designated by the Attorney General or the Attorney General’s designee to represent an agency pursuant to subdivision (6) of this subsection, shall complete training provided by the Commission on Human Rights and Opportunities and the Permanent Commission on the Status of Women pursuant to subdivision (3) of this subsection.

(6) No person designated by a state agency, department, board or commission as an equal employment opportunity officer shall represent such agency, department, board or commission before the Commission on Human Rights and Opportunities or the Equal Employment Opportunity Commission concerning a discrimination complaint. If a discrimination complaint is filed with the Commission on Human Rights and Opportunities or the Equal Employment Opportunity Commission against a state agency, department, board or commission, the Attorney General, or the Attorney General’s designee, other than the equal employment opportunity officer for such agency, department, board or commission, shall represent the state agency, department, board or commission before the Commission on Human Rights and Opportunities or the Equal Employment Opportunity Commission. In the case of a discrimination complaint filed against the Metropolitan District of Hartford County, the Attorney General, or the Attorney General’s designee, shall not represent such district before the Commission on Human Rights and Opportunities or the Equal Employment Opportunity Commission.

(c) Each state agency, department, board and commission that employs two hundred fifty or more full-time employees shall file an affirmative action plan developed in accordance with subsection (a) of this section, with the Commission on Human Rights and Opportunities, semiannually, except that any state agency, department, board or commission which has an affirmative action plan approved by the commission may be permitted to file its plan on an annual basis in a manner prescribed by the commission and any state agency, department, board or commission that employs twenty-five or more employees but fewer than two hundred fifty full-time employees shall file its affirmative action plan biennially, unless the commission disapproves the most recent submission of the plan, in which case the commission may require the resubmission of such plan by a time chosen by the commission, until the plan is approved. All affirmative action plans shall be filed electronically, if practicable.

(d) The Commission on Human Rights and Opportunities shall review and formally approve, conditionally approve or disapprove the content of such affirmative action plans within ninety days of the submission of each plan to the commission. If the commissioners, by a majority vote of those present and voting, fail to approve, conditionally approve or disapprove a plan within such period, the plan shall be deemed to be approved. Any plan that is filed more than ninety days after the date such plan is due to be filed in accordance with the schedule established pursuant to subsection (g) of this section shall be deemed disapproved.

(e) The Commissioner of Administrative Services and the Secretary of the Office of Policy and Management shall cooperate with the Commission on Human Rights and Opportunities to insure that the State Personnel Act and personnel regulations are administered, and that the process of collective bargaining is conducted by all parties in a manner consistent with the affirmative action responsibilities of the state.

(f) The Commission on Human Rights and Opportunities shall monitor the activity of such plans within each state agency, department, board and commission and report to the Governor and the General Assembly on or before April first of each year concerning the results of such plans.

(g) The Commission on Human Rights and Opportunities shall adopt regulations, in accordance with chapter 54, to carry out the requirements of this section. The executive director shall establish a schedule for semiannual, annual and biennial filing of plans.

(P.A. 75-536, S. 1–3; P.A. 77-614, S. 66, 610; P.A. 79-255; P.A. 80-422, S. 16; P.A. 83-569, S. 12, 17; P.A. 84-41, S. 1, 2; P.A. 87-255; P.A. 90-246, S. 7; P.A. 99-233, S. 6, 7; P.A. 01-53, S. 1, 2; P.A. 03-151, S. 1; P.A. 05-287, S. 54; P.A. 07-181, S. 1; P.A. 09-87, S. 1; P.A. 11-51, S. 73; 11-61, S. 113; P.A. 13-247, S. 24.)

History: P.A. 77-614 replaced department of personnel and administration, i.e. personnel department, with department of administrative services in Subsec. (a); P.A. 79-255 replaced department of administrative services with commission on human rights and opportunities, added exception re annual filing and required approval of plan within 75 rather than 60 days in Subsec. (b) and added Subsec. (d) re adoption of regulations; P.A. 80-422 updated section listing in Subsec. (a), designated provision re deadline for approval as Subsec. (c), deleted provisions re proceedings upon commission’s issuance of complaint for failure to submit plan or submission of plan which violates laws and redesignated former Subsecs. (c) and (d) accordingly; Sec. 4-61s transferred to Sec. 46a-68 in 1981; P.A. 83-569 amended section to require designation of full or part-time affirmative action officers trained by commission, to eliminate specified filing dates for plans, to require formal approval or disapproval of plans within 75 days and to require the commissioner of administrative services and the secretary of the office of policy and management to cooperate with the commission to insure that state personnel act and regulations and the collective bargaining process are administered and conducted in a manner consistent with the affirmative action responsibilities of the state; P.A. 84-41 amended Subsec. (d) increasing length of time for commission to review plans from 75 to 90 days and providing if commissioners, by a majority of those “present and voting”, fail to approve or disapprove plan, the plan shall be deemed approved; P.A. 87-255 added provisions in Subsec. (a) re direct responsibility for development, filing and implementation of affirmative action plan and added provisions in Subsec. (b) re direct responsibility for supervision of affirmative action officer; P.A. 90-246 amended Subsec. (a) by adding reference to Sec. 46a-64c; P.A. 99-233 amended Subsec. (d) to provide for conditional approval of plans, effective June 29, 1999; P.A. 01-53 amended Subsec. (c) by adding provision re biennial filing of affirmative action plans by state agency or department with twenty or fewer full-time employees and amended Subsec. (g) by adding reference to biennial filing of plans; P.A. 03-151 amended Subsec. (b) by dividing existing provisions into Subdivs. (1) and (2) and adding new Subdivs. (3) to (5), inclusive, requiring CHRO and PCSW to annually provide at least 10 hours of discrimination training to affirmative action officers and other persons designated to represent state agencies, boards, departments and commissions before the EEOC or CHRO, and specifying duties, responsibilities and proscriptions for affirmative action officers; P.A. 05-287 amended Subsec. (b)(3) to apply 10-hour training requirement to first year of service only and to require a minimum of 5 hours of training per year thereafter; P.A. 07-181 amended Subsec. (b) by designating existing Subparas. in Subdiv. (4) as clauses within Subpara. (A) and adding new Subpara. (B) requiring that discrimination complaints by or against executive heads of state agencies or departments, members of state boards or commissions or affirmative action officers be referred to Commission on Human Rights and Opportunities and may be investigated by Department of Administrative Services, that discrimination complaints by or against executive head, member or affirmative action officer of Commission on Human Rights and Opportunities be referred to Department of Administrative Services, that discrimination complaints by or against executive head or affirmative action officer of Department of Administrative Services be referred to Commission on Human Rights and Opportunities, by replacing existing Subdiv. (5) with new Subdiv. (5) requiring that affirmative action officers of state agencies, departments, boards or commissions and persons designated by Attorney General to represent agencies pursuant to new Subdiv. (6) complete training specified in Subdiv. (3), and by adding new Subdiv. (6) prohibiting affirmative action officers from representing agencies, departments, boards or commissions before Commission on Human Rights and Opportunities or Equal Employment Opportunity Commission and requiring Attorney General or designee to make such representations, effective July 5, 2007; P.A. 09-87 amended Subsec. (a) by adding provision re Metropolitan District of Hartford County deemed a state agency for purposes of section and amended Subsec. (b)(6) by adding provision prohibiting Attorney General from representing district re discrimination complaints filed against it; P.A. 11-51 changed “affirmative action officer” to “equal employment officer”, amended Subsec. (a) to limit filing of affirmative action plans to state agencies with 25 or more full-time employees, amended Subsec. (b) to decrease number of hours of initial training from 10 to 5 hours and for subsequent training from 5 to 3 hours every 2 years, instead of every year, in Subdiv. (3), and to exempt complaints filed with either of the commissions from investigation by the agency or Department of Administrative Services in Subdiv. (4), amended Subsec. (c) to add threshold of 250 employees for semiannual filing of plan, to change reference to 20 or fewer to “twenty-five or more employees but fewer than two hundred fifty” and to add provisions re resubmission of disapproved plans and re electronic filing, amended Subsec. (d) to add provision re disapproval of plans filed late and to make a technical change, and amended Subsec. (g) to require executive director, rather than regulations, to establish filing schedule, effective June 30, 2011; P.A. 11-61 amended Subsec. (c) to add “if practicable” re filing plans electronically, effective June 21, 2011; P.A. 13-247 amended Subsec. (a) by adding provision re Metropolitan District of Hartford County to be deemed a state agency for purposes of Secs. 4a-60, 4a-60a and 4a-60g, effective July 1, 2013.



Section 46a-68a - Certificate of noncompliance. Hiring freeze; exceptions.

(a) The commission may issue a certificate of noncompliance if the affirmative action plan required by section 46a-68 is disapproved.

(b) The issuance of a certificate of noncompliance shall bar the agency, department, board or commission in noncompliance with section 46a-68 from filling a position or position classification by hire or promotion upon receipt of the certificate, the provisions of any state law or regulation to the contrary notwithstanding, until: (1) The commission determines that the agency has achieved compliance with section 46a-68 and withdraws the certificate; or (2) the commission, at a hearing requested by the agency, department, board or commission receiving the certificate and conducted by a presiding officer appointed by the chairperson of the commission, is unable to show cause why the certificate of noncompliance should not be rescinded or a court, upon appeal, so determines; or (3) the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management certify to the commission that the agency in noncompliance with section 46a-68 requires immediate filling of the vacancy because failure to fill the position or position classification will cause an emergency situation to exist jeopardizing the public welfare. A separate certificate of exemption shall be required for each vacancy in a position or position classification with respect to which the Commissioner of Administrative Services and the Secretary of the Office of Policy and Management certify that an emergency situation exists.

(c) Hearings under this section shall be conducted in accordance with sections 4-176e to 4-182, inclusive.

(d) The commission shall adopt regulations in accordance with chapter 54 to implement this section.

(P.A. 83-569, S. 14, 17; P.A. 87-303; P.A. 88-317, S. 95, 99, 107.)

History: P.A. 87-303 amended Subsec. (a) by deleting requirement that two consecutive disapprovals be required for issuance of certificate of noncompliance; P.A. 88-317 substituted “presiding officer” for “hearing officer” in Subsec. (b), and amended reference to Secs. 4-177 to 4-182 in Subsec. (c) to include new sections added to Ch. 54, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.



Section 46a-68b - Definition of public works contract.

As used in this section and sections 4a-60, 4a-60a, 4a-60g, 4a-62, 46a-56 and 46a-68c to 46a-68k, inclusive: “Public works contract” means any agreement between any individual, firm or corporation and the state or any political subdivision of the state other than a municipality for construction, rehabilitation, conversion, extension, demolition or repair of a public building, highway or other changes or improvements in real property, or which is financed in whole or in part by the state, including, but not limited to, matching expenditures, grants, loans, insurance or guarantees.

(P.A. 88-351, S. 1, 16; P.A. 89-253, S. 1, 7; P.A. 91-58, S. 27.)

History: P.A. 88-351, S. 1 effective April 1, 1989; P.A. 89-253 changed references to Secs. 4-114a and 4-114c to Secs. 4a-60 and 4a-62, deleted definition of “commission”, amended definition of “public works contract” by adding “or any political subdivision of the state other than a municipality” and deleted definition of “contractor”; P.A. 91-58 added reference to Sec. 4a-60a.



Section 46a-68c - Contractors required to file affirmative action plan. Certificate of compliance issued by commission. Revocation.

In addition to the provisions of section 4a-60, each contractor with fifty or more employees awarded a public works contract in excess of fifty thousand dollars in any fiscal year, but not subject to the provisions of section 46a-68d, shall develop and file with the commission an affirmative action plan which shall comply with regulations adopted by said commission. Failure to develop an approved affirmative action plan pursuant to this section shall act as a bar to bidding on or the award of future contracts until such requirement has been met. When the commission approves an affirmative action plan pursuant to this section, it shall issue a certificate of compliance to the contractor. This certificate shall be prima facie proof of the contractor’s eligibility to bid or be awarded contracts for a period of two years from the date of the certificate. Such certificate shall not excuse the contractor from monitoring by the commission or from the reporting and record-keeping requirements of sections 46a-68e and 46a-68f. The commission may revoke the certificate of a contractor if the contractor does not implement its affirmative action plan in compliance with this section and sections 4a-60, 4a-60g, 4a-62, 46a-56, 46a-68b, 46a-68d, and 46a-68e to 46a-68k, inclusive.

(P.A. 88-351, S. 3, 16; P.A. 89-253, S. 3, 7.)

History: P.A. 88-351, S. 3 effective April 1, 1989; P.A. 89-253 changed reference from Sec. 4-114a to Sec. 4a-60, added “in any fiscal year”, deleted former references to sections re reporting and record-keeping and substituted reference to Secs. 46a-68e and 46a-68f and added references to Secs. 4a-60, 4a-62, 32-9e, 46a-56, 46a-68b, 46a-68d and 46a-68e to 46a-68k, inclusive.



Section 46a-68d - Public works contracts subject to affirmative action requirements. Conditional acceptance by commission. Advance filing of plan.

In addition to the provisions of section 4a-60, every public works contract subject to the provisions of part II of chapter 60 shall also be subject to the provisions of this section. After a bid has been accepted but before a contract is awarded, the successful bidder shall file and have approved by the commission an affirmative action plan. The commission may provide for conditional acceptance of an affirmative action plan provided written assurances are given by the contractor that it will amend its plan to conform to affirmative action requirements. The state shall withhold two per cent of the total contract price per month from any payment made to such contractor until such time as the contractor has developed an affirmative action plan, and received the approval of the commission. Notwithstanding the provisions of this section, a contractor subject to the provisions of this section may file a plan in advance of or at the same time as its bid. The commission shall review plans submitted pursuant to this section within sixty days of receipt and either approve, approve with conditions or reject such plan. When the commission approves an affirmative action plan pursuant to this section, it shall issue a certificate of compliance to the contractor as provided in section 46a-68c.

(P.A. 88-351, S. 4, 16; P.A. 89-253, S. 4, 7.)

History: P.A. 88-351, S. 4 effective April 1, 1989; P.A. 89-253 changed reference to Sec. 4-114a to 4a-60 and added provision requiring commission to issue certificate of compliance upon approval of affirmative action plan.



Section 46a-68e - Contractors and subcontractors required to file compliance reports.

Each contractor shall file, and shall cause each of his subcontractors to file, with the commission such compliance reports at such times as the commission may direct. Compliance reports shall contain such information as to the practices, policies, programs and employment policies, employment programs, and employment statistics of the contractor and each subcontractor and be in such form as the commission may prescribe.

(P.A. 88-351, S. 5, 16.)

History: P.A. 88-351, S. 5 effective April 1, 1989.



Section 46a-68f - Compliance reports to include labor union practices.

Whenever the contractor or subcontractor has a collective bargaining agreement or other contract or understanding with a labor union or an agency referring workers or providing or supervising apprenticeship or training for such workers, the compliance report shall include information pertaining to such labor union’s or agency’s practices and policies affecting compliance, as the commission may prescribe; provided, to the extent such information is within the exclusive possession of a labor union or an agency referring workers or providing or supervising apprenticeship or training and such labor union or agency refuses to furnish information to the contractor, the contractor shall so certify to the commission as part of its compliance report and shall set forth what efforts have been made to obtain such information.

(P.A. 88-351, S. 6, 16.)

History: P.A. 88-351, S. 6 effective April 1, 1989.



Section 46a-68g - Prohibition re contractors who have not satisfactorily complied with affirmative action requirements.

Contracting agencies shall not enter into contracts with any bidder or prospective contractor unless the bidder or prospective contractor has satisfactorily complied with the provisions of sections 4a-60, 4a-60g, 46a-56 and 46a-68c to 46a-68f, inclusive, or submits a program for compliance acceptable to the commission.

(P.A. 88-351, S. 8, 16; P.A. 89-253, S. 6, 7.)

History: P.A. 88-351, S. 8 effective April 1, 1989; P.A. 89-253 deleted reference to Sec. “4-114a, 4-114c” and inserted “4a-60” in lieu thereof and deleted reference to Sec. 46a-68d.



Section 46a-68h - Hearing re noncompliance.

Section 46a-68h is repealed, effective July 1, 2007.

(P.A. 88-351, S. 9, 16; P.A. 90-271, S. 21, 24; P.A. 98-245, S. 10, 14; P.A. 07-142, S. 11.)



Section 46a-68i - Right of appeal.

The commission or any contractor or subcontractor aggrieved by a decision of the hearing officer or human rights referee following a hearing held pursuant to subsection (c) of section 46a-56 shall have a right of appeal to the Superior Court as provided for in section 4-183. Such appeal shall be privileged in order of assignment of trial.

(P.A. 88-351, S. 10, 16; P.A. 90-271, S. 22, 24; P.A. 98-245, S. 11, 14; P.A. 07-142, S. 3.)

History: P.A. 88-351, S. 10 effective April 1, 1989; P.A. 90-271 substituted “hearing officer” for “hearing examiner”; P.A. 98-245 added reference to human rights referee, effective July 1, 1998, and applicable to all cases pending with the commission or in the courts and cases filed on or after said date; P.A. 07-142 inserted “following a hearing held” and replaced reference to Sec. 46a-68h with reference to Sec. 46a-56(c), effective July 1, 2007.



Section 46a-68j - Regulations.

The commission shall adopt regulations in accordance with the provisions of chapter 54 for the purposes of sections 4a-60, 46a-56 and 46a-68b to 46a-68i, inclusive.

(P.A. 88-351, S. 12, 16.)



Section 46a-68k - State agency may use own compliance program. Approval by commission. Regulations.

(a) If the commission determines an agency of the state has a contract compliance program which is at least equivalent to the requirements and responsibilities of sections 4a-60 and 46a-68c to 46a-68f, inclusive, such agency, subject to the approval of the commission, may use its own compliance program. Any contractor who is a party to a public works contract with such agency may be relieved of the requirements and responsibilities of said sections, provided such contractor complies with the requirements of such agency’s contract compliance program.

(b) The commission shall adopt regulations in accordance with chapter 54 to carry out the purposes of this section, including, but not limited to, establishing a procedure for such determination and approval.

(P.A. 88-351, S. 14, 16.)



Section 46a-68l - Working group to review commission regulations re affirmative action plans. Recommendations. Regulations to implement recommendations.

(a) Not later than July 1, 2011, the executive director of the Commission on Human Rights and Opportunities shall convene a working group to review the commission’s existing regulations governing affirmative action plans adopted in accordance with section 46a-68 and to recommend amendments to such regulations. Such working group shall consist of the executive director, or a designee, the Secretary of the Office of Policy and Management, or a designee, the Commissioner of Administrative Services, or a designee, and eight other members selected by the executive director who have experience in one or more of the following: (1) Drafting affirmative action plans for state agencies, (2) affirmative action law, (3) affirmative action education, or (4) the impact of affirmative action on minority communities. Such eight members shall include at least one representative of each of the following: (A) A regulation and protection agency, (B) a conservation and development agency, (C) a human services agency, (D) a transportation agency, and (E) an education agency. The executive director or said executive director’s designee shall serve as chairperson of the working group.

(b) The working group shall examine and issue recommendations concerning (1) the elimination of unnecessary or redundant provisions of such regulations, (2) improvements in the use of state-wide data and systems, including, but not limited to, CORE-CT, Labor Department data and census data for efficient information collection concerning affirmative action plans, (3) whether all provisions of the regulations are in accordance with state and federal law and are constitutional, and (4) a reorganization of the regulations to streamline content and structure in order to provide a more useful resource for state agencies, departments, boards and commissions. Not later than November 1, 2011, the working group shall issue recommendations concerning amendments to such regulations.

(c) Not later than January 1, 2012, the Commission on Human Rights and Opportunities shall publish notice of its intention to amend its regulations to implement the recommendations of the working group in the Connecticut Law Journal in accordance with the provisions of section 4-168.

(P.A. 11-51, S. 75; 11-61, S. 115.)

History: P.A. 11-51 effective June 30, 2011; P.A. 11-61 amended Subsec. (a) by adding executive director’s designee re membership on working group and re alternative chairperson, effective June 21, 2011.



Section 46a-69 - Discriminatory practices by state.

It shall be a discriminatory practice to violate any of the provisions of sections 46a-70 to 46a-78, inclusive.

(P.A. 80-422, S. 17.)



Section 46a-70 - (Formerly Sec. 4-61c). Guarantee of equal employment in state agencies.

(a) State officials and supervisory personnel shall recruit, appoint, assign, train, evaluate and promote state personnel on the basis of merit and qualifications, without regard for race, color, religious creed, sex, gender identity or expression, marital status, age, national origin, ancestry, intellectual disability, mental disability, learning disability or physical disability, including but not limited to, blindness, unless it is shown by such state officials or supervisory personnel that such disability prevents performance of the work involved.

(b) All state agencies shall promulgate written directives to carry out this policy and to guarantee equal employment opportunities at all levels of state government. They shall regularly review their personnel practices to assure compliance.

(c) All state agencies shall conduct continuing orientation and training programs with emphasis on human relations and nondiscriminatory employment practices.

(d) The Commissioner of Administrative Services shall insure that the entire examination process, including qualifications appraisal, is free from bias.

(e) Appointing authorities shall exercise care to insure utilization of minority group persons.

(1969, P.A. 790, S. 1; P.A. 73-279, S. 7; P.A. 77-614, S. 66, 610; P.A. 78-148, S. 2; P.A. 80-422, S. 18; P.A. 90-330, S. 6, 11; P.A. 01-28, S. 2; P.A. 04-171, S. 2; May Sp. Sess. P.A. 04-2, S. 37; P.A. 11-55, S. 29; 11-129, S. 20.)

History: P.A. 73-279 prohibited discrimination on basis of physical disability including blindness unless it is shown that nature of work required sighted person or person without disability; P.A. 77-614 replaced personnel commissioner with commissioner of administrative services; P.A. 78-148 prohibited discrimination on basis of mental retardation; P.A. 80-422 created Subsecs. (b), (c) and (d) from former Subsec. (b), changing wording slightly and designated former Subsec. (c) as (e); Sec. 4-61c transferred to Sec. 46a-70 in 1981; P.A. 90-330 amended Subsec. (a) to include persons with learning disabilities; P.A. 01-28 amended Subsec. (a) by adding references to “marital status” and “mental disability”; P.A. 04-171 added new Subsec. (d) re confidentiality of the name and address of a sexual harassment complainant in an internal sexual harassment investigation conducted on behalf of a state agency and redesignated existing Subsecs. (d) and (e) as new Subsecs. (e) and (f), respectively, effective June 1, 2004; May Sp. Sess. P.A. 04-2 repealed provisions enacted by P.A. 04-171, effective May 12, 2004; P.A. 11-55 amended Subsec. (a) to add reference to gender identity or expression; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (a).

See Sec. 1-1f for definitions of “blind” and “physically disabled”.

Subsec. (a):

Cited. 38 CA 506.



Section 46a-70a - Judicial Branch equal employment opportunities plan. Compliance by Judicial Branch and Criminal Justice Commission.

(a) The Judicial Branch shall develop and implement an equal employment opportunities plan pursuant to federal law that commits the Judicial Branch to a program of equal employment opportunities in all aspects of personnel and administration. The Chief Court Administrator shall be responsible for developing, implementing and filing the plan with the Commission on Human Rights and Opportunities.

(b) The Judicial Branch shall comply with the provisions of subsection (b) of section 46a-68, section 46a-68g, subsections (a), (b) and (c) of section 46a-70, subsections (a), (b) and (d) of section 46a-71, subsections (a) and (c) of section 46a-77, subsections (a), (b) and (c) of section 46a-81h and section 46a-81i.

(c) The Criminal Justice Commission shall comply with the provisions of subsections (a) and (b) of section 46a-68, sections 46a-68g, 46a-70 and 46a-71, subsections (a) and (c) of section 46a-77 and sections 46a-81h and 46a-81i.

(P.A. 84-435, S. 5, 6; P.A. 06-152, S. 11.)

History: P.A. 84-435 effective July 1, 1985; P.A. 06-152 replaced former provisions with Subsec. (a) re judicial branch equal employment opportunities plan, Subsec. (b) re compliance by judicial branch and Subsec. (c) re compliance by Criminal Justice Commission, effective June 6, 2006.



Section 46a-71 - (Formerly Sec. 4-61d). Discriminatory practices by state agencies prohibited.

(a) All services of every state agency shall be performed without discrimination based upon race, color, religious creed, sex, gender identity or expression, marital status, age, national origin, ancestry, intellectual disability, mental disability, learning disability or physical disability, including, but not limited to, blindness.

(b) No state facility may be used in the furtherance of any discrimination, nor may any state agency become a party to any agreement, arrangement or plan which has the effect of sanctioning discrimination.

(c) Each state agency shall analyze all of its operations to ascertain possible instances of noncompliance with the policy of sections 46a-70 to 46a-78, inclusive, and shall initiate comprehensive programs to remedy any defect found to exist.

(d) Every state contract or subcontract for construction on public buildings or for other public work or for goods and services shall conform to the intent of section 4a-60.

(1969, P.A. 790, S. 2, 3; P.A. 73-279, S. 8; P.A. 78-148, S. 3; P.A. 80-422, S. 19; P.A. 90-330, S. 7, 11; P.A. 01-28, S. 3; P.A. 11-55, S. 30; 11-129, S. 20.)

History: P.A. 73-279 prohibited discrimination based on physical disability including blindness; P.A. 78-148 prohibited discrimination based on mental retardation; P.A. 80-422 rephrased provisions, created Subsecs. (b) and (c) from provisions of Subsec. (a), redesignating former Subsec. (b) as (d), and substituted Sec. 4-61k for Sec. 4-61l in Subsec. (c); Sec. 4-61d transferred to Sec. 46a-71 in 1981 and internal section references changed to reflect their transfer when necessary; P.A. 90-330 amended Subsec. (a) to include discrimination based upon learning disability; P.A. 01-28 amended Subsec. (a) by adding references to “marital status” and “mental disability”; P.A. 11-55 amended Subsec. (a) to prohibit discrimination based upon gender identity or expression; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (a).

See Sec. 1-1f for definitions of “blind” and “physically disabled”.

Cited. 165 C. 516.

Annotations to present section:

Cited. 236 C. 453.

Cited. 30 CA 463.

Subsec. (a):

Cited. 39 CA 216.



Section 46a-72 - (Formerly Sec. 4-61e). Discrimination in job placement by state agencies prohibited.

(a) All state agencies, including educational institutions, which provide employment referrals or placement services to public or private employers, shall accept job orders on a nondiscriminatory basis.

(b) Any job request indicating an intention to exclude any person because of race, color, religious creed, sex, gender identity or expression, marital status, age, national origin, ancestry, intellectual disability, mental disability, learning disability or physical disability, including, but not limited to, blindness shall be rejected, unless it is shown by such public or private employers that such disability prevents performance of the work involved.

(c) All state agencies shall cooperate in programs developed by the Commission on Human Rights and Opportunities initiated for the purpose of broadening the base for job recruitment and shall further cooperate with all employers and unions providing such programs.

(d) The Labor Department shall encourage and enforce employers and labor unions to comply with the policy of sections 46a-70 to 46a-78, inclusive, and promote equal employment opportunities.

(1969, P.A. 790, S. 4; P.A. 73-279, S. 9; P.A. 78-148, S. 4; P.A. 79-631, S. 1, 111; P.A. 80-422, S. 20; P.A. 90-330, S. 8, 11; P.A. 01-28, S. 4; P.A. 11-55, S. 31; 11-129, S. 20.)

History: P.A. 73-279 prohibited discrimination based on physical disability including blindness and qualified that prohibition by adding “unless it is shown ... that such disability prevents performance of the work involved”; P.A. 78-148 prohibited discrimination on basis of mental retardation; P.A. 79-631 replaced Sec. 4-61b with Sec. 4-61c in Subsec. (c); P.A. 80-422 substituted “nondiscriminatory” for “fair practice” in Subsec. (a), created new Subsec. (b) from provisions formerly in (a) and relettered former Subsecs. (b) and (c) accordingly, substituting Sec. 4-61k for Sec. 4-61l where occurring; Sec. 4-61e transferred to Sec. 46a-72 in 1981 and other section numbers referred to in section changed as necessary to reflect their transfer; P.A. 90-330 amended Subsec. (b) to include reference to learning disabilities; P.A. 01-28 amended Subsec. (b) by adding references to “marital status” and “mental disability”; P.A. 11-55 amended Subsec. (b) to add reference to gender identity or expression; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (b).

See Sec. 1-1f for definitions of “blind” and “physically disabled”.



Section 46a-73 - (Formerly Sec. 4-61f). Discrimination in state licensing and charter procedures prohibited.

(a) No state department, board or agency may grant, deny or revoke the license or charter of any person on the grounds of race, color, religious creed, sex, gender identity or expression, marital status, age, national origin, ancestry, intellectual disability, mental disability, learning disability or physical disability, including, but not limited to, blindness, unless it is shown by such state department, board or agency that such disability prevents performance of the work involved.

(b) Each state agency shall take such appropriate action in the exercise of its licensing or regulatory power as will assure equal treatment of all persons and eliminate discrimination and enforce compliance with the policy of sections 46a-70 to 46a-78, inclusive.

(1969, P.A. 790, S. 5; P.A. 73-279, S. 10; P.A. 78-148, S. 5; P.A. 79-631, S. 2, 111; P.A. 80-422, S. 21; P.A. 01-28, S. 5; P.A. 11-55, S. 32; 11-129, S. 20.)

History: P.A. 73-279 prohibited discrimination in licensing matters on basis of physical disability including blindness and qualified prohibition by adding “unless it is shown ... that such disability prevents performance of the work involved”; P.A. 78-148 prohibited discrimination on basis of mental retardation; P.A. 79-631 substituted Sec. 4-61c for Sec. 4-61b; P.A. 80-422 divided section into Subsecs. and substituted Sec. 4-61k for Sec. 4-61l; Sec. 4-61f transferred to Sec. 46a-73 in 1981 and internal section references changed as necessary to reflect their transfer; P.A. 01-28 amended Subsec. (a) by adding references to “marital status”, “mental disability” and “learning disability”; P.A. 11-55 amended Subsec. (a) to add reference to gender identity or expression; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (a).

See Sec. 1-1f for definitions of “blind” and “physically disabled”.

Cited. 165 C. 516.



Section 46a-74 - (Formerly Sec. 4-61g). State agencies not to permit discriminatory practices in professional or occupational associations, public accommodations or housing.

No state department, board or agency may permit any discriminatory practice in violation of section 46a-59, 46a-64 or 46a-64c.

(1969, P.A. 790, S. 6; P.A. 80-422, S. 22; P.A. 90-246, S. 8.)

History: P.A. 80-422 rephrased section; Sec. 4-61g transferred to Sec. 46a-74 in 1981; P.A. 90-246 deleted reference to the Public Accommodations Act and substituted reference to Sec. 49a-59, 46a-64 or 46a-64c.

See Sec. 46a-59 prohibiting discrimination in associations of licensed persons.

See Sec. 46a-64 prohibiting discriminatory public accommodation practices.

See Secs. 46a-89, 46a-89a, 46a-90a re injunctive relief and damages in cases involving discriminatory public accommodation practices.

See Sec. 46a-89 re jurisdiction of court and hearings in cases involving discriminatory public accommodation practices.

See Sec. 46a-94 re appeals.

Cited. 165 C. 516.



Section 46a-75 - (Formerly Sec. 4-61h). Discrimination in educational and vocational programs prohibited.

(a) All educational, counseling, and vocational guidance programs and all apprenticeship and on-the-job training programs of state agencies, or in which state agencies participate, shall be open to all qualified persons, without regard to race, color, religious creed, sex, gender identity or expression, marital status, age, national origin, ancestry, intellectual disability, mental disability, learning disability or physical disability, including, but not limited to, blindness.

(b) Such programs shall be conducted to encourage the fullest development of the interests, aptitudes, skills, and capacities of all students and trainees, with special attention to the problems of culturally deprived, educationally handicapped, learning disabled, economically disadvantaged, or physically disabled, including, but not limited to, blind persons.

(c) Expansion of training opportunities under these programs shall be encouraged so as to involve larger numbers of participants from those segments of the labor force where the need for upgrading levels of skill is greatest.

(1969, P.A. 790, S. 7; P.A. 73-279, S. 11; P.A. 78-148, S. 6; P.A. 80-422, S. 23; P.A. 90-330, S. 9, 11; P.A. 01-28, S. 6; P.A. 11-55, S. 33; 11-129, S. 20.)

History: P.A. 73-279 prohibited discrimination based on physical disability including blindness; P.A. 78-148 prohibited discrimination based on mental retardation; P.A. 80-422 divided section into Subsecs. and made slight change in wording of Subsec. (c); Sec. 4-61h transferred to Sec. 46a-75 in 1981; P.A. 90-330 added references to persons with learning disabilities in Subsecs. (a) and (b); P.A. 01-28 amended Subsec. (a) by adding references to “marital status” and “mental disability”; P.A. 11-55 amended Subsec. (a) to add reference to gender identity or expression; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (a).

See Sec. 1-1f for definitions of “blind” and “physically disabled”.



Section 46a-76 - (Formerly Sec. 4-61i). Discrimination in allocation of state benefits prohibited.

(a) Race, color, religious creed, sex, gender identity or expression, marital status, age, national origin, ancestry, intellectual disability, mental disability, learning disability or physical disability, including, but not limited to, blindness shall not be considered as limiting factors in state-administered programs involving the distribution of funds to qualify applicants for benefits authorized by law.

(b) No state agency may provide grants, loans or other financial assistance to public agencies, private institutions or organizations which discriminate.

(1969, P.A. 790, S. 8; P.A. 73-279, S. 12; P.A. 78-148, S. 7; P.A. 80-422, S. 24; P.A. 90-330, S. 10, 11; P.A. 01-28, S. 7; P.A. 11-55, S. 34.)

History: P.A. 73-279 prohibited discrimination on basis of physical disability including blindness; P.A. 78-148 prohibited discrimination on basis of mental retardation; P.A. 80-422 divided section into Subsecs. and restated provisions; Sec. 4-61i transferred to Sec. 46a-76 in 1981; P.A. 90-330 added reference to “learning disability”; P.A. 01-28 amended Subsec. (a) by adding references to “marital status” and “mental disability”; P.A. 11-55 amended Subsec. (a) to add reference to gender identity or expression (Revisor’s note: In Subsec. (a), “mental retardation” was changed editorially by the Revisors to “intellectual disability” to conform with changes made by P.A. 11-129).

See Sec. 1-1f for definitions of “blind” and “physically disabled”.



Section 46a-77 - (Formerly Sec. 4-61j). Cooperation with commission required of state agencies. Compliance with Americans with Disabilities Act.

(a) All state agencies shall cooperate with the Commission on Human Rights and Opportunities in their enforcement and educational programs.

(b) All state agencies shall comply with the commission’s request for information concerning practices inconsistent with the state policy against discrimination and shall consider its recommendations for effectuating and implementing that policy.

(c) Each state agency shall comply in all of its services, programs and activities with the provisions of the Americans with Disabilities Act (42 USC 12101) to the same extent that it provides rights and protections for persons with physical or mental disabilities beyond those provided for by the laws of this state.

(d) The commission shall continue to augment its enforcement and education programs which seek to eliminate all discrimination.

(1969, P.A. 790, S. 9; P.A. 80-422, S. 25; P.A. 01-28, S. 9.)

History: P.A. 80-422 divided section into Subsecs. and made minor changes in wording; Sec. 4-61j transferred to Sec. 46a-77 in 1981; P.A. 01-28 added new Subsec. (c) requiring state agencies to comply with the Americans with Disabilities Act and redesignated existing Subsec. (c) as Subsec. (d).



Section 46a-78 - (Formerly Sec. 4-61k). Annual agency reports to Governor. Review by commission.

(a) All departments, agencies, commissions and other bodies of the state government shall include in their annual report to the Governor, activities undertaken in the past year to effectuate sections 46a-70 to 46a-78, inclusive.

(b) Such reports shall cover both internal activities and external relations with the public or with other state agencies and shall contain other information as specifically requested by the Governor.

(c) The information in the annual reports required under the provisions of this section shall be reviewed by the Commission on Human Rights and Opportunities for the purpose of monitoring compliance with the provisions of sections 46a-70 to 46a-78, inclusive.

(1969, P.A. 790, S. 10; P.A. 78-14; P.A. 79-631, S. 3, 111; P.A. 80-422, S. 26.)

History: P.A. 78-14 required that commission on human rights and opportunities review annual report information to monitor compliance with Secs. 4-61b to 4-61l; P.A. 79-631 substituted Sec. 4-61c for Sec. 4-61b; P.A. 80-422 divided section into Subsecs. and substituted Sec. 4-61k for Sec. 4-61l; Sec. 4-61k transferred to Sec. 46a-78 in 1981 and internal section references changed to reflect their transfer as necessary.



Section 46a-79 - (Formerly Sec. 4-61n). State policy re employment of criminal offenders.

The General Assembly finds that the public is best protected when criminal offenders are rehabilitated and returned to society prepared to take their places as productive citizens and that the ability of returned offenders to find meaningful employment is directly related to their normal functioning in the community. It is therefore the policy of this state to encourage all employers to give favorable consideration to providing jobs to qualified individuals, including those who may have criminal conviction records.

(P.A. 73-347, S. 1, 7; P.A. 80-422, S. 27.)

History: P.A. 80-422 substituted “therefore” for “therefor”; Sec. 4-61n transferred to Sec. 46a-79 in 1981.



Section 46a-80 - (Formerly Sec. 4-61o). Denial of employment based on prior conviction of crime. Inquiry re prospective employee’s past convictions. Dissemination of arrest record prohibited.

(a) Except as provided in subsection (c) of this section, subsection (b) of section 46a-81 and section 36a-489, and notwithstanding any other provisions of law to the contrary, a person shall not be disqualified from employment by the state or any of its agencies, nor shall a person be disqualified to practice, pursue or engage in any occupation, trade, vocation, profession or business for which a license, permit, certificate or registration is required to be issued by the state or any of its agencies solely because of a prior conviction of a crime.

(b) Except for a position for which any provision of the general statutes specifically disqualifies a person from employment by the state or any of its agencies because of a prior conviction of a crime, no employer, as defined in section 5-270, shall inquire about a prospective employee’s past convictions until such prospective employee has been deemed otherwise qualified for the position.

(c) A person may be denied employment by the state or any of its agencies, or a person may be denied a license, permit, certificate or registration to pursue, practice or engage in an occupation, trade, vocation, profession or business by reason of the prior conviction of a crime if after considering (1) the nature of the crime and its relationship to the job for which the person has applied; (2) information pertaining to the degree of rehabilitation of the convicted person; and (3) the time elapsed since the conviction or release, the state, or any of its agencies determines that the applicant is not suitable for the position of employment sought or the specific occupation, trade, vocation, profession or business for which the license, permit, certificate or registration is sought.

(d) If a conviction of a crime is used as a basis for rejection of an applicant, such rejection shall be in writing and specifically state the evidence presented and reasons for rejection. A copy of such rejection shall be sent by registered mail to the applicant.

(e) In no case may records of arrest, which are not followed by a conviction, or records of convictions, which have been erased, be used, distributed or disseminated by the state or any of its agencies in connection with an application for employment or for a permit, license, certificate or registration.

(P.A. 73-347, S. 3, 7; P.A. 80-422, S. 28; P.A. 09-209, S. 24; P.A. 10-142, S. 1.)

History: P.A. 80-422 rephrased provisions and rearranged Subsecs.; Sec. 4-61o transferred to Sec. 46a-80 in 1981; P.A. 09-209 amended Subsec. (a) by adding exception for Sec. 36a-489; P.A. 10-142 made technical changes in Subsec. (a), added new Subsec. (b) prohibiting inquiry about prospective employee’s past convictions until employee is deemed qualified for position unless statutes specifically disqualify persons with criminal convictions and redesignated existing Subsecs. (b) to (d) as Subsecs. (c) to (e).



Section 46a-81 - (Formerly Sec. 4-61r). Statutes controlling law enforcement agencies excepted.

(a) Except as provided in section 36a-489, the provisions of sections 46a-79 to 46a-81, inclusive, shall prevail over any other provisions of law which purport to govern the denial of licenses, permits, certificates, registrations, or other means to engage in an occupation, trade, vocation, business or profession, on the grounds of a lack of good moral character, or which purport to govern the suspension or revocation of a license, permit, certificate or registration on the grounds of conviction of a crime.

(b) Sections 46a-79 to 46a-81, inclusive, shall not be applicable to any law enforcement agency, provided nothing herein shall be construed to preclude a law enforcement agency in its discretion from adopting the policy set forth in said sections.

(P.A. 73-347, S. 6, 7; P.A. 80-422, S. 29; P.A. 09-209, S. 25.)

History: P.A. 80-422 made minor changes in wording and added Subsec. (b) re applicability of Secs. 4-61n, 4-61o and 4-61r to law enforcement agencies; Sec. 4-61r transferred to Sec. 46a-81 in 1981 and internal section references changed as necessary to reflect their transfer; P.A. 09-209 amended Subsec. (a) by adding exception for Sec. 36a-489.



Section 46a-81a - Sexual orientation discrimination: Definitions.

For the purposes of sections 4a-60a and 46a-81b to 46a-81q, inclusive, “sexual orientation” means having a preference for heterosexuality, homosexuality or bisexuality, having a history of such preference or being identified with such preference, but excludes any behavior which constitutes a violation of part VI of chapter 952.

(P.A. 91-58, S. 1; P.A. 09-13, S. 14; P.A. 13-81, S. 16.)

History: P.A. 09-13 replaced reference to Sec. 46a-81r with reference to Sec. 46a-81q, effective April 23, 2009; P.A. 13-81 deleted reference to Sec. 45a-726a, effective July 1, 2013.



Section 46a-81aa - Gender identity or expression discrimination: Religious organizations.

The provisions of subsection (a) of section 4a-60, subsection (c) of section 8-169s, section 8-265c, subsection (c) of section 8-294, section 8-315, subsection (a) of section 10-15c, section 10-153, subsection (b) of section 10a-6, subsection (a) of section 11-24b, sections 16-245r and 16-247r, subsection (b) of section 28-15, section 31-22p, subsection (e) of section 31-57e, sections 32-277, 38a-358 and 42-125a, subsection (c) of section 42-125b, subsection (a) of section 46a-58, subsection (a) of section 46a-59, subsection (a) of section 46a-60, subsection (a) of section 46a-64, subsections (a) and (e) of section 46a-64c, subsection (a) of section 46a-66, subsection (a) of section 46a-70, subsection (a) of section 46a-71, subsection (b) of section 46a-72, subsection (a) of section 46a-73, subsection (a) of section 46a-75, subsection (a) of section 46a-76, subsections (b) and (c) of section 52-571d and section 53-37a that prohibit discrimination on the basis of gender identity or expression shall not apply to a religious corporation, entity, association, educational institution or society with respect to the employment of individuals to perform work connected with the carrying on by such corporation, entity, association, educational institution or society of its activities, or with respect to matters of discipline, faith, internal organization or ecclesiastical rule, custom or law which are established by such corporation, entity, association, educational institution or society.

(P.A. 11-55, S. 37; P.A. 13-299, S. 25.)

History: P.A. 13-299 deleted reference to Sec. 32-204, effective July 1, 2013.



Section 46a-81b - Sexual orientation discrimination: Associations of licensed persons.

(a) It shall be a discriminatory practice in violation of this section for any association, board or other organization the principal purpose of which is the furtherance of the professional or occupational interests of its members, whose profession, trade or occupation requires a state license, to refuse to accept a person as a member of such association, board or organization because of such person’s sexual orientation.

(b) Any association, board or other organization which violates the provisions of this section shall be fined not less than one hundred dollars or more than five hundred dollars.

(P.A. 91-58, S. 2; P.A. 07-217, S. 169.)

History: P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.



Section 46a-81c - Sexual orientation discrimination: Employment.

It shall be a discriminatory practice in violation of this section: (1) For an employer, by himself or his agent, except in the case of a bona fide occupational qualification or need, to refuse to hire or employ or to bar or to discharge from employment any individual or to discriminate against him in compensation or in terms, conditions or privileges of employment because of the individual’s sexual orientation or civil union status, (2) for any employment agency, except in the case of a bona fide occupational qualification or need, to fail or refuse to classify properly or refer for employment or otherwise to discriminate against any individual because of the individual’s sexual orientation or civil union status, (3) for a labor organization, because of the sexual orientation or civil union status of any individual to exclude from full membership rights or to expel from its membership such individual or to discriminate in any way against any of its members or against any employer or any individual employed by an employer, unless such action is based on a bona fide occupational qualification, or (4) for any person, employer, employment agency or labor organization, except in the case of a bona fide occupational qualification or need, to advertise employment opportunities in such a manner as to restrict such employment so as to discriminate against individuals because of their sexual orientation or civil union status.

(P.A. 91-58, S. 3; P.A. 07-245, S. 3.)

History: P.A. 07-245 added references to “civil union status”, effective July 10, 2007.



Section 46a-81d - Sexual orientation discrimination: Public accommodations.

(a) It shall be a discriminatory practice in violation of this section: (1) To deny any person within the jurisdiction of this state full and equal accommodations in any place of public accommodation, resort or amusement because of such person’s sexual orientation or civil union status, subject only to the conditions and limitations established by law and applicable alike to all persons; or (2) to discriminate, segregate or separate on account of sexual orientation or civil union status.

(b) Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(P.A. 91-58, S. 4; P.A. 07-217, S. 170; 07-245, S. 4; P.A. 12-80, S. 96.)

History: P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007; P.A. 07-245 amended Subsec. (a) to add references to “civil union status”, effective July 10, 2007; P.A. 12-80 amended Subsec. (b) to replace penalty of a fine of not less than $25 or more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 46a-81e - Sexual orientation discrimination: Housing.

(a) It shall be a discriminatory practice in violation of this section:

(1) To refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, a dwelling to any person because of sexual orientation or civil union status.

(2) To discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith, because of sexual orientation or civil union status.

(3) To make, print or publish, or cause to be made, printed or published any notice, statement, or advertisement, with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on sexual orientation or civil union status, or an intention to make any such preference, limitation or discrimination.

(4) (A) To represent to any person because of sexual orientation or civil union status, that any dwelling is not available for inspection, sale or rental when such dwelling is in fact so available. (B) It shall be a violation of this subdivision for any person to restrict or attempt to restrict the choices of any buyer or renter to purchase or rent a dwelling (i) to an area which is substantially populated, even if less than a majority, by persons of the same sexual orientation or civil union status as the buyer or renter, (ii) while such person is authorized to offer for sale or rent another dwelling which meets the housing criteria as expressed by the buyer or renter to such person and (iii) such other dwelling is in an area which is not substantially populated by persons of the same sexual orientation or civil union status as the buyer or renter. As used in this subdivision, “area” means municipality, neighborhood or other geographic subdivision which may include an apartment or condominium complex.

(5) For profit, to induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular sexual orientation or civil union status.

(6) For any person or other entity engaging in residential-real-estate-related transactions to discriminate against any person in making available such a transaction, or in the terms or conditions of such a transaction, because of sexual orientation or civil union status.

(7) To deny any person access to or membership or participation in any multiple-listing service, real estate brokers’ organization or other service, organization, or facility relating to the business of selling or renting dwellings, or to discriminate against him in the terms or conditions of such access, membership or participation, on account of sexual orientation or civil union status.

(8) To coerce, intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on account of his having exercised or enjoyed, or on account of his having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by this section.

(b) The provisions of this section shall not apply to (1) the rental of a room or rooms in a unit in a dwelling if the owner actually maintains and occupies part of such unit as his residence, or (2) a unit in a dwelling containing not more than four units if the owner actually maintains and occupies one of such other units as his residence.

(c) Nothing in this section limits the applicability of any reasonable state statute or municipal ordinance restricting the maximum number of persons permitted to occupy a dwelling.

(d) Nothing in this section prohibits a person engaged in the business of furnishing appraisals of real property to take into consideration factors other than sexual orientation or civil union status.

(e) Notwithstanding any other provision of this chapter, complaints alleging a violation of this section shall be investigated within one hundred days of filing and a final administrative disposition shall be made within one year of filing unless it is impracticable to do so. If the Commission on Human Rights and Opportunities is unable to complete its investigation or make a final administrative determination within such time frames, it shall notify the complainant and the respondent in writing of the reasons for not doing so.

(f) Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(P.A. 91-58, S. 5; P.A. 07-217, S. 171; 07-245, S. 5; P.A. 12-80, S. 97.)

History: P.A. 07-217 made a technical change in Subsec. (f), effective July 12, 2007; P.A. 07-245 amended Subsecs. (a) and (b) to add references to “civil union status” and made a technical change in Subsec. (b), effective July 10, 2007; P.A. 12-80 amended Subsec. (f) to replace penalty of a fine of not less than $25 or more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 46a-81f - Sexual orientation discrimination: Credit practices.

(a) It shall be a discriminatory practice in violation of this section for any creditor to discriminate on the basis of sexual orientation or civil union status, against any person eighteen years of age or over in any credit transaction.

(b) No liability may be imposed under this section for an act done or omitted in conformity with a regulation or declaratory ruling of the Banking Commissioner, the Federal Reserve Board, the Bureau of Consumer Financial Protection or any other governmental agency having jurisdiction under the Equal Credit Opportunity Act, notwithstanding that after the act or omission the regulation or declaratory ruling may be amended, repealed or determined to be invalid for any reason.

(P.A. 91-58, S. 6; P.A. 03-84, S. 35; P.A. 07-245, S. 6; P.A. 11-110, S. 18.)

History: P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (b), effective June 3, 2003; P.A. 07-245 amended Subsec. (a) to add reference to “civil union status”, effective July 10, 2007; P.A. 11-110 added reference to Bureau of Consumer Financial Protection, effective July 21, 2011.



Section 46a-81g - Sexual orientation discrimination: State practices.

It shall be a discriminatory practice to violate any of the provisions of sections 46a-81h to 46a-81n, inclusive.

(P.A. 91-58, S. 7.)



Section 46a-81h - Sexual orientation discrimination: Equal employment in state agencies.

(a) State officials and supervisory personnel shall recruit, appoint, assign, train, evaluate and promote state personnel on the basis of merit and qualifications, without regard for sexual orientation.

(b) All state agencies shall promulgate written directives to carry out this policy and to guarantee equal employment opportunities at all levels of state government. They shall regularly review their personnel practices to assure compliance.

(c) All state agencies shall conduct continuing orientation and training programs with emphasis on human relations and nondiscriminatory employment practices.

(d) The Commissioner of Administrative Services shall insure that the entire examination process, including qualifications appraisal, is free from bias.

(P.A. 91-58, S. 8.)



Section 46a-81i - Sexual orientation discrimination: Services of state agencies.

(a) All services of every state agency shall be performed without discrimination based upon sexual orientation.

(b) No state facility may be used in the furtherance of any discrimination, nor may any state agency become a party to any agreement, arrangement or plan which has the effect of sanctioning discrimination.

(c) Each state agency shall analyze all of its operations to ascertain possible instances of noncompliance with the policy of sections 46a-81h to 46a-81n, inclusive, and shall initiate comprehensive programs to remedy any defect found to exist.

(d) Every state contract or subcontract for construction on public buildings or for other public work or for goods and services shall conform to the intent of section 4a-60a.

(P.A. 91-58, S. 9.)



Section 46a-81j - Sexual orientation discrimination: Job recruitment and placement services provided by state agencies.

(a) All state agencies, including educational institutions, which provide employment referrals or placement services to public or private employers, shall accept job orders on a nondiscriminatory basis.

(b) Any job request indicating an intention to exclude any person because of sexual orientation shall be rejected.

(c) All state agencies shall cooperate in programs developed by the Commission on Human Rights and Opportunities initiated for the purpose of broadening the base for job recruitment and shall further cooperate with all employers and unions providing such programs.

(d) The Labor Department shall encourage and enforce employers and labor unions to comply with the policy of sections 46a-81h to 46a-81n, inclusive, and promote equal employment opportunities.

(P.A. 91-58, S. 10.)



Section 46a-81k - Sexual orientation discrimination: Licensing practices of state agencies.

(a) No state department, board or agency may grant, deny or revoke the license or charter of any person on the grounds of sexual orientation.

(b) Each state agency shall take such appropriate action in the exercise of its licensing or regulatory power as will assure equal treatment of all persons and eliminate discrimination and enforce compliance with the policy of sections 46a-81h to 46a-81n, inclusive.

(P.A. 91-58, S. 11.)



Section 46a-81l - Sexual orientation discrimination: State agencies not to permit in professional or occupational associations, public accommodations or housing.

No state department, board or agency may permit any discriminatory practice in violation of section 46a-81b, 46a-81d or 46a-81e.

(P.A. 91-58, S. 12.)



Section 46a-81m - Sexual orientation discrimination: Educational and vocational programs of state agencies.

All educational, counseling, and vocational guidance programs and all apprenticeship and on-the-job training programs of state agencies, or in which state agencies participate, shall be open to all qualified persons, without regard to sexual orientation.

(P.A. 91-58, S. 13.)



Section 46a-81n - Sexual orientation discrimination: Allocation of state benefits.

(a) Sexual orientation shall not be considered as a limiting factor in state-administered programs involving the distribution of funds to qualify applicants for benefits authorized by law.

(b) No state agency may provide grants, loans or other financial assistance to public agencies, private institutions or organizations which discriminate, unless exempted as provided in section 46a-81p.

(P.A. 91-58, S. 14.)



Section 46a-81o - Sexual orientation discrimination: Reports to Governor by state agencies.

(a) All departments, agencies, commissions and other bodies of the state government shall include in their annual report to the Governor, activities undertaken in the past year to effectuate sections 46a-81h to 46a-81n, inclusive.

(b) Such reports shall cover both internal activities and external relations with the public or with other state agencies and shall contain other information as specifically requested by the Governor.

(c) The information in the annual reports required under the provisions of this section shall be reviewed by the Commission on Human Rights and Opportunities for the purpose of monitoring compliance with the provisions of sections 46a-81h to 46a-81n, inclusive.

(P.A. 91-58, S. 15.)



Section 46a-81p - Sexual orientation discrimination: Religious organizations.

The provisions of sections 4a-60a and 46a-81a to 46a-81o, inclusive, shall not apply to a religious corporation, entity, association, educational institution or society with respect to the employment of individuals to perform work connected with the carrying on by such corporation, entity, association, educational institution or society of its activities, or with respect to matters of discipline, faith, internal organization or ecclesiastical rule, custom or law which are established by such corporation, entity, association, educational institution or society.

(P.A. 91-58, S. 17.)



Section 46a-81q - Sexual orientation discrimination: ROTC programs.

The provisions of sections 4a-60a and 46a-81a to 46a-81o, inclusive, shall not apply to the conduct and administration of a ROTC program established and maintained pursuant to 10 USC Sections 2101 to 2111, inclusive, as amended from time to time, and the regulations thereunder, at an institution of higher education. For purposes of this section, “ROTC” means the Reserve Officers’ Training Corps.

(P.A. 91-58, S. 19.)



Section 46a-81r - Sexual orientation discrimination: Construction of statutes.

Section 46a-81r is repealed, effective April 23, 2009.

(P.A. 91-58, S. 36; P.A. 07-142, S. 4; P.A. 09-13, S. 20.)



Section 46a-82 - (Formerly Sec. 31-127). Complaint: Filing.

(a) Any person claiming to be aggrieved by an alleged discriminatory practice, except for an alleged violation of section 4a-60g or 46a-68 or the provisions of sections 46a-68c to 46a-68f, inclusive, may, by himself or herself or by such person’s attorney, make, sign and file with the commission a complaint in writing under oath, which shall state the name and address of the person alleged to have committed the discriminatory practice, and which shall set forth the particulars thereof and contain such other information as may be required by the commission. After the filing of a complaint pursuant to this subsection, the commission shall serve upon the person claiming to be aggrieved a notice that: (1) Acknowledges receipt of the complaint; and (2) advises of the time frames and choice of forums available under this chapter.

(b) The commission, whenever it has reason to believe that any person has been engaged or is engaged in a discriminatory practice, may issue a complaint, except for a violation of subsection (a) of section 46a-80.

(c) The commission, whenever it has reason to believe that any contractor or subcontractor is not complying with antidiscrimination statutes or contract provisions required under section 4a-60, 4a-60a or 4a-60g or the provisions of sections 46a-68c to 46a-68f, inclusive, may issue a complaint.

(d) The commission may issue a complaint if: (1) An affirmative action plan filed pursuant to section 46a-68 is in violation of any of the provisions of section 4-61u or 4-61w, sections 46a-54 to 46a-64, inclusive, section 46a-64c or sections 46a-70 to 46a-78, inclusive; or (2) an agency, department, board or commission fails to submit an affirmative action plan required under section 46a-68.

(e) Any employer whose employees, or any of them, refuse or threaten to refuse to comply with the provisions of section 46a-60 or 46a-81c may file with the commission a written complaint under oath asking for assistance by conciliation or other remedial action.

(f) Any complaint filed pursuant to this section must be filed within one hundred and eighty days after the alleged act of discrimination, except that any complaint by a person claiming to be aggrieved by a violation of subsection (a) of section 46a-80 must be filed within thirty days of the alleged act of discrimination.

(1949 Rev., S. 7406; 1959, P.A. 334; February, 1965, P.A. 576; 1967, P.A. 715, S. 3; 1971, P.A. 547, S. 1; P.A. 74-54; P.A. 75-27; 75-214, S. 1, 2; P.A. 76-141, S. 1, 2; P.A. 80-422, S. 30; P.A. 83-569, S. 13, 17; P.A. 90-246, S. 9; P.A. 91-58, S. 28; P.A. 07-142, S. 5.)

History: 1959 act authorized the ordering of affirmative action and shortened period for filing complaint; 1965 act authorized commission to issue subpoenas requiring production of employment records related to complaint under investigation; 1967 act authorized commission counsel to present case supporting complaint at hearing; 1971 act changed composition of hearing tribunal from three commission members or a panel of hearing examiners to one commission member or one hearing examiner; P.A. 74-54 changed deadline for filing complaint from ninety to 180 days after alleged discriminatory act; P.A. 75-27 added provisos re liability for back pay and effect of interim earnings on award of back pay; P.A. 75-214 added provisions re effect of submission of claim to arbitration on filing of complaint and re use of arbitration decision as evidence; P.A. 76-141 deleted references to “preliminary” investigations; P.A. 80-422 substituted “discriminatory” for “unfair employment” practice where occurring, deleted detailed provisions re investigation and hearing procedures and orders made on basis of findings, designated remaining provisions as Subsecs. (a), (b), (d) and (e), inserted new Subsec. (c) re plans which fail to meet criteria or state agencies, etc. which fail to file plans, added exception re Sec. 4-61o(a) in Subsecs. (b) and (e) and substituted reference to Sec. 31-126 for “this chapter” in Subsec. (d); Sec. 31-127 transferred to Sec. 46a-82 in 1981 and internal section references changed as necessary to reflect their transfer; P.A. 83-569 amended Subsec. (c) to include references to violations of Secs. 4-61u and 4-61w; P.A. 90-246 amended Subsec. (a) by adding requirement that commission serve upon aggrieved person notice acknowledging receipt of complaint and advising of time frames and choice of forums available, and amended Subsec. (c) by adding reference to Sec. 46a-64c; P.A. 91-58 amended Subsec. (d) to add reference to Sec. 46a-81c; P.A. 07-142 amended Subsec. (a) by adding reference to Sec. 4a-60g and Secs. 46a-68c to 46a-68f, inclusive, added new Subsec. (c) re issuance of complaint whenever contractor or subcontractor is not complying with antidiscrimination statutes, required contract provisions or Secs. 46a-68c to 46a-68f, inclusive, redesignated existing Subsecs. (c), (d) and (e) as Subsecs. (d), (e) and (f) and made technical changes, effective July 1, 2007.

Former limitation period of 6 months did not begin to run until expiration of period within which it could reasonably be expected that application would be acted upon. 140 C. 537. Where nothing in the record indicated consideration of commission’s complaint by commission members, complaint did not contain the date of the alleged unfair practice as required by regulation and nowhere in the statement of facts, finding or conclusion of the hearing tribunal did it appear when plaintiff was alleged to have committed the act charged, held the complaint and findings were defective and plaintiff’s appeal from cease and desist order of commission’s hearing tribunal should be sustained. 153 C. 174–176. Cited. Id., 652; 163 C. 327; 165 C. 318; 170 C. 327; 176 C. 291; 178 C. 700; 198 C. 479; 211 C. 464.

Order must be limited to unfair practice found to exist and should leave applicant free to determine whether or not he still seeks that employment; it should not be an affirmative order to employ the applicant. 17 CS 93. Former 6-month period of limitation cannot begin until the discrimination is established. 18 CS 131. Legislative intent was to impose mere administrative duty on chairman to appoint hearing tribunal after certification of complaint; no discretion involved; and only hearing tribunal can determine whether unfair employment practice exists. 27 CS 147. Attorney General has no authority to overrule investigator’s certification. Id. Cited. 28 CS 344. Statute contemplates no determination of probable cause until after an investigation has been completed. 35 CS 565.

Annotations to present section:

Cited. 195 C. 226; Id., 543; 198 C. 479; 202 C. 601; 232 C. 91; 236 C. 250.

Cited. 3 CA 464.

Subsec. (a):

Cited. 202 C. 609.

Cited. 44 CA 446.

Statute does not require that specific statutory reference be stated in complaint. 46 CS 153.

Subsec. (b):

Cited. 211 C. 464.

Subsec. (c):

Cited. 211 C. 464.

Subsec. (e):

Cited. 211 C. 464. Filing requirement is not pure statute of limitations which may be raised only by a party as a special defense; commission has standing to raise time limit issue due to its institutional responsibilities in the petition process, which are different from those of a court. 257 C. 258. Filing requirement is not subject matter jurisdictional; it is mandatory and subject to consent, waiver or equitable tolling. Id.

Subsec. is a mandatory time limitation and is jurisdictional. 54 CA 251. Filing period commences upon actual cessation of employment, rather than notice thereof. 103 CA 188.

Subsec. (f):

Statute of limitations began to run on the last day the plaintiff worked, not on the date of notice thereof. 289 C. 57.

Town’s failure to further investigate plaintiff’s allegations, absent other allegations, does not constitute a discriminatory act from which the statute of limitations would run. 136 CA 278. Because allegations in the amended complaint present a different set of operative facts from those presented in the initial complaint, the relation back doctrine is inapplicable, and therefore allegations of retaliatory acts occurring more than 180 days prior to filing of amended complaint are time barred. 138 CA 141.



Section 46a-82a - Resolution for complaints pending on January 1, 1990.

Any complaint filed pursuant to section 46a-82 and pending on January 1, 1990, shall be resolved not later than July 1, 1992, pursuant to sections 46a-82 to 46a-96, inclusive, of the general statutes, revision of 1958, revised to January 1, 1989.

(P.A. 89-332, S. 6, 7; P.A. 90-330, S. 1, 11.)

History: P.A. 90-330 amended section to change date of resolution of complaints from July 1, 1991, to July 1, 1992.



Section 46a-82b - Jurisdiction over complaints filed on or before January 1, 1996. Release of complaint if failure to issue determination re reasonable cause not later than January 1, 1997.

(a) Notwithstanding any provision of the general statutes to the contrary, the Commission on Human Rights and Opportunities shall have jurisdiction over any complaint filed pursuant to section 46a-82 on or before January 1, 1996, which has not been finally adjudicated or resolved by action of the commission, that the commission would have had jurisdiction over but for the failure of the Commission on Human Rights and Opportunities to comply with the time requirements of chapter 814c.

(b) If the commission fails to issue a determination of reasonable cause or no reasonable cause on any such complaint not later than January 1, 1997, the executive director of the commission shall issue forthwith a release of the complaint from the commission, allowing the complainant to bring a civil action. Upon receipt of a release pursuant to this section, the complainant may bring a civil action in accordance with the provisions of sections 46a-100, 46a-101, 46a-103 and 46a-104, notwithstanding the statute of limitations pursuant to section 46a-102.

(P.A. 96-241, S. 1, 7.)

History: P.A. 96-241 effective June 6, 1996.



Section 46a-82c - Jurisdiction over complaints filed after January 1, 1996. Compliance with time requirements by June 30, 1996. Review time tolled if answer not timely received.

(a) Notwithstanding any provision of the general statutes to the contrary, the Commission on Human Rights and Opportunities shall have jurisdiction over any complaint filed pursuant to section 46a-82 after January 1, 1996, that the commission would have had but for the failure of the Commission on Human Rights and Opportunities to comply with the time requirements of section 46a-83 provided the commission takes action to comply with such time requirements with respect to such complaints not later than June 30, 1996.

(b) The time frame contained in subsection (b) of section 46a-83 to conduct a merit assessment review shall be tolled if an answer is not timely received from the date the respondent’s answer is due pursuant to subsection (a) of section 46a-83 until the date the answer is actually received by the commission.

(P.A. 96-241, S. 2, 7; P.A. 11-237, S. 3.)

History: P.A. 96-241 effective June 6, 1996; P.A. 11-237 amended Subsec. (b) by adding “merit assessment” and deleting “of the file” re review.



Section 46a-82d - Validation of actions filed on or before January 1, 1996, in which final judgment not entered. Petition to reopen action on or before October 1, 1996.

(a) Any action filed pursuant to section 46a-94a, 46a-95 or 4-183 concerning a complaint filed pursuant to section 46a-82 on or before January 1, 1996, in which a final judgment has not been entered prior to June 6, 1996, otherwise valid except for the failure of the Commission on Human Rights and Opportunities to comply with the time requirements of chapter 814c is validated.

(b) If any action filed pursuant to section 46a-94a, 46a-95 or 4-183 concerning a complaint filed pursuant to section 46a-82 on or before January 1, 1996, has failed to be tried on its merits because the action has been dismissed by the Superior Court for want of jurisdiction due to the failure of the Commission on Human Rights and Opportunities to comply with the time requirements of chapter 814c, a party to the action may, on or before October 1, 1996, petition the court to reopen such action. The court shall set aside the judgment and reinstate the case on the docket.

(P.A. 96-241, S. 3, 7.)

History: P.A. 96-241 effective June 6, 1996.



Section 46a-82e - Jurisdiction over complaints despite failure to comply with time requirements. Annual report. Delay in issuance of finding. Remedies. Court order.

(a) Notwithstanding the failure of the Commission on Human Rights and Opportunities to comply with the time requirements of sections 46a-83 and 46a-84 with respect to a complaint before the commission, the jurisdiction of the commission over any such complaint shall be retained.

(b) The commission shall report annually to the judiciary committee of the General Assembly and the Governor: (1) The number of cases in the previous fiscal year that exceeded the time frame, including authorized extensions, set forth in subsection (e) of section 46a-83; (2) the reasons for the failure to comply with the time frame; (3) the number of actions brought pursuant to subsection (d) of this section and the results thereof; and (4) the commission’s recommendations for legislative action, if any, necessary for the commission to meet the statutory time frame.

(c) If a complaint has been pending for more than twenty-one months from the date of filing and the commission has not issued a finding of reasonable cause or no reasonable cause, the executive director shall notify the complainant by first class mail, facsimile machine, electronic mail or a file transfer protocol site that the complainant has the right to request a release of jurisdiction in accordance with section 46a-101. The executive director or the executive director’s designee shall investigate the cause for the delay in issuing a finding. After such investigation, the executive director may, given the facts and circumstances of the case, schedule a date certain for issuance of a finding of reasonable cause or no reasonable cause.

(d) (1) If a complaint has been pending for more than two years after the date of filing pursuant to section 46a-82, and if the investigator fails to issue a finding of reasonable cause or no reasonable cause by the date ordered by the executive director of the commission pursuant to subsection (c) of this section, the complainant or respondent may petition the superior court for the judicial district of Hartford for an order requiring the commission to issue a finding of reasonable cause or no reasonable cause by a date certain. The petitioner shall submit the petition on forms prescribed by the Office of the Chief Court Administrator.

(2) The clerk, upon receipt of the petition and if the clerk finds it to be in the proper form, shall fix a date for the hearing and sign the notice of hearing. The hearing date shall be no more than thirty days after the clerk signs the notice. Service shall be made on the commission and all persons named in the discriminatory practice complaint at least twenty days prior to the date of hearing by United States mail, certified or registered, postage prepaid, return receipt requested, without the use of a state marshal or other officer. Service on the commission shall be made on the executive director of the commission or a commission legal counsel. Within five days of service, the petitioner shall file with the court an affidavit stating the date and manner in which a copy of the petition was served and attach to the affidavit the return receipts indicating delivery of the petition.

(3) Within ten days after receipt of the petition, any party, including the commission, may file an answer. The commission and all persons named in the discriminatory practice complaint shall have the right to appear and be heard at the hearing.

(4) If the commission and parties agree on a date certain, the court shall order the commission to issue a finding by said date. If the allegations of the petition are contested, the court shall hold a hearing on the petition and issue an appropriate order. Hearing of oral argument on the petition shall take precedence over other matters in the court, as provided in section 46a-96. The court shall award court costs and attorney’s fees to the petitioner, provided such party is a “person”, as defined in section 4-184a, unless the commission shows good cause for not issuing the finding of reasonable cause or no reasonable cause within two years of the date of filing or the date ordered by the executive director for the investigator to issue such finding, whichever is later. An award of court costs and attorney’s fees shall be subject to the court’s discretion, but shall not exceed a total of five hundred dollars.

(5) This subsection shall not apply to complaints initiated by the commission or to pattern or practice or systemic cases.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-245, S. 8, 14; P.A. 00-99, S. 89, 154; June 30 Sp. Sess. P.A. 03-6, S. 192; P.A. 05-288, S. 156; P.A. 11-237, S. 4, 5.)

History: P.A. 98-245 effective July 1, 1998, and applicable to all cases pending with the commission or in the courts and cases filed on or after said date (Revisor’s note: P.A. 88-230, 90-98, 93-142 and 95-220 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain at Hartford” in public and special acts of the 1998 regular and special sessions of the General Assembly, effective September 1, 1998); P.A. 00-99 amended Subsec. (d)(2) by replacing reference to sheriff with state marshal, effective December 1, 2000; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (d)(2) to replace “the commission counsel” with “a commission legal counsel”, effective August 20, 2003; P.A. 05-288 made a technical change in Subsec. (d)(4), effective July 13, 2005; P.A. 11-237 amended Subsec. (b)(1) by replacing “subsection (d)” with “subsection (e)” re reference to Sec. 46a-83 and amended Subsec. (c) by replacing provision re sending notice by certified mail with provision re notification by “first class mail, facsimile machine, electronic mail or a file transfer protocol site” and by making a technical change.



Section 46a-83 - Complaint: Review; dismissal; investigation; mediation conferences; early legal intervention; finding; reconsideration; attempt to eliminate discriminatory practice; default order.

(a) Within twenty days after the filing of any discriminatory practice complaint pursuant to subsection (a) or (b) of section 46a-82, or an amendment to such complaint adding an additional respondent, the commission shall provide the respondent by first class mail, facsimile machine, electronic mail or a file transfer protocol site with the complaint and a notice advising of the procedural rights and obligations of a respondent under this chapter. The respondent shall file a written answer to the complaint under oath with the commission within thirty days of receipt of the complaint, provided a respondent may request, and the commission may grant, for good cause shown, one extension of time of fifteen days within which to file an answer to a complaint. The answer to any complaint alleging a violation of section 46a-64c or 46a-81e shall be filed within ten days of receipt.

(b) Within ninety days of the filing of the respondent’s answer to the complaint, the executive director or the executive director’s designee shall conduct a merit assessment review. The merit assessment review shall include the complaint, the respondent’s answer and the responses to the commission’s requests for information, if any, and the complainant’s comments, if any, to the respondent’s answer and information responses. If the executive director or the executive director’s designee determines that the complaint fails to state a claim for relief or is frivolous on its face, that the respondent is exempt from the provisions of this chapter or that there is no reasonable possibility that investigating the complaint will result in a finding of reasonable cause, the executive director or the executive director’s designee shall dismiss the complaint and send notice of dismissal pursuant to section 46a-86a. Within fifteen days of the sending of the notice of dismissal, the complainant may request a release of jurisdiction allowing the complainant to bring a civil action under section 46a-100. If the complainant does not request a release of jurisdiction, commission legal counsel shall conduct a legal review of any complaint dismissed pursuant to this subsection and shall reinstate or deny reinstatement of the complaint within sixty days of the sending of the notice of dismissal. The executive director or the executive director’s designee shall send notice of any action taken pursuant to the merit assessment review and the legal review conducted pursuant to this subsection in accordance with section 46a-86a. This subsection shall not apply to any complaint alleging a violation of section 46a-64c or 46a-81e. The executive director shall report the results of the merit assessment reviews made pursuant to this subsection to the commission quarterly during each year.

(c) (1) If a complaint is not dismissed after the merit assessment review pursuant to subsection (b) of this section or if a complaint is reinstated after legal review pursuant to said subsection (b), the executive director or the executive director’s designee shall assign an investigator or commission legal counsel to hold a mandatory mediation conference within sixty days of sending notice of action taken pursuant to the merit assessment review or legal review. The mandatory mediation conference may be scheduled for the same time as a fact-finding conference held pursuant to subsection (d) of this section. The mediator may hold additional mediation conferences to accommodate settlement discussions.

(2) If the complaint is not resolved after the mandatory mediation conference, the complainant, the respondent or the commission may request early legal intervention. If a request for early legal intervention is made, the executive director or the executive director’s designee shall determine within ninety days of the request whether (A) the complaint should be heard pursuant to section 46a-84, (B) the complaint should be processed pursuant to subsection (d) of this section, or (C) the complainant should be released from the jurisdiction of the commission. In making such determination, the executive director or the executive director’s designee may hold additional proceedings and may utilize commission staff. If the executive director or the executive director’s designee determines that the complaint should be processed pursuant to subsection (d) of this section, the executive director or the executive director’s designee may recommend that the investigator make a finding of no reasonable cause. If the executive director or the executive director’s designee recommends that the investigator make a finding of no reasonable cause, the investigator shall make such a finding unless the investigator believes the executive director or the executive director’s designee made a mistake of fact. If the investigator intends to make a finding of reasonable cause after the executive director or the executive director’s designee recommends otherwise, the investigator shall consult with the executive director or the executive director’s designee.

(3) If the complaint is not resolved after the mandatory mediation conference, the complainant or the respondent may request the commission to hold additional mediation conferences.

(4) The commission may dismiss the complaint if (A) a complainant, after notice and without good cause, fails to attend a mandatory mediation conference; or (B) the respondent has eliminated the discriminatory practice complained of, taken steps to prevent a like occurrence in the future and offered full relief to the complainant, even though the complainant has refused such relief.

(d) If the complaint is not resolved after the mandatory mediation conference held pursuant to subsection (c) of this section or the executive director determines that the complaint should be processed pursuant to this subsection in accordance with subdivision (2) of subsection (c) of this section, the executive director or the executive director’s designee shall assign an investigator to process the complaint within fifteen days after the mandatory mediation conference. The investigator may conduct a fact-finding conference, a complete investigation, including, but not limited to, individual witness interviews, requests for voluntary disclosure of information, subpoenas of witnesses or documents, requests for admission of facts, interrogatories, site visits or any other lawful means of finding facts, or any combination thereof for the purpose of determining if there is reasonable cause for believing that a discriminatory practice has been or is being committed as alleged in the complaint. As used in this section and section 46a-84, “reasonable cause” means a bona fide belief that the material issues of fact are such that a person of ordinary caution, prudence and judgment could believe the facts alleged in the complaint. The executive director or the executive director’s designee may dismiss the complaint if the complainant, after notice, and without good cause, fails to attend a fact-finding conference.

(e) (1) Before issuing a finding of reasonable cause or no reasonable cause, the investigator shall afford each party and each party’s representative an opportunity to provide written or oral comments on all evidence in the commission’s file, except as otherwise provided by federal law or the general statutes. The investigator shall consider such comments before making a finding. The investigator shall make a finding of reasonable cause or no reasonable cause in writing and shall list the factual findings on which it is based not later than one hundred ninety days from the date of the merit assessment review, except that for good cause shown, the executive director or the executive director’s designee may grant no more than two extensions of the investigation of three months each.

(2) If the investigator makes a finding that there is reasonable cause to believe that a violation of section 46a-64c has occurred, the complainant and the respondent shall have twenty days from sending of the reasonable cause finding to elect a civil action in lieu of an administrative hearing pursuant to section 46a-84. If either the complainant or the respondent requests a civil action, the commission, through the Attorney General or a commission legal counsel, shall commence an action pursuant to subsection (b) of section 46a-89 within ninety days of receipt of the notice of election. If the Attorney General or a commission legal counsel believes that injunctive relief, punitive damages or a civil penalty would be appropriate, such relief, damages or penalty may also be sought. The jurisdiction of the Superior Court in an action brought under this subdivision shall be limited to such claims, counterclaims, defenses or the like that could be presented at an administrative hearing before the commission, had the complaint remained with the commission for disposition. A complainant may intervene as a matter of right in a civil action without permission of the court or the parties. If the Attorney General or commission legal counsel, as the case may be, determines that the interests of the state will not be adversely affected, the complainant or attorney for the complainant shall present all or part of the case in support of the complaint. If the Attorney General or a commission legal counsel determines that a material mistake of law or fact has been made in the finding of reasonable cause, the Attorney General or a commission legal counsel may decline to bring a civil action and shall remand the file to the investigator for further action. The investigator shall complete any such action not later than ninety days after receipt of such file.

(f) If the investigator issues a finding of no reasonable cause or if the complaint is dismissed pursuant to subsection (d) of this section, the complainant may file a written request for reconsideration with the executive director or the executive director’s designee, not later than fifteen days from the sending of such finding or dismissal. A request for reconsideration shall state specifically the reasons why reconsideration should be granted. The executive director or the executive director’s designee shall grant or reject reconsideration within ninety days of the sending of such finding or dismissal. The executive director or the executive director’s designee shall conduct such additional proceedings as may be necessary to render a decision on the request.

(g) After finding that there is reasonable cause to believe that a discriminatory practice has been or is being committed as alleged in the complaint, an investigator shall attempt to eliminate the practice complained of by conference, conciliation and persuasion within fifty days of the finding. The refusal to accept a settlement shall not be grounds for dismissal of any complaint.

(h) No commissioner or employee of the commission may disclose, except to the parties or their representatives, what has occurred in the course of such endeavors provided the commission may publish the facts in the case and any complaint which has been dismissed and the terms of conciliation when a complaint has been adjusted. Each party and his representative shall have the right to inspect and copy documents, statements of witnesses and other evidence pertaining to the complaint, except as otherwise provided by federal law or the general statutes.

(i) In the investigation of any complaint filed pursuant to this chapter, the commission may issue subpoenas requiring the production of records and other documents.

(j) The executive director or the executive director’s designee may enter an order of default against a respondent who (1) after notice, fails to answer a complaint in accordance with subsection (a) of this section or within such extension of time as may have been granted; (2) fails to answer interrogatories issued pursuant to subdivision (11) of section 46a-54 or fails to respond to a subpoena issued pursuant to subsection (i) of this section or subdivision (9) of section 46a-54, provided the executive director or the executive director’s designee shall consider any timely filed objection; (3) after notice and without good cause, fails to attend a fact-finding conference; or (4) after notice and without good cause, fails to attend a mandatory mediation conference. Upon entry of an order of default, the executive director or the executive director’s designee shall appoint a presiding officer to enter, after notice and hearing, an order eliminating the discriminatory practice complained of and making the complainant whole. The commission or the complainant may petition the Superior Court for enforcement of any order for relief pursuant to section 46a-95.

(P.A. 80-422, S. 31; P.A. 89-332, S. 4, 7; P.A. 90-246, S. 10; P.A. 91-58, S. 29; 91-302, S. 3, 5; P.A. 92-257, S. 3; P.A. 94-238, S. 1, 6; May 25 Sp. Sess. P.A. 94-1, S. 114, 130; P.A. 96-241, S. 4, 7; P.A. 98-245, S. 2, 14; P.A. 00-12, S. 1, 2; June 30 Sp. Sess. P.A. 03-6, S. 193; P.A. 05-201, S. 3; P.A. 07-142, S. 6; P.A. 11-237, S. 6; June 12 Sp. Sess. P.A. 12-2, S. 78.)

History: P.A. 89-332 revised entire section to provide for service of complaint upon respondent, fact-finding conferences during investigatory process, definition of “reasonable cause”, opportunity for written or oral comments on all evidence in commission’s file, finding of reasonable cause within 9 months of filing of complaint, with single 3-month extension for good cause shown, reconsideration of finding of no reasonable cause within 90 days of finding, conciliation attempts within 60 days of finding of reasonable cause and disclosure of evidence pertaining to complaint to party or his representative; P.A. 90-246 amended Subsec. (a) by adding requirement that commission serve upon respondent, within 10 days of receipt of complaint or amendment adding additional respondent, notice identifying alleged discriminatory practice and advising re procedural rights and obligations of respondent, and requiring that the answer to any complaint alleging violation of Sec. 46a-64c may be filed within 10 days of receipt; P.A. 91-58 amended Subsec. (a) to add reference to a violation of Sec. 46a-81e; P.A. 91-302 amended Subsec. (a) by changing “may” to “shall” after “respondent”, increasing the amount of time to file an answer to complaint from 15 to 30 days after receipt, changing “chairman of the commission” to “executive director of the commission” and deleting “a commissioner or” before “investigator”, amended Subsec. (b) by deleting “commissioner or” before “investigator” and changing “commission” to “executive director or his designee”, amended Subsecs. (c), (d) and (e) by deleting “commissioner or” before “investigator”, and added a new Subsec. (g) re entry of order of default by executive director against respondent who fails to answer complaint or interrogatories or fails to respond to subpoena, entry of order by presiding officer eliminating discriminatory practice and enforcement by superior court; P.A. 92-257 amended Subsec. (b) by adding provision re election of civil action in lieu of administrative hearing; P.A. 94-238 inserted new Subsec. (b) re review of complaint by executive director or his designee and dismissal of claim if finding that claim fails to state claim for relief or is frivolous or that no reasonable possibility that investigation will result in reasonable cause, exempting provisions of Subsec. (b) from alleged violations of Sec. 46a-64c or 46a-81e and making provisions applicable to complaints pending assignment to investigator on or before January 1, 1995, created new Subsec. (c) from existing provisions formerly in Subsec. (a), adding provisions re (1) determining most appropriate method for processing complaint, including mandatory mediation sessions, expedited or extended fact-finding, complete investigations or combination thereof and (2) grounds for dismissal, relettering former Subsecs. (b) to (g), accordingly, amended Subsec. (e) by adding provision re request for reconsideration of dismissal and amended Subsec. (i) by adding failure to attend mandatory mediation session as grounds for order of default against respondent, effective July 1, 1994; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (e) by making technical change in Subsec. (e), effective July 1, 1994; P.A. 96-241 amended Subsec. (d) by changing 9 to 12 months for finding of reasonable cause and changed single extension to no more than two extensions, effective June 6, 1996; P.A. 98-245 amended Subsec. (a) changing 10 days to 20 days and providing for extension for good cause shown for 15 days within which to file an answer to the complaint, amended Subsec. (b) by adding “the respondent’s answer to the complaint”, amended Subsec. (d) reduced 12 months to 190 days from the date of determination based on review of the complaint, amended Subsec. (e) re reconsideration by executive director or his designee and amended Subsec. (i) permitting complainant to petition court for enforcement of order for relief, effective July 1, 1998, and applicable to all cases pending with the commission or in the courts and cases filed on or after said date; P.A. 00-12 amended Subsec. (b) to require the complaint be dismissed if the respondent is exempt from the provisions of this chapter and to make technical changes for purposes of gender neutrality and amended Subsec. (e) to add new Subdiv. (3) re the dismissal of the complaint because the respondent is exempt from the provisions of this chapter, redesignating former Subdiv. (3) as new Subdiv. (4), and to make technical changes for purposes of gender neutrality; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (d) to replace “the commission counsel” with “a commission legal counsel”, effective August 20, 2003; P.A. 05-201 amended Subsec. (d) by dividing provisions into Subdivs. (1) and (2) and, in Subdiv. (2), increasing time period for commencing action from within 45 days to within 90 days of receipt of notice of election and adding provisions re injunctive relief, punitive damages and civil penalty, limitation of civil action to jurisdictional claims, counterclaims and defenses and remand of file to investigator for further action, effective July 6, 2005; P.A. 07-142 amended Subsec. (a) by adding reference to complaint filed pursuant to Sec. 46a-82(a) or (b) and inserting “to such complaint”, effective July 1, 2007; P.A. 11-237 amended Subsec. (a) by replacing provision re service of complaint with provision re providing complaint by “first class mail, facsimile machine, electronic mail or a file transfer protocol site”, amended Subsec. (b) by adding “conduct a merit assessment” and deleting “the file” re review, replacing “the complaint shall be dismissed” with provision re dismissal of complaint and sending notice of dismissal, adding provisions re release of jurisdiction, legal review by commission legal counsel, and sending of notice and replacing “executive director’s determinations” with “merit assessment reviews made”, added new Subsec. (c) re mandatory mediation conferences, redesignated existing Subsec. (c) as Subsec. (d) and substantially revised same, redesignated existing Subsec. (d) as Subsec. (e) and amended same to replace “determination” with “finding”, replace “determination based on the review of the complaint” with “merit assessment review”, replace “receipt” and “notice of” with “sending” re time period to elect civil action, replace “and a commissioner, believe” with “believes” and add provisions re intervention as a matter of right and re complainant or attorney presenting case in support of complaint, redesignated existing Subsec. (e) as Subsec. (f) and substantially revised same, redesignated existing Subsec. (f) as Subsec. (g) and amended same to replace “upon a determination” with “after finding”, redesignated existing Subsec. (g) as Subsec. (h), redesignated existing Subsec. (h) as Subsec. (i) and amended same to delete “relating to the complaint under investigation”, redesignated existing Subsec. (i) as Subsec. (j) and amended same to add new Subdiv. (3) re failure to attend fact-finding conference and replace “session” with “conference”, and made technical changes; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (c)(1).

Cited. 3 CA 464. Cited. 15 CA 569. Cited. 35 CA 474. As previously held, “reasonable cause” is synonymous with the term “probable cause”. 57 CA 767.

Subsec. (a):

Cited. 196 C. 208. Cited. 202 C. 601. Cited. 220 C. 192.

Cited. 4 CA 423.

Subsec. (b):

Cited. 220 C. 192.

Cited. 38 CA 506.

Subsec. (c):

Cited. 211 C. 129.

Subsec. (d):

Cited (as Subsec. (b) and as section in effect in ‘93 throughout). 236 C. 681. Time limits set forth in section are mandatory. Id.

Complainant has right to intervene in action brought by commission under Subdiv. (2). 117 CA 30.

Subsec. (f):

Cited. 45 CA 476.



Section 46a-83a - Right of appeal by complainant.

If (1) a complainant requests a release of jurisdiction pursuant to subsection (b) of section 46a-83, (2) a commission legal counsel denies reinstatement of a complaint pursuant to subsection (b) of said section, or (3) a complaint is dismissed for failure to accept full relief pursuant to subsection (c) of said section, and the complainant does not request reconsideration of such dismissal as provided in subsection (f) of said section, the executive director shall issue a release and the complainant may, within ninety days of receipt of the release from the commission, bring an action in accordance with sections 46a-100 and 46a-102 to 46a-104, inclusive.

(P.A. 94-238, S. 3, 6; P.A. 98-245, S. 3, 14; P.A. 01-95, S. 1, 4; P.A. 06-196, S. 217; P.A. 11-237, S. 7.)

History: P.A. 94-238 effective July 1, 1994 (Revisor’s note: In 1995 an incorrect reference to Sec. 4-181 was changed editorially by the Revisors to Sec. 4-183); P.A. 98-245 added provisions that complaint may be dismissed for failure to accept full relief and if complainant does not request reconsideration, the executive director shall issue a release and complainant may bring an action within 90 days of receipt of release, effective July 1, 1998, and applicable to all cases pending with the commission or in the courts and cases filed on or after said date; P.A. 01-95 designated existing provisions as Subsec. (a) and added Subsec. (b) re reconsideration requests by the complainant and time limitations for complainant to request a release from the commission and to bring an action, effective July 1, 2001; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; P.A. 11-237 deleted former Subsec. (b) re issue of release and amended remaining provisions by deleting Subsec. (a) designator, replacing “a complaint is dismissed” with Subdivs. (1), (2) and (3) re release, reinstatement and dismissal, replacing reference to Sec. 46a-83(e) with reference to Sec. 46a-83(f) and deleting “of the commission” re executive director.



Section 46a-83b - Alternative dispute resolution. Procedure. Binding arbitration. Voluntary mediation. Costs. Regulations.

(a) After the filing of a discriminatory employment practice complaint, the Commission on Human Rights and Opportunities shall advise the complainant and the respondent of the availability of alternate dispute resolution, including but not limited to, voluntary mediation or binding arbitration.

(b) If both parties agree to enter into alternate dispute resolution, they shall file with the commission a signed agreement stating (1) their intention to utilize alternate dispute resolution, (2) the type of alternate dispute resolution they intend to use and (3) the name of the alternate dispute resolution service provider or company. If the parties have agreed to submit the complaint to binding arbitration, the complainant shall attach a signed withdrawal of the complaint with prejudice.

(c) Within ten days of the receipt of the signed agreement to submit the complaint to binding arbitration and of the withdrawal, the commission shall notify the parties of its agreement to accept such arbitration or of its intention to pursue the complaint for public policy reasons. Upon the completion of the arbitration proceedings, the commission shall accept the withdrawal by the complainant and dismiss the complaint.

(d) Within ten days of receipt of a signed agreement to submit the complaint to voluntary mediation, the commission shall notify the parties of its suspension of processing of the complaint for no more than three months to allow the parties to pursue voluntary mediation or of its intention to pursue the complaint for public policy reasons.

(e) The costs of alternate dispute resolution shall be borne by the complainant or the respondent or both and not by the commission.

(f) The commission may adopt regulations, in accordance with chapter 54, to implement this section and to establish procedures and standards for alternate dispute resolution.

(P.A. 94-113, S. 1, 2; P.A. 03-143, S. 1.)

History: P.A. 94-113 effective May 25, 1994; P.A. 03-143 amended Subsec. (f) by changing “shall” to “may” and making technical changes.



Section 46a-84 - Complaint: Certification; hearing; settlement or alternate dispute resolution endeavors; default order.

(a) If the investigator fails to eliminate a discriminatory practice complained of pursuant to subsection (a) or (b) of section 46a-82 within fifty days of a finding of reasonable cause, the investigator shall, within ten days, certify the complaint and the results of the investigation to the executive director of the commission and to the Attorney General.

(b) Upon certification of a complaint filed pursuant to subsection (a) or (b) of section 46a-82, or upon the filing of a complaint pursuant to subsection (c) of said section, the Chief Human Rights Referee shall appoint, for a complaint filed pursuant to said subsection (a) or (b), a hearing officer, hearing adjudicator or human rights referee, and for a complaint filed pursuant to said subsection (c), a hearing officer or human rights referee, to act as a presiding officer to hear the complaint or to conduct settlement negotiations and shall cause to be issued and served in the name of the commission a written notice, together with a copy of the complaint, as the same may have been amended, requiring the respondent to answer the charges of the complaint at a hearing before the presiding officer or hearing adjudicator at a time and place to be specified in the notice. A hearing on a complaint filed pursuant to subsection (a) or (b) of section 46a-82 shall be commenced by convening a hearing conference not later than forty-five days after the certification of the complaint. Such hearing shall be a de novo hearing on the merits of the complaint and not an appeal of the commission’s processing of the complaint prior to its certification. A hearing on a complaint filed pursuant to subsection (c) of section 46a-82 shall be commenced by convening a hearing conference not later than twenty days after the date of notice of such complaint. Hearings shall proceed with reasonable dispatch and be concluded in accordance with the provisions of section 4-180.

(c) The place of any hearing may be the office of the commission or another place designated by the commission.

(d) The case in support of the complaint shall be presented at the hearing by the Attorney General, who shall be counsel for the commission, or by a commission legal counsel as provided in section 46a-55, as the case may be. If the Attorney General or the commission legal counsel determines that a material mistake of law or fact has been made in the finding of reasonable cause on a complaint filed pursuant to subsection (a) or (b) of section 46a-82, the Attorney General or the commission legal counsel may withdraw the certification of the complaint and remand the file to the investigator for further action. The complainant may be represented by an attorney of the complainant’s own choice. If the Attorney General or the commission legal counsel, as the case may be, determines that the interests of the state will not be adversely affected, the complainant or the attorney for the complainant shall present all or part of the case in support of the complaint. No commissioner may participate in the deliberations of the presiding officer in the case.

(e) A hearing officer, hearing adjudicator, human rights referee or attorney who volunteers service pursuant to subdivision (18) of section 46a-54 may supervise settlement endeavors, or, in employment discrimination cases only, the complainant and respondent, with the permission of the commission, may engage in alternate dispute resolution endeavors for not more than three months. The cost of such alternate dispute resolution endeavors shall be borne by the complainant or the respondent, or both, and not by the commission. Any endeavors or negotiations for conciliation, settlement or alternate dispute resolution shall not be received in evidence.

(f) The respondent may file a written answer to the complaint under oath and appear at the hearing in person or otherwise, with or without counsel, and submit testimony and be fully heard. If the respondent fails to file a written answer prior to the hearing within the time limits established by regulation adopted by the commission in accordance with chapter 54 or fails to appear at the hearing after notice in accordance with section 4-177, the presiding officer or hearing adjudicator may enter an order of default and order such relief as is necessary to eliminate the discriminatory practice and make the complainant whole. The commission or the complainant may petition the Superior Court for enforcement of any such order for relief pursuant to the provisions of section 46a-95.

(g) The presiding officer or hearing adjudicator conducting any hearing shall permit reasonable amendment to any complaint or answer and the testimony taken at the hearing shall be under oath and be transcribed at the request of any party.

(P.A. 80-422, S. 32; P.A. 88-317, S. 100, 107; P.A. 89-332, S. 5, 7; P.A. 91-302, S. 4, 5; P.A. 93-362, S. 3; P.A. 94-238, S. 2, 6; P.A. 96-241, S. 5, 7; P.A. 98-245, S. 4, 14; P.A. 03-19, S. 100; 03-143, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 194; P.A. 07-142, S. 7; P.A. 11-237, S. 8.)

History: P.A. 88-317 substituted “hearing officer” for “hearing examiner” in Subsec. (b) and “presiding officer” for “hearing officer” in Subsecs. (b), (d) and (g), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-332 amended Subsec. (a) to require commissioner or investigator to certify complaint if he fails to eliminate discriminatory practice within 45 days of finding of reasonable cause, amended Subsec. (b) to require hearing to be held not later than 90 days of finding of reasonable cause, amended Subsec. (d) to provide complainant may be represented by attorney of own choice, and amended Subsec. (f) to require respondent’s written answer to be under oath; P.A. 91-302 amended Subsec. (a) by deleting “commissioner or” before “investigator” and changing “chairman” to “executive director”, amended Subsec. (b) by changing “chairman” to “executive director or his designee” and deleting “or one member of the commission” after “hearing officer”, amended Subsec. (d) by deleting “who previously made the investigation or caused the notice to be issued may participate in the hearing except as a witness, nor” after “commissioner”, amended Subsec. (f) by adding provision re entry of order of default and order of such relief as necessary to eliminate discriminatory practice by presiding officer if respondent fails to file written answer or fails to appear and enforcement of order by superior court, and amended Subsec. (g) by changing “may” to “shall” before “permit”; P.A. 93-362 added “or hearing adjudicator” after “hearing officer”, added provision that hearing shall be de novo hearing on the merits of complaint and not appeal of commission’s processing of complaint prior to its certification, added provision that attorney general or commission counsel may allow attorney for complainant to present all or part of the case in support of the complaint, if interests of state will not be adversely affected, and added Subsec. (e) re supervision of settlement endeavors and alternative dispute resolution endeavors in employment discrimination cases only, where complainant and respondent agree; P.A. 94-238 amended Subsec. (d) by adding provision re determination of material mistake of law or fact and withdrawal of certification, effective July 1, 1994; P.A. 96-241 amended Subsec. (b) changing reference to hearings “held” to hearings “commenced by convening a hearing conference” and added provision that hearing shall proceed with reasonable dispatch and conclude in accordance with 4-180, effective June 6, 1996; P.A. 98-245 amended Subsec. (a) changing 45 to 50 days and providing 10 days to certify the complaint and amended Subsec. (b) to provide for hearing conference not later than 45 days after certification of the complaint, effective July 1, 1998, and applicable to all cases pending with the commission or in the courts and cases filed on or after said date; P.A. 03-19 made a technical change in Subsec. (e), effective May 12, 2003; P.A. 03-143 amended Subsec. (d) by replacing provision re complainant’s attorney may be allowed to present all or part of case with provision re complainant’s attorney shall present all or part of case; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (d) to authorize presentation of case by “a commission legal counsel” rather than “the commission counsel” and replace subsequent references to “the commission counsel” with “the commission legal counsel”, effective August 20, 2003; P.A. 07-142 amended Subsecs. (a), (b) and (d) to distinguish between procedures for complaints filed pursuant to Sec. 46a-82(a) or (b) and procedures for complaints filed pursuant to Sec. 46a-82(c), replaced “executive director of the commission or his designee” with “Chief Human Rights Referee” in Subsec. (b) and made technical changes, effective July 1, 2007; P.A. 11-237 amended Subsec. (d) by adding “the complainant” as a party who shall present the case if determined that the interests of the state will not be adversely affected.

Cited. 3 CA 464. Cited. 4 CA 423. Cited. 5 CA 643. Cited. 15 CA 569.

Subsec. (a):

Cited. 220 C. 192.

Subsec. (b):

Cited. 205 C. 324. Cited. 232 C. 181. Time limits set forth in section are mandatory. 236 C. 681.

Subsec. (d):

Cited. 205 C. 324.

Subsec. (e):

Cited. 220 C. 192.

Subsec. (f):

Cited. 18 CA 126.



Section 46a-85 - Complaint: Effect of arbitration proceeding.

(a) The submission of a claim to the arbitration process shall not bar a person from filing a complaint under this chapter.

(b) The commission and the presiding officer may admit in evidence any decision resulting from such arbitration and accord it the weight appropriate under the facts and circumstances of the case.

(P.A. 80-422, S. 33; P.A. 88-317, S. 101, 107.)

History: P.A. 88-317 substituted “presiding officer” for “hearing officer” in Subsec. (b), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date.



Section 46a-86 - Complaint: Determination; orders; dismissal. Treatment of discrimination awards.

(a) If, upon all the evidence presented at the hearing conducted pursuant to section 46a-84, the presiding officer finds that a respondent has engaged in any discriminatory practice, the presiding officer shall state the presiding officer’s findings of fact and shall issue and file with the commission and cause to be served on the respondent an order requiring the respondent to cease and desist from the discriminatory practice and further requiring the respondent to take such affirmative action as in the judgment of the presiding officer will effectuate the purpose of this chapter.

(b) In addition to any other action taken under this section, upon a finding of a discriminatory employment practice, the presiding officer may order the hiring or reinstatement of employees, with or without back pay, or restoration to membership in any respondent labor organization, provided, liability for back pay shall not accrue from a date more than two years prior to the filing or issuance of the complaint and, provided further, interim earnings, including unemployment compensation and welfare assistance or amounts which could have been earned with reasonable diligence on the part of the person to whom back pay is awarded shall be deducted from the amount of back pay to which such person is otherwise entitled. The amount of any such deduction for interim unemployment compensation or welfare assistance shall be paid by the respondent to the commission which shall transfer such amount to the appropriate state or local agency.

(c) In addition to any other action taken under this section, upon a finding of a discriminatory practice prohibited by section 46a-58, 46a-59, 46a-64, 46a-64c, 46a-81b, 46a-81d or 46a-81e, the presiding officer shall determine the damage suffered by the complainant, which damage shall include, but not be limited to, the expense incurred by the complainant for obtaining alternate housing or space, storage of goods and effects, moving costs and other costs actually incurred by the complainant as a result of such discriminatory practice and shall allow reasonable attorney’s fees and costs. The amount of attorney’s fees allowed shall not be contingent upon the amount of damages requested by or awarded to the complainant.

(d) In addition to any other action taken under this section, upon a finding of a discriminatory practice prohibited by section 46a-66 or 46a-81f, the presiding officer shall issue and file with the commission and cause to be served on the respondent an order requiring the respondent to pay the complainant the damages resulting from the discriminatory practice.

(e) In addition to any other action taken under this section, upon a finding of noncompliance with antidiscrimination statutes or contract provisions required under section 4a-60 or 4a-60a or the provisions of sections 46a-68c to 46a-68f, inclusive, the presiding officer shall issue and file with the commission and cause to be served on the respondent an order with respect to any remedial action imposed by the presiding officer pursuant to subsection (c) or (d) of section 46a-56.

(f) If, upon all the evidence and after a complete hearing, the presiding officer finds that the respondent has not engaged in any alleged discriminatory practice, the presiding officer shall state the presiding officer’s findings of fact and shall issue and file with the commission and cause to be served on the respondent an order dismissing the complaint.

(g) Any payment received by a complainant under this chapter or under any equivalent federal antidiscrimination law, either as a settlement of a claim or as an award made in a judicial or administrative proceeding, shall not be considered as income, resources or assets for the purpose of determining the eligibility of or amount of assistance to be received by such person in the month of receipt or the three months following receipt under the state supplement program, Medicaid or any other medical assistance program, temporary family assistance program, state-administered general assistance program, or the temporary assistance for needy families program. After such time period, any remaining funds shall be subject to state and federal laws governing such programs, including, but not limited to, provisions concerning individual development accounts, as defined in section 31-51ww.

(P.A. 80-422, S. 34; 80-449, S. 4, 6; P.A. 81-81, S. 5; P.A. 85-179; P.A. 88-317, S. 102, 107; P.A. 90-246, S. 11; P.A. 91-58, S. 30; P.A. 93-362, S. 4; P.A. 05-280, S. 45; June Sp. Sess. P.A. 05-3, S. 80; P.A. 07-142, S. 8; P.A. 11-237, S. 9.)

History: P.A. 80-449 made technical changes in Subsec. (c); P.A. 81-81 amended Subsec. (c) by adding reference to Sec. “47a-2a” which was subsequently transferred and redesignated Sec. 46a-64a; P.A. 85-179 amended Subsec. (b) by adding provision requiring the respondent to pay the amount of any deduction for interim unemployment compensation or welfare assistance to the commission for transfer to the appropriate agency; P.A. 88-317 substituted “presiding officer” for “hearing officer” throughout the section, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-246 amended Subsec. (c) by deleting reference to Sec. 46a-64a and adding reference to Sec. 46a-64c and changing provision that damage shall include attorney’s fees actually incurred to allowing reasonable attorney’s fees and costs; P.A. 91-58 amended Subsec. (c) to add reference to Secs. 46a-81b, 46a-81d and 46a-81e and amended Subsec. (d) to add reference to Sec. 46a-81f; P.A. 93-362 amended Subsec. (e) by adding “and after a complete hearing” after “evidence”; P.A. 05-280, S. 45 re treatment of discrimination payment awards by Department of Social Services in determining eligibility of or amount of assistance to be received by complainant under chapter was added editorially by the Revisors as Subsec. (f); June Sp. Sess. P.A. 05-3 changed effective date of P.A. 05-280, S. 45 from October 1, 2005, to July 1, 2005, effective July 1, 2005; P.A. 07-142 added new Subsec. (e) re order with respect to remedial action imposed pursuant to Sec. 46a-56(c) or (d), redesignated existing Subsecs. (e) and (f) as Subsecs. (f) and (g) and made technical changes, effective July 1, 2007; P.A. 11-237 amended Subsec. (c) by adding provision re amount of attorney’s fees allowed.

See Sec. 17b-93 re claim of the state for repayment of aid.

Cited. 3 CA 464. Cited. 4 CA 423. Cited. 5 CA 643. Cited. 44 CA 446.

Subsec. (a):

Cited. 205 C. 324. Cited. 236 C. 681.

Cited. 15 CA 569.

Hearing officer’s remedy went far beyond intent of legislature. 39 CS 528.

Subsec. (b):

Statute authorizes award of back pay regardless of whether reinstatement is ordered, and since primary purpose of subsection is to make whole an employee who has suffered economic harm as a result of workplace discrimination, award of prejudgment and postjudgment interest is also authorized. 265 C. 127.

Subsec. (c):

Cited. 201 C. 350. Commission on Human Rights and Opportunities had authority to vindicate African-American senior student’s rights against racial discrimination in the public schools. In the event that such discrimination was found contrary to defendant’s claim, jurisdiction to adjudicate claim of racial discrimination in a public school is not vested exclusively in state board of education pursuant to Secs. 10-4b and 10-15c. 270 C. 665. Award of compensatory damages for a violation of Sec. 46a-58 authorized. Id. The right to litigate fully the reasonableness of attorney’s fees entitles opposing party to question under oath billing attorney who has submitted an affidavit in support of the requested fees in order to challenge reasonableness of those fees. 285 C. 208.

Subsec. (d):

Cited. 205 C. 324.

Subsec. (e):

Cited. 205 C. 324. Cited. 232 C. 181.

Cited. 15 CA 569.



Section 46a-86a - Notice of any action or proceeding concerning complaint.

The Commission on Human Rights and Opportunities shall inform the complainant and the respondent of any finding, closure, dismissal or other determination or proceeding concerning the complaint filed by such complainant by first class mail, facsimile machine, electronic mail or a file transfer protocol site.

(P.A. 94-238, S. 5, 6; P.A. 11-237, S. 10.)

History: P.A. 94-238 effective July 1, 1994; P.A. 11-237 made a technical change, added the respondent as a party to whom commission shall inform of determinations and proceedings and replaced “mail” with “first class mail, facsimile machine, electronic mail or a file transfer protocol site”.



Section 46a-87 - Enforcement of subpoena.

(a) Contumacy or refusal to obey subpoena issued pursuant to this chapter shall constitute contempt punishable, upon the application of the authority issuing such subpoena, by the Superior Court for the judicial district in which the hearing is held or in which the witness resides or transacts business.

(b) No person may be excused from attending and testifying or from producing records, correspondence, documents or other evidence in obedience to subpoena, on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture, but no person may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, except that such person so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. The immunity herein provided shall extend only to natural persons so compelled to testify.

(P.A. 80-422, S. 35.)



Section 46a-88 - Enforcement of interrogatories.

(a) Upon failure of any person to answer interrogatories issued pursuant to subsection (11) of section 46a-54, the commission may file a petition with the interrogatories attached with the Superior Court of the judicial district in which the violation is alleged to have occurred or where such person resides or transacts business, requesting the court to order that an answer be filed.

(b) The commission shall cause a copy of the petition provided for in subsection (a) of this section to be sent by registered or certified mail to the person from whom such answers are sought or his legal representative.

(c) The court shall assume jurisdiction over the proceedings provided for in this section and may, after hearing, or in the absence of objection, enter an order which it deems appropriate.

(d) The proceedings provided for in this section shall conform to the rules of practice of the Superior Court.

(P.A. 80-422, S. 36.)

History: (Revisor’s note: In 1993 a reference in Subsec. (a) to “subsection (10) of section 46a-54” was changed editorially by the Revisors to “subsection (11) of section 46a-54” to reflect the renumbering of Sec. 46a-54 by P.A. 89-332, S. 2 in 1991).

Cited. 18 CA 126.

Subsec. (a):

Cited. 211 C. 129.



Section 46a-89 - (Formerly Sec. 31-127a). Petition for temporary injunctive relief re discriminatory employment practices. Petition for injunctive relief, punitive damages or civil penalty re discriminatory housing or public accommodations practices.

(a)(1) Whenever a complaint is filed with or by the commission pursuant to section 46a-82 alleging a violation of section 46a-60 or 46a-81c, and a commissioner believes, upon review and the recommendation of the investigator assigned, that equitable relief is required to prevent irreparable harm to the complainant, the commissioner may bring a petition in equity in the superior court for the judicial district in which the discriminatory practice which is the subject of the complaint occurred or the judicial district in which the respondent resides, provided this subdivision shall not apply to complaints against employers with less than fifty employees.

(2) The petition shall seek appropriate temporary injunctive relief against the respondent pending final disposition of the complaint pursuant to the procedures set forth in this chapter. The injunctive relief may include an order temporarily restraining the respondent from doing any act that would render ineffectual any order a presiding officer may render with respect to the complaint.

(3) Upon service on the respondent of notice pursuant to section 46a-89a, the respondent shall be temporarily restrained from taking any action that would render ineffectual the temporary injunctive relief prayed for in the petition, provided nothing in this section shall be construed to prevent the respondent from having any employment duties, enjoined under this section and section 46a-89a, from being carried out by another employee and the notice shall so provide.

(b) (1) Whenever a complaint filed pursuant to section 46a-82 alleges a violation of section 46a-64, 46a-64c, 46a-81d or 46a-81e, and a commissioner believes that injunctive relief is required or that the imposition of punitive damages or a civil penalty would be appropriate, the commission may bring a petition in the superior court for the judicial district in which the discriminatory practice which is the subject of the complaint occurred or the judicial district in which the respondent resides.

(2) The petition shall seek: (A) Appropriate injunctive relief, including temporary or permanent orders or decrees restraining and enjoining the respondent from selling or renting to anyone other than the complainant or otherwise making unavailable to the complainant any dwelling or commercial property with respect to which the complaint is made, pending the final determination of such complaint by the commission or such petition by the court; (B) an award of damages based on the remedies available under subsection (c) of section 46a-86; (C) an award of punitive damages payable to the complainant, not to exceed fifty thousand dollars; (D) a civil penalty payable to the state against the respondent to vindicate the public interest: (i) In an amount not exceeding ten thousand dollars if the respondent has not been adjudged to have committed any prior discriminatory housing practice; (ii) in an amount not exceeding twenty-five thousand dollars if the respondent has been adjudged to have committed one other discriminatory housing practice during the five-year period prior to the date of the filing of this complaint; and (iii) in an amount not exceeding fifty thousand dollars if the respondent has been adjudged to have committed two or more discriminatory housing practices during the seven-year period prior to the date of the filing of the complaint; except that if the acts constituting the discriminatory housing practice that is the object of the complaint are committed by the same natural person who has been previously adjudged to have committed acts constituting a discriminatory housing practice, then the civil penalties set forth in clauses (ii) and (iii) of this subparagraph may be imposed without regard to the period of time within which any subsequent discriminatory housing practice occurred; or (E) two or more of such remedies.

(3) Upon service on the respondent of notice pursuant to section 46a-89a, the respondent shall be temporarily restrained from selling or renting the dwelling or commercial property which is the subject of the complaint to anyone other than the complainant, or from otherwise making such dwelling or commercial property unavailable to the complainant, until the court or judge has decided the petition for temporary injunctive relief and the notice shall so provide.

(P.A. 77-531; P.A. 80-422, S. 37; P.A. 88-241, S. 3; 88-317, S. 103, 107; P.A. 90-246, S. 12; P.A. 91-58, S. 31; P.A. 05-201, S. 4.)

History: P.A. 80-422 created new Subsecs. (b) to (d) from parts of Subsec. (a), changing wording slightly, and deleted provision formerly in Subsec. (a) which gave hearings precedence over other matters and former Subsecs. (b) and (c) re hearing procedure and court action upon finding that respondent has engaged in unfair employment practice; Sec. 31-127a transferred to Sec. 46a-89 in 1981 and internal section references changed as necessary to reflect their transfer; P.A. 88-241 deleted Subsec. (c) re the authority of a court or judge to grant a temporary injunction, redesignated Subsec. (b) as Subsec. (a)(2), redesignated Subsec. (c) as Subsec. (a)(1) and rephrased subdivision, added Subsec. (b) re the filing of a petition for a temporary injunction against a discriminatory practice in the sale or rental of residential or commercial property, the relief sought in such petition and the temporary restraint on the respondent from selling or renting the housing accommodations or commercial property, which provisions were derived from former Sec. 46a-91(a) and (b) and 46a-92(c), and added Subsec. (c) requiring the commission to incorporate in and make a part of its petition its complaint and prayers for relief, which provision was formerly Sec. 46a-91(c); P.A. 88-317 substituted “presiding officer” for “hearing officer”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 90-246 amended Subsec. (b) by adding reference to Sec. 46a-64c, changing “housing accommodations” to “dwelling” and added provisions re punitive damages and civil penalty (Revisor’s note: An erroneous reference in Subdiv. (2) to section “46a-86c” was changed editorially by the Revisors to “subsection (c) of section 46a-86”); P.A. 91-58 amended Subsec. (a)(1) to add reference to a violation of Sec. 46a-81c and amended Subsec. (b)(1) to add reference to a violation of Sec. 46a-81d or 46a-81e; P.A. 05-201 made technical changes in Subsec. (a), amended Subsec. (b)(1) by deleting provisions re sale or rental of dwelling or commercial property and review and recommendation of assigned investigator, (b)(2) by adding provision re temporary or permanent orders and replacing provision re determination of proceedings on complaint with provision re determination of complaint by commission or petition by the court, (b)(3) by adding provision re otherwise making dwelling or commercial property unavailable to complainant, making technical changes throughout subsec., and deleted Subsec. (c) re petition in equity, effective July 6, 2005.

See Sec. 51-164s re Superior Court’s status as sole court of original jurisdiction.



Section 46a-89a - Granting of temporary injunction re discriminatory employment practice or discriminatory practice in sale or rental of residential or commercial property.

(a) The court, or any judge of the court when such court is not actually in session, may grant an injunction forthwith, if the circumstances of the case demand it, or the court or judge may cause immediate notice of the petition to be given to the adverse party, that he may show cause why such injunction should not be granted; but no temporary injunction may be granted without notice to the adverse party unless it clearly appears from the specific facts shown by affidavit or by verified complaint that irreparable loss or damage will result to the complainant before the matter can be heard.

(b) The court, or any judge thereof, after hearing, shall issue a temporary injunction upon a finding that irreparable loss or damage will result to the complainant in that (1) there is a substantial probability of loss of meaningful relief including but not limited to the availability of an employment opportunity or the rental or sale of a dwelling or commercial property or (2) there is a substantial probability of interference with the ability of the commission to provide meaningful relief as authorized by this chapter.

(c) Upon rendering a decision in favor of the commission on the petition for temporary injunctive relief, the court or judge shall simultaneously enter an order granting temporary injunctive relief and such other relief as deemed necessary and remand the complaint to the commission for further proceedings pursuant to this chapter.

(d) Upon rendering a decision in favor of the respondent on the petition for temporary injunctive relief, the court or judge shall simultaneously enter an order dissolving any injunctive relief, order, decree, temporary relief or restraining order theretofore issued against the respondent in the matter and remand the matter to the commission.

(e) Commencement of proceedings pursuant to section 46a-89, this section or section 46a-90a shall not bar the commission from processing the complaint pursuant to the procedures set forth in this chapter.

(P.A. 88-241, S. 4; P.A. 92-257, S. 4; May Sp. Sess. P.A. 92-11, S. 34, 70.)

History: P.A. 92-257 and May Sp. Sess. P.A. 92-11 amended Subsec. (b) by substituting “dwelling” for “housing accommodation”.



Section 46a-90 - Commission hearings re injunction concerning discriminatory employment practice. Removal to Superior Court.

Section 46a-90 is repealed.

(P.A. 80-422, S. 38; P.A. 88-241, S. 9; 88-317, S. 104, 107.)



Section 46a-90a - Commission action after granting of temporary injunction. Duration of temporary injunction. Permanent injunction.

(a) The chairperson of the commission shall schedule a date for a hearing pursuant to section 46a-84 to be held within forty-five days of any temporary injunctive relief or restraining order issued pursuant to section 46a-89a. Such temporary injunctive relief or restraining order shall remain in effect until the presiding officer renders his decision on the complaint. If the commission does not conduct its hearing procedure with reasonable dispatch, the court, on the motion of the respondent and for good cause shown, shall remove such temporary injunction and assume jurisdiction of all civil proceedings arising out of the complaint and shall set the matter for hearing on the merits. The presiding officer shall render his decision within twenty days after the close of evidence and the filing of briefs.

(b) When the presiding officer finds that the respondent has engaged in any discriminatory practice prohibited by section 46a-60, 46a-64, 46a-64c, 46a-81c, 46a-81d or 46a-81e and grants relief on the complaint, which relief requires that such temporary injunction remain in effect, the commission chairperson may, through the procedure outlined in subsection (a) of section 46a-95, petition the court which granted the original temporary injunction to make the injunction permanent.

(c) Upon issuance of a permanent injunction, the case shall be returned to the commission for such further action as is authorized by this chapter.

(d) Any temporary injunction issued under the provisions of section 46a-89a shall remain in effect during any appeal under section 46a-94a, or any enforcement procedure under section 46a-95, unless removed by the court or a judge thereof.

(P.A. 88-241, S. 5; P.A. 90-230, S. 92, 101; 90-246, S. 13; P.A. 91-58, S. 32.)

History: P.A. 90-230 changed “hearing officer” to “presiding officer” in Subsecs. (a) and (b); P.A. 90-246 amended Subsec. (b) by deleting reference to Sec. 46a-64a and adding reference to Sec. 46a-64c; P.A. 91-58 amended Subsec. (b) by adding reference to Secs. 46a-81c, 46a-81d and 46a-81e.



Section 46a-91 to 46a-93 - Discriminatory practice in sale or rental of residential or commercial property; injunctive relief; damages. Injunction concerning discriminatory practice in sale or rental of residential or commercial property; notice, stay, bond. Injunction: Jurisdiction of court; hearing.

Sections 46a-91 to 46a-93, inclusive, are repealed.

(February, 1965, P.A. 543, S. 1–3; 1967, P.A. 38; 177, S. 2, 3; 756, S. 2; P.A. 74-183, S. 120, 121, 291; P.A. 76-436, S. 510, 511, 681; P.A. 78-280, S. 1, 127; P.A. 80-422, S. 39–41; 80-449, S. 5, 6; P.A. 81-81, S. 6; P.A. 86-193; P.A. 86-206; P.A. 88-241, S. 9.)



Section 46a-94 - (Formerly Sec. 53-36d). Appeal to Appellate Court from Superior Court action re injunction against discriminatory employment practice or discriminatory practice in sale or rental of residential or commercial property.

(a) An appeal to the Appellate Court shall lie from any judgment, injunctive relief, order or decree entered pursuant to section 46a-89, 46a-89a or 46a-90a.

(b) In any appeal to the Appellate Court under the provisions of this section, any judge of the Appellate Court, on written application, after oral hearing: (1) May order a party who has filed a notice of intent to appeal either to appeal or withdraw such notice of appeal, and (2) may make such orders as will expedite the appeal.

(February, 1965, P.A. 543, S. 5; P.A. 80-422, S. 42; June Sp. Sess. P.A. 83-29, S. 16, 82; P.A. 88-241, S. 6.)

History: P.A. 80-422 designated former provisions as Subsec. (b), making minor changes, and inserted new Subsec. (a) containing provision formerly found in Sec. 53-36b; Sec. 53-36d transferred to Sec. 46a-94 in 1981 and internal section references changed as necessary to reflect their transfer; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof, and deleted provisions re preparation of record and appeal and use of typewritten copies of papers in Subsec. (b); P.A. 88-241 amended Subsec. (a) to revise statutory references.



Section 46a-94a - Appeal to Superior Court from order of presiding officer. Reopening of matters.

(a) The Commission on Human Rights and Opportunities, any respondent or any complainant aggrieved by a final order of a presiding officer or any complainant aggrieved by the dismissal of his complaint by the commission for failure to attend a mandatory mediation session as provided in subsection (c) of section 46a-83, a finding of no reasonable cause as provided in subsection (e) of said section 46a-83 or rejection of reconsideration of any dismissal as provided in subsection (f) of said section 46a-83, may appeal therefrom in accordance with section 4-183. The court on appeal shall also have jurisdiction to grant to the commission, respondent or complainant such temporary relief or restraining order as it deems just and suitable, and in like manner to make and enter a decree enforcing or modifying and enforcing as so modified or setting aside, in whole or in part, the order sought to be reviewed.

(b) Notwithstanding the provisions of subsection (a) of this section, a complainant may not appeal the dismissal of his complaint if he has been granted a release pursuant to section 46a-101.

(c) The commission on its own motion may, whenever justice so requires, reopen any matter previously closed by the commission in accordance with the provisions of this subsection, provided such matter has not been appealed to the Superior Court pursuant to section 4-183. Notice of such reopening shall be given to all parties. A complainant or respondent may, for good cause shown, in the interest of justice, apply in writing for the reopening of a previously closed proceeding provided such application is filed with the commission within two years of the commission’s final decision.

(d) The standards for reopening a matter may include, but are not limited to: (1) A material mistake of fact or law has occurred; (2) the finding is arbitrary or capricious; (3) the finding is clearly erroneous in view of the reliable, probative and substantial evidence on the whole record; and (4) new evidence has been discovered which materially affects the merits of the case and which, for good reasons, was not presented during the investigation.

(P.A. 88-241, S. 1; P.A. 90-230, S. 93, 101; P.A. 91-331, S. 6; P.A. 98-245, S. 5, 14; P.A. 00-199, S. 2, 3; P.A. 01-95, S. 2–4; 01-195, S. 99, 181; P.A. 11-237, S. 11.)

History: P.A. 90-230 changed “hearing officer” to “presiding officer”; P.A. 91-331 designated existing section as Subsec. (a) and added Subsec. (b) re the appeal of complaints released pursuant to Sec. 46a-101; P.A. 98-245 amended Subsec. (a) to provide appeal for dismissal for failure to attend a mandatory mediation session, a finding of no reasonable cause or rejection of reconsideration of any dismissal and deleted provision re venue for such appeal, effective July 1, 1998, and applicable to all cases pending with the commission or in the courts and cases filed on or after said date; P.A. 00-199 added Subsec. (c) authorizing the commission to reopen previously closed matters provided they have not been appealed to the Superior Court, effective June 1, 2000; P.A. 01-95 amended Subsec. (c) to require application for reopening to be in writing and delete obsolete language re time for filing such application and added Subsec. (d) re standards for reopening a matter, effective July 1, 2001; P.A. 01-195 made a technical change in Subsec. (c), effective July 11, 2001; P.A. 11-237 amended Subsec. (a) by making technical changes re references to Sec. 46a-83.

Cited. 41 CA 1.



Section 46a-95 - (Formerly Sec. 31-128). Enforcement by Superior Court of order of presiding officer.

(a) The commission, through the Attorney General or a commission legal counsel, or the complainant may petition the superior court for the judicial district of Hartford, the judicial district where any discriminatory practice occurred or the judicial district in which any person charged with a discriminatory practice resides or transacts business for the enforcement of any order issued by a presiding officer under this chapter and for appropriate temporary relief of a restraining order.

(b) The commission shall certify and file in the court the order of the presiding officer as part of the commission’s petition or upon order of the court.

(c) Within five days after filing a petition in court, the commission or the complainant shall (1) serve the petition by registered or certified mail to all parties identified in the order issued by the presiding officer or the representatives of such parties, and (2) file with the court an affidavit stating the date and manner in which each party was served.

(d) The court shall: (1) Grant such relief by injunction or otherwise, including temporary relief, as it deems just and suitable, and (2) enter a decree enforcing any order of the presiding officer. The court may remand, in whole or in part, any order of the presiding officer, provided any such remand shall be limited to clarifying any ambiguity in the relief ordered. The court shall retain jurisdiction over the order while the presiding officer complies with the remand. Unless the relief ordered by the presiding officer is ambiguous, the court shall order the party in noncompliance to comply immediately with the presiding officer’s order. The court shall award the costs of enforcement, including reasonable attorney’s fees, to the commission or the complainant.

(e) No objection or defense that has not been urged before the presiding officer or that was raised or could have been raised on appeal under section 46a-94a may be considered by the court. Petitions pursuant to this section shall be limited to resolving whether the relief ordered by the presiding officer is sufficiently clear to enforce and shall not be deemed an appeal of or collateral attack on the order of the presiding officer.

(f) The jurisdiction of the court shall be exclusive and, except for a remand ordered pursuant to subsection (d) of this section, its judgment and decree shall be final. A final decree may be appealed to the Appellate Court in accordance with subsection (e) of section 51-197b.

(g) Petitions filed under this section shall be heard expeditiously.

(1949 Rev., S. 7407; 1963, P.A. 472; 1967, P.A. 715, S. 4; 1971, P.A. 870, S. 89; P.A. 76-436, S. 619, 681; P.A. 77-603, S. 124, 125; P.A. 78-280, S. 1, 127; P.A. 80-422, S. 43; 80-483, S. 92, 186; P.A. 83-496; June Sp. Sess. P.A. 83-29, S. 35, 82; P.A. 88-241, S. 2; 88-317, S. 105, 107; P.A. 93-362, S. 5; June 30 Sp. Sess. P.A. 03-6, S. 195; P.A. 11-237, S. 12.)

History: 1963 act authorized complainants to obtain review of order in superior court in Subsec. (d); 1967 act authorized commission counsel to petition court when respondent is a state agency or officer in Subsec. (a); 1971 act replaced superior court with court of common pleas in Subsec. (d), effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 76-436 added references to judicial districts in Subsecs. (a) and (d), added reference to Sec. 52-7 in Subsec. (c) and replaced court of common pleas with superior court in Subsec. (d), effective July 1, 1978; P.A. 77-603 replaced provisions re review of orders by court with provision requiring that appeals be made in accordance with Sec. 4-183, retaining venue as before and jurisdictional powers; P.A. 78-280 deleted references to counties; P.A. 80-422 restated and reorganized provisions, creating new Subsecs. (b) to (h) from provisions formerly included in Subsec. (a), redesignating former Subsecs. (c) to (f) accordingly, and deleting provision granting hearings precedence over all other matters before court; P.A. 80-483 made technical correction in Subsec. (d); Sec. 31-128 transferred to Sec. 46a-95 in 1981; P.A. 83-496 amended Subsec. (j) to authorize the commission to appeal a final order of a hearing officer; June Sp. Sess. P.A. 83-29 substituted appellate court for supreme court in Subsec. (i); P.A. 88-241 amended Subsec. (d) to replace court authority to set aside any order with court authority to remand any order to the commission or hearing officer, amended Subsec. (e) to prohibit the court considering a defense that was not urged before the hearing officer or an objection or defense that was raised or could have been raised on appeal under Sec. 46a-94a, deleted Subsec. (j) re the appeal of a final order of a hearing officer to the superior court and Subsec. (k) re an automatic stay of enforcement of any order upon commencement of review proceedings, and relettered the remaining Subsec. accordingly; P.A. 88-317 substituted “presiding officer” for “hearing officer”, effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 93-362 amended Subsec. (a) by deleting “or, where the respondent is an agency or officer of the state” and adding “or the complainant may” before “petition”; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to replace “the commission counsel” with “a commission legal counsel”, effective August 20, 2003; P.A. 11-237 amended Subsec. (a) by adding judicial district of Hartford, amended Subsec. (b) by replacing provision re transcript of entire record with “the order” and adding “as part of the commission’s petition or upon order of the court”, amended Subsec. (c) by adding complainant as party who shall serve petition or file affidavit and adding provision re filing affidavit with the court, amended Subsec. (d) by deleting former Subdivs. (1) and (3), redesignating existing Subdiv. (2) as Subdiv. (1), adding new Subdiv. (2) re entering a decree, and adding provisions re remand by court, court retaining jurisdiction, court orders to comply, and awarding costs of enforcement, amended Subsec. (e) by deleting provision re failure to urge objection and adding provision re limit of petitions, deleted former Subsecs. (f) to (h), redesignated existing Subsec. (i) as Subsec. (f) and amended same by adding exception re remand ordered pursuant to Subsec. (d), deleting provision re review on appeal, and adding provision re appeal of final decree, redesignated existing Subsec. (j) as Subsec. (g) and amended same by deleting provision re determination upon transcript filed, and made technical changes.

Substantial and competent evidence requires that evidence be such as would, in a jury trial, justify a refusal to direct a verdict. 140 C. 537. Cited. 153 C. 171, 173. Substantial evidence means something more than a mere scintilla and must do more than create a suspicion of the existence of the fact to be established. Id., 652, 661. Substantial and competent evidence discussed. 163 C. 309, 327. Cited. 165 C. 318.

Employee applicant not a necessary party on appeal; he can just set the statutory machinery in motion. 17 CS 96. “Substantial and competent evidence” discussed. Id., 99; 18 CS 129; 20 CS 172. Superior court has jurisdiction to hear appeal from order dismissing complainant’s complaint of discrimination against her. 28 CS 341.

Subsec. (b):

Cited. 168 C. 26. Cited. 176 C. 88; Id., 291; Id., 533. Cited. 188 C. 44.

Annotations to present section:

Cited. 196 C. 208.

Subsec. (a):

Cited. 3 CA 464.

Subsec. (j):

Cited. 195 C. 543. Cited. 207 C. 547. Cited. 211 C. 464.

Cited. 3 CA 464; Id., 484. Cited. 4 CA 423. Cited. 5 CA 643. Cited. 15 CA 569.



Section 46a-96 - Hearings take precedence.

Hearings in the court under this chapter shall take precedence over all other matters, except matters of the same character.

(P.A. 80-422, S. 44.)



Section 46a-97 - Failure to post notices. Penalty.

(a) Any employer, employment agency or labor organization which fails to post such notices of statutory provisions as the commission may require pursuant to subsection (13) of section 46a-54 shall be subject to a fine of not more than two hundred fifty dollars.

(b) Any person who fails to post such notices of statutory provisions as the commission may require pursuant to subsection (14) of section 46a-54 shall be fined not more than two hundred fifty dollars.

(P.A. 80-422, S. 45.)

History: (Revisor’s note: In 1993 references to “subsection (12) of section 46a-54” in Subsec. (a) and to “subsection (13) of section 46a-54” in Subsec. (b) were changed editorially by the Revisors to “subsection (13) of section 46a-54” and “subsection (14) of section 46a-54”, respectively, to reflect the renumbering of Sec. 46a-54 by P.A. 89-332, S. 2 in 1991).



Section 46a-98 - (Formerly Sec. 36-438a). Discriminatory credit practice: Cause of action; damages; statute of limitations.

(a) In lieu of, but not in addition to, filing a complaint with the Commission on Human Rights and Opportunities pursuant to section 46a-82, any person claiming to be aggrieved by a violation of section 46a-66 or 46a-81f may bring an action under this section against a creditor, as defined in section 46a-65, in the superior court for the judicial district in which such aggrieved person resides or in which the alleged violation took place.

(b) Any such creditor who fails to comply with any requirement of section 46a-66 or 46a-81f or the regulations adopted pursuant to section 46a-67 shall be liable to an aggrieved person in an amount equal to the sum of any actual damages sustained by such person.

(c) Any such creditor who fails to comply with any requirement of section 46a-66 or 46a-81f or the regulations adopted pursuant to section 46a-67 shall be liable to an aggrieved person for punitive damages in an amount not greater than one thousand dollars, as determined by the court, in addition to any actual damages provided in subsection (b) of this section.

(d) Any such creditor who fails to comply with any requirement of section 46a-66 or 46a-81f or the regulations adopted pursuant to section 46a-67 may be liable for punitive damages in the case of a class action in such amount as the court may allow, provided the total recovery of punitive damages shall not exceed the lesser of five thousand dollars or one per cent of the net worth of the creditor. In determining the amount of award in any class action, the court shall consider, among other relevant factors, the amount of any actual damages awarded, the frequency and persistence of failures of compliance by the creditor, the resources of the creditor, the number of persons adversely affected, and the extent to which the creditor’s failure of compliance was intentional.

(e) No action may be brought under this section except within one year from the date of the occurrence of the violation.

(P.A. 76-171, S. 1; P.A. 77-452, S. 63, 72; P.A. 78-280, S. 1, 127; P.A. 80-422, S. 46; P.A. 91-58, S. 33.)

History: P.A. 77-452 replaced court of common pleas with superior court and added reference to judicial districts in Subsec. (a); P.A. 78-280 deleted reference to counties; P.A. 80-422 deleted former Subsec. (e) which had specified that there is no liability for acts done or omitted in conformity with commissioner’s regulations or opinions, relettering Subsec. (f) accordingly, and made minor wording changes; Sec. 36-438a transferred to Sec. 46a-98 in 1981 and internal section references revised as necessary to reflect their transfer; P.A. 91-58 added references to Sec. 46a-81f.



Section 46a-98a - Discriminatory housing practice or breach of conciliation agreement: Cause of action; relief.

Any person claiming to be aggrieved by a violation of section 46a-64c or 46a-81e or by a breach of a conciliation agreement entered into pursuant to this chapter, may bring an action in the Superior Court, or the housing session of said court if appropriate within one year of the date of the alleged discriminatory practice or of a breach of a conciliation agreement entered into pursuant to this chapter. No action pursuant to this section may be brought in the Superior Court regarding the alleged discriminatory practice after the commission has obtained a conciliation agreement pursuant to section 46a-83 or commenced a hearing pursuant to section 46a-84, except for an action to enforce the conciliation agreement. The court shall have the power to grant relief, by injunction or otherwise, as it deems just and suitable. In addition to the penalties provided for under subsection (g) of section 46a-64c or subsection (f) of section 46a-81e, the court may grant any relief which a presiding officer may grant in a proceeding under section 46a-86 or which the court may grant in a proceeding under section 46a-89. The commission, through commission legal counsel or the Attorney General, may intervene as a matter of right in any action brought pursuant to this section without permission of the court or the parties.

(P.A. 81-81, S. 2; P.A. 88-241, S. 7; 88-364, S. 57, 123; P.A. 90-246, S. 14; P.A. 91-58, S. 34; May Sp. Sess. P.A. 92-11, S. 35, 70; P.A. 11-237, S. 13.)

History: P.A. 88-241 revised a statutory reference and made a technical change; P.A. 88-364 corrected a reference to Sec. 46-64a to Sec. 46a-64a; P.A. 90-246 amended section by deleting reference to Sec. 46a-64a and adding reference to Sec. 46a-64c, and adding provision permitting person claiming to be aggrieved by violation of Sec. 46a-64c or breach of a conciliation agreement to bring action within one year of alleged discriminatory practice or breach of conciliation agreement, and permitting commission to intervene in any such action; P.A. 91-58 added a reference to a violation of Sec. 46a-81e and added a reference to the penalties provided for under Sec. 46a-81e(f); May Sp. Sess. P.A. 92-11 replaced “hearing officer” with “presiding officer”; P.A. 11-237 replaced “its counsel” with “commission legal counsel” and added provision re intervention without permission of the court or the parties.



Section 46a-99 - (Formerly Sec. 4-61l). Discriminatory state practice: Cause of action; relief.

Any person claiming to be aggrieved by a violation of any provision of sections 46a-70 to 46a-78, inclusive, or sections 46a-81h to 46a-81o, inclusive, may petition the Superior Court for appropriate relief and said court shall have the power to grant such relief, by injunction or otherwise, as it deems just and suitable.

(1969, P.A. 790, S. 11; P.A. 76-436, S. 249, 681; P.A. 77-551; P.A. 79-631, S. 4, 111; P.A. 80-422, S. 47; 80-483, S. 10, 186; P.A. 91-58, S. 35.)

History: P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-551 authorized aggrieved person to file complaint with commission on human rights and opportunities and specified commission’s right to issue and proceed upon complaint as provided in chapter 563; P.A. 79-631 substituted Sec. 4-61c for Sec. 4-61b; P.A. 80-422 substituted Sec. 4-61k for Sec. 4-61l and deleted provisions added by P.A. 77-551; P.A. 80-483 made technical grammatical correction; Sec. 4-61l transferred to Sec. 46a-99 in 1981 and internal section references revised as necessary to reflect their transfer; P.A. 91-58 added reference to a violation of any provision of Secs. 46a-81h to 46a-81o, inclusive.

The issuance of an injunction requires allegations and proof that the plaintiffs are aggrieved and that their aggrievement constitutes a justiciable interest in the controversy in question. 165 C. 516, 521.

Annotations to present section:

Cited. 196 C. 208. Cited. 236 C. 453. Cited. 243 C. 1.

Cited. 4 CA 423. Cited. 5 CA 643. Cited. 44 CA 446. The provisions of section do not constitute a waiver of state’s sovereign immunity with respect to claims for money damages. 104 CA 547.



Section 46a-100 - Discriminatory practice: Cause of action upon release from commission.

Any person who has timely filed a complaint with the Commission on Human Rights and Opportunities in accordance with section 46a-82 and who has obtained a release from the commission in accordance with section 46a-83a or 46a-101, may also bring an action in the superior court for the judicial district in which the discriminatory practice is alleged to have occurred or in which the respondent transacts business, except any action involving a state agency or official may be brought in the superior court for the judicial district of Hartford.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-331, S. 1; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 98-245, S. 6, 14.)

History: (Revisor’s note: P.A. 88-230 and P.A. 90-98 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in the general statutes and in the public and special acts of the 1991 session of the general assembly, effective September 1, 1993); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-245 deleted phrase “alleging a violation of section 46a-60” and added reference to Sec. 46a-83a, effective July 1, 1998, and applicable to all cases pending with the commission or in the courts and cases filed on or after said date.

Cited. 44 CA 446. The provisions of section do not constitute a waiver of the state’s immunity. 104 CA 547; judgment reversed, see 291 C. 384.



Section 46a-101 - Release of pending complaint alleging discriminatory practice. Expedited merit assessment review. Time period for bringing action after release.

(a) No action may be brought in accordance with section 46a-100 unless the complainant has received a release from the commission in accordance with the provisions of this section.

(b) The complainant and the respondent, by themselves or their attorneys, may jointly request that the complainant receive a release from the commission at any time from the date of filing the complaint. The complainant or the complainant’s attorney may request a release from the commission if the complaint is still pending after the expiration of one hundred eighty days from the date of its filing or after a merit assessment review in accordance with subsection (b) of section 46a-83, whichever is earlier. The executive director or the executive director’s designee shall conduct an expedited merit assessment review in accordance with subsection (b) of section 46a-83 if the commission receives a request for a release of jurisdiction from the complainant or the complainant’s attorney prior to one hundred eighty days from the date a complaint is filed.

(c) The executive director of the commission shall grant a release, allowing the complainant to bring a civil action, within ten business days after receipt of the request for the release, except that if a case is scheduled for public hearing, the executive director may decline to issue a release. The commission may defer acting on a request for a release for thirty days if the executive director of the commission, or his designee, certifies that he has reason to believe that the complaint may be resolved within that period.

(d) Upon granting a release, the commission shall dismiss or otherwise administratively dispose of the discriminatory practice complaint pending with the commission without cost or penalty assessed to any party.

(e) Any action brought by the complainant in accordance with section 46a-100 shall be brought within ninety days of the receipt of the release from the commission.

(P.A. 91-331, S. 2; P.A. 98-245, S. 7, 14; P.A. 11-237, S. 14.)

History: P.A. 98-245 amended Subsec. (b) by adding provision that complainant and respondent may jointly request that the complainant receive a release at any time from date of filing the complaint until 210 days from the date of filing the complaint, effective July 1, 1998, and applicable to all cases pending with the commission or in the courts and cases filed on or after said date; P.A. 11-237 amended Subsec. (b) by making technical changes, deleting provision re expiration of 210 days from filing complaint, replacing provisions re requesting release of pending complaint after expiration of 210 days with provisions allowing such request by earlier of 180 days of its filing or after merit assessment review, and adding provision re expedited merit assessment review.

Cited. 44 CA 446.



Section 46a-102 - Civil action for discriminatory practice: Statute of limitations.

Any action brought in accordance with section 46a-100 shall be brought within two years of the date of filing of the complaint with the commission, except that an action may be brought within six months of October 1, 1991, with respect to an alleged violation provided a complaint concerning such violation has been pending with the commission for more than one year as of October 1, 1991, unless the complaint has been scheduled for a hearing.

(P.A. 91-331, S. 3.)

Cited. 44 CA 446. Plaintiff’s amended complaint, which alleged age discrimination, related back to date of the original complaint, which alleged racial discrimination and which was based on the same facts, and was properly dismissed for failure to bring action within two years of filing the original complaint, as required by this section. 123 CA 1.



Section 46a-103 - Civil action for discriminatory practice: Service of process on the commission; right of commission to intervene.

The complainant or his attorney shall serve a copy of the complaint in an action brought in accordance with section 46a-100 on the commission at the same time all other parties in such action are served. Service on the commission shall be for the purpose of providing legal notice of the action and shall not thereby make the commission a necessary party to the action. The commission, through its counsel or the Attorney General, may intervene as a matter of right in any action brought in accordance with section 46a-100.

(P.A. 91-331, S. 4.)

Cited. 44 CA 446.



Section 46a-104 - Civil action for discriminatory practice: Relief.

The court may grant a complainant in an action brought in accordance with section 46a-100 such legal and equitable relief which it deems appropriate including, but not limited to, temporary or permanent injunctive relief, attorney’s fees and court costs. The amount of attorney’s fees allowed shall not be contingent upon the amount of damages requested by or awarded to the complainant.

(P.A. 91-331, S. 5; P.A. 11-237, S. 15.)

History: P.A. 11-237 added provision re amount of attorney’s fees allowed.

Cited. 44 CA 446. Court did not abuse its discretion by awarding plaintiff attorney’s fees because jury found defendant created hostile work environment in violation of Sec. 46a-60 and awarded punitive damages. 117 CA 680. The legislature did not, either expressly or by force of a necessary implication, statutorily waive the state’s sovereign immunity from liability for punitive damages under the fair employment practices act. 118 CA 65.






Chapter 814d - Commission on Children

Section 46a-126 - Commission on Children. Membership. Vacancies. Executive director. Staff and personnel matters.

(a) There is established a Commission on Children consisting of twenty-one voting members. There shall be nine nonvoting ex-officio members of the commission as follows: The Commissioners of Children and Families, Developmental Services, Public Health, Education, Social Services and Correction, the Secretary of the Office of Policy and Management, the Attorney General and the Chief Court Administrator.

(1) With respect to members appointed prior to October 5, 2009, upon the occurrence of a vacancy or the expiration of the term of a member, whichever occurs first, such vacancy shall be filled as follows: (A) For any member appointed jointly by the majority leaders of the House of Representatives and the Senate, such vacancy shall be filled by a joint appointment of the majority leaders of the House of Representatives and the Senate; (B) for any member appointed by the Governor, such vacancy shall be filled by a joint appointment of the president pro tempore of the Senate and the speaker of the House of Representatives; (C) for any member appointed by the president pro tempore of the Senate, such vacancy shall be filled by an appointment of the president pro tempore of the Senate; (D) for any member appointed by the speaker of the House of Representatives, such vacancy shall be filled by an appointment of the speaker of the House of Representatives; (E) for any member appointed by the minority leader of the Senate, such vacancy shall be filled by an appointment of the minority leader of the Senate; and (F) for any member appointed by the minority leader of the House of Representatives, such vacancy shall be filled by the minority leader of the House of Representatives.

(2) On or after October 5, 2009, (A) the majority leaders of the House of Representatives and the Senate shall jointly appoint one additional member to the commission who shall be from the central region of the state; (B) the president pro tempore of the Senate shall appoint one additional member to the commission from the northeastern region of the state; (C) the speaker of the House of Representatives shall appoint one additional member to the commission from the southeastern region of the state; (D) the minority leader of the Senate shall appoint one additional member to the commission from the northwestern region of the state; and (E) the minority leader of the House of Representatives shall appoint one additional member to the commission from the southwestern region of the state. In the event of a vacancy for any member appointed pursuant to this subdivision, such vacancy shall be filled by the appointing authority and such appointed member shall be from the respective region of the state.

(3) Any member appointed on or after October 5, 2009, shall have experience in the field of issues affecting children by virtue of such person’s status as an advocate or an academic, civic or cultural leader.

(4) Any member appointed pursuant to this subsection shall serve for a term of two years from July first in the year of his or her appointment, except that the term of any member appointed pursuant to this subsection during the period from January 1, 2010, to June 30, 2010, inclusive, shall begin on the date of appointment and shall expire on June 30, 2012. The commission shall elect a chairperson and a vice-chairperson from among its members who shall each serve in such capacity for a period of two years. Any person absent from (A) three consecutive meetings of the commission, or (B) fifty per cent of such meetings during any calendar year shall be deemed to have resigned from the commission, effective immediately.

(5) Vacancies on the commission shall be filled by the appointing authority. Members of the commission shall serve without compensation but shall, within the limits of available funds, be reimbursed for expenses necessarily incurred in the performance of their duties. The commission shall meet as often as deemed necessary by the chairperson or a majority of the commission.

(b) There shall be an executive director of the Commission on Children. The executive director and any necessary staff shall be employed by the Joint Committee on Legislative Management. The commission shall have no authority over staffing or personnel matters.

(c) The commission shall be part of the Legislative Department.

(P.A. 85-584, S. 1, 9; P.A. 93-91, S. 1, 2; 93-262, S. 67, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-268, S. 4, 34; P.A. 07-73, S. 2(b); Sept. Sp. Sess. P.A. 09-7, S. 150; P.A. 10-1, S. 7; June 12 Sp. Sess. P.A. 12-2, S. 79.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 replaced reference to commissioners of income maintenance and human resources with commissioner of social services, reducing the number of nonvoting ex-officio members from ten to nine to reflect the change, effective July 1, 1993; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-268 replaced Commission on Children and Youth with Commission on Children, effective July 1, 1996; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; Sept. Sp. Sess. P.A. 09-7 designated existing provisions as Subsec. (a) and amended same to eliminate reference to initial appointees of commission, increase number of members of commission after October 5, 2009, from 16 to 21 voting members, make technical changes and add Subdiv. (1) re the filling of vacancies on commission after expiration of terms of members appointed prior to October 5, 2009, Subdiv. (2) re appointment of 5 additional members after October 5, 2009, Subdiv. (3) re requisite experience for members appointed on or after October 5, 2009, Subdiv. (4) re term for members, selection of chairperson and vice-chairperson, and absence of members from 3 consecutive meetings of commission or 50% of such meetings during any calendar year, and Subdiv. (5) re vacancies on commission, compensation and frequency of meetings of commission, added Subsec. (b) re executive director of commission, any necessary staff and commission’s lack of authority over staffing or personnel matters, and added Subsec. (c) re commission as part of Legislative Department, effective October 5, 2009; P.A. 10-1 amended Subsec. (a) to make technical changes in Subdivs. (1) and (2) and to add exception to 2-year term of members for appointments made January 1, 2010, to June 30, 2010, in Subdiv. (4) effective February 4, 2010; June 12 Sp. Sess. P.A. 12-2 deleted “Standing” re Joint Committee on Legislative Management.



Section 46a-127 - Appointment and terms of members. Expenses.

Section 46a-127 is repealed, effective October 5, 2009.

(P.A. 85-584, S. 2, 9; Sept. Sp. Sess. P.A. 09-7, S. 190.)



Section 46a-128 - Review of statutes. Report of findings and recommendations.

The commission shall review the general statutes with regard to matters involving children and shall on or before February 1, 1986, and annually thereafter on or before September first, make a report of its findings with regard to any matter before it with specific recommendations for legislation to the Governor and the General Assembly.

(P.A. 85-584, S. 3, 9.)



Section 46a-129 - Duties generally. Annual report. Staff. Recommendations and advocacy.

(a) The commission shall:

(1) Focus its efforts on the following quality of life desired results for children of the state: (A) That all children of the state are healthy; (B) that all children of the state are safe; (C) that all children of the state achieve educational success; (D) that all children of the state are free from poverty; and (E) that all children of the state are free from discrimination. The commission shall meet regularly to review matters pertaining to the achievement of the desired results described in subparagraphs (A) to (E), inclusive, of this subdivision and, not later than January first, annually, shall submit a status report concerning such desired results to the joint standing committee of the General Assembly having cognizance of appropriations. The commission shall develop (i) appropriate population-level indicators of the state’s progress in achieving such desired results, and (ii) strategies that are intended to improve progress on such indicators through a process that is inclusive of all relevant partners, including, but not limited to, state and local government agencies, the faith community, the business sector, nonprofit organizations, advocacy groups and philanthropic organizations;

(2) Make recommendations to the General Assembly and the Governor for new or enhanced policies, programs and services that will foster progress in achieving the desired results described in subdivision (1) of this subsection;

(3) Review and comment on any proposed state legislation or recommendations that may affect the children of the state and provide copies of any such comments to members of the General Assembly;

(4) Advise the General Assembly and Governor concerning the coordination and administration of state programs that affect the children of the state;

(5) Gather and maintain current information regarding the children of the state that can be used to better understand the status, condition, and contributions of such children. Such information shall be included in the annual report described in subsection (b) of this section and shall be made available to legislators and other interested parties upon request;

(6) Maintain a liaison between the children of the state and government agencies, including the General Assembly; and

(7) Conduct educational and outreach activities intended to raise awareness of critical issues for the children of the state.

(b) Not later than January first, annually, in accordance with section 11-4a, the commission shall submit a report to the General Assembly that: (1) Identifies the quality of life desired results described in subdivision (1) of subsection (a) of this section, (2) displays current trend data for the indicators related to each such desired result area, (3) identifies barriers to progress on such indicators, (4) identifies strategies developed pursuant to subdivision (1) of subsection (a) of this section, and (5) describes performance measures for the commission, including measures of research, education and outreach, and partnership development.

(c) In carrying out its responsibility to make recommendations to the General Assembly and the Governor on the need for legislation, policies, programs or services to improve the quality of life for the children of the state, the commission shall have the assistance of staff, as described in subsection (b) of section 46a-126. Any such recommendations shall be provided solely with the approval of a majority of the members of the commission. A majority of the members of the commission shall be required to approve any specific advocacy before the General Assembly or any state agency.

(P.A. 85-584, S. 4, 9; Sept. Sp. Sess. P.A. 09-7, S. 151.)

History: Sept. Sp. Sess. P.A. 09-7 designated existing provisions as Subsec. (a) and amended same to delete former duties of commission and add Subdiv. (1) re focusing on quality of life results, meeting regularly concerning achievement of the desired results, submitting annual status report concerning desired results, developing appropriate population-level indicators of state’s progress in achieving desired results and strategies to improve progress on indicators, Subdiv. (2) re making recommendations for new programs to achieve desired results, Subdiv. (3) re reviewing and commenting on proposed legislation, Subdiv. (4) re advising General Assembly and Governor concerning administration of certain programs, Subdiv. (5) re gathering and maintaining certain population-specific information, Subdiv. (6) re maintaining liaison between children and government agencies and Subdiv. (7) re conducting educational and outreach activities, added Subsec. (b) re content of annual report to General Assembly, and added Subsec. (c) re assistance of staff and making of recommendations to and advocacy before General Assembly, effective October 5, 2009.



Section 46a-130 - Authority generally.

(a) The commission may: (1) Request, and shall receive, from any state agency such information and assistance as the commission may require; (2) use such funds as may be available from federal, state or other sources and may enter into contracts to carry out the purposes of section 46a-129; (3) utilize voluntary and uncompensated services of private individuals, state or federal agencies and organizations as may, from time to time, be offered and needed; (4) recommend policies to federal agencies and political subdivisions of the state relative to the children of the state; (5) accept any gift, donation or bequest for the purpose of performing the duties described in section 46a-129; (6) hold public hearings; (7) establish task forces, as necessary, to perform the duties described in section 46a-129; (8) adopt regulations, in accordance with chapter 54, as it may deem necessary to carry out the duties described in section 46a-129; and (9) inform leaders of business, education, state and local governments and the communications media of the nature and scope of the problems faced by children of the state, with a view to enlisting such persons’ support in working toward solving such problems.

(b) The commission may enter into any agreement with a state agency for the purpose of maximizing the receipt of federal funds by such state agency, provided such state agency shall utilize any federal funds received as a result of such agreement to perform those statutory duties of such agency that relate to such commission’s duties. The commission may accept that portion of federal funds received by any such state agency as a result of any such agreement which federal law otherwise permits to be received by such commission.

(P.A. 85-584, S. 5, 9; Sept. Sp. Sess. P.A. 09-7, S. 152.)

History: Sept. Sp. Sess. P.A. 09-7 designated existing provisions as Subsec. (a) and amended same to delete former powers of commission and add Subdiv. (1) re requesting and receiving information from state agencies, Subdiv. (2) re use of funds and contracts, Subdiv. (3) re utilization of voluntary and uncompensated services, Subdiv. (4) re recommending policies, Subdiv. (5) re accepting gifts, donations or bequests, Subdiv. (6) re public hearings, Subdiv. (7) re task forces, Subdiv. (8) re regulations, and Subdiv. (9) re informing leaders of nature and scope of problems faced by children, and added Subsec. (b) re authority to enter agreements with state agencies for purpose of maximizing receipt of federal funds by such agency, effective October 5, 2009.



Section 46a-131 - Information and assistance from state agencies. Acceptance of gifts.

(a) The Commission on Children may request from all state agencies such information and assistance as it may require.

(b) The commission may accept any gifts, donations or bequests for any of the purposes of sections 46a-126 to 46a-131, inclusive.

(P.A. 85-584, S. 6, 9.)



Section 46a-131a - Annual social health index report.

(a) The Commission on Children shall develop, within available appropriations, an annual social health index report for the state of Connecticut to monitor the social health of its citizens and assist the state in analyzing and publicizing social health issues and in evaluating the state’s progress in addressing these issues.

(b) Said commission may accept for the development of said index, any and all grants, contributions or donations of money and may receive, utilize and dispose of the same.

(P.A. 97-312, S. 4.)



Section 46a-131b - Youth leadership opportunities.

The Commission on Children shall coordinate information on youth leadership opportunities that keep youth engaged in the community. The commission shall inform the General Assembly and the public of such opportunities.

(P.A. 10-133, S. 11.)

History: P.A. 10-133 effective June 8, 2010.






Chapter 814e - Physical Restraint, Medication and Seclusion of Persons Receiving Care, Education or Supervision in a School, Institution or Facility

Section 46a-150 - Definitions.

For purposes of this section and sections 46a-151 to 46a-154, inclusive:

(1) “Provider of care, education or supervision of a person at risk” and “provider” mean a person who provides direct care, education or supervision of a person at risk.

(2) “Assistant provider of care, education or supervision of a person at risk” and “assistant” mean a person assigned to provide, or who may be called upon in an emergency to provide, assistance or security to a provider of care, education or supervision of a person at risk.

(3) “Person at risk” means (A) a child requiring special education described in subparagraph (A) of subdivision (5) of section 10-76a, who is receiving special education by a local or regional board of education, or a child being evaluated for eligibility for special education pursuant to section 10-76d and awaiting a determination, or (B) a person receiving care, education or supervision in an institution or facility (i) operated by, licensed or authorized to operate by or operating pursuant to a contract with the Departments of Public Health, Developmental Services, Children and Families, Mental Health and Addiction Services or a regional education service center established under section 10-66a, or (ii) operating under contract with a local or regional board of education pursuant to subsection (d) of section 10-76d. The term does not include a person in the custody of the Commissioner of Correction, or a resident or patient of a nursing home subject to federal regulations concerning restraint of residents or patients.

(4) “Life-threatening physical restraint” means any physical restraint or hold of a person that restricts the flow of air into a person’s lungs, whether by chest compression or any other means.

(5) “Physical restraint” means any mechanical or personal restriction that immobilizes or reduces the free movement of a person’s arms, legs or head. The term does not include: (A) Briefly holding a person in order to calm or comfort the person; (B) restraint involving the minimum contact necessary to safely escort a person from one area to another; (C) medical devices, including, but not limited to, supports prescribed by a health care provider to achieve proper body position or balance; (D) helmets or other protective gear used to protect a person from injuries due to a fall; or (E) helmets, mitts and similar devices used to prevent self injury when the device is part of a documented treatment plan or individualized education program pursuant to section 10-76d and is the least restrictive means available to prevent such self-injury.

(6) “Psychopharmacologic agent” means any medication that affects the central nervous system, influencing thinking, emotion or behavior.

(7) “Seclusion” means the confinement of a person in a room, whether alone or with staff supervision, in a manner that prevents the person from leaving, except that in the case of seclusion at Long Lane School, the term does not include the placing of a single child or youth in a secure room for the purpose of sleeping.

(P.A. 99-210, S. 1, 6; P.A. 07-73, S. 2(a); 07-147, S. 1.)

History: P.A. 99-210 effective June 29, 1999; pursuant to P.A. 07-73 “Department of Mental Retardation” was changed editorially by the Revisors to “Department of Developmental Services”, effective October 1, 2007; P.A. 07-147 amended Subdiv. (3) to redefined “person at risk” to include a child requiring special education or awaiting a determination for eligibility for special education in new Subpara. (A), designate existing provisions as new Subpara. (B) and existing Subparas. (A) and (B) as new clauses (i) and (ii), and delete former clause (i) and (ii) designators, and amended Subdiv. (5)(E) to exclude from the definition of “physical restraint” devices that prevent injury if the device is part of an “individualized education program pursuant to section 10-76d”.



Section 46a-151 - Life-threatening physical restraint prohibited.

No provider of care, education or supervision of a person at risk and no assistant provider may use a life-threatening physical restraint on a person at risk. This section shall not be construed as limiting any defense to criminal prosecution for the use of deadly physical force that may be available under sections 53a-18 to 53a-22, inclusive.

(P.A. 99-210, S. 2, 6.)

History: P.A. 99-210 effective June 29, 1999.

See Sec. 17a-3a re Connecticut Juvenile Training School.



Section 46a-152 - Physical restraint, seclusion and use of psychopharmacologic agents restricted. Notification of parent or guardian of physical restraint or seclusion of child required. Monitoring and documentation required.

(a) No provider or assistant may use involuntary physical restraint on a person at risk except (1) as an emergency intervention to prevent immediate or imminent injury to the person at risk or to others, provided the restraint is not used for discipline or convenience and is not used as a substitute for a less restrictive alternative, (2) as necessary and appropriate, as determined on an individual basis by the person’s treatment team and consistent with sections 17a-540 to 17a-550, inclusive, for the transportation of a person under the jurisdiction of the Whiting Forensic Division of the Department of Mental Health and Addiction Services.

(b) No provider or assistant may involuntarily place a person at risk in seclusion except (1) as an emergency intervention to prevent immediate or imminent injury to the person or to others, provided the seclusion is not used for discipline or convenience and is not used as a substitute for a less restrictive alternative, or (2) as specifically provided for in an individualized education program developed pursuant to section 10-76d. Each local or regional board of education, institution or facility providing special education for a child shall notify the parent or guardian of each incident in which such child is placed in physical restraint or seclusion.

(c) No provider or assistant may use a psychopharmacologic agent on a person at risk without that person’s consent except (1) as an emergency intervention to prevent immediate or imminent injury to the person or to others, or (2) as an integral part of the person’s established medical or behavioral support or educational plan, as developed consistent with section 17a-543 or, if no such plan has been developed, as part of a licensed practitioner’s initial orders. The use of psychopharmacologic agents, alone or in combination, may be used only in doses that are therapeutically appropriate and not as a substitute for other appropriate treatment.

(d) Any use of physical restraint or seclusion on a person at risk shall be documented in the person’s medical or educational record. The documentation shall include (1) in the case of emergency use, the nature of the emergency and what other steps, including attempts at verbal deescalation, were taken to prevent the emergency from arising if there were indications that such an emergency was likely to arise, and (2) a detailed description of the nature of the restraint or seclusion, its duration and its effect on the person’s established medical or behavioral support or educational plan.

(e) Any person at risk who is physically restrained shall be continually monitored by a provider or assistant. Any person at risk who is involuntarily placed in seclusion shall be frequently monitored by a provider or assistant. Each person so restrained or in seclusion shall be regularly evaluated by a provider or assistant for indications of physical distress. The provider or assistant conducting the evaluation shall enter each evaluation in the person’s medical or educational record. For purposes of this subsection, “monitor” means (1) direct observation, or (2) observation by way of video monitoring within physical proximity sufficient to provide aid as may be needed.

(f) Nothing in this section shall be construed as limiting any rights a person may have under sections 17a-540 to 17a-550, inclusive, section 17a-566 or section 54-56d.

(g) Nothing in this section shall be construed as limiting the justified use of physical force by a local, state or federal law enforcement official or an employee of the Board of Pardons and Paroles or the Department of Correction responsible for the supervision of persons released on parole while in the performance of such official’s or employee’s duties.

(h) (1) Nothing in this section shall be construed as prohibiting the use of mechanical physical restraint in transporting any person (A) who is receiving services from the Department of Mental Health and Addiction Services pursuant to sections 17a-513 to 17a-517, inclusive, 17a-566 to 17a-567, inclusive, 17a-582 to 17a-603, inclusive, or 54-56d, or (B) who is committed to the department by a court of competent jurisdiction and has a pending criminal charge for which bail or a bond has not been posted, from a department facility to another location and, if applicable, back to such facility. Any such use of mechanical physical restraint shall be determined on an individualized basis by the head of the facility, or by a designee of the head of the facility, to be necessary and appropriate to protect the public safety.

(2) Any use of mechanical physical restraint under this subsection shall be documented in the medical record of the person who is transported. Such documentation shall include, but not be limited to, (A) the reason for the use of such restraint, including the risk of flight, the risk to public safety and the person’s clinical condition, and (B) a detailed description of the nature of such restraint and its duration. If the use of any such restraint results in serious physical injury or death to such person, the head of the facility shall report such injury or death to the Commissioner of Mental Health and Addiction Services. The commissioner, upon receiving any such report, shall inform the director of the Office of Protection and Advocacy for Persons with Disabilities of such injury or death.

(P.A. 99-210, S. 3; P.A. 00-55; P.A. 04-257, S. 117; P.A. 05-108, S. 4; P.A. 07-147, S. 2.)

History: P.A. 00-55 added new Subsec. (h) re use of mechanical physical restraint in transporting persons receiving services from or committed to the Department of Mental Health and Addiction Services; P.A. 04-257 amended Subsec. (g) to replace “an employee of the Board of Parole” with “an employee of the Department of Correction responsible for the supervision of persons released on parole”, effective June 14, 2004; P.A. 05-108 amended Subsec. (g) to include “an employee of the Board of Pardons and Paroles” responsible for the supervision of persons released on parole, effective June 7, 2005; P.A. 07-147 amended Subsec. (b) to require each local or regional board of education, institution or facility providing special education for a child to notify the parent or guardian of each incident of physical restraint or seclusion of the child and substituted “individualized education program” for “individual education plan”.

See Sec. 17a-3a re Connecticut Juvenile Training School.



Section 46a-153 - Recording and annual compilation of use of restraint and seclusion. Review of annual compilation by state agencies and State Board of Education. Reports.

(a) Each institution or facility that provides direct care, education or supervision of persons at risk shall (1) record each instance of the use of physical restraint or seclusion on a person at risk and the nature of the emergency that necessitated its use, and (2) include such information in an annual compilation on its use of such restraint and seclusion. The commissioner of the state agency that has jurisdiction or supervisory control over each institution or facility shall review the annual compilation prior to renewing a license for or a contract with such institution or facility.

(b) Each local and regional board of education, institution and facility that provides special education for a child shall (1) record each instance of the use of physical restraint or seclusion on a child, (2) specify whether the use of seclusion was in accordance with an individualized education program or whether the use of physical restraint or seclusion was an emergency, including the nature of the emergency that necessitated its use, and (3) include such information in an annual compilation on its use of such restraint and seclusion on children. Under this section, local and regional boards of education, institutions and facilities that provide special education for children shall not be required to report instances of in-school suspensions, as defined in subsection (c) of section 10-233a.

(c) The State Board of Education shall review the annual compilation of each local and regional board of education, institution and facility that provides special education for children and shall produce an annual summary report identifying the frequency of use of physical restraint or seclusion on such children and specifying whether the use of such seclusion was in accordance with an individualized education program or whether the use of such physical restraint or such seclusion was an emergency. Such report shall be submitted on an annual basis not later than February 15, 2013, and December fifteenth of each year thereafter to the select committee of the General Assembly having cognizance of matters relating to children for inclusion in the annual report card prepared pursuant to section 2-53m.

(d) If the use of such restraint or seclusion results in physical injury to the person, (1) the local or regional board of education, institution or facility that provides special education for a child shall report the incident to the State Board of Education, which shall include such incident in the report required pursuant to subsection (c) of this section, and (2) the institution or facility shall report the incident to the commissioner of the state agency that has jurisdiction or supervisory control over the institution or facility. The State Board of Education and the commissioner receiving a report of such an incident shall report any incidence of serious injury or death to the director of the Office of Protection and Advocacy for Persons with Disabilities and, if appropriate, to the Child Advocate of the Office of Child Advocate.

(P.A. 99-210, S. 4; P.A. 07-147, S. 3; P.A. 12-88, S. 1.)

History: P.A. 07-147 made provisions applicable to local or regional boards of education, added provision re report of physical injury incident to State Board of Education and provided that State Board of Education may review annual compilation, may produce annual summary report, and shall report any incidence of serious injury or death to director of Office of Protection and Advocacy for Persons with Disabilities and to Child Advocate; P.A. 12-88 designated existing provision re recording instances of the use of physical restraint or seclusion as Subsec. (a) and amended same to delete “local or regional board of education”, added Subsec. (b) requiring local and regional board of education, institution and facility providing special education for a child to record and compile information re use of physical restraint or seclusion, designated existing provision re review of annual compilations and production of annual summary report by State Board of Education as Subsec. (c) and amended same to require State Board of Education to review such compilations and produce such report to be submitted to General Assembly for inclusion in annual report card, designated existing provisions re use of physical restraint or seclusion resulting in physical injury as Subsec. (d)(1) and (2) and amended Subsec. (d)(1) to require State Board of Education to include incident in report submitted pursuant to Subsec. (c), effective July 1, 2012.

See Sec. 17a-3a re Connecticut Juvenile Training School.



Section 46a-154 - Internal monitoring, training and development of policies and procedures required and subject to state agency inspection.

(a) Each institution or facility that provides direct care, education or supervision of a person at risk shall develop policies and procedures that (1) establish monitoring and internal reporting of the use of physical restraint and seclusion on persons at risk, and (2) require training of all providers and assistant providers of care, education or supervision of persons at risk in the use of physical restraint and seclusion on persons at risk. Such training shall include, but not be limited to: Verbal defusing or deescalation; prevention strategies; types of physical restraint; the differences between life-threatening physical restraint and other varying levels of physical restraint; the differences between permissible physical restraint and pain compliance techniques; monitoring to prevent harm to a person physically restrained or in seclusion and recording and reporting procedures on the use of restraints and seclusion.

(b) Each institution or facility required to develop policies and procedures under subsection (a) of this section shall make such policies and procedures available upon request to the commissioner of the state agency that has jurisdiction or supervisory control over the institution or facility.

(P.A. 99-210, S. 5.)

See Sec. 17a-3a re Connecticut Juvenile Training School.






Chapter 814f - Trafficking in Persons Council

Section 46a-170 - Trafficking in Persons Council. Membership. Duties. Reports.

(a) There is established a Trafficking in Persons Council that shall be within the Permanent Commission on the Status of Women for administrative purposes only.

(b) (1) Prior to June 24, 2013, the council shall consist of the following members: The Attorney General, the Chief State’s Attorney, the Chief Public Defender, the Commissioner of Emergency Services and Public Protection, the Labor Commissioner, the Commissioner of Social Services, the Commissioner of Public Health, the Commissioner of Mental Health and Addiction Services, the Commissioner of Children and Families, the Child Advocate, the Victim Advocate, the chairperson of the Commission on Children, the chairperson of the Permanent Commission on the Status of Women, the chairperson of the Latino and Puerto Rican Affairs Commission, the chairperson of the African-American Affairs Commission, three representatives of the Judicial Branch appointed by the Chief Court Administrator, one of whom shall represent the Office of Victim Services and one of whom shall represent the Court Support Services Division, and a municipal police chief appointed by the Connecticut Police Chiefs Association, or a representative of any such member who has been designated in writing by such member to serve as such member’s representative, and seven public members appointed as follows: The Governor shall appoint one member who shall represent Connecticut Sexual Assault Crisis Services, Inc., the president pro tempore of the Senate shall appoint one member who shall represent an organization that provides civil legal services to low-income individuals, the speaker of the House of Representatives shall appoint one member who shall represent the Connecticut Coalition Against Domestic Violence, the majority leader of the Senate shall appoint one member who shall represent an organization that deals with behavioral health needs of women and children, the majority leader of the House of Representatives shall appoint one member who shall represent an organization that advocates on social justice and human rights issues, the minority leader of the Senate shall appoint one member who shall represent the Connecticut Immigrant and Refugee Coalition, and the minority leader of the House of Representatives shall appoint one member who shall represent the Asian-American community.

(2) On and after June 24, 2013, the council shall consist of the following members: (A) The Chief State’s Attorney, or a designee; (B) the Chief Public Defender, or a designee; (C) the Commissioner of Emergency Services and Public Protection, or the commissioner’s designee; (D) the Labor Commissioner, or the commissioner’s designee; (E) the Commissioner of Social Services, or the commissioner’s designee; (F) the Commissioner of Public Health, or the commissioner’s designee; (G) the Commissioner of Mental Health and Addiction Services, or the commissioner’s designee; (H) the Commissioner of Children and Families, or the commissioner’s designee; (I) the Child Advocate, or the Child Advocate’s designee; (J) the Victim Advocate, or the Victim Advocate’s designee; (K) the chairperson of the Permanent Commission on the Status of Women, or the chairperson’s designee; (L) one representative of the Office of Victim Services of the Judicial Branch appointed by the Chief Court Administrator; (M) a municipal police chief appointed by the Connecticut Police Chiefs Association, or a designee; and (N) seven public members appointed as follows: The Governor shall appoint one member who shall represent Connecticut Sexual Assault Crisis Services, Inc., the president pro tempore of the Senate shall appoint one member who shall represent an organization that provides civil legal services to low-income individuals, the speaker of the House of Representatives shall appoint one member who shall represent the Connecticut Coalition Against Domestic Violence, the majority leader of the Senate shall appoint one member who shall represent an organization that deals with behavioral health needs of women and children, the majority leader of the House of Representatives shall appoint one member who shall represent an organization that advocates on social justice and human rights issues, the minority leader of the Senate shall appoint one member who shall represent the Connecticut Immigrant and Refugee Coalition, and the minority leader of the House of Representatives shall appoint one member who shall represent the Motor Transport Association of Connecticut, Inc.

(c) The chairperson of the Permanent Commission on the Status of Women shall serve as chairperson of the council. The members of the council shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(d) The council shall: (1) Hold meetings to provide updates and progress reports, (2) identify criteria for providing services to adult trafficking victims, (3) identify criteria for providing services to children of trafficking victims, and (4) consult with governmental and nongovernmental organizations in developing recommendations to strengthen state and local efforts to prevent trafficking, protect and assist victims of trafficking and prosecute traffickers. The council shall meet at least three times per year.

(e) The council may request data and other information from state and local agencies to carry out its duties under this section.

(f) Not later than January 1, 2008, and annually thereafter, the council shall submit a report of its activities, including any recommendations for legislation, to the General Assembly in accordance with section 11-4a.

(g) For the purposes of this section, “trafficking” means all acts involved in the recruitment, abduction, transport, harboring, transfer, sale or receipt of persons, within national or across international borders, through force, coercion, fraud or deception, to place persons in situations of slavery or slavery-like conditions, forced labor or services, such as forced prostitution or sexual services, domestic servitude, bonded sweatshop labor or other debt bondage.

(P.A. 07-107, S. 1; P.A. 11-51, S. 134; P.A. 13-166, S. 9.)

History: P.A. 07-107 effective June 11, 2007; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-166 amended Subsec. (b) to designate existing provisions as Subdiv. (1) and amend same by adding provision re membership of council prior to June 24, 2013, and to add Subdiv. (2) re membership of council on and after June 24, 2013, effective June 24, 2013.









Title 46b - Family Law

Chapter 815 - Court Proceedings in Family Relations Matters

Section 46b-1 - (Formerly Sec. 51-330). Family relations matters defined.

Matters within the jurisdiction of the Superior Court deemed to be family relations matters shall be matters affecting or involving: (1) Dissolution of marriage, contested and uncontested, except dissolution upon conviction of crime as provided in section 46b-47; (2) legal separation; (3) annulment of marriage; (4) alimony, support, custody and change of name incident to dissolution of marriage, legal separation and annulment; (5) actions brought under section 46b-15; (6) complaints for change of name; (7) civil support obligations; (8) habeas corpus and other proceedings to determine the custody and visitation of children; (9) habeas corpus brought by or on behalf of any mentally ill person except a person charged with a criminal offense; (10) appointment of a commission to inquire whether a person is wrongfully confined as provided by section 17a-523; (11) juvenile matters as provided in section 46b-121; (12) all rights and remedies provided for in chapter 815j; (13) the establishing of paternity; (14) appeals from probate concerning: (A) Adoption or termination of parental rights; (B) appointment and removal of guardians; (C) custody of a minor child; (D) appointment and removal of conservators; (E) orders for custody of any child; and (F) orders of commitment of persons to public and private institutions and to other appropriate facilities as provided by statute; (15) actions related to prenuptial and separation agreements and to matrimonial and civil union decrees of a foreign jurisdiction; (16) dissolution, legal separation or annulment of a civil union performed in a foreign jurisdiction; (17) custody proceedings brought under the provisions of chapter 815p; and (18) all such other matters within the jurisdiction of the Superior Court concerning children or family relations as may be determined by the judges of said court.

(1959, P.A. 531, S. 3; 1967, P.A. 183, S. 3; P.A. 73-373, S. 36; P.A. 76-436, S. 89, 681; P.A. 77-336, S. 2; 77-452, S. 15, 72; 77-576, S. 37, 65; P.A. 78-318, S. 26; 78-379, S. 13, 27; P.A. 86-337, S. 9; P.A. 03-19, S. 101; P.A. 12-133, S. 32; P.A. 13-194, S. 1.)

History: 1967 act removed jurisdiction of commitments of mentally ill persons; P.A. 73-373 substituted “dissolution of marriage” for “divorce” where appearing; P.A. 76-436 restated provisions generally, in Subdiv. (6) included criminal actions, in Subdiv. (7) added reference to visitation, inserted new Subdivs. (10) to (14), renumbering remaining Subdivs. accordingly, in Subdiv. (15) included termination of penal rights and rephrased clause re orders of commitment, deleted former Subdiv. re appeals from judgment or order of juvenile court, inserted new Subdivs. (16) and (17) and renumbered former Subdiv. (12), effective July 1, 1978; P.A. 77-336 inserted new Subdiv. (5) re actions brought under Sec. 46b-38, renumbering accordingly; P.A. 77-452 deleted former Subdiv. (12) re judicial consent to marriage of a minor, renumbering accordingly and making minor changes in wording elsewhere; P.A. 77-576 deleted former Subsec. (10) re termination of parental rights with regard to children committed to state agency and contested termination of parental rights transferred to probate court and included jurisdictional power re matrimonial decrees of foreign jurisdiction; P.A. 78-318 included jurisdiction over custody proceedings under Ch. 815; P.A. 78-379 deleted reference to criminal actions in Subdiv. (7) and deleted former Subdiv. (16) re offenses committed by minor children against their parents; Sec. 51-182c temporarily renumbered as Sec. 51-330 and ultimately transferred to Sec. 46b-1 in 1979; P.A. 86-337 substituted reference to Sec. 46b-15 for reference to Sec. 46b-38; P.A. 03-19 made technical changes, effective May 12, 2003; P.A. 12-133 added “and civil union” in Subdiv. (15), effective July 1, 2012; P.A. 13-194 added new Subdiv. (16) re dissolution, legal separation or annulment of a civil union performed in a foreign jurisdiction, redesignated existing Subdivs. (16) and (17) as Subdivs. (17) and (18), and made a technical change.



Section 46b-2 - (Formerly Sec. 51-331). Family matters, both civil and criminal, placed on family docket first.

All proceedings involving a family relations matter shall be first placed on the family relations docket of the Superior Court; and except for juvenile matters which are provided for in section 46b-133, the judge before whom such proceeding is brought, may transfer such matter to the criminal or civil docket of said court if he deems that such docket is more suitable for the disposition of the case. Any case so entered or transferred to either docket shall be proceeded upon as are other cases of a like nature standing on such docket.

(P.A. 76-436, S. 89a, 681.)

History: Sec. 51-331 transferred to Sec. 46b-2 in 1979.



Section 46b-3 - (Formerly Sec. 51-332). Domestic relations officers and other employees.

(a) The judges of the Superior Court shall appoint such domestic relations officers and other personnel as they deem necessary for the proper operation of the family relations sessions. The salaries and duties of such officers shall be determined by the judges in accordance with the compensation plan established under section 51-12. For the purposes of any investigation or pretrial conference the judge presiding at any family relations session may employ the services of any probation officer, including those under the direction of the Office of Adult Probation, physician, psychologist, psychiatrist or family counselor. Each person serving on July 1, 1978, in the Court of Common Pleas appointed under the provisions of section 51-156c, revised to 1975, shall continue to serve in the Superior Court. In no event shall the compensation of such person be affected solely as a result of the transfer of jurisdiction provided in section 51-164s. The Chief Court Administrator may assign, reassign and modify the assignments of such family relations personnel as he deems necessary to be in the best interest of the disposition of family relations matters. Such family relations personnel shall also be available to assist the courts of probate in cases involving judicial consent to marriage of a minor.

(b) Family relations personnel are authorized to collect fees in accordance with the provisions of section 52-259.

(1959, P.A. 531, S. 5; P.A. 76-436, S. 10a, 92, 681; P.A. 78-280, S. 93, 127; P.A. 79-585, S. 7, 15; Nov. Sp. Sess. P.A. 81-6, S. 3, 4; P.A. 82-325, S. 5–7.)

History: P.A. 76-436 added reference to compensation plan under Sec. 51-12 and provisions re effect of transfer of common pleas court personnel to superior courts on compensation and re assignment and reassignment decisions of chief court administrator, effective July 1, 1978; P.A. 78-280 deleted requirement that persons reassigned shall finish term of appointment at compensation received while serving in common pleas court; P.A. 79-585 replaced commission on adult probation with office of adult probation; Sec. 51-182e temporarily renumbered as Sec. 51-332 and ultimately transferred to Sec. 46b-3 in 1979; Nov. Sp. Sess. P.A. 81-6 added Subsec. (b) authorizing family relations personnel to collect fees under Secs. 17-31i and 52-259; P.A. 82-325 amended Subsec. (b) by deleting the authorization to collect fees in accordance with the provisions of “section 17-31i”.

See Sec. 51-1d re transfer of duties of Family Division to Court Support Services Division.

Cited. 2 CA 472. Cited. 25 CA 693. Nothing in section and Sec. 46b-6 authorizes court to order parties in a custody battle to undergo postjudgment psychiatric therapy or other counseling since those provisions apply to pending family matters and trial court improperly ordered a postjudgment psychological evaluation and postjudgment counseling. 61 CA 175.



Section 46b-4 - (Formerly Sec. 51-333). Judge may retain jurisdiction until final disposition.

Any judge who hears a family relations matter may retain jurisdiction thereof until its final disposition if, in his opinion, the ends of justice require.

(1959, P.A. 531, S. 6; P.A. 78-280, S. 1, 94, 127.)

History: P.A. 78-280 deleted provision which had allowed judge holding regular session to transfer actions in family relations matters to the regular session for more speedy hearing; Sec. 51-182f temporarily renumbered as Sec. 51-333 and ultimately transferred to Sec. 46b-4 in 1979.



Section 46b-5 - (Formerly Sec. 51-336). Transfer of family relations matters to and from general docket.

If the Chief Court Administrator deems it necessary for the proper dispatch of business, he may direct that, for such period as he may fix, any portion of the matters claimed for a family relations docket, except appeals be entered upon the general docket of the court, or transferred from the family relations docket to the general docket, and may likewise direct that any such cases entered on or transferred to the general docket shall be transferred to the family relations docket. Any case so entered or transferred to either docket shall be proceeded with as are other cases of a like nature standing upon that docket.

(1959, P.A. 531, S. 9; 1967, P.A. 656, S. 33; 1971, P.A. 870, S. 14; P.A. 74-183, S. 280, 291; P.A. 76-436, S. 10a, 94, 681.)

History: 1967 act substituted chief court administrator for chief justice; 1971 act added Subsecs. (b) and (c) re transfer of actions; P.A. 74-183 repealed provisions added by 1971 act; P.A. 76-436 deleted reference to appeals from juvenile court and to chief judge, effective July 1, 1978; Sec. 51-182i was temporarily renumbered as Sec. 51-336 and ultimately transferred to Sec. 46b-5 in 1979.



Section 46b-6 - (Formerly Sec. 51-337). Investigations.

In any pending family relations matter the court or any judge may cause an investigation to be made with respect to any circumstance of the matter which may be helpful or material or relevant to a proper disposition of the case. Such investigation may include an examination of the parentage and surroundings of any child, his age, habits and history, inquiry into the home conditions, habits and character of his parents or guardians and evaluation of his mental or physical condition. In any action for dissolution of marriage, legal separation or annulment of marriage such investigation may include an examination into the age, habits and history of the parties, the causes of marital discord and the financial ability of the parties to furnish support to either spouse or any dependent child.

(1959, P.A. 531, S. 10; P.A. 73-373, S. 37; P.A. 76-436, S. 95, 681.)

History: P.A. 73-373 substituted “dissolution of marriage” for “divorce”; P.A. 76-436 substituted “pending family relations matter” for “matter pending in a family relations session”, effective July 1, 1978; Sec. 51-182j temporarily renumbered as Sec. 51-337 and ultimately transferred to Sec. 46b-6 in 1979.

“Evaluation” of a physical or mental condition is not equivalent to “treatment” of such a condition. 2 CA 472. Cited. 11 CA 189. Cited. 23 CA 509. Cited. 25 CA 693. Nothing in section and Sec. 46b-3 authorizes court to order parties in a custody battle to undergo postjudgment psychiatric therapy or other counseling since those provisions apply to pending family matters and trial court improperly ordered a postjudgment psychological evaluation and postjudgment counseling. 61 CA 175.



Section 46b-7 - (Formerly Sec. 51-338). Report of investigation to be filed.

Whenever, in any family relations matter, including appeals from the Superior Court, an investigation has been ordered, the case shall not be disposed of until the report has been filed as hereinafter provided, and counsel and the parties have had a reasonable opportunity to examine it prior to the time the case is to be heard. Any report of an investigation shall be made in quadruplicate and shall be filed with the clerk and mailed to counsel of record.

(1959, P.A. 531, S. 11; P.A. 76-436, S. 96, 681; P.A. 78-280, S. 96, 127; P.A. 79-431, S. 1.)

History: P.A. 76-436 deleted reference to appeals from juvenile court and made minor change in wording, effective July 1, 1978; P.A. 78-280 substituted “family relations matter” for “family relations session”; P.A. 79-431 specifically included appeals from superior court, required that parties to case have reasonable opportunity to examine report, required that report be made in quadruplicate rather than in duplicate and required that it be mailed to counsel of record; Sec. 51-182k temporarily renumbered as Sec. 51-338 and ultimately transferred to Sec. 46b-7 in 1979.

Cited. 25 CA 262.



Section 46b-8 - (Formerly Sec. 51-341). Motion for modification of support order combined with motion for contempt.

Section 46b-8 is repealed, effective October 1, 2013.

(P.A. 73-308; P.A. 13-213, S. 6.)



Section 46b-9 - (Formerly Sec. 51-340). Hearing by referee in action for dissolution of marriage, legal separation or annulment.

In any action for dissolution of marriage, legal separation or annulment the court may refer the case or any matter in which the issues have been closed to a state referee who shall have been a judge of the referring court or who shall have been a judge of the Court of Common Pleas; provided the referring court shall retain jurisdiction to hear and decide any pendente lite or contempt matters until such time as the referee hears and decides the case or matter. The Chief Court Administrator, or his designee, may authorize the presiding judge to refer to such state referee any action for the dissolution of marriage, legal separation or annulment which is on the family relations uncontested assignment list. Such uncontested assignment list matters shall be heard on the date on which they are assigned to be heard on the uncontested assignment list, and if they are not heard on such date the reference shall be automatically revoked. Any hearing by such referee shall be conducted as provided in section 52-434.

(1959, P.A. 531, S. 13; P.A. 74-183, S. 285, 291; P.A. 75-261; 75-319, S. 1, 2; P.A. 78-379, S. 14, 27.)

History: P.A. 74-183 specified that referee “shall have been a judge of the referring court”; P.A. 75-261 substituted “dissolution of marriage” for “divorce”, allowed referee to have been a common pleas court judge and deleted provision specifying that referee’s duty is “to hear and report to the court the facts”; P.A. 75-319 added proviso re retention of jurisdiction by referring court; P.A. 78-379 added provisions re referral and hearing of matters on uncontested assignment list; Sec. 51-182m temporarily renumbered as Sec. 51-340 and ultimately transferred to Sec. 46b-9 in 1979.



Section 46b-10 - (Formerly Sec. 51-339). Attempt at reconciliation in action for dissolution of marriage, legal separation or annulment.

In any action for dissolution of marriage, legal separation or annulment, at any time before final judgment any judge may require that either or both parties appear before any judge, referee or other disinterested person for the purpose of attempting a reconciliation or adjustment of differences between the parties. Any person designated under the provisions of this section may be a family relations counselor or family relations caseworker and such person shall have all the powers provided in chapter 910. Such person shall report to the court only the fact of whether or not reconciliation can be effected and shall not divulge information given to him by the parties except with the consent of all parties.

(1959, P.A. 531, S. 12; P.A. 83-295, S. 13.)

History: Provisions originally designated as Sec. 51-182l were temporarily renumbered as Sec. 51-339 and ultimately transferred to Sec. 46b-10 in 1979; P.A. 83-295 replaced “divorce” with “dissolution of marriage” and “domestic relations officer or a person skilled in problems of family relations” with “family relations counselor or family relations caseworker”.

See Sec. 46b-53 re conciliation procedures.



Section 46b-11 - (Formerly Sec. 51-335). Closed hearings and records.

Any case which is a family relations matter may be heard in chambers or, if a jury case, in a courtroom from which the public and press have been excluded, if the judge hearing the case determines that the welfare of any children involved or the nature of the case so requires. The records and other papers in any family relations matter may be ordered by the court to be kept confidential and not to be open to inspection except upon order of the court or judge thereof for cause shown.

(1959, P.A. 531, S. 8; P.A. 76-436, S. 93, 681; P.A. 78-280, S. 95, 127.)

History: P.A. 76-436 applied provisions specifically to family relations matters, deleted references to appeals from juvenile court and added exception, effective July 1, 1978; P.A. 78-280 referred to cases which are family relations matters rather than to cases on docket of family relations sessions; Sec. 51-182h temporarily renumbered as Sec. 51-335 and ultimately transferred to Sec. 46b-11 in 1979.

See Sec. 46b-49 re private hearings.

See Sec. 46b-122 re exclusion from hearing room of persons whose presence is unnecessary in actions concerning juvenile matters.

Cited. 36 CS 352. Protecting stability of leading Fortune 500 corporation’s shares of stock outweighed public’s and media’s right to access files and hearings in divorce proceedings of high ranking executive of such corporation. 45 CS 208.






Chapter 815a - Family Matters

Section 46b-15 - Relief from physical abuse, stalking or pattern of threatening by family or household member. Application. Court orders. Duration. Copies. Expedited hearing for violation of order. Other remedies.

(a) Any family or household member, as defined in section 46b-38a, who has been subjected to a continuous threat of present physical pain or physical injury, stalking or a pattern of threatening, including, but not limited to, a pattern of threatening, as described in section 53a-62, by another family or household member may make an application to the Superior Court for relief under this section.

(b) The application form shall allow the applicant, at the applicant’s option, to indicate whether the respondent holds a permit to carry a pistol or revolver or possesses one or more firearms or ammunition. The application shall be accompanied by an affidavit made under oath which includes a brief statement of the conditions from which relief is sought. Upon receipt of the application the court shall order that a hearing on the application be held not later than fourteen days from the date of the order. The court, in its discretion, may make such orders as it deems appropriate for the protection of the applicant and such dependent children or other persons as the court sees fit. In making such orders, the court, in its discretion, may consider relevant court records if the records are available to the public from a clerk of the Superior Court or on the Judicial Branch’s Internet web site. Such orders may include temporary child custody or visitation rights, and such relief may include, but is not limited to, an order enjoining the respondent from (1) imposing any restraint upon the person or liberty of the applicant; (2) threatening, harassing, assaulting, molesting, sexually assaulting or attacking the applicant; or (3) entering the family dwelling or the dwelling of the applicant. Such order may include provisions necessary to protect any animal owned or kept by the applicant including, but not limited to, an order enjoining the respondent from injuring or threatening to injure such animal. If an applicant alleges an immediate and present physical danger to the applicant, the court may issue an ex parte order granting such relief as it deems appropriate. If a postponement of a hearing on the application is requested by either party and granted, the ex parte order shall not be continued except upon agreement of the parties or by order of the court for good cause shown. If a hearing on the application is scheduled or an ex parte order is granted and the court is closed on the scheduled hearing date, the hearing shall be held on the next day the court is open and any such ex parte order shall remain in effect until the date of such hearing.

(c) Every order of the court made in accordance with this section shall contain the following language: “This order may be extended by the court beyond one year. In accordance with section 53a-107, entering or remaining in a building or any other premises in violation of this order constitutes criminal trespass in the first degree. This is a criminal offense punishable by a term of imprisonment of not more than one year, a fine of not more than two thousand dollars or both.”

(d) No order of the court shall exceed one year, except that an order may be extended by the court upon motion of the applicant for such additional time as the court deems necessary. If the respondent has not appeared upon the initial application, service of a motion to extend an order may be made by first-class mail directed to the respondent at the respondent’s last-known address.

(e) The applicant shall cause notice of the hearing pursuant to subsection (b) of this section and a copy of the application and the applicant’s affidavit and of any ex parte order issued pursuant to subsection (b) of this section to be served on the respondent not less than five days before the hearing. The cost of such service shall be paid for by the Judicial Branch. Upon the granting of an ex parte order, the clerk of the court shall provide two copies of the order to the applicant. Upon the granting of an order after notice and hearing, the clerk of the court shall provide two copies of the order to the applicant and a copy to the respondent. Every order of the court made in accordance with this section after notice and hearing shall be accompanied by a notification that is consistent with the full faith and credit provisions set forth in 18 USC 2265(a), as amended from time to time. Immediately after making service on the respondent, the proper officer shall send or cause to be sent, by facsimile or other means, a copy of the application, or the information contained in such application, stating the date and time the respondent was served, to the law enforcement agency or agencies for the town in which the applicant resides, the town in which the applicant is employed and the town in which the respondent resides. The clerk of the court shall send, by facsimile or other means, a copy of any ex parte order and of any order after notice and hearing, or the information contained in any such order, to the law enforcement agency or agencies for the town in which the applicant resides, the town in which the applicant is employed and the town in which the respondent resides, within forty-eight hours of the issuance of such order. If the victim is enrolled in a public or private elementary or secondary school, including a technical high school, or an institution of higher education, as defined in section 10a-55, the clerk of the court shall, upon the request of the victim, send, by facsimile or other means, a copy of such ex parte order or of any order after notice and hearing, or the information contained in any such order, to such school or institution of higher education, the president of any institution of higher education at which the victim is enrolled and the special police force established pursuant to section 10a-156b, if any, at the institution of higher education at which the victim is enrolled.

(f) A caretaker who is providing shelter in his or her residence to a person sixty years or older shall not be enjoined from the full use and enjoyment of his or her home and property. The Superior Court may make any other appropriate order under the provisions of this section.

(g) When a motion for contempt is filed for violation of a restraining order, there shall be an expedited hearing. Such hearing shall be held within five court days of service of the motion on the respondent, provided service on the respondent is made not less than twenty-four hours before the hearing. If the court finds the respondent in contempt for violation of an order, the court may impose such sanctions as the court deems appropriate.

(h) An action under this section shall not preclude the applicant from seeking any other civil or criminal relief.

(P.A. 81-272, S. 2; P.A. 86-337, S. 7; P.A. 87-567, S. 4, 7; P.A. 91-6, S. 1, 3; 91-381, S. 3, 7; P.A. 95-193, S. 1; P.A. 96-180, S. 158, 166; P.A. 97-126, S. 1; P.A. 99-186, S. 4; P.A. 00-196, S. 24; P.A. 01-130, S. 11, 12; P.A. 02-127, S. 7; 02-132, S. 54; May 9 Sp. Sess. P.A. 02-7, S. 77; P.A. 03-202, S. 4; P.A. 05-152, S. 3; P.A. 06-152, S. 2; P.A. 07-78, S. 1; P.A. 10-36, S. 4; 10-144, S. 1, 2; P.A. 11-152, S. 1; P.A. 12-114, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 97; P.A. 13-3, S. 36; 13-194, S. 2.)

History: P.A. 86-337 amended Subsec. (a) by substituting “family or household member as defined in section 46b-38a” for “adult person”; amended Subsec. (b) by adding “such order may include temporary child custody or visitation rights” and providing that order shall not be continued except upon agreement of parties or good cause; amended Subsec. (e) by requiring that court provide two copies of order to applicant, a copy to family division, a copy to individual to whom order is directed and certified copy to appropriate law enforcement agency within 48 hours of issuance and that family division provide registry of protective orders and inform peace officers of status of orders; and amended Subsec. (g) by adding provision re expedited hearing for motion for contempt for violation of restraining order; P.A. 87-567 amended Subsec. (e), adding “and restraining” before “orders”; P.A. 91-6 amended Subsec. (e) by adding “clerk of the” before “court”, changing “file with” to “send to” and deleting provision re registry of protective and restraining orders by family relations division; P.A. 91-381 added “threatening, harassing” to Subsec. (b)(2), and amended Subsec. (e) to require applicant to serve notice of hearing, copy of application and of any ex parte order upon respondent not less than 5 days before hearing and to require clerk of the court to provide copies of ex parte order to applicant and family division and send certified copy of ex parte order and order after notice and hearing to law enforcement agency, deleting those provisions from their previous locations in Subsec. (b); P.A. 95-193 amended Subsecs. (a) and (b) by changing time limit on court orders from 90 days to 6 months; P.A. 96-180 made technical change in Subsec. (c) changing fine from $1,000 to $2,000 in accordance with P.A. 92-256, effective June 3, 1996; P.A. 97-126 amended Subsec. (e) by adding requirement that court order contain specific language re jurisdiction, notice and hearing, and validity and enforceability of order; P.A. 99-186 amended Subsec. (a) by adding “or person in, or has recently been in, a dating relationship who has been subjected to a continuous threat of present physical pain or physical injury by the other person in such relationship”; P.A. 00-196 made technical change in Subsec. (e); P.A. 01-130 amended Subsec. (b) to require application form to allow the applicant, at the applicant’s option, to indicate whether the respondent holds a permit to carry a pistol or revolver or possesses one or more firearms and to make a technical change, and amended Subsec. (e) to make technical changes and replace requirement that the clerk send a certified copy of the order to the “appropriate law enforcement agency” with requirement that the clerk send a copy of the order to the law enforcement agency for the town in which the applicant resides, to the law enforcement agency for the town in which the respondent resides if different than the town in which the applicant resides and, if requested by the applicant, to the law enforcement agency for the town in which the applicant is employed if different than the town in which the applicant resides; P.A. 02-127 amended Subsec. (e) to provide for the serving of a copy of the applicant’s affidavit on the respondent, to add provision requiring that state marshal, immediately after making service on the respondent, provide a true and attested copy to the law enforcement agency for the town in which the applicant resides and if the respondent does not reside in such town, that marshal transmit by facsimile a true and attested copy to the law enforcement agency for the town in which the respondent resides, to remove the phrase “upon the request of the applicant” re the sending of a certified copy to the town in which the applicant is employed within 48 hours, and to provide for the transmission of a copy by facsimile to the law enforcement agency for the town in which the applicant is employed if the applicant is employed in a town different than the town in which the applicant or the respondent resides; P.A. 02-132 amended Subsec. (e) by deleting provisions re copy of order provided to the Family Division, replacing provisions re sending certified copy of order to law enforcement agency with provisions re sending copy of or information contained in order to law enforcement agency by facsimile or other means and deleting provision re sending of order upon request of the applicant, effective January 1, 2003; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (e) to require the judicial branch to pay for the cost of serving the hearing notice and a copy of the application and of any ex parte order, effective August 15, 2002; P.A. 03-202 amended Subsec. (e) by replacing references to “state marshal” with references to “proper officer”; P.A. 05-152 amended Subsec. (e) by replacing provision requiring proper officer to provide a true and attested copy of ex parte order, affidavit and cover sheet with provision requiring proper officer to send or cause to be sent a copy of the application and by revising provisions re law enforcement agencies to which copies of applications, orders and information are to be sent; P.A. 06-152 amended Subsec. (e) by adding provision re sending information contained in application to law enforcement agencies by facsimile or other means; P.A. 07-78 amended Subsec. (b) by adding provision re court’s authority to make such orders as it deems appropriate for the protection of any animal owned or kept by the applicant; P.A. 10-36 amended Subsec. (b) to replace “The court, in its discretion, may make such orders as it deems appropriate for the protection of any animal” with “Such order may include provisions necessary to protect any animal”, effective July 1, 2010; P.A. 10-144 amended Subsec. (b) to make technical changes and permit court to consider relevant court records available to public from clerk or web site, and amended Subsec. (e) to delete “certified” re copies of order and replace requirement re specific language in order re jurisdiction, notice, hearing and validity and enforceability of order with requirement that order be accompanied by notification consistent with full faith and credit provisions in 18 USC 2265(a); P.A. 11-152 amended Subsec. (a) to add “stalking or a pattern of threatening”, and delete provisions re person in, or who has recently been in, a dating relationship; P.A. 12-114 amended Subsec. (a) to add provision re pattern of threatening as described in Sec. 53a-62, amended Subsecs. (c) and (d) to change maximum duration of order from 6 months to 1 year, amended Subsec. (e) to add provision re clerk of court to send copy of order to school at which victim is enrolled, and made technical changes; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (e) to substitute “technical high school” for “regional vocational technical school”; P.A. 13-3 amended Subsec. (b) to provide that application form allow applicant to indicate if respondent possesses ammunition; P.A. 13-194 amended Subsec. (b) to add “ex parte” re order that shall not be continued except upon agreement of parties or court order for good cause shown, and add provision re hearing to be held on next day court is open if court is closed on scheduled hearing date, and re ex parte order to remain in effect until date of hearing.



Section 46b-15a - Foreign order of protection. Full faith and credit. Enforcement. Affirmative defense. Child custody provision. Registration.

(a) For the purposes of this section, “foreign order of protection” means any protection order, as defined in 18 USC 2266, as from time to time amended, or similar restraining or protective order issued by a court of another state, the District of Columbia, a commonwealth, territory or possession of the United States or an Indian tribe.

(b) A valid foreign order of protection that is consistent with 18 USC 2265, as from time to time amended, shall be accorded full faith and credit by a court of this state and may be enforced as if it were the order of a court in this state. A foreign order of protection shall be presumed valid if such order appears authentic on its face. The fact that a foreign order of protection has not been entered into the automated registry of protective orders maintained pursuant to section 51-5c, the Connecticut on-line law enforcement communication teleprocessing system maintained by the Department of Emergency Services and Public Protection or the National Crime Information Center (NCIC) computerized index of criminal justice information shall not be grounds for refusing to enforce such order in this state.

(c) A law enforcement officer shall enforce a foreign order of protection in accordance with its terms and the law of this state, and shall arrest any person suspected of violating such order and charge such person with a violation of section 53a-223b. Nothing in this subsection shall affect the responsibility of a law enforcement officer to make an arrest pursuant to section 46b-38b.

(d) It shall be an affirmative defense in any action seeking enforcement of a foreign order of protection or any criminal prosecution involving the violation of a foreign order of protection that such order is not consistent with or entitled to full faith and credit pursuant to 18 USC 2265, as from time to time amended.

(e) A child custody provision in a foreign order of protection may be enforced in this state if such provision (1) complies with the Uniform Child Custody Jurisdiction Act or the Uniform Child Custody Jurisdiction and Enforcement Act, and (2) is consistent with the Parental Kidnapping Prevention Act of 1980, 28 USC 1738A, as from time to time amended.

(f) A foreign order of protection may be registered in this state by sending to the Superior Court in this state: (1) A letter or other document requesting registration; (2) two copies, including one certified copy, of the foreign order of protection sought to be registered and a statement under penalty of perjury that, to the best of the knowledge and belief of the petitioner, the order has not been modified; and (3) the name and address of the person seeking registration, except if the disclosure of such name and address would jeopardize the safety of such person.

(g) On receipt of the documents required in subsection (f) of this section, the registering court shall: (1) Cause the foreign order of protection to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and (2) cause the foreign order of protection to be entered in the automated registry of protective orders maintained pursuant to section 51-5c, together with any accompanying information required or permitted to be contained in the registry of protective orders pursuant to the procedures adopted by the Chief Court Administrator under section 51-5c.

(P.A. 99-186, S. 7; P.A. 00-196, S. 47; P.A. 03-98, S. 1; P.A. 11-51, S. 134.)

History: P.A. 00-196 made technical change in Subsec. (f); P.A. 03-98 added new Subsecs. (a) to (e) re foreign order of protection, redesignated existing Subsecs. (a) and (b) as new Subsecs. (f) and (g), making conforming and technical changes therein and, in Subsec. (g), adding provision re entry of foreign order of protection in automated registry of protective orders, and deleted former Subsecs. (c) to (f) re foreign protective order registration, hearing and confirmation; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011.

See Sec. 51-5c re automated registry of protective orders.



Section 46b-15b - Duties of Superior Court re applicants for restraining orders in domestic violence situations.

The Superior Court shall provide any person who applies for a restraining order in a domestic violence situation with information on steps necessary to continue such order beyond the initial period and shall provide an applicant with information on how to contact domestic violence counselors and counseling organizations.

(P.A. 02-127, S. 2.)



Section 46b-15c - Powers of court in family relations matter re taking out-of-court testimony when one party is subject to a protective order, restraining order or standing criminal protective order. Videoconference hearings permitted. Oaths. Cross-examination.

(a) In any court proceeding in a family relations matter, as defined in section 46b-1, the court may, within available resources, upon motion of the attorney for any party, order that the testimony of a party or a child who is a subject of the proceeding be taken outside the physical presence of any other party if a protective order, restraining order or standing criminal protective order has been issued on behalf of the party or child, and the other party is subject to the protective order, restraining order or standing criminal protective order. Such order may provide for the use of alternative means to obtain the testimony of any party or child, including, but not limited to, the use of a secure video connection for the purpose of conducting hearings by videoconference. Such testimony may be taken in a room other than the courtroom or at another location outside the courthouse or outside the state. The court shall provide for the administration of an oath to such party or child prior to the taking of such testimony in accordance with the rules of the Superior Court.

(b) Nothing in this section shall be construed to limit any party’s right to cross-examine a witness whose testimony is taken in a room other than the courtroom pursuant to an order under this section.

(c) An order under this section may remain in effect during the pendency of the proceedings in the family relations matter.

(P.A. 08-67, S. 1; P.A. 10-144, S. 11.)

History: P.A. 08-67 effective July 1, 2008; P.A. 10-144 amended Subsec. (a) to substitute “standing criminal protective order” for “standing criminal restraining order”.



Section 46b-16 - Petition to Superior Court for ex parte order re temporary care and custody of child when parent arrested for custodial interference. Duration of order.

(a) When (1) a parent or relative has been arrested for violation of section 53a-97 or 53a-98 or arrested pursuant to chapter 964 for an offense of intentional interference of the lawful custody of a child under the laws of another state or territory, and (2) a child has been in the care of such parent or relative, the legal custodian of the child or the Department of Children and Families may petition the superior court or probate court which has venue over the matter for immediate temporary custody of the child.

(b) If the court finds that there is a substantial likelihood that the child will be removed from the jurisdiction of the court prior to a hearing to determine custody, an order of temporary custody may be issued ex parte by the court granting the temporary care and custody of the child to a suitable person or agency pending a hearing to determine custody pursuant to chapter 815j or 815p. Such hearing shall be held not more than five days from the issuance of the ex parte order or less than three days from the return of service, whichever is later.

(c) If the parent or relative arrested for violation of section 53a-97 or 53a-98 is in custody of the state, the state shall produce such parent or relative for the hearing to determine custody of the child pursuant to chapter 815j or 815p.

(d) The sole duty of the Department of Children and Families under this section shall be to provide care for the child during the period of custody pending determination of the custodial rights of the parents or guardians.

(P.A. 86-311, S. 2; P.A. 93-91, S. 1, 2; P.A. 03-19, S. 102.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 03-19 made technical changes in Subsecs. (b) and (c), effective May 12, 2003.






Chapter 815e - Marriage

Section 46b-20 - Definitions.

As used in this chapter:

(1) “Registrar” means the registrar of vital statistics;

(2) “Applicant” means applicant for a marriage license;

(3) “License” means marriage license; and

(4) “Marriage” means the legal union of two persons.

(P.A. 78-230, S. 1, 54; P.A. 09-13, S. 3.)

History: P.A. 09-13 replaced alphabetic Subdiv. designators with numeric designators and added Subdiv. (4) defining “marriage”, effective April 23, 2009.



Section 46b-20a - Eligibility to marry.

A person is eligible to marry if such person is:

(1) Not a party to another marriage, or a relationship that provides substantially the same rights, benefits and responsibilities as a marriage, entered into in this state or another state or jurisdiction, unless the parties to the marriage will be the same as the parties to such other marriage or relationship;

(2) Except as provided in section 46b-30, at least eighteen years of age;

(3) Except as provided in section 46b-29, not under the supervision or control of a conservator; and

(4) Not prohibited from entering into a marriage pursuant to section 46b-21.

(P.A. 09-13, S. 4.)

History: P.A. 09-13 effective April 23, 2009.



Section 46b-21 - (Formerly Sec. 46-1). Marriage of persons related by consanguinity or affinity prohibited.

No person may marry such person’s parent, grandparent, child, grandchild, sibling, parent’s sibling, sibling’s child, stepparent or stepchild. Any marriage within these degrees is void.

(1949 Rev., S. 7301; P.A. 78-230, S. 3, 54; P.A. 09-13, S. 6.)

History: P.A. 78-230 changed wording slightly and substituted “may” for “shall”; Sec. 46-1 transferred to Sec. 46b-21 in 1979; P.A. 09-13 made provision prohibiting a man or woman marrying person of the opposite sex related within certain degrees of consanguinity or affinity applicable regardless of sex of such other person, effective April 23, 2009.

See Sec. 53a-191 re incest.

Does not prohibit marriage with deceased husband’s brother. 12 C. 94. “Sister” includes half sister for purpose of incest prosecution. 132 C. 165. The marriage of a niece and her uncle in Italy, though valid there and contracted without intent to evade the law of this state, held not valid in this state. 148 C. 288. (One judge dissenting.) Relationship of niece-in-law and uncle-in-law held not within enumerated relationships for crime of incest. 158 C. 461.

Annotations to present section:

Former section General Statutes (Rev. 1949) S. 7301 cited. 182 C. 344. Relationship as half-uncle and half-niece is void. 213 C. 637.



Section 46b-22 - (Formerly Sec. 46-3). Who may join persons in marriage. Penalty for unauthorized performance.

(a) Persons authorized to solemnize marriages in this state include (1) all judges and retired judges, either elected or appointed, including federal judges and judges of other states who may legally join persons in marriage in their jurisdictions, (2) family support magistrates, state referees and justices of the peace who are appointed in Connecticut, and (3) all ordained or licensed members of the clergy, belonging to this state or any other state, as long as they continue in the work of the ministry. All marriages solemnized according to the forms and usages of any religious denomination in this state, including marriages witnessed by a duly constituted Spiritual Assembly of the Baha’is, are valid. All marriages attempted to be celebrated by any other person are void.

(b) No public official legally authorized to issue marriage licenses may join persons in marriage under authority of a license issued by himself, or his assistant or deputy; nor may any such assistant or deputy join persons in marriage under authority of a license issued by such public official.

(c) Any person violating any provision of this section shall be fined not more than fifty dollars.

(1949 Rev., S. 7306; 1951, S. 3001d; 1967, P.A. 129, S. 1; P.A. 78-230, S. 4, 54; P.A. 79-37, S. 1, 2; P.A. 87-316, S. 3; June Sp. Sess. P.A. 01-4, S. 27, 58; P.A. 06-196, S. 276; P.A. 07-79, S. 5.)

History: 1967 act specified validity of marriages witnessed by Spiritual Assembly of the Baha’is; P.A. 78-230 divided section into Subsecs., deleted reference to county and reordered and rephrased provisions in Subsec. (a) and substituted “may” for “shall” in Subsec. (b); P.A. 79-37 authorized retired judges and state referees to perform marriages; Sec. 46-3 transferred to Sec. 46b-22 in 1979; P.A. 87-316 applied provisions to family support magistrates; June Sp. Sess. P.A. 01-4 amended Subsec. (a) by adding provision re federal judges and judges of other states who may legally join persons in marriage in their jurisdictions, effective July 1, 2001; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 07-79 amended Subsec. (a) to add Subdiv. designators (1) to (3), revise provisions re persons authorized to solemnize marriages within the state and make technical changes.

Minister who solemnizes marriage must be “settled in the work of the ministry”. 2 R. 382. Ordained deacon performing usual duties of minister held to be authorized. 4 C. 134. A clergyman in performing marriage ceremony is a public officer and his acts in that capacity prima facie evidence of his character. Id., 219. Proof of celebration of marriage raises a presumption of its validity. 85 C. 186; 93 C. 47. In absence of proof of authority of justice of peace, marriage void. 129 C. 432. Our law does not recognize common law marriages. Id. Marriage, deficient for want of due solemnization, voidable. 163 C. 588.

Annotation to present section:

Former section General Statutes (Rev. 1949) S. 7302 cited. 182 C. 344.



Section 46b-22a - Validation of marriages performed by unauthorized justice of the peace.

All marriages celebrated before June 7, 2006, otherwise valid except that the justice of the peace joining such persons in marriage did not have a valid certificate of qualification, are validated, provided the justice of the peace who joined such persons in marriage represented himself or herself to be a duly qualified justice of the peace and such persons reasonably relied upon such representation.

(P.A. 82-166, S. 1, 4; P.A. 84-171, S. 1, 7; P.A. 85-83, S. 1, 2; P.A. 87-587, S. 13, 18; P.A. 89-4, S. 1, 2; P.A. 91-12, S. 1, 3; P.A. 93-87, S. 1, 3; P.A. 95-6, S. 1, 3; P.A. 96-258, S. 4, 5; P.A. 97-10, S. 1, 3; P.A. 99-20, S. 1, 3; P.A. 01-4, S. 1, 3; P.A. 02-71, S. 3; P.A. 03-238, S. 1; P.A. 06-195, S. 18.)

History: P.A. 84-171 changed applicable date from May 17, 1982, to March 13, 1984; P.A. 85-83 changed applicable date from March 13, 1984, to April 29, 1985; P.A. 87-587 changed applicable date from April 29, 1985, to April 19, 1987; P.A. 89-4 changed applicable date from April 19, 1987, to March 13, 1989; P.A. 91-12 changed “March 13, 1989” to “March 28, 1991”; P.A. 93-87 changed applicable date from March 28, 1991, to June 2, 1993, effective June 2, 1993; P.A. 95-6 changed applicable date from June 2, 1993, to April 13, 1995, effective April 13, 1995; P.A. 96-258 changed applicable date from April 13, 1995, to June 10, 1996, effective June 10, 1996; P.A. 97-10 changed applicable date from June 10, 1996, to April 18, 1997, effective April 18, 1997; P.A. 99-20 changed applicable date from April 18, 1997, to May 12, 1999, effective May 12, 1999; P.A. 01-4 changed applicable date from May 12, 1999, to April 27, 2001, effective April 27, 2001; P.A. 02-71 changed applicable date from “before April 27, 2001,” to “on and after April 27, 2001, and before June 3, 2002,”, effective June 3, 2002; P.A. 03-238 changed applicable date from “on and after April 27, 2001, and before June 3, 2002,” to “before July 9, 2003,” and made validation subject to condition that the justice of the peace represented himself or herself to be a duly qualified justice of the peace and that the persons joined in marriage reasonably relied upon such representation, effective July 9, 2003; P.A. 06-195 made a technical change and changed applicable date from July 9, 2003, to June 7, 2006, effective June 7, 2006.



Section 46b-22b - Refusal to solemnize or participate in ceremony solemnizing a marriage on religious grounds.

(a) No member of the clergy authorized to join persons in marriage pursuant to section 46b-22 shall be required to solemnize any marriage in violation of his or her right to the free exercise of religion guaranteed by the first amendment to the United States Constitution or section 3 of article first of the Constitution of the state.

(b) No church or qualified church-controlled organization, as defined in 26 USC 3121, shall be required to participate in a ceremony solemnizing a marriage in violation of the religious beliefs of that church or qualified church-controlled organization.

(P.A. 09-13, S. 7.)

History: P.A. 09-13 effective April 23, 2009.



Section 46b-23 - (Formerly Sec. 46-4). Joining persons in marriage knowingly without authority.

Any person who undertakes to join persons in marriage, knowing that he is not authorized to do so, shall be fined not more than five hundred dollars or imprisoned not more than one year or both.

(1949 Rev., S. 8595.)

History: Sec. 46-4 transferred to Sec. 46b-23 in 1979.



Section 46b-24 - (Formerly Sec. 46-5a). License. Period of validity. Penalty for solemnization without license. Validity of marriage ceremony.

(a) No persons may be joined in marriage in this state until both have complied with the provisions of sections 46b-24, 46b-25 and 46b-29 to 46b-33, inclusive, and have been issued a license by the registrar for the town in which the marriage is to be celebrated, which license shall bear the certification of the registrar that the persons named therein have complied with the provisions of said sections.

(b) Such license, when certified by the registrar, is sufficient authority for any person authorized to perform a marriage ceremony in this state to join such persons in marriage, provided the ceremony is performed within a period of not more than sixty-five days after the date of application.

(c) Anyone who joins any persons in marriage without having received such license from them shall be fined not more than one hundred dollars.

(d) Except as otherwise provided in this chapter, in order to be valid in this state, a marriage ceremony shall be conducted by and in the physical presence of a person who is authorized to solemnize marriages.

(1967, P.A. 313, S. 1; P.A. 78-230, S. 5, 54; P.A. 03-188, S. 3; P.A. 07-79, S. 6; P.A. 09-232, S. 73.)

History: P.A. 78-230 divided section into Subsecs. and made minor changes in wording and added fine provision applicable to those who marry persons without receiving license, designated as Subsec. (c); Sec. 46-5a transferred to Sec. 46b-24 in 1979 and internal section references changed as necessary to reflect those sections’ transfer; P.A. 03-188 amended Subsec. (a) by authorizing a registrar for a town to issue a marriage license when either person to be married is a resident of such town, deleting reference to repealed Secs. 46b-26 and 46b-27, adding reference to Sec. 46b-25 and making technical changes, and amended Subsec. (b) by deleting provision that required marriage ceremony take place “within the town where the license was issued”; P.A. 07-79 added Subsec. (d) to require marriage ceremonies to be conducted by and in the physical presence of a person authorized to solemnize marriages; P.A. 09-232 amended Subsec. (a) by deleting former Subdiv. (2) re authority of registrar for a town to issue marriage license when either person to be married resides in such town and by making a conforming change.



Section 46b-24a - Validation of marriages occurring in town other than town where license issued.

All marriages celebrated before June 7, 2006, otherwise valid except that the license for any such marriage was issued in a town other than the town in this state in which such marriage was celebrated, or where either party to the marriage resided at the time of the marriage license application, are validated.

(P.A. 79-298, S. 1; P.A. 82-166, S. 3, 4; P.A. 89-151, S. 1, 2; P.A. 91-12, S. 2, 3; P.A. 93-87, S. 2, 3; P.A. 95-6, S. 2, 3; P.A. 97-10, S. 2, 3; P.A. 99-20, S. 2, 3; P.A. 01-4, S. 2, 3; P.A. 02-71, S. 4; P.A. 03-238, S. 2; P.A. 06-195, S. 19.)

History: P.A. 82-166 extended validation to marriages celebrated before May 17, 1982; P.A. 89-151 extended validation to marriages celebrated before June 1, 1989; P.A. 91-12 changed “June 1, 1989” to “March 28, 1991”; P.A. 93-87 changed applicable date from March 26, 1991, to June 2, 1993, effective June 2, 1993; P.A. 95-6 changed applicable date from June 2, 1993, to April 13, 1995, effective April 13, 1995; P.A. 97-10 changed applicable date from April 13, 1995, to April 18, 1997, effective April 18, 1997; P.A. 99-20 changed applicable date from April 18, 1997, to May 12, 1999, effective May 12, 1999; P.A. 01-4 changed applicable date from May 12, 1999, to April 27, 2001, effective April 27, 2001; P.A. 02-71 changed applicable date from “before April 27, 2001,” to “on and after April 27, 2001, and before June 3, 2002,” effective June 3, 2002; P.A. 03-238 changed applicable date from “on and after April 27, 2001, and before June 3, 2002,” to “before July 9, 2003,” and specified that the town in which such marriage was celebrated be “in this state”, effective July 9, 2003; P.A. 06-195 changed applicable date from July 9, 2003, to June 7, 2006, and extended validation to towns where either party resided at time of marriage license application, effective June 7, 2006.



Section 46b-25 - (Formerly Sec. 46-5b). Application for license.

No license may be issued by the registrar until both persons have appeared before the registrar and made application for a license. The registrar shall issue a license to any two persons eligible to marry under this chapter. The license shall be completed in its entirety, dated, signed and sworn to by each applicant and shall state each applicant’s name, age, race, birthplace, residence, whether single, widowed or divorced and whether under the supervision or control of a conservator or guardian. The Social Security numbers of both persons shall be recorded in the “administrative purposes” section of the license. If the license is signed and sworn to by the applicants on different dates, the later date shall be deemed the date of application.

(1967, P.A. 313, S. 2; P.A. 78-230, S. 6, 54; P.A. 96-3; June 18 Sp. Sess. P.A. 97-7, S. 16, 38; P.A. 01-163, S. 34; P.A. 04-255, S. 26; P.A. 09-13, S. 5; P.A. 12-197, S. 2.)

History: P.A. 78-230 restated provisions; Sec. 46b-5b transferred to Sec. 46b-25 in 1979 and internal section reference revised to reflect its transfer; P.A. 96-3 substituted “race” for “color”; June 18 Sp. Sess. P.A. 97-7 required that Social Security numbers be stated on application for marriage license, effective July 1, 1997; P.A. 01-163 revised requirements re Social Security numbers, deleted requirement for applicant’s occupation, deleted provisions re public examination and filing of applications and made technical changes; P.A. 04-255 added requirement that license be completed in its entirety; P.A. 09-13 added provision requiring registrar to issue license to any 2 persons eligible to marry under this chapter and replaced “the bride and groom” with “both persons”, effective April 23, 2009; P.A. 12-197 amended provision re date of application signed by applicants on different dates by replacing “earlier date” with “later date”.



Section 46b-26 and 46b-27 - (Formerly Secs. 46-5c and 46-5d). Test for venereal disease and rubella prerequisite. Issuance of license.

Sections 46b-26 and 46b-27 are repealed, effective October 1, 2003.

(1967, P.A. 313, S. 3, 4; P.A. 77-614, S. 323, 610; P.A. 78-165, S. 2, 5; 78-230, S. 7, 8, 52, 54; P.A. 79-30; P.A. 93-279, S. 14; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-19, S. 9; P.A. 03-19, S. 103; 03-188, S. 6.)



Section 46b-28 - (Formerly Sec. 46-6). Validity of marriages celebrated in a foreign country.

All marriages in which one or both parties are citizens of this state, celebrated in a foreign country, shall be valid, provided: (1) Each party would have legal capacity to contract such marriage in this state and the marriage is celebrated in conformity with the law of that country; or (2) the marriage is celebrated, in the presence of the ambassador or minister to that country from the United States or in the presence of a consular officer of the United States accredited to such country, at a place within his consular jurisdiction, by any ordained or licensed clergyman engaged in the work of the ministry in any state of the United States or in any foreign country.

(1949 Rev., S. 7303; February, 1965, P.A. 94; P.A. 78-230, S. 14, 54.)

History: 1965 act deleted requirements that license certificate must be obtained from registrar in town of residence of one or both parties to marriage for foreign marriage to be valid and that certificate must be returned to the registrar and provision imposing $100 fine for failure to do so; P.A. 78-230 restated provisions; Sec. 46-6 transferred to Sec. 46b-28 in 1979.

The marriage of a niece and her uncle in Italy, though valid there and contracted without intent to evade the law of this state, held not valid in this state. 148 C. 288. (One judge dissenting.)

Annotation to present section:

Cited. 213 C. 637.



Section 46b-28a - Recognition of marriages and other relationships entered into in another state or jurisdiction.

A marriage, or a relationship that provides substantially the same rights, benefits and responsibilities as a marriage, between two persons entered into in another state or jurisdiction and recognized as valid by such other state or jurisdiction shall be recognized as a valid marriage in this state, provided such marriage or relationship is not expressly prohibited by statute in this state.

(P.A. 09-13, S. 1.)

History: P.A. 09-13 effective April 23, 2009.



Section 46b-28b - Recognition by another state or jurisdiction of marriages entered into in this state.

A marriage between two persons entered into in this state and recognized as valid in this state may be recognized as a marriage, or a relationship that provides substantially the same rights, benefits and responsibilities as a marriage, in another state or jurisdiction if one or both persons travel to or reside in such other state or jurisdiction.

(P.A. 09-13, S. 2.)

History: P.A. 09-13 effective April 23, 2009.



Section 46b-29 - (Formerly Sec. 46-5e). Marriage of persons under conservatorship.

(a) No marriage license may be issued to any applicant under the supervision or control of a conservator, appointed in accordance with sections 45a-644 to 45a-662, inclusive, unless the written consent of the conservator, signed and acknowledged before a person authorized to take acknowledgments of conveyances under the provisions of section 47-5a, or authorized to take acknowledgments in any other state or country, is filed with the registrar.

(b) Any person married without the consent provided for in subsection (a) of this section shall acquire no rights by such marriage in the property of any person who was under such control or supervision at the time of the marriage.

(1967, P.A. 313, S. 5; P.A. 77-14; P.A. 78-230, S. 9, 54; P.A. 86-323, S. 13; P.A. 00-196, S. 25.)

History: P.A. 77-14 prohibited issuance of license to applicants having guardians without written consent of the guardian and added specific references to Chs. 779 and 779a; P.A. 78-230 divided section into Subsecs. and rephrased provisions; Sec. 46-5e transferred to Sec. 46b-29 in 1979; P.A. 86-323 deleted reference to guardians appointed in accordance with chapter 779a; P.A. 00-196 corrected an internal reference in Subsec. (a).



Section 46b-30 - (Formerly Sec. 46-5f). Marriage of minors.

(a) No license may be issued to any applicant under sixteen years of age, unless the judge of probate for the district in which the minor resides endorses his written consent on the license.

(b) No license may be issued to any applicant under eighteen years of age, unless the written consent of a parent or guardian of the person of such minor, signed and acknowledged before a person authorized to take acknowledgments of conveyances under the provisions of section 47-5a, or authorized to take acknowledgments in any other state or country, is filed with the registrar. If no parent or guardian of the person of such minor is a resident of the United States, the written consent of the judge of probate for the district in which the minor resides, endorsed on the license, shall be sufficient.

(1967, P.A. 313, S. 6; P.A. 78-230, S. 10, 54.)

History: P.A. 78-230 restated existing provisions, designating them as Subsec. (a) and added Subsec. (b) re issuance of license to person under eighteen; Sec. 46-5f transferred to Sec. 46b-30 in 1979.



Section 46b-31 - (Formerly Sec. 46-5h). Marriage of person whose last previous marriage was terminated by divorce or dissolution.

Section 46b-31 is repealed.

(1967, P.A. 313, S. 8; 1969, P.A. 400; P.A. 73-373, S. 29; P.A. 78-230, S. 11, 54; P.A. 79-298, S. 2.)



Section 46b-32 - (Formerly Sec. 46-5i). Failure to make license available; penalty.

Section 46b-32 is repealed, effective October 1, 2004.

(1967, P.A. 313, S. 9; P.A. 78-230, S. 12, 54; P.A. 03-188, S. 4; P.A. 04-255, S. 29.)



Section 46b-33 - (Formerly Sec. 46-5j). Copy of law to applicants.

Each registrar shall issue a copy of sections 46b-24, 46b-25 and 46b-29 to 46b-33, inclusive, to any person making application for a license.

(1967, P.A. 313, S. 10; P.A. 78-230, S. 13, 54; P.A. 03-188, S. 5.)

History: P.A. 78-230 made minor changes in wording but no substantive changes; Sec. 46-5j transferred to Sec. 46b-33 in 1979 and internal section references revised as necessary to reflect transfer of those sections; P.A. 03-188 deleted reference to repealed Secs. 46b-26 and 46b-27 and added reference to Sec. 46b-25.



Section 46b-34 - (Formerly Sec. 46-7). Marriage certificate. Affidavit in lieu of certificate.

(a) Each person who joins any person in marriage shall certify upon the license certificate the fact, time and place of the marriage, and return it to the registrar of the town where the marriage took place, before or during the first week of the month following the marriage. Any person who fails to do so shall be fined not more than ten dollars.

(b) If any person fails to return the certificate to the registrar, as required under subsection (a) of this section, the persons joined in marriage may provide the registrar with a notarized affidavit attesting to the fact that they were joined in marriage and stating the date and place of the marriage. Upon the recording of such affidavit by the registrar, the marriage of the affiants shall be deemed to be valid as of the date of the marriage stated in the affidavit.

(1949 Rev., S. 7304; P.A. 78-230, S. 15, 54; P.A. 02-71, S. 5; P.A. 04-255, S. 27.)

History: P.A. 78-230 restated provisions but made no substantive changes; Sec. 46-7 transferred to Sec. 46b-34 in 1979; P.A. 02-71 designated existing provisions as Subsec. (a) and added Subsec. (b) re use of affidavit where certificate not returned to registrar, effective June 3, 2002; P.A. 04-255 amended Subsec. (a) to require that certificate be returned to town where marriage took place, rather than to town of issuance.

A certificate of marriage is an original document and need not be authenticated as a copy. 52 C. 526; 57 C. 537; 61 C. 507. When proof depends on validity of form of certificate, same rule prevails in civil and criminal proceedings. Id., 509. Use of abbreviation not fatal to validity of certificate. Id., 507. Signature on marriage certificate not tantamount to solemnization. 163 C. 588.



Section 46b-35 - (Formerly Sec. 46-8). Certificates prima facie evidence.

The certificates required by sections 46b-24, 46b-24a, 46b-25 and 46b-29 to 46b-34, inclusive, or an affidavit recorded pursuant to subsection (b) of section 46b-34, shall be prima facie evidence of the facts stated in them.

(1949 Rev., S. 7305; 1967, P.A. 313, S. 12; P.A. 78-230, S. 16, 54; P.A. 02-71, S. 6; P.A. 04-257, S. 73.)

History: 1967 act updated internal section references; P.A. 78-230 made minor change in wording; Sec. 46-8 transferred to Sec. 46b-35 in 1979 and internal references revised as necessary to reflect transfer of those sections; P.A. 02-71 added reference to Sec. 46b-34(b), effective June 3, 2002; P.A. 04-257 made a technical change, effective June 14, 2004.



Section 46b-35a - Refusal to provide services or accommodations related to the solemnization or celebration of a marriage on religious grounds.

Notwithstanding any other provision of law, a religious organization, association or society, or any nonprofit institution or organization operated, supervised or controlled by or in conjunction with a religious organization, association or society, shall not be required to provide services, accommodations, advantages, facilities, goods or privileges to an individual if the request for such services, accommodations, advantages, facilities, goods or privileges is related to the solemnization of a marriage or celebration of a marriage and such solemnization or celebration is in violation of their religious beliefs and faith. Any refusal to provide services, accommodations, advantages, facilities, goods or privileges in accordance with this section shall not create any civil claim or cause of action, or result in any state action to penalize or withhold benefits from such religious organization, association or society, or any nonprofit institution or organization operated, supervised or controlled by or in conjunction with a religious organization, association or society.

(P.A. 09-13, S. 17.)

History: P.A. 09-13 effective April 23, 2009.



Section 46b-35b - Effect of marriage equality law on provision of adoption, foster care or social services by religious organization.

Nothing in public act 09-13* shall be deemed or construed to affect the manner in which a religious organization may provide adoption, foster care or social services if such religious organization does not receive state or federal funds for that specific program or purpose.

(P.A. 09-13, S. 19.)

*Note: Public act 09-13 is entitled “An Act Implementing the Guarantee of Equal Protection Under the Constitution of the State for Same Sex Couples”. (See Reference Table captioned “Public Acts of 2009” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 09-13 effective April 23, 2009.



Section 46b-36 - (Formerly Sec. 46-9). Property rights of spouse not affected by marriage.

A spouse shall not acquire by marriage any right to or interest in any property held by the other spouse before or acquired after such marriage, except as to the share of the survivor in the property as provided by sections 45a-436 and 45a-437. Each spouse shall have power to make contracts with the other spouse or with third persons, to convey to the other spouse or to third persons his or her real and personal estate and to receive conveyances of real and personal estate from the other spouse or from third persons as if unmarried. Each spouse may bring suit in his or her own name upon contracts or for torts and he or she may be sued for a breach of contract or for a tort; and his or her property, except such property as is exempt by law, may be taken on attachment and execution, but shall not be taken for the debts of the other spouse, except as provided in section 46b-37. Neither spouse shall be liable for the debts of the other spouse contracted before marriage, nor upon the other spouse’s contracts made after marriage, except as provided in said section.

(1949 Rev., S. 7307; P.A. 13-213, S. 1.)

History: Sec. 46-9 transferred to Sec. 46b-36 in 1979 and reference to Sec. 46-10 changed to Sec. 46b-37 to reflect that section’s transfer; (Revisor’s note: In 1991 a reference to Sec. 45-273a changed editorially by the Revisors to Sec. 45a-436 to reflect recodification of title 45 as title 45a and in 1993 the reference to Sec. 45a-437 was added editorially since the provisions of that section had originally been included as former Sec. 45-273a(b) until separated by public act 90-146 which enabled the recodification of title 45 and the renumbering of Sec. 45-273a as Secs. 45a-436 and 45a-437, but due to an oversight reference to the latter section was omitted); P.A. 13-213 replaced references to “husband” and “wife” with references to “spouse”, deleted “The separate earnings of the wife shall be her sole property.” and made technical changes.



Section 46b-36a - Short title: Connecticut Premarital Agreement Act.

Sections 46b-36a to 46b-36j, inclusive, may be cited as the Connecticut Premarital Agreement Act.

(P.A. 95-170, S. 9, 11.)

History: P.A. 95-170 effective October 1, 1995, and applicable to any premarital agreement executed on or after that date.



Section 46b-36b - Definitions.

As used in sections 46b-36a to 46b-36j, inclusive:

(1) “Premarital agreement” means an agreement between prospective spouses made in contemplation of marriage.

(2) “Property” means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, tangible or intangible, including income and debt.

(P.A. 95-170, S. 1, 11.)

History: P.A. 95-170 effective October 1, 1995, and applicable to premarital agreements executed on or after that date.



Section 46b-36c - Form of premarital agreement.

A premarital agreement shall be in writing and signed by both parties. It shall be enforceable without consideration.

(P.A. 95-170, S. 2, 11.)

History: P.A. 95-170 effective October 1, 1995, and applicable to premarital agreements executed on or after that date.



Section 46b-36d - Content of premarital agreement.

(a) Parties to a premarital agreement may contract with respect to:

(1) The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

(2) The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

(3) The disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

(4) The modification or elimination of spousal support;

(5) The making of a will, trust or other arrangement to carry out the provisions of the agreement;

(6) The ownership rights in and disposition of the death benefit from a life insurance policy;

(7) The right of either party as a participant or participant’s spouse under a retirement plan;

(8) The choice of law governing the construction of the agreement; and

(9) Any other matter, including their personal rights and obligations.

(b) No provision made under subdivisions (1) to (9), inclusive, of subsection (a) of this section may be in violation of public policy or of a statute imposing a criminal penalty.

(c) The right of a child to support may not be adversely affected by a premarital agreement. Any provision relating to the care, custody and visitation or other provisions affecting a child shall be subject to judicial review and modification.

(P.A. 95-170, S. 3, 11.)

History: P.A. 95-170 effective October 1, 1995, and applicable to premarital agreements executed on or after that date.



Section 46b-36e - Effect of marriage on premarital agreement.

A premarital agreement becomes effective upon marriage unless otherwise provided in the agreement.

(P.A. 95-170, S. 4, 11.)

History: P.A. 95-170 effective October 1, 1995, and applicable to premarital agreements executed on or after that date.



Section 46b-36f - Amendment or revocation of premarital agreement after marriage.

After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation shall be enforceable without consideration.

(P.A. 95-170, S. 5, 11.)

History: P.A. 95-170 effective October 1, 1995, and applicable to premarital agreements executed on or after that date.



Section 46b-36g - Enforcement of premarital agreement.

(a) A premarital agreement or amendment shall not be enforceable if the party against whom enforcement is sought proves that:

(1) Such party did not execute the agreement voluntarily; or

(2) The agreement was unconscionable when it was executed or when enforcement is sought; or

(3) Before execution of the agreement, such party was not provided a fair and reasonable disclosure of the amount, character and value of property, financial obligations and income of the other party; or

(4) Such party was not afforded a reasonable opportunity to consult with independent counsel.

(b) If a provision of a premarital agreement modifies or eliminates spousal support and such modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid such eligibility.

(c) An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.

(P.A. 95-170, S. 6, 11.)

History: P.A. 95-170 effective October 1, 1995, and applicable to premarital agreements executed on or after that date.

Subsec. (a):

Presentation of draft of prenuptial agreement one week before wedding is not sufficient to show lack of opportunity of adequate financial disclosure by defendant, where defendant informed plaintiff two months before the wedding that defendant wanted a prenuptial agreement. 281 C. 166. Demonstration of reasonable opportunity to consult with legal counsel under section only requires opportunity for consultation, consistent with interpretation of identical statutory language. Id.

Prenuptial agreement that disclosed approximate property holdings and other financial obligations but failed to provide sufficient income information was unenforceable under Subsec.; “fair and reasonable disclosure” need not be exact but must at least provide a general approximation of amount, character and value of property, financial obligations and income. 132 CA 609.



Section 46b-36h - Enforcement of premarital agreement when marriage void.

If the marriage is held void or voidable, an agreement that would otherwise have been a premarital agreement shall be enforceable only to the extent necessary to avoid an inequitable result.

(P.A. 95-170, S. 7, 11.)

History: P.A. 95-170 effective October 1, 1995, and applicable to premarital agreements executed on or after that date.



Section 46b-36i - Statute of limitations re claims under premarital agreement.

Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement, except that equitable defenses limiting the time for enforcement, including laches and estoppel, shall be available to either party.

(P.A. 95-170, S. 8, 11.)

History: P.A. 95-170 effective October 1, 1995, and applicable to premarital agreements executed on or after that date.



Section 46b-36j - Premarital agreements made prior to October 1, 1995, not affected.

Nothing in sections 46b-36a to 46b-36j, inclusive, shall be deemed to affect the validity of any premarital agreement made prior to October 1, 1995.

(P.A. 95-170, S. 10, 11.)

History: P.A. 95-170 effective October 1, 1995, and applicable to premarital agreements executed on or after that date.



Section 46b-37 - (Formerly Sec. 46-10). Joint duty of spouses to support family. Liability for purchases and certain expenses. Abandonment.

(a) Any purchase made by either a husband or wife in his or her own name shall be presumed, in the absence of notice to the contrary, to be made by him or her as an individual and he or she shall be liable for the purchase.

(b) Notwithstanding the provisions of subsection (a) of this section, it shall be the joint duty of each spouse to support his or her family, and both shall be liable for: (1) The reasonable and necessary services of a physician or dentist; (2) hospital expenses rendered the husband or wife or minor child while residing in the family of his or her parents; (3) the rental of any dwelling unit actually occupied by the husband and wife as a residence and reasonably necessary to them for that purpose; and (4) any article purchased by either which has in fact gone to the support of the family, or for the joint benefit of both.

(c) Notwithstanding the provisions of subsection (a) of this section, a spouse who abandons his or her spouse without cause shall be liable for the reasonable support of such other spouse while abandoned.

(d) No action may be maintained against either spouse under the provisions of this section, either during or after any period of separation from the other spouse, for any liability incurred by the other spouse during the separation, if, during the separation the spouse who is liable for support of the other spouse has provided the other spouse with reasonable support.

(e) Abandonment without cause by a spouse shall be a defense to any liability pursuant to the provisions of subdivisions (1) to (4), inclusive, of subsection (b) of this section for expenses incurred by and for the benefit of such spouse. Nothing in this subsection shall affect the duty of a parent to support his or her minor child.

(1949 Rev., S. 7308; 1957, P.A. 191; P.A. 77-288, S. 1; P.A. 78-230, S. 17, 54; P.A. 88-364, S. 58, 123; P.A. 92-140; P.A. 01-195, S. 35, 181.)

History: P.A. 77-288 rephrased section, referring to spouse where previously either husband or wife was specified, added exception re liability for expenses of last illness of deceased spouse and deleted provision which required that husband’s property be first applied to support family and entitled wife to indemnity from husband’s property for any of her property which was taken or money she was compelled to pay for satisfaction of claims; P.A. 78-230 divided section into Subsecs., rearranging and restating provisions, and deleted provision re liability for expenses of last illness; Sec. 46-10 transferred to Sec. 46b-37 in 1979; P.A. 88-364 changed the first word of Subsec. (a) from “all” to “any”; P.A. 92-140 deleted former Subdivs. (5) and (6) of Subsec. (b), inserted new Subsec. (c) re liability of spouse who abandons spouse without cause, relettering former Subsec. (c) as (d), and added Subsec. (e) re abandonment by spouse as defense to expenses; P.A. 01-195 made a technical change in Subsec. (b) for purposes of gender neutrality, effective July 11, 2001.

See Sec. 45a-393 re payment of funeral and last illness expenses of married person.

Not necessary to first obtain judgment against husband, and have execution returned unsatisfied. 52 C. 406. Plaintiff may sue on implied promise created by statute. Id. Father not obliged to support child unlawfully detained by mother. 68 C. 256. Liability of husband for goods purchased for family not limited to those necessary or reasonable. 77 C. 390; 93 C. 453; Id., 515. Husband is liable for wife’s reasonable apparel even though he has not abandoned her. 93 C. 515. That goods were purchased by wife in foreign country is immaterial. Id., 516. “While abandoned by her husband” qualifies next preceding clause only. Id., 515; 94 C. 267. If goods in fact went to support of family, husband’s prior notice to seller not to extend credit to wife is no defense. Id., 267. Whether a plastic surgery operation to improve husband’s facial appearance is a “reasonable and necessary” expense depends on all circumstances. 100 C. 168. Common law liability to provide necessaries to wife exists independently of this statute; scope thereof. 102 C. 705. Necessary allegations in action on statute. Id., 706. Cited. 108 C. 730. Wife is not jointly responsible for every business obligation husband undertakes. 111 C. 306; 115 C. 295; 131 C. 156; 134 C. 332; 142 C. 375; Id., 553; 143 C. 443; 144 C. 21. There must be a direct relationship between article purchased and the family benefit. 121 C. 663; 124 C. 249. Under former statute it was immaterial that husband supported wife. 112 C. 64. “Family” includes wife. Id.; 131 C. 156. In tort action husband entitled to medical expenses for wife’s injuries, both past and future. 122 C. 338. Statute does not make wife guarantor but may make her liable on an implied promise. 124 C. 251. Husband has primary obligation to support and may be liable to wife for past support. Id. Her claim is legal rather than equitable and six-year limitation applies. Id. Payment by husband did not toll statute of limitations as to wife 125 C. 202. However, in suit by wife against husband, she may recover such expenses if creditors look to her for payment. 126 C. 146. Her claim not defeated by reason of having private means. 132 C. 80. Three bases of recovery when creditor sues husband for goods furnished wife. Id., 77. If wife lives apart without justification, husband’s obligation to support is suspended. 136 C. 685. Husband and wife cannot make contract with each other concerning maintenance or custody of child which court is compelled to enforce. 137 C. 74. Undertaker’s services are not included in those purchases to which the statute applies. Id., 450. Does not modify common law determining conditions excusing husband from obligation to support wife or child. 138 C. 6. Plaintiff not entitled to recover where her estate had not been depleted in any way and she had not expended money of her own for support. Id., 701. The husband must provide for his wife and child within the reasonable limits of his ability. 142 C. 553. Wife’s doctors’ bills cannot be recovered from husband as damages in tort action. 145 C. 663. Cited. 155 C. 545. In action by wife for indemnification of money paid out by her for support of herself and children, it is immaterial whether second ground for divorce was found where it was proved the defendant had committed adultery and wife was fully justified in living apart from and divorcing him for that reason. 156 C. 628. Cited. 162 C. 546. Section does not exempt wife from any legal obligation towards family. Husband has primary duty to support family, but wife is also liable for family expenses. 170 C. 258. Cited. 175 C. 527.

Circumstances under which indemnity is available to wife under this section. 3 CS 211. Cited. 4 CS 144. There is no statute of limitations affecting this claim. 5 CS 459. Recovery by wife for expenditures for support of the family allowed only for payments actually made. 7 CS 153; 17 CS 208. Wife’s right to indemnity is not defeated because she has private means. 13 CS 474; 17 CS 189; 20 CS 9. Cited. 14 CS 128. Liability of husband and wife for medical and hospital expenses rendered a minor child living with them does not exclude a minor married child. 16 CS 84. Conditions under which wife living apart entitled to sums expended and to be expended by her for reasonable necessities for support of family. Id., 235. Cited. 17 CS 189. Where wife left husband without just cause and where her return to him was not in good faith, he was justified in living apart and equitable support was denied wife. 23 CS 221. In absence of divorce husband has primary obligation of paying for support, medical care and burial of wife, and person advancing money for those purposes can recover from husband. Such person has legally protected interest adversely affected by purported divorce decree and may therefore attack decree. Id., 306. Judgment against wife leaves unaffected right to indemnification from husband. 30 CS 593. Wife may sue for husband’s medical expenses for which she is liable. 32 CS 156. Liability for certain expenses. 33 CS 44.

Annotations to present section:

Cited. 200 C. 290. Abandonment is a defense to liability. 206 C. 31. Cited. 234 C. 194. Cited. 235 C. 82.

Cited. 21 CA 200. Cited. 26 CA 737.

Cited. 45 CS 84.

Subsec. (b):

Cited. 186 C. 167. Subdiv. (4): Spousal liability does not include nursing home expenses or services or expenses associated with nursing home care, including food and medicine consumed by a nursing home resident. 299 C. 819.

Subdiv. (4) cited. 3 CA 392.

Cited. 44 CS 169.



Section 46b-38 - Relief from physical abuse by spouse. Application. Court orders. Duration. Copy. Other remedies.

Section 46b-38 is repealed.

(P.A. 77-336, S. 1; P.A. 78-230, S. 51, 54; P.A. 81-272, S. 1; 81-472, S. 149, 159; P.A. 83-319; P.A. 86-337, S. 12.)



Section 46b-38a - Family violence prevention and response: Definitions.

For the purposes of sections 46b-38a to 46b-38f, inclusive:

(1) “Family violence” means an incident resulting in physical harm, bodily injury or assault, or an act of threatened violence that constitutes fear of imminent physical harm, bodily injury or assault, including, but not limited to, stalking or a pattern of threatening, between family or household members. Verbal abuse or argument shall not constitute family violence unless there is present danger and the likelihood that physical violence will occur.

(2) “Family or household member” means any of the following persons, regardless of the age of such person: (A) Spouses or former spouses; (B) parents or their children; (C) persons related by blood or marriage; (D) persons other than those persons described in subparagraph (C) of this subdivision presently residing together or who have resided together; (E) persons who have a child in common regardless of whether they are or have been married or have lived together at any time; and (F) persons in, or who have recently been in, a dating relationship.

(3) “Family violence crime” means a crime as defined in section 53a-24, other than a delinquent act as defined in section 46b-120, which, in addition to its other elements, contains as an element thereof an act of family violence to a family or household member. “Family violence crime” does not include acts by parents or guardians disciplining minor children unless such acts constitute abuse.

(4) “Institutions and services” means peace officers, service providers, mandated reporters of abuse, agencies and departments that provide services to victims and families and services designed to assist victims and families.

(P.A. 86-337, S. 1; P.A. 87-567, S. 1, 7; P.A. 88-364, S. 59, 123; P.A. 99-186, S. 2; P.A. 11-152, S. 2; 11-157, S. 21; P.A. 12-114, S. 2.)

History: P.A. 87-567 amended definitions of “family violence” by adding provision re verbal abuse or argument, “family or household member” by adding “and their children”, changing “sixteen” to “eighteen” and adding persons 16 or older other than persons in Subpara. (C) and “family violence crime” by deleting former provisions and adding “in addition to its other elements, contains as an element thereof an act of family violence to a family member and shall not include acts by parents or guardians disciplining minor children unless such acts constitute abuse”; P.A. 88-364 amended Subdiv. (2)(D) to remove a redundant reference to persons who have resided together in the recent past; P.A. 99-186 added Subdiv. (2)(F) re persons in, or having recently been in, a dating relationship; P.A. 11-152 amended Subdiv. (2)(F) to redefine “family or household member” by adding “regardless of the age of such persons”; P.A. 11-157 amended Subdiv. (3) to redefine “family violence crime” by excluding a delinquent act as defined in Sec. 46b-120; P.A. 12-114 redefined “family violence” in Subdiv. (1) to include stalking or pattern of threatening, redefined “family or household member” in Subdiv. (2) to apply to enumerated persons regardless of age, redefined “family violence crime” in Subdiv. (3) to include crimes that contain element of family violence to a household member, and made technical and conforming changes.

See chapter 968a re address confidentiality program.

Cited. 42 CA 624.

Creation of a class of victims and defendants does not affect the prosecution of any crime, does not afford victim greater rights with regard to defendant’s prosecution, and is a legitimate classification, being neither arbitrary nor irrational, and thus does not violate equal protection rights. 46 CS 598.



Section 46b-38b - Investigation of family violence crime by peace officer. Arrest. Assistance to victim. Guidelines. Education and training program. Compliance with model law enforcement policy on family violence. Assistance and protocols for victims whose immigration status is questionable.

(a) Whenever a peace officer determines upon speedy information that a family violence crime has been committed within such officer’s jurisdiction, such officer shall arrest the person or persons suspected of its commission and charge such person or persons with the appropriate crime. The decision to arrest and charge shall not (1) be dependent on the specific consent of the victim, (2) consider the relationship of the parties, or (3) be based solely on a request by the victim. Whenever a peace officer determines that a family violence crime has been committed, such officer may seize any firearm or electronic defense weapon, as defined in section 53a-3, or ammunition at the location where the crime is alleged to have been committed that is in the possession of any person arrested for the commission of such crime or suspected of its commission or that is in plain view. Not later than seven days after any such seizure, the law enforcement agency shall return such firearm, electronic defense weapon or ammunition in its original condition to the rightful owner thereof unless such person is ineligible to possess such firearm, electronic defense weapon or ammunition or unless otherwise ordered by the court.

(b) No peace officer investigating an incident of family violence shall threaten, suggest or otherwise indicate the arrest of all parties for the purpose of discouraging requests for law enforcement intervention by any party. Where complaints are made by two or more opposing parties, the officer shall evaluate each complaint separately to determine whether such officer should make an arrest or seek a warrant for an arrest. Notwithstanding the provisions of subsection (a) of this section, when a peace officer reasonably believes that a party in an incident of family violence has used force as a means of self defense, such officer is not required to arrest such party under this section.

(c) No peace officer shall be held liable in any civil action regarding personal injury or injury to property brought by any party to a family violence incident for an arrest based on probable cause or for any conditions of release imposed pursuant to subsection (b) of section 54-63c.

(d) It shall be the responsibility of the peace officer at the scene of a family violence incident to provide immediate assistance to the victim. Such assistance shall include, but not be limited to: (1) Assisting the victim to obtain medical treatment if such treatment is required; (2) notifying the victim of the right to file an affidavit for a warrant for arrest; (3) informing the victim of services available, including providing the victim with contact information for a regional family violence organization that employs, or provides referrals to, counselors who are trained in providing trauma-informed care; (4) referring the victim to the Office of Victim Services; and (5) providing assistance in accordance with the uniform protocols for treating victims of family violence whose immigration status is questionable established pursuant to subsection (g) of this section. In cases where the officer has determined that no cause exists for an arrest, assistance shall include: (A) Assistance as provided in subdivisions (1) to (5), inclusive, of this subsection; and (B) remaining at the scene for a reasonable time until, in the reasonable judgment of the officer, the likelihood of further imminent violence has been eliminated. For the purposes of this subsection, “trauma-informed care” means services (i) directed by a thorough understanding of the neurological, biological, psychological and social effects of trauma and violence on a person; and (ii) delivered by a regional family violence organization that employs, or provides referrals to, counselors who: (I) Make available to the victim of family violence resources on trauma exposure, its impact and treatment; (II) engage in efforts to strengthen the resilience and protective factors of victims of family violence who are impacted by and vulnerable to trauma; (III) emphasize continuity of care and collaboration among organizations that provide services to children; and (IV) maintain professional relationships for referral and consultation purposes with programs and persons with expertise in trauma-informed care.

(e) (1) Each law enforcement agency shall develop, in conjunction with the Division of Criminal Justice, and implement specific operational guidelines for arrest policies in family violence incidents. Such guidelines shall include, but not be limited to: (A) Procedures for the conduct of a criminal investigation; (B) procedures for arrest and for victim assistance by peace officers; (C) education as to what constitutes speedy information in a family violence incident; (D) procedures with respect to the provision of services to victims; and (E) such other criteria or guidelines as may be applicable to carry out the purposes of sections 46b-1, 46b-15, 46b-38a to 46b-38f, inclusive, and 54-1g. Such procedures shall be duly promulgated by such law enforcement agency. On and after October 1, 2012, each law enforcement agency shall develop and implement specific operational guidelines for arrest policies in family violence incidents which, at a minimum, meet the standards set forth in the model law enforcement policy on family violence established in subdivision (2) of this subsection.

(2) There is established a model law enforcement policy on family violence for the state. Such policy shall consist of the model policy submitted by the task force established in section 19 of public act 11-152* on January 31, 2012, to the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary, as amended from time to time by the Family Violence Model Policy Governing Council established pursuant to section 46b-38j.

(3) Not later than January 15, 2013, and annually thereafter, the chairperson of the Police Officer Standards and Training Council shall provide notice of updates to the model policy, if any, adopted by the council during the prior calendar year, to the chief law enforcement officer of each municipality having a police department, the law enforcement instructor of each such police department, and the Commissioner of Emergency Services and Public Protection.

(4) Not later than July 1, 2013, and annually thereafter, each law enforcement agency shall submit a report to the Commissioner of Emergency Services and Public Protection, in such form as the commissioner prescribes, regarding the law enforcement agency’s compliance with the model law enforcement policy on family violence for the state.

(5) On and after July 1, 2010, each law enforcement agency shall designate at least one officer with supervisory duties to expeditiously process, upon request of a victim of family violence or other crime who is applying for U Nonimmigrant Status (A) a certification of helpfulness on Form I-918, Supplement B, or any subsequent corresponding form designated by the United States Department of Homeland Security, confirming that the victim of family violence or other crime has been helpful, is being helpful, or is likely to be helpful in the investigation or prosecution of the criminal activity, and (B) any subsequent certification required by the victim.

(f) The Police Officer Standards and Training Council, in conjunction with the Division of Criminal Justice, shall establish an education and training program for law enforcement officers, supervisors and state’s attorneys on the handling of family violence incidents. Training under such program shall: (1) Stress the enforcement of criminal law in family violence cases and the use of community resources, and include training for peace officers at both recruit and in-service levels; and (2) include, but not be limited to: (A) The nature, extent and causes of family violence; (B) legal rights of and remedies available to victims of family violence and persons accused of family violence; (C) services and facilities available to victims and persons who commit acts of family violence; (D) legal duties imposed on police officers to make arrests and to offer protection and assistance, including applicable probable cause standards; and (E) techniques for handling incidents of family violence that minimize the likelihood of injury to the officer and promote the safety of the victim. On and after July 1, 2010, training under such program shall also include, within available appropriations, information on (i) the impact of arrests of multiple parties in a family violence case on the immigration status of the parties; (ii) crime scene investigation and evaluation practices in family violence cases designed by the council to reduce the number of multiple arrests in family violence cases; and (iii) practical considerations in the application of the general statutes related to family violence. On and after July 1, 2010, such training shall also address, within available appropriations, eligibility for federal T Visas for victims of human trafficking and federal U Visas for unauthorized immigrants who are victims of family violence and other crimes.

(g) Not later than July 1, 2010, the Police Officer Standards and Training Council shall establish uniform protocols for treating victims of family violence whose immigration status is questionable, and shall make such protocols available to law enforcement agencies. Each law enforcement agency shall adopt and use such protocols on and after the date they are established by the council.

(P.A. 86-337, S. 2; P.A. 87-554; 87-567, S. 2, 7; 87-589, S. 13, 87; P.A. 95-108, S. 15; P.A. 96-246, S. 32; P.A. 99-186, S. 3; P.A. 00-196, S. 58; P.A. 02-120, S. 1; P.A. 04-66, S. 1; P.A. 07-123, S. 2, 7; Sept. Sp. Sess. P.A. 09-7, S. 64; P.A. 10-36, S. 5; P.A. 11-152, S. 3; P.A. 12-114, S. 19, 23; P.A. 13-3, S. 37; 13-214, S. 11.)

*Note: Section 19 of public act 11-152 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 87-554 substituted commission on victim services for criminal injuries compensation board; P.A. 87-567 added “as defined in subdivision (3) of section 46b-38a” after “family violence crime” and deleted former provision of Subsec. (e) re release of person arrested in family violence case; P.A. 87-589 made technical change in Subsec. (d); P.A. 95-108 amended Subsec. (f) to rename Municipal Police Training Council as Police Officer Standards and Training Council; P.A. 96-246 amended Subsec. (e) by deleting references to Subsec. (e) of Sec. 17a-101 and Sec. 17a-107; P.A. 99-186 amended Subsec. (a) to exclude a family violence crime involving a dating relationship from provision requiring peace officer to make an arrest when a family violence crime has been committed, to add provision authorizing a peace officer to seize any firearm in possession of any person or in plain view at the crime scene, to add provision requiring the law enforcement agency to return any such seized firearm in its original condition to the rightful owner within 48 hours unless the person is ineligible to possess such firearm or unless otherwise ordered by the court, and to make technical changes for purposes of gender neutrality; P.A. 00-196 changed reference to “Commission on” to “Office of” Victim Services in Subsec. (d); P.A. 02-120 amended Subsec. (a) to make a technical change, to authorize seizure of a firearm whenever a peace officer “determines that a family violence crime has been committed” rather than whenever the officer “makes an arrest under this subsection”, to authorize seizure of a firearm that is in the possession of any person suspected of the commission of a family violence crime and to extend from 48 hours to 7 days the time period after seizure for the law enforcement agency to return the firearm to its rightful owner; P.A. 04-66 amended Subsec. (b) by replacing “received from” with “made by”, replacing “he should seek a warrant” with “such officer should make an arrest or seek a warrant” and adding provision re use of force as means of self defense and made technical changes in Subsecs. (a), (d), (e) and (f); P.A. 07-123 amended Subsec. (a) to make provisions re seizure and return of a firearm applicable to an electronic defense weapon and amended Subsec. (c) to provide that a peace officer shall not be held liable for any conditions of release imposed pursuant to Sec. 54-63c(b); Sept. Sp. Sess. P.A. 09-7 added Subsec. (d)(4) re assistance in accordance with uniform protocols for treating victims whose immigration status is questionable, designated existing Subsec. (e) as Subsec. (e)(1) and added Subsec. (e)(2) re designation of officer to process certification of helpfulness or any subsequent certification required by victim, amended Subsec. (f) to include applicable probable cause standards in Subdiv. (2)(D) and to add training requirements to be included on and after July 1, 2010, added Subsec. (g) re uniform protocols for treating victims whose immigration status is questionable and made technical changes, effective July 1, 2010; P.A. 10-36 amended Subsec. (d)(2) to make a technical change, effective July 1, 2010; P.A. 11-152 amended Subsec. (a) to delete exception from arrest provisions for family violence crime involving a dating relationship, and amended Subsec. (d) to include contact information for regional family violence organization that employs or provides referrals to counselors trained in trauma-informed care in Subdiv. (3), designate portion of Subdiv. (3) re Office of Victim Services as Subdiv. (4), redesignate existing Subdiv. (4) as Subdiv. (5), define “trauma-informed care” and make conforming changes; P.A. 12-114 amended Subsec. (d) to redefine “trauma-informed care” by adding provisions re services delivered by regional family violence organization, effective July 1, 2012, and amended Subsec. (e) to add requirement in Subdiv. (1) that law enforcement agencies develop and implement operational guidelines that meet standards in model law enforcement policy on family violence, add new Subdiv. (2) re model law enforcement policy on family violence for the state, add Subdiv. (3) re notice of updates to model policy to be provided to chief law enforcement officers and law enforcement instructors, add Subdiv. (4) re annual compliance report from law enforcement agencies and redesignate existing Subdiv. (2) as Subdiv. (5), effective October 1, 2012; P.A. 13-3 amended Subsec. (a) to apply provisions re seizure and return of firearms and electronic defense weapons to ammunition; P.A. 13-214 amended Subsec. (f) to substitute “persons who commit acts of family violence” for “batterers” and “general statutes” for “state statutes”.



Section 46b-38c - Family violence response and intervention units. Local units. Duties and functions. Protective orders. Electronic monitoring pilot program. Pretrial family violence education program; fees. Training program.

(a) There shall be family violence response and intervention units in the Connecticut judicial system to respond to cases involving family violence. The units shall be coordinated and governed by formal agreement between the Chief State’s Attorney and the Judicial Department.

(b) The Court Support Services Division, in accordance with the agreement between the Chief State’s Attorney and the Judicial Department, shall establish within each geographical area of the Superior Court a local family violence intervention unit to implement sections 46b-1, 46b-15, 46b-38a to 46b-38f, inclusive, and 54-1g. The Court Support Services Division shall oversee direct operations of the local units.

(c) Each such local family violence intervention unit shall: (1) Accept referrals of family violence cases from a judge or prosecutor, (2) prepare written or oral reports on each case for the court by the next court date to be presented at any time during the court session on that date, (3) provide or arrange for services to victims and offenders, (4) administer contracts to carry out such services, and (5) establish centralized reporting procedures. All information provided to a family relations counselor, family relations counselor trainee or family services supervisor employed by the Judicial Department in a local family violence intervention unit shall be used solely for the purposes of preparation of the report and the protective order forms for each case and recommendation of services and shall otherwise be confidential and retained in the files of such unit and not be subject to subpoena or other court process for use in any other proceeding or for any other purpose, except that a family relations counselor, family relations counselor trainee or family services supervisor employed by the Judicial Department:

(A) Shall disclose to the court and the prosecuting authority for appropriate action information that the victim has indicated that the defendant holds a permit to carry a pistol or revolver, possesses one or more firearms or possesses ammunition;

(B) Shall disclose to an employee of the Department of Children and Families information that indicates that a defendant poses a danger or threat to a child or a custodial parent of the child;

(C) May disclose to another family relations counselor, family relations counselor trainee or family services supervisor information pursuant to guidelines adopted by the Chief Court Administrator;

(D) May disclose to a bail commissioner or an intake, assessment and referral specialist employed by the Judicial Department information regarding a defendant who is on or is being considered for pretrial release;

(E) May disclose to a law enforcement agency information that indicates that a defendant poses a danger or threat to another person;

(F) May disclose, after disposition of a family violence case, to a probation officer or a juvenile probation officer, for purposes of determining service needs and supervision levels, information regarding a defendant who has been convicted and sentenced to a period of probation in the family violence case;

(G) May disclose, after a conviction in a family violence case, to a probation officer for the purpose of preparing a presentence investigation report, any information regarding the defendant that has been provided to the family relations counselor, family relations counselor trainee or family services supervisor in the case or in any other case that resulted in the conviction of the defendant;

(H) May disclose to any organization under contract with the Judicial Department to provide family violence programs and services, for the purpose of determining program and service needs, information regarding any defendant who is a client of such organization, provided no information that personally identifies the victim may be disclosed to such organization; and

(I) Shall disclose such information as may be necessary to fulfill such counselor’s, trainee’s or supervisor’s duty as a mandated reporter under section 17a-101a to report suspected child abuse or neglect.

(d) In all cases of family violence, a written or oral report that indicates whether the parties in the family violence case are parties to a case pending on the family relations docket of the Superior Court and includes recommendation of the local family violence intervention unit shall be available to a judge at the first court date appearance to be presented at any time during the court session on that date. A judge of the Superior Court may consider and impose the following conditions to protect the parties, including, but not limited to: (1) Issuance of a protective order pursuant to subsection (e) of this section; (2) prohibition against subjecting the victim to further violence; (3) referral to a family violence education program for persons who commit acts of family violence; and (4) immediate referral for more extensive case assessment. Such protective order shall be an order of the court, and the clerk of the court shall cause (A) a copy of such order to be sent to the victim, and (B) a copy of such order, or the information contained in such order, to be sent by facsimile or other means within forty-eight hours of its issuance to the law enforcement agency for the town in which the victim resides and, if the defendant resides in a town different from the town in which the victim resides, to the law enforcement agency for the town in which the defendant resides. If the victim is employed in a town different from the town in which the victim resides, the clerk of the court shall, upon the request of the victim, send, by facsimile or other means, a copy of such order, or the information contained in such order, to the law enforcement agency for the town in which the victim is employed not later than forty-eight hours after the issuance of such order. If the victim is enrolled in a public or private elementary or secondary school, including a technical high school, or an institution of higher education, as defined in section 10a-55, the clerk of the court shall, upon the request of the victim, send, by facsimile or other means, a copy of such order, or the information contained in such order, to such school or institution of higher education, the president of any institution of higher education at which the victim is enrolled and the special police force established pursuant to section 10a-156b, if any, at the institution of higher education at which the victim is enrolled.

(e) A protective order issued under this section may include provisions necessary to protect the victim from threats, harassment, injury or intimidation by the defendant, including, but not limited to, an order enjoining the defendant from (1) imposing any restraint upon the person or liberty of the victim, (2) threatening, harassing, assaulting, molesting or sexually assaulting the victim, or (3) entering the family dwelling or the dwelling of the victim. A protective order issued under this section may include provisions necessary to protect any animal owned or kept by the victim including, but not limited to, an order enjoining the defendant from injuring or threatening to injure such animal. Such order shall be made a condition of the bail or release of the defendant and shall contain the following notification: “In accordance with section 53a-223 of the Connecticut general statutes, any violation of this order constitutes criminal violation of a protective order which is punishable by a term of imprisonment of not more than five years, a fine of not more than five thousand dollars, or both. Additionally, in accordance with section 53a-107 of the Connecticut general statutes, entering or remaining in a building or any other premises in violation of this order constitutes criminal trespass in the first degree which is punishable by a term of imprisonment of not more than one year, a fine of not more than two thousand dollars, or both. Violation of this order also violates a condition of your bail or release, and may result in raising the amount of bail or revoking release.” Every order of the court made in accordance with this section after notice and hearing shall be accompanied by a notification that is consistent with the full faith and credit provisions set forth in 18 USC 2265(a), as amended from time to time. The information contained in and concerning the issuance of any protective order issued under this section shall be entered in the registry of protective orders pursuant to section 51-5c.

(f) The Judicial Department may establish, within available appropriations, a pilot program in three judicial districts for the purpose of using electronic monitoring in accordance with this subsection. Such pilot program shall be conducted in at least one judicial district that contains an urban area, as defined in section 4b-13, and at least one judicial district that does not contain such an urban area. Pursuant to such pilot program, the court may order that any person appearing in such judicial district who is charged with the violation of a restraining order or a protective order, and who has been determined to be a high-risk offender by the family violence intervention unit, be subject to electronic monitoring designed to warn law enforcement agencies, a state-wide information collection center and the victim when the person is within a specified distance of the victim, if the court finds that such electronic monitoring is necessary to protect the victim, provided the cost of such electronic monitoring is paid by the person who is subject to such electronic monitoring, subject to guidelines established by the Chief Court Administrator. If the court orders that such person be subject to electronic monitoring, the clerk of the court shall send, by facsimile or other means, a copy of the order, or the information contained in any such order, to the law enforcement agency or agencies for the town in which the person resides. The Judicial Department shall cease operation of any pilot program established under this subsection not later than March 31, 2011, unless resources are available to continue operation of the pilot program. On and after July 1, 2012, the Judicial Department may resume operation of the pilot program, within available resources, and may operate such pilot program in one or more additional judicial districts, within such available resources.

(g) In cases referred to the local family violence intervention unit, it shall be the function of the unit to (1) identify victim service needs and, by contract with victim service providers, make available appropriate services that include, but are not limited to, the provision of trauma-informed care by a counselor who provides trauma-informed care, or a referral to a counselor, and (2) identify appropriate offender services and where possible, by contract, provide treatment programs for offenders. For purposes of this subsection, “trauma-informed care” means trauma-informed care, as defined in subsection (d) of section 46b-38b.

(h) (1) There shall be a pretrial family violence education program for persons who are charged with family violence crimes. At a minimum, such program shall inform participants of the basic elements of family violence law and applicable penalties. The court may, in its discretion, invoke such program on motion of the defendant when it finds: (A) That the defendant has not previously been convicted of a family violence crime which occurred on or after October 1, 1986; (B) the defendant has not had a previous case assigned to the family violence education program; (C) the defendant has not previously invoked or accepted accelerated rehabilitation under section 54-56e for a family violence crime which occurred on or after October 1, 1986; and (D) that the defendant is not charged with a class A, class B or class C felony, or an unclassified felony carrying a term of imprisonment of more than ten years, or unless good cause is shown, a class D felony, an unclassified offense carrying a term of imprisonment of more than five years or an offense that involved the infliction of serious physical injury, as defined in section 53a-3. Participation by any person in the accelerated pretrial rehabilitation program under section 54-56e prior to October 1, 1986, shall not prohibit eligibility of such person for the pretrial family violence education program under this section. The court may require that the defendant answer such questions under oath, in open court or before any person designated by the clerk and duly authorized to administer oaths, under the penalties of perjury as will assist the court in making these findings.

(2) The court, on such motion, may refer the defendant to the family violence intervention unit, and may continue the defendant’s case pending the submission of the report of the unit to the court. The court shall also give notice to the victim or victims that the defendant has requested assignment to the family violence education program, and, where possible, give the victim or victims opportunity to be heard. Any defendant who accepts placement in the family violence education program shall agree to the tolling of any statute of limitations with respect to the crime or crimes with which the defendant is charged, and to a waiver of the defendant’s right to a speedy trial. Any such defendant shall appear in court and shall be released to the custody of the family violence intervention unit for such period, not exceeding two years, and under such conditions as the court shall order. If the defendant refuses to accept, or, having accepted, violates such conditions, the defendant’s case shall be brought to trial. If the defendant satisfactorily completes the family violence education program and complies with the conditions imposed for the period set by the court, the defendant may apply for dismissal of the charges against the defendant and the court, on finding satisfactory compliance, shall dismiss such charges.

(3) Upon dismissal of charges under this subsection, all records of such charges shall be erased pursuant to section 54-142a.

(i) A nonrefundable application fee of one hundred dollars shall be paid to the court by any person who files a motion pursuant to subdivision (1) of subsection (h) of this section to participate in the pretrial family violence education program, and a fee of three hundred dollars shall be paid to the court by any person who enters the family violence education program, except that no person shall be excluded from such program for inability to pay any such fee, provided (1) the person files with the court an affidavit of indigency or inability to pay, and (2) the court enters a finding thereof. All such fees shall be credited to the General Fund.

(j) The Judicial Department shall establish an ongoing training program for judges, Court Support Services Division personnel, guardians ad litem and clerks to inform them about the policies and procedures of sections 46b-1, 46b-15, 46b-38a to 46b-38f, inclusive, and 54-1g, including, but not limited to, the function of the family violence intervention units and the use of restraining and protective orders.

(P.A. 86-337, S. 3; P.A. 87-567, S. 3, 7; P.A. 89-219, S. 1, 10; P.A. 91-6, S. 2, 3; 91-24, S. 3; 91-381, S. 4; P.A. 93-280, S. 2; 93-343; P.A. 96-180, S. 125, 166; 96-246, S. 33, 34; P.A. 97-126, S. 2; P.A. 01-130, S. 13; P.A. 02-132, S. 13, 14, 55; P.A. 03-202, S. 5; P.A. 05-288, S. 157; P.A. 06-196, S. 170; P.A. 07-78, S. 2; Sept. Sp. Sess. P.A. 09-7, S. 65; P.A. 10-43, S. 13; 10-144, S. 3; P.A. 11-152, S. 4; P.A. 12-114, S. 3, 6, 24; 12-133, S. 42; June 12 Sp. Sess. P.A. 12-1, S. 131; June 12 Sp. Sess. P.A. 12-2, S. 98; P.A. 13-3, S. 38; 13-214, S. 3, 12.)

History: P.A. 87-567 amended Subsec. (c) by adding “to be presented at any time during the court session on that date” and provision re confidentiality of information provided to family relations officer; amended Subsec. (d) by adding “to be presented at any time during the court session on that date”; and amended Subsec. (g) by changing $200 fee to $50 fee; P.A. 89-219 amended Subsec. (g) by increasing the fee to $100; P.A. 91-6 deleted Subsec. (c)(5) re provision of monitoring systems for all restraining and protective orders; P.A. 91-24 amended Subsec. (f) to authorize the court to require the defendant to answer questions under oath “before any person designated by the clerk and duly authorized to administer oaths”; P.A. 91-381 amended Subsec. (d) by adding “pursuant to subsection (e)” after “protective order” and inserted new Subsec. (e) re provisions of protective order, including specific language required to be contained in such order and requiring that order be made a condition of bail or release of defendant, relettering remaining Subsecs. as necessary; P.A. 93-280 amended Subsec. (h) by increasing the fee for person entering family violence education program from $100 to $200; P.A. 93-343 amended Subsec. (e) by adding provision re establishment of twenty-four-hour registry of protective orders on the Connecticut on-line law enforcement communications teleprocessing system; P.A. 96-180 made technical change in Subsec. (e) by changing fine from $1,000 to $2,000 in accordance with P.A. 92-256, effective June 3, 1996; P.A. 96-246 amended Subsecs. (b) and (i) by deleting references to Sec. 17a-101(e) and Sec. 17a-107; P.A. 97-126 amended Subsec. (e) by adding required language in protective order re jurisdiction, notice and hearing, and validity and enforceability of order; P.A. 01-130 amended Subsec. (c) to add exception to the requirement that information provided to the family relations officer remain confidential by providing that if the victim has indicated that the defendant holds a permit to carry a pistol or revolver or possesses one or more firearms the family relations officer shall disclose such information to the court and the prosecuting authority and amended Subsec. (d) to make a technical change, to reposition language re nature and distribution of a protective order and to replace the requirement that the clerk send a certified copy of the order to the “appropriate law enforcement agency” with requirement that the clerk send a copy of the order to the law enforcement agency for the town in which the victim resides, to the law enforcement agency for the town in which the respondent resides if different than the town in which the victim resides and, if requested by the victim, to the law enforcement agency for the town in which the victim is employed if different than the town in which the victim resides; P.A. 02-132 amended Subsec. (b) by replacing “Family Relations Division of the Superior Court” and “Family Relations Division” with “Court Support Services Division”, effective October 1, 2002, amended Subsec. (c) by adding provisions re preparation of protective order forms and disclosure of information for appropriate action and making technical changes, amended Subsec. (d) by replacing provisions re sending certified copy of order to law enforcement agency with provisions re sending copy of or information contained in order to law enforcement agency by facsimile or other means and making technical changes and amended Subsec. (e) by deleting provisions re Department of Public Safety registry of protective orders, adding provisions re entry of information into registry of protective orders pursuant to Sec. 51-5c and making technical changes, effective January 1, 2003, and amended Subsec. (i) by replacing “Family Division personnel” with “Court Support Services Division personnel”, deleting reference to bail commissioners and making a technical change, effective October 1, 2002; P.A. 03-202 amended Subsec. (e) by revising language required to be contained in protective order to specify five-year term of imprisonment and $5,000 fine for criminal violation of a protective order and make a conforming change; P.A. 05-288 made technical changes in Subsec. (e), effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (d), effective June 7, 2006; P.A. 07-78 amended Subsec. (e) by adding provision authorizing protective order to include provisions necessary to protect any animal owned or kept by the victim; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (g) to provide that program shall inform participants of basic elements of family violence law and applicable penalties and to make technical changes, effective July 1, 2010; P.A. 10-43 amended Subsec. (c) to replace “family relations officer” with “family relations counselor, family relations counselor trainee or family services supervisor employed by the Judicial Department”, designate existing provision re disclosure of information re firearms permit or possession as Subpara. (A) and amend same to replace “family relations officer” with “family relations counselor, family relations counselor trainee or family services supervisor” and add provision, codified by the Revisors as Subpara. (G), re disclosure of information re suspected child abuse or neglect; P.A. 10-144 amended Subsec. (c) to replace “family relations officer” with “family relations counselor, family relations counselor trainee or family services supervisor employed by the Judicial Branch”, designate existing provision re disclosure of information re firearms permit or possession as Subpara. (A) and add Subparas. (B) to (F) re permitted disclosures, amended Subsec. (d)(A) to delete “certified” re copy of order, amended Subsec. (e) to replace requirement re specific language in order re jurisdiction, notice, hearing and validity and enforceability of order with requirement that order indicate that it is accorded full faith and credit pursuant to 18 USC 2265, inserted new Subsec. (f) re electronic monitoring pilot program, redesignated existing Subsecs. (f) to (i) as Subsecs. (g) to (j), and made technical changes; P.A. 11-152 substituted “Judicial Department” for “Judicial Branch”, amended Subsec. (c) to substitute “Shall disclose” for “May disclose” and add “custodial” re parent in Subpara. (B), delete clause (i) and (ii) designators in Subpara. (F) and reposition existing clause (ii) provisions re disclosure to organizations under contract with Judicial Branch to new Subpara. (H) with added proviso that no information personally identify the victim, insert new Subpara. (G) re disclosure to probation officer for purpose of preparing presentence investigation report, redesignate existing Subpara. (G) as Subpara. (I) and make a technical change, amended Subsec. (e) to substitute “notification” for “language” and replace provision re language to be included in order with requirement that order be accompanied by notification consistent with full faith and credit provisions in 18 USC 2265(a), amended Subsec. (g) to add provisions re trauma-informed care, amended Subsec. (h) to insert new Subdiv. designators and make conforming changes, and amended Subsec. (i) to require nonrefundable application fee of $100, increase program entry fee from $200 to $300 and make a technical change; P.A. 12-114 amended Subsec. (g) to redefine “trauma-informed care”, effective July 1, 2012, and amended Subsec. (d) to add provisions re report to judge to indicate whether the parties are parties to a case on the family relations docket and re clerk of court to send copy of order to school at which victim is enrolled, and make technical changes, and amended Subsec. (h)(1)(D) to disqualify offender from the pretrial family violence education program if offense involved infliction of serious physical injury, effective October 1, 2012; P.A. 12-133 amended Subsec. (c) by adding reference to intake, assessment and referral specialist in Subpara. (D); June 12 Sp. Sess. P.A. 12-1 amended Subsec. (f) to allow Judicial Department to resume operation of pilot program and operate same in additional judicial districts within available resources, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (d) to substitute “technical high school” for “regional vocational technical school”; P.A. 13-3 amended Subsec. (c)(5)(A) to require disclosure to court and prosecuting authority if victim has indicated the defendant possesses ammunition; P.A. 13-214 amended Subsec. (d) to substitute “persons who commit acts of family violence” for “batterers” and amended Subsec. (j) to extend ongoing training program to guardians ad litem.



Section 46b-38d - Family violence offense report by peace officer. Compilation of statistics by Commissioner of Emergency Services and Public Protection. Report to Governor and General Assembly.

(a) A peace officer who responds to a family violence incident shall complete a family violence offense report, whether or not an arrest occurs.

(b) Each police department, including resident troopers and constables, shall report all family violence incidents where an arrest occurs to the Commissioner of Emergency Services and Public Protection, who shall compile statistics of family violence crimes and cause them to be published annually in the Connecticut Uniform Crime Reports. An offense shall be counted for each incident reported to the police. A zero shall be reported if no incidents have occurred during the reporting periods.

(c) For the purpose of establishing accurate data on the extent and severity of family violence in the state and on the degree of compliance with the requirements of sections 46b-38a to 46b-38f, inclusive, the Commissioner of Emergency Services and Public Protection shall prescribe a form for making family violence offense reports. The form shall include, but is not limited to, the following: (1) Name of the parties; (2) relationship of the parties; (3) sex of the parties; (4) date of birth of the parties; (5) time and date of the incident; (6) whether children were involved or whether the alleged act of family violence was committed in the presence of children; (7) type and extent of the alleged abuse; (8) existence of substance abuse; (9) number and types of weapons involved; (10) existence of any prior court orders; (11) any other data that may be necessary for a complete analysis of all circumstances leading to the arrest.

(d) A copy of the family violence offense report shall be forwarded to the state’s attorney for the appropriate judicial district in cases where an arrest has been made.

(e) The Department of Emergency Services and Public Protection shall tabulate and compile data from the family violence offense reports and report such compilation annually for the five years following October 1, 1986, to the Governor and the General Assembly.

(f) Any person required to report under the provisions of this section who fails to make such report shall be fined not more than five hundred dollars.

(P.A. 86-337, S. 4; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 46b-38e - Medical data collection reports. Form. Compilation of data by Department of Public Safety. Report to Governor and General Assembly.

Section 46b-38e is repealed.

(P.A. 86-337, S. 5; P.A. 91-381, S. 6.)



Section 46b-38f - Statistical summary of family violence cases maintained by Court Support Services Division. Reports.

(a) The Court Support Services Division shall maintain a statistical summary of all family violence cases referred to the family violence intervention units. Such summary shall include, but not be limited to, the number of family violence cases referred, the nature of the cases and the charges and dispositions.

(b) The statistical summary reports prepared by the Court Support Services Division shall be submitted to the Department of Emergency Services and Public Protection on a monthly basis. The Department of Emergency Services and Public Protection shall compile and report annually for a period of five years to the Governor and the General Assembly the tabulated data of family violence crime reports.

(P.A. 86-337, S. 8; P.A. 02-132, S. 15; P.A. 11-51, S. 134.)

History: P.A. 02-132 replaced “Family Division” with “Court Support Services Division”; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011.



Section 46b-38g - Programs for children impacted by domestic violence.

The Chief Court Administrator shall, within available appropriations, establish programs for children impacted by domestic violence.

(P.A. 93-280, S. 1.)

See Sec. 54-216 re restitution services for victims of domestic violence and their families and children who witness domestic violence.



Section 46b-38h - Designation of conviction of certain crimes as involving family violence for purposes of criminal history record information.

If any person is convicted of a violation of section 53a-59, 53a-59a, 53a-59c, 53a-60, 53a-60a, 53a-60b, 53a-60c, 53a-62, 53a-63, 53a-64, 53a-64aa, 53a-64bb, 53a-64cc, 53a-70, 53a-70a, 53a-70b, 53a-70c, 53a-71, 53a-72a, 53a-72b, 53a-181c, 53a-181d, 53a-181e, 53a-182, 53a-182b, 53a-183, 53a-223, 53a-223a or 53a-223b, against a family or household member, as defined in section 46b-38a, the court shall include a designation that such conviction involved family violence on the court record for the purposes of criminal history record information, as defined in subsection (a) of section 54-142g.

(P.A. 99-186, S. 1; P.A. 03-202, S. 6; P.A. 12-114, S. 7.)

History: P.A. 03-202 added reference to Sec. 53a-223b and made a technical change; P.A. 12-114 added references to Secs. 53a-59c, 53a-62, 53a-63, 53a-64, 53a-64aa, 53a-64bb, 53a-64cc, 53a-70c, 53a-182, 53a-182b and 53a-183, substituted “family violence” for “domestic violence” and made a conforming change.



Section 46b-38i - Judicial Department training for staff re family violence issues and law. Methods to reduce geographic disparities.

(a) The Judicial Department shall provide training to Judicial Department staff, including court personnel, within available appropriations, on family violence issues and law, including, but not limited to, issues and law related to family violence in immigrant communities. Such training shall address arrest policies and eligibility for federal T Visas for victims of human trafficking and federal U Visas for unauthorized immigrants who are victims of family violence and other crimes.

(b) The Judicial Department shall, on an ongoing basis, within available appropriations, study and implement methods to reduce disparities in the disposition of family violence cases among geographic areas.

(Sept. Sp. Sess. P.A. 09-7, S. 66.)

History: Sept. Sp. Sess. P.A. 09-7 effective July 1, 2010.



Section 46b-38j - Family Violence Model Policy Governing Council. Membership. Duties. Annual report.

(a) There is established a Family Violence Model Policy Governing Council for the purpose of (1) evaluating policies and procedures used by law enforcement agencies when responding to incidents of family violence and violations of restraining orders and protective orders, (2) reviewing and updating the model law enforcement policy on family violence for the state established in section 46b-38b, and (3) evaluating the accuracy of data collected by the Department of Emergency Services and Public Protection under section 46b-38d and the Court Support Services Division under section 46b-38f.

(b) The council shall consist of the following members:

(1) One appointed by the speaker of the House of Representatives;

(2) One appointed by the president pro tempore of the Senate;

(3) One municipal police officer with experience in domestic violence training, appointed by the majority leader of the House of Representatives;

(4) One victim of domestic violence, appointed by the majority leader of the Senate;

(5) One appointed by the minority leader of the House of Representatives;

(6) One appointed by the minority leader of the Senate;

(7) One appointed by the Governor;

(8) One representative of the Police Officer Standards and Training Council with experience in domestic violence training, appointed by the chairperson of the council;

(9) One representative of the Office of the Chief State’s Attorney, appointed by the Chief State’s Attorney;

(10) One representative of the Office of the Chief Public Defender, appointed by the Chief Public Defender;

(11) One representative of the Office of the Victim Advocate, appointed by the Victim Advocate;

(12) One representative of the Division of State Police with experience in domestic violence training, and one commanding officer in the Division of State Police, each appointed by the Commissioner of Emergency Services and Public Protection;

(13) One judge of the Superior Court assigned to hear criminal matters, appointed by the Chief Court Administrator;

(14) One victim of domestic violence, one victim advocate with courtroom experience in domestic violence matters and one representative of the Connecticut Coalition Against Domestic Violence, Inc., each appointed by the executive director of the Connecticut Coalition Against Domestic Violence, Inc.;

(15) One representative of the legal aid programs in Connecticut, appointed by the executive director of the Legal Assistance Resource Center of Connecticut; and

(16) One representative of the Connecticut Police Chiefs Association, appointed by the president of the association.

(c) Any member of the council appointed under subdivision (1), (2), (5) or (6) of subsection (b) of this section may be a member of the General Assembly.

(d) All members of said council shall be appointed on or before July 1, 2012, and quadrennially thereafter, to serve for a term of four years. Any member may be reappointed, and any member may continue to serve until such member’s successor is appointed and qualified. Any vacancy shall be filled by the appointing authority.

(e) The members of the council shall select two chairpersons of the council from among the members of the council. Said chairpersons shall schedule the first meeting of the council, which shall be held not later than sixty days after June 8, 2012.

(f) The administrative staff of the joint standing committee of the General Assembly having cognizance of matters relating to public safety shall serve as administrative staff of the council.

(g) Not later than January 15, 2013, and annually thereafter, the council shall submit a report in accordance with section 11-4a to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and public safety regarding the effectiveness of the model law enforcement policy on family violence for the state established in section 46b-38b and identifying any amendments to such model policy adopted during the prior calendar year.

(P.A. 12-114, S. 25.)

History: P.A. 12-114 effective June 8, 2012.






Chapter 815f - Civil Union

Section 46b-38aa to 46b-38oo - Definitions. Eligibility. Kindred prohibited from entering into civil union. Persons authorized to join persons in a civil union. Penalty for unauthorized joining of persons in a civil union. Failure or refusal to join persons in a civil union. License; period of validity; penalty for solemnization without license; validity of civil union ceremony. Application for license. Issuance of license to person under conservatorship. Issuance of license to minor prohibited. Civil union certificate; affidavit in lieu of certificate. Evidentiary weight of certificate or affidavit. Validity of civil union celebrated in foreign country. Equality of benefits, protections and responsibilities. Applicability of statutes to civil unions, civil union status and parties to a civil union.

Sections 46b-38aa to 46b-38oo, inclusive, are repealed, effective October 1, 2010.

(P.A. 05-10, S. 1–15; 05-288, S. 227, 228; P.A. 07-79, S. 7, 8; 07-245, S. 2; P.A. 09-13, S. 10, 21.)



Section 46b-38pp - Applicability of estate tax, gift tax and income tax to parties to a civil union.

The provisions of chapters 217, 228c and 229 shall apply to parties to a civil union recognized under the laws of this state as if federal income tax law and federal estate and gift tax law recognized such a civil union in the same manner as Connecticut law.

(June Sp. Sess. P.A. 05-3, S. 58.)

History: June Sp. Sess. P.A. 05-3 effective June 30, 2005, and applicable to taxable years commencing, gifts made, and estates of decedents dying on or after January 1, 2006.



Section 46b-38qq - Merger of civil union into marriage by action of the parties.

(a) On and after April 23, 2009, and prior to October 1, 2010, two persons who are parties to a civil union entered into pursuant to sections 46b-38aa to 46b-38oo, inclusive, may apply for and be issued a marriage license, provided such persons are otherwise eligible to marry under chapter 815e and the parties to the marriage will be the same as the parties to the civil union.

(b) After the celebration of such marriage and upon the recording of the license certificate or notarized affidavit with the registrar of vital statistics of the town where the marriage took place pursuant to section 46b-34, the civil union of such persons shall be merged into the marriage by operation of law as of the date of the marriage stated in the certificate or affidavit.

(P.A. 09-13, S. 11.)

History: P.A. 09-13 effective April 23, 2009.



Section 46b-38rr - Merger of civil union into marriage by default. Exception.

(a) Two persons who are parties to a civil union established pursuant to sections 46b-38aa to 46b-38oo, inclusive, that has not been dissolved or annulled by the parties or merged into a marriage by operation of law under section 46b-38qq as of October 1, 2010, shall be deemed to be married under chapter 815e on said date and such civil union shall be merged into such marriage by operation of law on said date.

(b) Notwithstanding the provisions of subsection (a) of this section, the parties to a civil union with respect to which a proceeding for dissolution, annulment or legal separation is pending on October 1, 2010, shall not be deemed to be married on said date and such civil union shall not be merged into such marriage by operation of law but shall continue to be governed by the provisions of the general statutes applicable to civil unions in effect prior to October 1, 2010.

(P.A. 09-13, S. 12.)

History: P.A. 09-13 effective April 23, 2009.



Section 46b-38ss - Savings clause.

Nothing in section 46b-38qq or 46b-38rr or section 21 of public act 09-13* shall impair or affect any action or proceeding commenced, or any right or benefit accrued, or responsibility incurred, by a party to a civil union prior to October 1, 2010.

(P.A. 09-13, S. 13.)

*Note: Section 21 of public act 09-13 repealed sections 46b-38aa to 46b-38oo, inclusive, effective October 1, 2010.

History: P.A. 09-13 effective April 23, 2009.



Section 46b-38tt - Dissolution, annulment or legal separation of civil union performed in foreign jurisdiction. Enforcement or modification of foreign matrimonial judgment.

(a) Either party to a valid civil union performed in a foreign jurisdiction may bring an action for dissolution, annulment or legal separation of the civil union in this state, and the Superior Court may enter an order of dissolution, annulment or legal separation of the civil union.

(b) The procedures and requirements in the general statutes for the dissolution, annulment or legal separation of a marriage, whether applicable prejudgment or postjudgment, or requirements for enforcement or modification of a foreign matrimonial judgment, shall apply to the dissolution, annulment or legal separation of a civil union or enforcement or modification of a foreign civil union judgment. The substantive law in the general statutes that applies to the dissolution of a marriage, annulment or legal separation, whether applicable prejudgment or postjudgment, shall apply to the dissolution, annulment or legal separation of a valid civil union performed in a foreign jurisdiction.

(P.A. 12-133, S. 31; P.A. 13-194, S. 3.)

History: P.A. 12-133 effective July 1, 2012; P.A. 13-194 designated existing provisions as Subsec. (a) and amended same to substitute “either party” for “two persons who are parties”, and added Subsec. (b) re procedures, requirements and substantive law in general statutes for dissolution, annulment or legal separation of marriage, or requirements for enforcement or modification of foreign matrimonial judgment, to apply to dissolution, annulment or legal separation of foreign civil union, or enforcement or modification of foreign civil union judgment.






Chapter 815j - Dissolution of Marriage, Legal Separation and Annulment

Section 46b-40 - (Formerly Sec. 46-32). Grounds for dissolution of marriage; legal separation; annulment.

(a) A marriage is dissolved only by (1) the death of one of the parties or (2) a decree of annulment or dissolution of the marriage by a court of competent jurisdiction.

(b) An annulment shall be granted if the marriage is void or voidable under the laws of this state or of the state in which the marriage was performed.

(c) A decree of dissolution of a marriage or a decree of legal separation shall be granted upon a finding that one of the following causes has occurred: (1) The marriage has broken down irretrievably; (2) the parties have lived apart by reason of incompatibility for a continuous period of at least the eighteen months immediately prior to the service of the complaint and that there is no reasonable prospect that they will be reconciled; (3) adultery; (4) fraudulent contract; (5) wilful desertion for one year with total neglect of duty; (6) seven years’ absence, during all of which period the absent party has not been heard from; (7) habitual intemperance; (8) intolerable cruelty; (9) sentence to imprisonment for life or the commission of any infamous crime involving a violation of conjugal duty and punishable by imprisonment for a period in excess of one year; (10) legal confinement in a hospital or hospitals or other similar institution or institutions, because of mental illness, for at least an accumulated period totaling five years within the period of six years next preceding the date of the complaint.

(d) In an action for dissolution of a marriage or a legal separation on the ground of habitual intemperance, it shall be sufficient if the cause of action is proved to have existed until the time of the separation of the parties.

(e) In an action for dissolution of a marriage or a legal separation on the ground of wilful desertion for one year, with total neglect of duty, the furnishing of financial support shall not disprove total neglect of duty, in the absence of other evidence.

(f) For purposes of this section, “adultery” means voluntary sexual intercourse between a married person and a person other than such person’s spouse.

(P.A. 73-373, S. 1; P.A. 74-169, S. 1, 18; P.A. 78-230, S. 18, 54; P.A. 91-19, S. 1.)

History: P.A. 74-169 rephrased Subsec. (c) and applied provisions to decrees of legal separation; P.A. 78-230 restated provisions, adding Subdiv. indicators in Subsec. (c) and creating Subsecs. (d) and (e) from provisions formerly in Subsec. (c); Sec. 46-32 transferred to Sec. 46b-40 in 1979; P.A. 91-19 added Subsec. (f) defining “adultery”.

See Sec. 46b-48 re dissolution of marriage or annulment upon conviction of crime against chastity.

Subsec. (b):

Cited. 183 C. 433.

Subsec. (c):

Standard for marriage dissolution of “irretrievable breakdown” is not unconstitutional as a denial of due process since language is reasonably precise and not vague, uncertain or indefinite. 35 CS 123.

Annotations to present section:

Constitutional even without judicial guidelines to limit discretionary fact-finding of trial courts as to irretrievable breakdown (Subsec. (c)(1)). 178 C. 254. Cited. 184 C. 307. Cited. 190 C. 269; Id., 657. Cited. 194 C. 312. Cited. 224 C. 749.

Cited. 13 CA 282. Cited. 25 CA 210.

Cited. 44 CS 431.

Subsec. (a):

Subdiv. (1) cited. 35 CA 581.

Subsec. (b):

Cited. 15 CA 96.

Subsec. (c):

Subdiv. (1) cited. 179 C. 568. Irretrievable breakdown not unconstitutionally vague within strictures of due process. 181 C. 225. Subdiv. (1) cited. 183 C. 512. Cited. 184 C. 558. Subdiv. (3) cited. 185 C. 156.

Subdiv. (1) cited. 4 CA 611. Subdiv. (9) cited. 13 CA 632. Trial court rejected defendant’s claim that statute infringed on his religious beliefs because statute permitted plaintiff to obtain a divorce against his wishes. Statute is a valid and neutral law of general applicability. 82 CA 41.



Section 46b-41 - (Formerly Sec. 46-36a). Complaint includes cross-complaints or cross actions.

Whenever the word “complaint” is used in this chapter or section 46b-1 or 51-348a, it shall include cross-complaints or cross actions where appropriate.

(P.A. 74-169, S. 15, 18.)

History: Sec. 46-36a transferred to Sec. 46b-41 in 1979 and internal section references revised as necessary to reflect transfer of those sections.



Section 46b-42 - (Formerly Sec. 46-33). Jurisdiction.

The Superior Court shall have exclusive jurisdiction of all complaints seeking a decree of annulment, dissolution of a marriage or legal separation.

(P.A. 73-373, S. 2.)

History: Sec. 46-33 transferred to Sec. 46b-42 in 1979.

Cited. 34 CS 251; Id., 628.

Annotations to present section:

Cited. 11 CA 150. Cited. 13 CA 282.



Section 46b-43 - (Formerly Sec. 46-34). Capacity of minor to prosecute or defend.

Any married minor may, in his own name, prosecute or defend to final judgment an action for annulment or dissolution of a marriage or for legal separation and may participate in all judicial proceedings with respect thereto.

(1971, P.A. 8; P.A. 73-373, S. 41; P.A. 78-230, S. 19, 54.)

History: P.A. 73-373 substituted “annulment or dissolution of marriage” for “divorce” and authorized married minor to participate in all judicial proceedings relating to annulment, dissolution or legal separation; P.A. 78-230 made technical change; Sec. 46-34 transferred to Sec. 46b-43 in 1979.



Section 46b-44 - (Formerly Sec. 46-35). Residency requirement.

(a) A complaint for dissolution of a marriage or for legal separation may be filed at any time after either party has established residence in this state.

(b) Temporary relief pursuant to the complaint may be granted in accordance with sections 46b-56 and 46b-83 at any time after either party has established residence in this state.

(c) A decree dissolving a marriage or granting a legal separation may be entered if: (1) One of the parties to the marriage has been a resident of this state for at least the twelve months next preceding the date of the filing of the complaint or next preceding the date of the decree; or (2) one of the parties was domiciled in this state at the time of the marriage and returned to this state with the intention of permanently remaining before the filing of the complaint; or (3) the cause for the dissolution of the marriage arose after either party moved into this state.

(d) For the purposes of this section, any person who has served or is serving with the armed forces, as defined by section 27-103, or the merchant marine, and who was a resident of this state at the time of his or her entry shall be deemed to have continuously resided in this state during the time he or she has served or is serving with the armed forces or merchant marine.

(P.A. 73-373, S. 3; P.A. 74-169, S. 2, 18; P.A. 78-230, S. 20, 54; May Sp. Sess. P.A. 92-11, S. 36, 70.)

History: P.A. 74-169 substituted “either party” for “plaintiff” and added feminine personal pronouns where occurring; P.A. 78-230 reordered and restated provisions and divided section into Subsecs.; Sec. 46-35 transferred to Sec. 46b-44 in 1979 and internal section references revised as necessary to reflect sections’ transfer; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (c).

Jurisdiction for legal separation and divorce, under former Secs. 46-15 and 46-29, interrelationship of sections. 166 C. 476. Under section, a showing of residence by one party is, without showing of domicile, sufficient to establish jurisdiction for purposes of granting alimony or support pendente lite. 171 C. 433.

Cited. 4 CA 581.

Annotations to present section:

Cited. 208 C. 329; 226 C. 1.

Cited. 3 CA 679; 4 CA 581; 10 CA 566; 13 CA 632; 27 CA 142; 41 CA 382.

Cited. 41 CS 258.

Subsec. (a):

Residency requirement is met where complaint for dissolution is filed while plaintiff is a resident of the state. 133 CA 250.

Subsec. (c):

Connecticut has subject matter jurisdiction over dissolution action brought by nonresident against Indian tribe member residing on a reservation in Connecticut. 243 C. 255.

Cited. 22 CA 410; 33 CA 214. Plaintiff deemed to be domiciled in the state for the 12 months before filing the complaint where plaintiff had been continuously residing in the state for 7 years before filing the complaint and, at the time the complaint was filed, had the intent to remain in the state for at least 12 months, despite the fact that plaintiff was temporarily living in Sweden at the time she filed a motion to restore the case, which was previously withdrawn, to the regular docket. 133 CA 250.



Section 46b-45 - (Formerly Sec. 46-36). Service and filing of complaint.

(a) A proceeding for annulment, dissolution of marriage or legal separation shall be commenced by the service and filing of a complaint as in all other civil actions in the Superior Court for the judicial district in which one of the parties resides. The complaint may also be made by the Attorney General in a proceeding for annulment of a void marriage. The complaint shall be served on the other party.

(b) If any party is an inmate of a mental institution in this state, a copy of the complaint shall be served on the Commissioner of Administrative Services personally or by registered or certified mail. If any party is confined in an institution in any other state, a copy shall be so served on the superintendent of the institution in which the party is confined.

(P.A. 73-373, S. 4; P.A. 74-169, S. 3, 18; P.A. 77-614, S. 70, 610; P.A. 78-230, S. 21, 54; 78-280, S. 2, 127.)

History: P.A. 74-169 clarified provisions, substituting “service and filing of a complaint as in all other civil actions” for “making a complaint”; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-230 divided section into Subsecs. and restated provisions; P.A. 78-280 deleted reference to counties, a change effected as well in P.A. 78-230; Sec. 46-36 transferred to Sec. 46b-45 in 1979.

See Sec. 46b-10 re reconciliation attempts ordered by court in action for dissolution of marriage, legal separation or annulment.

Cited. 173 C. 161.

Cited. 31 CS 188.

Annotations to present section:

Cited. 181 C. 225. Cited. 185 C. 249; Id., 491. Cited. 208 C. 329. Cited. 224 C. 749.

Cited. 35 CA 449.



Section 46b-45a - Allegation of pregnancy in pleadings. Disagreement as to paternity. Hearing.

(a) If, during the pendency of a dissolution or annulment of marriage, the wife is pregnant, she may so allege in the pleadings. The parties may in their pleadings allege and answer that the child born of the pregnancy will or will not be issue of the marriage.

(b) If the parties to a dissolution or annulment of marriage disagree as to whether or not the husband is the father of the child born of the pregnancy, the court shall hold a hearing within a reasonable period after the birth of the child to determine paternity.

(P.A. 84-386.)



Section 46b-46 - (Formerly Sec. 46-39). Notice to nonresident party. Jurisdiction over nonresident for alimony and support.

(a) On a complaint for dissolution, annulment, legal separation or custody, if the defendant resides out of or is absent from the state or the whereabouts of the defendant are unknown to the plaintiff, any judge or clerk of the Supreme Court or of the Superior Court may make such order of notice as such judge or clerk deems reasonable. After notice has been given and proved to the court, the court may hear the complaint if it finds that the defendant has actually received notice that the complaint is pending. If it does not appear that the defendant has had such notice, the court may hear the case, or, if it sees cause, order such further notice to be given as it deems reasonable and continue the complaint until the order is complied with. Nothing in this section shall be construed to affect the jurisdictional requirements of chapter 815p in a complaint for custody.

(b) The court may exercise personal jurisdiction over the nonresident party as to all matters concerning temporary or permanent alimony or support of children, only if: (1) The nonresident party has received actual notice under subsection (a) of this section; and (2) the party requesting alimony meets the residency requirement of section 46b-44.

(1949 Rev., S. 7330; P.A. 73-373, S. 9; P.A. 75-276; P.A. 78-230, S. 24, 54; P.A. 91-391, S. 3; P.A. 95-310, S. 1, 9; June 18 Sp. Sess. P.A. 97-1, S. 52, 75; P.A. 03-19, S. 104.)

History: P.A. 73-373 substituted complaints “for dissolution or annulment of marriage or for legal separation” for complaints “for divorce”; Sec. 46-17 transferred to Sec. 46-39 in 1975; P.A. 75-276 added Subsec. (b) re court’s jurisdiction over nonresident party in matters concerning alimony or support; P.A. 78-230 rephrased provisions and substituted “defendant” for “adverse party”; Sec. 46-39 transferred to Sec. 46b-46 in 1979 and reference to Sec. 46-35 renumbered to reflect its transfer; P.A. 91-391 amended Subsec. (a) by adding “or custody” after “legal separation” and adding “Nothing in this section shall be construed to affect the jurisdictional requirements of chapter 815o in a complaint for custody”; (Revisor’s note: In 1995 the words “to all”, which were omitted inadvertently during the preparation of the 1979 revision, were reinstated editorially by the Revisors in Subsec. (b) after the words “party as”); P.A. 95-310 deleted Subsec. (b)(3) requiring both parties’ domicile in state immediately prior to or at time of separation, effective January 1, 1996; June 18 Sp. Sess. P.A. 97-1 amended Subsec. (b)(2) by deleting “or support of children”, effective January 1, 1998; P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003.

Not indispensable that service of notice should be certified by oath of party serving. 23 C. 243. Notice contemplated is one which will be most likely to reach defendant. 133 C. 458. Pertains to divorce only and does not apply to annulment actions 142 C. 173. Cited. 147 C. 238. This statute authorizes but does not require an order of notice in a divorce action when the defendant resides out of or is absent from the state. Resort to the statute is unnecessary if the service utilized itself satisfies due process 150 C. 15. Cited. 199 C. 287. Cited. 226 C. 1.

Where there was no service on the defendant in the manner directed, the result is not a mere defect or irregularity but a complete failure to effect any service whatever. 4 CS 140. Cited. 14 CS 204. Where defendant had once lived in Stamford but left there before the divorce action was commenced, notice of the action in a Stamford newspaper is not sufficient notice. Id., 321.

Annotations to present section:

Cited. 199 C. 287. Cited. 208 C. 329. Cited. 222 C. 906. Order of notice requirement is permissive, not mandatory. 226 C. 1.

Cited. 27 CA 142. Cited. 41 CA 382. Trial court correctly determined that defendant’s contact with Connecticut was sufficient to justify the exercise of personal jurisdiction over him and that exercise of such jurisdiction was reasonable and comported with traditional notions of fair play and substantial justice. 54 CA 634.

Cited. 41 CS 429.

Subsec. (a):

Cited. 178 C. 308.

Cited. 42 CA 254.

Subsec. (b):

Statute permits court to modify a dissolution judgment to require nonresident defendant to pay child support if latter had actual notice of modification proceedings. Reference to Subsec. (a) of statute discussed. 199 C. 287.

Cited. 3 CA 679. Cited. 42 CA 254.



Section 46b-47 - (Formerly Sec. 46-40). Complaint for dissolution of marriage on ground of confinement for mental illness; procedure.

(a) A copy of the writ and complaint in an action or cross action for dissolution of marriage or legal separation on the ground of confinement for mental illness shall be served on the adverse party, on the conservator, if any, and on the Commissioner of Administrative Services at Hartford. Service on the conservator, if resident outside the state, and on the commissioner, may be made by registered or certified mail. If the adverse party is confined in any other state, a copy shall be served on the superintendent of the institution in which the adverse party is confined.

(b) If the conservator does not appear in court, or if the adverse party has no conservator, the court shall appoint a guardian ad litem for the adverse party.

(c) On motion of either party, the court shall appoint two or more psychiatrists who are diplomates of the American Board of Psychiatry and Neurology and who are not on the staff of any state hospital for mental illness, who shall investigate the mental status of such person. Within a reasonable time thereafter, the psychiatrists shall report to the court the facts found by them together with their opinion as to the probability of further indefinite prolonged hospitalization for the mental illness. The testimony of no psychiatrists other than those appointed by the court shall be received upon the trial of such action.

(d) The fees and expenses of the psychiatrists and of the guardian ad litem shall be fixed by the court and shall be paid by the plaintiff.

(1949 Rev., S. 7331; 1951, S. 3003d; 1957, P.A. 502, S. 2; P.A. 73-373, S. 11; P.A. 74-169, S. 7, 18; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 78-230, S. 25, 54.)

History: P.A. 73-373 substituted actions for “dissolution of a marriage” for “divorce” actions; P.A. 74-169 applied provisions to legal separations and to cross actions and substituted “adverse party” for “defendant”; Sec. 46-19 transferred to Sec. 46-40 in 1975; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 substituted commissioner of human resources for commissioner of social services, effective January 1, 1979; P.A. 78-230 divided section into Subsecs., restated provisions and substituted commissioner of administrative services for commissioner of social services, negating name change called for by P.A. 77-614; Sec. 46-40 transferred to Sec. 46b-47 in 1979.

Cited. 4 CS 249. When defendant confined outside state, both superintendent and commissioner of welfare must be served. 17 CS 410.



Section 46b-48 - (Formerly Sec. 46-37). Dissolution of marriage or annulment upon conviction of crime against chastity; procedure.

When any married person has been convicted in any court of an offense against chastity which would be ground for dissolution or annulment of the marriage, any person aggrieved may petition the Superior Court within four months of the conviction, and upon notice to the person convicted, the court may grant a dissolution or annulment of the marriage or such other relief as the court determines. No provision of this section shall be construed to affect the right of any aggrieved person to apply to the civil side of the court for similar relief.

(1949 Rev., S. 7329; 1971, P.A. 870, S. 126; P.A. 73-373, S. 10; P.A. 78-230, S. 22, 54.)

History: 1971 act applied provisions to convictions in any court rather than specifically in superior court and required that petition be made to superior court rather than to the court “before which such conviction was had”, imposing four-month deadline where previously petition was required “at the same term”, effective September 1, 1971, except that courts with cases pending retain jurisdiction unless pending matters deemed transferable; P.A. 73-373 replaced “divorce” with “dissolution of marriage”; P.A. 78-230 restated provisions; Sec. 46-37 transferred to Sec. 46b-48 in 1979.

See Sec. 46b-10 re reconciliation attempts ordered by court in action for dissolution of marriage, legal separation or annulment.



Section 46b-49 - (Formerly Sec. 46-45). Private hearing.

When it considers it necessary in the interests of justice and the persons involved, the court shall, upon the motion of either party or of counsel for any minor children, direct the hearing of any matter under this chapter and sections 17b-743, 17b-744, 45a-257, 46b-1, 46b-6, 47-14g, 51-348a and 52-362 to be private. The court may exclude all persons except the officers of the court, a court reporter, the parties, their witnesses and their counsel.

(P.A. 73-373, S. 13; P.A. 78-230, S. 30, 54; June 18 Sp. Sess. P.A. 97-1, S. 53, 75.)

History: P.A. 78-230 restated provisions and deleted reference to Sec. 46-5h; Sec. 46-45 transferred to Sec. 46b-49 in 1979 and internal section references revised as necessary to reflect transfer of those sections; June 18 Sp. Sess. P.A. 97-1 made a technical change, effective January 1, 1998.

See Sec. 46b-11 re closed hearings and records in family relations matters.

Cited. 36 CS 352. Protecting stability of leading Fortune 500 corporation’s shares of stock outweighed public’s and media’s right to access files and hearings in divorce proceedings of high ranking executive of such corporation. 45 CS 208.



Section 46b-50 - (Formerly Sec. 46-46). Number of witnesses in uncontested action.

In any action under this chapter, where the complaint for dissolution of marriage or separation is uncontested, the judge in his sole discretion shall decide the number of witnesses required, if any, in addition to the plaintiff or defendant on a cross complaint, except as provided in subsection (a) of section 46b-51.

(1972, P.A. 164, S. 3; P.A. 73-373, S. 40, 44; P.A. 74-338, 12, 93, 94; P.A. 78-230, S. 31, 54.)

History: P.A. 73-373 replaced reference to divorce with reference to dissolution of marriage and added exception re Sec. 46-48(a); P.A. 74-338 made technical corrections; P.A. 78-230 rephrased section but made no substantive change; Sec. 46-46 transferred to Sec. 46b-50 in 1979 and reference to Sec. 46-48 revised to reflect its transfer.



Section 46b-51 - (Formerly Sec. 46-48). Stipulation of parties and finding of irretrievable breakdown.

(a) In any action for dissolution of marriage or legal separation the court shall make a finding that a marriage breakdown has occurred where (1) the parties, and not their attorneys, execute a written stipulation that their marriage has broken down irretrievably, or (2) both parties are physically present in court and stipulate that their marriage has broken down irretrievably and have submitted an agreement concerning the custody, care, education, visitation, maintenance or support of their children, if any, and concerning alimony and the disposition of property. The testimony of either party in support of that conclusion shall be sufficient.

(b) In any case in which the court finds, after hearing, that a cause enumerated in subsection (c) of section 46b-40 exists, the court shall enter a decree dissolving the marriage or granting a legal separation. In entering the decree, the court may either set forth the cause of action on which the decree is based or dissolve the marriage or grant a legal separation on the basis of irretrievable breakdown. In no case shall the decree granted be in favor of either party.

(P.A. 73-373, S. 8; P.A. 74-169, S. 6, 18; 74-338, S. 92, 94; P.A. 78-230, S. 33, 54.)

History: P.A. 74-169 clarified Subsec. (a) by specifying execution of written stipulation or personal stipulation “where both parties are physically present in court” that marriage is irretrievably broken and referred to legal separation in Subsec. (b) deleting detailed description of court’s finding that marriage is irretrievably broken or that parties have lived apart for 18 months and there is no reasonable prospect that they will be reconciled; P.A. 74-338 made technical change in Subsec. (a); P.A. 78-230 restated provisions and deleted Subsec. (c) which had stated that defenses of recrimination and condonation to action for dissolution of marriage were abolished; Sec. 46-48 transferred to Sec. 46b-51 in 1979 and reference to Sec. 46-32 revised to reflect its transfer.

Cited. 174 C. 602. Cited. 177 C. 173.

Annotations to present section:

Cited. 190 C. 657.

Cited. 40 CA 570. Cited. 45 CA 737.

Subsec. (a):

Cited. 186 C. 311.

Subsec. (b):

Cited. 185 C. 156.

Cited. 38 CS 37.



Section 46b-52 - Recrimination and condonation abolished.

The defenses of recrimination and condonation to any action for dissolution of marriage or legal separation are abolished.

(P.A. 78-230, S. 2, 54.)

Cited. 4 CA 575.



Section 46b-53 - (Formerly Sec. 46-41). Conciliation procedures; privileged communications.

(a) On or after the return day of a complaint seeking the dissolution of a marriage or a legal separation and prior to the expiration of the ninety-day period specified in section 46b-67 either spouse or the counsel for any minor children of the marriage may submit a request for conciliation to the clerk of the court. The clerk shall forthwith enter an order that the parties meet with a conciliator mutually acceptable to them or, if the parties cannot agree as to a conciliator, with a conciliator named by the court. The conciliator shall, in any case, be a clergyman, a physician, a domestic relations officer or a person experienced in marriage counseling.

(b) Within such ninety-day period or within thirty days of the request, whichever is later, there shall be two mandatory consultations with the conciliator by each party to explore the possibility of reconciliation or of resolving the emotional problems which might lead to continuing conflicts following the dissolution of the marriage. Failure of the plaintiff or defendant to attend these consultations except for good cause shall preclude further action on the complaint until the expiration of six months from the date of the return day; provided the court may order the termination of such stay, upon the motion of either party and for good cause shown. Further consultations may be held with the consent of both parties, or, if the conciliator recommends one or more additional consultations and either one of the parties agrees, the court may order such additional consultations.

(c) All communications during these consultations shall be absolutely privileged, except that the conciliator shall report to the court whether or not the parties attended the consultations.

(d) The reasonable fees of the conciliator shall be paid by one or both of the parties as the court directs. No fee shall be charged by a domestic relations officer for such services. If the parties are unable to pay the fees which may be charged by the conciliator, only a domestic relations officer may be named as the conciliator.

(P.A. 73-373, S. 6; P.A. 74-169, S. 5, 18; P.A. 75-530, S. 11, 35; P.A. 78-230, S. 26, 54; P.A. 02-132, S. 80.)

History: P.A. 74-169 specified that each party must consult at least twice with conciliator; P.A. 75-530 referred to return day of complaint rather than its date of filing, authorized domestic relations officers to serve as conciliators, added proviso re termination of stay in proceedings and added exception re conciliators’ fees; P.A. 78-230 divided section into Subsecs. and rephrased provisions; Sec. 46-41 transferred to Sec. 46b-53 in 1979 and reference to Sec. 46-44 revised to reflect its transfer; P.A. 02-132 amended Subsec. (b) by adding provisions re one or more additional consultations.

See Sec. 46b-10 re reconciliation attempts ordered by court in action for dissolution of marriage, legal separation or annulment.

Subsec. (a):

Cited. 5 CA 649.



Section 46b-53a - Mediation program for persons filing for dissolution of marriage. Privileged communications.

(a) A program of mediation services for persons filing for dissolution of marriage may be established in such judicial districts of the Superior Court as the Chief Court Administrator may designate. Mediation services shall address property, financial, child custody and visitation issues.

(b) All oral or written communications made by either party to the mediator or made between the parties in the presence of the mediator, while participating in the mediation program conducted pursuant to subsection (a) of this section, are privileged and inadmissible as evidence in any court proceedings unless the parties otherwise agree.

(P.A. 87-316, S. 8; 87-589, S. 36, 87; P.A. 93-92.)

History: P.A. 87-589 made technical change; P.A. 93-92 added Subsec. (b) re privileged communications made by parties to mediator or in presence of mediator.



Section 46b-54 - (Formerly Sec. 46-43). Counsel for minor children. Duties.

(a) The court may appoint counsel for any minor child or children of either or both parties at any time after the return day of a complaint under section 46b-45, if the court deems it to be in the best interests of the child or children. The court may appoint counsel on its own motion, or at the request of either of the parties or of the legal guardian of any child or at the request of any child who is of sufficient age and capable of making an intelligent request.

(b) Counsel for the child or children may also be appointed on the motion of the court or on the request of any person enumerated in subsection (a) of this section in any case before the court when the court finds that the custody, care, education, visitation or support of a minor child is in actual controversy, provided the court may make any order regarding a matter in controversy prior to the appointment of counsel where it finds immediate action necessary in the best interests of any child.

(c) Counsel for the child or children shall be heard on all matters pertaining to the interests of any child, including the custody, care, support, education and visitation of the child, so long as the court deems such representation to be in the best interests of the child.

(P.A. 73-373, S. 16; P.A. 74-169, S. 9, 18; P.A. 75-530, S. 13, 35; P.A. 78-230, S. 28, 54.)

History: P.A. 74-169 rephrased provision re appointment of counsel for children, deleting requirement that counsel be appointed “in any case where an agreement has been submitted with respect to such child or children as provided in subsection (a) of section 46-42”; P.A. 75-530 referred to return day of complaint rather than its date of filing and added general reference to hearing of counsel on all matters pertaining to “interests” of child or children; P.A. 78-230 divided section into Subsecs. and restated provisions; Sec. 46-43 transferred to Sec. 46b-54 in 1979 and reference to Sec. 46-36 revised to reflect its transfer.

Cited. 174 C. 244.

Cited. 7 CA 720.

Counsel for minor child appointed where motion brought to change order for the child’s custody. It’s in child’s best interest to appoint independent counsel where motion made to change custody order. 31 CS 340. Cited. 33 CS 100.

Annotations to present section:

Appointment of counsel for minor child is in discretion of court and court did not abuse discretion in failing to appoint counsel. 180 C. 533. Cited. 181 C. 622. Cited. 186 C. 311. Cited. 196 C. 260. Cited. 198 C. 138. Cited. 207 C. 725. Cited. 231 C. 928. Under certain limited circumstances minor children may appeal from trial court judgment concerning support obligations of the parents; judgment of appellate court reversed. 235 C. 82. Cited. 241 C. 767. Attorneys appointed by court pursuant to section are entitled to absolute, quasi-judicial immunity for actions taken during, or activities necessary to, performance of functions that are integral to the judicial process, and defendant attorney entitled to absolute immunity because complaint not grounded on any conduct by defendant in which she acted outside usual role of an attorney for minor children. 274 C. 533. Trial court may protect minor’s interests in dissolution action solely through appointment of an attorney, rather than also requiring simultaneous appointment of a guardian ad litem or naming of a next friend. 276 C. 526. Trial court abused its discretion by appointing an attorney for minor children for a proceeding intended solely to address the matter of attorney’s fees. 294 C. 484.

Cited. 8 CA 50. Cited. 11 CA 189. Cited. 18 CA 622. Cited. 23 CA 509. Cited. 35 CA 421; Id., 449. Cited. 37 CA 194. Cited. 40 CA 675. Appointment of attorney to represent a minor child rests within the sound discretion of court. 78 CA 493. Attorneys appointed pursuant to section are entitled to qualified quasi-judicial immunity, and such immunity is properly pleaded as a special defense and the issue raised by using either motion to strike or motion for summary judgment. 81 CA 382.

Cited. 35 CS 237.

Subsec. (a):

Cited. 224 C. 776.

Subsec. (b):

Cited. 32 CA 152.

Subsec. (c):

Cited. 224 C. 776.

Cited. 39 CA 162. Trial court did not err in permitting attorney for the minor child to assert psychologist-patient privilege as basis for an oral motion in limine re communications made by the child, where defendant failed to request appointment of a guardian ad litem for the child. 72 CA 193. Duties of guardian ad litem may subsume those traditionally performed by counsel when counsel is the child’s sole representative. 76 CA 693.



Section 46b-55 - (Formerly Sec. 46-63). Attorney General as party. Paternity establishment.

(a) The Attorney General shall be and remain a party to any action for dissolution of marriage, legal separation or annulment, and to any proceedings after judgment in such action, if any party to the action, or any child of any party, is receiving or has received aid or care from the state. The Attorney General may also be a party to such action for the purpose of establishing, enforcing or modifying an order for support or alimony if any party to the action is receiving support enforcement services pursuant to Title IV-D of the Social Security Act.

(b) If any child born during a marriage, which is terminated by a divorce decree or decree of dissolution of marriage, is found not to be issue of such marriage, the child or his representative may bring an action in the Superior Court to establish the paternity of the child within one year after the date of the judgment of divorce or decree of dissolution of the marriage of his natural mother, notwithstanding the provisions of section 46b-160.

(1971, P.A. 712, S. 1–4; P.A. 73-373, S. 42; P.A. 74-183, S. 271, 291; P.A. 76-436, S. 234, 681; P.A. 78-230, S. 47, 54; P.A. 86-359, S. 32, 44.)

History: P.A. 73-373 substituted “dissolution of marriage” for “divorce” in Subsec. (a), deleted former Subsecs. (b) and (c) re appointment of attorney to protect child’s interests and re action to establish paternity of child who is determined not to be issue of the marriage in question and relettered former Subsec. (d) accordingly, adding references to decrees of dissolution of marriage; P.A. 74-183 replaced circuit court with court of common pleas in Subsec. (b), effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court in Subsec. (b), effective July 1, 1978; P.A. 78-230 rephrased provisions but made no substantive change; Sec. 46-63 transferred to Sec. 46b-55 in 1979 and reference to Sec. 52-435a revised to reflect that section’s transfer; P.A. 86-359 amended Subsec. (a) to permit attorney general to be party to action for purpose of establishing, enforcing or modifying order of support or alimony if any party to action is receiving support enforcement services.

See chapter 815y re paternity matters.

Cited. 31 CS 188. Cited. 34 CS 187; Id., 628.

Annotations to present section:

Cited. 180 C. 114. Cited. 185 C. 180.

Cited. 11 CA 43. Cited. 37 CA 856.

Cited. 40 CS 6.

Subsec. (a):

Cited. 188 C. 98; Id., 354. Cited. 200 C. 656. Cited. 219 C. 703. Cited. 236 C. 719.

Cited. 15 CA 745.

Subsec. (b):

Cited. 234 C. 51. Cited. 235 C. 82.

Cited. 34 CA 129; judgment reversed, see 234 C. 51.



Section 46b-56 - (Formerly Sec. 46-42). Orders re custody, care, education, visitation and support of children. Best interests of the child. Access to records of minor child by noncustodial parent. Orders re therapy, counseling and drug or alcohol screening.

(a) In any controversy before the Superior Court as to the custody or care of minor children, and at any time after the return day of any complaint under section 46b-45, the court may make or modify any proper order regarding the custody, care, education, visitation and support of the children if it has jurisdiction under the provisions of chapter 815p. Subject to the provisions of section 46b-56a, the court may assign parental responsibility for raising the child to the parents jointly, or may award custody to either parent or to a third party, according to its best judgment upon the facts of the case and subject to such conditions and limitations as it deems equitable. The court may also make any order granting the right of visitation of any child to a third party to the action, including, but not limited to, grandparents.

(b) In making or modifying any order as provided in subsection (a) of this section, the rights and responsibilities of both parents shall be considered and the court shall enter orders accordingly that serve the best interests of the child and provide the child with the active and consistent involvement of both parents commensurate with their abilities and interests. Such orders may include, but shall not be limited to: (1) Approval of a parental responsibility plan agreed to by the parents pursuant to section 46b-56a; (2) the award of joint parental responsibility of a minor child to both parents, which shall include (A) provisions for residential arrangements with each parent in accordance with the needs of the child and the parents, and (B) provisions for consultation between the parents and for the making of major decisions regarding the child’s health, education and religious upbringing; (3) the award of sole custody to one parent with appropriate parenting time for the noncustodial parent where sole custody is in the best interests of the child; or (4) any other custody arrangements as the court may determine to be in the best interests of the child.

(c) In making or modifying any order as provided in subsections (a) and (b) of this section, the court shall consider the best interests of the child, and in doing so may consider, but shall not be limited to, one or more of the following factors: (1) The temperament and developmental needs of the child; (2) the capacity and the disposition of the parents to understand and meet the needs of the child; (3) any relevant and material information obtained from the child, including the informed preferences of the child; (4) the wishes of the child’s parents as to custody; (5) the past and current interaction and relationship of the child with each parent, the child’s siblings and any other person who may significantly affect the best interests of the child; (6) the willingness and ability of each parent to facilitate and encourage such continuing parent-child relationship between the child and the other parent as is appropriate, including compliance with any court orders; (7) any manipulation by or coercive behavior of the parents in an effort to involve the child in the parents’ dispute; (8) the ability of each parent to be actively involved in the life of the child; (9) the child’s adjustment to his or her home, school and community environments; (10) the length of time that the child has lived in a stable and satisfactory environment and the desirability of maintaining continuity in such environment, provided the court may consider favorably a parent who voluntarily leaves the child’s family home pendente lite in order to alleviate stress in the household; (11) the stability of the child’s existing or proposed residences, or both; (12) the mental and physical health of all individuals involved, except that a disability of a proposed custodial parent or other party, in and of itself, shall not be determinative of custody unless the proposed custodial arrangement is not in the best interests of the child; (13) the child’s cultural background; (14) the effect on the child of the actions of an abuser, if any domestic violence has occurred between the parents or between a parent and another individual or the child; (15) whether the child or a sibling of the child has been abused or neglected, as defined respectively in section 46b-120; and (16) whether the party satisfactorily completed participation in a parenting education program established pursuant to section 46b-69b. The court is not required to assign any weight to any of the factors that it considers.

(d) Upon the issuance of any order assigning custody of the child to the Commissioner of Children and Families, or not later than sixty days after the issuance of such order, the court shall make a determination whether the Department of Children and Families made reasonable efforts to keep the child with his or her parents prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible, taking into consideration the best interests of the child, including the child’s health and safety.

(e) In determining whether a child is in need of support and, if in need, the respective abilities of the parents to provide support, the court shall take into consideration all the factors enumerated in section 46b-84.

(f) When the court is not sitting, any judge of the court may make any order in the cause which the court might make under this section, including orders of injunction, prior to any action in the cause by the court.

(g) A parent not granted custody of a minor child shall not be denied the right of access to the academic, medical, hospital or other health records of such minor child, unless otherwise ordered by the court for good cause shown.

(h) Notwithstanding the provisions of subsections (b) and (c) of this section, when a motion for modification of custody or visitation is pending before the court or has been decided by the court and the investigation ordered by the court pursuant to section 46b-6 recommends psychiatric or psychological therapy for a child, and such therapy would, in the court’s opinion, be in the best interests of the child and aid the child’s response to a modification, the court may order such therapy and reserve judgment on the motion for modification.

(i) As part of a decision concerning custody or visitation, the court may order either parent or both of the parents and any child of such parents to participate in counseling and drug or alcohol screening, provided such participation is in the best interests of the child.

(P.A. 73-373, S. 15; P.A. 74-169, S. 8, 18; P.A. 75-530, S. 12, 35; P.A. 77-488, S. 2; P.A. 78-230, S. 27, 54; 78-318, S. 28; P.A. 80-29; P.A. 81-402, S. 1; P.A. 84-42; P.A. 93-319, S. 3, 4; P.A. 99-137; P.A. 01-186, S. 12; May 9 Sp. Sess. P.A. 02-7, S. 35; P.A. 03-19, S. 105; P.A. 05-258, S. 3.)

History: P.A. 74-169 made minor changes in wording; P.A. 75-530 replaced reference to filing date of complaint with reference to return day of complaint; P.A. 77-488 added provision authorizing court to make orders re visitation rights for third parties such as grandparents; P.A. 78-230 divided section into Subsecs. and restated provisions; P.A. 78-318 qualified court’s power to make orders re care, custody and visitation by adding “if it has jurisdiction under the provisions of Ch. 815o”; Sec. 46-42 transferred to Sec. 46b-56 in 1979 and references to other sections within section revised as necessary to reflect their transfer; P.A. 80-29 authorized assignment of joint custody in Subsec. (a); P.A. 81-402 amended Subsec. (a) to provide that the court is subject to the provisions of Sec. 46b-56a in assigning custody and changed the order of possible custody assignments so that “to the parents jointly” is listed first, and amended Subsec. (b) to provide that the court may consider the causes for the dissolution or legal separation if the causes are relevant in a determination of the best interests of the child; P.A. 84-42 added Subsec. (e) re access of noncustodial parent to academic, medical, hospital or other health records of minor children; P.A. 93-319 added a provision in Subsec. (b) requiring the court to consider whether a party has completed a parenting education program when making or modifying a custody or visitation order, effective January 1, 1994, and applicable to actions pending on, or filed on or after, that date; P.A. 99-137 added Subsec. (f) re order of psychiatric or psychological therapy for a child if it would be in the best interests of the child and would aid the child’s response to a modification of custody or visitation; P.A. 01-186 added Subsec. (g) re court-ordered participation in counseling and drug or alcohol screening; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (b) to add provision requiring the court upon issuance of any order assigning custody of the child to the Commissioner of Children and Families, or not later than 60 days thereafter, to make a determination whether the Department of Children and Families made reasonable efforts to keep the child with his or her parents prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible considering the best interests of the child, effective August 15, 2002; P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003; P.A. 05-258 amended Subsec. (a) by deleting “at any time” and replacing “education and support of the children and of care, custody and visitation” with “custody, care, education, visitation and support of the children” re court making or modifying proper order, replacing “assign the custody of any child to the parents jointly,” with “assign parental responsibility for raising the child to the parents jointly, or may award custody” and replacing “third party” with “third party to the action” re visitation rights, amended Subsec. (b) by replacing former Subdivs. (1) and (2) and other provisions re custody or visitation order with provisions re consideration of rights, responsibilities and involvement of both parents and new Subdivs. (1) to (4) re provisions that may be included in orders, added new Subsec. (c) re best interests of the child and factors that court may consider, designated provisions of existing Subsec. (b) re order assigning custody to Commissioner of Children and Families as new Subsec. (d) and made a technical change therein, and redesignated existing Subsecs. (c) to (g) as new Subsecs. (e) to (i) and made technical changes therein.

Cited. 171 C. 433; 172 C. 341. Decision of trial court with respect to custody and care of minor children must stand unless court has abused its discretion. 173 C. 161. Discussion of ante nuptial agreements relating to property rights upon dissolution of the marriage. 181 C. 482.

Annotations to present section:

Cited. 177 C. 47. Court has no authority to issue an order of support against a husband as neither the biological nor adoptive parent of the child. 180 C. 114. Court did not exceed its authority by setting aside certain personal property for the use of the minor children. Id., 528. Cited. 181 C. 622; 182 C. 545. Restrictions on visitation rights discussed. 184 C. 36. Cited. 185 C. 275. Until entry of final decree, the court has discretion to modify custody without first finding material change of circumstances since previous award. 186 C. 118. Cited. Id., 709; 190 C. 345. Statute read together with Secs. 46b-61 and 46b-93 provide that it is permissible under certain circumstances to award child support even though child is not within this jurisdiction. 191 C. 92. Cited. 196 C. 10; Id., 260; 201 C. 50; 212 C. 441. Temporary custody order is final judgment for purposes of appellate review; Appellate Court’s dismissal of appeal reversed. 224 C. 749. Sec. 46b-56 et seq. cited. 236 C. 582. Cited. 239 C. 336. Trial court had subject matter jurisdiction to order pendente lite child support, regardless of whether child at issue is considered a “child of the marriage”. 248 C. 487. In order to uphold constitutionality of section, court imposed a standing requirement that a third party allege a parent-like relationship with the child for third party custody awards and third parties seeking intervention in existing custody proceedings. 285 C. 24.

Cited. 2 CA 472; 4 CA 94; 8 CA 50; 13 CA 300; 14 CA 296; 18 CA 622; 19 CA 146; 22 CA 802; 25 CA 693; 35 CA 421; 37 CA 397; 41 CA 716; 42 CA 583; Id., 651. Substantial modification of visitation order requires evidentiary hearing to determine best interest of child. 54 CA 50. Court had sufficient evidence to modify custody order even without the benefit of prejudgment psychological evaluation of defendant. 61 CA 175. Trial court properly decided parental relocation with child pursuant to statutory best interest of child standard because the interests and circumstances of the parties at the postjudgment stage differ from those existing at time of the dissolution. 68 CA 173. Central to courts’ review of modifications of custody orders under section is the concept that courts must be guided by best interests of the child. 72 CA 528. Although both parties to marital dissolution action agreed to unrestricted authority of the arbitrator-attorney for the minor children in the event of a controversy by binding arbitration with no express language restricting the breadth of issues, no reservation of explicit rights and no contingency for court review, the very limited review runs afoul of statute which requires that court exercising its equitable jurisdiction re custody assure itself that its judgment will serve best interests of the child and was an improper delegation of judicial authority. 83 CA 115.

Cited. 35 CS 237; 41 CS 258; Id., 429. Does not confer parents, acting as grandparents, whose son’s parental rights have been terminated, the authorization to bring a habeas corpus petition to seek custody of a grandchild. 47 CS 273.

Subsec. (a):

Cited. 183 C. 353; 185 C. 249; 201 C. 229; 207 C. 217. In a custody proceeding pursuant to section, the third party must prove by a fair preponderance standard that the party has a parent-like relationship with the child, parental custody would be detrimental to the child and third party custody would be in the child’s best interest. 285 C. 24.

Joint custody discussed. 5 CA 649. Cited. 7 CA 745; 41 CA 861; judgment reversed, see 241 C. 490; 43 CA 327. Trial court properly determined that in the absence of controversy before the court involving custody or care of minor children, section does not provide an alternative statutory basis to Sec. 46b-59 so as to allow grandparents to pursue an action for visitation. 103 CA 125.

Subsec. (b):

Court not obligated to interview each child before decision on custody. 178 C. 254. Cited 179 C. 287. Court did not abuse its discretion by awarding custody to mother in accordance with 13-year-old child’s wish despite mother’s failure to appear at the hearing. 180 C. 132. While the rights, wishes and desires of the parents must be considered it is nevertheless the ultimate welfare of the child which must control the decision of the court. Id., 533. Statute which vests discretion in trial court to determine the best interest of a child in awarding custody without objective guidelines is not unconstitutionally vague. Id., 705. Neither applicable statutes nor case law recognize any presumption in custody matters. 181 C. 622. Cited. 183 C. 353; 201 C. 229; 207 C. 48; Id., 217; 212 C. 63; 224 C. 776; 235 C. 82. Subdiv. (1) cited. 241 C. 767.

Court must resolve issue of custody in the best interests of the child whatever agreements have been made between the parents. 1 CA 356. Cited. 5 CA 649; 23 CA 509; 24 CA 426; Id., 804; 38 CA 263. Visitation by respondent mother was not in child’s best interest when respondent had not been consistent in maintaining visitation with the child, scheduled visits had not gone well, the child had become attached to her aunt and uncle, respondent had not related naturally or interacted appropriately with the child and respondent’s visits had been upsetting to the child. 63 CA 493. Court improperly incorporated parties’ prior stipulated agreement into its final decree without making a best interests determination re children 17 months later at time of final decree. 98 CA 63.

Cited. 38 CS 37.

Subsec. (c):

Cited. 186 C. 191.

Plain meaning of section, read within context of related statutes within Ch. 815j, makes clear that Subsec. is intended to apply only in dissolution of marriage, legal separation and annulment actions. 103 CA 746. The language of Subsec. does not compel the consideration of any particular factor or factors when determining the best interest of a child; rather, the court is free to consider the factors it determines to be most appropriate given the facts of each individual case. 108 CA 813. Subdiv. (12) is not unconstitutionally vague as applied to facts of case because it is clear that the core meaning of Subdiv. permits a court to consider a disability or health issue when making a custody determination, as long as such disability or health issue is not determinative, or to use such disability or health issue as a determinative factor if it is in the child’s best interests to do so. 130 CA 411. Subdiv. (7) authorizes court to consider parental alienation syndrome, specific acts of coercion and manipulation on part of defendant when making or modifying an order pursuant to section. 135 CA 337.

Subsec. (e):

Cited. 201 C. 229.



Section 46b-56a - Joint custody. Definition. Presumption. Conciliation. Parental responsibility plan. Modification of orders.

(a) For the purposes of this section, “joint custody” means an order awarding legal custody of the minor child to both parents, providing for joint decision-making by the parents and providing that physical custody shall be shared by the parents in such a way as to assure the child of continuing contact with both parents. The court may award joint legal custody without awarding joint physical custody where the parents have agreed to merely joint legal custody.

(b) There shall be a presumption, affecting the burden of proof, that joint custody is in the best interests of a minor child where the parents have agreed to an award of joint custody or so agree in open court at a hearing for the purpose of determining the custody of the minor child or children of the marriage. If the court declines to enter an order awarding joint custody pursuant to this subsection, the court shall state in its decision the reasons for denial of an award of joint custody.

(c) If only one parent seeks an order of joint custody upon a motion duly made, the court may order both parties to submit to conciliation at their own expense with the costs of such conciliation to be borne by the parties as the court directs according to each party’s ability to pay.

(d) In any proceeding before the Superior Court involving a dispute between the parents of a minor child with respect to the custody, care, education and upbringing of such child, the parents shall file with the court, at such time and in such form as provided by rule of court, a proposed parental responsibility plan that shall include, at a minimum, the following: (1) A schedule of the physical residence of the child during the year; (2) provisions allocating decision-making authority to one or both parents regarding the child’s health, education and religious upbringing; (3) provisions for the resolution of future disputes between the parents, including, where appropriate, the involvement of a mental health professional or other parties to assist the parents in reaching a developmentally appropriate resolution to such disputes; (4) provisions for dealing with the parents’ failure to honor their responsibilities under the plan; (5) provisions for dealing with the child’s changing needs as the child grows and matures; and (6) provisions for minimizing the child’s exposure to harmful parental conflict, encouraging the parents in appropriate circumstances to meet their responsibilities through agreements, and protecting the best interests of the child.

(e) The objectives of a parental responsibility plan under this section are to provide for the child’s physical care and emotional stability, to provide for the child’s changing needs as the child grows and to set forth the authority and responsibility of each parent with respect to the child.

(f) If both parents consent to a parental responsibility plan under this section, such plan shall be approved by the court as the custodial and access orders of the court pursuant to section 46b-56, unless the court finds that such plan as submitted and agreed to is not in the best interests of the child.

(g) The court may modify any orders made under this section in accordance with section 46b-56.

(P.A. 81-402, S. 2; P.A. 05-258, S. 4.)

History: P.A. 05-258 added Subsecs. (d) to (g) re parental responsibility plan and modification of orders.

Joint custody discussed. 5 CA 649. Cited. 25 CA 366. Trial court did not abuse discretion when giving parent safe discretion re attendance at private school where there was joint custody. 55 CA 18. Section applies only where parents are sole petitioners for custody of child and there is agreement of both parents to share joint custody. 90 CA 744.

Subsec. (a):

Cited. 207 C. 217.

Subsec. (b):

Cited. 195 C. 202. Cited. 207 C. 217.



Section 46b-56b - Presumption re best interest of child to be in custody of parent.

In any dispute as to the custody of a minor child involving a parent and a nonparent, there shall be a presumption that it is in the best interest of the child to be in the custody of the parent, which presumption may be rebutted by showing that it would be detrimental to the child to permit the parent to have custody.

(P.A. 85-244, S. 2, 3; P.A. 86-224; 86-403, S. 81, 132.)

History: P.A. 86-224 added provision re grounds for rebuttal of presumption; P.A. 86-403 made technical changes.

Cited. 6 CA 707. Cited. 24 CA 402; Id., 426. Cited. 40 CA 675.

Cited. 44 CS 169.



Section 46b-56c - Educational support orders.

(a) For purposes of this section, an educational support order is an order entered by a court requiring a parent to provide support for a child or children to attend for up to a total of four full academic years an institution of higher education or a private occupational school for the purpose of attaining a bachelor’s or other undergraduate degree, or other appropriate vocational instruction. An educational support order may be entered with respect to any child who has not attained twenty-three years of age and shall terminate not later than the date on which the child attains twenty-three years of age.

(b) (1) On motion or petition of a parent, the court may enter an educational support order at the time of entry of a decree of dissolution, legal separation or annulment, and no educational support order may be entered thereafter unless the decree explicitly provides that a motion or petition for an educational support order may be filed by either parent at a subsequent date. If no educational support order is entered at the time of entry of a decree of dissolution, legal separation or annulment, and the parents have a child who has not attained twenty-three years of age, the court shall inform the parents that no educational support order may be entered thereafter. The court may accept a parent’s waiver of the right to file a motion or petition for an educational support order upon a finding that the parent fully understands the consequences of such waiver.

(2) On motion or petition of a parent, the court may enter an educational support order at the time of entry of an order for support pendente lite pursuant to section 46b-83.

(3) On motion or petition of a parent, the court may enter an educational support order at the time of entering an order of support pursuant to section 46b-61 or 46b-171 or similar section of the general statutes, or at any time thereafter.

(4) On motion or petition of a parent, the court may enter an educational support order at the time of entering an order pursuant to any other provision of the general statutes authorizing the court to make an order of support for a child, subject to the provisions of sections 46b-212 to 46b-213w, inclusive.

(c) The court may not enter an educational support order pursuant to this section unless the court finds as a matter of fact that it is more likely than not that the parents would have provided support to the child for higher education or private occupational school if the family were intact. After making such finding, the court, in determining whether to enter an educational support order, shall consider all relevant circumstances, including: (1) The parents’ income, assets and other obligations, including obligations to other dependents; (2) the child’s need for support to attend an institution of higher education or private occupational school considering the child’s assets and the child’s ability to earn income; (3) the availability of financial aid from other sources, including grants and loans; (4) the reasonableness of the higher education to be funded considering the child’s academic record and the financial resources available; (5) the child’s preparation for, aptitude for and commitment to higher education; and (6) evidence, if any, of the institution of higher education or private occupational school the child would attend.

(d) At the appropriate time, both parents shall participate in, and agree upon, the decision as to which institution of higher education or private occupational school the child will attend. The court may make an order resolving the matter if the parents fail to reach an agreement.

(e) To qualify for payments due under an educational support order, the child must (1) enroll in an accredited institution of higher education or private occupational school, as defined in section 10a-22a, (2) actively pursue a course of study commensurate with the child’s vocational goals that constitutes at least one-half the course load determined by that institution or school to constitute full-time enrollment, (3) maintain good academic standing in accordance with the rules of the institution or school, and (4) make available all academic records to both parents during the term of the order. The order shall be suspended after any academic period during which the child fails to comply with these conditions.

(f) The educational support order may include support for any necessary educational expense, including room, board, dues, tuition, fees, registration and application costs, but such expenses shall not be more than the amount charged by The University of Connecticut for a full-time in-state student at the time the child for whom educational support is being ordered matriculates, except this limit may be exceeded by agreement of the parents. An educational support order may also include the cost of books and medical insurance for such child.

(g) The court may direct that payments under an educational support order be made (1) to a parent to be forwarded to the institution of higher education or private occupational school, (2) directly to the institution or school, or (3) otherwise as the court determines to be appropriate.

(h) On motion or petition of a parent, an educational support order may be modified or enforced in the same manner as is provided by law for any support order.

(i) This section does not create a right of action by a child for parental support for higher education.

(j) An educational support order under this section does not include support for graduate or postgraduate education beyond a bachelor’s degree.

(k) The provisions of this section shall apply only in cases when the initial order for parental support of the child is entered on or after October 1, 2002.

(P.A. 02-128, S. 1; P.A. 11-214, S. 6.)

History: P.A. 11-214 amended Subsec. (b)(4) to substitute reference to Sec. 46b-213w for reference to Sec. 46b-213v.

Subsec. (b):

Subdiv. (1): Use of “shall” means it is mandatory that court inform parents that if no educational support order is entered at the time of dissolution neither party may obtain such an order in future. 86 CA 719.

Subsec. (h):

Contrary to plaintiff’s claims, because, pursuant to this Subsec. an educational support order may be enforced in same manner as provided by law for any support order, trial court had authority to enforce the order by requiring that security be given, it acted within its discretion and authority in establishing a trust as means of securing the order, and did not abuse its discretion in funding the order with proceeds from sale of Vermont property. 96 CA 102.



Section 46b-56d - Relocation of parent with minor child. Burden of proof. Factors considered by court.

(a) In any proceeding before the Superior Court arising after the entry of a judgment awarding custody of a minor child and involving the relocation of either parent with the child, where such relocation would have a significant impact on an existing parenting plan, the relocating parent shall bear the burden of proving, by a preponderance of the evidence, that (1) the relocation is for a legitimate purpose, (2) the proposed location is reasonable in light of such purpose, and (3) the relocation is in the best interests of the child.

(b) In determining whether to approve the relocation of the child under subsection (a) of this section, the court shall consider, but such consideration shall not be limited to: (1) Each parent’s reasons for seeking or opposing the relocation; (2) the quality of the relationships between the child and each parent; (3) the impact of the relocation on the quantity and the quality of the child’s future contact with the nonrelocating parent; (4) the degree to which the relocating parent’s and the child’s life may be enhanced economically, emotionally and educationally by the relocation; and (5) the feasibility of preserving the relationship between the nonrelocating parent and the child through suitable visitation arrangements.

(P.A. 06-168, S. 1.)



Section 46b-56e - Orders of custody or visitation re children of deploying parent.

(a) For the purposes of this section:

(1) “Armed forces” means the United States Army, Navy, Marine Corps, Coast Guard and Air Force and any reserve component thereof, including the Connecticut National Guard performing duty as provided in Title 32 of the United States Code;

(2) “Deploy” means military service in compliance with military orders received by a member of the armed forces to report for combat operations, contingency operations, peacekeeping operations, a remote tour of duty or other active duty, except state active duty. “Deployment” includes a period of time during which a member of the armed forces remains subject to deployment orders and remains deployed on account of sickness, wounds or other lawful cause;

(3) “Deploying parent” means a parent who is a member of the armed forces and has been notified by military leadership that he or she will deploy or mobilize with the armed forces;

(4) “Mobilize” means the call-up of National Guard or Reserve service members to extended active duty. “Mobilization” does not include National Guard or Reserve annual training, inactive duty days, drill weekends, temporary duty or state active duty; and

(5) “Nondeploying parent” means a parent who has not been notified by military leadership that he or she will deploy or mobilize with the armed forces.

(b) If a deploying parent is required to be separated from a child of such parent during a deployment or mobilization, a court shall not enter a final order of custody or visitation modifying a final order of custody or visitation issued pursuant to section 46b-56, 46b-56a or 46b-61 until ninety days after such parent’s deployment or mobilization ends, unless such modification is agreed to by the deploying parent.

(c) If a parent is a member of the armed forces, has sole or joint custody of a child or court ordered visitation, parental access or parenting time and receives notice from military leadership that he or she will deploy or mobilize in the near future and will be required to be separated from such child due to such deployment or mobilization, then upon motion of such deploying parent or the nondeploying parent, a court may enter temporary orders of custody or visitation modifying final orders of custody or visitation during the period of such deployment or mobilization if: (1) The deployment or mobilization would have a material effect upon the deploying parent’s ability to exercise parental rights and responsibilities or parent-child contact as set forth in the existing final orders of custody or visitation, and (2) the court finds that such modification is in the best interests of the child. In issuing such temporary modification orders, the court shall be guided by the provisions of the general statutes pertaining to custody and visitation. Motions for temporary modification of final orders of custody or visitation because of deployment or mobilization shall be given priority for this purpose.

(d) A temporary court order modifying final orders of custody or visitation issued under subsection (c) of this section shall require that: (1) Whenever the deploying parent is granted leave from such deployment or mobilization, the nondeploying parent shall make the child available to the deploying parent to the extent requested by the deploying parent, provided (A) such request for visitation time is not inconsistent with that provided for in the final orders of custody or visitation being modified by such temporary court order, and (B) the child shall not be absent from school unless ordered by the court or agreed to, in writing, by both parents; (2) the nondeploying parent facilitate opportunities for telephonic, electronic mail, and other such contact between the deploying parent and the child during deployment or mobilization; and (3) the deploying parent provide timely information regarding his or her leave schedule to the nondeploying parent. Changes in actual leave dates shall not be used by the nondeploying parent as a justification to limit contact between the deploying parent and the child.

(e) A temporary court order modifying final orders of custody or visitation issued under subsection (c) of this section shall specify that deployment or mobilization is the basis for the order and shall be entered by the court as a temporary order. The order shall further require the nondeploying parent to provide the court and the deploying parent with thirty days’ advance written notice of any change of address and any change of telephone number, unless a court has ordered that the deploying party is not entitled to this information.

(f) If pendente lite orders of custody or visitation are in place or if there are no existing orders of custody or visitation establishing the terms of parental rights and responsibilities or parent-child contact and it appears that deployment or mobilization of a parent who is a member of the armed forces is imminent, upon motion by either parent, the court shall expedite a hearing to establish temporary parental rights and responsibilities and parent-child contact to (1) ensure the deploying parent has access to the child, provided such access is in the best interests of the child; (2) ensure disclosure of information; (3) grant other rights and duties set forth in this section; and (4) provide other appropriate relief. Any initial pleading filed to establish parental rights and responsibilities or parent-child contact with a child of a deploying parent shall be so identified at the time of filing by stating in the text of the pleading the specific facts related to deployment or mobilization.

(g) Nothing in this section shall preclude the court from hearing a motion at least ninety days after the return of the deploying parent for permanent modification of final orders of custody and visitation issued pursuant to section 46b-56, 46b-56a or 46b-61. The nondeploying parent shall bear the burden of showing that reentry of final orders of custody or visitation, issued pursuant to section 46b-56, 46b-56a or 46b-61, in effect before the deployment or mobilization is no longer in the best interests of the child. The absence of a deploying parent due to deployment or mobilization shall not be the sole basis for modifying such orders.

(P.A. 12-90, S. 1.)

History: P.A. 12-90 effective July 1, 2012.



Section 46b-56f - Emergency ex parte order of custody.

(a) Any person seeking custody of a minor child pursuant to section 46b-56 or pursuant to an action brought under section 46b-40 may make an application to the Superior Court for an emergency ex parte order of custody when such person believes an immediate and present risk of physical danger or psychological harm to the child exists.

(b) The application shall be accompanied by an affidavit made under oath which includes a statement (1) of the conditions requiring an emergency ex parte order, (2) that an emergency ex parte order is in the best interests of the child, and (3) of the actions taken by the applicant or any other person to inform the respondent of the request or, if no such actions to inform the respondent were taken, the reasons why the court should consider such application on an ex parte basis absent such actions.

(c) Upon receipt of the application, the court shall order that a hearing on the application be held not later than fourteen days from the date of such order for hearing. If, prior to or after such hearing, the court finds that an immediate and present risk of physical danger or psychological harm to the child exists, the court may, in its discretion, issue an emergency ex parte order for the protection of the child and may inform the Department of Children and Families of relevant information in the affidavit for investigation purposes. The emergency ex parte order may provide temporary child custody or visitation rights and may enjoin the respondent from: (1) Removing the child from the state; (2) interfering with the applicant’s custody of the child; (3) interfering with the child’s educational program; or (4) taking any other specific action if the court determines that prohibiting such action is in the best interests of the child. If a postponement of a hearing on the application is requested by either party and granted, no ex parte order shall be granted or continued except upon agreement of the parties or by order of the court for good cause shown.

(d) The applicant shall cause notice of the hearing and a copy of the application, the applicant’s affidavit, and the ex parte order, if issued, to be served on the respondent not less than five days before the hearing on the application.

(P.A. 13-194, S. 4.)



Section 46b-57 - (Formerly Sec. 46-47). Third party intervention re custody of minor children. Preference of child.

In any controversy before the Superior Court as to the custody of minor children, and on any complaint under this chapter or section 46b-1 or 51-348a, if there is any minor child of either or both parties, the court, if it has jurisdiction under the provisions of chapter 815p, may allow any interested third party or parties to intervene upon motion. The court may award full or partial custody, care, education and visitation rights of such child to any such third party upon such conditions and limitations as it deems equitable. Before allowing any such intervention, the court may appoint counsel for the child or children pursuant to the provisions of section 46b-54. In making any order under this section, the court shall be guided by the best interests of the child, giving consideration to the wishes of the child if the child is of sufficient age and capable of forming an intelligent preference.

(P.A. 73-373, S. 17; P.A. 74-169, S. 10, 18; P.A. 78-230, S. 32, 54; 78-318, S. 29; P.A. 03-19, S. 106.)

History: P.A. 74-169 made minor changes in wording and made appointment of counsel for child or children optional rather than mandatory, substituting “may” for “shall”; P.A. 78-230 restated provisions; P.A. 78-318 qualified court’s power to allow third party intervention and to award custody, etc. to third party by adding “if it has jurisdiction under the provisions of chapter 815o”; Sec. 46-47 transferred to Sec. 46b-57 in 1979 and references to other sections within provisions revised as necessary to reflect their transfer; P.A. 03-19 made technical changes, effective May 12, 2003.

Cited. 174 C. 244.

Cited. 7 CA 720.

Cited. 33 CS 100.

Annotations to present section:

Motion to intervene under statute was barred by absence of controversy; timeliness and “interested third parties” discussed. 185 C. 502. Cited. 193 C. 393. Former intervention not a requirement to a valid order of custody. 196 C. 10. Cited. 235 C. 82. Sec. 46b-56 et seq. cited. 236 C. 582. Cited. 239 C. 336. Cited. 241 C. 767. In order to uphold constitutionality of section, court imposed a standing requirement that a third party allege a parent-like relationship with the child for third party custody awards and third parties seeking intervention in existing custody proceedings. 285 C. 24.

Cited. 2 CA 132; judgment reversed, see 234 C. 51. Cited. 11 CA 43. Cited. 34 CA 129. Cited. 35 CA 421. Cited. 40 CA 675.

Cited. 35 CS 237.



Section 46b-58 - (Formerly Sec. 46-58). Custody, maintenance and education of adopted children.

The authority of the Superior Court to make and enforce orders and decrees as to the custody, maintenance and education of minor children in any controversy before the court between husband and wife brought under the provisions of this chapter is extended to children adopted by both parties and to any natural child of one of the parties who has been adopted by the other.

(1963, P.A. 414; P.A. 73-373, S. 31; P.A. 78-230, S. 43, 54.)

History: P.A. 73-373 made no substantive change; Sec. 46-26a transferred to Sec. 46-58 in 1975; P.A. 78-230 made minor changes in wording and deleted reference to Sec. 46-5h; Sec. 46-58 transferred to Sec. 46b-58 in 1979.

Unless child is deemed by law to be a child of the marriage of the plaintiff and the defendant, superior court has not jurisdiction over the child. 165 C. 665, 669.

Annotations to present section:

Court has no authority to issue an order of support against a husband who was neither the biological or adoptive parent of the child. 180 C. 114. Sec. 46b-56 et seq. cited. 236 C. 582.



Section 46b-59 - Petition for right of visitation with minor child. Order for payment of fees.

(a) As used in this section:

(1) “Grandparent” means a grandparent or great-grandparent related to a minor child by (A) blood, (B) marriage, or (C) adoption of the minor child by a child of the grandparent; and

(2) “Real and significant harm” means that the minor child is neglected, as defined in section 46b-120, or uncared for, as defined in said section.

(b) Any person may submit a verified petition to the Superior Court for the right of visitation with any minor child. Such petition shall include specific and good-faith allegations that (1) a parent-like relationship exists between the person and the minor child, and (2) denial of visitation would cause real and significant harm. Subject to subsection (e) of this section, the court shall grant the right of visitation with any minor child to any person if the court finds after hearing and by clear and convincing evidence that a parent-like relationship exists between the person and the minor child and denial of visitation would cause real and significant harm.

(c) In determining whether a parent-like relationship exists between the person and the minor child, the Superior Court may consider, but shall not be limited to, the following factors:

(1) The existence and length of a relationship between the person and the minor child prior to the submission of a petition pursuant to this section;

(2) The length of time that the relationship between the person and the minor child has been disrupted;

(3) The specific parent-like activities of the person seeking visitation toward the minor child;

(4) Any evidence that the person seeking visitation has unreasonably undermined the authority and discretion of the custodial parent;

(5) The significant absence of a parent from the life of a minor child;

(6) The death of one of the minor child’s parents;

(7) The physical separation of the parents of the minor child;

(8) The fitness of the person seeking visitation; and

(9) The fitness of the custodial parent.

(d) In determining whether a parent-like relationship exists between a grandparent seeking visitation pursuant to this section and a minor child, the Superior Court may consider, in addition to the factors enumerated in subsection (c) of this section, the history of regular contact and proof of a close and substantial relationship between the grandparent and the minor child.

(e) If the Superior Court grants the right of visitation pursuant to subsection (b) of this section, the court shall set forth the terms and conditions of visitation including, but not limited to, the schedule of visitation, including the dates or days, time and place or places in which the visitation can occur, whether overnight visitation will be allowed and any other terms and conditions that the court determines are in the best interest of the minor child, provided such conditions shall not be contingent upon any order of financial support by the court. In determining the best interest of the minor child, the court shall consider the wishes of the minor child if such minor child is of sufficient age and capable of forming an intelligent opinion. In determining the terms and conditions of visitation, the court may consider (1) the effect that such visitation will have on the relationship between the parents or guardians of the minor child and the minor child, and (2) the effect on the minor child of any domestic violence that has occurred between or among parents, grandparents, persons seeking visitation and the minor child.

(f) Visitation rights granted in accordance with this section shall not be deemed to have created parental rights in the person or persons to whom such visitation rights are granted, nor shall such visitation rights be a ground for preventing the relocation of the custodial parent. The grant of such visitation rights shall not prevent any court of competent jurisdiction from thereafter acting upon the custody of such child, the parental rights with respect to such child or the adoption of such child and any such court may include in its decree an order terminating such visitation rights.

(g) Upon motion, the court may order the payment of fees for another party, the attorney for the minor child, the guardian ad litem, or any expert by any party in accordance with such party’s financial ability.

(P.A. 78-69; P.A. 79-8; P.A. 83-95; P.A. 12-137, S. 1; P.A. 13-97, S. 6.)

History: P.A. 79-8 added proviso specifying that grant of visitation rights is not contingent upon order for financial support; P.A. 83-95 deleted provisions re visitation rights of grandparents and permitted court to grant right of visitation to any person; P.A. 12-137 deleted former provisions re granting right of visitation, orders according to court’s best judgment and making, modifying or terminating orders, designated provisions re parental rights, custody and adoption as Subsec. (f) and amended same to add provision re relocation and added Subsecs. (a) to (e) and (g) re petition for right of visitation with minor child and re order for payment of fees; P.A. 13-97 amended Subsec. (e) by replacing reference to Subsec. (c) with reference to Subsec. (b), effective June 6, 2013.



Section 46b-59a - Mediation of disputes re enforcement of visitation rights.

The Office of the Chief Court Administrator may establish programs of mediation for the timely resolution of disputes involving the enforcement of visitation rights.

(P.A. 86-359, S. 42, 44; 86-403, S. 117, 132.)

History: P.A. 86-359, S. 42 effective July 1, 1987; P.A. 86-403 substituted “may” for “shall”, making establishment of programs discretionary rather than mandatory.



Section 46b-59b - Court may not grant visitation to parent convicted of murder. Exception.

Notwithstanding any provisions of this chapter, no court shall make an order granting the right of visitation to a parent who has been convicted of murder under section 53a-54a, 53a-54b, 53a-54c or 53a-54d, or in any other jurisdiction, of any crime the essential elements of which are substantially the same as any of such crimes, unless the child who is the subject of the visitation order is of sufficient age to signify such child’s wishes and such child assents to such order. Until any such visitation order is granted, no person shall visit, with the child present, such parent who has been convicted of murder without the consent of the child’s parent, guardian or legal custodian.

(P.A. 98-81, S. 19, 20; P.A. 01-211, S. 16.)

History: P.A. 98-81 effective July 1, 1998; P.A. 01-211 made provisions applicable to a parent who has been convicted of the murder of any person, rather than the murder “of the other parent of the child who is the subject of the visitation order”, allowed the other parent to consent to a visit by the child and made technical changes for purposes of gender neutrality.



Section 46b-60 - (Formerly Sec. 46-55). Orders re children and alimony in annulment cases.

In connection with any petition for annulment under this chapter, the Superior Court may make such order regarding any child of the marriage and concerning alimony as it might make in an action for dissolution of marriage. The issue of any void or voidable marriage shall be deemed legitimate. Any child born before, on or after October 1, 1976, whose birth occurred prior to the marriage of his parents shall be deemed a child of the marriage.

(P.A. 73-373, S. 24; P.A. 76-265; P.A. 78-230, S. 40, 54.)

History: P.A. 76-265 specified applicability re children born before, on or after October 1, 1976; P.A. 78-230 changed wording slightly; Sec. 46-55 transferred to Sec. 46b-60 in 1979.

See Sec. 17b-743 re direction that payments under support order be made to Commissioner of Administrative Services or local welfare department.

See chapter 815o re Uniform Child Custody Jurisdiction Act.

Cited. 41 CA 861; judgment reversed, see 241 C. 490.



Section 46b-61 - (Formerly Sec. 46-62). Orders re children where parents live separately. Commencement of proceedings.

In all cases in which the parents of a minor child live separately, the superior court for the judicial district where the parties or one of them resides may, on the application of either party and after notice is given to the other party, make any order as to the custody, care, education, visitation and support of any minor child of the parties, subject to the provisions of sections 46b-54, 46b-56, 46b-57 and 46b-66. Proceedings to obtain such orders shall be commenced by service of an application, a summons and an order to show cause.

(P.A. 73-373, S. 19; P.A. 74-169, S. 12, 18; P.A. 78-230, S. 46, 54; 78-280, S. 2, 127; P.A. 99-215, S. 4, 29; P.A. 10-32, S. 139.)

History: P.A. 74-169 changed wording slightly; P.A. 78-230 deleted reference to “minor children” and to counties; P.A. 78-280 reiterated omission of reference to counties; Sec. 46-62 transferred to Sec. 46b-61 in 1979 and references to other sections within provisions revised as necessary to reflect their transfer; P.A. 99-215 substituted “application” for “complaint” and added “Proceedings to obtain such orders shall be commenced by service of an application, summons and an order to show cause.”, effective January 1, 2000; P.A. 10-32 changed “notice given to the other” to “notice is given to the other party”, effective May 10, 2010.

Cited. 174 C. 427.

Annotations to present section:

Subject matter jurisdiction discussed. 184 C. 558. Statute, read together with Secs. 46b-56 and 46b-93, provides that it is permissible under certain circumstances to award child support even though child is not within jurisdiction. 191 C. 92. Cited. 199 C. 287. Cited. 207 C. 48. Sec. 46b-56 et seq. cited. 236 C. 582.

Cited. 3 CA 541. Cited. 8 CA 50. Cited. 11 CA 150. Cited. 31 CA 114. Cited. 35 CA 421. Cited. 41 CA 861; judgment reversed, see 241 C. 490. Cited. 44 CA 605.

Superior court has jurisdiction in custody issues arising from controversies over illegitimate child. 35 CS 237. Cited. 41 CS 429.



Section 46b-62 - (Formerly Sec. 46-59). Orders for payment of attorney’s fees in certain actions.

In any proceeding seeking relief under the provisions of this chapter and sections 17b-743, 17b-744, 45a-257, 46b-1, 46b-6, 46b-212 to 46b-213w, inclusive, 47-14g, 51-348a and 52-362, the court may order either spouse or, if such proceeding concerns the custody, care, education, visitation or support of a minor child, either parent to pay the reasonable attorney’s fees of the other in accordance with their respective financial abilities and the criteria set forth in section 46b-82. If, in any proceeding under this chapter and said sections, the court appoints an attorney for a minor child, the court may order the father, mother or an intervening party, individually or in any combination, to pay the reasonable fees of the attorney or may order the payment of the attorney’s fees in whole or in part from the estate of the child. If the child is receiving or has received state aid or care, the compensation of the attorney shall be established and paid by the Public Defender Services Commission.

(P.A. 73-373, S. 27; P.A. 78-230, S. 44, 54; P.A. 86-264, S. 16; P.A. 88-41; June 18 Sp. Sess. P.A. 97-1, S. 54, 75; P.A. 07-159, S. 1; P.A. 11-51, S. 14; 11-214, S. 7.)

History: P.A. 78-230 rephrased provisions and deleted reference to Sec. 46-5h; Sec. 46-59 transferred to Sec. 46b-62 in 1979 and references to other sections within provisions revised as necessary to reflect their transfer; P.A. 86-264 eliminated maximum compensation of $100 for attorney if child is or has received state aid or care and added provision that such compensation be established by, and paid from funds appropriated to, the judicial department; P.A. 88-41 authorized the court to order either parent to pay the reasonable attorney’s fees of the other if the proceeding concerns the custody, care, education, visitation or support of a minor child and to order an intervening party individually or in any combination with the father and mother to pay the reasonable fees of an attorney appointed by the court for a minor child; June 18 Sp. Sess. P.A. 97-1 made a technical change, effective January 1, 1998; P.A. 07-159 replaced provision re reasonable compensation of attorney established by, and paid from funds appropriated to, Judicial Department with provision re compensation of attorney established and paid by Commission on Child Protection, effective July 1, 2007; P.A. 11-51 substituted “Public Defender Services Commission” for “Commission on Child Protection”, effective July 1, 2011; P.A. 11-214 substituted reference to Sec. 46b-213w for reference to Sec. 46b-213v.

Cited. 171 C. 218. Cited. 172 C. 202; Id., 316. Cited. 174 C. 602. Cited. 183 C. 433.

Annotations to present section:

Trial court erred in awarding attorney’s fees since evidence warranted no award of alimony and that same evidence must be considered for the award of attorney’s fees. 180 C. 376. Where, because of other orders, both parties are able financially to pay their own counsel fees trial court erred in ordering payment of counsel fees. 181 C. 492. Cited. Id., 622. Cited. 183 C. 35. Cited. 184 C. 36. A definitive award of counsel fees should not ordinarily be made until after a trial where evidence relating to the criteria set forth in Sec. 46b-82 has been presented. Id., 513. Cited. 185 C. 42; Id., 156; Id., 275. Cited. 186 C. 311. Cited. 188 C. 232. Cited. 189 C. 129. Cited. 190 C. 26; Id., 36. In awarding counsel fees the focus of the inquiry is not on the payor-spouse but rather on the total financial resources of the parties in light of the statutory criteria. Id., 173. Cited. Id., 269; Id., 491. Cited. 191 C. 46; Id., 81. Cited. 193 C. 261. Cited. 194 C. 25; Id., 312. Cited. 207 C. 48. Cited. 210 C. 462. Cited. 211 C. 485; Id., 648. Cited. 218 C. 801. Cited. 222 C. 32. Cited. 225 C. 185. Trial court had authority under this section to award attorney’s fees to plaintiff without first finding defendant in contempt; judgment of appellate court in Dobozy v. Dobozy, 41 CA 861, reversed. 241 C. 490. Present case distinguishable from Maguire v. Maguire, 222 C. 32, because here record supports finding that plaintiff either lacked liquid assets to pay attorney fees or such fees would undermine effect of the other financial orders. 245 C. 508. Section does not authorize an award of attorney’s fees against grandparents or other third parties petitioning for visitation under Sec. 46b-59. 294 C. 484.

Cited. 1 CA 158; Id., 400; Id., 686. Cited. 2 CA 141; Id., 425; Id., 472. Cited. 3 CA 25. Cited. 4 CA 504; Id., 645. Cited. 5 CA 95. Cited. 6 CA 632. Cited. 7 CA 41. “Must be construed to permit the award of attorney’s fees in child support actions filed on behalf of illegitimate children.” 8 CA 50. Cited. 9 CA 486. Cited. 10 CA 22; Id., 466; Id., 570. Language of this section and Sec. 46b-82 does not provide for consideration of status of legal services rendered, whether private or nonprofit, in awarding attorney’s fees. 11 CA 150. Cited. Id., 268; Id., 610. Cited. 12 CA 626. Cited. 13 CA 300; Id., 512. Cited. 14 CA 541. Cited. 16 CA 193; Id., 412. Cited. 18 CA 622. Cited. 19 CA 146. Cited. 21 CA 200. Cited. 22 CA 136; Id., 392. Cited. 23 CA 98. Cited. 24 CA 343. Cited. 25 CA 41. Cited. 26 CA 527. Cited. 28 CA 854; judgment reversed, see 228 C. 85. Cited. 30 CA 292; Id., 443. Cited. 31 CA 561; Id., 582; Id., 761. Cited. 32 CA 537; Id., 733. Cited. 34 CA 462; judgment reversed, see 232 C. 750. Cited. 35 CA 246. Cited. 36 CA 305; Id., 322. Cited. 39 CA 162. Cited. 41 CA 716; Id., 861. Cited. 44 CA 605. Cited. 46 CA 87. Court can award attorney’s fees for appeal of case it dismissed for lack of subject matter jurisdiction. 48 CA 645. Trial court properly found that defendant was liable for plaintiff’s attorney’s fees but improperly awarded a dollar amount for such fees without an appropriate evidentiary showing to determine the reasonableness of such award. 54 CA 634. Trial court’s discretion should be guided so that its decision regarding attorney’s fees does not undermine its purpose in making any other financial award. 57 CA 165. Trial court did not abuse its discretion in ordering plaintiff to pay four thousand dollars in counsel fees to defendant to defend the appeal. 69 CA 146. Reiterated previous holdings that specific finding concerning award of attorney’s fees not required if record would support a finding that the party to whom attorney’s fees are charged does not have sufficient liquid assets to pay such fees or that failure to award such fees would undermine other financial orders of the court. 79 CA 783. Trial court abused its discretion in awarding plaintiff counsel fees of $100,000 because court could not reasonably have concluded that plaintiff was financially unable able to pay her counsel fees or that the failure to award such fees would undermine court’s other financial orders. 82 CA 41. Trial court did not abuse its discretion when it determined plaintiff lacked funds to defend appeal and ordered defendant to pay a set fee to plaintiff’s attorney. 83 CA 478. Trial court judgment awarding attorney’s fees award must be reversed because court’s basis for award was improper. 102 CA 1. Trial court improperly decided issue regarding who drafted agreement and therefore award of counsel fees was improper. Id., 96. Although the order for payment of guardian ad litem fees requires consideration of the financial resources of both parties and the criteria set forth in Sec. 46b-82, postdissolution fault is not a factor included among those enumerated in said section, and there is no requirement that the court consider any additional factors or evidence deemed relevant by any of the parties. 107 CA 488. Court did not abuse its discretion when it considered party’s litigation misconduct to form part of the basis of an award of attorney’s fees for an appeal. 110 CA 798. Court did not abuse its discretion in ordering plaintiff to pay fees and counsel for guardian ad litem because section makes clear the court has power to order payment of reasonable fees regardless of whether there is a written contract or retainer agreement. 117 CA 304.



Section 46b-63 - (Formerly Sec. 46-60). Restoration of birth name or former name of spouse.

(a) At the time of entering a decree dissolving a marriage, the court, upon request of either spouse, shall restore the birth name or former name of such spouse.

(b) At any time after entering a decree dissolving a marriage, the court, upon motion of either spouse, shall modify such judgment and restore the birth name or former name of such spouse.

(P.A. 73-373, S. 14; P.A. 78-101; P.A. 80-48; P.A. 88-364, S. 90, 123.)

History: P.A. 78-101 rephrased provisions, requiring restoration of wife’s birth or former name upon her request where previously restoration of name was dependent upon court’s discretion; Sec. 46-60 transferred to Sec. 46b-63 in 1979; P.A. 80-48 added Subsec. (b); P.A. 88-364 substituted “either spouse” or “such spouse” for “the wife”.

See Sec. 45a-99 re concurrent jurisdiction of Probate Court in matters concerning change of name.

See Secs. 45a-736, 45a-737 re change of name of adopted persons.

See Sec. 46b-1(6) re jurisdiction of Superior Court concerning complaints for change of name.

See Sec. 46b-81 re assignment of property and transfer of title at time of decree annulling or dissolving a marriage or for legal separation.

See Sec. 52-11 re jurisdiction of Superior Court concerning complaints for change of names.



Section 46b-64 - (Formerly Sec. 46-64c). Orders of court prior to return day of complaint.

Any provision in this chapter that the court may make any order after the return day of a complaint shall not preclude the court from making such order prior to the return day, upon the filing of a motion and the issuance of an order to show cause, if the court deems it necessary or appropriate.

(P.A. 75-530, S. 15, 35; P.A. 78-230, S. 50, 54.)

History: P.A. 78-230 deleted “any” preceding “such order”; Sec. 46-64c transferred to Sec. 46b-64 in 1979.



Section 46b-65 - (Formerly Sec. 46-61). Filing of declaration of resumption of marital relations; dissolution of marriage after legal separation decree when no declaration filed.

(a) If the parties to a decree of legal separation at any time resume marital relations and file their written declaration of resumption, signed, acknowledged and witnessed, with the clerk of the superior court for the judicial district in which the separation was decreed, the declaration shall be entered upon the docket, under the entries relating to the complaint, and the decree shall be vacated and the complaint shall be deemed dismissed.

(b) If no declaration has been filed under subsection (a) of this section, then at any time after the entry of a decree of legal separation, either party may petition the superior court for the judicial district in which the decree was entered for a decree dissolving the marriage and the court shall enter the decree in the presence of the party seeking the dissolution.

(P.A. 73-373, S. 12; P.A. 78-230, S. 45, 54; 78-280, S. 2, 127.)

History: P.A. 78-230 restated provisions and deleted reference to counties; P.A. 78-280 reiterated omission of reference to counties; Sec. 46-61 transferred to Sec. 46b-65 in 1979.

Cited. 25 CA 210.

Cited. 44 CS 431.

Subsec. (b):

Effect of resumption of marital relations on applicability of statute discussed. 194 C. 312.



Section 46b-66 - (Formerly Sec. 46-49). Review of agreements; incorporation into decree. Arbitration.

(a) In any case under this chapter where the parties have submitted to the court an agreement concerning the custody, care, education, visitation, maintenance or support of any of their children or concerning alimony or the disposition of property, the court shall inquire into the financial resources and actual needs of the spouses and their respective fitness to have physical custody of or rights of visitation with any minor child, in order to determine whether the agreement of the spouses is fair and equitable under all the circumstances. If the court finds the agreement fair and equitable, it shall become part of the court file, and if the agreement is in writing, it shall be incorporated by reference into the order or decree of the court. If the court finds the agreement is not fair and equitable, it shall make such orders as to finances and custody as the circumstances require. If the agreement is in writing and provides for the care, education, maintenance or support of a child beyond the age of eighteen, it may also be incorporated or otherwise made a part of any such order and shall be enforceable to the same extent as any other provision of such order or decree, notwithstanding the provisions of section 1-1d.

(b) Agreements providing for the care, education, maintenance or support of a child beyond the age of eighteen entered into on or after July 1, 2001, shall be modifiable to the same extent as any other provision of any order or decree in accordance with section 46b-86.

(c) The provisions of chapter 909 shall be applicable to any agreement to arbitrate in an action for dissolution of marriage under this chapter, provided (1) an arbitration pursuant to such agreement may proceed only after the court has made a thorough inquiry and is satisfied that (A) each party entered into such agreement voluntarily and without coercion, and (B) such agreement is fair and equitable under the circumstances, and (2) such agreement and an arbitration pursuant to such agreement shall not include issues related to child support, visitation and custody. An arbitration award in such action shall be confirmed, modified or vacated in accordance with the provisions of chapter 909.

(1972, P.A. 164, S. 1; P.A. 73-373, S. 18; P.A. 74-169, S. 11, 18; P.A. 77-488, S. 1; P.A. 78-230, S. 34, 54; P.A. 01-135, S. 1, 3; P.A. 05-258, S. 1; P.A. 06-196, S. 171.)

History: P.A. 73-373 deleted provision which allowed court to continue, modify, set aside, etc. final orders re custody, visitation, etc. “upon a showing of a material change in the circumstances of either party or of their children”; P.A. 74-169 amended section to remove requirement that agreements be written but to specify that, if written, they are to be incorporated by reference in court orders or decrees; P.A. 77-488 added provision re written agreements providing for care, education, etc. of a child beyond the age of 18; P.A. 78-230 restated provisions; Sec. 46-49 transferred to Sec. 46b-66 in 1979; P.A. 01-135 designated existing provisions as Subsec. (a) and added Subsec. (b) re modifiable agreements for the care, education, maintenance and support of child beyond the age of 18 entered into on or after July 1, 2001, effective July 1, 2001; P.A. 05-258 added Subsec. (c) re arbitration agreement and award; P.A. 06-196 made a technical change in Subsec. (c), effective June 7, 2006.

Parties to divorce proceeding may submit to court an agreement concerning education of any of their children and such agreement may be incorporated by reference in order or decree of court. 33 CS 213, 215.

Annotations to present section:

Cited. 177 C. 47. Failure of referee to conduct a searching inquiry into acceptability of a divorce settlement does not subject judgment to collateral attack as miscarriage of justice. Id., 173. Operates prospectively, cannot be applied retroactively. Id., 327. Cited. 183 C. 35. Cited. 184 C. 558. Cited. 185 C. 156; Id., 573. Cited. 186 C. 773. Because agreement was concealed from the trial court and was thus contrary to public policy it was void and unenforceable. 187 C. 315. Because, as a result of the agreement, both parties filed misleading and inaccurate financial affidavits, and because trial court should have ordered a new hearing on the financial and property division issues, a new trial was ordered on those issues. Id. Cited. 188 C. 98. Cited. 190 C. 674. Cited. 194 C. 312. Cited. 195 C. 491. Cited. 196 C. 260. Cited. 200 C. 202. Cited. 201 C. 50. Cited. 214 C. 99. Cited. 217 C. 394. Cited. 220 C. 212. Cited. 228 C. 85. Cited. 231 C. 168. Cited. 235 C. 45. Cited. 237 C. 481. Trial court does not have authority to modify an agreement concerning child support that has been incorporated by reference into court decree dissolving a marriage in absence of a written agreement between parties permitting such modification. 262 C. 355. Trial court has jurisdiction over motions for postmajority child support modifications. 266 C. 649.

Cited. 1 CA 578. Fraudulent nondisclosure discussed. 2 CA 179; Id., 239. Cited. 3 CA 423. Cited. 6 CA 271. Cited. 11 CA 268. Cited. 13 CA 355. Cited. 19 CA 146; Id., 161. Cited. 24 CA 343. Cited. 25 CA 210. Cited. 28 CA 208. Cited. 29 CA 369. Cited. 34 CA 462; judgment reversed, see 232 C. 750; Id., 785; judgment reversed, see 235 C. 45. Cited. 35 CA 421. Cited. 43 CA 575. Trial court lacked jurisdiction to enforce parties’ oral stipulation concerning payment of postmajority support because agreement was not reduced to writing as required by statute. 47 CA 354. Court lacks jurisdiction to modify postmajority support where no written agreement to modify. 48 CA 409. Section provides court with jurisdiction to incorporate a separation agreement into its order or decree if upon review it finds the agreement fair and equitable under the circumstances. 60 CA 337. Trial court did not abuse its discretion by incorporating an agreement requiring additional five-year post-judgment payment of life insurance premiums. 83 CA 478. Settlement offer could not be binding agreement without court’s independent evaluation of agreement for fairness and equity. 91 CA 579.

Cited. 35 CS 237. Cited. 44 CS 431. Written agreements for support of adult children may be incorporated by reference into dissolution decree or may be the subject of orders of court and are enforceable through contempt proceedings. 49 CS 238.

Subsec. (a):

Specifically grants court authority to incorporate by reference into its judgment of dissolution a fair and equitable separation agreement concerning several enumerated items, including disposition of property, thereby making it an order or decree of the court. 84 CA 415. Without separate evaluation by court to determine whether settlement agreement was fair and equitable, it could not become a settlement agreement as to the parties regarding their marital property, and court was free to distribute the property in a manner it determined was fair and equitable. 91 CA 579.



Section 46b-66a - Order of court re conveyance of title to real property. Effect of decree.

(a) At the time of entering a decree annulling or dissolving a marriage or for legal separation pursuant to a complaint under section 46b-45, the Superior Court may order the husband or wife to convey title to real property to the other party or to a third person.

(b) When any party is found to have violated an order of the court entered under subsection (a) of this section, the court may, by decree, pass title to the real property to either party or to a third person, without any act by either party, when in the judgment of the court it is the proper action to take.

(c) When the decree is recorded on the land records in the town where the real property is situated, it shall effect the transfer of the title of such property as if it were a deed of the party or parties.

(P.A. 86-126.)



Section 46b-67 - (Formerly Sec. 46-44). Waiting period. Effect of decree.

(a) Following the expiration of ninety days after the day on which a complaint for dissolution or legal separation is made returnable, or after the expiration of six months, where proceedings have been stayed under section 46b-53, the court may proceed on the complaint, or whenever dissolution is claimed under cross complaint, amended complaint or amended cross complaint, the case may be heard and a decree granted thereon after the expiration of the ninety days and twenty days after the cross complaint, amended complaint or amended cross complaint has been filed with the court, provided the requirement of the twenty-day delay shall not apply (1) whenever opposing counsel, having appeared, consents to the cross complaint, amended complaint or amended cross complaint, or (2) where the defendant has not appeared and the amendment does not set forth either a cause of action or a claim for relief not in the original complaint. Nothing in this section shall prevent any interlocutory proceedings within the ninety-day period.

(b) A decree of annulment or dissolution shall give the parties the status of unmarried persons and they may marry again. A decree of legal separation shall have the effect of a decree dissolving the marriage except that neither party shall be free to marry. Neither the ninety-day period specified in this section nor the six-month period referred to in section 46b-53 shall apply in actions for annulment and the court may proceed on any cause of action for annulment in the manner generally applicable in civil actions.

(P.A. 73-373, S. 7; P.A. 78-230, S. 29, 54; 78-331, S. 50, 58.)

History: P.A. 78-230 restated provisions, specifying that they are to be effective from October 1, 1978, to December 31, 1978; P.A. 78-331 deleted provision limiting period of applicability; Sec. 46-44 transferred to Sec. 46b-67 in 1979 and references to Sec. 46-41 revised to reflect that section’s transfer.



Section 46b-68 - (Formerly Sec. 46-64). Reports to Department of Public Health re dissolutions of marriage and annulments.

Section 46b-68 is repealed, effective July 1, 1997.

(P.A. 73-373, S. 28; P.A. 77-614, S. 323, 610; P.A. 78-230, S. 48, 54; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 87, 88.)



Section 46b-69 - (Formerly Sec. 46-64b). Statutes applicable to matrimonial actions.

The provisions of this chapter and sections 17b-743, 17b-744, 45a-257, 46b-1, 46b-6, 47-14g, 51-348a and 52-362 shall apply to all actions for dissolution of marriage, annulment and legal separation filed after May 13, 1974, to all actions for annulment, legal separation or dissolution of marriage commenced prior to said date and to appeals from, and motions for modification of, any alimony, support or custody order entered pursuant to a decree of dissolution of a marriage, divorce, legal separation or annulment rendered prior to said date. The provisions of this chapter and sections 17b-743, 17b-744, 45a-257, 46b-1, 46b-6, 47-14g, 51-348a and 52-362 in effect on October 1, 1973, shall continue to apply to any action for dissolution of marriage, annulment or legal separation in which a decree of the Superior Court has been rendered after October 1, 1973, in which an appeal is pending or in which the date of taking an appeal has not expired on May 13, 1974, except an appeal from any order of alimony or custody. Sections 46-13 to 46-30, inclusive, of the general statutes of Connecticut, revision of 1958, revised to 1972, shall continue to apply to any action for divorce, dissolution of a marriage, annulment or legal separation in which a decree has been rendered and in which an appeal is pending or in which the time for taking an appeal had not expired on October 1, 1973, except an appeal from any order of alimony, support or custody.

(P.A. 74-169, S. 16, 18; P.A. 78-230, S. 49, 54; June 18 Sp. Sess. P.A. 97-1, S. 55, 75.)

History: P.A. 78-230 deleted references to Sec. 46-5h; Sec. 46-64b transferred to Sec. 46b-69 in 1979 and references to other sections within provisions revised as necessary to reflect their transfer; June 18 Sp. Sess. P.A. 97-1 made technical changes, effective January 1, 1998.

Cited. 171 C. 23.

Under this section the Dissolution of Marriage Act is made applicable to all actions for dissolution of marriage commenced prior to the date of said act and to motions for modification of any alimony awards. 32 CS 92.

Annotation to present section:

Cited. 188 C. 385.



Section 46b-69a - Wage executions and earning assignments.

Executions and earning assignments in accordance with section 52-362 shall be available in all actions for dissolution of marriage, annulment and legal separation.

(P.A. 83-400, S. 2.)



Section 46b-69b - Parenting education program.

(a) The Judicial Department shall establish a parenting education program for parties involved in any action before the Superior Court under section 46b-1, except actions brought under section 46b-15 and chapter 815t. For the purposes of this section, “parenting education program” means a course designed by the Judicial Department to educate persons, including unmarried parents, on the impact on children of the restructuring of families. The course shall include, but not be limited to, information on the developmental stages of children, adjustment of children to parental separation, dispute resolution and conflict management, guidelines for visitation, stress reduction in children and cooperative parenting.

(b) The court shall order any party to an action specified in subsection (a) of this section to participate in such program whenever a minor child is involved in such action unless (1) the parties agree, subject to the approval of the court, not to participate in such program, (2) the court, on motion, determines that participation is not deemed necessary, or (3) the parties select and participate in a comparable parenting education program. A family support magistrate may order parties involved in any action before the Family Support Magistrate Division to participate in such parenting education program, upon a finding that such participation is necessary and provided both parties are present when such order is issued. No party shall be required to participate in such program more than once. A party shall be deemed to have satisfactorily completed such program upon certification by the service provider of the program.

(c) The Judicial Department shall, by contract with service providers, make available the parenting education program and shall certify to the court the results of each party’s participation in the program.

(d) Any person who is ordered to participate in a parenting education program shall pay directly to the service provider a participation fee, except that no person may be excluded from such program for inability to pay such fee. Any contract entered into between the Judicial Department and the service provider pursuant to subsection (c) of this section shall include a fee schedule and provisions requiring service providers to allow persons who are indigent or unable to pay to participate in such program and shall provide that all costs of such program shall be covered by the revenue generated from participants’ fees. The total cost for such program shall not exceed two hundred dollars per person. Such amount shall be indexed annually to reflect the rate of inflation. The program shall not exceed a total of ten hours.

(e) Any service provider under contract with the Judicial Department pursuant to this section shall provide safety and security for participants in the program, including victims of family violence.

(P.A. 93-319, S. 1, 4; May 25 Sp. Sess. P.A. 94-1, S. 99, 130; June 18 Sp. Sess. P.A. 97-7, S. 35, 38; P.A. 02-132, S. 16.)

History: P.A. 93-319 effective January 1, 1994, and applicable to actions pending on, or filed on or after, that date; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical change, effective July 1, 1994; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) by adding “including unmarried parents” and amended Subsec. (b) by adding provision that family support magistrates may order parties to participate in parenting education program if participation is necessary and both parties are present, effective July 1, 1997; P.A. 02-132 replaced “Family Division” with “Judicial Department” throughout and made technical changes in Subsecs. (a) and (b).



Section 46b-69c - Advisory committee. Recommendations to Judicial Department.

(a) There is established an advisory committee to (1) make recommendations to the Judicial Department on the development of, and annually thereafter on modifications to, the curriculum for the parenting education program established pursuant to subsection (a) of section 46b-69b, and (2) advise on other matters involving the service providers, including the qualifications and selection of such providers.

(b) Not later than January 15, 2003, the advisory committee shall make recommendations to the Judicial Department on the expansion of the parenting education program to include a separate program for children whose parents are involved in a dissolution of marriage action. Such program shall be designed to help children cope more effectively with the problems that result from a dissolution and shall have as its goal the prevention or reduction of children’s anxiety, aggression, depression and behavioral problems and an increase in social competencies critical to children’s postdissolution adjustment.

(c) The advisory committee shall consist of not more than ten members to be appointed by the Chief Justice of the Supreme Court and shall include members who represent the Commission on Children, the family law section of the Connecticut Bar Association, educators specializing in children studies, agencies representing victims of family violence, service providers and the Judicial Department. The members shall serve for terms of two years and may be reappointed for succeeding terms. The members shall elect a chairperson from among their number and shall receive no compensation for their services.

(d) The Court Support Services Division of the Judicial Department shall provide staff services to the advisory committee.

(P.A. 93-319, S. 2, 4; P.A. 02-132, S. 17, 81.)

History: P.A. 93-319 effective July 1, 1993; P.A. 02-132 made a technical change in Subsec. (a), added new Subsec. (b) re recommendations for program for children and redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), effective July 1, 2002, and made a technical change in redesignated Subsec. (c) and replaced “Family Division” with “Court Support Services Division” in redesignated Subsec. (d), effective October 1, 2002.



Section 46b-70 - Foreign matrimonial judgment defined.

As used in sections 46b-70 to 46b-75, inclusive, “foreign matrimonial judgment” means any judgment, decree or order of a court of any state in the United States in an action for divorce, legal separation, annulment or dissolution of marriage, for the custody, care, education, visitation, maintenance or support of children or for alimony, support or the disposition of property of the parties to an existing or terminated marriage, in which both parties have entered an appearance.

(P.A. 77-428, S. 1.)

Cited. 1 CA 578. Cited. 3 CA 679. Cited. 6 CA 541. Cited. 30 CA 821. Cited. 33 CA 417. Cited. 42 CA 747. Court lacked subject matter jurisdiction under statute to modify a foreign matrimonial judgment obtained against defendant by default. 48 CA 645.

Cited. 39 CS 66. Cited. 41 CS 429.



Section 46b-71 - Filing of foreign matrimonial judgment; enforcement in this state.

(a) Any party to an action in which a foreign matrimonial judgment has been rendered, shall file, with a certified copy of the foreign matrimonial judgment, in the court in this state in which enforcement of such judgment is sought, a certification that such judgment is final, has not been modified, altered, amended, set aside or vacated and that the enforcement of such judgment has not been stayed or suspended, and such certificate shall set forth the full name and last-known address of the other party to such judgment and the name and address of the court in the foreign state which rendered such judgment.

(b) Such foreign matrimonial judgment shall become a judgment of the court of this state where it is filed and shall be enforced and otherwise treated in the same manner as a judgment of a court in this state; provided such foreign matrimonial judgment does not contravene the public policy of the state of Connecticut. A foreign matrimonial judgment so filed shall have the same effect and may be enforced or satisfied in the same manner as any like judgment of a court of this state and is subject to the same procedures for modifying, altering, amending, vacating, setting aside, staying or suspending said judgment as a judgment of a court of this state; provided, in modifying, altering, amending, setting aside, vacating, staying or suspending any such foreign matrimonial judgment in this state the substantive law of the foreign jurisdiction shall be controlling.

(P.A. 77-428, S. 2; P.A. 89-3.)

History: P.A. 89-3 amended Subsec. (a) to require the certificate to set forth the name and address of the court in the foreign state which rendered the judgment.

Cited. 1 CA 578. Cited. 6 CA 541. Cited. 17 CA 544. Cited. 33 CA 417. Cited. 35 CA 246.

Construction of this section that would confer the same personal jurisdiction of decree-rendering state upon Connecticut courts would violate fundamental due process and the minimum contacts standards. 41 CS 429.

Subsec. (a):

Cited. 30 CA 821.

Subsec. (b):

Cited. 30 CA 821. When modifying foreign matrimonial judgment, Connecticut trial court’s failure to apply substantive law of the foreign jurisdiction constitutes plain error. 47 CA 146.



Section 46b-72 - Notification of filing.

Within five days after the filing of such judgment and certificate, the party filing such judgment shall notify the other party of the filing of such foreign matrimonial judgment by registered mail at his last-known address or by personal service. Execution shall not issue on any such foreign matrimonial judgment for a period of twenty days from the filing thereof and no steps shall be taken to enforce such judgment until proof of service has been filed with the court.

(P.A. 77-428, S. 3.)

Cited. 6 CA 541.



Section 46b-73 - Stay of enforcement; modifications; hearing.

(a) If either party files an affidavit with the court that an appeal from the foreign matrimonial judgment is pending in the foreign state, or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign matrimonial judgment until the appeal is concluded, the time for appeal expires or the stay of execution expires or is vacated.

(b) If a party files an affidavit with the court that such foreign matrimonial judgment has been modified, altered or amended, the court shall enforce such foreign matrimonial judgment as modified, altered or amended.

(c) Upon motion made to the court of this state in which the foreign matrimonial judgment has been filed, either party shall be entitled to a hearing on any disputed issue of fact or law concerning the enforceability of said judgment in this state, including any challenge to the jurisdiction of the court which rendered such foreign matrimonial judgment.

(P.A. 77-428, S. 4.)

Cited. 6 CA 541.



Section 46b-74 - Right to action on judgment unimpaired.

The right of a party to a foreign matrimonial judgment to proceed by an action on the judgment instead of proceeding under sections 46b-70 to 46b-75, inclusive, remains unimpaired.

(P.A. 77-428, S. 5.)

Cited. 6 CA 541.



Section 46b-75 - Uniformity of interpretation.

Sections 46b-70 to 46b-75, inclusive, shall be so construed as to effectuate their general purpose to make uniform the laws of those states which enact them.

(P.A. 77-428, S. 6.)

Cited. 6 CA 541.



Section 46b-80 - (Formerly Sec. 46-38). Prejudgment remedies available; lis pendens; notice; effect.

(a) The following procedures shall be available to secure the financial interests of either spouse in connection with any complaint under section 46b-45 or 46b-56 or any application under section 46b-61, including, but not limited to, present and future financial interests in connection with an order for alimony or support pendente lite or other order for periodic payments: (1) Any remedy afforded by chapter 903a concerning prejudgment remedies, whether or not a money demand is made in such complaint or application; and (2) at any time after the service of such a complaint or application, if either party claims an interest in real property in which the other party has an interest, either spouse may cause a notice of lis pendens to be recorded in the office of the town clerk of each town in which is located real property in which the other spouse has an interest. The notice shall contain the names of the spouses, the nature of the complaint or application, the court having jurisdiction, the date of the complaint or application and a description of the real property. Such notice shall, from the time of the recording only, be notice to any person thereafter acquiring any interest in such property of the pendency of the complaint or application. Each person whose conveyance or encumbrance is subsequently executed or subsequently recorded or whose interest is thereafter obtained by descent, or otherwise, shall be deemed to be a subsequent purchaser or encumbrancer, and shall be bound by all proceedings taken after the recording of such notice, to the same extent as if he were made a party to the complaint or application. A notice of lis pendens recorded in accordance with this section may be discharged by the court upon substitution of a bond with surety in an amount established by the court if the court finds that the claim of the spouse against property subject to the notice of lis pendens can be satisfied by money damages.

(b) All notices of lis pendens recorded pursuant to the provisions of subsection (a) of this section shall be subject to the provisions of subsection (c) of section 52-325 and sections 52-325a to 52-325c, inclusive.

(P.A. 73-373, S. 5; P.A. 74-169, S. 4, 18; P.A. 77-392; P.A. 78-230, S. 23, 54; P.A. 81-8, S. 5, 9; P.A. 99-215, S. 5, 29; P.A. 03-130, S. 2.)

History: P.A. 74-169 rephrased provisions, replacing former detailed provisions in Subdiv. (1) re procedure for attachment of other party’s estate by court order with reference to “any remedy ... concerning prejudgment remedies” and specifically applying Subdiv. (2) to claims of interest in real property; P.A. 77-392 specified that Subdiv. (1) remedies apply “whether or not a money demand is made ...” and added proviso in Subdiv. (2) re discharge of notice of lis pendens upon substitution of bond with surety; P.A. 78-230 made minor changes in wording; Sec. 46-38 transferred to Sec. 46b-80 in 1979 and references to other sections within provisions revised as necessary to reflect their transfer; P.A. 81-8 added Subsec. (b) providing that notices of lis pendens shall be subject to the provisions of Sec. 52-325(c) and Secs. 52-325a to 52-325c, inclusive; P.A. 99-215 amended Subsec. (a) by adding “any application under section” and “or application” after “complaint”, effective January 1, 2000; P.A. 03-130 amended Subsec. (a) by adding provision re present and future financial interests in connection with order for alimony or support pendente lite or other order for periodic payments and made a technical change in Subsec. (b).



Section 46b-81 - (Formerly Sec. 46-51). Assignment of property and transfer of title.

(a) At the time of entering a decree annulling or dissolving a marriage or for legal separation pursuant to a complaint under section 46b-45, the Superior Court may assign to either spouse all or any part of the estate of the other spouse. The court may pass title to real property to either party or to a third person or may order the sale of such real property, without any act by either spouse, when in the judgment of the court it is the proper mode to carry the decree into effect.

(b) A conveyance made pursuant to the decree shall vest title in the purchaser, and shall bind all persons entitled to life estates and remainder interests in the same manner as a sale ordered by the court pursuant to the provisions of section 52-500. When the decree is recorded on the land records in the town where the real property is situated, it shall effect the transfer of the title of such real property as if it were a deed of the party or parties.

(c) In fixing the nature and value of the property, if any, to be assigned, the court, after considering all the evidence presented by each party, shall consider the length of the marriage, the causes for the annulment, dissolution of the marriage or legal separation, the age, health, station, occupation, amount and sources of income, earning capacity, vocational skills, education, employability, estate, liabilities and needs of each of the parties and the opportunity of each for future acquisition of capital assets and income. The court shall also consider the contribution of each of the parties in the acquisition, preservation or appreciation in value of their respective estates.

(P.A. 73-373, S. 20; P.A. 75-331; P.A. 78-230, S. 36, 54; P.A. 13-213, S. 2.)

History: P.A. 75-331 authorized court to pass title to real property to either party or a third person or to order sale of property and added provisions relating to transfer or sale of property; P.A. 78-230 divided section into Subsecs. and changed wording slightly; Sec. 46-51 transferred to Sec. 46b-81 in 1979 and references to other sections within provisions revised as necessary to reflect their transfer; P.A. 13-213 amended Subsec. (a) by replacing “the husband or wife” with “spouse” and by making a technical change and amended Subsec. (c) by replacing “hearing the witnesses, if any, of each party, except as provided in subsection (a) of section 46b-51” with “considering all the evidence presented by each party” and by adding “earning capacity” and “education” as factors considered by the court in fixing the nature and value of the property to be assigned.



Section 46b-82 - (Formerly Sec. 46-52). Alimony.

(a) At the time of entering the decree, the Superior Court may order either of the parties to pay alimony to the other, in addition to or in lieu of an award pursuant to section 46b-81. The order may direct that security be given therefor on such terms as the court may deem desirable, including an order pursuant to subsection (b) of this section or an order to either party to contract with a third party for periodic payments or payments contingent on a life to the other party. The court may order that a party obtain life insurance as such security unless such party proves, by a preponderance of the evidence, that such insurance is not available to such party, such party is unable to pay the cost of such insurance or such party is uninsurable. In determining whether alimony shall be awarded, and the duration and amount of the award, the court shall consider the evidence presented by each party and shall consider the length of the marriage, the causes for the annulment, dissolution of the marriage or legal separation, the age, health, station, occupation, amount and sources of income, earning capacity, vocational skills, education, employability, estate and needs of each of the parties and the award, if any, which the court may make pursuant to section 46b-81, and, in the case of a parent to whom the custody of minor children has been awarded, the desirability and feasibility of such parent’s securing employment.

(b) If the court, following a trial or hearing on the merits, enters an order pursuant to subsection (a) of this section, or section 46b-86, and such order by its terms will terminate only upon the death of either party or the remarriage of the alimony recipient, the court shall articulate with specificity the basis for such order.

(c) Any postjudgment procedure afforded by chapter 906 shall be available to secure the present and future financial interests of a party in connection with a final order for the periodic payment of alimony.

(P.A. 73-373, S. 21; P.A. 78-230, S. 37, 54; P.A. 83-527, S. 1; P.A. 03-130, S. 3; 03-202, S. 23; P.A. 13-213, S. 3.)

History: P.A. 78-230 restated provisions; Sec. 46-52 transferred to Sec. 46b-82 in 1979 and references to other sections within provisions revised as necessary to reflect their transfer; P.A. 83-527 added provision that court may order either party to contract with a third party for periodic payments or payments contingent on a life to the other party; P.A. 03-130 designated existing provisions as Subsec. (a), adding provision re order pursuant to Subsec. (b) therein, and added Subsec. (b) re availability of postjudgment procedure; P.A. 03-202 added provision re order to obtain life insurance as security; P.A. 13-213 amended Subsec. (a) by replacing “hear the witnesses, if any, of each party, except as provided in subsection (a) of section 46b-51,” with “consider the evidence presented by each party and”, by adding “earning capacity” and “education” re factors considered by the court in determining whether alimony is to be awarded and by adding “and feasibility” re a custodial parent’s ability to secure employment, added new Subsec. (b) re court’s responsibility to articulate with specificity the basis for an order of alimony, entered following a trial or hearing on the merits, that is to terminate only upon the death of either party or the remarriage of the alimony recipient and redesignated existing Subsec. (b) as Subsec. (c).



Section 46b-83 - (Formerly Sec. 46-50). Alimony, support and use of family home or other residential dwelling unit awarded pendente lite. Voluntary leaving of family home by one parent.

(a) At any time after the return day of a complaint under section 46b-45 or 46b-56 or after filing an application under section 46b-61, and after hearing, alimony and support pendente lite may be awarded to either of the parties from the date of the filing of an application therefor with the Superior Court. Full credit shall be given for all sums paid to one party by the other from the date of the filing of such a motion to the date of rendition of such order. In making an order for alimony pendente lite, the court shall consider all factors enumerated in section 46b-82, except the grounds for the complaint or cross complaint, to be considered with respect to a permanent award of alimony. In making an order for support pendente lite, the court shall consider all factors enumerated in section 46b-84. The court may also award exclusive use of the family home or any other dwelling unit which is available for use as a residence pendente lite to either of the parties as is just and equitable without regard to the respective interests of the parties in the property.

(b) In any proceeding brought under section 46b-45, 46b-56 or 46b-61 involving a minor child, if one of the parents residing in the family home leaves such home voluntarily and not subject to court order, and if the court finds that the voluntary leaving of the family home by such parent served the best interests of the child, the court may consider such voluntary leaving as a factor when making or modifying any order pursuant to section 46b-56.

(P.A. 73-373, S. 22; P.A. 74-169, S. 13, 18; P.A. 75-530, S. 14, 35; P.A. 78-230, S. 35, 54; P.A. 93-7; P.A. 99-215, S. 6, 29; P.A. 05-258, S. 5.)

History: P.A. 74-169 added references to Secs. 46-42 and 46-52; P.A. 75-530 referred to return day of complaint rather than to its filing date and required consideration of factors in Sec. 46-57 when making order for support pendente lite where previously factors in Sec. 46-52 were to be considered in making such an order; P.A. 78-230 made minor change in wording; Sec. 46-50 transferred to Sec. 46b-83 in 1979 and references to other sections within provisions revised as necessary to reflect their transfer; P.A. 93-7 authorized the court to award exclusive use of “any other dwelling unit which is available for use as a residence” pendente lite and to make the award of the family home or such dwelling unit to either of the parties “as is just and equitable”; P.A. 99-215 added “after filing an application under section” and substituted “a motion” for “an application”, effective January 1, 2000; P.A. 05-258 designated existing provisions as Subsec. (a) and made technical changes therein and added Subsec. (b) re voluntary leaving of family home by one parent.

See Sec. 17b-743 re direction that payments under support order be made to Commissioner of Administrative Services or local welfare department.

Cited. 171 C. 433.

Alimony. 33 CS 44.

Annotations to present section:

Cited. 183 C. 230. Cited. 194 C. 312. Cited. 211 C. 801.

Cited. 18 CA 622. Cited. 24 CA 219. Cited. 41 CA 861; judgment reversed, see 241 C. 490. In accordance with Adriani v. Commission on Human Rights and Opportunities, 220 C. 307, reasonable cause standard requires commission to consider all reliable probative evidence, including evidence unfavorable to complainant, and investigator and commission may make findings on disputed issues of material fact. 116 CA 776.

Cited. 41 CS 258. Cited. 42 CS 562.



Section 46b-84 - (Formerly Sec. 46-57). Parents’ obligation for maintenance of minor child. Order for health insurance coverage.

(a) Upon or subsequent to the annulment or dissolution of any marriage or the entry of a decree of legal separation or divorce, the parents of a minor child of the marriage, shall maintain the child according to their respective abilities, if the child is in need of maintenance. Any postjudgment procedure afforded by chapter 906 shall be available to secure the present and future financial interests of a party in connection with a final order for the periodic payment of child support.

(b) If there is an unmarried child of the marriage who has attained the age of eighteen and is a full-time high school student, the parents shall maintain the child according to their respective abilities if the child is in need of maintenance until such child completes the twelfth grade or attains the age of nineteen, whichever occurs first. The provisions of this subsection shall apply only in cases where the decree of dissolution of marriage, legal separation or annulment is entered on or after July 1, 1994.

(c) The court may make appropriate orders of support of any child with intellectual disability, as defined in section 1-1g, or a mental disability or physical disability, as defined in subdivision (15) of section 46a-51, who resides with a parent and is principally dependent upon such parent for maintenance until such child attains the age of twenty-one. The child support guidelines established pursuant to section 46b-215a shall not apply to orders entered under this subsection. The provisions of this subsection shall apply only in cases where the decree of dissolution of marriage, legal separation or annulment is entered on or after October 1, 1997, or where the initial support orders in actions not claiming any such decree are entered on or after October 1, 1997.

(d) In determining whether a child is in need of maintenance and, if in need, the respective abilities of the parents to provide such maintenance and the amount thereof, the court shall consider the age, health, station, occupation, earning capacity, amount and sources of income, estate, vocational skills and employability of each of the parents, and the age, health, station, occupation, educational status and expectation, amount and sources of income, vocational skills, employability, estate and needs of the child.

(e) At any time at which orders are entered in a proceeding for dissolution of marriage, annulment, legal separation, custody, or support, whether before, at the time of, or after entry of a decree or judgment, if health insurance coverage for a child is ordered by the court to be maintained, the court shall provide in the order that (1) the signature of the custodial parent or custodian of the insured dependent shall constitute a valid authorization to the insurer for purposes of processing an insurance reimbursement payment to the provider of the medical services, to the custodial parent or to the custodian, (2) neither parent shall prevent or interfere with the timely processing of any insurance reimbursement claim and (3) if the parent receiving an insurance reimbursement payment is not the parent or custodian who is paying the bill for the services of the medical provider, the parent receiving such insurance reimbursement payment shall promptly pay to the parent or custodian paying such bill any insurance reimbursement for such services. For purposes of subdivision (1), the custodial parent or custodian is responsible for providing the insurer with a certified copy of the order of dissolution or other order requiring maintenance of insurance for a child provided if such custodial parent or custodian fails to provide the insurer with a copy of such order, the Commissioner of Social Services may provide the insurer with a copy of such order. Such insurer may thereafter rely on such order and is not responsible for inquiring as to the legal sufficiency of the order. The custodial parent or custodian shall be responsible for providing the insurer with a certified copy of any order which materially alters the provision of the original order with respect to the maintenance of insurance for a child. If presented with an insurance reimbursement claim signed by the custodial parent or custodian, such insurer shall reimburse the provider of the medical services, if payment is to be made to such provider under the policy, or shall otherwise reimburse the custodial parent or custodian.

(f) (1) After the granting of a decree annulling or dissolving the marriage or ordering a legal separation, and upon complaint or motion with order and summons made to the Superior Court by either parent or by the Commissioner of Administrative Services in any case arising under subsection (a) or (b) of this section, the court shall inquire into the child’s need of maintenance and the respective abilities of the parents to supply maintenance. The court shall make and enforce the decree for the maintenance of the child as it considers just, and may direct security to be given therefor, including an order to either party to contract with a third party for periodic payments or payments contingent on a life to the other party. The court may order that a party obtain life insurance as such security unless such party proves, by a preponderance of the evidence, that such insurance is not available to such party, such party is unable to pay the cost of such insurance or such party is uninsurable.

(2) The court shall include in each support order a provision for the health care coverage of the child who is subject to the provisions of subsection (a) or (b) of this section. Such provision may include an order for either parent or both parents to provide such coverage under any or all of subparagraphs (A), (B) or (C) of this subdivision.

(A) The provision for health care coverage may include an order for either parent to name any child as a beneficiary of any medical or dental insurance or benefit plan carried by such parent or available to such parent at a reasonable cost, as described in subparagraph (D) of this subdivision. If such order in a IV-D support case requires the parent to maintain insurance available through an employer, the order shall be enforced using a National Medical Support Notice as provided in section 46b-88.

(B) The provision for health care coverage may include an order for either parent to: (i) Apply for and maintain coverage on behalf of the child under the HUSKY Plan, Part B; or (ii) provide cash medical support, as described in subparagraphs (E) and (F) of this subdivision. An order under this subparagraph shall be made only if the cost to the parent obligated to maintain the coverage under the HUSKY Plan, Part B, or provide cash medical support is reasonable, as described in subparagraph (D) of this subdivision. An order under clause (i) of this subparagraph shall be made only if insurance coverage as described in subparagraph (A) of this subdivision is unavailable at reasonable cost to either parent, or inaccessible to the child.

(C) An order for payment of the child’s medical and dental expenses, other than those described in clause (ii) of subparagraph (E) of this subdivision, that are not covered by insurance or reimbursed in any other manner shall be entered in accordance with the child support guidelines established pursuant to section 46b-215a.

(D) Health care coverage shall be deemed reasonable in cost if: (i) The parent obligated to maintain such coverage would qualify as a low-income obligor under the child support guidelines established pursuant to section 46b-215a, based solely on such parent’s income, and the cost does not exceed five per cent of such parent’s net income; or (ii) the parent obligated to maintain such coverage would not qualify as a low-income obligor under such guidelines and the cost does not exceed seven and one-half per cent of such parent’s net income. In either case, net income shall be determined in accordance with the child support guidelines established pursuant to section 46b-215a. If a parent obligated to maintain insurance must obtain coverage for himself or herself to comply with the order to provide coverage for the child, reasonable cost shall be determined based on the combined cost of coverage for such parent and such child.

(E) Cash medical support means: (i) An amount ordered to be paid toward the cost of premiums for health insurance coverage provided by a public entity, including the HUSKY Plan, Part A or Part B, except as provided in subparagraph (F) of this subdivision, or by another parent through employment or otherwise, or (ii) an amount ordered to be paid, either directly to a medical provider or to the person obligated to pay such provider, toward any ongoing extraordinary medical and dental expenses of the child that are not covered by insurance or reimbursed in any other manner, provided such expenses are documented and identified specifically on the record. Cash medical support, as described in clauses (i) and (ii) of this subparagraph may be ordered in lieu of an order under subparagraph (A) of this subdivision to be effective until such time as health insurance that is accessible to the child and reasonable in cost becomes available, or in addition to an order under subparagraph (A) of this subdivision, provided the combined cost of insurance and cash medical support is reasonable, as defined in subparagraph (D) of this subdivision. An order for cash medical support shall be payable to the state or the custodial party, as their interests may appear, provided an order under clause (i) of this subparagraph shall be effective only as long as health insurance coverage is maintained. Any unreimbursed medical and dental expenses not covered by an order issued pursuant to clause (ii) of this subparagraph are subject to an order for unreimbursed medical and dental expenses pursuant to subparagraph (C) of this subdivision.

(F) Cash medical support to offset the cost of any insurance payable under the HUSKY Plan, Part A or Part B, shall not be ordered against a noncustodial parent who is a low-income obligor, as defined in the child support guidelines established pursuant to section 46b-215a, or against a custodial parent of children covered under the HUSKY Plan, Part A or Part B.

(g) Whenever an obligor is before the court in proceedings to establish, modify or enforce a support order, and such order is not secured by an income withholding order, the court may require the obligor to execute a bond or post other security sufficient to perform such order for support, provided the court finds that such a bond is available for purchase within the financial means of the obligor. Upon failure of such obligor to comply with such support order, the court may order the bond or the security forfeited and the proceeds thereof distributed as required by Title IV-D of the Social Security Act. In any IV-D case in which the obligor is found by the court to owe past-due support, the court may issue an order for the periodic payment of such support or, if such obligor is not incapacitated, order such obligor to participate in work activities which may include, but shall not be limited to, job search, training, work experience and participation in the job training and retraining program established by the Labor Commissioner pursuant to section 31-3t.

(h) In IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, a copy of any support order established or modified pursuant to this section or, in the case of a motion for modification of an existing support order, a notice of determination that there should be no change in the amount of the support order, shall be provided to each party and the state case registry within fourteen days after issuance of such order or determination.

(P.A. 73-373, S. 26; P.A. 74-169, S. 14, 18; P.A. 77-614, S. 70, 610; P.A. 78-230, S. 42, 54; P.A. 83-527, S. 2; P.A. 84-205, S. 1; 84-230; P.A. 87-207, S. 2; P.A. 89-195, S. 2; P.A. 91-4, S. 1, 2; P.A. 94-61, S. 1, 2; May Sp. Sess. P.A. 94-5, S. 9, 30; May 25 Sp. Sess. P.A. 94-1, S. 63, 130; P.A. 97-321, S. 1; June 18 Sp. Sess. P.A. 97-2, S. 104, 165; June 18 Sp. Sess. P.A. 97-7, S. 17, 38; P.A. 99-279, S. 29, 45; May 9 Sp. Sess. P.A. 02-7, S. 42; P.A. 03-130, S. 4; 03-202, S. 24; P.A. 06-149, S. 8; P.A. 07-247, S. 6, 7; P.A. 11-129, S. 20.)

History: P.A. 74-169 required parents to maintain child “subsequent to” as well as “upon” annulment or dissolution of marriage or separation decree and added reference to divorce; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-230 divided section into Subsecs. and restated provisions in Subsecs. (a) and (c); Sec. 46-57 transferred to Sec. 46b-84 in 1979; P.A. 83-527 amended Subsec. (c) to provide that the court may order either party to contract with a third party for periodic payments or payments contingent on a life to the other party; P.A. 84-205 added the language concerning orders for medical or dental insurance in Subsec. (c); P.A. 84-230 inserted new Subsec. (c) re order for health insurance coverage for an insured dependent of the marriage, relettering former Subsec. (c) as (d); P.A. 87-207 amended Subsec. (c) to clarify that if the parent receiving an insurance reimbursement payment is not the parent who paid the bill, the former shall promptly pay the latter the amount of the reimbursement, and to require parents to notify insurers of any order altering responsibility for maintenance of insurance for the child; P.A. 89-195 added Subsec. (e) re authority of court to order bond or security for performance of support order and forfeiture of such bond or security and payment of proceeds; P.A. 91-4 amended Subsec. (c) by adding “or custodian” after “custodial parent”; P.A. 94-61 inserted new Subsec. (b) re support of unmarried child who has attained age of 18, is a full-time high school student and resides with a parent until such child completes the twelfth grade or attains age of 19, whichever first occurs, effective July 1, 1994; May Sp. Sess. P.A. 94-5 allowed the commissioner of social services to provide an insurer with a copy of the order of dissolution or other order requiring maintenance of insurance for a minor child if the custodial parent or custodian fails to provide the insurer with a copy, effective July 1, 1994; May 25 Sp. Sess. P.A. 94-1 made technical changes in Subsecs. (d) and (e), effective July 1, 1994; P.A. 97-321 added new provisions as Subsec. (c) re order of support of child with mental retardation or mental disability residing with parent until child is twenty-one, redesignating remaining Subsecs. accordingly; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (g) to replace references to “AFDC” with reference to “TANF”, effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (f) by requiring court to include provision for health care coverage of child in each support order, amended Subsec. (g) by changing “wage garnishment” to “income withholding order” and adding provision re IV-D cases in which obligor found to owe past-due support and added Subsec. (h) re copy of support order notification or other determination to be supplied to each party and state case registry, effective July 1, 1997; P.A. 99-279 amended Subsec. (f) by adding provisions re health care coverage under HUSKY Plan where coverage is unavailable at reasonable cost through a parent, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (f) by adding provision re enforcement of employment-based order in a IV-D support case using a National Medical Support Notice; P.A. 03-130 amended Subsec. (a) by adding provision re availability of postjudgment procedure; P.A. 03-202 amended Subsec. (f) by adding provision re order to obtain life insurance as security; P.A. 06-149 amended Subsec. (f) to substitute exemption from insurance payment contributions for low-income obligors for prior exemption if payment would reduce amount of support required under child support guidelines, and amended Subsec. (g) to substitute requirement that proceeds of forfeited bond or security be distributed as required by Title IV-D for prior requirement that proceeds be paid to the state in TANF cases or the obligee in non-TANF cases, effective June 6, 2006; P.A. 07-247 amended Subsec. (b) by deleting requirement that child “resides with a parent” re support for a child 18 or older who is a full-time high school student, and substantially revised Subsec. (f) by adding new Subdiv. designators (1) and (2), by adding Subpara. designators (A) to (F) in Subsec. (f)(2), by specifying in Subsec. (f)(2) that either parent may be ordered to name a child as a beneficiary of any medical or dental insurance plan carried by or available to such parent at a reasonable cost, by describing “reasonable in cost” re maintaining health care coverage, deleting language that required applying for coverage under the HUSKY Plan, Part B only if noncustodial parent had sufficient ability to pay appropriate premium, by providing that court may order either parent to provide for coverage under HUSKY Plan, Part B, or alternatively enter an order for “cash medical support” as long as any such order was reasonable, by defining “cash medical support” and requirements related to entry of a cash medical support order and by making technical changes; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (c).

See Sec. 17b-743 re direction that payments under support order be made to Commissioner of Administrative Services or local welfare department.

See Sec. 17b-744 re discontinuance of such support payments to Commissioner of Administrative Services.

See Sec. 46b-88 re National Medical Support Notice.

See Sec. 46b-215e re institutionalized or incarcerated child support obligor.

Court’s conclusion that wife’s departure with children was unlawful without first procuring the permission of the court is incorrect. 165 C. 735. Cited. 168 C. 264. Cited. 170 C. 258. Cited. 171 C. 23. Cited. 176 C. 222.

Annotations to present section:

Cited. 177 C. 47. Defendant was under no statutory obligation to provide support because he was not the child’s biological or adoptive father and had not been adjudged the father in a paternity proceeding or filed a formal acknowledgment of paternity. 180 C. 114. Court did not exceed its authority by setting aside certain personal property for the use of the minor children. Id., 528. Cited. 181 C. 145; Id., 463. Cited. 183 C. 230. Trial court abused its discretion in requiring the noncustodial parent to pay for private secondary schooling to which he, in good faith, objected, as being unnecessary and undesirable. Id., 253. Cited. Id., 512. Cited. 184 C. 406. Subject matter jurisdiction discussed. Id., 558. Cited. 187 C. 380. Cited. 188 C. 354. Support award may not be used to disguise alimony awards to custodial parent. 190 C. 345. Cited. 196 C. 260. Cited. 197 C. 1. Cited. 199 C. 287. Cited. 228 C. 85. Cited. 235 C. 82. Cited. 236 C. 582. Cited. 240 C. 35. Court need not make explicit reference to statutory criteria it considered in its decision resolving property and alimony disputes in dissolution of marriage action; judgment of appellate court in Coffe v. Coffe, 40 CA 178 et seq., reversed. Id., 79.

Cited. 1 CA 686. Cited. 2 CA 348. Cited. 3 CA 322. Cited. 5 CA 85; Id., 249. Cited. 10 CA 466. Cited. 15 CA 292. Cited. 18 CA 336. Cited. 19 CA 146. Cited. 22 CA 392. Cited. 25 CA 555; Id., 595. Cited. 26 CA 174; Id., 737. Cited. 27 CA 364. Cited. 39 CA 162. Cited. 41 CA 716; Id., 861. Cited. 43 CA 541; Id., 575. Cited. 44 CA 605. Child support order that provided a single dollar amount for support of all children, and did not provide mechanism for dividing support between the children once elder child reached age of majority, demonstrates an intent by the parties that they clearly and unambiguously provided only for the support of minor children, and did not enter into an agreement for postmajority support. 107 CA 1.

Cited. 41 CS 429. Cited. 42 CS 562. Parent’s obligation to support his or her children exists only until age of majority. 49 CS 238.

Subsec. (a):

Cited. 236 C. 250.

Cited. 2 CA 270. Cited. 33 CA 633.

Subsec. (b):

Award of child support based on defendant’s demonstrated earning capacity is appropriate especially where defendant has wilfully depleted his earnings. 180 C. 184. Cited. 186 C. 191; Id., 311. Cited. 206 C. 150. Cited. 207 C. 217. Cited. 218 C. 467.

Cited. 2 CA 270. Cited. 17 CA 670.

Section has a legitimate governmental purpose and any classification created by section is rationally related to such purpose and, therefore, does not violate equal protection clause of U.S. Constitution. 46 CS 553.

Subsec. (c):

Cited. 219 C. 703.

Cited. 20 CA 609.

Subsec. (d):

“Amount and sources of income” has been consistently construed as limited to parties’ available net income rather than gross income. Since trial court improperly relied on gross income in determining defendant’s support obligation, all other financial orders appurtenant to the modification proceeding must fail because the child support order is entirely interwoven with such other financial orders, and trial court, on remand, must reconsider all financial orders associated with the modification. 262 C. 299. Child support order was improper where the court based award on the defendant’s superior earning capacity, the needs of the plaintiff and the disparity in parental income and where the court failed to consider the needs of the children; when parties’ combined net weekly income exceeds the upper limit of the guidelines’ schedule, the court shall apply the principles that underlie the child support guidelines. 296 C. 80. Child support orders must be made in accordance with the principles established in statute and the child support guidelines, and any deviation must be accompanied by the court’s explanation as to why the guidelines are inequitable or inappropriate and why deviation is necessary to meet needs of child; court improperly awarded 20 per cent of defendant’s annual cash bonus as additional child support. 297 C. 358.

Cited. 31 CA 214. In considering “amount and sources of income”, court cannot ignore fact that defendant receives a substantial year-end bonus simply because it is not received until the following year. This provision does not require court to structure payment of alimony and child support to accommodate payor’s compensation schedule. 71 CA 614. Trial court’s determination of child support award reversed where trial court improperly imputed to obligor an amount of investment income unsupported by the evidence and not legally warranted. For court to impute additional investment income capacity to a party in formulating its support orders, court must find that party has unreasonably depressed investment income in order to evade a support obligation or that party’s investment strategy is economically unreasonable. 87 CA 699. Defendant’s annual bonus constituted an “amount and source of income” that court should have considered when determining division of marital property and awarding alimony and child support, and matter should be remanded for recalculation of all awards even though child support award was calculated correctly. 98 CA 706.



Section 46b-85 - (Formerly Sec. 46-53). Order for support of mentally ill spouse.

At the time of granting dissolution of a marriage to which one party is mentally ill or at any time thereafter, on application of either party or of the guardian or conservator of the mentally ill spouse, or of any person, town or other municipality charged with the support of the mentally ill spouse, or the Commissioner of Administrative Services if the state is charged, the court may make such order requiring support of the mentally ill spouse, or security for support, as may be proper. The court may set aside or alter any such order, at any time thereafter, on application of either party or of the guardian of the mentally ill spouse, or of any person, town or other municipality charged with support, or the Commissioner of Administrative Services if the state is charged. Any order providing for the support of the mentally ill party shall be enforceable in the same manner as orders relating to alimony.

(1949 Rev., S. 7332; 1953, 1955, S. 3004d; 1957, P.A. 502, S. 3; P.A. 73-373, S. 30; P.A. 77-614, S. 70, 610; P.A. 78-230, S. 38, 54.)

History: P.A. 73-373 referred to “dissolution of a marriage one party to which is mentally ill” rather than to divorce “granted on the ground of mental illness”, substituted commissioner of finance and control for welfare commissioner and “mentally ill spouse” for “defendant” and deleted provision which prohibited orders for support to continue support of sane wife from estate of mentally ill husband after the wife remarries; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-230 restated provisions but made no substantive changes; Sec. 46-53 transferred to Sec. 46b-85 in 1979.

See Sec. 17b-743 re direction that payments under support order be made to Commissioner of Administrative Services or local welfare department.

Cited. 20 CA 500. Cited. 26 CA 386; Id., 737.



Section 46b-86 - (Formerly Sec. 46-54). Modification of alimony or support orders and judgments.

(a) Unless and to the extent that the decree precludes modification, any final order for the periodic payment of permanent alimony or support, an order for alimony or support pendente lite or an order requiring either party to maintain life insurance for the other party or a minor child of the parties may, at any time thereafter, be continued, set aside, altered or modified by the court upon a showing of a substantial change in the circumstances of either party or upon a showing that the final order for child support substantially deviates from the child support guidelines established pursuant to section 46b-215a, unless there was a specific finding on the record that the application of the guidelines would be inequitable or inappropriate. There shall be a rebuttable presumption that any deviation of less than fifteen per cent from the child support guidelines is not substantial and any deviation of fifteen per cent or more from the guidelines is substantial. Modification may be made of such support order without regard to whether the order was issued before, on or after May 9, 1991. In determining whether to modify a child support order based on a substantial deviation from such child support guidelines the court shall consider the division of real and personal property between the parties set forth in the final decree and the benefits accruing to the child as the result of such division. After the date of judgment, modification of any child support order issued before, on or after July 1, 1990, may be made upon a showing of such substantial change of circumstances, whether or not such change of circumstances was contemplated at the time of dissolution. By written agreement, stipulation or decision of the court, those items or circumstances that were contemplated and are not to be changed may be specified in the written agreement, stipulation or decision of the court. This section shall not apply to assignments under section 46b-81 or to any assignment of the estate or a portion thereof of one party to the other party under prior law. No order for periodic payment of permanent alimony or support may be subject to retroactive modification, except that the court may order modification with respect to any period during which there is a pending motion for modification of an alimony or support order from the date of service of notice of such pending motion upon the opposing party pursuant to section 52-50. If a court, after hearing, finds that a substantial change in circumstances of either party has occurred, the court shall determine what modification of alimony, if any, is appropriate, considering the criteria set forth in section 46b-82.

(b) In an action for divorce, dissolution of marriage, legal separation or annulment brought by a spouse, in which a final judgment has been entered providing for the payment of periodic alimony by one party to the other spouse, the Superior Court may, in its discretion and upon notice and hearing, modify such judgment and suspend, reduce or terminate the payment of periodic alimony upon a showing that the party receiving the periodic alimony is living with another person under circumstances which the court finds should result in the modification, suspension, reduction or termination of alimony because the living arrangements cause such a change of circumstances as to alter the financial needs of that party. In the event that a final judgment incorporates a provision of an agreement in which the parties agree to circumstances, other than as provided in this subsection, under which alimony will be modified, including suspension, reduction, or termination of alimony, the court shall enforce the provision of such agreement and enter orders in accordance therewith.

(c) When one of the parties, or a child of the parties, is receiving or has received aid or care from the state under its aid to families with dependent children or temporary family assistance program, HUSKY Plan, Part A, or foster care program as provided in Title IV-E of the Social Security Act, or when one of the parties has applied for child support enforcement services under Title IV-D of the Social Security Act as provided in section 17b-179, such motion to modify shall be filed with the Family Support Magistrate Division for determination in accordance with subsection (m) of section 46b-231.

(P.A. 73-373, S. 23; P.A. 78-230, S. 39, 54; P.A. 86-359, S. 2, 44; P.A. 87-104; P.A. 89-360, S. 12, 45; P.A. 90-188, S. 1; 90-213, S. 46, 56; P.A. 91-76, S. 1, 7; June 18 Sp. Sess. P.A. 97-2, S. 105, 165; P.A. 01-135, S. 2, 3; P.A. 10-36, S. 6; P.A. 11-214, S. 8; P.A. 13-213, S. 4.)

History: P.A. 78-230 added Subsec. (b) re changes in alimony when recipient is living with another person and changed circumstances alter recipient’s financial needs; Sec. 46-54 transferred to Sec. 46b-86 in 1979 and internal reference to Sec. 46-51 revised to reflect its transfer; P.A. 86-359 added Subsec. (c) re referral of motion to modify to family support magistrate where one of parties or child is receiving or has received aid from AFDC program or foster care program or where one of parties has applied for child support enforcement services under Title IV-D; P.A. 87-104 provided that (1) after date of judgment, modification may be made upon showing of substantive change in circumstances, whether or not such change of circumstances was contemplated at the time of dissolution and (2) those items that were contemplated and are not to be changed may be specified in the written agreement, stipulation or decision of the court; P.A. 89-360 amended Subsec. (c) by changing “referred to” to “filed with” and added “determination in accordance with subsection (m) of section 46b-231”; P.A. 90-188 amended Subsec. (a) by adding provision permitting modification of child support order if it substantially deviates from the child support guidelines established under Sec. 46b-215a unless inequitable or inappropriate, and prohibiting retroactive modification of order of periodic payment or permanent alimony or support, except during period of pending motion for modification; P.A. 90-213 added provision that modifications can be made pursuant to this section to support orders issued before or after July 1, 1990; P.A. 91-76 amended Subsec. (a) by adding provision re rebuttable presumption that deviation of less than 15% from child support guidelines is not substantial and any deviation of more than 15% is substantial and permitting modification of support order without regard to whether order issued before on or after May 9, 1991; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (c) to make technical and conforming changes re references to assistance programs, effective July 1, 1997; P.A. 01-135 amended Subsec. (a) by adding provision permitting court to order either party to maintain life insurance for other party or minor child of parties, effective July 1, 2001; P.A. 10-36 amended Subsec. (a) to reposition provision re order to maintain life insurance and make technical changes, effective July 1, 2010; P.A. 11-214 amended Subsec. (c) to substitute “temporary family assistance” for “temporary assistance for needy families”, add “HUSKY Plan, Part A”, and make technical changes; P.A. 13-213 amended Subsec. (a) by adding provision re determination of alimony modification upon finding that a substantial change in circumstances of either party has occurred, and amended Subsec. (b) by replacing “husband or wife” with “spouse”, by adding provision re if final judgment incorporates a provision of an agreement in which the parties agree to circumstances under which alimony is to be modified, suspended, reduced or terminated, the court shall enforce such agreement and enter orders accordingly, and by making a technical change.



Section 46b-87 - (Formerly Sec. 46-56). Contempt of orders.

When any person is found in contempt of an order of the Superior Court entered under section 46b-60 to 46b-62, inclusive, 46b-81 to 46b-83, inclusive, or 46b-86, the court may award to the petitioner a reasonable attorney’s fee and the fees of the officer serving the contempt citation, such sums to be paid by the person found in contempt, provided if any such person is found not to be in contempt of such order, the court may award a reasonable attorney’s fee to such person. The costs of commitment of any person imprisoned for contempt of court by reason of failure to comply with such an order shall be paid by the state as in criminal cases.

(P.A. 73-373, S. 25; P.A. 78-230, S. 41, 54; P.A. 88-196.)

History: P.A. 78-230 made minor changes in wording; Sec. 46-56 transferred to Sec. 46b-87 in 1979 and references to other sections within provisions revised as necessary to reflect their transfer; P.A. 88-196 permitted court to award reasonable attorney’s fee to petitioner and added proviso that if any person is not found to be in contempt of order, the court may award a reasonable attorney’s fee to such person.

See Sec. 17b-743 re direction that payments under support order be made to Commissioner of Administrative Services or local welfare department.

Cited. 11 CA 610. Cited. 13 CA 330. Cited. 22 CA 136. Cited. 24 CA 180. Cited. 26 CA 326. Cited. 28 CA 794. Cited. 41 CA 861; judgment reversed, see 241 C. 490. P.A. 88-196 cited. Id.; judgment reversed, see 241 C. 490. Cited. 43 CA 844. Statute does not contain any requirement that an award of attorney’s fees must be determined with reference to relative financial positions of the parties. 71 CA 744. Award of attorney’s fees is within discretion of trial court. 72 CA 408. Award of attorney’s fees in contempt proceeding is punitive in nature and court may consider defendant’s behavior as an additional factor in determining both the necessity of awarding such fees and the proper amount of the award. 110 CA 798.

Agreement of parties to submit to arbitration cannot deprive court of jurisdiction to issue contempt order prescribed by statute. 36 CS 266.



Section 46b-87a - Forms and instructions for application for contempt order based on violation of visitation order.

The Office of the Chief Court Administrator shall prepare forms, including instructions in plain language, for applying to the court for a contempt citation based upon a violation of a visitation order or for modification of a visitation order and shall make such forms available to litigants.

(P.A. 92-253, S. 10.)



Section 46b-88 - National Medical Support Notice. Duties of issuing agency, employer and administrator of group health plan.

(a) For the purposes of this section:

(1) “Issuing agency” means an agency providing child support enforcement services, as defined in subsection (b) of section 46b-231, and includes the Bureau of Child Support Enforcement within the Department of Social Services and Support Enforcement Services within Judicial Branch Court Operations; and

(2) “NMSN” means the National Medical Support Notice required under Title IV-D of the Social Security Act and the Employee Retirement Income Security Act used by state child support agencies to enforce health care coverage support provisions in child support orders.

(b) (1) Whenever a court or family support magistrate enters a support order in a Title IV-D support case, as defined in subsection (b) of section 46b-231, that requires a noncustodial parent to provide employment-based health care coverage for a child, and the noncustodial parent’s employer is known to the issuing agency, such agency shall enforce the health care coverage provisions of the order through the use of a NMSN. The issuing agency may also use the NMSN to enforce provisions of the support order requiring the custodial parent to provide employment-based health coverage for the child.

(2) In addition to other notice and requirements contained therein, the NMSN shall serve as notice to the employer that: (A) The employee is obligated to provide employment-based health care coverage for the child; (B) the employer may be required to withhold any employee contributions required by the group health plan or plans in which the child is eligible to be enrolled; and (C) the employer is required to forward the NMSN to the administrator of each group health plan providing such coverage for enrollment determination purposes.

(3) In addition to other notice requirements contained therein, the NMSN shall serve as notice to the group health plan that: (A) Receipt of the NMSN from an employer constitutes receipt of a medical support order; and (B) an appropriately completed NMSN constitutes a qualified medical child support order for health care coverage enrollment purposes.

(4) In any case in which the noncustodial parent is a newly hired employee, the NMSN shall be transferred by the issuing agency to the employer no later than two business days after the date of the entry of the employee in the State Directory of New Hires established under section 31-254, together with any necessary income withholding notice.

(c) (1) An employer who receives a NMSN from the issuing agency shall: (A) No later than twenty business days, after the date of NMSN, either (i) return the notice to such agency indicating why the health care coverage is not available, or (ii) transfer the notice to the administrator of each appropriate group health plan for which the child may be eligible; (B) upon notification from any such group health plan that the child is eligible for enrollment, withhold from the employee’s income any employee contribution required under such plan and send the withheld payments directly to the plan, except as provided in subsection (d) of this section; and (C) notify the issuing agency whenever the employee’s employment terminates. (2) Any employer who discharges an employee from employment, refuses to employ, or takes disciplinary action against an employee because of a medical child support withholding, or fails to withhold income or transmit withheld income to the group health plan as required by the NMSN shall be subject to the penalties related to employer processing of child support income withholding, as provided in subsections (f) and (j) of section 52-362. (3) The issuing agency shall notify the employer promptly when there is no longer a current order for medical support.

(d) The NMSN shall inform the employer of the duration of the withholding requirement, of any limitations on withholding prescribed by federal or state law, and of any withholding priorities that apply when available income is insufficient to satisfy all cash and medical support obligations. A withholding for medical support obligations shall take priority over all support obligations other than current child and spousal support. The employer shall notify the issuing agency when any such withholding limitations or priorities prevent the employer from withholding the amount required to obtain coverage under the group health plan for which the child is otherwise eligible.

(e) (1) The administrator of a group health plan who receives a NMSN from an employer pursuant to subsection (c) of this section shall deem the NMSN to be a “qualified medical child support order” and an application by the issuing agency for enrollment of the child. Enrollment of the child may not be denied because the child: (A) Was born out of wedlock, (B) is not claimed as a dependent on the participant’s federal income tax return, (C) does not reside with the participant or in the plan’s service area, or (D) is receiving benefits or is eligible for benefits under a state medical assistance plan required by the Social Security Act. An enrollment shall be made without regard to open season enrollment restrictions, and if enrollment of a child is dependent on the enrollment of a participant who is not enrolled, both the child and the participant shall be enrolled. (2) No later than forty business days after the date of the NMSN the plan administrator shall notify the issuing agency whether coverage is available or, if necessary, of the steps to be taken to begin such coverage. The administrator shall also provide to the custodial parent a description of the coverage available and of any forms or documents necessary to begin coverage. The issuing agency, in consultation with the custodial parent, shall promptly select from any available plan options when necessary. Upon completion of enrollment, the group health plan administrator shall return the NMSN to the employer for a determination of whether any necessary employee contributions are available.

(f) A NMSN issued pursuant to this section shall be deemed part of the court order requiring employment-based health care coverage. The NMSN shall have the same force and effect as a court order directed to an employer or group health plan administrator and may be enforced by the court or family support magistrate in the same manner as an order of the court or family support magistrate. The requirements imposed on employers and group health plan administrators under this section and the NMSN shall be in addition to any requirements imposed on said employer or administrator under other provisions of the general statutes.

(May 9 Sp. Sess. P.A. 02-7, S. 38; P.A. 07-247, S. 8, 9.)

History: P.A. 07-247 amended Subsec. (b)(1) by providing that issuing agency may use NMSN to enforce provisions of support order requiring custodial parent to provide employment-based health coverage for the child and amended Subsec. (d) by specifying that withholding order for medical support obligations takes priority over all support obligations other than current child support and spousal support.

See Sec. 17b-745 re court orders for support of persons supported by state.

See Sec. 38a-497a re group coverage and benefits of a noncustodial parent.

See Sec. 46b-84 re parents’ obligation for maintenance of minor child.

See Sec. 46b-171 re judgment and order of court or family support magistrate.

See Sec. 46b-215 re relatives obliged to furnish support.






Chapter 815o - Uniform Child Custody Jurisdiction Act (Repealed)

Section 46b-90 to 46b-114 - Uniform Child Custody Jurisdiction Act.

Sections 46b-90 to 46b-114, inclusive, are repealed, effective July 1, 2000.

(P.A. 78-318, S. 1–25; P.A. 95-206, S. 2; 95-316, S. 9–11; P.A. 99-185, S. 39, 40.)






Chapter 815p - Uniform Child Custody Jurisdiction and Enforcement Act

Section 46b-115 - Short title: Uniform Child Custody Jurisdiction and Enforcement Act.

This chapter may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act.

(P.A. 99-185, S. 1, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115a - Definitions.

As used in this chapter:

(1) “Abandoned” means left without provision for reasonable and necessary care or supervision;

(2) “Child” means an individual who has not attained eighteen years of age;

(3) “Child custody determination” means a judgment, decree, or other order of a court providing for the legal custody, physical custody or visitation with respect to a child. The term includes a permanent, temporary, initial and modification order. The term does not include an order relating to child support or other monetary obligation of an individual;

(4) “Child custody proceeding” means a proceeding in which legal custody, physical custody or visitation with respect to a child is an issue. The term includes a proceeding for dissolution of marriage, divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation or enforcement under sections 46b-115u to 46b-115gg, inclusive;

(5) “Commencement” means the filing of the first pleading in a proceeding;

(6) “Court” means any entity, including the Superior Court or Probate Court in this state, if such entity has jurisdiction to establish, enforce or modify a child custody determination;

(7) “Home state” means the state in which a child lived with a parent or person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months old, the term means the state in which the child lived from birth with any such parent or person acting as a parent. A period of temporary absence of any such person is counted as part of the period;

(8) “Initial determination” means the first child custody determination concerning a particular child;

(9) “Issuing court” means the court that has made a child custody determination for which enforcement is sought under this chapter;

(10) “Issuing state” means the state in which a child custody determination has been made;

(11) “Modification” means a child custody determination that changes, replaces, supersedes or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the prior custody determination;

(12) “Person” shall have the same meaning as contained in subsection (k) of section 1-1 and shall include a public agency;

(13) “Person acting as a parent” means a person, other than a parent, who: (A) Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, any part of which period occurred within one year immediately before the commencement of a child custody proceeding, and (B) has been awarded legal custody by a court or claims a right to legal custody under the laws of this state;

(14) “Physical custody” means the physical care and supervision of a child;

(15) “State” means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or possession subject to the jurisdiction of the United States.

(P.A. 99-185, S. 2, 40; P.A. 00-49, S. 1, 7.)

History: P.A. 99-185 effective July 1, 2000; P.A. 00-49 amended definition of “person” in Subdiv. (12) to include a public agency, effective July 1, 2000.



Section 46b-115b - Proceedings governed by other law.

The chapter does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

(P.A. 99-185, S. 3, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115c - Application to Indian tribes.

A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 USC Section 1901 et seq., is not subject to this chapter to the extent that it is governed by the Indian Child Welfare Act.

(P.A. 99-185, S. 4, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115d - International application of chapter.

For purposes of this chapter, any child custody order of a foreign country shall be treated in the manner provided in section 46b-115hh.

(P.A. 99-185, S. 5, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115e - Effect of child custody determination.

A child custody determination made by a court of this state that had jurisdiction under this chapter binds all persons who have been served in accordance with the laws of this state or notified in accordance with section 46b-115g or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

(P.A. 99-185, S. 6, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115f - Priority.

If a question of the existence or exercise of jurisdiction under this chapter is raised in a child custody proceeding, the question, upon request of a party, must be given calendar priority and handled expeditiously.

(P.A. 99-185, S. 7, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115g - Notice to persons outside state; submission to jurisdiction.

(a) Notice required for the exercise of jurisdiction over a person outside this state shall be given in a manner reasonably calculated to give actual notice, and may be: (1) By personal delivery outside this state in the manner prescribed for service of process within this state; (2) in the manner prescribed by the law of the place in which the service is made for service of process in that place in an action in any of its courts of general jurisdiction; (3) any form of mail addressed to the person to be served and requesting a receipt; or (4) as directed by the court including publication, if other means of notification are ineffective.

(b) Except as otherwise provided by any provision of the general statutes, notice under this section shall be served, mailed or delivered or last published at least twelve days before any hearing in this state.

(c) Proof of service outside this state may be made by affidavit of the individual who made the service, or in the manner prescribed by the law of this state, the order pursuant to which the service is made, or the law of the place in which the service is made. If service is made by mail, proof may be a receipt signed by the addressee or other evidence of delivery to the addressee.

(d) Except as otherwise provided by any provision of the general statutes, notice is not required if a person submits to the jurisdiction of the court.

(P.A. 99-185, S. 8, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115h - Communication between courts.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c) of this section, a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, “record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(P.A. 99-185, S. 9, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115i - Taking testimony in another state.

(a) In addition to other procedures available to a party, a party to a child custody proceeding, guardian ad litem or legal representative of the child may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

(P.A. 99-185, S. 10, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115j - Cooperation between courts; preservation of records.

(a) A court of this state may request the appropriate court of another state to: (1) Hold an evidentiary hearing; (2) order a person to produce or give evidence pursuant to procedures of that state; (3) order that an evaluation be made with respect to the custody of a child involved in a pending proceeding; (4) forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and (5) order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a) of this section.

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) of this section may be assessed against the parties.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations and other pertinent records with respect to a child custody proceeding until the child attains eighteen years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

(P.A. 99-185, S. 11, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115k - Initial child custody jurisdiction.

(a) Except as otherwise provided in section 46b-115n, a court of this state has jurisdiction to make an initial child custody determination if:

(1) This state is the home state of the child on the date of the commencement of the child custody proceeding;

(2) This state was the home state of the child within six months of the commencement of the child custody proceeding, the child is absent from the state, and a parent or a person acting as a parent continues to reside in this state;

(3) A court of another state does not have jurisdiction under subdivisions (1) or (2) of this subsection, the child and at least one parent or person acting as a parent have a significant connection with this state other than mere physical presence, and there is substantial evidence available in this state concerning the child’s care, protection, training and personal relationships;

(4) A court of another state which is the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under a provision substantially similar to section 46b-115q or section 46b-115r, the child and at least one parent or person acting as a parent have a significant connection with this state other than mere physical presence, and there is substantial evidence available in this state concerning the child’s care, protection, training and personal relationships;

(5) All courts having jurisdiction under subdivisions (1) to (4), inclusive, of this subsection have declined jurisdiction on the ground that a court of this state is the more appropriate forum to determine custody under a provision substantially similar to section 46b-115q or section 46b-115r; or

(6) No court of any other state would have jurisdiction under subdivisions (1) to (5), inclusive, of this subsection.

(b) Subsection (a) of this section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

(P.A. 99-185, S. 12, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115l - Jurisdiction.

(a) Except as otherwise provided in section 46b-115n, a court of this state which has made a child custody determination pursuant to sections 46b-115k to 46b-115m, inclusive, has exclusive, continuing jurisdiction over the determination until: (1) A court of this state or a court of another state determines that the child, the child’s parents and any person acting as a parent do not presently reside in this state; or (2) a court of this state determines that (A) this state is not the home state of the child, (B) a parent or a person acting as a parent continues to reside in this state but the child no longer has a significant relationship with such parent or person, and (C) substantial evidence is no longer available in this state concerning the child’s care, protection, training and personal relationships.

(b) A court of this state which has made a child custody determination but does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under section 46b-115k.

(P.A. 99-185, S. 13, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115m - Modification of custody determination of another state.

(a) Except as otherwise provided in section 46b-115n, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under subdivisions (1) to (4), inclusive, of subsection (a) of section 46b-115k and one of the following occurs: (1) The court of the other state determines that it no longer has exclusive, continuing jurisdiction under a provision substantially similar to section 46b-115l; (2) a court of another state determines that a court of this state would be a more convenient forum under a provision substantially similar to section 46b-115q; or (3) a court of this state or another state determines that the child, the child’s parents and any person acting as a parent do not presently reside in the other state.

(b) Notwithstanding the provisions of this chapter, a court of this state may modify a child custody determination made by a court of another state if: (1) The child resides in this state with a parent; (2) the child has been, or is under a threat of being, abused or mistreated by a person who resides in the state which would have jurisdiction under the provisions of this chapter; and (3) the court of this state determines that it is in the child’s best interest to modify the child custody determination.

(P.A. 99-185, S. 14, 40.)

History: P.A. 99-185 effective July 1, 2000.

Federal Parental Kidnapping Prevention Act preserves to the state that initially enters a child custody determination that is valid under its own law and is consistent with the PKPA the sole prerogative to modify that determination, as long as any modification would also be valid under its own law and either the child or a contestant continues to live in the state. 97 CA 46.



Section 46b-115n - Temporary emergency jurisdiction.

(a) A court of this state has temporary emergency jurisdiction if the child is present in this state and (1) the child has been abandoned, or (2) it is necessary in an emergency to protect the child because the child, a sibling or a parent has been, or is under a threat of being, abused or mistreated. As used in this subsection with respect to a child, “abused” shall have the same meaning as in section 46b-120.

(b) If there is no previous child custody determination that is enforceable under this chapter and a child custody proceeding has not been commenced in a court of a state having jurisdiction under a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m. A child custody determination made under this section shall be a final determination if: (1) A child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m; (2) this state has become the home state of the child; and (3) the child custody determination provides that it is a final determination.

(c) If there is a previous child custody determination that is enforceable under this chapter or if a child custody proceeding has been commenced in a court of a state having jurisdiction under a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m, the court of this state which issues an order pursuant to this section shall specify that such order is effective for a period of time which the court deems adequate to allow the person seeking an order to obtain such order from the other state which has jurisdiction. Such order shall be effective for that period of time specified in the order or until an order is obtained from the other state whichever occurs first.

(d) If the court, in any proceeding commenced pursuant to this section, is informed that a child custody proceeding has been commenced, or that a child custody determination has been made, by a court of another state having jurisdiction pursuant to a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m, such court shall immediately communicate with the court of the other state and take appropriate action, including the making of temporary orders for a specified period of time, to resolve the emergency and to protect the safety of the child and the parties.

(P.A. 99-185, S. 15, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115o - Notice and opportunity to be heard; joinder.

(a) Before a child custody determination is made under this chapter, notice and an opportunity to be heard in accordance with the standard established in section 46b-115g shall be given to the parties, any parent whose parental rights have not been previously terminated and any person who has physical custody of the child.

(b) This chapter does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child custody proceeding under this chapter are governed by section 46b-57.

(P.A. 99-185, S. 16, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115p - Simultaneous proceedings.

(a) Except as otherwise provided in section 46b-115n, if at the time of the commencement of the proceeding in this state a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction pursuant to a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m, a court of this state shall not exercise jurisdiction. A court of this state may exercise jurisdiction if the proceeding in the other state has been terminated or is stayed by the court of the other state because such court has determined pursuant to a provision substantially similar to section 46b-115q, that a court in this state is a more convenient forum.

(b) Except as otherwise provided in section 46b-115n, the court shall, after review of relevant information provided to it, determine whether a child custody proceeding has been commenced in another state. If such proceeding has been commenced, the court in this state shall take appropriate action to communicate with the other court and to resolve which court shall have jurisdiction. If the court of this state determines that the court of the other state has jurisdiction pursuant to a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m, the court of this state shall stay its proceeding while the court of the other state determines whether the court of this state is the more appropriate forum. If the court of the other state determines that the court of this state is not a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) Except as otherwise provided in section 46b-115n, the court, in a proceeding to modify a child custody determination, shall after review of relevant information provided to it, determine whether a proceeding to enforce the determination has been commenced in another state. If the court determines that such enforcement proceeding has commenced, the court may (1) stay the proceeding for modification pending the entry of an order of the court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement; (2) enjoin the parties from continuing with the proceeding for enforcement; or (3) proceed with the modification under conditions it considers appropriate.

(d) Except as otherwise provided in section 46b-115n, the court, in a proceeding to enforce a child custody determination, shall proceed, with regard to simultaneous proceedings, in accordance with the provisions of section 46b-115z.

(P.A. 99-185, S. 17, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115q - Inconvenient forum.

(a) A court of this state which has jurisdiction under this chapter to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon a motion of a party, the guardian ad litem for the child or the attorney for the child, the court’s own motion or a request of another court.

(b) In determining whether a court of this state is an inconvenient forum and that it is more appropriate for a court of another state to exercise jurisdiction, the court shall allow the parties to submit information and shall consider all relevant factors including: (1) Whether family violence has occurred and is likely to continue in the future and which state could best protect the parties and the child; (2) the length of time the child has resided outside this state; (3) the distance between the court in this state and the court in the state that would assume jurisdiction; (4) the relative financial circumstances of the parties; (5) any agreement of the parties as to which state should assume jurisdiction; (6) the nature and location of the evidence required to resolve the pending litigation, including testimony of the child; (7) the ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and (8) the familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this chapter if a child custody determination is incidental to an action for dissolution of marriage, divorce or another proceeding while still retaining jurisdiction over the dissolution of marriage, divorce or other proceeding.

(P.A. 99-185, S. 18, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115r - Jurisdiction declined by reason of conduct; assessment of fees and costs.

(a) Except as otherwise provided in section 46b-115n, if a court of this state has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) A court of the state otherwise having jurisdiction under a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m determines that this state is a more appropriate forum under a statute similar to section 46b-115q; or

(3) No court of any other state would have jurisdiction under the criteria specified in sections 46b-115k to 46b-115m, inclusive.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a) of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a) of this section, it shall assess against the party seeking to invoke its jurisdiction reasonable expenses including costs, communication expenses, attorneys’ fees, investigative fees, expenses for witnesses, travel expenses and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs or expenses against the state unless authorized by law.

(P.A. 99-185, S. 19, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115s - Information required by the court.

(a) In a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable and not confidential under state law, under oath as to the child’s present address or location, the places where the child has lived during the past five years, and the names and present addresses of the persons with whom the child has lived during the past five years. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child custody determination;

(2) Knows of any civil or criminal proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to family violence, protective orders, termination of parental rights and adoptions, and if so, identify the court, the case number and the nature of the proceeding; and

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and if so, the names and addresses of those persons.

(b) If the information required by subsection (a) of this section is not provided, the court upon motion of a party or on its own motion may stay the proceeding until such information is provided.

(c) If the party provides any of the information required in subdivisions (1) to (3) of subsection (a) of this section, such party shall also provide any additional information under oath as required by the court. The court may examine the parties under oath as to details of the information provided and other matters pertinent to the court’s jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this state or another state that could affect the current proceeding.

(e) If a party under oath alleges in an affidavit or a pleading or on a form prescribed by the Office of the Chief Court Administrator that the health, safety or liberty of a party or child would be jeopardized by disclosure of location information, the information must be sealed and shall not be disclosed to the other party or the public unless the court, after a hearing, determines that it is in the interest of justice that such disclosure be made. The party making such allegation shall (1) provide obvious notice to the clerk of the court that such allegation is being made; (2) not file location information that poses the risk unless ordered by the court; (3) identify, in writing, documents previously filed with the court that contain location information that poses the risk; and (4) if, at the time the allegation is made, the party is not represented by counsel in the proceeding, provide the clerk of the court with a mailing address that may be disclosed to the public. Except as otherwise provided by rule of court, as used in this subsection, “obvious notice” means notice as provided on a form prescribed by the Office of the Chief Court Administrator or a notice to the clerk of the court which is set forth in the bottom margin of the first page of such filed document.

(P.A. 99-185, S. 20, 40; P.A. 00-49, S. 2, 7; 00-191, S. 13, 16; P.A. 01-186, S. 16; P.A. 03-19, S. 107.)

History: P.A. 99-185 effective July 1, 2000; P.A. 00-49 amended Subsec. (e) by deleting “in an affidavit or pleading” and inserting “on a form prescribed by the Office of the Chief Court Administrator”, changed “identifying” to “location” and deleted phrase “must be sealed and may” and inserted “shall”, effective July 1, 2000; P.A. 00-191 amended Subsec. (e) to restore provisions permitting allegations to be in an affidavit or a pleading, as alternatives to on a form and requiring information to be sealed, which had been deleted by P.A. 00-49, effective July 1, 2000; P.A. 01-186 amended Subsec. (e) by making technical changes, adding requirements applicable to party making allegation and defining obvious notice; P.A. 03-19 made technical changes in Subsec. (e), effective May 12, 2003.



Section 46b-115t - Appearance of parties and child.

(a) In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If the court orders the appearance of a party who is outside this state, the court may order that a notice is given in accordance with section 46b-115g and that such notice include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to such party.

(c) The court may enter any orders necessary to ensure the safety of the child or of any person ordered to appear pursuant to this section.

(d) The court may order a party to pay for reasonable and necessary travel and expenses of a party to the child custody proceeding or the child who is outside the state.

(P.A. 99-185, S. 21, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115u - Definitions.

As used in sections 46b-115u to 46b-115gg, inclusive, “petitioner” means a person who seeks enforcement of a child custody determination, and “respondent” means a person against whom a proceeding has been commenced for enforcement of a child custody determination.

(P.A. 99-185, S. 22, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115v - Enforcement under Hague Convention.

A court of this state may enforce an order by a federal court or another state court for the return of a child made pursuant to the Hague Convention on the Civil Aspects of International Child Abduction in accordance with section 46b-115jj.

(P.A. 99-185, S. 23, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115w - Registration of child custody determination.

(a) A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the Superior Court in this state: (1) A letter or other document requesting registration; (2) two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the petitioner the order has not been modified; and (3) except as otherwise provided in section 46b-115s, the name and address of the petitioner and any parent or person acting as parent who has been awarded custody or visitation in the child custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a) of this section, the registering court shall cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form.

(c) Within five days after the registering court’s receipt of the documents required by subsection (a) of this section, the petitioner shall notify the persons named pursuant to subdivision (3) of subsection (a) of this section of the registration of the documents by certified mail, return receipt requested at their respective last-known addresses or by personal service, and provide them with an opportunity to contest the registration in accordance with this section. The notice required in this subsection shall state that: (1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state; (2) a hearing to contest the validity of the registered determination must be requested within twenty days after service of notice; and (3) failure to contest the registration will, upon proof of notice, result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A hearing to contest the validity of the registered determination shall be requested within twenty days after service of the notice. Such hearing shall be held within twenty days of the receipt of such request. At that hearing, the court shall confirm the registered order unless the respondent establishes that: (1) The issuing court did not have jurisdiction under a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m; (2) the child custody determination sought to be registered has been vacated, stayed or modified by a court having jurisdiction to do so pursuant to a statute substantially similar to sections 46b-115k to 46b-115m, inclusive; or (3) the respondent was entitled to notice of the proceedings before the court that issued the order for which registration is sought, but such notice was not given in a manner reasonably calculated to give actual notice.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law with respect to those who have received proper notice and all persons served must be notified of the confirmation by the petitioner.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

(P.A. 99-185, S. 24, 40; P.A. 00-49, S. 3, 7; 00-191, S. 14, 16.)

History: P.A. 99-185 effective July 1, 2000; P.A. 00-49 amended Subsec. (d) by changing “The respondent must request a hearing” to “A hearing to contest the validity of the registered determination shall be requested”, effective July 1, 2000; P.A. 00-191 amended Subsec. (d) by requiring hearing to be held within 20 days of receipt of request, effective July 1, 2000.



Section 46b-115x - Enforcement of child custody determination.

A court of this state shall recognize and enforce, but not modify except in accordance with section 46b-115m, a child custody determination of a court of another state if (1) the court of the other state exercised jurisdiction under a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m, the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter, or (2) the child custody determination was registered in this state pursuant to section 46b-115w. A child custody determination which satisfies the criteria in subdivision (1) or (2) of this section shall have the same effect and shall be enforced in the same manner as a child custody determination rendered by the Superior Court.

(P.A. 99-185, S. 25, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115y - Temporary visitation order.

(a) A court of this state which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing (1) the visitation schedule made by the court of another state, or (2) the visitation provisions of a child custody determination of another state which does not provide for a specific visitation schedule.

(b) If a court of this state makes an order pursuant to subdivision (2) of subsection (a) of this section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m. The order remains in effect until an order is obtained from the other court or the period expires, whichever comes first.

(P.A. 99-185, S. 26, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115z - Simultaneous proceedings.

If a proceeding for enforcement under this chapter is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under a provision substantially similar to section 46b-115k, 46b-115l or 46b-115m, the enforcing court shall immediately communicate with the modifying court. The court of this state shall proceed with the action for enforcement of the child custody determination unless the court, after consultation with the modifying court, stays or dismisses the proceeding.

(P.A. 99-185, S. 27, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115aa - Expedited enforcement of child custody determination.

(a) A petitioner seeking to enforce a child custody determination must verify the petition and attach copies of certified copies of all orders or notice sought to be enforced and of any order confirming registration if such child custody determination has been registered.

(b) A petition for enforcement of a child custody determination shall state: (1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was; (2) whether the determination for which enforcement is sought has been vacated, stayed or modified by a court whose decision must be enforced under this chapter and, if so, identify the court, the case number and the nature of the proceeding; (3) whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to family violence, protective orders, termination of parental rights and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; (4) the present physical address of the child and the respondent, if known; (5) whether relief in addition to the immediate physical custody of the child and attorneys’ fees are sought, including a request for assistance from law enforcement officials, and, if so, the relief sought; and (6) if the child custody determination has been registered and confirmed under section 46b-115w, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing, the time and place of which shall be specified, and may enter any order necessary to ensure the safety of the parties and the child. The order shall advise the respondent that at the hearing, the court will order that the petitioner take immediate physical custody of the child and the payment of fees, costs and expenses under section 46b-115ee, and any other relief that the court may deem appropriate, unless the respondent appears and establishes that: (1) The child custody determination has not been registered and confirmed pursuant to section 46b-115w and (A) the court issuing the order for which enforcement is sought did not have jurisdiction under section 46b-115k, 46b-115l or 46b-115m or a provision substantially similar to said sections; (B) the child custody determination for which enforcement is sought has been vacated, stayed or modified by a court having jurisdiction to do so under sections 46b-115k to 46b-115t, inclusive; or (C) the respondent was entitled to notice, but notice of the proceedings before the court that issued the order for which enforcement is sought was not given in accordance with section 46b-115g or in a manner reasonably calculated to provide actual notice; or (2) the child custody determination for which enforcement is sought was registered and confirmed pursuant to section 46b-115w, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under section 46b-115k, 46b-115l or 46b-115m or a provision substantially similar to said sections. The hearing must be held on the next business day after service of the order unless otherwise ordered for good cause shown. The court may extend the date of the hearing at the request of the petitioner.

(P.A. 99-185, S. 28, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115bb - Service of petition and order.

Except as otherwise provided in section 46b-115dd, the petition and order shall be served upon the respondent and any person who has physical custody of the child by personal service.

(P.A. 99-185, S. 29, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115cc - Hearing and order.

(a) Unless the court issues a temporary emergency order pursuant to section 46b-115n, the court shall enforce the child custody determination and if appropriate, order the petitioner to take immediate physical custody of the child unless the respondent establishes that: (1) The child custody determination has not been registered and confirmed pursuant to section 46b-115w and (A) the court issuing the order for which enforcement is sought did not have jurisdiction under section 46b-115k, 46b-115l or 46b-115m or a provision substantially similar to said sections; (B) the child custody determination for which enforcement is sought has been vacated, stayed or modified by a court having jurisdiction to do so under section 46b-115k, 46b-115l or 46b-115m or a provision substantially similar to said sections; or (C) the respondent was entitled to notice, but notice of the proceedings before the court that issued the order for which enforcement is sought was not given in accordance with section 46b-115g or in a manner reasonably calculated to give actual notice; or (2) the child custody determination for which enforcement is sought was registered and confirmed pursuant to section 46b-115w, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under section 46b-115k, 46b-115l or 46b-115m.

(b) The court shall award the fees, costs and expenses as provided in section 46b-115ee and may grant additional relief, including a request for the assistance of law enforcement officials.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under sections 46b-115u to 46b-115gg, inclusive.

(P.A. 99-185, S. 30, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115dd - Order to take physical custody of child.

(a) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of an order to take physical custody of the child if the child will suffer imminent, serious physical harm or will be removed from the state. The application for the order shall include the statements required by subsection (b) of section 46b-115aa. If the court, after reviewing the petition, testimony of the petitioner or other witnesses and other facts before it, finds there is a substantial likelihood that the child will suffer imminent serious physical harm or be removed from this state, it may issue an order to an appropriate law enforcement official to take physical custody of the child and place the child in the care of an appropriate person pending a hearing pursuant to subsection (b) of this section. In making the decision on placement of the child, the court may impose conditions to ensure the appearance of the child and the person with whom the child is placed at the hearing. Such order shall include the court’s findings and the facts upon which the court made its findings. The petition and the order shall be served upon the respondent at the time the child is taken into physical custody or immediately thereafter.

(b) The court shall hold a hearing on the petition on the next business day after the order and the petition is served unless there are compelling circumstances.

(P.A. 99-185, S. 31, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115ee - Costs, fees and expenses.

The court shall award the prevailing party necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorneys’ fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(P.A. 99-185, S. 32, 40; P.A. 00-196, S. 46.)

History: P.A. 99-185 effective July 1, 2000; P.A. 00-196 made technical change.



Section 46b-115ff - Recognition and enforcement of order issued by another state.

A court of this state shall accord full faith and credit to an enforcement order issued by another state in accordance with statutes substantially similar to this chapter which enforces a child custody determination by a court of another state unless the order has been vacated, stayed or modified by a court having jurisdiction to do so under sections 46b-115k to 46b-115t, inclusive.

(P.A. 99-185, S. 33, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115gg - Appeals.

An order enforcing a child custody determination may not be stayed pending appeal unless the court enters a temporary emergency order under section 46b-115n.

(P.A. 99-185, S. 34, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115hh - Definitions.

As used in sections 46b-115ii and 46b-115jj: “Foreign child custody determination” means any judgment, decree or other order of a court or tribunal of competent jurisdiction of a foreign state providing for legal custody, physical custody or visitation with respect to a child. The term includes a permanent, temporary, initial and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(P.A. 99-185, S. 36, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115ii - Foreign child custody determination.

A court of this state shall treat a foreign child custody determination made under factual circumstances in substantial conformity with the jurisdictional standards of this chapter, including reasonable notice and opportunity to be heard to all affected persons, as a child custody determination of another state under sections 46b-115 to 46b-115t, inclusive, unless such determination was rendered under child custody law which violates fundamental principles of human rights or unless such determination is repugnant to the public policy of this state.

(P.A. 99-185, S. 37, 40.)

History: P.A. 99-185 effective July 1, 2000.



Section 46b-115jj - Enforcement of foreign child custody order re return of child under Hague Convention.

A court of this state shall enforce a foreign child custody determination or an order of a federal court or another state court for return of a child under The Hague Convention on the Civil Aspects of International Child Abduction made under factual circumstances in substantial conformity with the jurisdictional standards of this chapter, including reasonable notice and opportunity to be heard to all affected persons, as a child custody determination of another state under sections 46b-115u to 46b-115gg, inclusive, unless such determination was rendered under child custody law which violates fundamental principles of human rights or unless such determination is repugnant to the public policy of this state.

(P.A. 99-185, S. 38, 40.)

History: P.A. 99-185 effective July 1, 2000.






Chapter 815t - Juvenile Matters

Section 46b-120 - (Formerly Sec. 51-301). Definitions.

The terms used in this chapter shall, in its interpretation and in the interpretation of other statutes, be defined as follows:

(1) “Child” means any person under eighteen years of age who has not been legally emancipated, except that (A) for purposes of delinquency matters and proceedings, “child” means any person who (i) is at least seven years of age at the time of the alleged commission of a delinquent act and who is (I) under eighteen years of age and has not been legally emancipated, or (II) eighteen years of age or older and committed a delinquent act prior to attaining eighteen years of age, or (ii) is subsequent to attaining eighteen years of age, (I) violates any order of the Superior Court or any condition of probation ordered by the Superior Court with respect to a delinquency proceeding, or (II) wilfully fails to appear in response to a summons under section 46b-133 or at any other court hearing in a delinquency proceeding of which the child had notice, and (B) for purposes of family with service needs matters and proceedings, child means a person who is at least seven years of age and is under eighteen years of age;

(2) “Youth” means any person sixteen or seventeen years of age who has not been legally emancipated;

(3) A child may be found “mentally deficient” who, by reason of a deficiency of intelligence that has existed from birth or from early age, requires, or will require, for such child’s protection or for the protection of others, special care, supervision and control;

(4) (A) A child may be convicted as “delinquent” who has, while under sixteen years of age, (i) violated any federal or state law, except section 53a-172, 53a-173, 53a-222, 53a-222a, 53a-223 or 53a-223a, or violated a municipal or local ordinance, except an ordinance regulating behavior of a child in a family with service needs, (ii) wilfully failed to appear in response to a summons under section 46b-133 or at any other court hearing in a delinquency proceeding of which the child had notice, (iii) violated any order of the Superior Court in a delinquency proceeding, except as provided in section 46b-148, or (iv) violated conditions of probation in a delinquency proceeding as ordered by the court;

(B) A child may be convicted as “delinquent” who has (i) while sixteen or seventeen years of age, violated any federal or state law, other than (I) an infraction, except an infraction under subsection (d) of section 21a-267, (II) a violation, except a violation under subsection (a) of section 21a-279a, (III) a motor vehicle offense or violation under title 14, (IV) a violation of a municipal or local ordinance, or (V) a violation of section 51-164r, 53a-172, 53a-173, 53a-222, 53a-222a, 53a-223 or 53a-223a, (ii) while sixteen years of age or older, wilfully failed to appear in response to a summons under section 46b-133 or at any other court hearing in a delinquency proceeding of which the child had notice, (iii) while sixteen years of age or older, violated any order of the Superior Court in a delinquency proceeding, except as provided in section 46b-148, or (iv) while sixteen years of age or older, violated conditions of probation in a delinquency proceeding as ordered by the court;

(5) “Family with service needs” means a family that includes a child who is at least seven years of age and is under eighteen years of age who (A) has without just cause run away from the parental home or other properly authorized and lawful place of abode, (B) is beyond the control of the child’s or youth’s parent, parents, guardian or other custodian, (C) has engaged in indecent or immoral conduct, (D) is a truant or habitual truant or who, while in school, has been continuously and overtly defiant of school rules and regulations, or (E) is thirteen years of age or older and has engaged in sexual intercourse with another person and such other person is thirteen years of age or older and not more than two years older or younger than such child or youth;

(6) A child or youth may be found “neglected” who, for reasons other than being impoverished, (A) has been abandoned, (B) is being denied proper care and attention, physically, educationally, emotionally or morally, or (C) is being permitted to live under conditions, circumstances or associations injurious to the well-being of the child or youth;

(7) A child or youth may be found “abused” who (A) has been inflicted with physical injury or injuries other than by accidental means, (B) has injuries that are at variance with the history given of them, or (C) is in a condition that is the result of maltreatment, including, but not limited to, malnutrition, sexual molestation or exploitation, deprivation of necessities, emotional maltreatment or cruel punishment;

(8) A child or youth may be found “uncared for” who is homeless or whose home cannot provide the specialized care that the physical, emotional or mental condition of the child or youth requires. For the purposes of this section, the treatment of any child or youth by an accredited Christian Science practitioner, in lieu of treatment by a licensed practitioner of the healing arts, shall not of itself constitute neglect or maltreatment;

(9) “Delinquent act” means (A) the violation by a child under the age of sixteen of any federal or state law, except the violation of section 53a-172, 53a-173, 53a-222, 53a-222a, 53a-223 or 53a-223a, or the violation of a municipal or local ordinance, except an ordinance regulating behavior of a child in a family with service needs, (B) the violation by a child sixteen or seventeen years of age of any federal or state law, other than (i) an infraction, except an infraction under subsection (d) of section 21a-267, (ii) a violation, except a violation under subsection (a) of section 21a-279a, (iii) a motor vehicle offense or violation under title 14, (iv) the violation of a municipal or local ordinance, or (v) the violation of section 51-164r, 53a-172, 53a-173, 53a-222, 53a-222a, 53a-223 or 53a-223a, (C) the wilful failure of a child, including a child who has attained the age of eighteen, to appear in response to a summons under section 46b-133 or at any other court hearing in a delinquency proceeding of which the child has notice, (D) the violation of any order of the Superior Court in a delinquency proceeding by a child, including a child who has attained the age of eighteen, except as provided in section 46b-148, or (E) the violation of conditions of probation in a delinquency proceeding by a child, including a child who has attained the age of eighteen, as ordered by the court;

(10) “Serious juvenile offense” means (A) the violation of, including attempt or conspiracy to violate, section 21a-277, 21a-278, 29-33, 29-34, 29-35, subdivision (2) or (3) of subsection (a) of section 53-21, 53-80a, 53-202b, 53-202c, 53-390 to 53-392, inclusive, 53a-54a to 53a-57, inclusive, 53a-59 to 53a-60c, inclusive, 53a-64aa, 53a-64bb, 53a-70 to 53a-71, inclusive, 53a-72b, 53a-86, 53a-92 to 53a-94a, inclusive, 53a-95, 53a-100aa, 53a-101, 53a-102a, 53a-103a or 53a-111 to 53a-113, inclusive, subdivision (1) of subsection (a) of section 53a-122, subdivision (3) of subsection (a) of section 53a-123, section 53a-134, 53a-135, 53a-136a or 53a-167c, subsection (a) of section 53a-174, or section 53a-196a, 53a-211, 53a-212, 53a-216 or 53a-217b, or (B) running away, without just cause, from any secure placement other than home while referred as a delinquent child to the Court Support Services Division or committed as a delinquent child to the Commissioner of Children and Families for a serious juvenile offense;

(11) “Serious juvenile offender” means any child convicted as delinquent for the commission of a serious juvenile offense;

(12) “Serious juvenile repeat offender” means any child charged with the commission of any felony if such child has previously been convicted as delinquent or otherwise convicted at any age for two violations of any provision of title 21a, 29, 53 or 53a that is designated as a felony;

(13) “Alcohol-dependent” means a psychoactive substance dependence on alcohol as that condition is defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”; and

(14) “Drug-dependent” means a psychoactive substance dependence on drugs as that condition is defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”. No child shall be classified as drug-dependent who is dependent (A) upon a morphine-type substance as an incident to current medical treatment of a demonstrable physical disorder other than drug dependence, or (B) upon amphetamine-type, ataractic, barbiturate-type, hallucinogenic or other stimulant and depressant substances as an incident to current medical treatment of a demonstrable physical or psychological disorder, or both, other than drug dependence.

(1949 Rev., S. 2802; 1959, P.A. 28, S. 52; 1967, P.A. 630, S. 1; 1969, P.A. 794, S. 1; 1971, P.A. 72, S. 14; P.A. 75-602, S. 1, 13; P.A. 76-436, S. 668, 681; P.A. 77-577, S. 4; P.A. 79-567, S. 1, 7; 79-581, S. 1; P.A. 80-401, S. 4; P.A. 85-226, S. 1; P.A. 87-373, S. 13; P.A. 90-161, S. 1, 6; 90-240, S. 2, 6; 90-325, S. 19, 32; P.A. 91-303, S. 11, 22; June Sp. Sess. P.A. 92-1, S. 2; June Sp. Sess. P.A. 92-3; P.A. 93-91, S. 1, 2; 93-340, S. 16; P.A. 95-225, S. 9; P.A. 97-319, S. 18, 22; P.A. 98-256, S. 1; P.A. 00-177, S. 1, 5; P.A. 02-109, S. 1; 02-132, S. 18; P.A. 05-250, S. 1; June Sp. Sess. P.A. 07-4, S. 73; Sept. Sp. Sess. P.A. 09-7, S. 69, 82; June Sp. Sess. P.A. 10-1, S. 28; P.A. 11-71, S. 7–10; 11-157, S. 9–12; 11-240, S. 2, 3; June 12 Sp. Sess. P.A. 12-1, S. 266, 267.)

History: 1959 act amended definition of child and substituted circuit court for town, city, police or borough courts; 1967 act changed definition of dependent child’s home from “poverty” to “financial instability” for “specialized care” and redefined child; 1969 act redefined “delinquent” child, substituted “financial inability” for “financial instability” in definition of “dependent” child, substituted educational and emotional deprivation for mental neglect in definition of “neglected” child and deleted reference to living under evil associations of home conditions and redefined “uncared for” child to delete reference to child whose home is unsuitable or who cannot support himself legally or without subjecting himself to conditions prejudicial to normal development; 1971 act redefined “child” to omit those between 16 and 18 years old who have been transferred from circuit court to superior court jurisdiction; P.A. 75-602 defined “youth”, added reference to “neglected” youths and “uncared for” youths and redefined “uncared for” to include reference to home which cannot perform specialized care needed and to specify that treatment by Christian Science practitioner does not constitute neglect or maltreatment; P.A. 76-436 replaced reference to juvenile court with reference to superior court, effective July 1, 1978; P.A. 77-577 defined “abused” and added reference to abused child in definition of “neglected” child; P.A. 79-567 defined “family with service needs” and amended definition of “delinquent” child accordingly; P.A. 79-581 defined “serious juvenile offense” and “serious juvenile offender”; Sec. 17-53 temporarily renumbered as Sec. 51-301 and ultimately transferred to Sec. 46b-120 in 1979; P.A. 80-401 changed effective date of P.A. 79-567 from July 1, 1980 to July 1, 1981; P.A. 85-226 amended definition of “delinquent” by deleting exception for order entered in matter relating to a family with service needs; P.A. 87-373 redefined “serious juvenile offense” to include a violation of Sec. 21a-277 or 21a-278; P.A. 90-161 added definitions re “alcohol-dependent child” and “drug-dependent child”; P.A. 90-240 substituted “mentally deficient” for “defective”, deleted the phrase “defect of intelligence” and substituted “truant or habitual truant”, as defined, for “habitually truant”; P.A. 90-325 changed effective date of P.A. 90-240 from July 1, 1990, to July 1, 1991; P.A. 91-303 removed a cite to Sec. 10-198a for the definition of truant and habitual truant; June Sp. Sess. P.A. 92-1 amended definition of “serious juvenile offense” to include a violation of Sec. 53a-217b; June Sp. Sess. P.A. 92-3 amended definition of “serious juvenile offense” to include violations of Secs. 29-35, 53a-94a, 53a-102a, 53a-103a, 53a-212 and 53a-216; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-340 amended definition of “family with service needs” to add Subpara. (E) re a child who is 13 years of age or older and has engaged in sexual intercourse with another person within a certain age range; P.A. 95-225 inserted Subdiv. indicators, revising Subpara. indicators accordingly for statutory consistency, added definition of “delinquent act”, amended the definition of “serious juvenile offense” to include violations of Secs. 29-33, 29-34, 53-21, 53-202b and 53-202c and include running away from any secure placement other than home while “referred as a delinquent child to the Office of Alternative Sanctions”, amended the definition of “serious juvenile offender” to replace “adjudicated a delinquent child” with “convicted as delinquent” and added definition of “serious juvenile repeat offender”; P.A. 97-319 redefined “abused” to include exploitation of a child or youth, effective July 1, 1997; P.A. 98-256 amended the definition of “child” in Subdiv. (1) to add definition of child for purposes of delinquency matters, amended the definition of a child found “delinquent” in Subdiv. (5) to replace “found” with “convicted as” and to include a child who has violated conditions of probation ordered by the court and amended the definition of “serious juvenile offense” in Subdiv. (11) to include a violation of Sec. 53a-136a; P.A. 00-177 added new Subdiv. (3) defining “youth in crisis”, renumbered Subdivs. (3) to (15), inclusive, as (4) to (16), and made changes throughout section for purposes of gender neutrality, effective July 1, 2001; P.A. 02-109 redefined “youth” in Subdiv. (2) by replacing “sixteen to eighteen” with “sixteen or seventeen” years of age, redefined “youth in crisis” in Subdiv. (3) by inserting “youth” in place of a specific age range and made technical changes, effective June 7, 2002; P.A. 02-132 made technical changes throughout and replaced “Office of Alternative Sanctions” with “Court Support Services Division” in Subdiv. (12); P.A. 05-250 added exception re provisions of Sec. 46b-148 in Subdiv. (6)(B) and made technical changes, effective October 1, 2007; June Sp. Sess. P.A. 07-4 redefined “child” for purposes of delinquency matters and proceedings to include children under “eighteen” years of age, instead of “sixteen”, and rewrote provisions, deleted definition of “youth in crisis” in former Subdiv. (3) and renumbered existing Subdivs. accordingly, redefined a child who may be convicted as “delinquent”, “delinquent act”, “serious juvenile offense”, and “serious juvenile repeat offender”, substituted “alcohol-dependent” for “alcohol-dependent child” and “drug-dependent” for “drug-dependent child”, and made technical changes, effective January 1, 2010; Sept. Sp. Sess. P.A. 09-7 redefined “child”, “youth”, “youth in crisis”, “convicted as delinquent”, “family with service needs” and “delinquent act” and made technical changes, effective January 1, 2010, and further amended said definitions to include children 17 years of age and deleted definition of “youth in crisis”, effective July 1, 2012 (Revisor’s note: In Subdiv. (2), the words “who has not been legally emancipated” were inadvertently dropped from the version effective July 1, 2012, and were restored editorially by the Revisors for accuracy); June Sp. Sess. P.A. 10-1 redefined “child” in Subdiv. (1), child who may be convicted as “delinquent” in Subdiv. (5), “family with service needs” in Subdiv. (7), “delinquent act” in Subdiv. (10), and “serious juvenile offense” in Subdiv. (11), effective June 22, 2010; P.A. 11-71 amended Subdiv. (5) re definition of child who may be convicted as “delinquent” to add exception in Subpara. (B)(i)(I) for infraction under Sec. 21a-267(d) and exception in Subpara. (B)(i)(II) for violation under Sec. 21a-279a(a), and amended Subdiv. (10) re definition of “delinquent act” to add exception in Subpara. (B)(i) for infraction under Sec. 21a-267(d) and exception in Subpara. (B)(ii) for violation under Sec. 21a-279a(a), effective July 1, 2011; P.A. 11-157 amended Subdivs. (5) and (10) to add reference to Secs. 53a-222, 53a-222a, 53a-223 and 53a-223a, amended Subdiv. (10)(C) to (E) to delete “or older” re age of 17, and amended Subdiv. (11) to add reference to Secs. 53a-64aa, 53a-64bb and 53a-100aa, effective October 1, 2011, and further amended section to redefine “child” in Subdiv. (1), child who may be convicted as “delinquent” in Subdiv. (5), “family with service needs” in Subdiv. (7), “delinquent act” in Subdiv. (10), and “serious juvenile offense” in Subdiv. (11), effective July 1, 2012; P.A. 11-240 deleted former Subdiv. (3) re definition of “abused” and renumbered existing Subdivs. (4) and (5) as Subdivs. (3) and (4), deleted former Subdiv. (6) re definition of “dependent” and renumbered existing Subdivs. (7) and (8) as Subdivs. (5) and (6), amended Subdiv. (6) by deleting former Subpara. (D) re abused child or youth and adding exception for impoverished child or youth, added new Subdiv. (7) restating definition of “abused”, and renumbered existing Subdivs. (9) to (15) as Subdivs. (8) to (14), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 redefined “child” in Subdiv. (1) and “family with service needs” in Subdiv. (5).

Cited. 154 C. 644; 158 C. 439.

“Uncared for” is not limited to “uncared for by each living biological parent”, but can include being cared for by close relative with the consent of biological parent. 33 CS 100.

Annotations to present section:

Cited. 187 C. 431; 189 C. 276; 195 C. 303; Id., 344; 199 C. 693; 204 C. 630; 206 C. 323; Id., 346; 207 C. 270; Id., 725; 210 C. 435; 211 C. 151; Id., 289; 214 C. 454; 215 C. 277; Id., 739; 221 C. 903; 223 C. 492; 229 C. 691; 237 C. 364; 240 C. 727; Id., 743. In predictive neglect proceedings, trial court must find with respect to each parent who has entered a plea contesting the neglect petition and who has expressed a willingness to care for the child independently of the other parent, if the child were to remain in that parent’s independent care, the child would be denied proper care and attention, physically, educationally, emotionally or morally or would be permitted to live under conditions, circumstances or associations injurious to the well-being of the child; if the parents indicate they intend to care for the child jointly or if a court discredits a claim that a parent will care for the child independently, the court may treat the parents as a single unit. 305 C. 633.

Cited. 1 CA 378; 2 CA 705; 3 CA 158; Id., 194; 9 CA 98; 10 CA 428; 11 CA 507; 18 CA 806; 23 CA 410. Where statutory requirements are met, a mother’s prenatal conduct can be basis of a finding of neglect or termination of parental rights. 25 CA 586; judgment reversed, see 223 C. 492. Cited. 29 CA 600; 32 CA 759; 36 CA 146; 40 CA 216; 45 CA 606; 46 CA 545; 47 CA 64. It is not a constitutional right, but rather a statutory right, to be considered a juvenile. 51 CA 117. Adjudication of neglect may be based on potential risk of harm. 58 CA 119. In a substantiation of abuse hearing, if it is shown that child has sustained a nonaccidental injury as result of parent administered corporal punishment, hearing officer must determine whether the punishment was reasonable and whether parent believed the punishment was necessary to maintain discipline or to promote child’s welfare. 86 CA 290. Although no actual harm was done to child, child was neglected within definition of section because the father was not taking his medication as required to remedy his known mental health condition and neither he nor respondent understood, or attempted to learn, extent of the risk that father may have posed to the child in his unmedicated state. 98 CA 797. An adjudication of neglect relates to the status of the child and is not necessarily premised on parental fault, and a finding that a child is neglected is different from finding who is responsible for child’s condition of neglect. 121 CA 292, 123 CA 103. Plaintiff-teacher could not have been on notice that his cheek-pinching and name-calling behavior toward a student amounted to child abuse within the meaning of “abused” as interpreted by Department of Children and Families regulations, and as such, the definition of “abused” was unconstitutionally vague as to plaintiff’s conduct and placement of plaintiff’s name on child abuse and neglect registry based on such definition was unconstitutional. 134 CA 288.

Cited. 35 CS 241; 39 CS 490; Id., 514; 41 CS 23; Id., 505; 42 CS 562; 43 CS 108; Id., 211; Id., 367.



Section 46b-121 - (Formerly Sec. 51-302). “Juvenile matters” defined. Authority of court.

(a)(1) Juvenile matters in the civil session include all proceedings concerning uncared-for, neglected or abused children and youths within this state, termination of parental rights of children committed to a state agency, adoption proceedings pursuant to section 46b-129b, matters concerning families with service needs, contested matters involving termination of parental rights or removal of guardian transferred from the Probate Court and the emancipation of minors, but does not include matters of guardianship and adoption or matters affecting property rights of any child or youth over which the Probate Court has jurisdiction, except that appeals from probate concerning adoption, termination of parental rights and removal of a parent as guardian shall be included.

(2) Juvenile matters in the criminal session include all proceedings concerning delinquent children within this state and persons eighteen years of age and older who are under the supervision of a juvenile probation officer while on probation or a suspended commitment to the Department of Children and Families, for purposes of enforcing any court orders entered as part of such probation or suspended commitment.

(b) (1) In juvenile matters, the Superior Court shall have authority to make and enforce such orders directed to parents, including any person who acknowledges before the court paternity of a child born out of wedlock, guardians, custodians or other adult persons owing some legal duty to a child or youth therein, as the court deems necessary or appropriate to secure the welfare, protection, proper care and suitable support of a child or youth subject to the court’s jurisdiction or otherwise committed to or in the custody of the Commissioner of Children and Families. The Superior Court may order a local or regional board of education to provide to the court educational records of a child or youth for the purpose of determining the need for services or placement of the child or youth. In proceedings concerning a child charged with a delinquent act or with being from a family with service needs, records produced subject to such an order shall be maintained under seal by the court and shall be released only after a hearing or with the consent of the child. Educational records obtained pursuant to this section shall be used only for dispositional purposes. In addition, with respect to proceedings concerning delinquent children, the Superior Court shall have authority to make and enforce such orders as the court deems necessary or appropriate to punish the child, deter the child from the commission of further delinquent acts, assure that the safety of any other person will not be endangered and provide restitution to any victim. The Superior Court shall also have authority to grant and enforce temporary and permanent injunctive relief in all proceedings concerning juvenile matters.

(2) If any order for the payment of money is issued by the Superior Court, including any order assessing costs issued under section 46b-134 or 46b-136, the collection of such money shall be made by the court, except orders for support of children committed to any state agency or department, which orders shall be made payable to and collected by the Department of Administrative Services. If the Superior Court after due diligence is unable to collect such moneys within six months, the court shall refer such case to the Department of Administrative Services for collection as a delinquent account. In juvenile matters, the Superior Court shall have authority to make and enforce orders directed to persons liable hereunder on petition of the Department of Administrative Services made to the court in the same manner as is provided in section 17b-745, in accordance with the provisions of section 17b-81 or 17b-223, subsection (b) of section 17b-179 or section 17a-90, 46b-129 or 46b-130, and all of the provisions of section 17b-745 shall be applicable to such proceedings. Any judge hearing a juvenile matter may make any other order in connection therewith that a judge of the Superior Court is authorized to grant and such order shall have the same force and effect as any other order of the Superior Court. No commitment to the Department of Children and Families may be ordered or continued for a delinquent child who has attained the age of twenty. Notwithstanding the terms of any order in effect on October 1, 2011, any commitment to the Department of Children and Families in a delinquency proceeding pursuant to this chapter shall terminate not later than the date the child attains the age of twenty.

(3) In the enforcement of the court’s orders, in connection with any juvenile matter, the court may issue process for the arrest of any person, compel attendance of witnesses and punish for contempt by a fine not exceeding one hundred dollars or imprisonment not exceeding six months.

(1949 Rev., S. 2805; 1953, 1955, S. 1576d; 1969, P.A. 483; P.A. 75-171, S. 1, 2; 75-602, S. 3, 13; P.A. 76-436, S. 14, 681; P.A. 77-576, S. 41, 65; 77-614, S. 71, 610; P.A. 79-567, S. 2, 7; P.A. 80-70, S. 3; 80-401, S. 4; P.A. 82-472, S. 128, 183; P.A. 87-421, S. 9, 13; P.A. 89-219, S. 2, 10; 89-273, S. 1; P.A. 93-91, S. 1, 2; P.A. 95-225, S. 10; 95-254, S. 2; P.A. 98-256, S. 10; P.A. 00-170, S. 33, 42; 00-177, S. 2, 5; P.A. 06-196, S. 172; June Sp. Sess. P.A. 07-4, S. 74; Sept. Sp. Sess. P.A. 09-7, S. 70, 83; P.A. 11-157, S. 13; 11-240, S. 5, 6; P.A. 12-82, S. 17.)

History: 1969 act added exception re collection of money under support order by central collections division of finance and control department for children committed to care of welfare commissioner and added provision re petitions to juvenile court made by central collections division; P.A. 75-171 referred to children committed to “any state agency or department” rather than specifically to welfare commissioner; P.A. 75-602 added references to youths, made specific reference to children and youths in custody of children and youth services commissioner and specified that court has power to grant and enforce injunctive relief; P.A. 76-436 amended section to transfer juvenile court’s powers to superior court, effective July 1, 1978; P.A. 77-576 included termination of parental rights of children committed to state agency and contested termination of parental rights transferred from probate court as juvenile matters; P.A. 77-614 replaced central collections division of finance and control department with department of administrative services; P.A. 79-567 specified that matters concerning families with service needs are to be considered as juvenile matters; Sec. 17-59 temporarily renumbered as Sec. 51-302 and ultimately transferred to Sec. 46b-121 in 1979; P.A. 80-70 updated sections referred to in provisions re petition to court; P.A. 80-401 changed effective date of P.A. 79-567 from July 1, 1980, to July 1, 1981; P.A. 82-472 replaced obsolete reference to “division” with “department of administrative services”; P.A. 87-421 removed a reference to Sec. 17-295a which was repealed by the same act; P.A. 89-219 added provision requiring the assessment of a fee of $200 whenever the services of the probation staff for juvenile matters is required; P.A. 89-273 included any order assessing costs issued under Sec. 46b-134 or 46b-136 among orders for the payment of money which the court is responsible for collecting on, required the court to refer any case where after due diligence it is unable to collect the moneys due within six months to the department of administrative services for collection as a delinquent account, and added provision re the authority of the court to enforce its orders through issuing process for the arrest of a person, compelling the attendance of witnesses and punishing for contempt, formerly Sec. 46b-148(a); P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-225 inserted Subsec. indicators, amended Subsec. (a) to provide that the matters specified constitute juvenile matters “in the civil session”, delete proceedings concerning “delinquent children” from such matters, include proceedings concerning “the emancipation of minors” in such matters and add provision that juvenile matters in the criminal session include all proceedings concerning delinquent children in the state and amended Subsec. (b) to add provision authorizing the court in proceedings concerning delinquent children to make and enforce orders to punish the child, deter the child from the commission of further delinquent acts, assure that the safety of any other person will not be endangered and provide restitution to any victim; P.A. 95-254 added provision including probate appeals re matters involving termination of parental rights, removal of parent as guardian and adoption; P.A. 98-256 amended Subsec. (a) to provide that juvenile matters in the criminal session include proceedings concerning “persons sixteen years of age and older who are under the supervision of a juvenile probation officer while on probation or a suspended commitment to the Department of Children and Families, for purposes of enforcing any court orders entered as part of such probation or suspended commitment”; P.A. 00-170 amended Subsec. (b) to delete a requirement that the court impose a fee for probation staff services, effective July 1, 2000; P.A. 00-177 extended provisions of section to youth in crisis and made technical changes in Subsec. (b) for purposes of gender neutrality, effective July 1, 2001; P.A. 06-196 made technical changes in Subsec. (a), effective June 7, 2006; June Sp. Sess. P.A. 07-4 inserted Subdiv. designators (1) and (2) in Subsecs. (a) and (b), deleted references to “youth in crisis”, substituted “eighteen years of age” for “sixteen years of age”, and made technical changes, effective January 1, 2010; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a)(2) to substitute “seventeen years of age” for “eighteen years of age” and amended Subsec. (b)(1) to add provisions re court orders for local or regional boards of education to provide educational records, and re maintenance, release and use of such records, effective January 1, 2010, and further amended Subsec. (a)(2) to substitute “eighteen years of age” for “seventeen years of age”, effective July 1, 2012; P.A. 11-157 amended Subsec. (b) to provide in Subdiv. (2) that no commitment to Department of Children and Families be ordered or continued for child who has attained age of 20, and that any commitment in effect on October 1, 2011, terminate not later than age 20, and to redesignate existing provisions re enforcement of court’s orders as Subdiv. (3); P.A. 11-240 amended Subsec. (a)(1) by replacing “dependent” with “abused”, effective July 1, 2011; P.A. 12-82 amended Subsec. (a)(1) to add provision re adoption proceedings pursuant to Sec. 46b-129b (Revisor’s note: An internal reference in P.A. 12-82, S. 17, to “section 501 of this act” was determined by the Revisors to properly refer to section 16 of said act and was therefore codified in Subsec. (a)(1) as “section 46b-129b”).

If superior court could take jurisdiction of charge of rape against child under sixteen, proceedings must first be had in juvenile court. 115 C. 589. Cited. 158 C. 439. Cited. 171 C. 630, 643 (Dissent).

Superior court may not make orders for support prior to termination of juvenile court commitment. 19 CS 371. Possible for juvenile court, superior court and probate court to have concurrent jurisdiction concerning the proper custody of a child and fact that superior court originally awarded custody in a divorce action does not mean that it retains exclusive jurisdiction over custody of the child. 21 CS 73.

Annotations to present section:

Cited. 195 C. 303; Id., 344. Cited. 199 C. 693. Cited. 206 C. 323. Cited. 211 C. 289. Cited. 216 C. 563. Cited. 223 C. 384. Cited. 224 C. 263.

Cited. 1 CA 584. Cited. 13 CA 626. Cited. 22 CA 656. Cited. 36 CA 345.

Section carefully contains some exceptions in grant of jurisdiction over children and youths to superior court; these exceptions do not include reservation of mental health commitment power to probate court. 35 CS 241. Probate court is without jurisdiction to entertain and determine matters involving the mental health commitment of children or youths since the superior court for juvenile matters has exclusive jurisdiction over such matters. Id. Cited. 43 CS 367.

Subsec. (b):

Trial court has the power to find in contempt those persons who violate orders pertaining to juvenile matters. 64 CA 55.



Section 46b-121a - Referral of juvenile matters to state referees.

The Superior Court may refer any juvenile matter to a state referee who shall have been a judge of the Superior Court. Any hearing by such referee shall be conducted as provided in section 52-434. Such referee shall have and exercise the powers of the Superior Court in respect to trial, judgment and appeal in cases and matters referred pursuant to this section.

(P.A. 95-225, S. 29.)



Section 46b-121b - Handling of juvenile matters.

(a) The Division of Criminal Justice shall have charge of all proceedings concerning juvenile matters in the criminal session of the Superior Court and all proceedings concerning families with service needs in the civil session of the Superior Court.

(b) The Attorney General shall have charge of all proceedings concerning juvenile matters in the civil session of the Superior Court.

(P.A. 95-225, S. 45, 52.)

History: P.A. 95-225 effective July 1, 1996.

See Sec. 51-1d re transfer of duties of “Juvenile Detention Services Division” to Court Support Services Division.



Section 46b-121h - Goals of juvenile justice system.

It is the intent of the General Assembly that the juvenile justice system provide individualized supervision, care, accountability and treatment in a manner consistent with public safety to those juveniles who violate the law. The juvenile justice system shall also promote prevention efforts through the support of programs and services designed to meet the needs of juveniles charged with the commission of a delinquent act. The goals of the juvenile justice system shall be to:

(1) Hold juveniles accountable for their unlawful behavior;

(2) Provide secure and therapeutic confinement to those juveniles who present a danger to the community;

(3) Adequately protect the community and juveniles;

(4) Provide programs and services that are community-based and are provided in close proximity to the juvenile’s community;

(5) Retain and support juveniles within their homes whenever possible and appropriate;

(6) Base probation treatment planning upon individual case management plans;

(7) Include the juvenile’s family in the case management plan;

(8) Provide supervision and service coordination where appropriate and implement and monitor the case management plan in order to discourage reoffending;

(9) Provide follow-up and nonresidential postrelease services to juveniles who are returned to their families or communities;

(10) Promote the development and implementation of community-based programs including, but not limited to, mental health services, designed to prevent unlawful behavior and to effectively minimize the depth and duration of the juvenile’s involvement in the juvenile justice system; and

(11) Create and maintain programs for juvenile offenders that are gender specific in that they comprehensively address the unique needs of a targeted gender group.

(P.A. 95-225, S. 1, 52; P.A. 01-181, S. 2.)

History: P.A. 95-225 effective July 1, 1996; P.A. 01-181 amended Subdiv. (10) by adding “including, but not limited to, mental health services” and added Subdiv. (11) re creation and maintenance of programs for juvenile offenders that are gender specific.



Section 46b-121i - Duties and responsibilities of the Judicial Department in providing programs and services to the juvenile justice system.

(a) The Judicial Department shall:

(1) Coordinate programs and services of the juvenile justice system with other state and municipal agencies, boards and commissions;

(2) Develop and use intake and assessment procedures for the evaluation of juveniles;

(3) Provide case management for juveniles;

(4) Provide pretrial diversion and postconviction programs;

(5) Coordinate community-based services for juveniles and their families which promote appropriate reintegration of the juvenile with his family, school and community; and

(6) Provide other programs and services necessary to the juvenile justice system.

(b) In developing its programs, the Judicial Department shall:

(1) Develop risk and assessment instruments for use in determining the need for detention or other placement at the time a juvenile enters the system;

(2) Develop a case classification process to include the establishment of classification program levels and case management standards for each program level. A program level is based on the needs of the juvenile, his potential to be dangerous and his risk of offending further;

(3) Develop a purchase-of-care system, which will facilitate the development of a state-wide community-based continuum of care, with the involvement of the private sector and the local public sector. Care services may be purchased from private providers to provide a wider diversity of services. This system shall include accessing Title IV-E funds of the federal Social Security Act, as amended, new Medicaid funds and other funding sources to support eligible community-based services. Such services developed and purchased shall include, but not be limited to, evaluation services which shall be available on a geographically accessible basis across the state.

(P.A. 95-225, S. 2, 4, 52.)

History: P.A. 95-225 effective July 1, 1996.



Section 46b-121j - Programs and probation treatment services for juvenile offenders.

(a) The Court Support Services Division shall design and make available to the Judicial Department programs and probation treatment services for juvenile offenders. The programs and treatment services shall be based upon the individual or family assessment and evaluation process and case management plan.

(b) Probation treatment services shall address:

(1) Behavioral impairments and other emotional disturbances and other mental health or psychiatric disorders;

(2) Histories of physical or sexual abuse;

(3) Drug and alcohol addiction;

(4) Health and medical needs;

(5) Education, special education and related services.

(c) Available programs shall include:

(1) Individual, group and family counseling services and all other programs and services as appropriate with any case management plan related to subsection (b) of this section.

(2) The design and delivery of probation treatment programs following the requirements stated within Title XIX and Title IV-E of the federal Social Security Act, as amended, the Special Education Act and other funding guidelines, as appropriate. It is the intent of the General Assembly that these funding sources shall be utilized to support service needs of eligible juveniles.

(P.A. 95-225, S. 3, 52; P.A. 02-132, S. 19.)

History: P.A. 95-225 effective July 1, 1996; P.A. 02-132 amended Subsec. (a) by replacing “Office of Alternative Sanctions” with “Court Support Services Division”.



Section 46b-121k - Programs, services and facilities for juvenile offenders.

(a)(1) The Judicial Branch shall develop constructive programs for the prevention and reduction of delinquency and crime among juvenile offenders. To develop such programs, the executive director of the Court Support Services Division within the Judicial Branch shall cooperate with other agencies to encourage the establishment of new programs and to provide a continuum of services for juvenile offenders who do not require secure placement, including, but not limited to, juveniles classified pursuant to the risk assessment instrument described in section 46b-121i, as those who may be released with structured supervision and those who may be released without supervision. When appropriate, the Judicial Branch shall coordinate such programs with the Department of Children and Families and the Department of Mental Health and Addiction Services.

(2) The programs shall be tailored to the type of juvenile, including the juvenile’s offense history, age, maturity and social development, gender, mental health, alcohol dependency or drug dependency, need for structured supervision and other characteristics, and shall be culturally appropriate, trauma-informed and provided in the least restrictive environment possible in a manner consistent with public safety. The Judicial Branch shall develop programs that provide: (A) Intensive general education, with an individualized remediation plan for each juvenile; (B) appropriate job training and employment opportunities; (C) counseling sessions in anger management and nonviolent conflict resolution; (D) treatment and prevention programs for alcohol dependency and drug dependency; (E) mental health screening, assessment and treatment; (F) sexual offender treatment; and (G) services for families of juveniles.

(b) The Judicial Branch may contract to establish regional secure residential facilities and regional highly supervised residential and nonresidential facilities for juveniles referred by the court. Such facilities shall operate within contracted-for capacity limits. Such facilities shall be exempt from the licensing requirements of section 17a-145.

(c) The Judicial Branch shall collaborate with private residential facilities providing residential programs and with community-based nonresidential postrelease programs.

(d) The Judicial Branch, as part of a publicly bid contract for an alternative incarceration program, may include a requirement that the contractor provide for space necessary for juvenile probation offices and other staff of the Court Support Services Division to perform their duties.

(e) Any program developed by the Judicial Branch that is designed to prevent or reduce delinquency and crime among juvenile offenders shall be gender specific, as necessary, and shall comprehensively address the unique needs of a targeted gender group.

(f) The Judicial Branch shall consult with the Commission on Racial and Ethnic Disparity in the Criminal Justice System established pursuant to section 51-10c to address the needs of minorities in the juvenile justice system.

(P.A. 95-225, S. 6, 52; P.A. 98-256, S. 2; P.A. 01-181, S. 3; P.A. 02-132, S. 20; June Sp. Sess. P.A. 07-4, S. 84; Sept. Sp. Sess. P.A. 09-7, S. 92.)

History: P.A. 95-225 effective July 1, 1996; P.A. 98-256 amended Subsec. (b) to replace “juveniles sentenced to probation by the court” with “juveniles referred by the court”; P.A. 01-181 added Subsec. (d) re any program developed by Office of Alternate Sanctions designed to prevent or reduce delinquency and crime among juvenile offenders to be gender specific; P.A. 02-132 replaced “Office of Alternative Sanctions” with “Court Support Services Division” in Subsecs. (a), (c) and (d), replaced “director” with “executive director of the Court Support Services Division” in Subsec. (a) and replaced “Office of Alternative Sanctions” with “Judicial Department” in Subsec. (b); June Sp. Sess. P.A. 07-4 inserted new Subdiv. (1) and (2) and Subpara. (A) to (G) designators in Subsec. (a), amended Subsec. (a)(1) re juveniles classified pursuant to risk assessment instrument as those who may be released with or without supervision and coordination of programs with Departments of Children and Families and Mental Health and Addiction Services, rewrote Subsec. (a)(2) re programs and services, and inserted Subsec. (e) re consultation with Commission on Racial and Ethnic Disparity, effective July 1, 2007; Sept. Sp. Sess. P.A. 09-7 substituted “Judicial Branch” for “Judicial Department” and “Court Support Services Division”, amended Subsec. (a) to insert “within the Judicial Branch”, inserted new Subsec. (d) re requirement in publicly bid contract for space necessary for juvenile probation offices and other staff to perform duties, and redesignated existing Subsecs. (d) and (e) as Subsecs. (e) and (f), effective October 5, 2009.



Section 46b-121l - Early intervention projects for juvenile offenders.

(a) The Court Support Services Division shall fund projects for a program of early intervention initiatives designed for juvenile offenders. The projects may include, but not be limited to, the following initiatives:

(1) A peer tutoring project designed for juvenile offenders required to perform community services;

(2) Specialized residential services for juvenile offenders on probation who have been expelled from school;

(3) Social services and counseling for female juvenile offenders;

(4) Training in cognitive skill building;

(5) A self-supporting entrepreneurship program; and

(6) A mentoring program designed to match juveniles with positive adult role models.

(b) The primary purpose of these projects shall be to provide a network of community services for juvenile offenders. The Court Support Services Division shall develop evaluation protocols designed to assess the impact of components of these projects on deterring juvenile crime in the communities where the projects operate.

(P.A. 95-225, S. 7, 52; P.A. 02-132, S. 21.)

History: P.A. 95-225 effective July 1, 1996; P.A. 02-132 replaced “Office of Alternative Sanctions” with “Court Support Services Division” in Subsecs. (a) and (b) and deleted provision re report to General Assembly not later than January 1, 1998, in Subsec. (b).



Section 46b-121m - Evaluation of the costs and benefits of programs serving juvenile offenders.

Section 46b-121m is repealed, effective July 1, 2009.

(P.A. 00-172; P.A. 09-205, S. 12.)



Section 46b-122 - (Formerly Sec. 51-303). Juvenile matters separated from other court business when practicable. Exclusion of persons from hearing. Exceptions.

(a) All matters which are juvenile matters, as defined in section 46b-121, shall be kept separate and apart from all other business of the Superior Court as far as is practicable, except matters transferred under the provisions of section 46b-127, which matters shall be transferred to the regular criminal docket of the Superior Court.

(b) Except as provided in subsection (c) of this section, any judge hearing a juvenile matter may, during such hearing, exclude from the room in which such hearing is held any person whose presence is, in the court’s opinion, not necessary, except that in delinquency proceedings, any victim shall not be excluded unless, after hearing from the parties and the victim and for good cause shown, which shall be clearly and specifically stated on the record, the judge orders otherwise. For the purposes of this section, “victim” means a person who is the victim of a delinquent act, a parent or guardian of such person, the legal representative of such person or a victim advocate for such person under section 54-220.

(c) Any judge hearing a juvenile matter, in which a child is alleged to be uncared for, neglected, abused or dependent or in which a child is the subject of a petition for termination of parental rights, may permit any person whom the court finds has a legitimate interest in the hearing or the work of the court to attend such hearing. Such person may include a party, foster parent, relative related to the child by blood or marriage, service provider or any person or representative of any agency, entity or association, including a representative of the news media. The court may, for the child’s safety and protection and for good cause shown, prohibit any person or representative of any agency, entity or association, including a representative of the news media, who is present in court from further disclosing any information that would identify the child, the custodian or caretaker of the child or the members of the child’s family involved in the hearing.

(d) Nothing in this section shall be construed to affect the confidentiality of records of cases of juvenile matters as set forth in section 46b-124 or the right of foster parents to be heard pursuant to subsection (p) of section 46b-129.

(P.A. 76-436, S. 8, 681; P.A. 77-576, S. 42, 65; P.A. 78-379, S. 10, 27; P.A. 95-225, S. 11; P.A. 03-202, S. 7; P.A. 05-169, S. 1; P.A. 09-194, S. 5; P.A. 10-43, S. 30; P.A. 11-51, S. 30; 11-240, S. 7; June 12 Sp. Sess. P.A. 12-1, S. 281.)

History: P.A. 77-576 deleted requirement that juvenile matters be dealt with in facilities separate from other superior court business and authorized hearing of family matters in same facilities as juvenile matters but at separate times to protect confidentiality; P.A. 78-379 deleted provision which authorized hearing of family matters in same facilities as juvenile matters and added provisions which authorized judge to exclude from hearing room persons whose presence is unnecessary and prohibited use of room regularly used for criminal business for hearing of juvenile matter; Sec. 51-303 transferred to Sec. 46b-122 in 1979 and other sections referred to in provisions revised where necessary to reflect their transfer; P.A. 95-225 deleted reference to matters transferred under Sec. “46b-126”, reflecting elimination of transfer provisions from Sec. 46b-126 by same public act, added provision prohibiting exclusion in delinquency proceedings of any victim of the delinquent act, the parents or guardian of the victim and any victim advocate unless the judge specifically orders otherwise, deleted prohibition on hearing a juvenile matter in a room regularly used for the transaction of criminal business and deleted obsolete provisions re transfer of matters from the juvenile court; P.A. 03-202 replaced “shall” with “may” re excluding persons from hearing room and made technical changes; P.A. 05-169 amended exception re exclusion of persons from hearing room by replacing provision re victim of delinquent act, parents or guardian of victim and victim advocate with provision re victim, adding provision re hearing from the parties and the victim and re good cause shown and stated on the record, defining “victim” to mean a person who is the victim of a delinquent act, a parent, guardian or legal representative of such person or an advocate appointed for such person, and making technical changes; P.A. 09-194 designated existing provisions as Subsec. (a), added exception therein for Subsec. (b), added Subsec. (b) establishing pilot program increasing public access to proceedings in which child is allegedly uncared for, neglected, abused or dependent or subject of petition for termination of parental rights and added Subsec. (c) re confidentiality of records of juvenile matters; P.A. 10-43 amended Subsec. (a) to replace “an advocate appointed for such person pursuant to section 54-221” with “a victim advocate for such person under section 54-220”; P.A. 11-51 designated portion of Subsec. (a) re exclusion from hearing room as Subsec. (b), deleted former Subsec. (b) re pilot program, added new Subsec. (c) re attendance of persons court finds has legitimate interest and prohibitions on further disclosure of information, redesignated existing Subsec. (c) as Subsec. (d) and amended same to add reference to right of foster parents to be heard under Sec. 46b-129(o), and made technical changes, effective July 1, 2011; P.A. 11-240 amended Subsec. (b) by deleting reference to “dependent” and making a technical change, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (d) to substitute reference to Sec. 46b-129(p) for reference to Sec. 46b-129(o).

Cited. 43 CS 38; Id., 367.



Section 46b-123 - (Formerly Sec. 51-304). Appointment of staff for juvenile matters.

The judges of the Superior Court, or in the discretion of the Chief Court Administrator, a committee of said judges designated by the Chief Court Administrator, shall appoint such probation officers, probation aides, clerks, detention personnel, clerical assistants and other personnel, including supervisory staff, as they deem necessary for the treatment and handling of juvenile matters within the venue districts established under section 46b-142. The Chief Court Administrator may assign, reassign and modify the assignments of such personnel and assign such duties within the Superior Court as he deems necessary for the efficient operation of the courts. Any person serving in any such capacity in the Juvenile Court on July 1, 1978, shall continue to serve in the Superior Court at the compensation he was receiving in the Juvenile Court under the compensation plan established pursuant to section 51-12, for the remainder of any term to which he was appointed. In no event shall the compensation of any such person be affected solely as a result of the transfer of jurisdiction in section 51-164s. Any of such appointees may be discharged by the appointing authority for cause and after hearing. The salaries of each of such officials shall be fixed by the judges, subject to the provisions of section 51-12.

(1949 Rev., S. 2821; 1957, P.A. 651, S. 17; 1967, P.A. 630, S. 4; 1969, P.A. 794, S. 2; P.A. 75-327; P.A. 76-436, S. 10a, 12, 681; P.A. 84-198, S. 4, 7.)

History: 1967 act authorized appointment of “other personnel” and provided for judges to act jointly; 1969 act deleted provisions which stated that records shall be open to inspection only by “persons having a proper interest therein and upon order of the court” and specified that records of juvenile courts established in 1921, 1927 and 1935 shall be included as records subject to provisions applicable to other juvenile records; P.A. 75-327 restated provisions re appointed personnel, adding executive assistant to chief clerk and director of juvenile probation services as state-wide officers and probation aides, clerk, detention personnel and supervisory staff on district level; P.A. 76-436 amended section to reflect transfer of duties from juvenile court to superior court and added provisions authorizing chief court administrator to modify assignments as necessary and specifying that persons transferred to superior court are to receive compensation at same level as received in juvenile court for the remainder of their appointed terms, effective July 1, 1978; Sec. 17-57 temporarily renumbered as Sec. 51-304 and ultimately transferred to Sec. 46b-123 in 1979, and references to other sections within provisions revised as necessary by the Revisors to reflect their transfer; P.A. 84-198 deleted provisions for appointment of a chief clerk in charge of juvenile matters, an executive assistant to such chief clerk, a director of juvenile probation services and such other necessary office personnel, and deleted a provision that the judges or a committee appoint probation officers and other personnel “subject to the provisions of section 46b-125”.

Cited. 135 C. 413; Id., 516.

The juvenile court is a court of record and as such can speak only through its record. To determine the issues litigated, the record and the memorandum of decision may be searched. 19 CS 428. Cited. 24 CS 358. Court will not allow a fishing expedition into records of the juvenile court. 26 CS 316.

Annotations to present section:

Cited. 181 C. 292.

Cited. 43 CS 367.



Section 46b-123a - Transfer of personnel to Division of Criminal Justice.

All persons employed as court advocates, inspectors or investigators, and associated staff, by the Judicial Department on July 1, 1996, shall be transferred to the Division of Criminal Justice on said date.

(P.A. 95-225, S. 49, 52.)

History: P.A. 95-225 effective July 1, 1996.



Section 46b-123b - Transfer of juvenile justice centers to Judicial Department.

Juvenile justice centers within the Office of Policy and Management for administrative purposes shall, on and after July 1, 1996, or upon the cessation of receipt of federal funds, whichever is later, be within the Judicial Department.

(P.A. 95-225, S. 44, 52.)

History: P.A. 95-225 effective July 1, 1996.



Section 46b-123c to 46b-123e - Commission on Child Protection; membership; duties. Chief Child Protection Attorney; duties; contracts for legal services. Eligibility for counsel in family relations or juvenile matters; procedure for appointment or assignment.

Sections 46b-123c to 46b-123e, inclusive, are repealed, effective July 1, 2011.

(June Sp. Sess. P.A. 05-3, S. 44–46; P.A. 06-187, S. 23, 24; P.A. 07-159, S. 2–4; P.A. 11-51, S. 223.)



Section 46b-124 - (Formerly Sec. 51-305). Confidentiality of records of juvenile matters. Exceptions.

(a) For the purposes of this section, “records of cases of juvenile matters” includes, but is not limited to, court records, records regarding juveniles maintained by the Court Support Services Division, records regarding juveniles maintained by an organization or agency that has contracted with the Judicial Branch to provide services to juveniles, records of law enforcement agencies including fingerprints, photographs and physical descriptions, and medical, psychological, psychiatric and social welfare studies and reports by juvenile probation officers, public or private institutions, social agencies and clinics.

(b) All records of cases of juvenile matters, as provided in section 46b-121, except delinquency proceedings, or any part thereof, and all records of appeals from probate brought to the superior court for juvenile matters pursuant to section 45a-186, shall be confidential and for the use of the court in juvenile matters, and open to inspection or disclosure to any third party, including bona fide researchers commissioned by a state agency, only upon order of the Superior Court, except that: (1) The records concerning any matter transferred from a court of probate pursuant to section 45a-623 or subsection (g) of section 45a-715 or any appeal from probate to the superior court for juvenile matters pursuant to subsection (b) of section 45a-186 shall be available to the court of probate from which such matter was transferred or from which such appeal was taken; (2) such records shall be available to (A) the attorney representing the child or youth, including the Division of Public Defender Services, in any proceeding in which such records are relevant, (B) the parents or guardian of the child or youth until such time as the child or youth reaches the age of majority or becomes emancipated, (C) an adult adopted person in accordance with the provisions of sections 45a-736, 45a-737 and 45a-743 to 45a-757, inclusive, (D) employees of the Division of Criminal Justice who in the performance of their duties require access to such records, (E) employees of the Judicial Branch who in the performance of their duties require access to such records, (F) another court under the provisions of subsection (d) of section 46b-115j, (G) the subject of the record, upon submission of satisfactory proof of the subject’s identity, pursuant to guidelines prescribed by the Office of the Chief Court Administrator, provided the subject has reached the age of majority or has been emancipated, (H) the Department of Children and Families, and (I) the employees of the Division of Public Defender Services who, in the performance of their duties related to Division of Public Defender Services assigned counsel, require access to such records; and (3) all or part of the records concerning a youth in crisis with respect to whom a court order was issued prior to January 1, 2010, may be made available to the Department of Motor Vehicles, provided such records are relevant to such order. Any records of cases of juvenile matters, or any part thereof, provided to any persons, governmental and private agencies, and institutions pursuant to this section shall not be disclosed, directly or indirectly, to any third party not specified in subsection (d) of this section, except as provided by court order or in the report required under section 54-76d or 54-91a.

(c) All records of cases of juvenile matters involving delinquency proceedings, or any part thereof, shall be confidential and for the use of the court in juvenile matters and shall not be disclosed except as provided in this section.

(d) Records of cases of juvenile matters involving delinquency proceedings shall be available to (1) Judicial Branch employees who, in the performance of their duties, require access to such records, and (2) employees and authorized agents of state or federal agencies involved in (A) the delinquency proceedings, (B) the provision of services directly to the child, (C) the design and delivery of treatment programs pursuant to section 46b-121j, or (D) the delivery of court diversionary programs. Such employees and authorized agents include, but are not limited to, law enforcement officials, community-based youth service bureau officials, state and federal prosecutorial officials, school officials in accordance with section 10-233h, court officials including officials of both the regular criminal docket and the docket for juvenile matters and officials of the Division of Criminal Justice, the Division of Public Defender Services, the Department of Children and Families, the Court Support Services Division and agencies under contract with the Judicial Branch. Such records shall also be available to (i) the attorney representing the child, including the Division of Public Defender Services, in any proceeding in which such records are relevant, (ii) the parents or guardian of the child, until such time as the subject of the record reaches the age of majority, (iii) the subject of the record, upon submission of satisfactory proof of the subject’s identity, pursuant to guidelines prescribed by the Office of the Chief Court Administrator, provided the subject has reached the age of majority, (iv) law enforcement officials and prosecutorial officials conducting legitimate criminal investigations, (v) a state or federal agency providing services related to the collection of moneys due or funding to support the service needs of eligible juveniles, provided such disclosure shall be limited to that information necessary for the collection of and application for such moneys, and (vi) members and employees of the Board of Pardons and Paroles and employees of the Department of Correction who, in the performance of their duties, require access to such records, provided the subject of the record has been convicted of a crime in the regular criminal docket of the Superior Court and such records are relevant to the performance of a risk and needs assessment of such person while such person is incarcerated, the determination of such person’s suitability for release from incarceration or for a pardon, or the determination of the supervision and treatment needs of such person while on parole or other supervised release. Records disclosed pursuant to this subsection shall not be further disclosed, except that information contained in such records may be disclosed in connection with bail or sentencing reports in open court during criminal proceedings involving the subject of such information.

(e) Records of cases of juvenile matters involving delinquency proceedings, or any part thereof, may be disclosed upon order of the court to any person who has a legitimate interest in the information and is identified in such order. Records disclosed pursuant to this subsection shall not be further disclosed, except as specifically authorized by a subsequent order of the court.

(f) Records of cases of juvenile matters involving delinquency proceedings, or any part thereof, shall be available to the victim of the crime committed by such child to the same extent as the record of the case of a defendant in a criminal proceeding in the regular criminal docket of the Superior Court is available to a victim of the crime committed by such defendant. The court shall designate an official from whom such victim may request such information. Records disclosed pursuant to this subsection shall not be further disclosed, except as specifically authorized by a subsequent order of the court.

(g) Information concerning a child who has escaped from a detention center or from a facility to which he has been committed by the court or for whom an arrest warrant has been issued with respect to the commission of a felony may be disclosed by law enforcement officials.

(h) Nothing in this section shall be construed to prohibit any person employed by the Judicial Branch from disclosing any records, information or files in his possession to any person employed by the Division of Criminal Justice as a prosecutorial official, inspector or investigator who, in the performance of his duties, requests such records, information or files, or to prohibit any such employee of said division from disclosing any records, information or files in his possession to any such employee of the Judicial Branch who, in the performance of his duties, requests such records, information or files.

(i) A state’s attorney shall disclose to the defendant or his counsel in a criminal prosecution, without the necessity of a court order, exculpatory information and material contained in any record disclosed to such state’s attorney pursuant to this section and may disclose, without a court order, information and material contained in any such record which could be the subject of a disclosure order.

(j) Notwithstanding the provisions of subsection (d) of this section, any information concerning a child that is obtained during any mental health screening or assessment of such child, during the provision of services pursuant to subsection (b) of section 46b-149, or during the performance of an educational evaluation pursuant to subsection (e) of section 46b-149, shall be used solely for planning and treatment purposes and shall otherwise be confidential and retained in the files of the entity providing such services or performing such screening, assessment or evaluation. Such information may be further disclosed only for the purposes of any court-ordered evaluation or treatment of the child or provision of services to the child, or pursuant to sections 17a-101 to 17a-101e, inclusive, 17b-450, 17b-451 or 51-36a. Such information shall not be subject to subpoena or other court process for use in any other proceeding or for any other purpose.

(k) Records of cases of juvenile matters involving delinquency proceedings, or any part thereof, containing information that a child has been convicted as delinquent for a violation of subdivision (e) of section 1-1h, subsection (c) of section 14-147, subsection (a) of section 14-215, section 14-222, subsection (b) of section 14-223, subsection (a), (b) or (c) of section 14-224, section 30-88a or subsection (b) of section 30-89, shall be disclosed to the Department of Motor Vehicles for administrative use in determining whether administrative sanctions regarding such child’s motor vehicle operator’s license are warranted. Records disclosed pursuant to this subsection shall not be further disclosed.

(l) Records of cases of juvenile matters involving adoption proceedings, or any part thereof, shall be confidential and may only be disclosed pursuant to sections 45a-743 to 45a-757, inclusive.

(1969, P.A. 794, S. 3; P.A. 75-602, S. 2, 13; P.A. 76-436, S. 13, 681; P.A. 77-246, S. 11; 77-486, S. 1, 2, 5; P.A. 78-280, S. 92, 127; 78-318, S. 27; P.A. 79-456; P.A. 80-165, S. 1; P.A. 81-472, S. 82, 159; P.A. 82-140, S. 1; P.A. 93-48; P.A. 94-221, S. 15; July Sp. Sess. P.A. 94-2, S. 10; P.A. 95-225, S. 12; 95-254, S. 3; 95-261, S. 1; P.A. 96-246, S. 35; P.A. 98-70, S. 1; P.A. 99-185, S. 35, 40; P.A. 02-132, S. 22; P.A. 03-202, S. 8; P.A. 04-234, S. 2; P.A. 05-152, S. 9; P.A. 06-187, S. 75; June Sp. Sess. P.A. 07-4, S. 81; Jan. Sp. Sess. P.A. 08-1, S. 23; P.A. 08-86, S. 4; P.A. 10-32, S. 140; 10-43, S. 31; June Sp. Sess. P.A. 10-1, S. 29; P.A. 11-51, S. 15; 11-157, S. 14, 15; P.A. 12-82, S. 18; 12-133, S. 34.)

History: P.A. 75-602 added reference to youths; P.A. 76-436 replaced references to juvenile court with references to superior court and juvenile matters and added Subsec. (b) re confidentiality of complaint or information transferred from circuit to juvenile court before October 1, 1971, effective July 1, 1978; P.A. 77-246 required that records be available to adult adopted persons; P.A. 77-486 added provisions requiring that records be available to judges and adult probation officers for consideration in sentencing or granting youthful offender status for person under twenty-one; P.A. 78-280 added exception re Sec. 54-76d or 54-109 in provision prohibiting disclosure to third party; P.A. 78-318 authorized disclosure to another court in custody proceedings; P.A. 79-456 required superior court order for disclosure of records to “bona fide researchers commissioned by a state agency”; Sec. 17-57a temporarily renumbered as Sec. 51-305 and ultimately transferred to Sec. 46b-124 in 1979, and references to other sections within provisions revised as necessary by the Revisors to reflect their transfer; P.A. 80-165 authorized disclosure of information concerning disposition of criminal case to the victim of the crime if juvenile’s identity is not revealed; P.A. 81-472 made technical corrections; P.A. 82-140 amended Subsec. (a) to permit disclosure of identity of child or youth to victim if the victim intends to bring a civil action for damages or if the child or youth is adjudicated delinquent; P.A. 93-48 added provision in Subsec. (a) re disclosure of records concerning adjudications re child abuse to state’s attorney and added Subsec. (c) re disclosure of exculpatory information and material contained in disclosed record by state’s attorney to defendant; P.A. 94-221 added Subsecs. (a)(4) re availability of information on the identity of a child arrested for a felony and the nature of the offense and (a)(5) re availability of information on the identity of a child adjudicated a delinquent as a result of a felony; July Sp. Sess. P.A. 94-2 added Subsec. (a)(4) re availability to a state’s attorney of records concerning adjudications involving certain firearm-related offenses, renumbering the remaining Subdivs. accordingly, and amended Subsec. (c) to add reference to said Subdiv. (4); P.A. 95-225 substantially revised section by amending Subsec. (a) to add exception for proceedings concerning delinquent children, deleting former Subdivs. (2) to (6), inclusive, re specific exceptions to the prohibition on disclosure, deleting provision making delinquency records of any person who has not attained the age of 21 available to a judge and an adult probation officer in certain circumstances and provide that the prohibition on disclosure to a third party applies to a third party “not specified in subsection (c) of this section”, deleting former Subsec. (b) re confidentiality of records transferred from the Circuit Court to the Juvenile Court prior to October 1, 1971, adding new Subsec. (b) re confidentiality of records of cases of juvenile matters involving proceedings concerning delinquent children, adding new Subsec. (c) re disclosure of delinquency records to certain individuals and agencies, adding Subsec. (d) re disclosure of delinquency records to persons with a legitimate interest therein upon order of the court, adding Subsec. (e) re availability of delinquency records to the victim of the crime, adding Subsec. (f) re disclosure of information concerning a child who has escaped or for whom an arrest warrant has been issued, adding Subsec. (g) re exchange of information between certain employees of the Judicial Department and the Division of Criminal Justice, and redesignating former Subsec. (c) re disclosure of information by a state’s attorney to the defendant or his counsel as Subsec. (h) and amended said Subsec. to make technical changes; P.A. 95-254 amended Subsec. (a) by applying provisions to records of appeals from probate brought to Juvenile Court pursuant to Sec. 45a-186(b) and to add provision making such records available to court of probate from which such appeal was taken; P.A. 95-261 would have amended Subsec. (a) specifying Office of Adult Probation and Office of the Bail Commission as agencies which may obtain delinquency records where previous availability was limited to adult probation officers, but failed to take effect, P.A. 95-225 having repealed language on which the changes relied; P.A. 96-246 added Subsec. (a)(3) re psychological evaluations being available to Commissioner of Children and Families for purposes of diagnosing, caring for or treating child; P.A. 98-70 amended Subsec. (a) by deleting “concerning delinquent children” and adding “delinquency” and by deleting former Subdiv. (3) and adding availability of records to attorney, including public defender, for child or youth, parents or guardian, employees of Division of Criminal Justice, employees of judicial branch, another court, the subject of the record, provided subject provides proof of identity and has reached the age of majority or is emancipated, and the Department of Children and Families; amended Subsec. (b) by deleting “concerning delinquent children” and adding “delinquency”; amended Subsec. (c) by providing availability of records re delinquency proceedings to judicial branch employees, employees and certain authorized agents of state or federal agencies, including Division of Public Defender Services, Office of Adult Probation, Office of Bail Commissioner, Board of Parole and agencies under contract with Office of Alternative Sanctions, to parent or guardian, to the subject of the record upon proof of identity and reaching age of majority and to a state or federal agency providing funding to support needs of eligible juveniles, and by adding provision re disclosure in connection with bail or sentencing reports; amended Subsecs. (d) and (e) by deleting “concerning a delinquent child” and adding “delinquency”; and amended Subsec. (g) by deleting “as a juvenile prosecutor, inspector or investigator”; P.A. 99-185 amended Subsec. (a)(2) by changing reference to Sec. 46b-111 to Sec. 46b-115j(d), effective July 1, 2000; P.A. 02-132 amended Subsec. (c) by replacing “Office of Adult Probation, the Office of the Bail Commissioner” with “Court Support Services Division”, replacing “Office of Alternative Sanctions” with “Judicial Department” and making a technical change; P.A. 03-202 added new Subsec. (a) defining “records of cases of juvenile matters”, redesignated existing Subsecs. (a) to (h) as Subsecs. (b) to (i), replaced references to “Judicial Department” with references to “judicial branch” and made technical and conforming changes; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 05-152 amended Subsec. (a) by inserting “juvenile” in reference to “probation officers”, amended Subsec. (b) by making technical changes and adding Subdiv. (3) re records concerning youth in crisis made available to Department of Motor Vehicles, and added Subsec. (j) re information obtained during mental health screening or assessment of a child; P.A. 06-187 amended Subsec. (b)(2) by adding Subpara. (I) permitting records of cases of juvenile matters to be made available to employees of Commission on Child Protection in performance of duties requiring access to such records; June Sp. Sess. P.A. 07-4 amended Subsec. (b)(3) to insert “was issued prior to January 1, 2010,” and delete reference to Sec. 46b-150f(c)(1), effective January 1, 2010; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (d) to delete officials of Board of Pardons and Paroles from list of employees and authorized agents to whom records are available and add clause (vi) re availability of records to members and employees of Board of Pardons and Paroles and employees of Department of Correction, effective January 25, 2008; P.A. 08-86 amended Subsec. (j) to add provisions re information obtained during the provision of services pursuant to Sec. 46b-149(b) or performance of an educational evaluation pursuant to Sec. 46b-149(e); P.A. 10-32 made a technical change in Subsec. (b), effective May 10, 2010; P.A. 10-43 amended Subsec. (d) to delete advocate appointed pursuant to Sec. 54-221 for victim of a crime committed by the child from list of employees and authorized agents to whom records are available and make technical changes; June Sp. Sess. P.A. 10-1 added Subsec. (k) re disclosure of delinquency conviction for violation of enumerated sections to Department of Motor Vehicles for administrative use re child’s license, effective July 1, 2010; P.A. 11-51 amended Subsec. (b)(2)(I) to substitute “Division of Public Defender Services” for “Commission on Child Protection” and add “related to Division of Public Defender Services assigned counsel” re duties, effective July 1, 2011; P.A. 11-157 amended Subsecs. (e) and (f) to add “except as specifically authorized by a subsequent order of the court”, and amended Subsec. (k) to add reference to Sec. 14-224(a); P.A. 12-82 added Subsec. (l) re confidentiality of records of cases of juvenile matters involving adoption proceedings; P.A. 12-133 amended Subsec. (d) to add Subdiv. (2)(D) re availability of records to persons involved in delivery of court diversionary programs and add “community-based youth service bureau officials” as persons to whom records are made available.

Cited. 33 CS 599.

Annotations to present section:

Cited. 195 C. 303. Cited. 211 C. 151. Cited. 214 C. 454. History and policy discussed. 216 C. 563. Confidentiality statute cited. Id. Cited. 221 C. 447. Cited. 227 C. 641. Cited. 229 C. 691. Cited. 235 C. 595. Cited. 237 C. 364.

Cited. 21 CA 654. Cited. 36 CA 345. Section provides an exception to confidentiality provision for child’s parent but only until the child reaches the age of majority; and while statute does not create a statutory privilege against disclosure of juvenile records for family members of child who is the subject of proceedings in juvenile matters, it is appropriate to consider the nature of the information generally contained in juvenile records to decide whether the records should remain confidential. 76 CA 730. Although protection of statute, which provides in general for confidentiality of records in delinquency proceedings and directs that any records released by court not be further disclosed, may be waived by juvenile, the record here was unclear as to whether respondent in fact had done so given certain procedural irregularities that occurred at trial regarding trial court’s appointment of guardians ad litem for the three minor children, it being unclear from the record whether those guardians had standing to object to the requested disclosure and whether they had objected to the disclosure on basis of best interests of the children or on their interpretations of statute; accordingly, case was remanded for further proceedings to determine whether respondent waived protections of the statute. 88 CA 511.

Cited. 36 CS 352. Cited. 40 CS 316. Cited. 41 CS 23; Id., 145; Id., 229; Id., 505. Cited. 42 CS 562. Cited. 43 CS 38; Id., 108; Id., 211; Id., 367. Cited. 44 CS 101; Id., 235; Id., 437; Id., 468; Id., 527; Id., 551.

Subsec. (a):

Cited. 215 C. 739.

Cited. 1 CA 584. Cited. 45 CA 508. Court abused its discretion by ordering that attachment of a copy of its memorandum of decision in a termination of parental rights case be appended to any future requests by child’s foster parents for a restraining order to prevent respondent father from contacting them. 56 CA 55.

Subsec. (d):

Victim not permitted to use actual documents released by juvenile court in civil action for damages but may use information in documents to uncover admissible evidence. 45 CS 315.

Subsec. (e):

Extent to which court may release juvenile records to victim of a delinquent act and whether child required to be adjudicated a delinquent before victim entitled to release of information. 45 CS 315.



Section 46b-125 - (Formerly Sec. 51-306). Juvenile probation officers and juvenile matters investigators. Rights in retirement system. Duties and authority.

(a) All persons employed as full-time juvenile probation officers in service in this state on January 1, 1941, and appointed without examination in the first instance juvenile probation officers of this court, shall retain full rights in any pension system or retirement fund in which they participated or to which they contributed.

(b) Probation officers shall make such investigations and reports as the court directs or the law requires. They shall execute the orders of the court; and, for that purpose, such probation officers, and any other employees specifically designated by the court to assist the probation officers in the enforcement of such orders, shall have the authority of a state marshal. They shall preserve a record of all cases investigated or coming under their care, and shall keep informed concerning the conduct and condition of each person under supervision and report thereon to the court as it may direct. Any juvenile probation officer authorized by the Office of the Chief Court Administrator, and any juvenile matters investigator authorized by the Office of the Chief State’s Attorney, may arrest any juvenile on probation without a warrant or may deputize any other officer with power to arrest to do so by giving such officer a written statement setting forth that the juvenile has, in the judgment of the juvenile probation officer or juvenile matters investigator, violated the conditions of the juvenile’s probation. When executing such orders of the court, except when using deadly physical force, juvenile probation officers and juvenile matters investigators shall be deemed to be acting in the capacity of a peace officer, as defined in subdivision (9) of section 53a-3.

(1949 Rev., S. 2822; 1969, P.A. 794, S. 5; P.A. 77-614, S. 66, 610; P.A. 84-198, S. 5, 7; P.A. 93-391; P.A. 00-99, S. 90, 154; P.A. 01-84, S. 3, 26; 01-195, S. 36, 181.)

History: 1969 act specified that probation officers and other employees designated by court to assist them have authority of a deputy sheriff; P.A. 77-614 replaced personnel department with department of administrative services; Sec. 17-58 temporarily renumbered as Sec. 51-366 and ultimately transferred to Sec. 46b-125 in 1979; P.A. 84-198 deleted provision requiring appointment of all juvenile probation personnel from a list of persons certified by the department of administrative services as being qualified for such appointment; P.A. 93-391 inserted Subsec. indicators and amended Subsec. (b) to authorize any juvenile probation officer or juvenile matters investigator to arrest any juvenile on probation without a warrant or deputize another officer to do so and to specify when such officers and investigators are deemed to be acting in the capacity of a peace officer; P.A. 00-99 replaced reference in Subsec. (b) to deputy sheriff in each county of the state with state marshal, effective December 1, 2000; P.A. 01-84 amended Subsec. (b) to provide that the Office of the Chief State’s Attorney, rather than the Office of the Chief Court Administrator, authorizes a juvenile matters investigator to arrest a juvenile on probation and to make technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 01-195 made technical changes in Subsec. (b) for purposes of gender neutrality, effective July 11, 2001.



Section 46b-126 - (Formerly Sec. 51-307). Secure facilities for care and treatment of children.

There shall be established or designated by the Department of Children and Families a secure facility or facilities within the state devoted to the care and treatment of children, which children are under the jurisdiction of the Superior Court. A consideration for admission to such a facility shall be adjudication for a serious juvenile offense.

(1971, P.A. 170; P.A. 76-194, S. 4; 76-436, S. 17, 681; P.A. 77-326; 77-452, S. 23, 72; P.A. 79-581, S. 2; P.A. 83-402, S. 1; P.A. 84-252; P.A. 86-185, S. 1; P.A. 89-273, S. 2; P.A. 90-136, S. 1; 90-187, S. 1, 3; P.A. 93-91, S. 1, 2; P.A. 95-225, S. 39.)

History: P.A. 76-194 specified that superior court has exclusive jurisdiction upon transfer of case, that child is to be tried and sentenced, if convicted, as if he were sixteen and that if action dismissed or child found innocent, etc. he resumes juvenile status; P.A. 76-436 replaced references to juvenile court and superior court with references to juvenile and criminal dockets of superior court where necessary to reflect transfer of juvenile court duties to superior court, effective July 1, 1978; P.A. 77-326 rearranged Subdiv. indicators but did not take effect; P.A. 77-452 made technical correction; P.A. 79-581 entirely replaced previous provisions, broadening applicability of provisions from cases involving murder to those involving class A felonies or serious juvenile offenses; Sec. 17-60a temporarily transferred to Sec. 51-307 and ultimately transferred to Sec. 46b-126 in 1979, and references to other sections within provisions revised as necessary by the Revisors to reflect their transfer; P.A. 83-402 authorized transfer of child to regular criminal docket for commission of offenses classified as Class B or C felonies, deleted requirement that court make investigation prior to transfer and revised provision re determination of child’s danger to society in Subsec. (a); P.A. 84-252 amended Subsec. (b) by deleting phrase requiring that care be “by qualified medical experts”; P.A. 86-185 amended Subsec. (a) to add provision that a transfer order shall be a final judgment for purposes of appeal; P.A. 89-273 amended Subsec. (a) to add “Except as otherwise provided in section 46b-127” and to make the transfer hearing discretionary rather than mandatory; P.A. 90-136 amended Subsec. (a) to exclude from the discretionary transfer provisions of section any child referred for the commission of the class A felony of murder, to add provisions re the rights of the child and the procedure applicable at the transfer hearing, to grant credit against any sentence imposed for time served in a juvenile facility prior to transfer, to authorize a child to plead guilty to a lesser offense and provide that a child who so pleads shall not resume his juvenile status re said offense, and to replace a reference to a finding of “innocent” with a finding of “not guilty”; P.A. 90-187 amended Subsec. (a) to add provision requiring a transferred child to be maintained in a facility for children and youth rather than in a correctional facility until he is 16 years of age or sentenced, whichever occurs first, effective July 1, 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-225 deleted former Subsec. (a) re the discretionary transfer of children charged with certain felonies to the regular criminal docket of the Superior Court.

Juvenile court has power to transfer plaintiff based on finding of reasonable cause to believe that he was a participant in a felony and murder. 171 C. 683. Removes juvenile status of juvenile upon such juvenile’s transfer from jurisdiction of juvenile court. 173 C. 414. Cited. 182 C. 419. Cited. 206 C. 346. Cited. 207 C. 270. Cited. 240 C. 743. Any special treatment afforded to juvenile because of his or her age with respect to proceedings relative to a criminal offense results from statutory authority, rather than any inherent or constitutional right. To the extent that defendant possesses a liberty interest in his juvenile status, that interest derives from, and is limited by, statutory provisions governing transfer, adjudication and commitment of juveniles. Commitment alternatives available to juvenile court are those alternatives available at time of transfer hearing. 276 C. 633.

Annotations to present section:

Transfer order under statute not a final appealable judgment. 195 C. 303. Cited. 204 C. 630. Cited. 206 C. 323; Id., 346. Cited. 210 C. 435. Cited. 211 C. 151; Id., 289; Id., 289. Cited. 214 C. 454. Cited. 220 C. 162. Cited. 221 C. 109. Cited. 229 C. 691. Cited. 237 C. 364. Cited. 240 C. 727.

The order denying a transfer under this section is not a final judgment or an order from which the state can appeal. 1 CA 378. Cited. Id., 584. Defendant took no direct appeal from the transfer order resulting in a waiver of such appeal at a later point. 51 CA 117.

Cited. 43 CS 367.



Section 46b-127 - (Formerly Sec. 51-308). Transfer of child charged with a felony to the regular criminal docket. Transfer of youth aged sixteen or seventeen to docket for juvenile matters.

(a)(1) The court shall automatically transfer from the docket for juvenile matters to the regular criminal docket of the Superior Court the case of any child charged with the commission of a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, a class A or B felony or a violation of section 53a-54d, provided such offense was committed after such child attained the age of fourteen years and counsel has been appointed for such child if such child is indigent. Such counsel may appear with the child but shall not be permitted to make any argument or file any motion in opposition to the transfer. The child shall be arraigned in the regular criminal docket of the Superior Court at the next court date following such transfer, provided any proceedings held prior to the finalization of such transfer shall be private and shall be conducted in such parts of the courthouse or the building in which the court is located that are separate and apart from the other parts of the court which are then being used for proceedings pertaining to adults charged with crimes.

(2) A state’s attorney may, at any time after such arraignment, file a motion to transfer the case of any child charged with the commission of a class B felony or a violation of subdivision (2) of subsection (a) of section 53a-70 to the docket for juvenile matters for proceedings in accordance with the provisions of this chapter.

(b) (1) Upon motion of a prosecutorial official, the superior court for juvenile matters shall conduct a hearing to determine whether the case of any child charged with the commission of a class C, D or E felony or an unclassified felony shall be transferred from the docket for juvenile matters to the regular criminal docket of the Superior Court. The court shall not order that the case be transferred under this subdivision unless the court finds that (A) such offense was committed after such child attained the age of fourteen years, (B) there is probable cause to believe the child has committed the act for which the child is charged, and (C) the best interests of the child and the public will not be served by maintaining the case in the superior court for juvenile matters. In making such findings, the court shall consider (i) any prior criminal or juvenile offenses committed by the child, (ii) the seriousness of such offenses, (iii) any evidence that the child has intellectual disability or mental illness, and (iv) the availability of services in the docket for juvenile matters that can serve the child’s needs. Any motion under this subdivision shall be made, and any hearing under this subdivision shall be held, not later than thirty days after the child is arraigned in the superior court for juvenile matters.

(2) If a case is transferred to the regular criminal docket pursuant to subdivision (1) of this subsection, the court sitting for the regular criminal docket may return the case to the docket for juvenile matters at any time prior to a jury rendering a verdict or the entry of a guilty plea for good cause shown for proceedings in accordance with the provisions of this chapter.

(c) Upon the effectuation of the transfer, such child shall stand trial and be sentenced, if convicted, as if such child were eighteen years of age. Such child shall receive credit against any sentence imposed for time served in a juvenile facility prior to the effectuation of the transfer. A child who has been transferred may enter a guilty plea to a lesser offense if the court finds that such plea is made knowingly and voluntarily. Any child transferred to the regular criminal docket who pleads guilty to a lesser offense shall not resume such child’s status as a juvenile regarding such offense. If the action is dismissed or nolled or if such child is found not guilty of the charge for which such child was transferred or of any lesser included offenses, the child shall resume such child’s status as a juvenile until such child attains the age of eighteen years.

(d) Any child whose case is transferred to the regular criminal docket of the Superior Court who is detained pursuant to such case shall be in the custody of the Commissioner of Correction upon the finalization of such transfer. A transfer shall be final (1) upon the arraignment on the regular criminal docket until a motion filed by the state’s attorney pursuant to subsection (a) of this section is granted by the court, or (2) upon the arraignment on the regular criminal docket of a transfer ordered pursuant to subsection (b) of this section until the court sitting for the regular criminal docket orders the case returned to the docket for juvenile matters for good cause shown. Any child whose case is returned to the docket for juvenile matters who is detained pursuant to such case shall be in the custody of the Judicial Department.

(e) The transfer of a child to a Department of Correction facility shall be limited as provided in subsection (d) of this section and said subsection shall not be construed to permit the transfer of or otherwise reduce or eliminate any other population of juveniles in detention or confinement within the Judicial Department or the Department of Children and Families.

(f) Upon the motion of any party or upon the court’s own motion, the case of any youth age sixteen or seventeen, except a case that has been transferred to the regular criminal docket of the Superior Court pursuant to subsection (a) or (b) of this section, which is pending on the youthful offender docket, regular criminal docket of the Superior Court or any docket for the presentment of defendants in motor vehicle matters, where the youth is charged with committing any offense or violation for which a term of imprisonment may be imposed, other than a violation of section 14-227a or 14-227g, may, before trial or before the entry of a guilty plea, be transferred to the docket for juvenile matters if (1) the youth is alleged to have committed such offense or violation on or after January 1, 2010, while sixteen years of age, or is alleged to have committed such offense or violation on or after July 1, 2012, while seventeen years of age, and (2) after a hearing considering the facts and circumstances of the case and the prior history of the youth, the court determines that the programs and services available pursuant to a proceeding in the superior court for juvenile matters would more appropriately address the needs of the youth and that the youth and the community would be better served by treating the youth as a delinquent. Upon ordering such transfer, the court shall vacate any pleas entered in the matter and advise the youth of the youth’s rights, and the youth shall (A) enter pleas on the docket for juvenile matters in the jurisdiction where the youth resides, and (B) be subject to prosecution as a delinquent child. The decision of the court concerning the transfer of a youth’s case from the youthful offender docket, regular criminal docket of the Superior Court or any docket for the presentment of defendants in motor vehicle matters shall not be a final judgment for purposes of appeal.

(P.A. 75-620, S. 1–4; P.A. 76-194, S. 3; 76-436, S. 18, 19, 20, 681; P.A. 79-581, S. 3; P.A. 83-402, S. 2; P.A. 86-185, S. 2; P.A. 90-136, S. 2; 90-187, S. 2, 3; July Sp. Sess. P.A. 94-2, S. 6; P.A. 95-225, S. 13; P.A. 97-4, S. 1, 2; 97-319, S. 21, 22; P.A. 98-256, S. 3; P.A. 04-127, S. 2; 04-148, S. 1; June Sp. Sess. P.A. 07-4, S. 75; Sept. Sp. Sess. P.A. 09-7, S. 71, 84, 122; June Sp. Sess. P.A. 10-1, S. 30; P.A. 11-157, S. 18; P.A. 12-5, S. 10; June 12 Sp. Sess. P.A. 12-1, S. 280; P.A. 13-258, S. 5.)

History: P.A. 76-194 required that child “be sentenced, if convicted” as if he were sixteen; P.A. 76-436 revised provisions to reflect transfer of juvenile court duties to superior court, substituting references to criminal and juvenile dockets for references to said courts, etc., effective July 1, 1978; P.A. 79-581 clarified and qualified circumstances under which matters transferred from juvenile to criminal docket and deleted requirements that transfer is contingent upon investigation finding that no suitable institution for care of children exists to which child in question may be committed and that court facilities for criminal sessions and institutions for those sixteen or over are suitable for child’s care and confinement and deleted former Subsecs. (b) and (c) re establishment of maximum security facility for care and treatment of children under superior court jurisdiction and re court-ordered evaluation to determine whether institutions for children or institutions for those sixteen and over are more suitable for care and treatment of child in question; Sec. 17-60b temporarily renumbered as Sec. 51-308 and ultimately transferred to Sec. 46b-127 in 1979; P.A. 83-402 qualified reference to commission of murder in Subdiv. (1) by specifying murder “under sections 53a-54a to 53a-54d, inclusive” and required that written findings be made rather than an investigation prior to transfer; P.A. 86-185 added provision that a transfer order shall be a final judgment for purposes of appeal; P.A. 90-136 excluded from the provisions of Subdiv. (2) a child referred for the commission of the class A felony of murder, added provisions re the rights of the child and the procedure applicable at the hearing, authorized credit against any sentence imposed for time served in a juvenile facility prior to transfer, authorized a child to plead guilty to a lesser offense and provided that a child who so pleads shall not resume his juvenile status re said offense, and replaced a reference to a finding of “innocent” with a finding of “not guilty”; P.A. 90-187 added provision requiring a transferred child to be maintained in a facility for children and youth rather than in a correctional facility until he is 16 years of age or sentenced, whichever occurs first, effective July 1, 1991; July Sp. Sess. P.A. 94-2 designated existing provisions re children required to be transferred to the regular criminal docket as Subsec. (a) and amended said Subsec. to add a new Subdiv. (2) requiring the transfer of any child referred for the violation of certain firearm-related offenses, renumbering the remaining Subdivs. accordingly, to exclude from Subdivs. (3) and (4) any child referred for a violation of any provision specified in Subdiv. (2), to add provision requiring the prosecuting authority for juvenile matters to consider whether the child is a person with mental retardation or suffers from a substantial mental disorder in deciding whether to seek the transfer of the child under Subdiv. (2) and to add provision authorizing the child to file a notice of intent to request a hearing under Subsec. (c), designated existing provisions re probable cause hearing as Subsec. (b), added Subsec. (c) re a hearing for a child referred pursuant to Subsec. (a)(2) at which he may present evidence that he should not be transferred to the regular criminal docket and the factors that must be proven at such hearing to avoid such a transfer, deleted the provision that a transfer order is a final judgment for purposes of appeal and designated existing provisions re post-transfer procedures as Subsec. (d); P.A. 95-225 substantially revised section by deleting former Subsecs. (a), (b) and (c), adding new Subsec. (a) re automatic transfer of a child charged with the commission of a capital felony, a class A or B felony or a violation of section 53a-54d, adding new Subsec. (b) re transfer of a child charged with a class C or D felony or an unclassified felony and redesignating former Subsec. (d) re post-transfer procedures as Subsec. (c); P.A. 97-4 amended Subsec. (c) to delete provision that prohibited a child being placed in a correctional facility and required the child to be maintained in a facility for children and youth until he attains the age of 16 years or until he is sentenced, whichever occurs first, added Subsec. (d) providing that a child transferred to the regular criminal docket shall be in the custody of the Commissioner of Correction upon the finalization of the transfer and specifying when a transfer is final, and added Subsec. (e) limiting the transfer of children and juveniles to a Department of Correction facility, effective March 20, 1997; P.A. 97-319 amended Subsec. (a) by adding provision re appointment of counsel for indigent child, effective July 1, 1997; P.A. 98-256 amended Subsec. (a) to require the file of a transferred case to remain sealed “until the end of the tenth working day following such arraignment” rather than “until the tenth day following such arraignment” and to replace “disposition” with “proceedings”, amended Subsec. (b) to provide that the case shall be transferred upon “order of the court” rather than upon “approval by the court”, to establish a deadline for a court to return a case to the docket for juvenile matters of “not later than ten working days after the date of the transfer” and to require arraignment “by the next court date” rather than “at the next court date” and amended Subsec. (c) to make provision mandating that a child resume his status as a juvenile when found not guilty of the transferred charge also apply when found not guilty of any lesser included offenses; P.A. 04-127 amended Subsecs. (a) and (b) by adding provisions re privacy and location of proceedings held prior to finalization of transfer and made a technical change in Subsec. (a); P.A. 04-148 amended Subsec. (a) to authorize the transfer of the case of a child charged with a violation of Sec. 53a-70(a)(2) to the docket for juvenile matters; June Sp. Sess. P.A. 07-4 amended Subsec. (c) to substitute “eighteen years” for “sixteen years” re age of child and make technical changes, effective January 1, 2010; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (b) to replace “juvenile prosecutor” with “prosecutorial official”, effective October 5, 2009, amended Subsec. (c) to substitute “seventeen years” for “eighteen years” re age of child, effective January 1, 2010, and further amended Subsec. (c) to substitute “eighteen years” for “seventeen years” re age of child, effective July 1, 2012; June Sp. Sess. P.A. 10-1 added Subsec. (f) re transfer of case of youth age 16 from youthful offender docket, regular criminal docket or docket for motor vehicle matters to docket for juvenile matters, effective July 1, 2010; P.A. 11-157 amended Subsec. (f) to make provisions applicable to case of any youth age 17 and, in Subdiv. (1), to include an offense or violation committed on or after July 1, 2012, while 17 years of age, effective July 1, 2012; P.A. 12-5 amended Subsec. (a) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re commission of a capital felony, effective April 25, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsecs. (a) and (b) to insert Subdiv. designators (1) and (2), amended Subsec. (a)(1) to delete provision re sealing of file in transferred case, amended Subsec. (a)(2) to allow transfer to juvenile docket at any time after arraignment, rather than not later than 10 working days after arraignment, amended Subsec. (b)(1) to require superior court for juvenile matters to conduct a hearing re whether to transfer to regular criminal docket, insert Subpara. designators (A) and (B) re findings prior to ordering transfer, add Subpara. (C) re best interests of child and public not being served by maintaining case on juvenile docket, add requirement that any motion be made and hearing be held not later than 30 days after child is arraigned in superior court for juvenile matters, and delete requirement that file of transferred case remain sealed until regular criminal docket court accepts transfer, amended Subsec. (b)(2) to provide that regular criminal docket court may transfer case to juvenile docket at any time prior to jury verdict or entry of guilty plea, rather than 10 working days after transfer, and delete requirement for private hearing on next court date, amended Subsec. (d)(1) to replace provisions re transfer being final 10 working days after arraignment with provisions re transfer being final upon granting of state’s attorney motion or arraignment on regular criminal docket until return of case to juvenile docket, and made technical and conforming changes; P.A. 13-258 amended Subsec. (b)(1) to add reference to child charged with a class E felony.



Section 46b-128 - (Formerly Sec. 51-309). Investigation of delinquency complaint. Nonjudicial disposition. Petition of delinquency. Summoning of child and parent or guardian.

(a) Whenever the Superior Court is in receipt of any written complaint filed by any person, any public or private agency or any federal, state, city or town department maintaining that a child’s conduct constitutes delinquency within the meaning of section 46b-120, it shall make a preliminary investigation to determine whether the facts, if true, would be sufficient to be a juvenile matter and whether the interests of the public or the child require that further action be taken. If so, the court may authorize the filing of a verified petition of alleged delinquency or it may make without such petition whatever nonjudicial disposition is practicable, including the ordering of such child to do work of which he is capable in public buildings or on public property, particularly in cases in which the complaint alleges that the conduct of such child resulted in the wilful destruction of property, provided the facts establishing jurisdiction are admitted and that a competent acceptance of such a disposition has been given by the child and his parent or guardian. If a nonjudicial disposition is made, the term of any nonjudicial supervision shall be established by the juvenile probation supervisor provided such period of supervision shall not exceed one hundred eighty days. Each verified petition of delinquency filed by the court shall set forth plainly (1) the facts which bring the child within the jurisdiction of the court, (2) the name, date of birth, sex and residence of the child, (3) the names and residence of his parent or parents, guardian or other person having control of the child, and (4) a prayer for appropriate action by the court in conformity with the provisions of this chapter.

(b) Upon the filing of a delinquency petition, the court may, either forthwith or after investigation, cause a summons, which summons shall have a copy of said verified petition attached thereto, signed by the judge or by the clerk or assistant clerk of such court, to be issued, requiring the child and the parent or parents, guardian or other person having control of the child to appear in court at the time and place therein specified. Whenever it appears to the judge that orders addressed to an adult, as set forth in section 46b-121, are necessary for the welfare of such child, a similar summons shall be issued and served upon such adult if such adult is not already in court. Service of summons, together with a copy of the verified petition, may be made by any one of the following methods: (1) By the delivery of a true and attested copy thereof to the person summoned, or at such person’s usual place of abode; (2) by restricted delivery addressed to the person summoned, return receipt requested; or (3) by first class mail addressed to the person summoned. Any notice sent by first class mail shall include a provision informing the party that appearance in court as a result of the notice may subject the appearing party to the jurisdiction of the court. If service is made by first class mail and the party does not appear, no order may be entered by the court in the case. If, after reasonable effort, personal service has not been made, such substitute service, by publication or otherwise, as the judge may order, shall be sufficient. Service may be made by any officer authorized by law to serve process, or by a probation officer, probation aide or indifferent person, and the court may allow suitable expenses and a reasonable fee therefor. The court may punish for contempt, as provided in section 46b-121, any parent, guardian or other person so summoned who fails to appear in court at the time and place so specified.

(1949 Rev., S. 2807; 1967, P.A. 630, S. 6; 1969, P.A. 794, S. 6; P.A. 75-157; 75-226, S. 1; P.A. 76-436, S. 15, 681; P.A. 95-225, S. 14; P.A. 00-196, S. 27.)

History: 1967 act added requirement that copy of petition be served with the summons; 1969 act applied provisions to delinquent children only where previously applicable to “uncared-for, neglected, dependent or delinquent” children, added provisions re nonjudicial disposition of child and re contents of petition of delinquency and authorized service of summons at person’s usual place of abode; P.A. 75-157 authorized probation aides to serve summons; P.A. 75-226 allowed court to order child to do work in public buildings or on public property in cases where complaint alleges that child’s conduct resulted in wilful destruction of property; P.A. 76-436 made changes in wording to reflect transfer of juvenile court powers to superior court, effective July 1, 1978; Sec. 17-61 temporarily renumbered as Sec. 51-309 and ultimately transferred to Sec. 46b-128 in 1979, and references to other sections within provisions revised as necessary by the Revisors to reflect their transfer; P.A. 95-225 inserted Subsec. indicators, amended Subsec. (a) to delete the provision that prohibited nonjudicial supervision being continued beyond three months unless reviewed and extended by the judge or the supervising officer’s administrative superior and with the continuing acceptance of such action by the child and his parent or guardian and add the provision that if a nonjudicial disposition is made, the term of nonjudicial supervision shall be established by the juvenile probation supervisor and shall not exceed 180 days and amended Subsec. (b) to authorize service of the summons and copy of the verified petition to be made by restricted delivery addressed to the person summoned, return receipt requested, or by first class mail addressed to the person summoned, require any notice sent by first class mail to inform the party that appearance in court as a result of the notice may subject the appearing party to the jurisdiction of the court, prohibit an order being entered in the case if service is by first class mail and the party does not appear, and authorize the court to punish for contempt any parent, guardian or other person so summoned who fails to appear in court at the time and place so specified; P.A. 00-196 made technical changes in Subsec. (b).

See Sec. 46b-142 re venue and appeals in juvenile matters.

Cited. 171 C. 630, 641 (Dissent).

Cited. 19 CS 374. Cited. 26 CS 316.

Annotations to present section:

Cited. 206 C. 323; Id., 346. Cited. 229 C. 691.

Subdiv. (1):

Cited. 211 C. 289.



Section 46b-128a - Competency determinations in juvenile matters.

(a) In any juvenile matter, as defined in section 46b-121, in which a child or youth is alleged to have committed a delinquent act or an act or omission for which a petition may be filed under section 46b-149, the child or youth shall not be tried, convicted, adjudicated or subject to any disposition pursuant to section 46b-140 or 46b-149 while the child or youth is not competent. For the purposes of this section, a transfer to the regular criminal docket of the Superior Court pursuant to section 46b-127 shall not be considered a disposition. A child or youth is not competent if the child or youth is unable to understand the proceedings against him or her or to assist in his or her own defense.

(b) If, at any time during a proceeding on a juvenile matter, it appears that the child or youth is not competent, counsel for the child or youth, the prosecutorial official, or the court, on its own motion, may request an examination to determine the child’s or youth’s competency. Whenever a request for a competency examination is under consideration by the court, the child or youth shall be represented by counsel in accordance with the provisions of sections 46b-135 and 46b-136.

(c) A child or youth alleged to have committed an offense is presumed to be competent. The age of the child or youth is not a per se determinant of incompetency. The burden of going forward with the evidence and proving that the child or youth is not competent by a preponderance of the evidence shall be on the party raising the issue of competency, except that if the court raises the issue of competency, the burden of going forward with the evidence shall be on the state. The court may call its own witnesses and conduct its own inquiry.

(d) If the court finds that the request for a competency examination is justified and that there is probable cause to believe that the child or youth has committed the alleged offense, the court shall order a competency examination of the child or youth. Competency examinations shall be conducted, within available appropriations, by (1) a clinical team constituted under policies and procedures established by the Chief Court Administrator, or (2) if agreed to by all parties, a physician specializing in psychiatry who has experience in conducting forensic interviews and in child and adult psychiatry. Any clinical team constituted under this section shall consist of three persons: A clinical psychologist with experience in child and adolescent psychology, and two of the following three types of professionals: (A) A clinical social worker licensed pursuant to chapter 383b, (B) a child and adolescent psychiatric nurse clinical specialist holding a master’s degree in nursing, or (C) a physician specializing in psychiatry. At least one member of the clinical team shall have experience in conducting forensic interviews and at least one member of the clinical team shall have experience in child and adolescent psychology. The court may authorize a physician, a clinical psychologist, a child and adolescent psychiatric nurse specialist or a clinical social worker licensed pursuant to chapter 383b, selected by the child or youth, to observe the examination, at the expense of the child or youth or, if the child or youth is represented by counsel appointed through the Public Defender Services Commission, the Office of the Chief Public Defender. In addition, counsel for the child or youth, his or her designated representative and, if the child or youth is represented by a public defender, a social worker from the Division of Public Defender Services, may observe the examination.

(e) The examination shall be completed not later than fifteen business days after the date it was ordered, unless the time for completion is extended by the court for good cause shown. The members of the clinical team or the examining physician shall prepare and sign, without notarization, a written report and file such report with the court not later than twenty-one business days after the date of the order. The report shall address the child’s or youth’s ability to understand the proceedings against such child or youth and such child’s or youth’s ability to assist in his or her own defense. If the opinion of the clinical team or the examining physician set forth in such report is that the child cannot understand the proceedings against such child or youth or is not able to assist in his or her own defense, the members of the team or the examining physician must determine and address in their report: (1) Whether there is a substantial probability that the child or youth will attain or regain competency within ninety days of an intervention being ordered by the court; and (2) the nature and type of intervention, in the least restrictive setting possible, recommended to attain or regain competency. On receipt of the written report, the clerk of the court shall cause copies of such written report to be delivered to counsel for the state and counsel for the child or youth at least forty-eight hours prior to the hearing held under subsection (f) of this section.

(f) The court shall hold a hearing as to the competency of the child or youth not later than ten business days after the court receives the written report of the clinical team or the examining physician pursuant to subsection (e) of this section. A child or youth may waive such evidentiary hearing only if the clinical team or examining physician has determined without qualification that the child or youth is competent. Any evidence regarding the child’s or youth’s competency, including, but not limited to, the written report, may be introduced in evidence at the hearing by either the child or youth or the state. If the written report is introduced as evidence, at least one member of the clinical team or the examining physician shall be present to testify as to the determinations in the report, unless the clinical team’s or the examining physician’s presence is waived by the child or youth and the state. Any member of the clinical team shall be considered competent to testify as to the clinical team’s determinations.

(g) (1) If the court, after the competency hearing, finds by a preponderance of the evidence that the child or youth is competent, the court shall continue with the prosecution of the juvenile matter.

(2) If the court, after the competency hearing, finds that the child or youth is not competent, the court shall determine: (A) Whether there is a substantial probability that the child or youth will attain or regain competency within ninety days of an intervention being ordered by the court; and (B) whether the recommended intervention to attain or regain competency is appropriate. In making its determination on an appropriate intervention, the court may consider: (i) The nature and circumstances of the alleged offense; (ii) the length of time the clinical team or examining physician estimates it will take for the child or youth to attain or regain competency; (iii) whether the child or youth poses a substantial risk to reoffend; and (iv) whether the child or youth is able to receive community-based services or treatment that would prevent the child or youth from reoffending.

(h) If the court finds that there is not a substantial probability that the child or youth will attain or regain competency within ninety days or that the recommended intervention to attain or regain competency is not appropriate, the court may issue an order in accordance with subsection (k) of this section.

(i) (1) If the court finds that there is a substantial probability that the child or youth will attain or regain competency within ninety days if provided an appropriate intervention, the court shall schedule a hearing on the implementation of such intervention within five business days.

(2) An intervention implemented for the purpose of restoring competency shall comply with the following conditions: (A) The period of intervention shall not exceed ninety days, unless extended for an additional ninety days in accordance with the criteria set forth in subsection (j) of this section; and (B) the intervention services shall be provided by the Department of Children and Families or, if the child’s or youth’s parent or guardian agrees to pay for such services, by any appropriate person, agency, mental health facility or treatment program that agrees to provide appropriate intervention services in the least restrictive setting available to the child or youth and comply with the requirements of this section.

(3) Prior to the hearing, the court shall notify the Commissioner of Children and Families, the commissioner’s designee or the appropriate person, agency, mental health facility or treatment program that has agreed to provide appropriate intervention services to the child or youth that an intervention to attain or regain competency will be ordered. The commissioner, the commissioner’s designee or the appropriate person, agency, mental health facility or treatment program shall be provided with a copy of the report of the clinical team or examining physician and shall report to the court on a proposed implementation of the intervention prior to the hearing.

(4) At the hearing, the court shall review the written report and order an appropriate intervention for a period not to exceed ninety days in the least restrictive setting available to restore competency. In making its determination, the court shall use the criteria set forth in subdivision (2) of subsection (g) of this section. Upon ordering an intervention, the court shall set a date for a hearing, to be held at least ten business days after the completion of the intervention period, for the purpose of reassessing the child’s or youth’s competency.

(j) (1) At least ten business days prior to the date of any scheduled hearing on the issue of the reassessment of the child’s or youth’s competency, the Commissioner of Children and Families, the commissioner’s designee or other person, agency, mental health facility or treatment program providing intervention services to restore a child or youth to competency shall report on the progress of such intervention services to the clinical team or examining physician.

(2) Upon receipt of the report on the progress of such intervention, the child or youth shall be reassessed by the original clinical team or examining physician, except that if the original team or examining physician is unavailable, the court may appoint a new clinical team that, where possible, shall include at least one member of the original team, or a new examining physician. The new clinical team or examining physician shall have the same qualifications as the original team or examining physician, as provided in subsection (d) of this section, and shall have access to clinical information available from the provider of the intervention services. Not less than two business days prior to the date of any scheduled hearing on the reassessment of the child’s or youth’s competency, the clinical team or examining physician shall submit a report to the court that includes: (A) The clinical findings of the provider of the intervention services and the facts upon which the findings are made; (B) the clinical team’s or the examining physician’s opinion on whether the child or youth has attained or regained competency or is making progress toward attaining or regaining competency within the period covered by the intervention order; and (C) any other information concerning the child or youth requested by the court, including, but not limited to, the method of intervention or the type, dosage and effect of any medication the child or youth is receiving.

(3) Within two business days of the filing of a reassessment report, the court shall hold a hearing to determine if the child or youth has attained or regained competency within the period covered by the intervention order. If the court finds that the child or youth has attained or regained competency, the court shall continue with the prosecution of the juvenile matter. If the court finds that the child or youth has not attained or regained competency within the period covered by the intervention order, the court shall determine whether further efforts to attain or regain competency are appropriate. The court shall make its determination of whether further efforts to attain or regain competency are appropriate in accordance with the criteria set forth in subdivision (2) of subsection (g) of this section. If the court finds that further intervention to attain or regain competency is appropriate, the court shall order a new period for restoration of competency not to exceed ninety days. If the court finds that further intervention to attain or regain competency is not appropriate or the child or youth has not attained or regained competency after an additional intervention of ninety days, the court shall issue an order in accordance with subsection (k) of this section.

(k) (1) If the court determines after the period covered by the intervention order that the child or youth has not attained or regained competency and that there is not a substantial probability that the child or youth will attain or regain competency, or that further intervention to attain or regain competency is not appropriate based on the criteria set forth in subdivision (2) of subsection (g) of this section, the court shall: (A) Dismiss the petition if it is a delinquency or family with service needs petition; (B) vest temporary custody of the child or youth in the Commissioner of Children and Families and notify the Office of the Chief Public Defender, which shall assign an attorney to serve as guardian ad litem for the child or youth and investigate whether a petition should be filed under section 46b-129; or (C) order that the Department of Children and Families or some other person, agency, mental health facility or treatment program, or such child’s or youth’s probation officer, conduct or obtain an appropriate assessment and, where appropriate, propose a plan for services that can appropriately address the child’s or youth’s needs in the least restrictive setting available and appropriate. Any plan for services may include a plan for interagency collaboration for the provision of appropriate services after the child or youth attains the age of eighteen.

(2) Not later than ten business days after the issuance of an order pursuant to subparagraph (B) or (C) of subdivision (1) of this subsection, the court shall hold a hearing to review the order of temporary custody or any recommendations of the Department of Children and Families, such probation officer or such attorney or guardian ad litem for the child or youth.

(3) If the child or youth is adjudicated neglected, uncared-for or abused subsequent to such a petition being filed, or if a plan for services pursuant to subparagraph (C) of subdivision (1) of this subsection has been approved by the court and implemented, the court may dismiss the delinquency or family with service needs petition, or, in the discretion of the court, order that the prosecution of the case be suspended for a period not to exceed eighteen months. During the period of suspension, the court may order the Department of Children and Families to provide periodic reports to the court to ensure that appropriate services are being provided to the child or youth. If during the period of suspension, the child or youth or the parent or guardian of the child or youth does not comply with the requirements set forth in the plan for services, the court may hold a hearing to determine whether the court should follow the procedure under subparagraph (B) of subdivision (1) of this subsection for instituting a petition alleging that a child is neglected, uncared for or abused. Whenever the court finds that the need for the suspension of prosecution is no longer necessary, but not later than the expiration of such period of suspension, the delinquency or family with service needs petition shall be dismissed.

(June 12 Sp. Sess. P.A. 12-1, S. 268.)



Section 46b-129 - (Formerly Sec. 51-310). Commitment of child or youth. Petition for neglected, uncared for or abused child or youth. Hearing re temporary custody, order to appear or petition. Review of permanency plan. Cost of care and maintenance of child or youth; reimbursement. Revocation of commitment. Legal guardianships and permanent legal guardianships. Applicability of provisions re placement of child from another state and Interstate Compact on the Placement of Children.

(a) Any selectman, town manager, or town, city or borough welfare department, any probation officer, or the Commissioner of Social Services, the Commissioner of Children and Families or any child-caring institution or agency approved by the Commissioner of Children and Families, a child or such child’s representative or attorney or a foster parent of a child, having information that a child or youth is neglected, uncared for or abused may file with the Superior Court that has venue over such matter a verified petition plainly stating such facts as bring the child or youth within the jurisdiction of the court as neglected, uncared for or abused within the meaning of section 46b-120, the name, date of birth, sex and residence of the child or youth, the name and residence of such child’s parents or guardian, and praying for appropriate action by the court in conformity with the provisions of this chapter. Upon the filing of such a petition, except as otherwise provided in subsection (k) of section 17a-112, the court shall cause a summons to be issued requiring the parent or parents or the guardian of the child or youth to appear in court at the time and place named, which summons shall be served not less than fourteen days before the date of the hearing in the manner prescribed by section 46b-128, and the court shall further give notice to the petitioner and to the Commissioner of Children and Families of the time and place when the petition is to be heard not less than fourteen days prior to the hearing in question.

(b) If it appears from the specific allegations of the petition and other verified affirmations of fact accompanying the petition and application, or subsequent thereto, that there is reasonable cause to believe that (1) the child or youth is suffering from serious physical illness or serious physical injury or is in immediate physical danger from the child’s or youth’s surroundings, and (2) as a result of said conditions, the child’s or youth’s safety is endangered and immediate removal from such surroundings is necessary to ensure the child’s or youth’s safety, the court shall either (A) issue an order to the parents or other person having responsibility for the care of the child or youth to appear at such time as the court may designate to determine whether the court should vest the child’s or youth’s temporary care and custody in a person related to the child or youth by blood or marriage or in some other person or suitable agency pending disposition of the petition, or (B) issue an order ex parte vesting the child’s or youth’s temporary care and custody in a person related to the child or youth by blood or marriage or in some other person or suitable agency. A preliminary hearing on any ex parte custody order or order to appear issued by the court shall be held not later than ten days after the issuance of such order. The service of such orders may be made by any officer authorized by law to serve process, or by any probation officer appointed in accordance with section 46b-123, investigator from the Department of Administrative Services, state or local police officer or indifferent person. Such orders shall include a conspicuous notice to the respondent written in clear and simple language containing at least the following information: (i) That the order contains allegations that conditions in the home have endangered the safety and welfare of the child or youth; (ii) that a hearing will be held on the date on the form; (iii) that the hearing is the opportunity to present the parents’ position concerning the alleged facts; (iv) that an attorney will be appointed for parents who cannot afford an attorney; (v) that such parents may apply for a court-appointed attorney by going in person to the court address on the form and are advised to go as soon as possible in order for the attorney to prepare for the hearing; (vi) that such parents, or a person having responsibility for the care and custody of the child or youth, may request the Commissioner of Children and Families to investigate placing the child or youth with a person related to the child or youth by blood or marriage who might serve as a licensed foster parent or temporary custodian for such child or youth. The commissioner, where practicable, shall investigate such relative or relatives prior to the preliminary hearing and provide a report to the court at such hearing as to such relative’s suitability; and (vii) that if such parents have any questions concerning the case or appointment of counsel, any such parent is advised to go to the court or call the clerk’s office at the court as soon as possible. Upon application for appointed counsel, the court shall promptly determine eligibility and, if the respondent is eligible, promptly appoint counsel. The expense for any temporary care and custody shall be paid by the town in which such child or youth is at the time residing, and such town shall be reimbursed for such expense by the town found liable for the child’s or youth’s support, except that where a state agency has filed a petition pursuant to the provisions of subsection (a) of this section, the agency shall pay such expense. The agency shall give primary consideration to placing the child or youth in the town where such child or youth resides. The agency shall file in writing with the clerk of the court the reasons for placing the child or youth in a particular placement outside the town where the child or youth resides. Upon issuance of an ex parte order, the court shall provide to the commissioner and the parent or guardian specific steps necessary for each to take to address the ex parte order for the parent or guardian to retain or regain custody of the child or youth. Upon the issuance of such order, or not later than sixty days after the issuance of such order, the court shall make a determination whether the Department of Children and Families made reasonable efforts to keep the child or youth with his or her parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible, taking into consideration the child’s or youth’s best interests, including the child’s or youth’s health and safety. Any person or agency in which the temporary care and custody of a child or youth is vested under this section shall have the following rights and duties regarding the child or youth: (I) The obligation of care and control; (II) the authority to make decisions regarding emergency medical, psychological, psychiatric or surgical treatment; and (III) such other rights and duties that the court having jurisdiction may order.

(c) The preliminary hearing on the order of temporary custody or order to appear or the first hearing on a petition filed pursuant to subsection (a) of this section shall be held in order for the court to:

(1) Advise the parent or guardian of the allegations contained in all petitions and applications that are the subject of the hearing and the parent’s or guardian’s right to counsel pursuant to subsection (b) of section 46b-135;

(2) Ensure that an attorney, and where appropriate, a separate guardian ad litem has been appointed to represent the child or youth in accordance with subsection (b) of section 51-296a and sections 46b-129a and 46b-136;

(3) Upon request, appoint an attorney to represent the respondent when the respondent is unable to afford representation, in accordance with subsection (b) of section 51-296a;

(4) Advise the parent or guardian of the right to a hearing on the petitions and applications, to be held not later than ten days after the date of the preliminary hearing if the hearing is pursuant to an order of temporary custody or an order to show cause;

(5) Accept a plea regarding the truth of the allegations;

(6) Make any interim orders, including visitation orders, that the court determines are in the best interests of the child or youth. The court, after a hearing pursuant to this subsection, shall order specific steps the commissioner and the parent or guardian shall take for the parent or guardian to regain or to retain custody of the child or youth;

(7) Take steps to determine the identity of the father of the child or youth, including, if necessary, inquiring of the mother of the child or youth, under oath, as to the identity and address of any person who might be the father of the child or youth and ordering genetic testing, and order service of the petition and notice of the hearing date, if any, to be made upon him;

(8) If the person named as the father appears and admits that he is the father, provide him and the mother with the notices that comply with section 17b-27 and provide them with the opportunity to sign a paternity acknowledgment and affirmation on forms that comply with section 17b-27. Such documents shall be executed and filed in accordance with chapter 815y and a copy delivered to the clerk of the superior court for juvenile matters. The clerk of the superior court for juvenile matters shall send the original paternity acknowledgment and affirmation to the Department of Public Health for filing in the paternity registry maintained under section 19a-42a, and shall maintain a copy of the paternity acknowledgment and affirmation in the court file;

(9) If the person named as a father appears and denies that he is the father of the child or youth, order genetic testing to determine paternity in accordance with section 46b-168. If the results of the genetic tests indicate a ninety-nine per cent or greater probability that the person named as father is the father of the child or youth, such results shall constitute a rebuttable presumption that the person named as father is the father of the child or youth, provided the court finds evidence that sexual intercourse occurred between the mother and the person named as father during the period of time in which the child was conceived. If the court finds such rebuttable presumption, the court may issue judgment adjudicating paternity after providing the father an opportunity for a hearing. The clerk of the court shall send a certified copy of any judgment adjudicating paternity to the Department of Public Health for filing in the paternity registry maintained under section 19a-42a. If the results of the genetic tests indicate that the person named as father is not the biological father of the child or youth, the court shall enter a judgment that he is not the father and the court shall remove him from the case and afford him no further standing in the case or in any subsequent proceeding regarding the child or youth;

(10) Identify any person or persons related to the child or youth by blood or marriage residing in this state who might serve as licensed foster parents or temporary custodians and order the Commissioner of Children and Families to investigate and report to the court, not later than thirty days after the preliminary hearing, the appropriateness of placing the child or youth with such relative or relatives; and

(11) In accordance with the provisions of the Interstate Compact on the Placement of Children pursuant to section 17a-175, identify any person or persons related to the child or youth by blood or marriage residing out of state who might serve as licensed foster parents or temporary custodians, and order the Commissioner of Children and Families to investigate and determine, within a reasonable time, the appropriateness of placing the child or youth with such relative or relatives.

(d) (1) (A) If not later than thirty days after the preliminary hearing, or within a reasonable time when a relative resides out of state, the Commissioner of Children and Families determines that there is not a suitable person related to the child or youth by blood or marriage who can be licensed as a foster parent or serve as a temporary custodian, and the court has not granted temporary custody to a person related to the child or youth by blood or marriage, any person related to the child or youth by blood or marriage may file, not later than ninety days after the date of the preliminary hearing, a motion to intervene for the limited purpose of moving for temporary custody of such child or youth. If a motion to intervene is timely filed, the court shall grant such motion except for good cause shown.

(B) Any person related to a child or youth may file a motion to intervene for purposes of seeking temporary custody of a child or youth more than ninety days after the date of the preliminary hearing. The granting of such motion shall be solely in the court’s discretion, except that such motion shall be granted absent good cause shown whenever the child’s or youth’s most recent placement has been disrupted or is about to be disrupted.

(C) A relative shall appear in person, with or without counsel, and shall not be entitled to court appointed counsel or the assignment of counsel by the office of Chief Public Defender, except as provided in section 46b-136.

(2) Upon the granting of intervenor status to such relative of the child or youth, the court shall issue an order directing the Commissioner of Children and Families to conduct an assessment of such relative and to file a written report with the court not later than forty days after such order, unless such relative resides out of state, in which case the assessment shall be ordered and requested in accordance with the provisions of the Interstate Compact on the Placement of Children, pursuant to section 17a-175. The court may also request such relative to release such relative’s medical records, including any psychiatric or psychological records and may order such relative to submit to a physical or mental examination. The expenses incurred for such physical or mental examination shall be paid as costs of commitment are paid. Upon receipt of the assessment, the court shall schedule a hearing on such relative’s motion for temporary custody not later than fifteen days after the receipt of the assessment. If the Commissioner of Children and Families, the child’s or youth’s attorney or guardian ad litem, or the parent or guardian objects to the vesting of temporary custody in such relative, the agency or person objecting at such hearing shall be required to prove by a fair preponderance of the evidence that granting temporary custody of the child or youth to such relative would not be in the best interests of such child or youth.

(3) If the court grants such relative temporary custody during the period of such temporary custody, such relative shall be subject to orders of the court, including, but not limited to, providing for the care and supervision of such child or youth and cooperating with the Commissioner of Children and Families in the implementation of treatment and permanency plans and services for such child or youth. The court may, on motion of any party or the court’s own motion, after notice and a hearing, terminate such relative’s intervenor status if such relative’s participation in the case is no longer warranted or necessary.

(4) Any person related to a child or youth may file a motion to intervene for purposes of seeking guardianship of a child or youth more than ninety days after the date of the preliminary hearing. The granting of such motion to intervene shall be solely in the court’s discretion, except that such motion shall be granted absent good cause shown whenever the child’s or youth’s most recent placement has been disrupted or is about to be disrupted. The court may, in the court’s discretion, order the Commissioner of Children and Families to conduct an assessment of such relative granted intervenor status pursuant to this subdivision.

(5) Any relative granted intervenor status pursuant to this subsection shall not be entitled to court-appointed counsel or representation by Division of Public Defender Services assigned counsel, except as provided in section 46b-136.

(e) If any parent or guardian fails, after service of such order, to appear at the preliminary hearing, the court may enter or sustain an order of temporary custody.

(f) Upon request, or upon its own motion, the court shall schedule a hearing on the order for temporary custody or the order to appear to be held not later than ten days after the date of the preliminary hearing. Such hearing shall be held on consecutive days except for compelling circumstances or at the request of the parent or guardian.

(g) At a contested hearing on the order for temporary custody or order to appear, credible hearsay evidence regarding statements of the child or youth made to a mandated reporter or to a parent may be offered by the parties and admitted by the court upon a finding that the statement is reliable and trustworthy and that admission of such statement is reasonably necessary. A signed statement executed by a mandated reporter under oath may be admitted by the court without the need for the mandated reporter to appear and testify unless called by a respondent or the child, provided the statement: (1) Was provided at the preliminary hearing and promptly upon request to any counsel appearing after the preliminary hearing; (2) reasonably describes the qualifications of the reporter and the nature of his contact with the child; and (3) contains only the direct observations of the reporter, and statements made to the reporter that would be admissible if the reporter were to testify to them in court and any opinions reasonably based thereupon. If a respondent or the child gives notice at the preliminary hearing that he intends to cross-examine the reporter, the person filing the petition shall make the reporter available for such examination at the contested hearing.

(h) If any parent or guardian fails, after due notice of the hearing scheduled pursuant to subsection (g) of this section and without good cause, to appear at the scheduled date for a contested hearing on the order of temporary custody or order to appear, the court may enter or sustain an order of temporary custody.

(i) When a petition is filed in said court for the commitment of a child or youth, the Commissioner of Children and Families shall make a thorough investigation of the case and shall cause to be made a thorough physical and mental examination of the child or youth if requested by the court. The court after hearing may also order a thorough physical or mental examination, or both, of a parent or guardian whose competency or ability to care for a child or youth before the court is at issue. The expenses incurred in making such physical and mental examinations shall be paid as costs of commitment are paid.

(j) (1) For the purposes of this subsection and subsection (k) of this section, “permanent legal guardianship” means a permanent guardianship, as defined in section 45a-604.

(2) Upon finding and adjudging that any child or youth is uncared for, neglected or abused the court may (A) commit such child or youth to the Commissioner of Children and Families, and such commitment shall remain in effect until further order of the court, except that such commitment may be revoked or parental rights terminated at any time by the court; (B) vest such child’s or youth’s legal guardianship in any private or public agency that is permitted by law to care for neglected, uncared for or abused children or youths or with any other person or persons found to be suitable and worthy of such responsibility by the court, including, but not limited to, any relative of such child or youth by blood or marriage; (C) vest such child’s or youth’s permanent legal guardianship in any person or persons found to be suitable and worthy of such responsibility by the court, including, but not limited to, any relative of such child or youth by blood or marriage in accordance with the requirements set forth in subdivision (5) of this subsection; or (D) place the child or youth in the custody of the parent or guardian with protective supervision by the Commissioner of Children and Families subject to conditions established by the court.

(3) If the court determines that the commitment should be revoked and the child’s or youth’s legal guardianship or permanent legal guardianship should vest in someone other than the respondent parent, parents or former guardian, or if parental rights are terminated at any time, there shall be a rebuttable presumption that an award of legal guardianship or permanent legal guardianship upon revocation to, or adoption upon termination of parental rights by, any relative who is licensed as a foster parent for such child or youth, or who is, pursuant to an order of the court, the temporary custodian of the child or youth at the time of the revocation or termination, shall be in the best interests of the child or youth and that such relative is a suitable and worthy person to assume legal guardianship or permanent legal guardianship upon revocation or to adopt such child or youth upon termination of parental rights. The presumption may be rebutted by a preponderance of the evidence that an award of legal guardianship or permanent legal guardianship to, or an adoption by, such relative would not be in the child’s or youth’s best interests and such relative is not a suitable and worthy person. The court shall order specific steps that the parent must take to facilitate the return of the child or youth to the custody of such parent.

(4) The commissioner shall be the guardian of such child or youth for the duration of the commitment, provided the child or youth has not reached the age of eighteen years, or until another guardian has been legally appointed, and in like manner, upon such vesting of the care of such child or youth, such other public or private agency or individual shall be the guardian of such child or youth until such child or youth has reached the age of eighteen years or, in the case of a child or youth in full-time attendance in a secondary school, a technical high school, a college or a state-accredited job training program, until such child or youth has reached the age of twenty-one years or until another guardian has been legally appointed. The commissioner may place any child or youth so committed to the commissioner in a suitable foster home or in the home of a person related by blood or marriage to such child or youth or in a licensed child-caring institution or in the care and custody of any accredited, licensed or approved child-caring agency, within or without the state, provided a child shall not be placed outside the state except for good cause and unless the parents or guardian of such child are notified in advance of such placement and given an opportunity to be heard, or in a receiving home maintained and operated by the Commissioner of Children and Families. In placing such child or youth, the commissioner shall, if possible, select a home, agency, institution or person of like religious faith to that of a parent of such child or youth, if such faith is known or may be ascertained by reasonable inquiry, provided such home conforms to the standards of said commissioner and the commissioner shall, when placing siblings, if possible, place such children together. Upon the issuance of an order committing the child or youth to the Commissioner of Children and Families, or not later than sixty days after the issuance of such order, the court shall determine whether the Department of Children and Families made reasonable efforts to keep the child or youth with his or her parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible, taking into consideration the child’s or youth’s best interests, including the child’s or youth’s health and safety.

(5) A youth who is committed to the commissioner pursuant to this subsection and has reached eighteen years of age may remain in the care of the commissioner, by consent of the youth and provided the youth has not reached the age of twenty-one years of age, if the youth is (A) enrolled in a full-time approved secondary education program or an approved program leading to an equivalent credential; (B) enrolled full time in an institution which provides postsecondary or vocational education; or (C) participating full time in a program or activity approved by said commissioner that is designed to promote or remove barriers to employment. The commissioner, in his or her discretion, may waive the provision of full-time enrollment or participation based on compelling circumstances. Not more than one hundred twenty days after the youth’s eighteenth birthday, the department shall file a motion in the superior court for juvenile matters that had jurisdiction over the youth’s case prior to the youth’s eighteenth birthday for a determination as to whether continuation in care is in the youth’s best interest and, if so, whether there is an appropriate permanency plan. The court, in its discretion, may hold a hearing on said motion.

(6) Prior to issuing an order for permanent legal guardianship, the court shall provide notice to each parent that the parent may not file a motion to terminate the permanent legal guardianship, or the court shall indicate on the record why such notice could not be provided, and the court shall find by clear and convincing evidence that the permanent legal guardianship is in the best interests of the child or youth and that the following have been proven by clear and convincing evidence:

(A) One of the statutory grounds for termination of parental rights exists, as set forth in subsection (j) of section 17a-112, or the parents have voluntarily consented to the establishment of the permanent legal guardianship;

(B) Adoption of the child or youth is not possible or appropriate;

(C) (i) If the child or youth is as least twelve years of age, such child or youth consents to the proposed permanent legal guardianship, or (ii) if the child is under twelve years of age, the proposed permanent legal guardian is: (I) A relative, or (II) already serving as the permanent legal guardian of at least one of the child’s siblings, if any;

(D) The child or youth has resided with the proposed permanent legal guardian for at least a year; and

(E) The proposed permanent legal guardian is (i) a suitable and worthy person, and (ii) committed to remaining the permanent legal guardian and assuming the right and responsibilities for the child or youth until the child or youth attains the age of majority.

(7) An order of permanent legal guardianship may be reopened and modified and the permanent legal guardian removed upon the filing of a motion with the court, provided it is proven by a fair preponderance of the evidence that the permanent legal guardian is no longer suitable and worthy. A parent may not file a motion to terminate a permanent legal guardianship. If, after a hearing, the court terminates a permanent legal guardianship, the court, in appointing a successor legal guardian or permanent legal guardian for the child or youth shall do so in accordance with this subsection.

(k) (1) Nine months after placement of the child or youth in the care and custody of the commissioner pursuant to a voluntary placement agreement, or removal of a child or youth pursuant to section 17a-101g or an order issued by a court of competent jurisdiction, whichever is earlier, the commissioner shall file a motion for review of a permanency plan if the child or youth has not reached his or her eighteenth birthday. Nine months after a permanency plan has been approved by the court pursuant to this subsection or subdivision (5) of subsection (j) of this section, the commissioner shall file a motion for review of the permanency plan. Any party seeking to oppose the commissioner’s permanency plan, including a relative of a child or youth by blood or marriage who has intervened pursuant to subsection (d) of this section and is licensed as a foster parent for such child or youth or is vested with such child’s or youth’s temporary custody by order of the court, shall file a motion in opposition not later than thirty days after the filing of the commissioner’s motion for review of the permanency plan, which motion shall include the reason therefor. A permanency hearing on any motion for review of the permanency plan shall be held not later than ninety days after the filing of such motion. The court shall hold evidentiary hearings in connection with any contested motion for review of the permanency plan and credible hearsay evidence regarding any party’s compliance with specific steps ordered by the court shall be admissible at such evidentiary hearings. The commissioner shall have the burden of proving that the proposed permanency plan is in the best interests of the child or youth. After the initial permanency hearing, subsequent permanency hearings shall be held not less frequently than every twelve months while the child or youth remains in the custody of the Commissioner of Children and Families or, if the youth is over eighteen years of age, while the youth remains in voluntary placement with the department. The court shall provide notice to the child or youth, the parent or guardian of such child or youth, and any intervenor of the time and place of the court hearing on any such motion not less than fourteen days prior to such hearing.

(2) At a permanency hearing held in accordance with the provisions of subdivision (1) of this subsection, the court shall approve a permanency plan that is in the best interests of the child or youth and takes into consideration the child’s or youth’s need for permanency. The child’s or youth’s health and safety shall be of paramount concern in formulating such plan. Such permanency plan may include the goal of (A) revocation of commitment and reunification of the child or youth with the parent or guardian, with or without protective supervision; (B) transfer of guardianship or permanent legal guardianship; (C) long-term foster care with a relative licensed as a foster parent; (D) filing of termination of parental rights and adoption; or (E) another planned permanent living arrangement ordered by the court, provided the Commissioner of Children and Families has documented a compelling reason why it would not be in the best interests of the child or youth for the permanency plan to include the goals in subparagraphs (A) to (D), inclusive, of this subdivision. Such other planned permanent living arrangement may include, but not be limited to, placement of a child or youth in an independent living program or long term foster care with an identified foster parent.

(3) At a permanency hearing held in accordance with the provisions of subdivision (1) of this subsection, the court shall review the status of the child, the progress being made to implement the permanency plan, determine a timetable for attaining the permanency plan, determine the services to be provided to the parent if the court approves a permanency plan of reunification and the timetable for such services, and determine whether the commissioner has made reasonable efforts to achieve the permanency plan. The court may revoke commitment if a cause for commitment no longer exists and it is in the best interests of the child or youth.

(4) If the court approves the permanency plan of adoption: (A) The Commissioner of Children and Families shall file a petition for termination of parental rights not later than sixty days after such approval if such petition has not previously been filed; (B) the commissioner may conduct a thorough adoption assessment and child-specific recruitment; and (C) the court may order that the child be photo-listed within thirty days if the court determines that such photo-listing is in the best interests of the child. As used in this subdivision, “thorough adoption assessment” means conducting and documenting face-to-face interviews with the child, foster care providers and other significant parties and “child specific recruitment” means recruiting an adoptive placement targeted to meet the individual needs of the specific child, including, but not limited to, use of the media, use of photo-listing services and any other in-state or out-of-state resources that may be used to meet the specific needs of the child, unless there are extenuating circumstances that indicate that such efforts are not in the best interests of the child.

(l) The Commissioner of Children and Families shall pay directly to the person or persons furnishing goods or services determined by said commissioner to be necessary for the care and maintenance of such child or youth the reasonable expense thereof, payment to be made at intervals determined by said commissioner; and the Comptroller shall draw his or her order on the Treasurer, from time to time, for such part of the appropriation for care of committed children or youths as may be needed in order to enable the commissioner to make such payments. The commissioner shall include in the department’s annual budget a sum estimated to be sufficient to carry out the provisions of this section. Notwithstanding that any such child or youth has income or estate, the commissioner may pay the cost of care and maintenance of such child or youth. The commissioner may bill to and collect from the person in charge of the estate of any child or youth aided under this chapter, or the payee of such child’s or youth’s income, the total amount expended for care of such child or youth or such portion thereof as any such estate or payee is able to reimburse, provided the commissioner shall not collect from such estate or payee any reimbursement for the cost of care or other expenditures made on behalf of such child or youth from (1) the proceeds of any cause of action received by such child or youth; (2) any lottery proceeds due to such child or youth; (3) any inheritance due to such child or youth; (4) any payment due to such child or youth from a trust other than a trust created pursuant to 42 USC 1396p, as amended from time to time; or (5) the decedent estate of such child or youth.

(m) The commissioner, a parent or the child’s attorney may file a motion to revoke a commitment, and, upon finding that cause for commitment no longer exists, and that such revocation is in the best interests of such child or youth, the court may revoke the commitment of such child or youth. No such motion shall be filed more often than once every six months.

(n) If the court has ordered legal guardianship of a child or youth to be vested in a suitable and worthy person pursuant to subsection (j) of this section, the child’s or youth’s parent or former legal guardian may file a motion to reinstate guardianship of the child or youth in such parent or former legal guardian. Upon the filing of such a motion, the court may order the Commissioner of Children and Families to investigate the home conditions and needs of the child or youth and the home conditions of the person seeking reinstatement of guardianship, and to make a recommendation to the court. A party to a motion for reinstatement of guardianship shall not be entitled to court-appointed counsel or representation by Division of Public Defender Services assigned counsel, except as provided in section 46b-136. Upon finding that the cause for the removal of guardianship no longer exists, and that reinstatement is in the best interests of the child or youth, the court may reinstate the guardianship of the parent or the former legal guardian. No such motion may be filed more often than once every six months.

(o) Upon service on the parent, guardian or other person having control of the child or youth of any order issued by the court pursuant to the provisions of subsections (b) and (j) of this section, the child or youth concerned shall be surrendered to the person serving the order who shall forthwith deliver the child or youth to the person, agency, department or institution awarded custody in the order. Upon refusal of the parent, guardian or other person having control of the child or youth to surrender the child or youth as provided in the order, the court may cause a warrant to be issued charging the parent, guardian or other person having control of the child or youth with contempt of court. If the person arrested is found in contempt of court, the court may order such person confined until the person complies with the order, but for not more than six months, or may fine such person not more than five hundred dollars, or both.

(p) A foster parent, prospective adoptive parent or relative caregiver shall receive notice and have the right to be heard for the purposes of this section in Superior Court in any proceeding concerning a foster child living with such foster parent, prospective adoptive parent or relative caregiver. A foster parent, prospective adoptive parent or relative caregiver who has cared for a child or youth shall have the right to be heard and comment on the best interests of such child or youth in any proceeding under this section which is brought not more than one year after the last day the foster parent, prospective adoptive parent or relative caregiver provided such care.

(q) Upon motion of any sibling of any child committed to the Department of Children and Families pursuant to this section, such sibling shall have the right to be heard concerning visitation with, and placement of, any such child. In awarding any visitation or modifying any placement, the court shall be guided by the best interests of all siblings affected by such determination.

(r) The provisions of section 17a-152, regarding placement of a child from another state, and section 17a-175, regarding the Interstate Compact on the Placement of Children, shall apply to placements pursuant to this section. In any proceeding under this section involving the placement of a child or youth in another state where the provisions of section 17a-175 are applicable, the court shall, before ordering or approving such placement, state for the record the court’s finding concerning compliance with the provisions of section 17a-175. The court’s statement shall include, but not be limited to: (1) A finding that the state has received notice in writing from the receiving state, in accordance with subsection (d) of Article III of section 17a-175, indicating that the proposed placement does not appear contrary to the interests of the child, (2) the court has reviewed such notice, (3) whether or not an interstate compact study or other home study has been completed by the receiving state, and (4) if such a study has been completed, whether the conclusions reached by the receiving state as a result of such study support the placement.

(s) In any proceeding under this section, the Department of Children and Families shall provide notice to each attorney of record for each party involved in the proceeding when the department seeks to transfer a child or youth in its care, custody or control to an out-of-state placement.

(1949 Rev., S. 2634, subs. (a)–(e); 1949, 1953, 1955, S. 1469d, subs. (a)–(e); 1957, P.A. 50; 1959, P.A. 293; 1967, P.A. 698; 1969, P.A. 794, S. 7; 1971, P.A. 150; 184; 231; 253; 1972, P.A. 127, S. 24; 294, S. 18; P.A. 73-205, S. 5; 73-546, S. 2; 73-625, S. 3, 4; P.A. 74-251, S. 10, 11; P.A. 75-420, S. 4, 6; 75-492, S. 1, 2; 75-602, S. 4, 13; P.A. 76-436, S. 16, 668, 681; P.A. 77-272; 77-273; 77-614, S. 71, 521, 587, 610; P.A. 78-223, S. 1, 2; 78-303, S. 85, 136; P.A. 79-423; 79-579; 79-631, S. 84, 111; P.A. 80-483, S. 121, 186; P.A. 82-181, S. 1, 2; P.A. 84-449, S. 5, 7; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; P.A. 95-238, S. 4; P.A. 96-246, S. 20, 21; P.A. 97-319, S. 19, 22; P.A. 98-185; 98-241, S. 5, 18; June Sp. Sess. P.A. 98-1, S. 102, 121; P.A. 00-137, S. 2, 3, 15; P.A. 01-142, S. 6–8; 01-149, S. 1; 01-195, S. 37, 38, 181; June Sp. Sess. P.A. 01-2, S. 33, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; May 9 Sp. Sess. P.A. 02-7, S. 29, 30; P.A. 03-243, S. 2; P.A. 06-102, S. 9; 06-196, S. 173; P.A. 07-159, S. 5; 07-174, S. 3; 07-203, S. 1; P.A. 09-185, S. 3; 09-194, S. 4; P.A. 10-26, S. 6; 10-43, S. 38; P.A. 11-51, S. 16; 11-116, S. 3; 11-180, S. 3; 11-240, S. 8; June 12 Sp. Sess. P.A. 12-1, S. 269, 272, 273; P.A. 13-31, S. 29; 13-194, S. 5, 6; 13-228, S. 1; 13-234, S. 71, 72.)

History: 1959 act specified that commissioner is to pay cost of child’s care and maintenance and collect cost of care and maintenance from child’s estate or income in Subsec. (d); 1967 act added “dependent child” to classification of children within section and added custody by private or public agency to Subsec. (c); 1969 act rephrased provisions and rearranged Subsecs., authorized filing in Subsec. (a) by town manager, local welfare department and commission on youth services, deleting authority for parent or guardian, Long Lane School and Connecticut State Farm for Women to file and added provisions in Subsec. (c) re physical and/or mental examinations of parents or guardians; 1971 acts authorized application by person who acknowledges paternity of a child born out of wedlock in Subsec. (f), added Subsec. (g) re surrender of child upon court order, rephrased provision in Subsec. (e) re recovery of costs of child’s care and maintenance and specified in Subsec. (b) who may serve orders for temporary custody; 1972 acts changed age at which child’s guardianship terminates from 21 to 18, reflecting changed age of majority, in Subsec. (d) and referred to annual rather than biennial budgets in Subsec. (e); P.A. 73-205 authorized court to order child’s parent or person responsible for child to show cause why temporary custody should not be vested in suitable agency or person pending hearing and specified that hearing must be held within 10 days from issuance of order in Subsec. (b); P.A. 73-546 rephrased provision in Subsec. (e) re recovery of costs of child’s care and maintenance; P.A. 73-625 extended period of guardianship until child is twenty-one where he is in full-time attendance in secondary or technical school, college or state-accredited job training program in Subsec. (d); P.A. 74-251 authorized commitments to commissioner of children and youth services after April 1, 1975, in Subsecs. (a) and (d); P.A. 75-420 replaced welfare commissioner with commissioner of social services generally; P.A. 75-492 deleted reference to welfare commissioner and authorized filing by child, his representative, attorney or foster parent in Subsec. (a); P.A. 75-602 applied provisions to youths, included in Subsec. (a) reference to “dependent” children and substituted children and youth services commissioner for welfare commissioner in Subsec. (c); P.A. 76-436 deleted references to superior court for references to juvenile court where appearing, effective July 1, 1978; P.A. 77-272 added proviso in Subsec. (d) re conditions which must be met for out-of-state placements; P.A. 77-273 added Subsec. (h) re standing of foster parent; P.A. 77-614 and P.A. 78-303 replaced central collections division of finance and control department with department of administrative services in Subsec. (b) and, effective January 1, 1979, replaced references to social services commissioner with references to human resources commissioner; P.A. 78-223 specified commissioner in Subsec. (e) as commissioner “of the department to which the child or youth is committed”; P.A. 79-423 added exception in Subsec. (b) re payment of expenses of temporary care and custody by state agencies; P.A. 79-579 deleted reference to human resources commissioner in Subsec. (d), placed limitations on period of commitment in that Subsec., inserted new Subsec. (e) re procedure when expiration of commitment period is near to revoke or extend commitment or terminate parental rights, relettering former Subsecs. (e) to (h) accordingly, and amended Subsec. (i), formerly (h), to apply with regard to revocation of commitments; P.A. 79-631 and P.A. 80-483 made technical changes to reflect final deletion of extraneous references to commissioner of human resources; Sec. 17-62 temporarily renumbered as Sec. 51-310 and ultimately transferred to Sec. 46b-129 in 1979, and references to other sections within provisions revised as necessary by the Revisors to reflect their transfer; P.A. 82-181 amended Subsecs. (d) and (e) by reducing the maximum period of commitment from 2 years to 18 months; P.A. 84-449 amended Subsec. (a) by adding “except as otherwise provided in subsection (e) of section 17-43a”; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 95-238 amended Subsecs. (d) and (e) to change the maximum period of commitment from 18 months to 12 months and amended Subsec. (e) to require that the court determine the appropriateness of continued efforts to reunify the child or youth with his family; P.A. 96-246 amended Subsec. (b) by adding provision requiring court to provide commissioner and parent with specific steps for parent to facilitate return of child to custody of parent or maintain custody of child and amended Subsec. (g) by permitting attorney who represented child in prior or pending hearing, attorney appointed by Superior Court and attorney retained by child over fourteen to make application for revocation of commitment; P.A. 97-319 amended Subsec. (d) to add provision re court orders of steps the parent must take to facilitate return of a child or youth to the custody of the parent and provision re placement of siblings and alternatives to commitment, effective July 1, 1997; P.A. 98-185 amended Subsec. (i) by providing standing to foster parents to comment on the best interest of the child or youth; P.A. 98-241 substantially revised section, amending provisions re allegations of petition, preliminary hearing on ex parte custody order or hearing on petition, notice re rights of parents re hearing, consideration of placement of child in town where child resides, necessary steps for parent to regain custody of child, intervention by grandparents, and contested hearing on order of temporary custody, adding new Subsecs. (c) to (h), inclusive, and redesignating former Subsecs. (c), (d), (f), (h) and (i) as Subsecs. (i), (j), (l), (n) and (o); replaced former Subsec. (e) with new Subsec. (k) re filing of permanency plan and motion to extend or revoke commitment by Commissioner of Children and Families, basis for determination by court, and determination by court, and replaced former Subsec. (g) with new Subsec. (m) re motion to revoke commitment; June Sp. Sess. P.A. 98-1 made technical changes in Subsec. (b), effective July 1, 1998; P.A. 00-137 changed reference in Subsec. (a) from Subsec. (d) to Subsec. (k) of Sec. 17a-112, made technical changes in Subsec. (d), and in Subsec. (e) deleted “and enter a default” after “order of temporary custody” and added Subsec. (k)(3)(F) providing that if permanency plan identifies adoption as option, thorough adoption assessment and child specific recruitment is required, and defining “thorough adoption assessment” and “child specific recruitment”, relettered former (F) as (G), and added provision to Subsec. (k)(3)(G) that at permanency plan hearing, court shall review status of child, progress made to implement permanency plan and determine timetable for attaining permanency plan, and deleted Subsec. (k)(4) re revocation of commitment by operation of law, following dismissal of termination petition, or denial of motion to transfer guardianship; P.A. 01-142 amended Subsec. (j) by deleting provisions re 12-month commitment period and extension, providing that commitment shall remain in effect until further order of the court pursuant to Subsec. (k), and making technical changes for purposes of gender neutrality, amended Subsec. (k) by changing review of permanency plan to 9 months after placement in custody of commissioner or removal of child or youth by order of court whichever is earlier, deleting former provisions re 10 and 12-month periods and extension, giving party 30 days to file motion in opposition to permanency plan or the maintaining or revocation of commitment and requiring hearing to be held within 90 days of filing motion, requiring evidentiary hearing re any contested motion, adding provisions re burden of proof and subsequent permanency hearings, requiring court to find by clear and convincing evidence that efforts to reunite child with parents is inappropriate, making child or youth’s health and safety to be of paramount concern in formulating permanency plan, deleting provisions re thorough adoption assessment and child specific recruitment, requiring commissioner to document compelling reason why goals in Subdiv. (3)(A) to (D) are not in best interest of child, requiring permanency hearing to determine whether commissioner has made reasonable efforts to achieve permanency plan and making conforming and technical changes, amended Subsec. (o) by changing “standing” to “right to be heard” for foster parents in matters re placement or revocation of commitment of foster child; P.A. 01-149 added Subsec. (p) re right to be heard of sibling of child committed to Department of Children and Families concerning visitation with and placement of such child and re court guided by best interest of all siblings in awarding visitation or modifying placement; P.A. 01-195 made technical changes in Subsecs. (a) and (k), effective July 11, 2001; June Sp. Sess. P.A. 01-2 amended Subsec. (k) by adding provisions, designated as Subdiv. (5), thorough adoption assessment and child-specific recruitment; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (b) to add provision requiring the court upon issuance of order, or not later than 60 days thereafter, to make a determination whether the Department of Children and Families made reasonable efforts to keep the child or youth with his or her parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible considering the best interests of the child or youth and to make technical changes and amended Subsec. (j) to add provision requiring the court upon issuance of an order committing the child or youth to the Commissioner of Children and Families, or not later than 60 days thereafter, to make a determination whether the Department of Children and Families made reasonable efforts to keep the child or youth with his or her parents or guardian prior to the issuance of such order and, if such efforts were not made, whether such reasonable efforts were not possible considering the best interests of the child or youth and to make technical changes, effective August 15, 2002; P.A. 03-243 added Subsec. (q) re application of Secs. 17a-152 and 17a-175 to placements pursuant to section; P.A. 06-102 made technical changes, amended Subsec. (j) to delete reference to provisions of Subsec. (k) re order of the court, amended Subsec. (k)(1) to delete references to motion to maintain or revoke commitment, require that motion for review include reason therefor, and substitute burden of proving that permanency plan is in best interests of child or youth for burden of establishing that commitment should be maintained, deleted former Subsec. (k)(2) re court hearing on reunification, redesignated existing Subsec. (k)(3) to (5) as (k)(2) to (4), amended Subsec. (k)(2) to substitute “reunification” for “placement”, amended Subsec. (k)(3) to require court to determine services to be provided to parent if court approves permanency plan of reunification and timetable for services, delete provision re court to maintain commitment if in best interests of child or youth, and substitute “may” for “shall” re revocation of commitment, amended Subsec. (k)(4) to require commissioner to petition for termination of parental rights not later than 60 days after permanency plan of adoption is approved if petition not previously filed, amended Subsec. (m) to substitute “interests” for “interest and welfare”, and amended Subsec. (o) to reference motion for review of permanency plan (Revisor’s note: In Subsec. (j), the word “youth” in the phrase “neglected, uncared-for or dependent children or youth” was replaced editorially by the Revisors with “youths” for consistency with P.A. 06-196); P.A. 06-196 made technical changes in Subsec. (l), effective June 7, 2006; P.A. 07-159 amended Subsec. (d) by adding provision re parent’s or guardian’s right to counsel pursuant to Sec. 46b-135(b) in Subdiv. (1) and references to Sec. 46b-123e(b) in Subdivs. (2) and (3) and by deleting “as determined by the court” in Subdiv. (3), effective July 1, 2007; P.A. 07-174 amended Subsec. (o) to apply provisions to prospective adoptive parents and relative caregivers, change right to notice and to be heard “on a motion for review of a permanency plan and in matters concerning the placement or revocation of commitment of a foster child” to “in any proceeding concerning a foster child living with such foster parent, prospective adoptive parent or relative caregiver”, and eliminate requirement that former foster parent must have cared for a child or youth for “not less than six months” in order to have right to be heard and comment on best interests of the child or youth; P.A. 07-203 amended Subsec. (l) by adding proviso limiting commissioner’s ability to collect reimbursement from the estate of a child or youth for his or her care and maintenance and making a conforming change, effective July 10, 2007; P.A. 09-185 amended Subsec. (b) by adding provisions re placement of a child with person related by blood or marriage and re investigation of the suitability of placement with a relative, and by expanding notice to respondent on orders for a preliminary hearing re placement with a relative, deleted former Subsec. (c) re grandparent motion to intervene, redesignated existing Subsec. (d) as Subsec. (c) and amended same by adding Subdivs. (10) and (11) re court’s responsibilities during a preliminary hearing re identification of relatives who might serve as foster parents or temporary custodians, added new Subsec. (d) re procedures for a relative to intervene in temporary custody or permanent guardianship proceeding, standard for granting motion to intervene, assessment of a relative granted intervenor status, requirements for a relative granted temporary custody and termination of a relative’s intervenor status, amended Subsec. (f) by replacing “show cause” with “appear”, amended Subsec. (j) by replacing “care and personal custody” with “legal guardianship”, adding provisions re standard for awarding legal guardianship to a relative and inserting reference to persons related by marriage, amended Subsec. (k) by adding provision re ability of certain relatives to oppose a permanency plan and deleting reference to certified relative caregiver, and made conforming and technical changes, effective June 29, 2009; P.A. 09-194 added Subsec. (r) re notification to attorneys of record of department’s motion to transfer a child or youth to out-of-state placement, effective October 1, 2010; P.A. 10-26 made technical changes in Subsec. (d)(1)(B) and (4), effective May 10, 2010; P.A. 10-43 amended Subsec. (c)(7) to authorize court to inquire of mother, under oath, as to identity and address of any person who might be the father of the child or youth; P.A. 11-51 amended Subsec. (c)(2) and (3) to substitute reference to Sec. 51-296a for reference to Sec. 46b-123e, and amended Subsec. (d) to substitute “office of Chief Public Defender” for “Chief Child Protection Attorney” and add Subdiv. (5) to provide that a relative granted intervenor status is not entitled to counsel, except as provided in Sec. 46b-136, effective July 1, 2011; P.A. 11-116 amended Subsec. (c)(10) by adding requirement that commissioner report to the court re placement with a relative; P.A. 11-180 amended Subsec. (q) by adding provision re placement of child or youth in another state; P.A. 11-240 amended Subsecs. (a) and (j) by replacing “dependent” with “abused”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (c), in Subdiv. (8), to require clerk to send certified copy of paternity acknowledgment and affirmation to Department of Public Health for filing in paternity registry and maintain certified copy of same in court file and, in Subdiv. (9), to replace provisions re advising person named as father that he may have no further standing in proceedings re child and re execution of written denial of paternity with provisions re rebuttable presumption that named person is father based on genetic tests indicating 99% or greater probability of paternity and court finding evidence of sexual intercourse during time of conception, re court to issue judgment adjudicating paternity after providing father an opportunity for hearing, re clerk of court to send certified copy of judgment adjudicating paternity to Department of Public Health for filing in paternity registry, and re court to enter order that named person is not the biological father and remove him from case if genetic tests indicate he is not the biological father, amended Subsec. (d)(4) to delete “permanent” re guardianship, amended Subsec. (j) to insert Subdiv. designators (1) to (6), to define “permanent legal guardianship” in Subdiv. (1), to insert Subpara. designators (A) and (B) and add Subpara. (C) re vesting permanent legal guardianship and Subpara. (D) re placement in custody of parent or guardian with protective supervision in Subdiv. (2), to apply provisions to permanent legal guardianships in Subdiv. (3), to delete provision re placement in protective supervision in Subdiv. (4), to add Subdiv. (5) re notice to parent that parent may not file motion to terminate permanent legal guardianship and re factors to be proven by clear and convincing evidence prior to ordering permanent legal guardianship, and to add Subdiv. (6) re standards for reopening, modifying or terminating order of permanent legal guardianship, amended Subsec. (k) to add provision re credible hearsay evidence re party’s compliance with specific court-ordered steps in Subdiv. (1) and to add reference to permanent legal guardianship in Subdiv. (2)(B), added new Subsec. (n) re petition to reinstate guardianship after a legal guardianship is ordered, redesignated existing Subsecs. (n) to (r) as Subsecs. (o) to (s), and made technical changes; P.A. 13-31 amended Subsec. (j)(4) to change “technical school” to “technical high school”, effective May 28, 2013; P.A. 13-194 amended Subsec. (c)(8) to require clerk to send original paternity acknowledgement, rather than a certified copy, to Department of Public Health, and maintain a copy, rather than a certified copy, and amended Subsec. (n) to substitute “motion” for “petition”; P.A. 13-228 amended Subsec. (b) by adding provisions re the rights and duties of a person or agency vested with the temporary care and custody of a child and making technical changes; P.A. 13-234 amended Subsec. (j) to delete provision re full-time attendance in secondary or technical school, college or job training program in Subdiv. (4), add new Subdiv. (5) re when youth who has reached age 18 may remain in the care of commissioner and redesignate existing Subdivs. (5) and (6) as Subdivs. (6) and (7), and amended Subsec. (k)(1) to add “if the child or youth has not reached his or her eighteenth birthday” re filing motion for review of permanency plan, add reference to Subsec. (j)(5) and add provision re youth over age 18 remaining in voluntary placement with department.



Section 46b-129a - Examination by physician, psychiatrist or psychologist. Counsel and guardian ad litem. Testimony. Evidence.

In proceedings in the Superior Court under section 46b-129:

(1) The court may order the child, the parents, the guardian, or other persons accused by a competent witness of abusing the child, to be examined by one or more competent physicians, psychiatrists or psychologists appointed by the court;

(2) (A) A child shall be represented by counsel knowledgeable about representing such children who shall be assigned to represent the child by the office of Chief Public Defender, or appointed by the court if there is an immediate need for the appointment of counsel during a court proceeding. The court shall give the parties prior notice of such assignment or appointment. Counsel for the child shall act solely as attorney for the child.

(B) If a child requiring assignment of counsel in a proceeding under section 46b-129 is represented by an attorney for a minor child in an ongoing probate or family matter proceeding, the court may appoint the attorney to represent the child in the proceeding under section 46b-129, provided (i) such counsel is knowledgeable about representing such children, and (ii) the court notifies the office of Chief Public Defender of the appointment. Any child who is subject to an ongoing probate or family matters proceeding who has been appointed a guardian ad litem in such proceeding shall be assigned a separate guardian ad litem in a proceeding under section 46b-129 if it is deemed necessary pursuant to subparagraph (D) of this subdivision.

(C) The primary role of any counsel for the child shall be to advocate for the child in accordance with the Rules of Professional Conduct, except that if the child is incapable of expressing the child’s wishes to the child’s counsel because of age or other incapacity, the counsel for the child shall advocate for the best interests of the child.

(D) If the court, based on evidence before it, or counsel for the child, determines that the child cannot adequately act in his or her own best interests and the child’s wishes, as determined by counsel, if followed, could lead to substantial physical, financial or other harm to the child unless protective action is taken, counsel may request and the court may order that a separate guardian ad litem be assigned for the child, in which case the court shall either appoint a guardian ad litem to serve on a voluntary basis or notify the office of Chief Public Defender who shall assign a separate guardian ad litem for the child. The guardian ad litem shall perform an independent investigation of the case and may present at any hearing information pertinent to the court’s determination of the best interests of the child. The guardian ad litem shall be subject to cross-examination upon the request of opposing counsel. The guardian ad litem is not required to be an attorney-at-law but shall be knowledgeable about the needs and protection of children and relevant court procedures. If a separate guardian ad litem is assigned, the person previously serving as counsel for the child shall continue to serve as counsel for the child and a different person shall be assigned as guardian ad litem, unless the court for good cause also determines that a different person should serve as counsel for the child, in which case the court shall notify the office of Chief Public Defender who shall assign a different person as counsel for the child. No person who has served as both counsel and guardian ad litem for a child shall thereafter serve solely as the child’s guardian ad litem.

(E) The counsel and guardian ad litem’s fees, if any, shall be paid by the office of Chief Public Defender unless the parents or guardian, or the estate of the child, are able to pay, in which case the court shall assess the rate the parent or guardian is able to pay and the office of Chief Public Defender may seek reimbursement for the costs of representation from the parents, guardian or estate of the child;

(3) The privilege against the disclosure of communications between husband and wife shall be inapplicable and either may testify as to any relevant matter; and

(4) Evidence that the child has been abused or has sustained a nonaccidental injury shall constitute prima facie evidence that shall be sufficient to support an adjudication that such child is uncared for or neglected.

(P.A. 96-246, S. 13; P.A. 01-148, S. 1; P.A. 11-51, S. 17; June 12 Sp. Sess. P.A. 12-1, S. 270.)

History: P.A. 01-148 amended Subdiv. (2) re guardian ad litem, including provisions re primary role, when court appoints another guardian ad litem and guardian ad litem not required to be attorney; P.A. 11-51 amended Subdiv. (2) to insert Subpara. designators, to add provisions re assignment of counsel by office of Chief Public Defender in Subpara. (A), to add Subpara. (B) re appointment of attorney for child in an ongoing probate or family matter proceeding, to delete provisions re counsel who also serves as guardian ad litem and re conflict between child’s wishes and position of counsel in Subpara. (C), to add provisions re assignment, investigation by and cross-examination of guardian ad litem and knowledge of relevant court procedures in Subpara. (D), to add provisions re payment of counsel and guardian ad litem’s fees by office of Chief Public Defender, unless parents or guardian or estate of child are able to pay, in Subpara. (E), and to make technical changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subdiv. (2)(C) to add exception re counsel to advocate for best interests of child if child is incapable of expressing child’s wishes to counsel, effective July 1, 2012.



Section 46b-129b - Filing of petition for adoption and written agreement of adoption by Commissioner of Children and Families. Review of adoption social study and other reports. Hearing. Adoptive parents entitled to receive copies of records and other information re history of child. Applicability of probate court provisions.

(a) If the Superior Court grants a petition to terminate parental rights and appoints the Commissioner of Children and Families as statutory parent, the commissioner may, after the expiration of any appeal or appeal period, file a petition for adoption, together with a written agreement of adoption, in the Superior Court that granted the termination of parental rights.

(b) All social studies, psychological reports and court documents previously filed in the termination of parental rights proceeding shall be available to the court, subject to the rules of evidence, for review and consideration in acting upon the petition for adoption of such child. The court shall, to the extent possible, protect the confidentiality of biological relatives, unless such information has been previously disclosed.

(c) The Department of Children and Families shall prepare and submit with the petition for adoption an adoption social study regarding the proposed adoption, which shall include, but not be limited to, information required in reports filed with courts of probate pursuant to subdivisions (2) and (3) of subsection (b) of section 45a-727. All studies and reports filed with or subsequent to the filing of the petition for adoption shall be available to the adoptive parents. The studies and reports shall be admissible in evidence subject to the right of any interested party to require that the person making it appear as a witness, if available, and such person shall be subject to examination. The court shall, to the extent possible, protect the confidentiality of the biological relatives, unless such information has been previously disclosed.

(d) Upon receipt of the petition and the adoption social study, the court shall set a time and date for a hearing and shall give reasonable notice to the Department of Children and Families and all other parties of the adoption agreement, the child, if over twelve years of age, the attorney for the child, and any such other parties, as the court may require.

(e) Prior to acting on the petition, the court may continue the matter for further investigation and report, issue orders of notice or take other action. At the hearing, the court may deny the petition, or, if the court is satisfied that the adoption is in the best interests of the child, the court shall enter a decree approving the adoption.

(f) The adoptive parents shall be entitled to receive copies of the records and other information relating to the history of the child maintained by the commissioner. The adoptive parents shall be entitled to receive copies of the records, provided, if required by law, the copies have been edited to protect the identity of the biological parents and any other person whose identity is confidential.

(g) The provisions of subdivision (3) of subsection (c) of section 45a-727, sections 45a-731, 45a-732, 45a-736, 45a-737, 45a-743 to 45a-746, inclusive, 45a-748 to 45a-753, inclusive, 45a-755 and 45a-756 shall apply to adoption proceedings in the Superior Court and the Superior Court shall have all the powers granted to probate courts under said subdivision and sections.

(P.A. 12-82, S. 16.)



Section 46b-130 - (Formerly Sec. 51-311). Reimbursement for expense of care and maintenance. Assignment of right of support to Commissioner of Children and Families. Parents’ assistance in pursuing support.

The parents of a minor child for whom care or support of any kind has been provided under the provisions of this chapter shall be liable to reimburse the state for such care or support to the same extent, and under the same terms and conditions, as are the parents of recipients of public assistance. Upon receipt of foster care maintenance payments under Title IV-E of the Social Security Act by a minor child, the right of support, past, present and future, from a parent of such child shall, by this section, be assigned to the Commissioner of Children and Families, and the parents shall assist the commissioner in pursuing such support. On and after October 1, 2008, such assignment shall apply only to such support rights as accrue during the period of assistance, not to exceed the total amount of assistance provided to the child under Title IV-E. Referral by the commissioner shall promptly be made to the Bureau of Child Support Enforcement of the Department of Social Services for pursuit of support for such minor child in accordance with the provisions of section 17b-179. Any child who reimburses the state under the provisions of subsection (l) of section 46b-129 for any care or support such child received shall have a right of action to recover such payments from such child’s parents.

(P.A. 73-546, S. 1; P.A. 85-548, S. 6; P.A. 90-230, S. 64, 101; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; June 18 Sp. Sess. P.A. 97-2, S. 106, 165; P.A. 98-241, S. 13, 18; P.A. 06-196, S. 277; P.A. 11-214, S. 9; 11-219, S. 5.)

History: Sec. 17-62a temporarily renumbered as Sec. 51-311 and ultimately transferred to Sec. 46b-130 in 1979, and references to other sections within provisions revised as necessary by the Revisors to reflect their transfer; P.A. 85-548 added provision re assignment of support rights of minor child receiving foster care maintenance payments under Title IV-E of the Social Security Act; P.A. 90-230 corrected an internal reference; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; June 18 Sp. Sess. P.A. 97-2 made a technical change, deleting various references to sections in title 17b, effective July 1, 1997; P.A. 98-241 changed reference from Subsec. (f) to Subsec. (k) of Sec. 46b-129, effective July 1, 1998; P.A. 06-196 made technical changes, effective June 7, 2006; P.A. 11-214 added provisions re parents to assist commissioner in pursuing support and re on and after October 1, 2008, assignment to apply only to support rights that accrue during period of assistance, not to exceed total assistance provided under Title IV-E, and made technical changes; P.A. 11-219 substituted “Bureau of Child Support Enforcement” for “Child Support Enforcement Unit” and made a technical change.

Cited. 45 CA 508.



Section 46b-131 - (Formerly Sec. 51-312). Custody of alleged delinquent child pending disposition. Bail.

Section 46b-131 is repealed.

(1949 Rev., S. 2808; 1969, P.A. 297; 794, S. 8; P.A. 79-581, S. 4; P.A. 80-483, S. 122, 186; P.A. 81-472, S. 83, 159; P.A. 84-369, S. 3.)



Section 46b-132 - (Formerly Sec. 51-313). Temporary detention places.

Where accommodations for the temporary detention of children in state-operated detention homes are unavailable, the Chief Court Administrator or his designee shall arrange with some agency or person for the use of suitable accommodations to serve as a temporary detention place as may be required. The court may allow such agency or person reasonable compensation for the expenses and services incident to such detention. The Chief Court Administrator or his designee may employ any other suitable method or arrangement for detention. Each child while detained as herein provided shall be under the orders, direction and supervision of the court.

(1949 Rev., S. 2809; 1955, S. 1577d; P.A. 76-436, S. 10a, 21, 681.)

History: P.A. 76-436 transferred powers formerly held by juvenile court district judges to chief court administrator or his designee, effective July 1, 1978; Sec. 17-64 temporarily renumbered as Sec. 51-313 and ultimately transferred to Sec. 46b-132 in 1979.

Cited. 26 CS 316.



Section 46b-132a - Medical care of children in detention centers.

When deemed in the best interests of a child placed in a juvenile detention center, the administrator of such detention center may authorize, under policies promulgated by the Chief Court Administrator, such medical assessment and treatment and dentistry as is necessary to ensure the continued good health or life of the child. The administrator of the detention center shall make reasonable efforts to inform the child’s parents or guardian prior to taking such action, and in all cases shall send notice to the parents or guardian by letter to their last-known address informing them of the actions taken and of the outcome, provided failure to notify shall not affect the validity of the authorization.

(P.A. 98-256, S. 9.)



Section 46b-133 - (Formerly Sec. 51-314). Arrest of child. Notice of arrest. Release or detention of arrested child. Alcohol or drug testing or treatment as condition of release. Report re suspected abuse or neglect. Admission of child to juvenile detention center.

(a) Nothing in this part shall be construed as preventing the arrest of a child, with or without a warrant, as may be provided by law, or as preventing the issuance of warrants by judges in the manner provided by section 54-2a, except that no child shall be taken into custody on such process except on apprehension in the act, or on speedy information, or in other cases when the use of such process appears imperative. Whenever a child is arrested and charged with a crime, such child may be required to submit to the taking of his photograph, physical description and fingerprints. Notwithstanding the provisions of section 46b-124, the name, photograph and custody status of any child arrested for the commission of a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, or class A felony may be disclosed to the public.

(b) Whenever a child is brought before a judge of the Superior Court, such judge shall immediately have the case proceeded upon as a juvenile matter. Such judge may admit the child to bail or release the child in the custody of the child’s parent or parents, the child’s guardian or some other suitable person to appear before the Superior Court when ordered. If detention becomes necessary, such detention shall be in the manner prescribed by this chapter, provided the child shall be placed in the least restrictive environment possible in a manner consistent with public safety.

(c) Upon the arrest of any child by an officer, such officer may (1) release the child to the custody of the child’s parent or parents, guardian or some other suitable person or agency, (2) at the discretion of the officer, release the child to the child’s own custody, or (3) seek a court order to detain the child in a juvenile detention center. No child shall be placed in detention unless it appears from the available facts that there is probable cause to believe that the child has committed the acts alleged, there is no less restrictive alternative available and there is (A) a strong probability that the child will run away prior to the court hearing or disposition, (B) a strong probability that the child will commit or attempt to commit other offenses injurious to the child or to the community prior to the court disposition, (C) probable cause to believe that the child’s continued residence in the child’s home pending disposition poses a risk to the child or the community because of the serious and dangerous nature of the act or acts the child is alleged to have committed, (D) a need to hold the child for another jurisdiction, (E) a need to hold the child to assure the child’s appearance before the court, in view of the child’s previous failure to respond to the court process, or (F) a finding by the court that the child has violated one or more of the conditions of a suspended detention order. No child shall be held in any detention center unless an order to detain is issued by a judge of the Superior Court.

(d) (1) When a child is arrested for the commission of a delinquent act and the child is not placed in detention or referred to a diversionary program, an officer shall serve a written complaint and summons on the child and the child’s parent, guardian or some other suitable person or agency. If such child is released to the child’s own custody, the officer shall make reasonable efforts to notify, and to provide a copy of a written complaint and summons to, the parent or guardian or some other suitable person or agency prior to the court date on the summons. If any person so summoned wilfully fails to appear in court at the time and place so specified, the court may issue a warrant for the child’s arrest or a capias to assure the appearance in court of such parent, guardian or other person. If a child wilfully fails to appear in response to such a summons, the court may order such child taken into custody and such child may be charged with the delinquent act of wilful failure to appear under section 46b-120. The court may punish for contempt, as provided in section 46b-121, any parent, guardian or other person so summoned who wilfully fails to appear in court at the time and place so specified.

(2) Upon the arrest of any youth by an officer for a violation of section 53a-82, such officer shall report suspected abuse or neglect to the Department of Children and Families in accordance with the provisions of sections 17a-101b to 17a-101d, inclusive.

(e) The court or detention supervisor may turn such child over to a youth service program created for such purpose, if such course is practicable, or such child may be detained pending a hearing which shall be held on the business day next following the child’s arrest. No child shall be detained after such hearing or held in detention pursuant to a court order unless it appears from the available facts there is probable cause to believe that the child has committed the acts alleged, there is no less restrictive alternative available and that there is (1) a strong probability that the child will run away prior to the court hearing or disposition, (2) a strong probability that the child will commit or attempt to commit other offenses injurious to the child or to the community prior to the court disposition, (3) probable cause to believe that the child’s continued residence in the child’s home pending disposition poses a risk to the child or the community because of the serious and dangerous nature of the act or acts the child is alleged to have committed, (4) a need to hold the child for another jurisdiction, (5) a need to hold the child to assure the child’s appearance before the court, in view of the child’s previous failure to respond to the court process, or (6) a finding by the court that the child has violated one or more of the conditions of a suspended detention order. Such probable cause may be shown by sworn affidavit in lieu of testimony. No child shall be released from detention who is alleged to have committed a serious juvenile offense except by order of a judge of the Superior Court. Any child confined in a community correctional center or lockup shall be held in an area separate and apart from any adult detainee, except in the case of a nursing infant, and no child shall at any time be held in solitary confinement. When a female child is held in custody, she shall, as far as possible, be in the charge of a woman attendant.

(f) The police officer who brings a child into detention shall have first notified, or made a reasonable effort to notify, the parents or guardian of the child in question of the intended action and shall file at the detention center a signed statement setting forth the alleged delinquent conduct of the child. Unless the arrest was for a serious juvenile offense or unless an order not to release is noted on the take into custody order, arrest warrant or order to detain, the child may be released by a detention supervisor to the custody of the child’s parent or parents, guardian or some other suitable person or agency.

(g) In conjunction with any order of release from detention, the court may, when it has reason to believe a child is alcohol-dependent or drug-dependent as defined in section 46b-120, and where necessary, reasonable and appropriate, order the child to participate in a program of periodic alcohol or drug testing and treatment as a condition of such release. The results of any such alcohol or drug test shall be admissible only for the purposes of enforcing the conditions of release from detention.

(h) The detention supervisor of a juvenile detention center in charge of intake shall admit only a child who: (1) Is the subject of an order to detain or an outstanding court order to take such child into custody, (2) is ordered by a court to be held in detention, or (3) is being transferred to such center to await a court appearance.

(1949 Rev., S. 2810; 1959, P.A. 28, S. 54; P.A. 74-183, S. 211, 291; P.A. 76-426; 76-436, S. 22, 668, 681; P.A. 77-452, S. 24, 72; P.A. 80-236; P.A. 82-220; P.A. 83-504; P.A. 84-369, S. 1; P.A. 89-273, S. 3; P.A. 90-161, S. 2, 6; P.A. 95-225, S. 15; P.A. 98-256, S. 4; June Sp. Sess. P.A. 07-4, S. 85; Sept. Sp. Sess. P.A. 09-7, S. 72; P.A. 10-32, S. 165; P.A. 11-154, S. 1; 11-180, S. 1; P.A. 12-5, S. 11.)

History: 1959 act substituted circuit court for city, police, borough or town court; P.A. 74-183 replaced circuit court with court of common pleas, effective December 31, 1974; P.A. 76-426 authorized juvenile court, probation officer or other officer to turn child over to youth service program; P.A. 76-436 replaced references to court of common pleas and juvenile court with references to superior court and juvenile matters, effective July 1, 1978; P.A. 77-452 made technical grammatical change; Sec. 17-65 temporarily renumbered as Sec. 51-314 and ultimately transferred to Sec. 46b-133 in 1979, and references to other sections within provisions revised as necessary by the Revisors to reflect their transfer; P.A. 80-236 authorized turning child over to juvenile detention center and similarly authorized detention supervisor to turn child over to youth service program; P.A. 82-220 added provision re taking photograph, physical description and fingerprints of child 14 or older arrested and charged with a felony; P.A. 83-504 divided section into Subsecs. and added provision re arrest of child by an officer for the commission of a serious juvenile offense as Subsec. (e); P.A. 84-369 revised the procedures for the release or detention of an arrested child including deleting the provision allowing the police officer to set bond for a child arrested for a serious juvenile offense, providing that a child arrested for any offense may either be released to the custody of his parent, guardian or some other suitable person or agency or turned over to a detention center, requiring the detention release hearing to be held on the next business day for all arrested children who are detained, prohibiting detention unless certain findings are made including probable cause that the child has committed the acts alleged, prohibiting release from detention of a child who has committed a serious juvenile offense except by order of a judge, and requiring a police officer to notify the parents or guardian of a child whom he intends to bring into detention; P.A. 89-273 added Subsec. (f) re the criteria for the admission of a child to a juvenile detention center when the population of the center equals or exceeds its maximum capacity; P.A. 90-161 inserted new Subsec. (f) permitting the court to order child to participate in drug testing and treatment as condition of release from detention, relettering former Subsec. as (g); P.A. 95-225 amended Subsec. (a) to revise provision re taking of the photograph, physical description and fingerprints of an arrested child by making it applicable to any child who is charged with a crime, rather than only to a child 14 years of age or older who is charged with a violation of any provision of title 53a which is designated a felony, and by providing that such child “may be required to” submit to such taking, rather than “shall” submit to such taking, and add provision permitting the disclosure to the public of the photograph of any child arrested for the commission of a capital felony or a class A felony, amended Subsec. (c) to add provisions requiring an officer to serve a written complaint and summons on a child and the parent, guardian or other person having control of a child who is arrested or referred for the commission of a delinquent act and is not placed in detention, requiring such parent, guardian or other person to execute a written promise to appear in court, authorizing the court to issue a warrant for the child’s arrest or a capias to assure the court appearance of the parent, guardian or other person if any person so summoned wilfully fails to appear in court and authorizing the court to punish for contempt any parent, guardian or other person who wilfully fails to appear in court and amended Subsec. (f) to authorize “alcohol” testing and treatment and allow the admissibility of the results of an “alcohol” test; P.A. 98-256 amended Subsec. (a) to revise provision authorizing the disclosure of the photograph of a child arrested for a capital felony or class A felony to also include the name and custody status of the child, amended Subsec. (c) to make requirement that an officer serve a written complaint and summons on a child arrested for a delinquent act and his parent, guardian or other person having control of the child inapplicable when the child is referred to a diversionary program and amended Subsec. (g) to add “an order to detain” in Subdiv. (2); June Sp. Sess. P.A. 07-4 amended Subsec. (b) to require that child be placed in the least restrictive environment possible consistent with public safety, delete “or desirable” re detention and make technical changes, effective January 1, 2010; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c) to insert Subdiv. designators (1) to (3) and insert provision in Subdiv. (2) to allow officer to release child to child’s own custody, substitute “other suitable person or agency” for “other person having control of the child” re service and copy of written complaint and summons, delete provision re parent, guardian or other person executing written promise to appear, add provision re notice and copy of written complaint and summons re child released to child’s own custody, and add provision re delinquent act of wilful failure to appear, amended Subsec. (d) to require that there be no less restrictive alternative available for detention of child, substitute “poses a risk to” for “will not safeguard the best interests of” re child or community in Subdiv. (3), insert Subdiv. (6) re child violating conditions of suspended detention order, and rewrite requirement re detention of child in area separate and apart from adult detainees, amended Subsec. (e) to prohibit release of child if “order not to release” is noted and add “or agency” re other suitable person, amended Subsec. (g) to substitute “shall admit only” for “shall only admit”, and made technical changes, effective January 1, 2010; P.A. 10-32 made a technical change in Subsec. (c), effective May 10, 2010; P.A. 11-154 amended Subsec. (c) to substitute “seek a court order to detain” for requirement that child be immediately turned over to juvenile detention center, and add requirement that no child be placed in detention unless it appears from available facts that specified factors exist, designated existing portions of Subsec. (c) re child not placed in detention or referred to diversionary program as Subsec. (d), redesignated existing Subsecs. (d) to (g) as Subsecs. (e) to (h), amended Subsec. (h) to delete language re overpopulated juvenile detention center and re child charged with serious juvenile offense, and made technical and conforming changes; P.A. 11-180 added provision, codified by the Revisors as Subsec. (d)(2), re report of arrest for violation of Sec. 53a-82; P.A. 12-5 amended Subsec. (a) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re commission of a capital felony, effective April 25, 2012.

Cited. 115 C. 591. Cited. 154 C. 644, 648. Under circumstances of the apprehension, and in view of fact that offices of juvenile court were closed, it was not practicable to turn plaintiff over to appropriate officials immediately after arrest, and ten-hour detention was not unreasonable. 171 C. 683, 689.

Annotations to present section:

Cited. 206 C. 346. Cited. 211 C. 289.

Cited. 46 CA 545.

Cited. 43 CS 211.

Subsec. (b):

Cited. 206 C. 323.

Subsec. (d):

Cited. 214 C. 454.

Subsec. (e):

Cited. 215 C. 739.



Section 46b-133a - Right to trial or dismissal upon nolle prosequi of delinquency charge. Erasure of records.

(a) A nolle prosequi may not be entered as to any count of delinquency if the child objects to the nolle prosequi and demands either a trial or dismissal, except with respect to prosecutions in which a nolle prosequi is entered upon a representation to the court by the prosecutorial official that a material witness has died, disappeared or become disabled or that material evidence has disappeared or has been destroyed and that a further investigation is therefore necessary.

(b) Whenever a nolle prosequi has been entered as to any count of delinquency, or whenever any count of delinquency has been dismissed without prejudice, if at least thirteen months have elapsed since such nolle or dismissal without prejudice, all police and court records pertaining to such count shall be erased. Whenever any such count has been continued at the request of the prosecutorial official and a period of thirteen months has elapsed since the granting of such continuance during which period there has been no prosecution or other disposition of the matter, the count shall be construed to have been nolled as of the date of termination of such thirteen-month period and such erasure may thereafter be effected as provided in this subsection for nolled cases.

(P.A. 84-369, S. 2; P.A. 95-225, S. 16; P.A. 98-256, S. 5; Sept. Sp. Sess. P.A. 09-7, S. 123; June 12 Sp. Sess. P.A. 12-2, S. 80.)

History: P.A. 95-225 replaced “court advocate” with “juvenile prosecutor”; P.A. 98-256 replaced “charge” with “count” where appearing; Sept. Sp. Sess. P.A. 09-7 replaced “juvenile prosecutor” with “prosecutorial official”, effective October 5, 2009; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to substitute “child” for “juvenile”.

Cited. 21 CA 654.



Section 46b-133b - Suspension of delinquency proceedings for treatment for alcohol or drug dependency.

(a) The court, on motion of a child charged with a delinquency offense, but not yet convicted, may order that such child be examined to determine whether the child is alcohol-dependent or drug-dependent as defined in section 46b-120. Such motion shall be filed with the court within ten days after a plea is entered, except if waived by the court or pursuant to an agreement by the parties. The results of any examination ordered pursuant to this subsection shall be utilized only for the purposes of determining whether the delinquency proceeding should be suspended under this section.

(b) The court, upon motion of the child charged with a delinquency offense but not yet convicted, may order the suspension of the delinquency proceedings for a period of up to one year, order periodic alcohol and drug testing of such child during the period of suspension and order treatment for alcohol or drug dependency if the court, after consideration of information before it concerning the alcohol or drug dependency of the child, finds that (1) the child is alcohol-dependent or drug-dependent as defined in section 46b-120, (2) the child presently needs and is likely to benefit from treatment for the dependency, and (3) the suspension of the delinquency proceedings will advance the interests of justice. During the period of suspension, a child shall be placed under the supervision of a juvenile probation officer for treatment for alcohol or drug dependency and such officer shall monitor the compliance of the child with the orders of the court.

(c) If the court denies the motion for suspension of the delinquency proceedings, the prosecutorial official may proceed with the delinquency proceedings. Any order of the court granting or denying a motion for suspension of the delinquency proceedings shall not be deemed a final order for purposes of appeal.

(d) At any time before the end of the period of the suspension of the delinquency proceedings, but not later than one month before the end of the period of suspension, a juvenile probation officer shall notify the court of the impending conclusion of the suspension and submit a report on whether the child has completed the treatment program and has complied with all other conditions of the suspension order imposed by the court.

(e) If the court, on motion of the child or on its own motion, finds that the child has completed the treatment program and has complied with all other conditions of suspension, it may dismiss the charge for which the delinquency proceedings had been suspended. If the court denies the motion and terminates the suspension of the delinquency proceedings, the prosecutorial official may proceed with such proceedings.

(f) The provisions of this section shall not apply to any child charged with a serious juvenile offense as defined in section 46b-120 or any child who was previously ordered treated under this section.

(P.A. 90-161, S. 4, 6; P.A. 95-225, S. 17; Sept. Sp. Sess. P.A. 09-7, S. 124.)

History: P.A. 95-225 amended Subsec. (a) to replace “adjudged a delinquent child” with “convicted”, amended Subsec. (b) to replace “adjudged a delinquent child” with “convicted” and authorize the court to order periodic alcohol and drug testing of the child during the period of suspension and amended Subsecs. (c) and (e) to replace “court advocate” with “juvenile prosecutor”; Sept. Sp. Sess. P.A. 09-7 amended Subsecs. (c) and (e) to replace “juvenile prosecutor” with “prosecutorial official”, effective October 5, 2009.



Section 46b-133c - Serious juvenile repeat offender prosecution. Sentencing.

(a) Whenever a child is referred for the commission of a felony committed after such child attained the age of fourteen years and such child is a serious juvenile repeat offender, as defined in section 46b-120, the prosecutorial official may request the court to designate the proceeding as a serious juvenile repeat offender prosecution.

(b) If a prosecutorial official requests that a proceeding be designated a serious juvenile repeat offender prosecution, the court shall hold a hearing not later than thirty days after the filing of such request unless good cause is shown by the prosecutorial official or by the child as to why the hearing should not be held within such period. If good cause is shown, the hearing shall be held not later than ninety days after the filing of such request. The court shall decide whether to designate the proceeding as a serious juvenile repeat offender prosecution not later than thirty days after the completion of such hearing. The court shall grant the request to designate the proceeding as a serious juvenile repeat offender prosecution if the prosecutorial official shows by clear and convincing evidence that such designation will serve the public safety. The decision to designate the proceeding as a serious juvenile repeat offender prosecution shall not be a final judgment for purposes of appeal.

(c) A proceeding designated as a serious juvenile repeat offender prosecution pursuant to subsection (b) of this section shall be held before the court without a jury provided the child has waived his right to a trial by jury. If a child is convicted of or pleads guilty to a felony in such proceeding, the court shall: (1) Sentence the child in accordance with section 46b-140 or 46b-141a and (2) sentence the child in accordance with section 53a-28 with the execution of such sentence stayed on the condition that the child not violate the conditions of the sentence imposed pursuant to subdivision (1) of this subsection or commit a subsequent crime.

(d) If a child is convicted of or pleads guilty to a misdemeanor in a proceeding designated as a serious juvenile repeat offender prosecution pursuant to subsection (b) of this section, the court shall sentence the child in accordance with section 46b-140 or 46b-141a.

(e) Whenever it appears that a child who has been sentenced pursuant to subsection (c) of this section has violated the conditions of the sentence imposed pursuant to subdivision (1) of said subsection (c) or has committed a subsequent crime, the court may, without notice, order that the child be immediately taken into custody in accordance with the provisions of section 46b-125. The court shall notify the child and such child’s parent or guardian and the attorney of record, if any, in writing of the reasons alleged to exist for the lifting of the stay of execution of the sentence imposed pursuant to subdivision (2) of said subsection (c). If the child challenges such reasons, the court shall hold a hearing at which the child shall be entitled to be heard and be represented by counsel. After such hearing, if the court finds that the child has violated the conditions of the sentence imposed pursuant to subdivision (1) of said subsection (c) or committed a subsequent crime, it shall order the child to serve a sentence not to exceed that imposed pursuant to subdivision (2) of said subsection (c) unless it determines there are mitigating circumstances that justify continuing the stay of execution and specifically states such mitigating circumstances in writing for the record. The child shall receive credit against any sentence imposed pursuant to subdivision (2) of said subsection (c) for time served in a juvenile facility pursuant to the sentence imposed pursuant to subdivision (1) of said subsection (c).

(f) Whenever a proceeding has been designated a serious juvenile repeat offender prosecution pursuant to subsection (b) of this section and the child does not waive such child’s right to a trial by jury, the court shall transfer the case from the docket for juvenile matters to the regular criminal docket of the Superior Court. Upon transfer, such child shall stand trial and be sentenced, if convicted, as if such child were eighteen years of age, except that no such child shall be placed in a correctional facility but shall be maintained in a facility for children and youths until such child attains eighteen years of age or until such child is sentenced, whichever occurs first. Such child shall receive credit against any sentence imposed for time served in a juvenile facility prior to the effectuation of the transfer. A child who has been transferred may enter a guilty plea to a lesser offense if the court finds that such plea is made knowingly and voluntarily. Any child transferred to the regular criminal docket who pleads guilty to a lesser offense shall not resume such child’s status as a juvenile regarding such offense. If the action is dismissed or nolled or if such child is found not guilty of the charge for which such child was transferred, the child shall resume such child’s status as a juvenile until such child attains eighteen years of age.

(P.A. 95-225, S. 25; P.A. 06-196, S. 174; June Sp. Sess. P.A. 07-4, S. 76; Sept. Sp. Sess. P.A. 09-7, S. 73, 85, 125.)

History: P.A. 06-196 made technical changes in Subsec. (f), effective June 7, 2006; June Sp. Sess. P.A. 07-4 amended Subsec. (f) to substitute “eighteen years of age” for “sixteen years of age”, effective January 1, 2010; Sept. Sp. Sess. P.A. 09-7 amended Subsecs. (a) and (b) to replace “juvenile prosecutor” with “prosecutorial official”, effective October 5, 2009, amended Subsec. (f) to substitute “seventeen years of age” for “eighteen years of age”, effective January 1, 2010, and further amended Subsec. (f) to substitute “eighteen years of age” for “seventeen years of age”, effective July 1, 2012.



Section 46b-133d - Serious sexual offender prosecution. Sentencing.

(a) For the purposes of this section, “special juvenile probation” means a period of probation imposed by the superior court for juvenile matters upon a child in a proceeding designated as a serious sexual offender prosecution during which the child is supervised by a juvenile probation officer prior to such child attaining eighteen years of age and by an adult probation officer after such child attains eighteen years of age.

(b) Whenever a child is referred for the commission of any crime of a sexual nature, and such case is not transferred to the regular criminal docket pursuant to section 46b-127, the prosecutorial official may request the court to designate the proceeding as a serious sexual offender prosecution.

(c) If a prosecutorial official requests that a proceeding be designated a serious sexual offender prosecution, the court shall hold a hearing not later than thirty days after the filing of such request unless good cause is shown by the prosecutorial official or by the child as to why the hearing should not be held within such period. If good cause is shown, the hearing shall be held not later than ninety days after the filing of such request. The court shall decide whether to designate the proceeding as a serious sexual offender prosecution not later than thirty days after the completion of such hearing. The court shall grant the request to designate the proceeding as a serious sexual offender prosecution if the prosecutorial official shows by a preponderance of the evidence that such designation will serve the public safety. The decision to designate the proceeding as a serious sexual offender prosecution shall not be a final judgment for purposes of appeal.

(d) A proceeding designated as a serious sexual offender prosecution pursuant to subsection (c) of this section shall be held before the court without a jury provided the child has waived the right to a trial by jury. If a child is convicted of or pleads guilty or nolo contendere to a charge in a proceeding that has been designated as a serious sexual offender prosecution, the court shall: (1) Sentence the child in accordance with section 46b-140 or 46b-141a, (2) sentence the child to a period of special juvenile probation of at least five years, to commence upon the release of the child from the institution, agency or program in whose care the child had been placed, and (3) sentence the child in accordance with section 53a-28 with the execution of such sentence stayed on the condition that the child not violate the conditions of the sentence imposed pursuant to subdivisions (1) and (2) of this subsection or commit a subsequent crime.

(e) Whenever it appears that a child who has been sentenced pursuant to subsection (d) of this section has violated the conditions of the sentence imposed pursuant to subdivision (2) of said subsection or has committed a subsequent crime, the court may, without notice, order that the child be immediately taken into custody in accordance with the provisions of sections 46b-125 and 53a-32. If such violation of probation or subsequent crime occurs prior to the person attaining eighteen years of age, the matter shall be handled by the superior court for juvenile matters. If such violation of probation or subsequent crime occurs after the person has attained eighteen years of age, the matter shall be handled by the regular criminal docket of the Superior Court. Whenever such matter is handled by the superior court for juvenile matters, the court shall notify the child and such child’s parent or guardian and the attorney of record, if any, in writing of the reasons alleged to exist for the lifting of the stay of execution of the sentence imposed pursuant to subdivision (3) of subsection (d) of this section. If the child challenges such reasons, the court shall hold a hearing at which the child shall be entitled to be heard and be represented by counsel. After such hearing, if the court finds that the child has violated the conditions of the sentence imposed pursuant to subdivision (2) of subsection (d) of this section or committed a subsequent crime, it shall order the child to serve a sentence not to exceed that imposed pursuant to subdivision (3) of subsection (d) of this section unless it determines there are mitigating circumstances that justify continuing the stay of execution and specifically states such mitigating circumstances in writing for the record. The child shall receive credit against any sentence imposed pursuant to subdivision (3) of subsection (d) of this section for time served in a juvenile facility pursuant to the sentence imposed pursuant to subdivision (1) of said subsection.

(f) When a proceeding has been designated a serious sexual offender prosecution pursuant to subsection (c) of this section and the child does not waive the right to a trial by jury, the court shall transfer the case from the docket for juvenile matters to the regular criminal docket of the Superior Court. Upon transfer, such child shall stand trial and be sentenced, if convicted, as if such child were eighteen years of age, except that no such child shall be placed in a correctional facility but shall be maintained in a facility for children and youths until such child attains eighteen years of age or until such child is sentenced, whichever occurs first. Such child shall receive credit against any sentence imposed for time served in a juvenile facility prior to the effectuation of the transfer. A child who has been transferred may enter a guilty plea to a lesser offense if the court finds that such plea is made knowingly and voluntarily. Any child transferred to the regular criminal docket who pleads guilty to a lesser offense shall not resume such child’s status as a juvenile regarding such offense. If the action is dismissed or nolled or if such child is found not guilty of the charge for which such child was transferred, the child shall resume such child’s status as a juvenile until such child attains eighteen years of age.

(June Sp. Sess. P.A. 99-2, S. 47; P.A. 06-196, S. 175; June Sp. Sess. P.A. 07-4, S. 77; Sept. Sp. Sess. P.A. 09-7, S. 74, 86, 126.)

History: P.A. 06-196 made a technical change in Subsec. (f), effective June 7, 2006; June Sp. Sess. P.A. 07-4 amended Subsec. (f) to substitute “eighteen years of age” for “sixteen years of age”, effective January 1, 2010; Sept. Sp. Sess. P.A. 09-7 amended Subsecs. (b) and (c) to replace “juvenile prosecutor” with “prosecutorial official”, effective October 5, 2009, amended Subsec. (f) to substitute “seventeen years of age” for “eighteen years of age”, effective January 1, 2010, and further amended Subsec. (f) to substitute “eighteen years of age” for “seventeen years of age”, effective July 1, 2012.



Section 46b-133e - Suspension of delinquency proceedings for participation in school violence prevention program.

(a) The court, upon motion of a child charged with an offense involving the use or threatened use of physical violence in or on the real property comprising a public or private elementary or secondary school or at a school-sponsored activity as defined in subsection (h) of section 10-233a, may order the suspension of the delinquency proceedings for a period of one year and order the child to participate in a school violence prevention program during the period of suspension if the court, after consideration of information before it, finds that (1) the child presently needs and is likely to benefit from participation in a school violence prevention program, and (2) the suspension of the delinquency proceedings will advance the interests of justice.

(b) As a condition of eligibility for suspension of prosecution and placement in a school violence prevention program pursuant to this section, (1) the child shall agree to participate in a program of anger management and nonviolent conflict resolution consisting of at least eight group counseling sessions, and to satisfactorily complete such program, (2) the child shall agree to comply with any orders of the court, and (3) the parents or guardian of such child shall certify under penalty of false statement that, to the best of such parents’ or guardian’s knowledge and belief, neither such parent or guardian nor such child possesses any firearms, dangerous weapons, controlled substances or other property or materials the possession of which is prohibited by law or in violation of the law.

(c) The cost of participation in such program shall be paid by the parent or guardian of such child, except that no child shall be excluded from such program for inability to pay such cost provided (1) the parent or guardian of such child files with the court an affidavit of indigency or inability to pay, and (2) the court enters a finding thereof.

(d) During the period of suspension, a child shall be placed under the supervision of a juvenile probation officer for placement in a school violence prevention program and such officer shall monitor the compliance of the child with the orders of the court including, but not limited to, maintaining contact with the child and officials of the child’s school.

(e) If the court denies the motion for suspension of the delinquency proceedings, the prosecutorial official may proceed with the delinquency proceedings. Any order of the court granting or denying a motion for suspension of the delinquency proceedings shall not be deemed a final order for purposes of appeal.

(f) At any time before the end of the period of the suspension of the delinquency proceedings, but not later than one month before the end of the period of suspension, a juvenile probation officer shall notify the court of the impending conclusion of the suspension and submit a report on whether the child has satisfactorily completed the school violence prevention program and has complied with all other conditions of the suspension order imposed by the court.

(g) If the court, on motion of the child or on its own motion, finds that the child has satisfactorily completed the school violence prevention program and has complied with all other conditions of suspension, and one year has elapsed since the child was placed in such program, it may dismiss the charge for which the delinquency proceedings had been suspended. If the court denies the motion and terminates the suspension of the delinquency proceedings, the prosecutorial official may proceed with such proceedings.

(P.A. 99-259, S. 1, 3; Sept. Sp. Sess. P.A. 09-7, S. 127, 128.)

History: P.A. 99-259 effective January 1, 2000; Sept. Sp. Sess. P.A. 09-7 amended Subsecs. (e) and (g) to replace “juvenile prosecutor” with “prosecutorial official”, effective October 5, 2009.

See Sec. 54-56j re pretrial school violence prevention program.



Section 46b-134 - (Formerly Sec. 51-315). Investigation by probation officer prior to disposition of delinquency case. Physical, mental and diagnostic examination.

Prior to the disposition of the case of any child convicted of a delinquent act, investigation shall be made of the facts as specified in this section by the probation officer, and until such investigation has been completed and the results thereof placed before the judge, no disposition of the child’s case shall be made. Such investigation shall consist of an examination of the parentage and surroundings of the child and the child’s age, habits and history, and shall include also an inquiry into the home conditions, habits and character of the child’s parents or guardians. Such investigation shall include an inquiry into the circumstances of the offense, the attitude of the complainant or victim, the criminal record, the present condition of the child and any damages suffered by the victim including medical expenses, loss of earnings and property loss. If the child is or legally should be in attendance at school, such investigation shall further contain a report of the child’s school attendance, adjustment and behavior, the child’s individualized education program if the child has been identified pursuant to sections 10-76a to 10-76gg, inclusive, as requiring special education and related services and any recommendations from school officials on conditions of probation if the child is placed on probation pursuant to section 46b-140, which shall be furnished by the school officials to the court upon its request. The court shall, when it is found necessary to the disposition, cause a complete physical or mental examination, or both, to be made of the child by persons professionally qualified to do so. Such examination may include testing to determine whether the child is alcohol-dependent or drug-dependent as defined in section 46b-120. If the court causes a complete physical or mental examination, or both, to be made of a child whose parents, guardian or custodian is found able to pay in whole or in part the cost thereof, it shall assess as costs against such parents, guardian or custodian, including any agency vested with the legal custody of the child, the expense so incurred and paid for by the court in having such examination performed, to the extent of their financial ability to do so. Prior to the disposition of the case of any child convicted of a delinquent act, the court may cause a complete diagnostic examination to be made, unless such information is otherwise available. Such information shall include physical and psychological diagnoses and may include medical, psychiatric, neurological, learning disability diagnoses and such other diagnoses as the court deems necessary. If such child is committed to the Department of Children and Families, such information shall be shared with the Department of Children and Families.

(1949 Rev., S. 2811; 1969, P.A. 794, S. 9; P.A. 78-188, S. 7, 8; P.A. 79-581, S. 5; P.A. 82-298, S. 7; P.A. 89-273, S. 4; P.A. 90-161, S. 3, 6; P.A. 93-91, S. 1, 2; P.A. 94-221, S. 13; P.A. 95-225, S. 18; P.A. 03-86, S. 1.)

History: 1969 act restated provisions and specified probation officer as agent required to make investigations necessary prior to disposition of case; P.A. 78-188 authorized court to order a restitution investigation; P.A. 79-581 added provisions re required diagnostic examinations in cases where child found delinquent for serious juvenile offense; Sec. 17-66 temporarily renumbered as Sec. 51-315 and ultimately transferred to Sec. 46b-134 in 1979; P.A. 82-298 deleted provision which empowered court to order restitution investigations; P.A. 89-273 added provision requiring that the costs incurred and paid by the court for a physical or mental examination of a child be assessed against the parents, guardian or custodian of such child, including any agency vested with the legal custody of such child, to the extent of their financial ability to do so, and made the diagnostic examination discretionary rather than mandatory and applicable to any child found to be delinquent rather than any child found to be delinquent for a serious juvenile offense; P.A. 90-161 added provision permitting examination to include testing to determine whether the child is alcohol-dependent or drug-dependent; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 94-221 expanded the information to be included in the report for a child attending school or who legally should be attending school to include attendance, behavior and any recommendations from school officials on conditions of probation if the child is placed on probation; P.A. 95-225 replaced “found to be delinquent” with “convicted of a delinquent act” and added provision requiring the investigation to include an inquiry into the circumstances of the offense, the attitude of the complainant or victim, the criminal record, the present condition of the child and any damages suffered by the victim; P.A. 03-86 expanded information required in report with respect to a child who is or should be in school to include the child’s individualized education program if the child has been identified as requiring special education and related services and made technical changes.

Cited. 135 C. 515. Cited. 136 C. 494. Cited. 158 C. 439. Failure to complete required investigation and juvenile court’s failure to consider facts that might have been brought to light upon completion of investigation had no bearing on that court’s ultimate decision under former Sec. 17-60a to transfer defendant’s case to regular criminal docket, because defendant’s age mandated transfer of his case to regular criminal docket. 276 C. 633.

Cited. 19 CS 374. Cited. 26 CS 316.

Annotations to present section:

Cited. 211 C. 151. Cited. 216 C. 563.



Section 46b-135 - (Formerly Sec. 51-316). Right to counsel and cross-examination.

(a) At the commencement of any proceeding concerning the alleged delinquency of a child, the child shall have the right to counsel and be so informed by the judge, and that if the child and the parent or parents or guardian of the child are unable to afford counsel, counsel will be provided for the child. Such counsel and the child shall have the rights of confrontation and cross-examination. If a parent fails to comply with a court order entered in the best interests of the alleged or adjudicated delinquent child and is facing potential imprisonment for contempt of court, such parent, if unable to afford counsel, shall be entitled to have counsel provided for such parent pursuant to this subsection.

(b) At the commencement of any proceeding on behalf of a neglected, uncared-for or abused child or youth, the parent or parents or guardian of the child or youth shall have the right to counsel, and shall be so informed by the judge, and that if they are unable to afford counsel, counsel will be provided for them. Such parent or guardian of the child or youth shall have the rights of confrontation and cross-examination.

(1967, P.A. 630, S. 8; 1969, P.A. 794, S. 11, 12; P.A. 75-602, S. 5, 13; P.A. 76-436, S. 23, 681; P.A. 95-225, S. 19; P.A. 07-159, S. 6; P.A. 11-240, S. 9.)

History: 1969 act deleted references to persons, other than parent or guardian, “having control of the child” and required that judge inform parent, guardian and child of their right to counsel and their right to have counsel provided if they cannot afford counsel themselves, both in Subsec. (a) and in new Subsec. (b); P.A. 75-602 added references to youths in Subsec. (b); P.A. 76-436 deleted references to juvenile court, effective July 1, 1978; Sec. 17-66b temporarily renumbered as Sec. 51-316 and ultimately transferred to Sec. 46b-135 in 1979; P.A. 95-225 amended Subsec. (a) to replace “proceeding on behalf of a delinquent child” with “proceeding concerning the alleged delinquency of a child” and make technical changes; P.A. 07-159 amended Subsec. (a) to provide that parent who fails to comply with a court order and is facing imprisonment for contempt is entitled to counsel pursuant to subsection and to make conforming changes and amended Subsec. (b) to delete “and such counsel” re rights of confrontation and cross-examination and to make technical changes, effective July 1, 2007; P.A. 11-240 amended Subsec. (b) by replacing “dependent” with “abused”, effective July 1, 2011.

Cited. 158 C. 439.

Annotations to present section:

Subsec. (a):

Cited. 195 C. 303. Cited. 207 C. 725. Cited. 211 C. 289.

Juvenile is entitled to counsel at both adjudicatory and dispositive phases. 39 CS 400.

Subsec. (b):

Subsec. does not indicate an intent to disturb the rules of evidence governing admission of hearsay statements. 296 C. 524.

Cited. 23 CA 207; Id., 410. Cited. 25 CA 536. Cited. 42 CA 664. In parental rights termination case, trial court did not violate respondent’s right of confrontation under this subsec. by deciding not to question child in camera where trial court found that child’s testimony was not necessary based on all the evidence in case and that requiring child to testify would victimize her. 49 CA 763. Parent’s right to confrontation and cross-examination not violated by admission of the children’s statements under the residual exception to the hearsay rule because, although available, the children would be harmed if called to testify. 111 CA 28; judgment affirmed, see 296 C. 524. In action for the termination of parental rights, the court did not deny respondent her procedural due process rights when conducting a trial on the merits with only her counsel present as the court still required petitioner to prove by clear and convincing evidence not only the grounds for termination, but that it was in the child’s best interest for respondent’s parental rights to be terminated. Id., 210. Although this provision supports father’s argument that he was a legally necessary party with right of confrontation, it does not require that the court or petitioner repeatedly attempt to locate a properly served, nonappearing, defaulted respondent throughout a hearing nor require that a new trial be ordered when a nonappearing, defaulted respondent is incarcerated after the beginning of a hearing, makes no attempt to contact the court and is later located by the petitioner. 117 CA 521.

Cited. 41 CS 145.



Section 46b-136 - (Formerly Sec. 51-317). Appointment of attorney to represent child or youth and parent or guardian.

In any proceeding in a juvenile matter, the judge before whom such proceeding is pending shall, even in the absence of a request to do so, provide an attorney to represent the child or youth, the child’s or youth’s parent or parents or guardian, or other person having control of the child or youth, if such judge determines that the interests of justice so require, and in any proceeding in which the custody of a child is at issue, such judge shall provide an attorney to represent the child and may authorize such attorney or appoint another attorney to represent such child or youth, parent, guardian or other person on an appeal from a decision in such proceeding. Where, under the provisions of this section, the court so appoints counsel for any such party who is found able to pay, in whole or in part, the cost thereof, the court shall assess as costs against such parents, guardian or custodian, including any agency vested with the legal custody of the child or youth, the expense so incurred and paid by the Division of Public Defender Services in providing such counsel, to the extent of their financial ability to do so. The Division of Public Defender Services shall establish the rate at which counsel provided pursuant to this section shall be compensated.

(1967, P.A. 630, S. 9; 1969, P.A. 794, S. 10; P.A. 73-188; P.A. 75-277; 75-602, S. 6, 13; P.A. 76-235, S. 1, 2; 76-436, S. 24, 681; P.A. 07-159, S. 7; P.A. 11-51, S. 18.)

History: 1969 act specified that judge may provide attorney to represent child “even in the absence of a request to do so” and added provisions re assessment of costs; P.A. 73-188 allowed judge to authorize attorney to represent his assigned client on an appeal to the superior court; P.A. 75-277 added provision making appointment of attorney for child in custody proceeding mandatory; P.A. 75-602 applied provisions to youths; P.A. 76-235 referred to cases where custody of child “is at issue” rather than to cases where custody “may be affected”; P.A. 76-436 replaced reference to juvenile court with reference to juvenile matters and deleted reference to superior court as appeal court, reflecting transfer of juvenile court powers to superior court, effective July 1, 1978; Sec. 17-66c temporarily renumbered as Sec. 51-317 and ultimately transferred to Sec. 46b-136 in 1979; P.A. 07-159 replaced provision re expense paid for by court with provision re expense paid by Commission on Child Protection, added provision re counsel compensation rate established by commission and made technical changes, effective July 1, 2007; P.A. 11-51 substituted “Division of Public Defender Services” for “Commission on Child Protection”, effective July 1, 2011.

Cited. 158 C. 439. Cited. 168 C. 421.

Annotations to present section:

Where statute mandates assistance of counsel it is implicit that this means competent counsel. 179 C. 155.

Cited. 10 CA 36. Cited. 31 CA 400; judgment reversed, see 230 C. 459. Under this section and Sec. 45a-132, court has broad discretion to appoint counsel and guardians ad litem for minor parties. 76 CA 693.

Cited. 39 CS 400.



Section 46b-137 - (Formerly Sec. 51-318). Admissibility of admission, confession or statement in juvenile proceedings.

(a) Any admission, confession or statement, written or oral, made by a child under the age of sixteen to a police officer or Juvenile Court official shall be inadmissible in any proceeding concerning the alleged delinquency of the child making such admission, confession or statement unless made by such child in the presence of the child’s parent or parents or guardian and after the parent or parents or guardian and child have been advised (1) of the child’s right to retain counsel, or if unable to afford counsel, to have counsel appointed on the child’s behalf, (2) of the child’s right to refuse to make any statements, and (3) that any statements the child makes may be introduced into evidence against the child.

(b) Any admission, confession or statement, written or oral, made by a child sixteen or seventeen years of age to a police officer or Juvenile Court official, except an admission, confession or statement, written or oral, made by a child sixteen or seventeen years of age to a police officer in connection with a case transferred to the Juvenile Court from the youthful offender docket, regular criminal docket of the Superior Court or any docket for the presentment of defendants in motor vehicle matters, shall be inadmissible in any proceeding concerning the alleged delinquency of the child making such admission, confession or statement, unless (1) the police or Juvenile Court official has made reasonable efforts to contact a parent or guardian of the child, and (2) such child has been advised that (A) the child has the right to contact a parent or guardian and to have a parent or guardian present during any interview, (B) the child has the right to retain counsel or, if unable to afford counsel, to have counsel appointed on behalf of the child, (C) the child has the right to refuse to make any statement, and (D) any statement the child makes may be introduced into evidence against the child.

(c) The admissibility of any admission, confession or statement, written or oral, made by a child sixteen or seventeen years of age to a police officer or Juvenile Court official, except an admission, confession or statement, written or oral, made by a child sixteen or seventeen years of age to a police officer in connection with a case transferred to the Juvenile Court from the youthful offender docket, regular criminal docket of the Superior Court or any docket for the presentment of defendants in motor vehicle matters, shall be determined by considering the totality of the circumstances at the time of the making of such admission, confession or statement. When determining the admissibility of such admission, confession or statement, the court shall consider (1) the age, experience, education, background and intelligence of the child, (2) the capacity of the child to understand the advice concerning rights and warnings required under subdivision (2) of subsection (b) of this section, the nature of the privilege against self-incrimination under the United States and Connecticut Constitutions, and the consequences of waiving such rights and privilege, (3) the opportunity the child had to speak with a parent, guardian or some other suitable individual prior to or while making such admission, confession or statement, and (4) the circumstances surrounding the making of the admission, confession or statement, including, but not limited to, (A) when and where the admission, confession or statement was made, (B) the reasonableness of proceeding, or the need to proceed, without a parent or guardian present, and (C) the reasonableness of efforts by the police or Juvenile Court official to attempt to contact a parent or guardian.

(d) Any confession, admission or statement, written or oral, made by the parent or parents or guardian of the child or youth after the filing of a petition alleging such child or youth to be neglected, uncared-for or abused shall be inadmissible in any proceeding held upon such petition against the person making such admission or statement unless such person shall have been advised of the person’s right to retain counsel, and that if the person is unable to afford counsel, counsel will be appointed to represent the person, that the person has a right to refuse to make any statement and that any statements the person makes may be introduced in evidence against the person, except that any statement made by the mother of any child or youth, upon inquiry by the court and under oath if necessary, as to the identity of any person who might be the father of the child or youth shall not be inadmissible if the mother was not so advised.

(1967, P.A. 630, S. 10; 1969, P.A. 794, S. 13, 14; P.A. 75-183; 75-602, S. 7, 13; P.A. 76-436, S. 591, 681; P.A. 95-225, S. 20; P.A. 98-256, S. 11; Sept. Sp. Sess. P.A. 09-7, S. 75, 87; P.A. 10-43, S. 39, 40; June Sp. Sess. P.A. 10-1, S. 31; P.A. 11-157, S. 19; 11-240, S. 10, 11.)

History: 1969 act removed persons having control of child (other than parents or guardians) from purview of section and specifically enumerated rights of parents or guardians where previously “rights as provided by section 17-66a” occurred and added Subsec. (b) re admissibility of confessions, admissions, etc. in court proceeding; P.A. 75-183 applied Subsec. (a) to admissions, confessions, etc. made by child, replacing provisions applicable to children, their parents or guardians; P.A. 75-602 added references to youths in Subsec. (b); P.A. 76-436 deleted references to juvenile court, reflecting transfer of that court’s powers to superior court and made technical changes to correct grammar in Subsec. (b); Sec. 17-66d temporarily renumbered as Sec. 51-318 and ultimately transferred to Sec. 46b-137 in 1979; P.A. 95-225 amended Subsec. (a) to limit applicability of provisions to any admission, confession or statement made “to a police officer or juvenile court official” and replace “inadmissible in any proceeding for delinquency against the child” with “inadmissible in any proceeding concerning the alleged delinquency of the child”; P.A. 98-256 made a technical change in Subsec. (a); Sept. Sp. Sess. P.A. 09-7 made provisions of Subsec. (a) applicable to child under the age of 16, inserted new Subsecs. (b) and (c) re admission, confession or statement of child 16 years of age, redesignated existing Subsec. (b) as Subsec. (d), and made technical changes, effective January 1, 2010, and further amended Subsecs. (b) and (c) to make provisions applicable to a child 17 years of age, effective July 1, 2012; P.A. 10-43 amended Subsec. (d) to add exception that statement of mother re identity of person who might be father of child or youth is not inadmissible if mother was not advised of her rights; June Sp. Sess. P.A. 10-1 amended Subsecs. (b) and (c) to exempt written or oral admission, confession or statement made by child age 16 to a police officer re case transferred from youthful offender docket, regular criminal docket or docket for motor vehicle matters, effective July 1, 2010; P.A. 11-157 amended Subsecs. (b) and (c) to exempt written or oral admission, confession or statement made by child age 16 or 17 to a police officer re case transferred from youthful offender docket, regular criminal docket or docket for motor vehicle matters, effective July 1, 2012; P.A. 11-240 amended Subsec. (d) by replacing “dependent” with “abused”, effective July 1, 2011.

Cited. 158 C. 439. Cited. 211 C. 289.

Annotations to present section:

Cited. 211 C. 289. Legislature sought to extend constitutional safeguards to children in delinquency proceedings, but not to parents in neglect and uncared-for proceedings. 268 C. 614.

Cited. 46 CA 545.

Subsec. (a):

Cited. 215 C. 739. Does not apply in a case in which state seeks to use confession in proceeding in criminal, rather than juvenile, court. 263 C. 1; 297 C. 322. Under 2005 revision, police officer not required under the circumstances to readvise child before questioning him a second time. 299 C. 107.

“Fruit of the poisonous tree” doctrine as applied to statements obtained in violation of statute discussed. 22 CA 53. “Where accused and parent or guardian are informed through a single reading, separate Miranda readings would be unnecessary and redundant.” 32 CA 431. In determining when an advisement of rights must be repeated, the court should consider not whether previous advisement of rights had expired, but whether purpose of the statute, to help child and parent or guardian decide whether to make voluntary admission or to remain silent, was achieved. 109 CA 206; judgment reversed, see 299 C. 107.

Subsec. (b):

Applies to termination of parental rights proceedings when petition alleges that child has been neglected or uncared-for. It is appropriate to read statute broadly, given that termination proceedings are at least as deserving to receive additional evidentiary safeguards as are neglect, uncared-for or dependency proceedings. 268 C. 614.

Cited. 10 CA 428.



Section 46b-138 - (Formerly Sec. 51-319). Summoning of witnesses. Conversation privileged.

For the purpose of hearing any juvenile matter, the court may summon witnesses and compel their attendance. The conversations of the judge with a child or youth whose case is before the court shall be privileged.

(1949 Rev., S. 2812; P.A. 75-602, S. 8, 13; P.A. 76-436, S. 25, 681; P.A. 78-379, S. 11, 27.)

History: P.A. 75-602 specified that conversations of judge and youth are privileged as well as conversations between judge and child; P.A. 76-436 referred to judges “hearing a juvenile matter” rather than to judges of juvenile court, reflecting transfer of juvenile court duties to superior court, effective July 1, 1978; P.A. 78-379 deleted provisions which had empowered judge to exclude from hearing persons whose presence is not necessary and which had prohibited use of room regularly used for criminal matters; Sec. 17-67 temporarily transferred to Sec. 51-319 and ultimately transferred to Sec. 46b-138 in 1979.

Cited. 135 C. 516. Cited. 158 C. 439.

Cited. 26 CS 316.

Annotations to present section:

Cited. 2 CA 132.

Cited. 41 CS 505.



Section 46b-138a - Testimony of accused juvenile, parent or guardian in juvenile proceeding.

In any juvenile proceeding in the Superior Court, the accused child shall be a competent witness, and at his or her option may testify or refuse to testify in such proceedings. The parent or guardian of such child shall be a competent witness but may elect or refuse to testify for or against the accused child except that a parent or guardian who has received personal violence from the child may, upon the child’s trial for offenses arising from such personal violence, be compelled to testify in the same manner as any other witness. No unfavorable inferences shall be drawn by the court from the accused child’s silence.

(P.A. 79-263.)



Section 46b-138b - Statement of victim or victim’s representative at delinquency proceeding.

In any proceeding concerning the alleged delinquency of a child, any victim of the alleged delinquent conduct, the parents or guardian of such victim, a victim advocate for such victim under section 54-220, or such victim’s counsel shall have the right to appear before the court for the purpose of making a statement to the court concerning the disposition of the case.

(P.A. 89-273, S. 11; P.A. 95-225, S. 21; P.A. 10-43, S. 32.)

History: P.A. 95-225 authorized the victim’s advocate and the victim’s counsel to appear before the court and deleted the provision that the appearance by the victim or the victim’s representative shall be “outside the presence of the alleged delinquent child”; P.A. 10-43 replaced “an advocate for such victim, appointed under section 54-221” with “a victim advocate for such victim under section 54-220”.



Section 46b-139 - (Formerly Sec. 51-320). Expert medical witnesses; interpreter.

(a) When any licensed physician or certified or licensed psychologist is summoned to give expert testimony in any juvenile matter, the court shall determine a reasonable fee to be paid to such physician or psychologist in lieu of all other witness fees payable to such physician or psychologist.

(b) Any judge of the Superior Court hearing a juvenile matter may call in a competent interpreter to interpret the evidence in any such hearing and each interpreter so necessarily employed shall be paid from funds appropriated to the Judicial Department.

(1969, P.A. 794, S. 15; P.A. 76-436, S. 26, 681; P.A. 77-576, S. 25, 65.)

History: P.A. 76-436 deleted former Subsecs. (b) and (c) re recompense for town, city or borough policemen summoned to testify in proceedings and re fees for other witnesses, redesignating former Subsec. (d) accordingly, and revised remaining provisions to reflect transfer of juvenile court powers to superior court, effective July 1, 1978; P.A. 77-576 replaced provision re fifteen-dollar fee for interpreters or other fee determined by judge to be reasonable in exceptional cases with statement that interpreter is to be paid from judicial department appropriations, omitting any reference to amount of fee; Sec. 17-67a temporarily renumbered as Sec. 51-320 and ultimately transferred to Sec. 46b-139 in 1979.



Section 46b-140 - (Formerly Sec. 51-321). Disposition upon conviction of child as delinquent.

(a) In determining the appropriate disposition of a child convicted as delinquent, the court shall consider: (1) The seriousness of the offense, including the existence of any aggravating factors such as the use of a firearm in the commission of the offense and the impact of the offense on any victim; (2) the child’s record of delinquency; (3) the child’s willingness to participate in available programs; (4) the existence of other mitigating factors; and (5) the culpability of the child in committing the offense including the level of the child’s participation in the planning and carrying out of the offense.

(b) Upon conviction of a child as delinquent, the court: (1) May (A) order the child to participate in an alternative incarceration program; (B) order the child to participate in a program at a wilderness school facility operated by the Department of Children and Families; (C) order the child to participate in a youth service bureau program; (D) place the child on probation; (E) order the child or the parents or guardian of the child, or both, to make restitution to the victim of the offense in accordance with subsection (d) of this section; (F) order the child to participate in a program of community service in accordance with subsection (e) of this section; or (G) withhold or suspend execution of any judgment; and (2) shall impose the penalty established in subsection (b) of section 30-89 for any violation of said subsection (b).

(c) The court may order, as a condition of probation, that the child (1) reside with a parent, relative or guardian or in a suitable foster home or other residence approved by the court, (2) attend school and class on a regular basis and comply with school policies on student conduct and discipline, (3) refrain from violating any federal or state law or municipal or local ordinance, (4) undergo any medical or psychiatric evaluation or treatment deemed necessary by the court, (5) submit to random drug or alcohol testing, or both, (6) participate in a program of alcohol or drug treatment, or both, (7) make restitution to the victim of the offense in accordance with subsection (d) of this section, (8) participate in an alternative incarceration program or other program established through the Court Support Services Division, (9) participate in a program of community service, and (10) satisfy any other conditions deemed appropriate by the court. The court shall cause a copy of any such order to be delivered to the child, the child’s parents or guardian and the child’s probation officer. If the child is convicted as delinquent for a violation of section 53-247, the court may order, as a condition of probation, that the child undergo psychiatric or psychological counseling or participate in an animal cruelty prevention and education program provided such a program exists and is available to the child.

(d) If the child has engaged in conduct which results in property damage or personal injury, the court may order the child or the parent or parents or guardian of the child, if such parent or parents or guardian had knowledge of and condoned the conduct of the child, or both the child and the parent or parents or guardian, to make restitution to the victim of such offense, provided the liability of such parent or parents or guardian shall be limited to an amount not exceeding the amount such parent or parents or guardian would be liable for in an action under section 52-572. Restitution may consist of monetary reimbursement for the damage or injury, based on the child’s or the parent’s, parents’ or guardian’s ability to pay, as the case may be, in the form of a lump sum or installment payments, paid to the court clerk or such other official designated by the court for distribution to the victim.

(e) The court may order the child to participate in a program of community service under the supervision of the court or any organization designated by the court. Such child shall not be deemed to be an employee and the services of such child shall not be deemed employment.

(f) If the court further finds that its probation services or other services available to the court are not adequate for such child, the court shall commit such child to the Department of Children and Families in accordance with the provisions of section 46b-141.

(g) Any child or youth coming within the jurisdiction of the court, who is found to be mentally ill, may be committed by said court to the Commissioner of Children and Families and, if the court convicts a child as delinquent and finds such child to be mentally deficient, the court may commit such child to an institution for mentally deficient children or youth or delinquents. No such commitment may be ordered or continued for any child who has attained the age of twenty. Whenever it is found that a child convicted as delinquent or adjudged to be a member of a family with service needs would benefit from a work-study program or employment with or without continued school attendance, the court may, as a condition of probation or supervision, authorize such child to be employed for part or full-time at some useful occupation that would be favorable to such child’s welfare, and the probation officer shall supervise such employment. For the purposes of this section, the limitations of subsection (a) of section 31-23 on the employment of minors under the age of sixteen years shall not apply for the duration of such probation or supervision.

(h) Whenever the court commits a child to the Department of Children and Families, there shall be delivered with the mittimus a copy of the results of the investigations made as required by section 46b-134. The court may, at any time, require from the department in whose care a child has been placed such report as to such child and such child’s treatment.

(i) If the delinquent act for which the child is committed to the Department of Children and Families is a serious juvenile offense, the court may set a minimum period of twelve months during which the child shall be placed in a residential facility operated by or under contract with said department, as determined by the Commissioner of Children and Families. No such commitment may be ordered or continued for any child who has attained the age of twenty. The setting of such minimum period shall be in the form of an order of the court included in the mittimus. For good cause shown in the form of an affidavit annexed thereto, the Department of Children and Families, the parent or guardian of the child or the child may petition the court for modification of any such order.

(j) Except as otherwise provided in this section, the court may order that a child be (1) committed to the Department of Children and Families and, after consultation with said department, the court may order that the child be placed directly in a residential facility within this state and under contract with said department, or (2) committed to the Commissioner of Children and Families for placement by the commissioner, in said commissioner’s discretion, (A) with respect to the juvenile offenders determined by the Department of Children and Families to be the highest risk, in the Connecticut Juvenile Training School, if the juvenile offender is a male, or in another state facility, presumptively for a minimum period of twelve months, or (B) in a private residential or day treatment facility within or outside this state, or (C) on parole. No such commitment may be ordered or continued for any child who has attained the age of twenty. The commissioner shall use a risk and needs assessment classification system to ensure that male children who are in the highest risk level will be placed in the Connecticut Juvenile Training School.

(k) On or after May 21, 2004, no female child committed to the Department of Children and Families shall be placed in the Connecticut Juvenile Training School. Any female child placed in the Connecticut Juvenile Training School before May 21, 2004, shall be transferred to another appropriate facility not later than ninety days after May 21, 2004.

(l) Notwithstanding any provisions of the general statutes concerning the confidentiality of records and information, whenever a child convicted as delinquent is committed to the Department of Children and Families, the Commissioner of Children and Families shall have access to the following information: (1) Educational records of such child; (2) records regarding such child’s past treatment for physical or mental illness, including substance abuse; (3) records regarding such child’s prior placement in a public or private residential facility; (4) records created or obtained by the Judicial Department regarding such child; and (5) records, as defined in subsection (a) of section 17a-28. The Commissioner of Children and Families shall review such information to determine the appropriate services and placement which will be in the best interest of the child.

(1949 Rev., S. 2813; 1955, S. 1578d; 1957, P.A. 41; 1969, P.A. 498, S. 1; 664, S. 9; P.A. 75-226, S. 2; 75-567, S. 77, 80; 75-602, S. 9, 13; P.A. 76-436, S. 27, 681; P.A. 78-188, S. 6, 8; P.A. 79-581, S. 6; P.A. 84-10; 84-389, S. 1; P.A. 89-273, S. 5; 89-390, S. 20, 37; P.A. 90-161, S. 5, 6; 90-240, S. 5, 6; 90-325, S. 19, 32; P.A. 93-91, S. 1, 2; P.A. 94-136, S. 2; 94-221, S. 14; P.A. 95-225, S. 22; P.A. 98-70, S. 3; 98-256, S. 6; P.A. 99-26, S. 12, 39; P.A. 01-211, S. 14; P.A. 02-132, S. 23; P.A. 03-208, S. 3; P.A. 04-152, S. 1; June Sp. Sess. P.A. 07-4, S. 79; Sept. Sp. Sess. P.A. 09-7, S. 76; P.A. 11-157, S. 16; June 12 Sp. Sess. P.A. 12-1, S. 271; Dec. Sp. Sess. P.A. 12-1, S. 48.)

History: 1969 acts restated provisions and divided section into Subsecs., inserting new provision authorizing commitment of child to department of children and youth services as Subsec. (b); P.A. 75-226 added provisions in Subsec. (a) re orders for child to do work in public buildings or on public property; P.A. 75-567 deleted references to youths judged to be delinquent in Subsec. (c); P.A. 75-602 restored references to youths deleted by P.A. 75-667 in Subsec. (c) and authorized commitment of child or youth to commissioner of children and youth services rather than to “a hospital or other institution empowered by law to treat mentally ill children” in that Subsec.; P.A. 76-436 deleted reference to juvenile court in Subsec. (d), reflecting transfer of juvenile court’s powers and duties to superior court, effective July 1, 1978; P.A. 78-188 authorized court to order child to make restitution in Subsec. (a); P.A. 79-581 added Subsec. (e) re procedure where delinquent act is a serious juvenile offense; Sec. 17-68 temporarily renumbered as Sec. 51-321 and ultimately transferred to Sec. 46b-140 in 1979, and references to other sections within provisions revised as necessary by the Revisors to reflect their transfer; P.A. 84-10 amended Subsec. (c) by authorizing a court to place a child who is a member of a family with service needs on vocational probation if certain findings are made; P.A. 84-389 amended Subsec. (b) by adding provision that prior to making commitment, court shall consult with department to determine placement in best interests of child and amended Subsec. (d) by deleting references to commitment to any institution, person or agency other than the department of children and youth services; P.A. 89-273 amended Subsec. (e) to delete reference to a “mandatory” transfer hearing to conform to changes made by act to Sec. 46b-126; P.A. 89-390 amended Subsec. (a) by authorizing the court to order the child to participate in a wilderness school program operated by the department of children and youth services; P.A. 90-161 added provision in Subsec. (a) permitting the court, as a condition of probation, to order the child to participate in a program of periodic drug testing and treatment; P.A. 90-240 deleted the term “defective delinquents”; P.A. 90-325 changed effective date of P.A. 90-240 from July 1, 1990, to July 1, 1991; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 94-136 amended Subsec. (a) by authorizing the court to order the child to participate in an alternative incarceration program; P.A. 94-221 amended Subsec. (a) to provide for participation in a youth service bureau program and expanded the list of possible conditions of probation to include attendance at school and class on a regular basis and compliance with school policies on student conduct and discipline; P.A. 95-225 added a new Subsec. (a) re factors the court shall consider in determining the appropriate disposition of a child convicted as delinquent, designated provisions of former Subsec. (a) re disposition alternatives as Subsec. (b) and amended said Subsec. to replace the provision authorizing the court to “adjudge” a child delinquent and take one of the enumerated actions “if it finds that the child is delinquent and needs the care, discipline or protection of the state” with provision authorizing the court to take one of the enumerated actions “Upon conviction of the child as delinquent”, insert Subdiv. indicators and add Subdiv. (6) re restitution and Subdiv. (7) re community service, designated provisions of former Subsec. (a) authorizing the court to order as a condition of probation school attendance or drug testing or treatment as Subsec. (c) and amended said Subsec. to include “alcohol” testing and treatment, deleted provisions of former Subsec. (a) authorizing the court to order the child to do work of which he is capable in public buildings and on public property or make restitution of the fruits of his offense or make restitution in an amount he can afford to pay or provide in a suitable manner for the loss or damage caused thereby provided the child and his parent or guardian accept such disposition, added new Subsec. (d) authorizing the court to order the child or the parent or parents or guardian of the child, or both, to make full or partial restitution to the victim of the offense, added new Subsec. (e) authorizing the court to order the child to participate in a program of community service, redesignated former Subsec. (b) as Subsec. (f), redesignated former Subsec. (c) as Subsec. (g) and amended said Subsec. to replace “adjudges” and “adjudged” with “convicts” and “convicted”, respectively, redesignated former Subsec. (d) as Subsec. (h), redesignated former Subsec. (e) as Subsec. (i) and amended said Subsec. to delete in Subdiv. (1) the maximum period of 6 months during which the child shall be placed out of his town of residence, delete former Subdiv. (2) that had required the court to impose a period of one year during which a child who had committed a serious juvenile offense and been subject to a transfer hearing shall be placed out of his town of residence, and redesignate former Subdiv. (3) as Subdiv. (2); P.A. 98-70 added new Subsec. (j) re access by Commissioner of Children and Families to educational records, treatment records, records of prior placement in residential facility and records of Judicial Department of child convicted as delinquent and committed to department; P.A. 98-256 amended Subsec. (b) to replace in Subdiv. (5) “order the child to remain in his own home or in the custody of a relative or any other fit person subject to the supervision of the probation officer” with “place the child on probation” and amended Subsec. (c) to specify the conditions of probation that a court may order by adding new Subdiv. (1) re place of residence, new Subdiv. (3) re refraining from violations of law, new Subdiv. (4) re medical or psychiatric evaluation or treatment, new Subdiv. (7) re restitution, new Subdiv. (8) re participation in alternative incarceration program, new Subdiv. (9) re participation in community service program and new Subdiv. (10) re satisfaction of other appropriate conditions and by redesignating former Subdiv. (1) re school attendance and compliance with school policies as Subdiv. (2) and by dividing former Subdiv. (2) re alcohol and drug testing and treatment into Subdiv. (5) re testing and Subdiv. (6) re treatment, and to add requirement that the court cause a copy of the order to be delivered to the child, the child’s parents or guardian and the child’s probation officer, amended Subsec. (g) to authorize the court to place on vocational probation a child who “would not benefit from continued school attendance” rather than a child who is “either mentally deficient or too educationally retarded to benefit from school attendance” and require the court to find that such employment would be “favorable to the child’s welfare” rather than “more favorable to his welfare than commitment to an institution” and amended Subsec. (i) to make technical changes; P.A. 99-26 amended Subsec. (i) to authorize the court to set “a minimum period of 12 months during which the child shall be placed in a residential facility operated by or under contract with said department, as determined by the Commissioner of Children and Families” rather than “a period of time during which the Department of Children and Families shall place such child out of his town of residence at the commencement of such child’s commitment” and to authorize a petition for “modification of any such order” rather than for “temporary modification of any such order not to extend or reduce the term of such placement”, added new Subsec. (j) re commitment and placement options for the sentencing court, placement options for the Commissioner of Children and Families and the use of a risk and needs assessment classification system by the commissioner, added Subsec. (k) re sight and sound separation of female offenders and prohibition on sharing of program activities, redesignated former Subsec. (j) as Subsec. (l) and made technical changes in Subsecs. (g) and (h) for purposes of gender neutrality, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 01-211 amended Subsec. (d) to replace “full or partial restitution” with “restitution”; P.A. 02-132 amended Subsec. (c)(8) by replacing “Office of Alternative Sanctions” with “Court Support Services Division”; P.A. 03-208 amended Subsec. (c) to add provision authorizing the court to order counseling or participation in an animal cruelty prevention and education program as a condition of probation for a child convicted as delinquent for a violation of Sec. 53-247; P.A. 04-152 amended Subsec. (j) by adding references to “male” juvenile offenders and children and making a technical change and replaced former Subsec. (k) re female children committed to the Connecticut Juvenile Training School with new Subsec. (k) prohibiting female children from being placed in said school, effective May 21, 2004; June Sp. Sess. P.A. 07-4 amended Subsec. (b) to insert new Subdiv. (1) and Subparas. (A) to (H) designators, and insert new Subdiv. (2) re imposition of penalty established in Sec. 30-89(b), for any violation of said Subsec., effective January 1, 2010; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (g) to delete “by the court” re convicted or adjudged, replace provisions re vocational probation for child 14 years of age or older with provisions re work-study program or employment with or without school attendance as a condition of probation or supervision, and make a technical change, effective January 1, 2010; P.A. 11-157 amended Subsecs. (g), (i) and (j) to add provisions re no commitment may be ordered or continued for child who has attained age of 20; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) to delete former Subpara. (A) re placement of child in care of institution or agency and redesignate existing Subparas. (B) to (H) as Subparas. (A) to (G) in Subdiv. (1), and to make technical changes, effective July 1, 2012; Dec. Sp. Sess. P.A. 12-1 amended Subsec. (f) to delete requirement that court consult with department, prior to making commitment, to determine placement which will be in best interest of child, and amended Subsec. (j) to add “after consultation with said department, the court may order that the child” in Subdiv. (1) and to make a technical change, effective December 21, 2012, and applicable to commitments and orders entered on or after that date.

See Sec. 17a-10 re Children and Families Commissioner’s custody of committed children, re support and health services for such children and re extension or termination of commitment.

Cited. 162 C. 243.

Suspension of sentence and suspension of execution of a commitment distinguished; juvenile court has no power as to the latter. 19 CS 433. Cited. 26 CS 316.

Annotations to present section:

Cited. 199 C. 693; 204 C. 630; 206 C. 323; 207 C. 270; 211 C. 151.

Trial court did not have authority under section to both commit a juvenile to Department of Children and Families and order the juvenile placed in an out-of-state residential facility. 134 CA 29.

Under 2005 revision, adult individual who violated probation related to delinquency conviction rendered at age of fifteen was properly committed to custody of Commissioner of Children and Families under Subsec. (f). 52 CS 132.



Section 46b-140a - Modification of conditions of probation or suspended commitment. Violation of conditions.

(a) At any time during the period of probation or suspended commitment, after hearing and for good cause shown, the court may modify or enlarge the conditions, whether originally imposed by the court under this section or otherwise, and may extend the period as deemed appropriate by the court. The court shall cause a copy of any such order to be delivered to the child or youth and to such child’s or youth’s parent or guardian and probation officer.

(b) The period of participation in an alternative incarceration program, as a condition of probation or suspended commitment, unless terminated sooner, shall not exceed the original period of probation or suspended commitment.

(c) At any time during the period of probation or suspended commitment, the court may issue a warrant for the arrest of a child or youth for violation of any of the conditions of probation or suspended commitment, or may issue a notice to appear to answer to a charge of such violation, which notice shall be personally served upon the child or youth. Any such warrant shall authorize all officers named therein to return the child or youth to the custody of the court or to any suitable juvenile detention facility designated by the court.

(d) If such violation is established, the court may continue or revoke the order of probation or suspended commitment or modify or enlarge the conditions and, if such order of probation or suspended commitment is revoked, require the child or youth to serve the commitment imposed or impose any lesser commitment. No such revocation shall be ordered, except upon consideration of the whole record and unless such violation is established by reliable and probative evidence.

(e) Upon a determination by the court that a child or youth has violated probation by failing to comply with the requirements of electronic monitoring, the Court Support Services Division shall notify the local law enforcement agency of such violation.

(P.A. 98-256, S. 8; P.A. 00-141, S. 5; P.A. 03-278, S. 98; June 12 Sp. Sess. P.A. 12-2, S. 96.)

History: P.A. 00-141 added Subsec. (e) providing that upon determination by court that child or youth has violated probation by failing to comply with electronic monitoring, court support services division shall notify local law enforcement agency of such violation; P.A. 03-278 made a technical change in Subsec. (e), effective July 9, 2003; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a).



Section 46b-141 - (Formerly Sec. 51-322). Length of commitments. Motion for extension of commitment. Permanency hearing. Permanency plan. Reopening and termination.

(a)(1) Except as otherwise limited by subsection (i) of section 46b-140 and subdivision (2) of this subsection, commitment of children convicted as delinquent by the Superior Court to the Department of Children and Families shall be for (A) an indeterminate time up to a maximum of eighteen months, or (B) when so convicted for a serious juvenile offense, up to a maximum of four years at the discretion of the court, unless extended as hereinafter provided.

(2) Commitment of children convicted as delinquent by the Superior Court to the Department of Children and Families shall terminate when the child attains the age of twenty.

(b) The Commissioner of Children and Families may file a motion for an extension of the commitment as provided in subparagraph (A) of subdivision (1) of subsection (a) of this section beyond the eighteen-month period on the grounds that such extension is for the best interest of the child or the community. The court shall give notice to the parent or guardian and to the child at least fourteen days prior to the hearing upon such motion. The court may, after hearing and upon finding that such extension is in the best interest of the child or the community, continue the commitment for an additional period of not more than eighteen months, except that such additional period shall not continue beyond the date the child attains the age of twenty. Not later than twelve months after a child is committed to the Department of Children and Families in accordance with subparagraph (A) of subdivision (1) of subsection (a) of this section, the court shall hold a permanency hearing in accordance with subsection (d) of this section. After the initial permanency hearing, subsequent permanency hearings shall be held not less frequently than every twelve months while the child remains committed to the Department of Children and Families.

(c) The court shall hold a permanency hearing in accordance with subsection (d) of this section for each child convicted as delinquent for a serious juvenile offense as provided in subparagraph (B) of subdivision (1) of subsection (a) of this section within twelve months of commitment to the Department of Children and Families and every twelve months thereafter if the child remains committed to the Department of Children and Families. Such hearing may include the submission of a motion to the court by the commissioner to either (1) modify such commitment, or (2) extend the commitment beyond such four-year period on the grounds that such extension is for the best interest of the child or the community. The court shall give notice to the parent or guardian and to the child at least fourteen days prior to the hearing upon such motion. The court, after hearing, may modify such commitment or, upon finding that such extension is in the best interest of the child or the community, continue the commitment for an additional period of not more than eighteen months.

(d) At least sixty days prior to each permanency hearing required pursuant to subsection (b) or (c) of this section, the Commissioner of Children and Families shall file a permanency plan with the court. At each permanency hearing, the court shall review and approve a permanency plan that is in the best interest of the child and takes into consideration the child’s need for permanency. Such permanency plan may include the goal of: (1) Revocation of commitment and placement of the child with the parent or guardian, (2) transfer of guardianship, (3) permanent placement with a relative, (4) adoption, or (5) such other planned permanent living arrangement ordered by the court, provided the Commissioner of Children and Families has documented a compelling reason why it would not be in the best interest of the child for the permanency plan to include the goals in subdivisions (1) to (4), inclusive, of this subsection. Such other planned permanent living arrangement may include, but not be limited to, placement of the child in an independent living program. At any such permanency hearing, the court shall also determine whether the Commissioner of Children and Families has made reasonable efforts to achieve the permanency plan.

(e) All other commitments of delinquent, mentally deficient or mentally ill children by the court pursuant to the provisions of section 46b-140 may be for an indeterminate time, except that no such commitment may be ordered or continued for any child who has attained the age of twenty. Commitments may be reopened and terminated at any time by said court, provided the Commissioner of Children and Families shall be given notice of such proposed reopening and a reasonable opportunity to present the commissioner’s views thereon. The parents or guardian of such child may apply not more than twice in any calendar year for such reopening and termination of commitment. Any order of the court made under the provisions of this section shall be deemed a final order for purposes of appeal, except that no bond shall be required and no costs shall be taxed on such appeal.

(1949 Rev., S. 2814; 1955, S. 1579d; 1969, P.A. 664, S. 10; 1971, P.A. 151; P.A. 76-436, S. 31, 681; P.A. 79-581, S. 7; P.A. 81-472, S. 84, 159; P.A. 84-389, S. 2; P.A. 92-167, S. 1, 3; P.A. 93-91, S. 1, 2; P.A. 95-225, S. 23; June Sp. Sess. P.A. 01-2, S. 34, 69: June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-19, S. 108; P.A. 11-157, S. 17.)

History: 1969 act replaced previous provisions re commitment period, i.e. terminated when child reaches twenty-one unless he is mentally deficient or a defective delinquent, and re reopening and termination procedure with new provisions limiting commitment to 2 years and setting forth procedure for commitment extensions, retaining existing appeal provision; 1971 act inserted new Subsec. (c) re indeterminate commitments, in part replacing provisions deleted by 1969 act and incorporating existing appeal provision in this Subsec.; P.A. 76-436 replaced juvenile court with superior court and specified that orders are deemed final orders for appeal purposes in Subsec. (c), effective July 1, 1978; P.A. 79-581 added exception re Sec. 51-321(e) and authorized 4-year commitments when case involves serious juvenile offense in Subsec. (a); Sec. 17-69 temporarily renumbered as Sec. 51-322 and ultimately transferred to Sec. 46b-141 in 1979; P.A. 81-472 made technical changes; P.A. 84-389 deleted reference to “institution to which the child is committed” and inserted “commissioner of children and youth services” in lieu thereof; P.A. 92-167 amended Subsec. (a) by changing the maximum length of commitment of a child adjudged delinquent to the department from 2 years to 18 months, amended Subsec. (b) by changing the maximum length of an extension of such commitment from 2 years to 18 months and added Subsec. (c) re judicial review of children adjudged delinquent on a serious juvenile offense; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-225 amended Subsecs. (a) and (c) to replace “adjudged” with “convicted”, amended Subsecs. (b) and (c) to make the best interest of the community a ground for the extension of a commitment and amended Subsec. (d) to make discretionary, rather than mandatory, that all other commitments be for an indeterminate time, and made technical changes; June Sp. Sess. P.A. 01-2 amended Subsec. (b) to change “petition the court” to “file a motion”, make a conforming change, and require the court to hold a permanency hearing not later than 12 months after a child is committed to the department and subsequent permanency hearings not less frequently than every 12 months while the child remains committed to the department, amended Subsec. (c) to make substantial revisions, requiring court to hold a permanency hearing for each child convicted as delinquent for a serious juvenile offense within 12 months in lieu of 18 months of commitment to the department and every 12 months in lieu of 18 months thereafter if the child remains committed to the department, deleting requirement that commissioner obtain judicial review of each child so convicted and making technical changes, added new Subsec. (d) requiring commissioner to file a permanency plan with the court at least 60 days prior to each permanency hearing and specifying goals the permanency plan may include, and redesignated former Subsec. (d) as Subsec. (e), making a technical change therein for the purpose of gender neutrality; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. 01-2 but without affecting this section; P.A. 03-19 made technical changes in Subsec. (e), effective May 12, 2003; P.A. 11-157 amended Subsec. (a) to designate existing provisions as Subdiv. (1) and add Subdiv. (2) re termination of commitment when child attains age of 20, amended Subsecs. (b) and (e) to add provisions re commitment and additional period of commitment to terminate, not continue and not be ordered beyond date child attains age of 20, and made conforming changes.

See Sec. 17a-10 re Children and Families Commissioner’s custody of committed children, re support and health services for such children and re extension or termination of commitment.

Cited. 204 C. 630.

Provision that no costs or fees shall be taxed in proceedings before juvenile court, or upon appeal to superior court, does not apply to appeals taken from the superior court to the supreme court. 135 C. 411. There is no specific provision in the statutes for an appeal to supreme court and none is necessary. A judgment of the superior court is a final judgment within Sec. 52-263. Id., 512. Cited. 158 C. 439.

Juvenile court commitments continue until child is twenty-one unless terminated sooner. 19 CS 371. Commitments may be reopened or terminated at any time within prescribed limitations. Id., 432. Cited. 21 CS 73.

Annotations to present section:

Cited. 204 C. 630. Cited. 207 C. 270. Cited. 211 C. 151. Cited. 229 C. 691.

Cited. 43 CS 367.

Subsec. (a):

Cited. 199 C. 693. Cited. 240 C. 727.

Cited. 32 CA 759.

Subsec. (b):

Where there is no request to transfer a matter to the regular criminal docket, statutorily authorized response to further allegations of misconduct is extension of existing commitment, not successive commitments to be served in future. 207 C. 270. Regarding a juvenile’s plea agreement, due process requires that trial court advise the juvenile of any possible extension of delinquency commitment beyond the time period stated in plea agreement. 255 C. 565. Under this section, “child” means a person who has the status of a “child” as defined in Sec. 46b-120(1) at the time of original delinquency proceeding. 284 C. 305.

Extension of sixteen-year-old respondent’s commitment held proper, even though respondent was no longer a “child” as defined in Sec. 46b-120, because language permitting extension of commitment made under Subsec. (a) explicitly relates only to the commitment itself and not to commitment of a child. 27 CA 600.

Subsec. (d):

Does not require commissioner, at a permanency hearing, to establish basis for delinquent’s continued commitment until expiration of term of commitment. 82 CA 169.



Section 46b-141a - Placement of delinquent child in alternative incarceration program.

(a) Whenever a child is convicted as delinquent, the court, in lieu of committing such child to the Department of Children and Families or to a juvenile detention center, may, in its discretion, order an assessment for placement in an alternative incarceration program to be conducted by the Court Support Services Division. If the Court Support Services Division recommends placement in an alternative incarceration program, it shall also submit to the court a proposed alternative incarceration plan. Upon completion of the assessment, the court shall determine whether such child shall be ordered to participate in such program as an alternative to commitment. If the court determines that the child shall participate in such program, the court shall suspend any commitment to the Department of Children and Families or to a juvenile detention center and shall make participation in the alternative incarceration program a condition of probation.

(b) An alternative incarceration program shall include, but not be limited to, fines, restitution, community service, halfway houses, alternative incarceration centers, day incarceration centers, drug, alcohol and mental health programs, electronic monitoring, intensive probation, vocational probation, boot camps, structured wilderness programs, pretrial diversion options aimed at creating alternatives to unnecessary detention, and school and job training programs.

(P.A. 94-136, S. 3; P.A. 95-225, S. 24; P.A. 02-132, S. 24.)

History: P.A. 95-225 amended Subsec. (a) to replace “adjudged delinquent” with “convicted as delinquent” and “Family Division” with “juvenile probation unit”; P.A. 02-132 amended Subsec. (a) by replacing “juvenile probation unit of the Superior Court” with “Court Support Services Division”.



Section 46b-141b - Probation treatment plan.

(a) When a juvenile is referred to the Court Support Services Division, the division shall conduct an intake risk assessment and make a case classification evaluation. If the Court Support Services Division deems it appropriate, the proposed probation plan may be submitted to a professional evaluation team. Such team shall be composed of a juvenile probation officer, a representative of the Court Support Services Division who is familiar with the alternative incarceration programs operated by the division or a representative from a contracted agency, and, where applicable, a school employee and any other interested parties in the discretion of the court. The evaluation team shall develop a probation treatment plan for each juvenile within fifteen days of the date of the referral of the case to the professional evaluation team, unless the court orders otherwise. The probation treatment plan shall include the following components: (1) Type of residential or nonresidential placement; (2) projected length of placement for the juvenile and the projected cost; and (3) type of services needed by the juvenile and the projected cost.

(b) The probation treatment plan shall be submitted to the court for consideration and approval prior to the court’s final entry of a probation treatment order. In addition to any probation order, the court may order a medical and psychiatric or psychological examination of the juvenile. The court may assess the cost of the examination to the family based on its ability to pay.

(c) In ordering implementation of a probation treatment plan, the court may reasonably designate from the programs and services under contract with the Judicial Department the scope and extent of the services to be provided by the Court Support Services Division and the juvenile probation unit.

(d) The Court Support Services Division shall proceed to implement the probation treatment plan immediately upon its approval by the court.

(P.A. 95-225, S. 5, 52; P.A. 02-132, S. 25.)

History: P.A. 95-225 effective July 1, 1996; P.A. 02-132 amended Subsec. (a) by replacing “juvenile probation”, “juvenile probation unit” and “Office of Alternative Sanctions” with “Court Support Services Division”, adding provision re representative familiar with alternative incarceration programs operated by the division and making technical and conforming changes, amended Subsec. (c) by replacing references to “Office of Alternative Sanctions” with references to “Judicial Department” and “Court Support Services Division”, respectively, and amended Subsec. (d) by replacing “Office of Alternative Sanctions” with “Court Support Services Division”.



Section 46b-141c - Reimbursement of costs of probation supervision.

The Judicial Department may require the parent or parents or guardian of any child who receives probation supervision to fully or partially reimburse the department for the costs of such child’s supervision and may assess such person a monthly supervision fee for such purpose. If the department finds that the parents or guardian are indigent and unable to pay a probation supervision fee, it shall waive such fee.

(P.A. 95-225, S. 46.)



Section 46b-141d - Credit for presentence detention.

Any child who is arrested and held in a detention center, an alternative detention center or a police station or courthouse lockup prior to the disposition of a juvenile matter shall, if subsequently convicted as delinquent by the Superior Court and sentenced to a period of probation, earn a reduction of such child’s period of probation, including any extensions thereof, equal to the number of days that such child spent in such detention center or lockup.

(P.A. 04-234, S. 24.)

History: P.A. 04-234 effective June 8, 2004.



Section 46b-142 - (Formerly Sec. 51-323). Venue of petitions. Appeal to Appellate Court. Expedited hearing in termination of parental rights appeals.

(a) The Chief Court Administrator, in consultation with the judges of the Superior Court, shall establish districts for the purpose of establishing venue in juvenile matters. All petitions concerning delinquent children shall be heard within the district where the delinquency is alleged to have occurred or where the child resides, in the discretion of the court. All other petitions shall be heard within the district where the child or youth resided at the time of the filing of the petition, but for the purposes of this section any child or youth born in any hospital or institution where the mother is confined at the time of birth shall be deemed to have residence in the district wherein such child’s or youth’s mother was living at the time of her admission to such hospital or institution.

(b) The Department of Children and Families, or any party at interest aggrieved by any final judgment or order of the court, may appeal to the Appellate Court in accordance with the provisions of section 52-263. The clerk in charge of such juvenile matters shall forthwith, after notice of any appeal, prepare and file with the clerk of the Appellate Court the certified copy of the record of the case from which such appeal has been taken. The name of the child or youth involved in any such appeal shall not appear on the record of the appeal, and the records and papers of any juvenile case filed in the Appellate Court shall be open for inspection only to persons having a proper interest therein and upon order of the court.

(c) Pending such appeal, the Superior Court may cause the child or youth to be detained in some suitable place as the court may direct, or may release the child or youth in the care of a parent, probation officer or other suitable person, and may require the appellant to enter into a bond or recognizance to the state, with surety or security conditioned that the child or youth shall appear before the Appellate Court and abide by the order and judgment.

(d) Notwithstanding subsections (a), (b) and (c) of this section, the Department of Children and Families, or any party to the action aggrieved by a final judgment in a termination of parental rights proceeding, shall be entitled to an expedited hearing before the Appellate Court. A final decision of the Appellate Court shall be issued as soon as practicable after the date on which the certified copy of the record of the case is filed with the clerk of the Appellate Court.

(1949 Rev., S. 2815; 1957, P.A. 651, S. 15; 1959, P.A. 531, S. 14; 1967, P.A. 252; 630, S. 11; 1969, P.A. 794, S. 16; P.A. 74-251, S. 15; P.A. 75-420, S. 4, 6; 75-567, S. 78, 80; 75-602, S. 10, 13; P.A. 76-436, S. 10a, 32, 681; P.A. 77-614, S. 521, 610; P.A. 78-379, S. 12, 27; June Sp. Sess. P.A. 83-29, S. 36, 82; P.A. 86-108; P.A. 93-91, S. 1, 2; P.A. 01-148, S. 2.)

History: 1959 act provided for appeals to family relations session created by the act and deleted requirement of one week’s notice of hearing to parties; 1967 acts changed county to district as venue; 1969 act divided section into Subsecs., added provisions in Subsec. (b) re superior court review of juvenile court proceedings and its action either to dismiss petition or return case to juvenile court for disposition in accordance with its findings, re confidentiality of records and re privileged status of appeals, clarified notice requirements in Subsec. (d) and deleted detailed provisions re court-ordered investigations, re admissible evidence and re superior court’s powers; P.A. 74-251 authorized giving of notice to welfare commissioner’s designee in Subsec. (d); P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-567 made technical correction in Subsec. (a); P.A. 75-602 included youths in purview of section and included commissioner of children and youth services in notice requirement as of April 1, 1975; P.A. 76-436 transferred functions of juvenile court to superior court, thereby transferring appeals from superior court to supreme court, and added provisions re establishment of venue districts in Subsec. (a), effective July 1, 1978; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 78-379 deleted ten-day limit for appeals and provision granting appeals privileged status in Subsec. (b) and deleted Subsec. (d) re notice requirements; Sec. 17-70 temporarily renumbered as Sec. 51-323 and ultimately transferred to Sec. 46b-142 in 1979; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 86-108 amended Subsec. (b) to authorize the department of children and youth services to appeal to the appellate court; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 01-148 made a technical change for purposes of gender neutrality in Subsec. (a) and added Subsec. (d) re expedited hearing before Appellate Court for party aggrieved by final judgment in termination of parental rights proceeding.

Cited. 158 C. 439. Cited. 162 C. 241. Cited. 165 C. 435.

Cited. 26 CS 316.

Subsec. (b):

Cited. 165 C. 435. Cited. 168 C. 421.

Cited. 33 CS 100.

Annotations to present section:

Cited. 226 C. 497.

Cited. 43 CS 367.

Subsec. (b):

Cited. 177 C. 648. Commissioner of children and youth services is not entitled to appeal as a “party at interest”. 181 C. 292. Cited. 183 C. 11. Cited. 187 C. 431. Cited. 188 C. 259; Id., 557. Cited. 189 C. 58; Id., 66; Id., 276. Cited. 190 C. 310; Id., 428; Id., 715. Cited. 192 C. 254. Cited. 195 C. 303; Id., 344. Cited. 196 C. 18. Cited. 204 C. 630. Cited. 207 C. 270; Id., 725. Cited. 210 C. 157; Id., 435. Cited. 211 C. 151; Id., 289. Cited. 214 C. 454. Cited. 215 C. 31; Id., 277. Cited. 216 C. 563. Cited. 217 C. 459. Cited. 221 C. 109. Cited. 223 C. 492; Id., 557. Cited. 224 C. 263. Cited. 229 C. 345; Id., 691. Cited. 234 C. 194. Cited. 237 C. 364.

Cited. 1 CA 298; Id., 378; Id., 463. Cited. 2 CA 11; Id., 705. Cited. 3 CA 30; Id., 158; Id., 194; Id., 507. Cited. 4 CA 56. Cited. 6 CA 194; Id., 360. Cited. 8 CA 607; Id., 656. Cited. 9 CA 98; Id., 490; Id., 506; Id., 608. Cited. 10 CA 36; Id., 428. Cited. 11 CA 497; Id., 507; Id., 573. Cited. 12 CA 585. Cited. 13 CA 23; Id., 91; Id., 605; Id., 626; Id., 821. Cited. 14 CA 205; Id., 445; Id., 548. Cited. 15 CA 367; Id., 455; Id., 641; Id. 693. Cited. 17 CA 427. Cited. 18 CA 805. Cited. 19 CA 20; Id., 371. Cited. 20 CA 101; Id., 228; Id., 694; Id., 725; Id., 817. Cited. 21 CA 226; Id., 645. Cited. 22 CA 53; Id., 458; Id., 656. Cited. 23 CA 207; Id., 410; Id., 812; Id., 815. Cited. 24 CA 135; Id., 244; Id., 338; Id., 813; Id., 829. Cited. 25 CA 536; Id., 586; judgment reversed, see 223 C. 492; Id., 741. Cited. 26 CA 58; Id., 414. Cited. 27 CA 49. Cited. 28 CA 247; Id., 608. Cited. 29 CA 112; Id., 499; Id., 573; Id., 600; Id., 689; Id., 771. Cited. 30 CA 381; Id., 839. Cited. 31 CA 941. Cited. 32 CA 431. Cited. 33 CA 12; Id., 90; Id., 632; Id., 904. Cited. 34 CA 176; Id., 535; Id., 807. Cited. 35 CA 276; Id., 490. Cited. 36 CA 146; Id., 364; Id., 961. Cited. 38 CA 909; Id., 214. Cited. 39 CA 353. Cited. 40 CA 73; Id., 216; Id., 366. Cited. 42 CA 664. Cited. 44 CA 80. Cited. 45 CA 508; Id., 606. Cited. 46 CA 69; Id., 545. Cited. 47 CA 64.

Cited. 39 CS 35; Id., 490; Id., 514.



Section 46b-143 - (Formerly Sec. 51-324). Notice of appeal.

The clerk in charge of juvenile matters shall note the time of filing an appeal from a juvenile matter and forthwith forward to the clerk of the Appellate Court a certified copy of the appeal and order made thereon. He shall also send a copy by registered or certified mail to the Commissioner of Social Services or to the Commissioner of Children and Families, to the petitioner upon whose application the proceedings in the Superior Court were instituted, unless he is the appellant, to any person or agency having custody of any child or youth who is a subject of the proceeding, and to all other interested persons as designated in the appeal; and if the addresses of any such persons do not appear in the appeal, he shall call the matter to the attention of a judge of the Superior Court who shall make such an order of notice as he deems advisable.

(1959, P.A. 531, S. 15; P.A. 74-251, S. 16; P.A. 75-420, S. 4, 6; 75-602, S. 11, 13; P.A. 76-436, S. 28, 681; P.A. 77-614, S. 521, 610; P.A. 78-280, S. 1, 127; June Sp. Sess. P.A. 83-29, S. 37, 82; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87.)

History: P.A. 74-251 authorized welfare commissioner’s designee to receive copy of appeal; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 75-602 required that appeal copy be sent to person or agency having custody of a “youth” who is the subject of proceedings and authorized sending appeal copy to commissioner of children and youth services after April 1, 1975; P.A. 76-436 revised section to reflect transfer of juvenile court powers to superior court, thus requiring appeals to supreme, rather than superior court, effective July 1, 1978; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 78-280 deleted reference to counties; Sec. 17-70a temporarily renumbered as Sec. 51-324 and ultimately transferred to Sec. 46b-143 in 1979; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993.

Cited. 158 C. 439. Cited. 165 C. 435.

Annotation to present section:

Does not confer standing to take an appeal; clear purpose is to give notice of appeal already taken by a “party at interest”. 181 C. 292.



Section 46b-144 - (Formerly Sec. 51-325). Religious faith. Service of commitment process.

In committing a child or youth to a custodial agency, other than such child’s or youth’s natural guardians, the court shall, as far as practicable, select as such agency some person of like faith to that of the parent or parents of the child or youth or some agency or institution governed by persons of such faith, unless such agency or institution is a state or municipal agency or institution. In the order of committal, the court shall designate some indifferent person to serve the commitment process, and such indifferent person may be accompanied by any suitable relative or friend of such child or youth. If the person designated to serve such commitment process is an officer, such officer shall not serve such commitment process while dressed in the uniform of any police officer, and no such officer shall, while serving any such commitment process, wear plainly displayed any police officer’s badge.

(1949 Rev., S. 2816; P.A. 75-602, S. 12, 13; P.A. 00-99, S. 91, 154; P.A. 01-195, S. 39, 181.)

History: P.A. 75-602 added references to youths; Sec. 17-71 temporarily renumbered as Sec. 51-325 and ultimately transferred to Sec. 46b-144 in 1979; P.A. 00-99 deleted references to sheriffs, effective December 1, 2000; P.A. 01-195 made a technical change for purposes of gender neutrality, effective July 11, 2001.

Cited. 132 C. 202.



Section 46b-145 - (Formerly Sec. 51-326). Prohibition on prosecution of child before regular criminal docket. Exceptions.

No child shall be prosecuted for an offense before the regular criminal docket of the Superior Court except as provided in section 46b-127 and subsection (f) of section 46b-133c.

(1949 Rev., S. 2817; P.A. 76-436, S. 29, 681; P.A. 95-225, S. 26.)

History: P.A. 76-436 replaced juvenile court with superior court and added exception, effective July 1, 1978; Sec. 17-72 temporarily renumbered as Sec. 51-326 and ultimately transferred to Sec. 46b-145 in 1979, and references to other sections within provisions revised as necessary by the Revisors to reflect their transfer; P.A. 95-225 limited provisions to prosecutions before the “regular criminal docket” of the Superior Court, deleted provision that prohibited the adjudication of a child as delinquent being deemed a conviction of a crime, deleted reference to Sec. 46b-126, reflecting repeal of said section by same public act, and added exception for a prosecution as provided in Subsec. (f) of Sec. 46b-133c.

Cited. 115 C. 592. Cited. 154 C. 644, 648. Cited. 156 C. 632.

Juvenile court commitment is not a criminal prosecution but is a civil inquiry. 19 CS 374.

Annotations to present section:

Cited. 195 C. 303. Cited. 206 C. 323; Id., 346. Cited. 210 C. 435. Cited. 211 C. 151. Cited. 229 C. 691.

Cited. 46 CA 545.

Cited. 43 CS 367.



Section 46b-146 - (Formerly Sec. 51-327). Erasure of police and court records.

Whenever any child has been convicted as delinquent, has been adjudicated a member of a family with service needs or has signed a statement of responsibility admitting to having committed a delinquent act, and has subsequently been discharged from the supervision of the Superior Court or from the custody of the Department of Children and Families or from the care of any other institution or agency to whom the child has been committed by the court, such child, or the child’s parent or guardian, may file a petition with the Superior Court. If such court finds (1) that at least two years or, in the case of a child convicted as delinquent for the commission of a serious juvenile offense, four years have elapsed from the date of such discharge, (2) that no subsequent juvenile proceeding or adult criminal proceeding is pending against such child, (3) that such child has not been convicted of a delinquent act that would constitute a felony or misdemeanor if committed by an adult during such two-year or four-year period, (4) that such child has not been convicted as an adult of a felony or misdemeanor during such two-year or four-year period, and (5) that such child has reached eighteen years of age, the court shall order all police and court records pertaining to such child to be erased. Upon the entry of such an erasure order, all references including arrest, complaint, referrals, petitions, reports and orders, shall be removed from all agency, official and institutional files, and a finding of delinquency or that the child was a member of a family with service needs shall be deemed never to have occurred. The persons in charge of such records shall not disclose to any person information pertaining to the record so erased, except that the fact of such erasure may be substantiated where, in the opinion of the court, it is in the best interests of such child to do so. No child who has been the subject of such an erasure order shall be deemed to have been arrested ab initio, within the meaning of the general statutes, with respect to proceedings so erased. Copies of the erasure order shall be sent to all persons, agencies, officials or institutions known to have information pertaining to the delinquency or family with service needs proceedings affecting such child. Whenever a child is dismissed as not delinquent or as not being a member of a family with service needs, all police and court records pertaining to such charge shall be ordered erased immediately, without the filing of a petition. Nothing in this section shall prohibit the court from granting a petition to erase a child’s records on a showing of good cause, after a hearing, before the time when such records could be erased.

(1969, P.A. 794, S. 4; 1971, P.A. 204; P.A. 76-436, S. 30, 681; P.A. 77-452, S. 25, 72; P.A. 89-273, S. 6; P.A. 93-91, S. 1, 2; P.A. 95-225, S. 27; P.A. 98-256, S. 7; June Sp. Sess. P.A. 07-4, S. 80; Sept. Sp. Sess. P.A. 09-7, S. 77, 88.)

History: 1971 act made special provision requiring that records be erased immediately when child is dismissed as not delinquent, where previously same provisions applied for dismissal or adjudication as delinquent and added exception re substantiation of erasure; P.A. 76-436 replaced juvenile court with superior court and specified that erasure occurs if child has not been found guilty of a crime and he has reached age 16 within two years after his discharge, effective July 1, 1978; P.A. 77-452 made no changes; Sec. 17-72a temporarily renumbered as Sec. 51-327 and ultimately transferred to Sec. 46b-146 in 1979; P.A. 89-273 made provisions of section applicable to a child who is a member of a family with service needs; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 95-225 increased from two years to four years the period of time that must elapse from the date of discharge; P.A. 98-256 specified that provision requiring four years to elapse from the date of discharge prior to erasure applied “in the case of a child convicted as delinquent for the commission of a serious juvenile offense” and established a period of two years for all other cases; June Sp. Sess. P.A. 07-4 added “or has signed a statement of responsibility admitting to having committed a delinquent act or being a member of a family with service needs”, inserted “to be” re found delinquent and made technical changes, effective January 1, 2010; Sept. Sp. Sess. P.A. 09-7 substituted “convicted as delinquent” and “has been adjudicated a member of a family with service needs” for “found to be” delinquent or a member of a family with service needs, deleted provision re signed statement of responsibility re being a member of a family with service needs, inserted Subdiv. designators (1) to (3) and (5), amended Subdiv. (2) to substitute “juvenile proceeding or adult criminal proceeding is pending” for “juvenile proceeding has been instituted”, amended Subdiv. (3) to replace “found guilty of a crime” with provisions re conviction of delinquent act that would constitute a felony or misdemeanor if committed by adult during 2 or 4-year period, inserted Subdiv. (4) re child who has not been convicted as an adult of a felony or misdemeanor during 2 or 4-year period, amended Subdiv. (5) to substitute “reached seventeen years of age, the court” for “reached sixteen years of age within such period, it”, and added provision re nothing in section shall prohibit court from granting petition to erase child’s records on showing of good cause before time when records could be erased, effective January 1, 2010, and further amended Subdiv. (5) to substitute “eighteen years of age” for “seventeen years of age”, effective July 1, 2012.

Cited. 1 CA 584. Cited. 21 CA 654.



Section 46b-147 - (Formerly Sec. 51-328). Proceedings inadmissible as evidence in criminal proceedings.

The disposition of any child under the provisions of this chapter, evidence given in such cases, except evidence of crime which, if committed by a person of sufficient age, would be punishable by imprisonment in the Connecticut Correctional Institution, Somers, and all orders therein, shall be inadmissible as evidence in any criminal proceedings against such child.

(1949 Rev., S. 2818.)

History: Sec. 17-73 temporarily renumbered as Sec. 51-328 and ultimately transferred to Sec. 46b-147 in 1979.

Cited. 115 C. 592.



Section 46b-147a - Reports on cases of children charged with serious juvenile offenses.

The Judicial Department shall prepare a quarterly report which tracks the cases of children charged with the commission of serious juvenile offenses and includes information pertaining to the offenses charged, patterns and frequency of court involvement, and the disposition of the cases. The Judicial Department shall submit such reports to the General Assembly and all judges assigned to the juvenile session of the Superior Court.

(P.A. 89-273, S. 10.)



Section 46b-148 - (Formerly Sec. 51-329). Child from family with service needs not to be held in detention or convicted as delinquent for violation of court order re future conduct. Court determination re placement or commitment of child from family with service needs.

(a) Notwithstanding any provision of this chapter: (1) No child who has been adjudicated as a child from a family with service needs in accordance with section 46b-149 may be processed or held in a juvenile detention center as a delinquent child, or be convicted as delinquent, solely for the violation of a valid order which regulates future conduct of the child that was issued by the court following such an adjudication; and (2) no such child who is found to be in violation of any such order may be punished for such violation by placement in any juvenile detention center.

(b) In entering any order that directs or authorizes placement or commitment of a child who has been adjudicated as a child from a family with service needs in accordance with section 46b-149, the court shall make a determination that there is no less restrictive alternative appropriate to the needs of such child and the community.

(1949 Rev., S. 2819; P.A. 76-436, S. 33, 681; P.A. 82-335; P.A. 85-226, S. 2; P.A. 89-273, S. 7; P.A. 98-183, S. 4; P.A. 02-132, S. 26; P.A. 05-250, S. 2; P.A. 08-86, S. 1.)

History: P.A. 76-436 specified applicability to enforcement of orders “in connection with any juvenile matter”, effective July 1, 1978; Sec. 17-74 temporarily renumbered as Sec. 51-329 and ultimately transferred to Sec. 46b-148 in 1979; P.A. 82-335 added Subsecs. (b) to (d) to provide procedure for enforcement of court order violated by child of family with service needs, including petition, summons, custody, bail, release, hearing and detention; P.A. 85-226 amended Subsec. (b) by adding provision re processing child as delinquent who violates valid court order which regulates future conduct of the child and deleted former Subsecs. (c) and (d) re procedures for taking custody of child and time limits for holding child in detention; P.A. 89-273 deleted Subsec. (a) re the authority of the court to enforce its orders in connection with any juvenile matter and reenacted such provision as part of Sec. 46b-121, and made a technical change in remaining provisions; P.A. 98-183 deleted “disposition of placement in a state-operated detention facility, Long Lane School or any other secure facility” and substituted “placement in a facility under the auspices of the Office of Alternative Sanctions or commitment to the Department of Children and Families”; P.A. 02-132 replaced “Office of Alternative Sanctions” with “Court Support Services Division”; P.A. 05-250 replaced former provisions with Subsec. (a) prohibiting child of family with service needs from being held in detention or convicted as delinquent solely for violation of court order and Subsec. (b) re determination to be made by court in entering placement or commitment order for such child, effective October 1, 2007; P.A. 08-86 substituted child “adjudicated as a child from a family with service needs” for child “whose family has been adjudicated as a family with service needs” and, in Subsec. (a)(2), substituted “placement in” for “commitment to” re juvenile detention center.

Juvenile court may make appropriate orders for support of children and punish for contempt. 19 CS 371.



Section 46b-149 - Child from family with service needs. Complaint. Review by probation officer. Referral for services. Filing of petition or motion. Procedure. Hearing. Order. Modification of conditions. Permanency plan and hearing.

(a) Any selectman, town manager, police officer or welfare department of any town, city or borough, any probation officer or superintendent of schools, the Commissioner of Children and Families, any child-caring institution or agency approved or licensed by the Commissioner of Children and Families, any youth service bureau, a parent or foster parent of a child, or a child or the child’s representative or attorney, who believes that the acts or omissions of a child are such that the child is from a family with service needs, may file a written complaint setting forth those facts with the Superior Court which has venue over the matter.

(b) The court shall refer a complaint filed under subsection (a) of this section to a probation officer, who shall promptly determine whether it appears that the alleged facts, if true, would be sufficient to meet the definition of a family with service needs, provided a complaint alleging that a child is a truant or habitual truant shall not be determined to be insufficient to meet the definition of a family with service needs solely because it was filed during the months of April, May or June. If such probation officer so determines, the probation officer shall, after an initial assessment, promptly refer the child and the child’s family to a suitable community-based program or other service provider, or to a family support center as provided in section 46b-149e, for voluntary services. If the child and the child’s family are referred to a community-based program or other service provider and the person in charge of such program or provider determines that the child and the child’s family can no longer benefit from its services, such person shall inform the probation officer, who shall, after an appropriate assessment, either refer the child and the child’s family to a family support center for additional services or determine whether or not to file a petition with the court under subsection (c) of this section. If the child and the child’s family are referred to a family support center and the person in charge of the family support center determines that the child and the child’s family can no longer benefit from its services, such person shall inform the probation officer, who may file a petition with the court in the manner prescribed in subsection (c) of this section. The probation officer shall inform the complainant in writing of the probation officer’s action under this subsection. If it appears that the allegations are not true, or that the child’s family does not meet the definition of a family with service needs, the probation officer shall inform the complainant in writing of such finding.

(c) A petition alleging that a child is from a family with service needs shall be verified and filed with the Superior Court which has venue over the matter. The petition shall set forth plainly: (1) The facts which bring the child within the jurisdiction of the court; (2) the name, date of birth, sex and residence of the child; (3) the name and residence of the child’s parent or parents, guardian or other person having control of the child; and (4) a prayer for appropriate action by the court in conformity with the provisions of this section.

(d) When a petition is filed under subsection (c) of this section, the court may issue a summons to the child and the child’s parents, guardian or other person having control of the child to appear in court at a specified time and place. The summons shall be signed by a judge or by the clerk or assistant clerk of the court, and a copy of the petition shall be attached to it. Whenever it appears to the judge that orders addressed to an adult, as set forth in section 46b-121, are necessary for the welfare of such child, a similar summons shall be issued and served upon such adult if he or she is not already in court. Service of summons shall be made in accordance with section 46b-128. The court may punish for contempt, as provided in section 46b-121, any parent, guardian or other person so summoned who fails to appear in court at the time and place so specified. If a petition is filed under subsection (c) of this section alleging that a child is from a family with service needs because a child is a truant or habitual truant, the court may not dismiss such petition solely because it was filed during the months of April, May or June.

(e) When a petition is filed under subsection (c) of this section alleging that a child is from a family with service needs because such child has been habitually truant, the court shall order that the local or regional board of education for the town in which the child resides, or the private school in the case of a child enrolled in a private school, shall cause an educational evaluation of such child to be performed if no such evaluation has been performed within the preceding year. Any costs incurred for the performance of such evaluation shall be borne by such local or regional board of education or such private school.

(f) If it appears from the allegations of a petition or other sworn affirmations that there is: (1) A strong probability that the child may do something that is injurious to himself prior to court disposition; (2) a strong probability that the child will run away prior to the hearing; or (3) a need to hold the child for another jurisdiction, a judge may vest temporary custody of such child in some suitable person or agency. No nondelinquent juvenile runaway from another state may be held in a state-operated detention home in accordance with the provisions of section 46b-151h, the Interstate Compact for Juveniles. A hearing on temporary custody shall be held not later than ten days after the date on which a judge signs an order of temporary custody. Following such hearing, the judge may order that the child’s temporary custody continue to be vested in some suitable person or agency. Any expenses of temporary custody shall be paid in the same manner as provided in subsection (b) of section 46b-129.

(g) If a petition is filed under subsection (c) of this section and it appears that the interests of the child or the family may be best served, prior to adjudication, by a referral to community-based or other services, the judge may permit the matter to be continued for a reasonable period of time not to exceed six months, which time period may be extended by an additional three months for cause. If it appears at the conclusion of the continuance that the matter has been satisfactorily resolved, the judge may dismiss the petition.

(h) If the court finds, based on clear and convincing evidence, that a child is from a family with service needs, the court may, in addition to issuing any orders under section 46b-121: (1) Refer the child to the Department of Children and Families for any voluntary services provided by the department or, if the child is from a family with service needs solely as a result of a finding that the child is a truant or habitual truant, to the authorities of the local or regional school district or private school for services provided by such school district or such school, which services may include summer school, or to community agencies providing child and family services; (2) order the child to remain in the child’s own home or in the custody of a relative or any other suitable person (A) subject to the supervision of a probation officer, or (B) in the case of a child who is from a family with service needs solely as a result of a finding that the child is a truant or habitual truant, subject to the supervision of a probation officer and the authorities of the local or regional school district or private school; (3) if the child is from a family with service needs as a result of the child engaging in sexual intercourse with another person and such other person is thirteen years of age or older and not more than two years older or younger than such child, (A) refer the child to a youth service bureau or other appropriate service agency for participation in a program such as a teen pregnancy program or a sexually transmitted disease program, and (B) require such child to perform community service such as service in a hospital, an AIDS prevention program or an obstetrical and gynecological program; or (4) upon a finding that there is no less restrictive alternative, commit the child to the care and custody of the Commissioner of Children and Families for an indefinite period not to exceed eighteen months. The child shall be entitled to representation by counsel and an evidentiary hearing. If the court issues any order which regulates future conduct of the child, parent or guardian, the child, parent or guardian shall receive adequate and fair warning of the consequences of violation of the order at the time it is issued, and such warning shall be provided to the child, parent or guardian, to his or her attorney and to his or her legal guardian in writing and shall be reflected in the court record and proceedings.

(i) At any time during the period of supervision, after hearing and for good cause shown, the court may modify or enlarge the conditions, whether originally imposed by the court under this section or otherwise, as deemed appropriate by the court. The court shall cause a copy of any such orders to be delivered to the child and to such child’s parent or guardian and probation officer.

(j) (1) The Commissioner of Children and Families may file a motion for an extension of a commitment under this section on the grounds that an extension would be in the best interest of the child. The court shall give notice to the child and the child’s parent or guardian at least fourteen days prior to the hearing upon such motion. The court may, after hearing and upon finding that such extension is in the best interest of the child and that there is no suitable less restrictive alternative, continue the commitment for an additional indefinite period of not more than eighteen months. (2) The Commissioner of Children and Families may at any time file a motion to discharge a child committed under this section, and any child committed to the commissioner under this section, or the parent or guardian of such child, may at any time but not more often than once every six months file a motion to revoke such commitment. The court shall notify the child, the child’s parent or guardian and the commissioner of any motion filed under this subsection, and of the time when a hearing on such motion will be held. Any order of the court made under this subsection shall be deemed a final order for purposes of appeal, except that no bond shall be required and no costs shall be taxed on such appeal. (3) Not later than twelve months after a child is committed to the Commissioner of Children and Families in accordance with subdivision (4) of subsection (h) of this section or section 46b-149f, the court shall hold a permanency hearing in accordance with subsection (k) of this section. After the initial permanency hearing, subsequent permanency hearings shall be held at least once every twelve months while the child remains committed to the Commissioner of Children and Families.

(k) At least sixty days prior to each permanency hearing required under subsection (j) of this section, the Commissioner of Children and Families shall file a permanency plan with the court. At each permanency hearing, the court shall review and approve a permanency plan that is in the best interests of the child and takes into consideration the child’s need for permanency. Such permanency plan may include the goal of: (1) Revocation of commitment and subsequent placement of the child with the parent or guardian, (2) transfer of guardianship, (3) permanent placement with a relative, (4) adoption, or (5) any other planned permanent living arrangement ordered by the court, provided the Commissioner of Children and Families has documented a compelling reason why it would not be in the best interest of the child for the permanency plan to include the goals set forth in subdivisions (1) to (4), inclusive, of this subsection. Such other planned permanent living arrangement may include, but not be limited to, placement of the child in an independent living program. At any such permanency hearing, the court shall also determine whether the Commissioner of Children and Families has made reasonable efforts to achieve the goals in the permanency plan.

(P.A. 79-567, S. 3, 7; P.A. 80-401, S. 1, 4; P.A. 85-226, S. 3; P.A. 88-214, S. 1, 4; P.A. 89-273, S. 8; P.A. 90-240, S. 3, 6; 90-325, S. 19, 32; P.A. 91-303, S. 12, 22; P.A. 92-167, S. 2, 3; P.A. 93-91, S. 1, 2; 93-340, S. 17; 93-435, S. 26, 95; May 25 Sp. Sess. P.A. 94-1, S. 94, 130; P.A. 95-339, S. 6, 8; P.A. 96-178, S. 11, 18; P.A. 98-183, S. 5; P.A. 03-255, S. 4; June Sp. Sess. P.A. 07-4, S. 30; P.A. 08-86, S. 2; P.A. 10-32, S. 141.)

History: P.A. 80-401 changed applicable date in Subsec. (e) from August 1, 1980, to July 1, 1981, and added exception re detention of nondelinquent juvenile runaways from other states and deleted court’s power to order child to do work in public buildings and on public properties in Subsec. (g), effective July 1, 1981; P.A. 85-226 amended Subsec. (g) by adding provision re adequate and fair warning to child of consequences of violation of order; P.A. 88-214 amended Subsec. (e) by providing that no delinquent juvenile runaway from another state may be held in a state-operated detention home, where previously such detention was permissible; P.A. 89-273 inserted a new Subsec. (e) re the performance of an educational evaluation of a habitually truant child and redesignated the remaining Subsecs. accordingly; P.A. 90-240 in Subsec. (b) provided that certain complaints not be insufficient because of the month in which they are filed, in Subsec. (d) provided that certain petitions not be dismissed because of the month in which they are filed, in Subsec. (c) required the court to order private schools to do and pay for educational evaluations for certain children and in Subsec. (h) provided for the referral of certain children to school authorities in Subdiv. (1) and in Subdiv. (2) provided for certain children to be subject to the supervision of a probation officer and school authorities; P.A. 90-325 changed effective date of P.A. 90-240 from July 1, 1990, to July 1, 1991; P.A. 91-303 in Subsec. (h)(1) added referral to community agencies providing child and family services; P.A. 92-167 amended Subsec. (h) by substituting “eighteen months” for “two years”; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-340 added Subsec. (h)(4) re judicial dispositions authorized when the child has engaged in sexual intercourse with another person within a certain age range; P.A. 93-435 amended Subsec. (i)(1) by reducing the time for an additional commitment period from 24 to 18 months and made technical changes, effective June 28, 1993; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (h) by making technical change, effective July 1, 1994; P.A. 95-339 amended Subsec. (a) to substitute agencies sanctioned by Commissioner of Education for agencies sanctioned by Commissioner of Children and Families, effective July 1, 1995; P.A. 96-178 amended Subsec. (a) to add “approved or licensed by the Commissioner of Children and Families” after “child-caring institution or agency” and deleted “approved or licensed by the Commissioner of Education” after “youth service bureau”, effective July 1, 1996; P.A. 98-183 amended Subsec. (d) by adding provision re punishment for contempt of any parent, guardian or other person who fails to appear in court, amended Subsec. (f) to delete obsolete provisions re state-operated detention homes and amended Subsec. (h) to add references to conduct of parent or guardian; P.A. 03-255 amended Subsec. (f) to replace reference to “sections 46b-151 to 46b-151g, inclusive, Interstate Compact on Juveniles” with reference to “section 46b-151h, the Interstate Compact for Juveniles”, effective July 1, 2004, or upon enactment of the Interstate Compact for Juveniles by thirty-five jurisdictions, whichever is later; Illinois became the thirty-fifth enacting jurisdiction on August 26, 2008; June Sp. Sess. P.A. 07-4 amended Subsec. (b) by replacing former provisions re referral with consent to service provider with provisions re assessment and referral to service provider or family support center for voluntary services and deleting former provisions re right of complainant to file a petition, amended Subsec. (g) by adding reference to petition filed under Subsec. (c) and replacing provision re continuance for period not to exceed 3 months with provision re continuance for reasonable period of time not to exceed 6 months and permitting extension thereof by an additional 3 months for cause, amended Subsec. (h) by adding provisions re commitment of child upon finding that there is no less restrictive alternative and re child’s right to representation by counsel and an evidentiary hearing, amended Subsec. (i)(1) by adding provision re extension of commitment upon finding that there is no suitable less restrictive alternative and made technical changes throughout section; P.A. 08-86 amended references to child from a family with service needs, inserted new Subsec. (i) re court power to modify or enlarge conditions any time during supervision, redesignated existing Subsec. (i) as Subsec. (j) and amended same to substitute “motion” for “petition” and add Subdiv. (3) re permanency hearings, added Subsec. (k) re permanency hearing and filing and review of permanency plan, and made technical changes; P.A. 10-32 made a technical change in Subsec. (h), effective May 10, 2010.

Cited. 39 CS 35.



Section 46b-149a - Duties of police officer re child of family with service needs.

(a) Any police officer who receives a report from the parent or guardian of a child that such child is a member of a family with service needs, as defined in section 46b-120, shall promptly attempt to locate the child. If the officer locates such child, or any child he believes has run away from his parent or guardian’s home without permission, or any nondelinquent juvenile runaway from another state, he shall report the location of the child to the parent or guardian, and may respond in one of the following ways: (1) He may transport the child to the home of the child’s parent or guardian or any other person; (2) he may refer the child to the superior court for juvenile matters in the district where the child is located; (3) he may hold the child in protective custody for a maximum period of twelve hours until the officer can determine a more suitable disposition of the matter, provided (A) the child is not held in any locked room or cell and (B) the officer may release the child at any time without taking further action; or (4) he may transport or refer a child to any public or private agency serving children, with or without the agreement of the child. If a child is transported or referred to an agency pursuant to this section, such agency may provide services to the child unless or until the child’s parent or guardian at any time refuses to agree to those services. Such agency shall be immune from any liability, civil or criminal, which might otherwise be incurred or imposed; provided such services are provided in good faith and in a nonnegligent manner.

(b) Any police officer acting in accordance with the provisions of this section shall be deemed to be acting in the course of his official duties.

(P.A. 79-567, S. 6, 7; P.A. 80-401, S. 2, 4; P.A. 88-214, S. 2, 4; P.A. 89-273, S. 9; P.A. 98-183, S. 6.)

History: P.A. 80-401 deleted Subdiv. (1) authorizing officer to decline to take further action and terminate investigation, renumbering remaining Subdivs. accordingly, changed applicable date in Subdiv. (2), formerly (3), from August 1, 1980, to July 1, 1981 and added exception re nondelinquent juvenile runaways from other states, substituted “hold” for “allow to remain” in Subdiv. (3) and revised Subdiv. (4) to specify that transport or referral to agency need not be agreed to by child where previously child’s agreement was necessary, in Subsec. (a), effective July 1, 1981; P.A. 88-214 amended Subsec. (a) to apply provisions to nondelinquent juveniles from other states, deleting prior provision allowing the detention of such nondelinquent juveniles in accordance with interstate compact on juveniles, and added provision prohibiting holding a child in a locked room or cell; P.A. 89-273 amended Subsec. (a) to increase from 6 to 12 hours the maximum period that a police officer may hold a child in protective custody; P.A. 98-183 made technical changes in Subsec. (a).



Section 46b-149b - Immunity of police officer or municipal official from personal liability.

Any police officer or any official of a municipal or community agency, who in the course of such police officer’s or official’s employment under subsection (d) of section 17a-15 or section 46b-120, 46b-121, 46b-149 or 46b-149a provides assistance to a child or a family in need thereof, shall not be liable to such child or such family for civil damages for any personal injuries which result from the voluntary termination of service by the child or the family.

(P.A. 80-401, S. 3; P.A. 02-109, S. 4; P.A. 03-257, S. 4; June Sp. Sess. P.A. 07-4, S. 82.)

History: P.A. 02-109 extended provisions to employment under Secs. 46b-150f and 46b-150g; P.A. 03-257 designated existing provisions as Subsec. (a), making a technical change therein, and added Subsec. (b) re protocol for intervention and assistance in matters involving youths in crisis; June Sp. Sess. P.A. 07-4 deleted former Subsec. (b) re protocol for youth in crisis, deleted Subsec. (a) designator and deleted references to Secs. 46b-150f and 46b-150g, effective January 1, 2010.



Section 46b-149c - Truancy and other family with service needs cases. Duties of Judicial Branch.

With respect to truancy and other family with service needs cases, the Judicial Branch shall:

(1) Coordinate programs and services with other state agencies;

(2) Establish protocols in cooperation with the Office of Policy and Management, the Department of Children and Families and the Department of Education for referral to community-based intervention programs prior to referral of a case to the superior court for juvenile matters;

(3) Develop and use procedures to evaluate the risk and service needs of children whose cases have been referred to the superior court for juvenile matters; and

(4) Collaborate with community-based programs.

(P.A. 98-183, S. 1.)



Section 46b-149d - Demonstration project to establish school and community-based truancy prevention initiative. Sites. Grant eligibility. Establishment of truancy or family with service needs docket. Duties of Court Support Services Division.

Section 46b-149d is repealed, effective July 1, 2005.

(P.A. 98-183, S. 2; P.A. 02-132, S. 27; P.A. 03-278, S. 99; June Sp. Sess. P.A. 05-3, S. 117.)



Section 46b-149e - Family support centers.

(a) For the purposes of this section, “family support center” means a community-based service center for children and families against whom a complaint has been filed with the Superior Court under section 46b-149 that provides multiple services, or access to such services, for the purpose of preventing such children and families from having further involvement with the court as families with service needs.

(b) The Court Support Services Division shall contract with one or more private providers, or with one or more youth service bureaus, or both, to develop a network of family support centers. Each family support center shall provide, or ensure access to, appropriate services that shall include, but not be limited to, screening and assessment, crisis intervention, family mediation, educational evaluations and advocacy, mental health treatment and services, including gender specific trauma treatment and services, resiliency skills building, access to positive social activities, short-term respite care and access to services available to children in the juvenile justice system. The Court Support Services Division shall conduct an independent evaluation of each family support center to measure the quality of the services delivered and the outcomes for the children and families served by such center.

(June Sp. Sess. P.A. 07-4, S. 31.)



Section 46b-149f - Child from family with service needs who violates valid court order or is in imminent risk of physical harm. Petition. Hearing. Order.

(a) When a child who has been adjudicated as a child from a family with service needs in accordance with section 46b-149 violates any valid order which regulates future conduct of the child made by the court following such an adjudication, a probation officer, on receipt of a complaint setting forth facts alleging such a violation, or on the probation officer’s own motion on the basis of his or her knowledge of such a violation, may file a petition with the court alleging that the child has violated a valid court order and setting forth the facts claimed to constitute such a violation. Service shall be made in the same manner as set forth for a summons in subsection (d) of section 46b-149. The child shall be entitled to representation by counsel and an evidentiary hearing on the allegations contained in the petition. If the court finds, by clear and convincing evidence, that the child has violated a valid court order, the court may (1) order the child to remain in such child’s home or in the custody of a relative or any other suitable person, subject to the supervision of a probation officer or an existing commitment to the Commissioner of Children and Families, (2) upon a finding that there is no less restrictive alternative appropriate to the needs of the child and the community, enter an order that directs or authorizes a peace officer or other appropriate person to place the child in a staff-secure facility under the auspices of the Court Support Services Division for a period not to exceed forty-five days, with court review every fifteen days to consider whether continued placement is appropriate, at the end of which period the child shall be returned to the community and may be subject to the supervision of a probation officer, or (3) order that the child be committed to the care and custody of the Commissioner of Children and Families for a period not to exceed eighteen months and that the child cooperate in such care and custody.

(b) When a child who has been adjudicated as a child from a family with service needs in accordance with section 46b-149 is under an order of supervision or an order of commitment to the Commissioner of Children and Families and believed to be in imminent risk of physical harm from the child’s surroundings or other circumstances, a probation officer, on receipt of a complaint setting forth facts alleging such risk, or on the probation officer’s own motion on the basis of his or her knowledge of such risk, may file a petition with the court alleging that the child is in imminent risk of physical harm and setting forth the facts claimed to constitute such risk. Service shall be made in the same manner as set forth for a summons in subsection (d) of section 46b-149. If it appears from the specific allegations of the petition and other verified affirmations of fact accompanying the petition, or subsequent thereto, that there is probable cause to believe that (1) the child is in imminent risk of physical harm from the child’s surroundings, (2) as a result of such condition, the child’s safety is endangered and immediate removal from such surroundings is necessary to ensure the child’s safety, and (3) there is no less restrictive alternative available, the court shall enter an order that directs or authorizes a peace officer or other appropriate person to place the child in a staff-secure facility under the auspices of the Court Support Services Division for a period not to exceed forty-five days, subject to subsection (c) of this section, with court review every fifteen days to consider whether continued placement is appropriate, at the end of which period the child shall either be (A) returned to the community for appropriate services, subject to the supervision of a probation officer or an existing commitment to the Commissioner of Children and Families, or (B) committed to the Department of Children and Families for a period not to exceed eighteen months if a hearing has been held and the court has found, based on clear and convincing evidence, that (i) the child is in imminent risk of physical harm from the child’s surroundings, (ii) as a result of such condition, the child’s safety is endangered and removal from such surroundings is necessary to ensure the child’s safety, and (iii) there is no less restrictive alternative available. Any such child shall be entitled to the same procedural protections as are afforded to a delinquent child.

(c) No child shall be held prior to a hearing on a petition under this section for more than twenty-four hours, excluding Saturdays, Sundays and holidays. For the purposes of this section, “staff-secure facility” means a residential facility (1) that does not include construction features designed to physically restrict the movements and activities of juvenile residents who are placed therein, (2) that may establish reasonable rules restricting entrance to and egress from the facility, and (3) in which the movements and activities of individual juvenile residents may, for treatment purposes, be restricted or subject to control through the use of intensive staff supervision.

(June Sp. Sess. P.A. 07-4, S. 32; P.A. 08-86, S. 3.)

History: P.A. 08-86 amended references to child from a family with service needs and added provisions re manner of service and court finding by clear and convincing evidence, amended Subsec. (a)(1) to add provision re order to remain in an existing commitment to commissioner, amended Subsec. (b) to apply to child who has been under order of supervision or commitment to commissioner, substitute “in imminent risk” for “at risk of immediate” re physical harm, add provision re peace officer or other appropriate person, add “subject to” Subsec. (c), add provision re child being subject to supervision or existing commitment to commissioner, and add provisions re findings after hearing based on clear and convincing evidence, and made technical changes.



Section 46b-150 - Emancipation of minor. Procedure. Notice. Attorney General as party.

Any minor who has reached such minor’s sixteenth birthday and is residing in this state, or any parent or guardian of such minor, may petition the superior court for juvenile matters or the probate court for the district in which either the minor or the parents or guardian of such minor resides for a determination that the minor named in the petition be emancipated. The petition shall be verified and shall state plainly: (1) The facts which bring the minor within the jurisdiction of the court, (2) the name, date of birth, sex and residence of the minor, (3) the name and residence of the minor’s parent, parents or guardian, and (4) the name of the petitioner and the petitioner’s relationship to the minor. Upon the filing of the petition in the Superior Court, the court shall cause a summons to be issued to the minor and the minor’s parent, parents or guardian, in the manner provided in section 46b-128. Service on an emancipation petition filed in the superior court for juvenile matters pursuant to this section shall not be required on the petitioning party. Upon the filing of the petition in the Probate Court, the court shall assign a time, not later than thirty days thereafter, and a place for hearing such petition. The court shall cause a citation and notice to be served on the minor and the minor’s parent, if the parent is not the petitioner, by personal service or service at the minor’s place of abode and the parent’s place of abode, at least seven days prior to the hearing date, by a state marshal, constable or indifferent person. The court shall direct notice by first class mail to the parent, if the parent is the petitioner. The court shall order such notice as it directs to: (A) The Commissioner of Children and Families, (B) the Attorney General, and (C) other persons having an interest in the minor. The Attorney General may file an appearance and shall be and remain a party to the action if the child is receiving or has received aid or care from the state, or if the child is receiving child support enforcement services, as defined in subdivision (2) of subsection (b) of section 46b-231.

(P.A. 79-397, S. 1; P.A. 98-219, S. 8; P.A. 00-99, S. 92, 154; P.A. 01-148, S. 3; 01-195, S. 40, 181; P.A. 06-149, S. 9; P.A. 07-184, S. 7.)

History: P.A. 98-219 added provisions allowing Probate Court to have concurrent jurisdiction with Superior Court re emancipation petitions; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal, effective December 1, 2000; P.A. 01-148 added provision re service on emancipation petition not required on petitioning party and made technical changes for purposes of gender neutrality; P.A. 01-195 made technical changes for purposes of gender neutrality, effective July 11, 2001; P.A. 06-149 inserted Subpara. designators (A) and (C), added Subpara. (B) re Attorney General, and provided that Attorney General may file appearance and shall be and remain a party if child is receiving or has received aid or care from the state or is receiving child support enforcement services, effective January 1, 2007; P.A. 07-184 substituted “first class mail” for “certified mail” and added “by personal service or service at the minor’s place of abode and the parent’s place of abode”.



Section 46b-150a - Investigation of petition for emancipation. Report. Appointment of counsel. Probate Court may order examination.

(a) With respect to a petition filed in Superior Court pursuant to section 46b-150, the Superior Court may, if it deems it appropriate, (1) require a probation officer, the Commissioner of Children and Families or any other person to investigate the allegations in the petition and file a report of that investigation with the court, (2) appoint counsel for the minor who may serve as guardian ad litem for the minor, (3) appoint counsel for the minor’s parents or guardian, or (4) make any other orders regarding the matter which the court deems appropriate.

(b) With respect to a petition filed in Probate Court pursuant to section 46b-150, the Probate Court shall request an investigation by the Commissioner of Children and Families, unless this requirement is waived by the court for cause shown. The court shall appoint counsel to represent the minor. The costs of such counsel shall be paid by the minor, except that if such minor is unable to pay for such counsel and files an affidavit with the court demonstrating inability of the minor to pay, the reasonable compensation shall be established by, and paid from funds appropriated to, the Judicial Department. If funds have not been included in the budget of the Judicial Department for such purposes, such compensation shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund.

(c) Upon finding at the hearing or any time during the pendency of the proceeding in the Probate Court, that reasonable cause exists to warrant an examination, the court on its own motion or on motion of any party, may order the minor to be examined at a suitable place by a physician, psychiatrist or licensed psychologist appointed by the court. The court may also order examination of a parent whose competency or ability to care for a minor before the court is at issue. The expenses of any examination if ordered by the court on its own motion shall be paid for by the petitioner or if ordered on motion by a party, shall be paid for by the party moving for such an examination, unless such party or petitioner is unable to pay such expenses in which case they shall be paid for by funds appropriated to the Judicial Department. However, in the case of a probate matter, if funds have not been included in the budget of the Judicial Department for such purposes, such expenses shall be established by the Probate Court Administrator and paid from the Probate Court Administration Fund. The court may consider the results of the examinations in ruling on the merits of the petition.

(P.A. 79-397, S. 2; P.A. 93-91, S. 1, 2; P.A. 98-219, S. 9; June Sp. Sess. P.A. 98-1, S. 108; P.A. 00-75, S. 10.)

History: P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 98-219 designated existing provisions as Subsec. (a), adding language re petition filed in Superior Court, and added new Subsec. (b) re Probate Court request of investigation by Commissioner of Children and Families, appointment of counsel for minor and payment for counsel if minor is unable to pay; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a); P.A. 00-75 added Subsec. (c) providing that Probate Court during the pendency of an emancipation proceeding, on its own motion or on motion of any party, may order examination of minor and parent, with costs of examination paid by petitioner or party moving for examination, or if unable to pay, from funds appropriated to the Judicial Department, and, if a probate matter, if funds not appropriated to the Judicial Department, such expenses to be established by the Probate Court Administrator and paid from the Probate Court Administration Fund, and provided further that the court may consider the results of the examinations in ruling on the merits of the petition.



Section 46b-150b - Order of emancipation.

If the Superior Court or the Probate Court, after hearing, finds that: (1) The minor has entered into a valid marriage, whether or not that marriage has been terminated by dissolution; or (2) the minor is on active duty with any of the armed forces of the United States of America; or (3) the minor willingly lives separate and apart from his parents or guardian, with or without the consent of the parents or guardian, and that the minor is managing his own financial affairs, regardless of the source of any lawful income; or (4) for good cause shown, it is in the best interest of the minor, any child of the minor or the parents or guardian of the minor, the court may enter an order declaring that the minor is emancipated.

(P.A. 79-397, S. 3; P.A. 80-283, S. 1; P.A. 95-225, S. 28; P.A. 98-219, S. 10.)

History: P.A. 80-283 replaced Subdiv. (4) which had allowed emancipation order on basis of facts demonstrating irretrievable breakdown of parent-child relationship with new provision; P.A. 95-225 amended Subdiv. (4) to replace “in the best interest of either or both parties” with “in the best interest of the minor, any child of the minor or the parents or guardian of the minor”; P.A. 98-219 replaced “court” with “Superior Court or the Probate Court”.



Section 46b-150c - Appeal.

Any person named in a petition filed pursuant to section 46b-150a who is aggrieved by the order of the Probate Court may appeal to the Superior Court as provided in section 45a-186. Any person named in a petition filed pursuant to section 46b-150a who is aggrieved by order of the Superior Court may appeal to the Appellate Court in the manner provided in subsection (b) of section 46b-142.

(P.A. 79-397, S. 4; June Sp. Sess. P.A. 83-29, S. 38, 82; P.A. 98-219, S. 11.)

History: June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof; P.A. 98-219 added provision re appeal of order of Probate Court to the Superior Court and made conforming changes.



Section 46b-150d - Effect of emancipation.

An order that a minor is emancipated shall have the following effects: (1) The minor may consent to medical, dental or psychiatric care, without parental consent, knowledge or liability; (2) the minor may enter into a binding contract; (3) the minor may sue and be sued in such minor’s own name; (4) the minor shall be entitled to such minor’s own earnings and shall be free of control by such minor’s parents or guardian; (5) the minor may establish such minor’s own residence; (6) the minor may buy and sell real and personal property; (7) the minor may not thereafter be the subject of (A) a petition under section 46b-129 as an abused, neglected or uncared for child or youth, (B) a petition under section 46b-128 or 46b-133 as a delinquent child for any act committed before the date of the order, or (C) a petition under section 46b-149 alleging that the minor is a child from a family with service needs; (8) the minor may enroll in any school or college, without parental consent; (9) the minor shall be deemed to be over eighteen years of age for purposes of securing an operator’s license under section 14-36 and a marriage license under subsection (b) of section 46b-30; (10) the minor shall be deemed to be over eighteen years of age for purposes of registering a motor vehicle under section 14-12; (11) the parents of the minor shall no longer be the guardians of the minor under section 45a-606; (12) the parents of a minor shall be relieved of any obligations respecting such minor’s school attendance under section 10-184; (13) the parents shall be relieved of all obligation to support the minor; (14) the minor shall be emancipated for the purposes of parental liability for such minor’s acts under section 52-572; (15) the minor may execute releases in such minor’s own name under section 14-118; (16) the minor may enlist in the armed forces of the United States without parental consent; and (17) the minor may access or obtain a certified copy of a birth certificate under section 7-51.

(P.A. 79-397, S. 5; 79-631, S. 98, 111; P.A. 80-283, S. 2; 80-483, S. 120, 186; P.A. 84-429, S. 76; P.A. 90-61; P.A. 02-109, S. 2; P.A. 05-10, S. 20; 05-288, S. 225; P.A. 09-13, S. 16; Sept. Sp. Sess. P.A. 09-7, S. 90, 91; P.A. 11-240, S. 12, 13; P.A. 13-142, S. 3.)

History: P.A. 79-631 made no changes; P.A. 80-283 specified that minor is deemed to be over eighteen for purposes of securing marriage license in Subdiv. (i) and added Subdiv. (o) allowing minor to enlist in armed forces without parental consent; P.A. 80-483 substituted reference to Sec. 45-43 for reference to Sec. 45-53 in Subdiv. (j); P.A. 84-429 made technical change for statutory consistency; P.A. 90-61 specified that minor is deemed to be over eighteen for purposes of registering motor vehicle in Subdiv. (j) and relettered remaining Subdivs. accordingly; P.A. 02-109 amended Subdiv. (g) to change reference from Sec. 46b-120 to Sec. 46b-129, effective June 7, 2002; P.A. 05-10 amended Subdiv. (i) to add reference to a civil union license under Sec. 46b-38jj; P.A. 05-288 redesignated Subdivs. (a) to (p) as Subdivs. (1) to (16) and made technical changes; P.A. 09-13 amended Subdiv. (9) to delete provision re securing civil union license under Sec. 46b-38jj without parental consent, effective October 1, 2010; Sept. Sp. Sess. P.A. 09-7 amended Subdiv. (7) to insert Subpara. designator (A) and insert Subpara. (B) re petition under Sec. 46b-128 or 46b-133 as delinquent child, Subpara. (C) re petition under Sec. 46b-149 re family with service needs, and Subpara. (D) re petition under Sec. 46b-150f re youth in crisis, effective January 1, 2010, and further amended Subdiv. (7) to delete Subpara. (D) re youth in crisis petition, effective July 1, 2012; P.A. 11-240 amended Subdiv. (7)(A) by deleting “dependent”, effective July 1, 2011; P.A. 13-142 added Subdiv. (17) re minor’s access to certified copy of birth certificate.



Section 46b-150e - Emancipation under common law.

Nothing in sections 46b-150 to 46b-150e, inclusive, shall affect the status of minors who are or may become emancipated under the common law of this state.

(P.A. 79-397, S. 6.)



Section 46b-150f to 46b-150h - Youth in crisis; petition; court orders; violations. Duties of police officer re youth in crisis. Youth in crisis pilot program in Middletown probate district.

Sections 46b-150f to 46b-150h, inclusive, are repealed, effective July 1, 2012.

(P.A. 00-177, S. 3–5; P.A. 01-195, S. 100, 181; P.A. 02-109, S. 5; P.A. 03-257, S. 2, 3, 5; June Sp. Sess. P.A. 07-4, S. 123; P.A. 08-41, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 79–81.)



Section 46b-151 to 46b-151g - (Formerly Secs. 17-75 to 17-81). Declaration of policy. Compact. Amendment to compact concerning interstate rendition of juveniles alleged to be delinquent. Compact administrator. Supplementary agreements. Payments by state. Enforcement of compact. Additional procedure for return of juveniles.

Sections 46b-151 to 46b-151g, inclusive, are repealed, effective August 26, 2008.*

(1957, P.A. 363, S. 1–7; P.A. 83-281, S. 1, 2; P.A. 88-214, S. 3, 4; P.A. 90-230, S. 24, 101; P.A. 91-406, S. 19, 29; June Sp. Sess. P.A. 98-1, S. 72, 121; P.A. 03-255, S. 5.)

*Note: P.A. 03-255 repealed these sections effective “July 1, 2004, or upon enactment of the Interstate Compact for Juveniles by thirty-five jurisdictions, whichever is later”; Illinois became the thirty-fifth enacting jurisdiction on August 26, 2008.



Section 46b-151h - Interstate Compact for Juveniles.

The Interstate Compact for Juveniles is hereby enacted into law and entered into by this state with all jurisdictions legally joining therein, in the form substantially as follows:

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 USC Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (A) Ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (B) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (C) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return; (D) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (E) provide for the effective tracking and supervision of juveniles; (F) equitably allocate the costs, benefits and obligations of the compacting states; (G) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (H) ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; (I) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (J) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial and legislative branches and juvenile and criminal justice administrators; (K) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance; (L) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (M) coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. “Bylaws” means those bylaws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

B. “Compact administrator” means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state’s supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

C. “Compacting state” means any state which has enacted the enabling legislation for this compact.

D. “Commissioner” means the voting representative of each compacting state appointed pursuant to Article III of this compact.

E. “Court” means any court having jurisdiction over delinquent, neglected or dependent children.

F. “Deputy compact administrator” means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of this compact responsible for the administration and management of the state’s supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

G. “Interstate Commission” means the Interstate Commission for Juveniles created by Article III of this compact.

H. “Juvenile” means any person defined as a juvenile in any compacting state or by the rules of the Interstate Commission, including:

(1) Accused Delinquent: A person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated Delinquent: A person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused Status Offender: A person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender: A person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-Offender: A person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

I. “Non-compacting state” means any state which has not enacted the enabling legislation for this compact.

J. “Probation or parole” means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

K. “Rule” means a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability and implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal or suspension of an existing rule.

L. “State” means a state of the United States, the District of Columbia or its designee, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa and the Northern Marianas Islands.

ARTICLE III

INTERSTATE COMMISSION FOR JUVENILES

A. The compacting states hereby create the “Interstate Commission for Juveniles”. The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth in this compact, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created under Article IX of this compact. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices and attorneys general; representatives of the Interstate Compact for Adult Offender Supervision and the Interstate Compact for the Placement of Children; juvenile justice and juvenile corrections officials; and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio, nonvoting, members. The Interstate Commission may provide in its bylaws for such additional ex-officio, nonvoting, members, including members of other national organizations, in such numbers as shall be determined by the Interstate Commission.

D. Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

E. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive committee, which shall include Interstate Commission officers, members and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administer enforcement and compliance with the provisions of the compact and the bylaws and rules of the Interstate Commission, and perform such other duties as directed by the Interstate Commission or set forth in the bylaws.

G. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state, except that, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members’ participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The Interstate Commission’s bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and any of its committees may close a meeting to the public if it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission’s internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing any person of a crime, or formally censuring any person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes;

7. Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

9. Specifically relate to the Interstate Commission’s issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to paragraph I of this article, the Interstate Commission’s legal counsel shall publicly certify that, in the legal counsel’s opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote, reflected in the vote of each member on the question. All documents considered in connection with any action shall be identified in such minutes.

K. The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers and duties:

1. To provide for dispute resolution among compacting states.

2. To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

3. To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the Interstate Commission.

4. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission and the bylaws, using all necessary and proper means including, but not limited to, the use of judicial process.

5. To establish and maintain offices which shall be located within one or more of the compacting states.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept, hire or contract for services of personnel.

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III of this compact which shall have the power to act on behalf of the Interstate Commission in carrying out the powers and duties of the Interstate Commission under this compact.

9. To elect or appoint such officers, attorneys, employees, agents or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission’s personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel.

10. To accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of such money, equipment, supplies, materials and services.

11. To lease, purchase, accept contributions or donations of, or otherwise own, hold, improve or use any property, whether real, personal or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, whether real, personal or mixed.

13. To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

14. To sue and be sued.

15. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

17. To report annually to the legislatures, governors, judiciary and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

18. To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

19. To establish uniform standards for the reporting, collecting and exchanging of data.

20. To maintain its corporate books and records in accordance with the bylaws.

ARTICLE V

ORGANIZATION AND OPERATION

OF THE INTERSTATE COMMISSION

Section A. Bylaws

1. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Providing for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the Interstate Commission;

f. Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the compact after the payment or reserving of all of its debts and obligations;

g. Providing start-up rules for initial administration of the compact; and

h. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

1. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice-chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson’s absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified Immunity, Defense and Indemnification

1. The Interstate Commission’s executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury or liability caused by the intentional or wilful and wanton misconduct of any such person.

2. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person’s employment or duties for acts, errors or omissions occurring within such person’s state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or wilful and wanton misconduct of any such person.

3. The Interstate Commission shall defend the executive director or the representatives or employees of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner’s representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or wilful and wanton misconduct on the part of such person.

4. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner’s representatives or employees, or the Interstate Commission’s representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional or wilful and wanton misconduct on the part of such persons.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant to this article. Such rulemaking shall substantially conform to the principles of the “Model State Administrative Procedures Act”, 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Interstate Commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. Publish the proposed rule’s entire text stating the reason or reasons for that proposed rule;

2. Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

3. Provide an opportunity for an informal hearing if petitioned by ten or more persons; and

4. Promulgate a final rule and its effective date, if appropriate, based on comment from state or local officials and other interested parties.

D. Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate Commission’s principal office is located for judicial review of such rule. If the court finds that the Interstate Commission’s action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

F. The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this compact shall be null and void twelve months after the first meeting of the Interstate Commission.

G. Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided in this article are retroactively applied to the emergency rule as soon as reasonably possible, but no later than ninety days after the effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION

BY THE INTERSTATE COMMISSION

Section A. Oversight

1. The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact’s purposes and intent. The provisions of this compact and the rules promulgated under this compact shall be received by all the judges, public officers, commissions and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission is entitled to receive all service of process in any such proceeding, and has standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

1. The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and the bylaws and rules of the Interstate Commission.

2. The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and non-compacting states. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

3. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII

FINANCE

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission’s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and the Interstate Commission shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet such obligations; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX

THE STATE COUNCIL

Each compacting state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, the membership of a state council shall include at least one representative from the legislative, judicial and executive branches of government; victims groups; and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council shall advise and may exercise oversight and advocacy concerning that state’s participation in Interstate Commission activities and other duties as may be determined by that state including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a compacting state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by not less than thirty-five states. The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the thirty-fifth state. Thereafter the compact shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of non-compacting states or their designees shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION

AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each compacting state. A compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state’s intent to withdraw within sixty days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default

1. If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or rules of the Interstate Commission, the Interstate Commission may impose any or all of the following penalties:

a. Remedial training and technical assistance as directed by the Interstate Commission;

b. Alternative Dispute Resolution;

c. Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

d. Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the Interstate Commission has determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the chief judicial officer, the majority and minority leaders of the legislature and the state council of the defaulting state. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the bylaws, or rules and any other grounds designated in the bylaws and rules of the Interstate Commission. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

2. Within sixty days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor, the Chief Justice or chief judicial officer, the majority and minority leaders of the legislature and the state council of the defaulting state of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, for the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact and the rules and bylaws of the Interstate Commission, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney’s fees.

Section D. Dissolution of Compact

1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state.

2. Upon the dissolution of this compact, the compact becomes void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

1. This compact does not prevent the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states’ laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4. If any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency of the compacting state to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

(P.A. 03-255, S. 1.)

History: P.A. 03-255 effective July 1, 2004, or upon enactment by thirty-five jurisdictions, whichever is later; Illinois became the thirty-fifth enacting jurisdiction on August 26, 2008 (Revisor’s note: A reference in paragraph F. of Article VI to “this act” was changed editorially by the Revisors to “this compact” for consistency with other references in the compact).






Chapter 815y - Paternity Matters

Section 46b-160 - (Formerly Sec. 52-435a). Petition by mother or expectant mother. Venue. Continuance of case. Evidence. Jurisdiction over nonresident putative father. Personal service. Petition to include answer form, notice and application for appointment of counsel. Genetic tests. Default judgment, when.

(a)(1)(A) Proceedings to establish paternity of a child born or conceived out of lawful wedlock, including one born to, or conceived by, a married woman but begotten by a man other than her husband, shall be commenced by the service on the putative father of a verified petition of the mother or expectant mother. Such petition may be brought at any time prior to the child’s eighteenth birthday, provided liability for past support shall be limited to the three years next preceding the date of the filing of any such petition.

(B) In cases involving public assistance recipients, the petition shall also be served upon the Attorney General who shall be and remain a party to any paternity proceeding and to any proceedings after judgment in such action.

(2) The verified petition, summons and order shall be filed in the superior court for the judicial district in which either she or the putative father resides, except that in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, and in petitions brought under sections 46b-212 to 46b-213w, inclusive, such petition shall be filed with the clerk for the Family Support Magistrate Division serving the judicial district where either she or the putative father resides.

(3) (A) The court, or any judge or family support magistrate assigned to said court, shall cause a summons, signed by such judge or magistrate, by the clerk of said court, or by a commissioner of the Superior Court to be issued, requiring the putative father to appear in court at a time and place as determined by the clerk but not more than ninety days after the issuance of the summons to show cause why the request for relief in such petition should not be granted.

(B) A state marshal, proper officer or investigator shall make due return of process to the court not less than twenty-one days before the date assigned for hearing. In the case of a child or expectant mother being supported wholly or in part by the state, service of such petition may be made by any investigator employed by the Department of Social Services and any proper officer authorized by law.

(4) If the putative father fails to appear in court at such time and place, the court or family support magistrate shall hear the petitioner and, upon a finding that process was served on the putative father, shall enter a default judgment of paternity against such father and such other orders as the facts may warrant. Such court or family support magistrate may order continuance of such hearing; and if such mother or expectant mother continues constant in her accusation, it shall be evidence that the respondent is the father of such child. The court or family support magistrate shall, upon motion by a party, issue an order for temporary support of the child by the respondent pending a final judgment of the issue of paternity if such court or magistrate finds that there is clear and convincing evidence of paternity which evidence shall include, but not be limited to, genetic test results indicating a ninety-nine per cent or greater probability that such respondent is the father of the child.

(b) If the putative father resides out of or is absent from the state, notice required for the exercise of jurisdiction over such putative father shall be actual notice, and shall be in the manner prescribed for personal service of process by the law of the place in which service is made.

(c) In any proceeding to establish paternity, the court or family support magistrate may exercise personal jurisdiction over a nonresident putative father if the court or magistrate finds that the putative father was personally served in this state or that the putative father resided in this state and while residing in this state (1) paid prenatal expenses for the mother and support for the child, (2) resided with the child and held himself out as the father of the child, or (3) paid support for the child and held himself out as the father of the child, provided the nonresident putative father has received actual notice of the pending petition for paternity pursuant to subsection (c) of this section.

(d) The petition, when served pursuant to subsection (c) of this section, shall be accompanied by an answer form, a notice to the putative father and an application for appointment of counsel, written in clear and simple language designed for use by pro se defendants.

(e) (1) The answer form shall require the putative father to indicate whether he admits that he is the father, denies that he is the father or does not know whether he is the father of the child. Any response to the answer form shall not be deemed to waive any jurisdictional defense.

(2) The notice to the putative father shall inform him that (A) he has a right to be represented by an attorney, and if he is indigent, the court will appoint an attorney for him, (B) if he is found to be the father, he will be required to financially support the child until the child attains the age of eighteen years, (C) if he does not admit he is the father, the court or family support magistrate may order a genetic test to determine paternity and that the cost of such test shall be paid by the state in IV-D support cases, and in non-IV-D cases shall be paid by the petitioner, except that if he is subsequently adjudicated to be the father of the child, he shall be liable to the state or the petitioner, as the case may be, for the amount of such cost and (D) if he fails to return the answer form or fails to appear for a scheduled genetic test without good cause, a default judgment shall be entered.

(3) The application for appointment of counsel shall include a financial affidavit.

(f) If the court or family support magistrate may exercise personal jurisdiction over the nonresident putative father pursuant to subsection (d) of this section and the answer form is returned and the putative father does not admit paternity, the court shall order the mother, the child and the putative father to submit to genetic tests. Such order shall be served upon the putative father in the same manner as provided in subsection (c) of this section. The genetic test of the putative father, unless he requests otherwise, shall be made in the state where the putative father resides at a location convenient to him. The costs of such test shall be paid by the state in IV-D support cases, and in non-IV-D cases shall be paid by the petitioner, except that if the putative father is subsequently adjudicated the father of the child, he shall be liable to the state or the petitioner, as the case may be, for the amount of the costs.

(g) The court or family support magistrate shall enter a default judgment against a nonresident putative father if such putative father (1) fails to answer or otherwise respond to the petition, or (2) fails to appear for a scheduled genetic test without good cause, provided a default judgment shall not be entered against a nonresident putative father unless (A) there is evidence that the nonresident putative father has received actual notice of the petition pursuant to subsection (c) of this section and (B) there is verification that the process served upon the putative father included the answer form, notice to the defendant and an application for appointment of counsel required by subsection (e) of this section. Upon entry of a default judgment, a copy of the judgment and a form for a motion to reopen shall be served upon the father in the same manner as provided in subsection (c) of this section.

(February, 1965, P.A. 406, S. 1; 1967, P.A. 520, S. 1; P.A. 74-183, S. 108, 291; P.A. 75-406, S. 3, 11; 75-420, S. 4, 6; P.A. 76-334, S. 9, 12; 76-436, S. 498, 681; P.A. 77-614, S. 521, 610; P.A. 78-379, S. 21, 27; P.A. 79-560, S. 16, 39; P.A. 85-548, S. 3; P.A. 88-364, S. 60, 123; P.A. 89-360, S. 13, 44, 45; P.A. 93-187, S. 2; 93-262, S. 68, 87; 93-329, S. 2; 93-396, S. 15; June 18 Sp. Sess. P.A. 97-1, S. 56, 75; June 18 Sp. Sess. P.A. 97-7, S. 19, 38; P.A. 00-99, S. 93, 154; P.A. 01-195, S. 41, 181; P.A. 07-247, S. 10; P.A. 09-8, S. 11.)

History: 1967 act extended section to expectant mothers; P.A. 74-183 replaced circuit court with court of common pleas and “circuit” with “county or judicial district”, effective December 31, 1974; P.A. 75-406 specified that venue in paternity action is to be in accordance with Secs. 52-435a, 52-438 and 52-442a; P.A. 75-420 replaced welfare department with department of social services; P.A. 76-334 specified that petition is to be served on attorney general and that he is to be a party to paternity proceedings in cases involving public assistance recipients and replaced “county or judicial district” with “geographical area”; P.A. 76-436 replaced court of common pleas with superior court and superior court with supreme court where appearing, effective July 1, 1978; P.A. 77-614 replaced department of social services with department of human resources, effective January 1, 1979; P.A. 78-379 required that jurors be selected from judicial district where geographical area is located for trial purposes; P.A. 79-560 added reference to petitions made by income maintenance department investigators; Sec. 52-435a transferred to Sec. 46b-160 in 1979; P.A. 85-548 added provision that paternity petition may be brought any time prior to child’s eighteenth birthday, provided liability for past support shall be limited to three years next preceding granting of petition, deleting prior provision which prohibited the bringing of petition later than three years after birth of child or three years after cessation of support contributions whichever is later; P.A. 88-364 changed the filing from the geographical area to the judicial district; P.A. 89-360 added exception for filing paternity petition in IV-D support cases with family support magistrate division, added provision re service of petition in case of child or expectant mother wholly supported by state by any proper officer authorized by law, added references to family support magistrate, and added provision that IV-D paternity cases shall be tried by family support magistrate unless one of parties demands trial by jury in accordance with Sec. 46b-164; P.A. 93-187 made technical changes re commencement of paternity proceedings, summons and service of process; P.A. 93-262 replaced reference to departments of income maintenance and human resources with department of social services, effective July 1, 1993; P.A. 93-329 added Subsecs. (c) to (h), inclusive, re jurisdiction over nonresident putative father, including requirements of personal service, minimum contacts with this state, answer form, notice, genetic tests and provision re entry of default judgments; P.A. 93-396 made a technical change in Subsec. (a); June 18 Sp. Sess. P.A. 97-1 amended Subsec. (a) by adding reference to petitions brought under Secs. 46b-212 to 46b-213v, inclusive, deleted former Subsec. (b) re trial by family support magistrate except when trial by jury is requested by a party to the case and redesignated remaining Subsecs., effective January 1, 1998; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) to provide that default judgment of paternity shall be entered upon finding that process served on putative father and to add provision re order of temporary support pending final judgment of paternity if clear and convincing evidence of paternity, amended Subsec. (e)(2) to require default judgment of paternity and amended Subsec. (g) to require entry of default judgment, effective July 1, 1997; P.A. 00-99 replaced reference in Subsec. (a) to sheriff with state marshal, effective December 1, 2000; P.A. 01-195 made technical changes in Subsec. (a) for purposes of gender neutrality, effective July 11, 2001; P.A. 07-247 amended Subsec. (a) to restructure provisions by adding Subdiv. designators (1) to (4), delete requirement that “petition, summons and order shall be on forms prescribed by the Office of the Chief Court Administrator” and replace “46b-213v” with “46b-213w”; P.A. 09-8 made technical changes in Subsec. (a)(3).

There can be no trial till the child is born. 1 R. 345; see section 52-438a. Discharge by mother. Id., 320. The mother, if plaintiff, must be put to the discovery at the time of her travail, if possible. 2 R. 492; 1 R. 107; but see 43 C. 484; 47 C. 186; 81 C. 7; 93 C. 320; 108 C. 673, contra. Plaintiff must be examined, though the defendant does not appear. 1 R. 345. This is not a criminal proceeding. 2 C. 360; 53 C. 525; 85 C. 327; 118 C. 304. The justice may adjourn the hearing and require the defendant to give bonds for appearance at the adjourned day. 32 C. 223; 105 C. 389. The justice may belong to the town interested. 1 D. 278. Suit by a woman under age; 2 C. 360; by husband and wife. 1 R. 230. Cross-examination of defendant. 28 C. 314. What declarations are and what are not admissible; other evidence. 47 C. 186; 58 C. 292; 67 C. 339; 78 C. 65; 79 C. 97; 81 C. 7. Refusal to give bond on binding over is not a forfeiture of recognizance to appear and abide the order of the lower court. 51 C. 497. Higher court can acquire jurisdiction only by a binding over. 53 C. 526. Presence of defendant not essential to the jurisdiction of the higher court. Id. Jurisdiction of higher court not affected by failure of justice to commit the defendant for want of bond. Id. Bond by putative father for support of child held valid. 54 C. 419. Defective complaint held to have been waived. 58 C. 286. Nature of proceedings. 68 C. 47. Statute must be strictly followed; arrest by indifferent person void; so arrest of one brought wrongfully into jurisdiction. 85 C. 327. Proof of constancy in accusations not necessary to make out prima facie case; statute merely makes constancy of accusation competent evidence. 93 C. 320; 108 C. 673; 114 C. 712; 138 C. 127. Allegation that reputable physician certified that complainant was pregnant not required; allegations held sufficient. 93 C. 322; 147 C. 418. Bond may be ordered to insure defendant’s attendance at adjourned sessions of the justice court; sole issue before justice is question of probable cause. 105 C. 390. If accusations are constant, prima facie case is made out by plaintiff, rebuttable only by evidence other than defendant’s own testimony. 108 C. 674. Arrest of defendant not necessary to give jurisdiction. 118 C. 306. Obligation of surety on recognizance for appearance does not include duty of seeing that accused conform to judgment by making payments. 128 C. 313. Cited. 131 C. 550. Fundamentally a civil action and may be maintained by a nonresident. It is designed to provide financial assistance for the mother in the support of the child. 146 C. 370. Statute prior to 1959 amendment: “Next court of common pleas for the county in which the complainant dwells” establishes venue rather than jurisdiction of subject matter. Id. Irregularity in physician’s certificate does not destroy jurisdiction of the court but may be subject matter for plea in abatement. 147 C. 423. Cited. 156 C. 205. Confers jurisdiction over bastardy actions. 165 C. 33. Motion to open a judgment hereunder denied by the circuit court and sustained on appeal. Appearance of attorney in lieu of person summoned to appear personally not approved. 168 C. 184. This statute omits any authorization for the arrest of the putative father and provides that paternity proceedings shall be initiated upon the verified petition of the mother filed in the court of common pleas. 169 C. 66. Cited. 170 C. 367. Cited. 175 C. 438.

Cited. 6 CS 156. That a child born to a married woman during wedlock is legitimate is only a presumption and not absolutely conclusive. Discussion of English rule. 11 CS 323. Cited. 17 CS 267. Residence in Connecticut of the mother and child not a jurisdictional requirement; bind over is then to county court of defendant’s residence. 20 CS 346. Cited. 34 CS 187, 190; Id., 501. Cited. 36 CS 501.

Complainant may appeal to appellate division of circuit court on adverse finding on hearing in probable cause. 2 Conn. Cir. Ct. 179. Former statute cited. Id., 581, 582. Defendant’s paternity of plaintiff’s child must be proved by plaintiff by a fair preponderance of evidence, as in any other civil case. 3 Conn. Cir. Ct. 453. Evidence of substantive facts is essential and they cannot be proved by corroborative evidence consisting only of constancy of accusation. Id. History discussed. Id.; Id., 492–494; Id., 553. Married woman could maintain bastardy proceedings for the support of her child, who was not the child of her husband. Id., 494. Purpose of act. Id., 553, 556. Since this section is civil in nature, the court is not required to advise defendant of his basic constitutional rights. Id. Where sole evidence of paternity was based on prior accusation of plaintiff which she repudiated in court, defendant’s motion for judgment notwithstanding the verdict should be granted. 4 Conn. Cir. Ct. 326–329. Proceedings are civil not criminal and general rules respecting civil cases are applicable; in absence of finding of facts, judgment not reviewable on appeal. Id., 443. Cited. Id., 637; 638. Competency of photograph of illegitimate child offered in evidence to show resemblance to defendant not material where other evidence of defendant’s relations with plaintiff were sufficient to prove paternity. Id., 713. Expert medical witness called by plaintiff may also give evidence which defendant used to prove his relations with plaintiff were too early to result in birth of child on date established. Verdict for defendant reached on conflicting evidence will not be set aside where jury could reasonably have reached the conclusion it did. 5 Conn. Cir. Ct. 476. Where defendant was living with plaintiff and supporting child she had previously borne him, at time of conception of second child, jury could have reasonably concluded defendant was father of second child. Id., 571. Cited. 6 Conn. Cir. Ct. 339. Constancy of accusation is competent evidence that may be proved in corroboration of plaintiff’s testimony. Id., 519.

Annotations to present section:

Cited. 180 C. 114. Cited. 188 C. 354. Requires that the paternity proceeding be instituted during lifetime of putative father. 194 C. 52 (See 200 C. 656–663 for reversal). Cited. 196 C. 403; Id., 413. Cited. 197 C. 87. Reversed judgment of appellate court; statute conferred status of party on attorney general. 200 C. 656. New eighteen-year limitation is applied retroactively. 201 C. 16. Cited. 204 C. 760. Cited. 208 C. 21. Section as amended may be applied retroactively. 225 C. 185.

Cited. 3 CA 212. Cited. 9 CA 93. Amendment (new statute of limitations) applied retroactively. Id., 327. Cited. 11 CA 548. Cited. 14 CA 487. Cited. 15 CA 312. Cited. 19 CA 76. Cited. 37 CA 105. Three-year retroactivity provision in this section is not a statute of limitations, but is a statutory allowance for past child support. 75 CA 625.

Cited. 35 CS 679. Cited. 38 CS 680. Court finds statute’s three-year limitation period not sufficiently long to withstand equal protection scrutiny. (U.S. Const. Amdts. Art. XIV, Sec. 1, fn 4). 40 CS 6. Cited. 42 CS 562.

Subsec. (a):

Cited. 234 C. 51.

Cited. 34 CA 129; judgment reversed, see 234 C. 51.



Section 46b-161 - (Formerly Sec. 52-438a). Procedure in action brought by expectant mother.

In the case of any such petition brought prior to the birth of the child, no final trial on the issue of paternity shall be had, except as to hearing on probable cause, until after the birth of the child. In such hearing on probable cause the court, on the day on which the defendant has been summoned to appear, shall determine whether probable cause exists, and if so, the court shall order the defendant to become bound to the complainant, with surety to appear on a date certain for final determination, or further continuance as circumstances may then require.

(1967, P.A. 520, S. 2.)

History: Sec. 52-438a transferred to Sec. 46b-161 in 1979.

Cited. 165 C. 33.

Annotations to present section:

Cited. 188 C. 354. Cited. 194 C. 52. Cited. 224 C. 29.



Section 46b-162 - (Formerly Sec. 52-440a). Action by state or town.

The state or any town interested in the support of a child born out of wedlock may, if the mother neglects to bring such petition, institute such proceedings against the person accused of begetting the child, and may take up and pursue any petition commenced by the mother for the maintenance of the child, if she fails to prosecute to final judgment. Such petition may be made by the Commissioner of Social Services or the town welfare administrator on information or belief. The mother of the child may be subpoenaed for testimony on the hearing of the petition.

(February, 1965, P.A. 406, S. 3; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 79-560, S. 17, 39; P.A. 93-262, S. 69, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 79-560 authorized commissioner of income maintenance to make petition; Sec. 52-440a transferred to Sec. 46b-162 in 1979; P.A. 93-262 replaced reference to commissioners of income maintenance and human resources with commissioner of social services, effective July 1, 1993.

Proof that the mother was examined in her travail unnecessary if selectmen sue. 1 D. 278. Her testimony also unnecessary. 6 C. 44. Only one selectman need swear to the complaint. Id. Necessary averments in declaration. 5 C. 424; 6 C. 44; 7 C. 289. The suit may be commenced by forthwith process. Id. The judgment cannot be for a weekly sum. 28 C. 444. Town may be third party beneficiary on bond given to mother. 128 C. 322. Order contemplated by section 52-439a, this section and section 52-442 is not only for the protection of the mother but also of the town. 143 C. 688. Saving public the burden of supporting an illegitimate child is not the primary purpose of proceedings. 146 C. 370. Cited. 165 C. 33.

Cited. 20 CS 350. Cited. 35 CS 628.

Where sole evidence of paternity was prior accusation of plaintiff which she repudiated in court, defendant’s motion for judgment notwithstanding verdict should be granted. 4 Conn. Cir. Ct. 326–329.

Annotations to present section:

Cited. 188 C. 354. Cited. 194 C. 52. Cited. 234 C. 51.

Cited. 11 CA 548. Minor child who is subject of a paternity action is an indispensable party to that action. 78 CA 848.



Section 46b-163 - (Formerly Sec. 52-438b). Action not defeated by stillbirth or other premature termination of pregnancy.

No provision of section 46b-160 or 46b-161 shall be construed to defeat any action commenced thereunder because of stillbirths or other premature termination of the pregnancy. In either such event, the court shall enter such order as it shall, after hearing, determine proper.

(1967, P.A. 520, S. 3.)

History: Sec. 52-438b transferred to Sec. 46b-163 in 1979 and reference to Secs. 52-435a and 52-438a revised to reflect their transfer.

Cited. 165 C. 33.

Annotation to present section:

Cited. 188 C. 354.



Section 46b-164 - (Formerly Sec. 52-438). Either party may demand trial by jury of six.

Section 46b-164 is repealed, effective July 1, 1997.

(1949 Rev., S. 8187; 1953, S. 3209d; 1971, P.A. 40, S. 8; P.A. 75-406, S. 4, 11; P.A. 78-280, S. 108, 127; June 18 Sp. Sess. P.A. 97-7, S. 37, 38.)



Section 46b-165 - (Formerly Sec. 52-435b). Testimony of mother.

The mother of any child for whom adjudication of paternity is sought in paternity proceedings shall not be excused from testifying because her evidence may tend to disgrace or incriminate her; nor shall she thereafter be prosecuted for any criminal act about which (1) she testifies in connection with such proceedings, or (2) she makes any statement prior to such proceedings with respect to the issue of paternity.

(February, 1965, P.A. 406, S. 4; 1971, P.A. 439, S. 2.)

History: 1971 act prohibited prosecution of mother for criminal act concerning which “she makes any statement prior to such proceedings with respect to the issue of paternity”; Sec. 52-435b transferred to Sec. 46b-165 in 1979.

Cited. 165 C. 33.

Constitutionality of statute could not be challenged by defendant in paternity action as it in no way concerned him. 5 Conn. Cir. Ct. 571.

Annotation to present section:

Cited. 188 C. 354.



Section 46b-166 - (Formerly Sec. 52-435c). Testimony of putative father.

The putative father of any child for whom adjudication of paternity is sought in paternity proceedings shall not be excused from testifying because his evidence may tend to disgrace or incriminate him; nor shall he thereafter be prosecuted for any criminal act about which (1) he testifies in connection with such proceedings or (2) he makes any statement prior to such proceedings with respect to the issue of paternity.

(1971, P.A. 439, S. 1.)

History: Sec. 52-435c transferred to Sec. 46b-166 in 1979.

Cited. 165 C. 33.

Annotations to present section:

Cited. 188 C. 354. Cited. 194 C. 52.



Section 46b-167 - (Formerly Sec. 52-437). Evidence of putative father’s good character admissible.

Evidence of the good character of the accused for morality and decency, prior to the alleged commission of the offense, shall be admissible in his favor in paternity proceedings, and may be rebutted by evidence showing a contrary character at such time.

(1949 Rev., S. 8186.)

History: Sec. 52-437 transferred to Sec. 46b-167 in 1979.

Cited. 165 C. 33.

Annotation to present section:

Cited. 188 C. 354.



Section 46b-168 - (Formerly Sec. 52-184). Genetic tests when paternity is at issue. Assessment of costs.

(a) In any proceeding in which the question of paternity is at issue the court or a family support magistrate, on motion of any party, may order genetic tests which shall mean deoxyribonucleic acid tests, to be performed by a hospital, accredited laboratory, qualified physician or other qualified person designated by the court, to determine whether or not the putative father or husband is the father of the child. The results of such tests, whether ordered under this section or required by the IV-D agency under section 46b-168a, shall be admissible in evidence to either establish definite exclusion of the putative father or husband or as evidence that he is the father of the child without the need for foundation testimony or other proof of authenticity or accuracy, unless objection is made in writing not later than twenty days prior to the hearing at which such results may be introduced in evidence.

(b) In any proceeding in which the question of paternity is at issue, the results of such genetic tests, whether ordered under this section or required by the IV-D agency under section 46b-168a, shall constitute a rebuttable presumption that the putative father is the father of the child if the results of such tests indicate a ninety-nine per cent or greater probability that he is the father of the child, provided the petitioner has presented evidence that sexual intercourse occurred between the mother and the putative father during the period of time in which the child was conceived.

(c) The costs of making tests provided by this section shall be chargeable against the party making the motion, provided if the court finds that such party is a low-income obligor, as defined in the child support guidelines established pursuant to section 46b-215a, or is otherwise indigent and unable to pay such costs, such costs shall be paid by the state.

(1957, P.A. 367; P.A. 81-433, S. 1, 3; P.A. 89-360, S. 41, 45; P.A. 93-329, S. 10; P.A. 94-93; June 18 Sp. Sess. P.A. 97-7, S. 20, 38; P.A. 06-149, S. 10.)

History: Sec. 52-184 transferred to Sec. 46b-168 in 1979; P.A. 81-433 added proviso re state payment of costs for indigent and indigent’s subsequent liability for costs if judged to be child’s father; P.A. 89-360 amended Subsec. (a) by adding “or family support magistrate” and deleting provision re payment of costs of tests and added Subsecs. (b) and (c) re order by court or family support magistrate of genetic tests to determine paternity, admissibility of evidence and payment of costs of such tests; P.A. 93-329 deleted former Subsec. (a) re blood grouping tests in proceeding where question of paternity is an issue relettering former Subsecs. (b) and (c) as (a) and (b) and amended relettered Subsec. (a) by deleting reference to prior blood grouping tests and substituting “deoxyribonucleic acid tests” for “human leukocyte antigen tests or DNA”; P.A. 94-93 added provisions making genetic test results a rebuttable presumption that the putative father is the father of the child if the results of such tests indicate a 99% or greater probability that he is the father of the child and if there is evidence presented that sexual intercourse occurred between the mother and father during the time in question as new Subsec. (b), relettering former Subsec. as (c); June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) by adding reference to Sec. 46b-168a and adding provision that genetic test shall be admissible to establish paternity without need for foundation testing or other proof of authenticity or accuracy, unless objection made in writing 20 days before hearing and amended Subsec. (b) by adding reference to Sec. 46b-168a, effective July 1, 1997; P.A. 06-149 amended Subsec. (c) to delete requirement that party adjudicated to be father shall reimburse the state for costs of tests, and inserted provision that the state shall pay costs of tests for party who is a low-income obligor or is otherwise indigent and unable to pay, effective June 6, 2006.

Cited. 170 C. 367.

Cited. 32 CS 619.

Not mandatory that all parties be present for test at same time. 4 Conn. Cir. Ct. 363. Admission of inconclusive blood tests harmless to defendant where other evidence of his paternity was sufficient to sustain verdict. Id., 713.

Annotations to present section:

Cited. 188 C. 354. Cited. 196 C. 403; Id., 413. “... admissibility of the results from the combined blood grouping and human leukocyte antigen (HLA) testing is not precluded” by the statute. 201 C. 16. Cited. 225 C. 185.

Cited. 9 CA 431. Cited. 10 CA 181. Cited. 25 CA 155. Cited. 33 CA 632. Cited. 36 CA 138. Cited. 40 CA 33.

Use of the words “shall” and “may” in this section indicates an affirmative selection of words with a specific intent to make use of each word’s distinctive meaning. Where, as here, the statutory language is clear and unambiguous, there is no room for construction. 35 CS 679. Trial court had no authority to order the department of social services to pay the cost of blood grouping tests for an indigent defendant. No denial of equal protection in charging the expenses to the party who moves for the tests. Id., 686. Cited. 39 CS 230. Cited. 40 CS 66. Cited. 42 CS 562. Cited. 44 CS 145.

Subsec. (a):

Cited. 221 C. 264. Cited. 234 C. 51.

Subsec. (b):

Cited. 228 C. 610, 614.



Section 46b-168a - Genetic tests in IV-D support cases when paternity is at issue. Assessment of costs. Regulations.

(a) In any IV-D support case, as defined in subdivision (13) of subsection (b) of section 46b-231, in which the paternity of a child is at issue, or in any case in which a support enforcement agency is providing services to a petitioner in a proceeding under sections 46b-212 to 46b-213w, inclusive, in which the paternity of a child is at issue, the IV-D agency or the support enforcement agency shall require the child and all other parties other than individuals who have good cause for refusing to cooperate or who are subject to other exceptions to submit to genetic tests which shall mean deoxyribonucleic acid tests, to be performed by a hospital, accredited laboratory, qualified physician or other qualified person designated by such agency, to determine whether or not the putative father or husband is the father of the child, upon the request of any such party, provided such request is supported by a sworn statement by the party which either (1) alleges paternity and sets forth facts establishing a reasonable possibility of the requisite sexual contact between the parties, or (2) denies paternity and sets forth facts establishing a reasonable possibility of the nonexistence of sexual contact between the parties.

(b) The costs of making the tests provided by this section shall be paid by the state, except that if the putative father is the requesting party and he subsequently acknowledges paternity or is adjudicated to be the father of the child, he shall be liable to the state for the amount of such costs unless he is found to be (1) a low-income obligor, as defined in the child support guidelines established pursuant to section 46b-215a, or (2) otherwise indigent and unable to pay such costs. Any court or family support magistrate may order a father who is found liable for genetic testing costs under this subsection to reimburse the state for the amount of such costs. The contesting party shall make advance payment for any additional testing required in the event of a contest of the original test results.

(c) The Commissioner of Social Services shall adopt regulations, in accordance with the provisions of chapter 54, to establish criteria for determining (1) good cause or other exceptions for refusing to cooperate under subsection (a) of this section, which shall include, but not be limited to, domestic violence, sexual abuse and lack of information and shall take into account the best interests of the child, and (2) the sufficiency of the facts establishing a reasonable possibility of the existence or nonexistence of the requisite sexual contact between the parties, as required under subsection (a) of this section.

(June 18 Sp. Sess. P.A. 97-7, S. 21, 38; P.A. 03-89, S. 4; P.A. 06-149, S. 11; P.A. 11-214, S. 10.)

History: June 18 Sp. Sess. P.A. 97-7 effective July 1, 1997; P.A. 03-89 amended Subsec. (a) by expanding genetic testing requirements to proceedings under Secs. 46b-212 to 46b-213v, inclusive, in which “support enforcement agency is providing services to a petitioner” and amended Subsec. (b) by adding provision re authority of court or family support magistrate to order adjudicated father to pay costs of genetic testing; P.A. 06-149 amended Subsec. (b) to substitute “except that” for “provided”, add “subsequently acknowledges paternity” re liability to the state for costs of tests, replace reference to ability to pay in accordance with regulations with exemption from payment of costs if father found to be a low-income obligor or otherwise indigent and unable to pay costs, and rewrite provisions re reimbursement to the state, and deleted former Subsec. (c)(3) re regulations for payment of costs, effective June 6, 2006; P.A. 11-214 amended Subsec. (a) to substitute reference to Sec. 46b-213w for reference to Sec. 46b-213v.



Section 46b-169 - (Formerly Sec. 52-440b). Compelling disclosure of name of putative father. Institution of action.

(a) If the mother of any child born out of wedlock, or the mother of any child born to any married woman during marriage which child shall be found not to be issue of the marriage terminated by a decree of divorce or dissolution or by decree of any court of competent jurisdiction, fails or refuses to disclose the name of the putative father of such child under oath to the Commissioner of Social Services, if such child is a recipient of public assistance, or otherwise to a guardian or a guardian ad litem of such child, such mother may be cited to appear before any judge of the Superior Court and compelled to disclose the name of the putative father under oath and to institute an action to establish the paternity of said child.

(b) Any woman who, having been cited to appear before a judge of the Superior Court pursuant to subsection (a) of this section, fails to appear or fails to disclose or fails to prosecute a paternity action may be found to be in contempt of court and may be fined not more than two hundred dollars or imprisoned not more than one year, or both.

(1971, P.A. 439, S. 4; P.A. 74-183, S. 110, 291; P.A. 75-406, S. 6, 11; 75-420, S. 4, 6; P.A. 76-436, S. 500, 681; P.A. 77-614, S. 521, 610; P.A. 79-560, S. 18, 39; P.A. 88-364, S. 61, 123; P.A. 93-262, S. 70, 87; P.A. 04-76, S. 38; P.A. 07-217, S. 172.)

History: P.A. 74-183 substituted “decree of divorce or dissolution” for “divorce decree” and court of common pleas for circuit court, effective December 31, 1974; P.A. 75-406 added reference to “geographical area” in Subsec. (a); P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 79-560 added reference to commissioner of income maintenance in Subsec. (a); Sec. 52-440b transferred to Sec. 46b-169 in 1979; P.A. 88-364 amended Subsec. (a) by deleting “assigned to a geographical area” after “superior court”; P.A. 93-262 replaced reference to commissioners of human resources and income maintenance with commissioner of social services, effective July 1, 1993; P.A. 04-76 amended Subsec. (a) by deleting provision that required the mother of a child to disclose the name of the putative father of such child “to a selectman of a town in which such child resides, if such child is a recipient of general assistance”; P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.

Cited. 165 C. 33.

Annotations to present section:

Cited. 188 C. 354. Cited. 196 C. 403. Cited. 200 C. 656.

Cited. 11 CA 548.

Cited. 37 CS 560.



Section 46b-170 - (Formerly Sec. 52-439a). Withdrawal of petition. Agreement of settlement.

No petition under section 46b-160 shall be withdrawn except upon approval of a judge or in IV-D support cases as defined in subsection (b) of section 46b-231 and petitions brought under sections 46b-212 to 46b-213w, inclusive, the family support magistrate assigned to the judicial district in which the petition was brought. Any agreement of settlement, before or after a petition has been brought, other than an agreement made under the provisions of section 46b-172, between the mother and putative father shall take effect only upon approval of the terms thereof by a judge of the Superior Court, or family support magistrate assigned to the judicial district in which the mother or the putative father resides and, in the case of children supported by the state or the town, on the approval of the Commissioner of Social Services or the Attorney General. When so approved, such agreements shall be binding upon all persons executing them, whether such person is a minor or an adult.

(February, 1965, P.A. 406, S. 2; P.A. 74-183, S. 109, 291; P.A. 75-406, S. 5, 11; 75-420, S. 4, 6; P.A. 76-436, S. 499, 682; P.A. 77-614, S. 521, 610; P.A. 79-560, S. 19, 39; P.A. 88-364, S. 62, 123; P.A. 89-360, S. 14, 45; P.A. 93-262, S. 71, 87; 93-396, S. 16; June 18 Sp. Sess. P.A. 97-1, S. 57, 75; P.A. 11-214, S. 11.)

History: P.A. 74-183 replaced circuit court with court of common pleas and “circuit” with “county or judicial district”, effective December 31, 1974; P.A. 75-406 replaced “county or judicial district” with “geographical area”; P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-614 replaced commissioner of social services with commissioner of human resources, effective January 1, 1979; P.A. 79-560 added reference to commissioner of income maintenance; Sec. 52-439a transferred to Sec. 46b-170 in 1979 and reference to Sec. 52-442a revised to reflect its transfer; P.A. 88-364 replaced “geographical area” with “judicial district”; P.A. 89-360 added provision re withdrawal of petition in IV-D support cases as defined in Sec. 46b-231(b)(15) and added references to family support magistrate; P.A. 93-262 replaced reference to commissioners of income maintenance and human resources with commissioner of social services, effective July 1, 1993; P.A. 93-396 made a technical change; June 18 Sp. Sess. P.A. 97-1 added reference to petitions brought under Secs. 46b-212 to 46b-213v, inclusive, effective January 1, 1998; P.A. 11-214 made section applicable to petition “under section 46b-160” and substituted reference to Sec. 46b-213w for reference to Sec. 46b-213v.

Promise not to bring suit is good consideration. 68 C. 48. Order contemplated by this section, sections 52-440a and 52-442 not only for protection of mother but also of town. 143 C. 688. Cited. 165 C. 33.

Former section cited. 20 CS 350. Cited. 36 CS 501.

Annotations to present section:

Cited. 188 C. 354. Cited. 196 C. 403. Cited. 200 C. 656.

Cited. 19 CA 76.



Section 46b-171 - (Formerly Sec. 52-442). Judgment of court or family support magistrate. Support orders. Past-due support. Reopened judgment of paternity.

(a)(1)(A) If the defendant is found to be the father of the child, the court or family support magistrate shall order the defendant to stand charged with the support and maintenance of such child, with the assistance of the mother if such mother is financially able, as the court or family support magistrate finds, in accordance with the provisions of subsection (b) of section 17b-179, or section 17a-90, 17b-81, 17b-223, 17b-745, 46b-129, 46b-130 or 46b-215, to be reasonably commensurate with the financial ability of the defendant, and to pay a certain sum periodically until the child attains the age of eighteen years or as otherwise provided in this subsection. If such child is unmarried and a full-time high school student, such support shall continue according to the parents’ respective abilities, if such child is in need of support, until such child completes the twelfth grade or attains the age of nineteen, whichever occurs first.

(B) The court or family support magistrate shall order the defendant to pay such sum to the complainant, or, if a town or the state has paid such expense, to the town or the state, as the case may be, and shall grant execution for the same and costs of suit taxed as in other civil actions, together with a reasonable attorney’s fee, and may require the defendant to become bound with sufficient surety to perform such orders for support and maintenance. In IV-D support cases, the IV-D agency or a support enforcement agency under cooperative agreement with the IV-D agency may, upon notice to the obligor and obligee, redirect payments for the support of any child receiving child support enforcement services either to the state of Connecticut or to the present custodial party, as their interests may appear, provided neither the obligor nor the obligee objects in writing within ten business days from the mailing date of such notice. Any such notice shall be sent by first class mail to the most recent address of such obligor and obligee, as recorded in the state case registry pursuant to section 46b-218, and a copy of such notice shall be filed with the court or family support magistrate if both the obligor and obligee fail to object to the redirected payments within ten business days from the mailing date of such notice. All payments made shall be distributed as required by Title IV-D of the Social Security Act.

(2) In addition, the court or family support magistrate shall include in each support order in a IV-D support case a provision for the health care coverage of the child. Such provision may include an order for either parent or both parents to provide such coverage under any or all of subparagraphs (A), (B) or (C) of this subdivision.

(A) The provision for health care coverage may include an order for either parent to name any child as a beneficiary of any medical or dental insurance or benefit plan carried by such parent or available to such parent at a reasonable cost as described in subparagraph (D) of this subdivision. If such order requires the parent to maintain insurance available through an employer, the order shall be enforced using a National Medical Support Notice as provided in section 46b-88.

(B) The provision for health care coverage may include an order for either parent to: (i) Apply for and maintain coverage on behalf of the child under the HUSKY Plan, Part B; or (ii) provide cash medical support, as described in subparagraphs (E) and (F) of this subdivision. An order under this subparagraph shall be made only if the cost to the parent obligated to maintain coverage under the HUSKY Plan, Part B, or provide cash medical support is reasonable, as described in subparagraph (D) of this subdivision. An order under clause (i) of this subparagraph shall be made only if insurance coverage as described in subparagraph (A) of this subdivision is unavailable at reasonable cost to either parent, or inaccessible to the child.

(C) An order for payment of the child’s medical and dental expenses, other than those described in clause (ii) of subparagraph (E) of this subdivision, that are not covered by insurance or reimbursed in any other manner shall be entered in accordance with the child support guidelines established pursuant to section 46b-215a.

(D) Health care coverage shall be deemed reasonable in cost if: (i) The parent obligated to maintain such coverage would qualify as a low-income obligor under the child support guidelines established pursuant to section 46b-215a, based solely on such parent’s income, and the cost does not exceed five per cent of such parent’s net income; or (ii) the parent obligated to maintain such coverage would not qualify as a low-income obligor under such guidelines and the cost does not exceed seven and one-half per cent of such parent’s net income. In either case, net income shall be determined in accordance with the child support guidelines established pursuant to section 46b-215a. If a parent obligated to maintain insurance must obtain coverage for himself or herself to comply with the order to provide coverage for the child, reasonable cost shall be determined based on the combined cost of coverage for such parent and such child.

(E) Cash medical support means (i) an amount ordered to be paid toward the cost of premiums for health insurance coverage provided by a public entity, including the HUSKY Plan, Part A or Part B, except as provided in subparagraph (F) of this subdivision, or by another parent through employment or otherwise, or (ii) an amount ordered to be paid, either directly to a medical provider or to the person obligated to pay such provider, toward any ongoing extraordinary medical and dental expenses of the child that are not covered by insurance or reimbursed in any other manner, provided such expenses are documented and identified specifically on the record. Cash medical support, as described in clauses (i) and (ii) of this subparagraph, may be ordered in lieu of an order under subparagraph (A) of this subdivision to be effective until such time as health insurance that is accessible to the child and reasonable in cost becomes available, or in addition to an order under subparagraph (A) of this subdivision, provided the total cost to the obligated parent of insurance and cash medical support is reasonable, as described in subparagraph (D) of this subdivision. An order for cash medical support shall be payable to the state or the custodial party, as their interests may appear, provided an order under clause (i) of this subparagraph shall be effective only as long as health insurance coverage is maintained. Any unreimbursed medical and dental expenses not covered by an order pursuant to clause (ii) of this subparagraph are subject to an order for unreimbursed medical and dental expenses pursuant to subparagraph (C) of this subdivision.

(F) Cash medical support to offset the cost of any insurance payable under the HUSKY Plan, Part A or Part B, shall not be ordered against a noncustodial parent who is a low-income obligor, as defined in the child support guidelines established pursuant to section 46b-215a, or against a custodial parent of children covered under the HUSKY Plan, Part A or Part B.

(3) The court or family support magistrate may also make and enforce orders for the payment by any person named herein of past-due support for which the defendant is liable in accordance with the provisions of section 17a-90 or 17b-81, subsection (b) of section 17b-179 or section 17b-223, 46b-129 or 46b-130 and, in IV-D cases, order such person, provided such person is not incapacitated, to participate in work activities which may include, but shall not be limited to, job search, training, work experience and participation in the job training and retraining program established by the Labor Commissioner pursuant to section 31-3t. The defendant’s liability for past-due support under this subdivision shall be limited to the three years next preceding the filing of the petition.

(4) If the defendant fails to comply with any order made under this section, the court or family support magistrate may commit the defendant to a community correctional center, there to remain until the defendant complies therewith; but, if it appears that the mother does not apply the periodic allowance paid by the defendant toward the support of such child, and that such child is chargeable, or likely to become chargeable, to the town where it belongs, the court, on application, may discontinue such allowance to the mother, and may direct it to be paid to the selectmen of such town, for such support, and may issue execution in their favor for the same. The provisions of section 17b-743 shall apply to this section. The clerk of the court which has rendered judgment for the payment of money for the maintenance of any child under the provisions of this section shall, within twenty-four hours after such judgment has been rendered, notify the selectmen of the town where the child belongs.

(5) Any support order made under this section may at any time thereafter be set aside, altered or modified by any court issuing such order upon a showing of a substantial change in the circumstances of the defendant or the mother of such child or upon a showing that such order substantially deviates from the child support guidelines established pursuant to section 46b-215a, unless there was a specific finding on the record that the application of the guidelines would be inequitable or inappropriate. There shall be a rebuttable presumption that any deviation of less than fifteen per cent from the child support guidelines is not substantial and any deviation of fifteen per cent or more from the guidelines is substantial. Modification may be made of such support order without regard to whether the order was issued before, on or after May 9, 1991. No such support orders may be subject to retroactive modification, except that the court may order modification with respect to any period during which there is a pending motion for a modification of an existing support order from the date of service of the notice of such pending motion upon the opposing party pursuant to section 52-50.

(6) Failure of the defendant to obey any order for support made under this section may be punished as for contempt of court and the costs of commitment of any person imprisoned therefor shall be paid by the state as in criminal cases.

(b) Whenever the Superior Court or family support magistrate reopens a judgment of paternity entered pursuant to this section in which a person was found to be the father of a child who is or has been supported by the state and the court or family support magistrate finds that the person adjudicated the father is not the father of the child, the Department of Social Services shall refund to such person any money paid to the state by such person during the period such child was supported by the state.

(c) In IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, a copy of any support order established or modified pursuant to this section or, in the case of a motion for modification of an existing support order, a notice of determination that there should be no change in the amount of the support order, shall be provided to each party and the state case registry within fourteen days after issuance of such order or determination.

(1949 Rev., S. 8180; 1957, P.A. 462, S. 1; 1959, P.A. 115, S. 3; 639, S. 1; 1969, P.A. 297; P.A. 89-360, S. 15, 42, 45; P.A. 90-188, S. 3; P.A. 91-76, S. 3, 7; P.A. 93-329, S. 11; June 18 Sp. Sess. P.A. 97-7, S. 22, 38; P.A. 99-279, S. 30, 45; May 9 Sp. Sess. P.A. 02-7, S. 43; P.A. 04-100, S. 2; P.A. 06-149, S. 12; P.A. 07-247, S. 11; P.A. 11-214, S. 12; June 12 Sp. Sess. P.A. 12-2, S. 81.)

History: 1959 acts stipulated court order be for support as well as maintenance, made mother’s assistance depend on whether she is financially able, confined time for payments to period before child reaches 18 years rather than for such time as court judges proper, substituted provision for expense of support and maintenance before judgment is rendered for nursing expenses to that time, making whole amount rather than half payable to complainant, specified cost of suit be taxed as in other civil actions, together with attorney’s fee, deleted provisions that court direct payment to welfare commissioner and issue execution on same, substituting application of Sec. 17-323a, and specified that failure of defendant to obey order for support “may be punished as for contempt of court” and that “costs of commitment of any person imprisoned therefor shall be paid by the state as in criminal cases”; 1969 act substituted “community correctional center” for “jail”; Sec. 52-442 transferred to Sec. 46b-171 in 1979; P.A. 89-360 changed “guilty” to “to be the father of the child”, added language re determination of financial ability of mother, changed “weekly” to “periodically”, deleted determination and order for lying-in expense and authorized court to make and enforce orders for unpaid support contributions pursuant to Sec. 17-31i(b), 17-32, 17-82e, 17-295, 46b-129 or 46b-130 and added references to family support magistrates throughout section; P.A. 90-188 amended section by adding provision permitting modification of child support orders upon showing of substantial change of circumstances or substantial deviation from child support guidelines established under P.A. 89-203 unless inequitable or inappropriate, and prohibiting retroactive modification of order of periodic payment or permanent alimony or support, except during period of pending motion for modification; P.A. 91-76 added provision re rebuttable presumption that deviation of less than 15% from child support guidelines is not substantial and any deviation of more than 15% is substantial and permitting modification of support order without regard to whether order issued before on or after May 9, 1991; P.A. 93-329 added Subsec. (b) re refund of money paid for support when judgment of paternity is reopened and person who was adjudicated the father of child who is or was supported by the state is found not to be the father of such child; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) by adding provisions requiring support order to contain order for health care coverage in IV-D case and re order to person who is not incapacitated to participate in work activities and added Subsec. (c) re copy of order, modification or other determination to each party and to state case registry within 14 days after issuance, effective July 1, 1997; P.A. 99-279 amended Subsec. (a) by dividing it into six Subdivs., making technical changes and adding in Subdiv. (2) provisions re health care coverage under HUSKY Plan where coverage is unavailable at reasonable cost through a parent, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a)(2) by adding provision re enforcement of employment-based order using a National Medical Support Notice; P.A. 04-100 amended Subsec. (a)(1) and (2) by adding provision re continuation of support for unmarried, full-time high school student residing with custodial parent and making technical and conforming changes; P.A. 06-149 amended Subsec. (a) to make technical changes and insert Subpara. designators (A) and (B) in Subdiv. (1), amended Subsec. (a)(1)(A) to delete “and residing with the custodial parent”, amended Subsec. (a)(1)(B) to add provisions re redirection of payments and notice thereof and requiring payments to be distributed as required by Title IV-D of the Social Security Act, amended Subsec. (a)(2) to substitute exemption from insurance payment requirements for low-income obligors for prior exemption if premium payments would reduce amount of support required under child support guidelines, and amended Subsec. (a)(3) to provide that liability for past-due support shall be limited to 3 years next preceding the filing of petition, effective June 6, 2006; P.A. 07-247 amended Subsec. (a)(2) by inserting Subpara. designators (A) to (F), by specifying that court or family support magistrate may order either or both parents to provide health care coverage for the child, by specifying that either parent may be ordered to name a child as a beneficiary of any medical or dental insurance plan carried by or available to such parent at a reasonable cost, by describing reasonable cost re maintaining health care coverage, by deleting language that required applying for coverage under HUSKY Plan, Part B only if noncustodial parent had sufficient ability to pay the appropriate premium, by providing that court or family support magistrate may order either parent to provide for coverage under HUSKY Plan, Part B, or alternatively enter order for cash medical support as long as any such order was reasonable, by defining “cash medical support” and requirements related to entry of a cash medical support order and by making technical changes; P.A. 11-214 amended Subsec. (a)(3) to make a technical change; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsec. (a)(3).

See Sec. 46b-88 re National Medical Support Notice.

Form of finding and judgment. 2 C. 157; 3 C. 585; 5 C. 426. “Maintenance” defined. 2 C. 157; 4 C. 567. Form of bond. 2 R. 497; 1 R. 230. Burial expenses of the child do not fall within “lying-in or nursing” expenses. 67 C. 345. Amount and duration of weekly payments rest in discretion of court; 93 C. 324; requiring payments until child is fourteen held reasonable. Id. Judgment for defendant in bastardy action held a bar to subsequent action for seduction brought by father of original plaintiff. 104 C. 592. Town may be third party beneficiary on bond given to mother. 128 C. 322. Order contemplated by sections 52-439a, 52-440 and this section is not only for the protection of the mother but also of the town. 143 C. 688. The amount and duration of the order for the support of the child is a matter within the sound discretion of the court. 147 C. 423. Does not confer jurisdiction over bastardy actions. 165 C. 33. Cited. 170 C. 367. Person adjudged the father may be charged the support of caretaker mother when necessary for proper maintenance of child. 175 C. 438.

Cited. 20 CS 350. Cited. 34 CS 281. Cited. 35 CS 603. Assessment against father of full expense of supporting child until judgment without consideration of mother’s financial ability does not constitute invidious discrimination based upon sex. Id., 628. Basis of father’s liability for support of child’s caretaker grandmother is the services performed for the benefit of the child. 36 CS 504.

Cited. 2 Conn. Cir. Ct. 582. Cited. 3 Conn. Cir. Ct. 553, 554(fn). Evidence of photograph of child and blood test not necessary to prove paternity where defendant had been sole lover of plaintiff, previously virgin, and their admission held not harmful. 4 Conn. Cir. Ct. 713. This statute should be used to order support of child when defendant is adjudged father. 5 Conn. Cir. Ct. 484. Cited. Id., 578. Ascertainment of lying-in expenses is in sound discretion of court. Plaintiff not obliged to assist in paying lying-in expenses. 6 Conn. Cir. Ct. 22. Cited. Id., 520.

Annotations to present section:

Cited. 188 C. 354. Cited. 194 C. 52. Cited. 196 C. 407; Id., 413. Cited. 197 C. 87. Cited. 216 C. 85. Cited. 225 C. 185. Cited. 236 C. 582.

Cited. 9 CA 327. Cited. 22 CA 583. Cited. 25 CA 563. P.A. 90-188 cited. Id. Unlike Sec. 46b-62, this section does not require court to consider specific statutory factors in fashioning awards, but merely requires that exercise of court’s broad discretion be reasonable. 75 CA 625.

Cited. 35 CS 679. Cited. 37 CS 745; Id., 885. Words “support and maintenance” as employed in statute encompass support for caretaker mother when necessary for proper maintenance of the child. 39 CS 485.



Section 46b-172 - (Formerly Sec. 52-442a). Acknowledgment of paternity and agreement to support; judgment. Review of acknowledgment of paternity.

(a)(1) In lieu of or in conclusion of proceedings under section 46b-160, a written acknowledgment of paternity executed and sworn to by the putative father of the child when accompanied by (A) an attested waiver of the right to a blood test, the right to a trial and the right to an attorney, and (B) a written affirmation of paternity executed and sworn to by the mother of the child shall have the same force and effect as a judgment of the Superior Court. It shall be considered a legal finding of paternity without requiring or permitting judicial ratification, and shall be binding on the person executing the same whether such person is an adult or a minor, subject to subdivision (2) of this subsection. Such acknowledgment shall not be binding unless, prior to the signing of any affirmation or acknowledgment of paternity, the mother and the putative father are given oral and written notice of the alternatives to, the legal consequences of, and the rights and responsibilities that arise from signing such affirmation or acknowledgment. The notice to the mother shall include, but shall not be limited to, notice that the affirmation of paternity may result in rights of custody and visitation, as well as a duty of support, in the person named as father. The notice to the putative father shall include, but not be limited to, notice that such father has the right to contest paternity, including the right to appointment of counsel, a genetic test to determine paternity and a trial by the Superior Court or a family support magistrate and that acknowledgment of paternity will make such father liable for the financial support of the child until the child’s eighteenth birthday. In addition, the notice shall inform the mother and the father that DNA testing may be able to establish paternity with a high degree of accuracy and may, under certain circumstances, be available at state expense. The notices shall also explain the right to rescind the acknowledgment, as set forth in subdivision (2) of this subsection, including the address where such notice of rescission should be sent, and shall explain that the acknowledgment cannot be challenged after sixty days, except in court upon a showing of fraud, duress or material mistake of fact.

(2) The mother and the acknowledged father shall have the right to rescind such affirmation or acknowledgment in writing within the earlier of (A) sixty days, or (B) the date of an agreement to support such child approved in accordance with subsection (b) of this section or an order of support for such child entered in a proceeding under subsection (c) of this section. An acknowledgment executed in accordance with subdivision (1) of this subsection may be challenged in court or before a family support magistrate after the rescission period only on the basis of fraud, duress or material mistake of fact which may include evidence that he is not the father, with the burden of proof upon the challenger. During the pendency of any such challenge, any responsibilities arising from such acknowledgment shall continue except for good cause shown.

(3) All written notices, waivers, affirmations and acknowledgments required under subdivision (1) of this subsection, and rescissions authorized under subdivision (2) of this subsection, shall be on forms prescribed by the Department of Public Health, provided such acknowledgment form includes the minimum requirements specified by the Secretary of the United States Department of Health and Human Services. All acknowledgments and rescissions executed in accordance with this subsection shall be filed in the paternity registry established and maintained by the Department of Public Health under section 19a-42a.

(4) An acknowledgment of paternity signed in any other state according to its procedures shall be given full faith and credit by this state.

(b) (1) An agreement to support the child by payment of a periodic sum until the child attains the age of eighteen years or as otherwise provided in this subsection, together with provisions for reimbursement for past-due support based upon ability to pay in accordance with the provisions of section 17a-90 or 17b-81, subsection (b) of section 17b-179 or section 17b-223, 46b-129 or 46b-130, and reasonable expense of prosecution of the petition, when filed with and approved by a judge of the Superior Court, or in IV-D support cases and matters brought under sections 46b-212 to 46b-213w, inclusive, a family support magistrate at any time, shall have the same force and effect, retroactively or prospectively in accordance with the terms of the agreement, as an order of support entered by the court, and shall be enforceable and subject to modification in the same manner as is provided by law for orders of the court in such cases. If such child is unmarried and a full-time high school student, such support shall continue according to the parents’ respective abilities to pay, if such child is in need of support, until such child completes the twelfth grade or attains the age of nineteen, whichever occurs first.

(2) Past-due support in such cases shall be limited to the three years next preceding the date of the filing of such agreements to support.

(3) Payments under such agreement shall be made to the petitioner, except that in IV-D support cases, as defined in subsection (b) of section 46b-231, payments shall be made to the Bureau of Child Support Enforcement or its designated agency and distributed as required by Title IV-D of the Social Security Act. In IV-D support cases, the IV-D agency or a support enforcement agency under cooperative agreement with the IV-D agency may, upon notice to the obligor and obligee, redirect payments for the support of any child receiving child support enforcement services either to the state of Connecticut or to the present custodial party, as their interests may appear, provided neither the obligor nor the obligee objects in writing within ten business days from the mailing date of such notice. Any such notice shall be sent by first class mail to the most recent address of such obligor and obligee, as recorded in the state case registry pursuant to section 46b-218, and a copy of such notice shall be filed with the court or family support magistrate if both the obligor and obligee fail to object to the redirected payments within ten business days from the mailing date of such notice.

(4) Such written agreements to support shall be sworn to, and shall be binding on the person executing the same whether he is an adult or a minor.

(c) (1) At any time after the signing of any acknowledgment of paternity, upon the application of any interested party, the court or any judge thereof or any family support magistrate in IV-D support cases and in matters brought under sections 46b-212 to 46b-213w, inclusive, shall cause a summons, signed by such judge or family support magistrate, by the clerk of the court or by a commissioner of the Superior Court, to be issued, requiring the acknowledged father to appear in court at a time and place as determined by the clerk but not more than ninety days after the issuance of the summons, to show cause why the court or the family support magistrate assigned to the judicial district in IV-D support cases should not enter judgment for support of the child by payment of a periodic sum until the child attains the age of eighteen years or as otherwise provided in this subsection, together with provision for reimbursement for past-due support based upon ability to pay in accordance with the provisions of section 17a-90 or 17b-81, subsection (b) of section 17b-179 or section 17b-223, 46b-129 or 46b-130, a provision for health coverage of the child as required by section 46b-215, and reasonable expense of the action under this subsection. If such child is unmarried and a full-time high school student such support shall continue according to the parents’ respective abilities to pay, if such child is in need of support, until such child completes the twelfth grade or attains the age of nineteen, whichever occurs first.

(2) Past-due support in such cases shall be limited to the three years next preceding the filing of a petition pursuant to this section. Such court or family support magistrate, in IV-D support cases, may also order the acknowledged father who is subject to a plan for reimbursement of past-due support and is not incapacitated to participate in work activities which may include, but shall not be limited to, job search, training, work experience and participation in the job training and retraining program established by the Labor Commissioner pursuant to section 31-3t.

(3) Proceedings to obtain such orders of support shall be commenced by the service of such summons on the acknowledged father. A state marshal or proper officer shall make due return of process to the court not less than twenty-one days before the date assigned for hearing.

(4) The prior judgment as to paternity shall be res judicata as to that issue for all paternity acknowledgments filed with the court on or after March 1, 1981, but before July 1, 1997, and shall not be reconsidered by the court unless the person seeking review of the acknowledgment petitions the superior court for the judicial district having venue for a hearing on the issue of paternity within three years of such judgment. In addition to such review, if the acknowledgment of paternity was filed prior to March 1, 1981, the acknowledgment of paternity may be reviewed by denying the allegation of paternity in response to the initial petition for support, whenever it is filed.

(5) All payments under this subsection shall be made to the petitioner, except that in IV-D support cases, as defined in subsection (b) of section 46b-231, payments shall be made to the state, acting by and through the IV-D agency and distributed as required by Title IV-D of the Social Security Act. In IV-D support cases, the IV-D agency or a support enforcement agency under cooperative agreement with the IV-D agency may, upon notice to the obligor and obligee, redirect payments for the support of any child receiving child support enforcement services either to the state of Connecticut or to the present custodial party, as their interests may appear, provided neither the obligor nor the obligee objects in writing within ten business days from the mailing date of such notice. Any such notice shall be sent by first class mail to the most recent address of such obligor and obligee, as recorded in the state case registry pursuant to section 46b-218, and a copy of such notice shall be filed with the court or family support magistrate if both the obligor and obligee fail to object to the redirected payments within ten business days from the mailing date of such notice.

(d) Whenever a petition is filed for review of an acknowledgment of paternity of a child who is or has been supported by the state, and review of such acknowledgment of paternity is granted by the court pursuant to subsection (c) of this section, and upon review, the court or family support magistrate finds that the petitioner is not the father of the child, the Department of Social Services shall refund to the petitioner any money paid by the petitioner to the state during any period such child was supported by the state.

(e) In IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, a copy of any support order established pursuant to this section shall be provided to each party and the state case registry within fourteen days after issuance of such order or determination.

(February, 1965, P.A. 406, S. 5; 1971, P.A. 439, S. 3; P.A. 74-183, S. 111, 291; P.A. 75-406, S. 7, 11; P.A. 76-436, S. 501, 681; P.A. 81-274; P.A. 82-6; P.A. 86-359, S. 40, 44; P.A. 89-360, S. 43, 45; P.A. 90-213, S. 20, 56; P.A. 91-391, S. 4; P.A. 93-187, S. 3; 93-262, S. 1, 87; 93-329, S. 12; 93-396, S. 17; 93-435, S. 59, 95; June 18 Sp. Sess. P.A. 97-1, S. 58, 75; June 18 Sp. Sess. P.A. 97-7, S. 23, 38; P.A. 99-193, S. 7, 16; P.A. 00-99, S. 94, 154; P.A. 01-195, S. 42, 181; P.A. 04-100, S. 3; P.A. 06-149, S. 13; P.A. 07-247, S. 12, 13; P.A. 11-214, S. 13, 14; June 12 Sp. Sess. P.A. 12-2, S. 82, 83.)

History: 1971 act added provisions re affirmation of paternity executed and sworn to by child’s mother, required that payments be made through family relations division of circuit court and added Subsec. (b); P.A. 74-183 replaced circuit court with court of common pleas, “circuit” with “county” and family relations division with family relations office, effective December 31, 1974; P.A. 75-406 replaced “county” with “geographical area”; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 52-442a transferred to Sec. 46b-172 in 1979 and reference to Sec. 52-435a revised to reflect its transfer; P.A. 81-274 amended Subsec. (b) to provide that the acknowledgment of paternity will not act as res judicata if the person seeking review of the acknowledgment petitions the court for a new trial; P.A. 82-6 amended Subsec. (b) by replacing the provision that allowed a person seeking review of the acknowledgment to petition for a “new trial under the provisions of section 52-270” and with a provision allowing a person to petition for a hearing on the issue of paternity within three years of the judgment or of October 1, 1982, whichever is later; P.A. 86-359 substituted “judicial district” for “geographical area” in Subsecs. (a) and (b) and added references to actions taken by family support magistrates in IV-D support cases; P.A. 89-360 changed “weekly” to “periodic”, deleted provision re reimbursement for lying-in expense, added provision re reimbursement for past due support based on ability to pay in accordance with Sec. 17-31i(b), Sec. 17-32, 17-82e, 17-295, 46b-129 or 46b-130 and added provision re limitation of past due support to three years next preceding date of filing of such agreements to support; P.A. 90-213 in Subsecs. (a) and (b) deleted requirement that payments made under agreements shall be made to the family relations office with requirement that such payments shall be made to the petitioner or to the bureau of collection services; P.A. 91-391 amended Subsec. (a) by adding requirement that acknowledgment of paternity be accompanied by attested waiver of right to blood test, right to trial and right to an attorney and amended Subsec. (b) by adding provision that prior judgment of paternity shall be res judicata for paternity acknowledgments filed on or after March 1, 1981, and if acknowledgment was filed prior to March 1, 1981, acknowledgment may be reviewed by denying allegation of paternity in response to initial petition for support; P.A. 93-187 made technical changes re commencement of paternity proceedings, summons and service of process; P.A. 93-262 and P.A. 93-435 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-329 added Subsec. (c) re refund to petitioner of money paid by the petitioner to the state during period child supported by state where acknowledgment of paternity is reviewed and court finds petitioner is not father of the child; P.A. 93-396 made technical changes; June 18 Sp. Sess. P.A. 97-1 made technical changes, effective January 1, 1998; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) by designating certain provisions as Subdiv. (1) and adding provisions in Subdiv. (1) and in new Subdiv. (2) that written acknowledgment accompanied by waiver of blood test and written affirmation of paternity shall be considered legal finding without judicial ratification and binding if have notice re consequences, right of putative father to contest paternity, right to rescind acknowledgment, and that acknowledgment cannot be challenged after 60 days, except upon showing of fraud, duress or material mistake in fact, adding Subdiv. (3) re names, waivers, affirmations, acknowledgments and rescissions on forms prescribed by Department of Health and filed in paternity registry maintained by department, and by adding Subdiv. (4) re full faith and credit to acknowledgment of paternity signed in another state, designated certain provisions formerly contained in Subsec. (a) as Subsec. (b), redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), amended Subsec. (c) to provide authority to court in IV-D cases to order acknowledged father to participate in work activities, added Subsec. (e) re support order in IV-D cases to be provided to parties and filed in state case registry and made technical changes throughout section, effective July 1, 1997; P.A. 99-193 amended Subsec. (a)(1) by deleting provision re filing affirmation of paternity with the Superior Court for the judicial district in which the mother or putative father resides and by making technical changes, effective July 1, 1999; P.A. 00-99 replaced reference in Subsec. (c) to sheriff with state marshal, effective December 1, 2000; P.A. 01-195 made technical changes in Subsec. (c) for purposes of gender neutrality, effective July 11, 2001; P.A. 04-100 amended Subsecs. (b) and (c) by adding provisions re continuation of support for unmarried, full-time high school student residing with custodial parent and making technical and conforming changes; P.A. 06-149 amended Subsecs. (b) and (c) to insert Subdiv. designators and make technical changes, amended Subsecs. (b)(1) and (c)(1) to delete “and residing with the custodial parent”, amended Subsecs. (b)(3) and (c)(5) to add provisions re redirection of payments and notice thereof and requiring payments to be distributed as required by Title IV-D of the Social Security Act, and amended Subsec. (c)(2) to limit liability for past-due support to three years next preceding the filing of a petition, effective June 6, 2006 (Revisor’s note: In Subsec. (b)(3), the words “obligor nor the oblige” were changed editorially by the Revisors to “obligor nor the obligee” for consistency); P.A. 07-247 amended Subsecs. (b)(4) and (c)(3) by deleting requirement that agreements and applications, summonses and orders, respectively, be “on forms prescribed by the Office of the Chief Court Administrator”; P.A. 11-214 amended Subsecs. (b)(1) and (c)(1) to substitute references to Sec. 46b-213w for references to Sec. 46b-213v and make technical changes; June 12 Sp. Sess. P.A. 12-2 made technical changes in Subsecs. (b)(1) and (c)(1).

See Sec. 17b-743 re direction of support payments to Commissioner of Administrative Services or local welfare department.

Requirement that admission of paternity be sworn to in proceedings under this statute does not affect actions under section 17-324. Historical context of section in state policy re illegitimate child reviewed. 156 C. 199. Cited. 165 C. 33.

Former statute cited. 24 CS 77. Cited. 34 CS 281. Cited. 35 CS 628. Cited. 38 CS 91.

Annotations to present section:

Cited. 180 C. 114. Cited. 188 C. 354. Cited. 204 C. 760. Cited. 236 C. 582.

Cited. 3 CA 322. Cited. 14 CA 487. Cited. 19 CA 76. Cited. 25 CA 155. Cited. 31 CA 114.

Cited. 37 CS 745. Provisions of this section are unconstitutional which prevent putative father who has signed an acknowledgment of paternity from litigating that issue in a proceeding to determine child support obligations. Id., 891. Cited. 38 CS 534. Cited. 40 CS 6.

Subsec. (b):

Cited. 3 CA 235.



Section 46b-172a - Filing of claim for paternity by putative father. Child as party. Attorney General as party. Hearing. Three-judge court. Rights and responsibilities upon adjudication or acknowledgment of paternity. Claim for paternity after death of putative father.

(a) Any person claiming to be the father of a child born out of wedlock may at any time, but no later than sixty days after the date of notice under section 45a-716, file a claim for paternity with the court of probate for the district in which either the mother or the child resides, on forms provided by such court. The claim shall contain the claimant’s name and address, the name and last-known address of the mother and the month and year of the birth or expected birth of the child. Not later than five days after the filing of a claim for paternity, the judge of the court of probate shall cause a certified copy of such claim to be served upon the mother or prospective mother of such child by personal service or service at her usual place of abode, and to the Attorney General by first class mail. The Attorney General may file an appearance and shall be and remain a party to the action if the child is receiving or has received aid or care from the state, or if the child is receiving child support enforcement services, as defined in subdivision (2) of subsection (b) of section 46b-231. The claim for paternity shall be admissible in any action for paternity under section 46b-160, and shall estop the claimant from denying his paternity of such child and shall contain language that he acknowledges liability for contribution to the support and education of the child after its birth and for contribution to the pregnancy-related medical expenses of the mother.

(b) If a claim for paternity is filed by the father of any minor child born out of wedlock, the court of probate shall schedule a hearing on such claim, send notice of the hearing to all parties involved and proceed accordingly.

(c) The child shall be made a party to the action. Said child shall be represented by a guardian ad litem appointed by the court in accordance with section 45a-708. Payment shall be made in accordance with such section from funds appropriated to the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such payment shall be made from the Probate Court Administration Fund.

(d) In the event that the mother or the claimant father is a minor, the court shall appoint a guardian ad litem to represent him or her in accordance with the provisions of section 45a-708. Payment shall be made in accordance with said section from funds appropriated to the Judicial Department, however, if funds have not been included in the budget of the Judicial Department for such purposes, such payment shall be made from the Probate Court Administration Fund.

(e) Upon the motion of the putative father, the mother, or his or her counsel, or the judge of probate having jurisdiction over such application, filed not later than three days prior to any hearing scheduled on such claim, the Probate Court Administrator shall appoint a three-judge court from among the several judges of probate to hear such claim. Such three-judge court shall consist of at least one judge who is an attorney-at-law admitted to practice in this state. The judge of the court of probate having jurisdiction over such application under the provisions of this section shall be a member, provided such judge may disqualify himself in which case all three members of such court shall be appointed by the Probate Court Administrator. Such three-judge court when convened shall have all the powers and duties set forth under sections 17a-75 to 17a-83, inclusive, 17a-450 to 17a-484, inclusive, 17a-495 to 17a-528, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, and 17a-615 to 17a-618, inclusive, and shall be subject to all of the provisions of law as if it were a single-judge court. The judges of such court shall designate a chief judge from among their members. All records for any case before the three-judge court shall be maintained in the court of probate having jurisdiction over the matter as if the three-judge court had not been appointed.

(f) By filing a claim under this section, the putative father submits to the jurisdiction of the court of probate.

(g) Once alleged parental rights of the father have been adjudicated in his favor under subsection (b) of this section, or acknowledged as provided for under section 46b-172, his rights and responsibilities shall be equivalent to those of the mother, including those rights defined under section 45a-606. Thereafter, disputes involving custody, visitation or support shall be transferred to the Superior Court under chapter 815j, except that the probate court may enter a temporary order for custody, visitation or support until an order is entered by the Superior Court.

(h) Failing perfection of parental rights as prescribed by this section, any person claiming to be the father of a child born out of wedlock (1) who has not been adjudicated the father of such child by a court of competent jurisdiction, or (2) who has not acknowledged in writing that he is the father of such child, or (3) who has not contributed regularly to the support of such child or (4) whose name does not appear on the birth certificate shall cease to be a legal party in interest in any proceeding concerning the custody or welfare of the child, including but not limited to guardianship and adoption, unless he has shown a reasonable degree of interest, concern or responsibility for the child’s welfare.

(i) Notwithstanding the provisions of this section, after the death of the father of a child born out of wedlock, a party deemed by the court to have a sufficient interest may file a claim for paternity on behalf of such father with the probate court for the district in which either the putative father resided or the party filing the claim resides. If a claim for paternity is filed pursuant to this subsection, the court of probate shall schedule a hearing on such claim, send notice of the hearing to all parties involved and proceed accordingly.

(P.A. 79-592, S. 2; P.A. 80-483, S. 123, 124, 186; P.A. 90-31, S. 8, 9; P.A. 91-109, S. 3; P.A. 93-381, S. 9, 39; P.A. 94-27, S. 15, 17; P.A. 95-257, S. 12, 21, 58; P.A. 96-170, S. 8, 23; P.A. 97-90, S. 5, 6; June 18 Sp. Sess. P.A. 97-7, S. 24, 38; P.A. 98-52, S. 2; P.A. 99-84, S. 8; P.A. 06-149, S. 14; P.A. 07-184, S. 8.)

History: P.A. 80-483 made technical corrections in Subsecs. (f) and (h); P.A. 90-31 amended Subsecs. (b) and (c) by changing payment of guardian ad litem from funds appropriated to the judicial department to the probate court administration fund; P.A. 91-109 added Subsec. (i) permitting party deemed by the court to have sufficient interest to file claim for paternity on behalf of father after death of father with the probate court for district in which either the putative father resided or the party filing the claim resides and providing for notice and hearing for such claim; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-27 amended Subsec. (e) to delete reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-170 amended Subsecs. (c) and (d) by changing funding of compensation of guardian ad litem from Probate Court Administration Fund to funds appropriated to Judicial Department, unless funds not included in budget of Judicial Department for such purpose, effective July 1, 1998; P.A. 97-90 revised effective date of P.A. 96-170 but without affecting this section; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (f) by deleting provision re waiver of right to trial, effective July 1, 1997; P.A. 98-52 amended version of Subsecs. (c) and (d) which became obsolete on July 1, 1998; P.A. 99-84 amended Subsec. (a) by deleting requirement that a certified copy of such claim be mailed to the vital records section of the Department of Public Health; P.A. 06-149 amended Subsec. (a) to add provisions re Attorney General filing an appearance and being a party and substitute “not later than” for “within”, effective January 1, 2007; P.A. 07-184 amended Subsec. (a) to substitute “served upon” for “mailed by certified mail to”, and “by personal service or service at her usual place of abode” for “at the last-known address shown on the claim for paternity”, and to insert “by first class mail”.

Cited. 14 CA 487. Cited. 34 CA 129; judgment reversed, see 234 C. 51.

Cited. 42 CS 562.

Subsec. (a):

Cited. 38 CS 91.

Subsec. (b):

Cited. 38 CS 91.



Section 46b-173 - (Formerly Sec. 52-442b). Filing of agreements. Disclosure.

Section 46b-173 is repealed.

(February, 1965, P.A. 406, S. 6; P.A. 74-183, S. 112, 291; P.A. 75-406, S. 8, 11; P.A. 76-436, S. 502, 681; P.A. 77-452, S. 28, 72; P.A. 88-364, S. 63, 123; P.A. 91-391, S. 5; P.A. 95-133, S. 3.)



Section 46b-174 - (Formerly Sec. 52-442c). Enforcement and modification of prior orders and agreements.

The Superior Court shall have jurisdiction to enforce and modify all paternity orders and paternity support agreements issued by or filed with the Court of Common Pleas or Circuit Court prior to or after October 1, 1963, and existing on July 1, 1978.

(February, 1965, P.A. 406, S. 7; P.A. 74-183, S. 113, 291; P.A. 76-436, S. 100, 681.)

History: P.A. 74-183 replaced circuit court with court of common pleas and deleted provisions re transfer of proceedings from common pleas to circuit court, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 52-442c transferred to Sec. 46b-174 in 1979.

Cited 165 C 33.

Cited. 34 CS 281.

Annotations to present section:

Cited. 188 C. 354.

Cited. 3 CA 322.

Cited. 35 CS 679. Cited. 37 CS 891.



Section 46b-175 - (Formerly Sec. 52-442d). Venue for paternity actions filed prior to June 25, 1975, transferred.

Section 46b-175 is repealed.

(P.A. 75-406, S. 10, 11; P.A. 78-280, S. 109, 127; P.A. 88-364, S. 122, 123.)



Section 46b-176 - (Formerly Sec. 52-443). Continued liability of person committed for failure to comply with order.

No person committed to a community correctional center for failure to comply with an order of the court as provided in sections 46b-160, 46b-162 and 46b-171, or any of them, shall be entitled to any of the privileges allowed other prisoners on civil process, or to take the oath provided for poor debtors, within six months from the date of such commitment, but shall be kept at hard labor during such six months; and the mother of such child, the state or the town chargeable with its support may, at any time after the liberation of such prisoner, or after his taking said oath, recover the sum or sums due from him in pursuance of such order of court.

(1949 Rev., S. 8184; 1957, P.A. 462, S. 5; 1969, P.A. 297.)

History: 1969 act substituted “community correction center” for “jail”; Sec. 52-443 transferred to Sec. 46b-176 in 1979 and references to other sections within provisions revised as necessary to reflect their transfer.

Cited. 128 C. 319. Cited. 165 C. 33. Cited. 169 C. 66. Cited. 170 C. 367.

Complaint must at least allege facts from which demand can be implied. 4 CS 396. This section is mandatory and leaves no discretion with the committing court. 12 CS 65. Cited. 20 CS 350.

Annotation to present section:

Cited. 188 C. 354.



Section 46b-177 - (Formerly Sec. 52-444). Support of defendant while imprisoned.

The complainant shall not be required to pay or give security for the support of the defendant during his confinement in a community correctional center, nor shall such defendant be discharged from imprisonment by reason of payment or security not being made or given for his support, but the jailer shall furnish such support and may recover the cost of the same from such defendant, or, in case of his inability to pay such cost, from the town where he belongs; and, if he belongs to no town in this state, such cost shall be paid by the state.

(1949 Rev., S. 8185; 1969, P.A. 297.)

History: 1969 act substituted “community correctional center” for “jail”; Sec. 52-444 transferred to Sec. 46b-177 in 1979.

Cited. 128 C. 319. Cited. 165 C. 33.

Cited. 20 CS 350.

Annotation to present section:

Cited. 188 C. 354.



Section 46b-178 - (Formerly Sec. 52-445). Wage execution.

Executions and earning assignments in accordance with section 52-362 shall be available in paternity proceedings.

(1957, P.A. 208; P.A. 83-400, S. 3.)

History: Sec. 52-445 transferred to Sec. 46b-178 in 1979; P.A. 83-400 added “and earning assignments”.

Cited. 165 C. 33.

Annotation to present section:

Cited. 188 C. 354.



Section 46b-179 - Foreign paternity judgments.

As used in sections 46b-179a to 46b-179d, inclusive, foreign paternity judgment means any judgment, decree or order of a court of any state in the United States, other than a court of this state, in an action which results in a final determination on the issue of paternity except any such judgment, decree or order obtained by default in appearance.

(P.A. 84-500, S. 1.)



Section 46b-179a - Registry of foreign paternity judgments. Filing of certified copy and certification of final judgment.

(a) Support Enforcement Services of the Superior Court shall maintain a registry in the Family Support Magistrate Division of paternity judgments from other states. Any party to an action in which a paternity judgment from another state was rendered may register the foreign paternity judgment in the registry maintained by Support Enforcement Services without payment of a filing fee or other cost to the party.

(b) The party shall file a certified copy of the foreign paternity judgment and a certification that such judgment is final and has not been modified, altered, amended, set aside or vacated and that the enforcement of such judgment has not been stayed or suspended. Such certificate shall set forth the full name and last-known address of the other party to the judgment.

(P.A. 84-500, S. 2; June 18 Sp. Sess. P.A. 97-1, S. 59, 75; P.A. 01-91, S. 4.)

History: June 18 Sp. Sess. P.A. 97-1 amended Subsec. (a) by changing “court” to “Support Enforcement Division of the Superior Court” and by adding provisions re registry to be maintained in the Family Magistrate Division for foreign paternity judgments, effective January 1, 1998; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services” in Subsec. (a).



Section 46b-179b - Enforcement of foreign paternity judgment.

Such foreign paternity judgment, on the filing with the registry maintained by Support Enforcement Services, shall become a judgment of the Family Support Magistrate Division of the Superior Court and shall be enforced and otherwise treated in the same manner as a judgment of the Family Support Magistrate Division. A foreign paternity judgment so filed shall have the same effect and may be enforced in the same manner as any like judgment of a family support magistrate of this state, provided no such judgment shall be enforced for a period of twenty days after the filing thereof.

(P.A. 84-500, S. 3; June 18 Sp. Sess. P.A. 97-1, S. 60, 75; P.A. 01-91, S. 5.)

History: June 18 Sp. Sess. P.A. 97-1 made technical changes, adding references to registry in Support Enforcement Division and judgment of family support magistrate, effective January 1, 1998; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services”.



Section 46b-179c - Notification of filing judgment. Proof of service to be filed with court.

Within five days of the filing of the judgment and certification in accordance with section 46b-179a, the party filing such judgment shall notify the other party to the paternity action of the filing of such judgment by registered mail at his last-known address or by personal service. The Family Support Magistrate Division shall not enforce any such foreign paternity judgment until proof of service has been filed with the court.

(P.A. 84-500, S. 4; June 18 Sp. Sess. P.A. 97-1, S. 61, 75.)

History: June 18 Sp. Sess. P.A. 97-1 changed “court” to “Family Support Magistrate Division, effective January 1, 1998.



Section 46b-179d - Enforcement of foreign paternity judgment stayed by other pending actions.

If either party files an affidavit with the Family Support Magistrate Division that an appeal from the foreign paternity judgment is pending in the foreign state, or will be taken, or that a stay of execution has been granted, the Family Support Magistrate Division will stay enforcement of the foreign paternity judgment until the appeal is concluded, the time for appeal expires or the stay of execution expires or is vacated.

(P.A. 84-500, S. 5; June 18 Sp. Sess. P.A. 97-1, S. 62, 75.)

History: June 18 Sp. Sess. P.A. 97-1 changed “court” to “Family Support Magistrate Division”, effective January 1, 1998.






Chapter 816 - Support

Section 46b-180 to 46b-186 - (Formerly Secs. 17-327 to 17-333). Definitions. Remedies additional to existing remedies. Extent of duties of support. Remedies of a state or political subdivision thereof furnishing support. Choice of law. How duties of support are enforced. Attorney General to represent petitioner in support proceedings.

Sections 46b-180 to 46b-186, inclusive, are repealed, effective January 1, 1998.

(1949, 1395b; 1951, S. 1395b, 1400b; 1953, S. 3237d–3242d; 3244d; 1961, P.A. 475, S. 1, 2; 1969, P.A. 655, S. 1; P.A. 73-51; P.A. 76-17, S. 1; 76-436, S. 369, 371, 372, 681; P.A. 77-452, S. 22, 71, 72; P.A. 80-180, S. 1; P.A. 81-472, S. 85, 159; P.A. 86-359, S. 3–5, 44; P.A. 87-316, S. 4; June 18 Sp. Sess. P.A. 97-1, S. 74, 75.)



Section 46b-187 - (Formerly Sec. 17-334). Payment of petitioner’s representatives.

Section 46b-187 is repealed.

(1951, S. 1401b; 1953, S. 3245d; P.A. 76-436, S. 373, 681; P.A. 86-359, S. 43, 44.)



Section 46b-188 to 46b-206 - (Formerly Secs. 17-335 to 17-353 et al). Contents of petition for support. Petition for a minor. Duty of Family Support Magistrate Division acting for state as initiating state. Costs and fees. Jurisdiction by arrest. State information agency. Duty of Support Enforcement Division of this state as responding state. Further duty of responding state if unable to obtain jurisdiction. Investigation; payment of support orders. Procedure. Order of support. “Support order” defined. Registration of support orders from other states. Enforcement and modification of registered support orders. Responding state to transmit copies to initiating state. Additional powers of Family Support Magistrate Division. Additional duties of Support Enforcement Division of this state when acting as a responding state. Additional duty of the court of this state when acting as an initiating state. Husband and wife privilege inapplicable. Application of payments. Temporary order. Appeal.

Sections 46b-188 to 46b-206, inclusive, are repealed, effective January 1, 1998.

(1949, S. 1399b(a),(f)–(i),(k),(n),(p), 1404b, 1405b; 1953, S. 3243d, 3243d, 3246d–3263d; 1957, P.A. 631; 1961, P.A. 475, S. 3, 4; 1967, P.A. 314, S. 13; 1969, P.A. 297; P.A. 73-373, S. 35; P.A. 76-436, S. 370, 681; P.A. 77-614, S. 486, 587, 614; P.A. 78-280, S. 26, 127; P.A. 78-303, S. 85, 136; P.A. 80-180, S. 2–4; P.A. 83-527, S. 3–8; P.A. 86-359, S. 6–23, 44; P.A. 87-316, S. 5; P.A. 90-188, S. 4; 90-213, S. 21–29; P.A. 91-76, S. 4, 7; P.A. 93-396, S. 3, 4; June 18 Sp. Sess. P.A. 97-1, S. 74, 75.)



Section 46b-207 - (Formerly Sec. 17-354). Support services.

The court is authorized to establish and maintain Support Enforcement Services and such offices thereof as it determines are necessary for the proper handling of the administrative details incident to proceedings under sections 46b-212 to 46b-213w, inclusive, and may appoint such personnel as necessary for the proper administration of the nonjudicial functions of proceedings under sections 46b-212 to 46b-213w, inclusive.

(1953, S. 3264d; P.A. 80-180, S. 5; P.A. 90-213, S. 30, 56; June 18 Sp. Sess. P.A. 97-1, S. 63, 75; P.A. 01-91, S. 6; P.A. 11-214, S. 15.)

History: Sec. 17-354 transferred to Sec. 46b-207 in 1979; P.A. 80-180 replaced “bureaus” with “family division offices” and authorized court to appoint personnel necessary for administration of nonjudicial functions; P.A. 90-213 changed the name of the family division to the support enforcement division; June 18 Sp. Sess. P.A. 97-1 made technical changes, effective January 1, 1998; P.A. 01-91 changed “a Support Enforcement Division” to “Support Enforcement Services” and made a conforming change; P.A. 11-214 substituted references to Sec. 46b-213w for references to Sec. 46b-213v.



Section 46b-208 - (Formerly Sec. 17-354a). Powers of support service investigators.

The support service investigators of Support Enforcement Services of the Superior Court shall, while acting within the scope of their duties as such, pursuant to matters under sections 46b-212 to 46b-213w, inclusive, have the powers of service and of execution of summons and orders for withholding, and the conduct of investigations.

(1972, P.A. 188, S. 4; P.A. 76-17, S. 2; 76-436, S. 587, 681; P.A. 80-180, S. 6; P.A. 86-359, S. 24, 44; P.A. 89-302, S. 4, 7; P.A. 90-213, S. 31, 56; June 18 Sp. Sess. P.A. 97-1, S. 64, 75; P.A. 01-91, S. 7; P.A. 11-214, S. 16.)

History: P.A. 76-17 rephrased provisions and authorized investigators to serve and execute capias; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 17-354a transferred to Sec. 46b-208 in 1979; P.A. 80-180 deleted reference to coroners and word “chief” in “office of the chief medical examiner”; P.A. 86-359 deleted former powers of support service investigators, leaving the powers of service and execution of summons and garnishments and conduct of investigations; P.A. 89-302 amended section by changing “garnishments” to “orders for withholding”; P.A. 90-213 changed the name of the family division to the support enforcement division; June 18 Sp. Sess. P.A. 97-1 made a technical change, effective January 1, 1998; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services”; P.A. 11-214 substituted reference to Sec. 46b-213w for reference to Sec. 46b-213v.



Section 46b-209 and 46b-210 - (Formerly Secs. 17-355 and 17-355a). Uniformity of interpretation. Proceedings not stayed by other pending actions.

Sections 46b-209 and 46b-210 are repealed, effective January 1, 1998.

(1949, S. 1403b; 1953, S. 3265d; 1961, P.A. 475, S. 5; June 18 Sp. Sess. P.A. 97-1, S. 74, 75.)



Section 46b-211 - (Formerly Sec. 17-355b). Participation in proceedings not to confer jurisdiction for other proceedings.

Participation in any proceedings under this part shall not confer upon any court jurisdiction of any of the parties thereto in any other proceeding.

(1961, P.A. 475, S. 6.)

History: Sec. 17-355b transferred to Sec. 46b-211 in 1979.



Section 46b-212 - Short title: Uniform Interstate Family Support Act.

Sections 46b-212 to 46b-213w, inclusive, may be cited as the Uniform Interstate Family Support Act.

(June 18 Sp. Sess. P.A. 97-1, S. 1, 75; P.A. 07-247, S. 14.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 replaced reference to Sec. 46b-213v with reference to Sec. 46b-213w, effective January 1, 2008.



Section 46b-212a - Definitions.

As used in sections 46b-212 to 46b-213w, inclusive:

(1) “Child” means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual’s parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) “Child support order” means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

(3) “Duty of support” means an obligation imposed or imposable by law to provide support for a child, spouse or former spouse, including an unsatisfied obligation to provide support.

(4) “Governor” means an individual performing the functions of Governor or the executive authority of a state covered by sections 46b-212 to 46b-213w, inclusive.

(5) “Home state” means the state in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if such child is less than six months old, the state in which such child lived from birth with such parent or person acting as parent. A period of temporary absence of such parent or person acting as parent is counted as part of the six-month or other period.

(6) “Income” includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the laws of this state.

(7) “Income withholding order” means an order or other legal process directed to an obligor’s employer, as defined in section 52-362, to withhold support from the income of the obligor.

(8) “Initiating state” means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under sections 46b-212 to 46b-213w, inclusive, or a law or procedure substantially similar to said sections.

(9) “Initiating tribunal” means the authorized tribunal in an initiating state.

(10) “Issuing state” means the state in which a tribunal issues a support order or renders a judgment determining paternity.

(11) “Issuing tribunal” means the tribunal that issues a support order or renders a judgment determining paternity.

(12) “Law” includes decisional and statutory law and rules and regulations having the force of law.

(13) “Obligee” means: (A) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining paternity has been rendered; (B) a state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or (C) an individual seeking a judgment determining paternity of the individual’s child.

(14) “Obligor” means an individual, or the estate of a decedent: (A) Who owes or is alleged to owe a duty of support; (B) who is alleged but has not been adjudicated to be a parent of a child; or (C) who is liable under a support order.

(15) “Person” means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(16) “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(17) “Register” means to file a support order or judgment determining paternity in the registry of support orders of the Family Support Magistrate Division of the Superior Court. Such a support order or judgment shall be filed by delivery of the order or judgment for filing to Support Enforcement Services of the Superior Court which shall maintain the registry on behalf of the Family Support Magistrate Division.

(18) “Registering tribunal” means a tribunal in which a support order is registered.

(19) “Responding state” means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under sections 46b-212 to 46b-213w, inclusive, or a law or procedure substantially similar to said sections.

(20) “Responding tribunal” means the authorized tribunal in a responding state.

(21) “Spousal support order” means a support order for a spouse or former spouse of the obligor.

(22) “State” means a state of the United States, the District of Columbia, Puerto Rico, the U.S. Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. “State” includes: (A) An Indian tribe, and (B) a foreign country or political subdivision that: (i) Has been declared to be a foreign reciprocating country or political subdivision under federal law; (ii) has established a reciprocal arrangement for child support with this state; or (iii) has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedure under sections 46b-212 to 46b-213w, inclusive.

(23) “Support enforcement agency” means a public official or agency authorized to seek: (A) Enforcement of support orders or laws relating to the duty of support; (B) establishment or modification of child support; (C) determination of paternity; (D) the location of obligors or their assets; or (E) determination of the controlling child support order.

(24) “Support order” means a judgment, decree, order or directive whether temporary, final or subject to modification, issued by a tribunal for the benefit of a child, a spouse or a former spouse, which provides for monetary support, health care, arrearages or reimbursement, and may include related costs and fees, interest, income withholding, attorney’s fees and other relief.

(25) “Tribunal” means a court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine paternity.

(June 18 Sp. Sess. P.A. 97-1, S. 2, 75; P.A. 01-91, S. 8; P.A. 03-19, S. 109; P.A. 07-247, S. 15.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services” in Subdiv. (15); P.A. 03-19 made a technical change in Subdiv. (4), effective May 12, 2003; P.A. 07-247 defined “person” and “record”, replaced references to Sec. 46b-213v with references to 46b-213w, deleted references to “the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act”, redefined “initiating state” to include a state “in which a proceeding is filed for forwarding in a responding state”, redefined “responding state” to include a state to which a proceeding is forwarded for filing “from an initiating state”, redefined “state” by changing foreign jurisdiction to foreign country or political subdivision, redefined “support enforcement agency” to include “determination of the controlling child support order” as a prescribed duty, redefined “support order” to insert “or directive” and “issued by a tribunal” and made technical changes, effective January 1, 2008.

Support enforcement services constitute a support enforcement agency. 286 C. 291.



Section 46b-212b - Tribunals of state.

The Superior Court and the Family Support Magistrate Division of the Superior Court are the tribunals of this state. The Family Support Magistrate Division is the tribunal for the filing of petitions under sections 46b-212 to 46b-213w, inclusive, provided clerical, administrative and other nonjudicial functions in proceedings before the Family Support Magistrate Division may be performed by Support Enforcement Services of the Superior Court.

(June 18 Sp. Sess. P.A. 97-1, S. 3, 75; P.A. 01-91, S. 9; P.A. 07-247, S. 16.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services”; P.A. 07-247 replaced reference to Sec. 46b-213v with reference to Sec. 46b-213w, effective January 1, 2008.



Section 46b-212c - Remedies cumulative.

(a) Remedies provided by sections 46b-212 to 46b-213w, inclusive, are cumulative and do not affect the availability of remedies under any other law, including the recognition of a support order of a foreign country or political subdivision on the basis of comity.

(b) Sections 46b-212 to 46b-213w, inclusive, do not: (1) Provide the exclusive method of establishing or enforcing a support order under the laws of this state; or (2) grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under sections 46b-212 to 46b-213w, inclusive.

(June 18 Sp. Sess. P.A. 97-1, S. 4, 75; P.A. 07-247, S. 17.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 designated existing language as Subsec. (a) and amended same to replace reference to Sec. 46b-213v with reference to Sec. 46b-213w and specify that remedies available under any other law include “the recognition of a support order of a foreign country or political subdivision on the basis of comity”, and added Subsec. (b) specifying that Secs. 46b-212 to 46b-213w do not provide exclusive method of establishing or enforcing a support order under the laws of this state, or grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation, effective January 1, 2008.



Section 46b-212d - Jurisdiction over nonresident.

(a) Subject to the provisions of subsection (b) of section 46b-46, in a proceeding to establish or enforce a support order or to determine paternity, a tribunal of this state may exercise personal jurisdiction over a nonresident individual if: (1) The individual is personally served with process within this state; (2) the individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance and failing to object to jurisdiction in a timely manner, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction; (3) the individual resided with the child in this state; (4) the individual resided in this state and provided prenatal expenses or support for the child; (5) the child resides in this state as a result of the acts or directives of the individual; (6) the individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse; or (7) there is any other basis consistent with the Constitutions of this state and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) of this section or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of the state to modify a child support order of another state unless the requirements of section 46b-213q or subsection (b) of section 46b-213r are met.

(c) Personal jurisdiction acquired by the Family Support Magistrate Division in a proceeding under sections 46b-212 to 46b-213w, inclusive, or other law of this state relating to a support order continues as long as the Family Support Magistrate Division has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by sections 46b-212h and 46b-212i.

(June 18 Sp. Sess. P.A. 97-1, S. 5, 75; P.A. 07-247, S. 18.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 designated existing provisions as Subsec. (a) and amended same to delete reference to “modify” a support order and insert “in a record”, added Subsec. (b) specifying that tribunal may not modify a child support order of another state unless requirements of certain statutory provisions are met, and added Subsec. (c) re duration of time that Family Support Magistrate Division may continue to exercise personal jurisdiction, effective January 1, 2008.



Section 46b-212e - Procedure when exercising jurisdiction over nonresident.

The Family Support Magistrate Division exercising personal jurisdiction over a nonresident in a proceeding under sections 46b-212 to 46b-213w, inclusive, under other law of this state relating to a support order, or recognizing a support order of a foreign country or political subdivision on the basis of comity may receive evidence from another state pursuant to section 46b-213a, communicate with a tribunal of another state pursuant to section 46b-213b, and obtain discovery through a tribunal of another state pursuant to section 46b-213c. In all other respects, sections 46b-212m to 46b-213s, inclusive, do not apply and the Family Support Magistrate Division shall apply the procedural and substantive law of this state.

(June 18 Sp. Sess. P.A. 97-1, S. 6, 75; P.A. 07-247, S. 19.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 made changes identifying statutory provisions that govern procedures utilized by Family Support Magistrate Division when exercising personal jurisdiction over a nonresident in a support proceeding, effective January 1, 2008.



Section 46b-212f - Family Support Magistrate Division as initiating and responding tribunal.

Under sections 46b-212 to 46b-213w, inclusive, the Family Support Magistrate Division may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

(June 18 Sp. Sess. P.A. 97-1, S. 7, 75; P.A. 07-247, S. 20.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 replaced reference to Sec. 46b-213v with reference to Sec. 46b-213w, effective January 1, 2008.



Section 46b-212g - Simultaneous proceedings in another state.

(a) If a petition or comparable pleading is filed in this state after a petition or comparable pleading is filed in another state, the Family Support Magistrate Division may exercise jurisdiction to establish a support order only if: (1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state; (2) the contesting party timely challenges the exercise of jurisdiction in the other state; and (3) if relevant, this state is the home state of the child.

(b) The Family Support Magistrate Division may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if: (1) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state; (2) the contesting party timely challenges the exercise of jurisdiction in this state; and (3) provided it is relevant, the other state is the home state of the child.

(June 18 Sp. Sess. P.A. 97-1, S. 8, 75.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998.



Section 46b-212h - Continuing, exclusive jurisdiction of Family Support Magistrate Division or Superior Court, when.

(a) The Family Support Magistrate Division or the Superior Court that has issued a support order consistent with the law of this state has and shall exercise continuing exclusive jurisdiction to modify its child support order if such order is the controlling support order and: (1) At the time of the filing of a request for modification this state is the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued; or (2) if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the Family Support Magistrate Division or the Superior Court may continue to exercise jurisdiction to modify its order.

(b) The Family Support Magistrate Division or the Superior Court that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the Family Support Magistrate Division or the Superior Court that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to said act, which modifies a child support order of the Family Support Magistrate Division or Superior Court, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing exclusive jurisdiction in the issuing tribunal.

(f) (1) The Family Support Magistrate Division or Superior Court issuing a spousal support order consistent with the law of this state has continuing exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation. (2) The Family Support Magistrate Division and the Superior Court may not modify a spousal support order issued by a tribunal of another state having continuing exclusive jurisdiction over that order under the law of that state. (3) The Family Support Magistrate Division or Superior Court that has continuing exclusive jurisdiction over a spousal support order may serve as: (A) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or (B) a responding tribunal to enforce or modify its own spousal support order.

(June 18 Sp. Sess. P.A. 97-1, S. 9, 75; P.A. 07-247, S. 21.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a) re conditions for Family Support Magistrate Division or Superior Court to exercise continuing exclusive jurisdiction to modify child support order, amended Subsec. (b) re circumstances under which Family Support Magistrate Division or Superior Court may not exercise continuing exclusive jurisdiction to modify child support order, deleted former Subsec. (c), redesignated existing Subsec. (d) as Subsec. (c) and amended same to provide that Family Support Magistrate Division or Superior Court shall recognize continuing, exclusive jurisdiction of tribunal of another state that has issued a child support order pursuant to Uniform Interstate Family Support Act or a substantially similar law, added new Subsec. (d) re authority of tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order to serve as initiating tribunal, and amended Subsec. (f) by adding Subpara. designators (1) to (3) and specifying in Subsec. (f)(3) that Family Support Magistrate Division or Superior Court exercising continuing exclusive jurisdiction may serve as initiating or responding tribunal, effective January 1, 2008.



Section 46b-212i - Enforcement of support order by Family Support Magistrate Division.

(a) The Family Support Magistrate Division that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce: (1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or (2) a money judgment for arrears of support and interest on the order accrued before a determination that an order of another state is the controlling order.

(b) The Family Support Magistrate Division having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

(June 18 Sp. Sess. P.A. 97-1, S. 10, 75; P.A. 07-247, S. 22.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a) by identifying circumstances when Family Support Magistrate Division that has issued a child support order consistent with the law of this state may serve as initiating tribunal, amended Subsec. (b) by deleting “exclusive” re jurisdiction and “modify” re Family Support Magistrate Division’s authority over orders when acting as responding tribunal and by deleting provision re evidentiary procedures, and deleted former Subsec. (c) re circumstances when Family Support Magistrate Division may not serve as responding tribunal, effective January 1, 2008.



Section 46b-212j - Recognition of controlling child support orders.

(a) If a proceeding is brought under sections 46b-212 to 46b-213w, inclusive, and only one tribunal has issued a child support order, the order of that tribunal controls and shall be recognized.

(b) If a proceeding is brought under sections 46b-212 to 46b-213w, inclusive, and two or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and child, the family support magistrate having personal jurisdiction over both the obligor and the individual obligee shall apply the following rules and by order shall determine which order controls:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under sections 46b-212 to 46b-213w, inclusive, the order of that tribunal controls and shall be recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under 46b-212 to 46b-213w, inclusive: (A) An order issued by a tribunal in the current home state of the child controls; but, (B) if an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under sections 46b-212 to 46b-213w, inclusive, the family support magistrate shall issue a child support order, which controls.

(c) If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or a support enforcement agency, a family support magistrate having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b) of this section.

(d) A request to determine which is the controlling order shall be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b) or (c) of this section has continuing jurisdiction to the extent provided in section 46b-212h or 46b-212i.

(f) The family support magistrate that determines by order which is the controlling order under subdivision (1) or (2) of subsection (b) or subsection (c) of this section or that issues a new controlling order under subdivision (3) of subsection (b) of this section, shall state in the order: (1) The basis upon which the tribunal made its determination; (2) the amount of prospective support, if any; and (3) the total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by section 46b-212l.

(g) The family support magistrate shall order the party obtaining the order determining which is the controlling order to file, within thirty days after issuance of the order determining which is the controlling order, a certified copy of such order with each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file such order pursuant to this subsection shall not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section shall be recognized in proceedings under sections 46b-212 to 46b-213w, inclusive.

(June 18 Sp. Sess. P.A. 97-1, S. 11, 75; P.A. 07-247, S. 23; P.A. 09-8, S. 12.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsecs. (a) and (b) by replacing references to Sec. 46b-213v with references to Sec. 46b-213w, amended Subsec. (b) by providing that in proceeding to determine controlling support order, family support magistrate shall have personal jurisdiction over both obligor and individual obligee and shall by order determine which order controls, and by deleting provisions re recognition of controlling support orders, amended Subsec. (c) by specifying that if two or more support orders have been issued for same obligor and same child, upon request of a party who is an individual or a support enforcement agency, family support magistrate having personal jurisdiction over both obligor and obligee shall determine which order controls, added new Subsec. (d) re documents that must accompany request to determine a controlling support order and notice requirements, redesignated existing Subsec. (d) as Subsec. (e) and amended same by specifying that tribunal issuing controlling order has continuing jurisdiction to the extent provided in Sec. 46b-212h or 46b-212i, redesignated existing Subsec. (e) as Subsec. (f) and amended same by prescribing requirements that family support magistrate must follow when making a determination as to controlling order or issuing new controlling order, redesignated existing Subsec. (f) as Subsec. (g) and amended same by specifying that a party or support enforcement agency that fails to file a certified copy of controlling support order is subject to sanctions by tribunal in which failure to file arises, added new Subsec. (h) re recognition of orders determined to be controlling order or judgment for consolidated arrears of support and interest, and made technical changes, effective January 1, 2008; P.A. 09-8 made a technical change in Subsec. (f).



Section 46b-212k - Child support orders for two or more obligees.

In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, the Family Support Magistrate Division shall enforce those orders in the same manner as if the orders had been issued by the Family Support Magistrate Division.

(June 18 Sp. Sess. P.A. 97-1, S. 12, 75; P.A. 07-247, S. 24.)

History: June Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 deleted references to “multiple” re registrations, petitions and orders, effective January 1, 2008.



Section 46b-212l - Credit for support payments.

The Family Support Magistrate Division shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this or another state.

(June 18 Sp. Sess. P.A. 97-1, S. 13, 75; P.A. 07-247, S. 25.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 restructured existing provisions and required Family Support Magistrate Division to credit amounts collected against amounts owed for “support of the same child”, effective January 1, 2008.



Section 46b-212m - Applicable law. Initiating a proceeding.

(a) Except as otherwise provided in sections 46b-212 to 46b-213w, inclusive, sections 46b-212m to 46b-213d, inclusive, apply to all proceedings under sections 46b-212 to 46b-213w, inclusive.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under sections 46b-212 to 46b-213w, inclusive, by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.

(June 18 Sp. Sess. P.A. 97-1, S. 14, 75; P.A. 07-247, S. 26.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a) by replacing references to Sec. 46b-213v with references to Sec. 46b-213w, deleted former Subsec. (b) re subject matters associated with various statutory provisions, redesignated existing Subsec. (c) as Subsec. (b) and amended same by replacing reference to Sec. 46b-213v with reference to Sec. 46b-213w and replacing “commence” with “initiate”, effective January 1, 2008.



Section 46b-212n - Action by minor parent.

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor’s child.

(June 18 Sp. Sess. P.A. 97-1, S. 15, 75.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998.



Section 46b-212o - Applicability of state law.

Except as otherwise provided in sections 46b-212 to 46b-213w, inclusive, a responding tribunal of this state shall: (1) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and (2) determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.

(June 18 Sp. Sess. P.A. 97-1, S. 16, 75; P.A. 07-247, S. 27.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 replaced reference to Sec. 46b-213v with reference to Sec. 46b-213w, deleted “including the rules on choice of law” and made technical changes, effective January 1, 2008.



Section 46b-212p - Duties of the initiating tribunal. Duties of the family support magistrate.

(a) Except with respect to the initial petition in a IV-D support case, upon filing of a petition authorized by sections 46b-212 to 46b-213w, inclusive, an initiating tribunal of this state shall forward the petition and its accompanying documents: (1) To the responding tribunal or appropriate support enforcement agency in the responding state; or (2) if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged. If a petition is the initial petition in a IV-D support case, the initiating tribunal shall forward the petition and its accompanying documents to the interstate central registry in the responding state.

(b) If requested by the responding tribunal, the family support magistrate shall issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign country or political subdivision, upon request, the family support magistrate shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under the applicable official or market exchange rate as publicly reported and provide any other documents necessary to satisfy the requirements of the responding state.

(June 18 Sp. Sess. P.A. 97-1, S. 17, 75; P.A. 07-247, S. 28; P.A. 09-8, S. 13.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a) by replacing reference to Sec. 46b-213v with reference to Sec. 46b-213w and deleting “three copies of”, and amended Subsec. (b) by replacing “a responding state has not enacted a law or procedure substantially similar to sections 46b-212 to 46b-213v, inclusive” with “requested by the responding tribunal”, replacing “may” with “shall” re performance of certain duties by family support magistrate if requested by responding tribunal, replacing “jurisdiction” with “country or political subdivision”, and replacing “may” with “shall” re family support magistrate specifying amount of support sought, converting same into equivalent amount in foreign currency and providing documents necessary to satisfy requirements of responding state, effective January 1, 2008; P.A. 09-8 made a technical change in Subsec. (b).



Section 46b-212q - Duties and powers of responding tribunal. Duties of family support magistrate.

(a) When the Family Support Magistrate Division receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subsection (b) of section 46b-212m, the Family Support Magistrate Division, or Support Enforcement Services acting on its behalf shall promptly cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) In matters arising under this section, family support magistrates shall have the same powers and authority as provided by law for IV-D support cases.

(c) The family support magistrate shall include in a support order issued under sections 46b-212 to 46b-213w, inclusive, or in the documents accompanying the order, the calculations on which the support order is based.

(d) The family support magistrate may not condition the payment of a support order issued under sections 46b-212 to 46b-213w, inclusive, upon compliance by a party with provisions for visitation.

(e) If the Family Support Magistrate Division issues an order under sections 46b-212 to 46b-213w, inclusive, the Family Support Magistrate Division, or Support Enforcement Services acting on its behalf, shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, the Family Support Magistrate Division, or Support Enforcement Services acting on its behalf, shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

(June 18 Sp. Sess. P.A. 97-1, S. 18, 75; P.A. 01-91, S. 10; P.A. 07-247, S. 29.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services” in Subsecs. (a) and (d); P.A. 07-247 amended Subsec. (a) by changing “subsection (c)” to “subsection (b)” and deleting “by first class mail”, added new Subsec. (c) requiring family support magistrate to include in documents accompanying a support order the calculations on which order is based, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), amended same by replacing references to Sec. 46b-213v with references to Sec. 46b-213w, amended redesignated Subsec. (e) by deleting “by first class mail” and added Subsec. (f) re conversion of amount of support order stated in a foreign currency to equivalent amount in dollars, effective January 1, 2008.



Section 46b-212r - Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall promptly forward the pleading and accompanying documents to an appropriate tribunal in this state or another state and notify the petitioner where and when the pleading was sent.

(June 18 Sp. Sess. P.A. 97-1, S. 19, 75; P.A. 07-247, S. 30.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 deleted “by first class mail” re method of notice to petitioner, effective January 1, 2008.



Section 46b-212s - Duties of support enforcement agency.

(a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under sections 46b-212 to 46b-213w, inclusive.

(b) A support enforcement agency of this state that is providing services to the petitioner shall: (1) Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent; (2) request an appropriate tribunal to set a date, time and place for a hearing; (3) make a reasonable effort to obtain all relevant information, including information as to income and property of the parties; (4) within five days, exclusive of Saturdays, Sundays and legal holidays, after receipt of notice in a record from an initiating, responding or registering tribunal, send a copy of the notice to the petitioner; (5) within five days, exclusive of Saturdays, Sundays and legal holidays, after receipt of communication in a record from the respondent or the respondent’s attorney, send a copy of the communication to the petitioner; and (6) notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or modification of such order shall make reasonable efforts: (1) To ensure that the order to be registered is the controlling order; or (2) if two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall issue, or request a family support magistrate to issue, a child support order and an income withholding order that redirect payment of current support, arrears and interest if requested to do so by a support enforcement agency of another state pursuant to section 46b-213d.

(f) The provisions of sections 46b-212 to 46b-213w, inclusive, do not create a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

(June 18 Sp. Sess. P.A. 97-1, S. 20, 75; P.A. 07-247, S. 31.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a) by replacing reference to Sec. 46b-213v with reference to Sec. 46b-213w, amended Subsec. (b) by deleting “a written” and “by first class mail”, adding “of this state” and “in a record” and deleting “as appropriate”, added new Subsecs. (c) and (d) re responsibilities of support enforcement agency of this state that requests registration and enforcement of a support order, added new Subsec. (e) re responsibilities of support enforcement agency of this state that is asked to redirect payment of current support by support enforcement agency of another state, redesignated existing Subsec. (c) as Subsec. (f) and replaced reference to Sec. 46b-213v with reference to Sec. 46b-213w therein, effective January 1, 2008.



Section 46b-212t - Legal services by Attorney General. Private counsel.

(a) The Attorney General shall provide necessary legal services on behalf of the support enforcement agency in providing services to a petitioner under sections 46b-212 to 46b-213w, inclusive.

(b) An individual may employ private counsel to represent the individual in proceedings authorized by sections 46b-212 to 46b-213w, inclusive.

(c) The Attorney General may determine that a foreign country or political subdivision has established a reciprocal arrangement for child support with this state and take appropriate action to notify the support enforcement agency of this state, the Family Support Magistrate Division, and such other entity as the Attorney General deems appropriate, of the determination.

(June 18 Sp. Sess. P.A. 97-1, S. 21, 75; P.A. 07-247, S. 32.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsecs. (a) and (b) by replacing references to Sec. 46b-213v with references to Sec. 46b-213w, and added Subsec. (c) re Attorney General’s determination that foreign country or political subdivision has established reciprocal arrangement for child support, effective January 1, 2008.

State has statutory authority to provide legal services to support enforcement services. 286 C. 291.



Section 46b-212u - Duty of Commissioner of Social Services.

If the Commissioner of Social Services determines the support enforcement agency is neglecting or refusing to provide services to an individual, the commissioner may provide those services directly to the individual.

(June 18 Sp. Sess. P.A. 97-1, S. 22, 75.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998.



Section 46b-212v - Duties of state information agency.

(a) Support Enforcement Services of the Superior Court is the state information agency under sections 46b-212 to 46b-213w, inclusive.

(b) The state information agency shall: (1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under sections 46b-212 to 46b-213w, inclusive, and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state; (2) maintain a registry of the names and addresses of tribunals and support enforcement agencies received from other states; (3) forward to the appropriate tribunal in this state in which the obligee who is an individual or the obligor resides, or in which the obligor’s property is believed to be located, all documents concerning a proceeding under sections 46b-212 to 46b-213w, inclusive, received from an initiating tribunal or the state information agency of the initiating state; and (4) obtain information concerning the location of the obligor and the obligor’s property within this state not exempt from execution.

(c) In addition to its duties as the state information agency Support Enforcement Services of the Superior Court shall maintain a registry of support orders and judgments in the Family Support Magistrate Division of the Superior Court and shall perform such clerical, administrative and other nonjudicial functions on behalf of the Family Support Magistrate Division as may be required, or as are otherwise agreed upon, pursuant to sections 46b-62, 46b-69, 46b-179a, 46b-179b, 46b-207, 46b-208, 46b-212 to 46b-213w, inclusive, 46b-231, 52-362 and 52-362f.

(June 18 Sp. Sess. P.A. 97-1, S. 23, 75; P.A. 01-91, S. 11; P.A. 07-247, S. 33.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services” in Subsecs. (a) and (c); P.A. 07-247 replaced references to Sec. 46b-213v with references to Sec. 46b-213w, amended Subsec. (b)(2) by providing that registry shall include “the names and addresses of” tribunals, and amended Subsec. (b)(3) by deleting “in the place” and replacing “individual obligee” with “obligee who is an individual”, effective January 1, 2008.



Section 46b-212w - Pleadings and accompanying documents.

(a) In a proceeding under sections 46b-212 to 46b-213w, inclusive, a petitioner seeking to: Establish a support order, determine paternity, or register and modify a support order of another state must file a petition. Unless otherwise ordered under section 46b-212x, the petition or accompanying documents shall provide, so far as known, the name, residential address and Social Security numbers of the obligor and the obligee, or the parent and alleged parent, and the name, sex, residential address, Social Security number and date of birth of each child for whose benefit support is sought or whose paternity is to be determined. Unless filed at the time of registration, the petition shall be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition shall specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

(June 18 Sp. Sess. P.A. 97-1, S. 24, 75; P.A. 07-247, S. 34.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a) by changing “verify” to “file” re petitioner’s responsibility re petition, adding that petitioner who seeks to “register and modify support order of another state must file” petition, requiring that petition include information re the “parent or alleged parent” of each child for “whose benefit support is sought or whose paternity is to be determined”, deleting requirement that certified copy of any support order in effect accompany petition and requiring that petition be accompanied by a copy of any support order “known to have been issued by another tribunal”, and made technical changes in Subsecs. (a) and (b), effective January 1, 2008.



Section 46b-212x - Nondisclosure of information in exceptional circumstances.

If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of specific identifying information, such identifying information shall be sealed and may not be disclosed to the other party or the public unless ordered by a tribunal. After a hearing in which a tribunal takes into consideration the health, safety or liberty of the party or child, the tribunal may order disclosure of any information that the tribunal determines to be in the interest of justice.

(June 18 Sp. Sess. P.A. 97-1, S. 25, 75; P.A. 07-247, S. 35.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 replaced existing section with provisions requiring that if party alleges in affidavit or pleading, under oath, that the welfare of a party or child would be jeopardized by disclosure of specific identifying information, the information shall be sealed and not disclosed unless subsequently ordered to be disclosed by a tribunal, effective January 1, 2008.



Section 46b-212y - Costs and fees.

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney’s fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligee’s witnesses. The tribunal may not assess fees, costs or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law.

(June 18 Sp. Sess. P.A. 97-1, S. 26, 75.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998.



Section 46b-212z - Limited immunity of petitioner.

(a) Participation by a petitioner in a proceeding under sections 46b-212 to 46b-213w, inclusive, before a responding tribunal, whether in person, by private attorney or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under sections 46b-212 to 46b-213w, inclusive.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under sections 46b-212 to 46b-213w, inclusive, committed by a party while physically present in this state to participate in the proceeding.

(June 18 Sp. Sess. P.A. 97-1, S. 27, 75; P.A. 07-247, S. 36.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a) by adding “under sections 46b-212 to 46b-213w, inclusive,”, amended Subsecs. (b) and (c) by replacing references to Sec. 46b-213v with references to Sec. 46b-213w, and amended Subsec. (c) by adding “physically” re present in state, effective January 1, 2008.



Section 46b-213 - Nonpaternity as defense.

A party whose paternity of a child has been previously determined by or pursuant to law may not plead nonpaternity as a defense to a proceeding under sections 46b-212 to 46b-213w, inclusive.

(June 18 Sp. Sess. P.A. 97-1, S. 28, 75; P.A. 07-247, S. 37.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 replaced reference to Sec. 46b-213v with reference to Sec. 46b-212w, effective January 1, 2008 (Revisor’s note: The new reference to Sec. 46b-212w was changed editorially by the Revisors to “46b-213w”, for accuracy and consistency).



Section 46b-213a - Special rules of evidence and procedure.

(a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining paternity.

(b) An affidavit, a document substantially complying with federally-mandated forms or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing in another state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

(d) Copies of bills for testing for paternity and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier or other means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under sections 46b-212 to 46b-213w, inclusive, the family support magistrate shall permit a party or witness residing in another state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under sections 46b-212 to 46b-213w, inclusive.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under sections 46b-212 to 46b-213w, inclusive.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish paternity of the child.

(June 18 Sp. Sess. P.A. 97-1, S. 29, 75; P.A. 07-247, S. 38.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a) by replacing “the petitioner” with “a nonresident party who is an individual” and deleting “responding”, amended Subsec. (b) by deleting “A verified petition”, changing “and” to “or” re documents incorporated by reference, replacing “oath” with “penalty of perjury” and making technical changes, amended Subsec. (e) by replacing “writing” with “record”, amended Subsec. (f) by replacing reference to Sec. 46b-213v with reference to Sec. 46b-213w, changing “may” to “shall” re family support magistrate permitting party or witness residing in another state to testify by telephone, adding that such persons may also be deposed or testify, under penalty of perjury, by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state, deleting provision re persons testifying, “if available”, and assessing costs for testimony against party requesting the testimony, and adding provision requiring tribunal in this state to cooperate with tribunals of other states in designating appropriate locations for depositions or testimony, amended Subsecs. (h) and (i) by replacing references to Sec. 46b-213v with references to Sec. 46b-213w, and added new Subsec. (j) re certified copy of voluntary acknowledgment of paternity admissible to establish paternity of a child, effective January 1, 2008 (Revisor’s note: In Subsec. (f), a reference to “under penalty or perjury” was changed editorially by the Revisors to “under penalty of perjury”, for accuracy and consistency).



Section 46b-213b - Communication between tribunals.

A family support magistrate may communicate with a tribunal of another state or foreign country or political subdivision in a record, or by telephone or other means, to obtain information concerning the laws, the legal effect of a judgment, decree or order of that tribunal and the status of a proceeding in the other state or foreign country or political subdivision. A family support magistrate may furnish similar information by similar means to a tribunal of another state or foreign country or political subdivision.

(June 18 Sp. Sess. P.A. 97-1, S. 30, 75; P.A. 07-247, S. 39.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 added “or foreign country or political subdivision”, replaced “writing” with “a record”, and made a technical change, effective January 1, 2008.



Section 46b-213c - Assistance with discovery.

A family support magistrate may: (1) Request a tribunal of another state to assist in obtaining discovery; and (2) upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

(June 18 Sp. Sess. P.A. 97-1, S. 31, 75.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998.



Section 46b-213d - Receipt, disbursement and redirection of support payments.

(a) The Bureau of Child Support Enforcement of the Department of Social Services or its designated collection agent, and any tribunal shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The bureau, agent or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor an obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency or tribunal of this state shall: (1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and (2) issue and send to the obligor’s employer a conforming income withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state, receiving redirected payments from another state pursuant to a law similar to subsection (b) of this section, shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

(June 18 Sp. Sess. P.A. 97-1, S. 32, 75; P.A. 07-247, S. 40; P.A. 11-214, S. 17.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 designated existing provisions as Subsec. (a) and added Subsecs. (b) and (c) re redirection of support payments collected in this state when the obligor, obligee and child no longer reside in this state and support payments redirected to this state by another state, effective January 1, 2008; P.A. 11-214 amended Subsec. (a) to substitute “Bureau of Child Support Enforcement” for “Child Support Enforcement Bureau”.



Section 46b-213e - Issuance of support order.

(a) If a support order entitled to recognition under sections 46b-212 to 46b-213w, inclusive, has not been issued, a family support magistrate may issue a support order if: (1) The individual seeking the order resides in another state; or (2) the support enforcement agency seeking the order is located in another state.

(b) The family support magistrate may issue a temporary child support order if the family support magistrate determines that such an order is appropriate and the individual ordered to pay is: (1) A presumed father of the child; (2) petitioning to have paternity adjudicated; (3) identified as the father of the child through genetic testing; (4) an alleged father who has declined to submit to genetic testing; (5) shown by clear and convincing evidence to be the father of the child; (6) an acknowledged father as provided by section 46b-172; (7) the mother of the child; or (8) an individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to section 46b-212q.

(June 18 Sp. Sess. P.A. 97-1, S. 33, 75; P.A. 07-247, S. 41.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a) by replacing reference to Sec. 46b-213v with reference to Sec. 46b-213w, and amended Subsec. (b) by adding “the family support magistrate determines that such an order is appropriate and the individual ordered to pay is” re issuance of temporary child support order, by deleting former Subdivs. (1) to (3) and adding new Subdivs. (1) to (8) specifying individuals who may be ordered to pay temporary child support, effective January 1, 2008.



Section 46b-213f - Administrative enforcement of orders.

(a) A party or support enforcement agency seeking to enforce a support order or an income withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to Support Enforcement Services.

(b) Upon receipt of the documents, Support Enforcement Services, with the assistance of the Bureau of Child Support Enforcement within the Department of Social Services, as appropriate, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall file the order with Support Enforcement Services of the Superior Court to be recorded in the registry of support orders of the Family Support Magistrate Division.

(June 18 Sp. Sess. P.A. 97-1, S. 34, 75; P.A. 99-193, S. 8, 16; P.A. 00-196, S. 28; P.A. 01-91, S. 12; P.A. 07-247, S. 42.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 99-193 made technical changes in Subsec. (b) and deleted Subsec. (c), effective June 23, 1999; P.A. 00-196 made technical change in Subsec. (b); P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services” in Subsecs. (a) and (b); P.A. 07-247 amended Subsec. (a) by adding “or support enforcement agency”, effective January 1, 2008.



Section 46b-213g - Registration of order for enforcement.

A support order or income withholding order issued by a tribunal of another state may be registered in this state for enforcement with the registry of support orders of the Family Support Magistrate Division maintained by Support Enforcement Services of the Superior Court.

(June 18 Sp. Sess. P.A. 97-1, S. 35, 75; P.A. 00-196, S. 29; P.A. 01-91, S. 13; P.A. 07-247, S. 43.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 00-196 made technical change; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services”; P.A. 07-247 made a technical change, effective January 1, 2008.



Section 46b-213h - Procedure to register order for enforcement.

(a) A support order or income withholding order of another state may be registered in this state by sending the following records and information to Support Enforcement Services for filing in the registry of support orders of the Family Support Magistrate Division: (1) A letter of transmittal to Support Enforcement Services requesting registration and enforcement; (2) two copies, including one certified copy, of the order to be registered, including any modification of the order; (3) a sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage; (4) the name of the obligor and, if known: (A) The obligor’s address and Social Security number; (B) the name and address of the obligor’s employer and any other source of income of the obligor; and (C) a description and the location of property of the obligor in this state not exempt from execution; (5) except as otherwise provided in section 46b-212x, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted; and (6) a statement disclosing whether or not any other action or proceeding is currently pending concerning the support of the child who is the subject of such support order.

(b) On receipt of a request for registration, Support Enforcement Services shall cause the order to be filed as a foreign judgment in the registry of support orders of the Family Support Magistrate Division, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that is required to be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading shall specify the grounds for the remedy sought.

(d) If two or more orders are in effect, the person requesting registration shall: (1) Furnish to Support Enforcement Services a copy of every support order asserted to be in effect in addition to the documents specified in this section; (2) specify the order alleged to be the controlling order, if any; and (3) specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

(June 18 Sp. Sess. P.A. 97-1, S. 36, 75; P.A. 01-91, S. 14; P.A. 07-247, S. 44.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services” in Subsecs. (a) and (b); P.A. 07-247 amended Subsec. (a) by changing “documents” to “records” and, in Subdiv. (2), changing “all orders” to “the order” and making a technical change, by changing “party seeking” to “person requesting” in Subdiv. (3) and by adding “except as otherwise provided in section 46b-212x” and deleting “agency or” in Subdiv. (5), added Subsec. (d) re registration of support orders when two or more orders are in effect and added Subsec. (e) re determination of controlling support order, effective January 1, 2008.



Section 46b-213i - Effect of registration for enforcement.

(a) A support order or income withholding order issued in another state is registered when the order is filed with Support Enforcement Services for registration in the registry of support orders.

(b) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in sections 46b-213g to 46b-213r, inclusive, a tribunal of this state shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.

(June 18 Sp. Sess. P.A. 97-1, S. 37, 75; P.A. 01-91, S. 15.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services” in Subsec. (a).



Section 46b-213j - Choice of law.

(a) Except as provided in subsection (d) of this section, the law of the issuing state governs: (1) The nature, extent, amount and duration of current payments under a registered support order; (2) the computation and payment of arrearages and accrual of interest on the arrearages under the support order; and (3) the existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitations of this state or of the issuing state, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state registered in this state.

(d) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state issuing the controlling order, including its law on interest, arrears, current and future support, and on consolidated arrears.

(June 18 Sp. Sess. P.A. 97-1, S. 38, 75; P.A. 07-247, S. 45.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a) by adding Subdivs. (1) to (3) re subject matter governed by law of issuing state and specifying “except as provided in subsection (d) of this section” re items governed by that law, amended Subsec. (b) by changing “arrearages” to “arrears under a registered support order” and deleting “under the laws”, added Subsec. (c) re responding tribunal of this state applying procedures and remedies of this state when enforcing support order of another state registered in this state, and added Subsec. (d) re applicable law once determination has been made as to controlling order, effective January 1, 2008.



Section 46b-213k - Notice of registration of order.

(a) When a support order or income withholding order issued in another state is registered, the Family Support Magistrate Division or Support Enforcement Services acting on its behalf, shall notify the nonregistering party. The notice shall be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice shall inform the nonregistering party: (1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state; (2) that a hearing before the Family Support Magistrate Division to contest the validity or enforcement of the registered order must be requested not later than twenty days after a notice; (3) that failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and (4) of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice shall also: (1) Identify the two or more orders and the order alleged by the registering person to be the controlling order and the consolidated arrears, if any; (2) notify the nonregistering party of the right to a determination of which is the controlling order; (3) state that the procedures provided in subsection (b) of this section apply to the determination of which is the controlling order; and (4) state that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income withholding order for enforcement, the Family Support Magistrate Division, or Support Enforcement Services acting on its behalf, shall notify the obligor’s employer pursuant to section 52-362.

(June 18 Sp. Sess. P.A. 97-1, S. 39, 75; P.A. 01-91, S. 16; P.A. 07-247, S. 46.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services” in Subsecs. (a) and (c); P.A. 07-247 amended Subsec. (a) by deleting language that prescribed methods for giving notice and making a technical change, amended Subsec. (b) by deleting “the date of mailing or personal service of the” and making technical changes, added new Subsec. (c) re notice requirements when registering party asserts that two or more orders are in effect, and redesignated existing Subsec. (c) as Subsec. (d), effective January 1, 2008.



Section 46b-213l - Procedure to contest validity or enforcement of registered order.

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing before the Family Support Magistrate Division within twenty days after notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to section 46b-213m.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the Family Support Magistrate Division shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.

(June 18 Sp. Sess. P.A. 97-1, S. 40, 75; P.A. 07-247, S. 47.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a) by deleting “the date of mailing or personal service of” and amended Subsec. (c) by deleting “by first class mail”, effective January 1, 2008.



Section 46b-213m - Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses: (1) The issuing tribunal lacked personal jurisdiction over the contesting party; (2) the order was obtained by fraud; (3) the order has been vacated, suspended or modified by a later order; (4) the issuing tribunal has stayed the order pending appeal; (5) there is a defense under the law of this state to the remedy sought; (6) full or partial payment has been made; (7) the statute of limitations under section 46b-213j precludes enforcement of some or all of the alleged arrearages; or (8) the alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

(June 18 Sp. Sess. P.A. 97-1, S. 41, 75; P.A. 07-247, S. 48.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a)(7) by adding “alleged” re arrearages and added Subsec. (a)(8) specifying “the alleged controlling order is not the controlling order”, effective January 1, 2008.



Section 46b-213n - Confirmation of registered order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

(June 18 Sp. Sess. P.A. 97-1, S. 42, 75.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998.



Section 46b-213o - Procedure re registration of child support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in sections 46b-213g to 46b-213j, inclusive, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

(June 18 Sp. Sess. P.A. 97-1, S. 43, 75.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998.



Section 46b-213p - Effect of registration for modification.

A family support magistrate may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a family support magistrate, but the registered order may be modified only if the requirements of section 46b-213q or subsection (b) of section 46b-213r have been met.

(June 18 Sp. Sess. P.A. 97-1, S. 44, 75; P.A. 07-247, S. 49.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 added reference to Sec. 46b-213r(b), effective January 1, 2008.



Section 46b-213q - Modification of child support order of another state.

(a) Except as provided in subsection (b) of section 46b-213r, in any matter where the Family Support Magistrate Division does not have jurisdiction pursuant to subsection (f) of this section, upon petition a family support magistrate may modify a child support order issued in another state which is registered in this state if, after notice and hearing, such magistrate finds that: (1) The following requirements are met: (A) Neither the child, nor the obligee who is an individual nor the obligor resides in the issuing state; (B) a petitioner who is a nonresident of this state seeks modification; and (C) the respondent is subject to the personal jurisdiction of the Family Support Magistrate Division; or (2) this state is the state of residence of the child or a party who is an individual is subject to the personal jurisdiction of the Family Support Magistrate Division and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a family support magistrate to modify the support order and assume continuing exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by the Family Support Magistrate Division and the order may be enforced and satisfied in the same manner.

(c) Except as provided in subsection (b) of section 46b-213r, a family support magistrate may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and shall be so recognized under section 46b-212j establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor’s fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On issuance of an order by the Family Support Magistrate Division modifying a child support order issued in another state, the Family Support Magistrate Division becomes the tribunal having continuing exclusive jurisdiction.

(f) (1) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, the Family Support Magistrate Division has jurisdiction to enforce and to modify the issuing state’s child support order in a proceeding to register that order.

(2) The Family Support Magistrate Division exercising jurisdiction under this subsection shall apply the provisions of sections 46b-212a to 46b-212l, inclusive, and 46b-213g to 46b-213r, inclusive, and the procedural and substantive law of this state to the proceeding for enforcement or modification. Sections 46b-212m to 46b-213f, inclusive, 46b-213s to 46b-213u, inclusive, and 46b-213w shall not apply to such proceeding.

(g) The family support magistrate shall order the party obtaining the modification of a child support order to file, within thirty days after issuance of such modification order, a certified copy of such order with each tribunal that issued or registered an earlier order of child support. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file such orders pursuant to this subsection shall not affect the validity or enforceability of the modified order of the new tribunal having continuing exclusive jurisdiction.

(June 18 Sp. Sess. P.A. 97-1, S. 45, 75; P.A. 99-193, S. 9, 16; P.A. 07-247, S. 50; P.A. 09-8, S. 14.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 99-193 amended Subsec. (a) by adding reference to applicability of Subsec. (e) and making a technical change, amended Subsec. (b) by deleting provision re orders issued by two or more tribunals, added new Subsec. (e) re jurisdiction of the Family Support Magistrate Division where all parties reside in this state and the child does not reside in the issuing state, and redesignated existing Subsec. (e) as Subsec. (f), effective June 23, 1999; P.A. 07-247 amended Subsec. (a) by specifying that “Except as provided in subsection (b) of section 46b-213r, in any matter where the Family Support Magistrate Division does not have jurisdiction pursuant to subsection (f) of this section, upon petition a family support magistrate may modify” a child support order issued in another state, deleting provision that referenced “only if subsection (e) does not apply”, changing “individual obligee” to “obligee who is an individual”, adding “this state is the state of residence” re child or party who is an individual, changing “written consents” to “consents in a record”, deleting provision re consent not being required if issuing state is a foreign jurisdiction that has not enacted laws or established procedures similar to Secs. 46b-212 to 46b-213v and making technical changes, amended Subsec. (c) by specifying that “Except as provided in subsection (b) of section 46b-213r” re authority of family support magistrate to modify certain orders, providing that prohibition on modifications extends to “the duration of the obligation of support”, and making a technical change, added new Subsec. (d) re initial controlling order governing duration of support obligation, redesignated existing Subsecs. (d) to (f) as Subsecs. (e) to (g), amended redesignated Subsec. (e) by adding “by the Family Support Magistrate Division” and making a technical change, and amended redesignated Subsec. (g) by providing that “party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of the failure to file arises”, changing “controlling order” to “modified order” and adding that failure to file order shall not affect validity or enforceability of the modified order “of the new tribunal having continuing exclusive jurisdiction”, effective January 1, 2008; P.A. 09-8 made a technical change in Subsec. (a).



Section 46b-213r - Enforcement and recognition of order modified in another state.

(a) If a child support order issued by the Family Support Magistrate Division or Superior Court is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state: (1) May enforce its order that was modified only as to arrears and interest accruing before the modification; (2) may provide appropriate relief for violations of its order which occurred before the effective date of modification; and (3) shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

(b) (1) If a foreign country or political subdivision that is a state will not or may not modify its order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child support order otherwise required of the individual pursuant to subsection (a) of section 46b-213q has been given or whether the individual seeking modification is a resident of this state or of the foreign country or political subdivision. (2) An order issued pursuant to this subsection is the controlling order.

(June 18 Sp. Sess. P.A. 97-1, S. 46, 75; P.A. 07-247, S. 51.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 designated existing provisions as Subsec. (a) and amended same re enforceability of child support order entered in this state that is modified by tribunal of another state, which assumed jurisdiction pursuant to Uniform Interstate Family Support Act, by changing “amounts” to “arrears and interest” re accruing before modification, deleting “enforce only nonmodifiable aspects of that order” and making technical changes, and added Subsec. (b) re authority of tribunal of this state to assume jurisdiction to modify order of a foreign country or political subdivision that will not or may not modify its order pursuant to its laws, effective January 1, 2008.



Section 46b-213s - Proceeding to determine paternity.

A court of this state authorized to determine paternity of a child may serve as a responding tribunal in a proceeding to determine paternity brought under sections 46b-212 to 46b-213w, inclusive, or a law substantially similar to said sections.

(June 18 Sp. Sess. P.A. 97-1, S. 47, 75; P.A. 07-247, S. 52.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 deleted Subsec. (a) designator, replaced “Family Support Magistrate Division” with “court of this state authorized to determine paternity of a child”, deleted “an initiating or”, added “to determine paternity”, replaced reference to Sec. 46b-213v with reference to Sec. 46b-213w, deleted provision re Uniform Reciprocal Enforcement of Support Act and Revised Uniform Reciprocal Enforcement of Support Act, and deleted former Subsec. (b) re choice of law in paternity proceedings, effective January 1, 2008.



Section 46b-213t - Surrender and extradition of individual criminally charged with failure to provide support.

(a) The Governor of this state may: (1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or (2) on the demand of the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(b) A provision for extradition of individuals not inconsistent with sections 46b-212 to 46b-213w, inclusive, applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

(June 18 Sp. Sess. P.A. 97-1, S. 48, 75; P.A. 07-247, S. 53.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsec. (a) by making a technical change and amended Subsec. (b) by replacing reference to Sec. 46b-213v with reference to Sec. 46b-213w, effective January 1, 2008.



Section 46b-213u - Conditions of rendition.

(a) Before making a demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the Governor of this state may require a state’s attorney or assistant state’s attorney to demonstrate that at least sixty days previously the obligee had initiated proceedings for support pursuant to sections 46b-212 to 46b-213w, inclusive, or that the proceeding would be of no avail.

(b) If, under sections 46b-212 to 46b-213w, inclusive, or a law substantially similar to said sections, the governor of another state makes a demand that the Governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor may require a state’s attorney or assistant state’s attorney to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective, but has not been initiated, the Governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor may decline to honor the demand if the individual is complying with the support order.

(June 18 Sp. Sess. P.A. 97-1, S. 49, 75; P.A. 07-247, S. 54.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 amended Subsecs. (a) and (b) by replacing references to Sec. 46b-213v with references to Sec. 46b-213w and amended Subsec. (b) by deleting reference to Uniform Reciprocal Enforcement of Support Act and Revised Uniform Reciprocal Enforcement of Support Act, effective January 1, 2008.



Section 46b-213v - Uniformity in application and construction of the Uniform Interstate Family Support Act.

In applying and construing the Uniform Interstate Family Support Act under this part consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact said uniform act.

(June 18 Sp. Sess. P.A. 97-1, S. 50, 75; P.A. 07-247, S. 55.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 07-247 replaced reference to Secs. 46b-212 to 46b-213v with “Uniform Interstate Family Support Act” and made technical changes, effective January 1, 2008.



Section 46b-213w - Duties of employer re income withholding order issued in another state. Notice and claim form distributed by Department of Social Services. Contents of form. Multiple income withholding orders. Penalty for noncompliance. Contest by obligor.

(a) An income withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor’s employer under section 52-362 without first filing a petition or comparable pleading or registering the order in the registry of support orders of the Family Support Magistrate Division.

(b) Upon receipt of an income withholding order issued in another state, the obligor’s employer shall immediately provide to the obligor (1) a copy of the order, and (2) a copy of the notice and claim form provided by the Department of Social Services pursuant to subsection (c) of this section.

(c) The Department of Social Services shall make available to all employers in this state a standard notice and claim form, written in clear and simple language, which shall include:

(1) Notice that money will be withheld from the employee’s wages for child support and health insurance;

(2) Notice of the amount of disposable earnings that are exempt from the income withholding order;

(3) Notice that the amount of the income withholding order may not exceed the maximum permitted by federal law under Section 1673 of Title 15 of the United States Code, together with a statement of the obligor’s right to claim any other applicable state or federal exemptions;

(4) Notice of the right to object to the validity or enforcement of such income withholding order in a court in this state and of the right to seek modification of the underlying support order in the court of continuing exclusive jurisdiction;

(5) Notice of the right to seek the assistance of the Bureau of Child Support Enforcement of the Department of Social Services and the toll-free telephone number at which the bureau can be contacted;

(6) A claim form which shall include (A) a list of the most common defenses and exemptions to such income withholding order in a manner which allows the obligor to check any of the defenses and exemptions which apply; (B) a space where the obligor may briefly explain the obligor’s claim or defense; (C) a space where the obligor may initiate a request for services to modify the support order, and the address of the Bureau of Child Support Enforcement of the Department of Social Services to which such request may be sent; (D) a space for the obligor to provide the obligor’s address and the name of the town in which the obligor principally conducts the obligor’s work for the employer; (E) a space for the obligor to sign the obligor’s name; (F) the address of Support Enforcement Services to which the claim form is to be sent in order to contest the validity or enforcement of the income withholding order; and (G) space for the employer to state the date upon which the form was actually delivered to the obligor.

(d) The employer shall treat an income withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(e) Except as otherwise provided in subsections (f), (g) and (l) of this section, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify: (1) The duration and amount of periodic payments of current child support, stated as a sum certain; (2) the person designated to receive payments and the address to which the payments are to be forwarded; (3) medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor’s employment, subject to the provisions of subsection (e) of section 38a-497a; (4) the amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal and the obligee’s attorney, stated as sums certain; and (5) the amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(f) The employer shall comply with the law of this state for withholding from income with respect to: (1) The prohibition against an employer’s fee for processing an income withholding order; (2) the maximum amount permitted to be withheld from the obligor’s income; and (3) the time period within which the employer must implement the withholding order and forward the child support payment.

(g) If an employer receives two or more income withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of such orders if the employer complies with the law of this state to establish the priorities for withholding and allocating income withheld for two or more child support obligees.

(h) An employer who complies with an income withholding order issued in another state in accordance with this section shall be immune from civil liability with regard to the employer’s withholding of child support from the obligor’s income.

(i) An employer who wilfully fails to comply with an income withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

(j) An obligor may contest the validity or enforcement of an income withholding order issued in another state and received directly by an employer in this state by: (1) Registering the order in accordance with section 46b-213h and filing a contest to that order as provided in section 46b-213l notwithstanding the obligor is the registering party; (2) otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state; or (3) mailing to Support Enforcement Services the claim form delivered to the obligor pursuant to subsection (b) of this section, signed by the obligor and containing the obligor’s address and a copy of the income withholding order.

(k) Upon receipt of a claim form contesting the validity or enforcement of an income withholding order, Support Enforcement Services shall: (1) Give notice of the contest to (A) the support enforcement agency providing services to the obligee; (B) each employer that has directly received an income withholding order relating to the obligor; (C) the person designated to receive payments in the income withholding order; and (D) if the obligee’s address is known, the obligee; (2) file the claim form and a copy of the income withholding order on behalf of the obligor with the Family Support Magistrate Division; and (3) notify the person or agency that sent the income withholding order to file not less than ten days before the scheduled hearing: (A) Two copies, including one certified copy of the underlying support order, including any modification of such order; and (B) a sworn statement showing the amount of any arrearage together with the last court determination of an arrearage and an accounting of the arrearage since such determination.

(l) Upon receipt of a claim form filed by Support Enforcement Services on behalf of the obligor in accordance with subsection (k) of this section, the clerk shall promptly enter the appearance of the obligor, schedule a hearing, and give notice of the hearing to the obligor, Support Enforcement Services, the party initiating the income withholding order, and, if the obligee’s address is known, the obligee. The family support magistrate shall promptly hear and determine the claim and enter the family support magistrate’s determination within forty-five days from the date of the filing of the claim form. The family support magistrate shall utilize the procedures set forth in sections 46b-213a to 46b-213c, inclusive, to obtain additional evidence and information as needed for a prompt determination on the claim. If the person or agency that sent the income withholding order fails to file the documents described in subdivision (3) of subsection (k) of this section or fails to comply with a reasonable request for information or documents made under section 46b-213b or 46b-213c, the family support magistrate may: (1) Continue the hearing for a period of not more than an additional forty-five days and direct Support Enforcement Services to provide such notice as may be appropriate; (2) order a temporary or partial stay of income withholding for a period not to exceed forty-five days; or (3) sustain the obligor’s objection to the validity or enforcement of the income withholding order and enjoin the employer from complying with such order. In addition to any notice given by the clerk, upon entry of the decision of the family support magistrate on the claim, Support Enforcement Services shall give notice of the decision to each employer that has directly received an income withholding order related to the obligor, the party initiating the income withholding order, the obligor and, if the obligee’s address is known, the obligee.

(m) If the claim form requests services to modify the support order, the Bureau of Child Support Enforcement shall assist the obligor to file a motion for modification with the appropriate tribunal of the state of continuing exclusive jurisdiction in accordance with the law of that jurisdiction. The receipt of the request for modification shall constitute a request for Title IV-D services, but the bureau may require the making of a formal application. Such assistance shall include, but is not limited to, providing the obligor with information about how such a motion is filed, contacting the state of continuing exclusive jurisdiction on behalf of the obligor to obtain appropriate forms, and transmitting such forms and applicable information to the appropriate tribunal in such state.

(n) Venue for contested claims under this section shall be the family support magistrate division of the superior court in the judicial district in which the obligor resides, provided (1) if the obligor does not reside in this state, venue shall be in the judicial district in which the obligor principally conducts his work for the employer who is subject to the income withholding order, and (2) if there is an existing action concerning support of the child or children who are the subject of the income withholding order, the claim shall be filed in that action.

(June 18 Sp. Sess. P.A. 97-1, S. 73, 75; P.A. 01-207, S. 8, 12; P.A. 07-247, S. 56; P.A. 09-8, S. 15; P.A. 11-219, S. 13.)

History: June 18 Sp. Sess. P.A. 97-1 effective January 1, 1998; P.A. 01-207 amended Subsec. (c)(2) to require department to distribute notice of the amount of disposable earnings that are exempt from the income withholding order in lieu of former notice that the first $145 per week of disposable earnings are exempt from such order and amended Subsec. (c)(6) to make technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 07-247 amended Subsec. (a) by providing that income withholding order may be sent “by or on behalf of the obligee, or by the support enforcement agency” and deleting “or entity”, amended Subsec. (c)(5) by making a technical change, amended Subsec. (d) by replacing “valid” with “regular on its face”, amended Subsec. (e) by making a technical change and, in Subdiv. (2), deleting “or agency”, amended Subsec. (g) by replacing “multiple” with “two or more” and making a technical change, amended Subsec. (j) by adding Subdiv. designators (1) to (3) re contesting income withholding order issued in another state, by specifying that obligor must register order and file a contest to that order in accordance with controlling statutes, and by deleting provision re stay of imposition of income withholding order when obligor has filed a timely claim form contesting the validity of such order, amended Subsec. (k) by deleting reference to stay of imposition of income withholding order, by specifying in Subdiv. (2) that bureau shall give notice of contest to each employer “that has directly received an income withholding order relating to the obligor”, by deleting “or agency” in Subdiv. (3), by deleting provision that specified that income withholding order was to be registered by bureau “with the appropriate clerk of the Family Support Magistrate Division”, by requiring bureau to file claim form with “Support Enforcement Services”, by replacing reference to Sec. 52-361 with reference to Sec. 52-362 and by requiring bureau to give notice of decision to each employer “that has directly received an income withholding order related to the obligor”, effective January 1, 2008; P.A. 09-8 made a technical change in Subsec. (d); P.A. 11-219 amended Subsec. (c) to substitute “make available” for “distribute” re notice and claim form, add provision re claim form to include address of bureau to which request may be sent in Subdiv. (6)(C) and delete reference to request for modification in Subdiv. (6)(F), amended Subsec. (e) to add exception re Subsec. (l), amended Subsec. (j) to delete provision re duty of obligor to deliver copy of claim form to employer, redesignated existing Subsec. (k) as Subsecs. (k) and (l), amended redesignated Subsec. (k) to insert new Subdiv. designators, delete provision re seven-day notification to employer of receipt of claim form, delete requirement that bureau cause withholding order to be registered in this state, require filing of copy of income withholding order, delete requirement to file with Support Enforcement Services on behalf of division and add provisions re notice to person or agency that sent withholding order, amended redesignated Subsec. (l) to make provisions applicable upon receipt of claim form filed by Support Enforcement Services on behalf of obligor under Subsec. (k), delete requirement that clerk proceed under Sec. 52-362(d), add requirement that magistrate utilize procedures in Secs. 46b-213a to 46b-213c to obtain evidence and information and add provisions re magistrate action re person who fails to file documents or comply with request for information or documents, redesignated existing Subsecs. (l) and (m) as Subsecs. (m) and (n), and substituted references to Support Enforcement Services for references to Bureau of Child Support Enforcement and made technical and conforming changes throughout.



Section 46b-215 - (Formerly Sec. 17-320). Relatives obliged to furnish support. Attorney General and attorney for town as parties. Orders.

(a)(1) The Superior Court or a family support magistrate may make and enforce orders for payment of support against any person who neglects or refuses to furnish necessary support to such person’s spouse or a child under the age of eighteen or as otherwise provided in this subsection, according to such person’s ability to furnish such support, notwithstanding the provisions of section 46b-37. If such child is unmarried and a full-time high school student, such support shall continue according to the parents’ respective abilities, if such child is in need of support, until such child completes the twelfth grade or attains the age of nineteen, whichever occurs first.

(2) Any such support order in a IV-D support case shall include a provision for the health care coverage of the child. Such provision may include an order for either parent or both parents to provide such coverage under any or all of subparagraphs (A), (B) or (C) of this subdivision.

(A) The provision for health care coverage may include an order for either parent to name any child as a beneficiary of any medical or dental insurance or benefit plan carried by such parent or available to such parent at a reasonable cost, as defined in subparagraph (D) of this subdivision. If such order requires the parent to maintain insurance available through an employer, the order shall be enforced using a National Medical Support Notice as provided in section 46b-88.

(B) The provision for health care coverage may include an order for either parent to: (i) Apply for and maintain coverage on behalf of the child under the HUSKY Plan, Part B; or (ii) provide cash medical support, as described in subparagraphs (E) and (F) of this subdivision. An order under this subparagraph shall be made only if the cost to the parent obligated to maintain coverage under the HUSKY Plan, Part B, or provide cash medical support is reasonable, as defined in subparagraph (D) of this subdivision. An order under clause (i) of this subparagraph shall be made only if insurance coverage as described in subparagraph (A) of this subdivision is unavailable at reasonable cost to either parent, or inaccessible to the child.

(C) An order for payment of the child’s medical and dental expenses, other than those described in clause (ii) of subparagraph (E) of this subdivision, that are not covered by insurance or reimbursed in any other manner shall be entered in accordance with the child support guidelines established pursuant to section 46b-215a.

(D) Health care coverage shall be deemed reasonable in cost if: (i) The parent obligated to maintain such coverage would qualify as a low-income obligor under the child support guidelines established pursuant to section 46b-215a, based solely on such parent’s income, and the cost does not exceed five per cent of such parent’s net income; or (ii) the parent obligated to maintain such coverage would not qualify as a low-income obligor under such guidelines and the cost does not exceed seven and one-half per cent of such parent’s net income. In either case, net income shall be determined in accordance with the child support guidelines established pursuant to section 46b-215a. If a parent obligated to maintain insurance must obtain coverage for himself or herself to comply with the order to provide coverage for the child, reasonable cost shall be determined based on the combined cost of coverage for such parent and such child.

(E) Cash medical support means (i) an amount ordered to be paid toward the cost of premiums for health insurance coverage provided by a public entity, including the HUSKY Plan, Part A or Part B, except as provided in subparagraph (F) of this subdivision, or by another parent through employment or otherwise, or (ii) an amount ordered to be paid, either directly to a medical provider or to the person obligated to pay such provider, toward any ongoing extraordinary medical and dental expenses of the child that are not covered by insurance or reimbursed in any other manner, provided such expenses are documented and identified specifically on the record. Cash medical support, as described in clauses (i) and (ii) of this subparagraph, may be ordered in lieu of an order under subparagraph (A) of this subdivision to be effective until such time as health insurance that is accessible to the child and reasonable in cost becomes available, or in addition to an order under subparagraph (A) of this subdivision, provided the total cost to the obligated parent of insurance and cash medical support is reasonable, as described in subparagraph (D) of this subdivision. An order for cash medical support shall be payable to the state or the custodial party, as their interests may appear, provided an order under clause (i) of this subparagraph shall be effective only as long as health insurance coverage is maintained. Any unreimbursed medical and dental expenses not covered by an order issued pursuant to clause (ii) of this subparagraph are subject to an order for unreimbursed medical and dental expenses pursuant to subparagraph (C) of this subdivision.

(F) Cash medical support to offset the cost of any insurance payable under the HUSKY Plan, Part A or Part B, shall not be ordered against a noncustodial parent who is a low-income obligor, as defined in the child support guidelines established pursuant to section 46b-215a, or against a custodial parent of children covered under the HUSKY Plan, Part A or Part B.

(3) Proceedings to obtain orders of support under this section shall be commenced by the service on the liable person or persons of a verified petition, with summons and order, of the husband or wife, child or any relative or the conservator, guardian or support enforcement officer, town or state, or any selectmen or the public official charged with the administration of public assistance of the town, or in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, the Commissioner of Social Services. The verified petition, summons and order shall be filed in the judicial district in which the petitioner or respondent resides or does business, or if filed in the Family Support Magistrate Division, in the judicial district in which the petitioner or respondent resides or does business.

(4) For purposes of this section, the term “child” shall include one born out of wedlock whose father has acknowledged in writing paternity of such child or has been adjudged the father by a court of competent jurisdiction, or a child who was born before marriage whose parents afterwards intermarry.

(5) Said court or family support magistrate shall also have authority to make and enforce orders directed to the conservator or guardian of any person, or payee of Social Security or other benefits to which such person is entitled, to the extent of the income or estate held by such fiduciary or payee in any such capacity.

(6) Said court or family support magistrate shall also have authority to determine, order and enforce payment of any sums due under a written agreement to support against the person liable for such support under such agreement.

(7) (A) The court or family support magistrate may also determine, order and enforce payment of any support due because of neglect or refusal to furnish support for periods prior to the action. In the case of a child born out of wedlock whose parents have not intermarried, a parent’s liability for such support shall be limited to the three years next preceding the filing of a petition or written agreement to support pursuant to this section.

(B) In the determination of support due based on neglect or refusal to furnish support prior to the action, the support due for periods of time prior to the action shall be based upon the obligor’s ability to pay during such prior periods, as determined in accordance with the child support guidelines established pursuant to section 46b-215a. The state shall disclose to the court any information in its possession concerning current and past ability to pay. If no information is available to the court concerning past ability to pay, the court may determine the support due for periods of time prior to the action as if past ability to pay is equal to current ability to pay, if current ability is known. If current ability to pay is not known, the court shall determine the past ability to pay based on the obligor’s work history, if known, or if not known, on the state minimum wage that was in effect during such periods, provided only actual earnings shall be used to determine ability to pay for past periods during which the obligor was a full-time high school student or was incarcerated, institutionalized or incapacitated.

(C) Any finding of support due for periods of time prior to an action in which the obligor failed to appear shall be entered subject to adjustment. Such adjustment may be made upon motion of any party, and the state in IV-D cases shall make such motion if it obtains information that would have substantially affected the court’s determination of past ability to pay if such information had been available to the court. Motion for adjustment under this subparagraph may be made not later than twelve months from the date upon which the obligor receives notification of (i) the amount of such finding of support due for periods of time prior to the action, and (ii) the right not later than twelve months from the date of receipt of such notification to present evidence as to such obligor’s past ability to pay support for such periods of time prior to the action. A copy of any support order entered, subject to adjustment, shall state in plain language the basis for the court’s determination of past support, the right to request an adjustment and to present information concerning the obligor’s past ability to pay, and the consequences of a failure to request such adjustment.

(8) (A) The judge or family support magistrate shall cause a summons, signed by such judge or magistrate, by the clerk of said court or Family Support Magistrate Division, or by a commissioner of the Superior Court to be issued requiring such liable person or persons to appear in court or before a family support magistrate, at a time and place as determined by the clerk but not more than ninety days after the issuance of the summons. Service may be made by a state marshal, any proper officer or any investigator employed by the Department of Social Services or by the Commissioner of Administrative Services. The state marshal, proper officer or investigator shall make due return of process to the court not less than twenty-one days before the date assigned for hearing. Upon proof of the service of the summons to appear in court or before a family support magistrate at the time and place named for hearing upon such petition, the failure of the defendant or defendants to appear shall not prohibit the court or family support magistrate from going forward with the hearing. If the summons and order is signed by a commissioner of the Superior Court, upon proof of service of the summons to appear in court or before a family support magistrate and upon the failure of the defendant to appear at the time and place named for hearing upon the petition, request may be made by the petitioner to the court or family support magistrate for an order that a capias mittimus be issued.

(B) In the case of a person supported wholly or in part by a town, the welfare authority of the town shall notify the responsible relatives of such person of the amount of assistance given, the beginning date thereof and the amount of support expected from each of them, if any, and if any such relative does not contribute in such expected amount, the superior court for the judicial district in which such town is located or a family support magistrate sitting in the judicial district in which such town is located may order such relative or relatives to contribute to such support, from the time of the beginning date of expense shown on the notice, such sum as said court or family support magistrate deems reasonably within each such relative’s ability to support such person.

(C) The court, or any judge thereof, or family support magistrate when said court or family support magistrate is not sitting, may require the defendant or defendants to become bound, with sufficient surety, to the state, town or person bringing the complaint, to abide such judgment as may be rendered on such complaint. Failure of the defendant or defendants to obey any order made under this section may be punished as contempt of court and the costs of commitment of any person imprisoned for contempt shall be paid by the state as in criminal cases. Except as otherwise provided, upon proof of the service of the summons to appear in court or before a family support magistrate at the time and place named for a hearing upon the failure of the defendant or defendants to obey such court order or order of the family support magistrate, the court or family support magistrate may order a capias mittimus be issued and directed to a judicial marshal to the extent authorized pursuant to section 46b-225, or any other proper officer to arrest such defendant or defendants and bring such defendant or defendants before the Superior Court for the contempt hearing. When any person is found in contempt under this section, the court or family support magistrate may award to the petitioner a reasonable attorney’s fee and the fees of the officer serving the contempt citation, such sums to be paid by the person found in contempt.

(9) In addition to or in lieu of such contempt proceedings, the court or family support magistrate, upon a finding that any person has failed to obey any order made under this section, may: (A) Order a plan for payment of any past-due support owing under such order, or, in IV-D cases, if such obligor is not incapacitated, order such obligor to participate in work activities which may include, but shall not be limited to, job search, training, work experience and participation in the job training and retraining program established by the Labor Commissioner pursuant to section 31-3t; (B) suspend any professional, occupational, recreational, commercial driver’s or motor vehicle operator’s license as provided in subsections (b) to (e), inclusive, of section 46b-220, provided such failure was without good cause; (C) issue an income withholding order against such amount of any debt accruing by reason of personal services as provided by sections 52-362, 52-362b and 52-362c; and (D) order executions against any real, personal, or other property of such person which cannot be categorized solely as either, for payment of accrued and unpaid amounts due under such order.

(10) No entry fee, judgment fee or any other court fee shall be charged by the court or the family support magistrate to either party in proceedings under this section.

(11) Any written agreement to support which is filed with the court or the Family Support Magistrate Division shall have the effect of an order of the court or a family support magistrate.

(b) The Attorney General of the state of Connecticut and the attorney representing a town shall become a party for the interest of the state of Connecticut and such town in any proceedings for support which concerns any person who is receiving or has received public assistance or care from the state or any town. The Attorney General shall represent the IV-D agency in non-TFA IV-D support cases if the IV-D agency determines that such representation is required pursuant to guidelines issued by the Commissioner of Social Services.

(c) The court or a family support magistrate shall direct all payments on orders of support in IV-D cases to be made to the state acting by and through the IV-D agency. In IV-D support cases, the IV-D agency or a support enforcement agency under cooperative agreement with the IV-D agency may, upon notice to the obligor and obligee, redirect payments for the support of any child receiving child support enforcement services either to the state of Connecticut or to the present custodial party, as their interests may appear, provided neither the obligor nor the obligee objects in writing within ten business days from the mailing date of such notice. Any such notice shall be sent by first class mail to the most recent address of such obligor and obligee, as recorded in the state case registry pursuant to section 46b-218, and a copy of such notice shall be filed with the court or family support magistrate if both the obligor and obligee fail to object to the redirected payments within ten business days from the mailing date of such notice. All payments made shall be distributed as required by Title IV-D of the Social Security Act.

(d) No order for support made by the court or a family support magistrate shall be stayed by an appeal but such order shall continue in effect until a determination is made thereon upon such appeal; if however as a result of such appeal or further hearing, the amount of such order is reduced or vacated, such defendant shall be credited or reimbursed accordingly.

(e) Except as provided in sections 46b-212 to 46b-213w, inclusive, any court or family support magistrate, called upon to enforce a support order, shall insure that such order is reasonable in light of the obligor’s ability to pay. Except as provided in sections 46b-212 to 46b-213w, inclusive, any support order entered pursuant to this section, or any support order from another jurisdiction subject to enforcement by the state of Connecticut, may be modified by motion of the party seeking such modification upon a showing of a substantial change in the circumstances of either party or upon a showing that such support order substantially deviates from the child support guidelines established pursuant to section 46b-215a, unless there was a specific finding on the record that the application of the guidelines would be inequitable or inappropriate, provided the court or family support magistrate finds that the obligor or the obligee and any other interested party have received actual notice of the pendency of such motion and of the time and place of the hearing on such motion. There shall be a rebuttable presumption that any deviation of less than fifteen per cent from the child support guidelines is not substantial and any deviation of fifteen per cent or more from the guidelines is substantial. Modification may be made of such support order without regard to whether the order was issued before, on or after May 9, 1991. No such support orders may be subject to retroactive modification, except that the court or family support magistrate may order modification with respect to any period during which there is a pending motion for a modification of an existing support order from the date of service of the notice of such pending motion upon the opposing party pursuant to section 52-50. In any hearing to modify any support order from another jurisdiction the court or the family support magistrate shall conduct the proceedings in accordance with sections 46b-213o to 46b-213r, inclusive.

(f) In IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, a copy of any support order established or modified pursuant to this section or, in the case of a motion for modification of an existing support order, a notice of determination that there should be no change in the amount of the support order, shall be provided to each party and the state case registry within fourteen days after issuance of such order or determination.

(1949 Rev., S. 2610; 1951, 1955, S. 1444d; September, 1957, P.A. 11, S. 20; 1959, P.A. 34; 1961, P.A. 307; 1967, P.A. 746, S. 4; 1972, P.A. 127, S. 29; P.A. 74-183, S. 216, 291; P.A. 75-103; P.A. 76-334, S. 10, 12; 76-436, S. 185, 681; P.A. 77-452, S. 9, 72; 77-594, S. 3, 7; 77-614, S. 70, 608, 610; P.A. 83-295, S. 14; P.A. 84-159, S. 4; P.A. 86-359, S. 33, 44; P.A. 87-316, S. 10; 87-589, S. 31, 87; P.A. 89-195, S. 3; P.A. 90-188, S. 5; 90-213, S. 32, 56; P.A. 91-76, S. 5, 7; 91-391, S. 6; P.A. 93-187, S. 4; 93-262, S. 72, 87; 93-396, S. 18; P.A. 95-310, S. 2, 9; June 18 Sp. Sess. P.A. 97-1, S. 65, 75; June 18 Sp. Sess. P.A. 97-2, S. 107, 165; June 18 Sp. Sess. P.A. 97-7, S. 25, 38; P.A. 99-279, S. 31, 45; P.A. 00-99, S. 95, 154; May 9 Sp. Sess. P.A. 02-7, S. 44; P.A. 03-258, S. 3; P.A. 04-100, S. 4; P.A. 06-149, S. 15–17; P.A. 07-217, S. 173; 07-247, S. 57, 58; P.A. 11-214, S. 18, 19; 11-219, S. 6, 14.)

History: 1959 act provided support by relatives be joint and several, deleted provision for bringing complaint to court of common pleas, substituting proceedings by petition, added order for payment may be altered or set aside and provision for contempt; 1961 act substituted circuit for common pleas court, added last section re its jurisdictional limits, added summons and order to petition needed for proceedings and authorized welfare authority of supporting towns to undertake proceedings for support; 1967 act limited relatives responsible to parents of children under 21 and children of parents under 65; 1972 act referred to persons under 18 rather than under 21, reflecting changed age of majority; P.A. 74-183 replaced circuit court with court of common pleas and references to circuits and districts with references to geographical areas, effective December 31, 1974; P.A. 75-103 authorized selectmen or public officials charged with administration of public assistance to make petition; P.A. 76-334 rephrased provision re court’s power to make and enforce orders for support, authorized child, guardian or family relations officer to make petition, added provisions defining “child” and expanding court’s powers re orders to conservator, guardian, payees of benefits and re enforcement of payments, authorized service of process by officers or investigators of social services department or finance and control commissioner, authorized court to make orders of execution against property, etc., added provisions re fees and re written agreements to support as court order and added Subsecs. (b) to (d); P.A. 76-436 replaced court of common pleas with superior court and deleted provision re inapplicability of limits of common pleas court, effective July 1, 1978; P.A. 77-452 made technical correction; P.A. 77-594 added provisions stating that upon proof of service of summons defendant’s failure to appear does not prevent court from going forward with hearing and that such proof allows court to order issuance of capias mittimus, arrest of defendants and contempt hearing; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, replaced department of social services with department of income maintenance; Sec. 17-320 transferred to Sec. 46b-215 in 1979 and reference to Sec. 46-10 revised to reflect its transfer; P.A. 83-295 amended Subsec. (a) by replacing “family relations officer” with “family relations caseworker or support enforcement officer” and amended Subsec. (c) by replacing “family relations office” with “family services unit or support enforcement services unit”; P.A. 84-159 amended Subsec. (a) by removing the authority of the court to make and enforce orders against children for the payment of support for their parents who are under 65 years of age; P.A. 86-359 added references to family support magistrate and family support magistrate division, changed “judges of the superior court” to “chief court administrator” with respect to approval of form in Subsec. (a), changed “geographical area” to “judicial district” and amended Subsec. (b) by adding provision that attorney general shall represent IV-D agency in non-AFDC cases if IV-D agency determines representation is required under guidelines issued by commissioner of human resources and custodial parent does not exceed income limits; P.A. 87-316 added “department of human resources or” in Subsec. (a) and revised section, adding Subsec. (e) re enforcement and modification of support orders; P.A. 87-589 made technical changes in Subsec. (e); P.A. 89-195 amended Subsec. (b) by deleting the limitation on income and assets of custodial parent; P.A. 90-188 amended Subsec. (e) by adding provision permitting modification of child support orders upon showing of substantial change of circumstances or substantial deviation from child support guidelines established under P.A. 89-203 unless inequitable or inappropriate, and prohibiting retroactive modification of order of periodic payment or permanent alimony or support, except during period of pending motion for modification; P.A. 90-213 deleted provision in Subsec. (a) relating to the family relations worker and added provision concerning the commissioner of human resources and in Subsec. (c) changed the name of the family division to the support enforcement division; P.A. 91-76 amended Subsec. (e) by adding provision re rebuttable presumption that deviation of less than 15% from child support guidelines is not substantial and any deviation of more than 15% is substantial and permitting modification of support order without regard to whether order issued before on or after May 9, 1991; P.A. 91-391 amended Subsec. (a) by adding provision that determination of support due shall be based upon obligor’s ability to pay during such prior periods, requiring state to disclose to court information re current and past ability to pay, and if no information is available on orders entered on or after October 1, 1991, such order shall be subject to adjustment when information becomes available to court upon motion of any party within 4 months of notification of amount of such order and right to present evidence of past ability to pay; P.A. 93-187 made technical changes to Subsec. (a) re commencement of proceedings, summons and order, service of process and wage withholding orders; P.A. 93-262 replaced references to commissioners and departments of human resources and income maintenance with commissioner and department of social services, effective July 1, 1993; P.A. 93-396 made a technical change in Subsec. (a); P.A. 95-310 amended Subsec. (a) to authorize suspension of occupational or motor vehicle operators license for failure to obey support order without good cause, effective January 1, 1996; June 18 Sp. Sess. P.A. 97-1 made technical change to Subsec. (e) by replacing reference to Sec. 46b-197 with reference to Secs. 46b-213o to 46b-213q, inclusive, effective January 1, 1998; June 18 Sp. Sess. P.A. 97-2 replaced references to “AFDC” with references to “TANF” in Subsecs. (a) and (b), effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) to require support order in IV-D support case to include provision for health care coverage of child and to add provision re order of plan for payment of past-due support and, in IV-D cases, reorder to obligor to participate in work activities, amended Subsec. (c) to require court or magistrate to direct all payments on orders of support in IV-D cases to be made to the state acting by and through the IV-D agency and added Subsec. (f) re copy of support order to parties and state case registry, effective July 1, 1997; P.A. 99-279 amended Subsec. (a) by dividing it into eleven Subdivs. and Subparas. as necessary, making technical changes and adding in Subdiv. (2) provisions re health care coverage under HUSKY Plan where coverage is unavailable at reasonable cost through a parent, effective July 1, 1999; P.A. 00-99 replaced references in Subsec. (a)(8) to sheriff with state marshal, effective December 1, 2000; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a)(2) by adding provision re enforcement of employment-based order using a National Medical Support Notice; P.A. 03-258 amended Subsec. (a)(7)(B) by providing that child support due for periods prior to commencement of an action shall be “determined in accordance with the child support and arrearage guidelines established under Sec. 46b-215a”, deleting provision re child support determination being based on assistance rendered to the child, providing that where current ability to pay support is not known, court shall determine past ability to pay support based on obligor’s work history, or if not known, on state’s minimum wage in effect during periods and that only actual earnings may be used to determine support for past periods during which obligor was a full-time high school student, incarcerated, institutionalized or incapacitated, and making technical changes, and amended Subsec. (a)(7)(C) by providing that support findings made for periods of time prior to an action where obligor failed to appear are subject to adjustment, providing that in IV-D cases, state shall make motion for adjustment if it obtains information that would have substantially affected court’s determination of past ability to pay, changing time parameters for making motion for adjustment from within four to not later than 12 months from date of receipt of notification, providing that support orders subject to adjustment shall state in plain language the court’s basis for making determination of past support, the right to request an adjustment and present information re past ability to pay, and consequences of failure to request adjustment, and making technical changes; P.A. 04-100 amended Subsec. (a)(1) and (2) by adding provision re continuation of support for unmarried, full-time high school student residing with custodial parent and making conforming changes; P.A. 06-149 amended Subsec. (a)(1) to make technical changes and delete “and residing with the custodial parent”, amended Subsec. (a)(2) to substitute exemption from required insurance payments for low-income obligors for prior exemption if payments would reduce amount of support required under child support guidelines, amended Subsec. (a)(7) to make technical changes and provide in Subpara. (A) that in the case of a child born out of wedlock whose parents have not intermarried, the father’s liability shall be limited to 3 years next preceding the filing of petition, and amended Subsec. (c) to add provisions re redirection of payments and notice thereof and requiring payments to be distributed as required by Title IV-D of the Social Security Act, effective June 6, 2006; P.A. 07-217 made a technical change in Subsec. (a)(7)(C), effective July 12, 2007; P.A. 07-247 substantially revised Subsec. (a)(2) by inserting Subpara. designators (A) to (F), specifying that court or family support magistrate may order either or both parents to provide health care coverage for child, specifying that either parent may be ordered to name child as beneficiary of any medical or dental insurance plan carried by or available to such parent at a reasonable cost, describing reasonable cost re maintaining health care coverage, deleting language that required applying for coverage under HUSKY Plan, Part B only if noncustodial parent had sufficient ability to pay appropriate premium, providing that court or family support magistrate may order either parent to provide for coverage under HUSKY Plan, Part B, or alternatively enter order for cash medical support as long as any such order was reasonable, defining “cash medical support” and requirements related to entry of cash medical support order and making technical changes, and amended Subsec. (a)(3) by deleting “in a form prescribed by the Office of the Chief Court Administrator”, replacing “TANF” with “IV-D”, and replacing reference to Subdiv. (14) with reference to Subdiv. (13) of Sec. 46b-231(b); P.A. 11-214 amended Subsec. (b) to substitute “non-TFA” for “non-TANF” and make technical changes, and amended Subsec. (e) to add “Except as provided in sections 46b-212 to 46b-213w”, substitute reference to Sec. 46b-213r for reference to Sec. 46b-213q and make technical changes; P.A. 11-219 amended Subsec. (a)(7)(A) to add “for periods” re prior to action, substitute “a parent’s” for “the father’s” re liability for support and add provision re support limitation for 3 years next preceding filing of written agreement to support, and amended Subsec. (a)(8)(C) to permit capias mittimus to be directed to a judicial marshal to extent authorized in Sec. 46b-225 and make technical changes.

See Sec. 46b-88 re National Medical Support Notice.

See Sec. 46b-219 re child’s freedom from responsibility to support a deserting parent.

See Sec. 51-348a re prosecution for nonsupport.

See Sec. 52-56(d) re execution or service of capias mittimus in any precinct by state marshal of any precinct.

See Sec. 53-304 re procedures when support not provided and penalties for failure to provide support.

Relatives by affinity not liable. K. 155; 1 R. 250; 3 C. 553. Relatives not liable for past expenses. 3 C. 553; 7 C. 57; 32 C. 142. Action at common law does not lie against relatives. 1 R. 60; 3 C. 507. Not responsible to a town in which the pauper has no settlement. 3 C. 553. If supplies are furnished parent at request of children, they are liable in assumpsit. 32 C. 142. Not necessary for town to exhaust the remedies provided by this statute before taking a parent or pauper into custody under section 17-276. 35 C. 538. A wife whose husband neglects to support her may bring an action against him for contribution towards her maintenance. 72 C. 157. Nature of remedy; costs; 73 C. 607; “neglect to provide” is condition precedent to action. 78 C. 650; 124 C. 522. Place of support. 73 C. 607; 82 C. 611. Measure of support. 78 C. 650; 82 C. 611; 103 C. 6; 124 C. 524; 127 C. 506. When state should be a party plaintiff. 103 C. 6. A minor may properly be made a defendant and judgment rendered against him. Id., 3. A proceeding under this statute is entirely different from a criminal prosecution for nonsupport. 91 C. 10. Application to question of dependency of mother on minor son under workmen’s compensation act. 105 C. 420. Although this statute may have no extraterritorial effect when neither party is resident of state, equitable relief allowed where property of defendant was subject to the jurisdiction. 111 C. 124. Held not necessary to meet precise terms of statute in equitable action for support, nor was husband’s duty limited by his income or to the amount public authorities required by statute to provide. 114 C. 575; 127 C. 503. Cited in connection with medical payment under workmen’s compensation act. 117 C. 282. Statute applies only to those whom it would be duty of town to support if not furnished by relatives. 123 C. 338. “Neglect to provide” imports more than a mere omission; it imports an omission accompanied by some kind of culpability. 124 C. 518; 128 C. 192. Mere ownership of property by relatives does not necessarily mean they are “able to provide” support. Id., 193. If working at gainful occupation might shorten life span, one is not precluded from seeking support. 134 C. 58. Mere failure on husband’s part to provide wife with support is not controlling on question of his liability; the test being the legal justification of his refusal. 144 C. 21. Action against father of supervising relative for needs of such relative. 145 C. 458. Imposition of obligation to support adult does not empower person so obligated to determine place where support shall be furnished. 152 C. 55. State policy has long been when a person is unable to support himself, support be provided for him by members of his family and is now expressed in this statute and section 17-324. 156 C. 199. Once a child reaches eighteen, parents no longer have a legal duty to support the child. 168 C. 144. Cited. 175 C. 527.

Demurrer in support action on ground that cause not brought where plaintiff resides, overruled where no indication that plaintiff wife relied on statute. 6 CS 87. The purpose of the statute is to protect the public purse; and therefore, since no township is concerned with the support of a nonresident, the right of a nonresident to sue his relatives disappears. 7 CS 60. Married woman, living apart from her husband, may voluntarily for sufficient consideration relinquish her right to maintain an action for support. 14 CS 64; Id., 123. Essentially an equitable proceeding; plaintiff not entitled to jury trial. Id., 482. One who has a pecuniary interest which may be injuriously affected by the decree is an aggrieved person within the statute. 15 CS 177. Existence of other remedies not ground for denying relief in an equitable action for support. 16 CS 68. In an action for support, obligation of defendant husband is limited to what he can afford to pay. Id., 465. Restrictions in will against widow of testator providing for support of their son void as against public policy. 19 CS 93. Cited. 31 CS 271. Wife may sue for husband’s medical expenses for which she is liable. 32 CS 156. Cited. 33 CS 44. Cited. 34 CS 284.

Cited. 6 Conn. Cir. Ct. 688.

Annotations to present section:

Cited. 196 C. 403. Cited. 216 C. 85. Cited. 219 C. 28. Cited. 222 C. 699. Cited. 231 C. 1. Cited as P.A. 95-310, S. 2. 234 C. 194. Cited. 236 C. 582.

Cited. 2 CA 251; Id., 270. Cited. 9 CA 327. Cited. 26 CA 174. Cited. 31 CA 214.

A condition precedent to granting an order for payment of support under statute is the neglect or refusal to furnish necessary support to the minor child by the parents. 39 CS 35. Cited. 40 CS 6. Cited. Id., 349.

Subsec. (a):

Cited. 235 C. 82, 88.

Cited. 31 CA 761.

Cited. 39 CS 35. Cited. 40 CS 349. Court has continuing power to enforce premajority support orders when child has reached age of majority. 45 CS 169.

Subsec. (d):

Cited. 191 C. 468.

Subsec. (e):

Cited. 25 CA 563. P.A. 90-188, cited. Id. Cited. 26 CA 737.



Section 46b-215a - Commission for Child Support Guidelines. Duties. Members. Validity of actions taken during vacancy.

(a) The Commission for Child Support Guidelines is established to issue child support and arrearage guidelines to ensure the appropriateness of criteria for the establishment of child support awards and to review and issue updated guidelines every four years. Such guidelines shall ensure, subject to section 46b-215c, that current support, health care coverage, child care contribution and orders of payment on any arrearage and past due support shall be based on the income of both parents and the obligor’s ability to pay. Such guidelines shall also ensure the appropriateness of periodic payment orders on arrearages when the obligor (1) is the child’s legal guardian and resides with the child, or (2) is not the child’s legal guardian but has resided with the child either for at least six months immediately preceding the order of payment on the arrearage or for at least six months of the twelve months immediately preceding such order. In such cases, the commission shall consider exemptions similar to those in the uniform contribution scale adopted pursuant to section 4a-12. Updated arrearage guidelines shall be issued at the same time as the child support guidelines.

(b) The commission shall consist of eleven members as follows:

(1) The Chief Court Administrator, or the Chief Court Administrator’s designee;

(2) The Commissioner of Social Services, or the commissioner’s designee;

(3) The Attorney General, or the Attorney General’s designee;

(4) The chairpersons and ranking members of the joint standing committee on judiciary, or their designees;

(5) A representative of the Connecticut Bar Association, designated by the Connecticut Bar Association; and

(6) Three members appointed by the Governor, one of whom represents an agency that delivers legal services to the poor, one of whom represents the financial concerns of child support obligors and one of whom represents the Permanent Commission on the Status of Women.

(c) The Commissioner of Social Services shall convene the commission whenever a review is required to issue updated guidelines pursuant to subsection (a) of this section.

(d) The chairperson of the commission shall be elected by the members of the commission. A vacancy on the commission at any time shall not invalidate any actions taken by the commission during such vacancy, provided at least nine members of the commission are serving at the time of such action.

(P.A. 89-203, S. 1, 3; P.A. 91-391, S. 7; P.A. 92-253, S. 1; P.A. 93-262, S. 1, 87; 93-329, S. 5; P.A. 11-214, S. 20.)

History: P.A. 91-391 amended section to require commission to establish and promulgate guidelines to ensure orders of payment on arrearage and past due support are based on obligor’s ability to pay and specified situations when guidelines shall ensure appropriateness of payments on arrearage; P.A. 92-253 changed deadline for initial issuance of updated guidelines from January 1, 1991, to January 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-329 changed date for updated guidelines from not later than January 1, 1993, to not later than October 1, 1993; P.A. 11-214 divided existing provisions into Subsecs. (a), (b) and (d), amended Subsec. (a) to revise provisions re guidelines, add “arrearage” re guidelines, delete references to Sec. 8 of P.A. 85-548, October 1, 1993, and January 1, 1992, provide that guidelines ensure, subject to Sec. 46b-215c, that current support, health care coverage, child care contribution and orders of payment be based on income of both parents, and make technical changes, amended Subsec. (b) to add Subdiv. designators and make technical changes, added Subsec. (c) to require Commissioner of Social Services to convene commission when review is required to issue updated guidelines, and amended Subsec. (d) to provide that a vacancy on commission shall not invalidate actions taken during vacancy if at least nine members are serving.

Cited. 25 CA 555. P.A. 89-203 cited. Id. Cited. Id., 563. P.A. 89-203 cited. Id. Cited. Id., 693. Cited. 28 CA 632. Cited. 29 CA 436. Cited. 37 CA 856. As to regulations issued re child support guidelines, trial court properly imposed a deviation on basis of the extraordinary reduction in plaintiff’s living expenses. 83 CA 398.

Cited. 43 CS 400.



Section 46b-215b - Guidelines to be used in determination of amount of support and payment on arrearages and past-due support.

(a) The child support and arrearage guidelines issued pursuant to section 46b-215a, adopted as regulations pursuant to section 46b-215c, and in effect on the date of the support determination shall be considered in all determinations of child support award amounts, including any current support, health care coverage, child care contribution and past-due support amounts, and payment on arrearages and past-due support within the state. In all such determinations, there shall be a rebuttable presumption that the amount of such awards which resulted from the application of such guidelines is the amount to be ordered. A specific finding on the record that the application of the guidelines would be inequitable or inappropriate in a particular case, as determined under the deviation criteria established by the Commission for Child Support Guidelines under section 46b-215a, shall be required in order to rebut the presumption in such case.

(b) In any determination pursuant to subsection (a) of this section, when a party has been determined by the Social Security Administration, or a state agency authorized to award disability benefits, to qualify for disability benefits under the federal Supplemental Security Income Program, the Social Security disability program, the state supplement to the federal Supplemental Security Income Program, or the state-administered general assistance program, parental earning capacity shall not be a basis for deviating from the presumptive support amount that results from the application of the child support guidelines to such party’s income.

(c) In any proceeding for the establishment or modification of a child support award, the child support and arrearage guidelines shall be considered in addition to and not in lieu of the criteria for such awards established in sections 46b-84, 46b-86, 46b-130, 46b-171, 46b-172, 46b-215, 17b-179 and 17b-745.

(P.A. 89-203, S. 2, 3; P.A. 91-391, S. 8; June 18 Sp. Sess. P.A. 97-1, S. 66, 75; P.A. 03-130, S. 1; P.A. 04-76, S. 39; P.A. 06-149, S. 18; P.A. 11-214, S. 21.)

History: P.A. 91-391 added “and payment on arrearage and past due support”; June 18 Sp. Sess. P.A. 97-1 made a technical change, effective January 1, 1998; P.A. 03-130 amended Subsec. (a) by replacing “sufficient to rebut” with “required in order to rebut” and making technical changes, added new Subsec. (b) re determination of party’s qualification for disability benefits and redesignated existing Subsec. (b) as Subsec. (c); P.A. 04-76 amended Subsec. (b) by deleting reference to the “general assistance program”; P.A. 06-149 amended Subsec. (a) to make technical changes, insert “in effect on the date of the support determination” re child support guidelines, and add references to past-due support, effective June 6, 2006; P.A. 11-214 amended Subsec. (a) to add provisions re arrearage guidelines issued pursuant to Sec. 46b-215a and adopted as regulations pursuant to Sec. 46b-215c, to include current support, health care coverage and child care contributions in determinations of child support award amounts, to add reference to deviation criteria re guidelines under Sec. 46b-215a and to make technical changes, and amended Subsec. (c) to add “arrearage” re guidelines.

Cited. 25 CA 563. P.A. 89-203 cited. Id. Cited. Id., 595. Cited. 26 CA 617. Cited. 27 CA 724. Cited. 29 CA 368; Id., 436. Cited. 31 CA 761. Cited. 37 CA 856. Cited. 39 CA 258. Cited 40 CA 570. Determination of child support arrearage payments must be made in accordance with child support and arrearage guidelines. 70 CA 212. Defendant’s failure to file worksheet pursuant to child support guidelines precludes claim that court did not adhere to such guidelines. 79 CA 783. Trial court erred when it deviated from the presumptive health care coverage contribution without a specific finding on the record that application of the guidelines would have been inequitable or inappropriate under the circumstances. 97 CA 122. Court violates provisions of section by failing to articulate its reasons for deviating from the child support guidelines. 127 CA 417.

Subsec. (a):

Cited. 222 C. 699. Cited. 231 C. 1. Trial court abused its discretion by failing to calculate a presumptive child support amount, thereby failing to determine that a presumptive support amount was inequitable or inappropriate, and thereafter finding that a deviation from the child support guidelines was warranted. 299 C. 308.

Cited. 25 CA 555. Sec. 2 of P.A. 89-203(a) cited. Id. Cited. Id., 693. Cited. 28 CA 208; Id., 632. Cited. 41 CA 163. Cited. 45 CA 737. Court not required to make specific finding on the record that application of child support guidelines would be inequitable or inappropriate when it rendered dissolution decree incorporating the agreement of the parties. 56 CA 459. Trial court’s failure to make specific findings on the record concerning the presumptively correct child support guideline arrearage figure and reasons why such figure was inequitable or inappropriate constituted reversible error. 67 CA 527.

Subsec. (b):

Cited. 218 C. 467.

Cited. 25 CA 555.



Section 46b-215c - Guidelines to be approved by legislative regulation review committee.

(a) Notwithstanding the provisions of sections 46b-215a and 46b-215b, updated child support and arrearage guidelines issued by the Commission for Child Support Guidelines pursuant to section 46b-215a shall be submitted by the commission to the standing legislative regulation review committee and adopted as regulations in accordance with the provisions of chapter 54.

(b) Nothing in this section shall affect the validity of a child support order issued pursuant to any guidelines promulgated pursuant to section 46b-215a prior to the approval of such guidelines pursuant to the provisions of this section.

(P.A. 91-209, S. 1, 2; P.A. 92-253, S. 2; P.A. 11-214, S. 22.)

History: P.A. 92-253 changed “no” to “updated”, deleted phrase “after January 1, 1991”, after “guidelines” inserted “pursuant to section 46b-215” and changed “approved” to “adopted as regulations”; P.A. 11-214 amended Subsec. (a) to substitute reference to Sec. 46b-215a for reference to Sec. 46b-215 and add “arrearage” re guidelines, and amended Subsec. (b) to make a technical change.



Section 46b-215d - Certain earnings not considered income for purposes of guidelines.

Notwithstanding the child support guidelines established pursuant to section 46b-215a, in cases in which an obligor is an hourly wage earner and has worked less than forty-five hours per week at the time of the establishment of the support order, any additional income earned from working more than forty-five hours per week shall not be considered income for purposes of such guidelines.

(P.A. 99-193, S. 3, 16; 99-279, S. 32, 45.)

History: P.A. 99-193 effective June 23, 1999; P.A. 99-279 eliminated the phrase “only the earnings of the obligor for the first forty-five hours per week shall be included for the purposes of such guidelines” and substituted in lieu thereof “in cases in which an obligor is an hourly wage earner and has worked less then forty-five hours per week at the time of the establishment of the support order, any additional income earned from working more than forty-five hours per week shall not be considered income for purposes of such guidelines”, effective June 29, 1999.



Section 46b-215e - Initial or modified support order where child support obligor is institutionalized or incarcerated.

Notwithstanding any provision of the general statutes, whenever a child support obligor is institutionalized or incarcerated, the Superior Court or a family support magistrate shall establish an initial order for current support, or modify an existing order for current support, upon proper motion, based upon the obligor’s present income and substantial assets, if any, in accordance with the child support guidelines established pursuant to section 46b-215a. Downward modification of an existing support order based solely on a loss of income due to incarceration or institutionalization shall not be granted in the case of a child support obligor who is incarcerated or institutionalized for an offense against the custodial party or the child subject to such support order.

(P.A. 03-258, S. 4; P.A. 06-149, S. 19.)

History: P.A. 06-149 substituted “provision” for “provisions”, added “substantial assets, if any” re obligor’s present income, and added provision re downward modification of existing support order based solely on loss of income due to incarceration or institutionalization, effective June 6, 2006.



Section 46b-216 - (Formerly Sec. 17-321). Support of surviving husband or wife by heirs.

The estate of any person dying without issue, leaving a husband or wife surviving, shall be liable for the support of such surviving spouse until remarriage if such survivor becomes poor and there is no person or persons of sufficient ability, under the provisions of section 46b-215, to provide such support. Each person to whom any such estate is given or descends shall, to an amount equal to the estate so received by him, be liable to contribute to such support, and, if he neglects to provide such support, and sufficient support cannot be obtained from any of the persons liable under the provisions of said section 46b-215, such survivor, the Commissioner of Social Services, the selectmen of the town in which such survivor resides, or any person liable under the provisions of said section 46b-215, to contribute to such support but unable to wholly furnish the same, or any person other than the defendant or defendants, liable under this section to contribute to such support, may bring a complaint to the superior court for the judicial district in which such survivor resides, against all or any of the persons, except the plaintiff, to whom any of such estate has been given or has descended. Said court may order the defendant or defendants to contribute to such support from the time of serving such complaint such sum, not exceeding the value of the property received by such defendant or defendants from the estate of such deceased, as may be reasonable and necessary, and may issue execution monthly or quarterly for the same, which, when collected, shall be paid to such survivor, said commissioner or such selectmen, for such support, as the court orders. When such complaint is brought by the survivor, commissioner or selectmen, the court, or any judge thereof when said court is not sitting, may require the defendant or defendants to become bound with sufficient surety to such survivor, the state or town to abide the judgment rendered on such complaint.

(1949 Rev., S. 2611; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 78-280, S. 2, 127; P.A. 93-262, S. 1, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; P.A. 78-280 substituted “judicial district” for “county”; Sec. 17-321 transferred to Sec. 46b-216 in 1979 and references to Sec. 17-320 revised to reflect its transfer; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of income maintenance, effective July 1, 1993.

Cited. 127 C. 506.

Cited. 11 CS 295. Cited. 33 CS 44.



Section 46b-217 - (Formerly Sec. 17-322). Relief from support.

Any defendant in an action brought under either section 46b-215 or 46b-216 may, at any time thereafter, prefer his complaint to said court against such survivor, the Commissioner of Social Services, selectmen or other persons, plaintiffs in such action, to be relieved from such contribution. In any action brought under said section 46b-215, the defendant in a IV-D support case as defined in subsection (b) of section 46b-231 may prefer his complaint to the family support magistrate serving the judicial district where the order was entered against the plaintiff in such action to be relieved from such contribution. If said court or family support magistrate finds that he, being liable under said section 46b-215, is required to contribute an amount beyond his ability or beyond what is requisite for such support, or that he, being liable under said section 46b-216, is required to contribute beyond the amount received by him from the estate of such deceased or beyond what is requisite for such support, it may again direct how much, if anything, he shall contribute therefor. If the contribution of the person or persons liable to support such poor person, as fixed by the court, is insufficient for such support, the remainder of such support shall be furnished by the state or such town.

(1949 Rev., S. 2612; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 608, 610; P.A. 86-359, S. 35, 44; P.A. 93-262, S. 73, 87.)

History: P.A. 75-420 replaced welfare commissioner with commissioner of social services; P.A. 77-614 replaced commissioner of social services with commissioner of income maintenance, effective January 1, 1979; Sec. 17-322 transferred to Sec. 46b-217 in 1979 and references to other sections within provisions revised as necessary to reflect their transfer; P.A. 86-359 added reference to complaint against commissioner of human resources and added provision permitting defendant in action under Sec. 46b-215 to prefer complaint to family support magistrate division; P.A. 93-262 replaced reference to commissioners of income maintenance and human resources with commissioner of social services, effective July 1, 1993.

Cited. 127 C. 506.



Section 46b-218 - (Formerly Sec. 17-324a). Filing of identification and location information with the state case registry.

(a) For purposes of this section:

(1) “Identification and location information” means current information on the location and identity of a party to any paternity or child support proceeding, including, but not limited to, the party’s Social Security number, residential and mailing addresses, telephone number, driver’s license number, employer’s name, address and telephone number, and such other information as may be required for the state case registry to comply with federal law and regulations;

(2) “Paternity or child support proceeding” means any court action or administrative process authorized by state statute in which the paternity or support of a child is established; and

(3) “State case registry” means the database included in the automated system established and maintained by the Bureau of Child Support Enforcement under subsection (l) of section 17b-179 which database shall contain information on each support order established or modified in the state.

(b) Each party to any paternity or child support proceeding shall file identification and location information with the state case registry upon entry of an order and whenever such information changes.

(c) All identification and location information provided to the state case registry under subsection (b) of this section shall be subject to the provisions of section 17b-90.

(1969, P.A. 654; 1971, P.A. 225; P.A. 74-183, S. 218, 291; P.A. 76-436, S. 187, 681; P.A. 77-452, S. 55, 72; P.A. 90-213, S. 33, 56; P.A. 99-193, S. 10, 16.)

History: 1971 act substituted “person” for “beneficiary of state assistance under the provisions of this title”, reduced maximum fine from $50 to $25 and reduced maximum term of imprisonment from 60 to 30 days; P.A. 74-183 replaced circuit court with court of common pleas and family relations division with family relations office, effective December 31, 1974; P.A. 76-436 and P.A. 77-452 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 17-324a transferred to Sec. 46b-218 in 1979; P.A. 90-213 replaced requirement that payments and notice be made to the family relations office with the requirement that payments and notice be made to the support enforcement division; P.A. 99-193 deleted existing provisions and added new Subsecs. (a) to (c) concerning the filing of identification and location information, effective June 23, 1999.



Section 46b-219 - (Formerly Sec. 17-326). No liability for support of deserting parent.

No person shall be liable under any provision of the general statutes for the support of a parent who wilfully deserted such person continuously during the ten-year period prior to such person reaching his majority. For the purposes of this section, wilful desertion means total neglect of parental responsibility in failing to provide reasonable support and care within the financial capability of the parent. Any person claiming the provisions of this section as a defense shall have the burden of proof of such wilful desertion.

(1957, P.A. 475.)

History: Sec. 17-326 transferred to Sec. 46b-219 in 1979.

Cited. 31 CS 271. Cited. 33 CS 769. Cited. 34 CS 284.

“Wilful desertion” means intentional desertion; parental responsibility is obligation to furnish protection, education and support. Where defendant’s mother was divorced by his father with whom he lived and, despite her history of alcoholism and drug addiction, she attempted to obtain his custody on several occasions, trial court could conclude there was no desertion under this statute. 4 Conn. Cir. Ct. 643.



Section 46b-220 - Suspension of license of delinquent child support obligor. Conditions. Reinstatement.

(a) For the purposes of this section:

(1) “Delinquent child support obligor” means an obligor who (A) owes overdue support, accruing after the entry of a court order, in an amount which exceeds ninety days of periodic payments on a current support or arrearage payment order, (B) has failed to make court ordered medical or dental insurance coverage available within ninety days of the issuance of a court order or fails to maintain such coverage pursuant to court order for a period of ninety days, or (C) has failed, after receiving appropriate notice, to comply with subpoenas or warrants relating to paternity or child support proceedings;

(2) “License” means each license, certification or permit to engage in a profession or occupation regulated pursuant to the provisions of title 19a, 20 or 21, a motor vehicle operator’s license or a commercial driver’s license issued by the Commissioner of Motor Vehicles in accordance with chapter 246, and licenses and permits issued by the Department of Energy and Environmental Protection pursuant to part III of chapter 490;

(3) “Licensing authority” means any board, commission, department or official with authority to issue a license;

(4) “Obligor” means any person owing a duty of child support;

(5) “Obligee” means the person or entity to whom child support payments are owed;

(6) “Past-due support” shall have the same meaning as provided in section 52-362j; and

(7) “Overdue support” shall have the same meaning as provided in section 52-362j.

(b) The Superior Court and any family support magistrate may issue a suspension order, which suspends the license of a delinquent child support obligor, to enforce a child support order. Such suspension order shall specify the conditions which must be met to avoid license suspension and shall be effective only on the filing of an affidavit, sufficient under subsection (c) of this section, as to the obligor’s delinquency. Such order shall also specify the conditions of reinstatement of any such suspended license in the event of suspension by the court or family support magistrate. In IV-D cases, the order shall specify that the Department of Social Services shall notify the licensing authority of the suspension order and of compliance with or rescission of such order. In non-IV-D cases, the order shall specify the procedure for notification of the licensing authority of the suspension order and of compliance with or rescission of such order and the person required to provide such notification. No judge or family support magistrate may issue a suspension order unless he finds (1) the obligor has received actual notice of the proceeding and that a motor vehicle operator’s license or professional, occupational or recreational license which he holds may be suspended, (2) the noncompliance with his child support obligations was wilful and without good cause, (3) the suspension order is fair and equitable, (4) the obligor has sufficient financial resources to comply with the conditions specified in the suspension order. A copy of any suspension order issued against a nonappearing obligor shall be sent to the obligor by first class mail, postage prepaid by the Department of Social Services, or, in any non-IV-D case, any person specified in the suspension order.

(c) If the obligor fails to comply with the conditions of a suspension order within thirty days of the issuance of such order, the Department of Social Services, a support enforcement officer, the attorney for the obligee or the obligee, as provided in the suspension order, shall file with the court or assistant clerk of the Family Support Magistrate Division, an affidavit stating that the conditions of the suspension order have not been met, and provide the obligor with a copy of such affidavit. Such affidavit shall be filed within forty-five days of the expiration of such thirty-day period. Such suspension order shall be effective upon the filing of such affidavit.

(d) If (1) the obligor satisfies the conditions of the suspension order within thirty days of the issuance of such suspension order, or (2) the affidavit is not filed within forty-five days of the expiration of such thirty-day period, such order shall be null and void and shall have no further effect.

(e) Upon receipt of an effective court order directing suspension of a license, the Department of Social Services or, in any non-IV-D case, any person specified in such order shall provide the licensing authority with a copy of the suspension order and affidavit. The licensing authority shall, upon receipt of such order and affidavit, suspend such license. Upon the obligor’s compliance with the conditions of the license suspension order concerning reinstatement, or upon any subsequent order of the court or family support magistrate to rescind such license suspension, the licensing authority shall immediately reinstate such license. No licensing authority may charge a fee for the reinstatement of any such license which exceeds the actual administrative cost of such reinstatement.

(P.A. 95-310, S. 4, 9; June 18 Sp. Sess. P.A. 97-7, S. 32, 38; ; P.A. 04-100, S. 5; 04-257, S. 74; P.A. 11-80, S. 1.)

History: P.A. 95-310 effective January 1, 1996; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) by redefining “delinquent child support obligor” and “license”, and by defining “past-due support” and “overdue support” and added provision re recreational license in Subsec. (b), effective July 1, 1997; P.A. 04-100 amended Subsec. (a) by making technical changes in Subdivs. (1) and (2) and redefining “past-due support” in Subdiv. (6) and “overdue support” in Subdiv. (7) to have the same meanings as provided in Sec. 52-362j; P.A. 04-257 made technical changes in Subsec. (a)(2), effective June 14, 2004; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (a)(2), effective July 1, 2011.



Section 46b-221 - Notice to delinquent child support obligors by Commissioner of Social Services re availability of remedy of license suspension.

The Commissioner of Social Services may provide notice to all IV-D delinquent child support obligors of the availability of the remedy of suspension of motor vehicle operator’s licenses and professional, occupational and recreational licenses pursuant to section 46b-220. Such notice shall comply with the provisions of section 52-362g.

(P.A. 95-310, S. 6, 9; June 18 Sp. Sess. P.A. 97-7, S. 33, 38.)

History: P.A. 95-310 effective January 1, 1996; June 18 Sp. Sess. P.A. 97-7 added reference to recreational licenses, effective July 1, 1997.



Section 46b-222 - Regulations.

The Department of Social Services may adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of section 46b-220.

(P.A. 95-310, S. 7, 9.)

History: P.A. 95-310 effective January 1, 1996.



Section 46b-223 - Rules of court.

The judges of the Superior Court may adopt any rules they deem necessary to implement the provisions of section 46b-220, including the application of said section to the practice of law.

(P.A. 95-310, S. 8, 9; P.A. 07-247, S. 59.)

History: P.A. 95-310 effective January 1, 1996; P.A. 07-247 deleted provision that required Office of the Chief Court Administrator to prescribe any forms required to implement Sec. 46b-220.



Section 46b-224 - Effect of court order changing or transferring guardianship or custody of child on preexisting support order.

Whenever the Probate Court, in a guardianship matter under chapter 802h, or the Superior Court, in a family relations matter, as defined in section 46b-1, orders a change or transfer of the guardianship or custody of a child who is the subject of a preexisting support order, and the court makes no finding with respect to such support order, such guardianship or custody order shall operate to: (1) Suspend the support order if guardianship or custody is transferred to the obligor under the support order; or (2) modify the payee of the support order to be the person or entity awarded guardianship or custody of the child by the court, if such person or entity is other than the obligor under the support order.

(P.A. 04-100, S. 8; P.A. 07-247, S. 60.)

History: P.A. 04-100 effective May 10, 2004; P.A. 07-247 replaced “juvenile matter under chapter 815t” with “family relations matter, as defined in section 46b-1”.



Section 46b-225 - Judicial marshal authorized to serve capias mittimus issued in child support matter.

Any judicial marshal may serve a capias mittimus on any person who is in the custody of the marshal or is in a courthouse where the marshal provides courthouse security if such capias mittimus was issued in a child support matter by (1) a court or a family support magistrate pursuant to subdivision (8) of subsection (a) of section 17b-745 or subparagraph (C) of subdivision (8) of subsection (a) of section 46b-215; or (2) a family support magistrate pursuant to subdivision (1) of subsection (m) of section 46b-231.

(P.A. 11-219, S. 18.)



Section 46b-231 - Definitions. Family Support Magistrate Division. Family support magistrates; appointment, salaries, powers and duties. Orders. Appeal. Attorney General; duties re actions for support. Department of Social Services; powers.

(a) Short title: Family Support Magistrate’s Act. This section shall be known and may be cited as the “Family Support Magistrate’s Act”.

(b) Definitions. For the purposes of this section:

(1) “Chief Family Support Magistrate” means the family support magistrate designated by the Chief Court Administrator as provided in subsection (g) of this section;

(2) “Child support enforcement services” means the services provided by the IV-D agency or an agency under cooperative or purchase of service agreement therewith pursuant to Title IV-D of the Social Security Act, including, but not limited to, location; establishment of paternity; establishment, modification and enforcement of child and medical support orders and the collection and distribution of support payments;

(3) “Commissioner” means the Commissioner of Social Services or a designee or authorized representative;

(4) “Bureau of Child Support Enforcement” means a division within the Department of Social Services established pursuant to section 17b-179;

(5) “Department” means the Department of Social Services or any bureau, division or agency of the Department of Social Services;

(6) “Family Support Magistrate Division” means a division of the Superior Court created by this section for the purpose of establishing and enforcing child and spousal support in IV-D cases and in cases brought pursuant to sections 46b-212 to 46b-213w, inclusive, utilizing quasi-judicial proceedings;

(7) “Family support magistrate” means a person appointed as provided in subsection (f) of this section to establish and enforce child and spousal support orders;

(8) “Foster care cases” means cases in which children are receiving foster care under part I of chapter 319a or part I of chapter 815t, but does not include cases in which children reside in detention facilities, forestry camps, training schools or other facilities operated primarily for the detention of children adjudicated as delinquent;

(9) “Law” means both statutory and common law;

(10) “Obligee” means any person to whom a duty of support is owed;

(11) “Obligor” means any person owing a duty of support;

(12) “IV-D agency” means the Bureau of Child Support Enforcement within the Department of Social Services, established pursuant to section 17b-179 and authorized to administer the child support program mandated by Title IV-D of the Social Security Act;

(13) “IV-D support cases” means cases in which the IV-D agency is providing child support enforcement services under Title IV-D of the Social Security Act pursuant to (A) an application under subsection (h) of section 17b-179, or (B) referral of a (i) temporary family assistance case under section 17b-112, which for the purposes of this section may be referred to as “TFA”, (ii) a Medicaid case under section 17b-261, or (iii) a foster care case under section 46b-130; and

(14) “Support order” means a judgment, decree or order, whether temporary, final or subject to modification, issued by a court of competent jurisdiction or another state’s administrative agency of competent jurisdiction, for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or of the parent with whom the child is living, which provides for monetary support, health care, arrearages or reimbursement, and which may include related costs and fees, interest and penalties, income withholding, attorneys’ fees and other relief.

(c) Remedies. The remedies herein provided are in addition to and not in substitution for any other remedy.

(d) Family Support Magistrate Division established. There is created the Family Support Magistrate Division of the Superior Court for the purpose of the impartial administration of child and spousal support.

(e) Family Support Advisory Committee established. Repealed by P.A. 91-190, S. 8, 9.

(f) Magistrates. The Family Support Magistrate Division shall include nine family support magistrates who shall be appointed by the Governor to serve in that capacity for a term of three years. A family support magistrate may be reappointed by the Governor upon completion of each term of office. To be eligible for appointment, a family support magistrate must have engaged in the practice of law for five years prior to appointment and shall be experienced in the field of family law. The family support magistrate shall devote full time to the duties of a family support magistrate and shall not engage in the private practice of law. A family support magistrate may be removed from office by the Governor for cause.

(g) Chief magistrate. A Chief Family Support Magistrate shall be designated by the Chief Court Administrator of the Superior Court from among the nine family support magistrates appointed by the Governor pursuant to subsection (f) of this section. Under the direction of the Chief Court Administrator, the Chief Family Support Magistrate shall supervise the Family Support Magistrate Division and submit an annual report to the Chief Court Administrator and perform such other duties as provided in this section.

(h) Salaries of chief magistrate and magistrates. (1) On and after July 1, 2013, the Chief Family Support Magistrate shall receive a salary of one hundred thirty-four thousand five hundred fifty-four dollars, and other family support magistrates shall receive an annual salary of one hundred twenty-eight thousand sixty-one dollars.

(2) On and after July 1, 2014, the Chief Family Support Magistrate shall receive a salary of one hundred forty-one thousand six hundred eighty-six dollars, and other family support magistrates shall receive an annual salary of one hundred thirty-four thousand eight hundred forty-eight dollars.

(i) Retirement and disability coverage. (1) Family support magistrates shall be included under the provisions of chapters 65 and 66 regarding retirement and disability of state employees. Each such individual shall receive full retirement credit for each year or portion thereof for which retirement benefits are paid while serving as a family support magistrate.

(2) Any family support magistrate may elect to be included within the provisions of sections 51-49, 51-49a, 51-49b, 51-49c, 51-49d, 51-49h, 51-50a and 51-50b, or to continue to be subject to the provisions of subdivision (1) of this subsection. Any family support magistrate who has so elected may revoke such election and elect to be included in the provisions of chapters 65 and 66 regarding retirement and disability of state employees. Thereupon any payments transferred from the State Employees Retirement Fund to the Judges, Family Support Magistrates and Compensation Commissioners Retirement Fund shall be transferred from the Judges, Family Support Magistrates and Compensation Commissioners Retirement Fund to the State Employees Retirement Fund.

(j) Assistant clerks and other employees. The Chief Court Administrator shall designate assistant clerks for the Family Support Magistrate Division to serve in judicial districts created pursuant to section 51-344 and such other assistant clerks and other employees as may be necessary for the operation of the Family Support Magistrate Division. The administrative judge for each judicial district may also assign clerks or administrative clerks for the judicial district to serve as assistant clerks or administrative clerks in his judicial district for the Family Support Magistrate Division.

(k) Hearings to be recorded. The Chief Court Administrator shall arrange for the recording of all hearings before the family support magistrate by contract or otherwise.

(l) Rules of procedure to be adopted. The judges of the Superior Court shall adopt rules of procedure in accordance with the provisions of section 51-14 for the handling by magistrates of IV-D support cases and in cases brought pursuant to sections 46b-212 to 46b-213w, inclusive. Such rules of procedure shall conform when applicable to rules adopted for the Superior Court.

(m) Magistrates’ powers and duties. The Chief Family Support Magistrate and the family support magistrates shall have the powers and duties enumerated in this subsection.

(1) A family support magistrate in IV-D support cases may compel the attendance of witnesses or the obligor under a summons issued pursuant to section 17b-745, 46b-172 or 46b-215, a subpoena issued pursuant to section 52-143, or a citation for failure to obey an order of a family support magistrate or a judge of the Superior Court. If a person is served with any such summons, subpoena or citation issued by a family support magistrate or the assistant clerk of the Family Support Magistrate Division and fails to appear, a family support magistrate may issue a capias mittimus directed to a judicial marshal to the extent authorized pursuant to section 46b-225, or any other proper officer to arrest the obligor or the witness and bring the obligor or witness before a family support magistrate. Whenever such a capias mittimus is ordered, the family support magistrate shall establish a recognizance to the state of Connecticut in the form of a bond of such character and amount as to assure the appearance of the obligor at the next regular session of the Family Support Magistrate Division in the judicial district in which the matter is pending. If the obligor posts such a bond, and thereafter fails to appear before the family support magistrate at the time and place the obligor is ordered to appear, the family support magistrate may order the bond forfeited, and the proceeds thereof distributed as required by Title IV-D of the Social Security Act.

(2) (A) Family support magistrates shall hear and determine matters involving child and spousal support in IV-D support cases including petitions for support brought pursuant to sections 17b-81, 17b-179, 17b-745 and 46b-215, applications for show cause orders in IV-D support cases brought pursuant to subsection (b) of section 46b-172, and actions for interstate enforcement of child and spousal support and paternity under sections 46b-212 to 46b-213w, inclusive, and shall hear and determine all motions for modifications of child and spousal support in such cases.

(B) In all IV-D support cases, family support magistrates shall have the authority to order any obligor who is subject to a plan for reimbursement of past-due support and is not incapacitated to participate in work activities which may include, but shall not be limited to, job search, training, work experience and participation in the job training and retraining program established by the Labor Commissioner pursuant to section 31-3t.

(C) A family support magistrate shall not modify an order for periodic payment on an arrearage due the state for state assistance which has been discontinued to increase such payments, unless the family support magistrate first determines that the state has made a reasonable effort to notify the current recipient of child support, at the most current address available to the IV-D agency, of the pendency of the motion to increase such periodic arrearage payments and of the time and place of the hearing on such motion. If such recipient appears, either personally or through a representative, at such hearing, the family support magistrate shall determine whether the order in effect for child support is reasonable in relation to the current financial circumstances of the parties, prior to modifying an order increasing such periodic arrearage payments.

(3) Family support magistrates shall review and approve or disapprove all agreements for support in IV-D support cases filed with the Family Support Magistrate Division in accordance with sections 17b-179, 17b-745, 46b-172, 46b-215 and subsection (c) of section 53-304.

(4) Motions for modification of existing child and spousal support orders entered by the Superior Court in IV-D support cases, including motions to modify existing child and spousal support orders entered in actions brought pursuant to chapter 815j, shall be brought in the Family Support Magistrate Division and decided by a family support magistrate. Family support magistrates, in deciding if a spousal or child support order should be modified, shall make such determination based upon the criteria set forth in sections 46b-84 and 46b-215b. A person who is aggrieved by a decision of a family support magistrate modifying a Superior Court order is entitled to appeal such decision in accordance with the provisions of subsection (n) of this section.

(5) Proceedings to establish paternity in IV-D support cases shall be filed in the family support magistrate division for the judicial district where the mother or putative father resides. The matter shall be heard and determined by a family support magistrate in accordance with the provisions of chapter 815y.

(6) Agreements for support obtained in IV-D support cases shall be filed with the assistant clerk of the family support magistrate division for the judicial district where the mother or the father of the child resides, pursuant to subsection (b) of section 46b-172, and shall become effective as an order upon filing with the clerk. Such support agreements shall be reviewed by a family support magistrate who shall approve or disapprove the agreement. If the support agreement filed with the clerk is disapproved by a family support magistrate, the reason for disapproval shall be stated in the record and such disapproval shall have a retroactive effect. Upon such disapproval, the clerk shall schedule a hearing for the purpose of determining appropriate support amounts and shall notify all appearing parties of the hearing date.

(7) Family support magistrates shall enforce orders for child and spousal support entered by such family support magistrate and by the Superior Court in IV-D support cases by citing an obligor for contempt. Family support magistrates, in IV-D support cases, may order any obligor who is subject to a plan for reimbursement of past-due support and is not incapacitated, to participate in work activities which may include, but shall not be limited to, job search, training, work experience and participation in the job training and retraining program established by the Labor Commissioner pursuant to section 31-3t. Family support magistrates shall also enforce income withholding orders entered pursuant to section 52-362, including any additional amounts to be applied toward liquidation of any arrearage, as required under subsection (e) of said section. Family support magistrates may require the obligor to furnish recognizance to the state of Connecticut in the form of a cash deposit or bond of such character and in such amount as the Family Support Magistrate Division deems proper to assure appearance at the next regular session of the Family Support Magistrate Division in the judicial district in which the matter is pending. Upon failure of the obligor to post such bond, the family support magistrate may refer the obligor to a community correctional center until he has complied with such order, provided the obligor shall be heard at the next regular session of the Family Support Magistrate Division in the court to which he was summoned. If no regular session is held within seven days of such referral, the family support magistrate shall either cause a special session of the Family Support Magistrate Division to be convened, or the obligor shall be heard by a Superior Court judge in the judicial district in which the matter is pending. If the obligor fails to appear before the family support magistrate at the time and place he is ordered to appear, the family support magistrate may order the bond, if any, forfeited, and the proceeds thereof distributed as required by Title IV-D of the Social Security Act, and the family support magistrate may issue a capias mittimus for the arrest of the obligor, ordering him to appear before the family support magistrate. A family support magistrate may determine whether or not an obligor is in contempt of the order of the Superior Court or of a family support magistrate and may make such orders as are provided by law to enforce a support obligation, except that if the family support magistrate determines that incarceration of an obligor for failure to obey a support order may be indicated, the family support magistrate shall inform the obligor of his right to be represented by an attorney and his right to a court-appointed attorney to represent him if he is indigent. If the obligor claims he is indigent and desires an attorney to represent him, the family support magistrate shall conduct a hearing to determine if the obligor is indigent. If, after such hearing, the family support magistrate finds that the obligor is indigent, the family support magistrate shall appoint an attorney to represent the obligor.

(8) Agreements between parties as to custody and visitation of minor children in IV-D support cases may be filed with the assistant clerk of the Family Support Magistrate Division. Such agreements shall be reviewed by a family support magistrate, who shall approve the agreement unless he finds such agreement is not in the best interests of the child. Agreements between parties as to custody and visitation in IV-D support cases shall be enforced in the same manner as agreements for support are enforced, pursuant to subdivision (7) of this subsection.

(9) Whenever an obligor is before a family support magistrate in proceedings to establish, modify or enforce a support order in a IV-D support case and such order is not secured by an income withholding order, the family support magistrate may require the obligor to execute a bond or post other security sufficient to perform such order for support, provided the family support magistrate finds that such a bond is available for purchase within the financial means of the obligor. Upon failure of such obligor to comply with such support order, the family support magistrate may order the bond or the security forfeited and the proceeds thereof distributed as required by Title IV-D of the Social Security Act.

(10) In any proceeding in the Family Support Magistrate Division, if the family support magistrate finds that a party is indigent and unable to pay a fee or fees payable to the court or to pay the cost of service of process, the family support magistrate shall waive such fee or fees and the cost of service of process shall be paid by the state.

(11) A family support magistrate may dismiss any action or proceeding which the family support magistrate may hear and determine.

(12) A family support magistrate may order parties to participate in the parenting education program in accordance with the provisions of section 46b-69b.

(13) Family support magistrates may issue writs of habeas corpus ad testificandum in IV-D support cases for persons in the custody of the Commissioner of Correction.

(n) Appeal procedure. (1) A person who is aggrieved by a final decision of a family support magistrate is entitled to judicial review by way of appeal under this section.

(2) Proceedings for such appeal shall be instituted by filing a petition in superior court for the judicial district in which the decision of the family support magistrate was rendered not later than fourteen days after filing of the final decision with an assistant clerk assigned to the Family Support Magistrate Division or, if a rehearing is requested, not later than fourteen days after filing of the notice of the decision thereon. In a IV-D support case, such petitions shall be accompanied by a certification that copies of the petition have been served upon the IV-D agency as defined in subsection (b) of this section and all parties of record. Service upon the IV-D agency may be made by the appellant mailing a copy of the petition by certified mail to the office of the Attorney General in Hartford.

(3) Within fourteen days after the filing of the petition, or within such further time as may be allowed by the court, the Family Support Magistrate Division shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding appealed from, which shall include the decision of the family support magistrate. The court may require or permit subsequent corrections or additions to the record.

(4) The aggrieved party shall file with his appeal a statement that no transcript is required for the purpose of determining the issues raised on appeal or a statement that he has ordered a transcript. A transcript may be filed by any party to an appeal and shall be filed within thirty days from the filing of said appeal unless the time for filing such transcript is extended by order of the Superior Court or the family support magistrate. Costs of preparing the transcript shall be paid by the party ordering the preparation of the transcript.

(5) If, before the date set for hearing, application is made to the Superior Court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the family support magistrate, the Superior Court may permit additional evidence be taken before it upon conditions determined by the court.

(6) The appeal shall be conducted by the Superior Court without a jury and shall be confined to the record and such additional evidence as the Superior Court has permitted to be introduced. The Superior Court, upon request, shall hear oral argument and receive written briefs.

(7) The Superior Court may affirm the decision of the family support magistrate or remand the case for further proceedings. The Superior Court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the decision of the family support magistrate is: (A) In violation of constitutional or statutory provisions; (B) in excess of the statutory authority of the family support magistrate; (C) made upon unlawful procedure; (D) affected by other error of law; (E) clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or (F) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(8) Any order entered by the court pursuant to an appeal under this subsection may be retroactive to the date of the original order entered by the family support magistrate.

(9) Upon all such appeals which are denied, costs may be taxed in favor of the prevailing party at the discretion of the Superior Court, but no costs shall be taxed against the state.

(10) In any case in which any party claims that he cannot pay the costs of an appeal or defending an appeal under this section, he shall, within the time permitted for filing the appeal, or the time permitted for filing of a transcript of testimony if preparation of such transcript is required, file with the clerk of the superior court to which the appeal is to be taken an application for waiver of payment of such fees, costs and necessary expenses. The application shall conform to rules adopted pursuant to section 51-14. After such hearing as the Superior Court determines is necessary, the Superior Court shall enter its judgment on the application, which judgment shall contain a statement of the facts the Superior Court has found, with its conclusions thereon. The filing of the application for the waiver shall toll the time limits for the filing of an appeal until such time as a judgment on such application is entered.

(o) Appeals to Appellate and Supreme Courts. Upon final determination of any appeal from a decision of a family support magistrate by the Superior Court, there shall be no right to further review except to the Appellate Court. The procedure on such appeal to the Appellate Court shall, except as otherwise provided herein, be in accordance with the procedures provided by rule or law for the appeal of judgments rendered by the Superior Court unless modified by rule of the judges of the Appellate Court. There shall be no right to further review except to the Supreme Court pursuant to the provisions of section 51-197f.

(p) Order of support continued during appeal or until changed by further order. The filing of an appeal from a decision of a family support magistrate does not affect the order of support of a family support magistrate, but it shall continue in effect until the appeal is decided, and thereafter, unless denied, until changed by further order of a family support magistrate or the Superior Court.

(q) Order issued by Superior Court supersedes previous orders. When an order for child or spousal support has been entered against an obligor by the Superior Court in an action originating in the Superior Court, such order shall supersede any previous order for child or spousal support against such obligor entered by a family support magistrate and shall also supersede any previous agreement for support executed by such obligor and filed with the Family Support Magistrate Division.

(r) Force and effect of order for support. Garnishment provision. Orders for support entered by a family support magistrate shall have the same force and effect as orders of the Superior Court, except where otherwise provided in sections 17b-81, 17b-93, 17b-179, 17b-743, 17b-744, 17b-745 and 17b-746, subsection (a) of section 46b-55, sections 46b-59a, 46b-86 and 46b-172, this chapter, subsection (b) of section 51-348, section 52-362, subsection (a) of section 52-362d, subsection (a) of section 52-362e and subsection (c) of section 53-304, and shall be considered orders of the Superior Court for the purpose of establishing and enforcing support orders of the family support magistrate, as provided in sections 17b-81, 17b-93, 17b-179, 17b-745, 52-362, 52-362d, 52-362e and 53-304, except as otherwise provided in this section. All orders for support issued by family support magistrates in any matter before a magistrate shall contain an order for withholding to enforce such orders as set forth in section 52-362.

(s) Duties of support enforcement officers. Support enforcement officers of Support Enforcement Services of the Superior Court shall:

(1) Supervise the payment of any child or spousal support order in IV-D support cases and cases under sections 46b-212 to 46b-213w, inclusive. Supervision of such orders is defined as the utilization of all procedures available by law to collect child or spousal support, or enforce medical support including (A) issuance and implementation of income withholdings ordered by the Superior Court or a family support magistrate pursuant to section 52-362, (B) issuance of an order requiring any party to appear before a family support magistrate on an action to modify a support order pursuant to subdivision (4) of this subsection, (C) issuance of a capias mittimus directed to a proper officer to arrest an obligor or witness and bring such obligor or witness before a family support magistrate if such obligor or witness is served with a summons, subpoena, citation or order to appear issued by a family support magistrate, the assistant clerk of the Family Support Magistrate Division or a support enforcement officer and fails to appear, (D) if necessary, bringing an application for contempt to a family support magistrate and, in connection with such application, issuing an order requiring the obligor to appear before a family support magistrate to show cause why such obligor should not be held in contempt for failure to pay an order for child or spousal support entered by the Superior Court or a family support magistrate, (E) issuance of a National Medical Support Notice in accordance with section 46b-88, and (F) taking of acknowledgements of parties to agreements incident to the duties under subdivision (4) of this subsection;

(2) In non-TFA cases, have the authority to bring petitions for support orders pursuant to section 46b-215, file agreements for support with the assistant clerk of the Family Support Magistrate Division, and bring applications for show cause orders pursuant to section 46b-172, and in IV-D support cases and cases under sections 46b-212 to 46b-213w, inclusive, enforce foreign support orders registered with the Family Support Magistrate Division pursuant to sections 46b-213f to 46b-213i, inclusive, and file agreements for support with the assistant clerk of the Family Support Magistrate Division;

(3) In connection with any order or agreement entered by, or filed with, the Family Support Magistrate Division, or any order entered by the Superior Court in a IV-D support case, upon order, investigate the financial situation of the parties and report findings to the family support magistrate regarding: (A) Any pending motion to modify such order or agreement; or (B) any request or application for modification of such order or agreement made by an obligee;

(4) Review child support orders (A) in non-TFA IV-D support cases (i) at the request of either parent or custodial party subject to a support order, or (ii) upon receipt of information indicating a substantial change in circumstances of any party to the support order, (B) in TFA cases, at the request of the Bureau of Child Support Enforcement, or (C) as necessary to comply with federal requirements for the child support enforcement program mandated by Title IV-D of the Social Security Act, and initiate an action before a family support magistrate to modify such support order if it is determined upon such review that the order substantially deviates from the child support guidelines established pursuant to section 46b-215a. A requesting party under subparagraph (A)(i) or (B) of this subdivision shall have a right to such review every three years without proving a substantial change in circumstances, but more frequent reviews shall be made only if such requesting party demonstrates a substantial change in circumstances. There shall be a rebuttable presumption that any deviation of less than fifteen per cent from the child support guidelines is not substantial and any deviation of fifteen per cent or more from the guidelines is substantial. Modification may be made of such support order without regard to whether the order was issued before, on or after May 9, 1991. In determining whether to modify a child support order based on a substantial deviation from such child support guidelines, consideration shall be given to the division of real and personal property between the parties set forth in any final decree entered pursuant to chapter 815j and the benefits accruing to the child as the result of such division. No order for periodic payment of support may be subject to retroactive modification, except that the family support magistrate may order modification with respect to any period during which there is a pending motion for modification of a support order from the date of service of notice of such pending motion to the opposing party pursuant to section 52-50.

(t) Duties of Attorney General. The Attorney General shall:

(1) Represent the interest of the state in all actions for child or spousal support in all cases in which the state is furnishing or has furnished aid or care to one of the parties to the action or a child of one of the parties;

(2) In interstate support enforcement under sections 46b-212 to 46b-213w, inclusive, provide necessary legal services on behalf of the support enforcement agency in providing services to a petitioner; and

(3) Represent the IV-D agency in providing support enforcement services in non-TFA IV-D support cases pursuant to sections 17b-179, 17b-745 and 46b-215.

(u) Powers of Department of Social Services. (1) The Department of Social Services may in IV-D cases (A) bring petitions for support orders pursuant to section 46b-215, (B) obtain acknowledgments of paternity, (C) bring applications for show cause orders pursuant to section 46b-172, (D) file agreements for support with the assistant clerk of the Family Support Magistrate Division, (E) issue withholding orders entered by the Superior Court or a family support magistrate in accordance with subsection (b) of section 52-362, and (F) upon notice to the obligor and obligee, redirect payments for the support of any child receiving child support enforcement services either to the state of Connecticut or to the present custodial party, as their interests may appear, for distribution in accordance with Title IV-D of the Social Security Act, provided neither the obligor nor the obligee objects in writing within ten business days from the mailing date of such notice, and provided further that any such notice shall be sent by first class mail to the most recent address of such obligor and obligee, as recorded in the state case registry pursuant to section 46b-218, and a copy of such notice shall be filed with the court or family support magistrate if both the obligor and obligee fail to object to the redirected payments within ten business days from the mailing date of such notice.

(2) The Department of Social Services shall provide notice not less than once every three years to the parents subject to a support order in a IV-D case informing the parents of their right to request a review under subdivision (4) of subsection (s) of this section.

(P.A. 86-359, S. 1, 44; 86-403, S. 113, 114, 132; P.A. 87-316, S. 7; P.A. 89-195, S. 1; 89-302, S. 5, 7; 89-360, S. 9–11, 45; P.A. 90-132; 90-189; 90-213, S. 34, 56; P.A. 91-76, S. 6, 7; 91-190, S. 8, 9; P.A. 92-226, S. 3, 28; May Sp. Sess. P.A. 92-16, S. 86, 89; P.A. 93-187, S. 5; 93-262, S. 1, 87; 93-329, S. 8; 93-396, S. 5; 93-435, S. 59, 95; P.A. 95-191, S. 1, 4; 95-310, S. 3, 9; P.A. 97-252; June 18 Sp. Sess. P.A. 97-1, S. 67, 75; June 18 Sp. Sess. P.A. 97-2, S. 108, 165; June 18 Sp. Sess. P.A. 97-7, S. 26, 36, 38; July 21 Sp. Sess. P.A. 97-1, S. 6, 8; P.A. 98-197, S. 3, 8; P.A. 99-193, S. 11, 12, 16; June Sp. Sess. P.A. 99-1, S. 38, 51; P.A. 00-231, S. 9, 10; P.A. 01-91, S. 17; P.A. 03-89, S. 5; P.A. 04-100, S. 6, 7; May Sp. Sess. P.A. 04-2, S. 10; P.A. 05-288, S. 158, 159; P.A. 06-149, S. 20–23; P.A. 07-247, S. 61; P.A. 11-214, S. 23–28; 11-219, S. 7, 8, 15, 16; P.A. 13-247, S. 241.)

History: P.A. 86-403 made technical changes in Subsecs. (f) and (m); P.A. 87-316 amended Subsec. (m)(6) to permit family support magistrate to require bond to assure appearance at next regular session of superior court for the judicial district for family matters, to refer obligor, upon failure to post bond, to superior court which may remand obligor to community correctional center until he has complied with order and to order bond, if any, forfeited; P.A. 89-195 amended Subsecs. (m)(1) by adding provision re establishment of bond whenever capias mittimus is ordered and forfeiture of such bond and (m)(6) by changing reference to session of the superior court of the judicial district for family matters to session of the family support magistrate division in the judicial district in which the matter is pending, changing “refund” to “remand” and adding provision re payment of proceeds of forfeited bonds and added Subsec. (m)(8) re authority of magistrate to require performance bond or sufficient security to enforce support order and forfeiture of bond or security; P.A. 89-302 amended Subsec. (r) by changing “garnishment” to “withholding”; P.A. 89-360 amended Subsec. (f) by increasing number of family support magistrates from six to seven, amended Subsec. (h) by increasing salary of chief family support magistrate from $59,325 to $69,325 and increasing salary of other family support magistrates from $55,020 to $65,020 and reiterated changes made by P.A. 89-195 in Subsec. (m); P.A. 90-132 added Subsec. (s)(4) re review of child support orders in non-AFDC IV-D cases at the request of either parent or the bureau of child support enforcement and initiation of an action to modify such order if the order substantially deviates form guidelines; P.A. 90-189 amended Subsec. (m)(2) re procedure for modification of order of periodic payment of arrearage due state for discontinued state assistance to increase such payments; P.A. 90-213 changed the name of the family division to the support enforcement division in Subsec. (a)(8), changed Connecticut child support enforcement bureau to the support enforcement division in Subsec. (a)(15), increased the number of family support magistrates from seven to nine in Subsec. (f), specified in Subsec. (g) that the chief family support magistrate shall be designated from among the eight appointments by the governor to correspond to increase of magistrates in Subsec. (f), changed family relations counselors, caseworkers of the family division to support enforcement officers of the support enforcement division in Subdiv. (s) and made technical changes in Subsec. (l), (m), (s) and (t); P.A. 91-76 amended Subsec. (s)(4) by adding provision re rebuttable presumption that deviation of less than 15% from child support guidelines is not substantial and any deviation of more than 15% is substantial and permitting modification of support order without regard to whether order issued before on or after May 9, 1991; P.A. 91-190 repealed Subsec. (e) re establishment of family support advisory committee; P.A. 92-226 added Subsec. (i)(2), designating existing provision as Subdiv. (1); May Sp. Sess. P.A. 92-16 added Subsec. (h)(2) increasing the salaries of magistrates; P.A. 93-187 added Subsec. (m)(10) (codified as Subdiv. (11)) re authority to dismiss any action or proceeding; P.A. 93-262 and P.A. 93-435 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-329 added Subsec. (m)(10) permitting magistrate to waive fees and cost of service of process if he finds party is indigent; P.A. 93-396 deleted definition of “family division” and redefined “IV-D support cases” to include reference to human resources department in Subsec. (a), renumbering Subdivs. as necessary, in Subsec. (g) increased number of family support magistrates from eight to nine and deleted reference to family support advisory committee, in Subsec. (s) added a provision providing that support enforcement officers shall have the authority to file agreements for support in lieu of obtaining acknowledgments of paternity, added Subdiv. (5) re review and modification of child support orders and added Subsec. (u) allowing department to bring petitions for support orders, obtain acknowledgments of paternity, bring applications for show cause orders and file agreements for support; P.A. 95-191 amended Subsec. (h) by deleting provisions re salary on and after July 1, 1989, and adding provisions re salary increases on and after July 1, 1995, and July 1, 1996, effective July 1, 1995; P.A. 95-310 amended Subsec. (s)(1) by adding issuance of wage withholdings, bringing application for contempt and issuance of order requiring appearance of obligor in connection with such application, effective January 1, 1996 (Revisor’s note: (1) References in Subsecs. (a)(13) and (j) to “Child Support Bureau” and “Family Magistrate Division” were replaced editorially by the Revisors with “Child Support Enforcement Bureau” and “Family Support Magistrate Division” for consistency with customary statutory usage; (2) a reference in Subsec. (b)(13) to section “17-578” and references in Subsecs. (m)(2), (m)(3), (r) and (t)(3) to section “17b-731” were all changed editorially by the Revisors to “17b-179” to correct clerical errors in the preparation of title 17b); P.A. 97-252 amended Subsec. (i)(2) by deleting provision re holding office on June 22, 1992, and by adding provision re revocation of election to be included in judges retirement system and election to be included in state employees retirement system; June 18 Sp. Sess. P.A. 97-1 made technical changes and added references to Secs. 46b-212 to 46b-213v, inclusive, effective January 1, 1998; June 18 Sp. Sess. P.A. 97-2 replaced references to “AFDC” with references to “TANF”, effective July 1, 1997 (Revisor’s note: In codifying this act the Revisors omitted two new, but void, Subdivs. numbered (4) and (5) which were added to Subsec. (h) by Sec. 7 of vetoed public act 97-294); June 18 Sp. Sess. P.A. 97-7 amended Subsec. (b) by deleting definition of “AFDC cases”, amending definitions of “chief family support magistrate”, “child support enforcement services”, and “IV-D support cases”, and adding definition of “support order”, amended Subsec. (m)(2) by adding provision re order to participate in work activities, (m)(4) by deleting requirement that modifications of support orders be subject to approval and modification of Superior Court judge, (m)(5) by deleting provision re demand for trial by jury, (m)(6)by deleting provision re acknowledgments of paternity, application by mother for IV-D services and putative father, (m)(7) by adding provisions re authority of magistrates in IV-D cases to order participation of obligor to participate in work activities and enforce income withholding order including additional amounts to be applied toward liquidation of arrearage and (m)(9) by deleting provision re wage garnishment and added Subsec. (m)(12) re authority of family support magistrates to order participation in parenting education program in accordance with Sec. 46b-69b, amended Subsec. (s)(4) by adding provision in re right of review of support orders in IV-D cases every three years and more frequently if demonstrate substantial change in circumstances and deleted Subsec. (s)(5), and added new Subsec. (u)(2) re notice by Department of Social Services not less than once every three years of right to review support order in IV-D cases, effective July 1, 1997; July 21 Sp. Sess. P.A. 97-1 amended Subsec. (h) by deleting provisions re salary on and after January 1, 1993, and July 1, 1995, and by adding provisions re salary increases on and after October 1, 1997, and October 1, 1998, effective July 23, 1997; P.A. 98-197 amended Subsec. (h) by deleting provision re salary increases on and after July 1, 1996, designating existing Subdivs. (2) and (3) as Subdivs. (1) and (2), and adding new Subdiv. (3) increasing salary of Chief Family Support Magistrate to $81,952 and salary of other family support magistrates to $76,863, on and after October 1, 1999, effective July 1, 1998; P.A. 99-193 amended Subsec. (b)(4) by changing “Connecticut Child Support Enforcement Bureau” to “Bureau of Child Support Enforcement”, redefined “foster care cases” in Subsec. (b)(8) and “IV-D support cases” in (b)(13) and made technical changes in Subsec. (b)(3) and (12), effective July 1, 1999, and amended Subsec. (s)(1) by adding provision re income withholdings ordered by the Superior Court and by making a technical change; June Sp. Sess. P.A. 99-1 added Subsec. (h)(4) and (5) re salary increases, effective July 1, 1999; P.A. 00-231 deleted Subsec. (h)(1) to (3), inclusive, renumbering Subdivs. (4) and (5) as (1) and (2), respectively, and adding new Subdiv. (3) re salary increases for Chief Family Support Magistrate, and other family support magistrates on and after April 1, 2002, effective January 3, 2001; P.A. 01-91 amended Subsec. (s)(1) by changing “the Support Enforcement Division” to “Support Enforcement Services”, permitting support enforcement officers to issue order requiring party to appear before magistrate on action to modify support order, made a technical change in Subsec. (s)(3) and added “or custodial party” in Subsec. (s)(4); P.A. 03-89 added Subsec. (u)(1)(E) authorizing Department of Social Services to issue withholding orders entered by Superior Court or family support magistrate; P.A. 04-100 amended Subsec. (m) by making technical changes and adding Subdiv. (13) re issuance of writs of habeas corpus ad testificandum and amended Subsec. (s)(1) by adding provision re issuance of capias mittimus, added provisions in Subsec. (s)(4) re review of child support orders upon receipt of information indicating substantial change in circumstances or as necessary to comply with federal requirements and made technical and conforming changes; May Sp. Sess. P.A. 04-2 amended Subsec. (h) by deleting former Subdivs. (1) and (2) re salaries on and after April 1, 2000, and 2001, redesignating existing Subdiv. (3) re salaries on and after April 1, 2002, as new Subdiv. (1) and adding new Subdivs. (2) to (4) re salary increases for Chief Family Support Magistrate and other family support magistrates on and after January 1, 2005, 2006 and 2007, effective January 1, 2005; P.A. 05-288 made technical changes in Subsec. (m)(1) and (4), effective July 13, 2005; P.A. 06-149 amended Subsec. (m)(1), (7) and (9) to substitute “distributed as required by Title IV-D of the Social Security Act” for “paid to the state in TANF cases or the obligee in non-TANF cases”, and made technical changes in Subsec. (m)(7), and, effective June 6, 2006, added Subsec. (u)(1)(F) re redirection of payments and notice thereof; P.A. 07-247 amended Subsec. (s)(1) by adding “or enforce medical support” and adding Subpara. (E) re issuance of National Medical Support Notice in accordance with Sec. 46b-88, and amended Subsec. (s)(2) by replacing reference to Sec. 46b-213v with reference to Sec. 46b-213w; P.A. 11-214 substituted references to Sec. 46b-213w for references to Sec. 46b-213v in Subsecs. (b)(6), (l), (m)(2) and (t)(2), amended Subsec. (b) to redefine “IV-D support cases” in Subdiv. (13) and redefine “support order” in Subdiv. (14), amended Subsec. (m)(2) to divide existing provisions into Subparas. (A), (B) and (C), amended Subsec. (s) to replace “made by a family support magistrate” with “in IV-D support cases and cases under sections 46b-212 to 46b-213w, inclusive” in Subdiv. (1), to substitute “non-TFA” for “non-TANF” in Subdivs. (2) and (4), and to substitute “TFA” for “TANF” in Subdiv. (4), amended Subsec. (t)(3) to substitute “non-TFA” for “non-TANF”, and made technical changes in Subsecs. (b), (f), (m)(2) and (t); P.A. 11-219 amended Subsec. (m)(1) to add provision authorizing magistrate to issue capias directed to judicial marshal to extent authorized in Sec. 46b-225 and to make technical changes, amended Subsec. (m)(3) to substitute “disapprove” for “modify” re agreements for support in IV-D support cases, amended Subsec. (m)(6) to add provisions requiring that reason for disapproval be stated in the record and that, upon disapproval, clerk schedule hearing to determine support amounts and notify parties, and amended Subsec. (s)(1) to add Subpara. (F) re authority of support enforcement officers to take acknowledgements incident to duties under Subdiv. (4); P.A. 13-247 amended Subsec. (h) by replacing former Subdivs. (1) to (4) re salaries on and after April 1, 2002, and January 1, 2005, 2006 and 2007 with new Subdivs. (1) and (2) re salaries on and after July 1, 2013, and 2014, effective July 1, 2013.



Section 46b-232 - Alteration or setting aside of support order by family support magistrate, when.

A family support magistrate may alter or set aside (1) any order for payment of support issued by a family support magistrate at any time or (2) any order for payment of support issued by the superior court at any time upon referral of such order by the superior court.

(P.A. 86-359, S. 34, 44.)



Section 46b-232a - Authority of family support magistrates re order for obligor’s participation in program and suspension of or election not to impose support order. Reports.

(a) In all IV-D support cases, family support magistrates shall have the authority to enter an order for the obligor’s participation in an educational, training, skill-building, work, rehabilitation or other similar program, provided the family support magistrate finds that such an order will significantly increase the obligor’s ability to fulfill the duty of support within a reasonable period of time. When such an order is entered, the family support magistrate shall also enter an order regarding the reporting of the obligor’s compliance with such program.

(b) Upon motion and after hearing, a family support magistrate may suspend payment of a specified support order, in whole or in part, or elect not to impose or order specified court-based enforcement actions, provided the obligor is participating in a program described in subsection (a) of this section.

(c) On or before July 1, 2010, and on or before July 1, 2011, the Chief Court Administrator shall submit the reports of the Problem Solving in Family Matters Committee of the Judicial Branch detailing such committee’s findings to the joint standing committee of the General Assembly having cognizance of matters relating to human services and the select committee of the General Assembly having cognizance of matters relating to children in accordance with section 11-4a.

(P.A. 09-175, S. 2.)



Section 46b-233 - Longevity payments.

Each family support magistrate, who has completed not less than ten years of service as such magistrate, or other state service or service as an elected officer of the state, or any combination of such service, shall receive semiannual longevity payments based on such service completed as of the first day of July and the first day of January of each year as follows:

(1) A family support magistrate who has completed ten or more years but less than fifteen years of service shall receive one-quarter of three per cent of the annual salary payable under subsection (h) of section 46b-231;

(2) A family support magistrate who has completed fifteen or more years but less than twenty years of service shall receive one-half of three per cent of the annual salary payable under said subsection (h) of section 46b-231;

(3) A family support magistrate who has completed twenty or more years but less than twenty-five years of service shall receive three-quarters of three per cent of the annual salary payable under said subsection (h) of section 46b-231; and

(4) A family support magistrate who has completed twenty-five or more years of service shall receive three per cent of the annual salary payable under said subsection (h) of section 46b-231.

(P.A. 89-360, S. 17, 45; P.A. 93-379, S. 6, 8.)

History: P.A. 93-379 allowed credit for longevity purposes for any other state service or service as an elected official of the state or a combination of service, effective June 30, 1993.



Section 46b-233a - Retirement of family support magistrates. Credit for prior service. Amounts used in determining salary. Limitation on retirement salary.

(a) Each family support magistrate who had elected under the provisions of subdivision (2) of subsection (i) of section 46b-231 shall, for retirement purposes, be entitled to credit for any or all the prior years of service accrued by him on June 22, 1992, while serving in the office of family support magistrate, provided such magistrate shall pay to the Comptroller five per cent of the salary for his office for each prior year of service he claims for retirement credit. Each such magistrate shall be entitled to have his retirement contributions to the state employees retirement system under chapter 66 credited toward the payment due for the prior year or years of service he claims for retirement credit under this section.

(b) For purposes of determining both the retirement salary of family support magistrates who first commenced service prior to July 1, 2011, and the allowance payable to their surviving spouses under subsection (b) of section 51-51, “salary” shall be composed of the total of the following amounts: The annual salary payable at the time of retirement or death, fixed in accordance with subsection (h) of section 46b-231; and for family support magistrates to whom a longevity payment has been made or is due and payable, in each case under section 46b-233 (1) one and one-half per cent of the annual salary the family support magistrate was receiving at the time of retirement or death, for those who have completed ten or more but less than fifteen years of service as a family support magistrate, (2) three per cent of the annual salary the family support magistrate was receiving at the time of retirement or death, for those who have completed fifteen or more but less than twenty years of service as a family support magistrate, (3) four and one-half per cent of the annual salary the family support magistrate was receiving at the time of retirement or death, for those who have completed twenty or more but less than twenty-five years of service as a family support magistrate, and (4) six per cent of the annual salary the family support magistrate was receiving at the time of retirement or death, for those who have completed twenty-five or more years of service as a family support magistrate.

(c) For purposes of determining both the retirement salary of family support magistrates who first commenced service as family support magistrates on or after July 1, 2011, and the allowance payable to their surviving spouses, under subsection (b) of section 51-51, “salary” shall be composed of the total of the following amounts: The average annual salary for the five years next preceding his or her retirement payable at the time of retirement or death, fixed in accordance with subsection (h) of section 46b-231; and for family support magistrates to whom a longevity payment has been made or is due and payable, in each case under section 46b-233 (1) one and one-half per cent of the annual salary the family support magistrate was receiving at the time of retirement or death, for those who have completed ten or more but less than fifteen years of service as a family support magistrate, (2) three per cent of the annual salary the family support magistrate was receiving at the time of retirement or death, for those who have completed fifteen or more but less than twenty years of service as a family support magistrate, (3) four and one-half per cent of the annual salary the family support magistrate was receiving at the time of retirement or death, for those who have completed twenty or more but less than twenty-five years of service as a family support magistrate, and (4) six per cent of the annual salary the family support magistrate was receiving at the time of retirement or death, for those who have completed twenty-five or more years of service as a family support magistrate.

(d) Notwithstanding any provision of the general statutes, on and after October 2, 2011, the retirement salary of a family support magistrate shall not exceed the limits of Section 415 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time.

(P.A. 92-226, S. 9, 16, 28; P.A. 11-61, S. 150; June Sp. Sess. P.A. 11-1, S. 12, 16; June 12 Sp. Sess. P.A. 12-1, S. 138.)

History: P.A. 11-61 amended Subsec. (b) to redefine “salary” by replacing “annual salary” with “average annual salary for the five years next preceding his or her retirement” and added Subsec. (c) re limitation on amount of retirement salary on or after September 2, 2011, effective upon approval by the General Assembly of the agreement between the state and the State Employees Bargaining Agent Coalition, signed by both parties on May 27, 2011, pursuant to P.A. 11-61, S. 165; June Sp. Sess. P.A. 11-1 provided that P.A. 11-61, S. 150, shall take effect upon approval by the General Assembly of an agreement between the state and the State Employees Bargaining Agent Coalition described in P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, effective July 1, 2011, and further provided that P.A. 11-61, S. 150, is repealed, effective September 1, 2011, if an agreement between the state and the State Employees Bargaining Agent Coalition has not been approved pursuant to P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, by September 1, 2011 (Revisor’s note: The agreement between the state and the State Employees Bargaining Agent Coalition referenced in June Sp. Sess. P.A. 11-1, S. 12, 16, was deemed approved by the General Assembly on August 22, 2011, pursuant to P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, S. 11); June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) to make provisions applicable to family support magistrates who first commenced service prior to July 1, 2011, and to redefine “salary” by replacing “average annual salary for the five years next preceding his or her retirement” with “annual salary” and by substituting reference to Sec. 46b-233 for reference to Sec. 51-51, added new Subsec. (c) re determination of retirement salary and surviving spouse allowance of family support magistrates who first commenced service as family support magistrates on or after July 1, 2011, and redesignated existing Subsec. (c) as Subsec. (d) and amended same by substituting “on and after October 2, 2011” for “on or after September 2, 2011” and by deleting references to judge and compensation commissioner, effective June 15, 2012.



Section 46b-234 - Report by the Attorney General to IV-D agency re performance standards.

Section 46b-234 is repealed, effective June 23, 1999.

(P.A. 90-213, S. 44, 56; May Sp. Sess. P.A. 94-5, S. 19, 30; P.A. 99-193, S. 15, 16.)



Section 46b-235 - Applicability of sections in relation to any bargaining unit designation, award, settlement, benefit, existing employment practice or classification of any employee.

The provisions of subsection (a) of section 4a-2, subsection (a) of section 4a-12, sections 17b-137, 17b-179, 17b-745, 46b-172, 46b-207, 46b-208, 46b-215, 46b-218, 46b-231 and 46b-235, subsection (a) of section 51-348a, subsection (d) of section 52-50, sections 52-259a, 52-362, 52-362c to 52-362f, inclusive, and 53-304 shall not be construed to alter, modify, impair or change existing collective bargaining agreements, any bargaining unit designation, award, settlement, benefit, existing employment practice or classification of any employee in the event of transfer from one division, bureau or agency or department to another division, agency or department.

(P.A. 90-213, S. 45, 56; June 18 Sp. Sess. P.A. 97-1, S. 68, 75; P.A. 99-193, S. 14, 16.)

History: June 18 Sp. Sess. P.A. 97-1 made technical changes, effective January 1, 1998; P.A. 99-193 deleted reference to Sec. 46b-234, effective June 23, 1999.



Section 46b-236 - Family support referees.

(a) Each family support magistrate who ceases or has ceased to hold office because of retirement other than under the provisions of section 5-169 or 51-49 and who is an elector and a resident of this state shall be a family support referee for the remainder of his term of office as a family support magistrate and shall be eligible for appointment as a family support referee during the remainder of his life in the manner prescribed by law for the appointment of a family support magistrate. Each such family support referee shall exercise the powers of a family support magistrate.

(b) (1) On and after July 1, 2013, each family support referee shall receive, for acting as a family support referee, in addition to the retirement salary, the sum of two hundred dollars and expenses, including mileage, for each day a family support referee is so engaged.

(2) On and after July 1, 2014, each family support referee shall receive, for acting as a family support referee, in addition to the retirement salary, the sum of two hundred eleven dollars and expenses, including mileage, for each day a family support referee is so engaged.

(May Sp. Sess. P.A. 94-6, S. 13, 28; P.A. 95-350; June Sp. Sess. P.A. 99-1, S. 39, 51; May Sp. Sess. P.A. 04-2, S. 11; P.A. 13-247, S. 242.)

History: May Sp. Sess. P.A. 94-6 effective June 21, 1994; P.A. 95-350 amended Subsec. (a) by deleting requirement of written consent of parties for referral and replaced provision requiring referee to hear referred matters and report to court with provision granting family support referees powers of a family support magistrate; June Sp. Sess. P.A. 99-1 amended Subsec. (b) to increase per diem compensation from $160 to $180, effective July 1, 1999; May Sp. Sess. P.A. 04-2 amended Subsec. (b) by increasing per diem compensation to $190, effective January 1, 2005; P.A. 13-247 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and amending same to increase per diem compensation from $190 to $200 on and after July 1, 2013, and by adding Subdiv. (2) re increase of per diem compensation to $211 on and after July 1, 2014, effective July 1, 2013.









Title 47 - Land and Land Titles

Chapter 821 - Land Titles

Section 47-1 - Fee simple an absolute property. Colonial grants valid.

Each proprietor in fee simple of lands has an absolute and direct dominion and property in the same, and all patents and grants of lands from the General Assembly of the colony of Connecticut, pursuant to the charter of Charles II, shall be sufficient evidence of a title in fee simple to the grantees, their heirs, successors and assigns forever.

(1949 Rev., S. 7081.)



Section 47-2 - Charitable uses.

All estates granted for the maintenance of the ministry of the gospel, or of schools of learning, or for the relief of the poor, or for the preservation, care and maintenance of any cemetery, cemetery lot or monuments thereon, or for any other public and charitable use, shall forever remain to the uses to which they were granted, according to the true intent and meaning of the grantor, and to no other use whatever.

(1949 Rev., S. 7082.)

Any organization to be classed as a charitable organization under the statute must have the administration of charity as one of its ultimate purposes. A Masonic lodge which practices charity incidental to the accomplishment of its ultimate purpose is not such a charity. 4 CS 14. Testamentary trust for the erection and maintenance of a cemetery chapel to the memory of the testator’s mother is not invalid because it is not limited to the period of perpetuities. 7 CS 251. Trust once established for any particular religious or charitable use remains for that use forever and to no other use whatever. 12 CS 352. Not essential to charitable character of use that only the mendicant, impecunious or poor receive its benefactions. 13 CS 372. This section passed in 1684. Sometimes variously known as the “Statute of Elizabeth” or as “The Statute of Charitable Uses” or as “The Statute of 1702”. 17 CS 169. Applicability of cy pres doctrine or doctrine of approximation depends on proof of general dominant charitable intent to which particular expressed intent is secondary. 27 CS 176. Since adherence to settlors’ religious limitation would defeat their dominant intent, doctrine of approximation should be invoked to allow trustees to ignore limitation. 28 CS 468.



Section 47-3 - When fee tail becomes fee simple.

Each estate, given in fee tail, shall be an absolute estate in fee simple to the issue of the first donee in tail.

(1949 Rev., S. 7083.)



Section 47-4 - Rule in Shelley’s case, and collateral warranties, abolished.

All grants or devises of an estate in lands, to any person for life and then to his heirs, shall be only an estate for life in the grantee or devisee. All collateral warranties of lands, made by any ancestor who had no estate of inheritance in the same, at the time of making such warranty, shall be void as against his heirs.

(1949 Rev., S. 7084; P.A. 79-602, S. 6.)

History: P.A. 79-602 made slight change in wording, splitting one sentence into two.



Section 47-5 - Requirements re conveyances of land. Conveyance pursuant to power of attorney.

(a) All conveyances of land shall be: (1) In writing; (2) if the grantor is a natural person, subscribed, with or without a seal, by the grantor with his own hand or with his mark with his name annexed to it or by his attorney authorized for that purpose by a power executed, acknowledged and witnessed in the manner provided for conveyances or, if the grantor is a corporation, limited liability company or partnership, subscribed by a duly authorized person; (3) acknowledged by the grantor, his attorney or such duly authorized person (A) to be his free act and deed, or (B) in any manner permitted under chapter 6 or chapter 8; and (4) attested to by two witnesses with their own hands.

(b) A document conveying land shall also include the current mailing address of the grantee.

(c) In addition to the requirements of subsection (a) of this section, the execution of a deed or other conveyance of real property pursuant to a power of attorney shall be deemed sufficient if done in substantially the following form:

Name of Owner of Record

By: (Signature of Attorney-in-Fact) L.S.

Name of Signatory

His/Her Attorney-in-Fact

(d) Nothing in subsection (c) of this section precludes the use of any other legal form of execution of deed or other conveyance of real property.

(1949 Rev., S. 7085; P.A. 75-309, S. 3; P.A. 79-602, S. 1; P.A. 87-265; P.A. 96-77, S. 16; P.A. 05-288, S. 160; P.A. 06-196, S. 176; P.A. 11-206, S. 1; P.A. 13-87, S. 1.)

History: P.A. 75-309 made grantor’s seal optional rather than mandatory, specified that duly authorized person may subscribe to conveyance where grantor is a corporation or partnership and deleted detailed listing of persons before whom acknowledgment may be made; P.A. 79-602 restated provisions and added Subdiv. indicators; P.A. 87-265 added Subsec. (b) re form for execution of deed or other conveyance of real property pursuant to a power of attorney and Subsec. (c) re use of other legal forms of deed execution or property conveyance; P.A. 96-77 amended Subsec. (a)(2) to add “limited liability company”; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; P.A. 06-196 made a technical change in Subsec. (b), effective June 7, 2006; P.A. 11-206 amended Subsec. (a)(3) to designate existing provisions re free act and deed as Subpara. (A) and add Subpara. (B) to permit acknowledgment in any manner permitted under Ch. 6 or 8; P.A. 13-87 added new Subsec. (b) re conveyance of land to include current mailing address of the grantee, redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d) and made a technical change in redesignated Subsec. (d).



Section 47-5a - Persons before whom acknowledgment may be made.

If the acknowledgment in a conveyance of real estate is made in this state, it may be made before a judge of a court of record of this state or of the United States, a clerk of the Superior Court, a justice of the peace, a commissioner of the Superior Court, a notary public, either with or without his official seal, a town clerk or an assistant town clerk; and, if in any other state or territory of the United States, before a commissioner residing in such other state or territory appointed by the Governor of Connecticut, or an officer authorized to take the acknowledgment of deeds in such state or territory; and, if in a foreign country, before any ambassador, minister, charge d’affaires, consul, vice-consul, deputy-consul, consul-general, vice-consul-general, deputy-consul-general, consular-agent, vice-consular-agent, commercial agent or vice-commercial agent of the United States, representing or acting as agent of the United States in such foreign country, or before any notary public or justice of the peace, or before any other public officer, in such foreign country, before whom oaths or acknowledgments may be given; but no officer shall have power to take such acknowledgment, except within the territorial limits in which he may perform the duties of his office. The authentication of the signature and qualification of the acknowledging officer on any instrument executed out of this state may conform either to the provisions of chapter 6 or to section 47-7.

(P.A. 75-309, S. 4; P.A. 76-436, S. 646, 681; P.A. 79-602, S. 2.)

History: P.A. 76-436 removed clerk of common pleas court as person before whom acknowledgment may be made in this state, that court having been abolished in the act, effective July 1, 1978; P.A. 79-602 made minor changes in wording but made no substantive change.

See chapter 821a re forms of deeds and mortgages.



Section 47-6 - Witnessing and acknowledgment of deeds of corporations and voluntary associations.

Conveyances of real estate made to or by any corporation, or the trustees of any voluntary association, may be attested by witnesses interested therein, and may be acknowledged before properly authorized persons who are so interested.

(1949 Rev., S. 7086.)

Cited. 7 CA 601.



Section 47-6a - Foreign business trust authorized to purchase, hold, transmit, make mortgages on, acquire and convey interests in real estate; filing of trust declaration.

A trust with transferable shares organized under the laws of any state, commonly known as a business trust, may purchase, hold or transmit real estate, make mortgages thereon, and acquire and convey any interest therein, in the name of such trust in the same manner as a corporation organized under the laws of this state, provided a true copy of the declaration of such trust, duly certified by the proper official of the state in which it is organized or by the secretary of such trust, shall first be filed in the office of the Secretary of the State of Connecticut.

(P.A. 73-513; P.A. 79-356, S. 12.)

History: P.A. 79-356 expanded provisions to apply with regard to trusts organized under any state’s laws where previously applicable only to trusts organized under laws of Massachusetts.

Massachusetts business trusts are treated as corporations, and Sec. 33-411(c) and (d) probably apply to them. Inapplicable to a Maryland business trust. 32 CS 124.



Section 47-6b - Conveyances to nonprofit land-holding organizations.

(a) As used in this section:

(1) “Nonprofit land-holding organization” means a nonprofit corporation incorporated pursuant to chapter 602, or any predecessor statute thereto, having as one of its principal purposes the conservation and preservation of land, including, but not limited to, a land trust; and

(2) “Conservation restriction” has the same meaning as provided in section 47-42a.

(b) Any deed or other instrument of conveyance by which an interest in real property, including, but not limited to, a conservation restriction or easement, is conveyed to a nonprofit land-holding organization on or after October 1, 2004, shall, in addition to other requirements of law, be signed by a duly authorized officer of such nonprofit land-holding organization to indicate acceptance of such interest by the nonprofit land-holding organization.

(c) Any person who conveys any interest in real property to a nonprofit land-holding organization on or after October 1, 2004, by a deed or other instrument of conveyance that is not signed by a duly authorized officer of such nonprofit land-holding organization as required under subsection (b) of this section shall be liable for a civil penalty in the amount of five hundred dollars. Any such conveyance shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 04-114, S. 1.)



Section 47-7 - Conveyances and releases executed outside this state.

(a) Notwithstanding the provisions of section 1-36, any conveyance of real estate situated in this state, any mortgage or release of mortgage or lien upon any real estate situated in this state, and any power of attorney authorizing another to convey any interest in real estate situated in this state, executed and acknowledged in any other state or territory in conformity with the laws of that state or territory relating to the conveyance of real estate therein situated or of any interest therein or with the laws of this state, is valid.

(b) No county clerk’s certificate or other authenticating certificate is required for such conveyance, mortgage, release, lien or power of attorney to be valid, provided the officer taking the acknowledgment indicated thereon the date, if any, on which his current commission expires.

(1949 Rev., S. 7087; February, 1965, P.A. 167; 1967, P.A. 300; 1969, P.A. 10; P.A. 79-602, S. 3.)

History: 1965 act specified that conveyance’s validity does not depend on whether county clerk’s certificate has been affixed “provided the officer taking such acknowledgment shall have indicated thereon the date on which his current commission expires”; 1967 act specified that provisions apply “notwithstanding the provisions of section 1-36” and added reference to “other authenticating” certificates; 1969 act rephrased provision re county clerk’s or other certificates; P.A. 79-602 divided section into Subsecs. and restated provisions.

Deed of Connecticut property properly executed and acknowledged under laws of a foreign state, valid in this state even though not in conformity with Connecticut law. 144 C. 629. Effect of statute limited to curing defects in the form or manner of execution or acknowledgment. Id. This section supplements section 47-5, it does not deal with the nature or extent of the estate which the deed purports to convey. Id. (Concurring opinion).



Section 47-7a - (Formerly Sec. 47-58a). Rights of aliens re real estate. Validation of real estate transfers to aliens.

(a) Any alien, whether or not resident in the United States, may hold, acquire, lease, inherit and transfer real estate in this state in as full a manner as native-born citizens.

(b) Any transfer of real estate to any such alien prior to October 1, 1985, is validated.

(P.A. 85-211, S. 1.)

History: Sec. 47-58a transferred to Sec. 47-7a in 1989.



Section 47-7b - Representation of interests of state when marketability of land titles threatened by claim of Indian tribe.

The General Assembly finds that the state has a significant interest in the stability and marketability of land titles. The Attorney General may, in his discretion, represent the interests of the state in any lawsuit where the marketability of land titles has been threatened by a claim alleging that the disputed land was originally controlled or owned by an Indian tribe and was unlawfully transferred from that tribe.

(P.A. 93-389, S. 3, 7.)

History: P.A. 93-389 effective June 28, 1993.



Section 47-8 - Release of mortgage or lien in favor of state.

Any mortgage to, or lien in favor of, the state or its Treasurer may be released by the Treasurer under his hand and official seal.

(1949 Rev., S. 7088.)



Section 47-9 - Deeds of railroad companies.

Whenever any railroad company makes and executes a deed in fee simple of any lands which that company has derived by purchase, that deed effectually conveys the title to those lands to the absolute use of the grantee.

(1949 Rev., S. 7089; P.A. 79-602, S. 9.)

History: P.A. 79-602 rephrased section but made no substantive change.



Section 47-10 - Conveyance to be recorded. Recorded conveyance not invalid or unenforceable if original documentation converted into digital or electronic form, lost or destroyed.

(a) No conveyance shall be effectual to hold any land against any other person but the grantor and his heirs, unless recorded on the records of the town in which the land lies. When a conveyance is executed by a power of attorney, the power of attorney shall be recorded with the deed, unless it has already been recorded in the records of the town in which the land lies and reference to the power of attorney is made in the deed.

(b) Any conveyance that is otherwise effective and properly recorded before, on or after October 1, 2002, in accordance with subsection (a) of this section shall not be invalid or unenforceable because the original documentation evidencing such conveyance is converted into digital or electronic form or is lost or destroyed at any time after such recordation.

(1949 Rev., S. 7091; P.A. 79-602, S. 35; P.A. 02-66, S. 1.)

History: P.A. 79-602 restated provisions but made no substantive change; P.A. 02-66 designated existing provisions as Subsec. (a) and added Subsec. (b) re properly recorded conveyance not invalid or unenforceable if original documentation evidencing conveyance is converted into digital or electronic form or is lost or destroyed.

See Secs. 7-35aa to 7-35gg, inclusive, re Uniform Real Property Electronic Recording Act.

Cited. 5 CA 429. Cited. 31 CA 696. Cited. 33 CA 197. Cited. 35 CA 682. Cited. 41 CA 754. Section does not indicate that a flaw in the instrument or its recordation would make it inadmissible as evidence. 51 CA 733. When read together with Sec. 47-5, indicates that only when a natural person attempts to convey property through a power of attorney must the instrument creating the power be filed with the conveyance, or have been previously filed, to have legal effect. Id.

Unless a mortgage is recorded within a reasonable time before the execution of a subsequent mortgage, the latter has priority. 6 CS 97. Reasonable time depends upon the facts in each particular case. 11 CS 407. Cited. 15 CS 466. Quit claim deed executed in 1936 and recorded in 1948 not good against a judgment lien recorded more than five months previously. 16 CS 428.



Section 47-11 - County clerk’s certificates; recording in full not required.

When any instrument affecting the title to real estate, executed and acknowledged in another state, has a county clerk’s certificate attached to it, attesting to the authority of the officer taking the acknowledgment, the town clerk with whom the instrument is filed for record shall not be required to record the certificate or certificates in full, provided he shall note upon the record thereof with a rubber stamp or otherwise the notation “County Clerk’s certificate of authority of officer taking acknowledgment was attached to original instrument.” That notation shall be prima facie evidence of the officer’s authority to take the acknowledgment.

(1949 Rev., S. 7092; P.A. 79-602, S. 42.)

History: P.A. 79-602 rephrased provisions but made no substantive change.



Section 47-12 - Change in name or status of owner of real estate.

Any person, corporation, limited liability company or limited liability partnership owning real estate or having an interest therein whose name has been changed, any corporation which has been merged into or consolidated with another, and any general or limited partnership which has converted to a limited liability company or limited liability partnership, shall, within sixty days after the change, merger, consolidation or conversion file with the town clerk of the town in which the real estate is located a certificate, duly acknowledged, giving the name before and after the change, merger, consolidation or conversion and the town clerk shall record and index the certificate in the land records.

(1949 Rev., S. 7093; P.A. 79-602, S. 37; P.A. 94-217, S. 33; P.A. 98-137, S. 54, 62; P.A. 98-219, S. 33, 34.)

History: P.A. 79-602 restated provisions; P.A. 94-217 made provisions applicable to any limited liability company whose name has been changed and any general or limited partnership which has converted to a limited liability company; P.A. 98-137 made provisions applicable to any limited liability partnership whose name has been changed and any general or limited partnership which has converted to a limited liability partnership, effective July 1, 1998; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.



Section 47-12a - Affidavit of facts relating to title or interest in real estate.

(a) An affidavit, which states facts relating to the matters named in subsection (b) of this section and which may affect the title to or any interest in real estate in this state, and which is made by any person having knowledge of the facts or competent to testify concerning them in open court, may be recorded in the land records of the town in which the real estate is situated. If so recorded, and if the affiant is dead or otherwise not available to testify in court, then the affidavit, or a certified copy of it, is admissible as prima facie evidence of the facts stated in it, so far as those facts affect title to real estate in any action involving the title to that real estate or any interest in it.

(b) The affidavits provided for in this section may relate to the following matters: Age, sex, birth, death, capacity, relationship, family history, heirship, names, identity of parties, marital status, possession or adverse possession, adverse use, residence, service in the armed forces, conflicts and ambiguities in description of land in recorded instruments, and the happening of any condition or event which may terminate an estate or interest.

(c) Every affidavit provided for in this section shall include a description of the land, title to which may be affected by facts stated in the affidavit, and shall state the name of the person appearing by the record to be the owner of the land at the time of the recording of the affidavit. The town clerk shall index the affidavit in the name of that record owner.

(1967, P.A. 373, S. 1–3; P.A. 79-602, S. 39; P.A. 05-288, S. 161.)

History: P.A. 79-602 restated provisions; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005.



Section 47-13 - Conveyance of property acquired prior to change of name.

Any person or corporation who conveys property acquired prior to a change of name shall state in the instrument of conveyance the name under which that person or corporation acquired the property, and the town clerk shall index the record of the instrument in the name under which the property was acquired and in the name under which it was transferred.

(1949 Rev., S. 7094; P.A. 75-343, S. 1, 2; P.A. 79-602, S. 38.)

History: P.A. 75-343 applied provisions with respect to any person conveying property before changing name where previously applicable to married women who conveyed property before their marriage; P.A. 79-602 applied provisions to corporations and replaced “such” with “that” or “the” where appearing.



Section 47-14 - Joint tenancy; release or conveyance to other joint tenants.

Section 47-14 is repealed.

(1949 Rev., S. 7095; 1959, P.A. 677, S. 12.)



Section 47-14a - Joint tenancy in fee simple with survivorship.

A conveyance of real estate or any interest therein by deed or will or other instrument of conveyance to two or more natural persons, among whom may be the grantor or grantors, in such form that the conveyance runs unto the grantees or devisees, whether as joint tenants or as tenants in common, and unto the survivor of them, or unto the survivor and survivors of them, and unto the last survivor’s heirs and assigns, or in such form that the conveyance runs unto the grantees or devisees for their lives, or their joint lives, with a remainder or other interest limited to the survivor of them and to the last survivor’s heirs and assigns, or in such form that the conveyance runs unto the grantees or devisees as joint tenants with right of survivorship, or in such form that the conveyance runs unto two grantees or devisees and to their heirs and assigns as tenants by the entirety, or in such form that the conveyance runs unto the grantees or devisees with the words “as joint tenants” added after their names, creates a joint tenancy in fee simple with right of survivorship added and the tenants holding under any such conveyance shall be known as joint tenants. The interests of the grantees under any such conveyance may be held by them in equal or unequal shares. Where words of inheritance are omitted as to any grantee therein except the survivor, any such conveyance otherwise legally sufficient and appropriate to convey any fee simple title to any grantee or person who becomes entitled thereto pursuant to this section and sections 47-14b to 47-14k, inclusive, by reason of any severance or otherwise, is fully effective to convey the title regardless of the omission.

(1959, P.A. 677, S. 1; P.A. 79-602, S. 24; P.A. 84-70; P.A. 99-8.)

History: P.A. 79-602 made minor changes in wording but made no substantive change; P.A. 84-70 included conveyance of real estate “in such form that the conveyance runs unto the grantees or devisees with the words ‘as joint tenants’ added after their names”; P.A. 99-8 added provision that interests of grantees may be held in equal or unequal shares.

Cited. 32 CS 227.

Although a 1956 instrument of conveyance contained no reference to the creation of a joint tenancy, it did contain some reference to survivorship; consequently, by virtue of this statute, the court will hold that a joint tenancy was created. 3 Conn. Cir. Ct. 664, 668.



Section 47-14b - Conveyance or encumbrance by joint tenants.

Subject to the provisions of section 47-14e, joint tenants may, by an instrument executed by all of them, convey or encumber the estate they hold or any portion of it or interest in it in the same manner as if they held as tenants in common.

(1959, P.A. 677, S. 2; P.A. 79-602, S. 25.)

History: P.A. 79-602 rephrased section but made no substantive change.



Section 47-14c - Conveyance by less than all joint tenants.

Except as otherwise provided in sections 47-14a to 47-14k, inclusive, a conveyance of any interest or interests in any joint tenancy by less than all of the joint tenants to a person or persons other than one of the remaining joint tenants severs the joint tenancy as to the interest or interests so conveyed and the grantee or grantees thereof shall hold the interest or interests as tenant or tenants in common with the remaining joint tenant or tenants. When there is more than one such remaining joint tenant, the conveyance does not alter the character of the tenancy or its incidents among the remaining joint tenants.

(1959, P.A. 677, S. 3; P.A. 79-602, S. 26.)

History: P.A. 79-602 changed wording slightly but made no substantive change.



Section 47-14d - Conveyance to one joint tenant by others.

A release or other conveyance by all but one joint tenant to the one remaining joint tenant merges the entire estate in the releasee or grantee. When there is more than one such remaining joint tenant, a release or other conveyance by one or more joint tenants to all the remaining joint tenants makes the releasees or grantees joint tenants not only as to their former interests but also as to the interest or interests so released or conveyed, unless otherwise expressly provided in the release or conveyance. A release or other conveyance by one or more joint tenants to less than all the remaining joint tenants, or to some or all of the remaining joint tenants and a person or persons other than one of them, has the same effect as if the interest or interests so released or conveyed had been first conveyed to a stranger and by him conveyed to the releasees or grantees.

(1959, P.A. 677, S. 4; P.A. 79-602, S. 27.)

History: P.A. 79-602 rephrased provisions but made no substantive change.



Section 47-14e - Mortgage or lease by joint tenants.

A mortgage or lease executed by all of the joint tenants does not sever the joint tenancy but is valid according to its terms against the joint tenants and the survivor or survivors of them. A mortgage or lease executed by less than all of the joint tenants is a severance only to the extent that, upon the death of any joint tenant joining in the mortgage or lease, the mortgage or lease will continue to encumber the interest accruing to the surviving joint tenant or tenants by reason of that death.

(1959, P.A. 677, S. 5; P.A. 79-602, S. 28.)

History: P.A. 79-602 made minor changes in wording but no substantive changes.



Section 47-14f - Attachment of or lien on tenant’s interest.

During the life of any joint tenant his interest may be attached, made subject to a mechanic’s lien, judgment lien or other lien authorized by law, or sold on execution, all in the same manner as if he held his interest as a tenant in common; provided, upon the death of any joint tenant owning that interest, the attachment or lien or execution, unless and until it becomes invalid or unenforceable for some reason other than that death, shall likewise continue valid and enforceable against that interest as and when it accrues to the surviving tenants or tenant by reason of that death, but it shall not otherwise affect the rights or interests of any of the joint tenants, nor prevent any severance from being effected by any appropriate act pertaining to the interest of any of the joint tenants.

(1959, P.A. 677, S. 6; P.A. 79-602, S. 29.)

History: P.A. 79-602 substituted “the” or “that” for “such” where appearing.

Since the attachment of the interest of a joint tenant continues after his death, the settlement agreement between the lienor and the surviving tenant was not a “voluntary” assumption of the debt by her vis-a-vis those accommodated by the payment because until the payment was made her interest would never be free. 3 Conn. Cir. Ct. 664, 668.



Section 47-14g - Divorce or marriage dissolution of husband and wife joint tenants.

Whenever a husband and wife are joint tenants in the same real estate, either together or in conjunction with others, a divorce or dissolution of the marriage, unless the divorce decree or decree of dissolution otherwise provides, severs their interests and converts them into tenants in common as to each other but not as to any remaining joint tenant or joint tenants. Such severance does not become effective as to any other persons until a certified copy of the decree or abstract of it, indicating the effective date of the divorce or dissolution, has been recorded in the land records of the town where the real estate is located.

(1959, P.A. 677, S. 7; 1967, P.A. 276; P.A. 73-373, S. 32; P.A. 79-602, S. 30.)

History: 1967 act rephrased for clarity and specified that severance is effective “as to any other persons until a certified copy of the decree or abstract thereof, indicating the effective date of such divorce, has been recorded in the land records”, replacing provision whereby severance was effective at the time “such divorce becomes absolute and provision authorizing divorced person or other interested person to file copy of decree in town’s land records; P.A. 73-373 added references to dissolution of marriage; P.A. 79-602 rephrased provisions but made no substantive change.

Cited. 28 CA 854; judgment reversed, see 228 C. 85.

Cited. 28 CS 383. Cited. 42 CS 36.



Section 47-14h - Provisions applicable to joint tenancies with survivorship.

All provisions of existing statutes applicable to joint tenancies are applicable to joint tenancies with right of survivorship.

(1959, P.A. 677, S. 8; P.A. 79-602, S. 31.)

History: P.A. 79-602 substituted “are” for “shall be”.

Cited. 29 CS 465.

Subsec. (e):

Subdiv. (2) cited. 40 CA 595.



Section 47-14i - Effect of death on contract by tenant to convey interest.

When any joint tenant enters into an enforceable contract to convey his interest, or a portion of his interest, severally or in conjunction with other joint tenants, and dies before the performance of the contract, such contract, to the extent that it would have been enforceable against the deceased joint tenant had he lived, shall be enforceable in rem against the interests accruing to the surviving joint tenant or joint tenants by reason of the death.

(1959, P.A. 677, S. 9; P.A. 79-602, S. 32.)

History: P.A. 79-602 made minor changes in wording.



Section 47-14j - Conveyance to effect change in interests among tenants.

Any change in the nature of the interests held by joint tenants which could be effected by a conveyance or conveyances to a stranger may be effected by an instrument executed with the formalities required for deeds by the joint tenant or tenants whose interests are involved. That instrument shall not be effective until it has been recorded on the land records of the town in which the real estate is located.

(1959, P.A. 677, S. 10; P.A. 79-602, S. 33.)

History: P.A. 79-602 rephrased provisions but made no substantive change.



Section 47-14k - Applicability of statutes.

The provisions of sections 47-14a to 47-14j, inclusive, apply to any conveyance or devise creating a joint tenancy in the manner provided in section 47-14a made prior to and existing on June 29, 1959, except to the extent that the effect of the conveyance or devise after that date is determined by a court of competent jurisdiction in an action requiring that determination and a lis pendens notice of the action and the purpose of it has been recorded within one year after that date in the land records of the town where the real estate concerned is located or, in the absence of such lis pendens, a certified copy of the judgment has been so recorded within said period of one year; unless a person claims those sections do not apply to the conveyance or devise and, within one year after June 29, 1959, records a notice defining his contrary claim in the land records of the town where the land affected by those sections is located.

(1959, P.A. 677, S. 11; 1963, P.A. 637, S. 1; P.A. 79-602, S. 34.)

History: 1963 act restated provisions for clarity, substituting conveyance or devise “creating a joint tenancy in the manner provided in section 47-14a” for conveyance or devise “within their terms”, i.e. terms of Secs. 47-14a to 47-14j; P.A. 79-602 made minor changes in wording.

Assent to the applicability of sections 47-14a through 47-14j is presumed if the grantees do not take steps to indicate a contrary intent within a year of the effective date of the statute. 3 Conn. Cir. Ct. 664, 667.



Section 47-15 - Certificate of taking land by appraisal to be recorded.

When any land or interest therein, incorporeal hereditament or right to the use of water is taken by appraisal under proceedings on application or petition to any judge or court therefor, the applicant or petitioner shall, within thirty days after the appraisers have made their report or, if such report is made to a court, within thirty days after its final acceptance, file for record, in the town clerk’s office of the town or towns in which such land or interest is situated, a certificate describing the land or interest, signed by the applicant or his attorney, which certificate shall be recorded by the town clerk in the land records of the town.

(1949 Rev., S. 7098; P.A. 79-602, S. 41.)

History: P.A. 79-602 substituted “the” for “such”.



Section 47-16 - Lost deed of land in two or more towns, copy recorded.

When any conveyance of land, situated in two or more towns, has been lost after being recorded in one or more of such towns, a certified copy of the record thereof may be recorded in the other towns; and, when so recorded, shall have the same effect as a record of the original instrument.

(1949 Rev., S. 7099.)



Section 47-16a - Recording of certified copy of deed or other instrument recorded in land records of another town.

The town clerk of any town shall accept for recording any certified copy of a deed or other instrument affecting real property located in such town and recorded in the land records of another town, provided such copy is certified by the town clerk of the other town to be a true copy of the original deed or other instrument recorded in such other town. When such certified copy is so recorded, it shall have the same effect as a record of the original deed or other instrument.

(P.A. 04-132, S. 1.)



Section 47-17 - Records of documents as notice of equitable rights.

An unacknowledged deed, and any instrument intended as a conveyance of land, but which by reason of a formal defect operates only as a conveyance of an equitable interest in such land, and any contract for the conveyance of land, or of any interest therein, and any instrument by which an equitable interest in land is created, in which such land is particularly described, may be recorded in the records of the town in which such land is situated; and such record shall be notice to all the world of the equitable interest thus created.

(1949 Rev., S. 7100.)

Cited. 26 CA 203.

Essence of attorney’s lien. 4 CS 505. A deed purporting to convey property is under a claim and color of right and equivalent to ouster of other claimants as to whom the grantor thereafter holds adversely. 15 CS 467.



Section 47-17a - Private transfer fees.

(a) As used in this section:

(1) “Person” means an individual, corporation, limited liability company, partnership, association, trustee or other entity capable of holding an interest in real property or any combination thereof.

(2) (A) “Private transfer fee” means a fee or charge payable (i) upon the conveyance and subsequent conveyance of an interest in real property located in this state, or (ii) for the right to make or accept such conveyance;

(B) “Private transfer fee” does not include:

(i) Any consideration payable by a grantee to a grantor for the conveyance of an interest in real property located in this state, including any subsequent consideration payable by such grantee for such real property based on subsequent appreciation, development or sale of such real property, provided such subsequent consideration is payable on a one-time basis and the obligation to pay such consideration does not bind successors in title to such real property. For purposes of this subparagraph, “real property” includes a mineral estate, as defined in section 47-33o;

(ii) Any commission payable to a real estate broker or a real estate salesperson for the sale of real property located in this state pursuant to a contract or agreement between such broker or salesperson and a grantee or grantor, including any subsequent commission payable by such grantee or grantor for such real property based on subsequent appreciation, development or sale of such real property;

(iii) Any interest, fee, charge or other amount payable by a borrower to a lender pursuant to a loan secured by a mortgage against real property located in this state, including any fee payable to such lender for consenting to an assumption of such loan or conveyance of such real property subject to such mortgage, any fee or charge payable to such lender for an estoppel letter or certificate issued by such lender, and any shared appreciation interest, profit participation or other consideration payable to the lender in connection with such loan;

(iv) Any rent, reimbursement, fee, charge or other amount payable by a lessee to a lessor, including any fee or charge payable to such lessor for consenting to an assignment, sublease or encumbrance of a rental agreement or lease;

(v) Any consideration payable to the holder of an option to purchase an interest in real property or the holder of a right of first refusal or first offer to purchase an interest in real property located in this state, for such holder’s waiver, release or nonexercise of such option or right;

(vi) Any tax, assessment, fine, fee, charge or other amount payable to or imposed by a governmental entity;

(vii) Any dues, assessment, fine, contribution, fee, charge or other amount payable to an association or a unit owners’ association organized under chapter 828, pursuant to any declaration, covenant, law, association bylaw, association rule or association regulation, including a fee or charge payable to such association for an estoppel letter or certificate issued by such association or its authorized agent;

(viii) Any dues, assessment, fine, contribution, fee, charge or other amount imposed by a declaration or covenant encumbering a municipality or a county or any combination thereof or a neighborhood or other area, irrespective of boundaries or political subdivision, in this state, and payable solely to an organization that is tax exempt pursuant to 26 USC 501(c) for the purpose of supporting cultural, educational, charitable, recreational, environmental, conservation or other similar activities that benefit such municipality, county, neighborhood or other area; or

(ix) Any dues, assessment, contribution, fee, charge or other amount payable for the purchase or transfer of a club membership related to real property located in this state.

(3) “Private transfer fee obligation” means an obligation arising under a declaration or a covenant recorded against the title to real property located in this state or under any contractual agreement or promise, whether or not recorded, that requires or purports to require the payment of a private transfer fee upon a conveyance or a subsequent conveyance of an interest in such real property.

(b) On and after June 24, 2013, no person shall impose a private transfer fee obligation. Any such obligation imposed on and after said date and any agreement that violates the provisions of this subsection shall be void and unenforceable. Any person aggrieved by the imposition of a private transfer fee in violation of this subsection may bring a civil action for damages in the Superior Court.

(c) Each contract offered or entered into on or after June 24, 2013, for the sale of real property located in this state that is encumbered by a private transfer fee obligation imposed prior to June 24, 2013, shall include a provision disclosing the existence of such obligation, a description of such obligation and a statement that private transfer fee obligations are subject to the provisions of this section. Any such contract that violates the provisions of this subsection shall be void and unenforceable and no purchaser under such contract shall be liable to the seller for damages under such contract. A purchaser under a contract that is void and unenforceable under this subsection shall be entitled to the return of all deposits made by such purchaser in connection with the sale of such real property.

(d) (1) For each private transfer fee obligation imposed prior to June 24, 2013, the person to which such fee was or is paid shall record against the title of such real property, prior to December 31, 2013, in the land records of the town within which such real property is located, a separate document entitled, in not less than fourteen-point bold type, “Notice of Private Transfer Fee Obligation” that includes the following information:

(A) The dollar amount of such fee if such fee is a flat amount, the percentage of the sales price that constitutes the amount of such fee or such other method by which such fee is calculated;

(B) If such real property is residential, actual dollar-cost examples of such fee for a home priced at two hundred fifty thousand dollars, five hundred thousand dollars and seven hundred fifty thousand dollars;

(C) The date or circumstances under which such obligation expires, if any;

(D) The purpose for which the funds from such fee will be used;

(E) The name of the person to which such fee was or is paid and the specific contact information for where such fee was or is sent;

(F) The acknowledged signature of the person to which such fee was or is paid; and

(G) The legal description of such real property encumbered by such obligation.

(2) The person to which such fee was or is paid may file an amendment to the notice of changes to the contact information for such person, provided such amendment includes the recording information of the notice and the legal description of such real property encumbered by such obligation.

(e) (1) Real property located in this state that is encumbered by a private transfer fee obligation may become unencumbered by such obligation if:

(A) The person to which such fee was or is paid fails to comply with all the requirements of subdivision (1) of subsection (d) of this section prior to December 31, 2013; or

(B) A grantor of such real property requests in writing, to the person to which the private transfer fee was or is paid and the address shown in the contact information of the notice required under subdivision (1) of subsection (d) of this section, a statement showing the private transfer fee amount that is payable upon the conveyance of such real property and such person fails to provide such statement in writing within thirty days of the date of the grantor’s written request.

(2) In such event, a grantor of such real property shall:

(A) Record an affidavit conforming to the requirements of section 47-12a in the land records of the town within which such real property is located; and

(B) Upon the filing of such affidavit, not be subject to such obligation. Such grantor may thereafter convey such real property without paying the private transfer fee and such real property shall thereafter be conveyed free and clear of such obligation and fee.

(3) When an affidavit has been recorded as set forth in subdivision (2) of this subsection, it shall be admissible as prima facie evidence that (A) the grantor sent a written request to the person to whom the private transfer fee was or is paid for a statement showing the private transfer fee amount that is payable upon the conveyance of such real property, and (B) such person failed to provide such statement in writing within thirty days of the date of the grantor’s written request.

(P.A. 13-229, S. 1.)

History: P.A. 13-229 effective June 24, 2013.



Section 47-18 - Ownership of historic memorials.

The title and ownership of all memorials, tablets and markers, designating any historic place, or in commemoration of any historic event, whether upon public or private buildings, in public parks or cemeteries or upon private grounds, shall be vested in perpetuity in the society or association erecting or placing the same.

(1949 Rev., S. 7101.)



Section 47-18a - Notice of listing of historic structure on National Register of Historic Places.

The record owner of any historic structure or landmark in this state which is listed or under consideration for listing on the National Register of Historic Places or is part of a district listed or under consideration for listing on said National Register, shall cause notice of such listing or consideration for listing upon the land records of the town in which such structure or landmark is located.

(P.A. 82-367, S. 2.)



Section 47-19 - Leases for more than one year.

No lease of any building, land or tenement, for life or for any term exceeding one year or which provides for the renewal thereof or an option to purchase such building, land or tenement, shall be effectual against any persons other than the lessor and lessee and their respective heirs, successors, administrators and executors, unless it is in writing, executed, attested, acknowledged and recorded in the same manner as a deed of land, provided a notice of lease in writing, executed, attested, acknowledged and recorded in the same manner as a deed of land and containing (1) the names and addresses, if any are set forth in the lease, of the parties to the lease, (2) a reference to the lease, with its date of execution, (3) the term of the lease with the date of commencement and the date of termination of such term, (4) a description of the property contained in the lease, (5) a notation if a right of extension or renewal is exercisable, (6) if there is an option to purchase, a notation of the date by which such option must be exercised and (7) a reference to a place where the lease is to be on file shall be sufficient.

(1949 Rev., S. 7102; 1959, P.A. 173; 1961, P.A. 205; February, 1965, P.A. 402.)

History: 1959 act added proviso re sufficiency of lease notice; 1961 act broadened provision re effectual lease to include reference to “lessee”, “successors, administrators and executors”; 1965 act required, for sufficiency of notice of lease, inclusion of addresses of parties to lease, reference to lease with date of execution, dates of commencement and termination of lease term, notation if extension or renewal right may be exercised and if there is a purchase option, notation of deadline for exercising the option.

Cited. 19 CA 471. Cited. 33 CA 197. Cited. 42 CA 426.

Lease signed by lessor only is none the less executed in compliance with this section. 6 CS 451. Unrecorded lease valid against lessee as well as lessor. 12 CS 55. Cited. 22 CS 452.



Section 47-20 - Use of word “trustee” or “agent” in an instrument affecting real estate.

The word “trustee” or “agent”, or the words “as trustee”, or words of similar meaning, following the name of the grantee in a duly executed and recorded instrument which conveys, transfers or assigns real estate or any interest therein, with or without the name of a cestui que trust or principal appearing and without any other language expressly limiting the powers, interest or estate of the grantee, do not, in the absence of a separate duly executed and recorded instrument defining the powers of the grantee, affect the right of the grantee to sell, mortgage or otherwise dispose of the real estate or interest therein in the same manner as if those words had not been used. No person to whom such real estate or interest therein has been transferred or mortgaged by such grantee is liable for the claim of any undisclosed beneficiary or principal or for the application of any money which may have been paid by such person therefor.

(1949 Rev., S. 7103; 1969, P.A. 6; P.A. 79-602, S. 8.)

History: 1969 act added references to “agent” and “mortgage” action; P.A. 79-602 restated provisions but made no substantive changes.



Section 47-21 - Deeds of land by persons ousted of possession, void.

Any conveyance or lease, for any term, of any building, land or tenement, of which the grantor or lessor is ousted by the entry and possession of another, unless made to the person in actual possession, shall be void.

(1949 Rev., S. 7105.)

Cited. 1 CA 481. Cited. 37 CA 153. Possession necessary to constitute ouster is possession that would ripen into a title by adverse possession if continued for the requisite period. 48 CA 436.

Cited. 3 CS 49. Cited. 4 CS 34. Cited. 5 CS 477. Defendant’s deed from his immediate predecessor in title, delivered more than fifteen years after the plaintiff’s adverse possession began was unavailing to convey the land in dispute, since such predecessor was then out of possession. 6 CS 20. Purpose is to codify the common-law rule against champerty and maintenance. Executor’s deed issued by order of probate court is not within its scope. 34 CS 31.



Section 47-23 - Termination of parol leases for nonpayment of rent.

Section 47-23 is repealed.

(1949 Rev., S. 7107; P.A. 76-95, S. 26, 27; 76-435, S. 75, 82.)



Section 47-23b to 47-23f, 47-24 - Security deposit refunds. Tenant not liable for rent while premises are untenantable.

Sections 47-23b to 47-23f, inclusive, and 47-24 are repealed.

(1949, Rev., S. 7108; P.A. 75-614, S. 1–5; P.A. 76-95, S. 26, 27; 76-435, S. 75, 82.)



Section 47-24b - Covenant that leased property is fit for habitation.

Section 47-24b is repealed.

(1969, P.A. 390; P.A. 76-95, S. 26, 27; 76-435, S. 75, 82.)



Section 47-24d - Tenant’s waiver of rights, when valid.

Section 47-24d is repealed.

(P.A. 73-238; P.A. 76-95, S. 26, 27; 76-435, S. 75, 82.)



Section 47-25 - Right to light not gained by adverse possession.

No occupant of real estate may acquire, by adverse occupation, the right to keep, sustain or enjoy any window or light, so as to prevent the owner of adjoining premises from erecting and maintaining any building thereon.

(1949 Rev., S. 7109; P.A. 79-602, S. 55.)

History: P.A. 79-602 substituted “may” for “shall”.



Section 47-26 - No right to railroad, railway or canal land by adverse possession.

If the owner or occupant of any land adjoining any railroad or canal has, since June 10, 1831, taken into his enclosure any part of the land belonging to such railroad or canal, as located and established, or since that time has erected any building upon any such land; or, if any person takes into his enclosure any part of land belonging to a railway company within the limits of which such company has located an electric railway, or erects any building upon any part of such land, no adverse possession of the land so enclosed or built upon shall confer any title thereto.

(1949 Rev., S. 7110.)



Section 47-27 - Title by adverse possession by or against railroad or street railway corporation, against nonprofit land-holding organization or against investor-owned water company.

(a) No length of possession, use or occupancy of land belonging to a railroad or street railway corporation and used for its corporate purposes shall create or continue any right in or to such land. No length of possession, use or occupancy by a railroad or street railway corporation of land belonging to another shall create or continue any right in or to such land.

(b) No length of possession, use or occupancy of land belonging to a nonprofit land-holding organization shall create or continue any right in or to such land. As used in this subsection, “nonprofit land-holding organization” means a nonprofit corporation incorporated pursuant to chapter 602 or any predecessor statute thereto, having as one of its principal purposes the conservation and preservation of land.

(c) No length of possession, use or occupancy of land classified as class I or class II land under section 25-37c and belonging to an investor-owned water company shall create or continue any right in or to such land. The provisions of this subsection shall not affect any right in or to such land acquired by length of possession, use or occupancy pursuant to law prior to October 1, 2002. As used in this subsection, “water company” has the same meaning as provided in section 16-1.

(1949 Rev., S. 7111; P.A. 99-64, S. 1, 2; P.A. 02-66, S. 3.)

History: P.A. 99-64 designated existing provisions as Subsec. (a) and added new Subsec. (b) re title by or against a nonprofit land-holding corporation, effective May 27, 1999; P.A. 02-66 made technical changes in Subsecs. (a) and (b) and added Subsec. (c) re adverse possession of class I or II land belonging to an investor-owned water company.

Section serves as a toll on time period necessary for creation and perfection of a prescriptive easement re disputed parcel while land is being used for defendant’s corporate purposes. 48 CA 251.

Cited. 14 CS 142. Cited. 17 CS 305. During the use of disputed parcel by defendant railway for corporate purposes, the time period under Sec. 47-37 (uninterrupted use for fifteen years) does not run. 45 CS 251.



Section 47-28 - Admissibility of award of arbitrators as evidence.

No award of arbitrators, made since May 20, 1841, purporting to decide the title to real estate, shall be admissible as evidence thereof, unless the submission of the parties to such arbitration is executed, attested and acknowledged as deeds of lands, nor unless such award is in writing and under the hands and seals of the arbitrators; and such submission and award shall not be effectual against any persons but the parties to the same and their heirs, unless recorded by the town clerk of the town where such estate is situated.

(1949 Rev., S. 7117.)



Section 47-29 - Right of entry on land by assignee of reversion.

When, after an estate in real estate has been created by grant or devise upon express condition, the reversion, before breach of the condition, becomes vested in any person other than the grantor or his heirs, that person shall, on breach of the condition, have the same right of entry upon the real estate and the same remedy for the breach, by entry, suit or otherwise, as the original grantor or those who legally represent him would have, if still owning the reversion.

(1949 Rev., S. 7118; P.A. 79-602, S. 7.)

History: P.A. 79-602 substituted “the” or “that” for “such” where appearing.



Section 47-30 - Ejectment. Set-off of defendant’s improvements.

Final judgment shall not be rendered, in any action to recover the possession of land, against any defendant who has, in good faith, believing his title to the land in question absolute, made improvements on the land before the commencement of the action, or whose grantors or ancestors have made the improvements, until the court has ascertained the present value of the improvements and the amount reasonably due the plaintiff from the defendant for the use and occupation of the land. If the value of the improvements exceeds the amount due for use and occupation, execution shall not be issued until the plaintiff has paid the balance to the defendant or into court for his benefit. If the plaintiff elects to have the title confirmed in the defendant and, upon the rendition of the verdict, files notice of the election with the clerk of the court, the court shall ascertain what sum ought in equity to be paid to the plaintiff by the defendant or other parties in interest and, on payment of it, may confirm the title to the land in the parties paying it.

(1949 Rev., S. 7119; P.A. 79-602, S. 54.)

History: P.A. 79-602 made minor changes in wording but no substantive changes.

Trial court misinterpreted statute to limit award to value of the property and to preclude an award of use and occupancy when statute directs court to determine what equitable sum is due to plaintiff. 51 CA 186.

Defendant not entitled to compensation for alleged improvements and betterments made by her, where it was not shown that they were made in good faith. 12 CS 38.



Section 47-31 - Action to settle title or claim interest in real or personal property.

(a) An action may be brought by any person claiming title to, or any interest in, real or personal property, or both, against any person who may claim to own the property, or any part of it, or to have any estate in it, either in fee, for years, for life or in reversion or remainder, or to have any interest in the property, or any lien or encumbrance on it, adverse to the plaintiff, or against any person in whom the land records disclose any interest, lien, claim or title conflicting with the plaintiff’s claim, title or interest, for the purpose of determining such adverse estate, interest or claim, and to clear up all doubts and disputes and to quiet and settle the title to the property. Such action may be brought whether or not the plaintiff is entitled to the immediate or exclusive possession of the property.

(b) The complaint in such action shall describe the property in question and state the plaintiff’s claim, interest or title and the manner in which the plaintiff acquired the claim, interest or title and shall name the person or persons who may claim the adverse estate or interest. In any such action the plaintiff may join as defendants any unknown person or persons who claim or may claim any rights, title, estate or interest in or lien or encumbrance on the property described in the complaint, adverse to that of the plaintiff, whether the claim or possible claim be vested or contingent. If in the complaint, the plaintiff alleges that there are or that there may be persons who have or may have some right, title, estate or interest in or lien or encumbrance on the real or personal property but the persons cannot be located or are unknown to the plaintiff, or both, and describes the actual or possible estate or interest of such person or persons, and how derived, so far as may be known to him from a reasonable search of the available land records or otherwise, he may join as defendants all unknown persons who may have made any such claim by stating in the summons, after setting forth the names of known claimants, the words, “and all unknown persons, claiming or who may claim any rights, title, interest or estate in or lien or encumbrance upon the real property described in this complaint, adverse to the plaintiff, whether such claim or possible claim be vested or contingent”, and it shall not be necessary to set forth therein any further description of the unknown person or persons. If, there are no known claimants, or possible claimants, to the property described in the complaint, the action shall be deemed to be maintained against all unknown persons claiming or who may claim any rights, title, estate, or interest, or lien or encumbrance upon the real or personal property described in the complaint, adverse to that of the plaintiff, whether the claim be vested or contingent, and the action may be prosecuted to judgment in the same manner and with like effect as though there had been known claimants or possible claimants designated as party defendants.

(c) If the plaintiff or his attorney annexes to the complaint in any such action an affidavit setting forth such facts and in addition sets forth the efforts which were made to ascertain the names and addresses as well as the interest or estates of the unknown persons, the court to which the action is brought or a judge thereof may make such order relative to the notice which shall be given in such cause as the court or judge deems reasonable. That notice having been given according to the order and duly proven shall be sufficient to confer jurisdiction of all such unknown persons and the court may proceed to a hearing of the cause at any time that it deems proper. The court shall not be required to appoint any guardian or other person to represent such unknown persons under any legal disabilities and all such persons shall be concluded by any decree or judgment in respect to the real or personal property involved in the action.

(d) Each defendant shall, in his answer, state whether or not he claims any estate or interest in, or encumbrance on, the property, or any part of it, and, if so, the nature and extent of the estate, interest or encumbrance which he claims, and he shall set out the manner in which the estate, interest or encumbrance is claimed to be derived.

(e) No judgment for costs shall be rendered in such action against any defendant, who, by his answer, disclaims all estate or interest in or encumbrance on such property, but costs shall be taxed in his favor at the discretion of the court; and the court shall, in any such case, without further proof, render judgment that such defendant has no estate, interest in or encumbrance on such property or any part of it.

(f) The court shall hear the several claims and determine the rights of the parties, whether derived from deeds, wills or other instruments or sources of title, and may determine the construction of the same, and render judgment determining the questions and disputes and quieting and settling the title to the property.

(1949 Rev., S. 7120; 1969, P.A. 353; P.A. 75-38; P.A. 79-602, S. 50.)

History: 1969 act added provision re required procedure with respect to unknown persons who may claim interest in subject matter of the action; P.A. 75-38 restated provisions added by 1969 act; P.A. 79-602 divided section into Subsecs. and made minor changes in wording.

Statute is construed as requiring a determination of record title before issue of adverse possession is reached; standard of proof for proving title by adverse possession is “clear and positive proof”. Court held “clear and positive” should be equated with “clear and convincing”. 1 CA 481. Cited. 2 CA 715. Cited. 3 CA 429. Cited. 7 CA 522. Cited. 10 CA 54. Cited. 13 CA 101. Cited. 27 CA 208. Cited. 40 CA 404. Cited. 42 CA 682. Cited. 43 CA 1; Id., 105. Cited. 44 CA 683. Sufficiency of chain of title tested. 49 CA 789. The inquiry is not the intent of the parties, but the intent which is expressed in the deed. 130 CA 306.

Where party is seeking reformation of a recorded deed and not seeking an action to quiet title, he cannot be required to cite in a stranger to whom he has previously deeded the land. 13 CS 1. Cited. Id., 416. Cited. 15 CS 465. Defendant’s demurrer attacking legal sufficiency of plaintiff’s replication overruled. Parties should both file substituted pleadings which comply exactly with mandate of this section. 27 CS 349. Cited. 34 CS 31. Cited. 42 CS 279. Cited. 44 CS 189; Id., 451.

Circuit court lacks jurisdiction of actions to quiet title. 4 Conn. Cir. Ct. 15, 16, 21.

Subsec. (a):

Cited re action to quiet title re conflicting deed provisions. 62 CA 551.

Subsec. (d):

Trial court improperly concluded that defendants failed to plead an estate contrary to that of plaintiffs’ alleged easement, because defendants expressly contested the existence of the alleged easement in their answer and therefore impliedly informed plaintiffs and the court that they were reserving their right to contest the scope of the alleged easement. 130 CA 1.

Subsec. (f):

Cited. 219 C. 36.

Trial court’s decision was grounded in written indicia of title as required by prior interpretations of Subsec. 108 CA 296.



Section 47-32 - Several defendants may be joined.

In any action to quiet title to real estate or to have declared invalid and to discharge any encumbrance on real estate, the plaintiff may join several defendants and all causes of action relating to defects in the title to any property described in the complaint, claims against the property or affecting the title to it and encumbrances on the property. In such case, the defendant shall not be required to answer or plead to any allegation of the complaint or other pleadings of the plaintiff except such as affect or pertain to the claims or defenses which he desires to interpose. When any such action is brought to the Superior Court, the court shall have jurisdiction over all of the causes of action so joined.

(1949 Rev., S. 7121; P.A. 76-436, S. 647, 681; P.A. 79-602, S. 51.)

History: P.A. 76-436 deleted references to actions brought in court of common pleas, effective July 1, 1978; P.A. 79-602 made minor changes in wording.

Circuit court lacks jurisdiction of actions to quiet title. 4 Conn. Cir. Ct. 15, 16, 21.



Section 47-33 - Action to settle title to land belonging to estate of deceased person.

(a) In any action brought to quiet the title to real estate or to have declared invalid or to discharge or to foreclose any mortgage or lien on real estate, if any record owner of the title to such property or any interest therein, or of property on which there is a cloud, is dead and no notice of his death or of the appointment of an executor of the will or administrator of the estate of the decedent can be found in the land records of the town in which the real estate is situated, it shall be presumed for the purpose of the action, if brought pursuant to the provisions of section 52-69, that there is no such executor or administrator unless it appears in the affidavit filed pursuant to the provisions of said section that the plaintiff or his attorney has actual knowledge to the contrary. If the plaintiff does not know whether the record owner is then living, he may make defendants in the alternative the record owner if living and, if the record owner is not living, the parties designated in said section.

(b) The term “heirs”, as used in designating defendants pursuant to section 52-69, includes the heirs at law, legatees and devisees of the deceased, and all persons who might claim under them, and the term “widow” or “widower”, as thus used, includes all persons who might claim under the widow or widower, and any of those persons may appear and defend.

(c) In any such action, if the complaint is verified by affidavit, or if affidavits of fact are filed in court, the court may render such judgment therein, against any defendant not appearing to defend the action, as may be proper upon the facts so set forth, at any time, at its discretion and without further proof.

(1949 Rev., S. 7122; P.A. 79-602, S. 52.)

History: P.A. 79-602 divided section into Subsecs. and made minor changes in wording.

Cited. 30 CS 135.



Section 47-33a - Action on agreement to sell real estate.

(a) No interest in real property existing under an executory agreement for the sale of real property or for the sale of an interest in real property or under an option to purchase real property shall survive longer than one year after the date provided in the agreement for the performance of it or, if the date is not so provided, longer than eighteen months after the date on which the agreement was executed, unless the interest is extended as provided herein or unless action is commenced within the period to enforce the agreement and notice of lis pendens is filed as directed by section 52-325.

(b) The interest may be extended only by reexecution of the written agreement or by execution of a new written agreement, provided the agreement, whether reexecuted or newly executed, shall be recorded as directed by sections 47-10 and 47-17. The period provided by this section shall not otherwise be extended, whether because of death, disability or absence from the state or for any other reason. Upon the expiration of an interest the title to property affected by the interest shall not thereafter be considered unmarketable because of the expired interest.

(c) Nothing in this section shall be construed to limit or deny any legal or equitable rights a party may have under the agreement except the right to have the agreement specifically enforced.

(1959, P.A. 550; February, 1965, P.A. 401, S. 1; P.A. 79-602, S. 125.)

History: 1965 act applied Subsec. (a) provisions to options to purchase real property; P.A. 79-602 substituted “the” for “such” and “of it” for “thereof”.

Cited. 6 CA 595. Cited. 18 CA 569. Cited. 19 CA 413. Cited. 23 CA 579. Cited. 40 CA 64. Cited. 45 CA 466.

Subsec. (a):

Option to purchase contained in commercial lease which must be exercised within leasehold term valid without regard to rule against perpetuities. 213 C. 676.

Death of grantor is a specific event that may act as the operative date where no date for exercising an option is otherwise provided. 57 CA 636. “Interest” is plaintiff’s ability to purchase the property and seek specific performance once the option has been exercised. 100 CA 155.

Subsec. (c):

Cited. 3 Conn. Cir. Ct. 86.



Section 47-33b - Marketable record title. Definitions.

As used in sections 47-33b to 47-33l, inclusive:

(a) “Marketable record title” means a title of record which operates to extinguish such interests and claims, existing prior to the effective date of the root of title, as are stated in section 47-33e;

(b) “Records” means the land records of the town where the particular land is located;

(c) “Recorded” means recorded as provided by section 47-10 or section 49-5, as the case may be;

(d) “Person dealing with land” includes a purchaser of any estate or interest therein, a mortgagee, an attaching or judgment creditor, a land contract vendee, or any other person seeking to acquire an estate or interest therein, or impose a lien thereon;

(e) “Root of title” means that conveyance or other title transaction in the chain of title of a person, purporting to create or containing language sufficient to transfer the interest claimed by such person, upon which he relies as a basis for the marketability of his title, and which was the most recent to be recorded as of a date forty years prior to the time when marketability is being determined. The effective date of the root of title is the date on which it is recorded;

(f) “Title transaction” means any transaction affecting title to any interest in land, including, but not limited to, title by will or descent, by public sale, by trustee’s, referee’s, guardian’s, executor’s, administrator’s, conservator’s or committee deed, by warranty or quitclaim deed, by mortgage or by decree of any court.

(1967, P.A. 553, S. 1; 1969, P.A. 509, S. 1; P.A. 78-105, S. 1, 4.)

History: 1969 act redefined “root of title” to change marker date for most recent conveyance or other title transaction from 60 to 40 years before time when marketability is being determined; P.A. 78-105 redefined “root of title” to include conveyances or title transactions “containing language sufficient to transfer” interest claimed.

Cited. 3 CA 550. Conn. Marketable Title Act cited. Id. Cited. 44 CA 683. Marketability of Title Act cited. Id. Sec. 47-33b et seq. cited. Id. Cited. 46 CA 525. Marketable Title Act Sec. 47-33b et seq. cited. Id. Marketable Title Act applies and renders void an equitable claim to a constructive trust in farm. 130 CA 100.

Cited. 34 CS 31. Vague and general reference to “right of way” in chain of title is insufficient notice of existence of an easement and therefore null and void under the Marketable Title Act; the reason that a general reference to pre-root of title interests is not sufficient to preserve or prevent extinguishment of those interests is to avoid necessity to search record back to the root of title, as well as to eliminate uncertainties caused by such general references. 51 CS 399.



Section 47-33c - Chain of title for not less than forty years creates marketable record title.

Any person having the legal capacity to own land in this state, who has an unbroken chain of title to any interest in land for forty years or more, shall be deemed to have a marketable record title to that interest, subject only to the matters stated in section 47-33d. A person has such an unbroken chain of title when the land records of the town in which the land is located disclose a conveyance or other title transaction, of record not less than forty years at the time the marketability is to be determined, which conveyance or other title transaction purports to create such interest in land, or which contains language sufficient to transfer the interest, either in (1) the person claiming that interest, or (2) some other person from whom, by one or more conveyances or other title transactions of record, the purported interest has become vested in the person claiming the interest; with nothing appearing of record, in either case, purporting to divest the claimant of the purported interest.

(1967, P.A. 553, S. 2; 1969, P.A. 509, S. 2; P.A. 78-105, S. 2, 4; P.A. 79-602, S. 43.)

History: 1969 act applied section to cases where unbroken chain of title is at least 40 rather than 60 years; P.A. 78-105 required that conveyance or title transaction contain “language sufficient to transfer the interest”; P.A. 79-602 made minor changes in wording.

Cited. 3 CA 550. Conn. Marketable Title Act cited. Id. Cited. 44 CA 683. Marketability of Title Act cited. Id. Cited. 46 CA 525. Marketable Title Act Sec. 47-33b et seq. cited. Id.

Cited. 34 CS 31.



Section 47-33d - Interests to which title is subject.

Such marketable record title is subject to: (1) All interests and defects which are created by or arise out of the muniments of which the chain of record title is formed; provided a general reference in the muniments, or any of them, to easements, use restrictions or other interests created prior to the root of title are not sufficient to preserve them, unless specific identification is made therein of a recorded title transaction which creates the easement, use restriction or other interest; (2) all interests preserved by the recording of proper notice or by possession by the same owner continuously for a period of forty years or more, in accordance with section 47-33f; (3) the rights of any person arising from a period of adverse possession or use, which was in whole or in part subsequent to the effective date of the root of title; (4) any interest arising out of a title transaction which has been recorded subsequent to the effective date of the root of title from which the unbroken chain of title of record is started; provided such recording shall not revive or give validity to any interest which has been extinguished prior to the time of the recording by the operation of section 47-33e; (5) the exceptions stated in section 47-33h as to rights of reversioners in leases, as to apparent easements and interests in the nature of easements, and as to interests of the United States, this state and political subdivisions thereof, public service companies and natural gas companies.

(1967, P.A. 553, S. 3; 1969, P.A. 509, S. 3; P.A. 78-105, S. 3, 4; P.A. 79-602, S. 44; P.A. 94-198, S. 10, 13; P.A. 95-169, S. 3.)

History: 1969 act substituted “forty” for “sixty” years in Subdiv. (b); P.A. 78-105 referred to defects created by or arising out of muniments forming chain or record rather than to those which are “inherent in” the muniments forming chain of record; P.A. 79-602 replaced alphabetic Subdiv. indicators with numeric indicators and made minor changes in wording; P.A. 94-198 added Subdiv. (6) re environmental use restrictions, effective June 7, 1994; P.A. 95-169 deleted a provision making marketable record title subject to an environmental use restriction registered with the Commissioner of Environmental Protection.

Cited. 3 CA 550. Conn. Marketable Title Act cited. Id. Cited. 44 CA 683. Marketability of Title Act cited. Id. Cited. 46 CA 525. Marketable Title Act, Sec. 47-33b et seq. cited. Id.

Cited. 34 CS 31.

Subdiv. (1):

Recording of development plan in town clerk’s office and specific reference to it in root of title and other deeds created an implied easement sufficient to satisfy requirement that an interest in real property must be specifically identified in deed in order for it to be preserved. 276 C. 782.



Section 47-33e - Prior interests void.

Subject to the matters stated in section 47-33d, such marketable record title shall be held by its owner and shall be taken by any person dealing with the land free and clear of all interests, claims or charges whatsoever, the existence of which depends upon any act, transaction, event or omission that occurred prior to the effective date of the root of title. All such interests, claims or charges, however denominated, whether legal or equitable, present or future, whether those interests, claims or charges are asserted by a person sui juris or under a disability, whether that person is within or without the state, whether that person is natural or corporate, or is private or governmental, are hereby declared to be null and void.

(1967, P.A. 553, S. 4; P.A. 79-602, S. 45.)

History: P.A. 79-602 substituted “those” or “that” for “such” where appearing.

Cited. 3 CA 550. Conn. Marketable Title Act cited. Id. Cited. 44 CA 683. Marketability of Title Act cited. Id. Cited. 46 CA 525. Marketable Title Act Sec. 47-33b et seq. cited. Id.

Cited. 34 CS 31.



Section 47-33f - Notice of claim filed within forty-year period.

(a) Any person claiming an interest of any kind in land may preserve and keep effective that interest by recording, during the forty-year period immediately following the effective date of the root of title of the person whose record title would otherwise be marketable, a notice in writing, duly verified by oath, setting forth the nature of the claim. No disability or lack of knowledge of any kind on the part of anyone suspends the running of the forty-year period. Such notice may be recorded by the claimant or by any other person acting on behalf of any claimant who is: (1) Under a disability, (2) unable to assert a claim on his own behalf or (3) one of a class, but whose identity cannot be established or is uncertain at the time of filing such notice of claim for record.

(b) If the same record owner of any possessory interest in land has been in possession of that land continuously for a period of forty years or more, during which period no title transaction with respect to the interest appears of record in his chain of title and no notice has been recorded by him or on his behalf as provided in subsection (a) of this section, and the possession continues to the time when marketability is being determined, that period of possession shall be deemed equivalent to the recording of the notice immediately preceding the termination of the forty-year period described in subsection (a) of this section.

(1967, P.A. 553, S. 5; 1969, P.A. 509, S. 4; P.A. 79-602, S. 46.)

History: 1969 act replaced references to 60-year period with 40-year period throughout section; P.A. 79-602 made minor changes in wording but no substantive changes.

Cited. 3 CA 550. Conn. Marketable Title Act cited. Id. Cited. 44 CA 683. Marketability of Title Act cited. Id. Cited. 46 CA 525. Marketable Title Act, Sec. 47-33b et seq. cited. Id.

Cited. 34 CS 31.



Section 47-33g - Contents of notice. Recording. Indexing.

(a) To be effective and to be entitled to recordation, the notice referred to in section 47-33f shall contain an accurate and full description of all land affected by the notice, which description shall be set forth in particular terms and not by general inclusions; but, if the claim asserted under section 47-33f is founded upon a recorded instrument, the description in the notice may be the same as that contained in the recorded instrument. In addition, each notice shall clearly state the then owner or owners of record of the property involved.

(b) Each notice shall be recorded in the land records of the town where the land described therein is located. The notice shall be indexed in the grantors’ index under the name or names of the owners of record as listed in the notice and in the grantees’ index under the name of the claimant appearing in the notice.

(1967, P.A. 553, S. 6; P.A. 79-602, S. 47.)

History: P.A. 79-602 divided section into Subsecs. and made minor changes in wording.

Cited. 3 CA 550. Conn. Marketable Title Act cited. Id. Cited. 44 CA 683. Marketability of Title Act cited. Id. Cited. 46 CA 525. Marketable Title Act, Sec. 47-33b et seq. cited. Id.

Cited. 34 CS 31.



Section 47-33h - Excepted interests.

Sections 47-33b to 47-33l, inclusive, shall not be applied to bar any lessor or successor of the lessor as a reversioner of the right to possession on the expiration of any lease or to bar or extinguish any easement or interest in the nature of an easement, or any rights granted, excepted or reserved by the instrument creating such easement or interest, including any right for future use, if (1) the existence of such easement or interest is evidenced by the location beneath, upon or above any part of the land described in such instrument of any pipe, valve, road, wire, cable, conduit, duct, sewer, track, hole, tower or other physical facility and whether or not the existence of such facility is observable, or to bar, extinguish or otherwise affect any interest of the United States, of this state or any political subdivision thereof, of any public service company as defined in section 16-1 or of any natural gas company, or (2) such easement or interest is a conservation restriction, as defined in section 47-42a, that is held by a land trust or nonprofit organization.

(1967, P.A. 553, S. 7; P.A. 78-331, S. 18, 58; P.A. 01-118, S. 3.)

History: P.A. 78-331 corrected misspelling, substituting “excepted” for “accepted”; P.A. 01-118 made technical changes for purposes of gender neutrality and added provisions re exception for easements or interests that are conservation restrictions and are held by a land trust or nonprofit organization.

Cited. 3 CA 550. Conn. Marketable Title Act cited. Id. Cited. 44 CA 683. Marketability of Title Act cited. Id. Cited. 46 CA 525. Marketable Title Act, Sec. 47-33b et seq. cited. Id.

Cited. 34 CS 31.

Subdiv. (1):

Trial court properly concluded that pursuant to subdiv., the easement over plaintiff’s property as of 1996 deed was limited to the fixed location of three existing conduits, which constituted partial exercise of the easement, and that because plaintiff failed to present sufficient evidence of damages resulting from partial encumbrance of the property, defendants were entitled to a directed verdict. 270 C. 487.



Section 47-33i - Other statutes not affected.

Nothing contained in sections 47-33b to 47-33l, inclusive, shall be construed to extend the period for bringing an action or for doing any other required act under any statute of limitation, nor, except as herein specifically provided, to affect the operation of any statute governing the effect of the recording or the failure to record any instrument affecting land.

(1967, P.A. 553, S. 8.)

Cited. 3 CA 550. Conn. Marketable Title Act cited. Id. Cited. 44 CA 683. Marketability of Title Act cited. Id. Cited. 46 CA 525. Marketable Title Act, Sec. 47-33b et seq. cited. Id.

Cited. 34 CS 31.



Section 47-33j - Notice not to be recorded to slander title. Damages.

No person may use the privilege of recording notices under sections 47-33f and 47-33g for the purpose of slandering the title to land. In any action brought for the purpose of quieting title to land, if the court finds that any person has recorded a claim for that purpose only, the court shall award the plaintiff all the costs of the action, including such attorneys’ fees as the court may allow to the plaintiff, and in addition, shall decree that the defendant asserting the claim shall pay to the plaintiff all damages the plaintiff may have sustained as the result of such notice of claim having been so recorded.

(1967, P.A. 553, S. 9; P.A. 79-602, S. 48.)

History: P.A. 79-602 restated provisions and added specific references to Secs. 47-33f and 47-33g.

Cited. 3 CA 550. Conn. Marketable Title Act cited. Id. Cited. 31 CA 87. Cited. 44 CA 683. Marketability of Title Act cited. Id. Cited. 46 CA 525. Marketable Title Act, Sec. 47-33b et seq. cited. Id.

Cited. 34 CS 31.



Section 47-33k - Construction.

Sections 47-33b to 47-33l, inclusive, shall be liberally construed to effect the legislative purpose of simplifying and facilitating land title transactions by allowing persons to rely on a record chain of title as described in section 47-33c, subject only to such limitations as appear in section 47-33d.

(1967, P.A. 553, S. 10; P.A. 79-602, S. 49.)

History: P.A. 79-602 made no substantive change.

Cited. 3 CA 550. Conn. Marketable Title Act cited. Id. Cited. 44 CA 683. Marketability of Title Act cited. Id. Cited. 46 CA 525. Marketable Title Act, Sec. 47-33b et seq. cited. Id.

Cited. 34 CS 31.



Section 47-33l - Forty-year period extended, when.

If the forty-year period specified in sections 47-33b to 47-33k, inclusive, has expired prior to two years after July 1, 1969, such period shall be extended two years after July 1, 1969.

(1967, P.A. 553, S. 11; 1969, P.A. 509, S. 5.)

History: 1969 act replaced 60-year period with 40-year period and “January 1, 1968” with “July 1, 1969”.

Cited. 3 CA 550. Conn. Marketable Title Act cited. Id. Cited. 44 CA 683. Marketability of Title Act cited. Id. Cited. 46 CA 525. Marketable Title Act, Sec. 47-33b et seq. cited. Id.

Cited. 34 CS 31.



Section 47-33m - Short title: Dormant Mineral Interests Act.

Sections 47-33m to 47-33t, inclusive, may be cited as the “Dormant Mineral Interests Act”.

(P.A. 87-283, S. 1.)



Section 47-33n - Dormant Mineral Interests Act: Statement of policy.

(a) The public policy of this state is to enable and encourage marketability of real property and to mitigate the impact of dormant mineral interests on the full use and development of both surface estate and mineral interests in the property.

(b) Sections 47-33m to 47-33t, inclusive, shall be construed to effectuate their purpose to provide a means for termination of dormant mineral interests in real property that impair marketability of the property.

(P.A. 87-283, S. 2.)



Section 47-33o - Dormant Mineral Interests Act: Definitions.

As used in sections 47-33m to 47-33t, inclusive:

(1) “Mineral interest” means an interest in a mineral estate, however created and regardless of form, whether absolute or fractional, divided or undivided, corporeal or incorporeal, including a fee simple or any lesser interest or any kind of royalty, production payment, executive right, nonexecutive right, leasehold or security interest in minerals, regardless of character, whether fugacious or nonfugacious, organic or inorganic.

(2) “Minerals” includes oil, gas, coal, other liquid, gaseous and solid hydrocarbons, oil shale, cement material, sand and gravel, road material, building stone, chemical substances, gemstones, metallic ores, fissionable ores and nonfissionable ores, colloidal or other clays, steam or other geothermal resources, and any other substances defined as minerals by the law of this state.

(3) “Mineral estate” means any interest in or ownership of minerals which are or may be situated in, on or under land, the fee estate of which is owned by any other person or entity. The term “mineral estate” includes, but is not limited to, a fee interest, a leasehold interest, a life use and any term which is measured by the life of another or by the happening of a future event, whether contingent or noncontingent, and includes any easement or license in, over and across the land in which the minerals are located for the purpose of obtaining access to and removing the minerals.

(P.A. 87-283, S. 3.)



Section 47-33p - Dormant Mineral Interests Act: Exclusions.

(a) Sections 47-33m to 47-33t, inclusive, do not apply to:

(1) A mineral interest of the United States or an Indian tribe, except to the extent permitted by federal law.

(2) A mineral interest of this state or an agency or political subdivision of this state, except to the extent permitted by state law other than sections 47-33m to 47-33t, inclusive.

(b) Sections 47-33m to 47-33t, inclusive, do not affect water rights.

(c) Sections 47-33m to 47-33t, inclusive, do not affect the meaning of the terms “minerals”, “mineral interest”, or “mineral estate” for purposes other than said sections.

(P.A. 87-283, S. 4.)



Section 47-33q - Dormant Mineral Interests Act: Termination of dormant mineral interest.

(a) The owner of the fee simple title to any real property subject to a dormant mineral interest in any other person or entity may maintain an action to terminate such dormant mineral interest. A mineral interest is dormant for the purpose of sections 47-33m to 47-33t, inclusive, if the interest is unused within the meaning of subsection (c) of this section for a period of twenty years immediately preceding commencement of the action. The action shall be brought in the manner of and requires the same notice as an action to quiet title to real property under sections 47-31 to 47-33, inclusive, and may be maintained whether the owner of the mineral interest or the whereabouts of the owner is known or unknown. No disability or lack of knowledge of any kind on the part of any person suspends the running of the twenty-year period. If the court finds that the mineral interest described in the complaint is unused within the meaning of subsection (c) of this section for twenty or more years preceding the commencement of the action, it shall enter a decree declaring the dormant mineral interest to be extinguished and terminated.

(b) In an action to terminate a mineral interest pursuant to sections 47-33m to 47-33t, inclusive, the court, upon application of any person alleging to be an owner of a mineral interest in the land described in the complaint shall permit such person to record a late notice of intent to preserve such mineral interest in accordance with section 47-33r upon payment to the plaintiff of such litigation expenses as the court may award. In this subsection “litigation expenses” means costs and expenses as may be determined by the court to have been reasonably and necessarily incurred in the preparation for and the prosecution of the action, including a reasonable attorney’s fee. Upon the recordation of such late notice of intent to preserve a mineral interest, the court shall dismiss the action unless the plaintiff within fifteen days of the court’s order permitting the recording of such late notice of intent to preserve the mineral interest files a motion with the court for permission to continue the action as an action to quiet title of the land described in the complaint, pursuant to sections 47-31 to 47-33, inclusive. If the court grants such motion, the action shall continue as an action to quiet the title to such land in the manner provided by law.

(c) Any of the following actions taken in relation to any mineral interest constitutes use of that mineral interest for the purpose of this section if the action was taken by or under authority of the owner of the mineral interest:

(1) Production, geophysical exploration, exploratory or developmental drilling, mining, exploitation, development or other active mineral operations on or below the surface of real property which is subject to a mineral interest. Injection of substances for purposes of disposal or storage is not an active mineral operation within the meaning of this subdivision. Active mineral operations constitute use of any mineral interest owned by any person in any mineral that is the object of the operations.

(2) Payment of taxes on a separate property tax assessment of the mineral interest or on a mineral transfer or severance tax relating to the mineral interest.

(3) Recordation of an instrument that transfers, leases, conveys, assigns or divides a mineral interest, or creates a security interest or lien against such mineral interest, including an instrument that evidences a transfer of the title to such mineral interest, such as a probate certificate of distribution or devise.

(4) Recordation of an instrument for the purpose of preserving and keeping effective a mineral interest in accordance with section 47-33r.

(5) Recordation of a certified copy of a judgment or decree which makes specific reference to the mineral interest, provided such judgment makes reference to or includes a legal description of the fee estate which is subject to the mineral interest and the names of all record owners of such fee estate and is indexed by the town clerk in the grantor index in the names of all such record owners of the fee estate.

(P.A. 87-283, S. 5.)



Section 47-33r - Dormant Mineral Interests Act: Preservation of mineral interest by notice.

(a) Any person claiming any kind of mineral interest may preserve and keep effective that interest by recording a notice of intent to preserve the mineral interest or a part thereof. The mineral interest is preserved in each town in which the notice is recorded. A mineral interest is not dormant for the purposes of sections 47-33m to 47-33t, inclusive, if a notice in accordance with this section is recorded within twenty years immediately preceding commencement of an action to terminate the mineral interest, or pursuant to subsection (b) of section 47-33q after commencement of the action. Such notice may be recorded by the owner of the mineral interest or by any other person acting on behalf of any owner of such interest who is: (1) Under a disability, (2) unable to assert a claim with respect to the mineral interest on his own behalf or (3) one of a class whose identity cannot be established or is uncertain at the time of recording such notice.

(b) The notice may be executed by or on behalf of a co-owner for the benefit of any or all co-owners or on behalf of the owner for the benefit of any or all persons claiming under the owner or persons under whom the owner claims.

(c) To be effective and to be entitled to recordation, the notice referred to in section 47-33q shall contain the following:

(1) An accurate and full description of all land affected by the notice, which description shall be set forth in particular terms, and not by general inclusions; but, if the mineral interest asserted under section 47-33q is founded upon a recorded instrument which creates, reserves or evidences the mineral interest, the description of the land affected by the notice may be the same as the description of the land subject to the mineral interest as contained in that recorded instrument.

(2) The then owner or owners of record of the fee simple interest of the land described in and affected by the notice.

(3) A full and complete description of the mineral interest which is claimed.

(4) A reference to any recorded instrument or instruments which created, reserved or otherwise evidenced the mineral interest, stating the names of the parties to each such instrument, the date of each such instrument and the volume and page of the land records where the instrument is recorded. If the mineral interest claimed was not created by or reserved in or evidenced by a recorded instrument, the basis of the claimant’s title in the mineral interest described in the notice shall be set forth with particularity.

(P.A. 87-283, S. 6.)



Section 47-33s - Dormant Mineral Interests Act: Effect of termination of mineral interest.

A court order or decree terminating a mineral interest, when recorded, merges the terminated mineral interest, including express and implied appurtenant surface rights and obligations, with the surface estate in shares proportionate to the ownership of the surface estate, subject to existing tax liens or assessments.

(P.A. 87-283, S. 7.)



Section 47-33t - Dormant Mineral Interests Act: Savings and transitional provisions.

(a) Except as otherwise provided in sections 47-33m to 47-33t, inclusive, upon October 1, 1987, apply to all mineral interests, whether created before, on or after October 1, 1987.

(b) An action may not be maintained to terminate a mineral interest pursuant to sections 47-33m to 47-33t, inclusive, until two years after October 1, 1987.

(c) Sections 47-33m to 47-33t, inclusive, do not limit or affect any other procedure provided by law for extinguishing an abandoned or dormant mineral interest.

(P.A. 87-283, S. 8.)



Section 47-34 - Bounds between proprietors reestablished by Superior Court.

When the boundaries of lands between adjoining proprietors have been lost or become uncertain and they cannot agree to establish the boundaries, one or more of them may bring a complaint to the superior court for the judicial district in which the lands or a portion of them are situated. The court may, upon the complaint, order the lost and uncertain bounds to be erected and established and may appoint a committee of not more than three disinterested property owners. The committee shall give notice to all parties interested in the lands to appear before it and, having been sworn, shall inquire into the facts and erect and establish the lost and uncertain bounds and may employ a surveyor to assist therein and shall report the facts and their doings to the court. If the court finds that the parties were duly notified, it may confirm such doings; and certified copies of the report and decree shall be recorded in the records of the town in which the lands are situated, and the bounds, so erected and established, shall be the bounds between the proprietors.

(1949 Rev., S. 7126; P.A. 78-280, S. 2, 127; P.A. 79-602, S. 53; P.A. 80-483, S. 125, 186.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 79-602 restated provisions; P.A. 80-483 made technical grammatical correction.

Committee does not deal with title; mission is to establish from evidence lost boundary lines or those which have disappeared. 12 CA 549.

Cited. 10 CS 167. Where description of property in deeds is uncertain and witnesses are indefinite, redress should be sought under this section. Id., 267. Cited. 40 CS 272.



Section 47-34a - Unlawful destruction, disturbance or removal of surveyor’s marker or monument.

(a) Any person who knowingly injures, destroys, disturbs or removes any marker properly placed on any tract of land or street or highway line by a surveyor, or by any person at the direction of a surveyor, for the purpose of designating any point, course or line in the boundary of such tract of land, street or highway, shall be fined not less than five hundred dollars or more than one thousand dollars.

(b) Notwithstanding the provisions of subsection (a) of this section, a surveyor licensed under chapter 391, or a person acting at the direction of any such licensed surveyor, may remove an existing marker in order to place an upgraded marker in the same location.

(c) Any person who knowingly injures, destroys, disturbs or removes any monument that has been established by the National Geodetic Survey or Connecticut Geodetic Survey for use in the determination of spatial location relative to the Connecticut coordinate systems specified in section 13a-255 or precise elevation datum shall be fined not less than two thousand dollars or more than five thousand dollars.

(1971, P.A. 804; P.A. 88-99; P.A. 03-115, S. 82; P.A. 04-257, S. 75.)

History: P.A. 88-99 increased fine from not more than $50 to not less than $150 nor more than $500 and added Subsec. (b) permitting surveyor or person acting at the direction of any such surveyor to remove existing marker in order to place upgraded marker in same location; P.A. 03-115 amended Subsec. (a) to include any marker placed on any street or highway line and to increase the minimum fine from $150 to $500 and the maximum fine from $500 to $1,000, and added Subsec. (c) to establish a fine for any person who knowingly injures, destroys, disturbs or removes any monument established by the National Geodetic Survey or Connecticut Geodetic Survey for use in determination of spatial location re Connecticut coordinate systems or precise elevation datum, effective June 18, 2003; P.A. 04-257 made a technical change in Subsecs. (a) and (c), effective June 14, 2004.

See Sec. 52-560a re encroachment on open space land.



Section 47-35 - Tobacco poles deemed to be part of tobacco-curing structure.

Tobacco poles used in any structure utilized for the curing of tobacco in the leaf shall be deemed for all purposes an integral part of such structure.

(1949 Rev., S. 7127; 1971, P.A. 871, S. 119.)

History: 1971 act deleted provision which had included tobacco poles as “fixtures within the meaning of section 53-127”.



Section 47-36 - Federal claim or judgment to be recorded.

If the United States of America, or any official or agent in its behalf, claims any lien or encumbrance on, or interest in, land situated in this state, whether or not as a lien referred to in section 49-32a, or if any judgment, order or decree of any United States court or official or bankruptcy referee affects any title to or rights concerning land situated in this state, the instrument evidencing or describing that claim or a certified copy of that judgment, order or decree, or a lis pendens giving notice thereof as authorized by section 52-325 may be recorded in the land records of the town in which the land is situated and may be indexed and released in the same manner as other claims, judgments, orders or decrees. Until so recorded, that claim, judgment, order or lis pendens shall not be effective against the land or constitute constructive notice thereof.

(1953, S. 2956d; P.A. 79-602, S. 40.)

History: P.A. 79-602 made minor changes in wording.






Chapter 821a - Forms of Deeds and Mortgages

Section 47-36a - Definitions.

(a) As used in this chapter and section 47-5, (1) “his heirs, executors and administrators” means, in the case of a corporation, limited liability company or partnership, “its successors” and “his heirs and assigns” means, in the case of a corporation, limited liability company or partnership, “its successors and assigns”; (2) “grantor”, “grantee”, “releasor”, “releasee”, “mortgagor” and “mortgagee” include the plural and the masculine or feminine as the context requires and mean a natural person, a corporation, a limited liability company or a partnership; (3) “as joint tenants” means joint tenants with the right of survivorship as provided in section 47-14a; (4) “attorney” means a person acting pursuant to a power of attorney executed and acknowledged in the manner provided for conveyances.

(b) (1) The use of the word “grant” is not necessary to convey tenements and hereditaments, corporeal or incorporeal. (2) A conveyance to more than one grantee, releasee or mortgagee creates an estate or interest in them as tenants in common unless the words “as joint tenants” are added after their names.

(P.A. 75-309, S. 1, 2; P.A. 79-602, S. 11; P.A. 95-79, S. 168, 189; P.A. 00-196, S. 34.)

History: P.A. 79-602 changed wording to conform with format of definition sections elsewhere in statutes; P.A. 95-79 amended Subsec. (a) to include a limited liability company, effective May 31, 1995; P.A. 00-196 made a technical change in Subsec. (a).

Subdiv. (1) cited. 2 CA 119.



Section 47-36b - Effect of conveyances made in accordance with chapter.

Any conveyance made pursuant to this chapter, duly signed by the grantor, or the attorney of the grantor, or by a person duly authorized if the grantor is a corporation or partnership, conveys to the grantee all the possession, right, title, interest, estate, claim, demand or right of entry or action, of the grantor, absolutely in and to the land conveyed, unless otherwise expressly limited in estate, condition, use or trust and, if so otherwise limited, conveys the property for the time or estate or on the condition, use or trust as declared, without any other act or ceremony.

(P.A. 75-309, S. 5; P.A. 79-602, S. 23.)

History: P.A. 79-602 rephrased provisions and omitted reference to Secs. 47-5 and 47-5a.



Section 47-36c - Statutory forms for deeds.

The forms set forth in this section may be used and are sufficient for their respective purposes. They shall be known as “Statutory Form” and may be referred to as such. Nothing in this chapter precludes the use of any other legal form of deed or mortgage.

WARRANTY DEED

.... of .... for consideration paid, grant to .... of .... with WARRANTY COVENANTS

(Description and Encumbrances, if any
and any additional provisions)

Signed this .... day of ...., 20...

Witnessed by:

....

....

(Acknowledgment)

QUITCLAIM DEED

.... of .... for consideration paid, grant to .... of .... with QUITCLAIM COVENANTS

(Description and any additional provisions)

Signed this .... day of ...., 20...

Witnessed by:

....

....

(Acknowledgment)

MORTGAGE DEED

.... of .... to secure payment of .... dollars with interest payable as provided in a certain promissory note dated .... with final maturity on .... grant to .... of .... with MORTGAGE COVENANTS ....

(Description and Encumbrances, if any
and any additional provisions)

This mortgage is made upon the STATUTORY CONDITION

Signed this .... day of ...., 20...

Witnessed by:

....

....

(Acknowledgment)

ASSIGNMENT OF MORTGAGE

.... of .... for consideration paid, assign to .... all interest in a mortgage from .... to .... dated .... and recorded in Volume .... at Page .... of the .... Connecticut Land Records.

Signed this .... day of ...., 20...

Witnessed by:

....

....

(Acknowledgment)

CONSERVATOR’S DEED

.... of .... conservator of the estate of ...., an incapable person, for consideration paid, grant to .... with CONSERVATOR’S COVENANTS

(Description and Encumbrances, if any
and any additional provisions)

Signed this .... day of ...., 20...

Witnessed by:

....

....

(Acknowledgment)

TESTAMENTARY TRUSTEE’S DEED

.... of ...., trustee under article .... of the last will and testament ...., late of ...., .... duly qualified as trustee, for consideration paid, grant to .... with TESTAMENTARY TRUSTEE’S COVENANTS

(Description and Encumbrances if any
and any other provisions)

Signed this .... day of ...., 20...

Witnessed by:

....

....

(Acknowledgment)

EXECUTOR’S DEED

.... of .... duly qualified and authorized executor of the last will and testament of .... late of .... for consideration paid, grant to .... with EXECUTOR’S COVENANTS

(Description and Encumbrances if any
and any additional provisions)

Signed this .... day of ...., 20...

Witnessed by:

....

....

(Acknowledgment)

ADMINISTRATOR’S DEED

.... of .... duly qualified and authorized administrator of the estate of .... late of .... for consideration paid, grant to .... with ADMINISTRATOR’S COVENANTS

(Description and Encumbrances if any
and any additional provisions)

Signed this .... day of ...., 20...

Witnessed by:

....

....

(Acknowledgment)

TRUSTEE’S DEED

.... of ...., trustee under ...., .... duly qualified as trustee, for consideration paid, grant to .... with TRUSTEE’S COVENANTS

(Description and Encumbrances if any
and any additional provisions)

Signed this .... day of ...., 20...

Witnessed by:

....

....

(Acknowledgment)

(P.A. 75-309, S. 6; P.A. 78-210, S. 1; P.A. 79-209, S. 1; 79-602, S. 10; P.A. 03-75, S. 1.)

History: P.A. 78-210 added forms for conservator’s, testamentary trustee’s, executor’s and administrator’s deeds; P.A. 79-209 deleted word “WARRANTY” in executor’s deed form; P.A. 79-602 made minor change in wording of provision authorizing use of other legal forms of deed or mortgage; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 03-75 added form for trustee’s deed.

Cited. 2 CA 119.



Section 47-36d - Force and effect of “Warranty Deed” form.

A deed following the form entitled “Warranty Deed”, when duly executed, has the force and effect of conveying title in fee simple to the grantee, with covenants on the part of the grantor to the grantee, for himself and for his heirs, executors and administrators, (1) that at the time of delivery of the deed he is lawfully seized in fee simple of the granted premises, (2) that the granted premises are free from all encumbrances except as therein set forth, (3) that he has good right, full power and lawful authority to sell and convey the same to the grantee and (4) that the grantor shall, and his heirs, executors and administrators shall, warrant and defend the granted premises to the grantee and his assigns forever against the claims and demands of all persons, except as therein set forth.

(P.A. 75-309, S. 7; P.A. 79-602, S. 12.)

History: P.A. 79-602 made minor changes in wording but made no substantive changes.



Section 47-36e - Force and effect of words “with warranty covenants”.

In any conveyance of real property the words “with warranty covenants” have the full force, meaning and effect of the following words: “The grantor covenants with the grantee that he is lawfully seized in fee simple of the granted premises; that the same are free from all encumbrances except as therein set forth, that he has good right, full power and lawful authority to sell and convey the same to the grantee and that the grantor shall, and his heirs, executors and administrators shall, warrant and defend the same to the grantee and his heirs and assigns forever against the claims and demands of all persons except as therein set forth.”

(P.A. 75-309, S. 8; P.A. 79-602, S. 13.)

History: P.A. 79-602 changed wording slightly but made no substantive changes.



Section 47-36f - Force and effect of “Quitclaim Deed” form.

A deed entitled “Quitclaim Deed”, when duly executed, has the force and effect of a conveyance to the releasee of all the releasor’s right, title and interest in and to the property described therein except as otherwise limited therein, but without any covenants of title. A “Quitclaim Deed” may be used as a release of a mortgage, attachment, judgment lien or any other interest in real property.

(P.A. 75-309, S. 9; P.A. 79-602, S. 14.)

History: P.A. 79-602 substituted “has” for “shall have”.



Section 47-36g - Force and effect of words “with quitclaim covenants”.

In any conveyance of real property the words “with quitclaim covenants” have the full force, meaning and effect of the following words: “The releasor, for himself and for his heirs and assigns, executors and administrators, covenants with the releasee and his heirs and assigns, that he and any other person or persons in his name and behalf or claiming under him shall not or will not hereafter claim or demand any right or title to the premises or any part thereof, but they and each of them shall be excluded and forever barred therefrom except as therein set forth.”

(P.A. 75-309, S. 10; P.A. 79-602, S. 15.)

History: P.A. 79-602 made minor change in wording but did not make substantive changes.



Section 47-36h - Force and effect of “Mortgage Deed” form.

A deed following the form entitled “Mortgage Deed”, when duly executed, has the force and effect of a deed to the mortgagee in fee simple, subject to defeasance, with mortgage covenants, to secure the payment of money as well as the performance of any obligation or obligations therein specified or referred to; provided any other lawful covenants, agreement or condition may be inserted in the mortgage deed and any of the terms and provisions of said statutory mortgage covenants and conditions may be added to by any lawful agreement, covenant and condition specified in the mortgage deed.

(P.A. 75-309, S. 11; P.A. 79-602, S. 16.)

History: P.A. 79-602 substituted “has” for “shall have” and “the” for “such” where appearing.

Cited. 20 CA 163.



Section 47-36i - Force and effect of the words “with mortgage covenants”.

In any conveyance of real property the words “with mortgage covenants” have the full force, meaning and effect of the following words: “The mortgagor covenants with the mortgagee that he is lawfully seized in fee simple of the mortgaged premises; that the same are free from all encumbrances, except as therein set forth; that he has good right, full power and lawful authority to sell and convey the same to the mortgagee and that he, the mortgagor, and his heirs and assigns, executors and administrators shall and will warrant and defend the same to the mortgagee and his heirs and assigns forever against the claims and demands of all persons except as therein set forth.”

(P.A. 75-309, S. 12; P.A. 79-602, S. 17.)

History: P.A. 79-602 changed wording slightly but made no substantive changes.



Section 47-36j - Conditions included in the words “upon statutory condition”.

In any mortgage deed of real property, the words “upon statutory condition” or similar language, include the following conditions: “Provided, and this conveyance is made upon the express condition, if the mortgagor or his heirs, executors, administrators or assigns shall pay to the mortgagee or his heirs, executors, administrators or assigns the principal and interest of that certain promissory note or notes secured by this deed, at the time provided in said promissory note or in this deed, and shall also pay all taxes and assessments of every kind levied or assessed upon or in respect of the mortgaged premises or upon the note or notes secured thereby, then this deed, and also said promissory note, shall be absolutely void; otherwise the same shall remain in full force and effect.”

(P.A. 75-309, S. 13; P.A. 79-602, S. 18.)

History: P.A. 79-602 deleted “shall be deemed to” preceding “include”.



Section 47-36k - Technical words of inheritance not necessary.

In any conveyance or reservation of real property or of any interest therein, the terms “heirs”, “assigns” or other technical words of inheritance are not necessary to convey or reserve an estate in fee simple. A conveyance or reservation of real property or of any interest therein conveys or reserves an estate in fee simple, unless otherwise expressly limited in the deed or reservation.

(P.A. 75-309, S. 14; P.A. 79-602, S. 5.)

History: P.A. 79-602 rephrased provisions but made no substantive change.



Section 47-36l - Type of estate deemed to be included in conveyance.

In any conveyance of real property all rights, privileges and appurtenances belonging or appertaining to the granted or released estate are included in the conveyance, unless expressly stated otherwise in the conveyance and it is unnecessary to enumerate or mention them either generally or specifically.

(P.A. 75-309, S. 15; P.A. 79-602, S. 4.)

History: P.A. 79-602 made minor wording changes but made no substantive change.



Section 47-36m and 47-36n - Fees for recording statutory forms. Other legal forms of deeds and mortgages not precluded.

Sections 47-36m and 47-36n are repealed.

(P.A. 75-309, S. 16, 17; P.A. 76-271, S. 2; P.A. 79-602, S. 132.)



Section 47-36o - Force and effect of “Conservator’s Deed” form.

A deed following the form entitled “Conservator’s Deed”, when duly executed, has the force and effect of conveying to the grantee the fee simple title of an incapable person or such conservator upon an order of a court of probate authorizing and directing the conservator to sell at private sale the real estate owned by the incapable person, with covenants that (1) the conservator has full power and authority as such conservator to sell and convey the same to the grantee and (2) he and his successors shall warrant and defend the granted premises against all claims and demands of any person or persons claiming by or under such conservator.

(P.A. 78-210, S. 2; P.A. 79-602, S. 19.)

History: P.A. 79-602 substituted “has” for “shall have” and “the” for “such” or “said” where appearing.



Section 47-36p - Force and effect of “Testamentary Trustee’s Deed” form.

A deed following the form entitled “Testamentary Trustee’s Deed”, when duly executed, has the force and effect of conveying to the grantee the fee simple title which a deceased person had at the time of his death, or which the trustee has pursuant to authority given in the last will and testament of a deceased person with covenants that (1) the trustee is duly qualified to act as trustee, (2) he has full power and authority as trustee to bargain and sell the described premises in manner and form as set forth, and (3) the trustee and his successors shall warrant and defend the granted premises against all claims and demands of any person claiming by, from or under the trustee.

(P.A. 78-210, S. 3; P.A. 79-209, S. 2; 79-602, S. 20.)

History: P.A. 79-209 made technical correction; P.A. 79-602 substituted “has” for “shall have” and “the” for “such” where appearing.



Section 47-36q - Force and effect of “Administrator’s Deed” form.

A deed following the form entitled “Administrator’s Deed”, when duly executed, has the force and effect of conveying to the grantee the fee simple title which a deceased person had at the time of his death, or which such administrator has with covenants that (1) the administrator is duly qualified to act as administrator, (2) the administrator has full power and authority under and by virtue of an order of the Court of Probate to bargain and sell the described premises, and (3) the administrator and his successors shall warrant and defend the granted premises to the grantee against all claims and demands of any person or persons claiming under the administrator.

(P.A. 78-210, S. 4; P.A. 79-602, S. 21.)

History: P.A. 79-602 substituted “has” for “shall have” and “the” for “such” where appearing.



Section 47-36r - Force and effect of “Executor’s Deed” form.

A deed following the form entitled “Executor’s Deed”, when duly executed, has the force and effect of conveying to the grantee the fee simple title which a deceased person had at the time of his death, or which the executor has with covenants that (1) the executor is duly qualified to act as executor, (2) the executor has full power and authority to bargain and sell the described premises pursuant to the terms of the last will and testament of the deceased person, or by virtue of an order of a court of probate, and (3) the executor and his successors shall warrant and defend the granted premises to the grantee against all claims and demands of any person claiming by, from or under the executor.

(P.A. 78-210, S. 5; P.A. 79-209, S. 3; 79-602, S. 22.)

History: P.A. 79-209 made technical correction, substituting “executor” for “administrator” at end of Subdiv. (3); P.A. 79-602 substituted “has” for “shall have” and “the” for “such” where appearing.



Section 47-36s - Force and effect of “Trustee’s Deed” form.

A deed following the form entitled “Trustee’s Deed”, when duly executed, has the force and effect of conveying to the grantee the fee simple title which the trustee has pursuant to authority given in the trust instrument or by law with covenants that (1) the trustee is duly qualified to act as trustee, (2) the trustee has full power and authority as trustee to bargain and sell the described premises in manner and form as set forth, and (3) the trustee and the trustee’s successors shall warrant and defend the granted premises against all claims and demands of any person claiming by, from or under the trustee.

(P.A. 03-75, S. 2.)






Chapter 821b - Validation of Conveyance Defects

Section 47-36aa - Validations re conveyancing defects of instrument recorded after January 1, 1997, insubstantial defects, defects re power of attorney, defects re conveyance by fiduciary.

(a) Conveyancing defects. Any deed, mortgage, lease, power of attorney, release, assignment or other instrument made for the purpose of conveying, leasing, mortgaging or affecting any interest in real property in this state recorded after January 1, 1997, which instrument contains any one or more of the following defects or omissions is as valid as if it had been executed without the defect or omission unless an action challenging the validity of that instrument is commenced and a notice of lis pendens is recorded in the land records of the town or towns where the instrument is recorded within two years after the instrument is recorded:

(1) The instrument contains a defective acknowledgment or no acknowledgment;

(2) The instrument is attested by one witness only or by no witnesses;

(3) In the case of a conveyance by a corporation, limited liability company, partnership, limited partnership, or limited liability partnership, or by any other entity authorized to hold and convey title to real property within this state, the instrument designated such entity as the grantor but was signed or acknowledged by an individual in the individual capacity of such person;

(4) The instrument was made to any grantee not recognized by law to have the capacity to take or hold an interest in real property. Validation of an instrument under this subdivision confirms the conveyance to the grantee and any subsequent transfers of the interest by the grantee to any subsequent transferees, their heirs, successors and assigns.

(b) Insubstantial defects. Any deed, mortgage, lease, power of attorney, release, assignment or other instrument made for the purpose of conveying, leasing, mortgaging or affecting any interest in real property in this state recorded after January 1, 1997, which instrument contains any one or more of the following defects or omissions is as valid as if it had been executed without the defect or omission:

(1) The instrument contains an incorrect statement of the date of execution or omits the date of execution;

(2) The instrument contains an execution date or other date that is later than the date of recording;

(3) The instrument transfers an interest in land by reference to a filed map or subdivision plan and the map or plan does not comply as to preparation, form, certification, approval or filing with any requirement of any special or general law, municipal ordinance or regulation;

(4) The instrument conveys an interest in a lot or parcel of land in a subdivision that was not submitted for approval or that was submitted for approval but was not approved;

(5) The record does not disclose the date of recording;

(6) The instrument does not disclose any statutorily required signature of the town clerk;

(7) The instrument does not contain a statement of consideration;

(8) The instrument fails to state the town and state in which the real property described in the instrument is located;

(9) The instrument fails to state the current mailing address of the grantee;

(10) In the case of a conveyance by a corporation, limited liability company, partnership, limited partnership or limited liability partnership, or by any other entity authorized to hold and convey title to real property within this state, the instrument designates such entity as the grantor but fails to disclose the authority of the individual who executes and acknowledges the instrument;

(11) In the case of a committee deed, the judge’s approval of the sale incorrectly states or fails to state the date of approval of the sale.

(c) Defect with respect to a power of attorney. Any deed, mortgage, lease, power of attorney, release, assignment or other instrument made for the purpose of conveying, leasing, mortgaging or affecting any interest in real property in this state recorded after January 1, 1997, which instrument is executed pursuant to a recorded power of attorney and contains any one or more of the following defects, is as valid as if it had been executed without the defect unless an action challenging the validity of that instrument is commenced and a notice of lis pendens is recorded in the land records of the town or towns where the instrument is recorded within two years after the instrument is recorded:

(1) The instrument was executed by an attorney-in-fact but was signed or acknowledged by the attorney-in-fact without reference to his or her capacity;

(2) The instrument was executed by an attorney-in-fact but does not reference the power of attorney;

(3) The power of attorney was effective at the time the instrument was executed but is recorded after the instrument is recorded.

(d) Defect where fiduciary conveyed to self. Any recorded deed, mortgage, lease, release, assignment or other instrument made for the purpose of conveying, leasing, mortgaging or affecting any interest in real property in this state, which instrument is executed by a fiduciary, but which instrument is voidable because the fiduciary is the grantee, mortgagee, leasee, releasee or assignee designated in such instrument, is as valid as if it had been executed without the defect unless an action is commenced to avoid and set aside such instrument and a notice of lis pendens is recorded in the land records of the town or towns where the instrument is recorded within ten years from the date of recording of such instrument.

(e) Defect with respect to conveyance by fiduciary. Any deed, mortgage, lease, power of attorney, release, assignment or other instrument made for the purpose of conveying, leasing, mortgaging or affecting any interest in real property in this state recorded after January 1, 1997, which instrument was executed by an executor, administrator, guardian, trustee, conservator or other fiduciary pursuant to an order or authorization of the court of probate and which contains any one or more of the following defects, is as valid as if it had been executed without the defect:

(1) The fiduciary failed to post a bond required by the court for the faithful administration and distribution of the proceeds of the sale, provided either (A) the fiduciary has accounted for the proceeds of the sale in an administration account that has been approved and accepted by the court after notice and hearing, and from which order of approval and acceptance no appeal has been taken, or (B) no action challenging the validity of that instrument is commenced and no notice of lis pendens is recorded in the land records of the town or towns where the instrument is recorded within two years after the instrument is recorded;

(2) Required notice of the probate court hearing on the application for an order of sale was not given, provided either (A) the fiduciary has accounted for the proceeds of the sale in an administration account that has been approved and accepted by the court after notice and hearing, and from which order of approval and acceptance no appeal has been taken, or (B) no action challenging the validity of the instrument is commenced and no notice of lis pendens is recorded in the land records of the town or towns where the instrument is recorded within two years after the instrument is recorded;

(3) The fiduciary failed to recite in the instrument the basis of the authority by which the fiduciary acted, provided either (A) an affidavit that complies with section 47-12a, that references the volume, page, and date of the instrument, and that recites the authority pursuant to which the fiduciary executed that instrument is recorded in the land records of the town or towns in which the instrument is recorded, or (B) no action challenging the validity of the instrument is commenced and no notice of lis pendens is recorded in the land records of the town or towns where the instrument is recorded within two years after the instrument is recorded.

(f) Release or assignment of mortgage by out-of-state fiduciary. A release or assignment of a mortgage interest held by a nonresident or deceased nonresident in real property in this state executed by an out-of-state fiduciary shall have the same effect as if executed by a fiduciary of this state notwithstanding that the certificate of appointment and qualification required by section 49-12 has not been filed unless an action contesting the release or assignment is commenced and a notice of lis pendens has been recorded in the land records of the town or towns where such release or assignment is recorded within two years after the instrument is recorded.

(P.A. 99-238, S. 4, 8; P.A. 00-84, S. 1, 3, 6; P.A. 01-195, S. 43, 181; P.A. 05-247, S. 1; P.A. 13-87, S. 2.)

History: P.A. 99-238 effective July 1, 2000; P.A. 00-84 amended Subsec. (b) by deleting “with any statutory requirement” and adding “with any requirement of any special or general law, municipal ordinance or regulation” in Subdiv. (3), adding new Subdiv. (8) re failure of the instrument to state town and state in which real property described in instrument is located and renumbering former Subdivs. (8) and (9) as Subdivs. (9) and (10), and revised effective date of P.A. 99-238 to specify applicability of Subsec. (f), as amended by that act, to errors, irregularities and omissions occurring on or after January 1, 1999, effective July 1, 2000; P.A. 01-195 made a technical change in Subsec. (b)(9), effective July 11, 2001; P.A. 05-247 amended Subsec. (d) to substitute “any recorded deed” for “any deed” and delete “recorded after January 1, 1997”; P.A. 13-87 amended Subsec. (b) to add new Subdiv. (9) re instrument failing to state current mailing address of grantee and redesignate existing Subdivs. (9) and (10) as Subdivs. (10) and (11).






Chapter 822 - Easements and Restrictions

Section 47-37 - When acquired by adverse use.

No person may acquire a right-of-way or any other easement from, in, upon or over the land of another, by the adverse use or enjoyment thereof, unless the use has been continued uninterrupted for fifteen years.

(1949 Rev., S. 7130; P.A. 79-602, S. 56.)

History: P.A. 79-602 substituted “may” for “shall” and “the” for “such” where appearing.

Cited. 1 CA 341; Id., 373. Cited. 3 CA 639. Cited. 7 CA 252. Cited. 8 CA 203. Cited. 20 CA 298; Id., 380. Cited. 32 CA 746. Cited. 33 CA 799. Cited. 37 CA 822. Cited. 39 CA 143. Cited. 44 CA 683. Cited. 46 CA 164. Although plaintiff did not have burden of proving absence of permission, plaintiff did have burden of proving that she and her predecessors adversely used the driveway under a claim or right. 83 CA 826. Trial court finding that underground utility lines placed outside the deeded utility easement were open and visible where plaintiffs had knowledge of parameters of easement and sewer cleanouts were visible outside those parameters was not clearly erroneous. 92 CA 172.

Cited. 15 CS 467. Use for twenty-eight years in disregard of a no trespassing sign established a right-of-way. 19 CS 220. Requirements for prescriptive easement discussed. 45 CS 515.



Section 47-38 - Mode of preventing acquisition.

The owner of land over which a right-of-way or other easement is claimed or used may give notice in writing, to the person claiming or using the privilege, of his intention to dispute the right-of-way or other easement and to prevent the other party from acquiring the right; and the notice, being served and recorded as provided in sections 47-39 and 47-40, shall be deemed an interruption of the use and shall prevent the acquiring of a right thereto by the continuance of the use for any length of time thereafter.

(1949 Rev., S. 7131; P.A. 79-602, S. 57.)

History: P.A. 79-602 made minor changes in wording but made no substantive changes.

Cited. 40 CS 272.



Section 47-39 - Service of notice upon the party claiming the easement.

The notice referred to in section 47-38 shall be served like an original summons in civil actions on the person claiming or using the way or easement, his agent or guardian, if within the state, otherwise on the tenant or occupant of the estate to which the way or easement is claimed to be appurtenant, if there is any such tenant or occupant, and, if not, a copy of the notice shall be affixed to the house upon such estate or to some other conspicuous part of the premises. The service shall be endorsed and returned on the original paper, and the notice with the return shall be recorded in the land records of the town in which the land lies, within three months after the service.

(1949 Rev., S. 7132; P.A. 79-602, S. 58.)

History: P.A. 79-602 specified notice as that “referred to in section 47-38” and substituted “the” for “such” where appearing.

Cited. 40 CS 272.



Section 47-40 - Giving of notice when party unknown.

When the owner of the estate to which such way or easement is claimed to be appurtenant is unknown, the notice under sections 47-38 and 47-39 may be given by conspicuously posting on the estate a copy of the notice and serving it on the person to whom the premises were last assessed for taxes in the place where they lie, and recording it as required in said sections.

(1949 Rev., S. 7133; P.A. 79-602, S. 59.)

History: P.A. 79-602 made minor changes in wording but made no substantive changes.



Section 47-41 - Notice considered a disturbance of the right.

The notice under sections 47-38 and 47-39 shall be considered a disturbance of the right in question which enables the party claiming the right to bring an action as for a nuisance or disturbance for the purpose of trying the right. If the plaintiff in that action prevails, he shall be entitled to full costs, although he recovers only nominal damages.

(1949 Rev., S. 7134; P.A. 79-602, S. 60.)

History: P.A. 79-602 rephrased provisions and specified notice as that under Secs. 47-38 and 47-39.



Section 47-42 - Easements for public utility or railway purposes.

Any right-of-way over or easement in or to any land or water or any interest therein granted by any person or corporation by means of any instrument executed in the manner provided by law for the conveyance of any interest in real estate, which instrument purports to convey to any individual and to his heirs and assigns or to any corporation and to its successors and assigns, a right-of-way over or easement in or to such land or water for any purpose connected with (1) the generation, transmission or distribution of electric energy, (2) the provision of services or operations of a public service company, as defined in section 16-1, or (3) the operation of a railroad or street railway company, shall create a transmissible and assignable interest in land in the grantee therein described. All or any part of any rights therein granted may be granted and conveyed by the grantee therein described, or by any successive grantee, in the manner provided by law for the conveyance of any interest in real estate, to any person or corporation and to his or its respective heirs, successors or assigns. Such grant shall vest in the person or corporation to which such grant is given all the right, interest and title of the grantor to such right-of-way or easement or portion thereof as may be described in such grant.

(1949 Rev., S. 7135; P.A. 95-217, S. 5.)

History: P.A. 95-217 added Subdiv. indicators, and Subdiv. (2) re public service companies.



Section 47-42a - Definitions.

For the purposes of sections 47-42b, 47-42c and 47-42d, the following definitions shall apply:

(a) “Conservation restriction” means a limitation, whether or not stated in the form of a restriction, easement, covenant or condition, in any deed, will or other instrument executed by or on behalf of the owner of the land described therein, including, but not limited to, the state or any political subdivision of the state, or in any order of taking such land whose purpose is to retain land or water areas predominantly in their natural, scenic or open condition or in agricultural, farming, forest or open space use.

(b) “Preservation restriction” means a limitation, whether or not stated in the form of a restriction, easement, covenant or condition, in any deed, will or other instrument executed by or on behalf of the owner of land, including, but not limited to, the state or any political subdivision of the state, or in any order of taking of such land whose purpose is to preserve historically significant structures or sites.

(1971, P.A. 173, S. 1; P.A. 04-96, S. 1; P.A. 05-124, S. 1.)

History: P.A. 04-96 added the state or any political subdivision of the state to conservation restriction and preservation restriction definitions, effective May 10, 2004; P.A. 05-124 made definitions applicable to Sec. 47-42d.



Section 47-42b - Enforcement of conservation and preservation restrictions held by governmental body or charitable corporation.

No conservation restriction held by any governmental body or by a charitable corporation or trust whose purposes include conservation of land or water areas and no preservation restriction held by any governmental body or by a charitable corporation or trust whose purposes include preservation of buildings or sites of historical significance shall be unenforceable on account of lack of privity of estate or contract or lack of benefit to particular land or on account of the benefit being assignable or being assigned to any other governmental body or to any charitable corporation or trust with like purposes.

(1971, P.A. 173, S. 2.)



Section 47-42c - Acquisition of restrictions. Enforcement by Attorney General.

Such conservation and preservation restrictions are interests in land and may be acquired by any governmental body or any charitable corporation or trust which has the power to acquire interests in land in the same manner as it may acquire other interests in land. Such restrictions may be enforced by injunction or proceedings in equity. The Attorney General may bring an action in the Superior Court to enforce the public interest in such restrictions.

(1971, P.A. 173, S. 3; P.A. 05-124, S. 5.)

History: P.A. 05-124 permitted Attorney General to bring enforcement action in Superior Court to enforce public interest in restrictions, effective July 1, 2005.



Section 47-42d - Permit applications filed with state or local land use agency, local building official or director of health. Appeals by party or state agency holding restriction. Civil penalty.

(a) For purposes of this section, “state or local land use agency” includes, but is not limited to, a municipal planning commission, municipal zoning commission, combined municipal planning and zoning commission, a municipal zoning board of appeals, municipal inland wetlands and watercourses agency, a municipal historic district commission and any state agency that issues permits for the construction or improvement of real property.

(b) No person shall file a permit application with a state or local land use agency or a local building official or director of health, other than for interior work in an existing building or for exterior work on an existing building that does not expand or alter the footprint of such existing building, relating to property that is subject to a conservation restriction or a preservation restriction unless the applicant provides proof that the applicant has provided written notice of such application, by certified mail, return receipt requested, to the party holding such restriction, including, but not limited to, any state agency that holds such restriction, not later than sixty days prior to the filing of the permit application. In lieu of such notice, the applicant may submit a letter from the holder of such restriction or from the holder’s authorized agent, verifying that the application is in compliance with the terms of the restriction. If the applicant has provided written notice pursuant to this subsection, the holder of the restriction may provide proof to the state or local land use agency or local building official or director of health that granting of the permit application will violate the terms of the restriction and such agency, official or director shall not grant the permit. Nothing in this section shall be construed to prohibit the filing of a permit application or to require such written notice when the activity that is the subject of such permit application will occur on a portion of property that is not restricted under the terms of such conservation or preservation restriction.

(c) If the applicant fails to comply with the provisions of subsection (b) of this section, (1) the party holding the conservation or preservation restriction, other than a state agency that holds such restriction, may, not later than fifteen days after receipt of actual notice of permit approval, file an appeal with the state or local land use agency or local building official or director of health, subject to any rules of such agency, official or director relating to appeals. The agency, official or director shall reverse the permit approval upon a finding that the requested land use violates the terms of such restriction; or (2) the state agency that holds such restriction may, not later than thirty days after receipt of actual notice of permit approval, file an appeal with the state or local land use agency or local building official or director of health, subject to any rules of such state or local land use agency, official or director relating to appeals. Such state or local land use agency, official or director shall immediately reverse such permit approval if the commissioner of the state agency that holds such restriction certifies that the land use authorized in such permit violates the terms of such conservation or preservation restriction. The commissioner of the state agency that holds such restriction may impose a civil penalty of not more than: (A) Five thousand dollars for a violation of subsection (b) of this section; and (B) one thousand dollars for each day that such violation continues after the applicant receives an order from such commissioner assessing a civil penalty pursuant to subparagraph (A) of this subsection.

(P.A. 05-124, S. 2; P.A. 10-85, S. 1.)

History: P.A. 10-85 amended Subsec. (b) by limiting exemption for exterior work to existing building, including reference to any state agency that holds restriction and adding provision re filing of application or requiring notice when activity will occur on portion of property that is not restricted under terms of conservation or preservation restriction and amended Subsec. (c) by designating existing provisions re appeal by party holding restriction as Subdiv. (1), amending same to add exception re state agency that holds restriction, adding Subdiv. (2) re appeal by state agency that holds restriction and adding provision re civil penalty.



Section 47-42e - Municipal property acquired with intent to place restriction or dedicated as park or open space land. Recording in land records. Enforcement.

(a) For purposes of this section:

(1) “Conservation restriction” has the same meaning as provided in section 47-42a;

(2) “Preservation restriction” has the same meaning as provided in section 47-42a; and

(3) “Open space land” has the same meaning as provided in section 12-107b.

(b) Whenever a municipality acquires any real property with the intent to place a conservation restriction, preservation restriction or other restriction on the use of such property, including acquiring property with funds specifically allocated for a conservation or preservation purpose, such municipality shall record in the land records a description of any such restriction and any applicable source of such restriction, including, but not limited to, the date of the referendum or local legislative body action that authorized such acquisition contingent upon certain use restrictions and the source of the funding for the acquisition of such property if such funding restricted the use of such property.

(c) Whenever a municipality intends to permanently protect any municipal property by dedicating such property as a park or open space land, such municipality shall record in the land records a description of such property, the date of such dedication and the local legislative body action that authorized such dedication.

(d) The failure of a municipality to comply with the provisions of subsection (b) or (c) of this section shall not be evidence of the lack of any such conservation restriction, preservation restriction or open space land dedication.

(e) Nothing in this section shall be construed to amend or alter any other legal right or obligation of a municipality concerning open space land or park land.

(f) If a municipality fails to comply with a dedication of land as open space land or park land or the terms of a conservation or preservation restriction, the Attorney General may bring an action in the superior court to enforce the public interest in such dedication or conservation or preservation restriction.

(P.A. 10-85, S. 2.)

History: P.A. 10-85 effective May 26, 2010.






Chapter 823 - Fences

Section 47-43 - Proprietors to maintain.

The proprietors of lands shall make and maintain sufficient fences to secure their particular fields. Within cities and adjacent to house lots, a tight board fence four and one-half feet high, an open picket fence four feet high, the opening between pickets not to exceed four inches, or a slat rail fence four feet high, the opening between slats not to exceed six inches, the lower slat not over six inches from the ground, a fence not less than four feet high of chain link galvanized wire not smaller than number nine gauge supported upon galvanized tubular steel posts set in concrete, all end and corner posts to be suitably braced, and all to be substantially erected, or any other fence which in the judgment of the selectmen or other officials charged with the duty of fence viewers is equal thereto, shall be a sufficient fence; in places outside of incorporated cities, a rail fence four and one-half feet high, a stone wall four feet high, suitably erected, a wire fence consisting of four strands not more than twelve inches apart, stretched tightly, the lower strand not more than twelve inches and the upper strand not less than four feet from the ground, with good substantial posts not more than sixteen feet apart, and any other fence which in the judgment of the selectmen is equal to such a rail fence, shall be a sufficient fence. Adjoining proprietors shall each make and maintain half of a divisional fence, the middle line of which shall be on the dividing line, and such fence shall not exceed in width, if a straight wood fence or hedge fence, two feet; if a brick or stone fence, three feet; if a crooked rail fence, six feet; and, if a ditch, eight feet, not including the bank, which shall be on the land of the maker. No ditch shall be made adjacent to a house lot without the consent of the owner of the house.

(1949 Rev., S. 7155.)

Cited. 46 CA 164.

Privet hedge set out and cared for by defendant only having its middle line on her property from three inches to one and nine-tenths feet from boundary line held not division fence. 4 Conn. Cir. Ct. 196.



Section 47-44 - Compensation of selectmen for services as fence viewers.

Selectmen shall receive two dollars for each day’s service as fence viewers.

(1949 Rev., S. 3633.)



Section 47-45 - Appointees to perform duties of selectmen as to fences.

In any town, city or borough which conducts its government under the provisions of any special act, and in which the duties in relation to fences imposed by the general statutes on selectmen are not specifically assigned to another officer or agency, the legislative body of such municipality, or the board of selectmen in the case of a municipality in which the legislative body is a town meeting, may appoint a suitable person or a committee of three persons to perform such duties and may provide for the payment of a fee therefor, which fee shall not be less than that provided by section 47-44.

(1953, S. 2967d; P.A. 94-59, S. 5.)

History: P.A. 94-59 provided that appointments be made by the board of selectmen in the case of a municipality in which the legislative body is a town meeting.



Section 47-46 - Payment for fence between agricultural property and state highway.

When there is no fence between property used for agricultural purposes adjoining a state highway and the highway property sufficient for the purposes of section 47-43, or when any fence so located is in need of replacement, the adjoining proprietor may, with the written agreement of the Commissioner of Transportation, executed within sixty days of a written request by such proprietor, cause such a fence to be constructed or replaced within two years from the date of the agreement; and the Commissioner of Transportation shall, within sixty days after the construction or replacement is completed, reimburse the proprietor for one-half the cost thereof, subject to limitations of costs per linear foot and in accordance with standards to be established by said commissioner.

(1957, P.A. 234; 1967, P.A. 43; 1969, P.A. 768, S. 262.)

History: 1967 act specified that fence must be constructed or replaced “within two years from the date of the agreement”; 1969 act replaced highway commissioner with commissioner of transportation.



Section 47-46a - Payment for fence between agricultural property and property in control of Department of Energy and Environmental Protection.

Where there is no fence between property used for agricultural purposes and adjoining property of the state under control of the Department of Energy and Environmental Protection sufficient for the purposes of section 47-43, or when any fence so located is in need of replacement, and the boundary has been mutually agreed upon, the adjoining proprietor may, with the written agreement of the Commissioner of Energy and Environmental Protection, executed within sixty days of a written request by such proprietor, cause such a fence to be constructed or replaced within six months of the date of the agreement; and the commissioner shall, within sixty days after the construction or replacement is completed, reimburse the proprietor for one-half the cost thereof, the state’s share not to exceed four dollars a rod, payments to be made in the order of receipt of applications and completion of projects. Total payments under this section shall not exceed five thousand dollars in any fiscal year.

(1961, P.A. 558; 1967, P.A. 72; 1971, P.A. 872, S. 205; P.A. 79-530, S. 1, 3; P.A. 11-80, S. 1.)

History: 1967 act increased state’s maximum share in reimbursement from $1 to $2 per rod; 1971 act replaced state park and forest commission and its director with department and commissioner of environmental protection and revised reference to maximum for total payments to reflect change from biennial to annual budget; P.A. 79-530 raised state’s maximum share for reimbursement to $4 per rod and raised maximum amount for total payments from $2,500 to $5,000 per fiscal year; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 47-47 - Barbed wire between adjoining premises or enclosing grounds of public buildings.

No person shall use barbed wire in the construction of fences, or have barbed wire upon existing fences, between his own premises and those of an adjoining proprietor, within twenty-five rods of any house or barn belonging to such proprietor, unless either premises are used in connection with raising livestock, without first obtaining his written consent. No barbed wire shall be used in the construction of fences, or retained upon existing fences, connected with or enclosing the grounds of any public school or public building, except a Department of Transportation storage facility or a vessel operations area of a state-owned waterfront facility or aircraft operations area of a state-owned airport. Any person who violates any provision of this section shall be fined not more than one hundred dollars.

(1949 Rev., S. 7157; P.A. 80-105; P.A. 84-322.)

History: P.A. 80-105 added exception re premises used in raising livestock to provision requiring written consent for barbed wire fence within twenty-five rods of house or barn; P.A. 84-322 allowed use of barbed wire at department of transportation storage facilities, vessel operations areas of state-owned waterfront facilities and aircraft operations areas of state-owned airports.



Section 47-48 - Barbed wire along sidewalks.

No barbed wire shall be installed along any sidewalk unless it is at least six and one-half feet above the ground. Any barbed wire in use in conformity with section 7156 of the general statutes, revision of 1949, on October 1, 1957, may be continued in use.

(1949 Rev., S. 7156; 1957, P.A. 157, S. 1.)



Section 47-49 - Purchase of division fence.

If one proprietor or his predecessor in title makes the whole fence and the adjoining proprietor afterwards encloses his land, such adjoining proprietor shall purchase and maintain half of the divisional fence. If the parties do not agree in dividing and appraising it, either may call on the selectmen of the town in which such fence is situated, who may set out, to each, his proportion of such fence and determine how much shall be paid to the party erecting or owning the same by the other; a certificate of which determination, under the hands of the selectmen, shall be sufficient evidence for the recovery of the amount so determined. No action therefor shall be maintained unless the proprietor, who, or whose predecessor in title, first occupied his land and made the whole of the divisional fence, has caused such fence to be so divided and appraised within six years after the adjoining proprietor, or those under whom he holds, has first enclosed his land by particular enclosure, nor unless such action is commenced within one year after such division and appraisal have been made.

(1949 Rev., S. 7158.)

Cited. 4 Conn. Cir. Ct. 196, 199.



Section 47-50 - Division of fence by selectmen.

When a fence between adjoining proprietors has never been divided and either refuses to divide it, the other may call on the selectmen to make a division, who shall set out, in writing, the better part to him who erected it or to the party holding under him; and the cost, certified by the selectmen in writing, shall be paid by him who refused to make such division. Such division, when recorded in the town where the land lies, shall be binding on the parties.

(1949 Rev., S. 7159.)



Section 47-51 - Repair of division fence.

If any person neglects to keep his division fence in repair, the party aggrieved may call on the selectmen to view it, who, if they find it insufficient, shall immediately give written notice thereof to the person bound to repair it, and shall also mail to the owner of any mortgage upon land which is partly bounded by the fence in question a written notice of an order to repair such fence. If none of the parties interested, to whom notice has been given, makes such repairs within fifteen days from the time of giving such notice, the party aggrieved may make such repairs and recover of the person bound to repair it double the cost of such repairs as estimated in writing by the selectmen and also the fees of such selectmen. Such sums shall constitute a lien upon such land against all persons interested therein, provided such lien shall be recorded in the office of the town clerk of the town in which such land is situated within sixty days from the time of completing such repairs. Such liens may be foreclosed in the manner provided for the foreclosure of mortgages.

(1949 Rev., S. 7160.)

Cited. 4 Conn. Cir. Ct. 196, 199.



Section 47-52 - When dividing line is a stream.

When the dividing line is a stream or pond, which does not take the place of a sufficient fence, and it is impracticable to make the fence in the line, if either party refuses to make a division fence on either side, two selectmen of the town shall, on application of either party, determine on which side of the stream or pond the fence shall be erected and maintained, or whether partly on one side and partly on the other, and what part each shall make and maintain, and deliver their determination in writing to the parties. If either refuses to make and maintain his part of the fence, the other may do so and recover the expense from the party so refusing.

(1949 Rev., S. 7161.)



Section 47-53 - Apportionment of division fence. Penalty.

When there is no fence between adjoining proprietors or when a particular enclosure is divided between two or more proprietors and either desires to have a division fence erected, any two selectmen of the town where such land is situated, and, if the same is situated in more than one town, then one from each town, may view such dividing line, first giving notice to such proprietors; and, if they deem it reasonable that such fence should be erected at the expense of each of such adjoining proprietors, shall divide and stake out a line and assign to each his portion thereof and limit a time within which it shall be erected; and each proprietor shall erect a sufficient fence on the portion of such line so set to him. If either makes his portion of such fence and the other neglects to make his portion within such time, such selectmen may cause the fence to be completed, and the expense thereof, as certified by the selectmen, shall be paid by the proprietor so neglecting. Any person who neglects to erect a sufficient fence on the portion of such line so set to him, within the time prescribed by such selectmen, shall be fined not more than two dollars for each day of such neglect.

(1949 Rev., S. 7162.)

Cited. 4 Conn. Cir. Ct. 196, 199.



Section 47-54 - Proceedings to obtain new division fence.

When a particular enclosure has been divided and the parties cannot agree respecting the division of a fence belonging to the same, or when adjoining proprietors cannot agree respecting the division of an existing fence, and there is no record of any division of it, any of them may call out any two selectmen of the town where such fence is situated, or, if the same is in two towns, one from each town, who shall view such fence and make a division and award in favor of and against such parties such sums as they deem reasonable. Such award shall be in writing, signed by such selectmen, describing such division and limiting a time for the payment of the sums awarded, and, when recorded in the town or towns where such fence is situated, shall be final, and shall not be invalid in consequence of any inaccuracy, if the location of such division, the parties and the sums awarded can be understood.

(1949 Rev., S. 7163.)

Cited. 4 Conn. Cir. Ct. 196, 199.



Section 47-55 - Damage by animals.

All damage done within enclosures by cattle, horses, asses, mules, sheep, swine or goats, when the fence is sufficient, shall be paid by the owner of the animals. No person shall recover for damage done within his enclosure by reason of the insufficiency of his fence, unless done by animals at large contrary to law, or by unruly cattle that are not restrained by ordinary fences; or unless the owner of animals puts them into or voluntarily trespasses on such enclosure; or unless they entered through a part of the fence which was sufficient; in all of which cases the owner of the land may impound them and recover poundage and damages.

(1949 Rev., S. 7164.)

See chapter 436 re impoundment of animals generally.



Section 47-56 - Fences around home lots.

When adjoining proprietors are unable to agree about erecting a division fence and there is a dwelling house on the lot of one proprietor within one hundred rods of the dividing line, he may notify any two selectmen of the town in which such lot is situated or, if it is in more than one town, then one selectman from each town, who shall give written notice to the parties of the time and place of a hearing in regard to such fence; and the proprietor of such lot may, upon the terms named by the selectmen, erect a better fence than is required by law, and the adjoining proprietor shall pay such part of the expense as he would pay for the erection of an ordinary sufficient fence, but shall be allowed the value of his part of the existing division fence appraised by the selectmen. The expense of maintaining such better fence beyond that of an ordinary sufficient fence shall be defrayed by the owner of such lot, who shall also pay the fees of the selectmen. Such selectmen shall make a written certificate of their doings and leave a copy with each proprietor; and the party erecting the fence may recover of the other party the amount to be paid by him if not so paid within thirty days after the erection of such fence.

(1949 Rev., S. 7165.)






Chapter 824 - Indians

Section 47-57 and 47-58 - Resident aliens and French citizens, rights re real estate. When nonresident aliens may hold real estate.

Sections 47-57 and 47-58 are repealed.

(1949 Rev., S. 7166, 7167; P.A. 74-60; P.A. 85-211, S. 2.)



Section 47-59 - Overseer of Indians.

Section 47-59 is repealed.

(1949 Rev., S. 7168; 1961, P.A. 304, S. 6.)



Section 47-59a - Connecticut Indians; citizenship, civil rights, land rights.

(a) It is hereby declared the policy of the state of Connecticut to recognize that all resident Indians of qualified Connecticut tribes are considered to be full citizens of the state and they are hereby granted all the rights and privileges afforded by law, that all of Connecticut’s citizens enjoy. It is further recognized that said Indians have certain special rights to tribal lands as may have been set forth by treaty or other agreements.

(b) The state of Connecticut further recognizes that the indigenous tribes, the Schaghticoke, the Paucatuck Eastern Pequot, the Mashantucket Pequot, the Mohegan and the Golden Hill Paugussett are self-governing entities possessing powers and duties over tribal members and reservations. Such powers and duties include the power to: (1) Determine tribal membership and residency on reservation land; (2) determine the tribal form of government; (3) regulate trade and commerce on the reservation; (4) make contracts, and (5) determine tribal leadership in accordance with tribal practice and usage.

(P.A. 73-660, S. 1, 11; P.A. 89-368, S. 16.)

History: P.A. 89-368 added Subsec. (b) giving recognition of powers and duties of indigenous tribes over tribal members and reservations.

Cited. 18 CA 4; 22 CA 229; judgment reversed, see 217 C. 612. “Rights and privileges” include access to state’s courts, and tribe’s initiation of summary process action in state court constitutes consent to the court’s jurisdiction. 138 CA 204.

Subsec. (a):

“Rights and privileges” must include access to the state’s courts; court properly exercised subject matter jurisdiction to adjudicate summary process action involving eviction from reservation land where plaintiffs, by initiating action, consented to court’s jurisdiction and the court’s exercise of jurisdiction did not interfere with the Schaghticoke Indians’ right to self-governance or infringe on any tribal laws or adjudicative authority of the Schaghticoke Indians. 138 CA 204.



Section 47-59b - Indian Affairs Council; composition, duties, executive director, regulations, report.

(a) There shall continue to be an Indian Affairs Council, consisting of one representative from each of the following Indian tribes: The Schaghticoke, the Paucatuck Eastern Pequot, the Mashantucket Pequot, the Mohegan and the Golden Hill Paugussett; to be appointed by the respective tribes, and three persons appointed by the Governor who are electors within the state but not elected or appointive officials of the state or any of its political subdivisions and are not of Indian lineage. Appointments made under this section shall be for terms of three years. Each Indian tribe may designate from among its members an alternate representative who may serve from time to time in place of its appointive representative. Vacancies on said council shall be filled by the respective appointing authority for the unexpired balance of the term. The members of said council shall be compensated for their services thereon at the rate of twenty-five dollars per day and shall be reimbursed for their necessary expenses. Said council shall provide services to the Indian reservation community of the state and formulate programs suitable to its needs. The council may select an executive director who shall serve at no expense to the state but may be compensated with funds contributed by the tribes.

(b) The Indian Affairs Council shall review the regulations governing Indian affairs in the state of Connecticut and advise the Commissioner of Energy and Environmental Protection on promulgation of new regulations. The council shall report annually, no later than September first, to the Governor and the General Assembly on the activities of the council and the state of affairs of the Indian people in the state.

(P.A. 73-660, S. 2, 8, 10, 11; P.A. 74-168, S. 1, 2; P.A. 75-129, S. 1, 2; P.A. 81-375, S. 1, 4; P.A. 89-368, S. 20; P.A. 93-435, S. 16, 95; P.A. 11-80, S. 1.)

History: P.A. 74-168 continued existence of council, added representative from Golden Hill tribe and allowed compensation of $25 per day where previously members received no compensation but were reimbursed for necessary expenses; P.A. 75-129 authorized tribes to designate alternate representatives; P.A. 81-375 amended Subsec. (a) to change names of tribes as of July 1, 1981; P.A. 89-368 amended Subsec. (a) by substituting “Paucatuck Eastern Pequot” for “Paucatuck Pequot” and by deleting an obsolete provision” concerning terms and deleted Subsec. (b) re qualifications necessary for a person’s designation as an Indian and re eligibility for residing on reservation lands and relettered Subsec. (c) as Subsec. (b); P.A. 93-435 amended Subsec. (b) to make a technical change, effective June 28, 1993; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011.

See Sec. 47-65 re management of reservations and reservation residents and re duties of Commissioner of Energy and Environmental Protection in connection with reservation management.

Cited. 22 CA 229; judgment reversed, see 217 C. 612.

Subsec. (a):

Cited 18 CA 4.



Section 47-60 - Reservation land held in trust by state. Conveyances by Indians void.

(a) Any reservation land held in trust by the state on October 1, 1989, shall continue to be held in trust in perpetuity to prevent alienation and to insure its availability for future generations of Indians. Except as otherwise expressly provided, all conveyances by any Indian of any land belonging to, or which has belonged to, the estate of any tribe shall be void.

(b) A tribe shall exercise on reservation land all rights incident to ownership except the power of alienation.

(1949 Rev., S. 7169; P.A. 89-368, S. 21.)

History: P.A. 89-368 amended Subsec. (a) specifying that reservation land held in trust by the state shall continue to be held in trust and added Subsec. (b) re exercise of rights to tribal reservation land.

Cited. 22 CA 229; judgment reversed, see 217 C. 612. One right incident to property ownership is the right to bring a summary process eviction action. 138 CA 204.



Section 47-61 - No title by possession against an Indian.

In any action brought by an Indian or Indians for the recovery of lands owned by Indians, or sequestered for their use by the General Assembly or by any town agreeably to law, the defendant shall not plead the statute of limitations, except as against an Indian or Indians authorized by law to convey Indian lands, or as against a town authorized by law to convey Indian lands.

(1949 Rev., S. 7170.)

Cited. 22 CA 229; judgment reversed, see 217 C. 612.



Section 47-62 - Taking wood from land of Indian.

Section 47-62 is repealed.

(1949 Rev., S. 7171; 1961, P.A. 304, S. 6.)



Section 47-63 - Definitions.

The following terms as used in this chapter, shall have the following meanings: “Indian” means a person who is a member of any of the following tribes, Paucatuck Eastern Pequot, Mashantucket Pequot, Schaghticoke, Golden Hill Paugussett and Mohegan; “reservation” means the Paucatuck Eastern Pequot reservation in the town of North Stonington, assigned to the use of the Paucatuck Eastern Pequot tribe; the Golden Hill Paugussett reservations in the towns of Trumbull and Colchester, assigned to the Golden Hill Paugussett tribe; the Schaghticoke reservation in the town of Kent, assigned to the Schaghticoke tribe, and the Mashantucket Pequot reservation in the town of Ledyard, assigned to the Mashantucket Pequot tribe; “tribal funds” means the money held by the state for the use and benefit of a tribe as distinguished from legislative appropriations.

(1961, P.A. 304, S. 1; P.A. 73-660, S. 9, 11; P.A. 81-375, S. 2, 4; P.A. 89-368, S. 22.)

History: P.A. 73-660 redefined “Indian” to list specific tribes, replacing reference to persons of tribes “for whose use any reservation was set out”; P.A. 81-375 amended section to change names of tribes and to add reference to Colchester reservation as of July 1, 1981; P.A. 89-368 made technical changes.

Cited. 22 CA 229; judgment reversed, see 217 C. 612.



Section 47-64 - Use of reservations. Restriction of leases. Escheats.

(a) Each tribe shall determine who may live on reservation land, provided any person lawfully residing on a reservation on October 1, 1989, may continue to reside on such reservation. Residents may be removed in accordance with rules filed under section 47-66j.

(b) Each tribe may lease reservation land for not more than twenty-five years.

(c) Notwithstanding any provision of the general statutes or any special act to the contrary, any Indian reservation property that escheats to the state shall be preserved as an Indian historical area, under the control of the Department of Energy and Environmental Protection.

(1961, P.A. 304, S. 2, 3; P.A. 73-660, S. 3, 6, 11; P.A. 89-368, S. 23; P.A. 11-80, S. 1.)

History: P.A. 73-660 changed applicable dates from July 1, 1961, to July 1, 1973, added provision in Subsec. (a) re reimbursement for spouse or children who no longer qualify to reside on reservation following death of their relative and deleted provisions which placed burden of proving residency eligibility on claimant and re welfare commissioner’s regulation of times when Indians, descendants and guests may use reservation for recreational and social purposes, in Subsec. (b) replaced welfare commissioner with Indian Affairs Council and added Subsec. (c); P.A. 89-368 amended Subsec. (a) to authorize tribes to determine who may reside on reservation land and amended Subsec. (b) to delete prohibition against leasing and to authorize tribes to lease reservation land for not more than 25 years; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.

Preempted and rendered invalid by federal law. 22 CA 229; judgment reversed, see 217 C. 612.



Section 47-65 - Management of reservations and residents thereon. Adoption of regulations. Governor designated administrative agent.

(a) The Commissioner of Energy and Environmental Protection with the advice of the Indian Affairs Council shall have the care and management of reservation lands. The commissioner and the council shall establish the boundaries of such reservations by land survey and shall file a map of the same in the land records of the appropriate towns.

(b) All reservation buildings not privately owned shall be subject to the care and management of the Commissioner of Energy and Environmental Protection. The commissioner with the advice of the Indian Affairs Council shall, upon the petition of the resident, make major repairs and improvements to the exterior of any such building and its heating, water, electric, sewage disposal and plumbing systems as are necessary to insure habitable living conditions. The resident of any building shall assume responsibility for the interior maintenance of floors, walls and ceilings and minor maintenance of the building and its heating, water, electric, sewage disposal and plumbing systems, provided the commissioner shall supply necessary materials for such systems.

(c) The council may, upon petition of an Indian resident without sufficient means to support himself, provide assistance in an amount necessary to maintain a standard of living in the home compatible with the well-being of the resident. The council shall provide other services as it deems necessary to insure the well-being of all persons residing on the reservations.

(d) The commissioner and the council may adopt and amend regulations pursuant to chapter 54 to carry out the provisions of subsections (a) and (b) of this section. The council shall adopt regulations which prescribe eligibility standards for assistance and services under subsection (c) of this section.

(e) The Governor is hereby designated the administrative agent of the state to apply for any funds or other aid, cooperate and enter into contracts and agreements with the federal government, the Indian Housing Authority or any other appropriate state or local agency for the purpose of providing necessary services to housing projects to be located on Indian reservations within the state of Connecticut or for any other purpose which the Congress of the United States or the General Assembly has authorized or may authorize for expenditures compatible with the services provided for in this chapter. The Governor is authorized in the name of the state to make all applications, sign all documents, give assurances and do all other things necessary to carry out the provisions of this chapter.

(1961, P.A. 304, S. 4; P.A. 73-660, S. 4, 11; P.A. 76-97, S. 1, 2; P.A. 78-40, S. 1, 2; P.A. 11-80, S. 1.)

History: P.A. 73-660 transferred duties of welfare commissioner re care of land, buildings, boundaries and regulations to insure health, safety and well-being to commissioner of environmental protection and Indian Affairs Council, deleting provisions re welfare commissioner’s past duties to assist needy Indians, repair and improve buildings, to admit and evict residents, etc.; P.A. 76-97 limited duties of commissioner and council to reservation lands, abolishing their powers re “care and management” of persons, etc. and added Subsecs. (b) to (d) clarifying general statements of prior provisions; P.A. 78-40 added Subsec. (e) re governor’s role in obtaining federal assistance for housing projects on reservations; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsecs. (a) and (b), effective July 1, 2011.

Preempted and rendered invalid by federal law. 22 CA 229; judgment reversed, see 217 C. 612.



Section 47-65a - Hunting and fishing on reservations.

Notwithstanding the provisions of section 26-27, any Indian may take, hunt or trap any wild bird or quadruped on, or take or assist in taking any fish or bait species in the waters of, the reservation of such Indian’s tribe without a license therefor, subject to the regulations promulgated by the council and to such seasonal and bag limitations as may be provided by law. The Commissioner of Energy and Environmental Protection shall issue, without fee, a private land deer permit to any Indian for use only on the reservation of such Indian’s tribe, provided such reservation is not less than two hundred fifty acres in size and provided further no such Indian shall be issued more than one such permit per season. Such permit shall allow the use of a rifle, shotgun, muzzleloader or bow and arrow on such reservation land from November first until December thirty-first, inclusive, of each year.

(P.A. 73-660, S. 7, 11; P.A. 00-67, S. 1; P.A. 11-80, S. 1.)

History: P.A. 00-67 made technical changes and added requirement that the commissioner issue private land deer permits for reservations with limits on reservation size, number of permits issued, type of weapon and season; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 47-65b - State assumption of criminal and civil jurisdiction on reservation of the Mohegan Tribe of Indians.

The state of Connecticut assumes criminal jurisdiction and civil regulatory jurisdiction pursuant to the May 17, 1994, Agreement and the May 17, 1994, Gaming Compact between the state of Connecticut and the Mohegan Tribe of Indians of Connecticut and Public Law 103-377.

(P.A. 96-142, S. 1, 4.)

History: P.A. 96-142 effective May 29, 1996.



Section 47-65c - Memoranda of agreement establishing authority of Indian tribal police departments and officers.

(a) Notwithstanding the requirements of section 3-6c, the Commissioner of Emergency Services and Public Protection, upon the approval of the Chief State’s Attorney, shall have the authority to enter into separate memoranda of agreement with the Mashantucket Pequot Tribe and the Mohegan Tribe of Indians of Connecticut for the purpose of establishing the authority of each tribe’s police department and police officers to exercise law enforcement powers pursuant to sections 7-294a to 7-294e, inclusive.

(b) Notwithstanding the requirements of section 3-6c, the Commissioner of Emergency Services and Public Protection and the Chief State’s Attorney shall jointly have the authority to revoke any memorandum of agreement with the Mashantucket Pequot Tribe or the Mohegan Tribe of Indians of Connecticut entered into pursuant to subsection (a) of this section.

(c) Upon entering into any memorandum of agreement pursuant to subsection (a) of this section, the Commissioner of Emergency Services and Public Protection shall submit a copy of such agreement to the speaker of the House of Representatives, the president pro tempore of the Senate, the majority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the House of Representatives and the minority leader of the Senate and to the joint standing committees of the General Assembly having cognizance of matters relating to public safety and government administration.

(P.A. 13-170, S. 2.)

History: P.A. 13-170 effective June 25, 2013.



Section 47-66 - Tribal funds.

Tribal funds shall be under the care and control of the Commissioner of Energy and Environmental Protection with the advice of the Indian Affairs Council and may be used for the purposes set forth in section 47-65. Said commissioner shall annually settle his accounts of the affairs of each tribe with the Comptroller, and his report to the Governor shall furnish, with respect to each tribe, a statement of the amount and condition of its fund, an estimate of the value of its lands and the income annually received and the expenditures made by said commissioner from such fund. Said commissioner may maintain an action in his name to recover any property misappropriated from a reservation.

(1961, P.A. 304, S. 5; P.A. 73-660, S. 5, 11; P.A. 11-80, S. 1.)

History: P.A. 73-660 placed funds under control of environmental protection commissioner and Indian Affairs Council rather than under control of welfare commissioner; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

Preempted and rendered invalid by federal law. 22 CA 229; judgment reversed, see 217 C. 612.



Section 47-66a - Indian housing authorities. Creation and powers.

There is created, with respect to each Indian tribe named in section 47-63, a public body corporate and politic, to be known as the “housing authority” of said Indian tribe possessing all powers, rights and functions specified for municipal authorities created pursuant to chapter 128, provided said Indian housing authority shall not transact any business nor exercise its powers hereunder until or unless the governing council of said tribe, by proper resolution declares that there is a need for an authority to function for said tribe. Except as otherwise provided in sections 47-66a to 47-66d, inclusive, all the provisions of law applicable to housing authorities created for municipalities and the commissioners of such authorities shall be applicable to Indian housing authorities and the commissioners thereof, unless a different meaning clearly appears from the context. The chief or other governing head and governing council of an Indian tribe are hereby authorized to exercise all appointing and other powers with respect to an Indian housing authority that are vested under part I of said chapter 128, in the chief executive officer and governing body of a municipality. The Indian housing authorities shall be operated in conformity with Title II of the Civil Rights Act of 1968.

(P.A. 76-377, S. 1.)



Section 47-66b - Commissioners.

The chief or other governing head shall appoint five commissioners who shall be members of the tribe for which the authority is created. Holding of any tribal office shall not bar appointment of any such tribal member to a tribal housing authority. No person shall be barred from serving as a commissioner because he is a tenant or home buyer in a tribal housing project.

(P.A. 76-377, S. 2.)



Section 47-66c - Area of operation.

The area of operation of a tribal housing authority shall be within the territorial boundaries of the reservation set aside for the tribe as specified in section 47-63.

(P.A. 76-377, S. 3.)



Section 47-66d - Lease of tribal property to housing authority.

Notwithstanding the provisions of subsection (b) of section 47-64, any real property located on an Indian reservation, as defined in section 47-63, required by a tribal authority for use in its area of operation in providing housing shall be leased to the housing authority by the respective tribal governing body with the approval of the Commissioner of Energy and Environmental Protection, upon such lawful terms as shall be agreeable to the parties.

(P.A. 76-377, S. 4; P.A. 11-80, S. 1.)

History: (Revisor’s note: In 1997 the words “the Department of” in the phrase “Commissioner of the Department of Environmental Protection” were deleted editorially by the Revisors for consistency with customary statutory usage); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 47-66e and 47-66f - Indian burial sites; inventory of state land. Excavation of Indian burial sites; notice, removal and reinterment of remains.

Sections 47-66e and 47-66f are repealed.

(P.A. 81-242, S. 1–3; P.A. 89-368, S. 29, 30.)



Section 47-66g - Management of Indian affairs.

The Commissioner of Energy and Environmental Protection with the advice of the Indian Affairs Council shall manage the state’s interest in Indian affairs not otherwise specified in this chapter, including but not limited to, maintaining state documents, providing information to tribal members and coordinating governmental grant programs.

(P.A. 82-178; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 47-66h - Trust agreements between Governor and willing indigenous tribes.

(a) Effective October 1, 1990, the Governor shall enter into a trust agreement with each willing indigenous Indian tribe. Any such trust agreement shall define the powers and duties possessed by the tribe that is party to the agreement and shall be consistent with recommendations on trust agreements contained in the final report of the Indian Affairs Task Force made pursuant to special act 87-103.

(b) Nothing in this chapter shall be construed to confer tribal status under federal law on the indigenous tribes named in section 47-59a or to confer additional rights of ownership and title to such tribes to land in the state which was not held in trust for such tribes on June 1, 1989.

(P.A. 89-368, S. 17.)

Subsec. (b):

Cited. 243 C. 115.



Section 47-66i - Method of selecting tribal leaders. Disputes.

(a) Each tribal leader shall file with the Governor his name and a written description of the method of selecting tribal leaders and the process by which tribal leaders exercise their authority. The Governor shall file such description with the Secretary of the State and the Indian Affairs Council established under section 47-59b.

(b) A leadership dispute shall be resolved in accordance with tribal usage and practice. Upon request of a party to a dispute, the dispute may be settled by a council. Each party to the dispute shall appoint a member to the council and the parties shall jointly appoint one or two additional members provided the number of members of the council shall be an odd number. If the parties cannot agree on any joint appointment, the Governor shall appoint any such member who shall be a person knowledgeable in Indian affairs. The decision of the council shall be final on substantive issues. An appeal may be taken to the Superior Court to determine if provisions of the written description filed with the Secretary of the State pursuant to this section have been followed. If the court finds that the dispute was not resolved in accordance with the provisions of the written description, it shall remand the matter with instructions to reinstitute proceedings, in accordance with such provisions.

(P.A. 89-368, S. 18.)

Subsec. (b):

There is no provision whereby tribal leadership disputes are to be decided first by the Superior Court. 138 CA 204.



Section 47-66j - Rules for tribal membership.

(a) On or before March 15, 1990, and annually thereafter, the tribal leader selected in accordance with the method filed under section 47-66i shall file a copy of the rules for tribal membership and government and a current membership roll with the Governor. The membership rules may include provisions for revocation of membership. The Governor shall file the rules and membership roll with the Secretary of the State and the Indian Affairs Council established under section 47-59b.

(b) A membership dispute shall be resolved in accordance with tribal usage and practice. Upon request of a party to a dispute, the dispute may be settled by a council. Each party to the dispute shall appoint a member of the council and the parties shall jointly appoint one or two additional members provided the number of members of the council shall be an odd number. If the parties cannot agree on any joint appointment, the Governor shall appoint such member who shall be a person knowledgeable in Indian affairs. The decision of the council shall be final on substantive issues but an appeal may be taken to the Superior Court to determine if membership rules filed in the office of the Secretary of the State pursuant to this section have been followed. If the court finds that the dispute was not resolved in accordance with the provisions of the written description, it shall remand the matter with instructions to reinstitute proceedings, in accordance with such provisions.

(P.A. 89-368, S. 19.)

Cited. 243 C. 115.

Primary jurisdiction of tribal membership dispute belongs with council; trial court properly dismissed plaintiff’s complaint for lack of subject matter jurisdiction where plaintiff failed to follow the procedures set forth in section. 82 CA 11.






Chapter 825 - Condominium Act

Section 47-67 and 47-68 - Title. Definitions.

Sections 47-67 and 47-68 are repealed.

(1963, P.A. 605, S. 1, 2; 1971, P.A. 813, S. 1, 2; P.A. 76-308, S. 35, 36; P.A. 79-602, S. 132.)



Section 47-68a - Short title: Condominium Act of 1976. Definitions.

This chapter shall be known as the “Condominium Act of 1976”. As used in this chapter, unless the context otherwise requires:

(a) “Condominium” means real property and any incidents thereto and interests therein, lawfully submitted to this chapter by the recordation of condominium instruments pursuant to the provisions of this chapter.

(b) “Unit” means a part of the property including one or more rooms or designated spaces located on one or more floors or a part or parts thereof in a building, intended for any type of independent use, and with a direct exit to a public street or highway or to common elements leading to such street or highway.

(c) “Unit owner” means the person or persons owning a condominium unit or leasing a unit in a leasehold condominium, as hereinafter provided, and an undivided interest in the common elements specified and established in the declaration and the heirs, executors, administrators, successors and assigns of such person or persons, and a mortgagee or lienholder holding both legal and equitable title.

(d) “Condominium instruments” means the declarations, bylaws, survey maps and plans recorded and filed pursuant to the provisions of this chapter. Any exhibit, schedule, or certification accompanying a condominium instrument and recorded or filed simultaneously therewith shall be deemed an integral part of that condominium instrument. Any amendment or certification of any condominium instrument shall, from the time of the recordation or filing of such amendment or certification, be deemed an integral part of the affected condominium instrument, so long as such amendment or certification was made in accordance with the provisions of this chapter.

(e) “Common elements” means all portions of the condominium other than the units.

(f) “Recreation facilities” means that portion of the common elements intended for recreational, social and similar community use by the unit owners.

(g) “Limited common elements” means and includes those common elements designated in the declaration as reserved for the use of a certain unit or units to the exclusion of other units.

(h) “Common expenses” means and includes: (1) Expenses of administration, maintenance, repair or replacement of the common elements; (2) expenses declared common expenses by provisions of this chapter or by the condominium instruments; (3) expenses agreed upon as common expenses by the association of unit owners and lawfully assessed against the unit owners in accordance with the condominium instruments; (4) reasonable reserves established for the repair or replacement of capital improvements, or improvements with more than a single year life.

(i) “Common profits” means the balance of all income, rent, profits and revenues from the common elements remaining after the deduction of the common expenses.

(j) “Majority” or “majority of unit owners” means the owners of more than fifty per cent of the voting power in a condominium unit owners’ association. Any specified percentage of unit owners, unless otherwise stated, means such percentage in the aggregate of such voting power.

(k) “Person” means an individual, corporation, limited liability company, partnership, association, trustee or other entity capable of holding an interest in real property or any combination thereof.

(l) “Property” means and includes the land, all buildings, all improvements and structures thereon, and all easements, rights and appurtenances belonging thereto, which have been or are intended to be submitted to the provisions of this chapter.

(m) “Declarant” means the person or persons who execute the declaration or on whose behalf the declaration is executed. From the time of the recordation of any amendment to the declaration expanding an expandable condominium, all persons who execute such amendment or on whose behalf such amendment is executed shall also come within this definition. Any successors of the persons referred to in this subsection who acquire fee simple title to condominium units or title to leasehold condominium units and who come to stand in the same relation to the condominium as their predecessors or by whom rights of the declarant reserved in the condominium instruments which are different from other unit owners, other than rights to maintain model units and sales offices, have been exercised shall also come within this definition, except that each successor shall be responsible only for (1) prospective performance from the date a successor became a successor under covenants and agreements in the condominium and other instruments affecting the property which run with the land and which are recorded on the land records of the town within which the condominium is situated, and in accordance with the representations with regard to the construction and improvement of the condominium property in any public offering statement delivered to a purchaser as required by section 47-71b, (2) obligations expressly assumed, (3) warranties on the buildings and common elements, or the portions thereof, constructed by any successor after the date on which such successor became a successor, and (4) the acts and omissions of such successor, and any liability arising therefrom, from the date such successor became a successor. Notwithstanding the foregoing, no lending institution as a successor after acquisition of title to a condominium by foreclosure of a mortgage or acceptance of a deed in lieu thereof, shall be responsible for performance in accordance with any different representations in any public offering statement subsequent to the first public offering statement delivered to the first purchaser of a unit in the condominium unless written consent thereto of the lending institution shall be attached to each subsequent public offering statement, and if no such consent is attached, each subsequent public offering statement shall identify the different representations and state that if the lending institution becomes a successor it shall not be responsible for performance in accordance with such different representations. No declarant shall make any different representations in any public offering statement subsequent to the first public offering statement delivered to the first purchaser of a unit in the condominium with regard to the construction and improvement of the condominium property unless such construction and improvement has been completed prior thereto.

(n) “Unit number” means the number, letter, or combination thereof, designating the unit in the condominium instruments.

(o) “Association of unit owners” means all of the unit owners acting as a group in accordance with the condominium instruments.

(p) “Building” means a structure or structures containing one or more units and comprising a part of the property.

(q) “Improvements” means any construction on or in any land included in the condominium, including, but not limited to, roads, buildings, poles, wires, sewers, drains, clubhouses, swimming pools, tennis courts, man-made lakes, ponds and watercourses.

(r) “Purchaser” means any person or persons who acquire, or enter into a nonbinding reservation agreement, bond for deed or contract for the purchase of, a condominium unit, including any person or persons who acquire or enter into a contract for the right to occupy a nonresidential condominium unit as a lessee in exchange for an initial payment to the seller of greater than twice the periodical payments and periodical payments thereafter.

(s) “Board of directors” means an entity consisting of natural persons elected by the unit owners to direct the operation of the condominium.

(t) “Officer” means any member of the board of directors or official of the unit owner’s association.

(u) “Offer” means any inducement, solicitation or attempt to encourage any person or persons to acquire any legal or beneficial interest in a condominium.

(v) “Nonbinding reservation agreement” means an agreement between the declarant and a purchaser which is in no way binding on the purchaser and which may be cancelled without penalty at the sole discretion of the purchaser by written notice to the declarant or to any agent of the declarant at any time prior to the formation of a contract for sale of a condominium unit or an interest therein. Such agreement shall not contain any provision for waiver or any other provision in derogation of the rights of the purchaser as contemplated by this definition, nor shall any such provision be a part of any ancillary agreement.

(w) “Size” means the number of cubic feet, or the number of square feet of ground or floor space, within each unit as computed by reference to the survey and plans and rounded off to a whole number. Certain spaces within the units including, without limitation, attic, basement, and garage space may but need not be omitted from such calculation or partially discounted by the use of a ratio, so long as the same basis of calculation is employed for all similar units in the condominium, and so long as that basis is described in the declaration.

(x) “Conversion condominium” means a condominium containing structures which were wholly or partially occupied more than six months before the recording of the declaration by persons other than those holding a contract for the purchase of a unit therein.

(y) “Expandable condominium” means a condominium to which additional land may be added in accordance with the provisions of the declaration and of this chapter.

(z) “Warranty deed” includes a warranty deed, executor’s deed, administrator’s deed, committee deed, or a deed ordered by any court of competent jurisdiction.

(aa) “Nonresidential condominium” means property submitted to the provisions of this chapter which contain no residential units other than units occupied by superintendents, janitors and like maintenance personnel.

(bb) “Lessee” means a unit owner of an undivided interest in a leasehold on a fee which has been submitted to the provisions of this chapter.

(cc) “Leasehold condominium” means property submitted to the provisions of this chapter by the fee owner, whereby unit leases are issued for a period not less than fifty years and provided, in a residential leasehold condominium, such lease provides that the lessee shall have the option to purchase the fee simple title to the demised property during the term of the lease at a price stated or by a method stated for subsequent determination of the total price.

(P.A. 76-308, S. 1, 36; P.A. 77-453, S. 1, 7; P.A. 95-79, S. 169, 189.)

History: P.A. 77-453 redefined “declarant” to specify successors who “acquire fee simple to condominium units or title to leasehold condominium units”, to add exceptions, to add provision re responsibilities of lending institutions as successors and to add provision prohibiting declarant’s making different representations in public offering statements subsequent to first offering statement except as specified; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.

See Sec. 47-90c re effective date and applicability of chapter.

Subsec. (d):

Cited. 7 CA 496.

Subsec. (e):

Cited. 177 C. 295.

Subsec. (f):

Cited. 177 C. 295.



Section 47-69 - Applicability of chapter.

Section 47-69 is repealed.

(1963, P.A. 605, S. 3; 1971, P.A. 813, S. 3; P.A. 76-308, S. 35, 36.)



Section 47-70 - Declaration. Covenants, easements and liens on conveyances limited.

(a) The declaration shall contain the following information:

(1) The name by which the condominium is to be identified, which name shall include the word “condominium” or be followed by the words, “a condominium”;

(2) A description of the land on which the buildings and improvements are, or are to be, located together with the title of and reference to a survey of such land prepared and certified substantially correct by a licensed surveyor or engineer and filed prior to or simultaneously with such declaration and the plans for the buildings and improvements constructed or to be constructed thereon, as more fully described in section 47-71;

(3) A description of each building constructed or to be constructed on the condominium property, or appurtenant to such property, stating for each such building the number of stories and basements, the number of units and the principal materials of which it is, or is to be, constructed;

(4) A general description of each unit, including its location, approximate area, and any other data necessary for its proper identification;

(5) A description of the common elements, together with a designation of those portions of the common elements that are limited common elements and the unit or units to which the use of each is restricted; or the method of determining to which unit or units the use of each is restricted;

(6) The percentage of undivided interest in the common elements appertaining to each unit and its owner and the method of apportioning the same, as provided in section 47-74. The total percentage of the undivided interests of all of the units shall equal one hundred;

(7) The percentages of common expenses and common profits appertaining to each unit and its owner, as provided in section 47-74;

(8) The name of the association of unit owners and whether or not it is incorporated, and the name of a person to receive service of process in the cases hereinafter provided;

(9) The bylaws of the association of unit owners;

(10) Any further details in connection with the property which the persons executing the declaration may deem desirable to set forth consistent with this chapter;

(11) The method by which the declaration may be amended, consistent with the provisions of this chapter;

(b) If the condominium is an expandable condominium the declaration shall also contain the following:

(1) The explicit reservation of an option to expand the condominium;

(2) A statement of any limitations on that option, including, without limitation, a statement as to whether the consent of any unit owners shall be required, and if so, a statement as to the method whereby such consent shall be ascertained; or a statement that there are no such limitations;

(3) A time limit, not exceeding seven years from the recording of the declaration, upon which the option to expand the condominium shall expire, together with a statement of the circumstances, if any, which will terminate that option prior to the expiration of the time limit so specified;

(4) A description of all land that may be added to the condominium, henceforth referred to as “additional land”;

(5) A statement as to whether, if any of the additional land may be added to the condominium, all of it or any particular portion of it must be added, and if not, a statement of any limitations as to the portions which may be added or a statement that there are no such limitations;

(6) A statement as to whether portions of the additional land may be added to the condominium at different times, together with any limitations fixing the boundaries of those portions or regulating the order in which they may be added to the condominium;

(7) A statement of any limitations as to the locations of any improvements that may be made on any portions of the additional land added to the condominium, or a statement that no assurances are made in that regard;

(8) A statement of the maximum number of units that may be created on the additional land. If portions of the additional land may be added to the condominium and the boundaries of those portions are fixed in accordance with subdivision (6) of this subsection, the declaration shall also state the maximum number of units that may be created on each such portion added to the condominium. If portions of the additional land may be added to the condominium and the boundaries of those portions are not fixed in accordance with subdivision (6) of this subsection, then the declaration shall also state the maximum number of units per acre that may be created on any such portion added to the condominium;

(9) A statement, with respect to the additional land and to any portion or portions thereof that may be added to the condominium of the maximum percentage of the aggregate land and floor area of all units that may be created thereon that may be occupied by units not restricted exclusively to residential use;

(10) A statement of the extent to which any structures erected on any portion of the additional land added to the condominium will be compatible with structures on the submitted land in terms of quality of construction, the principal materials to be used, and architectural style, or a statement that no assurances are made in those regards;

(11) A description of all other improvements that will be made on any portion of the additional land added to the condominium, or a statement that no assurances are made in that regard;

(12) The name of the condominium shall include “an expandable condominium”;

(13) If under this subsection (b) a statement that there are no limitations, no termination of rights, no assurances given, or no maximum amount of land is designated, there shall also appear on the first page of the condominium declaration following the title, but prior to any text the words in letters which are conspicuously larger than used in the text: “Warning this is an expandable condominium in which there is no assurance or limitation on (hereafter specify the reserved power).” The same words shall conspicuously appear on purchase agreements for units subject to this declaration immediately above the purchaser’s signature.

(c) The declaration may include such covenants and restrictions concerning the use, occupancy and transfer of units as are permitted by law with reference to real property; provided, however, that the rule against perpetuities and the rule restricting unreasonable restraints on alienation shall not be applied to defeat any rights given by the condominium instruments or by this chapter.

(d) The property submitted to a condominium declaration pursuant to this chapter, other than a nonresidential condominium, shall be conveyed by the declarant to purchasers in fee simple absolute, subject only to covenants, easements and liens, limited as follows:

(1) Property reservation which land developers commonly convey or dedicate to local bodies, public or private utilities or other easements, for the purpose of bringing utilities to or through the condominium, access to or through the condominium, and drainage to, from, and through other land in the vicinity of the condominium, and drainage to, from and through other land in the vicinity of the condominium;

(2) Taxes and assessments imposed by any public body having authority to assess and tax property, or by a property owners’ association, which under law constitute liens before they are due and payable;

(3) Mutually beneficial property restrictions which would be enforceable by other owners in the subdivision or project of which the condominium is a part for more than five years after the first declaration in a planned project. Such restrictions shall not give declarant or any other person more power per unit owned than that which is proportionately equal to his fraction of the number of similar units planned or constructed in such subdivision or project, and the property shall not be subject to leasehold or reversionary interest.

(1963, P.A. 605, S. 10; 1971, P.A. 813, S. 4; P.A. 76-308, S. 4, 36.)

History: 1971 act substituted filing for recording requirement for survey of condominiums; P.A. 76-308 made provisions for expandable condominiums, incorporated the provisions of section 47-90, as revised to 1975, and limited the types of covenants, easements and liens to which other than nonresidential condominiums may be subject at the time of conveyance by the declarant.

Cited. 212 C. 147.



Section 47-70a - Amendment of declaration or bylaws.

(a) The declaration shall be amended only by vote of two-thirds of the unit owners, and the bylaws shall be amended by vote of a majority of unit owners, at any meeting of the unit owners’ association duly called for either purpose, following written notice to all unit owners and their mortgagees appearing on the records of the association, except that if such amendment whether of the declaration or of the bylaws directly or indirectly changes the boundaries of any unit, the undivided interest in the common elements appertaining thereto, the liability for common elements appertaining thereto, the liability for common expenses or rights to common profits appertaining thereto, or the number of votes in the unit owners’ association appertaining thereto, such amendment shall require the affirmative vote of seventy-five per cent of the unit owners and shall, in addition, require the consent of the mortgagees of at least seventy-five per cent of the units subject to mortgage.

(b) The declarant may require a unit owner or purchaser to execute and to deliver to the declarant a power of attorney or other document assigning to the declarant the right of a unit owner to vote on the amendment of condominium instruments pursuant to subsection (a) of this section, provided such power of attorney or other document shall be exercised or implemented only to amend the condominium instruments for the purpose of adding additional land in an expandable condominium pursuant to section 47-71a, and to reallocate the undivided interests in the common elements resulting from such expansion pursuant to subsection (c) of section 47-74, and the power of attorney or other document shall be expressly so limited.

(c) Notwithstanding any other provision of this chapter or the condominium instruments, the designation of the agent for the service of process named in the declaration may be changed from time to time by recording in the land records wherein the declaration is recorded the instrument for designation of an agent for service of process, which if the association is incorporated, shall be a copy of the instrument transmitted to the Secretary of the State or if not incorporated, an instrument including the same information as such an instrument for designation of agent. In addition, the instrument for designation shall refer to the volume and first page of the original condominium instruments.

(P.A. 76-308, S. 7, 36; P.A. 05-288, S. 162; P.A. 09-213, S. 3.)

History: P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; P.A. 09-213 amended Subsec. (c) to delete requirement that town clerk make a marginal notation on original condominium instruments of a change in the designation of agent for service of process.

See Sec. 47-90c re effective date and applicability of chapter.

Cited. 208 C. 318.



Section 47-71 - Recording of declaration and other instruments.

(a) The owner or owners of any property in the state may submit such property to the provisions of this chapter by filing or recording on the land records of the municipality or municipalities in which the property is located condominium instruments that comply with the provisions of this chapter.

(b) The declaration and all condominium instruments filed or recorded by the declarant with or pursuant to the declaration shall be filed or recorded and shall not be of legal effect until filed or recorded on the land records of the municipality in which the property lies. Such instruments shall be indexed in the grantor volume under the name of the declarant and in the grantee volume under the name of the condominium, and shall contain a reference to the file number of the plans of the buildings and improvements comprising the condominium created thereby. In the event the land records contain separate grantor indexes for persons and corporations, the name of such condominium shall be indexed in the grantee volume for corporations.

(c) After any of the original condominium instruments has been modified or amended a total of five times, the board of directors shall prepare a restatement of such condominium instrument, incorporating all modifications and amendments to date, which instrument shall be recorded forthwith.

(d) Simultaneously with the recording of the original declaration, if not previously filed, there shall be filed in the office of the town clerk of the municipality in which the condominium is located one or more surveys of the land submitted to the provisions of this chapter, showing (1) the boundary of the property and the immediate boundary of adjoining streets or highways to which the property has access; (2) the location and dimensions of any existing improvements; (3) the intended location and dimensions of any proposed improvements which are to be located within the condominium property; (4) to the extent feasible, the location and dimensions of all easements granted by or to the condominium; (5) any encroachments by or on any portion of the condominium property; (6) the distances between parcels constituting the condominium property, if any parcels are not contiguous; (7) to the extent then known, the location and dimensions of any parcels which may be added to the condominium property pursuant to section 47-70, labeling each such parcel as an expansion parcel and, if there is more than one such parcel, identifying each parcel with an identifying letter or number, distinguishable from the letters or numbers used to identify individual units, and, where such expansion parcel is noncontiguous to the existing condominium property, the distance between each such expansion parcel and the existing condominium property. The specification within this subsection of matters to be shown on the survey shall not be construed to exclude other matters customarily shown or hereafter required for land title surveys.

(e) There shall also be filed plans of every building which contains or constitutes all or any part of any unit or units, and which is located on any portion of the condominium parcel. Such plans shall show the approximate dimensions, floor area and location of each unit in each such building; the location and approximate dimensions of the limited common elements and common elements appertaining to each such building; and the elevation, or average elevation, in case of minor variances, above sea level, or from a fixed known point, of the upper and lower boundaries of each unit delineated on the plans. Such plans shall state the name of the condominium and shall bear a verified statement of a registered architect or licensed professional engineer certifying that the plans are an accurate copy of portions of the plans filed with the building official appointed pursuant to section 29-260. Each unit shall be designated on the condominium plans by a letter or number, or a combination of them, or other appropriate designation. In the event the plans are modified, new plans shall be prepared and filed, containing all the identifications and references of the original plans, numbered identically to the original plans, filed therewith and designated “unit ownership–plans modified (indicate date).”

(f) When adding additional land to an expandable condominium, the declarant shall file with the town clerk a new survey or surveys conforming to the requirements of subsection (d) of this section.

(g) Each conveyance of any legal interest in a unit shall be recorded and indexed similarly to the conveyance of any interest in real property. No instrument conveying or purporting to convey such an interest shall be effectual against any other person but the grantor and his heirs unless recorded on the land records of the municipality in which the property lies.

(h) If the condominium instruments create any restraint on free alienability of the condominium units including but not limited to a right of first refusal, the condominium association shall, during the month of January in each year, record on the land records of the municipality or municipalities where such condominium is located, a certificate setting forth the names of the president, secretary and treasurer of such association, their terms of office and the mailing address to which requests for approval of transfers or leases shall be sent.

(i) Each condominium association shall, during the month of January in each year record on the land records of the municipality or municipalities where such condominium is located, a certificate setting forth the name and address of the insurance agency or agencies servicing the insurance policies required under section 47-83 and the expiration date of such policies. The information required by this subsection and by subsection (h) of this section may be included in a single certificate where appropriate.

(1963, P.A. 605, S. 12; 1969, P.A. 115, S. 1, 2; 1971, P.A. 813, S. 5; P.A. 76-308, S. 2, 36; P.A. 81-319, S. 1, 6; P.A. 82-356, S. 11, 14.)

History: 1969 act recognized that condominiums could consist of more than one building; 1971 act made minor technical changes, changing the word “recorded” to “filed”; P.A. 76-308 incorporated the provisions of section 47-69, as revised to 1975, provided for indexing in the land records, set forth the information which must be filed with the town clerk with respect to each condominium, and established what must be filed when adding land to an expandable condominium; P.A. 81-319 added Subsec. (h) requiring the association to record on the land records the names of the officers, their terms of office and the mailing address where requests for approval of transfers or leases may be sent if the condominium instruments create any restraint on alienability of the units, and added Subsec. (i) requiring the association to record on the land records the name and address of the insurance agency or agencies servicing the insurance policies and the expiration date thereof; P.A. 82-356 amended Subsec. (c) to make the requirement of preparing a restatement applicable to “any of” the condominium instruments.

See Sec. 47-90c re effective date and applicability of chapter.

Cited. 212 C. 147. Cited. 228 C. 476.

Cited. 7 CA 496.

Subsec. (b):

Cited. 212 C. 147. Cited. 228 C. 476.

Cited. 7 CA 496. Property does not have condominium status until proper condominium instruments filed or recorded on land records. 49 CA 106.



Section 47-71a - Expansion of condominiums.

No condominium shall be expanded except in accordance with the provisions of the declaration and of this chapter. Expansion shall be deemed to have occurred at the time of the recording of surveys and plans pursuant to subsection (f) of section 47-71, together with an amendment to the declaration, duly executed by the declarant, including, without limitation, all of the owners of the additional land added to the condominium. Such amendment shall contain a description of the land added to the condominium and shall reallocate undivided interests in the common elements in accordance with the provisions of subsection (c) of section 47-74.

(P.A. 76-308, S. 3, 36.)

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-71b - Public offering statement.

A public offering statement, issued pursuant to section 47-74f, shall disclose fully and accurately the characteristics of the condominium and shall make known to prospective purchasers all unusual and material circumstances or features affecting such condominiums. The public offering statement shall include the following: (1) The name and principal address of the declarant and the condominium; (2) a narrative description of the condominium, stating the total number of units to be sold and rented; and the total number of units that may be included in the condominium by reason of future expansion or merger of the condominium by the declarant; (3) copies of any management contract of agreement affecting the use, maintenance or access of all or part of any condominium with a brief narrative statement of the effect of each such agreement upon a purchaser, and a statement of the relationship, if any, between the declarant and the managing agent or firm; (4) a general description of the status of construction, zoning site plan approval, issuance of building permits, or compliance with any other state or local statute, ordinance or regulation affecting the condominium; (5) the significant terms of any encumbrances, easements, liens and matters of title affecting the condominiums; (6) the significant terms of any financing offered by the declarant to purchasers of units in the condominium; (7) the provisions of any warranties, including the warranties required by section 47-74e, on the units and common elements; (8) a schedule of the common expenses appertaining to each unit to be paid initially by each unit owner, during the twelve-month period following initial occupancy of the first unit to be sold to a unit owner other than the declarant, the total of which charges shall not be increased during such twelve-month period by more than ten per cent over the total of all charges set forth in such schedule, unless a majority of the unit owners other than the declarant, voting at a meeting duly called for that purpose, approve such increase; (9) whether membership in, or use of, the recreation facilities is, or is to be available to persons other than unit owners, and, if so, the terms and conditions of such use or membership; (10) a statement that the purchaser may cancel the nonbinding reservation or contract for the disposition, as the case may be, pursuant to subsections (b) and (c) of section 47-74f; (11) if the disposition of a condominium unit is to be in the form of an agreement by the declarant to lease the unit to the purchaser in exchange for a lump sum initial payment, a copy of the proposed lease from which the actual lease may deviate only as to identity and type of unit, price and periodic rental; (12) copies of instruments which will be delivered to the purchaser to evidence his interest in the condominium unit and any other agreements which the purchaser will be required to sign; (13) after all the statements required in this subsection have been included, a statement in substantially the following form which at the declarant’s option may be in boldface type or capital letters: THE STATEMENTS SET FORTH ABOVE ARE ONLY SUMMARY IN NATURE. A PROSPECTIVE PURCHASER SHOULD REFER TO ALL REFERENCES AS WELL AS THE ENTIRE SET OF DISCLOSURE MATERIALS AND HIS PURCHASE CONTRACT. ALL DISCLOSURE MATERIALS AND CONTRACTS ARE IMPORTANT DOCUMENTS AND IF NOT UNDERSTOOD, THE PROSPECTIVE PURCHASER SHOULD SEEK COMPETENT ADVICE; (14) in a leasehold condominium, a schedule of the lease rentals to be paid by each unit owner during the full lease term, the basis for such rental, the method to be used for subsequent determination of any increases of lease rentals, and the total amount to be paid by each unit owner at the time of the exercise of the option to purchase the fee simple title to the demised property.

(P.A. 76-308, S. 31, 36.)

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-72 - Deeds of units. Leases.

Conveyance of title from declarant to any unit or leasehold other than to a successor declarant, or other than by mortgage, judicial proceedings, foreclosure, or proceedings or deed in lieu of foreclosure, shall be by warranty deed or lease, conveying to the purchaser of such unit an indefeasible title in fee simple absolute or leasehold estate to the unit and to the percentage of undivided interest in the common elements appertaining to the unit, subject only to covenants, easements and liens pursuant to section 47-70 and shall not reserve to the seller or to any third party any leasehold or reversionary interest in a fee simple condominium. Deeds or leases of units shall include the following particulars:

(a) A description of the land as provided in section 47-71 or the date, title of and reference to the survey describing such land;

(b) The date of the effective declaration, and all effective amendments thereto, and the volume and page of the land records where recorded;

(c) The identification of the unit in the declaration;

(d) Any further details which the grantor and grantee may deem desirable to set forth consistent with the condominium instruments and this chapter.

(1963, P.A. 605, S. 11; 1971, P.A. 813, S. 6; P.A. 76-308, S. 5, 36.)

History: 1971 act deleted the requirement that the percentage of undivided interest appertaining to the unit in the common areas and facilities appear in the deed; P.A. 76-308 required that conveyance be by warranty deed or lease and prohibited reservations by the seller or any third party of any leasehold or reversionary interest in a fee simple condominium.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-73 - Unit as real property.

Each unit, together with its undivided interest in the common elements, shall for all purposes constitute real property.

(1963, P.A. 605, S. 4; P.A. 76-308, S. 6, 36.)

History: P.A. 76-308 changed the term “common areas and facilities” to “common elements”.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-73a - Boundaries, encroachments and easements.

(a) The existing physical boundaries, as defined in the condominium instruments, of any unit or common element constructed or reconstructed in substantial conformity with the condominium plans shall be conclusively presumed to be its boundaries, regardless of the shifting, settlement, or lateral movement of any building and regardless of minor variations between the physical boundaries as described in the declaration or shown on the condominium plan and the existing physical boundaries of any such unit or common element. This presumption applies only to encroachments within the condominium.

(b) If any portion of any common element encroaches on any unit or if any portion of a unit encroaches on any common element, as a result of the duly authorized construction or repair of a building, a valid easement for the encroachment and for the maintenance of the same shall exist so long as the building stands. The purpose of this section is to protect the unit owners, except in cases of wilful and intentional misconduct by them or their agent or employees, and not to relieve the declarant or any contractor, subcontractor, or materialman of any liability which any of them may have by reason of any failure to adhere substantially to the survey maps and plans.

(c) If any part of a condominium is destroyed partially or totally as a result of fire or other casualty or as a result of condemnation or eminent domain proceedings, and then is reconstructed as authorized in this chapter, encroachment of any condominium unit on any common element, due to such reconstruction, shall be permitted, and valid easements for such encroachments and the maintenance of them shall exist so long as the building stands.

(d) Subject to any restrictions and limitations the condominium instruments may specify, the declarant and the association of unit owners shall have a transferable easement over and on the common elements for the purpose of making improvements on the condominium parcel and any additional land pursuant to the provisions of those instruments and of this chapter, and for the purpose of doing all things reasonably necessary and proper in connection therewith.

(e) The declarant and his duly authorized agents, representatives, and employees may maintain sales offices and model units on the condominium parcel if and only if the condominium instruments provide for the same and specify the rights of the declarant with regard to the number, size, location and relocation thereof. Any such sales office or model unit which is not designated a unit by the condominium instruments shall become a common element as soon as the declarant ceases to be a unit owner, and the declarant shall cease to have any rights with regard thereto unless such sales office or model unit is removed forthwith from the condominium parcel in accordance with a right reserved in the condominium instruments to make such removal.

(f) The conveyance or other disposition of a condominium unit shall include and grant, and be subject to, any easement arising under the provisions of this section without specific or particular reference to the easement.

(P.A. 76-308, S. 8, 36.)

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-74 - Rights of unit owners.

(a) Each unit owner shall be entitled to the exclusive ownership and possession of his unit.

(b) (1) Each unit owner shall own an undivided interest in the common elements, in the percentage expressed in the declaration. Such percentage shall be computed on any of the following bases, or a combination thereof, provided that the declaration shall fully set forth the manner in which the percentage appertaining to each unit is ascertained: (A) The fair value of each unit at the date of the declaration in relation to the fair value of all the units having an interest in the common elements; (B) the size of each unit, as shown in the plans filed with the condominium instruments, in relation to the size of all of the units having any interest in the common elements; or (C) that the percentage appertaining to each unit, or to each unit within separate classifications, is to be identical. (2) The declaration may contain provisions relating to the appropriation, taking or condemnation by eminent domain by a federal, state or local government, or instrumentality thereof, including, but not limited to, reapportionment or other change of the common interest appurtenant to each unit or portion thereof remaining after a partial appropriation, taking or condemnation. The percentage of the undivided interest in the common elements shall not be separated from the unit to which it appertains and shall be deemed to be conveyed or encumbered with the unit even though such interest is not expressly mentioned or described in the conveyance or other instrument. (3) The common elements shall remain undivided and no unit owner or any other person shall bring any action for partition or division of any part thereof, unless the property has been removed from the provisions of this chapter and any covenant or provision in the condominium instruments or other document to the contrary shall be null and void, provided, that the unit owners may vote to sever all or part of the recreation facilities from the common elements and convey the same to a nonstock corporation pursuant to section 47-74c. (4) Each unit owner may use the common elements in accordance with the purpose for which they were intended, without hindering or encroaching upon the lawful rights of the other unit owners and, except as provided in the condominium instruments, the common elements shall be subject to mutual rights of support, access, use and enjoyment by all unit owners. Any portion of the common elements designated as limited common elements shall be used only by the owner or owners of the unit or units to which their use is limited in the condominium instruments, provided, that any unit owner of a unit to which the use of any limited common element is restricted may lease or license the use of the limited common element to any other unit owner, for an initial period of not more than one year. (5) The necessary work of maintenance, repair and replacement of the common elements and the making of any additions or improvements thereto shall be carried out only as provided herein and in the declaration and in the bylaws. (6) The declarant and the association of unit owners shall have the right, to be exercised by their duly authorized agents, to have access to each unit from time to time during reasonable hours as may be necessary for the maintenance, repair or replacement of any of the common elements therein or accessible therefrom, or for making emergency repairs therein necessary to prevent damage to the common elements or to another unit or units and the condominium instruments may contain such reasonable rules and regulations for the administration of this provision as the privacy and the protection of such units and their contents from burglary or larceny and from fire or other casualty may require.

(c) The undivided interests in the common elements within any land added to the condominium pursuant to section 47-71a shall not be allocated until surveys and plans showing the same are recorded pursuant to said section 47-71a. Simultaneously with the recording of such survey and plans, the declarant shall execute and record an amendment to the declaration reallocating undivided interests in the common elements so that the units shown on such survey and plans shall be allocated undivided interests in the common elements on the same basis as the units shown on the survey and plans recorded simultaneously with the declaration pursuant to section 47-71.

(1963, P.A. 605, S. 5, 6; 1971, P.A. 743; 813, S. 7; June, 1971, P.A. 7, S. 2; P.A. 76-308, S. 11, 36.)

History: 1971 acts made changes in the method of assessing the common elements; P.A. 76-308 permitted three alternative methods by which the undivided interest in the common elements may be initially determined.

See Sec. 47-90c re effective date and applicability of chapter.

Subsec. (b):

Subdivision (1) cited. 35 CS 199.



Section 47-74a - Board of directors of unit owners association. Election by unit owners other than declarant; when. Declarant to relinquish control; when.

(a) When unit owners other than the declarant own more than one-third of the units in the condominium, they shall be entitled to elect not less than one-third of the members of the board of directors of the unit owners’ association. Unit owners other than the declarant shall elect not less than a majority of the members of the board of directors of the unit owners’ association not later than five years after the date of the recording of the original declaration, and, prior to the expiration of such five-year period, shall be entitled to elect not less than a majority of the members of the board of directors upon the happening of the earlier of the following two events: (1) Sale by declarant of sixty per cent of the units in the condominium or (2) completion of seventy-five per cent of the units in the condominium, with some such units having been sold, but no more than six units having been sold in the six-month period preceding the call for an election pursuant to subsection (b) hereof. All references in this subsection to “units in the condominium” shall mean the aggregate of the units shown in the survey and plans filed with the original declaration pursuant to section 47-71 and the units shown in the survey and plans filed with any amendment to the declaration covering additional lands added to the condominium property, prior to the date on which the requisite proportion of units is attained. The declarant shall be entitled to designate not less than one member of the board of directors of the unit owners’ association so long as he holds for sale in the ordinary course of business ten per cent or more of the units in such condominium.

(b) At any time after unit owners other than the declarant are entitled to elect a member or members of the board of directors of an association, the association shall call and give not less than thirty nor more than forty days notice of a meeting of the unit owners for this purpose. Such meeting may be called and the notice given by any unit owner if the association fails to do so.

(c) So long as the declarant owns ten per cent or more of the units in the condominium for sale in the ordinary course of business, no action may be taken by the association that would be detrimental to the sales of units by the declarant without written agreement thereto by the declarant; provided that an increase in assessments for common expenses or imposition of any special assessment without discrimination against the declarant shall not be deemed to be detrimental to the sale of units.

(d) Within thirty days after unit owners other than the declarant elect a majority of the members of the board of directors of an association, the declarant shall relinquish control of the association and shall deliver to the association all property of the unit owners and of the association held by or controlled by the declarant, including without limitation the following items, as to each condominium operated by the association: (1) The original or a certified copy or a photocopy of the recorded condominium declaration, provided if a photocopy is delivered, such photocopy shall reflect the recording information and shall be certified by an affidavit executed by the declarant as a true and complete copy of the actual recorded declaration; the association articles of incorporation, if it be an incorporated association; bylaws; minute books and other books and records of the association, if any; and any house rules and regulations which may have been promulgated; (2) resignations of officers and members of the board of directors who may be required to resign by reason of the requirement that the declarant relinquish control of the association; (3) an accounting or accountings for association funds. Such accounting or accountings shall have been audited by an independent certified public accountant. The declarant shall be liable to the association for all funds of the association that are not properly expended and which were collected during the period of time that the declarant controlled the board of directors of the association; (4) association funds or control thereof; (5) all of declarant’s tangible personal property that has been represented by the declarant in brochures or other writings to be a part of the common elements, or that is necessary for, and has been used exclusively in, the operation and enjoyment of the common elements, or that is property of the association, and inventories of these properties; (6) a copy of the plans and specifications utilized in the construction of the improvements and the supplying of equipment to the condominium and for the construction and installation of all mechanical components serving the improvements and the site, in condominiums for which building permits have been issued after January 1, 1977, with respect to such buildings together with a certificate in affidavit form of the declarant that such plans and specifications are substantially to the best of the knowledge, information and belief of the declarant, the actual plans and specifications utilized in and about the construction and improvement of the condominium property and for the construction and installation of the mechanical components thereof and a certificate or certificates in affidavit form of one or more architects or engineers authorized to practice in the state that the plans and specifications referred to in each such certificate represent to the best of the knowledge, information and belief of each such architect or engineer the actual plans and specifications utilized in and about the construction and improvement of the condominium property and for the construction and installation of the mechanical components thereof, or of the portions of such condominium property or mechanical components described in each certificate. The declarant’s certificate shall also state that the one or more architect’s or engineer’s certificates cover all of such plans and specifications. In the event that the construction of the improvements shall have been completed more than three years before the property shall have been declared a condominium, then the requirements of this subdivision shall not apply. If, however, the improvements on the condominium property submitted to condominium ownership shall have been substantially rehabilitated, renovated or remodeled within three years prior to the recording of the condominium declaration, then the requirements of this subdivision shall apply to the plans and specifications used in connection with such work; (7) all insurance policies then in force, in which the unit owners, the association, or its directors and officers are the named assured; (8) copies of any certificates of occupancy which may have been issued with respect to any improvements comprising the condominium; (9) any other permits issued by governmental bodies applicable to the condominium property and which are currently in force or which were issued within one year prior to the date on which unit owners other than the declarant took control of the association; (10) written warranties of the contractor, subcontractors, suppliers and manufacturers that are still effective; (11) a roster of unit owners and mortgagees and their addresses and telephone numbers, if known, as shown on the declarant’s records; (12) employment contracts in which the association is or is to be one of the contracting parties; (13) service contract in which the association is or is to be one of the contracting parties or service contract in which the association or the unit owners have directly or indirectly an obligation or responsibility to pay some or all of the fee or charge of the person or persons performing the services; (14) one or more architect’s or engineer’s certificates certifying to the best of the knowledge, information and belief of each such architect or engineer that the portions of the common elements, for which building permits have been issued after January 1, 1977, referred to in each such certificate have been constructed substantially in accordance with the plans and specifications therefor and a certificate of the declarant that the one or more architect’s or engineer’s certificates delivered cover all common elements described in such plans and specifications, and that the common elements have been constructed substantially in accordance with the plans and specifications for which such certificates are required and the representations with regard thereto made by the declarant in the disclosures required by this chapter; (15) the requirements of subdivisions (6) and (14) of this subsection shall not apply to condominium property constructed prior to January 1, 1977.

(P.A. 76-308, S. 21, 36; P.A. 77-453, S. 2, 7.)

History: P.A. 77-453 amended Subsec. (d) to clearly distinguish between declarant’s certificates and those of architects or engineers; (Revisor’s note: In 1995 references in Subsec. (d)(6) to “this subsection (6)” were changed editorially by the Revisors to “this subdivision” for consistency with statutory usage).

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-74b - Limitation on grants, reservations and contracts made by declarant or declarant-controlled association.

(a) Except for covenants, liens and easements permitted by subsection (d) of section 47-70, any grant or reservation made by or pursuant to the condominium instruments, and any contract made by the declarant or by an association prior to assumption of control of the association by unit owners other than the declarant that provides for management, maintenance or operation of the condominium, or of any common elements serving the unit owners or available to them, shall expire not more than five years from the date of the recording of the original declaration, unless extended by vote of a majority of the unit owners other than the declarant. Any such grant, reservation or contract may be cancelled prior to its stated expiration date, or amended, notwithstanding any provision to the contrary therein, by the unit owners’ association by vote of a majority of the unit owners other than the declarant. Such action may be taken by the association at any duly held meeting upon the expiration of three months from the date on which unit owners other than the declarant assume, or have the right to assume, control of the association under subsection (a) of section 47-74a, and shall take effect not less than sixty days from the date of the meeting at which such action is taken. Such meeting may be called and notice given by a unit owner if the association fails to do so.

(b) The declarant shall not establish any corporation or other instrumentality, or require the execution of any writing, having as its purpose or effect the continuation of control by the declarant, or the continuance of any grant, reservation or contract, after action by the unit owners other than the declarant to assume control and to terminate any such grant, reservation or contract, except for covenants, liens and easements permitted by subsection (d) of section 47-70 and the establishment of any such corporation or instrumentality, or the execution or enforcement of any such document, shall be a violation of this chapter.

(P.A. 76-308, S. 22, 36.)

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-74c - Declarant not to retain ownership interest in recreational facilities.

The declarant shall not retain ownership of, and lease or otherwise require payment for the use of the recreation facilities nor shall the declarant convey such recreation facilities to any person other than to the unit owners of the condominium served by such recreation facilities, which shall be common elements of the condominium within which they are located or which they serve; provided any condominium may provide by its condominium instruments that by affirmative vote of the unit owners at any time after the unit owners other than the declarant have assumed or have the right to assume control of the unit owners’ association under section 47-74b, all or part of the recreational facilities serving such condominium shall be conveyed to a nonstock corporation organized under chapter 602, the board of directors of which shall be composed exclusively of unit owners of the condominium served by such recreational facilities.

(P.A. 76-308, S. 23, 36; P.A. 96-256, S. 202, 209.)

History: P.A. 96-256 replaced reference to Ch. 600 with Ch. 602, effective January 1, 1997.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-74d - Architect’s or engineer’s certificate required. Declarant’s certificate. Escrow account.

(a) With respect to buildings for which building permits have been issued after January 1, 1977, if a declarant contracts to sell a unit that has been completed, such declarant shall provide the purchaser with one or more architect’s or engineer’s certificates certifying to the best of the knowledge, information and belief of each such architect or engineer that the building in which such unit is located, or the portions thereof described in each certificate, has been constructed substantially in accordance with the plans and specifications referred to in each such certificate, except for the equipping of any other units in such building. The declarant shall also provide the purchaser with a certificate by the declarant that the one or more architect’s or engineer’s certificates provided to the purchaser cover all of such plans and specifications and that such building has been completed in accordance with the representations made by the declarant in the disclosures required by this chapter. The requirements of this section shall not apply to condominium units constructed prior to January 1, 1977.

(b) With respect to units in buildings for which building permits have been issued after January 1, 1977, and with respect to common elements of the condominium within which such units are situated, without regard to any expansion of the condominium at the option of the declarant, if a declarant contracts to sell a unit that has not been completed or equipped or whose common elements have not been completed, equipped or landscaped substantially in accordance with the plans and specifications and representations made by the declarant in the disclosures required by this chapter, and if there is no payment and performance bond in the amount of the construction contract price that covers such completion, equipping or landscaping, the declarant shall establish an escrow with a bank or trust company having trust powers, an attorney who is a member of the bar in this state, or a title company authorized to do business in this state, with whom shall be deposited all payments received by the declarant from the buyer of such unit upon the sale price of the unit, until the amount deposited shall equal ten per cent of the sale price. The funds so escrowed may be deposited in separate accounts, or in common escrow or trust accounts, or commingled with other escrow or trust moneys handled by or received by the escrow agent. The conditions for the release of funds from the escrow shall conform to the following: (1) One-half of such funds shall be disbursed to the declarant at the closing of the sale of the unit, provided the certificates required under subsection (a) of this section have been delivered to the buyer of such unit or, if the unit is not completed or equipped at the closing of the sale of the unit, the buyer and the declarant may otherwise agree as to the disbursement of such funds and the time within which such certificates shall be so delivered. If prior to such disbursement the escrow agent has received from the purchaser written notice of a rescission pursuant to section 47-74f, all funds so deposited by or to the account of such purchaser shall be returned to the purchaser free of all costs of escrow. (2) One-half of such funds shall be held by the escrow agent as security for the completion of the common elements and shall be released upon delivery by the declarant to the escrow agent of a written certificate from one or more architects or engineers certifying to the best of their knowledge, information and belief that the common elements, or the portions thereof described in each certificate for which building permits were issued after January 1, 1977, have been completed substantially in accordance with the plans and specifications referred to in each such certificate and a certificate of the declarant that the common elements have been completed in accordance with the representations made by the declarant in the disclosures required by this chapter, and in accordance with the plans and specifications used in the completion of the common elements and the declarant shall also deliver to the escrow agent, and the escrow agent may rely on, a certificate of the declarant that the one or more architect’s or engineer’s certificates delivered to the escrow agent cover all of the common elements described in such plans and specifications for which such certificates are required. Any liability of the escrow agent shall terminate upon delivery of such architect’s or engineer’s and declarant’s certificates to such agent and such agent’s payment of the escrow funds to the declarant. If the common elements have not been completed within five years after issuance of the first certificate of occupancy on any building in the condominium for which the building permit was issued after January 1, 1977, the balance of the escrow funds shall be refunded to the unit owners’ association. (3) If the escrow funds earn interest, the interest shall be paid to the declarant if and when he is entitled to receive the principal or paid to the purchaser if he properly voids the contract and is entitled to return of the principal or to the unit owners’ association if and when entitled thereto. The reasonable expenses incurred by the escrow agent in discharging his duties shall be an expense of the escrow. (4) Escrow funds shall not be subject to attachment by the creditors of either the declarant or the purchaser.

(c) If a declarant who is required by this section to establish the escrow required by this section fails to do so, or if such declarant, or any person acting on behalf of the declarant, procures the wrongful release of any escrow funds to the declarant or to a third party, with intent to defraud the purchaser, the person responsible shall be deemed guilty of embezzlement and upon conviction shall be punished in the manner provided by law.

(d) No architect or engineer who has a legal or equitable ownership interest in a condominium may issue a certificate in accordance with this section with respect to such condominium.

(P.A. 76-308, S. 24, 36; P.A. 77-453, S. 3, 7; P.A. 82-472, S. 163, 183; P.A. 83-28.)

History: P.A. 77-453 added references to engineer’s certificates and added provisions re required certificate by declarant; P.A. 82-472 made a technical change in Subsec. (b) by correcting an internal reference; P.A. 83-28 added Subsec. (d) prohibiting architects or engineers with an ownership interest from issuing a certificate.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-74e - Implied warranties.

(a) An implied warranty of fitness and merchantability shall attach (1) to each building or other improvement completed not more than two years prior to, or at any time after, the date of the recording of the original condominium instruments; and (2) to the personal property that is transferred with or is appurtenant to each of such buildings or other improvements. For the purpose of this section, completion of a building means issuance of a final certificate of occupancy or the equivalent authorization issued by the governmental body having jurisdiction.

(b) This implied warranty shall inure to the benefit of each unit owner and his successors, and to the benefit of the declarant, as follows: (1) As to the roof and structural components of a building or other improvement, and as to mechanical, electrical and plumbing components serving a building or improvement, as distinguished from mechanical components serving only a unit, there shall be the following warranties: (A) From the declarant for the period beginning with the date of the first occupancy or use of a building or improvement by a unit owner other than the declarant, and ending one year thereafter; (B) from the contractor, subcontractors and suppliers for a period of one year from the completion of construction or installation. (2) As to all other components of a building or other improvement there shall be the following warranties: (A) From the declarant for a period of one year from the date of the closing of a sale of a unit or from the date of first occupancy of the unit, whichever shall first occur, as to such unit and the limited common elements appurtenant thereto, and as to all other buildings and real estate improvements beginning with the date of first use of the same by a unit owner other than the declarant; (B) from the contractor, subcontractors and suppliers, as to each building or other improvement, for a period of one year from the completion of construction thereof.

(c) The warranties herein provided may be asserted by a unit owner or by the unit owners’ association on its own behalf or on behalf of one or more unit owners, and shall be conditioned upon the performance of routine maintenance.

(P.A. 76-308, S. 25, 36.)

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-74f - Nonbinding reservation agreements. Cancellation.

(a) No declarant may dispose of any interest in a condominium unit unless he delivers to the purchaser a current public offering statement, on or before the date on which a nonbinding reservation agreement is signed by the purchaser. Said nonbinding reservation agreement shall be expressly and without qualification effective for at least fifteen days from the date on which the purchaser signs it.

(b) No declarant may dispose of any interest in a condominium unit to a purchaser who has not signed a nonbinding reservation agreement for said unit unless he delivers to such purchaser a current public offering statement, on or before the date on which the purchaser signs a contract for disposition of said unit. Any contract signed by such a purchaser shall be expressly and without qualification subject to cancellation by the purchaser in the same manner as a nonbinding reservation agreement.

(c) Cancellation of contracts for the disposition of a condominium unit shall be by notice to the declarant, sent by certified mail, return receipt requested, or by hand delivery.

(d) Failure to comply with this section shall be grounds for action by a purchaser against the noncomplying declarant for rescission, damages or injunctive relief of for any other relief to which the purchaser may be entitled. No action may be commenced enforcing the rights contained in this section unless commenced and a notice filed on the land records within fifteen days from the date on which the purchaser signed a contract for the disposition of the unit which is the subject of the violation asserted. If any such action results in a final judgment or decree in favor of the party instituting such action, such judgment or decree may incorporate a provision for reasonable attorney’s fees as specified in such judgment or decree, to be paid by the party against whom such decree is entered.

(P.A. 76-308, S. 30, 36.)

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-75 - Obligations of unit owners. Limit on liability of unit owner.

(a) Each unit owner, and the association of unit owners, shall comply with this chapter, the condominium instruments, and the rules and regulations adopted pursuant thereto. Failure to so comply shall be ground for an action to recover damages or for injunctive relief, or for any other relief to which the party bringing such action may be entitled. Such action may be brought by the association of unit owners against any unit owner or owners or, in any proper case, by one or more aggrieved unit owners on their own behalf or as a class action. If any such action results in a final judgment or decree in favor of the party instituting such action, such judgment or decree may incorporate a provision for reasonable attorney’s fees, as specified in such judgment or decree, to be paid by the party against whom such judgment or decree is entered.

(b) No unit owner shall do any work which may jeopardize the soundness or safety of the property, reduce the value thereof or impair any easement, right, appurtenance or other interest constituting a common element without the unanimous consent of all the other unit owners.

(c) Except in proportion to his percentage interest in the common elements, no unit owner, officer or director of the association shall be personally liable for (1) damages resulting from injuries arising upon or in connection with the common elements, solely by virtue of his ownership of a percentage interest therein; or (2) liabilities incurred by the association of unit owners, its directors and its agents.

(1963, P.A. 605, S. 7, 8; P.A. 76-308, S. 20, 36.)

History: P.A. 76-308 provided for compliance with chapter 825, the condominium instruments and any rules or regulations adopted pursuant thereto by each unit owner and the association of unit owners and provided for punitive damages for failure to comply.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-75a - Resale of unit by person other than declarant.

(a) In the event of any resale of a condominium unit by a unit owner other than the declarant, such owner shall obtain from the unit owners’ association and furnish to the purchaser, prior to the settlement date of the disposition, the following: (1) Appropriate statements pursuant to subsection (b) of section 47-87 and, if applicable, subsection (c) of this section; (2) a statement of any capital expenditures anticipated by the unit owners’ association within the twelve months next following the date of the statement; (3) a statement of the status and amount of any reserve for replacement fund and any portion of such fund earmarked for any specified project by the board of directors.

(b) The principal officer of the unit owners’ association or such other officer or officers as the condominium instruments may specify shall furnish the statements prescribed in subsection (a) of this section upon the written request of any unit owner within fifteen days of the receipt of such request.

(c) If the condominium instruments create any rights of first refusal or other restraints on free alienability of the condominium units, such rights and restraints shall be void unless the condominium instruments make provision for promptly furnishing to any unit owner or purchaser requesting the same, within fifteen days after the association acts on such request but not longer than forty days, a recordable statement certifying to any exercise, waiver of, or failure or refusal to exercise, such rights and restraints, in all cases where such exercise, waiver, failure or refusal does in fact occur. Failure or refusal to furnish such a statement within forty days after delivery of a written request by a unit owner or purchaser in accordance with the provisions of the condominium instruments shall make all such rights and restraints inapplicable to any disposition of a condominium unit in contemplation of which such statement was requested. Any such statement shall be binding on the association of unit owners and every unit owner. No action may be commenced enforcing such right unless commenced and a notice recorded on the land records within six months of the recording of such conveyance.

(P.A. 76-308, S. 26, 36; P.A. 10-32, S. 142.)

History: P.A. 10-32 made technical changes in Subsec. (b), effective May 10, 2010.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-76 - Allocation of profits and expenses.

(a) The common profits of the condominium shall be distributed among the unit owners according to the percentage of the undivided interest in the common elements or be credited to their assessments for common expenses according to the stated percentage, or be used for any other purpose as the association of unit owners decides.

(b) Funds for the payment of current common expenses and for the creation of reserves for the payment of future common expenses and funds for improvements, replacements and additions shall be obtained by assessments against the unit owners in proportion to their percentage interests in the common elements; provided any declarant who owns a unit occupied by a holdover tenant may increase the rent of such tenant only by the amount of any such assessment for the payment of current common expenses not already included in the rent.

(c) Except as provided otherwise by the condominium instruments, any expenses associated with the maintenance, repair, renovation, restoration or replacement of any limited common element shall be common expenses, provided no expenses for repairs or reconstruction of units which occur prior to the original sale of the unit by the declarant shall be considered as a common expense.

(d) To the extent that the condominium instruments expressly so provide, any other costs incurred by the association caused by the negligence or wilful misconduct of any unit owner or his licensee or invitees, or for a specific service rendered to a unit owner which is different from services regularly rendered to all unit owners, shall be specially assessed against said unit owner in accordance with such reasonable provisions as the condominium instruments may make for such cases.

(1963, P.A. 605, S. 9; P.A. 76-308, S. 12, 36; P.A. 80-370, S. 3, 9; P.A. 81-319, S. 4, 6.)

History: P.A. 76-308 made provision for the division of common profits and assessment of common expenses according to the percentage to undivided interest in the common elements and provided that damage caused by negligence or wilful misconduct shall be specially assessed against the unit owner causing such damages if the condominium instruments so provide; P.A. 80-370 added provisos in Subsecs. (b) and (c); P.A. 81-319 amended Subsec. (b) to clarify that the rent of a holdover tenant may be increased “only” by the amount of any assessment for common expenses not already included in the rent.

See Sec. 47-90c re effective date and applicability of chapter.

Subsec. (b):

As assessment was valid and calculation to correct the apportionment to each owner was ministerial, defendant’s argument that the assessment was invalid has no merit. 114 CA 233.



Section 47-77 - Assessment of common expenses. Liens and foreclosure.

(a) All sums assessed by the association of unit owners, but unpaid, for the share of the common expenses chargeable to any unit shall constitute a lien on such unit prior to all other liens, except only (1) tax liens on the unit in favor of any assessing authority and special district, including any state and federal tax liens, and (2) all sums unpaid on mortgages of record. Such lien shall exist from the due date of the assessment as established by the association of unit owners, and shall be perfected by filing a notice of lien signed by an officer of the condominium on the land records of the municipality in which the property lies, and by leaving a true and attested copy thereof with the unit owner against whom such lien is claimed or at his usual place of abode, or, if such unit owner resides outside the municipality in which the property lies, by mailing such copy to him at the place where he resides. Such notice of lien shall contain the address of the property, volume and page of record of the declaration, the name of the record owner of the unit, the unit designation, the amount due and the date when due. Such lien shall be limited and discharged in accordance with sections 49-39 and 49-40a. Such lien may be foreclosed by suit by the association in like manner as a mortgage of real property, and shall include reimbursement for costs and reasonable attorneys’ fees. Any officer or agent of the condominium, acting on behalf of the unit owners, shall have power, unless prohibited by the declaration, to bid in the unit at foreclosure sale, and to acquire and hold, lease, mortgage and convey the same in the name of the association of unit owners. Suit to recover a money judgment for unpaid assessments shall be maintainable without foreclosing or waiving the lien securing the same.

(b) Where a mortgagee or a purchaser at a foreclosure sale obtains title to a unit, such acquirer of title, his heirs, successors and assigns, shall not be liable for the entire unpaid share of the common expenses or assessments by the association of unit owners chargeable to such unit which became due prior to the acquisition of title to such unit by such acquirer, but such expenses or assessments, if not fully satisfied out of the proceeds of such sale, shall become common expenses collectible from all of the unit owners, including such acquirer, his heirs, successors and assigns.

(1963, P.A. 605, S. 22; 1971, P.A. 813, S. 8; P.A. 76-308, S. 13, 36; P.A. 79-602, S. 130.)

History: 1971 act set the requirements for perfecting a lien by the association of unit owners; P.A. 76-308 provided the lien may be perfected by an officer of the condominium and that the lien may be foreclosed by the association of the unit owners; P.A. 79-602 substituted Sec. 49-40a for Sec. 49-40 in provision re discharge of lien in Subsec. (a).

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-78 - Owner may not exempt himself from liability.

(a) No unit owner may exempt himself from liability for payment of the common expenses by waiver of the use or enjoyment of any of the common elements or by abandonment of the unit against which the assessments are made, except if every unit owner is so exempted from the payment of all or part of the common expenses.

(b) A declarant shall become liable as a unit owner for payment of his share of the common expenses commencing on the day of the recordation of the original declaration and shall remain liable for his share of the common expenses, so long as the declarant owns a unit in the condominium.

(1963, P.A. 605, S. 19; P.A. 76-308, S. 14, 36.)

History: P.A. 76-308 provided that no unit owner may be exempted from payment of common expense unless all unit owners are so exempted and further provided that the declarant shall be liable for payment of expenses so long as he owns a unit in the condominium.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-79 - Collection of taxes and assessments.

(a) Taxes, assessments, including special assessments, and other charges of this state or of any political subdivision, or of any special improvement district, or any other taxing or assessing authority shall be assessed against and collected on each individual unit, each of which shall be carried on the tax books as a separate and distinct entity for that purpose and not on the building or property as a whole. Neither the building, the property nor any of the common areas and facilities shall be deemed to be a parcel, but each unit shall be deemed to have an undivided interest therein and assessments against any such unit shall include such proportionate undivided interest. In the event the land or the building, including common areas and facilities, is separately owned, and leased to the unit owner for a period of not less than fifty years and such lease, duly recorded, provides that the lessee shall pay all such taxes, such unit and its percentage of undivided interest in the common areas and facilities shall be deemed to be a parcel and shall be separately assessed and taxed in the name of the lessee.

(b) No forfeiture or sale for delinquent taxes may be made other than against the individual unit on which the taxes are delinquent and no forfeiture or sale of the improvements or the property as a whole for delinquent real property taxes, special assessments or charges shall ever divest or in any manner affect the title to any individual unit so long as the real property taxes and duly levied share of special assessment charges on the individual unit are currently paid.

(1963, P.A. 605, S. 20; 1971, P.A. 813, S. 9; P.A. 76-308, S. 15, 36.)

History: 1971 act provided for payment of taxes in a leasehold condominium by the lessee; P.A. 76-308 provided that no forfeiture or sale for delinquent taxes may be made except against the individual unit on which the taxes are delinquent.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-80 - Bylaws.

(a) The administration of every condominium shall be governed by bylaws, a copy of which shall be annexed to the declaration and recorded as a part thereof. No modification of or amendment to the bylaws shall be of legal effect until set forth in an amendment to the declaration and such amendment is recorded.

(b) Each residential unit in the condominium, other than in a nonresidential condominium, shall be entitled to a vote in the unit owners’ association in proportion to its interest in the common elements established pursuant to subsection (b) of section 47-74. If a unit is owned by more than one person, the bylaws shall set forth the method by which the vote attributable to such unit is to be cast and counted.

(c) The bylaws shall provide for the following: (1) The election from among the unit owners of a board of directors, the number of persons constituting and the term of office of such board; a provision that the terms of at least one-third of such board shall expire annually; the powers and duties of the board; the compensation, if any, of the directors; the method of removal from such board; the powers of the board in engaging the services of a manager or managing agent; provided, (A) during the first five years following the recording of the declaration pursuant to the provisions of this chapter and so long as the declarant is the owner of any units, the bylaws may provide for a board of directors which consists of persons other than unit owners and (B) the bylaws may provide that a unit owner’s spouse, having no ownership interest, may be a director if such spouse is a resident of the condominium; (2) the method of calling meetings of the unit owners; and the percentage, if other than a majority, of unit owners which shall constitute a quorum; (3) the qualifications of the officers of the association, and their powers, duties, manner of selection and removal and term and compensation, if any; (4) maintenance, repair and replacement of the common elements and payments therefor, including the method of approving payment vouchers; (5) the manner of assessing against and collecting from the unit owners their share of the common expenses; (6) designation and removal of personnel necessary for the maintenance, repair and replacement of the common elements; (7) the method of adopting and amending administrative rules and regulations governing the details of the operation and use of the common elements; (8) such restrictions on and requirements respecting the use and maintenance of the units and the use of the common elements as are not set forth in the declaration, designed to prevent unreasonable interference with the use of their respective units and of the common elements by the several unit owners; (9) such provisions governing the alienation, conveyance, sale, leasing, purchase, ownership and occupancy of units as are deemed desirable; (10) such provisions for the establishment of reserves to provide for maintenance, improvements, replacements, working capital, bad debts, depreciation, obsolescence, and similar purposes as are deemed desirable, except that for a conversion condominium, provisions for reserves for capital expenditures shall be required; (11) the manner by which the bylaws may be modified or amended, consistent with the provisions of this chapter, provided that no amendment shall be contrary to the requirements of this section; (12) other provisions deemed necessary for the administration of the condominium consistent with this chapter.

(d) Notwithstanding the provisions of section 47-90c, a condominium unit owners’ association may adopt or amend its bylaws to provide that a unit owner’s spouse, having no ownership interest, may be a director if such spouse is a resident of the condominium.

(1963, P.A. 605, S. 16, 17; 1971, P.A. 813, S. 10; P.A. 76-308, S. 16, 36; P.A. 79-123; P.A. 80-396, S. 4, 5; P.A. 82-356, S. 7, 14.)

History: 1971 act provided for bylaws concerning the procedures for electing a board of directors while the declarant owns any unit in the condominium, the establishment of reserves and provisions governing alienation, conveyance, sale, leasing, ownership and occupancy of units; P.A. 76-308 provided for bylaws concerning voting rights of unit owners, qualifications of officers of the association and the method of assessing common expenses; P.A. 79-123 allowed unit owner’s spouse, although having no ownership interest, to be a director if he or she resides in the condominium; P.A. 80-396 added Subsec. (d); P.A. 82-356 amended Subsec. (c) to require that the bylaws include provisions for reserves for capital expenditures if it is a conversion condominium.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-80a - Powers of unit owners’ association. Opportunity for unit owners to express views re proposed budget.

(a) Except to the extent prohibited by the condominium instruments, and subject to any restrictions and limitations specified therein, the unit owners’ association, whether incorporated or unincorporated, shall have the power to: (1) Employ, dismiss and replace agents and employees to exercise and discharge the powers and responsibilities of the association; (2) make or cause to be made additional improvements on and as a part of the common elements; (3) grant or withhold approval of any action by one or more unit owners or other persons entitled to occupancy of any unit which would change the exterior appearance of any unit or of any other portion of the condominium, or elect or provide for the appointment of an architectural control committee to grant or withhold such approval; (4) acquire, hold, convey and encumber title to real property, including, but not limited to, condominium units and the common elements appurtenant thereto, recreation facilities and personal property; (5) sue and be sued in any court, appear on behalf of all unit owners before any officer, agency, board, commission or department of the state or any political subdivision thereof and appeal from any judgments, orders, decisions or decrees rendered by the same; and (6) grant easements through the common elements and accept easements benefiting the condominium or any portion thereof. The foregoing enumeration of powers shall not be construed to prohibit the grant by the condominium instruments of other powers and responsibilities to the unit owners’ association, or to divest a unit owners’ association incorporated as a stock corporation under chapter 601 or any predecessor statutes thereto, or as a nonstock corporation under chapter 602 or any predecessor statutes thereto, of any powers which it may exercise thereunder.

(b) Notwithstanding any provision of the condominium instruments to the contrary, at any meeting of the unit owners to consider the final adoption or ratification of any proposed budget for the condominium, or on a day prior to such meeting, the board of directors shall provide a reasonable opportunity for all unit owners to express their views concerning the proposed budget before its adoption or ratification. At least one copy of the proposed budget shall be available for inspection at such meeting.

(P.A. 76-308, S. 18, 36; P.A. 96-256, S. 203, 209; 96-271, S. 215, 254; P.A. 07-243, S. 4.)

History: P.A. 96-256 replaced reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997; P.A. 96-271 replaced reference to “chapter 599” with “chapter 601 or any predecessor statutes thereto”, effective January 1, 1997; P.A. 07-243 designated existing provisions as Subsec. (a), made technical changes therein and added Subsec. (b) re opportunity for unit owners to express views re proposed budget.

See Sec. 47-90c re effective date and applicability of chapter.

Section provides acceptable alternative to a class action suit but is restricted by section 47-90e(a) to condominiums established after January 1, 1977. 35 CS 199. Cited. 36 CS 160.



Section 47-81 - Accounting records. Availability of records. Loan disclosure and comments. Audit.

(a) The declarant and the association shall maintain accounting records according to generally accepted accounting practices. Such records shall include: (1) A record of all receipts and expenditures; (2) an account for each unit which shall designate the name and address of each unit owner, the amount of each assessment, the dates on which the assessment comes due, the amounts paid on the account, and the balance due; (3) a record of the actual cost, irrespective of discounts and allowances, of the maintenance of the common elements; (4) an accurate account of the current balance in the reserve for replacement and for emergency repairs.

(b) (1) Records maintained by the declarant, by the association or by the manager, including, but not limited to, minutes of meetings and voting records of the board of directors, shall be made available for examination and copying by any unit owner, or the unit owner’s duly authorized agent, at the expense of the unit owner, during normal business hours upon the request of such unit owner or agent.

(2) Notwithstanding any provision of the condominium instruments to the contrary, at least fourteen days prior to entering into any loan agreement on behalf of the association of unit owners, the board of directors shall (A) disclose in writing to all unit owners the amount and terms of the loan and the estimated effect of such loan on any assessment for common expenses, and (B) afford the unit owners a reasonable opportunity to submit written comments to the board of directors with respect to such loan.

(c) From the date of the recording of the declaration until the declarant relinquishes control of the association pursuant to subsection (d) of section 47-74a he shall cause to have prepared a certified audit of the books of the condominium by a certified public accountant not less than once in every calendar year which shall be available for examination by the unit owners. Thereafter on the written petition of unit owners of not less than twenty-five per cent of the units then completed, a certified audit by an independent certified public accountant shall be made, but not more than once in any consecutive twelve-month period; provided the cost of the audit shall be a common expense.

(1963, P.A. 605, S. 18; P.A. 76-308, S. 17, 36; P.A. 07-243, S. 5.)

History: P.A. 76-308 required the declarant and the association of unit owners to maintain specified accounting records, provided for examination and copying of the records and provided for certified audits of the books; P.A. 07-243 amended Subsec. (b) by designating existing provisions as Subdiv. (1) and amending same to add provision re minutes of meetings and voting records of board of directors, replace provision re reasonable notice with provision re request of unit owner or agent and make technical changes, and by adding Subdiv. (2) re loan disclosure and comments.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-82 - Liens against units.

(a) Subsequent to recording the declaration as provided in this chapter, and while the property remains subject to this chapter, liens or encumbrances shall arise or be created only against each unit and the percentage of undivided interest in the common areas and facilities appurtenant to such unit, in the same manner and under the same conditions in every respect as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership, provided no labor performed or materials furnished with the consent or at the request of a unit owner or his agent shall be the basis for the filing of a mechanic’s lien against the unit or any other property of any other unit owner not expressly consenting to or requesting the same, except that such express consent shall be deemed to be given by the owner of any unit in the case of emergency repairs thereto. Labor performed or materials furnished for the common areas and facilities, if authorized by the association of unit owners, the manager or board of directors, pursuant to the declaration or bylaws, shall be deemed to be performed or furnished with the express consent of each unit owner and shall be the basis for the filing of a mechanic’s lien against each of the units and shall be subject to the provisions of subsection (b) of this section.

(b) If a lien against two or more units becomes effective, the owner of any such unit may remove his unit and his percentage of undivided interest in the common areas and facilities appurtenant to his unit from the lien by payment of the fractional or proportional amount attributable to his unit. Such individual payment shall be computed by reference to the percentages appearing in the declaration. Subsequent to any such payment, discharge or other satisfaction, such unit and the percentage of undivided interest in the common areas and facilities appurtenant thereto shall thereafter be free and clear of the lien so paid, satisfied or discharged. Such payment, satisfaction or discharge shall not prevent the lienor from proceeding to enforce his rights against any unit and the percentage of undivided interest in the common areas and facilities appurtenant thereto not so paid, satisfied or discharged.

(1963, P.A. 605, S. 21; 1971, P.A. 813, S. 11.)

History: 1971 act provided that authorization for repairs to common areas must be pursuant to the declaration or bylaws.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-83 - Insurance.

The declarant and the association of unit owners, by its board of directors, manager or other authorized agent shall, without prejudice to the right of each unit owner to insure his own unit for his own benefit, obtain for the condominium the following forms of insurance: (1) A master policy affording fire, extended coverage and additional perils in an amount sufficient for repair or replacement of the buildings and improvements, or portions of the buildings and improvements that in whole or in part comprise the common elements, with reasonable deductibles and coinsurance clause as the board of directors deems appropriate; and (2) a liability master policy, in an amount specified by the condominium instruments, covering the unit owners’ association, the board of directors, the managing agent, if any, all persons acting or who may come to act as agents or employees of the foregoing, and all unit owners and other persons entitled to occupy any unit or other portion of the condominium. The declarant and the association, by its board of directors, the managing agent or other authorized agent, shall obtain such other policies as may be required or authorized by the condominium instruments, or as the unit owners may by vote direct, including, without limitation, workers’ compensation insurance, liability insurance on motor vehicles owned by the association and nonowned and rented vehicles, officers’ and directors’ indemnity policies, flood insurance in the event the condominium is located in a flood hazard area, as defined and determined by the National Flood Insurance Act, as amended (USC 42 Section 4101, P.L. 93-234), and specialized policies covering lands or improvements in which the unit owners’ association has or shares ownership or other rights. When any policy or instrument has been obtained by or on behalf of the declarant or the unit owners’ association, written notice thereof and of any subsequent changes in values or limits therein or termination thereof shall be promptly furnished to each unit owner. All insurance coverage obtained for the condominium under this section shall be written in the name of the association of unit owners, for the benefit of each of the unit owners and their mortgagees as their interests may appear in the percentages of their undivided interest in the common elements established in the condominium instruments. To the extent required by the condominium instruments, the cost of such insurance coverage shall be assessed against the units in proportion to risk. Otherwise, premiums shall be common expenses. Losses may be made payable to a trustee for restoration or distribution for the benefit of such unit owners and mortgagees as their interest may appear.

(1963, P.A. 605, S. 24; P.A. 76-308, S. 19, 36; P.A. 79-376, S. 68; P.A. 07-68, S. 1.)

History: P.A. 76-308 set forth the types of insurance for the condominium that must be obtained; P.A. 79-376 replaced “workmen’s compensation” with “workers’ compensation”; P.A. 07-68 required, instead of authorized, that declarant and association obtain such other policies as may be required or authorized by condominium instruments or as unit owners may by vote direct, including flood insurance in the event condominium is located in a flood hazard area, as defined and determined by the National Flood Insurance Act, and required cost of such insurance coverage to be assessed against the units in proportion to risk, to extent required by condominium instruments.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-84 - Repairs.

(a) Except as hereinafter provided, damage to or destruction of any building or improvement located on the condominium parcel or serving the condominium shall be promptly repaired and restored by the declarant or the association, using the proceeds of insurance, if any, on such building or improvement for that purpose and all costs for repair or reconstruction in excess of available insurance proceeds, regardless of whether such excess is the result of the application of a deductible under insurance coverage, shall be a common expense.

(b) If the condominium is damaged to the extent of two-thirds of its then replacement cost, and three-fourths of the unit owners and the holders of mortgage liens affecting at least three-quarters of the units vote not to proceed with repair or restoration, the property remaining shall be deemed to be owned in common by the unit owners, and each unit owner shall own that percentage of the undivided interest in common as he previously owned in the common elements. Any liens affecting any of the units shall be deemed to be transferred in accordance with the existing priorities to the percentage of the undivided interest of the unit owner in the property; and the property shall be subject to an action for partition at the suit of any unit owner, in which event the net proceeds of sale, together with the net proceeds of the insurance on the property, if any, shall be considered as one fund and shall be divided among all the unit owners in accordance with their interests therein, after first paying all liens out of each of the respective interests.

(1963, P.A. 605, S. 25; P.A. 76-308, S. 9, 36; P.A. 07-68, S. 2.)

History: P.A. 76-308 provided procedures to be utilized in the event of damage or destruction of any building or improvement on the condominium parcel or serving the condominium and required the concurrence of the mortgagees of at least three-quarters of the units in a vote not to repair or restore; P.A. 07-68 amended Subsec. (a) to specify that common expenses include any excess resulting from applicable insurance deductible.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-85 - Actions between unit owners.

Section 47-85 is repealed.

(1963, P.A. 605, S. 26; P.A. 76-308, S. 35, 36.)



Section 47-86 - Owners, tenants and employees bound by chapter.

(a) All unit owners, tenants of such owners, employees of owners and tenants, or any other persons who may in any manner use property or any part thereof submitted to the provisions of this chapter shall be subject to this chapter and to the declaration and bylaws of the association of unit owners.

(b) All agreements, decisions and determinations lawfully made by the association of unit owners in accordance with the voting percentages established in this chapter, the declaration or bylaws, shall be binding on all unit owners.

(1963, P.A. 605, S. 27.)



Section 47-87 - Liability for mortgages, liens and assessments on conveyance of unit.

(a) At the time of the first conveyance of each unit, except by foreclosure or deed in lieu thereof, or from the declarant in which conveyance the rights and obligations of the declarant are assumed, every mortgage and other lien, except such as are not yet due and payable as permitted by subsection (d) of section 47-70, affecting such unit, including the percentage of undivided interest of the unit in the common elements, shall be paid and satisfied of record, or the unit being conveyed and its percentage of undivided interest in the common elements shall be released therefrom by recorded partial release.

(b) The grantee of a unit shall be jointly and severally liable with the grantor for all unpaid assessments against the latter for his share of the common expenses up to the time of the grant or conveyance, without prejudice to the grantee’s right to recover from the grantor the amounts paid by the grantee therefor. Any such grantee shall be entitled to a statement from the unit owners’ association setting forth the amount of such unpaid assessments against the grantor, and such grantee shall not be liable for, nor shall the unit conveyed be subject to a lien for, any unpaid assessments against the grantor in excess of the amount therein set forth.

(1963, P.A. 605, S. 13, 23; 1971, P.A. 813, S. 12; P.A. 76-308, S. 10, 36.)

History: 1971 act provided that at the time of first conveyance of unit every mortgage and other lien which is due and payable shall be paid; P.A. 76-308 provided an exception from that requirement when the first conveyance was by foreclosure, deed in lieu of foreclosure or when the purchaser assumed the rights and obligations of the declarant.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-88 - Removal of property from application of chapter. Resubmission of property.

(a) The unit owners may remove a property from the provisions of this chapter by recording an instrument to that effect, containing the signature of ninety per cent of the unit owners, provided the holders of all liens affecting any of the units consent thereto or agree, in either case by recorded instruments, that their liens be transferred to an undivided interest in the property.

(b) Upon removal of the property from the provisions of this chapter, the unit owners shall own the property as tenants in common with undivided interests equal to the percentage of undivided interests in the common elements owned by each such owner immediately prior to the recordation of the instrument referred to in subsection (a) of this section. As long as such tenancy in common continues, each unit owner shall have an exclusive right of occupancy of that portion of such property which formerly constituted his or her unit.

(c) Upon removal of the property from the provisions of this chapter, any rights the unit owners may have to the assets of the unit owners’ association shall be in proportion to their respective undivided interests in the common elements immediately prior to the recordation of the instrument referred to in subsection (a) of this section.

(d) The removal provided for in this section shall not bar the subsequent resubmission of the property to the provisions of this chapter, by an instrument signed by the same percentage of unit owners and mortgagees as specified in subsection (a) of this section for removal.

(1963, P.A. 605, S. 14, 15; 1971, P.A. 813, S. 13; P.A. 76-308, S. 27, 36; P.A. 05-288, S. 163; P.A. 06-196, S. 177.)

History: 1971 act made the act of recording a removal from the provisions of chapter 825 the operative act to effect the removal; P.A. 76-308 specified that the unit owners shall have the rights in the assets of the unit owners association at the time of removal in proportion to their respective undivided interests in the common elements; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; P.A. 06-196 made technical changes in Subsec. (b), effective June 7, 2006.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-88a - Consolidation of condominiums.

(a) Two or more condominiums established pursuant to chapter 825 of the general statutes, revision of 1958, revised to 1975, or established pursuant to this chapter, may, by agreement pursuant to this section, merge the operations and activities of their respective associations of unit owners into a single association of unit owners, with the powers, obligations and responsibilities of such association under this chapter.

(b) The merger agreement may only take effect following the agreement in writing of three-fourths of the unit owners and the mortgagees of three-fourths of the units subject to mortgage of each condominium.

(c) The vote of the unit owners in the resultant association shall be pursuant to subsection (b) of section 47-80.

(d) The percentage interests in the common elements assigned to each unit of each condominium shall remain unchanged, and the title, description and separate character of each condominium shall remain unchanged.

(e) The amended bylaws, and if necessary the declaration, shall be recorded on the land records in the same manner as required for other amendments.

(f) The agreement for merger shall include such terms and conditions as may be necessary to effectuate the merger, and not otherwise inconsistent with this chapter or any provision of the general statutes. Notwithstanding the provisions of subsection (a) of section 47-90c, amended bylaws shall conform to the provisions of this chapter even if an affected condominium was declared prior to January 1, 1977.

(g) The resultant association shall have the power to assess common charges and distribute common profits on all member unit owners in the same manner and based upon the same percentage interest in the common expenses and profits of each condominium as its predecessor associations.

(P.A. 76-308, S. 28, 36; P.A. 77-604, S. 29, 84; P.A. 80-399, S. 8.)

History: P.A. 77-604 made technical correction in Subsec. (f); P.A. 80-399 added phrase “Notwithstanding the provisions of subsection (a) of section 47-90c” in Subsec. (f).

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-88b - Conversion condominiums: Requirements for conversion.

(a) Public offering statement requirements. Any declarant of a conversion condominium shall include in his public offering statement, in addition to the requirements of section 47-71b the following:

(1) A specific statement of the amount of any initial or special condominium fee due from the purchaser on or before settlement of the purchase contract and the basis of such fee.

(2) Information on the actual expenditures made on all repairs, maintenance, operation or upkeep of the subject building or buildings within the last three years, set forth tabularly with the proposed budget of the condominiums and cumulatively broken down on a per unit basis in proportion to the percentage of the undivided interest in the common expenses allocated to each unit by the condominium instruments. If such building or buildings have not been occupied for a period of three years then the information shall be set forth for the maximum period such building or buildings have been occupied.

(3) A description of the provisions made in the budget for adequate reserves for capital expenditures and an explanation of the basis for such reserves as required by section 47-88e.

(4) A statement of the declarant, certified by a professional engineer registered or exempted under chapter 391, as to the present conditions of all structural and major mechanical components in the condominium which statement shall include the approximate dates of construction, installation and major repairs, and the expected useful life of each item, together with the estimated cost, in current dollars, of replacing each of the same.

(b) Notice to tenants. In the case of a conversion condominium, the landlord or developer shall give at least one hundred eighty days notice to each of the tenants of the building or buildings which are to be submitted to the provisions of this chapter. Such notice shall be hand-delivered or sent by certified mail, return receipt requested, and shall inform tenants of: (1) The owner’s intent to create a conversion condominium; (2) the exclusive right of each tenant to contract for the purchase of his unit during the first ninety days; (3) the right of each tenant to remain in his unit for one hundred eighty days or until the expiration of his lease; (4) the possibility of relocation assistance and the address and phone number for information concerning such assistance; (5) the availability of state financial assistance to assist a tenant in the purchase of his unit; and (6) whether the declarant is offering or arranging any special financing. Such notice shall be accompanied by a copy of the public offering statement containing the information required by section 47-71b and subsection (a) of this section.

(c) Purchase of unit by tenant. Termination of tenancy. For a period of ninety days after the thirty-day period established under subsection (j) of this section, each of the said tenants shall have the exclusive right to contract for the purchase of the unit he occupies. Any tenants who do not exercise said option shall be entitled to remain in the premises under their existing leases, subject to all the terms and conditions contained therein, except that upon the filing of the declaration said lease shall be considered assigned to the declarant. After receiving such notice a tenant may abandon his unit and terminate his tenancy without incurring any liability for such early termination of his rental agreement provided he gives one month’s advance notice to the landlord. At the option of the tenant, any lease which expires within such one hundred eighty-day period shall be extended to the end of such period and no increase in rent may take effect during such period.

(d) Failure to conform to provisions of this section. Except pursuant to a purchase agreement for a unit, any provision in a contract, lease or other undertaking which allows a landlord or developer at his option to cancel and terminate such contract, lease or other undertaking upon the conversion of the property to the condominium form of ownership without conforming to the notice and option requirements of this section is hereby declared to be unenforceable and contrary to public policy.

(e) Evidence of proper notice. Any declarant of a conversion condominium shall, in addition to the requirements of subsection (a) of this section, include with the condominium instruments a copy of the notice set forth in subsection (b) of this section and a certified statement that such notice, fully complying with the provisions of subsection (b) of this section, was, prior to the time of the recording of the declaration of condominium, mailed or delivered to each of the tenants in the building or buildings to be converted.

(f) Filing with Department of Economic and Community Development. Any declarant of a conversion condominium shall, in addition to the filing required by section 47-71, file with the Department of Economic and Community Development within one hundred twenty days of the giving of the notice required by subsection (b) of this section: (1) A copy of the declaration and the public offering statement submitted to each tenant and (2) a sworn statement that each tenant who is entitled to receive notice under subsection (b) of this section and has not exercised his option to buy has received the notice required by subsection (b) of this section and has received relocation assistance which has included information on the availability of alternate housing, financing programs and federal, state and municipal housing assistance and the availability of moving and relocation expenses under section 47-88d, or that reasonable efforts have been made to provide such relocation assistance to such tenant. If at the time of such filing all of the tenants have not received notice under subsection (b) of this section, the declarant shall file subsequent sworn statements with the department within one hundred twenty days of the date notice was given to a tenant. The department shall charge a fee of two dollars per unit converted for such filing. The Commissioner of Economic and Community Development shall adopt regulations in accordance with chapter 54 within ninety days of May 7, 1980, to determine the type of information to be included in such relocation assistance.

(g) Eviction prohibited. No eviction proceedings shall be brought against any of the occupants resident in any building or group of buildings converted to condominium ownership pursuant to this section within the term of any existing lease or within the one-hundred-eighty-day period provided for under subsection (b) of this section, whichever is later, for failure to purchase or any other reasons applicable to termination of tenancy other than nonpayment of rent or similar justifiable reasons ordinary to landlord rights where a lease exists assuring quiet enjoyment.

(h) Notice of proposed rent increase. A declarant of a conversion condominium or a unit owner shall give at least sixty days notice of any proposed rent increase to any lessee whose eviction is prohibited under subsection (b) of section 47a-23c. Any such lessee may abandon his unit and terminate his tenancy without incurring any liability for an early termination of his rental agreement provided he gives thirty days notice to the declarant or unit owner.

(i) Proof of age, blindness or physical disability. After the conversion of a dwelling unit in a building to condominium ownership, the declarant or unit owner, for the purpose of determining if a lessee’s eviction is prohibited under subsection (b) of section 47a-23c, may ask any lessee to provide proof of the age, blindness or physical disability of such lessee or any person residing with him, or of the familial relationship existing between such lessee and any person residing with him. The lessee shall provide such proof, including a statement of a physician in the case of alleged blindness or physical disability, within thirty days.

(j) Tenants’ organization’s exclusive right to purchase. During the first thirty days of the one hundred eighty-day period under subsection (b) of this section, an organization, if any, representing tenants of a building or buildings being submitted to the provisions of this chapter shall have the exclusive right to contract for the purchase of such building or buildings.

(P.A. 76-308, S. 29, 36; P.A. 79-622; P.A. 80-370, S. 4, 9; P.A. 81-319, S. 2, 6; 81-472, S. 105, 106, 159; P.A. 82-356, S. 2, 14; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6; P.A. 07-217, S. 174, 175.)

History: P.A. 79-622 required 180 days’ notice rather than 60 days’ notice and extended period during which tenant has exclusive right to contract for purchase of his unit from 30 to 90 days in Subsec. (b); P.A. 80-370 specified that statement in Subsec. (a)(4) must be “certified by a professional engineer registered or exempted under chapter 391”, required that notice be accompanied by copy of public offering statement and added provisions re early termination or extension of lease in Subsec. (b), deleted former Subsec. (d) which had allowed landlords to issue leases containing provisions for early termination when conversion to condominiums previously announced, relettering former Subsec. (e) as (d), and added new Subsec. (e) re filing requirements; P.A. 81-319 amended Subsec. (e) to replace the requirement that the declarant file within 120 days of the “filing required by section 47-71” with the requirement that filing be within 120 days of the “giving of the notice required by Subsec. (b) of this section”; P.A. 81-472 made technical changes; P.A. 82-356 amended Subsec. (a)(3) by requiring a description of the provisions in the budget for adequate reserves for capital expenditures, amended Subsec. (b) by increasing the information required in the notice, redesignated part of Subsec. (b) as a new Subsec. (c) and redesignated the remaining Subsecs. accordingly, amended Subsec. (f) by clarifying the information to be filed with the department of housing, and added Subsecs. (h), (i) and (j) concerning notice of proposed rent increases, proof of a lessee’s age, blindness or physical disability and the right of a tenant’s organization to purchase the building, respectively; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development; P.A. 07-217 made technical changes in Subsec. (e) and (g), effective July 12, 2007.

See Sec. 47-90c re effective date and applicability of chapter.

Subsec. (b):

Month to move the tenancy included in notice requirement; actual knowledge of conversion does not cure defective notice procedure; delivery to apartment door does not comply with notice requirement. 37 CS 654.

Subsec. (e):

Cited. 37 CS 654.

Subsec. (f):

Cited. 37 CS 654.

Subsec. (g):

Cited. 12 CA 353.



Section 47-88c - Separate heating plants required, when.

(a) In addition to the requirements of section 47-88b for each conversion condominium for which a declaration is filed within sixty days after May 7, 1980, the declarant shall include in his public offering statement a statement of the declarant that each unit has, or will have at the time of the conveyance of title from the declarant to the purchaser, a separate heating plant which shall be a part of the unit.

(b) Each unit of any conversion condominium for which the declaration is filed on or after November 16, 1979, and within sixty days after May 7, 1980, shall have, at the time of the conveyance of title from the declarant to the purchaser, a separate heating plant which shall be a part of the unit.

(Oct. Sp. Sess. P.A. 79-1, S. 1, 2; P.A. 80-9, S. 1, 2; 80-370, S. 8, 9.)

History: October, 1979, P.A. 79-1 effective November 16, 1979; P.A. 80-9 changed applicable filing date from April 1, 1980, to May 7, 1980; P.A. 80-370 changed applicable date to “within sixty days after May 7, 1980”.



Section 47-88d - Reimbursement for moving and relocation expenses.

Any declarant of a conversion condominium shall pay moving and relocation expenses to each household which does not purchase its dwelling unit and does not have an adjusted gross income for federal income tax purposes of more than twenty-one thousand dollars, if unmarried, or twenty-five thousand dollars jointly with spouse, if married, in an amount equal to the amount charged for two months’ rent for such dwelling unit at the time the conversion was declared or one thousand dollars, whichever is greater.

(P.A. 80-370, S. 5, 9; P.A. 82-356, S. 3, 14.)

History: P.A. 82-356 revised the income limitations for eligibility for relocation assistance and doubled the amount of such assistance.

Cited. 12 CA 353.



Section 47-88e - Reserves for capital expenditures.

Any declarant of a conversion condominium shall provide in the proposed budget for the condominium adequate reserves for capital expenditures.

(P.A. 82-356, S. 4, 14.)



Section 47-88f - Applicability of tenants’ rights and protections.

The provisions of this chapter affording certain rights and protections to tenants of dwelling units converted to a condominium form of ownership shall apply equally to tenants of dwelling units converted to any other form of planned community ownership.

(P.A. 82-356, S. 5, 14.)



Section 47-88g - Right of action for aggrieved tenant of conversion condominium. Remedies.

(a) Any person residing in a dwelling unit which has been or is to be submitted to the provisions of this chapter who claims to be aggrieved by a violation of any provision of subsection (b) of section 47-76, section 47-88b, section 47-88d or subsection (b) of section 47a-23c, or who claims a declarant or unit owner has harassed him or engaged in any other conduct with the purpose of improperly inducing him to vacate the dwelling unit, may bring an action in the superior court for the judicial district in which such person resides.

(b) In any action brought by a person under this section the court may award to the plaintiff costs and reasonable attorney’s fees. The court may, in its discretion, order, in addition to damages or in lieu of damages, injunctive or other equitable relief.

(P.A. 82-356, S. 6, 14.)



Section 47-89 and 47-90 - Incorporation; appeal from board of tax review. Effect of rule against perpetuities and rule restricting unreasonable restraints on alienation.

Sections 47-89 and 47-90 are repealed.

(1969, P.A. 716, S. 1; 1971, P.A. 211; 813, S. 14, 15; P.A. 73-514; P.A. 76-308, S. 35, 36.)



Section 47-90a - Misrepresentations in public offering statements; remedies.

(a) Any declarant who, in disposing of a condominium unit, makes an untrue statement of a material fact, or who, in disposing of a condominium unit, omits a material fact required to be stated in a public offering statement or necessary to make the statements made not misleading, is liable as provided in this section to the purchaser unless in the case of an untruth or omission it is proved that the purchaser knew of the untruth or omission or that the declarant offering or disposing of a condominium unit did not know and in the exercise of reasonable care could not have known of the untruth or omission, or that the purchaser did not rely on the untruth or omission.

(b) In addition to any other remedies, the purchaser from a declarant, under subsection (a) of this section, may recover the consideration paid for the unit together with interest at the rate of eight per cent per year from the date of payment, property taxes and common expenses paid, court costs, and reasonable attorney’s fees, less an amount equal to the fair market rental for the condominium unit over the period occupied upon tender of the appropriate instruments of reconveyance which instruments reconvey title free and clear of all mortgages and liens, provided the total amount paid or credited to the purchaser shall not be less than the consideration paid for the unit. The fair market rent shall not exceed two-thirds of one per cent per month of the consideration paid for the unit. The purchaser shall pay the amounts of the unpaid principal balance of any mortgages or liens, together with any accrued interest thereon, or such lesser amounts as the purchaser and the holders of such mortgages and liens may agree upon, provided no prepayment charge shall be due the holders of such mortgages and liens and no restriction on prepayment shall be enforced by such holders.

(c) Every person who directly or indirectly controls a declarant liable under subsection (a) of this section, every general partner, officer or director of a declarant and every person occupying a similar status or performing a similar function, every employee of the declarant who materially aids in the disposition, and every agent who materially aids in the disposition is also liable jointly and severally with and to the same extent as the declarant, provided the plaintiff sustains the burden of proof that such person knew or, in the exercise of reasonable care expected by such persons in the reasonable exercise of their duties, should have known of the existence of the facts by reason of which the liability is alleged to exist. There is a right to contribution in cases of contract among persons so liable. No person shall be liable under this section whose relationship to the declarant or other person consists solely of rendering professional and other customary services, including, but not limited to: (1) An attorney-at-law, architect, land surveyor or engineer; (2) a lending institution which is not a declarant whose relationship to the declarant consists solely of rendering customary banking services and holding a mortgage on all or a portion of the condominium which mortgage, or agreements or instruments relating thereto, may contain mutual covenants and agreements concerning the approval of the condominium instruments and amendments thereto, and regulates the activity of the declarant under the condominium instruments or an officer, director or employee of such lending institution; (3) a real estate broker or salesman whose relationship to the declarant consists solely of rendering services described in subdivision (3) of section 20-311 and other customary services; or (4) a person whose sole involvement in the disposition of a condominium unit occurs subsequent to the date of the act or omission out of which any liability under subsection (a) of this section arises.

(d) A tender of reconveyance may be made at any time before the entry of judgment.

(e) A person may not recover under this section in actions commenced more than one year after his first payment of money to the declarant in the contested transaction. Action shall be commenced along with a notice recorded in the land records.

(f) Any stipulation or provision purporting to bind any person acquiring a condominium unit to waive compliance with this chapter is void.

(P.A. 76-308, S. 32, 36; P.A. 77-453, S. 4, 7; P.A. 82-472, S. 129, 183; P.A. 05-288, S. 164.)

History: P.A. 77-453 substituted “declarant” for “person” in Subsec. (a), raised interest rate from 6% to 8% in Subsec. (b) and clarified provisions and in Subsec. (c) specified persons not liable under section; P.A. 82-472 made technical correction in Subsec. (c); P.A. 05-288 made technical changes in Subsec. (c), effective July 13, 2005.

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-90b - Public offering statement not required, when.

Unless the method of offer or disposition is adopted for the purpose of evasion of this chapter, the provisions of sections 47-71b, 47-74f, 47-88b and 47-90a shall not apply to: (1) Disposition pursuant to court order; (2) dispositions by any government or governmental agency; (3) condominiums wherein all declarants, or all persons who are stockholders, partners or members of the declarant entity are, or are to be unit owners and residents of the condominium, and the condominium instruments so state; (4) condominiums in which seventy-five per cent of the units have been sold by the declarant prior to January 1, 1977.

(P.A. 76-308, S. 34, 36; P.A. 77-453, S. 5, 7.)

History: P.A. 77-453 changed percentage of sold units from 90% to 75% in Subdiv. (4).

See Sec. 47-90c re effective date and applicability of chapter.



Section 47-90c - Effective date and applicability of chapter.

(a) Sections 47-68a to 47-81, inclusive, 47-83, 47-84 and 47-87 to 47-90c, inclusive, shall take effect January 1, 1977, and shall apply to all condominiums declared on and after said date except as provided in subsections (b), (c) and (e) of this section, and the provisions of chapter 825, revised to January 1, 1975, in effect on December 31, 1976, shall continue to apply to condominiums declared prior to January 1, 1977, except as provided in subsection (b) of this section.

(b) Subdivisions (1) to (10), inclusive, and (13) of section 47-71b, section 47-74d, sections 47-74e, 47-74f, 47-75a, 47-88, 47-88b, 47-90a and 47-90b, shall apply to all unsold condominium units in condominiums declared prior to January 1, 1977, provided more than twenty-five per cent of such units in such condominiums were unsold as of said date.

(c) Sections 47-71b, 47-74b, 47-74c, 47-74d, section 47-74e, 47-74f, 47-75a, 47-88b and 47-90a shall not apply to nonresidential condominiums.

(d) Nothing in chapter 825 as amended by public act 77-453 shall be deemed to affect the validity of any condominium instruments or any instruments executed by any person pursuant thereto with respect to properties submitted prior to January 1, 1977, to the terms and conditions of chapter 825 nor shall said chapter 825, or public act 77-453 affect any of the rights and obligations of any person under chapter 825 of the general statutes, revision of 1958, revised to January 1, 1975, and such rights shall be available to and such obligations shall be enforceable against any such person at any time either prior to or after January 1, 1977, with respect to property submitted prior to said date to the terms and conditions of chapter 825 of the general statutes, revision of 1958 as revised to January 1, 1975, except as provided in subsections (b) and (c) of this section.

(e) Subsection (c) of section 47-71 shall apply to all condominiums regardless of the date such condominium was declared.

(P.A. 76-308, S. 33, 36; P.A. 77-92, S. 1, 2; 77-453, S. 6, 7; 77-604, S. 66, 84; P.A. 81-472, S. 107, 159; P.A. 82-356, S. 12, 14.)

History: P.A. 77-92 specified applicability of chapter provisions to condominiums declared prior to January 1, 1977 in Subsec. (a); P.A. 77-453 added proviso in Subsec. (b) and added Subsec. (d); P.A. 77-604 made technical correction in Subsec. (b); P.A. 81-472 made technical changes; P.A. 82-356 added Subsec. (e) concerning the applicability of Subsec. (c) of Sec. 47-71.

Cited. 12 CA 353.

Cited. 36 CS 126; Id., 160.

Subsec. (a):

Cited. 41 CA 249.

Cited. 35 CS 199.



Section 47-90g - Member of board of directors or officer not subject to criminal liability re special assessment for code compliance repairs.

No member of a board of directors, as defined in section 47-68a, or officer, as defined in section 47-68a, shall be subject to criminal liability for an alleged violation of the Fire Safety Code, the State Building Code or a municipal health, housing or safety code when the board of directors of an association proposes a special assessment to cover the cost of the repairs necessary to ensure compliance with the terms of such codes and the special assessment is rejected by a vote of the unit owners.

(P.A. 13-289, S. 6.)






Chapter 826 - Real Estate Syndicates

Section 47-91 - Definitions.

As used in this chapter unless the context otherwise requires:

(a) “Real estate syndicate” means any general or limited partnership, joint venture, unincorporated association, or similar organization, but not a corporation, owned beneficially for not less than eighteen persons and formed for the sole purpose of, and engaged solely in, investment in or gain from an interest in real property, including, but not limited to, a sale, exchange, trade or development. An interest held by a husband and wife shall be considered held by one person.

(b) “Interest in real property” includes any estate or interest in unimproved land, agricultural land, or land improved with a residential, commercial, industrial or other structure, including profits, rents or other incidental income.

(c) “Real estate syndicate security” means any interest in a real estate syndicate.

(d) (1) “Sale” or “sell” includes every contract of sale of, contract to sell, or disposition of a real estate syndicate security for value and any exchange of a real estate syndicate security or any substantial change in the rights, preferences, privileges or restrictions of or on outstanding certificates of interest. (2) “Offer” or “offer to sell” includes every attempt or offer to dispose of, or solicitation of an offer to buy, a real estate syndicate security for value. (3) Any real estate syndicate security given or delivered with, or as a bonus on account of, any purchase or loan or other thing constitutes a part of the subject of the purchase and is considered to have been offered and sold for value. (4) The terms defined in this section do not include (i) any bona fide secured transaction in or loan secured by outstanding certificates of interest or (ii) any act incident to a judicially approved arrangement or reorganization in which certificates of interest are issued in exchange for one or more certificates of interest, claims or property interests or partly in such exchange and partly for cash.

(e) “Commission” means the Real Estate Commission.

(f) “Permit” means a permit to sell real estate syndicate securities.

(g) “Advertisement” means any written or printed communication or any communication by means of recorded telephone messages or spoken on radio, television or similar communications media, published in connection with the offer or sale of a real estate syndicate security.

(h) “Issuer” means any person who issues or proposes to issue any real estate syndicate security. The term “issuer” means the person or persons performing the acts and assuming the duties of a manager pursuant to the provisions of the agreement or instrument under which the real estate syndicate security is issued and the person or persons in active control of the real estate syndicate who sell such interests or participations. The determination of the person or persons in active control shall be made on the basis of the actual relationship of the parties and not on the basis of the legal designation of a person’s interest.

(P.A. 73-593, S. 1, 35.)



Section 47-92 - Qualification of real estate syndicate securities; issuance of permit.

(a) All real estate syndicate securities shall be qualified under this section.

(b) The application for a permit shall be accompanied by a copy of the prospectus and said prospectus shall include but not be limited to information to the extent applicable to the plan of syndication as follows: (1) The name, residence and principal business address of the issuer; (2) if the issuer is a corporation, partnership or joint venture, the names, residence and business addresses of all officers or members of the corporation, partnership or joint venture; (3) a detailed statement of the plan of syndication including, but not limited to, the form of entity and the number and aggregate amount of the real estate syndicate securities proposed to be sold; (4) a copy of partnership or other agreements governing the rights, duties and liabilities of members or participants; (5) a legal description of the real property, including a detailed description of the existing or proposed improvements, if any; (6) a true statement of the condition of the record title to such real property, including all encumbrances thereon; (7) a statement disclosing any covenants, conditions or restrictions, if any; (8) the detailed terms of the property acquisition, including but not limited to, the down payment and the amount, periodic payment and terms of encumbrances, if any; (9) a description of the type or types of real property intended to be acquired pursuant to the plan of syndication, if the plan of syndication provides for the acquisition of unspecified property or properties; (10) a statement disclosing any management agreement, including the amount of any fee, compensation or promotional interest to be received by the issuer or any other persons in connection with the formation and management of the syndicate; (11) the name of the escrow depository, if any; (12) a statement disclosing the amount, terms and conditions of fire, liability and hazard insurance; (13) such other information as the commission by regulation deems necessary.

(c) Qualification of real estate syndicate securities under this section becomes effective upon the issuance of a permit by the commission authorizing issuance of such securities.

(d) Every qualification under this chapter is effective for twelve months from its effective date, unless the commission by order or regulation specifies a different period, except during the time an order under subsection (a) of section 47-94 is in effect.

(e) Every application for qualification under this chapter shall be signed and verified by the issuer. All information required to be included in a prospectus shall be true and complete as of the time the qualification of the sale of real estate syndicate securities becomes effective.

(P.A. 73-593, S. 6, 35.)



Section 47-93 - Expert opinion.

The commission may accept and act upon the opinions, appraisals and reports of any engineers, appraisers or other experts which may be presented by an application on any question of fact concerning or affecting the real estate syndicate securities proposed to be offered and sold. In lieu of, or in addition to, such opinions, appraisals and reports, the commission may have any or all matters concerning or affecting such real estate syndicate securities investigated, appraised, passed upon and certified to them by engineers, appraisers or other knowledgeable person competent to provide an accurate opinion of value selected by them.

(P.A. 73-593, S. 16, 35.)



Section 47-94 - Grounds for refusal of permit. Appeal, hearing.

(a) The commission may refuse, suspend or revoke any permit issued under section 47-92 if it finds that the proposed plan of business of the issuer, the securities proposed to be issued or the method to be used in issuing them will tend to work a fraud upon the purchaser thereof.

(b) Any applicant objecting to the denial of a permit or to any condition therein may, within ten days after receipt of such denial or order, file a written request for a hearing. Said hearing shall be held within the time period and in accordance with the procedures set forth for hearings contained in section 20-321.

(P.A. 73-593, S. 7, 17, 35.)



Section 47-95 - Amendment to offering; commission approval; effective date.

(a) After the permit has been issued authorizing the sale of real estate syndicate securities, no change, alteration or modification of the offering shall be made without first notifying the commission in writing thereof and obtaining an amended permit or written approval of the commission.

(b) An amendment to an application filed after the effective date of the qualification of the sale of real estate syndicate securities, if such amendment is approved by the commission, shall become effective on such date as the commission may determine, having due regard to the public interest and the protection of investors.

(P.A. 73-593, S. 8, 20, 35.)



Section 47-96 - Permit fees. Determination of value of securities.

(a) The fee for filing an application for a permit for the sale of real estate syndicate securities or renewal thereof is one hundred dollars plus one-tenth of one per cent of the aggregate value of the certificates of interest sought to be issued in this state up to a maximum aggregate fee of one thousand five hundred dollars. For the purpose of determining the fees fixed in this section, the value of the real estate syndicate securities shall be the price at which they are proposed to be sold, including obligations to make future payments, or the value as alleged in the application, or the actual value, as determined by the commission, of the consideration, if other than money, to be received therefor, whichever is greater.

(b) The fee for filing any application for a permit to issue real estate syndicate securities evidencing any change in the rights, preferences, privileges or restrictions on outstanding real estate syndicate securities is one hundred dollars. Where such issuance will result in an increase in the aggregate face amount of the real estate syndicate securities, the fee shall be in accordance with subsection (a) of this section.

(P.A. 73-593, S. 21, 35; P.A. 07-217, S. 176.)

History: P.A. 07-217 made technical changes in Subsec. (b), effective July 12, 2007.



Section 47-97 - No endorsement by commission to be implied by filing of application, qualification of securities or exemption. Inconsistent representations to purchasers prohibited. Permit to indicate permissive nature.

(a) Neither the fact that an application for qualification under this chapter has been filed nor the fact that such qualification has become effective constitutes a finding by the commission that any document filed under this chapter is true, complete or not misleading. Neither any such fact nor the fact that an exemption is available for a real estate syndicate security or a transaction means that the commission has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, real estate syndicate security or transaction.

(b) No person shall make or cause to be made to any prospective purchaser any representation inconsistent with subsection (a) of this section.

(c) Every permit shall recite in bold type that the issuance thereof is permissive only and does not constitute a recommendation or endorsement of the real estate syndicate securities to be issued.

(P.A. 73-593, S. 10, 13, 35; P.A. 07-217, S. 177.)

History: P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.



Section 47-98 - Sale of unqualified real estate syndicate securities prohibited.

No issuer shall offer or sell to the public in this state any real estate syndicate security unless such sale has been qualified under section 47-92 or unless such real estate syndicate security or transaction is exempted under section 47-101. No issuer shall offer or sell in this state any real estate syndicate security issued by it in connection with any change in the rights, preferences, privileges or restrictions of or on an outstanding real estate syndicate security unless such sale has been qualified under section 47-92 or unless such real estate syndicate security or transaction is exempted under section 47-101.

(P.A. 73-593, S. 5, 35.)



Section 47-99 - Advertisement of securities; prior filing; hearings; media responsibility.

(a) No person shall publish any advertisement in this state concerning any real estate syndicate security sold or offered for sale in this state unless a true copy of the advertisement has first been filed in the office of the commission at least three business days prior to the publication or such shorter period as the commission may by regulation or order allow.

(b) No person shall publish any advertisement concerning any real estate syndicate security in this state after the commission finds that the advertisement contains any statement that is false or misleading or omits to make any statement necessary in order to make the statements made in the light of the circumstances under which they were made not misleading and so notifies the person in writing. After such notification is issued, the person or persons named therein may, within twenty days after receipt of the notification, file a written request for a hearing. Said hearing shall be held within the time period and in accordance with the procedures set forth for hearings contained in section 20-321.

(c) The owner, publisher, licensee or operator of any newspaper, magazine, visual or sound radio broadcasting station or network of stations or the agents or employees of any such owner, publisher, licensee or operator of such newspaper, magazine, station or network of stations shall not be liable under this chapter for any advertising regarding any real estate syndicate security sold or offered for sale in this state carried in any such newspaper or magazine or by any such visual or sound radio broadcasting station or network of stations nor shall any of them be liable under said chapter for the contents of any such advertisement.

(P.A. 73-593, S. 23, 24, 34, 35.)

See Sec. 47-103(b) re conduct of hearings.



Section 47-100 - Sale does not require licensure as real estate salesperson or broker.

The sale of real estate syndicate securities shall not be an act requiring licensure as a real estate salesperson or broker as defined in section 20-311.

(P.A. 73-593, S. 33, 35; P.A. 96-200, S. 25.)

History: P.A. 96-200 substituted “salesperson” for “salesman”.



Section 47-101 - Exceptions.

(a) The provisions of this chapter do not apply to any of the following: (i) Any real estate syndicate securities or participation in an oil, gas, or mining title or lease; (ii) any shares, memberships or certificates of interest or participation in a mutual water company; (iii) any share, membership or certificate of interest in a real estate investment trust subject to the provisions of sections 20-329o to 20-329bb, inclusive; (iv) any real estate syndicate security for which a registration has been filed under the Federal Securities Act of 1933; (v) any membership interest or other right or privilege of purchasers created in or in connection with any of the forms of development referred to in the Condominium Act of 1976, as set forth in sections 47-68a to 47-90c, inclusive.

(b) Any offer or sale of a real estate syndicate security in a transaction not involving a public offering within the meaning of Section 4(2) of the Federal Securities Act of 1933, presently constituted as Section 77(d)(2) of Title 15 of the United States Code is exempt from the provisions of this chapter, provided it shall be a conclusive presumption that any such offer or sale to less than eighteen persons shall be a private offering.

(c) There shall be exempted from the provisions of this chapter any other transaction which the commission by regulation exempts as not being comprehended within the purposes of this chapter and the qualification of which it finds is not necessary or appropriate in the public interest or for the protection of investors.

(P.A. 73-593, S. 2–4, 35; P.A. 79-602, S. 131.)

History: P.A. 79-602 referred to “Condominium Act of 1976” rather than to “Unit Ownership Act” in Subsec. (a).



Section 47-102 - Waiver of chapter void. Exception.

Any condition, stipulation or provision purporting to bind any person acquiring any real estate syndicate security to waive compliance with any provisions of this chapter or any regulation or order hereunder is void unless written approval thereof by the commission is obtained.

(P.A. 73-593, S. 30, 35.)



Section 47-103 - Real Estate Commission to establish regulations. Hearings.

(a) The commission may establish such regulations as are reasonably necessary to carry out the intent and purpose of the provisions of this chapter. Such regulations shall be adopted, amended, or repealed in accordance with the provisions of chapter 54 and chapter 392.

(b) All hearings initiated under the provisions of this chapter shall be conducted in accordance with the provisions of section 20-321 and other applicable provisions of chapter 392.

(P.A. 73-593, S. 22, 27, 35.)



Section 47-104 - Required form of sales contracts.

The commission may by regulation require as a condition of qualification that any real estate syndicate securities authorized under section 47-92 be sold only on a form of subscription or sale contract approved by the commission, and that a signed or conformed copy of each contract be preserved for such period as the commission may find reasonable and necessary to specify by regulation.

(P.A. 73-593, S. 15, 35.)



Section 47-105 - Required records and reports. Examination of records; examination costs.

(a) Every issuer qualifying real estate syndicate securities for sale in this state shall at all times keep and maintain a complete set of books, records and accounts of such sales and the disposition of the proceeds thereof, and shall thereafter, at such times as are required by the commission, make and file in the office of the commission a report, setting forth the interests sold by it under such qualification, the proceeds derived therefrom and the disposition thereof.

(b) The commission shall have the right to examine such records at any time and, when such examination requires out-of-state travel, the issuer shall pay the cost of such examination at the discretion of and as determined by the commission.

(P.A. 73-593, S. 14, 35.)



Section 47-106 - Penalty for false statement.

No person shall wilfully make any untrue statement of a material fact in any application, notice, or report filed with the commission under this chapter, or wilfully omit to state in any such application, notice or report any material fact which is required to be stated therein. Any person violating this section shall be subject to the penalty provided in section 20-324.

(P.A. 73-593, S. 12, 35.)



Section 47-107 - Investigations by commission; powers.

(a) The commission in its discretion may make such public or private investigations within or outside of this state as it deems necessary to determine whether any person has violated or is about to violate any provision of this chapter or any regulation or order hereunder or to aid in the enforcement of this chapter or in the prescribing of regulations and forms hereunder.

(b) The commission in its discretion may make such examinations or investigations as it deems necessary to determine whether any person or company has violated any provisions of this chapter, or any regulation, order or permit hereunder. For the purpose of any examination or investigation under this chapter, the chairman or any officer designated by him may administer oaths and affirmation, subpoena witnesses, compel their attendance, audit books, accounts and records, take evidence and require the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the commission deems relevant or material to the inquiry.

(P.A. 73-593, S. 19, 26, 35.)



Section 47-108 - Appointment of attorney for service.

Every applicant for qualification of real estate syndicate securities under this chapter shall file with the chairman of the commission, in such form as it by regulation prescribes, an irrevocable consent appointing the chairman of the commission or his successor in office to be his attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against him or his successor, executor or administrator, which arises under this chapter or any regulation or order promulgated hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. Service may be made by leaving a copy of the process in the office of the commission but it is not effective unless the plaintiff, who may be the commission in a suit, action or proceeding instituted by it, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his last address on file with the commission, and the plaintiff’s affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(P.A. 73-593, S. 11, 35; P.A. 75-567, S. 73, 80; P.A. 81-472, S. 86, 159.)

History: P.A. 75-567 substituted “regulation” for “rule”; P.A. 81-472 made technical changes.



Section 47-109 - Actions, limitation of time, prerequisite.

(a) No action shall be maintained to enforce any liability created under this chapter, unless brought before the expiration of two years after the act or transaction constituting the violation or the expiration of one year after the discovery by the plaintiff of the facts constituting the violation, whichever shall first expire.

(b) No purchaser of a real estate syndicate security may commence an action under this chapter, if, before suit is commenced, such buyer shall have received a written offer (1) stating the respect in which liability under section 47-98 or 47-106 may have arisen; (2) offering to repurchase the real estate syndicate security for a cash price payable upon delivery of the real estate syndicate security equal to the consideration paid, with interest at the legal rate from the date of payment, less the amount of any income received on the real estate syndicate security, or, if the purchaser no longer owns the real estate syndicate security, offering to pay the purchaser upon the acceptance of the offer an amount in cash equal to the damages computed in accordance with section 47-110 provided such offer may be accepted by the purchaser at any time within a specified period of not less than thirty days after the date of receipt thereof; and (3) setting forth the provisions of this subdivision, and such purchaser shall have failed to accept such offer in writing within the specified period after receipt thereof.

(P.A. 73-593, S. 32, 35; P.A. 74-338, S. 44, 94.)

History: P.A. 74-338 made technical correction in Subsec. (b), replacing reference to “this section” with reference to Sec. 47-110.



Section 47-110 - Remedy of buyers.

Any person who violates section 47-98 or 47-106 shall be liable to any person acquiring from him the real estate syndicate security sold in violation of such section, who may sue to recover the consideration paid for such real estate syndicate security with interest thereon at the legal rate, less the amount of any income received therefrom, upon the tender of such real estate syndicate security, or for damages, if he no longer owns the real estate syndicate security, equal to the difference between (a) his purchase price plus interest at the legal rate from the date of purchase and (b) the value of the real estate syndicate security at the time it was disposed of by the plaintiff plus the amount of any income received therefrom by the plaintiff, together with such other relief as the court may deem proper.

(P.A. 73-593, S. 31, 35.)



Section 47-111 - Order to cease and desist. Hearing.

Whenever the commission finds that any issuer or other person is violating any of the provisions of this chapter or of the regulations pertaining thereto, or the terms and conditions of the permit, or that the further sale or offer to sell real estate syndicate securities would work a fraud on the purchaser, the commission may order the person to cease and desist from violating the provisions of this chapter or of the regulations pertaining thereto, or from the further sale of real estate securities. After such an order is issued, the person or persons named therein may, within ten days after receipt of the order, file a written request for a hearing. Said hearing shall be held within the time period and in accordance with the procedures set forth for hearings contained in section 20-321.

(P.A. 73-593, S. 18, 35.)



Section 47-112 - Injunctive and other relief.

Whenever any person shall engage in acts prohibited by this chapter, the commission shall request the Attorney General to apply in the name of the state of Connecticut in the Superior Court for an order enjoining the continuance of such business activity on a temporary or permanent basis or of any fraudulent or illegal acts, or for an order directing restitution in appropriate instances, or both. The court may award the relief applied for or so much as it may deem proper including accounting and other relief as may be granted in equity. In such action the commission shall be responsible for all necessary investigative support. Nothing contained herein shall be construed as a limitation upon the power or authority of the state, the Attorney General or the commission to seek administrative, legal or equitable relief as provided by other statutes or at common law.

(P.A. 73-593, S. 25, 35.)



Section 47-113 - Violations punished by fine or imprisonment.

Any person who wilfully violates any provision of this chapter with the exception of the provisions of section 47-106, or who wilfully violates any regulation under this chapter, shall be fined not more than ten thousand dollars nor less than one thousand dollars or imprisoned not more than ten years or both; but no person may be imprisoned for the violation of any regulation if he proves that he had no knowledge of the regulation.

(P.A. 73-593, S. 28, 35.)



Section 47-114 - Reservation of other punishments.

Nothing in this chapter limits the power of the state to punish any conduct which constitutes a crime under any other statutes.

(P.A. 73-593, S. 29, 35.)



Section 47-115 - Burden of proof of exemptions or exceptions.

In any proceeding under this chapter, the burden of proving an exemption or an exception from any provision of this chapter is upon the person claiming it.

(P.A. 73-593, S. 9, 35.)






Chapter 827 - New Home Warranties

Section 47-116 - Definitions.

As used in this chapter, unless the context otherwise requires: “Improvement” means any newly constructed single family dwelling unit, any conversion condominium unit being conveyed by the declarant and any fixture or structure which is made a part thereof at the time of construction or conversion by any building contractor, subcontractor or declarant; “purchaser” means the original buyer, his heirs or designated representatives, of any improved real estate; “real estate” means any fee simple estate; and “vendor” means any person engaged in the business of erecting or creating an improvement on real estate, any declarant of a conversion condominium, or any person to whom a completed improvement has been granted for resale in the course of his business.

(P.A. 75-637, S. 1; P.A. 80-370, S. 6, 9.)

History: P.A. 80-370 included references to conversion condominiums and declarants of such condominiums.

Cited. 26 CA 601.

Cited. 35 CS 177.



Section 47-117 - Express warranties.

(a) Express warranties by a vendor are created as follows: (1) Any written affirmation of fact or promise which relates to the improvement and is made a part of the basis of the bargain between the vendor and the purchaser shall create an express warranty that the improvement conforms to such affirmation or promise; (2) any written description of the improvement, including plans and specifications thereof which is made a part of the basis of the bargain between the vendor and the purchaser shall create an express warranty that the improvement conforms to such description; and (3) any sample or model which is made a part of the basis of the bargain between the vendor and the purchaser shall create an express warranty that the improvement conforms substantially to such sample or model.

(b) No formal words, such as “warranty” or “guarantee”, nor any specific intention to make a warranty shall be necessary to create an express warranty, provided a simple affirmation of the value of the improvement or a statement purporting to be an opinion or commendation of the improvement shall not of itself create such a warranty.

(c) No words in the contract of sale or the deed, nor merger of the contract of sale into such deed shall exclude or modify any express warranty made pursuant to subsection (a) of this section. Such warranty may, at any time after the execution of the contract of sale, be excluded or modified wholly or partially by any written instrument, signed by the purchaser, setting forth in detail the warranty to be excluded or modified, the consent of the purchaser to such exclusion or modification and the terms of the new agreement.

(d) An express warranty shall terminate: (1) In the case of an improvement completed at the time of the delivery of the deed to the purchaser, one year after the delivery or one year after the taking of possession by the purchaser, whichever occurs first; and (2) in the case of an improvement not completed at the time of delivery of the deed to the purchaser, one year after the date of the completion or one year after taking of possession by the purchaser, whichever occurs first.

(P.A. 75-637, S. 2.)

Subsec. (a):

Subdiv. (1) cited. 11 CA 289.

Subsec. (c):

Clear language of subsec. precluded finding that express new home warranties were effectively disclaimed by language in sales contract. 62 CA 113.



Section 47-118 - Implied warranties.

(a) In every sale of an improvement by a vendor to a purchaser, except as provided in subsection (b) of this section or excluded or modified pursuant to subsection (d) of this section, warranties are implied that the improvement is: (1) Free from faulty materials; (2) constructed according to sound engineering standards; (3) constructed in a workmanlike manner; and (4) fit for habitation, at the time of the delivery of the deed to a completed improvement, or at the time of completion of an improvement not completed when the deed is delivered.

(b) The implied warranties of subsection (a) of this section shall not apply to any condition that an inspection of the premises would reveal to a reasonably diligent purchaser at the time the contract is signed.

(c) If the purchaser, expressly or by implication, makes known to the vendor the particular purpose for which the improvement is required, and it appears that the purchaser relies on the vendor’s skill and judgment, there is an implied warranty that the improvement is reasonably fit for the purpose.

(d) Neither words in the contract of sale, nor the deed, nor merger of the contract of sale into the deed is effective to exclude or modify any implied warranty; provided, if the contract of sale pertains to an improvement then completed, an implied warranty may be excluded or modified wholly or partially by a written instrument, signed by the purchaser, setting forth in detail the warranty to be excluded or modified, the consent of the purchaser to exclusion or modification, and the terms of the new agreement with respect to it.

(e) The implied warranties created in this section shall terminate: (1) In the case of an improvement completed at the time of the delivery of the deed to the purchaser, one year after the delivery or one year after the taking of possession by the purchaser, whichever occurs first; and (2) in the case of an improvement not completed at the time of delivery of the deed to the purchaser, one year after the date of the completion or one year after taking of possession by the purchaser, whichever occurs first.

(P.A. 75-637, S. 3; P.A. 07-217, S. 178.)

History: P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007.

Cited. 7 CA 435. Cited. 19 CA 280. Cited. 26 CA 601.

Subsec. (a):

Cited. 11 CA 289.

Subsec. (c):

Cited. 11 CA 289.

Subsec. (d):

Language of purported disclaimer of implied new home warranties fell so far short of complying with disclaimer provisions that court determined “it warrants no further discussion”. 62 CA 113.

Subsec. (e):

Statutory one-year limitation relates to the time within which a cause of action must arise, not to the time within which an implied warranty action must be commenced. 196 C. 509.



Section 47-119 - Vendor not to evade by intermediate transfer.

Any vendor who conveys an improvement to an intermediate purchaser to evade the provisions of this chapter shall be liable to the subsequent purchaser as if the subsequent conveyance had been effectuated by the vendor to the subsequent purchaser.

(P.A. 75-637, S. 4.)

Cited. 19 CA 280.



Section 47-120 - Warranties created by chapter additional to any other warranties.

The warranties created in this chapter shall be in addition to any other warranties created or implied in law.

(P.A. 75-637, S. 5.)



Section 47-121 - (Formerly Sec. 52-563a). Implied warranty with certificate of occupancy.

Subject to the provisions of section 29-265, the issuance by the building department of any municipality of a certificate of occupancy for any newly constructed single-family dwelling shall carry an implied warranty to the purchaser of such dwelling from the vendor who constructed it that such vendor has complied with the building code or the customary application and interpretation of the building code of such municipality. No action shall be brought on such implied warranty but within three years next from the date of the issuance of such certificate of occupancy.

(1963, P.A. 385; P.A. 75-637, S. 6; P.A. 80-108, S. 2.)

History: P.A. 75-637 referred to vendors rather than to persons, firms or corporations; P.A. 80-108 added qualifying phrase “subject to the provisions of section 19-400”; Sec. 52-563a transferred to Sec. 47-121 in 1983.

Builder-vendor is not liable under this section to subsequent purchasers of home built and sold by him for defective workmanship in such home. 173 C. 567. Cited. 176 C. 432. Cited. 190 C. 299.

Cited. 1 CA 652.

Cited. 31 CS 316. Section is to be read and construed with chapter 827 (sections 47-116 to 47-120, inclusive) since that chapter and this section were all part of public act 75-637. 35 CS 177. Cited. Id., 177.

Annotations to present section:

Cited. 196 C. 509. Cited. 232 C. 527.






Chapter 828 - Common Interest Ownership Act

Section 47-200 - Short title: Common Interest Ownership Act.

This chapter may be cited as the “Common Interest Ownership Act”.

(P.A. 83-474, S. 1, 96.)



Section 47-201 - Applicability of chapter.

Applicability of this chapter is governed by sections 47-214 to 47-219, inclusive.

(P.A. 83-474, S. 2, 96.)



Section 47-202 - Definitions.

In the declaration and bylaws, unless specifically provided otherwise or the context otherwise requires, and in this chapter:

(1) “Affiliate of a declarant” means any person who controls, is controlled by, or is under common control with a declarant. (A) A person “controls” a declarant if the person (i) is a general partner, officer, director, or employer of the declarant, (ii) directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than twenty per cent of the voting interest in the declarant, (iii) controls in any manner the election of a majority of the directors of the declarant, or (iv) has contributed more than twenty per cent of the capital of the declarant. (B) A person “is controlled by” a declarant if the declarant (i) is a general partner, officer, director, or employer of the person, (ii) directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than twenty per cent of the voting interest in the person, (iii) controls in any manner the election of a majority of the directors of the person, or (iv) has contributed more than twenty per cent of the capital of the person. Control does not exist if the powers described in this subsection are held solely as security for an obligation and are not exercised.

(2) “Allocated interests” means the following interests allocated to each unit: (A) In a condominium, the undivided interest in the common elements, the common expense liability, and votes in the association; (B) in a cooperative, the common expense liability and the ownership interest and votes in the association; and (C) in a planned community, the common expense liability and votes in the association.

(3) “Assessment” means the sums attributable to a unit and due the association pursuant to section 47-257.

(4) “Association” or “unit owners’ association” means the unit owners’ association organized under section 47-243.

(5) “Bylaws” means the instruments, however denominated, that contain the procedures for conduct of the affairs of the association regardless of the form in which the association is organized, including any amendments to the instruments.

(6) “Common elements” means (A) in the case of (i) a condominium or cooperative, all portions of the common interest community other than the units; and (ii) a planned community, any real property within a planned community owned or leased by the association, other than a unit, and (B) in all common interest communities, any other interests in real property for the benefit of unit owners which are subject to the declaration.

(7) “Common expenses” means expenditures made by, or financial liabilities of, the association, together with any allocations to reserves.

(8) “Common expense liability” means the liability for common expenses allocated to each unit pursuant to section 47-226.

(9) “Common interest community” means real property described in a declaration with respect to which a person, by virtue of his ownership of a unit, is obligated to pay for a share of (A) real property taxes on, (B) insurance premiums on, (C) maintenance of, (D) improvement of, or (E) services or other expenses related to, common elements, other units or any other real property other than that unit described in the declaration. “Common interest community” does not include an arrangement described in section 47-219a or a covenant described in section 47-219b. For purposes of this subdivision, “ownership of a unit” includes holding a leasehold interest of forty years or more in a unit, including renewal options. “Ownership of a unit” does not include the interest which a resident holds in a mutual housing association, as defined in subsection (b) of section 8-214f, by virtue of either a state contract for financial assistance or an individual occupancy agreement. An association of property owners funded solely by voluntary payments from those owners is not a common interest community.

(10) “Condominium” means a common interest community in which portions of the real property are designated for separate ownership and the remainder of the real property is designated for common ownership solely by the owners of those portions. A common interest community is not a condominium unless the undivided interests in the common elements are vested in the unit owners.

(11) “Conversion building” means a building that at any time before creation of the common interest community was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers.

(12) “Cooperative” means a common interest community in which the real property is owned by an association, each of whose members is entitled by virtue of his ownership interest in the association to exclusive possession of a unit.

(13) “Dealer” means a person who owns either six or more units, or fifty per cent or more of all the units, in a common interest community.

(14) “Declarant” means any person or group of persons acting in concert who (A) as part of a common promotional plan, offers to dispose of his interest in a unit not previously disposed of or (B) reserves or succeeds to any special declarant right.

(15) “Declaration” means any instruments, however denominated, that create a common interest community, including any amendments to those instruments.

(16) “Development rights” means any right or combination of rights reserved by a declarant in the declaration to (A) add real property to a common interest community; (B) create units, common elements, or limited common elements within a common interest community; (C) subdivide units or convert units into common elements; or (D) withdraw real property from a common interest community.

(17) “Dispose” or “disposition” means a voluntary transfer to a purchaser of any legal or equitable interest in a unit, but the term does not include the transfer or release of a security interest.

(18) “Executive board” means the body, regardless of name, designated in the declaration to act on behalf of the association.

(19) “Identifying number” means a symbol or address that identifies only one unit in a common interest community.

(20) “Leasehold common interest community” means a common interest community in which all or a portion of the real property is subject to a lease the expiration or termination of which will terminate the common interest community or reduce its size.

(21) “Limited common element” means a portion of the common elements allocated by the declaration or by operation of subdivision (2) or (4) of section 47-221 for the exclusive use of one or more but fewer than all of the units.

(22) “Master association” means an organization described in section 47-239, whether or not it is also an association described in section 47-243.

(23) “Offer” or “offering” means any advertisement, inducement, solicitation or attempt to encourage any person to acquire any interest in a unit, other than as security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a common interest community not located in this state, is not an offering if the advertisement states that an offering may be made only in compliance with the law of the jurisdiction in which the common interest community is located.

(24) “Person” means an individual, corporation, limited liability company, business trust, estate, trust, partnership, association, joint venture, public corporation, government, governmental subdivision or agency, instrumentality or any other legal or commercial entity.

(25) “Planned community” means a common interest community that is not a condominium or a cooperative. A condominium or cooperative may be part of a planned community.

(26) “Proprietary lease” means an agreement with the association pursuant to which a member is entitled to exclusive possession of a unit in a cooperative.

(27) “Purchaser” means a person, other than a declarant or a dealer, who by means of a voluntary transfer acquires a legal or equitable interest in a unit other than (A) a leasehold interest, including renewal options, of less than twenty years, or (B) as security for an obligation.

(28) “Real property” means any leasehold or other estate or interest in, over, or under land, including structures, fixtures, and other improvements and interests that by custom, usage, or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. “Real property” includes parcels with or without upper or lower boundaries, and spaces that may be filled with air or water.

(29) “Record”, used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(30) “Residential purposes” means use for dwelling or recreational purposes, or both.

(31) “Rule” means a policy, guideline, restriction, procedure or regulation of an association, however denominated, which is adopted by an association pursuant to section 47-261b which is not set forth in the declaration or bylaws and which governs the conduct of persons or the use or appearance of property.

(32) “Security interest” means an interest in real property or personal property, created by contract or conveyance, which secures payment or performance of an obligation. “Security interest” includes a lien created by a mortgage, deed of trust, trust deed, security deed, contract for deed, land sales contract, lease intended as security, assignment of lease or rents intended as security, pledge of an ownership interest in an association, and any other consensual lien or title retention contract intended as security for an obligation.

(33) “Special declarant rights” means rights reserved for the benefit of a declarant to (A) complete improvements indicated on surveys and plans filed with the declaration or, in a cooperative, to complete improvements described in the public offering statement pursuant to subdivision (2) of subsection (a) of section 47-264; (B) exercise any development right; (C) maintain sales offices, management offices, signs advertising the common interest community, and models; (D) use easements through the common elements for the purpose of making improvements within the common interest community or within real property which may be added to the common interest community; (E) make the common interest community subject to a master association; (F) merge or consolidate a common interest community with another common interest community of the same form of ownership; (G) appoint or remove any officer of the association or any master association or any executive board member during any period of declarant control; (H) control any construction, design review or aesthetic standards committee or process; (I) attend meetings of the unit owners and, except during an executive session, the executive board; or (J) have access to the records of the association to the same extent as a unit owner.

(34) “Time share” means a right to occupy a unit or any of several units during five or more separated time periods over a period of at least five years, including renewal options, whether or not coupled with an estate or interest in a common interest community or a specified portion thereof.

(35) “Unit” means a physical portion of the common interest community designated for separate ownership or occupancy, the boundaries of which are described pursuant to subdivision (5) of subsection (a) of section 47-224. If a unit in a cooperative is owned by a unit owner or is sold, conveyed, voluntarily or involuntarily encumbered or otherwise transferred by a unit owner, the interest in that unit which is owned, sold, conveyed, encumbered or otherwise transferred is the right to possession of that unit under a proprietary lease, coupled with the allocated interests of that unit, and the association’s interest in that unit is not thereby affected.

(36) “Unit owner” means a declarant or other person who owns a unit, or a lessee of a unit in a leasehold common interest community whose lease expires simultaneously with any lease the expiration or termination of which will remove the unit from the common interest community, but does not include a person having an interest in a unit solely as security for an obligation. In a condominium or planned community, the declarant is the owner of any unit created by the declaration. In a cooperative, the declarant is treated as the owner of any unit to which allocated interests have been allocated until that unit has been conveyed to another person.

(P.A. 83-474, S. 3, 96; P.A. 84-472, S. 1, 23; P.A. 91-341, S. 14, 19; P.A. 95-79, S. 170, 189; 95-187, S. 1; P.A. 09-225, S. 1; P.A. 10-186, S. 1.)

History: P.A. 84-472 amended Subdiv. (7) to exclude from the definition of a common interest community an association of property owners funded solely by voluntary payments from those owners, and to increase from 20 to 40 years the minimum period for holding a leasehold interest in a unit that constitutes “ownership of a unit”; P.A. 91-341 amended Subdiv. (7) to add provision that “ownership of a unit” does not include the interest which a resident holds in a mutual housing association by virtue of either a state contract for financial assistance or an individual occupancy agreement; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-187 amended the definition of “common elements” by redesignating the existing provisions re a condominium or cooperative and re a planned community as Subparas. (A)(i) and (A)(ii), respectively, and adding new Subpara. (B) to include in the definition any other interests in real property for the benefit of unit owners which are subject to the declaration; P.A. 09-225 defined “assessment” in new Subdiv. (3), “bylaws” in new Subdiv. (5), “record” in new Subdiv. (29) and “rule” in new Subdiv. (31), redefined “common interest community” in redesignated Subdiv. (9), “person” in redesignated Subdiv. (24) and “special declarant rights” in redesignated Subdiv. (33) and redesignated existing Subdivs. (3) to (32) as Subdivs. (4), (6) to (28), (30) and (32) to (36), effective July 1, 2010; P.A. 10-186 redefined “common interest community” in Subdiv. (9) to reference covenant described in Sec. 47-219b, substituted reference to Sec. 47-261b for reference to Sec. 47-261c in definition of “rule” in Subdiv. (31), and made technical changes, effective July 1, 2010.

Cited. 207 C. 441.

Subdiv. (4):

Subpara. (A) cited. 22 CA 497. Cited. 44 CA 107.

Subdiv. (7):

Cited. 207 C. 441.

Cited. 44 CA 107.

Subdiv. (8):

Cited. 237 C. 123.

Cited. 44 CA 107.

Subdiv. (10):

Cited. 237 C. 123.

Subdiv. (19):

Meaning of “use” in this subdiv. 245 C. 1.

Subdiv. (23):

Cited. 237 C. 123.

Subdiv. (26):

Cited. 207 C. 441.

Cited. 22 CA 497.

Subdiv. (31):

Cited. 207 C. 441.



Section 47-203 - Variation by agreement and waiver of rights prohibited. Exceptions.

Except as expressly provided in this chapter, its provisions may not be varied by agreement, and rights conferred by it may not be waived. Except in the case of nonresidential common interest communities as provided in section 47-215, a declarant may not act under a power of attorney, or use any other device, to evade the limitations or prohibitions of this chapter or the declaration.

(P.A. 83-474, S. 4, 96; P.A. 95-187, S. 2.)

History: P.A. 95-187 added exception “in the case of nonresidential common interest communities as provided in section 47-215” to prohibition on certain actions by the declarant.



Section 47-204 - Separate titles and taxation. Recording of certificate by cooperative. Conveyance of interest in cooperative.

(a) In a cooperative, a unit owner’s interest in a unit and its allocated interests is a real property interest for all purposes, except that the real property constituting the cooperative shall be taxed and assessed as a whole and a unit owner’s interest shall not be separately taxed.

(b) In a condominium or planned community:

(1) If there is any unit owner other than a declarant, each unit that has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real property.

(2) If there is any unit owner other than a declarant, each unit shall be separately taxed and assessed, and no separate tax or assessment may be rendered against any common elements for which a declarant has reserved no development rights.

(c) Any portion of the common elements for which the declarant has reserved any development right shall be separately taxed and assessed against the declarant, and the declarant alone is liable for payment of those taxes.

(d) If there is no unit owner other than a declarant, the real property comprising the common interest community may be taxed and assessed in any manner provided by law.

(e) (1) If a cooperative was created before January 1, 1984, the association may, pursuant to this section, record a certificate on the land records signed by the president of the association and attested by its secretary, or signed by such other persons authorized to act on behalf of the association by the instruments creating or governing the cooperative. The certificate shall contain or have attached as exhibits:

(A) A statement that the association is a corporation or other legal entity formed for the purpose of cooperative ownership of real property;

(B) A statement that the certificate is recorded pursuant to this section;

(C) A statement that the facts contained in the certificate accurately restate facts contained in the books and records of the association;

(D) A statement of the location where the books and records, including the form of proprietary lease, of the association are maintained;

(E) A description of the real property owned by the association or a reference to the volume and page of the land records at which a description may be obtained, together with the date on which title to the real property owned by the association was acquired, and a reference to the deed under which the association took title;

(F) If the association is incorporated: (i) A certified copy of the current certificate of incorporation of the association; (ii) a certified copy of the last annual or biennial report of the association filed with the Secretary of the State; and (iii) a certificate of good standing for the corporation issued by the Secretary of the State within ninety days of the date of the recorded certificate;

(G) A list of the unit numbers of all units in the cooperative, together with the following information for each unit: (i) The current stock or membership certificate number, if any, for the unit; (ii) the name of the current unit owners of the unit; (iii) the date on which the proprietary lease for the unit was signed; and (iv) the identity of all holders of security interests in the unit as they appear on the books and records of the association, together with a description of the nature of each security interest and the date on which each security interest was granted.

(2) The certificate may be amended to include any other provision permitted by law, following a vote of unit owners necessary to amend instruments pursuant to section 47-218.

(3) A recorded certificate that complies with this section constitutes the declaration for the cooperative for purposes of this chapter and is sufficient evidence for purposes of sections 47-33b to 47-33l, inclusive, concerning marketable record title, that:

(A) The real property described or referred to in the certificate is a cooperative within the meaning of this chapter; and

(B) The persons described as unit owners in the certificate are owners of their respective units in the cooperative, subject to the security interests, if any, identified in the certificate and the interests of the association.

(4) If a transfer of any interest in a unit in a cooperative was made between January 1, 1984, and the date a certificate is recorded pursuant to this section, an identification of the transferred interest in the recorded certificate validates that transfer for purposes of this chapter but does not otherwise affect the validity of that transfer.

(5) The association may amend a recorded certificate any time to correct errors contained in it or to reflect transfers of interests in the units which occurred prior to the date of the certificate but which were not reflected on the books and records of the association on that date.

(6) A conveyance of a unit owner’s interest in a cooperative created before, on or after January 1, 1984, is accomplished by delivery to the purchaser of an instrument, executed in the same manner as a deed, conveying all the seller’s interest in the unit. A notice of a proprietary lease complying with section 47-19 and signed by a duly authorized officer of the association may be recorded on the land records as evidence of the named unit owner’s interest in that unit.

(P.A. 83-474, S. 5, 96; P.A. 84-472, S. 2, 23; P.A. 09-225, S. 44.)

History: P.A. 84-472 added Subsec. (e) re the recording of a certificate by the association of a cooperative created before January 1, 1984, the contents, effect and amendment of such a certificate, and the manner of conveyance of an interest in a cooperative; P.A. 09-225 amended Subsec. (e)(6) to insert “on” re January 1, 1984, effective July 8, 2009.

Because cooperative property must be assessed as a whole, without regard to value of individual units, trial court improperly assessed value of plaintiff’s individual campground unit based on comparable sales of individual units in other campgrounds. 94 CA 696.

Subsec. (b):

Subdiv. (2) cited. 44 CA 107.

Subsec. (e):

Cited. 228 C. 498.



Section 47-205 - Applicability of real property use laws to conversion of buildings to common interest ownership.

No zoning, building code, subdivision or other real property use law, ordinance or regulation may prohibit the conversion of any building to the common interest ownership form of ownership.

(P.A. 83-474, S. 6, 96.)



Section 47-206 - Eminent domain.

(a) If a unit is acquired by eminent domain or part of a unit is acquired by eminent domain leaving the unit owner with a remnant that may not practically or lawfully be used for any purpose permitted by the declaration, the award shall include compensation to the unit owner for that unit and its allocated interests, whether or not any common elements are acquired. On acquisition, unless the decree otherwise provides, that unit’s allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

(b) Except as provided in subsection (a) of this section, if part of a unit is acquired by eminent domain, the award shall compensate the unit owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. On acquisition, unless the decree otherwise provides, (1) that unit’s allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration, and (2) the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to that unit and to the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially-acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(c) If part of the common elements is acquired by eminent domain, the award shall compensate the unit owners affected by the taking for the reduction in value of the units resulting from the acquisition, and the portion of the award attributable to the common elements taken shall be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element shall be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

(d) The court decree shall be recorded in every town in which any portion of the common interest community is located.

(P.A. 83-474, S. 7, 96; P.A. 05-288, S. 165.)

History: P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005.



Section 47-207 - Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and unincorporated associations, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter, except to the extent inconsistent with this chapter.

(P.A. 83-474, S. 8, 96.)

Cited. 22 CA 497; 38 CA 420; 39 CA 736. Although section provides that supplemental general principles of law are applicable in interpreting provisions of Common Interest Ownership Act, these principles do not include common law doctrine of constructive eviction. 136 CA 698.



Section 47-208 - Construction against implicit repeal.

This chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

(P.A. 83-474, S. 9, 96.)



Section 47-209 - Severability.

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provisions or applications, and to this end the provisions of this chapter are severable.

(P.A. 83-474, S. 10, 96.)



Section 47-210 - Unconscionable contracts or contract clauses. Leases involving land or facilities in residential common interest communities that are presumed to be unconscionable.

(a) The General Assembly expressly finds that many leases involving the use of land or recreational or other common facilities by residents of a residential common interest community were entered into by parties wholly representative of the interests of a residential common interest developer at a time when the residential common interest community unit owners not only did not control the administration of their residential common interest community, but also had little or no voice in such administration. Such leases often contain numerous obligations on the part of either or both a residential common interest community association and residential common interest community unit owners with relatively few obligations on the part of the lessor. Such lease may or may not be unconscionable in any given case. Nevertheless, the General Assembly finds that a combination of certain onerous obligations and circumstances warrants the establishment of a rebuttable presumption of unconscionability of certain leases, as specified in subsection (d) of this section. The presumption may be rebutted by a lessor upon the showing of additional facts and circumstances to justify and validate what otherwise appears to be an unconscionable lease under this section. Failure of a lease to contain the required number of specified elements shall not preclude a determination of unconscionability of the lease. It is the intent of the General Assembly that this section is remedial and does not create any new cause of action to invalidate any residential common interest community lease, but shall operate as a statutory prescription on procedural matters in actions brought on one or more causes of action existing at the time of the execution of such lease.

(b) The court, on finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause or limit the application of any unconscionable clause in order to avoid an unconscionable result.

(c) Whenever it is claimed, or appears to the court, that a contract or any contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, shall be afforded a reasonable opportunity to present evidence as to:

(1) The commercial setting of the negotiations;

(2) Whether a party has knowingly taken advantage of the inability of the other party reasonably to protect his interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement or similar factors;

(3) The effect and purpose of the contract or clause; and

(4) If a sale, any gross disparity, at the time of contracting, between the amount charged for the property and the value of that property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

(d) A lease entered into prior to January 1, 1984, pertaining to use of land or facilities by unit owners in a residential common interest community, is presumed to be unconscionable if:

(1) The lease by its terms requires the lessee to pay an annual rental and other expenses that exceed fifteen per cent of the appraised value of the leased property as improved, provided for the purposes of this subdivision, “annual rental and other expenses” means the amount paid by the lessee during the twelve months immediately preceding the filing of an action under this section as rent and for real estate taxes, insurance, capital improvements and other expenses required to maintain the property under the lease terms, and “appraised value” means the appraised value placed upon the leased property by a licensed or certified real estate appraiser on a date during the twelve months immediately preceding the filing of an action under this section, and

(2) Seven of the following eight elements exist:

(A) The lease was executed by persons none of whom at the time of the execution of the lease were elected by unit owners, other than the declarant;

(B) The lease requires either the association or the unit owners to pay all real estate taxes on the subject real property;

(C) The lease requires either the association or the unit owners to insure buildings or other facilities on the subject real property against fire or any other hazard;

(D) The lease requires either the association or the unit owners to perform some or all maintenance obligations pertaining to the subject real property or facilities located upon the subject real property;

(E) The lease requires either the association or the unit owners to pay rents to the lessor for a period of twenty-one years or more;

(F) The lease provides that failure of the lessee to make payments of rents due under the lease creates, establishes or permits establishment of a lien upon individual units to secure claims for rent;

(G) The lease provides for a periodic rental increase based upon reference to a price index; and

(H) The lease or other common interest community documents require that any transferee of a unit must assume obligations under the lease.

(e) The presumption set forth in subsection (d) of this section may be rebutted by a lessor upon the showing of additional facts and circumstances to justify and validate what otherwise appears to be an unconscionable lease under this section.

(f) Failure of a lease to contain the required number of elements specified in subsection (d) of this section shall not preclude a determination that the lease is unconscionable.

(g) Notwithstanding any provision of the general statutes, neither the statute of limitations nor laches shall prohibit unit owners of a residential common interest community from maintaining a cause of action under this section.

(h) If a court finds that a lease contract or lease contract clause was unconscionable at the time the contract was made, in determining whether to enforce the contract, or enforce the remainder of the contract without the unconscionable clause, or whether to limit the application of any unconscionable clause in order to avoid an unconscionable result, the court shall consider evidence regarding the adverse impact, if any, of any such determination on the interests of third parties, including lenders who may have, in good faith, relied upon such lease provisions, and the court, in formulating such a determination, shall seek to avoid an unjust impact on such third parties and shall make no such determination, the effect of which would be to terminate the common interest community.

(P.A. 83-474, S. 11, 96; P.A. 95-187, S. 27.)

History: P.A. 95-187 added new Subsec. (a) making legislative findings re leases involving the use of land or recreational or other common facilities by residents of a residential common interest community, relettering former Subsecs. (a) and (b) as Subsecs. (b) and (c), respectively, added Subsec. (d) re when a lease entered into prior to January 1, 1984, pertaining to use of land or facilities by unit owners in a residential common interest community is presumed to be unconscionable, added Subsec. (e) re the manner in which a lessor may rebut the presumption, added Subsec. (f) to provide that a determination that the lease is unconscionable is not precluded by the failure of the lease to contain the required number of elements specified in Subsec. (d), added Subsec. (g) to provide that neither the statute of limitations nor laches shall prohibit unit owners maintaining a cause of action and added Subsec. (h) requiring the court to consider the impact on third parties when determining an appropriate remedy upon finding that a lease contract or lease contract clause was unconscionable at the time the contract was made, requiring the court to seek to avoid an unjust impact on third parties and prohibiting the court from making a determination the effect of which would be to terminate the common interest community.

Cited. 237 C. 123.

Subsec. (d):

Determination of unconscionability is to be made based on a certain time frame after claim is filed, not after the contract is formed. 265 C. 579.



Section 47-211 - Obligation of good faith.

Every contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.

(P.A. 83-474, S. 12, 96.)



Section 47-212 - Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed, provided consequential, special or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) Any right or obligation declared by this chapter is enforceable by judicial proceeding.

(P.A. 83-474, S. 13, 96.)

Cited. 237 C. 123.

Cited. 22 CA 497.



Section 47-213 - Adjustment of dollar amount.

(a) From time to time the dollar amount specified in subdivision (3) of subsection (a) of section 47-215 shall change, as provided in subsections (b) and (c) of this section, according to and to the extent of changes in the Consumer Price Index for Urban Wage Earners and Clerical Workers: U.S. City Average, All Items, 1967 = 100, compiled by the Bureau of Labor Statistics, United States Department of Labor, (the “Index”). The Index for December, 1979, which was 230, is the Reference Base Index.

(b) The dollar amount specified in subdivision (3) of subsection (a) of section 47-215 and any amount stated in the declaration pursuant to said section shall change on July first of each year if the percentage of change, calculated to the nearest whole percentage point, between the Index at the end of the preceding year and the Reference Base Index is ten per cent or more, but (1) the portion of the percentage change in the Index in excess of a multiple of ten per cent shall be disregarded and the dollar amount shall change only in multiples of ten per cent of the amount appearing in this chapter on January 1, 1984; (2) the dollar amount shall not change if the amount required by this section is that currently in effect pursuant to this chapter as a result of earlier application of this section; and (3) in no event may the dollar amount be reduced below the amount appearing in this chapter on January 1, 1984.

(c) If the Index is revised after December, 1979, the percentage of change pursuant to this section shall be calculated on the basis of the revised Index. If the revision of the Index changes the Reference Base Index, a revised Reference Base Index shall be determined by multiplying the Reference Base Index then applicable by the rebasing factor furnished by the Bureau of Labor Statistics. If the Index is superseded, the Index referred to in this section is the one represented by the Bureau of Labor Statistics as reflecting most accurately changes in the purchasing power of the dollar for consumers.

(P.A. 83-474, S. 14, 96; P.A. 84-472, S. 3, 23; P.A. 95-187, S. 3.)

History: P.A. 84-472 made minor technical changes; P.A. 95-187 amended Subsecs. (a) and (b) to delete references to the dollar amount specified in “subdivision (7) of subsection (b) of section 47-262”, replace “amounts” with “amount” and make technical changes.



Section 47-213a - Relationship of chapter to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001, et seq., but does not modify, limit or supersede Section 101(c) of that act, 15 USC 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 USC 7003(b).

(P.A. 09-225, S. 2.)

History: P.A. 09-225 effective July 1, 2010.



Section 47-214 - Applicability of chapter and amendments thereto to common interest communities.

Except as provided in section 47-216, the provisions of this chapter apply to all common interest communities created within this state on or after January 1, 1984. The provisions of chapter 825 do not apply to condominiums created on or after January 1, 1984. Amendments to this chapter apply to all common interest communities created after January 1, 1984, or subjected to this chapter by amendment of the declaration of the common interest community, regardless of when the amendment to this chapter is adopted, except that an amendment to this chapter applies only to events and circumstances occurring on or after the effective date of such amendment to this chapter.

(P.A. 83-474, S. 15, 96; P.A. 95-187, S. 4; P.A. 09-225, S. 3.)

History: P.A. 95-187 added provision re applicability of amendments to chapter; P.A. 09-225 substituted Sec. 47-216 for Sec. 47-215 in exception re applicability of chapter and added provisions re amendment of declaration and amendments to chapter, effective July 1, 2010.

Cited. 7 CA 496. Cited. 41 CA 249.



Section 47-215 - Applicability to nonresidential, mixed use and small common interest communities, limited expense liability planned communities and common interest communities with a conversion building.

(a) Except as provided in subsection (b) of this section with respect to a common interest community containing a conversion building:

(1) If a common interest community contains only units restricted exclusively to nonresidential use:

(A) The common interest community is not subject to this chapter unless the declaration otherwise provides;

(B) The declaration of such a common interest community may provide that this entire chapter applies to the community, that only this part and part II of this chapter apply or that only sections 47-204, 47-205 and 47-206 apply;

(C) If the declaration provides that this entire chapter applies to such a common interest community, the declaration may also require, subject to section 47-210, that: (i) Notwithstanding section 47-247, any management contract, employment contract, lease of recreational or parking areas or facilities and any other contract or lease between the association and a declarant or an affiliate of a declarant remains effective after the declarant turns over control of the association; and (ii) notwithstanding section 47-203, purchasers of units must execute proxies, powers of attorney or similar devices in favor of the declarant regarding particular matters enumerated in those instruments.

(2) If a common interest community contains units restricted exclusively to nonresidential purposes and other units that may be used for residential purposes, that common interest community is not subject to this chapter unless the units that may be used for residential purposes would comprise a common interest community in the absence of the nonresidential units or the declaration provides that this chapter applies as provided in subparagraph (B) or (C) of subdivision (1) of this subsection.

(3) If the declaration of a planned community that is not subject to any development right provides that the annual average common expense liability of all units restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed three hundred dollars, as adjusted pursuant to section 47-213, the planned community is subject only to sections 47-204, 47-205 and 47-206 unless the declaration provides that this entire chapter is applicable. However, this exemption applies only if:

(A) The declarant reasonably believes in good faith that the maximum annual common expense liability assessed against the units will be sufficient to pay the expenses of the planned community; and

(B) The declaration provides that the annual common expense liability may not be increased during the period of declarant control without the consent of persons entitled to cast at least eighty per cent of the votes in the association, including eighty per cent of the votes allocated to units not owned by a declarant or an affiliate of a declarant.

(b) In the case of a common interest community containing a conversion building, sections 47-282 to 47-292, inclusive, apply whether or not the common interest community is exempt from other provisions of this chapter pursuant to subsection (a) of this section. The provisions of sections 47-282 to 47-292, inclusive, apply to a common interest community containing a conversion building created on or after July 8, 1983. The provisions of sections 47-88b to 47-88g, inclusive, do not apply to a condominium containing a conversion building created on or after July 8, 1983.

(c) If a common interest community contains no more than twelve units and (1) is not subject to any development rights and (2) does not utilize a master association, the declarant is not required to deliver a public offering statement pursuant to section 47-263 or 47-264; resale certificates are not required, as provided in section 47-270, and the association is not required to maintain records necessary to comply with section 47-270. A declarant shall not divide real property into two or more common interest communities to avoid the public offering statement requirements of sections 47-263 and 47-264.

(P.A. 83-474, S. 16, 96; P.A. 84-472, S. 4, 5, 23; P.A. 95-187, S. 5; P.A. 07-217, S. 179; P.A. 09-225, S. 4.)

History: P.A. 84-472 amended Subsec. (b) to make a technical clarification and amended Subsec. (c) to exclude certain common interest communities which do “not utilize a master association” from certain requirements and to add a provision prohibiting a declarant dividing real property into two or more common interest communities to avoid the public offering statement requirements of Secs. 47-263 and 47-264; P.A. 95-187 amended Subsec. (a) to revise Subdiv. (1) re applicability of chapter to nonresidential communities by deleting the provision that a nonresidential community “is subject only to sections 47-204, 47-205 and 47-206 unless the declaration provides that this entire chapter is applicable” and adding Subparas. (A), (B) and (C), add a new Subdiv. (2) re applicability of chapter to a community that contains both nonresidential and residential units, renumbering former Subdiv. (2) as Subdiv. (3), and revise renumbered Subdiv. (3) by restricting the exemption to a planned community “that is not subject to any development right”, increasing the maximum annual average common expense liability for the exemption to apply from $100 to $300 and adding Subparas. (A) and (B) limiting when the exemption applies; P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007; P.A. 09-225 inserted “exclusively” in Subsec. (a)(1) and “that only this part and part II of this chapter apply” in Subsec. (a)(1)(B), effective July 1, 2010.



Section 47-216 - Applicability to preexisting common interest communities.

(a) Except as provided in section 47-217, sections 47-202, 47-204, 47-205, 47-206, 47-218, 47-221, 47-222, 47-223, subsections (b), (d), (i) and (j) of section 47-236, sections 47-237, 47-240 and 47-244, subsection (f) of section 47-245, sections 47-250, 47-251, 47-252, 47-253, 47-255, 47-257, 47-258, 47-260, 47-261b, 47-261c, 47-261d, 47-261e, 47-270 and 47-278, to the extent necessary in construing any of those sections, apply to all common interest communities created in this state before January 1, 1984; but those sections apply only with respect to events and circumstances occurring after January 1, 1984, and do not invalidate existing provisions of the declaration, bylaws or surveys or plans of those common interest communities.

(b) Section 47-210 and subsections (b) to (d), inclusive, of section 47-225 apply to all common interest communities created in this state prior to January 1, 1984, but shall not invalidate existing provisions of the declarations, bylaws or surveys or plans of those common interest communities.

(P.A. 83-474, S. 17, 96; P.A. 84-472, S. 6, 23; P.A. 95-187, S. 6, 28; P.A. 09-225, S. 5; P.A. 10-186, S. 20.)

History: P.A. 84-472 made technical clarifications; P.A. 95-187 designated existing provisions as Subsec. (a), replacing reference to “subdivisions (1) to (6), inclusive, and (11) to (16), inclusive, of subsection (a) of section 47-244” with “section 47-244” and added reference to “subsection (j) of section 47-236”, and added Subsec. (b) making Sec. 47-210 and Subsecs. (b) to (d), inclusive, of Sec. 47-225 applicable to all common interest communities created prior to January 1, 1984, and providing that those provisions do not invalidate existing provisions of the declarations, bylaws or surveys or plans of those communities; P.A. 09-225 amended Subsec. (a) to add references to Secs. 47-218, 47-221, 47-237, 47-250, 47-255 and 47-257 and Subsecs. (b) and (i) of Sec. 47-236, effective July 1, 2010; P.A. 10-186 amended Subsec. (a) to add references to Secs. 47-236(d), 47-245(f), 47-251, 47-252, 47-261b, 47-261c, 47-261d and 47-261e, effective July 1, 2010.



Section 47-217 - Exception for certain preexisting common interest communities.

(a) If a common interest community created within this state before January 1, 1984, (1) contains no more than twelve units and is not subject to any development rights, (2) contains only units restricted to nonresidential use, or (3) is a common interest community described in subdivision (3) of subsection (a) of section 47-215, it is subject only to sections 47-204, 47-205 and 47-206 unless the declaration is amended in conformity with applicable law and with the procedures and requirements of the declaration to take advantage of the provisions of section 47-218, in which case all the sections enumerated in section 47-216 apply to that common interest community.

(b) If a common interest community created within this state before January 1, 1984, was formed pursuant to a special act of the legislature, it is not subject to the provisions of this chapter unless a majority of the unit owners vote, in conformity with applicable law, to subject such common interest community to the provisions of this chapter. If a majority of the unit owners so vote, the provisions of this chapter apply to such common interest community in the manner described in section 47-216 and this section.

(P.A. 83-474, S. 18, 96; P.A. 84-472, S. 7, 23; P.A. 95-187, S. 7.)

History: P.A. 84-472 replaced “cooperative or planned community” with “common interest community”, provided an exception for a “common interest community described in subdivision (1) or (2) of subsection (a) of section 47-215” and added Subsec. (b) re the applicability of chapter 828 to a common interest community created before January 1, 1984, pursuant to a special act of the legislature; P.A. 95-187 amended Subsec. (a) to insert Subdiv. indicators, add Subdiv. (2) re nonresidential communities and make a technical change to a statutory reference in Subdiv. (3).



Section 47-218 - Applicability to amendments to governing instruments.

(a) The declaration, bylaws or surveys and plans of any common interest community created before January 1, 1984, may be amended to achieve any result permitted by this chapter regardless of what applicable law provided before January 1, 1984.

(b) Except as otherwise provided in subsections (i) and (j) of section 47-236, an amendment to the declaration, bylaws or surveys and plans authorized by subsection (a) of this section shall be adopted in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter. If an amendment grants to any person any rights, powers or privileges permitted by this chapter, all correlative obligations, liabilities and restrictions in this chapter also apply to that person.

(P.A. 83-474, S. 19, 96; P.A. 84-472, S. 8, 23; P.A. 95-187, S. 8; P.A. 09-225, S. 6.)

History: P.A. 84-472 made technical clarifications; P.A. 95-187 amended Subsec. (a) to replace provisions that specified that whether an amendment may be made pursuant to the law prior to January 1, 1984, or this chapter, and the law applicable to such amendment, depended upon whether the substantive result accomplished by the amendment was or was not permitted by law prior to January 1, 1984, with provision that authorized the adoption of an amendment “to achieve any result permitted by this chapter regardless of what applicable law provided before January 1, 1984,” and amended Subsec. (b) to replace requirement that an amendment be adopted “in conformity with the procedures and requirements of the law that applied to the common interest community at the time it was created and in conformity with the procedures and requirements specified by those instruments” with requirement that an amendment be adopted “in conformity with any procedures and requirements for amending the instruments specified by those instruments or, if there are none, in conformity with the amendment procedures of this chapter”; P.A. 09-225 inserted “Except as otherwise provided in subsections (i) and (j) of section 47-236” in Subsec. (b), effective July 1, 2010.



Section 47-219 - Applicability to out-of-state common interest communities.

This chapter does not apply to common interest communities or units located outside this state, but the public offering statement provisions of sections 47-263 to 47-269, inclusive, apply to all contracts for the disposition of a unit in that common interest community signed in this state by any party following an offer made in this state unless exempt under subsection (b) of section 47-262.

(P.A. 83-474, S. 20, 96; P.A. 09-225, S. 7.)

History: P.A. 09-225 substituted “contracts for the disposition of a unit in that common interest community” for “contracts for the disposition thereof”, effective July 1, 2010.



Section 47-219a - Arrangements re real property costs. Separate common interest community not created thereby.

(a) An arrangement between the associations for two or more common interest communities to share the costs of real property taxes, insurance premiums, services, maintenance or improvements of real property or other activities specified in their arrangement or declarations does not create a separate common interest community.

(b) An arrangement between an association and the owner of real property that is not part of a common interest community to share the costs of real property taxes, insurance premiums, services, maintenance or improvements of real property or other activities specified in their arrangement does not create a separate common interest community, except that assessments against the units in the common interest community required by the arrangement must be included in the periodic budget for the common interest community, and the arrangement must be disclosed in all public offering statements and resale certificates required by this chapter.

(P.A. 09-225, S. 8.)

History: P.A. 09-225 effective July 1, 2010.



Section 47-219b - Exemption re covenant to share costs or other obligations.

A covenant that requires the owners of twelve or fewer separately owned parcels of real property to share costs or other obligations associated with a party wall, driveway, well, septic system or other similar use does not create a common interest community unless a declaration otherwise provides.

(P.A. 09-225, S. 9.)

History: P.A. 09-225 effective July 1, 2010.



Section 47-220 - Creation of common interest community.

(a) A common interest community may be created pursuant to this chapter only by recording a declaration executed in the same manner as a deed and, in a cooperative, by conveying the real property subject to that declaration to the association. The declaration shall be recorded in every town in which any portion of the common interest community is located and shall be indexed in the grantee’s index in the name of the common interest community and the association and in the grantor’s index in the name of each person executing the declaration.

(b) A declaration, or an amendment to a declaration adding units, may not be recorded unless all structural components of all buildings containing or comprising any units thereby created are substantially completed in accordance with the plans, as evidenced by a recorded certificate of completion executed by a registered engineer, surveyor or architect.

(P.A. 83-474, S. 21, 96; P.A. 84-472, S. 9, 23.)

History: P.A. 84-472 made technical change.

Cited. 38 CA 420. Cited. 44 CA 107.

Subsec. (b):

Common Interest Ownership Act allows for creation of common interest communities consisting entirely of airspace units. With such a community, requirement of substantial completion is inapplicable and the declaration may be filed prior to any anticipated construction of buildings within the unit. 282 C. 393.



Section 47-221 - Unit boundaries.

Except as provided by the declaration:

(1) If walls, floors or ceilings are designated as boundaries of a unit, all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring and any other materials constituting any part of the finished surfaces thereof are a part of the unit, and all other portions of the walls, floors or ceilings are a part of the common elements.

(2) If any chute, flue, duct, wire, conduit, bearing wall, bearing column or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element allocated solely to that unit, and any portion thereof serving more than one unit or any portion of the common elements is a part of the common elements.

(3) Subject to subsection (2) of this section, all spaces, interior partitions and other fixtures and improvements within the boundaries of a unit are a part of the unit.

(4) Any shutters, awnings, window boxes, doorsteps, stoops, porches, balconies, patios and all exterior doors and windows or other fixtures designed to serve a single unit, but located outside the unit’s boundaries, are limited common elements allocated exclusively to that unit.

(P.A. 83-474, S. 22, 96.)



Section 47-222 - Construction and validity of declaration, bylaws and rules. Marketability of title. Recording of surveys or plans.

(a) All provisions of the declaration and bylaws are severable.

(b) The rule against perpetuities does not apply to defeat any provision of the declaration or of the bylaws or rules of the association.

(c) In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with this chapter.

(d) Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this chapter. Whether a substantial failure impairs marketability is not affected by this chapter.

(e) In any case in which the surveys or plans required pursuant to section 47-228, as identified in the declaration, are not recorded simultaneously with the remainder of the declaration but are recorded thereafter, the failure to record the survey or plans simultaneously with the remainder of the declaration is an insubstantial failure of the declaration to comply with this chapter.

(P.A. 83-474, S. 23, 96; P.A. 99-238, S. 3, 8; P.A. 00-84, S. 3, 6; P.A. 09-225, S. 10.)

History: P.A. 99-238 added Subsec. (e) re failure to record survey or plans simultaneously with remainder of declaration is insubstantial failure of declaration to comply with chapter, effective July 1, 2000; P.A. 00-84 revised effective date of P.A. 99-238 to specify applicability of section as amended by that act to errors, irregularities and omissions occurring on or after January 1, 1999, effective July 1, 2000; P.A. 09-225 amended Subsec. (b) to delete reference to regulations and add “of the association”, effective July 1, 2010.



Section 47-223 - Description of unit.

A description of a unit which sets forth the name of the common interest community, the recording data for the original declaration, the town in which the common interest community is located and the identifying number of the unit, is a legally sufficient description of that unit and all rights, obligations and interests appurtenant to that unit which were created by the declaration or bylaws as amended or restated.

(P.A. 83-474, S. 24, 96.)



Section 47-224 - Contents of declaration.

(a) The declaration shall contain:

(1) The names of the common interest community and the association and a statement that the common interest community is either a condominium, cooperative or planned community;

(2) The name of every town in which any part of the common interest community is situated;

(3) A legally sufficient description of the real property included in the common interest community;

(4) A statement of the maximum number of units that the declarant reserves the right to create;

(5) In a condominium or planned community, a description of the boundaries of each unit created by the declaration, including the unit’s identifying number or, in a cooperative, a description, which may be by surveys or plans, of each unit created by the declaration, including the unit’s identifying number, its size or number of rooms and its location within a building if it is within a building containing more than one unit;

(6) A description of any limited common elements, other than those specified in subdivisions (2) and (4) of section 47-221, as provided in subdivision (10) of subsection (b) of section 47-228 and, in a planned community, any real property that is or must become common elements;

(7) A description of any real property, except real property subject to development rights, that may be allocated subsequently as limited common elements, other than limited common elements specified in subdivisions (2) and (4) of section 47-221, together with a statement that they may be so allocated;

(8) A description of any development rights, as defined in subsection (14) of section 47-202, and other special declarant rights, as defined in subsection (29) of section 47-202, reserved by the declarant, together with a legally sufficient description of the real property to which each of those rights applies and a time limit within which each of those rights must be exercised;

(9) If any development right may be exercised with respect to different parcels of real property at different times, a statement to that effect together with (A) either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right or a statement that no assurances are made in those regards, and (B) a statement as to whether, if any development right is exercised in any portion of the real property subject to that development right, that development right must be exercised in all or in any other portion of the remainder of that real property;

(10) Any other conditions or limitations under which the rights described in subdivision (8) of this subsection may be exercised or will lapse;

(11) An allocation to each unit of the allocated interests in the manner described in section 47-226;

(12) Any restrictions (A) on alienation of the units, including any restrictions on leasing which exceed the restrictions on leasing units which executive boards may impose pursuant to subdivision (2) of subsection (c) of section 47-244, and (B) on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation or casualty loss to the unit or to the common interest community, or on termination of the common interest community;

(13) The recording data for recorded easements and licenses appurtenant to or included in the common interest community or to which any portion of the common interest community is or may become subject by virtue of a reservation in the declaration; and

(14) All matters required by sections 47-225 to 47-228, inclusive, sections 47-234 and 47-235 and subsection (d) of section 47-245.

(b) The declaration may contain any other matters not inconsistent with this chapter that the declarant considers appropriate, including any restrictions on the uses of a unit or the number or other qualifications of persons who may occupy units.

(P.A. 83-474, S. 25, 96; P.A. 95-187, S. 9; P.A. 10-186, S. 2.)

History: P.A. 95-187 amended Subsec. (a)(12) to delete requirement that the declaration contain restrictions on “use” and “occupancy” of the units and add requirement that the declaration contain “any restrictions on leasing which exceed the restrictions on leasing units which executive boards may impose pursuant to subdivision (2) of subsection (c) of section 47-244” and amended Subsec. (b) to allow the declaration to contain “any restrictions on the uses of a unit or the number or other qualifications of persons who may occupy units”; P.A. 10-186 made technical changes in Subsec. (a)(6) and (7), effective July 1, 2010.

Cited. 38 CA 420.

Subsec. (a):

Subdiv. (5) cited. 207 C. 441.



Section 47-225 - Leasehold common interest communities.

(a) Any lease the expiration or termination of which may terminate the common interest community or reduce its size, or a memorandum thereof, shall be recorded. Every lessor of those leases in a condominium or planned community shall sign the declaration. The declaration shall state: (1) The recording data for the lease or a statement of where the complete lease may be inspected; (2) the date on which the lease is scheduled to expire; (3) a legally sufficient description of the real property subject to the lease; (4) any rights of the unit owners to redeem the reversion and the manner whereby those rights may be exercised, or a statement that they do not have those rights; (5) any rights of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that they do not have those rights; and (6) any rights of the unit owners to renew the lease and the conditions of any renewal, or a statement that they do not have those rights.

(b) After the declaration for a leasehold condominium or leasehold planned community is recorded, neither the lessor nor the lessor’s successor in interest may terminate the leasehold interest of a unit owner who makes timely payment of a unit owner’s share of the rent and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner’s leasehold interest in a condominium or planned community is not affected by failure of any other person to pay rent or fulfill any other covenant.

(c) Acquisition of the leasehold interest of any unit owner by the owner of the reversion or remainder does not merge the leasehold and reversionary or remainder interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d) If the expiration or termination of a lease decreases the number of units in a common interest community, the allocated interests shall be reallocated in accordance with subsection (a) of section 47-206 as if those units had been taken by eminent domain. Reallocations shall be confirmed by an amendment to the declaration prepared, executed and recorded by the association.

(e) A lease satisfying the description in subsection (a) of this section is not subject to sections 47a-1 to 47a-20e, inclusive.

(P.A. 83-474, S. 26, 96; P.A. 09-225, S. 11.)

History: P.A. 09-225 added Subsec. (e) re lease described in Subsec. (a) not being subject to Secs. 47a-1 to 47a-20e, effective July 1, 2010.



Section 47-226 - Allocation of interests.

(a) The declaration shall allocate to each unit: (1) In a condominium, a fraction or percentage of undivided interests in the common elements and in the common expenses of the association, and a portion of the votes in the association; (2) in a cooperative, an ownership interest in the association, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association; and (3) in a planned community, a fraction or percentage of the common expenses of the association, and a portion of the votes in the association.

(b) The declaration shall state the formulas used to establish allocations of interests. Those allocations may not discriminate in favor of units owned by the declarant or an affiliate of the declarant.

(c) If units may be added to or withdrawn from the common interest community, the declaration shall state the formulas to be used to reallocate the allocated interests among all units included in the common interest community after the addition or withdrawal.

(d) The declaration may provide: (1) That different allocations of votes shall be made to the units on particular matters specified in the declaration; (2) for cumulative voting only for the purpose of electing members of the executive board; and (3) for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not use cumulative or class voting for the purpose of evading any limitation imposed on declarants by this chapter nor may units constitute a class because they are owned by a declarant.

(e) Except for minor variations due to rounding, the sum of the common expense liabilities and, in a condominium, the sum of the undivided interests in the common elements allocated at any time to all the units must each equal one if stated as a fraction or one hundred per cent if stated as a percentage. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

(f) In a condominium, the common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void.

(g) In a cooperative, any purported conveyance, encumbrance, judicial sale or other voluntary or involuntary transfer of an ownership interest in the association made without the possessory interest in the unit to which that interest is related is void.

(h) In a planned community created after January 1, 1984, unless the declaration provides for a different allocation permitted under this chapter, the common expenses of the association and the votes in the association are allocated equally among the units.

(P.A. 83-474, S. 27, 96; P.A. 09-225, S. 12.)

History: P.A. 09-225 added Subsec. (h) re common expenses and votes to be allocated equally unless declaration provides for different allocation permitted under chapter, effective July 1, 2010.



Section 47-227 - Limited common elements.

(a) Except for the limited common elements described in subdivisions (2) and (4) of section 47-221 and except to the extent a right to allocate a limited common element is reserved pursuant to subsection (c) of this section, the declaration shall specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the unit owners whose units are affected.

(b) Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record it. The amendment shall be recorded in the names of the parties and the common interest community.

(c) A common element not previously allocated as a limited common element may be so allocated only pursuant to provisions in the declaration made in accordance with subdivision (7) of subsection (a) of section 47-224. The allocations shall be made by amendments to the declaration.

(P.A. 83-474, S. 28, 96; P.A. 10-186, S. 3.)

History: P.A. 10-186 made a technical change in Subsec. (a), effective July 1, 2010.



Section 47-228 - Surveys and plans.

(a) Surveys and plans are required for condominiums and planned communities, but are not required for cooperatives. Any surveys and plans are a part of the declaration. Separate surveys and plans are not required by this chapter if all the information required by this section is contained in either a survey or plan. Each survey and plan shall be clear and legible and contain a certification that the survey or plan contains all information required by this section.

(b) Each survey shall show or project: (1) The name and a survey or general schematic map of the entire common interest community; (2) the location and dimensions of all real property not subject to development rights, or subject only to the development right to withdraw, and the location and dimensions of all existing improvements within that real property; (3) a legally sufficient description of any real property subject to development rights, labeled to identify the rights applicable to each parcel; (4) the extent of any encroachments by or on any portion of the common interest community; (5) to the extent feasible, a legally sufficient description of all easements serving or burdening any portion of the common interest community; (6) except as provided in subsection (h) of this section, the approximate location and dimensions of any vertical unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit’s identifying number; (7) except as provided in subsection (h) of this section, the approximate location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans recorded pursuant to subsection (d) of this section and that unit’s identifying number; (8) a legally sufficient description of any real property in which the unit owners will own only an estate for years, labeled as “leasehold real property”; (9) the distance between noncontiguous parcels of real property comprising the common interest community; (10) the approximate location and dimensions of any porches, decks, balconies, garages or patios allocated as limited common elements and show or contain a narrative description of any other limited common elements; and (11) in the case of real property not subject to development rights, all other matters customarily shown on land surveys.

(c) A survey may also show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the common interest community. Any contemplated improvement shown shall be labeled either “MUST BE BUILT” or “NEED NOT BE BUILT”.

(d) Except as provided in subsection (h) of this section, to the extent not shown or projected on the surveys, plans of the units shall show or project: (1) The approximate location and dimensions of the vertical boundaries of each unit, and that unit’s identifying number; (2) the approximate location of any horizontal unit boundaries, with reference to an established datum, and that unit’s identifying number; and (3) the approximate location of any units in which the declarant has reserved the right to create additional units or common elements identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the surveys and plans.

(f) On exercising any development right, the declarant shall record either new surveys and plans necessary to conform to the requirements of subsections (a), (b) and (d) of this section, or new certifications of surveys and plans previously recorded if those surveys and plans otherwise conform to the requirements of those subsections.

(g) Any certification of a survey or plan required by this section shall be made by a licensed surveyor, architect, engineer or landscape architect and such certification shall be made in accordance with chapter 390, 391 or 396.

(h) Surveys and plans need not show the location and dimensions of the units’ boundaries or their limited common elements if:

(1) The survey shows the location and dimensions of all buildings containing or comprising the units; and

(2) The declaration includes other information that shows the approximate layout of the units in those buildings and contains a narrative or graphic description of the limited common elements allocated to those units.

(P.A. 83-474, S. 29, 96; P.A. 86-218, S. 1; P.A. 95-187, S. 10.)

History: P.A. 86-218 amended Subsec. (g) by replacing “registered” with “licensed”, authorizing certification by a landscape architect, and requiring certification to be made in accordance with chapter 390, 391 or 396; P.A. 95-187 amended Subsec. (b) to require survey to show “or project” the enumerated items, add in Subdivs. (6) and (7) “except as provided in subsection (h) of this section” and “approximate” and revise Subdiv. (10) by replacing “the approximate location and dimensions of limited common elements not shown or projected on plans recorded pursuant to subsection (d), including porches, balconies and patios, other than parking spaces and the other limited common elements described in subsections (2) and (4) of section 47-221” with “the approximate location and dimensions of any porches, decks, balconies, garages or patios allocated as limited common elements and show or contain a narrative description of any other limited common elements”, amended Subsec. (d) to add “Except as provided in subsection (h) of this section,” add in Subdiv. (1) “approximate”, add in Subdivs. (2) and (3) “the approximate location” and delete Subdiv. (4) re the approximate location and dimensions of limited common elements and added Subsec. (h) re when surveys and plans need not show the location and dimensions of the units’ boundaries or their limited common elements.

Subsec. (e):

Cited. 207 C. 441.



Section 47-229 - Exercise of development rights.

(a) To exercise any development right reserved under subdivision (8) of subsection (a) of section 47-224, the declarant shall prepare, execute and record an amendment to the declaration and in a condominium or planned community comply with section 47-228. The declarant is the unit owner of any units thereby created. The amendment to the declaration shall assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in subsection (b) of this section, reallocate the allocated interests among all units. The amendment shall describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by section 47-227.

(b) Development rights may be reserved within any real property added to the common interest community if the amendment adding that real property includes all matters required by section 47-224 or 47-225, as the case may be, and, in a condominium or planned community, the surveys and plans include all matters required by section 47-228. This provision does not extend the time limit on the exercise of development rights imposed by the declaration pursuant to subdivision (8) of subsection (a) of section 47-224.

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements or both: (1) If the declarant converts the unit entirely to common elements, the amendment to the declaration shall reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; and (2) if the declarant subdivides the unit into two or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration shall reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration provides, pursuant to subdivision (8) of subsection (a) of section 47-224, that all or a portion of the real property is subject to a right of withdrawal: (1) If all the real property is subject to withdrawal, and the declaration does not describe separate portions of real property subject to that right, none of the real property may be withdrawn after a unit has been conveyed to a purchaser; and (2) if any portion is subject to withdrawal, it may not be withdrawn after a unit in that portion has been conveyed to a purchaser.

(e) If a declarant fails to exercise any development right within the time limit described in the declaration pursuant to subdivision (8) of subsection (a) of section 47-224 and in accordance with any conditions or limitations described in the declaration pursuant to subdivision (10) of said subsection, or records an instrument surrendering a development right, that development right shall lapse.

(P.A. 83-474, S. 30, 96; P.A. 84-472, S. 10, 23.)

History: P.A. 84-472 amended Subsec. (e) to provide that a development right shall lapse if a declarant records an instrument surrendering it.



Section 47-230 - Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(1) May make any improvements or alterations to his unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community;

(2) May not change the appearance of the common elements, or the exterior appearance of a unit or any other portion of the common interest community, without permission of the association;

(3) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may remove or alter any intervening partition or create apertures therein, even if the partition in whole or in part is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the common interest community. Removal of partitions or creation of apertures under this subsection is not an alteration of boundaries.

(P.A. 83-474, S. 31, 96.)



Section 47-230a - Display of object on entry door or entry door frame which is motivated by observance of religious practice or belief. Restrictions.

(a) No person may prohibit or hinder the owner, lessee or sublessee of a condominium unit from attaching to an entry door or entry door frame of such unit an object the display of which is motivated by observance of a religious practice or sincerely held religious belief.

(b) Subsection (a) of this section shall not prohibit the enforcement or adoption of a bylaw that, to the extent allowed by the first amendment to the United States Constitution and section 3 of article first of the Constitution of the state, prohibits the display or affixing of an item on an entry door or entry door frame to the owner’s, lessee’s or sublessee’s unit when such item: (1) Threatens the public health or safety; (2) hinders the opening and closing of an entry door; (3) violates any federal, state or local law; (4) contains graphics, language or any display that is obscene or otherwise patently offensive; (5) individually or in combination with each other item displayed or affixed on an entry door frame has a total size greater than twenty-five square inches; or (6) individually or in combination with each other item displayed or affixed on an entry door has a total size greater than four square feet.

(P.A. 12-113, S. 6.)

History: P.A. 12-113 effective July 1, 2012.



Section 47-231 - Relocation of unit boundaries.

(a) Subject to the provisions of the declaration and any provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration on application to the association by the owners of those units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application shall state the proposed reallocations. Unless the executive board determines, within thirty days after receipt of the application, that the reallocations are unreasonable, the association shall consent to the reallocation and prepare an amendment that identifies the units involved, states the reallocations and indicates the association’s consent. The amendment shall be executed by those unit owners, contain words of conveyance between them, and, on recordation, be indexed in the name of the grantor and the grantee, and in the grantee’s index in the name of the association.

(b) Subject to the provisions of the declaration and other provisions of law, boundaries between units and common elements may be relocated to incorporate common elements within a unit by an amendment to the declaration upon application to the association by the owner of the unit who proposes to relocate a boundary. Unless the declaration provides otherwise, the amendment may be approved only if persons entitled to cast at least sixty-seven per cent of the votes in the association, including sixty-seven per cent of the votes allocated to units not owned by the declarant, agree to the action. The amendment may describe any fees or charges payable by the owner of the affected unit in connection with the boundary relocation and the fees and charges are assets of the association. The amendment must be executed by the unit owner of the unit whose boundary is being relocated and by the association, contain words of conveyance between them and on recordation be indexed in the name of the unit owner and the association as grantor or grantee, as appropriate.

(c) The association (1) in a condominium or planned community shall prepare and record surveys or plans necessary to show the altered boundaries of affected units, and their dimensions and identifying numbers, and (2) in a cooperative shall prepare and record amendments to the declaration, including any plans necessary to show or describe the altered boundaries of affected units, and their dimensions and identifying numbers.

(P.A. 83-474, S. 32, 96; P.A. 95-187, S. 11.)

History: P.A. 95-187 added new Subsec. (b) re relocation of boundaries between units and common elements and procedure therefor, redesignating former Subsec. (b) as Subsec. (c), and amended Subsec. (c) to replace “altered boundaries between adjoining units” with “altered boundaries of affected units” where appearing.



Section 47-232 - Subdivision of units.

(a) If the declaration expressly so permits, a unit may be subdivided into two or more units. Subject to the provisions of the declaration and any provisions of law, on application of a unit owner to subdivide a unit, the association shall prepare, execute and record an amendment to the declaration, including in a condominium or planned community the surveys and plans, subdividing that unit.

(b) The amendment to the declaration shall be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit or on any other basis the declaration requires.

(P.A. 83-474, S. 33, 96; P.A. 09-225, S. 13.)

History: P.A. 09-225 added “or on any other basis the declaration requires” in Subsec. (b), effective July 1, 2010.



Section 47-233 - Monuments as boundaries.

The existing physical boundaries of a unit or the physical boundaries of a unit reconstructed in substantial accordance with the description contained in the original declaration are its legal boundaries, rather than the boundaries derived from the description contained in the original declaration, regardless of vertical or lateral movement of the building or minor variance between those boundaries and the boundaries derived from the description contained in the original declaration. This section does not relieve a unit owner of liability in case of his wilful misconduct or relieve a declarant or any other person of liability for failure to adhere to any surveys and plans or, in a cooperative, to any representation in the public offering statement.

(P.A. 83-474, S. 34, 96.)



Section 47-234 - Use for sales purposes.

A declarant may maintain sales offices, management offices and models in units or on common elements in the common interest community only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location and relocation thereof. In a cooperative or condominium, any sales office, management office or model not designated a unit by the declaration is a common element. If a declarant ceases to be a unit owner, he ceases to have any rights with regard to such a common element unless it is removed promptly from the common interest community in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the common interest community. This section is subject to the provisions of other state law and to local ordinances.

(P.A. 83-474, S. 35, 96.)



Section 47-235 - Easement and use rights.

(a) Subject to the provisions of the declaration, a declarant has such an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant’s obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) Subject to the provisions of subdivision (6) of subsection (a) of section 47-244 and section 47-254, the unit owners have an easement in the common elements for access to their units.

(c) Subject to the declaration and rules, the unit owners have a right to use the common elements that are not limited common elements and all real property that must become common elements for all appropriate purposes.

(P.A. 83-474, S. 36, 96; P.A. 09-225, S. 14.)

History: P.A. 09-225 deleted “In a planned community”, “for purposes of” re access and Subdiv. designators in Subsec. (b) and rewrote existing provisions re use of common elements as Subsec. (c), effective July 1, 2010.



Section 47-236 - Amendment of declaration or bylaws.

(a) Except in cases of amendments that may be executed by a declarant under subsection (f) of section 47-228 or section 47-229, or by the association under section 47-206, subsection (d) of section 47-225, subsection (c) of section 47-227, subsection (a) of section 47-231 or section 47-232, or by certain unit owners under subsection (b) of section 47-227, subsection (a) of section 47-231, subsection (b) of section 47-232, subsection (b) of section 47-237 or section 47-242, and except as limited by subsections (d) and (f) of this section, the declaration, including any surveys and plans, may be amended only as follows:

(1) By vote or agreement of unit owners of units to which at least sixty-seven per cent of the votes in the association are allocated, unless the declaration specifies either a larger percentage or a smaller percentage, but not less than a majority, for all amendments or for specific subjects of amendment;

(2) The declaration may provide that all amendments or specific subjects of amendment may be approved by the unit owners of units having any of the percentages of votes, as provided in subdivision (1) of this subsection, of a specified group of units that would be affected by the amendment, rather than all of the units in the common interest community; or

(3) The declaration may specify a smaller number only if all of the units are restricted exclusively to nonresidential use.

(b) No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than one year after the amendment is recorded.

(c) Every amendment to the declaration shall be recorded in every town in which any portion of the common interest community is located and is effective only on recordation. An amendment, except an amendment pursuant to subsection (a) of section 47-231, shall be indexed in the grantee’s index in the name of the common interest community and the association and in the grantor’s index in the name of the parties executing the amendment.

(d) Except in the case of the exercise of development rights pursuant to section 47-229 or to the extent otherwise expressly permitted or required by other provisions of this chapter, with respect to a common interest community, whether created before, on or after January 1, 1984, no amendment may create or increase special declarant rights, increase the number of units or change the boundaries of any unit or the allocated interests of a unit, in the absence of unanimous consent of the unit owners.

(e) Amendments to the declaration required by this chapter to be recorded by the association shall be prepared, executed, recorded and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association.

(f) An amendment to the declaration may prohibit or materially restrict the permitted uses or occupancy of a unit or the number or other qualifications of persons who may occupy units only by vote or agreement of unit owners of units to which at least eighty per cent of the votes in the association are allocated, unless the declaration specifies that a larger percentage of unit owners must vote or agree to that amendment or that such an amendment may be approved by the unit owners of units having at least eighty per cent of the votes of a specified group of units that would be affected by the amendment. An amendment approved under this subsection must provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted.

(g) The time limits specified in the declaration pursuant to subdivision (8) of subsection (a) of section 47-224, within which reserved development rights and special declarant rights must be exercised may be extended, the number of units may be increased and new development rights or other special declarant rights may be created by amendment to the declaration if persons entitled to cast at least eighty per cent of the votes in the association, including eighty per cent of the votes allocated to units not owned by the declarant, agree to that action. The amendment must identify the association or other persons who hold any new rights that are created. Notice of the proposed amendment to the declaration must be delivered in a record to all persons holding development rights or security interests in those rights. Notwithstanding the provisions of subsection (c) of this section, the amendment to the declaration is effective thirty days after the amendment is recorded and notice is delivered unless any of the persons entitled to notice under this subsection records an objection in a record within the thirty-day period, in which case the amendment is void, or unless all of the persons entitled to notice under this subsection consent in a record at the time the amendment is recorded, in which case the amendment is effective when recorded.

(h) Provisions in the declaration creating special declarant rights that have not expired may not be amended without the consent of the declarant.

(i) If any provision of this chapter or of the declaration or bylaws of any common interest community created before, on or after January 1, 1984, requires the consent of a person holding a security interest in a unit as a condition to the effectiveness of any amendment to the declaration or bylaws, that consent shall be deemed granted if a refusal to consent in a record is not received by the association within forty-five days after the association delivers notice of the proposed amendment to the holder of the interest or mails the notice to the holder of the interest by certified mail, return receipt requested. The association may rely on the last-recorded security interest of record in delivering or mailing notice to the holder of that interest. Notwithstanding any provision of this section, an amendment to the declaration or bylaws that affects the priority of a holder’s security interest, other than an amendment regarding the priority of the association’s lien authorized by section 47-258 or the ability of that holder to foreclose its security interest may not be adopted without that holder’s consent in a record if the declaration or bylaws require that consent as a condition to the effectiveness of the amendment.

(j) If the declaration or bylaws of a common interest community, whether created before, on or after January 1, 1984, contains a provision requiring that amendments to the declaration or bylaws, other than amendments described in subsection (d) of this section, may be adopted only by the vote or agreement of unit owners of units to which more than eighty per cent of the votes in the association are allocated, such a proposed amendment shall be deemed approved if:

(1) (A) Unit owners of units to which more than eighty per cent of the votes in the association are allocated vote for or agree to the proposed amendment;

(B) No unit owner votes against the proposed amendment; and

(C) Notice of the proposed amendment is delivered to the unit owners holding the votes in the association that have not voted or agreed to the proposed amendment and no objection in a record to the proposed amendment is received by the association within thirty days after the association delivers notice; or

(2) Unit owners of units to which more than eighty per cent of the votes in the association are allocated vote for or agree to the proposed amendment but at least one unit owner objects to the proposed amendment and, pursuant to an action brought by the association in the Superior Court against all objecting unit owners, the court finds that the objecting unit owner or owners do not have a unique minority interest, different in kind from the interests of the other unit owners, that the voting requirement of the declaration was intended to protect.

(P.A. 83-474, S. 37, 96; P.A. 95-187, S. 12, 29; P.A. 04-132, S. 4; P.A. 09-225, S. 15, 16; P.A. 10-186, S. 21.)

History: P.A. 95-187 amended Subsec. (a) to replace “except as limited by subsection (d) of this section” with “except as limited by subsections (d) and (f) of this section”, amended Subsec. (d) to delete prohibition on an amendment changing the uses to which any unit is restricted without the unanimous consent of the unit owners, added a new Subsec. (f) to authorize an amendment that prohibits or materially restricts the permitted uses or occupancy of a unit, specify the percentage vote required for the adoption of such amendment and require the amendment to provide reasonable protection for a use or occupancy permitted at the time the amendment was adopted, added a new Subsec. (g) authorizing an amendment that extends the time limits within which reserved development rights must be exercised, increases the number of units or creates new development rights or other special declarant rights and specifying procedure for adoption thereof, redesignated former Subsec. (f) as Subsec. (h), added Subsec. (i) re when a person holding a security interest in a unit is deemed to have granted his consent to the adoption of a proposed amendment and added Subsec. (j) re when an amendment relating to the use of units, the relocation of boundaries between units and common elements or the extension or creation of development rights that requires at least an 80% vote is deemed approved, effective June 28, 1995; P.A. 04-132 amended Subsec. (j) by replacing references to 80% “or more” of the votes and “at least” 80% of the votes with references to “more than” 80% of the votes; P.A. 09-225 amended Subsec. (d) to reference exercise of development rights pursuant to Sec. 47-229 and common interest communities created before, on or after January 1, 1984, and amended Subsec. (i) to reference bylaws, substitute “created before, on or after January 1, 1984” for “subject to this chapter”, rewrite provisions re consent, and add notwithstanding clause re amendment that affects priority of a holder’s security interest, effective July 8, 2009, and applicable to common interest communities created before, on or after January 1, 1984, and amended Subsec. (a) to designate existing provision re vote percentage as Subdiv. (1), substitute provision re larger or smaller percentage, but not less than a majority for “larger majority the declaration specifies” in Subdiv. (1), add Subdiv. (2) re vote of specified group of units affected by amendment, and designate existing provision re smaller number as Subdiv. (3), amended Subsec. (f) to reposition and revise provision re vote percentage and include approval by 80% of a specified group of units affected by amendment, amended Subsec. (g) to add provision re exercise of special declarant rights, delete “written” re notice, objections and consent, and insert “in a record”, amended Subsec. (h) to insert “that have not expired” re special declarant rights, amended Subsec. (j) to insert “or bylaws”, insert “on” re January 1, 1984, replace provision re type of amendments with “amendments to the declaration or bylaws, other than amendments described in subsection (d) of this section” and, in Subdiv. (1)(C), delete “written” re objection and insert “in a record”, effective July 1, 2010; P.A. 10-186 amended Subsec. (i) to substitute “declaration or bylaws” for “declaration” re amendment requiring security holder’s consent or affecting priority of holder’s security interest, effective July 1, 2010.

Cited. 22 CA 497.



Section 47-237 - Termination of common interest community.

(a) Except in the case of a taking of all the units by eminent domain, foreclosure against an entire cooperative of a security interest that has priority over the declaration, or in the circumstances described in subsection (m) of this section, a common interest community may be terminated only by agreement of unit owners of units to which at least eighty per cent of the votes in the association are allocated, or any larger percentage the declaration specifies, and with any other approvals required by the declaration. The declaration may specify a smaller percentage, but in no event less than a majority of the votes in the association, only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate shall be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement shall specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof shall be recorded in every town in which a portion of the common interest community is situated and is effective only on recordation.

(c) In the case of a condominium or planned community containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community shall be sold following termination. If, pursuant to the agreement, any real property in the common interest community is to be sold following termination, the termination agreement shall set forth the minimum terms of the sale.

(d) In the case of a condominium or planned community containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or all unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real property in a common interest community, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b) of this section. If any real property is to be sold following termination, title to that real property, on termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale shall be distributed to unit owners and lien holders, as their interests may appear, in accordance with subsections (h), (i) and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real property, each unit owner and the unit owner’s successors in interest have an exclusive right to occupancy of the portion of the real property that formerly constituted the unit. During the period of that occupancy, each unit owner and the unit owner’s successors in interest remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real property constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real property in the common interest community, vest in the unit owners on termination as tenants in common in proportion to their respective interests as provided in subsection (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the unit owner’s successors in interest have an exclusive right to occupancy of the portion of the real property that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real property, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, creditors of the association holding liens on the units, which were recorded before termination, may enforce those liens in the same manner as any lien holder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(i) In a cooperative, the declaration may provide that all creditors of the association have priority over any interests of unit owners and creditors of unit owners. In that event, following termination, creditors of the association holding liens on the cooperative which were recorded before termination may enforce their liens in the same manner as any lien holder, and any other creditor of the association is to be treated as if he had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority:

(1) The lien of each creditor of the association which was perfected against the association before termination becomes, on termination, a lien against each unit owner’s interest in the unit as of the date the lien was perfected;

(2) Any other creditor of the association is to be treated on termination as if the creditor had perfected a lien against each unit owner’s interest immediately before termination;

(3) The amount of the lien of an association’s creditor described in subdivisions (1) and (2) of this subsection against each of the unit owners’ interest shall be proportionate to the ratio which each unit’s common expense liability bears to the common expense liability of all of the units;

(4) The lien of each creditor of each unit owner which was perfected before termination continues as a lien against that unit owner’s unit as of the date the lien was perfected; and

(5) The assets of the association shall be distributed to all unit owners and all lien holders as their interests may appear in the order described above. Creditors of the association are not entitled to payment from any unit owner in excess of the amount of the creditor’s lien against that unit owner’s interest.

(j) The respective interests of unit owners referred to in subsections (e), (f), (g), (h) and (i) of this section are as follows:

(1) Except as provided in subdivision (2) of this subsection, the respective interests of unit owners are the fair market values of their units, allocated interests and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association. The decision of the independent appraisers shall be distributed to the unit owners and becomes final unless disapproved within thirty days after distribution by unit owners of units to which twenty-five per cent of the votes in the association are allocated. The proportion of any unit owner’s interest to that of all unit owners is determined by dividing the fair market value of that unit owner’s unit and its allocated interests by the total fair market values of all the units and their allocated interests.

(2) If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof before destruction cannot be made, the interests of all unit owners are their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in subsection (l) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not terminate, of itself, the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real property, does not withdraw that portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real property, or against common elements that have been subjected to a security interest by the association under section 47-254, does not withdraw, of itself, that real property from the common interest community, but the person taking title thereto may require from the association, on request, an amendment excluding the real property from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real property comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, on foreclosure, may record an instrument excluding the real property subject to that lien or encumbrance from the common interest community.

(m) If substantially all the units in a common interest community have been destroyed or abandoned or are uninhabitable and the available methods for giving notice under section 47-261c of a meeting of unit owners to consider termination under this section will not likely result in receipt of the notice, the executive board or any other interested person may commence an action in the Superior Court seeking to terminate the common interest community. During the pendency of the action, the court may issue whatever orders it considers appropriate, including appointment of a receiver. After a hearing, the court may terminate the common interest community or reduce its size pursuant to this section, notwithstanding that eighty per cent of the unit owners did not vote or agree to that action, and may issue any other order the court considers to be in the best interest of the unit owners and persons holding a property interest in the common interest community.

(P.A. 83-474, S. 38, 96; P.A. 95-187, S. 13; P.A. 05-288, S. 166; P.A. 09-225, S. 17; P.A. 10-186, S. 4, 5.)

History: P.A. 95-187 amended Subsec. (k) to provide that foreclosure or enforcement of a lien or encumbrance “against common elements that have been subjected to a security interest by the association under section 47-254” does not withdraw, of itself, that real property from the community; P.A. 05-288 made technical changes in Subsec. (e), effective July 13, 2005; P.A. 09-225 amended Subsec. (a) to reference circumstances described in Subsec. (m), other approvals required by declaration and “in no event less than a majority” re votes in association, and added Subsec. (m) re action in Superior Court to terminate common interest community, effective July 1, 2010; P.A. 10-186 made a technical change in Subsec. (d) and replaced reference to Sec. 47-261b with reference to Sec. 47-261c in Subsec. (m), effective July 1, 2010.



Section 47-238 - Rights of secured lenders.

(a) The declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units or who have extended credit to the association and whose consent rights have been granted by agreement, approve specified actions of the unit owners or the association as a condition to the effectiveness of those actions, but no requirement for approval may operate to (1) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board, or (2) prevent the association or the executive board from commencing, intervening in or settling any litigation or proceeding, or (3) prevent any insurance trustee or the association from receiving and distributing any insurance proceeds except pursuant to section 47-255.

(b) A lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements may enforce its security agreement in accordance with its terms, subject to the requirements of this chapter and other law. Requirements that the association must deposit its periodic common charges before default with the lender to which the association’s income has been assigned, or increase its periodic common charges at the lender’s direction by amounts reasonably necessary to amortize the loan in accordance with its terms, or to have a court appointed receiver of the association collect and disburse common charges after default, do not violate the prohibitions on lender approval contained in subsection (a) of this section.

(P.A. 83-474, S. 39, 96; P.A. 95-187, S. 14.)

History: P.A. 95-187 designated existing provisions as Subsec. (a) and amended said Subsec. to delete provision re security interests encumbering the “common elements” and add provision authorizing the declaration to require that secured lenders “who have extended credit to the association and whose consent rights have been granted by agreement” approve certain actions and added Subsec. (b) to authorize a lender who has extended credit to an association secured by an assignment of income or an encumbrance on the common elements to enforce its security agreement and provide that certain requirements imposed on the association or a receiver re the deposit, increase or collection and disbursement of common charges do not violate the prohibitions on lender approval of Subsec. (a).



Section 47-239 - Master associations.

(a) If the declaration provides that any of the powers described in section 47-244 are to be exercised by, or may be delegated to, a profit or nonprofit corporation or unincorporated association that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of one or more common interest communities, all provisions of this chapter applicable to unit owners’ associations apply to any such corporation or unincorporated association, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in section 47-243, a master association may exercise the powers set forth in subdivision (2) of subsection (a) of section 47-244 only to the extent expressly permitted in the declarations of common interest communities which are part of the master association or expressly described in the delegations of power from those common interest communities to the master association.

(c) If the declaration of any common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners’ association set forth in sections 47-245, 47-250, 47-251, 47-252 and 47-254 apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) Even if a master association is also an association described in section 47-243, the certificate of incorporation or other instrument creating the master association and the declaration of each common interest community the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association shall be elected after the period of declarant control in any of the following ways:

(1) All unit owners of all common interest communities subject to the master association may elect all members of the master association’s executive board.

(2) All members of the executive boards of all common interest communities subject to the master association may elect all members of the master association’s executive board.

(3) All unit owners of each common interest community subject to the master association may elect specified members of the master association’s executive board.

(4) All members of the executive board of each common interest community subject to the master association may elect specified members of the master association’s executive board.

(f) No person shall provide or offer to any member of the master association’s executive board or a person seeking election as a member of the master association’s executive board, and no member of the master association’s executive board or a person seeking election as a member of the master association’s executive board shall accept, any item of value based on any understanding that the vote, official action or judgment of such member or person seeking election would be or has been influenced thereby.

(P.A. 83-474, S. 40, 96; P.A. 11-195, S. 2.)

History: P.A. 11-195 added Subsec. (f) re prohibition on providing or offering item of value to member of master association’s executive board or person seeking election as a member of such board, and on accepting such item.



Section 47-240 - Merger or consolidation of common interest communities.

(a) Any two or more common interest communities of the same form of ownership, by agreement of the unit owners as provided in subsection (b) of this section, may be merged or consolidated into a single common interest community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant common interest community is the legal successor, for all purposes, of all of the preexisting common interest communities, and the operations and activities of all associations of the preexisting common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets and liabilities of all preexisting associations.

(b) An agreement of two or more common interest communities to merge or consolidate pursuant to subsection (a) of this section shall be evidenced by an agreement prepared, executed, recorded and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units to which are allocated the percentage of votes in each common interest community required to terminate that common interest community. The agreement shall be recorded in every town in which a portion of the common interest community is located and is not effective until recorded.

(c) Every merger or consolidation agreement shall provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either by stating (1) the reallocations or (2) the formulas on which they are based.

(P.A. 83-474, S. 41, 96; P.A. 07-217, S. 180.)

History: P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.



Section 47-241 - Addition of unspecified real property.

In a planned community, if the right is originally reserved in the declaration, the declarant, in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration to add additional real property to the planned community without describing the location of that real property in the original declaration; but the amount of real property added to the planned community pursuant to this section may not exceed ten per cent of the real property described in subdivision (3) of subsection (a) of section 47-224 and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration pursuant to subdivision (5) of said subsection.

(P.A. 83-474, S. 42, 96; P.A. 84-472, S. 11, 23.)

History: P.A. 84-472 replaced “for adding” with “to add”.



Section 47-241a - Master planned communities.

(a) The declaration for a common interest community may state that it is a master planned community if the declarant has reserved the development right to create at least five hundred units that may be used for residential purposes, and at the time of the reservation such declarant owns or controls more than five hundred acres on which the units may be built.

(b) If the requirements of subsection (a) of this section are satisfied, the declaration for the master planned community need not state a maximum number of units and need not contain any of the information required by subdivisions (3) to (14), inclusive, of subsection (a) of section 47-224 until the declaration is amended under subsection (c) of this section.

(c) When each unit in a master planned community is conveyed to a purchaser, the declaration must contain (1) a sufficient legal description of the unit and all portions of the master planned community in which any other units have been conveyed to a purchaser, and (2) all the information required by subdivisions (3) to (14), inclusive, of subsection (a) of section 47-224 with respect to that real property.

(d) The only real property in a master planned community which is subject to this chapter are units that have been declared or which are being offered for sale and any other real property described pursuant to subsection (c) of this section. Other real property that is or may become part of the master planned community is not subject to the provisions of this chapter but is subject to any other restrictions and limitations that appear of record.

(e) If the public offering statement conspicuously identifies the fact that the community is a master planned community, the disclosure requirements contained in sections 47-262 to 47-281, inclusive, apply only with respect to units that have been declared or are being offered for sale in connection with the public offering statement and to the real property described pursuant to subsection (c) of this section.

(f) Limitations in this chapter on the addition of unspecified real property do not apply to a master planned community.

(g) The common interest community loses its status as a master planned community if the aggregate amount of land which is either subject to the declaration or owned or contractually controlled by the declarant ceases to total at least five hundred acres.

(h) The period of declarant control of the association for a master planned community terminates in accordance with any conditions specified in the declaration or otherwise at the time the declarant, in a recorded instrument and after giving notice in a record to all unit owners, voluntarily surrenders all rights to control the activities of the association.

(P.A. 95-187, S. 15; P.A. 09-225, S. 18.)

History: P.A. 09-225 added Subsec. (h) re termination of declarant control, effective July 1, 2010.



Section 47-242 - Addition of land or units to limited equity cooperative.

(a) For the purposes of this section, “limited equity cooperative” means a cooperative whose declaration contains any restrictions on (1) the amount for which a unit may be sold, or (2) the amount that may be received by a unit owner on the (A) sale or condemnation of, or casualty loss to, the unit or to the common interest community, (B) termination of the common interest community, or (C) abandonment or other termination of a unit owner’s or tenant’s right of occupancy of a unit.

(b) The declaration of a limited equity cooperative may provide, notwithstanding the requirements of subdivision (3) of subsection (a) of section 47-224, that the declaration may be amended by vote or agreement of unit owners of units to which at least sixty-seven per cent of the votes in the association are allocated, to add land and units to the cooperative, even though the land and units were not described in the original declaration.

(c) If the declaration of a limited equity cooperative is amended pursuant to subsection (b) of this section to add land or units, the amendment shall comply with sections 47-229 and 47-236; provided (1) the amendment may reallocate the allocated interests among all the units in any reasonable manner which has been approved by the vote or agreement of unit owners; and (2) the amendment shall contain a legally sufficient description of the real property added to the cooperative.

(P.A. 83-474, S. 43, 96.)

Cited. 228 C. 498.



Section 47-243 - Organization of unit owners’ association.

A unit owners’ association shall be organized no later than the date the first unit in the common interest community is conveyed. The membership of the association at all times shall consist exclusively of all unit owners or, following termination of the common interest community, of all former unit owners entitled to distributions of proceeds under section 47-237 or their heirs, successors or assigns. The association shall have an executive board. The association shall be organized as a business or nonstock corporation, trust, partnership or unincorporated association.

(P.A. 83-474, S. 44, 96; P.A. 09-225, S. 19.)

History: P.A. 09-225 provided that association shall have an executive board and substituted “business or nonstock corporation” for “profit or nonprofit corporation”, effective July 1, 2010.

Cited. 38 CA 420. Cited. 44 CA 107. Trial court found that executive board of condominium association was constituted properly. 102 CA 245.



Section 47-244 - Powers and duties of unit owners’ association.

(a) Except as provided in subsection (b) of this section, and subject to the provisions of the declaration, the association, even if unincorporated:

(1) Shall adopt and may amend bylaws, and may adopt and amend rules;

(2) Shall adopt and may amend budgets, may adopt and amend special assessments, may collect assessments for common expenses from unit owners and may invest funds of the association;

(3) May hire and discharge managing agents and other employees, agents and independent contractors;

(4) May institute, defend or intervene in litigation or in arbitration, mediation or administrative proceedings in its own name on behalf of itself or two or more unit owners on matters affecting the common interest community, subject to section 47-261f;

(5) May make contracts and incur liabilities;

(6) May regulate the use, maintenance, repair, replacement and modification of common elements;

(7) May cause additional improvements to be made as a part of the common elements;

(8) May acquire, hold, encumber and convey in its own name any right, title or interest to real property or personal property, but (A) common elements in a condominium or planned community may be conveyed or subjected to a security interest only pursuant to section 47-254, and (B) part of a cooperative may be conveyed, or all or part of a cooperative may be subjected to a security interest, only pursuant to section 47-254;

(9) May grant easements, leases, licenses and concessions through or over the common elements;

(10) May impose and receive any payments, fees or charges for the use, rental or operation of the common elements, other than limited common elements described in subdivisions (2) and (4) of section 47-221, and for services provided to unit owners;

(11) May impose charges or interest or both for late payment of assessments and, after notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws, rules and regulations of the association;

(12) May impose reasonable charges for the preparation and recordation of amendments to the declaration, resale certificates required by section 47-270 or statements of unpaid assessments;

(13) May provide for the indemnification of its officers and executive board and maintain directors’ and officers’ liability insurance;

(14) Subject to subsection (d) of section 47-261e, may assign its right to future income, including the right to receive common expense assessments;

(15) May exercise any other powers conferred by the declaration or bylaws;

(16) May exercise all other powers that may be exercised in this state by legal entities of the same type as the association;

(17) May exercise any other powers necessary and proper for the governance and operation of the association;

(18) May require, by regulation, that disputes between the executive board and unit owners or between two or more unit owners regarding the common interest community must be submitted to nonbinding alternative dispute resolution in the manner described in the regulation as a prerequisite to commencement of a judicial proceeding; and

(19) May suspend any right or privilege of a unit owner who fails to pay an assessment, but may not:

(A) Deny a unit owner or other occupant access to the owner’s unit or its limited common elements;

(B) Suspend a unit owner’s right to vote or participate in meetings of the association;

(C) Prevent a unit owner from seeking election as a director or officer of the association; or

(D) Withhold services provided to a unit or a unit owner by the association if the effect of withholding the service would be to endanger the health, safety or property of any person.

(b) The declaration may not limit the power of the association, beyond the limit authorized in subdivision (18) of subsection (a) of this section, to:

(1) Deal with the declarant if the limit is more restrictive than the limit imposed on the power of the association to deal with other persons; or

(2) Institute litigation or an arbitration, mediation or administrative proceeding against any person, except that the association shall comply with section 47-261f, if applicable, before instituting any proceeding described in subsection (a) of section 47-261f, in connection with construction defects.

(c) The executive board promptly shall provide notice to the unit owners of any legal proceeding in which the association is a party other than proceedings involving enforcement of rules, recovery of unpaid assessments or other sums due the association, or defense of the association’s lien on a unit in a foreclosure action commenced by a third party.

(d) If a tenant of a unit owner violates the declaration, bylaws or rules and regulations of the association, in addition to exercising any of its powers against the unit owner, the association may:

(1) Exercise directly against the tenant the powers described in subdivision (11) of subsection (a) of this section;

(2) After giving notice to the tenant and the unit owner and an opportunity to be heard, levy reasonable fines against the tenant or unit owner, or both, for the violation; and

(3) Enforce any other rights against the tenant for the violation which the unit owner as landlord could lawfully have exercised under the lease, including any such right to bring a summary process action under chapter 832.

(e) The rights referred to in subdivision (3) of subsection (d) of this section may only be exercised if the tenant or unit owner fails to cure the violation within ten days after the association notifies the tenant and unit owner of that violation.

(f) Unless a lease otherwise provides, this section does not:

(1) Affect rights that the unit owner has to enforce the lease or that the association has under other law; or

(2) Permit the association to enforce a lease to which it is not a party except to the extent that there is a violation of the declaration, bylaws or rules.

(g) The executive board may determine whether to take enforcement action by exercising the association’s power to impose sanctions or commencing an action for a violation of the declaration, bylaws and rules, which may include a determination of whether to compromise any claim for unpaid assessments or other claim made by or against it. The executive board does not have a duty to take enforcement action if it determines that, under the facts and circumstances presented:

(1) The association’s legal position does not justify taking any or further enforcement action;

(2) The covenant, restriction or rule being enforced is, or is likely to be construed as, inconsistent with law;

(3) Although a violation may exist or may have occurred, it is not so material as to be objectionable to a reasonable person or to justify expending the association’s resources; or

(4) It is not in the association’s best interests to take enforcement action.

(h) The executive board’s decision under subsection (g) of this section not to take enforcement action under one set of circumstances does not prevent the executive board from taking enforcement action under another set of circumstances, except that the executive board may not be arbitrary or capricious in taking enforcement action.

(P.A. 83-474, S. 45, 96; P.A. 95-187, S. 16; P.A. 09-225, S. 20, 21; P.A. 10-186, S. 6, 7.)

History: P.A. 95-187 added Subsec. (a)(18) authorizing an association to require that disputes be submitted to nonbinding alternative dispute resolution, added Subsec. (c) authorizing an association to regulate the use or occupancy of residential units and specifying the purposes for which such regulations may be adopted, added Subsec. (d) re actions an association may take against a tenant who violates the declaration, bylaws or rules and regulations of the association, added Subsec. (e) limiting the exercise of the rights under Subsec. (d)(3) to where the tenant or unit owner has failed to cure the violation in a timely manner and added Subsec. (f) specifying rights of a unit owner or association that are not affected by this section and enforcement actions by an association that are not authorized by this section; P.A. 09-225 amended Subsec. (a) to reorganize provisions, delete “regulations” in Subdiv. (1), authorize adopting and amending special assessments and investing funds of association and delete reference to “revenues, expenditures and reserves” re budgets in Subdiv. (2), reference arbitration and mediation in Subdiv. (4) and make provisions thereat subject to Sec. 47-261f, make Subdiv. (14) subject to Sec. 47-261e(d) and delete limitation therein to extent declaration expressly provides, and add Subdiv. (19) re power to suspend any right or privilege of owner who fails to pay assessment, subject to enumerated limitations, effective July 8, 2009, and applicable to common interest communities created before, on or after January 1, 1984, and rewrote and reorganized Subsec. (b), inserted Subdiv. designator (1) and new provisions as Subdiv. (2) therein re instituting litigation or arbitration, mediation or administrative proceeding, deleted former Subsec. (c) re rules and regulations that affect use or occupancy of residential units, inserted new Subsec. (c) re notice to unit owners of legal proceedings, substituted “referred to in” for “granted under” in Subsec. (e), deleted reference to regulations in Subsec. (f)(2), and added Subsecs. (g) and (h) re executive board’s determination to take enforcement action, effective July 1, 2010; P.A. 10-186 made technical changes in Subsecs. (a)(10), (g) and (h), effective July 1, 2010.

Cited. 24 CA 554. Cited. 38 CA 420. Unit owners and mortgagees were not necessary parties to action brought by association pursuant to section. 58 CA 217.

Subsec. (a):

Condominium association board of directors authorized to adopt a restriction limiting length of a leash to clarify provision of declaration that household pets brought to common areas of the property be restrained properly and controlled by owners at all times. 279 C. 728.

Subdiv. (4) cited. 41 CA 249. Subdiv. (4): Condominium Association has standing to bring appeal from the tax assessment of the common elements of the condominium. Cited. 44 CA 107.

Subdiv. (4): Does not provide that all suits against interests of unit owners are to be brought against association, without individual notice to unit owners. 45 CS 261.



Section 47-244a - Unincorporated unit owners’ association’s statutory agent for service.

(a) Not later than January 1, 1992, each unit owners’ association, as defined in section 47-202, that is not incorporated in this state shall have and maintain a statutory agent for service in this state as provided in this section. A statutory agent for service shall be either (1) a natural person who is a resident of this state, (2) a domestic corporation with or without capital stock, or (3) any corporation not organized under the laws of this state which has procured a certificate of authority to transact business or conduct affairs in this state.

(b) A statutory agent for service of a unit owners’ association shall be appointed by filing with the Secretary of the State a written appointment in such form as he prescribes setting forth: (1) The name of the common interest community and of the association; (2) the name of the statutory agent for service; and (3) if the statutory agent is a natural person, the business and residence address thereof; if the statutory agent is a domestic corporation, the address of the principal office thereof; if the statutory agent is a corporation not organized under the laws of this state, the address of the principal office thereof in this state, if any. In each case the address shall include the street and number or other particular designation.

(c) The written appointment shall be signed by the president, vice president or secretary of the appointing association. Each written appointment shall also be signed by the statutory agent for service therein appointed.

(d) If a statutory agent for service dies, dissolves, withdraws from the state or resigns, the unit owners’ association shall forthwith appoint another statutory agent for service. If the statutory agent for service changes his or its address within the state from that appearing upon the record in the office of the Secretary of the State, the unit owners’ association shall forthwith file with the Secretary of the State notice of the new address. A statutory agent for service may resign by filing with the Secretary of the State a signed statement in duplicate to that effect. The Secretary of the State shall forthwith file one copy and mail the other copy of such statement to the unit owners’ association at its principal office. Upon the expiration of thirty days after such filing, the resignation shall be effective and the authority of such statutory agent for service shall terminate. A unit owners’ association may revoke the appointment of a statutory agent for service by making a new appointment as provided in this section and any new appointment so made shall revoke all appointments theretofore made.

(e) The Secretary of the State shall charge and collect a fee of ninety dollars for filing an appointment of a statutory agent, and a fee of eighteen dollars for filing a change of address of statutory agent or change of statutory agent.

(P.A. 91-341, S. 16, 19; June Sp. Sess. P.A. 09-3, S. 389.)

History: June Sp. Sess. P.A. 09-3 amended Subsec. (e) to increase fee for filing appointment of statutory agent from $45 to $90 and for filing change of address or change of statutory agent from $9 to $18.



Section 47-244b - Service of process on statutory agent.

(a) Any process, notice or demand in connection with any action or proceeding required or permitted by law to be served upon a unit owners’ association which is subject to the provisions of section 47-244a may be served upon the association’s statutory agent for service by any proper officer or other person lawfully empowered to make service.

(b) If it appears from the records of the Secretary of the State that such a unit owners’ association has failed to appoint or maintain a statutory agent for service, or if it appears by affidavit attached to the process, notice or demand of the officer or other proper person directed to serve any process, notice or demand upon such an association’s statutory agent for service appearing on the records of the Secretary of the State that such agent cannot, with reasonable diligence, be found at the address shown on such records as the agent’s address, service of such process, notice or demand on such association may, when timely made, be made by such officer or other proper person by: (1) Leaving a true and attested copy thereof together with the required fee at the office of the Secretary of the State or depositing the same in the United States mails, by registered or certified mail, postage prepaid, addressed to such office, and (2) depositing in the United States mails, by registered or certified mail, postage prepaid, a true and attested copy thereof, together with a statement by such officer or person that service is being made pursuant to this section, addressed to such association at its principal office.

(c) The Secretary of the State shall file the copy of each process, notice or demand received by him as provided in subsection (b) of this section and keep a record of the day and hour of such receipt. Service made as provided in this section shall be effective as of such day and hour.

(d) Nothing herein contained shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a unit owners’ association in any other manner now or hereafter permitted by law.

(P.A. 91-341, S. 17, 19.)



Section 47-245 - Executive board members and officers. Duties. Period of declarant control: Delivery of property and documents by declarant; current financial statement. Prohibitions re elections of executive board members.

(a) Except as provided in the declaration, the bylaws, subsection (b) of this section, or other provisions of this chapter, the executive board may act in all instances on behalf of the association. In the performance of their duties, officers and members of the executive board appointed by the declarant shall exercise the degree of care and loyalty to the association required of a trustee and officers and members of the executive board not appointed by a declarant shall exercise the degree of care and loyalty to the association required of an officer or director of a corporation organized under chapter 602, and are subject to the conflict of interest rules governing directors and officers under chapter 602. The standards of care and loyalty described in this section apply regardless of the form in which the association is organized.

(b) The executive board may not:

(1) Amend the declaration, except as provided in section 47-236;

(2) Terminate the common interest community;

(3) Elect members of the executive board, except that the executive board may fill vacancies in its membership for the unexpired portion of any term or, if earlier, until the next regularly scheduled election of executive board members; or

(4) Determine the qualifications, powers and duties, or terms of office of executive board members.

(c) The executive board shall adopt budgets as provided in section 47-261e.

(d) Subject to the provisions of subsection (e) of this section, the declaration may provide for a period of declarant control of the association, during which a declarant, or persons designated by the declarant, may appoint and remove the officers and members of the executive board. A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before the period ends. In that event, the declarant may require, during the remainder of the period, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective. Regardless of the period provided in the declaration, a period of declarant control terminates no later than the earlier of: (1) Sixty days after conveyance of sixty per cent of the units that may be created to unit owners other than a declarant, except that in the case of a master planned community, control terminates no later than sixty days after conveyance to unit owners other than the declarant of sixty per cent of the maximum number of units that may be built, if that number is specified, or, if no such number is specified, after conveyance to unit owners other than the declarant of three hundred units; (2) two years after all declarants have ceased to offer units for sale in the ordinary course of business; (3) two years after any right to add new units was last exercised; or (4) the date the declarant, after giving notice in a record to unit owners, records an instrument voluntarily surrendering all rights to control activities of the association.

(e) Not later than sixty days after conveyance of one-third of the units that may be created to unit owners other than a declarant, at least one member and not less than one-third of the members of the executive board shall be elected by unit owners other than the declarant.

(f) Except as otherwise provided in subsection (e) of section 47-239, not later than the termination of any period of declarant control, the unit owners shall elect an executive board of at least three members, at least a majority of whom shall be unit owners. Unless the declaration or bylaws provides for the election of officers by the unit owners, the executive board shall elect the officers. The executive board members and officers shall take office upon election.

(g) A declaration may provide for the appointment of specified positions on the executive board by either a governmental subdivision or agency or a nonstock corporation exempt from taxation under 26 USC 501(c)(3) and 26 USC 4940(d)(2), as from time to time amended, during or after the period of declarant control. A declaration may also provide a method for filling vacancies in those specified positions, other than by election by the unit owners, except that, after the period of declarant control, appointed members (1) may not comprise more than one-third of the board, and (2) have no greater authority than any other member of the board.

(h) Within thirty days after unit owners other than the declarant elect a majority of the members of the executive board, the declarant shall deliver to the association all property of the unit owners and of the association held by or controlled by the declarant, including without limitation the following items: (1) The original or a certified copy of the recorded declaration as amended; the association articles of incorporation, if the association is incorporated; bylaws; minute books and other books and records of the association; and any rules and regulations which may have been promulgated; (2) an accounting for association funds and financial statements, from the date the association received funds and ending on the date the period of declarant control ends. The financial statements shall be audited by an independent certified public accountant and shall be accompanied by the accountant’s letter, expressing either (A) the opinion that the financial statements present fairly the financial position of the association in conformity with generally accepted accounting principles or (B) a disclaimer of the accountant’s ability to attest to the fairness of the presentation of the financial information in conformity with generally accepted accounting principles, and the reasons therefor. The expense of the audit shall not be paid for or charged to the association; (3) association funds or control thereof; (4) all of declarant’s tangible personal property that has been represented by the declarant to be the property of the association or, unless the declarant has disclosed in the public offering statement that all such personal property used in the common interest community will remain the declarant’s property, all of the declarant’s tangible personal property that is necessary for, and has been used exclusively in, the operation and enjoyment of the common elements, and inventories of these properties; (5) a copy of any plans and specifications used in the construction of the improvements in the common interest community which were completed within two years before the declaration was recorded; (6) all insurance policies then in force, in which the unit owners, the association or its directors and officers are named as insured persons; (7) copies of any certificates of occupancy that may have been issued with respect to any improvements comprising the common interest community; (8) any other permits issued by governmental bodies applicable to the common interest community and which are currently in force or which were issued within one year prior to the date on which unit owners other than the declarant took control of the association; (9) written warranties of the contractor, subcontractors, suppliers and manufacturers that are still effective; (10) a roster of unit owners and mortgagees and their addresses and telephone numbers, if known, as shown on the declarant’s records; (11) employment contracts in which the association is a contracting party; and (12) any service contract in which the association is a contracting party or in which the association or the unit owners have any obligation to pay a fee to the persons performing the services.

(i) During the period of declarant control, the declarant shall, at least every six months, provide the unit owners with a current financial statement of the association. The statement shall be on a cash basis and need not be audited by an independent accountant. It shall include, without limitation, (1) all income and expenses for the calendar year to date; (2) all accounts payable and receivable, including the ages of those accounts and showing all sums due to and from the declarant and affiliates of the declarant; (3) the amount of any funded replacement reserves; and (4) the balance of any other funds of the association.

(j) No person shall provide or offer to any executive board member or a person seeking election as an executive board member, and no executive board member or person seeking election as an executive board member shall accept, any item of value based on any understanding that the vote, official action or judgment of such member or person seeking election would be or has been influenced thereby.

(k) No managing agent of an association or person providing association management services to such association shall campaign for any person seeking election as an executive board member.

(P.A. 83-474, S. 46, 96; P.A. 84-472, S. 12, 23; P.A. 95-187, S. 17; P.A. 96-180, S. 126, 166; 96-256, S. 204, 209; P.A. 05-288, S. 167; P.A. 07-243, S. 6; P.A. 09-225, S. 22; P.A. 10-186, S. 8; P.A. 11-195, S. 1.)

History: P.A. 84-472 added Subsec. (h) requiring the declarant to deliver to the association all property of unit owners and of the association held by or controlled by the declarant within 30 days after unit owners other than the declarant elect a majority of the members of the executive board and added Subsec. (i) requiring the declarant to provide the unit owners with a current financial statement of the association at least every six months during the period of declarant control; P.A. 95-187 amended Subsec. (a) to revise and heighten the standard of care required of officers and members of the executive board and amended Subsec. (d) to add exception re a master planned community in Subdiv. (1) and add Subdiv. (4) re the date the declarant records an instrument voluntarily surrendering control; P.A. 96-180 made technical change in Subsec. (a), effective June 3, 1996; P.A. 96-256 amended Subsec. (a) to replace reference to chapter 600 with chapter 602, effective January 1, 1997; P.A. 05-288 made technical changes in Subsec. (d), effective July 13, 2005; P.A. 07-243 amended Subsec. (c) by adding provisions re notwithstanding declaration or bylaws, re hand-delivery of summary, re opportunity for unit owners to express views concerning proposed budget and re copy of budget available at meeting and by making technical changes; P.A. 09-225 amended Subsec. (a) to insert “to the association” re loyalty and reference conflict of interest rules in Ch. 602 and standards of care and loyalty described in section, reorganized and rewrote Subsec. (b), inserted Subdiv. designators (1) to (4) therein, inserted exception re Sec. 47-236 in Subsec. (b)(1) and rewrote provisions re filling vacancies in Subsec. (b)(3), replaced former provisions of Subsec. (c) re ratification of proposed budget with requirement that executive board adopt budget as provided in Sec. 47-261e, reorganized Subsec. (d) and substituted “notice in a record” for “written notice”, amended Subsec. (f) to add provision re declaration or bylaws providing for election of officers by unit owners, deleted former Subsec. (g) re removal of members, added new Subsec. (g) re appointment of specified positions and method for filling vacancies, and made technical changes, effective July 1, 2010; P.A. 10-186 amended Subsec. (g) to substitute “exempt from taxation” for “exempt from taxation as a public charity”, effective July 1, 2010; P.A. 11-195 added new Subsecs. (j) and (k) re prohibition on providing, offering or accepting item of value from, or campaigning by, managing agent of an association or person providing association management services re elections of executive board members.

Cited. 38 CA 420.

Subsec. (c):

Trial court properly found that assessments based on a prior year’s budget were proper when no subsequent budget was properly adopted. 62 CA 462. The majority of all unit owners are needed to reject budget proposal, not simply majority of all unit owners present at meeting. 108 CA 426.



Section 47-246 - Transfer of special declarant rights. Obligations and liabilities.

(a) A special declarant right, as defined in subsection (29) of section 47-202, created or reserved under this chapter may be transferred only by an instrument evidencing the transfer recorded in every town in which any portion of the common interest community is located.

(b) On transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed on him by this chapter. Lack of privity does not deprive any unit owner of standing to maintain an action to enforce any obligation of the transferor.

(2) If a successor to any special declarant right is an affiliate of a declarant, as defined in subsection (1) of section 47-202, the transferor is jointly and severally liable with the successor for any obligations or liabilities of the successor relating to the common interest community.

(3) If a transferor retains any special declarant rights, but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this chapter or by the declaration relating to the retained special declarant rights and arising after the transfer.

(4) A transferor has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

(c) (1) Unless otherwise provided in a mortgage instrument, deed of trust or other agreement creating a security interest, in case of a sale by a trustee under an agreement creating a security interest, tax sale, judicial sale other than a foreclosure sale, or sale under bankruptcy or receivership proceedings, of any units owned by a declarant or real property in a common interest community subject to development rights, a person acquiring title to all the property being sold, but only on his request, succeeds to all special declarant rights related to that property held by that declarant, or only to any rights reserved in the declaration pursuant to section 47-234 and held by that declarant to maintain models, sales offices, management offices and signs. The judgment or instrument conveying title shall provide for transfer of only the special declarant rights requested.

(2) Unless otherwise provided in a mortgage instrument, a foreclosure of a mortgage on property in a common interest community subject to development rights operates to vest absolute title to the development rights related to the property being foreclosed and held by the declarant whose interest is being foreclosed in the foreclosing mortgagee, or in a redeeming defendant, or in a purchaser at a foreclosure auction unless the foreclosing mortgagee, in its complaint for foreclosure, indicates that those development rights are not part of the mortgaged property for which the mortgagee is seeking a foreclosure.

(d) On foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under bankruptcy or receivership proceedings, of all interests in a common interest community owned by a declarant:

(1) The declarant ceases to have any special declarant rights; and

(2) The period of declarant control, as provided in subsection (d) of section 47-245, terminates unless the judgment or instrument conveying title provides for transfer of all special declarant rights held by that declarant to a successor declarant.

(e) The liabilities and obligations of a person who succeeds to special declarant rights are as follows:

(1) A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor by this chapter or by the declaration.

(2) A successor to any special declarant right, other than a successor described in subdivisions (3) or (4) of this subsection or a successor who is an affiliate of a declarant, is subject to the obligations and liabilities imposed by this chapter or the declaration: (A) On a declarant which relate to the successor’s exercise or nonexercise of special declarant rights; or (B) on his transferor, other than: (i) Misrepresentations by any previous declarant; (ii) warranty obligations on improvements made and sold by any previous declarant, or made before the common interest community was created; (iii) breach of any fiduciary obligation by any previous declarant or his appointees to the executive board; or (iv) any liability or obligation imposed on the transferor as a result of the transferor’s acts or omissions after the transfer.

(3) A successor to only a right reserved in the declaration to maintain models, sales offices, and signs, as provided in section 47-234, may not exercise any other special declarant right, and is not subject to any liability or obligation as a declarant, except the obligation to provide a public offering statement and any liability arising as a result thereof.

(4) A successor to all special declarant rights held by a transferor who succeeded to those rights pursuant to a deed or other instrument of conveyance in lieu of foreclosure or a judgment or instrument conveying title under subsection (c), may declare in a recorded instrument the intention to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit or real property subject to development rights owned by the successor, or until recording an instrument permitting exercise of all those rights, that successor may not exercise any of those rights other than any right held by his transferor to control the executive board in accordance with subsection (d) of section 47-245 for the duration of any period of declarant control, and any attempted exercise of those rights is void. As long as a successor declarant may not exercise special declarant rights under this subsection, he is not subject to any liability or obligation as a declarant other than liability for his acts and omissions under subsection (d) of section 47-245.

(f) Nothing in this section subjects any successor to a special declarant right to any claims against or other obligations of a transferor declarant, other than claims and obligations arising under this chapter or the declaration.

(P.A. 83-474, S. 47, 96; P.A. 84-472, S. 13, 23; P.A. 95-187, S. 18; P.A. 96-180, S. 127, 166.)

History: P.A. 84-472 amended Subsec. (c) by adding “management offices”; P.A. 95-187 amended Subsec. (c) to designate existing provisions as Subdiv. (1) and delete from said Subdiv. provisions concerning foreclosures and to add Subdiv. (2) re the effect of a foreclosure of a mortgage on property subject to development rights; P.A. 96-180 made technical grammatical change in Subsec. (c) effective June 3, 1996.



Section 47-247 - Termination of contracts and leases.

(a) Except in the case of nonresidential common interest communities as provided in section 47-215, if entered into before the executive board elected by the unit owners pursuant to subsection (f) of section 47-245 takes office, the association may terminate without penalty upon not less than ninety days’ notice to the other party any of the following: (1) Any management, maintenance, operations or employment contract or lease of recreational or parking areas or facilities; or (2) any other contract or lease between the association and a declarant or an affiliate of a declarant; or (3) any contract or lease that is not bona fide or was unconscionable or commercially unreasonable to the unit owners at the time entered into under the circumstances then prevailing.

(b) This section does not apply to: (1) Any lease the termination of which would terminate the common interest community or reduce its size, unless the real property subject to that lease was included in the common interest community for the purpose of avoiding the right of the association to terminate a lease under this section, or (2) a proprietary lease.

(P.A. 83-474, S. 48, 96; P.A. 95-187, S. 19; P.A. 09-225, S. 23; P.A. 10-186, S. 9.)

History: P.A. 95-187 amended Subsec. (a) to add exception for nonresidential common interest communities; P.A. 09-225 rewrote and reorganized provisions in Subsec. (a) re termination of contracts, added maintenance and operations contracts in Subsec. (a)(1) and made technical changes, effective July 1, 2010; P.A. 10-186 made technical changes in Subsec. (a), effective July 1, 2010.



Section 47-248 - Bylaws.

(a) The bylaws of the association shall: (1) Provide the number of members of the executive board and the titles of the officers of the association; (2) unless otherwise specified in the declaration, provide for election by either the executive board or the unit owners of a president, treasurer, secretary and any other officers of the association the bylaws specify; (3) specify the qualifications, powers and duties, terms of office and manner of electing and removing executive board members and officers and filling vacancies; (4) specify the powers the executive board or officers may delegate to other persons or to a managing agent; (5) specify the officers who may prepare, execute, certify and record amendments to the declaration on behalf of the association; (6) specify a method for amending the bylaws; (7) contain any provision necessary to satisfy requirements in this chapter or the declaration concerning meetings, voting, quorums and other activities of the association; and (8) provide for any matter required by the law of this state other than this chapter, which is not inconsistent with this chapter, to appear in the bylaws of organizations of the same type as the association.

(b) Subject to the declaration and this chapter, the bylaws may provide for any other necessary or appropriate matters including matters that could be adopted as rules.

(P.A. 83-474, S. 49, 96; P.A. 09-225, S. 24; P.A. 10-186, S. 22.)

History: P.A. 09-225 reorganized Subsec. (a) and added therein Subdiv. (7) re provisions necessary re meetings, voting, quorums and other activities of association and Subdiv. (8) re any matter required by law of state other than chapter, and amended Subsec. (b) to reference chapter and rewrite provisions re necessary and appropriate matters, effective July 1, 2010; P.A. 10-186 amended Subsec. (a)(2) to allow election by either executive board or unit owners, rather than only executive board, unless otherwise specified in the declaration, effective July 1, 2010.

Cited. 38 CA 420.



Section 47-249 - Upkeep of common interest community. Liability for expenses.

(a) Except to the extent provided by the declaration, subsection (b) of this section or subsection (h) of section 47-255, the association is responsible for maintenance, repair and replacement of the common elements, and each unit owner is responsible for maintenance, repair and replacement of his unit. Each unit owner shall afford to the association and the other unit owners, and to their agents or employees, access through his unit reasonably necessary for those purposes. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair thereof.

(b) In addition to the liability that a declarant as a unit owner has under this chapter, the declarant alone is liable for all expenses in connection with real property subject to development rights. No other unit owner and no other portion of the common interest community is subject to a claim for payment of those expenses. Unless the declaration provides otherwise, any income or proceeds from real property subject to development rights inures to the declarant.

(c) In a planned community, if all development rights have expired with respect to any real property, the declarant remains liable for all expenses of that real property unless, on expiration, the declaration provides that the real property becomes common elements or units.

(P.A. 83-474, S. 50, 96.)

Cited. 38 CA 420.



Section 47-250 - Meetings. Rules.

(a) The following requirements apply to unit owner meetings:

(1) An association shall hold a meeting of unit owners annually at a time, date and place stated in or fixed in accordance with the bylaws;

(2) An association shall hold a special meeting of unit owners if its president, a majority of the executive board, or unit owners having at least twenty per cent, or any lower percentage specified in the bylaws, of the votes in the association request that the secretary call the meeting. If the association does not notify unit owners of a special meeting within fifteen days after the requisite number or percentage of unit owners request the secretary to do so, the requesting members may directly notify the unit owners of the meeting. Only matters described in the meeting notice required by subdivision (3) of this subsection may be considered at a special meeting;

(3) An association shall notify unit owners of the time, date and place of each annual and special meeting of unit owners not less than ten days or more than sixty days before the meeting date. Notice may be by any means described in section 47-261c. The notice of any meeting shall state the time, date and place of the meeting and the items on the agenda, including (A) a statement of the general nature of any proposed amendment to the declaration or bylaws, (B) any budget changes, and (C) any proposal to remove an officer or member of the executive board;

(4) Unit owners shall be given a reasonable opportunity at any meeting to comment regarding any matter affecting the common interest community or the association; and

(5) The declaration or bylaws may allow for meetings of unit owners to be conducted by telephonic, video or other conferencing process if the alternative process is consistent with subdivision (7) of subsection (b) of this section.

(b) The following requirements apply to meetings of the executive board and committees of the association authorized to act for the association:

(1) Meetings shall be open to the unit owners and to a representative designated by any unit owner except during executive sessions. The executive board and those committees may hold an executive session only during a regular or special meeting of the board or a committee. No final vote or action may be taken during an executive session. An executive session may be held only to: (A) Consult with the association’s attorney concerning legal matters; (B) discuss existing or potential litigation or mediation, arbitration or administrative proceedings; (C) discuss labor or personnel matters; (D) discuss contracts, leases and other commercial transactions to purchase or provide goods or services currently being negotiated, including the review of bids or proposals, if premature general knowledge of those matters would place the association at a disadvantage; or (E) prevent public knowledge of the matter to be discussed if the executive board or committee determines that public knowledge would violate the privacy of any person.

(2) For purposes of this section, a gathering of board members at which the board members do not conduct association business is not a meeting of the executive board. The executive board and its members may not use incidental or social gatherings of board members or any other method to evade the open meeting requirements of this section.

(3) Notwithstanding any actions taken by unanimous consent pursuant to subdivision (8) of subsection (b) of this section, during and after the period of declarant control, the executive board shall meet at least two times a year at the common interest community or at a place convenient to the community. Those meetings, and after termination of the period of declarant control, all executive board meetings, shall be at the common interest community or at a place convenient to the community unless the bylaws are amended to vary the location of those meetings.

(4) At each executive board meeting, the executive board shall provide a reasonable opportunity for unit owners to comment regarding any matter affecting the common interest community and the association.

(5) Unless the meeting is included in a schedule given to the unit owners or the meeting is called to deal with an emergency, the secretary or other officer specified in the bylaws shall give notice of each executive board meeting to each board member and to the unit owners. The notice shall be given at least five days before the meeting and shall state the time, date, place and agenda of the meeting, except that notice of a meeting called to adopt, amend or repeal a rule shall be given in accordance with subsection (a) of section 47-261b. If notice of the meeting is included in a schedule given to the unit owners, the secretary or other officer specified in the bylaws shall make available an agenda for such meeting to each board member and to the unit owners not later than forty-eight hours prior to the meeting.

(6) If any materials are distributed to the executive board before the meeting, the executive board at the same time shall make copies of those materials reasonably available to unit owners, except that the board need not make available copies of unapproved minutes or materials that are to be considered in executive session.

(7) Unless prohibited by the declaration or bylaws, the executive board may meet by telephonic, video or other conferencing process if (A) the meeting notice states the conferencing process to be used and provides information explaining how unit owners may participate in the conference directly or by meeting at a central location or conference connection; and (B) the process provides all unit owners the opportunity to hear or perceive the discussion and offer comments as provided in subdivision (4) of this subsection.

(8) Instead of meeting, the executive board may act by unanimous consent as documented in a record authenticated by all its members. The secretary promptly shall give notice to all unit owners of any action taken by unanimous consent.

(9) Even if an action by the executive board is not in compliance with this section, it is valid unless set aside by a court. A challenge to the validity of an action of the executive board for failure to comply with this section may not be brought more than sixty days after the minutes of the executive board of the meeting at which the action was taken are approved or the record of that action is distributed to unit owners, whichever is later.

(c) Meetings of the association shall be conducted in accordance with the most recent edition of Roberts’ Rules of Order Newly Revised unless (1) the declaration, bylaws or other law otherwise provides, or (2) two-thirds of the votes allocated to owners present at the meeting are cast to suspend those rules.

(P.A. 83-474, S. 51, 96; P.A. 09-225, S. 25; P.A. 10-186, S. 10, 25; P.A. 13-289, S. 2.)

History: P.A. 09-225 designated existing provisions as Subsec. (a) and amended same by adding requirements for unit owner meetings, added Subsec. (b) re executive board and committee meetings and added Subsec. (c) re conduct of meetings, effective July 1, 2010; P.A. 10-186 made technical changes in Subsec. (a)(2) and (3) and amended Subsec. (b)(5) to require notice at least 5 days, rather than 10 days, before meeting and add exception that notice to adopt, amend or repeal a rule shall be given in accordance with Sec. 47-261b(a), effective July 1, 2010; P.A. 13-289 amended Subsec. (b)(5) by adding provision re secretary or other officer to make meeting agenda available not later than 48 hours prior to the meeting if meeting notice is included in schedule given to unit owners.



Section 47-251 - Quorum.

(a) Unless the bylaws otherwise provide, a quorum is present throughout any meeting of the unit owners if persons entitled to cast twenty per cent of the votes in the association are present in person or by proxy at the beginning of the meeting.

(b) Unless the bylaws specify a larger number, a quorum of the executive board is present for purposes of determining the validity of any action taken at a meeting of the executive board only if individuals entitled to cast a majority of the votes on that board are present at the time a vote regarding that action is taken. If a quorum is present when a vote is taken, the affirmative vote of a majority of the board members present is the act of the executive board unless a greater vote is required by the declaration or bylaws.

(P.A. 83-474, S. 52, 96; P.A. 09-225, S. 26.)

History: P.A. 09-225 amended Subsec. (a) to substitute “otherwise provide” for “provide otherwise” and “unit owners” for “association” re meeting, and apply 20% requirement to votes in the association, rather than votes that may be cast for election of board, and amended Subsec. (b) to substitute “number” for “percentage” and “majority” for “fifty per cent”, add “executive board” re quorum and add provisions re validity of action and quorum at time vote is taken, effective July 1, 2010.



Section 47-252 - Voting. Proxies. Ballots.

(a) Unless prohibited or limited by the declaration or bylaws, unit owners may vote at a meeting in person, by a proxy pursuant to subsection (c) of this section or, when a vote is conducted without a meeting, by electronic or paper ballot pursuant to subsection (d) of this section.

(b) At a meeting of unit owners the following requirements apply:

(1) If only one of several owners of a unit is present at a meeting of the association, that owner is entitled to cast all the votes allocated to that unit. If more than one of the owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any one of the owners casts the votes allocated to the unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(2) Unless a greater number or fraction of the votes in the association is required by this chapter or other law or the declaration, a majority of the votes cast is the decision of the unit owners.

(c) Except as otherwise provided in the declaration or bylaws, the following requirements apply with respect to proxy voting:

(1) Votes allocated to a unit may be cast pursuant to a directed or undirected proxy duly executed by a unit owner;

(2) The association may provide a proxy form to any unit owner who seeks to vote pursuant to a directed or undirected proxy. If the association provides a proxy form, the proxy form, (A) shall include a blank space reserved for the insertion of the name of the proxy holder, and (B) may include the name of a person designated by the association to be the default proxy holder, who shall be authorized to exercise the proxy in the event the unit owner fails to otherwise specify the name of the proxy holder subject to the limitations set forth in this subsection;

(3) If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy;

(4) A unit owner may revoke a proxy given pursuant to this section only by actual notice of revocation to the person presiding over a meeting of the association;

(5) A proxy is void if it is not dated or purports to be revocable without notice;

(6) A proxy terminates one year after its date, unless it specifies a shorter term; and

(7) A person may not cast votes representing more than fifteen per cent of the votes in the association pursuant to undirected proxies.

(d) Unless prohibited or limited by the declaration or bylaws, an association may conduct a vote without a meeting. In that event, the following requirements apply:

(1) The association shall notify the unit owners that the vote will be taken by ballot;

(2) The association shall deliver a paper or electronic ballot to every unit owner entitled to vote on the matter;

(3) The ballot must set forth each proposed action or office to be filled and provide an opportunity to vote for or against the action or the candidate for office;

(4) When the association delivers the ballots, it shall also: (A) Indicate the number of responses needed to meet the quorum requirements; (B) state the percentage of votes necessary to approve each matter other than election of directors; (C) specify the time and date by which a ballot must be delivered to the association to be counted, which time and date may not be fewer than three days after the date the association delivers the ballot; and (D) describe the time, date and manner by which unit owners wishing to deliver information to all unit owners regarding the subject of the vote may do so;

(5) Except as otherwise provided in the declaration or bylaws, a ballot is not revoked after delivery to the association by death or disability or attempted revocation by the person that cast that vote; and

(6) Approval by ballot pursuant to this subsection is valid only if the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action.

(e) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units: (1) This section applies to lessees as if they were unit owners; (2) unit owners that have leased their units to other persons may not cast votes on those specified matters; and (3) lessees are entitled to notice of meetings, access to records and other rights respecting those matters as if they were unit owners.

(f) Unit owners shall also be given notice of all meetings at which lessees are entitled to vote.

(g) Votes allocated to a unit owned by the association shall be cast in any vote of the unit owners in the same proportion as the votes cast on the matter by unit owners other than the association.

(h) For the purposes of this chapter, “fraction or percentage”, with respect to the unit owners or the votes in the association, means the stated fraction or percentage of unit owners of units to which at least the stated percentage or fraction of all the votes in the association are allocated, unless the provisions of this chapter provide that the “fraction or percentage” refers to a different group of unit owners or votes.

(P.A. 83-474, S. 53, 96; P.A. 09-225, S. 27; P.A. 10-186, S. 11; P.A. 13-289, S. 3.)

History: P.A. 09-225 redesignated existing Subsecs. (a) and (b) as Subsecs. (b)(1) and (c)(1) to (5), inserted new Subsec. (a) re voting in person, by proxy or by ballot, inserted new Subsec. (b)(2) providing that majority of votes cast is decision of unit owners unless otherwise required by chapter, other law or declaration, amended redesignated Subsec. (c) to add language re other provisions in declaration or bylaws re proxy voting, insert “directed or undirected” re proxy in Subdiv. (1), and insert new Subdiv. (6) limiting undirected proxies to 15% of votes, inserted new Subsec. (d) re vote without a meeting, redesignated existing Subsec. (c) as Subsecs. (e) and (f), deleted reference to manner provided in Sec. 47-250 re notice in said Subsec. (f), redesignated existing Subsec. (d) as Subsec. (g), inserted provision therein re proportion of votes, added Subsec. (h) to define “fraction or percentage”, and made technical changes, effective July 1, 2010; P.A. 10-186 made a technical change in Subsec. (h), effective July 1, 2010; P.A. 13-289 amended Subsec. (c) to add new Subdiv. (2) re association providing a proxy form to any unit owner seeking to vote pursuant to a directed or undirected proxy and re content of such proxy form, and to redesignate existing Subdivs. (2) to (6) as Subdivs. (3) to (7).



Section 47-253 - Liability.

(a) A unit owner is not liable, solely by reason of being a unit owner, for injury or damage arising out of the condition or use of the common elements. Neither the association nor any unit owner except the declarant is liable for that declarant’s torts in connection with any part of the common interest community which that declarant has the responsibility to maintain.

(b) An action alleging a wrong done by the association, including an action arising out of the condition or use of the common elements, may be maintained against the association and not against any unit owner. If the wrong occurred during any period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to any unit owner for (1) all tort losses not covered by insurance suffered by the association or that unit owner, and (2) all costs that the association would not have incurred but for a breach of contract or other wrongful act or omission.

(c) The declarant is liable to the association for all funds of the association collected during the period of declarant control which were not properly expended.

(d) Whenever the declarant is liable to the association under this section, the declarant is also liable for all expenses of litigation, including reasonable attorney’s fees, incurred by the association. Any statute of limitation affecting the association’s right of action against a declarant under this chapter is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action contemplated by this section because he is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by section 47-259.

(e) No member of the executive board or officer of the association shall be subject to criminal liability for an alleged violation of the Fire Safety Code, the State Building Code or a municipal health, housing or safety code when, pursuant to subsection (b) of section 47-261e, the executive board of an association proposes a special assessment to cover the cost of the repairs necessary to ensure compliance with the terms of such codes and the special assessment is rejected by a vote of the unit owners.

(P.A. 83-474, S. 54, 96; P.A. 84-472, S. 14, 23; P.A. 95-187, S. 20; P.A. 13-289, S. 5.)

History: P.A. 84-472 inserted Subsec. indicators and added Subsec. (b) making the declarant liable for funds of the association collected during the period of declarant control which were not properly expended; P.A. 95-187 amended Subsec. (a) to add provision that a unit owner is not liable, solely by reason of being a unit owner, for injury or damage arising out of the condition or use of the common elements, designated existing provisions of Subsec. (a) re liability of the association and declarant as Subsec. (b), relettering the remaining Subsecs. accordingly, amended new Subsec. (b) to replace “must be brought” with “may be maintained” in provision re action against the association and to provide that an action alleging a wrong done by the association includes “an action arising out of the condition or use of the common elements” and amended Subsec. (d), formerly Subsec. (c), to replace “the association’s right of action under this section” with “the association’s right of action against a declarant under this chapter”; P.A. 13-289 added Subsec. (e) re member of executive board or officer of the association not being subject to criminal liability for alleged code violations when unit owners rejected a special assessment proposed for repair costs to ensure code compliance.



Section 47-254 - Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least eighty per cent of the votes in the association, including eighty per cent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but all owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. In a condominium, the common elements may be conveyed or subjected to a security interest as provided in this subsection free of the lien on the undivided interests in the common elements held by all mortgagees of the units, if eighty per cent of the mortgagees consent in a record to the sale or encumbrance. Proceeds of the sale are an asset of the association, but the proceeds of the sale of, or attributed to, limited common elements must be distributed equitably among the owners of units to which the limited common elements were allocated.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least eighty per cent of the votes in the association, including eighty per cent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then all unit owners of those units, or the units to which those limited common elements are allocated, must agree in order to convey those units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses. Proceeds of the sale are an asset of the association. Any purported conveyance or other voluntary transfer of an entire cooperative, unless made pursuant to section 47-237 is void.

(c) An agreement to convey common elements in a condominium or planned community, or to subject them to a security interest, or in a cooperative, an agreement to convey any part of a cooperative or subject it to a security interest, shall be evidenced by the execution of an agreement or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement shall specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof shall be recorded in every town in which a portion of the common interest community is situated, and is effective only on recordation.

(d) The association, on behalf of the unit owners, may contract to convey an interest in a common interest community pursuant to subsection (a) or (b) of this section, but the contract is not enforceable against the association until approved pursuant to subsections (a), (b) and (c) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(e) Unless made pursuant to this section, any purported conveyance, encumbrance, judicial sale or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative pursuant to this section does not deprive any unit of its rights of access and support.

(g) Unless the declaration otherwise provides and unless, in a condominium, eighty per cent of the mortgagees have consented in a record to the sale as provided in subsection (a) of this section, a conveyance or encumbrance of common elements pursuant to this section does not affect the priority or validity of preexisting encumbrances.

(h) In a cooperative, the association may acquire, hold, encumber or convey a proprietary lease without complying with this section.

(P.A. 83-474, S. 55, 96; P.A. 84-546, S. 101, 173; P.A. 95-187, S. 21; P.A. 09-225, S. 28.)

History: P.A. 84-546 made technical change in Subsec. (a); P.A. 95-187 amended Subsec. (a) to add provision requiring that proceeds of sale of, or attributed to, limited common elements be distributed equitably among owners of units to which limited common elements were allocated; P.A. 09-225 substituted “in a record” for “in writing” re consent in Subsecs. (a) and (g), effective July 1, 2010.



Section 47-255 - Insurance.

(a) Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available and subject to reasonable deductibles: (1) Property insurance on the common elements and, in a planned community, also on property that must become common elements, insuring against those risks of direct physical loss commonly insured against, which insurance, after application of any deductibles shall be not less than eighty per cent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations and other items normally excluded from property policies; (2) flood insurance in the event the condominium is located in a flood hazard area, as defined and determined by the National Flood Insurance Act, as amended, USC 42 Section 4101, P.L. 93-234, and the unit owners by vote direct; (3) commercial general liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than any amount specified in the declaration, covering all occurrences commonly insured against for bodily injury and property damage arising out of or in connection with the use, ownership or maintenance of the common elements and, in cooperatives, also of all units; and (4) fidelity insurance.

(b) (1) In the case of a building that contains units divided by horizontal boundaries described in the declaration, or by vertical boundaries that comprise or are located within common walls between units, the insurance maintained under subdivision (1) of subsection (a) of this section, to the extent reasonably available, shall include the units, and all improvements and betterments installed by unit owners, unless the declaration limits the association’s authority to insure all improvements and betterments or the executive board decides, after giving notice and an opportunity for unit owners to comment, not to insure such improvements and betterments. In the case of common interest communities containing more than twelve units, unless the association insures all improvements and betterments, the association shall:

(A) Prepare and maintain a schedule of the standard fixtures, improvements and betterments in the units, including any standard wall, floor and ceiling coverings covered by the association’s insurance policy;

(B) Provide such schedule at least annually to the unit owners in order to enable unit owners to coordinate their homeowners insurance coverage with the coverage afforded by the association’s insurance policy; and

(C) Include such schedule in any resale certificate prepared pursuant to section 47-270.

(2) The provisions of this subsection shall not apply to a building in a common interest community that has not more than two units divided by a single horizontal or vertical boundary unless such common interest community voluntarily chooses to comply with this subsection.

(c) If the insurance described in subsections (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be given to all unit owners pursuant to section 47-261c. The declaration may require the association to carry any other insurance, and the association may carry any other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried pursuant to subsections (a) and (b) of this section shall provide that: (1) Each unit owner is an insured person under the policy with respect to liability arising out of his interest in the common elements or membership in the association; (2) the insurer waives its right to subrogation under the policy against any unit owner or member of his household; (3) no act or omission by any unit owner, unless acting within the scope of his authority on behalf of the association, will void the policy or be a condition to recovery under the policy; and (4) if, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association’s policy provides primary insurance.

(e) Any loss covered by the property policy under subdivision (1) of subsection (a) and subsection (b) of this section shall be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any holder of a security interest. The insurance trustee or the association shall hold any insurance proceeds in trust for the association, unit owners and lien holders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds shall be disbursed first for the repair or replacement of the damaged property, and the association, unit owners and lien holders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or replaced, or the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for his own benefit.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, on request made in a record, to any unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until sixty days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their respective last known addresses.

(h) (1) Any portion of the common interest community for which insurance is required under this section which is damaged or destroyed shall be repaired or replaced promptly by the association unless (A) the common interest community is terminated, in which case section 47-237 applies, (B) repair or replacement would be illegal under any state or local statute or ordinance governing health or safety, or (C) eighty per cent of the unit owners, including every owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves, regardless of whether such excess is the result of the application of a deductible under insurance coverage, is a common expense.

(2) If the entire common interest community is not repaired or replaced, (A) the insurance proceeds attributable to the damaged common elements shall be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (B) except to the extent that other persons will be distributees, (i) the insurance proceeds attributable to units and limited common elements that are not rebuilt shall be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated, or to lien holders, as their interests may appear, and (ii) the remainder of the proceeds shall be distributed to all of the unit owners or lien holders, as their interests may appear, in proportion to the common expense liabilities of all of the units.

(3) If the unit owners vote not to rebuild any unit, that unit’s allocated interests are automatically reallocated on the vote as if the unit had been acquired by eminent domain under subsection (a) of section 47-206, and the association promptly shall prepare, execute and record an amendment to the declaration reflecting the reallocations.

(i) The provisions of this section may be varied or waived in the case of a common interest community all of whose units are restricted to nonresidential use.

(P.A. 83-474, S. 56, 96; P.A. 93-239, S. 11; P.A. 07-68, S. 3; P.A. 09-225, S. 29; P.A. 10-186, S. 12; P.A. 11-195, S. 5.)

History: P.A. 93-239 amended Subsec. (g) to require 60, rather than 30, days’ notice of cancellation or renewal for insurers issuing policies for condominium associations; P.A. 07-68 amended Subsec. (a) to insert new Subdiv. (2) requiring association to maintain flood insurance in the event condominium is located in flood hazard area, as defined and determined by National Flood Insurance Act and unit owners by vote direct, and redesignate existing Subdiv. (2) as Subdiv. (3), and amended Subsec. (h)(1) to specify that common expenses include any excess resulting from applicable insurance deductible; P.A. 09-225 amended Subsec. (a) to insert “and subject to reasonable deductibles” re required insurance coverage, delete reference to coverage for conversion buildings and substitute “against those risks” for “against all risks” in Subdiv. (1), insert “commercial general” and delete death re occurrences commonly insured against in Subdiv. (3), and add Subdiv. (4) re fidelity insurance, amended Subsec. (b) to delete “that is part of a cooperative”, substitute “divided by” for “having” re horizontal boundaries and “all improvements” for “but need not include improvements” re insurance maintained, add provision re vertical boundaries, add exceptions re limits in declaration and executive board decision not to insure, and add provisions re association duties to communities containing more than 12 units, amended Subsec. (c) to substitute “given” for “hand-delivered or sent prepaid by United States mail” re notice, reference Sec. 47-261c and delete “in any event”, amended Subsec. (e) to substitute “replacement” and “replaced” for “restoration” and “restored” and amended Subsec. (g) to substitute “request made in a record” for “written request”, effective July 1, 2010; P.A. 10-186 amended Subsec. (h) to make technical changes in Subdiv. (2)(B)(ii) and change “condemned” to “acquired by eminent domain” in Subdiv. (3), effective July 1, 2010; P.A. 11-195 amended Subsec. (b) to designate existing provisions as new Subdiv. (1), make conforming changes therein and add new Subdiv. (2) re exemption for buildings with not more than 2 units divided by a single horizontal or vertical boundary.

Cited. 38 CA 420.



Section 47-256 - Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses and any prepayment of reserves shall be paid annually to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments.

(P.A. 83-474, S. 57, 96; P.A. 09-225, S. 30.)

History: P.A. 09-225 inserted “annually” re payment of surplus funds, effective July 1, 2010.



Section 47-257 - Assessments for common expenses. Assessments due to wilful misconduct, failure to comply with standards or gross negligence.

(a) Until the association makes a common expense assessment, the declarant shall pay all common expenses. After an assessment has been made by the association, assessments shall be made at least annually, based on a budget adopted at least annually by the association.

(b) Except for assessments under subsections (c), (d) and (e) of this section, or as otherwise provided in this chapter, all common expenses shall be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to subsections (a) and (b) of section 47-226. The association may charge interest on any past due assessment or portion thereof at the rate established by the association, not exceeding eighteen per cent per year.

(c) To the extent required by the declaration: (1) Any common expense associated with the maintenance, repair or replacement of a limited common element shall be assessed against the units to which that limited common element is assigned, equally, or in any other proportion the declaration provides; (2) any common expense or portion thereof benefiting fewer than all of the units or their owners may be assessed exclusively against the units benefited; and (3) the costs of insurance shall be assessed in proportion to risk and the costs of utilities shall be assessed in proportion to usage.

(d) Assessments to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was rendered, in proportion to their common expense liabilities.

(e) If any common expense is caused by the wilful misconduct, failure to comply with a written maintenance standard promulgated by the association or gross negligence of any unit owner or tenant or a guest or invitee of a unit owner or tenant, the association may, after notice and hearing, assess the portion of that common expense in excess of any insurance proceeds received by the association under its insurance policy, whether that portion results from the application of a deductible or otherwise, exclusively against that owner’s unit.

(f) If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due shall be recalculated in accordance with the reallocated common expense liabilities.

(g) No unit owner may exempt himself from liability for payment of the common expenses by waiver of the use or enjoyment of any of the common elements or by abandonment of the unit against which the assessments are made.

(P.A. 83-474, S. 58, 96; P.A. 84-472, S. 15, 23; P.A. 09-225, S. 31.)

History: P.A. 84-472 amended Subsec. (e) providing “notice and hearing” before assessment and added Subsec. (g) prohibiting a unit owner from exempting himself from liability for payment of the common expenses by waiver of the use or enjoyment of the common elements or by abandonment of the assessed unit, formerly Sec. 47-258(k); P.A. 09-225 amended Subsec. (b) to add “or as otherwise provided in this chapter”, rewrite provisions re interest and delete “common expense” re assessments subject to interest charge, amended Subsec. (c)(2) to substitute “or their owners may” for “shall”, and amended Subsec. (e) to add provisions re common expenses caused by wilful misconduct, failure to comply with a written maintenance standard or gross negligence in excess of insurance proceeds received by association, effective July 1, 2010.

Cited. 38 CA 420.



Section 47-258 - Lien for assessments and other sums due association. Enforcements.

(a) The association has a statutory lien on a unit for any assessment attributable to that unit or fines imposed against its unit owner. Unless the declaration otherwise provides, reasonable attorneys’ fees and costs, other fees, charges, late charges, fines and interest charged pursuant to subdivisions (10), (11) and (12) of subsection (a) of section 47-244 and any other sums due to the association under the declaration, this chapter, or as a result of an administrative, arbitration, mediation or judicial decision, are enforceable in the same manner as unpaid assessments under this section. If an assessment is payable in installments, the full amount of the assessment is a lien from the time the first installment thereof becomes due.

(b) Notwithstanding any provision in the declaration or bylaws to the contrary, a lien under this section is prior to all other liens and encumbrances on a unit except (1) liens and encumbrances recorded before the recordation of the declaration and, in a cooperative, liens and encumbrances which the association creates, assumes or takes subject to, (2) a first or second security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, a first or second security interest encumbering only the unit owner’s interest and perfected before the date on which the assessment sought to be enforced became delinquent, and (3) liens for real property taxes and other governmental assessments or charges against the unit or cooperative. In all actions brought to foreclose a lien under this section or a security interest described in subdivision (2) of this subsection, the lien is also prior to all security interests described in subdivision (2) of this subsection to the extent of (A) an amount equal to the common expense assessments based on the periodic budget adopted by the association pursuant to subsection (a) of section 47-257 which would have become due in the absence of acceleration during the nine months immediately preceding institution of an action to enforce either the association’s lien or a security interest described in subdivision (2) of this subsection, excluding any late fees, interest or fines which may be assessed by the association during the nine-month period, and (B) the association’s costs and reasonable attorney’s fees in enforcing its lien. A lien for any assessment or fine specified in subsection (a) of this section shall have the priority provided for in this subsection in an amount not to exceed the amount specified in subparagraph (A) of this subsection. This subsection does not affect the priority of mechanics’ or materialmen’s liens or the priority of liens for other assessments made by the association.

(c) Unless the declaration otherwise provides, if two or more associations have liens for assessments created at any time on the same property, those liens have equal priority.

(d) Recording of the declaration constitutes record notice and perfection of the lien. No further recordation of any claim of lien for assessment under this section is required.

(e) A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within three years after the full amount of the assessments becomes due; provided, that if an owner of a unit subject to a lien under this section files a petition for relief under the United States Bankruptcy Code, the period of time for instituting proceedings to enforce the association’s lien shall be tolled until thirty days after the automatic stay of proceedings under Section 362 of the Bankruptcy Code is lifted.

(f) This section does not prohibit actions against unit owners to recover sums for which subsection (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in any action brought under this section shall include costs and reasonable attorney’s fees for the prevailing party.

(h) The association on request made in a record shall furnish to a unit owner a statement in recordable form setting forth the amount of unpaid assessments against the unit. The statement shall be furnished within ten business days after receipt of the request and is binding on the association, the executive board and every unit owner.

(i) In a cooperative, on nonpayment of an assessment on a unit, the unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a tenant, and the lien may be foreclosed as provided by this section.

(j) The association’s lien may be foreclosed in like manner as a mortgage on real property.

(k) In any action by the association to collect assessments or to foreclose a lien for unpaid assessments, the court may appoint a receiver of the unit owner pursuant to section 52-504 to collect all sums alleged to be due from that unit owner prior to or during the pendency of the action. The court may order the receiver to pay any sums held by the receiver to the association during the pendency of the action to the extent of the association’s common expense assessments based on a periodic budget adopted by the association pursuant to subsection (a) of section 47-257.

(l) If a holder of a first or second security interest on a unit forecloses that security interest, the purchaser at the foreclosure sale is not liable for any unpaid assessments against that unit which became due before the sale, other than the assessments which are prior to that security interest under subsection (b) of this section. Any unpaid assessments not satisfied from the proceeds of sale become common expenses collectible from all unit owners, including the purchaser.

(m) (1) An association may not commence an action to foreclose a lien on a unit under this section unless: (A) The unit owner, at the time the action is commenced, owes a sum equal to at least two months of common expense assessments based on the periodic budget last adopted by the association pursuant to subsection (a) of section 47-257; (B) the association has made a demand for payment in a record and has simultaneously provided a copy of such record to the holder of a security interest described in subdivision (2) of subsection (b) of this section; and (C) the executive board has either voted to commence a foreclosure action specifically against that unit or has adopted a standard policy that provides for foreclosure against that unit.

(2) Not less than sixty days prior to commencing an action to foreclose a lien on a unit under this section, the association shall provide a written notice by first class mail to the holders of all security interests described in subdivision (2) of subsection (b) of this section, which shall set forth the following: (A) The amount of unpaid common expense assessments owed to the association as of the date of the notice; (B) the amount of any attorney’s fees and costs incurred by the association in the enforcement of its lien as of the date of the notice; (C) a statement of the association’s intention to foreclose its lien if the amounts set forth in subparagraphs (A) and (B) of this subdivision are not paid to the association not later than sixty days after the date on which the notice is provided; (D) the association’s contact information, including, but not limited to, (i) the name of the individual acting on behalf of the association with respect to the matter, and (ii) the association’s mailing address, telephone number and electronic mail address, if any; and (E) instructions concerning the acceptable means of making payment on the amounts owing to the association as set forth in subparagraphs (A) and (B) of this subdivision. Any notice required to be given by the association under this subsection shall be effective when sent.

(3) When providing the written notice required by subdivision (2) of this subsection, the association may rely on the last-recorded security interest of record in identifying the name and mailing address of the holder of that interest, unless the holder of the security interest is the plaintiff in an action pending in the Superior Court to enforce that security interest, in which case the association shall provide the written notice to the attorney appearing on behalf of the holder of the security interest in such action.

(4) The failure of the association to provide the written notice required by subdivisions (2) and (3) of this subsection prior to commencing an action to foreclose its lien shall not affect the priority of its lien for an amount equal to nine months common expense assessments, but the priority amount in such action shall not include any costs or attorney’s fees.

(n) Every aspect of a foreclosure, sale or other disposition under this section, including the method, advertising, time, date, place and terms, shall be commercially reasonable.

(P.A. 83-474, S. 59, 96; P.A. 84-472, S. 16, 23; P.A. 89-254, S. 14; P.A. 91-341, S. 15, 19; 91-359, S. 1, 2; P.A. 95-187, S. 22; P.A. 09-225, S. 32; P.A. 10-186, S. 13; P.A. 13-156, S. 1, 2.)

History: P.A. 84-472 amended Subsec. (a) by replacing “due” with “delinquent”, amended Subsec. (b) by adding “or a security interest described in subdivision (2) of this subsection”, deleted former Subsec. (k) prohibiting a unit owner exempting himself from liability for payment of common expenses and reenacted such provision as part of Sec. 47-257, and added new Subsec. (k) re the appointment of a receiver, new Subsec. (l) re the treatment of a statutory lien for assessments in determining if a security interest held by a savings bank is a first lien, and new Subsec. (m) re the liability for unpaid assessments against a unit sold at a foreclosure sale; P.A. 89-254 amended Subsec. (i) by deleting “commercial” before “tenant”; P.A. 91-341 amended Subsec. (b) to provide that the lien has priority to the extent of (A) an amount equal to 12 months’, rather than 6 months’, common expense assessments and (B) the association’s court costs and attorney’s fees, and to provide that the lien for any assessment or fine specified in Subsec. (a) shall have priority in an amount not to exceed the amount specified in Subpara. (A) of this Subsec.; P.A. 91-359 amended Subsec. (b) by replacing “twelve months” with “six months” in Subpara. (A) and “association’s court costs” with “association’s costs” in Subpara. (B); P.A. 95-187 amended Subsec. (a) to delete provision specifying that the lien in favor of the association runs “from the time the assessment or fine becomes delinquent” and deleted former Subsec. (l) which had required that statutory lien for assessments be treated as a tax lien for purposes of determining whether a security interest held by a savings bank is a first lien under section 36-99(1)(d)(1), relettering former Subsec. (m) as Subsec. (l); P.A. 09-225 amended Subsec. (a) to substitute “attributable to” for “levied against” re any assessment, add reasonable attorneys’ fees and costs and any other sums due the association under the declaration, this chapter or as result of administrative, arbitration, mediation or judicial decision, and substitute “enforceable in the same manner as unpaid assessments” for “enforceable as assessments”, substituted “three years” for “two years” in Subsec. (e), added “against unit owners” re actions in Subsec. (f), substituted “request made in a record” for “written request” in Subsec. (h), and added Subsec. (m) re association’s power to commence action to foreclose a lien on a unit and Subsec. (n) re commercially reasonable standard, effective July 1, 2010; P.A. 10-186 made a technical change in Subsec. (l), effective July 1, 2010; P.A. 13-156 amended Subsec. (b) by adding “Notwithstanding any provision in the declaration or bylaws to the contrary,”, by adding “In all actions brought to foreclose a lien under this section or a security interest described in subdivision (2) of this subsection,”, by substituting “nine months” for “six months” re common expense assessment period covered by the lien, by adding provision re exclusion of late fees, interest or fines assessed by association during the 9-month period, and by adding provision re lien priority to include reasonable attorney’s fees, effective June 24, 2013, and applicable to all actions pending on and actions filed on or after that date, and amended Subsec. (m) by designating existing provision as new Subdiv. (1), by redesignating existing Subdivs. (1) to (3) as Subparas. (A) to (C), by adding requirement in redesignated Subdiv. (1)(B) that association provide a copy of record to the holder of a security interest and by adding new Subdivs. (2), (3) and (4) re notice requirements for association prior to foreclosing a lien on a unit, effective October 1, 2013, and applicable to all actions filed on or after that date.



Section 47-259 - Other liens.

(a) A judgment for money against the association may be enforced against the assets of the association in the manner otherwise provided by law, but may not be recorded in the land records in order to create the lien described in subdivision (1) of subsection (b) of this section for at least thirty days after that judgment is rendered.

(b) In a condominium or planned community:

(1) Except as provided in subdivision (2) of this subsection, a judgment for money against the association, if recorded, is not a lien on the common elements, but is a lien in favor of the judgment lien holder against all of the units in the common interest community at the time the judgment was rendered. No other property of a unit owner is subject to the claims of creditors of the association.

(2) If the association has granted a security interest in the common elements to a creditor of the association pursuant to section 47-254, the holder of that security interest shall exercise its right against the common elements before its judgment lien on any unit may be enforced.

(3) Whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage, including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community, becomes effective against two or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to his unit or post a bond in that amount, and the lien holder, on receipt of payment or on posting of the bond, promptly shall deliver a release of the lien covering that unit. The amount of the payment shall be proportionate to the ratio which that unit owner’s common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner’s unit for any portion of the common expenses incurred in connection with that lien.

(4) A judgment against the association shall be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(c) The association shall transmit a notice of any judgment for money rendered against the association to each unit owner promptly after the association receives notice of that judgment. The notice shall include the names of the parties, the date and amount of the judgment and a statement that the judgment creditor is entitled to a judgment lien, in accordance with this section, affecting the unit owner’s interest in his unit.

(d) In a cooperative: (1) If the association receives notice of an impending foreclosure on all or any portion of the association’s real property, the association shall promptly transmit a copy of that notice to each unit owner of a unit located within the real property to be foreclosed. Failure of the association to transmit the notice does not affect the validity of the foreclosure, and (2) whether or not a unit owner’s unit is subject to the claims of the association’s creditors, no other property of a unit owner is subject to those claims.

(P.A. 83-474, S. 60, 96.)



Section 47-260 - Association records. Copies. Fees.

(a) An association shall retain the following:

(1) Detailed records of receipts and expenditures affecting the operation and administration of the association and other appropriate accounting records, including, but not limited to, records relating to reserve accounts, if any;

(2) Minutes of all meetings of its unit owners and executive board other than executive sessions, a record of all actions taken by the unit owners or executive board without a meeting, and a record of all actions taken by a committee in place of the executive board on behalf of the association;

(3) The names of unit owners in a form that permits preparation of a list of the names of all unit owners and the addresses at which the association communicates with the unit owners, in alphabetical order showing the number of votes each unit owner is entitled to cast;

(4) The association’s original or restated organizational documents, if required by law other than this chapter, bylaws and all amendments to the bylaws, and all rules currently in effect;

(5) All financial statements and tax returns of the association for the past three years;

(6) A list of the names and addresses of the association’s current executive board members and officers;

(7) The association’s most recent annual report delivered to the Secretary of the State, if any;

(8) Financial and other records sufficiently detailed to enable the association to comply with section 47-270;

(9) Copies of current contracts to which the association is a party;

(10) Records of executive board or committee actions to approve or deny any requests for design or architectural approval from unit owners; and

(11) Ballots, proxies and other records related to voting by unit owners for one year after the election, action or vote to which they relate.

(b) Subject to subsections (c) and (d) of this section, all records retained by an association shall be available for examination and copying by a unit owner or the owner’s authorized agent:

(1) During reasonable business hours or at a mutually convenient time and location; and

(2) Upon five days’ notice in a record reasonably identifying the specific records of the association requested.

(c) Records retained by an association shall be withheld from inspection and copying to the extent that they concern:

(1) Personnel, salary and medical records relating to specific individuals, unless waived by the persons to whom such records relate; or

(2) Information the disclosure of which would violate any law other than this chapter.

(d) Records retained by an association may be withheld from inspection and copying to the extent that they concern:

(1) Contracts, leases and other commercial transactions to purchase or provide goods or services, currently being negotiated;

(2) Existing or potential litigation or mediation, arbitration or administrative proceedings;

(3) Existing or potential matters involving federal, state or local administrative or other formal proceedings before a governmental tribunal for enforcement of the declaration, bylaws or rules;

(4) Communications with the association’s attorney which are otherwise protected by the attorney-client privilege or the attorney work-product doctrine;

(5) Records of an executive session of the executive board; or

(6) Individual unit files other than those of the requesting owner.

(e) An association may charge a reasonable fee for providing copies of any records under this section and for supervising the unit owner’s inspection.

(f) A right to copy records under this section includes the right to receive copies by photocopying or other means, including copies through an electronic transmission if available upon request by the unit owner.

(g) An association is not obligated to compile or synthesize information.

(h) Information provided pursuant to this section may not be used for commercial purposes.

(P.A. 83-474, S. 61, 96; P.A. 07-243, S. 7; P.A. 09-225, S. 33; P.A. 10-186, S. 14; P.A. 13-289, S. 4.)

History: P.A. 07-243 designated existing provisions as Subsec. (a) and amended same by adding provisions re accounting records, books and minutes of meetings and voting records of the executive board, re records to be made available by the board or a managing agent, re copying and re request of unit owner or agent and by making technical changes, and added Subsec. (b) re loan disclosure and comments; P.A. 09-225 deleted former Subsecs. (a) and (b) and inserted new Subsecs. (a) to (h) re association records, copies and fees, effective July 1, 2010; P.A. 10-186 made technical changes in Subsec. (a)(3), (4) and (6), effective July 1, 2010; P.A. 13-289 amended Subsec. (a)(1) by adding provision re association responsibility for retaining records re reserve accounts.



Section 47-261 - Association as trustee.

With respect to a third person dealing with the association in the association’s capacity as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.

(P.A. 83-474, S. 62, 96.)



Section 47-261a - Basic education program for association members and management.

The executive board of each association of a common interest community, or an officer designated by the executive board, shall encourage each member of such association, including the officers and members of the executive board, and any managing agent of such association or person providing association management services to such association, to attend, when available, a basic education program concerning the purpose and operation of common interest communities and associations, and the rights and responsibilities of unit owners, associations and executive board officers and members. The executive board, or any such designated officer, may arrange to have any such program conducted by a private entity at a time and place convenient to a majority of the members of such association. All or part of any fees for such program may be designated as a common expense of the association and paid from association funds in such manner as may be determined by the executive board and approved by the association, consistent with the bylaws of the association and this chapter.

(P.A. 06-23, S. 1.)



Section 47-261b - Rules.

(a) At least ten days before adopting, amending or repealing any rule, the executive board shall give all unit owners notice of: (1) The executive board’s intention to adopt, amend or repeal a rule and shall include with such notice the text of the proposed rule or amendment, or the text of the rule proposed to be repealed; and (2) the date on which the executive board will act on the proposed rule, amendment or repeal after considering comments from unit owners.

(b) Following adoption, amendment or repeal of a rule, the association shall give all unit owners notice of its action and include with such notice a copy of any new or amended rule.

(c) Subject to the provisions of the declaration, an association may adopt rules to establish and enforce construction and design criteria and aesthetic standards. If an association adopts such rules, the association shall adopt procedures for enforcement of those rules and for approval of construction applications, including a reasonable time within which the association must act after an application is submitted and the consequences of its failure to act.

(d) A rule regulating display of the flag of the United States must be consistent with federal law. In addition, the association may not prohibit display, on a unit or on a limited common element adjoining a unit, of the flag of this state, or signs regarding candidates for public or association office or ballot questions, but the association may adopt rules governing the time, place, size, number and manner of those displays.

(e) Unit owners may peacefully assemble on the common elements to consider matters related to the common interest community, but the association may adopt rules governing the time, place and manner of those assemblies.

(f) An association may adopt rules that affect the use of or behavior in units that may be used for residential purposes, only to:

(1) Implement a provision of the declaration;

(2) Regulate any behavior in or occupancy of a unit which violates the declaration or adversely affects the use and enjoyment of other units or the common elements by other unit owners; or

(3) Restrict the leasing of residential units to the extent those rules are reasonably designed to meet underwriting requirements of institutional lenders that regularly make loans secured by first mortgages on units in common interest communities or regularly purchase those mortgages, provided no such restriction shall be enforceable unless notice thereof is recorded on the land records of each town in which any part of the common interest community is located. Such notice shall be indexed by the town clerk in the grantor index of such land records in the name of the association.

(g) An association’s internal business operating procedures need not be adopted as rules.

(h) Each rule of the association must be reasonable.

(P.A. 09-225, S. 34; P.A. 10-186, S. 15, 23.)

History: P.A. 09-225 effective July 1, 2010; P.A. 10-186 amended Subsec. (a) to substitute “include with such notice the text of the proposed rule or amendment, or the text of the rule proposed to be repealed” for “provide the text of the rule or the proposed change”, made technical and conforming changes in Subsecs. (a) and (b), and amended Subsec. (f)(3) to provide that no restriction shall be enforceable unless notice is recorded on land records and require town clerk to index notice in grantor index in name of association, effective July 1, 2010.



Section 47-261c - Notice to unit owners.

(a) An association shall deliver any notice required to be given by the association under this chapter to any mailing or electronic mail address a unit owner designates, except that the association may also deliver notices by: (1) Hand delivery to each unit owner; (2) hand delivery, United States mail postage paid, or commercially reasonable delivery service to the mailing address of each unit; (3) electronic means, if the unit owner has given the association an electronic address; or (4) any other method reasonably calculated to provide notice to the unit owner.

(b) Notices required to be given by the association under this chapter are effective when sent. The ineffectiveness of a good faith effort to deliver notice by an authorized means does not invalidate action taken at or without a meeting.

(P.A. 09-225, S. 35; P.A. 10-186, S. 16.)

History: P.A. 09-225 effective July 1, 2010; P.A. 10-186 amended Subsec. (b) to substitute “Notices required to be given by the association under this chapter” for provision re notices required by enumerated sections, effective July 1, 2010.



Section 47-261d - Removal of officers and directors.

(a) Notwithstanding any provision of the declaration or bylaws to the contrary, unit owners present in person or by proxy at any meeting of the unit owners at which a quorum is present, or voting by ballot pursuant to subsection (d) of section 47-252, may remove any member of the executive board or any officer elected by the unit owners, with or without cause, if the number of votes cast in favor of removal exceeds the number of votes cast in opposition to removal, except that: (1) A member appointed by the declarant may not be removed by a vote of the unit owners during the period of declarant control; (2) a member appointed under subsection (g) of section 47-245 may be removed only by the person that appointed that member; and (3) the unit owners may not consider whether to remove a member of the executive board or an officer elected by the unit owners at a meeting of the unit owners unless that subject was listed in the notice of the meeting or in the notice of the vote by ballot.

(b) At any meeting at which a vote to remove a member of the executive board or an officer is to be taken, the member or officer being considered for removal must have a reasonable opportunity to speak before the vote is taken. If the vote is taken by ballot pursuant to subsection (d) of section 47-252, the member or officer being considered for removal shall be given a reasonable opportunity to deliver information to the unit owners as provided in said subsection.

(P.A. 09-225, S. 36; P.A. 10-186, S. 17.)

History: P.A. 09-225 effective July 1, 2010; P.A. 10-186 made technical changes, effective July 1, 2010.



Section 47-261e - Adoption of budgets. Special assessments. Loan agreements.

(a)(1) Except as provided in subdivision (2) of this subsection, the executive board, at least annually, shall adopt a proposed budget for the common interest community for consideration by the unit owners. Not later than thirty days after the adoption of a proposed budget, the executive board shall provide to all unit owners a summary of the proposed budget, including a statement of the amount of any reserves, and a statement of the basis on which such reserves are calculated and funded. Simultaneously, the board shall set a date not less than ten days or more than sixty days after providing the summary for either a meeting of the unit owners or a vote by ballot without a meeting to consider approval or rejection of the proposed budget. If, at that meeting or in the vote by ballot, a majority of all unit owners or any larger number specified in the declaration votes to reject the proposed budget, the proposed budget shall be rejected. If, at that meeting or in the vote by ballot, a majority of all unit owners or any larger number specified in the declaration does not vote to reject the proposed budget, the proposed budget shall be approved. The absence of a quorum at such meeting or participating in the vote by ballot shall not affect rejection or approval of the proposed budget. If a proposed budget is rejected, the budget last approved by the unit owners continues until unit owners approve a subsequent budget. If a proposed budget is not rejected in accordance with the provisions of this subdivision, the proposed budget shall be deemed approved.

(2) The executive board of an association of a common interest community, or of a master association as defined in section 47-239 exercising the powers on behalf of one or more common interest communities or for the benefit of the unit owners of one or more common interest communities, which community or communities were established prior to July 3, 1991, and have more than two thousand four hundred residential units, at least annually, shall adopt a proposed budget for the common interest community for consideration by the unit owners. Not later than thirty days after the adoption of a proposed budget, the executive board shall provide to all unit owners a summary of the proposed budget, including a statement of the amount of any reserves, and a statement of the basis on which such reserves are calculated and funded. Simultaneously, the board shall set a date not less than ten days or more than sixty days after providing the summary for either a meeting of the unit owners or a vote by ballot without a meeting to consider approval or rejection of the proposed budget. If, at that meeting or in the vote by ballot, a majority of unit owners votes to reject the proposed budget, the proposed budget shall be rejected, provided not less than thirty-three and one-third per cent of the unit owners entitled to vote on the proposed budget vote at that meeting or in the vote by ballot to reject the proposed budget. If an association’s declaration or bylaws include quorum requirements for a meeting, the absence of a quorum at such meeting or participating in the vote by ballot shall not affect rejection or approval of the proposed budget. If a proposed budget is rejected, the budget last approved by the unit owners continues until unit owners approve a subsequent budget. If a proposed budget is not rejected in accordance with the provisions of this subdivision, the proposed budget shall be deemed approved.

(b) (1) Except as provided in subdivision (2) of this subsection, the executive board, at any time, may propose a special assessment. Not later than thirty days after adoption of a proposed special assessment, the executive board shall provide to all unit owners a summary of the proposed special assessment. Unless the declaration or bylaws otherwise provide, if the proposed special assessment, together with all other special and emergency assessments proposed by the executive board in the same calendar year, do not exceed fifteen per cent of the association’s last adopted periodic budget for that calendar year, the proposed special assessment is effective without approval of the unit owners. Otherwise, the board shall set a date not less than ten days or more than sixty days after providing the summary for either a meeting of the unit owners or a vote by ballot without a meeting to consider approval or rejection of the proposed special assessment. If, at that meeting or in the vote by ballot, a majority of all unit owners or any larger number specified in the declaration votes to reject the special assessment, the special assessment shall be rejected. If, at such meeting or in the balloting, a majority of all unit owners or any larger number specified in the declaration does not vote to reject the special assessment, the special assessment shall be approved. The absence of a quorum at such meeting or participating in the vote by ballot shall not affect the rejection or approval of the special assessment. If a proposed special assessment is not rejected in accordance with the provisions of this subdivision, the proposed special assessment shall be deemed approved.

(2) The executive board of an association of a common interest community, or of a master association as defined in section 47-239 exercising the powers on behalf of one or more common interest communities or for the benefit of the unit owners of one or more common interest communities, which community or communities were established prior to July 3, 1991, and have more than two thousand four hundred residential units, at any time, may propose a special assessment. Not later than thirty days after adoption of a proposed special assessment, the executive board shall provide to all unit owners a summary of the proposed special assessment. Unless the declaration or bylaws otherwise provide, if the proposed special assessment, together with all other special and emergency assessments proposed by the executive board in the same calendar year, do not exceed fifteen per cent of the association’s last adopted periodic budget for that calendar year, the proposed special assessment is effective without approval of the unit owners. Otherwise, the board shall set a date not less than ten days or more than sixty days after providing the summary for either a meeting of the unit owners or a vote by ballot without a meeting to consider approval or rejection of the proposed special assessment. If, at that meeting or in the vote by ballot, a majority of unit owners votes to reject the proposed special assessment, the proposed special assessment shall be rejected, provided not less than thirty-three and one-third per cent of the unit owners entitled to vote on the proposed special assessment vote at that meeting or in the vote by ballot to reject the proposed special assessment. If an association’s declaration or bylaws include quorum requirements for a meeting, the absence of a quorum at such meeting or participating in the vote by ballot shall not affect the rejection or approval of the proposed special assessment. If a proposed special assessment is not rejected in accordance with the provisions of this subsection, the proposed special assessment shall be deemed approved.

(c) If the executive board determines by a two-thirds vote that a special assessment is necessary to respond to an emergency: (1) The special assessment becomes effective immediately in accordance with the terms of the vote; (2) notice of the emergency assessment must be provided promptly to all unit owners; and (3) the executive board may spend the funds paid on account of the emergency assessment only for the purposes described in the vote.

(d) Notwithstanding any provision of the declaration or bylaws to the contrary, at least fourteen days prior to entering into any loan agreement on behalf of the association, the executive board shall (1) disclose in a record to all unit owners the amount and terms of the loan and the estimated effect of such loan on any common expense assessment, and (2) afford the unit owners a reasonable opportunity to submit comments in a record to the executive board with respect to such loan.

(e) Unless prohibited or otherwise limited in the declaration, if the executive board proposes to enter into a loan agreement on behalf of the association and to assign its right to future income as security for such loan pursuant to subdivision (14) of subsection (a) of section 47-244, then, in addition to satisfying the requirements of subsection (d) of this section, unit owners of units to which at least a majority of the votes in the association are allocated, or any larger percentage or fraction stated in the declaration, must vote in favor of or agree to such assignment.

(P.A. 09-225, S. 37; P.A. 10-186, S. 18; P.A. 13-182, S. 1.)

History: P.A. 09-225 effective July 1, 2010; P.A. 10-186 amended Subsec. (a) to add “a statement of the amount of” re reserves, amended Subsecs. (a) and (b) to replace “otherwise” with provisions re if, at meeting or in vote by ballot, majority of unit owners or larger specified number does not vote to reject budget or special assessment, amended Subsec. (b) to substitute “special assessment” for “budget”, and made technical and conforming changes in Subsecs. (a) and (b), effective July 1, 2010; P.A. 13-182 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and amending same to add “Except as provided in subdivision (2) of this subsection,”, add “If a proposed budget is not rejected in accordance with the provisions of this subdivision, the proposed budget shall be deemed approved.” and make technical changes, and by adding Subdiv. (2) re adoption of proposed budgets in common interest communities established prior to July 3, 1991, which have more than 2,400 residential units, and amended Subsec. (b) by designating existing provisions as Subdiv. (1) and amending same to add “Except as provided in subdivision (2) of this subsection,”, add “If a proposed special assessment is not rejected in accordance with the provisions of this subdivision, the proposed special assessment shall be deemed approved.” and make technical changes, and by adding Subdiv. (2) re adoption of proposed special assessments in common interest communities established prior to July 3, 1991, which have more than 2,400 residential units.



Section 47-261f - Litigation involving declarant.

(a) The following requirements apply to an association’s authority under subdivision (4) of subsection (a) of section 47-244 to institute and maintain a proceeding alleging a construction defect with respect to the common interest community, whether by litigation, mediation, arbitration or administratively, against a declarant or an employee, independent contractor or other person directly or indirectly providing labor or materials to a declarant:

(1) Subject to subsections (e) and (f) of this section, before the association institutes a proceeding described in this section, it shall provide notice in a record of its claims to the declarant and those persons that the association seeks to hold liable for the claimed defects. The text of the notice may be in any form reasonably calculated to give notice of the general nature of the association’s claims, including a list of the claimed defects. The notice may be delivered by any method of service and may be addressed to any person if the method of service used: (A) Provides actual notice to the person named in the claim; or (B) would be sufficient to give notice to the person in connection with commencement of an action by the association against the person.

(2) Subject to subsection (e) of this section, the association may not institute a proceeding against a person until forty-five days after the association sends notice of its claim to that person.

(3) During the time period set forth in subdivision (2) of this subsection, the declarant and any other person to which the association gave notice may present to the association a plan to repair or otherwise remedy the construction defects described in the notice. If the association does not receive a timely remediation plan from a person to which it gave notice, or if the association does not accept the terms of any remediation plan submitted, the association may institute a proceeding against the person.

(4) If the association receives one or more timely remediation plans, the executive board shall consider promptly those remediation plans and notify the persons to which it directed notice whether the remediation plan is acceptable as presented, acceptable with stated conditions, or not accepted.

(5) If the association accepts a remediation plan from a person the association seeks to hold liable for the claimed defect, or if a person agrees to stated conditions to an otherwise acceptable remediation plan, the parties shall agree on a period for implementation of the remediation plan. The association may not institute a proceeding against the person during the time the remediation plan is being diligently implemented.

(6) Any statute of limitation affecting the association’s right of action against a declarant or other person is tolled during the time period set forth in subdivision (2) of this subsection and during any extension of that time because a person to which notice was directed has commenced and is diligently pursuing the remediation plan.

(b) After the time period set forth in subdivision (2) of subsection (a) of this section expires, whether or not the association agrees to any remediation plan, a proceeding may be instituted by: (1) The association against a person to which notice was directed which fails to submit a timely remediation plan, the plan of which is not acceptable, or which fails to pursue diligent implementation of that plan; or (2) a unit owner with respect to the owner’s unit and any limited common elements assigned to that unit, regardless of any action of the association.

(c) The provisions of this section do not preclude the association from making repairs necessary to mitigate damages or to correct any defect that poses a significant and immediate health or safety risk.

(d) Subject to the other provisions of this section, the determination of whether and when the association may institute a proceeding described in this section may be made by the executive board. The declaration may not require a vote by any number or percentage of unit owners as a condition to institution of a proceeding.

(e) The provisions of this section shall not prevent an association from seeking equitable relief, a remedy in aid of arbitration or a prejudgment remedy under chapter 903a at any time without complying with subdivision (1) or (2) of subsection (a) of this section.

(f) If the time for termination of any period of declarant control occurs and the declarant has failed to comply with subsection (d), (f) or (h) of section 47-245, the limitations set forth in this section and the association’s authority to institute litigation shall not apply.

(P.A. 09-225, S. 38; P.A. 10-186, S. 19.)

History: P.A. 09-225 effective July 1, 2010; P.A. 10-186 added “remediation” re plan and “time” re period, made technical changes and amended Subsec. (f) to change “or” to “and” re applicability of limitations and association’s authority to institute litigation, effective July 1, 2010.



Section 47-262 - Applicability of part. Exceptions to requirement of public offering statement or resale certificate.

(a) Sections 47-262 to 47-281, inclusive, apply to all units subject to this chapter, except as provided in subsection (b) of this section or as modified or waived by agreement of purchasers of units in a common interest community in which all units are restricted to nonresidential use.

(b) Neither a public offering statement nor a resale certificate need be prepared or delivered in the case of: (1) A disposition of a unit without consideration; (2) a disposition pursuant to court order; (3) a disposition by a government or governmental agency; (4) a disposition by foreclosure or deed in lieu of foreclosure; (5) a disposition to a purchaser of a unit restricted to nonresidential use, whether or not the common interest community is subject to this chapter; (6) a disposition that may be cancelled at any time and for any reason by the purchaser without penalty; (7) a disposition of a unit in a common interest community that, as provided in subsection (c) of section 47-215, (A) contains no more than twelve units, (B) is not subject to any development rights and (C) does not utilize a master association; or (8) a disposition of a unit in a planned community in which the declaration limits the annual average common expense liability of all units as provided in subdivision (3) of subsection (a) of section 47-215.

(P.A. 83-474, S. 63, 96; P.A. 84-472, S. 17, 23; P.A. 86-218, S. 2; P.A. 95-187, S. 23.)

History: P.A. 84-472 amended Subsec. (b) by replacing “maximum annual assessment of any unit” with “annual average common expense liability of all units”; P.A. 86-218 added new Subsec. (b)(7) re an exception for the disposition of units in certain small common interest communities; P.A. 95-187 amended Subsec. (b)(8) to replace provision that for the exemption for a disposition of a unit in a planned community to apply the declaration must limit the annual average common expense liability of all units to not more than $300, “as adjusted pursuant to section 47-213” and certain conditions concerning the declarant, the declaration and the planned community must be satisfied with the provision that the declaration must limit the annual average common expense liability of all units as provided in Sec. 47-215(a)(3).



Section 47-263 - Public offering statement requirements. Liability.

(a) Except as provided in subsection (b) of this section, a declarant, before offering any interest in a unit to the public, shall prepare a public offering statement conforming to the requirements of sections 47-264 to 47-267, inclusive.

(b) A declarant may transfer responsibility for preparation of all or a part of the public offering statement to a successor declarant. In the event of any such transfer, the transferor shall provide the transferee with any information necessary to enable the transferee to fulfill the requirements of subsection (a) of this section.

(c) A declarant or successor declarant or a dealer who offers a unit to a purchaser shall deliver a public offering statement in the manner prescribed in subsection (a) of section 47-269. The declarant or successor declarant who prepared all or a part of the public offering statement is liable to all persons claiming an interest in the common interest community under section 47-269 for failure to deliver the public offering statement and under section 47-278 for any false or misleading statement set forth therein or for any omission of a material fact therefrom.

(d) If a unit is part of a common interest community and is part of any other real property regime in connection with the sale of which the delivery of a public offering statement is required under the general statutes, a single public offering statement conforming to the requirements of sections 47-264 to 47-267, inclusive, as those requirements relate to each regime in which the unit is located, and to any other requirements imposed under the general statutes, may be prepared and delivered in lieu of providing two or more public offering statements.

(P.A. 83-474, S. 64, 96; P.A. 09-225, S. 39.)

History: P.A. 09-225 amended Subsec. (c) to add “or a dealer” and delete provisions re liability for portion of statement prepared and for statements or omissions made with actual or constructive knowledge, effective July 1, 2010.

Cited. 38 CA 420.



Section 47-264 - Public offering statement. General provisions and requirements.

(a) Except as provided in subsection (b) of this section, a public offering statement shall contain or fully and accurately disclose:

(1) The name and principal address of the declarant and of the common interest community, and a statement that the common interest community is either a condominium, cooperative or planned community;

(2) A general description of the common interest community, including to the extent known, the types, number and declarant’s schedule of commencement and completion of construction of buildings and amenities that the declarant anticipates including in the common interest community;

(3) The number of units in the common interest community;

(4) Copies of the declaration, including any surveys and plans, and any other recorded covenants, conditions, restrictions and reservations created by the declarant affecting the common interest community; the bylaws, and any rules or regulations of the association; any deeds, contracts and leases to be signed by or delivered to purchasers at closing, and copies of and a brief narrative description of any contracts or leases that will or may be subject to cancellation by the association under section 47-247;

(5) A projected budget for the association, either within or as an exhibit to the public offering statement, for one year after the date of the first conveyance to a purchaser, and thereafter the current budget of the association, a statement of who prepared the budget, and a statement of the budget’s assumptions concerning occupancy and inflation factors. The budget shall include, without limitation: (A) A statement of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement; (B) a statement of any other reserves; (C) the projected common expense assessment by category of expenditures for the association; and (D) the projected monthly common expense assessment for each type of unit;

(6) Any services not reflected in the budget that the declarant provides, or expenses that he pays and which he expects may become at any subsequent time a common expense of the association and the projected common expense assessment attributable to each of those services or expenses for the association and for each type of unit;

(7) Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee;

(8) A brief narrative description of any liens, defects or encumbrances on or affecting the title to the common interest community not otherwise disclosed under subdivision (4) of this subsection;

(9) A description of any financing offered or arranged by the declarant;

(10) The terms and significant limitations of any warranties provided by the declarant, including statutory warranties and limitations on the enforcement thereof or on damages;

(11) A statement that: (A) Within fifteen days after receipt of a public offering statement a purchaser, before conveyance, may cancel any contract for purchase of a unit from a declarant, and (B) if a declarant fails to provide a public offering statement to a purchaser before conveying a unit, that purchaser may recover from the declarant ten per cent of the sales price of the unit plus ten per cent of the share, proportionate to his common expense liability, of any indebtedness of the association secured by security interests encumbering the common interest community;

(12) A statement of any unsatisfied judgments or pending suits against the association, and the status of any pending suits material to the common interest community of which a declarant has actual knowledge;

(13) A statement that any deposit made in connection with the purchase of a unit will be held in an escrow account until closing and will be returned to the purchaser if the purchaser cancels the contract pursuant to section 47-269, together with the name and address of the escrow agent;

(14) Any restraints on alienation of any portion of the common interest community and any restrictions (A) on use, occupancy and alienation of the units, and (B) on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation or casualty loss to the unit or to the common interest community, or on termination of the common interest community;

(15) A description of the insurance coverage provided for the benefit of unit owners;

(16) Any current or expected fees or charges to be paid by unit owners for the use of the common elements and other facilities related to the common interest community;

(17) The extent to which financial arrangements have been provided for completion of all improvements that the declarant is obligated to build pursuant to section 47-280;

(18) A brief narrative description of any zoning and other land use requirements affecting the common interest community;

(19) All unusual and material circumstances, features and characteristics of the common interest community and the units;

(20) In a cooperative, (A) either a statement that the unit owners will be entitled, for federal, state and local income tax purposes, to a pass-through of deductions for payments made by the association for real property taxes and interest paid the holder of a security interest encumbering the cooperative, or a statement that no assurances are made in that regard, and (B) a statement as to the effect on every unit owner if the association fails to pay real property taxes or payments due the holder of a security interest encumbering the cooperative; and

(21) A description of any arrangement described in section 47-219a.

(b) A declarant promptly shall amend the public offering statement to report any material change in the information required to be included in the public offering statement.

(P.A. 83-474, S. 65, 96; P.A. 84-472, S. 18, 23; P.A. 09-225, S. 40.)

History: P.A. 84-472 amended Subsec. (a)(4) by adding “created by the declarant” and amended Subsec. (a)(8) by providing that the description be a “brief narrative” of any liens, defects or encumbrances on or affecting the title “not otherwise disclosed under subdivision (4) of this subsection”; P.A. 09-225 added Subsec. (a)(21) re arrangements described in Sec. 47-219a, effective July 1, 2010.

Cited. 38 CA 420.



Section 47-265 - Requirements for public offering statement when community is subject to development rights.

If the declaration provides that a common interest community is subject to any development rights, the public offering statement shall disclose, in addition to the information required by section 47-264:

(1) The maximum number of units, and the maximum number of units per acre, that may be created;

(2) A statement of how many or what percentage of the units that may be created will be restricted exclusively to residential use, or a statement that no representations are made regarding use restrictions;

(3) If any of the units that may be built within real property subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of that real property, of the maximum percentage of the real property areas, and the maximum percentage of the floor areas of all units that may be created therein, that are not restricted exclusively to residential use;

(4) A brief narrative description of any development rights reserved by a declarant and of any conditions relating to or limitations on the exercise of development rights;

(5) A statement of the maximum extent to which each unit’s allocated interests may be changed by the exercise of any development right described in subdivision (3) of this section;

(6) A statement of the extent to which any buildings or other improvements that may be erected pursuant to any development right in any part of the common interest community will be compatible with existing buildings and improvements in the common interest community in terms of architectural style, quality of construction and size, or a statement that no assurances are made in those regards;

(7) General descriptions of all other improvements that may be made and limited common elements that may be created within any part of the common interest community pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(8) A statement of any limitations as to the locations of any building or other improvement that may be made within any part of the common interest community pursuant to any development right reserved by the declarant, or a statement that no assurances are made in that regard;

(9) A statement that any limited common elements created pursuant to any development right reserved by the declarant will be of the same general types and sizes as the limited common elements within other parts of the common interest community, or a statement of the types and sizes planned, or a statement that no assurances are made in that regard;

(10) A statement that the proportion of limited common elements to units created pursuant to any development right reserved by the declarant will be approximately equal to the proportion existing within other parts of the common interest community, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard;

(11) A statement that all restrictions in the declaration affecting use, occupancy, and alienation of units will apply to any units created pursuant to any development right reserved by the declarant, or a statement of any differentiations that may be made as to those units, or a statement that no assurances are made in that regard; and

(12) A statement of the extent to which any assurances made pursuant to this section apply or do not apply in the event that any development right is not exercised by the declarant.

(P.A. 83-474, S. 66, 96; P.A. 07-217, S. 181.)

History: P.A. 07-217 made a technical change in Subdiv. (5), effective July 12, 2007.



Section 47-266 - Requirements for public offering statement when ownership or occupancy is by time shares.

(a) If the declaration provides that ownership or occupancy of any units, is or may be in time shares, the public offering statement shall disclose, in addition to the information required by section 47-264: (1) The number and identity of units in which time shares may be created; (2) the total number of time shares that may be created; (3) the minimum duration of any time shares that may be created; and (4) the extent to which the creation of time shares will or may affect the enforceability of the association’s lien for assessments provided in section 47-258.

(b) The requirements of this section are in addition to the requirements of section 42-103mm.

(P.A. 83-474, S. 67, 96; P.A. 09-156, S. 29.)

History: P.A. 09-156 amended Subsec. (b) by changing citation from Ch. 734b to Sec. 42-103, effective January 1, 2010.



Section 47-267 - Requirements for public offering statement when community contains conversion building.

(a) The public offering statement of a common interest community containing any conversion building shall contain, in addition to the information required by section 47-264: (1) A statement by the declarant, incorporating a report prepared by a registered architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the building; (2) a statement by the declarant of the approximate dates of construction, installation and major repairs, and the expected remaining useful life of each item reported on in subdivision (1) of this subsection, together with the estimated cost, in current dollars, of replacing each of the same; and (3) a list of any outstanding notices from the municipality of uncured violations of building code or other municipal regulations, together with the estimated cost of curing those violations.

(b) This section applies only to buildings containing units that may be occupied for residential use. In those cases, this section shall apply to all such buildings and the declarant shall provide a purchaser with the information required by subsection (a) of this section even if the declarant is otherwise exempt under subsection (c) of section 47-215 from the requirement of delivering a public offering statement because the common interest community (A) contains no more than twelve units, (B) is not subject to any development rights and (C) does not utilize a master association.

(P.A. 83-474, S. 68, 96; P.A. 86-218, S. 3.)

History: P.A. 86-218 rewrote Subsec. (b) to require the declarant to provide a purchaser of a residential unit with the information required by Subsec. (a) even if the declarant is otherwise exempt from the public offering statement requirement because of certain specified characteristics of the common interest community.



Section 47-268 - Requirements for public offering statement when interest in community is security.

If an interest in a common interest community is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies all requirements of this chapter relating to the preparation of a public offering statement if he delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission.

(P.A. 83-474, S. 69, 96; P.A. 84-546, S. 102, 173.)

History: P.A. 84-546 made technical change.



Section 47-269 - Purchaser’s right to cancel.

(a) A person required to deliver a public offering statement shall provide a purchaser with a copy of the public offering statement and all amendments thereto before conveyance of the unit, and not later than the date of any contract of sale. A purchaser, before conveyance, may cancel a contract of sale within fifteen days after executing it.

(b) If a purchaser elects to cancel a contract pursuant to subsection (a) of this section, he may do so by hand-delivering notice thereof to the offeror or by mailing notice thereof by prepaid United States mail to the offeror or to his agent for service of process. Cancellation is without penalty, and all payments made by the purchaser before cancellation shall be refunded promptly.

(c) If a person required to deliver a public offering statement fails to provide a purchaser to whom a unit is conveyed with that public offering statement and all amendments thereto as required by subsection (a) of this section, the purchaser, in addition to any rights to damages or other relief, is entitled to receive from that person an amount equal to ten per cent of the sale price of the unit, plus ten per cent of the share, proportionate to his common expense liability, of any indebtedness of the association secured by security interests encumbering the common interest community.

(P.A. 83-474, S. 70, 96; P.A. 84-546, S. 103, 173.)

History: P.A. 84-546 made technical change in Subsec. (b), substituting “offeror” for “offer”.

Cited. 237 C. 123.

Cited. 38 CA 420.



Section 47-270 - Resales of units.

(a) Except in the case of a sale in which delivery of a public offering statement is required under either this chapter or chapter 825, or unless exempt under subsection (b) of section 47-262, a unit owner shall furnish to a purchaser or such purchaser’s attorney, before the earlier of conveyance or transfer of the right to possession of a unit, a copy of the declaration, other than any surveys and plans, the bylaws, the rules or regulations of the association, and a certificate containing: (1) A statement disclosing the effect on the proposed disposition of any right of first refusal or other restraint on the free alienability of the unit held by the association; (2) a statement setting forth the amount of the periodic common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner; (3) a statement of any other fees payable by the owner of the unit being sold; (4) a statement of any capital expenditures in excess of one thousand dollars approved by the executive board for the current and next succeeding fiscal year; (5) a statement of the amount of any reserves for capital expenditures; (6) the current operating budget of the association; (7) a statement of any unsatisfied judgments against the association and the existence of any pending suits or administrative proceedings in which the association is a party, including foreclosures but excluding other collection matters; (8) a statement of the insurance coverage provided for the benefit of unit owners, including any schedule of standard fixtures, improvements and betterments in the units covered by the association’s insurance that the association prepared pursuant to subsection (b) of section 47-255; (9) a statement of any restrictions in the declaration affecting the amount that may be received by a unit owner on sale, condemnation, casualty loss to the unit or the common interest community or termination of the common interest community; (10) in a cooperative, an accountant’s statement, if any was prepared, as to the deductibility for federal income tax purposes by the unit owner of real property taxes and interest paid by the association; (11) if the association is unincorporated, the name of the statutory agent for service of process filed with the Secretary of the State pursuant to section 47-244a; (12) a statement describing any pending sale or encumbrance of common elements; (13) a statement disclosing the effect on the unit to be conveyed of any restrictions on the owner’s right to use or occupy the unit or to lease the unit to another person; (14) a statement disclosing the number of units whose owners are at least sixty days’ delinquent in paying their common charges on a specified date within sixty days of the date of the statement; (15) a statement disclosing the number of foreclosure actions brought by the association during the past twelve months and the number of such actions pending on a specified date within sixty days of the date of the statement; and (16) any established maintenance standards adopted by the association pursuant to subsection (e) of section 47-257.

(b) (1) Not later than ten business days after receipt of a request in a record from a unit owner and payment by the unit owner of a fee established by the association that does not exceed one hundred twenty-five dollars plus either five cents for each page of document copies provided by the association pursuant to this section or a flat fee of ten dollars for an electronic version of those documents, for the preparation of the certificate and other documents, the association shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section and any other documents required by this section. An additional fee of not more than ten dollars for expedited preparation may be established if the certificate and all required documents are furnished to the unit owner not later than three business days after the request in a record is received by the association. No fee under this subsection may include costs for services provided by an attorney or paralegal.

(2) A unit owner providing a certificate and documents pursuant to subsection (a) of this section is not liable to the purchaser for any erroneous information provided by the association and included in the certificate and documents.

(c) A purchaser is not liable for any unpaid assessment or fee greater than the amount set forth in the certificate prepared by the association. A unit owner is not liable to a purchaser for the failure or delay of the association to provide the certificate and documents in a timely manner, but the purchase contract is voidable by the purchaser until (1) the expiration of five days, excluding Saturdays, Sundays and legal holidays, after the certificate and documents have been delivered to such purchaser or such purchaser’s attorney, or seven days, excluding Saturdays, Sundays and legal holidays, after the certificate and documents have been sent by registered or certified mail or mail evidenced by a certificate of mailing to such purchaser or such purchaser’s attorney, or (2) conveyance, whichever first occurs.

(d) A dealer who offers a unit which he owns shall, in addition to the material provided to a purchaser or such purchaser’s attorney under subsection (a) of this section, furnish to such purchaser or such purchaser’s attorney a copy of any public offering statement that the dealer received at the time he purchased his unit.

(e) The association shall, during the month of January in each year, file in the office of the town clerk of the municipality or municipalities where such common interest community is located a certificate setting forth the name and mailing address of the officer of the association or the managing agent from whom a resale certificate may be requested, and shall, thereafter, file such a certificate within thirty days of any change in the name or address of such officer or agent. The town clerk shall record such certificate in the land records.

(P.A. 83-474, S. 71, 96; P.A. 84-472, S. 19, 23; 84-546, S. 104, 173; P.A. 88-322, S. 1; P.A. 91-341, S. 18, 19; P.A. 95-187, S. 24; P.A. 05-125, S. 1; P.A. 09-213, S. 4; 09-225, S. 41; P.A. 10-186, S. 24.)

History: P.A. 84-472 amended Subsec. (a) by adding “under either this chapter or chapter 825”, deleting provision allowing unit owner to furnish a purchaser certain documents “before execution of any contract for sale of a unit”, deleting requirement that unit owner furnish a purchaser with “the most current public offering statement of any person still holds special declarant rights”, and replacing in Subdiv. (4) “anticipated by the association” with “in excess of one thousand dollars approved by the executive board”, amended Subsec. (b) by replacing “within ten days after a request” with “within ten business days after receipt of a written request”, adding a provision for the “payment by the unit owner of any reasonable fee for preparation of the certificate and other materials” and adding “and documents” and amended Subsec. (c) by adding “and documents” and excluding Saturdays, Sundays and legal holidays from the five-day period during which the contract is voidable; P.A. 84-546 made technical change in Subsec. (d); P.A. 88-322 amended Subsec. (a) to provide option of furnishing the documents to “such purchaser’s attorney”, amended Subsec. (b) to provide that for the preparation of the certificate and other materials the unit owner pay a fee of not more than $75, including printing, photocopying and related costs rather than “any reasonable fee”, amended Subsec. (c) to rephrase the provisions re the voidability of contracts and to add provision that the contract is voidable until the expiration of “seven days, excluding Saturdays, Sundays and legal holidays, after the certificate and documents have been sent by registered or certified mail or mail evidenced by a certificate of mailing to such purchaser or such purchaser’s attorney”, amended Subsec. (d) to add references to “such purchaser’s attorney” and added Subsec. (e) re the filing in the town clerk’s office of a certificate with the name and address of the officer of the association or managing agent from whom a resale certificate may be requested; P.A. 91-341 amended Subsec. (a) to add Subdiv. (11) re the name of an unincorporated association’s statutory agent for service of process; P.A. 95-187 amended Subsec. (a) to require unit owner to furnish the documents “before the earlier of conveyance or transfer of the right to possession of a unit” rather than “before conveyance”, add in Subdiv. (1) “held by the association”, replace in Subdiv. (2) “monthly” with “periodic”, replace in Subdiv. (3) “selling unit owner” with “owner of the unit being sold”, add Subdiv. (12) re a statement describing any pending sale or encumbrance of common elements and add Subdiv. (13) re a statement disclosing the effect on the unit to be conveyed of any restrictions on the use or occupancy or leasing of the unit; P.A. 05-125 amended Subsec. (b) to revise provisions re allowed costs, substitute $125 for $75, allow an expedited preparation fee of not more than $10, prohibit fees for services provided by an attorney or paralegal, insert Subdiv. designators (1) and (2) and make technical changes; P.A. 09-213 amended Subsec. (e) to replace requirement that town clerk “keep such certificate on file in his office and make it available for inspection” with requirement that town clerk “record such certificate in the land records”; P.A. 09-225 amended Subsec. (a)(7) to reference administrative proceedings, including foreclosures but excluding other collection matters, and substitute “party” for “defendant”, amended Subsec. (a)(8) to include any schedule of standard fixtures, improvements and betterments covered by association’s insurance prepared pursuant to Sec. 47-255(b), and added Subsecs. (a)(14) re statement of delinquencies, (a)(15) re statement of number of foreclosure actions, and (a)(16) re established maintenance standards, and amended Subsec. (b)(1) to substitute “request in a record” for “written request” and rewrite provisions re costs for copies and electronic version of documents, effective July 1, 2010; P.A. 10-186 amended Subsec. (a)(14) to add “a specified date within sixty days of” re date of statement, and amended Subsec. (b)(1) to delete requirement that association itemize and provide list of actual printing, photocopying and related costs, effective July 1, 2010.



Section 47-271 - Escrow of deposits. Distribution of interest.

(a) Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to subsection (c) of section 47-263 shall be placed in escrow and held either in this state or in the state where the unit is located in an account designated solely for that purpose by a licensed title insurance company, an attorney, a licensed real estate broker, an independent bonded escrow company or an institution whose accounts are insured by a governmental agency or instrumentality until (1) delivered to the declarant at closing; (2) delivered to the declarant because of the purchaser’s default under a contract to purchase the unit; or (3) refunded to the purchaser.

(b) If such deposit is made in connection with the purchase or reservation of a unit to be occupied by the purchaser and is placed in an interest-bearing escrow account other than an account established and maintained pursuant to section 51-81c, any interest which accrues thereon from the date of such deposit until its disposition pursuant to subdivision (1), (2) or (3) of subsection (a) of this section shall be distributed as follows: (1) If such deposit is delivered to the declarant at closing or refunded to the purchaser, such interest shall be divided equally between the purchaser and the declarant; and (2) if such deposit is delivered to the declarant because of the purchaser’s default under a contract to purchase the unit, such interest shall be paid to the declarant.

(c) Any person who procures the wrongful release of any escrow funds to the declarant or to a third party, with intent to defraud the purchaser, shall be guilty of embezzlement and on conviction shall be punished in the manner provided by law.

(P.A. 83-474, S. 72, 96; P.A. 87-358, S. 5; 87-589, S. 55.)

History: P.A. 87-358 added Subsec. (b) re distribution of interest if a deposit is made in connection with the purchase or reservation of a unit to be occupied by the purchaser and is placed in interest-bearing escrow account, and relettered former Subsec. (b) as Subsec. (c); P.A. 87-589 amended Subsec. (b) by adding “other than an account established and maintained pursuant to section 51-81c”.



Section 47-272 - Release of liens.

(a) In the case of a sale of a unit where delivery of a public offering statement is required pursuant to subsection (c) of section 47-263, a seller, (1) Before conveying a unit, shall record or furnish to the purchaser releases of all liens, except liens on real property that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumber (A) in a condominium, that unit and its common element interest, and (B) in a cooperative or planned community, that unit and any limited common elements assigned thereto, or (2) shall provide a surety bond or substitute collateral for or insurance against the lien in accordance with state law for substitution of such a security.

(b) Before conveying real property to the association, the declarant shall have that real property released from: (1) All liens the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens on that real property unless the public offering statement describes certain real property that may be conveyed subject to liens in specified amounts.

(P.A. 83-474, S. 73, 96.)



Section 47-273 - Rights of tenants in conversion buildings.

The rights of residential tenants in conversion buildings are governed by sections 47-282 to 47-292, inclusive, and by section 47a-23c.

(P.A. 83-474, S. 74, 96.)



Section 47-274 - Express warranties of quality.

(a) Express warranties made by any seller to a purchaser of a unit, if relied on by the purchaser, are created as follows:

(1) Any affirmation of fact or promise which relates to the unit, its use, or rights appurtenant thereto, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit, area improvements and related rights and uses will conform to the affirmation or promise;

(2) Any model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will substantially conform to the model or description unless the model or description clearly discloses that it is only proposed or is subject to change;

(3) Any description of the quantity or extent of the real property comprising the common interest community, including surveys, creates an express warranty that the common interest community will conform to the description, subject to customary tolerances; and

(4) A provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful.

(b) Neither formal words, such as “warranty” or “guarantee”, nor a specific intention to make a warranty, are necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real property or its value does not create a warranty.

(c) Any conveyance of a unit transfers to the purchaser all express warranties of quality made by previous sellers only to the extent such a conveyance would transfer warranties pursuant to chapter 827.

(P.A. 83-474, S. 75, 96; P.A. 09-225, S. 42.)

History: P.A. 09-225 added “unless the model or description clearly discloses that it is only proposed or is subject to change” in Subsec. (a)(2), effective July 1, 2010.



Section 47-275 - Implied warranties of quality.

(a) A declarant warrants to a purchaser that a unit will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant impliedly warrants to a purchaser that a unit and the common elements in the common interest community are suitable for the ordinary uses of real property of its type and that any improvements made or contracted for by him, or made by any person before the creation of the common interest community, will be: (1) Free from defective materials; and (2) constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

(c) In addition, a declarant warrants to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified as specified in section 47-276.

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) Any conveyance of a unit transfers to the purchaser all of the declarant’s implied warranties of quality only to the extent such a conveyance would transfer warranties pursuant to chapter 827.

(g) The warranties provided to a purchaser by a declarant pursuant to this section with respect to common elements shall also extend to the association.

(P.A. 83-474, S. 76, 96.)

Cited. 42 CS 241.



Section 47-276 - Exclusion or modification of implied warranties of quality.

(a) Except as limited by subsection (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality: (1) May be excluded or modified by agreement of the parties; and (2) are excluded by expression of disclaimer, such as “as is”, “with all faults”, or other language that in common understanding calls the purchaser’s attention to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant may disclaim liability in an instrument signed by the purchaser for a specified defect or class of defects or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.

(P.A. 83-474, S. 77, 96.)

Cited. 38 CA 420.



Section 47-277 - Action for breach of warranty. Statute of limitations.

(a) Unless a period of limitation is tolled under section 47-253, a judicial proceeding for breach of any obligation arising under section 47-274 or 47-275 shall be commenced within three years after the cause of action accrues.

(b) Subject to subsection (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser’s or association’s lack of knowledge of the breach, accrues: (1) As to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and (2) as to each common element, at the time the common element is completed and first used by a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

(P.A. 83-474, S. 78, 96; P.A. 95-187, S. 25.)

History: P.A. 95-187 amended Subsec. (a) to add “Unless a period of limitation is tolled under section 47-253”.

Definition of “purchaser” in Sec. 47-202(25) applies to accrual provision in Subdiv. (2). 245 C. 1.



Section 47-278 - Cause of action to enforce chapter, declaration or bylaws. Attorney’s fees and costs. Alternative dispute resolution. Hearings before executive board.

(a) A declarant, association, unit owner or any other person subject to this chapter may bring an action to enforce a right granted or obligation imposed by this chapter, the declaration or the bylaws. The court may award reasonable attorney’s fees and costs.

(b) Parties to a dispute arising under this chapter, the declaration or the bylaws may agree to resolve the dispute by any form of binding or nonbinding alternative dispute resolution, provided: (1) A declarant may agree with the association to do so only after the period of declarant control has expired; and (2) an agreement to submit to any form of binding alternative dispute resolution must be in a record authenticated by the parties.

(c) (1) (A) Except as otherwise provided under subdivision (2) of this subsection, before an association brings an action or institutes a proceeding against a unit owner other than a declarant, the association shall schedule a hearing to be held during a regular or special meeting of the executive board and shall send a written notice by certified mail, return receipt requested, and by regular mail, to the unit owner at least ten business days prior to the date of such hearing. Such notice shall include a statement of the nature of the claim against the unit owner and the date, time and place of the hearing.

(B) The unit owner shall have the right to give testimony orally or in writing at the hearing, either personally or through a representative, and the executive board shall consider such testimony in making a decision whether to bring an action or institute a proceeding against such unit owner.

(C) The executive board shall make such decision and the association shall send such decision in writing by certified mail, return receipt requested, and by regular mail, to the unit owner, not later than thirty days after the hearing.

(2) The provisions of subdivision (1) of this subsection shall not apply to an action brought by an association against a unit owner (A) to prevent immediate and irreparable harm, or (B) to foreclose a lien for an assessment attributable to a unit or fines imposed against a unit owner pursuant to section 47-258.

(d) (1) Any unit owner other than a declarant, seeking to enforce a right granted or obligation imposed by this chapter, the declaration or the bylaws against the association or another unit owner other than a declarant, may submit a written request to the association for a hearing before the executive board. Such request shall include a statement of the nature of the claim against the association or another unit owner.

(2) Not later than thirty days after the association receives such request, the association shall schedule a hearing to be held during a regular or special meeting of the executive board and shall send written notice by certified mail, return receipt requested, and by regular mail, to the unit owner at least ten business days prior to the date of such hearing. Such notice shall include the date, time and place of the hearing. Such hearing shall be held not later than forty-five days after the association receives such request.

(3) The executive board shall make a decision on the unit owner’s claim and the association shall send such decision in writing by certified mail, return receipt requested, and by regular mail, to the unit owner, not later than thirty days after the hearing.

(4) The failure of the association to comply with the provisions of this subsection shall not affect a unit owner’s right to bring an action pursuant to subsection (a) of this section.

(P.A. 83-474, S. 79, 96; P.A. 95-187, S. 26; P.A. 09-225, S. 43; P.A. 11-195, S. 4.)

History: P.A. 95-187 designated existing provisions as Subsec. (a) and amended said Subsec. to authorize court to award court costs and delete provision that authorized award of reasonable attorney’s fees “in an appropriate case” and added Subsec. (b) to authorize parties to resolve a dispute by any form of binding or nonbinding alternative dispute resolution, subject to certain conditions; P.A. 09-225 amended Subsec. (a) to replace provisions re claim for failure to comply and punitive damages with provisions re action to enforce right or obligation under chapter, declaration or bylaws and substitute “costs” for “court costs”, and amended Subsec. (b) to substitute “has expired” for “passes” and “record authenticated” for “writing signed”, effective July 1, 2010; P.A. 11-195 added Subsecs. (c) and (d) re required and requested hearings before the executive board.

Cited. 22 CA 497. Cited. 38 CA 420.



Section 47-279 - Labeling of promotional material.

No promotional material may be displayed or delivered to prospective purchasers which describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as “MUST BE BUILT” or as “NEED NOT BE BUILT”.

(P.A. 83-474, S. 80, 96.)



Section 47-280 - Declarant’s obligation to complete and restore.

(a) Except for improvements labeled “NEED NOT BE BUILT”, the declarant shall complete all improvements depicted on any site plan or other graphic representation, including any surveys or plans prepared pursuant to section 47-228, whether or not that site plan or other graphic representation is contained in the public offering statement or in any promotional material distributed by or for the declarant.

(b) The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of any portion of the common interest community affected by the exercise of rights reserved pursuant to or created by section 47-229, 47-230, 47-231, 47-232, 47-234 or 47-235.

(P.A. 83-474, S. 81, 96.)

Re site plan and improvements depicted therein, where a declarant reserves right to withdraw land from condominium development, this Subsec. limits that right by holding declarant responsible for building any improvements depicted in site plan that are not labeled “NEED NOT BE BUILT”. 294 C. 311.



Section 47-281 - Substantial completion of units required.

In the case of a sale of a unit in which delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed, until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by a registered architect, surveyor or engineer, or by issuance of a certificate of occupancy authorized by law.

(P.A. 83-474, S. 82, 96.)



Section 47-282 - Statement of policy.

It is declared that (1) a severe rental housing shortage exists in this state, (2) the current rate at which dwelling units are being converted into common interest communities has created a state-wide housing emergency, (3) it is in the public interest to preserve a number of leased dwelling units as rentals for those persons who, because of increasing age, infirmity or other functional limitations, are least likely to be able to afford to purchase housing and are most susceptible to mental and physical health problems that may result from the trauma of being forced to search for housing in a market where the vacancy rate for leased dwelling units is approaching zero in many localities, (4) because towns, cities and boroughs may not regulate the conversion of residential rental property to dwelling units in common interest communities, except as provided in this section, there is a need for state-wide action, and (5) current economic conditions, including fluctuating interest rates, may stabilize thereby easing the housing crisis which now exists.

(P.A. 83-474, S 83, 96.)



Section 47-283 - Definitions.

For purposes of sections 47-282 to 47-293, inclusive:

(1) “Conversion notice” means the conversion notice specified by section 47-284;

(2) “Converted unit” means a dwelling unit or a space or lot in a mobile manufactured home park that (A) was not in a common interest community when originally leased to its current tenant and (B) is now in a common interest community or is located in a building in which a unit is being offered for sale, or in a mobile manufactured home park in which a space or lot is being offered for sale, as part of a common interest community;

(3) “Tenant” means a tenant, as defined in section 47a-1, or a resident, as defined in section 21-64, including a resident who owns his own mobile manufactured home;

(4) “Conversion tenant” means a tenant who occupies a dwelling unit or a space or lot in a mobile manufactured home park both before and after it becomes a converted unit; and

(5) “Transition period” means, with respect to a conversion tenant, the period of time beginning on the date when that tenant’s dwelling unit or space or lot in a mobile manufactured home park becomes a converted unit, and ending nine months after that tenant receives a conversion notice or when his existing lease ends, whichever is later.

(P.A. 83-474, S. 84, 96; P.A. 87-358, S. 1 P.A. 91-383, S. 24.)

History: P.A. 87-358 amended the definition of “transition period” to increase the period from 180 days to 9 months; P.A. 91-383 amended the definition of “converted unit” to include a space or lot located in a mobile manufactured home park, added the definition of “tenant”, amended the definition of “conversion tenant” to include a tenant who occupies a space or lot in a mobile manufactured home park, and amended the definition of “transition period” to replace “apartment” with “dwelling unit” and include a tenant’s space or lot in a mobile manufactured home park.

Cited. 207 C. 441.



Section 47-284 - Conversion tenant’s right to conversion notice and public offering statement.

(a) At least nine months before a conversion tenant will be required to vacate a converted unit, other than for reasons permitted by subsection (b) of section 47a-23c, and, if a tenant has a purchase right pursuant to section 47-285, at least ninety days prior to the sale of the converted unit by the declarant to a person other than a conversion tenant, a declarant shall give that tenant a conversion notice and provide that tenant with a public offering statement when otherwise required by section 47-263 or 47-267.

(b) The conversion notice shall inform a tenant of: (1) The date the declarant converted, or intends to convert, the building to a common interest form of ownership; (2) the right of the tenant during the transition period to protection from eviction; (3) the exclusive right of the tenant, as described in section 47-285, to purchase his converted unit during the first ninety days after receipt of the conversion notice; (4) the right of the tenant, as described in section 47-286, to terminate his tenancy and abandon his converted unit on thirty days notice, and the right of each qualified tenant, as described in section 47-287, to a relocation payment; (5) the availability from the Department of Economic and Community Development of information concerning governmental assistance to (A) purchase the converted unit or alternative housing, or (B) find, and relocate to, alternative housing; and (6) the address and phone number for information concerning the availability of relocation payments and for information from the Department of Economic and Community Development concerning governmental assistance.

(c) The conversion notice and public offering statement shall be hand-delivered or sent by certified mail, return receipt requested, to the address of the dwelling unit and to any other mailing address provided by a tenant.

(P.A. 83-474, S. 85, 96; P.A. 84-472, S. 20, 23; P.A. 87-358, S. 2; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 84-472 amended Subsec. (a) to increase from 60 to 90 days the time period prior to the sale of a converted unit when a declarant must give a conversion notice to certain tenants and amended Subsec. (b) to require the conversion notice to inform the tenant that he has the exclusive right to purchase his unit during the first 90 days, rather than the first 60 days, after receipt of the notice; P.A. 87-358 amended Subsec. (a) to increase from 180 days to 9 months the time period prior to the date a conversion tenant is required to vacate his unit that the declarant must give a conversion notice; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 47-285 - Conversion tenant’s right to purchase converted unit.

(a) For the first ninety days after giving a conversion notice to a tenant, a declarant shall offer to convey the converted unit occupied by that tenant to that tenant. If a tenant fails to purchase the converted unit during that ninety-day period, the declarant may not offer to dispose of an interest in that converted unit during the following nine months at a price or on terms more favorable to the offeree than the price or terms offered to the tenant. This provision does not apply to any unit which will be restricted exclusively to nonresidential use or the boundaries of which do not substantially conform to the dimensions of the unit before conversion.

(b) If a declarant, in violation of subsection (a) of this section conveys a converted unit to a purchaser for value who has no knowledge of the violation, the recordation of the deed conveying that converted unit, or, in a cooperative, the conveyance, extinguishes any right a tenant may have under subsection (a) of this section to purchase if the deed or conveyance states that the declarant has complied with said subsection (a), but does not affect the right of a tenant to recover damages under section 47-292 from the declarant for a violation of said subsection (a).

(c) If a tenant fails to purchase the converted unit during that ninety-day period, and the declarant thereafter enters into a contract to sell that unit to a third person, the declarant shall, within one month of executing that contract, notify the tenant of the name and address of the contract purchaser. The declarant’s failure to comply with this subsection shall not constitute a defect in the title which he conveys to a third person, or otherwise affect the marketability of title to that unit.

(P.A. 83-474, S. 86, 96; P.A. 84-472, S. 21, 23; P.A. 87-358, S. 3.)

History: P.A. 84-472 increased from 60 to 90 days the period during which a conversion tenant has an exclusive right to purchase his converted unit; P.A. 87-358 amended Subsec. (a) to increase from 180 days to 9 months the period during which the declarant is prohibited from offering a more favorable price or terms.



Section 47-286 - Conversion tenant’s right to terminate lease and abandon unit.

A conversion tenant may, without penalty, terminate an existing lease before it expires at any time during a transition period after he receives a conversion notice, if he notifies the declarant of his intention to abandon thirty days in advance. A conversion tenant may abandon his unit at any time during a transition period on termination or expiration of his lease.

(P.A. 83-474, S. 87, 96.)



Section 47-287 - Conversion tenant’s right to relocation payment.

(a) Except as provided in subsection (b) of this section, a conversion tenant is entitled to a relocation payment from the declarant if the tenant’s household income qualifies under subsection (c) of this section and he moves from his converted unit either during or after the transition period. The relocation payment shall be in the amount of two months rent or one thousand dollars, whichever is greater.

(b) If a conversion tenant executes a written lease for a term of at least one year at any time after the tenant receives a conversion notice, the lease may provide that, after the transition period ends, the tenant waives his right to a relocation payment pursuant to this section.

(c) A tenant’s household income qualifies, for purposes of subsection (a) of this section, if his household has an adjusted gross income for federal income tax purposes of less than twenty-one thousand dollars if the tenant is unmarried, or twenty-five thousand dollars if he is married.

(d) The relocation payment shall be made within ten days after the tenant vacates and shall not be considered as income or resources to the extent so provided for payment to a displaced person pursuant to section 8-277.

(P.A. 83-474, S. 88, 96.)



Section 47-288 - Registration of common interest community. Notice to Department of Economic and Community Development.

(a) If a common interest community contains or will contain any conversion building, or any land currently or formerly in a mobile manufactured home park, in which any unit was last occupied as a dwelling unit, the declarant, prior to creating such common interest community, shall register such common interest community and each dwelling unit therein with the Commissioner of Economic and Community Development in such manner as the commissioner may prescribe by regulations adopted pursuant to section 47-295. The declarant’s registration shall be accompanied by a registration fee of fifty dollars per dwelling unit being converted. No declarant shall offer to sell, sell or otherwise dispose of a unit in a common interest community until such registration is filed and such registration fees are paid.

(b) At the time of giving a conversion notice, the declarant shall send a copy of the conversion notice to the Commissioner of Economic and Community Development, together with: (1) The address of the property; (2) the number of occupied dwelling units in the property on the day of the notice; (3) the number of dwelling units in the property on the day of the notice; and (4) the number of dwelling units in the property occupied at any time during the preceding twelve months.

(c) The Commissioner of Economic and Community Development, in addition to taking any action authorized by section 47-294, shall require the declarant to (1) provide the Department of Economic and Community Development with a copy of the public offering statement and (2) distribute to tenants any material which the commissioner has prepared regarding the availability of governmental assistance.

(d) Within six months of giving the conversion notice, the declarant shall notify the Commissioner of Economic and Community Development of: (1) The number of tenants who purchased their dwelling units or, in the case of a mobile manufactured home park, who purchased the space or lot upon which their dwelling units sit; (2) the number of tenants who stayed in their dwelling units and did not purchase; (3) the number of tenants who moved; (4) the number of moving tenants who received a relocation payment under section 47-287; and (5) the number of tenants against whom summary process proceedings were begun.

(e) The notification to the Commissioner of Economic and Community Development pursuant to subsection (d) of this section shall be accompanied by a statement of the declarant, certified as true under penalty of false statement, that, to the best of his knowledge and belief, all tenants entitled to a relocation payment under section 47-287 received such payment. If any tenant entitled to a relocation payment did not receive it, the statement shall describe why the payment was not made.

(P.A. 83-474, S. 89, 96; P.A. 87-439, S. 1, 6; P.A. 88-364, S. 64, 123; P.A. 91-383, S. 25; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 87-439 added new Subsec. (a) re registration of common interest communities and relettered existing Subsecs. (a) to (d) as (b) to (e), changed “department of housing” to “commissioner of housing”, amended Subsec. (b) by deleting $2 per unit fee provision and requiring additional information to be submitted pursuant to Subdivs. (3) and (4), amended Subsec. (c) by adding reference to Sec. 47-294, amended Subsec. (d) by adding Subdiv. (5) requiring notice of number of tenants against whom summary process proceedings were begun, and amended Subsec. (e) by requiring declarant’s statement to be certified as true under penalty of false statement; P.A. 88-364 made technical changes in Subsec. (d); P.A. 91-383 amended Subsec. (a) by including any common interest community containing any land currently or formerly in a mobile manufactured home park and amended Subsec. (d) by including in Subdiv. (1) the number of tenants, in the case of a mobile manufactured home park, who purchased the space or lot upon which their dwelling units sit; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 47-289 - Rent increases of conversion tenants.

(a) During a transition period, a conversion tenant’s rent may not be increased for any reason.

(b) After a transition period ends, the rent of any conversion tenant, including tenants protected under section 47a-23c, may be increased only to the extent such increase is fair and equitable, based on the criteria set forth in section 7-148c. At least sixty days notice of any proposed increase shall be given to a conversion tenant. A rent increase may include the amount of assessment on that dwelling unit for the payment of current common expenses under section 47-257, to the extent not already included in the tenant’s rent.

(c) Any converted tenant aggrieved by a rent increase or proposed rent increase may seek the relief available under subdivision (2) of subsection (c) of section 47a-23c.

(P.A. 83-474, S. 90, 96.)



Section 47-290 - Eviction of conversion tenants.

(a) During a transition period, a conversion tenant may be evicted from a converted unit only for a reason which would justify eviction under subsection (b) of section 47a-23c.

(b) After a transition period ends, a conversion tenant may be evicted for any reason permitted by law, including expiration of the tenant’s lease, unless protected by section 47a-23c.

(c) During any period of occupancy by a conversion tenant between the expiration of the conversion tenant’s lease and the expiration of the transition period, the landlord and the conversion tenant shall comply with the substantive provisions of the expired lease and with any regulations previously adopted by the landlord in accordance with section 47a-9.

(d) (1) Except as provided in subdivision (2), if (A) a tenant vacates a dwelling unit or removes a dwelling unit from a mobile manufactured home park after receiving a notice to quit based on a reason other than a reason listed in subdivision (1) of subsection (b) of section 47a-23c; and (B) the dwelling unit or the space or lot in a mobile manufactured home park occupied by such tenant becomes a converted unit, as defined in subsection (2) of section 47-283, within nine months of the date of such notice to quit; and (C) no other tenant subsequently occupied the dwelling unit or the space or lot before it became a converted unit, that tenant shall be entitled to the benefits provided to a conversion tenant under sections 47-284, 47-285 and 47-287. The notice required by section 47-284 shall be given to such tenant by mailing the notice to him at his last-known address.

(2) The rights provided by section 47-285 do not apply to a tenant who, before eviction, occupied a unit or a space or lot in a mobile manufactured home park which will be restricted exclusively to nonresidential use or the boundaries of which do not substantially conform to the dimensions of the unit or the space or lot before conversion.

(3) A tenant in possession may, as a defense to a summary process action or other action for possession based upon a reason other than a reason listed in subdivision (1) of subsection (b) of section 47a-23c, or in an independent action brought by such tenant, introduce evidence of the owner’s intent to create a common interest community which will include such tenant’s dwelling unit or the space or lot in a mobile manufactured home park on which such tenant’s dwelling unit sits or the owner’s intent to convey such tenant’s dwelling unit or space or lot to another person who intends to create a common interest community. If the court finds that there is a substantial probability that the owner or his successor in interest will create a common interest community within nine months from the date the action by the owner or tenant was instituted, the court shall enjoin the action for possession and may grant other appropriate relief. If the owner or his successor in interest intends to substantially rehabilitate the property before conversion and such rehabilitation cannot be reasonably accomplished if the tenant remains in occupancy, in lieu of enjoining the dispossession of the tenant, the court may make reasonable provisions to insure that the tenant receives adequate time to locate other housing and that the tenant will receive the benefits to which a conversion tenant is entitled under sections 47-284, 47-285 and 47-287.

(P.A. 83-474, S. 91, 96; P.A. 84-472, S. 22, 23; P.A. 91-383, S. 26.)

History: P.A. 84-472 added Subsec. (d) to entitle certain tenants who vacate a dwelling unit which subsequently becomes a converted unit to benefits provided a conversion tenant and to provide judicial remedies to a tenant when the owner or his successor in interest intends to create a common interest community involving the tenant’s unit after such tenant’s dispossession; P.A. 91-383 amended Subsec. (d) to make provisions applicable to a tenant who occupied a space or lot in mobile manufactured home park which becomes a converted unit.

Subdiv. (3) cited. 209 C. 15.



Section 47-291 - Unenforceable lease provisions.

Except pursuant to a purchase agreement with the tenant for the purchase of his dwelling unit or the space or lot in a mobile manufactured home park on which his dwelling unit sits, any provision in a tenant’s lease that allows a landlord or declarant at his option, on conversion of a building or mobile manufactured home park to a common interest community, to cancel and terminate such contract or lease without conforming to the requirements of sections 47-282 to 47-293, inclusive, is unenforceable and contrary to public policy.

(P.A. 83-474, S. 92, 96; P.A. 91-383, S. 27.)

History: P.A. 91-383 made provisions of Sec. applicable when a mobile manufactured home park is converted to a common interest community.



Section 47-292 - Tenant’s cause of action.

A tenant who claims to be aggrieved by a violation of sections 47-282 to 47-293, inclusive, or of section 47a-23c or who claims that a landlord, declarant or unit owner has harassed him or engaged in conduct with the purpose of improperly inducing him to vacate his dwelling unit or the space or lot in a mobile manufactured home park on which his dwelling unit sits may bring an action in the superior court for the judicial district in which such person resides. The court may, in addition to damages, or in lieu of damages, order injunctive or other equitable relief and award the plaintiff costs and reasonable attorney’s fees.

(P.A. 83-474, S. 93, 96; P.A. 91-383, S. 28.)

History: P.A. 91-383 made provisions of Sec. applicable to a tenant improperly induced to vacate the space or lot in a mobile manufactured home park on which his dwelling unit sits.



Section 47-293 - Applicability of protection afforded conversion tenants.

(a) The protection provided by sections 47-282 to 47-292, inclusive, to conversion tenants shall not apply to (1) conversion tenants of condominiums created before May 7, 1980, or (2) conversion tenants of all other common interest communities created before January 1, 1983.

(b) Sections 47-282 to 47-292, inclusive, shall not be construed to change the rights of any tenant protected by public act 80-370.

(P.A. 83-474, S. 94, 96.)



Section 47-294 - Complaints of violations. Investigations. Enforcement action by Attorney General.

(a) The Commissioner of Economic and Community Development may receive complaints of any violations of sections 47-282 to 47-293, inclusive, section 47a-23c as it applies to the conversion of dwelling units or mobile manufactured home parks into common interest communities, and any other law concerning the conversion of dwelling units or mobile manufactured home parks into common interest communities. The commissioner shall cause investigations of such violations to be made and shall make every effort to ensure compliance with such laws. If the commissioner believes that any such laws are being violated, he shall refer the matter to the Attorney General for further enforcement.

(b) The Attorney General, acting on behalf of the Commissioner of Economic and Community Development or the people of the state of Connecticut, may bring an action in the superior court for the judicial district in which the property is located to enforce the provisions of sections 47-282 to 47-293, inclusive, section 47a-23c as it applies to the conversion of dwelling units or mobile manufactured home parks into common interest communities, and any other law concerning the conversion of dwelling units or mobile manufactured home parks into common interest communities. In any such action, the Attorney General may obtain, for the benefit of persons adversely affected by the violations of such laws, any relief to which such persons may be entitled. The Attorney General may combine such action with any other action within his power to maintain, including an action under chapter 735a. Nothing in this section shall limit the right of a person adversely affected by violations of the law from bringing a private cause of action under sections 47-292 and 42-110g or any other law which may entitle such person to relief.

(P.A. 87-439, S. 2, 6; P.A. 91-383, S. 29; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 91-383 made provisions of Sec. applicable to violations of laws re the conversion of mobile manufactured home parks into common interest communities; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 47-295 - Regulations.

The Commissioner of Economic and Community Development shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the purposes of sections 47-288 and 47-294. Such regulations shall provide for the form of registration to be required pursuant to section 47-288 and the information to be provided therein.

(P.A. 87-439, S. 3, 6; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.






Chapter 828a - Community Land Trusts

Section 47-300 - Definitions.

As used in sections 47-300 to 47-304, inclusive:

(1) “Eligible housing” means any building, structure or portion thereof which is used or occupied, or intended, arranged or designed to be used or occupied, as the home, residence or sleeping place of one or more persons or families of very low income, low income or moderate income.

(2) “Very low income” means persons and families having an aggregate family income at or below twenty-five per cent of the area median income, as determined by the United States Department of Housing and Urban Development.

(3) “Low income” means persons and families having an aggregate family income between twenty-six and fifty per cent of the area median income, as determined by the United States Department of Housing and Urban Development.

(4) “Moderate income” means persons and families having an aggregate family income between fifty-one and eighty per cent of the area median income, as determined by the United States Department of Housing and Urban Development.

(5) “Lessee” means a person, association or organization with whom a community land trust enters into a ground lease for the purpose of providing eligible housing.

(6) “Community land trust” means a nonprofit organization incorporated pursuant to chapter 602 or any predecessor statutes thereto that meets the requirements of section 47-301.

(7) “Leasehold interest” means the real property interest of a lessee in a ground lease with a community land trust.

(8) “First option to purchase” means a right in favor of a community land trust to purchase the improvements and leasehold interest of a lessee, or any portion or portions thereof owned by or subleased to any resident of eligible housing therein, prior to the rights of any other party, at a limited equity price.

(9) “Limited equity price” means a price for the sale of any building or improvement located on land owned by a community land trust that is determined by means of a formula or similar calculation designed to maintain such building or improvement as eligible housing for the longest term possible, but not less than the term of the applicable ground lease.

(10) “Predominantly” means at least fifty per cent.

(P.A. 90-203, S. 1; P.A. 91-358, S. 1; P.A. 96-256, S. 205, 209.)

History: P.A. 91-358 amended Subdiv. (3) to redefine “predominantly” as 50% rather than 70%; P.A. 96-256 amended definition of “community land trust” to replace reference to “chapter 600” with “chapter 602 or any predecessor statutes thereto”, effective January 1, 1997.



Section 47-301 - Community land trust. Purposes. Powers.

(a) A community land trust shall have as one of its purposes the holding of land and the leasing of such land for the purpose of preserving the long-term eligibility and accessibility of housing predominantly for very low income, low income and moderate income persons and families. Aggregate family income shall be determined at the time the lessee enters into a ground lease with the lessor. A community land trust shall have, in addition to all powers granted to it under chapter 602, the power to buy and sell land, to mortgage and otherwise encumber land and to enter into renewable or self-extending ground leases with an initial term of up to ninety-nine years.

(b) The bylaws of a community land trust shall provide that: (1) The trust is an organization open to members of the general public who support the organization’s goals and purposes; (2) no more than thirty per cent of the members of the organization may be persons who reside outside of the municipality or municipalities in which the community land trust operates; (3) the membership shall elect at least fifty-one per cent of the governing board of the community land trust; (4) at least twenty-five per cent but no more than forty per cent of the governing board shall be lessees, representatives elected by lessees or residents of eligible housing located on land owned by the community land trust, provided prior to the organization having at least five units of housing, the governing board shall appoint persons to represent the lessees; and (5) the remaining members of the governing board, if any, may be appointed by elected public officials to the extent set forth in the bylaws.

(c) A community land trust shall hold title to land and lease such land to very low income, low income and moderate income persons and families, limited equity cooperatives or other corporations, provided the terms of any such ground lease shall give the community land trust the first option to purchase any building or improvement on such land, or any condominium or cooperative unit therein, at a limited equity price set forth in the ground lease.

(d) A community land trust may charge a lease fee to the lessee. Such fee shall be determined by the community land trust and may include property taxes and any other assessments made on the land, an administrative fee and a land use fee. The method of determining the lease fee shall be set forth in the ground lease. Nothing in this section shall prohibit a state, local or other funding agency or a lender from placing in escrow all or part of the lease fee.

(P.A. 90-203, S. 2; P.A. 96-256, S. 206, 209.)

History: P.A. 96-256 amended Subsec. (a) to replace reference to Ch. 600 with Ch. 602, effective January 1, 1997.

See Sec. 8-214d re state financial assistance for establishing a community land trust.



Section 47-302 - Ground lease interest constitutes an interest in real property.

A lessee’s interest in a ground lease with a community land trust shall constitute an interest in real property. Any loan made to the lessee may be secured by the lessee’s leasehold interest in the same manner as any other loan secured by real property.

(P.A. 90-203, S. 3.)



Section 47-303 - Required ground lease provisions.

A ground lease between a community land trust and a lessee shall include provisions designed to preserve long-term eligible housing on the land. Such provisions may include, but shall not be limited to, a first option to purchase and restrictions on the resale, subletting or assignment of improvements or portions thereof. Such provisions shall not be subject to any general statute or rule of law limiting the duration, degree or nature of restraints on real property, including, but not limited to, the common law rule against perpetuities, the uniform statutory rule against perpetuities and the rule against unreasonable restraints on alienation.

(P.A. 90-203, S. 4.)

See chapter 802c, part II, Secs. 45a-490 to 45a-496, inclusive, re uniform statutory rule against perpetuities.



Section 47-304 - Lease restrictions.

If any notice of lease states that the lease includes restrictions pursuant to sections 47-300 to 47-304, inclusive, the lease will be deemed to include, at a minimum, all of the restrictions contained in section 47-303.

(P.A. 90-203, S. 5.)









Title 47a - Landlord and Tenant

Chapter 830 - Rights and Responsibilities of Landlord and Tenant

Section 47a-1 - Definitions.

As used in this chapter and sections 47a-21, 47a-23 to 47a-23c, inclusive, 47a-26a to 47a-26g, inclusive, 47a-35 to 47a-35b, inclusive, 47a-41a, 47a-43 and 47a-46:

(a) “Action” includes recoupment, counterclaim, set-off, cause of action and any other proceeding in which rights are determined, including an action for possession.

(b) “Building and housing codes” include any law, ordinance or governmental regulation concerning fitness for habitation or the construction, maintenance, operation, occupancy, use or appearance of any premises or dwelling unit.

(c) “Dwelling unit” means any house or building, or portion thereof, which is occupied, is designed to be occupied, or is rented, leased or hired out to be occupied, as a home or residence of one or more persons.

(d) “Landlord” means the owner, lessor or sublessor of the dwelling unit, the building of which it is a part or the premises.

(e) “Owner” means one or more persons, jointly or severally, in whom is vested (1) all or part of the legal title to property, or (2) all or part of the beneficial ownership and a right to present use and enjoyment of the premises and includes a mortgagee in possession.

(f) “Person” means an individual, corporation, limited liability company, the state or any political subdivision thereof, or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, and any other legal or commercial entity.

(g) “Premises” means a dwelling unit and the structure of which it is a part and facilities and appurtenances therein and grounds, areas and facilities held out for the use of tenants generally or whose use is promised to the tenant.

(h) “Rent” means all periodic payments to be made to the landlord under the rental agreement.

(i) “Rental agreement” means all agreements, written or oral, and valid rules and regulations adopted under section 47a-9 or subsection (d) of section 21-70 embodying the terms and conditions concerning the use and occupancy of a dwelling unit or premises.

(j) “Roomer” means a person occupying a dwelling unit, which unit does not include a refrigerator, stove, kitchen sink, toilet and shower or bathtub and one or more of these facilities are used in common by other occupants in the structure.

(k) “Single-family residence” means a structure maintained and used as a single dwelling unit. Notwithstanding that a dwelling unit shares one or more walls with another dwelling unit or has a common parking facility, it is a single-family residence if it has direct access to a street or thoroughfare and does not share heating facilities, hot water equipment or any other essential facility or service with any other dwelling unit.

(l) “Tenant” means the lessee, sublessee or person entitled under a rental agreement to occupy a dwelling unit or premises to the exclusion of others or as is otherwise defined by law.

(m) “Tenement house” means any house or building, or portion thereof, which is rented, leased or hired out to be occupied, or is arranged or designed to be occupied, or is occupied, as the home or residence of three or more families, living independently of each other, and doing their cooking upon the premises, and having a common right in the halls, stairways or yards.

(P.A. 76-95, S. 1, 27; 76-435, S. 75, 82; P.A. 79-571, S. 2; 79-631, S. 96, 111; P.A. 86-267, S. 4; P.A. 89-254, S. 1; P.A. 91-383, S. 13; P.A. 95-79, S. 171, 189; P.A. 10-137, S. 4.)

History: P.A. 76-435 deleted provision in Sec. 27 of P.A. 76-95 which specified that the act applied to “rental agreements entered into or extended or renewed on and after” January 1, 1977; P.A. 79-571 added Subdiv. (m) defining “tenement house” and revised list of applicable sections; P.A. 79-631 removed Sec. 47a-26 from list of applicable sections; P.A. 86-267 made definitions applicable to section 47a-23c and rephrased definition of dwelling unit; P.A. 89-254 redefined “dwelling unit” to include realty “designed to be occupied” as a home or residence; P.A. 91-383 amended the definition of “landlord” to include the owner, lessor or sublessor of “the premises”, amended the definition of “rental agreement” to include rules and regulations adopted under “subsection (d) of section 21-70”, and amended the definition of “tenant” to include a person occupying “premises”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 10-137 applied definitions to Sec. 47a-11e and made a technical change.

Cited. 38 CS 683.

Subdiv. (a):

Cited. 237 C. 679.

Subdiv. (c):

Cited. 237 C. 679.

Cited. 36 CS 611. Cited. 38 CS 1.

Subdiv. (d):

Cited. 237 C. 679.

Cited. 4 CA 608.

Cited. 36 CS 611.

Subdiv. (e):

Cited. 194 C. 129. Cited. 237 C. 679.

Defendant’s argument that sublessor is not an owner is misplaced, as it overlooks Subpara. (2), which provides in part that owner is one who has a beneficial interest in the premises and the right to possession. 81 CA 486.

Subdiv. (g):

Cited. 28 CA 684.

Subdiv. (i):

Cited. 36 CS 611.

Subsec. (j):

Cited. 190 C. 364.

Cited. 38 CS 1.

Subdiv. (l):

Cited. 215 C. 367.

Cited. 4 CA 608. Cited. 25 CA 177.

Cited. 37 CS 579. Cited. 38 CS 370.



Section 47a-2 - Arrangements exempted from application of title. Applicability of title to mobile manufactured homes and home parks. Transient occupancy in hotel, motel or similar lodging.

(a) Unless created to avoid the application of this chapter and sections 47a-21, 47a-23 to 47a-23b, inclusive, 47a-26 to 47a-26g, inclusive, 47a-35 to 47a-35b, inclusive, 47a-41a, 47a-43 and 47a-46, the following arrangements are not governed by this chapter and sections 47a-21, 47a-23 to 47a-23b, inclusive, 47a-26 to 47a-26g, inclusive, 47a-35 to 47a-35b, inclusive, 47a-41a, 47a-43 and 47a-46: (1) Residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, educational, counseling or religious service, or any similar service; (2) occupancy under a contract of sale of a dwelling unit or the property of which such unit is a part, if the occupant is the purchaser or a person who succeeds to his interest; (3) occupancy by a member of a fraternal or social organization in the portion of a structure operated for the benefit of such organization; (4) transient occupancy in a hotel or motel or similar lodging; (5) occupancy by an owner of a condominium unit; and (6) occupancy by a personal care assistant or other person who is employed by a person with a disability to assist and support such disabled person with daily living activities or housekeeping chores and is provided dwelling space in the personal residence of such disabled person as a benefit or condition of such employment.

(b) Except as otherwise provided in chapter 412 or in this chapter, this chapter shall not apply to the rental of a space or lot in a mobile manufactured home park by a resident of a mobile manufactured home in such park who is also the owner of such mobile manufactured home. This chapter shall apply to the rental of a mobile manufactured home and premises in a mobile manufactured home park by a person other than the owner of such mobile manufactured home. Chapter 833a, except sections 47a-52, 47a-55, 47a-56i, 47a-56k and 47a-58 to 47a-61, inclusive, shall not apply to mobile manufactured home parks. Chapters 831, 832, 833 and 834, and the applicable parts of chapter 833a, shall apply to all residents of a mobile manufactured home park, including owners of mobile manufactured homes, except as otherwise provided in chapter 412.

(c) For the purposes of subdivision (4) of subsection (a) of this section and subdivision (4) of section 47a-36:

(1) Occupancy in a hotel, motel or similar lodging for less than thirty days is transient, except that such occupancy is not transient if the dwelling unit or room in such hotel, motel or lodging is occupied as the primary residence of the occupant from the beginning of such occupancy; and

(2) Occupancy in a hotel, motel or similar lodging for thirty days or more is not transient, except that such occupancy is transient if the dwelling unit or room in such hotel, motel or lodging is not occupied as the primary residence of the occupant and the occupancy is for less than ninety days.

(P.A. 76-95, S. 2, 27; 76-435, S. 75, 82; P.A. 79-571, S. 3; P.A. 91-383, S. 14; P.A. 98-61, S. 2; P.A. 02-30, S. 1; P.A. 03-278, S. 100.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 79-571 revised list of applicable sections; P.A. 91-383 added Subsec. (b) re applicability of landlord and tenant laws to residents and owners of mobile manufactured homes and to the rental of mobile manufactured home parks; P.A. 98-61 added Subsec. (a)(6) re occupancy by a personal care assistant or other person employed by a person with a disability to assist and support such disabled person with daily living activities or housekeeping chores; P.A. 02-30 added Subsec. (c) re transient occupancy in a hotel, motel or similar lodging; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003.

Cited. 17 CA 1. Cited. 19 CA 483.

Cited. 38 CS 1; Id., 683.



Section 47a-3 - Rental agreement: Permissible terms.

A landlord and a tenant may include in a rental agreement terms and conditions not prohibited by law, including rent, term of the agreement and other provisions governing the rights and obligations of the parties.

(P.A. 76-95, S. 3, 27; 76-435, S. 75, 82; P.A. 79-571, S. 4.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 79-571 deleted former Subsecs. (b) to (d) which had required tenant to pay fair rental value in absence of an agreement, which had specified when rent is payable and which had specified tenancy as month-to-month or week-to-week unless rental agreement fixes a definite term.



Section 47a-3a - Rental agreement: Payment of rent. Written receipt for cash payment.

(a) Rent is payable without demand or notice at the time and place agreed upon by the parties.

(b) Unless otherwise agreed: (1) Rent is payable at the dwelling unit; (2) periodic rent is payable at the beginning of any term of one month or less and for terms of more than one month in equal monthly installments at the beginning of each month.

(c) Upon receipt of a payment in cash from or on behalf of an occupant, a landlord shall provide the person making the payment with a receipt stating the date of the payment, the amount received and the purpose for which the payment was made.

(P.A. 79-571, S. 5; P.A. 93-159; P.A. 01-44.)

History: P.A. 93-159 added Subsec. (c) requiring a landlord to provide a receipt for a cash payment; P.A. 01-44 amended Subsec. (c) by deleting provision re request of receipt by person making cash payment.



Section 47a-3b - Rental agreement: Term of tenancy in absence of agreement.

Unless the rental agreement fixes a definite term, the tenancy is month to month, except in the case of a tenant who pays weekly rent, then the tenancy is week to week.

(P.A. 79-571, S. 11.)

Cited. 38 CS 683.



Section 47a-3c - Payment in absence of rental agreement.

In the absence of agreement, the tenant shall pay the fair rental value for the use and occupancy of the dwelling unit.

(P.A. 79-571, S. 7.)

Cited. 38 CS 683.



Section 47a-3d - (Formerly Sec. 47-22). Holding over not evidence of new lease. Determination of monthly lease.

Holding over by any lessee, after the expiration of the term of his lease, shall not be evidence of any agreement for a further lease. Parol leases of lands or tenements reserving a monthly rent and in which the time of their termination is not agreed upon shall be construed to be leases for one month only.

(1949 Rev., S. 7106; P.A. 79-571, S. 1.)

History: Sec. 47-22 transferred to Sec. 47a-3d in 1979; P.A. 79-571 restated provisions.

Cited. 5 CA 302. Cited. 16 CA 574. Cited. 33 CA 570. Cited. 43 CA 113.

Cited. 18 CS 491. Where there is no agreement as to terms of continued occupancy by tenant at sufferance, he is liable for reasonable rental value of premises. 23 CS 504. Cited. 38 CS 683.

Where lease includes provision for lessee’s option to extend lease and no notice of extension is required by lease, mere continuation of occupancy, at end of original term, is sufficient exercise of option. 2 Conn. Cir. Ct. 34. Tenant on month-to-month basis who refused to pay increased rent and vacated premises but left in full operation a large commercial sign, held liable for reasonable value of continued use and occupancy. 5 Conn. Cir. Ct. 427.



Section 47a-3e - Notice to potential tenant when dwelling unit located in common interest community.

Whenever a dwelling unit in a common interest community is rented from a declarant, successor declarant or person acting on the declarant’s or successor declarant’s behalf, such declarant, successor declarant or person shall, prior to entering into a rental agreement, provide the tenant with a written notice that the dwelling unit is located in a common interest community.

(P.A. 88-322, S. 2.)



Section 47a-4 - Terms prohibited in rental agreement.

(a) A rental agreement shall not provide that the tenant: (1) Agrees to waive or forfeit rights or remedies under this chapter and sections 47a-21, 47a-23 to 47a-23b, inclusive, 47a-26 to 47a-26g, inclusive, 47a-35 to 47a-35b, inclusive, 47a-41a, 47a-43 and 47a-46, or under any section of the general statutes or any municipal ordinance unless such section or ordinance expressly states that such rights may be waived; (2) authorizes the landlord to confess judgment on a claim arising out of the rental agreement; (3) agrees to the exculpation or limitation of any liability of the landlord arising under law or to indemnify the landlord for that liability or the costs connected therewith; (4) agrees to waive his right to the interest on the security deposit pursuant to section 47a-21; (5) agrees to permit the landlord to dispossess him without resort to court order; (6) consents to the distraint of his property for rent; (7) agrees to pay the landlord’s attorney’s fees in excess of fifteen per cent of any judgment against the tenant in any action in which money damages are awarded; (8) agrees to pay a late charge prior to the expiration of the grace period set forth in section 47a-15a or to pay rent in a reduced amount if such rent is paid prior to the expiration of such grace period; or (9) agrees to pay a heat or utilities surcharge if heat or utilities is included in the rental agreement.

(b) A provision prohibited by subsection (a) of this section included in a rental agreement is unenforceable.

(P.A. 76-95, S. 4, 27; 76-435, S. 75, 82; P.A. 77-451, S. 1; P.A. 79-571, S. 9; P.A. 82-274, S. 3; P.A. 87-154, S. 2; May Sp. Sess. P.A. 92-11, S. 37, 70; P.A. 05-56, S. 1.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 77-451 substituted “shall” for “may”; P.A. 79-571 revised list of applicable sections and deleted former Subsec. (c) prohibiting rental agreements which would permit receipt of rent for period during which landlord fails to comply with Sec. 47a-7(a); P.A. 82-274 amended Subsec. (a)(7) by restricting the limitation on the amount of attorney’s fees to actions in which money damages are awarded; P.A. 87-154 added Subsec. (a)(8) prohibiting a provision whereby a tenant agrees to pay a late charge or to pay rent in a reduced amount prior to the expiration of the statutory grace period; May Sp. Sess. P.A. 92-11 amended Subsec. (a)(4) to correct a statutory reference by replacing Sec. 47a-22 with Sec. 47a-21; P.A. 05-56 added Subsec. (a)(9) prohibiting heat and utilities surcharge clauses in residential leases, effective October 1, 2005, and applicable to rental agreements or renewals of rental agreements signed on or after that date.

Cited. 35 CS 151; Id., 549. Cited. 36 CS 611. Cited. 38 CS 683.

Subsec. (a):

Subdiv. (7) cited. 38 CS 341. Cited. Id., 393.

Former Subsec. (c):

Subsection must be read so as to provide tenant with remedy for landlord’s violation of section 47a-7(a), and therefore tenant was not liable for rent while premises were uninhabitable; uninhabitability of premises excuses withholding of rent. 35 CS 151. Cited. 36 CS 47.



Section 47a-4a - Effect of failure to comply with section 47a-7.

A rental agreement shall not permit the receipt of rent for any period during which the landlord has failed to comply with subsection (a) of section 47a-7.

(P.A. 79-571, S. 10.)

Cited. 4 CA 209. Cited. 16 CA 444. Cited. 31 CA 359. Cited. 32 CA 133. Cited. 35 CA 126; judgment reversed, see 235 C. 360. Cited. 45 CA 46.

Failure to install smoke detectors constitutes a material safety hazard and tenants are relieved of obligation to pay rent during period detectors not installed. 38 CS 67. Cited. Id., 683. Landlord’s failure to comply with regulation re day care operation did not implicate landlord-tenant relationship with respect to rent due where tenant’s status as a day care provider was distinct and separable from her status as a tenant. 51 CS 133.



Section 47a-4b - (Formerly Sec. 53-303g). Commercial leases. Certain provisions void.

No lease of commercial space in a shopping center or in a building occupied by two or more businesses entered into on or after October 1, 1979, shall require a lessee to be open for business seven days a week or on any specified day of the week. Any provision in a lease which violates this section shall be void.

(P.A. 79-415, S. 1.)

History: Sec. 53-303g transferred to Sec. 47a-4b in 1997.



Section 47a-4c - Landlord prohibited from requiring electronic funds transfer as exclusive form of payment.

For any lease or rental agreement executed on or after October 1, 2013, no landlord of residential real property shall require electronic funds transfer as the exclusive form of payment of rent or a security deposit. For purposes of this section, “electronic funds transfer” means any transfer of funds that is initiated through an electronic terminal, telephone or computer or magnetic tape so as to order, instruct or authorize a financial institution to debit or credit an account but shall not include any transfer originated by check, draft or similar paper instrument.

(P.A. 13-35, S. 1.)



Section 47a-5 - (Formerly Sec. 47-24a). Penalty for allowing occupancy without certificate of occupancy.

In any borough, city or town which requires a certificate of occupancy prior to human habitation of any building located therein, if any building is occupied in whole or in part without such occupancy permit, the owner or lessor of the premises shall be liable for a civil penalty of not more than twenty dollars per day, per apartment or dwelling unit, for not more than two hundred days for such period of unlawful occupation.

(1959, P.A. 415, S. 1; P.A. 79-571, S. 8; P.A. 97-231, S. 4; P.A. 98-107, S. 4, 6.)

History: Sec. 47-24a transferred to Sec. 47a-5 in 1977; P.A. 79-571 rephrased provisions but made no substantive changes; P.A. 97-231 revised the sanction for an owner or lessor who allows occupancy of premises without a certificate of occupancy by replacing the prohibition on the recovery of rent for such period of unlawful occupation with a civil penalty of not more than $20 per day for such period; P.A. 98-107 specified that the daily civil penalty is “per apartment or dwelling unit, for not more than two hundred days”, effective July 1, 1998.

See Sec. 47a-57 re certificate of occupancy requirement with respect to apartments or dwelling units containing three or more housing units.

Statute does not authorize action by tenant for recovery of rent voluntarily paid during period of violation. 150 C. 702.

Annotations to present section:

Cited. 191 C. 484.

Cited. 10 CA 527. Cited. 32 CA 133.

Cited. 37 CS 688. Cited. 38 CS 683.



Section 47a-6 - Identification of landlord.

(a) It is the duty of the landlord or an agent authorized by him, or any successor landlord or such successor’s agent to notify the tenant in writing, on or before the commencement of the tenancy, or in the case of a successor at the time of such succession, of the name and address of (1) the person authorized to manage the premises and (2) the person who is authorized to receive all notices, demands and service of process. Such name and address shall be kept current.

(b) If the landlord fails to comply with subsection (a) of this section, the person authorized by the landlord to enter into the rental agreement with the tenant shall be deemed the agent of the landlord for (1) service of process and receipt of any such notices or demands, and (2) for performing the obligations of the landlord under sections 47a-7 and 47a-13 and the rental agreement, and (3) expending funds from the rent collected from the premises to perform such obligations.

(P.A. 76-95, S. 6, 27; 76-435, S. 75, 82; P.A. 79-571, S. 13.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 79-571 made minor changes, substituting “is” for “shall be” in Subsec. (a) and replacing alphabetic Subdiv. indicators with numeric indicators in Subsec. (b).

Cited. 38 CS 683.



Section 47a-6a - Filing in designated municipal office of residential address of nonresident landlord.

(a) As used in this section, “address” means a location as described by the full street number, if any, the street name, the city or town, and the state, and not a mailing address such as a post office box, “dwelling unit” means any house or building, or portion thereof, which is rented, leased or hired out to be occupied, or is arranged or designed to be occupied, or is occupied, as the home or residence of one or more persons, living independently of each other, and doing their cooking upon the premises, and having a common right in the halls, stairways or yards and “agent in charge” means one who manages real estate, including, but not limited to, the collection of rents and supervision of property.

(b) Any municipality may require the nonresident owner of occupied or vacant rental real property to maintain on file in the office of the tax assessor or other municipal office designated by the municipality, the current residential address of the nonresident owner of such property, if the owner is an individual, or the current residential address of the agent in charge of the building, if the nonresident owner is a corporation, partnership, trust or other legally recognized entity owning rental real property in the state. If such residential address changes, notice of the new residential address shall be provided by such nonresident owner or agent in charge of the building to the office of the tax assessor or other designated municipal office not more than twenty-one days after the date that the address change occurred. If the nonresident owner or agent fails to file an address under this section, the address to which the municipality mails property tax bills for the rental real property shall be deemed to be the nonresident owner or agent’s current address. Such address may be used for compliance with the provisions of subsection (c) of this section.

(c) Service of state or municipal orders relating to maintenance of such rental real property or compliance with state law and local codes concerning such real property directed to the nonresident owner or agent at the address on file, or deemed to be on file in accordance with the provisions of this section, shall be sufficient proof of service of notice of such orders in any subsequent criminal or civil action against the owner or agent for failure to comply with the orders. The provisions of this section shall not be construed to limit the validity of any other means of giving notice of such orders that may be used by the state or such municipality.

(d) Any person who violates any provision of this section shall have committed an infraction.

(P.A. 05-223, S. 1.)



Section 47a-6b - Civil penalties for failure to file residential address of nonresident landlord.

Notwithstanding the provisions of section 51-164p, any municipality may by ordinance adopted by its legislative body establish a civil penalty for a violation of section 47a-6a, provided the amount of such civil penalty shall be not more than two hundred fifty dollars for the first violation and not more than one thousand dollars for any subsequent violation. Any person who is assessed a civil penalty pursuant to this section may appeal therefrom to the Superior Court. An appeal shall be instituted not later than thirty days after the mailing of notice of such assessment by filing a petition to reopen assessment, together with an entry fee in an amount equal to the entry fee for a small claims case pursuant to section 52-259, at the Superior Court facility designated by the Chief Court Administrator, which shall entitle such person to a hearing in accordance with the rules of the judges of the Superior Court.

(P.A. 05-223, S. 2.)

History: P.A. 05-223 effective July 6, 2005.



Section 47a-7 - Landlord’s responsibilities.

(a) A landlord shall: (1) Comply with the requirements of chapter 368o and all applicable building and housing codes materially affecting health and safety of both the state or any political subdivision thereof; (2) make all repairs and do whatever is necessary to put and keep the premises in a fit and habitable condition, except where the premises are intentionally rendered unfit or uninhabitable by the tenant, a member of his family or other person on the premises with his consent, in which case such duty shall be the responsibility of the tenant; (3) keep all common areas of the premises in a clean and safe condition; (4) maintain in good and safe working order and condition all electrical, plumbing, sanitary, heating, ventilating and other facilities and appliances and elevators, supplied or required to be supplied by him; (5) provide and maintain appropriate receptacles for the removal of ashes, garbage, rubbish and other waste incidental to the occupancy of the dwelling unit and arrange for their removal; and (6) supply running water and reasonable amounts of hot water at all times and reasonable heat except if the building which includes the dwelling unit is not required by law to be equipped for that purpose or if the dwelling unit is so constructed that heat or hot water is generated by an installation within the exclusive control of the tenant or supplied by a direct public utility connection.

(b) If any provision of any municipal ordinance, building code or fire code requires a greater duty of the landlord than is imposed under subsection (a) of this section, then such provision of such ordinance or code shall take precedence over the provision requiring such lesser duty in said subsection.

(c) The landlord and tenant of a single-family residence may agree in writing that the tenant perform the landlord’s duties specified in subdivisions (5) and (6) of subsection (a) and also specified repairs, maintenance tasks, alterations, or remodeling, provided the transaction is entered into in good faith and not for the purpose of evading the obligations of the landlord.

(d) The landlord and tenant of a dwelling unit other than a single-family residence may agree that the tenant is to perform specified repairs, maintenance tasks, alterations or remodeling if (1) the agreement of the parties is entered into in good faith; (2) the agreement is in writing; (3) the work is not necessary to cure noncompliance with subdivisions (1) and (2) of subsection (a) of this section; and (4) the agreement does not diminish or affect the obligation of the landlord to other tenants in the premises.

(P.A. 76-95, S. 7, 27; 76-435, S. 75, 82; P.A. 77-451, S. 2; P.A. 79-571, S. 14; P.A. 80-235.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 77-451 substituted “or” for “and” preceding the word “supplied” in Subdiv. (6); P.A. 79-571 made technical grammatical corrections in Subsec. (a); P.A. 80-235 inserted new Subsec. (c) re agreements between landlord and tenant that tenant will perform landlord’s duties, relettering former Subsec. (c) as (d) and specifying its applicability to dwelling units “other than a single family residence”.

Cited. 4 CA 209; Id., 608. Cited. 10 CA 527. Cited. 13 CA 1. Cited. 16 CA 444. Cited. 32 CA 133. Cited. 35 CA 126; judgment reversed, see 235 C. 360. Cited. 40 CA 219; Id., 595. Cited. 42 CA 324; judgment reversed, see 242 C. 236.

Tenants may plead breach of implied warranty of habitability as special defense to action for summary process. 35 CS 233. Cited. 36 CS 47; Id., 611. Failure to install smoke detectors constitutes a material safety hazard and tenants are relieved of obligation to pay rent during period detectors not installed. 38 CS 67. Cited. Id., 683. Cited. 41 CS 283. Cited. 44 CS 544.

Subsec. (a):

Subdiv. (2) cited. 190 C. 552; 208 C. 161. Subdiv. (3) cited. Id. Cited. Id., 620.

Subdiv. (3) cited. 12 CA 172. Cited. 31 CA 359. Subdiv. (2) cited. 40 CA 219. Cited. Id., 595. Subdiv. (2) cited. 43 CA 578. Subdiv. (1) cited. 45 CA 46.

Cited. 35 CS 151. Subdivs. (1) and (2) cited. Id., 549. Tenant’s unilateral, self-serving declaration that conditions violate municipal codes is insufficient to meet burden of proof that conditions justify withholding rent. Id. Subdiv. (2): Intent of legislature was to make landlord’s duty to maintain premises in a habitable condition dependent upon the covenant to pay rent. Tenant was relieved of obligation to pay rent while her apartment was uninhabitable. Id., 151. Cited. 37 CS 873. Cited. 38 CS 393. No provision in statute requires landlord to provide lawn and yard care; such expense is not necessary to keep premises “fit and habitable”. Id., 603.



Section 47a-8 - (Formerly Sec. 47-24c). Paint not conforming to standards renders property unfit.

Section 47a-8 is repealed, effective July 1, 1994.

(1971, P.A. 194, S. 4; P.A. 75-392, S. 1; P.A. 76-95, S. 20, 27; 76-435, S. 75, 82; P.A. 79-571, S. 15; P.A. 94-220, S. 11, 12.)



Section 47a-9 - Landlord rules and regulations.

(a) A landlord, from time to time, may adopt a rule or regulation, however described, concerning the tenant’s use and occupancy of the premises. Such rule or regulation is enforceable against the tenant only if (1) the purpose of the rule or regulation is to promote the convenience, safety or welfare of the tenants in the premises, preserve the landlord’s property from abusive use or make a fair distribution of services and facilities held out for all the tenants generally; (2) the rule or regulation is reasonably related to the purpose for which it is adopted; (3) the rule or regulation applies to all tenants in the premises in a fair manner; (4) the rule or regulation is sufficiently explicit in its prohibition, direction or limitation of the tenant’s conduct to fairly inform him of what he shall or shall not do to comply; and (5) the tenant has notice of the rule or regulation at the time he enters into the rental agreement or when the rule or regulation is adopted.

(b) If a rule or regulation that would result in a substantial modification of the terms of the rental agreement is adopted after the tenant enters into the rental agreement, such rule or regulation is not valid unless the tenant consents to such rule or regulation in writing.

(P.A. 76-95, S. 10, 27; 76-435, S. 75, 82; P.A. 79-571, S. 12.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 79-571 rephrased provisions of Subsec. (b) and substituted “the” for “such” where appearing in Subsec. (a).

Cited. 35 CS 274. Cited. 38 CS 683.



Section 47a-10 - Termination of responsibility.

(a) Unless otherwise agreed, a landlord who conveys premises, which include a dwelling unit subject to a rental agreement, to a bona fide purchaser, is relieved of liability under the rental agreement and the provisions of this chapter and sections 47a-21, 47a-23 to 47a-23b, inclusive, 47a-26 to 47a-26g, inclusive, 47a-35 to 47a-35b, inclusive, 47a-41a, 47a-43 and 47a-46, with respect to any events occurring after written notice to the tenant of the conveyance.

(b) Unless otherwise agreed, a manager of premises which include a dwelling unit is relieved of liability under the rental agreement and this chapter and section 47a-21 as to events occurring after termination of his management.

(P.A. 76-95, S. 8, 27; 76-435, S. 75, 82; P.A. 79-571, S. 19.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 79-571 updated list of applicable sections.

Cited. 38 CS 683.



Section 47a-11 - Tenant’s responsibilities.

A tenant shall: (a) Comply with all obligations primarily imposed upon tenants by applicable provisions of any building, housing or fire code materially affecting health and safety; (b) keep such part of the premises that he occupies and uses as clean and safe as the condition of the premises permit; (c) remove from his dwelling unit all ashes, garbage, rubbish and other waste in a clean and safe manner to the place provided by the landlord pursuant to subdivision (5) of subsection (a) of section 47a-7; (d) keep all plumbing fixtures and appliances in the dwelling unit or used by the tenant as clean as the condition of each such fixture or appliance permits; (e) use all electrical, plumbing, sanitary, heating, ventilating, air conditioning and other facilities and appliances, including elevators, in the premises in a reasonable manner; (f) not wilfully or negligently destroy, deface, damage, impair or remove any part of the premises or permit any other person to do so; (g) conduct himself and require other persons on the premises with his consent to conduct themselves in a manner that will not disturb his neighbors’ peaceful enjoyment of the premises or constitute a nuisance, as defined in section 47a-32, or a serious nuisance, as defined in section 47a-15; and (h) if judgment has entered against a member of the tenant’s household pursuant to subsection (c) of section 47a-26h for serious nuisance by using the premises for the illegal sale of drugs, not permit such person to resume occupancy of the dwelling unit, except with the consent of the landlord.

(P.A. 76-95, S. 9, 27; 76-435, S. 75, 82; P.A. 79-571, S. 20; P.A. 86-267, S. 1; P.A. 89-254, S. 2.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 79-571 made minor technical changes but made no substantive changes; P.A. 86-267 amended Subdiv. (g) to prohibit conduct which constitutes a nuisance or serious nuisance; P.A. 89-254 added Subdiv. (h) requiring a tenant not to permit a person who has been evicted for the serious nuisance of using the premises for the illegal sale of drugs to resume occupancy of the dwelling unit.

Cited. 5 CA 101; 13 CA 1; 19 CA 564; 28 CA 684; 31 CA 575; 32 CA 133. Section is not applicable to commercial tenancies. 133 CA 1.

Cited. 35 CS 274; 38 CS 683.

Subdiv. (b):

Cited. 12 CA 172.

Subdiv. (g):

Provisions are not restricted to actions of tenant and should take into account actions of tenant’s guests. 79 CA 300.



Section 47a-11a - Abandonment of unit by tenant.

(a) If the tenant abandons the dwelling unit, the landlord shall make reasonable efforts to rent it at a fair rental in mitigation of damages.

(b) If the landlord fails to use reasonable efforts to rent the dwelling unit at a fair rental, the rental agreement is deemed to be terminated by the landlord as of the date the landlord has notice of the abandonment.

(P.A. 79-571, S. 16.)

Cited. 38 CS 683. Cited. 39 CS 289.



Section 47a-11b - Abandonment of unit by occupants. Landlord’s remedies.

(a) For the purposes of this section, “abandonment” means the occupants have vacated the premises without notice to the landlord and do not intend to return, which intention may be evidenced by the removal by the occupants or their agent of substantially all of their possessions and personal effects from the premises and either (1) nonpayment of rent for more than two months or (2) an express statement by the occupants that they do not intend to occupy the premises after a specified date.

(b) If all the occupants abandon the dwelling unit, the landlord may send notice to each occupant at his last-known address both by regular mail, postage prepaid, and by certified mail, return receipt requested, stating that (1) he has reason to believe that the occupant has abandoned the dwelling unit, (2) he intends to reenter and take possession of the dwelling unit unless the occupant contacts him within ten days of receipt of the notice, (3) if the occupant does not contact him, he intends to remove any possessions and personal effects remaining in the premises and to rerent the premises, and (4) if the occupant does not reclaim such possessions and personal effects within thirty days after the notice, they will be disposed of as permitted by this section. The notice shall be in clear and simple language and shall include a telephone number and a mailing address at which the landlord can be contacted. If the notices are returned as undeliverable, or the occupant fails to contact the landlord within ten days of the receipt of the notice, the landlord may reenter and take possession of the dwelling unit, at which time any rental agreement or lease still in effect shall be deemed to be terminated.

(c) The landlord shall not be required to serve a notice to quit as provided in section 47a-23 and bring a summary process action as provided in section 47a-23a to obtain possession or occupancy of a dwelling unit which has been abandoned. Nothing in this section shall relieve a landlord from complying with the provisions of sections 47a-1 to 47a-20a, inclusive, and sections 47a-23 to 47a-42, inclusive, if the landlord knows, or reasonably should know, that the occupant has not abandoned the dwelling unit.

(d) The landlord shall inventory any possessions and personal effects of the occupant in the premises and shall remove and keep them for not less than thirty days. The occupant may reclaim such possessions and personal effects from the landlord within said thirty-day period. If the occupant does not reclaim such possessions and personal effects by the end of said thirty-day period, the landlord may dispose of them as he deems appropriate.

(e) No action shall be brought under section 47a-43 against a landlord who takes action in compliance with the provisions of this section.

(P.A. 92-171, S. 8; P.A. 93-435, S. 17, 95.)

History: P.A. 93-435 made a technical change in Subsec. (c), substituting “occupant” for “tenant”, effective June 28, 1993.



Section 47a-11c - Breach of rental agreement by tenant. Measure of damages.

If a landlord terminates a residential or commercial tenancy on the grounds that the tenant committed a breach of the rental agreement and the landlord brings an action for damages for the breach, such damages shall include the amount of rent agreed to by the parties but unpaid by the tenant. The landlord shall be obligated to mitigate damages. This section shall not limit either party’s rights to assert other legal or equitable claims, counterclaims, defenses or set-offs.

(P.A. 97-231, S. 1.)



Section 47a-11d - Death of tenant. Landlord’s remedies.

(a) If the sole occupant of a dwelling unit subject to a monthly lease or a lease for a term has died and the landlord has complied with any provisions of any such lease permitting termination upon the death of the occupant, the landlord may elect to act in accordance with the provisions of this section. If the landlord elects to act in accordance with the provisions of this section, such landlord shall send notice to the next of kin, if known, of such occupant at the last-known address both by regular mail, postage prepaid, and by certified mail, return receipt requested, stating that (1) the occupant has died, (2) the landlord intends to remove any possessions and personal effects remaining in the premises and to rerent the premises, and (3) if the next of kin does not reclaim such possessions and personal effects within sixty days after the date of such notice, such possessions and personal effects will be disposed of as permitted by this section. The notice shall be in clear and simple language and shall include a telephone number and a mailing address at which the landlord can be contacted.

(b) (1) If notice is sent by the landlord to the next of kin, if known, as provided in subsection (a) of this section, or (2) if the landlord does not know any next of kin, the landlord shall file an affidavit with the probate court having jurisdiction concerning the possessions and personal effects of the deceased occupant. Such affidavit shall include the name and address of the deceased occupant, the date of death, the terms of the lease, and the names and addresses of the next of kin, if known.

(c) If the landlord acts in accordance with the provisions of this section, the landlord shall not be required to serve a notice to quit as provided in section 47a-23 and bring a summary process action as provided in section 47a-23a to obtain possession or occupancy of the dwelling unit. Nothing in this section shall relieve a landlord from complying with the provisions of sections 47a-1 to 47a-20a, inclusive, and sections 47a-23 to 47a-42, inclusive, if the landlord knows, or reasonably should know, that the dwelling unit has not been abandoned.

(d) On or after thirty days after the date of the filing of the affidavit pursuant to subsection (b) of this section, the landlord shall inventory any possessions and personal effects of the deceased occupant in the premises and shall file a copy of such inventory with the court of probate under subsection (b) of this section. The landlord may not remove them until fifteen days after such inventory is taken. Thereafter, the landlord may remove and store such possessions and personal effects for an additional fifteen days. The next of kin may reclaim such possessions and personal effects from the landlord within such sixty-day period. If the next of kin does not reclaim such possessions and personal effects by the end of such sixty-day period, the landlord may dispose of them in accordance with section 47a-42.

(e) If an application for probate of a will or letters of administration is filed with the court of probate having jurisdiction concerning the possessions and personal effects of the deceased occupant within fifty-five days of the filing of the affidavit of the landlord as provided in subsection (b) of this section, the probate court shall immediately notify the landlord of such filing and any action of the landlord pursuant to the provisions of this section shall cease.

(f) No action shall be brought under section 47a-43 against a landlord who takes action in accordance with the provisions of this section.

(P.A. 01-133.)



Section 47a-11e - Termination of rental agreement by tenant who is a victim of family violence or sexual assault.

(a) Notwithstanding the provisions of this chapter and chapter 831, for rental agreements entered into or renewed on or after January 1, 2011, any tenant who (1) is a victim of family violence, as defined in section 46b-38a, and (2) reasonably believes it is necessary to vacate the dwelling unit due to fear of imminent harm to the tenant or a dependent of the tenant because of family violence, may terminate his or her rental agreement with the landlord for the dwelling unit that the tenant occupies without penalty or liability for the remaining term of the rental agreement by giving written notice to the landlord at least thirty days prior to the date the tenant intends to terminate the rental agreement. Notwithstanding the provisions of this chapter and chapter 831, for rental agreements entered into or renewed on or after January 1, 2014, any tenant who (A) is a victim of sexual assault under any provision of section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a, or is the parent or guardian with physical custody of a dependent who is the victim of sexual assault under section 53a-70c, and (B) reasonably believes it is necessary to vacate the dwelling unit due to fear of imminent harm to the tenant or a dependent of the tenant because of such sexual assault, may terminate his or her rental agreement with the landlord for the dwelling unit that the tenant occupies without penalty or liability for the remaining term of the rental agreement by giving written notice to the landlord at least thirty days prior to the date the tenant intends to terminate the rental agreement.

(b) Such notice shall include: (1) A statement made under oath or affirmation that (A) the tenant or a dependent of the tenant is a victim of family violence or sexual assault, as the case may be; (B) the tenant intends to terminate the rental agreement and the date of such intended termination; and (C) the tenant has vacated the premises and removed all of his or her possessions and personal effects or, prior to the date of such termination, will vacate the premises and remove all of his or her possessions and personal effects and, if such possessions and personal effects have not been removed by the date of such termination, has abandoned such possessions and personal effects; and (2) (A) a copy of a police or court record detailing an act of family violence or sexual assault against the tenant or the tenant’s dependent that is dated not more than ninety days prior to the date of the tenant’s notice, or (B) a signed written statement from an employee of the Office of Victim Services within the Judicial Department or the Office of Victim Advocate detailing an act of family violence or sexual assault against the tenant or the tenant’s dependent that is dated not more than thirty days prior to the date of the tenant’s notice.

(c) The tenant’s termination of his or her rental agreement with the landlord pursuant to this section shall not relieve (1) the tenant from liability to the landlord for any rent arrearage incurred prior to such termination of the rental agreement or from liability to the landlord for property damage caused by the tenant, or (2) any other tenant from liability to the landlord under the rental agreement.

(d) If the tenant terminates his or her rental agreement with the landlord pursuant to this section, any occupant without the right or privilege to occupy such dwelling unit shall vacate the premises prior to the date of such termination.

(e) If such tenant or occupant fails to vacate the premises as of the date of such termination, the landlord may bring an action pursuant to chapter 832.

(f) The landlord may bring an action in the housing session of the Superior Court for injunctive relief to prevent the termination of the rental agreement if the requirements set forth in this section for such termination have not been satisfied.

(P.A. 10-137, S. 2; 10-161, S. 5; P.A. 13-214, S. 4.)

History: P.A. 10-161 divided existing Subsec. (a) into Subsec. (a) and new Subsec. (b), amended Subsec. (a) by replacing “after December 31, 2010,” with “on or after January 1, 2011,” replacing provision requiring that tenant have a fear for tenant’s or tenant’s child’s personal safety with provision requiring that tenant have a fear of imminent harm to tenant or tenant’s dependent, and making technical changes, amended new Subsec. (b) by adding requirements that notice be made under oath or affirmation and that notice include statement re removal of tenant’s possessions, revising provision re record or written statement required to substantiate family violence and making technical changes, redesignated existing Subsec. (b) as Subsec. (c) and amended same by adding provision specifying that termination of rental agreement does not relieve any other tenant from liability and making technical changes, added new Subsec. (d) re requirement to vacate premises, added new Subsec. (e) re failure to vacate premises, redesignated existing Subsec. (c) as Subsec. (f) and removed reference to Subsec. (a) therein; P.A. 13-214 amended Subsecs. (a) and (b) to make provisions applicable to tenant who is a victim of sexual assault re rental agreements entered into or renewed on or after January 1, 2014.



Section 47a-12 - Breach of agreement by landlord. Tenant’s remedies.

(a) If there is a material noncompliance by the landlord with the rental agreement or a noncompliance with section 47a-7 which materially affects health and safety, the tenant may deliver a written notice to the landlord specifying the acts and omissions constituting the breach. If the breach is not remedied within fifteen days after receipt of the notice, the rental agreement shall terminate on such date. If substantially the same act or omission which constituted a prior noncompliance of which notice was given, recurs within six months of the first act of noncompliance, the tenant may terminate the rental agreement upon at least fourteen days written notice specifying (1) the date the breach complained of occurred and (2) the date the tenant intends to terminate the rental agreement by vacating the premises, which date shall be within thirty days of such breach.

(b) The tenant may not terminate the rental agreement under subsection (a) of this section for a condition caused by the wilful or negligent act or omission of such tenant, a member of his family, or other person on the premises with his consent.

(c) This section shall apply only to leases in which the term of the tenancy is more than one month.

(d) Nothing in this section shall in any way restrict the tenant’s use of other remedies available to him.

(P.A. 76-95, S. 15, 27; 76-435, S. 75, 82; P.A. 79-571, S. 26; P.A. 97-231, S. 3.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 79-571 made minor change in wording of Subsec. (a) and corrected misspelled word and created Subsecs. (c) and (d) from provisions formerly in Subsec. (b); P.A. 97-231 amended Subsec. (a) to decrease from 21 to 15 days the time period for remedying the breach and provide that if the breach is not remedied within such time period the rental agreement will terminate “on such date” rather than “nine days thereafter”.

See Secs. 47a-14a to 47a-14g, inclusive, re actions for private receivership of a tenement house.

Cited. 35 CS 151. Cited. 38 CS 683.



Section 47a-13 - Failure of landlord to supply essential services. Tenant’s remedies.

(a) If the landlord is required to supply heat, running water, hot water, electricity, gas or other essential service, and if the landlord fails to supply such essential service and the failure is not caused by conditions beyond the landlord’s control, the tenant may give notice to the landlord specifying the breach and may elect to (1) procure reasonable amounts of heat, hot water, running water, electric, gas or other essential service during the period of the landlord’s noncompliance and deduct the actual and reasonable cost of such service from the rent; or (2) procure reasonable substitute housing during the period of the landlord’s noncompliance if the landlord fails to supply such service within two business days of such breach, except if the breach is the failure to provide the same service and such breach recurs within six months, the tenant may secure substitute housing immediately; or (3) if the failure to supply such service is wilful, the tenant may terminate the rental agreement and recover an amount not more than two months’ periodic rent or double the actual damages sustained by him, whichever is greater. If the rental agreement is terminated, the landlord shall return all security and prepaid rent and interest required pursuant to section 47a-22, recoverable under section 47a-21.

(b) If the tenant elects to procure substitute housing as provided in subdivision (2) of subsection (a) of this section, rent otherwise owed to the landlord shall abate for the period of the landlord’s noncompliance. In addition, the tenant may recover the actual costs of such substitute housing, but in no event shall the tenant recover more than an amount equal to the amount of rent abated under this subsection. In any cause of action or defense to any action arising under subsection (a) of this section, the tenant may recover reasonable attorney’s fees.

(c) Rights of the tenant under this section do not arise (1) until the tenant has given reasonable written or oral notice to the landlord or (2) if the condition was caused by the wilful or negligent act or omission of the tenant, a member of his family or other person on the premises with his consent.

(d) For the purposes of this section, “tenant” includes each resident of a mobile manufactured home park, as defined in section 21-64, including a resident who owns his own home, and “landlord” includes a “licensee” and an “owner” of a mobile manufactured home park, as defined in section 21-64.

(P.A. 76-95, S. 13, 27; 76-435, S. 75, 82; P.A. 79-571, S. 27; P.A. 91-383, S. 15.)

History: P.A. 76-435 changed effective date section of P.A. 76-95; P.A. 79-571 substituted “the” for “such” in Subsec. (a) where appearing; P.A. 91-383 added Subsec. (d) defining “tenant” and “landlord”.

See Secs. 16-262c to 16-262h, inclusive, re termination of utility service for nonpayment generally.

Cited. 30 CA 199. Cited 31 CA 359. Cited. 32 CA 133. Cited. 45 CA 46.

Cited. 37 CS 873. Cited. 38 CS 683. Court concluded that recovery of personal injury damages under section is neither consistent with the overall statutory scheme nor supported by legislative history. Cited. 44 CS 544.

Subsec. (b):

Cited. 10 CA 22.



Section 47a-13a - Implementation of energy conservation measures by tenant.

(a) A tenant of any dwelling unit may, in accordance with subsection (b) of this section, at no cost to the landlord, implement or authorize the implementation of energy conservation measures in his dwelling unit or in any other part of the building which affects the tenant’s level of energy consumption, which would otherwise require the consent of the landlord.

(b) In order to implement energy conservation measures under this section, the tenant or entity administering any energy conservation or weatherization program shall give written notice of the intent to implement such measures to the landlord by certified mail, return receipt requested. Unless the landlord gives written notice of his disapproval of such implementation by certified mail, return receipt requested, within twenty days of the giving of notice to him, such energy conservation measures may be implemented, provided that, to the extent his consent would otherwise be necessary, no such disapproval shall be effective as to the installation of removable weatherstripping around doors and windows, removable interior storm windows and insulation wrap around hot water heating tanks.

(c) Nothing in this section shall (1) authorize the tenant to make structural changes to the building; (2) relieve the tenant or the landlord of their responsibilities and liabilities under sections 47a-7 and 47a-11; or (3) restrict the availability to the tenant of any other remedies which exist under any other law.

(P.A. 84-524.)



Section 47a-14 - Damage or destruction of unit. Tenant’s remedies.

(a) If the dwelling unit or premises are damaged or destroyed by fire or other casualty to an extent that enjoyment of the dwelling unit is substantially impaired, the tenant, unless such damage or destruction is caused by the tenant’s negligence or wilful act, shall not be liable to pay rent for such period of time as such impairment continues. In such case, the tenant may (1) immediately vacate the premises and notify the landlord in writing within fourteen days thereafter of his intention to terminate the rental agreement, in which case the rental agreement shall terminate as of the date of vacating; or (2) if continued occupancy is lawful, vacate any part of the dwelling unit rendered unusable by the fire or other casualty, in which case the tenant’s liability for use and occupancy shall be reduced in proportion to the diminution in the fair rental value of the dwelling unit.

(b) If the rental agreement is terminated, the landlord shall return all security and prepaid rent recoverable under section 47a-21. Accounting for rent, in the event of termination or apportionment, shall be made as of the date of the fire or other casualty.

(P.A. 76-95, S. 14, 27; 76-435, S. 75, 82.)

History: P.A. 76-435 changed effective date section of P.A. 76-95.

Cited. 38 CS 683.



Section 47a-14a - (Formerly Sec. 19-347k). Action for private receivership of tenement house. Complaint. Notice of action.

(a) A majority or more of the tenants occupying a tenement house, as defined in sections 19a-355 and 47a-1, may bring an action on behalf of all the tenants occupying such tenement house, alleging under oath the existence of one or more of the following conditions: Housing code violations, notice of termination of fuel oil or bottled gas delivery, lack of heat, running water, electricity, light or adequate sewage disposal facilities, other conditions dangerous to life, health or safety and infestation of rodents, vermin or other pests. The complaint shall set forth the address of the property and a description of the conditions alleged to be hazardous to life, health and safety.

(b) Such action shall be brought in the superior court for the judicial district in which the premises are located in the same manner as in civil process naming all owners and mortgagees of record as defendants. There shall be no entry fee in such action.

(c) The plaintiffs shall cause a notice of the pendency of such action to be filed in the land records of the town in which such premises are located.

(1969, P.A. 728, S. 2; P.A. 73-633, S. 1, 6; P.A. 74-183, S. 230, 291; P.A. 76-436, S. 199, 681; P.A. 78-280, S. 1, 127; P.A. 79-571, S. 28; Oct. Sp. Sess. P.A. 79-8, S. 4, 6.)

History: P.A. 73-633 authorized bringing of class action on behalf of all tenants where previously procedure was to petition tenant’s representative who then made investigation and commenced action if circumstances warrant action and replaced general reference to conditions described in Sec. 19-347j with specific list of conditions, i.e. housing code violations, lack of heat, etc.; P.A. 74-183 replaced circuit court with court of common pleas and “circuit” with “ounty or judicial district”, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 79-571 reorganized provisions, added reference to Secs. 47a-1 and 47a-50 and divided section into Subsecs.; October, 1979, P.A. 79-8 omitted reference to Sec. 47a-50 and allowed actions re notice of termination of fuel oil or bottled gas delivery in Subsec. (a); Sec. 19-347k transferred to Sec. 47a-14a in 1981.

Cited. 38 CS 683.



Section 47a-14b - (Formerly Sec. 19-347l). Tenement receivership: Hearing by referee; judgment; no right to jury trial.

(a) The Superior Court may refer the complaint to a referee who shall hold a hearing thereon, except that if the complaint alleges that there is an imminent danger to the life, health and safety of the tenants, the court may issue an immediate ex parte order granting such relief as it deems appropriate, pending a full hearing to be held not later than three days after such order is issued. Any retired judge of the Circuit Court, Court of Common Pleas or Superior Court shall be eligible to act as a referee. The Chief Court Administrator or his designee may appoint as many referees as are necessary to carry out the intent of sections 47a-14a to 47a-14g, inclusive.

(b) The referee shall take such testimony as he deems material, shall view the premises and shall, after the hearing, report forthwith his findings and recommendations to the court.

(c) The court shall review such report and enter judgment in accordance with said sections. Such report may be rejected for irregular or improper conduct in the performance of the duties of such referee in which event the court shall appoint another referee to make a report.

(d) There shall be no right to a jury trial in any of the proceedings.

(1969, P.A. 728, S. 3; P.A. 73-633, S. 2, 6; P.A. 74-183, S. 231, 291; P.A. 76-436, S. 10a, 200, 681; P.A. 79-571, S. 29; Oct. Sp. Sess. P.A. 79-8, S. 5, 6.)

History: P.A. 73-633 substituted reference to Sec. 19-347k for reference to Sec. 19-347j which was repealed in the same act; P.A. 74-183 transferred powers of circuit court to court of common pleas and powers of its appellate division to superior court, effective December 31, 1974; P.A. 76-436 authorized retired superior court judges to serve as referees, transferred power to appoint referees from chief judge of common pleas court to chief court administrator or his designee and deleted provision which had allowed aggrieved parties to appeal to superior court “in the same manner as an appeal from a civil judgment”, effective July 1, 1978; P.A. 79-571 divided section into Subsecs.; October, 1979, P.A. 79-8 added exception in Subsec. (a) re immediate ex parte orders where complaint alleges that imminent danger to life, health and safety of tenants exists; Sec. 19-347l transferred to Sec. 47a-14b in 1981 and references to other sections within provisions revised as necessary to reflect their transfer.

Cited. 38 CS 683.



Section 47a-14c - (Formerly Sec. 19-347m). Tenement receivership: Defense.

It shall be sufficient defense to a proceeding under sections 47a-14a to 47a-14g, inclusive, for the owner or any mortgagee or lienor of record to establish that: (1) The condition or conditions alleged in the petition did not in fact exist or that such condition or conditions have been removed or remedied; or (2) such condition or conditions have been caused by a petitioning tenant or tenants.

(1969, P.A. 728, S. 4; P.A. 73-633, S. 3, 6; P.A. 79-571, S. 30.)

History: P.A. 73-633 substituted reference to Sec. 19-347k for reference to Sec. 19-347j which was repealed in the same act; P.A. 79-571 made no substantive changes; Sec. 19-347m transferred to Sec. 47a-14c in 1981 and references to other sections within provisions revised as necessary to reflect their transfer.

Cited. 38 CS 683.



Section 47a-14d - (Formerly Sec. 19-347n). Tenement receivership: Judgment.

(a) If the court finds that the plaintiffs have failed to establish the allegations of the complaint or that the owner or a mortgagee or lienor of record affirmatively established a defense or defenses specified in section 47a-14c, the court shall render a judgment dismissing the complaint.

(b) If the court finds that the plaintiffs have proved the allegations of the complaint and that no defense as specified in section 47a-14c has been affirmatively established by the owner or a mortgagee or a lienor of record, the court shall render a judgment directing that (1) the rents due on the date of entry of such judgment and rents to become due subsequent thereto from all occupying such property be deposited with a receiver appointed by the court; (2) that the receiver apply such rents to the extent necessary to remedy the condition or conditions alleged in the petition; (3) when such condition or conditions have been remedied in accordance with the judgment, any remaining surplus be turned over to the owner, together with a complete accounting of the rents deposited and the costs incurred and (4) granting such other and further relief as the court may deem just and proper.

(c) A certified copy of the judgment shall be served upon each tenant occupying such property by registered mail or personally.

(1969, P.A. 728, S. 5; P.A. 79-571, S. 31.)

History: P.A. 79-571 restated provisions but made no substantive changes; Sec. 19-347n transferred to Sec. 47a-14d in 1981 and reference to Sec. 19-347m revised to reflect its transfer.

Cited. 38 CS 683.



Section 47a-14e - (Formerly Sec. 19-347o). Tenement receivership: Owner’s right to collect rent moneys.

The right of the owner of such property to collect such rent moneys from any tenant on or after the date of entry of a judgment as provided in section 47a-14d shall be void and unenforceable to the extent that the tenant has deposited such moneys with a receiver in accordance with the terms of the judgment rendered under said section, regardless of whether such right of the owner arises from a lease, deed, contract, agreement or understanding or otherwise. It shall be a valid defense in any action or proceeding against such tenant to recover possession of real property for nonpayment of rent or for use or occupation to prove that the rent alleged to be unpaid was deposited with a receiver in accordance with the terms of a judgment entered under section 47a-14d.

(1969, P.A. 728, S. 6; P.A. 79-571, S. 32.)

History: P.A. 79-571 made minor changes in wording but made no substantive changes; Sec. 19-347o transferred to Sec. 47a-14e in 1981 and reference to Sec. 19-347n revised to reflect its transfer.

Cited. 38 CS 683.



Section 47a-14f - (Formerly Sec. 19-347p). Tenement receivership: Order to remove or remedy conditions in lieu of judgment; application for hearing for judgment.

(a) If the court finds that the facts alleged in the complaint have been affirmatively established, that no defense thereto specified in section 47a-14c has been affirmatively established by the owner or a mortgagee or lienor of record and that the facts alleged in the complaint warrant the granting of the relief sought, the court, in lieu of rendering judgment, may issue an order permitting the owner, mortgagee or lienor of record to remove or remedy the conditions in the complaint found to exist if such owner, mortgagee or lienor (1) demonstrates the ability promptly to undertake the work required and (2) posts security for the performance of the work required within the time and in the manner deemed necessary by the court.

(b) If, after the issuance of such an order, it appears to the plaintiffs that the person permitted to do the work is not proceeding with due diligence, the plaintiffs shall apply to the court with notice to those persons who have appeared in the proceeding for a hearing to determine whether judgment should be rendered immediately as provided in section 47a-14g.

(1969, P.A. 728, S. 7; P.A. 73-633, S. 4, 6; P.A. 79-571, S. 33.)

History: P.A. 73-633 replaced references to tenant’s representative with references to plaintiffs; P.A. 79-571 divided section into Subsecs. and made slight changes in wording; Sec. 19-347p transferred to Sec. 47a-14f in 1981 and references to other sections within provisions revised as necessary to reflect their transfer.

Cited. 38 CS 683.



Section 47a-14g - (Formerly Sec. 19-347q). Tenement receivership: Judgment and appointment of receiver after failure to comply with order.

If, upon a hearing authorized under section 47a-14f, the court determines that the person permitted to do such work is not proceeding with due diligence, the court shall render a judgment appointing a receiver as authorized in section 47a-14d. The judgment shall direct the receiver to apply the security posted by such person to remove or remedy the condition or conditions specified in the petition. If the amount of such security is insufficient for such purpose, the judgment shall direct the deposit of rents with the receiver as authorized in section 47a-14d to the extent of such deficiency. If such security exceeds the amount required to remove or remedy such condition or conditions, the judgment shall direct the receiver to file with the court, upon completion of the work prescribed therein, a full accounting of the amount of such security and the expenditures made pursuant to such judgment, and to turn over such surplus to the person who posted security, together with a copy of such accounting.

(1969, P.A. 728, S. 8; P.A. 79-571, S. 34.)

History: P.A. 79-571 rephrased provisions but made no substantive change; Sec. 19-347q transferred to Sec. 47a-14g in 1981 and references to other sections within provisions revised as necessary to reflect their transfer.

Cited. 38 CS 683.



Section 47a-14h - Action by individual tenant to enforce landlord’s responsibilities. Payment of rent into court.

(a) Any tenant who claims that his landlord has failed to perform his legal duties, as required by section 47a-7 or subdivisions (1) to (13), inclusive, of subsection (a) of section 21-82, may institute an action in the superior court having jurisdiction over housing matters in the judicial district in which he resides to obtain the relief authorized by this section and sections 47a-20 and 47a-68. No tenant may institute an action under this section if a valid notice to quit possession or occupancy based upon nonpayment of rent has been served on him prior to his institution of an action under this section or if a valid notice to quit possession or occupancy based on any other ground has been served on him prior to his making the complaint to the agency referred to in subsection (b) of this section, provided any such notice to quit is still effective.

(b) The action shall be instituted by filing a complaint, under oath, with the clerk of the court. The complaint shall allege (1) the name of the tenant; (2) the name of the landlord; (3) the address of the premises; (4) the nature of the alleged violation of section 47a-7; and (5) the dates when rent is due under the rental agreement and the amount due on such dates. The complaint shall also allege that at least twenty-one days prior to the date on which the complaint is filed, the tenant made a complaint concerning the premises to the municipal agency, in the municipality where the premises are located, responsible for enforcement of the housing code or, if no housing code exists, of the public health code, or to the agency responsible for enforcement of the code or ordinance alleged to have been violated, or to another municipal agency which referred such complaint to the municipal agency responsible for enforcement of such code or ordinance. In the case of a mobile manufactured home located in a mobile manufactured home park, such complaint may be made to the Commissioner of Consumer Protection. The entry fee shall be twenty-five dollars, which may be waived in accordance with section 52-259b. Such entry fee shall be a taxable cost of the action. If, on the same day, more than one tenant from the same building or complex institutes an action under this section and pays the entry fee for such action, unless such fee is waived, the actions shall be treated as a single action. No recognizance or bond shall be required.

(c) Upon receipt of the complaint, the clerk shall promptly set the matter down for hearing to be held not more than fourteen days after the filing of the complaint or the return of service, whichever is later, and shall cause a copy of the complaint and the notice of the action to be sent separately by certified mail, return receipt requested, to (1) each landlord named in the complaint and (2) the director of the municipal or state agency to which the tenant has alleged, pursuant to subsection (b) of this section, that a complaint concerning the premises has been made. At such hearing, the agency notified pursuant to subdivision (2) of this subsection shall submit to the court the inspection report prepared as a result of the complaint made by the tenant.

(d) If proof of service is not returned to the clerk, the complaint shall be served by the plaintiff in accordance with section 52-57.

(e) The complainant may seek and the court may order interim or final relief including, but not limited to, the following: (1) An order compelling the landlord to comply with the landlord’s duties under local, state or federal law; (2) an order appointing a receiver to collect rent or to correct conditions in the property which violate local, state or federal law; (3) an order staying other proceedings concerning the same property; (4) an award of money damages, which may include a retroactive abatement of rent paid pursuant to subsection (h) of this section; and (5) such other relief in law or equity as the court may deem proper. If the court orders a retroactive abatement of rent pursuant to subdivision (4) of this subsection and all or a portion of the tenant’s rent was deposited with the court pursuant to subsection (h) of this section by a housing authority, municipality, state agency or similar entity, any rent ordered to be returned shall be returned to the tenant and such entity in proportion to the amount of rent each deposited with the court pursuant to subsection (h) of this section.

(f) The landlord, by counterclaim, may request and the court may issue an order compelling the tenant to comply with his duties under section 47a-11.

(g) The court, in ordering interim or final relief, may order that accrued payments of rent or use and occupancy held by the clerk be used for the repair of the building or be distributed in accordance with the rights of the parties.

(h) On each rent due date on or after the date when the complaint is filed with the clerk of the court, or within nine days thereafter or, in the case of a week-to-week tenancy, within four days thereafter, the tenant shall deposit with the clerk of the court an amount equal to the last agreed-upon rent. If all or a portion of the tenant’s rent is being paid to the landlord by a housing authority, municipality, state agency or similar entity, this requirement shall be satisfied if the tenant deposits an amount equal to such tenant’s portion of the last agreed-upon rent with the clerk. The court may make such entity a party to the action. The clerk shall accept such payment of rent and shall provide the tenant with a receipt. Payment to the clerk shall, for all purposes, be the equivalent of having made payment to the landlord himself. No landlord may maintain an action against a tenant to recover possession for nonpayment of rent if an amount equal to the rent due has been received by the clerk. When the complaint and notice of the action are served pursuant to subsection (c) or (d) of this section, the clerk shall promptly notify the landlord of the receipt of any such payment and of the prohibition against maintaining an action to recover possession for nonpayment of rent. If the complainant fails to make such payment of rent, the court may, after proper notice, upon its own motion or upon motion by the landlord, dismiss the complaint.

(i) The landlord may, at any time, move for the termination of payment into court and the clerk shall promptly schedule a hearing on such motion. If the court finds that the violations of section 47a-7 have been corrected, it shall enter a judgment with respect to the rights and obligations of the parties in the action and with respect to the distribution of any money held by the clerk.

(j) Nothing in this section and sections 47a-20 and 47a-68 shall be construed to limit or restrict in any way any rights or remedies which may be available to a tenant, to the state or to a municipality under any other law.

(k) The judges of the Superior Court may, in accordance with the provisions of section 51-14, adopt rules for actions brought under this section and sections 47a-20 and 47a-68, including the promulgation of a simplified form for the bringing of such actions.

(l) For the purposes of this section, “tenant” includes each resident of a mobile manufactured home park, as defined in section 21-64, including a resident who owns his own home, and “landlord” includes a “licensee” and an “owner” of a mobile manufactured home park, as defined in section 21-64.

(P.A. 83-510, S. 1–4, 7–9; P.A. 84-266, S. 3, 4; P.A. 85-378, S. 1, 2; P.A. 89-254, S. 3; P.A. 91-383, S. 16; P.A. 93-240; 93-435, S. 28, 95; P.A. 01-186, S. 3; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 10-32, S. 143.)

History: P.A. 84-266 amended Subsec. (b) by providing that the entry fee may be waived in accordance with Sec. 52-259b; P.A. 85-378 amended Subsec. (a) to delete the provision that restricted the program to the Hartford-New Britain judicial district and delete the expiration date of June 30, 1984, and to prohibit an action by a tenant if a valid notice to quit has been served; amended Subsec. (b) to increase from 5 to 21 the number of days prior to the institution of an action that a tenant must make a complaint to the appropriate municipal agency, to allow the complaint to be made to another municipal agency and, in the case of a mobile manufactured home, to the commissioner of consumer protection, to provide that the entry fee is a taxable cost of the action and to provide that if more than one tenant institutes an action the actions shall be treated as a single action, amended Subsec. (c) to add “or the return of service, whichever is later,” and the requirement that the state or municipal agency submit to the court the inspection report, and amended Subsec. (h) to require the clerk to promptly notify the landlord of the failure of the tenant to make a payment and “promptly” notify the landlord of the receipt of a payment; P.A. 89-254 amended Subsec. (b) to include a complaint made “to the agency responsible for the enforcement of the code or ordinance alleged to have been violated” and to require as a condition of consolidating several actions that each tenant who institutes an action pay the entry fee for such action, unless such fee is waived, amended Subsec. (c) to replace “notice of hearing” with “notice of the action”, amended Subsec. (h) to delete provision requiring the clerk to promptly notify the landlord of the failure of the complainant to make any payment, to add provision that if all or a portion of the rent is being paid by a housing authority, municipality, state agency or similar entity the tenant satisfies the requirement by depositing with the clerk an amount equal to his portion of the last agreed-upon rent and that the court may make such entity a party to the action, to require the clerk to notify the landlord “when the complaint and notice of the action are served pursuant to Subsec. (c) or (d) of this section”, and to authorize the court to dismiss the complaint “after proper notice, upon its own motion or upon motion by the landlord” rather than “upon motion”, and amended Subsec. (i) to replace “final order” with “judgment”; P.A. 91-383 added Subsec. (l) defining “tenant” and “landlord”; P.A. 93-240 amended Subsec. (e)(4) to specify that the amount of rent that may be retroactively abated is the rent “paid pursuant to subsection (h) of this section” and to add provision re the distribution of rent ordered to be returned when all or a portion of the rent was paid by certain entities; P.A. 93-435 amended Subsec. (a) by adding reference to Sec. 21-82(a)(1) to(13), effective June 28, 1993; P.A. 01-186 amended Subsec. (h) by deleting “ten days thereof” and adding “nine days thereafter or, in the case of a week-to-week tenancy, within four days thereafter” and made a technical change for the purpose of gender neutrality; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 10-32 made technical changes in Subsec. (e), effective May 10, 2010.

Tenancy at sufferance falls within court’s jurisdiction pursuant to the statute. 4 CA 608. Cited. 16 CA 444. Cited. 32 CA 133. Cited. 40 CA 595.



Section 47a-15 - Noncompliance by tenant. Remedy of breach by tenant. Landlord’s remedies.

Prior to the commencement of a summary process action, except in the case in which the landlord elects to proceed under sections 47a-23 to 47a-23b, inclusive, to evict based on nonpayment of rent, on conduct by the tenant which constitutes a serious nuisance or on a violation of subsection (h) of section 47a-11, if there is a material noncompliance with section 47a-11 which materially affects the health and safety of the other tenants or materially affects the physical condition of the premises, or if there is a material noncompliance by the tenant with the rental agreement or a material noncompliance with the rules and regulations adopted in accordance with section 47a-9, and the landlord chooses to evict based on such noncompliance, the landlord shall deliver a written notice to the tenant specifying the acts or omissions constituting the breach and that the rental agreement shall terminate upon a date not less than fifteen days after receipt of the notice. If such breach can be remedied by repair by the tenant or payment of damages by the tenant to the landlord, and such breach is not so remedied within such fifteen-day period, the rental agreement shall terminate except that (1) if the breach is remediable by repairs or the payment of damages and the tenant adequately remedies the breach within such fifteen-day period, the rental agreement shall not terminate; or (2) if substantially the same act or omission for which notice was given recurs within six months, the landlord may terminate the rental agreement in accordance with the provisions of sections 47a-23 to 47a-23b, inclusive. For the purposes of this section, “serious nuisance” means (A) inflicting bodily harm upon another tenant or the landlord or threatening to inflict such harm with the present ability to effect the harm and under circumstances which would lead a reasonable person to believe that such threat will be carried out, (B) substantial and wilful destruction of part of the dwelling unit or premises, (C) conduct which presents an immediate and serious danger to the safety of other tenants or the landlord, or (D) using the premises or allowing the premises to be used for prostitution or the illegal sale of drugs or, in the case of a housing authority, using any area within fifteen hundred feet of any housing authority property in which the tenant resides for the illegal sale of drugs. If the landlord elects to evict based upon an allegation, pursuant to subsection (g) of section 47a-11, that the tenant failed to require other persons on the premises with his consent to conduct themselves in a manner that will not constitute a serious nuisance, and the tenant claims to have had no knowledge of such conduct, then, if the landlord establishes that the premises or, in the case of a landlord that is a housing authority, the premises or any area within fifteen hundred feet of any housing authority property in which the tenant resides has been used for the illegal sale of drugs, the burden shall be on the tenant to show that he had no knowledge of the creation of the serious nuisance.

(P.A. 76-95, S. 16, 27; 76-435, S. 75, 82; P.A. 79-571, S. 35; P.A. 80-288; P.A. 86-267, S. 2; P.A. 89-254, S. 4; P.A. 95-247, S. 6; P.A. 97-231, S. 2.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 79-571 added references to Secs. 47a-23a and 47a-23b and deleted former Subsec. (b) re termination of rental agreement for nonpayment of rent; P.A. 80-288 added evictions based on illegal conduct of tenant; P.A. 86-267 replaced provision re eviction based on conduct which “is illegal” with conduct which “constitutes a serious nuisance” and defined “serious nuisance”; P.A. 89-254 made provisions of section applicable “Prior to the commencement of a summary process action”, added exception when landlord elects to evict based “on a violation of subsection (h) of section 47a-11”, made the delivery of the written notice by the landlord to the tenant mandatory rather than discretionary and applicable if “the landlord chooses to evict based on such noncompliance” and added provision re the tenant’s evidentiary burden in an eviction action when the premises have been used for the illegal sale of drugs; P.A. 95-247 redefined “serious nuisance” to include “allowing the premises to be used” for prostitution or the illegal sale of drugs; P.A. 97-231 provided that the notice shall specify that the rental agreement will terminate upon a date not less than 15 days, rather than 30 days, after receipt of the notice, decreased from 21 to 15 days the time period for the tenant to remedy the breach, amended the definition of “serious nuisance” to include, in the case of a housing authority, using any area within 1,500 feet of any housing authority property in which the tenant resides for the illegal sale of drugs and added provision that if the landlord is a housing authority and is electing to evict in certain circumstances the burden shifts to the tenant if the landlord establishes that “the premises or any area within fifteen hundred feet of any housing authority property in which the tenant resides” has been used for the illegal sale of drugs.

Cited. 5 CA 101. Cited. 13 CA 150. Cited. 19 CA 564. Clear intent to treat differently those committing a serious nuisance and those failing to require others to desist from committing a serious nuisance. 28 CA 684. Cited. 32 CA 133. Provisions are not restricted to actions of tenant and should take into account actions of tenant’s guests. 79 CA 300. Does not require landlord in summary process action to allege in pleading tenant’s failure to remedy violations specified in pretermination notice. 95 CA 802. Where notice to quit referred only to defendant’s creation of “serious nuisance” by engaging in conduct which presents an immediate danger to other tenants or the landlord pursuant to Subsec. (c), and court’s judgment in favor of plaintiff rested on conclusion that defendant threatened to inflict bodily harm pursuant to Subsec. (a), court had no subject matter jurisdiction to evict on a ground other than one charged in the notice to quit and discrepancy deprived defendant of notice of claims to be addressed by court. 123 CA 295. As defendant was not a tenant and had no right or privilege to occupy the premises, defendant was not entitled to a separate pretermination notice because defendant could not remedy the violation except by quitting the premises. 124 CA 728. Tenant cannot “repair” a breach of lease when the breach consists of drug related criminal activity. 129 CA 313.

Use of “may” instead of “shall” in statute does not render requirement of notice directory rather than mandatory. “May” is to be construed as “shall” when necessary to effect manifest legislative intent. 35 CS 274. Cited. Id., 297. Cited. 37 CS 534. Cited. 38 CS 683. Plaintiff landlord was exempt under statute from serving pretermination notice to tenant evicted as a result of arrest off the premises for illegal sale of drugs; alleged acts by tenant arguably fall within definition of “serious nuisance” under statute. 50 CS 125.

Subdiv. (2):

Subpara. (D): Defendant’s appeal dismissed for mootness. 57 CA 731.



Section 47a-15a - Nonpayment of rent by tenant: Landlord’s remedy.

If rent is unpaid when due and the tenant fails to pay rent within nine days thereafter or, in the case of a one-week tenancy, within four days thereafter, the landlord may terminate the rental agreement in accordance with the provisions of sections 47a-23 to 47a-23b, inclusive.

(P.A. 79-571, S. 36; P.A. 89-254, S. 5.)

History: P.A. 89-254 provided for a four-day grace period in the case of a one-week tenancy.

Cited. 38 CS 1; Id., 683. Cited. 39 CS 367. Cited. 40 CS 4. Cited. 42 CS 77.



Section 47a-16 - When landlord may enter rented unit.

(a) A tenant shall not unreasonably withhold consent to the landlord to enter into the dwelling unit in order to inspect the premises, make necessary or agreed to repairs, alterations or improvements, supply necessary or agreed to services or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workmen or contractors.

(b) A landlord may enter the dwelling unit without consent of the tenant in case of emergency.

(c) A landlord shall not abuse the right of entry or use such right of entry to harass the tenant. The landlord shall give the tenant reasonable written or oral notice of his intent to enter and may enter only at reasonable times, except in case of emergency.

(d) A landlord may not enter the dwelling unit without the consent of the tenant except (1) in case of emergency, (2) as permitted by section 47a-16a, (3) pursuant to a court order, or (4) if the tenant has abandoned or surrendered the premises.

(P.A. 76-95, S. 11, 27; 76-435, S. 75, 82; P.A. 79-571, S. 22; P.A. 89-254, S. 6.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 79-571 substituted reference to Sec. 47a-16a for reference to Sec. 47a-17; P.A. 89-254 amended Subsec. (d) to replace “A landlord has not other right of entry” with “A landlord may not enter the dwelling unit without the consent of the tenant” and to add Subdiv. (1) re the exception “in case of emergency”, renumbering the remaining Subdivs. accordingly.

Cited. 38 CS 683.

Subsec. (d):

Cited. 45 CA 46. There was no violation of Subsec. where defendant acted in reasonable reliance on representations of plaintiff, conveyed through a third party, that plaintiff had abandoned or surrendered the premises; Subsec. permits consideration of reasonableness of landlord’s conduct. 133 CA 321.



Section 47a-16a - Notification by tenant of extended absence. When landlord may enter.

Unless otherwise agreed, the tenant shall be required to notify the landlord of any anticipated extended absence from the premises and the landlord thereupon may enter the dwelling unit at reasonable times during such prolonged absence to inspect the premises, make necessary or agreed to repairs, alterations or improvements, supply necessary or agreed to services or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workmen or contractors.

(P.A. 79-571, S. 23.)

Cited. 38 CS 683.



Section 47a-17 - Tenant to occupy only as dwelling unit.

Unless otherwise agreed, a tenant shall occupy his dwelling unit only as a dwelling unit.

(P.A. 76-95, S. 12, 27; 76-435, S. 75, 82; P.A. 79-571, S. 21.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 79-571 deleted former Subsec. (b) which was reincorporated in statutes as Sec. 47a-16a.

Cited. 38 CS 683.



Section 47a-18 - Judicial relief if tenant refuses entry.

If the tenant refuses to allow entry pursuant to section 47a-16 or section 47a-16a, the landlord may obtain a declaratory judgment or injunctive relief to compel access or terminate the rental agreement. In either case the landlord may recover actual damages and reasonable attorney’s fees.

(P.A. 76-95, S. 18, 27; 76-435, S. 75, 82; P.A. 79-571, S. 24.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 79-571 substituted Sec. 47a-16a for Sec. 47a-17 and deleted former Subsec. (b), which was reincorporated in statutes as Sec. 47a-18a in the same act.

Cited. 32 CA 133.

Cited. 38 CS 683.



Section 47a-18a - Judicial relief if landlord unlawfully enters.

If the landlord makes an entry prohibited by section 47a-16 or 47a-16a, or makes repeated demands for entry otherwise lawful but which have the effect of unreasonably harassing the tenant, the tenant may recover actual damages not less than an amount equal to one month’s rent and reasonable attorney’s fees. The tenant may also obtain injunctive relief to prevent the recurrence of the conduct or terminate the rental agreement.

(P.A. 79-571, S. 25; P.A. 89-254, S. 7.)

History: P.A. 89-254 restated provisions to clarify that the tenant does not have to obtain injunctive relief or terminate the rental agreement in order to recover actual damages.

Cited. 38 CS 683.



Section 47a-19 - Rental agreement: Acceptance of rent when overdue.

Acceptance of rent with the knowledge that such rent is overdue constitutes a waiver of the landlord’s right to terminate the rental agreement for the tenant’s failure to pay such rent when it was due.

(P.A. 76-95, S. 17, 27; 76-435, S. 75, 82; P.A. 79-571, S. 6.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 79-571 deleted former Subsec. (a) re tenant’s abandonment of unit, which was reincorporated in statutes as Sec. 47a-11a in the same act.

Cited. 38 CS 683. Cited. 42 CS 77.



Section 47a-20 - (Formerly Sec. 19-375a). Retaliatory action by landlord prohibited.

A landlord shall not maintain an action or proceeding against a tenant to recover possession of a dwelling unit, demand an increase in rent from the tenant, or decrease the services to which the tenant has been entitled within six months after: (1) The tenant has in good faith attempted to remedy by any lawful means, including contacting officials of the state or of any town, city or borough or public agency or filing a complaint with a fair rent commission, any condition constituting a violation of any provisions of chapter 368o, or of chapter 412, or of any other state statute or regulation, or of the housing and health ordinances of the municipality wherein the premises which are the subject of the complaint lie; (2) any municipal agency or official has filed a notice, complaint or order regarding such a violation; (3) the tenant has in good faith requested the landlord to make repairs; (4) the tenant has in good faith instituted an action under subsections (a) to (i), inclusive, of section 47a-14h; or (5) the tenant has organized or become a member of a tenants’ union.

(1971, P.A. 852, S. 1–4; 1972, P.A. 160, S. 5; 186, S. 13; P.A. 76-95, S. 19, 27; 76-435, S. 75, 82; P.A. 79-571, S. 17; P.A. 83-510, S. 6, 9.)

History: 1972 acts included filing complaint with fair rent commission as remedy in Subsec. (a)(1) and added reference to violations of Ch. 412 and other statutes and regulations; P.A. 76-95 added Subsec. (a)(4) forbidding landlord’s action to recover dwelling unit, increase rent or decrease services within six months after tenant organizes or becomes a member of a tenant’s union; P.A. 76-435 revised effective date section of P.A. 76-95; Sec. 19-375a transferred to Sec. 47a-20 in 1977; P.A. 79-571 rephrased provisions and deleted former Subsecs. (b) to (d), reincorporated in statutes as Sec. 47a-20a by the same act; P.A. 83-510 inserted new Subsec. (a)(4) to include an action brought in good faith by a tenant under Sec. 47a-14h(a) to (i).

See Sec. 7-148f re penalty for violation of order of rent reduction or rent suspension.

See Sec. 47a-20a re actions deemed not to be retaliatory.

See Sec. 47a-33 re defense that action is retaliatory.

Cited 34 CS 594. Defense of retaliatory eviction not available in summary process action for nonpayment of rent. Id.

Annotations to present section:

Cited. 217 C. 313.

Cited. 4 CA 608. Cited. 16 CA 444. Cited. 32 CA 133. Cited. 45 CA 46. Sec. 47a-20a contains four exclusive grounds by which a landlord may rebut a presumption of retaliation under this section and because landlord did not prove at least one of those four grounds, he did not rebut the presumption of retaliation under this section. 91 CA 142. Language does not confer a private cause of action. 98 CA 147.

Cited. 35 CS 233. Retaliatory eviction defense is not a right given to tenants, rather a limitation upon remedies of landlord intended to protect tenant who had complained of housing code violation. Tenant’s request to landlord to unclog bathtub drain does not constitute a “repair” sufficient to raise the presumption of retaliatory defense. Repairs required to conform a dwelling to basic structural, mechanical and housing code regulations raise the presumption of retaliatory defense. Id., 261. Cited. 36 CS 47. Cited. 38 CS 370; Id., 683. Cited. 40 CS 470.

Former Subsec. (a):

Retaliatory eviction defense is not a right given to tenants, but a limitation upon remedies of landlord. Establishment of prima facie case by tenant gives rise to presumption of retaliatory action by landlord. Prima facie case results when tenant has produced sufficient evidence to bring himself within one or more of the specified acts. Presumption of retaliatory action is rebuttable. To rebut, landlord is required to establish legitimate interest in the eviction. Landlord has burden of producing substantial countervailing evidence and of proving facts which fairly put in issue the presumed fact. 35 CS 261. Subdivision (1) contains language nearly identical to that of section 47a-33. This subdivision and three others in this subsection are intended to trigger defense of retaliatory action. Id. Under subdivision (3) “repairs” means repairs of substantial code violations; those required to conform a dwelling unit to basic structural, mechanical and housing code regulations are the types contemplated to raise presumption of retaliatory defense. Id., 267.

Subdiv. (3):

Protection of statute not invoked unless repair requested is necessary to maintain premises in a fit and habitable state. 16 CA 444.



Section 47a-20a - Actions deemed not retaliatory.

(a) Notwithstanding the provisions of section 47a-20, the landlord may maintain an action to recover possession of the dwelling unit if: (1) The tenant is using the dwelling unit for an illegal purpose or for a purpose which is in violation of the rental agreement or for nonpayment of rent; (2) the landlord seeks in good faith to recover possession of the dwelling unit for immediate use as his own abode; (3) the condition complained of was caused by the wilful actions of the tenant or another person in his household or a person on the premises with his consent; or (4) the landlord seeks to recover possession on the basis of a notice to terminate a periodic tenancy, which notice was given to the tenant before the tenant’s complaint.

(b) Notwithstanding the provisions of section 47a-20, a landlord may increase the rent of a tenant if: (1) The condition complained of was caused by the lack of due care by the tenant or another person of his household or a person on the premises with his consent or (2) the landlord has become liable for a substantial increase in property taxes, or a substantial increase in other maintenance or operating costs not associated with his complying with the complaint, not less than four months before the demand for an increase in rent, and the increase in rent does not exceed the prorated portion of the net increase in taxes or costs.

(c) Nothing in this section or section 47a-20 shall be construed to in any way limit the defense provided in section 47a-33.

(P.A. 79-571, S. 18.)

See Sec. 47a-20 prohibiting retaliatory action by landlord.

See Sec. 47a-33 re defense that action is retaliatory.

Cited. 4 CA 128. Cited. 16 CA 444. Cited. 32 CA 133. Section contains four exclusive grounds by which a landlord may rebut a presumption of retaliation under Sec. 47a-20 and because landlord did not prove at least one of those four grounds, he did not rebut the presumption of retaliation under Sec. 47a-20. 91 CA 142.

Cited. 38 CS 683. Cited. 40 CS 470.



Section 47a-20e - Protection of tenant in foreclosed property.

(a) For purposes of this section:

(1) “Bona fide tenant” means a tenant who (A) is not the mortgagor or owner of the property, and (B) entered into the rental agreement in an arms-length transaction; and

(2) “Premises”, “rental agreement” and “tenant” have the same meanings as provided in section 47a-1.

(b) Whenever a mortgage or lien of residential real property has been foreclosed and there is a bona fide tenant in possession on the date absolute title to the property vests in the mortgagee, lienholder or successor in interest, any execution of ejectment issued pursuant to section 49-22 against such tenant shall be stayed and no summary process action pursuant to chapter 832 or other action to dispossess such tenant shall be commenced until (1) in the case of a written rental agreement entered into more than sixty days before the commencement of the foreclosure action, the expiration date contained in such rental agreement or sixty days after the date absolute title vests in the mortgagee, lienholder or successor in interest, whichever occurs first, or (2) in the case of a rental agreement other than one described in subdivision (1) of this subsection, thirty days after the date absolute title vests in the mortgagee, lienholder or successor in interest, except that a summary process action or other action to dispossess such tenant may be commenced prior to such date for a reason set forth in section 47a-23 or 47a-31 other than for the reason that the tenant no longer has the right or privilege to occupy the premises as a result of such judgment of foreclosure.

(Nov. 24 Sp. Sess. P.A. 08-2, S. 6.)

History: Nov. 24 Sp. Sess. P.A. 08-2 effective November 25, 2008.



Section 47a-20f - Offer of incentive to tenant in foreclosed property to vacate.

Upon the foreclosure of a mortgage or lien of residential real property, any money or other valuable consideration offered by a mortgagee, lienholder or other successor in interest to a tenant in possession as an incentive to vacate the premises shall be at least equal in amount or value to the greater of (1) the security deposit and interest that would be due such tenant pursuant to chapter 831 upon the termination of the tenancy plus any such security deposit and interest, (2) two months’ rent, or (3) two thousand dollars. No mortgagee, lienholder or other successor in interest may require a tenant in possession, as a condition of the receipt of such money or other valuable consideration, to waive or forfeit any rights or remedies such tenant may have under law against such mortgagee, lienholder or successor in interest other than the right to bring an action to reclaim the security deposit and interest that would be due such tenant.

(Nov. 24 Sp. Sess. P.A. 08-2, S. 7; P.A. 10-181, S. 3.)

History: Nov. 24 Sp. Sess. P.A. 08-2 effective November 25, 2008; P.A. 10-181 deleted provisions re evidence of amount or value of security deposit paid by tenant, provided that incentive be at least equal to the greater of the security deposit and interest, two months’ rent or $2,000 and made technical changes.






Chapter 831 - Advance Rental Payment. Security Deposits

Section 47a-21 - Security deposits.

(a) Definitions. As used in this chapter:

(1) “Commissioner” means the Banking Commissioner.

(2) “Escrow account” means any account at a financial institution which is not subject to execution by the creditors of the person in whose name such account is maintained and includes a clients’ funds account.

(3) “Escrow agent” means the person in whose name an escrow account, including a clients’ funds account, is maintained.

(4) “Financial institution” means any state bank and trust company, national bank, savings bank, federal savings bank, savings and loan association, and federal savings and loan association that is located in this state.

(5) “Forwarding address” means the address to which a security deposit may be mailed for delivery to a former tenant.

(6) “Landlord” means any landlord of residential real property, and includes (A) any receiver; (B) any person who is a successor to a landlord or to a landlord’s interest; and (C) any tenant who sublets his premises.

(7) “Receiver” means any person who is appointed or authorized by any state, federal or probate court to receive rents from tenants, and includes trustees, executors, administrators, guardians, conservators, receivers, and receivers of rent.

(8) “Rent receiver” means a receiver who lacks court authorization to return security deposits and to inspect the premises of tenants and former tenants.

(9) “Residential real property” means real property containing one or more residential units, including residential units not owned by the landlord, and containing one or more tenants who paid a security deposit.

(10) “Security deposit” means any advance rental payment other than an advance payment for the first month’s rent and a deposit for a key or any special equipment.

(11) “Successor” to a landlord or to a landlord’s interest means any person who succeeds to a landlord’s interest whether by purchase, foreclosure or otherwise and includes a receiver.

(12) “Tenant” means a tenant, as defined in section 47a-1, or a resident, as defined in section 21-64.

(13) “Tenant’s obligations” means (A) the amount of any rental or utility payment due the landlord from a tenant; and (B) a tenant’s obligations under the provisions of section 47a-11.

(b) Amount of security deposit. (1) In the case of a tenant under sixty-two years of age, a landlord shall not demand a security deposit in an amount or value in excess of two months’ periodic rent which may be in addition to the current month’s rent.

(2) In the case of a tenant sixty-two years of age or older, a landlord shall not demand a security deposit in an amount or value in excess of one month’s periodic rent, which may be in addition to the current month’s rent. Upon the request of a tenant sixty-two years of age or older, any landlord who has received from such tenant a security deposit in an amount or value in excess of one month’s periodic rent shall refund to such tenant the portion of such security deposit that exceeds one month’s periodic rent.

(c) Exemption from attachment and execution. Assignment to successor. Any security deposit paid by a tenant shall remain the property of such tenant in which the landlord and his successor shall have a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, to secure such tenant’s obligations. A security deposit shall be exempt from attachment and execution by the creditors of the landlord or his successor and shall not be considered part of the estate of the landlord or his successor in any legal proceeding. Any voluntary or involuntary transfer of a landlord’s interest in residential real estate to a successor shall constitute an assignment to such successor of such landlord’s security interest in all security deposits paid by tenants of such transferred residential real estate.

(d) Payment of security deposit and interest at termination of tenancy. (1) Within the time specified in subdivisions (2) and (4) of this subsection, the person who is the landlord at the time a tenancy is terminated, other than a rent receiver, shall pay to the tenant or former tenant: (A) The amount of any security deposit that was deposited by the tenant with the person who was landlord at the time such security deposit was deposited less the value of any damages which any person who was a landlord of such premises at any time during the tenancy of such tenant has suffered as a result of such tenant’s failure to comply with such tenant’s obligations; and (B) any accrued interest due on such security deposit as required by subsection (i) of this section. If the landlord at the time of termination of a tenancy is a rent receiver, such rent receiver shall return security deposits in accordance with the provisions of subdivision (3) of this subsection.

(2) Upon termination of a tenancy, any tenant may notify his landlord in writing of such tenant’s forwarding address. Within thirty days after termination of a tenancy, each landlord other than a rent receiver shall deliver to the tenant or former tenant at such forwarding address either (A) the full amount of the security deposit paid by such tenant plus accrued interest as provided in subsection (i) of this section, or (B) the balance of the security deposit paid by such tenant plus accrued interest as provided in subsection (i) of this section after deduction for any damages suffered by such landlord by reason of such tenant’s failure to comply with such tenant’s obligations, together with a written statement itemizing the nature and amount of such damages. Any such landlord who violates any provision of this subsection shall be liable for twice the amount or value of any security deposit paid by such tenant, except that, if the violation is the failure to deliver the accrued interest, such landlord shall only be liable for twice the amount of such accrued interest.

(3) (A) Any receiver who is authorized by the court appointing him receiver to return security deposits and to inspect the premises of any tenant shall pay security deposits and interest in accordance with the provisions of subdivisions (1) and (2) of this subsection from the operating income of such receivership to the extent that any such payments exceed the amount in any escrow accounts for such tenants. (B) Any rent receiver shall present any claim by any tenant for return of a security deposit to the court which authorized him to be a rent receiver. Such court shall determine the validity of any such claim and shall direct such rent receiver to pay from the escrow account or from the operating income of such property the amount due such tenant as determined by such court.

(4) Any landlord who does not have written notice of his tenant’s or former tenant’s forwarding address shall deliver any written statement and security deposit due to the tenant, as required by subdivision (2) of this subsection, within the time required by subdivision (2) of this subsection or within fifteen days after receiving written notice of such tenant’s forwarding address, whichever is later.

(e) Liability of receiver and successor to landlord’s interest in property re payment of security deposit. A successor, other than a receiver, to a landlord’s interest in residential real property shall be liable for the claims of tenants of such property for return of any part of such security deposit which is or becomes due to such tenant during the time such successor is a landlord. A receiver’s liability for payment of security deposits and interest under this section shall be limited to the balance in any escrow account for such tenants maintained by such receiver in such receivership in accordance with subsection (h) of this section and to the operating income generated in such receivership.

(f) Nonresident landlord. Any landlord who is not a resident of this state shall appoint in writing the Secretary of the State as his attorney upon whom all process in any action or proceeding against such landlord may be served.

(g) Action to reclaim security deposit. Any person may bring an action in replevin or for money damages in any court of competent jurisdiction to reclaim any part of his security deposit which may be due. This section does not preclude the landlord or tenant from recovering other damages to which he may be entitled.

(h) Escrow deposit. (1) Each landlord shall immediately deposit the entire amount of all security deposits received by him on or after October 1, 1979, from his tenants into one or more escrow accounts for such tenants in a financial institution. Such landlord shall be escrow agent of such account. Within seven days after a written request by the commissioner for the name of each financial institution in which any such escrow accounts are maintained and the account number of each such escrow account, a landlord shall deliver such requested information to the commissioner.

(2) Each landlord and each successor to the landlord’s interest shall maintain each such account as escrow agent and shall not withdraw the amount of any security deposit or accrued interest on such amount, as provided in subsection (i) of this section, that is in any escrow account from such account except as provided in this section.

(3) (A) Whenever any real estate is voluntarily or involuntarily transferred from a landlord, other than a receiver, to his successor, including a receiver, such landlord shall withdraw from the escrow account and deliver to his successor the entire amount of security deposits paid by tenants of the property being transferred, plus accrued interest provided for in subsection (i) of this section. If at the time of transfer of such real estate the funds in such account are commingled with security deposits paid by tenants in real estate not being transferred to such successor, and if at such time the funds in such account are less than the amount of security deposits paid by all tenants whose security deposits are contained in such account, such landlord shall deliver to such successor a pro rata share of security deposits paid by tenants of the real estate being transferred to such successor. Any successor to a landlord shall immediately deposit the entire amount of funds delivered to him in accordance with this subdivision into an escrow account as provided in subdivision (l) of this subsection and shall maintain such account as escrow agent in accordance with the provisions of this section. (B) Whenever any real estate is transferred from a receiver to his successor, such receiver shall dispose of the escrow accounts as ordered by the court which appointed him receiver. The order of such court shall provide for the priority of the present and future rights of tenants to security deposits paid by them over the rights of any secured or unsecured creditor of any person and shall provide that the funds in such account shall be delivered to the successor of such receiver for immediate deposit in an escrow account for tenants who paid security deposits.

(4) No person shall withdraw funds from any escrow account except as follows: (A) Within the time specified in subsection (d) of this section, each escrow agent shall withdraw and disburse the amount of any security deposit due to any tenant upon the termination of such tenancy, in accordance with subsection (d) of this section, together with accrued interest thereon as provided in subsection (i) of this section. (B) At the time provided for in subsection (i) of this section, each escrow agent shall withdraw from such account and pay to each tenant any accrued interest due and payable to any tenant in accordance with the provisions of said subsection. (C) The escrow agent may withdraw and personally retain interest credited to and not previously withdrawn from such account to the extent such interest exceeds the amount of interest being earned by tenants as provided in subsection (i) of this section. (D) The escrow agent may withdraw and personally retain the amount of damages withheld, in accordance with the provisions of subsection (d) of this section, from payment of a security deposit to a tenant. (E) The escrow agent may at any time during a tenancy withdraw and pay to a tenant all or any part of a security deposit together with accrued interest on such amount as provided in subsection (i) of this section. (F) The escrow agent shall withdraw and disburse funds in accordance with the provisions of subdivision (3) of this subsection. (G) The escrow agent may transfer any escrow account from one financial institution to another and may transfer funds from one escrow account to another provided that all security deposits in escrow accounts remain continuously in escrow accounts.

(i) Payment of interest on security deposits. (1) On and after July 1, 1993, each landlord other than a landlord of a residential unit in any building owned or controlled by any educational institution and used by such institution for the purpose of housing students of such institution and their families, and each landlord or owner of a mobile manufactured home or of a mobile manufactured home space or lot or park, as such terms are defined in subdivisions (1), (2) and (3) of section 21-64, shall pay interest on each security deposit received by such landlord at a rate of not less than the average rate paid, as of December 30, 1992, on savings deposits by insured commercial banks as published in the Federal Reserve Board Bulletin rounded to the nearest one-tenth of one percentage point, except in no event shall the rate be less than one and one-half per cent. On and after January 1, 1994, the rate for each calendar year shall be not less than the deposit index, as defined in subdivision (2) of this subsection, for that year, except in no event shall the rate be less than one and one-half per cent. On and after January 1, 2012, the rate for each calendar year shall be not less than the deposit index, as defined in subdivision (2) of this subsection, for that year. On the anniversary date of the tenancy and annually thereafter, such interest shall be paid to the tenant or resident or credited toward the next rental payment due from the tenant or resident, as the landlord or owner shall determine. If the tenancy is terminated before the anniversary date of such tenancy, or if the landlord or owner returns all or part of a security deposit prior to termination of the tenancy, the landlord or owner shall pay the accrued interest to the tenant or resident not later than thirty days after such termination or return. In any case where a tenant or resident has been delinquent for more than ten days in the payment of any monthly rent, such resident or tenant shall forfeit any interest that would otherwise be payable to such resident or tenant for that month, except that there shall be no such forfeiture if, pursuant to a provision of the rental agreement, a late charge is imposed for failure to pay such rent within the time period provided by section 47a-15a. No landlord or owner shall increase the rent due on any quarters or property subject to the provisions of this section because of the requirement that interest be paid on any security deposit made with respect to such quarters or property.

(2) The commissioner shall publish the rate that takes effect July 1, 1993, in the Department of Banking news bulletin no later than July 15, 1993. The deposit index for each calendar year shall be equal to the average rate paid on savings deposits by insured commercial banks as last published in the Federal Reserve Board Bulletin in November of the prior year. The commissioner shall determine the deposit index for each calendar year and publish such deposit index in the Department of Banking news bulletin no later than December fifteenth of the prior year. The commissioner shall also cause such rates to be disseminated in a manner designed to come to the attention of landlords and tenants including, but not limited to, the issuance of press releases and public service announcements, the encouragement of news stories in the mass media and the posting of conspicuous notices at financial institutions. For purposes of this subsection, “Federal Reserve Board Bulletin” means the monthly survey of selected deposits published as a special supplement to the Federal Reserve Statistical Release Publication H.6 published by the Board of Governors of the Federal Reserve System or, if such bulletin is superseded or becomes unavailable, a substantially similar index or publication.

(j) Investigation of complaints by commissioner. Order. Enforcement. Regulations. (1) The commissioner may receive and investigate complaints regarding any alleged violation of subsections (b), (d), (h) or (i) of this section, provided the commissioner shall not have jurisdiction over the refusal or other failure of any landlord to return all or part of a security deposit if such failure results from the landlord’s good faith claim that the landlord has suffered damages as a result of a tenant’s failure to comply with such tenant’s obligations whether or not the existence or amount of alleged damages is disputed by the tenant. For purposes of this section a good faith claim is deemed to be a claim for actual damages suffered by the landlord for which written notification of such damages has been given to the tenant in accordance with the provisions of subdivisions (1), (2) and (4) of subsection (d) of this section. For the purposes of such investigation, any person who is or was a landlord shall be subject to the provisions of section 36a-17.

(2) If the commissioner determines that any landlord has violated any provision of this section over which the commissioner has jurisdiction, the commissioner may, in accordance with section 36a-52, order such person to cease and desist from such practices and to comply with the provisions of this section.

(3) The commissioner may adopt regulations, in accordance with chapter 54, to carry out the purposes of this section.

(k) Penalties. (1) Any person who is a landlord at the time of termination of a tenancy and who knowingly and wilfully fails to pay all or any part of a security deposit when due shall be subject to a fine of not more than two hundred fifty dollars for each offense, provided it shall be an affirmative defense under this subdivision that such failure was caused by such landlord’s good faith belief that he was entitled to deduct the value of damages he has suffered as a result of such tenant’s failure to comply with such tenant’s obligations.

(2) Any person who knowingly and wilfully violates the provisions of subsection (h) of this section on or after October 1, 1979, shall be subject to a fine of not more than five hundred dollars or imprisonment of not more than thirty days or both for each offense. It shall be an affirmative defense under the provisions of this subdivision that at the time of the offense, such person leased residential real property to fewer than four tenants who paid a security deposit.

(3) Any person who is a landlord at the time an interest payment is due under the provisions of subsection (i) of this section and who knowingly and wilfully violates the provisions of such subsection shall be subject to a fine of not more than one hundred dollars for each offense.

(4) No financial institution shall be liable for any violation of this section except for any violation in its capacity as a landlord or successor to a landlord’s interest.

(l) Rights not limited. Nothing in this section shall be construed as a limitation upon: (1) The power or authority of the state, the Attorney General or the commissioner to seek administrative, legal or equitable relief permitted by the general statutes or at common law; or (2) the right of any tenant to bring a civil action permitted by the general statutes or at common law.

(P.A. 76-95, S. 5, 27; 76-435, S. 75, 82; P.A. 77-451, S. 3; P.A. 79-559, S. 1; P.A. 80-483, S. 171, 186; P.A. 81-322, S. 8; P.A. 82-162, S. 4; 82-246, S. 1; 82-249; June Sp. Sess. P.A. 83-3, S. 1; P.A. 84-84, S. 1, 2; 84-504, S. 2, 3; 84-546, S. 105, 166, 173; P.A. 85-231; 85-613, S. 74, 154; P.A. 87-9, S. 2, 3; 87-154, S. 1; 87-348; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 91-383, S. 17; P.A. 92-4, S. 1; P.A. 93-40; 93-41, S. 2, 3; 93-142, S. 4, 7, 8; 93-339, S. 1, 2; 93-435, S. 18, 95; P.A. 94-122, S. 337, 340; P.A. 96-74, S. 8; 96-271, S. 216, 254; P.A. 03-84, S. 36; P.A. 05-109, S. 54; P.A. 11-94, S. 1; P.A. 12-96, S. 32.)

History: P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 77-451 specified in Subsec. (b) that landlord may deduct amount of rent due and owing; P.A. 79-559 essentially replaced existing provisions; P.A. 80-483 substituted “judicial district of Hartford-New Britain” for “Hartford county” in Subsec. (j)(2); P.A. 81-322 made technical change; P.A. 82-162 amended Subsec. (i), applying provisions to owners and residents of mobile home parks as well as to landlords and tenants under previously existing provisions; P.A. 82-246 amended Subsec. (i) to increase interest from 4% to 5.25% and to provide that a tenant who makes a late rent payment loses interest for the month of the late payment only where previously all interest was lost; P.A. 82-249 added Subsec. (b)(2) providing for a smaller maximum security deposit for persons 62 years of age or older who meet certain income requirements, amending previous provisions accordingly; June Sp. Sess. P.A. 83-3 changed term “mobile home” to “mobile manufactured home” in Subsec. (i); P.A. 84-84 amended Subsec. (a)(12) to include utility payments due the landlord in the definition of “tenant’s obligations”, amended Subsec. (i) to change the word “lease” to “tenancy” and amended Subsec. (j) to define a good faith claim; P.A. 84-504 amended Subsec. (b) to delete income limitations which qualified tenants 62 years of age or older for a maximum security deposit of one month’s rent, effective with respect to any term of tenancy commencing on or after October 1, 1984; P.A. 84-546 made technical change in Subsec. (d)(1) and changed effective date of P.A. 84-504 from October 1, 1985, to October 1, 1984; P.A. 85-231 amended Subsec. (b)(2) to delete limitation that prohibited a landlord demanding a security deposit in excess of one month’s rent “for any term of tenancy commencing on or after October 1, 1984” and to require a landlord who has received a security deposit from a tenant 62 years of age or older in excess of one month’s rent to refund such excess upon the request of the tenant; P.A. 85-613 made technical changes in Subsec. (j); pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”; P.A. 87-154 amended Subsec. (i) to provide that a tenant will not forfeit interest for being delinquent if pursuant to the rental agreement a late charge is imposed for failure to pay rent within the statutory grace period; P.A. 87-348 amended Subsec. (d)(2) by replacing provision which required a landlord to deliver a written notification of damages within 30 days and the balance of the security deposit plus accrued interest and an itemized statement of damages within 60 days after termination of tenancy with a provision requiring the return of the balance of the security deposit plus accrued interest after deduction for damages together with an itemized statement of damages within 30 days after termination of tenancy; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-383 amended Subsec. (a) by replacing “As used in this section” with “As used in this chapter”, replacing in the definition of “landlord” the words “living quarters in residential real property” with “residential real property”, adding in the definition of “residential real property” the words “including residential units not owned by the landlord”, and adding the definition of “tenant”; P.A. 92-4 amended Subsec. (i) to require interest at the rate of 4% on and after October 1, 1992, and at the rate of 5.25% on and after October 1, 1994; P.A. 93-40 amended Subsec. (c) to provide that a security deposit is exempt from attachment and execution by the landlord’s creditors and is not part of the landlord’s estate; P.A. 93-41 amended Subsec. (j) to give the banking commissioner authority to receive and investigate complaints about violations of the law limiting the amount of security deposit a landlord can demand, effective May 5, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-339 amended Subsec. (i) by requiring that on and after July 1, 1993, the interest rate be not less than the average rate paid as of December 30, 1992, on savings deposits by insured commercial banks and that on and after January 1, 1994, the interest rate for each calendar year be not less than the deposit index, with a minimum rate of 1.5%, and by adding Subdiv. (2) to require the commissioner to publish the rate that takes effect July 1, 1993, no later than July 15, 1993, and to determine and publish the deposit index for each calendar year no later than December fifteenth of the prior year and disseminate the rates in a manner designed to come to the attention of landlords and tenants, effective July 1, 1993; P.A. 93-435 amended Subsec. (i) by making a technical change, effective June 28, 1993; (Revisor’s note: In 1995, the word “subsections” in Subsec. (j)(1) before the words “(d), (h) or (i) of this section” was changed editorially by the Revisors to “subsection”); P.A. 94-122 amended Subsec. (j)(1) by subjecting landlords to the provisions of Sec. 36a-17, authorizing commissioner to issue cease and desist orders under Sec. 36a-52, deleting the hearing provisions in Subsec. (j)(2), and making technical changes, effective January 1, 1995; P.A. 96-74 amended Subsec. (d)(2) to add provision limiting landlord’s liability to twice the amount of the accrued interest when the violation is the failure to deliver such accrued interest; P.A. 96-271 amended Subsec. (f) to delete provision that specified “foreign corporation” as used in Subsecs.(a) and (c) of Sec. 33-400 includes any such landlord, effective January 1, 1997; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (a)(1), effective June 3, 2003; P.A. 05-109 amended Subsec. (c) by replacing reference to Sec. 42a-1-201(37) with reference to Sec. 42a-1-201(b)(35); P.A. 11-94 amended Subsec. (i)(1) by deleting provisions re 1.5% minimum interest to be paid by landlords on security deposits and by making technical changes, effective January 1, 2012; P.A. 12-96 amended Subsec. (i)(1) by replacing “January 1, 2012” with “January 1, 1994” re requirement that rate not be less than deposit index, adding exceptions to existing rate requirements re rate not to be less than one and one-half per cent, adding provision re rate not to be less than deposit index on and after January 1, 2012, and making a technical change, effective June 8, 2012.

Cited. 39 CS 289. Cited. 44 CS 544.

Subsec. (b):

Cited. 35 CS 126.

Subsec. (c):

Relates only to residential real property and, therefore, is inapplicable to case concerning commercial property. 74 CA 460.

Subsec. (d):

Subdiv. (2) cited. 5 CA 118; 44 CA 381; 45 CA 686. Because plaintiff did not provide defendant with a forwarding address, as is required by the clear language of this section, court properly granted defendant’s motion to strike in regard to a claim for double damages. 80 CA 155.

Cited. 37 CS 27.

Subsec. (i):

Cited. 45 CA 686.



Section 47a-22 - (Formerly Sec. 47-23a). Advance rental payments or security deposits for residential units; escrow deposit, interest payable.

Section 47a-22 is repealed.

(P.A. 73-607, S. 2, 3; P.A. 75-197; 75-385, S. 3; P.A. 78-113; P.A. 79-559, S. 2; 79-571, S. 37.)



Section 47a-22a - Interest payable on security deposits of senior citizens and disabled persons in public housing.

Any housing authority, community housing development corporation, or other corporation approved by the Commissioner of Social Services for state financial assistance to provide public housing for senior citizens and disabled persons under the provisions of part VI or VII of chapter 128 shall return any security deposit with interest at a rate of not less than four per cent per annum and, on and after October 1, 1982, at a rate of not less than five and one-quarter per cent per annum, and, on and after January 1, 2013, at the rate calculated in accordance with the provisions of subsection (i) of section 47a-21, to any tenant who has resided in such housing for at least one year.

(P.A. 79-371; P.A. 82-246, S. 2; P.A. 93-262, S. 1, 87; P.A. 12-24, S. 1.)

History: P.A. 82-246 amended section to change interest rate from 4% to 5.25%; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department on aging, effective July 1, 1993; P.A. 12-24 added provision re calculation of interest rate on and after January 1, 2013.






Chapter 832 - Summary Process

Section 47a-23 - (Formerly Sec. 52-532). Notice to quit possession or occupancy of premises. Form. Delivery. Federal termination notice.

(a) When the owner or lessor, or the owner’s or lessor’s legal representative, or the owner’s or lessor’s attorney-at-law, or in-fact, desires to obtain possession or occupancy of any land or building, any apartment in any building, any dwelling unit, any trailer, or any land upon which a trailer is used or stands, and (1) when a rental agreement or lease of such property, whether in writing or by parol, terminates for any of the following reasons: (A) By lapse of time; (B) by reason of any expressed stipulation therein; (C) violation of the rental agreement or lease or of any rules or regulations adopted in accordance with section 47a-9 or 21-70; (D) nonpayment of rent within the grace period provided for residential property in section 47a-15a or 21-83; (E) nonpayment of rent when due for commercial property; (F) violation of section 47a-11 or subsection (b) of section 21-82; (G) nuisance, as defined in section 47a-32, or serious nuisance, as defined in section 47a-15 or 21-80; or (2) when such premises, or any part thereof, is occupied by one who never had a right or privilege to occupy such premises; or (3) when one originally had the right or privilege to occupy such premises but such right or privilege has terminated; or (4) when an action of summary process or other action to dispossess a tenant is authorized under subsection (b) of section 47a-23c for any of the following reasons: (A) Refusal to agree to a fair and equitable rent increase, as defined in subsection (c) of section 47a-23c, (B) permanent removal by the landlord of the dwelling unit of such tenant from the housing market, or (C) bona fide intention by the landlord to use such dwelling unit as such landlord’s principal residence; or (5) when a farm employee, as described in section 47a-30, or a domestic servant, caretaker, manager or other employee, as described in subsection (b) of section 47a-36, occupies such premises furnished by the employer and fails to vacate such premises after employment is terminated by such employee or the employer or after such employee fails to report for employment, such owner or lessor, or such owner’s or lessor’s legal representative, or such owner’s or lessor’s attorney-at-law, or in-fact, shall give notice to each lessee or occupant to quit possession or occupancy of such land, building, apartment or dwelling unit, at least three days before the termination of the rental agreement or lease, if any, or before the time specified in the notice for the lessee or occupant to quit possession or occupancy.

(b) The notice shall be in writing substantially in the following form: “I (or we) hereby give you notice that you are to quit possession or occupancy of the (land, building, apartment or dwelling unit, or of any trailer or any land upon which a trailer is used or stands, as the case may be), now occupied by you at (here insert the address, including apartment number or other designation, as applicable), on or before the (here insert the date) for the following reason (here insert the reason or reasons for the notice to quit possession or occupancy using the statutory language or words of similar import, also the date and place of signing notice). A.B.”. If the owner or lessor, or the owner’s or lessor’s legal representative, attorney-at-law or attorney-in-fact knows of the presence of an occupant but does not know the name of such occupant, the notice for such occupant may be addressed to such occupant as “John Doe”, “Jane Doe” or some other alias which reasonably characterizes the person to be served.

(c) A copy of such notice shall be delivered to each lessee or occupant or left at such lessee’s or occupant’s place of residence or, if the rental agreement or lease concerns commercial property, at the place of the commercial establishment by a proper officer or indifferent person. Delivery of such notice may be made on any day of the week.

(d) With respect to a month-to-month or a week-to-week tenancy of a dwelling unit, a notice to quit possession based on nonpayment of rent shall, upon delivery, terminate the rental agreement for the month or week in which the notice is delivered, convert the month-to-month or week-to-week tenancy to a tenancy at sufferance and provide proper basis for a summary process action notwithstanding that such notice was delivered in the month or week after the month or week in which the rent is alleged to be unpaid.

(e) A termination notice required pursuant to federal law and regulations may be included in or combined with the notice required pursuant to this section and such inclusion or combination does not thereby render the notice required pursuant to this section equivocal, provided the rental agreement or lease shall not terminate until after the date specified in the notice for the lessee or occupant to quit possession or occupancy or the date of completion of the pretermination process, whichever is later. A use and occupancy disclaimer may be included in or combined with such notice, provided that such disclaimer does not take effect until after the date specified in the notice for the lessee or occupant to quit possession or occupancy or the date of the completion of the pretermination process, whichever is later. Such inclusion or combination does not thereby render the notice required pursuant to this section equivocal. Such disclaimer shall be in substantially the following form: “Any payments tendered after the date specified to quit possession or occupancy, or the date of the completion of the pretermination process if that is later, will be accepted for use and occupancy only and not for rent, with full reservation of rights to continue with the eviction action.”

(1949 Rev., S. 8274; 1949, S. 3217d; 1957, P.A. 291, S. 1; 1959, P.A. 28, S. 130; 1969, P.A. 313, S. 1; P.A. 74-183, S. 115, 291; P.A. 76-95, S. 23, 27; 76-435, S. 75, 82; 76-436, S. 102, 681; P.A. 77-451, S. 5; P.A. 78-280, S. 61, 127; P.A. 79-571, S. 46; P.A. 80-399, S. 1; P.A. 81-237; P.A. 82-274, S. 1; P.A. 86-210; 86-286, S. 2; P.A. 87-507, S. 1; P.A. 89-254, S. 8; P.A. 90-230, S. 98, 101; P.A. 91-5; 91-383, S. 18; P.A. 92-171, S. 1; May Sp. Sess. P.A. 92-11, S. 38, 70; P.A. 93-185; 93-209, S. 1; P.A. 95-247, S. 1; P.A. 97-231, S. 10; P.A. 99-221; P.A. 04-127, S. 3.)

History: 1959 act made writ, summons and complaint returnable to circuit court rather than to trial justices, alternate trial justices or municipal courts, which have been abolished; 1969 act deleted reference to requirement for “Duplicate” copies in form; P.A. 74-183 replaced circuit court with court of common pleas and added provisions re venue, effective December 31, 1974; P.A. 76-95 deleted reference to leases terminated under provisions of Sec. 47-23 and specified that complaint “shall be returned to court at least three days before the return day”; P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 76-436 replaced court of common pleas with superior court and reference to Sec. 51-156a with reference to Sec. 51-348, effective July 1, 1978; Sec. 52-532 transferred to Sec. 47a-23 in 1977; P.A. 77-451 added references to dwelling units and to lease terminations where Sec. 47a-15 or 47a-11 has bearing; P.A. 78-280 made technical corrections; P.A. 79-571 added references to rental agreements, divided section into Subsecs. and deleted detailed provisions re eviction procedure, reincorporated in statutes as Sec. 47a-23a; P.A. 80-399 required that lessee or occupant receive notice at least eight, rather than ten, days before termination of lease and deleted exception which had required only five days notice where lease is terminated for nonpayment of rent; P.A. 81-237 amended Subsec. (b) to require that the notice to quit contain the reason therefor; P.A. 82-274 amended Subsec. (c) to provide that if the rental agreement or lease concerns commercial property the notice may be left at the commercial establishment; P.A. 86-210 amended Subsec. (a) to provide that notice be given to an occupant “if the owner or lessor knows or in the exercise of reasonable diligence should know the name of such occupant”; P.A. 86-286 repealed provision added by P.A. 86-210 and amended Subsec. (b) to provide that if owner or lessor, or legal representative, attorney-at-law or attorney-in-fact does not know or cannot reasonably discover the name of occupant, notice may be addressed to “occupant” or “occupants”; P.A. 87-507 amended Subsecs. (a) and (c) to replace “the lessee” with “each lessee” and amended Subsec. (b) to require the notice to set forth “the address, including apartment number or other designation, as applicable” of the premises and to permit the notice to be addressed to an occupant as “John Doe”, “Jane Doe” or some other alias which reasonably characterizes the person to be served, rather than “occupant” or “occupants”, when the owner or lessor “knows of the presence of an occupant” but does not know and cannot discover his name; P.A. 89-254 amended Subsec. (a) to restructure provisions, to insert Subdiv. indicators, to revise in Subdiv. (1) the reasons for the termination of a rental agreement or lease by inserting Subpara. indicators, by replacing “under the provisions of section 47a-15a” with “(D) nonpayment of rent within the grace period provided for residential property in section 47a-15a” and by adding as reasons Subpara. (C) “violation of the rental agreement or lease or of any rules or regulations adopted in accordance with section 47a-9”, Subpara. (E) “nonpayment of rent when due for commercial property”, and Subpara. (G) “nuisance, as defined in section 47a-15”, to replace in Subdiv. (2) “one who has no right or privilege” with “one who never had a right or privilege” and to add in Subdiv. (3) “other than under a rental agreement or lease”; P.A. 90-230 added “or his legal representative, or his attorney-at-law, or in-fact” to Subsec. (a)(3); P.A. 91-5 amended Subsec. (b) to provide that the reason or reasons for the notice to quit be inserted “using the statutory language or words of similar import”; P.A. 91-383 amended Subsec. (a) by adding reference to Secs. 21-70, 21-83, 21-82(b) and 21-80 in Subparas. (C), (D), (F) and (G), respectively, of Subdiv. (1); P.A. 92-171 amended Subsec. (a) to require notice be given at least five, rather than eight, days before termination of rental agreement or lease or before time specified in the notice to quit possession or occupancy, amended Subsec. (b) to delete requirement that reasonable diligence be exercised to discover the name of an occupant whose presence is known as a condition of addressing the notice to “John Doe”, “Jane Doe” or some other alias, and amended Subsec. (c) to authorize delivery of the notice on any day of the week; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (a); P.A. 93-185 added Subsec. (d) re the effect of delivering a notice to quit possession based on nonpayment of rent in the month after the month in which the rent is alleged to be unpaid; P.A. 93-209 added Subsec. (e) to authorize a federal termination notice to be included in or combined with a notice required pursuant to this section and to specify the effect of such inclusion or combination; P.A. 95-247 amended Subsec. (a) to delete in Subdiv. (3) provision that characterized right or privilege to occupy premises as being “other than under a rental agreement or lease” and to add as reasons for notice to quit possession or occupancy Subdiv. (4) re when an action is authorized under certain provisions of Sec. 47a-23c(b) and Subdiv. (5) re when a farm employee or domestic servant, caretaker, manager or other employee fails to vacate premises furnished by his employer; P.A. 97-231 amended Subsec. (a) to require notice be given at least three, rather than five, days before termination of rental agreement or lease or before the time specified in the notice to quit possession or occupancy; P.A. 99-221 made technical changes and amended Subsec. (e) by adding provisions re the use and occupancy disclaimer; P.A. 04-127 amended Subsec. (d) by adding provisions re week-to-week tenancy.

Statute is to be strictly construed. 12 C. 259; 14 C. 277. Termination of lease. 12 C. 559. The lessor need not directly authorize the particular person who leaves the notice to do so. 14 C. 276. Pleading. Id.; 32 C. 348. Landlord has no right to enter peaceably in tenant’s absence and afterward hold possession by force. 23 C. 310; 52 C. 16. Statutory notice supersedes the six months’ notice in estates from year to year, when. 23 C. 317. Statute supersedes no common-law remedies except the notice to quit and the form of procedure. 29 C. 337. Writ issued by one justice may be made returnable to another. 36 C. 205. Judgment for plaintiff is conclusive evidence that defendant was his tenant. 48 C. 22. Conservator may bring action of summary process in his own name. 55 C. 116, 117. Terms of notice held sufficient. 66 C. 438. Error in year stated for return day held immaterial. 70 C. 348. Character of possession held admissible under the issue. 73 C. 86. Purpose of act. 79 C. 308. Trustee may bring action to free trust from an encumbrance at a time after he is required to convey the property in fee. 91 C. 667. Waiver in lease of demand for rent and reentry; effect of justice judgment and record; waiver of forfeiture relied on as a defense. 92 C. 144. Equity will enjoin prosecution of summary process action, when. 93 C. 638; 96 C. 630; Id., 645. That action is brought in behalf of one who has agreed to purchase property, nil. sig. 94 C. 452. A statutory procedure of limited application; lies when. 95 C. 69; 102 C. 694. Duplicate, not attested copy, of notice to quit is necessary. 97 C. 66. History of statute. Id., 72. Tenancy at will terminated by reasonable notice to quit. 102 C. 640. Should be returned to justice in town where land lies, thereafter transferable to justice in town where either party resides. 104 C. 294. Informalities in adjournment waived if parties eventually appear and are heard. Id. Action could be transferred by stipulation of parties under former Sec. 51-99. Id. Necessary and only basis of summary process is that lease has terminated, not that rent is unpaid in itself. 125 C. 550. Notice may be signed by lessor’s attorney. Id., 552. Defendant may not interpose counterclaim for declaratory judgment and damages and thereby secure transfer to superior court. 131 C. 528. Delay in bringing action after effective day of notice, if not unreasonable, will not prevent its maintenance. 132 C. 622. Notice describing property by wrong street number is invalid. 133 C. 95. Relief demanded in complaint is the determinative factor concerning the right of appeal. 134 C. 649. It is essential that lease should have terminated in one of ways specified. 135 C. 364. Cited. Id., 392; 144 C. 80. Essential to action that there has been a lease between parties and that it has terminated. 138 C. 474; 139 C. 598. Duplicate copy provision satisfied when original and duplicate differ merely in circumstantial discrepancies. 141 C. 247. Cited. 159 C. 64. Despite purpose of summary process to avoid delay loss and expense, stay of proceedings is not a “final judgment” and therefore not appealable. 164 C. 287.

Cited. 6 CS 156; 8 CS 389. Notice to quit possession equally valid whether served ten days before termination of the lease or at least ten days before the time specified in the notice for the lessee to quit possession. 12 CS 264. Cited. 13 CS 441. Nature of summary process discussed. 15 CS 141. Notices to quit which are served on two or more tenants need not be identical. Statute merely requires that they be duplicates of their originals; a notice addressed specifically to one tenant and another notice addressed specifically to another tenant met the statutory requirements. 23 CS 291. Summary process is available only where there is a lease and it has been terminated. Id., 388. Action is limited to cases where the issue of the expiration of the lease is simple issue of fact, not complicated by questions as to the proper legal construction of the lease. Id. Quasi-public landlord must conduct informal hearing before commencing summary process action; section discussed and constitutionality questioned. 33 CS 15.

Period of “at least ten days” excludes both terminal days. 3 Conn. Cir. Ct. 385. After making use of the benefits of summary process, defendant could not then disclaim its applicability to him when it appeared to be to his disadvantage. Id., 561, 564. Cited. 5 Conn. Cir. Ct. 265. Notice to quit to be served ten days before date of expiration of lease if one exists; if not, ten days before time specified by notice to quit. Id., 419. Action for possession for nonpayment of rent must be based on lease and will not be successful when plaintiff and defendant had not agreed on any terms. 6 Conn. Cir. Ct. 1.

Annotations to present section:

Cited. 202 C. 128; 209 C. 724; 215 C. 701; 225 C. 600. Landlord, after withdrawing its complaint in a summary process action, is required to serve a new notice to quit prior to commencing a new summary process action against a tenant under Sec. 47a-23a. 292 C. 459.

Cited. 4 CA 162; Id., 627; 5 CA 101; 6 CA 373; 7 CA 301; Id., 639; 11 CA 360; 13 CA 150; 16 CA 574; 18 CA 384; 19 CA 483; Id., 564; 28 CA 684; 31 CA 575. “The covenant of quiet enjoyment operates as a shield for the lessee in protecting his possessory interests in his leasehold; it does not serve as a sword of the landlord to terminate a lease agreement.” 35 CA 185. Legislature did not intend to give an owner and lessor, but not a sublessor, an expeditious means of obtaining possession of the premises from a commercial tenant for nonpayment of rent; thus, plaintiff, as sublessor, could avail itself of section. 81 CA 486. Property owner may bring summary process action against one who has no right or privilege to occupy the premises without having to allege that the occupier is a tenant; furthermore, because statute requires party seeking summary process only to allege and prove ownership of the subject property and to assert a demand for possession, defendants could not prevail on their claim that plaintiff failed to prove that it was in possession of the premises or that it sought possession. 88 CA 661. Court order restoring tenant to possession in entry and detainer action did not create a new tenancy and plaintiff in summary process action was not required to serve a new notice to quit possession. 121 CA 790. The use of “or” indicates the disjunctive, therefore notice need not reflect both the owner’s identity and the identity of the owner’s legal representative, attorney-at-law or attorney-in-fact. 128 CA 805. Property manager’s statements, including those of wanting to avoid court and attorneys and willingness to forgive two months unpaid rent, rendered previous unequivocal notice to quit equivocal, and was contrary to goal of insulating tenant from confusion and uncertainty. 132 CA 582. Although notice to quit did not set out the specific violation of the lease, it stated that defendant had to quit the premises due to violations of the lease and tracked the language of Subsec. (a), which met the requirements of Subsec. (b) re notices to quit. 133 CA 1.

Sovereign immunity to action under statute claimed; not waived by entering into lease under former Sec. 4-128; nonpayment of rent not a “taking” in constitutional sense which would nullify defense of sovereign immunity. 35 CS 180. Statute does not require the existence of a landlord-tenant relationship or consistency of ownership for an owner to evict. Id., 233. Defendant to tenant’s unsolicited mailing of money order for next month’s rent to landlord after issuance of notice to quit and prior to issuance of complaint and plaintiff’s mere retention of money order was insufficient to constitute acceptance of rent; to constitute acceptance, retention requires demonstration of ownership such as endorsement or actual cashing of check; issuance of complaint one day after receipt of rental offer was unequivocal manifestation of plaintiff’s rejection of tenant’s rental offer. Id., 258. Cited. Id., 274; Id., 297. Notice to quit may be signed by duly authorized attorney. Id., 549. Discovery is available in summary process proceedings. Summary process deemed and intended by legislature to be civil action. 36 CS 47. Cited. Id., 626; 37 CS 654; 38 CS 1; Id., 8; Id., 70; Id., 341; 40 CS 4.

Subsec. (a):

Subdiv. (1)(E) cited. 231 C. 213; Id., 923. Cited. 233 C. 213. Where notice to quit provided wrong year for date to quit, trial court properly found that defect was circumstantial under Sec. 52-123 and that defendant had received actual notice in accordance with Subsec. 292 C. 381.

Cited. 9 CA 477; 20 CA 159; 27 CA 530; 36 CA 432. If lease is subsequent to mortgage, foreclosure extinguishes lease. 52 CA 37. Reasons for issuing a notice to quit set forth in Subsec. are the only reasons that an owner may rely on for issuing a valid notice to quit. 68 CA 638. Where owner relies on Subdiv (4) in notice to quit, but fails to show that tenant was member of the class described in Sec. 47a-23c, the notice is invalid. Id. Prefatory language in Subdiv. (4) indicates that legislature intended Subdiv. to apply only to summary process actions authorized by Sec. 47a-23c(b) and only to the protected class of tenants described therein. Id. Where legal title to real property rested with estate of decedent, it was within executor’s power, as fiduciary and legal representative of the estate, to maintain summary process action on behalf of estate. 118 CA 577.

Cited. 40 CS 100.



Section 47a-23a - Complaint.

(a) If, at the expiration of the three days prescribed in section 47a-23, the lessee or occupant neglects or refuses to quit possession or occupancy of the premises, any commissioner of the Superior Court may issue a writ, summons and complaint which shall be in the form and nature of an ordinary writ, summons and complaint in a civil process, but which shall set forth facts justifying a judgment for immediate possession or occupancy of the premises and make a claim for possession or occupancy of the premises. If the claim is for the possession or occupancy of nonresidential property, the writ, summons and complaint shall also make a claim for the forfeiture to the plaintiff of the possessions and personal effects of the defendant in accordance with section 47a-42a. If the plaintiff has properly issued a notice to quit possession to an occupant by alias, if permitted to do so by section 47a-23, and has no further identifying information at the time of service of the writ, summons and complaint, such writ, summons and complaint may also name and serve such occupant or occupants as defendants. In any case in which service is to be made upon an occupant or occupants identified by alias, the complaint shall contain an allegation that the plaintiff does not know the name of such occupant or occupants. Such complaint shall be returnable to the Superior Court. Such complaint may be made returnable six days, inclusive, after service upon the defendant and shall be returned to court at least three days before the return day. Such complaint may be served on any day of the week. Notwithstanding the provisions of section 52-185 no recognizance shall be required of a complainant appearing pro se.

(b) Venue for actions brought pursuant to this chapter shall be the geographical area, established pursuant to section 51-348, where the defendant resides or where the leased premises or trailer are located at the plaintiff’s election or, in the case of a defendant corporation or domestic corporation, where the defendant has an office or place of business. If the defendant is a nonresident, venue shall be the geographical area, established pursuant to section 51-348, where the plaintiff resides or where the land lies at the plaintiff’s election.

(P.A. 79-571, S. 47; P.A. 80-399, S. 3; P.A. 87-507, S. 2; P.A. 92-171, S. 2; P.A. 93-435, S. 19, 95; P.A. 97-231, S. 9; P.A. 12-133, S. 4.)

History: P.A. 80-399 amended section to reflect change in notice requirement, i.e. from 10 or 5 days to 8 days, and specified that no recognizance is required of complainant appearing pro se; P.A. 87-507 amended Subsec. (a) to provide that when a plaintiff has issued a notice to quit to an occupant by alias and has no further identifying information, the writ, summons and complaint may also name and serve such occupant or occupants as defendants and that when service is to be made upon an occupant or occupants by alias, the complaint shall allege that the plaintiff does not know and cannot discover the name of such occupant or occupants; P.A. 92-171 amended Subsec. (a) by changing “eight days” to “five days” to reflect change in notice requirement of Sec. 47a-23, deleting the requirement that when an occupant is served by alias the complaint contain an allegation that the plaintiff in the exercise of reasonable diligence cannot discover the name of the occupant, and authorizing the complaint to be served on any day of the week; P.A. 93-435 made a technical change in Subsec. (b), effective June 28, 1993; P.A. 97-231 amended Subsec. (a) to change “five days” to “three days prescribed in section 47a-23” and to add provision that if the claim is for the possession or occupancy of nonresidential property a claim may also be made for the forfeiture of the possessions and personal effects of the defendant; P.A. 12-133 amended Subsec. (a) by changing “may” to “shall” re inclusion of claim for forfeiture of personal effects of defendant to plaintiff when plaintiff’s claim is for possession or occupancy of nonresidential property.

Cited. 1 CA 439. Cited. 4 CA 162. Cited. 7 CA 301. Cited. 16 CA 574. Cited. 18 CA 539.

Cited. 38 CS 70. Cited. 39 CS 367.

Subsec. (a):

Cited. 217 C. 313.

Cited. 36 CA 432. Trial court properly determined that summary process action was issued in conformity with statute. “Issue” means more than mere clerical preparation, dating and attestation of a writ and, with reference to writs, is ordinarily construed as importing delivery to the proper person or officer for service. Date on which summary process was delivered to judicial marshal was date summary process was issued. 97 CA 662.

This statute continues in effect as a special rule governing summary process actions until modified by a later rule of the judges of the superior court. 38 CS 389. Cited. 40 CS 4.



Section 47a-23b - Service of notice to quit or summons if lessee a nonresident or if whereabouts unknown.

(a) If the lessee or occupant of such land, building, apartment or dwelling unit or of any trailer, or any land upon which a trailer is used or stands, is a nonresident of this state at the time when it is desired to give him notice to quit possession or occupancy of such premises, or at the time of the issuance of the summons, such notice to quit, or such summons, may be served upon the person in charge thereof; or, if no person is in charge of such premises, the notice to quit may be served upon such lessee or occupant in the manner provided by section 52-57 or 52-57a, at least ten days before the time specified in such notice, and such summons may be served in like manner, except that such copy shall be mailed at least six days before the return day thereof.

(b) If such lessee or occupant has gone to parts unknown, the notice to quit may be served upon such lessee or occupant by advertising such notice to quit at least twice in a paper published in the county and having a circulation in the town in which such premises are located. Such notice shall be first advertised at least ten days before the time specified in the notice for the lessee or occupant to quit possession. Such summons may be served in like manner, except that notice of the pendency of such summons shall be first advertised at least six days before the return day thereof.

(P.A. 79-571, S. 48; P.A. 80-399, S. 4.)

History: P.A. 80-399 required that notice be served as provided in Sec. 52-57 or 52-57a rather than by registered or certified mail to last-known address.



Section 47a-23c - Prohibition on eviction of certain tenants except for good cause.

(a)(1) Except as provided in subdivision (2) of this subsection, this section applies to any tenant who resides in a building or complex consisting of five or more separate dwelling units or who resides in a mobile manufactured home park and who is either: (A) Sixty-two years of age or older, or whose spouse, sibling, parent or grandparent is sixty-two years of age or older and permanently resides with that tenant, or (B) a person with a physical or mental disability, as defined in subdivision (8) of section 46a-64b, or whose spouse, sibling, child, parent or grandparent is a person with a physical or mental disability who permanently resides with that tenant, but only if such disability can be expected to result in death or to last for a continuous period of at least twelve months.

(2) With respect to tenants in common interest communities, this section applies only to (A) a conversion tenant, as defined in subsection (3) of section 47-283, who (i) is described in subdivision (1) of this subsection, or (ii) is not described in subdivision (1) of this subsection but, during a transition period, as defined in subsection (4) of section 47-283, is residing in a conversion condominium created after May 6, 1980, or in any other conversion common interest community created after December 31, 1982, or (iii) is not described in subdivision (1) of this subsection but is otherwise protected as a conversion tenant by public act 80-370*, and (B) a tenant who is not a conversion tenant but who is described in subdivision (1) of this subsection if his landlord owns five or more dwelling units in the common interest community in which the dwelling unit is located.

(3) As used in this section, “tenant” includes each resident of a mobile manufactured home park, as defined in section 21-64, including a resident who owns his own home, “landlord” includes a “licensee” and an “owner” of a mobile manufactured home park, as defined in section 21-64, “complex” means two or more buildings on the same or contiguous parcels of real property under the same ownership, and “mobile manufactured home park” means a parcel of real property, or contiguous parcels of real property under the same ownership, upon which five or more mobile manufactured homes occupied for residential purposes are located.

(b) (1) No landlord may bring an action of summary process or other action to dispossess a tenant described in subsection (a) of this section except for one or more of the following reasons: (A) Nonpayment of rent; (B) refusal to agree to a fair and equitable rent increase, as defined in subsection (c) of this section; (C) material noncompliance with section 47a-11 or subsection (b) of section 21-82, which materially affects the health and safety of the other tenants or which materially affects the physical condition of the premises; (D) voiding of the rental agreement pursuant to section 47a-31, or material noncompliance with the rental agreement; (E) material noncompliance with the rules and regulations of the landlord adopted in accordance with section 47a-9 or 21-70; (F) permanent removal by the landlord of the dwelling unit of such tenant from the housing market; or (G) bona fide intention by the landlord to use such dwelling unit as his principal residence.

(2) The ground stated in subparagraph (G) of subdivision (1) of this subsection is not available to the owner of a dwelling unit in a common interest community occupied by a conversion tenant.

(3) A tenant may not be dispossessed for a reason described in subparagraph (B), (F) or (G) of subdivision (1) of this subsection during the term of any existing rental agreement.

(c) (1) The rent of a tenant protected by this section may be increased only to the extent that such increase is fair and equitable, based on the criteria set forth in section 7-148c.

(2) Any such tenant aggrieved by a rent increase or proposed rent increase may file a complaint with the fair rent commission, if any, for the town, city or borough where his dwelling unit or mobile manufactured home park lot is located; or, if no such fair rent commission exists, may bring an action in the Superior Court to contest the increase. In any such court proceeding, the court shall determine whether the rent increase is fair and equitable, based on the criteria set forth in section 7-148c.

(d) A landlord, to determine whether a tenant is a protected tenant, may request proof of such protected status. On such request, any tenant claiming protection shall provide proof of the protected status within thirty days. The proof shall include a statement of a physician in the case of alleged blindness or other physical disability.

(P.A. 80-370, S. 1, 9; P.A. 81-319, S. 3, 6; P.A. 82-356, S. 1, 14; 82-472, S. 130, 183; P.A. 83-94; 83-474, S. 95, 96; P.A. 84-546, S. 106, 173; P.A. 87-310; P.A. 89-254, S. 16; P.A. 91-383, S. 19; P.A. 12-41, S. 1.)

*Note: Public act 80-370 is entitled “An Act Concerning Condominium Conversion and the Encouragement of New Rental Housing”. (See Reference Table captioned “Public Acts of 1980” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 81-319 amended Subsec. (b) to provide that the prohibitions of the subsection do apply to a landlord who intends to use a dwelling unit as his principal residence if the unit is in a conversion condominium and at the time of conversion was occupied by a lessee described in Subdiv. (2), to clarify that a landlord may pass on only legitimate and reasonable rent increases, and to provide that if a fair rent commission does not exist the lessee may bring an action in superior court; P.A. 82-356 amended Subsec. (b) to extend from January 1, 1983, to January 1, 1988, the prohibition on landlords bringing a summary process action except in certain instances, revised the criteria for lessee eligibility, deleted the income limitations for lessee eligibility, added as a reason for eviction a “refusal to agree to a legitimate and reasonable rent increase”, and clarified the permissible reasons for eviction, the applicability of the subsection and the remedies and procedure for an aggrieved lessee; P.A. 82-472 amended Subsec. (a)(4) by changing except as provided in this section and “sections 47-76, 47-88b to 47-88d, inclusive, 47-116 and 47a-39” to “section 47-88d”; P.A. 83-94 deleted the expiration date of January 1, 1988, for the prohibition on landlords bringing a summary process action except in certain instances; P.A. 83-474 deleted Subsec. (a) re the statement of policy, rephrased, revised and reordered former Subsec. (b), specified the applicability of the section to tenants in common interest communities and added Subsec. (d) to authorize a landlord to request proof from tenants claiming protected status; P.A. 84-546 made technical change in Subsec. (a); P.A. 87-310 amended Subsec. (a)(1) to make section applicable to qualified tenants in a building or complex with five or more separate dwelling units, rather than seven or more units, and amended Subsec. (a)(2) to clarify the conversion tenants to which the section is applicable and to make section applicable to an elderly, blind or disabled tenant who is not a conversion tenant if his landlord owns five or more dwelling units in the common interest community; P.A. 89-254 amended Subsec. (a) to make section applicable to qualified tenants who reside in a mobile manufactured home park and to define “mobile manufactured home park” and amended Subsec. (c) to add reference to “mobile manufactured home park lot”; P.A. 91-383 amended Subsec. (a)(1) to add definitions of “tenant” and “landlord” and amended Subsecs. (b)(1)(C) to add reference to Sec. 21-82(b) and (b)(1)(E) to add reference to Sec. 21-70; P.A. 12-41 amended Subsec. (a)(1) by replacing former Subparas. (B) and (C) re tenant who is blind or physically disabled with new Subpara. (B) re tenant who is a person with a physical or mental disability or whose spouse, sibling, child, parent or grandparent is a person with a physical or mental disability who permanently resides with that tenant.

Cited. 38 CS 70.

Subsec. (b):

Cited. 207 C. 441.

Cited. 1 CA 439. Statute attempts to balance rights given to protected tenants by giving owner option of removing a rental unit from housing market when it is no longer economically feasible to rent to such tenants or for other reasons. 68 CA 638.



Section 47a-23d - Report to General Assembly.

Obsolete.

(P.A. 80-370, S. 7, 9.)



Section 47a-24 - (Formerly Sec. 52-532a). Action by cooperative housing corporation.

As used in this chapter, (1) “lessee or occupant” includes a member or shareholder of a cooperative housing corporation who occupies a dwelling unit in such corporation’s premises pursuant to an agreement of occupancy, whether or not it is designated as a lease or rental agreement, which agreement provides that, for breach by the member or shareholder of any provision of such agreement, the corporation shall have the legal remedies available to a landlord for breach by a tenant of a provision of a lease or rental agreement; and (2) “owner or lessor” includes any such cooperative housing corporation.

(1971, P.A. 12, S. 1; P.A. 79-571, S. 43.)

History: Sec. 52-532a transferred to Sec. 47a-24 in 1977; P.A. 79-571 added Subdiv. indicators, made minor wording changes and added reference to rental agreements in Subdiv. (1).

Cited. 38 CS 70.



Section 47a-24a - Action by receiver of rents.

As used in this chapter, “owner or lessor” includes any receiver appointed under sections 47a-56 to 47a-56i, inclusive.

(P.A. 95-247, S. 11.)

See Sec. 47a-56d re authority of receiver to bring summary process action.



Section 47a-25 - (Formerly Sec. 52-533). Waiver of notice to quit.

When, in any written lease of any land, building, apartment or dwelling unit, notice to quit possession has been expressly waived by the lessee in the event such lease terminates by lapse of time, the three days’ notice prescribed in sections 47a-23 and 47a-23a shall not be necessary; and complaint and summons may issue in the same manner as if such notice to quit had been previously given.

(1949 Rev., S. 8275; P.A. 77-451, S. 6; P.A. 79-571, S. 49; P.A. 80-399, S. 2; P.A. 92-171, S. 3; P.A. 97-231, S. 11.)

History: Sec. 52-533 transferred to Sec. 47a-25 in 1977; P.A. 77-451 included leases of dwelling units; P.A. 79-571 added references to Secs. 47a-23a and 47a-23b; P.A. 80-399 changed ten days notice to eight days notice and specified that notice is not necessary “in the event such lease terminates by lapse of time”, omitting reference to Sec. 47a-23b as well; P.A. 92-171 changed the eight days’ notice to five days’ notice; P.A. 97-231 changed provision re five days’ notice to three days’ notice.

Cited. 38 CS 70. Cited. 40 CS 107.



Section 47a-26 - (Formerly Sec. 52-534). Failure to appear. Judgment.

If the defendant does not appear within two days after the return day and a motion for judgment for failure to appear and an endorsed copy of the notice to quit is filed with the clerk, the court shall, not later than the first court day after the filing of such motion, enter judgment that the complainant recover possession or occupancy of the premises with the complainant’s costs, and execution shall issue subject to the provisions of sections 47a-35 to 47a-41, inclusive.

(1949 Rev., S. 8277; 1949, S. 3219d; 1957, P.A. 291, S. 2; 1961, P.A. 509, S. 3; 1963, P.A. 562; 1969, P.A. 295; 313, S. 2; P.A. 76-59, S. 3; 76-95, S. 24, 27; 76-435, S. 75, 82; P.A. 77-451, S. 7; 77-452, S. 29, 72; P.A. 78-280, S. 62, 127; 78-331, S. 19, 58; P.A. 79-571, S. 51; P.A. 99-157, S. 2.)

History: 1961 act added references to sections 52-542 to 52-548, 51-264 and 51-265; 1963 act added provisions for time limit on defendant’s nonappearance and filing of motion for failure to appear and specified procedure when defendant appears but fails to plead; 1969 acts required that all pleadings advance one step within each successive three-day period from previous pleading and deleted reference to “duplicate” copy of notice to quit; P.A. 76-59 added provision requiring that execution to enforce judgment be issued within one year from date judgment was entered, excluding any period during which execution was stayed; P.A. 76-95 required that defendant appear within two rather than three days after return day and added provisions re defendant’s deposit of payments for use and occupancy of premises during pendency of action and re court’s determination of amounts due each party; P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 77-451 specified that clerk rather than court orders defendant who fails to make required payments to file answer within four days rather than two as was previously the case; P.A. 77-452 referred to superior court’s rules for service of pleadings rather than to supreme court’s rules; Sec. 52-534 transferred to Sec. 47a-26 in 1977; P.A. 78-280 substituted reference to Secs. 51-197c to 51-197f for reference to Secs. 51-264 and 51-265; P.A. 78-331 substituted “four-day” for “two-day” period in keeping with provisions of P.A. 77-451; P.A. 79-571 deleted provisions other than provision ordering judgment in favor of complainant when defendant fails to appear, reincorporating them in statutes as Secs. 47a-26a to 47a-26g; P.A. 99-157 required the court to enter judgment “not later than the first court day after the filing of such motion” rather than “forthwith” and made provisions of section gender neutral.

Execution can only run against defendant. 12 C. 261. Assignment of lessor’s title, not followed by attornment, no defense. 14 C. 278. Each party may peremptorily challenge two jurors. 20 C. 520. Tenant estopped to deny title of his lessor. 33 C. 156. Subsequent “title” defined. Id. Forfeiture for nonpayment of rent, how far barred by matter of recoupment. Id., 210. Breach of condition no termination of lease, unless so expressly provided. 34 C. 528. Formerly, after reversal on writ of error, cause could not be entered and retried in superior court. 39 C. 308. Certain pleadings in, considered. 73 C. 83. Mere option or equitable right in lessee to renew lease no defense. 75 C. 186; 86 C. 212. Formerly means to review erroneous action by city court was by writ of error to supreme court. 79 C. 308; see 86 C. 32. Effect of failure to plead notice to quit. 79 C. 100. Estoppel from withdrawal of action and acceptance of rent. 80 C. 504. Justification under new void lease held demurrable. 86 C. 32. Waiver of condition broken is a defense. 92 C. 144. Formerly writ of error was proper method of review; Id., 150; and was brought under section 52-274; 96 C. 626; appeal will be erased from docket on motion; 95 C. 69; errors must be specifically assigned. 91 C. 671; 102 C. 696. Relief in equity against process. 93 C. 638; 96 C. 630; Id., 645. Rulings on evidence may be reviewed only by bill of exceptions setting forth all circumstances surrounding each ruling. 102 C. 696; 104 C. 293. Remedy limited to cases where issue of termination of lease presents simple question of fact; does not include cases involving questions de construction of leases. 102 C. 695. Formerly, initial review was by writ of error; if such writ was taken to superior or common pleas court, appeal lay therefrom to supreme court. 125 C. 543. Cited. 131 C. 530. Cited. 134 C. 649.

Formerly review in summary process was obtained by writ of error. 15 CS 141. Judge of municipal court had no power to order stay of execution of judgment in summary process action; mandamus would not issue to order him to do so. 19 CS 41.

Cited. 3 Conn. Cir. Ct. 561(fn).

Annotations to present section:

Cited. 217 C. 313.

Cited. 1 CA 439.

Cited. 34 CS 699. It was proper to exclude issue of illegality of contract from consideration in summary process. 35 CS 549. Cited. 36 CS 47. Cited. 38 CS 70.



Section 47a-26a - Failure to plead. Judgment.

If the defendant appears but does not plead within two days after the return day, the complainant may file a motion for judgment for failure to plead, served upon the defendant in the manner provided in the rules adopted by the judges of the Superior Court for the service of pleadings. If the defendant fails to plead within three days after receipt of such motion by the clerk, the court shall forthwith enter judgment that the complainant recover possession or occupancy with his costs.

(P.A. 79-571, S. 52; P.A. 92-171, S. 4.)

History: P.A. 92-171 reduced the time period for an appearing defendant to plead from three days to two days after the return day.

Cited. 1 CA 439. Cited. 5 CA 417.

Appears judge has power to grant such motion when court is in session, not ex parte in chambers. 36 CS 565. Cited. 38 CS 70.



Section 47a-26b - Motion and order for payments for use and occupancy.

(a) If the defendant appears, the court shall, upon motion and without hearing, unless the defendant files an objection within five days of the filing of the motion, order the defendant to deposit with the court within ten days of the filing of the motion payments for use and occupancy in an amount equal to the last agreed-upon rent or, in the absence of a prior agreed-upon rent, in an amount equal to the fair rental value of the premises during the pendency of such action accruing from the date of such order. If the motion is served upon the defendant with the complaint, the motion shall be deemed for purposes of this section to have been filed on the date on which the defendant appears. If all or a portion of the defendant’s rent is being paid to the plaintiff by a housing authority, municipality, state agency or similar entity, this requirement shall be satisfied if the defendant deposits with the court an amount equal to his portion of the last agreed-upon rent. The motion for use and occupancy payments shall include a statement of the amount of the last agreed-upon rent. The motion shall be filed on a form prescribed by the Office of the Chief Court Administrator and shall contain, in clear and simple language, a notice advising the defendant that, if the defendant files an objection within five days of the date the motion was filed, the court will conduct a hearing on the motion prior to entering an order, but, if the defendant does not file an objection during such time period, the court will order use and occupancy payments without a hearing. The form shall also contain a place for the defendant to claim an objection to the motion and notice that the defendant may file an objection at any time. The filing by the plaintiff of a motion for use and occupancy payments shall not suspend the time limits for pleading under section 47a-26a.

(b) Notice to the defendant of an order for use and occupancy payments shall be given on a form prescribed by the Office of the Chief Court Administrator. Such form shall state in clear and simple language and in readable format (1) the amount to be paid, (2) the date by which such payment must be received by the clerk, and (3) the consequences of failure to make payment as ordered.

(c) If the defendant files an objection to the motion, a hearing on the objection shall be held not more than seven days after such objection is filed, after which the court shall order the defendant to deposit with the court payments for use and occupancy in an amount equal to the fair rental value of the premises during the pendency of such action accruing from the date of such order. If all or a portion of the defendant’s rent is being paid to the plaintiff by a housing authority, municipality, state agency or similar entity, this requirement shall be satisfied if the defendant deposits with the court an amount equal to his portion of the fair rental value of the premises. The last agreed-upon rent shall be prima facie evidence of the fair rental value of the premises. The party claiming a different amount shall have the burden of proving that the last agreed-upon rent is not the fair rental value. Such order shall permit the payment of such amounts in monthly installments, as such amounts become due. Nothing in this subsection shall preclude either party from subsequently moving to modify the amount of the payment order for cause shown.

(d) If the defendant fails to make such payments as ordered, the clerk shall, immediately and without the filing of a motion, order the defendant to file his answer and, if the defendant fails to do so within four days of the mailing of such order, judgment shall forthwith be entered for the plaintiff. If the defendant files an answer within such four-day period, the clerk shall set such matter down for hearing not less than three nor more than seven days after such answer and reply, if any, are filed.

(P.A. 79-571, S. 53; P.A. 80-399, S. 5; 80-483, S. 129, 186; P.A. 84-266, S. 2, 4; P.A. 86-267, S. 3; P.A. 89-254, S. 9; P.A. 92-171, S. 5; P.A. 95-247, S. 2.)

History: P.A. 80-399 required that hearing be held within seven days rather than five days; P.A. 80-483 made technical grammatical correction; P.A. 84-266 added provision that the last agreed-upon rent shall be prima facie evidence of the fair rental value and that the party claiming a different amount has the burden of proving otherwise; P.A. 86-267 divided section into Subsecs. and added provisions authorizing the court without hearing to order the defendant to deposit within ten days use and occupancy payments equal to the last agreed-upon rent unless the defendant files an objection, prescribing the contents of the notice of such order, specifying that the filing of a motion for use and occupancy does not suspend the pleading time limits under Sec. 47a-26a, requiring the court to hold a hearing within seven days if the defendant files an objection and order the defendant to deposit use and occupancy payments equal to the fair rental value of the premises, and specifying that nothing in Subsec. (b) precludes a subsequent motion to modify the payment amount; P.A. 89-254 amended Subsec. (a) to provide that if all or a portion of the rent is being paid by certain third parties the defendant satisfies the requirement of making use and occupancy payments by depositing with the court an amount equal to his portion of the last agreed-upon rent and to add provisions re the form and content of the motion for use and occupancy payments, designated the provisions re the notice of an order for use and occupancy payments as Subsec. (b) and required the notice be given on a form prescribed by the “office of the chief court administrator” rather than by the “judicial department”, redesignated Subsec. (b) as Subsec. (c) and added provision that if all or a portion of the rent is being paid by certain third parties the defendant satisfies the requirement by depositing with the court an amount equal to his portion of the fair rental value of the premises, and redesignated Subsec. (c) as Subsec. (d); P.A. 92-171 amended Subsec. (a) to provide that the time period for depositing use and occupancy payments with the court runs from the filing of the motion rather than from the issuance of the order and to add provision that if the motion is served with the complaint it shall be deemed to have been filed on the date the defendant appears; P.A. 95-247 amended Subsec. (a) to provide that “in the absence of a prior agreed-upon rent”, use and occupancy payments shall be “in an amount equal to the fair rental value of the premises”.

Cited. 37 CS 688; Id., 897. Cited. 38 CS 70. Contempt remedy was inappropriate since remedy for noncompliance with the statute is included within the section and is self-executing. Id., 370. Cited. 40 CS 53.



Section 47a-26c - Advancement of pleadings. Failure to plead.

All pleadings, including motions, shall advance at least one step within each successive period of three days from the preceding pleading or motion. If the defendant fails to plead within any such period, the complainant may file a motion for judgment for failure to plead, served upon the defendant in the manner provided in the rules adopted by the judges of the Superior Court for the service of pleadings. If the defendant fails to plead within three days after receipt of such motion by the clerk, the court shall forthwith enter judgment that the complainant recover possession or occupancy with costs.

(P.A. 79-571, S. 54; P.A. 04-127, S. 4.)

History: P.A. 04-127 added provisions re failure to plead and motion for judgment.

Cited. 1 CA 439. Cited. 5 CA 417. Cited. 16 CA 574.

Cited. 38 CS 70.



Section 47a-26d - Trial. Finding. Judgment.

If, on the trial of a summary process complaint it is found that the defendant is the lessee of the complainant and holds over after the termination of the lease or rental agreement or, if there was no lease or rental agreement, that the defendant is the occupant of such premises and has no right or privilege to occupy the same and that notice to quit has been given as provided in this chapter, yet that the defendant holds possession or occupancy after the expiration of the time specified in such notice to quit, and the defendant does not show a title in himself which accrued after the giving of the lease or rental agreement, if any, or if the defendant does not show a title in himself existing at the time the notice to quit possession or occupancy was served upon him, the court shall forthwith enter judgment that the complainant recover possession or occupancy of the premises with his costs, and execution shall issue accordingly subject to the provisions of sections 47a-35 to 47a-41, inclusive.

(P.A. 79-571, S. 55.)

Cited. 38 CS 70; Id., 341; Id., 730.



Section 47a-26e - Order of payments on appeal.

If an order of payments is in effect on the date of judgment in the trial court and an appeal is taken by any party, the order shall remain in effect and compliance with the order shall constitute satisfactory compliance with the bond requirement of section 47a-35a.

(P.A. 79-571, S. 56; P.A. 93-209, S. 2.)

History: P.A. 93-209 provided that the order shall remain in effect if an appeal is taken by “any party”, rather than “the defendant”.



Section 47a-26f - Hearing to distribute payments.

After entry of final judgment, the court shall hold a hearing to determine the amount due each party from the accrued payments for such use and occupancy and order distribution in accordance with its determination. Such determination shall be based upon the respective claims of the parties arising during the pendency of the proceedings after the date of the order for payments and shall be conclusive of such claims only to the extent of the total amount distributed.

(P.A. 79-571, S. 57.)

Cited. 37 CS 688; Id., 897. Cited. 38 CS 70; Id., 603. Cited. 40 CS 53.



Section 47a-26g - Appeal.

Appeal shall be allowed from any judgment rendered in any summary process action in the manner provided in sections 47a-35 to 47a-35b, inclusive, and sections 51-197c to 51-197f, inclusive.

(P.A. 79-571, S. 59.)

See Sec. 47a-35 re time period to appeal.



Section 47a-26h - Persons bound by judgment. Notice. Exemption.

(a) A summary process judgment shall bind (1) the named defendants and any minors holding under them; (2) any occupant who first commenced occupancy of the premises after service of the notice to quit upon which the summary process action was based, unless such occupancy was commenced or continued with the consent of the plaintiff or under a right to occupy equal or superior to the rights of the plaintiff; (3) if the plaintiff has properly named and served each occupant whose presence is known with a notice to quit and a writ, summons and complaint in accordance with the provisions of sections 47a-23 and 47a-23a, any occupant who first commenced occupancy of the premises prior to service of the notice to quit and (A) who the plaintiff and his agents did not know was in occupancy of the premises, or (B) of whose presence the plaintiff or his agent knew but whose name they did not know.

(b) Upon entry of judgment, the clerk shall mail a notice of judgment to all defendants against whom judgment was rendered. Such notice shall be addressed to the named defendants and any other current occupants and shall contain the names of all defendants against whom judgment was entered, the date of judgment and notice of the right to apply for a stay of execution. The notice shall be on a form prescribed by the Office of the Chief Court Administrator, shall be in clear and simple language and in readable format, and shall include a conspicuous notice to all occupants not named in the judgment, in large boldface type, that any such occupant who claims to have a right to continue to occupy the premises should promptly complete and file with the clerk of the court a claim of exemption from the judgment. If no such notice would otherwise be sent to the premises, an additional notice shall be sent to the premises, addressed to the named defendants “or any other current occupants”.

(c) Any occupant not named in the action who claims not to be subject to the summary process action because his occupancy commenced prior to service of the notice to quit or his occupancy commenced or continued with the consent of the plaintiff or under a right to occupy equal or superior to the rights of the plaintiff may, at any time before or after judgment but prior to issuance of an execution, file under oath a claim of exemption from such action. The Office of the Chief Court Administrator shall prescribe a form upon which such claim can be made, which form shall be in clear and simple language and in readable format. Upon the filing of such a claim, the clerk shall schedule a hearing, which shall be held not more than seven days after the date of filing. Execution shall not issue until the court renders its decision on the claim. The claimant shall have the burden of proof to show that his occupancy commenced prior to service of the notice to quit or that his occupancy was commenced or continued with the consent of the plaintiff or under a right to occupy equal or superior to the rights of the plaintiff. The burden of proof shall be upon the plaintiff to show that he did not know of the presence of the occupant or the name of the occupant, as the case may be. For purposes of this chapter, if rent or use and occupancy payments have been made to the plaintiff or his agent by the occupant, the plaintiff shall be deemed to have known of the presence and the name of the occupant. The court shall determine whether the claimant is bound by the action and, if the court finds that the claimant is not bound, it shall declare the claimant to be exempt from the action. In order to obtain a judgment for possession of the premises as part of such action the plaintiff shall serve the previously exempt occupant with a notice to quit possession pursuant to section 47a-23. If the occupant is still in possession after the date to quit possession has passed, the plaintiff shall serve the occupant with an amended writ, summons and complaint adding the occupant as a party defendant to such action of summary process. Any occupant not exempt from the action shall have the same rights and obligations as a named defendant and shall be bound by any judgment. Notwithstanding the provisions of sections 47a-42 and 47a-42a, no summary process execution shall be issued or enforced unless valid execution has been issued against all occupants of the premises, except that such execution may be issued and enforced, without issuing or enforcing execution against other occupants, upon a person against whom a judgment has been entered based upon that person’s having conducted himself in a manner which constitutes a serious nuisance by using the premises or any area within fifteen hundred feet of any housing authority property in which such person resides for the illegal sale of drugs, as defined in subparagraph (D) of section 47a-15.

(d) Nothing in this section shall in any way limit other remedies available in law or equity to any person, including remedies available after issuance of an execution.

(P.A. 87-507, S. 3; P.A. 89-254, S. 10; P.A. 92-171, S. 6; P.A. 95-247, S. 3; P.A. 97-231, S. 6; P.A. 12-133, S. 5.)

History: P.A. 89-254 amended Subsec. (b) to provide that the form be prescribed by the office of the chief court administrator rather than by the judicial department and that the notice include a conspicuous notice to “all occupants not named in the judgment” rather than to “occupants”, amended Subsec. (c) to replace “Any person who claims not to be subject to a summary process judgment” with “Any occupant not named in the action who claims not to be subject to the summary process action because his occupancy commenced prior to service of the notice to quit or his occupancy commenced or continued with the consent of the plaintiff or under a right to occupy equal or superior to the rights of the plaintiff”, to replace references to “judgment” with “action”, to provide that the exemption claim form shall be prescribed by the office of the chief court administrator rather than the judicial department, to replace “If the claimant is a person not named in the judgment, the burden of proof shall be on the occupant” with “The claimant shall have the burden of proof”, to add provisions requiring the plaintiff in order to obtain a judgment for possession of the premises as part of such action to serve the previously exempt occupant with a notice to quit possession and, if the occupant is still in possession after the date to quit possession has passed, to serve the occupant with an amended writ, summons and complaint adding the occupant as a party defendant to such action, to provide that any “occupant” not exempt from the action shall have the same “obligations” as a named defendant and “shall be bound by any judgment”, and to add exception for the issuance and enforcement of an execution against a person who used the premises for the illegal sale of drugs; P.A. 92-171 amended Subsec. (a) to delete the provision that required the plaintiff, in order for the judgment to bind an occupant who first commenced occupancy prior to service of the notice to quit, to exercise reasonable diligence to discover the presence of an occupant or, if the presence of the occupant is known, to exercise reasonable diligence to discover the name of the occupant; P.A. 95-247 amended Subsec. (c) to delete provision placing burden of proof on the plaintiff to show that he “in the exercise of reasonable diligence could not have discovered” the presence or name of the occupant, reflecting deletion of same language in Subsec. (a) by P.A. 92-171; P.A. 97-231 amended Subsec. (c) to add exception for issuance and enforcement of execution upon a person who used any area within 1,500 feet of any housing authority property in which such person resides for the illegal sale of drugs; P.A. 12-133 amended Subsec. (c) by adding reference to Sec. 47a-42a.

Subsec. (b):

Cited. 40 CA 30.

Subsec. (c):

Cited. 225 C. 600.



Section 47a-26i - Motion to open or set aside judgment or to extend final stay of execution.

If a motion to open or set aside, or to extend a final stay of execution of, a summary process judgment is filed with the court, the court shall, not later than the first court day after the filing of such motion, conduct an ex parte review of the motion and grant the motion, deny the motion or schedule a hearing on the motion as the court deems warranted under the circumstances.

(P.A. 96-74, S. 7; P.A. 99-157, S. 1.)

History: P.A. 99-157 made provisions applicable to a motion to extend a final stay of execution, required the court to conduct the ex parte review of a motion and take action “not later than the first court day after the filing of such motion” and deleted the provision that allowed the court to schedule a hearing without first reviewing the motion.



Section 47a-27 - (Formerly Sec. 52-535). Summary process by assignee and mortgagee.

The remedy provided by this chapter in favor of lessors shall extend to all persons deriving title from the lessor or lessee of any land, building, apartment or dwelling unit and to the mortgagee of any land, building, apartment or dwelling unit, after his title has become absolute by foreclosure, and to all persons deriving title from him, or from the mortgagor. On a complaint by the mortgagee or his assigns, it shall be sufficient for him to prove the mortgage and his title thereunder, the foreclosure and the failure to redeem, that notice to quit at or after the expiration of the time limited for redemption has been served on the defendant and that he is the mortgagor, or one holding under him, and holds possession after the expiration of the term specified in such notice, unless the defendant can show a superior title in himself.

(1949 Rev., 8278; P.A. 77-451, S. 8.)

History: Sec. 52-535 transferred to Sec. 47a-27 in 1977; P.A. 77-451 added references to dwelling units.

Grantee of leased premises succeeds to lessor’s remedy for a forfeiture of the lease. 70 C. 357.

Annotations to present section:

If lease is subsequent to mortgage, foreclosure extinguishes lease and summary process is an appropriate remedy. 52 CA 37.

Cited. 38 CS 70.



Section 47a-28 - (Formerly Sec. 52-536). Action by selectmen.

An action of summary process may be maintained by the selectmen of a town in its name to gain possession or occupancy of any land or buildings belonging to such town, which is held under a lease or by one in possession or occupancy thereof without right, title or privilege.

(1949 Rev., S. 8279; 1949, S. 3220d; 1957, P.A. 291, S. 3; 1959, P.A. 28, S. 131; 1961, P.A. 517, S. 49; P.A. 74-183, S. 116, 291; P.A. 76-436, S. 506, 681.)

History: 1959 act provided action be before circuit court rather than before trial justice, alternate trial justice or municipal court, all of which were abolished; 1961 act deleted provision for actions brought by county commissioners for county, county government having been abolished; P.A. 74-183 replaced circuit court with court of common pleas, effective December 31, 1974; P.A. 76-436 deleted provision which had required that action be brought to and tried before common pleas court, effective July 1, 1978; Sec. 52-536 transferred to Sec. 47a-28 in 1977.



Section 47a-29 - (Formerly Sec. 52-537). Action by reversion or remainderman.

When any lessee occupies any land, building, apartment or dwelling unit under a lease or rental agreement from a tenant for life, any person entitled to the reversion or remainder may, upon the death of such tenant for life, proceed against such lessee by summary process, in the manner prescribed in this chapter. All proceedings commenced by such tenant for life for the recovery of such leased premises may, upon his death, be prosecuted in the name of the reversioner or remainderman, in the same manner as the lessor might have prosecuted the same if living.

(1949 Rev., S. 8280; P.A. 77-451, S. 9; P.A. 79-571, S. 44.)

History: Sec. 52-537 transferred to Sec. 47a-29 in 1977; P.A. 77-451 added reference to dwelling units; P.A. 79-571 added reference to rental agreements, specified tenants as “tenants for life” and made minor changes in wording.

Necessary averments in complaint. 35 C. 391.

Annotation to present section:

Cited. 38 CS 70.



Section 47a-30 - (Formerly Sec. 52-538). Eviction of former farm employee, domestic servant, caretaker, manager or other employee.

(a) When any farm employee or any domestic servant, caretaker, manager or other employee as described in section 47a-36 occupies a dwelling, dwelling unit or tenement furnished by his employer and when his employment is terminated by himself or his employer, or such employee fails to report for employment, and fails to vacate the premises in which he is residing, he shall be given not less than three days’ notice to quit possession of such premises on the form prescribed by section 47a-23.

(b) If he fails, after the expiration of the period specified in such notice, to vacate such premises, an action of summary process may be brought against such employee.

(c) At the summary process hearing, the court may take into account the needs of the employee and enter a judgment granting such stay of execution as is reasonable and fair to the parties but, notwithstanding the provisions of section 47a-36, in no case more than fifteen days. The provisions of sections 47a-37 to 47a-39, inclusive, shall not apply to an action of summary process under the provisions of this section.

(1955, S. 3215d; 1957, P.A. 37; P.A. 77-451, S. 10; P.A. 79-571, S. 45; P.A. 95-247, S. 4; P.A. 04-127, S. 5; P.A. 05-288, S. 168.)

History: Sec. 52-538 transferred to Sec. 47a-30 in 1977 and references to other sections within provisions revised as necessary to reflect their transfer; P.A. 77-451 added reference to “dwelling unit”; P.A. 79-571 divided section into Subsecs. and rephrased provisions; P.A. 95-247 amended Subsec. (a) to add “or any domestic servant, caretaker, manager or other employee as described in subsection (b) of section 47a-36”; P.A. 04-127 amended Subsec. (a) by changing notice period from not less than five days to not less than three days; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005.



Section 47a-31 - (Formerly Sec. 52-539). Illegal use of premises voids lease.

When the lessee or tenant of any house, room, tenement or dwelling unit is convicted of keeping a house of ill-fame therein, resorted to for the purpose of prostitution or lewdness, or of a violation therein of any law against gaming, the lease, contract or rental agreement for letting such house, room, tenement or dwelling unit shall thereupon be void; and the lessor may recover possession of the premises in the manner prescribed in this chapter, but notice to quit possession shall not be required.

(1949 Rev., S. 8281; P.A. 79-571, S. 50.)

History: Sec. 52-539 transferred to Sec. 47a-31 in 1977; P.A. 79-571 added references to dwelling units and rental agreements and rephrased provisions.

See Sec. 53a-89 re penalty for using premises for prostitution purposes.

Duty of landlord in order to avoid penalty imposed by municipal ordinance. 33 C. 93. Lease for use as place for illegal sale of intoxicating liquors. 102 C. 346. Section is not applicable without a conviction. 135 C. 364. Conviction of officers of corporation is not a conviction of the corporation so as to sustain a summary process action. 136 C. 156.

Annotation to present section:

Cited. 38 CS 70.



Section 47a-32 - (Formerly Sec. 52-540). Nuisance defined.

In any action of summary process based upon nuisance, that term shall be taken to include, but shall not be limited to, any conduct which interferes substantially with the comfort or safety of other tenants or occupants of the same or adjacent buildings or structures.

(1949, S. 3214d.)

History: Sec. 52-540 transferred to Sec. 47a-32 in 1977.

Cited. 241 C. 502.

Annotations to present section:

Cited. 57 CA 731.

Cited. 38 CS 70.



Section 47a-33 - (Formerly Sec. 52-540a). Defense that action is retaliatory.

In any action for summary process under this chapter or section 21-80 it shall be an affirmative defense that the plaintiff brought such action solely because the defendant attempted to remedy, by lawful means, including contacting officials of the state or of any town, city, borough or public agency or filing a complaint with a fair rent commission, any condition constituting a violation of any of the provisions of chapter 368o, or of chapter 412, or of any other state statute or regulation or of the housing or health ordinances of the municipality wherein the premises which are the subject of the complaint lie. The obligation on the part of the defendant to pay rent or the reasonable value of the use and occupancy of the premises which are the subject of any such action shall not be abrogated or diminished by any provision of this section.

(1969, P.A. 315; 1972, P.A. 160, S. 4; 186, S. 14; P.A. 74-333, S. 6, 12; P.A. 78-303, S. 118, 136; P.A. 79-560, S. 20, 39.)

History: 1972 acts specified as affirmative defense that plaintiff brought action because defendant sought remedy by filing complaint with fair rent commission and added reference to statutes and regulations other than provisions of Ch. 352 and later added reference to Ch. 412; P.A. 74-333 added reference to Sec. 21-80; Sec. 52-540a transferred to Sec. 47a-33 in 1977; P.A. 78-303 deleted reference to Sec. 21-80; P.A. 79-560 restored reference to Sec. 21-80.

See Sec. 47a-20 prohibiting retaliatory action by landlord.

See Sec. 47a-21 re actions deemed not to be retaliatory.

Cited. 33 CS 15. Defense of retaliatory eviction not available in summary process action for nonpayment of rent. 34 CS 594. Cited. Id.

Cited. 6 Conn. Cir. Ct. 207, 208.

Annotations to present section:

Cited. 178 C. 586. Cited. 217 C. 313.

Cited. 1 CA 439. Cited. 16 CA 444.

Cited. 35 CS 233. Section establishes retaliatory action as affirmative defense. No presumptions permitted under section and tenant, by affirmative proof, must establish landlord’s primary motive in seeking eviction was in retaliation for tenant’s exercise of his statutory right to report housing code violations. Burden of persuasion for affirmative defense rests upon tenant who asserts it. Id., 261. Cited. 36 CS 47. Cited. 38 CS 70; Id., 370.



Section 47a-33a - Presentation of affirmative defenses.

In any action of summary process under this chapter, the tenant may present any affirmative legal, equitable or constitutional defense that the tenant may have.

(P.A. 95-247, S. 8.)



Section 47a-34 - (Formerly Sec. 52-541). Other legal remedies not affected.

All persons claiming title to premises concerning which any proceedings under this chapter have been had shall be entitled to any other legal remedy in the same manner as if such proceedings had not been had.

(1949 Rev., S. 8282; P.A. 79-571, S. 58.)

History: Sec. 52-541 transferred to Sec. 47a-34 in 1977; P.A. 79-571 deleted the word “notwithstanding” preceding “be entitled”.



Section 47a-35 - (Formerly Sec. 52-542). Stay of execution. Appeal.

(a) Execution shall be stayed for five days from the date judgment has been rendered, provided any Sunday or legal holiday intervening shall be excluded in computing such five days.

(b) No appeal shall be taken except within such five-day period. If an appeal is taken within such period, execution shall be stayed until the final determination of the cause, unless it appears to the judge who tried the case that the appeal was taken solely for the purpose of delay or unless the defendant fails to give bond, as provided in section 47a-35a. If execution has not been stayed, as provided in this subsection, execution may then issue, except as otherwise provided in sections 47a-36 to 47a-41, inclusive.

(1949 Rev., S. 8283; 1949, S. 3221d; 1957, P.A. 291, S. 4; 1959, P.A. 28, S. 132; 1961, P.A. 509, S. 4; 1969, P.A. 296; 1971, P.A. 316; P.A. 76-95, S. 25, 27; P.A. 76-435, S. 75, 82; P.A. 79-571, S. 60; P.A. 80-399, S. 7; P.A. 96-74, S. 3.)

History: 1959 act deleted reference to trial justice and alternate trial justice which were abolished; 1961 act substituted the taking of an appeal for procuring a writ of error, deleted forty-eight-hour time limit for appeal and stay of execution during same, added execution be stayed for five days from judgment and added provision re effect of appeal on execution; 1969 act specified that bond be given “within the period allowed for taking such appeal or within three days from the fixing of the bond, whichever is later”, that court is responsible for fixing bond and that bond answers for rents or reasonable value for use and occupancy accruing from commencement of action to date of judgment; 1971 act specified applicability to defendants “occupying an apartment in a tenement house as defined in chapter 352”, deleted reference to bonds given within three days from fixing of bond and reworded provisions, specifying that in other appeal court “may fix a sufficient bond with surety to the adverse party”; P.A. 76-95 referred to dwelling units rather than to apartments in tenement houses, deleted reference to bonds quartering rents accruing from commencement of action to date of judgment and to rents due at time of appeal’s disposal, added proviso re payments for fair rental value for use and occupancy during pendency of appeal, allowed payments in monthly installments and added provisions re determination of amounts due to parties upon final disposition of appeal; P.A. 76-435 revised effective date section of P.A. 76-95; Sec. 52-542 transferred to Sec. 47a-35 in 1977 and internal references to other sections revised as necessary to reflect their transfer; P.A. 79-571 deleted provisions re bonds and determination and distribution of amounts due to parties, reincorporating them as Secs. 47a-35a and 47a-35b; P.A. 80-399 added provisions re stays of execution in cases involving nonpayment of rent; P.A. 96-74 designated existing provisions re automatic stay of execution as Subsec. (a) and deleted provisions authorizing a defendant in an action for nonpayment of rent to apply for an additional stay of execution not exceeding three months upon the deposit of the full arrearage with the clerk of the court and requiring the clerk to distribute such arrearage, said provisions being reenacted in Sec. 47a-37 by same public act, and designated existing provisions re taking of an appeal as Subsec. (b) and rephrased provisions.

If, after lessee is put out on execution, judgment is reversed on error, during the term of the lease, he may claim a writ of restitution. 12 C. 539, 540. The cause cannot after a reversal be retained for trial in the superior court. 39 C. 307. Applies to writ of error from city court to supreme court. 79 C. 308. Plaintiff may have writ of error; quaere, as to right of defendant to bring after forty-eight hours. 86 C. 35. Bill of exceptions may be allowed and writ issued after forty-eight hours. Cited. 92 C. 150; 95 C. 281. This statute must be followed; injunction against landlord will not lie in absence of fraud, accident or mistake. 96 C. 630. Cited. 97 C. 123; 114 C. 584. Bond would continue to apply during period when appeal from decision on writ of error might be pending before supreme court. 125 C. 548. Cited. 131 C. 530; 134 C. 652. Not a statute of limitations. Sole purpose is to stay execution to give tenant an opportunity to institute writ of error. 137 C. 635.

Section imposes strict limitations upon resort to writ of error. 15 CS 143. Cited. 19 CS 40; 22 CS 470. Bond executed by stranger to the action does not comply with requirements of statute. 23 CS 196. Appeal period not tolled by motion to open judgment or motion to stay execution. 30 CS 580. Appeal bond requirement cannot be waived. 33 CS 15. This section, not section 52-6a, controls time limit for appeals by either party. Id., 522. This section not a denial of equal protection or due process of law. Id., 531.

Cited. 3 Conn. Cir. Ct. 561. Appeal must be taken within period of five days from date of judgment, day that judgment was rendered being excluded from count of days. 5 Conn. Cir. Ct. 265. Bond requirement does not violate equal protection clause of federal and state constitutions as to indigent defendants. Id., 282. Plaintiff’s motion to dismiss appeal for failure of defendant to file bond granted, and defendant’s motion to determine bond not considered as appellate court has no authority to fix bond. Id., 350. Cited. 6 Conn. Cir. Ct. 2. After commencement of hearing on merits, plaintiff may withdraw action only by leave of trial court for cause shown. See section 52-80. Motion for leave to withdraw action should be addressed to trial court and not to appellate division. Id., 168. Limit of five days to appeal summary process judgment, acts as general limit to general fourteen day right under section 51-265. Id., 529, 530.

Annotations to present section:

Cited. 225 C. 757. Legislature intended the five-day time limitation as jurisdictional prerequisite to an appeal from housing court ruling in a summary process eviction proceeding. 235 C. 650.

Cited. 5 CA 153. Cited. 40 CA 553. Cited. 45 CA 324.

Filing time extended when fifth day falls on a day when clerk’s office closed. 36 CS 541. Cited. Id., 623; Id., 626. Cited. 37 CS 645, 646. Cited. 38 CS 70.



Section 47a-35a - Bond on appeal. Rent to be paid into court.

(a) When any appeal is taken by the defendant occupying a dwelling unit as defined in section 47a-1 in an action of summary process, he shall, within the period allowed for taking such appeal, give a bond with surety to the adverse party to guarantee payment for all rents that may accrue during the pendency of such appeal, or, where no lease had existed, for the reasonable value for such use and occupancy that may so accrue; provided the court shall upon motion by the defendant and after hearing thereon order the defendant to deposit with the court payments for the reasonable fair rental value of the use and occupancy of the premises during the pendency of such appeal accruing from the date of such order. Such order shall permit the payment of such amount in monthly installments, as it becomes due, and compliance with such order shall be a substitute for any bond required by this section. If all or a portion of the defendant’s rent is being paid to the plaintiff by a housing authority, municipality, state agency or similar entity, this requirement shall be satisfied if the defendant deposits with the court an amount equal to his portion of the rent.

(b) In any other appeal the court on its own motion or on motion of the parties, may fix a sufficient bond with surety to the adverse party in such amount as it may determine.

(c) When any appeal is taken by a plaintiff in an action of summary process, the court, upon motion of the plaintiff and after a hearing thereon, shall order the defendant to deposit with the court payments in monthly installments, as each payment becomes due, for the reasonable fair rental value of the use and occupancy of the premises during the pendency of the appeal accruing from the date of such order.

(P.A. 79-571, S. 61; P.A. 89-254, S. 11; P.A. 93-209, S. 3.)

History: P.A. 89-254 amended Subsec. (a) to add provision that if all or a portion of the rent is being paid by certain third parties the defendant satisfies the requirement by depositing with the court an amount equal to his portion of the rent; P.A. 93-209 added Subsec. (c) requiring the defendant to deposit with the court monthly use and occupancy payments during the pendency of an appeal taken by the plaintiff.

Cited. 5 CA 153. Cited. 29 CA 139.

Cited. 38 CS 70.

Subsec. (a):

Cited. 40 CA 513.

Subsec. (b):

Cited. 40 CA 513.



Section 47a-35b - Distribution of payments after appeal.

Upon final disposition of the appeal, the trial court shall hold a hearing to determine the amount due each party from the accrued payments for use and occupancy and order distribution in accordance with such determination. Such determination shall be based upon the respective claims of the parties arising during the pendency of the proceedings after the date of the order for payments and shall be conclusive of those claims only to the extent of the total amount distributed.

(P.A. 79-571, S. 62.)

Cited. 38 CS 70.



Section 47a-36 - (Formerly Sec. 52-543). Occupancies to which stay of execution provisions are inapplicable.

Sections 47a-37 to 47a-41, inclusive, shall not apply to (1) housing accommodations situated on a farm and occupied by a tenant who is engaged for a substantial portion of his time in farming operations thereon, (2) dwelling space occupied by domestic servants, caretakers, managers or other employees, to whom the space is provided as part or all of their compensation and who are employed for the purpose of rendering services in connection with the premises of which the dwelling space is a part, (3) land, housing accommodations or a trailer, used or occupied for dwelling purposes, or any land upon which a trailer is used, stands or is occupied for dwelling purposes located in a resort community and customarily rented or occupied on a seasonal basis, or (4) transient occupancy of a dwelling unit in a hotel or motel or similar lodging.

(1949 Rev., S. 8285; 1949, S. 3222d; P.A. 77-451, S. 11; P.A. 79-571, S. 63; P.A. 82-472, S. 131, 183; P.A. 89-254, S. 12; P.A. 92-171, S. 7; P.A. 95-247, S. 5; P.A. 96-74, S. 4.)

History: Sec. 52-543 transferred to Sec. 47a-36 in 1977 and internal references to other sections revised as necessary to reflect their transfer; P.A. 77-451 added reference to dwelling units; P.A. 79-571 divided section into Subsecs., adding reference to Secs. 47a-26a, 47a-26b and 47a-26d in Subsec. (a) and replacing alphabetic Subdiv. indicators with numeric indicators in Subsec. (b); P.A. 82-472 made technical change; P.A. 89-254 amended Subsec. (b)(4) by replacing “any room or rooms in a hotel, lodging house or rooming house” with “transient occupancy of a dwelling unit in a hotel or motel or similar lodging”; P.A. 92-171 amended Subsec. (a) to reduce the period of the stay of execution from 20 to 15 days and to add as an exception to such period a judgment rendered based on the ground set forth in Sec. 47a-23(a)(2); P.A. 95-247 amended Subsec. (a) to delete provision that limited applicability of section to any land, building, dwelling unit or trailer “used or occupied for dwelling purposes”; P.A. 96-74 deleted Subsec. (a) that had provided an automatic stay of execution of 15 days if the judgment was rendered for any reason other than nonpayment of rent, nuisance committed or permitted by the defendant, the use of or permitting the use of the premises for an immoral or illegal purpose or the ground set forth in Sec. 47a-23(a)(2), and replaced reference to Sec. 47a-36 with Sec. 47a-37.

Cited. 19 CS 40. Cited. 20 CS 392.

Cited. 3 Conn. Cir. Ct. 561(fn).

Annotations to present section:

Cited. 35 CS 274. Cited. 36 CS 623. Cited. 38 CS 70.



Section 47a-37 - (Formerly Sec. 52-544). Application for stay of execution.

(a) Within a period of five days after a judgment has been rendered for a plaintiff under the provisions of section 47a-26, 47a-26a, 47a-26b or 47a-26d for any reason other than (1) nonpayment of rent, (2) nuisance committed or permitted by the defendant, (3) the use of or permitting the use of the premises for an immoral or illegal purpose, or (4) the ground set forth in subdivision (2) of subsection (a) of section 47a-23, any defendant against whom such judgment has been rendered may file an application in triplicate with the clerk of the superior court in which the judgment was rendered, requesting a stay of execution and setting forth the reasons therefor, except that in the case of a judgment rendered against a defendant for nonpayment of rent, if within five days of the date of such judgment the defendant deposits with the clerk of the court the full arrearage, the defendant may then apply for a stay of execution in accordance with this section. The clerk shall distribute such arrearage to the plaintiff in accordance with an order of the court.

(b) The court rendering the judgment shall inform each defendant in such case of his right to file an application for a stay of execution and, upon request, shall furnish him with the necessary form. Upon the filing of such an application, execution of the judgment rendered shall be further stayed until a decision is rendered on the application. The clerk of the court rendering the judgment shall forthwith hand or send one copy of the application to the adverse party or his attorney, shall note on the original and each copy the date of filing and the date and method of transmittal of the copy to the adverse party or his attorney, and shall file the original and one copy of the application with the complete court records, papers and exhibits in connection with such proceedings.

(1949 Rev., S. 8286; 1949, 1955, S. 3223d; 1959, P.A. 28, S. 133; 1961, P.A. 509, S. 5; February, 1965, P.A. 142; P.A. 74-183, S. 117, 291; P.A. 76-436, S. 507, 681; P.A. 79-571, S. 64; P.A. 96-74, S. 5.)

History: 1959 act deleted references to trial justices and added “circuit” to the word “court”; 1961 act eliminated forwarding of application to common pleas court; 1965 act specified applicability re judgments “as described in section 52-543”; P.A. 74-183 replaced circuit court with court of common pleas, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 52-544 transferred to Sec. 47a-37 in 1977 and reference to Sec. 52-543 revised to reflect its transfer; P.A. 79-571 rephrased provisions but made no substantive changes; P.A. 96-74 divided section into Subsecs. and amended Subsec. (a) to replace requirement that an application for a stay of execution be filed within 20 days after a judgment as described in Sec. 47a-36 with requirement that such application be filed within 5 days after judgment has been rendered for a plaintiff under the provisions of Sec. 47a-26, 47a-26a, 47a-26b or 47a-26d for any reason other than nonpayment of rent, nuisance committed or permitted by the defendant, the use of or permitting the use of the premises for an immoral or illegal purpose or the ground set forth in Sec. 47a-23(a)(2), and to add provisions, formerly part of Sec. 47a-35, authorizing a defendant in a nonpayment of rent case to apply for a stay of execution if he deposits the full rent arrearage with the clerk of the court and requiring the clerk to distribute such arrearage.

After statutory periods for stay of judgment in summary process action have expired, judge may not entertain motion to stay execution nor may clerk refuse to issue execution. 20 CS 300.

Cited. 3 Conn. Cir. Ct. 561.

Annotations to present statute:

Cited. 36 CS 623. Cited. 38 CS 70.



Section 47a-38 - (Formerly Sec. 52-545). Hearing on application for stay of execution.

Upon the receipt of any application for stay of execution, the clerk of the Superior Court shall include the matter on the short calendar for a hearing on the application, and shall give each party or his attorney at least three days’ notice of the time and place of the hearing.

(1955, S. 3224d; 1961, P.A. 509, S. 6; P.A. 74-183, S. 118, 291; P.A. 76-436, S. 508, 681; P.A. 79-571, S. 65.)

History: 1961 act updated statute, deleting provision for receipt of court record in summary process action and substituting circuit for common pleas court, and added matter be included on short calendar; P.A. 74-183 replaced circuit court with court of common pleas, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 52-545 transferred to Sec. 47a-38 in 1977; P.A. 79-571 replaced “such” with “the” where appearing.



Section 47a-39 - (Formerly Sec. 52-546). Court may grant stay of execution.

Upon the hearing on such application in the Superior Court the judgment of the trial court shall stand, but upon such hearing if it appears that the premises, judgment for possession or occupancy of which has been rendered, are used for dwelling purposes and are not excluded by the provisions of section 47a-36; that the applicant cannot secure suitable premises for himself and his family elsewhere within the city or town or in a city or town adjacent thereto in a neighborhood reasonably comparable to that in which the premises occupied by him are situated; that he has used due diligence and reasonable effort to secure other premises; that his application is made in good faith, and that he will abide by and comply with such terms and provisions as the court may prescribe, the court may grant a stay of execution for a period or for periods in the aggregate not exceeding six months from the date of the judgment in the summary process action upon such conditions and terms as appear fair and equitable, except that such stay of execution shall not exceed three months in the aggregate if the reason for the judgment against the defendant was nonpayment of rent; provided in the case of an applicant who is a resident in a mobile manufactured home park and owns his own unit and has received notice pursuant to subparagraph (E) of subdivision (1) of subsection (b) of section 21-80 or an applicant who is a conversion tenant, as defined in section 47-283, or who at the time of conversion was residing in a dwelling unit in a building or on property which has been declared a conversion condominium, at the end of such six-month period the court may extend such stay of execution under the same or different conditions and terms for an additional period not exceeding nine months taking into consideration the age of the applicant, the size of the applicant’s family, the length of time of such applicant’s tenancy and the availability of suitable alternative housing. Such extended stay may be reviewed every two months. The court shall consider all the circumstances of the case, the equities involved and whether any undue hardship would result to either party. Such conditions and terms may include the requirement that the applicant shall pay to the plaintiff in the summary process action such amount in such installments from time to time and in such manner as the court may direct, for the use and occupancy of the premises for such period of the stay, at the rate to which he was liable as rent for the month immediately prior to the expiration of his term or tenancy, if any, and any assessment for current common expenses not already included in the rent as provided in subsection (b) of section 47-76, if any, or such sum as may be determined by the court to be reasonable for such use and occupancy. Such payment shall also include all rent unpaid prior to the period of such stay.

(1949 Rev., S. 8288; 1949, 1955, S. 3226d; 1957, P.A. 291, S. 5; 1961, P.A. 509, S. 7; P.A. 74-183, S. 119, 291; P.A. 76-436, S. 509, 681; P.A. 80-370, S. 2, 9; P.A. 87-358, S. 4; P.A. 90-242, S. 2, 5 P.A. 91-383, S. 20; P.A. 96-74, S. 6.)

History: 1961 act substituted circuit for common pleas court, specified hearing be on application, deleted stipulation judgment shall not stand where writ of error has been issued and provision for issuance of stay by judge and added stay may be for periods in the aggregate not exceeding six months; P.A. 74-183 replaced circuit court with court of common pleas, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; Sec. 52-546 transferred to Sec. 47a-39 in 1977 and reference to Sec. 52-543 revised to reflect its transfer; P.A. 80-370 added proviso re applicants residing in dwelling units declared conversion condominiums, specified that extended stays may be reviewed every two months and authorized that payments for use and occupancy of premises may include assessment for current common expenses; P.A. 87-358 increased from six to nine months the extended stay of execution which the court may grant to an applicant in a conversion condominium; P.A. 90-242 authorized an extended stay of execution for a resident in a mobile manufactured home park who owns his own unit and has received notice pursuant to Sec. 21-80(b)(1)(E); P.A. 91-383 replaced “an applicant residing in a dwelling unit which has been declared a conversion condominium” with “an applicant who is a conversion tenant, as defined in section 47-283, or who at the time of conversion was residing in a dwelling unit in a building or on property which has been declared a conversion condominium”; P.A. 96-74 replaced condition that the premises “come within the classification of premises as set forth in section 47a-36” with condition that the premises “are not excluded by the provisions of section 47a-36” and added exception, formerly part of Sec. 47a-35, that the stay of execution shall not exceed three months if the reason for the judgment against the defendant was nonpayment of rent.

Cited. 36 CS 623. Cited. 38 CS 70.



Section 47a-40 - (Formerly Sec. 52-547). No entry fee, judgment fee or costs on application or hearing.

No entry fee and no judgment fee shall be required and no costs shall be taxed in favor of either party in connection with an application for a stay of execution and the hearing thereon.

(1949 Rev., S. 8289; 1961, P.A. 509, S. 8; P.A. 79-571, S. 66.)

History: 1961 act updated statute, deleting specification section apply to court of common pleas, and added stipulation re application and hearing; Sec. 52-547 transferred to Sec. 47a-40 in 1977; P.A. 79-571 substituted “an application for a stay of execution” for “such application”.



Section 47a-41 - (Formerly Sec. 52-548). Waiver of tenant’s rights to be void.

Any provision of a lease or rental agreement whereby a lessee or tenant waives the benefits of sections 47a-36 to 47a-40, inclusive, or any provision of any lease or rental agreement which limits the rights of any lessee or tenant under the provisions of said sections, is against public policy and void.

(1949 Rev., S. 8290; P.A. 79-571, S. 67.)

History: Sec. 52-548 transferred to Sec. 47a-41 in 1977; P.A. 79-571 added references to rental agreements and substituted “is” for “shall be deemed to”.



Section 47a-41a - Execution void after six months.

An execution to enforce a summary process judgment shall not be issued after the expiration of six months from the date such judgment was entered, except that any period during which execution was stayed shall be excluded from the computation of the period of limitation.

(P.A. 79-571, S. 68; P.A. 80-399, S. 6.)

History: P.A. 80-399 changed deadline for execution from one year to six months and deleted language referring to stays of execution pursuant to Secs. 47a-35 to 47a-41.



Section 47a-42 - (Formerly Sec. 52-549). Eviction of tenant and occupants from residential property. Removal and sale of unclaimed possessions and personal effects.

(a) Whenever a judgment is entered against a defendant pursuant to section 47a-26, 47a-26a, 47a-26b or 47a-26d for the recovery of possession or occupancy of residential property, such defendant and any other occupant bound by the judgment by subsection (a) of section 47a-26h shall forthwith remove himself or herself, such defendant’s or occupant’s possessions and all personal effects unless execution has been stayed pursuant to sections 47a-35 to 47a-41, inclusive. If execution has been stayed, such defendant or occupant shall forthwith remove himself or herself, such defendant’s or occupant’s possessions and all personal effects upon the expiration of any stay of execution. If the defendant or occupant has not so removed himself or herself upon entry of a judgment pursuant to section 47a-26, 47a-26a, 47a-26b or 47a-26d, and upon expiration of any stay of execution, the plaintiff may obtain an execution upon such summary process judgment, and the defendant or other occupant bound by the judgment by subsection (a) of section 47a-26h and the possessions and personal effects of such defendant or other occupant may be removed by a state marshal, pursuant to such execution, and delivered to the place of storage designated by the chief executive officer for such purposes.

(b) Before any such removal, the state marshal charged with executing upon any such judgment of eviction shall give the chief executive officer of the town twenty-four hours notice of the eviction, stating the date, time and location of such eviction as well as a general description, if known, of the types and amount of property to be removed from the premises and delivered to the designated place of storage. Before giving such notice to the chief executive officer of the town, the state marshal shall use reasonable efforts to locate and notify the defendant of the date and time such eviction is to take place and of the possibility of a sale pursuant to subsection (c) of this section. Such notice shall include service upon each defendant and upon any other person in occupancy, either personally or at the premises, of a true copy of the summary process execution. Such execution shall be on a form prescribed by the Judicial Department, shall be in clear and simple language and in readable format, and shall contain, in addition to other notices given to the defendant in the execution, a conspicuous notice, in large boldface type, that a person who claims to have a right to continue to occupy the premises should immediately contact an attorney, and clear instructions as to how and where the defendant may reclaim any possessions and personal effects removed and stored pursuant to this section, including a telephone number that may be called to arrange release of such possessions and personal effects.

(c) Whenever the possessions and personal effects of a defendant are removed by a state marshal under this section, such possessions and effects shall be delivered by such marshal to the designated place of storage. Such removal, delivery and storage shall be at the expense of the defendant. If such possessions and effects are not reclaimed by the defendant and the expense of such storage is not paid to the chief executive officer within fifteen days after such eviction, the chief executive officer shall sell the same at public auction, after using reasonable efforts to locate and notify the defendant of such sale and after posting notice of such sale for one week on the public signpost nearest to the place where the eviction was made, if any, or at some exterior place near the office of the town clerk. The chief executive officer shall deliver to the defendant the net proceeds of such sale, if any, after deducting a reasonable charge for storage of such possessions and effects. If the defendant does not demand the net proceeds within thirty days after such sale, the chief executive officer shall turn over the net proceeds of the sale to the town treasury.

(1949 Rev., S. 8284; 1963, P.A. 479; P.A. 76-195; P.A. 79-571, S. 69; P.A. 84-146, S. 16; P.A. 87-507, S. 4; P.A. 97-231, S. 7; P.A. 00-99, S. 96, 154; P.A. 01-195, S. 44, 181; P.A. 10-171, S. 1.)

History: 1963 act deleted provisions applying section where personal effects are owned by one other than tenant, required immediate removal rather than within 24 hours and made technical changes; P.A. 76-195 inserted new Subsecs. (a) and (b) re defendant’s removal from property and re duties of sheriff, deputy and town’s chief executive officer, designated previous provisions as Subsec. (c), substituted “defendant” for “tenant” and “chief executive officer” for “selectmen” and specified that auction may not be held unless reasonable efforts have been made to notify defendant of sale; Sec. 52-549 transferred to Sec. 47a-42 in 1977 and internal references to sections revised as necessary to reflect their transfer; P.A. 79-571 added references to Secs. 47a-26a, 47a-26b and 47a-26d in Subsec. (a) and rephrased provisions; P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 87-507 amended Subsec. (a) to include “any other occupant bound by the judgment by subsection (a) of section 47a-26h” and to add references to such “occupant” and amended Subsec. (b) to require the notice to include service of a true copy of the summary process execution upon each defendant and occupant, to add requirements re the form and format of the execution and to require the execution to contain a notice re contacting an attorney; P.A. 97-231 amended Subsec. (a) to limit applicability of section to judgments “for the recovery of possession or occupancy of residential property” and to authorize a sheriff or his deputy to remove the defendant or other occupant bound by the judgment; P.A. 00-99 replaced references to sheriff and deputy sheriff with state marshal in Subsecs. (a) and (b), effective December 1, 2000; P.A. 01-195 made technical changes in Subsec. (a) for purposes of gender neutrality, effective July 11, 2001; P.A. 10-171 amended Subsec. (a) to authorize state marshal to deliver tenant possessions and personal effects to place of storage designated by chief executive officer and delete provision re setting such possessions and effects out on the adjacent sidewalk, amended Subsec. (b) to add provision re delivery to designated place of storage and require summary process execution to include instructions re how and where defendant may reclaim removed possessions and effects, and made conforming changes in Subsec. (c), effective July 1, 2010.

Cited. 114 C. 441. Tenant, as used in this section, is to be taken in its general meaning of holder or possessor of land and applied to plaintiff who continued to hold possession of condemned land after title and right to possession had passed to highway commissioner. History of the statute. 159 C. 64.

Annotations to present section:

Cited. 225 C. 757. Cited. 237 C. 679.

Cited. 38 CS 70.



Section 47a-42a - Eviction of tenant and occupants from commercial property. Disposition of unclaimed possessions and personal effects.

(a) Whenever a judgment is entered against a defendant pursuant to section 47a-26, 47a-26a, 47a-26b or 47a-26d for the possession or occupancy of nonresidential property, such defendant and any other occupant bound by the judgment by subsection (a) of section 47a-26h shall forthwith remove himself or herself, such defendant’s or occupant’s possessions and all personal effects unless execution has been stayed pursuant to sections 47a-35 to 47a-41, inclusive. If execution has been stayed, such defendant or occupant shall forthwith remove himself or herself, such defendant’s or occupant’s possessions and all personal effects upon the expiration of any stay of execution. If the defendant or occupant has not so removed himself or herself upon entry of a judgment pursuant to section 47a-26, 47a-26a, 47a-26b or 47a-26d, and upon expiration of any stay of execution, the plaintiff may obtain an execution upon such summary process judgment, and the defendant or other occupant bound by the judgment by subsection (a) of section 47a-26h and the possessions and personal effects of such defendant or other occupant may be removed as provided in this section.

(b) The state marshal charged with executing upon any such summary process judgment shall, at least twenty-four hours prior to the date and time of the eviction, use reasonable efforts to locate and notify the defendant or occupant of the date and time such eviction is to take place. Such notice shall include service upon each defendant and upon any other person in occupancy, either personally or at the premises, of a true copy of the summary process execution. Such execution shall be on a form prescribed by the Judicial Department, shall be in clear and simple language and in readable format, and shall contain, in addition to other notices given to the defendant or occupant in the execution, a conspicuous notice, in large boldface type, that a person who claims to have a right to continue to occupy the premises should immediately contact an attorney. Such execution shall contain a notice advising the defendant or occupant that if he or she does not remove such defendant’s or occupant’s possessions and personal effects from the premises by the date and time set for the eviction and thereafter fails to claim such possessions and personal effects from the landlord and pay any removal and storage costs within fifteen days after the date of such eviction, such possessions and personal effects will be forfeited to the landlord.

(c) The state marshal who served the execution upon the defendant or occupant as provided in subsection (b) of this section shall return to the premises at the date and time such eviction is to take place. If the defendant or occupant has not removed himself or herself from the premises, the state marshal shall remove such defendant or occupant. If the defendant or occupant has not removed such defendant’s or occupant’s possessions and personal effects from the premises, the plaintiff, in the presence of the state marshal, shall prepare an inventory of such possessions and personal effects and provide a copy of such inventory to the state marshal. The plaintiff shall remove and store such possessions or personal effects or shall store the same in the premises. Such removal and storage or storage in the premises shall be at the expense of the defendant. If such possessions and effects are not called for by the defendant or occupant and the expense of such removal and storage or storage in the premises is not paid to the plaintiff within fifteen days after such eviction, the defendant or occupant shall forfeit such possessions and personal effects to the plaintiff and the plaintiff may dispose of them as the plaintiff deems appropriate.

(P.A. 97-231, S. 8; P.A. 00-99, S. 97, 154; P.A. 01-195, S. 45, 181.)

History: P.A. 00-99 replaced references to sheriff and deputy sheriff with state marshal in Subsecs. (b) and (c), effective December 1, 2000; P.A. 01-195 made technical changes for purposes of gender neutrality throughout, effective July 11, 2001.






Chapter 833 - Entry and Detainer

Section 47a-43 - (Formerly Sec. 52-462). Complaint and procedure: Forcible entry and detainer; entry and detainer.

(a) When any person (1) makes forcible entry into any land, tenement or dwelling unit and with a strong hand detains the same, or (2) having made a peaceable entry, without the consent of the actual possessor, holds and detains the same with force and strong hand, or (3) enters into any land, tenement or dwelling unit and causes damage to the premises or damage to or removal of or detention of the personal property of the possessor, or (4) when the party put out of possession would be required to cause damage to the premises or commit a breach of the peace in order to regain possession, the party thus ejected, held out of possession, or suffering damage may exhibit his complaint to any judge of the Superior Court.

(b) Such judge shall forthwith issue a summons to the party complained of, directed to some proper officer, to notify him to appear at a specified time and place, within eight days from the exhibition of such complaint, in the superior court for the judicial district wherein the injury complained of was done, to answer to the matters contained in the complaint.

(c) Such summons shall be served upon the party complained of six days inclusive before the day appointed for trial.

(d) If, after service of such summons, the party complained of does not appear and defend, the judge shall proceed in the same manner as if he were present.

(1949 Rev., S. 8198; P.A. 76-95, S. 21, 27; 76-435, S. 75, 82; 76-436, S. 409, 681; P.A. 78-280, S. 1, 127; P.A. 79-571, S. 38; P.A. 80-483, S. 126, 186.)

History: P.A. 76-95 applied provisions to cases of persons damaging premises or damaging or detaining personal property or cases where person out of possession would have to damage premises or commit breach of peace to regain possession; P.A. 76-435 revised effective date section of P.A. 76-95; P.A. 76-436 removed provisions which had allowed complaints to judges of common pleas court and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; Sec. 52-462 transferred to Sec. 47a-43 in 1979; P.A. 79-571 divided section into Subsecs., added references to dwelling units and rephrased provisions; P.A. 80-483 made technical corrections.

The remedy for a forcible entry and detainer was originally (1698) by proceedings instituted before a justice of the peace; in 1722 it was provided that they must be brought before two assistants, or an assistant and a justice of the peace, or two justices of the peace, one of whom must be of the quorum; and the complaint might be a qui tam one. 4 C. 92. Upon the abolition of the office of assistant, consequent on the adoption of the constitution of 1818, the court consisted of a judge of the county court and a justice of the peace, and, after the abolition of county courts in 1855, the place of the judge was supplied by a county commissioner; such court was held to be one of limited jurisdiction. 18 C. 100. By the revision of 1875, the proceedings were to be before a single judge; actual violence, used or threatened, is necessary to constitute a forcible entry or detainer. 23 C. 515. If some of the defendants are not served with the process, the others cannot object. 4 C. 93. Necessary averments. 17 C. 212; 18 C. 95; 99 C. 127; 100 C. 577. A mere agent cannot sustain a complaint. 23 C. 514. Under former statute, a writ of error lay to the Superior Court from the judgment of a county commissioner and a justice of the peace. 46 C. 468–472. Landlord has no right to regain the possession by force when his tenant is holding over. 52 C. 16. Dispossession under void execution may constitute. 79 C. 682. Defendant cannot show title or right of possession in himself or a third person. 85 C. 206. This law makes it unlawful for dispossessed owner to retake possession of his land by force. 99 C. 126. Plaintiff’s cause of action based on possession; defendant’s denial of plaintiff’s possession does not put title in issue. 100 C. 577. Cited. 150 C. 346.

A showing of force or threat of force is required for relief under this section. 10 CS 100; 13 CS 409; 17 CS 19. Distinguished from civil action under Sec. 52-465. 30 CS 607.

Annotations to present section:

Cited. 190 C. 364; 196 C. 390; 203 C. 103; 209 C. 243; 221 C. 674. Public policy underlying statute is to prevent self-help on part of landlords seeking to recover possession of premises and to avoid costs of disturbances to public that can result therefrom; the legality of individual’s presence as a tenant is not at issue under statute; nothing in statute protects a possessor from being removed from premises by police in accordance with criminal law for a breach of the peace. 284 C. 502.

Boat slip not deemed an appurtenance of the office. 5 CA 235. Cited. Id., 302; 17 CA 285; 24 CA 124; judgment reversed, see 221 C. 674; 46 CA 112. In order to prevail under section, plaintiff must show that he was in actual possession of premises at the time of defendant’s action, and in this case trial court’s finding of possession was overruled because complainant did not possess keys to premises and only accessed premises for short periods every other month. 62 CA 517. Purpose of statute is to prohibit property owner from entering his or her property in the act of taking possession thereof from one not legally entitled to such possession but who, nonetheless, maintains actual possession of such property. 71 CA 859. Section protects peaceable possession from disturbance, and the removal of plaintiff from the premises by police after plaintiff caused a disturbance and court’s subsequent no contact order which effectively kept plaintiff off the premises did not form a proper basis for a finding of an entry and detainer. 121 CA 760. Section seeks to discourage owner resorting to self-help tactics so that peace and good order may be maintained. Id., 790. Defendant’s act of entering premises without the consent of plaintiff pursuant to a reasonable, but mistaken, belief that plaintiff had vacated the premises did not violate the public policy that section seeks to uphold, and therefore did not constitute an unfair or deceptive trade practice under the Connecticut Unfair Trade Practices Act. 133 CA 321.

Cited. 38 CS 1.

Subsec. (a):

Subdiv. (3) cited. 45 CA 46. Cited. 87 CA 180.



Section 47a-44 - (Formerly Sec. 52-463). Judge to try issue unless jury moved for and bond posted.

The issue joined on a complaint brought under section 47a-43 shall be tried by the judge, unless one of the parties, before the issue is joined, moves for a jury and gives bond with sufficient surety to the adverse party to answer all damages in case he fails to make his plea good.

(1949 Rev., S. 8199; 1953, S. 3210d; 1971, P.A. 40, S. 9; P.A. 77-451, S. 4; P.A. 79-571, S. 39.)

History: 1971 act amended section to remove prior option for twelve jurors upon specific request; P.A. 77-451 included findings that damage was caused to premises or personal property or that personal property was detained or that party out of possession would have to cause damage to premises or commit a breach of peace to regain possession; Sec. 52-463 transferred to Sec. 47a-44 in 1979 and reference to Sec. 52-462 revised to reflect its transfer; P.A. 79-571 removed all previous provisions other than provision for trial of complaint by judge, reincorporating deleted provisions in Secs. 47a-45 and 47a-45a.

If jury disagree, another may be summoned. 4 C. 93. Evidence that complainant has no title is irrelevant. Id., 94. Taxation of costs. Id., 95. A writ of error is a supersedeas of the writ of restitution. Id.; Id., 371. Not guilty, a good plea. 18 C. 86. General verdict sufficient. Id., 85; Id., 101. Each party may challenge two jurors. 20 C. 518. Cited. 150 C. 348.

Distinguished from civil action under section 52-465. 30 CS 607.

Annotation to present section:

Cited. 203 C. 103.



Section 47a-45 - (Formerly Sec. 52-464). Summoning of jury.

If motion is made for a jury, the names of the jurors to compose a six person panel to try such cause shall be drawn, by the clerk of the court in which the case is to be tried, from the jury box in the same manner as is provided by law in civil cases. A sufficient number shall be drawn to allow for three peremptory challenges on each side and three peremptory challenges shall be allowed to each side. The judge shall excuse any juror whom he finds disqualified to sit on such case. The jury shall be impaneled and sworn to inquire into the complaint brought under section 47a-43.

(1949 Rev., S. 8200; 1953, S. 3211d; 1971, P.A. 40, S. 10; P.A. 79-571, S. 40; P.A. 97-200, S. 2.)

History: 1971 act deleted provisions which had allowed four peremptory challenges for twelve-member juries, the option for full juries having been abolished; Sec. 52-464 transferred to Sec. 47a-45 in 1979 and reference to Sec. 52-422 revised to reflect its transfer; P.A. 79-571 restated provisions and added provisions formerly found in Sec. 47a-44 re jury size and re impaneling and swearing of jurors; P.A. 97-200 deleted provision which prohibited drawing jurors from town in which premises wherein alleged injury took place are situated.

Distinguished from civil action under section 52-465. 30 CS 607.

Annotations to present section:

Cited. 45 CA 46.

Cited. 40 CS 107.



Section 47a-45a - Finding. Judgment. Costs. Title to land not affected.

(a) If it is found (1) that a forcible entry has been made into the land, tenement or dwelling unit, or (2) that the same are detained with force and strong hand, or (3) that damage has been caused to the premises or damage to or removal of or detention of the personal property of the possessor, or (4) that the party put out of possession would be required to cause damage to the premises or commit a breach of the peace in order to regain possession, as complained of, the judge shall render judgment that the complainant be restored to, and reseized of, the premises or that the personal property removed or detained be returned to the complainant, and shall award a writ of restitution accordingly. The complainant shall recover costs from the person complained of. Execution shall be granted against the person complained of.

(b) If the person complained of is found not guilty, costs shall be taxed against the complainant and execution shall be granted against the complainant.

(c) The judgment rendered in such proceeding shall not affect or be evidence of the title to such land, tenement or dwelling unit.

(P.A. 79-571, S. 41; P.A. 80-483, S. 127, 186; P.A. 84-266, S. 1, 4.)

History: P.A. 80-483 made technical changes; P.A. 84-266 amended Subsec. (a) to authorize the judge to render judgment that the personal property removed or detained be returned to the complainant.

Subsec. (a):

Trial court did not err in failing to award plaintiffs attorney’s fees as a recoverable cost under this subsection. Statutory provision is devoid of any express language authorizing an award of attorney’s fees, court will not presume that legislature intended for statute to operate in derogation of the long-standing common-law rule disfavoring award of attorney’s fees to prevailing party. 87 CA 779.

Subsec. (c):

Court order restoring tenant to possession did not create a new right or privilege to occupy the premises but rather restored the status quo ante. 121 CA 790.



Section 47a-46 - (Formerly Sec. 52-465). When double damages allowable.

The party aggrieved may recover in a civil action double damages and his costs against the defendant, if it is found on the trial of a complaint brought under section 47a-43 that he entered into the land, tenement or dwelling unit by force or after entry held the same by force or otherwise injured the party aggrieved in the manner described in section 47a-43.

(1949 Rev., S. 8201; P.A. 76-95, S. 22, 27; 76-435, S. 75, 82; P.A. 79-571, S. 42; P.A. 80-483, S. 128, 186.)

History: P.A. 76-95 allowed recovery of double rather than treble damages and authorized recovery of damages in cases where defendant “otherwise injured the party aggrieved in the manner described in section 52-462”; P.A. 76-435 revised effective date section of P.A. 76-95; Sec. 52-465 transferred to Sec. 47a-46 in 1979 and reference to Sec. 52-462 revised to reflect its transfer; P.A. 79-571 added reference to dwelling units and changed wording slightly; P.A. 80-483 made technical changes.

This action for damages is not defeated by proof of title in the defendant. 6 C. 80.

Statute merely provides for damages and costs. 30 CS 607.

Annotations to present section:

Standard of proof required for award of double damages under statute is same as that of other tort cases; judgment of appellate court in Freeman v. Alamo Management Co., 24 CA 124, reversed. 221 C. 674.

Cited. 24 CA 124; judgment reversed, see 221 C. 674. Cited. 43 CA 1. Trial court did not err in failing to award plaintiffs attorney’s fees as a recoverable cost under this section. Section is devoid of any express language authorizing an award of attorney’s fees, court will not presume that legislature intended for statute to operate in derogation of the long-standing common-law rule disfavoring award of attorney’s fees to prevailing party. 87 CA 779. Where damages awarded under section encompass the same conduct as for damages awarded pursuant to Sec. 47a-18a, the sum for actual damages may not be included in the award pursuant to both Secs. 47a-18a and 47a-46. 89 CA 836.






Chapter 833a - Public Enforcement of Health and Safety Standards in Tenement and Boarding Houses, and in Rented Dwellings

Section 47a-50 - Definitions.

The following terms, when used in this chapter, are defined as follows:

(1) A “tenement house” means any house or building, or portion thereof, which is rented, leased or hired out to be occupied, or is arranged or designed to be occupied, or is occupied, as the home or residence of three or more families, living independently of each other, and doing their cooking upon the premises, and having a common right in the halls, stairways or yards;

(2) A “lodging house” or “boarding house” means any house or building or portion thereof, in which six or more persons are harbored, received or lodged for hire, or any building or part thereof, which is used as a sleeping place or lodging for six or more persons not members of the family residing therein;

(3) A “dwelling unit” or an “apartment” means any house or building, or portion thereof, which is rented, leased or hired out to be occupied, or is occupied as a home or residence of one or more persons;

(4) A “yard” means an open, unoccupied space, on the same lot with a tenement, lodging or boarding house, between the rear line of such house and the rear line of the lot;

(5) A “court” means an open, unoccupied space, other than a yard, on the same lot with a tenement house;

(6) A “public hall” means a hall, corridor or passageway not within an apartment or dwelling unit;

(7) A “basement” means a story partly, but not more than one-half, below the level of the grade;

(8) A “cellar” means a story more than one-half below the level of the grade;

(9) The word “shall” is mandatory and not directory, and denotes that the house shall be maintained in all respects according to the mandate, as long as it continues to be a tenement house;

(10) In determining the number of stories in a tenement house, a basement or an attic shall be counted as a story if it is occupied or designed to be occupied for living purposes;

(11) “Enforcing agency” means the board of health or other authority designated to enforce the provisions of this chapter or a local housing code.

(P.A. 79-571, S. 70.)

See Sec. 19a-355 for definitions applicable with respect to tenement and lodging houses under chapter 368o.



Section 47a-51 - (Formerly Sec. 19-343). Sanitary regulations.

(a) Each tenement, lodging or boarding house, and each part thereof, shall be kept clean and free from any accumulation of dirt, filth, garbage or other matter, in or on the house or part thereof, or in the yards, courts, passages, areas or alleys connected with or belonging to the same. The owner, tenant, lessee or occupant of each tenement, lodging or boarding house, or part of such house, shall cleanse thoroughly all rooms, passages, stairs, floors, windows, doors, walls, ceilings, privies, water closets, cesspools, drains, halls, cellars and roofs and all other parts of such house, or the part of such house of which he is owner, tenant, lessee or occupant, to the approval of the board of health or enforcing agency, and shall keep the same in a clean condition at all times.

(b) The owner of each tenement house shall provide, for such building, suitable receptacles for, or conveniences for the disposal of, garbage, ashes and rubbish.

(c) Each building used as a tenement, lodging or boarding house and all parts thereof shall be kept in good repair.

(d) The roof of each tenement, lodging or boarding house shall be so kept as not to leak, and all rain water shall be so drained and conveyed from the roof as to prevent its dripping onto the ground or causing dampness in the walls, ceilings, yards or areas.

(e) No horse, cow, calf, swine, poultry, sheep or goat shall be kept in or near any tenement, lodging or boarding house, unless stabled at least twenty feet distant from such tenement, lodging or boarding house, and then only when such stabling is not detrimental to health, in the opinion of the board of health or enforcing agency.

(f) A tenement, lodging or boarding house, or any part thereof, shall not be used for the handling, keeping or storing of combustible articles or rags, or any other articles, in a manner deemed by the board of health or enforcing agency to be dangerous or detrimental to health.

(1949 Rev., S. 4050; P.A. 79-571, S. 71.)

History: P.A. 79-571 divided section into Subsecs. and restated provisions but made no substantive changes; Sec. 19-343 transferred to Sec. 47a-51 in 1981.

Cited. 117 C. 351. The obligation imposed on the landlord is to keep the building in repair as distinguished from the separate apartments in it. Id., 627. However, where other portions of the apartment are under his control, it is his duty to use reasonable care to inspect and keep them in repair. 118 C. 580. Statute does not make landlord liable for defects unless he knew of them or ought to have discovered them by reasonable inspection. 124 C. 328. Landlord is not an insurer for failure to inspect and repair. He fulfills his duty when he uses reasonable care. 137 C. 629.

Annotation to present section:

Cited. 211 C. 501.



Section 47a-52 - (Formerly Sec. 19-88). Abatement of conditions in rented dwelling other than tenement house constituting danger to life or health.

(a) As used in this section, “rented dwelling” means any structure or portion thereof which is rented, leased, or hired out to be occupied as the home or residence of one or two families and any mobile manufactured home in a mobile manufactured home park which, although owned by its resident, sits upon a space or lot which is rented, leased or hired out, but shall not include a tenement house as defined in section 19a-355 or in section 47a-1.

(b) “Department of health” means the health authority of each city, borough or town, by whatever name such health authority may be known.

(c) When any defect in the plumbing, sewerage, water supply, drainage, lighting, ventilation, or sanitary condition of a rented dwelling, or of the premises on which it is situated, in the opinion of the department of health of the municipality where such dwelling is located, constitutes a danger to life or health, the department may order the responsible party to correct the same in such manner as it specifies. If the responsible party is a registrant, the department may deliver the order in accordance with section 7-148ii, provided nothing in this section shall preclude a director from providing notice in another manner permitted by applicable law. If the order is not complied with within the time limit set by the department, the person in charge of the department may institute a civil action for injunctive relief, in accordance with chapter 916, to require the abatement of such danger.

(d) Paint on the exposed surfaces of the interior of a rented dwelling shall not be cracked, chipped, blistered, flaking, loose or peeling so as to constitute a health hazard. Testing, remediation, abatement and management of lead-based paint at a rented dwelling or its premises shall be as defined in, and in accordance with, the regulations, if any, adopted pursuant to section 19a-111c.

(e) When the department of health certifies that any such rented dwelling or premises are unfit for human habitation, by reason of defects which may cause sickness or endanger the health of the occupants, the department may issue an order requiring the rented dwelling, premises or any portion thereof to be vacated within not less than twenty-four hours or more than ten days.

(f) Any person who violates or assists in violating, or fails to comply with, any provision of this section or any legal order of a department of health made under any such provision shall be guilty of a class C misdemeanor.

(g) Any person aggrieved by an order issued under this section may appeal, pursuant to section 19a-229, to the Commissioner of Public Health.

(1953, S. 2139d; P.A. 79-276, S. 1; 79-571, S. 72; P.A. 91-383, S. 21; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 07-2, S. 56; P.A. 09-144, S. 6; P.A. 12-80, S. 115.)

History: P.A. 79-276 authorized institution of civil action for injunctive relief when order not complied with within set time limit; P.A. 79-571 divided section into Subsecs., added reference to Secs. 47a-1 and 47a-50 in Subsec. (a), reworded Subsec. (d) and added Subsec. (f) re appeals; Sec. 19-88 transferred to Sec. 47a-52 in 1981; P.A. 91-383 amended Subsec. (a) to include in definition of “rented dwelling” a mobile manufactured home which is owned by its resident but sits upon a rented space or lot; P.A. 93-381 replaced commissioner of health services with commissioner of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 07-2 made a technical change in Subsec. (c), added new Subsec. (d) re testing, remediation, abatement and management of lead-based paint at rented dwellings and redesignated existing Subsecs. (d), (e) and (f) as Subsecs. (e), (f) and (g), respectively; P.A. 09-144 amended Subsec. (c) by allowing order to be delivered to a registrant in accordance with Sec. 7-148ii; P.A. 12-80 amended Subsec. (f) to change penalty from a fine of not more than $200 or imprisonment of not more than 60 days or both to a class C misdemeanor.

Subsec. (e):

Cited. 192 C. 207.



Section 47a-53 - (Formerly Sec. 19-344). Orders of enforcement agency. Municipal lien for expenses in executing order.

(a) Whenever any tenement, lodging or boarding house or any building, structure, excavation, business pursuit, matter or thing in or about such house or the lot on which it is situated, or the plumbing, sewerage, drainage, lighting, paint or ventilation of such house, is, in the opinion of the board of health or other enforcing agency, in a condition which is or in its effect is dangerous or detrimental to life or health, or whenever any tenement, lodging or boarding house in the opinion of the board or enforcing agency, is in violation of the provisions of section 19a-109, the board or other enforcing agency may declare that the same, to the extent specified by the board or other enforcing agency, is a public nuisance. The board or enforcing agency may order such public nuisance to be removed, abated, suspended, altered or otherwise remedied, improved or purified. The board of health or other enforcing agency may also order or cause any tenement house or part thereof, or any excavation, building, structure, sewer, plumbing pipe, paint, passage, premises, ground, matter or thing in or about a tenement, lodging or boarding house or the lot on which such house is situated, to be purified, cleansed, disinfected, removed, altered, repaired or improved. If the board or enforcing agency issues an order to a registrant, such order may be delivered in accordance with section 7-148ii, provided nothing in this section shall preclude a board or enforcing agency from providing notice in another manner permitted by applicable law.

(b) If any order of the board of health or other enforcing agency is not complied with, or not so far complied with as the board or other enforcing agency regards as reasonable, within five days after the service thereof, or within such shorter time as the board or other enforcing agency designates, such order may be executed by the board or other enforcing agency, through its officers, agents, employees or contractors. The expense of executing such order, including an amount not to exceed five per cent of the expense thereof as a service charge and ten per cent of the expense thereof as a penalty shall be collected from the owner by an action in the name of the city, borough or town.

(c) (1) Any expense of executing an order, including any service charge and penalty imposed by the board of health or other enforcing agency pursuant to the provisions of subsection (b) of this section, and remaining unpaid for a period of sixty days after its due date, shall constitute a lien upon the real estate against which the expense was imposed, provided a notice of violation is recorded in the land records and indexed in the name of the property owner not later than thirty days after the expense was imposed.

(2) Each such notice of violation shall be effective from the time of the recording on the land records. Each lien shall take precedence over transfers and encumbrances recorded after such time.

(3) Any municipal lien pursuant to the provisions of this section may be foreclosed in the same manner as a mortgage.

(4) Any municipal lien pursuant to this section may be discharged or dissolved in the manner provided in sections 49-35a to 49-37, inclusive.

(d) Any board of health or other enforcing agency imposing an expense, including a service charge and penalty, pursuant to subsection (b) of this section, shall maintain a current record of all properties with respect to which such expenses remain unpaid in the office of such board or agency. Such record shall be available for inspection by the public.

(1949 Rev., S. 4051; 1971, P.A. 194, S. 1; 1972, P.A. 178, S. 1; P.A. 74-345, S. 6; P.A. 79-571, S. 73; Oct. Sp. Sess. P.A. 79-8, S. 2, 6; P.A. 06-185, S. 2; P.A. 09-144, S. 7.)

History: 1971 act added references to paint; 1972 act added references to authorities other than board of health which are granted enforcement powers; P.A. 74-345 authorized imposition of 5% surcharge for service charge and 10% for penalty; P.A. 79-571 divided section into Subsecs., substituted “enforcing agency” for references to other authorities with enforcement powers and made other minor changes in wording; October, 1979, P.A. 79-8 authorized declaration of tenement, lodging or boarding house as public nuisance when it violates provisions of Sec. 19-65 in the opinion of board of health or other enforcing agency; Sec. 19-344 transferred to Sec. 47a-53 in 1981; P.A. 06-185 added Subsec. (c) re municipal lien for expenses of executing order and Subsec. (d) re record of properties with unpaid expenses; P.A. 09-144 amended Subsec. (a) by allowing order to be delivered to a registrant in accordance with Sec. 7-148ii.

Cited. 117 C. 351.

Annotation to present section:

Cited. 211 C. 501.



Section 47a-54 - (Formerly Sec. 19-345). Communicable diseases; unfit for habitation; order to vacate.

(a) Whenever it is certified by the board of health or other enforcing agency, that a tenement, lodging or boarding house, or any part thereof, is infected with communicable disease, or that it is unfit for human habitation or dangerous to life or health by reason of want of repair or of defects in the drainage, plumbing, ventilation or construction of the same, or by reason of the existence on the premises of a nuisance liable to cause sickness among the occupants of such house, the board of health or other enforcing agency may issue an order requiring all persons therein to vacate such house, or part thereof, within not less than twenty-four hours nor more than ten days. The board of health or other enforcing agency shall state in the order the reason for the issuance of the order.

(b) If such order is not complied with within the time so specified, the board of health or other enforcing agency may cause such house, or part thereof, to be vacated.

(c) The board of health or other enforcing agency, whenever satisfied that the danger from such house, or part thereof, has ceased to exist, or that such house is fit for human habitation, may revoke such order or may extend the time within which the order may be complied with.

(1949 Rev., S. 4052; 1972, P.A. 178, S. 2; P.A. 79-571, S. 74.)

History: 1972 act added references to authorities other than board of health which are granted enforcement powers; P.A. 79-571 divided section into Subsecs., restated provisions and substituted “enforcing agency” for references to authorities other than board of health; Sec. 19-345 transferred to Sec. 19-345 in 1981.

Cited. 117 C. 351.

Annotation to present section:

Cited. 35 CA 126; judgment reversed, see 235 C. 360.



Section 47a-54a - (Formerly Sec. 19-346). Overcrowding in tenement and lodging houses.

If a room in a tenement, lodging or boarding house is overcrowded, the board of health or other enforcing agency may order the number of persons sleeping or living in such room to be so reduced that there shall not be less than five hundred cubic feet of air to each person over twelve years of age who occupies such room, and three hundred cubic feet of air to each child under twelve years of age who occupies such room.

(1949 Rev., S. 4053; 1963, P.A. 71; 1971, P.A. 194, S. 2; 1972, P.A. 178, S. 3; P.A. 79-571, S. 75.)

History: 1963 act raised requirements for water closets or vaults from one for each two apartments of three rooms or less and one for each apartment of four or more rooms to same requirements for apartments of two and three rooms respectively; 1971 act required that paint on accessible surfaces not be cracked, chipped, blistered, etc. so as to be a health hazard; 1972 act added reference to authorities other than board of health which are granted enforcement powers; P.A. 79-571 removed specific requirements re bathrooms, halls, windows, walls etc., reincorporating deleted provisions in new sections which became Secs. 47a-54b to 47a-54f, substituted “enforcing agency” for “authority designated to enforce this part” and rephrased remaining provisions; Sec. 19-346 transferred to Sec. 47a-54a in 1981.

See Sec. 19a-359 re required number of bathrooms and water closets in tenement houses.

Applies to hallway in three-family dwelling house; liability of landlord for failure to light hall. 108 C. 404. Meaning of term “at night”. Id., 405. The statute imposes upon the landlord the duty to use reasonable care and diligence to provide for lighting and to keep lights in operation during the night. 115 C. 233; 123 C. 337; 133 C. 357. Statute did not make it duty of landlord to light cellar at night; 111 C. 26; nor the steps outside the tenement house. 121 C. 261. Obligation to light public hall was a public obligation and could not be waived by tenant. 117 C. 356. Principle of assumption of risk held inapplicable. Id.; 133 C. 360. Local ordinance re lighting of hallways held inapplicable. 132 C. 418. Mere presence of lighting fixture not enough. Landlord must also use reasonable care and diligence to keep lights in operation and use care, commensurate with particular circumstances, to guard against the lights being turned out. 153 C. 92. Cited. Id., 540.

Provisions of statute not applicable to the steps and lighting thereof furnishing an approach to a tenement house which are entirely outside the house itself. 5 CS 8. “Public halls” include exterior as well as interior passageways. 6 CS 368. Presence of unlighted fixture does not constitute compliance with statute nor exercise of reasonable care. Mere presence of lighting fixture in each hallway, connected with wiring of adjoining apartment and controlled by tenant at his option and expense, not compliance. 22 CS 184.



Section 47a-54b - Water in tenement and lodging houses.

Water in sufficient quantity shall be provided on each floor, occupied by one or more families, in each tenement house which is located on premises abutting on a street or alley in which pipes for the distribution of water to the public are laid, and, when such house is not so located, a sufficient supply of wholesome water shall be provided on a part of the lot where it will not be contaminated from water closets, barns, garbage or other sources of impurity.

(P.A. 79-571, S. 76.)



Section 47a-54c - Toilets and bathrooms.

(a) Each building used as a tenement, lodging or boarding house shall be furnished with adequate and suitable privy vaults or water closets. There shall be at least one such water closet or vault for each two dwelling units or apartments of two rooms or less each, and one such water closet or vault for each dwelling unit or apartment of three or more rooms. Each tenement, boarding or lodging house located on premises abutting on any street or alley where running water is available and through which there is a sewer with which connection may be had shall be provided with water closets connected with such sewer, and each such water closet shall be located on the same floor as the dwelling unit or apartment which it serves.

(b) Each bathroom or water closet compartment in a tenement, lodging or boarding house shall be ventilated by a freely opening window of at least three square feet in area, opening to the outer air or upon a vent shaft having such openings at the bottom and top as meet the approval of the board of health, or by a separate ventilating flue of noncorroding material and at least thirty-six square inches in area, leading directly to the roof.

(c) Each such bathroom or water closet compartment, not otherwise sufficiently lighted, shall be provided with light from an adjoining room or rooms by means of translucent glass, of adequate size, in a fixed sash.

(P.A. 79-571, S. 77.)



Section 47a-54d - Public halls.

(a) Dark or poorly ventilated public halls in tenement, lodging or boarding houses shall be remedied in such manner as is deemed practicable and ordered by the board of health or enforcing agency.

(b) The owner of each tenement house shall provide for the lighting of all public halls at night.

(P.A. 79-571, S. 78.)

Subsec. (b):

Cited. 35 CA 126; judgment reversed, see 235 C. 360.



Section 47a-54e - Bedrooms.

A room in a tenement, lodging or boarding house shall not be used as a sleeping room unless it has an outside window or is provided with a sash window of at least eight square feet opening into an adjoining room, in the same apartment, having an outside window, which sash window shall be a vertically sliding, pulley-hung sash, both halves of which shall be so constructed as to open readily, and the lower half shall be glazed with translucent glass.

(P.A. 79-571, S. 79.)



Section 47a-54f - Paint.

(a) In each tenement, lodging or boarding house the walls of any court, shaft, hall or room shall be whitewashed or painted a light color whenever, in the opinion of the board of health or enforcing agency, such whitewashing or painting is needed for the better lighting of any room, hall or water closet compartment.

(b) Paint on the exposed surfaces of the interior of a tenement house shall not be cracked, chipped, blistered, flaking, loose, or peeling so as to constitute a health hazard. Testing, remediation, abatement and management of lead-based paint at a tenement house or its premises shall be as defined in, and in accordance with, the regulations, if any, adopted pursuant to section 19a-111c.

(P.A. 79-571, S. 80; June Sp. Sess. P.A. 07-2, S. 57.)

History: June Sp. Sess. P.A. 07-2 amended Subsec. (b) to apply provisions to exposed surfaces of interior of tenement houses, rather than accessible surfaces, and add provision re testing, remediation, abatement and management of lead-based paint at tenement houses.

Cited. 35 CA 126; judgment reversed, see 235 C. 360. Cited. 40 CA 219.

Subsec. (b):

Cited. 231 C. 923.

Does not impose strict liability for presence of lead paint, Gore v. People’s Savings Bank, 235 C. 372, remanding case to appellate court; judgment of trial court affirmed. 40 CA 219.



Section 47a-55 - (Formerly Sec. 19-347). Enforcement. Penalties.

(a) The board of health of each town, city or borough shall enforce the provisions of this part, and the board of health is given authority for such purpose. Any such town, city or borough may by ordinance duly adopted by its legislative body designate another authority or authorities to exercise concurrent or exclusive jurisdiction in the enforcement of this part. All duties imposed and powers conferred by this part upon boards of health shall devolve upon the health authority or such other designated authority or authorities of each city, borough or town by whatever name such health or other authority or authorities may be known. Nothing in this part shall be construed to abrogate or impair the powers of a local board of health, or of the courts, or any such other lawful authority, to enforce any provision of any city or borough charter or health ordinances and regulations not inconsistent with this part, or to prevent or punish for violations thereof.

(b) Each person who violates or assists in violating, or fails to comply with, any of said provisions or any legal order of a board of health or such other authority made under any of said provisions, for which no other penalty is provided, shall be fined not more than one thousand dollars or imprisoned not more than six months or both.

(c) Each person who continues to violate or assist in violating, or who continues to fail or refuse to comply with, any of said provisions after having been convicted of violating or assisting in violating any of said provisions, or of failing to comply therewith, for which no other penalty is provided, shall, upon a subsequent conviction, be imprisoned not more than one year.

(1949 Rev., S. 4054; 1961, P.A. 517, S. 59; 1972, P.A. 178, S. 4; P.A. 74-345, S. 7; P.A. 79-571, S. 81.)

History: 1961 act deleted obsolete provision that prosecuting authorities of town, city or borough have power to prosecute; 1972 act added proviso authorizing towns to designate authorities other than board of health as enforcement agencies; P.A. 74-345 raised standard maximum fine from $200 to $1,000 and maximum term of imprisonment from 60 days to 6 months and maximum term of imprisonment for continued violation from 6 months to 1 year; P.A. 79-571 divided section into Subsecs., specified that stated penalties apply to violations “for which no other penalty is provided” and made other minor changes in wording; Sec. 19-347 transferred to Sec. 47a-55 in 1981.

Cited. 117 C. 351.

City health authority not exclusive administrator of housing code requirements. 4 Conn. Cir. Ct. 243.

Annotations to present section:

Cited. 13 CA 1. Cited. 35 CA 126; judgment reversed, see 235 C. 360.



Section 47a-56 - (Formerly Sec. 19-347a). Passage of ordinance for abatement of nuisances. Appointment of authority.

The legislative body of any city, town or borough may by ordinance adopt the provisions of sections 47a-56 to 47a-56i, inclusive, and appoint a person or committee, known hereinafter as the authority, to carry out the provisions of said sections.

(February, 1965, P.A. 554, S. 1; P.A. 79-571, S. 82.)

History: P.A. 79-571 added reference to new sections which became Secs. 47a-56b and 47a-56c; Sec. 19-347a transferred to Sec. 47a-56 in 1981 and internal references to other sections revised as necessary to reflect their transfer.



Section 47a-56a - (Formerly Sec. 19-347b). Appointment of receiver of rents: Application.

Whenever any order issued under the provisions of section 47a-53 or section 47a-55, or under the provisions of any municipal charter or special act or ordinance relating to the abatement of nuisances in tenement houses is not complied with, or not so far complied with as the appropriate authority finds reasonable, within the time allowed, or whenever a landlord has not substantially complied with the provisions of section 47a-7, the authority appointed under the provisions of section 47a-56 may apply to the superior court for the judicial district where the property is situated for an order requiring the owner and any mortgagees or lienors of record to show cause why a receiver of rents, issues and profits should not be appointed and why such receiver should not remove or remedy such condition and obtain a lien in favor of the municipality, having priority with respect to all existing mortgages or liens, to secure payment of the costs incurred by the receiver in removing or remedying such condition. Such application shall contain: (1) Proof by affidavit that an order of the proper authority has been issued and served on the owner, mortgagees and lienors; (2) a statement that a nuisance exists because a landlord has been in substantial noncompliance with the provisions of section 47a-7 or a nuisance exists that constitutes a fire hazard or a serious threat to life, health or safety and that such nuisance continued to exist in such property after the time fixed for the removal thereof in such order, and such statement shall contain a description of the property and the conditions constituting such nuisance; and (3) a brief description of the nature of the work required to remove or remedy the condition and an estimate as to the cost thereof.

(February, 1965, P.A. 554, S. 2; 1967, P.A. 362, S. 1; P.A. 74-183, S. 229, 291; P.A. 76-436, S. 198, 681; P.A. 78-280, S. 1, 127; P.A. 79-571, S. 83; P.A. 95-247, S. 9; P.A. 01-128, S. 2; P.A. 03-19, S. 110.)

History: 1967 act removed the chief executive of the municipality as the receiver of rents under subdivisions (a) and (c) and substituted “substantial” for “irreparable” damage in subsection (b); P.A. 74-183 specified the “civil division” of the court of common pleas in Subsec. (c), effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, referred to civil “docket” rather than civil “division” of court and added reference to judicial districts in Subsec. (a), effective July 1, 1978; P.A. 78-280 deleted references to counties in Subsec. (a); P.A. 79-571 removed provisions re service of copy of rule to show cause in Subsec. (a) and Subsecs. (b) and (c), reincorporating deleted provisions as Secs. 47a-56b and 47a-56c; Sec. 19-347b transferred to Sec. 47a-56a in 1981 and internal references to other sections revised as necessary to reflect their transfer; P.A. 95-247 authorized the authority to apply for appointment of a receiver “whenever a landlord has not substantially complied with the provisions of section 47a-7”, replaced “a rule” to show cause with “an order” to show cause and amended Subdiv. (2) to include a nuisance that exists “because a landlord has been in substantial noncompliance with the provisions of section 47a-7” and delete the requirement that a fire hazard be “serious”; P.A. 01-128 made provisions of section discretionary rather than mandatory; P.A. 03-19 made technical changes, effective May 12, 2003.



Section 47a-56b - Appointment of receiver of rents: Service.

(a) Such rule to show cause shall be returnable not less than five days after service is completed.

(b) The rule to show cause shall provide for personal service of a copy thereof and the application on which it is based on the owners and mortgagees of record and lienors.

(c) If any such owner, mortgagee or lienor cannot with due diligence be served personally within the municipality where the property is located and within the time fixed in such order, service may be made on such person by posting a copy thereof in a conspicuous place on the property where the nuisance exists, and by sending a copy thereof by registered mail, return receipt requested, to the owner at the address set forth in the last-recorded deed with respect to such property, or, in the case of a mortgagee or lienor, to the address set forth in the recorded mortgage or lien and by publication in a newspaper of general circulation in the judicial district where such property is located.

(d) If the condition constituting the nuisance is such that, unless it is immediately cured, substantial damage may be caused to the property or if it constitutes an imminent danger to its occupants or the occupants of adjoining properties, the rule to show cause may be returnable in the discretion of the court in less than five days and, in such case, service may be made on the owner, mortgagee and lienor by posting a copy thereof in a conspicuous place on the property where the nuisance exists and by mailing a copy in the case of the owner to the address set forth in the last-recorded deed and, in the case of the mortgagee and lienor, to the address recorded. In such action the court may issue an immediate ex parte order granting such relief as it deems appropriate, pending a full hearing to be held not later than three days after such order is issued.

(P.A. 79-571, S. 84; Oct. Sp. Sess. P.A. 79-8, S. 3, 6.)

History: October, 1979, P.A. 79-8 added provision in Subsec. (d) authorizing court to issue immediate ex parte order granting relief pending full hearing held not more than three days after order is issued.



Section 47a-56c - Appointment of receiver of rents: Determination by court.

(a) On the return of said rule to show cause, its determination shall have precedence over every other business of the civil docket of the Superior Court.

(b) If the court finds that the facts stated in such application warrant the granting thereof, the court shall appoint a receiver of the rents, issues and profits of the property.

(c) If, after determination of the issue, the owner or any mortgagee or lienor or other person having an interest in the property applies to the court to be permitted to remove or remedy the conditions constituting the nuisance and (1) demonstrates the ability promptly to undertake the work required and (2) posts security for the performance thereof within the time, and in the amount and manner, deemed necessary by the court, the court may, in lieu of appointing such receiver, issue an order permitting such person to perform the work within a time fixed by the court.

(d) If at the time fixed in the order the conditions constituting the nuisance have not been satisfactorily remedied or removed, the court shall appoint such receiver.

(e) If, after the granting of such court order permitting a person to perform the work but before the time fixed by the court for the completion thereof, it appears to the authority issuing the original order that the person permitted to do such work is not proceeding with due diligence, such authority may apply to the court, on notice to those persons who have appeared in the proceeding, for a hearing to determine whether such receiver shall be appointed immediately.

(f) On the failure of any such owner, mortgagee, lienor or other person having an interest in the property to complete the work in accordance with the provisions of such order, any receiver thereafter appointed shall be reimbursed for costs incurred by him in removing or remedying the condition and other charges provided for in sections 47a-56 to 47a-56i, inclusive, out of such security.

(P.A. 79-571, S. 85.)



Section 47a-56d - (Formerly Sec. 19-347c). Receiver: Bond required. Powers and duties.

(a) The receiver’s appointment shall not be effective until the receiver furnishes a bond, with sufficient surety, in an amount to be determined by the court, and until the receiver provides evidence of liability insurance coverage in an amount to be set by the court, but at least in an amount, for a single injury, equal to one hundred per cent of the appraised value of the property, disregarding encumbrances.

(b) The receiver shall with all reasonable speed remove the delinquent matters and deficiencies in the property constituting a serious fire hazard or a serious threat to life, health or safety. During the term of the receivership the receiver shall repair and maintain the property in a safe and healthful condition. The receiver shall have the power to let contracts in accordance with the provisions of local laws, ordinances, rules and regulations applicable to contracts for public works. Notwithstanding any such laws, ordinances, rules or regulations, the receiver may let contracts or incur expenses for individual items of repairs, improvements or supplies without advertisement or the procurement of competitive bids where the total amount of any such individual item does not exceed five hundred dollars or where there exists a condition which constitutes an imminent and substantial danger to life, health or safety, but in such event the receiver shall endeavor to obtain contracts on the most advantageous terms.

(c) The receiver shall collect the accrued and accruing rents, issues and profits of the property and apply the same to the cost of removing or remedying such nuisance, to the payment of expenses reasonably necessary to the proper operation and management of the property, including insurance and the fees of the managing agent, if any, and to unpaid taxes, assessments, water rents and sewer rents and penalties and interest thereon.

(d) If the income of the property is insufficient to cover the cost of remedying or removing such nuisance, the municipality may advance to the receiver any sums required to cover such cost and thereupon shall have a lien against the property having the priority provided in section 47a-56a.

(e) Any excess of income of the property in the hands of the receiver shall be applied to the necessary expenses in regard to such property of the receiver’s office and then to sums due to mortgagees or lienors.

(f) The receiver shall have the power to bring a summary process action pursuant to the provisions of chapter 832 against any tenant or occupant of the property.

(February, 1965, P.A. 554, S. 3; 1967, P.A. 362, S. 2; P.A. 79-571, S. 86; P.A. 95-247, S. 10; P.A. 01-128, S. 3.)

History: 1967 act added provisions requiring receiver to repair and maintain property in safe and healthful condition, authorizing receiver to bypass bid or advertising requirements where condition exists that poses danger to life, health or safety and requiring receiver to furnish bond and evidence that he has obtained liability insurance, deleting previous provision which had specified that receiver is not required to post any bond; P.A. 79-571 rearranged provisions and divided section into Subsecs.; Sec. 19-347c transferred to Sec. 47a-56d in 1981 and reference to Sec. 19-347b revised to reflect its transfer; P.A. 95-247 added Subsec. (f) authorizing receiver to bring summary process action against any tenant or occupant of the property; P.A. 01-128 changed “shall advance” to “may advance” in Subsec. (d) and made technical changes in Subsecs. (a), (b) and (e).



Section 47a-56e - (Formerly Sec. 19-347d). Liability of owner.

Nothing in sections 47a-56 to 47a-56i, inclusive, shall be deemed to relieve the owner of such property of any civil or criminal liability incurred or any duty imposed by reason of acts or omissions of the owner prior to the appointment of any receiver thereunder, nor shall anything contained therein be construed to suspend during the receivership any obligation of the owner for the payment of taxes or other operating and maintenance expenses of the property or any obligation of the owner or any other person for the payment of mortgages or liens.

(February, 1965, P.A. 554, S. 4; P.A. 79-571, S. 87.)

History: P.A. 79-571 added reference to new sections which became Secs. 47a-56b and 47a-56c; Sec. 19-347d transferred to Sec. 47a-56e in 1981 and reference to other sections within provisions revised as necessary to reflect their transfer.



Section 47a-56f - (Formerly Sec. 19-347e). Payment of expenses. Liability of receiver. Assistance of municipal personnel. Costs and attorney’s fees.

(a) The receiver shall be entitled to his necessary expenses and to a reasonable fee, to be determined by the court.

(b) The receiver shall be liable for injuries to persons and property by reason of the condition of the property for which he is receiver in a case where an owner would have been liable, but the receiver shall be liable only to the extent that he is insured against such liability or to the extent that he would have been insured against such liability had he purchased and maintained the insurance required by section 47a-56d. The receiver shall not be liable for such injury in his personal capacity or out of the assets in his hands as receiver, except as provided above.

(c) The personnel and facilities of the municipality and the corporation counsel shall be availed of by the receiver for the purpose of carrying out his duties as such receiver and the cost of such services shall be deemed a necessary expense of the receiver.

(d) The municipality shall be entitled to its costs in filing an application under section 47a-56a and a reasonable attorney’s fee, to be determined by the court.

(February, 1965, P.A. 554, S. 5; 1967, P.A. 362, S. 3; P.A. 79-571, S. 88; P.A. 95-247, S. 12.)

History: 1967 act added a fee for the receiver and restated his liability for injuries; P.A. 79-571 divided section into Subsecs.; Sec. 19-347e transferred to Sec. 47a-56f in 1981 and reference to Sec. 19-347c revised to reflect its transfer; P.A. 95-247 added Subsec. (d) entitling a municipality to its costs in filing an application and a reasonable attorney’s fee.



Section 47a-56g - (Formerly Sec. 19-347f). Discharge of receiver.

The receiver shall be discharged upon rendering a complete accounting to the court when such condition has been removed and the cost thereof and all other costs authorized by sections 47a-56 to 47a-56i, inclusive, have been paid or reimbursed from the rents and income of the property and the surplus money, if any, has been paid over to the owner or the mortgagee or lienor as the court may direct. The receiver may be discharged at any time upon filing his account as receiver without affecting the right of the municipality to its lien. Upon the removal of such condition, the owner, the mortgagee or any lienor may apply for the discharge of the receiver upon payment to the receiver of all moneys expended by the receiver for removal of such condition and all other costs authorized by said sections which have not been paid or reimbursed from the rents and income of the property.

(February, 1965, P.A. 554, S. 6; P.A. 79-571, S. 89.)

History: P.A. 79-571 made minor change in wording and added reference to new sections which became Secs. 47a-56b and 47a-56c; Sec. 19-347f transferred to Sec. 47a-56g in 1981 and reference to other sections within provisions revised as necessary to reflect their transfer.



Section 47a-56h - (Formerly Sec. 19-347g). Rights of mortgagee or lienor remedying nuisance and paying expenses.

Any mortgagee or lienor who, at his expense, remedies or removes the nuisance to the satisfaction of the court shall have and be entitled to enforce a lien equivalent to the lien granted to the receiver in favor of the municipality under sections 47a-56 to 47a-56i, inclusive. Any mortgagee or lienor who, following the appointment of a receiver by the court, reimburses the receiver and the municipality for all costs and charges as hereinabove provided shall be entitled to an assignment of the lien granted to the receiver in favor of the municipality.

(February, 1965, P.A. 554, S. 7; P.A. 79-571, S. 90.)

History: P.A. 79-571 added reference to new sections which became Secs. 47a-56b and 47a-56c; Sec. 19-347g transferred to Sec. 47a-56h in 1981 and reference to other sections within provisions revised as necessary to reflect their transfer.



Section 47a-56i - (Formerly Sec. 19-347h). Housing Receivership Revolving Fund. Source of funds for expenses of a receiver in remedying certain tenement conditions.

(a) The expenses incurred by a receiver in removing or remedying a condition pursuant to the provisions of sections 47a-14a to 47a-14g, inclusive, and sections 47a-56 to 47a-56i, inclusive, shall be met by the rents collected by the receiver, the municipality in which the property is located or, with court approval, from a fund to be known as the Housing Receivership Revolving Fund, which shall be maintained by the Commissioner of Economic and Community Development. The court may also approve resort to such fund to meet expenses incurred by a receiver of rents for residential premises pursuant to the provisions of section 16-262f or 47a-14h or chapter 735a or pursuant to any other action involving the making of repairs to residential rental property under court supervision. A court may authorize resort to such fund if (1) sufficient sources of money are not otherwise immediately available, (2) the property which is the subject of the receivership is a building which contains not more than twenty dwelling units or is a mobile manufactured home park or a space or lot in such park and (3) the anticipated average expense from the fund per dwelling unit or per space or lot in such park is not in excess of five thousand dollars.

(b) The receiver shall repay the amounts so expended to such fund from the proceeds of any amounts recovered pursuant to the provisions of said sections.

(c) The owner of the property shall be liable for repayment to the fund of all amounts expended from the fund upon or in connection with such property and to the municipality for all amounts expended by it upon or in connection with such property. Any such funds expended from the fund shall be secured by a lien on such property for the benefit of the state, which shall have priority over all mortgages or other liens on such property. Any such funds expended by the municipality shall be secured by a lien on such property which shall have the same priority as a lien for municipal taxes.

(February, 1965, P.A. 554, S. 8; 1967, P.A. 362, S. 4; P.A. 79-571, S. 91; P.A. 81-370, S. 11, 13; P.A. 89-254, S. 13; P.A. 91-383, S. 22; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: 1967 act added to fund grants and advances-in-aid under state programs; P.A. 79-571 divided section into Subsecs. and added reference to new sections which became Secs. 47a-56b and 47a-56c; Sec. 19-347h transferred to Sec. 47a-56i in 1981 and reference to other sections within provisions revised as necessary to reflect their transfer; P.A. 81-370 established the housing receivership revolving fund to be used with court approval as a source of funds to remedy certain hazardous conditions in tenement housing as successor to tenement house operating fund; P.A. 89-254 amended Subsec. (a) to add provision authorizing court to also approve resort to fund to meet expenses incurred by a receiver pursuant to Sec. 16-262f or 47a-14h, chapter 735a or any other action involving the making of repairs to residential rental property under court supervision; P.A. 91-383 amended Subsec. (a)(2) and (3) to authorize resort to such fund for property which is a mobile manufactured home park or a space or lot in such park; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.

See Sec. 47a-56k re bond authorization for purposes of funding the Housing Receivership Revolving Fund.



Section 47a-56j - (Formerly Sec. 19-347i). State financial assistance for rent receivership programs.

The state, acting by and in the discretion of the Commissioner of Economic and Community Development may enter into a contract with a municipality for state financial assistance in an amount determined by the commissioner for a rent receivership program undertaken pursuant to sections 47a-56 to 47a-56i, inclusive. Such contract shall provide for financial assistance in the form of a state advance-in-aid to initiate and operate a tenement house operating fund pursuant to said section 47a-56i for the purposes authorized in said sections 47a-56 to 47a-56i, inclusive. Such advance-in-aid shall be repayable solely from funds received by the receiver or the municipality pursuant to said sections at such times and in such manner as the commissioner may determine.

(1967, P.A. 522, S. 23; P.A. 77-614, S. 607, 610; P.A. 79-571, S. 92; 79-598, S. 24; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 77-614 replaced commissioner of community affairs with commissioner of economic development, effective January 1, 1979; P.A. 79-571 added reference to new sections which became Secs. 47a-56b and 47a-56c; P.A. 79-598 replaced commissioner of economic development with commissioner of housing; Sec. 19-347i transferred to Sec. 47a-56j in 1981 and references to other transferred sections within provisions revised to reflect their transfer; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.

See Sec. 8-220(c) re grants-in-aid for cost of housing surveys and research.

See Sec. 8-220a re municipal powers with respect to rent receivership programs.

See Sec. 8-226 re use of prior bond proceeds for purposes of this section.



Section 47a-56k - Authorization of state bonds for purposes of the Housing Receivership Revolving Fund.

(a) The State Bond Commission shall have power, in accordance with the provisions of this section, from time to time to authorize the issuance of bonds of the state in one or more series and in principal amounts not exceeding in the aggregate three hundred thousand dollars, the proceeds of the sale of which shall be used by the Department of Economic and Community Development to provide funds for the Housing Receivership Revolving Fund established in accordance with section 47a-56i, provided not more than two hundred thousand dollars may be expended from said fund in any single municipality.

(b) All provisions of section 3-20 or the exercise of any right or power granted thereby which are not inconsistent with the provisions of this section are hereby adopted and shall apply to all bonds authorized by the State Bond Commission pursuant to this section, and temporary notes in anticipation of the money to be derived from the sale of any such bonds so authorized may be issued in accordance with said section 3-20 and from time to time renewed. Such bonds shall mature at such time or times not exceeding twenty years from their respective dates as may be provided in or pursuant to the resolution or resolutions of the State Bond Commission authorizing such bonds. None of such bonds shall be authorized except upon a finding by the State Bond Commission that there has been filed with it a request for such authorization which is signed by or on behalf of the Commissioner of Economic and Community Development and states such terms and conditions as said commission in its discretion may require. Such bonds issued pursuant to this section shall be general obligations of the state and the full faith and credit of the state of Connecticut are pledged for the payment of the principal of and interest on such bonds as the same become due, and accordingly and as part of the contract of the state with the holders of such bonds, appropriation of all amounts necessary for punctual payment of such principal and interest is hereby made and the Treasurer shall pay such principal and interest as the same become due.

(P.A. 81-370, S. 12, 13; P.A. 86-396, S. 23, 25; P.A. 88-343, S. 17, 32; P.A. 90-297, S. 20, 24; P.A. 95-250, S. 1; P.A. 96-211, S. 1, 5, 6.)

History: P.A. 86-396 increased bond authorization from $300,000 to $550,000; P.A. 88-343 decreased the bond authorization to $425,000; P.A. 90-297 decreased the bond authorization to $300,000; P.A. 95-250 and P.A. 96-211 replaced Commissioner and Department of Housing with Commissioner and Department of Economic and Community Development.



Section 47a-57 - (Formerly Sec. 19-347r). Certificate of occupancy required for lawful occupation. Penalty for allowing occupancy without certificate.

(a) An apartment or dwelling unit in any structure containing three or more housing units in any municipality which adopts the provisions of this section by vote of its legislative body shall not be occupied for human habitation, after a vacancy, until a certificate of occupancy has been issued by the person designated by the legislative body of such municipality to administer the provisions of this section, certifying that such apartment or dwelling unit conforms to the requirements of the applicable housing ordinances of such municipality and this chapter. No provision of this section shall apply to any structure occupied by the owner thereof and containing three or less housing units. No provision of this section shall be construed to prohibit human occupancy of such apartment or dwelling unit during the pendency of an application for such certificate.

(b) Any person aggrieved by the refusal of a certificate of occupancy may appeal to the superior court for the judicial district within which the structure is located. Such appeal shall be privileged.

(c) Any owner or lessor who recovers rent for the occupation of any apartment or dwelling unit for which a certificate of occupancy has not been obtained prior to the rental thereof in violation of subsection (a) of this section shall be liable for a civil penalty of not more than twenty dollars per day for not more than two hundred days for such period of unlawful occupation.

(d) The provisions of this section shall not apply to any structure which has been constructed or substantially reconstructed within the ten-year period immediately before the date such certificate of occupancy would otherwise be required under this section.

(1969, P.A. 462, S. 1–3; 1971, P.A. 413, S. 1; 570; P.A. 76-436, S. 390, 681; P.A. 77-495; P.A. 78-280, S. 1, 127; P.A. 79-571, S. 93; P.A. 84-80; P.A. 93-260; May Sp. Sess. P.A. 94-1, S. 41, 130; P.A. 97-231, S. 5; P.A. 98-107, S. 5, 6.)

History: 1971 acts excluded from applicability of section apartment houses owned by housing authorities, constructed or altered pursuant to state or federal contract in Subsec. (c), applied Subsec. (a) to apartment houses of four or more rather than six or more units and excluded from applicability of section apartment houses constructed or reconstructed within 15 years next “preceding” rather than “succeeding” the date a certificate of occupancy would be required; P.A. 76-436 replaced court of common pleas with superior court and added reference to judicial districts in Subsec. (a), effective July 1, 1978; P.A. 77-495 replaced “apartment house” with “structure” where appearing, changed applicable number of housing units to three in Subsec. (a), adding proviso re owner-occupied structure having three or less units, and in Subsec. (c) changed applicable period re construction or reconstruction from 15 to 10 years preceding date certificate of occupancy would be required; P.A. 78-280 deleted reference to counties in Subsec. (a); P.A. 79-571 rephrased provisions and reorganized subsections; Sec. 19-347r transferred to Sec. 47a-57 in 1981; P.A. 84-80 removed exemption in Subsec. (d) for housing authority apartment houses; P.A. 93-260 amended Subsec. (c) to add provisions requiring any rent received in violation of this section to be deposited in an escrow account, requiring the owner or lessor to maintain the account as escrow agent and prohibiting the withdrawal of such rent until a certificate of occupancy is issued; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (a) by making technical change, effective July 1, 1994; P.A. 97-231 amended Subsec. (c) to replace provisions prohibiting the recovery of rent during any period that an apartment or dwelling unit is occupied without a certificate of occupancy and requiring any rent received in violation of Subsec. (a) to be deposited in an escrow account with provision establishing a civil penalty of $20 per day for any period that an owner or lessor recovers rent for the occupation of an apartment or dwelling unit without having obtained a certificate of occupancy; P.A. 98-107 amended Subsec. (c) to limit the liability of the owner or lessor for the daily civil penalty to a period of not more than 200 days, effective July 1, 1998.

See Sec. 19a-362 prohibiting recovery of rent during unlawful occupation.

See Sec. 29-265 re issuance of certificate of occupancy.

Cited. 10 CA 527. Cited. 17 CA 421.



Section 47a-58 - (Formerly Sec. 19-347s). Notice of violation. Penalty. Injunctive relief. Municipal lien for unpaid penalty.

(a) Any enforcing agency may issue a notice of violation to any person who violates any provision of this chapter or a provision of a local housing code. If an enforcing agency issues an order to a registrant, such order may be delivered in accordance with section 7-148ii, provided nothing in this section shall preclude an enforcing agency from providing notice in another manner permitted by applicable law. Such notice shall specify each violation and specify the last day by which such violation shall be corrected. The date specified shall not be less than three weeks from the date of mailing of such notice, provided that in the case of a condition, which in the judgment of the enforcing agency is or in its effect is dangerous or detrimental to life or health, the date specified shall not be more than five days from the date of mailing of such notice. The enforcing agency may postpone the last day by which a violation shall be corrected upon a showing by the owner or other responsible person that he has begun to correct the violation but that full correction of the violation cannot be completed within the time provided because of technical difficulties, inability to obtain necessary materials or labor or inability to gain access to the dwelling unit wherein the violation exists.

(b) When the owner or other responsible person has corrected such violation, the owner or other responsible person shall promptly, but not later than two weeks after such correction, report to the enforcing agency in writing, indicating the date when each violation was corrected. It shall be presumed that the violation was corrected on the date so indicated, unless a subsequent inspection by the enforcing agency again reveals the existence of the condition giving rise to the earlier notice of violation.

(c) Any person who fails to correct any violation prior to the date set forth in the notice of violation shall be subject to a cumulative civil penalty of five dollars per day for each violation from the date set for correction in the notice of violation to the date such violation is corrected, except that in any case, the penalty shall not exceed one hundred dollars per day and the total penalty shall not exceed seven thousand five hundred dollars. The penalty may be collected by the enforcing agency by action against the owner or other responsible person or by an action against the real property. An action against the owner may be joined with an action against the real property.

(d) In addition to the penalties specified in this section, the enforcing agency may enforce the provisions of this chapter or a local housing code by injunctive relief pursuant to chapter 916.

(e) (1) Any penalty imposed by an enforcing agency pursuant to the provisions of subsection (c) of this section, and remaining unpaid for a period of sixty days after its due date, shall constitute a lien upon the real property against which the penalty was imposed, provided a notice of violation is recorded in the land records and indexed in the name of the property owner no later than thirty days after the penalty was imposed.

(2) Each such notice of violation shall be effective from the time of the recording on the land records. Each lien shall take precedence over all transfers and encumbrances recorded after such time.

(3) Any municipal lien pursuant to the provisions of this section may be foreclosed in the same manner as a mortgage.

(4) Any municipal lien pursuant to this section may be discharged or dissolved in the manner provided in sections 49-35a to 49-37, inclusive.

(f) Any enforcing agency imposing a penalty pursuant to subsection (c) of this section shall maintain a current record of all properties with respect to which such penalty remains unpaid in the office of such agency. Such record shall be available for inspection by the public.

(P.A. 74-345, S. 2; P.A. 79-276, S. 2; 79-571, S. 94; P.A. 06-185, S. 3; 06-196, S. 178; P.A. 09-144, S. 8.)

History: P.A. 79-276 substituted “enforcing agency” for “designated authority or authorities” and “this chapter or a local housing code” for specific listing of applicable sections in Subsec. (d); P.A. 79-571 rephrased provision re five-day deadline for correction of violation in Subsec. (a); Sec. 19-347s transferred to Sec. 47a-58 in 1981; P.A. 06-185 amended Subsec. (c) to decrease penalty from $500 to $100 per day, added Subsec. (e) re municipal lien for amount of unpaid penalty and Subsec. (f) re record of properties with unpaid penalty, and made technical changes in Subsecs. (b), (c) and (d); P.A. 06-196 made technical changes in Subsec. (c), effective June 7, 2006; P.A. 09-144 amended Subsec. (a) by allowing order to be delivered to a registrant in accordance with Sec. 7-148ii.

See Sec. 7-148gg re notice to lienholder.

Subsec. (a):

Cited. 235 C. 360; see also 40 CA 219.



Section 47a-59 - (Formerly Sec. 19-347t). Enforcement actions. Defenses.

(a) The enforcing agency may bring an action in the Superior Court for the recovery of civil penalties, together with costs and disbursements.

(b) It shall be a complete defense to any action brought pursuant to subsection (a) of this section, that: (1) The violation giving rise to the action was caused by the wilful act or gross negligence of a person other than the defendant; or (2) the defendant began to correct the violation promptly upon receipt of notice thereof, but that its full correction could not be completed within the time provided because of technical difficulties, inability to obtain necessary materials or labor or inability to gain access to the dwelling unit wherein the violation occurs.

(P.A. 74-345, S. 3; P.A. 76-436, S. 596, 681.)

History: P.A. 76-436 replaced court of common pleas with superior court in Subsec. (a), effective July 1, 1978; Sec. 19-347t transferred to Sec. 47a-59 in 1981.



Section 47a-60 - (Formerly Sec. 19-347u). Stay of penalty. Violation contested by owner.

(a) In any action for penalties under sections 47a-53, 47a-55 and 47a-58 to 47a-61, inclusive, the defendant may move at any time before the trial of the case for an order to stay the further accumulation of the per diem penalty from the day the action is commenced until the same is finally terminated by judgment or otherwise, including the time necessary for judicial review. The court shall grant the motion if the defendant shows to the satisfaction of the court that there is a substantial issue of fact or law concerning the existence of the violation charged. The court may impose such conditions on the granting of the motion as justice may require.

(b) Nothing contained in said sections shall prevent an owner or other responsible person from contesting the finding of a violation by the enforcing agency, prior to the enforcing agency’s action for the collection of penalties, by any means provided by law. In any such action or proceeding, the court may stay the further accumulation of the per diem penalty in the same manner and under the same conditions as provided in subsection (a) of this section.

(P.A. 74-345, S. 4; P.A. 79-571, S. 95.)

History: P.A. 79-571 updated list of applicable sections in Subsec. (a); Sec. 19-347u transferred to Sec. 47a-60 in 1981 and references to other transferred sections revised as necessary to reflect their transfer.



Section 47a-61 - (Formerly Sec. 19-347v). Precedence in trial order.

Any action for recovery of civil penalties under the provisions of sections 47a-53, 47a-55 and 47a-58 to 47a-61, inclusive, shall have precedence over all others in respect to order of trial, except actions brought by or in favor of the state or upon probate bonds.

(P.A. 74-345, S. 5; P.A. 79-571, S. 96.)

History: P.A. 79-571 updated list of applicable sections; Sec. 19-347v transferred to Sec. 47a-61 in 1981 and references to transferred sections within provisions revised as necessary to reflect their transfer.






Chapter 834 - Court Proceedings on Housing Matters

Section 47a-68 - Definitions.

As used in this chapter, sections 51-51v and 51-165, subsection (b) of section 51-278 and section 51-348, “housing matters” means:

(1) Summary process;

(2) Appeals from the decisions of a fair rent commission under sections 7-148e and 7-148f;

(3) Actions and administrative appeals involving discrimination in the sale or rental of residential property;

(4) All actions regarding forcible entry and detainer;

(5) Actions under the provisions of title 47a, chapter 412 or section 47-294;

(6) All actions involving one or more violations of any state or municipal health, housing, building, electrical, plumbing, fire or sanitation code, including violations occurring in commercial properties, or of any other statute, ordinance or regulation concerned with the health, safety or welfare of any occupant of any housing;

(7) All actions under sections 47a-56a to 47a-59, inclusive;

(8) All actions for back rent, damages, return of security deposits and other relief arising out of the parties’ relationship as landlord and tenant or owner and occupant;

(9) All other actions of any nature concerning the health, safety or welfare of any occupant of any place used or intended for use as a place of human habitation if any such action arises from or is related to its occupancy or right of occupancy.

(P.A. 78-365, S. 1, 13; P.A. 80-268, S. 1, 2; P.A. 81-472, S. 87, 159; P.A. 83-510, S. 5, 9; P.A. 87-439, S. 4, 6; P.A. 91-383, S. 23; P.A. 03-202, S. 16; June 12 Sp. Sess. P.A. 12-2, S. 84.)

History: P.A. 80-268 deleted former Subdiv. (f) which had included “tort claims arising from premises subject to chapter 830” as housing matters, relettering remaining Subdivs. as necessary; P.A. 81-472 made technical changes; P.A. 83-510 made no substantive change; P.A. 87-439 amended Subdiv. (e) by adding reference to Sec. 47-294; P.A. 91-383 amended Subdiv. (e) by adding reference to chapter 412; P.A. 03-202 amended Subdiv. (f) by adding provision re inclusion of violations occurring in commercial properties and making a technical change; June 12 Sp. Sess. P.A. 12-2 substituted Subdiv. designators (1) to (9) for Subdiv. designators (a) to (i) and made a technical change.

See Secs. 47a-69 to 47a-74, inclusive, re court proceedings on housing matters generally.

See Sec. 51-51v re appointment of clerks for housing matters.

See Sec. 51-165 re assignment of judges to hear housing matters.

See Sec. 51-278(b) re designation of assistant or deputy assistant state’s attorneys to handle prosecutions of housing matters.

See Sec. 51-348 re separate docket for housing matters.

Cited. 1 CA 439.

Cited. 36 CS 47. Jurisdiction of housing session of superior court over prosecutions of state and city building code violations is beyond reproach. Id., 103.

Subdiv. (a):

Cited. 217 C. 57.

Subdiv. (c):

Cited. 217 C. 57.

Subdiv. (f):

Cited. 217 C. 57.

Subdiv. (h):

Cited. 217 C. 57.

Subdiv. (i):

Cited. 37 CS 534; Id., 569.



Section 47a-69 - Housing mediators. Appointment. Qualifications. Duties.

(a) The judges of the Superior Court or an authorized committee thereof may appoint such housing mediators as they deem necessary for the purpose of assisting the court in the prompt and efficient hearing of housing matters within the limit of their appropriation therefor. Such judges or such committee shall appoint not less than two such mediators for each of the judicial districts of Hartford, New Haven and Fairfield and may designate one of them in each judicial district as chief housing mediator. Such judges or committee shall also appoint not less than three such housing mediators for all other judicial districts. The housing mediators for the judicial district of New Haven shall assist the court in the hearing of housing matters in the judicial district of Waterbury, the housing mediators for the judicial district of Hartford shall assist the court in the hearing of housing matters in the judicial district of New Britain and the housing mediators for the judicial district of Fairfield shall assist the court in the hearing of housing matters in the judicial district of Stamford-Norwalk.

(b) Housing mediators shall be knowledgeable in the maintenance, repair and rehabilitation of dwelling units and the federal, state and municipal laws, ordinances, rules and regulations pertaining thereto. Housing mediators shall also have knowledge necessary to advise parties regarding the type of funds and services available to assist owners, landlords and tenants in the financing of resolutions to housing problems. Housing mediators shall make inspections and conduct investigations at the request of the court, shall advise parties in locating possible sources of financial assistance necessary to comply with orders of the court and shall exercise such other powers and perform such other duties as the judge may from time to time prescribe.

(c) Housing mediators (1) shall be responsible for the initial screening and evaluation of all contested housing matters eligible for placement on the housing docket pursuant to section 47a-68, (2) may conduct investigations of such matters including, but not limited to, interviews with the parties, and (3) may recommend settlements.

(P.A. 78-365, S. 2, 13; P.A. 80-448, S. 1, 8; P.A. 81-419, S. 1, 11; P.A. 82-461, S. 1, 15; P.A. 87-351, S. 1, 2; P.A. 88-230, S. 3, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 10-43, S. 14.)

History: P.A. 80-448 specified that housing specialists are responsible for screening and evaluating “contested” housing matters and replaced detailed provisions re specialists’ investigatory powers and power to bring parties to nonjudicial settlement with general duties to conduct investigations and recommend settlements; P.A. 81-419 amended Subsec. (a) to provide for the appointment of two housing specialists for the judicial district of New Haven; P.A. 82-461 amended Subsec. (a) by requiring the appointment of housing specialists for the Fairfield judicial district and providing that the housing specialists for the New Haven and Fairfield judicial districts would assist in the hearing of housing matters in the Waterbury and Stamford-Norwalk judicial districts, respectively; P.A. 87-351 amended Subsec. (a) by requiring the appointment of not less than three housing specialists for all other judicial districts; P.A. 88-230 amended Subsec. (a) to replace “judicial district of Hartford-New Britain” with “judicial district of Hartford” and to add provision that the housing specialists for the judicial district of Hartford shall assist the court in the hearing of housing matters in the judicial district of New Britain, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 10-43 renamed chief housing specialist as chief housing mediator and housing specialists as housing mediators.

See Secs. 47a-68, 47a-70 to 47a-74, inclusive, re court proceedings on housing matters generally.

See Sec. 51-51v re appointment of clerks for housing matters.

See Sec. 51-165 re assignment of judges to hear housing matters.

See Sec. 51-278(b) re designation of assistant or deputy assistant state’s attorneys to handle prosecutions of housing matters.

See Sec. 51-348 re separate docket for housing matters.

Cited. 225 C. 757.

Subsec. (b):

Cited. 225 C. 757.

Subsec. (c):

Cited. 225 C. 757.



Section 47a-70 - Housing docket. Entry and transfer of cases on docket.

(a) All proceedings involving a housing matter in the judicial district of Hartford, New Britain, New Haven, Fairfield, Waterbury or Stamford-Norwalk shall first be placed on the housing docket for that district, provided that the judge before whom such proceeding is brought may transfer such matter to the regular docket for a geographical area or judicial district if he determines that such matter is not a housing matter or that such docket is more suitable for the disposition of the case. Any case so entered or transferred to either docket shall be proceeded upon as are other cases of like nature standing on such docket.

(b) If two or more actions are pending between the same parties, including for the purposes hereof any other court proceedings arising out of or connected with the same housing accommodation, of which one or more of such actions is on the housing docket and one or more of such actions is on some other docket, the judge handling such other docket, upon motion of any party to any of such actions, may order that the action pending on such docket, with all papers relating thereto, be transferred to the housing docket; and such action or actions shall thereafter proceed as though originally entered there.

(P.A. 78-365, S. 6, 13; P.A. 81-419, S. 2; P.A. 82-461, S. 2; P.A. 88-230, S. 4, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 81-419 amended Subsec. (a) to provide that proceedings involving a housing matter in the judicial district of New Haven be placed on the housing docket for that district; P.A. 82-461 amended Subsec. (a) by including Fairfield, Waterbury and Stamford-Norwalk as judicial districts having housing dockets; P.A. 88-230 amended Subsec. (a) to reflect the division of the judicial district of Hartford-New Britain into the separate judicial districts of Hartford and of New Britain, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

See Secs. 47a-68, 47a-69, 47a-72 to 47a-74, inclusive, re court proceedings on housing matters generally.

See Sec. 51-51v re appointment of clerks for housing matters.

See Sec. 51-165 re assignment of judges to hear housing matters.

See Sec. 51-278(b) re designation of assistant or deputy assistant state’s attorneys to prosecute housing matters.

See Sec. 51-348 re separate docket for housing matters.

Cited. 214 C. 256.

Housing judge has the discretion to transfer to regular civil docket a summary process action which because of its complexity would formerly have been outside the ambit of summary process. 1 CA 439.

Subsec. (b):

Cited. 217 C. 57.



Section 47a-71 - Citizens advisory councils for housing matters.

Section 47a-71 is repealed.

(P.A. 78-365, S. 7, 13; P.A. 80-448, S. 2, 8; P.A. 81-419, S. 3, 11; P.A. 82-461, S. 3, 15; P.A. 83-497, S. 1, 6, 7.)



Section 47a-71a - Advisory Council to the Superior Court Housing Session.

There is hereby created an Advisory Council to the Superior Court Housing Session consisting of twelve members. The members of the council shall be appointed by the Governor for terms of four years, from July first of the year of their appointment. The council shall consist of representatives of tenants, landlords, and others concerned with housing and shall reflect a balance of the interests of tenants and landlords. The members of the advisory council shall elect their own chairman. Three members shall be residents of the judicial districts of Hartford or New Britain; three members shall be residents of the judicial districts of New Haven, Waterbury or Ansonia-Milford; three members shall be residents of the judicial districts of Fairfield or Stamford-Norwalk; and three members shall be residents of the judicial districts of Danbury, Litchfield, Middlesex, New London, Tolland or Windham. Any member who fails to attend three consecutive meetings or who fails to attend fifty per cent of all meetings held during any calendar year shall be deemed to have resigned from office. Any vacancy in the membership of the advisory council shall be filled by the Governor for the unexpired portion of the term.

(P.A. 83-497, S. 2; P.A. 87-249; P.A. 88-230, S. 5, 12; P.A. 90-98, S. 1, 2; P. A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 13-299, S. 35.)

History: P.A. 87-249 increased membership from 27 to 36 persons, established residency requirement for the 9 additional members and added attendance requirement for all members; P.A. 88-230 replaced requirement that nine members be residents of “the judicial district of Hartford-New Britain” with requirement that they be residents of the “judicial districts of Hartford or New Britain” to reflect the division of the judicial district of Hartford-New Britain into two separate judicial districts, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 13-299 replaced provisions re Citizens Advisory Council for Housing Matters with provisions re Advisory Council to the Superior Court Housing Session, decreased membership from 36 to 12 members, added provision re term to commence July first of the year of appointment, decreased number of members from each judicial district from 9 to 3, added provision re vacancies to be filled by Governor for unexpired portion of term, and made a technical change, effective July 1, 2013.



Section 47a-72 - Duties of Citizens Advisory Council. Meetings. No compensation or reimbursement.

(a) The council shall from time to time view the housing docket proceedings and review the manner in which the housing docket is functioning, consult with the judges assigned to housing matters and the Chief Court Administrator and assist them in such manner as is appropriate, assist in making the public aware of the existence of the housing docket, receive comments from the general public about the handling of housing matters, and make such recommendations as it may choose. The council shall meet as a full body at least two times a year and on such additional occasions as it may require. The council may divide itself into subcommittees as it deems appropriate. The council may submit its recommendations concerning housing matters to the Chief Court Administrator, to any judge hearing housing matters and to the General Assembly. Members of the council shall receive no compensation and, notwithstanding the provisions of section 4-1, shall not receive their actual and necessary expenses incurred in the performance of their official duties.

(b) The council may recommend to the Governor and to the Chief Court Administrator the names of persons it believes to be suitable for appointment or assignment to hear housing matters in any judicial district for which a special housing session has been established, pursuant to subsection (a) of section 47a-70.

(P.A. 78-365, S. 8, 13; P.A. 81-419, S. 4, 11; P.A. 83-497, S. 3.)

History: P.A. 81-419 deleted a reference to the judicial district of Hartford-New Britain, changed “the” council to “each” council and made certain other changes to reflect the creation of an additional council pursuant to Sec. 47a-71; P.A. 83-497 amended section to reflect establishment of single council pursuant to Sec. 47a-71a in place of the former three separate councils, required the council to meet as a full body at least two times a year and authorized the council to divide itself into subcommittees and to submit its recommendations to the general assembly.

See Secs. 47a-68 to 47a-70, inclusive, 47a-73, 47a-74 re court proceedings on housing matters generally.

See Sec. 51-51v re appointment of clerks for housing matters.

See Sec. 51-165 re assignment of judges to hear housing matters.

See Sec. 51-278(b) re designation of assistant or deputy assistant state’s attorneys to prosecute housing matters.

See Sec. 51-348 re separate docket for housing matters.



Section 47a-73 - Judges and council to report to General Assembly.

The judges hearing housing matters and the Advisory Council to the Superior Court Housing Session shall each make a report with respect to the operation of the special docket for housing matters and their respective recommendations to the General Assembly at the opening of its regular sessions in the odd-numbered years. Such reports may also include recommendations for legislation with respect to housing matters.

(P.A. 78-365, S. 9, 13; P.A. 80-448, S. 3, 8; P.A. 81-419, S. 5; P.A. 82-461, S. 4; P.A. 83-497, S. 4; P.A. 13-299, S. 36.)

History: P.A. 80-448 substituted “reports” for “report” and changed report deadline from February, 1980, to January, 1981; P.A. 81-419 deleted a specific reference to the judicial district of Hartford-New Britain, referring instead to housing dockets and advisory councils for judicial districts in general, deleted a requirement that the reports contain recommendations concerning the hearing of housing matters in other judicial districts, and replaced the requirement that reports be made by January, 1981 with a new reporting date of January, 1983; P.A. 82-461 required the judge and citizens advisory council for the Fairfield judicial district to make their reports in January, 1984; P.A. 83-497 amended section to reflect establishment of single advisory council pursuant to Sec. 47a-71a in place of the former three separate councils; P.A. 13-299 replaced reference to Citizens Advisory Council with reference to the Advisory Council to the Superior Court Housing Session, effective July 1, 2013.



Section 47a-74 - Rules of practice to be adopted.

The judges of the Superior Court may adopt such rules of practice and procedure not inconsistent with the general statutes to implement the provisions of this chapter and section 51-51v, 51-165, 51-348 and subsection (b) of section 51-278.

(P.A. 78-365, S. 11, 13; P.A. 81-472, S. 88, 159.)

History: P.A. 81-472 made technical changes.

See Secs. 47a-68 to 47a-73, inclusive, re court proceedings on housing matters generally.

See Sec. 51-51v re appointment of clerks for housing matters.

See Sec. 51-165 re assignment of judges to hear housing matters.

See Sec. 51-278(b) re designation of assistant or deputy assistant state’s attorneys to prosecute housing matters.

See Sec. 51-348 re separate docket for housing matters.









Title 48 - Eminent Domain

Chapter 835 - Eminent Domain

Section 48-1 - United States; ceding jurisdiction to.

(a) The consent of the state of Connecticut is given, in accordance with the seventeenth clause, eighth section, of the first article of the Constitution of the United States, to the acquisition by the United States, by purchase, condemnation or otherwise, of any land in this state required for customhouses, courthouses, post offices, arsenals or other public buildings or for any other purposes of the government. Exclusive jurisdiction in and over any land so acquired by the United States is ceded to the United States for all purposes except the service of all civil and criminal process of the courts of this state and as provided in subsection (b) of this section; but the jurisdiction so ceded shall continue no longer than the United States owns such land. The jurisdiction ceded shall not vest until the United States has acquired the title to such lands by purchase, condemnation or otherwise; and, so long as such lands remain the property of the United States when acquired as aforesaid, the same shall be exempt from all state, county and municipal taxation, assessment or other charges.

(b) The Governor may accept from the appropriate federal authority on behalf of the state retrocession of full or partial jurisdiction over any land provided for in subsection (a) of this section. Documents concerning such retrocession shall be filed in the office of the Secretary of the State and recorded in a like manner as the original land acquisition by the United States.

(1949 Rev., S. 7172; P.A. 75-46; P.A. 83-587, S. 57, 96.)

History: P.A. 75-46 added Subsec. (b) re governor’s acceptance of retrocession of jurisdiction over land from federal authority; P.A. 83-587 made a technical amendment to Subsec. (b).



Section 48-2 - When counties may take land.

Section 48-2 is repealed.

(1949 Rev., S. 7173; 1959, P.A. 152, S. 99.)



Section 48-3 - Town may take land for town house or town hall.

Any town may take land which has been fixed upon as a site, or addition to a site, of a town house or a town hall, and which is necessary or convenient for such purposes and for necessary outbuildings and convenient accommodations for the same, and for light and air for the same, upon paying to the owner just compensation.

(1949 Rev., S. 7174.)

Cited. 9 CS 486. Cited. 20 CS 422.



Section 48-4 - Taking land for school purposes; exception.

Section 48-4 is repealed.

(1949 Rev., S. 7175; 1967, P.A. 720, S. 2.)



Section 48-5 - Powers of towns in taking land for school purposes.

Towns shall have the same powers and be subject to the same regulations as school districts, in taking land for schoolhouses and other school purposes.

(1949 Rev., S. 7176.)



Section 48-6 - Time limits for municipal corporations to take real property. Taking of property in neighborhood revitalization zones.

(a) Any municipal corporation having the right to purchase real property for its municipal purposes which has, in accordance with its charter or the general statutes, voted to purchase the same shall have power to take or acquire such real property, within the corporate limits of such municipal corporation, and if such municipal corporation cannot agree with any owner upon the amount to be paid for any real property thus taken, it shall proceed in the manner provided by section 48-12 within six months after such vote or such vote shall be void.

(b) In the case of acquisition by a redevelopment agency of real property located in a redevelopment area, except as provided in sections 8-127a, 8-193 and 32-224, the time for acquisition may be extended by the legislative body upon request of the redevelopment agency, provided the owner of the real property consents to such request.

(c) In accordance with the policy established in section 7-603, any municipal corporation may take property which is located within the boundaries of a neighborhood revitalization zone identified in a strategic plan adopted pursuant to sections 7-601 and 7-602. The acquisition of such property shall proceed in the manner provided in sections 8-128 to 8-133, inclusive, and 48-12.

(1949 Rev., S. 7179; 1959, P.A. 152, S. 64; 1961, P.A. 294; 1971, P.A. 198; P.A. 83-587, S. 58, 96; P.A. 91-398, S. 3, 7; P.A. 95-340, S. 5; P.A. 07-141, S. 20.)

History: 1959 act deleted “concerning the condemnation of land for the site of county buildings” following reference to Sec. 48-12, county government having been abolished by the act; 1961 act added reference to powers conferred by the general statutes, imposed six-month deadline for taking action under Sec. 48-12 and specified that unless such action is taken the vote shall be void; 1971 act clarified six-month deadline for taking action by rephrasing provision; P.A. 83-587 made a technical amendment; P.A. 91-398 designated existing language as Subsec. (a), substituted the term “real property” for “real estate” in Subsec. (a) and added Subsec. (b) regarding acquisition by a redevelopment agency of real property located in a redevelopment area; P.A. 95-340 added Subsec. (c) re taking of property located within neighborhood revitalization zones; P.A. 07-141 amended Subsec. (b) to add “except as provided in sections 8-127a, 8-193 and 32-224”, effective June 25, 2007, and applicable to property acquired on or after that date.

Cited. 23 CA 554. Cited. 32 CA 611. Where referendum question stated that property proposed to be acquired by eminent domain by municipality for a school project would also be used for open space and general government, provisions of section requiring commencement of compensation process within six months of referendum apply. 103 CA 369.

Establishment of an airport by a town is clearly one of its municipal purposes and proceedings to condemn for such are brought under 48-6 and 48-12. 9 CS 317. Cited. 20 CS 422.

Subsec. (a):

Six-month time limitation applies only to condemnation proceedings and not to voluntary sales. 94 CA 364.



Section 48-7 - Town, borough or fire district may condemn land for square, common or park.

When any town, borough or fire district votes to acquire any tract of land within its limits for the purpose of a public square, common or park, and cannot obtain such land by agreement with the owner thereof, it may take the same for such purpose in the manner provided by sections 48-3 and 48-12, provided no land occupied for church or cemetery purposes shall be taken under the provisions of this section.

(1949 Rev., S. 7180.)



Section 48-8 - Town may condemn land for records building.

Whenever any town in lawful meeting has authorized the erection of a building for the protection of its records against fire, and the selectmen, or a committee appointed for the purpose, fail to agree upon a site for such building, or, having fixed upon a site, are unable to agree with the owner upon the amount of compensation to be paid to him, the selectmen may proceed to condemn such land in the manner provided in section 48-12; provided no town shall take for such purpose the land of any religious or ecclesiastical society, upon any part of which a church building has been erected, without the consent of such society.

(1949 Rev., S. 7184.)

Cited. 9 CS 486. Cited. 20 CS 422.



Section 48-9 - Condemnation of land and water for state institutions and courthouses.

Subject to the provisions of section 4b-23, the state may take land, or any interest or estate therein, for the site, or for any addition to the site, of any state institution or courthouse, or for any addition to the site of any institution under the jurisdiction of the Board of Trustees of the Connecticut State University System, technical high school or technical college or for the purposes of subsection (e) of section 22a-133m, and also may take water from any river, brook, spring or springs, pond or lake for the purpose of providing such supply of water as the convenience and necessity of such institution may require. The amount of damages for any such taking shall be determined in the manner provided by section 48-10.

(1949 Rev., S. 7177; March, 1958, P.A. 12, S. 1; 1959, P.A. 411, S. 14; 1967, P.A. 420; P.A. 75-425, S. 44, 57; P.A. 83-587, S. 59, 96; P.A. 91-256, S. 67, 69; P.A. 93-428, S. 30, 39; P.A. 12-116, S. 87.)

History: 1959 act referred to state colleges rather than to state “teachers” colleges; 1967 act authorized taking of land for courthouses; P.A. 75-425 specified that taking of land is “subject to the provisions of Sec. 4-26b”; P.A. 83-587 substituted reference to institutions governed by Connecticut State University board of trustees for “state colleges” in keeping with revision of higher education system pursuant to P.A. 82-83 and P.A. 82-218; P.A. 91-256 made a technical change; P.A. 93-428 authorized taking of land for purposes of Sec. 22a-133m, the urban sites remediation program of the department of environmental protection, effective July 1, 1993; pursuant to P.A. 12-116, “vocational school” was changed editorially by the Revisors to “technical high school”, effective July 1, 2012.

Cited. 9 CS 486. Cited. 20 CS 422.



Section 48-10 - Damages to be determined by state referee.

The determination of the amount of damages in any case brought by the state to condemn land or any interest therein shall be referred to a state referee.

(1949 Rev., S. 7178.)



Section 48-11 - Deposit in court pending determination of amount to be paid.

Whenever the state takes property under any provision of the general statutes or any special act, and the state and the owner or owners of such property or of any interest therein are unable to agree on the amount to be paid as just compensation for such property, the taking authority shall file, with the clerk of the court to which a petition for the assessment of just damages has been preferred, a statement of the sum of money estimated by such authority to be just compensation for the property or interest therein taken. Such sum shall be deposited in said court to the use of the person or persons entitled thereto and notice of such deposit shall be given to such person or persons by such clerk. The court may require such person or persons to give bond to the state conditioned on the repayment to the state of so much of such deposit which may be withdrawn as exceeds the amount of compensation finally awarded. Interest shall not be allowed in any judgment on so much of such amount as had been deposited in said court. Upon the application of any such owner or owners, the court, after determining the equity of the applicant in such deposit, may order that the money so deposited, or any part thereof, be paid forthwith for or on account of the just compensation to be awarded in such proceeding. If the compensation finally awarded exceeds the total amount of money so deposited or received by any person or persons entitled thereto, the court shall enter judgment against the state for the amount of the deficiency.

(November, 1955, S. N220; 1957, P.A. 384.)

See Sec. 37-3c re calculation of interest in condemnation cases.

Cited. 11 CA 439.

Condemnee continuing in occupation after deposit was made by highway commissioner became tenant at sufferance liable to pay reasonable value of such occupancy to state. 5 Conn. Cir. Ct. 107. Cited. 6 Conn. Cir. Ct. 97.



Section 48-12 - Procedure for condemning land.

The procedure for condemning land or other property for any of the purposes specified in sections 48-3, 48-6, 48-8 and 48-9, if those desiring to take such property cannot agree with the owner upon the amount to be paid him for any property thus taken, shall be as follows: The Comptroller in the name of the state, any town, municipal corporation or school district, or the trustees or directors of any state institution in the name of the state, shall proceed in the same manner specified for redevelopment agencies in accordance with sections 8-128, 8-129, 8-129a, 8-130, 8-131, 8-132, 8-132a and 8-133.

(1949 Rev., S. 7181; 1959, P.A. 152, S. 65; 1961, P.A. 413; 1967, P.A. 808, S. 1; 1972, P.A. 294, S. 34.)

History: 1959 act applied provisions to municipal corporations, deleted references to county commissioners and counties, county government having been abolished by the act, added reference to Sec. 48-6 and deleted reference to repealed Sec. 48-2; 1961 act authorized state referee to rule on condemnation of land; 1967 act deleted detailed provisions re procedure for condemnation of land, requiring instead that procedure shall be that “specified for redevelopment agencies in accordance with sections 8-128, 8-129, 8-130, 8-131, 8-132, 8-132a and 8-133”; 1972 act deleted reference to condemnation of land or property for purposes of Sec. 48-4, the section having been repealed.

See Sec. 27-45 re state’s authority to take land for purpose of locating permanent armories.

Cited. 23 CA 554. Cited. 32 CA 611.

County commissioner must bring condemnation proceedings in the name of the county. 6 CS 142. Cited. 9 CS 317. Report of committee recommitted when it set forth the interest each party had in the property and made no finding of each in the award. Id., 484. This section expressly recognizes the right of a town to withdraw the proceedings even after possession of the property has been turned over. 16 CS 230. Condemnation proceedings can be instituted only by those on whom the requisite authority has been conferred by the legislature. Such authority is strictly construed in favor of the owner of the property taken and against the condemnor. A municipality does not have the power of eminent domain which is vested in a parking authority. 19 CS 47. See note to 48-6. Cited. 20 CS 422.



Section 48-13 - Inspection and testing prior to condemnation.

Upon filing a notice of condemnation of a condemning authority, either before or after the institution of a condemnation proceeding and after reasonable notice to the property owner or owners affected, the Superior Court or any judge thereof may authorize such condemning authority to enter upon and into land and buildings sought or proposed for public uses for the purpose of inspection, survey, borings and other tests. Such condemning authority shall be responsible to the owner or owners of such property for any damage or injury caused by such entrance and use, and such court or judge may require the filing of a bond or deposit of surety to indemnify the owner or owners of property for such damage. This section shall not limit or modify rights of entry upon private property otherwise provided for by law.

(1955, S. 2968d; 1967, P.A. 808, S. 2; P.A. 76-436, S. 648, 681.)

History: 1967 act substituted “filing a notice of condemnation” for “petition” of condemning authority; P.A. 76-436 deleted reference to court of common pleas’ power to authorize condemning authority to enter land or buildings sought for public use for purpose of inspection, etc., effective July 1, 1978.



Section 48-14 - Value of crops included in damage computation.

When any land is taken in eminent domain proceedings authorized under any provision of the general statutes or any special act, the value of any crops upon the land subject to condemnation shall be taken into account in computing the damage.

(1957, P.A. 659.)



Section 48-14a - Apportionment of taxes.

When land is taken by eminent domain under the provisions of the general statutes or any special act, and local real estate taxes are apportioned by the condemnor as of the date of condemnation in a manner differing from the common custom, method or practice in the town where the land is located, and the condemnor’s manner of apportionment causes the condemnee to bear a greater share of the local property taxes than would be borne by the condemnation and taxes had been adjusted according to the common custom, method or practice in the town where the land is located, that sum which is the difference between the condemnor’s computation of the condemnee’s share of said taxes and the computation of said taxes as made according to said common custom, method or practice shall be an element of damages in computing just compensation to the condemnee.

(1969, P.A. 253.)



Section 48-15 - Valuation of flood-damaged property.

Whenever any state department or agency had, prior to August 19, 1955, determined upon private property to be condemned for purposes of such department or agency and had filed with any officer of the municipality within which such property was located maps or planning map sheets indicating such property, which property subsequently suffered flood damage, such property shall, in any condemnation proceeding, be valued at not less than the fair market value of such property as of August 18, 1955, provided, in any case where the owner of any such property has received from any public or private agency reimbursement in whole or in part for damage to such property, the amount of such reimbursement shall be deducted from the amount of damages otherwise payable under the provisions of this section.

(November, 1955, S. N219.)



Section 48-16 - Possession of property pending condemnation proceedings.

Section 48-16 is repealed.

(1949 Rev., S. 7182; 1967, P.A. 808, S. 3.)



Section 48-17 - Payment for property taken by condemnation by the state.

Any amount found due from the state for property taken by condemnation proceedings, as provided in section 48-12, shall be paid upon order of the Comptroller from the General Fund of the state.

(1949 Rev., S. 7183.)

History: (Revisor’s note: In 1997 the words “General Funds” were replaced editorially by the Revisors with “General Fund” for statutory consistency).



Section 48-17a - Reimbursement of owner for costs, disbursements and expenses on failure or abandonment of condemnation proceeding.

The state court having jurisdiction of a proceeding instituted by a state agency to acquire real property by condemnation shall award the owner of any right, or title to, or interest in, such real property such sum as will in the opinion of the court reimburse such owner for his reasonable costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred because of the condemnation proceedings, if (1) the final judgment is that the state agency cannot acquire the real property by condemnation; or (2) the proceeding is abandoned by the state.

(1971, P.A. 518, S. 1.)

Cited. 3 CA 329.



Section 48-17b - Inverse condemnation. Plaintiff’s award.

The state court rendering a judgment for the plaintiff in an inverse condemnation proceeding brought against the state by the owner of real property, or the Attorney General effecting a settlement of any such proceeding, shall determine and award or allow to such plaintiff, as a part of such judgment or settlement, such sum as will in the opinion of the court or the Attorney General reimburse such plaintiff for his reasonable costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred because of such proceeding.

(1971, P.A. 518, S. 2.)

Cited. 3 CA 329. Section applies to a redevelopment agency under Ch. 130 because it is an agent of the state. 51 CA 262.



Section 48-17c - Payment of award.

Any award made pursuant to section 48-17a or 48-17b shall be paid by the head of the state agency for whose benefit the condemnation proceedings was instituted.

(1971, P.A. 518, S. 3.)



Section 48-17d - Environmental remediation costs.

In all condemnation proceedings, environmental remediation costs shall be considered in assessing fair market value.

(P.A. 01-75, S. 2, 3.)

History: P.A. 01-75 effective June 6, 2001.



Section 48-18 - Mode of taking land to enlarge cemetery.

The owner of any cemetery who wishes to enlarge its limits by adding land, the title to which he cannot otherwise acquire, may prefer a complaint for the right to take the same to the superior court for the judicial district in which such land is situated; and said court may appoint a committee of three disinterested persons, who, after examining the premises and hearing the parties, shall report to the court as to the necessity and propriety of such enlargement and as to the quantity, boundaries and value of the land which they deem proper to be taken for that purpose and the damages resulting from the taking. If such committee reports that such enlargement is necessary and proper and the court accepts such report, the decision of such court thereon shall have the effect of a judgment and execution may be issued thereon accordingly, in favor of the person to whom damages may be assessed, for the amount thereof; and, on payment thereof, the title to the land for such purpose shall be vested in the complainant, but such land shall not be taken until such damages are paid to such owner or deposited with the treasurer of the judicial district, for his use, which shall be done within thirty days after such report is accepted. If such application is denied, the owner of the land shall recover costs of the applicant, to be taxed by such court, which may issue execution therefor. Land so taken shall be held by the owner of such cemetery as a public burying ground for public use.

(1949 Rev., S. 7185; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 replaced “county” with “judicial district”.



Section 48-19 - Unclaimed damages for land taken for railroad or other public use to be kept by State Treasurer for owner.

When land is taken for railroad purposes or for any other use public in its character and the amount found due by the court as damages for taking such land is deposited with the State Treasurer for the use of the owner of the land so taken, the State Treasurer shall keep such deposit for the persons owning the same, their heirs and assigns, subject to and in accordance with the provisions of part III of chapter 32.

(1949 Rev., S. 7186; 1959, P.A. 152, S. 90; 1961, P.A. 540, S. 27.)

History: 1959 act removed references to deposits held by county treasurer and, after three years during which deposit remains unclaimed, paid over to state treasurer, the act having abolished county government; 1961 act specified that state treasurer is to keep deposit “subject to and in accordance with the provisions of part III of chapter 32”.



Section 48-20 - Condemnation of land of incapable person.

Whenever any public or private corporation, authorized by law to condemn land for a public use, proceeds to condemn the lands of any infant, cestui que trust or person non compos mentis, such lands may be taken on giving notice to the trustee of any such cestui que trust, the guardian, legally appointed, of such infant or the conservator of such person non compos mentis, who may release all claims for damages for land so taken, as fully as if the same were held in his own right.

(1949 Rev., S. 7187.)



Section 48-21 - Notice to encumbrancers of land taken for public use. Payments to encumbrancers. Disputes as to amount due.

In any proceeding brought under the provisions of subsection (b) or (e) of section 13a-73 or section 13a-74, 13a-76, 13a-77, 13a-78 or section 19a-645 or subsection (a), (b) or (c) of section 32-658 or sections 32-659 to 32-663, inclusive, notice shall be given to all persons appearing of record as holders of any mortgage, lien or other encumbrance on any real estate or interest therein which is to be taken by right of eminent domain or by condemnation proceedings, in the same manner as notice is required to be given to the owner of such property; and the amount due any such mortgagee, lienor or other encumbrancer, not exceeding the amount to be paid for such property, shall be paid to him according to priority of claims, before any sum is paid to any owner of such property. In case of dispute as to the amount due any such mortgagee, lienor or other encumbrancer, the money may be deposited with the clerk of the superior court for the judicial district in which such property is situated, and anyone claiming an interest in the same may bring suit therefor, making all others claiming interest in the fund defendants, and the court may determine the rights in the fund of all parties to such suit, and may tax costs according to the rules of equity.

(1949 Rev., S. 7188; February, 1965, P.A. 574, S. 35; 1967, P.A. 808, S. 4; P.A. 73-582, S. 2; P.A. 78-280, S. 2, 127; Sept. Sp. Sess. P.A. 93-1, S. 15, 35; Dec. Sp. Sess. P.A. 98-1, S. 36, 43; P.A. 99-241, S. 59, 66; P.A. 00-140, S. 27, 40.)

History: 1965 act updated list of applicable sections, substituting Secs. 13a-73, 13a-74, 13a-76, 13a-77 and 13a-78 for Secs. 13-107, 13-145, 13-146 and 13-150; 1967 act changed wording slightly but made no substantive changes; P.A. 73-582 added reference to Sec. 19-73t; P.A. 78-280 substituted “judicial district” for “county”; Sept. Sp. Sess. P.A. 93-1 added references to Subsec. (a), (b) and (c) of Sec. 32-387 and Secs. 32-388 to 32-391, inclusive, effective September 28, 1993; Dec. Sp. Sess. P.A. 98-1 deleted references to repealed Secs. 32-387 to 32-391, inclusive, and substituted references to Secs. 32-635 to 32-640, inclusive, effective January 12, 1999; P.A. 99-241 deleted references to Secs. 32-635 and 32-636 to 32-640 and substituted references to Secs. 32-659 and 32-660 to 32-664, effective July 1, 1999; P.A. 00-140 revised statutory references consistent with changes in said act, effective May 2, 2000.

Cited. 34 CS 194.



Section 48-22 - Joint assessments for particular and remainder estates.

Any court before which or judge before whom proceedings are pending for the taking of any real estate for public purposes and for the ascertainment of the compensation for such taking or for damages done to such real estate by public improvements, on finding that such real estate is subject to an estate for life or years in one or more persons or corporations, with remainder, reversion or executory devise, to another or others, may, if in its or his opinion the rights of all parties would be better protected than by assessing each interest separately, assess the compensation or damage for the entire title to the real estate, and order that the income during the term for which the particular estate was limited shall belong to the tenant for life or years, subject to any rent, charge or payment to which such estate for life or years was subject, and the obligation to make which still continues, and that, at the expiration of such term, the principal sum shall belong to the remainderman, reversioner or executory devisee. When such remainder, reversion or executory devise is contingent, so that it is not certain in whom the same will ultimately vest, said court or such judge shall make such order in regard to the ultimate payment of such compensation as shall preserve to all parties, as nearly as possible, the same rights which they would have had in the real estate. Upon application of the plaintiff in such condemnation proceedings, or of any party in interest, the court of probate in the district in which the real estate is situated shall appoint a trustee to hold such compensation or damage and carry out the order of said court or such judge, and shall require a sufficient bond from such trustee for the faithful performance of the duties of such trust, and such trustee shall render accounts as provided in section 45a-177. If it appears that any of the parties in interest are minors or are not yet ascertained, the court or judge by which such order is made shall, before rendering judgment in such proceedings in eminent domain, order and require the plaintiff to procure the appointment of such trustee. When such real estate is subject to a lease under which rent is reserved to the lessor or any other person, if the taking of or damage done to such real estate destroys its value for the purpose for which it was leased, such court may adjudge such lease to be cancelled and the obligation to pay such rent to be terminated by such taking or damage, and shall ascertain the damage to all parties in interest on the basis of such cancellation.

(1949 Rev., S. 7189.)



Section 48-23 - Obtaining possession of land acquired by eminent domain.

When, under the provisions of any statute authorizing the condemnation of land in the exercise of the right of eminent domain, an appraisal of damages has been returned to the clerk of the Superior Court, as provided by law, and when the amount of appraisal has been paid or secured to be paid or deposited with the State Treasurer, as provided by law, any judge of the Superior Court may, upon application and proof of such payment or deposit, order such clerk to issue an execution commanding a state marshal to put the parties entitled thereto into peaceable possession of the land so condemned.

(1949 Rev., S. 7190; 1961, P.A. 517, S. 115; P.A. 00-99, S. 98, 154.)

History: 1961 act referred to amount of appraisal paid or deposited with state treasurer, rather than with county treasurer, county government having been abolished in 1959; P.A. 00-99 replaced reference to sheriff of the county with state marshal, effective December 1, 2000.



Section 48-24 - Condemning authority to obtain zoning variance for portion of property not taken or take entire unit.

A condemning authority, if acquiring less than the total amount of a single unit of contiguous property, shall, if the remaining portion of such property does not conform to the area requirements of existing zoning regulations, obtain a zoning variance for such remaining portion of property from the local zoning board of appeals before condemning any portion of such property. If such variance is not obtained prior to the taking by the condemning authority, the owner or owners of such single unit of contiguous property shall be reimbursed for the total amount of such unit and the condemning authority shall take title in fee simple to the entire unit of contiguous property.

(1961, P.A. 387; 1963, P.A. 79; 1971, P.A. 208, S. 1.)

History: 1963 act specified that condemning authority takes title in fee simple to entire unit of contiguous property where variance is not obtained before condemning authority takes occupancy; 1971 act required that variance be obtained for portion of property not to be taken before any of the property is condemned rather than before any of the property is occupied.

Setback violation does not trigger statute, only an area violation does. 46 CS 355.



Section 48-25 - Installment payment of awards or sale price.

When any property is taken in eminent domain proceedings under the authority of any general statute or special act or is voluntarily sold to any purchaser having such eminent domain power, the owner or owners of the equity in such property may elect, in writing, to accept payment of any damages finally determined as payable to such owner or owners, or of the sale price mutually agreed upon, in annual installments over such period as the owner or owners and the taker or purchaser may determine, provided such damages or sale price exceeds three thousand dollars and provided no interest shall be payable on the unpaid balance of any such damages or sale price. The taker or purchaser of such property shall execute a statement of indebtedness setting forth the time for payment which shall bear no interest to such owner or owners as evidence of its indebtedness.

(1961, P.A. 290.)



Section 48-26 - Condemnor to pay appraisal fees and fees of experts, when.

Whenever, in the exercise of the power of eminent domain by any public or private corporation, the award of compensation, damages or benefits by any court exceeds the amount of compensation, damages or benefits last offered by such public or private corporation prior to, upon, or by the commencement of such condemnation proceeding, whether by assessment of damages and benefits, statement of compensation, or otherwise, the court may order the condemnor to pay the reasonable appraisal fees and reasonable fees for expert testimony incurred by the property owner in connection with such proceeding.

(1967, P.A. 736.)

Cited. 3 CA 329.



Section 48-27 - State referee approval of certain negotiated condemnations.

All proposed payments in excess of fifteen thousand dollars for real property obtained by the state for nonhighway purposes shall require state referee approval under the procedure provided in section 13a-74.

(1971, P.A. 723.)



Section 48-30 - Misrepresentation of power to acquire property by eminent domain. Unfair or deceptive trade practice.

(a) No person who negotiates the acquisition of real property may represent in such negotiation that the person has the power to acquire the property by eminent domain unless the person is an appointed or elected official of a public agency, as defined in section 1-200, that has such power.

(b) Any violation of subsection (a) of this section shall be deemed an unfair or deceptive trade practice under subsection (a) of section 42-110b.

(P.A. 07-141, S. 17.)

History: P.A. 07-141 effective June 25, 2007.



Section 48-50 to 48-57 - Office of Ombudsman for Property Rights established; duties. Ombudsman for Property Rights; appointment; qualifications. Requests to mediate eminent domain or relocation assistance disputes filed with Office of Ombudsman for Property Rights; regulations; motion in Superior Court to stay related action. Duties of public agencies re requests from Office of Ombudsman for Property Rights. Employment and compensation restrictions for employees of Office of Ombudsman for Property Rights. Ombudsman for Property Rights authorized to apply for and accept grants, gifts and bequests on behalf of office. Ombudsman for Property Rights account. Duties of public agency seeking to acquire property by eminent domain; Ombudsman for Property Rights to prescribe form of information.

Sections 48-50 to 48-57, inclusive, are repealed, effective October 5, 2009.

(P.A. 06-187, S. 3–10; P.A. 07-141, S. 22; Sept. Sp. Sess. P.A. 09-7, S. 190.)









Title 49 - Mortgages and Liens

Chapter 846 - Mortgages

Section 49-1 - When foreclosure a bar to further action on debt.

The foreclosure of a mortgage is a bar to any further action upon the mortgage debt, note or obligation against the person or persons who are liable for the payment thereof who are made parties to the foreclosure and also against any person or persons upon whom service of process to constitute an action in personam could have been made within this state at the commencement of the foreclosure; but the foreclosure is not a bar to any further action upon the mortgage debt, note or obligation as to any person liable for the payment thereof upon whom service of process to constitute an action in personam could not have been made within this state at the commencement of the foreclosure. The judgment in each such case shall state the names of all persons upon whom service of process has been made as herein provided.

(1949 Rev., S. 7191; 1957, P.A. 443; P.A. 79-602, S. 74.)

History: P.A. 79-602 made minor changes in wording, substituting “the” for “such”, etc., but made no substantive changes.

See Sec. 49-14 re deficiency judgments.

Cited. 25 CA 159; 28 CA 809; 31 CA 80; Id., 476; 32 CA 309; 33 CA 388; 35 CA 81; 38 CA 198; 40 CA 434; 44 CA 588. Trustee’s sale of property in another state does not bar action here since defendant not a person on whom service of process in Connecticut could have been made at commencement of trustee’s sale in the other state. 48 CA 531. A foreclosure plaintiff who fails to file a timely motion for a deficiency judgment under Sec. 49-14 cannot recover additional damages from a guarantor based on the terms of a guaranty, the purpose of which was to secure the debt owed under the mortgage note. 137 CA 680.

Cited. 2 CS 98. When a mortgagee takes property on foreclosure, the taking of the property satisfies the debt only pro tanto to value of property on date it is appropriated. 3 CS 261. Distinction between this section and Sec. 49-14 discussed. 6 CS 123. Cited. Id., 300.



Section 49-2 - Inclusion of taxes and other items as part of mortgage debt. Open-end mortgage. Reverse annuity mortgage. Negative amortization.

(a)(1) Premiums of insurance, taxes and assessments paid by the mortgagee, (2) assessments levied by an association, as defined in section 47-202, and related attorney’s fees and costs that are owed by a mortgagor and paid by a mortgagee, and (3) payments of interest or installments of principal due on any prior mortgage or lien by any subsequent mortgagee or lienor of any property to protect his interest therein, are a part of the debt due the mortgagee or lienor.

(b) Advancements may be made by a mortgagee for repairs, alterations or improvements and are a part of the debt due the mortgagee, provided (1) advancements for such repairs, alterations or improvements shall not be made if the indebtedness at the time of the advancement exceeds the amount of the original mortgage debt; (2) the advancements shall not exceed the difference between the indebtedness at the time of the advancement and the original mortgage debt, if the original mortgage debt is greater than the then indebtedness; (3) the total amount of all of the advancements for repairs, alterations and improvements outstanding at any time shall not exceed (A) one thousand dollars as to mortgages executed and recorded after October 1, 1947, but before October 1, 2004, or (B) five thousand dollars as to mortgages executed and recorded on or after October 1, 2004; and (4) the terms of repayment of the advancements shall not increase the time of repayment of the original mortgage debt.

(c) Advancements may also be made by a mortgagee, or the assignee of any mortgagee, under an open-end mortgage to the original mortgagor, or to the assign or assigns of the original mortgagor who assume the existing mortgage, or any of them, and any such mortgage debt and future advances shall, from the time such mortgage deed is recorded, without regard to whether the terms and conditions upon which such advances will be made are contained in the mortgage deed and, in the case of an open-end mortgage securing a commercial future advance loan, a consumer revolving loan or a letter of credit, without regard to whether the authorized amount of indebtedness shall at that time or any time have been fully advanced, be a part of the debt due such mortgagee and be secured by such mortgage equally with the debts and obligations secured thereby at the time of recording the mortgage deed and have the same priority over the rights of others who may acquire any rights in, or liens upon, the mortgaged real estate subsequent to the recording of such mortgage deed, provided: (1) The heading of any such mortgage deed shall be clearly entitled “Open-End Mortgage”; (2) the mortgage deed shall contain specific provisions permitting such advancements and, if applicable, shall specify that such advancements are made pursuant to a commercial future advance loan agreement, a consumer revolving loan agreement or a letter of credit; (3) the mortgage deed shall state the full amount of the loan therein authorized; (4) the terms of repayment of such advancements shall not extend the time of repayment beyond the maturity of the original mortgage debt, provided this subdivision shall not be applicable where such advancements are made or would be made pursuant to a commercial future advance loan agreement, a consumer revolving loan agreement or a letter of credit, and the mortgage deed specifies that such advancements are repayable upon demand or by a date which shall not be later than thirty years from the date of the mortgage; (5) such advancements shall be secured or evidenced by a note or notes signed by the original mortgagor or mortgagors or any assign or assigns of the original mortgagor or mortgagors who assume the existing mortgage, or any of them, but no note shall be required with respect to any advancements made pursuant to a commercial future advance loan agreement, a consumer revolving loan agreement or a letter of credit as long as such advancements are recorded in the books and records of the original mortgagee or its assignee; (6) the original mortgage shall be executed and recorded after October 1, 1955; (7) the original mortgagor or mortgagors, or any assign or assigns of the original mortgagor or mortgagors who assume the existing mortgage, or any of them, are hereby authorized to record a written notice terminating the right to make such optional future advances secured by such mortgage or limiting such advances to not more than the amount actually advanced at the time of the recording of such notice, provided a copy of such written notice shall also be sent by registered or certified mail, postage prepaid and return receipt requested, to the mortgagee, or a copy of such written notice shall be delivered to the mortgagee by a proper officer or an indifferent person and a receipt for the same received from the mortgagee, and such notice, unless a later date is recorded or specified in the notice, shall be effective from the time it is received by the mortgagee; (8) except that if any such optional future advance or advances are made by the mortgagee, or the assignee of any mortgagee, to the original mortgagor or mortgagors, or any assign or assigns who assume the existing mortgage, or any of them, after receipt of written notice of any subsequent mortgage, lien, attachment, lis pendens, legal proceeding or adjudication against such real property, then the amount of any such advance, other than an advance made pursuant to a commercial future advance loan agreement or a letter of credit, shall not be a priority as against any such mortgage, lien, attachment, lis pendens or adjudication of which such written notice was given; (9) any notice given to the mortgagee under the terms of subdivision (8) of this subsection shall be deemed valid and binding upon the original mortgagee or any assignee of the original mortgagee, in the case of a mortgagee other than a banking institution, on the next business day following receipt by such mortgagee of such notice sent by registered or certified mail, postage prepaid and return receipt requested, or by hand delivery with a signed receipt, and in the case of a mortgagee which is a banking institution, on the next business day following receipt at the main office of such banking institution of such notice sent by registered or certified mail, postage prepaid and return receipt requested, or by hand delivery with a signed receipt. For the purposes of this subsection: (A) “Banking institution” means a bank and trust company, a national banking association having its main office in this state, a savings bank, a federal savings bank having its main office in this state, a savings and loan association, a federal savings and loan association having its main office in this state, a credit union having assets of two million dollars or more, or a federal credit union having its main office in this state and having assets of two million dollars or more; (B) “commercial future advance loan” means a loan to a foreign or domestic corporation, partnership, limited liability company, sole proprietorship, association or entity, or any combination thereof, the proceeds of which are not intended primarily for personal, family or household purposes, which loan entails advances of all or part of the loan proceeds and repayments of all or part of the outstanding balance of the loan from time to time, and includes (i) a commercial revolving loan wherein all or part of the loan proceeds that have been repaid may be readvanced, and (ii) a commercial nonrevolving loan wherein previously advanced loan proceeds, once repaid, cannot be readvanced; and (C) “consumer revolving loan” means a loan to one or more individuals, the proceeds of which are intended primarily for personal, family or household purposes, which is secured by a mortgage on residential real property, and is made pursuant to an agreement between the mortgagor and mortgagee which (i) provides for advancements of all or part of the loan proceeds during a period of time which shall not exceed ten years from the date of such agreement and for repayments of the loan from time to time, (ii) provides for payments to be applied at least in part to the unpaid principal balance not later than ten years from the date of the loan, (iii) does not authorize access to the loan proceeds by a credit card or any similar instrument or device, whether known as a credit card, credit plate, or by any other name, issued with or without a fee by an issuer for the use of the cardholder in obtaining money, goods, services, or anything else of value on credit, and (iv) does not provide that such a revolving loan to more than one mortgagor will be immediately due and payable upon the death of fewer than all the mortgagors who signed the revolving loan agreement. Nothing in this subsection shall affect the validity or enforceability of any loan agreement which provides for future advancements by a lender to a borrower as between such parties or their heirs, successors or assigns, or shall affect the validity or enforceability of any mortgage securing any such loan that would be valid and enforceable without the provisions of this subsection.

(d) (1) Any mortgage to secure advancements made by a mortgagee or its assignee to a mortgagor pursuant to the terms of a mortgage securing a reverse annuity mortgage loan, as defined in subdivision (4) of subsection (a) of section 36a-265, shall be sufficiently definite and certain and valid to secure all money actually advanced pursuant to and in accordance with its terms, whether at or subsequent to closing of the loan, up to but not exceeding the full amount of the loan therein authorized with the same priority as if all such money had been advanced at the time such mortgage was delivered if such mortgage sets forth: (A) That it is a “reverse annuity mortgage loan” and contains a reference to subdivision (4) of subsection (a) of section 36a-265; (B) the full amount of the loan authorized; (C) a statement of the dates on which such advancements are to be made and the amounts of such advancements; and (D) the events which will give rise to the maturity of the loan.

(2) The mortgagee or its assignee and the mortgagor may subsequently modify the dates set forth in the mortgage for advancements by a writing setting forth such modification signed by the mortgagee or its assignee and the mortgagor and recorded upon the proper land records. Such modification shall in no way limit or otherwise affect the priority of such mortgage.

(e) Any mortgagee of real property located in this state may contract with the mortgagor in connection with the mortgage loan for interest to be paid currently or to accrue, and, if such interest is to accrue, for such accrued interest to be added to the principal mortgage debt on which interest may be charged and collected. Such accrued interest which is added to the principal mortgage debt shall be secured by the mortgage to the same extent as the original principal of such mortgage debt.

(1949 Rev., S. 7192; 1955, S. 2969d; P.A. 73-587; P.A. 79-158, S. 2; 79-359, S. 1; 79-602, S. 61; P.A. 80-423, S. 1, 3; 80-483, S. 130, 186; P.A. 81-251; P.A. 82-243, S. 1, 3; P.A. 88-271, S. 1; P.A. 89-84; P.A. 96-180, S. 160, 166; P.A. 99-36, S. 33; P.A. 04-132, S. 5; P.A. 06-156, S. 1; P.A. 09-161, S. 1; P.A. 13-156, S. 3.)

History: P.A. 73-587 replaced Subsec. (c)(3) which had stated that advancements “shall not exceed the difference between the indebtedness at the time of such advancement and the original mortgage debt” with provision prohibiting indebtedness from exceeding the stated amount of the mortgage; P.A. 79-158 added Subsec. (d); P.A. 79-359 amended Subsec. (c) to specify that mortgage debt and future advances are part of debt due “without regard to whether the terms ... upon which such advances will be made are contained in the mortgage deed, and, in the case of an open-end mortgage securing a commercial revolving loan, without regard to whether the stated amount of indebtedness shall ... have been fully advanced”, to add provision re advancements made pursuant to commercial revolving loan agreement in Subdivs. (2), (5) and (8) to rephrase Subdiv. (3) and to define “commercial revolving loan” for purposes of the Subsec.; P.A. 79-602 made minor changes in wording of Subsecs. (a) and (b); P.A. 80-423 added references to letters of credit in Subsec. (c) and made minor changes in wording; P.A. 80-483 made technical grammatical changes in Subsec. (a) and replaced numeric Subdiv. indicators with alphabetic indicators in Subsec. (d)(1); P.A. 81-251 amended Subsec. (c) by adding the words “partnership, association or entity, or any combination thereof” in the definition of a commercial revolving loan; P.A. 82-243 amended Subsec. (c) by providing that Subdiv. (4) is not applicable to certain advancements which are repayable upon demand, and by including a loan to a “sole proprietorship” in the definition of a commercial revolving loan and added Subsec. (e) authorizing a mortgagee to contract with the mortgagor for the accrual of interest and the addition of that accrued interest to the principal mortgage debt; P.A. 88-271 amended Subsec. (c) by extending the application of the section to consumer revolving loans; P.A. 89-84 amended Subsec. (c)(9) by adding Subpara. designations and adding Subpara. (B) re notice to a mortgagee which is a banking institution and made technical changes; P.A. 96-180 changed the first reference in Subsec. (d)(1) from “subdivision (5) of subsection (a) of section 36a-265” to “subdivision (4) of subsection (a) of section 36a-265”, effective June 3, 1996 (Revisor’s note: A second reference to Sec. 36a-265 (a)(5) was changed editorially by the Revisors for consistency); P.A. 99-36 made technical changes in Subsec. (c); P.A. 04-132 amended Subsec. (b) by increasing maximum amount of advancements for repairs, alterations and improvements from $1,000 to $5,000 as to mortgages executed and recorded on or after October 1, 2004, and by making technical and conforming changes; P.A. 06-156 amended Subsec. (c)(9) by making technical changes and redefining “commercial revolving loan” in Subpara. (B); P.A. 09-161 amended Subsec. (c) by changing “commercial revolving loan” to “commercial future advance loan” and redefining same; P.A. 13-156 amended Subsec. (a) by designating existing provisions as Subdivs. (1) and (3) and by adding Subdiv. (2) re assessments levied by an association and related attorney’s fees and costs that are owed by a mortgagor and paid by a mortgagee as part of the debt due mortgagee or lienor.



Section 49-2a - Interest on funds held in escrow for payment of taxes and insurance.

(a) On and after July 1, 1993, each state bank and trust company, national banking association, state or federally chartered savings and loan association, savings bank, insurance company and other mortgagee or mortgage servicing company holding funds of a mortgagor in escrow for the payment of taxes and insurance premiums with respect to mortgaged property located in this state shall pay interest on such funds, except as provided in section 49-2c, at a rate of not less than the average rate paid, as of December 30, 1992, on savings deposits by insured commercial banks as published in the Federal Reserve Board Bulletin and rounded to the nearest one-tenth of one percentage point, except in no event shall the rate be less than one and one-half per cent. On and after January 1, 1994, until September 30, 2012, the rate for each calendar year shall be not less than the deposit index as defined in subsection (c) of this section for that year and rounded to the nearest one-tenth of one percentage point, except in no event shall the rate be less than one and one-half per cent. On and after October 1, 2012, the rate for each calendar year shall be not less than the deposit index as defined in subsection (c) of this section for that year and rounded to the nearest one-tenth of one percentage point. Interest payments shall be credited on the thirty-first day of December annually toward the payment of taxes or insurance premiums as the case may be, on such mortgaged property in the ensuing year. If the mortgage debt is paid prior to December thirty-first in any year, the interest to the date of payment shall be paid to the mortgagor. The provisions of this section shall apply only with respect to mortgages on owner-occupied residential property consisting of not more than four living units and housing cooperatives occupied solely by the shareholders thereof. Any mortgagee or mortgage servicing company violating the provisions of this section shall be fined not more than one hundred dollars for each offense.

(b) Each mortgagee or mortgage servicing company subject to the provisions of this section may contact the Department of Banking to ascertain the published deposit index to determine the minimum rate paid on funds of a mortgagor held in escrow for the payment of taxes and insurance premiums.

(c) The deposit index for each calendar year shall be equal to the average rate paid on savings deposits by insured commercial banks as last published in the Federal Reserve Board Bulletin in November of the prior year. The commissioner shall determine the deposit index for each calendar year and publish such deposit index in the Department of Banking news bulletin no later than December fifteenth of the prior year. For purposes of this section, “Federal Reserve Board Bulletin” means the monthly survey of selected deposits published as a special supplement to the Federal Reserve Statistical Release Publication H.6 published by the Board of Governors of the Federal Reserve System or, if such bulletin is superseded or becomes unavailable, a substantially similar index or publication.

(P.A. 73-607, S. 1; P.A. 75-385, S. 1; P.A. 77-355, S. 1; P.A. 85-368, S. 4; P.A. 92-4, S. 2; P.A. 93-198, S. 1, 2; P.A. 12-106, S. 1.)

History: P.A. 75-385 applied provisions to mortgage serving companies, changed date for initial credit of interest payment from September 30, 1974, to December 31, 1975, and correspondingly changed following date reference; P.A. 77-355 increased interest rate to 4% on and after January 1, 1978, and rephrased provisions to delete obsolete reference to December 31, 1975, and to specify applicability of provisions to housing cooperatives occupied solely by their shareholders; P.A. 85-368 increased the rate of interest paid on funds held in escrow from 4% to 5.25% as of October 1, 1985; P.A. 92-4 required interest paid on funds held in escrow at the rate of 4% on and after October 1, 1992, and at the rate of 5.25% on and after October 1, 1994; P.A. 93-198 required that the interest rate paid on funds held in escrow be based on the rate paid on savings deposits by insured commercial banks as published in the Federal Reserve Board Bulletin and rounded to the nearest 0.1%, added Subsec. (b) re mortgagee or mortgage servicing companies’ contacting the department of banking to ascertain the published deposit index to determine the minimum rate paid on funds of a mortgagor held in escrow for the payment of taxes and insurance premiums and added Subsec. (c) re calculation and application of the deposit index, effective July 1, 1993; P.A. 12-106 amended Subsec. (a) by adding “until September 30, 2012” re rate requirement applicable on and after January 1, 1994, and adding provision re rate not to be less than deposit index, rounded to nearest one-tenth of 1 percentage point, on and after October 1, 2012.



Section 49-2b - (Formerly Sec. 37-10). Interest on escrow accounts; regulations of Banking Commissioner.

The Banking Commissioner shall adopt such regulations, in accordance with chapter 54, as are necessary to carry out the provisions of section 49-2a and shall specify the form mortgagees may use to report to mortgagors the interest due under the provisions of section 49-2a.

(P.A. 73-607, S. 4; P.A. 77-604, S. 30, 84; 77-614, S. 161, 610; P.A. 80-482, S. 337, 348; P.A. 86-403, S. 82, 132; P.A. 87-9, S. 2, 3; P.A. 03-84, S. 37; P.A. 05-46, S. 17.)

History: Sec. 37-10 transferred to Sec. 49-2b in 1977 and reference to Sec. 47-23a revised to reflect its transfer; P.A. 77-604 reiterated substitution of Sec. 47a-22 for Sec. 47-23a; P.A. 77-614 replaced bank commissioner with banking commissioner within the department of business regulation and made banking department a division within that department, effective January 1, 1979; P.A. 80-482 restored banking commissioner and division to prior independent status and abolished the department of business regulation; P.A. 86-403 deleted reference to regulations necessary to carry out provisions of Sec. 47a-22(a); (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner”, effective June 3, 2003; P.A. 05-46 specified that regulations be adopted in accordance with chapter 54 and required that regulations specify the form mortgagees may use to report interest due under Sec. 49-2a in lieu of requirement that commissioner furnish forms to mortgagees for the purpose of reporting interest due.



Section 49-2c - Exceptions.

(a) In no event shall interest be required to be paid on escrow accounts where (1) there is a contract between the mortgagor and the mortgagee, entered into before October 1, 1975, which contains an express disclaimer of an obligation on the part of the mortgagee to pay interest on the accounts, (2) the payment of such interest would violate any federal law or regulation, (3) the accounts are maintained with a mortgage servicing company, neither affiliated with nor owned in whole or in part by the mortgagee, under a written contract or any mortgage agreements underlying the contracts, entered into before October 1, 1975, which contract does not permit the mortgage servicing company to earn or receive a return from the investment of the accounts or (4) the accounts are maintained in connection with mortgage loans entered into (A) on and after October 1, 1977, and before January 1, 1989, and which are serviced and held for sale for not more than one year by a mortgage servicing company, neither affiliated with nor owned in whole or in part by the purchaser of the mortgage loan, and (B) on and after January 1, 1989, and which are serviced and held for sale for not more than six months by any such mortgage servicing company, provided such mortgage servicing company shall pay interest on an escrow account maintained in connection with such mortgage loan if the loan is sold within such specified periods and the mortgage servicing company continues to service the loan.

(b) In no event shall interest be required to be paid at a rate in excess of two per cent per annum where (1) there is a contract between the mortgagor and the mortgagee entered into before October 1, 1977, which contains an express agreement to pay interest at the rate of two per cent per annum, or (2) such accounts are maintained in connection with mortgage loans entered into prior to October 1, 1977, and which are serviced and held for sale for not more than one year by a mortgage servicing company, neither affiliated with nor owned in whole or in part by the purchaser of the mortgage loan.

(P.A. 75-385, S. 2; P.A. 77-355, S. 2; P.A. 78-23; P.A. 79-602, S. 85; P.A. 88-271, S. 2, 3.)

History: P.A. 77-355 added Subdiv. (4) re accounts maintained in connection with mortgage loans entered into on and after October 1, 1977, and added Subsec. (b) re exceptions to 2% interest rate; P.A. 78-23 referred to accounts serviced “and” held for sale rather than accounts serviced “or” held for sale in Subsecs. (a)(4) and (b)(2); P.A. 79-602 substituted “the” for “such” throughout section; P.A. 88-271 amended Subdiv. (4) by adding the words “and before January 1, 1989” in Subpara. (A) and adding a new Subpara. (B) re payment of interest on escrow accounts by mortgage servicing company when the loan is sold within certain specified periods and the company continues to service the loan.



Section 49-3 - Mortgage securing future advancements.

(a) Any mortgage to secure future advancements of money for construction or repair of buildings or improvements on land in this state, including site improvements of every kind with or without the construction or repair of any buildings, is sufficiently definite and certain and valid to secure all money actually advanced under and in accordance with its provisions, up to but not exceeding the amount of the full loan therein authorized, with the same priority as if it had been advanced at the time the mortgage was delivered, (1) if the mortgage contains a description of the loan in substantially the following form: “Whereas buildings or improvements on said premises are in process of construction or repair, or to be erected or repaired; and whereas the said grantee has agreed to make the loan herein described to be paid over to said grantor in installments as the work progresses, the time and amount of each advancement to be at the sole discretion and upon the estimate of said grantee, so that when all of the work on said premises shall have been completed to the satisfaction of said grantee, said grantee shall then pay over to said grantor any balance necessary to complete the full loan of $....; and whereas the grantor agrees to complete the erection or repair of said buildings to the satisfaction of said grantee within a reasonable time from the date hereof or at the latest on or before .... months from this date”, or (2) whenever one or more advances are to be made when a certain event or condition occurs, if the mortgage contains the pertinent portions of the above clause, and such additional clauses as shall set forth with reasonable certainty and accuracy the particular sums which are to be advanced and the event or condition which determines when such sums are to be advanced to the grantor. A mortgage that otherwise complies with subdivision (1) of this subsection shall be valid notwithstanding any provision in any other agreement between the mortgagee and mortgagor that sets forth either particular sums which are to be advanced or the event or condition which determines when such sums are to be advanced, or both, whether or not such other agreement is recorded on the land records. Nothing herein invalidates any mortgage which would be valid without this subsection.

(b) The parties may subsequently modify the time set forth in the mortgage for the grantor to complete the erection or repair of said buildings or improvements as well as the payment dates for interest and principal necessitated by the change in the completion date by a writing to that effect, signed by the parties and recorded upon the proper land records. The modification shall in no way affect or limit the priority of the mortgage.

(c) If the mortgagor under a mortgage to secure future advances containing a description of the loan as specified in subsection (a) hereof is in default under the mortgage or note, the mortgagee may complete the erection or repair and the cost thereof shall be a part of the debt due the mortgagee and secured by the mortgage, provided in no such case may the total debt due exceed the face amount of the note.

(1949 Rev., S. 7194; 1949, S. 2970d; 1971, P.A. 809; P.A. 73-545; P.A. 79-178; 79-602, S. 62.)

History: 1971 act specifically included site improvements in previous provisions and added Subsecs. (b) to (d); P.A. 73-545 incorporated former Subsec. (b) in Subsec. (a) as Subdiv. (2), relettering as necessary; P.A. 79-178 added provision in Subsec. (a) validating mortgages which comply with Subdiv. (1) notwithstanding other agreements re particular sums to be advanced or conditions determining advances, etc.; P.A. 79-602 made minor changes in wording but made no substantive changes.

Cited. 10 CA 251.

Cited. 17 CS 52.

Subsec. (a):

Cited. 33 CA 563.



Section 49-4 - Mortgages by U.S. government and certain credit associations and banks to secure future advancements.

Any mortgage upon real property to secure future advancements of money to the mortgagor to be made within one year of the date of the mortgage by the United States or any department, agency or instrumentality thereof, a production credit association, a bank for cooperatives organized under the Farm Credit Act of 1933, a federal intermediate credit bank or a federal land bank is sufficiently definite and certain and valid to secure all money actually advanced under and in accordance with its provisions up to but not exceeding the amount of the full loan therein stated with the same priority as if it had been advanced at the time the mortgage was delivered, if the mortgage contains a description of the loan in substantially the following form:

“Whereas a loan to the mortgagor has been authorized by the mortgagee in the amount of $.... to be paid over to the mortgagor in installments from time to time at the discretion of the mortgagee, and whereas, the mortgagee herein agrees to complete disbursement of the proceeds of this loan on or before ...., or on said date to apply any balance of said loan not then disbursed to the principal of said loan in inverse order of maturity.”

(November, 1955, S. N221; 1959, P.A. 553; P.A. 79-602, S. 63.)

History: 1959 act applied provisions of section to mortgages by product credit associations, banks for cooperatives, federal intermediate credit banks and federal land banks; P.A. 79-602 substituted “is” for “shall be” and “the” for “such” where appearing.



Section 49-4a - Open-end mortgages, United States or its instrumentalities and certain banks authorized to hold.

(a) As used in this section, the term “mortgagee”, means the United States or any department, agency or instrumentality thereof, a production credit association, a bank for cooperatives organized under the Farm Credit Act of 1933, a federal intermediate credit bank or a federal land bank.

(b) Advancements may be made by a mortgagee, or the assignee of any mortgagee under an open-end mortgage to the original mortgagor, or to the assign or assigns of the original mortgagor who assumes the existing mortgage, or any of them, and the mortgage debt and future advances shall, from the time the mortgage deed is recorded, be a part of the debt due the mortgagee, and be secured by the mortgage equally with the debts and obligations secured thereby at the time of recording the mortgage deed for record and have the same priority over the rights of others who may acquire any rights in, or liens upon, the mortgaged real estate subsequent to the recording of the mortgage deed, provided: (1) The heading of the mortgage deed shall be clearly entitled “Open-End Mortgage”; (2) the mortgage deed shall state the full amount of the loan therein authorized; (3) the mortgage deed shall contain specific provisions permitting the advancements; (4) the advancements shall not exceed the difference between the indebtedness at the time of the advancement and the full amount of the loan authorized in the mortgage deed; (5) the advancements shall be secured or evidenced by the original note or notes signed by the original mortgagor, or original mortgagors, or any assign or assigns of the original mortgagor who assume the existing mortgage, or any of them; (6) the mortgage shall not secure any advances made after twenty years from the date of the original mortgage; (7) the original mortgagor or original mortgagors or any assign or assigns of the original mortgagor who assume the existing mortgage, or any of them, are hereby authorized to record a written notice terminating such optional future advances secured by the mortgage, or limiting the advances to not more than the amount actually advanced at the time of the recording of the notice, provided a copy of the written notice shall also be sent by registered or certified mail, postage prepaid and return receipt requested, to the mortgagee or a copy of the written notice shall be delivered to the mortgagee by a proper officer or an indifferent person and a receipt for the same received from the mortgagee, and the notice, unless otherwise specified in the notice, shall be effective from the time it is received by the mortgagee; (8) except that, if the optional future advance or advances are made by the mortgagee or the assignee of any mortgagee, to the original mortgagor, original mortgagors or any assign or assigns who assume the existing mortgage or any of them, after receipt of written notice of any subsequent mortgage, lien, attachment, lis pendens, legal proceeding or adjudication against the real property, then the amount of the advance shall not be a priority as against the mortgage, lien, attachment, lis pendens or adjudication of which the written notice was given; (9) any notice given to the mortgagee under the terms of this subsection shall be deemed valid and binding upon the original mortgagee or any assignee of the original mortgagee from the time of the receipt of the notice by the mortgagee or assignee.

(P.A. 74-320, S. 1, 2; P.A. 77-265; P.A. 79-602, S. 64.)

History: P.A. 77-265 specified in Subsec. (b)(5) that advancements to be secured by “the original” note or notes; P.A. 79-602 changed wording slightly but made no substantive changes.

Cited. 202 C. 566.



Section 49-4b - Open-end mortgage as security for guaranty of an open-end loan. Mortgage deed requirements. Description of loan and secondary liability.

(a) If an open-end mortgage meets the requirements of this section, such mortgage shall be deemed to give sufficient notice of the nature of the obligation to secure the obligation of any person who is secondarily liable for an open-end loan, including (1) a commercial future advance loan, as defined in subsection (c) of section 49-2, without regard to whether the authorized amount of indebtedness of such loan constituting the underlying obligation shall at that time or at any time have been fully advanced, (2) future advances under such open-end loan, to the extent that such mortgagor is secondarily liable for such future advances, and (3) a letter of credit. Such mortgagor’s secondary liability for such future advances shall be secured by such open-end mortgage equally with the obligation secured by such mortgage at the time of recording such mortgage deed and shall have the same priority over the rights of others who may acquire any rights in, or liens upon, the mortgaged real estate subsequent to the recording of such mortgage deed.

(b) The heading of such mortgage deed shall be clearly entitled “Open-End Mortgage”.

(c) The loan constituting the underlying obligation for which the mortgagor is secondarily liable, which secondary liability is secured by such open-end mortgage, shall be described in such open-end mortgage deed. A description of such loan meets the requirements of this subsection if such open-end mortgage deed states: (1) The name and address of the person who is primarily liable for such loan; (2) that such underlying obligation specifically permits such advancements and, if applicable, that such advancements are made pursuant to a revolving loan agreement; (3) the full amount of the loan authorized; and (4) the maximum term of the loan.

(d) The secondary liability of the mortgagor shall be described in such open-end mortgage deed. A description of such secondary liability meets the requirements of this subsection if such open-end mortgage deed states: (1) The full amount of the obligation of the mortgagor if such amount is different from the full amount of the loan authorized for the underlying obligation; and (2) the date, if any, on which the secondary liability of the mortgagor will terminate.

(e) As used in this section, “mortgagee” includes any assignee of the mortgagee, and “mortgagor” includes any assignee of the mortgagor, and “any person who is secondarily liable” includes any person who has guaranteed or endorsed an open-end loan.

(f) Nothing in this section, as in effect both before and after July 10, 1997, invalidates any mortgage that would be valid without this section.

(P.A. 79-359, S. 2; P.A. 80-423, S. 2, 3; P.A. 82-243, S. 2; P.A. 97-320, S. 2, 11; P.A. 09-161, S. 2.)

History: P.A. 80-423 included letters of credit in Subsec. (a) and made minor changes in wording; P.A. 82-243 amended Subsec. (e) by adding a definition of “any person who is secondarily liable”; P.A. 97-320 amended Subsec. (a) by adding “be deemed to give sufficient notice of the nature of the obligation”, deleted Subsec. (d)(3) and (4) and added Subsec. (f) providing nothing in effect before and after July 10, 1995, invalidates any mortgage, effective July 10, 1997; P.A. 09-161 amended Subsec. (a)(1) by changing “commercial revolving loan” to “commercial future advance loan”.



Section 49-4c - Mortgage as security for obligations under an electricity purchase agreement.

Any mortgage entered into subsequent to July 1, 1986, between a private power producer, as defined in section 16-243b, or the owner or operator of a qualifying facility, as defined in Part 292 of Title 18 of the Code of Federal Regulations, or a guarantor of any of their respective obligations, as mortgagor, and an electric company, as defined in section 16-1, as mortgagee, shall be valid to secure all obligations then existing or thereafter arising of the mortgagor to the mortgagee under an electricity purchase agreement, including, without limitation, recovery of amounts paid to the private power producer or the owner or operator of a qualifying facility by the mortgagee in excess of the mortgagee’s avoided costs as defined in section 16-243a and all other damages for failure to deliver electric energy or capacity or other breach of an electricity purchase agreement, including, without limitation, the net replacement cost of the capacity being secured by such mortgage, together with accrued interest, if any, as computed in accordance with the terms of the electricity purchase agreement or the mortgage, and under a guarantee of such obligations or obligations created by the mortgage, and shall have priority over the rights of others who shall acquire any rights in the property covered by such mortgage subsequent to the recording of the mortgage in the land records of the town in which the mortgaged property is situated provided: (1) The electricity purchase agreement is substantially in the form approved by the Public Utilities Regulatory Authority pursuant to section 16-243a and shall have been entered into by the mortgagor and mortgagee prior to or simultaneously with or subsequent to the execution and delivery of the mortgage, (2) the caption to the mortgage shall contain the words “Open-End Mortgage” and “Electricity Purchase Agreement”, (3) the mortgage shall state that it is entered into to secure the mortgagor’s obligations to the mortgagee under an electricity purchase agreement or under a guarantee of any electricity purchase agreement obligations and shall recite either the address of an office of the mortgagee or its assignee in the state at which a copy of the electricity purchase agreement is on file and may be inspected by the public during normal business hours or that the electricity purchase agreement has been recorded, as an exhibit to the mortgage or otherwise, on or before the date the mortgage is recorded, in the land records of the town in which the mortgaged property is situated, provided the electricity purchase agreement shall be so recorded, (4) the amount of the obligation from time to time secured by the mortgage may be determined or reasonably approximated on the basis of records maintained by the mortgagee or its assignee in the state, which records and an estimate of the amount claimed by the mortgagee to be secured are made available to the public with reasonable promptness upon written request, and (5) the mortgage states the maximum amount which it shall secure. Nothing in this section shall invalidate any mortgage which would be valid without this section. For purposes of this section, “electricity purchase agreement” means a contract or agreement to purchase and sell electric energy or capacity by and between a private power producer, as defined in section 16-243b, or the owner or operator of a qualifying facility, as defined in Part 292 of Title 18 of the Code of Federal Regulations, and an electric company, as defined in section 16-1.

(P.A. 88-235; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Public Utilities Regulatory Authority” in Subdiv. (1), effective July 1, 2011.



Section 49-5 - Mortgages on property of public service companies.

(a) Any corporation doing a light, heat, gas, power, water, telephone or natural gas transmission business in, or owning property in, more than one town may secure its issue of bonds or other evidences of indebtedness by mortgage or deed of trust of all or any part of its plant and property, real, personal or mixed, wherever the same is situated, including, without limitation, its goods, documents, instruments, general intangibles, chattel paper, accounts, contract rights and franchises, whether owned by it at the time of the mortgage or deed of trust or thereafter to be acquired by it, or both, and the mortgage or deed of trust shall secure equally all such bonds as may be issued from time to time, under and in pursuance of the terms and provisions specified in the mortgage or deed of trust. In the mortgage or deed of trust it is sufficient to describe the plant, equipment, apparatus, transmission or pipe lines, distribution systems and the personal property of such company by general terms.

(b) The mortgage or deed of trust or, if the mortgage or deed of trust has been previously recorded, whether within or without this state, a copy of the record of the mortgage or deed of trust certified by the recording authority, may be recorded in the office of the Secretary of the State and when so recorded need not be recorded or filed in the records of the towns within which the property, plant or transmission or pipe lines or distribution systems included in the mortgage or deed of trust are situated, and shall be valid and effectual as respects all property therein included as aforesaid, provided a certificate shall be recorded in the office of the town clerk of each of such towns setting forth the names of the mortgagor and the mortgagee, the date of the mortgage or deed of trust and the fact that the mortgage or deed of trust is recorded in the office of the Secretary of the State.

(c) The provisions of sections 16-218 to 16-227, inclusive, concerning the foreclosure of mortgages of railroad companies, apply to all mortgages or bonds issued by companies doing a light, heat, gas, power, water, telephone or natural gas transmission business.

(1949 Rev., S. 7097; 1951, 1953, S. 2952d; 1963, P.A. 446; P.A. 73-367; P.A. 79-602, S. 65.)

History: 1963 act specified that corporation’s goods, documents, instruments, general intangibles, chattel paper, accounts and contract rights may be mortgaged as security for bonds or other indebtedness; P.A. 73-367 specified that copy of record of previously recorded mortgage or deed of trust may be recorded in office of secretary of the state; P.A. 79-602 divided section into Subsecs. and made minor changes in wording, substituting “the” for “such”, etc.



Section 49-5a - Master mortgage recording.

(a) Any instrument containing a form or forms of covenants, conditions, obligations, powers and other clauses of a mortgage may be recorded in the land records of any town. The town clerk shall index such instrument under the name of the person, lending institution or corporation causing it to be recorded. Every such instrument shall be entitled on its face “Master form recorded by (name of person or lending institution in whose name the instrument is to be recorded).”

(b) After the recordation any of the provisions of such master form instrument may be incorporated by reference in any mortgage of real estate situated within such town, if such reference in the mortgage refers to the master form instrument and states the date when and the volume and page where such master form instrument was recorded. The recording of any mortgage which has so incorporated by reference in it any or all of the provisions of a master form instrument recorded as provided in this section shall have like effect as if such provisions of the master form had been set forth fully in the mortgage.

(c) Whenever a mortgage is presented for recording on which is set forth matter purporting to be a copy or reproduction of a master form instrument or part of it, identified by its title and recording information as provided in subsection (a) hereof, preceded by the words “do not record” or “not to be recorded” or words of similar import and plainly separated from the matter to be recorded as a part of the mortgage in such manner that it will not appear on a photographic or other reproduction of any page containing any part of the mortgage, such matter shall not be recorded by the town clerk to whom the instrument is presented for recording. The clerk shall record only the mortgage apart from that matter and shall not be liable for so doing, any other provisions of law to the contrary notwithstanding.

(d) The fee for recording any mortgage which has incorporated by reference any of the provisions of a master form instrument recorded as provided by this section shall be as provided in section 7-34a but not less than ten dollars.

(1971, P.A. 578, S. 1–4; P.A. 79-602, S. 36.)

History: P.A. 79-602 made minor changes in wording but did not make substantive changes.



Section 49-5b - Required information in a mortgage contingency clause.

Any mortgage contingency clause included in a bond for deed or a written agreement for sale of real estate which conditions the purchaser’s performance on his obtaining a mortgage from a third party shall satisfy the provisions of section 52-550 if such mortgage contingency clause contains at least the following: (1) The principal amount in dollars of the loan the purchaser must obtain to fulfill such contingency; (2) the limit of the time period within which a commitment for such loan must be obtained, and (3) the term of the mortgage expressed in years.

(P.A. 76-69, S. 1, 2.)

Cited. 23 CA 579.



Section 49-6 - Trust mortgages.

Section 49-6 is repealed.

(1949 Rev., S. 7104; P.A. 77-614, S. 161, 610; P.A. 79-602, S. 132.)



Section 49-6a - Definitions. Interim financing policy disclosure required.

(a) For the purposes of this section:

(1) “Creditor” means any state bank and trust company or national banking association, state or federal savings bank, state or federal savings and loan association, state or federal credit union, licensed mortgage lender, mortgage correspondent lender or other financial institution.

(2) “Mortgage loan” means a loan which is secured by a first mortgage on one to four family residential real property located in this state;

(3) “Applicant” means any person who applies for a mortgage loan; and

(4) “Interim financing” means a short term loan, the proceeds of which are to be used by an applicant to purchase one to four family residential real property, which is due and payable upon the sale of the applicant’s current residence.

(b) Each creditor who has a policy of not offering interim financing shall disclose such policy to the applicant in writing in plain language at the time the mortgage loan application is filed. The applicant shall sign the disclosure statement to acknowledge its receipt.

(P.A. 86-160; P.A. 08-176, S. 76.)

History: P.A. 08-176 redefined “creditor” in Subdiv. (1) to include “mortgage correspondent lender” and make a conforming change, effective July 1, 2008.



Section 49-6b - Definitions.

For the purposes of this section and sections 49-6c and 49-6d:

(1) “Person” includes individuals, partnerships, associations, limited liability companies and corporations;

(2) “Creditor” means any person or the assignee of any person who in the ordinary course of business extends credit to a consumer debtor residing in this state;

(3) “Consumer debtor” means any natural person to whom credit for personal, family or household purposes has been extended;

(4) The adjective “consumer” characterizes the transaction as one in which the party to whom credit is offered or extended is a natural person, and the money, property or services which are the subject of the transaction are primarily for personal, family, or household use.

(P.A. 86-268, S. 4; P.A. 95-79, S. 172, 189.)

History: P.A. 95-79 redefined “person” to include limited liability companies, effective May 31, 1995.



Section 49-6c - Notice of late fee required. Exception.

A creditor shall mail to a consumer debtor a written notice of the imposition of any delinquency charge, late fee or similar assessment as a result of a late payment on a note, mortgage or installment sales contract unless the creditor issues a periodic statement which may include any delinquency charge, late fee, or similar assessment. Such notice shall be mailed within sixty days of the imposition of such charge.

(P.A. 86-268, S. 5.)



Section 49-6d - Legal representation.

(a) Each creditor shall notify a consumer debtor in writing when a mortgage loan application is filed that such debtor:

(1) May have legal interests that differ from the creditor’s;

(2) May not be required by the creditor to be represented by the creditor’s attorney;

(3) May waive the right to be represented by an attorney;

(4) May direct any complaints concerning violations of this section to the Department of Banking.

(b) The notice shall be written in plain language and shall be signed by the consumer debtor to acknowledge its receipt.

(P.A. 86-268, S. 6; P.A. 87-9, S. 2, 3.)

History: (Revisor’s note: Pursuant to P.A. 87-9 “banking department” was changed editorially by the Revisors to “department of banking”).



Section 49-7 - Agreements concerning expenses and attorneys’ fees.

Any agreement contained in a bill, note, trade acceptance or other evidence of indebtedness, whether negotiable or not, or in any mortgage, to pay costs, expenses or attorneys’ fees, or any of them, incurred by the holder of that evidence of indebtedness or mortgage, in any proceeding for collection of the debt, or in any foreclosure of the mortgage, or in protecting or sustaining the lien of the mortgage, is valid, but shall be construed as an agreement for fair compensation rather than as a penalty, and the court may determine the amounts to be allowed for those expenses and attorneys’ fees, even though the agreement may specify a larger sum.

(1949 Rev., S. 7193; P.A. 79-602, S. 67.)

History: P.A. 79-602 substituted “is” for “shall be” and “those”, “that” or “the” for “such” where appearing.

Cited. 1 CA 30.



Section 49-7a - Lenders prohibited from requiring multiple original notes.

No lender shall require a borrower, as a condition of obtaining a loan, to sign multiple original notes to evidence such loan.

(P.A. 95-200.)



Section 49-7f - Mortgage brokers and lenders prohibited from referring buyers of real property to a real estate broker, salesperson or attorney for a fee or commission. Suspension or revocation of licenses.

(a) No mortgage broker or lender, as defined in subdivision (5) of section 49-31d, or any person affiliated with such mortgage broker or lender shall receive a fee, commission or other form of referral fee for the referral of any person to (1) a real estate broker, real estate salesperson, as defined in section 20-311, or any person affiliated with such broker or salesperson or any person engaged in the real estate business, as defined in said section 20-311, or (2) an attorney-at-law admitted to practice within this state or any person affiliated with such attorney.

(b) Any person who violates the provisions of subsection (a) of this section shall upon a verified complaint in writing of any person, provided such complaint, or such complaint together with evidence, documentary or otherwise, presented in connection therewith, shall make out a prima facie case, to the Banking Commissioner, who shall investigate the actions of any mortgage broker or lender, or any person who assumes to act in any of such capacities within this state. The Banking Commissioner shall have the power temporarily to suspend or permanently to revoke any license issued under the provisions of subpart (A) of part I of chapter 668 and, in addition to or in lieu of such suspension or revocation, may, in the commissioner’s discretion, impose a fine of not more than one thousand dollars for each offense for any violation of the provisions of subsection (a) of this section.

(P.A. 94-240, S. 13; P.A. 96-200, S. 26; P.A. 03-84, S. 38.)

History: P.A. 96-200 amended Subsec. (a) to substitute “salesperson” for “salesman”; (Revisor’s note: In 1997 a reference in Subsec. (b) to “chapter 660a” was changed editorially by the Revisors to “subdivision (A) of part I of chapter 668”. In 2003 the reference to “subdivision (A)” was changed editorially by the Revisors to “subpart (A)” for clarity of reference); P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” and made a technical change in Subsec. (b), effective June 3, 2003.



Section 49-8 - Release of satisfied or partially satisfied mortgage or ineffective attachment, lis pendens or lien. Damages.

(a) The mortgagee or a person authorized by law to release the mortgage shall execute and deliver a release to the extent of the satisfaction tendered before or against receipt of the release: (1) Upon the satisfaction of the mortgage; (2) upon a bona fide offer to satisfy the mortgage in accordance with the terms of the mortgage deed upon the execution of a release; (3) when the parties in interest have agreed in writing to a partial release of the mortgage where that part of the property securing the partially satisfied mortgage is sufficiently definite and certain; or (4) when the mortgagor has made a bona fide offer in accordance with the terms of the mortgage deed for such partial satisfaction on the execution of such partial release.

(b) The plaintiff or the plaintiff’s attorney shall execute and deliver a release when an attachment has become of no effect pursuant to section 52-322 or section 52-324 or when a lis pendens or other lien has become of no effect pursuant to section 52-326.

(c) The mortgagee or plaintiff or the plaintiff’s attorney, as the case may be, shall execute and deliver a release within sixty days from the date a written request for a release of such encumbrance (1) was sent to such mortgagee, plaintiff or plaintiff’s attorney at the person’s last-known address by registered or certified mail, postage prepaid, return receipt requested, or (2) was received by such mortgagee, plaintiff or plaintiff’s attorney from a private messenger or courier service or through any means of communication, including electronic communication, reasonably calculated to give the person the written request or a copy of it. The mortgagee or plaintiff shall be liable for damages to any person aggrieved at the rate of two hundred dollars for each week after the expiration of such sixty days up to a maximum of five thousand dollars or in an amount equal to the loss sustained by such aggrieved person as a result of the failure of the mortgagee or plaintiff or the plaintiff’s attorney to execute and deliver a release, whichever is greater, plus costs and reasonable attorney’s fees.

(1949 Rev., S. 7112; 1963, P.A. 590, S. 1; 1969, P.A. 595, S. 1; P.A. 79-10; 79-602, S. 68; P.A. 89-347, S. 18; P.A. 93-147; P.A. 95-102, S. 1; P.A. 03-19, S. 111.)

History: 1963 act applied provisions with respect to bona fide offers to satisfy mortgage wholly or partially upon execution of release or partial release and with respect to agreements for partial release; 1969 act applied provisions when an attachment has become of no effect pursuant to Sec. 52-322 or 52-324 and when lis pendens or other lien has become of no effect, required that request be sent to last-known address by registered or certified mail, postage prepaid and return receipt requested, and raised fine from $5 to $50 per week, imposing ceiling of $1,000; P.A. 79-10 raised fine to $100 per week, raised dollar amount of ceiling to $5,000 and provided for maximum payment of amount equal to loss sustained because of failure to execute and deliver release, if that amount is greater; P.A. 79-602 divided section into Subsecs. and restated provisions but made no substantive changes; P.A. 89-347 amended Subsec. (c) by increasing liability from $100 to $200 per week for failure to provide a release and removed the $5,000 ceiling; P.A. 93-147 amended Subsec. (c) to allow written request for release to be conveyed, carried or delivered by a private messenger or courier; P.A. 95-102 revised wording of Subsec. (c), changed time for release from 30 to 60 days and imposed maximum fine of $5,000 plus costs and reasonable attorney’s fees; P.A. 03-19 made technical changes in Subsecs. (a) and (c), effective May 12, 2003.

Cited. 18 CA 313. Action founded on section sounds in tort. 94 CA 593.

This section must be construed as expressly limiting the mortgagor to total damages of one thousand dollars in suit for damages for refusal to give a partial release of mortgage. 33 CS 41. Cited. 41 CS 130.

Subsec. (c):

Damages provision set forth in Subsec. is not akin to a liquidated damages clause but instead more analogous to a penalty provision. 284 C. 193.

Maximum amount under statute cannot be multiplied where more than one aggrieved party. 49 CS 43.



Section 49-8a - Release of mortgage. Affidavit. Recording of affidavit with town clerk. Penalty for recording false information.

(a) For the purposes of this section and section 49-10a:

(1) “Mortgage loan” means a loan secured by a mortgage on one, two, three or four family residential real property located in this state, including, but not limited to, a residential unit in any common interest community, as defined in section 47-202.

(2) “Person” means an individual, corporation, limited liability company, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or other legal or commercial entity.

(3) “Mortgagor” means the grantor of a mortgage.

(4) “Mortgagee” means the grantee of a mortgage; provided, if the mortgage has been assigned of record, “mortgagee” means the last person to whom the mortgage has been assigned of record; and provided further, if the mortgage has been serviced by a mortgage servicer, “mortgagee” means the mortgage servicer.

(5) “Mortgage servicer” means the last person to whom the mortgagor has been instructed by the mortgagee to send payments of the mortgage loan. The person who has transmitted a payoff statement shall be deemed to be the mortgage servicer with respect to the mortgage loan described in that payoff statement.

(6) “Attorney-at-law” means any person admitted to practice law in this state and in good standing.

(7) “Title insurance company” means any corporation or other business entity authorized and licensed to transact the business of insuring titles to interests in real property in this state.

(8) “Institutional payor” means any bank or lending institution that, as part of making a new mortgage loan, pays off the previous mortgage loan.

(9) “Payoff statement” means a statement of the amount of the unpaid balance on a mortgage loan, including principal, interest and other charges properly assessed pursuant to the loan documentation of such mortgage and a statement of the interest on a per diem basis with respect to the unpaid principal balance of the mortgage loan.

(b) If a mortgagee fails to execute and deliver a release of mortgage to the mortgagor or to the mortgagor’s designated agent within sixty days from receipt by the mortgagee of payment of the mortgage loan (1) in accordance with the payoff statement furnished by the mortgagee, or (2) if no payoff statement was provided pursuant to a request made under section 49-10a, in accordance with a good faith estimate by the mortgagor of the amount of the unpaid balance on the mortgage loan using (A) a statement from the mortgagee indicating the outstanding balance due as of a date certain, and (B) a reasonable estimate of the per diem interest and other charges due, any attorney-at-law or duly authorized officer of either a title insurance company or an institutional payor may, on behalf of the mortgagor or any successor in interest to the mortgagor who has acquired title to the premises described in the mortgage or any portion thereof, execute and cause to be recorded in the land records of each town where the mortgage was recorded, an affidavit which complies with the requirements of this section.

(c) An affidavit pursuant to this section shall state that:

(1) The affiant is an attorney-at-law or the authorized officer of a title insurance company, and that the affidavit is made on behalf of and at the request of the mortgagor or the current owner of the interest encumbered by the mortgage;

(2) The mortgagee has provided a payoff statement with respect to the mortgage loan or the mortgagee has failed to provide a payoff statement requested pursuant to section 49-10a;

(3) The affiant has ascertained that the mortgagee has received payment of the mortgage loan (A) in accordance with the payoff statement, or (B) in the absence of a payoff statement requested pursuant to section 49-10a, in accordance with a good faith estimate by the mortgagor of the amount of the unpaid balance on the mortgage loan calculated in accordance with subdivision (2) of subsection (b) of this section, as evidenced by a bank check, certified check, attorney’s clients’ funds account check or title insurance company check, which has been negotiated by the mortgagee or by other documentary evidence of such receipt of payment by the mortgagee, including a confirmation of a wire transfer;

(4) More than sixty days have elapsed since payment was received by the mortgagee; and

(5) At least fifteen days prior to the date of the affidavit, the affiant has given the mortgagee written notice by registered or certified mail, postage prepaid, return receipt requested, of intention to execute and cause to be recorded an affidavit in accordance with this section, with a copy of the proposed affidavit attached to such written notice; and that the mortgagee has not responded in writing to such notification, or that any request for additional payment made by the mortgagee has been complied with at least fifteen days prior to the date of the affidavit.

(d) Such affidavit shall state the names of the mortgagor and the mortgagee, the date of the mortgage, and the volume and page of the land records where the mortgage is recorded. The affidavit shall provide similar information with respect to every recorded assignment of the mortgage.

(e) The affiant shall attach to the affidavit (1) photostatic copies of the documentary evidence that payment has been received by the mortgagee, including the mortgagee’s endorsement of any bank check, certified check, attorney’s clients’ funds account check, title insurance company check, or confirmation of a wire transfer, and (2) (A) a photostatic copy of the payoff statement, or (B) in the absence of a payoff statement requested pursuant to section 49-10a, a copy of a statement from the mortgagee that is in the possession of the mortgagor indicating the outstanding balance due on the mortgage loan as of a date certain and a statement setting out the mortgagor’s basis for the estimate of the amount due, and shall certify on each that it is a true copy of the original document.

(f) Such affidavit, when recorded, shall constitute a release of the lien of such mortgage or the property described therein.

(g) The town clerk shall index the affidavit in the name of the original mortgagee and the last assignee of the mortgage appearing of record as the grantors, and in the name of the mortgagors and the current record owner of the property as grantees.

(h) Any person who causes an affidavit to be recorded in the land records of any town in accordance with this section having actual knowledge that the information and statements therein contained are false shall be guilty of a class D felony.

(P.A. 86-341, S. 1; P.A. 95-79, S. 173, 189; 95-102, S. 2; P.A. 03-19, S. 112; 03-196, S. 21; P.A. 10-32, S. 144; P.A. 13-258, S. 110.)

History: P.A. 95-79 amended Subsec. (a) to redefine “person” to include a limited liability company, effective May 31, 1995; P.A. 95-102 amended Subsec. (a) to replace definition of “mortgage” with “mortgage loan”, amended Subsec. (b) by changing time for release from 30 to 60 days and adding Subdiv. (2) re remedy if no payoff statement was provided pursuant to request made under Sec. 49-10a, amended Subsec. (c) to include current owner of interest encumbered by mortgage as person who may request affidavit, to include provision re failure to provide payoff statement requested pursuant to Sec. 49-10a, to change time for release from 30 to 60 days and require that written notice by affiant be sent to mortgagee by registered or certified mail, postage prepaid, return receipt requested, amended Subsec. (e) re requirements re affidavit and amended Subsec. (h) changing “knowing” to “having actual knowledge that” and increasing penalty for false statements from $500 to $5,000 or imprisonment of not less than one nor more than five years or both fine and imprisonment; P.A. 03-19 made technical changes in Subsecs. (a), (b), (c), (e) and (h), effective May 12, 2003; P.A. 03-196 amended Subsec. (a) by defining “institutional payor” in new Subdiv. (8) and redesignating existing Subdiv. (8) as Subdiv. (9), and amended Subsec. (b) by adding provisions re institutional payors and making technical changes, effective July 1, 2003; P.A. 10-32 made a technical change in Subsec. (c)(1), effective May 10, 2010; P.A. 13-258 amended Subsec. (h) to change penalty from fine of not more than $5,000 or imprisonment of not less than 1 year or more than 5 years to a class D felony.



Section 49-9 - Release of mortgage, mechanic’s lien or power of attorney. Form of instrument. Index. Operation of executed release.

(a) A mortgage of real or personal property, a mechanic’s lien or a power of attorney for the conveyance of land may be released by an instrument in writing executed, attested and acknowledged in the same manner as deeds of land, setting forth that the mortgage, mechanic’s lien or power of attorney for the conveyance of land is discharged or that the indebtedness or other obligation secured thereby has been satisfied. That instrument vests in the person or persons entitled thereto such legal title as is held by virtue of the mortgage, or mechanic’s lien. An instrument in substantially the form following is sufficient for the release:

Know all Men by these Presents, That .... of .... in the county of .... and state of .... do hereby release and discharge a certain (mortgage, mechanic’s lien or power of attorney for the conveyance of land) from .... to .... dated .... and recorded in the records of the town of .... in the county of .... and state of Connecticut, in book .... at page ....

In Witness Whereof .... have hereunto set .... hand and seal, this .... day of ...., A.D. ....

Signed, sealed and delivered

in the presence of

(Seal)

(Acknowledgment)

(b) In the case of partial releases of mortgages as provided for in section 49-8, the instrument shall state the extent to which the mortgage is partially released and a sufficiently definite and certain description of that part of the property securing the mortgage which is being released therefrom.

(c) Town clerks shall note the discharge or partial release as by law provided and shall index the record of each such instrument under the name of the releasor and of the mortgagor.

(d) A release of mortgage executed in accordance with this section shall operate to release the interest of the releasor in the mortgage which is the subject of the release, even if such interest is, in fact, acquired by the releasor after executing such release or does not appear of record until after the execution of such release. Nothing in this subsection shall be construed to limit the effect of any release of mortgage recorded before, on or after October 1, 2006.

(1949 Rev., S. 7113; 1963, P.A. 590, S. 2; 1967, P.A. 120, S. 1; P.A. 79-602, S. 69; P.A. 06-156, S. 2.)

History: 1963 act applied provisions to power of attorney for the conveyance of land, designated previous provisions as Subsecs. (a) and (c) and inserted new Subsec. (b) re partial release of mortgages; 1967 act removed judgment liens from purview of section; P.A. 79-602 made minor changes in wording; P.A. 06-156 added Subsec. (d) re operation of release executed in accordance with section.

See Sec. 7-34a re town clerks’ fees.

See Sec. 52-380d re release of judgment lien on real or personal property.



Section 49-9a - Validation of release of mortgage. Affidavit.

(a) Notwithstanding the provisions of this chapter, a release of mortgage executed by any person other than an individual that is invalid because it is not issued or executed by, or fails to appear in the name of the record holder of the mortgage on one, two, three or four-family residential real property located in this state, including, but not limited to, a residential unit in any common interest community, as defined in section 47-202, shall be as valid as if it had been issued or executed by, or appeared in the name of, the record holder of the mortgage unless an action challenging the validity of the release is commenced and a notice of lis pendens is recorded in the land records of the town where the release is recorded within five years after the release is recorded, provided an affidavit is recorded in the land records of the town where the mortgage was recorded which states the following:

(1) The affiant has been the record owner of the real property described in the mortgage for at least two years prior to the date of the affidavit;

(2) The recording information for the mortgage, any assignment of the mortgage and the release;

(3) Since the date of the recording of the release, the affiant has received no demand for payment of all or any portion of the debt secured by the mortgage and has received no notice or communication that would indicate that all or any portion of the mortgage debt remains due and owing; and

(4) To the best of the affiant’s knowledge and belief, the mortgage debt has been paid in full.

(b) The provisions of subsection (a) of this section shall not apply to any release obtained by forgery or fraud.

(P.A. 04-67, S. 1; P.A. 10-36, S. 7.)

History: P.A. 04-67 effective July 1, 2004; P.A. 10-36 made technical changes, effective July 1, 2010.



Section 49-10 - Assignment of mortgage debt. Form of instrument. Requirements. Sufficient notice of assignment. Allocation of recording fees paid by a nominee of a mortgagee. Operation of executed assignment.

(a) As used in this section, “mortgage debt” means a debt or other obligation secured by mortgage, assignment of rent or assignment of interest in a lease.

(b) Whenever any mortgage debt is assigned by an instrument in writing containing a sufficient description to identify the mortgage, assignment of rent or assignment of interest in a lease, given as security for the mortgage debt, and that assignment has been executed, attested and acknowledged in the manner prescribed by law for the execution, attestation and acknowledgment of deeds of land, the title held by virtue of the mortgage, assignment of rent or assignment of interest in a lease, shall vest in the assignee. An instrument substantially in the following form is sufficient for such assignment:

Know all Men by these Presents, That .... of .... in the county of .... and state of .... does hereby grant, bargain, sell, assign, transfer and set over a certain (mortgage, assignment of rent or assignment of interest in a lease) from .... to .... dated .... and recorded in the records of the town of .... county of .... and state of Connecticut, in book .... at page ....

In Witness Whereof .... have hereunto set .... hand and seal, this .... day of .... A.D. ....

Signed, sealed and delivered

in the presence of

(SEAL)

(Acknowledged)

(c) In addition to the requirements of subsection (b) of this section, whenever an assignment of any residential mortgage loan (1) made by a lending institution organized under the laws of or having its principal office in any other state, and (2) secured by mortgage on residential real estate located in this state is made in writing, the instrument shall contain the name and business or mailing address of all parties to such assignment.

(d) If a mortgage debt is assigned, a party obliged to pay such mortgage debt may discharge it, to the extent of the payment, by paying the assignor until the party obliged to pay receives sufficient notice in accordance with subsection (f) of this section that the mortgage debt has been assigned and that payment is to be made to the assignee. In addition to such notice, if requested by the party obliged to pay, the assignee shall furnish reasonable proof that the assignment has been made, and until the assignee does so, the party obliged to pay may pay the assignor. For purposes of this subsection, “reasonable proof” means (1) written notice of assignment signed by both the assignor and the assignee, (2) a copy of the assignment instrument, or (3) other proof of the assignment as agreed to by the party obliged to pay such mortgage debt.

(e) If a mortgage debt is assigned, a party obliged to pay such mortgage debt who, in good faith and without sufficient notice of the assignment in accordance with subsection (f) of this section, executes with the assignor a modification or extension of the mortgage, assignment of rent or assignment of interest in a lease, shall have the benefit of such modification or extension, provided, the assignee shall acquire corresponding rights under the modified or extended mortgage, assignment of rent or assignment of interest in a lease. The assignment may provide that modification or extension of the mortgage, assignment of rent or assignment of interest in a lease, signed by the assignor after execution of the assignment, is a breach by the assignor of the assignor’s contract with the assignee.

(f) Notice of assignment is sufficient for purposes of subsections (d) and (e) of this section if the assignee notifies a party obliged to pay the mortgage debt (1) by mailing to the party obliged to pay, at the party’s last billing address, a notice of the assignment identifying the instrument and mortgage debt assigned, the party obliged to pay such debt, the names of the assignor and assignee, the date of the assignment, and the name and address of the person to whom payments should be made, (2) by giving notice of the assignment pursuant to 12 USC Section 2605, Section 6 of the federal Real Estate Settlement Procedures Act of 1974 and the regulations promulgated pursuant to said section, as from time to time amended, or (3) by giving actual notice of the assignment, reasonably identifying the rights assigned, in any other manner. No signature on any such notice is necessary to give sufficient notice of the assignment under this subsection and such notice may include any other information.

(g) Recordation of an assignment of mortgage debt is not sufficient notice of the assignment to the party obliged to pay for purposes of subsection (d) or (e) of this section.

(h) Notwithstanding the provisions concerning remittance and retention of fees set forth in section 7-34a, the recording fees paid in accordance with subsections (a), (d) and (e) of said section 7-34a by a nominee of a mortgagee, as defined in subdivision (2) of subsection (a) of said section 7-34a, shall be allocated as follows: (1) For fees collected upon a recording by a nominee of a mortgagee, except for the recording of (A) an assignment of mortgage in which the nominee of a mortgagee appears as assignor, and (B) a release of mortgage, as described in section 49-8, by a nominee of a mortgagee, the town clerk shall remit one hundred ten dollars of such fees to the state, such fees shall be deposited into the General Fund and, upon deposit in the General Fund, thirty-six dollars of such fees shall be credited to the community investment account established pursuant to section 4-66aa; the town clerk shall retain forty-nine dollars of such fees, thirty-nine dollars of which shall become part of the general revenue of such municipality and ten dollars of which shall be deposited into the town clerk fund; and the town clerk shall retain any fees for additional pages beyond the first page in accordance with the provisions of subdivision (2) of subsection (a) of said section 7-34a; and (2) for the fee collected upon a recording of (A) an assignment of mortgage in which the nominee appears as assignor, or (B) a release of mortgage by a nominee of a mortgagee, the town clerk shall remit one hundred twenty-seven dollars of such fee to the state, such fee shall be deposited into the General Fund and, upon deposit in the General Fund, thirty-six dollars of such fee shall be credited to the community investment account, and, until October 1, 2014, sixty dollars of such fee shall be credited to the State Banking Fund for purposes of funding the foreclosure mediation program established by section 49-31m; and the town clerk shall retain thirty-two dollars of such fee, which shall become part of the general revenue of such municipality.

(i) An assignment executed in accordance with this section shall operate to assign the interest of the assignor in the mortgage which is the subject of the assignment, even if such interest is, in fact, acquired by the assignor after executing such assignment or does not appear of record until after the execution of such assignment. Nothing in this subsection shall be construed to limit the effect of any assignment of mortgage debt recorded before, on or after October 1, 2006.

(1949 Rev., S. 7114; P.A. 75-24; P.A. 79-602, S. 70; P.A. 83-564, S. 1; P.A. 98-147, S. 1; June Sp. Sess. P.A. 98-1, S. 88; P.A. 06-156, S. 3; P.A. 13-184, S. 97; 13-247, S. 81.)

History: P.A. 75-24 applied provisions with respect to assignment of rent or assignment of interest in lease and added form for instrument of assignment; P.A. 79-602 substituted “is” for “shall be” and “that” or “the” for “such” where appearing; P.A. 83-564 added Subsec. (b) concerning the assignment of residential mortgage loans; P.A. 98-147 added new Subsec. (a) defining “mortgage debt”, redesignated existing Subsecs. (a) and (b) as Subsecs. (b) and (c), and added new Subsecs. (d), (e), (f) and (g) requiring sufficient notice of assignment by assignee and reasonable proof of assignment before party obliged to pay assignee; June Sp. Sess. P.A. 98-1 made technical changes in Subsec. (c); P.A. 06-156 added Subsec. (h) re operation of assignment executed in accordance with section; P.A. 13-184 added new Subsec. (h) re allocation of recording fees paid by a nominee of a mortgagee, and redesignated existing Subsec. (h) as Subsec. (i), effective July 1, 2013; P.A. 13-247 added new Subsec. (h) re allocation of recording fees paid by a nominee of a mortgagee, and redesignated existing Subsec. (h) as Subsec. (i), effective July 15, 2013.



Section 49-10a - Request for payoff statement or reinstatement payment statement.

(a) A mortgagee shall, upon written request of the mortgagor or the mortgagor’s attorney or other authorized agent provide a payoff statement or reinstatement payment statement in writing to the person requesting the payoff statement or reinstatement payment statement on or before the date specified in such request, provided such request date is at least seven business days after the date of receipt of the written request. If the request is made in connection with a default, the mortgagor’s attorney may make such written request directly to the mortgagee, provided such written request contains a representation that the person requesting the payoff statement or reinstatement payment statement is the mortgagor’s attorney and that the mortgagor has authorized the request.

(b) If the mortgagee fails to provide the payoff statement or reinstatement payment statement on or before such request date, the mortgagee shall not be entitled to the payment of any interest on the mortgage loan which is secured by such mortgage which accrues after the expiration of such request date. If the mortgagee provides the payoff statement or reinstatement payment statement to the person requesting such statement after the expiration of such request date, interest on the mortgage loan which accrues after the receipt of the payoff statement or the reinstatement payment statement by the person who has requested it shall again be payable. The burden of proof shall be on the mortgagor with respect to the receipt by the mortgagee of the mortgagor’s request for a payoff statement or a reinstatement payment statement of the mortgage loan, and thereafter shall be on the mortgagee with respect to the receipt of the payoff statement or reinstatement payment statement by the mortgagor or the mortgagor’s attorney or other authorized agent.

(c) The mortgagee shall not impose any fee or charge for the first payoff statement or reinstatement payment statement requested within a calendar year, unless the mortgagor or the mortgagor’s attorney or other authorized agent requests expedited delivery of such statement, agrees to pay a fee for such expedited delivery and the statement is provided by the agreed upon date.

(d) For the purposes of this section, “reinstatement payment statement” means a statement setting forth the total sum owed by a mortgagor to a mortgagee, which, if paid, will cause the loan to be reinstated, provided any other contractual conditions for reinstatement are satisfied.

(e) Nothing in this section shall create an obligation on the part of the mortgagee to provide a reinstatement payment statement if a right to cure the payment default and reinstate the mortgage loan does not exist under the mortgage loan documents or at law.

(P.A. 83-564, S. 2; P.A. 86-341, S. 2; P.A. 95-102, S. 3; P.A. 01-34, S. 15; P.A. 07-210, S. 2; P.A. 08-58, S. 1.)

History: P.A. 86-341 deleted former provisions and added new provision re request for payoff statement for mortgage on real estate located in this state which has been assigned; P.A. 95-102 deleted condition limiting applicability of provisions to assignments of mortgages on real estate located within state; P.A. 01-34 added provisions re fee or charge for the first payoff statement provided in a calendar year; P.A. 07-210 inserted Subsec. designators (a), (b) and (c), amended Subsec. (a) to make technical changes and add provision authorizing mortgagor’s attorney to make written request directly to mortgagee if request is made in connection with a default and contains a representation that the requester is mortgagor’s attorney and mortgagor has authorized request, and amended Subsec. (b) to make technical changes; P.A. 08-58 added provisions re reinstatement payment statements, made conforming changes, amended Subsec. (a) to change request date requirement from 10 to 7 business days and added Subsec. (d) re definition of “reinstatement payment statement” and Subsec. (e) re limitation on provision of reinstatement payment statement when right to cure payment default and reinstate mortgage loan does not exist.



Section 49-10b - Residential real estate transaction involving payoff of mortgage loan. Disclosure statement prepared and sent to mortgage holder by notification agent. Form.

(a) For the purposes of this section:

(1) “Date of completion of the closing” means the date that payoff funds become available for transmittal to the mortgage holder;

(2) “Notification agent” means: (A) The buyer’s attorney, where the buyer is represented by an attorney and the seller is represented by a separate attorney who assumes the responsibility for transmitting the mortgage payoff funds to the mortgage holder; (B) the new lender, in a refinance situation where the attorney representing the mortgagor is also the attorney representing the new lender; (C) the seller, where the seller is not represented by an attorney and the attorney representing the buyer has taken the responsibility for transmitting the payoff funds to the mortgage holder; or (D) the seller’s attorney, where the buyer is represented by a separate attorney who assumes the responsibility for disbursing the mortgage payoff funds to the mortgage holder;

(3) “Mortgage holder” or “holder of the mortgage” means the owner of the mortgage or the mortgage servicer as set forth in the mortgage payoff letter provided to the notification agent;

(4) “Residential real estate transaction” means any real estate transaction involving a one-to-four family dwelling.

(b) At any residential real estate transaction involving the payoff of a mortgage loan, a disclosure statement shall be prepared by the notification agent and shall be sent by the notification agent by certified mail, return receipt requested or by confirmed facsimile transmission or by overnight carrier, to the holder of the mortgage which is to be paid off, within two business days from the date of completion of the closing. The disclosure statement shall include a copy of the payoff statement or other written authorization provided by the mortgage holder. The person or entity charged with the responsibility of securing the mortgage payoff statement shall transmit a copy of such payoff statement in a timely manner to the notification agent but, in any event, not later than the date of closing. To the extent not shown on the payoff statement, the disclosure statement shall identify the mortgage, the names of the mortgagors or borrowers, the loan number, the property address and the date of completion of the closing. The disclosure statement shall direct that, if funds are not received by the mortgage holder within five business days from the date of completion of the closing, notice of that fact shall be given to the notification agent. Such statement shall include the name, address, telephone and fax number, if available, of the notification agent. Such disclosure statement may be in substantially the following form:

NOTIFICATION

Please be advised that a loan from ..., (lender) to .... (mortgagor) dated .... and recorded in the land records in the town of .... in volume .... at page .... bearing loan number .... secured by a mortgage on .... (address), or as otherwise shown on the attached payoff statement, was paid at closing on .... (date of completion of the closing). If you do not receive the mortgage payoff funds within five business days of the date of completion of the closing, you are directed to notify this office immediately as follows:

Notification agent’s name ....

Address ....

Telephone number ....

Fax number ....

(P.A. 97-267, S. 2; P.A. 98-49; June 12 Sp. Sess. P.A. 12-2, S. 85.)

History: P.A. 98-49 amended Subsec. (a) by adding definition of “date of completion of the closing” and amended Subsec. (b) by deleting requirement that disclosure statement shall be executed by all parties or their attorneys, permitting disclosure statement to be sent by confirmed facsimile transmission, changing “mortgage lender” to “mortgage holder” and “pay off date” to “date of completion of the closing” (Revisor’s note: Opening and closing parentheses were inserted editorially by the Revisors around the words “date of completion of the closing” in the notification form in Subsec. (b)); June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a)(1).



Section 49-11 - Release of mortgage by executor, administrator, spouse, next of kin, guardian, conservator or other suitable person.

The executor of the will or administrator of the estate of any deceased mortgagee, or the spouse or next of kin, or other suitable person whom the court considers to have a sufficient interest, to whom a decree is issued under section 45a-273, and any guardian whose ward, or conservator whose conserved person, as defined in section 45a-644, is a mortgagee, may, on the payment, satisfaction or sale of the mortgage debt, release the legal title to the party entitled thereto.

(1949 Rev., S. 7115; P.A. 79-193, S. 2; P.A. 80-483, S. 131, 186; P.A. 81-82, S. 2; P.A. 07-116, S. 30.)

History: P.A. 79-193 authorized spouse or next of kin to release legal title; P.A. 80-483 made slight change in wording for clarity; P.A. 81-82 permitted any suitable person deemed to have a sufficient interest by the court to release a mortgage of a deceased mortgagee; P.A. 07-116 substituted “considers” for “deems”, added “or conservator whose conserved person, as defined in section 45a-644” and made a conforming change.



Section 49-12 - Release of mortgage by foreign executor, administrator, trustee, conservator or guardian.

The executor of the will or the administrator or trustee of the estate of any deceased nonresident, or the conservator or guardian of any nonresident person, may, by a release or assignment executed in the manner required for the execution of instruments conveying title to real estate in this state, release or assign any mortgage of real estate held by such deceased or nonresident person in this state, provided the executor, administrator, trustee, guardian or conservator shall file for record, with the town clerk of the town in which the real estate is situated, a certificate of his appointment and qualification, issued by the court having jurisdiction of the settlement of the estate of the deceased or the estate of the nonresident person.

(1949 Rev., S. 7116; 1953, S. 2953d; P.A. 79-602, S. 71.)

History: P.A. 79-602 substituted “the” for “such” where appearing.



Section 49-13 - Petition for discharge of mortgage or ineffective attachment, lis pendens or lien.

(a) When the record title to real property is encumbered (1) by any undischarged mortgage, and (A) the mortgagor or those owning the mortgagor’s interest therein have been in undisturbed possession of the property for at least six years after the expiration of the time limited in the mortgage for the full performance of the conditions thereof, and for six years next preceding the commencement of any action under this section, or (B) the promissory note or other written evidence of the indebtedness secured by the mortgage is payable on demand and seventeen years have passed without any payment on account of such note or other written evidence of indebtedness, or (C) the mortgage does not disclose the time when the note or indebtedness is payable or disclose the time for full performance of the conditions of the mortgage and ten years have passed without any payment on account of the promissory note or other written evidence of indebtedness, or (D) the note or evidence of indebtedness has been paid or a bona fide offer and tender of the payment has been made pursuant to section 49-8, or (E) the mortgage has become invalid, and in any of such cases no release of the encumbrance to secure such note or evidence of indebtedness has been given, or (2) by a foreclosed mortgage and the mortgagor has made a bona fide offer and tender of payment of the foreclosure judgment on or before the mortgagor’s law day and the mortgagee has refused to accept payment, or (3) by an attachment, lis pendens or other lien which has become of no effect, the person owning the property, or the equity in the property, may bring a petition to the superior court for the judicial district in which the property is situated, setting forth the facts and claiming a judgment as provided in this section. The plaintiff may also claim in the petition damages as set forth in section 49-8 if the plaintiff is aggrieved by the failure of the defendant to execute the release prescribed in said section.

(b) The petition shall be served upon all persons interested in the mortgage, attachment, lis pendens or other lien in the manner provided by law for process in civil actions and, in any action where the parties who may have an interest in the property and should be made parties thereto cannot be located by and are unknown to the petitioner in the action, the petitioner or the petitioner’s attorney shall annex to the petition in the action an affidavit stating that the petitioner does not know who the interested parties are or where they reside, or, if the party interested in the property is a corporation whose corporate existence has been legally terminated, or the corporation is no longer in existence or doing business, and the petitioner or the petitioner’s attorney states that fact in an affidavit, the court to which the action is brought or the clerk, assistant clerk or any judge thereof may make such order relative to the notice which shall be given in the cause as the court, clerk, assistant clerk or judge deems reasonable.

(c) Such notice having been given according to the order and duly proven, the court may proceed to a hearing of the cause at such time as it deems proper, and, if no evidence is offered of any payment on account of the debt secured by the mortgage within a period set out in subsection (a) of this section, or of any other act within such a period as provided in said subsection (a) in recognition of its existence as a valid mortgage, or if the court finds the mortgage has been satisfied but no release given as evidence of such satisfaction, or if the court finds that a bona fide offer and tender of payment of the foreclosure judgment or mortgage has been made and refused, or if the court finds the attachment, lis pendens or other lien has become of no effect, the court may render a judgment reciting the facts and its findings in relation thereto and declaring the mortgage, foreclosure judgment, attachment, lis pendens or other lien invalid as a lien against the real estate, and may order payment of any balance of indebtedness due on the mortgage or foreclosure judgment to the clerk of the court to be held for the benefit of the mortgagee or the persons interested and to be paid to the mortgagee by the clerk of the court upon application of the mortgagee or persons interested following the execution of a release of mortgage.

(d) Upon deposit of the balance of indebtedness with the clerk, such judgment shall issue, which judgment shall, within thirty days thereafter, be recorded in the land records of the town in which the property is situated, and the encumbrance created by the mortgage, foreclosure judgment, attachment, lis pendens or other lien shall be null and void and totally discharged. The town clerk of the town in which the real estate is situated shall, upon the request of any person interested, record a discharge of such encumbrance in the land records.

(1949 Rev., S. 7123; 1959, P.A. 425; 1969, P.A. 595, S. 2; 1971, P.A. 536; P.A. 78-280, S. 2, 127; P.A. 79-602, S. 72; P.A. 95-102, S. 4; P.A. 03-74, S. 1; P.A. 09-213, S. 5.)

History: 1959 act added provision re invalidity of mortgage as lien against real estate when title remains encumbered by undischarged mortgage and mortgagor or those owning his interest have been in possession of property for 60 years after time limited in mortgage for performance of its conditions; 1969 act clarified provisions re passage of 17 years, re failure to give release and re attachments, lis pendens or other liens of no effect and deleted provision added by 1959 act; 1971 act added provisions re foreclosure and clarified provisions re court action; P.A. 78-280 replaced “county” with “judicial district”; P.A. 79-602 divided section into Subsecs. and restated provisions but made no substantive changes; P.A. 95-102 changed requirement of undisturbed possession from 17 to 6 years and made technical changes; P.A. 03-74 amended Subsec. (a)(1)(C) by changing time period from 17 years to 10 years and made technical changes; P.A. 09-213 amended Subsec. (d) to replace requirement that town clerk “endorse on the record of the encumbrance or lien the words ‘discharged by judgment of the Superior Court’, and list the volume and page number in the land records where the judgment is recorded” with requirement that town clerk “record a discharge of such encumbrance in the land records”.

See Sec. 7-34a re town clerks’ fees.

It is six years of undisturbed possession that is crucial to obtaining relief under section, not six years of possession by one owner; therefore tacking prior owner’s period of possession to party’s period of possession is permitted to fulfill the six-year requirement. 81 CA 808.

Cited. 16 CS 257.

Subsec. (c):

Because plaintiffs’ properties were not encumbered by the notices of lis pendens, they could not properly invoke court’s authority under Subsec. to discharge the lis pendens as liens against the properties. 77 CA 276.



Section 49-13a - Undischarged mortgage invalid as further lien. Time periods. Tolling of time period by recording notice.

(a) When record title to real property remains encumbered by any undischarged mortgage, and the mortgagor or those owning the mortgagor’s interest therein have been in undisturbed possession of the property for at least twenty years after the expiration of the time limited in the mortgage for the full performance of the conditions thereof, or for at least forty years from the recording of the mortgage if the mortgage does not disclose the time when the note or indebtedness is payable or the time for full performance of the conditions of the mortgage, unless a notice is recorded pursuant to subsection (b) of this section, the mortgage shall be invalid as a further lien against the real property, provided an affidavit, subscribed and sworn to by the party in possession, stating the fact of such possession, is recorded on the land records of the town in which the property is situated.

(b) The record holder of an undischarged mortgage on real property may, prior to the expiration of the applicable time period specified in subsection (a) of this section, record a notice, on the land records of the town in which the property is situated, that contains: (1) The name or names of the mortgagors; (2) the recording information for the mortgage and any assignment of the mortgage; and (3) a statement of the reasons why the mortgage is valid and effective. Upon the recording of such notice in accordance with this subsection, the applicable time period after which the mortgage shall be invalid as a further lien against the real property as provided in subsection (a) of this section shall be tolled for a period of ten years from the recording of such notice. Any such notice shall be indexed in the grantor’s index under the name or names of the mortgagors and in the grantee’s index under the name of the record holder of the mortgage.

(1969, P.A. 595, S. 3; P.A. 79-602, S. 73; P.A. 95-102, S. 5; P.A. 06-156, S. 4.)

History: P.A. 79-602 substituted “the” for “such” where appearing; P.A. 95-102 required 40 rather than 60 years of undisturbed possession and deleted reference to “presumed” invalidity of mortgage; P.A. 06-156 designated existing provisions as Subsec. (a) and amended same by replacing 40 years with 20 years re expiration of time limited in mortgage for full performance, adding provision re 40-year time period if mortgage does not disclose time payable or for full performance, inserting provision re notice recorded pursuant to Subsec. (b) and making technical changes, and added Subsec. (b) re tolling of applicable time period by recording notice.



Section 49-14 - Deficiency judgment.

(a) At any time within thirty days after the time limited for redemption has expired, any party to a mortgage foreclosure may file a motion seeking a deficiency judgment. Such motion shall be placed on the short calendar for an evidentiary hearing. Such hearing shall be held not less than fifteen days following the filing of the motion, except as the court may otherwise order. At such hearing the court shall hear the evidence, establish a valuation for the mortgaged property and shall render judgment for the plaintiff for the difference, if any, between such valuation and the plaintiff’s claim. The plaintiff in any further action upon the debt, note or obligation, shall recover only the amount of such judgment.

(b) Upon the motion of any party and for good cause shown, the court may refer such motion to a state referee, who shall have and exercise the powers of the court with respect to trial, judgment and appeal in such case.

(c) Any party to a mortgage foreclosure who has moved for an appraisal of property for the purpose of obtaining a deficiency judgment, but has not been granted a deficiency judgment, or has not received full satisfaction of any deficiency judgment obtained subsequent to the filing of such motion, may make a motion to the court for a deficiency judgment as set forth in subsection (a) of this section. If such motion is made on or before November 1, 1979, such moving party shall be deemed to have complied with all of the requirements of subsection (a) of this section and shall be entitled to the benefit of any deficiency judgment rendered pursuant to said subsection (a).

(d) Any appeal pending in the Supreme Court with regard to any deficiency judgment or proceedings relating thereto shall be stayed until a hearing is held pursuant to subsection (a) of this section. Any appellant in such an appeal shall have the right for a period of thirty days after the rendering of judgment pursuant to subsection (a) of this section to amend his appeal. There shall be no stay of such an appeal if no motion has been filed pursuant to this section on or before November 1, 1979.

(1949 Rev., S. 7195; P.A. 79-110, S. 1, 2.)

History: P.A. 79-110 entirely replaced previous provisions re appraisal of property and use of appraised value in determining awards to mortgage creditor and plaintiff in foreclosure proceedings.

The fact that this statute makes no provision for attorneys’ fees is not controlling. The mandate of Sec. 49-7 is crystal clear so that such provision in this statute would be unnecessary and repetitive. Legal fees for services not yet performed discussed. 1 CA 30. Cited. 4 CA 426. Cited. 6 CA 691. Cited. 19 CA 291. Cited. 20 CA 638. Cited. 23 CA 266; Id., 159. Cited. 28 CA 809. Cited. 31 CA 1; Id., 80; Id., 260; Id., 266; Id., 476; Id., 621. Cited. 32 CA 309. Cited. 33 CA 388; Id., 401. Cited. 34 CA 204. Cited. 35 CA 81. Cited. 38 CA 198. Cited. 39 CA 684; Id., 829. Cited. 40 CA 115. Cited. 41 CA 324. Cited. 44 CA 439; Id., 588. In determining value, trier must consider everything that might legitimately affect value; failure requires a new deficiency hearing. 49 CA 452. Statute does not preclude recovery where a foreclosing mortgagee complies with the statutory provisions and seeks a deficiency judgment against guarantor who is obligated pursuant to a limited guarantee. 70 CA 341.

Rule of People’s Holding Co. v. Bray, 118 C. 568, upheld. 1 CS 45. A remonstrance to such a report alleging an irregularity as a matter of law should be joined by demurrer or answer. 3 CS 232. Cited. Id., 261. In the third sentence, the word “may” is permissive and not mandatory except as to the period of time in which the appraisal is to be made. Purpose of appraisal. Id., 395. No particular form for appraiser’s oath is provided. 4 CS 427. The action of two of the three appraisers acting without notice to the third could not make a legal determination of the value unless the third appraiser had knowledge of the meeting and an opportunity to be present. 5 CS 358. The fact that both causes, one seeking foreclosure and one on the mortgage debt, can be brought in one proceeding takes nothing away from the fundamental distinction between them. The complaint must allege facts descriptive of the essential elements of an action in equity in rem and one in personam at law. 6 CS 121. Appraisal made before time limited for redemption is invalid. Id., 398. On motion for deficiency judgment following foreclosure, it was not a valid objection that the report of the appraisers failed to give any indication that its compilation followed a public hearing, the reception of testimony or notice to the defendant. 12 CS 402. Section, to extent that it permits deficiency judgment, is in derogation of common law. It becomes increasingly more suspect as violative of due process clause. Since its appraisal provisions are for benefit of mortgagor, it must therefore be strictly construed. 34 CS 147. Cited. 41 CS 587.

Subsec. (a):

Application of procedures of this section effectively and constitutionally empowered by Sec. 49-14(d). 184 C. 569. Pursuant to Sec. 52-380a(c) provisions of this section concerning deficiency judgments apply to strict foreclosures on judgment liens. 220 C. 643. Thirty-day time limitation is inapplicable to motion for deficiency judgment following a judgment of foreclosure by sale. 222 C. 784. Cited. 234 C. 905. Cited. 237 C. 378.

Cited. 25 CA 159. Cited. 37 CA 423.

Cited erroneously as Sec. 49-14a. 42 CS 302.

Subsec. (d):

This section effectively and constitutionally empowered the trial court to apply the procedures of Sec. 49-14(a). 184 C. 569.



Section 49-15 - Opening of judgments of strict foreclosure.

(a)(1) Any judgment foreclosing the title to real estate by strict foreclosure may, at the discretion of the court rendering the judgment, upon the written motion of any person having an interest in the judgment and for cause shown, be opened and modified, notwithstanding the limitation imposed by section 52-212a, upon such terms as to costs as the court deems reasonable, provided no such judgment shall be opened after the title has become absolute in any encumbrancer except as provided in subdivision (2) of this subsection.

(2) Any judgment foreclosing the title to real estate by strict foreclosure may be opened after title has become absolute in any encumbrancer upon agreement of each party to the foreclosure action who filed an appearance in the action and any person who acquired an interest in the real estate after title became absolute in any encumbrancer, provided (A) such judgment may not be opened more than four months after the date such judgment was entered or more than thirty days after title became absolute in any encumbrancer, whichever is later, and (B) the rights and interests of each party, regardless of whether the party filed an appearance in the action, and any person who acquired an interest in the real estate after title became absolute in any encumbrancer, are restored to the status that existed on the date the judgment was entered.

(3) If a judgment is opened pursuant to this subsection, the person who filed the written motion pursuant to subdivision (1) of this subsection shall record a certified copy of the court’s order to open such judgment on the land records in the town in which the real estate is situated.

(b) Upon the filing of a bankruptcy petition by a mortgagor under Title 11 of the United States Code, any judgment against the mortgagor foreclosing the title to real estate by strict foreclosure shall be opened automatically without action by any party or the court, provided, the provisions of such judgment, other than the establishment of law days, shall not be set aside under this subsection, provided no such judgment shall be opened after the title has become absolute in any encumbrancer or the mortgagee, or any person claiming under such encumbrancer or mortgagee. The mortgagor shall file a copy of the bankruptcy petition, or an affidavit setting forth the date the bankruptcy petition was filed, with the clerk of the court in which the foreclosure matter is pending. Upon the termination of the automatic stay authorized pursuant to 11 USC 362, the mortgagor shall file with such clerk an affidavit setting forth the date the stay was terminated.

(1949 Rev., S. 7196; 1967, P.A. 286; P.A. 75-11; P.A. 79-602, S. 75; P.A. 02-93, S. 2; P.A. 03-202, S. 9; P.A. 04-127, S. 6; 04-257, S. 76; P.A. 09-209, S. 37.)

History: 1967 act deleted provision which specified that modification of foreclosure judgment is to be made “at the same term or the term next following that at which it was rendered”; P.A. 75-11 specified that modification of judgment may be made “notwithstanding that the term of court may have expired”; P.A. 79-602 replaced reference to expiration of term of court with reference to limitation imposed by Sec. 52-212a; P.A. 02-93 designated existing provisions as Subsec. (a) and added Subsec. (b) re automatic opening of judgment of strict foreclosure upon the filing of a bankruptcy petition by the mortgagor, effective June 3, 2002; P.A. 03-202 amended Subsec. (b) by adding provisions re the filing of a copy of the bankruptcy petition and affidavits by the mortgagor; P.A. 04-127 amended Subsec. (b) by deleting reference to Chapter 13 and making a technical change; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004; P.A. 09-209 designated existing provisions of Subsec. (a) as Subsec. (a)(1), added Subsec. (a)(2) and (3) re opening judgments of strict foreclosure, and made technical changes.

Cited. 3 CA 508. Cited. 10 CA 160. Cited. 20 CA 163. Cited. 22 CA 396; Id., 468. Cited. 24 CA 42; Id., 469; Id., 688. Cited. 29 CA 508; Id., 541; Id., 628. Cited. 30 CA 541. Cited. 31 CA 1; Id., 80; Id., 621. Cited. 33 CA 401. Cited. 40 CA 115. Cited. 44 CA 588. Trial court action will not be disturbed on appeal unless a clear abuse of discretion. 48 CA 807. Legislature intended the phrase “after the title has become absolute in any encumbrancer,” to contemplate period commencing immediately after cessation of last day on which another party may redeem, not a full business day later. 66 CA 606. Trial court incorrectly determined that section prevented plaintiff from obtaining a judgment of strict foreclosure on second property absent a motion to open the judgment of strict foreclosure, and nothing in text of section prohibits plaintiff from proceeding on portion of complaint that remained after partial judgment of strict foreclosure. 105 CA 806. Under Subsec. (a), because title to the subject property had become absolute in plaintiff, the court did not have authority to grant defendant’s motion to open the judgment of strict foreclosure without a specific finding that it lacked personal jurisdiction over defendant. 129 CA 429. Where proceeding was equitable in nature, parties had notice of pending motions, and court pronounced an order to stay the law days, court had authority to open judgment despite court clerk’s failure to issue notice of the order to stay. 131 CA 471.

Rule of City Lumber v. Murphy, 120 C. 16, discussed. 2 CS 55. Action to open judgment of foreclosure is precluded if title has vested in the defendant. 14 CS 311. While motion to open judgment after title had become absolute in tax lienor town must be denied, foreclosed heirs may bring action in equity for relief from operation of judgment where enforcement of it would be against conscience. 27 CS 504.



Section 49-16 - Foreclosure certificate. Penalty.

When any mortgage of real estate has been foreclosed, and the time limited for redemption has passed, and the title to the mortgaged premises has become absolute in the mortgagee, or any person claiming under him, he shall, either in person or by his agent or attorney, forthwith make and sign a certificate describing the premises foreclosed, the deed of mortgage on which the foreclosure was had, the book and page where the same was recorded and the time when the mortgage title became absolute. The certificate shall be recorded in the records of the town where the premises are situated and shall be substantially in the form following:

To all whom it may concern. This certifies that a mortgage from .... of the town of ...., county of ...., in the state of ...., to .... of the town of ...., county of ...., and state of ...., bearing date the .... day of ...., A.D. ...., and recorded in the land records of the town of ...., book ...., page ...., was foreclosed upon the complaint of .... against ...., the owner of the equity of redemption in said mortgaged premises, and against ...., having an interest therein, in the .... court .... held at .... within and for the county of .... and the state of Connecticut on the .... day of ...., A.D. 20... The premises foreclosed are described as follows, viz.: .... The time limited for redemption in said judgment of foreclosure has passed and the title to said premises became absolute in the said .... on the .... day of ...., A.D. 20...

Dated at ...., this .... day of ...., 20...

If such person neglects to lodge the certificate for one month after the title becomes absolute, he shall be fined not more than five dollars.

(1949 Rev., S. 7197; P.A. 79-602, S. 76.)

History: P.A. 79-602 made minor changes in wording but made no substantive changes; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).

Cited. 20 CA 163.



Section 49-17 - Foreclosure by owner of debt without legal title.

When any mortgage is foreclosed by the person entitled to receive the money secured thereby but to whom the legal title to the mortgaged premises has never been conveyed, the title to such premises shall, upon the expiration of the time limited for redemption and on failure of redemption, vest in him in the same manner and to the same extent as such title would have vested in the mortgagee if he had foreclosed, provided the person so foreclosing shall forthwith cause the decree of foreclosure to be recorded in the land records in the town in which the land lies.

(1949 Rev., S. 7198.)

Section provides avenue for holder of note to foreclose on property when mortgage has not been assigned to him. 75 CA 791. Statute codifies common law principle of long standing that “the mortgage follows the note”, pursuant to which only note’s rightful owner has right to enforce the mortgage. 95 CA 390. Plaintiff had authority to bring foreclosure action where principals designated plaintiff as the payee and holder of a negotiable promissory note documenting defendants’ indebtedness, thereby unequivocally manifesting intention to authorize plaintiff to exercise rights that law of negotiable instruments confers on holder of promissory note. 135 CA 58.



Section 49-18 - Foreclosure by executor, administrator or trustee.

When any executor, administrator or trustee obtains a decree of foreclosure, the premises foreclosed, or the proceeds thereof if sold by him, shall be held by him in the same manner and for the benefit of the same persons and to be used for the same purposes and subject to the same rules as the money secured by the mortgage would have been if collected without foreclosure. If such premises are not sold by him, the same shall be distributed, or otherwise disposed of, to the persons who would have been entitled to the money if collected.

(1949 Rev., S. 7199; P.A. 79-602, S. 77.)

History: P.A. 79-602 substituted “proceeds” for “avails” and made another minor change in wording, creating two sentences from single previously existing sentence.



Section 49-19 - Title to vest in encumbrancer paying debt and costs.

In actions of foreclosure, when a judgment of strict foreclosure is rendered and there are subsequent encumbrances, the judgment may provide that, upon the payment of the debt and costs by any encumbrancer, after all subsequent parties in interest have been foreclosed, the title to the property shall vest absolutely in such encumbrancer making such payment, subject to such unpaid encumbrances, if any, as precede him.

(1949 Rev., S. 7200.)

Cited. 20 CA 163.

Cited. 25 CS 516. Cloud on title agreement effecting strict foreclosure, when. 30 CS 56.



Section 49-20 - Redemption by holder of encumbrance on part of property foreclosed.

When a strict foreclosure judgment contains a provision that title to the real estate being thereby foreclosed shall vest in the encumbrancer who redeems pursuant to the judgment, or specifies that the title shall vest in any particular person or persons who redeem as therein provided, the validity and effect of the judgment and of the provision therein shall not be limited or otherwise affected by the fact that the encumbrance or interest of the person so redeeming applies to or covers only a portion of the property described and being foreclosed in the judgment. In such case, if the foreclosure judgment requires that person to pay the entire amount thereof or be foreclosed of all equity to redeem the premises described in the judgment, the person shall, by the judgment, acquire all the rights and title of the foreclosing party granted by the judgment, as fully as if his interest or encumbrance covered all of the property described in the judgment.

(1949 Rev., S. 7201; P.A. 79-602, S. 78.)

History: P.A. 79-602 made minor changes in wording, substituting “the” for “such” where appearing, etc.



Section 49-21 - Defendant to receive and file certificate of satisfaction or certificates of judgment of strict foreclosure or foreclosure by sale.

When, in any action of foreclosure, any defendant has paid the debt and costs and the title to the mortgaged premises has become absolute in such defendant, or any person claiming under him, in accordance with the provisions of sections 49-19 and 49-20, the plaintiff or person receiving such payment, either in person or by his agent or attorney, shall sign and deliver to the defendant a certificate of satisfaction of the judgment of foreclosure stating the name and residence of the defendant. The certificate shall be filed by him forthwith with the clerk of the court in which the judgment was rendered. A certified copy of the certificate of satisfaction of judgment, and of the judgment, or of a certificate of judgment of strict foreclosure or a certificate of judgment of foreclosure by sale shall be forthwith filed by the defendant for record in the land records of the town where such premises are situated.

(1949 Rev., S. 7202; 1949, S. 2971d; P.A. 79-602, S. 79; P.A. 92-38, S. 1.)

History: P.A. 79-602 changed wording slightly but made no substantive changes; P.A. 92-38 required that certified copies of certificates of judgment of strict foreclosure and certificates of judgment of foreclosure by sale be filed by defendant on land records.

Where defendant owner redeems, title need not become absolute in defendant owner as a condition precedent to applicability of section. 77 CA 276.



Section 49-22 - Execution of ejectment on foreclosure judgment. Disposition of property.

(a) In any action brought for the foreclosure of a mortgage or lien upon land, or for any equitable relief in relation to land, the plaintiff may, in his complaint, demand possession of the land, and the court may, if it renders judgment in his favor and finds that he is entitled to the possession of the land, issue execution of ejectment, commanding the officer to eject the person or persons in possession of the land and to put in possession thereof the plaintiff or the party to the foreclosure entitled to the possession by the provisions of the decree of said court, provided no execution shall issue against any person in possession who is not a party to the action except a transferee or lienor who is bound by the judgment by virtue of a lis pendens. The officer shall eject the person or persons in possession and may remove such person’s possessions and personal effects and deliver such possessions and effects to the place of storage designated by the chief executive officer of the town for such purposes.

(b) Before any such removal, the state marshal charged with executing upon the ejectment shall give the chief executive officer of the town twenty-four hours notice of the ejectment, stating the date, time and location of such ejectment as well as a general description, if known, of the types and amount of property to be removed from the land and delivered to the designated place of storage. Before giving such notice to the chief executive officer of the town, the state marshal shall use reasonable efforts to locate and notify the person or persons in possession of the date and time such ejectment is to take place and of the possibility of a sale pursuant to subsection (c) of this section and shall provide clear instructions as to how and where such person or persons may reclaim any possessions and personal effects removed and stored pursuant to this section, including a telephone number that such person or persons may call to arrange release of such possessions and personal effects.

(c) Whenever a mortgage or lien upon land has been foreclosed and execution of ejectment issued, and the possessions and personal effects of the person in possession thereof are removed by a state marshal under this section, such possessions and effects shall be delivered by such marshal to the designated place of storage. Such removal, delivery and storage shall be at the expense of such person. If the possessions and effects are not reclaimed by such person and the expense of the storage is not paid to the chief executive officer within fifteen days after such ejectment, the chief executive officer shall sell the same at public auction, after using reasonable efforts to locate and notify such person of the sale and after posting notice of the sale for one week on the public signpost nearest to the place where the ejectment was made, if any, or at some exterior place near the office of the town clerk. The chief executive officer shall deliver to such person the net proceeds of the sale, if any, after deducting a reasonable charge for storage of such possessions and effects. If such person does not demand the net proceeds within thirty days after the sale, the chief executive officer shall turn over the net proceeds of the sale to the town treasury.

(1949 Rev., S. 7203; 1955, S. 2972d; P.A. 79-602, S. 80; P.A. 82-234; P.A. 84-146, S. 17; 84-539; P.A. 00-99, S. 99, 154; P.A. 10-171, S. 2.)

History: P.A. 79-602 substituted “the” for “such” where appearing; P.A. 82-234 authorized an officer to remove the possessions and personal effects of a person ejected from the land and set them out on the adjacent sidewalk, street or highway, and added Subsecs. (b) and (c) concerning the procedure for the removal and disposition of such possessions and personal effects; P.A. 84-146 included a reference to posting of notice on a place other than a signpost; P.A. 84-539 amended Subsec. (a) with respect to persons against whom execution may issue by replacing “unless the person” with “except a transferee or lienor who”; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (b), effective December 1, 2000 (Revisor’s note: A second reference in Subsec. (b) to “sheriff or deputy” was changed editorially by the Revisors to “state marshal” to conform with P.A. 00-99); P.A. 10-171 amended Subsec. (a) to authorize state marshal to deliver possessions and personal effects of persons in possession to place of storage designated by chief executive officer and delete provision re setting such possessions and effects out on the adjacent sidewalk, amended Subsec. (b) to add provision re delivery to designated place of storage and require state marshal charged with executing upon ejectment to provide instructions re how and where person in possession may reclaim removed possessions and effects, and made conforming changes in Subsec. (c), effective July 1, 2010.

Injunction issued against execution of ejectment determined to be in violation of constitutional due process rights of tenants who were given no notice of the foreclosure action against owner of property occupied by the tenants. 38 CS 70. Cited. 43 CS 467.

Subsec. (a):

Prohibits issuance of an execution of ejectment against tenant who was not named as a party to the foreclosure action. 265 C. 741.



Section 49-22a - Execution of ejectment on foreclosure judgment on mortgage guaranteed by Administrator of Veterans’ Affairs.

In any action brought for the foreclosure of a mortgage upon land where the court may, in accordance with the provisions of section 49-22, issue execution of ejectment to the plaintiff and the mortgage loan has been guaranteed by the Administrator of Veterans’ Affairs pursuant to Title III of an Act of Congress entitled “Servicemen’s Readjustment Act of 1944”, the court may issue execution of ejectment to put in possession of such land the Administrator of Veterans’ Affairs, upon the filing by the plaintiff of an affidavit that (1) the guarantee has been honored by the Administrator of Veterans’ Affairs, (2) the plaintiff’s title to the property has been conveyed to the Administrator of Veterans’ Affairs who has become subrogated to all the rights of the plaintiff in the property and (3) the foreclosure judgment has been assigned to the Administrator of Veterans’ Affairs.

(1971, P.A. 251.)



Section 49-23 - Ejectment by mortgagee barred by tender of debt and costs.

In any action brought by a mortgagee of real estate, or any person holding title under him, against the mortgagor, or any person holding title to the estate under him, to obtain possession of the estate by virtue of title derived by mortgage, a tender by the defendant of the amount of the debt, with interest and the costs of the suit, is a bar to its further prosecution.

(1949 Rev., S. 7204; P.A. 79-602, S. 81.)

History: P.A. 79-602 substituted “is” for “shall be” and “the” for “such” where appearing.



Section 49-24 - Court may foreclose lien or mortgage on land by sale.

All liens and mortgages affecting real property may, on the written motion of any party to any suit relating thereto, be foreclosed by a decree of sale instead of a strict foreclosure at the discretion of the court before which the foreclosure proceedings are pending.

(1949 Rev., S. 7205.)

Cited. 11 CA 53. Cited. 13 CA 239. Cited. 21 CA 275. Cited. 23 CA 192. Cited. 35 CA 81. In the absence of motion requesting foreclosure by sale, court did not err in ordering strict foreclosure; in Connecticut, strict foreclosure is the rule, foreclosure by sale the exception. 121 CA 554.

Cited. 25 CS 516.



Section 49-25 - Appraisal of property.

When the court in any such proceeding is of the opinion that a foreclosure by sale should be decreed, it shall, in its decree, appoint a person to make the sale and fix a day therefor, and shall direct whether the property shall be sold as a whole or in parcels, and how the sale shall be made and advertised; but, in all cases in which such sale is ordered, the court shall appoint one disinterested appraiser who shall, under oath, appraise the property to be sold and make return of the appraisal to the clerk of the court. Upon motion of the owner of the equity of redemption, the court shall appoint a second appraiser in its decree. If the plaintiff is the purchaser at sale, or if the property is redeemed at any time prior to the approval of the sale, or if for any reason the sale does not take place, the expense of the sale and appraisal or appraisals shall be paid by the plaintiff and be taxed with the costs of the case. If, after judgment has been rendered, the amount found to be due and for which foreclosure is decreed, together with the interest and the costs, is paid to the plaintiff before the sale, all further proceedings in the suit shall be stayed.

(1949 Rev., S. 7206; P.A. 79-602, S. 82; P.A. 91-50.)

History: P.A. 79-602 substituted “the” for “such” where appearing; P.A. 91-50 changed requirement of appointment of three appraisers to appointment of one appraiser and deleted language concerning acceptance by court of amount agreed upon by majority if lack of agreement by appraisers and substituted “Upon motion of the owner of the equity of redemption, the court shall appoint a second appraiser in its decree. If the plaintiff is the purchaser at sale, or if the property is redeemed at any time prior to the approval of the sale, or if for any reason the sale does not take place ...”.

“Of such sale” not limited to ratified sales. 13 CA 239. Cited. 20 CA 638. Cited. 21 CA 275. Cited. 22 CA 396. Cited. 27 CA 549. Cited. 36 CA 313. Trial court is not bound to accept appraised value but may use the appraisal to assist in the exercise of its discretion in accepting or rejecting proposed sale. 75 CA 355. Statute does not permit court to order defendant to pay expenses of the sale. 80 CA 399. Court did not err in confirming foreclosure by sale without conducting evidentiary hearing because, although court may grant an evidentiary hearing upon request, defendant did not request such a hearing properly. 95 CA 279.



Section 49-26 - Conveyance; title of purchaser.

When a sale has been made pursuant to a judgment therefor and ratified by the court, a conveyance of the property sold shall be executed by the person appointed to make the sale, which conveyance shall vest in the purchaser the same estate that would have vested in the mortgagee or lienholder if the mortgage or lien had been foreclosed by strict foreclosure, and to this extent such conveyance shall be valid against all parties to the cause and their privies, but against no other persons. The court, at the time of or after ratification of the sale, may order possession of the property sold to be delivered to the purchaser and may issue an execution of ejectment after the time for appeal of the ratification of the sale has expired.

(1949 Rev., S. 7207; P.A. 90-280; P.A. 92-38, S. 2.)

History: P.A. 90-280 amended section to permit court to issue an execution of ejectment at the time of or after ratification of sale, effective after time for appeal of the ratification of sale has expired; P.A. 92-38 changed provision re issuance of execution of ejectment by permitting issuance after the time for appeal of ratification of the sale has expired.

Cited. 9 CA 446. Cited. 13 CA 239. Cited. 22 CA 396. Motion to open and set aside approval of sale filed during an appeal period stays proceedings until court rules on the motion. 98 CA 72.

Cited. 43 CS 467.



Section 49-27 - Disposal of proceeds of sale.

The proceeds of each such sale shall be brought into court, there to be applied if the sale is ratified, in accordance with the provisions of a supplemental judgment then to be rendered in the cause, specifying the parties who are entitled to the same and the amount to which each is entitled. If any part of the debt or obligation secured by the mortgage or lien foreclosed or by any subsequent mortgage or lien was not payable at the date of the judgment of foreclosure, it shall nevertheless be paid as far as may be out of the proceeds of the sale as if due and payable, with rebate of interest where the debt was payable without interest, provided, if the plaintiff is the purchaser at any such sale, he shall be required to bring into court only so much of the proceeds as exceed the amount due upon his judgment debt, interest and costs.

(1949 Rev., S. 7208; P.A. 79-602, S. 83.)

History: P.A. 79-602 made minor changes in wording but made no substantive changes.

Cited. 27 CA 549. Court’s order with respect to funds from foreclosure sale was not a garnishment of funds held by court clerk and court had authority to order the clerk to hold rather than to distribute the funds pending the outcome of appeal. 87 CA 321.

Claim of mechanic’s lienor which has not expired at time of mortgage sale is transferred to proceeds of sale. 20 CS 460.



Section 49-28 - When proceeds of sale will not pay in full.

If the proceeds of the sale are not sufficient to pay in full the amount secured by any mortgage or lien thereby foreclosed, the deficiency shall be determined, and thereupon judgment may be rendered in the cause for the deficiency against any party liable to pay the same who is a party to the cause and has been served with process or has appeared therein, and all persons liable to pay the debt secured by the mortgage or lien may be made parties; but all other proceedings for the collection of the debt shall be stayed during the pendency of the foreclosure suit, and, if a deficiency judgment is finally rendered therein, the other proceedings shall forthwith abate. If the property has sold for less than the appraisal provided for in section 49-25, no judgment shall be rendered in the suit or in any other for the unpaid portion of the debt or debts of the party or parties upon whose motion the sale was ordered, nor shall the same be collected by any other means than from the proceeds of the sale until one-half of the difference between the appraised value and the selling price has been credited upon the debt or debts as of the date of sale; and, when there are two or more debts to which it is to be applied, it shall be apportioned between them.

(1949 Rev., S. 7209; P.A. 79-602, S. 84.)

History: P.A. 79-602 substituted “the” for “such” where appearing.

Cited. 23 CA 266. Cited. 28 CA 809. Cited. 31 CA 1; Id., 621. Cited. 36 CA 313. Cited. 38 CA 240.



Section 49-29 - Expenses of sale and costs.

The court shall order the judgment and costs of the plaintiff to be first paid out of the proceeds of such sale and shall allow, to such of the parties as receive the balance of such proceeds, the costs usually allowed to successful parties, which costs shall be paid in addition to their respective claims and in the same order.

(1949 Rev., S. 7210.)



Section 49-30 - Omission of parties in foreclosure actions.

When a mortgage or lien on real estate has been foreclosed and one or more parties owning any interest in or holding an encumbrance on such real estate subsequent or subordinate to such mortgage or lien has been omitted or has not been foreclosed of such interest or encumbrance because of improper service of process or for any other reason, all other parties foreclosed by the foreclosure judgment shall be bound thereby as fully as if no such omission or defect had occurred and shall not retain any equity or right to redeem such foreclosed real estate. Such omission or failure to properly foreclose such party or parties may be completely cured and cleared by deed or foreclosure or other proper legal proceedings to which the only necessary parties shall be the party acquiring such foreclosure title, or his successor in title, and the party or parties thus not foreclosed, or their respective successors in title.

(1949 Rev., S. 7211.)

Cited. 37 CA 764. Section establishes procedure for foreclosing an encumbrance that is omitted in the original foreclosure. Term “encumbrance” refers to recorded encumbrances. Section intended to benefit foreclosing party who, through mistake or oversight, omitted an encumbrance; it is not intended to be used as a sword by the omitted party. 63 CA 624. Section unconditionally imposes the risk of undisclosed liens on the purchaser of property at a foreclosure sale, and imposes no duty to warn prospective purchasers of the risk of an undisclosed lien, although equity requires reasonable cautionary instructions to prospective purchasers. 130 CA 692.



Section 49-31 - Actions against the state.

In any action to foreclose a mortgage or lien on any land in which the state, or any officer or agent thereof, claims to have an interest subordinate to that of the party seeking the foreclosure, the state, or such officer or agent, as the case may be, may be made a party defendant, and such interest may be foreclosed in the same manner and with the same effect as if such interest were held by an individual, except that no judgment may be rendered against the state or any officer or agent for money or costs of suit.

(1949 Rev., S. 7212.)

Cited. 11 CA 53.



Section 49-31a - Subordination clauses.

Section 49-31a is repealed.

(P.A. 76-357, S. 1, 3; P.A. 78-89, S. 2, 3.)



Section 49-31b - Information in deed sufficient notice as to nature and amount of obligation. Deed for variable rate mortgage loan.

(a) A mortgage deed given to secure payment of a promissory note, which furnishes information from which there can be determined the date, principal amount and maximum term of the note, shall be deemed to give sufficient notice of the nature and amount of the obligation to constitute a valid lien securing payment of all sums owed under the terms of such note.

(b) With regard to a mortgage deed given to secure payment of a promissory note which contains a provision expressly providing that the interest rate set forth in the note may vary one or more times during the life of the note and that such changes in rate may cause the term of the note to change, the “maximum term” shall be adequately disclosed if the mortgage deed furnishes information from which can be determined: (1) A statement that the interest rate is subject to variation, (2) the conditions under which such rate may vary, (3) the manner, including changes in payment amounts, number of scheduled periodic payments, or change in the amount due at maturity, in which any increase and decrease in the rate may be effected, and (4) the date, if applicable, by which according to the terms of the note, remaining amounts of principal and interest, if any, shall be due and payable in full, regardless of changes in the interest rate. The mortgagee shall give written notice of any change in the interest rate to a second or subsequent encumbrancer, provided such encumbrancer has given written notice by registered mail, return receipt requested, of its encumbrance to the mortgagee. The provisions of this section shall not invalidate any mortgage which would be valid without this section.

(P.A. 76-357, S. 2, 3; P.A. 81-391, S. 1.)

History: P.A. 81-391 added Subsec. (b) concerning the information required in a mortgage deed to adequately disclose the maximum term of a note with a variable interest rate and requiring the mortgagee to give notice of any change in the interest rate to a second or subsequent encumbrancer.

Subsec. (a):

Supplements but does not supplant relevant common law standards for validity of mortgages. 202 C. 566. Cited. 210 C. 221. Cited. 230 C. 828.



Section 49-31c - When subordination not subject to statute of frauds and automatically effective.

A subordination agreement which provides that a mortgage, lease or other interest in real property shall be subordinated to one or more future mortgages is not subject to the provisions of section 52-550 and is valid and binding notwithstanding that the subordination agreement does not contain any of the terms or provisions of the future mortgage or mortgages. If the subordination agreement so provides, the subordination is automatically effective at such time or times as the future mortgage or mortgages come into existence without the necessity for the subordinating party to execute any further instruments, provided the mortgage does not violate the terms of the original subordination agreement.

(P.A. 78-89, S. 1, 3; P.A. 79-602, S. 66.)

History: P.A. 79-602 rephrased provisions but made no substantive changes.



Section 49-31d - Definitions.

For the purposes of sections 49-31d to 49-31i, inclusive:

(1) “Unemployed person” means a person who is unemployed for purposes of chapter 567.

(2) “Homeowner” means a person who has an ownership interest in residential real property secured by a mortgage which is the subject of a foreclosure action, and who has owned and occupied such property as his principal residence for a continuous period of not less than two years immediately preceding the commencement of such foreclosure action.

(3) “Restructured mortgage debt” means the adjustment by a court of a mortgage debt to give protection from a foreclosure action.

(4) “Protection from foreclosure” means a court-ordered restructuring of a mortgage debt designed to eliminate an arrearage in payments on such debt and to provide a period not to exceed six months during which foreclosure is stayed.

(5) “Lender” means any person who makes or holds mortgage loans in the ordinary course of business and who is the holder of any first mortgage on residential real estate which is the subject of a foreclosure action.

(6) “Underemployed person” means a person whose earned income during the twelve-month period immediately preceding the commencement of the foreclosure action is (A) less than fifty thousand dollars and (B) less than seventy-five per cent of his average annual earned income during the two years immediately preceding such twelve-month period.

(P.A. 83-547, S. 6; June Sp. Sess. P.A. 83-29, S. 71; P.A. 84-373, S. 1; 84-546, S. 107, 173.)

History: June Sp. Sess. P.A. 83-29 revised section, changed definition of “homeowner”, deleted definition of “financial institution”, added definitions of “lender” and “underemployed person” and made technical changes; P.A. 84-373 amended Subsec. (6) to require an “underemployed person” to have an earned income which is less than $50,000; P.A. 84-546 made technical change; (Revisor’s note: In 1995 the indicators (1) and (2) in Subdiv. (6) were changed editorially by the Revisors to (A) and (B) respectively for consistency with statutory usage).

Cited. 29 CA 541. Cited. 31 CA 260. Cited. 34 CA 138.



Section 49-31e - Notice to homeowner of protections from foreclosure.

(a) In an action by a lender for the foreclosure of a mortgage of residential real property, such lender shall give notice to the homeowner of the availability of the provisions of sections 49-31d to 49-31i, inclusive, at the time the action is commenced.

(b) A homeowner who is given notice of the availability of the provisions of sections 49-31d to 49-31i, inclusive, must make application for protection from foreclosure within twenty-five days of the return day.

(c) No judgment foreclosing the title to real property by strict foreclosure or by a decree of sale shall be entered unless the court is satisfied from pleadings or affidavits on file with the court that notice has been given to the homeowner against whom the foreclosure action is commenced of the availability of the provisions of sections 49-31d to 49-31i, inclusive.

(d) If a homeowner against whom the foreclosure action is commenced was not given notice of the availability of the provisions of sections 49-31d to 49-31i, inclusive, at the time the action was commenced, and such homeowner was eligible to apply for protection from foreclosure at such time, the court, upon its own motion or upon the written motion of such homeowner, may issue an order staying the foreclosure action for fifteen days during which period the homeowner may apply to the court for protection from foreclosure by submitting an application together with a financial affidavit as required by subsection (a) of section 49-31f.

(P.A. 83-547, S. 7; June Sp. Sess. P.A. 83-29, S. 72; P.A. 84-373, S. 2, 5; 84-546, S. 108, 173; P.A. 97-320, S. 1.)

History: June Sp. Sess. P.A. 83-29 deleted references to “financial institution” and substituted “lender” in lieu thereof; P.A. 84-373, S. 2, made technical clarifications (Revisor’s note: The Revisors editorially designated said section 2 as Subsec. (a) and added section 5 of the act as Subsecs. (b), (c) and (d) concerning a homeowner’s deadline for making application, assurances that notice of availability of protection have been given and failure to give notice); P.A. 84-546 made technical clarifications; P.A. 97-320 amended Subsec. (b) by increasing time for application from 15 to 25 days of the return day.



Section 49-31f - Application for protection from foreclosure action. Qualifications. Court determination of eligibility. Stay of foreclosure action.

(a) Subject to the provisions of subsection (b) of this section, a homeowner who is underemployed or unemployed against whom a foreclosure action is brought may make application, together with a financial affidavit, to the court having jurisdiction over the foreclosure action for protection from foreclosure if: (1) The mortgage being foreclosed encumbers the residential real property, which property has served as such homeowner’s principal residence, for a period of not less than two years, (2) such homeowner has not had a foreclosure action commenced against such homeowner in the preceding seven-year period, and (3) such homeowner has not received an emergency mortgage assistance loan and has not applied for emergency mortgage assistance for two years before the application under the provisions of sections 8-265cc to 8-265ii, inclusive.

(b) If the residential real property which is the subject of a foreclosure action is owned by more than one person, (1) no homeowner shall be deemed an unemployed person or an underemployed person, for the purposes of sections 49-31d to 49-31i, inclusive, unless the aggregate earned income of all the homeowners of the residential real property which is the subject of such foreclosure action during the twelve-month period immediately preceding the commencement of the foreclosure action is less than fifty thousand dollars and less than seventy-five per cent of the average aggregate annual earned income during the two years immediately preceding such twelve-month period for all such homeowners, and (2) all homeowners of such property other than the homeowner making application in accordance with subsection (a) of this section shall file a financial affidavit in connection with such application.

(c) The court shall determine the eligibility of such homeowner for protection from foreclosure pursuant to the provisions of sections 49-31d to 49-31i, inclusive.

(d) In determining the eligibility of a homeowner for protection from foreclosure under the provisions of sections 49-31d to 49-31i, inclusive, the court may consider any relevant facts and shall consider:

(1) The likelihood that the homeowner will be able to make timely payments on the restructured mortgage commencing at the end of the restructuring period; and

(2) The presence of any substantial prejudice to the lender or any subordinate lienor or encumbrancer which would result from a restructuring of the mortgage debt.

(e) If the court determines the equity the homeowner has in the property and hears testimony from an appraiser produced by the lender in connection with such determination, (1) the reasonable cost of the appraisal and the appraiser’s appearance as a witness shall be part of the court costs to be added to the principal balance pursuant to subdivision (4) of subsection (a) of section 49-31i if a restructuring order is granted, and (2) the reasonable cost of such appraiser’s appearance as a witness shall be part of the taxable costs of the action, in addition to the taxable costs for such appraisal and the appraiser’s appearance as a witness at a subsequent hearing for a judgment of foreclosure if such order is not granted.

(f) If the court approves the application for protection from foreclosure and restructures the mortgage debt, the foreclosure action shall be stayed for the restructuring period. If, for a period of three months following the end of the restructuring period, there are no further proceedings to continue the foreclosure proceedings based upon a default on the mortgage as restructured, the foreclosure action shall be dismissed. The restructured mortgage debt shall have the same priority as if it had been advanced at the time the mortgage was delivered.

(g) No homeowner who files a defense to any action for foreclosure shall be eligible to make application for protection from such foreclosure pursuant to the provisions of this section.

(P.A. 83-547, S. 8; June Sp. Sess. P.A. 83-29, S. 73; P.A. 84-373, S. 3; 84-546, S. 109, 173; P.A. 93-414, S. 8, 10; P.A. 07-217, S. 182.)

History: June Sp. Sess. P.A. 83-29 revised section, making various technical changes, inserting “homeowner who is underemployed or unemployed” for “person” in Subsec. (a) and “lender or any subordinate lienor or encumbrancer” for “financial institution” in Subsec. (c)(5), and adding provisions in Subsec. (d) re dismissal of foreclosure action and priority of restructured mortgage debt; P.A. 84-373 inserted new Subsec. (b) to establish eligibility requirements for real property owned by more than one homeowner, relettered former Subsecs. (b) and (c) accordingly and deleted duration of unemployment, record of payment and amount of equity as criteria to determine eligibility, inserted new Subsec. (e) to provide for payment of appraisal costs, relettered former Subsec. (d) as (f) and added Subsec. (g) to deny availability of protection for persons who file any defense to the foreclosure action; P.A. 84-546 made technical changes; P.A. 93-414 added Subsec. (a)(3) making mortgagors who received emergency mortgage assistance loans and applied for such assistance within two years ineligible for protection, effective July 1, 1993; P.A. 07-217 made technical changes, effective July 12, 2007.

Subsec. (a):

Clear language of subsec. denies foreclosure protection to anyone who has had a foreclosure action filed against him or her within prior 7-year period regardless of reason for its commencement and even if it was subsequently withdrawn. 103 CA 264.



Section 49-31g - Restructuring of mortgage debt by court.

(a) If it determines that a homeowner who is an underemployed person is eligible for protection from foreclosure pursuant to subsections (a) and (c) of section 49-31f, the court in its discretion may order the restructuring of the mortgage debt of such homeowner so as to eliminate any arrearage in payments on the mortgage debt and may allow a restructuring period not to exceed six months.

(b) If it determines that a homeowner who is an unemployed person is eligible for protection from foreclosure pursuant to subsection (a) of section 49-31f, the court shall order the restructuring of the mortgage debt to eliminate any arrearage in payments on the mortgage debt and shall order a restructuring period not to exceed six months.

(P.A. 83-547, S. 9; June Sp. Sess. P.A. 83-29, S. 74.)

History: June Sp. Sess. P.A. 83-29 revised section and added provisions requiring determination of court that homeowner who is underemployed or unemployed is eligible for foreclosure protection pursuant to Sec. 49-31f prior to ordering restructuring of mortgage debt.



Section 49-31h - Partial payment by homeowner mandated by court as condition for granting of restructuring order.

(a) As a condition to the granting of a restructuring order, the court may order the homeowner to pay to the lender during the restructuring period an amount not to exceed twenty-five per cent of his net income per month as a means of demonstrating the homeowner’s good faith effort to reduce his mortgage indebtedness.

(b) For purposes of this section, “net income” shall include any unemployment benefit received by the homeowner in accordance with chapter 567.

(P.A. 83-547, S. 10; June Sp. Sess. P.A. 83-29, S. 75.)

History: June Sp. Sess. P.A. 83-29 deleted reference to “financial institution” and substituted “lender during the restructuring period” in lieu thereof.



Section 49-31i - Determination of restructured mortgage debt. Limitations on amount of mortgage debt following restructuring. Computation of new mortgage debt.

(a) In determining the restructured mortgage debt, the court shall add the following to the existing principal balance of the mortgage debt: (1) All interest then due the lender and any interest that will be earned to the end of any restructuring period, including interest on any payments advanced by the lender during the restructuring period, such interest to be computed at the rate provided in the mortgage note, (2) real property taxes, (3) premiums for Federal Housing Administration, Veterans’ Administration and private mortgage insurance, and (4) court costs, legal fees and any other sums the court determines to be due under the terms of the mortgage indebtedness by the court. The court shall then apply the composite interest rate as provided in subsection (c) of this section to such total restructured debt over the remaining term of the loan.

(b) The amount of the mortgage debt at the end of any period of restructuring shall in no event exceed either the amount of the original mortgage debt or ninety per cent of the fair market value of the property as determined by an accredited real estate appraiser at the time of restructuring, whichever is greater. The provisions for restructuring the mortgage debt and staying the foreclosure shall apply only if the debt as restructured would not exceed such amount. Any sums added to the existing mortgage debt as a result of a restructuring order shall accrue interest at prevailing market rates after the conclusion of the restructuring period, which rate shall be either fixed or variable depending upon the underlying mortgage note.

(c) At the conclusion of the restructuring period, the new mortgage debt shall be computed based upon a composite rate of interest. The composite rate of interest shall be a weighted average of the original mortgage interest rate as to the principal balance and the prevailing interest rate as to all sums added to the principal balance to establish the total restructured mortgage debt, except that in the case of a flexible rate, variable rate or similar adjustable rate mortgage note, the provisions of the underlying mortgage note for the redetermination of the interest rate on the mortgage shall continue to apply and remain in full force and effect during the remainder of the term of the mortgage.

(P.A. 83-547, S. 11; June Sp. Sess. P.A. 83-29, S. 76; P.A. 84-373, S. 4; P.A. 85-591.)

History: June Sp. Sess. P.A. 83-29 revised section, adding new provisions in Subsec. (a) re method of determination of restructured mortgage debt, adding provisions re applicability of provisions for restructuring mortgage debt and staying foreclosure and rate of interest on sums adding to existing mortgage note in Subsec. (b), and adding provisions in Subsec. (c) re composite rate of interest; P.A. 84-373 amended Subsec. (a) to include interest on advancements made during the restructuring period in the restructured debt; P.A. 85-591 amended Subsec. (b) to permit the restructured mortgage debt to exceed the greater of the original mortgage debt or 90% of the fair market value of the property.



Section 49-31j - Regulations.

The Banking Commissioner shall adopt such regulations, in accordance with chapter 54, as the commissioner deems necessary specifying (1) the manner in which a composite interest rate shall be computed for the new mortgage debt pursuant to subsection (c) of section 49-31i, (2) the method or standard by which prevailing market rates of interest are to be determined, and (3) a form a lender may use to give notice pursuant to section 49-31e to a homeowner of the availability of the provisions of sections 49-31d to 49-31i, inclusive.

(June Sp. Sess. P.A. 83-29, S. 77; P.A. 87-9, S. 2, 3; P.A. 03-84, S. 39; P.A. 04-8, S. 12; P.A. 05-46, S. 18.)

History: (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” and made a technical change, effective June 3, 2003; P.A. 04-8 made technical changes, effective April 16, 2004; P.A. 05-46 added Subdiv. (3) requiring commissioner to adopt regulations specifying a form that lender may use to give notice pursuant to Sec. 49-31e to homeowner of the availability of the provisions of Secs. 49-31d to 49-31i, inclusive.



Section 49-31k - Definitions.

As used in this section and sections 49-31l to 49-31o, inclusive, and section 49-31s:

(1) “Mortgagor” means: (A) The owner-occupant of one-to-four family residential real property located in this state who is also the borrower under a mortgage encumbering such residential real property, except an heir or occupying nonowner of a property encumbered by a reverse annuity mortgage, which is the primary residence of such owner-occupant, or (B) a religious organization that is (i) the owner of real property located in this state, and (ii) the borrower under a mortgage encumbering such real property;

(2) “Residential real property” means a one-to-four family dwelling, occupied as a residence by a mortgagor;

(3) “Mortgagee” means the owner or servicer of the debt secured by a mortgage on residential real property or real property owned by a religious organization securing a loan made primarily for personal, family, religious or household purposes that is the subject of a foreclosure action;

(4) “Authority” means the Connecticut Housing Finance Authority created under section 8-244;

(5) “Mortgage assistance programs” means the mortgage assistance programs developed and implemented by the authority in accordance with sections 8-265cc to 8-265kk, inclusive, 8-265rr and 8-265ss;

(6) “Religious organization” means an organization that meets the religious purposes test of Section 501(c)(3) of the Internal Revenue Code of 1986;

(7) “Objectives of the mediation program” (A) means a determination as to whether or not the parties can reach an agreement that will (i) avoid foreclosure by means that may include consideration of any loss mitigation options available through the mortgagee, or (ii) expedite or facilitate the foreclosure in a manner acceptable to the parties, and (B) includes an expectation that all parties shall endeavor to reach such determination with reasonable speed and efficiency by participating in the mediation process in good faith, but without unreasonable and unnecessary delays; and

(8) “Ability to mediate” means an exhibition on the part of the relevant person of a willingness, including a reasonable ability, to participate in the mediation process in a manner consistent with the objectives of the mediation program and in conformity with any obligations imposed in accordance with subdivision (2) of subsection (b) or (c), as applicable, of section 49-31n, including, but not limited to, a willingness and reasonable ability to respond to questions and specify or estimate when particular decisions will be made or particular information will be furnished and, with respect to the mortgagee, a reasonable familiarity with the loan file, any loss mitigation options that are available to the mortgagor and the material issues raised in prior mediation sessions. Reasonable familiarity with such material issues may be achieved by becoming reasonably familiar with the mediator reports submitted in accordance with subdivision (4) of subsections (b) and (c) of section 49-31n, to the extent such reports are available.

(P.A. 08-176, S. 15; P.A. 11-201, S. 1; P.A. 13-136, S. 1.)

History: P.A. 08-176 effective July 1, 2008; P.A. 11-201 redefined “mortgagor” in Subdiv. (1) and “mortgagee” in Subdiv. (3) and added Subdiv. (6) defining “religious organization”, effective July 1, 2011; P.A. 13-136 added reference to Sec. 49-31s, amended Subdiv. (1) to redefine “mortgagor” by adding exception re heir or occupying nonowner of property encumbered by a reverse annuity mortgage, amended Subdiv. (3) to redefine “mortgagee” by replacing provision re original lender or servicer under a mortgage with “owner or servicer of the debt secured by a mortgage”, added Subdiv. (7) defining “objectives of the mediation program” and added Subdiv. (8) defining “ability to mediate”, effective July 15, 2013.



Section 49-31l - Foreclosure mediation: Notice of foreclosure mediation program. Forms. Procedure. Stay of litigation.

(a) Prior to July 1, 2014: (1) Any action for the foreclosure of a mortgage on residential real property with a return date during the period from July 1, 2008, to June 30, 2009, inclusive, shall be subject to the provisions of subsection (b) of this section, and (2) any action for the foreclosure of a mortgage on (A) residential real property with a return date during the period from July 1, 2009, to June 30, 2014, inclusive, or (B) real property owned by a religious organization with a return date during the period from October 1, 2011, to June 30, 2014, inclusive, shall be subject to the provisions of subsection (c) of this section.

(b) (1) Prior to July 1, 2014, when a mortgagee commences an action for the foreclosure of a mortgage on residential real property with a return date during the period from July 1, 2008, to June 30, 2009, inclusive, the mortgagee shall give notice to the mortgagor of the foreclosure mediation program established in section 49-31m by attaching to the front of the foreclosure complaint that is served on the mortgagor: (A) A copy of the notice of the availability of foreclosure mediation, in such form as the Chief Court Administrator prescribes, and (B) a foreclosure mediation request form, in such form as the Chief Court Administrator prescribes.

(2) Except as provided in subdivision (3) of this subsection, a mortgagor may request foreclosure mediation by submitting the foreclosure mediation request form to the court and filing an appearance not more than fifteen days after the return date for the foreclosure action. Upon receipt of the foreclosure mediation request form, the court shall notify each appearing party that a foreclosure mediation request form has been submitted by the mortgagor.

(3) The court may grant a mortgagor permission to submit a foreclosure mediation request form and file an appearance after the fifteen-day period established in subdivision (2) of this subsection, for good cause shown.

(4) No foreclosure mediation request form may be submitted to the court under this subsection on or after July 1, 2014.

(5) If at any time on or after July 1, 2008, but prior to July 1, 2014, the court determines that the notice requirement of subdivision (1) of this subsection has not been met, the court may, upon its own motion or upon the written motion of the mortgagor, issue an order that no judgment may enter for fifteen days during which period the mortgagor may submit a foreclosure mediation request form to the court.

(6) Notwithstanding any provision of the general statutes or any rule of law to the contrary, prior to July 1, 2014, no judgment of strict foreclosure nor any judgment ordering a foreclosure sale shall be entered in any action subject to the provisions of this subsection and instituted by the mortgagee to foreclose a mortgage on residential real property unless: (A) Notice to the mortgagor has been given by the mortgagee in accordance with subdivision (1) of this subsection and the time for submitting a foreclosure mediation request form has expired and no foreclosure mediation request form has been submitted, or if such notice has not been given, the time for submitting a foreclosure mediation request form pursuant to subdivision (2) or (3) of this subsection has expired and no foreclosure mediation request form has been submitted, or (B) the mediation period set forth in subdivision (b) of section 49-31n has expired or has otherwise terminated, whichever is earlier.

(7) None of the mortgagor’s or mortgagee’s rights in the foreclosure action shall be waived by the mortgagor’s submission of a foreclosure mediation request form to the court.

(c) (1) Prior to July 1, 2014, when a mortgagee commences an action for the foreclosure of a mortgage on residential real property with a return date on or after July 1, 2009, or, with respect to real property owned by a religious organization, a return date on or after October 1, 2011, the mortgagee shall give notice to the mortgagor of the foreclosure mediation program established in section 49-31m by attaching to the front of the writ, summons and complaint that is served on the mortgagor: (A) A copy of the notice of foreclosure mediation, in such form as the Chief Court Administrator prescribes, (B) a copy of the foreclosure mediation certificate form described in subdivision (3) of this subsection, in such form as the Chief Court Administrator prescribes, (C) a blank appearance form, in such form as the Chief Court Administrator prescribes, (D) with respect to an action for the foreclosure of a mortgage on residential real property with a return date on or after October 1, 2011, to September 30, 2013, inclusive, a mediation information form and a notice containing contact information for authority-approved consumer credit counseling agencies, which form and notice shall be in such form as the Chief Court Administrator prescribes, and which form shall be designed to elicit current financial information and such other nonfinancial information from the mortgagor as the Chief Court Administrator, in consultation with representatives from the banking industry and consumer advocates, determines will further the objectives of the mediation program. The instructions to the mediation information form shall explain that the completed mediation information form, along with accompanying documentation reasonably requested from the mortgagor by way of such instructions, shall be delivered to the mortgagee’s counsel not later than fifteen business days prior to the date of the initial mediation session, as identified in the notice provided pursuant to subdivision (2) of subsection (c) of section 49-31n, and (E) for an action to foreclose a mortgage on residential real property with a return date on or after October 1, 2013, the mediation information form shall instruct the mortgagor as to the objectives of the mediation program, explain the preliminary process of meeting with the mediator as described in subdivision (4) of this subsection, instruct the mortgagor to begin gathering financial documentation commonly used in foreclosure mediation for use in meeting with the mediator and in mediation, and include a notice containing contact information for authority-approved consumer counseling agencies, which shall be in such form as the Chief Court Administrator prescribes. The content of the mediation information form shall be designed by the Chief Court Administrator in consultation with representatives from the banking industry and consumer advocates.

(2) The court shall issue a notice of foreclosure mediation described in subdivision (3) of this subsection to the mortgagor not later than the date three business days after the date the mortgagee returns the writ to the court.

(3) The notice of foreclosure mediation shall instruct the mortgagor to file the appearance and foreclosure mediation certificate forms with the court not later than the date fifteen days from the return date for the foreclosure action. With respect to actions with a return date on or after October 1, 2011, to September 30, 2013, inclusive, such notice shall remind the mortgagor to deliver the completed mediation information form and the accompanying documentation described in subdivision (1) of this subsection and encourage such delivery in advance of the required date. With respect to actions with a return date on or after October 1, 2013, to June 30, 2014, inclusive, such notice shall instruct the mortgagor to begin gathering financial information commonly used in foreclosure mediation for use in meeting with the mediator and in mediation. The mediation information form and accompanying documentation shall not, without the explicit written instruction of the mortgagor, be publicly available. Such notice of foreclosure mediation shall be accompanied by materials from the Department of Banking, as prescribed by the Chief Court Administrator, which shall describe the community-based resources available to the mortgagor, including authority-approved housing counseling agencies that may assist with preparation for mediation and application for mortgage assistance programs. The foreclosure mediation certificate form shall require the mortgagor to provide sufficient information to permit the court to confirm that the defendant in the foreclosure action is a mortgagor, and to certify that said mortgagor has sent a copy of the mediation certificate form to the plaintiff in the action.

(4) Upon receipt of the mortgagor’s appearance and foreclosure mediation certificate forms, and provided the court confirms the defendant in the foreclosure action is a mortgagor and that said mortgagor has sent a copy of the mediation certificate form to the plaintiff, the court shall assign the case to mediation and issue notice of such assignment to all appearing parties, which notice shall include an electronic mail address for all communications related to the mediation. The court shall issue such notice not earlier than the date five business days after the return date or by the date three business days after the date on which the court receives the mortgagor’s appearance and foreclosure mediation certificate forms, whichever is later, except that if the court does not receive the appearance and foreclosure mediation certificate forms from the mortgagor by the date fifteen days after the return date for the foreclosure action, the court shall not assign the case to mediation. Promptly upon receipt of the notice of assignment, but not later than the thirty-fifth day following the return date, the mortgagee or its counsel shall deliver to the mediator, via the electronic mail address provided for communications related to the mediation, and to the mortgagor, via first class, priority or overnight mail, (A) an account history identifying all credits and debits assessed to the loan account and any related escrow account in the immediately preceding twelve-month period and an itemized statement of the amount required to reinstate the mortgage loan with accompanying information, written in plain language, to explain any codes used in the history and statement which are not otherwise self-explanatory, (B) the name, business mailing address, electronic mail address, facsimile number and direct telephone number of an individual able to respond with reasonable adequacy and promptness to questions relative to the information submitted to the mediator pursuant to this subdivision, and any subsequent updates to such contact information, which shall be provided reasonably promptly to the mediator via the electronic mail address provided for communication related to the mediation, (C) all reasonably necessary forms and a list of all documentation reasonably necessary for the mortgagee to evaluate the mortgagor for common alternatives to foreclosure that are available through the mortgagee, if any, (D) a copy of the note and mortgage, (E) summary information regarding the status of any pending foreclosure avoidance efforts being undertaken by the mortgagee, (F) a copy of any loss mitigation affidavit filed with the court, and (G) at the mortgagee’s option, (i) the history of foreclosure avoidance efforts with respect to the mortgagor, (ii) information regarding the condition of mortgaged property, and (iii) such other information as the mortgagee may determine is relevant to meeting the objectives of the mediation program. Following the mediator’s receipt of such information, the court shall assign a mediator to the mediation and schedule a meeting with the mediator and the mortgagor and shall endeavor to schedule such meeting on or prior to the forty-ninth day following the return date. The notice of such meeting shall instruct the mortgagor to complete the forms prior to the meeting and to furnish such forms together with the documentation contained in the list, as provided by the mortgagee following the filing of the foreclosure mediation certificate, at the meeting. At such meeting, the mediator shall review such forms and documentation with the mortgagor, along with the information supplied by the mortgagee, in order to discuss the options that may be available to the mortgagor, including any community-based resources, and assist the mortgagor in completing the forms and furnishing the documentation necessary for the mortgagee to evaluate the mortgagor for alternatives to foreclosure. The mediator may elect to schedule subsequent meetings with the mortgagor and determine whether any mortgagor may be excused from an in-person appearance at such subsequent meeting. As soon as practicable, but in no case later than the eighty-fourth day following the return date, the mediator shall facilitate and confirm the submission by the mortgagor of the forms and documentation to the mortgagee’s counsel via electronic means and, at the mortgagee’s election, directly to the mortgagee per the mortgagee’s instruction, and determine, based on the mortgagor’s attendance at the meetings and the extent the mortgagor completed the forms and furnished the documentation contemplated in this subdivision, or failed to perform such tasks through no material fault of the mortgagee, and file a report with the court indicating, (I) whether mediation shall be scheduled with the mortgagee, (II) whether the mortgagor attended scheduled meetings with the mediator, (III) whether the mortgagor fully or substantially completed the forms and furnished the documentation requested by the mortgagee, (IV) the date on which the mortgagee supplied the forms and documentation, and (V) any other information the mediator determines to be relevant to the objectives of the mediation program. No meeting or communication between the mediator and mortgagor under this subdivision shall be treated as an impermissible ex parte communication. If the mediator determines that the mortgagee shall participate in mediation, the court shall promptly issue notice to all parties of such determination and schedule a mediation session between the mortgagee and mortgagor in accordance with subsection (c) of section 49-31n to be held not later than five weeks following the submission to the mortgagee of the forms and documentation contemplated in this subdivision. If the mediator determines that no sessions between the mortgagee and mortgagor shall be scheduled, the court shall promptly issue notice to all parties regarding such determination and mediation shall be terminated. Any mortgagor wishing to contest such determination shall petition the court and show good cause for reinclusion in the mediation program, including, but not limited to, a material change in financial circumstances or a mistake or misunderstanding of the facts by the mediator.

(5) Notwithstanding the provisions of this subsection, the court may refer a foreclosure action brought by a mortgagee to the foreclosure mediation program at any time, for good cause shown, provided the mortgagor has filed an appearance in said action and further provided the court shall, not later than the date three business days after the date on which it makes such referral, send a notice to each appearing party assigning the case to mediation and requiring the parties to participate in the premediation process described in subdivision (4) of this subsection, with the court establishing deadlines to ensure that the premediation process is to be completed by the parties as expeditiously as the circumstances warrant and permit. When determining whether good cause exists, the court shall consider whether the parties are likely to benefit from mediation and, in the case of a referral after prior attempts at mediation have been terminated, whether there has been a material change in circumstances.

(6) Notwithstanding any provision of the general statutes or any rule of law, prior to July 1, 2014, (A) for the period of time which shall not exceed eight months from the return date, the mortgagor shall be permitted to file an answer, special defenses or counterclaims, but no mortgagee or mortgagor shall make any motion, request or demand with respect to the other, except those motions, requests or demands that relate to the mediation program described in section 49-31m and the mediation sessions held pursuant to such program, provided (i) a mortgagor seeking to contest the court’s jurisdiction may file a motion to dismiss and the mortgagee may object to such motion to dismiss in accordance with applicable law and the rules of the courts, and (ii) if the mortgagor elects to make any other motion, request or demand with respect to the mortgagee, the eight-month limit shall no longer apply to either party; and (B) no judgment of strict foreclosure nor any judgment ordering a foreclosure sale shall be entered in any action subject to the provisions of this subsection and instituted by the mortgagee to foreclose a mortgage on residential real property or real property owned by a religious organization unless: (i) The mediation period set forth in subsection (c) of section 49-31n has expired or has otherwise terminated, whichever is earlier, and, if fewer than eight months has elapsed from the return date at the time of termination, fifteen days have elapsed since such termination and any pending motion or request to extend the mediation period has been heard and denied by the court, or (ii) the mediation program is not otherwise required or available. Nothing in this subdivision shall affect any motion made or any default or judgment entered on or before June 30, 2011.

(7) With respect to foreclosure actions with a return date on or after July 1, 2011, to June 30, 2014, inclusive, notwithstanding any provision of the general statutes or any rule of law to the contrary, the mortgagee shall be permitted following the eight-month or fifteen-day period described in subdivision (6) of this subsection, to simultaneously file, as applicable, (A) a motion for default, and (B) a motion for judgment of strict foreclosure or a motion for judgment of foreclosure by sale with respect to the mortgagor in the foreclosure action.

(8) None of the mortgagor’s or mortgagee’s rights in the foreclosure action shall be waived by participation in the foreclosure mediation program.

(P.A. 08-176, S. 16; P.A. 09-209, S. 34; Sept. Sp. Sess. P.A. 09-7, S. 95; P.A. 10-181, S. 1; P.A. 11-51, S. 31; 11-201, S. 2; P.A. 13-136, S. 2.)

History: P.A. 08-176 effective July 1, 2008; P.A. 09-209 added new Subsec. (a) which divided foreclosure mediation program into provisions applicable to foreclosures of certain mortgages with a return date from July 1, 2008, to June 30, 2009, and provisions applicable to foreclosures of certain mortgages with a return date from July 1, 2009, to June 30, 2010, redesignated existing Subsecs. (a) to (e) as Subsecs. (b)(1) to (b)(7), added new Subsec. (c) and made conforming changes, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (c)(2) by changing “not later than three days after the mortgagee” to “not later than the date three business days after the date the mortgagee”, amended Subsec. (c)(4) by adding “or by the date three business days after the date on which the court receives the mortgagor’s appearance and foreclosure mediation certificate forms, whichever is later, except that if”, and amended Subsec. (c)(5) by adding scheduling and notice requirements for first foreclosure mediation session when court makes referral, effective October 5, 2009; P.A. 10-181 extended termination date of foreclosure mediation program to July 1, 2012, and made a technical change in Subsec. (c)(6), effective June 9, 2010; P.A. 11-51 substituted “2014” for “2012” in Subsecs. (a) and (c), inserted “under this subsection” in Subsec. (b)(4), and made technical changes, effective July 1, 2011; P.A. 11-201 extended termination date of foreclosure mediation program to July 1, 2014, added provisions re actions for foreclosure of a mortgage on real property owned by a religious organization, made technical changes, added Subsec. (c)(1)(D) requiring mortgagee to attach a mediation information form and notice containing contact information for authority-approved consumer credit counseling agencies to the writ, summons and complaint and setting forth purpose of information form and requirements re instructions, amended Subsec. (c)(3) to require that notice remind mortgagor to deliver completed mediation information form and accompanying documentation in advance of required date and include materials from Department of Banking describing available community-based resources, amended Subsec. (c)(5) to extend from 15 business days to 35 days from date of referral the deadline for holding the first mediation session, amended Subsec. (c)(6) to add provisions re stay of litigation for 8 months from return date while the mediation period is ongoing, and to prohibit judgment from entering unless mediation period has expired or terminated and, if fewer than 8 months has elapsed from return date, 15 days have elapsed since termination, added Subsec. (c)(7) permitting mortgagee, following 8-month stay, to simultaneously file a motion for default and a motion for judgment of strict foreclosure or for judgment of foreclosure by sale, and redesignated existing Subsec. (c)(7) as Subsec. (c)(8), effective July 1, 2011; P.A. 13-136 amended Subsec. (b)(1) and (4) to (6) to change “2012” to “2014”, amended Subsec. (b)(3) to delete exception, amended Subsec. (c)(1) to add “to September 30, 2013, inclusive”, make technical changes and add Subpara. (E) re information form, amended Subsec. (c)(3) to limit existing provisions to actions with return date from October 1, 2011, to September 30, 2013, add notice provisions for actions with return date from October 1, 2013, to June 30, 2014, and make technical changes, amended Subsec. (c)(4) to replace provision re court scheduling a mediation date with requirement that court assign the case to mediation and issue notice of the assignment to all appearing parties, and add provisions re premediation process, including information the mortgagee shall provide to the mediator and mortgagor, the assignment of a mediator and scheduling of a meeting with the mediator and mortgagor, the first meeting between the mediator and mortgagor, the scheduling of subsequent meetings with the mortgagor, and the determination as to whether the mortgagee shall participate in mediation sessions, amended Subsec. (c)(5) to permit the court to refer a foreclosure action to the mediation program for good cause shown, eliminate requirement that the first mediation session be scheduled not later than 35 days from the date the court refers an action for mediation, and require participation in premediation process and establishment of deadlines to ensure premediation process is completed expeditiously, amended Subsec. (c)(6) to permit the mortgagor to file an answer, special defenses or counterclaims and require that any pending motion or request to extend the mediation period be heard and denied before a judgment of strict foreclosure or ordering a foreclosure sale is entered, and amended Subsec. (c)(7) to add “to June 30, 2014, inclusive” and delete “on or before July 1, 2014, and”, effective July 15, 2013.



Section 49-31m - Foreclosure mediation program.

The Chief Court Administrator shall establish in each judicial district a foreclosure mediation program in actions to foreclose mortgages on residential real property or real property owned by a religious organization. Such foreclosure mediation shall (1) address all issues of foreclosure, including, but not limited to, reinstatement of the mortgage, disposition of the property through means other than the foreclosure process, including short sales and deeds in lieu of foreclosure, assignment of law days, assignment of sale date, restructuring of the mortgage debt and foreclosure by decree of sale, and (2) be conducted by foreclosure mediators who (A) have a duty to be unbiased and are employed by the Judicial Branch, (B) are trained in mediation and all relevant aspects of the law, as determined by the Chief Court Administrator, (C) have knowledge of the community-based resources that are available in the judicial district in which they serve, and (D) have knowledge of the mortgage assistance programs. Such mediators may refer mortgagors who participate in the foreclosure mediation program to community-based resources when appropriate and to the mortgage assistance programs. Such mediators shall not give legal advice to any party in mediation.

(P.A. 08-176, S. 17; P.A. 11-201, S. 3; P.A. 13-136, S. 3.)

History: P.A. 08-176 effective June 12, 2008; P.A. 11-201 deleted program establishment date of July 1, 2008, and added reference to real property owned by a religious organization; P.A. 13-136 required mediation to address the disposition of property through means other than the foreclosure process, required mediators to have a duty to be unbiased and prohibited mediators from giving legal advice to any party in mediation, effective July 15, 2013.



Section 49-31n - Mediation period. Information required. Termination of program.

(a) Prior to July 1, 2014: (1) Any action for the foreclosure of a mortgage on residential real property with a return date during the period from July 1, 2008, to June 30, 2009, inclusive, shall be subject to the provisions of subsection (b) of this section, and (2) any action for the foreclosure of a mortgage on (A) residential real property with a return date during the period from July 1, 2009, to June 30, 2014, inclusive, or (B) real property owned by a religious organization with a return date during the period from October 1, 2011, to June 30, 2014, inclusive, shall be subject to the provisions of subsection (c) of this section.

(b) (1) For any action for the foreclosure of a mortgage on residential real property with a return date during the period from July 1, 2008, to June 30, 2009, inclusive, the mediation period under the foreclosure mediation program established in section 49-31m shall commence when the court sends notice to each appearing party that a foreclosure mediation request form has been submitted by a mortgagor to the court, which notice shall be sent not later than three business days after the court receives a completed foreclosure mediation request form. The mediation period shall conclude not later than the conclusion of the third mediation session between the mortgagor and mortgagee or seven months after the return date, whichever is earlier, except that the court may, in its discretion, for good cause shown, upon the motion of any party or the mediator, (A) extend the mediation period subject to the provisions of subdivision (9) of this subsection or shorten the mediation period.

(2) The first mediation session shall be held not later than fifteen business days after the court sends notice to all parties that a foreclosure mediation request form has been submitted to the court. The mortgagor and mortgagee shall appear in person at each mediation session and shall have the ability to mediate, except that (A) if a party is represented by counsel, the party’s counsel may appear in lieu of the party to represent the party’s interests at the mediation, provided the party has the ability to mediate, the mortgagor attends the first mediation session in person, and the party is available (i) during the mediation session by telephone, and (ii) to participate in the mediation session by speakerphone, provided an opportunity is afforded for confidential discussions between the party and party’s counsel, (B) following the initial mediation session, if there are two or more mortgagors who are self-represented, only one mortgagor shall be required to appear in person at each subsequent mediation session unless good cause is shown, provided the other mortgagors are available (i) during the mediation session, and (ii) to participate in the mediation session by speakerphone, and (C) if a party suffers from a disability or other significant hardship that imposes an undue burden on such party to appear in person, the mediator may grant permission to such party to participate in the mediation session by telephone. A mortgagor’s spouse, who is not a mortgagor but who lives in the subject property, may appear at each mediation session, provided all appearing mortgagors consent, in writing, to such spouse’s appearance or such spouse shows good cause for his or her appearance and the mortgagors consent in writing to the disclosure of nonpublic personal information to such spouse. If the mortgagor has submitted a complete package of financial documentation in connection with a request for a particular foreclosure alternative, the mortgagee shall have thirty-five days from the receipt of the completed package to respond with a decision and, if the decision is a denial of the request, provide the reasons for such denial. If the mortgagor has, in connection with a request for a foreclosure alternative, submitted a financial package that is not complete, or if the mortgagee’s evaluation of a complete package reveals that additional information is necessary to underwrite the request, the mortgagee shall request the missing or additional information within a reasonable period of time of such evaluation. If the mortgagee’s evaluation of a complete package reveals that additional information is necessary to underwrite the request, the thirty-five-day deadline for a response shall be extended but only for so long as is reasonable given the timing of the mortgagor’s submission of such additional information and the nature and context of the required underwriting. Not later than the third business day after each mediation session held on or after June 18, 2013, the mediator shall file with the court a report indicating, to the extent applicable, (i) the extent to which each of the parties complied with the requirements set forth in this subdivision, including the requirement to engage in conduct that is consistent with the objectives of the mediation program and to possess the ability to mediate, (ii) whether the mortgagor submitted a complete package of financial documentation to the mortgagee, (iii) a general description of the foreclosure alternative being requested by the mortgagor, (iv) whether the mortgagor has previously been evaluated for similar requests, whether prior to mediation or in mediation, and, if so, whether there has been any apparent change in circumstances since a decision was made with respect to that prior evaluation, (v) whether the mortgagee has responded to the mortgagor’s request for a foreclosure alternative and, if so, a description of the response and whether the mediator is aware of any material reason not to agree with the response, (vi) whether the mortgagor has responded to an offer made by the mortgagee on a reasonably timely basis, and if so, an explanation of the response, (vii) whether the mortgagee has requested additional information from the mortgagor and, if so, the stated reasons for the request and the date by which such additional information shall be submitted so that information previously submitted by the mortgagor, to the extent possible, may still be used by the mortgagee in conducting its review, (viii) whether the mortgagor has supplied, on a reasonably timely basis, any additional information that was reasonably requested by the mortgagee, and, if not, the stated reason for not doing so, (ix) if information provided by the mortgagor is no longer current for purposes of evaluating a foreclosure alternative, a description of the out-of-date information and an explanation as to how and why such information is no longer current, (x) whether the mortgagee has provided a reasonable explanation of the basis for a decision to deny a request for a loss mitigation option or foreclosure alternative and whether the mediator is aware of any material reason not to agree with that decision, (xi) whether the mortgagee has complied with the time frames set forth in this subdivision for responding to requests for decisions, (xii) if a subsequent mediation session is expected to occur, a general description of the expectations for such subsequent session and for the parties prior to such subsequent session and, if not otherwise addressed in the report, whether the parties satisfied the expectations set forth in previous reports, and (xiii) a determination of whether the parties will benefit from further mediation. The mediator shall deliver a copy of such report to each party to the mediation when the mediator files the report. The parties shall have the opportunity to submit their own supplemental information following the filing of the report, provided such supplemental information shall be submitted not later than five business days following the receipt of the mediator’s report. Any request by the mortgagee to the mortgagor for additional or updated financial documentation shall be made in writing. The court may impose sanctions on any party or on counsel to a party if such party or such counsel engages in intentional or a pattern or practice of conduct during the mediation process that is contrary to the objectives of the mediation program. Any sanction that is imposed shall be proportional to the conduct and consistent with the objectives of the mediation program. Available sanctions shall include, but not be limited to, terminating mediation, ordering the mortgagor or mortgagee to mediate in person, forbidding the mortgagee from charging the mortgagor for the mortgagee’s attorney’s fees, awarding attorney’s fees, and imposing fines. In the case of egregious misconduct, the sanctions shall be heightened. The court shall not award attorney’s fees to any mortgagee for time spent in any mediation session if the court finds that such mortgagee has failed to comply with this subdivision, unless the court finds reasonable cause for such failure.

(3) If the mediator reports to the court that the parties will not benefit from further mediation, the mediation period shall terminate automatically. If the mediator reports to the court after the first or second mediation session that the parties may benefit from further mediation, the mediation period shall continue.

(4) If the mediation period concludes and certain issues have not been resolved pursuant to the mediation, the mediator may refer the mortgagor to any appropriate community-based services that are available.

(5) The Chief Court Administrator shall establish policies and procedures to implement this subsection. Such policies and procedures shall, at a minimum, provide that the mediator shall advise the mortgagor at the first meeting required by subdivision (4) of subsection (c) of section 49-31l that a judgment of strict foreclosure or foreclosure by sale may cause the mortgagor to lose the residential real property to foreclosure.

(6) In no event shall any determination issued by a mediator under this program form the basis of an appeal of any foreclosure judgment.

(7) Foreclosure mediation request forms shall not be accepted by the court under this subsection on or after July 1, 2014, and the foreclosure mediation program shall terminate when all mediation has concluded with respect to any applications submitted to the court prior to July 1, 2014.

(8) At any time during the mediation period, the mediator may refer a mortgagor who is the owner-occupant of one-to-four family residential real property to the mortgage assistance programs, except that any such referral shall not prevent a mortgagee from proceeding to judgment when the conditions specified in subdivision (6) of subsection (b) of section 49-31l have been satisfied.

(9) (A) The mediation period shall conclude following the third mediation session or if more than seven months have elapsed since the return date. Not later than fifteen days following the conclusion of the mediation period, and any extended mediation sessions held in accordance with this subdivision, any party may move for, or the mediator may request, an extension of the mediation period. The court shall grant only one additional mediation session per motion or request upon a finding that it is highly probable the parties will reach an agreement through mediation. The court may also grant one additional mediation session per motion or request upon a finding that any party has engaged, either intentionally or by a pattern or practice, in conduct that is contrary to the objectives of the mediation program. The court shall make its ruling not later than twenty days after the filing of such motion or request, and no judgment of strict foreclosure or any judgment ordering a foreclosure sale shall be entered until (i) the court denies the motion or request, or (ii) the conclusion of the extended mediation session, except as provided in subparagraph (B) of this subdivision. Upon the grant of an additional mediation session following the proper finding, the court shall establish an expeditious deadline for such extended mediation session to occur. Such extended mediation period shall conclude following such extended mediation session.

(B) The mediation period may be extended for one additional mediation session without a hearing held pursuant to this subdivision provided all parties to the mediation agree that such parties would benefit from such a session and, in consultation with the mediator, establish an expeditious deadline for such session to take place.

(C) To determine whether to extend mediation, the court may consider all matters that have arisen in the mediation, including, but not limited to, the number of motions to extend mediation, the reasons for which an agreement has not been reached, the objectives of the mediation program, the extent to which the parties will benefit from further mediation, the reports submitted by the mediator, papers submitted in connection with any motion, and any supplemental reports submitted by a party. The court shall articulate its reasons in the order granting or denying any such motion or request to extend mediation.

(10) For any case pending as of October 1, 2013, in which mediation is ongoing, (A) if three or fewer sessions have been held, such case shall be treated as if no sessions have been held as of said date for purposes of subdivision (9) of this subsection, and (B) if four or more sessions have been held, then any party or the mediator may move to terminate the mediation period or extend such period in accordance with subdivision (9) of this subsection and, if no such motion to extend is made, the mediation period shall conclude after the third mediation session occurring after October 1, 2013.

(c) (1) For any action for the foreclosure of a mortgage on residential real property with a return date during the period from July 1, 2009, to June 30, 2014, inclusive, or for any action for the foreclosure of a mortgage on real property owned by a religious organization with a return date during the period from October 1, 2011, to June 30, 2014, inclusive, the mediation period under the foreclosure mediation program established in section 49-31m shall commence when the court sends notice to each appearing party scheduling the first foreclosure mediation session. The mediation period shall conclude not later than the conclusion of the third mediation session between the mortgagor and mortgagee or seven months after the return date, whichever is earlier, except that the court may, in its discretion, for good cause shown, upon the motion of any party or request by the mediator, extend the mediation period subject to the provisions of subdivision (9) of this subsection or shorten the mediation period.

(2) The mortgagor and mortgagee shall appear in person at each mediation session and shall have the ability to mediate, except that (A) if a party is represented by counsel, the party’s counsel may appear in lieu of the party to represent the party’s interests at the mediation, provided the party has the ability to mediate, the mortgagor attends the first mediation session in person and the party is available (i) during the mediation session by telephone, and (ii) to participate in the mediation session by speakerphone, provided an opportunity is afforded for confidential discussions between the party and party’s counsel, (B) following the initial mediation session, if there are two or more mortgagors who are self-represented, only one mortgagor shall be required to appear in person at each subsequent mediation session unless good cause is shown, provided the other mortgagors are available (i) during the mediation session, and (ii) to participate in the mediation session by speakerphone, and (C) if a party suffers from a disability or other significant hardship that imposes an undue burden on such party to appear in person, the mediator may grant permission to such party to participate in the mediation session by telephone. A mortgagor’s spouse, who is not a mortgagor but who lives in the subject property, may appear at each mediation session, provided all appearing mortgagors consent, in writing, to such spouse’s appearance or such spouse shows good cause for his or her appearance and the mortgagors consent, in writing, to the disclosure of nonpublic personal information to such spouse. If the mortgagor has submitted a complete package of financial documentation in connection with a request for a particular foreclosure alternative, the mortgagee shall have thirty-five days from the receipt of the completed package to respond with a decision and, if the decision is a denial of the request, provide the reasons for such denial. If the mortgagor has, in connection with a request for a foreclosure alternative, submitted a financial package that is not complete, or if the mortgagee’s evaluation of a complete package reveals that additional information is necessary to underwrite the request, the mortgagee shall request the missing or additional information within a reasonable period of time of such evaluation. If the mortgagee’s evaluation of a complete package reveals that additional information is necessary to underwrite the request, the thirty-five-day deadline for a response shall be extended but only for so long as is reasonable given the timing of the mortgagor’s submission of such additional information and the nature and context of the required underwriting. Not later than the third business day after each mediation session, the mediator shall file with the court a report indicating, to the extent applicable, (i) the extent to which each of the parties complied with the requirements set forth in this subdivision, including the requirement to engage in conduct that is consistent with the objectives of the mediation program and to possess the ability to mediate, (ii) whether the mortgagor submitted a complete package of financial documentation to the mortgagee, (iii) a general description of the foreclosure alternative being requested by the mortgagor, (iv) whether the mortgagor has previously been evaluated for similar requests, whether prior to mediation or in mediation, and, if so, whether there has been any apparent change in circumstances since a decision was made with respect to that prior evaluation, (v) whether the mortgagee has responded to the mortgagor’s request for a foreclosure alternative and, if so, a description of the response and whether the mediator is aware of any material reason not to agree with the response, (vi) whether the mortgagor has responded to an offer made by the mortgagee on a reasonably timely basis, and if so, an explanation of the response, (vii) whether the mortgagee has requested additional information from the mortgagor and, if so, the stated reasons for the request and the date by which such additional information shall be submitted so that information previously submitted by the mortgagor, to the extent possible, may still be used by the mortgagee in conducting its review, (viii) whether the mortgagor has supplied, on a reasonably timely basis, any additional information that was reasonably requested by the mortgagee, and, if not, the stated reason for not doing so, (ix) if information provided by the mortgagor is no longer current for purposes of evaluating a foreclosure alternative, a description of the out-of-date information and an explanation as to how and why such information is no longer current, (x) whether the mortgagee has provided a reasonable explanation of the basis for a decision to deny a request for a loss mitigation option or foreclosure alternative and whether the mediator is aware of any material reason not to agree with that decision, (xi) whether the mortgagee has complied with the time frames set forth in this subdivision for responding to requests for decisions, (xii) if a subsequent mediation session is expected to occur, a general description of the expectations for such subsequent session and for the parties prior to such subsequent session and, if not otherwise addressed in the report, whether the parties satisfied the expectations set forth in previous reports, and (xiii) a determination of whether the parties will benefit from further mediation. The mediator shall deliver a copy of such report to each party to the mediation when the mediator files the report. The parties shall have the opportunity to submit their own supplemental information following the filing of the report, provided such supplemental information shall be submitted not later than five business days following the receipt of the mediator’s report. Any request by the mortgagee to the mortgagor for additional or updated financial documentation shall be made in writing. The court may impose sanctions on any party or on counsel to a party if such party or such counsel engages in intentional or a pattern or practice of conduct during the mediation process that is contrary to the objectives of the mediation program. Any sanction that is imposed shall be proportional to the conduct and consistent with the objectives of the mediation program. Available sanctions shall include, but not be limited to, terminating mediation, ordering the mortgagor or mortgagee to mediate in person, forbidding the mortgagee from charging the mortgagor for the mortgagee’s attorney’s fees, awarding attorney’s fees, and imposing fines. In the case of egregious misconduct, the sanctions shall be heightened. The court shall not award attorney’s fees to any mortgagee for time spent in any mediation session if the court finds that such mortgagee has failed to comply with this subdivision, unless the court finds reasonable cause for such failure.

(3) If the mediator reports to the court that the parties will not benefit from further mediation, the mediation period shall terminate automatically. If the mediator reports to the court after the first or second mediation session that the parties may benefit from further mediation, the mediation period shall continue.

(4) If the mediation period concludes and certain issues have not been resolved pursuant to the mediation, the mediator may refer the mortgagor to any appropriate community-based services that are available in the judicial district, but any such referral shall not cause a delay in the mediation process.

(5) The Chief Court Administrator shall establish policies and procedures to implement this subsection. Such policies and procedures shall, at a minimum, provide that the mediator shall advise the mortgagor at the first meeting required by subdivision (4) of subsection (c) of section 49-31l that: (A) Such mediation does not suspend the mortgagor’s obligation to respond to the foreclosure action beyond the limited time frame described in subdivision (6) of subsection (c) of section 49-31l; and (B) a judgment of strict foreclosure or foreclosure by sale may cause the mortgagor to lose the residential real property or real property owned by a religious organization to foreclosure.

(6) In no event shall any determination issued by a mediator under this program form the basis of an appeal of any foreclosure judgment.

(7) The foreclosure mediation program shall terminate when all mediation has concluded with respect to any foreclosure action with a return date during the period from July 1, 2009, to June 30, 2014, inclusive.

(8) At any time during the mediation period, the mediator may refer a mortgagor who is the owner-occupant of one-to-four family residential real property to the mortgage assistance programs, except that any such referral shall not prevent a mortgagee from proceeding to judgment when the conditions specified in subdivision (6) of subsection (c) of section 49-31l have been satisfied.

(9) (A) The mediation period shall conclude following the third mediation session or if more than seven months have elapsed since the return date. Not later than fifteen days following the conclusion of the mediation period, and any subsequent extended mediation sessions held in accordance with this subdivision, any party may move for, or the mediator may request, an extension of the mediation period. The court shall grant only one additional mediation session per motion or request upon a finding that it is highly probable the parties will reach an agreement through mediation. The court may also grant one additional mediation session per motion or request upon a finding that any party has engaged, either intentionally or by a pattern or practice, in conduct that is contrary to the objectives of the mediation program. The court shall make its ruling not later than twenty days after the filing of such motion or request, and no judgment of strict foreclosure or any judgment ordering a foreclosure sale shall be entered until (i) the court denies the motion or request, or (ii) the conclusion of the subsequent extended mediation session, except as provided in subparagraph (B) of this subdivision. Upon the grant of an additional mediation session following the proper finding, the court shall establish a reasonably expeditious deadline for such subsequent extended mediation session to occur. Such extended mediation period shall conclude following such subsequent extended mediation session.

(B) The mediation period may be extended for one additional mediation session without a hearing held pursuant to this subdivision provided all parties to the mediation agree that such parties would benefit from such a session and, in consultation with the mediator, establish a reasonably expeditious deadline for such session to take place.

(C) To determine whether to extend mediation, the court may consider all matters that have arisen in the mediation, including, but not limited to, the number of motions to extend mediation, the reasons for which an agreement has not been reached, the objectives of the mediation program, the extent to which the parties will benefit from further mediation, the reports submitted by the mediator, papers submitted in connection with any motion, and any supplemental reports submitted by a party. The court shall articulate its reasons in the order granting or denying any such motion or request to extend mediation.

(10) For any case pending as of October 1, 2013, in which mediation is ongoing, (A) if three or fewer sessions have been held, such case shall be treated as if no sessions have been held as of said date for purposes of subdivision (9) of this subsection, and (B) if four or more sessions have been held, then any party or the mediator may move to terminate the mediation period or extend such period in accordance with subdivision (9) of this subsection and, if no such motion to extend is made, the mediation period shall conclude after the third mediation session occurring after October 1, 2013.

(d) (1) Not later than February 14, 2014, the Chief Court Administrator shall submit, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to banks, a summary regarding the mediation program and a general summary of the data collected in the reports submitted pursuant to subdivision (2) of subsections (b) and (c) of this section from July 1, 2013, to December 31, 2013, inclusive. Such summaries shall include, but not be limited to, the aggregate data regarding the number of cases in mediation, the number of mediation sessions held, the number of agreements reached before the conclusion of the mediation period, the number of motions or requests for an extension or continuance and the identity of the party that made such a motion or request, whether the loan at issue was serviced by a third party, the judicial district in which the mediation took place and whether the mortgagor was self-represented.

(2) Not later than February 14, 2015, the Chief Court Administrator shall submit, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to banks, a summary of the reports submitted from July 1, 2013, to December 31, 2014, inclusive, pursuant to subdivision (2) of subsections (b) and (c) of this section. The detailed data points for such summary, including data to be collected but not reported, shall be developed by the Chief Court Administrator in consultation with representatives from the Governor’s office, the banking industry and consumer advocates.

(P.A. 08-176, S. 18; Nov. 24 Sp. Sess. P.A. 08-2, S. 8; P.A. 09-209, S. 35; P.A. 10-181, S. 2; P.A. 11-51, S. 32; 11-201, S. 4; P.A. 13-136, S. 4.)

History: P.A. 08-176 effective July 1, 2008; Nov. 24 Sp. Sess. P.A. 08-2 amended Subsec. (a) to designate existing provision re extension of mediation period as Subdiv. (1), increase extension period therein from ten to thirty days, add Subdiv. (2) re extension of mediation period by not more than thirty days upon written request of the mediator and make technical changes, and amended Subsec. (b) to extend deadline for first mediation session from ten to fifteen business days after court notice, effective November 25, 2008; P.A. 09-209 added new Subsec. (a) re applicable foreclosure mediation period for foreclosures of certain mortgages with a return date from July 1, 2008, to June 30, 2009, and from July 1, 2009, to June 30, 2010, redesignated existing Subsecs. (a) to (h) as Subsecs. (b)(1) to (b)(8), added provision re award of attorney’s fees in redesignated Subsec. (b)(2), deleted provision re rules of court in redesignated Subsec. (b)(5), added new Subsec. (c) and made conforming changes, effective July 1, 2009; P.A. 10-181 extended termination date of foreclosure mediation program to July 1, 2012, and amended Subsecs. (b)(2) and (c)(2) by eliminating option of mortgagee being available during mediation session by electronic means and making a technical change, effective June 9, 2010; P.A. 11-51 substituted “2014” for “2012” in Subsecs. (a), (b)(7) and (c)(1) and (7), inserted “under this subsection” in Subsec. (b)(7), and made technical changes, effective July 1, 2011; P.A. 11-201 extended termination date of foreclosure mediation program to July 1, 2014, added provisions re actions for foreclosure of a mortgage on real property owned by a religious organization, amended Subsecs. (b)(2) and (c)(2) to require mortgagee to be available to participate by speakerphone, provided opportunity is afforded for confidential discussions between mortgagee and mortgagee’s counsel and, following initial mediation session, if there are two or more mortgagors, to require only one mortgagor to appear in person at each subsequent session, provided other mortgagors are available during session and to participate by speakerphone and opportunity is afforded for confidential discussions among mortgagors and mortgagors’ counsel, amended Subsecs. (b)(8) and (c)(8) to provide that mediator may refer mortgagor who is owner-occupant of one-to-four family residential real property to mortgage assistance programs, amended Subsec. (c)(2) to require first mediation session to be held not later than 35 days after court sends notice and the delivery to mortgagor of mortgagee’s account history, contact information of individual able to process refinance or modification requests and reasonably prompt updates to information provided, amended Subsec. (c)(3) to add provision re failure to comply with documentation requirements not to be grounds for termination of mediation period before a second mediation is conducted, and amended Subsec. (c)(5) to include reference to limited time frame described in Sec. 49-31l(c)(6), effective July 1, 2011; P.A. 13-136 amended Subsec. (b)(1) to change conclusion of the mediation period to not later than the conclusion of the third mediation session or 7 months after the return date, whichever is earlier, and to allow the court to extend the mediation period upon the motion of any party or the mediator in accordance with Subsec. (b)(9), amended Subsec. (b)(2) to allow party’s counsel to appear in lieu of the party, provided, in part, the party has the ability to mediate and the mortgagor attends the first session in person, to replace “mortgagee” with “party”, to permit more than one mortgagor to appear in person after the initial mediation session, to delete proviso re opportunity for confidential discussions with regard to participating in sessions by speakerphone, to delete prohibition re awarding attorney’s fees for time spent in mediation session, to add Subpara. (C) re parties who suffer from a disability or significant hardship, to permit a mortgagor’s spouse who lives in the subject property to appear at each session, to add provisions re the mortgagee’s responsibility to respond to mortgagor’s package of financial documentation, the filing of the mediator’s report, the parties’ opportunity to submit supplemental information following the filing of the mediator’s report, and the court’s ability to impose sanctions, and to make technical changes, amended Subsec. (b)(3) to delete provisions re the mediator’s determination 2 days after conclusion of the first mediation session, and to permit mediation to continue if the mediator reports to the court after the second mediation session that the parties may benefit from further mediation, amended Subsec. (b)(4) to delete provisions re mediator’s report and to permit the mediator to refer to community-based services if the mediation period concludes and certain issues are unresolved, amended Subsec. (b)(5) to delete provision re mediation does not suspend the mortgagor’s obligation to respond to the foreclosure action and make technical changes, amended Subsec. (b)(7) to change “2012” to “2014”, added Subsec. (b)(9) re conclusion and extension of the mediation period, added Subsec. (b)(10) re cases pending as of October 1, 2013, amended Subsec. (c)(1) to change conclusion of the mediation period to not later than the conclusion of the third mediation session or 7 months after the return date, whichever is earlier, and to allow the court to extend the mediation period upon the motion of any party or the mediator in accordance with Subsec. (c)(9), amended Subsec. (c)(2) to delete provisions re the first mediation session, to allow party’s counsel to appear in lieu of the party, provided, in part, the party has the ability to mediate and the mortgagor attends the first session in person, to replace “mortgagee” with “party”, to permit more than one mortgagor to appear in person after the initial mediation session, to delete proviso re opportunity for confidential discussions with regard to participating in sessions by speakerphone, to delete prohibition re awarding attorney’s fees for time spent in mediation session, to add Subpara. (C) re parties who suffer from a disability or significant hardship, to permit a mortgagor’s spouse who lives in the subject property to appear at each session, to add provisions re the mortgagee’s responsibility to respond to mortgagor’s package of financial documentation, the filing of the mediator’s report, the parties’ opportunity to submit supplemental information following the filing of the mediator’s report, and the court’s ability to impose sanctions, and to make technical changes, amended Subsec. (c)(3) to delete provisions re the mediator’s determination 2 days after the conclusion of the first mediation session, to permit mediation to continue if the mediator reports to the court after the second mediation session that the parties may benefit from further mediation, and to delete provision re failure to comply with documentation requirements, amended Subsec. (c)(4) to eliminate provision re mediator’s report and to permit the mediator to refer to community-based services if the mediation period concludes and certain issues are unresolved, amended Subsec. (c)(5) to change “mediation session” to “meeting” and make a technical change, added Subsec. (c)(9) re conclusion and extension of the mediation period, added Subsec. (c)(10) re cases pending as of October 1, 2013, and added Subsec. (d) re Chief Court Administrator’s reports, effective July 15, 2013.



Section 49-31o - Consent of mortgagee required for changes. Disclosure of information submitted to mediator.

(a) Nothing in sections 49-31k to 49-31n, inclusive, shall require a mortgagee to modify a mortgage or change the terms of payment of a mortgage without its consent.

(b) Information submitted by the mortgagor to a mediator, either orally or in writing, including financial documents, shall not be subject to disclosure by the Judicial Branch.

(P.A. 08-176, S. 19; P.A. 09-209, S. 36.)

History: P.A. 08-176 effective July 1, 2008; P.A. 09-209 designated existing provisions as Subsec. (a) and added Subsec. (b) re information submitted by mortgagor to a mediator, effective July 1, 2009.



Section 49-31p - Successor in interest in foreclosed property secured by federally-related mortgage loan. Assumption of interest limited. Definitions.

(a) In the case of any foreclosure on a federally-related mortgage loan or on any dwelling or residential real property that has a return date on or after July 13, 2011, but not later than December 31, 2017, any immediate successor in interest in such property pursuant to the foreclosure shall assume such interest subject to (1) the provision, by such successor in interest, of a notice to vacate to any bona fide tenant not less than ninety days before the effective date of such notice; and (2) the rights of any bona fide tenant, as of the date absolute title vests in such successor in interest (A) under any bona fide lease entered into before such date to occupy the premises until the end of the remaining term of the lease, except that a successor in interest may terminate a lease effective on the date of sale of the unit to a purchaser who will occupy the unit as a primary residence, subject to the receipt by the tenant of the ninety-day notice under subdivision (1) of this subsection; or (B) without a lease or with a lease terminable at will under state law, subject to the receipt by the tenant of the ninety-day notice under subdivision (1) of this subsection, except that nothing under this section shall affect the requirements for termination of any federally subsidized or state-subsidized tenancy or of any state or local law that provides longer time periods or other additional protections for tenants.

(b) For purposes of this section, a lease or tenancy shall be considered bona fide only if (1) the mortgagor or the child, spouse, or parent of the mortgagor under the contract is not the tenant, (2) the lease or tenancy was the result of an arms-length transaction, and (3) the lease or tenancy requires the receipt of rent that is not substantially less than fair market rent for the property or the unit’s rent is reduced or subsidized due to a federal, state or local subsidy.

(c) For purposes of this section, the term “federally-related mortgage loan” has the same meaning as in 12 USC 2602(1), the Real Estate Settlement Procedures Act of 1974. For purposes of this section, the date of a notice of foreclosure shall be deemed to be the date on which complete title to a property is transferred to a successor entity or person as a result of an order of a court or pursuant to provisions in a mortgage, deed of trust or security deed.

(P.A. 11-201, S. 7.)

History: P.A. 11-201 effective July 13, 2011.



Section 49-31q - Successor in interest in foreclosed property. Termination of tenant lease and assumption of interest subject to tenant lease.

(a) On or before December 31, 2017, in the case of an owner who is an immediate successor in interest pursuant to foreclosure during the term of a lease, vacating the property prior to sale shall not constitute other good cause for terminating the lease of a tenant who is a recipient of assistance under 42 USC 1437f(o), the federal Housing Choice Voucher Program, except that the owner may terminate the tenancy effective on the date of transfer of the unit to the owner if the owner (1) will occupy the unit as a primary residence, and (2) has provided the tenant a notice to vacate at least ninety days before the effective date of such notice.

(b) On or before December 31, 2017, in the case of any foreclosure on any federally-related mortgage loan, as that term is defined in 12 USC 2602(1), the Real Estate Settlement Procedures Act of 1974, or on any residential real property in which a recipient of assistance under 42 USC 1437(o), the federal Housing Choice Voucher Program, resides, the immediate successor in interest in such property pursuant to the foreclosure shall assume such interest subject to the lease between the prior owner and the tenant and to the housing assistance payments contract between the prior owner and the public housing agency for the occupied unit, except that this provision and the provisions related to foreclosure in subsection (a) of this section shall not affect any state or local law that provides longer time periods or other additional protections for tenants.

(P.A. 11-201, S. 8.)

History: P.A. 11-201 effective July 13, 2011.



Section 49-31r - Foreclosure mediation: Notice of community-based resources.

(a) A mortgagee, as defined in section 49-8a, shall include the form promulgated by the Judicial Branch, in accordance with subdivision (3) of subsection (c) of section 49-31l, concerning notice of community-based resources to parties involved in foreclosure mediation with any notice to a mortgagor, as defined in said section 49-8a, of an intent to accelerate the mortgage loan.

(b) The Judicial Branch shall provide such form to parties involved in foreclosure mediation to public libraries, religious organizations and community-based programs throughout this state to ensure that such form is readily available to mortgagors.

(c) Such form shall include the following:

(1) A reference to CHFA/HUD-Approved Housing Counselors in lieu of a reference to CHFA-Approved Housing Counselors;

(2) A column in the approved housing counselor chart that includes the counties in which each housing counselor serves; and

(3) A notification to mortgagors who are currently parties to a foreclosure action that they should contact the Department of Banking’s foreclosure assistance hotline for assistance with time sensitive foreclosure concerns.

(June 12 Sp. Sess. P.A. 12-1, S. 129; P.A. 13-247, S. 326; 13-276, S. 42.)

History: P.A. 13-247 deleted former Subsec. (b) re inclusion of form with arrearage statements and redesignated existing Subsecs. (c) and (d) as Subsecs. (b) and (c), effective July 1, 2013; P.A. 13-276 amended Subsec. (b) by replacing “statements sent to” with “complaint served on” and replacing “regarding” with “to judicially foreclose”, effective July 11, 2013.



Section 49-31s - Simultaneous filing of motions for judgment of foreclosure and for default for failure to appear permitted for vacant, abandoned and unoccupied real property.

(a) In a foreclosure action, the mortgagee may, notwithstanding any other law or rule to the contrary, file a motion for judgment of foreclosure simultaneously with a motion for default for failure to appear, if such mortgagee proves, by clear and convincing evidence and the use of a proper affidavit, that the real property that is the subject of the foreclosure action is not occupied by a mortgagor, tenant or other occupant and not less than three of the following conditions exist:

(1) Statements of neighbors, delivery persons or government employees indicating that the property is vacant and abandoned;

(2) Windows or entrances to the property that are boarded up or closed off or multiple window panes that are damaged, broken or unrepaired;

(3) Doors to the property are smashed through, broken off, unhinged or continuously unlocked;

(4) Risk to the health, safety or welfare of the public or any adjoining or adjacent property owners that exists due to acts of vandalism, loitering, criminal conduct or the physical destruction of the property;

(5) An order by municipal authorities declaring the property to be unfit for occupancy and to remain vacant and unoccupied;

(6) The mortgagee secured or winterized the property due to the property being deemed vacant and unprotected or in danger of freezing; or

(7) A written statement issued by any mortgagor or tenant expressing the clear intent of all occupants to abandon the property.

(b) A foreclosure action shall not proceed under the expedited procedures contemplated under subsection (a) of this section if there is on the property (1) an unoccupied building undergoing construction, renovation or rehabilitation that is (A) proceeding diligently toward completion, and (B) in compliance with all applicable ordinances, codes, regulations and statutes, (2) a secure building occupied on a seasonal basis, or (3) a secure building that is the subject of a probate action to quiet title or other ownership dispute.

(P.A. 13-136, S. 5.)

History: P.A. 13-136 effective July 15, 2013.






Chapter 847 - Liens

Section 49-32 - Liens in favor of the United States.

Section 49-32 is repealed.

(1949 Rev., S. 7213; 1959, P.A. 574, S. 4; 1963, P.A. 528, S. 5; 1967, P.A. 456, S. 7.)



Section 49-32a - Federal liens.

(a)(1) Notices of liens upon real property for taxes payable to the United States and notices of liens upon real property for costs and damages payable to the United States, and certificates and notices affecting such liens shall be filed in the office of the clerk of the town in which the real property subject to a federal tax lien or other federal lien is situated. (2) Notices of liens upon personal property, whether tangible or intangible, for taxes payable to the United States and for costs and damages payable to the United States and certificates and notices affecting such liens shall be filed in the office of the Secretary of the State in accordance with subsection (a) of section 42a-9-516.

(b) Certification by the Secretary of the Treasury of the United States or said secretary’s delegate of notices of liens, certificates or other notices affecting tax liens or other federal liens entitles them to be filed and no other attestation, certification or acknowledgment is necessary.

(c) (1) If a notice of federal tax lien or other federal lien, a refiling of a notice of tax lien or other federal lien or a notice of revocation of any certificate described in subdivision (2) of this subsection is presented to the filing officer and (A) the filing officer is the Secretary of the State, said secretary shall cause the notice to be marked, held and indexed in accordance with the provisions of section 42a-9-519 as if the notice were a financing statement within the meaning of that section; or (B) the filing officer is a town clerk, such town clerk shall endorse thereon such town clerk’s identification and the date and time of receipt and forthwith record it in accordance with section 42a-9-519. (2) If a certificate of release, nonattachment, discharge or subordination of any tax lien or other federal lien is presented to the Secretary of the State for filing, said secretary shall (A) cause a certificate of release or nonattachment to be marked, held and indexed as if the certificate were a termination statement within the meaning of the Uniform Commercial Code, and (B) cause a certificate of discharge or subordination to be held, marked and indexed as if the certificate were a release of collateral within the meaning of the Uniform Commercial Code. (3) If a refiled notice of federal tax lien or other federal lien referred to in subdivision (1) of this subsection or any of the certificates or notices referred to in subsection (b) of this section is presented for filing with any other filing officer specified in subsection (a) of this section, such filing officer shall record it in accordance with section 42a-9-519 if the original was recorded or, if the original was filed, permanently attach the refiled notice or the certificate to the original notice of lien and enter the refiled notice or the certificate with the date of filing in any alphabetical federal tax lien index or other federal lien index on the line where the original notice of lien is entered. (4) Upon request of any person, the filing officer shall issue a certificate showing whether there is on file, on the date and hour stated therein, any notice of federal tax lien or other federal lien or certificate or notice affecting the lien, filed on or after July 1, 1967, naming a particular person, and if a notice or certificate is on file, giving the date and hour of filing of each notice or certificate. The fee for such a certificate and for a copy of any notice of federal tax lien or other federal lien or notice or certificate affecting a federal tax lien or other federal lien shall be computed in accordance with section 42a-9-525.

(d) Except as provided by subsection (a) of section 42a-9-525, the fee for filing and indexing each notice of lien or certificate or notice affecting the tax lien or other federal lien is: (1) For a tax lien or other federal lien on real estate, as provided in section 7-34a; (2) for a tax lien on tangible and intangible personal property, three dollars; (3) for all other notices, including a certificate of release, discharge, subordination or nonattachment, one dollar.

(1967, P.A. 456, S. 1–6; P.A. 87-589, S. 59, 87; P.A. 88-159, S. 1, 11; P.A. 90-117, S. 3; P.A. 01-132, S. 173; P.A. 05-288, S. 169.)

History: P.A. 87-589 made provisions applicable to all federal liens and deleted Subsecs. (e) and (f) concerning references to uniform law; P.A. 88-159 amended Subsec. (a) by adding reference to Sec. 42a-9-403(1) and amended Subsec. (d) by adding reference to Sec. 42a-9-403(5); P.A. 90-117 amended Subsec. (c)(2) to delete provision prohibiting secretary of the state from removing from the files the notice of lien to which a certificate of release or nonattachment relates; P.A. 01-132 amended Subsec. (a) to replace reference to Sec. 42a-9-403(1) with Sec. 42a-9-516(a), amended Subsec. (c) to replace references to Sec. 42a-9-403(4), Sec. 42a-9-409 and Sec. 42a-9-409(2) with Sec. 42a-9-519 and replace reference to Sec. 42a-9-407(2) with Sec. 42a-9-525, amended Subsec. (d) to replace reference to Sec. 42a-9-403(5) with Sec. 42a-9-525(a) and made technical changes for purposes of gender neutrality in Subsecs. (b) and (c); P.A. 05-288 made technical changes in Subsec. (c)(1) and (3), effective July 13, 2005.



Section 49-33 - Mechanic’s lien. Precedence. Rights of subcontractors.

(a) If any person has a claim for more than ten dollars for materials furnished or services rendered in the construction, raising, removal or repairs of any building or any of its appurtenances or in the improvement of any lot or in the site development or subdivision of any plot of land, and the claim is by virtue of an agreement with or by consent of the owner of the land upon which the building is being erected or has been erected or has been moved, or by consent of the owner of the lot being improved or by consent of the owner of the plot of land being improved or subdivided, or of some person having authority from or rightfully acting for the owner in procuring the labor or materials, the building, with the land on which it stands or the lot or in the event that the materials were furnished or services were rendered in the site development or subdivision of any plot of land, then the plot of land, is subject to the payment of the claim.

(b) The claim is a lien on the land, building and appurtenances or lot or in the event that the materials were furnished or services were rendered in the site development or subdivision of any plot of land, then on the plot of land and the claim takes precedence over any other encumbrance originating after the commencement of the services, or the furnishing of any such materials, subject to apportionment as provided in section 49-36.

(c) If any such liens exist in favor of two or more persons for materials furnished or services rendered in connection with the same construction, raising, removal or repairs of any building or any of its appurtenances, or in the improvement of any lot, or in the site development or subdivision of any plot of land, no one of those persons shall have any priority over another except as hereinafter provided.

(d) If any instrument constituting a valid encumbrance upon such land other than a mechanic’s lien is filed for record while the building is being constructed, raised, removed or repaired, or the lot is being improved, or the plot of land is being improved or subdivided, all such mechanic’s liens originating prior to the filing of that instrument for record take precedence over that encumbrance and no such mechanic’s lien shall have priority over any other such mechanic’s lien. That encumbrance and all such mechanic’s liens shall take precedence over any mechanic’s lien which originates for materials furnished or services rendered after the filing of that instrument for record, but no one of the mechanic’s liens originating after the filing of that instrument for record has precedence over another. If any lienor waives or releases his lien or claim of precedence to any such encumbrance, that lien shall be classed with and have no priority over liens originating subsequent to that encumbrance.

(e) A mechanic’s lien shall not attach to any such building or its appurtenances or to the land on which the same stands or to any lot or to any plot of land, in favor of any subcontractor to a greater extent in the whole than the amount which the owner has agreed to pay to any person through whom the subcontractor claims subject to the provisions of section 49-36.

(f) Any such subcontractor shall be subrogated to the rights of the person through whom the subcontractor claims, except that the subcontractor shall have a mechanic’s lien or right to claim a mechanic’s lien in the event of any default by that person subject to the provisions of sections 49-34, 49-35 and 49-36, provided the total of such lien or liens shall not attach to any building or its appurtenances, or to the land on which the same stands or to any lot or to any plot of land, to a greater amount in the whole than the amount by which the contract price between the owner and the person through whom the subcontractor claims exceeds the reasonable cost, either estimated or actual, as the case may be, of satisfactory completion of the contract plus any damages resulting from such default for which that person might be held liable to the owner and all bona fide payments, as defined in section 49-36, made by the owner before receiving notice of such lien or liens.

(g) In the case of the removal of any building, no such mechanic’s lien shall take precedence over any encumbrance upon the land to which such building has been removed which accrued before the building was removed upon the land.

(h) If any person has a claim for more than ten dollars for materials furnished or services rendered in the construction, raising, removal or repairs of any real property, and the claim is by virtue of an agreement with or by consent of the lessee of such real property or of some person having authority from or rightfully acting for such lessee in procuring the materials or labor, then the leasehold interest in such real property is subject to the payment of the claim. This subsection shall not be construed to limit any of the rights or remedies available to such person under subsection (a) of this section.

(i) Any mechanic’s lien may be foreclosed in the same manner as a mortgage.

(1949 Rev., S. 7217; 1949, 1953, S. 2973d; P.A. 74-310, S. 1; P.A. 79-602, S. 86; P.A. 99-153, S. 7.)

History: P.A. 74-310 applied provisions with respect to improvement of lots, site improvements and subdivisions of land; P.A. 79-602 divided section into Subsecs. and restated provisions but made no substantive changes; P.A. 99-153 added new Subsec. (h) to allow mechanic’s liens to attach to leasehold interests without limiting existing lien rights or remedies and relettered the remaining Subsec. accordingly.

See Sec. 49-9 re form of release of mechanic’s liens.

Cited. 5 CA 106; 6 CA 180; 27 CA 199; 31 CA 485; 37 CA 547; 39 CA 544. Removal of underground storage tank and remediation of contaminated soil were services and materials within the construct of statute. 77 CA 474. Legislature intended to extend benefits under mechanic’s lien statute to an architect who provides architectural services; architectural services satisfied the physical enhancement test, thus evidencing direct association with the physical construction or improvement of defendant’s real property. 103 CA 710. Defendant, despite having paid general contractor the original contract price in full, still owed general contractor for “extras” and therefore a lienable fund existed and subcontractor’s lien was not invalid. 136 CA 184.

Cited. 4 CS 432; 10 CS 57. Owner’s interest in real property not subject to mechanic’s lien where owner merely consented that work be done and was not a party to the contract or a guarantor of it. 13 CS 196. Cited. 15 CS 360. Materialman’s right to foreclose a mechanic’s lien upheld where owner had knowledge of and consented to lessee’s improvement of property. 19 CS 55. Nature of consent discussed. 20 CS 460. Reformation of a mechanic’s lien is legally impossible unless there is mutual mistake or unilateral mistake coupled with fraud or inequitable conduct. 22 CS 230. One for whose benefit a mechanic’s lien is waived may enforce the waiver; the binding effect of a waiver in a subcontract of the right to a mechanic’s lien is not obviated by the contractor’s breach of contract. Id., 293. Cited. 23 CS 380; 27 CS 203; 34 CS 638; 42 CS 460.

Cited. 2 Conn. Cir. Ct. 622.

Subsec. (a):

Owner’s permission for lessee to perform leasehold improvements did not constitute the consent required by statute. 193 C. 290, 291. Cited. Id., 580, 586; 235 C. 595. Surveying and engineering services are lienable. 243 C. 601. Where removal of contractor’s equipment necessarily involves repair to building, such repair is a lienable service. 247 C. 234.

Cited. 9 CA 682; 15 CA 633; 44 CA 240. Based on facts presented, plaintiff’s services were not lienable under section. 51 CA 773. Benefit fund acting on behalf of those who performed services qualifies as “any person who has a claim” under Subsec. and thus has standing to sue; in a mechanic’s lien foreclosure action, plaintiff must allege only that defendant consented to have work done, and plaintiff is not required to plead that defendant was aware of the terms of the agreement, or that defendant agreed to make payment for services or failed to make payments. 83 CA 352. Consent under Subsec. is consent that indicates an agreement that owner of at least the land shall be, or may be, liable for the materials or labor. 125 CA 561.

Subsec. (d):

Cited. 230 C. 807.

Subsec. (f):

Cited. 23 CA 453; 27 CA 199. Subrogation language should not be interpreted to bar claims of subcontractors who were not involved in the formation of an invalid contract between the general contractor and the homeowner. 136 CA 184.



Section 49-34 - Certificate of lien to be recorded and notice given to owner.

A mechanic’s lien is not valid unless the person performing the services or furnishing the materials (1) within ninety days after he has ceased to do so, lodges with the town clerk of the town in which the building, lot or plot of land is situated a certificate in writing, which shall be recorded by the town clerk with deeds of land, (A) describing the premises, the amount claimed as a lien thereon, the name or names of the person against whom the lien is being filed and the date of the commencement of the performance of services or furnishing of materials, (B) stating that the amount claimed is justly due, as nearly as the same can be ascertained, and (C) subscribed and sworn to by the claimant, and (2) not later than thirty days after lodging the certificate, serves a true and attested copy of the certificate upon the owner of the building, lot or plot of land in the same manner as is provided for the service of the notice in section 49-35.

(1949 Rev., S. 7218; P.A. 74-310, S. 2; P.A. 75-418, S. 1, 10; P.A. 76-290, S. 1, 6; P.A. 79-602, S. 87; P.A. 81-8, S. 8, 9; P.A. 85-501, S. 8; P.A. 03-224, S. 6.)

History: P.A. 74-310 added reference to lots or plots of land; P.A. 75-418 required that copy of certificate be filed upon owner of building or land; P.A. 76-290 required that certificates contain name or names of person against whom lien is being filed, specified that copy may be served on owner of building or land before certificate is lodged and deleted provision re filing of certificate by executor or administrator when party who might have filed it dies before doing so; P.A. 79-602 restated provisions but made no substantive changes; P.A. 81-8 increased the time limit on the service of a copy of the certificate from 7 to 30 days after lodging the certificate; P.A. 85-501 extended time for filing of certificate from 60 to 90 days; P.A. 03-224 deleted “within the same time, or prior to the lodging of the certificate but” in Subdiv. (2) and made technical changes, effective July 2, 2003.

See Sec. 7-28 re indexing of mechanic’s lien by town clerk.

Cited. 1 CA 169; 5 CA 106; 8 CA 83; 27 CA 199; 31 CA 15; judgment reversed, see 230 C. 807; Id., 485; 37 CA 547; 44 CA 240. Trivial work after substantial completion will not extend time for filing lien. 47 CA 265. “Owner” as used in section means only the owner at time of service of certificate of lien because, at that time, it is only that owner who possesses adversely affected property rights, and, consequently, has right to a hearing designed to protect those rights. 99 CA 690. Inspection, removal and replacement of materials in response to owner’s complaints of deficient work constitutes “services” for purposes of time for filing mechanic’s lien. 126 CA 18. Error in commencement date listed on lien certificate did not invalidate lien in absence of evidence of a fraudulent intent or prejudice to defendant. 136 CA 184.

A defective mechanic’s lien may be reformed to correct a mistaken date of completion if no one is injured. 7 CS 456. Cited. 13 CS 197; 15 CS 360; 20 CS 460. Reformation of a mechanic’s lien is legally impossible unless there is mutual mistake or unilateral mistake coupled with fraud or inequitable conduct. 22 CS 230. “Sworn to” implies subscriber has declared on oath the truth of statement to which his name is subscribed; certificate which merely recites claimant “acknowledges” execution of lien is insufficient. 23 CS 298. Cited. Id., 380; 27 CS 203; 33 CS 552; 42 CS 460.

Trivial work after substantial completion will not extend time for filing. 2 Conn. Cir. Ct. 365. If, at time of abandonment of construction contract by contractor, no money is due contractor from owner, contractor is not entitled to mechanic’s lien and subcontractor is likewise not entitled to a lien unless he can show both a timely filing of a certificate of lien by him and that there was an unlawful prepayment by owner to contractor. Id., 622. That lien was invalid is no defense to action by lienor against escrow agent for breach of his agreement to hold release of said lien in escrow until thousand dollars was delivered to lienor; validity of lien is irrelevant since action is against escrow agent and not obligee. 5 Conn. Cir. Ct. 95. Cited. Id., 349.

Subdiv. (1):

Subpara. (C): Must include written oath. 210 C. 511. Subpara. (A) cited. 235 C. 595.



Section 49-35 - Notice of intent. Liens of subcontractors and materialmen.

(a) No person other than the original contractor for the construction, raising, removal or repairing of the building, or the development of any lot, or the site development or subdivision of any plot of land or a subcontractor whose contract with the original contractor is in writing and has been assented to in writing by the other party to the original contract, is entitled to claim any such mechanic’s lien, unless, after commencing, and not later than ninety days after ceasing, to furnish materials or render services for such construction, raising, removal or repairing, such person gives written notice to the owner of the building, lot or plot of land and to the original contractor that he or she has furnished or commenced to furnish materials, or rendered or commenced to render services, and intends to claim a lien therefor on the building, lot or plot of land; provided an original contractor shall not be entitled to such notice, unless, not later than fifteen days after commencing the construction, raising, removal or repairing of the building, or the development of any lot, or the site development or subdivision of any plot of land, such original contractor lodges with the town clerk of the town in which the building, lot or plot of land is situated an affidavit in writing, which shall be recorded by the town clerk with deeds of land, (1) stating the name under which such original contractor conducts business, (2) stating the original contractor’s business address, and (3) describing the building, lot or plot of land. The right of any person to claim a lien under this section shall not be affected by the failure of such affidavit to conform to the requirements of this section. The notice shall be served upon the owner or original contractor, if such owner or original contractor resides in the same town in which the building is being erected, raised, removed or repaired or the lot is being improved, or the plot of land is being improved or subdivided, by any indifferent person, state marshal or other proper officer, by leaving with such owner or original contractor or at such owner’s or the original contractor’s usual place of abode a true and attested copy thereof. If the owner or original contractor does not reside in such town, but has a known agent therein, the notice may be so served upon the agent, otherwise it may be served by any indifferent person, state marshal or other proper officer, by mailing a true and attested copy of the notice by registered or certified mail to the owner or original contractor at the place where such owner or the original contractor resides. If such copy is returned unclaimed, notice to such owner or original contractor shall be given by publication in accordance with the provisions of section 1-2. When there are two or more owners, or two or more original contractors, the notice shall be so served on each owner and on each original contractor. The notice, with the return of the person who served it endorsed thereon, shall be returned to the original maker of the notice not later than thirty days after the filing of the certificate pursuant to section 49-34.

(b) No subcontractor, without a written contract complying with the provisions of this section, and no person who furnishes material or renders services by virtue of a contract with the original contractor or with any subcontractor, may be required to obtain an agreement with, or the consent of, the owner of the land, as provided in section 49-33, to enable him to claim a lien under this section.

(1949 Rev., S. 7219; P.A. 74-310, S. 3; P.A. 75-418, S. 2, 10; P.A. 79-602, S. 88; P.A. 81-8, S. 7, 9; P.A. 85-501, S. 9; P.A. 86-12, S. 3; P.A. 91-350, S. 3; P.A. 00-99, S. 100, 154; P.A. 01-195, S. 46, 181; P.A. 03-224, S. 7.)

History: P.A. 74-310 applied provisions to development of lot, site development and subdivision of land; P.A. 75-418 required that notice be served on each owner where previously notice served to one owner was considered as notice to all; P.A. 79-602 divided section into Subsecs. and rephrased provisions; P.A. 81-8 amended Subsec. (a) to provide for service of process “by registered or certified mail” to nonresident owners and by publication if such copy is returned unclaimed; P.A. 85-501 inserted provisions concerning notice to the original contractor; P.A. 86-12 increased notice period from 60 to 90 days; P.A. 91-350 specified that notice may be served by a “sheriff or other proper officer”; P.A. 00-99 replaced references to sheriff with state marshal in Subsec. (a), effective December 1, 2000; P.A. 01-195 made technical changes in Subsec. (a) for purposes of gender neutrality, effective July 11, 2001; P.A. 03-224 amended Subsec. (a) by replacing “within said period of ninety days” with “not later than thirty days after the filing of the certificate pursuant to section 49-34”, effective July 2, 2003.

Cited. 27 CA 199. Cited. 37 CA 547. “Owner” as used in section means only the owner at time of service of certificate of lien because, at that time, it is only that owner who possesses adversely affected property rights, and, consequently, has right to a hearing designed to protect those rights. 99 CA 690.

Nature of “consent” discussed. 13 CS 196. Cited. 23 CS 380. Cited. 33 CS 552.

Cited. 2 Conn. Cir. Ct. 622.

Subsec. (a):

Notice sent under Sec. 49-34 was sufficient to satisfy requirements of this statute. Both notice requirements may be satisfied by one document. 185 C. 549. Cited. 196 C. 233.



Section 49-35a - Application for reduction or discharge. Forms. Hearing. Entry fee.

(a) Whenever one or more mechanics’ liens are placed upon any real estate pursuant to sections 49-33, 49-34, 49-35 and 49-38, the owner of the real estate, if no action to foreclose the lien is then pending before any court, may make application, together with a proposed order and summons, to the superior court for the judicial district in which the lien may be foreclosed under the provisions of section 51-345, or to any judge thereof, that a hearing or hearings be held to determine whether the lien or liens should be discharged or reduced. The court or judge shall thereupon order reasonable notice of the application to be given to the lienor or lienors named therein and, if the application is not made by all owners of the real estate as may appear of record, shall order reasonable notice of the application to be given to all other such owners, and shall set a date or dates for the hearing or hearings to be held thereon. If the lienor or lienors or any owner entitled to notice is not a resident of this state, the notice shall be given by personal service, registered or certified mail, publication or such other method as the court or judge shall direct. At least four days’ notice shall be given to the lienor, lienors or owners entitled to notice prior to the date of the hearing.

(b) The application, order and summons shall be substantially in the following form:

APPLICATION FOR DISCHARGE OR
REDUCTION OF MECHANIC’S LIEN

To the .... Court of ....

The undersigned represents:

1. That .... is the owner of the real estate described in Schedule A attached hereto.

2. That the names and addresses of all other owners of record of such real estate are as follows:

3. That on or about ...., (date) ...., (name of lienor) of .... (address of lienor) placed a mechanic’s lien on such real estate and gave notice thereof.

4. That there is not probable cause to sustain the validity of such lien (or: That such lien is excessive).

5. That the applicant seeks an order for discharge (or reduction) of such lien.

Name of Applicant

By ....

Applicant’s Attorney

ORDER

The above application having been presented to the court, it is hereby ordered, that a hearing be held thereon at .... a.m. and that the applicant give notice to the following persons: (Names and addresses of persons entitled to notice) of the pendency of said application and of the time when it will be heard by causing a true and attested copy of the application, and of this order to be served upon such persons by some proper officer or indifferent person on or before .... and that due return of such notice be made to this court.

Dated at .... this .... day of .... 20...

SUMMONS

To a state marshal of the county of ...., or either constable of the town of ...., in said county,

Greeting:

By authority of the state of Connecticut, you are hereby commanded to serve a true and attested copy of the above application and order upon ...., of .... by leaving the same in such person’s hands or at such person’s usual place of abode (or such other notice as ordered by the court) on or before ....

Hereof fail not but due service and return make.

Dated at .... this .... day of .... 20...

....

Commissioner of the Superior Court

(1) If the clerk, upon receipt of all the documents in duplicate, finds them to be in proper form, the clerk shall fix a date for a hearing on the application and sign the order of hearing and notice. An entry fee of twenty dollars shall then be collected and a copy of the original document shall be placed in the court file.

(2) The clerk shall deliver to the applicant’s attorney the original of the documents for service. Service having been made, the original documents shall be returned to the court with the endorsement by the officer of such officer’s actions.

(c) If an action for foreclosure of the lien is pending before any court, any party to that action may at any time prior to trial, unless an application under subsection (a) of this section has previously been ruled upon, move that the lien be discharged or reduced.

(d) No more than one application under subsection (a) hereof or motion under subsection (c) hereof shall be ruled upon with respect to any single mechanic’s lien, except that the foregoing shall not preclude an application or motion by a person not given notice of the prior application or not a party to the action at the time the prior motion was ruled upon.

(P.A. 75-418, S. 4, 10; P.A. 76-290, S. 3, 6; 76-436, S. 658, 681; P.A. 79-602, S. 89; P.A. 82-472, S. 132, 183; P.A. 00-99, S. 101, 154; P.A. 01-195, S. 47, 181; P.A. 03-19, S. 113.)

History: P.A. 76-290 made minor change in wording of Subsec. (b)(1); P.A. 76-436 deleted reference to applications to court of common pleas in Subsec. (a), effective July 1, 1978; P.A. 79-602 substituted “the” or “that” for “such” where appearing; P.A. 82-472 deleted obsolete reference in Subsec. (a) to court for the “county”; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (b), effective December 1, 2000 (Revisor’s note: The references in Subsec. (b) of this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 01-195 made technical changes in Subsec. (b) for purposes of gender neutrality, effective July 11, 2001; P.A. 03-19 made a technical change in Subsec. (b)(1), effective May 12, 2003.

Cited. 27 CA 199.

Cited. 33 CS 552.

Subsec. (a):

Challenge by general contractor to constitutionality of mechanic’s lien statutes discussed. 185 C. 583. Cited. 188 C. 253.

Cited. 6 CA 180. Cited. 10 CA 45. Trial court did not improperly discharge a lien under section without first holding a required hearing because, despite defendant’s earlier filing for a continuance, defendant failed to appear at the hearing and forfeited his rights against the plaintiff. 54 CA 355.

Subsec. (c):

Cited. 42 CS 460.



Section 49-35b - Burden of proof at hearing. Authority of court.

(a) Upon the hearing held on the application or motion set forth in section 49-35a, the lienor shall first be required to establish that there is probable cause to sustain the validity of his lien. Any person entitled to notice under section 49-35a may appear, be heard and prove by clear and convincing evidence that the validity of the lien should not be sustained or the amount of the lien claimed is excessive and should be reduced.

(b) Upon consideration of the facts before it, the court or judge may: (1) Deny the application or motion if probable cause to sustain the validity of the lien is established; or (2) order the lien discharged if (A) probable cause to sustain its validity is not established, or (B) by clear and convincing evidence its invalidity is established; or (3) reduce the amount of the lien if the amount is found to be excessive by clear and convincing evidence; or (4) order the lien discharged or reduce the amount of the lien conditioned upon the posting of a bond, with surety, in a sum deemed sufficient by the judge to indemnify the lienor for any damage which may occur by the discharge or the reduction of amount.

(P.A. 75-418, S. 5, 10; P.A. 76-290, S. 4, 6; P.A. 79-602, S. 90.)

History: P.A. 76-290 added Subsec. (b)(4) authorizing court to discharge or reduce lien upon posting of bond with surety sufficient to indemnify lien or for damage which may occur; P.A. 79-602 rephrased provisions to replace “such” where appearing.

Cited. 9 CA 682. Cited. 27 CA 199. Cited. 41 CA 737.

Cited. 33 CS 552.

Subsec. (a):

Cited. 188 C. 253.

Cited. 5 CA 106. Cited. 6 CA 180. Cited. 15 CA 633. Trial court did not improperly discharge a lien under section without first holding required hearing because, despite defendant’s earlier filing for a continuance, defendant failed to appear at the hearing and forfeited his rights against the plaintiff. 54 CA 355.

Subsec. (b):

Cited. 188 C. 253.

Cited. 6 CA 443. Trial court properly discharged lien, even though it did not specifically state the standard of proof it applied, since trial court’s actions and duties are presumed to have been performed in conformity with the law unless it appears to the contrary. 61 CA 156. Nothing prevents a discharge order from being superseded by another discharge order made during a subsequent proceeding in the same case. 86 CA 692.



Section 49-35c - Appeal.

(a) Any order entered as provided in subsection (b) of section 49-35b shall be deemed a final judgment for the purpose of appeal.

(b) No appeal may be taken from the order except within seven days thereof. The effect of the order shall be automatically stayed for the seven-day period. If an appeal is taken within the seven-day period, the party taking the appeal may, within that period, file an application with the clerk of the court in which the order was issued, requesting a stay of the effect of the order pending the appeal, which application shall set forth the reasons for the request. A copy of the application shall be sent to each other party by the applicant. Upon the filing of the application, the effect of the order shall be further stayed until a decision is rendered thereon. A hearing on the application shall be held promptly. The order shall be stayed if the party taking the appeal posts a bond, as provided in subsection (c) of this section.

(c) Upon the hearing on the application, the court shall: (1) Upon motion of the party taking the appeal, set a bond with surety for the stay of the order as provided in subsection (b) of this section, in an amount which the court deems sufficient to indemnify the adverse party for any damages which may result from the stay. If the party taking the appeal gives that bond the order shall be stayed; or (2) grant the stay; or (3) deny the stay; or (4) condition the granting of the stay upon the giving of such a bond.

(d) Any order of discharge or reduction or any order of any such stay shall take effect upon recording of a certified copy thereof in the office of the town clerk in which such lien was originally recorded. The clerk of the court in which any such order is issued shall not deliver any certified copies thereof until the time for taking an appeal has elapsed or, if an appeal is taken and an application for a stay of the order is filed, until such time as a decision granting or denying the stay has been rendered.

(P.A. 75-418, S. 6, 10; P.A. 76-290, S. 5, 6; P.A. 79-602, S. 91.)

History: P.A. 76-290 specified in Subsec. (b) that order is stayed when party taking appeal posts bond and rephrased Subsec. (c); P.A. 79-602 rephrased provisions but made no substantive changes.

Cited. 6 CA 443. Cited. 22 CA 73. Cited. 27 CA 199. Cited. 41 CA 737.

Cited. 33 CS 552.

Subsec. (a):

Cited. 6 CA 180. Cited. 10 CA 45.

Subsec. (b):

Does not affect the continuing jurisdiction conferred on superior court by Sec. 52-212. 188 C. 253. Seven-day time limit in this section is inapplicable under present circumstances; judgment of appellate court reversed and case remanded to appellate court for further proceedings. 235 C. 595. Where defendant failed to request stay of judgment pending appeal of discharge of lien, court refused to reinstate the lien after plaintiff’s recording of order of discharge on town land records under Subsec. (d), rendering defendant’s appeal moot. 280 C. 25.

Cited. 54 CA 355.



Section 49-35d - Validation of lien recorded prior to April 22, 1975.

(a) Any person who prior to April 22, 1975, placed a mechanic’s lien upon any real estate pursuant to sections 49-33, 49-34, 49-35 and 49-38, which was not released or discharged on such date, may validate such lien by filing a new certificate of mechanic’s lien and serving a true and attested copy thereof pursuant to the provisions of section 49-34, and, if applicable, by serving the notice required by section 49-35, within ninety days from June 25, 1975, and such mechanic’s lien shall be deemed to have originated as of the effective date of the original mechanic’s lien so validated, provided, such validation shall not affect the interest of any person acquiring an interest in such real estate as an owner or mortgagee from April 22, 1975, through June 25, 1975, inclusive. Such validation shall not affect the interest of any person to whom such validation would be in violation of the Constitution of the United States or the Constitution of the state of Connecticut, but in such event such lien shall have no less validity than if the lienor had commenced the rendering of services or the furnishing of materials on June 25, 1975. Any such lien not validated pursuant to this section shall be invalid and discharged as a matter of law.

(b) Any person who would have been entitled under the terms of sections 49-33, 49-34, 49-35 and 49-38, to claim a mechanic’s lien between April 22, 1975, and June 25, 1975, inclusive, but had not done so, may file a certificate of such lien and serve a true and attested copy thereof as required by section 49-34 and, if applicable, serve the notice required by section 49-35, within the time provided by section 49-34, or within ninety days of June 25, 1975, whichever period is longer. For purposes of determining when such person’s mechanic’s lien took effect, such person shall be deemed to have commenced the rendering of services or the furnishing of materials as of June 25, 1975, but for purposes of determining the amount of such lien such person shall be deemed to have commenced the rendering of services or the furnishing of materials as of the actual date of such commencement.

(c) Any person who between April 22, 1975 and June 25, 1975, inclusive, placed a mechanic’s lien upon any real estate pursuant to sections 49-33, 49-34 and 49-38, which was not released or discharged on June 25, 1975, may file a new certificate of such lien and serve a true and attested copy thereof pursuant to the provisions of section 49-34, and, if applicable, may serve the notice required by section 49-35, within ninety days of June 25, 1975. For purposes of determining when such person’s mechanic’s lien took effect, such person shall be deemed to have commenced the rendering of services or the furnishing of materials as of June 25, 1975, but for purposes of determining the amount of such lien such person shall be deemed to have commenced the rendering of services or the furnishing of materials as of the actual date of such commencement.

(P.A. 75-418, S. 7, 10.)

Cited. 27 CA 199.

Cited. 33 CS 552.

Subsec. (a):

Cited. 176 C. 409.



Section 49-36 - Liens limited; apportionment; payments to original contractor.

(a) No mechanic’s lien may attach to any building or its appurtenances, or to the land on which the same stands, or any lot, or any plot of land, in favor of any person, to a greater amount in the whole than the price which the owner agreed to pay for the building and its appurtenances or the development of any such lot, or the development of any such plot of land.

(b) When there are several claimants and the amount of their united claims exceeds that price, the claimants, other than the original contractor, shall be first paid in full, if the amount of that price is sufficient for that purpose; but, if not, it shall be apportioned among the claimants having the liens, other than the original contractor, in proportion to the amount of the debts due them respectively; and the court having jurisdiction thereof, on application of any person interested, may direct the manner in which the claims shall be paid.

(c) In determining the amount to which any lien or liens may attach upon any land or building, or lot or plot of land, the owner of the land or building or lot or plot of land shall be allowed whatever payments he has made, in good faith, to the original contractor or contractors, before receiving notice of the lien or liens. No payments made in advance of the time stipulated in the original contract may be considered as made in good faith, unless notice of intention to make the payment has been given in writing to each person known to have furnished materials or rendered services at least five days before the payment is made.

(1949 Rev., S. 7220; P.A. 74-310, S. 4; P.A. 79-602, S. 92.)

History: P.A. 74-310 applied provisions with respect to lots, plots of land and development of such land; P.A. 79-602 divided section into Subsecs., substituted “may” for “shall” and “the”, etc. for “such” and made other slight changes in wording.

Cited. 27 CA 199. Defendant, despite having paid general contractor the original contract price in full, still owed general contractor for “extras” and therefore a lienable fund existed and subcontractor’s lien was not invalid. 136 CA 184.

Cited. 15 CS 360; 23 CS 380.

Cited. 2 Conn. Cir. Ct. 620. Only payments made to original contractor in good faith before notice of subcontractor’s lien are allowed owner. 6 Conn. Cir. Ct. 512.

Subsec. (b):

Cited. 39 CA 122.



Section 49-37 - Dissolution of mechanic’s lien by substitution of bond. Joinder of actions on claim and bond.

(a) Whenever any mechanic’s lien has been placed upon any real estate pursuant to sections 49-33, 49-34 and 49-35, the owner of that real estate, or any person interested in it, may make an application to any judge of the Superior Court that the lien be dissolved upon the substitution of a bond with surety, and the judge shall order reasonable notice to be given to the lienor of the application. If the lienor is not a resident of the state, the judge may order notice to be given by publication, registered or certified letter or personal service. If the judge is satisfied that the applicant in good faith intends to contest the lien, he shall, if the applicant offers a bond, with sufficient surety, conditioned to pay to the lienor or his assigns such amount as a court of competent jurisdiction may adjudge to have been secured by the lien, with interest and costs, order the lien to be dissolved and such bond substituted for the lien and shall return the application, notice, order and bond to the clerk of the superior court for the judicial district wherein the lien is recorded; and, if the applicant, within ten days from such return, causes a copy of the order, certified by the clerk, to be recorded in the town clerk’s office where the lien is recorded, the lien shall be dissolved. Whenever a bond is substituted for any lien after an action for the foreclosure of a lien has been commenced, the plaintiff in the foreclosure may amend his complaint, without costs, so as to make the action one upon the bond with which the plaintiff may join an action to recover upon his claim. Whenever a bond is substituted for any lien before an action for the foreclosure of the lien has been commenced, the plaintiff may join the action upon the bond with an action to recover upon his claim. Whenever a bond has been substituted for any lien, pursuant to this section, unless an action is brought to recover upon the bond within one year from the date of recording the certificate of lien, the bond shall be void.

(b) Whenever a bond has been substituted for any lien pursuant to this section:

(1) The principal or surety on the bond, if no action to recover on the bond is then pending before any court, may make application, together with a proposed order and summons, to the superior court for the judicial district in which the action may be brought, or to any judge of the court, that a hearing be held to determine whether the lien for which the bond was substituted should be declared invalid or reduced in amount. The court or judge shall thereupon order reasonable notice of the application to be given to the obligee on the bond and, if the application is not made by all principals or sureties on the bond, shall order reasonable notice of the application to be given to all other such principals and sureties, and shall set a date for the hearing to be held thereon. If the obligee or any principal or surety entitled to notice is not a resident of this state, the notice shall be given by personal service, registered or certified mail, publication or such other method as the court or judge shall direct. At least four days notice shall be given to the obligee, principal and surety entitled to notice prior to the date of the hearing.

(2) The application, order and summons shall be substantially in the form established by subsection (b) of section 49-35a, adapted accordingly. The provisions of subdivisions (1) and (2) of subsection (b) of section 49-35a, shall apply.

(3) If an action on the bond is pending before any court, any party to that action may at any time prior to trial, unless an application under subdivision (1) of this subsection has previously been ruled upon, move that the lien for which the bond was substituted be declared invalid or reduced in amount.

(4) No more than one application or motion under subdivision (1) or (3) of this subsection may be ruled upon with respect to any single mechanic’s lien, except that the foregoing does not preclude an application or motion by a person not given notice of the prior application or not a party to the action at the time the prior motion was ruled upon. Nothing in this subdivision shall be construed as permitting a surety on a bond to bring an application for discharge or reduction, if the validity of the lien has previously been ruled upon pursuant to section 49-35a.

(5) Upon the hearing held on the application or motion set forth in this subsection, the obligee on the bond shall first be required to establish that there is probable cause to sustain the validity of the lien. Any person entitled to notice under subdivision (1) of this section may appear, be heard and prove by clear and convincing evidence that the validity of the lien should not be sustained or that the amount of the lien claimed is excessive and should be reduced. Upon consideration of the facts before it, the court or judge may: (A) Deny the application or motion if probable cause to sustain the validity of the lien is established; or (B) order that the bond is void if (i) probable cause to sustain the validity of the lien is not established, or (ii) by clear and convincing evidence, the invalidity of the lien is established; or (C) order the amount of the bond reduced if the amount of the lien is found to be excessive by clear and convincing evidence.

(6) Any order entered upon an application set forth in subdivision (1) of this subsection shall be deemed a final judgment for the purpose of appeal.

(1949 Rev., S. 7221; 1955, S. 2975d; P.A. 75-418, S. 8, 10; P.A. 76-436, S. 649, 681; P.A. 78-280, S. 1, 127; P.A. 79-602, S. 93; 79-631, S. 36, 111.)

History: P.A. 75-418 required that action be brought to recover upon bond within one year from date of recording certificate of lien, rather than within two years, and added Subsec. (b); P.A. 76-436 added reference to judicial districts in Subsec. (a) and deleted reference to applications made to court of common pleas in Subsec. (b), effective July 1, 1978; P.A. 78-280 deleted reference to counties in Subsec. (a); P.A. 79-602 made minor changes in wording but made no substantive changes; P.A. 79-631 made technical correction in Subsec. (b)(5).

See Sec. 52-192 re precedence in order of trial of cases where bond is substituted for mechanic’s lien.

Cited. 33 CA 563.

Cited. 15 CS 361. Cited. 23 CS 380. Cited. 31 CS 209. Cited. 33 CS 552. Cited. 42 CS 460.

Cited. 2 Conn. Cir. Ct. 622. 6 Conn. Cir. Ct. 456.

Subsec. (a):

Cited. 176 C. 409. Meaning of “person interested” discussed. 183 C. 108. Cited. 224 C. 563.

Cited. 6 CA 443. Bond voluntarily furnished by defendant must be treated same as if bond had been furnished pursuant to court order in accordance with subsection. 57 CA 227.

Subsec. (b):

Plaintiff waived requirement for defendant to show probable cause pursuant to Subdiv. (5) when plaintiff said it wasn’t necessary to go through that formality. 269 C. 599.

Subdiv. (1) cited. 6 CA 443. Subdiv. (3) cited. Id. Subdiv. (6) cited. Id.



Section 49-37a - Lien validated when bond substituted prior to April 22, 1975.

Whenever prior to April 22, 1975, a bond has been substituted for any lien pursuant to section 49-37, which bond was in effect on said date, the obligee on such bond may validate the lien for which the bond was substituted by serving, by registered or certified mail, upon the principal and surety on such bond a copy of the certificate of mechanic’s lien which was originally filed, within ninety days of June 25, 1975. Any such lien not validated pursuant to this section shall be deemed to have been invalid and discharged as a matter of law.

(P.A. 75-418, S. 9, 10.)

Cited. 33 CS 552.



Section 49-38 - Lien on railroad for services or materials in construction.

If any person has a claim for materials furnished or services rendered for the construction of any railroad, or any of its appurtenances, under any contract with or approved by the corporation owning or managing it, the railroad shall, with its real estate, right-of-way, material, equipment, rolling stock and franchises, be subject to the payment of that claim; and that claim shall be a lien on the railroad, railroad property and franchises, and the lien shall be asserted, perfected and foreclosed in all respects in accordance with the provisions of sections 49-34 to 49-37, inclusive, except that the certificates of the lien and of its discharge shall be filed in the office of the Secretary of the State, who shall record them in a book kept for that purpose.

(1949 Rev., S. 7222; P.A. 79-602, S. 94.)

History: P.A. 79-602 substituted “the” or “that” for “such” where appearing.

Cited. 23 CS 380.

Cited. 2 Conn. Cir. Ct. 622.



Section 49-39 - Time limitation of mechanic’s lien. Action to foreclose privileged.

A mechanic’s lien shall not continue in force for a longer period than one year after the lien has been perfected, unless the party claiming the lien commences an action to foreclose it, by complaint, cross-complaint or counterclaim, and records a notice of lis pendens in evidence thereof on the land records of the town in which the lien is recorded within one year from the date the lien was recorded or within sixty days of any final disposition of an appeal taken in accordance with section 49-35c, whichever is later. Each such lien, after the expiration of the one-year period or sixty-day period, as the case may be, without action commenced and notice thereof filed as aforesaid, shall be invalid and discharged as a matter of law. An action to foreclose a mechanic’s lien shall be privileged in respect to assignment for trial. With respect to any such lien which was validated in accordance with the provisions of section 49-37a, the one-year period or sixty-day period, as the case may be, shall toll from the date of the validation.

(1949 Rev., S. 7223; February, 1965, P.A. 193; 1969, P.A. 732; P.A. 73-506; P.A. 74-128; P.A. 75-418, S. 3, 10; P.A. 76-290, S. 2, 6; P.A. 78-112; P.A. 79-602, S. 95.)

History: 1965 act limited mechanic’s lien to four rather than two years, allowing two years for commencement of action and two years for final judgment where previously single two-year period encompassed both and added provision granting actions to foreclose mechanic’s lien privileged status in assignment for trial; 1969 act required filing of lis pendens in evidence of commencement of action and allowed discharge of lien on request of property owner’s attorney; P.A. 73-506 deleted provisions re two-year period for obtaining final judgment; P.A. 74-128 specified that lien is invalid and discharged as matter of law if two years elapses without commencement of action where previously lien was discharged by claimant upon request of property owner or his attorney; P.A. 75-418 reduced limit on lien from four years to one year, similarly requiring commencement of action within one year rather than two, and specified commencement of action by complaint, cross-complaint or counterclaim; P.A. 76-290 added provision re sixty-day period for commencement of action after disposition of appeals and specified that one-year or 60-day period tolls from date lien was validated; P.A. 78-112 required that notice of lis pendens be recorded on land records of town where lien recorded rather than filed with town clerk; P.A. 79-602 made minor changes in wording but made no substantive changes.

See Sec. 52-192 re precedence in order of trial.

Cited. 10 CA 45. Cited. 26 CA 426. Cited. 31 CA 15; judgment reversed, see 230 C. 807.

Under statute prior to 1965 amendment: Mechanic’s lienor made a party defendant in action to foreclose a mortgage on liened property within two years of perfecting lien, held lienor need not institute his own action to foreclose but his claim was transferred to proceeds of first judicial sale. 20 CS 460. History discussed. Action on lien must be commenced within two years, but reduction to final judgment is not limited to that period. 23 CS 329. Cited. Id., 380. Cited. 33 CS 552. Filing of lis pendens notice within one year is not condition precedent to right of foreclosure and does not go to jurisdiction of court; actual notice to defendant satisfies requirement; purpose is to avoid harshness of common law rule that every man deemed attentive to pending litigation. 34 CS 84. Cited. 42 CS 460.

Cited. 2 Conn. Cir. Ct. 622.



Section 49-40 - Record of discharge of mechanic’s and judgment liens.

Section 49-40 is repealed.

(1949 Rev., S. 7224; 1949, 1953, S. 2976d; 1969, P.A. 653; 1971, P.A. 181, S. 2.)



Section 49-40a - Mechanic’s liens expired by limitation of time.

Any mechanic’s lien which has expired because of failure to comply with the time limitations of section 49-39 is automatically extinguished and the continued existence of the lien unreleased of record in no way affects the record owner’s title nor the marketability of the same.

(1971, P.A. 181, S. 1; P.A. 79-602, S. 97.)

History: P.A. 79-602 removed provision re automatic extinguishment of judgment lien which expires for failure to comply with time limits in Sec. 49-46 and made minor changes in wording in remaining provision.



Section 49-41 - Public buildings and public works. Bonds for protection of employees and materialmen. Performance bonds. Limits on use of owner-controlled insurance programs. Certain surety contract provisions.

(a) Each contract exceeding one hundred thousand dollars in amount for the construction, alteration or repair of any public building or public work of the state or a municipality shall include a provision that the person to perform the contract shall furnish to the state or municipality on or before the award date, a bond in the amount of the contract which shall be binding upon the award of the contract to that person, with a surety or sureties satisfactory to the officer awarding the contract, for the protection of persons supplying labor or materials in the prosecution of the work provided for in the contract for the use of each such person, provided no such bond shall be required to be furnished (1) in relation to any general bid in which the total estimated cost of labor and materials under the contract with respect to which such general bid is submitted is less than one hundred thousand dollars, (2) in relation to any sub-bid in which the total estimated cost of labor and materials under the contract with respect to which such sub-bid is submitted is less than one hundred thousand dollars, or (3) in relation to any general bid or sub-bid submitted by a consultant, as defined in section 4b-55. Any such bond furnished shall have as principal the name of the person awarded the contract.

(b) Nothing in this section or sections 49-41a to 49-43, inclusive, shall be construed to limit the authority of any contracting officer to require a performance bond or other security in addition to the bond referred to in subsection (a) of this section, except that no such officer shall require a performance bond in relation to any general bid in which the total estimated cost of labor and materials under the contract with respect to which such general bid is submitted is less than twenty-five thousand dollars or in relation to any sub-bid in which the total estimated cost of labor and materials under the contract with respect to which such sub-bid is submitted is less than fifty thousand dollars.

(c) No contract for the construction, alteration or repair of any public building or public work of the state or a municipality that requires a person to supply the state or municipality with a bond may include a provision that requires the person to obtain the bond from a specific surety, agent, broker or producer. No contracting officer may require that a bond be obtained from a specific surety, agent, broker or producer.

(d) In the event that any political subdivision of the state enters into a contract described in subsection (a) of this section and fails to obtain delivery from the contractor of the bond required by this section, any person who has not been paid by the contractor for labor or materials supplied in the performance of work under the contract shall have the same legal right of action against such political subdivision of the state as such person would have had against a surety under the provisions of section 49-42. Nothing in this section shall be construed to extend liability to the state for any person’s right to payment or constitute a waiver of the state’s sovereign immunity.

(e) (1) As used in this subsection, “owner-controlled insurance program” means an insurance procurement program under which a principal provides and consolidates insurance coverage for one or more contractors on one or more construction projects.

(2) No contract for the construction, alteration or repair of any public building or public work of the state or a municipality may include a provision that allows or requires the state or municipality to maintain an owner-controlled insurance program, except for (A) a project approved pursuant to section 10a-109e, or (B) one or more municipal projects totaling one hundred million dollars or more (i) under the supervision of one construction manager, or (ii) located within the boundaries of a municipality if under the supervision of more than one construction manager.

(3) Each contract or policy of insurance issued under an owner-controlled insurance program pursuant to this subsection shall provide that:

(A) Coverage for work performed and materials furnished shall continue from the completion of the work until the date all causes of action are barred under any applicable statute of limitations.

(B) Any notice of a change in coverage under the contract or policy or of a cancellation or refusal to renew the coverage under the contract or policy shall be provided to the principal and all contractors covered under the program.

(C) The effective date of a (i) change in coverage under the contract or policy shall be at least thirty days after the date the principal and contractors receive the notice of change in coverage as required under subparagraph (B) of this subdivision, and (ii) cancellation or refusal to renew shall be at least sixty days after the principal and contractors receive the notice of change in coverage as required under subparagraph (B) of this subdivision.

(4) Each principal or contractor shall disclose in the project plans or specifications at the time the principal or contractor is soliciting bids for the construction project that the project will be covered by an owner-controlled insurance program.

(f) Whenever a surety bond is required in connection with a contract for the construction, reconstruction, alteration, remodeling, repair or demolition of any public building for work by the state or a municipality, that is estimated to cost more than five hundred thousand dollars and is paid for, in whole or in part, with state funds, the surety contract between the contractor named as principal in the bond and the surety that issues such bond shall contain the following provision: “In the event that the surety assumes the contract or obtains a bid or bids for completion of the contract, the surety shall ensure that the contractor chosen to complete the contract is prequalified pursuant to section 4a-100 of the Connecticut general statutes in the requisite classification and has the aggregate work capacity rating and single project limit necessary to complete the contract”.

(1949 Rev., S. 7214; P.A. 79-602, S. 98; P.A. 82-358, S. 9, 10; P.A. 87-345, S. 1; P.A. 89-27, S. 1, 2; P.A. 91-23; P.A. 93-104; P.A. 96-235, S. 13, 19; June 18 Sp. Sess. P.A. 97-11, S. 33, 65; P.A. 01-21; P.A. 05-38, S. 1; 05-193, S. 1; 05-229, S. 1; P.A. 07-202, S. 10; 07-213, S. 6.)

History: P.A. 79-602 substituted “that” or “the” for “such” where appearing; P.A. 82-358 specified when bonds shall not be required in Subsecs. (a) and (b); P.A. 87-345 amended Subsec. (a) to make contracts in excess of $25,000, instead of $1,000, subject to bond requirement, to exempt general bids in which the cost is less than $25,000, instead of $10,000, and to exempt sub-bids in which the cost is less than $50,000, instead of $20,000, and amended Subsec. (b) to provide that performance bonds shall not be required in relation to general bids in which cost is less than $25,000, instead of $10,000, and in relation to sub-bids in which cost is less than $50,000, instead of $20,000; P.A. 89-27 exempted design professionals from Subsec. (a); P.A. 91-23 amended Subsec. (a) to require that any bond furnished shall have as principal the name of the person awarded the contract; P.A. 93-104 amended Subsec. (a) to rephrase provision requiring person performing the contract to provide the state with a surety bond before the award date; P.A. 96-235 amended Subsec. (a) by substituting “consultant” for “design professional”, effective June 6, 1996; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (a) by increasing contract threshold for including bond provision, from $25,000 to $50,000, and making corresponding change in Subdiv. (1), effective July 1, 1997; P.A. 01-21 made a technical change in Subsec. (b) and added new Subsec. (c) prohibiting contract provisions that require the use of a specific surety, agent, broker or producer; P.A. 05-38 amended Subsec. (a) by increasing the value of a contract that requires the furnishing of a bond from $50,000 to $100,000; P.A. 05-193 amended Subsecs. (a) and (c) to substitute “municipality” for “subdivision” and added Subsec. (e) re owner-controlled insurance programs, effective July 1, 2005; P.A. 05-229 added Subsec. (d) re the failure of a political subdivision to obtain required bond, effective July 8, 2005; P.A. 07-202 added Subsec. (f) re surety contract provision, effective July 10, 2007; P.A. 07-213 amended Subsec. (a)(1) and (2) to change references re estimated costs from $50,000 to $100,000.

See chapter 60, part II (Sec. 4b-91 et seq.) re public building contracts.

Cited. 25 CA 751. Cited. 28 CA 622. Cited. 29 CA 783. Cited. 32 CA 718. Cited. 40 CA 777. Cited. 49 CA 522.

Cited. 3 CS 15. Cited. 5 CS 114. History reviewed. Dam and appurtenant structures are not public building. 10 CS 38. Cited. 18 CS 43. Suppliers of materials, labor and equipment to subcontractor who failed to give notice to contractor may not recover under contractor’s bond. Id., 305. Cited. 21 CS 16. When a surety makes a payment under the bond to a supplier of labor or material, the surety becomes subrogated to the rights and preferences of such supplier as to sums due or to become due under the contract, and such subrogation relates back to the date of the bond. 22 CS 404. Cited. 23 CS 380. Contractual provision not incorporating statutory intent void. 29 CS 457. Cited. 32 CS 64. This section precludes a cause of action based on quantum meruit by subcontractors and materialmen against the governmental body awarding the contract. Id., 168.

Cited. 2 Conn. Cir. Ct. 622. Cited. 6 Conn. Cir. Ct. 206, 207.

Subsec. (a):

Cited. 40 CA 89.



Section 49-41a - Enforcement of payment by general contractor to subcontractor and by subcontractor to its subcontractors.

(a) When any public work is awarded by a contract for which a payment bond is required by section 49-41, the contract for the public work shall contain the following provisions: (1) A requirement that the general contractor, within thirty days after payment to the contractor by the state or a municipality, pay any amounts due any subcontractor, whether for labor performed or materials furnished, when the labor or materials have been included in a requisition submitted by the contractor and paid by the state or a municipality; (2) a requirement that the general contractor shall include in each of its subcontracts a provision requiring each subcontractor to pay any amounts due any of its subcontractors, whether for labor performed or materials furnished, within thirty days after such subcontractor receives a payment from the general contractor which encompasses labor or materials furnished by such subcontractor.

(b) Each payment requisition submitted in accordance with the requirements of subsection (a) of this section, except for any such payment requisition submitted pursuant to a contract administered by or in conjunction with the Department of Transportation, shall include a statement showing the status of all pending construction change orders, other pending change directives and approved changes to the original contract or subcontract. Such statement shall identify the pending construction change orders and other pending change directives, and shall include the date such change orders and directives were initiated, the costs associated with their performance and a description of any work completed. As used in this section, “pending construction change order” or “other pending change directive” means an authorized directive for extra work that has been issued to a contractor or a subcontractor.

(c) If payment is not made by the general contractor or any of its subcontractors in accordance with such requirements, the subcontractor shall set forth his claim against the general contractor and the subcontractor of a subcontractor shall set forth its claim against the subcontractor through notice by registered or certified mail. Ten days after the receipt of that notice, the general contractor shall be liable to its subcontractor, and the subcontractor shall be liable to its subcontractor, for interest on the amount due and owing at the rate of one per cent per month. In addition, the general contractor, upon written demand of its subcontractor, or the subcontractor, upon written demand of its subcontractor, shall be required to place funds in the amount of the claim, plus interest of one per cent, in an interest-bearing escrow account in a bank in this state, provided the general contractor or subcontractor may refuse to place the funds in escrow on the grounds that the subcontractor has not substantially performed the work according to the terms of his or its employment. In the event that such general contractor or subcontractor refuses to place such funds in escrow, and the party making a claim against it under this section is found to have substantially performed its work in accordance with the terms of its employment in any arbitration or litigation to determine the validity of such claim, then such general contractor or subcontractor shall pay the attorney’s fees of such party.

(d) No payment may be withheld from a subcontractor for work performed because of a dispute between the general contractor and another contractor or subcontractor.

(e) This section shall not be construed to prohibit progress payments prior to final payment of the contract and is applicable to all subcontractors for material or labor whether they have contracted directly with the general contractor or with some other subcontractor on the work.

(1969, P.A. 427, S. 1, 2; P.A. 75-626; P.A. 76-164; P.A. 79-602, S. 99; P.A. 80-115; P.A. 86-12, S. 1; P.A. 05-229, S. 5; P.A. 06-59, S. 1; P.A. 09-146, S. 2.)

History: P.A. 75-626 added provisions re deposit of claim amount in escrow account and prohibiting withholding of payment from subcontractor for work performed because of dispute between general or prime contractor and another contractor or subcontractor; P.A. 76-164 substituted reference to requirements included in contract for reference to requirements issued by public works commissioner and added references to payments by municipalities; P.A. 79-602 divided section into Subsecs. and made minor changes in wording, substituting “the” or “that” for “such”, etc.; P.A. 80-115 restated provisions, eliminating references to “prime” contractors and added Subsec. (a)(2) re requirements of subcontracts; P.A. 86-12 changed time limits for payment by general contractor to subcontractor and subcontractor to subcontractor from 45 and 20 days respectively, to 30 days in each case; P.A. 05-229 amended Subsec. (b) to require the general contractor to place funds claimed in an escrow account if a surety bond is not in place; P.A. 06-59 amended Subsec. (b) to delete “if a surety bond is not in place,” re placing funds in escrow; P.A. 09-146 added new Subsec. (b) re payment requisition statement requirements and redesignated existing Subsecs. (b) to (d) as Subsecs. (c) to (e), effective July 1, 2009.

See chapter 60, part II (Sec. 4b-91 et seq.) re public building contracts.

Cited. 13 CA 253. Cited. 15 CA 504. Cited. 32 CA 118. Cited. 40 CA 89.

Subsec. (a):

Cited. 207 C. 468.

Subsec. (b):

Remedies afforded by this section and Sec. 49-42 are independent of each other. 207 C. 468.

Cited. 5 CA 61.



Section 49-41b - Release of payments on construction projects.

When any public work is awarded by a contract for which a payment bond is required by section 49-41 and such contract contains a provision requiring the general or prime contractor under such contract to furnish a performance bond in the full amount of the contract price, the following shall apply:

(1) In the case of a contract advertised by the Department of Construction Services or any other state agency, except as specified in subdivision (2) of this section, (A) the awarding authority shall not withhold more than ten per cent from any periodic or final payment which is otherwise properly due to the general or prime contractor under the terms of such contract, and (B) any such general or prime contractor shall not withhold from any subcontractor more than (i) ten per cent from any periodic or final payment which is otherwise due to the subcontractor, or (ii) the amount withheld by the awarding authority from such general or prime contractor under subparagraph (A) of this subdivision, whichever is less. Notwithstanding the provisions of this subdivision (1), the awarding authority shall establish an early release program with respect to periodic payments by general or prime contractors to subcontractors.

(2) In the case of a contract advertised by the state Department of Transportation, (A) the department shall not withhold more than two and one-half per cent from any periodic or final payment which is otherwise properly due to the general or prime contractor under the terms of such contract, and (B) any such general or prime contractor shall not withhold more than two and one-half per cent from any periodic or final payment which is otherwise due to any subcontractor.

(3) If the awarding authority is a municipality, (A) it shall not withhold more than five per cent from any periodic or final payment which is otherwise properly due to the general or prime contractor under the terms of such contract, and (B) any such general or prime contractor shall not withhold more than five per cent from any periodic or final payment which is otherwise due to any subcontractor.

(P.A. 77-306; P.A. 87-575, S. 2; P.A. 96-235, S. 4, 19; P.A. 98-222, S. 8; P.A. 11-51, S. 90.)

History: P.A. 87-575 reduced, from 5% to 2.5%, the maximum amount of any payment which the state may withhold under this section; P.A. 96-235 renumbered and relettered provisions of section, added new Subdiv. (1) re withholding of payments under contracts advertised by state Department of Public Works between July 1, 1996, and June 30, 1999, and applied provisions of Subdiv. (2) to contracts advertised by said department on or after July 1, 1999, or any case in which awarding authority is any other state agency, effective June 6, 1996; P.A. 98-222 amended Subdiv. (1) by deleting time period, adding provisions re “other state agency” and replacing “department” and “Commissioner of Public Works” with “awarding authority”, and amended Subdiv. (2) by replacing “Department of Public Works” with “Department of Transportation”; pursuant to P.A. 11-51, “Department of Public Works” was changed editorially by the Revisors to “Department of Construction Services” in Subdiv. (1), effective July 1, 2011.

See chapter 60, part II (Sec. 4b-91 et seq.) re public building contracts.



Section 49-41c - State contractor to make payment to subcontractor within thirty days.

Any person contracting with the state shall make payment to any subcontractor employed by such contractor within thirty days of payment by the state to the contractor for any work performed or, in the case of any contract entered into on or after October 1, 1986, for materials furnished by such subcontractor, provided such contractor may withhold such payment if such contractor has a bona fide reason for such withholding and if such contractor notifies the affected subcontractor, in writing, of his reasons for withholding such payment and provides the state board, commission, department, office, institution, council or other agency through which such contractor had made the contract, with a copy of the notice, within such thirty-day period.

(P.A. 83-552, S. 1; P.A. 86-12, S. 2.)

History: P.A. 86-12 made section applicable to payment for materials as well as labor.

See chapter 60, part II (Sec. 4b-91 et seq.) re public building contracts.



Section 49-42 - Enforcement of right to payment on bond. Suit on bond, procedure and judgment.

(a) Any person who performed work or supplied materials for which a requisition was submitted to, or for which an estimate was prepared by, the awarding authority and who does not receive full payment for such work or materials within sixty days of the applicable payment date provided for in subsection (a) of section 49-41a, or any person who supplied materials or performed subcontracting work not included on a requisition or estimate who has not received full payment for such materials or work within sixty days after the date such materials were supplied or such work was performed, may enforce such person’s right to payment under the bond by serving a notice of claim on the surety that issued the bond and a copy of such notice to the contractor named as principal in the bond not later than one hundred eighty days after the last date any such materials were supplied or any such work was performed by the claimant. For the payment of retainage, as defined in section 42-158i, such notice shall be served not later than one hundred eighty days after the applicable payment date provided for in subsection (a) of section 49-41a. The notice of claim shall state with substantial accuracy the amount claimed and the name of the party for whom the work was performed or to whom the materials were supplied, and shall provide a detailed description of the bonded project for which the work or materials were provided. If the content of a notice prepared in accordance with subsection (c) of section 49-41a complies with the requirements of this section, a copy of such notice, served not later than one hundred eighty days after the date provided for in this section upon the surety that issued the bond and upon the contractor named as principal in the bond, shall satisfy the notice requirements of this section. Not later than ninety days after service of the notice of claim, the surety shall make payment under the bond and satisfy the claim, or any portion of the claim which is not subject to a good faith dispute, and shall serve a notice on the claimant denying liability for any unpaid portion of the claim. The notices required under this section shall be served by registered or certified mail, postage prepaid in envelopes addressed to any office at which the surety, principal or claimant conducts business, or in any manner in which civil process may be served. If the surety denies liability on the claim, or any portion thereof, the claimant may bring action upon the payment bond in the Superior Court for such sums and prosecute the action to final execution and judgment. An action to recover on a payment bond under this section shall be privileged with respect to assignment for trial. The court shall not consolidate for trial any action brought under this section with any other action brought on the same bond unless the court finds that a substantial portion of the evidence to be adduced, other than the fact that the claims sought to be consolidated arise under the same general contract, is common to such actions and that consolidation will not result in excessive delays to any claimant whose action was instituted at a time significantly prior to the motion to consolidate. In any such proceeding, the court judgment shall award the prevailing party the costs for bringing such proceeding and allow interest at the rate of interest specified in the labor or materials contract under which the claim arises or, if no such interest rate is specified, at the rate of interest as provided in section 37-3a upon the amount recovered, computed from the date of service of the notice of claim, provided, for any portion of the claim which the court finds was due and payable after the date of service of the notice of claim, such interest shall be computed from the date such portion became due and payable. The court judgment may award reasonable attorneys fees to either party if upon reviewing the entire record, it appears that either the original claim, the surety’s denial of liability, or the defense interposed to the claim is without substantial basis in fact or law. Any person having direct contractual relationship with a subcontractor but no contractual relationship express or implied with the contractor furnishing the payment bond shall have a right of action upon the payment bond upon giving written notice of claim as provided in this section.

(b) Every suit instituted under this section shall be brought in the name of the person suing, in the superior court for the judicial district where the contract was to be performed, irrespective of the amount in controversy in the suit, but no such suit may be commenced after the expiration of one year after the last date that materials were supplied or any work was performed by the claimant, except that any such suit solely seeking payment for retainage, as defined in section 42-158i, shall be commenced not later than one year after the date payment of such retainage was due, pursuant to the provisions of subsection (a) of section 49-41a.

(c) The word “material” as used in sections 49-33 to 49-43, inclusive, shall include construction equipment and machinery that is rented or leased for use (1) in the prosecution of work provided for in the contract within the meaning of sections 49-33 to 49-43, inclusive, or (2) in the construction, raising or removal of any building or improvement of any lot or in the site development or subdivision of any plot of land within the meaning of sections 49-33 to 49-39, inclusive.

(1949 Rev., S. 7215; 1961, P.A. 228; 1969, P.A. 192, S. 1; P.A. 78-280, S. 2, 127; P.A. 79-602, S. 100; P.A. 87-345, S. 2; P.A. 94-188, S. 16; P.A. 00-36; P.A. 01-195, S. 48, 181; P.A. 06-78, S. 1; P.A. 09-146, S. 3.)

History: 1961 act required that payment be made within 90 days rather than 60 days in Subsec. (a); 1969 act required that suit commence within one year after date on which last of the labor was performed or material was supplied rather than within one year “after the date of final settlement of such contract” in Subsec. (b); P.A. 78-280 substituted “judicial district” for “county” in Subsec. (b); P.A. 79-602 made minor changes in wording but made no substantive changes; P.A. 87-345 substantially amended procedure set forth in Subsec. (a) for enforcement of right to payment under bond; P.A. 94-188 amended procedure set forth in Subsec. (a) for enforcement of right to payment under bond and amended Subsec. (b) by adding language concerning the applicable payment date provided for in Sec. 49-41a and the time within which to commence suit for materials or work not included on a requisition or estimate; P.A. 00-36 redefined “material” in Subsec. (c) to include construction equipment that is rented or leased for use in prosecution of work or in construction, raising, removal of any building or improvement of lot or in site development or subdivision and to apply term to Secs. 49-33 to 49-43, inclusive; P.A. 01-195 made technical changes in Subsecs. (a) and (c), effective July 11, 2001; P.A. 06-78 added provision in Subsec. (a) re notice for payment of retainage, added provisions in Subsec. (b) re commencement of suit within one year of last date materials were supplied or work was performed by claimant and requiring suit seeking payment solely for retainage to be commenced within one year after retainage payment was due, pursuant to Sec. 49-41a(a) and made conforming and technical changes in Subsecs. (a) and (b), effective May 30, 2006; P.A. 09-146 replaced reference to Sec. 49-41a(b) with reference to Sec. 49-41a(c) in Subsec. (a), effective July 1, 2009.

Cited. 25 CA 751. Cited. 29 CA 783. Cited. 32 CA 118; Id., 133. Claims under this section are not preempted by ERISA. 40 CA 777.

Cited. 17 CS 297. Fact that written notice was given to the contractor in an action on bond must be recited in the complaint or a copy annexed thereto. Failure to comply with this rule left the complaint deficient. 18 CS 43. Until the subcontractor exercises his right of action granted by this section, there is no debt due from the contractor to the subcontractor which can be garnished. 21 CS 16. Cited. 32 CS 168.

Cited. 6 Conn. Cir. Ct. 204, 205.

Subsec. (a):

Decision permits subcontractor to sue on surety bond despite failure to comply precisely with notice requirements of section. 225 C. 367. “Payment bond claim act” cited. 238 C. 293.

Because section requires only “substantial accuracy” re complaint, plaintiff was not obligated to prove that company X was now known as company Y. 49 CA 522. Trial court erred in refusing to admit evidence of notice of claim on the surety. Id.

Cited. 6 Conn. Cir. Ct. 204, 206, 207.

Subsec. (b):

Cited. 236 C. 750.

1969 amendment is not applicable to contract made prior to its passage as it would materially affect contract. 6 Conn. Cir. Ct. 205, 206, 208, 209.



Section 49-43 - Certified copies of bonds and contracts for public works.

Each agency of the state or of any subdivision thereof, in charge of the construction, alteration or repair of any public building or public work of the state or of any subdivision thereof, shall furnish, to any person making application therefor who submits an affidavit that he has supplied labor or materials for the work and payment therefor has not been made or that he is being sued on the bond, a copy of the bond and the contract for which it was given, certified by the administrative head of the agency, which copy shall be prima facie evidence of the contents, execution and delivery of the original. Applicants shall pay for those certified copies such fees as are provided in section 1-212.

(1949 Rev., S. 7216; 1959, P.A. 57; 1969, P.A. 192, S. 2; P.A. 79-602, S. 101.)

History: 1959 act transferred duties formerly held by attorney general under provisions of section to agencies of state or its subdivisions and their administrative heads and required payment of fees as provided in Sec. 1-15 where previously fees were fixed by attorney general; 1969 act deleted provision specifying that certified statements of date when final settlement made is “conclusive as to such date” and subsequent reference to fee charged for such certified statements; P.A. 79-602 substituted “the” or “those” for “such” where appearing.

Cited. 6 Conn. Cir. Ct. 204, 206, 207.



Section 49-44 to 49-46 - Recording of judgment lien; when it holds from attachment. Lien only on land liable to execution at date of judgment. Owner of judgment may file lien; foreclosure, limitation of time, notice of lis pendens.

Sections 49-44 to 49-46, inclusive, are repealed.

(1949 Rev., S. 7225–7227; P.A. 78-120; 78-280, S. 2, 127; P.A. 79-602, S. 102, 103; P.A. 83-581, S. 39, 40; P.A. 84-546, S. 127, 173.)



Section 49-47a - Form of mechanic’s lien foreclosure certificates.

Certificates of foreclosure of mechanic’s liens shall be, as far as possible, of the same form as is prescribed for certificates of foreclosure of mortgages.

(P.A. 79-602, S. 96.)



Section 49-49 - When insolvency proceedings set aside lien.

Section 49-49 is repealed.

(1949 Rev., S. 7230; P.A. 83-581, S. 39, 40; P.A. 84-546, S. 127, 173.)



Section 49-51 - Discharge of invalid lien.

(a) Any person having an interest in any real or personal property described in any certificate of lien, which lien is invalid but not discharged of record, may give written notice to the lienor sent to him at his last-known address by registered mail or by certified mail, postage prepaid, return receipt requested, to discharge the lien. Upon receipt of such notice, the lienor shall discharge the lien by sending a release sufficient under section 52-380d, by first class mail, postage prepaid, to the person requesting the discharge. If the lien is not discharged within thirty days of the notice, that person may apply to the Superior Court for such a discharge, and the court may adjudge the validity or invalidity of the lien and may award the plaintiff damages for the failure of the defendant to make discharge upon request. If the court is of the opinion that such certificate of lien was filed without just cause, it may allow, in its discretion, damages to any person aggrieved by such failure to discharge, at the rate of one hundred dollars for each week after the expiration of such thirty days, but not exceeding in the whole the sum of five thousand dollars or an amount equal to the loss sustained by such aggrieved person as a result of such failure to discharge the lien, which loss shall include, but not be limited to, a reasonable attorney’s fee, whichever is greater.

(b) When a lien on real property is adjudged invalid or is otherwise discharged by the court, a certified copy of the judgment of invalidity or discharge recorded on the land records of the town where the certificate of lien was filed fully discharges the lien. If such a discharged or invalid lien is a lien filed on personal property pursuant to section 52-355a, a release of lien in the form prescribed by subsection (c) of section 52-380d, certified to by a clerk of the Superior Court, with reference to and the date of the court order of discharge or invalidity, fully discharges the lien on filing with the Secretary of the State.

(1949 Rev., S. 7232; P.A. 79-602, S. 113; P.A. 82-270; P.A. 83-581, S. 18, 40.)

History: P.A. 79-602 rephrased provisions but made no substantive changes; P.A. 82-270 specified the manner in which a lienor is to be given notice to discharge a lien, and authorized a court to award damages, and specified the amount of such damages, if a certificate of lien was filed without just cause; P.A. 83-581 made section applicable to liens on “personal property”, required the lienor upon receipt of the notice to discharge the lien by sending a release by first class mail, inserted Subsec. indicators and rephrased Subsec. (a) and provided that a copy of the discharge of a lien on real property recorded on the land records fully discharges the lien and, that if a discharged or invalid lien is a lien on personal property, a release of the lien in the form prescribed by Sec. 52-380d(c) certified by a court clerk and filed with the secretary of the state fully discharges the lien.

Cited. 14 CA 157. Cited. 36 CA 206. Cited. 37 CA 764. Cited. 46 CA 63. Judgment lien discharged as invalid because marital dissolution judgment regarding child’s educational expenses did not order payment of a sum certain and cannot be characterized as a money judgment. 99 CA 347.

Cited. 15 CS 358. The binding effect of a waiver in a subcontract of the right to a mechanic’s lien is not obviated by the contractor’s breach of contract. This section does not provide an adequate remedy to these plaintiffs and their petition in equity for a summary discharge of the liens should be granted. 22 CS 293. Cited. 31 CS 209. Cited. 42 CS 460.

Cited. 6 Conn. Cir. Ct. 456.

Subsec. (a):

Commissioner of Public Works has interest sufficient to contest tax lien on property which is subject to long-term financing agreement entered into by commissioner, since Sec. 4b-46 exempts from taxation property that is the subject of such agreements. 53 CA 438.



Section 49-52 - Pendency of action to foreclose lien on personalty not to be notice.

The pendency of an action for the foreclosure of any lien, other than a chattel mortgage, upon any personal estate is not notice of that action to any person who acquires an interest in that estate during the pendency of the action, unless the officer serving the process and complaint in the action leaves a true and attested copy of the process and complaint at the office of the town clerk of the town in which the lien is recorded at least twelve days before the return day of the process. A judgment or decree of foreclosure obtained in that action, upon any process and complaint of which a copy is not so left at the town clerk’s office, does not affect the rights of any person acquiring an interest in the estate during the pendency of the action.

(1949 Rev., S. 8059; 1955, S. 3200d; P.A. 79-602, S. 114.)

History: P.A. 79-602 restated provisions but made no substantive changes.

See title 42a, article 9 re secured transactions, sales of accounts, contract rights and chattel paper under Uniform Commercial Code.



Section 49-53 - Duty of officer serving process in such action. Record by town clerk.

(a) The officer serving the process and complaint in an action for the foreclosure of any lien, other than a chattel mortgage, upon any personal estate shall leave a true and attested copy of the process and complaint at the town clerk’s office at least twelve days before the return day of the process, for which he shall be allowed the same fees as for other copies, and the fees shall be taxed with the other fees in the cause.

(b) The town clerk at whose office any such copy is left shall keep the same on file for the inspection of all persons having any interest in the estate therein described. The town clerk shall endorse on all such copies the date of their reception, and shall plainly number them as they are received, consecutively. He shall also keep a book in which he shall index the copies, referring to their numbers, under the plaintiff’s name as grantee and the defendant’s name as grantor.

(1949 Rev., S. 8060; P.A. 79-602, S. 115.)

History: P.A. 79-602 divided section into Subsecs. and restated provisions, specifying applicability to actions “for the foreclosure of any lien, other than a chattel mortgage, upon any personal estate”.



Section 49-55 - Vessel lien in connection with building, repairing, mooring, dockage or storage.

Each vessel, not documented according to the maritime or admiralty laws of the United States, shall be subject to a lien in the amount of a claim of not less than fifty dollars by any person, hereinafter called the lienor, for work done, including the equipping of such vessel with safety devices, materials furnished or expenses incurred in connection with the building, repairing, mooring, dockage or storage of such vessel. This lien shall be subordinate to security interests previously filed in the office of the Secretary of the State. The lienor may retain possession of the vessel until the charges for such work, materials or expenses have been paid or the lien has been dissolved.

(1949 Rev., S. 7234; 1969, P.A. 818, S. 1; P.A. 77-34; P.A. 87-505, S. 7.)

History: 1969 act replaced previous provisions which specified that all vessels in construction or repair of which a person claims more than $20 for materials or services rendered are subject to lien for the claim amount, that lien takes precedence over other subsequent encumbrances except lien for mariners’ wages and that lien may be foreclosed “like a mortgage of personal property” with new provisions applicable solely to vessels “not documented according to the maritime or admiralty laws of the United States”; P.A. 77-34 authorized liens for “mooring, dockage or storage” of vessels; P.A. 87-505 added provision re safety devices and authorized retention of the vessel until charges have been paid or the lien dissolved.

Cited. 21 CA 808.



Section 49-55a - Notice of vessel lien. Substitution of bond. Sale of vessel and satisfaction of lien.

(a) Upon the possession of the vessel by a lienor, he shall cause a notice of a vessel lien, in duplicate, to be filed on a form provided by the Secretary of the State with the office of the Secretary on which he shall also indicate the date and place of the sale of the vessel, which date of sale shall be at least thirty days next succeeding the filing of the notice. The lienor shall, within seven days of the filing, send by certified mail a copy of such notice to the person indicated as the owner of the vessel, and to anyone who has filed with the Secretary of the State claiming a legal or equitable interest in the vessel. The fees for such notice and procedure shall be set by the Secretary of the State.

(b) The owner of the vessel, or anyone having a legal or equitable interest therein, may apply to any judge of the Superior Court, within whose jurisdiction the vessel is held or where the lienor resides, to dissolve the lien upon the substitution of a bond with sufficient surety.

(c) If no application that the lien be dissolved upon substitution of a sufficient bond, as provided herein, is made within thirty days next succeeding the filing of the notice with the Secretary of the State, the lienor may sell the vessel at public auction at the lienor’s place of business or wherever the lienor may designate, provided, at least seven days prior to the sale, the lienor shall publish three times in a newspaper having general circulation in the municipality where the vessel is located a notice containing substantially the same information as filed in the notice of a vessel lien, as provided by section 49-55b, and shall notify, in writing, any holders of any prior or subsequent security interests, who have filed notice of the interest with the Secretary of the State. The proceeds of the sale, after satisfaction of any prior security interests filed with the Secretary of the State, and satisfaction of the vessel lien and satisfaction of any subsequent security interests filed with the Secretary of the State, shall be paid to the owner of record. If the amount due the owner is not claimed within one year from the date of the sale, it shall escheat to the state.

(1969, P.A. 818, S. 2; 1971, P.A. 160; P.A. 74-183, S. 272, 291; P.A. 76-436, S. 235, 681; P.A. 79-602, S. 116; P.A. 04-240, S. 23; 04-257, S. 77; P.A. 11-118, S. 1.)

History: 1971 act required that lienor notify vessel’s owner within seven days rather than within 72 hours after filing notice of lien; P.A. 74-183 deleted provision re applications to dissolve lien made to circuit court judges where amount claimed is $7,500 or less, effective December 31, 1974; P.A. 76-436 deleted reference allowing applications to court of common pleas for dissolving lien, effective July 1, 1978; P.A. 79-602 divided section into Subsecs. and substituted “the” for “such” where appearing; P.A. 04-240 amended Subsec. (a) by replacing provision re filing of notice in quadruplicate with provision re filing of notice in duplicate and making technical changes; P.A. 04-257 made technical changes in Subsec. (a), effective June 14, 2004; P.A. 11-118 amended Subsec. (a) to change sale date from 60 to 30 days after filing of notice and amended Subsec. (c) to change application date for dissolution of lien from 60 to 30 days after filing of notice and to make technical changes.



Section 49-55b - Form of notice of vessel lien.

A notice of vessel lien shall contain the following information: (1) The registration number; (2) the name of the vessel; (3) the name of the manufacturer; (4) the type of propulsion; (5) the length of the vessel; (6) a general description of the vessel; (7) the name and last-known mailing address of the owner; (8) the name and address of the lienor; (9) the amount of the lien; (10) the basis of the claim with dates; and (11) the place where the vessel is being held. This notice shall be in the following form:

NOTICE OF VESSEL LIEN

To all persons whom it may concern, a lien is claimed by me on the below-described vessel:

Name of claimant .... amount of claim ....

Address of claimant ....

Name of vessel .... registration number ....

Type of propulsion .... length ....

Basis of claim with dates ....

Description of vessel ....

Location of vessel ....

Name of owner and address ....

Date of intended sale and place (if applicable) ....

Dated at .... this .... day of .... A.D. 20...

(The claimant) ....

(1969, P.A. 818, S. 3.)

History: (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 49-55c - Dissolution of lien. Action by person claiming lien.

(a) The application to dissolve a vessel lien may be in the following form:

To ...., a judge of the Superior Court for the judicial district of ....

The undersigned, .... of the town (or city) of .... in the county of .... and judicial district of ...., is the owner (or has the following legal or equitable interest: ....) of the following vessel, .... (description of vessel).

Such vessel is now held by .... of the town (or city) of ...., in the county of .... under a claim of lien for .... and that he is desirous that such lien be dissolved upon the substitution of a bond, with sufficient surety, according to the statute.

Dated at .... this .... day of ...., 20...

(The claimant) ....

(b) If the lien is dissolved, the person who claimed the lien shall bring a complaint in the court with jurisdiction setting forth the amount and basis of the claim. The person who caused the lien to be dissolved shall have thirty days after the writ is returnable to the court where the action is brought to file an affidavit with such court controverting the material allegations contained in the complaint and affidavit that he has a valid defense. The issues so raised shall be tried as all other issues in such court. If the person who has caused the lien to be dissolved does not file such affidavit, the bond shall be forfeited to the lienor.

(1969, P.A. 818, S. 4, 5; P.A. 73-616, S. 37; P.A. 74-183, S. 273, 291; 74-338, S. 15, 94; P.A. 76-436, S. 236, 681; P.A. 78-280, S. 64, 127.)

History: P.A. 73-616 made technical correction in Subsec. (b), substituting “writ” for “date”; P.A. 74-183 replaced circuit court with court of common pleas and “circuit” with “county”, effective December 31, 1974; P.A. 74-338 substituted “lien” for “bond” for conformity with other references in Subsec. (b); P.A. 76-436 deleted reference to judges of common pleas court in application form, effective July 1, 1978; P.A. 78-280 substituted “judicial district” for “county” or added reference to judicial districts in conjunction with reference to counties as necessary; (Revisor’s note: In 2001 the reference in Subsec. (a) of this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 49-55d - Obtaining of lien without possession of vessel. Writ of attachment. Judicial sale.

(a) If the lienor does not have possession of the vessel, the lienor may bring a complaint, setting forth the reasons for the lien and demanding the sale of the vessel, returnable in the superior court, within whose jurisdiction the vessel is located or where the services for which the lien is claimed were performed. The lienor may cause to be issued a writ of attachment against the vessel directed to a state marshal or other proper officer who shall take possession of the vessel and continue in possession of the same where located, or elsewhere as deemed expedient by the officer.

(b) A copy of the complaint shall be personally served by a state marshal or other proper officer upon the owner of the vessel or left at the owner’s usual place of abode if the owner is a resident of this state. If the owner is not a resident of this state, then a copy of the complaint shall be served upon such person as may be in charge of the vessel and the state marshal shall send a notice of the complaint and the attachment of the vessel to the owner by certified mail at such owner’s last-known residence.

(c) The owner or the owner’s representative shall have thirty days next succeeding the date the complaint is returnable to the proper court to file an affidavit with the court controverting any material allegations contained in the complaint and an affidavit that the owner has a valid defense. The issues so raised shall be tried as all other issues in the court. If the owner or the owner’s legal representative does not file the necessary affidavits, the lienor may make a motion for judgment and order of sale which shall be heard on short calendar by the court having jurisdiction, which motion the court shall have the power to grant and the court shall order the sale of the vessel by the state marshal or other proper officer at public auction, subject to all prior encumbrances on file with the Secretary of the State, provided, at least seven days prior to the sale, a notice of the time, place and purpose of the sale shall be published in a newspaper having general circulation where the vessel was located at the time of the attachment, and notice of same shall be sent by certified mail to the owner of the vessel at such owner’s last-known place of residence and to all other holders of valid security interests on file with the office of the Secretary of the State. The proceeds of the sale, after payment of all expenses connected with the sale and payment of any balance due on any valid security interest perfected before the vessel lien was filed, and satisfaction of the vessel lien and satisfaction of any valid security interest subsequent to the vessel lien presented for payment, shall be paid to the owner. If the amount due the owner is not claimed within one year from the date of such sale, it shall escheat to the state.

(1969, P.A. 818, S. 6; P.A. 74-183, S. 274, 291; P.A. 76-436, S. 237, 681; P.A. 79-602, S. 117; P.A. 00-99, S. 102, 154; P.A. 01-195, S. 49, 181; P.A. 03-19, S. 114.)

History: P.A. 74-183 replaced circuit court with court of common pleas as court for return of complaint and deleted provision which had based court jurisdiction on amount of claim, i.e. superior court was court for return of complaint only where lien claimed exceeded $7,500, effective December 31, 1974; P.A. 76-436 deleted reference to court of common pleas, effective July 1, 1978; P.A. 79-602 divided section into Subsecs. and substituted “the” for “such”; P.A. 00-99 replaced references to sheriff with state marshal, effective December 1, 2000; P.A. 01-195 made technical changes throughout, effective July 11, 2001; P.A. 03-19 made technical changes in Subsec. (c), effective May 12, 2003.



Section 49-56 - Notice of vessel lien to be filed with Secretary of the State. Duration of lien. Discharge.

(a) A vessel lien is not valid, unless the lienor has, within sixty days after he has ceased to furnish the goods or services described in section 49-55, filed a notice of a vessel lien with the Secretary of the State.

(b) A vessel lien shall not continue in force for a longer period than four years after the lien has been perfected, unless the party claiming the lien commences an action to foreclose it within two years from the date the lien was filed with the Secretary of the State and then proceeds therewith to and obtains final judgment within the two years next succeeding the date the action was commenced. Each such lien, after the expiration of each such two-year period without action, commenced or obtaining final judgment, respectively, shall be discharged of record by the person claiming the same, upon the request of the owner of the vessel on which the lien has been claimed. An action to foreclose a vessel lien shall be privileged in respect to assignment for trial.

(1949 Rev., S. 7235; 1969, P.A. 818, S. 7; 1972, P.A. 294, S. 35; P.A. 79-602, S. 118.)

History: 1969 act substituted “vessel lien” for “claim” and replaced former provisions re ten-day limit on lien unless certificate of lien is lodged with town clerk and re contents of certificate with new provisions; 1972 act substituted “vessel lien” for “mechanics’ lien” in provision re privileged assignment for trial; P.A. 79-602 divided section into Subsecs. and rephrased provisions.



Section 49-56a - Termination or removal of notice of lien.

Each person who has lodged for record a notice of a vessel lien on any personal property after receiving satisfaction of his claim or after the rendition of a final judgment against him showing that nothing is due thereon, shall, within ten days after being requested in writing to do so by any person interested in having the lien removed, sign and lodge, in the office of the Secretary of the State, a certificate that such lien is removed, which, when recorded, shall discharge such lien. Fees for this and the procedure and forms to be used for the same shall be prescribed by the Secretary of the State. If he fails to comply with such request, he shall pay to the party aggrieved such sum, not exceeding half the amount claimed by his lien, as the court having cognizance of the action brought therefor may determine.

(1971, P.A. 201.)



Section 49-57 - Form of certificate of lien on vessel.

Section 49-57 is repealed.

(1949 Rev., S. 7236; 1969, P.A. 818, S. 9.)



Section 49-58 - Lien not to exceed contract price.

A vessel or its appurtenances shall not be subject to vessel liens for a greater amount in the whole than the price agreed to be paid for the vessel or its repairs.

(1949 Rev., S. 7237; 1969, P.A. 818, S. 8; P.A. 79-602, S. 119.)

History: 1969 act deleted provisions re apportionment of amount of agreed price among several claimants whose claims exceed that amount, i.e. claimants other than original contractor paid in full if possible or in part by apportionment; P.A. 79-602 restated section but made no substantive changes.



Section 49-59 - Discharge of liens. Penalty for failure to discharge.

Each person who has lodged for record a certificate claiming a lien on any property, under the provisions of this chapter, shall, after receiving satisfaction of his claim or after the rendition of a final judgment against him showing that nothing is due thereon, within ten days after being requested in writing to do so by any person interested in having the lien removed, sign and lodge, in the office in which his original certificate was filed for record, a certificate that such lien is removed, which, when recorded, shall discharge such lien. If he fails to comply with such request, he shall pay to the party aggrieved such sum, not exceeding half the amount claimed by his lien, as the court having cognizance of the action brought therefor may determine.

(1949 Rev., S. 7238.)

See Sec. 7-34a re town clerks’ fees.

See Sec. 49-9 re form of release of mechanic’s liens.



Section 49-60 - Jewelers’ liens. Television and radio service dealers’ liens.

(a) Each jeweler, watchmaker, silversmith or television and radio service dealer who alters, repairs or does any work on any article of personal property at the request of the owner or legal possessor of the property has a lien upon and may retain the possession of the article until the charges for the alteration, repairing or work have been paid.

(b) If the debt remains unpaid for more than six months, any such jeweler, watchmaker, silversmith or television and radio service dealer may sell the article at public or private sale, and the proceeds, after first paying the expense of such sale, shall be applied in payment of the debt, the balance, if any, to be paid, in trust for the debtor, within ten days to the State Treasurer. No such sale shall be held until after thirty days’ notice to the owner or legal possessor has been given by registered or certified mail at his last-known address, stating the time and place of sale. If the owner’s or possessor’s address is unknown, or if such registered or certified mail notice is returned, further notice shall be given by advertising the time and place of the sale in a newspaper having a substantial circulation in the locality where the sale is to take place at least thirty days in advance of the sale. No such article the value of which is more than one hundred dollars, may be sold as hereinbefore provided, unless the charges against the same equal at least one-third the value of the article.

(1949 Rev., S. 7239; 1961, P.A. 517, S. 106; P.A. 79-282; 79-602, S. 120; P.A. 83-220, S. 2; P.A. 85-154.)

History: 1961 act required payment of proceeds remaining after payment of debt to state treasurer rather than to treasurer of county where sale held, county government having been abolished; P.A. 79-282 prohibited sale of articles valued at more than $100 rather than $25 unless charges equal one-third of their value; P.A. 79-602 divided section into Subsecs. and rephrased provisions, deleting requirement that notice of sale be posted on nearest public signpost; P.A. 83-220 granted a television and radio service dealer a lien on property he alters, repairs or works on and authorized such a dealer to sell such property under certain circumstances; P.A. 85-154 reduced the period of the lien in Subsec. (b) from 12 months to 6 months.



Section 49-61 - Release of artificer’s lien on substitution of bond. Lien on motor vehicle; notice to commissioner. Sale.

(a) The owner of any personal property which is held by one who claims to be a bailee for hire of that personal property and to have a lien in consequence thereof, or anyone having a legal or equitable interest in that property, may apply in writing to any judge of the Superior Court, within whose jurisdiction that personal property is held or the lienor resides, to dissolve the lien upon the substitution of a bond with surety.

(b) If the property is a motor vehicle and if no application that the lien be dissolved upon such substitution of a bond is made within thirty days of the date of the completion of the work upon the property by the bailor for hire, the bailee shall send a written notice to the Commissioner of Motor Vehicles, stating the engine number and chassis number thereof, the date the motor vehicle was left with such bailee, the date the work was completed, the amount for which a lien is claimed, the registration thereof if any number plates are on the motor vehicle and the name of the owner or person who authorized the work to be done, and shall enclose a fee of five dollars. Such notice shall be placed on file by the Commissioner of Motor Vehicles and be open to public inspection. If the motor vehicle is subject to a security interest, the commissioner, within ten days of receipt of such notice, shall send the bailee the name and address of any lienholder as recorded on the certificate of title. Within ten days of receipt of such information relative to any lienholder, the bailee shall mail written notice to each lienholder in a registered or certified letter, postage paid, stating that the motor vehicle is being held by such bailee and has a lien upon it for repair and storage charges. Any sale under the provisions of this section shall be void unless the notice required in this section has been given to said commissioner, if the property is a motor vehicle.

(c) If no application for such dissolution of the lien has been made by the bailor for hire within three months from the date of completion of the work upon the property, or if the property has not been replevied, the bailee may sell the property at public auction for cash at his place of business and apply the proceeds of the sale, first toward the payment of the debt or obligation owing to him and second toward the payment of any balance due on any conditional bill of sale held on the property.

(d) The sale shall be advertised, in a newspaper published or having a circulation in the town where the bailee’s place of business is situated, three times, commencing at least ten days before the sale and, if the last usual place of abode of the bailor is known to or may reasonably be ascertained by the bailee, notice of the time and place of sale shall be given by mailing the notice to him in a registered or certified letter, postage prepaid, at least ten days before the time of the sale, and similar notice shall be given to any officer who has placed an attachment on the property and, if the property is a motor vehicle, any lienholder.

(e) The proceeds of such sale, after the payment of the amount owing to the bailee and all expense connected with the sale and of any balance due on any conditional bill of sale, shall be paid to any officer who has placed an attachment on the property and be held by that officer in the same manner as though such moneys had been originally attached. If there has been no attachment, the balance shall be paid to the owner of the property or his legal representatives, if called for or claimed by him or them at any time within one year from the date of the sale, and, if the balance is not claimed or called for as aforesaid within said period, it shall escheat to the state.

(1949 Rev., S. 7240; 1959, P.A. 28, S. 67; February, 1965, P.A. 331, S. 46; 502; P.A. 74-183, S. 275, 291; P.A. 76-436, S. 238, 681; P.A. 79-602, S. 121; P.A. 83-220, S. 1; P.A. 03-38, S. 1.)

History: 1959 act raised amount of lien which determines court jurisdiction from $100 to $2,500, requiring that application to dissolve lien for that amount or less be made to circuit court judge rather than to justice of the peace for county where property is held or lienor resides and deleting provision allowing applications for more than that amount made to town, city or borough courts; 1965 acts raised amount which determines jurisdiction to $7,500 and deleted 40-day time limit for bailee’s notice to motor vehicles commissioner; P.A. 74-183 deleted reference to applications made to circuit court judges and corresponding reference to amount which determines jurisdiction, effective December 31, 1974; P.A. 76-436 deleted reference to applications made to court of common pleas, effective July 1, 1978; P.A. 79-602 divided section into Subsecs. and rephrased provisions; P.A. 83-220 amended Subsec. (b) to require the bailee to enclose a fee of $5 with his notice to the commissioner of motor vehicles and to require the commissioner to send the bailee the name and address of any lienholder, and amended Subsec. (d) to require the bailee to notify any lienholder prior to the sale of a motor vehicle; P.A. 03-38 amended Subsec. (b) to add provision re 10-day period for commissioner to notify bailee of prior security interest, to add requirement that bailee notify lienholder within 10 days that bailee is holding motor vehicle and has lien upon it, and to make technical changes, effective May 23, 2003.

Cited. 36 CS 321.



Section 49-62 - Form of application.

The application described in section 49-61 may be in the following form:

“To ...., a Judge of the Superior Court for the judicial district of ....:

The application of C.D. of the Town (or City) of ...., in the County of ...., and judicial district of ...., shows that he is the owner (or sets forth other legal or equitable interest) of the following personal property, viz.:

Such personal property is now held by A.B. of the Town (or City) of ...., in the County of ...., and judicial district of .... under a claim of lien for storage of such personal property, (or for care, cartage, freight, work and material, etc., as the case may be), and that he is desirous that such lien be dissolved upon the substitution of a bond, with surety, according to the statute.

Dated at .... the .... day of ...., 20...

C.D. (or C.D. by X, his attorney).”

(1949 Rev., S. 7241; 1959, P.A. 28, S. 197; P.A. 74-183, S. 276, 291; P.A. 76-436, S. 239, 681; P.A. 78-280, S. 65, 127; P.A. 79-602, S. 122; P.A. 80-483, S. 146, 186.)

History: 1959 act revised form to replace justice of the peace with circuit court judge as addressee; P.A. 74-183 replaced circuit court judge with judge of common pleas court as addressee, effective December 31, 1974; P.A. 76-436 replaced common pleas court judge with superior court judge as addressee, effective July 1, 1978; P.A. 78-280 replaced “county” with “judicial district” or added references to judicial districts in conjunction with references to counties as the context requires; P.A. 79-602 added specific reference to Sec. 49-61; P.A. 80-483 made technical grammatical correction; (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 49-63 - Notice of application. Hearing.

No such lien may be dissolved until reasonable notice of the application, in writing, signed by the applicant or his attorney, has been served upon the lienor or left at his usual place of abode or such other reasonable notice as the judge may order has been given. Any person interested may be heard in relation to the amount and sufficiency of the bond offered by the applicant. The bond shall be in amount not less than the amount claimed by the lienor, unless it appears to the authority to whom the application is made that the amount so claimed is excessive, in which event he may order the bond to be in such amount as he deems reasonable.

(1949 Rev., S. 7242; 1961, P.A. 517, S. 107; P.A. 79-602, S. 123.)

History: 1961 act deleted reference to notice ordered by justice of the peace; P.A. 79-602 made minor changes in wording but made no substantive changes.



Section 49-64 - Form of bond.

Such bond shall be taken to the lienor, and shall be substantially in the following form:

“Know all men by these presents:

That we, C. D. of ...., as principal, and .... of ...., as surety, are holden and firmly bound, jointly and severally, unto A. B. of ...., in the penal sum of .... dollars, to which payment well and truly to be made, we hereby bind ourselves, our heirs, executors and administrators, firmly by these presents.

The Condition of this obligation is such that whereas certain personal property, viz.: ...., in which said C. D. has an interest as owner (or otherwise, as the case may be) is now held by said A. B. under claim of lien for storage (or otherwise, as the case may be) to the amount of .... dollars:

Now, Therefore, if said C. D. shall pay or cause to be paid any judgment that may be rendered against him by any court of competent jurisdiction not exceeding the amount of .... dollars (the amount claimed under the lien), with interest and costs, or in default of such payment shall pay or cause to be paid to the officer having the execution issued on such judgment, on demand, the actual value at the date hereof of such personal property, not exempt from such lien, not exceeding said amount of .... dollars, then this bond shall be void, but otherwise in full force and effect.

Dated at .... this .... day of ...., 20...

.... Seal.

.... Seal.”

(1949 Rev., S. 7243.)

History: (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 49-65 - Dissolution of lien to be recorded.

The authority dissolving the lien shall certify such dissolution upon the application, and forthwith return the application, notice, order and bond to the clerk of the superior court for the judicial district wherein such personal property is held under such lien, or wherein such lienor resides.

(1949 Rev., S. 7244; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 49-66 - Pleadings may be amended.

In any case in which a bond is substituted for a lien after an action for the collection of the lienor’s charges has been commenced, the plaintiff in such action may amend his pleadings, without costs, so as to make the action one upon such bond.

(1949 Rev., S. 7245.)



Section 49-67 - Limitation of action on bond.

Any bond substituted for a lien under the provisions of sections 49-61 to 49-66, inclusive, shall be void unless an action is brought to recover thereon within one year from the date of such bond.

(1949 Rev., S. 7246.)



Section 49-68 - Liens of boardinghouse keepers.

When a special agreement has been made between the keeper of any boarding or lodging house and any person boarding or lodging at such house, regarding the price of such board or lodging, all the baggage and effects kept by such person at such house shall be subject to a lien in favor of the keeper of such house for all such sums as are at any time due him from such person for board or lodging; and such boardinghouse or lodging house keeper may detain such baggage and effects until such debt is paid; and, if it is not paid within sixty days after it is due, he may sell such property, or such part thereof as is necessary, and apply the proceeds to the payment of such debt.

(1949 Rev., S. 7247.)

See Secs. 53a-118 to 53a-125, inclusive, re larceny offenses generally.

Cited. 38 CS 1.



Section 49-69 - Liens of hotel keepers.

Whenever the keeper of any hotel or inn receives into his hotel or inn any person as a boarder or lodger, he shall have a lien upon and right to detain the baggage and effects of such boarder or lodger; and such lien may be enforced in the manner hereinafter provided. At any time after thirty days after the person incurring any debt or obligation has left the hotel or inn wherein such debt or obligation was incurred, the debt or obligation being still due and unpaid, the proprietor of such hotel or inn may sell at public auction for cash at the office of such hotel or inn any baggage or property left at such hotel or inn and apply the avails of such sale toward the payment of such debt or obligation; provided such sale shall be advertised in a newspaper published or having a circulation in the town where such hotel or inn is situated three times, commencing at least five days before such sale; and, if the last usual place of abode of such debtor is known to or can reasonably be ascertained by such hotel keeper, notice of the time and place of sale shall be given him by mailing such notice to him in a registered or certified letter, postage paid, at such last usual place of abode at least five days before the time of sale. The proceeds of such sale, after deducting the amount due the proprietor of such hotel or inn and all expenses connected with such sale, shall be paid to the owner of the property or his legal representatives, if called for or claimed by him or them at any time within one year from the date of such sale, and, if such balance is not claimed or called for within said period, then it shall escheat to the state.

(1949 Rev., S. 7248.)

See Secs. 53a-118 to 53a-125, inclusive, re larceny offenses generally.



Section 49-70 - Lien on animals for their keep. Transfer of abandoned animals.

(a) When a special agreement has been made between the owner of any animals, including birds and fish, and any person who keeps and feeds such animals, regarding the price of such keeping, such animals shall be subject to a lien, for the price of such keeping, in favor of the person keeping the same; and such person so keeping such animals may detain the same until such debt is paid; and, if it is not paid within thirty days after it is due, he may sell such animals, or so many thereof as are necessary, at public auction, upon giving written notice to the owner of the time and place of such sale at least six days before such sale, and apply the proceeds to the payment of such debts, returning the surplus, if any, to such owner.

(b) A commercial kennel, as defined in section 22-327, or a veterinary hospital which boards or grooms animals for nonmedical purposes, may transfer any abandoned animal in its custody to a nonprofit animal rescue or adoption organization which annually places ten or more animals in private homes as pets. An animal shall be considered abandoned if the owner or keeper of such animal fails to retrieve the animal within five days of the date on which such owner or keeper was scheduled to retrieve the animal. Prior to transferring such animal, such kennel or veterinary hospital shall give notice of its intention to do so to the owner or keeper at his last-known address by registered or certified mail, return receipt requested, and shall allow a period of ten days to elapse after the receipt is returned before transferring such animal. Each such commercial kennel and veterinary hospital shall post in a visible location the procedures provided for in this subsection and shall give a written notice of such procedures to any person who boards an animal at such kennel or with such veterinary hospital. Any nonprofit organization which receives an animal in accordance with the provisions of this subsection shall not be liable in any civil action brought by the previous owner or keeper of such animal for any subsequent transfer or disposal of such animal by such organization.

(1949 Rev., S. 7249; 1959, P.A. 248; P.A. 95-358, S. 3; P.A. 96-243, S. 6, 16.)

History: 1959 act referred to “animals, including birds and fish” rather than to “cattle, horses, sheep or swine” and allowed sale of animals if debt not paid within 30 rather than 21 days after due; P.A. 95-358 added Subsec. (b) re transfer of abandoned dogs and cats to rescue or adoption organizations; P.A. 96-243 added provision in Subsec. (b) allowing veterinary hospitals to transfer abandoned animals under this section and changed references to “dogs and cats” to “animals” and shortened the timeframes for notice to owners or keepers and disposition of abandoned animals, effective June 6, 1996.



Section 49-71 - Lien of manufacturers on materials.

Any person, firm or corporation engaged in the business of manufacturing, spinning, throwing, bleaching, mercerizing, printing or finishing yarn or other goods made of cotton, wool, silk, linen, rayon, nylon, synthetic fibers or artificial silk or goods of which cotton, wool, silk, linen, rayon, nylon, synthetic fibers or artificial silk form a component part shall be entitled to a lien, upon the goods and property of others which come into the possession of such person, firm or corporation for the purpose of being manufactured, spun or thrown into yarn or other goods or for the purpose of being bleached, mercerized, dyed or finished, for the amount of any debt due such person, firm or corporation or for the amount of any note or notes taken on account of such debt from any owner of such cotton, wool, silk, linen, rayon, nylon, synthetic fibers or artificial silk by reason of any work performed or materials furnished in or about the manufacturing, spinning, throwing, bleaching, mercerizing, dyeing, printing or finishing of such goods or property, or other goods of such owner or owners whereof the lienor’s possession has terminated. Such lien shall not be waived or impaired by the taking of any note or notes or the recovery of any judgment for any amount due on account of such debt, but the amount of the claim secured thereby may be collected by levy and sale under execution upon judgment rendered in any action upon any such note, lien or claim. The amount of such claim may also be collected by a public sale of the goods or property upon which the lien securing the same rests, upon a notice of sale published at least once each week for two weeks preceding the date of such sale in some newspaper published in the county in which such goods or property is located, and by mailing, postage prepaid, a copy of such notice, at least five days before the date of such sale, to the owner or owners of such goods or property, addressed to such owner or owners’ last-known residence or place of business. The proceeds of any such sale shall be applied to the payment of the amount of the claim secured by such lien and the expenses of such sale; and only such goods or property shall be sold as is necessary, as nearly as may be determined, to pay the amount of such claim and expenses, and the balance of the proceeds of any such sale, if any, shall be paid to such owner or owners. “Owner”, as used in this section, shall include all persons, partnerships and corporations having title to the property herein described and shall also include a factor, consignee, agent, converter or other person entrusted with possession of the goods held under such lien or of a bill of lading consigning the same to him, with or without authority to sell the same, and delivered by such factor, consignee, agent, converter or other person to the lienor for the purposes aforesaid.

(1949 Rev., S. 7250; 1951, S. 2977d.)



Section 49-72 - Liens for rates or charges owed to private water company.

Any private water company which is owed rates or charges for connection with or for the use of its water system and such rates or charges are not paid when due has a lien on the real estate served and a charge against the owners of such real estate from the date the rates or charges were due, provided the owner of such real estate when the lien is recorded is the party that owes such rates or charges. The lien and charge shall bear interest at the rate of eighteen per cent per annum so long as the rates or charges remain unpaid. The lien may be recorded and released in the manner provided for recording and releasing tax liens. The lien shall not continue for more than one year after the date the rates or charges were due, unless the secretary of the company, before the expiration of that year, has filed a certificate of continuation of the lien in the manner provided by law for the continuance of tax liens. When continued the lien shall be valid for fourteen years thereafter. The lien shall take precedence over all other subsequently recorded liens or encumbrances except taxes and liens for assessments filed by an association of a common interest community under section 47-258 and may be foreclosed against the lot or building served in the same manner as a lien for taxes.

(1949 Rev., S. 7251; P.A. 79-602, S. 112; P.A. 83-563, S. 1; P.A. 93-349, S. 3; P.A. 95-353, S. 3; P.A. 98-29, S. 2, 3.)

History: P.A. 79-602 made minor changes in wording but made no substantive changes; P.A. 83-563 provided for a rate of interest of 18% after October 1, 1983; P.A. 93-349 deleted references to municipal waterworks having and continuing a lien and to authority of waterworks superintendent to file certificate of continuation; P.A. 95-353 deleted previously existing provisions and inserted provisions giving a private water company a lien for any unpaid charges on a delinquent customer’s property and gave precedence to such liens over all liens except tax liens and made technical changes; P.A. 98-29 allowed a lien only if the owner of the real estate when the lien is recorded is the party that owes such rates or charges, effective May 19, 1998.



Section 49-73 - Liens on accident and liability policies in favor of hospitals and ambulance services. Service of process on insurer and defendant.

(a) Any hospital which is exempt from taxation under the provisions of section 12-81, any ambulance owner, operator, association, partnership or corporation, or any hospital owned and operated by a municipality or the state, which furnished medical or other service or materials to any patient injured by reason of any accident not covered by the Workers’ Compensation Act has a lien on the proceeds of any accident and liability insurance policy issued by any company authorized to do business in this state, which proceeds may be due such patient, either directly or indirectly, to the extent of the actual cost of such service and materials, provided such hospital or ambulance owner, operator, association, partnership or corporation, or, in the case of the state, the Department of Administrative Services, after the commencement of rendering of such service or providing of such materials and before payment by the insurance company, serves written notice upon the insurance company by registered or certified mail at its principal home office or any branch office, if the company issuing the policy is located within this state, and upon the Insurance Commissioner of this state by registered or certified mail, if the insurance company is located without the state. The notice shall be in duplicate and shall contain the name of the injured person, if known, the name of the company or companies issuing the policy and the amount expended and an estimate of the amount to be expended in the services rendered to or the materials provided for the patient.

(b) Whenever the liability of the company or companies, either directly or indirectly, to the patient has been fixed, the insurance company shall pay directly to the hospital or ambulance owner, operator, association, partnership or corporation, or, in the case of the state, to the Department of Administrative Services, the amount due it, provided the amount shall be agreed upon by all of the parties interested. A receipt by the hospital or ambulance owner, operator, association, partnership, corporation or division is evidence of payment of such amount by such company or companies on account of their liability to the insured.

(c) If the interested parties do not agree concerning the amount due the hospital or ambulance owner, operator, association, partnership, corporation or division, either party may bring an action of interpleader in the judicial district in which the hospital or ambulance owner, operator, association, partnership or corporation involved is located or, in the case of the state, in the judicial district of Hartford.

(d) When an insurance company located outside the state is a defendant, service of process may be made on the Insurance Commissioner of this state, as set forth in section 38a-25. When any such defendant is a nonresident person who has been a patient in any hospital in this state or has used the services of such ambulance owner, operator, association, partnership or corporation, that person shall be conclusively presumed, by virtue of his admission as a patient in the hospital or use of the services of the ambulance owner, operator, association, partnership or corporation, to have appointed the Secretary of the State as his agent for service of process in any action of interpleader under the provisions of this section, arising out of his treatment as such patient or because of such service, and for no other purpose. Service shall be made by delivering to and leaving with the secretary or some person designated by him to receive the process in his office two copies thereof and by paying to him the sum of five dollars. The secretary shall forthwith send by registered or certified mail one of the copies of the process to the defendant at his last-known address and shall keep a record of all process so served on him.

(1949 Rev., S. 7252; 1953, 1955, S. 2978d; 1959, P.A. 356, S. 1; 457; 1969, P.A. 49; 561, S. 11; P.A. 77-614, S. 71, 610; P.A. 78-280, S. 2, 6, 127; P.A. 79-376, S. 69; 79-602, S. 124; P.A. 85-35; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; 90-243, S. 175; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: 1959 acts increased fee paid to secretary of the state for service of process from $2 to $5 and applied provisions to “any ambulance owner, operator, association, partnership or corporation”; 1969 acts specified that division of central collections of finance and control department is agent for state and specified that actions involving the state are to be brought before court in Hartford county and substituted reference to Sec. 38-265 for reference to Sec. 38-23; P.A. 77-614 replaced central collections division of finance and control department with department of administrative services; P.A. 78-280 replaced general reference to counties with reference to judicial districts and specific reference to Hartford county with reference to judicial district of Hartford-New Britain; P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 79-602 divided section into Subsecs. and rephrased provisions but made no substantive changes; P.A. 85-35 amended Subsec. (a) to require that written notice be served upon the insurance company by registered or certified mail, and to permit such notice to be sent to any branch office of the company; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 90-243 made technical changes for statutory consistency; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 49-73a - Liens on proceeds of fire insurance for outstanding municipal taxes.

The interest of each person in the proceeds of any policy issued by an insurance company providing fire insurance coverage for loss or damages caused by fire on an item of real estate, including any policy written pursuant to the provisions of section 38a-670, provided the amount of the proceeds for the loss payable under such policy is five thousand dollars or more, shall be subject to any tax lien on such item of real estate continued pursuant to the provisions of section 12-173. No such lien shall be valid unless the tax collector of the municipality wherein such item of real estate is situated makes and files in the office of the town clerk a certificate of lien, pursuant to the provisions of section 12-173, giving notice of his intention to claim against such proceeds. Such lien shall exist from the fifteenth day succeeding the date of entry of such certificate in the land records. Any such lien may be discharged in accordance with said section 12-173.

(P.A. 79-342, S. 1.)

Cited. 11 CA 308.

Cited. 38 CS 722.



Section 49-73b - Municipalities authorized to recover expenses. Liens on real estate and fire insurance proceeds.

(a) Any municipality that has incurred expenses for the inspection, repair, demolition, maintenance, removal or other disposition of any real estate in order to secure such real estate, to remedy a blighted condition on such real estate or to make it safe and sanitary under any provision of the general statutes or any municipal building, health, housing or safety codes or regulations shall have the right to recover such expenses from the owner of the real estate for which such expenses were incurred.

(b) The interest of each person in such real estate shall be subject to a lien for the payment of such expenses, which lien shall take precedence over any other encumbrance except municipal tax assessments on such real estate. No such lien shall be valid, unless the municipality, not later than the date thirty days after the date on which such work has ceased, files a certificate of such lien and gives notice to the owner of the real estate in the same manner as provided in section 49-34. Simultaneous with the filing, the municipality shall make reasonable efforts to mail a copy of the certificate by first class mail to the lienholder’s current or last-known address.

(c) The interest of each person in the proceeds of any policy providing insurance coverage issued by an insurance company for a loss to a covered residential or commercial structure, including any policy written pursuant to the provisions of section 38a-670, shall be subject to a lien on such proceeds for the expenses incurred by a municipality pursuant to the provisions of subsection (a) of this section, provided such municipality, within thirty days after such work has ceased, files a certificate of such lien and gives notice to such interested person in the same manner as provided in section 49-34.

(d) Any municipal lien filed pursuant to the provisions of this section may be foreclosed in the same manner as a mortgage.

(e) Any certificate of lien filed pursuant to this section shall exist from the fifteenth day succeeding the date of entry of such certificate in the land records.

(f) Any municipal lien filed pursuant to this section may be discharged or dissolved in the manner provided in sections 49-35a to 49-37, inclusive.

(g) Nothing in this section shall prevent an insured owner, mortgagee, assignee or other interested party from negotiating a dissolution of any such lien on the insurance proceeds, enabling the insurance company to disburse said proceeds.

(h) The provisions of this section shall not apply to policies on single-family or two-family dwellings, unless such dwellings are residential properties owned by a registrant subject to section 7-148ii.

(P.A. 79-342, S. 2; P.A. 80-207, S. 1, 7; P.A. 97-320, S. 6, 11; P.A. 98-188, S. 4, 5; P.A. 06-185, S. 5; P.A. 09-144, S. 9; P.A. 11-201, S. 15.)

History: P.A. 80-207 deleted reference to demolition expenses in Subsec. (a), referring instead to expenses incurred “in order to secure such real estate or to make it safe”, changed time limit for filing certificate of lien from 60 to 30 days in Subsecs. (b) and (c) and added Subsec. (h) excluding policies on single-family or two-family homes from provisions; P.A. 97-320 amended Subsec. (a) by deleting provision re damage by fire, effective July 1, 1997; P.A. 98-188 amended Subsec. (a) by deleting “fire” and adding “for a loss to a covered residential or commercial structure”, and amended Subsec. (g) by deleting “fire”, effective June 4, 1998, and applicable to liens filed on and after July 1, 1997; P.A. 06-185 amended Subsec. (a) to add provision re expenses to make real estate sanitary and amended Subsec. (b) to require mailing of a copy of certificate to the lienholder; P.A. 09-144 amended Subsec. (a) by making a technical change, adding “maintenance” and adding “to remedy a blighted condition on such real estate”, amended Subsec. (b) by making technical changes and amended Subsec. (h) by adding exception for dwellings that are vacant residential properties owned by a registrant subject to Sec. 7-148ii; P.A. 11-201 amended Subsec. (h) to delete “vacant” re residential properties.

Cited. 5 CA 316.

Cited. 38 CS 722.



Section 49-73c - Certificate of lien to constitute constructive notice.

Each certificate of lien filed pursuant to the provisions of sections 12-172 and 49-73a to 49-73i, inclusive, shall constitute constructive notice of the existence of the lien and the claim of the municipality against any such interest in such item of real estate or in such proceeds to the insurance company and to any person having an insurable interest in the real estate or an interest in the proceeds.

(P.A. 79-342, S. 3.)

Cited. 11 CA 308.

Cited. 38 CS 722.



Section 49-73d - Insurance company to notify town clerk of demand in writing of a statement of liens.

(a) Prior to the payment of any insurance proceeds for loss or damage to real estate caused by fire, provided the amount of the proceeds for the loss payable under the policy is five thousand dollars or more, the insurance company required to pay such proceeds shall notify the town clerk of the town in which such loss or damage has been sustained and demand in writing, by registered or certified mail, that a statement indicating the amount of all liens filed pursuant to sections 49-73a and 49-73b be delivered to such insurance company at a specified address, in person or by registered or certified mail, within twenty days from the date of receipt by the town clerk of such demand. Upon the failure of the town clerk to notify the insurance company of the existence of any such liens in said manner, the right of the municipality to claim against any such proceeds shall terminate and the lien thereon shall be dissolved. The insurance company may rely conclusively upon the amount of the taxes or expenses due as set forth in such notice of lien in making any payments of proceeds to any person.

(b) Within thirty days of receipt of a notice of lien received from the town clerk pursuant to subsection (a) of this section and a final determination of the insurance company’s obligation to pay fire insurance proceeds, the insurance company shall pay all or a portion of the proceeds otherwise payable to the insured directly to the municipality in satisfaction of the total amount of delinquent real estate taxes or incurred expenses as set forth on the certificate of lien and shall deduct the amount thereof from the proceeds otherwise payable to the insured. A receipt by the town clerk of the municipality shall be evidence of payment of such amount by the insurance company on account of its liability under its policy to the insured.

(P.A. 79-342, S. 4; P.A. 80-207, S. 2, 7.)

History: P.A. 80-207 substituted “expenses” for “demolition costs” where appearing.

Cited. 11 CA 308.

Cited. 38 CS 722.



Section 49-73e - Precedence and priority of liens.

The liens filed pursuant to sections 49-73a and 49-73b shall take precedence over any claim of right of an insured owner, mortgagee, assignee or other interested party except as otherwise provided by section 49-73b. The lien filed pursuant to section 49-73a shall take precedence over the lien filed pursuant to section 49-73b.

(P.A. 79-342, S. 5; P.A. 80-207, S. 3, 7.)

History; P.A. 80-207 removed reference to provisions of United States law in exception.

Cited. 38 CS 722.



Section 49-73f - Municipal ordinance providing for release or return of insurance proceeds.

Any municipality may adopt an ordinance providing for the release or return to the insured of any proceeds subject to a lien, to which it would otherwise be entitled, provided the insured agrees with the municipality to restore the affected premises to at least the same condition that it was in prior to the time that such lien of the municipality arose, subject to such conditions as such ordinance shall provide in order to guarantee performance of such obligation.

(P.A. 79-342, S. 6.)

Cited. 38 CS 722.



Section 49-73g - Insurance company not to be held liable for payments to municipality.

An insurance company shall not be liable to any insured owner, mortgagee, assignee or other interested party for any amounts paid by it to a municipality pursuant to the provisions of sections 12-172 and 49-73a to 49-73i, inclusive, and in reliance upon information contained in any statement provided by a municipality pursuant to section 49-73d. When acting in accordance with the provisions of sections 12-172 and 49-73a to 49-73i, inclusive, an insurance company shall not be held liable in any manner and shall not be deemed in violation of section 38a-816 relating to unfair claims practices for any action taken by it, including withholding payment of any insurance proceeds otherwise payable or for the release or disclosure of any information by it under sections 12-172 and 49-73a to 49-73i, inclusive.

(P.A. 79-342, S. 7.)

Cited. 38 CS 722.



Section 49-73h - Applicability of lien provisions.

Sections 12-172 and 49-73a to 49-73i, inclusive, shall apply to all policies of fire insurance delivered, issued for delivery or renewed after October 1, 1979. Each insurer licensed to do business in this state shall notify its insureds of the provisions of said sections upon issuance or renewal of policies of fire insurance covering real estate located in this state.

(P.A. 79-342, S. 8; P.A. 80-207, S. 4, 7; P.A. 81-472, S. 98, 159.)

History: P.A. 80-207 removed clause which had excluded policies on single-family or two-family dwellings; P.A. 81-472 changed the applicability date from May 15, 1980, to October 1, 1979.

Cited. 38 CS 722.



Section 49-73i - Provisions re liens on insurance proceeds not to be deemed to affect other liens on real estate.

The provisions of sections 12-172 and 49-73a to 49-73i, inclusive, shall not be deemed or construed to alter or impair the right of a municipality to acquire or enforce any lien against real property but shall be in addition to any other right provided by law to acquire or enforce such right.

(P.A. 79-342, S. 9.)

Cited. 38 CS 722.



Section 49-74 - Liens for cleaning, storage and other charges.

Each person, firm, association and corporation engaged in the business of cleaning, laundering, repairing, dyeing, pressing or storing clothing, household goods, wearing apparel or other fabrics shall have a lien upon such clothing, household goods, wearing apparel or other fabrics for the amount due for such service until such amount is paid.

(1949 Rev., S. 7253.)



Section 49-75 - Sale of property subject to lien for other than storage charges.

If the amount due for such cleaning, laundering, repairing, dyeing or pressing is not paid within six months after it is due, the property subject to such lien, or so much thereof as is necessary to satisfy such lien, may be sold by the person, firm, association or corporation holding such lien at public or private sale for cash, and the proceeds of such sale, after payment of the expenses thereof, shall be applied upon the indebtedness, and any remainder shall be paid to the owner of such property. Before making such sale the person, firm or corporation holding such lien shall give thirty days’ written notice thereof by registered or certified mail sent to the last-known post-office address of such owner, and, in addition thereto, shall advertise the time and place thereof three times in a newspaper having a circulation in the community.

(1949 Rev., S. 7254.)



Section 49-76 - Sale of property subject to lien for storage charges.

If the debit arising from storing clothing, household goods, wearing apparel or other fabrics for which a lien is given under section 49-74 is not paid within twelve months from the beginning of the storage period, the property subject to such lien, or so much thereof as is necessary to satisfy such lien, may be sold by the person, firm, association or corporation holding such lien at public or private sale for cash, and the proceeds of such sale applied to the expenses thereof, and to pay such debt, and the surplus, if any, shall be paid to the owner of such property. Before making such sale the person, firm or corporation holding such lien shall give thirty days’ written notice thereof by registered or certified mail sent to the last-known post-office address of such owner and, in addition thereto, shall advertise the time and place thereof three times in a newspaper having a circulation in the community, provided persons, firms, partnerships or corporations operating as warehouses or warehousemen shall not be affected by this section.

(1949 Rev., S. 7255.)



Section 49-77 to 49-85 - Liens of factors on merchandise, generally.

Sections 49-77 to 49-85, inclusive, are repealed.

(1949 Rev., S. 2982d, 7256–7260, 7262, 7263; 1955, S. 2979d, 2984d–2986d; 1959, P.A. 133, S. 10-102; 615, S. 1, 2.)



Section 49-86 - Bond in lieu of attachment. Notice of lien.

Whenever a bond has been accepted in lieu of an attachment or in lieu of a previously accepted or ordered attachment bond, a notice of lien in favor of the attaching creditor and against the surety on the bond may be filed in the office of the town clerk of the town in which the real estate of the surety is situated, which notice of lien shall describe the land of the surety with reasonable certainty, and shall specify the date, amount and condition of the bond and the names of all parties, plaintiff and defendant, the court to which the action is returnable and the return day, in the action for which the bond is given. Such notice of lien, from the time of filing, shall constitute a lien upon the real estate described in such notice. Whenever a court or judge has power to order a bond in lieu of attachment, such court or judge may order a bond in lieu of a previously ordered or accepted attachment bond.

(1955, S. 2987d.)

See Sec. 52-304 re dissolution of attachment by substitution of bond or lien.



Section 49-87 - Certificate of dissolution of bond, filing.

Upon dissolution of the surety bond, the surety may file with the town clerk where the real estate is situated a certificate of such dissolution signed by the plaintiff of record or by his attorney of record or by the authority making the attachment for which the bond was substituted.

(1955, S. 2988d.)



Section 49-88 - Duration of lien on real estate. Discharge upon expiration.

A lien on real estate arising under the provisions of section 49-86 shall not continue in force as a lien for a longer period than fifteen years after the date thereof unless within said period an action on the bond in connection with which the notice of lien was filed has been prosecuted to effect and a judgment lien against the surety filed according to law. All liens on real estate which have expired under the provisions of this section shall be deemed dissolved and the real estate shall be free from any lien or encumbrance by reason of the same and the town clerk of the town in which the real estate is situated shall, upon the request of any person interested, discharge such lien of record by recording a discharge of lien in the land records.

(1955, S. 2989d; P.A. 79-602, S. 109; P.A. 09-213, S. 6.)

History: P.A. 79-602 rephrased provisions but made no substantive change; P.A. 09-213 replaced requirement that town clerk “endorse on the record of the notice of lien the words ‘discharged by operation of law’” with requirement that town clerk “discharge such lien of record by recording a discharge of lien in the land records”.



Section 49-89 - When judgment lien to date back to notice.

If a judgment lien is placed upon real estate described in a notice of lien filed pursuant to the provisions of section 49-86 within four months after the judgment was rendered against the surety, it shall hold from the date of the notice of lien, provided the action on the bond was commenced within one year from the date of judgment in the action in connection with which the bond was substituted, and provided further the judgment lien contains a clause referring to and identifying the notice of lien.

(1955, S. 2990d; P.A. 79-602, S. 110.)

History: P.A. 79-602 restated provisions but made no substantive change.



Section 49-90 - Certificate of court clerk upon happening of certain events or lien becoming ineffective.

If any lien arising under the provisions of section 49-86 has been made and the plaintiff has withdrawn his suit or has been nonsuited or final judgment has been rendered against him, or if such suit has not been returned, or if for any reason such lien has become of no effect, the clerk of the court to which such suit has been made returnable shall, upon the request of any person interested, issue a certificate in accordance with the facts, which certificate may be filed in the office of the town clerk, and such town clerk shall record such certificate in the land records.

(1955, S. 2991d; 1961, P.A. 517, S. 108; P.A. 09-213, S. 7.)

History: 1961 act deleted reference to power of justice of the peace to issue certificate; P.A. 09-213 replaced requirement that, upon the filing of a certificate, town clerk “note on the margin of the record where such lien is recorded” with requirement that town clerk “record such certificate in the land records”.



Section 49-91 - Certificate of plaintiff removing lien upon happening of certain events or lien becoming ineffective.

In any proceeding wherein a lien has been filed pursuant to the provisions of section 49-86, if the plaintiff therein has received satisfaction for his claim, or final judgment has been rendered against him thereon, or when for any reason the lien has become of no effect, the plaintiff or his attorney, at the request of any person interested in the estate liened or in having the lien removed, shall file a certificate with the town clerk that the lien is removed. Each such certificate shall be recorded by the town clerk in the land records of the town wherein the property affected by the release is located or wherein the notice of lien was filed.

(1955, S. 2992d; P.A. 79-602, S. 111; P.A. 09-213, S. 8.)

History: P.A. 79-602 substituted “the” for “such” where appearing; P.A. 09-213 replaced requirement that certificate be recorded “at length in a book kept for that purpose by the clerk as a part of the land records” with requirement that certificate be recorded “by the town clerk in the land records” and replaced “lodge” with “file”.



Section 49-92 - Other lien rights not affected. Compliance with other statutes.

Section 49-92 is repealed.

(1949 Rev., S. 7264; 1959, P.A. 133, S. 10-102; 615, S. 3.)



Section 49-92a - Purchaser’s lien. Precedence. Foreclosure. Recording of notice.

(a) A purchaser’s lien is created for the amount of the deposit paid pursuant to and stated in a contract for the conveyance of land by the recording of such contract, or a notice thereof, in the records of the town in which the land is situated, provided the contract, or notice thereof, is executed by the owner and by the vendee of the land, witnessed and acknowledged in the same manner as required for a deed for the conveyance of land and describes the particular land to which it refers. Such purchaser’s lien shall be prior to any other liens and encumbrances originating after the contract, or notice thereof, is recorded. A purchaser’s lien may be foreclosed in the same manner as a mortgage. Transfer of title of the land to the vendee constitutes a release and discharge of the lien.

(b) Any notice recorded pursuant to this section shall, in addition to the requirements set forth in subsection (a) of this section, include (1) the address of the owner and the vendee, (2) the date provided in the contract for the performance of such contract or, if such date is not provided in such contract, the date on which such contract was executed, and (3) the amount of the deposit paid pursuant to the contract. Nothing in this subsection shall be construed to affect the validity of any purchaser’s lien created before October 1, 2004.

(February, 1965, P.A. 272, S. 1; P.A. 79-602, S. 126; P.A. 04-132, S. 6.)

History: P.A. 79-602 restated provisions but made no substantive change; P.A. 04-132 designated existing provisions as Subsec. (a), adding references to notice of contract and making technical changes therein, and added Subsec. (b) re requirements for notice recorded pursuant to section.

Cited. 38 CS 8.



Section 49-92b - Dissolution on substitution of bond. Joinder of actions on claim and bond.

(a) Whenever any purchaser’s lien has been placed upon any real estate pursuant to section 49-92a, the owner of the real estate, or any person interested in the real estate, may make an application to any judge of the Superior Court that the lien be dissolved upon the substitution of a bond with surety, and the judge shall order reasonable notice to be given to the lienor of the application. If the lienor is not a resident of the state, the judge may order notice to be given by publication, registered or certified mail or personal service.

(b) If the judge is satisfied that the applicant in good faith intends to contest the lien, he shall, if the applicant offers a bond, with sufficient surety, conditioned to pay to the lienor or his assigns such amount as the judge may adjudge to have been secured by the lien, with interest and costs, order the lien to be dissolved and the bond substituted therefor and shall return the application, notice, order and bond to the clerk of the superior court for the judicial district wherein the lien is recorded. If the applicant, within ten days from the return, causes a copy of the order, certified by the clerk, to be recorded in the town clerk’s office where the lien is recorded, the lien shall be dissolved.

(c) Whenever a bond is substituted for any lien after an action for the foreclosure of a lien has been commenced, the plaintiff in that foreclosure may amend his complaint, without costs, so as to make the action one upon the bond with which the plaintiff may join an action to recover upon his claim.

(d) Whenever a bond is substituted for any lien before an action for the foreclosure of the lien has been commenced, the plaintiff may join the action upon the bond with an action to recover upon his claim.

(e) Whenever a bond has been substituted for any lien, pursuant to this section, unless an action is brought to recover upon such bond within two years from the date of recording the certificate of lien, such bond shall be void.

(February, 1965, P.A. 272, S. 2; P.A. 76-436, S. 650, 681; P.A. 78-280, S. 1, 127; P.A. 79-602, S. 127; 79-631, S. 40, 111.)

History: P.A. 76-436 deleted references to powers of judges of court of common pleas under section and added reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 79-602 divided section into Subsecs. and changed wording slightly but made no substantive changes; P.A. 79-631 made technical correction.



Section 49-92c - Limitation of lien.

No purchaser’s lien shall continue in force for a longer period than two years after such lien has been perfected, unless the party claiming such lien, within said period, commences an action to foreclose the same and proceeds therewith to final judgment. Each such lien, after the expiration of two years without action commenced, shall be discharged of record by the person claiming the same, upon the request of the owner of the property upon which the lien has been claimed.

(February, 1965, P.A. 272, S. 3.)



Section 49-92d - Record of discharge.

The town clerk of the town in which the purchaser’s lien is filed shall, upon request of any person having an interest in the real estate covered by that lien, discharge such lien and, if applicable, the lis pendens or notice of foreclosure, by recording in the land records a discharge of lien and, if applicable, a discharge of lis pendens or notice of foreclosure, provided the purchaser’s lien has expired by a provision of the statute of limitations, and (1) no lis pendens or notice of foreclosure of the lien has been filed with that town clerk, or (2) if a lis pendens or notice of foreclosure has been so filed or recorded and a certificate, issued by the clerk of the court to which the notice referred after the return day of the foreclosure action, indicating that no such foreclosure action remains pending and that no judgment has been entered in the action in that court, has been filed for record with the town clerk.

(February, 1965, P.A. 272, S. 4; P.A. 79-602, S. 128; P.A. 09-213, S. 12.)

History: P.A. 79-602 restated existing provisions; P.A. 09-213 replaced requirement that town clerk “cause to be entered upon the land records a notation that the lien and, if applicable, the lis pendens or notice of foreclosure, is discharged by operation of law” with requirement that town clerk “discharge such lien and, if applicable, the lis pendens or notice of foreclosure, by recording in the land records a discharge of lien and, if applicable, a discharge of lis pendens or notice of foreclosure” and made a technical change.



Section 49-92e - Action to claim discharge.

Any person having an interest in any real estate described in any recorded contract of sale, or notice thereof, creating a purchaser’s lien which is invalid but not discharged of record may give written notice to the lienor to discharge the lien in the office where recorded. If the request is not complied with in ten days, such person may bring his complaint to the court which would have jurisdiction of the foreclosure of the lien, if valid, claiming such discharge of the lien, and the court may adjudge the validity or invalidity of the lien and may award the plaintiff damages for the failure of the defendant to make discharge upon request. A certified copy of the judgment of invalidity, recorded in the land records of the town where such certificate of lien was filed, fully discharges the lien.

(February, 1965, P.A. 272, S. 5; P.A. 79-602, S. 129; P.A. 04-132, S. 7.)

History: P.A. 79-602 restated existing provisions; P.A. 04-132 added reference to notice of contract and made technical changes.



Section 49-92f - Certificate of removal of lien.

Each person who has lodged for record a contract of sale, or notice thereof, claiming a lien on any property under the provisions of sections 49-92a to 49-92f, inclusive, shall, after receiving satisfaction of his claim or after the rendition of a final judgment against him showing that nothing is due thereon, within ten days after being requested in writing to do so by any person interested in having the lien removed, sign and lodge, in the office in which his original contract of sale, or notice thereof, was filed for record, a certificate that such lien is removed, which, when recorded, shall discharge such lien. If he fails to comply with such request, he shall pay to the party aggrieved such sum, not exceeding half the amount claimed by his lien, as the court having cognizance of the action brought therefor may determine.

(February, 1965, P.A. 272, S. 6; P.A. 04-132, S. 8.)

History: P.A. 04-132 added references to notice of contract.



Section 49-92g - Aircraft liens.

Any person who stores, cares for, maintains, repairs, or furnishes any services, gasoline, accessories, materials or other supplies at the request of or with the consent of the owner, his agent or legal possessor of an aircraft, as defined in section 15-34, has a lien upon the aircraft until the sum due for any fees, expenses or charges for such storage, care, maintenance or repair or the furnishing of such services, gasoline, accessories, materials or other supplies has been paid. The lienor shall be entitled to retain possession of the aircraft until the amount of fees, expenses or charges for such storage, care, maintenance or repair or the furnishing of such services, gasoline, accessories, materials or other supplies has been paid or the lien has been dissolved. The lien shall be superior to all other liens, except liens for taxes. Any person entitled to a lien pursuant to this section shall, within ninety days after the date upon which work or services were performed or when such fees, expenses or charges were incurred, file a verified statement in the office of the Secretary of the State, pursuant to the provisions of sections 49-92h and 49-92i.

(P.A. 93-433, S. 21, 26; P.A. 05-288, S. 170.)

History: P.A. 93-433 effective July 1, 1993; P.A. 05-288 made technical changes and added provisions re payment of fees, expenses or charges and dissolution of lien, effective July 13, 2005.



Section 49-92h - Notice of aircraft lien. Substitution of bond. Sale of aircraft and satisfaction of lien.

(a) Upon the possession of the aircraft by a lienor, he shall cause a notice of an aircraft lien, in duplicate, to be filed on a form provided by the Secretary of the State with the office of the secretary on which he shall also indicate the date and place of the sale of the aircraft, which date of sale shall be at least sixty days next succeeding the filing of the notice. The lienor shall, within seven days of the filing, send by certified mail a copy of such notice to the person indicated as the owner of the aircraft, and to anyone who has filed with the Secretary of the State claiming a legal or equitable interest in the aircraft. The fees for such notice and procedure shall be set by the Secretary of the State.

(b) The owner of the aircraft, or anyone having a legal or equitable interest therein, may apply to any judge of the Superior Court, within whose jurisdiction the aircraft is held or where the lienor resides, to dissolve the lien upon the substitution of a bond with sufficient surety.

(c) If no application that the lien be dissolved upon substitution of a sufficient bond, as provided herein, is made within sixty days next succeeding the filing of the notice with the Secretary of the State, then the lienor may sell the aircraft at public auction at his place of business or wherever he may designate, provided, at least seven days prior to the sale, he shall publish three times in a newspaper having general circulation in the municipality where the aircraft is located a notice containing substantially the same information as filed in the notice of an aircraft lien, as provided by section 49-92i, and shall notify, in writing, any holders of any prior or subsequent security interests who have filed notice of the interest with the Secretary of the State. The proceeds of the sale, after satisfaction of any prior security interests filed with the Secretary of the State, and satisfaction of the aircraft lien and satisfaction of any subsequent security interests filed with the Secretary of the State, shall be paid to the owner of record. If the amount due the owner is not claimed within one year from the date of the sale, it shall escheat to the state.

(P.A. 93-433, S. 22, 26; P.A. 04-240, S. 24; 04-257, S. 78.)

History: P.A. 93-433 effective July 1, 1993; P.A. 04-240 amended Subsec. (a) by replacing provision re filing of notice in quadruplicate with provision re filing of notice in duplicate and making technical changes; P.A. 04-257 made technical changes in Subsec. (a), effective June 14, 2004.



Section 49-92i - Form of notice of aircraft lien.

A notice of the aircraft lien shall contain the following information: (1) The registration number; (2) the name and address of the owner; (3) a description of the aircraft; (4) the name and address of the lienor; (5) the amount of the lien; (6) the basis of the claim with dates; and (7) the place where the aircraft is being held. This notice shall be in the following form:

NOTICE OF AIRCRAFT LIEN

To all persons whom it may concern, a lien is claimed by me on the below-described aircraft:

Name of claimant .... amount of claim ....

Address of claimant ....

Name of aircraft .... registration number ....

Basis of claim with dates ....

Description of aircraft ....

Location of aircraft ....

Name of owner and address ....

Date of intended sale and place (if applicable) ....

Dated at .... this .... day of .... A.D. 20...

(The claimant) ....

(P.A. 93-433, S. 23, 26.)

History: P.A. 93-433 effective July 1, 1993; (Revisor’s note: in 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 49-92j - Dissolution of aircraft lien. Action by person claiming lien.

(a) The application to dissolve an aircraft lien may be in the following form:

To ...., a judge of the Superior Court for the judicial district of ....

The undersigned, .... of the town (or city) of .... in the county of .... and judicial district of ...., is the owner (or has the following legal or equitable interest: ....) of the following aircraft, .... (description of aircraft).

Such vessel is now held by .... of the town (or city) of ...., in the county of .... under a claim of lien for .... and that he is desirous that such lien be dissolved upon the substitution of a bond, with sufficient surety, according to the statute.

Dated at .... this .... day of ...., 20...

(The claimant) ....

(b) If the lien is dissolved, the person who claimed the lien shall bring a complaint in the court with jurisdiction setting forth the amount and basis of the claim. The person who caused the lien to be dissolved shall have thirty days after the writ is returnable to the court where the action is brought to file an affidavit with such court controverting the material allegations contained in the complaint and affidavit that he has a valid defense. The issues so raised shall be tried as all other issues in such court. If the person who has caused the lien to be dissolved does not file such affidavit, the bond shall be forfeited to the lienor.

(P.A. 93-433, S. 24, 26.)

History: P.A. 93-433 effective July 1, 1993; (Revisor’s note: In 2001 the reference in Subsec. (a) of this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 49-92k - Discharge of aircraft lien. Penalty for failure to discharge.

Each person who has lodged for record a notice of an aircraft lien on any personal property after receiving satisfaction of his claim or after the rendition of a final judgment against him showing that nothing is due thereon, shall, within ten days after being requested in writing to do so by any person interested in having the lien removed, sign and lodge, in the office of the Secretary of the State, a certificate that such lien is removed, which, when recorded, shall discharge such lien. Fees for this and the procedure and forms to be used for the same shall be prescribed by the Secretary of the State. If he fails to comply with such request, he shall pay to the party aggrieved such sum, not exceeding half the amount claimed by his lien, as the court having cognizance of the action brought therefor may determine.

(P.A. 93-433, S. 25, 26.)

History: P.A. 93-433 effective July 1, 1993.



Section 49-92o - Assignment of liens by regional sewer authorities for unpaid sewer assessments or connection or use charges.

Any regional sewer authority established under an act of the General Assembly, may assign, for consideration, any and all liens filed by such regional sewer authority to secure unpaid sewer assessments or connection or use charges of the authority. The consideration received by the authority shall be negotiated between the authority and the assignee. The assignee or assignees of such liens shall have and possess the same powers and rights at law or in equity as such authority would have had if the lien had not been assigned with regard to the precedence and priority of such lien, the accrual of interest and the fees and expenses of collection. The assignee shall have the same rights to enforce such liens as any private party holding a lien on real property, including, but not limited to, foreclosure and a suit on the debt. Costs and reasonable attorneys’ fees incurred by the assignee as a result of any foreclosure action or other legal proceeding brought pursuant to this section and directly related to the proceeding shall be taxed in any such proceeding against each person having title to any property subject to the proceedings. Such costs and fees may be collected by the assignee at any time after demand for payment has been made by the assignee.

(P.A. 99-283, S. 8, 10.)

History: P.A. 99-283 effective July 1, 1999.



Section 49-92p - Assignment of liens by regional water authorities for unpaid water assessments or connection and use charges.

Any regional water authority established under an act of the General Assembly, may assign, for consideration, any and all liens filed by such regional water authority to secure unpaid water assessments or connection or use charges of the authority. The consideration received by the authority shall be negotiated between the authority and the assignee. The assignee or assignees of such liens shall have and possess the same powers and rights at law or in equity as such authority would have had if the lien had not been assigned with regard to the precedence and priority of such lien, the accrual of interest and the fees and expenses of collection. The assignee shall have the same rights to enforce such liens as any private party holding a lien on real property, including, but not limited to, foreclosure and a suit on the debt. Costs and reasonable attorneys’ fees incurred by the assignee as a result of any foreclosure action or other legal proceeding brought pursuant to this section and directly related to the proceeding shall be taxed in any such proceeding against each person having title to any property subject to the proceedings. Such costs and fees may be collected by the assignee at any time after demand for payment has been made by the assignee.

(P.A. 99-283, S. 9, 10.)

History: P.A. 99-283 effective July 1, 1999.






Chapter 848 - Chattel Mortgages (Repealed)

Section 49-93 to 49-115 - Chattel mortgages.

Sections 49-93 to 49-115, inclusive, are repealed.

(1949 Rev., S. 7265–7285; 1951, S. 2996d, 2997d, 2999d; 1953, S. 2994d; 1955, S. 2993d, 2995d; November, 1955, S. N222; 1957, P.A. 534, 626; 1959, P.A. 133, S. 10-102.)









Title 50 - Lost and Unclaimed Property

Chapter 859 - Lost and Unclaimed Property

Section 50-1 - Disposition of perishable property.

All goods of a perishable nature left with any person, when the owner is unknown or when the owner neglects to take them away after reasonable notice, shall be advertised at least one week in a newspaper published in the county where they were left; and, if not then claimed and taken away, may be sold at public auction, under the inspection of a state marshal of such county, and the proceeds of the sale, after deducting the expenses thereof and the charges for which they may be liable, shall be deposited with the treasurer of the town where they were left, who shall hold the same, subject to the provisions of part III of chapter 32.

(1949 Rev., S. 7286; 1961, P.A. 540, S. 28; P.A. 00-99, S. 103, 154.)

History: 1961 act substituted “subject to the provisions of part III of chapter 32” for “subject to the order of the owner thereof”; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal, effective December 1, 2000.



Section 50-2 - Disposition of goods not perishable.

All goods not perishable, left with any person or upon any public wharf or highway, and all goods, other than personal baggage of passengers, which are left at any railroad station or in any railroad car or carriage, and whose owner is unknown or neglects to take them away for six months from the time when they were left, shall be advertised one month in a newspaper published in the county where such goods were left. If the owner thereof does not take them away within such month, they may be sold and the proceeds disposed of in the manner provided in section 50-1.

(1949, Rev., S. 7287; 1961, P.A. 540, S. 29.)

History: 1961 act deleted provision specifying that proceeds unclaimed by owner within one year escheat to state.

See Sec. 7-285 re sale of unclaimed goods by police departments.



Section 50-3 - Expressmen and common carriers; goods not perishable.

Each person engaged in the express business, and each common carrier, who has in his possession for six months any unclaimed article not perishable, may sell it at auction and out of the proceeds retain the charges of transportation and storage and of advertising and sale. No such sale shall be made until four weeks after the first publication, in a newspaper published in the county in which the place is located to which such unclaimed article or articles are consigned or addressed, of a notice of such sale, containing a description of such articles and the name of the person to whom directed; and the expense of advertising shall be a lien upon the articles advertised, in a ratable proportion according to the amount received for each article. Such notice shall be published at least twice within said four weeks. No such article or articles shall be removed or transported from the place to which consigned until after the expiration of such four weeks.

(1949 Rev., S. 7288.)



Section 50-4 - Disposition of perishable goods.

If such unclaimed article is in its nature perishable, it may be sold by such person engaged in the express business or as a common carrier, as soon as its condition makes it necessary and without the notice required in section 50-3.

(1949 Rev., S. 7289.)



Section 50-5 - Avails to be accounted for. Escheat.

Such person engaged in the express business or as a common carrier shall make an entry on his books of the balance of the proceeds of such sales, credited to the person to whom such article was directed, as nearly as can be ascertained, and, at any time within five years thereafter, shall, on demand, pay such balance to the owner of such article. If such balance is not claimed by the owner within ten years, it shall be disposed of in accordance with the provisions of part III of chapter 32.

(1949 Rev., S. 7290; 1961, P.A. 540, S. 30.)

History: 1961 act changed deadline for claiming balance from 5 to 10 years and specified that after that time balance will be disposed of pursuant to Ch. 32, part III where previously balance simply escheated to state.



Section 50-6 and 50-7 - Disposition of stray beasts; lost goods. Restoration to owner if claimed; procedure if unclaimed.

Sections 50-6 and 50-7 are repealed, effective October 1, 2000.

(1949 Rev., S. 7291, 7292; 1961, P.A. 517, S. 68; P.A. 77-183, S. 277, 291; P.A. 76-436, S. 240, 681; P.A. 00-92, S. 16.)



Section 50-8 - Marine vegetable deposits.

No right in any marine vegetable deposit, thrown up by the sea or by a navigable river, shall be acquired by any person by his gathering it together upon any public beach, unless he removes it within twenty-four hours thereafter.

(1949 Rev., S. 7293.)



Section 50-9 - Lost goods; towns may adopt procedure for.

Sections 50-10 to 50-14, inclusive, shall apply only to a municipality in which there is a police department and in which the provisions of said sections have been adopted by ordinance. Any statutory provision inconsistent with said sections shall not apply to any municipality which adopts the provisions thereof.

(1949 Rev., S. 7294; 1957, P.A. 13, S. 96.)



Section 50-10 - Duties of finder.

Any person who finds and takes possession of any article of the value of one dollar or more shall report the finding of such article to the police department of the municipality in which he finds such article within forty-eight hours from the time of such finding. The finder of such article shall, at the time of reporting, furnish to the police department the date, time and place of finding, his name and address and a description of the article found, and, within a period of one week from such finding, shall deliver such article to the police department. Any person who violates or fails to comply with the provisions of this section shall be guilty of a class D misdemeanor.

(1949 Rev., S. 7295, 7300; P.A. 12-80, S. 98.)

History: P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 50-11 - Advertising; sale of perishable goods.

The police department shall, commencing within one week from the date of receipt of any lost article, advertise a general description of such article once a week for at least two successive weeks in a newspaper having a circulation in such municipality and shall retain custody of such article for six months from the date of receipt thereof, unless it is claimed by the rightful owner within such six months’ period. The requirement of advertising may be omitted when the value or estimated value of the article is less than two dollars. Perishable or obnoxious property or articles of a dangerous or harmful nature may be sold or otherwise disposed of as soon as practicable on the best terms available.

(1949 Rev., S. 7296.)



Section 50-12 - Restoration to owner if claimed.

If the owner of any such article claims it within six months from the date of receipt by the police department, the article or the proceeds thereof shall be restored to him upon payment or deduction of all proper charges.

(1949 Rev., S. 7297.)



Section 50-13 - Procedure if unclaimed.

If no owner claims such article within six months from the receipt thereof by the police department, the police department shall, within two weeks thereafter, notify the finder of such fact by registered or certified mail at his last-known address, and the article or the proceeds thereof shall be turned over to the finder, upon demand by him within thirty days from the expiration of the six months’ period and upon payment or deduction of all proper charges; but, if such finder fails to demand such article or the proceeds thereof or refuses to pay such charges within thirty days from the expiration of the six months’ period, such article or proceeds shall belong to such municipality. The requirement of notification may be omitted when the value or estimated value of the article is less than five dollars.

(1949 Rev., S. 7298.)



Section 50-14 - Disposition after expiration of time for making claim.

The police commissioners of such municipality shall sell at public auction any articles which it acquires as provided herein after the expiration of the time for the owner or finder to demand the same and after the time and place of such sale and a description of the articles to be sold have been advertised once a week for two successive weeks in a newspaper having a circulation in such municipality. The net proceeds from such sales and the unclaimed net proceeds from the sales of perishable or obnoxious property or articles of a dangerous or harmful nature shall be paid to the treasurer of such municipality, who shall deposit them in the police benefit fund, if any, of such municipality.

(1949 Rev., S. 7299.)









Title 50a - International Law

Chapter 860 - International Wills

Section 50a-1 - (Formerly Sec. 45-194a). International will: Definitions.

For the purposes of sections 50a-1 to 50a-9, inclusive:

(1) “International will” means a will executed in conformity with sections 50a-2 to 50a-5, inclusive.

(2) “Authorized person” and “person authorized to act in connection with international wills” means a person who by section 50a-9 or by the laws of the United States, including members of the diplomatic and consular service of the United States designated by Foreign Service Regulations, is empowered to supervise the execution of international wills.

(P.A. 87-369, S. 1.)

History: Sec. 45-194a transferred to Sec. 50a-1 in 1991.



Section 50a-2 - (Formerly Sec. 45-194b). International will: Validity.

(a) A will is valid as regards form, irrespective particularly of the place where it is made, of the location of the assets and of the nationality, domicile or residence of the testator, if it is made in the form of an international will complying with the requirements of sections 50a-1 to 50a-9, inclusive.

(b) The invalidity of the will as an international will does not affect its formal validity as a will of another kind.

(c) Sections 50a-1 to 50a-9, inclusive, do not apply to the form of testamentary dispositions made by two or more persons in one instrument.

(P.A. 87-369, S. 2.)

History: Sec. 45-194b transferred to Sec. 50a-2 in 1991.



Section 50a-3 - (Formerly Sec. 45-194c). International will: Requirements.

(a) The will shall be made in writing. It need not be written by the testator himself. It may be written in any language, by hand or by any other means.

(b) The testator shall declare in the presence of two witnesses and of a person authorized to act in connection with international wills that the document is his will and that he knows the contents thereof. The testator need not inform the witnesses, or the authorized person, of the contents of the will.

(c) In the presence of the witnesses, and of the authorized person, the testator shall sign the will or, if he has previously signed it, shall acknowledge his signature.

(d) If the testator is unable to sign, the absence of his signature does not affect the validity of the international will if the testator indicates the reason for his inability to sign and the authorized person makes note thereof on the will. In that case, it is permissible for any other person present, including the authorized person or one of the witnesses, at the direction of the testator, to sign the testator’s name for him if the authorized person makes note of this on the will, but it is not required that any person sign the testator’s name for him.

(e) The witnesses and the authorized person shall there and then attest the will by signing in the presence of the testator.

(P.A. 87-369, S. 3.)

History: Sec. 45-194c transferred to Sec. 50a-3 in 1991.



Section 50a-4 - (Formerly Sec. 45-194d). International will: Other points of form.

(a) The signatures shall be placed at the end of the will. If the will consists of several sheets, each sheet shall be signed by the testator or, if he is unable to sign, by the person signing on his behalf or, if there is no such person, by the authorized person. In addition, each sheet shall be numbered.

(b) The date of the will shall be the date of its signature by the authorized person. That date shall be noted at the end of the will by the authorized person.

(c) The authorized person shall ask the testator whether he wishes to make a declaration concerning the safekeeping of his will. If so and at the express request of the testator, the place where he intends to have his will kept shall be mentioned in the certificate provided for in section 50a-5.

(d) A will executed in compliance with section 50a-3 is not invalid merely because it does not comply with this section.

(P.A. 87-369, S. 4.)

History: Sec. 45-194d transferred to Sec. 50a-4 in 1991.



Section 50a-5 - (Formerly Sec. 45-194e). International will: Certificate of valid execution.

The authorized person shall attach to the will a certificate to be signed by him establishing that the requirements of sections 50a-1 to 50a-9, inclusive, for valid execution of an international will have been fulfilled. The authorized person shall keep a copy of the certificate and deliver another to the testator. The certificate shall be substantially in the following form:

CERTIFICATE

I, .... (name, address, and capacity), a person authorized to act in connection with international wills, certify that on .... (date) at .... (place) (testator) .... (name, address, date and place of birth) in my presence and that of the witnesses (a) .... (name, address, date and place of birth) (b) .... (name, address, date and place of birth) has declared that the attached document is his will and that he knows the contents thereof.

I furthermore certify that:

(a) In my presence and in that of the witnesses

(1) The testator has signed the will or has acknowledged his signature previously affixed;

*(2) Following a declaration of the testator stating that he was unable to sign his will for the following reason ...., I have mentioned this declaration on the will, *and the signature has been affixed by .... (name and address);

(b) The witnesses and I have signed the will;

*(c) Each page of the will has been signed by .... and numbered;

(d) I have satisfied myself as to the identity of the testator and of the witnesses as designated above;

(e) The witnesses met the conditions requisite to act as such according to the law under which I am acting;

*(f) The testator has requested me to include the following statement concerning the safekeeping of his will:

PLACE OF EXECUTION

DATE

SIGNATURE and, if necessary, SEAL

*to be completed if appropriate

(P.A. 87-369, S. 5.)

History: Sec. 45-194e transferred to Sec. 50a-5 in 1991.



Section 50a-6 - (Formerly Sec. 45-194f). International will: Effect of certificate.

In the absence of evidence to the contrary, the certificate of the authorized person is conclusive of the formal validity of the instrument as a will under sections 50a-1 to 50a-9, inclusive. The absence or irregularity of a certificate does not affect the formal validity of a will under sections 50a-1 to 50a-9, inclusive.

(P.A. 87-369, S. 6.)

History: Sec. 45-194f transferred to Sec. 50a-6 in 1991.



Section 50a-7 - (Formerly Sec. 45-194g). International will: Revocation.

An international will is subject to the ordinary rules of revocation of wills.

(P.A. 87-369, S. 7.)

History: Sec. 45-194g transferred to Sec. 50a-7 in 1991.



Section 50a-8 - (Formerly Sec. 45-194h). International will: Source and construction of law.

Sections 50a-1 to 50a-9, inclusive, derive from Annex to Convention of October 26, 1973, Providing a Uniform Law on the Form of an International Will. In interpreting and applying sections 50a-1 to 50a-9, inclusive, regard shall be had to its international origin and to the need for uniformity in its interpretation.

(P.A. 87-369, S. 8.)

History: Sec. 45-194h transferred to Sec. 50a-8 in 1991.



Section 50a-9 - (Formerly Sec. 45-194i). International will: Attorney as authorized person.

Individuals who have been admitted to practice law before the courts of this state and are currently licensed so to do are authorized persons in relation to international wills.

(P.A. 87-369, S. 9.)

History: Sec. 45-194i transferred to Sec. 50a-9 in 1991.






Chapter 861 - Uniform Foreign Money-Judgments Recognition Act

Section 50a-30 - (Formerly Sec. 52-610). Short title: Uniform Foreign Money-Judgments Recognition Act.

Sections 50a-30 to 50a-38, inclusive, may be cited as the “Uniform Foreign Money-Judgments Recognition Act”.

(P.A. 88-39, S. 1.)

History: Sec. 52-610 transferred to Sec. 50a-30 in 1991.



Section 50a-31 - (Formerly Sec. 52-611). Definitions.

As used in sections 50a-30 to 50a-38, inclusive:

(1) “Foreign state” means any governmental unit other than the United States or any state, district, commonwealth, territory or insular possession thereof.

(2) “Foreign judgment” means any judgment of a foreign state granting or denying recovery of a sum of money, other than a judgment for taxes, a fine or other penalty or a judgment for support in matrimonial or family matters.

(P.A. 88-39, S. 2.)

History: Sec. 52-611 transferred to Sec. 50a-31 in 1991.

Subdiv. (1):

Cited. 41 CS 376.

Subdiv. (2):

Cited. 41 CS 376.



Section 50a-32 - (Formerly Sec. 52-612). Applicability.

Sections 50a-30 to 50a-38, inclusive, apply to any foreign judgment that is final and conclusive and enforceable where rendered.

(P.A. 88-39, S. 3.)

History: Sec. 52-612 transferred to Sec. 50a-32 in 1991.

Cited. 41 CS 376.



Section 50a-33 - (Formerly Sec. 52-613). Recognition and enforcement.

Except as provided in section 50a-34, a foreign judgment meeting the requirements of section 50a-32 is conclusive between the parties to the extent that it grants or denies recovery of a sum of money. The foreign judgment is enforceable in the same manner as the judgment of a sister state which is entitled to full faith and credit.

(P.A. 88-39, S. 4.)

History: Sec. 52-613 transferred to Sec. 50a-33 in 1991.

Cited. 41 CS 376.



Section 50a-34 - (Formerly Sec. 52-614). Grounds for nonrecognition.

(a) A foreign judgment is not conclusive if:

(1) The judgment was rendered under a system which does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(2) The foreign court did not have personal jurisdiction over the judgment debtor; or

(3) The foreign court did not have jurisdiction over the subject matter.

(b) A foreign judgment need not be recognized if:

(1) The judgment debtor in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable him to defend;

(2) The judgment was obtained by fraud;

(3) The cause of action on which the judgment is based is repugnant to the public policy of this state;

(4) The judgment conflicts with another final and conclusive judgment;

(5) The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be settled otherwise than by proceedings in that court; or

(6) In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action.

(P.A. 88-39, S. 5.)

History: Sec. 52-614 transferred to Sec. 50a-34 in 1991.

Cited. 41 CS 376.



Section 50a-35 - (Formerly Sec. 52-615). Personal jurisdiction.

(a) The foreign judgment shall not be refused recognition for lack of personal jurisdiction if:

(1) The judgment debtor was served personally in the foreign state;

(2) The judgment debtor voluntarily appeared in the proceedings, other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over him;

(3) The judgment debtor prior to the commencement of the proceedings had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(4) The judgment debtor was domiciled in the foreign state when the proceedings were instituted, or, being a body corporate had its principal place of business, was incorporated or had otherwise acquired corporate status, in the foreign state;

(5) The judgment debtor maintained a business office in the foreign state and the proceedings in the foreign court involved a cause of action arising out of business done by the judgment debtor through that office in the foreign state; or

(6) The judgment debtor operated a motor vehicle or airplane in the foreign state and the proceedings involved a cause of action arising out of such operation.

(b) The courts of this state may recognize other bases of jurisdiction.

(P.A. 88-39, S. 6.)

History: Sec. 52-615 transferred to Sec. 50a-35 in 1991.



Section 50a-36 - (Formerly Sec. 52-616). Stay of enforcement.

(a) If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(b) If the judgment debtor shows the court any ground upon which enforcement of a judgment of a court of this state would be stayed, the court shall stay enforcement of the judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment as is required in this state.

(P.A. 88-39, S. 7.)

History: Sec. 52-616 transferred to Sec. 50a-36 in 1991.



Section 50a-37 - (Formerly Sec. 52-617.) Savings clause.

Sections 50a-30 to 50a-38, inclusive, do not prevent the recognition of a foreign judgment in situations not covered by said sections.

(P.A. 88-39, S. 8.)

History: Sec. 52-617 transferred to Sec. 50a-37 in 1991.



Section 50a-38 - (Formerly Sec. 52-618). Uniform interpretation.

Sections 50a-30 to 50a-38, inclusive, shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact them.

(P.A. 88-39, S. 9.)

History: Sec. 52-618 transferred to Sec. 50a-38 in 1991.






Chapter 861a - Uniform Foreign-Money Claims Act

Section 50a-50 - Short title: Uniform Foreign-Money Claims Act.

This chapter may be cited as the “Uniform Foreign-Money Claims Act”.

(P.A. 89-134, S. 16.)



Section 50a-51 - Definitions.

As used in this chapter:

(1) “Action” means a judicial or arbitration proceeding in which an order or award for a money payment may be tendered or enforced;

(2) “Conversion date” means, except as provided in section 50a-58, the banking day next before the date on which money or an award is, in accordance with this chapter; (i) paid to a judgment creditor, (ii) paid to the designated official enforcing a judgment on behalf of the judgment creditor or (iii) used to effect a set-off of claims in different moneys in an action;

(3) “Distribution proceeding” means a judicial or nonjudicial proceeding for an accounting, an assignment for the benefit of creditors, a foreclosure, or for the distribution, liquidation, or rehabilitation of a corporation, other entity, an estate, trust, or other fund in or against which the share of a foreign-money claim is asserted;

(4) “Foreign money” means money other than money of the United States of America;

(5) “Foreign-money claim” means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money;

(6) “Money” means a medium of exchange for the payment of debts or other obligations, or a store of value authorized or adopted by a domestic or foreign government or by intergovernmental agreement;

(7) “Money of the claim” means the money determined as proper by section 50a-54;

(8) “Party” means an individual, a corporation, government or governmental subdivision or agency, business trust, partnership or association of two or more persons having a joint or common interest or any other legal or commercial entity asserting or defending against a foreign-money claim;

(9) “Rate of exchange” means the rate at which the money of one country may be converted into another money in a free financial market convenient to or usable by the party to pay or to state a conversion. If separate exchange rates apply to different transactions or events, the term means the rate applicable to the particular transaction or event giving rise to the foreign-money claim;

(10) “Spot rate” means the rate of exchange at which foreign money is sold by a bank or foreign-currency trader, for settlement by immediate payment, by charge to an account, or by an agreed delayed settlement not exceeding two days. “Bank-offered spot rate” means the rate at which a bank will issue its draft in the foreign currency or will cause credit to become available on a next-day basis in the foreign money.

(P.A. 89-134, S. 1.)



Section 50a-52 - Applicability.

(a) Except as provided in section 50a-63, this chapter applies only to a foreign-money claim in an action or distribution proceeding.

(b) This chapter applies to foreign-money issues notwithstanding the law applicable under the conflict of laws rules of this state to other issues in an action or distribution proceeding.

(P.A. 89-134, S. 2.)



Section 50a-53 - Variation by agreement.

(a) The effect of provisions of this chapter may be varied by agreement of the parties made at any time before or after commencement of an action, distribution proceeding, or the entry of judgment.

(b) The parties may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may use different moneys for different aspects of the transaction. Stating the price in a foreign money or for a particular transaction does not require, of itself, the use of that money for all or any other aspects of the transaction.

(P.A. 89-134, S. 3.)



Section 50a-54 - Determination of proper money of claim.

(a) Except as provided in subsection (b) of this section, proper money of the claim is, as the case may be, the money: (1) Regularly used between the parties as a matter of usage or course of dealing; (2) used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or (3) in which the loss was ultimately felt or will be incurred by a party.

(b) The money in which the parties have contracted that a payment be made is the proper money of the claim for that payment.

(P.A. 89-134, S. 4; P.A. 07-217, S. 183.)

History: P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007.



Section 50a-55 - Determination of amount of payment of certain contract claims.

(a) If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, unless otherwise agreed, the amount to be paid shall be determined on the appropriate conversion date.

(b) If an amount contracted to be paid in a foreign money is to be measured by conversion from a different money at the exchange rate prevailing on a date prior to default, unless a longer time is agreed, that exchange rate applies only for payments made in a reasonable time after default, not to exceed thirty days. Conversion thereafter will be made at the bank-offered spot rate on the conversion date.

(P.A. 89-134, S. 5.)



Section 50a-56 - Foreign-money claim; assertion, defense.

(a) A claimant may assert a claim in a specified foreign money. If a foreign money is not asserted, the claimant makes a claim for a judgment in United States dollars.

(b) An opposing party may allege and prove that the claim is, in whole or in part, for a different money than that asserted by the claimant.

(c) Any party may assert a defense set-off, recoupment, or counterclaim in any money without regard to the money of other claims.

(d) The determination of the proper money of the claim is a question of law.

(P.A. 89-134, S. 6.)



Section 50a-57 - Judgments on foreign-money claims. Form.

(a) Except as provided in subsection (c) of this section, in a successful foreign-money claim, a judgment or arbitration award shall be stated in an amount of the money of the claim.

(b) The judgment is payable in that foreign money or, at the option of the judgment debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date.

(c) Assessed costs shall be entered in United States dollars.

(d) Each payment in United States dollars shall be accepted and credited on the judgment in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

(e) Awards made on both (1) a defense, set-off, recoupment or counterclaim, and (2) the adverse party’s claim, shall be netted by converting the moneys of the smaller award into the money of the larger and by subtracting the smaller from the larger, as if a payment had occurred on the date of the most recent award, and shall provide in the judgment the rates of exchange used.

(f) A judgment substantially in the following form complies with subsection (a) of this section:

IT IS ADJUDGED AND ORDERED, THAT Defendant (insert name) pay to Plaintiff (insert name) the sum of (insert amount in the foreign money) plus interest on that sum at the rate of (insert rate as provided in section 50a-59) per cent a year or, at the option of the judgment debtor, such number of United States dollars as will purchase the (insert name of foreign money) with interest due, at a bank-offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of (insert amount) United States dollars.

(g) A judgment shall be recorded and indexed in the foreign money in the same manner and shall have the same effect as a lien as other judgments. It may be discharged by payment.

(P.A. 89-134, S. 7; P.A. 07-217, S. 184.)

History: P.A. 07-217 made technical changes, effective July 12, 2007.



Section 50a-58 - Conversion of foreign money in distribution proceeding.

A foreign-money claim in a distribution proceeding shall show its amount in the named foreign money and the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated.

(P.A. 89-134, S. 8.)



Section 50a-59 - Prejudgment and judgment interest.

(a) With respect to a foreign-money claim, recovery of prejudgment interest and the rate of interest to be applied in the case are matters of the substantive law governing the right to recovery under the conflict of laws rules of this state.

(b) Notwithstanding subsection (a) of this section, an increase or decrease in calculated prejudgment interest may be made in a foreign-money claim to the extent required by the law of this state applicable in an action or distribution proceeding for United States dollars, if there is a failure to make or accept an offer of settlement, an offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

(c) A judgment shall bear interest at the rate applicable for a judgment under the law of this state.

(P.A. 89-134, S. 9; P.A. 07-217, S. 185.)

History: P.A. 07-217 made a technical change in Subsec. (b), effective July 12, 2007.



Section 50a-60 - Enforcement of foreign judgments.

(a) Subject to subsection (b) of this section, if an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this state as enforceable, the enforcing judgment shall be entered as provided in section 50a-57, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars. A satisfaction or partial payment made upon the foreign judgment, on proof thereof, shall be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this state.

(b) A judgment entered on a foreign-money claim only in United States dollars in another state of the United States shall be enforced in this state by a judgment in United States dollars only.

(P.A. 89-134, S. 10; P.A. 10-32, S. 145.)

History: P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 50a-61 - Determination of United States dollar amount for limited purpose.

(a) For a foreign-money judgment, the United States dollar amount needed for the limited purpose of (1) the value of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution or other legal process, (2) the amount at issue for assessing costs, or (3) the amount involved for a required surety bond shall be determined as follows: The party seeking the writ, costs or bond shall compute the dollar amount of the foreign money claimed from a bank-offered spot rate of exchange prevailing at or near the close of business on the banking day next preceding the filing of a request for the issuance of process or for the determination of costs, or an application requiring a bond.

(b) The party seeking the process or the award of costs, or filing an application for a bond, shall file with the request or application, an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used, how obtained, and setting forth the calculation. Court officials shall incur no liability, after a filing of the affidavit or certificate, for acting during the following two months as if the judgment was in the amount of United States dollars stated in the affidavit or certificate.

(c) A filed affidavit or certificate may be renewed for another two months with a current exchange rate at any time as long as the judgment remains unsatisfied.

(d) Computations under this section are for the limited purposes of the section and do not affect the money of the judgment for payment purposes.

(P.A. 89-134, S. 11; May 25 Sp. Sess. P.A. 94-1, S. 95, 130; June Sp. Sess. P.A. 98-1, S. 73, 121.)

History: May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective June 24, 1998.



Section 50a-62 - Effect of currency revalorizations.

(a) If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money and for the same purposes, the obligation or the loss shall be treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

(b) If due to delay in payment, the amount of a judgment does not yield the required amount of the creditor’s money, the obligation to pay an additional sum will support another action for the amount remaining unpaid, and that obligation is not merged in the judgment.

(P.A. 89-134, S. 12.)



Section 50a-63 - Effect of certain agreements.

(a) A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor’s obligation to be paid in the debtor’s money shall, when received by the creditor, equal a specified amount of the foreign money of the country of the creditor.

(b) If due to delay in payment, the amount of a judgment does not yield the required amount of the creditor’s money, the obligation to pay an additional sum will support another action for the amount remaining unpaid, and that obligation is not merged in the judgment.

(P.A. 89-134, S. 13.)



Section 50a-64 - Supplementary principles of law.

Unless displaced by particular provisions of this chapter, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating causes supplement its provisions.

(P.A. 89-134, S. 14.)



Section 50a-65 - Uniform interpretation.

This chapter shall be applied and construed to effectuate its special purpose to eliminate overcompensation or undercompensation to foreign money claimants and its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

(P.A. 89-134, S. 15.)






Chapter 862 - UNCITRAL Model Law on International Commercial Arbitration

Section 50a-100 - Short title: UNCITRAL* Model Law on International Commercial Arbitration.

This chapter may be cited as the “UNCITRAL* Model Law on International Commercial Arbitration”.

(P.A. 89-179, S. 37.)

*Note: “UNCITRAL” is an acronym for the United Nations Commission on International Trade Law.



Section 50a-101 - Scope of application.

(1) This chapter applies to international commercial arbitration, subject to any agreement in force between the United States of America, including all territories and possessions, and any other country or countries.

(2) The provisions of this chapter, except sections 50a-108, 50a-109, 50a-135 and 50a-136, apply only if the place of arbitration is in this state.

(3) An arbitration is international if:

(a) The parties to an arbitration agreement have, at the time of the conclusion of that agreement, their places of business in different countries; or

(b) One of the following places is situated outside the country in which the parties have their places of business: (i) The place of arbitration if determined in, or pursuant to, the arbitration agreement; (ii) any place where a substantial part of the obligations of the commercial relationship is to be performed or the place with which the subject matter of the dispute is most closely connected; or

(c) The parties have expressly agreed that the subject matter of the arbitration agreement relates to more than one country.

(4) For the purposes of subsection (3) of this section:

(a) If a party has more than one place of business, the place of business is that which has the closest relationship to the arbitration agreement;

(b) If a party does not have a place of business, reference is to be made to his habitual residence.

(5) This chapter shall not affect any other law of this state by virtue of which certain disputes may not be submitted to arbitration or may be submitted to arbitration only according to provisions other than those of this chapter.

(P.A. 89-179, S. 1; P.A. 91-324, S. 9.)

History: P.A. 91-324 amended Subsec. (2) to delete provision limiting applicability to “arbitration agreements entered into on or after October 1, 1989”.



Section 50a-102 - Definitions and rules of interpretation.

For the purposes of this chapter:

(a) “Arbitration” means any arbitration whether or not administered by a permanent arbitral institution;

(b) “Arbitral tribunal” means a sole arbitrator or a panel of arbitrators;

(c) “Court” means a body or organ of the judicial system of a country or any political subdivision thereof;

(d) Where a provision of this chapter, except section 50a-128, leaves the parties free to determine a certain issue, such freedom includes the right of the parties to authorize a third party, including an institution, to make that determination;

(e) Where a provision of this chapter refers to the fact that the parties have agreed or that they may agree or in any other way refers to an agreement of the parties, such agreement includes any arbitration rules referred to in that agreement;

(f) Where a provision of this chapter, other than in subsection (a) of section 50a-125 and subdivision (a) of subsection (2) of section 50a-132, refers to a claim, it also applies to a counterclaim, and where it refers to a defense, it also applies to a defense to such counterclaim.

(P.A. 89-179, S. 2.)



Section 50a-103 - Receipt of written communications.

(1) Unless otherwise agreed by the parties:

(a) Any written communication is deemed to have been received if it is delivered to the addressee personally or if it is delivered at his place of business, habitual residence or mailing address; if none of these can be found after making a reasonable inquiry, a written communication is deemed to have been received if it is sent to the addressee’s last-known place of business, habitual residence or mailing address by registered mail or any other means reasonably calculated to give the addressee actual notice, which provides a record of the attempt to deliver it;

(b) The communication is deemed to have been received on the day it is so delivered.

(2) The provisions of this section do not apply to communications in court proceedings.

(P.A. 89-179, S. 3.)



Section 50a-104 - Waiver of right to object.

A party who knows that any provision of this chapter or any requirement under the arbitration agreement has not been complied with and yet proceeds with the arbitration without stating his objection to such noncompliance without undue delay or, if a time limit is provided therefor, within such period of time, shall be deemed to have waived his right to object.

(P.A. 89-179, S. 4.)



Section 50a-105 - Extent of court intervention.

In matters governed by this chapter, no court shall intervene except where so provided in this chapter.

(P.A. 89-179, S. 5.)



Section 50a-106 - Performance of certain functions by Superior Court.

The functions referred to in subsections (3) and (4) of section 50a-111, subsection (3) of section 50a-113, section 50a-114, subsection (3) of section 50a-116 and subsection (2) of section 50a-134 shall be performed by the Superior Court.

(P.A. 89-179, S. 6.)



Section 50a-107 - Definition and form of arbitration agreement.

(1) An “arbitration agreement” is an agreement by the parties to submit to arbitration all or certain disputes which have arisen or which may arise between them in respect of a defined legal relationship, whether contractual or not. An arbitration agreement may be in the form of an arbitration clause in a contract or in the form of a separate agreement.

(2) The arbitration agreement shall be in writing. An agreement is in writing if it is contained in a document signed by the parties or in an exchange of letters, telex, telegrams or other means of telecommunication which provide a record of the agreement, or in an exchange of statements of claim and defense in which the existence of an agreement is alleged by one party and not denied by another. The reference in a contract to a document containing an arbitration clause constitutes an arbitration agreement provided that the contract is in writing and the reference is such as to make that clause part of the contract.

(P.A. 89-179, S. 7.)



Section 50a-108 - Arbitration agreement and substantive claim before court.

(1) A court before which an action is brought in a matter which is the subject of an arbitration agreement shall, if a party so requests not later than when submitting his first statement on the substance of the dispute, refer the parties to arbitration unless it finds that the agreement is null and void, inoperative or incapable of being performed.

(2) Where an action referred to in subsection (1) of this section has been brought, arbitral proceedings may nevertheless be commenced or continued, and an award may be made, while the issue is pending before the court.

(P.A. 89-179, S. 8.)



Section 50a-109 - Arbitration agreement and interim measures by court.

Unless otherwise provided in the arbitration agreement, it is not incompatible with an arbitration agreement for a party to request from a court, before or during arbitral proceedings, an interim measure of protection and for a court to grant such measure.

(P.A. 89-179, S. 9.)



Section 50a-110 - Number of arbitrators.

(1) The parties are free to determine the number of arbitrators.

(2) Failing such determination, the number of arbitrators shall be three.

(P.A. 89-179, S. 10.)



Section 50a-111 - Appointment of arbitrators.

(1) No person shall be precluded by reason of his nationality from acting as an arbitrator, unless otherwise agreed by the parties.

(2) The parties are free to agree on a procedure of appointing the arbitrator or arbitrators, subject to the provisions of subsections (4) and (5) of this section.

(3) Failing such agreement:

(a) In an arbitration with three arbitrators, each party shall appoint one arbitrator, and the two arbitrators thus appointed shall appoint the third arbitrator; if a party fails to appoint the arbitrator within thirty days of receipt of a request to do so from the other party, or if the two arbitrators fail to agree on the third arbitrator within thirty days of their appointment the appointment shall be made, upon request of a party, by the court specified in section 50a-106;

(b) In an arbitration with a sole arbitrator, if the parties are unable to agree on the arbitrator within thirty days of receipt of a request for arbitration, the arbitrator shall be appointed, upon request of a party, by the court specified in section 50a-106;

(4) Where, under an appointment procedure agreed upon by the parties:

(a) A party fails to act as required under such procedure; or

(b) The parties, or two arbitrators, are unable to reach an agreement expected of them under such procedure; or

(c) A third party, including an institution, fails to perform any function entrusted to it under such procedure, any party may request the court specified in section 50a-106 to take the necessary measure, unless the agreement on the appointment procedure provides other means for securing the appointment.

(5) A decision on a matter entrusted by subsection (3) or (4) of this section to the court specified in section 50a-106 shall not be subject to appeal. The court, in appointing an arbitrator, shall have due regard to any qualifications required of the arbitrator by the agreement of the parties and to such considerations as are likely to secure the appointment of an independent and impartial arbitrator and, in the case of a sole or third arbitrator, shall take into account as well the advisability of appointing an arbitrator of a nationality other than those of the parties.

(P.A. 89-179, S. 11.)



Section 50a-112 - Grounds for challenge.

(1) When a person is approached in connection with his possible appointment as an arbitrator, he shall disclose any circumstances likely to give rise to justifiable doubts as to his impartiality or independence. An arbitrator, from the time of his appointment and throughout the arbitral proceedings, shall without delay, disclose any such circumstances to the parties unless they have already been informed of them by him.

(2) An arbitrator may be challenged only if circumstances exist that give rise to justifiable doubts as to his impartiality or independence, or if he does not possess qualifications agreed to by the parties. A party may challenge an arbitrator appointed by him, or in whose appointment he has participated, only for reasons of which he becomes aware after the appointment has been made.

(P.A. 89-179, S. 12.)



Section 50a-113 - Challenge procedure.

(1) The parties are free to agree on a procedure for challenging an arbitrator, subject to the provisions of subsection (3) of this section.

(2) Failing such agreement, a party who intends to challenge an arbitrator shall, within fifteen days after becoming aware of the constitution of the arbitral tribunal or after becoming aware of any circumstances referred to in subsection (2) of section 50a-112, send a written statement of the reasons for the challenge to the arbitral tribunal. Unless the challenged arbitrator withdraws from his office or the other party agrees to the challenge, the arbitral tribunal shall decide on the challenge.

(3) If a challenge under any procedure agreed upon by the parties or under the procedure of subsection (2) of this section is not successful, the challenging party may request, within thirty days after having received notice of the decision rejecting the challenge, the court specified in section 50a-106 to decide on the challenge, which decision shall not be subject to appeal; while such a request is pending, the arbitral tribunal, including the challenged arbitrator, may continue the arbitral proceedings and make an award.

(P.A. 89-179, S. 13.)



Section 50a-114 - Inability or failure to act.

(1) If an arbitrator becomes de jure or de facto unable to perform his functions or for other reasons fails to act without undue delay, his mandate terminates if he withdraws from his office or if the parties agree on the termination. Otherwise, if a controversy remains concerning any of these grounds, any party may request the court specified in section 50a-106 to decide on the termination of the mandate, which decision shall be subject to no appeal.

(2) If, under this section or subsection (2) of section 50a-113, an arbitrator withdraws from his office or a party agrees to the termination of the mandate of an arbitrator, this does not imply acceptance of the validity of any ground referred to in this section or subsection (2) of section 50a-112.

(P.A. 89-179, S. 14.)



Section 50a-115 - Appointment of substitute arbitrator.

Where the mandate of an arbitrator terminates under section 50a-113 or 50a-114 or because of his withdrawal from office for any other reason or because of the revocation of his mandate by agreement of the parties or in any other case of termination of his mandate, a substitute arbitrator shall be appointed according to the rules that were applicable to the appointment of the arbitrator being replaced.

(P.A. 89-179, S. 15.)



Section 50a-116 - Competence of arbitral tribunal to rule on its jurisdiction.

(1) The arbitral tribunal may rule on its own jurisdiction, including any objections with respect to the existence or validity of the arbitration agreement. For that purpose, an arbitration clause which forms part of a contract shall be treated as an agreement independent of the other terms of the contract. A decision by the arbitral tribunal that the contract is null and void shall not entail ipso jure the invalidity of the arbitration clause.

(2) A plea that the arbitral tribunal does not have jurisdiction shall be raised not later than the submission of the statement of defense. A party is not precluded from raising such a plea by the fact that he has appointed, or participated in the appointment of, an arbitrator. A plea that the arbitral tribunal is exceeding the scope of its authority shall be raised as soon as the matter alleged to be beyond the scope of its authority is raised during the arbitral proceedings. The arbitral tribunal may, in either case, admit a later plea if it considers the delay justified.

(3) The arbitral tribunal may rule on a plea referred to in subsection (2) of this section either as a preliminary question or in an award on the merits. If the arbitral tribunal rules as a preliminary question that it has jurisdiction, any party may request, within thirty days after having received notice of that ruling, the court specified in section 50a-106 to decide the matter, which decision shall not be subject to appeal; while such a request is pending, the arbitral tribunal may continue the arbitral proceedings and make an award.

(P.A. 89-179, S. 16.)



Section 50a-117 - Power of arbitral tribunal to order interim measures.

Unless otherwise agreed by the parties, the arbitral tribunal may, at the request of a party, order any party to take such interim measure of protection as the arbitral tribunal may consider necessary in respect of the subject matter of the dispute. The arbitral tribunal may require any party to provide appropriate security in connection with such measure.

(P.A. 89-179, S. 17.)



Section 50a-118 - Equal treatment of parties.

The parties shall be treated with equality and each party shall be given a full opportunity of presenting his case.

(P.A. 89-179, S. 18.)



Section 50a-119 - Determination of rules of procedure.

(1) Subject to the provisions of this chapter, the parties are free to agree on the procedure to be followed by the arbitral tribunal in conducting the proceedings.

(2) Failing such agreement, the arbitral tribunal may, subject to the provisions of this chapter, conduct the arbitration in such manner as it considers appropriate. The power conferred upon the arbitral tribunal includes the power to determine the admissibility, relevance, materiality and weight of any evidence.

(P.A. 89-179, S. 19.)



Section 50a-120 - Place of arbitration.

(1) The parties are free to agree on the place of arbitration. Failing such agreement, the place of arbitration shall be determined by the arbitral tribunal having regard to the circumstances of the case, including the convenience of the parties.

(2) Notwithstanding the provisions of subsection (1) of this section, the arbitral tribunal may, unless otherwise agreed by the parties, meet at any place it considers appropriate for consultation among its members, for hearing witnesses, experts or the parties, or for inspection of goods, other property or documents.

(P.A. 89-179, S. 20.)



Section 50a-121 - Commencement of arbitral proceedings.

Unless otherwise agreed by the parties, the arbitral proceedings in respect of a particular dispute commence on the date on which a request for that dispute to be referred to arbitration is received by the respondent.

(P.A. 89-179, S. 21.)



Section 50a-122 - Language used in arbitral proceedings.

(1) The parties are free to agree on the language or languages to be used in the arbitral proceedings. Failing such agreement, the arbitral tribunal shall determine the language or languages to be used in the proceedings. This agreement or determination, unless otherwise specified therein, shall apply to any written statement by a party, any hearing and any award, decision or other communication by the arbitral tribunal.

(2) The arbitral tribunal may order that any documentary evidence shall be accompanied by a translation into the language or languages agreed upon by the parties or, failing such agreement, determined by the arbitral tribunal.

(P.A. 89-179, S. 22.)



Section 50a-123 - Statements of claim and defense.

(1) Within the period of time agreed by the parties or determined by the arbitral tribunal, the claimant shall state the facts supporting his claim, the points at issue and the relief or remedy sought, and the respondent shall state his defense in respect of these particulars, unless the parties have otherwise agreed as to the required elements of such statements. The parties may submit with their statements all documents they consider to be relevant or may add a reference to the documents or other evidence they will submit.

(2) Unless otherwise agreed by the parties, either party may amend or supplement his claim or defense during the course of the arbitral proceedings, unless the arbitral tribunal considers it inappropriate to allow such amendment having regard to the delay in making it.

(P.A. 89-179, S. 23.)



Section 50a-124 - Hearings and written proceedings.

(1) Subject to any contrary agreement by the parties, the arbitral tribunal shall decide whether to hold oral hearings for the presentation of evidence or for oral argument, or whether the proceedings shall be conducted on the basis of documents and other materials. However, unless the parties have agreed that no hearings shall be held, the arbitral tribunal shall hold such hearings at an appropriate stage of the proceedings, if so requested by a party.

(2) The parties shall be given sufficient advance notice of any hearing and of any meeting of the arbitral tribunal for the purpose of inspection of goods, other property or documents.

(3) All statements, documents or other information supplied to the arbitral tribunal by one party shall be communicated to the other party. Also, any expert report or evidentiary document on which the arbitral tribunal may rely in making its decision shall be communicated to the parties.

(P.A. 89-179, S. 24.)



Section 50a-125 - Default of a party.

Unless otherwise agreed by the parties, if, without showing sufficient cause:

(a) The claimant fails to communicate his statement of claim in accordance with subsection (1) of section 50a-123, the arbitral tribunal shall terminate the proceedings;

(b) The respondent fails to communicate his statement of defense in accordance with subsection (1) of section 50a-123, the arbitral tribunal shall continue the proceedings without treating such failure in itself as an admission of the claimant’s allegations;

(c) Any party fails to appear at a hearing or to produce documentary evidence, the arbitral tribunal may continue the proceedings and make the award on the evidence before it.

(P.A. 89-179, S. 25.)



Section 50a-126 - Expert appointed by arbitral tribunal.

(1) Unless otherwise agreed by the parties, the arbitral tribunal:

(a) May appoint one or more experts to report to it on specific issues to be determined by the arbitral tribunal;

(b) May require a party to give the expert relevant information or to produce, or to provide access to, relevant documents, goods or other property for his inspection.

(2) Unless otherwise agreed by the parties, if a party so requests or if the arbitral tribunal considers it necessary, the expert shall, after delivery of his written or oral report, participate in a hearing where the parties have the opportunity to put questions to him and to present expert witnesses in order to testify on the points at issue.

(P.A. 89-179, S. 26.)



Section 50a-127 - Court assistance in taking evidence.

The arbitral tribunal or a party with the approval of the arbitral tribunal may request from a competent court of this state assistance in taking evidence. The court may execute the request within its competence and according to its rules of procedure.

(P.A. 89-179, S. 27.)



Section 50a-128 - Rules applicable to substance of dispute.

(1) The arbitral tribunal shall decide the dispute in accordance with such rules of law as are chosen by the parties as applicable to the substance of the dispute. Any designation of the law or legal system of the given country, or political subdivision thereof, shall be construed, unless otherwise expressed, as directly referring to the substantive law of that country, or political subdivision thereof, and not to its conflict of laws rules.

(2) Failing any designation by the parties, the arbitral tribunal shall apply the law determined by the conflict of laws rules which it considers applicable.

(3) The arbitral tribunal shall decide ex aequo et bono or as amiable compositeur only if the parties have expressly authorized it do so.

(4) In all cases, the arbitral tribunal shall decide in accordance with the terms of the contract and shall take into account the usages of the trade applicable to the transaction.

(P.A. 89-179, S. 28.)



Section 50a-129 - Decision-making by panel of arbitrators.

In arbitral proceedings with more than one arbitrator, any decision of the arbitral tribunal shall be made, unless otherwise agreed by the parties, by a majority of all its members. However, questions of procedure may be decided by a presiding arbitrator, if so authorized by the parties or all members of the arbitral tribunal.

(P.A. 89-179, S. 29.)



Section 50a-130 - Settlement.

(1) If, during arbitral proceedings, the parties settle the dispute, the arbitral tribunal shall terminate the proceeding and, if requested by the parties and not objected to by the arbitral tribunal, record the settlement in the form of an arbitral award on agreed terms.

(2) An award on agreed terms shall be made in accordance with the provisions of section 50a-131 and shall state that it is an award. Such an award has the same status and effect as any other award on the merits of the case.

(P.A. 89-179, S. 30.)



Section 50a-131 - Form and contents of award.

(1) The award shall be made in writing and shall be signed by the arbitrator or arbitrators. In arbitral proceedings with more than one arbitrator, the signatures of the majority of all members of the arbitral tribunal shall suffice, provided that the reason for any omitted signature is stated.

(2) The award shall state the reasons upon which it is based, unless the parties have agreed that no reasons are to be given or the award is an award on agreed terms under section 50a-130.

(3) The award shall state its date and the place of arbitration as determined in accordance with subsection (1) of section 50a-120. The award shall be deemed to have been made at that place.

(4) After the award is made, a copy signed by the arbitrators in accordance with subsection (1) of this section shall be delivered to each party.

(P.A. 89-179, S. 31.)



Section 50a-132 - Termination of proceedings.

(1) The arbitral proceedings are terminated by the final award or by an order of the arbitral tribunal in accordance with subsection (2) of this section.

(2) The arbitral tribunal shall issue an order for the termination of the arbitral proceedings when:

(a) The claimant withdraws his claim, unless the respondent objects thereto and the arbitral tribunal recognizes a legitimate interest on his part in obtaining a final settlement of the dispute;

(b) The parties agree on the termination of the proceedings;

(c) The arbitral tribunal finds that the continuation of the proceedings has for any other reason become unnecessary or impossible.

(3) The mandate of the arbitral tribunal terminates with the termination of the arbitral proceedings, subject to the provisions of section 50a-133 and subsection (4) of section 50a-134.

(P.A. 89-179, S. 32.)



Section 50a-133 - Correction and interpretation of award. Additional award.

(1) Within thirty days of receipt of the award, unless another period of time has been agreed upon by the parties:

(a) A party, with notice to the other party, may request the arbitral tribunal to correct in the award any errors in computation, any clerical or typographical errors or any errors of similar nature;

(b) If so agreed by the parties, a party, with notice to the other party, may request the arbitral tribunal to give an interpretation of a specific point or part of the award. If the arbitral tribunal considers the request to be justified, it shall make the correction or give the interpretation within thirty days of receipt of the request. The interpretation shall form part of the award.

(2) The arbitral tribunal may correct any error of the type referred to in subdivision (a) of subsection (1) of this section on its own initiative within thirty days of the date of the award.

(3) Unless otherwise agreed by the parties, a party, with notice to the other party, may request, within thirty days of receipt of the award, the arbitral tribunal to make an additional award as to claims presented in the arbitral proceedings but omitted from the award. If the arbitral tribunal considers the request to be justified, it shall make the additional award within sixty days.

(4) The arbitral tribunal may extend, if necessary, the period of time within which it shall make a correction, an interpretation or an additional award under subsection (1) or (3) of this section.

(5) The provisions of section 50a-131 shall apply to a correction or interpretation of the award or to an additional award.

(P.A. 89-179, S. 33.)



Section 50a-134 - Application for setting aside as exclusive recourse against arbitral award.

(1) Recourse to a court against an arbitral award may be made only by an application for setting aside in accordance with subsections (2) and (3) of this section.

(2) An arbitral award may be set aside by the court specified in section 50a-106 only if:

(a) The party making the application furnishes proof that:

(i) A party to the arbitration agreement referred to in section 50a-107 was under some incapacity; or the said agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the law of this state; or

(ii) The party making the application was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present his case; or

(iii) The award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration, or contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters submitted to arbitration can be separated from those not so submitted, only that part of the award which contains decisions on matters not submitted to arbitration may be set aside; or

(iv) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties, unless such agreement was in conflict with a provision of this chapter, or, failing such agreement, was not in accordance with this chapter; or

(b) The court finds that:

(i) The subject matter of the dispute is not capable of settlement by arbitration under the law of this state; or

(ii) The award is in conflict with the public policy of this state.

(3) An application for setting aside may not be made after three months have elapsed from the date on which the party making that application received the award or, if a request was made under section 50a-133, from the date on which that request was disposed of by the arbitral tribunal.

(4) The court, when asked to set aside an award, may, where appropriate and so requested by a party, suspend the setting aside proceedings for a period of time determined by it in order to give the arbitral tribunal an opportunity to resume the arbitral proceedings or to take such other action as in the arbitral tribunal’s opinion will eliminate the grounds for setting aside.

(P.A. 89-179, S. 34.)



Section 50a-135 - Recognition and enforcement of award.

(1) An arbitral award, irrespective of the country in which it was made, shall be recognized as binding and, upon application in writing to the competent court, shall be enforced subject to the provisions of this section and of section 50a-136.

(2) The party relying on an award or applying for its enforcement shall supply the duly authenticated original award or a duly certified copy thereof, and the original arbitration agreement referred to in section 50a-107 or a duly certified copy thereof.

(P.A. 89-179, S. 35.)



Section 50a-136 - Grounds for refusing recognition or enforcement of award.

(1) Recognition or enforcement of an arbitral award, irrespective of the country in which it was made, may be refused only:

(a) At the request of the party against whom it is invoked, if that party furnishes to the competent court where recognition or enforcement is sought proof that:

(i) A party to the arbitration agreement referred to in section 50a-107 was under some incapacity; or the said agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the law of the country where the award was made; or

(ii) The party against whom the award is invoked was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present his case; or

(iii) The award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration, or it contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters submitted to arbitration can be separated from those not so submitted, that part of the award which contains decisions on matters submitted to arbitration may be recognized and enforced; or

(iv) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties or, failing such agreement, was not in accordance with the law of the country where the arbitration took place; or

(v) The award has not yet become binding on the parties or has been set aside or suspended by a court of the country in which, or under the law of which, that award was made; or

(b) If the court finds that:

(i) The subject matter of the dispute is not capable of settlement by arbitration under the law of this state; or

(ii) The recognition or enforcement of the award would be contrary to the public policy of this state.

(2) If an application for setting aside or suspension of an award has been made to a court referred to in subparagraph (v) of subdivision (a) of subsection (1) of this section, the court where recognition or enforcement is sought may, if it considers it proper, adjourn its decision and may also, on the application of the party claiming recognition or enforcement of the award, order the other party to provide appropriate security.

(P.A. 89-179, S. 36.)






Chapter 862a - International Awards

Section 50a-140 - Enforcement of interim and international awards.

(a) For the purposes of this section:

(1) “International award” means any final award issued by: (A) An arbitral tribunal of the Permanent Court of Arbitration; or (B) an arbitral tribunal of the International Center for the Settlement of Investment Disputes.

(2) “Interim award” means any order of interim measures issued by: (A) An arbitral tribunal of the Permanent Court of Arbitration; or (B) an arbitral tribunal of the International Center for the Settlement of Investment Disputes.

(b) Any international award shall be enforceable as if such international award was a final and binding judgment issued by the Superior Court of this state and any applicable appeal time has expired. An execution may immediately issue on an international award upon filing with the Superior Court.

(c) Any interim award shall be enforceable to the same extent and in the same manner as a similar order of the Superior Court for which any applicable appeal time has expired.

(d) Upon receipt of a copy of any interim or international award certified by the appropriate authority, the Superior Court shall issue all necessary orders to enforce any interim award in accordance with chapter 903a and any international award in accordance with chapter 906. Such orders shall be immediately appealable in the same manner as orders in aid of execution of a judgment issued by the Superior Court.

(P.A. 95-248, S. 1–4.)






Chapter 863 - Conflict of Jurisdictions Model Law

Section 50a-200 - Short title: Conflict of Jurisdictions Model Law.

Sections 50a-201 to 50a-203, inclusive, may be cited as the “Conflict of Jurisdictions Model Law”.

(P.A. 91-324, S. 10.)



Section 50a-201 - Discretion to enforce judgments.

(a) In cases where two or more proceedings arising out of the same transaction or occurrence were pending, the courts of this state shall enforce in accordance with the provisions of chapter 861 the judgments of any of such courts only if application for designation of an adjudicating forum was timely made to the first known court of competent jurisdiction where such a proceeding was commenced, or to the adjudicating forum after its selection, or to any court of competent jurisdiction if the foregoing courts were not courts of competent jurisdiction.

(b) An application for designation of an adjudicating forum is timely if made within six months of reasonable notice of two such proceedings, or of reasonable notice of the selection of an adjudicating forum.

(c) The determination of the adjudicating forum is binding for the purpose of enforcement of judgments in this state upon any person served with notice of an application to designate. The courts of this state shall enforce the judgments of the designated adjudicating forum in accordance with the provisions of chapter 861. The selection of the adjudicating forum shall be accorded presumptive validity in this state if the written decision determining the adjudicating forum evaluated the substance of the factors set forth in section 50a-202.

(d) Where no conclusive determination has been made by another court as provided in this section, the proper adjudicating forum shall be determined in accordance with sections 50a-202 and 50a-203 by the courts of this state requested to enforce the judgment.

(P.A. 91-324, S. 11.)



Section 50a-202 - Factors considered in selection of adjudicating forum.

A determination of the adjudicating forum shall be made in consideration of the following factors:

(1) The interests of justice among the parties and of world-wide justice;

(2) The public policies of the countries having jurisdiction of the dispute, including the interest of the affected courts in having proceedings take place in their respective forums;

(3) The place of occurrence, and of any effects, of the transaction or occurrence out of which the dispute arose;

(4) The nationality of the parties;

(5) Substantive law likely to be applicable and the relative familiarity of the affected courts with that law;

(6) The availability of a remedy and the forum likely to render the most complete relief;

(7) The impact of the litigation on the judicial systems of the courts involved, and the likelihood of prompt adjudication in the court selected;

(8) Location of witnesses and availability of compulsory process;

(9) Location of documents and other evidence and ease or difficulty associated with obtaining, reviewing or transporting such evidence;

(10) Place of first filing and connection of such place to the dispute;

(11) The ability of the designated forum to obtain jurisdiction over the persons and property that are the subject of the proceedings;

(12) Whether designation of an adjudicating forum is a superior method to parallel proceedings in adjudicating the dispute;

(13) The nature and extent of litigation that has proceeded over the dispute and whether a designation of an adjudicating forum will unduly delay or prejudice the adjudication of the rights of the original parties; and

(14) A realigned plaintiff’s choice of forum should rarely be disturbed.

(P.A. 91-324, S. 12.)



Section 50a-203 - Evidence.

(a) The court may consider any evidence admissible in the adjudicating forum or other court of competent jurisdiction, including but not limited to:

(1) Affidavits or declarations;

(2) Treaties to which the state of either forum is a party;

(3) Principles of customary international law;

(4) Testimony of fact or expert witnesses;

(5) Diplomatic notes or amicus submissions from the state of the adjudicating forum or other court of competent jurisdiction; and

(6) Statements of public policy by the state of the adjudicating forum or other court of competent jurisdiction set forth in legislation, executive or administrative action, learned treatises, or participation in intergovernmental organizations.

(b) Reasonable written notice shall be given by any party seeking to raise an issue concerning the law of a forum of competent jurisdiction other than the adjudicating forum. In deciding questions of the law of another forum, the court may consider any relevant material or source, including testimony, whether or not admissible.

(P.A. 91-324, S. 13.)









Title 51 - Courts

Chapter 870 - Judicial Department

Section 51-1 - Composition of department. Report to General Assembly.

Section 51-1 is repealed.

(1957, P.A. 651, S. 1; 1959, P.A. 28, S. 68; February, 1965, P.A. 331, S. 1; P.A. 74-183, S. 1, 291; P.A. 76-436, S. 9, 681.)



Section 51-1a - Composition of Judicial Department.

(a) The Judicial Department of the state shall consist of the Supreme Court, the Appellate Court, the Superior Court, the Office of the Chief Court Administrator and their employees and divisions, the courts of probate, and, as provided in chapter 887, the Public Defender Services Commission. For the purposes of the general statutes, “Judicial Branch” means the Judicial Department.

(b) The territorial jurisdiction of the Supreme Court, the Appellate Court, and the Superior Court shall be coextensive with the boundaries of the state.

(c) The territorial jurisdiction of each court of probate shall be the probate district established for such court by statute. Each town in this state shall be a probate district or a part of a probate district.

(P.A. 76-436, S. 5, 681; P.A. 82-248, S. 1; June Sp. Sess. P.A. 83-29, S. 1, 82; P.A. 90-230, S. 65, 101; P.A. 03-202, S. 10.)

History: P.A. 82-248 made technical revision, adding “the division of criminal justice, the office of the chief court administrator, the commission on official legal publications, and, as provided in chapter 887, the public defender services commission”; June Sp. Sess. P.A. 83-29 included reference to appellate court; P.A. 90-230 deleted reference to “the division of criminal justice” from Subsec. (a); P.A. 03-202 amended Subsec. (a) by making a technical change, replacing reference to Commission on Official Legal Publications with reference to employees and divisions and adding provision defining “judicial branch”.

See Sec. 51-164s re Superior Court’s status as sole trial court and transfer of Common Pleas and Juvenile Courts’ jurisdictions to Superior Court.

Cited. 205 C. 542. Cited. 224 C. 372. Cited. 230 C. 183.



Section 51-1b - Chief Justice of Supreme Court. Duties and powers.

(a) The Chief Justice of the Supreme Court shall be the head of the Judicial Department and shall be responsible for its administration.

(b) The Chief Justice shall appoint a Chief Court Administrator who shall serve at the pleasure of the Chief Justice.

(c) The Chief Justice may take any action necessary in the event of a major disaster, emergency, civil preparedness emergency or disaster emergency, as those terms are defined in section 28-1, or a public health emergency, as defined in section 19a-131, to ensure the continued efficient operation of the Supreme, Appellate and Superior Courts, the prompt disposition of cases and the proper administration of judicial business. Such necessary action may include: (1) Establishing alternative locations to conduct judicial business in the event that one or more court locations cannot be used, (2) suspending any judicial business that is deemed not essential by the Chief Justice, and (3) taking any other appropriate action necessary to ensure that essential judicial business is effectively handled by the courts.

(P.A. 76-436, S. 10, 681; P.A. 82-248, S. 2; P.A. 10-43, S. 8.)

History: P.A. 82-248 made technical revision and deleted provisions re duties of chief court administrator; P.A. 10-43 added Subsec. (c) to authorize Chief Justice to take necessary action in event of disaster or emergency and specify what such action may include.

See Sec. 51-5a re duties of Chief Court Administrator.

Cited. 17 CA 71.



Section 51-1c - Report of department to General Assembly.

The Judicial Department shall biennially prepare a report concerning the department which shall include but not be limited to the Chief Court Administrator’s recommendations concerning the operation of the court and the status of existing courtroom facilities. The Judicial Department shall transmit the report to the Governor who shall submit the report to the General Assembly at the opening of the regular session in odd-numbered years.

(P.A. 76-436, S. 10a, 34, 681; P.A. 78-280, S. 66, 127; P.A. 82-248, S. 3.)

History: P.A. 78-280 restated provision re contents of report; P.A. 82-248 restated former provisions but made no substantive change.



Section 51-1d - Court Support Services Division. Transfer of duties of various offices, duties and personnel to Court Support Services Division.

There is established a Court Support Services Division within the Judicial Branch consisting of the Office of Adult Probation, the Office of Alternative Sanctions, the Office of the Bail Commission, the Family Division and the Juvenile Detention Services Division. Notwithstanding any provision of the general statutes, the duties of the various offices, divisions and personnel which comprise the Court Support Services Division are transferred to the Court Support Services Division, and the Office of Adult Probation, Office of Alternative Sanctions, Office of the Bail Commission, Family Division and Juvenile Detention Services Division are dissolved. The Judicial Branch shall establish such job titles and assign the units and functions formerly assigned to the offices, divisions and personnel which comprise the Court Support Services Division in order to efficiently and effectively carry out the duties of the Court Support Services Division.

(P.A. 99-215, S. 23, 29.)

History: P.A. 99-215 effective June 29, 1999 (Revisor’s note: References to “Office of Bail Commission” were changed editorially by the Revisors to “Office of the Bail Commission” for accuracy).



Section 51-1e - Support Enforcement Services. Successor to Support Enforcement Division. Transfer of powers, duties, obligations and staff.

The Support Enforcement Division of the Judicial Branch shall hereafter be known as Support Enforcement Services, which shall be the successor to the Support Enforcement Division and shall assume all the powers, duties and obligations of the Support Enforcement Division and its staff. Notwithstanding any other provision of the general statutes, the duties of the various personnel of the Support Enforcement Division and the staff of the Support Enforcement Division are hereby transferred to Support Enforcement Services, and the Support Enforcement Division is hereby dissolved.

(P.A. 01-91, S. 1.)



Section 51-2 - Chief Court Administrator.

Section 51-2 is repealed.

(1953, S. 3128d; 1957, P.A. 651, S. 2; March, 1958, P.A. 5, S. 1; 1959, P.A. 28, S. 69; February, 1965, P.A. 331, S. 2; 1967, P.A. 622, S. 2; P.A. 73-116, S. 9; 73-667, S. 1, 2; P.A. 74-183, S. 10, 291; 74-186, S. 4, 12; P.A. 76-436, S. 9, 681.)



Section 51-3 - Inability of Chief Justice to act.

In case of the death, disability, impeachment, resignation, absence from the state or other inability of the Chief Justice of the Supreme Court to exercise the powers and authority appertaining to the office of Chief Justice, the senior acting judge of said court for the time being shall exercise such powers and authority.

(1949 Rev., S. 7673; 1957, P.A. 651, S. 3.)



Section 51-4 and 51-5 - Chief Court Administrator to appoint Chief Judges of Superior, Common Pleas and Juvenile Courts; vacancy. Powers and duties of Chief Judges and Probate Court Administrator.

Sections 51-4 and 51-5 are repealed.

(1957, P.A. 651, S. 4, 5; 1959, P.A. 28, S. 70, 71; February, 1965, P.A. 331, S. 3, 4; 1967, P.A. 558, S. 1, 2; 622, S. 5; P.A. 73-116, S. 10; 73-365, S. 2; 73-667, S. 1, 2; P.A. 74-183, S. 11, 12, 291; P.A. 76-436, S. 9, 681.)



Section 51-5a - Duties and powers of Chief Court Administrator.

(a) The Chief Court Administrator: (1) Shall be the administrative director of the Judicial Department and shall be responsible for the efficient operation of the department, the prompt disposition of cases and the prompt and proper administration of judicial business; (2) shall meet periodically at such places and times as the Chief Court Administrator may designate with any judge, judges or committee of judges, and with the Probate Court Administrator to transact such business as is necessary to ensure the efficient administration of the Judicial Department; (3) may issue such orders, require such reports and appoint other judges to such positions to perform such duties, as the Chief Court Administrator deems necessary to carry out his or her responsibilities; (4) may assign, reassign and modify assignments of the judges of the Superior Court to any division or part of the Superior Court and may order the transfer of actions under sections 51-347a and 51-347b; (5) may provide for the convening of conferences of the judges of the several courts, or any of them, and of such members of the bar as the Chief Court Administrator may determine, for the consideration of matters relating to judicial business, the improvement of the judicial system and the effective administration of justice in this state; and (6) may take any action necessary in the event of a major disaster, emergency, civil preparedness emergency or disaster emergency, as those terms are defined in section 28-1, or a public health emergency, as defined in section 19a-131, to ensure the continued efficient operation of the Supreme, Appellate and Superior Courts, the prompt disposition of cases and the proper administration of judicial business, which necessary action may include: (A) Establishing alternative locations to conduct judicial business in the event that one or more court locations cannot be used, (B) suspending any judicial business that is deemed not essential by the Chief Court Administrator, and (C) taking any other appropriate action necessary to ensure that essential judicial business is effectively handled by the courts.

(b) The Chief Court Administrator may establish reasonable fees for conducting searches of court records. No federal, state or municipal agency shall be required to pay any such fee.

(P.A. 82-248, S. 4; May Sp. Sess. P.A. 92-6, S. 70, 117; P.A. 10-43, S. 9.)

History: May Sp. Sess. P.A. 92-6 added new Subsec. (b) to permit the chief court administrator to establish fees for conducting searches of court records; P.A. 10-43 amended Subsec. (a) to add Subdiv. (6) authorizing Chief Court Administrator to take necessary action in event of disaster or emergency and specifying what such action may include and to make technical changes.

Cited. 42 CS 129.



Section 51-5b - Chief Court Administrator to establish and administer Judicial Data Processing Revolving Fund. Transfers to General Fund.

(a) The Chief Court Administrator shall establish and administer a fund to be known as the Judicial Data Processing Revolving Fund which shall be used for the purpose of maintaining and improving any informational data processing system operated by the Judicial Department. The Chief Court Administrator is authorized to expend funds necessary for all reasonable direct expenses relating to the administration and operation of said fund. As used in this section, “data processing system” means the combined motor vehicle, criminal and civil informational systems on pending and disposed cases.

(b) Any person or public agency seeking on-line access to any data processing system operated and administered by the Office of the Chief Court Administrator, or seeking information stored in such data processing system in a format other than as provided by the Office of the Chief Court Administrator, may be required to pay to the Office of the Chief Court Administrator an amount, as established in a fee schedule determined by the Office of the Chief Court Administrator, for deposit by the Office of the Chief Court Administrator in a fund established in subsection (a) of this section. Such fee schedule may include reasonable charges for personal services, fringe benefits, supplies and any other expenses related to maintaining, improving and providing such data processing services including, but not limited to, program modifications, training expenses, central processor user time and the rental and maintenance of equipment.

(c) The Judicial Data Processing Revolving Fund shall be held separate and apart from all other moneys, funds and accounts. Any balance remaining in said fund at the end of any fiscal year shall be carried forward in the fund for the next fiscal year, except that on June 30, 2013, and on each June thirtieth thereafter, if the balance remaining in said fund exceeds five million dollars, the amount in excess of five million dollars shall be transferred to the General Fund.

(P.A. 91-342, S. 1, 2; P.A. 94-128, S. 2, 3; P.A. 12-89, S. 1.)

History: P.A. 91-342 effective from July 1, 1991, to July 1, 1994; P.A. 94-128 deleted former Subsecs. (d) and (e) re report to general assembly and re transfer of balance in fund on July 1, 1994 to general fund, respectively, effective May 24, 1994; P.A. 12-89 amended Subsec. (a) to substitute “shall” for “is authorized to”, amended Subsec. (b) to delete “dial up” re access, and amended Subsec. (c) to add provision re funds in excess of $5,000,000 to be transferred to General Fund, effective July 1, 2012.



Section 51-5c - Automated registry of protective orders. Policies and procedures for operation of registry.

(a) The Chief Court Administrator shall establish and maintain an automated registry of protective orders that shall contain (1) protective or restraining orders issued by courts of this state, including, but not limited to, orders issued pursuant to sections 46b-15, 46b-38c, 53a-40e, 54-1k, 54-82q and 54-82r, and (2) foreign orders of protection that have been registered in this state pursuant to section 46b-15a. The registry shall clearly indicate the date of commencement, the termination date, if specified, and the duration of any order contained therein. The Chief Court Administrator shall adopt policies and procedures for the operation of the registry, which shall include policies and procedures governing the disclosure of information in the registry to the judges of the Superior Court and employees of the Judicial Department.

(b) (1) The following information contained in the registry of protective orders shall not be subject to disclosure and may be accessed only in accordance with this section, unless otherwise ordered by the court: (A) Any information that would identify a person protected by an order contained in the registry; (B) any information that is confidential pursuant to state or federal law, including, but not limited to, any information that is confidential pursuant to a court order; and (C) any information entered in the registry pursuant to an ex parte order prior to a hearing by a court having jurisdiction over the parties and the subject matter.

(2) Any judge of the Superior Court or any employee of the Judicial Department who is authorized by policies and procedures adopted by the Chief Court Administrator pursuant to subsection (a) of this section shall have access to such information. The Chief Court Administrator may grant access to such information to personnel of the Department of Emergency Services and Public Protection, the Department of Correction, the Board of Pardons and Paroles, the Psychiatric Security Review Board, the Division of Criminal Justice, any municipal or tribal police department within this state or any other agency, organization or person determined by the Chief Court Administrator, pursuant to policies and procedures adopted by the Chief Court Administrator, to have a legitimate interest in the information contained in the registry. Any person who obtains such information pursuant to this subdivision may use and disclose the information only in the performance of such person’s duties.

(3) Except as provided in subsection (c) of this section, the information contained in the registry shall be provided to and may be accessed through the Connecticut on-line law enforcement communications teleprocessing system maintained by the Department of Emergency Services and Public Protection. Nothing in this section shall be construed to permit public access to the Connecticut on-line law enforcement communications teleprocessing system.

(c) Any person protected by an order contained in the registry of protective orders may make a request in writing, on a form prescribed by the Chief Court Administrator, that the registry not disclose such protected person’s name and address except to the law enforcement agency for the town in which (1) such protected person resides, (2) such protected person is employed, or (3) the person subject to the order resides.

(d) Any person who has reason to believe that information concerning such person which is contained in the registry of protective orders is not consistent with a valid court order may submit a written request for verification of such information to the clerk of the superior court for the judicial district in which such order was issued. If the clerk finds that such information contained in the registry is not consistent with such order, the clerk shall promptly cause such information to be removed from the registry.

(e) The orders and other information required or permitted to be contained in the registry of protective orders may be entered in the registry in any written or electronic form approved by the Chief Court Administrator. For the purposes of this section, an order is contained in the registry if the information contained in such order and information concerning the issuance of such order is entered in the registry in a manner approved by the Chief Court Administrator pursuant to this subsection.

(P.A. 02-132, S. 53; P.A. 03-98, S. 2; P.A. 04-257, S. 118; P.A. 05-108, S. 5; P.A. 10-144, S. 4; P.A. 11-51, S. 134.)

History: P.A. 02-132 effective January 1, 2003; P.A. 03-98 amended Subsec. (a) by replacing provision re automated registry may contain protective orders issued by courts of other states with provision re automated registry shall contain foreign orders of protection and adding subdivision designators; P.A. 04-257 amended Subsec. (b)(2) to delete reference to personnel of the Board of Parole, effective June 14, 2004; P.A. 05-108 amended Subsec. (b)(2) to restore reference to personnel of the Board of Pardons and Paroles, effective June 7, 2005; P.A. 10-144 amended Subsec. (a) to include policies and procedures governing disclosure of information in registry to judges and employees of Judicial Department and amended Subsec. (b)(2) to include access to information for judges who are authorized by policies and procedures adopted pursuant to Subsec. (a); pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b)(2) and (3), effective July 1, 2011.



Section 51-5d - *(See end of section for amended version and effective date.) Chief Court Administrator to transfer certain revenue to organization administering program for use of interest earned on lawyers’ clients’ funds accounts and to Judicial Data Processing Revolving Fund.

(a) The Chief Court Administrator, or a designee, on or before the last day of January, April, July and October in each year, shall certify the amount of revenue received as a result of any fee increase that takes effect July 1, 2009, set forth in sections 52-258, 52-259, 52-259c and 52-361a, and transfer such amount to the organization administering the program for the use of interest earned on lawyers’ clients’ funds accounts pursuant to section 51-81c, for the purpose of funding the delivery of legal services to the poor.

(b) The Chief Court Administrator, or a designee, on or before the last day of January, April, July and October in each year, shall (1) certify the amount of revenue received as a result of any fee increase that takes effect July 1, 2012, set forth in (A) section 52-259, (B) section 52-259c, (C) subdivision (1) of subsection (a) of section 52-356a, (D) subsection (a) of section 52-361a, (E) subsection (b) of section 52-367a, and (F) subsection (b) of section 52-367b, and (2) transfer (A) seventy per cent of such amount to the organization administering the program for the use of interest earned on lawyers’ clients’ funds accounts pursuant to section 51-81c, for the purpose of funding the delivery of legal services to the poor, and (B) thirty per cent of such amount to the Judicial Data Processing Revolving Fund established in section 51-5b, for the purpose of maintaining and improving any informational data processing system operated by the Judicial Department, subject to the transfer requirements of subsection (c) of section 51-5b.

(P.A. 09-152, S. 5; P.A. 10-32, S. 146; P.A. 12-89, S. 8.)

*Note: On and after August 1, 2015, this section, as amended by section 15 of public act 12-89, is to read as follows:

“Sec. 51-5d. Chief Court Administrator to transfer certain revenue to organization administering program for use of interest earned on lawyers’ clients’ funds accounts. The Chief Court Administrator, or a designee, on or before the last day of January, April, July and October in each year, shall certify the amount of revenue received as a result of any fee increase that takes effect July 1, 2009, set forth in sections 52-258, 52-259, 52-259c and 52-361a, and transfer such amount to the organization administering the program for the use of interest earned on lawyers’ clients’ funds accounts pursuant to section 51-81c, for the purpose of funding the delivery of legal services to the poor.”

(P.A. 09-152, S. 5; P.A. 10-32, S. 146; P.A. 12-89, S. 8, 15.)

History: P.A. 09-152 effective July 1, 2009; P.A. 10-32 made a technical change, effective May 10, 2010; P.A. 12-89 designated existing provisions as Subsec. (a) and added Subsec. (b) re fee increases effective July 1, 2012, and transfer of 70% of amount from such fee increases for delivery of legal services to the poor and 30% of such amount to Judicial Data Processing Revolving Fund, effective July 1, 2012, and deleted Subsec. (b) and made a conforming change, effective August 1, 2015.



Section 51-6 - Chief Court Administrator to meet with judges and Probate Court Administrator.

Section 51-6 is repealed.

(1957, P.A. 651, S. 6; February, 1965, P.A. 331, S. 5; 1967, P.A. 558, S. 3; P.A. 76-436, S. 10a, 651, 681; P.A. 82-248, S. 163.)



Section 51-6a - Chief Justice or Chief Court Administrator may meet with judges of any court.

(a) The Chief Justice or the Chief Court Administrator may meet with the judges of any court at any meeting of such judges to consider matters relating to the operation of the court and may call a special meeting of the judges of any court at a designated time and place to consider such matters.

(b) The Chief Justice may, in his discretion, preside at any meeting which he attends.

(1959, P.A. 28, S. 72; February, 1965, P.A. 331, S. 6; P.A. 76-436, S. 10a, 42, 681; P.A. 82-248, S. 5.)

History: 1965 act added chief court administrator to first sentence; P.A. 76-436 made no change in section, Sec. 10a cancelling amendment called for by Sec. 42 of the act; P.A. 82-248 rephrased section but made no substantive change and divided section into Subsecs.



Section 51-6b - Chief Court Administrator to identify additional secure child visitation centers.

The Chief Court Administrator shall identify additional secure visitation centers for the purpose of facilitating visits between children and those family members who are subject to supervised visitation. The Chief Court Administrator shall prepare a list of such secure visitation centers and shall make copies of such list available to the public at no charge. Such list may include visitation centers established pursuant to section 17a-101l for visitation for children in the custody of the Commissioner of Children and Families.

(P.A. 03-52, S. 1.)



Section 51-7 - Conferences of judges and members of the bar.

Section 51-7 is repealed.

(1957, P.A. 651, S. 7; February, 1965, P.A. 331, S. 36; P.A. 76-436, S. 10a, 43, 681; P.A. 82-248, S. 163.)



Section 51-8 - Executive secretary; appointment; salary. Practice of law prohibited.

(a) There shall be an office for the administration of the nonjudicial business of the Judicial Department under the direction of the Chief Court Administrator.

(b) The Chief Court Administrator shall appoint an executive secretary, who shall hold office at the pleasure of the Chief Court Administrator. The salary of the executive secretary shall be fixed by the Supreme Court. The executive secretary shall be a member of the bar of the state and shall not engage in the private practice of law.

(1949 Rev., S. 7661; 1957, P.A. 651, S. 8; February, 1965, P.A. 331, S. 7; 1967, P.A. 471, S. 1; P.A. 76-436, S. 10a, 44, 681; P.A. 78-280, S. 122, 127; P.A. 82-248, S. 6.)

History: 1965 act provided for secretary’s appointment by chief court administrator instead of chief justice; 1967 act added assistant executive secretary; P.A. 76-436 made no change in section, Sec. 10a cancelling amendment called for in Sec. 44 of the act; P.A. 78-280 removed provisions authorizing appointment of assistant executive secretary and added provision forbidding executive secretary to engage in private practice of law; P.A. 82-248 divided section into Subsecs. and reworded provisions but made no substantive change.



Section 51-9 - Duties of executive secretary and other staff members.

Under the supervision and direction of the Chief Court Administrator, the executive secretary and other members of the staff of the Office of Chief Court Administrator shall:

(1) Audit all bills to be paid from state appropriations, except bills of the Division of Criminal Justice, for the expenses of the Judicial Department and its constituent courts prior to taxation or final approval thereof by any judge;

(2) Maintain adequate accounting and budgetary records for all appropriations by the state for the maintenance of the Judicial Department, except the Division of Criminal Justice, and all other appropriations assigned by the legislature or state budgetary control offices for administration by the Judicial Department, except the Division of Criminal Justice;

(3) Prepare and submit to the appropriate budget agency of the state government estimates of appropriations necessary for the maintenance and operation of the Judicial Department, including therein estimates submitted for the Division of Criminal Justice as provided in section 51-279, and make recommendations in respect to those appropriations;

(4) Act as secretary of any meetings, conferences or assemblies of judges, or committees thereof, of the Judicial Department and of its constituent courts;

(5) Supervise all purchases of commodities and services for the Judicial Department, except for the Division of Criminal Justice, to be charged to state appropriations, and issue all orders therefor for the department, excluding orders for the Division of Criminal Justice;

(6) Examine the administrative methods and systems employed in the Judicial Department and its constituent courts and agencies, except the Division of Criminal Justice, and develop and implement programs for the improvement thereof and for securing uniform administration and procedures;

(7) Examine the state of the dockets of the courts of the Judicial Department to ascertain the need for assistance by any court and to implement programs for the fair and prompt disposition of cases therein;

(8) Collect and compile statistical and other data concerning the business transacted by the Judicial Department and its constituent courts and the expenditure of public moneys for the maintenance and operation of the judicial system;

(9) Assist in the preparation of the assignments of the judges of the Superior Court and attend to the printing and distribution for the Superior Court of an annual directory containing relevant information pertaining to the operation of the court;

(10) Serve as payroll officer for the Judicial Department, excluding the Division of Criminal Justice, and for the Supreme Court, Appellate Court and Superior Court;

(11) Supervise the assignment of court reporters of the Superior Court;

(12) Conduct research and planning activities for the Judicial Department and its constituent courts and offices as deemed feasible by, or in the discretion of, the Chief Justice or the Chief Court Administrator;

(13) Develop education programs for the judges and other personnel of the Judicial Department;

(14) Develop personnel standards, policies and procedures, and make recommendations concerning all personnel matters, including requests for salary increases or for additional positions, for consideration by the Supreme Court or the appropriate appointing authorities;

(15) Report periodically to the Chief Court Administrator concerning all matters which have been entrusted to him;

(16) Attend to matters assigned to him by the Chief Justice, or the Chief Court Administrator or by statute;

(17) Design, implement and maintain, as deemed feasible by the Chief Court Administrator, computerized automatic data processing systems for use in the Supreme Court, Appellate Court and Superior Court or divisions of the Superior Court;

(18) Supervise administrative methods employed in clerks’ offices and in the various offices of the Supreme Court, Appellate Court and Superior Court; and

(19) Supervise the care and control of all property where the Judicial Department is the primary occupant, which supervision shall include planning, execution of contracts, except for contracts for consultant services which shall be subject to section 4b-58, oversight and supervision of work involving the construction, repair or alteration of a building or premises under the supervision of the Office of the Chief Court Administrator, when construction contracts do not exceed one million two hundred fifty thousand dollars. For the purposes of this subdivision, “Judicial Department” does not include the courts of probate, the Division of Criminal Justice and the Public Defender Services Commission, except where they share facilities in state-maintained courts.

(1949 Rev., S. 7661; 1957, P.A. 651, S. 9; 1959, P.A. 28, S. 73; February, 1965, P.A. 331, S. 8; P.A. 73-122, S. 14, 27; P.A. 74-183, S. 13, 291; 74-338, S. 65, 94; P.A. 75-530, S. 3, 35; P.A. 76-436, S. 10a, 45, 681; P.A. 78-280, S. 123, 127; P.A. 81-283, S. 1, 3; P.A. 82-248, S. 7; P.A. 83-295, S. 3; P.A. 84-198, S. 6, 7; 84-436, S. 7, 12; Sept. Sp. Sess. P.A. 09-7, S. 132.)

History: 1959 act added reference to circuit court in Subdivs. (h) and (j); 1965 act substituted chief court administrator for chief justice in first clause and Subdivs. (k) and (l); P.A. 73-122 specified applicability or inapplicability of existing provisions to the division of criminal justice; P.A. 74-183 required executive secretary to act as secretary for meetings and committees of judges in Subdiv. (d), required secretary to develop and implement programs rather than make recommendations in Subdiv. (f), required secretary to implement programs for fair and expeditious dispatch of litigation in Subdiv. (g) and placed duties re compilation of data in separate Subdiv. (h), relettering former Subdivs. (h) to (j) accordingly and removing references to circuit court, inserted new Subdivs. (l) to (n) re research and planning, education programs and personnel matters, relettering former Subdivs. (k) and (l) accordingly and added Subdivs. (q) and (r) re data processing and administrative methods, effective December 31, 1974; P.A. 74-338 made technical correction in Subdiv. (c); P.A. 75-530 added detail re contents of booklet in Subdiv. (i); P.A. 76-436 deleted reference to chief judges in Subdiv. (d), deleted references to court of common pleas in Subdivs. (i) and (k), deleted reference to executive secretary in Subdiv. (l) and added Subdiv. (s) re transfer of jurisdiction, effective July 1, 1978; P.A. 78-280 applied provisions to other staff members of chief court administrator’s office; P.A. 81-283 excluded division of criminal justice from certain duties of office of chief court administrator; P.A. 82-248 made technical revision, rephrasing some provisions, dividing section into numerical Subdivs. and eliminating obsolete provision re duty to effectuate transfer of jurisdiction under Sec. 51-164s; P.A. 83-295 amended Subdiv. (9) by changing “booklet” to “directory” and deleting the provision that it include any assignments made prior to publication; P.A. 84-198 amended Subdivs. (10), (17) and (18) by adding “appellate court”; P.A. 84-436 added Subdiv. (19) re supervision of all property where the judicial department is the primary occupant and a definition of “judicial department”, effective July 1, 1985; Sept. Sp. Sess. P.A. 09-7 amended Subdiv. (19) to provide that supervision shall include planning, execution of contracts, oversight and supervision of work when construction contracts do not exceed $1,250,000 and make a technical change, effective October 5, 2009.

Cited. 42 CS 129.



Section 51-9a - Alkaline paper for photocopies.

All photocopies made by the Judicial Department shall be made using paper that meets or exceeds the American National Standards Institute standards for permanent paper, unless such paper is not available.

(P.A. 91-144, S. 7.)



Section 51-9b - Portraits of retiring Chief Justices.

The Judicial Branch is authorized to use such appropriations as deemed necessary to procure portraits of retiring Chief Justices to hang in the Supreme Court and State Library building.

(P.A. 94-169, S. 3, 20.)

History: P.A. 94-169 effective July 1, 1994.



Section 51-10 - Appointment of Jury Administrator and assistants. Selection of director of security and safety of the Judicial Department.

(a) The Chief Court Administrator, subject to the provisions of section 51-12, shall appoint and fix the compensation of a Jury Administrator and such other assistants as are necessary to enable the Jury Administrator to perform the duties of his office.

(b) The Chief Court Administrator may select from among inspectors appointed by the Chief State’s Attorney an individual who shall serve as the director of security and safety of the Judicial Department while retaining his status as an inspector in the Division of Criminal Justice. Such inspector shall serve at the pleasure of the Chief Court Administrator in the capacity of director of security and safety of the Judicial Department, and shall be paid from funds appropriated to the Judicial Department.

(1957, P.A. 651, S. 10; P.A. 73-589, S. 1, 4; P.A. 78-280, S. 124, 127; 78-331, S. 53, 58; P.A. 82-248, S. 120; P.A. 85-414, S. 4, 5; P.A. 86-403, S. 83, 132.)

History: P.A. 73-589 authorized appointment of jury administrator; P.A. 78-280 transferred appointment power from executive secretary to chief court administrator and deleted reference to executive secretary in provision prohibiting practice of law; P.A. 78-331 made technical grammatical change to correct inadvertent error in P.A. 78-280; P.A. 82-248 rephrased the section but made no substantive changes; P.A. 85-414 deleted prohibition of practice of law by jury administrator and assistants and added Subsec. (b) re selection of director of security and safety of judicial department from among inspectors in the division of criminal justice, effective December 2, 1985, upon certification of one chief court administrator that the courthouse at New London is operational; P.A. 86-403 changed effective date of P.A. 85-414 with regard to this section to June 11, 1986.

See Sec. 51-219a re duties of Jury Administrator.



Section 51-10a - (Formerly Sec. 51-146b). Personnel Administrator.

Section 51-10a is repealed.

(P.A. 73-409, S. 1, 2; P.A. 74-183, S. 223, 291; P.A. 76-436, S. 10a, 192, 681; P.A. 78-280, S. 67, 127; P.A. 79-335.)



Section 51-10b - Contract with Children in Placement, Inc., promoting permanency planning for children.

Beginning September 1, 1994, and annually thereafter, the Judicial Department shall contract with Children in Placement, Inc. to provide services to assist the court in preparing and monitoring expectations to promote permanency planning for children. The sum of one hundred fifty thousand dollars shall be expended annually by the Judicial Department, from existing appropriations, for such contract.

(May Sp. Sess. P.A. 94-5, S. 20, 30.)

History: May Sp. Sess. P.A. 94-5 effective July 1, 1994.



Section 51-10c - Commission on Racial and Ethnic Disparity in the Criminal Justice System. Duties.

(a) There is established a Commission on Racial and Ethnic Disparity in the Criminal Justice System. The commission shall consist of the Chief Court Administrator, the Chief State’s Attorney, the Chief Public Defender, the Commissioner of Emergency Services and Public Protection, the Commissioner of Correction, the Commissioner of Children and Families, the Child Advocate, the Victim Advocate, the chairperson of the Board of Pardons and Paroles, the chairperson of the African-American Affairs Commission, the chairperson of the Latino and Puerto Rican Affairs Commission, or their designees, a representative of municipal police chiefs, a representative of a coalition representing police and correctional officers, six members appointed one each by the president pro tempore of the Senate, the speaker of the House of Representatives, the majority leader of the Senate, the majority leader of the House of Representatives, the minority leader of the Senate and the minority leader of the House of Representatives, and two members appointed by the Governor. The Chief Court Administrator or said administrator’s designee shall serve as chairperson of the commission. The commission shall meet at such times as it deems necessary.

(b) The commission shall:

(1) Develop and recommend policies for reducing the number of African-Americans and Latinos comprising the pretrial and sentenced population of correctional facilities and reducing the number of African-Americans and Latinos who are victimized by crime;

(2) Examine the impact of statutory provisions and current administrative policies on racial and ethnic disparity in the criminal justice system and recommend legislation to the Governor and the General Assembly to reduce such disparity;

(3) Research and gather relevant statistical data and other information concerning the impact of disparate treatment of African-Americans and Latinos in the criminal justice system;

(4) Develop and recommend a training program for personnel in agencies involved in the criminal justice system concerning the impact of disparate treatment of African-Americans and Latinos;

(5) Research and examine the issue of the use of guidelines by courts when sentencing criminal defendants and recommend whether the General Assembly should create a sentencing guidelines commission to establish sentencing guidelines for state courts;

(6) Examine the implementation of policies and procedures that are consistent with policies of the American Bar Association intended to ensure that death penalty cases are administered fairly and impartially in accordance with due process, to minimize the risk that innocent persons may be executed and to eliminate discrimination in capital sentencing on the basis of the race of either the victim or the defendant;

(7) Annually prepare and distribute a comprehensive plan to reduce racial and ethnic disparity in the criminal justice system without affecting public safety;

(8) Develop and recommend policies and interventions to reduce the number of African-Americans and Latinos in the juvenile justice system;

(9) Analyze the key stages in the juvenile justice system to determine if any stage disproportionately affects racial or ethnic minorities including the decision to arrest a juvenile, the decision to turn a juvenile over to a detention center, the decision to nonjudicially dispose of the case or to file a petition of delinquency, and the decision to resolve the case by placement on probation, placement in a residential facility or placement at Long Lane School or the Connecticut Juvenile Training School;

(10) Annually prepare and distribute a juvenile justice plan having as its goal the reduction of the number of African-Americans and Latinos in the juvenile justice system, which plan shall include the development of standard risk assessment policies and a system of impartial review, culturally appropriate diversion programs for minority juveniles accused of nonviolent felonies, intensive in-home services to families of pretrial delinquents and youths on probation, school programs for juveniles being transferred from detention centers, Long Lane School or the Connecticut Juvenile Training School, the recruitment of minority employees to serve at all levels of the juvenile justice system, the utilization of minority juvenile specialists to guide minority juvenile offenders and their families through the juvenile justice system, and community service options in lieu of detention for juveniles arrested for nonserious offenses;

(11) Develop a curriculum for training of all employees at all levels of the juvenile justice system on issues of cultural competency and strategies to address disproportionate minority confinement;

(12) Submit an annual report to the Governor and the General Assembly concerning:

(A) The number of African-Americans and Latinos comprising the pretrial and sentenced population of correctional facilities;

(B) The progress being made toward reducing the number of African-Americans and Latinos comprising the pretrial and sentenced population of correctional facilities;

(C) The adequacy of legal representation for indigent defendants;

(D) The adequacy of the number of residential and nonresidential treatment slots available for African-Americans and Latinos;

(E) The adequacy of the number of court interpreters; and

(F) Such other information as the commission deems appropriate.

(c) The commission shall report to the General Assembly, not later than January first of each year, concerning additional resources that should be made available to reduce racial and ethnic disparity in the criminal justice system without affecting public safety.

(P.A. 00-154; P.A. 04-234, S. 2; P.A. 06-196, S. 179; P.A. 11-51, S. 134.)

History: P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 06-196 made a technical change in Subsec. (b)(10), effective June 7, 2006; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 51-11 - Judges and clerks to furnish information to Chief Court Administrator.

The judges, clerks and all other officers and employees of the Judicial Department shall comply with all requests of the Chief Court Administrator or his assistants for information and statistical data bearing on the business of the courts.

(1957, P.A. 651, S. 11; P.A. 78-280, S. 125, 127.)

History: P.A. 78-280 replaced executive secretary with chief court administrator.



Section 51-11a and 51-11b - Registrar of wills. Disposition of wills in possession of registrar.

Sections 51-11a and 51-11b are repealed.

(1967, P.A. 680, S. 1–4; P.A. 73-66, S. 1, 2; P.A. 76-436, S. 46, 681.)



Section 51-12 - Compensation plan; employment regulations; sick leave.

(a) With the exception of those employees whose compensation is fixed by statute, the judges of the Supreme Court shall, from time to time, prescribe the compensation plan for all employees of the Supreme Court and the Superior Court and other employees of the Judicial Department.

(b) The compensation plan may include regulations concerning employee hiring and separation practices, sick leave, vacation leave, absences with and without pay, longevity payments, increments and all other matters regarding personnel policies and procedures. The judges of the Supreme Court shall establish such job classifications as they deem necessary as part of the plan.

(c) Notwithstanding the provisions of this section, subsection (c) of section 5-247 and subsection (d) of section 5-250, sick leave accruals earned by employees of the Judicial Department prior to June 30, 1967, may be credited for payment on retirement under regulations promulgated by the judges of the Supreme Court pursuant to the provisions of this section.

(1957, P.A. 651, S. 12; February, 1965, P.A. 331, S. 10; P.A. 73-122, S. 20, 27; P.A. 74-183, S. 14, 291; 74-217, S. 3, 4; P.A. 82-248, S. 8; P.A. 84-406, S. 10, 13.)

History: 1965 act added provision clarifying applicability of section with regard to salaries; P.A. 73-122 restated provisions, specifically included judicial department employees other than those employed in courts and criminal justice division employees, specified regulation subject matter included in plan, deleted requirement that chief justice approve classification and salary of prospective appointee or employee before he is hired and specified appointing authority referred to in provision added in 1965 as circuit court judges; P.A. 74-183 deleted provision added in 1965 act re inapplicability of section where circuit court judges empowered to set salaries; P.A. 74-217 added provision re payment for accrued sick leave upon retirement; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs., but made no substantive change; P.A. 84-406 amended Subsec. (a) by deleting reference to employees in division of criminal justice, effective November 28, 1984, upon certification by secretary of state of vote on constitutional amendment re state’s attorneys.

Cited. 28 CS 368.



Section 51-13 - Variance of sessions of Superior Court.

Section 51-13 is repealed.

(1957, P.A. 651, S. 13; February, 1965, P.A. 331, S. 11; P.A. 76-436, S. 10a, 47, 681; P.A. 78-331, S. 54, 58.)



Section 51-14 - Rules of court. Disapproval of rules by General Assembly. Hearings.

(a) The judges of the Supreme Court, the judges of the Appellate Court, and the judges of the Superior Court shall adopt and promulgate and may from time to time modify or repeal rules and forms regulating pleading, practice and procedure in judicial proceedings in courts in which they have the constitutional authority to make rules, for the purpose of simplifying proceedings in the courts and of promoting the speedy and efficient determination of litigation upon its merits. The rules of the Appellate Court shall be as consistent as feasible with the rules of the Supreme Court to promote uniformity in the procedure for the taking of appeals and may dispense, so far as justice to the parties will permit while affording a fair review, with the necessity of printing of records and briefs. Such rules shall not abridge, enlarge or modify any substantive right or the jurisdiction of any of the courts. Subject to the provisions of subsection (b) of this section, such rules shall become effective on such date as the judges specify but not in any event until sixty days after such promulgation.

(b) All statutes relating to pleading, practice and procedure in existence on July 1, 1957, shall be deemed to be rules of court and shall remain in effect as such only until modified, superseded or suspended by rules adopted and promulgated by the judges of the Supreme Court or the Superior Court pursuant to the provisions of this section. The Chief Justice shall report any such rules to the General Assembly for study at the beginning of each regular session. Such rules shall be referred by the speaker of the House or by the president of the Senate to the judiciary committee for its consideration and such committee shall schedule hearings thereon. Any rule or any part thereof disapproved by the General Assembly by resolution shall be void and of no effect and a copy of such resolution shall thereafter be published once in the Connecticut Law Journal.

(c) The judges or a committee of their number shall hold public hearings, of which reasonable notice shall be given in the Connecticut Law Journal and otherwise as they deem proper, upon any proposed new rule or any change in an existing rule that is to come before said judges for action, and each such proposed new rule or change in an existing rule shall be published in the Connecticut Law Journal as a part of such notice. A public hearing shall be held at least once a year, of which reasonable notice shall likewise be given, at which any member of the bar or layman may bring to the attention of the judges any new rule or change in an existing rule that he deems desirable.

(d) Upon the taking effect of such rules adopted and promulgated by the judges of the Supreme Court pursuant to the provisions of this section, all provisions of rules theretofore promulgated by the judges of the Superior Court shall be deemed to be repealed.

(1953, 1955, S. 3129d; 1955, S. 3130d; 1957, P.A. 651, S. 27; P.A. 76-436, S. 48, 681; June Sp. Sess. P.A. 83-29, S. 9, 82; P.A. 07-217, S. 186.)

History: P.A. 76-436 amended section to extend power to adopt and modify rules, etc. to superior court judges and added Subsec. (e) re rules to effectuate transfer of jurisdiction, effective July 1, 1978; June Sp. Sess. P.A. 83-29 included reference to judges of appellate court, added provision re rules of appellate court and deleted provisions of Subsec. (e) re rules necessary for transfer of jurisdiction pursuant to Sec. 51-164s; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007.

Cited. 37 CA 252; judgment reversed, see 236 C. 388. Cited. 42 CA 17.

Cited. 24 CS 25. Cited. 28 CS 34. Any change proposed in criminal court procedure should be brought before rules committee of judges. Id., 366. Cited. 38 CS 389. Cited. 43 CS 211.

Cited. 3 Conn. Cir. Ct. 8 (Diss. Op.); Id., 698, 700.

Subsec. (a):

Cited. 186 C. 153. Cited. 187 C. 292. Cited. 194 C. 312. Cited. 222 C. 299. Cited. 224 C. 711.

Cited. 17 CA 219. Cited. 25 CA 262. Cited. 32 CA 1. Cited. 37 CA 801. Cited. 39 CA 632. Cited. 42 CA 768.

Cited. 40 CS 238.

Subsec. (c):

Cited. 190 C. 657.



Section 51-15 - Rules of procedure in certain civil actions. Small claims.

(a) In accordance with the provisions of section 51-14, the judges of the Superior Court shall make such orders and rules as they deem necessary or advisable concerning the commencement of process and procedure in flowage petitions, paternity proceedings, replevin, summary process, habeas corpus, mandamus, prohibition, ne exeat, quo warranto, forcible entry and detainer, peaceable entry and forcible detainer, for paying rewards, and for the hearing and determination of small claims, including suitable forms of procedure in such cases, exclusive of fees.

(b) The judges of the Superior Court shall adopt orders and rules for the hearing and determination of small claims that shall include: (1) Provisions for the institution of small claims actions by attorneys-at-law on suitable forms to be served by a proper officer or indifferent person upon the defendant in the same manner as complaints are served in civil actions; (2) notice by mail; (3) provisions for the early hearing of actions and rules for hearings in accordance with sections 51-193t and 52-549a, and the elimination of any and all fees or costs, except a fee for small claims procedure as prescribed in section 52-259; (4) modification of any or all existing rules of pleading, practice and evidence; and (5) a stay of the entry of judgment or of the issuance of execution and an alternative procedure according to the usual rules of practice. Such orders and rules shall permit the institution of a small claims action against a nonresident defendant who owns real or personal property in this state and against an out-of-state corporation.

(c) Upon the taking effect of such orders and rules, all provisions of statute, both public and private, and the provisions of any orders or rules adopted by the judges of the Superior Court prior to July 1, 1957, inconsistent with or superseded by them, shall be deemed to be repealed, to the extent necessary to render the orders and rules effective.

(d) The procedure for the hearing and determination of small claims as the same may be prescribed, from time to time, by the judges of the Superior Court shall be used in all small claims sessions of the court. The small claims procedure shall be applicable to all actions, except actions of libel and slander, claiming money damages not in excess of five thousand dollars, and to no other actions. If an action is brought in the small claims session by a tenant pursuant to subsection (g) of section 47a-21 to reclaim any part of a security deposit which may be due, the judicial authority hearing the action may award to the tenant the damages authorized by subsection (d) of said section and, if authorized by the rental agreement or any provision of the general statutes, costs, notwithstanding that the amount of such damages and costs, in the aggregate, exceeds the jurisdictional monetary limit established by this subsection. If a motion is filed to transfer a small claims matter to the regular docket in the court, the moving party shall pay the fee prescribed by section 52-259. The Attorney General or an assistant attorney general, or the head of any state agency or his or her authorized representative, while acting in his or her official capacity shall not be required to pay any small claims court fee. There shall be no charge for copies of service on defendants in small claims matters.

(1949 Rev., S. 7656; 1955, S. 3117d; 1957, P.A. 651, S. 33; 1959, P.A. 28, S. 74; 1963, P.A. 242; 1969, P.A. 777, S. 1; 1971, P.A. 870, S. 4; 1972, P.A. 281, S. 25; P.A. 74-183, S. 16, 291; P.A. 75-548; P.A. 76-298, S. 1, 6; 76-368, S. 7, 9; 76-436, S. 49, 681; P.A. 77-614, S. 133, 610; P.A. 81-129, S. 1; 81-472, S. 109, 159; P.A. 82-248, S. 9; 82-472, S. 133, 183; P.A. 83-295, S. 4; 83-577, S. 2; P.A. 85-256; 85-464, S. 5; P.A. 86-199; P.A. 89-53; May Sp. Sess. P.A. 92-6, S. 71, 117; P.A. 93-297, S. 4, 29; P.A. 95-36; P.A. 00-94; P.A. 01-195, S. 50, 181; P.A. 02-132, S. 73; P.A. 05-42, S. 1; P.A. 13-194, S. 7.)

History: 1959 act amended second sentence by deleting trial by jury provision and amended fourth sentence by substituting small claims sessions of circuit court for municipal courts and justice courts having small claims divisions; 1963 act amended second sentence by requiring provisions authorizing institution of actions on forms served at least 10 days prior to session, return to be made at least 6 days prior to session; 1969 act imposed $3 fee for small claims procedure and exempted attorney general or assistant attorneys general from paying fee when acting in his or their official capacity; 1971 act changed limit on money damage claims included in small claims procedure from $250 to $750, effective September 1, 1971; 1972 act raised fee for small claims procedure to $5 and added provisions re fee for transferring small claims matter to regular docket and re absence of charge for copies of service on defendants in small claims matters, effective September 1, 1972; P.A. 74-183 replaced circuit court with court of common pleas and specified that fee for small claims procedure may not be eliminated, effective December 31, 1974; P.A. 75-548 specified that director of central collections division of department of finance and control and his authorized representative are exempt from payment of fee; P.A. 76-298 included rules for hearings in accordance with Sec. 52-549a; P.A. 76-368 raised fee for small claims procedure to $6; P.A. 76-436 transferred powers formerly held by supreme court to superior court and jurisdiction of small claims matters from court of common pleas to superior court, effective July 1, 1978; P.A. 77-614 replaced director of central collections division of department of finance and control with commissioner of administrative services in provision re exemptions from payment of small claims fee; P.A. 81-129 increased the fee for small claims procedure from $8 to $10 and increased the jurisdictional limit for small claims matters from $750 to $1,000; P.A. 81-472 made the technical correction of increasing the fee for small claims procedure from $6 to $8 to conform to the increase in such fee made in Sec. 52-259 by P.A. 80-387; P.A. 82-248 changed fee for small claims procedure from $8 to $10, and changed reference to “civil cause” to “civil action”; P.A. 82-472 reiterated fee increase enacted by P.A. 82-248; P.A. 83-295 replaced the provision that the fee for transferring a small claims matter to the regular docket is the “same fee as is paid for entering a civil action” with “the fee prescribed by section 52-259”; P.A. 83-577 inserted Subsec. indicators, amended Subsec. (b) to replace the fee for small claims procedure of $10 with the fee “as prescribed in section 52-259” and reiterated amendment to Subsec. (d) made by P.A. 83-295; P.A. 85-256 amended Subsec. (b) to require the orders and rules to permit a small claims action against a nonresident defendant who owns real or personal property in this state and against an out-of-state corporation and amended Subsec. (d) to increase the jurisdictional limit for small claims matters from $1,000 to $1,500; P.A. 85-464 amended Subsec. (b) by adding reference to hearings in accordance with Sec. 51-193t; P.A. 86-199 amended Subsec. (d) by replacing the “commissioner of administrative services” with the “head of any state agency” in provision re exemption from payment of court fee; P.A. 89-53 amended Subsec. (d) to increase the jurisdictional limit for small claims matters from $1,500 to $2,000; May Sp. Sess. P.A. 92-6 amended Subsec. (d) to require payment of the fee prescribed in Sec. 52-259 if a motion is filed, instead of granted, to transfer a small claims matter to the regular docket; P.A. 93-297 amended Subsec. (a) to authorize the making of orders and rules for cases filed on and after January 1, 1994, which are expedited process cases and added Subsec. (e) to specify mandatory provisions of such orders and rules and require all expedited process cases to be heard by a judge of the superior court, effective January 1, 1994; P.A. 95-36 amended Subsec. (d) to increase jurisdictional limit for small claims matters from $2,000 to $2,500; P.A. 00-94 amended Subsec. (d) to increase jurisdictional monetary limit for small claims matters to $3,500 and to add exception to such limit for action brought by tenant to reclaim any part of security deposit who may be awarded damages and costs in excess of such limit; P.A. 01-195 made technical changes in Subsec. (d) for purposes of gender neutrality, effective July 11, 2001; P.A. 02-132 amended Subsec. (b) by deleting provisions re time periods for service and return, commencement of actions without writ or pleading and commencement of actions without payment of fees with respect to small claims actions and by making technical changes; P.A. 05-42 amended Subsec. (d) to increase jurisdictional monetary limit for small claims matters from $3,500 to $5,000; P.A. 13-194 amended Subsec. (a) and deleted former Subsec. (e) to eliminate provisions re expedited process cases pursuant to Sec. 52-195b(b)(2).



Section 51-15a - Consultation between judiciary committee and rules committee of Superior Court.

The Senate and House chairmen of the joint standing committee on judiciary shall appoint six persons from among the members of the committee who, with the chairmen, shall meet, on the call of the Chief Justice, but not less frequently than annually, with the rules committee of the Superior Court to confer and consult with respect to the rules of practice, pleadings, forms and procedure for all courts of record of this state and with respect to legislation affecting the courts pending before or to be introduced in the General Assembly.

(1971, P.A. 602, S. 1; P.A. 82-248, S. 10.)

History: P.A. 82-248 substituted “the” for “said” where appearing.



Section 51-19 - Law reports. Practice Book.

Section 51-19 is repealed.

(1949 Rev., S. 169, 7689, 7690; 1949, 1951, 1953, S. 3125d; 1949, 1953, S. 3122d, 3123d; 1957, P.A. 176, S. 9; P.A. 73-541, S. 2, 8; P.A. 82-248, S. 163.)



Section 51-21a to 51-26 - Connecticut Circuit Court Reports. Publication of state agency regulations and court rules. Publication of rules of the courts: Other documents. Unused volumes of reports. Unclaimed money in possession of officer or employee of Judicial Department; application for payment; escheat. Judicial Council. Reports of prosecuting officers to Judicial Council.

Sections 51-21a to 51-26, inclusive, are repealed.

(1949 Rev., S. 1644, 7659, 7660, 7722; March, 1950, S. 1011d; 1951, 1953, S. 3127d; 1957, P.A. 176, S. 12; 651, S. 28; September, 1957, P.A. 11, S. 13; 1959, P.A. 28, S. 76, 77, 79; 1961, P.A. 540, S. 31; 1963, P.A. 288, S. 2; 642, S. 42; 1967, P.A. 558, S. 4; 1971, P.A. 854, S. 20; 1972, P.A. 165, S. 12; June, 1972, P.A. 1, S. 20; P.A. 73-541, S. 5, 7, 8; P.A. 73-620, S. 6, 19; P.A. 74-183, S. 18, 19, 291; P.A. 75-479, S. 24, 25; 75-567, S. 29, 76, 80; P.A. 76-436, S. 51, 681; P.A. 77-13; P.A. 78-280, S. 69, 127; P.A. 82-248, S. 163.)






Chapter 871 - Courts

Section 51-27 - Court accommodations.

(a) The state shall provide such suitable quarters and furniture as are necessary for holding the Superior Court in the several judicial districts when there is no suitable place therefor. The expense of the quarters and furniture, except as provided by section 51-27a or any other section of the general statutes, shall be paid by the state.

(b) If a court facility established under the provisions of section 51-251 of the general statutes, revision of 1958, revised to 1972, is removed into a facility originally established by the state under the provisions of section 51-27 of the revision of 1958, revised to 1972, the facility shall be maintained by the state in accordance with subsection (a) of this section.

(1949 Rev., S. 7725; 1959, P.A. 28, S. 198; 152, S. 66; P.A. 74-183, S. 20, 291; P.A. 76-436, S. 52, 681; P.A. 78-280, S. 3, 70, 127; P.A. 82-248, S. 11; P.A. 83-295, S. 5.)

History: 1959 acts authorized purchases by clerk for circuit court and required state rather than county commissioners to provide suitable quarters and furniture, county government having been abolished; P.A. 74-183 added reference to sharing of building by court of common pleas and superior court, deleted reference to supplies for circuit court and added Subsec. (b), effective December 1, 1974; P.A. 76-436 clarified Subsec. (a) re expense of providing quarters and furniture for courts by specifically referring to Sec. 51-156a, added reference to judicial districts and removed court of common pleas from purview of section in Subsec. (a), effective July 1, 1978; P.A. 78-280 deleted reference to counties and made technical grammatical correction substituting “judicial districts” for “judicial district”; P.A. 82-248 rephrased some provisions but made no substantive change; P.A. 83-295 amended Subsec. (a) by deleting provisions concerning the purchase of court supplies by the clerk of each court location with the approval of a judge thereof.

See Secs. 51-27c to 51-27f, inclusive, re court facilities, generally.

Mandamus did not lie to compel county commissioners to purchase courtroom facilities at Stamford. 6 CS 142. Cited. 8 CS 78.

Subsec. (a):

Cited. 193 C. 670.



Section 51-27a - (Formerly Sec. 51-156a). Courthouses serving the geographical areas.

(a) Except as provided in this section and in section 51-27, quarters and furniture necessary for holding sessions of the Superior Court serving geographical areas may be provided and maintained by the city or town in which the session is held.

(b) Two or more contiguous towns may, by action of their legislative bodies, combine to provide and maintain such quarters and furniture and by agreement of the legislative bodies apportion the expense thereof among the towns.

(c) The Commissioner of Administrative Services may continue to lease quarters serving the geographical areas of the Superior Court from a municipality or other person, subject to the provisions of section 4b-23, at a rental as may be set by agreement of the parties, except that with respect to quarters leased from a municipality or any lessor exempt from local property taxes such rental may not exceed annual operating costs for such quarters including, but not limited to, the cost of insurance, electricity, air conditioning, heat, hot and cold running water, janitorial services and supplies, rubbish removal, snow and ice removal, groundskeeping, window washing, security service, maintenance and repairs, replacement of ballasts, tubes and bulbs, toilet supplies, and any renovations undertaken at the request of the lessee, plus two dollars per square foot for contingency expenses.

(d) The Commissioner of Administrative Services may, subject to section 4b-23, acquire courthouses to serve the geographical areas of the Superior Court, provided a courthouse shall be within the geographical area which it serves.

(e) The amount received from the state as rental under this section shall, if two or more municipalities combined to provide the quarters, be divided among them in proportion to the expense of the quarters paid by each.

(f) Such quarters shall not be leased without the approval of the Chief Court Administrator or his designee.

(1959, P.A. 28, S. 6; 152, S. 97; 1961, P.A. 386; 1963, P.A. 263, S. 2; February, 1965, P.A. 535; 597, S. 1; 1971, P.A. 870, S. 2; P.A. 74-183, S. 57, 291; 74-272, S. 1, 3; P.A. 75-169; 75-406, S. 1, 11; 75-578, S. 4; P.A. 76-108, S. 1, 3; 76-435, S. 22, 82; 76-436, S. 10a, 52a, 681; P.A. 77-614, S. 73, 610; P.A. 82-248, S. 12; 82-427, S. 1, 3; P.A. 84-371, S. 1, 3; P.A. 87-470, S. 1, 2; 87-496, S. 103, 110; P.A. 11-51, S. 44.)

History: Later 1959 act required that expenses of circuit court be paid by state rather than by county where session is held where facilities shared by superior court and court of common pleas, county government having been abolished; 1961 act added proviso re towns’ agreement to share expenses for quarters and furniture for circuit court sessions; 1963 act added provisions re leasing of court quarters from municipalities by public works commissioner; 1965 acts revised leasing provisions to allow rentals at other rates than $1.50 per square foot and clarified provision re sharing of facilities by superior and common pleas and circuit courts, specifying that use of chamber, jury assembly and deliberation rooms is allowed and that circuit court may not use facilities when they are in use for trials by superior court, court of common pleas, a judge of either court or a state referee; 1971 act specified that chief judge will establish continuous civil jury sessions to serve circuits, deleted provision whereby sessions were held in any town whose legislative body requests such sessions of the executive secretary of the judicial department and rephrased provision re shared facilities with superior and common pleas courts adding reference to facilities no longer used by such courts, effective September 1, 1971; P.A. 74-183 substantially revised provisions to reflect transfer of circuit court functions to court of common pleas, effective December 31, 1974; P.A. 74-272 established maximum of $3.50 per square foot; P.A. 75-169 specified that trial of “criminal matters and small claims matters transferred to the regular docket except such matters claimed for jury trial or transferred for consolidation” shall be held in court locations maintained for circuit courts on April 1, 1974; P.A. 75-406 specified venue for paternity actions; P.A. 75-578 added provision specifically applicable to short calendar sessions and sessions for trial of civil matters, previously short calendar sessions were held in court facilities in same building as superior court and trials of civil matters were held in former circuit court locations; Sec. 51-251 transferred to Sec. 51-156a in 1975; P.A. 76-108 transferred venue from court locations formerly maintained for circuit courts to locations serving geographical areas or judicial districts, replaced unspecified rental sum agreed on by public works commissioner and municipalities for new or reconstructed quarters with maximum rental of $6.50 per square foot, authorized acquisition of courthouses serving geographical areas or judicial districts and deleted provision which required state to provide and maintain offices of common pleas court established under Sec. 51-156b; P.A. 76-435 made technical correction; P.A. 76-436 amended section to reflect transfer of common pleas court functions to superior court, effective July 1, 1978; Sec. 51-156a transferred to Sec. 51-27a in the 1977 Court Reorganization Supplement; P.A. 77-614 replaced commissioner of public works with commissioner of administrative services as leasing authority; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 82-427 increased maximum annual rental for quarters serving geographical areas of court of common pleas or common pleas judicial districts on July 1, 1978, from maximum of $3.50 per square foot to $6.50 per square foot and substituted “commissioner of administrative services” for “state”; P.A. 84-371 added provision that cost of rental for quarters serving the geographical areas of the superior court from any lessor not exempt from local property tax may not exceed $8.50 per square foot, effective July 1, 1984, and applicable to lease agreements for courthouses entered into on or after that date; P.A. 87-470 amended Subsec. (c) by deleting the maximum rental rates of $6.50 per square foot payable to a municipality or a lessor exempt from local property tax and $8.50 per square foot payable to a lessor not exempt from local property tax, and by adding provision that with respect to quarters leased from a municipality or lessor exempt from local property tax the rental may not exceed annual operating costs plus $2 per square foot for contingency expenses and specifying examples of such operating costs; P.A. 87-496 substituted “public works” for “administrative services” commissioner; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.

See Sec. 51-348 re geographical areas, courthouse use and housing docket.

Constitutionality upheld. 23 CS 357.

Cited. 2 Conn. Cir. Ct. 59.



Section 51-27b - (Formerly Sec. 51-156b). Offices of Superior Court.

There shall be sufficient offices of the Superior Court for the efficient operation of the court. The number and location of the offices shall be designated by the Chief Court Administrator, after consultation with the judges of the Superior Court.

(1959, P.A. 28, S. 7; P.A. 74-183, S. 58, 291; P.A. 76-436, S. 10a, 53, 681; P.A. 82-248, S. 13.)

History: P.A. 74-183 revised provisions to reflect transfer of circuit court functions to court of common pleas, effective December 31, 1974; Sec. 51-252 transferred to Sec. 51-156b in 1975; P.A. 76-436 replaced court of common pleas with superior court and chief judge with chief court administrator and referred to appointment of clerks as provided in Sec. 51-168 rather than as provided in Sec. 51-146, effective July 1, 1978; Sec. 51-156b transferred to Sec. 51-27b in the 1977 Court Reorganization Supplement and reference to Sec. 51-168 revised to reflect its transfer as well; P.A. 82-248 rephrased section and deleted provisions re clerks, assistant clerks and clerical personnel and reenacted such provisions as part of Sec. 51-51v.



Section 51-27c - (Formerly Sec. 51-187a). Court accommodations at Rockville, Putnam and Willimantic.

A convenient place for holding the Superior Court at Rockville, Putnam and Willimantic shall be furnished by the Commissioner of Administrative Services.

(February, 1965, P.A. 516, S. 1; P.A. 76-436, S. 98, 681; P.A. 77-614, S. 73, 610; P.A. 87-496, S. 104, 110; P.A. 11-51, S. 44.)

History: P.A. 76-436 deleted reference to court of common pleas, effective July 1, 1978; Sec. 51-187a transferred to Sec. 51-27c in the 1977 Court Reorganization Supplement; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 87-496 substituted “public works” for “administrative services” commissioner; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 51-27d - (Formerly Sec. 51-187b). Lease of court facilities. Lease-purchase agreements for additional facilities in Middletown, New Britain and Rocky Hill.

(a) The Commissioner of Administrative Services may, in discharging his obligation to furnish convenient places for the holding of the Superior Court, lease realty from any private developer subject to the provisions of section 4b-23.

(b) The Commissioner of Administrative Services, with the approval of the Chief Court Administrator, may enter into lease-purchase agreements and related agreements, including representations and agreements as provided in subsection (r) of section 3-20, to provide additional courthouse facilities in Middletown, New Britain and Rocky Hill, subject to the provisions of section 4b-23. Such agreements shall be obligations of the state subject to the provisions of subsection (e) of section 3-20 and section 4-98, and an action to enforce such agreements may be brought in the same manner and under the same circumstances as those permitted by section 3-21a.

(February, 1965, P.A. 517, S. 1; 1967, P.A. 112, S. 1; P.A. 75-425, S. 45, 57; P.A. 76-436, S. 99, 681; P.A. 77-614, S. 73, 610; P.A. 78-280, S. 71, 127; P.A. 82-248, S. 14; P.A. 87-496, S. 105, 110; June Sp. Sess. P.A. 91-9, S. 7, 10; P.A. 11-51, S. 44.)

History: 1967 act made entrance into lease discretionary rather than mandatory, added proviso re site of courthouse and required that lease contain provision granting public works commissioner an option to purchase the property; P.A. 75-425 specified that leases are subject to Sec. 4-26b; P.A. 76-436 deleted reference to leases re court of common pleas, effective July 1, 1978; Sec. 51-187b transferred to Sec. 51-27d in the 1977 Court Reorganization Supplement; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 78-280 replaced “Tolland county” with “the judicial district of Tolland”; P.A. 82-248 deleted provision re lease agreement and site of courthouse in Vernon; P.A. 87-496 substituted “public works” for “administrative services” commissioner; June Sp. Sess. P.A. 91-9 divided the Sec. into two Subsecs., inserting new language as Subsec. (b) authorizing public works commissioner to enter into lease-purchase agreements and related agreements to provide additional courthouse facilities in Middletown, New Britain and Rocky Hill; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.



Section 51-27e - Courthouse facilities for the judicial district of Ansonia-Milford.

Courthouse facilities shall be maintained in either Ansonia or Derby and in Milford for the superior court serving the judicial district of Ansonia-Milford.

(P.A. 76-436, S. 676, 681.)



Section 51-27f - (Formerly Sec. 51-188). Rooms for special sessions.

When a special session of the Superior Court is to be held in any judicial district, the Office of the Chief Court Administrator shall, if necessary, provide suitable rooms therefor, subject to the provisions of section 4b-23 concerning acquisition of real estate.

(1949 Rev., S. 7637; 1959, P.A. 152, S. 72; 1972, P.A. 165, S. 18; June, 1972, P.A. 1, S. 20; P.A. 75-425, S. 12, 57; P.A. 77-614, S. 73, 610; P.A. 78-280, S. 2, 127; P.A. 84-436, S. 8, 12.)

History: 1959 act substituted public works commissioner for sheriff of the county and deleted provision that expense be taxed and allowed by court where not otherwise provided for; 1972 acts added reference to judicial districts; P.A. 75-425 made section subject to provisions of Sec. 4-26b re real estate acquisition; Sec. 51-188 transferred to Sec. 51-27f in the 1977 Court Reorganization Supplement; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 78-280 replaced “county” with “judicial district”; P.A. 84-436 replaced commissioner of administrative services with office of the chief court administrator, effective July 1, 1985.



Section 51-27g - Display of United States flag outside courthouses.

The Chief Court Administrator shall require that the United States flag be displayed outside each courthouse of this state from sunrise to sunset of each day.

(P.A. 03-202, S. 22.)



Section 51-27h - Courthouse facilities to include secure room for victims of family violence crimes and advocates.

The Chief Court Administrator shall provide in each court where family matters or family violence matters are heard or where a domestic violence docket, as defined in section 51-181e, is located a secure room for victims of family violence crimes and advocates for victims of family violence crimes which is separate from any public or private area of the court intended to accommodate the respondent or defendant or the respondent’s or defendant’s family, friends, attorneys or witnesses and separate from the office of the state’s attorney, provided such a room is available and the use of such room is practical.

(P.A. 13-214, S. 16.)

History: P.A. 13-214 effective July 1, 2013.



Section 51-30 - Court attendants.

(a) The Superior Court or family support magistrate, when transacting business, shall be attended by such judicial marshals or by such constables, and by such messengers as the Chief Court Administrator or said administrator’s designee may authorize.

(b) When the court is hearing juvenile matters, no person may be allowed in the room except as permitted by the presiding judge in accordance with section 46b-122.

(1949 Rev., S. 7708; 1959, P.A. 28, S. 81; P.A. 74-183, S. 23, 291; P.A. 76-436, S. 10a, 56, 681; P.A. 78-280, S. 72, 126, 127; 78-331, S. 54, 58; 78-379, S. 3, 27; P.A. 79-347; P.A. 80-394, S. 11, 13; P.A. 82-248, S. 15; P.A. 89-360, S. 18, 45; P.A. 00-99, S. 104, 154; P.A. 01-195, S. 51, 181.)

History: 1959 act added provision re attendance of special deputy sheriffs, constables, etc. at circuit court sessions; P.A. 74-183 revised provisions to apply to superior court and court of common pleas rather than to circuit court, effective December 31, 1974; P.A. 76-436 removed court of common pleas from purview of section, that court having been abolished, and replaced chief judge with chief court administrator, effective July 1, 1978; P.A. 78-280 made minor change in wording and later repealed section; P.A. 78-331 amended repeal section of P.A. 78-280 to restore this section’s existence; P.A. 78-379 added provisions specifically applicable to hearing of juvenile matters; P.A. 79-347 deleted exception re juvenile matters in provision requiring attendance of sheriff, deputies, constables, etc.; P.A. 80-394 specified that attendance of deputies and constables is authorized by sheriff rather than by chief court administrator or his designee as was previously the case; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 89-360 added reference to family support magistrates; P.A. 00-99 replaced references to sheriff of the county and deputies or special deputies with judicial marshals in Subsec. (a), effective December 1, 2000; P.A. 01-195 made a technical change in Subsec. (a) for purposes of gender neutrality, effective July 11, 2001.



Section 51-31 - Deputy sheriffs as court officers in New London County.

Section 51-31 is repealed.

(1949 Rev., S. 7709; P.A. 80-394, S. 12, 13.)



Section 51-32 - Determination of laws of other jurisdictions.

Section 51-32 is repealed.

(1949 Rev., S. 7707; P.A. 90-19, S. 4.)



Section 51-33 - Punishment for contempt of court.

Any court, including a family support magistrate, may punish by fine and imprisonment any person who in its presence behaves contemptuously or in a disorderly manner; but no court or family support magistrate may impose a greater fine than one hundred dollars or a longer term of imprisonment than six months or both.

(1949 Rev., S. 7702; 1959, P.A. 28, S. 82; P.A. 82-248, S. 16; P.A. 89-360, S. 19, 45.)

History: 1959 act deleted provision that justice of the peace is not to inflict fine of more than $7 or term of imprisonment greater than 30 days; P.A. 82-248 changed “shall inflict” to “may impose” and added “or both” after “months”; P.A. 89-360 added references to family support magistrates.

Court is authorized to impose sentence of six months’ imprisonment for criminal contempt where defendant’s use of profanity in open court disrupts court proceedings, reflects disobedience to court’s order to be silent and imposes an indignity on authority of the court. 88 CA 599.

Contempt in constructive presence of court discussed. 36 CS 547. Until trial court’s summary adjudication of contempt is challenged by writ of error, a presumption of finality is accorded to trial judge’s exercise of discretion in dealing with contemptuous conduct in his presence. Id., 550.



Section 51-33a - Criminal contempt.

(a) Any person who violates the dignity and authority of any court, in its presence or so near thereto as to obstruct the administration of justice, or any officer of any court who misbehaves in the conduct of his official duties shall be guilty of contempt and shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(b) No person charged with violating this section may be tried for the violation before the same judge against whom the alleged contempt was perpetrated.

(1971, P.A. 779; P.A. 82-248, S. 17.)

History: P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change.



Section 51-34 - Commitment for disobedience; release.

Any person committed to a community correctional center in any cause for disobeying an order of any court or family support magistrate may be discharged from imprisonment by the judge of the court or family support magistrate making the order when it appears to the judge that the public interest will not suffer thereby.

(1949 Rev., S. 7703; 1959, P.A. 28, S. 83; 1969, P.A. 297; P.A. 82-248, S. 18; P.A. 89-360, S. 20, 45.)

History: 1959 act deleted provision re disobedience of order of justice of the peace; 1969 act substituted “community correctional center” for “jail”; P.A. 82-248 made technical revision, rewording some provisions, but made no substantive change; P.A. 89-360 added references to family support magistrates.



Section 51-35 - Witness refusing to testify; imprisonment. Self-incrimination.

(a) Any court or family support magistrate may commit to a community correctional center any person legally summoned who refuses to appear and testify before it in any case, there to remain at his own expense until he so testifies.

(b) A person shall not be compelled to give evidence against himself, except as otherwise provided by statute, nor shall such evidence when given by him be used against him.

(1949 Rev., S. 7704; 1969, P.A. 297; P.A. 82-248, S. 19; P.A. 89-360, S. 21, 45.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 89-360 added reference to family support magistrates in Subsec. (a).

See Sec. 2-47 re witnesses’ lack of privilege to refuse to testify or produce required papers for General Assembly.

See Sec. 12-4 re proceedings against delinquent tax officers.

See Sec. 16-8 re hearing before Public Utilities Regulatory Authority.

See Sec. 38a-825 re witnesses’ lack of privilege in inquiries involving insurance premium rebates or special favors.

See Sec. 45a-129 re court of probate’s powers to examine witnesses.

See Sec. 52-199 re protection against self-incrimination.

See Sec. 52-398 re debtor’s lack of privilege to refuse to testify on grounds that answers might reveal fraudulent action on his part.

See Sec. 52-554 re refusal of defendant to testify in cases concerning recovery of money lost in gaming.

See Secs. 53-278a to 53-278g, inclusive, re gambling offenses, generally.

See Sec. 54-84 re testimony or silence of accused during trial.

See Sec. 54-85 re testimony of witness with regard to election bribery.

Cited. 32 CS 306. Sanctions available to court to punish adult witness for refusal to testify under this section are not available to punish minor witness. See Sec. 46b-131. 36 CS 352.



Section 51-36 - Retention, reproduction, destruction, disposal and transferring of court records. Microfilm and computerized images.

(a) The Chief Court Administrator may cause any and all court records, papers or documents, and any and all other records, papers or documents maintained by the Judicial Branch, required to be retained indefinitely or for a period of time defined by (1) rules of court, (2) directives promulgated by the Office of the Chief Court Administrator, or (3) statute, to be microfilmed or reproduced as a computerized image. The device used to reproduce such records, papers or documents on microfilm or as a computerized image shall be one which accurately reproduces the original thereof in detail. Such microfilm or computerized image shall be considered and treated the same as the original records, papers or documents in accordance with directives promulgated by the Office of the Chief Court Administrator. A transcript, exemplification or certified copy of such microfilm or computerized image shall for all purposes be deemed to be a transcript, exemplification or certified copy of the original. The original records, papers or documents so reproduced may be disposed of in such manner as approved by the Office of the Chief Court Administrator. For the purposes of this subsection, “microfilm” includes microcard, microfiche, microphotograph, electronic medium or any other process which actually reproduces or forms a durable medium for so reproducing the original, and “computerized image” means any electronic reproduction of the original by a computer-based imaging system or process.

(b) Except as provided in subsection (c) of this section, any judge of the Superior Court may order that official records of evidence or judicial proceedings in said court, the Court of Common Pleas or the Circuit Court, including official notes and tapes of evidence or judicial proceedings concerning title to land, taken more than seven years prior to the date of such order by any stenographer or official court reporter, be destroyed by the person having the custody thereof.

(c) (1) In any case in which a person has been convicted of a felony, other than a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, or murder with special circumstances under the provisions of section 53a-54b in effect on or after April 25, 2012, the official records of evidence or judicial proceedings in the court may be destroyed upon the expiration of twenty years from the date of imposition of the sentence in such case or upon the expiration of the sentence imposed upon such person, whichever is later.

(2) In any case in which a person has been convicted after trial of a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, or murder with special circumstances under the provisions of section 53a-54b in effect on or after April 25, 2012, the official records of evidence or judicial proceedings in the court may be destroyed upon the expiration of seventy-five years from the date of imposition of the sentence in such case.

(3) In any case in which a person has been found not guilty, or in any case that has been dismissed or was not prosecuted, the court may order the destruction or disposal of all exhibits entered in such case upon the expiration of ninety days from the date of final disposition of such case, unless a prior disposition of such exhibits has been ordered pursuant to section 54-36a. In any case in which a nolle has been entered, the court may order the destruction or disposal of all exhibits entered in such case upon the expiration of thirteen months from the date of final disposition of such case. Not less than thirty days prior to the scheduled destruction or disposal of exhibits under this subdivision, the clerk of the court shall send notice to all parties and any party may request a hearing on the issue of such destruction or disposal before the court in which the matter is pending.

(4) In any case in which a person has been convicted of a misdemeanor or has been adjudicated a youthful offender, the court may order the destruction or disposal of all exhibits entered in such case upon the expiration of ten years from the date of imposition of the sentence in such case or upon the expiration of the sentence imposed on such person, whichever is later, unless a prior disposition of such exhibits has been ordered pursuant to section 54-36a. Not less than thirty days prior to the scheduled destruction or disposal of exhibits under this subdivision, the clerk of the court shall send notice to all parties and any party may request a hearing on the issue of such destruction or disposal before the court in which the matter is pending.

(5) In any case in which a person is charged with multiple offenses, no destruction or disposal of exhibits may be ordered under this subsection until the longest applicable retention period under this subsection has expired. The provisions of this subdivision and subdivisions (3), (4) and (6) of this subsection shall apply to any criminal or motor vehicle case disposed of before, on or after October 1, 2006.

(6) The retention period for the official records of evidence and exhibits in any habeas corpus proceeding, petition for a new trial or other proceeding arising out of a criminal case in which a person has been convicted shall be the same as the applicable retention period under this subsection for the criminal case from which such proceeding or petition arose.

(7) For the purposes of this subsection, “sentence” includes any period of incarceration, parole, special parole or probation.

(d) All court records other than records concerning title to land may be destroyed in accordance with rules of court. Records concerning title to land shall not be subject to any such destruction and may be retained in an electronic format, except that official notes and tapes of evidence or judicial proceedings concerning title to land may be destroyed. All court records may be transferred to any agency of this state or to any federal agency in accordance with rules of court or directives promulgated by the Office of the Chief Court Administrator, provided records in any action concerning title to land terminated by a final judgment affecting any right, title or interest in real property shall be retained for not less than forty years in the office of the clerk of the court location in which the judgment was rendered. Any other judicial branch books, records, papers or documents may be destroyed or transferred to any agency of this state or to any federal agency in accordance with directives promulgated by the Office of the Chief Court Administrator.

(e) For the purposes of this section, “official records of evidence or judicial proceedings” includes (1) the court file, that contains the original documents or copies of any original documents that have been removed, (2) all exhibits from the parties, whether marked for identification or admitted as full exhibits, and (3) the transcripts of all proceedings held in the matter, including voir dire.

(1949 Rev., S. 7710; 1953, S. 3131d; 1959, P.A. 28, S. 84; P.A. 74-183, S. 24, 291; P.A. 76-59, S. 1; P.A. 76-436, S. 57, 681; P.A. 82-188, S. 1, 3; P.A. 84-162, S. 1; P.A. 97-40, S. 3; P.A. 02-29, S. 1; P.A. 03-202, S. 11; P.A. 05-152, S. 4; P.A. 06-152, S. 3; Sept. Sp. Sess. P.A. 09-7, S. 23; P.A. 12-5, S. 12.)

History: 1959 act substituted circuit court judge for municipal court judge, latter court having been abolished; P.A. 74-183 revised provisions to clarify responsibility of superior court judges for destruction of superior court records and responsibility of common pleas court judge for destruction of common pleas court records and to grant responsibility for circuit court records to common pleas judges, the circuit courts having been abolished, (previous provision stated that superior, common pleas and circuit court judges “may order that official records of evidence or judicial proceeding in any of such courts ... be destroyed”) and added provision re destruction of records after 25 years at discretion of chief court administrator, effective December 31, 1974; P.A. 76-59 replaced provision re destruction after 25 years with provisions allowing destruction of all records other than those concerning title to land in accordance with rules of court and absolutely prohibiting destruction of records re title to land; P.A. 76-436 revised section to grant superior court judges responsibility for records of common pleas and circuit courts, reflecting merger of common pleas and superior courts, effective July 1, 1978; P.A. 82-188 added provisions re transfer of court records to state or federal agency in accordance with rules of court or directives of the judicial department and destruction or transfer of any other judicial department books, records, papers or documents; P.A. 84-162 added Subsec. (a) authorizing the microfilming of certain court records and designated previous provisions as Subsec. (b), replacing the “judicial department” with the “office of the chief court administrator” as the entity responsible for promulgating directives concerning the destruction or transfer of records and adding provision requiring records in any action concerning title to land to be retained for not less than 40 years in the court clerk’s office where the judgment was rendered; P.A. 97-40 amended Subsec. (a) by making technical changes and adding “electronic medium”, divided former Subsec. (b) into Subsecs. (b) and (c) and added provisions allowing destruction of records after 7 years, including official notes and tapes of evidence or judicial proceedings concerning title to land; P.A. 02-29 amended Subsec. (a) to make a technical change, amended Subsec. (b) to add exception re Subsec. (c), added new Subsec. (c) to establish in Subdivs. (1) and (2) the retention period for records in cases in which a person has been convicted after trial of a felony and of a capital felony, respectively, redesignated former Subsec. (c) as Subsec. (d), and added new Subsec. (e) to specify items included in “official records of evidence or judicial proceedings”; P.A. 03-202 amended Subsec. (a) by making technical changes, amended Subsec. (c)(2) by replacing “twenty-five years from the death of such person” with “seventy-five years from the conviction of such person”, amended Subsec. (d) by replacing reference to “Judicial Department” with reference to “judicial branch” and amended Subsec. (e) by replacing “from which no documents have been removed” with “that contains the original documents or copies of any original documents that have been removed”, adding subdivision designators and making technical changes; P.A. 05-152 amended Subsec. (a) by deleting “other than records concerning title to land”, made technical changes in Subsec. (c) and amended Subsec. (d) by adding “and may be retained in an electronic format”; P.A. 06-152 amended Subsec. (c) by deleting “after trial” and replacing “disposition of” with “imposition of the sentence in” in Subdiv. (1), replacing “conviction of such person” with “date of imposition of the sentence in such case” in Subdiv. (2) and adding Subdivs. (3) to (7) re destruction or disposal of exhibits in various criminal and motor vehicle cases and habeas corpus proceedings; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to add “any and all other records, papers or documents maintained by the Judicial Branch”, replace provision re certificate of authenticity on microfilm with “in accordance with directives promulgated by the Office of the Chief Court Administrator”, and referenced and defined “computerized image”, effective October 5, 2009; P.A. 12-5 amended Subsec. (c)(1) and (2) to replace “capital felony” with provision re capital felony under Sec. 53a-54b in effect prior to April 25, 2012, or murder with special circumstances under Sec. 53a-54b in effect on or after April 25, 2012, effective April 25, 2012.

Cited. 43 C. 246.



Section 51-36a - Access to records maintained by Judicial Department. Policies and procedures.

(a) For the purposes of this section, “employees of the Judicial Department” shall not include employees of the courts of probate or the Public Defender Services Commission, and “records” shall not include records maintained by the courts of probate or the Public Defender Services Commission.

(b) Notwithstanding any provision of the general statutes, employees of the Judicial Department may, in accordance with policies and procedures adopted by the Chief Court Administrator, access any records maintained by the Judicial Department, including erased records, and may disclose the information contained in such records in accordance with such policies and procedures.

(c) Notwithstanding any provision of the general statutes, Judicial Department contractors and authorized agents of the Judicial Department may, in accordance with policies and procedures adopted by the Chief Court Administrator, access records maintained by the Judicial Department, including erased records, and may disclose the information contained in such records in accordance with such policies and procedures.

(d) This section shall apply to all records in existence on and after June 7, 2002.

(P.A. 98-81, S. 1; P.A. 01-186, S. 4; P.A. 02-132, S. 67.)

History: P.A. 01-186 amended Subsec. (b) by adding provisions re erased records and disclosure of information contained in records to extent necessary for performance of duties and added Subsec. (c) permitting Judicial Department contractors and authorized agents to access records, including erased records, and permitting disclosure to extent necessary for performance of duties; P.A. 02-132 amended Subsecs. (b) and (c) by adding provisions re access to Judicial Department records in accordance with policies and procedures adopted by the Chief Court Administrator, replacing provisions re access to the extent necessary for the performance of duties with provisions re access in accordance with such policies and procedures and making technical changes and added Subsec. (d) re application of section, effective June 7, 2002.



Section 51-37 and 51-38 - Records and files in New London County. Application of general statutes to municipal and justice courts.

Sections 51-37 and 51-38 are repealed.

(1949 Rev., S. 7723, 7737; 1959, P.A. 28, S. 204; P.A. 74-183, S. 25, 291.)






Chapter 872 - Judges

Section 51-39 - Disqualification by relationship or interest. Judge or family support magistrate may act with consent of parties.

(a) Except as provided in this section, a judge or family support magistrate is disqualified to act if a relationship between the judge or family support magistrate and a party in any proceeding in court before him is as near as the degree of kinship between father and son, brothers, or uncle and nephew, by nature or marriage, or as near as between landlord and tenant, or if any judge or family support magistrate may be liable to contribute to the damages, costs or expenses of any proceeding before him, or if he may receive a direct pecuniary benefit by the determination of any proceeding before him.

(b) A judge or family support magistrate shall not be disqualified to act in any proceeding by reason of his being a member of any ecclesiastical corporation, unless it is a party to the action, nor in any proceeding in which any town, city or borough is interested or is a party, by reason of his being an inhabitant thereof or liable to taxation therein or by reason of his being related to any taxpayer or inhabitant thereof.

(c) When any judge or family support magistrate is disqualified to act in any proceeding before him, he may act if the parties thereto consent in open court.

(1949 Rev., S. 7692–7694; P.A. 82-248, S. 20; P.A. 89-360, S. 22, 45.)

History: P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 89-360 applied provisions to family support magistrates.

Cited. 2 CA 551; Id., 650. Cited. 4 CA 504; Id., 669. Cited. 6 CA 576. Cited. 7 CA 435. Cited. 10 CA 422. Cited. 14 CA 645. Cited. 18 CA 207.

Subsec. (c):

Cited. 195 C. 202.

Cited. 9 CA 299. Cited. 13 CA 651.

No statutory or common law ground existed to disqualify judge who had, fifteen years previous, as parole board member ruled adversely on defendant’s request for parole. 5 Conn. Cir. Ct. 669.



Section 51-39a - Use of judicial office for financial gain prohibited.

No judge of the Supreme Court, Appellate Court or Superior Court or any family support magistrate shall use his judicial office or any confidential information received through his holding judicial office to obtain financial gain for himself, his spouse, child, child’s spouse, parent, brother or sister or a business with which he is associated.

(P.A. 84-435, S. 3, 6; P.A. 89-360, S. 23, 45.)

History: P.A. 84-435 effective July 1, 1985; P.A. 89-360 applied provisions to family support magistrates.



Section 51-40 - Practice of law by judges restricted.

Section 51-40 is repealed.

(1949 Rev., S. 7695; 1967, P.A. 656, S. 25.)



Section 51-44a - Judicial Selection Commission. Members. Duties. Nomination of judges by Governor.

(a) There is established a Judicial Selection Commission, within the Office of Governmental Accountability established under section 1-300. Said commission shall be comprised of twelve members. Six of the members shall be attorneys-at-law and six of the members shall not be attorneys-at-law. Not more than six of the members shall belong to the same political party. None of the members shall be an elected or appointed official of the state or hold state-wide office in a political party.

(b) The members of the commission shall be appointed as follows: The Governor shall appoint six members, one from each congressional district and one at-large member, three of whom shall be attorneys-at-law and three of whom shall not be attorneys-at-law; the president pro tempore of the Senate shall appoint one member who shall be an attorney-at-law; the speaker of the House of Representatives shall appoint one member who shall not be an attorney-at-law; the majority leader of the Senate shall appoint one member who shall not be an attorney-at-law; the majority leader of the House of Representatives shall appoint one member who shall be an attorney-at-law; the minority leader of the Senate shall appoint one member who shall not be an attorney-at-law; and the minority leader of the House of Representatives shall appoint one member who shall be an attorney-at-law.

(c) The members of the commission shall elect a chairperson from among the members appointed by the Governor.

(d) (1) The members of the commission shall serve for terms of three years.

(2) Members appointed on or after June 26, 2003, shall serve for terms of three years and, notwithstanding the provisions of section 4-1, until their successors are appointed and have qualified or ninety days after the completion of their terms, whichever is earlier.

(3) Members serving on June 26, 2003, shall continue to serve as members until the end of their terms and, notwithstanding the provisions of section 4-1, until their successors are appointed and have qualified or ninety days after the completion of their terms, whichever is earlier, except that members serving on June 26, 2003, who have completed their terms and are serving until their successors are appointed and have qualified shall, notwithstanding the provisions of section 4-1, continue to serve until their successors are appointed and have qualified, but not later than January 1, 2004.

(4) Any vacancy in the membership of the commission shall be filled for the unexpired portion of the term by the appointing authority. The members of the commission shall receive no compensation for their services but shall be reimbursed for any necessary expenses incurred in the performance of their duties.

(5) No member of the commission may serve consecutive terms, except that if, on or after June 26, 2003, a person is appointed a member of the commission to fill a vacancy and complete an unexpired term, such person may serve an additional term. If a commission member is an attorney, no member of the commission member’s firm may serve a term consecutive to such commission member.

(e) The commission shall evaluate incumbent judges who seek reappointment to the same court and shall forward to the Governor for consideration the names of incumbent judges who are recommended for reappointment as provided in this subsection. The commission shall adopt regulations in accordance with the provisions of chapter 54 concerning criteria by which to evaluate incumbent judges who seek reappointment to the same court; provided pending adoption of such regulations, the commission shall use criteria established prior to June 22, 1989, for the evaluation of such judges. In evaluating the reappointment of an incumbent judge, the commission shall consider the legal ability, competence, integrity, character and temperament of such judge and any other relevant information concerning such judge. There shall be a presumption that each incumbent judge who seeks reappointment to the same court qualifies for retention in judicial office. The burden of rebutting such presumption shall be on the commission. The commission shall investigate and interview each incumbent judge who seeks reappointment and, prior to the expiration of a term of office of such judge, shall recommend such incumbent judge for nomination for reappointment by the Governor to the same court unless, as provided in this subsection, recommendation of such judge is denied. If a preliminary examination indicates further inquiry is necessary before a recommendation of reappointment may be made, the commission shall hold a hearing concerning the reappointment of such judge. The commission shall send notice to the judge by certified or registered mail, return receipt requested, not less than one hundred eighty days prior to the convening of such legislative session which is to consider the reappointment of the incumbent judge, (A) that a hearing by the commission on such reappointment shall be held and of the time, date and place of such hearing, which shall be not less than thirty days nor more than forty-five days after the date of such notice and (B) of specific claims made against the judge. The commission shall make a record of all hearings conducted pursuant to this subsection. The hearing may be open to the public at the request of the judge. For purposes of conducting a hearing under this subsection, not less than ten members of the commission shall be present and voting. A judge appearing before such a hearing shall be entitled to counsel, to present evidence and to cross-examine witnesses who appear voluntarily. No judge shall be required to sign or execute any release in order to proceed with the hearing. The commission shall not later than twenty days after the close of such hearing render its decision whether it shall recommend such incumbent judge for nomination for reappointment by the Governor. Any affirmative vote of a majority plus one of the members present and voting shall be required to deny recommendation to the Governor for nomination of an incumbent judge to the same court. A judge who has not received approval by the commission may within ten days after receipt of the notice of decision, which shall include a record of the numerical vote, request a rehearing on the grounds that the conclusions of the commission are contrary to the evidence presented at the hearing or the commission failed to comply with the procedural or substantive requirements of this section. The decision of the commission shall be final. There shall be no right of appeal by any judge appearing before the commission, at law or in equity, or any resort to any court following the decision of the commission.

(f) Except as provided in subsection (e) of this section, the commission shall seek qualified candidates for consideration by the Governor for nomination as judges for the Superior Court, Appellate Court and Supreme Court. The commission shall adopt regulations, in accordance with the provisions of chapter 54, concerning criteria by which to evaluate the qualifications of candidates, including incumbent judges who seek appointment to a different court. The commission shall investigate and interview the candidates, including incumbent judges seeking appointment to a different court. A list of such qualified candidates shall be compiled by the commission.

(g) In connection with any inquiry concerning the reappointment of an incumbent judge, the commission shall have the power to issue subpoenas requiring the attendance of witnesses and the production of any books or papers which in the judgment of the commission are relevant to the inquiry. The commission may, upon request of the judge whose reappointment is at issue, issue a subpoena on behalf of such judge. If any person disobeys such process or, having appeared in obedience thereto refuses to answer any pertinent question put to him by the commission, or to produce any books and papers pursuant thereto, the commission, on its own behalf or on behalf of the judge, may apply to the superior court for the judicial district of Hartford setting forth such disobedience to process or refusal to answer, and said court may cite such person to appear before said court to answer such question or to produce such books and papers and, upon his refusal so to do shall commit him to a community correctional center, there to remain until he so testifies.

(h) (1) Judges of all courts, except those courts to which judges are elected, shall be nominated by the Governor exclusively from the list of candidates or incumbent judges submitted by the Judicial Selection Commission. Any candidate or incumbent judge who is nominated from such list by the Governor to be Chief Justice of the Supreme Court, and who is appointed Chief Justice by the General Assembly, shall serve a term of eight years from the date of appointment. The Governor shall nominate a candidate for a vacancy in a judicial position within forty-five days of the date the Governor receives the recommendations of the commission. When considering the nomination of an incumbent judge for reappointment to the same court, the Governor may nominate the incumbent judge if the commission did not deny recommendation for reappointment. Whenever an incumbent judge is denied recommendation for reappointment to the same court by the commission or is recommended by the commission but not nominated by the Governor for reappointment to the same court, or whenever a vacancy in a judicial position occurs or is anticipated, the Governor shall choose a nominee from the list of candidates compiled pursuant to subsection (f) of this section. (2) Notwithstanding the provisions of subdivision (1) of this subsection and subsection (f) of this section, the Governor may nominate an associate judge of the Supreme Court to be Chief Justice of the Supreme Court without such judge being investigated and interviewed by the commission and being on the list of qualified candidates compiled and submitted to the Governor by the commission. An associate judge of the Supreme Court who has been nominated by the Governor to be Chief Justice of the Supreme Court in accordance with this subdivision, and who is appointed Chief Justice by the General Assembly, shall serve an initial term as Chief Justice equal to the remainder of such judge’s term as an associate judge of the Supreme Court.

(i) A majority of the membership of the commission shall constitute a quorum. The affirmative vote of at least a majority of the members of the commission present and voting shall be required for any action by the commission except (1) an affirmative vote of at least a majority plus one of the members present and voting shall be required for a new nominee to be recommended to the Governor for nomination as a judge or for an incumbent judge to be recommended to the Governor for nomination as a judge to a different court and (2) an affirmative vote of a majority plus one of the members present and voting shall be required to deny recommendation to the Governor for nomination of an incumbent judge to the same court. No vote of the commission on a new nominee shall be by secret ballot. The vote of the commission on an incumbent judge may be by secret ballot.

(j) Except as provided in subsections (e) and (m) of this section, the investigations, deliberations, files and records of the commission shall be confidential and not open to the public or subject to disclosure except that the criteria by which candidates or incumbent judges who seek reappointment to the same court or appointment to a different court are evaluated and the procedural rules adopted by the commission shall be public.

(k) The commission may employ such staff as is necessary for the performance of its functions and duties.

(l) No member of the commission who is an attorney-at-law shall be considered for recommendation to the Governor for nomination as a judge during his tenure on the commission or for a period of two years following the termination of his tenure on the commission.

(m) On January 15, 2011, and annually thereafter, the chairperson of the commission shall report to the joint standing committee on judiciary the following information with respect to the prior calendar year: (1) The number of candidates interviewed for appointment as new nominees, the number of incumbent judges interviewed for reappointment to the same court and the number of incumbent judges interviewed for appointment to a different court, (2) the number of candidates who were recommended and denied recommendation to the Governor as new nominees, the number of incumbent judges recommended and denied recommendation for appointment to the same court and the number of incumbent judges recommended and denied recommendation for appointment to a different court, (3) the statistics regarding the race, gender, national origin, religion and years of experience as members of the bar of all such candidates and incumbent judges interviewed, recommended and denied recommendation under subdivisions (1) and (2) of this subsection, and (4) as of January first in the year of such report, the number of candidates on the list compiled by the commission pursuant to subsection (f) of this section and the statistics regarding the race, gender, national origin, religion, years of experience as members of the bar and calendar year of recommendation of all such candidates.

(n) The commission shall have the power to enter into such contractual agreements as may be necessary for the discharge of its duties concerning the investigation of candidates seeking appointment to a judicial position and incumbent judges seeking reappointment to the same court or appointment to a different court, within the limits of appropriated funds and in accordance with established procedures.

(P.A. 85-586, S. 1, 3; P.A. 88-230, S. 1, 12; P.A. 89-238, S. 1, 4; P.A. 90-98, S. 1, 2; May Sp. Sess. P.A. 92-11, S. 42, 70; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6; P.A. 99-267, S. 2, 3; P.A. 00-109; 00-191, S. 12, 16; P.A. 01-195, S. 52, 181; P.A. 03-170, S. 1; P.A. 05-288, S. 171; P.A. 10-179, S. 149; P.A. 11-48, S. 64.)

History: P.A. 85-586 effective November 19, 1986, upon certification by the secretary of the state of the vote approving the constitutional amendment concerning the establishment of the commission; P.A. 89-238 revised section re appointment and terms of members, evaluation, investigation and interview of incumbent judges who seek appointment to the same court, regulations re criteria by which to evaluate qualifications of judicial candidates, including incumbent judges, subpoena power of commission, nomination of incumbent judges, vote necessary for recommendation for nomination by commission or for denial of recommendation, and statistical report to judiciary committee re judicial candidates (Revisor’s note: P.A. 88-230 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in the public and special acts of 1989, effective September 1, 1991); P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (g); P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 99-267 added Subsec. (h)(2) permitting the Governor to nominate an associate judge of the Supreme Court to be Chief Justice of the Supreme Court without investigation or interview of such judge by the commission or being on list of qualified candidates compiled by the commission and submitted to the Governor, effective July 8, 1999; P.A. 00-109 added Subsec. (n) to authorize the commission to enter into contractual agreements for the discharge of its duties concerning the investigation of judicial candidates; P.A. 00-191 amended Subsec. (h) by adding provisions that any candidate or incumbent judge who is nominated and appointed Chief Justice shall serve for a term of eight years from date of appointment and that an associate judge of the Supreme Court who is nominated and appointed Chief Justice shall serve an initial term as Chief Justice equal to the remainder of such judge’s term as associate judge, effective May 26, 2000; P.A. 01-195 made a technical change in Subsec. (h) for purposes of gender neutrality, effective July 11, 2001; P.A. 03-170 amended Subsec. (a) by replacing provision re appointment of two persons from each congressional district, one of whom shall be an attorney-at-law and one of whom shall not be an attorney-at-law, with provision re six of the members shall be attorneys-at-law and six of the members shall not be attorneys-at-law, amended Subsec. (b) by replacing former provisions with new provisions re appointment of members, amended Subsec. (c) by making a technical change, and amended Subsec. (d) by replacing former Subdivs. (1) and (2) with new Subdivs. (1), (2) and (3) re terms of members, redesignating existing Subdiv. (3) as Subdivs. (4) and (5), replacing therein exception for provisions of Subdivs. (1) and (2) re serving consecutive terms with exception for person appointed to fill a vacancy and complete an unexpired term re serving an additional term, and making technical changes, effective June 26, 2003; P.A. 05-288 made technical changes in Subsec. (f), effective July 13, 2005; P.A. 10-179 amended Subsec. (m) by specifying date report is due annually and calendar year for which report is to provide required information, by requiring statistics provided under Subdiv. (3) to include incumbent judges interviewed, recommended and denied recommendation and by adding Subdiv. (4) re candidates on list compiled pursuant to Subsec. (f), effective May 7, 2010; P.A. 11-48 amended Subsec. (a) by adding provision re Office of Governmental Accountability, effective July 1, 2011.



Section 51-45 - Resignation of judges or family support magistrates.

Any judge or family support magistrate may resign his office by leaving with the Governor a written communication signifying his intention to resign such office and stating a time when such resignation is to take effect.

(1949 Rev., S. 7726; P.A. 89-360, S. 24, 45.)

History: P.A. 89-360 applied provisions to family support magistrates.

See Sec. 4-18 re resignations of state officers, generally.

See Sec. 4-19 re appointments to fill vacancies.



Section 51-45a - Admonishment of judge or family support magistrate by Chief Court Administrator.

Whenever the Chief Court Administrator has reason to believe that a judge or family support magistrate has acted in a manner which gives the appearance of impropriety or constitutes an unfavorable judicial or magisterial practice, the Chief Court Administrator may issue an admonishment to the judge or family support magistrate recommending a change in such conduct or practice. Such admonishment shall become a part of any performance evaluation record of such judge or family support magistrate.

(P.A. 86-402, S. 11, 13; P.A. 89-360, S. 25, 45.)

History: P.A. 89-360 applied provisions to family support magistrates.



Section 51-45b - Medical examination of judge or family support magistrate ordered by Chief Court Administrator, when. Matter referred to Judicial Review Council, when.

Whenever the Chief Court Administrator has reason to believe that a judge or family support magistrate cannot fully perform his or her judicial or magisterial duties by reason of mental infirmity or illness or because of drug dependency or addiction to alcohol, the Chief Court Administrator shall direct such judge or family support magistrate to be examined by such qualified medical expert or experts as the Chief Court Administrator shall designate, at the expense of the Judicial Department. If the judge or family support magistrate fails to undergo any such examination or if, upon due consideration of the report of the expert or experts, the Chief Court Administrator is satisfied and concludes that the judge or family support magistrate cannot fully perform his or her judicial or magisterial duties, the Chief Court Administrator shall modify the assignment of the judge or family support magistrate, or shall remove said judge or family support magistrate from any assignment, and shall refer the matter together with the report, if any, of the expert or experts to the Judicial Review Council.

(P.A. 86-402, S. 9, 13; P.A. 89-360, S. 26, 45.)

History: P.A. 89-360 applied provisions to family support magistrates.



Section 51-45c - Investigation by Judicial Review Council re mental infirmity or illness, drug dependency or alcohol addiction of judge or family support magistrate. Findings. Authority.

(a) The Judicial Review Council shall investigate every matter referred to it under section 51-45b. Not later than five days after receipt of such matter, the council, by registered or certified mail, shall notify the judge or family support magistrate under investigation of such referral. Any investigation and proceeding held to determine whether or not a judge or family support magistrate can fully perform his or her judicial or magisterial duties because of mental infirmity or illness or drug dependency or addiction to alcohol shall be confidential and any individual called by the council for the purpose of providing information shall not disclose his knowledge of such investigation and proceeding to a third party unless the judge or family support magistrate requests that such investigation and proceeding be open. The council may request the judge or family support magistrate to submit all medical and other records pertaining to said physical and mental condition of such judge or family support magistrate. If a judge or family support magistrate declines to submit such record or if further information is needed, the Judicial Review Council may request the judge or family support magistrate to submit to independent medical or other examinations at the expense of the Judicial Department. A copy of the results of any independent examination shall be provided to the judge or family support magistrate. If a judge or family support magistrate fails or refuses to submit to an independent examination requested by the council, unless such failure or refusal is due to circumstances beyond the judge’s or family support magistrate’s control the judge or family support magistrate shall be precluded from submitting reports of medical examinations done on the judge’s or family support magistrate’s behalf. The council may consider such judge’s or family support magistrate’s refusal or failure as evidence that the judge or family support magistrate has a mental infirmity or illness or drug dependency or addiction to alcohol. The judge or family support magistrate shall have the right to appear and be heard and to offer any information which may prove that he has no mental infirmity or illness or drug dependency or addiction to alcohol which prevents him from performing his or her judicial or magisterial duties. The judge or family support magistrate shall also have the right to be represented by legal counsel and examine and cross-examine witnesses.

(b) The council shall not later than three business days after the termination of such proceeding notify the Chief Court Administrator and the judge or family support magistrate of the findings thereof.

(c) (1) If the council finds that the judge or family support magistrate is not suffering from any mental infirmity or illness or drug dependency or addiction to alcohol and can fully perform his or her judicial or magisterial duties, the Chief Court Administrator shall reassign such judge or family support magistrate or modify such judge’s or family support magistrate’s assignment. (2) If the council finds that a judge or family support magistrate is suffering from a temporary mental infirmity, mental illness, drug dependency or addiction to alcohol which prevents the judge or family support magistrate from performing his or her judicial or magisterial duties, either on a full-time or part-time basis, the council shall request the judge or family support magistrate to seek appropriate treatment. A judge or family support magistrate who can perform his or her duties on a part-time basis while undergoing treatment shall be assigned by the Chief Court Administrator to duties as he deems fit. A judge or family support magistrate who cannot perform any duties while undergoing treatment shall seek a paid voluntary leave of absence. Upon completion of a treatment program as determined by the Judicial Review Council and a finding by the Judicial Review Council that said judge or family support magistrate can fully perform his judicial or magisterial duties, a judge or family support magistrate who was on leave of absence shall be reassigned by the Chief Court Administrator or a judge or family support magistrate who was performing judicial or magisterial duties on a part-time basis shall resume full-time duties. The Judicial Review Council shall monitor compliance by the judge or family support magistrate in the treatment program which has been established and shall periodically report to the Chief Court Administrator as to the status of such judge or family support magistrate. If the judge or family support magistrate refuses to seek treatment, or does not fully cooperate in the treatment program, the council may (A) publicly censor the judge or family support magistrate; (B) suspend the judge or family support magistrate for a definite term not to exceed one year; (C) refer the matter to the Supreme Court with a recommendation that the judge or family support magistrate be suspended for a period longer than one year; or (D) refer the matter to the Supreme Court with a recommendation that the judge or family support magistrate be removed from office. (3) If the Judicial Review Council finds that a judge is permanently incapable of adequately fulfilling his or her duties because of mental infirmity or illness or drug dependency or addiction to alcohol, the judge shall thereupon be retired with retirement pay to be determined as provided in section 51-50. (4) If the Judicial Review Council finds that a family support magistrate is permanently incapable of adequately fulfilling his or her duties because of mental infirmity or illness or drug dependency or addiction to alcohol, the family support magistrate shall be removed from office. Such removal shall not preclude the family support magistrate from applying for benefits, which may be available, pursuant to chapters 65 and 66.

(P.A. 86-402, S. 10, 13; P.A. 89-360, S. 27, 45.)

History: P.A. 89-360 added references to family support magistrates and added Subsec. (c)(4) re removal from office of family support magistrates for mental infirmity or illness or drug or alcohol addiction.



Section 51-46a - Statement of financial interests to be reported.

(a) Each judge of the Superior Court, each judge of the Appellate Court, each judge of the Supreme Court and each family support magistrate shall file under penalty of false statement, a statement of financial interests for the preceding calendar year with the Office of the Chief Court Administrator on or before April fifteenth next for any year in which the judge or family support magistrate holds such position.

(b) The statement, on a form provided by the Office of the Chief Court Administrator, shall include the following information for the preceding calendar year in regard to the judge or family support magistrate, his or her spouse and the dependent children living in his or her household: (1) With respect to the judge or family support magistrate, the statement shall include: (A) The date, place and nature of any activity for which the judge or family support magistrate received compensation other than judicial or magisterial compensation for services rendered and the name of the payor and the amount of the compensation received provided, if the compensation received was a fee for an appearance or the delivery of an address to any meeting of any organization, the report of the fee so received shall be filed within thirty days after receipt of the fee; (B) the name of each security in excess of five thousand dollars at fair market value owned by the judge or family support magistrate or held in the name of a corporation, partnership or trust for the benefit of the judge or family support magistrate, except in the case of a trust established by a judge or family support magistrate for the purpose of divesting himself or herself of all control and knowledge of his or her assets in order to avoid a conflict of interest during his or her term of office, only the existence of the trust and the name of the trustee shall be included, but the value need not be specified; (C) all real property and its location, whether owned by the judge or family support magistrate or held in the name of a corporation, partnership or trust for the benefit of the judge or family support magistrate; (2) with respect to his or her spouse and dependent children living in his or her household, the statement shall include: (A) The name of all businesses with which the spouse or child is associated; (B) the category or type of all sources of income of his or her spouse or each child in excess of one thousand dollars, but amounts of income need not be specified, and the names and addresses of specific clients and customers who provide more than five thousand dollars of income, and amounts of income need not be specified; (C) the name of each security in excess of five thousand dollars at fair market value owned by the spouse or each child or held in the name of a corporation, partnership or trust for the benefit of the spouse or child, except in the case of a trust established by the spouse or child for the purpose of divesting the spouse or child of all control and knowledge of his or her assets in order to avoid a conflict of interest during the judge’s or family support magistrate’s term of office, only the existence of the trust and the name of the trustee shall be included, but the value need not be specified; (D) all real property and its location, whether owned by the spouse or child or held in the name of a corporation, partnership or trust for the benefit of the spouse or child; (E) any fees or honorariums received for any appearance or the delivery of an address to any meeting of any organization by the spouse or child shall be disclosed within thirty days after receipt of the fee or honorarium.

(c) The statement filed pursuant to this section shall be a matter of public information, except the list of names filed in accordance with subdivision (2) of subsection (b) of this section shall be sealed and confidential and for the use of the Judicial Review Council and the Supreme Court only if an investigation has been initiated under section 51-51j and the Judicial Review Council or the Supreme Court is of the opinion that disclosure of the list is germane to the investigation. The list may be subject to a subpoena in any criminal prosecution, impeachment proceedings or a hearing before the Supreme Court under section 51-51j.

(d) The financial statement, except as provided in subdivision (2) of subsection (b) of this section shall be open to inspection at the Office of the Chief Court Administrator of the Judicial Department or at a place designated by the Chief Court Administrator.

(e) The Chief Court Administrator shall report to the Judicial Review Council any judge or family support magistrate who fails to file any statement required by this section.

(P.A. 78-281, S. 1; P.A. 82-248, S. 21; P.A. 85-140, S. 1; P.A. 89-360, S. 28, 45; P.A. 97-132, S. 1; June Sp. Sess. P.A. 98-1, S. 89.)

History: P.A. 82-248 rephrased provisions of section and changed reference to “executive secretary” to “chief court administrator”; P.A. 85-140 amended Subsec. (a) to require that appellate court judges file financial interests statement; P.A. 89-360 added references to family support magistrates; P.A. 97-132 amended Subsec. (a) to provide filing of statement of financial interest with Office of Chief Court Administrator instead of Judicial Review Council, amended Subsec. (b) to require forms provided by Office of Chief Court Administrator, made a conforming change in Subsec. (c), and added new Subsec. (e) re report by Chief Court Administrator to Judicial Review Council re any judge or family support magistrate who fails to file statement; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (c).



Section 51-47 - Salaries of judges. Practice of law prohibited. Membership on board of directors of bank prohibited. Longevity payments.

(a) The judges of the Superior Court, judges of the Appellate Court and judges of the Supreme Court shall receive annually salaries as follows:

(1) On and after July 1, 2013, (A) the Chief Justice of the Supreme Court, one hundred eighty-four thousand nine hundred fifty-four dollars; (B) the Chief Court Administrator if a judge of the Supreme Court, Appellate Court or Superior Court, one hundred seventy-seven thousand seven hundred twenty-eight dollars; (C) each associate judge of the Supreme Court, one hundred seventy-one thousand one hundred thirty-four dollars; (D) the Chief Judge of the Appellate Court, one hundred sixty-nine thousand two hundred forty dollars; (E) each judge of the Appellate Court, one hundred sixty thousand seven hundred twenty-seven dollars; (F) the Deputy Chief Court Administrator if a judge of the Superior Court, one hundred fifty-seven thousand seven hundred ninety-five dollars; (G) each judge of the Superior Court, one hundred fifty-four thousand five hundred fifty-nine dollars.

(2) On and after July 1, 2014, (A) the Chief Justice of the Supreme Court, one hundred ninety-four thousand seven hundred fifty-seven dollars; (B) the Chief Court Administrator if a judge of the Supreme Court, Appellate Court or Superior Court, one hundred eighty-seven thousand one hundred forty-eight dollars; (C) each associate judge of the Supreme Court, one hundred eighty thousand two hundred four dollars; (D) the Chief Judge of the Appellate Court, one hundred seventy-eight thousand two hundred ten dollars; (E) each judge of the Appellate Court, one hundred sixty-nine thousand two hundred forty-five dollars; (F) the Deputy Chief Court Administrator if a judge of the Superior Court, one hundred sixty-six thousand one hundred fifty-eight dollars; (G) each judge of the Superior Court, one hundred sixty-two thousand seven hundred fifty-one dollars.

(b) (1) In addition to the salary such judge is entitled to receive under subsection (a) of this section, on and after July 1, 2013, a judge designated as the administrative judge of the appellate system shall receive one thousand fifty-three dollars in annual salary, each Superior Court judge designated as the administrative judge of a judicial district shall receive one thousand fifty-three dollars in annual salary and each Superior Court judge designated as the chief administrative judge for facilities, administrative appeals, judicial marshal service or judge trial referees or for the Family, Juvenile, Criminal or Civil Division of the Superior Court shall receive one thousand fifty-three dollars in annual salary.

(2) In addition to the salary such judge is entitled to receive under subsection (a) of this section, on and after July 1, 2014, a judge designated as the administrative judge of the appellate system shall receive one thousand one hundred nine dollars in annual salary, each Superior Court judge designated as the administrative judge of a judicial district shall receive one thousand one hundred nine dollars in annual salary and each Superior Court judge designated as the chief administrative judge for facilities, administrative appeals, judicial marshal service or judge trial referees or for the Family, Juvenile, Criminal or Civil Division of the Superior Court shall receive one thousand one hundred nine dollars in annual salary.

(c) Each such judge shall be an elector and a resident of this state, shall be a member of the bar of the state of Connecticut and shall not engage in private practice, nor on or after July 1, 1985, be a member of any board of directors or of any advisory board of any state bank and trust company, state bank or savings and loan association, national banking association or federal savings bank or savings and loan association. Nothing in this subsection shall preclude a senior judge from participating in any alternative dispute resolution program approved by STA-FED ADR, Inc.

(d) Each such judge, excluding any senior judge, who has completed not less than ten years of service as a judge of either the Supreme Court, the Appellate Court, or the Superior Court, or of any combination of such courts, or of the Court of Common Pleas, the Juvenile Court or the Circuit Court, or other state service or service as an elected officer of the state, or any combination of such service, shall receive semiannual longevity payments based on service as a judge of any or all of such six courts, or other state service or service as an elected officer of the state, or any combination of such service, completed as of the first day of July and the first day of January of each year, as follows:

(1) A judge who has completed ten or more years but less than fifteen years of service shall receive one-quarter of three per cent of the annual salary payable under subsection (a) of this section.

(2) A judge who has completed fifteen or more years but less than twenty years of service shall receive one-half of three per cent of the annual salary payable under subsection (a) of this section.

(3) A judge who has completed twenty or more years but less than twenty-five years of service shall receive three-quarters of three per cent of the annual salary payable under subsection (a) of this section.

(4) A judge who has completed twenty-five or more years of service shall receive three per cent of the annual salary payable under subsection (a) of this section.

(1949 Rev., S. 3597; 1955, S. 1965d; March, 1958, P.A. 27, S. 15; 1959, P.A. 531, S. 19; 670, S. 1; February, 1965, P.A. 331, S. 12; 1967, P.A. 656, S. 26; 795; 1969, P.A. 601, S. 1; 1972, P.A. 281, S. 19; P.A. 74-183, S. 28, 291; P.A. 76-436, S. 10a, 35, 681; P.A. 77-452, S. 13, 72; 77-576, S. 30, 45, 65; P.A. 78-377, S. 1, 4; P.A. 79-608, S. 1, 10; P.A. 80-337, S. 1, 13; 80-483, S. 132, 186; P.A. 82-248, S. 22; June Sp. Sess. P.A. 83-35, S. 1, 9; P.A. 84-399, S. 1, 17; 84-435, S. 1, 6; P.A. 85-517, S. 1, 5; P.A. 86-328, S. 2, 3; P.A. 87-198, S. 1, 6; 87-476; 87-508, S. 5, 10; P.A. 88-364, S. 65, 123; P.A. 90-328, S. 1, 2; P.A. 92-226, S. 27, 28; P.A. 93-108, S. 1, 6; 93-379, S. 3, 8; P.A. 95-191, S. 2, 4; July 21 Sp. Sess. P.A. 97-1, S. 4, 8; P.A. 98-197, S. 2, 8; June Sp. Sess. P.A. 99-1, S. 37, 51; P.A. 00-231, S. 8, 10; P.A. 01-186, S. 14; May Sp. Sess. P.A. 04-2, S. 12; P.A. 13-247, S. 240.)

History: 1959 acts raised salaries of chief justice from $20,000 to $22,500; of associate judges from $19,000 to $21,500; of judges of the superior court from $18,500 to $21,000; of common pleas court judges from $15,500 to $17,000; and of judges of juvenile court from $13,000 to $15,000, and stipulated latter not to engage in private practice; 1965 act increased salary of chief justice to $30,000; associate judges to $29,000; superior court judges to $27,500; common pleas court judges to $22,500, and juvenile court judges to $20,000; 1967 acts raised salary of chief justice to $33,000, established salary of chief court administrator at $33,000, established salary of circuit court judges at $17,500 and of chief judge of circuit court at $20,000 (salary provisions for circuit court judges formerly found in repealed Sec. 51-47a), required that all judges be members of state bar and extended prohibition against private practice to apply to all judges; 1969 act raised salary of circuit court judges to $21,500 and salary of chief judge of circuit court to $23,500; 1972 act raised chief justice’s salary to $40,000, chief court administrator’s salary to $38,000 and associate judges’ salaries to $36,000, established salary of chief judge of superior court at $35,000, raised other superior court judges’ salaries to $34,500, established salary of chief judge of common pleas court at $30,000, raised other common pleas judges’ salaries to $28,500, established salary of chief judge of juvenile court at $28,500, raised other juvenile court judges’ salaries to $26,500, raised salary of circuit court chief judge to $28,500 and other circuit court judges’ salaries to $26,500; P.A. 74-183 deleted salary provisions for circuit court judges, raised salary of chief judges of common pleas and juvenile courts to $32,500 and raised salary of other judges of juvenile court to $28,500; P.A. 76-436 deleted salary for chief judge of superior court, establishing same salary for all superior court judges, deleted salaries for common pleas and juvenile court judges and added new salary provisions to reflect merger of common pleas and juvenile courts into superior court, effective July 1, 1978; P.A. 77-452 specified that salary set for chief court administrator applies “if he is a judge of the supreme or superior court”, effective July 1, 1978; P.A. 77-576 specified computation basis for third through fifth and succeeding years of service and replaced previous provisions which insured that superior court judges serving on July 1, 1978, and former common pleas and juvenile court judges would not receive reduced salaries after merger with new provisions re salaries of such judges and, effective July 1, 1979, raised chief justice’s salary to $41,000, raised chief court administrator’s salary to $41,000, raised associate judges salaries to $40,000, raised salary for superior court judges with five or more years of service from $34,500 to $38,500, raised salaries for judges hired on or after July 1, 1978, with one year of service from $29,700 to $34,500, for those with two years of service from $30,900 to $35,400, for those with three years of service from $32,100 to $36,500, for those with four years of service from $33,300 to $37,500; P.A. 78-377 clarified provisions re effect of P.A. 76-436 and raised salary of chief justice to $44,000 and salary of chief court administrator to $42,000, effective January 1, 1970; P.A. 79-608 raised chief justice’s salary to $46,640, raised chief court administrator’s salary to $44,520, raised associate justices’ salaries to $42,400, raised salaries for superior court judges serving on June 30, 1978, to $40,810, raised initial salaries from $28,500 to $30,210, raised salaries to $36,500 for one year’s service, to $37,630 for two years’ service, to $38,600 for three years’ service, to $39,750 for four years’ service, and to $40,810 for five years’ service; P.A. 80-337 divided section into Subsecs., revised salaries effective January 1, 1981, raising chief justice’s salary to $51,093, chief court administrator’s salary to $48,846, associate judges’ salaries to $46,600, superior court judges’ salaries (if serving June 30, 1978) to $43,873, newly appointed judges’ salaries to $36,806, salaries for one year’s service to $41,046, salaries for two years’ service to $41,753, salaries for three years’ service to $42,460, salaries for four years’ service to $43,166 and for five years’ service to $43,873, and added Subdivs. (2) to (4) in Subsec. (a) re future salary increases and additional payments; P.A. 80-483 made technical changes; P.A. 82-248 made technical revision, rewording some provisions, but made no substantive change; June Sp. Sess. P.A. 83-35 added “judges of the appellate court” and revised salaries effective July 1, 1983, raising chief justice’s salary to $63,600, chief court administrator’s salary to $61,500, associate judge’s salary to $58,300, appellate court judge’s salary to $55,700 and superior court judge’s salary to $53,000, and added Subdivs. (2) and (3) re future salary increases; P.A. 84-399 added Subsec. (d) re longevity payments; P.A. 84-435 added provision prohibiting judge from being member of board of directors or advisory board of any state bank and trust company, state bank or savings and loan association, national banking association or federal savings bank or savings and loan association, effective July 1, 1985; P.A. 85-517 revised salaries effective July 1, 1986, raising chief justice’s salary to $75,960, chief court administrator’s salary to $72,373, associate judge’s salary to $69,103, the chief presiding judge’s salary to $70,163, appellate court judge’s salary to $65,938, the deputy chief court administrator’s salary to $64,483 and superior court judge’s salary to $62,878 and added Subdiv. (3) re salary increases on or after July 1, 1987; P.A. 86-328 revised salaries effective July 1, 1986, by increasing chief justice’s salary to $77,960, chief court administrator’s salary to $74,373, and associate judge’s salary to $71,103; revised salaries effective April 1, 1987, increasing chief justice’s salary to $89,460, chief court administrator’s salary to $76,873, associate judge’s salary to $73,603, chief presiding judge’s salary to $72,663, appellate court judge’s salary to $68,438, deputy chief court administrator’s salary to $66,983 and superior court judge’s salary to $65,378; and revised salaries effective July 1, 1987, increasing chief justice’s salary to $84,483, chief court administrator’s salary to $80,717, associate judge’s salary to $77,283, chief presiding judge’s salary to $76,296, appellate court judge’s salary to $71,860, deputy chief court administrator’s salary to $70,332 and superior court judge’s salary to $68,647; P.A. 87-198 substituted “chief judge” for “chief presiding judge”; P.A. 87-476 deleted Subdiv. (1) of Subsec. (a) re salaries on and after July 1, 1985, and added Subdivs. (4), (5) and (6) re salary increases on and after July 1, 1988; July 1, 1989, and July 1, 1990; P.A. 87-508 amended Subsec. (c) to require that judges be electors and residents of this state; P.A. 88-364 amended Subsec. (a) by deleting references to chief “presiding” judge of appellate court; P.A. 90-328, effective July 1, 1991, amended Subsec. (a) by deleting provisions re salary on and after July 1, 1986, April 1, 1987, July 1, 1987, and July 1, 1988, and added provisions re salary increases on and after July 1, 1991, July 1, 1992 and July, 1, 1993; and amended Subsec. (b) to provide that administrative judge of appellate system, chief administrative judge for facilities and chief administrative judge for the juvenile division shall receive an additional $1,000 in annual salary; P.A. 92-226 amended Subsec. (d) to include service as a prosecutorial official of the judicial department, or service as a defense attorney of the judicial department or the public defender services commission, or any combination of such service; P.A. 93-108 amended Subsec. (c) to permit senior judge to participate in alternative dispute resolution program approved by STA-FED ADR, Inc., effective June 3, 1993; P.A. 93-379 amended Subsec. (d) to permit credit for longevity purposes for any other state service or service as an elected officer of the state or any combination of service, effective June 30, 1993; P.A. 95-191 amended Subsec. (a) by deleting provisions re salary on and after July 1, 1989, July 1, 1990, July 1, 1991, and July 1, 1992, and adding provisions re salary increases on and after July 1, 1995, and July 1, 1996, effective July 1, 1995; July 21 Sp. Sess. P.A. 97-1 amended Subsec. (a) by deleting former Subdivs. (1) and (2) re salary increases on and after July 1, 1993, and July 1, 1995, redesignating former Subdiv. (3) as Subdiv. (1) and adding new Subdivs. (2) and (3) re salary increases on and after October 1, 1997, and October 1, 1998, respectively, effective July 23, 1997; P.A. 98-197 amended Subsec. (a) by deleting provision re salaries on and after July 1, 1996, and adding Subdiv. (3) re salary increases on and after October 1, 1999, effective July 1, 1998; June Sp. Sess. P.A. 99-1 amended Subsec. (a) by adding Subdivs. (4) and (5) re salary increases, effective July 1, 1999; P.A. 00-231 amended Subsec. (a) to delete former Subdivs. (1) to (3), inclusive, renumber former Subdivs. (4) and (5) as Subdivs. (1) and (2) and add new Subdiv. (3) re salary increases on and after April 1, 2002, effective January 3, 2001; P.A. 01-186 amended Subsec. (b) by adding judge for administrative appeals, judicial marshal service or judge trial referees; May Sp. Sess. P.A. 04-2 amended Subsec. (a) by deleting former Subdivs. (1) and (2) re salaries on and after April 1, 2000 and 2001, redesignating existing Subdiv. (3) re salaries on and after April 1, 2002, as new Subdiv. (1) and adding new Subdivs. (2) to (4) re salary increases for judges on and after January 1, 2005, 2006 and 2007, effective January 1, 2005; P.A. 13-247 amended Subsec. (a) by deleting former Subdivs. (1) to (4) re salaries on and after April 1, 2002, and January 1, 2005, 2006, and 2007 and adding new Subdivs. (1) and (2) re salaries on and after July 1, 2013, and 2014, and amended Subsec. (b) by deleting former provisions re additional salaries and adding new Subdivs. (1) and (2) re additional salaries on and after July 1, 2013, and 2014, effective July 1, 2013.



Section 51-47a - Appropriations.

Section 51-47a is repealed.

(1969, P.A. 601, S. 2; P.A. 85-613, S. 153, 154.)



Section 51-47b - Compensation of senior judges and referees.

(a) Each senior judge who has been designated and assigned by the Chief Justice or the Chief Court Administrator to perform judicial duties as a senior judge pursuant to the provisions of this section, sections 51-50, 51-50c to 51-50e, inclusive, 51-50i to 51-50k, inclusive, 51-165, 51-198, 52-434a and 52-434b shall receive during the period he shall perform the judicial duties, in addition to his retirement salary, the compensation provided by law for a state referee for each day he so performs either judicial duties or duties as a referee or both.

(b) In no event shall the total of a retired judge’s compensation, defined as retirement salary plus fees payable by the state for services as a senior judge or state referee for services rendered in any fiscal year, exceed the highest annual salary specified by section 51-47 during the fiscal year for the judicial office held by the retired judge at the time of retirement.

(P.A. 74-309, S. 6, 17; P.A. 76-436, S. 10a, 64, 681; P.A. 77-576, S. 32, 65; P.A. 82-248, S. 23; P.A. 02-132, S. 74.)

History: P.A. 76-436 deleted references to Secs. 17-55 and 51-142 in Subsec. (a), effective July 1, 1978; P.A. 77-576 rephrased clause re maximum retirement compensation in Subsec. (b) for clarity; P.A. 82-248 made technical revision, changing “such” to “the” and eliminating obsolete reference to fiscal year ending June 30, 1975; P.A. 02-132 amended Subsec. (b) by replacing “amount equal to the highest salary on which his retirement salary is based during the fiscal year” with “highest annual salary specified by section 51-47 during the fiscal year for the judicial office held by the retired judge at the time of retirement”.

See Sec. 52-434(f) re per diem compensation of state referees.



Section 51-47c - Commission on Judicial Compensation. Members. Duties.

(a) There is established a Commission on Judicial Compensation for the purpose of examining and making recommendations with respect to judicial compensation. The commission shall consist of the following members: (1) Four appointed by the Governor; (2) one appointed by the president pro tempore of the Senate; (3) one appointed by the speaker of the House of Representatives; (4) one appointed by the majority leader of the Senate; (5) one appointed by the majority leader of the House of Representatives; (6) one appointed by the minority leader of the Senate; (7) one appointed by the minority leader of the House of Representatives; and (8) two appointed by the Chief Justice of the Supreme Court. To the extent practicable, each appointing authority shall appoint members who have experience in financial management, human resource administration or the determination of executive compensation. Each member of the commission shall serve a term of four years, and no member may be appointed to more than one four-year term, except that any member may continue to serve until such member’s successor is appointed and qualified. Any vacancy on the commission shall be filled for the unexpired portion of the term by the appointing authority having the power to make the original appointment. The commission shall elect a chairperson from among its members. A majority of the members of the commission shall constitute a quorum for the transaction of any business.

(b) Not later than January 2, 2013, and every four years thereafter, the commission shall:

(1) Examine the adequacy and need for adjustment of compensation, for each of the following four fiscal years, for (A) the Chief Justice of the Supreme Court, (B) the Chief Court Administrator if a judge of the Supreme Court, Appellate Court or Superior Court, (C) each associate judge of the Supreme Court, (D) the Chief Judge of the Appellate Court, (E) each judge of the Appellate Court, (F) the Deputy Chief Court Administrator if a judge of the Superior Court, (G) each judge of the Superior Court, (H) the judge designated as the administrative judge of the appellate system, (I) each Superior Court judge designated as the administrative judge of a judicial district, (J) each Superior Court judge designated as chief administrative judge, (K) the Chief Family Support Magistrate, and (L) each Family Support Magistrate; and

(2) Examine the adequacy and need for adjustment of per diem compensation, for each of the following four fiscal years, for senior judges, judge trial referees and family support referees.

(c) In conducting its examination under subsection (b) of this section, the commission shall take into account all appropriate factors including, but not limited to: (1) The overall economic climate in the state; (2) the rate of inflation; (3) the levels of compensation received by judges of other states and of the federal government; (4) the levels of compensation received by attorneys employed by government agencies, academic institutions and private and nonprofit organizations; (5) the state’s interest in attracting highly qualified and experienced attorneys to serve in judicial capacities; (6) compensation adjustments applicable to employees of the state during applicable fiscal years; and (7) the state’s ability to fund increases in compensation.

(d) Not later than January 2, 2013, and every four years thereafter, the commission shall submit a report on its findings, in accordance with section 11-4a, to the Governor, the Secretary of the Office of Policy and Management, the General Assembly, the Chief Justice of the Supreme Court and the Chief Court Administrator. Not later than January 9, 2013, and every four years thereafter, the Chief Court Administrator shall transmit estimates of expenditure requirements to implement the recommendations in the report for each fiscal year of the next biennium, and for each fiscal year of the subsequent biennium, to the Secretary of the Office of Policy and Management, on blanks to be furnished by him, and to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies, through the Office of Fiscal Analysis, and the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary.

(P.A. 12-93, S. 1.)

History: P.A. 12-93 effective July 1, 2012.



Section 51-48 - Payment of expenses of judges.

Each judge of the Supreme Court, judge of the Appellate Court and judge of the Superior Court shall be allowed his necessary expenses while engaged in official duty, to be taxed and paid as are other court expenses.

(1949 Rev., S. 3597, 7658; 1955, S. 1965d; March, 1958, P.A. 27, S. 15; 1959, P.A. 28, S. 88; 531, S. 23; P.A. 74-183, S. 29, 291; P.A. 76-436, S. 61, 681; P.A. 88-364, S. 66, 123.)

History: 1959 acts included circuit court and juvenile court judges; P.A. 74-183 removed judges of circuit court from purview of section, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 removed judges of common pleas and juvenile courts from purview of section, their functions having been transferred to superior court, effective July 1, 1978; P.A. 88-364 added “judge of the appellate court”.



Section 51-49 - Disability retirement of judges, state’s attorneys, public defenders, family support magistrates and compensation commissioners.

(a) When the Chief Justice or any judge of the Supreme Court, or the Appellate Court, or the Superior Court, or the Chief State’s Attorney, a Deputy Chief State’s Attorney, or any state’s attorney who had elected under the provisions of section 51-278 to be included within the provisions of this section, or any public defender, Chief Public Defender or Deputy Chief Public Defender who had elected under the provisions of section 51-295a to be included within the provisions of this section, or any family support magistrate who had elected under the provisions of subdivision (2) of subsection (i) of section 46b-231, or any compensation commissioner, has become so permanently incapacitated as to be unable to fulfill adequately the duties of his office, he may be retired by the Judicial Review Council as hereinafter provided, upon application by him or upon its own motion.

(b) If the Judicial Review Council finds that the justice, judge, Chief State’s Attorney, Deputy Chief State’s Attorney, state’s attorney, Chief Public Defender, Deputy Chief Public Defender, public defender, family support magistrate or compensation commissioner is permanently incapacitated from adequately fulfilling his duties, (1) the justice, judge, family support magistrate or compensation commissioner shall thereupon be retired with retirement pay to be determined as provided by section 51-50, or (2) the Chief State’s Attorney, Deputy Chief State’s Attorney, state’s attorney, Chief Public Defender, Deputy Chief Public Defender or public defender shall thereupon be retired and shall receive as retirement pay, annually, two-thirds the salary of the office which he held at the time of his retirement, as such salary may be changed from time to time. No judge shall be denied benefits under section 51-50 as a result of the expiration of his judicial term of office during the pendency of a disability matter before the Judicial Review Council. Any council proceedings pursuant to this section shall be confidential.

(1949 Rev., S. 7736; 1955, S. 3137d; 1959, P.A. 28, S. 89; 531, S. 20; 1967, P.A. 622, S. 5; 1971, P.A. 639, S. 3; P.A. 73-122, S. 11, 27; P.A. 74-183, S. 30, 291; P.A. 76-436, S. 62, 681; P.A. 77-494, S. 11, 18; P.A. 82-248, S. 24; June Sp. Sess. P.A. 83-29, S. 56, 82; P.A. 84-399, S. 2, 17; 84-421, S. 2, 4; P.A. 86-348, S. 3, 8; P.A. 92-160, S. 1, 19; 92-226, S. 4, 28.)

History: 1959 acts included circuit court and juvenile court judges; 1967 act included state’s attorneys; 1971 act applied provisions to compensation commissioner; P.A. 73-122 included chief state’s attorney and deputy chief state’s attorney and qualified applicability re state’s attorneys by adding “who had elected under the provisions of Sec. 51-278 to be included within the provisions of this section”; P.A. 74-183 removed circuit court judges from purview of section, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 amended section to reflect transfer of common pleas and juvenile courts’ function to superior court, adding proviso re retirement compensation for judges of former juvenile, circuit and common pleas courts, effective July 1, 1978; P.A. 77-494 replaced committee consisting of governor, chief justice, attorney general, health commissioner, president pro tempore of senate and speaker of house of representatives with judicial review council; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; June Sp. Sess. P.A. 83-29 included reference to appellate court in Subsec. (a); P.A. 84-399 deleted provisions re disability retirement benefits for judges of juvenile court, circuit court or court of common pleas; P.A. 84-421 extended provisions of section to include any public defender who had elected under Sec. 51-295a to be included in this section, effective July 1, 1985; P.A. 86-348 extended provisions of section to include any chief public defender or deputy chief public defender who had elected under Sec. 51-295a to be included in this section; P.A. 92-160 amended Subsec. (b) by adding prohibition re denial of benefits under Sec. 51-50 as result of expiration of term during pendency of matter before judicial review council and adding provision re confidentiality of proceedings; P.A. 92-226 extended provisions of section to include any family support magistrate who had elected under Sec. 46b-231 to be included in this section.

See Sec. 31-283e re compensation commissioners’ right to elect benefits under this section.

See Sec. 51-275 for definitions of “Chief State’s Attorney” and “Deputy Chief State’s Attorney”.



Section 51-49a - Vested and nonforfeitable right to retirement salary after ten years of service.

(a) The right to a retirement salary, in accordance with the provisions of this section, of any judge, family support magistrate or compensation commissioner who is not eligible to retire under the provisions of section 51-49i or 51-50a, which judge, family support magistrate or compensation commissioner has completed ten years of service as such, shall be vested and nonforfeitable.

(b) Any such judge or compensation commissioner who first commenced service as a judge or compensation commissioner prior to January 1, 1981, and who resigns (1) on or before October 1, 2011, (2) prior to becoming eligible to retire under section 51-50a, and (3) after at least ten years of service, shall receive, at such time as he would have been eligible to so retire if he had continued in such service, as retirement salary, annually, fifty per cent of the retirement salary he would have received had he served until he was so eligible, plus ten per cent of such retirement salary for each year of service beyond ten years but for not more than five years of additional service.

(c) Any such judge, family support magistrate or compensation commissioner who first commenced service as a judge, family support magistrate or compensation commissioner on or after January 1, 1981, and who resigns (1) on or before October 1, 2011, (2) prior to becoming eligible to retire under section 51-50a, and (3) after at least ten years of service, shall receive, at such time as he would have been eligible to so retire if he had continued in such service, annually, an amount equal to the fraction of the retirement salary he would have received had he served until he was so eligible that corresponds to the ratio which the number of years of his completed service bears to the number of years of service which would have been completed at age sixty-five or twenty years, whichever is less.

(d) Any such judge or compensation commissioner who first commenced service as a judge or compensation commissioner prior to January 1, 1981, and who resigns (1) on or after October 2, 2011, and prior to July 1, 2022, (2) prior to becoming eligible to retire under section 51-50a, and (3) after at least ten years of service, shall receive, at such time as he would have been eligible to so retire if he had continued in such service, but in no event earlier than at sixty-two years of age, annually, an amount equal to the fraction of the retirement salary he would have received had he been eligible to retire on the date of his resignation that corresponds to the ratio that the number of years of his completed service bears to the number of years of service that would have been completed at sixty-five years of age or twenty years, whichever is less.

(e) Any such judge, family support magistrate or compensation commissioner who first commenced service as a judge, family support magistrate or compensation commissioner on or after January 1, 1981, and prior to July 1, 2011, and who resigns (1) on or after October 2, 2011, and prior to July 1, 2022, (2) prior to becoming eligible to retire under section 51-50a, and (3) after at least ten years of service, shall receive, at such time as he would have been eligible to so retire if he had continued in such service, but in no event earlier than at sixty-five years of age, annually, an amount equal to the fraction of the retirement salary he would have received had he been eligible to retire on the date of his resignation that corresponds to the ratio that the number of years of his completed service bears to the number of years of service that would have been completed at sixty-five years of age or twenty years, whichever is less.

(f) Any such judge, family support magistrate or compensation commissioner who first commenced service as a judge, family support magistrate or compensation commissioner on or after July 1, 2011, and who resigns (1) prior to becoming eligible to retire under section 51-49i or 51-50a, and (2) after at least ten years of service, shall receive, at such time as he would have been eligible to so retire if he had continued in such service, but in no event earlier than at sixty-five years of age, annually, an amount equal to the fraction of the retirement salary he would have received had he been eligible to retire on the date of his resignation that corresponds to the ratio that the number of years of his completed service bears to the number of years of service that would have been completed at sixty-five years of age or twenty years, whichever is less.

(g) In determining the amount of retirement payments to be made pursuant to subsections (b) to (f), inclusive, of this section, longevity payments which would have been made if the judge, family support magistrate or compensation commissioner had continued to serve as a judge, family support magistrate or compensation commissioner from the date of resignation with a vested right to a retirement salary shall not be included in the computation.

(P.A. 78-342, S. 3; P.A. 80-337, S. 7, 13; P.A. 82-248, S. 25; P.A. 84-399, S. 3, 17; P.A. 92-226, S. 5, 28; P.A. 11-61, S. 146; June Sp. Sess. P.A. 11-1, S. 12, 16; June 12 Sp. Sess. P.A. 12-1, S. 132.)

History: P.A. 80-337 specified applicability of previous provisions to judges and commissioners whose term of service began before January 1, 1981, and added provisions applicable to those whose service began on or after that date; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 84-399 added Subsec. (d) providing that longevity payments which would have been made if judge or compensation commissioner continued to serve from the date of resignation shall not be included in computation of benefits; P.A. 92-226 extended provisions of section to include family support magistrates; P.A. 11-61 amended Subsecs. (b) and (c) to make provisions applicable to resignations “prior to September 2, 2011” and insert Subdiv. designators, added new Subsec. (d) re amount of retirement salary for judge or compensation commissioner who commenced service prior to January 1, 1981, and resigns prior to July 1, 2022, prior to becoming eligible to retire under Sec. 51-50a and after at least 10 years of service and prohibition on collecting such salary prior to age 62, added new Subsec. (e) re amount of retirement salary for judge, family support magistrate or compensation commissioner who commenced service on or after January 1, 1981, and resigns prior to July 1, 2022, prior to becoming eligible to retire under Sec. 51-50a and after at least 10 years of service and prohibition on collecting such salary prior to age 65, redesignated existing Subsec. (d) as Subsec. (f) and amended same to make a technical change, and added Subsec. (g) re amount of retirement salary for judge, family support magistrate or compensation commissioner who commenced service on or after July 1, 2011, and resigns prior to becoming eligible to retire under Sec. 51-50a and after at least 10 years of service and prohibition on collecting such salary prior to age 65, effective upon approval by the General Assembly of the agreement between the state and the State Employees Bargaining Agent Coalition, signed by both parties on May 27, 2011, pursuant to P.A. 11-61, S. 165; June Sp. Sess. P.A. 11-1 provided that P.A. 11-61, S. 146, shall take effect upon approval by the General Assembly of an agreement between the state and the State Employees Bargaining Agent Coalition described in P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, effective July 1, 2011, and further provided that P.A. 11-61, S. 146, is repealed, effective September 1, 2011, if an agreement between the state and the State Employees Bargaining Agent Coalition has not been approved pursuant to P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, by September 1, 2011 (Revisor’s note: The agreement between the state and the State Employees Bargaining Agent Coalition referenced in June Sp. Sess. P.A. 11-1, S. 12, 16, was deemed approved by the General Assembly on August 22, 2011, pursuant to P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, S. 11); June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding “51-49i or”, amended Subsecs. (b) and (c) by substituting “on or before October 1, 2011” for “prior to September 2, 2011”, amended Subsec. (d) by adding “on or after October 2, 2011, and” in Subdiv. (1) and adding “if he had continued in such service, but in no event earlier than at sixty-two years of age”, deleting provision re collecting salary not earlier than at age 62 and adding provision re ratio that number of years of completed service bears to years of service that would have been completed at age 65 or 20 years in Subdiv. (3), amended Subsec. (e) by adding “and prior to July 1, 2011” re period of time of first commencing service, adding “on or after October 2, 2011, and” in Subdiv. (1) and adding “if he had continued in such service, but in no event earlier than at sixty-five years of age”, deleting provision re collecting salary not earlier than at age 65 and adding provision re ratio that number of years of completed service bears to years of service that would have been completed at age 65 or 20 years in Subdiv. (3), deleted former Subsec. (f) re longevity payments, redesignated existing Subsec. (g) as Subsec. (f) and amended same by inserting Subdiv. designators (1) and (2), adding “51-49i or” in Subdiv. (1) and adding “if he had continued in such service, but in no event earlier than at sixty-five years of age”, deleting provision re collecting salary not earlier than at age 65 and adding provision re ratio that number of years of completed service bears to years of service that would have been completed at age 65 or 20 years in Subdiv. (2), added new Subsec. (g) re longevity payments, and made technical changes, effective June 15, 2012.



Section 51-49b - Cost of living allowance for retired judges, family support magistrates and compensation commissioners.

(a) On January 1, 1982, and January first of each subsequent year, each judge, family support magistrate or compensation commissioner who first commenced service as a judge, family support magistrate or compensation commissioner on or after January 1, 1981, and retired on or before October 1, 2011, shall be entitled, in addition to the retirement salary to which such judge, family support magistrate or commissioner was entitled under the provisions of section 51-49a, 51-50 or 51-50a, as of the December thirty-first immediately preceding, to an additional percentage which reflects the increase, if any, in the National Consumer Price Index for Urban Wage Earners and Clerical Workers for the previous twelve-month period, provided such cost of living allowance shall not exceed three per cent. Such cost of living allowance shall be computed on the basis of the combined retirement salary and cost of living allowances, if any, to which such judge, family support magistrate or compensation commissioner was entitled as of the December thirty-first immediately preceding.

(b) On January 1, 2012, and January first of each subsequent year, each judge, family support magistrate or compensation commissioner who retires as a judge, family support magistrate or compensation commissioner on or after October 2, 2011, shall receive, in addition to the retirement salary to which such judge, family support magistrate or compensation commissioner was entitled under the provisions of section 51-49a, 51-49i, 51-50 or 51-50a as of the December thirty-first immediately preceding, a cost of living allowance equivalent to the cost of living allowance applied to the retirement salary of members of the state employees retirement system who retired on or after October 2, 2011, for the same period.

(P.A. 80-337, S. 4, 13; P.A. 92-226, S. 6, 28; P.A. 11-61, S. 147; June Sp. Sess. P.A. 11-1, S. 12, 16; June 12 Sp. Sess. P.A. 12-1, S. 133.)

History: P.A. 92-226 extended provisions of section to include family support magistrates; P.A. 11-61 designated existing provisions as Subsec. (a) and amended same to make applicable to retirements “on or before September 2, 2011”, rather than “on or before the December thirty-first immediately preceding”, and added Subsec. (b) re amount of cost of living allowance to which judge, family support magistrate or compensation commissioner is entitled on January 1, 2012, and annually thereafter, effective upon approval by the General Assembly of the agreement between the state and the State Employees Bargaining Agent Coalition, signed by both parties on May 27, 2011, pursuant to P.A. 11-61, S. 165; June Sp. Sess. P.A. 11-1 provided that P.A. 11-61, S. 147, shall take effect upon approval by the General Assembly of an agreement between the state and the State Employees Bargaining Agent Coalition described in P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, effective July 1, 2011, and further provided that P.A. 11-61, S. 147, is repealed, effective September 1, 2011, if an agreement between the state and the State Employees Bargaining Agent Coalition has not been approved pursuant to P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, by September 1, 2011 (Revisor’s note: The agreement between the state and the State Employees Bargaining Agent Coalition referenced in June Sp. Sess. P.A. 11-1, S. 12, 16, was deemed approved by the General Assembly on August 22, 2011, pursuant to P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, S. 11); June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by substituting “October 1, 2011” for “September 2, 2011” and substituting “compensation commissioner” for “commissioner” and amended Subsec. (b) by replacing provisions re cost of living allowance applicable to a judge, family support magistrate or compensation commissioner who was in service on or after September 1, 2011, with provisions re cost of living allowance applicable to a judge, family support magistrate or compensation commissioner who retires on or after October 2, 2011, effective June 15, 2012.



Section 51-49c - Cost of living allowance for surviving spouses of judges, family support magistrates and compensation commissioners.

(a) On January 1, 1982, and January first of each subsequent year until January 1, 2011, each surviving spouse of a deceased judge, family support magistrate or compensation commissioner who first commenced service as a judge, family support magistrate or compensation commissioner on or after January 1, 1981, receiving an allowance under the provisions of section 51-51, shall be entitled to an additional cost of living allowance equal to the percentage which reflects the increase, if any, in the National Consumer Price Index for Urban Wage Earners and Clerical Workers for the previous twelve-month period, provided such cost of living increase shall not exceed three per cent. Such cost of living allowance shall be computed on the basis of the combined retirement allowance and cost of living allowance, if any, to which such surviving spouse was entitled as of the December thirty-first immediately preceding.

(b) On January 1, 2012, and January first of each subsequent year, each surviving spouse of a deceased judge, family support magistrate or compensation commissioner who first commenced service as a judge, family support magistrate or compensation commissioner on or after January 1, 1981, receiving an allowance under the provisions of section 51-51, shall be entitled to an additional cost of living allowance equivalent to the cost of living allowance applied to the retirement salary of members of the state employees retirement system who retired on or after October 2, 2011, for the same period.

(P.A. 80-337, S. 6, 13; P.A. 92-226, S. 7, 28; P.A. 11-61, S. 151; June Sp. Sess. P.A. 11-1, S. 12, 16; June 12 Sp. Sess. P.A. 12-1, S. 134.)

History: P.A. 92-226 extended provisions of section to include family support magistrates; P.A. 11-61 designated existing provisions as Subsec. (a) and amended same to provide that surviving spouse is entitled to specified cost of living allowance “until January 1, 2011” and added Subsec. (b) re amount of cost of living allowance to which a surviving spouse is entitled on January 1, 2012, and annually thereafter, effective upon approval by the General Assembly of the agreement between the state and the State Employees Bargaining Agent Coalition, signed by both parties on May 27, 2011, pursuant to P.A. 11-61, S. 165; June Sp. Sess. P.A. 11-1 provided that P.A. 11-61, S. 151, shall take effect upon approval by the General Assembly of an agreement between the state and the State Employees Bargaining Agent Coalition described in P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, effective July 1, 2011, and further provided that P.A. 11-61, S. 151, is repealed, effective September 1, 2011, if an agreement between the state and the State Employees Bargaining Agent Coalition has not been approved pursuant to P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, by September 1, 2011 (Revisor’s note: The agreement between the state and the State Employees Bargaining Agent Coalition referenced in June Sp. Sess. P.A. 11-1, S. 12, 16, was deemed approved by the General Assembly on August 22, 2011, pursuant to P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, S. 11); June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by making a technical change and amended Subsec. (b) by replacing former provision re calculation of cost of living allowance with provision re cost of living allowance equivalent to allowance applied to retirement salary of members of state employees retirement system who retired on or after October 2, 2011, for the same period, effective June 15, 2012.



Section 51-49d - Funding of retirement system for judges, family support magistrates and compensation commissioners on actuarial reserve basis. State contributions.

(a) For the purposes of this section and sections 51-49e and 51-50b:

(1) “Retirement system” or “system” means the retirement provisions in sections 51-49a to 51-50b, inclusive, and section 51-51, for judges, family support magistrates and compensation commissioners;

(2) “Actuarial reserve basis” means a basis under which the liabilities of the retirement system are determined using actuarial assumptions, tables and methods and under which assets are accumulated under a program designed to achieve a balance between the accumulated assets and the liabilities of the system;

(3) “Funding” means the accumulation of assets in advance of the payment of retirement allowances in accordance with a definite actuarial program;

(4) “Normal cost” means the amount of contribution which the state is required to make into the retirement fund in order to meet the actuarial cost of current service;

(5) “Unfunded liability” means the actuarially determined value of the liability for service before the date of the actuarial valuation less the accumulated assets in the retirement fund;

(6) “Amortization of unfunded liabilities” means a systematic program of payment for the unfunded liabilities over a period of years in lieu of a payment in one sum;

(7) “Current service” means service rendered in the current fiscal year;

(8) “Retirement fund” means the Judge’s Retirement Fund established by section 51-49e.

(b) The retirement system shall be funded on an actuarial reserve basis. On or before November 1, 1998, and biennially thereafter, the Retirement Commission, as administrator of the system pursuant to section 5-155a, shall certify to the General Assembly, with respect to the ensuing biennium, the amount necessary on the basis of an actuarial determination to gradually establish and subsequently maintain the retirement fund on such determined actuarial reserve basis, and make such other recommendations with regard to such fund and its administration as the commission deems appropriate. The Retirement Commission shall, at least once every two years, prepare a valuation of the assets and liabilities of the system. On the basis of each such valuation, it shall redetermine the normal rate of contribution and, until it is amortized, the unfunded past service liability. The General Assembly shall review the commission’s recommendations and certification and shall appropriate to the retirement fund the amount certified by the Retirement Commission as necessary provided said certification is in compliance with this section at the time of certification, and the amount so certified shall not be reduced or used for other than the purposes of this section.

(c) The Retirement Commission shall determine on an actuarial basis (1) a normal rate of contribution which the state shall be required to make into the retirement fund in order to meet the actuarial cost of current service and (2) the unfunded past service liability. Effective July 1, 1991, the unfunded past service liability shall be funded as a level percentage of payroll. The state contribution shall be the sum of the normal cost and the amount required for a forty-year amortization of unfunded liabilities. The forty-year period for such amortization shall commence July 1, 1991.

(d) No act liberalizing the benefits of the retirement system shall be enacted by the General Assembly until the assembly has requested and received from the Retirement Commission a certification of the unfunded liability created by such change and the cost of such change under the actuarial funding basis adopted by this section using full normal cost plus thirty-year amortization. Any unfunded liability created by such change shall be amortized over a period of thirty years.

(e) The funds of the retirement system shall not be reduced or used for other than the purposes of the system.

(P.A. 81-456, S. 3; P.A. 84-546, S. 110, 173; June Sp. Sess. P.A. 91-10, S. 3, 20; P.A. 92-226, S. 8, 28; P.A. 98-159, S. 1, 2.)

History: P.A. 84-546 made technical change in Subsec. (b), substituting reference to Sec. 5-155a for reference to Sec. 5-155; June Sp. Sess. P.A. 91-10 amended Subsec. (c) to delete 6-year funding program for the actuarial reserve basis for the fiscal year beginning July 1, 1982, and requirement that unfunded liability be fully amortized over 40-year period commencing with fiscal year beginning July 1, 1987, and added provisions that unfunded past service liability shall be funded as a level percentage of payroll effective July 1, 1991, state contribution shall be sum of normal cost and amount required for 40-year amortization of unfunded liabilities, and 40-year amortization period shall commence July 1, 1991; P.A. 92-226 redefined “retirement system” to include family support magistrates; P.A. 98-159 amended Subsec. (b) to change certification date from “on or before March first annually” to “on or before November 1, 1998, and biennially thereafter,” with respect to the ensuing biennium, effective July 1, 1998.



Section 51-49e - Judge’s Retirement Fund.

The Judge’s Retirement Fund is hereby established in the State Treasury. All moneys received by the system pursuant to section 51-49d and section 51-50b shall be deposited in the fund, and all retirement benefits and other obligations and payments payable by the system shall be payable from the fund. The State Treasurer shall be the custodian of the fund, and may invest and reinvest as much of the fund as is not required for current disbursements in accordance with the laws covering the investment of savings bank funds, and when deemed prudent, in accordance with the laws governing the investment of trust funds. All of the provisions of the general statutes applicable to the administration, investment and custody of the State Employees Retirement Fund shall apply to the Judge’s Retirement Fund, to the same extent and with the same effect as if such fund were expressly mentioned therein.

(P.A. 81-456, S. 5.)

See Sec. 51-49d re funding of retirement system.



Section 51-49f - Determination of retirement salary of judges and allowance to surviving spouses. Limitation on retirement salary.

(a) For purposes of determining both the retirement salary of judges who first commenced service as judges prior to January 1, 1981, and the allowance payable to their surviving spouses under subsection (a) of section 51-51, “salary for the office” shall be composed of the total of the following amounts: The annual salary payable pursuant to subsection (a) of section 51-47, as such salary may change from time to time; and for judges to whom a longevity payment has been made or is due and payable, in each instance under subsection (d) of section 51-47, (1) one and one-half per cent of annual salary, as such salary may change from time to time, for those who have completed ten or more but less than fifteen years of service as a judge or other state service or service as an elected official of the state or any combination of such service, (2) three per cent of annual salary, as such salary may change from time to time, for those who have completed fifteen or more but less than twenty years of service as a judge or other state service or service as an elected official of the state or any combination of such service, (3) four and one-half per cent of annual salary, as such salary may change from time to time, for those who have completed twenty or more but less than twenty-five years of service as a judge or other state service or service as an elected official of the state or any combination of such service, and (4) six per cent of annual salary, as such salary may change from time to time, for those who have completed twenty-five or more years of service as a judge or other state service or service as an elected official of the state or any combination of such service.

(b) For purposes of determining both the retirement salary of judges who first commenced service as judges on or after January 1, 1981, and prior to July 1, 2011, and the allowance payable to their surviving spouses, under subsection (b) of section 51-51, “salary” shall be composed of the total of the following amounts: The annual salary payable at the time of retirement or death, fixed in accordance with subsection (a) of section 51-47; and for judges to whom a longevity payment has been made or is due and payable, in each case under subsection (d) of section 51-47, (1) one and one-half per cent of the annual salary the judge was receiving at the time of retirement or death, for those who have completed ten or more but less than fifteen years of service as a judge or other state service or service as an elected official of the state or any combination of such service, (2) three per cent of the annual salary the judge was receiving at the time of retirement or death, for those who have completed fifteen or more but less than twenty years of service as a judge or other state service or service as an elected official of the state or any combination of such service, (3) four and one-half per cent of the annual salary the judge was receiving at the time of retirement or death, for those who have completed twenty or more but less than twenty-five years of service as a judge or other state service or service as an elected official of the state or any combination of such service, and (4) six per cent of the annual salary the judge was receiving at the time of retirement or death, for those who have completed twenty-five or more years of service as a judge or other state service or service as an elected official of the state or any combination of such service.

(c) For purposes of determining both the retirement salary of judges who first commenced service as judges on or after July 1, 2011, and the allowance payable to their surviving spouses, under subsection (b) of section 51-51, “salary” shall be composed of the total of the following amounts: The average annual salary for the five years next preceding his or her retirement payable at the time of retirement or death, fixed in accordance with subsection (a) of section 51-47; and for judges to whom a longevity payment has been made or is due and payable, in each case under subsection (d) of section 51-47, (1) one and one-half per cent of the annual salary the judge was receiving at the time of retirement or death, for those who have completed ten or more but less than fifteen years of service as a judge or other state service or service as an elected official of the state or any combination of such service, (2) three per cent of the annual salary the judge was receiving at the time of retirement or death, for those who have completed fifteen or more but less than twenty years of service as a judge or other state service or service as an elected official of the state or any combination of such service, (3) four and one-half per cent of the annual salary the judge was receiving at the time of retirement or death, for those who have completed twenty or more but less than twenty-five years of service as a judge or other state service or service as an elected official of the state or any combination of such service, and (4) six per cent of the annual salary the judge was receiving at the time of retirement or death, for those who have completed twenty-five or more years of service as a judge or other state service or service as an elected official of the state or any combination of such service.

(d) Notwithstanding any provision of the general statutes, on and after October 2, 2011, the retirement salary of a judge shall not exceed the limits of Section 415 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time.

(P.A. 84-399, S. 7, 17; P.A. 96-233; P.A. 11-61. S. 148; June Sp. Sess. P.A. 11-1, S. 12, 16; June 12 Sp. Sess. P.A. 12-1, S. 135.)

History: P.A. 96-233 included other state service or service as an elected official or any combination of such service for purposes of longevity credit for determination of retirement salary; P.A. 11-61 added Subsec. (c) re definition of “salary” for purposes of determining both the retirement salary of judges who first commenced service on or after July 1, 2011, and the allowance payable to their surviving spouses, and added Subsec. (d) re limitation on amount of retirement salary on or after September 2, 2011, effective upon approval by the General Assembly of the agreement between the state and the State Employees Bargaining Agent Coalition, signed by both parties on May 27, 2011, pursuant to P.A. 11-61, S. 165; June Sp. Sess. P.A. 11-1 provided that P.A. 11-61, S. 148, shall take effect upon approval by the General Assembly of an agreement between the state and the State Employees Bargaining Agent Coalition described in P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, effective July 1, 2011, and further provided that P.A. 11-61, S. 148, is repealed, effective September 1, 2011, if an agreement between the state and the State Employees Bargaining Agent Coalition has not been approved pursuant to P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, by September 1, 2011 (Revisor’s note: The agreement between the state and the State Employees Bargaining Agent Coalition referenced in June Sp. Sess. P.A. 11-1, S. 12, 16, was deemed approved by the General Assembly on August 22, 2011, pursuant to P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, S. 11); June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by adding “and prior to July 1, 2011” re calculation of retirement salary for judges commencing service on or after January 1, 1981, and amended Subsec. (d) by substituting “on and after October 2, 2011” for “on or after September 2, 2011” and deleting reference to family support magistrate or compensation commissioner, effective June 15, 2012.



Section 51-49g - Determination of retirement salary of compensation commissioners and allowance to surviving spouses.

(a) For purposes of determining both the retirement salary of compensation commissioners who first commenced service as compensation commissioners in a term commencing prior to January 1, 1981, and the allowance payable to their surviving spouses under subsection (a) of section 51-51, “salary” shall be composed of the total of the following amounts: The annual salary payable pursuant to subsection (a) of section 31-277, as such salary may change from time to time; and for compensation commissioners to whom a longevity payment has been made or is due and payable, in each instance under subsection (b) of section 31-277, (1) one and one-half per cent of annual salary, as such salary may change from time to time, for those who have completed ten or more but less than fifteen years of service as a compensation commissioner, (2) three per cent of annual salary, as such salary may change from time to time for those who have completed fifteen or more but less than twenty years of service as a compensation commissioner, (3) four and one-half per cent of annual salary, as such salary may change from time to time, for those who have completed twenty or more but less than twenty-five years of service as a compensation commissioner, and (4) six per cent of annual salary, as such salary may change from time to time, for those who have completed twenty-five or more years of service as a compensation commissioner.

(b) For purposes of determining both the retirement salary of compensation commissioners who first commenced service as compensation commissioners in a term commencing on or after January 1, 1981, and prior to July 1, 2011, and the allowance payable to their surviving spouses, under subsection (b) of section 51-51, “salary” shall be composed of the total of the following amounts: The annual salary payable at the time of retirement or death, fixed in accordance with subsection (a) of section 31-277; and for compensation commissioners to whom a longevity payment has been made or is due and payable, in each case under subsection (b) of section 31-277, (1) one and one-half per cent of the annual salary the compensation commissioner was receiving at the time of retirement or death, for those who have completed ten or more but less than fifteen years of service as a compensation commissioner, (2) three per cent of the annual salary the compensation commissioner was receiving at the time of retirement or death, for those who have completed fifteen or more but less than twenty years of service as a compensation commissioner, (3) four and one-half per cent of the annual salary the compensation commissioner was receiving at the time of retirement or death, for those who have completed twenty or more but less than twenty-five years of service as a compensation commissioner, and (4) six per cent of the annual salary the compensation commissioner was receiving at the time of retirement or death, for those who have completed twenty-five or more years of service as a compensation commissioner.

(c) For purposes of determining both the retirement salary of compensation commissioners who first commenced service as compensation commissioners on or after July 1, 2011, and the allowance payable to their surviving spouses, under subsection (b) of section 51-51, “salary” shall be composed of the total of the following amounts: The average annual salary for the five years next preceding his or her retirement payable at the time of retirement or death, fixed in accordance with subsection (a) of section 31-277; and for compensation commissioners to whom a longevity payment has been made or is due and payable, in each case under subsection (b) of section 31-277, (1) one and one-half per cent of the annual salary the compensation commissioner was receiving at the time of retirement or death, for those who have completed ten or more but less than fifteen years of service as a compensation commissioner or other state service or service as an elected official of the state or any combination of such service, (2) three per cent of the annual salary the compensation commissioner was receiving at the time of retirement or death, for those who have completed fifteen or more but less than twenty years of service as a compensation commissioner or other state service or service as an elected official of the state or any combination of such service, (3) four and one-half per cent of the annual salary the compensation commissioner was receiving at the time of retirement or death, for those who have completed twenty or more but less than twenty-five years of service as a compensation commissioner or other state service or service as an elected official of the state or any combination of such service, and (4) six per cent of the annual salary the compensation commissioner was receiving at the time of retirement or death, for those who have completed twenty-five or more years of service as a compensation commissioner or other state service or service as an elected official of the state or any combination of such service.

(d) Notwithstanding any provision of the general statutes, on and after October 2, 2011, the retirement salary of a compensation commissioner shall not exceed the limits of Section 415 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as amended from time to time.

(P.A. 84-399, S. 13, 17; 84-546, S. 163, 173; P.A. 92-226, S. 20, 28; June 12 Sp. Sess. P.A. 12-1, S. 136.)

History: P.A. 84-546 made technical changes to Subsec. (b), changing “judge” to “commissioner”; P.A. 92-226 amended section to provide that January 1, 1981, date re determination of retirement salary and surviving spouse allowance applies to date “term” commenced rather than to date “service” commenced; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (b) by adding “and prior to July 1, 2011” re calculation of retirement salary for compensation commissioners commencing service on or after January 1, 1981, and substituting “compensation commissioner” for “commissioner”, added Subsec. (c) re retirement salary for compensation commissioners commencing service on or after July 1, 2011, and added Subsec. (d) re retirement salary of compensation commissioners not to exceed limits prescribed in Internal Revenue Code, effective June 15, 2012.



Section 51-49h - Credit for military service.

(a) Any judge of the Superior Court, the Appellate Court or the Supreme Court who first commenced service as a judge prior to January 1, 1981, may elect to receive the retirement salary provided under subsection (b) of section 51-50. The surviving spouse of a deceased judge who has made an election under this section shall receive the allowances provided under subsection (b) of section 51-51.

(b) Any such judge, any family support magistrate or any compensation commissioner who is a veteran may receive credit for retirement purposes for military service, if such judge, family support magistrate or compensation commissioner makes retirement contributions for each month of military service equal to one-twelfth of five per cent of his first year’s salary as a judge, family support magistrate or compensation commissioner multiplied by the total number of months of such military service, except that (1) no retirement contribution shall be made for service as a prisoner of war, and (2) no credit shall be allowed for military service to any such judge, family support magistrate or compensation commissioner who has served less than ten years as a judge, family support magistrate or compensation commissioner, nor for more than fifty per cent of such military service or three years, whichever is less. Service credit for military service for retirement purposes other than service as a prisoner of war shall not be granted until payment of contributions is completed. Any application for military service credit under this section for service as a prisoner of war shall be accompanied by sufficient proof from the Veterans’ Administration of the United States that such judge, family support magistrate or compensation commissioner is a former prisoner of war.

(c) For purposes of this section: (1) “Armed forces” means the United States Army, Navy, Marine Corps, Coast Guard and Air Force; (2) “veteran” means any person honorably discharged from, or released under honorable conditions from active service in, the armed forces; (3) “military service” shall be service during World War II, December 7, 1941, to December 31, 1946; the Korean hostilities, June 27, 1950, to October 27, 1953; and the Vietnam era, January 1, 1964, to July 1, 1975, and shall include service as a prisoner of war.

(P.A. 86-295, S. 2, 3; P.A. 92-226, S. 10, 28; P.A. 98-197, S. 4, 8; June Sp. Sess. P.A. 98-1, S. 100, 121.)

History: P.A. 92-226 extended provisions of section to include family support magistrates; P.A. 98-197 amended Subsec. (b) by permitting compensation commissioners to purchase military service credit for retirement purposes, effective July 1, 1998; June Sp. Sess. P.A. 98-1 made technical changes in Subsec. (b), effective July 1, 1998.



Section 51-49i - Right to retirement salary of judge, family support magistrate or compensation commissioner retiring on or after July 1, 2022.

(a) For any judge, family support magistrate or compensation commissioner retiring on or after July 1, 2022, the right to a retirement salary in accordance with the provisions of this section shall vest and be nonforfeitable when the judge, family support magistrate or commissioner (1) has attained sixty-three years of age and has twenty-five years of service as a judge, family support magistrate or compensation commissioner, (2) has attained sixty-five years of age and has ten years of service as a judge, family support magistrate or compensation commissioner, or (3) has thirty years of state service credit under the provisions of chapter 66, provided not less than ten years of such state service was served as a judge, family support magistrate or compensation commissioner, and provided such state service shall not be used for retirement credit under said chapter 66. Any contributions made under said chapter 66 shall be transferred to the Judges, Family Support Magistrates and Compensation Commissioners Retirement Fund.

(b) Any judge, family support magistrate or compensation commissioner who has been refunded contributions from the State Employees Retirement Fund for any prior period of state service may receive credit for such service upon repayment of such refunded contributions with interest thereon at the rate of five per cent per year from the date of refund to the date of payment. The amount of such payment shall be transferred to the judges, family support magistrates and compensation commissioners retirement system. A judge, family support magistrate or compensation commissioner may elect to retire at any time thereafter.

(c) Each judge shall receive annually, as retirement salary, two-thirds of such judge’s salary as defined in section 51-49f, each family support magistrate shall receive annually, as retirement salary, two-thirds of such family support magistrate’s salary as defined in section 46b-233a, and each compensation commissioner shall receive annually, as retirement salary, two-thirds of such compensation commissioner’s salary as defined in section 51-49g; except that, if a judge, family support magistrate or compensation commissioner has served fewer than ten years at the time of his or her retirement under this section, his or her retirement salary shall be reduced in the ratio that the number of years of his or her completed service bears to the number of years of service that would have been completed at seventy years of age or ten years, whichever is less.

(P.A. 11-61, S. 149; June Sp. Sess. P.A. 11-1, S. 12, 16; June 12 Sp. Sess. P.A. 12-1, S. 137.)

History: P.A. 11-61 effective upon approval by the General Assembly of the agreement between the state and the State Employees Bargaining Agent Coalition, signed by both parties on May 27, 2011, pursuant to P.A. 11-61, S. 165; June Sp. Sess. P.A. 11-1 provided that P.A. 11-61, S. 149, shall take effect upon approval by the General Assembly of an agreement between the state and the State Employees Bargaining Agent Coalition described in P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, effective July 1, 2011, and further provided that P.A. 11-61, S. 149, is repealed, effective September 1, 2011, if an agreement between the state and the State Employees Bargaining Agent Coalition has not been approved pursuant to P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, by September 1, 2011 (Revisor’s note: The agreement between the state and the State Employees Bargaining Agent Coalition referenced in June Sp. Sess. P.A. 11-1, S. 12, 16, was deemed approved by the General Assembly on August 22, 2011, pursuant to P.A. 11-61, S. 165, as amended by June Sp. Sess. P.A. 11-1, S. 11); June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a) by adding Subdiv. designators (1), (2) and (3), changing “sixty-two years” to “sixty-five years of age” and making technical changes, amended Subsec. (b) by substituting “compensation commissioner” for “commissioner”, deleted former Subsec. (c) re retirement salary of a judge serving for at least 16 years and added new Subsec. (c) re retirement salary of a judge, family support magistrate and compensation commissioner, effective June 15, 2012.



Section 51-49j - Ability of judge, family support magistrate or compensation commissioner to make one-time irrevocable election re eligibility for certain retirement benefits.

On or before July 1, 2013, a judge, family support magistrate or compensation commissioner who is in service as a judge, family support magistrate or compensation commissioner on June 15, 2012, may make a one-time irrevocable election to begin paying the actuarial pension cost of maintaining the normal retirement eligibility existing in the retirement plan such judge, family support magistrate or compensation commissioner is participating in on June 15, 2012, but the eligibility requirements of which are scheduled to change effective July 1, 2022. The cost of making such an election shall be established by the plan’s actuaries and such cost shall be communicated to judges, family support magistrates and compensation commissioners by the Retirement Division of the Office of the Comptroller. The irrevocable election shall be made on a form prescribed by the State Employees Retirement Commission and shall indicate the judge’s, family support magistrate’s or compensation commissioner’s election to participate or not participate. In the event a judge, family support magistrate or compensation commissioner fails to make an election on or before July 1, 2013, he or she shall not be eligible to participate. In the event a judge, family support magistrate or compensation commissioner makes a successful claim to the State Employees Retirement Commission of agency error, such judge, family support magistrate or compensation commissioner shall make payments in accordance with the state’s usual practice.

(June 12 Sp. Sess. P.A. 12-1, S. 139.)

History: June 12 Sp. Sess. P.A. 12-1 effective June 15, 2012.



Section 51-50 - Retirement at age seventy or for disability.

(a) Each judge or compensation commissioner who first commenced service as a judge or compensation commissioner prior to January 1, 1981, and who attains the age of seventy while serving in his or her respective office or who is retired because of disability, shall receive the following retirement salary:

(1) A retired Chief Justice of the Supreme Court shall receive, annually, two-thirds of the salary for the office of Chief Justice of the Supreme Court;

(2) A retired Chief Court Administrator who was a judge shall receive, annually, two-thirds of the salary for the office of Chief Court Administrator;

(3) A retired associate judge of the Supreme Court shall receive, annually, two-thirds of the salary for the office of associate judge of the Supreme Court;

(4) A retired Chief Judge of the Appellate Court shall receive, annually, two-thirds of the salary for the office of Chief Judge of the Appellate Court;

(5) A retired judge of the Appellate Court shall receive, annually, two-thirds of the salary for the office of judge of the Appellate Court;

(6) A retired Deputy Chief Court Administrator who was a judge shall receive, annually, two-thirds of the salary for the office of Deputy Chief Court Administrator;

(7) A retired judge of the Superior Court shall receive, annually, two-thirds of the salary for the office of judge of the Superior Court;

(8) A retired judge of the Court of Common Pleas, a retired judge of the Circuit Court or a retired judge of the Juvenile Court, shall receive, annually, two-thirds of the salary for the office of judge of the Superior Court;

(9) A retired compensation commissioner shall receive, annually, two-thirds of the salary of a compensation commissioner.

(b) Each judge, family support magistrate or compensation commissioner who first commences service as a judge, family support magistrate or compensation commissioner on or after January 1, 1981, and who attains the age of seventy while serving in his or her respective office or who is retired because of disability shall receive as retirement, annually, two-thirds of the salary the judge, family support magistrate or compensation commissioner was receiving at the time of his or her retirement.

(1949 Rev., S. 3597; 1955, S. 1967d; 1959, P.A. 28, S. 90; 531, S. 21; February, 1965, P.A. 331, S. 47; 1967, P.A. 621, S. 3; 1971, P.A. 639, S. 4; P.A. 74-183, S. 31, 291; 74-309, S. 1, 17; P.A. 76-436, S. 10a, 63, 681; P.A. 77-576, S. 31, 65; P.A. 80-337, S. 2, 13; P.A. 82-248, S. 26; June Sp. Sess. P.A. 83-35, S. 2, 9; P.A. 84-399, S. 4, 17; P.A. 85-517, S. 2, 5; P.A. 87-198, S. 2, 6; P.A. 92-226, S. 11, 28.)

History: 1959 acts included judges of circuit and juvenile courts; 1965 act provided that section applies only to judge first appointed prior to June 8, 1965; 1967 act deleted 1965 provision and specified applicability of section to judges who reach age of 70 while serving as judge and judges who retire because of disability; 1971 act added provision re compensation commissioners and applied section as a whole to such commissioners; P.A. 74-183 made no change; P.A. 74-309 clarified basis for retirement compensation, substituting “salary of the judicial office held by him at the time of his retirement” for “salary of a judge of the court of which he was a member”; P.A. 76-436 changed basis for retirement compensation, adding provisions specifically applicable to chief court administrator, to associate judges of supreme court or superior court judges and to judges of common pleas, juvenile or circuit courts, deleting former provision re basis for retirement computation as amended by P.A. 74-309, effective July 1, 1978; P.A. 77-576 amended section to add provisions re increases in retirement compensation, effective July 1, 1978; P.A. 80-337 designated former provisions as Subsecs. (a) and (c), specifying in Subsec. (a) that provisions apply to judges and compensation commissioners who began serving before January 1, 1981, and deleting provision re retirement salary and increments for retired chief judge of superior court, and added provisions designated as Subsecs. (b) and (d); P.A. 82-248 restated provisions of section and divided Subsec (a) into subdivisions; June Sp. Sess. P.A. 83-35 added new Subdiv. in Subsec. (a) re retirement salary of retired judge of the appellate court; P.A. 84-399 amended Subsec. (a) by adding “for the office of” and deleting references to retirement benefits based on salary step levels, and deleted Subsec. (c) re definition of “salary”; P.A. 85-517 added disability retirement provisions for a retired chief presiding judge of the appellate court and a retired deputy chief court administrator who was a judge; P.A. 87-198 deleted “presiding” as adjective modifying “judge”; P.A. 92-226 extended provisions of Subsec. (b) to include family support magistrates.

See Sec. 31-283e re compensation commissioners’ right to elect benefits under this section.

Subsec. (a):

Subpara. (4) cited. 7 CA 136.



Section 51-50a - Right to retirement salary of judge, family support magistrate or compensation commissioner retiring prior to July 1, 2022.

(a)(1) The right of any judge, family support magistrate or compensation commissioner retiring prior to July 1, 2022, to a retirement salary in accordance with the provisions of this section shall vest and be nonforfeitable when the judge, family support magistrate or compensation commissioner has attained the age of sixty-five years, or has served twenty years as a judge, family support magistrate or compensation commissioner or has thirty years of state service credit under the provisions of chapter 66, provided not less than ten years of such state service was served as a judge, family support magistrate or compensation commissioner, and provided such state service shall not be used for retirement credit under chapter 66. Any contributions made under chapter 66 shall be transferred to the Judges, Family Support Magistrates and Compensation Commissioners Retirement Fund.

(2) Any judge, family support magistrate or compensation commissioner who has been refunded contributions from the State Employees Retirement Fund for any prior period of state service may receive credit for such service upon repayment of such refunded contributions with interest thereon at the rate of five per cent per year from the date of refund to the date of payment. The amount of such payment shall be transferred to the judges, family support magistrates and compensation commissioners retirement system. A judge, family support magistrate or commissioner may elect to retire at any time thereafter.

(3) Notwithstanding any provision of the general statutes, any judge who has served for at least sixteen years as a judge and was nominated by the Governor for a subsequent term but was not reappointed and who has attained sixty-three years of age, shall be eligible to receive a retirement salary effective upon the expiration of his term as a judge. The retirement salary shall be in the amount equal to the fraction of the retirement salary such judge would have received had he served until he was eligible to retire which corresponds to the ratio which the number of years of his completed service bears to the number of years of service which would have been completed at age sixty-five or twenty years, whichever is less.

(b) Each justice or judge or family support magistrate who retired while holding judicial office shall receive annually as retirement salary an amount in accordance with the provisions of section 51-50; and each compensation commissioner who first commenced service as a compensation commissioner prior to January 1, 1981, shall receive, annually, as retirement salary, two-thirds of the salary of a compensation commissioner, and each compensation commissioner who first commenced service as a compensation commissioner on or after January 1, 1981, shall receive, annually, as retirement salary, two-thirds of the salary the compensation commissioner was receiving at the time of his or her retirement; except that, if a judge, family support magistrate or commissioner has served fewer than ten years at the time of his retirement under this section, his retirement salary shall be reduced in the ratio which the number of years of his completed service bears to the number of years of service which would have been completed at age seventy, or ten years, whichever is less.

(1967, P.A. 621, S. 1; 1971, P.A. 639, S. 5; P.A. 74-183, S. 32, 291; P.A. 76-436, S. 63a, 681; P.A. 78-342, S. 2; P.A. 80-337, S. 3, 13; P.A. 82-248, S. 27; June Sp. Sess. P.A. 83-35, S. 5, 9; P.A. 92-226, S. 12, 28; P.A. 93-379, S. 4, 8; P.A. 98-197, S. 5, 8; June 12 Sp. Sess. P.A. 12-1, S. 140.)

History: 1971 act amended section to apply to compensation commissioners; P.A. 74-183 restated provisions re retirement salary of chief justice of supreme court and judges of all other courts, changing basis from “salary of a judge of the court of which he was a member at the time of his retirement” to “salary of the judicial office held by him at the time of his retirement”, effective December 31, 1974; P.A. 76-436 specified retirement salary as amount in accordance with Sec. 51-50 rather than as amount equaling two-thirds of salary of judicial office held at time of retirement, effective July 1, 1978; P.A. 78-342 restated provision re criteria for retirement; P.A. 80-337 allowed retirement after 20 years’ service rather than 25 years’ service and distinguished between those who began serving before January 1, 1981, and those who began serving on or after that date; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; June Sp. Sess. P.A. 83-35 amended Subsec. (a) by adding provision permitting retirement of judge or compensation commissioner who has 30 years of state service credit, provided not less than 10 years of such service was served as judge or compensation commissioner and such service shall not be used for retirement under chapter 66; P.A. 92-226 extended provisions of section to include family support magistrates; P.A. 93-379 amended Subsec. (a) by adding provision that any judge, family support magistrate or compensation commissioner who has been refunded retirement contributions may receive credit for such service upon repayment of refunded contributions plus interest, effective June 30, 1993; P.A. 98-197 amended Subsec. (a) by dividing Subsec. into Subdivs. and added Subdiv. (3) re eligibility of judge to receive retirement salary who has served for at least 16 years as a judge, was nominated by Governor for subsequent term but was not reappointed and has attained the age of 63, effective July 1, 1998; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (a)(1) by adding “retiring prior to July 1, 2022,” and substituting “compensation commissioner” for “commissioner”, effective June 15, 2012.

See Sec. 31-283e re compensation commissioners’ rights to elect benefits under this section.



Section 51-50b - Retirement contribution.

(a) There shall be deducted and withheld from the salary payable to each judge under subsections (a) and (d) of section 51-47, family support magistrate under subsection (h) of section 46b-231, and compensation commissioner under section 31-277 a sum equal to five per cent of the judge’s, family support magistrate’s or commissioner’s salary. The sums deducted and withheld shall be deposited in the Judge’s Retirement Fund. The provisions of this subsection shall apply to any family support magistrate who had elected under the provisions of subdivision (2) of subsection (i) of section 46b-231.

(b) The provisions of this section with respect to judges shall apply only to any person first appointed a judge of any court after May 20, 1967, and, on or after July 1, 1978, to any person who was appointed a judge on or prior to May 20, 1967, and who is reappointed to the same court on or after July 1, 1978, or who is appointed to a different court on or after July 1, 1978. The deduction or withholding shall commence with the reappointment or appointment, as the case may be. The appointment of a judge of the Supreme Court to the office of Chief Justice, the appointment, on or after August 1, 1983, of a judge of the Appellate Court to the Supreme Court prior to the expiration of his term as an Appellate Court judge or the appointment of a Superior Court judge to the Supreme Court or, on or after August 1, 1983, to the Appellate Court, prior to the expiration of his term as a Superior Court judge shall not be deemed to be a reappointment to the same court or appointment to a different court.

(c) All matching noncontributory payments required to be made by the state to carry out the provisions of sections 51-49, 51-50 and 51-50a on behalf of compensation commissioners shall be an expense of the compensation commission for purposes of assessment under section 31-345.

(d) All contributions made under this section shall be refunded without interest to any judge, family support magistrate or commissioner who resigns or is otherwise removed from judicial office or from the office of family support magistrate or the office of compensation commissioner prior to becoming eligible for retirement benefits or in the event of the death of any such judge, family support magistrate or commissioner, to his named beneficiary or, if none, his estate, provided no pension is payable under section 51-51.

(1967, P.A. 621, S. 2; 1971, P.A. 639, S. 6; P.A. 77-576, S. 47, 65; 77-602; P.A. 80-337, S. 11, 13; P.A. 81-456, S. 4; P.A. 82-248, S. 28; 82-392, S. 1, 3; P.A. 84-399, S. 5, 17; P.A. 85-613, S. 75, 154; P.A. 86-295, S. 1, 3; P.A. 92-226, S. 13, 28.)

History: 1971 act added provision re payments on behalf of compensation commissioners and applied previously existing provisions to compensation commissioners; P.A. 77-576 added provisions re effect of reappointment to same court or appointment to a different court and re refund of contributions to judge or compensation commissioner who ceases to hold office before becoming eligible for retirement; P.A. 77-602 replaced refund provision of P.A. 77-576 with new provision applicable to judge or compensation commissioner who resigns or is otherwise removed from office rather than to judge or compensation commissioner who “ceases to hold office”; P.A. 80-337 clarified meaning of “salary” for purposes of section; P.A. 81-456 required that deductions from judges’ salaries be deposited in judge’s retirement fund rather than in general fund; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 82-392 added provision re refund of all contributions in the event of death of judge or compensation commissioner to his named beneficiary, or if none, his estate, provided no pension is payable under Sec. 51-51; P.A. 84-399 amended Subsec. (a) by adding references to salary payable to each judge under Subsecs. (a) and (d) of Sec. 54-47 and compensation commissioner under Sec. 31-277 and deleted Subsec. (e) re definition of “salary”; P.A. 85-613 made technical changes, substituting reference to Sec. 51-47 for reference to Sec. 54-47; P.A. 86-295 amended Subsec. (b) to provide that the appointment on and after August 1, 1983, of judge of the appellate court to the supreme court prior to expiration of term as appellate judge, or judge of the superior court to the appellate court prior to expiration of term as superior court judge shall not be deemed to be reappointment to same court or appointment to different court; P.A. 92-226 extended provisions of section to include any family support magistrate who had elected under Sec. 46b-231 to be included in this section.

See Sec. 51-49d re funding of retirement system.



Section 51-50c - Assignment of senior judges to judicial duties. Participation in alternative dispute resolution program approved by STA-FED ADR, Inc.

(a)(1) Any senior judge of the Supreme Court may be designated and assigned by the Chief Justice or the Chief Court Administrator to perform such judicial duties in the Supreme Court or by the Chief Court Administrator to perform such judicial duties in the Superior Court, as such senior judge is willing to undertake; (2) any senior judge of the Appellate Court may be designated by the Chief Judge of the Appellate Court or the Chief Court Administrator to perform such judicial duties in the Appellate Court or by the Chief Court Administrator to perform such judicial duties in the Superior Court, as such senior judge is willing to undertake.

(b) Any senior judge of the Superior Court may be designated and assigned by the Chief Court Administrator to perform such judicial duties in the Superior Court as such senior judge is willing to undertake.

(c) A senior judge shall not perform judicial duties unless such senior judge is so designated and assigned except as a state referee in the manner prescribed by law.

(d) The Chief Court Administrator may designate, assign or summon any senior judge, in any matter in which the Chief Court Administrator may designate, assign or summon a judge or judges, to sit or act in any judicial capacity.

(e) The Chief Court Administrator may make new designations and assignments in accordance with the provisions of this section and may revoke designations and assignments previously made by the Chief Court Administrator.

(f) A senior judge may participate in an alternative dispute resolution program approved by STA-FED ADR, Inc. in any year commencing July first provided such judge performed the duties of a senior judge for at least seventy-five days during the preceding year, except that (1) for the year commencing July 1, 1993, a senior judge may participate in said alternative dispute resolution program without having performed the duties of a senior judge for seventy-five days during the preceding year and (2) a senior judge may participate in said alternative dispute resolution program from the date such judge assumes the status of a senior judge, through the completion of the year commencing July first following such date, without having satisfied the seventy-five-day requirement.

(1967, P.A. 621, S. 6–10; P.A. 74-183, S. 33, 291; 74-309, S. 3, 17; P.A. 76-436, S. 10a, 65, 681; P.A. 77-576, S. 34, 65; P.A. 82-248, S. 29; P.A. 93-108, S. 2, 6; P.A. 99-215, S. 7, 25, 29.)

History: P.A. 74-183 revised Subsec. (d) to reflect transfer of circuit court functions to court of common pleas, effective December 31, 1974; P.A. 74-309 referred to “senior” judges rather than to “retired” judges throughout section, authorized assignments to supreme court duties by chief justice in Subsec. (a), inserted new Subsec. (e) re senior judges of juvenile court, relettering former Subsec. (e) as Subsec. (f), and new Subsec. (g) re chief court administrator’s power to assign duties to senior judges; P.A. 76-436 deleted Subsec. (d) re assignment of senior judge of common pleas court to duties in circuit court, that court having been replaced by common pleas court in P.A. 74-183, relettering remaining Subsecs. accordingly, and amended Subsecs. (c) and (d), formerly (e), to reflect transfer of common pleas and juvenile courts’ functions to superior court, effective July 1, 1978; P.A. 77-576 deleted Subsecs. (c) and (d) re assignment of senior judges of common pleas and juvenile courts to duties in superior court to fully effect provisions of P.A. 76-436, effective July 1, 1978; P.A. 82-248 rephrased section and added provisions re authority of chief court administrator to make and revoke assignments and filing and recording of assignments with clerks; P.A. 93-108 added Subsec. (g) re participation of senior judges in alternative dispute resolution program approved by STA-FED ADR, Inc., effective June 3, 1993; P.A. 99-215 added Subsec. (a)(2) re designation of senior judge of the Appellate Court to perform judicial duties in the Appellate Court or the Superior Court and made technical changes, effective June 29, 1999, and deleted Subsec. (f) re filing of designations and assignments with clerk and entered on minutes of court and relettered remaining Subsec. accordingly.

Cited. 41 CS 1.

Subsec. (c):

Cited. 199 C. 496.

Subsec. (g):

P.A. 93-108 cited. 226 C. 475.



Section 51-50d - Duties and powers of senior judges.

(a) A senior judge shall have all the powers of a judge of the court to which he is designated and assigned.

(b) A senior judge shall discharge, during the period of his designation and assignment, all judicial duties for which he is designated and assigned. He may be required to perform any duty which might be required of a judge of the court to which he is designated and assigned.

(1967, P.A. 621, S. 13; P.A. 74-309, S. 4, 17; P.A. 82-248, S. 30.)

History: P.A. 74-309 referred to senior judges rather than to retired justices or judges; P.A. 82-248 restated section and divided section into Subsecs. but made no substantive change.

Statute gives senior judge same powers as other judges of the superior court including issuance of search warrants outside judicial districts for which they are assigned. 41 CS 1.



Section 51-50e - Senior judge may complete matters after expiration of his assignment.

A senior judge who has sat by designation and assignment in any court may, notwithstanding the expiration of his designation and assignment, decide or join in the decision and final disposition of all matters submitted to him during his assignment period and may decide or join in the consideration and disposition of applications for rehearing or further proceedings in the matters, including matters relating to cases on appeal.

(1967, P.A. 621, S. 14; P.A. 74-309, S. 5, 17; P.A. 82-248, S. 31.)

History: P.A. 74-309 referred to senior judges rather than to retired justices or judges; P.A. 82-248 restated provisions of section but made no substantive change.



Section 51-50f - Powers of certain state referees.

A retired Chief Justice or judge of the Supreme Court, judge of the Appellate Court, judge of the Superior Court or judge of the Court of Common Pleas, acting as a state referee after attaining the age of seventy years, shall have the power of a judge of the Superior Court on matters referred to him from the Superior Court.

(1967, P.A. 621, S. 11; P.A. 76-436, S. 468, 681; P.A. 82-248, S. 32; P.A. 85-140, S. 2.)

History: P.A. 76-436 removed reference to powers of common pleas court judge, reflecting transfer of common pleas court functions to superior court, effective July 1, 1978; P.A. 82-248 made technical revision but no substantive change; P.A. 85-140 applied provisions of section to retired appellate court judges.

See Conn. Const. Art. V, S. 6 re seventy-year age limit for persons serving as judges unless serving as state referee.

See Secs. 52-434, 52-434a re state referees, generally.

Referee directed to file report under section 13a-76 where case had been heard before passage of this section. 27 CS 494.



Section 51-50g - Chief Court Administrator may make new assignments.

Section 51-50g is repealed.

(1967, P.A. 621, S. 12; P.A. 76-436, S. 10a, 66, 681; P.A. 82-248, S. 163.)



Section 51-50h - Power of retired judges to decide small claims.

(a) A retired judge of the Court of Common Pleas or Superior Court acting as a state referee, may, at locations designated by the Chief Court Administrator, hear and determine small claims matters and render judgment thereon.

(b) A retired judge of the Circuit Court acting as a state referee may hear and determine small claims matters at locations designated by the Chief Court Administrator. After the hearing, such retired judge shall report his findings to the referring court.

(1972, P.A. 108, S. 11; P.A. 74-183, S. 35, 291; P.A. 76-436, S. 10a, 67, 681; P.A. 77-576, S. 36, 65; P.A. 78-379, S. 4, 27; P.A. 82-248, S. 33.)

History: P.A. 74-183 included retired judges of common pleas court in provisions and replaced chief judge of circuit court with chief judge of common pleas court, reflecting transfer of duties from circuit court to court of common pleas, effective December 31, 1974; P.A. 76-436 included retired judges of superior court, deleted reference to judges’ power to render judgments on small claims matters and replaced chief judge of common pleas court with chief court administrator, effective July 1, 1978; P.A. 77-576 rephrased section restoring reference to judges’ power to render judgment on small claims matters, effective July 1, 1978; P.A. 78-379 required that retired circuit court judge report findings to referring court, terminating his power to render judgment on small claims matters; P.A. 82-248 reworded section and divided section into Subsecs.



Section 51-50i - Senior judges, reappointment, successors.

(a) Any judge who retires from full-time active service, who has not attained the age of seventy and who is an elector and a resident of this state, shall be a senior judge of the court of which he is a member during the remainder of the term of office for which he was appointed, and he shall be eligible for reappointment to succeeding terms as such senior judge in the manner prescribed by law for the appointment of a judge of the court of which he is a member.

(b) A successor to any judge who retires shall be appointed in the manner prescribed by law.

(c) Any senior judge of the Court of Common Pleas or the Juvenile Court shall be eligible for appointment in accordance with subsection (a) of this section to a term as a senior judge of the Superior Court provided such senior judge shall not attain the age of seventy prior to July 1, 1978.

(P.A. 74-309, S. 2, 17; P.A. 77-576, S. 35, 65; P.A. 87-508, S. 6, 10.)

History: P.A. 77-576 added Subsec. (c) re appointment of senior judge of common pleas or juvenile court as senior judge in superior court, effective July 1, 1978; P.A. 87-508 amended Subsec. (a) to require that senior judges be electors and residents of this state.



Section 51-50j - Retired Supreme Court, Appellate Court and Superior Court judges eligible for certain duties.

Each retired Chief Justice, associate judge of the Supreme Court, judge of the Appellate Court and judge of the Superior Court shall be eligible for the performance of judicial duties and all services under the provisions of sections 9-625, 51-194, 51-207, 53a-45, 54-47b to 54-47g, inclusive, and 54-82.

(P.A. 74-309, S. 14, 17; P.A. 78-280, S. 73, 127; June Sp. Sess. P.A. 83-29, S. 57, 82; P.A. 86-99, S. 32, 34; P.A. 91-407, S. 2, 42; P.A. 10-43, S. 7.)

History: P.A. 78-280 substituted “associate” for “associated” judge of supreme court, a technical correction; June Sp. Sess. P.A. 83-29 included reference to judge of the appellate court; P.A. 86-99 replaced reference to Sec. 9-346 with reference to Sec. 9-346b; P.A. 91-407 deleted reference to “54-47” and substituted “54-47b to 54-47g, inclusive,” in lieu thereof; P.A. 10-43 deleted reference to repealed Sec. 51-204.



Section 51-50k - Private practice of law prohibited.

Each retired justice or judge who is designated and assigned by the Chief Justice or the Chief Court Administrator to perform judicial duties shall be an elector and a resident of this state, shall be a member of the bar of the state of Connecticut and shall not engage in private practice. Participation in an alternative dispute resolution program approved by STA-FED ADR, Inc. shall not be considered the private practice of law.

(P.A. 74-309, S. 15, 17; P.A. 79-426, S. 1; P.A. 87-508, S. 7, 10; P.A. 93-108, S. 3, 6.)

History: P.A. 79-426 specified applicability to retired justice or judge “who is designated and assigned by the chief justice or the chief court administrator to perform judicial duties”; P.A. 87-508 required that retired judges who perform judicial duties be electors and residents of this state; P.A. 93-108 specified participation in alternative dispute resolution program approved by STA-FED, ADR Inc. shall not be considered private practice of law, effective June 3, 1993.



Section 51-50l - Retired senior judges eligible for appointment as state referees.

(a) Each senior judge who ceases to hold office as a senior judge because of having reached the age of seventy years and who is an elector and a resident of this state shall be a state referee for the remainder of his term of office as a judge and shall be eligible for appointment as a state referee during the remainder of his life in the manner prescribed by law for the appointment of a judge of the court of which he is a member.

(b) Each such judge who was a judge of the Superior Court or the Court of Common Pleas may exercise, as shall be prescribed by law, the powers of a judge of the Superior Court on matters referred to him as a state referee by the Chief Court Administrator as provided in section 2 of article eighth of the amendments to the Constitution of this state.

(P.A. 74-309, S. 8, 17; P.A. 76-436, S. 10a, 68, 681; P.A. 79-426, S. 2; P.A. 80-222, S. 2; P.A. 82-248, S. 34; P.A. 84-546, S. 111, 173; P.A. 87-508, S. 8, 10.)

History: P.A. 76-436 revised section to reflect transfer of common pleas court functions to superior court, effective July 1, 1978; P.A. 79-426 specified that senior judges 70 years old or older are eligible for appointment as state referee where previously section stated that such senior judges “shall be” referees, implying automatic change in status; P.A. 80-222 specified that senior judges, upon reaching 70 years of age, automatically become state referees for the remaining portion of their term of office as judge; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 84-546 made technical change in Subsec. (b), correcting constitutional cite; P.A. 87-508 amended Subsec. (a) to require that state referees be electors and residents of this state.



Section 51-51 - Pensions for surviving spouses and children of judges, family support magistrates and compensation commissioners.

(a) The surviving spouse of a deceased judge or of a compensation commissioner who commenced service as a judge or compensation commissioner prior to January 1, 1981, who died while holding judicial office or while holding the office of compensation commissioner or who died after retirement, shall receive, annually, for the rest of his or her natural life the following allowances:

(1) The surviving spouse of a person who was a Chief Justice of the Supreme Court shall receive, annually, one-third of the salary for the office of Chief Justice of the Supreme Court.

(2) The surviving spouse of a Chief Court Administrator who was a judge shall receive, annually, one-third of the salary for the office of Chief Court Administrator.

(3) The surviving spouse of a person who was an associate judge of the Supreme Court, shall receive, annually, one-third of the salary for the office of an associate judge of the Supreme Court.

(4) The surviving spouse of a person who was Chief Judge of the Appellate Court shall receive, annually, one-third of the salary for the office of Chief Judge of the Appellate Court.

(5) The surviving spouse of a judge of the Appellate Court shall receive, annually, one-third of the salary for the office of a judge of the Appellate Court.

(6) The surviving spouse of a Deputy Chief Court Administrator who was a judge shall receive, annually, one-third of the salary for the office of Deputy Chief Court Administrator.

(7) The surviving spouse of a person who was a judge of the Superior Court shall receive, annually, one-third of the salary for the office of a judge of the Superior Court.

(8) The surviving spouse of a deceased judge of the Court of Common Pleas, of the Circuit Court or of the Juvenile Court, shall receive annually, one-third of the salary for the office of Superior Court judge.

(9) The surviving spouse of a deceased compensation commissioner shall receive, annually, one-third of the salary of a compensation commissioner.

(b) The surviving spouse of a deceased judge of the Supreme Court, the Appellate Court or the Superior Court or of a family support magistrate or of a compensation commissioner who first commenced service as a judge, family support magistrate or compensation commissioner on or after January 1, 1981, and (1) who died while holding judicial office or the office of family support magistrate or compensation commissioner shall receive, annually, for the rest of his or her natural life, an allowance equal to one-third of the salary such judge, family support magistrate or compensation commissioner was receiving on the date of his or her death; or (2) who died after the judge, family support magistrate or compensation commissioner had retired shall receive, annually, for the rest of his or her natural life, an allowance equal to one-half of the retirement salary including any cost of living allowances the judge, family support magistrate or compensation commissioner was receiving on the date of his or her death.

(c) The surviving spouse of a deceased judge or of a family support magistrate or of a compensation commissioner who died after the judge, family support magistrate or compensation commissioner had resigned with a vested right to a retirement salary under the provisions of section 51-49a, shall receive, annually, for the rest of his or her natural life, an allowance equal to one-half of the retirement salary the judge, family support magistrate or compensation commissioner would have received had he or she lived until he or she was so eligible.

(d) If a judge, family support magistrate or compensation commissioner leaves no surviving spouse, or if the surviving spouse dies before the youngest child of such judge, family support magistrate or compensation commissioner reaches the age of eighteen, the pension, if any, otherwise payable to his or her surviving spouse under this section shall be payable, until the youngest child reaches the age of eighteen, to the guardian of the child, for the support of such child and any other children of the judge, family support magistrate or compensation commissioner under the age of eighteen.

(e) The provisions of this section shall not apply to a surviving spouse or child who is receiving a pension under the provisions of any special act.

(1949 Rev., S. 3598; September, 1950, 1953, 1955, S. 1968d; November, 1955, S. N194; 1959, P.A. 28, S. 91; 531, S. 22; 1967, P.A. 621, S. 4; 1972, P.A. 89, S. 1; P.A. 74-45; 74-183, S. 36, 291; P.A. 76-436, S. 68a, 681; P.A. 77-515, S. 1, 3; 77-576, S. 33, 65; P.A. 79-631, S. 87, 111; P.A. 80-337, S. 5, 13; P.A. 81-472, S. 89, 159; P.A. 82-248, S. 35; P.A. 84-399, S. 6, 17; P.A. 85-517, S. 3, 5; P.A. 87-198, S. 3, 6; P.A. 92-226, S. 14, 28.)

History: 1959 acts applied provisions to widows of circuit court judges and widows of juvenile court judges; 1967 act deleted requirement that judge must have attained age of 70 for provisions to apply, deleted provision re widows of judges who retired for disability under provisions of Sec. 51-49 and raised allowance from one-fourth to one-third of judge’s salary; 1972 act applied provisions to widows of compensation commissioners; P.A. 74-45 amended section to refer to both male and female judges and substituted “surviving spouse” for “widow” accordingly; P.A. 74-183 changed basis for allowance from one-third of “salary of a judge of the court of which her husband or his wife was a judge at the time of such judge’s retirement or death” to one-third of the “salary of the judicial office held by such deceased judge at the time of his or her retirement or death”, effective December 31, 1974; P.A. 76-436 changed basis for payments to spouses of deceased judges of common pleas, circuit or juvenile court from one-third of salary of the judicial office held by the deceased judge at the time of retirement or death to one-third of the first step of the salary of a superior court judge and added proviso re payments to spouses of superior court judges who died before becoming eligible for the maximum salary of a superior court judge, reflecting transfer of former courts’ functions to superior court, effective July 1, 1978; P.A. 77-515 based payments to spouses of circuit court judges on one-third of common pleas court judge’s salary; P.A. 77-576 specified that allowance is to continue for the rest of the surviving spouse’s natural life and added provisions re increments in payments, effective July 1, 1978; P.A. 79-631 deleted contradictory provision re allowances for spouses of common pleas or juvenile court judges which had stated amount as one-third of salary for fifth year of service as superior court judge; P.A. 80-337 designated previous provisions as Subsecs. (a), (d) and (e), amended Subsec. (a) to specify applicability to spouses of judges and compensation commissioners who began serving as such before January 1, 1981, and to delete provision re allowances to spouses of deceased chief judges of superior court, amended Subsecs. (d) and (e) to clarify provisions re allowances to children and inserted new provisions designated as Subsecs. (b), (c) and (f) re allowances to spouses of judges and compensation commissioners who began serving on or after July 1, 1981, to spouses of those whose retirement rights had vested under Sec. 51-49a and re definition of “salary”; P.A. 81-472 made technical changes; P.A. 82-248 reworded some provisions and divided Subsec. (a) into subdivisions; P.A. 84-399 deleted references to levels of judicial office, reworded benefit provisions for surviving spouses of judges, changed “monthly” to “annually” and deleted Subsec. (f) re definition of “salary”; P.A. 85-517 added provisions re allowances for surviving spouse of a chief presiding judge of the appellate court and a deputy chief court administrator who was a judge, effective July 1, 1986; P.A. 87-198 substituted “chief judge” for “chief presiding judge”; P.A. 92-226 extended provisions of section to include family support magistrates.



Section 51-51a to 51-51f - Judicial Review Council.

Sections 51-51a to 51-51f, inclusive, are repealed.

(1969, P.A. 771, S. 1–5; 1971, P.A. 188; P.A. 74-183, S. 37, 291; 74-338, S. 2, 94; P.A. 75-328, S. 1–4, 75-479, S. 4, 25; P.A. 76-436, S. 69, 681; P.A. 77-494, S. 17, 18.)






Chapter 872a - Removal, Suspension and Censure of Judges

Section 51-51g - Declaration of intent.

The General Assembly finds that for the impartial and effective administration of justice in this state (1) the continued independence of the judiciary is indispensable, (2) it is in the public interest to foster the dignity and integrity of the judiciary, (3) to the foregoing ends it is desirable to establish appropriate mechanisms and procedures for the maintenance of judicial discipline, and (4) the mere making of unpopular or erroneous decisions is not a ground for judicial discipline or for a finding of want of judicial integrity.

(P.A. 77-494, S. 1, 18.)



Section 51-51h - Application of chapter.

This chapter shall apply to judges of the Superior Court, judges of the Appellate Court, judges of the Supreme Court, compensation commissioners and family support magistrates, and the term “judges” as used in this chapter refers to such judges and also to senior judges and state referees.

(P.A. 77-494, S. 2, 18; P.A. 82-248, S. 36; P.A. 85-140, S. 3; P.A. 86-402, S. 1, 13; P.A. 89-360, S. 29, 45; P.A. 92-160, S. 11, 19.)

History: P.A. 82-248 made technical revision rewording section; P.A. 85-140 included appellate court judges among those judges to whom chapter applies; P.A. 86-402 specified that “judges” refers to state referees and deleted exception re Sec. 51-51j; P.A. 89-360 applied provisions of chapter to family support magistrates; P.A. 92-160 added reference to compensation commissioners.

Cited. 41 CS 1.



Section 51-51i - Grounds for removal, suspension and censure.

(a) In addition to removal by impeachment and removal by the Governor on the address of two-thirds of each house of the General Assembly as provided in the Connecticut Constitution, a judge shall be subject, in the manner and under the procedures provided in this chapter to censure, suspension or removal from office for (1) conduct prejudicial to the impartial and effective administration of justice which brings the judicial office in disrepute, (2) wilful violation of section 51-39a or any canon of judicial ethics, (3) wilful and persistent failure to perform the duty of a judge, (4) neglectful or incompetent performance of the duties of a judge, (5) final conviction of a felony or of a misdemeanor involving moral turpitude, (6) disbarment or suspension as an attorney-at-law, (7) wilful failure to file a financial statement or the filing of a fraudulent financial statement required under section 51-46a, or (8) temperament which adversely affects the orderly carriage of justice.

(b) In addition to removal by the Governor for cause pursuant to subsection (f) of section 46b-231, a family support magistrate shall be subject, in the manner and under the procedures provided in this chapter to censure, suspension or removal from office for (1) conduct prejudicial to the impartial and effective administration of justice which brings the magisterial office in disrepute, (2) wilful violation of section 51-39a or any canon of judicial ethics, (3) wilful and persistent failure to perform the duty of a magistrate, (4) neglectful or incompetent performance of the duties of a magistrate, (5) final conviction of a felony or of a misdemeanor involving moral turpitude, (6) disbarment or suspension as an attorney-at-law, (7) wilful failure to file a financial statement or the filing of a fraudulent financial statement required under section 51-46a, or (8) temperament which adversely affects the orderly carriage of justice.

(c) In addition to removal by the Governor for cause pursuant to subsection (e) of section 31-276, a compensation commissioner shall be subject, in the manner and under procedures provided in this chapter to censure, suspension or removal from office for (1) conduct prejudicial to the impartial and effective administration of the duties of a compensation commissioner which brings the office of compensation commissioner in disrepute, (2) wilful violation of any provision of the code of ethics for workers’ compensation commissioners, (3) wilful and persistent failure to perform the duty of a compensation commissioner, (4) neglectful or incompetent performance of the duties of a compensation commissioner, (5) final conviction of a felony or a misdemeanor involving moral turpitude, (6) disbarment or suspension as an attorney-at-law, or (7) temperament which adversely affects the orderly carriage of the duties of a compensation commissioner.

(P.A. 77-494, S. 3, 18; P.A. 78-281, S. 3; P.A. 82-248, S. 37; P.A. 84-435, S. 4, 6; P.A. 86-402, S. 2, 13; P.A. 89-360, S. 30, 45; P.A. 92-160, S. 12, 19; P.A. 99-267, S. 1, 3.)

History: P.A. 78-281 added Subdiv. (8) re disciplinary actions against judges who wilfully fail to file financial statement or who file fraudulent statement; P.A. 82-248 deleted “a” before “wilful” and substituted “any canon” for “the cannons”; P.A. 84-435 amended Subdiv. (2) by adding reference to Sec. 51-39a, effective July 1, 1985; P.A. 86-402 deleted former Subdiv. (5) re censure, suspension or removal for habitual intemperance in use of intoxicating liquors or controlled substances, renumbering as necessary, and added Subdiv. (8) re temperament which adversely affects the orderly carriage of justice; P.A. 89-360 added Subsec. (b) re grounds for removal, censure and suspension of family support magistrate; P.A. 92-160 added Subsec. (c) re grounds for censure, suspension or removal from office of compensation commissioner; P.A. 99-267 amended Subsec. (c) by adding wilful violation of any provision of the code of ethics for workers’ compensation commissioners as a ground for censure, suspension or removal from office and made technical changes, effective July 8, 1999.

Cited. 42 CS 129.



Section 51-51j - Removal or suspension by Supreme Court.

(a) The Supreme Court may remove or suspend any judge or family support magistrate for any period upon recommendation of the Judicial Review Council, established under section 51-51k, or on its own motion. Upon receipt of such recommendation or on its own motion, the Supreme Court shall make an investigation of the conduct complained of and hold a hearing thereon, unless such an investigation and hearing has been held by the Judicial Review Council.

(b) If the recommendation or motion involves the conduct of a member of the Supreme Court, such member shall be disqualified with regard to the investigation, hearing and decision on the recommendation or motion.

(c) Hearings under this section shall not be public unless requested by the judge or family support magistrate under investigation.

(d) In determining whether to remove or suspend a judge or family support magistrate from office, the determination shall be made by a full court, as provided in section 51-207. A judge or family support magistrate shall not be removed except on the concurrent opinion of the members of the full court as provided in section 51-207, and a judge or family support magistrate shall not be suspended for any period of time, except upon a majority vote of the court.

(P.A. 77-494, S. 4, 18; P.A. 82-248, S. 38; P.A. 88-364, S. 67, 123; P.A. 89-360, S. 31, 45; P.A. 92-160, S. 17, 19.)

History: P.A. 82-248 made technical revision, rewording some provisions and dividing sections into Subsecs. but made no substantive change; P.A. 88-364 made technical change in Subsec. (d); P.A. 89-360 added references to family support magistrates; P.A. 92-160 deleted Subsec. (e) re adoption of rules by supreme court concerning judicial review council.

Cited. 42 CS 129.



Section 51-51k - Judicial Review Council.

(a) Composition of council. There is established a Judicial Review Council, within the Office of Governmental Accountability established under section 1-300, to be composed of the following members: (1) Three judges of the Superior Court, who are not also judges of the Supreme Court, who shall be appointed by the Governor, from a list of six judges selected by the members of the Superior Court, with the approval of the General Assembly, (2) three attorneys-at-law admitted to practice in this state, who shall be appointed by the Governor with the approval of the General Assembly, (3) six persons who are not judges or attorneys-at-law, who shall be appointed by the Governor with the approval of the General Assembly, and (4) thirteen alternate members who shall be appointed by the Governor with the approval of the General Assembly, as follows: (A) Two judges of the Superior Court who are not also judges of the Supreme Court, from a list of four judges selected by the members of the Superior Court, (B) two attorneys-at-law admitted to practice in this state, (C) three persons who are not judges or attorneys-at-law, (D) three compensation commissioners, and (E) three family support magistrates.

(b) Alternate members. An alternate member who is a judge, attorney-at-law or person who is not a judge or attorney-at-law shall serve at probable cause hearings and public hearings in lieu of a member who is a judge, attorney-at-law or person who is not a judge or attorney-at-law, respectively, when such member is absent or disqualified, as designated by the executive director of the council. An alternate member who is a compensation commissioner shall serve as a member of the council in lieu of one of the members who is a judge of the Superior Court, as designated by the executive director, when the subject of a complaint or investigation is a compensation commissioner. An alternate member who is a family support magistrate shall serve as a member of the council in lieu of one of the members who is a judge of the Superior Court, as designated by the executive director, when the subject of a complaint or investigation is a family support magistrate. An alternate member shall have the same power as the member he or she is temporarily replacing during the absence or disqualification of the member.

(c) Appointment and terms of members on and after December 1, 1992. On and after December 1, 1992, members shall be appointed in accordance with subsection (a) of this section as follows: One judge shall be appointed for a term of two years, one judge shall be appointed for a term of three years and one judge shall be appointed for a term of four years; one attorney shall be appointed for a term of two years, one attorney shall be appointed for a term of three years and one attorney shall be appointed for a term of four years; two lay members shall be appointed for terms of two years, two lay members shall be appointed for terms of three years, and two lay members shall be appointed for terms of four years. Thereafter, members shall serve for terms of four years. Members may continue in office until a successor is appointed and qualified. No member appointed on or after December 1, 1992, may serve consecutive terms, and if the member is an attorney, no member of his or her firm may serve a term consecutive to such member, provided no member may serve for more than two terms. Vacancies on the council shall be filled for the unexpired portion of any term in the same manner as the original appointment. Any member who is a judge, family support magistrate or compensation commissioner and retires from full-time active service as a judge, family support magistrate or compensation commissioner shall automatically cease to be a member of the council, and a vacancy shall be deemed to occur. Alternate members shall be appointed for terms of three years and shall not serve consecutive terms as alternate members.

(d) Holding elected or appointed positions restricted. No member of the council, except a judge, family support magistrate or compensation commissioner, may hold any elected or appointed position with compensation within the state or United States, or be a selectman or chief executive officer of any municipality, or a full or part-time employee of the Judicial Department or Workers’ Compensation Commission, or a member of a national or state central committee, or a chairperson of any political party.

(e) Executive director. (1) The Judicial Review Council shall employ an executive director and such other staff as is necessary for the performance of its functions and duties.

(2) The executive director may investigate any complaint filed pursuant to section 51-51l and present evidence obtained pursuant to any such investigation to the council.

(f) Brochure. The Judicial Review Council shall develop a concise brochure written in plain language to provide the public with information concerning the purpose, authority, jurisdiction and process of the Judicial Review Council. The council shall distribute the brochure to all court administrative offices and to any person who files a complaint pursuant to section 51-51l.

(g) Annual report. The Judicial Review Council shall submit to the Governor, the Judicial Department, the joint standing committee of the General Assembly having cognizance of matters relating to the Judicial Review Council, and the judges of the Superior Court annually on or before September first, a report of its activities for the previous fiscal year, including the number of complaints received and the number of each type of complaint disposition, including the number of dismissals, the number of admonishments and the number of cases in which probable cause was found.

(h) Office space. The Commissioner of Administrative Services shall provide the Judicial Review Council office space for the conduct of duties of the council.

(i) Regulations. The Judicial Review Council shall adopt regulations in accordance with the provisions of chapter 54 to establish rules and procedures for the council in the discharge of its duties under this chapter and to provide standards for the identification of and procedures for the treatment of conflicts of interest for council members, which standards shall require that any professional or ethical codes of conduct shall apply to any professional member of the council subject to such codes of conduct.

(P.A. 77-494, S. 5, 18; P.A. 82-248, S. 39; P.A. 86-402, S. 3, 13; P.A. 92-160, S. 2, 6–9, 18, 19; P.A. 93-18; P.A. 94-57, S. 1, 2; P.A. 95-97, S. 1, 3; P.A. 97-132, S. 2, 3; P.A. 07-217, S. 187; P.A. 11-48, S. 65; 11-51, S. 44.)

History: P.A. 82-248 deleted obsolete provision, reworded section and divided section into Subsecs; P.A. 86-402 increased lay members from three to five and amended Subsec. (b) re appointment and terms of two lay members appointed on or after June 9, 1986; P.A. 92-160 amended Subsecs. (a) to (d) re appointment of members, increasing number of nonattorney members from five to six and adding provision re expiration of terms of all members on December 1, 1992, and terms and appointment of members appointed thereafter, and added Subsecs. (e) to (i) re executive director, informational brochure, annual report, office space and regulations editorially; P.A. 93-18 amended Subsec. (a) to add a compensation commissioner and a family support magistrate as alternate members of the council and specify when each alternate member would serve and amended Subsecs. (c) and (d) to add references to “compensation commissioner”, “family support magistrate” and “workers’ compensation commission” as appropriate; P.A. 94-57 amended Subsec. (a) by increasing number of alternate members from two to nine, adding two judges, two attorneys-at-law and three persons who are not judges or attorneys-at-law, deleted former Subsec. (b), designating part of Subsec. (a) as (b) and inserting provisions re service of alternate member when member is absent or disqualified and powers of alternate members, and amended Subsec. (c) to add provision re three-year term for alternate member, effective May 23, 1994; P.A. 95-97 amended Subsec. (c) by adding provision re continuance of members in office until successor appointed and qualified, effective June 5, 1995; P.A. 97-132 amended Subsec. (a) by increasing alternate members from nine to thirteen, adding two additional compensation commissioners and two additional family support magistrates and amended Subsec. (b) by changing “chairperson” to “executive director” and by making technical changes; P.A. 07-217 made technical changes in Subsec. (c), effective July 12, 2007; P.A. 11-48 amended Subsec. (a) by adding provision re Office of Governmental Accountability and by making a technical change, effective July 1, 2011; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (h), effective July 1, 2011.

Subsec. (a):

Cited. 227 C. 784.

Subsec. (i):

Cited. 227 C. 784.



Section 51-51l - Investigation of conduct of judge, compensation commissioner or family support magistrate.

(a) Except as provided in subsection (d), the Judicial Review Council shall investigate every written complaint brought before it alleging conduct under section 51-51i, and may initiate an investigation of any judge, compensation commissioner or family support magistrate if (1) the council has reason to believe conduct under section 51-51i has occurred or (2) previous complaints indicate a pattern of behavior which would lead to a reasonable belief that conduct under section 51-51i has occurred. The council shall, not later than five days after such initiation of an investigation or receipt of such complaint, notify by registered or certified mail any judge, compensation commissioner or family support magistrate under investigation or against whom such complaint is filed. A copy of any such complaint shall accompany such notice. The council shall also notify the complainant of its receipt of such complaint not later than five days thereafter. Any investigation to determine whether or not there is probable cause that conduct under section 51-51i has occurred shall be confidential and any individual called by the council for the purpose of providing information shall not disclose his knowledge of such investigation to a third party prior to the decision of the council on whether probable cause exists, unless the respondent requests that such investigation and disclosure be open, provided information known or obtained independently of any such investigation shall not be confidential. The judge, compensation commissioner or family support magistrate shall have the right to appear and be heard and to offer any information which may tend to clear him of probable cause to believe he is guilty of conduct under section 51-51i. The judge, compensation commissioner or family support magistrate shall also have the right to be represented by legal counsel and examine and cross-examine witnesses. In conducting its investigation under this subsection, the council may request that a court furnish to the council a record or transcript of court proceedings made or prepared by a court reporter, assistant court reporter or monitor and the court shall, upon such request, furnish such record or transcript.

(b) The Judicial Review Council shall, not later than three business days after the termination of such investigation, notify the complainant, if any, and the judge, compensation commissioner or family support magistrate that the investigation has been terminated and the results thereof. If the council finds that conduct under section 51-51i has not occurred, but the judge, compensation commissioner or family support magistrate has acted in a manner which gives the appearance of impropriety or constitutes an unfavorable judicial or magisterial practice, the council may issue an admonishment to the judge, compensation commissioner or family support magistrate recommending a change in judicial or magisterial conduct or practice. If an admonishment is issued, the council shall (1) notify the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary that an admonishment was issued and provide said committee with the substance of the admonishment, including copies of the complaint file, and (2) inform the complainant, if any, that an admonishment was issued if the admonishment is the result of misconduct alleged in the complaint. Except as provided in subdivision (1) of this subsection, the substance of the admonishment shall not be disclosed to any person or organization.

(c) If a preliminary investigation indicates that probable cause exists that the judge, compensation commissioner or family support magistrate is guilty of conduct under section 51-51i, the council shall hold a hearing concerning the conduct or complaint. All hearings held pursuant to this subsection shall be open. A judge, compensation commissioner or family support magistrate appearing before such a hearing shall be entitled to counsel, to present evidence and to cross-examine witnesses. The council shall make a record of all proceedings pursuant to this subsection. The council shall not later than thirty days after the close of such hearing publish its findings together with a memorandum of its reasons therefor.

(d) No complaint against a judge, compensation commissioner or family support magistrate alleging conduct under section 51-51i shall be brought under this section but within one year from the date the alleged conduct occurred or was discovered or in the exercise of reasonable care should have been discovered, except that no such complaint may be brought more than three years from the date the alleged conduct occurred.

(e) Notwithstanding the provisions of subsections (a) and (b) of this section, the council shall disclose any information concerning complaints received by the council on and after January 1, 1978, investigations, and disposition of such complaints to the Legislative Program Review and Investigations Committee when requested by the committee in the course of its functions, in writing and upon a majority vote of the committee, provided no names or other identifying information shall be disclosed.

(f) On and after December 19, 1991, any judge, compensation commissioner or family support magistrate who has been the subject of an investigation by the Judicial Review Council as a result of a complaint brought before such council may request that such complaint, investigation and the disposition of such complaint be open to public inspection.

(g) Whenever a complaint against a judge, compensation commissioner or family support magistrate is pending before the Judicial Review Council within the final year of the term of office of such judge, compensation commissioner or family support magistrate, the Judicial Review Council shall designate such complaint as privileged and shall conduct an expedited investigation and hearing so that its duties with respect to such complaint are completed in sufficient time to enable the Judicial Review Council to make its recommendation concerning any such judge to the Judicial Selection Commission and the Governor under section 51-51q in a timely manner.

(P.A. 77-494, S. 6, 18; P.A. 82-248, S. 40; 82-338, S. 5; P.A. 86-402, S. 4, 13; P.A. 89-360, S. 32, 45; P.A. 91-22; Nov. Sp. Sess. P.A. 91-5, S. 1, 3; P.A. 92-160, S. 3, 19; May Sp. Sess. P.A. 92-11, S. 44, 70; P.A. 96-79, S. 2; P.A. 97-132, S. 4; P.A. 05-114, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 86.)

History: P.A. 82-248 rephrased section, divided section into Subsecs. and deleted reference to Sec. 1-20; P.A. 82-338 added provision requiring investigation of every written complaint, notification of judge and complainant, confidential preliminary investigation, right of judge to be heard and to be represented by legal counsel, notice of results, issuance of admonishment recommending change in judicial conduct, public hearing upon preliminary finding of probable cause and publication of findings and reasons therefor, deleting provisions which specified that hearings are to be private unless public hearing is requested by judge and which declared that records of council are not public records; P.A. 86-402 amended Subsec. (a) permitting council to initiate investigation of judge if council has reason to believe judicial conduct under Sec. 51-51i has occurred; P.A. 89-360 added references to family support magistrates; P.A. 91-22 amended Subsec. (a) by adding “Except as provided in Subsec. (d)” and added statute of limitations for bringing complaint against judge or family support magistrate under Sec. 51-51i in new Subsec. (d); Nov. Sp. Sess. P.A. 91-5 added Subsec. (e) to permit disclosure of nonidentifying information re complaints received by the council on and after January 1, 1978, to legislative program review and investigations committee and added Subsec. (f) concerning public disclosure of complaint, investigation and disposition upon request of judge or family support magistrate who was the subject of the complaint; P.A. 92-160 added provisions requiring council to initiate investigation if previous complaints indicate pattern of behavior that would lead to reasonable belief of judicial misconduct, prohibiting disclosure of information re investigation prior to probable cause decision and permitting disclosure of information known or obtained independently of investigation and added references to compensation commissioner; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (a) by replacing “commission” with “council”; P.A. 96-79 amended Subsec. (a) to authorize the council in conducting its investigation to request a court to furnish it with a record or transcript of court proceedings and to require the court to fulfill such request; P.A. 97-132 amended Subsec. (c) by changing “fifteen” to “thirty” days and added new Subsec. (g) re expedited investigation and hearing for complaint against judge, compensation commissioner or family support magistrate pending within final year of term of office; P.A. 05-114 amended Subsec. (b) by adding requirements re notification to General Assembly judiciary committee of issuance of admonishment and providing committee with substance of admonishment and copies of complaint file, by adding exception to disclosure prohibition and inserting “to any person or organization” and by making technical changes; June 12 Sp. Sess P.A. 12-2 made a technical change in Subsec. (e).

Cited. 39 CS 176. Cited. 42 CS 129.



Section 51-51m - Vote of council. Findings to be indexed.

(a) The Judicial Review Council may take any action upon a majority vote of its members present and voting, except that twelve members of the Judicial Review Council shall constitute a quorum for any action to publicly censure a judge, compensation commissioner or family support magistrate, suspend a judge, compensation commissioner or family support magistrate for any period, refer the matter to the Supreme Court with a recommendation that a judge or family support magistrate be suspended for a period longer than one year or refer the matter to the Supreme Court with a recommendation that a judge or family support magistrate be removed from office or to the Governor with a recommendation that a compensation commissioner be removed from office and the concurring vote of seven of such members shall be required.

(b) The council shall make its findings in writing and all such findings shall be compiled and indexed.

(P.A. 77-494, S. 7, 18; P.A. 82-248, S. 41; P.A. 89-360, S. 33, 45; P.A. 92-160, S. 4, 19; P.A. 95-97, S. 2, 3.)

History: P.A. 82-248 rephrased section; P.A. 89-360 added reference to family support magistrates; P.A. 92-160 added reference to compensation commissioner, changed number of concurring votes of members necessary for suspension from 6 to 7, required finding to be in writing and compiled and indexed and added Subsec. designators; P.A. 95-97 required quorum of 12 members for votes on public censure, suspension or removal from office and added specific reference to referrals to Supreme Court and to Governor, effective June 5, 1995.

Cited. 42 CS 129.



Section 51-51n - Authority of council.

(a) The Judicial Review Council may, after a hearing pursuant to subsection (c) of section 51-51l, (1) publicly censure the judge, compensation commissioner or family support magistrate, (2) suspend the judge, compensation commissioner or family support magistrate for a definite term not to exceed one year, (3) refer the matter to the Supreme Court with a recommendation that the judge or family support magistrate be suspended for a period longer than one year, (4) refer the matter to the Supreme Court with a recommendation that the judge or family support magistrate be removed from office or to the Governor with a recommendation that the compensation commissioner be removed from office or (5) exonerate the judge, compensation commissioner or family support magistrate of all charges.

(b) If public censure is recommended, the chairman shall prepare and forward the censure in writing to the judge, compensation commissioner or family support magistrate being censured, the Chief Justice, the Chief Court Administrator and the joint standing committee on judiciary, at least ten days prior to the publication of the censure. The censure shall be a public record as defined in section 1-210. An appeal from the decision of the council for public censure shall automatically stay the publication of the censure.

(c) If the council exonerates a judge, compensation commissioner or family support magistrate, a copy of the proceedings and report of the council shall be furnished to the judge, compensation commissioner or family support magistrate.

(P.A. 77-494, S. 8, 18; P.A. 82-248, S. 42; 82-338, S. 6; P.A. 86-402, S. 5, 13; P.A. 89-360, S. 34, 45; P.A. 92-160, S. 13, 19.)

History: P.A. 82-248 reworded section and changed “such” to “the”; P.A. 82-338 eliminated provisions re private censure of judge, added provision permitting council to issue admonishment recommending change in judicial conduct or practice, and eliminated provision to make proceedings and exoneration report public upon written request of the judge; P.A. 86-402 amended Subsec. (a) by deleting provision re issuance of admonishment by council for conduct creating appearance of impropriety or constituting unfavorable judicial practice; P.A. 89-360 added references to family support magistrates; P.A. 92-160 applied provisions to compensation commissioners.

Cited. 42 CS 129.



Section 51-51o - Witnesses to testify.

(a) Any person may be compelled, by subpoena signed by competent authority, to appear before the Supreme Court or Judicial Review Council to testify in relation to any complaint brought to or by the court or council against a judge, compensation commissioner or family support magistrate for conduct alleged in section 51-51i, or in relation to any matter referred to the council by the Chief Court Administrator pursuant to section 51-45b, and may be compelled, by subpoena signed by competent authority, to produce before the court or council, for examination, any books or papers which in the judgment of the court or council or any judges, compensation commissioners or family support magistrates under investigation are relevant to the inquiry or investigation. The court or council, while engaged in the discharge of its duties, shall have the same authority over witnesses as is provided in section 51-35 and may commit for contempt for a period no longer than thirty days.

(b) In making any investigation, the court or council may use the services of the Division of State Police within the Department of Emergency Services and Public Protection, the Department of Mental Health and Addiction Services or any other state agency, provided only the court may use the services of the Division of Criminal Justice.

(P.A. 77-494, S. 9, 18; 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-248, S. 43; P.A. 86-402, S. 6, 13; P.A. 89-360, S. 35, 45; P.A. 92-160, S. 10, 19; P.A. 95-257, S. 11, 58; P.A. 11-51, S. 134.)

History: P.A. 77-614 and P.A. 78-303 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 86-402 amended Subsec. (a) to authorize the hearing of testimony in relation to matters referred to council by chief court administrator pursuant to Sec. 51-45b; P.A. 89-360 added references to family support magistrates; P.A. 92-160 added references to compensation commissioner and removed authority of judicial review council to use services of division of criminal justice in making any investigation; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011.



Section 51-51p - Suspension of salary during suspension.

During the period of suspension from office for conduct described in section 51-51i, all judicial salary provided for in section 51-47 or salary provided for in section 31-277 or 46b-231, as the case may be, including any benefits relating thereto, shall be suspended and time shall not be accrued for any rights in any pension plan. If the suspension from office is overruled by the Supreme Court or the Governor, as the case may be, all salary and benefits and time for vesting of pension rights, which may have been suspended, shall be paid or credited to the judge, compensation commissioner or family support magistrate who was suspended.

(P.A. 77-494, S. 10, 18; P.A. 82-248, S. 44; P.A. 89-360, S. 36, 45; P.A. 92-160, S. 14, 19.)

History: P.A. 82-248 rephrased first sentence of section; P.A. 89-360 applied provisions to family support magistrates; P.A. 92-160 added reference to Sec. 31-277 and applied provisions to compensation commissioners.



Section 51-51q - Recommendation of council re appointment or reappointment of judge and reappointment of family support magistrate and compensation commissioner. Information required to be made available to General Assembly judiciary committee.

(a)(1) The Judicial Review Council shall submit its recommendations concerning the nomination for appointment to a different court of any judge or nomination for reappointment of any judge whose term of office is about to expire, including a report of any complaint filed against any such judge and the disposition of any such complaint, and including any investigation of any such judge by the council, to the Governor, to the Judicial Selection Commission and to the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary, provided the Judicial Selection Commission shall not consider any investigation of the Judicial Review Council which resulted in the exoneration of a judge.

(2) In addition to the information required to be submitted under subdivision (1) of this subsection, the Judicial Review Council shall make all complaint files concerning any such judge available to the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary. Notwithstanding any provision of the general statutes, if the disposition of a complaint filed against any such judge involved the issuance of an admonishment to or the public censure or suspension of such judge, (A) no information pertaining to the complaint and the investigation and disposition of such complaint may be removed, redacted or otherwise withheld by the Judicial Review Council prior to making such complaint files available to said committee as required by this subdivision, and (B) the Judicial Review Council shall provide to said committee any information, including, but not limited to, any confidential information, in its possession concerning such judge that may be requested in writing by the cochairpersons of said committee. Such information shall be provided to said committee not later than three business days following the date the request is received by the Judicial Review Council. Any confidential information provided to said committee as required by this subdivision shall not be further disclosed to any person or organization.

(3) If the Judicial Review Council has reason to believe any such judge is guilty of conduct under section 51-51i, material neglect of duty or incompetence in the conduct of his office, it may refuse to recommend such judge for nomination for appointment to a different court or for reappointment. The Judicial Review Council shall not recommend a judge for nomination for appointment to a different court or for reappointment if the council finds such judge has wilfully violated section 51-39a or has been convicted of a felony or of a misdemeanor involving moral turpitude.

(b) The Judicial Review Council shall submit its recommendations concerning the reappointment of any family support magistrate whose term of office is about to expire, including a report of any investigation of any such magistrate by the council, to the Governor.

(c) The Judicial Review Council shall submit its recommendations concerning the nomination for reappointment of any compensation commissioner whose term of office is about to expire, including a report of any investigation of such compensation commissioner by the council, to the Governor and to the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary. The Judicial Review Council shall provide information to said committee concerning any complaint filed against such compensation commissioner and the investigation and disposition of such complaint, including, but not limited to, confidential information, in the same manner and subject to the same requirements as information provided under subdivisions (1) and (2) of subsection (a) of this section.

(d) If a complaint against any such judge, compensation commissioner or family support magistrate is received by the Judicial Review Council and the Judicial Review Council is unable to make its findings and complete its duties with respect to such judge, compensation commissioner or family support magistrate prior to the expiration of the term of office of such judge, compensation commissioner or family support magistrate, the Judicial Review Council shall not refuse to recommend such judge, compensation commissioner or family support magistrate for reappointment based on such complaint, but shall report the fact of such complaint to the Governor and to the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary.

(P.A. 77-494, S. 12, 18; P.A. 85-586, S. 2, 3; P.A. 86-402, S. 7, 12, 13; P.A. 88-259; P.A. 89-238, S. 2, 4; 89-360, S. 37, 45; P.A. 92-160, S. 5, 19; P.A. 97-132, S. 6; P.A. 05-114, S. 2.)

History: P.A. 85-586 added provision re council’s action when it has reason to believe a judge is guilty of misconduct, material neglect of duty or incompetence, effective upon certification by secretary of the state of the vote approving the constitutional amendment re establishment of commission to recommend candidates to governor for nomination as judges; P.A. 86-402 added provisions requiring recommendation to include report of any investigation of judge by council and prohibiting recommendation if council has reason to believe judge is guilty of judicial conduct under Sec. 51-51i and changed effective date of P.A. 85-586, S. 2 to June 9, 1986; P.A. 88-259 replaced prohibition on the council recommending a judge it has reason to believe is guilty of judicial conduct, material neglect of duty or incompetence with provision that it “may refuse to” recommend such judge, and added provision prohibiting recommendation if the council finds the judge has wilfully violated Sec. 51-39a or has been convicted of a felony or a misdemeanor involving moral turpitude; P.A. 89-238 required judicial review council to submit recommendations and investigation reports to the judicial selection commission, provided commission shall not consider investigations which resulted in exoneration of judge; P.A. 89-360 added Subsec. (b) requiring judicial review council to submit recommendations and report of investigation re family support magistrate to the governor; P.A. 92-160 added provisions requiring judicial review council to include any complaint filed against judge and its disposition in its recommendation re appointment or reappointment of judge, make all complaint files available to chairman and ranking members of judiciary committee and submit recommendation re reappointment of compensation commissioner to governor and judiciary committee; P.A. 97-132 added Subsec. (d) re inability of Judicial Review Council to make findings and complete duties re complaint prior to expiration of term of office of judge, compensation commissioner or family support magistrate, prohibition of refusal to recommend such judge, compensation commissioner or family support magistrate based on such complaint and report of such complaint to Governor and judiciary committee; P.A. 05-114 divided Subsec. (a) into Subdivs. (1), (2) and (3), amended Subsec. (a)(1) by replacing provision re report to House and Senate standing committees with provision re report to General Assembly judiciary committee, amended Subsec. (a)(2) by replacing provision re complaint files to be made available to committee chairmen and ranking members with provision re complaint files to be made available to General Assembly judiciary committee and adding requirements re information to be provided to said committee in cases involving admonishment, public censure or suspension of judge, made a technical change in Subsec. (a)(3), amended Subsec. (c) by replacing provision re report to House and Senate standing committees with provision re report to General Assembly judiciary committee and adding requirement re information to be provided to said committee under Subsec. (a)(1) and (2), and made technical changes in Subsec. (d).

Subsec. (a):

Cited. 240 C. 157.



Section 51-51r - Appeal.

Any judge, compensation commissioner or family support magistrate aggrieved by any decision of the Judicial Review Council may appeal the decision to the Supreme Court in accordance with such procedure for the appeal as the Supreme Court shall adopt by rule.

(P.A. 77-494, S. 13, 18; P.A. 82-248, S. 45; P.A. 89-360, S. 38, 45; P.A. 09-69, S. 1.)

History: P.A. 82-248 changed “such” to “the” and “said” to “the supreme”; P.A. 89-360 applied provisions to family support magistrates; P.A. 09-69 applied provisions to compensation commissioners, effective May 27, 2009.



Section 51-51s - Disqualification of judge, compensation commissioner or family support magistrate.

A judge, compensation commissioner or family support magistrate is disqualified from acting as a judge, compensation commissioner or family support magistrate, as the case may be, while there is pending (1) a charge against him for a crime punishable as a felony under the laws of this state or federal law, or a charge against him in another jurisdiction which would be punishable as a felony under Connecticut or federal law, or (2) a charge against him for a crime under the law of any jurisdiction which involves moral turpitude under Connecticut law, or (3) a recommendation to the Supreme Court or the Governor, as the case may be, by the Judicial Review Council for his suspension or removal.

(P.A. 77-494, S. 14, 18; P.A. 89-360, S. 39, 45; P.A. 92-160, S. 15, 19; P.A. 93-435, S. 20, 95.)

History: P.A. 89-360 applied provisions to family support magistrates; P.A. 92-160 added provisions re compensation commissioners; P.A. 93-435 made a technical change, effective June 28, 1993.



Section 51-51t - Compensation of members.

(a) Members of the Judicial Review Council shall not receive compensation for their services but shall be reimbursed for reasonable expenses actually incurred in the performance of their duties as members.

(b) The council may apply for and receive grants from private sources and the federal government.

(P.A. 77-494, S. 15, 18; P.A. 82-248, S. 46.)

History: P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change.



Section 51-51u - Jurisdiction over complaints filed with council previously established.

The council established under section 51-51k shall have the power to hear and decide complaints filed with, but not finally determined by, the Judicial Review Council established under sections 51-51a to 51-51f, inclusive, of the general statutes, revision of 1958, revised to 1977, and may hear and decide complaints received on or after January 1, 1978, notwithstanding that the act complained of occurred prior to that date.

(P.A. 77-494, S. 16, 18; P.A. 78-377, S. 2; 78-379, S. 25, 27; P.A. 82-248, S. 47.)

History: P.A. 78-377 changed effective date of Sec. 25 of P.A. 78-379 from July 1, 1978, to January 1, 1979; P.A. 78-379 amended section to replace former judicial review council with reconstituted council; P.A. 82-248 deleted language re transfer of records and funds from judicial review council terminated on January 1, 1978.






Chapter 873 - Court Clerks

Section 51-51v - (Formerly Sec. 51-168). Appointment of chief clerks and assistants. Clerk for Centralized Infractions Bureau. Clerks for housing matters.

(a) The judges of the Superior Court, at their annual meeting in June, shall appoint: (1) Chief clerks for the judicial districts; (2) deputy chief clerks for those judicial districts designated by an authorized committee of the judges; (3) first assistant clerks for those judicial districts designated by an authorized committee of the judges; (4) clerks for the geographical areas; (5) a clerk for the Centralized Infractions Bureau; and (6) clerks for housing matters, including a chief clerk for housing matters.

(b) The judges of the Superior Court or an authorized committee thereof shall appoint, as is deemed necessary for the efficient operation of the courts, (1) assistant clerks for judicial districts and geographical areas and (2) deputy clerks for those geographical areas designated by the judges of the Superior Court or an authorized committee thereof.

(c) A judge holding a session of the Superior Court may, if he deems it necessary, appoint a temporary assistant clerk or clerks for the Superior Court. A temporary assistant clerk shall hold office for such time as is deemed necessary for the convenient conduct of the business of the court in which he was appointed and may at any time be discharged by the order of the senior acting judge holding court in the district for which he was appointed.

(d) The judges of the Superior Court or an authorized committee of Superior Court judges may, in their discretion, appoint such administrative and clerical personnel as the business of the court requires.

(e) The judges or an authorized committee thereof may fill any vacancy which may occur in the clerks’ offices.

(f) The Chief Court Administrator may assign, reassign or modify the assignment of such clerical personnel as he deems necessary for the efficient operation of the courts.

(g) Whenever the word “clerk” is used in the general statutes to mean the clerk of the Superior Court, it shall, except with respect to compensation, be construed to include any chief clerk, deputy chief clerk, deputy clerk, assistant clerk of the court and the clerk of the Centralized Infractions Bureau unless the context otherwise requires.

(1949 Rev., S. 7662, 7663; June, 1955, S. 3132d; 1957, P.A. 445, S. 7; 1963, P.A. 394, S. 2; 1972, P.A. 165, S. 3; June, 1972, P.A. 1, S. 20; P.A. 73-72, S. 1, 2; P.A. 76-436, S. 10a, 36, 681; P.A. 77-576, S. 18, 65; P.A. 78-365, S. 4, 13; 78-379, S. 5, 27; P.A. 79-503, S. 1, 3; P.A. 80-201, S. 1, 9; 80-448, S. 4, 8; P.A. 81-419, S. 6, 11; P.A. 82-248, S. 48; 82-461, S. 5, 15; June Sp. Sess. P.A. 83-25, S. 1, 9; P.A. 84-262, S. 1; 84-441, S. 1, 4; 84-529, S. 1; P.A. 85-414, S. 1, 5; 85-446, S. 1, 6; P.A. 86-403, S. 83, 132; P.A. 87-262, S. 1.)

History: 1963 act authorized assistant clerks to sign process or other documents; 1972 acts included clerks for the judicial district of Waterbury, effective September 5, 1972; P.A. 73-72 required biennial rather than annual appointment of clerks; P.A. 76-436 returned to annual appointment of clerks, clarified appointments to be made by replacing requirement for appointments for each county, judicial district of Waterbury and court at Stamford with provisions of Subdivs. (a) to (e), deleted provision whereby any judge could fill vacancy in office of assistant clerk until next annual meeting of judges or until appointee removed by a special meeting of judges, classified clerks as chief clerks, deputy chief clerks, clerks, deputy clerks and assistant clerks rather than as clerks and assistant clerks, added provision re powers of clerical or administrative assistants, defined “clerk” and authorized chief court administrator to assign, reassign or modify assignment of clerical personnel, effective July 1, 1978; Sec. 51-168 transferred to Sec. 51-51v in the 1977 Court Reorganization Supplement; P.A. 77-576 replaced references to specific counties with references to their replacement judicial districts and deleted general references to counties or substituted “judicial districts” for them as necessary, effective July l, 1978; P.A. 78-365 provided for appointment of chief clerk at Bridgeport and at Stamford for Fairfield judicial district and added provisions re appointment and duties of assistant clerk for housing matters in judicial district of Hartford-New Britain, effective December 1, 1978; P.A. 78-379 reiterated amendment of P.A. 78-365 re appointment of clerks for Fairfield judicial district; P.A. 79-503 added exception re number of clerks for the geographical area including Hartford in Subdiv. (c); P.A. 80-201 deleted provisions re appointment of chief clerk at Bridgeport and at Stamford and appointment of deputy chief clerk “at Bridgeport” for Fairfield judicial district; P.A. 80-448 made position of assistant clerk for housing matters permanent, removing provision whereby said clerk was to serve for 19 months beginning December 1, 1978; P.A. 81-419 increased the number of assistant clerks appointed for housing matters from one to two and provided for the appointment of clerk for the judicial district of New Haven; P.A. 82-248 rephrased and reorganized section, divided section into Subsecs., inserted provisions formerly in Sec. 51-27b re appointment of assistant clerks and clerical personnel, deleted provisions concerning duties of housing clerks and reenacted such provisions as part of Sec. 51-52, deleted provisions concerning the powers of deputy and assistant clerks and reenacted such provisions as part of Sec. 51-52a and deleted a provision concerning the oaths of clerks and reenacted it as part of Sec. 51-57; P.A. 82-461 provided for the appointment of an assistant clerk for housing matters for each of the judicial districts of Fairfield, Waterbury and Stamford-Norwalk; June Sp. Sess. P.A. 83-25 amended Subsec. (a) to provide for the appointment of a chief clerk at New Haven and at Meriden in the judicial district of New Haven and to specify that the assistant clerks for housing matters in the judicial district of New Haven serve “at New Haven”; P.A. 84-262 amended Subsec. (a) to change the name of “assistant clerks for housing matters” to “clerks for housing matters”, to reduce the number of clerks for housing matters for the New Haven judicial district from two to one and to provide for the appointment of one clerk to serve as chief clerk for housing matters and to clarify that housing clerks were to be appointed at judges’ annual meeting in June; P.A. 84-441 provided for the appointment of a deputy chief clerk for the Stamford-Norwalk judicial district; P.A. 84-529 amended Subsec. (a) by deleting language requiring annual appointment of assistant clerks by judges of the superior court at their annual meeting in June; P.A. 85-414 amended Subsec. (a) to include a chief clerk at New London and at Norwich in the judicial district of New London, effective December 2, 1985, upon certification of the chief court administrator that courthouse at New London is operational; P.A. 85-446 included clerk for the centralized infractions bureau in appointment provisions and in definition of “clerk”, effective October 1, 1986; P.A. 86-403 revised effective date of P.A. 85-414 but without affecting this section; P.A. 87-262 amended Subsec. (a) to replace provisions concerning the appointment of specific numbers of clerks for specific locations with general provisions concerning the appointment of clerks and to authorize the appointment of first assistant clerks, designated as Subsec. (b) provisions derived from former Subsec. (a) re appointment of assistant clerks and deputy clerks, deleted former Subsec. (b) re appointment of clerks and assistant clerks to be located at each office of the superior court and the staffing of such offices with other clerical personnel, amended Subsec. (d) to change clerical “assistants” to clerical “personnel” and amended Subsec. (e) to delete provision authorizing the judges or a committee to remove any clerk or administrative or clerical assistant.

See Sec. 3-96 re list of Superior Court judges and officials kept by Secretary of the State.

See Sec. 51-57 re court clerks’ oath, duties, etc.

See Sec. 51-166 re annual meeting of Superior Court judges.

See Sec. 51-201 re appointment of chief clerk of Supreme Court.

General duties of clerk of supreme court. 70 C. 337. See note to section 51-52. In absence of clerk, his assistant is the clerk; 80 C. 619; he may allow an appeal. 83 C. 136. Act of clerk as act of court; established usage as justifying. 84 C. 458.

Annotations to present section:

Cited. 193 C. 670.



Section 51-51w - (Formerly Sec. 51-12a). Collection of fees by clerks. Expenses.

All fees payable by statute to clerks of the Superior Court shall belong to the state and shall be collected by them for its use. The Superior Court, or any judge thereof, may tax in favor of the clerks such sums for expenses and assistance as may be necessary for the maintenance of the courts.

(P.A. 73-635, S. 3; P.A. 74-183, S. 60, 291; P.A. 76-436, S. 38, 681; P.A. 77-576, S. 19, 48, 65; P.A. 78-377, S. 2, 4; P.A. 79-420, S. 1, 2; P.A. 80-201, S. 2, 9; 80-331, S. 1, 3; P.A. 82-248, S. 49; June Sp. Sess. P.A. 83-25, S. 2, 9; P.A. 84-441, S. 2, 4; P.A. 85-414, S. 2, 5; P.A. 86-403, S. 83, 132; P.A. 87-262, S. 2.)

History: P.A. 74-183 included deputy chief clerks of common pleas court in their respective salary categories and established chief clerk of common pleas court as salary group 31, effective December 31, 1974; P.A. 76-436 amended section to remove distinctions between common pleas and superior court clerks and to remove provision re salary of chief clerk of common pleas court, reflecting transfer of common pleas court functions to superior court, and added provision re salary of chief clerk for judicial district of Ansonia-Milford, effective July 1, 1978; Sec. 51-12a transferred to Sec. 51-51w in the 1977 Court Reorganization Supplement; P.A. 77-576 amended section to refer to judicial districts rather than counties and to raise salary groups in all cases by two levels, except that chief clerk of Ansonia-Milford judicial district rose from salary group 27 to group 31 and chief clerk for Litchfield judicial district rose from group 28 to group 31, effective July 1, 1978; P.A. 78-377 changed effective date of P.A. 77-576, S. 48 from July 1, 1978, to January 1, 1979; P.A. 79-420 raised salary group for chief clerk of Hartford-New Britain judicial district from 27 to 31, effective June 12, 1979, and retroactive to January 1, 1979; P.A. 80-201 replaced chief clerk of judicial district of Fairfield with chief clerk of judicial district of Stamford-Norwalk in salary group 32; P.A. 80-331 raised chief clerks of New Haven and Fairfield from group 33 to group 35 and deputy chief clerks for those districts from group 32 to group 33 and included chief clerk for judicial district of Danbury in group 31; P.A. 82-248 reworded section, divided section into Subsecs. and added provisions formerly in Sec. 51-169 re salaries and traveling expenses of clerks and assistant clerks and collection of fees by clerks; June Sp. Sess. P.A. 83-25 amended Subsec. (a)(4) to include the chief clerk for the judicial district of New Haven at Meriden in salary group 31; P.A. 84-441 included the deputy chief clerk for the Stamford-Norwalk judicial district in salary group 30; P.A. 85-414 amended Subsec. (a) by deleting references to assistant clerks and included the chief clerk for the judicial district of New London at New London in salary group 31, effective December 2, 1985, upon certification by chief court administrator that courthouse at New London is operational; P.A. 86-403 revised effective date of P.A. 85-414 but without affecting this section; P.A. 87-262 deleted former Subsec. (a) re specific salary groups for the chief clerks and deputy chief clerks for the various judicial districts and court locations, deleted former Subsec. (b) re the salaries of the clerks and their assistants being in lieu of any other compensation for services required of them by law, and deleted former Subsec. (d) re receipt by clerks and assistant clerks of traveling expenses.



Section 51-51x and 51-51y - Continuation of service of persons serving in Superior Court, Court of Common Pleas and Juvenile Court on June 30, 1978. Term of office of persons appointed July 1, 1977.

Sections 51-51x and 51-51y are repealed.

(P.A. 76-436, S. 10a, 36a, 37, 681; P.A. 78-280, S. 75, 127; P.A. 82-248, S. 163.)



Section 51-52 - General duties of clerks.

(a) Clerks shall: (1) Receive the files, processes and documents returnable to their court locations, (2) make records of all proceedings required to be recorded, (3) have the custody of the active files and records of the court, (4) have the custody of the records of the former county court within their districts, (5) have the custody of and keep safely in the appropriate office, or store as provided in subsection (b) of this section, as records of the court, all judicial files, records and dockets belonging to or concerning the office of justices of the peace and trial justices, judges of borough, city, town and police courts, the traffic court of Danbury, the Circuit Court and the Court of Common Pleas, or belonging to or concerning such courts, including record books kept by town clerks under the provisions of sections 51-101 and 51-106 of the general statutes, revision of 1958, (6) make and keep dockets of causes in their court locations, (7) issue executions on judgments, (8) collect and receive all fines and forfeitures imposed or decreed by the court, including fines paid after commitment, (9) collect and receive monetary contributions made to the Criminal Injuries Compensation Fund pursuant to section 54-56h, (10) account for and pay or deposit all fees, fines, forfeitures and contributions made to the Criminal Injuries Compensation Fund and the proceeds of judgments of their office in the manner provided by sections 4-32 and 51-56a, (11) file with the Reporter of Judicial Decisions copies of memoranda of decisions in Superior Court cases, as provided in section 51-215a, and (12) perform all other duties imposed on them by law.

(b) Each clerk of court may store the inactive records of his court in any place of safekeeping designated by the Chief Court Administrator and may place the records in the direct custody of the records management officer or other designee of the Chief Court Administrator. The records management officer or designee shall be charged with the safekeeping of the records, and, when requested, may certify copies of the records.

(c) Temporary assistant clerks shall have the same duties as clerks of court.

(d) Each clerk for housing matters and the clerks for the judicial district of New Haven at Meriden shall supervise the handling of housing matters and the maintenance of court records relating thereto and shall provide assistance to pro se litigants and perform such other duties in connection with housing matters as the Chief Court Administrator or the judge assigned to hear the matters may assign to him.

(e) Notwithstanding any provision of the general statutes and except as otherwise ordered by the court or prescribed by the Chief Court Administrator, all funds in excess of a working balance established by the Chief Court Administrator held by a clerk of court in a fiduciary capacity shall be paid to the Treasurer or deposited in the Treasurer’s accounts in depositories designated by the Treasurer in accordance with such regulations as the Treasurer prescribes. The Treasurer shall invest such funds in any manner he deems appropriate including, but not limited to, depositing the funds in public depositories and purchasing participation certificates in the Short-Term Investment Fund. If the court requests the return of all or a portion of such funds, the Treasurer shall return the amount of such funds requested to the court within two business days of the request. Notwithstanding any provision of the general statutes, all interest and earnings on funds paid to the Treasurer or deposited in the Treasurer’s accounts pursuant to this subsection shall belong to and accrue to the benefit of the state.

(1949 Rev., S. 7718; 1959, P.A. 28, S. 172; 1963, P.A. 499; P.A. 74-183, S. 38, 291; P.A. 75-530, S. 5, 35; P.A. 76-436, S. 10a, 70, 681; P.A. 79-176, S. 1; P.A. 82-248, S. 51; 82-472, S. 134, 183; June Sp. Sess. P.A. 83-25, S. 3, 9; P.A. 84-162, S. 2; 84-262, S. 2; P.A. 92-239, S. 1, 3; P.A. 06-152, S. 7.)

History: 1959 act deleted reference to trial justice courts; 1963 act stipulated clerks have custody only of “active” files and added provision re storage of inactive records and records of mortgage foreclosures; P.A. 74-183 replaced circuit court with court of common pleas in provision re storage of records, reflecting transfer of circuit court functions to common pleas court, and specified that mortgage foreclosure records are to be stored in “deputy chief” clerk’s office, effective December 31, 1974; P.A. 75-530 amended section to apply to clerks generally, omitting specific references to clerks and deputy chief clerks of court of common pleas; P.A. 76-436 transferred duty to designate places of safekeeping from chief judge of court to chief court administrator, effective July 1, 1978; P.A. 79-176 added provisions re placement of records in custody of a public officer or designee of chief court administrator and such person’s responsibility for safekeeping of records and certifying copies of them; P.A. 82-248 reworded section, divided section into Subsecs. and added provisions formerly in Secs. 51-170 and 51-193a re custody of court records and Sec. 51-51v re duties of assistant clerk for housing matters; P.A. 82-472 deleted obsolete reference to court for the “county”; June Sp. Sess. P.A. 83-25 amended Subsec. (e) to include clerks for the judicial district of New Haven at Meriden; P.A. 84-162 deleted former Subsec. (c) which had required records of mortgage foreclosures to be stored in the office of the clerk of the court for the judicial district in which the land is located and redesignated former Subsec. (d) as Subsec. (c) and former Subsec. (e) as Subsec. (d); P.A. 84-262 amended newly designated Subsec. (d) by replacing “assistant clerk for housing matters” with “clerk for housing matters”; P.A. 92-239 added Subsec. (e) re deposit of fiduciary funds in the treasurer’s accounts; P.A. 06-152 amended Subsec. (a) by adding new Subdiv. (9) re collection of monetary contributions made to Criminal Injuries Compensation Fund, redesignating existing Subdivs. (9) to (11) as Subdivs. (10) to (12), inserting provision re contributions made to Criminal Injuries Compensation Fund in redesignated Subdiv. (10) and making technical changes, effective July 1, 2006.

See Sec. 14-142 re proceedings against clerk who fails to deliver abstract of case to Commissioner of Motor Vehicles.

Cited. 16 CA 518.

Cited. 19 CS 41. Execution is within inherent equitable control of court and was denied where suit was pending to determine rights of defendant to subrogation to claim on which plaintiff’s judgment was based. 27 CS 382. Cited. 28 CS 357. Cited. 42 CS 574.

With regard to judgment records of former minor courts, clerks of circuit court exercise duty of custody and safekeeping; they are not successors in office to clerks of said courts and are not enabled to amplify or complete any record of such courts in their custody. They may certify only to authenticity of documents in their custody, without verbal alteration. 2 Conn. Cir. Ct. 688. Issuance of execution ordinarily ministerial act. 3 Conn. Cir. Ct. 237.

Subsec. (a):

Subdiv. (6) cited. 15 CA 312. Subdiv. (2) cited. 31 CA 660.

Subsec. (b):

No authority is provided to allow court to create new file for considering an emergency motion or future related matters in withdrawn cases. 77 CA 690.



Section 51-52a - Powers of clerks and clerical assistants.

(a) The clerk of any court may, when directed by the court, amend, make up and complete any imperfect or unfinished record in such manner as the court may direct.

(b) The clerk for each judicial district may certify to copies of the records and do all other acts in relation to the files and records of the county court which the clerk of the county court could have done and may, when directed by the superior court for such district, amend, make up and complete any record of the former county court, when necessary to supply any omission of a former clerk thereof, in such manner as the court directs.

(c) The chief clerk for each judicial district and the clerks for housing matters may certify, as clerk of the judicial district or of any county within or partly within the judicial district, to the authority of judges, justices of the peace and commissioners of the Superior Court.

(d) Deputy chief clerks, clerks, deputy clerks and assistant clerks shall have the same powers as chief clerks of the Superior Court, subject to the direction of the chief clerk, and shall be authorized clerks for the district for which they are appointed, for the purpose of certifying to the authority of any judge, justice of the peace or commissioner of the Superior Court. Deputy clerks and assistant clerks shall have the same powers as clerks of the superior court, subject to the direction of the clerk for the geographical area for which they are appointed, and shall be authorized clerks for the geographical area for the purpose of certifying to the authority of any judge, justice of the peace or commissioner of the Superior Court.

(e) A deputy chief clerk, deputy clerk or assistant clerk may sign any process or other document requiring the signature of the chief clerk or clerk for the court location for which he is appointed or any other document which the chief clerk or clerk is otherwise authorized to sign.

(f) A temporary assistant clerk shall have the same powers as clerks of the court.

(g) If authorized by the clerk, as defined in subsection (g) of section 51-51v, a supervisor or a clerical or administrative assistant may sign any process or other document requiring the signature of the chief clerk or clerk or any other document which the chief clerk or clerk is authorized to sign and may administer the oath to any witness during the trial or hearing of any action.

(P.A. 82-248, S. 52; P.A. 84-262, S. 3; P.A. 91-24, S. 4, 8.)

History: P.A. 84-262 amended Subsec. (c) by adding “and the clerks for housing matters”; P.A. 91-24 amended Subsec. (g) to replace “if authorized by the chief clerk or clerk for the court location for which he is appointed” with “If authorized by the clerk, as defined in subsection (g) of section 51-51v,” and to permit a supervisor when so authorized to sign certain documents and administer oaths.

Cited. 16 CA 518.



Section 51-52b - (Formerly Sec. 51-171a). Certification re authority of justice of the peace or commissioner of the Superior Court in the judicial district of Fairfield or Stamford-Norwalk.

The chief clerk of the superior court at Bridgeport shall, on the request of any justice of the peace or commissioner of the Superior Court in the judicial district of Fairfield or Stamford-Norwalk and on the receipt of a fee of one dollar, furnish to the chief clerk of the superior court at Stamford a duplicate of the certificate of qualification or appointment of such justice of the peace or commissioner of the Superior Court and said clerk at Stamford may thereafter certify to the authority of such justice of the peace or commissioner of the Superior Court.

(February, 1965, P.A. 601; P.A. 78-280, S. 7, 127; P.A. 80-201, S. 3, 9; P.A. 81-34, S. 6, 9.)

History: P.A. 78-280 replaced “Fairfield county” with “judicial district of Fairfield”; P.A. 80-201 applied provisions to judicial district of Stamford-Norwalk; P.A. 81-34 eliminated the authority of the clerk of the superior court at Bridgeport to certify authority of notaries public and specified that chief clerk empowered to certify the authority of justice of the peace or commissioners of the superior court, effective July 1, 1982; Sec. 51-171a transferred to Sec. 51-52b in 1983.



Section 51-53 - Clerks to give notice of decrees of court by mail or electronic delivery.

(a) Whenever any court, including a court of probate, or the judge of any such court acting in any matter coming before him as a judge, makes or renders any decision, order, decree, denial or ruling, unless it is made or rendered in the presence of counsel in the matter, the clerk of the court shall immediately notify counsel and any appearing party, in writing by mail or electronic delivery, of the decision, order, decree, denial or ruling. Electronic delivery may be by computer or facsimile transmission or by employing other technology in accordance with procedures and technical standards established by the Office of the Chief Court Administrator or the Probate Court Administrator, as the case may be. Notice delivered electronically shall have the same validity and status as notice delivered by mail.

(b) The time limited by law for commencing appellate proceedings on the decision, order, decree, denial or ruling shall date from the time when such notice is issued by the clerk.

(1949 Rev., S. 7719; 1963, P.A. 412; P.A. 82-248, S. 53; P.A. 12-133, S. 6.)

History: 1963 act deleted prohibition against applying section to courts or judges of probate, specifying section to apply in any contested matter; P.A. 82-248 rephrased section and divided section into Subsecs.; P.A. 12-133 amended Subsec. (a) by adding provisions re clerk to provide notice to any appearing party, re notice given by mail or electronic delivery, re methods and standards for electronic delivery and re delivery of notice electronically to have same validity as notice delivered by mail.

See Sec. 45a-187 re time of taking probate appeals.

Cited. 44 CA 812. Cited. 45 CA 324. Cited. 46 CA 298.

Section applied. 31 CS 53.

Subsec. (a):

Clerk’s failure to issue notice of an order does not render the order ineffective. 131 CA 471.

Subsec. (b):

Cited. 36 CA 469.



Section 51-54 - Completing records.

Section 51-54 is repealed.

(1949 Rev., S. 7720; P.A. 82-248, S. 163.)



Section 51-55 - Judgments of default or nonsuit.

A clerk of the Superior Court shall not enter any judgment of default or nonsuit, unless directed by the court, except where the parties fail to appear; provided, in any civil action in which a notice of an intention to suffer a default has been filed, the clerk shall, upon request of either party, enter judgment of default.

(1949 Rev., S. 7700; P.A. 82-160, S. 101.)

History: P.A. 82-160 rephrased section, but made no substantive changes.

See Sec. 52-84 re time for rendering judgment by default.

Cited. 17 CS 118.



Section 51-56 - Accounting for receipts by clerks of Supreme, Superior and Common Pleas Court. Removal from office. Accounting on death or removal.

Section 51-56 is repealed.

(1949 Rev., S. 7715, 7716, 7717; 1959, P.A. 28, S. 92; 1961, P.A. 186, S. 2; P.A. 74-183, S. 40, 291.)



Section 51-56a - Accounting for receipts by court clerks. Remission of certain amounts to municipalities. Additional fees to fund police training. Surcharge for violations.

(a) Each clerk of the Supreme Court and Superior Court shall account for and pay or deposit all fees, fines, forfeitures and contributions made to the Criminal Injuries Compensation Fund and the proceeds of judgments of such clerk’s office in the manner provided by section 4-32. If any such clerk fails to so account and pay or deposit, such failure shall be reported by the Treasurer to the Chief Court Administrator who may thereupon remove the clerk. When any such clerk dies before so accounting and paying or depositing, the Treasurer shall require the executor of such clerk’s will or administrator of such clerk’s estate to so account. If any such clerk is removed from office, the Treasurer shall require such clerk to account for any money of the state remaining in such clerk’s hands at the time of such removal and, if such clerk neglects to so account, the Treasurer shall certify the neglect to the Chief Court Administrator.

(b) The state shall remit to the municipalities in which the violations occurred all amounts received in respect to the violation of subdivision (2) of subsection (a) of section 14-12, sections 14-251, 14-252, 14-253a and 14-305 to 14-308, inclusive, or any regulation adopted thereunder or ordinance enacted in accordance therewith. Each clerk of the Superior Court or the Chief Court Administrator, or any other official of the Superior Court designated by the Chief Court Administrator, shall, on or before the thirtieth day of January, April, July and October in each year, certify to the Comptroller the amount due for the previous quarter under this subsection to each municipality served by the office of the clerk or official, provided prior to the institution of court proceedings, a city, town or borough shall have the authority to collect and retain all proceeds from parking violations committed within the jurisdiction of such city, town or borough.

(c) For the purpose of providing additional funds for municipal and state police training, each person who pays in any sum as (1) a fine or forfeiture for any violation of section 14-12, 14-215, 14-219, 14-222, 14-224, 14-225, 14-227a, 14-266, 14-267a, 14-269 or 14-283, or (2) a fine or forfeiture for any infraction, shall pay an additional fee of one dollar for each eight dollars or fraction thereof of the amount such person is required to pay, except if such payment is made for violation of such a section which is deemed to be an infraction, such additional fee shall be only on the first eighty-eight dollars of such fine or forfeiture. Such additional fee charged shall be deposited in the General Fund.

(d) Each person who pays in any sum as a fine or forfeiture for any violation of sections 14-218a, 14-219, 14-222, 14-223, 14-227a, sections 14-230 to 14-240, inclusive, sections 14-241 to 14-249, inclusive, section 14-279 for the first offense, sections 14-289b, 14-299, 14-301 to 14-303, inclusive, or any regulation adopted under said sections or ordinance enacted in accordance with said sections shall pay an additional fee of fifteen dollars. The state shall remit to the municipalities in which the violations occurred the amounts paid under this subsection. Each clerk of the Superior Court or the Chief Court Administrator, or any other official of the Superior Court designated by the Chief Court Administrator, on or before the thirtieth day of January, April, July and October in each year, shall certify to the Comptroller the amount due for the previous quarter under this subsection to each municipality served by the office of the clerk or official.

(e) The state shall remit to the municipalities in which the violation occurred all fine amounts received in respect to the violation of section 14-279 after crediting twelve per cent of such fine amounts to the Special Transportation Fund established under section 13b-68 and crediting eight per cent of such fine amounts to the General Fund. Each clerk of the Superior Court or the Chief Court Administrator, or any other official of the Superior Court designated by the Chief Court Administrator, shall, on or before the thirtieth day of January, April, July and October in each year, certify to the Comptroller the amount due for the previous quarter under this subsection to each municipality served by the office of the clerk or official.

(1961, P.A. 186, S. 1; 523; 1963, P.A. 127; 263, S. 1; 544; February, 1965, P.A. 223, S. 1; 574, S. 36, 37; 1969, P.A. 702; P.A. 73-616, S. 38; P.A. 74-183, S. 41, 291; P.A. 75-457, S. 1, 2; P.A. 76-436, S. 10a, 71, 681; P.A. 77-19, S. 2; 77-340, S. 10; P.A. 78-280, S. 76, 127; 78-321; P.A. 79-534, S. 1; P.A. 80-219; 80-270, S. 2, 3; 80-466, S. 24, 25; 80-483, S. 183, 186; P.A. 81-426, S. 1; P.A. 82-248, S. 54; 82-298, S. 2; 82-359; P.A. 83-518, S. 1; P.A. 84-313, S. 1; P.A. 06-106, S. 1; 06-152, S. 8; P.A. 11-6, S. 113, 143; 11-255, S. 4.)

History: 1963 acts reduced amount remitted under Subdiv. (b)(1) from one-third to one-quarter and provided certification of such amounts could be by chief judge, chief clerk or other official as well as clerk changing certification date from fifteenth to thirtieth and added Subsec. (d); 1965 acts changed reference in Subdiv. (b)(1) from Sec. 14-227 to 14-227a, deleted Subsec. (c) providing for allocation of remitted fines between Rockville and the Vernon fire district, relettering Subsec. (d) accordingly and reducing amount remitted from one-third to one-quarter; 1969 act added proviso in Subsec. (b) re authority of city, town or borough to collect and retain proceeds of parking violations; P.A. 73-616 updated section references in Subsec. (b)(1); P.A. 74-183 applied Subsec. (a) to supreme, superior and common pleas court clerks rather than to circuit court clerks and applied Subsec. (b) to common pleas clerks rather than to circuit court clerks, reflecting transfer of circuit court functions, effective December 31, 1974; P.A. 75-457 amended Subsec. (c) re payment of court fines to the city of Willimantic; P.A. 76-436 amended Subsec. (a) to delete common pleas clerk from provisions and to transfer power to remove clerk from chief judge of court to chief court administrator and amended Subsec. (b) to replace common pleas court clerks and officials with superior court clerks and officials, to replace chief judge with chief court administrator and to delete chief clerks as persons designated to certify amounts due, reflecting transfer of common pleas court functions to superior court, effective July 1, 1978; P.A. 77-19 deleted reference to Sec. 14-259 in Subsec. (b); P.A. 77-340 added reference to Sec. 14-218a in Subsec. (b); P.A. 78-280 made technical correction in Subsec. (a), substituting chief court administrator for chief judge for consistency with P.A. 76-436 in Subsec. (a); P.A. 78-321 added Subsec. (d) re additional fees; P.A. 79-534 made wording changes in Subsecs. (a) and (d) and specified that additional fees in Subsec. (d) are “for the purpose of providing additional funds for municipal police training”; P.A. 80-219 amended Subsec. (d)(2) to replace 10% fee with fee of $1 for each $10 or fraction thereof; P.A. 80-270 deleted former Subsecs. (b) and (c) re disposition of motor vehicle fines, relettering former Subsec. (d) accordingly; P.A. 80-466 inserted new Subsec. (b) re remission of fines to municipalities, relettering former Subsec. (b) accordingly; P.A. 80-483 changed effective dates of P.A. 80-219 and P.A. 80-270 from October 1, 1980, and May 14, 1980, respectively, to July 1, 1980; P.A. 81-426 amended Subsec. (c) to permit the additional fees collected to be used to provide additional funds for state police training; P.A. 82-248 changed “such” to “the” and eliminated reference to repealed Secs. 14-267 and 14-268; P.A. 82-298 replaced references to Secs. 14-267 and 14-268 with reference to Sec. 14-267a in Subsec. (c); P.A. 82-359 amended Subsec. (b) to provide for the remission of amounts received from the violation of Sec. 14-253a concerning handicapped parking privileges; P.A. 83-518 amended Subsec. (c), providing that persons shall pay an additional fee of $1 for each $8, decreased from $10, and that such additional fee shall be assessed on the first $88 of the fine, instead of the first $90; P.A. 84-313 amended Subsec. (c)(2) by adding “or forfeiture”; P.A. 06-106 added Subsec. (d) re remission to municipalities of surcharge for certain violations and made technical changes, effective July 1, 2006; P.A. 06-152 amended Subsec. (a) by adding provision re contributions made to Criminal Injuries Compensation Fund and making technical changes, effective July 1, 2006; P.A. 11-6 amended Subsec. (b) to provide for remission of amounts received from violation of Sec. 14-12(a)(2) and amended Subsec. (d) to increase additional fee from $10 to $15, effective July 1, 2011; P.A. 11-255 added Subsec. (e) re disposition of fines received for violation of Sec. 14-279, effective July 1, 2011.



Section 51-57 - Superior Court clerks. Oath. Full-time duties. Criminal defense prohibited.

(a) Each clerk of the Superior Court shall, before entering on the duties of his office, be sworn to the faithful performance of his duties.

(b) Each clerk and assistant clerk, except temporary or part-time assistant clerks, shall devote his entire time to the duties of his office.

(c) No clerk of the Superior Court may defend, counsel, advise or act as attorney for any defendant in any criminal action or otherwise engage in the private practice of criminal law.

(1949 Rev., S. 8879; P.A. 82-248, S. 50.)

History: P.A. 82-248 reworded section, added the phrase “or otherwise engage in the private practice of criminal law” and incorporates language formerly in Secs. 51-51v and 51-69.



Section 51-58 - Court seals. Filing of official seals with Secretary of the State.

Each court location having a clerk shall have its proper seal, which shall be kept by the clerk or by the records management officer or other designee of the Chief Court Administrator permitted to certify copies of inactive records pursuant to section 51-52. Any such court, and any public officer required by law to have an official seal, may place on file in the office of the Secretary of the State an impression of such seal, accompanied by a certificate, properly sworn to, of the genuineness of the same. The impression shall become a public record of the state; and the Secretary of the State shall certify to the genuineness of such seals when so required.

(1949 Rev., S. 7721; P.A. 79-176, S. 2; P.A. 82-248, S. 56.)

History: P.A. 79-176 authorized public officer or other designee of chief court administrator to keep seal of court; P.A. 82-248 reworded section, adding “location” after “court” and changing “public officer” to “records management officer”.

See Sec. 4-51 re seals for state departments.

See Sec. 53-153 re penalty for counterfeiting seal.



Section 51-59 - Clerks’ offices, when open.

The judges of the Superior Court may provide by rule for the times when the clerks’ offices shall be deemed to be open for the purpose of entering appearances, judgments of nonsuit or default for want of appearance and for filing pleadings, amendments to pleadings and written motions. Each office shall be open at least five days a week except during weeks which include a legal holiday. The clerks’ offices may be deemed to be open whether a judge is in attendance or not.

(1949 Rev., S. 7699; 1959, P.A. 28, S. 93; P.A. 74-183, S. 42, 291; P.A. 76-436, S. 72, 681; P.A. 78-280, S. 77, 127; P.A. 82-248, S. 57.)

History: 1959 act included circuit court judges; P.A. 74-183 removed circuit court judges from purview of section, reflecting transfer of circuit court functions to court of common pleas, effective December 31, 1974; P.A. 76-436 removed common pleas court judges from purview of section, reflecting transfer of common pleas court functions to superior court, effective July 1, 1978; P.A. 78-280 deleted provision which stated that last day for filing is next business day when office is open in cases where last filing day would fall on day when office is closed; P.A. 82-248 rephrased section.

See Sec. 51-347c re next business day as last day for filing if clerk’s office closed.

Cited. 36 CS 565.






Chapter 874 - Court Reporters

Section 51-60 - Appointment of official court reporters.

(a) The judges of the Superior Court shall appoint one skillful stenographer for each judicial district to be the official court reporter of the Superior Court therein, and shall appoint as many stenographers to be assistant court reporters for the court as the judges or an authorized committee thereof determines the business of the court requires.

(b) A person shall not be appointed a court reporter under the provisions of this section who has not passed the entry level examination provided for under section 51-63 and a reporter shall not be placed in the higher court reporter salary classification who has not passed the examination provided for in said section for such higher classification, provided each person serving on July 1, 1978, as a court reporter or assistant court reporter in the Court of Common Pleas shall continue to serve in the Superior Court for the balance of the term for which he was appointed. In no event shall the compensation of such person be affected solely as a result of the transfer of jurisdiction provided in section 51-164s.

(1949 Rev., S. 7727; 1957, P.A. 199, S. 2; 445, S. 8; 1969, P.A. 16, S. 1; P.A. 76-436, S. 73, 681; P.A. 77-576, S. 20, 65; P.A. 78-280, S. 78, 127; P.A. 82-248, S. 58; P.A. 84-529, S. 2.)

History: 1969 act deleted requirement that court reporter for Waterbury be a resident of that city; P.A. 76-436 authorized appointment of assistant court reporters, changed reporters’ term of appointment from two years to one year and added provisions re salary and examination requirements, effective July 1, 1978; P.A. 77-576 substituted judicial district for county and deleted specific reference to Waterbury, effective July 1, 1978; P.A. 78-280 specified that committee of judges has power to remove reporters from office and deleted reference to reporters’ receipt of compensation as was received in common pleas court pursuant to compensation plan under Sec. 51-12; P.A. 82-248 reworded section, divided section into Subsecs., deleted provisions re salaries and appointment of court reporter for Stamford and added “provided for under section 51-63” after “examination”; P.A. 84-529 deleted requirement of annual appointment of court reporters by judges of the superior court at their annual meeting in June and deleted Subsec. (b) re one-year term of office of court reporters, relettering former Subsec. (c) accordingly.

See Sec. 51-63 re salary and fees of court reporters.

See Sec. 51-166 re annual meeting of judges.

Cited. 36 CS 9.

Subsec. (a):

Cited. 33 CA 311.

Cited. 43 CS 246.



Section 51-61 - Court reporter to be sworn. Duties. Transcript.

(a) Each official court reporter, before entering upon the duties of his office, shall be sworn to faithfully perform them and shall then be an officer of the court. He shall attend the court and make accurate records of all proceedings in the court, except sessions of small claims and the arguments of counsel, provided upon the request of any party, he shall make accurate records of the arguments of counsel.

(b) Each official court reporter shall, if the judge or judges of the court so direct, employ assistant court reporters and monitors to attend such court as the judge or judges may desire. He shall not employ assistant reporters or monitors receiving a per diem rate to attend any session unless their employment is authorized by the judge holding the session. Each assistant court reporter or monitor, before entering upon his duties, shall be sworn to faithfully perform them.

(c) Each official court reporter, assistant court reporter and monitor shall, when requested, furnish to the court, to the state’s attorney or any assistant or deputy assistant state’s attorney, to any party of record and to any other person, within a reasonable time, a transcript of the proceedings, or such portion thereof as may be desired, except that, if the proceedings were closed to the public, such court reporter or monitor shall not furnish such transcript or portion thereof to such other person unless the proceedings were commenced on or after October 1, 1988, and the court in its discretion determines that such disclosure is appropriate.

(d) Whenever a transcript of proceedings, or a portion thereof, has been requested by any party of record pursuant to subsection (c) of this section, the court reporter or monitor shall furnish a transcript or portion thereof to the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney at no cost as provided in subsection (c) of section 51-63.

(e) Whenever a transcript of proceedings, or a portion thereof, has been requested by the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney and the public defender, assistant public defender or deputy assistant public defender, the court reporter or monitor shall provide a transcript or portion thereof, in a form that may be photocopied, to either such state’s attorney or such public defender and the cost of such transcript, or portion thereof, shall be shared by such state’s attorney and such public defender.

(f) Each official court reporter, assistant court reporter and monitor shall inform the court whenever a transcript of proceedings, or a portion thereof, has been requested by the state’s attorney, assistant or deputy assistant state’s attorney or any party of record pursuant to subsection (c) of this section. If such transcript or portion thereof has been requested, the court, upon request, shall receive from such court reporter or monitor a transcript, or portion thereof, at no cost as provided in subsection (c) of section 51-63.

(g) Whenever the court deems it necessary, it may order a transcript of the proceedings, or any part thereof, to be filed with the clerk of the trial court.

(h) All records of the proceedings taken on the trial of any action shall, within thirty days after the action has been submitted, be filed with the clerk or the clerk’s designee, except that for the purpose of transcribing such records the court reporter or monitor may at any time withdraw them for a reasonable time.

(1949 Rev., S. 7729; 1953, S. 3135d; P.A. 76-436, S. 74, 681; P.A. 78-280, S. 79, 127; P.A. 82-248, S. 59; P.A. 84-23; P.A. 88-31; June Sp. Sess. P.A. 91-12, S. 43, 55; P.A. 93-142, S. 6, 8; P.A. 98-81, S. 4.)

History: P.A. 76-436 specified that court reporters need not make records for small claims sessions proceedings and replaced reference to prosecuting attorneys with reference to assistants and deputy assistant state’s attorneys, effective July 1, 1978; P.A. 78-280 deleted references to terms and sessions of court reflecting change to court’s continuous operation; P.A. 82-248 reworded section, divided section into Subsecs. and added provision re authorization of employment of assistant reporters formerly in Sec. 51-63; P.A. 84-23 amended Subsec. (a) by requiring a court reporter to make accurate records of the arguments of counsel upon the request of any party; P.A. 88-31 amended Subsec. (c) to require each reporter to furnish a transcript “to any other person” when requested and to add exception that if the proceedings were closed to the public the reporter shall not furnish such transcript to such other person unless the proceedings were commenced on or after October 1, 1988, and the court determines disclosure is appropriate; June Sp. Sess. P.A. 91-12 created a new Subsec. (d) requiring a reporter to furnish a free copy of a transcript to prosecutors whenever one is requested by a party of record, created a new Subsec. (e) requiring the prosecutor and public defender to share the cost of a transcript when requested by both parties, created a new Subsec. (f) requiring reporters to inform the court whenever parties of record request a transcript and provide the court with a free copy if requested and relettered the remaining Subsecs. accordingly; P.A. 93-142 added references to “monitors”, effective June 14, 1993; P.A. 98-81 amended Subsec. (h) by adding “or the clerk’s designee”.

Cited. 36 CS 9.

Subsec. (a):

Cited. 193 C. 48. Cited. 199 C. 207. Cited. 216 C. 604. Cited. 231 C. 43.

Cited. 3 CA 148. Cited. 21 CA 235. Constitutional right to have voir dire proceedings recorded not established in Connecticut. 26 CA 125. Cited. 46 CA 269.

Cited. 43 CS 246.

Subsec. (b):

Cited. 43 CS 246.

Subsec. (c):

Cited. 237 C. 339.

Cited. 42 CS 10.

Subsec. (h):

Cited. 43 CS 246.



Section 51-62 - Official court reporters before state referees, judges and family support magistrates.

(a) Whenever a judge of the Superior Court sitting in chambers, a family support magistrate or a state referee deems it necessary, the judge or referee may call upon the official court reporter for the judicial district in which any action pending before the judge sitting in chambers, family support magistrate or state referee is to be heard to take the evidence therein. The judge, magistrate or referee shall have and may exercise all the powers conferred by law upon a judge of the Superior Court when sitting as a court, with respect to transcripts of the official records of the court reporter.

(b) The court reporter when called upon, or a competent assistant designated by him, shall attend the hearings, and shall have all the powers, be subject to the same duties and receive the same compensation for attendance and fees for transcripts of his official records as are authorized by law for official court reporters of the Superior Court.

(c) Compensation for attendance and fees for copies ordered by the judge or state referee, when approved, shall be paid by the clerk of the superior court for the judicial district in which the action is heard in the same manner as other court expenses.

(1949 Rev., S. 7728; 1953, S. 3134d; P.A. 78-280, S. 2, 127; P.A. 82-248, S. 60; P.A. 89-360, S. 40, 45.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 89-360 amended Subsec. (a) by adding references to family support magistrates.



Section 51-63 - Salary and fees of Superior Court reporters, monitors, official stenographers of Workers’ Compensation Commission.

(a) Each official court reporter of the Superior Court, and as many assistant reporters as the judges of the Superior Court consider necessary, shall receive a salary. Each other assistant reporter shall receive a per diem rate fixed by the judges, to be paid as court expenses.

(b) The salaries of the court reporters and assistant court reporters shall be established as provided in section 51-12 and shall be in two classes. Examinations shall be held to determine level of skills and placement in a class.

(c) In addition to other compensation, official and assistant reporters and monitors shall be entitled to charge a party or other individual three dollars for each transcript page which is or previously was transcribed from the original record as provided by law, provided the charge to any such party or other individual shall be one dollar and seventy-five cents for each page for which a charge of three dollars already has been made, except that (1) the charge to any official of the state, or any of its agencies, boards or commissions or of any municipality of the state, acting in his or her official capacity, shall be two dollars for each transcript page which is or previously was transcribed from the official record, provided the charge to any such official shall be seventy-five cents for each page for which a charge of two dollars already has been made, (2) there shall be no charge to the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney for a transcript provided pursuant to subsection (d) of section 51-61, and (3) there shall be no charge to the court for a transcript provided pursuant to subsection (f) of section 51-61. For the purposes of this subsection, “transcript page” means a page consisting of twenty-seven double-spaced lines on paper eight and one-half by eleven inches in size, with sixty spaces available per line. The Chief Court Administrator shall adopt policies and procedures necessary to implement the provisions of this section, including, but not limited to, the establishment and administration of a system of fees for production of expedited transcripts.

(d) The fee for a transcript of such record, when made for the court or for the state’s attorney when acting in his official capacity, and for one copy each to the plaintiff and the defendant, shall, upon the certificate of the presiding judge having so ordered such transcript, be paid as other court expenses and, in all other cases, by the party ordering the same, and such copies shall be furnished within a reasonable time.

(e) Official and assistant stenographers in the offices of the workers’ compensation commissioners shall be entitled, in addition to the compensation otherwise provided for, to the same fees for preparing transcripts as are provided for reporters in the Superior Court.

(f) Official court reporters shall be allowed such clerical assistance in each judicial district as may be determined to be necessary by the judges of the Superior Court at such compensation as may be fixed by the judges.

(g) Official court reporters and assistant reporters shall receive, in addition to the compensation allowed by law, necessary traveling expenses to be taxed and paid as other court expenses.

(1949 Rev., S. 3607; 1957, P.A. 193; 1967, P.A. 450; 537; P.A. 74-261; P.A. 78-280, S. 2, 127; P.A. 79-376, S. 70; P.A. 81-390; P.A. 82-248, S. 61; 82-429, S. 1, 3; June Sp. Sess. P.A. 91-12, S. 44, 55; P.A. 93-142, S. 5, 8; P.A. 94-64, S. 1, 2; P.A. 04-184, S. 1; June Sp. Sess. P.A. 07-4, S. 28.)

History: 1967 acts changed compensation of assistant reporters from $28 for each day of attendance at court to such per diem rate as may be fixed by the judges and changed compensation for transcribed records from $0.20 for each folio and copy to $0.40 for each folio and $0.10 for each copy; P.A. 74-261 increased compensation from $0.40 to $0.50 per folio and from $0.10 to $0.16 per copy and added proviso retaining former rates as charges for state officials; P.A. 78-280 substituted “judicial district” for “county”; P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 81-390 increased the fee for court transcripts from $0.50 to $0.70 for each folio and from $0.16 to $0.20 for each copy of each folio; P.A. 82-248 reworded section, divided section into Subsecs., deleted provision re employment of assistant reporters and reenacted such provisions as part of Sec. 51-61 and added language formerly in Sec. 51-64 re traveling expenses; P.A. 82-429 increased fee from $0.40 to $0.60 for each folio and $0.10 to $0.20 for each copy of each folio; June Sp. Sess. P.A. 91-12 amended Subsec. (c) by creating a Subdiv. (1) and new Subdivs. (2) and (3) requiring court reporters to provide free copy of transcripts to the state’s attorney, assistant state’s attorney, deputy state’s attorney or the court; P.A. 93-142 amended Subsec. (c) by increasing amount charged for each transcript page and added definition of “transcript page”, effective June 14, 1993; P.A. 94-64 amended Subsec. (c) by adding reference to adoption of procedures and to establishment and administration of system of fees for production of expedited transcripts, effective May 19, 1994; P.A. 04-184 amended Subsec. (c) by increasing fee for each transcript page from $1.75 to $3.00, adding provision re fee of $1.75 for each page for which a $3.00 charge already has been made and making a technical change, effective July 1, 2004; June Sp. Sess. P.A. 07-4 amended Subsec. (c)(1) to substitute charge of $2.00 for $1.50 for each transcript page and $0.75 for $0.50 for each page for which charge was already made, and made technical changes, effective July 1, 2007.

Ethics board did not err in treating court reporters and Workers’ Compensation Commission hearing reporters differently. 52 CS 304.



Section 51-64 - Traveling expenses.

Section 51-64 is repealed.

(1949 Rev., S. 3608; September, 1957, P.A. 11, S. 36; 1959, P.A. 615, S. 12; P.A. 82-248, S. 163.)



Section 51-65 - Vacancy in office of court reporter.

If the official court reporter dies, resigns, or is permanently unable to serve for any reason, the presiding judge of the court shall appoint a successor. If the official court reporter is temporarily absent, the presiding judge may appoint a competent person to act during his absence.

(1949 Rev., S. 7730; P.A. 82-248, S. 62; P.A. 85-613, S. 76, 154.)

History: P.A. 82-248 restated provisions but made no substantive changes; P.A. 85-613 made technical change.



Section 51-66 to 51-71a - Court reporters and stenographers, generally.

Sections 51-66 to 51-71a, inclusive, are repealed.

(1949 Rev., S. 3608, 7591, 7613, 7614, 7731, 7732; 1949, S. 3109d; 1957, P.A. 199, S. 1; 446, S. 2; September, 1957, P.A. 11, S. 36; March, 1958, P.A. 27, S. 57; 1959, P.A. 28, S. 14–18; 204; 1963, P.A. 31; 1967, P.A. 228; P.A. 74-183, S. 43, 44, 280, 291; P.A. 75-530, S. 8, 35; P.A. 76-436, S. 75, 547, 681.)



Section 51-72 - Probate Court; stenographer may be called in by agreement.

Whenever, in any court of probate, the parties or their attorneys so agree in writing, the judge of the court may call in a competent and disinterested person who is capable to act as a stenographer to act as the official stenographer in the whole or in such portion of the cause or matter as may be agreed upon. The compensation of the stenographer shall be paid by the parties in such proportion as the judge of the court decides, except that the compensation shall not exceed that of the official court reporter of the Superior Court.

(1949 Rev., S. 7733; 1959, P.A. 28, S. 94; P.A. 82-248, S. 63.)

History: 1959 act deleted references to municipal court and the taxing of costs therein, municipal courts having been abolished; P.A. 82-248 reworded section.

Cited. 27 CA 333.



Section 51-73 - Powers and duties of stenographer. Notes to be evidence. Appeals on record.

Each stenographer called in and acting under the provisions of section 51-72 shall be sworn and shall have the powers and be subject to the duties prescribed by law for the official court reporter of the Superior Court. Evidence taken by any such stenographer shall have the same effect and be evidence to the same extent as evidence taken by the official court reporter of the Superior Court. Appeals from any decision rendered in any case after a record is made under this section and section 51-72, shall be on such record and shall not be a trial de novo.

(1949 Rev., S. 7734; 1959, P.A. 28, S. 95; P.A. 81-349, S. 4, 5.)

History: 1959 act deleted obsolete references to sections 51-70 and 51-71; P.A. 81-349 provided that appeals from any decision rendered in any case after a record is made shall be on such record and shall not be a trial de novo.

See Sec. 52-161 re consideration of transcripts of stenographer’s record as part of official record.

Cited. 27 CA 333.



Section 51-74 - Use of shorthand writing machine or recording device.

(a) The record of proceedings in any court required to be made by an official court reporter, assistant court reporter, stenographer or assistant stenographer may in the first instance be made by shorthand, by shorthand writing machine, or by a mechanical or sound recording device approved by the Chief Justice of the Supreme Court.

(b) Whenever the general statutes provide that a court reporter or stenographer attend a court, or be appointed to attend a court, to make a record of the proceedings therein, the court reporter or stenographer may be a person competent to make the record by shorthand, by a shorthand writing machine or by an approved mechanical or sound recording device.

(c) The term “shorthand notes”, “stenographic notes” or “official notes”, when used in the general statutes to mean the original record of court proceedings, shall include the record made by a shorthand writing machine or other approved mechanical or sound recording device.

(1953, S. 3136d; P.A. 82-248, S. 64.)

History: P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change.

See chapter 400l re licensing of shorthand reporters.

Subsec. (a):

Cited. 43 CS 246.

Subsec. (c):

Cited. 43 CS 246.






Chapter 875 - Court Messengers

Section 51-75 - Messengers of the Supreme and Superior Courts.

Section 51-75 is repealed, effective October 1, 2012.

(1949 Rev., S. 7711; 1957, P.A. 651, S. 29; March, 1958, P.A. 27, S. 60; 1972, P.A. 165, S. 10; June, 1972, P.A. 1, S. 20; P.A. 76-436, S. 10a, 76, 681; P.A. 77-576, S. 23, 65; P.A. 82-248, S. 65; P.A. 84-529, S. 3; P.A. 12-133, S. 47.)



Section 51-76 and 51-76a - Messengers and assistant messengers: Of Court of Common Pleas; of the Circuit Court.

Sections 51-76 and 51-76a are repealed.

(1949 Rev., S. 7616; March, 1958, P.A. 27, S. 59; 1959, P.A. 28, S. 19; P.A. 74-183, S. 45, 280, 291; P.A. 76-436, S. 77, 681.)



Section 51-77 - Filling of vacancies.

Whenever a vacancy exists in the office of messenger or assistant messenger, the judges of the Superior Court or any authorized committee thereof may fill the vacancy until the next July first.

(1949 Rev., S. 7713; 1972, P.A. 165, S. 11; June, 1972, P.A. 1, S. 20; P.A. 77-576, S. 24, 65; P.A. 82-248, S. 66.)

History: 1972 acts added judicial districts, effective September 5, 1972; P.A. 77-576 deleted provision allowing removal of messenger for cause and proviso re interim appointments to fill vacancies until judges’ annual meeting, at which time judges fill the vacancy for the remainder of the term, specifying instead that vacancies are to be filled until the next July first by judges or a committee of judges, and included reference to assistant messengers, effective July 1, 1978; P.A. 82-248 changed “such court” to “superior court” and “such” to “the”.



Section 51-78 - Retired messengers may be continued in service.

(a) When a duly appointed and acting messenger of any constituent court of the Judicial Department is retired under the provisions of section 5-162 because of having reached the age of seventy years, the person so retired may continue in the service of the court which appointed him as such messenger as an employee at the salary to which he was entitled at the date of his retirement unless the court, at its next annual meeting of judges following the effective date of his retirement, or at any proper meeting of the judges thereof thereafter, votes that his employment shall terminate.

(b) The existing retirement rights of any person so continuing in the employment of any constituent court of the Judicial Department as of the date when he became seventy years of age shall not be affected by his continuance in the employ of the court in such capacity thereafter, but additional rights or benefits shall not accrue to the benefit or interest of any person so continuing in employment.

(c) No such person may receive a retirement salary during the period of the continuance of his employment after his retirement.

(d) The provisions of any statute dealing with examinations, certifications and appointments to and separations from the service shall not apply to any such person so continuing in the employment of any court after his retirement.

(e) Immediately upon the retirement of such person the Comptroller shall record him as an employee and continue to pay his salary until receipt of certification from the Chief Justice that the employment has been terminated.

(1949, S. 3139d; 1959, P.A. 28, S. 96; February, 1965, P.A. 574, S. 38; P.A. 81-19, S. 2, 3; P.A. 82-248, S. 67.)

History: 1959 act extended application of section from superior and common pleas courts to any constituent court of judicial department; 1965 act corrected reference in first sentence from section 5-101 to 5-162; P.A. 81-19 deleted the prohibition on retired court messengers continuing in employment after age 75; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change.

See Sec. 5-164(d) re reemployment of retired messengers.



Section 51-79 - Duties of messengers of the Supreme and Superior Courts.

Each messenger and each assistant messenger under the supervision of the messenger shall: (1) Guard and safely keep all exhibits committed to his charge by the presiding judge, counsel or court officers, (2) obtain and attend to the proper return of such books, records, documents, files and works of reference, belonging in the office of the clerk of the court or in any state law library, as may be required in the court upon which he is in attendance, and (3) perform such other duties as the judges or the presiding judge prescribes.

(1949 Rev., S. 7712; P.A. 82-248, S. 68.)

History: P.A. 82-248 reworded section and deleted obsolete provision re county law library associations.






Chapter 876 - Attorneys

Section 51-80 - Admission.

The Superior Court may admit and cause to be sworn as attorneys such persons as are qualified therefor, in accordance with the rules established by the judges of the Superior Court. The judges of the Superior Court may establish rules relative to the admission, qualifications, practice and removal of attorneys.

(1949 Rev., S. 7638; P.A. 82-248, S. 69.)

History: P.A. 82-248 rephrased provisions but made no substantive changes.

Cited. 9 CA 825. Cited. 29 CA 43.

Cited. 20 CS 268. Terms of injunction in accordance with supreme court decision re practice of law by trust departments of banks. 21 CS 42. If an applicant seeks admittance to the bar without examination, he is not the victim of discrimination if strict compliance with the rule is insisted on. 22 CS 214. New York attorney not a member of Connecticut bar held not entitled to recover for legal services rendered in Connecticut. 23 CS 225. Cited. 34 CS 674.

Legislature, by insertion of exception clause in section 1-19, presumed to intend to exclude from operation of “right to know” statutes exclusive power over admission to bar vested in superior court by this section. 4 Conn. Cir. Ct. 313, 321.



Section 51-80a - Regulation of foreign legal consultants.

The judges of the Superior Court may make rules regulating foreign legal consultants.

(P.A. 91-324, S. 4.)



Section 51-81 - Investigation of qualifications of applicants for admission to the bar.

(a) For the purpose of investigating the moral qualifications or general fitness of any applicant for admission to the bar of the state upon motion or examination, the chairperson of the State Bar Examining Committee and each chairperson of any standing committee on recommendations for admission to the bar, in any county, shall have power to compel the attendance and testimony before it, or before any member thereof, by subpoena and capias issued by such chairperson or other competent authority, of any person who the chairperson reasonably believes may have information useful to the committee in its investigation, at such time and place in the town in which the investigation is being made as may be designated in the subpoena. For such purpose any chairperson may compel the production before the committee, or any member thereof, by subpoena duces tecum, of any books, records, including any military service records, or papers which the chairperson reasonably believes may contain information useful to the committee in its investigation.

(b) A person shall not be excused from testifying before the committee, or any member thereof or from producing books, records or papers on the ground that the testimony or the production of the books, records or papers will tend to incriminate him, but such evidence shall not be used in any criminal proceedings against him.

(c) If any person disobeys any such subpoena or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the committee or any member thereof, the committee or member may complain to the state’s attorney of the judicial district within which the investigation is being made, who, upon being furnished with the necessary information, shall immediately apply to the Superior Court, or to a judge thereof if the court is not in session, setting forth such disobedience to process or refusal to answer. The court or judge shall cite such person to appear before the court or judge and shall inquire as to the truth of the allegations contained in the application. If the court or judge finds the allegations to be true, the court or judge shall commit the person to a community correctional center until he testifies, but not for a longer period than sixty days.

(d) Any such process may be directed to any proper officer and the officer shall serve the process as commanded therein.

(e) The State Bar Examining Committee shall develop and implement a procedure to adapt the administration of the bar examination to the needs of persons with disabilities, provided any such adaptation shall not compromise the validity of the examination. Such procedure shall include a method of informing persons with disabilities of the opportunity to request such an adaptation.

(1949 Rev., S. 7639; 1969, P.A. 297; P.A. 82-248, S. 70; P.A. 90-151, S. 2, 3.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 82-248 reworded provisions but made no substantive changes; P.A. 90-151 changed “chairman” to “chairperson”, included military records as records which are subject to subpoena, and added Subsec. (e) requiring the bar examining committee to develop and implement procedure for administration of bar exam to persons with disabilities.



Section 51-81a - Certificate of registration. Fee. Renewal.

Section 51-81a is repealed.

(June, 1971, P.A. 8, S. 37; 1972, P.A. 223, S. 31.)



Section 51-81b - Occupational tax on attorneys. Collection procedure. State lien against real estate as security for tax. Interest on unpaid tax. Attorneys who are not liable for tax. Administration.

(a) Any person who has been admitted as an attorney by the judges of the Superior Court shall annually on or before January fifteenth file an annual return prescribed or furnished by the Commissioner of Revenue Services. If any such person was engaged in the practice of law in the year preceding the year in which an occupational tax is due hereunder, such person, unless exempted under this section, shall annually on or before January fifteenth pay to the Commissioner of Revenue Services a tax in the amount of five hundred sixty-five dollars. Any person who has been admitted as an attorney pro hac vice by a judge of the Superior, Appellate or Supreme Court in accordance with the rules of said court shall file such return and pay such tax as provided in this subsection with respect to any year in which such person was admitted pro hac vice and engaged in the practice of law in this state.

(b) Upon failure of any such person to pay the sum due hereunder within thirty days of the due date, the provisions of section 12-35 shall apply with respect to the enforcement of this section and the collection of such sum. The warrant therein provided for shall be signed by the commissioner or his authorized agent. The amount of any such tax, penalty and interest shall be a lien, from the thirty-first day of December next preceding the due date of such tax until discharged by payment, against all real estate of the taxpayer within the state, and a certificate of such lien signed by the commissioner may be filed for record in the office of the clerk of any town in which such real estate is situated, provided no such lien shall be effective as against any bona fide purchaser or qualified encumbrancer of any interest in any such property. When any tax with respect to which a lien has been recorded under the provisions of this section has been satisfied, the commissioner, upon request of any interested party, shall issue a certificate discharging such lien, which certificate shall be recorded in the same office in which the lien was recorded. Any action for the foreclosure of such lien shall be brought by the Attorney General in the name of the state in the superior court for the judicial district in which the property subject to such lien is situated, or, if such property is located in two or more judicial districts, in the superior court for any one such judicial district, and the court may limit the time for redemption or order the sale of such property or make such other or further decree as it judges equitable.

(c) The Commissioner of Revenue Services shall notify the Chief Court Administrator of the failure of any person to comply with the provisions of this section and the Chief Court Administrator shall notify the judges of the Superior Court of such failure.

(d) If any person fails to pay the amount of tax reported to be due on such person’s return within the time specified under the provisions of this section, there shall be imposed a penalty of fifty dollars, which penalty shall be payable to, and recoverable by, the commissioner in the same manner as the tax imposed under this section. Subject to the provisions of section 12-3a, the commissioner may waive all or part of the penalties provided under this section when it is proven to his satisfaction that the failure to pay any tax was due to reasonable cause and was not intentional or due to neglect.

(e) If any tax is not paid when due as provided in this section, there shall be added to the amount of the tax interest at the rate of one per cent per month or fraction thereof from the date the tax became due until it is paid.

(f) If the commissioner is satisfied beyond a reasonable doubt that the failure to file a return or to pay the tax was due to reasonable cause and was not intentional or due to neglect, he may abate or remit the whole or any part of any penalty under this section.

(g) This section shall not apply (1) to any attorney whose name has been removed from the roll of attorneys maintained by the clerk of the superior court for the judicial district of Hartford, (2) to any attorney who has retired from the practice of law, provided the attorney shall file written notice of retirement with the clerk of the superior court for the judicial district of Hartford, (3) to any attorney who does not engage in the practice of law as an occupation and receives less than one thousand dollars in legal fees or other compensation for services involving the practice of law during any calendar year, or (4) with respect to the tax due in any calendar year, to any attorney serving on active duty with the armed forces of the United States for more than six months in such year.

(h) No person shall be liable for payment of the occupational tax under this section solely by virtue of such person having engaged in the practice of law while acting as an employee of the state, any political subdivision of the state or any probate court.

(i) The provisions of sections 12-548 to 12-554, inclusive, and section 12-555a shall apply to the provisions of this section in the same manner and with the same force and effect as if the language of said sections 12-548 to 12-554, inclusive, and section 12-555a had been incorporated in full into this section and had expressly referred to the tax under this section, except to the extent that any such provision is inconsistent with a provision of this section.

(1972, P.A. 223, S. 30; P.A. 76-436, S. 10a, 78, 681; P.A. 77-614, S. 139, 610; P.A. 78-280, S. 5, 127; P.A. 82-172, S. 12, 14; 82-248, S. 71; 82-425; 82-472, S. 135, 183; P.A. 84-305, S. 1, 2; P.A. 88-230, S. 1, 12; P.A. 89-150, S. 2, 3; 89-251, S. 187, 203; P.A. 90-98, S. 1, 2; P.A. 91-236, S. 23, 25; P.A. 93-142, S. 4, 7, 8; P.A. 95-26, S. 49, 52; 95-220, S. 4–6; P.A. 97-243, S. 47, 67; P.A. 00-170, S. 32, 42; P.A. 03-2, S. 42; P.A. 07-46, S. 1; June Sp. Sess. P.A. 09-3, S. 390; Sept. Sp. Sess. 09-8, S. 40; June 12 Sp. Sess. P.A. 12-2, S. 87; P.A. 13-112, S. 1.)

History: P.A. 76-436 deleted obsolete provisions re payments before July 1, 1972, payments on that date and payments on or before January 15, 1973, effective July 1, 1978; P.A. 77-614 replaced tax commissioner with commissioner of revenue services, effective January 1, 1979; P.A. 78-280 replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 82-172 added provisions concerning a lien against real estate related to overdue taxes and the lien foreclosure procedure; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 82-425 eliminated phrase “including the performance of judicial duties” and exempted attorney who does not engage in practice of law as occupation and receives less than $150 during any calendar year; P.A. 82-472 changed the interest charge from 1% to 1.25% per month; P.A. 84-305 added Subsec. (h) re immunity from occupational tax liability for person who would be liable solely by virtue of engaging in the practice of law as an employee of the state, effective May 30, 1984, and applicable with respect to persons engaging in the practice of law in calendar years beginning January 1, 1984, and thereafter; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 89-150 amended Subsec. (d) by adding penalty and waiver of penalty provisions conforming with those in effect for other state taxes and applicable to any person failing to pay the tax within the time required; P.A. 89-251 increased the tax and the minimum income to be subject to the tax from $150 to $450; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-236 added Subsec. (i) to include administrative, penalty, hearing and appeal provisions, effective July 1, 1991, and applicable to taxes due on or after that date; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-26 amended Subsec. (e) to lower interest rate from 1.25% to 1%, removed the reference to penalty and made technical changes, effective July 1, 1995, and applicable to taxes due and owing on or after July 1, 1995, whether or not those taxes first became due before said date; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-243 amended Subsec. (a) to require filing of return in order to claim exemption, effective June 24, 1997, and applicable to calendar years commencing on or after January 1, 1997; P.A. 00-170 amended Subsec. (h) to exempt from occupational tax liability any person who would be liable solely by virtue of engaging in the practice of law as an employee of any political subdivision of the state or any probate court, effective May 26, 2000, and applicable with respect to attorneys practicing law in this state on or after January 1, 2000; P.A. 03-2 amended Subsec. (a) to require any person admitted as an attorney pro hac vice to file a return and pay the tax with respect to any year in which such person was admitted pro hac vice and engaged in the practice of law in this state, effective February 28, 2003; P.A. 07-46 amended Subsec. (a) to provide that requirement to file a return and pay the tax applies to an attorney admitted pro hac vice “by a judge of the Superior, Appellate or Supreme Court” in accordance with the rules of “said” court; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase tax from $450 to $565; Sept. Sp. Sess. P.A. 09-8 changed effective date of June Sp. Sess. P.A. 09-3, S. 390, from October 1, 2009, to October 1, 2009, and applicable to calendar years commencing on or after January 1, 2009, effective October 5, 2009; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (g) to insert new Subdiv. (3) designator re attorney who does not engage in practice of law and earns less than $450 and redesignated existing Subdiv. (3) as Subdiv. (4) re attorney serving on active duty; P.A. 13-112 amended Subsec. (g)(3) re attorney who does not engage in practice of law to increase amount of exempt earnings from less than $450 to less than $1,000.



Section 51-81c - Program for use of interest on lawyers’ clients’ funds accounts. Applicability to entities that establish certain accounts to receive loan proceeds from a mortgage lender.

(a) A program for the use of interest earned on lawyers’ clients’ funds accounts is hereby established. The organization administering the program shall use such interest to provide funding for (1) the delivery of legal services to the poor by nonprofit corporations whose principal purpose is providing legal services to the poor, and (2) law school scholarships based on financial need. Each lawyer and law firm having a clients’ funds account shall participate in the program. On and after July 1, 2005, each entity, other than a borrower, having an account established to receive loan proceeds from a mortgage lender, as defined in this subsection, shall participate in the program. Under the program, funds in accounts established to receive such loan proceeds, regardless of the amount or period held, and a client’s funds that the client’s lawyers and law firms determine, in good faith, cannot earn income for the client in excess of the costs incurred to secure such income, shall be deposited by participating lawyers, law firms and entities in interest-bearing accounts specifically established pursuant to the program. Funds deposited in such accounts shall be subject to withdrawal upon request by the depositor and without delay. The interest earned on such accounts shall be paid to an organization qualified under Section 501(c)(3) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, which shall be designated to administer the program by the judges of the Superior Court pursuant to subsection (d) of this section. Nothing in this section shall prevent (A) a lawyer or law firm from depositing a client’s funds, regardless of the amount of such funds or the period for which such funds are expected to be held, in a separate interest-bearing account established on behalf of and for the benefit of the client, or (B) an entity from depositing a person’s loan proceeds, regardless of the amount of such proceeds or the period for which such proceeds are expected to be held, in a separate interest-bearing account established on behalf of and for the benefit of the person. The organization administering the program shall mail to each lawyer, law firm and entity participating in the program a detailed annual report of all funds disbursed under the program including the amount disbursed to each recipient of funds. Any recipient of funds under the program which, using program funds, represents a party in an action filed after July 1, 1992, against the state or any officer or agency thereof and is awarded attorney’s fees in such action by the court, shall reimburse the program for the amount of attorney’s fees received in proportion to the percentage of program funds used for the litigation. No recipient of funds under the program may use such funds to pay the occupational tax imposed pursuant to section 51-81b on behalf of any attorney. As used in this section, “mortgage lender” means any person engaged in the business of making mortgage loans, including, but not limited to, a bank, out-of-state bank, Connecticut credit union, federal credit union, out-of-state credit union, mortgage lender or mortgage correspondent lender required to be licensed under sections 36a-485 to 36a-498a, inclusive.

(b) For the purpose of determining under subsection (a) of this section whether a client’s funds cannot earn income for the client in excess of the costs incurred to secure such income, the lawyer or law firm shall consider the following factors: (1) The amount of the funds to be deposited; (2) the expected duration of the deposit, including the likelihood of delay in resolving the relevant transaction, proceeding or matter for which the funds are held; (3) the rates of interest, dividends or yield at eligible institutions where the funds are to be deposited; (4) the costs associated with establishing and administering interest-bearing accounts or other appropriate investments for the benefit of the client, including service charges, minimum balance requirements or fees imposed by the eligible institutions; (5) the costs of the services of the lawyer or law firm in connection with establishing and maintaining the account or other appropriate investments; (6) the costs of preparing any tax reports required for income earned on the funds in the account or other appropriate investments; and (7) any other circumstances that affect the capability of the funds to earn income for the client in excess of the costs incurred to secure such income.

(c) No lawyer shall be subject to a complaint that the lawyer is guilty of misconduct for determining in good faith to deposit funds in the interest earned on lawyers’ clients’ funds account in accordance with this section.

(d) The judges of the Superior Court shall adopt rules to implement the program for the use of interest earned on lawyers’ clients’ funds accounts, provided nothing in this section shall grant to the judges of the Superior Court or any other judicial authority any legislative, regulatory or rule-making authority over banks, insurance companies or other financial institutions.

(e) The program shall not require the banking corporations or financial institutions receiving such funds, holding such accounts and paying interest on such accounts to the depositors of the account to perform any additional administrative functions or assume any additional responsibilities or obligations in connection with the program or the accounts so maintained.

(f) An advisory panel shall be established to perform the functions described in subsection (g) of this section consisting of five members to be selected as follows: Three members shall be appointed by the Governor, one of whom shall be an executive director of a nonprofit corporation which provides legal services to the poor in this state; and two members shall be appointed by the cochairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary. Each member of the panel shall serve for a term which is coterminous with the term of the member’s appointing authority. A vacancy shall be filled by the original appointing authority for the balance of the unexpired term.

(g) The advisory panel shall: (1) Consult with and make recommendations to the tax-exempt organization administering the program regarding the implementation and administration of the program, including the methods of allocation and the allocation of funds to be disbursed under the program; (2) review and evaluate, and monitor the impact of the program; and (3) report on the program to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and to banks and to the Chief Court Administrator, as may from time to time be requested by such committees or administrator.

(P.A. 84-537, S. 1, 2; P.A. 89-196; 89-211, S. 49; May Sp. Sess. P.A. 92-6, S. 72, 117; P.A. 05-261, S. 1; P.A. 07-91, S. 27; P.A. 08-176, S. 71; P.A. 09-152, S. 6.)

History: P.A. 89-196 amended Subsec. (a) to specify that recipients of funds for the delivery of legal services to the poor are to be nonprofit corporations whose principal purpose is providing legal services to the poor, to authorize the use of such interest to provide funding for law school scholarships based on financial need, to make participation in the program mandatory rather than voluntary, and to add provisions allowing a lawyer or law firm to deposit a client’s funds in a separate interest-bearing account established on behalf of and for the benefit of the client and requiring the organization administering the program to mail to each participating lawyer or law firm a detailed annual report re the disbursement of funds, and deleted Subsec. (d) requiring lawyers and law firms to notify their clients in order to participate in the program and the judges of the superior court to adopt rules to assure adequate notice to clients, and relettered former Subsecs. (e) and (f) accordingly; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to specify that any recipient of funds under the program who is awarded attorney’s fees in actions against the state shall reimburse the program for the amount of the attorney’s fees and shall not use program funds to pay the occupational tax; P.A. 05-261 amended Subsec. (a) to provide that each entity, other than a borrower, having an account established to receive loan proceeds from a mortgage lender shall participate in the program regardless of amount or period funds are held, make conforming changes, insert Subpara. designators (A) and (B), and define “mortgage lender”, amended Subsec. (b) to reference insurance companies, and made technical changes throughout, effective July 1, 2005; P.A. 07-91 amended Subsec. (e)(3) to require advisory panel to report on program to banks committee and to make technical changes, effective July 1, 2007; P.A. 08-176 redefined “mortgage lender” to include “mortgage correspondent lender” and made conforming and technical changes in Subsec. (a), effective July 1, 2008; P.A. 09-152 amended Subsec. (a) to replace criteria that client’s funds are less than $10,000 or expected to be held not more than 60 business days with criteria that client’s lawyers and law firms determine, in good faith, that funds cannot earn income for the client in excess of costs incurred to secure such income, inserted Subsec. (b) re determining whether client’s funds cannot earn income and new Subsec. (c) re lawyer not being subject to complaint for misconduct, redesignated existing Subsecs. (b) to (e) as Subsecs. (d) to (g), and made conforming changes.



Section 51-81d - Client Security Fund.

(a) The Superior Court, in accordance with rules established by the judges of the Superior Court, may (1) establish a Client Security Fund to (A) reimburse claims for losses caused by the dishonest conduct of attorneys admitted to the practice of law in this state and incurred in the course of an attorney-client relationship, and (B) provide for crisis intervention and referral assistance to attorneys admitted to the practice of law in this state who suffer from alcohol or other substance abuse problems or gambling problems, or who have behavioral health problems, and (2) assess any person admitted as an attorney by the Superior Court, in accordance with section 51-80, an annual fee to be deposited in the Client Security Fund. Such crisis intervention and referral assistance (i) shall be provided with the assistance of an advisory committee, to be appointed by the Chief Court Administrator, that includes one or more behavioral health professionals, and (ii) shall not be deemed to constitute the practice of medicine or mental health care.

(b) All fees assessed pursuant to subsection (a) of this section and collected by the Superior Court in accordance with rules established by the judges of the Superior Court may be recorded with the State Comptroller and deposited with the State Treasurer, who shall credit such payments to the Client Security Fund. The State Treasurer shall maintain the Client Security Fund separate and apart from all other moneys, funds and accounts and shall credit any interest earned from the Client Security Fund to the fund. The Client Security Fund shall be maintained by the State Treasurer in trust for the sole and exclusive purposes and uses designated in this section. The moneys in the Client Security Fund are not tax revenues and may not be transferred or credited to the General Fund or any other fund or account except as expressly directed by the committee established to administer the fund and in accordance with rules established by the judges of the Superior Court.

(c) The Client Security Fund shall be used to satisfy the claims approved in accordance with procedures established pursuant to rules of the Superior Court, to provide funding for crisis intervention and referral assistance provided pursuant to this section and to pay the reasonable costs of administration of the fund.

(d) No such fee shall be assessed to any attorney described in subsection (g) of section 51-81b, except that any attorney who does not engage in the practice of law as an occupation and receives less than four hundred fifty dollars in legal fees or other compensation for services involving the practice of law during the calendar year shall be obligated to pay one-half of such fee.

(e) The Commissioner of Revenue Services shall notify the Chief Court Administrator or his designee of the failure of any person to pay any fee assessed in accordance with subsection (a) of this section.

(f) All information given or received in connection with crisis intervention and referral assistance provided pursuant to this section, including the identity of any attorney seeking or receiving such crisis intervention and referral assistance, shall be confidential and shall not be disclosed to any third person other than a person to whom disclosure is reasonably necessary for the accomplishment of the purposes of such crisis intervention and referral assistance, and shall not be disclosed in any civil or criminal case or proceeding or in any legal or administrative proceeding, unless the attorney seeking or obtaining such crisis intervention and referral assistance waives such privilege or unless disclosure is otherwise required by law. Except as otherwise provided in this subsection, no attorney who provides crisis intervention and referral assistance pursuant to this section shall disclose any information given or received in connection with such crisis intervention and referral assistance unless such disclosure is required by the rules governing communications between attorney and client. Unless the privilege under this subsection has been waived or unless disclosure is otherwise required by law, no person in any civil or criminal case or proceeding or in any legal or administrative proceeding may request or require any information given or received in connection with the crisis intervention and referral assistance provided pursuant to this section.

(P.A. 97-267, S. 3; P.A. 00-170, S. 34, 42; 00-191, S. 1, 16; June 30 Sp. Sess. P.A. 03-6, S. 176; May Sp. Sess. P.A. 04-2, S. 21; P.A. 09-29, S. 1.)

History: P.A. 00-170, effective July 1, 2000, and P.A. 00-191, effective May 26, 2000, both identically amended Subsec. (b) to provide that interest earned from the fund be credited to the fund and to authorize collection by commissioner’s designee; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to insert Subpara. (A) designator and add new Subpara. (B) in Subdiv. (1) authorizing fund to provide for crisis intervention and referral assistance to attorneys who suffer from alcohol or other substance abuse problems or gambling problems or who have behavioral health problems and to add provision that such crisis intervention and referral assistance shall be provided with the assistance of an advisory committee that includes one or more behavioral health professionals and shall not be deemed to constitute the practice of medicine or mental health care, amended Subsec. (b) to delete obsolete provision re retroactive crediting of interest, amended Subsec. (c) to require fund to be used to provide funding for crisis intervention and referral assistance, added new Subsec. (d) re exemptions from fee assessment and reduced fee for certain attorneys and redesignated existing Subsec. (d) as Subsec. (e), effective August 20, 2003; May Sp. Sess. P.A. 04-2 made technical changes in Subsecs. (a), (b) and (c) and added Subsec. (f) re confidentiality of information given or received in connection with crisis intervention and referral assistance; P.A. 09-29 amended Subsec. (b) to replace “The Commissioner of Revenue Services, or the commissioner’s designee, shall collect any fee established pursuant to subsection (a) of this section, record such payments with the State Comptroller and deposit such payments promptly with the State Treasurer” with “All fees assessed pursuant to subsection (a) of this section and collected by the Superior Court in accordance with rules established by the judges of the Superior Court may be recorded with the State Comptroller and deposited with the State Treasurer”, delete provision re interest earned from fund to be credited to fund and add provisions requiring State Treasurer to maintain fund in trust for sole and exclusive purposes and uses designated in section, specifying that moneys in fund are not tax revenues and prohibiting moneys in fund being transferred or credited to General Fund or any other fund or account except as expressly directed by committee established to administer fund and in accordance with court rules, effective May 7, 2009.



Section 51-81h - Escrow agreement not invalid when attorney-at-law, law firm or agent is escrow holder.

(a) For the purposes of this section:

(1) “Escrow agreement” means a written or oral agreement under which money, documents, instruments or other property is delivered by a party to the agreement or another person to a third party to be held by such third party for delivery or disbursement to another party to the agreement or another person upon the occurrence of an event or condition specified in the agreement.

(2) “Escrow holder” means a third party to whom money, documents, instruments or other property is delivered for subsequent delivery or disbursement in accordance with the escrow agreement.

(b) No escrow agreement shall be ineffective, invalid or unenforceable because the escrow holder is the attorney-at-law, law firm or agent for one or more parties to the escrow agreement, whether in connection with the matter to which the escrow agreement is related or otherwise.

(P.A. 00-74, S. 1, 2.)

History: P.A. 00-74 effective May 16, 2000, and applicable to any escrow agreement in existence on or after that date.



Section 51-82 and 51-83 - Admission to examination of attorneys admitted to practice in other states. Examination of veterans for admission.

Sections 51-82 and 51-83 are repealed.

(1949, S. 3119d; 1957, P.A. 528; 597; 1963, P.A. 642, S. 43; P.A. 82-248, S. 163.)



Section 51-84 - Attorneys subject to rules.

(a) Attorneys admitted by the Superior Court shall be attorneys of all courts and shall be subject to the rules and orders of the courts before which they act.

(b) Any such court may fine an attorney for transgressing its rules and orders an amount not exceeding one hundred dollars for any offense, and may suspend or displace an attorney for just cause.

(1949 Rev., S. 7642; P.A. 82-248, S. 72.)

History: P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change.

Cited. 15 CA 654. Cited. 18 CA 316; Id., 344. Cited. 21 CA 185. Cited. 41 CA 238. Cited. 42 CA 617.

“Permanent” disbarment means something less than irrevocable or absolute disbarment and disbarred attorney may be readmitted to practice. 36 CS 41.

Subsec. (a):

Court has jurisdiction over allegations of professional misconduct by a practicing attorney even during a period of disbarment. 282 C. 1.

Cited. 19 CA 340.

Subsec. (b):

Cited. 19 CA 340.



Section 51-85 - Authority and powers of commissioners of the Superior Court.

Each attorney-at-law admitted to practice within the state, while in good standing, shall be a commissioner of the Superior Court and, in such capacity, may, within the state, sign writs and subpoenas, take recognizances, administer oaths and take depositions and acknowledgments of deeds. Each such attorney may also issue subpoenas to compel the attendance of witnesses and subpoenas duces tecum in administrative proceedings. If, in any administrative proceeding, any person disobeys such subpoena or, having appeared in obedience thereto, refuses to answer any proper and pertinent question or refuses to produce any books, papers or documents pursuant thereto, application may be made to the Superior Court or any judge thereof for an order compelling obedience.

(1949 Rev., S. 7648; P.A. 77-386, S. 1, 2; P.A. 78-280, S. 80, 127.)

History: P.A. 77-386 authorized issuance of subpoenas and subpoenas duces tecum and added provision re application for order compelling obedience where person disobeys subpoena or fails to answer questions, etc.; P.A. 78-280 required that application for order compelling obedience be made to superior court rather than to court of common pleas, fulfilling requirements of P.A. 76-436 which transferred functions of common pleas court to superior court.

Cited. 9 CA 825. Cited. 25 CA 543. Cited. 38 CA 555.

Court refused to consider claim that town attorney had authority to apply for order compelling obedience where claim not made to trial court. 35 CS 668. Cited. 42 CS 602.



Section 51-86 - Soliciting persons to institute actions for damages.

(a) A person who has not been admitted as an attorney in this state under the provisions of section 51-80 shall not solicit, advise, request or induce another person to cause an action for damages to be instituted, from which action or from which person the person soliciting, advising, requesting or inducing the action may, by agreement or otherwise, directly or indirectly, receive compensation from such other person or such person’s attorney, or in which action the compensation of the attorney instituting or prosecuting the action, directly or indirectly, depends upon the amount of the recovery therein.

(b) Any person who violates any provision of this section shall be fined not more than one hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 7640; P.A. 82-248, S. 73.)

History: P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change.



Section 51-87 - Solicitation of cases for attorneys.

(a) Any person who (1) pays, remunerates or rewards any other person with something of value to solicit or obtain a cause of action or client for an attorney-at-law or (2) employs an agent, runner or other person to solicit or obtain a cause of action or a client for an attorney-at-law or (3) pays, remunerates or rewards any other person with something of value for soliciting or bringing a cause of action or a client to an attorney-at-law or (4) pays, remunerates or rewards with something of value a police officer, court officer, correctional institution officer or employee, a physician, any hospital attache or employee, an automobile repairman, tower or wrecker, funeral director or any other person who induces any person to seek the services of an attorney or (5) pays, remunerates or rewards any other person with something of value to induce such other person to bring a cause of action to, or to come to, an attorney or to seek an attorney’s professional services shall be guilty of a class E felony. This subsection shall not apply to an attorney’s engaging other or additional attorneys for professional assistance or to an attorney’s referring a case to another attorney.

(b) Any person who knowingly receives or accepts any payment, remuneration or reward of value for referring or bringing a cause of action or prospective client to an attorney-at-law, or for inducing or influencing any other person to seek the professional advice or services of an attorney, shall be guilty of a class E felony. This subsection shall not apply to the referral by an attorney-at-law of causes of action or clients or other persons to another attorney-at-law.

(1957, P.A. 606, S. 1, 2; P.A. 13-258, S. 27.)

History: P.A. 13-258 changed penalties from fine of not more than $1,000 or imprisonment of not more than 3 years to a class E felony, and made technical changes.



Section 51-87a - Limitations on written communications to prospective clients.

(a) A lawyer shall not send, or knowingly permit to be sent, on behalf of himself, his firm, his partner, an associate or any other lawyer affiliated with him or his firm, a written communication to a prospective client for the purpose of obtaining professional employment if:

(1) The written communication concerns an action for personal injury or wrongful death or otherwise relates to an accident or disaster involving the person to whom the communication is addressed or a relative of that person, unless the accident or disaster occurred more than forty days prior to the mailing of the communication;

(2) The written communication concerns a specific matter and the lawyer knows or reasonably should know that the person to whom the communication is directed is represented by a lawyer in the matter;

(3) It has been made known to the lawyer that the person does not want to receive such communications from the lawyer;

(4) The communication involves coercion, duress, fraud, overreaching, harassment, intimidation or undue influence;

(5) The communication contains a false, fraudulent, misleading, deceptive, or unfair statement or claim; or

(6) The lawyer knows or reasonably should know that the physical, emotional or mental state of the person makes it unlikely that the person would exercise reasonable judgment in employing a lawyer.

(b) Written communications to prospective clients known to be in need of legal services in a particular matter for the purpose of obtaining professional employment are subject to the following requirements:

(1) Each page of such written communications shall be plainly marked “advertisement” in red ink, and the lower left corner of the face of the envelope containing a written communication likewise shall carry a prominent, red “advertisement” mark. If the written communication is in the form of a self-mailing brochure or pamphlet, the “advertisement” mark in red ink shall appear on the address panel of the brochure or pamphlet. Brochures solicited by clients or prospective clients need not contain the “advertisement” mark;

(2) The lawyer shall retain a copy of each written communication for three years;

(3) Written communications mailed to prospective clients shall be sent only by regular United States mail, not by registered mail or other forms of restricted delivery;

(4) If a contract for representation is mailed with the written communication, the top of each page of the contract shall be marked “SAMPLE” in red ink in a type size one size larger than the largest type used in the contract and the words “DO NOT SIGN” shall appear on the client signature line;

(5) The first sentence of any written communication concerning a specific matter shall be: “If you have already retained a lawyer for this matter, please disregard this letter.”;

(6) Written communications shall be on letter-sized paper rather than legal-sized paper and shall not be made to resemble legal pleadings or other legal documents. This provision does not preclude the mailing of brochures and pamphlets;

(7) If a lawyer other than the lawyer whose name or signature appears on the communication will actually handle the case or matter, or if the case or matter will be referred to another lawyer or law firm, any written communication concerning a specific matter shall include a statement so advising the client;

(8) Any written communication prompted by a specific occurrence involving or affecting the intended recipient of the communication or a family member shall disclose how the lawyer obtained the information prompting the communication; and

(9) A written communication seeking employment by a specific prospective client in a specific matter shall not reveal on the envelope, or on the outside of a self-mailing brochure or pamphlet, the nature of the client’s legal problem.

(c) For the purposes of this section, “prospective client” shall not include a commercial entity.

(P.A. 92-245, S. 1, 2; P.A. 99-179, S. 2.)

History: P.A. 92-245 effective October 1, 1993; P.A. 99-179 amended Subsec. (b) to make requirements applicable to written communications to prospective clients “known to be in need of legal services in a particular matter”.



Section 51-87b - Attorneys and persons affiliated with attorneys prohibited from referring persons to real estate brokers, salespersons, or mortgage brokers or lenders, for fee or commission. Penalties.

(a) No attorney-at-law admitted to practice within this state or any person affiliated with such attorney may receive a fee, commission or other form of referral fee for the referral of any person to (1) a real estate broker or real estate salesperson, as defined in section 20-311, or any person affiliated with such broker or salesperson or any person engaged in the real estate business, as defined in said section 20-311, or (2) any mortgage broker or mortgage lender, as defined in subdivision (5) of section 49-31d, or any person affiliated with such mortgage broker or lender.

(b) Any person who violates the provisions of subsection (a) of this section shall be subject to the penalties set forth in subsection (b) of section 51-87.

(P.A. 94-240, S. 12; P.A. 96-200, S. 27; P.A. 13-258, S. 28.)

History: P.A. 96-200 substituted “salesperson” for “salesman” in Subsec. (a); P.A. 13-258 made a technical change in Subsec. (b).



Section 51-88 - Practice of law by persons not admitted as attorneys. Exceptions.

(a) Unless a person is providing legal services pursuant to statute or rule of the Superior Court, a person who has not been admitted as an attorney under the provisions of section 51-80 or, having been admitted under section 51-80, has been disqualified from the practice of law due to resignation, disbarment, being placed on inactive status or suspension, shall not: (1) Practice law or appear as an attorney-at-law for another in any court of record in this state, (2) make it a business to practice law or appear as an attorney-at-law for another in any such court, (3) make it a business to solicit employment for an attorney-at-law, (4) hold himself or herself out to the public as being entitled to practice law, (5) assume to be an attorney-at-law, (6) assume, use or advertise the title of lawyer, attorney and counselor-at-law, attorney-at-law, counselor-at-law, attorney, counselor, attorney and counselor, or an equivalent term, in such manner as to convey the impression that he or she is a legal practitioner of law, (7) advertise that he or she, either alone or with others, owns, conducts or maintains a law office, or office or place of business of any kind for the practice of law, or (8) otherwise engage in the practice of law as defined by statute or rule of the Superior Court.

(b) (1) Any person who violates any provision of this section shall be guilty of a class D felony, except that in any prosecution under this section, if the defendant proves by a preponderance of the evidence that the defendant committed the proscribed act or acts while admitted to practice law before the highest court of original jurisdiction in any state, the District of Columbia, the Commonwealth of Puerto Rico or a territory of the United States or in a district court of the United States and while a member in good standing of such bar, such defendant shall be guilty of a class C misdemeanor. No person whose admission to practice law under the provisions of section 51-80, or whose admission or permission to practice law pursuant to any other statute or rule of the Superior Court has been suspended, solely on the basis of the failure to pay the occupational tax on attorneys imposed pursuant to section 51-81b or the client security fund fee assessed pursuant to section 51-81d shall be subject to prosecution under this section for engaging in the practice of law during the period of such suspension.

(2) The provisions of subdivision (1) of this subsection shall not apply to any employee in this state of a stock or nonstock corporation, partnership, limited liability company or other business entity who, within the scope of his or her employment, renders legal advice to his or her employer or its corporate affiliate and who is admitted to practice law before the highest court of original jurisdiction in any state, the District of Columbia, the Commonwealth of Puerto Rico or a territory of the United States, a foreign jurisdiction as permitted by rule of the Superior Court or in a district court of the United States and is a member in good standing of such bar. For the purposes of this subdivision, “employee” means any person engaged in service to an employer in the business of his or her employer, but does not include an independent contractor.

(3) In any prosecution under section 53a-8 for soliciting, requesting, commanding, importuning or intentionally aiding in the violation of this section, and in any prosecution under section 53a-48 for conspiracy to violate this section, the state shall have the burden of proving beyond a reasonable doubt that the defendant had actual knowledge that the person was not admitted to practice law in any jurisdiction at the time such violation occurred.

(c) Any person who violates any provision of this section shall be deemed in contempt of court, and the Superior Court shall have jurisdiction in equity upon the petition of any member of the bar of this state in good standing or upon its own motion to restrain such violation.

(d) The provisions of this section shall not be construed as prohibiting: (1) A town clerk from preparing or drawing deeds, mortgages, releases, certificates of change of name and trade name certificates which are to be recorded or filed in the town clerk’s office in the town in which the town clerk holds office; (2) any person from practicing law or pleading at the bar of any court of this state in his or her own cause; (3) any person from acting as an agent or representative for a party in an international arbitration, as defined in subsection (3) of section 50a-101; or (4) any attorney admitted to practice law in any other state or the District of Columbia from practicing law in relation to an impeachment proceeding pursuant to Article Ninth of the Connecticut Constitution, including an impeachment inquiry or investigation, if the attorney is retained by (A) the General Assembly, the House of Representatives, the Senate, a committee of the House of Representatives or the Senate, or the presiding officer at a Senate trial, or (B) an officer subject to impeachment pursuant to said Article Ninth.

(1949 Rev., S. 7638, 7641; P.A. 82-248, S. 74; P.A. 91-324, S. 3; P.A. 95-137; P.A. 04-2, S. 1; P.A. 12-80, S. 116; P.A. 13-29, S. 1.)

History: P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 91-324 amended Subsec. (d) to provide that the documents are filed in the town clerk’s office in the town in which the town clerk “holds office” rather than the town in which he “resides” and to add Subdiv. (3) re a person acting as an agent or representative for a party in an international arbitration; P.A. 95-137 amended Subsec. (b) to add provision making the criminal penalties inapplicable to certain employees of business entities who render legal advice to their employers and to define “employee”; P.A. 04-2 made a technical change in Subsec. (d)(3) and added Subsec. (d)(4) re an attorney admitted to practice law in any other state or the District of Columbia practicing law in relation to impeachment proceeding, effective March 11, 2004, and applicable to any practice of law on or after January 26, 2004; P.A. 12-80 amended Subsec. (b) to change penalty from a fine of not more than $250 or imprisonment of not more than 2 months or both to a class C misdemeanor; P.A. 13-29 amended Subsec. (a) to add provision re person providing legal services pursuant to statute or rule of Superior Court, add provision re person previously admitted under Sec. 51-80 who has been disqualified due to resignation, disbarment, inactive status or suspension, and add Subdiv. (8) re otherwise engaging in the practice of law as defined by statute or rule of Superior Court, amended Subsec. (b) to insert Subdiv. (1) and (2) designators, increase penalty to class D felony, retain existing class C misdemeanor penalty for defendant who committed act while admitted to practice and in good standing in other jurisdiction, add provision re person whose admission is suspended solely for failure to pay occupational tax or client security fund fee not to be subject to prosecution under section, add provision re rendering legal advice to employer or affiliate when admitted in a foreign jurisdiction as permitted by rule of Superior Court, and add Subdiv. (3) re state’s burden of proof in prosecution under Secs. 53a-8 and 53a-48, and made technical changes.



Section 51-89 - State marshal or constable not to act as attorney in court.

No state marshal or constable shall appear in court as attorney.

(1949 Rev., S. 7968; P.A. 00-99, S. 105, 154.)

History: P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal, effective December 1, 2000.



Section 51-89a - Complaint and hearing required for suspension or disbarment.

Section 51-89a is repealed.

(P.A. 77-194, S. 1, 2; P.A. 82-248, S. 75; P.A. 86-276, S. 14, 15.)



Section 51-90 - State-Wide Grievance Committee. Appointment, qualifications and terms of members.

There shall be a State-Wide Grievance Committee which shall consist of fifteen persons appointed by the judges of the Superior Court. At least four of the members shall not be attorneys-at-law and the remainder of the members shall be members of the bar of this state. The judges shall designate one member as chairman and another member as vice-chairman to act in the absence or disability of the chairman. Of the members first appointed prior to October 1, 1988, four members shall serve for a term of one year, four members shall serve for a term of two years and four members shall serve for a term of three years. Of the three new members first appointed on or after October 1, 1988, one member shall serve for a term of one year, one member shall serve for a term of two years and one member shall serve for a term of three years. Thereafter, all members shall serve for a term of three years commencing July first. Any vacancy in the membership of the committee shall be filled by the executive committee of the superior court which shall appoint an attorney-at-law or nonattorney, depending on the position vacated, for the unexpired portion of the term.

(1949 Rev., S. 7643; February, 1965, P.A. 120; 1969, P.A. 33; P.A. 78-280, S. 81, 127; P.A. 82-248, S. 76; P.A. 84-537, S. 3; 84-546, S. 88, 173; P.A. 85-456, S. 1, 11; P.A. 86-276, S. 1, 15; P.A. 88-152, S. 1.)

History: 1965 act authorized appointment of more than one committee in each county; 1969 act added provision re filling of vacancies and re designation of county bar member or member of grievance committee from another county to act for member who is disqualified or unable to act in any matter; P.A. 78-280 substituted “judicial district” for “county” where appearing and changed time for appointment of committees from the first regular court session or term after the month of July to the judges’ annual meeting in June; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 84-537 amended Subsec. (a) by providing that on or after July 1, 1985, one member of each grievance committee shall not be an attorney-at-law; P.A. 84-546 amended Subsec. (a) by reiterating changes made by P.A. 84-537 and by providing that on or after July 1, 1985, the judges shall designate one attorney as an alternate member; P.A. 85-456 completely replaced previous provisions re three-member grievance committees for each judicial district and the duties of said committees with provisions re the establishment of a state-wide grievance committee and the appointment, qualifications, terms and compensation of its members, effective July 1, 1986; P.A. 86-276 entirely replaced previous provisions re a state-wide grievance committee appointed by the governor, judges and legislative leaders with provisions establishing a state-wide grievance committee consisting of twelve persons appointed by the judges, specifying the qualifications and terms of the members, providing that the judges shall designate a chairman and vice-chairman and providing that any vacancy shall be filled by the executive committee of the superior court; P.A. 88-152 increased the membership of the committee from 12 to 15 persons, increased the minimum number of nonattorneys from 3 to 4, and established staggered terms for the 3 new members appointed on or after October 1, 1988.

Cited. 9 CA 464. Cited. 41 CA 671; judgment reversed, see 240 C. 671. Cited. 46 CA 450.

Legislature contemplated impartial investigation. 4 CS 502. Cited. 7 CS 468. Action of grievance committee in reprimanding an attorney does not prevent the superior court from taking jurisdiction of the same complaint. 21 CS 363. Mailing of 9250 Christmas cards found obvious device to “drum up business” and conduct unbecoming lawyers. 22 CS 86.



Section 51-90a - Powers and duties of State-Wide Grievance Committee.

In addition to any other powers and duties set forth in sections 51-90 to 51-91b, inclusive, the State-Wide Grievance Committee shall have the power and duty to: (1) Adopt rules for procedure not inconsistent with the general statutes or rules of court; (2) investigate and present to the court of proper jurisdiction any person deemed in contempt under section 51-88; and (3) adopt rules for grievance panels to carry out their duties which are not inconsistent with the general statutes or rules of court.

(P.A. 85-456, S. 2, 11; P.A. 86-276, S. 2, 15; P.A. 88-152, S. 2.)

History: P.A. 85-456 effective July 1, 1986; P.A. 86-276 deleted the power and duty of the committee to consider and investigate the conduct of any attorney for certain violations and offenses and malfeasance, to employ a chief counsel and other necessary employees and to appoint a board and panels from the members of such board; P.A. 88-152 added Subdiv. (3) giving the committee the power and duty to adopt rules for grievance panels.

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Sec. 51-90 et seq. cited. 46 CA 450.



Section 51-90b - Grievance panels. Appointment, qualifications and terms of members.

(a) The judges of the Superior Court shall appoint one or more grievance panels in each judicial district, each consisting of two members of the bar who do not maintain an office for the practice of law in such judicial district and one nonattorney who resides in such judicial district, and shall designate as an alternate member a member of the bar who does not maintain an office for the practice of law in such judicial district.

(b) Of the members first appointed, one member shall serve for a term of one year, one member shall serve for a term of two years, and one member and the alternate member shall serve for a term of three years. Thereafter, all members shall serve for a term of three years commencing July first. Any vacancy in the membership of a panel shall be filled by the executive committee of the Superior Court which shall appoint an attorney-at-law or nonattorney, depending on the position vacated, in accordance with the requirements of subsection (a) of this section for the unexpired portion of the term.

(c) An attorney who maintains an office for the practice of law in the same judicial district as a respondent may not participate as a member of a grievance panel concerning a complaint against that respondent.

(P.A. 85-456, S. 3, 11; P.A. 86-276, S. 3, 15.)

History: P.A. 85-456 effective July 1, 1986; P.A. 86-276 entirely replaced prior provisions re the appointment by the state-wide grievance committee of a 24-member board with provisions re the appointment by the judges of grievance panels and the qualifications and terms of the members of such panels.

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Sec. 51-90 et seq. cited. 46 CA 450.



Section 51-90c - State-Wide Bar Counsel.

(a) The judges of the Superior Court shall appoint an attorney to act as State-Wide Bar Counsel, who shall serve full-time, and such number of attorneys to act as assistant bar counsel as are necessary, for a term of one year commencing July first. Any vacancy in the position of State-Wide Bar Counsel or assistant bar counsel shall be filled by the executive committee of the Superior Court which shall appoint an attorney for the unexpired portion of the term. Compensation of the State-Wide Bar Counsel and assistant bar counsel shall be established by, and paid from funds appropriated to, the Judicial Department.

(b) In addition to any other powers and duties set forth in sections 51-90 to 51-91b, inclusive, or by rule of the court, the State-Wide Bar Counsel shall investigate and prosecute complaints involving the violation by any person of any provision of section 51-88.

(P.A. 86-276, S. 4, 15.)

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Sec. 51-90 et seq. cited. 46 CA 450.



Section 51-90d - Grievance counsel and investigators. Powers and duties of grievance counsel.

(a) The judges of the Superior Court shall appoint attorneys to serve as grievance counsel for grievance panels and shall appoint one or more investigators. The investigators shall be under the supervision of the State-Wide Bar Counsel and shall serve the State-Wide Grievance Committee, the reviewing subcommittees of the State-Wide Grievance Committee and the grievance panels. Grievance counsel and investigators shall serve for a term of one year commencing July first. Any vacancy in the position of grievance counsel or investigator shall be filled by the executive committee of the Superior Court for the unexpired portion of the term. Compensation of the grievance counsel and investigator shall be established by, and paid from funds appropriated to, the Judicial Department. Such appointees may be placed on the Judicial Department payroll or be paid on a contractual basis.

(b) Grievance counsel shall have the following powers and duties:

(1) To investigate all complaints received by a grievance panel from the State-Wide Bar Counsel or State-Wide Grievance Committee involving alleged misconduct of an attorney subject to the jurisdiction of the Superior Court;

(2) To assist a grievance panel in all matters under its jurisdiction; and

(3) To assist a reviewing subcommittee of the State-Wide Grievance Committee in conducting hearings when such assistance is determined to be necessary by the State-Wide Grievance Committee.

(P.A. 86-276, S. 5, 15; P.A. 88-152, S. 3.)

History: P.A. 88-152 added Subsec. (b)(3) giving grievance counsel the power and duty to assist a reviewing subcommittee in conducting hearings.

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Sec. 51-90 et seq. cited. 46 CA 450.



Section 51-90e - Filing of complaint alleging attorney misconduct. Referral to grievance panel.

(a) Any person may file a written complaint alleging attorney misconduct. A grievance panel may, on its own motion, initiate and file a written complaint alleging attorney misconduct. A complaint against an attorney shall be filed with the State-Wide Bar Counsel. Within five working days of the receipt of a complaint the State-Wide Bar Counsel shall:

(1) Forward the complaint to the appropriate grievance panel as determined under rules of court; and

(2) Notify the complainant and the respondent, by certified mail, return receipt requested, of the panel to which the complaint was forwarded. The notification to the respondent shall be accompanied by a copy of the complaint.

(b) The respondent shall have the right to respond within ten days of receipt of notification to the grievance panel to which the complaint has been referred.

(c) The State-Wide Bar Counsel shall keep a record of all complaints filed with him. The complainant and the respondent shall notify the State-Wide Bar Counsel of any change of address or telephone number during the pendency of the proceedings on the complaint.

(d) If for good cause shown, a grievance panel declines, or is unable pursuant to sections 51-90 to 51-91b, inclusive, to investigate a complaint referred to the panel, such panel shall forthwith return the complaint to the State-Wide Bar Counsel to be referred by him immediately to another panel. The State-Wide Bar Counsel shall give notice of such referral to the complainant and the respondent by certified mail, return receipt requested.

(P.A. 86-276, S. 6, 15; 86-403, S. 105, 132; P.A. 88-152, S. 4.)

History: P.A. 86-403 amended Subsec. (a) by deleting proviso that grievance panel shall not be deemed “complainant”; P.A. 88-152 amended Subsec. (a) to require action by the state-wide bar counsel within five “working” days, rather than five days, of the receipt of a complaint.

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Cited. 43 CA 265. Sec. 51-90 et seq. cited. 46 CA 450.

Cited. 44 CS 348.

Subsec. (a):

Subdiv. (1) cited. 227 C. 802. Cited. 240 C. 671. Court has jurisdiction over allegations of professional misconduct by a practicing attorney even during a period of disbarment. 282 C. 1.



Section 51-90f - Investigation and determination by grievance panel of attorney misconduct.

(a) Each grievance panel shall investigate with the assistance of the grievance counsel assigned to such panel any complaint referred to it by the State-Wide Grievance Committee or State-Wide Bar Counsel to determine whether probable cause exists that the attorney is guilty of misconduct.

(b) The investigation and proceedings of the panel shall be confidential unless the attorney under investigation requests that such investigation and proceedings be public. The State-Wide Grievance Committee may disclose that it or the State-Wide Bar Counsel has referred a complaint to a panel for investigation when such disclosure is deemed by the committee to be in the public interest.

(c) The panel shall complete its investigation and render its determination that probable cause or no probable cause exists that the attorney is guilty of misconduct not later than ninety days from the date the complaint was referred to it by the committee or State-Wide Bar Counsel. The panel may file a motion for extension of time not to exceed thirty days with the State-Wide Grievance Committee which may grant the motion only for good cause shown. If the panel does not complete its action on a complaint within the time provided in this section, the State-Wide Grievance Committee shall, on motion of the complainant or the respondent or on its own motion, inquire into the delay and order that the panel take action on the complaint forthwith or that the complaint be referred to and heard by another panel or a reviewing subcommittee designated by the State-Wide Grievance Committee. Upon the completion of its investigation, the panel shall notify the complainant and the attorney that its investigation has been completed and the results thereof. The failure of a grievance panel to complete its action on a complaint within the period of time provided in this section shall not be cause for dismissal of the complaint. The panel shall not make a probable cause determination based, in full or in part, on a claim of misconduct not alleged in the complaint without first notifying the respondent that it is considering such action and affording the respondent the opportunity to be heard.

(d) The panel shall refer the record of its investigation, together with its determination that probable cause or no probable cause exists that the attorney is guilty of misconduct, to the committee for appropriate action and any such determination shall be a matter of public record.

(P.A. 85-456, S. 5, 11; 85-613, S. 136, 154; P.A. 86-276, S. 7, 15; P.A. 88-152, S. 5; P.A. 98-81, S. 17, 20.)

History: P.A. 85-456 effective July 1, 1986; P.A. 85-613 amended Subsecs. (e) and (f) by deleting provision that the recommendation shall be a matter of public record in Subsec. (e) and inserting said provision in Subsec. (f), effective July 1, 1986; P.A. 86-276 provided that a grievance panel shall investigate “with the assistance of the grievance counsel assigned to such panel”, revised provisions to reflect that the state-wide bar counsel is authorized to refer a complaint to a panel, replaced provisions that required the panel within four months to make a recommendation that the committee take specific disciplinary action or dismiss the complaint with provisions that the panel within 60 days make a determination whether probable cause exists that the attorney is guilty of misconduct, and added provisions re the request for and granting of an extension of time for a panel’s action and re the required response of the state-wide grievance committee if the panel does not timely complete its action on a complaint; P.A. 88-152 amended Subsec. (c) to extend the time limitation on the panel’s investigation and probable cause determination from 60 to 90 days, to replace provision that the panel may file a motion for extension of time not to exceed 30 days with the state-wide bar counsel and an additional motion for extension of time not to exceed 30 days with the state-wide grievance committee with the provision that the panel may file a motion for extension of time not to exceed 30 days with the state-wide grievance committee, and to add provision that the failure of a panel to complete its action within the time limitation is not cause for dismissal of the complaint; P.A. 98-81 added provision to Subsec. (c) prohibiting panel from making probable cause determination on claim of misconduct not alleged in complaint without notifying respondent and affording respondent opportunity to be heard, effective May 22, 1998.

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Sec. 51-90e et seq. cited. 43 CA 265. Sec. 51-90 et seq. cited. 46 CA 450.

Subsec. (a):

Cited. 227 C. 802. Cited. 240 C. 671.

Subsec. (c):

Cited. 240 C. 671.

Subsec. (d):

Cited. 227 C. 802.



Section 51-90g - Review of panel’s determination by subcommittee or State-Wide Grievance Committee.

(a) The State-Wide Grievance Committee may designate at least three members of the committee, including at least one-third who are not attorneys, to serve as a reviewing subcommittee for each determination made by a panel on a complaint. The committee shall regularly rotate membership on reviewing subcommittees and assignments of complaints from the various judicial districts. The State-Wide Grievance Committee or the subcommittee, if any, shall hold a hearing concerning the complaint if the panel determined that probable cause exists that the attorney is guilty of misconduct. If the grievance panel determined that probable cause does not exist that the attorney is guilty of misconduct, the committee or subcommittee shall review the determination of no probable cause, take evidence if it deems it appropriate and, if it determines that probable cause does exist that the attorney is guilty of misconduct, shall take the following action: (1) If the State-Wide Grievance Committee reviewed the determination of the grievance panel it shall hold a hearing concerning the complaint or assign the matter to a subcommittee to hold the hearing; or (2) if a subcommittee reviewed the determination of the grievance panel it shall hold a hearing concerning the complaint or refer the matter to the State-Wide Grievance Committee which shall assign it to another subcommittee to hold the hearing. The committee or subcommittee shall not make a probable cause determination based, in full or in part, on a claim of misconduct not alleged in the complaint without first notifying the respondent that it is considering such action and affording the respondent the opportunity to be heard. An attorney who maintains his office for the practice of law in the same judicial district as the respondent may not sit on the reviewing subcommittee for that case.

(b) Any hearing held by the committee or subcommittee shall be public and on the record. The complainant shall be entitled to be present at all hearings on the complaint and to have counsel present. At such hearing the respondent shall have the right to counsel, to be heard in his own defense and to present evidence and witnesses in his behalf. At the conclusion of the evidence, the complainant and the respondent shall have the opportunity to make a statement either individually or through counsel. The committee or subcommittee may request oral argument.

(c) The subcommittee shall conclude any hearing or hearings and shall render its proposed decision not later than ninety days from the date the panel’s determination of probable cause or no probable cause was filed with the State-Wide Grievance Committee. The subcommittee may file a motion for extension of time not to exceed thirty days with the State-Wide Grievance Committee which shall grant the motion only for good cause shown. If the subcommittee does not complete its action on a complaint within the period of time provided in this section, the State-Wide Grievance Committee shall, on motion of the complainant or the respondent or on its own motion, inquire into the delay and determine the appropriate course of action. The failure of the subcommittee to complete its action on a complaint within the period of time provided in this section shall not be cause for dismissal of the complaint.

(d) If the subcommittee finds probable cause to believe the attorney has violated the criminal law of this state it shall report its findings to the State-Wide Grievance Committee.

(e) The subcommittee may propose in its decision that the complaint be dismissed, that conditions be imposed in accordance with the rules established by the judges of the Superior Court, that the attorney be reprimanded or that the attorney be presented to the Superior Court for reprimand, suspension or disbarment.

(f) The subcommittee shall submit its proposed decision to the State-Wide Grievance Committee, with copies to the complainant and respondent. The proposed decision shall be a matter of public record.

(g) If, after its review of a complaint pursuant to this section, a subcommittee agrees with the determination of the grievance panel that probable cause does not exist that the attorney is guilty of misconduct and there has been no finding of probable cause by the State-Wide Grievance Committee or a subcommittee, the subcommittee may dismiss the complaint within the time period set forth in subsection (c) of this section without review by the committee. The subcommittee shall file its decision dismissing the complaint with the State-Wide Grievance Committee, together with the record of the matter, and shall send a copy of the decision to the complainant and the respondent. Such decision shall be a matter of public record.

(h) When the committee conducts the hearing or hearings under this section, it shall render its decision not later than four months from the date the panel’s determination of probable cause or no probable cause was filed with the State-Wide Grievance Committee. The State-Wide Grievance Committee may dismiss the complaint, impose conditions in accordance with the rules established by the judges of the Superior Court, reprimand the respondent or direct the State-Wide Bar Counsel to file a presentment against the respondent.

(P.A. 85-456, S. 6, 11; P.A. 86-276, S. 8, 15; P.A. 88-152, S. 6; P.A. 93-370, S. 2; P.A. 98-81, S. 18, 20; P.A. 07-217, S. 188.)

History: P.A. 85-456 effective July 1, 1986; P.A. 86-276 substantially revised or replaced prior provisions re the review by the state-wide grievance committee of the findings and recommendations of the panel, the holding of public or private hearings and the rendering within four months of a decision by the committee with provisions re the authority of the committee to designate subcommittees, the review by the committee or subcommittee of the panel’s determination, the requirement that any hearing be public and on the record, hearing procedures, the rendering of a proposed decision by a subcommittee within 90 days or a decision of the committee within four months; P.A. 88-152 amended Subsec. (c) to provide that the failure of the subcommittee to complete its action on a complaint within the specified time period shall not be cause for dismissal of the complaint; P.A. 93-370 added Subsec. (a) (1) and (2) to specify the action to be taken by the committee and subcommittee, respectively, when it has reviewed the panel’s determination of no probable cause and determines that probable cause does exist, amended Subsec. (e) to authorize the subcommittee to propose in its decision that conditions be imposed in accordance with the rules established by the judges of the superior court, inserted a new Subsec. (g) authorizing the subcommittee to dismiss the complaint in certain circumstances, and relettered the remaining subsection accordingly, and amended Subsec. (h) to authorize the state-wide grievance committee to impose conditions in accordance with the rules established by the judges of the superior court; P.A. 98-81 amended Subsec. (a) by prohibiting committee or subcommittee from making probable cause determination based on claim of misconduct not alleged in complaint without notifying respondent and affording respondent opportunity to be heard, effective May 22, 1998; P.A. 07-217 made a technical change in Subsec. (g), effective July 12, 2007.

Cited. 41 CA 671; judgment reversed, see 240 C. 671. Sec. 51-90 cited. Id.; judgment reversed, see 240 C. 671. Cited. 43 CA 265. Sec. 51-90e et seq. cited. Id. Sec. 51-90 et seq. cited. 46 CA 450.

Reviewing committee that heard plaintiff’s case was improperly constituted when it acted without a public member. 47 CS 5.

Subsec. (a):

Cited. 227 C. 802. Cited. 235 C. 693. Cited. 239 C. 449.

Subsec. (b):

Cited. 227 C. 802.

Subsec. (c):

Grievance committee’s subcommittee to failure to comply with mandates of statutes does not deprive trial court of subject matter jurisdiction. 211 C. 232. Cited. 219 C. 473. Cited. 220 C. 86. Cited. 227 C. 802.

Subsec. (e):

Cited. 227 C. 802.

Subsec. (g):

Does not establish a jurisdictional constraint; judgment of appellate court in Doe v. State-Wide Grievance Committee, 41 CA 671, reversed. 240 C. 671.



Section 51-90h - Decision of State-Wide Grievance Committee.

(a) Within fourteen days of the issuance to the parties of the proposed decision, the complainant and respondent may submit to the State-Wide Grievance Committee a statement in support of, or in opposition to, the proposed decision. The State-Wide Grievance Committee may, in its discretion, request oral argument.

(b) Within sixty days after the end of the fourteen-day period for the filing of statements, the State-Wide Grievance Committee shall review the record before the subcommittee and any statements filed with it, and shall issue a decision dismissing the complaint, reprimanding the respondent, imposing conditions in accordance with the rules established by the judges of the Superior Court, directing the State-Wide Bar Counsel to file a presentment against the respondent or referring the complaint to the same or a different reviewing subcommittee for further investigation and proposed decision.

(c) The State-Wide Grievance Committee shall forward a copy of its decision under section 51-90g or this section to the complainant and the respondent. The decision shall be a matter of public record.

(d) If the State-Wide Grievance Committee finds probable cause to believe that the attorney has violated the criminal law of this state, it shall report its findings to the Chief State’s Attorney.

(P.A. 86-276, S. 9, 15; P.A. 88-152, S. 7; P.A. 93-370, S. 3.)

History: P.A. 88-152 amended Subsec. (b) to increase from 30 to 60 days the time period within which the committee shall issue a decision; P.A. 93-370 amended Subsec. (b) to authorize the state-wide grievance committee to issue a decision imposing conditions in accordance with the rules established by the judges of the superior court.

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Sec. 51-90e et seq. cited. 43 CA 265. Sec. 51-90g et seq. cited. Id. Sec., 51-90 et seq. cited. 46 CA 450.

Subsec. (b):

Cited. 227 C. 802; Id., 829.



Section 51-91 - Compelling testimony of witnesses. Contempt.

(a) Any person may be compelled by subpoena signed by competent authority to appear before the State-Wide Grievance Committee, a subcommittee of said State-Wide Grievance Committee or a grievance panel to testify in relation to any matter deemed by the committee, subcommittee or panel to be relevant to any inquiry or investigation by it, and to produce before such committee, subcommittee or panel, for examination, any books or papers which, in its judgment, may be relevant to the inquiry or investigation.

(b) The committee, subcommittee or panel, while engaged in the discharge of its duties, shall have the same authority over witnesses as is provided in section 51-35 and may commit for contempt for a period no longer than thirty days.

(1949 Rev., S. 7644; 1961, P.A. 517, S. 109; P.A. 78-280, S. 2, 127; P.A. 82-248, S. 77; P.A. 85-456, S. 7, 11; P.A. 86-276, S. 10, 15.)

History: 1961 act provided committee’s authority over witnesses be as in Sec. 51-35 rather than same as justice of peace and provided 30-day commitment for contempt rather than same power as justice; P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 85-456 replaced reference to “a grievance committee” with “the state-wide grievance committee or a panel”, added “or panel” after “committee”, and deleted provisions authorizing a grievance committee to employ and compensate assistants and a stenographer and authorizing a committee to cause a report of a witness’ testimony to be transcribed and furnished to the state’s attorney, effective July 1, 1986; P.A. 86-276 added references to a subcommittee of the state-wide grievance committee.

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Cited. 43 CA 265. Sec. 51-90e et seq. cited. Id. Sec. 51-90g et seq. cited. Id.

Cited. 4 CS 502.



Section 51-91a - Hearing re eligibility to continue practice of law for attorney convicted of felony. Order. Suspension. Appointment of trustee.

(a) After sentencing an attorney who has been convicted of a felony, the court shall hold a hearing on the issue of the eligibility of such attorney to continue the practice of law in this state. Such hearing shall be held within thirty days of sentencing or when all appeals from the conviction are concluded, whichever is later, except that the attorney may request that the hearing not be delayed until all appeals are concluded.

(b) At such hearing, the attorney shall have the right to counsel, to be heard in his own defense, and to present evidence and witnesses in his behalf.

(c) After such hearing, the court shall enter an order dismissing the matter or imposing discipline upon such attorney in the form of suspension for a period of time, disbarment, or such other discipline as the court deems appropriate. If the court suspends the attorney, the period of suspension shall be not less than seven years for conviction of a class A felony and not less than five years for conviction of a class B felony.

(d) Whenever the court enters an order disciplining an attorney under this section, it may appoint a trustee, under the rules of court, to protect the interests of the disciplined attorney and his clients.

(P.A. 85-456, S. 9, 11; P.A. 86-276, S. 11, 15; P.A. 88-152, S. 8; 88-277.)

History: P.A. 85-456 effective July 1, 1986; P.A. 86-276 replaced provision requiring the committee to assign the matter of an attorney’s felony conviction to a panel for investigation and recommendation with provision requiring that a certificate of conviction be transmitted to the chief attorney for presentments and that the chief attorney file a presentment against the attorney, and added Subsec. (b) re the entering, setting aside and modification of an interim suspension order; P.A. 88-152 amended Subsec. (a) to require the clerk to transmit a certificate of conviction to the state-wide bar counsel rather than to the chief attorney for presentments, and to require the state-wide bar counsel or an assistant bar counsel, rather than the chief attorney or his designee, to file a presentment against the attorney, but failed to take effect, P.A. 88-277 having taken precedence; P.A. 88-277 replaced former provisions with new provisions re hearing concerning eligibility of attorney who has been convicted of a felony to continue to practice law, rights of attorney at hearing, order of court after hearing, including provision for suspension of not less than seven years for conviction of class A felony and not less than five years for conviction of class B felony and appointment of trustee to protect interests of disciplined attorney and clients.

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Cited. 43 CA 265. Sec. 51-90e et seq. cited. Id. Sec. 51-90g cited. Id. Cited. 46 CA 450; Id., 472.

Cited. 43 CS 13.

Subsec. (c):

Section provides for a not less than seven-year suspension for conviction of a Class A felony. Court discussed disbarment as a more severe form of discipline than a suspension. 43 CS 13.



Section 51-91b - Applicability of grievance procedures. Transfer of pending matters.

(a) The provisions of sections 51-90 to 51-91a, inclusive, shall apply to all grievance complaints filed on or after July 1, 1986.

(b) Notwithstanding any provision of law to the contrary, the term of each member of a local grievance committee established pursuant to section 51-90 of the general statutes, revision of 1958, revised to January 1, 1985, shall terminate on July 1, 1986. All matters pending before such a local grievance committee on July 1, 1986, shall be construed as pending with the same status before a grievance panel established under section 51-90b which serves the same territorial jurisdiction as that served by the local grievance committee on said date.

(c) Rules of court in effect prior to July 1, 1986, shall govern all appeals to the State-Wide Grievance Committee from decisions rendered by a local grievance committee prior to July 1, 1986.

(P.A. 86-276, S. 12, 15.)

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Cited. 43 CA 265. Sec. 51-90e et seq. cited. Id. Sec. 51-90g et seq. cited. Id.



Section 51-91c - Posting of signs concerning attorney grievance procedures.

The Chief Court Administrator shall cause to be prominently displayed in each geographical area court facility and judicial district courthouse a sign setting forth the duties of the State-Wide Grievance Committee and the procedure for a person alleging attorney misconduct to file a complaint against such attorney.

(P.A. 86-276, S. 13, 15.)

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Cited. 43 CA 265. Sec. 51-90e et seq. cited. Id. Sec. 51-90g et seq. cited. Id.



Section 51-92 - Grievance committees; fees and expenses.

Section 51-92 is repealed.

(1949 Rev., S. 7645; P.A. 78-280, S. 2, 127; P.A. 82-248, S. 78; P.A. 85-456, S. 10, 11.)



Section 51-93 - Reinstatement of attorneys.

The superior court for any judicial district may, upon hearing, after written application and such notice as the court may prescribe, reinstate as an attorney-at-law any person resident in such judicial district who has been suspended or displaced or who has resigned.

(1949 Rev., S. 7646; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Cited. 43 CA 265. Sec. 51-90e et seq. cited. Id. Sec. 51-90g et seq. cited. Id.

“Permanent” disbarment means something less than irrevocable or absolute disbarment and disbarred attorney may be readmitted to practice. 36 CS 41.



Section 51-94 - Evidence in proceedings to suspend, displace or remove attorneys-at-law.

In any proceeding for the suspension, displacement or removal of an attorney-at-law or to investigate the character, integrity or professional standing of such attorney, evidence tending to show the general character, reputation and professional standing of such attorney shall be admissible.

(1949 Rev., S. 7647.)

Sec. 51-90 et seq. cited. 41 CA 671; judgment reversed, see 240 C. 671. Cited. 43 CA 265. Sec. 51-90e et seq. cited. Id. Sec. 51-90g et seq. cited. Id.



Section 51-94a - Limitation on liability of attorney appointed to inventory files and protect interests of clients of inactive, suspended, disbarred or resigned attorney.

No attorney appointed by the court pursuant to rules of the Superior Court to inventory the files of an inactive, suspended, disbarred or resigned attorney and to take necessary action to protect the interests of the inactive, suspended, disbarred or resigned attorney’s clients shall be liable for damage or injury, not wanton, reckless or malicious, caused in the discharge of the appointed attorney’s duties in connection with such inventory and action. Any attorney so appointed by the court shall be deemed to be a state officer or employee for purposes of indemnification and defense under section 5-141d.

(May Sp. Sess. P.A. 04-2, S. 22; P.A. 12-133, S. 7.)

History: P.A. 12-133 added provision re appointed attorney to be deemed a state officer or employee for purposes of indemnification and defense under Sec. 5-141d.






Chapter 877 - Justices of the Peace

Section 51-95 - Qualification and certification of nominated justices of the peace.

(a) Each person nominated to be a justice of the peace shall take the official oath on or before the first Monday of January following his nomination or, if nominated to fill a vacancy, within ten days thereafter. If the first Monday of January falls on a legal holiday, the oath shall be taken on or before the first Tuesday of January. Unless the official oath is administered by the town clerk, the officer who administers it shall transmit a certificate of the taking of the oath to the clerk of the town in which the justice of the peace was nominated.

(b) Each such justice of the peace, after taking the official oath, shall furnish his signature to such town clerk upon a form prescribed and provided by the Secretary of the State. The form shall be delivered or sent by the clerk to each nominated justice of the peace within the town.

(c) If a person nominated to be a justice of the peace fails to take the oath or to furnish his signature to the town clerk on or before the first Monday in January following his nomination, or the first Tuesday in January if the first Monday in January following the nomination is a legal holiday, the office to which he was nominated shall be deemed vacant.

(d) The town clerk of each town shall keep a record of the names of such qualified justices of the peace.

(e) On or before the fifteenth day of January following the nomination of justices of the peace or, if nominated to fill a vacancy, within ten days after the nomination, the town clerk shall make a certificate upon a form to be prescribed and furnished by the Secretary of the State, stating the names of such qualified justices of the peace in the town, which names shall be set forth as on the registry list of electors in the town. The town clerk shall transmit the certificate to the Secretary of the State.

(f) The certificate shall be sufficient authority upon receipt for the Secretary of the State to certify that the justices of the peace were duly nominated and qualified. Town clerks may also certify to the nomination and qualification of justices of the peace in their respective towns.

(g) Within thirty days after the fifteenth day of January following the nomination of any justice of the peace, and provided the signature form has been received by the town clerk, the town clerk shall issue to each such qualified justice of the peace a certificate of qualification setting forth his name, address, term of office and a statement that he is qualified to act as a justice of the peace.

(h) Each such justice of the peace shall cause the certificate of qualification to be displayed to any person who seeks his service as a justice of the peace.

(1949 Rev., S. 7548; 1953, S. 3093d; 1957, P.A. 224; 1959, P.A. 28, S. 97; 1963, P.A. 532; February, 1965, P.A. 75; 1971, P.A. 443; 1972, P.A. 165, S. 13; June, 1972, P.A. 1, S. 20; P.A. 74-109, S. 9, 11; P.A. 76-71, S. 2, 3; P.A. 78-153, S. 3, 32; P.A. 82-248, S. 79; P.A. 91-24, S. 5, 8; P.A. 94-230, S. 4, 10.)

History: 1959 act deleted references to trial justices, municipal courts and prosecuting grand jurors; 1963 act added provisions re issuance of certificate of qualification by secretary of the state and re justice’s duty to display certificate to persons seeking his services; 1965 act substituted first Monday in January for tenth day of January as time for taking oath, required justice to furnish birth date to secretary and clerks and extended time for secretary to furnish certificate of qualification from 10 to 30 days after receipt of certificate from town clerk; 1971 act clarified provisions re requirement that justice furnish secretary of the state, superior court clerk and town clerk with signature and date of birth, changing deadline from one week after taking oath to January 15th succeeding election and making issuance of town clerk’s and secretary of the state’s certificates conditional upon receipt of signature and birth date, and specified that certificate issued by secretary of the state must include the date justice’s term expires in cases where he will reach the age of 70 during the term; 1972 acts specified that justices residing in New Haven county shall send form to superior court clerk at New Haven or Waterbury and justices residing in Litchfield county shall send form to court clerk at Litchfield or Waterbury, effective September 5, 1972; P.A. 74-109 referred to nomination of justices rather than to their election at a state election and transferred power to issue certificate of qualification from secretary of the state to town clerk; P.A. 76-71 deleted requirement that justice furnish his date of birth and requirement that certificate of qualification include birth date and date term expires by reason of justice’s reaching the age of 70, effectively removing age limitations; P.A. 78-153 changed time for taking oath and furnishing signature from January fifteenth after nomination to first Monday in January or first Tuesday if the Monday is a legal holiday in provision whereby failure to meet deadline is deemed to render the office vacant for consistency; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 91-24 required each justice of the peace to furnish his signature to the town clerk for the town in which he was nominated in duplicate rather than in triplicate and deleted the requirement that the town clerk transmit one of such completed signature forms to the clerk of the superior court for the county, required each town clerk to make a single certificate of the names of qualified justices of the peace in the town rather than duplicate certificates and deleted the requirement that the town clerk transmit one certificate to the clerk of the superior court for the county in which the justice of the peace was nominated, and deleted provisions re the transmittal of signature forms and certificates of qualified justices of the peace for justices nominated in the judicial district of Waterbury; P.A. 94-230 repealed requirements of duplicate forms and submission of one completed form to secretary of the state and made technical changes, effective June 11, 1994.



Section 51-95a - (Formerly Sec. 51-193a). Justice of the peace not to transact judicial business.

Judicial business shall not be transacted by any justice of the peace.

(1959, P.A. 28, S. 44; February, 1965, P.A. 187, S. 1; P.A. 74-183, S. 71, 291; P.A. 76-436, S. 83, 681; P.A. 82-248, S. 80.)

History: 1965 act allowed storage of judicial files, records and dockets as provided in Sec. 51-52; P.A. 74-183 replaced general reference to files, records and dockets of justices, judges and courts with “justice of the peace and trial justices, judges of the borough, city, town and police courts, the traffic court of Danbury and the circuit court” and their respective courts and required that files, etc. be kept in common pleas court clerks’ offices rather than in circuit court clerks’ offices, reflecting transfer of circuit court functions to common pleas court, effective December 31, 1974; Sec. 51-273 transferred to Sec. 51-164h in 1975; P.A. 76-436 applied provisions to records, files, etc. of court of common pleas and required that files, etc. be kept in superior court clerks’ offices rather than in common pleas court clerks’ offices, reflecting transfer of common pleas court functions to superior court, effective July 1, 1978; Sec. 51-164h transferred to Sec. 51-193a in the 1977 Court Reorganization Supplement; P.A. 82-248 deleted provision that prohibited “after December 31, 1960” a justice of the peace transacting judicial business and deleted provisions concerning judicial records and reenacted them as part of Sec. 51-52; Sec. 51-193a transferred to Sec. 51-95a in 1983.

Cited. 149 C. 151.

Cited. 23 CS 410.

Cited. 2 Conn. Cir. Ct. 58, 59. With regard to judgment records of former minor courts, clerks of circuit court exercise duty of custody and safekeeping; they are not successors in office to clerks of said courts and are not enabled to amplify or complete any record of such courts in their custody. They may certify only to authenticity of documents in their custody, without verbal alteration. Id., 688.



Section 51-95b - Qualification and certification of appointed justices of the peace.

(a) Each person appointed to be a justice of the peace pursuant to section 9-184c, before commencing the duties of such office, shall take the official oath and shall furnish his signature to the clerk of the town in which the justice of the peace was appointed, upon a form prescribed and provided by the Secretary of the State. The form shall be delivered or sent by the clerk to each appointed justice of the peace within the town. Unless the official oath is administered by the town clerk, the officer who administers it shall transmit a certificate of the taking of the oath to the clerk of the town in which the justice of the peace was appointed.

(b) The town clerk of each town shall keep a record of the names of such qualified justices of the peace.

(c) On or before the fifteenth day of January following the appointment of justices of the peace or, if appointed to fill a vacancy, within ten days after the appointment, the town clerk shall make a certificate upon a form to be prescribed and furnished by the Secretary of the State, stating the names of such qualified justices of the peace in the town, which names shall be set forth as on the registry list of electors in the town. The town clerk shall transmit the certificate to the Secretary of the State.

(d) The certificate shall be sufficient authority upon receipt for the Secretary of the State to certify that the justices of the peace were duly appointed and qualified. Town clerks may also certify to the appointment and qualification of justices of the peace in their respective towns.

(e) Within thirty days after the fifteenth day of January following the appointment of any such justice of the peace, and provided the official oath has been taken and the signature form has been received by the town clerk, the town clerk shall issue to each qualified justice of the peace a certificate of qualification setting forth his name, address, term of office and a statement that he is qualified to act as a justice of the peace.

(f) Each such justice of the peace shall cause the certificate of qualification to be displayed to any person who seeks his service as a justice of the peace.

(P.A. 94-230, S. 7, 10.)

History: P.A. 94-230 effective June 11, 1994.



Section 51-96 to 51-104 - Justice court, generally.

Sections 51-96 to 51-104, inclusive, are repealed.

(1949 Rev., S. 7550, 7551, 7553–7559; 1959, P.A. 28, S. 204.)



Section 51-105 - Former justice may perfect records; copies.

Any former justice of the peace who has been removed from office for other cause than a conviction of crime may perfect his records from the files, as occasion may require, and give certified copies thereof, which shall be legal evidence.

(1949 Rev., S. 7560.)



Section 51-106 - Judgments of justices of the peace may be recorded.

Section 51-106 is repealed.

(1949 Rev., S. 7561; 1959, P.A. 28, S. 199.)



Section 51-107 - Attested copies of judgments legal evidence.

Each attested copy of any judgment of a justice of the peace which was recorded in the record book of the town where the action was brought, with a certificate of the town clerk that it has been recorded and with the seal of such town affixed thereto, shall be legal evidence in any court in this state.

(1949 Rev., S. 7562.)



Section 51-108 - Files and minutes admissible as evidence.

In the absence of a formal record, the files and minutes of a justice of the peace in any action heard and determined by him shall be admissible as evidence in all actions brought on such judgment after his decease or removal from this state.

(1949 Rev., S. 7563.)



Section 51-109 and 51-110 - Justice not reelected; pending matters. Compensation of justices.

Sections 51-109 and 51-110 are repealed.

(1949 Rev., S. 3616, 7564; 1959, P.A. 28, S. 204.)






Chapter 878 - Trial Justices and Prosecuting Grand Jurors (Repealed)

Section 51-111 to 51-126 - Trial justices and prosecuting grand jurors.

Sections 51-111 to 51-126, inclusive, are repealed.

(1949 Rev., S. 7566–7576, 7578, 8736–8739; 1957, P.A. 13, S. 98; 574; 651, S. 21; March, 1958, P.A. 27, S. 51; 1959, P.A. 28, S. 204.)






Chapter 879 - Municipal Courts (Repealed)

Section 51-127 to 51-138 - Municipal courts.

Sections 51-127 to 51-138, inclusive, are repealed.

(1949 Rev., S. 76, 7581–7587, 7590, 7735; 1951, S. 3098d; 1953, S. 25d, 3099d–3101d; 1957, P.A. 13, S. 97; 570; 651, S. 22, 23; 1959, P.A. 28, S. 204.)






Chapter 880 - Judicial District of Waterbury (See Chapter 890)

Section 51-139 - Constitution of districts.

Section 51-139 is repealed.

(1949 Rev., S. 7592; 1951, S. 3103d; 1972, P.A. 165, S. 1; June, 1972, P.A. 1, S. 20; P.A. 75-26, S. 2, 8; 75-578, S. 10; P.A. 76-380, S. 2, 12; 76-436, S. 400, 681; P.A. 77-576, S. 11, 65.)



Section 51-141 - Appeals from administrative agencies in Seymour, Ansonia or Derby.

Section 51-141 is repealed.

(1951, S. 3104d; P.A. 76-436, S. 655, 681.)






Chapter 881 - Court of Common Pleas (See Chapters 870, 871, 877, 882, 884 and 886)

Section 51-141a - Reference to Circuit Court deemed to mean Court of Common Pleas.

Section 51-141a is repealed.

(P.A. 74-183, S. 286, 291; P.A. 76-436, S. 79, 681.)



Section 51-142 to 51-146 - Constitution of Court of Common Pleas; senior judges, terms, powers. Annual meeting of judges; meeting with judges of Superior Court. Special meetings of judges. Substitute judges. Clerks and clerical staff.

Sections 51-142 to 51-146, inclusive, are repealed.

(1949 Rev., S. 7595, 7598, 7604, 7609, 7610; 1953, S. 3105d; June, 1955, S. 3132d; 1957, P.A. 446, S. 3; March, 1958, P.A. 27, S. 56; 1963, P.A. 394, S. 1; February, 1965, P.A. 331, S. 14; 1967, P.A. 243, S. 1; 656, S. 27, 28; 1969, P.A. 249; P.A. 74-183, S. 2, 59, 291; 74-309, S. 12, 17; P.A. 75-145, S. 1, 2; 75-167, S. 1, 2; 75-530, S. 6, 35; 75-578, S. 11; P.A. 76-388, S. 1, 6; 76-436, S. 79, 681; P.A. 77-452, S. 65, 72.)



Section 51-146a - Persons employed by Circuit Court on December 31, 1974, transferred to Court of Common Pleas.

Obsolete.

(P.A. 74-183, S. 15, 291.)



Section 51-147 to 51-152 - Salaries and expenses of clerks and assistant clerks; full-time, part-time requirements. Prosecuting attorneys. Court accommodations in Windham, Middlesex and Tolland Counties. Criminal terms.

Sections 51-147 to 51-152, inclusive, are repealed.

(1949 Rev., S. 3606, 3608, 3612, 7596, 7602, 7603, 7611, 7612; 1949, S. 3106d, 3108d; November, 1955, S. N226; September, 1957, P.A. 11, S. 36; March, 1958, P.A. 27, S. 53, 57; 1959, P.A. 152, S. 68; 1963, P.A. 642, S. 44, 45; February, 1965, P.A. 516, S. 2; P.A. 73-635, S. 1; P.A. 76-436, S. 79, 681.)



Section 51-154 to 51-156 - Civil business at criminal terms. Civil terms: When and where held; at Bristol. Times and places of sessions to be determined by Chief Judge.

Sections 51-154 to 51-156, inclusive, are repealed.

(1949 Rev., S. 7597, 7599, 7601; 1953, S. 3107d; 1957, P.A. 446, S. 1, 4; 651, S. 24; March, 1958, P.A. 27, S. 54; 1963, P.A. 642, S. 47, 48; February, 1965, P.A. 204, S. 1; 331, S. 18; 339, S. 2; 1967, P.A. 319; P.A. 76-436, S. 248, 260, 264, 681.)



Section 51-156c to 51-157 - Short calendar, small claims, night sessions; special sessions; construction and acquisition of new courthouses; office of Chief Family Relations Officer abolished. Notice of sessions; assignment of judges.

Sections 51-156c to 51-157, inclusive, are repealed.

(1949 Rev., S. 7600; 1957, P.A. 446, S. 5; 651, S. 25; 1959, P.A. 28, S. 22; 1963, P.A. 642, S. 49; February, 1965, P.A. 331, S. 19; 1967, P.A. 121, S. 1; P.A. 73-611; P.A. 74-183, S. 46, 64, 291; P.A. 75-152, S. 1, 2; 75-530, S. 7, 9, 35; 75-612, S. 1, 2; P.A. 76-108, S. 2, 3; 76-388, S. 2, 3, 6; 76-436, S. 271, 681; P.A. 77-452, S. 14, 33, 72; 77-576, S. 40, 65.)



Section 51-157b to 51-160 - Family relations matters transferred from Superior Court: Terms and sessions for hearing; power of court or judge. Adjournment of court. Rooms for special sessions. Place of trial need not be designated.

Sections 51-157b to 51-160, inclusive, are repealed.

(1949 Rev., S. 7605, 7606, 7618; 1959, P.A. 152, S. 69; 1963, P.A. 642, S. 50; 1971, P.A. 870, S. 5, 16, 17; P.A. 74-183, S. 280, 291; P.A. 76-436, S. 504, 656, 681; P.A. 77-614, S. 73, 610; P.A. 78-280, S. 126, 127; 78-331, S. 54, 58.)



Section 51-162 to 51-164 - Files and judgments of court held in Stamford to be recorded and preserved in Stamford. Transfer of hearings before judge. Records may be rewritten.

Sections 51-162 to 51-164, inclusive, are repealed.

(1949 Rev., S. 7608, 7617; 1957, P.A. 446, S. 8, 9; P.A. 76-436, S. 79, 80, 91, 681.)



Section 51-164b and 51-164c - Prosecuting attorneys and associates not to practice criminal law. New trial; rehearing.

Sections 51-164b and 51-164c are repealed.

(1959, P.A. 28, S. 12, 28; P.A. 74-183, S. 62, 65, 291; P.A. 76-436, S. 79, 654, 681.)



Section 51-164f and 51-164g - Instruction of jury; judgment notwithstanding verdict. Practice and procedure; orders and rules.

Sections 51-164f and 51-164g are repealed.

(1959, P.A. 28, S. 35, 36; P.A. 74-183, S. 69, 70, 291; P.A. 76-436, S. 79, 681.)



Section 51-164i - Commission to study the court. Duties. Report.

Obsolete.

(P.A. 74-183, S. 288, 289, 291; 74-338, S. 77, 94.)






Chapter 881a - Common Pleas Judicial District of Ansonia-Milford (Repealed)

Section 51-164j to 51-164l - Common pleas judicial district of Ansonia-Milford.

Sections 51-164j to 51-164l, inclusive, are repealed.

(P.A. 75-578, S. 9, 12, 15; P.A. 76-380, S. 1, 12; 76-436, S. 667, 672, 681; P.A. 77-576, S. 11, 65.)






Chapter 881b - Infractions of the Law

Section 51-164m - Judges to establish schedule of fines.

(a) The judges of the Superior Court shall establish and maintain a schedule of fines to be paid for the violation of the sections of the general statutes deemed to be infractions. The judges of the Superior Court shall establish and maintain a separate sliding scale of fines for speeding infractions committed under section 14-219 with a minimum fine of fifty dollars and the fine increasing in proportion to the severity of the violation. The fines may be modified as the judges of the Superior Court deem advisable.

(b) The judges of the Superior Court shall establish and maintain a schedule of fines to be paid for those violations of section 14-219 specified in subsection (e) of said section, with such fines increasing in proportion to the severity of the violation and for violations under subsection (b) of section 51-164n. The fines may be modified as the judges of the Superior Court deem advisable.

(c) (1) Except as provided in subdivision (2) of this subsection, no fine established in accordance with the provisions of subsection (a) of this section may be less than thirty-five dollars or more than ninety dollars.

(2) No fine established in accordance with the provisions of subsection (a) of this section for a violation of any provision of title 14 deemed an infraction may be less than fifty dollars or more than ninety dollars, except that fines established for parking tag violations may be less than fifty dollars.

(d) No fine established in accordance with the provisions of subsection (b) of this section may be in an amount in excess of the maximum amount specified by statute for such violation.

(e) Any infraction for which a fine has not been established pursuant to the provisions of subsection (a) of this section shall carry a fine of thirty-five dollars or, if the infraction is for a violation of any provision of title 14, fifty dollars, until such time as the judges of the Superior Court may establish a different fine for such infraction.

(f) Any violation for which a fine has not been established pursuant to subsection (b) of this section shall carry a fine of one hundred dollars or the maximum fine specified by statute for such violation, whichever is less.

(P.A. 75-577, S. 1, 126; P.A. 76-381, S. 4; 76-436, S. 39, 681; P.A. 77-340, S. 1; P.A. 79-534, S. 2; P.A. 80-276, S. 4, 6; P.A. 82-223, S. 1; 82-248, S. 81; P.A. 83-577, S. 7; P.A. 85-429, S. 2, 8; 85-446, S. 2, 6; P.A. 90-213, S. 9; May Sp. Sess. P.A. 92-6, S. 73, 117; P.A. 93-141, S. 2; 93-307, S. 26, 34; P.A. 94-135, S. 6; P.A. 10-3, S. 52.)

History: P.A. 76-381 reduced maximum fine from $100 to $99 in Subsec. (c); P.A. 76-436 amended section to transfer court of common pleas functions to superior court, effective July 1, 1978; P.A. 77-340 specified that superior court power begins as of July 1, 1978, and deleted reference to October 1, 1975, as initial deadline for establishing fine schedule in Subsec. (a); P.A. 79-534 reduced maximum fine in Subsec. (c) to $90 and added Subsec. (d) re $15 fines for infractions for which no other fine has been established pursuant to Subsec. (a); P.A. 80-276 required establishment of sliding scale of fines for speeding infractions in Subsec. (a); P.A. 82-223 provided for a minimum fine of $25 except for parking tag violations; P.A. 82-248 rephrased section and deleted provision re schedule of fines established by judges of the court of common pleas as obsolete; P.A. 83-577 raised minimum fine and fine for an infraction for which the judges have not established a fine from $25 to $35; P.A. 85-429 amended Subsec. (c), providing that fines for violations of the seat belt usage law may be less than $35; P.A. 85-446 deleted former Subsec. (b) which had required that fines for infractions be paid to clerk of superior court, relettering remaining Subsecs. accordingly, effective October 1, 1986; P.A. 90-213 inserted a new Subsec. (b) re the establishment, maintenance and modification of a schedule of fines for speeding violations specified in Sec. 14-219(e), relettering the remaining Subsecs. accordingly; May Sp. Sess. P.A. 92-6 amended Subsec. (b) to add violations under Secs. 13b-404, 13b-404a and 13b-405, violations under regulations adopted under Sec. 13b-410, chapter 268 and Sec. 22a-250(a) and amended Subsec. (c) to add violations of Sec. 27-107; P.A. 93-141 amended Subsec. (b) by deleting reference to violations under Secs. 13b-404, 13b-404a and 13b-405, violations under regulations adopted pursuant to Sec. 13b-410, violations under chapter 268 and Sec. 22a-250(a) and added reference to violations under Sec. 51-164n(b) and amended Subsec. (c) by deleting reference to violations of Sec. 27-107; P.A. 93-307 would have amended Subsec. (b) by deleting references to Secs. 13b-404, 13b-404a and 13b-405 which were repealed by the same act, and substituting reference to Secs. 13b-410a to 13b-410c, inclusive, but failed to take effect, since P.A. 93-141 took precedence, effective June 29, 1993; P.A. 94-135 inserted new Subsec. (d) limiting amount of fine to maximum amount specified by statute for such violation, relettered former Subsec. (d) as (e) and added Subsec. (f) re amount of fine not established pursuant to Subsec. (b) of section; P.A. 10-3 amended Subsec. (a) to rephrase provisions and increase minimum fine for speeding infractions from $35 to $50, amended Subsec. (c) to insert Subdivs. (1) and (2) designators, add exception re Subdiv. (2) and make a technical change in Subdiv. (1), add in Subdiv. (2) provision that no fine for violation of any provision of title 14 may be less than $50 or more than $90, provide in Subdiv. (2) that fines for parking tag violations may be less than $50, rather than less than $35, and delete in Subdiv. (2) exception to minimum fine amount for violations of Sec. 14-100a(c) and amended Subsec. (e) to provide interim fine of $50 for infraction that is violation of any provision of title 14, effective April 14, 2010.

Cited. 9 CA 686.

Subsec. (b):

Cited. 217 C. 73.

Subsec. (c):

Cited. 5 CA 434.

Cited. 37 CS 693.



Section 51-164n - Procedure upon summons for infraction or certain violations. Payment by mail. Procedure at trial.

(a) There shall be a Centralized Infractions Bureau of the Superior Court to handle payments or pleas of not guilty with respect to the commission of an infraction under any provision of the general statutes or a violation set forth in subsection (b) of this section. Except as provided in section 51-164o, any person who is alleged to have committed an infraction or a violation under subsection (b) of this section may plead not guilty or pay the established fine and any additional fee or cost for the infraction or such violation.

(b) Notwithstanding any provision of the general statutes, any person who is alleged to have committed (1) a violation under the provisions of section 1-9, 1-10, 1-11, 4b-13, 7-13, 7-14, 7-35, 7-41, 7-83, 7-283, 7-325, 7-393, 8-12, 8-25, 8-27, 9-63, 9-322, 9-350, 10-193, 10-197, 10-198, 10-230, 10-251, 10-254, 12-52, 12-170aa, 12-292 or 12-326g, subdivision (4) of section 12-408, subdivision (3), (5) or (6) of section 12-411, section 12-435c, 12-476a, 12-476b, 12-487, 13a-71, 13a-107, 13a-113, 13a-114, 13a-115, 13a-117b, 13a-123, 13a-124, 13a-139, 13a-140, 13a-143b, 13a-247 or 13a-253, subsection (f) of section 13b-42, section 13b-90, 13b-221, 13b-292, 13b-336, 13b-337, 13b-338, 13b-410a, 13b-410b or 13b-410c, subsection (a), (b) or (c) of section 13b-412, section 13b-414, subsection (d) of section 14-12, section 14-20a or 14-27a, subsection (e) of section 14-34a, subsection (d) of section 14-35, section 14-43, 14-49, 14-50a or 14-58, subsection (b) of section 14-66, section 14-66a, 14-66b or 14-67a, subsection (g) of section 14-80, subsection (f) of section 14-80h, section 14-97a, 14-100b, 14-103a, 14-106a, 14-106c, 14-146, 14-152, 14-153 or 14-163b, a first violation as specified in subsection (f) of section 14-164i, section 14-219 as specified in subsection (e) of said section, subdivision (1) of section 14-223a, section 14-240, 14-249, 14-250 or 14-253a, subsection (a) of section 14-261a, section 14-262, 14-264, 14-267a, 14-269, 14-270, 14-275a, 14-278 or 14-279, subsection (e) or (h) of section 14-283, section 14-291, 14-293b, 14-296aa, 14-319, 14-320, 14-321, 14-325a, 14-326, 14-330 or 14-332a, subdivision (1), (2) or (3) of section 14-386a, section 15-25 or 15-33, subdivision (1) of section 15-97, subsection (a) of section 15-115, section 16-44, 16-256e, 16a-15 or 16a-22, subsection (a) or (b) of section 16a-22h, section 17a-24, 17a-145, 17a-149, 17a-152, 17a-465, 17a-642, 17b-124, 17b-131, 17b-137 or 17b-734, subsection (b) of section 17b-736, section 19a-30, 19a-33, 19a-39 or 19a-87, subsection (b) of section 19a-87a, section 19a-91, 19a-105, 19a-107, 19a-113, 19a-215, 19a-219, 19a-222, 19a-224, 19a-286, 19a-287, 19a-297, 19a-301, 19a-309, 19a-335, 19a-336, 19a-338, 19a-339, 19a-340, 19a-425, 19a-502, 20-7a, 20-14, 20-158, 20-231, 20-249, 20-257, 20-265, 20-324e, 20-341l, 20-366, 20-597, 20-608, 20-610, 21-1, 21-30, 21-38, 21-39, 21-43, 21-47, 21-48, 21-63 or 21-76a, subdivision (1) of section 21a-19, section 21a-21, subdivision (1) of subsection (b) of section 21a-25, section 21a-26 or 21a-30, subsection (a) of section 21a-37, section 21a-46, 21a-61, 21a-63 or 21a-77, subsection (b) of section 21a-79, section 21a-85 or 21a-154, subdivision (1) of subsection (a) of section 21a-159, subsection (a) of section 21a-279a, section 22-12b, 22-13, 22-14, 22-15, 22-16, 22-29, 22-34, 22-35, 22-36, 22-38, 22-39, 22-39a, 22-39b, 22-39c, 22-39d, 22-39e, 22-49, 22-54, 22-61, 22-89, 22-90, 22-98, 22-99, 22-100, 22-111o, 22-167, 22-279, 22-280a, 22-318a, 22-320h, 22-324a, 22-326 or 22-342, subsection (b), (e) or (f) of section 22-344, section 22-359, 22-366, 22-391, 22-413, 22-414, 22-415, 22a-66a or 22a-246, subsection (a) of section 22a-250, subsection (e) of section 22a-256h, section 22a-363 or 22a-381d, subsections (c) and (d) of section 22a-381e, section 22a-449, 22a-461, 23-37, 23-38, 23-46 or 23-61b, subsection (a) or subdivision (1) of subsection (c) of section 23-65, section 25-37 or 25-40, subsection (a) of section 25-43, section 25-43d, 25-135, 26-16, 26-18, 26-19, 26-21, 26-31, 26-40, 26-40a, 26-42, 26-49, 26-54, 26-55, 26-56, 26-58 or 26-59, subdivision (1) of subsection (d) of section 26-61, section 26-64, subdivision (1) of section 26-76, section 26-79, 26-87, 26-89, 26-91, 26-94, 26-97, 26-98, 26-104, 26-105, 26-107, 26-117, 26-128, 26-131, 26-132, 26-138 or 26-141, subdivision (1) of section 26-186, section 26-207, 26-215, 26-217 or 26-224a, subdivision (1) of section 26-226, section 26-227, 26-230, 26-232, 26-244, 26-257a, 26-260, 26-276, 26-284, 26-285, 26-286, 26-288, 26-294, 28-13, 29-6a, 29-25, 29-109, 29-143o, 29-143z or 29-156a, subsection (b), (d), (e) or (g) of section 29-161q, section 29-161y or 29-161z, subdivision (1) of section 29-198, section 29-210, 29-243 or 29-277, subsection (c) of section 29-291c, section 29-316, 29-318, 29-381, 30-48a, 30-86a, 31-3, 31-10, 31-11, 31-12, 31-13, 31-14, 31-15, 31-16, 31-18, 31-23, 31-24, 31-25, 31-32, 31-36, 31-38, 31-38a, 31-40, 31-44, 31-47, 31-48, 31-51, 31-51k, 31-52, 31-52a or 31-54, subsection (a) or (c) of section 31-69, section 31-70, 31-74, 31-75, 31-76, 31-76a, 31-89b or 31-134, subsection (i) of section 31-273, section 31-288, subdivision (1) of section 35-20, section 36a-787, 42-230, 45a-283, 45a-450, 45a-634 or 45a-658, subdivision (13) or (14) of section 46a-54, section 46a-59, 46b-22, 46b-24, 46b-34, 47-34a, 47-47, 49-8a, 49-16, 53-133, 53-199, 53-212a, 53-249a, 53-252, 53-264, 53-280, 53-302a, 53-303e, 53-311a, 53-321, 53-322, 53-323, 53-331, 53-344 or 53-450, or (2) a violation under the provisions of chapter 268, or (3) a violation of any regulation adopted in accordance with the provisions of section 12-484, 12-487 or 13b-410, or (4) a violation of any ordinance, regulation or bylaw of any town, city or borough, except violations of building codes and the health code, for which the penalty exceeds ninety dollars but does not exceed two hundred fifty dollars, unless such town, city or borough has established a payment and hearing procedure for such violation pursuant to section 7-152c, shall follow the procedures set forth in this section.

(c) If any person who is alleged to have committed an infraction or any violation specified in subsection (b) of this section elects to pay the fine and any additional fees or costs established for such infraction or violation, he shall send payment, by mail or otherwise, to the Centralized Infractions Bureau, made payable to the “clerk of the Superior Court”. Such payment shall be considered a plea of nolo contendere and shall be inadmissible in any proceeding, civil or criminal, to establish the conduct of the person, provided the provisions of this section and section 51-164m shall not affect the application of any administrative sanctions by either the Commissioner of Energy and Environmental Protection authorized under title 26 or the Commissioner of Motor Vehicles authorized under title 14, except that no points shall be assessed by the Commissioner of Motor Vehicles against the operator’s license of such person for such infraction or violation. The Judicial Department shall provide notice of the provisions of this subsection to law enforcement agencies and direct each law enforcement agency issuing a complaint to provide such notice to any person who is alleged to have committed a motor vehicle infraction or violation at the time a complaint alleging such conduct is issued to such person.

(d) If the person elects to plead not guilty, he shall send the plea of not guilty to the Centralized Infractions Bureau. The bureau shall send such plea and request for trial to the clerk of the geographical area where the trial is to be conducted. Such clerk shall advise such person of a date certain for a hearing.

(e) A summons for the commission of an infraction or of a violation specified in subsection (b) of this section shall not be deemed to be an arrest and the commission of an infraction or of any such violation shall not be deemed to be an offense within the meaning of section 53a-24.

(f) The provisions of this section shall apply to the alleged commission of an infraction or a violation specified in subsection (b) of this section by a minor but, in a case involving a minor, a parent or guardian shall sign any plea of nolo contendere or of not guilty on any summons form issued in connection with the matter.

(g) If a person elects to plead not guilty and send the plea of not guilty to the Centralized Infractions Bureau in accordance with subsection (d) of this section, such person may subsequently, at a proceeding at Superior Court, reach an agreement with the prosecutorial official as to the amount of the fine to be paid and elect to pay such fine without appearing before a judicial authority. The amount of the fine agreed upon shall not exceed the amount of the fine established for such infraction or violation. Any person who pays a fine pursuant to this subsection shall also pay any additional fees or costs established for such infraction or violation. Such person shall make such payment to the clerk of the Superior Court and such payment shall be considered a plea of nolo contendere and shall be inadmissible in any proceeding, civil or criminal, to establish the conduct of such person, provided the provisions of this section and section 51-164m shall not affect the application of any administrative sanctions by either the Commissioner of Energy and Environmental Protection authorized under title 26 or the Commissioner of Motor Vehicles authorized under title 14. A plea of nolo contendere pursuant to this subsection does not have to be submitted in writing. Nothing in this subsection shall affect the right of a person who is alleged to have committed an infraction or any violation specified in subsection (b) of this section to plead not guilty and request a trial before a judicial authority.

(h) In any trial for the alleged commission of an infraction, the practice, procedure, rules of evidence and burden of proof applicable in criminal proceedings shall apply, except that in any trial for the alleged commission of an infraction under subsection (d) of section 21a-267, the burden of proof shall be by the preponderance of the evidence. Any person found guilty at the trial or upon a plea shall be guilty of the commission of an infraction and shall be fined not less than thirty-five dollars or more than ninety dollars or, if the infraction is for a violation of any provision of title 14, not less than fifty dollars or more than ninety dollars.

(i) In any trial for the alleged commission of a violation specified in subsection (b) of this section, the practice, procedure, rules of evidence and burden of proof applicable in criminal proceedings shall apply, except that in any trial for the alleged commission of a violation under subsection (a) of section 21a-279a, the burden of proof shall be by the preponderance of the evidence. Any person found guilty at the trial or upon a plea shall be guilty of the commission of a violation and shall be fined not more than the statutory amount applicable to such violation.

(P.A. 75-577, S. 2, 126; P.A. 76-436, S. 40, 681; P.A. 77-340, S. 2; P.A. 79-534, S. 3; P.A. 82-223, S. 2; 82-248, S. 82; P.A. 83-577, S. 8; P.A. 85-446, S. 3, 6; P.A. 90-213, S. 10; P.A. 92-256, S. 3; May Sp. Sess. P.A. 92-6, S. 74, 117; May Sp. Sess. P.A. 92-11, S. 50, 70; P.A. 93-141, S. 3; 93-307, S. 27, 34; P.A. 94-135, S. 7; May 25 Sp. Sess. P.A. 94-1, S. 96, 130; P.A. 95-93, S. 2; 95-119, S. 1; 95-221, S. 2, 4; 95-264, S. 67; P.A. 96-167, S. 40; 96-257, S. 3; 96-259, S. 10; P.A. 97-40, S. 4; P.A. 98-69, S. 13, 14; P.A. 99-23, S. 1; 99-163, S. 8; 99-194, S. 27; 99-255, S. 4; 99-268, S. 31, 46; P.A. 00-92, S. 14; 00-148, S. 19; 00-169, S. 22, 36; P.A. 01-186, S. 5; P.A. 02-89, S. 80; 02-103, S. 36; May 9 Sp. Sess. P.A. 02-1, S. 116; P.A. 03-136, S. 9; 03-202, S. 12; 03-267, S. 5; P.A. 04-127, S. 7; P.A. 05-10, S. 21; 05-152, S. 5; 05-159, S. 8; 05-175, S. 22; P.A. 06-185, S. 8; P.A. 07-52, S. 2; 07-167, S. 44; P.A. 08-73, S. 13; 08-150, S. 33; P.A. 09-7, S. 5; 09-52, S. 5; 09-177, S. 19; P.A. 10-3, S. 53; 10-36, S. 8; P.A. 11-20, S. 37; 11-71, S. 5, 6; 11-80, S. 1; 11-187, S. 4; P.A. 12-80, S. 50; 12-133, S. 8; P.A. 13-5, S. 51; 13-82, S. 3; 13-83, S. 9; 13-194, S. 11; 13-262, S. 2.)

History: P.A. 76-436 required that fine be paid to superior court clerk rather than to common pleas court clerk, reflecting transfer of common pleas court functions to superior court, effective July 1, 1978; P.A. 77-340 specified maximum fine as $99 rather than as “the amount established for such infraction” in Subsec. (b); P.A. 79-534 added references to additional fees and made minor changes in wording in Subsec. (a) and reduced maximum fine in Subsec. (b) to $90; P.A. 82-223 amended Subsec. (b) to establish a minimum fine of $25; P.A. 82-248 reworded section but made no substantive change; P.A. 83-577 amended Subsec. (b) to increase the minimum fine from $25 to $35; P.A. 85-446 created centralized infractions bureau and revised procedure re payments or pleas of not guilty with respect to the commission of infractions accordingly, effective October 1, 1986; P.A. 90-213 made provisions of section applicable where appropriate to the commission of violations of Sec. 14-219 specified in Sec. 14-219(e); P.A. 92-256 amended Subsec. (b) to add provision prohibiting the assessment of points against the operator’s license of such person for such infraction or specified violation of Sec. 14-219; May Sp. Sess. P.A. 92-6 amended Subsecs. (a) and (b) to add violations under Secs. 12-487, 13b-404, 13b-404a and 13b-405, violations under regulations adopted under Secs. 12-484, 12-487 and 13b-410, chapter 268 and Sec. 22a-250(a) and amended Subsecs. (b) and (e) to make technical changes; May Sp. Sess. P.A. 92-11 changed effective date of P.A. 92-256 but did not affect the date applicable to this section; P.A. 93-141 amended Subsec. (a) by deleting reference to violations under Secs. 12-487, 13b-404, 13b-404a and 13b-405, violations under regulations adopted pursuant to Sec. 12-484, 12-487 or 13b-410, violations of Sec. 14-219(e), violations under chapter 268 and Sec. 22a-250(a) and adding reference to violations under Subsec. (b) of this section and inserted new Subsec. (b) re violations which shall be treated in the same manner as infractions, relettering former Subsecs. (b) to (f) accordingly (Revisor’s note: References to Secs. 13b-404, 13b-404a and 13b-405 in new Subsec. (b) were deleted editorially by the Revisors to reflect the repeal of those sections by P.A. 93-307); P.A. 93-307 would have amended Subsec. (a) by deleting references to Secs. 13b-404, 13b-404a and 13b-405 which were repealed by the same act, and substituting references to Secs. 13b-410a to 13b-410c, inclusive, but P.A. 93-141 took precedence, effective June 29, 1993; P.A. 94-135 amended Subsec. (b) by adding reference to Secs. 13b-410a, 13b-410b and 13b-410c and added Subsec. (h) re practice, procedure, rules of evidence and burden of proof re trial of alleged commission of violation and fine for person guilty of violation; May 25 Sp. Sess. P.A. 94-1 amended Subsec. (b) by making technical change, substituting “12-326g” for “32-326g”, effective July 1, 1994; P.A. 95-93 amended Subsec. (b) to add violations under Sec. 29-341; P.A. 95-119 amended Subsec. (b) to add a number of fish and game violations to the list of violations to be handled as infractions and amended Subsec. (c) to provide that the provisions of this section shall not affect application of administrative sanctions by the Commissioner of Environmental Protection; P.A. 95-221 amended Subsec. (c) to replace “the person” with “any person who is alleged to have committed an infraction or any violation specified in subsection (b) of this section”, replace “fee” with “fees or costs”, provide that no points shall be assessed for such “violation”, referring to any violation of Subsec. (b) of this section, rather than only for a “specified violation of section 14-219”, add provision requiring notice of the provisions of this subsection be given to law enforcement agencies and persons alleged to have committed a motor vehicle infraction or violation and make technical changes, effective July 1, 1995; P.A. 95-264 made technical changes in Subsec. (b), deleting reference to repealed Secs. 20-181 and 20-182; P.A. 96-167 amended Subsec. (b) to add violations under Sec. 14-34a(e); P.A. 96-257 amended Subsec. (b) to specify Subsec. (c) as applicable provision of Sec. 14-100a; P.A. 96-259 amended Subsec. (b) by deleting reference to Sec. 21a-20 which was repealed by the same act; P.A. 97-40 amended Subsec. (b) by adding reference to Secs. 14-267a, 14-269 and 14-270; P.A. 98-69 authorized deletion of reference to Sec. 22-118i in Subsec. (b) by the Revisors, since Sec. 22-118i was repealed by the act; P.A. 99-23 amended Subsec. (b) to delete reference to Sec. 21a-78; P.A. 99-163 authorized the Revisors to delete reference to Sec. 29-118 in Subsec. (b), since Sec. 29-118 was repealed by the act; P.A. 99-194 amended Subsec. (b) to delete reference to Sec. 21a-60; P.A. 99-255 amended Subsec. (b) to include a violation under Sec. 14-227a(b); P.A. 99-268 amended Subsec. (b) by adding a reference to a first violation as specified in Sec. 14-164i(f), effective July 1, 1999; P.A. 00-92 deleted references to Secs. 22-379 and 22-380 in Subsec. (b); P.A. 00-148 amended Subsec. (b) by adding references to Secs. 14-262 and 14-264; P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 01-186 amended Subsec. (b) by eliminating reference to “subsection (c) of section 14-100a”; P.A. 02-89 amended Subsec. (b) to delete references to Secs. 7-18, 7-104, 13b-224, 19a-108, 21a-31, 22-123, 26-221, 26-222, 26-234, 26-267, 26-269, 44-3 and 53-301, reflecting the repeal of said sections by the same public act; P.A. 02-103 made technical changes in Subsec. (b); May 9 Sp. Sess. P.A. 02-1 amended Subsec. (b) to delete reference to Sec. 14-227a(b), effective July 1, 2002; P.A. 03-136 amended Subsec. (b) to make a technical change and include reference to Sec. 22a-381d(a), effective June 26, 2003; P.A. 03-202 amended Subsec. (b) by replacing reference to Sec. 31-273(g) with reference to Sec. 31-273(i) and making technical changes; P.A. 03-267 amended Subsec. (b) to delete references to Secs. 17b-407 and 17b-451; P.A. 04-127 amended Subsec. (b) by adding reference to Sec. 14-80(g); P.A. 05-10 amended Subsec. (b) to add references to Secs. 46b-38dd, 46b-38gg and 46b-38kk; P.A. 05-152 amended Subsec. (b) by adding reference to Sec. 14-223a(1); P.A. 05-159 added reference to Sec. 14-296aa in Subsec. (b); P.A. 05-175 deleted reference in Subsec. (b) to Sec. 22-37, repealed by the same act, effective July 1, 2005; P.A. 06-185 added Subsec. (b)(4) re violation of municipal ordinance, regulation or bylaw with penalty between $90 and $250; P.A. 07-52 amended Subsec. (b)(1) by adding reference to Sec. 14-253a; P.A. 07-167 amended Subsec. (b)(1) by deleting reference to Sec. 14-261a(b) and (c); P.A. 08-73 amended Subsec. (b) to include a violation of Sec. 29-156a or Subsec. (b), (d), (e) or (g) of Sec. 29-161q; P.A. 08-150 amended Subsec. (b) to delete reference to Sec. 53-211(a) or (b); P.A. 09-7 made technical changes in Subsec. (b), effective May 4, 2009; P.A. 09-52 amended Subsec. (b) to replace reference to Sec. 22a-381d(a) with reference to Sec. 22a-381d, effective July 1, 2009; P.A. 09-177 amended Subsec. (b) to add reference to Sec. 29-291c(c) and delete reference to Sec. 29-341; P.A. 10-3 amended Subsec. (g) to provide that if infraction is for title 14 violation, fine shall be not less than $50 or more than $90, effective April 14, 2010; P.A. 10-36 amended Subsec. (b) to delete reference to Sec. 20-341(a), effective July 1, 2010; P.A. 11-20 amended Subsec. (b)(1) to delete references to Secs. 9-296 and 9-305, effective May 24, 2011; P.A. 11-71 amended Subsec. (b)(1) to add reference to Sec. 21a-279a(a), amended Subsec. (g) to add exception re burden of proof in trial for alleged commission of infraction under Sec. 21a-267(d) and amended Subsec. (h) to add exception re burden of proof in trial for alleged commission of violation under Sec. 21a-279a(a), effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011; P.A. 11-187 amended Subsec. (b)(1) by adding reference to Sec. 22-344(f) (Revisor’s note: In Subsec. (b)(1), references to repealed Secs. 46b-38dd, 46b-38gg and 46b-38kk were deleted editorially by the Revisors); P.A. 12-80 amended Subsec. (b)(1) to add reference to Secs. 8-12, 14-283(h), 15-25, 15-97(1), 16-44, 19a-113, 20-249, 20-366, 21-1, 21a-19(1), 22-12b, 22-167, 22a-363, 25-43(a), 25-135, 26-18, 26-42, 26-56, 26-58, 26-76(1), 26-87, 26-91, 26-94, 26-98, 26-104, 26-105, 26-186(1), 26-217, 26-226(1), 26-232, 26-244, 26-257a, 26-260, 26-276, 26-284, 26-285, 26-286, 26-288, 29-25, 35-20(1), 45a-283, 53-199 and 53-280, replace reference to Sec. 21a-25 with Sec. 21a-25(b)(1), replace reference to Sec. 21a-159 with Sec. 21a-259(a)(1), replace reference to Sec. 23-65(a) or (b) with Sec. 23-65 (a) or (c)(1), replace reference to Sec. 26-61 with Sec. 26-61(d)(1), replace reference to Sec. 29-198 with Sec. 29-198(1) and delete reference to Sec. 31-28; P.A. 12-133 added new Subsec. (g) re process for person who pleads not guilty, sends plea to Centralized Infractions Bureau and subsequently reaches agreement with prosecutorial official to pay fine and redesignated existing Subsecs. (g) and (h) as Subsecs. (h) and (i); P.A. 13-5 amended Subsec. (b) to delete reference to Sec. 16-256, effective May 8, 2013; P.A. 13-82 amended Subsec. (b) to add reference to Sec. 22a-381e(c) and (d) and make a technical change, effective June 5, 2013; P.A. 13-83 amended Subsec. (b) to add references to Secs. 26-16 and 26-55, effective June 5, 2013; P.A. 13-194 amended Subsec. (a) to replace “infractions and violations under” with “an infraction under any provision of the general statutes or a violation set forth in”; P.A. 13-262 amended Subsec. (b) to add reference to Sec. 25-43d, effective July 11, 2013.



Section 51-164o - Procedure for nonresidents.

(a) Except as provided in subsection (b) of this section, a nonresident of the state, if summoned for allegedly having committed an infraction, shall be required to post a cash bond or a guaranteed bail bond certificate, as provided in section 14-140a, with the local or state police issuing the summons and shall not be permitted to plead or pay by mail as provided in section 51-164n.

(b) If the nonresident is alleged to have committed an infraction involving a motor vehicle or a violation of section 14-219 specified in subsection (e) of said section and is a resident of a state which has reciprocity with the Commissioner of Motor Vehicles in this state with respect to suspension of operator’s licenses, the nonresident may plead or pay by mail as provided in section 51-164n and shall not be required to post a bond as provided in subsection (a) of this section.

(c) The amount of any bond required by this section shall be the amount of the fine, any additional fee established for the infraction alleged to have been committed, any cost established for the infraction or a violation of section 14-219 specified in subsection (e) of said section as provided in subsection (b) of section 54-143 and section 54-143a and any additional amount calculated in accordance with the percentage increases set forth in section 13b-70 and rounded off to the next highest dollar. The total amount of any such forfeited bond shall be deposited in the General Fund as one undifferentiated lump sum amount or deposited in the Special Transportation Fund as one undifferentiated lump sum amount as may be required by statute.

(P.A. 75-577, S. 5, 126; P.A. 79-534, S. 4; P.A. 80-276, S. 5, 6; 80-483, S. 182, 186; P.A. 81-472, S. 112, 159; P.A. 82-248, S. 83; P.A. 84-313, S. 2; P.A. 88-103, S. 2, 4; P.A. 89-219, S. 9, 10; P.A. 90-213, S. 11.)

History: P.A. 79-534 added reference to additional fees; P.A. 80-276 added proviso requiring that bond for person who allegedly committed an infraction under Sec. 14-219 shall include $10 cost imposed by Sec. 54-143(b); P.A. 80-483 amended proviso added by P.A. 80-276 to replace $10 cost with $15 cost; P.A. 81-472 made technical changes; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; P.A. 84-313 amended Subsec. (c) by replacing provision that amount of bond for person who committed an infraction or a violation of Sec. 14-219 shall also include a cost of $15 imposed by Subsec. (b) of Sec. 54-143 with provision that amount of bond includes any cost established for the infraction as provided in Subsec. (b) of Sec. 54-143 and Sec. 54-143a; P.A. 88-103 amended Subsec. (c) by requiring the total amount of any forfeited bond to be deposited in general fund as undifferentiated lump sum or deposited in special transportation fund as undifferentiated lump sum as may be required by statute; P.A. 89-219 amended Subsec. (c) by requiring the amount of the bond to include any additional amount calculated in accordance with the percentage increases set forth in Sec. 13b-70 and rounded off to the next highest dollar; P.A. 90-213 amended Subsec. (b) to make provisions applicable to a nonresident alleged to have committed “a violation of section 14-219 specified in subsection (e) of said section 14-219” and amended Subsec. (c) to include in the amount of the bond any cost established for “a violation of section 14-219 specified in subsection (e) of section 14-219”.



Section 51-164p - Violations of municipal ordinances, regulations and bylaws.

(a) Notwithstanding any provision of any special act, local law or the general statutes to the contrary, any violation of any ordinance, regulation or bylaw of any town, city or borough, except violations of building codes and the health code, for which the penalty does not exceed ninety dollars shall be an infraction as provided for in sections 51-164m and 51-164n.

(b) Notwithstanding any provision of any special act, local law or the general statutes, any violation of any ordinance, regulation or bylaw of any town, city or borough, except violations of building codes and the health code, for which the penalty exceeds ninety dollars but does not exceed two hundred fifty dollars shall be a violation as provided for in sections 51-164m and 51-164n.

(P.A. 75-577, S. 9, 126; P.A. 80-483, S. 133, 186; P.A. 06-185, S. 9.)

History: P.A. 80-483 specified that violations with penalties not exceeding $90, rather than $100, are infractions; P.A. 06-185 designated existing provisions as Subsec. (a) and added Subsec. (b) re violation of municipal ordinance, regulation or bylaw with penalty between $90 and $250.



Section 51-164q - Certain violations deemed infractions.

Section 51-164q is repealed.

(P.A. 75-577, S. 124, 126; P.A. 79-534, S. 7; P.A. 82-223, S. 30.)



Section 51-164r - Failure to pay or plead.

(a) Any person charged with an infraction who fails to pay the fine and any additional fee imposed or send in his plea of not guilty by the answer date or wilfully fails to appear for any scheduled court appearance date which may be required shall be guilty of a class C misdemeanor.

(b) Any person charged with any violation specified in subsection (b) of section 51-164n who fails to pay the fine and any additional fee imposed or send in his plea of not guilty by the answer date or wilfully fails to appear for any scheduled court appearance date which may be required shall be guilty of a class A misdemeanor.

(P.A. 76-381, S. 2; P.A. 79-534, S. 5; May Sp. Sess. P.A. 92-6, S. 75, 117; P.A. 93-141, S. 4.)

History: P.A. 79-534 added reference to additional fees; May Sp. Sess. P.A. 92-6 added new Subsec. (b) to provide that failure to pay fines and additional fees pursuant to Sec. 51-164n or submit a not guilty plea by the answer date or appear for any trial is guilty of a class A misdemeanor; P.A. 93-141 added “wilfully fails” before “to appear” and changed “trial” to “scheduled court appearance”.






Chapter 882 - Superior Court

Section 51-164s - Superior Court sole trial court. Jurisdiction transferred from Court of Common Pleas and Juvenile Court.

The Superior Court shall be the sole court of original jurisdiction for all causes of action, except such actions over which the courts of probate have original jurisdiction, as provided by statute. All jurisdiction heretofore conferred upon and exercised by the Court of Common Pleas and the Juvenile Court prior to July 1, 1978 shall be transferred to the Superior Court on July 1, 1978.

(P.A. 76-436, S. 1, 681.)

Cited. 2 CA 308; Id., 355. Cited. 3 CA 201. Cited. 6 CA 530. Cited. 15 CA 185. Cited. 24 CA 195. Cited. 30 CA 45. Cited. 35 CA 769. Cited. 45 CA 324. Statute expressly confers to Superior Court all jurisdiction previously held by Juvenile Court. 77 CA 246.

Cited. 39 CS 347.



Section 51-164t - Composition of Superior Court established by rule.

(a) The Superior Court shall consist of such divisions and parts thereof as shall be provided by the rules of the Superior Court to provide the highest standards of justice and the most efficient operation of the court.

(b) The Chief Court Administrator shall assign to each division or part thereof as many judges as he deems advisable and shall designate the holding of sessions of divisions and parts at such times and localities as he deems to be in the best interest of court business, taking into consideration the convenience of litigants and their counsel, and the efficient use of courthouse personnel and facilities.

(P.A. 76-436, S. 7, 10a, 681; P.A. 82-248, S. 84.)

History: P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change.

Cited. 39 CS 347.



Section 51-164u - Transfer of matters and appeals pending on July 1, 1978.

Section 51-164u is repealed, effective October 1, 2002.

(P.A. 76-436, S. 2, 681; P.A. 77-347, S. 10, 11; S.A. 02-12, S. 1.)



Section 51-164v - (Formerly Sec. 51-141b). Use of Circuit Court and Court of Common Pleas forms in the Superior Court.

Any form which was valid for use with respect to any court of common pleas proceeding on July 1, 1978, including but not limited to arrest warrant and search warrant forms, shall be valid for use with respect to proceedings in the Superior Court on and after July 1, 1978, and wherever the words “Circuit Court” or “Court of Common Pleas” appear on any such form used on and after July 1, 1978, they shall be construed to mean “Superior Court”.

(P.A. 75-149, S. 1, 2; P.A. 76-436, S. 107, 681.)

History: P.A. 76-436 replaced previous provisions concerning transfer of circuit court functions to court of common pleas with provisions concerning subsequent transfer of court of common pleas functions to superior court, effective July 1, 1978; Sec. 51-141b transferred to Sec. 51-164v in the 1977 Court Reorganization Supplement.



Section 51-164w - Juvenile Court, Circuit Court and Court of Common Pleas construed to mean Superior Court as of July 1, 1978.

Section 51-164w is repealed, effective October 1, 2002.

(P.A. 76-436, S. 245, 668, 681; S.A. 02-12, S. 1.)



Section 51-164x - Review of order prohibiting attendance at court session; review of certain orders sealing or limiting disclosure to court documents, affidavits or files.

(a) Any person affected by a court order which prohibits any person from attending any session of court, except any session of court conducted pursuant to section 46b-11, 46b-49, 46b-122 or 54-76h or any other provision of the general statutes under which the court is authorized to close proceedings, whether at a pretrial or trial stage, shall have the right to the review of such order by the filing of a petition for review with the Appellate Court within seventy-two hours from the issuance of such court order.

(b) No order subject to review pursuant to subsection (a) of this section shall be effective until seventy-two hours after it has been issued, and the timely filing of any petition for review shall stay the order.

(c) Any person affected by a court order that seals or limits the disclosure of any files, affidavits, documents or other material on file with the court or filed in connection with a court proceeding, except (1) any order issued pursuant to section 46b-11 or 54-33c or any other provision of the general statutes under which the court is authorized to seal or limit the disclosure of files, affidavits, documents or materials, whether at a pretrial or trial stage, and (2) any order issued pursuant to a court rule that seals or limits the disclosure of any affidavit in support of an arrest warrant, shall have the right to the review of such order by the filing of a petition for review with the Appellate Court within seventy-two hours from the issuance of such court order.

(d) The Appellate Court shall provide an expedited hearing on such petitions filed pursuant to subsections (a) and (c) of this section in accordance with such rules as the judges of the Appellate Court may adopt, consistent with the rights of the petitioner and the parties to the case.

(P.A. 80-234, S. 1; P.A. 81-89; June Sp. Sess. P.A. 83-29, S. 39, 82; P.A. 97-178, S. 1.)

History: P.A. 81-89 exempted any session of court conducted pursuant to Sec. 46b-11, 46b-49, 46b-122 or 54-76h or any other provision under which court is authorized to close proceedings, and added provision that petition for review shall be filed within 72 hours from issuance of court order and specified that the appellate session of the superior court shall provide hearing in accordance with rules adopted by judges of the superior court; June Sp. Sess. P.A. 83-29 deleted reference to appellate session of the superior court and added reference to appellate court; P.A. 97-178 amended Subsec. (a) by changing right to “appeal” order to right to “the review of” order, amended Subsec. (b) by changing reference to “such order” to “order subject to review pursuant to subsection (a) of this section” and by requiring “timely” filing of petition, and added Subsec. (c) re review of orders sealing or limiting disclosure of files, affidavits, documents or other material on file with the court and exceptions and amended Subsec. (d), formerly Subsec. (c), re expedited hearing on petitions filed pursuant to Subsecs. (a) and (c).

Cited. 18 CA 273. Cited. 23 CA 433. Cited. 26 CA 758. Cited. 43 CA 851. Cited. 45 CA 142. Section does not provide expedited review of protective order issued pursuant to Sec. 13-5 of the Practice Book. 51 CA 287. Confers jurisdiction for court to review order permitting use of pseudonyms regardless of whether the order is separate or connected to an order sealing a file or any portion thereof. Subsec. (c) provides court with jurisdiction to review a court order that limits disclosure of any material on file. Defendants’ names are “material on file” and omitting those names and permitting them to be replaced with pseudonyms constitutes limiting their disclosure. Whole purpose of statute is to afford expedited review of a court order that limits disclosure, and its express provisions do not contain an exception for nondisclosure of the identity of others. 96 CA 399. Documents at issue are judicial documents that are presumed to be open to the public; respondent waived right to have court seal the documents by disclosing them and by not asking for them to be sealed at time of filing, and trial court’s subsequent order allowing disclosure to only certain parties was not proper. 120 CA 837.

Order for closure too broad where included presentation of evidence on newspaper circulation, prior publicity and publishing policies. 37 CS 627. Cited. Id., 705. Cited. 38 CS 546.

Subsec. (a):

Cited. 229 C. 178.



Section 51-165 - Number of judges. Retired judges. Assignment to hear housing matters and juvenile matters.

(a)(1) On and after July 1, 1998, the Superior Court shall consist of one hundred eighty-one judges, including the judges of the Supreme Court and the Appellate Court, who shall be appointed by the General Assembly upon nomination of the Governor.

(2) On and after October 1, 1998, the Superior Court shall consist of one hundred eighty-three judges, including the judges of the Supreme Court and the Appellate Court, who shall be appointed by the General Assembly upon nomination of the Governor.

(3) On and after January 1, 1999, the Superior Court shall consist of one hundred eighty-six judges, including the judges of the Supreme Court and the Appellate Court, who shall be appointed by the General Assembly upon nomination of the Governor.

(4) On and after October 1, 1999, the Superior Court shall consist of one hundred ninety-one judges, including the judges of the Supreme Court and the Appellate Court, who shall be appointed by the General Assembly upon nomination of the Governor.

(5) On and after October 1, 2000, the Superior Court shall consist of one hundred ninety-six judges, including the judges of the Supreme Court and the Appellate Court, who shall be appointed by the General Assembly upon nomination of the Governor.

(6) On and after April 1, 2009, the Superior Court shall consist of two hundred one judges, including the judges of the Supreme Court and the Appellate Court, who shall be appointed by the General Assembly upon nomination of the Governor.

(b) In addition thereto, each judge of the Supreme Court, Appellate Court, or judge of the Superior Court who elects to retain his office but retire from full-time active service shall continue to be a member of the Superior Court during the remainder of his term of office and during the term of any reappointment under section 51-50i, until he attains the age of seventy years. He shall be entitled to participate in the meetings of the judges of the Superior Court and to vote as a member thereof.

(c) Any judge assigned to hear housing matters should have a commitment to the maintenance of decent, safe and sanitary housing and, if practicable, shall devote full time to housing matters. If practicable, he should be assigned to hear matters for not less than eighteen months. Any judge assigned to housing matters in a judicial district should reside in one of the judicial districts served by the housing session after he is assigned thereto.

(d) Any judge assigned to hear juvenile matters should have a commitment to the prompt resolution of disputes affecting the care and custody of children with full understanding of all factors affecting the best interests of children and, if practicable, shall devote full time to juvenile matters. If practicable, any such judge should be assigned to hear juvenile matters for not less than eighteen months.

(1949 Rev., S. 7621; 1953, S. 3110d; 1957, P.A. 476, S. 1; February, 1965, P.A. 331, S. 16; 1967, P.A. 243, S. 2; P.A. 73-91, S. 1, 2; P.A. 74-183, S. 8, 291; 74-309, S. 11, 17; P.A. 76-436, S. 6, 681; P.A. 78-365, S. 3, 13; P.A. 80-448, S. 5, 8; P.A. 81-312, S. 1, 2; 81-419, S. 7; P.A. 82-248, S. 85; 82-389, S. 1, 3; 82-461, S. 8; June Sp. Sess. P.A. 83-25, S. 4, 9; June Sp. Sess. P.A. 83-29, S. 10, 82; P.A. 85-280; 85-451, S. 1, 4; 85-468, S. 1, 2; P.A. 86-328, S. 1, 3; P.A. 87-508, S. 1, 10; P.A. 89-335, S. 1, 2; 89-390, S. 23, 37; P.A. 93-225, S. 2, 4; May Sp. Sess. P.A. 94-6, S. 12, 28; July 13 Sp. Sess. P.A. 94-1, S. 2, 9; P.A. 97-257, S. 8, 13; P.A. 98-197, S. 1, 8; June Sp. Sess. P.A. 07-4, S. 86.)

History: 1965 act increased number of judges from 27 to 36; 1967 act increased number to 41; P.A. 73-91 increased number of judges to judges to 46, effective April 19, 1973, with terms to commence the first of June, July, August, September and October, 1973 and nominations to be made by governor on or before May 15, 1973; P.A. 74-183 increased number of judges to 51, effective May 24, 1974, for purpose of appointment for terms effective December 31, 1974; P.A. 74-309 added provisions re judges who retain office but retire from full-time active service; P.A. 76-436 increased number of judges to 118, effective July 1, 1978; P.A. 78-365 increased number of judges to 119 and added provisions re judges assigned to hear housing matters; P.A. 80-448 required that judge hearing housing matters should be assigned to do so for not less than 18 months, deleting reference to July 1, 1980, as duration of time during which housing matters assigned to particular judge; P.A. 81-312 increased the number of judges from 119 to 127; P.A. 81-419 deleted a reference to the judge assigned to hear housing matters in the judicial district of Hartford-New Britain and clarified the language concerning residency to make it applicable to any judge hearing housing matters; P.A. 82-248 divided section into Subsecs.; P.A. 82-389 increased number of superior court judges from 127 to 131; P.A. 82-461 provided that a judge assigned to hear housing matters in a judicial district should reside in one of the judicial districts served by the housing session rather than in that judicial district; June Sp. Sess. P.A. 83-25 amended Subsec. (c) by adding “if practicable” to requirement that housing judge should devote full time to housing matters; June Sp. Sess. P.A. 83-29 increased number of superior court judges from 131 to 136 and added references to appellate court; P.A. 85-280 added Subsec. (d) re assignment of judges to hear juvenile matters; P.A. 85-451 increased number of judges to 137; P.A. 85-468 increased number of superior court judges to 143, thereby repealing by implication the increase in P.A. 85-451; P.A. 86-328 increased number of superior court judges to 146; P.A. 87-508 increased number of superior court judges to 155; P.A. 89-335 increased number of superior court judges to 163; P.A. 89-390 increased number of superior court judges from to 166; P.A. 93-225 amended Subsec. (a) by increasing number of superior court judges to 168, effective July 1, 1993; May Sp. Sess. P.A. 94-6 amended Subsec. (a) to increase the number of judges to 172, effective July 1, 1994; July 13 Sp. Sess. P.A. 94-1 amended Subsec. (a) to increase number of superior court judges to 174, effective July 15, 1994; P.A. 97-257 amended Subsec. (a) by increasing number of judges to 177 on and after January 1, 1998, effective July 1, 1997; P.A. 98-197 amended Subsec. (a) by increasing number of judges to 181, on and after July 1, 1998, to 183 on and after October 1, 1998, to 186 on and after January 1, 1999, to 191 on and after October 1, 1999 and to 196 on and after October 1, 2000, effective July 1, 1998; June Sp. Sess. P.A. 07-4 added Subsec. (a)(6) to increase the number of judges on and after April 1, 2009, to 201, effective April 1, 2009.

Subsec. (a):

Cited. 41 CS 1.

Subsec. (b):

Cited. 41 CS 1.

Subsec. (d):

Cited. 206 C. 323.



Section 51-166 - Annual meeting of judges.

The judges of the Superior Court shall meet annually in June. The Chief Justice of the Supreme Court shall give notice of the date, place and hour of meeting and shall preside at the meeting. A majority of all of the judges of the Superior Court shall constitute a quorum for the transaction of business. In the event of the absence or disability of the Chief Justice, the Chief Court Administrator shall act in his place.

(1949 Rev., S. 7653; 1967, P.A. 656, S. 29; P.A. 76-436, S. 10a, 84, 681; P.A. 82-248, S. 86.)

History: 1967 act specified that chief justice is to preside at meeting and that chief court administrator may act in his place and replaced provision whereby judges fixed number which constituted a quorum with provision requiring that majority of entire number of judges be considered as a quorum; P.A. 76-436 allowed meetings to be held at any time during June where previously the first Monday in June was the date, effective July 1, 1978; P.A. 82-248 rephrased section but made no substantive change.



Section 51-167 - Special meetings of the judges.

The Chief Justice or presiding judge of the Supreme Court may call a meeting of the judges of the Superior Court at such time and place as he may designate, and, when convened, they may transact any business that might be done at the annual meeting.

(1949 Rev., S. 7654.)



Section 51-169 to 51-171 - Salaries of clerks and assistant clerks; traveling expenses; full-time, part-time requirements. Clerks of Superior Court to be county and judicial district clerks; custody of records of former county courts. Certification re authority of notaries public who recorded commissions prior to July 1, 1982. Custody of files and judgments in Stamford.

Sections 51-169 to 51-171, inclusive, are repealed.

(1949 Rev., S. 3605, 3608, 7668; 1957, P.A. 445, S. 5, 6; September, 1957, P.A. 11, S. 36; March, 1958, P.A. 27, S. 57; 1972, P.A. 165, S. 4, 24; June, 1972, P.A. 1, S. 20; P.A. 73-635, S. 2; P.A. 81-34, S. 5, 9; P.A. 82-248, S. 163; P.A. 90-154, S. 21.)



Section 51-172 to 51-174 - Records and files at Waterbury. Civil actions on appeals brought in Ansonia filed in Waterbury. Records and seal of court at Winchester.

Sections 51-172 to 51-174, inclusive, are repealed.

(1949 Rev., S. 7669–7671; 1957, P.A. 603, S. 4; P.A. 76-436, S. 91, 681; P.A. 77-452, S. 44, 72; P.A. 78-280, S. 126, 127; 78-331, S. 54, 58.)



Section 51-176 to 51-179 - Special state’s attorney. Circuit Court prosecutors not to be state’s attorneys. Expenses of state’s attorneys. Civil term.

Sections 51-176 to 51-179, inclusive, are repealed.

(1949 Rev., S. 3613, 7622, 7665, 7666; 1955, S. 3112d; 1957, P.A. 445, S. 1; 1961, P.A. 517, S. 34; 1963, P.A. 642, S. 51; February, 1965, P.A. 331, S. 20; 1969, P.A. 364, S. 1; 1972, P.A. 165, S. 14; June, 1972, P.A. 1, S. 20; P.A. 73-116, S. 11, 12; 73-122, S. 26, 27; 73-667, S. 1, 2; P.A. 77-576, S. 29, 65; P.A. 78-280, S. 4, 127; P.A. 82-248, S. 163.)



Section 51-180 - Criminal terms and sessions.

(a) There shall be a term of the Superior Court for criminal business on the first Tuesday of each month in each judicial district.

(b) The court shall sit during any term in a judicial district for the trial of any person confined to a community correctional center on the first day of the term for want of bail who applies to the court for such trial.

(1949 Rev., S. 7622; 1951, 1955, S. 3111d; November, 1955, S. N227; 1967, P.A. 656, S. 30; 1969, P.A. 297; 1972, P.A. 165, S. 15; June, 1972, P.A. 1, S. 20; P.A. 78-280, S. 4, 127; P.A. 82-248, S. 87.)

History: 1967 act changed sessions from three to four times each year; 1969 act substituted “community correctional center” for “jail”; 1972 acts added reference to judicial districts and deleted specific reference to sessions in Waterbury in New Haven county, effective September 5, 1972; P.A. 78-280 deleted references to counties; P.A. 82-248 reworded section, divided section into Subsecs. and deleted provision re sitting of court for criminal sessions as fixed by judges.

See Sec. 51-180a re special session held when accused is confined for want of bail.

See Sec. 51-183a re procedure when a judge is unable to hold court.



Section 51-180a - (Formerly Sec. 51-153). Special session when accused confined for want of bail.

Whenever any person confined to a community correctional center for want of bail applies for trial under the provisions of section 51-180 and the court having jurisdiction of such person is not then sitting for the transaction of criminal business, the Chief Court Administrator shall assign a judge of such court to hold a session of such court for the transaction of criminal business for the purpose of such trial.

(November, 1955, S. N228; 1963, P.A. 642, S. 46; 1967, P.A. 656, S. 31; 1969, P.A. 297; P.A. 76-436, S. 10a, 85, 681.)

History: 1963 act deleted reference to section 51-152 which was repealed; 1967 act substituted chief court administrator for chief justice or associate justice; 1969 act substituted “community correctional center” for “jail”; P.A. 76-436 made no change, Sec. 10a of the act cancelling out amendment called for by Sec. 85. (Revisor’s note: Sec. 51-153 transferred to Sec. 51-180a prior to the 1959 revision of the general statutes, revised to 1968.)



Section 51-181 - Times and places for the sitting of the Superior Court.

(a) The Superior Court shall sit continuously throughout the year, at such times and places and for such periods as are set by the Chief Court Administrator or, with the approval of the Chief Court Administrator, his designee, in the following cities or towns except as otherwise provided by law: (1) In the judicial district of Ansonia-Milford, at Ansonia or Derby and at Milford; (2) in the judicial district of Danbury, at Danbury; (3) in the judicial district of Fairfield, at Bridgeport; (4) in the judicial district of Hartford, at Hartford and, whenever suitable accommodations are provided without expense to the state, at Manchester; (5) in the judicial district of Litchfield, at Litchfield, New Milford, Winchester and Torrington; (6) in the judicial district of Middlesex, at Middletown; (7) in the judicial district of New Britain, at New Britain and Bristol; (8) in the judicial district of New Haven, at New Haven and Meriden; (9) in the judicial district of New London, at Norwich and New London; (10) in the judicial district of Stamford-Norwalk, at Stamford; (11) in the judicial district of Tolland, at Rockville; (12) in the judicial district of Waterbury, at Waterbury; and (13) in the judicial district of Windham, at Putnam and Willimantic.

(b) The court shall sit not less than forty weeks in Bristol and Stamford.

(1949 Rev., S. 7623; 1951, 1953, 1955, S. 3113d; 1957, P.A. 44 5, S. 2; 452, S. 1; 603, S. 1; 1959, P.A. 152, S. 70; 1963, P.A. 465; February, 1965, P.A. 331, S. 21; 1967, P.A. 386, S. 1; 1972, P.A. 165, S. 16; June, 1972, P.A. 1, S. 20; P.A. 73-290; 73-603, S. 4; P.A. 75-530, S. 30, 35; P.A. 76-436, S. 10a, 86, 681; P.A. 77-411, S. 3, 6; 77-576, S. 27, 65; 77-604, S. 59, 84; P.A. 78-280, S. 82, 127; 78-379, S. 6, 27; P.A. 80-201, S. 4, 9; P.A. 82-248, S. 88; P.A. 88-230, S. 6, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 98-81, S. 15, 20.)

History: 1959 act substituted state for county in regard to expenses, county government having been abolished; 1963 act deleted provision session at Meriden be held only when quarters are provided without expense to the state; 1965 act provided the court be continuously in session and substituted the chief court administrator for the chief justice; 1967 act changed dates for sessions from second Tuesday of September, December, March and June; 1972 acts added reference to judicial districts and deleted reference to sessions at Waterbury in New Haven county, effective September 5, 1972; P.A. 73-290 required three sessions in New Britain rather than two; P.A. 73-603 increased number of sessions at Danbury from two to four; P.A. 75-530 deleted requirement for once-a-year naturalization session in New Britain; P.A. 76-436 transferred power to fix times, places and duration of sessions from chief judge of superior court to chief court administrator or his designee, effective July 1, 1978; P.A. 77-411 required four sessions annually at Bristol; P.A. 77-576 amended section to replace counties with specified judicial districts and to replace provision requiring four sessions with provision requiring court to sit continuously, similarly replacing provisions requiring certain localities required to have three or four sessions with provision requiring that court sit at least 40 weeks at Danbury and 30 weeks at Stamford, effective July 1, 1978; P.A. 77-604 made technical grammatical correction; P.A. 78-280 continued substitution of specific judicial districts for counties, required that court sit 40 weeks in Bristol and Stamford, replacing provision requiring that it sit 40 weeks in Danbury and 30 weeks in Stamford and deleted provisions re specific purposes, i.e. civil business and naturalization of aliens, for which court sits; P.A. 78-379 essentially reiterated changes of P.A. 78-280; P.A. 80-201 added judicial district of Stamford-Norwalk; P.A. 82-248 divided section into Subsecs. and placed judicial districts in alphabetical order; P.A. 88-230 added requirement that the court sit in the judicial district of New Britain, at New Britain and Bristol, and changed reference to the judicial district of Hartford-New Britain to the judicial district of Hartford to reflect the division of the judicial district of Hartford-New Britain into two separate judicial districts, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 98-81 deleted phrase “whenever suitable accommodations are provided without expense to the state at” before “Torrington” in Subsec. (a)(5).

See Sec. 51-180 re criminal terms and sessions.

See Sec. 51-183a re procedure when a judge is unable to hold court.

Cited. 139 C. 260. Cited. 143 C. 688.

Annotations to present section:

Cited. 174 C. 567. Cited. 199 C. 417.

Superior court is continuously in session with four sessions held on first Tuesdays of September, January and April and on first Tuesday following July 4. A session is only part of a “term”. 28 CS 118.



Section 51-181a - Sessions at Bristol.

Section 51-181a is repealed.

(February, 1965, P.A. 339, S. 1; 1967, P.A. 656, S. 32; P.A. 76-436, S. 88, 681; P.A. 77-411, S. 4, 6; 77-576, S. 29, 65.)



Section 51-181b - Drug docket and drug courts.

(a) The Chief Court Administrator may establish in any court location or juvenile matters court location a docket separate from other criminal or juvenile matters for the hearing of criminal or juvenile matters in which a defendant is a drug-dependent person, as defined in section 21a-240. The docket shall be available to offenders who could benefit from placement in a substance abuse treatment program.

(b) The Chief Court Administrator shall establish, within the appropriations designated in public act 03-1 of the June 30 special session* for said purpose, one or more drug courts for the hearing of criminal or juvenile matters in which a defendant is a drug-dependent person, as defined in section 21a-240, who could benefit from placement in a substance abuse treatment program.

(P.A. 95-131; P.A. 97-248, S. 6, 12; June 30 Sp. Sess. P.A. 03-6, S. 164.)

*Note: Public act 03-1 of the June 30 special session is entitled “An Act Concerning Expenditures and Revenue for the Biennium Ending June 30, 2005”. (See Reference Table captioned “Public Acts of June 30, 2003” in Volume 16 which indicates the appropriations sections in said act.)

History: P.A. 97-248 replaced provision requiring Chief Court Administrator to designate a court location in which a pilot program for a separate drug docket is to be established with provision authorizing said administrator to establish in any geographical area court location or juvenile matters court location such a docket, specified that the docket shall be separate from other juvenile matters, authorized the docket to hear juvenile matters in which a defendant is a drug-dependent person, specified that the availability of the docket to offenders 16 to years of age is only in a geographical area court location and deleted former Subsec. (b) requiring the implementation of the pilot program and a report re its expansion, effective July 1, 1997; June 30 Sp. Sess. P.A. 03-6 designated existing provisions as Subsec. (a) and amended said Subsec. to delete provision that limited the docket to a “geographical area” court location and revise provision re availability of the docket by replacing “shall be available to, but not be limited to, offenders who are sixteen to twenty-one years of age and who could benefit from placement in a substance abuse treatment program” with “shall be available to offenders who could benefit from placement in a substance abuse treatment program” and added new Subsec. (b) re establishment of one or more drug courts, effective August 20, 2003.



Section 51-181c - Community court.

(a) The Chief Court Administrator shall designate one court location in which a community court is to be established where there shall be a docket separate from other criminal matters for the hearing of (1) criminal matters which are misdemeanor cases, (2) misdemeanor cases transferred by the housing session of the Superior Court, and (3) violations of municipal ordinances referred by municipalities, in accordance with policies and procedures established by the Chief Court Administrator.

(b) The community court may accept transfers and referrals of cases pursuant to subdivisions (1) and (2) of subsection (a) of this section. The community court may order any person to participate in a community service program, (1) if the person has not previously been placed in such program, the court may suspend prosecution and place such person in such program or, upon a plea of guilty without trial, suspend any sentence of imprisonment and make participation in such program a condition of probation or conditional discharge in accordance with section 53a-30, or (2) if such person has previously been placed in such program, the court may, upon a plea of guilty without trial, suspend any sentence of imprisonment and make participation in such program a condition of probation or conditional discharge in accordance with said section 53a-30.

(c) Any person for whom prosecution is suspended and who is placed in the community service program pursuant to subdivisions (1) and (2) of subsection (a) of this section shall agree to the tolling of the statute of limitations with respect to such crime and to a waiver of such person’s right to a speedy trial. If the program monitor certifies to the court that such person successfully completed the community service program, the court shall make a finding of such satisfactory completion and dismiss the charges. If the program monitor certifies to the court that such person did not successfully complete the community service program to which such person was assigned or is no longer amenable to participating in such program, the court shall enter a plea of not guilty for such person and transfer the case to the regular criminal docket and immediately place the case on the trial list, except that cases accepted from the housing session pursuant to subdivision (2) of subsection (a) of this section shall be returned to the housing session.

(d) The community court may accept transfers and referrals of violations of municipal ordinances under subdivision (3) of subsection (a) of this section whether or not any such person has been found guilty of such violation prior to such referral to community court. The community court may order any such person to participate in a community service program up to a maximum of twenty hours in lieu of, or in addition to, a fine for such violation. If the program monitor certifies to the court that such person successfully completed the community service program, the court shall make a finding of such satisfactory completion and dismiss the charges.

(P.A. 97-199, S. 2; June 18 Sp. Sess. P.A. 97-11, S. 62, 65; P.A. 02-89, S. 81; P.A. 03-19, S. 115; P.A. 12-133, S. 9.)

History: June 18 Sp. Sess. P.A. 97-11 changed effective date of P.A. 97-199 from October 1, 1997, to July 1, 1997, effective July 1, 1997; P.A. 02-89 deleted as obsolete Subsec. (e) requiring Chief Court Administrator to establish policies and procedures to implement pilot program and to report on or before January 1, 1998, recommendations for expansion of program to two additional sites; P.A. 03-19 made technical changes in Subsec. (c), effective May 12, 2003; P.A. 12-133 amended Subsec. (a) by deleting “pilot program”.



Section 51-181d - Truancy docket. Implementation.

(a) The Chief Court Administrator shall designate a docket separate from the other juvenile matters for the hearing of truancy matters and petitions and motions filed pursuant to section 46b-149 in court locations throughout the state.

(b) The Chief Court Administrator shall establish policies and procedures to implement such truancy docket.

(P.A. 97-253; P.A. 08-86, S. 5.)

History: P.A. 08-86 added reference to motions in Subsec. (a).



Section 51-181e - Domestic violence dockets.

(a) For the purposes of this section, “domestic violence docket” means a docket in a geographical area separate and apart from other criminal matters for the hearing of family violence matters.

(b) Not later than December 31, 2010, the Chief Court Administrator shall identify geographical areas that do not have a domestic violence docket and designate three geographical areas from among such geographical areas for the establishment of domestic violence dockets. Not later than June 30, 2011, the Chief Court Administrator may establish, within available resources, a domestic violence docket in each geographical area so designated under this subsection. If the Chief Court Administrator establishes such dockets, the Chief Court Administrator shall, prior to establishing such dockets, examine the effectiveness of domestic violence dockets in existence prior to June 7, 2010, and incorporate, within available resources, the operational elements of such dockets that the Chief Court Administrator deems beneficial to victims of family violence. If the Chief Court Administrator does not establish such dockets by June 30, 2011, the Chief Court Administrator shall submit a report, in accordance with section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary, stating the reasons why such dockets were not established.

(P.A. 10-144, S. 13.)

History: P.A. 10-144 effective June 7, 2010.



Section 51-182 - Notice of sessions. Special sessions. Short calendar.

(a) The judges of the Superior Court shall provide for the giving of reasonable notice of the times and places when court is to be held.

(b) The Chief Court Administrator or his designee shall assign judges to divisions or parts thereof. The Chief Court Administrator may vary any such assignment.

(c) The Chief Court Administrator or his designee shall provide, so far as it may be practicable, necessary and consistent with the performance by each judge of the usual circuit duty, for the presence of a judge in each judicial district to hold short calendar sessions, small claims sessions, night sessions and other special sessions under such regulations as the Chief Court Administrator may, from time to time, establish.

(d) The regulations established by the Chief Court Administrator shall provide for at least one short calendar session in each judicial district in each month during the year.

(1949 Rev., S. 7624; 1957, P.A. 651, S. 26; February, 1965, P.A. 331, S. 22; P.A. 76-436, S. 10a, 87, 681; P.A. 78-280, S. 83, 127; P.A. 82-248, S. 89.)

History: 1965 act substituted chief court administrator for chief justice and eliminated prohibition against short calendar sessions in July and August; P.A. 76-436 deleted requirement that assignment of judges be made at their annual meeting, added references to districts and geographical areas generally, to the judicial district of Waterbury specifically, to small claims, night and special sessions and replaced chief judge of superior court with chief court administrator or his designee where appearing, effective July 1, 1978; P.A. 78-280 deleted detailed provisions re sessions of courts, reflecting fact that court now sits continuously, and replaced references to counties and to judicial district of Waterbury with general reference to judicial districts; P.A. 82-248 made technical revision, rewording some provisions and dividing section in Subsecs. but made no substantive change.



Section 51-182a and 51-182b - Family relations term. Family relations sessions.

Sections 51-182a and 51-182b are repealed.

(1959, P.A. 531, S. 1, 2; February, 1965, P.A. 331, S. 23, 24; 1969, P.A. 365, S. 1, 2; 1972, P.A. 165, S. 17; June, 1972, P.A. 1, S. 20; P.A. 76-436, S. 503, 681; P.A. 77-576, S. 29, 65.)



Section 51-182c - *

Transferred to Chapter 815, Sec. 46b-1.

*Note: Originally renumbered as Sec. 51-330 in the 1977 Court Reorganization Supplement.



Section 51-182d - Length of family relations sessions; assignment of judges.

Section 51-182d is repealed.

(1959, P.A. 531, S. 4; February, 1965, P.A. 331, S. 25; P.A. 76-436, S. 90, 681; P.A. 77-411, S. 5, 6; 77-576, S. 29, 65.)



Section 51-182e and 51-182f - *

Transferred to Chapter 815, Secs. 46b-3 and 46b-4, respectively.

*Note: Originally renumbered as Secs. 51-332 and 51-333, respectively, in the 1977 Court Reorganization Supplement.



Section 51-182h - *

Transferred to Chapter 815, Sec. 46b-11.

*Note: Originally renumbered as Sec. 51-335 in the 1977 Court Reorganization Supplement.



Section 51-182i to 51-182k - *

Transferred to Chapter 815, Secs. 46b-5 to 46b-7, inclusive.

*Note: Originally renumbered as Secs. 51-336 to 51-338, inclusive, in the 1977 Court Reorganization Supplement.



Section 51-182l - *

Transferred to Chapter 815, Sec. 46b-10.

*Note: Originally renumbered as Sec. 51-339 in the 1977 Court Reorganization Supplement.



Section 51-182m - *

Transferred to Chapter 815, Sec. 46b-9.

*Note: Originally renumbered as Sec. 51-340 in the 1977 Court Reorganization Supplement.



Section 51-182n and 51-182o - Hearing of appeals from Juvenile Court. Sessions for appeals from Common Pleas Court.

Sections 51-182n and 51-182o are repealed.

(1959, P.A. 28, S. 31; 531, S. 16–18; 1971, P.A. 870, S. 6, 24; P.A. 73-616, S. 39; P.A. 74-183, S. 47, 291; P.A. 76-435, S. 34, 82; 76-436, S. 117, 657, 681.)



Section 51-182p - *

Transferred to Chapter 815, Sec. 46b-8.

*Note: Originally renumbered as Sec. 51-341 in the 1977 Court Reorganization Supplement.



Section 51-183 - Substitute judge.

Any judge of the Superior Court may hold any term or session or part of any term or session of court to which another judge has been assigned, when the latter is unable to hold or complete it; and any judge may try any action when the judge holding court is disqualified or declines to try it.

(1949 Rev., S. 7635; P.A. 82-248, S. 90.)

History: P.A. 82-248 reworded section but made no substantive change.

Cited. 16 CA 684. Cited. 39 CA 635. Cited. 44 CA 125.



Section 51-183a - (Formerly Sec. 51-28). Judge’s inability to hold court.

When any judge assigned to hold the Superior Court in any judicial district or geographical area is unable to hold or continue court for such a period as business may require, he shall notify the Chief Court Administrator or his designee of such inability. The Chief Court Administrator or his designee shall immediately assign and direct some other judge or senior judge to hold or continue court. The judge so assigned shall hold or continue court accordingly.

(1949 Rev., S. 7701; 1967, P.A. 656, S. 24; P.A. 74-183, S. 21, 291; P.A. 76-436, S. 10a, 54, 681; P.A. 78-280, S. 84, 127; P.A. 82-248, S. 91.)

History: 1967 act required that judge who is unable to hold or continue court notify chief court administrator rather than chief justice of supreme court; P.A. 74-183 deleted provisions governing procedure for adjournment of court when a judge fails to appear on first day of session and required that judge who is unable to hold or continue court notify chief judge rather than chief court administrator, effective December 31, 1974; P.A. 76-436 added reference to judicial districts, required notification of chief court administrator or his designee rather than chief judge when judge is unable to hold court and allowed assignment of senior judges to hold or continue court, effective July 1, 1978; Sec. 51-28 transferred to Sec. 51-183a in the 1977 Court Reorganization Supplement; P.A. 78-280 deleted provision prohibiting adjournment or discontinuance of term or session of court because judge assigned to preside is absent, reflecting fact that court now sits continuously, deleted reference to counties and added reference to geographical areas; P.A. 82-248 reworded section but made no substantive change.

Cited. 97 C. 559.



Section 51-183b - (Formerly Sec. 51-29). Judgments in civil actions. Time limit.

Any judge of the Superior Court and any judge trial referee who has the power to render judgment, who has commenced the trial of any civil cause, shall have power to continue such trial and shall render judgment not later than one hundred and twenty days from the completion date of the trial of such civil cause. The parties may waive the provisions of this section.

(1949 Rev., S. 7706; 1959, P.A. 28, S. 80; 1963, P.A. 209; P.A. 74-183, S. 22, 291; P.A. 76-436, S. 55, 681; P.A. 77-576, S. 26, 65; P.A. 81-52; P.A. 83-295, S. 6; P.A. 96-37, S. 7.)

History: 1959 act applied provisions to judges of newly created circuit court; 1963 act removed circuit court judges from purview of previously existing provisions and added provision specifically applicable to circuit court judges; P.A. 74-183 deleted provision requiring that judgment be rendered within 90 days of the conclusion of a civil trial in the circuit court, reflecting transfer of circuit court functions to court of common pleas, effective December 31, 1974; P.A. 76-436 removed common pleas court judges from purview of section, reflecting transfer of common pleas court functions to superior court, effective July 1, 1978; P.A. 77-576 replaced provision which had allowed continuance of trial and rendering of judgment after expiration of term or session at which trial commenced but required end of trial and judgment before the close of the next term or session with requirement that judgment be rendered not later than 8 months from trial’s commencement and added provision allowing parties to waive provisions of section, effective July 1, 1978; Sec. 51-29 transferred to Sec. 51-183b in the 1977 Court Reorganization Supplement; P.A. 81-52 changed the requirement that judgment be rendered not later than 8 months from the commencement of the trial to not later than 120 days from the completion of the trial; P.A. 83-295 applied provisions to any state trial referee who has the power to render judgment; P.A. 96-37 changed “state trial referee” to “judge trial referee”.

A court has control over its judgments only during the term in which they are rendered. 47 C. 429; 108 C. 282. A judge has power to retain a case for consideration and decision after the close of the term. 47 C. 579. Amending memo of judgment at subsequent term. 74 C. 23. Violation may be waived. 76 C. 305; 86 C. 560. Violation of section makes judgment erroneous, not void. 97 C. 556. Statute expressly authorizes a judge to finish a trial and render judgment therein at any time prior to the close of the next succeeding term or session. 107 C. 383. Judgment must be rendered and trial ended before close of next term or session. 109 C. 54; but see 123 C. 15. In construing statute as to Superior Court, the word “term” is the equivalent of the word “session”. 109 C. 54. If no timely and appropriate advantage of delay is taken, consent of parties will be assumed. 112 C. 154. Cited. 115 C. 623. Judgment erroneous if not rendered during next session after that at which trial commenced, where no act or omission of the parties constitutes consent, waiver or estoppel. 117 C. 639, 645. When too late for court to render judgment, case may be claimed for trial as though no hearing had been held. 118 C. 418. Cited. 123 C. 583. Lack of jurisdiction after time expires does not pertain to subject matter but to the parties; subsequent filing of pleadings and participation in hearings held waiver. 132 C. 438. Cited. 134 C. 183. A judge must decide a case before the end of the session of court next succeeding the session at which it is tried, and a judgment rendered after that time is erroneous. 139 C. 263. On date of rendering, judgment was valid as in compliance with statute in effect while action was pending. 157 C. 434. Cited. Id., 525; 162 C. 534. Not applicable to state trial referees; prior constructions restated; history. 164 C. 360. Statute applies only to cases tried to the court and not to cases tried to a jury. Id., 554. Judge not continuing a trial to its end before close of next session of circuit court, lost jurisdiction; case properly determined by another judge sitting fifteen months later. 168 C. 74. Cited. Id., 560.

Cited. 13 CS 121. Section not applicable to proceedings before state trial referee. 33 CS 560.

Order vacating judgment rendered by circuit court 17 months after completion of trial and ordering new trial was interlocutory and not a final judgment from which appeal lies. 4 Conn. Cir. Ct. 474, 475.

Annotations to present section:

Civil cause should be construed to encompass administrative appeals. 179 C. 415. Cited. 192 C. 484. Determination of “the completion date” discussed; availability of all elements directly or indirectly to be considered in rendering a decision included. Id., 601. Cited. 194 C. 187; 195 C. 174; 208 C. 21; 213 C. 813; 214 C. 801; 215 C. 435. Initial refusal to consent to late judgment rendered judgment void; judgment of Appellate Court in 20 CA 283 reversed. 215 C. 688. Cited. 220 C. 86; 233 C. 153; 234 C. 1; 237 C. 378. As long as order of trial court is issued within 120 days after completion of trial, order constitutes timely judgment within meaning of statute regardless of whether order is accompanied by memorandum of decision explaining legal and factual basis for order. 243 C. 495. Order of trial court constituted a “judgment” within meaning of section where order resolved the dispute and determined appeal in favor of plaintiff. 246 C. 251.

Cited. 2 CA 689; 3 CA 531; 7 CA 136; 12 CA 702; 20 CA 283; judgment reversed; Id., 425; 21 CA 545; 26 CA 426; 28 CA 745. Does not violate separation of powers provision of Art. II of the Connecticut Constitution (now Art. XVIII of the Amendments to the Connecticut Constitution) 29 CA 157. Cited. 30 CA 204. Absent waiver of provisions of statute, a judgment rendered by a court beyond the time period permitted lacks personal jurisdiction over defendants. 39 CA 635. Cited. 40 CA 89; Id., 374; 44 CA 542; 45 CA 626. Court’s order that parties submit their positions on release of judgment lien constituted request for briefs which, when filed, began 120-day period. 72 CA 692. Court, by ordering defendant attorney and Statewide Grievance Committee to appear at a subsequent hearing on the issue of sanctions against defendant, implicitly opened the case, which was within its province within the 120 days after trial’s completion. 74 CA 464. Statutory time period runs from completion date of trial, not from time of filing of briefs on motion for judgment of dismissal. 82 CA 483. General Assembly did not intend to include within definition of “trial”, for purposes of the 120-day rule, arguments on motions addressed to whether plaintiff is precluded from an evidentiary hearing or trial because of prior trial on the same or similar issues between the same parties. 88 CA 795. Section does not apply to timeliness of judgment rendered following short calendar proceeding. 95 CA 713. Where court sent notice extending commencement of period to issue decision, express consent by parties not required for extension. 99 CA 367. Completion date of trial was date on which court last heard argument on the issues of liability and damages before it rendered judgment on those issues; court complied with section requirements regarding judgment as to liability and damages that was issued within 120 days from completion date of trial, and regarding subsequent judgment awarding punitive damages, attorney’s fees and costs more than 120 days after completion date of trial; as long as trial court decides a case on its merits within 120 days, there is no statutory time limit within which it must decide ancillary issues such as punitive damages, attorney’s fees and costs; section not intended to guarantee that a losing party will have a final judgment from which to appeal within 120 days of completion of trial. 121 CA 105. Section is not applicable when a matter is referred to and tried before an attorney fact finder. 124 CA 1. Habeas petitioner’s silence before tardy judgment was rendered was not a waiver, and motion to set aside judgment, filed 9 days after judgment was rendered beyond the 120-day time limitation, was a seasonable objection. 125 CA 296. Completion date of trial was the date the court last heard argument on the issues of liability and damages, and the court complied with the 120-day time requirement. Id., 399. Where court requested extension of 120-day requirement from only one party, opposing party did not implicitly waive 120-day requirement through silence or inaction, or assume duty to object to or protest the late judgment. 137 CA 142.

Cited. 44 CS 312.



Section 51-183c - (Formerly Sec. 51-41). Same judge not to preside at new trial.

No judge of any court who tried a case without a jury in which a new trial is granted, or in which the judgment is reversed by the Supreme Court, may again try the case. No judge of any court who presided over any jury trial, either in a civil or criminal case, in which a new trial is granted, may again preside at the trial of the case.

(1949 Rev., S. 7697; P.A. 74-183, S. 282, 291; P.A. 76-436, S. 60, 681; P.A. 82-248, S. 92.)

History: P.A. 74-183 prohibited judge who tried case in which judgment was reversed in appellate session of superior court from trying case again, effective December 31, 1974; P.A. 76-436 deleted provision added by P.A. 74-183, effective July 1, 1978; Sec. 51-41 transferred to Sec. 51-183c in the 1977 Court Reorganization Supplement; P.A. 82-248 rephrased section but made no substantive change.

Applies though offenses not in all respects the same. 75 C. 109. Does not create a jurisdictional infirmity which the parties are powerless to remedy by waiver or consent. 147 C. 296. Where judge who tried defendant had been a member of the sentence review division which had heard defendant’s application for a review of his sentence on a previous conviction, there was not even a technical infraction of section since the powers of the sentence review division are limited to a review of the sentence imposed and have nothing to do with the ascertainment of guilt or innocence. 152 C. 629.

Section does not prevent original presiding judge from discontinuing case at regular annual call of docket. 3 CS 420.

Annotations to present section:

Cited. 186 C. 426; 188 C. 354; 216 C. 813; 227 C. 784; 242 C. 617. Sentencing hearing does not constitute a trial within meaning of section and defendant’s motion that case be assigned to a new judge for resentencing is without merit. 260 C. 93.

Cited. 10 CA 103. Term “trial” not intended to include pretrial or short calendar proceedings. 27 CA 15. Section does not apply to pretrial or short calendar proceedings, and accordingly, court unwilling to unilaterally extend its legislative policy to arbitration process. 66 CA 202. Section is clear and unambiguous, and explicitly prohibits a judge who tries a case that is thereafter reversed from trying the case on remand, there being no reasonable manner in which the language can be interpreted to yield a different result. 133 CA 431.



Section 51-183d - (Formerly Sec. 51-42). Disqualified judge; proceedings not void.

If a judge acts in any legal proceeding in which he is disqualified, the proceeding shall not by reason thereof be void, but such action shall constitute an irregularity of which advantage may be taken by appeal or, where no appeal lies, by proceedings in error.

(1949 Rev., S. 7698; 1959, P.A. 28, S. 85; P.A. 82-248, S. 93.)

History: 1959 act deleted justice of the peace from application of section; Sec. 51-42 transferred to Sec. 51-183d in the 1977 Court Reorganization Supplement; P.A. 82-248 made minor technical changes in language but made no substantive change.

Cited. 152 C. 630.

Cited. 3 CS 424.

Annotations to present section:

Cited. 27 CA 15.



Section 51-183e - (Formerly Sec. 51-43). Presiding judge or arbitrator to have casting vote.

Section 51-183e is repealed, effective October 1, 2010.

(1949 Rev., S. 7696; P.A. 82-248, S. 94; P.A. 10-43, S. 43.)



Section 51-183f - (Formerly Sec. 51-44). Expiration of term, disability retirement, death or resignation of judge.

If the term of office of any judge of the Superior Court expires during the pendency of any proceeding before him, or if any judge of the Superior Court is retired because of a disability, dies or resigns during the pendency of any proceeding before him, any other judge of that court, upon application, shall have power to proceed therewith as if the subject matter had been originally brought before him.

(1949 Rev., S. 7705; 1959, P.A. 28, S. 86; 1967, P.A. 218; P.A. 74-183, S. 26, 291; P.A. 76-436, S. 58, 681.)

History: 1959 act included circuit court judge; 1967 act extended section to include disability retirement, death and resignation; P.A. 74-183 removed judges of circuit court from purview of section, reflecting transfer of circuit court functions to court of common pleas, effective December 31, 1974; P.A. 76-436 removed common pleas court judges from purview of section, reflecting transfer of common pleas court functions to superior court, effective July 1, 1978; Sec. 51-44 transferred to Sec. 51-183f in the 1977 Court Reorganization Supplement.

Former statute did not apply when judge died during pendency of proceeding. 25 CS 60.

Annotations to present section:

Cited. 22 CA 363. Outlines steps to be taken by successor judge pursuant to the section. 29 CA 378. Cited. 34 CA 673. Cited. 39 CA 429.

Applies where judge dies after a jury verdict but before case is completed. 46 CS 650.



Section 51-183g - (Formerly Sec. 51-46). Retiring judge; unfinished matters.

Any judge of the Superior Court may, after ceasing to hold office as such judge, settle and dispose of all matters relating to appeal cases, as well as any other unfinished matters pertaining to causes theretofore tried by him, as if he were still such judge.

(1949 Rev., S. 8010; 1959, P.A. 28, S. 87; P.A. 74-183, S. 27, 291; P.A. 76-436, S. 59, 681.)

History: 1959 act substituted circuit court judge for municipal court judge, latter court having been abolished; P.A. 74-183 removed circuit court judges from purview of section, reflecting transfer of circuit court functions to court of common pleas, effective December 31, 1974; P.A. 76-436 removed common pleas court judges from purview of section, reflecting transfer of common pleas court functions to superior court, effective July 1, 1978; Sec. 51-46 transferred to Sec. 51-183g in the 1977 Court Reorganization Supplement.

The rule was otherwise before its passage. 41 C. 96. This statute is constitutional. 53 C. 237; 97 C. 565. Making a finding is a ministerial act and may constitutionally be performed by a judge retired because of constitutional limitations as to age. Id. See 105 C. 719. Does not apply to judges of town courts. 130 C. 472. Retired judge has duty to make a finding just as though he were still the judge. 76 C. 388; 143 C. 582.

Annotation to present section:

Judge trial referee may resentence defendant when he had presided over defendant’s trial as a Superior Court judge. 274 C. 727.



Section 51-183h - (Formerly Sec. 51-41a). Judge not to hear motion attacking bench warrant which he signed.

No judge may preside at the hearing of any motion attacking the validity or sufficiency of any bench warrant of arrest which he has signed.

(1967, P.A. 24, S. 1; P.A. 82-248, S. 95.)

History: Sec. 51-41a transferred to Sec. 51-183h in 1979; P.A. 82-248 changed “warrant or arrest warrant” to “warrant of arrest”.

Cited. 191 C. 360.

Annotations to present section:

Cited. 227 C. 784.

Cited. 37 CA 672.



Section 51-184 - Adjournment of court.

In any judicial district where the Superior Court may lawfully be held in more than one place, the judge holding court, civil or criminal, may adjourn court to any such lawful place.

(1949 Rev., S. 7636; P.A. 78-280, S. 2, 127; P.A. 82-248, S. 96.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-248 rephrased section but made no substantive changes.



Section 51-185 - Disposition of civil business at criminal sessions.

Each criminal session of the Superior Court may hear and determine both criminal and civil actions. At each criminal session, upon the conclusion of the criminal business before the court, or during a recess of the court in the disposition of criminal business, the presiding judge or, in the event of his disability for any cause, any other judge of the Superior Court upon the designation of the Chief Court Administrator or of the judges of the Superior Court may dispose of civil jury business before the same or another jury duly summoned, or, if the jury business is not ready, civil business to the court.

(1949 Rev., S. 7625; 1967, P.A. 656, S. 34; P.A. 76-436, S. 10a, 97, 681; P.A. 82-248, S. 97.)

History: 1967 act substituted chief court administrator for chief justice as authority empowered to designate judge to act for presiding judge; P.A. 76-436 referred to criminal sessions of superior court rather than to sessions of criminal superior court, effective July 1, 1978; P.A. 82-248 reworded section but made no substantive change.



Section 51-186 - Hearings at the Connecticut Correctional Institution, Somers.

A hearing on any petition for a writ of habeas corpus may be held at the Connecticut Correctional Institution, Somers.

(1949 Rev., S. 7626; 1963, P.A. 28, S. 5; 459, S. 1, 3.)

History: 1963 acts deleted stipulations act applied only to writs brought to superior court for Hartford county and State Prison in town of Wethersfield.



Section 51-187 - Court accommodations in Windham County and at Rockville.

Section 51-187 is repealed.

(1949 Rev., S. 7627; 1959, P.A. 152, S. 71; 1961, P.A. 522; February, 1965, P.A. 516, S. 2.)



Section 51-189 - Transfer of hearings before judges.

When, upon any application, petition or matter presented to any judge of the Superior Court for a hearing by him as a judge, notice to the adverse party of the hearing thereon is required, either by statute or in the discretion of the judge, the judge to whom such application, petition or matter has been presented may, in the order of notice issued by him, designate any other judge of the Superior Court to hear the same, the consent thereto of such other judge having first been obtained, and when any application, petition or matter is pending before any judge of the Superior Court, such application, petition or matter may be by him transferred to any other judge of the Superior Court, upon like consent first obtained, and in either case such other judge shall thereupon proceed with such application, petition or matter with the same authority as though the same had originally been presented to him or had theretofore been pending before him.

(1949 Rev., S. 7650.)



Section 51-190 - Trial before judge; papers filed where.

Section 51-190 is repealed.

(1949 Rev., S. 7649; P.A. 82-248, S. 163.)



Section 51-190a - (Formerly Sec. 51-161). Filing of papers upon decision.

(a) In the trial of an action before a judge of the Superior Court that might have been brought to the Superior Court, the judge, when a decision has been reached, shall file the papers in the action and a memorandum of decision with the clerk of the Superior Court who would have been the custodian thereof had the action been tried by the court in the judicial district.

(b) In the trial of an action before a judge of the Superior Court that could not have been brought to the Superior Court, the judge, when a decision has been reached, if the action relates to an interest in land, shall file the papers in the action and a memorandum of decision with the clerk of the superior court in the judicial district in which the land affected is located.

(c) When an action is tried by a judge of the Superior Court other than those mentioned in subsections (a) and (b) of this section, and it is not otherwise provided by law where the papers shall be filed, the judge, when a decision has been reached, shall designate a clerk of the Superior Court with whom the papers shall be filed and shall thereupon file the papers and a memorandum of decision with the clerk.

(d) The clerk of the Superior Court with whom the papers and memorandum of decision are filed pursuant to this section is the lawful custodian thereof.

(1949 Rev., S. 7607; P.A. 76-436, S. 660, 681; P.A. 78-280, S. 1, 127; P.A. 82-248, S. 55; P.A. 05-288, S. 172; P.A. 13-194, S. 8.)

History: P.A. 76-436 replaced court of common pleas with superior court, reflecting transfer of common pleas court functions to superior court, effective July 1, 1978; Sec. 51-161 transferred to Sec. 51-190a in the 1977 Court Reorganization Supplement; P.A. 78-280 deleted reference to counties; P.A. 82-248 rephrased section and changed “cause” to “action”; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005; P.A. 13-194 replaced requirement that file, papers and memorandum of decision be lodged with requirement that papers and memorandum of decision be filed.



Section 51-191 to 51-193 - Cause affecting land; documents lodged in Superior Court. Clerk designated by judge to take papers. Records may be rewritten.

Sections 51-191 to 51-193, inclusive, are repealed.

(1949 Rev., S. 7651, 7652, 7667; 1972, P.A. 165, S. 19; June, 1972, P.A. 1, S. 20; P.A. 78-280, S. 126, 127; 78-331, S. 54, 58.)



Section 51-193b - Payment of fees, costs and fines by credit card.

Payment of any fees, costs, fines or other charges to the Superior Court may be made by means of a credit card, and the payor may be charged a service fee for any payment made by credit card. The service fee shall not exceed any charge by the credit card issuer, including any discount rate. Payments by credit card shall be made at such time and under such conditions as the Office of the Chief Court Administrator may prescribe.

(P.A. 94-135, S. 4.)



Section 51-193c - Filing of document or data by computer, facsimile transmission or other technology. Use of technology for required payments. Electronic signature and verification. Standards. Rules.

(a) The Judicial Branch may permit, in any civil, criminal, family, juvenile or other matter, the filing of any document or data that is required by law to be filed with the Superior Court or with a judge or judge trial referee thereof, including, but not limited to, a summons issued pursuant to section 51-164n, a complaint or a summons issued pursuant to section 54-1h, and an information filed pursuant to section 54-46, by computer or facsimile transmission or by employing other technology.

(b) For the purposes of this section, the judges of the Superior Court may prescribe alternative methods for the signing, subscribing or verifying by a person of any document or data that is required by law to be filed with the Superior Court or with a judge or judge trial referee thereof so that such document or data shall have the same validity and status as a paper document that was signed, subscribed or verified by such person.

(c) Notwithstanding any other provision of the general statutes, the Chief Court Administrator may permit any payment that is required by law to be paid to the clerk of the Superior Court to be made by the use of any technology. The payor may be charged a service fee for any such payment. The service fee shall not exceed any charge by the service provider, including any discount rate.

(d) Any notice, order, judgment, decision, decree, memorandum, ruling, opinion, mittimus or similar document that is issued by the Superior Court or by a judge, judge trial referee or family support magistrate thereof, by a magistrate appointed pursuant to section 51-193l or by a commissioner of the Superior Court approved by the Chief Court Administrator to hear small claims pursuant to section 52-549d, may be signed or verified by computer or facsimile transmission or by employing other technology in accordance with procedures and technical standards established by the Office of the Chief Court Administrator, and such notice, order, judgment, decision, decree, memorandum, ruling, opinion, mittimus or similar document shall have the same validity and status as a paper document that was signed or verified by the Superior Court or by a judge, judge trial referee or family support magistrate thereof, by a magistrate appointed pursuant to section 51-193l or by a commissioner of the Superior Court approved by the Chief Court Administrator to hear small claims pursuant to section 52-549d.

(e) The judges of the Superior Court may adopt any rules they deem necessary to implement the provisions of this section and the Office of the Chief Court Administrator shall prescribe any forms required to implement such provisions.

(P.A. 98-13, S. 1; Sept. Sp. Sess. P.A. 09-7, S. 22; P.A. 13-194, S. 9.)

History: Sept. Sp. Sess. P.A. 09-7 added references to “data” and substituted “technology” for “technology as it is developed”, amended Subsec. (a) to reference “any civil, criminal, family, juvenile or other matter”, filing with “a judge or judge trial referee”, and a summons, complaint and information, amended Subsec. (b) to reference any document or data required by law to be filed with the Superior Court or a judge or judge trial referee thereof, amended Subsec. (c) to substitute “permit any payment” for “permit the payment of any fee”, inserted new Subsec. (d) re procedures and standards for signing or verifying by computer or facsimile transmission or other technology, redesignated existing Subsec. (d) as Subsec. (e), and made technical changes, effective October 5, 2009; P.A. 13-194 amended Subsec. (d) to add provisions re commissioner of the Superior Court approved by the Chief Court Administrator to hear small claims.



Section 51-193l - Appointment of magistrates. Submission of names of probate judges for approval as magistrates.

The Chief Court Administrator shall make such orders and rules as he deems necessary to provide for the appointment of magistrates to hear and decide cases pursuant to the provisions of sections 51-193t and 51-193u. Any commissioner of the Superior Court, admitted to practice in this state for at least five years, who is able and willing to hear such cases designated in accordance with sections 51-193t and 51-193u may be appointed as a magistrate. Any probate judge who is a commissioner of the Superior Court admitted to practice in this state for at least five years may submit his name to the Probate Court Administrator, who shall submit a list of such names to the Office of the Chief Court Administrator for approval to be placed on a list of available magistrates for one or more judicial districts.

(P.A. 81-462, S. 1, 13; P.A. 82-441, S. 13, 14, 23; P.A. 85-464, S. 1.)

History: P.A. 82-441 changed “may” to “shall”, added exception of motor vehicle violations punishable by sentence of imprisonment and changed practice requirement from three to five years, effective April 1, 1983; P.A. 85-464 provided that chief court administrator rather than judges of supreme and superior courts regulate the appointment of magistrates, authorized magistrates to rule in small claims matters and added provision re appointment of probate judges as magistrates.



Section 51-193m to 51-193q - Prosecutions to be submitted to magistrate. Persons alleged to have committed motor vehicle infractions; payment of fine; plea of not guilty. Request for jury trial; hearing in Superior Court. Notification of magistrate by clerk of court; where hearing may be held. Hearing before magistrate; report; final judgment.

Sections 51-193m to 51-193q, inclusive, are repealed.

(P.A. 81-462, S. 2–6, 13; P.A. 82-441, S. 13, 15, 17–19, 23; P.A. 85-464, S. 6.)



Section 51-193r - Compensation of magistrates.

Each commissioner of the Superior Court shall receive, for acting as a magistrate in accordance with the provisions of sections 51-193t and 51-193u the sum of two hundred dollars for each day he is engaged as a magistrate.

(P.A. 81-462, S. 7, 13; P.A. 82-441, S. 13, 23; P.A. 85-464, S. 2; P.A. 13-247, S. 51.)

History: P.A. 82-441 rewrote effective date section of P.A. 81-462 but changes did not affect this section; P.A. 85-464 substituted reference to Secs. 51-193t and 51-193u for reference to Secs. 51-193l to 51-193q, inclusive, and increased compensation from $100 to $150 per day; P.A. 13-247 increased compensation from $150 to $200 per day, effective July 1, 2013.



Section 51-193s - Submission of names of probate judges for approval as magistrates.

Section 51-193s is repealed.

(P.A. 82-441, S. 16, 23; P.A. 85-464, S. 6.)



Section 51-193t - Hearing of small claims matters by magistrate.

(a) Notwithstanding the provisions of chapter 922a, the hearing and determination of small claims matters may be assigned to magistrates. Magistrates may handle all aspects of the small claims session including, but not limited to, the determination of all uncontested and contested matters, motions to open judgment, motions to transfer to the regular civil docket, and any motions concerning any postjudgment remedy resulting from a small claims judgment.

(b) A magistrate appointed to hear a small claims matter shall not be bound by the rules regarding the admissibility of evidence, but all testimony shall be given under oath or affirmation. Either party may be represented by counsel but no record of the proceedings before the magistrate shall be required to be kept.

(P.A. 85-464, S. 3; P.A. 89-93.)

History: P.A. 89-93 amended Subsec. (a) by deleting requirement that motions to transfer to regular civil docket shall be handled by the court and permitting magistrates to handle such motions to transfer.



Section 51-193u - Hearing of violations and infractions by magistrate. Authority of magistrate decision. Demand for trial de novo.

(a) Cases involving motor vehicle violations, excluding alleged violations of sections 14-215, 14-222, 14-222a, 14-224 and 14-227a and any other motor vehicle violation involving a possible term of imprisonment, or any violation, as defined in section 53a-27, which are scheduled for the entering of a plea may be handled by a magistrate.

(b) Infractions and violations designated in subsection (a) of this section in which a plea of not guilty has been entered may be heard by a magistrate. Magistrates shall not have the authority to conduct jury trials.

(c) Magistrates shall have the authority to accept pleas of guilty or of not guilty, to accept pleas of nolo contendere and enter findings of guilty thereon, to impose fines, to set bonds, to forfeit bonds, to continue cases to a date certain, to enter nolles brought by the prosecutorial official, to recommend suspension under section 14-111b, 14-140 or 15-154, to order notices of intention to suspend motor vehicle licenses and registrations, to order issuance of a mittimus if a defendant has been found able to pay and fails to pay, to remit fines, to impose or waive fees and costs, to hear and decide motions, to dismiss cases and to decide cases that are tried before him.

(d) A decision of the magistrate, including any penalty imposed, shall become a judgment of the court if no demand for a trial de novo is filed. Such decision of the magistrate shall become null and void if a timely demand for a trial de novo is filed. A demand for a trial de novo shall be filed with the court clerk within five days of the date the decision was rendered by the magistrate and, if filed by the prosecutorial official, it shall include a certification that a copy thereof has been served on the defendant or his attorney, in accordance with the rules of court. No record of the proceedings shall be required to be kept.

(P.A. 85-464, S. 4; P.A. 86-127, S. 1, 2; P.A. 92-116; P.A. 93-142, S. 2.)

History: P.A. 86-127 amended Subsec. (b) to delete provision which authorized magistrates to hear certain cases “unless a claim has been made for a jury trial at which time the case will be entered in the docket as a jury case” and amended Subsec. (c) to authorize magistrates to accept pleas of nolo contendere and enter findings of guilty thereon, to recommend suspension under Sec. 14-111b or 15-154, and to hear and decide motions, deleting former Subsec. (e) which had prohibited magistrates from conducting jury trials and merging former Subsec. (e) into (c); P.A. 92-116 amended Subsec. (c) to permit waiver of fee for motion to reopen judgment and amended Subsec. (d) to provide that no record of the proceedings shall be required to be kept; P.A. 93-142 broadened authority of magistrates to hear cases involving violations as defined in Sec. 53a-27.

Subsec. (d):

Statute violates double jeopardy clause. 41 CS 356.



Section 51-194 - Review division, appointment; meetings; disqualification; secretary.

The Chief Justice shall appoint three judges of the Superior Court to act as a review division of the court and shall designate one of the judges to act as chairman thereof. The clerk of the Superior Court for the judicial district of Hartford shall record the appointments and shall give notice thereof to the clerk of the court for each other judicial district. Said division shall meet at such times and places as its business requires, as determined by the chairman. The decision of any two of the judges shall be sufficient to determine any matter before the review division. No judge may sit or act on a review of a sentence imposed by him and, in any case in which review of a sentence imposed by any of the judges serving on the review division is to be acted on by the division, the Chief Justice may designate another judge to act in place of the judge. The review division is authorized to appoint a secretary and such clerical help as it deems adequate, whose compensation shall be fixed in accordance with section 51-12.

(1957, P.A. 436, S. 1; September, 1957, P.A. 14, S. 1, 6; P.A. 78-280, S. 2, 6, 127; P.A. 80-313, S. 50; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 replaced general references to counties with references to judicial districts and replaced “Hartford county” with “judicial district of Hartford-New Britain”; P.A. 80-313 substituted “may” for “shall” and “the” for “such” or “said” where appearing; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 1 CA 724. Cited. 21 CA 557.

Cited. 25 CS 473. Parties may waive their statutory rights to decision by review board of three judges and agree to accept decision by review board of two judges. 27 CS 316. Cited. 42 CS 371.

Cited. 4 Conn. Cir. Ct. 416.



Section 51-195 - Application for review of sentence.

Any person sentenced on one or more counts of an information to a term of imprisonment for which the total sentence of all such counts amounts to confinement for three years or more, may, within thirty days from the date such sentence was imposed or if the offender received a suspended sentence with a maximum confinement of three years or more, within thirty days of revocation of such suspended sentence, except in any case in which a different sentence could not have been imposed or in any case in which the sentence or commitment imposed resulted from the court’s acceptance of a plea agreement or in any case in which the sentence imposed was for a lesser term than was proposed in a plea agreement, file with the clerk of the court for the judicial district in which the judgment was rendered an application for review of the sentence by the review division. Upon imposition of sentence or at the time of revocation of such suspended sentence, the clerk shall give written notice to the person sentenced of his right to make such a request. Such notice shall include a statement that review of the sentence may result in decrease or increase of the term within the limits fixed by law. A form for making such application shall accompany the notice. The clerk shall forthwith transmit such application to the review division and shall notify the judge who imposed the sentence. Such judge may transmit to the review division a statement of his reasons for imposing the sentence, and shall transmit such a statement within seven days if requested to do so by the review division. The filing of an application for review shall not stay the execution of the sentence.

(1957, P.A. 436, S. 2; September, 1957, P.A. 14, S. 2; 1963, P.A. 584, S. 1; P.A. 73-616, S. 44; P.A. 75-567, S. 30, 80; P.A. 77-224; P.A. 78-191; 78-280, S. 2, 127; 78-379, S. 7, 27; P.A. 80-442, S. 8, 28.)

History: 1963 act included commitment to Connecticut Reformatory; P.A. 73-616 replaced State Prison, State Prison for Women and Connecticut Reformatory with Connecticut Correctional Institutions in Somers, Niantic and Cheshire, deleted specific reference to “superior” court in provision re filing of applications for review of sentence and added reference to judicial districts and circuits; P.A. 75-567 deleted reference to circuits, circuit court functions having been transferred to common pleas court by P.A. 74-183; P.A. 77-224 deleted specific reference to Somers and Niantic Correctional Institutions; P.A. 78-191 deleted reference to Cheshire correctional institution and specified that filing for sentence review is not allowed where sentence imposed results from plea agreement or is less than that proposed in such an agreement; P.A. 78-280 deleted reference to counties; P.A. 78-379 deleted specific references to commitments to Correctional Institution at Cheshire, clarified applicability re one-year term of imprisonment to specify one or more counts of an information for which total sentence is one year or more, applied provisions to offenders who received suspended sentence for which maximum confinement was one year or more and deleted requirement that chief justice be notified of clerk’s receipt of application for review; P.A. 80-442 applied provisions to cases where total confinement would be three or more years rather than one year or more and specified that sentenced person be informed that sentence review may result in increase or decrease of term within limits of law rather than in increase or decrease of “maximum or minimum” term within limits of law, effective July 1, 1981.

Cited. 1 CA 724. Cited. 19 CA 48; Id., 631. Cited. 23 CA 201; Id., 564; judgment reversed in part, see 220 C. 400. Cited. 27 CA 705. Cited. 37 CA 801. Cited. 46 CA 486.

Cited. 22 CS 204. In 1960 the court revoked the suspension of a sentence which has been imposed in 1957. As to that sentence, the review division is without power to act, because an application to review it would have to be filed within thirty days after January 1, 1958. Id., 270. Cited. 25 CS 473. Cited. 26 CS 186. Where court clerk failed to give defendant notice of his right to file application for review of commitment until after appeal was dismissed, review division entertained application on merits although not filed within thirty days after sentence. 27 CS 78. When defendant filed application for review of his sentence only after his probation was revoked, held review division had no authority to consider it since application was not filed within thirty days of original sentencing date. Id., 108; Id., 128. Cited. Id., 150. Review division is a statutory body and has only such jurisdiction as is conferred on it by statute; hence cannot consider application filed more than two years after sentencing. 28 CS 196. Application to sentence review board must be filed within thirty days of imposition of sentence or board has no jurisdiction. 29 CS 133. Persons sentenced under section 19-499 (19a-388) should not have their sentence review period run until court has finished its final review. Id., 137. Sentence Review Division has no jurisdiction to consider application filed beyond thirty-day limit. Id., 203. Review division has no jurisdiction to review an application filed beyond the statutory limit of thirty days. Id., 236. Cited. 42 CS 371.

Cited. 4 Conn. Cir. Ct. 416.



Section 51-196 - Review of sentence or commitment. Decision.

(a) The review division shall, in each case in which an application for review is filed in accordance with section 51-195, review the judgment so far as it relates to the sentence or commitment imposed, either increasing or decreasing the penalty, and any other sentence imposed on the person at the same time, and may order such different sentence or sentences to be imposed as could have been imposed at the time of the imposition of the sentence under review, or may decide that the sentence or commitment under review should stand.

(b) In reviewing any judgment, the review division may, for good cause, waive its authority to increase the penalty and may, thereafter, conduct a hearing on such application without the applicant being present. Nothing in this section shall be construed to prohibit an applicant from having counsel present or from appearing pro se at the hearing. In reviewing any judgment, said division may require the production of presentence or precommitment reports and any other records, documents or exhibits connected with such review proceedings.

(c) At a hearing held under this section, the review division shall permit any victim of the crime to appear before the division for the purpose of making a statement for the record concerning whether or not the sentence or commitment of the defendant should be increased or decreased or should stand. In lieu of such appearance, the victim may submit a written statement to the review division and the review division shall make such statement a part of the record at the hearing. For the purposes of this subsection, “victim” means the victim, the legal representative of the victim or a member of the deceased victim’s immediate family.

(d) If the review division orders a different sentence or disposition of the case, the Superior Court shall resentence the defendant or make any other disposition of the case ordered by the review division. Time served on the sentence reviewed shall be deemed to have been served on the sentence substituted. The decision of the review division in each case shall be final and the reasons for such decision shall be stated therein.

(e) The secretary of the review division shall act as its clerk or, if there is no such secretary, the clerk of the superior court for the judicial district in which the review division is meeting shall act as the clerk of the division. The acting clerk of the review division shall send the original of each decision to the clerk of the court where the judgment was rendered and a copy thereof to the Chief Justice, the judge who imposed the sentence or commitment reviewed, the person sentenced or committed, the principal officer of the correctional institution in which such person is confined and the Reporter of Judicial Decisions, who shall select therefrom for publication such decisions as the reporter deems will be useful as precedents or will serve the public interest and shall prepare them for publication in the manner in which decisions of the Supreme Court are prepared. Decisions thus prepared for publication shall be published in the Connecticut Law Journal and, if the Reporter of Judicial Decisions so directs, in the Connecticut Supplement.

(1957, P.A. 436, S. 3; September, 1957, P.A. 14, S. 3; 1959, P.A. 194; 1963, P.A. 584, S. 2; P.A. 75-567, S. 31, 80; P.A. 82-472, S. 136, 183; P.A. 97-37; P.A. 03-129, S. 2.)

History: 1959 act added provisions re secretary and acting clerk of review division, deleted provision that all decisions be published in Connecticut Supplement and added provision re selection of decisions and provision re publication in Connecticut Law Journal and Connecticut Supplement; 1963 act included reformatory commitments and added reference to clerk of circuit court; P.A. 75-567 replaced reference to circuits with reference to judicial districts, circuit court functions having been transferred to court of common pleas by P.A. 74-183; P.A. 82-472 substituted a reference to the superior court for the “judicial district” for the superior court for the “county”; P.A. 97-37 added provision authorizing the division to waive its authority to increase the penalty and thereafter conduct a hearing without the applicant being present, added provision re the right of an applicant to have counsel present or to appear pro se, deleted provision re modification of reformatory commitments and deleted obsolete language re court locations; P.A. 03-129 divided existing provisions into Subsecs. (a), (b), (d) and (e), added new Subsec. (c) authorizing a crime victim to appear and make a statement before the division or submit a written statement to the division and defining “victim” and amended Subsec. (e) to make technical changes for purposes of gender neutrality.

Cited. 1 CA 724. Cited. 19 CA 48. Sec. 51-195 et seq. cited. 46 CA 486. Decision by the review division that defendant is not entitled to the review procedure is a non-appealable final judgment, but is reviewable under a writ of error, and a writ of habeas corpus may not be substituted for a writ of error. 57 CA 145.

Grievance relating to guilt of accused is not within power of division to review. 21 CS 381. In sentencing under uniform state narcotic drug act court must follow rigorous penalty provisions set forth therein. Id., 388, 392. Proof of variation from sentences given in comparable cases does not necessarily mean that sentence in issue is improper. Id., 388, 434. Enumeration of factors to be considered in setting a sentence. Id., 384, 412. The division cannot evaluate other cases where it is claimed that lesser sentences were imposed unless it has before it the facts of such cases. Id., 415. In determining a proper sentence, trial court owes duty to public as much as it does to accused. Id., 418. Maximum sentences given to defendants who were first offenders under uniform state narcotic drug act reduced from ten to seven years as both had used drugs for a short time only and neither sold narcotics. Id., 421. It is function of the board of parole, not sentence review division, to determine when a person should be released from prison. Id., 423. Sentence of narcotics offender reduced where background showed prior voluntary submission to arrest in an effort to break narcotic habit. Id., 426. Defendant sentenced to reformatory and then to prison, terms to be served consecutively; prison sentence suspended for presumably he would be reformed while serving reformatory sentence. Id., 431. Relatively more severe sentences may be justified in crimes involving injury or risk of injury to children. Id., 434. Purpose of division is to achieve more rational sentences and greater equality of treatment for offenders; considerations of clemency and postprison reform are matters outside its scope. Id., 448. In sentencing, deterrence of such conduct on the part of others is a desired goal since public has right to be protected against crimes threatening high social and personal injury. Id., 452. Defendant received a higher penalty than his codefendant though tried on a lesser charge, sentence held proper. Id., 455. Defendant charged as second offender; fact that all who might have been presented as second offenders have not been so presented cannot aid defendant. Id., 457. Defendant convicted of manslaughter; in view of circumstances of the killing, defendant’s inclination to violence as shown by his criminal record and his knowledge, when he pleaded guilty, of what sentence would be recommended, his sentence held proper. Id., 461. Under uniform state narcotic drug act, conviction of defendant as second offender made compulsory minimum imprisonment term of ten years, once court deemed confinement was required, and defendant’s claim that this amounts to a life sentence because of his age is a request based on considerations of clemency and more properly addressed to the board of pardons. Id., 463. Court’s objective to impose a maximum sentence which would ensure that defendant would be under jurisdiction of parole board for the rest of his life could be accomplished with a lesser sentence, so sentence modified accordingly. Id., 468. Mere fact that defendant received a higher sentence than his codefendant affords no sound basis of comparison without the consideration of other pertinent surrounding circumstances. Id., 468, 474. The stress is not alone upon the criminal act but upon make-up of the offender and chances of his reform. Id., 474. Because the trial judge has opportunity to weigh and consider factors personal to defendant in connection with evidence, his opinion as to appropriateness of a sentence deserves great weight. Id., 477. Sentence increased where defendant was second offender and his sentence was less than that given for first offense. Id., 480. Matters which are administrative in nature are not reviewable by the review division. 22 CS 208. Trial court’s refusal to appoint new counsel in place of public defender was not matter with which review division could concern itself. 25 CS 3. Function limited to harshness of sentence. Id. Sentence of three to seven years for blackmail found proper in view of heinous nature of crime and defendant’s poor juvenile record. Id., 5. Division not empowered to comply with request of person convicted of violating narcotics act to send him to Kentucky hospital. Id., 7. Defendant’s war record, being recited in presentence report, was before court at time of sentencing and cannot now be used to mitigate sentence. Id., 55. All factors must be weighed in reviewing sentences, not just those favorable to defendant. Id., 57. Sentence increased where robberies were vicious and no consideration for victims was shown. Id., 68. Sentence reduction denied where defendant had some knowledge of what is proper in law and order and chose to assume control on his own. Id., 73. Division not empowered to transfer prisoner from jail to a place where he could receive psychiatric help. Id., 145. Cited. Id., 149; Id., 473, 474, 484. Cited. 26 CS 176. Where defendant sentenced as second offender asked review division to reduce his maximum term on ground that parole board had denied him parole, held it is not function of division thus to pass on actions of parole board. Id., 196. Where minor defendant was committed to reformatory for indefinite term for crime for which adult could be confined only thirty days, sentence too severe. Id., 506. Where maximum sentence that could have been imposed would be aggregate of one hundred twenty days except for reformatory commitment, sentence of not more than two years without possibility of parole for nine months too severe. 27 CS 81. Where, if court had imposed maximum penalty on all charges, result would be substantial fine and sentence in excess of two years and in view of defendant’s presentence behavior, commitment to reformatory for not more than two years with basic minimum of nine months on good behavior fair and should stand. Id., 89. Where minor defendant committed to reformatory to be detained not more than two years was witness for state and helped state obtain a conviction and had been unable to post bond, being jailed over three months prior to conviction, sentence too severe. Id., 100. Evidence of reform after conviction outside scope of division’s consideration. Id., 221. Unnecessary for division to find facts and interpret statutes to determine its jurisdiction to modify sentence to comply with law limiting commitments to reformatory to males between sixteen and twenty-one when matter not raised before division. Id., 239. Different sentences were ordered where trial court had failed to comply with section 54-121, by fixing minimum and maximum sentences on all counts of a concurrent sentence. Id., 330.

Cited. 4 Conn. Cir. Ct. 416.



Section 51-197 - Forms and rules of procedure.

The review division shall prescribe forms to be used in accordance with section 51-195 and make rules for procedure under sections 51-195 and 51-196.

(1957, P.A. 436, S. 4; September, 1957, P.A. 14, S. 4.)

Sec. 51-195 et seq. cited. 46 CA 486.

Subsec. (a):

Cited as June Sp. Sess. P.A. 83-29, S. 3(a). 1 CA 373. Cited. Id., 724.



Section 51-197a - Appeals to Appellate Court. Writs. Transfer of jurisdiction from appellate session.

(a) Appeals from final judgments or actions of the Superior Court shall be taken to the Appellate Court in accordance with section 51-197c, except for small claims, which are not appealable, appeals within the jurisdiction of the Supreme Court as provided for in section 51-199, appeals as provided for in sections 8-8 and 8-9, and except as otherwise provided by statute.

(b) The Appellate Court may issue all writs necessary or appropriate in aid of its jurisdiction and agreeable to the usages and principles of law.

(c) All matters pending in the appellate session of the Superior Court on July 1, 1983, shall be construed as pending with the same status in the Appellate Court on said date.

(d) Notwithstanding subsection (c) of this section, the appellate session of the Superior Court shall continue to have jurisdiction over appeals which it heard prior to July 1, 1983, pursuant to the provisions which were applicable at such time.

(e) Except as otherwise provided in sections 2-40, 2-42, 7-143, 7-230, 8-8, 8-9, 8-132, 8-132a, 10-153e, 12-4, 13a-76, 31-63, 31-109, 31-118, 31-249b, 31-272, 31-301b, 31-301c, 31-324, 31-491, 31-493, 38a-470, 46a-94, 46a-95, 46b-142, 46b-143, 46b-150c, 51-1a, 51-14, 51-49, 51-50j, 51-164x, 51-165, 51-197a, 51-197b, 51-197c, 51-197e, 51-197f, 51-199, 51-201, 51-202, 51-203, 51-209, 51-210, 51-211, 51-213, 51-215a, 51-216a, 52-235, 52-257, 52-259, 52-263, 52-267, 52-405, 52-434, 52-434a, 52-470, 52-476, 52-477, 52-592, 54-63g, 54-95, 54-96, 54-96a, 54-96b and 54-143, all jurisdiction conferred upon and exercised by the appellate session prior to July 1, 1983, of the Superior Court shall be transferred to the Appellate Court.

(P.A. 76-436, S. 3, 681; P.A. 77-347, S. 6, 11; June Sp. Sess. P.A. 83-29, S. 3, 82; P.A. 87-338, S. 6, 11; P.A. 88-241, S. 8; P.A. 89-356, S. 6.)

History: P.A. 77-347 amended exception to include appeals within jurisdiction of appellate session of superior court as provided for within Sec. 51-197d, effective July 1, 1978, and effective through June 30, 1979; June Sp. Sess. P.A. 83-29 included reference to appellate court and added Subsecs. (b) to (e), inclusive, re issuance of writs and transfer of jurisdiction from appellate session to appellate court; P.A. 87-338 amended Subsec. (e) by deleting reference to Sec. 22a-182 for consistency with other statutory changes; P.A. 88-241 made no substantive changes; P.A. 89-356 amended Subsecs. (a) and (e) by deleting references to Secs. 8-28 and 8-30; (Revisor’s note: In 1993, a reference to repealed Sec. 22a-182 was removed editorially by the Revisors).

Cited. 1 CA 43; Id., 66; Id., 70; Id., 105; Id., 142; Id., 186; Id., 270; Id., 278; Id., 285; Id., 320; Id., 378; Id., 384; Id., 414; Id., 439; Id., 509; Id., 511; Id., 517; Id., 521; Id., 540; Id., 569; Id., 591. Cited. 2 CA 595. Cited. 3 CA 80; Id., 212. Cited. 4 CA 67. Cited. Id., 68. Cited. 20 CA 23. Cited. Id., 470. Cited. 22 CA 73. Cited. 25 CA 28. Cited. 29 CA 716. Cited. 33 CA 99; Id., 702. Cited. 35 CA 9. Cited. 36 CA 49; Id., 138. Cited. 37 CA 269. Cited. 40 CA 446; Id., 613. Cited. 41 CA 1; Id., 747. Court’s temporary order to determine joint custody dispute over which school a child would attend was not a final judgment and was therefore not immediately appealable. 75 CA 279.

Subsec. (a):

Trial court order precluding parties from filing any further motions regarding custody or visitation constitutes an appealable final judgment. 243 C. 380.

Cited. 3 CA 235; Id., 627. Cited. 26 CA 322.

Subsec. (c):

Cited. 195 C. 226. Cited. 203 C. 317.

Cited. 1 CA 1. Cited. 2 CA 1; Id., 7; Id., 11; Id., 14; Id., 109; Id., 164; Id., 196; Id., 204; Id., 219; Id., 255; Id., 321; Id., 384; Id., 628; Id., 689. Cited. 3 CA 24; Id., 47; Id., 51; Id., 97; Id., 157; Id., 158; Id., 162; Id., 166; Id., 179; Id., 181; Id., 201; Id., 235; Id., 240; Id., 264; Id., 306; Id., 370; Id., 392; Id., 404; Id., 410; Id., 416; Id., 421; Id., 432; Id., 471; Id., 496; Id., 530; Id., 550; Id., 587; Id., 707. Cited. 4 CA 24; Id., 106; Id., 143; Id., 209; Id., 226. Cited. 5 CA 170; Id., 244. Cited. 9 CA 93.



Section 51-197b - (Formerly Sec. 52-7). Administrative appeals.

(a) Except as provided in section 31-301b, all appeals that may be taken from administrative decisions of officers, boards, commissions or agencies of the state or any political subdivision thereof shall be taken to the Superior Court.

(b) Except as provided in section 4-183, the Superior Court, after a hearing, may reverse or affirm, wholly or partly, or may modify or revise the decision appealed from.

(c) So much of any special act as is inconsistent with this section is repealed.

(d) Except as provided in sections 8-8, 8-9 and 22a-43, there shall be a right to further review to the Appellate Court under such rules as the judges of the Appellate Court shall adopt.

(e) The procedure on such appeal to the Appellate Court shall be in accordance with the procedure provided by rule or law for the appeal of judgments rendered by the Superior Court unless modified by rule of the judges of the Appellate Court. There shall be no right to further review except to the Supreme Court pursuant to the provisions of section 51-197f.

(1949 Rev., S. 7742; P.A. 76-436, S. 4, 681; P.A. 77-347, S. 7, 11; 77-604, S. 60, 84; P.A. 80-352, S. 1, 2; 80-422, S. 48; P.A. 81-416, S. 3, 5; P.A. 82-248, S. 98; June Sp. Sess. P.A. 83-29, S. 4, 82; P.A. 88-317, S. 27, 107; P.A. 89-356, S. 7; P.A. 95-151, S. 3.)

History: P.A. 76-436 transferred court of common pleas’ jurisdiction of appeals under section provisions to superior court and added provisions re appeal to supreme court, effective July 1, 1978; P.A. 77-347 added exception re provisions of Sec. 53-36(b) and provision re appeals from judgment of common pleas court entered prior to July 1, 1978, effective July 1, 1978, and effective through June 30, 1979; P.A. 77-604 substituted “section 53-36b” for reference to Sec. 53-36(b), effective July 1, 1978; Sec. 52-7 transferred to Sec. 51-197b in the 1977 Court Reorganization Supplement; P.A. 80-352 added exception re appeals concerning administrative decisions of revenue services commissioner; P.A. 80-422 substituted reference to Sec. 53-36d for reference to Sec. 53-36b; P.A. 81-416 replaced provisions barring further review of superior court decisions of administrative appeals except by certification for review by the supreme court with provisions allowing review by the appellate session but no further review except by the supreme court pursuant to Sec. 51-197f; P.A. 82-248 reworded section, divided section into Subsecs. and deleted provision re appeals from judgments entered by court of common pleas prior to July 1, 1978; June Sp. Sess. P.A. 83-29 made changes necessitated by establishment of the appellate court; P.A. 88-317 divided Subsec. (a) into three subsections, inserted “Except as provided in section 4-183,” in Subsec. (b) and relettered former Subsec. (b) as Subsec. (d) and former Subsec. (c) as Subsec. (e), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 89-356 amended Subsec. (d) by deleting reference to Secs. 8-28 and 8-30; P.A. 95-151 amended Subsec. (d) to include an exception for appeals taken from judicial decisions re inland wetlands matters.

See Sec. 4-183 re appeals to Superior Court from administrative proceedings.

See Sec. 52-233 re requirements upon statutory appeal from administrative action taken to a judge.

Cited. 130 C. 126. Cited. 133 C. 718. Cited. 134 C. 151. When provisions of general statute cover same field as those of special law, the former prevail. Superior court did not have jurisdiction. 135 C. 303. Cited. 138 C. 501. Board of police commissioners is a municipal board and appeals must go to court of common pleas. 145 C. 1. Cited. 150 C. 431. Where no provision for appeal in disability retirement act for municipal employees, court had no jurisdiction. 151 C. 703. Title to public office is a legal rather than an equitable question. Equity does not act to restrain or relieve against proceedings for the removal of public officers. 154 C. 228. This section supersedes the provisions of the Bridgeport charter which authorized appeal to the superior court. Id., 416. Cited. 156 C. 605; 171 C. 553.

Effect of appeal from municipal board inadvertently taken to superior court. 13 CS 70. Power of common pleas to issue mandamus in matters concerning liquor control. Id., 446. Cited. 14 CS 450. Suspended police officer may appeal. 20 CS 148. Towns cannot adopt rules of legal procedure contrary to the provisions of general statutes. 25 CS 116. Right of appeal not created, only establishes jurisdiction of court of common pleas. 30 CS 290. Cited. 31 CS 125. Cited. 32 CS 82.

Annotations to present section:

Cited. 180 C. 692. Cited. 181 C. 1. Proceeding brought under Sec. 4-195 is not an administrative appeal subject to appellate restrictions under this section. 186 C. 153. Cited. 187 C. 262. Cited. 192 C. 183. Cited. 196 C. 283. Cited. 202 C. 28. Cited. 225 C. 13.

Cited. 1 CA 285. Cited. 2 CA 384. Cited. 3 CA 496. Cited. 34 CA 567.

Subsec. (a):

Cited. 5 CA 520. Cited. 13 CA 1. There is no right of appeal to the Superior Court from the dismissal of a complaint by the State-Wide Grievance Committee. 110 CA 641.

Subsec. (d):

Failure of legislature to include reference to Sec. 8-30g did not thereby manifest an intention to permit direct appeal to Appellate Court of affordable housing land use appeals. 245 C. 257.



Section 51-197c - Appellate Court; judges, appointment, terms, Chief Judge.

(a) The Appellate Court shall consist of nine judges, except as provided in subsection (b) of this section, who shall also be judges of the Superior Court, and who shall be appointed by the General Assembly, upon nomination of the Governor for a term of eight years. The judges shall sit in panels of three, or en banc, pursuant to rules adopted by the Appellate Court. The Chief Justice shall designate one of these judges as Chief Judge of the Appellate Court.

(b) If a judge of the Appellate Court (1) is appointed the Chief Court Administrator, or (2) on July 1, 2001, is serving as the Chief Court Administrator, the Appellate Court shall consist of ten judges for the remainder of said judge’s current term on the Appellate Court, or until his or her retirement from full-time active service, whichever occurs first. The tenth judge shall also be a judge of the Superior Court and shall be appointed by the General Assembly upon nomination of the Governor for a term of eight years.

(c) With the approval of the Chief Justice, the Chief Judge shall (1) schedule such sessions as may be necessary, at such locations as the facilitation of court business requires, (2) designate as many panels as may be necessary, each consisting of three judges assigned by the Chief Judge, and (3) designate a presiding judge for each panel on which the Chief Judge does not sit.

(d) Every judge of the Superior Court shall, by virtue of appointment to the Superior Court, be qualified to serve as a judge on the Appellate Court.

(e) Each of the parties in any case shall have a right to be heard by a full panel. The Chief Judge, with the approval of the Chief Justice, may summon one or more of the judges of the Superior Court to constitute a full panel.

(f) The judges of the Appellate Court shall be released from sitting on the Superior Court, except that the Chief Justice may assign any such judge to sit on the Superior Court whenever in the Chief Justice’s judgment the public business may require it.

(g) If the Chief Court Administrator is a judge of the Appellate Court, said Chief Court Administrator shall be released from sitting on the Appellate Court, except that the Chief Justice may assign the Chief Court Administrator to sit on the Appellate Court whenever, in the Chief Justice’s judgment, the public business may require it.

(h) Each Chief Judge or judge of the Appellate Court who elects to retain such judge’s office but to retire from full-time active service shall continue to be a member of the Appellate Court during the remainder of such judge’s term of office and during the term of any reappointment under section 51-50i, until such judge attains the age of seventy years. Such judge shall be entitled to participate in the meetings of the judges of the Appellate Court and to vote as a member thereof.

(i) In each appeal to the Appellate Court, the party appealing shall pay a record fee as prescribed in section 52-259, at such time as is fixed by rule of court, which amount shall be taxed in favor of the appellant if judgment is finally rendered in such appellant’s favor.

(P.A. 77-347, S. 1, 2, 11; P.A. 79-195, S. 1, 2; P.A. 81-416, S. 1, 5; P.A. 82-248, S. 99; June Sp. Sess. P.A. 83-29, S. 5, 82; P.A. 85-451, S. 2, 4; P.A. 87-198, S. 4, 6; 87-508, S. 2, 10; June Sp. Sess. P.A. 01-9, S. 64, 131.)

History: P.A. 77-347 effective July 1, 1978, through June 30, 1979; P.A. 79-195 extended closing date for appellate sessions of superior court from June 30, 1979, to June 30, 1981; P.A. 81-416 amended Subsec. (a) by extending the expiration date of the appellate sessions from June 30, 1981, to June 30, 1983; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs. but made no substantive change; June Sp. Sess. P.A. 83-29 deleted provisions re appellate session and substituted provisions re appellate court; P.A. 85-451 increased number of appellate court judges from five to six; P.A. 87-198 substituted “chief judge” for “chief presiding judge” and added Subsec. permitting chief judge of appellate court who elects to retire from full-time active service to continue to be member of court during remainder of term or any term of reappointment until age of 70 and is entitled to participate in meetings and vote as a member thereof; P.A. 87-508 increased number of appellate court judges from six to nine; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to add exception re number of judges, added new Subsec. (b) re appointment of a tenth judge when one of the judges is the Chief Court Administrator, redesignated former Subsecs. (b), (c), (d) and (e) as Subsecs. (c), (d), (e) and (f), added new Subsec. (g) re the sitting on the Appellate Court by a judge who is the Chief Court Administrator, redesignated former Subsecs. (f) and (g) as Subsecs. (h) and (i), and made technical changes for purposes of gender neutrality in redesignated Subsecs. (c), (d), (f), (h) and (i), effective July 1, 2001.



Section 51-197d - Jurisdiction of appellate session.

Section 51-197d is repealed.

(P.A. 77-347, S. 3, 11; P.A. 78-280, S. 85, 127; P.A. 79-376; 79-540, S. 9; P.A. 80-234, S. 2; P.A. 81-416, S. 2, 5; P.A. 82-248, S. 100; June Sp. Sess. P.A. 83-29, S. 80, 82.)



Section 51-197e - Consolidation of appeals.

When any appeal pending before the Appellate Court involves the same cause of action, transaction or occurrence as an appeal pending before the Supreme Court, the appeals may be consolidated in the Supreme Court.

(P.A. 77-347, S. 4, 11; June Sp. Sess. P.A. 83-29, S. 6, 82.)

History: P.A. 77-347 effective July 1, 1978, through June 30, 1979; June Sp. Sess. P.A. 83-29 deleted reference to appellate session and deleted provision re establishment of rules governing consolidation by superior court judges.



Section 51-197f - Further review by certification only.

Upon final determination of any appeal by the Appellate Court, there shall be no right to further review except the Supreme Court shall have the power to certify cases for its review upon petition by an aggrieved party or by the appellate panel which heard the matter. A vote of three judges of the Supreme Court shall be required to certify a case for review by the Supreme Court, except that if fewer than six judges of said court are available to consider a petition, a vote of two judges of said court shall be required to certify a case, under such other rules as the justices of said court shall establish. The procedure on appeal from the Appellate Court to the Supreme Court shall, except as otherwise provided, be in accordance with the procedure provided by rule or law for the appeal of judgments rendered by the Superior Court, unless modified by rule of the justices of the Supreme Court.

(P.A. 77-347, S. 5, 11; June Sp. Sess. P.A. 83-29, S. 7, 82; P.A. 96-179, S. 8; P.A. 12-133, S. 11.)

History: P.A. 77-347 effective July 1, 1978, through June 30, 1979; June Sp. Sess. P.A. 83-29 deleted provisions re appellate session and substituted provisions re appellate court; P.A. 96-179 changed the vote required for certification from two to three justices of the Supreme Court; P.A. 12-133 added provision specifying that if fewer than 6 judges of Supreme Court are available to consider a petition, a vote of 2 judges shall be required to certify a case, and made a technical change, effective July 1, 2012.

Cited. 4 CA 1. Supreme Court’s review is discretionary; certification process does not create a right to counsel. 54 CA 400.

Cited. 38 CS 356.






Chapter 883 - Supreme Court

Section 51-198 - Constitution of Supreme Court; retired judges, terms, participation in meetings; deliberation and participation in disposition of case after age of seventy.

(a) The Supreme Court shall consist of one Chief Justice and six associate judges, who shall, at the time of their appointment, also be appointed judges of the Superior Court.

(b) In addition thereto, each Chief Justice or associate judge of the Supreme Court who elects to retain office but to retire from full-time active service shall continue to be a member of the Supreme Court during the remainder of his or her term of office and during the term of any reappointment under section 51-50i, until he or she attains the age of seventy years. He or she shall be entitled to participate in the meetings of the judges of the Supreme Court and vote as a member thereof.

(c) A judge of the Supreme Court who has attained the age of seventy years may continue to deliberate and participate in all matters concerning the disposition of any case which the judge heard prior to attaining said age, until such time as the decision in any such case is officially released. The judge may also participate in the deliberation of a motion for reconsideration in such case if such motion is filed within ten days of the official release of such decision.

(1949 Rev., S. 7672; February, 1965, P.A. 331, S. 26; P.A. 74-309, S. 10, 17; P.A. 82-248, S. 101; P.A. 87-508, S. 3, 10; P.A. 00-191, S. 11, 16; P.A. 01-195, S. 53, 181; P.A. 06-152, S. 13; P.A. 12-133, S. 12.)

History: 1965 act increased number of associate judges from four to five; P.A. 74-309 added provisions re powers and privileges of chief justice or associate judge of supreme court who retains office but retires from full-time service; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs., but made no substantive change; P.A. 87-508 increased number of associate judges from five to six; P.A. 00-191 added Subsec. (c) providing that judge of Supreme Court who has attained age of 70 may continue to deliberate and participate in all matters concerning disposition of case which judge heard prior to attaining age 70, until decision is released and may participate in deliberation if motion for reconsideration is filed, effective May 26, 2000; P.A. 01-195 made technical changes in Subsec. (b) for purposes of gender neutrality, effective July 11, 2001; P.A. 06-152 amended Subsec. (b) by making a technical change and inserting “but only with respect to matters for which he or she has been summoned pursuant to subsection (b) of section 51-207”, effective June 6, 2006; P.A. 12-133 amended Subsec. (b) by deleting “but only with respect to matters for which he or she has been summoned pursuant to subsection (b) of section 51-207” re participation and voting in meetings by Supreme Court judge who elects to retire from full-time active service, effective July 1, 2012.

Subsec. (c):

Limited, temporary duties authorized in Subsec. do not amount to “holding office” and therefore do not contravene mandatory retirement provision of Article V, Sec. 6 of Connecticut Constitution. 293 C. 641.



Section 51-198a - Law clerks.

Section 51-198a is repealed.

(1959, P.A. 623, S. 1; 1963, P.A. 286; 1971, P.A. 588; P.A. 76-436, S. 10a, 382, 681; P.A. 78-130, S. 1, 2.)



Section 51-199 - Jurisdiction.

(a) The Supreme Court shall have final and conclusive jurisdiction of all matters brought before it according to law, and may carry into execution all its judgments and decrees and institute rules of practice and procedure as to matters before it.

(b) The following matters shall be taken directly to the Supreme Court: (1) Any matter brought pursuant to the original jurisdiction of the Supreme Court under section 2 of article sixteen of the amendments to the Constitution; (2) an appeal in any matter where the Superior Court declares invalid a state statute or a provision of the state Constitution; (3) an appeal in any criminal action involving a conviction for a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, class A felony or any other felony, including any persistent offender status, for which the maximum sentence which may be imposed exceeds twenty years; (4) review of a sentence of death pursuant to section 53a-46b; (5) any election or primary dispute brought to the Supreme Court pursuant to section 9-323 or 9-325; (6) an appeal of any reprimand or censure of a probate judge pursuant to section 45a-65; (7) any matter regarding judicial removal or suspension pursuant to section 51-51j; (8) an appeal of any decision of the Judicial Review Council pursuant to section 51-51r; (9) any matter brought to the Supreme Court pursuant to section 52-265a; (10) writs of error; and (11) any other matter as provided by law.

(c) The Supreme Court may transfer to itself a cause in the Appellate Court. Except for any matter brought pursuant to its original jurisdiction under section 2 of article sixteen of the amendments to the Constitution, the Supreme Court may transfer a cause or class of causes from itself, including any cause or class of causes pending on July 1, 1983, to the Appellate Court. The court to which a cause is transferred has jurisdiction.

(d) The Supreme Court may issue all writs necessary or appropriate in aid of its jurisdiction and agreeable to the usages and principles of law.

(1949 Rev., S. 7674; P.A. 82-248, S. 102; June Sp. Sess. P.A. 83-29, S. 2, 82; P.A. 97-178, S. 2; P.A. 98-81, S. 5; P.A. 03-176, S. 1; P.A. 12-5, S. 13.)

History: P.A. 82-248 changed “rules of practice for its regulation” to “rules of practice and procedure as to matters before it”; June Sp. Sess. P.A. 83-29 added Subsecs. (b) and (c) concerning matters taken directly to the supreme court and transfers from appellate court; P.A. 97-178 amended Subsec. (b) by deleting provision re appeal of class A felony or other felony, including persistent offender status, for which maximum sentence exceeds 20 years; P.A. 98-81 amended Subsec. (b)(3) by adding “class A felony, or other felony, including any persistent offender status, for which the maximum sentence which may be imposed exceeds twenty years”; P.A. 03-176 made technical changes in Subsec. (b) and added Subsec. (d) re issuance of writs, effective June 26, 2003; P.A. 12-5 amended Subsec. (b)(3) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re conviction for a capital felony, effective April 25, 2012.

See Sec. 51-14 re rules.

Cited. 1 CA 5; Id., 7; Id., 9; Id., 10; Id., 11; Id., 14; Id., 17; Id., 20; Id., 30; Id., 38; Id., 40; Id., 48; Id., 54; Id., 58; Id., 72; Id., 78; Id., 84; Id., 90; Id., 93; Id., 96; Id., 99; Id., 109; Id., 119; Id., 120; Id., 123; Id., 138; Id., 150; Id., 154; Id., 158; Id., 160; Id., 162; Id., 165; Id., 169; Id., 172; Id., 176; Id., 184; Id., 188; Id., 195; Id., 207; Id., 219; Id., 224; Id., 226; Id., 228; Id., 239; Id., 249; Id., 253; Id., 256; Id., 260; Id., 264; Id., 275; Id., 282; Id., 291; Id., 298; Id., 303; Id., 310; Id., 315; Id., 329; Id., 337; Id., 341; Id., 344; Id., 349; Id., 351; Id., 356; Id., 366; Id., 368; Id., 371; Id., 397; Id., 400; Id., 409; Id., 417; Id., 421; Id., 422; Id., 433; Id., 454; Id., 463; Id., 481; Id., 489; Id., 496; Id., 501; Id., 505; Id., 529; Id., 535; Id., 550; Id., 566; Id., 576; Id., 578; Id., 584; Id., 595; Id., 604; Id., 609; Id., 621. Cited. 2 CA 4; Id., 17; Id., 24; Id., 27; Id., 36; Id., 43; Id., 49; Id., 54; Id., 58; Id., 68; Id., 87; Id., 89; Id., 98; Id., 103; Id., 110; Id., 114; Id., 119; Id., 127; Id., 132; Id., 141; Id., 152; Id., 160; Id., 165; Id., 167; Id., 174; Id., 179; Id., 213; Id., 225; Id., 239; Id., 246; Id., 261; Id., 264; Id., 266; Id., 270; Id., 275; Id., 278; Id., 279; Id., 282; Id., 290; Id., 294; Id., 302; Id., 303; Id., 308; Id., 315; Id., 322; Id., 333; Id., 342; Id., 345; Id., 346; Id., 348; Id., 351; Id., 355; Id., 374; Id., 377; Id., 380; Id., 400; Id., 413; Id., 416; Id., 430; Id., 438; Id., 439; Id., 448; Id., 449; Id., 456; Id., 460; Id., 465; Id., 468; Id., 472; Id., 485; Id., 489; Id., 494; Id., 515; Id., 523; Id., 530; Id., 537; Id., 543; Id., 551; Id., 573; Id., 579; Id., 590; Id., 600; Id., 605; Id., 622; Id., 635; Id., 650; Id., 660; Id., 663; Id., 680; Id., 683; Id., 686; Id., 688; Id., 692; Id., 696; Id., 697; Id., 701; Id., 712; Id., 715; Id., 729. Cited. 3 CA 1; Id., 10; Id., 25; Id., 34; Id., 40; Id., 74; Id., 106; Id., 111; Id., 137; Id., 148; Id., 172; Id., 214; Id., 222; Id., 230; Id., 249; Id., 250; Id., 268; Id., 277; Id., 284; Id., 289; Id., 310; Id., 317; Id., 322; Id., 339; Id., 346; Id., 353; Id., 359; Id., 403; Id., 459; Id., 510; Id., 522; Id., 590; Id., 644; Id., 650. Cited. 4 CA 58; Id., 514; Id., 519; Id., 541; Id., 575; Id., 611; Id., 672. Cited. 5 CA 29; Id., 288; Id., 488. Cited. 7 CA 217. Cited. 38 CA 546.

Subsec. (a):

Cited. 230 C. 335.

Subsec. (b):

Subdiv. (3) cited. 214 C. 146; 216 C. 282; Id., 699; 217 C. 243; 218 C. 349. Cited. Id., 714. Subdiv. (3) cited. Id., 766; 219 C. 93; Id., 605; 220 C. 345; Id., 796. Cited. 221 C. 315. Subdiv. (2) cited. Id., 331. Cited. Id., 430. Subdiv. (3) cited. Id., 643; 222 C. 506; Id., 556; 223 C. 127. Cited. Id., 207. Subdiv. (3) cited. Id., 273. Cited. Id., 535; Id., 635. Subdiv. (3) cited. Id., 674. Cited. 224 C. 63. Subdiv. (3) cited. Id., 168; Id., 325; Id., 372; Id., 397; Id., 445; 225 C. 55; Id., 114. Cited. Id., 270. Subdiv. (3) cited. Id., 347; Id., 450; Id., 519; Id., 609; 226 C. 237; Id., 618. Subdiv. (2) cited. Id., 757; Id., 773. Subdiv. (3) cited. 227 C. 1; Id., 101; Id., 153; Id., 207; Id., 231; Id., 417; Id., 448; Id., 456; Id., 677; Id., 711; Id., 751. Cited. 228 C. 62. Subdiv. (3) cited. Id., 118; Id., 281. Cited. Id., 412. Subdiv. (3) cited. Id., 582; 229 C. 125. Cited. Id., 328. Subdiv. (3) cited. Id., 557. Cited. Id., 664. Subdiv. (3) cited. 230 C. 43; Id., 351. Cited. 231 C. 43; Id., 115. Subdiv. (3) cited. Id., 235. Subdiv. (5) cited. Id., 602. Subdiv. (3) cited. 233 C. 1; Id., 106. Subdiv. (2) cited. Id., 437. Subdiv. (3) cited. Id., 813; 234 C. 381. Subdiv. (2) cited. Id., 455. Cited. Id., 683. Subdiv. (3) cited. 235 C. 145; Id., 274. Cited. Id., 595; Id., 671. Subdiv. (3) cited. Id., 748. Cited. Id., 802. Subdiv. (2) cited. Id., 865. Cited. 236 C. 31; Id., 112. Subdiv. (3) cited. Id., 189; Id., 388. Cited. Id., 514. Subdiv. (2) cited. Id., 781. Cited. 237 C. 284; Id., 390. Subdiv. (3) cited. Id., 518; 238 C. 253. Cited. Id., 313; Id., 389. Subdiv. (3) cited. Id., 588; 239 C. 427; Id., 481; 240 C. 210; 241 C. 1; Id., 322; Id., 665; Id., 702. Cited. 242 C. 93. Subdiv. (3) cited. Id., 318. Cited. Id., 445; Id., 505; Id., 605. Subdiv. (3) cited. Id., 666; 243 C. 205.

Subdiv. (3) cited. 8 CA 177. Cited. 20 CA 470. Subdiv. (3) cited. 42 CA 348.

Subsec. (c):

Cited. 210 C. 597. Cited. 220 C. 61. Cited. 222 C. 216; Id., 374; Id., 380; Id., 699; Id., 730; Id., 784; Id., 793; Id., 799. Cited. 223 C. 1; Id., 22; Id., 31; Id., 68; Id., 80; Id., 152; Id., 155; Id., 243; Id., 336; Id., 354; Id., 376; Id., 384; Id., 419; Id., 436; Id., 573; Id., 595; Id., 777; Id., 786. Cited. 224 C. 6; Id., 8; Id., 23; Id., 29; Id., 44; Id., 82; Id., 96; Id., 106; Id., 110; Id., 124; Id., 133; Id., 145; Id., 152; Id., 210; Id., 219; Id., 231; Id., 263; Id., 313; Id., 382; Id., 426; Id., 483; Id., 524; Id., 543; 563; Id., 580; Id., 593; Id., 666; Id., 675; Id., 693; Id., 711; Id., 758; Id., 766; Id., 776; Id., 797; Id., 823. Cited. 225 C. 1; Id., 32; Id., 91; Id., 177; Id., 185; Id., 217; Id., 223; Id., 238; Id., 297; Id., 305; Id., 314; Id., 339; Id., 355; Id., 367; Id., 420; Id., 528; Id., 575; Id., 637; Id., 691; Id., 700; Id., 705; Id., 731; Id., 771. Cited. 226 C. 51; Id., 92; Id., 105; Id., 205; Id., 219; Id., 265; Id., 299; Id., 314; Id., 407; Id., 427; Id., 446; Id., 475; Id., 497; Id., 508; Id., 579; Id., 652; Id., 670; Id., 704; Id., 792; Id., 812; Id., 818. Cited. 227 C. 32; Id., 116; Id., 124; Id., 147; Id., 175; Id., 270; Id., 333; Id., 505; Id., 601; Id., 641; Id., 780; Id., 802; Id., 826; Id., 829; Id., 848. Cited. 228 C. 1; Id., 23; Id., 42; Id., 79; Id., 137; Id., 158; Id., 187; Id., 206; Id., 271; Id., 343; Id., 375; Id., 393; Id., 401; Id., 476; Id., 498; Id., 552; Id., 535; Id., 545; Id., 574; Id., 610; Id., 651; Id., 699; Id., 766; Id., 785. Cited. 229 C. 1; Id., 213; Id., 247; Id., 256; Id., 345; Id., 359; Id., 455; Id., 459; Id., 479; Id., 634; Id., 691; Id., 703; Id., 716; Id., 771; Id., 801; Id., 842. Cited. 230 C. 1; Id., 106; Id., 140; Id., 148; Id., 351; Id., 400; Id., 486; Id., 525; Id., 560; Id., 622; Id., 641; Id., 660; Id., 668; Id., 764; Id., 779; Id., 828. Cited. 231 C. 1; Id., 77; Id., 95; Id., 168; Id., 265; Id., 272; Id., 276; Id., 301; Id., 308; Id., 315; Id., 328; Id., 344; Id., 355; Id., 370; Id., 378; Id., 381; Id., 391; Id., 418; Id., 441; Id., 451; Id., 462; Id., 500; Id., 514; Id., 529; Id., 563; Id., 598; Id., 690; Id., 707; Id., 731; Id., 745; Id., 756. Cited. 232 C. 17; Id., 27; Id., 44; Id., 57; Id., 65; Id., 91; Id., 117; Id., 122; Id., 167; Id., 172; Id., 175; Id., 181; Id., 198; Id., 216; Id., 223; Id., 242; Id., 270; Id., 272; Id., 294; Id., 311; Id., 325; Id., 335; Id., 392; Id., 401; Id., 405; Id., 419; Id., 455; Id., 480; Id., 527; Id., 550; Id., 559; Id., 594; Id., 599; Id., 632; Id., 645; Id., 666; Id., 756. Cited. 233 C. 14; Id., 28; Id., 44; Id., 174; Id., 198; Id., 243; Id., 254; Id., 281; Id., 296; Id., 304; Id., 352; Id., 398; Id., 370; Id., 403; Id., 460; Id., 474; Id., 486; Id., 524; Id., 531; Id., 701; Id., 732. Cited. 234 C. 1; Id., 35; Id., 123; Id., 139; Id., 169; Id., 217; Id., 221; Id., 281; Id., 301; Id., 312; Id., 390; Id., 408; Id., 411; Id., 488; Id., 498; Id., 513; Id., 539; Id., 581; Id., 597; Id., 614; Id., 660; Id., 807; Id., 817. Cited. 235 C. 1; Id., 128; Id., 334; Id., 393; Id., 397; Id., 408; Id., 417; Id., 465; Id., 539; Id., 559; Id., 572; Id., 614; Id., 637; Id., 671; Id., 693; Id., 737; Id., 778; Id., 790; Id., 837; Id., 850. Cited. 236 C. 1; Id., 78; Id., 89; Id., 156; Id., 212; Id., 250; Id., 287; Id., 299; Id., 362; Id., 375; Id., 388; Id., 421; Id., 453; Id., 582; Id., 613; Id., 670; Id., 681; Id., 710; Id., 722; Id., 746; Id., 750; Id., 769; Id., 820; Id., 863. Cited. 237 C. 1; Id., 12; Id., 31; Id., 71; Id., 81; Id., 135; Id., 169; Id., 184; Id., 209; Id., 233; Id., 259; Id., 272; Id., 339; Id., 348; Id., 454; Id., 481; Id., 490; Id., 550; Id., 679. Cited. 238 C. 1; Id., 146; Id., 183; Id., 216; Id., 273; Id., 285; Id., 293; Id., 337; Id., 571; Id., 637; Id., 745; Id., 761; Id., 778; Id., 800; Id., 809; Id., 828; Id., 839. Cited. 239 C. 1; Id., 19; Id., 32; Id., 56; Id., 109; Id., 124; Id., 144; Id., 168; Id., 199; Id., 207; Id., 233; Id., 235; Id., 251; Id., 256; Id., 259; Id., 265; Id., 284; Id., 313; Id., 336; Id., 356; Id., 408; Id., 437; Id., 449; Id., 471; Id., 515; Id., 537; Id., 549; Id., 553; Id., 574; Id., 599; Id., 617; Id., 629; Id., 638; Id., 658; Id., 676; Id., 708; Id., 769; Id., 793; Id., 802. Cited. 240 C. 10; Id., 26; Id., 35; Id., 58; Id., 86; Id., 97; Id., 119; Id., 141; Id., 192; Id., 246; Id., 287; Id., 309; Id., 343; Id., 365; Id., 422; Id., 475; Id., 489; Id., 549; Id., 576; Id., 610; Id., 658; Id., 694; Id., 708; Id., 743; Id., 788; Id., 799. Cited. 241 C. 24; Id., 199; Id., 269; Id., 278; Id., 282; Id., 370; Id., 382; Id., 399; Id., 423; Id., 439; Id., 466; Id., 476; Id., 502; Id., 546; Id., 630; Id., 692; Id., 749; Id., 792. Cited. 242 C. 1; Id., 17; Id., 79; Id., 143; Id., 152; Id., 202; Id., 255; Id., 335; Id., 345; Id., 363; Id., 375; Id., 432; Id., 648; Id., 727; Id., 745. Cited. 243 C. 17; Id., 66; Id., 115; Id., 168; Id., 205. Supreme Court treated appeal from final judgment of trial court ordering new election as if it had been filed in Appellate Court and transferred it from that court pursuant to this Subsec. 250 C. 241.

Cited. 8 CA 177; Id., 290. Cited. 45 CA 448. Cited. 46 CA 578; Id., 600; Id., 640; Id., 810.



Section 51-199a - Short title: Uniform Certification of Questions of Law Act.

Section 51-199a is repealed, effective June 3, 1999.

(P.A. 85-111, S. 1–9; P.A. 99-107, S. 14, 15.)



Section 51-199b - Uniform Certification of Questions of Law Act.

(a) This section may be cited as the “Uniform Certification of Questions of Law Act”.

(b) As used in this section:

(1) “State” means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States.

(2) “Tribe” means a tribe of Native Americans which is recognized by federal law.

(c) The Supreme Court, on the motion of a party to pending litigation or its own motion, may certify a question of law to the highest court of another state or of a tribe if:

(1) The pending cause involves a question to be decided under the law of the other jurisdiction;

(2) The answer to the question may be determinative of an issue in the pending cause; and

(3) The question is one for which no answer is provided by a controlling appellate decision, constitutional provision or statute of the other jurisdiction.

(d) The Supreme Court may answer a question of law certified to it by a court of the United States or by the highest court of another state or of a tribe, if the answer may be determinative of an issue in pending litigation in the certifying court and if there is no controlling appellate decision, constitutional provision or statute of this state.

(e) The court certifying a question of law to the Supreme Court shall issue a certification order and forward it to the Supreme Court. Before responding to a certified question, the Supreme Court may require the certifying court to deliver all or part of its record to the Supreme Court.

(f) A certification order must contain:

(1) The question of law to be answered;

(2) The facts relevant to the question, showing fully the nature of the controversy out of which the question arose;

(3) That the receiving court may reformulate the question; and

(4) The names and addresses of counsel of record and unrepresented parties.

(g) If the parties cannot agree upon a statement of facts, then the certifying court shall determine the relevant facts and shall state them as a part of its certification order.

(h) The Supreme Court, acting as the receiving court, shall notify the certifying court of acceptance or rejection of the question, and in accordance with notions of comity and fairness, it shall respond to an accepted certified question as soon as practicable.

(i) After the Supreme Court has accepted a certified question, proceedings in the Supreme Court are governed by the rules or statutes governing briefs, arguments and other appellate procedures. Procedures for certification from this state to a receiving court are those provided in the rules and statutes of the receiving forum.

(j) The Supreme Court shall state in a written opinion the law answering the certified question and send a copy of the opinion to the certifying court, counsel of record and parties appearing without counsel.

(k) The Supreme Court may reformulate a question certified to it.

(l) Fees and costs are the same as in civil appeals docketed before the Supreme Court and shall be equally divided between the parties unless otherwise ordered by the certifying court in its order of certification.

(m) If any provision of this section or its application to any person, court or circumstance is held invalid, the invalidity does not affect other provisions or applications of this section which can be given effect without the invalid provision or application and to this end the provisions of this section are severable.

(n) This section shall be construed to effectuate its general purpose to make uniform the law of those jurisdictions that enact it.

(P.A. 99-107, S. 1–13, 15.)

History: P.A. 99-107 effective June 3, 1999.



Section 51-200 - Terms and special sessions.

Terms of the Supreme Court shall be held at Hartford and the specific dates of such terms shall be posted on the Internet web site of the Judicial Branch. Special sessions may be held at any other time or place as fixed by rule of the judges or on call of the Chief Justice.

(1949 Rev., S. 7675; P.A. 10-43, S. 1.)

History: P.A. 10-43 replaced provision re terms held on first Tuesday of each month except July, August and September with provision re specific dates of terms shall be posted on Internet web site of Judicial Branch, deleted requirement that term continue until business ready at its beginning is disposed of and replaced special “terms” with special “sessions”.



Section 51-201 - Chief clerk of the Supreme Court.

The judges of the Supreme Court shall appoint a chief clerk of the Supreme Court who shall not be a chief clerk of any judicial district. The chief clerk of the Supreme Court shall also be the chief clerk of the Appellate Court.

(1949 Rev., S. 7684; P.A. 82-248, S. 103; June Sp. Sess. P.A. 83-29, S. 65, 82; P.A. 12-133, S. 13.)

History: P.A. 82-248 substituted “judicial district” for “county”; June Sp. Sess. P.A. 83-29 rewrote section, providing for appointment of a chief clerk of the supreme court by justices of the supreme court and providing that such chief clerk shall also be the chief clerk of the appellate court; P.A. 12-133 substituted “judges” for “justices”, effective July 1, 2012.



Section 51-202 - Court docket.

The chief clerk of the Supreme Court shall keep the docket of the Supreme Court. The chief clerk of the Appellate Court shall keep the docket of the Appellate Court.

(1949 Rev., S. 7676; P.A. 78-280, S. 86, 127; P.A. 81-472, S. 150, 159; P.A. 82-248, S. 104; June Sp. Sess. P.A. 83-29, S. 66, 82.)

History: P.A. 78-280 substituted “judicial districts” for “counties” generally and “judicial district of Hartford-New Britain” for “Hartford county” specifically, adding judicial districts of Ansonia-Milford, Waterbury and Danbury; P.A. 81-472 made technical changes; P.A. 82-248 rephrased section but made no substantive change; June Sp. Sess. P.A. 83-29 deleted former provisions re clerk of the supreme court and court docket and added new provisions requiring chief clerk of the supreme court to keep docket of the supreme court and the appellate court.



Section 51-203 - Assignment of cases.

(a) Assignment of cases for hearing by the Supreme Court shall be made by the chief clerk of the Supreme Court, under the direction of the Chief Justice or an associate judge designated by the Chief Justice.

(b) Assignments of cases for hearing by the Appellate Court shall be made by the chief clerk of the Appellate Court, under the direction of the Chief Judge or an Appellate Court judge designated by the Chief Judge.

(c) Assignments shall ordinarily be made in the order in which cases stand upon the docket of cases ready to be heard; but counsel may, in writing and in the manner provided by the rules of the Supreme Court or Appellate Court, as the case may be, request a variation in such order. Assignments shall be made, so far as reasonably possible, in accordance with any such request or in a way which suits the convenience of counsel.

(1949 Rev., S. 7677; P.A. 78-280, S. 6, 127; P.A. 82-248, S. 105; June Sp. Sess. P.A. 83-29, S. 67, 82; P.A. 87-198, S. 5, 6; P.A. 10-43, S. 2.)

History: P.A. 78-280 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs., but made no substantive change; June Sp. Sess. P.A. 83-29 added reference to clerk of supreme court for the judicial district of Hartford-New Britain to chief clerk of the supreme court, added provision re assignment of cases for hearing by appellate court in Subsec. (b) and added “of cases ready to be heard” in Subsec. (c); P.A. 87-198 substituted “chief judge” for “chief presiding judge”; P.A. 10-43 amended Subsec. (a) to delete “at the Supreme Court room in Hartford” and “on or before the Thursday preceding the beginning of each term, the day and hour to be fixed by rule of court”, amended Subsec. (b) to delete “the day and hour to be fixed by rule of court” and amended Subsec. (c) to replace provision re counsel may by personal appearance or communication present stipulation or reason why regular order should be departed from with provision re counsel may request a variation in order and to replace “stipulation” with “request”.



Section 51-204 - Quorum; judges called in.

Section 51-204 is repealed, effective October 1, 2010.

(1949 Rev., S. 7678; P.A. 82-248, S. 106; P.A. 10-43, S. 43.)



Section 51-205 - Judges released from judicial duties on Superior Court, exception.

The judges of the Supreme Court shall be released from sitting on the Superior Court, except that the Chief Justice may assign any such judge to sit on the Superior Court whenever in his judgment the public business may require it.

(1949 Rev., S. 7679; 1967, P.A. 656, S. 35; P.A. 78-280, S. 87, 127; P.A. 82-248, S. 107.)

History: 1967 act deleted provision re release from doing circuit duty; P.A. 78-280 referred to judges’ sitting on superior court rather than to their holding terms or sessions of court, reflecting fact that court now sits continuously; P.A. 82-248 reworded section but made no substantive change.



Section 51-206 - Adjournment in absence of judges.

Section 51-206 is repealed, effective October 1, 2010.

(1949 Rev., S. 7680; P.A. 00-99, S. 106, 154; P.A. 01-195, S. 54, 181; P.A. 10-43, S. 43.)



Section 51-207 - Composition of panel. Summoning of court members or other judges to constitute panel.

(a) The Supreme Court shall sit in panels of five, six or seven judges, pursuant to rules adopted by said court.

(b) Each party in any case before the Supreme Court has a right to be heard by a panel consisting of at least five associate judges or the Chief Justice and four associate judges. The Chief Justice or an associate judge of the Supreme Court who elects to retain office but to retire from full-time active service, pursuant to subsection (b) of section 51-198, may participate in any panel if the Chief Justice or at least one associate judge is disabled, disqualified or unavailable.

(c) If a panel cannot be constituted from the seven members of the Supreme Court and any senior judges of the Supreme Court due to the disability, disqualification or unavailability of one or more members, the Chief Justice or, in the case of his or her disability or disqualification, the most senior associate judge qualified may summon one or more judges of the Superior Court, and one or more judges and senior judges of the Appellate Court to constitute a panel, who shall attend and act as judges of the Supreme Court for the time being.

(d) The Chief Justice or any judge shall not sit to review a decision he or she made below.

(1949 Rev., S. 7681; February, 1965, P.A. 252; 331, S. 27; P.A. 76-436, S. 10a, 108, 681; P.A. 82-248, S. 108; P.A. 87-508, S. 4, 10; 87-589, S. 42, 87; P.A. 06-152, S. 12; P.A. 10-43, S. 3; P.A. 12-133, S. 14.)

History: 1965 acts specified that full court consist of five judges, added reference to sixth member and to summoning extra judge “if business before court requires it” and added provision re powers of chief justice or senior judge to summon chief court administrator to constitute a full court; P.A. 76-436 specified that summoning of chief court administrator to constitute full court depends on whether he is an associate judge of the supreme court, effective July 1, 1978; P.A. 82-248 made technical revision, rewording some provisions and dividing section into Subsecs., but made no substantive change; P.A. 87-508 added provision permitting full court to consist of six associate justices or the chief justice and five or six associate judges, upon order of the chief justice and added “or seventh” member “or both”; P.A. 87-589 made technical changes in Subsec. (b); P.A. 06-152 amended Subsec. (b) by replacing “senior judge” with “most senior associate judge”, deleting “or one or more of the judges of the Superior Court”, adding provision re summoning judges when full court cannot be constituted from seven members of Supreme Court and making a technical change, and amended Subsec. (c) by replacing “senior judge” with “most senior associate judge” and making technical changes, effective June 6, 2006; P.A. 10-43 amended Subsec. (a) to provide that each party has right to be heard by a panel, rather than a full court, rephrase provisions and delete provision re panel may consist of six associate judges or Chief Justice and five or six associate judges, amended Subsec. (b) to replace “If any judge is absent and such right is claimed” with “If any judge is disabled”, delete provision re failure to waive absence of judge, replace “absence” with “disability”, replace “present and qualified” with “qualified” and replace “full court” with “panel” and replaced former Subsec. (c) re summoning of Chief Court Administrator to constitute full court with new Subsec. (c) re prohibition on Chief Justice or any judge sitting to review decision he or she made below; P.A. 12-133 added new Subsec. (a) re Supreme Court to sit in panels, redesignated existing Subsec. (a) as Subsec. (b) and amended same to add provision re Chief Justice or associate judge who elects to retain office but retire from full-time active service may participate in panel if Chief Justice or associate judge is disabled, disqualified or unavailable, deleted provision of former Subsec. (b) re constitution of panel when a judge is disabled or disqualified, redesignated remaining provision of former Subsec. (b) as Subsec. (c) and amended same to add provisions re unavailability of Supreme Court judge or senior judge of Supreme Court as grounds for summoning another judge to constitute panel, redesignated existing Subsec. (c) as Subsec. (d), and made technical changes, effective July 1, 2012.

Subsec. (b):

Cited. 230 C. 183.



Section 51-208 - Judgment by agreement of parties.

When the parties in any action pending before the Supreme Court, or their attorneys, sign and file with the clerk an agreement as to the judgment which shall be rendered therein, the clerk may enter judgment in the action upon the written order of the Chief Justice or presiding judge of the Supreme Court.

(1949 Rev., S. 7682; P.A. 82-248, S. 109.)

History: P.A. 82-248 reworded section but made no substantive change.



Section 51-209 - Majority of judges on panel to concur in decision. Procedure when court evenly divided.

No ruling, judgment or decree of any court may be reversed, affirmed, sustained, modified or in any other manner affected by the Supreme Court or the Appellate Court unless a majority of the judges on the panel hearing the cause concur in the decision. No cause reserved, where no verdict has been rendered, judgment given or decree passed, shall be determined unless a majority of the judges on the panel hearing the cause concur in the decision. Whenever the Supreme Court is evenly divided as to the result, the court shall reconsider the case, with or without oral argument, with an odd number of judges. If the court reconsiders the case without oral argument, the judges who did not hear oral argument shall have available to them the electronic recording or transcript of the oral argument before participating in the decision. If a judge who is a member of a panel is not present for oral argument, the judge shall have available to him or her the electronic recording or transcript of the oral argument.

(1949 Rev., S. 7683; P.A. 82-248, S. 110; June Sp. Sess. P.A. 83-29, S. 68, 82; P.A. 10-43, S. 4.)

History: P.A. 82-248 substituted “may” for “shall”; June Sp. Sess. P.A. 83-29 added reference to appellate court, added “affirmed, sustained, modified or in any manner affected”, deleted language re equal division of judges and casting vote of the chief justice, and added language requiring a majority of judges to concur in decision and reargument before full panel when case argued before even number of judges and court is evenly divided as result; P.A. 10-43 provided that it is majority of judges on panel who must concur in decision, deleted provision requiring reargument before full panel when case is argued before even number of judges and court is evenly divided as to result, added provision requiring reconsideration, with or without oral argument, with odd number of judges when court evenly divided as to result, and added provisions re availability of electronic recording or transcript of oral argument.



Section 51-210 - Costs of preparation and transmission of records in appealed cases.

Any expense necessarily incurred by the clerk of the Superior Court in preparing copies of the files and records for transmittal to the Supreme Court or Appellate Court in any case appealed or on a writ of error from the Superior Court to the Supreme Court shall, when approved by the court, be taxed and paid in the same manner as other court expenses. The judges of the Supreme Court or the Appellate Court, as the case may be, may provide by rule that files and records in appeals or on writs of error be typewritten in appropriate cases.

(1949 Rev., S. 7685; P.A. 76-436, S. 109, 681; P.A. 77-452, S. 16, 72; P.A. 78-280, S. 88, 127; June Sp. Sess. P.A. 83-29, S. 40, 82.)

History: P.A. 76-436 applied provisions specifically to superior court where previously applicable to any court and added provision re typewritten files and records, effective July 1, 1978; P.A. 77-452 added general reference to judicial districts, effective July 1, 1978; P.A. 78-280 deleted detailed provisions re transmission of copies of files and records from judgments rendered in specified counties, retaining general statements re expenses of preparing copies and typewritten files and records; June Sp. Sess. P.A. 83-29 included reference to appellate court.



Section 51-211 - Notice of decisions.

The chief clerk of the Supreme Court or of the Appellate Court shall transmit a notice of the decision upon a motion or of an order to the clerk of the court from which the action proceeded and give notice to all counsel of record.

(1949 Rev., S. 7686; P.A. 78-280, S. 2, 127; P.A. 82-248, S. 111; June Sp. Sess. P.A. 83-29, S. 69, 82.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-248 reworded section but made no substantive change; June Sp. Sess. P.A. 83-29 rewrote section, deleting former provisions re clerk of the supreme court for each judicial district, and added provision requiring chief clerk of the supreme court or appellate court to transmit notice of decision upon a motion or order to clerk of court from which action proceeded and give notice to all counsel of record.






Chapter 883a - Reporter of Judicial Decisions

Section 51-212 - Reporter of Judicial Decisions. Reports of Supreme Court opinions. Compilation of legal publications.

(a) The judges of the Supreme Court shall, from time to time, appoint a reporter of its judicial decisions, and, in the event of his temporary illness or disability, may designate someone to perform his duties.

(b) The reporter or the person appointed to perform his duties shall make reports of the cases argued and determined in the Supreme Court, prepare the reports for publication, and insert after the syllabus of each case the date of the arguments and the date of the decision.

(c) The reporter shall, from time to time at the direction of the Commission on Official Legal Publications, compile for publication cumulative supplements to the Connecticut Practice Book and perform such other duties in the compilation and preparation of material for publication in the official legal publications as may be assigned to him by the commission.

(1949 Rev., S. 7687; 1955, S. 3120d; P.A. 82-248, S. 112.)

History: P.A. 82-248 reworded section, divided section into Subsecs., deleted provision re retirement benefits of reporter and reenacted such provision as part of Sec. 51-216, and added provision re compilation of official legal publications formerly in Sec. 51-19.

See Sec. 51-216a et seq. re legal publications.



Section 51-213 - Reporter to file copy of opinions of Supreme Court and Appellate Court.

A copy of the opinion of the Supreme Court or of the Appellate Court shall be filed by the Reporter of Judicial Decisions with the clerk of the court from which the action proceeded. The Reporter of Judicial Decisions shall send a rescript to the chief clerk of the Supreme Court or of the Appellate Court. Unless otherwise ordered by the court, official notification to counsel of record shall be by publication of the opinion in the Connecticut Law Journal.

(1949 Rev., S. 7688; P.A. 73-541, S. 6, 8; P.A. 82-248, S. 113; June Sp. Sess. P.A. 83-29, S. 70, 82.)

History: P.A. 73-541 deleted requirement that copy of opinion be filed by reporter of judicial decisions “within two weeks after he has received such opinion”; P.A. 82-248 reworded section but made no substantive changes; June Sp. Sess. P.A. 83-29 rewrote section, deleting provisions re certified copies and adding reference to appellate court and provision requiring reporter of judicial decisions to send rescript to chief clerk and provision re official notification of counsel of record by publication in Connecticut Law Journal.



Section 51-214 - Reporter may authorize use of material in copyrighted index-digests.

Section 51-214 is repealed.

(1949 Rev., S. 7691; P.A. 82-248, S. 163.)



Section 51-215 - Records and briefs for State Library and law libraries.

The Reporter of Judicial Decisions shall obtain a sufficient number of records and briefs of all cases determined in the Supreme Court and cause them to be bound in convenient size, with an index. The Reporter of Judicial Decisions shall send a copy of the records and briefs to the State Library and each law library under the supervision of the Office of the Chief Court Administrator. The expense of binding and transportation shall be paid by the state.

(1949 Rev., S. 1656; P.A. 82-248, S. 114; P.A. 90-234, S. 6, 8.)

History: P.A. 82-248 reworded section and “county law library” changed to “law library under the supervision of the state library board”; P.A. 90-234 amended section to make technical change, deleting reference to “state library board” and substituting “office of the chief court administrator”.



Section 51-215a - (Formerly Sec. 51-21). Publication of decisions of the Superior Court and the Appellate Court.

(a) The clerks of the Superior Court shall file with the Reporter of Judicial Decisions copies of memoranda of decisions in Superior Court cases. The reporter shall select therefrom for publication such decisions as he deems will be useful as precedents or will serve the public interest and shall prepare them for publication and index them in substantial conformity with the manner in which decisions of the Supreme Court are prepared and indexed. The decisions selected shall be published by the Commission on Official Legal Publications in the Connecticut Law Journal and in such bound volumes as the Reporter of Judicial Decisions deems necessary.

(b) The clerk of the Appellate Court shall file with the Reporter of Judicial Decisions copies of memoranda of decisions in Appellate Court cases. The reporter shall prepare all of the decisions for publication and index them in substantial conformity with the manner in which decisions of the Supreme Court are prepared and indexed. The decisions shall be published by the Commission on Official Legal Publications in the Connecticut Law Journal and in bound volumes.

(1949 Rev., S. 1643; 1957, P.A. 176, S. 11; 1959, P.A. 28, S. 75; 1963, P.A. 288, S. 1; 1971, P.A. 544; P.A. 73-541, S. 4, 8; P.A. 74-183, S. 17, 291; P.A. 76-436, S. 50, 681; P.A. 82-248, S. 115; June Sp. Sess. P.A. 83-29, S. 61, 82.)

History: 1959 act included circuit court decisions; 1963 act stipulated superior and common pleas court decisions only be published in the Connecticut Supplement; 1971 act added reference to juvenile court clerks and deleted provision which specified that filing memoranda of decisions is subject to rules adopted by the judges of the applicable courts; P.A. 73-541 replaced requirement that decisions of superior court and court of common pleas be published in Connecticut Supplement with general requirement that decisions be published in “such bound volumes as the reporter of judicial decisions deems necessary”; P.A. 74-183 removed circuit court clerks from purview of section, effective December 31, 1974; P.A. 76-436 removed juvenile court and court of common pleas clerks from purview of section, effective July 1, 1978; P.A. 82-248 reworded section, but made no substantive change; Sec. 51-21 transferred to Sec. 51-215a in 1983; June Sp. Sess. P.A. 83-29 added Subsec. (b) re duties of clerk of appellate court, reporter of judicial decisions and commission on official legal publications re decisions in appellate court cases.

See Sec. 51-196 re review of decisions.

Cited. 41 CA 89.



Section 51-215b - (Formerly Sec. 51-20). Digests of decisions.

(a) The Reporter of Judicial Decisions shall compile or supervise the compilation of, and the Commission on Official Legal Publications shall publish, at such times and in such form as the reporter of judicial decisions deems best, digests of the decisions reported in the Connecticut Reports and other volumes of law reports published by the Commission on Official Legal Publications. In compiling the digests the Reporter of Judicial Decisions may use the material appearing in the indices printed as part of the reports.

(b) The reporter may grant permission for the use of material in index-digests of Connecticut Reports copyrighted in the name of the state, in the preparation of other such digests on such terms and conditions as he prescribes.

(1955, S. 1012d; 1957, P.A. 176, S. 10; 1963, P.A. 288, S. 5; P.A. 73-541, S. 3, 8; P.A. 82-248, S. 116.)

History: 1963 act added Connecticut Circuit Court Reports; P.A. 73-541 replaced provisions re publication of digest and supplements for decisions reported in Connecticut Supplement and Connecticut Circuit Court Reports with less detailed provisions; P.A. 82-248 divided section into subsections and added provision re use of material in index-digests formerly in Sec. 51-214; Sec. 51-20 transferred to Sec. 51-215b in 1983.



Section 51-216 - Salary and fees of reporter.

(a) The salary of the Reporter of Judicial Decisions shall be determined by the judges of the Supreme Court.

(b) The reporter shall receive for copies of opinions such sum per page as is fixed by the judges, such fees to be accounted for to the Comptroller and paid over to the Treasurer. The Reporter of Judicial Decisions shall not receive fees for certified copies of opinions filed pursuant to the provisions of section 51-213 or for such copies as the judges may direct him to furnish without charge.

(c) The reporter shall be eligible for the benefits of the state employees retirement plan as provided by chapter 66.

(1949 Rev., S. 3599; September, 1957, P.A. 11, S. 12; P.A. 82-248, S. 117.)

History: P.A. 82-248 rephrased the section, inserted Subsec. indicators and added Subsec. (c) concerning eligibility for retirement benefits, which was formerly part of Sec. 51-212.

See Sec. 51-212 re appointment and duties of Reporter of Judicial Decisions.






Chapter 883b - Commission on Official Legal Publications

Section 51-216a - (Formerly Sec. 51-16). *(See end of section for amended version and effective date.) Commission on Official Legal Publications. Publications. Copyrights.

(a) The Commission on Official Legal Publications shall be an agency of the Judicial Branch and shall be composed of the Chief Justice of the Supreme Court, who shall be chairperson, ex officio; the Chief Court Administrator, ex officio; a judge or former judge of the Supreme Court and a state referee, both of whom shall be appointed by the Chief Justice; the executive secretary of the Judicial Branch; the Reporter of Judicial Decisions; and one other employee of the Judicial Branch appointed by the Chief Justice.

(b) The commission shall acquire, publish, distribute and maintain for the benefit of the state a sufficient supply of the official legal publications, which shall consist of: (1) The Connecticut Reports consisting of the reports of cases determined by the Supreme Court as prepared for publication by the Reporter of Judicial Decisions, (2) reports of cases determined by the Appellate Court as prepared for publication by the Reporter of Judicial Decisions, (3) the Connecticut Law Journal, (4) the Connecticut Practice Book and cumulative supplements thereto, (5) the digests compiled by or under the supervision of the Reporter of Judicial Decisions pursuant to section 51-215b, and such other volumes of law reports and digests as the Reporter of Judicial Decisions deems necessary, (6) such decisions of the Superior Court as the Reporter of Judicial Decisions selects for publication pursuant to section 51-215a, and (7) such additional publications pertaining to the state Judicial Branch, the Supreme Court, the Appellate Court, the Superior Court and the practice of law as may be assigned to the commission. The commission may publish, maintain and distribute the official legal publications in available alternative formats. An alternative format may be the sole method for the publication, maintenance and distribution of all volumes of the Connecticut Reports, excluding the most recent one hundred volumes.

(c) In addition to the publication of regulations pursuant to section 4-173, the commission shall publish in the Connecticut Law Journal except as they may be incorporated into any revision of the Connecticut Practice Book: (1) Rules adopted by the judges of the Supreme Court, including but not limited to the rules adopted by the Supreme Court for the courts of probate, (2) the rules of the Appellate Court, and (3) the rules of the Superior Court.

(d) The commission may publish in the Connecticut Law Journal, or prepare for separate publication and publish, such other documents and information as in its opinion are proper or of sufficient importance to warrant publication.

(e) The commission may establish an electronic bulletin board to provide information to members of the public upon such terms as it deems to be in the best interest of the state.

(f) The commission shall, to the extent it finds it desirable to do so, cause official legal publications to be copyrighted in the name of the Secretary of the State for the benefit of the people of the state.

(g) All official legal publications published by the commission pursuant to this section and each compilation of effective regulations published by the commission pursuant to section 4-173 shall be printed on paper that meets or exceeds the American National Standards Institute standards for permanent paper, unless such paper is not available.

(1951, 1953, S. 3124d; 1957, P.A. 176, S. 4; 1959, P.A. 330, S. 3; 1963, P.A. 288, S. 4; P.A. 73-541, S. 1, 8; P.A. 74-338, S. 35, 94; P.A. 82-248, S. 118; June Sp. Sess. P.A. 83-29, S. 62, 82; P.A. 84-27, S. 1; P.A. 91-144, S. 5; P.A. 95-176, S. 1.)

*Note: On and after July 1, 2013, this section, as amended by sections 13 and 14 of public act 12-92, is to read as follows:

“Sec. 51-216a. (Formerly Sec. 51-16). Commission on Official Legal Publications. Publications. Copyrights. (a) The Commission on Official Legal Publications shall be an agency of the Judicial Branch and shall be composed of the Chief Justice of the Supreme Court, who shall be chairperson, ex officio; the Chief Court Administrator, ex officio; a judge or former judge of the Supreme Court and a state referee, both of whom shall be appointed by the Chief Justice; the executive secretary of the Judicial Branch; the Reporter of Judicial Decisions; and one other employee of the Judicial Branch appointed by the Chief Justice.

(b) The commission shall acquire, publish, distribute and maintain for the benefit of the state a sufficient supply of the official legal publications, which shall consist of: (1) The Connecticut Reports consisting of the reports of cases determined by the Supreme Court as prepared for publication by the Reporter of Judicial Decisions, (2) reports of cases determined by the Appellate Court as prepared for publication by the Reporter of Judicial Decisions, (3) the Connecticut Law Journal, (4) the Connecticut Practice Book and cumulative supplements thereto, (5) the digests compiled by or under the supervision of the Reporter of Judicial Decisions pursuant to section 51-215b, and such other volumes of law reports and digests as the Reporter of Judicial Decisions deems necessary, (6) such decisions of the Superior Court as the Reporter of Judicial Decisions selects for publication pursuant to section 51-215a, and (7) such additional publications pertaining to the state Judicial Branch, the Supreme Court, the Appellate Court, the Superior Court and the practice of law as may be assigned to the commission. The commission may publish, maintain and distribute the official legal publications in available alternative formats. An alternative format may be the sole method for the publication, maintenance and distribution of all volumes of the Connecticut Reports, excluding the most recent one hundred volumes.

(c) The commission shall publish in the Connecticut Law Journal except as they may be incorporated into any revision of the Connecticut Practice Book: (1) Rules adopted by the judges of the Supreme Court, including but not limited to the rules adopted by the Supreme Court for the courts of probate, (2) the rules of the Appellate Court, and (3) the rules of the Superior Court.

(d) The commission may publish in the Connecticut Law Journal, or prepare for separate publication and publish, such other documents and information as in its opinion are proper or of sufficient importance to warrant publication.

(e) The commission may establish an electronic bulletin board to provide information to members of the public upon such terms as it deems to be in the best interest of the state.

(f) The commission shall, to the extent it finds it desirable to do so, cause official legal publications to be copyrighted in the name of the Secretary of the State for the benefit of the people of the state.

(g) All official legal publications published by the commission pursuant to this section shall be printed on paper that meets or exceeds the American National Standards Institute standards for permanent paper, unless such paper is not available.”

(1951, 1953, S. 3124d; 1957, P.A. 176, S. 4; 1959, P.A. 330, S. 3; 1963, P.A. 288, S. 4; P.A. 73-541, S. 1, 8; P.A. 74-338, S. 35, 94; P.A. 82-248, S. 118; June Sp. Sess. P.A. 83-29, S. 62, 82; P.A. 84-27, S. 1; P.A. 91-144, S. 5; P.A. 95-176, S. 1; P.A. 12-92, S. 13, 14.)

History: 1959 act deleted Connecticut departmental regulations from Subsec. (a) and modified “additional publications” with the words “pertaining to the state judicial department, the state-maintained courts and the practice of law”; 1963 act added Connecticut Circuit Court Reports and the digest thereof to Subsec. (a); P.A. 73-541 deleted specific reference to advance parts of Connecticut Reports, to the Phillips Connecticut Digest and its cumulative supplements, the Connecticut Supplement, etc., referring instead to “such other volumes of law reports and digests as the reporter of judicial decisions deems necessary” and authorized publication of documents and information which commission deems sufficiently important to warrant publication in Subsec. (a) and updated section references in Subsecs. (b) and (d); P.A. 74-338 corrected section reference in Subsec. (d); P.A. 82-248 rephrased and reorganized the section, added provisions formerly in Secs. 51-22a and 51-216b and deleted certain provisions and reenacted them as part of Sec. 51-216b; Sec. 51-16 transferred to Sec. 51-216a in 1983; June Sp. Sess. P.A. 83-29 added provision re publishing of cases determined by the appellate court, added reference to appellate court and added provision re publication of rules of appellate court; P.A. 84-27 amended Subsec. (a) by designating as members the chief court administrator and an employee of the judicial department appointed by the chief justice; P.A. 91-144 added Subsec. (f) requiring legal publications and regulations to be printed on paper meeting or exceeding the American National Standards Institute standards for permanent paper; P.A. 95-176 amended Subsec. (a) by changing “department” to “branch” and “chairman” to “chairperson”, amended Subsec. (b) by adding provision permitting commission to publish, maintain and distribute official legal publications in alternative format, excluding most recent one hundred volumes, and inserted new Subsec. (e) permitting commission to establish electronic bulletin board to provide information to public, relettering former Subsecs. (e) and (f) accordingly; P.A. 12-92 amended Subsecs. (c) and (g) to delete provisions re publication of regulations, effective July 1, 2013.

Cited. 24 CS 316.



Section 51-216b - (Formerly Sec. 51-18). Sale and distribution of publications. Contracts. Expenses.

(a)(1) The Commission on Official Legal Publications may sell official legal publications and electronic bulletin board services at such prices and upon such terms as to payment and security as it may fix and may sue in its name or take such other legal measures as may be appropriate to enforce payments of accounts due it.

(2) The commission may appoint a selling agent or agents to handle the sales, and a publishing agent or agents to attend to the publication and distribution, under its supervision, of official legal publications, upon such terms as it deems to be in the best interest of the state. Except to the extent that the commission otherwise appoints, the executive secretary of the Judicial Branch shall be the commission’s publishing agent.

(3) The commission may enter into contracts with publishing and printing concerns and others in any state for the printing or photolithographing and for the binding of such volumes as may be necessary and for the storage of volumes.

(4) The commission shall have custody of the electroplates and stereotypes of the volumes of reports and may repair and replace them from time to time when necessary for proper printing therefrom. It may sell any electroplates or stereotypes when in its opinion they are no longer of use to the state.

(b) (1) Money received from sales permitted under this section shall be deposited with the State Treasurer as provided by law and shall be credited to the General Fund. Overpayments made to the commission in an amount not to exceed five dollars shall not be refunded but shall be deposited in the General Fund. Claims for refunds due to overpayment shall be presented within one year after they accrue or shall be deemed to be waived, except that claims for refunds due to overpayments made prior to October 1, 1995, may be presented within one year of October 1, 1995.

(2) Bills contracted and expenses incurred by the commission for the purposes specified in this section and sections 51-215a, 51-215b, 51-216a and 51-216c shall be paid from moneys appropriated from the General Fund.

(c) The commission shall (1) furnish official legal publications free of charge to courts of record and law libraries within the state, and to public officers, departments, agencies, boards and commissions within the state, according to their legitimate needs as determined by the commission, and (2) furnish the Connecticut Law Journal free of charge to any member of the General Assembly making a request therefor during the term for which he is elected.

(d) If the town clerk of any town certifies to the commission, and the commission, upon investigation, determines, that volumes of reports in the possession of the town clerk are not of substantial use to the people of the town, the volumes shall be delivered to the commission or its agent for the use of the state or for sale to the public on behalf of the state. The commission may utilize for the purposes of this section any volumes which may be turned over to the state by the town clerks or other public officers or agencies.

(1949 Rev., S. 169, 1645; 1949, 1951, 1953, S. 3125d; 1957, P.A. 176, S. 8; 1961, P.A. 492, S. 2; 1969, P.A. 652, S. 1; P.A. 82-248, S. 119; P.A. 89-251, S. 188, 203; P.A. 95-176, S. 2; P.A. 96-88, S. 7, 9.)

History: 1961 act deleted provision for furnishing copies of Connecticut Practice Book and its supplements to Connecticut attorneys free of charge; 1969 act required that commission furnish Connecticut Law Journal free of charge to member of general assembly who requests it during his term of office; P.A. 82-248 rephrased the section, inserted Subsec. indicators, added provisions to Subsec. (a) re selling and publishing agents, power to contract and custody and sale of electroplates and stereotypes which were formerly part of Sec. 51-216a, added Subsec. (b) which was formerly part of Sec. 51-216a and added Subsec. (d) which was formerly part of Secs. 51-23 and 51-216a; Sec. 51-18 transferred to Sec. 51-216b in 1983; P.A. 89-251 provided for the increase of fees by 10%, rounded to the next highest dollar, on July 1, 1989; P.A. 95-176 amended Subsec. (a) by adding reference to electronic bulletin board services and deleted obsolete provision re increase in price of publication effective July 1, 1989, and amended Subsec. (b)(1) by adding provision re refund of overpayments; P.A. 96-88 deleted references to repealed Sec. 4a-68 in Subsecs. (b)(2) and (d), effective July 1, 1996.



Section 51-216c - (Formerly Sec. 51-17). Director of production and distribution.

The commission shall, from time to time, appoint, fix the salaries of, and prescribe the duties of, a director of production and distribution and the necessary employees of his office.

(1957, P.A. 176, S. 7; P.A. 82-298, S. 1.)

History: P.A. 82-298 changed “supervisor” to “director”; Sec. 51-17 transferred to Sec. 51-216c in 1983.






Chapter 884 - Jurors

Section 51-217 - Qualification of jurors.

(a) All jurors shall be electors, or citizens of the United States who are residents of this state having a permanent place of abode in this state and appear on the list compiled by the Jury Administrator under subsection (b) of section 51-222a, who have reached the age of eighteen. A person shall be disqualified to serve as a juror if such person: (1) Is found by a judge of the Superior Court to exhibit any quality which will impair the capacity of such person to serve as a juror, except that no person shall be disqualified on the basis of deafness or hearing impairment; (2) has been convicted of a felony within the past seven years or is a defendant in a pending felony case or is in the custody of the Commissioner of Correction; (3) is not able to speak and understand the English language; (4) is the Governor, Lieutenant Governor, Secretary of the State, Treasurer, Comptroller or Attorney General; (5) is a judge of the Probate Court, Superior Court, Appellate Court or Supreme Court, is a family support magistrate or is a federal court judge; (6) is a member of the General Assembly, provided such disqualification shall apply only while the General Assembly is in session; (7) is seventy years of age or older and chooses not to perform juror service; or (8) is incapable, by reason of a physical or mental disability, of rendering satisfactory juror service. Any person claiming a disqualification under subdivision (8) of this subsection must submit to the Jury Administrator a letter from a licensed health care provider stating the health care provider’s opinion that such disability prevents the person from rendering satisfactory juror service. In reaching such opinion, the health care provider shall apply the following guideline: A person shall be capable of rendering satisfactory juror service if such person is able to perform a sedentary job requiring close attention for six hours per day, with short work breaks in the morning and afternoon sessions, for at least three consecutive business days.

(b) The Jury Administrator may determine, in such manner and at such times as the Jury Administrator deems feasible, whether any person is qualified to serve as juror under this section and whether any person may be excused for extreme hardship.

(c) The Jury Administrator shall have the authority to establish and maintain a list of persons to be excluded from the summoning process, which shall consist of (1) persons who are disqualified from serving on jury duty on a permanent basis due to a disability for which a licensed physician has submitted a letter stating the physician’s opinion that such disability permanently prevents the person from rendering satisfactory jury service, (2) persons seventy years of age or older who have requested not to be summoned, (3) elected officials enumerated in subdivision (4) of subsection (a) of this section and judges enumerated in subdivision (5) of subsection (a) of this section during their term of office, and (4) persons excused from jury service pursuant to section 51-217a who have not requested to be summoned for jury service pursuant to said section. Persons requesting to be excluded pursuant to subdivisions (1) and (2) of this subsection must provide the Jury Administrator with their names, addresses, dates of birth and federal Social Security numbers for use in matching. The request to be excluded may be rescinded at any time with written notice to the Jury Administrator.

(1949 Rev., S. 7906; 1963, P.A. 629; P.A. 76-52, S. 3, 8; P.A. 82-11, S. 1, 12; June Sp. Sess. P.A. 83-5, S. 1, 18; P.A. 84-393, S. 1, 18, 20; P.A. 85-271, S. 1, 5; P.A. 86-278, S. 1, 12; 86-403, S. 101, 132; P.A. 87-22, S. 1, 2; P.A. 88-87; P.A. 94-169, S. 4, 20; P.A. 96-179, S. 1; P.A. 97-200, S. 3; P.A. 98-219, S. 18; P.A. 00-116, S. 1, 7; P.A. 01-195, S. 55, 181; P.A. 08-103, S. 2; P.A. 10-43, S. 15.)

History: 1963 act deleted requirement electors be not less than 25 years of age; P.A. 76-52 deleted requirement that jurors be “esteemed in their community as persons of good character, approved integrity, sound judgment and fair education” and required that jurors be at least 18 years old, effective September 1, 1977; P.A. 82-11 added licensed motor vehicle operators who are state residents and U.S. citizens as persons qualified to serve as jurors, applicable to summoning of jurors for jury duty on or after September 1, 1983; June Sp. Sess. P.A. 83-5, effective July 1, 1985, and applicable to summoning of jurors for jury duty on and after September 1, 1986, deleted provision re permanent disability impairing capacity to serve as juror and added provision re disqualification to serve as juror; P.A. 84-393 repealed amendments enacted by June Sp. Sess. P.A. 83-5 and amended section by providing that Subsec. (a) shall apply to jurors selected and summoned to serve on or before August 31, 1986, and added Subsec. (b) re qualifications and grounds for disqualification of jurors selected and summoned to serve on or after September 1, 1986; P.A. 85-271 added definition of “permanent disability” in Subsec. (a) and exception prohibiting disqualification on basis of deafness or hearing impairment in Subsec. (b), effective February 1, 1986; P.A. 86-278 amended Subsec. (b) by adding provision re determination of qualification and excuse for hardship by jury administrator, and added Subsec. (c) re qualifications of jurors selected and summoned to serve on or after September 1, 1987; P.A. 86-403 made technical change in Subsec. (b); P.A. 87-22 amended Subsecs. (a) and (c) by adding governor, lieutenant governor, secretary of the state, treasurer, comptroller and attorney general to list of persons disqualified to serve as jurors; P.A. 88-87 amended Subsec. (c)(1) by adding disqualification re service as juror for judge of the superior court, appellate court or supreme court or federal court judge; P.A. 94-169 eliminated obsolete provisions and made technical changes, effective July 1, 1994; (Revisor’s note: In 1997 a reference in Subsec. (a) to “Motor Vehicle Department” was replaced editorially by the Revisors with “Department of Motor Vehicles” for consistency with customary statutory usage); P.A. 96-179 amended Subsec. (a) by adding phrase “having a permanent place of abode in this state” and added provision re appearance on list compiled by Jury Administrator under Sec. 51-222a(b) after September 1, 1997; P.A. 97-200 amended Subsec. (a) by deleting reference to records of Department of Motor Vehicles re lists of persons holding motor vehicle operator’s licenses, by adding family support magistrates in Subdiv. (5) and by deleting provision re nature of the disability; P.A. 98-219 amended Subsec. (a)(5) by adding judge of the Probate Court; P.A. 00-116 made technical changes in Subsecs. (a) and (b) and added Subsec. (c) re authority of Jury Administrator to establish and maintain list of persons to be excluded from summoning process, effective September 1, 2000; P.A. 01-195 made technical changes in Subsec. (c), effective July 11, 2001; P.A. 08-103 inserted Subsec. (c)(4) re persons excused pursuant to Sec. 51-217a who have not requested to be summoned; P.A. 10-43 amended Subsec. (a) to replace “physician” with “health care provider”, replace “physician’s” with “health care provider’s” and make a technical change.

See Sec. 1-25 re forms of oaths for jurors.

See Sec. 51-245 re duties of jurors, generally.

Cited. 7 CA 95.

Cited. 38 CS 407.

Underrepresentation of a racial group on juries is not violative of any constitutional requirements. Constitution requires only a fair jury selected without regard to race. Connecticut’s system of selecting jurors does not, in and of itself, discriminate against Negroes. Statutes are designed to produce jurors who reasonably reflect a cross section of the community and are of necessary character and intelligence. 2 Conn. Cir. Ct. 203–205.

Subsec. (a):

Cited. 203 C. 570. Subdiv. (3): English proficiency requirement not violative of equal protection clause of either federal or state constitution. 260 C. 339.

Subsec. (c):

Subdiv. (1) cited. 216 C. 621. Subdiv. (2) cited. 220 C. 487.

Subdiv. (1) cited. 42 CS 534.



Section 51-217a - Jurors excused from service. Option to be considered for service.

(a) A person shall be excused from jury service during the jury year commencing September 1, 1999, and each jury year thereafter, if during the next three preceding jury years such person appeared in a court for jury service and was not excused from such jury service, except that such person may request to be summoned for jury service during such three-jury-year period in the same manner as persons are summoned who are not excused from jury service. Such request may be made at any time with written notice to the Jury Administrator.

(b) The court shall have authority to excuse a juror from juror service, upon a finding of extreme hardship.

(P.A. 84-393, S. 2, 20; P.A. 86-278, S. 2, 12; P.A. 94-169, S. 5, 20; P.A. 98-81, S. 6; P.A. 08-103, S. 1.)

History: P.A. 86-278 added provisions re excuse from service during jury year commencing September 1, 1986, for service during preceding year and excuse from service during jury year commencing September 1, 1987, and each jury year thereafter, for service during next two preceding years; P.A. 94-169 eliminated obsolete provisions by deleting former Subsecs. (a) and (d) and relettered remaining Subsecs. accordingly, effective July 1, 1994; P.A. 98-81 amended Subsec. (a) changing “1987” to “1999” and changing “two” to “three” preceding jury years; P.A. 08-103 amended Subsec. (a) to delete requirement re request to be excused from jury service and add provision re excused person may request to be summoned for jury service.



Section 51-217b - Information for prospective jurors. Postponement of jury service or accommodations for breastfeeding women.

(a) The Judicial Branch shall maintain on its Internet web site a section providing prospective jurors with general information regarding jury service, including, but not limited to, information for breastfeeding women regarding their ability to postpone jury service. Said web site shall also provide contact information for Jury Administration in the event that a breastfeeding woman or other prospective juror would like to request that a reasonable accommodation be made.

(b) The Jury Administrator shall provide training to his or her staff and court staff on discrete issues and policy for breastfeeding women who have been summoned for jury service, including, but not limited to, reasonable accommodations that may be made.

(P.A. 12-51, S. 1.)



Section 51-218 and 51-219 - Jury service for women. Exemption from jury service.

Sections 51-218 and 51-219 are repealed.

(1949 Rev., S. 7907, 7927; P.A. 73-47; P.A. 75-264, S. 1, 2; P.A. 76-52, S. 4, 8; P.A. 78-197; P.A. 79-386; P.A. 82-248, S. 121; June Sp. Sess. P.A. 83-5, S. 17, 18; P.A. 84-393, S. 18–20.)



Section 51-219a - Duties and powers of Jury Administrator.

(a) The Jury Administrator, who is appointed in accordance with section 51-10 and subject to supervision by the Chief Court Administrator, shall be responsible for qualifying, summoning, selecting, managing and utilizing jurors in the Superior Court.

(b) The Jury Administrator, subject to the approval of the Chief Court Administrator, shall have the authority to study and to implement procedures for the improvement of jury administration, for the reduction of costs of selection and management of jurors, and for the more effective utilization of jurors.

(c) The Jury Administrator shall have the authority to cancel the service of any juror for good cause, including, but not limited to, the following: (1) The town in which the juror resides is reassigned to a different judicial district than that to which the juror was originally summoned, or (2) there is a reduction in the need for jurors. When jury service is canceled due to a reduction in the need for jurors, individuals shall be selected on a random basis for cancellation of jury service.

(d) The Jury Administrator shall have the authority to receive a list of deceased persons from the Department of Public Health and to delete the names of such persons from the lists compiled pursuant to section 51-222a. The Jury Administrator may exclude the names of additional deceased persons if supplied with a death certificate or other proof satisfactory to the Jury Administrator.

(P.A. 76-52, S. 1, 8; P.A. 82-248, S. 122; June Sp. Sess. P.A. 83-5, S. 3, 18; P.A. 84-393, S. 3, 18, 20; P.A. 86-278, S. 3, 12; P.A. 97-200, S. 4; P.A. 98-81, S. 12, 20; P.A. 00-116, S. 2, 7.)

History: P.A. 82-248 replaced “executive secretary of the judicial department” with “chief court administrator”, replaced “state-maintained courts” with “superior court” and inserted Subsec. indicators; June Sp. Sess. P.A. 83-5, effective July 1, 1985, and applicable to summoning of jurors for jury duty on and after September 1, 1986, deleted “qualifying” in Subsec. (a); P.A. 84-393 repealed amendments enacted by June Sp. Sess. P.A. 83-5 and amended Subsec. (a) by providing that Subsec. (a) applies to jurors selected and summoned to serve on or before August 31, 1986, and added Subsec. (b) re duties and powers of jury administrator applicable to jurors selected and summoned to serve on or after September 1, 1986; P.A. 86-278 eliminated repetitive language in Subsec. (b) re duties of jury administrator; P.A. 97-200 amended Subsec. (a) by deleting provision re design, implementation and maintenance of a computerized electronic data processing system; P.A. 98-81 added Subsec. (c) re authority of jury administrator to cancel service of juror for good cause, effective May 22, 1998; P.A. 00-116 added Subsec. (d) re authority of Jury Administrator to receive list of deceased persons from Department of Public Health and to delete names of deceased persons, effective September 1, 2000.



Section 51-219b - How to determine number of jurors to be summoned.

(a) In determining the number of jurors to be summoned for jury duty at a court location, the following factors, as well as any other factors which may be relevant, shall be considered: The number of judges assigned to jury trials at the court location; the types of cases that will come to trial during the period of time for which the panel will be summoned; the experience of the court location in regard to the number of jurors who actually serve in relation to the number of jurors who are summoned for service; and the experience of the court location in regard to the number of jurors required in the juror pool in order to insure that judicial affairs will be reasonably conducted without delay.

(b) Clerks of court shall keep and furnish any records and data which the Jury Administrator requires in order to determine whether jurors are being effectively utilized.

(c) For the purpose of analyzing whether the number of prospective jurors required by section 51-220 is suitable, at such times as the Jury Administrator deems necessary, each chief clerk of the Superior Court shall notify the Jury Administrator in writing of (1) the estimated number of prospective jurors who will be needed to serve at such particular court location or locations during the year commencing the first of the next succeeding September, and (2) the towns from which the prospective jurors shall be drawn.

(P.A. 76-52, S. 2, 8; P.A. 77-452, S. 66, 72; P.A. 79-242, S. 1; P.A. 86-278, S. 4, 12.)

History: P.A. 77-452 removed clerks of common pleas court from requirements of Subsec. (c), reflecting transfer of common pleas court functions to superior court enacted by P.A. 76-436, effective July 1, 1978; P.A. 79-242 required notification of “chief” clerks of superior court of estimated numbers of jurors and towns from which jurors are to be drawn during October rather than during November in Subsec. (c); P.A. 86-278 amended Subsec. (c) by deleting “during the month of October of each year” and inserting “at such times as the jury administrator deems necessary” in lieu thereof.



Section 51-219c - Adjustment in number of jurors.

If it is determined that any estimate by the chief clerks under subsection (c) of section 51-219b, is in excess of or lacking in the number of jurors chosen under section 51-220 for those towns within a given judicial district, the Jury Administrator may adjust the number of jurors chosen for those towns within the judicial district in the following manner: (1) The total adjustment in number shall be determined by the Jury Administrator and (2) where possible, the total adjustment shall be apportioned among all towns within the judicial district and in proportion to each town’s population based on the last United States census.

(P.A. 79-242, S. 2; P.A. 82-307, S. 1, 8; P.A. 86-278, S. 5, 12.)

History: P.A. 82-307 replaced the provisions that authorized the jury administrator to “increase” the number of jurors with authority to “adjust” the number of jurors, applicable with respect to summoning jurors on or after September 1, 1983; P.A. 86-278 deleted former Subdivs. (3) and (4) re notification of town jury committees of adjustment in number of jurors and procedure if adjustment in number is unwarranted.

Cited. 40 CA 762.



Section 51-220 - Number of jurors for each town.

The number of jurors to be chosen from each town shall be equal to a percentage of the town’s population rounded off to the nearest whole number, such percentage to be determined by the Jury Administrator. Such population figures shall derive from the last published census of the United States government.

(1949 Rev., S. 7928; 1949, S.A. 27; 1949, 1951, S. 1368b; 1953, S. 3176d; 1963, P.A. 505; 1967, P.A. 695, S. 1; P.A. 73-68; P.A. 82-248, S. 123; 82-307, S. 2, 8; June Sp. Sess. P.A. 83-5, S. 4, 18; P.A. 84-393, S. 4, 18, 20; P.A. 94-169, S. 6, 20.)

History: 1963 act increased lowest population bracket by 500 and increased number of jurors in each category; 1967 act increased number in each category and added exclusion of institutional patients from population count; P.A. 73-68 added category consisting of towns with population of less than 750; P.A. 82-248 inserted Subsec. indicators; P.A. 82-307 deleted provisions which set forth the number of jurors for each town as from 15 to 1,012 depending on the relative population of the town and added provisions which established the number of jurors for a town as 1.5% of the town’s population, applicable with respect to summoning of jurors on or after September 1, 1983; June Sp. Sess. P.A. 83-5, effective July 1, 1985, and applicable to summoning of jurors for jury duty on and after September 1, 1986, replaced provision re determination of number of jurors with provision that such number be equal to a percentage of the town’s population, such percentage to be determined by the jury administrator, and deleted Subsec. (b) re exclusion of patients of state institutions from population of town for purposes of section; P.A. 84-393 repealed amendments enacted by June Sp. Sess. P.A. 83-5 and amended Subsec. (a), making it applicable to jurors selected and summoned to serve on or before August 31, 1986, and added Subsec. (b) re number of jurors to be chosen from each town, applicable to jurors selected and summoned to serve on or after September 1, 1986; P.A. 94-169 eliminated obsolete provisions, effective July 1, 1994.

Cited. 27 CA 675.

Cited. 34 CS 612.

System of selecting jurors by towns does not, in and of itself, discriminate against Negroes. 2 Conn. Cir. Ct. 204, 205.



Section 51-220a - Use of electronic processing in selection and summoning of jurors.

Electronic data processing and similar equipment may be used in the selection, drawing and summoning of jurors under this chapter. At his election, the Jury Administrator may enter into a computerized data processing file the names of persons appearing on the list compiled under subsection (b) of section 51-222a, in order to perform any of the duties prescribed in this chapter.

(1967, P.A. 695, S. 2; P.A. 76-52, S. 5, 8; P.A. 76-436, S. 661, 681; P.A. 77-452, S. 17, 72; P.A. 78-280, S. 1, 127; P.A. 82-11, S. 2, 12; June Sp. Sess. P.A. 83-5, S. 5, 18; P.A. 84-393, S. 5, 18, 20; P.A. 94-169, S. 7, 20; P.A. 96-179, S. 2; P.A. 97-200, S. 5.)

History: P.A. 76-52 transferred powers of chief court administrator to jury administrator, authorized use of data processing equipment in summoning of jurors and selection and drawing of jurors by rotation and added detailed provisions re tasks for which computerized data processing file of names selected by jury committees may be used; P.A. 76-436 had no effect since it required substitution of chief administrative judge for chief court administrator (an amendment which was cancelled by P.A. 76-436, Sec. 10a) and P.A. 76-52 previously substituted jury administrator for chief court administrator; P.A. 77-452 confirmed substitution of jury administrator for chief court administrator; P.A. 78-280 replaced “county” with “judicial district”; P.A. 82-11 provided that the names of licensed motor vehicle operators may be entered into the data processing file, applicable to summoning of jurors for jury duty commencing on or after September 1, 1983; June Sp. Sess. P.A. 83-5, effective July 1, 1985, and applicable to summoning of jurors for jury duty on and after September 1, 1986, deleted provisions re approval and direction of use of data processing equipment by jury administrator and re preparation and return of inquiry blanks; P.A. 84-393 repealed amendments enacted by June Sp. Sess. P.A. 83-5 and made Subsec. (a) applicable to jurors selected and summoned to serve on or before August 31, 1986, and added Subsec. (b) re use of electronic data processing equipment in selection of jurors, applicable to jurors selected and summoned to serve on or after September 1, 1986; P.A. 94-169 eliminated obsolete provisions, effective July 1, 1994; P.A. 96-179 added provision re list of names on list compiled under Sec. 51-222a(b) for juror selection process commencing September 1, 1997; (Revisor’s note: In 1997 a reference to “Motor Vehicle Department” was replaced editorially by the Revisors with “Department of Motor Vehicles” for consistency with customary statutory usage); P.A. 97-200 deleted reference to names of persons selected by jury committees and names of persons on lists from Department of Motor Vehicles, added reference to persons on list compiled under Sec. 51-222a(b), deleted Subdivs. (1) and (2) re specific tasks and substituted “any of the duties prescribed by this chapter”.

Cited. 40 CA 762.



Section 51-221 and 51-222 - Jury committees; selection of jurors. Towns failing to file lists of jurors.

Sections 51-221 and 51-222 are repealed, effective October 1, 1997.

(1949 Rev., S. 7909, 7910; 1951, S. 3161d; February, 1965, P.A. 620, S. 1; P.A. 76-52, S. 6, 8; P.A. 76-436, S. 110, 681; P.A. 82-11, S. 4, 5, 12; 82-307, S. 6, 8; June Sp. Sess. P.A. 83-5, S. 7, 8, 18; P.A. 84-393, S. 6, 7, 18, 20; P.A. 85-613, S. 77, 154; P.A. 86-278, S. 6, 12; P.A. 94-169, S. 8, 9, 20; P.A. 97-200, S. 10.)



Section 51-222a - Preparation of master or final list.

(a) Annually, upon the request of the Jury Administrator, the Commissioner of Motor Vehicles shall supply the Jury Administrator with the latest updated file of licensed motor vehicle operators for the state and with the latest updated file of holders of identity cards issued under section 1-1h. Upon the request of the Jury Administrator, the Commissioner of Revenue Services shall supply the Jury Administrator with the most recent updated list of residents of this state who have a permanent place of abode in this state and who filed a return on personal income under chapter 229 in the last tax year, and the Labor Commissioner shall supply the Jury Administrator with the most recent updated list of residents of this state who are recipients of unemployment compensation under chapter 567. In addition, upon the request of the Jury Administrator, the registrars of voters of each town shall supply a list of all electors from their town, except that in lieu of such list from the registrars of voters, the Jury Administrator may obtain the list of all electors from a central repository, or if such list is not available, may contract for the creation and purchase of such list. The registrars of voters shall provide lists of electors to the contractor at the request of the Jury Administrator. Annually, upon the request of the Jury Administrator, the Commissioner of Public Health shall supply the Jury Administrator with the most recent updated list of deceased persons. The lists supplied to the Jury Administrator under this subsection shall be in the format prescribed by the Jury Administrator and shall include, at a minimum, the name, address and, if available, date of birth of each person on such list or the reason for the unavailability. The lists supplied by the Commissioner of Motor Vehicles, the Commissioner of Revenue Services, the Commissioner of Public Health and the Labor Commissioner to the Jury Administrator under this subsection shall also include the Social Security number of each person on such list or the reason for the unavailability. The lists of electors supplied to the Jury Administrator by registrars of voters or the Secretary of the State under this subsection shall not include Social Security numbers of persons on such lists.

(b) The Jury Administrator shall compile a list of names of electors, residents of this state appearing on the most recent updated list of operators of motor vehicles licensed pursuant to chapter 246, residents who filed a return on personal income under chapter 229 in the last tax year and recipients of unemployment compensation under chapter 567.

(c) Annually the Jury Administrator shall combine the names from the lists compiled under subsection (b) of this section. The Jury Administrator shall delete, where possible, duplicate names in order to insure that names occurring on any list are given only a single chance to be selected and shall delete, where possible, the names of persons who may be excluded from the list compiled pursuant to subsection (c) of section 51-217 and the names appearing on the list of deceased persons supplied by the Commissioner of Public Health.

(d) The Jury Administrator shall select, at random from the list compiled as provided in subsection (c) of this section, the number of names required by section 51-220. These names for each town in the state and the names of persons whose jury service was continued from the previous jury year shall constitute such town’s final list of prospective jurors for service starting the next succeeding September. The final list for each town shall contain the name and street address of each prospective juror. In the event that a new master file is unavailable or defective, the Chief Court Administrator may authorize the Jury Administrator to continue to summon jurors from the list compiled pursuant to subsection (c) of this section during the previous year.

(e) If the Jury Administrator determines at any time that there is a need to supplement the number of names on the final list of jurors for each town within a judicial district, the Jury Administrator, so far as he or she is able, shall select in proportion to the population of each town, at random, from the names not selected pursuant to subsection (d) of this section such number of prospective jurors as the Jury Administrator determines is necessary.

(P.A. 82-11, S. 3, 12; P.A. 83-295, S. 26, 27; June Sp. Sess. P.A. 83-5, S. 6, 18; P.A. 84-393, S. 8, 18, 20; P.A. 86-278, S. 7, 12; P.A. 94-169, S. 10, 20; P.A. 96-179, S. 3; P.A. 97-200, S. 6; P.A. 98-81, S. 7; P.A. 99-268, S. 38, 46; P.A. 00-116, S. 3, 4, 7; 00-169, S. 22, 36; P.A. 01-195, S. 56, 181; P.A. 12-133, S. 15.)

History: P.A. 82-11, S. 3, effective October 1, 1982, and applicable to the summoning of jurors who are summoned for jury duty on and after September 1, 1982; P.A. 83-295 amended Subsec. (b) to require the jury administrator to use “twice” the percentage of a town’s voter list which is determined necessary to meet the town’s juror requirement, effective June 9, 1983, and applicable to selection and summoning of jurors for jury duty on or after September 1, 1983; June Sp. Sess. P.A. 83-5, effective July 1, 1985, and applicable to summoning of jurors for jury duty on and after September 1, 1986, amended Subsec. (c) by replacing “master list” with “final list” and providing that such list shall include names of persons whose jury service was continued from the previous year; P.A. 84-393 repealed amendments enacted by June Sp. Sess. P.A. 83-5, amended Subsec. (a), making provisions applicable to jurors selected and summoned to serve on or before August 31, 1986, and added Subsec. (b) re list of motor vehicle operators and preparation of master list by jury administrator, applicable to jurors selected and summoned to serve on or after September 1, 1986; P.A. 86-278 amended Subsec. (b) by adding provision re supplement to final list for each town within a judicial district of such number of prospective jurors as the jury administrator deems necessary; P.A. 94-169 eliminated obsolete provisions, effective July 1, 1994; P.A. 96-179 revised section to include lists of motor vehicle operators, residents who are subject to personal income tax, recipients of public assistance and unemployment compensation for juror selection process commencing September 1, 1997, and to provide that Jury Administrator shall notify judiciary committee not later than February 1, 1997, if any of specific lists cannot be incorporated in juror selection list; P.A. 97-200 amended Subsec. (a) by deleting provisions re list of licensed motor vehicle operators or registered motor vehicle owners, deleting requirement of list of residents who are recipients of public assistance and adding provisions re list of electors and requirement that all lists supplied to Jury Administrator be in format prescribed by Jury Administrator, made corresponding changes and rephrased Subsecs. (b) and (c), and in Subsecs. (d) and (e) deleted references to selection by rotation; P.A. 98-81 amended Subsec. (b) by deleting “subject to taxation on personal income under chapter 229” and adding “who filed a return on personal income under chapter 229 in the last tax year”; P.A. 99-268 amended Subsec. (a) by prohibiting electors lists supplied to the Jury Administrator from including federal Social Security numbers and made technical changes, effective June 29, 1999; P.A. 00-116 amended Subsec. (a) to provide that, upon request, the Commissioner of Public Health shall annually provide Jury Administrator with most recent updated list of deceased persons, amended Subsec. (c) to authorize Jury Administrator to delete names excluded from list pursuant to Sec. 51-217(c) and names of deceased persons, and amended Subsec. (d) to provide that in event new master file is unavailable or defective, the Chief Court Administrator may authorize Jury Administrator to summon jurors using list compiled during previous year, effective September 1, 2000 (Revisor’s note: P.A. 00-116, S. 4, effective September 1, 2002, made identical amendments); P.A. 00-169 revised effective date of P.A. 99-268 but without affecting this section; P.A. 01-195 made technical changes in Subsecs. (d) and (e), effective July 11, 2001; P.A. 12-133 amended Subsec. (a) to add provision re Commissioner of Motor Vehicles to supply Jury Administrator with latest updated file of holders of identity cards issued under Sec. 1-1h, and make technical changes.



Section 51-223 - State Jury Commission. Inquiry blanks. Jury lists.

Section 51-223 is repealed.

(1949 Rev., S. 7912; 1949, 1951, S. 3164d; 1959, P.A. 28, S. 206; February, 1965, P.A. 620, S. 2; 1967, P.A. 718, S. 1; P.A. 74-183, S. 53, 291; P.A. 76-52, S. 7, 8; P.A. 76-436, S. 103, 681; P.A. 82-11, S. 6, 12; June Sp. Sess. P.A. 83-5, S. 17, 18; P.A. 84-393, S. 18–20.)



Section 51-224 - Incomplete list. Preparation of subsequent list.

If a registrar of voters of a town, after a request from the Jury Administrator pursuant to section 51-222a, fails to provide the list to the Jury Administrator or to the Jury Administrator’s representative, the Jury Administrator shall notify the state’s attorney for the judicial district of the town from which such list has not been received and shall, at the same time, notify the registrar of voters of such town that such list has not been received. In addition, if the Jury Administrator has not received a list from a registrar of voters of a town, and determines there is a need for additional jurors, the Jury Administrator shall select from the list compiled under subsection (b) of section 51-222a, the names of as many persons as are necessary to make up the number of jurors provided for that town or city, who are in his judgment qualified and eligible to serve.

(1949 Rev., S. 7913; 1951, S. 3165d; P.A. 82-11, S. 7, 12; June Sp. Sess. P.A. 83-5, S. 9, 18; P.A. 84-393, S. 9, 18, 20; P.A. 86-278, S. 8, 12; P.A. 94-169, S. 11, 20; P.A. 96-179, S. 4; P.A. 97-200, S. 7.)

History: P.A. 82-11 replaced references to “jury commissioners” and “clerk of the superior court” with “state jury commission” and “jury administrator”, respectively, and deleted provisions concerning the procedure if a jury committee fails to submit a jury list; June Sp. Sess. P.A. 83-5, effective July 1, 1985, and applicable to summoning of jurors for jury duty on and after September 1, 1986, deleted provision re inability of jury commission to prepare list of qualified jurors and replaced state jury commission with jury administrator in provision re selection of jurors if jury committee fails to send list; P.A. 84-393 repealed amendments enacted by June Sp. Sess. P.A. 83-5 and amended Subsec. (a) by adding specific language re erasure from list by state jury commission of persons not qualified to serve as jurors and making provisions of Subsec. applicable to jurors selected and summoned to serve on or before August 31, 1986; and added Subsec. (b) re failure of jury committee to send in list and preparation of subsequent list by jury administrator, applicable to jurors selected and summoned to serve on or after September 1, 1986; P.A. 86-278 amended Subsec. (b) by adding “or if the jury administrator determines there is a need for additional jurors”; P.A. 94-169 eliminated obsolete provisions, effective July 1, 1994; P.A. 96-179 added reference to list compiled under Sec. 51-222a(b) for juror selection process commencing September 1, 1997; P.A. 97-200 rephrased section and added provision re notification of state’s attorney if town fails to provide list.



Section 51-225 to 51-228 - Compensation of members of State Jury Commission. Designation of clerks. Preparation of slips with jurors’ names and placement in jury boxes. Summoning of jurors for court in Tolland County from Manchester and in Middlesex County from Wallingford and Meriden. Jurors for the judicial district of Ansonia-Milford. List of jurors for court of common pleas for judicial district of Waterbury. List of jurors for Circuit Court; drawing of jurors. Transmission of lists of jurors for coroners inquests to town clerks.

Sections 51-225 to 51-228, inclusive, are repealed.

(1949 Rev., S. 3609, 7914, 7916, 7917; 1949, S. 3167d, 3172d; 1951, S. 1973d; 1955, S. 3167d; 1959, P.A. 28, S. 98, 208; 1963, P.A. 447, S. 1, 2; 1967, P.A. 256, S. 1, 2; 695, S. 3–5; 901, S. 10; 1971, P.A. 555, S. 2, 3; 1972, P.A. 165, S. 6, 7; June, 1972, P.A. 1, S. 19, 20; P.A. 74-183, S. 196, 280, 291; P.A. 75-26, S. 3, 8; 75-578, S. 17; P.A. 76-435, S. 6, 66, 82; 76-436, S. 469, 675, 681; P.A. 77-576, S. 13, 17, 65; P.A. 82-11, S. 8, 12; 82-248, S. 125; 82-298, S. 3; June Sp. Sess. P.A. 83-5, S. 17, 18; P.A. 84-393, S. 18–20.)



Section 51-229 - Additional jurors may be drawn at any time.

The Superior Court may, at any time, at its discretion, order the drawing of a sufficient number of additional jurors to prevent the necessity of summoning talesmen.

(1949 Rev., S. 7918; 1959, P.A. 28, S. 207; P.A. 74-183, S. 54, 291; P.A. 76-436, S. 104, 681.)

History: 1959 act included circuit court; P.A. 74-183 removed circuit court from purview of section, reflecting transfer of its functions to court of common pleas, effective December 31, 1974; P.A. 76-436 removed court of common pleas from purview of section, reflecting transfer of its functions to superior court, effective July 1, 1978.



Section 51-230 - Drawing of jurors in judicial districts.

Section 51-230 is repealed.

(1949 Rev., S. 7915; 1949, 1953, 1955, S. 3168d; 1957, P.A. 327, S. 1; 1961, P.A. 346, S. 1; 1967, P.A. 785, S. 1; 1972, P.A. 165, S. 8; June, 1972, P.A. 1, S. 20; P.A. 74-183, S. 84a, 291.)



Section 51-231 - Drawing of jurors.

Section 51-231 is repealed, effective October 1, 1997.

(1955, S. 3169d; 1957, P.A. 327, S. 2; 1961, P.A. 346, S. 2; 1967, P.A. 785, S. 2; P.A. 74-183, S. 84, 291; P.A. 75-530, S. 10, 35; P.A. 76-436, S. 128, 681; P.A. 77-452, S. 18, 72; 77-576, S. 14, 65; P.A. 82-307, S. 3, 8; P.A. 97-200, S. 10.)



Section 51-231a - Clerk to furnish slips containing the names of jurors.

Section 51-231a is repealed.

(P.A. 75-26, S. 4, 8; P.A. 77-576, S. 17, 65.)



Section 51-232 - Summoning of jurors. Juror questionnaire. Reduction of panel. Courthouse.

(a) The Jury Administrator shall send to each juror drawn, by first class mail, a notice stating the place where and the time when he is to appear and such notice shall constitute a sufficient summons unless a judge of said court directs that jurors be summoned in some other manner.

(b) Such summons or notice shall also state the fact that a juror has a right to one postponement of the juror’s term of juror service for not more than ten months and may contain any other information and instructions deemed appropriate by the Jury Administrator. If the date to which the juror has postponed jury service is improper, unavailable or inconvenient for the court, the Jury Administrator shall assign a date of service which, if possible, is reasonably close to the postponement date selected by the juror. Such notice or summons shall be made available to any party or the attorney for such party in an action to be tried to a jury. The Jury Administrator may grant additional postponements within or beyond said ten months but not beyond one year from the original summons date.

(c) The Jury Administrator shall send to a prospective juror a juror confirmation form and a confidential juror questionnaire. Such questionnaire shall include questions eliciting the juror’s name, age, race and ethnicity, occupation, education and information usually raised in voir dire examination. The questionnaire shall inform the prospective juror that information concerning race and ethnicity is required solely to enforce nondiscrimination in jury selection, that the furnishing of such information is not a prerequisite to being qualified for jury service and that such information need not be furnished if the prospective juror finds it objectionable to do so. Such juror confirmation form and confidential juror questionnaire shall be signed by the prospective juror under penalty of false statement. Copies of the completed questionnaires shall be provided to the judge and counsel for use during voir dire or in preparation therefor. Counsel shall be required to return such copies to the clerk of the court upon completion of the voir dire. Except for disclosure made during voir dire or unless the court orders otherwise, information inserted by jurors shall be held in confidence by the court, the parties, counsel and their authorized agents. Such completed questionnaires shall not constitute a public record.

(d) The number of jurors in a panel may be reduced when, in the opinion of the court, such number of jurors is in excess of reasonable requirements. Such reduction by the clerk shall be accomplished by lot to the extent authorized by the court and the jurors released shall be subject to recall for jury duty only if and when required.

(e) In each judicial district, the Chief Court Administrator shall designate one or more courthouses to be the courthouse to which jurors shall originally be summoned. The court may assign any jurors of a jury pool to attend any courtroom within the judicial district.

(1949 Rev., S. 7915; 1955, S. 3170d; 1959, P.A. 28, S. 209; 1967, P.A. 695, S. 6; 1971, P.A. 870, S. 8; P.A. 74-183, S. 279, 291; P.A. 76-436, S. 241, 681; P.A. 77-576, S. 15, 65; P.A. 78-280, S. 89, 127; P.A. 82-11, S. 9, 12; June Sp. Sess. P.A. 83-5, S. 10, 18; P.A. 84-393, S. 10, 18, 20; P.A. 86-278, S. 9, 12; P.A. 94-169, S. 12, 20; P.A. 96-179, S. 5, 9; P.A. 97-200, S. 9; P.A. 00-116, S. 5, 7.)

History: 1959 act added reference to section 51-227a; 1967 act rephrased section; 1971 act added provisions re reduction of number of jurors in a panel, effective September 1, 1971; P.A. 74-183 deleted reference to drawing of jurors under provisions of Sec. 51-227a or 51-230, effective December 31, 1974; P.A. 76-436 substituted “court” for “courts” reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 77-576 added Subsec. (b), effective July 1, 1978; P.A. 78-280 made minor changes in wording of Subsec. (a); P.A. 82-11 amended Subsec. (a) by deleting provisions concerning notice of the time and place of the drawing of a jury and adding a provision that the notice and summons to a juror is available to a party or his attorney; June Sp. Sess. P.A. 83-5, effective July 1, 1985, and applicable to summoning of jurors for jury duty on and after September 1, 1986, added provision in Subsec. (a) re information to be included on summons or notice, added provision in Subsec. (b) re juror confirmation form and confidential juror questionnaire, and relettered remaining subsections; P.A. 84-393 repealed amendments enacted by June Sp. Sess. P.A. 83-5 and amended Subsec. (a), making provisions applicable to jurors selected and summoned to serve on or before August 31, 1986, and added Subsec. (b) re summoning of jurors, juror confirmation form, confidential juror questionnaire, reduction in panel and courthouse to which jurors are summoned, applicable to jurors selected and summoned to serve on or after September 1, 1986; P.A. 86-278 amended Subsec. (a) by making provisions apply in any judicial district to which the provisions of Sec. 51-238a(a) are not applicable, to jurors selected and summoned to serve on or after September 1, 1986; amended Subsec. (b) by adding provision re assignment of date of service by jury administrator if postponement date is improper, unavailable or inconvenient and making provisions apply in any judicial district to which the provisions of Sec. 51-238a(a) are applicable; and added Subsec. (c) re procedures for summoning jurors on or after September 1, 1987, in any judicial district to which the provisions of Sec. 51-238a(a) are applicable; P.A. 94-169 eliminated obsolete provisions, effective July 1, 1994; P.A. 96-179 amended Subsec. (c) by adding provision requiring questionnaire to include questions eliciting juror’s name, age, race and ethnicity, occupation and education and to inform juror that such information is required solely to enforce nondiscrimination in jury selection and not prerequisite to qualification for jury service and information need not be furnished if juror finds it objectionable, effective September 1, 1996; P.A. 97-200 amended Subsec. (a) by deleting references to clerk of the court and Sec. 51-231 and amended Subsec. (e) to add provision authorizing court to assign any jurors of a jury pool to attend any courtroom within the judicial district; P.A. 00-116 amended Subsec. (b) by making technical changes, changing “one year “ to “ten months” for postponement of jury service and authorizing Jury Administrator to grant additional postponements within or beyond 10-month period but not beyond one year from original summons date, effective September 1, 2000.



Section 51-232a - Modification of date, location or other condition of juror service.

The Jury Administrator may modify the date, location or other condition of juror service in order to meet the urgent needs of the court. The Jury Administrator shall employ any means of notice that is appropriate under the circumstances.

(P.A. 84-393, S. 11, 20; 84-546, S. 112, 173; P.A. 94-169, S. 13, 20.)

History: (Revisor’s note: P.A. 84-546 made technical change in repealed section 11 of June Sp. Sess. P.A. 83-5 which the Revisors applied to identically worded provision of the successor act, P.A. 84-393); P.A. 94-169 deleted Subsec. (b) which limited applicability of section to jurors selected and summoned to serve on or after September 1, 1986, effective July 1, 1994.



Section 51-232b - Limitation re summons for jury duty.

Notwithstanding the provisions of sections 51-217a and 51-238a, when the number of jurors available for service for the jury year has been exhausted a juror may be impaneled in a new case not sooner than three months after he has been in attendance as a juror.

(P.A. 84-393, S. 15, 20; P.A. 86-278, S. 10, 12; P.A. 94-169, S. 14, 20.)

History: P.A. 86-278 amended Subsec. (a) by providing that, notwithstanding Secs. 51-217a and 51-238a, a juror may be impaneled not sooner than three months after attendance as juror, when number of available jurors has been exhausted; P.A. 94-169 deleted Subsec. (b) which limited applicability of section to jurors selected and summoned to serve on or after September 1, 1986, effective July 1, 1994.



Section 51-233 - Verdict not affected by irregularities in summoning jurors.

No verdict may be set aside on account of any irregularity in summoning the jury.

(1949 Rev., S. 7919; P.A. 82-248, S. 126.)

History: P.A. 82-248 rephrased section, substituting “may” for “shall”.



Section 51-234 - Accommodations for jury panel.

The Office of the Chief Court Administrator shall provide a suitable assembly room in the courthouse for the common jury panel.

(1955, S. 3171d; 1961, P.A. 517, S. 35; P.A. 77-614, S. 73, 610; P.A. 84-436, S. 9, 12; P.A. 97-200, S. 8.)

History: 1961 act substituted public works commissioner for county commissioners in Hartford, Fairfield and New Haven counties, county government having been abolished; P.A. 77-614 replaced public works commissioner with commissioner of administrative services; P.A. 84-436 replaced commissioner of administrative services with office of the chief court administrator, effective July 1, 1985; P.A. 97-200 deleted reference to Sec. 51-231.



Section 51-235 and 51-236 - Summoning of justice jurors. Return of jury warrant; fine.

Sections 51-235 and 51-236 are repealed.

(1949 Rev., S. 7923, 7924, 7929; 1959, P.A. 28, S. 204; P.A. 82-11, S. 11, 12.)



Section 51-237 - Jurors failing to appear.

Each juror, duly chosen, drawn and summoned, who fails to appear shall be subject to a civil penalty, the amount of which shall be established by the judges of the Superior Court, but the court may excuse such juror from the payment thereof. If a sufficient number of the jurors summoned do not appear, or if for any cause there is not a sufficient number of jurors to make up the panel, the court may order such number of persons who qualify for jury service under section 51-217 to be summoned as may be necessary, as talesmen, and any talesman so summoned who makes default of appearance without sufficient cause shall be subject to a civil penalty, the amount of which shall be established by the judges of the Superior Court. The provisions of this section shall be enforced by the Attorney General within available appropriations.

(1949 Rev., S. 7925; 1959, P.A. 28, S. 99; June Sp. Sess. P.A. 83-5, S. 12, 18; P.A. 84-393, S. 12, 18, 20; P.A. 94-169, S. 15, 20; P.A. 96-179, S. 7; P.A. 10-180, S. 3.)

History: 1959 act deleted reference to justice as empowered to excuse juror or order summoning of talesmen; June Sp. Sess. P.A. 83-5, effective July 1, 1985, and applicable to summoning of jurors for jury duty on and after September 1, 1986, increased fine for failure to appear from $5 to $90 and replaced “judicious electors” with “persons who qualify for jury service under section 51-217”; P.A. 84-393 repealed amendments enacted by June Sp. Sess. P.A. 83-5 and amended Subsec. (a), making provisions applicable to jurors selected and summoned to serve as jurors on or before August 31, 1986, and added Subsec. (b) re fine of juror or talesman failing to appear, increasing fine to $90 and making provisions of Subsec. (b) applicable to jurors selected and summoned to serve on or after September 1, 1986; P.A. 94-169 eliminated obsolete provisions, effective July 1, 1994; P.A. 96-179 changed penalty for failure to appear as juror from $90 to an infraction; P.A. 10-180 provided that juror or talesman who fails to appear shall be subject to civil penalty in amount to be established by judges of the Superior Court, deleted provisions re commission of infraction, required Attorney General, within available appropriations, to enforce provisions of section and made a technical change.



Section 51-237a - Permission for juror to be absent.

Any juror summoned to appear may, in the discretion of the judge of the court to which he is summoned, be permitted to absent himself from the court until a jury on which he may be serving is being impaneled if the judge is satisfied that the juror will return pursuant to the direction of the court. The juror shall not be compensated as provided in section 51-247 for any day in which he is not directed to return.

(1969, P.A. 240; P.A. 82-248, S. 127.)

History: P.A. 82-248 rephrased provisions but made no substantive change.



Section 51-238 - Judge may direct juror attendance.

Jurors attending court held by any judge may be directed by the judge to attend court held by any other judge in the same judicial district.

(1949 Rev., S. 7921; 1949, March, 1950, 1955, S. 3173d; 1963, P.A. 206; P.A. 73-64; P.A. 76-436, S. 383, 681; P.A. 77-576, S. 16, 65; P.A. 78-280, S. 90, 127; P.A. 82-248, S. 128; June Sp. Sess. P.A. 83-5, S. 17, 18; P.A. 84-393, S. 13, 18, 20; P.A. 94-169, S. 16, 20.)

History: 1963 act decreased maximum court attendance from eight to four weeks, adding provision for presiding judge determining lesser periods; P.A. 73-64 added exception to provision prohibiting impaneling of juror in new case after he has attended court for four weeks or lesser periods as determined by presiding judge; P.A. 76-436 added reference to judicial districts and revised section to reflect transfer of common pleas court functions to superior court by deleting references to the court of common pleas, effective July 1, 1978; P.A. 77-576 deleted reference to counties; P.A. 78-280 revised provision re impaneling of jurors in new cases to replace reference to court “session” with “three-month period”, reflecting fact that court now sits continuously; P.A. 82-248 rephrased section but made no substantive changes; June Sp. Sess. P.A. 83-5 repealed section effective July 1, 1985; P.A. 84-393 repealed June Sp. Sess. P.A. 83-5, thereby reviving section, and made provisions of Subsec. (a) applicable to jurors selected and summoned to serve on or before August 31, 1986, and added Subsec. (b) re attendance in court applicable to jurors selected and summoned to serve on or after September 1, 1986; P.A. 94-169 eliminated obsolete provisions, effective July 1, 1994.

Cited. 40 CA 762.



Section 51-238a - Length of term of service as juror.

The length of the term of service for jurors shall be one day except that (1) if a juror is impaneled on a jury trial which lasts more than one day, then the term of service shall be the length of that trial, or (2) if a juror is administered the voir dire oath and examination of such juror is not completed during that day, then the term of service shall be through the completion of the examination, if the juror is not selected, or the length of the jury trial, if the juror is selected, or (3) if the court otherwise orders, then the term of service shall be such number of days as the court may order.

(P.A. 84-393, S. 14, 20; P.A. 85-140, S. 7; P.A. 86-278, S. 11, 12; P.A. 94-169, S. 17, 20.)

History: P.A. 85-140 amended Subsec. (a) by inserting a new Subdiv. (2) re the term of service for a juror administered the voir dire oath whose examination has not been completed during that day, and redesignated former Subdiv. (2) as Subdiv. (3); P.A. 86-278 amended Subsec. (a) by adding “in any judicial district so designated by the chief court administrator” and inserted new Subsec. (b) providing that except as provided in Subsec. (a), the length of term of service as a juror shall be such period as presiding judge directs, provided juror shall not be impaneled in new case during three-month period after jury service, relettering former Subsec. (b) as (c); P.A. 94-169 eliminated obsolete provisions, effective July 1, 1994.



Section 51-239 - Selection of panel.

The clerk of the court, in impaneling the jury for the trial of each cause, shall, when more jurors are in attendance than are required for the panel, designate by lot those who shall compose the panel.

(1949 Rev., S. 7922; 1953, S. 3174d.)

Cited. 41 CS 48.



Section 51-239a - (Formerly Sec. 51-164e). Transfer of trial to jury session.

Section 51-239a is repealed.

(1959, P.A. 28, S. 33; 1971, P.A. 738; 870, S. 3; 1972, P.A. 281, S. 26; P.A. 74-183, S. 68, 291; P.A. 76-436, S. 82, 681; P.A. 78-379, S. 26, 27.)



Section 51-239b - (Formerly Sec. 51-164d). Waiver of jury in civil actions.

In civil actions a jury shall be deemed waived unless requested by either party in accordance with the provisions of section 52-215.

(1959, P.A. 28, S. 32; 1963, P.A. 418; 1971, P.A. 40, S. 4; 652, S. 1; P.A. 74-183, S. 67, 291; P.A. 75-577, S. 3, 126; P.A. 76-436, S. 81, 681; P.A. 80-313, S. 54.)

History: 1963 act specified that there is no right to jury trial in summary process case where no money damages are claimed; 1971 acts revised provision re trial by six-person jury in circuit court to specify applicability to “criminal” trials and to delete clause which allowed a party to the action to claim a full jury of twelve; P.A. 74-183 replaced circuit court with court of common pleas, reflecting transfer of circuit court functions to common pleas court, and removed from prohibition against right to jury trial civil actions where amount, legal interest or property in demand does not exceed $250 and summary process cases where no money damages are claimed, effective December 31, 1974; P.A. 75-577 revised prohibition re right to trial by jury to change maximum penalty from fine of $50 to fine of $99; Sec. 51-266 transferred to Sec. 51-164d in 1975; P.A. 76-436 amended provision re trial by jury of six to delete reference to trial by court of common pleas, all trial jurisdiction having been transferred to superior court and to add exception, effective July 1, 1978; Sec. 51-164d transferred to Sec. 51-239b in the 1977 Court Reorganization Supplement; P.A. 80-313 deleted detailed provisions governing right to trial by jury where fine would exceed $99 or imprisonment would exceed 30 days or where party to criminal action demands trial by jury of issues so triable by right and provisions re judge’s duty to notify defendant of right to jury, re waiver of right and re six-person juries.

See Sec. 54-82 re accused’s election of trial by court or jury.

See Sec. 54-82b re right to trial by jury.

Under former statute accused was not entitled to a jury trial before justice of the peace. 12 C. 454. Sec. 51-266 cited. 222 C. 591.

Accused in any criminal case, proceeding or prosecution may elect, when called upon to plead, to be tried by court instead of by jury. 33 CS 739.

Language of statute unequivocal, criteria based on 1808 statute essentially unchanged and constitutional rights not violated. 4 Conn. Cir. Ct. 494. Jury trial not mandatory when accused presented on information for violation of section 53-300. Id. Cited. 6 Conn. Cir. Ct. 452; 527. Statute is constitutional denial of trial by jury. Id., 558.

Annotations to present section:

Cited. 40 CA 261.

Cited. 36 CS 551; Id., 578. Cited. 37 CS 693.



Section 51-240 - Examination of jurors in civil actions.

(a) In any civil action tried before a jury, either party shall have the right to examine, personally or by his counsel, each juror outside the presence of other prospective jurors as to his qualifications to sit as a juror in the action, or as to his interest, if any, in the subject matter of the action, or as to his relations with the parties thereto.

(b) If the judge before whom the examination is held is of the opinion from the examination that any juror would be unable to render a fair and impartial verdict, the juror shall be excused by the judge from any further service upon the panel, or in the action, as the judge determines.

(c) The right of examination shall not be abridged by requiring questions to be put to any juror in writing and submitted in advance of the commencement of the action.

(1949 Rev., S. 7908; 1967, P.A. 847; P.A. 77-255; P.A. 80-313, S. 55; P.A. 82-248, S. 129.)

History: 1967 act replaced “may examine” with “shall have the right to examine personally or by his counsel” and added provision prohibiting abridgment of examination right by requiring that questions be put to juror in writing and submitted in advance of commencement of action; P.A. 77-255 required that examination be made “outside the presence of other prospective jurors”; P.A. 80-313 removed criminal actions from purview of section and made minor changes in wording, i.e. substituting “the” for “such”, etc.; P.A. 82-248 inserted Subsec. indicators and made minor technical changes to Subsec. (c).

See Sec. 54-82f re voir dire examination.

Court did not improperly compel plaintiff to attend jury selection. 108 CA 156.

Cited. 33 CS 599.

Defendant in bastardy proceeding has absolute right to voir dire and did not waive it by proceeding to trial after his objection was overruled. 4 Conn. Cir. Ct. 639.

Subsec. (b):

Cited. 2 CA 58.



Section 51-241 - Peremptory challenges in civil actions.

On the trial of any civil action to a jury, each party may challenge peremptorily three jurors. Where the court determines a unity of interest exists, several plaintiffs or several defendants may be considered as a single party for the purpose of making challenges, or the court may allow additional peremptory challenges and permit them to be exercised separately or jointly. For the purposes of this section, a “unity of interest” means that the interests of the several plaintiffs or of the several defendants are substantially similar. A unity of interest shall be found to exist among parties who are represented by the same attorney or law firm. In addition, there shall be a presumption that a unity of interest exists among parties where no cross claims or apportionment complaints have been filed against one another. In all civil actions, the total number of peremptory challenges allowed to the plaintiff or plaintiffs shall not exceed twice the number of peremptory challenges allowed to the defendant or defendants, and the total number of peremptory challenges allowed to the defendant or defendants shall not exceed twice the number of peremptory challenges allowed to the plaintiff or plaintiffs.

(1949 Rev., S. 7926; 1953, S. 3175d; 1959, P.A. 28, S. 100; 1971, P.A. 40, S. 2; P.A. 93-176, S. 1; P.A. 01-152, S. 1.)

History: 1959 act deleted reference to action before justice of the peace; 1971 act allowed three challenges without exception where previously three challenges were allowed in trials with six-person juries and four challenges in trials with twelve-person juries, effective April 12, 1971, and applicable to all civil actions claimed for jury trial on and after that date; P.A. 93-176 added provision re peremptory challenges when the court determines a unity of interest exists and defined “unity of interest”; P.A. 01-152 added provisions that a unity of interest shall be found to exist among parties represented by the same attorney or law firm, that there shall be a presumption that a unity of interest exists among parties where no cross complaints or apportionment complaints have been filed and that the total number of peremptory challenges allowed to one side shall not exceed twice the number allowed to the other side.

Cited. 42 CA 542. P.A. 93-176 cited. Id. No unity of interest where a jury might determine each party was negligent in separate and distinct manner and their interests were therefore antagonistic. 50 CA 539. Trial court improperly limited number of peremptory challenges on the ground that defendants had a unity of interest. 55 CA 460. Is within court’s discretion whether to give each party bound by a unity of interest with another party individual peremptory challenges. 65 CA 738. Section does not allow court to grant additional peremptory challenges to only one side in a civil case. 84 CA 656.

Cited. 41 CS 48.



Section 51-243 - Alternate jurors in civil cases.

(a) In any civil action to be tried to the jury in the Superior Court, if it appears to the court that the trial is likely to be protracted, the court may, in its discretion, direct that, after a jury has been selected, two or more additional jurors shall be added to the jury panel, to be known as “alternate jurors”. Alternate jurors shall have the same qualifications and be selected and subject to examination and challenge in the same manner and to the same extent as the jurors constituting the regular panel. In any case when the court directs the selection of alternate jurors, each party may peremptorily challenge four jurors. Where the court determines a unity of interest exists, several plaintiffs or several defendants may be considered as a single party for the purpose of making challenges, or the court may allow additional peremptory challenges and permit them to be exercised separately or jointly. For the purposes of this subsection, a “unity of interest” means that the interests of the several plaintiffs or of the several defendants are substantially similar. A unity of interest shall be found to exist among parties who are represented by the same attorney or law firm. In addition, there shall be a presumption that a unity of interest exists among parties where no cross claims or apportionment complaints have been filed against one another. In all civil actions, the total number of peremptory challenges allowed to the plaintiff or plaintiffs shall not exceed twice the number of peremptory challenges allowed to the defendant or defendants, and the total number of peremptory challenges allowed to the defendant or defendants shall not exceed twice the number of peremptory challenges allowed to the plaintiff or plaintiffs.

(b) Alternate jurors shall be sworn separately from those constituting the regular panel, and the oaths to be administered shall be as provided in section 1-25.

(c) Alternate jurors shall attend at all times upon trial of the action. They shall be seated when the case is on trial with or near the jurors constituting the regular panel, with equal opportunity to see and hear all matters adduced in the trial.

(d) If, at any time, any juror shall, for any reason, become unable to further perform his or her duty, the court may excuse such juror. If any juror is so excused or dies, the court may order that an alternate juror who is designated by lot to be drawn by the clerk, shall become a part of the regular panel and the trial shall then proceed as though the alternate juror had been a member of the regular panel from the time when the trial was begun. If a juror becomes a member of the regular panel after deliberations have begun, the jury shall be instructed by the court that deliberations by the jury shall begin anew.

(e) A juror selected to serve as an alternate shall not be segregated from the regular panel except when the case is given to the regular panel for deliberation at which time such alternate juror shall be dismissed from further service on the case or may remain in service under the direction of the court.

(1949 Rev., S. 7911; 1953, S. 3163d; March, 1958, P.A. 27, S. 40; 1959, P.A. 28, S. 211; 1969, P.A. 518; 1971, P.A. 40, S. 3; P.A. 73-576, S. 2, 4; P.A. 74-183, S. 56, 291; P.A. 76-336, S. 17; 76-436, S. 106, 681; P.A. 77-452, S. 20, 72; P.A. 80-313, S. 56; P.A. 82-248, S. 130; 82-307, S. 4, 8; P.A. 93-176, S. 2; P.A. 01-152, S. 2; P.A. 12-133, S. 16.)

History: 1959 act included circuit court; 1969 act amended Subsec. (c) to delete provision which had forbidden alternate jurors to counsel or confer with jurors on regular panel concerning trial matters unless they become part of regular panel, to allow substitution of alternate juror for juror at any time rather than “before the case is committed to the jury” and to add provision forbidding segregation of alternates from regular panel except during deliberation at which time alternates are dismissed from service; 1971 act amended provision re challenges in civil actions to allow four challenges in all cases where previously five challenges were allowed where trial was to twelve-person jury and four where trial was to six-person jury and substituted “Connecticut Correctional Institution, Somers” for “State Prison”; P.A. 73-576 amended provision re challenges in Subsec. (a) to allow eight challenges in all cases where offense is punishable by imprisonment for less than life where previously ten challenges were allowed in such cases tried to twelve-person jury and eight in cases tried to six-person jury and to allow four challenges in all other cases where previously five challenges were allowed in cases tried to twelve-person jury and four in cases tried to six-person jury, effective June 12, 1973, and applicable to all prosecutions claimed for jury trial on and after that date; P.A. 74-183 removed circuit court trials from purview of section, reflecting transfer of its functions to court of common pleas, effective December 31, 1974; P.A. 76-336 specified that eight challenges allowed where imprisonment is “for more than one year”; P.A. 76-436 deleted specific reference to Somers Correctional Institution in Subsec. (a), effective July 1, 1978; P.A. 77-452 made technical correction in Subsec. (a); P.A. 80-313 removed criminal prosecutions from purview of section and deleted provision re number of challenges allowed in certain categories of criminal prosecutions; P.A. 82-248 rephrased the section and redesignated parts of former Subsec. (c) as new Subsecs. (d) and (e); P.A. 82-307 amended Subsec. (a) by changing the number of alternate jurors from “one or two” to two “or more” and amended Subsec. (c) to reflect this change; P.A. 93-176 amended Subsec. (a) to add provision re peremptory challenges when the court determines a unity of interest exists and define “unity of interest”; P.A. 01-152 amended Subsec. (a) to add provisions that a unity of interest shall be found to exist among parties represented by the same attorney or law firm, that there shall be a presumption that a unity of interest exists among parties where no cross complaints or apportionment complaints have been filed and that the total number of peremptory challenges allowed to one side shall not exceed twice the number allowed to the other side; P.A. 12-133 amended Subsec. (d) by adding provision re jury instruction if juror becomes a member of the regular panel after deliberations have begun, amended Subsec. (e) by adding provision re alternate juror may remain in service when case is given to regular panel for deliberation, and made technical changes.

See Sec. 54-82h re alternate jurors in criminal prosecutions.

Cited. 41 CS 48.

Juror excused from trial in process because of stress and strain resulting from his check problems held valid compliance with statute. 6 Conn. Cir. Ct. 439.

Subsec. (a):

Cited. 191 C. 62. Jury obtained by a party who exercises peremptory challenges not required by law is not a biased jury, but, by allowing such party to exclude jurors suspected of bias or partiality, is a fair and impartial jury. 279 C. 622.

Cited. 25 CA 702. Cited. 42 CA 542. Subsec. does not allow court to grant additional peremptory challenges to only one side in a civil case. 84 CA 656.

Subsec. (c):

Cited. 182 C. 419.

Subsec. (d):

Cited. 191 C. 62.

Cited. 17 CA 121. Cited. 25 CA 702.



Section 51-243a - Orientation of jurors.

(a) All oral, written or audio-visual material presented to the juror pool with respect to the orientation of such pool shall, to the extent reasonably necessary and appropriate for the orientation of such juror pool, describe the responsibilities of jurors, describe the procedures in the courts and discuss the laws of this state. All oral remarks made to the juror pool during the orientation of such pool which describe the responsibilities of jurors, describe the procedures in the courts and discuss the laws of this state shall be recorded in a manner approved by the Office of the Chief Court Administrator.

(b) In any civil or criminal action tried before a jury, all parties, or their counsel, shall have the right to examine any written materials, any audio-visual materials and any recording or transcription of oral remarks made or given to the juror pool during orientation which describe the responsibilities of jurors, describe the procedures in the courts and discuss the laws of this state. The court may permit counsel to be present during the orientation of the juror pool.

(P.A. 96-179, S. 6.)



Section 51-244 - Jurors attending Court of Common Pleas may try civil and criminal causes at same term.

Section 51-244 is repealed.

(1949 Rev., S. 7920; 1963, P.A. 642, S. 52.)



Section 51-245 - Duty of jurors. Prohibited conversations. Fines. Assistance of interpreter for deaf and hearing impaired jurors.

(a) After a cause has been committed to a jury, the jurors shall be under the charge of an officer appointed by the court, who shall permit no other person to be present with them or to speak to them when assembled for deliberation. The jurors shall not converse with any person who is not a member of the jury relative to the cause under consideration before they have returned their verdict. When the jurors have agreed upon a verdict, they shall return it to the court.

(b) If any juror converses with any person except other members of the jury concerning the cause while it is under consideration, or voluntarily suffers any other person to converse with him, the verdict, on motion, may be set aside. The court before which the action is pending shall cause the juror to come before it and, if on inquiry the court finds him guilty, it shall fine him ten dollars. If any juror is convicted a second time of such offense, he shall be forever disqualified to sit as a juror in any case.

(c) If the officer appointed to attend on the jury, or if any juror, is guilty of any disorderly conduct or neglect of duty, or disobeys the orders of the court, the court may fine him not more than ten dollars.

(d) Notwithstanding the provisions of subsections (a) and (b) of this section, if any juror is deaf or hearing impaired, such juror shall have the assistance of a qualified interpreter who shall be present throughout the proceeding and when the jury assembles for deliberation. Such interpreter shall be provided by the Department of Rehabilitation Services at the request of the juror or the court. Such interpreter shall be subject to rules adopted pursuant to section 51-245a.

(1949 Rev., S. 7970; P.A. 82-248, S. 131; P.A. 85-271, S. 2, 5; P.A. 11-44, S. 44; June 12 Sp. Sess. P.A. 12-1, S. 95.)

History: P.A. 82-248 rephrased the section and inserted Subsec. indicators; P.A. 85-271 added Subsec. (d) re assistance of qualified interpreter for deaf and hearing impaired persons throughout proceeding and deliberation; P.A. 11-44 amended Subsec. (d) by replacing “Commission on the Deaf and Hearing Impaired” with “Bureau of Rehabilitative Services”, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (d) by replacing “Bureau of Rehabilitative Services” with “Department of Rehabilitation Services”, effective July 1, 2012.

Cited. 23 CS 24.



Section 51-245a - Rules re qualification of interpreters to assist jurors who are deaf or hearing impaired.

In accordance with the provisions of section 51-14, the judges of the Superior Court shall make such rules as they deem necessary concerning the qualification of interpreters to assist jurors who are deaf or hearing impaired pursuant to subsection (d) of section 51-245. Such rules shall ensure that such interpreters are unbiased and will not unduly influence the jury.

(P.A. 85-271, S. 4, 5.)



Section 51-246 - Court may require jury to remain together in certain cases.

In the trial of any case involving a crime punishable by death, life imprisonment without the possibility of release or life imprisonment, the court may, in its discretion, require the jury to remain together in the charge of judicial marshals during the trial and until the jury is discharged by the court from further consideration of the case.

(1949 Rev., S. 8805; P.A. 82-248, S. 132; P.A. 00-99, S. 107, 154; P.A. 12-5, S. 14.)

History: P.A. 82-248 made minor nonsubstantive changes in wording; P.A. 00-99 replaced reference to sheriff with judicial marshals, effective December 1, 2000; P.A. 12-5 replaced provision re capital case or case involving imprisonment for life with provision re case involving crime punishable by death, life imprisonment without possibility of release or life imprisonment, effective April 25, 2012.



Section 51-247 - Compensation of jurors. Guidelines re reimbursement of expenses.

(a) Each full-time employed juror shall be paid regular wages by the juror’s employer for the first five days, or part thereof, of jury service. Such payment shall be subject to the requirements of section 31-71b and any employer who violates this section shall be subject to the provisions of sections 31-71g and 31-72. A person shall not be considered a full-time employed juror on any day of jury service in which such person (1) would not have accrued regular wages to be paid by the employer if such person were not serving as a juror on that day, or (2) would not have worked more than one-half of a shift which extends into another day if such person were not serving as a juror on that day. Each juror not considered a full-time employed juror on a particular day of jury service pursuant to subdivision (1) or (2) of this subsection shall be reimbursed by the state for necessary out-of-pocket expenses incurred during that day of jury service, provided such day of service is within the first five days, or part thereof, of jury service. Each part-time employed juror and unemployed juror shall be reimbursed by the state for necessary out-of-pocket expenses incurred during the first five days, or part thereof, of jury service. Necessary out-of-pocket expenses shall include, but not be limited to, twenty cents for each mile of travel from the juror’s place of residence to the place of holding the court and return, and shall exclude food. The mileage shall be determined by the shortest direct route either by highway or by any regular line of conveyance between the points. A reimbursement award under this subsection for each day of service shall not be less than twenty dollars or more than fifty dollars. For the purposes of this subsection, “full-time employed juror” means an employee holding a position normally requiring thirty hours or more of service in each week, which position is neither temporary nor casual, and includes an employee holding a position through a temporary help service, as defined in section 31-129, which position normally requires thirty hours or more of service in each week, who has been working in that position for a period exceeding ninety days, and “part-time employed juror” means an employee holding a position normally requiring less than thirty hours of service in each week or an employee working on a temporary or casual basis. In the event that a juror may be considered to be both a full-time employed juror and a part-time employed juror for any day of the first five days, or part thereof, of jury service, such juror shall, for the purposes of this section, be considered to be a full-time employed juror only.

(b) The Jury Administrator shall establish guidelines for reimbursement of expenses pursuant to this section.

(c) Each juror who serves more than five days shall be paid by the state for the sixth day and each day thereafter at a rate of fifty dollars per day of service. A juror receiving payment under this subsection shall not be entitled to any additional reimbursement.

(1949 Rev., S. 3610; 1951, S. 1974d; 1959, P.A. 28, S. 101; 1967, P.A. 703; 901, S. 9; P.A. 79-608, S. 8, 10; P.A. 80-270, S. 1, 3; 80-483, S. 183, 186; P.A. 82-248, S. 133; P.A. 87-385, S. 1, 4; P.A. 88-55, S. 1, 2; P.A. 91-160, S. 1, 3; P.A. 94-169, S. 18, 20; P.A. 03-202, S. 13; P.A. 07-217, S. 189.)

History: 1959 act deleted reference to juror in civil action before a justice of the peace, the judicial function of the latter having been abolished; 1967 acts deleted jurors for coroner’s inquests, increased compensation from $8 to $10 per day and authorized mileage for return from court; P.A. 79-608 raised jurors’ per diem from $10 to $20 and travel allowance from $0.10 to $0.15 a mile, effective July 1, 1980; P.A. 80-270 reduced per diem to $10; P.A. 80-483 changed effective date of P.A. 80-270 from May 14, 1980, to July 1, 1980; P.A. 82-248 rephrased the section and inserted Subsec. indicators; P.A. 87-385, effective September 1, 1988, revised section, creating subdivisions within Subsec. (a), adding Subdiv. (3) re applicability of subsection to jurors summoned on or after September 1, 1988, in judicial district to which provisions of Sec. 51-238a(a) are not applicable and added Subsec. (b) re payment of wages by employer to full-time employed juror for first three days of jury service, payment of wages by state for fourth day and each day thereafter at rate of $50 per day, but no compensation for travel and added Subdiv. (3) re applicability of subsection to jurors summoned on and after September 1, 1988, to serve in judicial district to which provisions of Sec. 51-238(a) are applicable; P.A. 88-55 amended Subsec. (b)(1) by adding provisions re person not considered a full-time employed juror, definitions of necessary out-of-pocket expenses for part-time employed juror and unemployed juror and of “position” for employee who is a “full-time employed juror” and re juror who may be considered to be both full-time employed juror and part-time employed juror, inserted new Subdiv. (2) re establishment of guidelines by jury administrator for reimbursement of expenses pursuant to subsection and amended relettered Subdiv. (3) by deleting “for travel” and adding “any” before “additional reimbursement”; P.A. 91-160 amended Subsec. (a)(3) by deleting “on or after September 1, 1988,” Subsec. (b)(1) and (2) by changing “three” days to “five” days, and Subsec. (b)(4) by replacing “to serve on or after September 1, 1988,” with “for service to begin on or after September 1, 1991,”; P.A. 94-169 eliminated obsolete provisions, effective July 1, 1994; P.A. 03-202 amended Subsec. (a) by adding provisions re payment subject to requirements of Sec. 31-71b and violating employer subject to provisions of Secs. 31-71g and 31-72 and by making technical changes; P.A. 07-217 made a technical change in Subsec. (a), effective July 12, 2007.



Section 51-247a - Employer not to discharge employee or require additional hours work for jury service. Eight hours jury duty deemed a legal day’s work. Penalty. Action for recovery of wages and reinstatement. Liability of employer for failure to compensate juror-employee.

(a) An employer shall not deprive an employee of his or her employment, or threaten or otherwise coerce the employee with respect to his or her employment, because the employee receives a summons in accordance with the provisions of section 51-232, responds to the summons, or serves as a juror.

(b) Any juror-employee who has served eight hours of jury duty in any one day shall be deemed to have worked a legal day’s work as that term is used in section 31-21 and an employer shall not require the juror-employee to work in excess of said eight hours.

(c) Any employer who violates this section shall be guilty of criminal contempt, and, upon conviction thereof, may be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

(d) If an employer discharges an employee in violation of this section, the employee, within ninety days of such discharge, may bring a civil action for recovery of wages lost as a result of the violation and for an order requiring reinstatement of the employee. Damages recoverable shall not exceed lost wages for ten weeks. If the employee prevails, the employee shall be allowed a reasonable attorney’s fee fixed by the court.

(e) Any employer who fails to compensate a juror-employee pursuant to section 51-247 and who has not been excused from such duty to compensate a juror-employee pursuant to section 51-247c shall be liable to the juror-employee for damages. The juror may commence a civil action in any superior court having jurisdiction over the parties. Extreme financial hardship on the employer shall not be a defense to such action. The court may award treble damages and reasonable attorney’s fees to the juror upon a finding of wilful conduct by the employer.

(f) Each state’s attorney, assistant state’s attorney and deputy assistant state’s attorney shall collect in the name of the state and by suit when necessary, any fines imposed under this chapter.

(P.A. 80-240, S. 1, 2; June Sp. Sess. P.A. 83-5, S. 15, 18; P.A. 84-393, S. 16, 18, 20; P.A. 87-385, S. 3, 4; P.A. 08-103, S. 3.)

History: June Sp. Sess. P.A. 83-5, effective July 1, 1985, and applicable to summoning of jurors for jury duty on and after September 1, 1986, added Subsec. (c) re collection of fines by state’s attorney, assistant state’s attorney and deputy assistant state’s attorney; P.A. 84-393 repealed amendments enacted by June Sp. Sess. P.A. 83-5 and made Subsec. (a) applicable to jurors selected and summoned to serve on or before august 31, 1986, and added Subsec. (b) re discharge of employee because of jury summons and provision re collection of fines by state’s attorneys, applicable to jurors selected and summoned to serve on or after September 1, 1986; P.A. 87-385, effective September 1, 1988, deleted former Subsec. (a) re duties of employer re employee who is summoned to serve on or before August 31, 1986, inserted new Subsec. (c) re liability of employer who fails to compensate employee under Sec. 51-247(b) and Sec. 51-247c, deleted obsolete provision re applicability to jurors selected and summoned on or after September 1, 1986, and relettered Subsecs. as necessary; P.A. 08-103 inserted new Subsec. (b) re 8 hours of jury duty in 1 day deemed legal day’s work and prohibiting additional work requirement, redesignated contempt provision in Subsec. (a) as new Subsec. (c), redesignated existing Subsecs. (b) to (d) as new Subsecs. (d) to (f), respectively, and made technical changes.



Section 51-247b - Prohibition on former juror serving as consultant.

No person who serves as a juror in the trial of an action shall, for consideration, advise or consult with any party with respect to a subsequent retrial of such action or a separate trial arising out of the same transaction or offense involving the same or different parties. Any person who violates the provisions of this section shall be guilty of a class A misdemeanor.

(P.A. 86-181.)



Section 51-247c - Court may excuse compensation of juror. Waiver application. Juror service certificate. Filing of application.

(a) Upon written application on a form prescribed by the Office of the Chief Court Administrator, the court may excuse (1) an employer from the duty to compensate a juror-employee, or (2) a self-employed juror from the duty to compensate himself or herself. In such instances, the court shall make a finding that extreme financial hardship would be imposed if such duty were not removed. If an employer or self-employed juror is so excused from making payment, the court shall award to the juror the amount the court finds to be the juror’s regular wages, to be paid by the state, for the first five days, or part thereof, of juror service but in no event shall such award exceed fifty dollars per day.

(b) The Jury Administrator shall mail or the clerk of the court shall give the waiver applications as provided for in subsection (a) of this section and juror service certificates to jurors who have performed juror service. The Office of the Chief Court Administrator may combine into one form the waiver application and the juror service certificate. The juror service certificate shall contain: (1) The name and address of the juror; (2) the court location in which the juror service was performed; (3) the number of days of juror service performed by the juror and the specific dates thereof; (4) the total compensation received by the juror for the period of juror service involved; (5) a declaration of the duty of an employer to compensate a juror-employee for the first five days or part thereof of juror service; (6) the right of an employer to be excused from such duty by the court upon a finding of extreme financial hardship; and (7) any other information which the Jury Administrator deems appropriate. Each juror service certificate shall be completed in duplicate, one copy of which shall be for the juror and one copy of which shall be for the employer of the juror. A juror who seeks compensation from the juror’s employer for juror service shall tender the employer’s copy of the juror service certificate and the waiver application to the juror’s employer as soon as practicable after its receipt.

(c) An employer may file a waiver application not later than fifteen days after its receipt by the employer. The waiver application shall be submitted to the court location where the juror served. If an application is denied, the party making the application may apply for a hearing no later than twenty days from the date of the finding by the court.

(P.A. 87-385, S. 2, 4; P.A. 91-160, S. 2, 3; P.A. 94-169, S. 19, 20; P.A. 07-217, S. 190.)

History: P.A. 87-385 effective September 1, 1988; P.A. 91-160 changed “three” days to “five” days and in Subsec. (d) deleted “to serve on or after September 1, 1988,” and substituted “for service to begin on or after September 1, 1991,” in lieu thereof; P.A. 94-169 deleted Subsec. (d) which had limited applicability of section, effective July 1, 1994; P.A. 07-217 made technical changes in Subsecs. (a) and (b), effective July 12, 2007.






Chapter 885 - Circuit Court (See Chapters 871, 877, 881, 882, 884, 886 and 895)

Section 51-248 and 51-249 - Number and appointment of judges. Annual and special meetings of judges.

Sections 51-248 and 51-249 are repealed.

(1959, P.A. 28, S. 1, 3; February, 1965, P.A. 331, S. 28; 1967, P.A. 26, S. 1; P.A. 73-87, S. 1, 2; P.A. 74-183, S. 280, 291.)



Section 51-250 - Rules for initiation of court.

Obsolete.

(1959, P.A. 28, S. 5.)



Section 51-251 and 51-252 - *

Transferred to Chapter 871, Secs. 51-27a and 51-27b, respectively.

*Note: Originally renumbered as Secs. 51-156a and 51-156b, respectively in the general statutes, revised to 1975.



Section 51-253 - Appointment of chief clerk, clerks, assistant clerks and clerical assistants. Salaries.

Section 51-253 is repealed.

(1959, P.A. 28, S. 8; 1963, P.A. 394, S. 3; 1972, P.A. 281, S. 24; P.A. 74-183, S. 280, 291.)



Section 51-255 - Special prosecuting attorney.

Section 51-255 is repealed.

(1959, P.A. 28, S. 10; P.A. 73-122, S. 26, 27.)



Section 51-256 - *

Transferred to Chapter 886, Sec. 51-286a.

*Note: Originally renumbered as Sec. 51-164a in the general statutes, revised to 1975.



Section 51-258 - No terms.

Section 51-258 is repealed.

(1959, P.A. 28, S. 21; P.A. 74-183, S. 63, 291.)



Section 51-260 and 51-261 - Venue; transfers. Power of court generally.

Sections 51-260 and 51-261 are repealed.

(1959, P.A. 28, S. 23, 26; 1961, P.A. 284; P.A. 74-183, S. 280, 291.)



Section 51-263 - Defendant may request written findings and conclusions.

Section 51-263 is repealed.

(1959, P.A. 28, S. 29; P.A. 74-183, S. 66, 291.)



Section 51-264 - *

Transferred to Chapter 882, Sec. 51-182o.

*Note: Originally renumbered as Sec. 51-157a in the general statutes, revised to 1975.



Section 51-266 - *

Transferred to Chapter 884, Sec. 51-239b.

*Note: Originally renumbered as Sec. 51-164d in the general statutes, revised to 1975.



Section 51-267 - *

Transferred to Chapter 884, Sec. 51-239a.

*Note: Originally renumbered as Sec. 51-164e in the general statutes, revised to 1975.



Section 51-270 and 51-271 - Transfers among judges. Reproduction of records.

Sections 51-270 and 51-271 are repealed.

(1959, P.A. 28, S. 41, 42; P.A. 74-183, S. 280, 291.)



Section 51-272 - Report by executive secretary concerning Circuit Court.

Obsolete.

(1959, P.A. 28, S. 43.)



Section 51-273 - *

Transferred to Chapter 877, Sec. 51-95a.

*Note: Originally renumbered as Sec. 51-164h in the general statutes, revised to 1975, and later renumbered as Sec. 51-193a.






Chapter 886 - Division of Criminal Justice

Section 51-275 - Definitions.

As used in this chapter, and sections 5-142, 5-190a and 54-152, the following terms shall have the meanings indicated unless the context requires a different meaning: “Chief State’s Attorney” means the chief of the Division of Criminal Justice; “Deputy Chief State’s Attorney” means the assistant chief of the Division of Criminal Justice; “division” means the Division of Criminal Justice.

(P.A. 73-122, S. 1, 27.)



Section 51-275a - Criminal Justice Commission established.

(a) There is established a Criminal Justice Commission which shall be composed of the Chief State’s Attorney and six members nominated by the Governor and appointed by the General Assembly in accordance with section 4-2, two of whom shall be judges of the Superior Court.

(b) The chairman shall be appointed by the Governor.

(c) Members shall serve without compensation but shall be reimbursed for actual expenses incurred while engaged in the duties of the commission.

(d) The commission may adopt such rules as it deems necessary for the conduct of its internal affairs.

(e) The commission may adopt regulations in accordance with chapter 54 to carry out its responsibilities under this chapter.

(f) The commission shall be within the Division of Criminal Justice. Said division shall provide staff support for the commission.

(P.A. 84-406, S. 1, 13; P.A. 85-440, S. 3, 7; P.A. 87-477, S. 2; Sept. Sp. Sess. P.A. 09-7, S. 168.)

History: P.A. 84-406 effective November 28, 1984, upon certification by secretary of state of vote on constitutional amendment re state’s attorneys; P.A. 85-440 amended Subsec. (a) by requiring that two members of criminal justice commission shall be judges of the superior court; P.A. 87-477 inserted new Subsec. (e) permitting commission to adopt regulations in accordance with chapter 54 to carry out responsibilities under chapter, relettering former Subsec. accordingly; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (f) to place commission within Division of Criminal Justice, effective October 5, 2009.



Section 51-276 - Division established.

There is hereby established the Division of Criminal Justice within the Executive Department, which shall be in charge of the investigation and prosecution of all criminal matters in the Superior Court. The Division of Criminal Justice shall be an agency within the Executive Department with all management rights except appointment of all state’s attorneys.

(P.A. 73-122, S. 2, 27; P.A. 76-436, S. 567, 681; P.A. 84-406, S. 2, 13.)

History: P.A. 76-436 referred to prosecution of criminal matters in superior court rather than “in the courts within the state”, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 84-406 placed the division of criminal justice within the executive department and provided division shall have all management rights except appointment of state’s attorneys, effective November 28, 1984, upon certification by secretary of state of vote on constitutional amendment re appointment of state’s attorneys.

Cited. 42 CS 291.



Section 51-277 - Powers and duties of division. Representation of the state by Chief State’s Attorney.

(a) The division shall exercise all powers and duties with respect to the investigation and prosecution of criminal matters conferred upon or required of it by this chapter, or conferred upon or required of state’s attorneys, assistant state’s attorneys and deputy assistant state’s attorneys of the Superior Court by the common and statutory law of this state.

(b) The division shall take all steps necessary and proper to prosecute all crimes and offenses against the laws of the state and ordinances, regulations and bylaws of any town, city, borough, district or other municipal corporation or authority.

(c) The division, through the Chief State’s Attorney, shall participate on behalf of the state in all appellate, post-trial and postconviction proceedings arising out of the initiation of any criminal action whether or not the proceedings are denominated civil or criminal for other purposes.

(d) (1) The Chief State’s Attorney and each deputy chief state’s attorney may sign any warrants, informations, applications for grand jury investigations and applications for extradition.

(2) The Chief State’s Attorney may, with the prior consent of the state’s attorney for the judicial district, appear in court to represent the state.

(3) The Chief State’s Attorney may represent the state in lieu of a state’s attorney for a judicial district in any investigation, criminal action or proceeding if the Chief State’s Attorney finds by clear and convincing evidence, misconduct, conflict of interest or malfeasance of a state’s attorney, provided, upon request of such state’s attorney, the Criminal Justice Commission, pursuant to regulations adopted in accordance with chapter 54, and after notice and hearing and good cause shown, may designate such state’s attorney to represent the state in such investigation, criminal action or proceeding. In any case where the Chief State’s Attorney indicates his intent to represent the state in lieu of a state’s attorney under this subdivision, and such state’s attorney objects to such representation, upon the request of such state’s attorney the Chief State’s Attorney and the state’s attorney shall each prepare a written statement of their claims relative to such representation. Both statements shall be submitted to the commission to be considered by it at such hearing and shall become a permanent record which may be reviewed by the commission and used at the time of reappointment of the Chief State’s Attorney or such state’s attorney.

(P.A. 73-122, S. 3, 27; P.A. 74-183, S. 48, 291; 74-186, S. 7, 12; P.A. 82-248, S. 134; 82-472, S. 137, 183; P.A. 84-406, S. 3, 13; P.A. 85-440, S. 4, 7; P.A. 86-213, S. 2; P.A. 87-477, S. 1; P.A. 89-345, S. 1; P.A. 04-123, S. 1; P.A. 05-288, S. 173.)

History: P.A. 74-183 changed applicable date from July 1, 1973, to December 31, 1974; P.A. 74-186 authorized chief and deputy chief state’s attorneys to sign warrants, informations and applications for grand jury investigations or extradition and to represent state in criminal trials; P.A. 82-248 rephrased the section, inserted Subsec. indicators, deleted reference in Subsec. (a) to “prosecuting attorneys and assistant prosecuting attorneys of the circuit court”, added in Subsec. (a) “and deputy assistant state’s attorneys” and added in Subsec. (d) “assistant state’s attorney or deputy assistant state’s attorney”; P.A. 82-472 deleted obsolete reference to “county”; P.A. 84-406 amended Subsec. (d) to delete reference to deputy chief state’s attorney as eligible for appointment by chief justice to represent state, effective November 28, 1984, upon certification by secretary of state of the vote on the constitutional amendment concerning appointment of state’s attorneys; P.A. 85-440 amended Subsec. (d) by replacing “chief justice” with “criminal justice commission”; P.A. 86-213 amended Subsec. (b) by adding “through the chief state’s attorney” and added Subsec. (d)(2) re representation of the state by the chief state’s attorney in lieu of a state’s attorney; P.A. 87-477 amended Subsec. (d) by adding provision that upon request of state’s attorney, the criminal justice commission may designate such state’s attorney to represent state after notice and hearing; P.A. 89-345 amended Subsec. (d)(2) re representation by the chief state’s attorney in lieu of a state’s attorney; P.A. 04-123 amended Subsec. (d) to designate as Subdiv. (1) existing provision authorizing the Chief State’s Attorney and each deputy chief state’s attorney to sign warrants, informations, applications for grand jury investigations and applications for extradition, delete former Subdiv. (1) authorizing the Chief State’s Attorney to be appointed by the Criminal Justice Commission to represent the state in criminal trials upon application of a state’s attorney for good cause shown and after showing no other state’s attorney is available, add new Subdiv. (2) authorizing the Chief State’s Attorney, with the prior consent of the state’s attorney for the judicial district, to appear in court to represent the state, and redesignate existing Subdiv. (2) as Subdiv. (3) and amend said Subdiv. to delete “whenever the interest of the state will be furthered by so doing” as a condition for the representation of the state by the Chief State’s Attorney in lieu of a state’s attorney and to make a technical change; P.A. 05-288 made a technical change in Subsec. (d)(1), effective July 13, 2005.

See Sec. 31-290d re workers’ compensation fraud unit within the office of the Chief State’s Attorney in the Division of Criminal Justice.

Cited. 43 CS 38.



Section 51-277a - Investigation of the use of deadly physical force by peace officers.

(a) Whenever a peace officer, in the performance of his duties, uses deadly physical force upon another person and such person dies as a result thereof, the Division of Criminal Justice shall cause an investigation to be made and shall have the responsibility of determining whether the use of deadly physical force by the peace officer was appropriate under section 53a-22. The division shall request the appropriate law enforcement agency to provide such assistance as is necessary to determine the circumstances of the incident.

(b) In causing such an investigation to be made, the Chief State’s Attorney may, as provided in section 51-281, designate a prosecutorial official from a judicial district other than the judicial district in which the incident occurred to conduct the investigation or may, as provided in subsection (a) of section 51-285, appoint a special assistant state’s attorney or special deputy assistant state’s attorney to conduct the investigation. If the Chief State’s Attorney designates a prosecutorial official from another judicial district or appoints a special prosecutor to conduct the investigation, the Chief State’s Attorney shall, upon the request of such prosecutorial official or special prosecutor, appoint a special inspector or special inspectors to assist in such investigation. Any person may make a written request to the Chief State’s Attorney or the Criminal Justice Commission requesting that the Chief State’s Attorney so designate a prosecutorial official from another judicial district or appoint a special prosecutor to conduct the investigation.

(c) Upon the conclusion of the investigation of the incident, the division shall file a report with the Chief State’s Attorney which shall contain the following: (1) The circumstances of the incident, (2) a determination of whether the use of deadly physical force by the peace officer was appropriate under section 53a-22, and (3) any future action to be taken by the Division of Criminal Justice as a result of the incident. The Chief State’s Attorney shall provide a copy of the report to the chief executive officer of the municipality in which the incident occurred and to the Commissioner of Emergency Services and Public Protection or the chief of police of such municipality, as the case may be.

(P.A. 88-199; P.A. 90-230, S. 66, 101; P.A. 98-48, S. 1; P.A. 11-51, S. 134.)

History: P.A. 90-230 corrected the reference to “deadly physical force” in Subsec. (a); P.A. 98-48 added Subsec. (b) authorizing the designation of a prosecutorial official from another judicial district or the appointment of a special prosecutor to conduct the investigation, requiring the appointment of special inspectors when requested and authorizing any person to make a written request for the designation of a prosecutorial official from another judicial district or the appointment of a special prosecutor to conduct the investigation and relettered former Subsec. (b) as Subsec. (c); pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011.



Section 51-277b - Investigation of judge or employee of Judicial Department; notice to Chief State’s Attorney and appropriate state’s attorney, regulations.

When any judge of the Superior Court, Appellate Court or Supreme Court or employee of the Judicial Department may be affected by a law enforcement investigation, any law enforcement agency conducting such an investigation shall inform the Chief State’s Attorney and the appropriate state’s attorney of such investigation in a timely manner. The Chief State’s Attorney shall inform the Chief Court Administrator of such investigation, provided such disclosure does not compromise any such investigation. The Chief State’s Attorney shall adopt regulations in accordance with chapter 54 to implement the provisions of this section.

(P.A. 89-345, S. 8.)



Section 51-277c - Investigation and prosecution of crimes involving physical violence and possession of firearm.

In the investigation and prosecution of crime, priority shall be given to crimes involving physical violence and to crimes involving the possession of a firearm.

(P.A. 97-257, S. 1, 13.)

History: P.A. 97-257 effective July 1, 1997.



Section 51-277d - Complaint re failure to prosecute in death case. Response.

Whenever a prosecutorial official, after the investigation of the cause and circumstances of a person’s death, declines to criminally prosecute any person in connection with such death, a member of such deceased person’s immediate family may file a written complaint with the Chief State’s Attorney or the Criminal Justice Commission. Not later than thirty days after the receipt of such complaint, the Chief State’s Attorney or the chairperson of the Criminal Justice Commission shall respond in writing to the complainant informing the complainant of the action, if any, said Chief State’s Attorney or chairperson has taken or intends to take concerning such matter.

(P.A. 01-211, S. 17.)



Section 51-278 - (Formerly Sec. 51-175). Appointment, salaries and removal of prosecutorial officials.

(a)(1) On or before August 1, 1985, the Criminal Justice Commission shall appoint an administrative head of the Division of Criminal Justice whose title shall be Chief State’s Attorney. On or before July 1, 1986, and every five years thereafter, the Criminal Justice Commission shall appoint an administrative head of the Division of Criminal Justice whose title shall be Chief State’s Attorney. The appointment of a Chief State’s Attorney by the Criminal Justice Commission shall be by an affirmative vote of a majority of the members of the commission.

(2) The term of office of the Chief State’s Attorney shall be five years from July first in the year of appointment and until the appointment and qualification of a successor unless he is sooner removed by the Criminal Justice Commission, except that the term of office of the Chief State’s Attorney appointed by the Criminal Justice Commission on or before August 1, 1985, shall expire June 30, 1986.

(3) Any vacancy in the position of the Chief State’s Attorney arising from any cause shall be filled by appointment by the Criminal Justice Commission for the balance of the vacated term.

(4) The Chief State’s Attorney and the deputy chief state’s attorneys shall receive annual salaries as follows: (A) On or after July 1, 1984, and before July 1, 1985, the Chief State’s Attorney, fifty-three thousand nine hundred thirty dollars; a deputy chief state’s attorney, fifty-two thousand eight hundred ten dollars; (B) on or after July 1, 1985, the Chief State’s Attorney, fifty-seven thousand two hundred dollars; a deputy chief state’s attorney, fifty-six thousand dollars.

(5) For purposes of this subsection, “Criminal Justice Commission” means the members of the commission other than the Chief State’s Attorney.

(b) (1) (A) The Criminal Justice Commission shall appoint two deputy chief state’s attorneys as assistant administrative heads of the Division of Criminal Justice, one of whom shall be deputy chief state’s attorney for operations and one of whom shall be deputy chief state’s attorney for personnel, finance and administration, who shall assist the Chief State’s Attorney in his duties. The term of office of a deputy chief state’s attorney shall be four years from July first in the year of appointment and until the appointment and qualification of a successor unless sooner removed by the Criminal Justice Commission. The Criminal Justice Commission shall designate one deputy chief state’s attorney who shall, in the absence or disqualification of the Chief State’s Attorney, exercise the powers and duties of the Chief State’s Attorney until such Chief State’s Attorney resumes his duties. For the purposes of this subparagraph, the Criminal Justice Commission means the members of the commission other than the Chief State’s Attorney. (B) The Criminal Justice Commission shall appoint a state’s attorney for each judicial district, who shall act therein as attorney on behalf of the state. The Criminal Justice Commission shall also appoint, from candidates recommended by the appropriate state’s attorney and deemed qualified by the commission, as many assistant state’s attorneys and deputy assistant state’s attorneys on a full-time or part-time basis for each judicial district as the criminal business of the court, in the opinion of the Chief State’s Attorney, may require, and the commission shall also appoint, from candidates recommended by the Chief State’s Attorney and deemed qualified by the commission, as many assistant state’s attorneys and deputy assistant state’s attorneys as are necessary, in the opinion of the Chief State’s Attorney, to assist the Chief State’s Attorney. Assistant state’s attorneys and deputy assistant state’s attorneys, respectively, shall assist the state’s attorneys for the judicial districts and the Chief State’s Attorney in all criminal matters and, in the absence from the district or disability of the state’s attorney or at his request, shall have and exercise all the powers and perform all the duties of state’s attorney. At least three such assistant state’s attorneys or deputy assistant state’s attorneys shall be designated by the Chief State’s Attorney to handle all prosecutions in the state of housing matters deemed to be criminal. Any assistant or deputy assistant state’s attorney so designated should have a commitment to the maintenance of decent, safe and sanitary housing and, to the extent practicable, shall handle housing matters on a full-time basis. At least one assistant state’s attorney shall be designated by the Chief State’s Attorney to handle all prosecutions in the state of environmental matters deemed to be criminal. Any assistant state’s attorney so designated should have a commitment to protecting the environment and, to the extent practicable, shall handle environmental matters on a full-time basis. (C) The Chief State’s Attorney may promote any assistant state’s attorney, or deputy assistant state’s attorney who assists him, and the appropriate state’s attorney may promote any assistant state’s attorney or deputy assistant state’s attorney who assists such state’s attorney in the judicial district.

(2) On and after July 1, 1985, the Chief State’s Attorney, deputy chief state’s attorneys, state’s attorneys, assistant state’s attorneys and deputy assistant state’s attorneys shall receive salaries in accordance with a compensation plan approved by the Department of Administrative Services.

(3) Each state’s attorney who, on June 30, 1973, was included in the provisions of sections 51-49, 51-287 and 51-288 may elect to continue to be so included and, each state’s attorney, incumbent on July 1, 1978, who was an assistant state’s attorney, chief prosecuting attorney or deputy chief prosecuting attorney on June 30, 1973, may elect to be included in sections 51-49, 51-287 and 51-288, and, in each such case, the Comptroller shall deduct from his salary five per cent thereof as contributions for the purposes of sections 51-49, 51-287 and 51-288, provided any person who has so elected may thereafter elect to participate in chapter 66 and thereupon his past contributions to the State’s Attorneys’ Retirement Fund shall be transferred to the State Employees Retirement Fund and he shall be credited with all prior service. All other persons appointed under the provisions of this section shall be subject to the provisions of chapter 66.

(4) Each Chief State’s Attorney, deputy chief state’s attorney or state’s attorney who (A) is ineligible to elect under subdivision (3) of this subsection, (B) is not subject to the provisions of chapter 66, and (C) had vested under the State Employees Retirement Fund, prior to his appointment to such office, shall vest under the State’s Attorneys’ Retirement Fund upon reappointment to any such office by the Criminal Justice Commission.

(5) The several state’s attorneys shall each hold office for eight years from July first and until the appointment and qualification of a successor unless sooner removed for just cause by the Criminal Justice Commission.

(6) When any vacancy in the office of the Chief State’s Attorney or the office of a state’s attorney is to be filled, the commission shall make its appointment from the various recommendations of the Chief State’s Attorney or the appropriate state’s attorney.

(7) Each deputy chief state’s attorney and state’s attorney incumbent on the date of certification by the Secretary of the State of the constitutional amendment concerning appointment of state’s attorneys, shall serve the term for which he had been appointed prior to said date.

(1949 Rev., S. 7664; June, 1955, S. 3118d; 1963, P.A. 378; February, 1965, P.A. 464; 1967, P.A. 622, S. 1; 1972, P.A. 165, S. 5; 281, S. 20; June, 1972, P.A. 1, S. 20; P.A. 73-122, S. 4, 27; P.A. 74-183, S. 49, 291; P.A. 76-436, S. 565, 681; P.A. 77-292, S. 1, 3; 77-576, S. 22, 49, 65; P.A. 78-365, S. 10, 13; 78-377, S. 2, 4; 78-379, S. 8, 9, 27; P.A. 79-9; 79-608, S. 2, 3, 10; P.A. 80-337, S. 8, 9, 13; P.A. 81-419, S. 8; 81-472, S. 90, 159; P.A. 82-248, S. 135; 82-461, S. 6; P.A. 83-295, S. 7; June Sp. Sess. P.A. 83-25, S. 5, 9; June Sp. Sess. P.A. 83-29, S. 79, 82; June Sp. Sess. P.A. 83-35, S. 6, 7, 9; P.A. 84-379, S. 1–3; 84-406, S. 4, 13; 84-445; 84-546, S. 164, 165, 173; P.A. 85-440, S. 1, 6, 7; 85-613, S. 142, 154; P.A. 89-345, S. 2; P.A. 90-110, S. 1, 3; P.A. 98-197, S. 6, 8; P.A. 05-288, S. 174; P.A. 10-32, S. 147.)

History: 1963 act increased number of assistant state’s attorneys in Fairfield county from one to two; 1965 act increased number of assistant state’s attorneys at New Haven from one to not more than four and in Hartford and Fairfield counties from two to not more than four and authorized appointment of assistant state’s attorney at New London; 1967 act removed limits on number of assistant state’s attorneys to be appointed, authorizing as many as courts’ criminal business may require, added provisions re engaging in private practice, salaries and re partners’, associates’ and clerks’ practice of law before court where attorney or clerk is engaged, and authorized chief court administrator rather than “presiding judge” of supreme court to make interim appointments; 1972 acts clarified applicability of provisions to judicial district of Waterbury, effective September 5, 1972, clarified applicability of provisions re part-time and full-time assistant state’s attorneys and raised salary of state’s attorneys from $24,000 to $26,500; P.A. 73-122 added provisions re chief state’s attorney and deputy chief state’s attorney, raised salary for state’s attorneys to $31,000, raised deduction from salary from $5,000 to $10,000 where state’s attorney elects to serve part-time, added provisions clarifying membership in state’s attorneys’ retirement fund or state employees retirement fund, increased term of office from two to four years for state’s attorneys and assistant state’s attorneys, transferred power to remove the various state’s attorneys from office from chief justice of supreme court or chief court administrator to the judges of superior court and added provision that all categories of state’s attorneys require officeholder to have been admitted to practice of law for at least three years; P.A. 74-183 replaced circuit court with court of common pleas, reflecting transfer of circuit court functions to common pleas court, effective December 31, 1974; Sec. 51-175 transferred to Sec. 51-278 in 1975; P.A. 76-436 divided section into Subsecs., reorganized and restated provisions, adding new provision designated as Subsec. (d) re deputy assistant state’s attorneys and new provisions designated as Subsec. (i) re transfer of attorneys serving in common pleas courts to superior courts, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 77-292 referred to actions taken by executive committee of superior court judges; P.A. 77-576 substituted references to judicial districts for references to counties where necessary, raised chief state’s attorney’s salary from $33,000 to $37,000, deputy chief state’s attorneys’ salary from $32,000 to $36,000 and state’s attorneys’ salaries from $31,000 to $35,000, added reclassification provision re full-time assistant states’ attorneys, changed salary group for deputy assistant state’s attorneys from 28 to 26 and added reclassification provision, added provision in Subsec. (e) re election to be included in Secs. 51-49, 51-287 and 51-288 and added Subsec. (j) protecting salary levels of those currently serving, effective July 1, 1978; P.A. 78-365 added provision in Subsec. (d) re appointment of attorney to handle prosecutions of housing matters deemed to be criminal; P.A. 78-377 clarified effective date of P.A. 77-576 and 78-379; P.A. 78-379 substantially reorganized provisions and referred to authorized committee of judges rather than to executive committee of judges; P.A. 79-9 rephrased Subsec. (h) to remove requirement that assistant state’s attorneys have been admitted to practice law for three years; P.A. 79-608 raised salary of chief state’s attorney to $39,220, of deputy chief state’s attorney to $38,160 and of state’s attorneys to $37,100, effective January 1, 1980; P.A. 80-337 amended Subsec. (a) to add additional deputy chief state’s attorney, to distinguish duties held by each and to add provision re salary increases to January 1, 1983, and amended Subsec. (c) to provide for salary increases to January 1, 1983; P.A. 81-419 amended Subsec. (b) to provide for the designation of a deputy assistant state’s attorney to handle prosecutions of housing matters deemed to be criminal in the judicial district of New Haven; P.A. 81-472 made technical changes; P.A. 82-248 rephrased and reorganized section, deleted provisions requiring prosecutorial officials to serve full-time and prohibiting them from engaging in the private practice of law and reenacted such provisions in new Sec. 51-278a, deleted provisions concerning the qualifications for prosecutorial officials and reenacted such provisions in new Sec. 51-278a, deleted provisions concerning accounting for moneys received and reenacted such provisions in new Sec. 51-278b, deleted provisions concerning the continuation in service of prosecuting attorneys in the court of common pleas, and added provisions concerning expenses, formerly Sec. 51-178; P.A. 82-461 amended Subsec. (b) by providing for the designation of a deputy assistant state’s attorney to prosecute housing matters in the Fairfield judicial district, and by providing that the deputy assistant state’s attorneys designated for the New Haven and Fairfield judicial districts prosecute housing matters deemed to be criminal in the Waterbury and Stamford-Norwalk judicial districts, respectively; P.A. 83-295 amended Subsec. (b)(1) by providing that “assistant state’s attorneys” may also handle prosecutions of housing matters deemed to be criminal; June Sp. Sess. P.A. 83-25 amended Subsec. (b)(1) to provide that two assistant state’s attorneys or deputy assistant state’s attorneys shall prosecute criminal housing matters in the New Haven judicial district, one at New Haven and one at Meriden, and to specify that the assistant or deputy assistant state’s attorney for the judicial district of New Haven “at New Haven” shall prosecute criminal housing matters in the judicial district of Waterbury; June Sp. Sess. P.A. 83-29 increased salary of chief state’s attorney to $50,880 and increased salary of deputy chief state’s attorney to $49,820 in Subsec. (a)(5); June Sp. Sess. P.A. 83-35 amended Subsec. (a)(5) by raising salary of chief state’s attorney to $50,880 and salary of a deputy chief state’s attorney to $49,820, effective July 1, 1983, and raising salary of chief state’s attorney to $54,000, effective July 1, 1984, and $57,200, effective July 1, 1985, and amended Subsec. (b)(2) by raising salary of a state’s attorney to $48,760, effective July 1, 1983; P.A. 84-379 amended Subsec. (a)(5) to increase salary of chief state’s attorney to $53,930 on or after July 1, 1984, and $57,200 on or after July 1, 1985, and of deputy chief state’s attorney to $51,810 on or after July 1, 1984, and $56,000 on or after July 1, 1985, and amended Subsec. (b)(2) by increasing salary of each state’s attorney to $51,685 on or after July 1, 1984, and $54,700 on or after July 1, 1985; P.A. 84-406, effective November 28, 1984, upon certification of the secretary of the state of the vote on constitutional amendment concerning appointment of state’s attorneys, revised section, increasing term of office of chief state’s attorney from four to five years, providing for appointment of two deputy chief state’s attorneys, state’s attorneys, assistant state’s attorneys, and deputy assistant state’s attorneys by the criminal justice commission, changing references to “judges” to “chief state’s attorney” or “appropriate state’s attorney”, providing that on and after July 1, 1985, salaries shall be determined in accordance with compensation plan approved by the department of administrative services, deleting provision re reimbursement of expenses of state’s attorneys, providing for removal from office of state’s attorneys for just cause and filling of vacancy by criminal justice commission and providing that each deputy chief state’s attorney and state’s attorney incumbent on the effective date of this act, i.e. November 28, 1984, shall serve for term for which he had been appointed; P.A. 84-445 amended Subsec. (b) by replacing provisions re the designation of assistant state’s attorneys or deputy assistant state’s attorneys to handle prosecutions of housing matters deemed to be criminal in certain judicial districts with provisions that the chief state’s attorney shall designate at least three assistant state’s attorneys or deputy assistant state’s attorneys to handle such prosecutions in the state and that such attorneys should have a commitment to decent, safe and sanitary housing and, to the extent practicable, shall handle housing matters on a full-time basis; P.A. 84-546 made technical changes in Subsec. (a)(4) and Subsec. (b)(2); P.A. 85-440 amended Subsec. (a) by removing the appointment of the chief state’s attorney from the chief justice’s powers and making the criminal justice commission the appointing authority, and providing that the term of office of the chief state’s attorney appointed on or before July 1, 1985, shall be one year and amended Subsec. (b) by providing that the two deputy chief state’s attorneys are assistant administrative heads of the division, designating one as deputy chief state’s attorney for operations and one as deputy chief state’s attorney for personnel, finance and administration and providing for appointment and removal by the criminal justice commission; P.A. 85-613 amended Subsec. (a), changing date for appointment of chief state’s attorney from July 1, 1985, to August 1, 1985, and adding provision that the term of office of chief state’s attorney appointed on or before August 1, 1985, shall expire June 30, 1986; P.A. 89-345 amended Subsec. (b)(1)(B) by providing that commission shall appoint candidates recommended by appropriate state’s attorney in each judicial district and that commission shall appoint candidates recommended by chief state’s attorney to assist the chief state’s attorney, added Subsec. (b)(1)(C) re promotion of assistant or deputy assistant state’s attorney who assists chief state’s attorney or any state’s attorney, deleted obsolete salary provision in Subsec. (b)(2) and deleted provision re filling vacancy in Subsec. (b)(5); P.A. 90-110 amended Subsec. (b)(1)(B) to require at least one assistant state’s attorney to be designated to handle prosecution of environmental matters deemed criminal; P.A. 98-197 added Subsec. (b)(4) re vesting for retirement purposes of each chief state’s attorney, deputy chief state’s attorney or state’s attorney upon reappointment to any such office by the Criminal Justice Commission, renumbering former Subdivs. (4) to (6), inclusive, as (5) to (7), inclusive, effective July 1, 1998; P.A. 05-288 made a technical change in Subsec. (b)(4), effective July 13, 2005; P.A. 10-32 made a technical change in Subsec. (b)(1)(B), effective May 10, 2010.

Terms of bond construed. 16 C. 528. Powers of state’s attorney; may issue original information in superior court. 64 C. 212. Function of state’s attorney in disbarment proceedings. 88 C. 448. Presumption that mandamus signed by assistant state’s attorney was signed by him in accordance with the scope of his authority. 99 C. 219. State’s attorney for judicial district of Waterbury holds a distinct office. 127 C. 576. Statements made by suspect during conference with state’s attorney held not to be privileged. 147 C. 589. The state’s attorney is an officer charged with important duties which are entirely consistent with the constitutional power of the judiciary and the appointment of the state’s attorney by judges of the superior court. 164 C. 560. Assistant state’s attorney has authority, pursuant to this section in conjunction with Sec. 54-47a, to make applications for immunity grants. 174 C. 16. Cited. 234 C. 539.

Duties of state’s attorney discussed. 21 CS 246. Appointment of court personnel by judges of courts is constitutional. 28 CS 354. Defendants’ contention that appointment of state’s attorneys by judges of superior court is unconstitutional violation of separation of powers is without merit. Id., 366.

Annotations to present section:

Cited. 187 C. 6. Cited. 234 C. 539.

Subsec. (a):

Cited. 199 C. 667.

Subsec. (b):

Subdiv. (3) cited. 216 C. 523.



Section 51-278a - Qualifications of prosecutorial officials. Full-time duties.

(a) The Chief State’s Attorney, each deputy chief state’s attorney and each state’s attorney, assistant state’s attorney and deputy assistant state’s attorney shall, at the time of his appointment be an attorney-at-law and the Chief State’s Attorney, each deputy chief state’s attorney and each state’s attorney shall have been admitted to the practice of law for at least three years.

(b) The Chief State’s Attorney, each deputy chief state’s attorney, and each state’s attorney shall devote his full time to the duties of his office, shall not otherwise engage in the practice of law and shall not be a partner, member or associate of a law firm.

(c) Each assistant state’s attorney and deputy assistant state’s attorney appointed to serve on a full-time basis shall devote his full time to the duties of his office, shall not engage in the private practice of law and shall not be a partner, member or associate of a law firm. No part-time assistant state’s attorney, no part-time deputy assistant state’s attorney and no partner or associate of a law firm of which such attorney is a partner or associate may engage in the private practice of criminal law.

(P.A. 82-248, S. 136; P.A. 84-406, S. 5, 13.)

History: P.A. 84-406 amended Subsec. (a) by adding provision requiring deputy assistant state’s attorneys to be attorneys-at-law at time of appointment, effective November 28, 1984, upon certification by secretary of state of vote on constitutional amendment concerning appointment of state’s attorneys.



Section 51-278b - Removal of prosecutorial officials. Procedure.

(a) Whenever the Criminal Justice Commission has reason to believe or is of the opinion that the Chief State’s Attorney is guilty of misconduct, material neglect of duty or incompetence in the conduct of his office, it shall make such investigation as it deems proper, and shall prepare a statement in writing of the charges against such official summoning him to appear before the commission at a date named and show cause why he should not be removed from office. Such official shall have the right to appear with counsel and witnesses and be fully heard. If after full hearing of all evidence, the commission finds that the evidence warrants the removal of such official, the commission shall make a written order to that effect and shall cause a copy thereof to be given such official and shall also file a copy thereof with the Secretary of the State. Upon the filing of such copy with the Secretary of the State, the office held by such official shall become vacant, and the commission may thereupon proceed to fill such vacancy in the manner provided by law. For purposes of this subsection, “Criminal Justice Commission” means the members of the commission other than the Chief State’s Attorney.

(b) No deputy chief state’s attorney, state’s attorney, assistant state’s attorney or deputy assistant state’s attorney may be removed from office except by order of the Criminal Justice Commission after due notice and hearing. A recommendation for removal from office may be initiated by the Chief State’s Attorney or the appropriate state’s attorney.

(c) The Criminal Justice Commission may discipline for just cause after due notice and hearing by reprimand, demotion or suspension with or without pay from his office up to fifteen days, a deputy chief state’s attorney or state’s attorney. A recommendation for discipline may be initiated by the Chief State’s Attorney. The Chief State’s Attorney may discipline any assistant state’s attorney or deputy assistant state’s attorney who assists him or the appropriate state’s attorney may discipline any assistant state’s attorney or deputy assistant state’s attorney who assists him, for just cause after due notice and hearing by reprimand, demotion or suspension with or without pay from his office up to fifteen days.

(P.A. 82-248, S. 137; P.A. 84-406, S. 6, 13; P.A. 85-440, S. 2, 7; P.A. 89-345, S. 3.)

History: P.A. 84-406 deleted former provision re removal from office of chief state’s attorney, deputy chief state’s attorney, state’s attorney, assistant state’s attorney or deputy assistant state’s attorney and added provision re removal from office of chief state’s attorney by chief justice and judicial review council and removal from office or discipline of deputy chief state’s attorney, state’s attorney, assistant state’s attorney and deputy assistant state’s attorney by criminal justice commission, effective November 28, 1984, upon certification by secretary of state of the vote on constitutional amendment re state’s attorneys; P.A. 85-440 deleted former provision re removal of chief state’s attorney by the chief justice and provided procedure for removal by the criminal justice commission; P.A. 89-345 amended Subsec. (c) re discipline by chief state’s attorney of assistant or deputy assistant state’s attorney who assists chief state’s attorney and discipline by state’s attorney of assistant or deputy assistant state’s attorney who assists such state’s attorney.

Subsec. (b):

Failure to object to arbitration jurisdiction in trial for removal from office does not preserve issue for appeal. 74 CA 301.



Section 51-278c - Term of office of Chief State’s Attorney incumbent on June 3, 1985.

The Chief State’s Attorney incumbent on June 3, 1985, shall serve the term for which he was appointed prior to November 28, 1984, which term shall expire June 30, 1985.

(P.A. 85-440, S. 5, 7; 85-613, S. 143, 154.)

History: P.A. 85-613 specified that incumbent’s term expires June 30, 1985.



Section 51-279 - Duties of Chief State’s Attorney. Budget.

(a) The Chief State’s Attorney, with the advice of the Division of Criminal Justice Advisory Board under section 51-279a, shall administer, direct, supervise, coordinate and control the operations, activities and programs of the division as it shall apply to the Superior Court. He shall: (1) Establish such bureaus, divisions, facilities and offices, including an appellate unit, a racketeering and continuing criminal activities unit and a bond forfeiture unit, and select such professional, technical and other personnel, including chief inspectors, as he deems reasonably necessary for the efficient operation and discharge of the duties of the division, subject to the personnel policies and compensation plan established by the Department of Administrative Services; (2) adopt and enforce rules and regulations to carry out the purposes of this chapter; (3) establish guidelines, policies and procedures for the internal operation and administration of the division which shall be binding on all division personnel; (4) enter into contracts with consultants and such other persons as are necessary for the proper functioning of the office; (5) engage in long-range planning and review policy and legislation concerning the administration of criminal justice in the state and recommend needed changes and additions thereto; (6) collect statistical data concerning administration of criminal justice in the state and furnish the data to the appropriate committee of the General Assembly; (7) conduct research and evaluate programs within his office; (8) establish staff development, training and education programs designed to improve the quality of the division’s services and programs; (9) coordinate the activities of the division with those of such other state, municipal, regional, federal and private agencies as are concerned with the administration of criminal justice; (10) be authorized to receive and administer funds from the federal government or any charitable foundation to assist in the operations of the division; (11) supervise, approve and issue all orders concerning all purchases of commodities, equipment and services for the Division of Criminal Justice; (12) supervise the administrative methods and systems employed in the Division of Criminal Justice; (13) submit to the Department of Administrative Services for its approval a compensation plan for all employees of the division, which plan may include sick leave, vacation leave, absences without pay, longevity payments, increments and all other matters regarding personnel policies and procedures; (14) establish with the approval of the Department of Administrative Services such job classifications as he deems necessary for the operation of the division; (15) audit bills to be paid from state appropriations for the expenses of the Division of Criminal Justice; (16) maintain adequate accounting and budgetary records for all appropriations by the state for the maintenance of the Division of Criminal Justice and all other appropriations assigned by the legislature or state budgetary control offices for administration by the Division of Criminal Justice; (17) serve as payroll officer for the Division of Criminal Justice; and (18) have such other powers and duties as are reasonably necessary to administer the division and implement the purposes of this chapter. He shall prepare and submit to the Office of Policy and Management estimates of appropriations necessary for the maintenance of the division and make recommendations with respect thereto for inclusion as a separate item in the budget request of the Division of Criminal Justice.

(b) The appropriation to the Division of Criminal Justice shall contain a separate budgetary allocation to the Division of Criminal Justice divided into the following parts: Personal services, other expenses and equipment. Expenses of or incurred by the division, including rental of facilities where not otherwise provided by the Commissioner of Administrative Services, and expenses of investigation and prosecution, including payment of witness fees of policemen and expenses of other witnesses summoned by the prosecution, costs of transcripts ordered from court reporters, costs of service of process and costs of extradition shall be paid from the budget of the division. Notwithstanding the provisions of section 4-87, or any other statute, no moneys appropriated for the maintenance and operation of the division may be transferred for use for any other purpose of the Division of Criminal Justice.

(P.A. 73-122, S. 5, 27; P.A. 74-183, S. 50, 291; P.A. 76-111, S. 8; 76-436, S. 568, 681; P.A. 77-614, S. 73, 610; P.A. 81-283, S. 2, 3; P.A. 82-248, S. 138; P.A. 84-406, S. 7, 13; P.A. 87-496, S. 106, 110; P.A. 89-345, S. 4; P.A. 94-164, S. 5, 8; P.A. 04-124, S. 1; P.A. 11-51, S. 44.)

History: P.A. 74-183 replaced circuit court with court of common pleas, reflecting transfer of circuit court functions to common pleas court, effective December 31, 1974; P.A. 76-111 substituted chief inspectors and inspectors for detectives in Subdiv. (1); P.A. 76-436 removed court of common pleas from purview of section, reflecting transfer of its functions to superior court, effective July 1, 1978; P.A. 77-614 replaced public works commissioner with commissioner of administrative services in provision re rental of facilities; P.A. 81-283 added provisions requiring chief state’s attorney to administer federal funds, issue all orders re purchases of commodities, equipment and services, audit bills to be paid from state appropriations, maintain adequate accounting and budgetary records and serve as payroll officer, and substituted the office of the chief court administrator for the executive secretary for submission of estimates of necessary appropriations; P.A. 82-248 rephrased the section, replaced “executive secretary of the judicial department” or “executive secretary” with “office of the chief court administrator” and inserted Subsec. indicators; P.A. 84-406 amended Subsec. (a) by changing reference to compensation plan established “under section 51-12” to “by the department of administrative services” and providing that chief state’s attorney provide the department of administrative services a compensation plan and job classifications for its approval, changing reference to data furnished to the “office of the chief court administrator” to “appropriate committee of the general assembly” and changing office to which budget request is submitted from chief court administrator to policy and management, amended Subsec. (b) to delete provision which had prohibited transfer of moneys appropriated for “other purposes” of judicial department for use by division and changed references to “judicial department” to “division of criminal justice” throughout section, effective November 28, 1984, upon certification by secretary of state of vote on constitutional amendment re state’s attorneys; P.A. 87-496 substituted “public works” for “administrative services” commissioner in Subsec. (b); P.A. 89-345 amended Subsec. (a) by adding provision that chief state’s attorney shall administer the division with the advice of the division of criminal justice advisory board, adding requirement that chief state’s attorney establish an appellate unit, and deleted inspectors from list of personnel the chief state’s attorney is authorized to select; P.A. 94-164 amended Subsec. (a) to require establishment of racketeering and continuing activities unit and bond forfeiture unit, effective July 1, 1994; P.A. 04-124 amended Subsec. (b) to require that expenses of “investigation” and “expenses” of other witnesses summoned by the prosecution be paid from the division’s budget; pursuant to P.A. 11-51, “Commissioner of Public Works” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (b), effective July 1, 2011.



Section 51-279a - Division of Criminal Justice Advisory Board. Members. Duties.

The Division of Criminal Justice Advisory Board is established, comprised of the Chief State’s Attorney or his designee and the state’s attorney for each judicial district or his designee. The board shall meet at least once a month to advise on state-wide prosecutorial standards and guidelines and other policy matters, including peer review and resolution of conflicts. The board shall adopt such rules as it deems necessary for the conduct of its internal affairs.

(P.A. 89-345, S. 7.)



Section 51-279b - Racketeering unit. Bond forfeiture unit. Standards for compromise and settlement of forfeited bonds.

(a) The Chief State’s Attorney shall establish a racketeering and continuing criminal activities unit within the Division of Criminal Justice. Such unit shall be available for the investigation and prosecution of criminal matters including, but not limited to, the illegal purchase and sale of controlled substances, criminal activity by gangs, fraud, corruption, illegal gambling and the recruitment of persons to carry out such illegal activities.

(b) The Chief State’s Attorney shall establish a bond forfeiture unit within the Division of Criminal Justice. Such unit shall be responsible for the collection, in the name of the state, and by suit when necessary, of all forfeited bonds payable to the state. Such unit may compromise and settle forfeited bonds for less than the amount thereof without regard to the expiration of any stay of forfeiture.

(c) The Chief State’s Attorney shall develop uniform standards for the compromise and settlement of forfeited bonds. Such standards shall be applied on a state-wide basis.

(P.A. 94-164, S. 1–3, 8; P.A. 96-169, S. 18; July 21 Sp. Sess. P.A. 97-1, S. 1, 8.)

History: P.A. 96-169 amended Subsec. (d) to add the investigation and prosecution of vendor fraud in programs operated by the Department of Social Services as a purpose of the allocation of forfeited bonds (Revisor’s note: The word “for” was added editorially by the Revisors before new language to conform added material to existing language); July 21 Sp. Sess. P.A. 97-1 deleted former Subsecs. (d) and (e) re allocation of funds collected as forfeited bonds, effective July 23, 1997, and applicable to fiscal year commencing July 1, 1997.



Section 51-279c - Training program for prosecuting attorneys.

The Chief State’s Attorney shall establish a formal training program for all newly-appointed prosecuting attorneys consisting of not less than five days and an ongoing training program for all prosecuting attorneys consisting of not less than two days each year. Such training programs shall commence January 1, 1998.

(P.A. 97-257, S. 11, 13; P.A. 02-89, S. 82.)

History: P.A. 97-257 effective July 1, 1997; P.A. 02-89 deleted as obsolete Subsec. (b) requiring the Chief State’s Attorney to provide a copy of his plan for such training programs to the judiciary committee of the General Assembly not later than November 1, 1997.



Section 51-279d - Hate Crimes Advisory Committee.

The Chief State’s Attorney shall establish within the Office of the Chief State’s Attorney a Hate Crimes Advisory Committee to coordinate federal, state and local efforts concerning the enforcement of laws prohibiting the intimidation of persons on the basis of bigotry or bias and programs to increase community awareness and reporting of crimes motivated by bigotry or bias and to combat such crimes, and to make recommendations concerning the training of police officers relative to such crimes.

(P.A. 00-72, S. 7, 12.)

History: P.A. 00-72 effective July 1, 2001.



Section 51-279e - Report on monetary recoveries achieved as a result of fraud investigations of medical assistance programs administered by the Department of Social Services.

On or before October 1, 2013, and annually thereafter, the Chief State’s Attorney shall report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to appropriations and the budgets of state agencies concerning monetary recoveries in the preceding fiscal year by the Division of Criminal Justice as a result of fraud investigations relating to Medicaid and other medical assistance programs administered by the Department of Social Services.

(June 12 Sp. Sess. P.A. 12-1, S. 21.)

History: June 12 Sp. Sess. P.A. 12-1 effective July 1, 2012.



Section 51-280 - Performance rating of state’s attorneys.

The Chief State’s Attorney and each state’s attorney shall prepare a merit and performance rating for each state’s attorney, assistant state’s attorney and deputy assistant state’s attorney and shall submit the merit and performance rating for each state’s attorney to the Criminal Justice Commission for its consideration at the time for reappointing such attorneys to any new term or terms.

(P.A. 73-122, S. 22, 27; P.A. 76-436, S. 569, 681; P.A. 84-406, S. 8, 13.)

History: P.A. 76-436 deleted reference to prosecuting attorneys and assistant prosecuting attorneys and added reference to deputy assistant state’s attorneys, effective July 1, 1978; P.A. 84-406 added provision that each state’s attorney shall prepare a merit and performance rating and such rating shall be submitted to the criminal justice commission, effective November 28, 1984, upon certification by secretary of state of vote on constitutional amendment re state’s attorneys.



Section 51-281 - Jurisdiction of prosecutorial officials.

The Chief State’s Attorney and each deputy chief state’s attorney, state’s attorney, assistant state’s attorney and deputy assistant state’s attorney shall be qualified to act in any judicial district in the state and in connection with any matter regardless of the judicial district where the offense took place, and may be assigned to act in any judicial district at any time on designation by the Chief State’s Attorney.

(P.A. 73-122, S. 23, 27; P.A. 76-436, S. 570, 681; P.A. 78-280, S. 1, 127; P.A. 84-406, S. 11, 13; P.A. 89-345, S. 5.)

History: P.A. 76-436 included deputy assistant state’s attorneys in purview of section and added references to judicial districts, effective July 1, 1978; P.A. 78-280 deleted references to counties; P.A. 84-406 added “deputy chief state’s attorney”, effective November 28, 1984, upon certification by secretary of state of vote on constitutional amendment re state’s attorneys; P.A. 89-345 added chief state’s attorney as qualified to act in any judicial district in connection with any matter.



Section 51-282 to 51-284 - Prosecuting attorneys; assistants. Term of office of prosecuting attorneys and assistant prosecuting attorneys. Prosecutors and assistants qualified to act in other counties and district.

Sections 51-282 to 51-284, inclusive, are repealed.

(1959, P.A. 28, S. 9; 1972, P.A. 281, S. 21; P.A. 73-122, S. 6, 7, 24, 27; P.A. 74-183, S. 51, 52, 169, 291; P.A. 76-436, S. 41, 571, 572, 681; P.A. 77-292, S. 2, 3.)



Section 51-285 - Special prosecutors, special inspectors and special federal prosecutors.

(a) The Chief State’s Attorney may appoint special assistant state’s attorneys, special deputy assistant state’s attorneys and special inspectors on a contractual basis for a temporary period of time.

(b) Upon the request of the Attorney General, the Chief State’s Attorney may designate any attorney requested by the Attorney General as a special assistant state’s attorney to prosecute any criminal offense, except violations of titles 9, 14, 18, 29, 46a, 53 and 53a, chapters 420b and 420c of title 21a and sections 17b-97 and 17b-99. If such designation of any attorney is denied, the Chief State’s Attorney shall state the reasons for such denial in writing.

(c) The Chief State’s Attorney may designate any assistant state’s attorney from the office of the Chief State’s Attorney or any other assistant state’s attorney on request of the appropriate state’s attorney for appointment as a special assistant United States attorney to assist in the investigation and prosecution of specific criminal matters in federal court.

(P.A. 73-122, S. 9, 27; P.A. 76-436, S. 573, 681; P.A. 82-248, S. 139; P.A. 84-406, S. 9, 13; P.A. 00-3; Sept. Sp. Sess. P.A. 09-7, S. 129.)

History: P.A. 76-436 substituted special deputy assistant state’s attorneys for special assistant prosecuting attorneys, effective July 1, 1978; P.A. 82-248 made minor grammatical correction; P.A. 84-406 changed “appropriate judges” to “chief state’s attorney” and added provisions re designation of attorney requested by attorney general as a special state’s attorney and designation of assistant state’s attorney as special assistant United States attorney, effective November 28, 1984, upon certification by secretary of state of vote on constitutional amendment re state’s attorneys; P.A. 00-3 amended Subsec. (a) to authorize the appointment of special juvenile prosecutors and special inspectors and amended Subsec. (c) to make a technical change for purposes of gender neutrality; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (a) to delete reference to special juvenile prosecutors, effective October 5, 2009.



Section 51-285a - Prosecutorial officials handling juvenile matters.

(a) Within available appropriations, juvenile prosecutors employed by the Division of Criminal Justice on October 5, 2009, shall be deemed to have been appointed by the Criminal Justice Commission in accordance with section 51-278 and shall have and exercise all the powers and perform all the duties of an assistant state’s attorney and have the same jurisdiction as an assistant state’s attorney as provided in section 51-281.

(b) Within available appropriations, on and after October 5, 2009, any prosecutorial official assigned to handle juvenile matters in the criminal session of the Superior Court shall have been appointed by the Criminal Justice Commission in accordance with section 51-278.

(Sept. Sp. Sess. P.A. 09-7, S. 121.)

History: Sept. Sp. Sess. P.A. 09-7 effective October 5, 2009.



Section 51-286 - Chief inspectors. Inspectors. Assistance of state and local police.

(a) The Chief State’s Attorney shall appoint four suitable persons to assist, on a state-wide basis, all the state’s attorneys and whose title shall be chief inspector. The Chief State’s Attorney shall appoint such inspectors as the criminal business of the office of the Chief State’s Attorney, in the opinion of the Chief State’s Attorney, may require, and each state’s attorney may appoint such inspectors as the criminal business of the judicial district, in the opinion of the Chief State’s Attorney, may require. Each inspector shall make investigations concerning criminal offenses which the Chief State’s Attorney or the appropriate state’s attorney may have reason to believe have been committed or which may be committed and to assist in all investigations and other matters pertaining to the criminal business of the office or the judicial district and in procuring evidence for the state in any criminal matter, provided, to the extent practicable, one of the inspectors appointed by the Chief State’s Attorney shall investigate, and procure evidence in, environmental matters on a full-time basis.

(b) Any person so appointed shall have the same power of arrest within the state as has any officer of the state police. Any chief inspector or inspector may exercise any power, authority or privilege that may have been exercised by any county detective prior to July 1, 1973, or any chief detective or detective in the Division of Criminal Justice prior to October 1, 1976.

(c) The provisions of chapter 65 and chapter 66 pertaining to disability compensation and death benefits and retirement provisions shall remain in full force and effect as to chief inspectors and inspectors appointed under the provisions of this section.

(d) This section shall not be construed to limit the authority of the Division of Criminal Justice to require the assistance of state and local police departments in the investigation of any matter with which the division is concerned. If any such assistance is required, the Division of Criminal Justice shall have primacy concerning any such investigation, provided the state and local police shall maintain any investigatory authority provided by law. Any conflict between the Division of Criminal Justice and the state and local police with respect to any such investigation shall be resolved by the Chief State’s Attorney.

(e) All state and local police, law enforcement and criminal justice agencies shall cooperate with the division in carrying out the provisions of this chapter and shall provide such information and assign such personnel as may be required.

(P.A. 73-122, S. 8, 27; P.A. 74-186, S. 5, 12; P.A. 76-111, S. 1; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 82-248, S. 140; P.A. 86-213, S. 1; 86-403, S. 119, 132; P.A. 89-345, S. 6; P.A. 90-110, S. 2, 3.)

History: P.A. 74-186 specified that chief detectives and detectives have powers exercised by county detectives prior to July 1, 1973; P.A. 76-111 amended section as necessary to replace chief detectives and detectives with chief inspectors and inspectors; P.A. 77-614 and 78-303 made state police department a division within the department of public safety, effective January 1, 1979, but did not change wording of section to reflect the change; P.A. 82-248 rephrased the section and inserted Subsec. indicators; P.A. 86-213 amended Subsec. (d) by adding provision re primacy of division of criminal justice and resolution of conflict between division of criminal justice and police re criminal investigation by chief state’s attorney; P.A. 86-403 increased number of chief inspectors from three to four; P.A. 89-345 amended Subsec. (a) re appointment of inspectors, providing that the chief state’s attorney shall appoint such inspectors as business in office of chief state’s attorney shall require, and each state’s attorney shall appoint such inspectors as the business of judicial district shall require; P.A. 90-110 amended Subsec. (a) to require that, to the extent practicable, one inspector handle environmental matters full-time.

Cited. 221 C. 300.

Cited. 42 CS 291.

Subsec. (e):

Cited. 221 C. 300.

Cited. 42 CS 291.



Section 51-286a - (Formerly Sec. 51-164a). Duties and powers of prosecutorial officials.

(a) Each state’s attorney, assistant state’s attorney and deputy assistant state’s attorney shall diligently inquire after and make appropriate presentment and complaint to the Superior Court of all crimes and other criminal matters within the jurisdiction of the court or in which the court may proceed, whether committed before or after his appointment to office.

(b) Any such state’s attorney may issue subpoenas for witnesses to be sworn before the court in criminal cases.

(1959, P.A. 28, S. 11; P.A. 74-183, S. 61, 291; P.A. 76-236; 76-436, S. 566, 581; P.A. 79-393; P.A. 82-248, S. 141; P.A. 83-279, S. 2, 4; P.A. 94-135, S. 2; 94-164, S. 4, 8; P.A. 05-248, S. 1.)

History: P.A. 74-183 replaced circuit court with court of common pleas reflecting transfer of circuit court functions to common pleas court, effective December 31, 1974; Sec. 51-256 transferred to Sec. 51-164a in 1975; P.A. 76-236 added proviso re compromise of forfeited bond; P.A. 76-436 replaced the various categories of prosecuting attorneys with categories of state’s attorneys and court of common pleas with superior court, reflecting transfer of jurisdiction from common pleas court to superior court, effective July 1, 1978; Sec. 51-164a transferred to Sec. 51-286a in the 1977 Court Reorganization Supplement; P.A. 79-393 deleted requirement that court consent to state’s attorney’s compromise and settlement of bonds and specified that such compromise and settlement may be made “without regard to the expiration of any stay of forfeiture”; P.A. 82-248 rephrased the section and inserted Subsec. indicators; P.A. 83-279 amended Subsec. (b) by deleting a provision concerning the filing of a statement by a party seeking the compromise of a forfeited bond, added a new Subsec. (c) re the collection and compromising of certain fees and costs and redesignated former Subsec. (c) as Subsec. (d); P.A. 94-135 amended Subsec. (c) to authorize collection of surcharge imposed under Sec. 13b-70; P.A. 94-164 deleted former Subsec. (b) directing state’s attorneys to collect forfeited bonds payable to the state and authorizing state’s attorneys to compromise and settle forfeited bonds for less than the amount thereof and relettered remaining Subsecs., effective July 1, 1994; P.A. 05-248 deleted former Subsec. (b) that had required the collection and authorized the compromise and settlement of any fees imposed under Sec. 51-56a, any costs imposed under Sec. 54-143 or 54-143a and any surcharge imposed under Sec. 13b-70 and redesignated existing Subsec. (c) as Subsec. (b), effective July 1, 2005.



Section 51-286b - Duties re housing matters.

The assistant state’s attorney or deputy assistant state’s attorney assigned to handle housing matters may initiate prosecutions for violations of any state or municipal housing or health law, code or ordinance either upon the affidavit of an individual complainant or upon complaint from a state or municipal agency responsible for the enforcement of any law, code or ordinance concerning housing matters.

(P.A. 80-448, S. 7, 8; P.A. 83-295, S. 8.)

History: P.A. 83-295 applied provisions to assistant state’s attorneys.



Section 51-286c - (Formerly Sec. 54-76). Employment of detectives for special investigation.

The state’s attorney for any judicial district may employ one or more detectives to investigate for the purpose of discovering the perpetrators of any crime committed within this state, whenever the penalty for such crime is capital punishment, life imprisonment without the possibility of release or life imprisonment. The expenses incurred in the employment of such detectives shall be paid from the State Treasury on an order from the state’s attorney employing them.

(1949 Rev., S. 8784; P.A. 73-116, S. 6, 34; 73-667, S. 1, 2; P.A. 82-248, S. 142; 82-472, S. 138, 183; P.A. 12-5, S. 15.)

History: P.A. 73-116 added reference to judicial districts and substituted “Connecticut Correctional Institution, Somers” for “State Prison”; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; Sec. 54-76 transferred to Sec. 51-286c in 1981; P.A. 82-248 and 82-472 deleted “county or” before “judicial district”; P.A. 12-5 replaced provision re imprisonment in Connecticut Correctional Institution, Somers with provision re life imprisonment without possibility of release or life imprisonment, effective April 25, 2012.



Section 51-286d - Notification to families of certain victims of court proceedings.

In any case in which a person has committed an offense, including any motor vehicle violation, which results in the death of another person, the state’s attorney shall identify and notify a member of the immediate family of the victim or the next of kin of the victim, if any, of the arraignment of the person accused of the offense or violation. Such state’s attorney shall provide information on the date, time and place of the arraignment and shall furnish the designated family member or next of kin with the name and telephone number of a person to contact for additional information or for information on the status of the case.

(P.A. 83-170.)



Section 51-286e - Notification of victims re judicial proceedings.

(a) For the purposes of this section, “victim” includes the legal representative of the victim or a member of the deceased victim’s immediate family.

(b) The state’s attorney for a judicial district wherein an offense has been committed shall notify any victim of the offense, if such victim has requested notification and provided the state’s attorney with a current address, of any judicial proceedings relating to the victim’s case including (1) the arrest of the defendant, (2) the arraignment of the defendant, (3) the release of the defendant pending judicial proceedings, and (4) proceedings in the prosecution of the defendant, including the dismissal of the charges against the defendant, the entry of a nolle prosequi to the charges against the defendant, the entry of a plea of guilty by the defendant, and the trial and sentencing of the defendant.

(P.A. 85-566, S. 1; P.A. 12-114, S. 16.)

History: P.A. 12-114 amended Subsec. (b)(4) to require notice to victim of dismissal of charges or entry of a nolle prosequi of charges against defendant, and make technical changes.

See Sec. 54-91c re notification of victim wishing to make or submit statement prior to sentencing or acceptance of plea agreement.

See Sec. 54-91e re notification of victim through automated system prior to acceptance of plea agreement.

Description of information that is available to victim of crime committed by adult. 45 CS 315.



Section 51-286f - Transcript of certain sentencing hearings to be requested by prosecuting official and provided to Board of Pardons and Paroles.

The prosecuting official in a criminal proceeding shall request on the record that a transcript be prepared of any sentencing hearing at which a defendant is sentenced to a definite, nonsuspended sentence of more than two years imprisonment. The Chief Court Administrator shall provide, in a format prescribed by the Chief Court Administrator, any such transcript to the Board of Pardons and Paroles.

(P.A. 97-257, S. 9, 13; P.A. 04-234, S. 2; Sept. Sp. Sess. P.A. 09-7, S. 135.)

History: P.A. 97-257 effective July 1, 1997; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; Sept. Sp. Sess. P.A. 09-7 required that request for a transcript be “on the record” and replaced requirement that prosecuting official cause a copy of the transcript to be delivered to Board of Pardons and Paroles with requirement that Chief Court Administrator provide, in a format prescribed by said administrator, any such transcript to said board, effective October 5, 2009.



Section 51-286g - (Formerly Sec. 54-227a). Transcript of criminal proceeding to be provided to victim upon request.

Whenever a transcript of a criminal proceeding is prepared, the prosecuting official shall provide a copy of such transcript to any victim of the crime without charge upon request of such victim.

(P.A. 97-257, S. 10, 13.)

History: P.A. 97-257 effective July 1, 1997; Sec. 54-227a transferred to Sec. 51-286g in 2003.



Section 51-286n - Notification of Department of Public Health of conviction of licensed professionals of certain offenses relating to actual or suspected abuse of elderly, blind or disabled person or person with intellectual disability.

(a) For the purposes of this section, “license” means a license, certificate or permit to engage in a profession issued by the Department of Public Health.

(b) Whenever a person holding a license is convicted of a violation of subsection (a) of section 17b-407, subsection (a) of section 17b-451 or section 53a-321, 53a-322 or 53a-323, the appropriate state’s attorney or assistant state’s attorney shall transmit a notice of conviction to the Department of Public Health.

(c) The Department of Public Health may suspend or revoke the license of such person for any period of time or permanently revoke such license, or take any other action authorized by section 19a-17, in the sole discretion of the department.

(P.A. 03-267, S. 10.)



Section 51-287 - (Formerly Sec. 51-175a). Retirement of state’s attorneys. Retirement salary. Credit for prior service. Return of contributions.

(a) Each Chief State’s Attorney, deputy chief state’s attorney and state’s attorney who elected under the provisions of section 51-278 to be included in the provisions of this section and who has attained the age of sixty-five or who attains the age of sixty-five while serving in office, and each such Chief State’s Attorney, deputy chief state’s attorney and state’s attorney, who has attained the age of sixty and so elects or who so elects on attaining the age of sixty while so serving, shall receive annually as retirement salary, for each year he has served in any such office, one-tenth of two-thirds of the salary of the office which he held at the time of his retirement, as such salary may be changed from time to time; but in no event more than two-thirds of such salary.

(b) Each such attorney shall, for retirement purposes, be entitled to credit for any or all the prior years of service accrued by him on July 1, 1978, while serving in the office of (1) state’s attorney, (2) assistant state’s attorney, (3) public defender in the Superior Court, (4) prosecuting attorney in the Court of Common Pleas, (5) chief prosecuting attorney or deputy chief prosecuting attorney, prosecuting attorney or assistant prosecuting attorney in the Circuit Court, or (6) public defender or assistant public defender in the Circuit Court, provided such attorney shall pay to the Comptroller five per cent of the salary for his office for each prior year of service he claims for retirement credit. Each such attorney shall be entitled to have his retirement contributions to the state employees retirement system under chapter 66 or to the state’s attorneys’ retirement system under this section prior to July 1, 1973, credited toward the payment due for the prior year or years of service he claims for retirement credit hereunder.

(c) If any such attorney resigns or is removed from office before his retirement under this section, he shall be entitled to the return of all contributions made by him under section 51-278, without interest thereon, except that, if the attorney has completed at least ten years of service creditable under this section, he may, at his option, elect instead to receive a retirement income on a reduced actuarial basis, as determined by the Comptroller.

(d) For purposes of determining the retirement salary of each Chief State’s Attorney, deputy chief state’s attorney or state’s attorney under subsection (a) of this section and the allowance payable to their surviving spouses under section 51-288, “salary of the office” shall be composed of the total of the following amounts: The annual salary of the office which he held at the time of his retirement, as such salary may be changed from time to time; and for each Chief State’s Attorney, deputy chief state’s attorney, and state’s attorney to whom a longevity payment has been made or is due and payable, in each instance under section 51-287a, (1) one and one-half per cent of annual salary, as such salary may change from time to time, for those who have completed ten or more but less than fifteen years of service as a Chief State’s Attorney, deputy chief state’s attorney, state’s attorney or assistant state’s attorney, (2) three per cent of annual salary, as such salary may change from time to time, for those who have completed fifteen or more but less than twenty years of service as Chief State’s Attorney, deputy chief state’s attorney, state’s attorney or assistant state’s attorney, (3) four and one-half per cent of annual salary, as such salary may change from time to time, for those who have completed twenty or more but less than twenty-five years of service as a Chief State’s Attorney, deputy chief state’s attorney, state’s attorney or assistant state’s attorney, and (4) six per cent of annual salary, as such salary may change from time to time, for those who have completed twenty-five or more years of service as a Chief State’s Attorney, deputy chief state’s attorney, state’s attorney or assistant state’s attorney.

(e) Any such attorney who is retired under this section and who is appointed a judge shall not receive a retirement salary pursuant to this section during the period such retired attorney serves as a judge.

(1967, P.A. 622, S. 6; 1971, P.A. 71, S. 1; 677, S. 1; P.A. 73-122, S. 10, 27; P.A. 77-576, S. 50, 65; P.A. 78-342, S. 1; P.A. 82-248, S. 143; P.A. 84-399, S. 10, 17; P.A. 85-517, S. 4, 5; P.A. 94-164, S. 6, 8; P.A. 98-197, S. 7, 8.)

History: 1971 acts allowed state’s attorneys credit for retirement for serving as public defender in superior court and clarified applicability by referring to state’s attorneys in office on June 1, 1971, rather than to “incumbent” state’s attorneys and clarifying reference to service accrued on July 1, 1967; P.A. 73-122 applied provisions to chief state’s attorneys and deputy chief state’s attorneys, updated applicable dates, allowed credit for service as defender or prosecutor in circuit court, added reference to prior option of contributing to state’s attorneys’ retirement system and added exception re retirement after 10 years’ service at age 60; Sec. 51-175a transferred to Sec. 51-287 in 1975; P.A. 77-576 included “chief”, “deputy chief” and “assistant” prosecuting attorneys in Subdiv. (5); P.A. 78-342 removed minimum age requirement of 60 years in exception added by P.A. 73-122; P.A. 82-248 made minor technical changes and inserted Subsec. indicators; P.A. 84-399 added Subsec. (d) providing that determination of retirement salary, allowance payable to surviving spouses and definition of “salary of the office” shall include credit for longevity payments; P.A. 85-517 added Subsec. (e) prohibiting receipt of retirement salary by retired state’s attorney during period such retired attorney serves as a judge; P.A. 94-164 amended Subsec. (b) to increase credit for prior years of certain service from service accrued on July 1, 1973, to service accrued on July 1, 1978, effective July 1, 1994; P.A. 98-197 amended Subsec. (d) by including service as an assistant state’s attorney for longevity purposes, effective July 1, 1998.

See Sec. 5-190a re retirement credit.

See Sec. 51-49 re disability retirement.



Section 51-287a - Longevity payments to Chief State’s Attorney, deputy chief state’s attorney and state’s attorney.

Each Chief State’s Attorney, deputy chief state’s attorney and state’s attorney who has completed not less than ten years of service as a prosecutorial official, shall receive semiannual longevity payments based on such service completed as of the first day of July and the first day of January of each year, as follows:

(1) Each Chief State’s Attorney, deputy chief state’s attorney or state’s attorney who has completed ten or more years but less than fifteen years of service shall receive one-quarter of three per cent of the annual salary of his office.

(2) Each Chief State’s Attorney, deputy chief state’s attorney or state’s attorney who has completed fifteen or more years but less than twenty years of service shall receive one-half of three per cent of the annual salary of his office.

(3) Each Chief State’s Attorney, deputy chief state’s attorney or state’s attorney who has completed twenty or more years but less than twenty-five years of service shall receive three-quarters of three per cent of the annual salary of his office.

(4) Each Chief State’s Attorney, deputy chief state’s attorney or state’s attorney who has completed twenty-five or more years of service shall receive three per cent of the annual salary of his office.

(P.A. 84-399, S. 8, 17; P.A. 93-435, S. 24, 95.)

History: P.A. 93-435 made a technical change, effective June 28, 1993.



Section 51-287b - Deductions from longevity payment deposited in State’s Attorneys’ Retirement Fund.

There shall be deducted and withheld from the longevity payable under section 51-287a to each Chief State’s Attorney, deputy chief state’s attorney and state’s attorney who is included in the provisions of section 51-287 a sum equal to five per cent of the longevity payment. The sum deducted and withheld shall be deposited to the State’s Attorneys’ Retirement Fund.

(P.A. 84-399, S. 9, 17; P.A. 00-196, S. 37.)

History: P.A. 00-196 made a technical change.



Section 51-288 - (Formerly Sec. 51-175b). Pension for widow of state’s attorney.

Each widow of a Chief State’s Attorney, deputy chief state’s attorney or state’s attorney who elected under the provisions of section 51-278 to be included within the provisions of this section, if such attorney died while holding such office or after his retirement under section 51-49 or 51-287, shall receive, monthly, an allowance equal to thirty-three and one-third per cent of the salary of the office which her husband held at the time of his death or retirement, as such salary may be changed from time to time. If such attorney leaves no widow, or if she dies before the youngest child of such attorney reaches the age of eighteen, such pension shall be payable, until such child reaches the age of eighteen, to his guardian, for the support of such child and any other children of such attorney under the age of eighteen.

(1967, P.A. 622, S. 7; P.A. 73-122, S. 12, 27.)

History: P.A. 73-122 clarified applicability, substituting “chief state’s attorney, deputy chief state’s attorney or state’s attorney who elected ... to be included within the provisions of this section” for “state’s attorney”; Sec. 51-175b transferred to Sec. 51-288 in 1975.






Chapter 887 - Public Defender Services

Section 51-289 - Public Defender Services Commission established. Income and Eligibility Guidelines. Child Protection. Court facilities. Compensation plan.

(a) There is established a Public Defender Services Commission which shall consist of seven members appointed as follows:

(1) The Chief Justice shall appoint two judges of the Superior Court, or a judge of the Superior Court and any one of the following: A retired judge of the Superior Court, a former judge of the Superior Court, a retired judge of the Circuit Court, or a retired judge of the Court of Common Pleas;

(2) The speaker of the House, the president pro tempore of the Senate, the minority leader of the House and the minority leader of the Senate shall each appoint one member; and

(3) The Governor shall appoint a chairman.

(b) The chairman shall serve for a three-year term and all appointments of members to replace those whose terms expire shall be for terms of three years.

(c) Not more than three of the members, other than the chairman, may be members of the same political party. Of the four nonjudicial members, other than the chairman, at least two shall not be members of the bar of any state.

(d) If any vacancy occurs on the commission, the appointing authority having the power to make the initial appointment under the provisions of this chapter shall appoint a person for the unexpired term in accordance with the provisions of this chapter.

(e) Members shall serve without compensation but shall be reimbursed for actual expenses incurred while engaged in the duties of the commission. Members of the commission shall not be employed or nominated to serve as public defenders or in any other position created under this chapter.

(f) The commission may adopt such rules as it deems necessary for the conduct of its internal affairs.

(g) The commission shall be responsible for carrying out the purposes of this chapter and, to carry out those purposes, the commission shall adopt rules relating to the operations of a Division of Public Defender Services and shall provide any facilities, other than those provided in the courts by the Judicial Department, necessary for the carrying out of those services. Such rules shall include, but need not be limited to, Income and Eligibility Guidelines for the representation of indigent individuals.

(h) Public defender services shall consist of those duties carried out by Superior Court and Court of Common Pleas public defenders prior to July 1, 1978, those duties carried out by the Commission on Child Protection and the Chief Child Protection Attorney prior to July 1, 2011, and those responsibilities provided for by this chapter. Public defender services shall be executed by a Chief Public Defender, a deputy chief public defender, public defenders, assistant public defenders, deputy assistant public defenders, investigators and other personnel which the commission deems necessary.

(i) The Public Defender Services Commission shall constitute a successor to the Commission on Child Protection. All functions, powers and duties of the Commission on Child Protection are transferred to the Public Defender Services Commission in accordance with sections 4-38d, 4-38e and 4-39.

(j) The Judicial Department shall provide adequate facilities for public defenders, assistant public defenders and deputy assistant public defenders in the various courts.

(k) The commission shall establish a compensation plan comparable to that established for the Division of Criminal Justice in chapter 886, as it may be amended, and shall make rules relating to employees serving under this chapter, including rules relating to sick leave and vacation time.

(l) The commission shall be an autonomous body within the Judicial Department for fiscal and budgetary purposes only.

(P.A. 74-317, S. 1, 14; P.A. 76-436, S. 574, 681; P.A. 82-248, S. 144; P.A. 11-51, S. 1.)

History: P.A. 76-436 changed membership of commission to add extra superior court judge and to make appointment of former judge of circuit court or common pleas court optional rather than mandatory, specifying that such former judge is to be retired, so as to reflect transfer of all trial jurisdiction to superior court in Subsec. (a) and similarly amended Subsec. (d) to reflect transfer of jurisdiction and to include deputy assistant public defenders, effective July 1, 1978; P.A. 82-248 rephrased and reorganized the section, deleted provisions concerning the terms of office of the initial appointees, and added Subsec. (j) concerning the autonomous nature of the commission which was formerly part of Sec. 51-291; P.A. 11-51 amended Subsec. (g) to provide that rules include Income and Eligibility Guidelines, redesignated existing provisions of Subsec. (g) re public defender services as Subsec. (h) and amended same to provide that services consist of duties carried out by Commission on Child Protection and Chief Child Protection Attorney prior to July 1, 2011, added new Subsec. (i) re commission as successor to, and transfer of functions, powers and duties of, Commission on Child Protection, redesignated existing Subsecs. (h), (i) and (j) as Subsecs. (j), (k) and (l), and made technical changes, effective July 1, 2011.



Section 51-289a - Public Defender Services Commission, Chief Public Defender and Division of Public Defender Services assigned counsel substituted for former commission, chief attorney and public defenders.

(a) Wherever the words “Commission on Child Protection” are used in the public or special acts of 2011, the words “Public Defender Services Commission” shall be substituted in lieu thereof.

(b) Wherever the words “Chief Child Protection Attorney” are used in the public or special acts of 2011, the words “Chief Public Defender” shall be substituted in lieu thereof.

(c) Wherever the words “special assistant public defender” are used in the public or special acts of 2011, the words “Division of Public Defender Services assigned counsel” shall be substituted in lieu thereof.

(d) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 11-51, S. 19.)

History: P.A. 11-51 effective July 1, 2011.



Section 51-290 - Chief Public Defender and Deputy Chief Public Defender; appointment, qualifications, removal, salary.

(a) The Public Defender Services Commission shall appoint: (1) A Chief Public Defender for a term of four years and until the appointment and qualification of his successor; and (2) a Deputy Chief Public Defender for a term of four years who shall assist the Chief Public Defender. The Deputy Chief Public Defender shall exercise the duties and powers of the Chief Public Defender in his absence or upon his designation. Any vacancy in the offices of Chief Public Defender or Deputy Chief Public Defender shall be filled by the commission for the balance of the term of the person he succeeds.

(b) The Chief Public Defender and Deputy Chief Public Defender shall be attorneys-at-law admitted to practice in this state for at least five years.

(c) The Chief Public Defender and the Deputy Chief Public Defender shall each devote his full time to the duties of his office and shall not otherwise engage in the practice of law or be a partner, member or associate of a law firm.

(d) The Chief Public Defender and Deputy Chief Public Defender shall not be removed or suspended from office during their terms except by order of the commission for just cause after due notice and hearing.

(e) The salaries of the Chief Public Defender and the Deputy Chief Public Defender shall be the same as that paid to the Chief State’s Attorney and to deputy chief state’s attorneys, respectively, under the provisions of chapter 886.

(P.A. 74-317, S. 2, 14; P.A. 75-530, S. 31, 35; P.A. 76-436, S. 575, 681; P.A. 82-248, S. 145.)

History: P.A. 75-530 changed deadline for appointment of chief public defender from April 1, 1975, to June 15, 1975; P.A. 76-436 specified that duty of deputy chief public defender is to assist the chief public defender rather than to “supervise public defender services in the court of common pleas”, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-248 rephrased and reorganized the section and inserted Subsec. indicators.



Section 51-291 - Duties of the Chief Public Defender.

The Chief Public Defender shall:

(1) Direct and supervise the work of the Deputy Chief Public Defender and all public defenders, assistant public defenders, deputy assistant public defenders and other personnel appointed pursuant to this chapter; and the Chief Public Defender and the Deputy Chief Public Defender may participate in the trial of criminal actions.

(2) Submit to the commission, prior to December thirty-first of each year, a report which shall include all pertinent data on the operation of the Division of Public Defender Services, the costs, projected needs, and recommendations for statutory changes, including changes in the civil and criminal law, and changes in court rules, which may be appropriate to the improvement of the system of criminal justice, the rehabilitation of offenders, the representation of children and parents or guardians in child protection and family relations matters and other related objectives. Prior to February first of the following year, the commission shall submit the report along with such recommendations, comments, conclusions or other pertinent information it chooses to make, to the Chief Justice, the Governor and the members of the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary. The reports shall be public records, shall be maintained in the office of Chief Public Defender and shall be otherwise distributed as the commission shall direct.

(3) With the approval of the commission, establish such divisions, facilities and offices and select such professional, technical and other personnel, including investigators, as the Chief Public Defender deems reasonably necessary for the efficient operation and discharge of the duties of public defender services under this chapter, subject to the personnel policies and compensation plan established by the commission.

(4) Administer, coordinate and control the operations of public defender services and be responsible for the overall supervision and direction of all personnel, offices, divisions and facilities of the Division of Public Defender Services.

(5) Develop programs and administer activities to achieve the purposes of this chapter.

(6) At the discretion of the Chief Public Defender, consult and cooperate with professional bodies and groups concerning the causes of criminal conduct, means for reducing the commission of crimes, the rehabilitation and correction of those convicted of crimes, and the improvement of the administration and conduct of public defender services.

(7) Keep and maintain proper financial records with respect to the providing of all public defender services for use in the calculating of direct and indirect costs of any or all aspects of the operation of public defender services.

(8) Supervise the training of all public defenders, assistant public defenders, deputy assistant public defenders, Division of Public Defender Services assigned counsel and other personnel and establish such training courses as shall be appropriate.

(9) Promulgate necessary rules, regulations and instructions, consistent with this chapter, defining the organization of his office and the responsibilities of public defenders, assistant public defenders, deputy assistant public defenders and other personnel.

(10) With the approval of the commission, apply for and accept on behalf of the Division of Public Defender Services any funds that may be offered or that may become available from government grants, private gifts, donations or bequests, or from any other source, and with the approval of the commission expend the funds to carry out the purposes of this chapter.

(11) Maintain one or more lists of trial lawyers who may be available to represent persons in habeas corpus proceedings arising from criminal matters, or to represent juveniles in delinquency matters before the court, or to represent parents or guardians and children in child protection and family relations matters pursuant to subsection (c) of section 51-296, or to represent persons in other appropriate matters on a case by case basis, as needed, which lawyers shall be selected by a judge of the court before which the matter is to be heard.

(12) Establish compensation for lawyers selected under subdivision (11) of this section for their services with the approval of the commission, to be paid from the budget of the Public Defender Services Commission.

(13) Prepare and submit to the commission estimates of appropriations necessary for the maintenance and operation of public defender services, and make recommendations with respect thereto; and with the approval of the commission, and after such modification as the commission directs, submit the budget requests to the Governor.

(P.A. 74-317, S. 3, 14; P.A. 75-530, S. 25, 35; P.A. 76-436, S. 576, 681; P.A. 82-248, S. 146; P.A. 06-9, S. 1; P.A. 11-51, S. 2; June 12 Sp. Sess. P.A. 12-2, S. 88.)

History: P.A. 75-530 required maintenance of list of lawyers to represent juveniles in delinquency matters before the juvenile court in Subdiv. (k); P.A. 76-436 added references to deputy assistant public defenders in Subdivs. (a), (h) and (i), effective July 1, 1978; P.A. 82-248 rephrased the section, deleted the provision making the commission an autonomous body within the judicial department and made that provision a part of Sec. 51-289, and replaced the alphabetic Subdiv. indicators with numeric indicators; P.A. 06-9 amended Subdiv. (2) to change deadline for Chief Public Defender to submit report from “between August fifteenth and September fifteenth of each year” to “prior to December thirty-first of each year”, to change deadline for commission to submit report from “Prior to October fifteenth of each year” to “Prior to February first of the following year” and to make technical changes, effective July 1, 2006; P.A. 11-51 amended Subdiv. (2) to add provision re representation of children and parents or guardians in child protection and family relations matters, amended Subdiv. (8) to add reference to Division of Public Defender Services assigned counsel, amended Subdiv. (11) to add provision re list of lawyers to represent parents or guardians and children in child protection and family relations matters, and made technical changes, effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subdiv. (2).

Allows the court to make discretionary appointment of counsel in a habeas corpus action but present case concerning conditions of confinement does not rise to the level of requiring such appointment. 49 CS 1.



Section 51-292 - Expenses included in commission’s budget.

Reasonable expenses of, or incurred by, the commission, the Chief Public Defender, or those serving pursuant to the provisions of this chapter, including rental of facilities, witnesses summoned, costs of transcripts ordered from court reporters, costs of service of process, and costs of equipment, and other necessary disbursements or costs of defense shall be paid from the budget of the commission upon approval of the commission.

(P.A. 74-317, S. 11, 14.)



Section 51-293 - Public defenders, assistants and deputies; appointment, terms, qualifications, suspension, removal, salaries. Division of Public Defender Services assigned counsel.

(a)(1) The commission shall appoint a public defender for each judicial district and a public defender who shall handle appellate matters and provide legal support services to public defender offices, each of whom shall serve as public defender in the Superior Court and as many assistant public defenders and deputy assistant public defenders for the Superior Court as the criminal or delinquency business of the court may require. (2) This section shall not prevent a judge of the Superior Court from appointing a Division of Public Defender Services assigned counsel on a contractual basis for a temporary period of time in an appropriate case, whose expenses and compensation shall be paid from the budget of the Public Defender Services Commission and in accordance with the rates of compensation approved by the commission pursuant to subdivision (12) of section 51-291. Whenever possible, any such appointment shall be made from a list of attorneys provided by the commission and submitted to the court by the office of Chief Public Defender. Subsequent to an attorney’s appointment as a Division of Public Defender Services assigned counsel, the attorney may not solicit or accept from or on behalf of his or her client any money or article of value of any kind either as a fee for services performed or to be performed or as payment for costs or expenses incurred or to be incurred. (3) At the direction of the Chief Public Defender, any Superior Court public defender, assistant public defender, deputy assistant public defender or other person employed by the Division of Public Defender Services may be required to act in such capacity in another judicial district or geographical area when the demands of criminal business or delinquency proceedings necessitate it.

(b) The commission shall appoint, on recommendation of the Chief Public Defender, and fix the compensation of, all other personnel necessary to the operation of the Division of Public Defender Services.

(c) The term of office for public defenders, assistant public defenders and deputy assistant public defenders shall be for four years and until the appointment and qualification of their successors. Any vacancy in the office of public defender, assistant public defender or deputy assistant public defender may be filled by the commission for the balance of the term of the person he succeeds.

(d) Each public defender, assistant public defender and deputy assistant public defender shall devote his full time to the duties of his office, shall not engage in the private practice of law, and shall not be a partner, member or associate of a law firm.

(e) Notwithstanding any other provision of this section, the commission may, if it believes it to be in the best interest of providing efficient defender services to the public, allow one or more public defenders, assistant public defenders or deputy assistant public defenders to serve on a part-time basis in areas where it determines that part-time services more satisfactorily fulfill the needs of the division and the public.

(f) No public defender, assistant public defender or deputy assistant public defender may be removed from office during his term except by order of the commission after due notice and hearing. A recommendation for removal from office may be initiated by the Chief Public Defender.

(g) A public defender, assistant public defender or deputy assistant public defender may be suspended for cause without pay by the Chief Public Defender for a period of not more than fifteen working days. Such a suspension shall be reviewed by the commission at the request of the public defender, assistant public defender or deputy assistant public defender. If the action of the Chief Public Defender is reversed, full payment of salary for the period of the suspension shall be made. A public defender, assistant public defender or deputy assistant public defender may be suspended or continued under suspension without pay for a period of more than fifteen working days only upon a majority vote of the commission after due notice and a hearing.

(h) Public defenders, assistant public defenders and deputy assistant public defenders shall receive salaries as established by the commission pursuant to this chapter. The salaries paid to public defenders, assistant public defenders and deputy assistant public defenders in the Superior Court shall be comparable to those paid to state’s attorneys, assistant state’s attorneys and deputy assistant state’s attorneys in the various judicial districts in the court.

(i) The public defenders and assistant public defenders shall, at the time of their appointment, be attorneys-at-law, admitted to the practice of law in this state.

(P.A. 74-317, S. 4, 14; P.A. 75-479, S. 2, 25; 75-530, S. 26, 35; P.A. 76-189; 76-436, S. 577, 681; P.A. 77-452, S. 21, 72; P.A. 78-280, S. 1, 3, 127; P.A. 80-191; 80-287; P.A. 82-248, S. 147; 82-291; P.A. 83-587, S. 60, 96; P.A. 03-278, S. 101; P.A. 11-51, S. 5.)

History: P.A. 75-479 deleted provision in Subsec. (d) re October 1, 1976, deadline for election of part-time defenders to become full-time; P.A. 75-530 specified that expenses of special defender for temporary appointment shall be paid from commission’s budget in Subsec. (a)(4) and added reference to defender’s actions in delinquency proceeding in Subsec. (a)(5)(ii); P.A. 76-189 amended Subsec. (f) to substitute “all courts” for specific reference to superior and common pleas courts and to delete previous requirement that defenders and assistant defenders in superior court and defenders in common pleas courts have practiced law for five years and that assistant defenders in common pleas and defenders in juvenile courts have practiced law for at least three years; P.A. 76-436 applied provisions to deputy assistant public defenders and amended provisions to reflect transfer of all trial jurisdiction to superior court deleting previous provisions specifically applicable to defenders in common pleas and juvenile courts, effective July 1, 1978; P.A. 77-452 made technical correction in Subsec. (f), deleting “in all courts” for conformity with P.A. 76-436; P.A. 78-280 substituted “judicial district(s)” for “county(ies)” or deleted references to counties where necessary; P.A. 80-191 amended Subsec. (a) to make appointment of public defender mandatory rather than optional, to require appointment of public defender to handle appellate matters and provide legal support services and to apply Subdiv. (3) to persons other than public defenders employed by division of public defender services; P.A. 80-287 added detailed provisions re suspension from office in Subsec. (d); P.A. 82-248 rephrased the section, redesignated parts of Subsec. (d) as Subsecs. (e), (f) and (g) and redesignated the remaining Subsecs. accordingly, and deleted provisions concerning the continuation in service of part-time public defenders who were serving on October 1, 1975; P.A. 82-291 amended Subsec. (a) to provide that compensation of special public defenders be paid in accordance with rates approved by the commission and that after appointment an attorney may not solicit or accept any money or article of value as a fee for services or as payment for costs or expenses; P.A. 83-587 made a technical amendment in Subsec. (a); P.A. 03-278 made technical changes in Subsec. (a)(2), effective July 9, 2003; P.A. 11-51 amended Subsec. (a) to substitute “Division of Public Defender Services assigned counsel” for “special assistant public defender” and make a technical change, effective July 1, 2011.

Subsec. (a):

Subdiv. (2) cited. 40 CA 460.

Subdiv. (2) allows court to make discretionary appointment of counsel in a habeas corpus action but present case concerning conditions of confinement does not rise to the level of requiring such appointment. 49 CS 1.



Section 51-294 - Reappointment of public defenders serving on October 1, 1975.

Section 51-294 is repealed.

(P.A. 74-317, S. 5, 14; P.A. 82-248, S. 163.)



Section 51-295 - Retirement and disability of public defenders. Retirement credit.

Except as provided in section 51-295a, the Chief Public Defender, the Deputy Chief Public Defender, and each public defender, assistant public defender and deputy assistant public defender shall be included under the provisions of chapters 65 and 66, regarding retirement and disability of state employees. Each such person shall receive retirement credit in accordance with the provisions of section 5-190a for each year or portion thereof for which retirement contributions are paid when serving as Chief Public Defender, Deputy Chief Public Defender, public defender, assistant public defender, deputy assistant public defender, state’s attorney, assistant state’s attorney or prosecutor or assistant prosecutor in the Superior Court, Court of Common Pleas or in the Circuit Court.

(P.A. 74-317, S. 6, 14; P.A. 76-436, S. 578, 681; P.A. 82-248, S. 148; 82-280; P.A. 84-421, S. 3, 4; P.A. 85-475, S. 2, 3; P.A. 86-348, S. 4, 8.)

History: P.A. 76-436 applied provisions to deputy assistant public defenders, effective July 1, 1978; P.A. 82-248 rephrased provisions but made no substantive changes; P.A. 82-280 deleted the prohibition on persons who were not serving as public defenders on October 1, 1974 from continuing to serve as public defenders after age 65; P.A. 84-421 excluded from provisions of section any public defender included in provisions of Sec. 51-295a and Sec. 51-49, effective July 1, 1985; P.A. 85-475 deleted provisions re retirement credit for chief public defender, deputy chief public defender, public defenders not included in Secs. 51-295a and 51-49, assistant public defenders and deputy assistant public defenders, and added provision that such individuals shall receive retirement credit in accordance with Sec. 5-190a; P.A. 86-348 deleted exclusion from provisions of section of any public defender included in provisions of Sec. 51-295a and Sec. 51-49 and substituted reference to provisions of Sec. 51-295, and provided retirement credit for service as chief public defender, deputy chief public defender or deputy assistant public defender.

See Sec. 5-190a re retirement credit.



Section 51-295a - Retirement of certain public defenders. Retirement salary. Credit for prior service. Transfer or return of contributions. Pension for surviving spouse.

(a) Each public defender incumbent on July 1, 1978, may elect to be included in the provisions of this section and section 51-49, and in each such case, the Comptroller shall deduct five per cent of the salary of each such public defender as contributions for the purposes of this section and section 51-49, provided any such public defender who has so elected may thereafter elect to be included under the provisions of chapters 65 and 66 and upon such election his past contributions under this section shall be transferred to the State Employees Retirement Fund and he shall be credited with all prior service. The Chief Public Defender and the Deputy Chief Public Defender may elect to be included in the provisions of this section and section 51-49, and in each such case, the Comptroller shall deduct five per cent of the salary of such person as contributions for the purposes of this section and section 51-49.

(b) Each person who elected to be included in the provisions of this section and section 51-49 and who has attained the age of sixty-five or who attains the age of sixty-five while serving in office, and each such person who has attained the age of sixty and so elects, or who attains the age of sixty while serving in office and so elects, shall receive annually as retirement salary, for each year he has served in such office, one-tenth of two-thirds of the salary of such office, as such salary may be changed from time to time, but in no event more than two-thirds of such salary.

(c) Each such person shall, for retirement purposes, be entitled to credit for any or all the prior years of service accrued by him on the date of his appointment as Chief Public Defender, Deputy Chief Public Defender or public defender, while serving in the office of (1) Chief Public Defender, (2) Deputy Chief Public Defender, (3) public defender, assistant public defender or deputy assistant public defender in the Superior Court, Court of Common Pleas or Circuit Court, (4) state’s attorney, assistant state’s attorney or deputy assistant state’s attorney in the Superior Court, (5) prosecuting attorney or assistant prosecuting attorney in the Court of Common Pleas or the Circuit Court, or (6) executive secretary or assistant executive secretary of the Judicial Department, provided such person shall pay to the Comptroller five per cent of the salary of his office for each prior year of service he claims for retirement credit. Each such person shall be entitled to have his retirement contributions to the state employees retirement system under chapter 66 credited toward the payment due for the prior years of service he claims for retirement credit.

(d) If any such person resigns or is removed from office before his retirement under this section, he shall be entitled to the return of all contributions made by him under this section, without interest, except that if such person has completed at least ten years of credited service under this section, he may, at his option, elect instead to receive a retirement income on a reduced actuarial basis, as determined by the Comptroller.

(e) Each spouse of a person who elected to be included in the provisions of this section and section 51-49, if such person died while holding the office of Chief Public Defender, Deputy Chief Public Defender or public defender or after his retirement under this section or section 51-49, shall receive a monthly allowance equal to one-twelfth of thirty-three and one-third per cent of the salary of the office which such person held at the time of his death or retirement, as such salary may be changed from time to time. If such person leaves no surviving spouse, or if the surviving spouse dies before the youngest child of such person reaches the age of eighteen, such monthly allowance shall be payable, until such child reaches the age of eighteen, to his guardian, for the support of such child and any other children of such person under the age of eighteen.

(f) For purposes of determining the retirement salary of each Chief Public Defender, Deputy Chief Public Defender or public defender under subsection (b) of this section and the allowance payable to their surviving spouses under subsection (e) of this section, “salary of the office” shall be composed of the total of the following amounts: The annual salary of the office which he held at the time of his retirement, as such salary may be changed from time to time and for each Chief Public Defender, Deputy Chief Public Defender and public defender to whom a longevity payment has been made or is due and payable, in each instance under section 51-295b or section 5-213, (1) one and one-half per cent of annual salary, as such salary may change from time to time, for those who have completed ten or more but less than fifteen years of service as a Chief Public Defender, Deputy Chief Public Defender or public defender, (2) three per cent of annual salary, as such salary may change from time to time, for those who have completed fifteen or more but less than twenty years of service as Chief Public Defender, Deputy Chief Public Defender or public defender, (3) four and one-half per cent of annual salary, as such salary may change from time to time, for those who have completed twenty or more but less than twenty-five years of service as a Chief Public Defender, Deputy Chief Public Defender or public defender, and (4) six per cent of annual salary, as such salary may change from time to time, for those who have completed twenty-five or more years of service as a Chief Public Defender, Deputy Chief Public Defender or public defender.

(g) The Comptroller shall deduct from the longevity payable under section 51-295b or section 5-213 to each Chief Public Defender, Deputy Chief Public Defender or public defender who is included in the provisions of this section and section 51-49, five per cent of the longevity payment as contributions for the purposes of this section and section 51-49.

(P.A. 84-421, S. 1, 4; P.A. 86-348, S. 5, 8.)

History: P.A. 84-421 effective July 1, 1985; P.A. 86-348 amended Subsec. (a) to authorize chief public defender and deputy chief public defender to elect to be included in this section and Sec. 51-49 and to require contributions of 5% of salary for purposes of said sections, amended Subsec. (b) to provide chief public defender and deputy chief public defender with retirement credit for prior service in enumerated offices and expanded enumerated offices to include chief public defender, deputy chief public defender or public defender, added Subsec. (f) defining “salary of the office” for purposes of determining retirement salary and added Subsec. (g) requiring contributions of 5% of longevity payment for purposes of this section and Sec. 51-49, and made technical changes to reflect ability of chief public defender and deputy chief public defender to elect to be included in said sections.



Section 51-295b - Longevity payments for Chief Public Defender and Deputy Chief Public Defender.

Each Chief Public Defender and Deputy Chief Public Defender who has completed not less than ten years of service as a defense attorney of the Judicial Department or the Public Defender Services Commission shall receive semiannual longevity payments based upon such service completed as of the first day of July and the first day of January of each year, as follows: (1) Each Chief Public Defender and Deputy Chief Public Defender who has completed ten or more years but less than fifteen years of service shall receive one-quarter of three per cent of the annual salary of his office; (2) each Chief Public Defender and Deputy Chief Public Defender who has completed fifteen or more years but less than twenty years of service shall receive one-half of three per cent of the annual salary of his office; (3) each Chief Public Defender and Deputy Chief Public Defender who has completed twenty or more years but less than twenty-five years of service shall receive three-quarters of three per cent of the annual salary of his office; (4) each Chief Public Defender and Deputy Chief Public Defender who has completed twenty-five or more years of service shall receive three per cent of the annual salary of his office.

(P.A. 84-399, S. 11, 17.)



Section 51-296 - Designation of public defender for indigent defendant, codefendant. Legal services and guardians ad litem in family relations matters and juvenile matters. Contracts for legal services.

(a) In any criminal action, in any habeas corpus proceeding arising from a criminal matter, in any extradition proceeding, or in any delinquency matter, the court before which the matter is pending shall, if it determines after investigation by the public defender or his office that a defendant is indigent as defined under this chapter, designate a public defender, assistant public defender or deputy assistant public defender to represent such indigent defendant, unless, in a misdemeanor case, at the time of the application for appointment of counsel, the court decides to dispose of the pending charge without subjecting the defendant to a sentence involving immediate incarceration or a suspended sentence of incarceration with a period of probation or the court believes that the disposition of the pending case at a later date will not result in a sentence involving immediate incarceration or a suspended sentence of incarceration with a period of probation and makes a statement to that effect on the record. If it appears to the court at a later date that, if convicted, the sentence of an indigent defendant for whom counsel has not been appointed will involve immediate incarceration or a suspended sentence of incarceration with a period of probation, counsel shall be appointed prior to trial or the entry of a plea of guilty or nolo contendere.

(b) In the case of codefendants, the court may appoint one or more public defenders, assistant public defenders or deputy assistant public defenders to represent such defendants or may appoint counsel from the trial list established under section 51-291.

(c) (1) The division shall provide, pursuant to section 51-296a: (A) Legal services and guardians ad litem to children, youths and indigent respondents in family relations matters in which the state has been ordered to pay the cost of such legal services and guardians ad litem, provided legal services shall be provided to indigent respondents pursuant to this subparagraph only in paternity proceedings and contempt proceedings; and (B) legal services and guardians ad litem to children, youths and indigent legal parties in proceedings before the superior court for juvenile matters. To carry out the requirements of this subsection, the office of Chief Public Defender may contract with (i) appropriate not-for-profit legal services agencies, (ii) individual lawyers or law firms for the delivery of legal services to represent children and indigent legal parties in such proceedings, and (iii) mental health professionals as guardians ad litem in family relations matters. Any contract entered into pursuant to this subsection may include terms encouraging or requiring the use of a multidisciplinary agency model of legal representation.

(2) The division shall establish a system to ensure that attorneys providing legal services pursuant to this subsection are assigned to cases in a manner that will avoid conflicts of interest, as defined by the Rules of Professional Conduct.

(3) The division shall establish training, practice and caseload standards for the representation of children, youths, indigent respondents and indigent legal parties pursuant to subdivision (1) of this subsection. Such standards shall apply to each attorney who represents children, youths, indigent respondents or indigent legal parties pursuant to this subsection and shall be designed to ensure a high quality of legal representation. The training standards for attorneys required by this subdivision shall be designed to ensure proficiency in the procedural and substantive law related to such matters and to establish a minimum level of proficiency in relevant subject areas, including, but not limited to, family violence, child development, behavioral health, educational disabilities and cultural competence.

(d) Prior to the appearance in court in any matter specified in this section by a defendant, child, youth, respondent or legal party, a public defender, assistant public defender, deputy assistant public defender or Division of Public Defender Services assigned counsel, upon a determination that the defendant, child, youth, respondent or legal party is indigent pursuant to subsection (a) of section 51-297, shall be authorized to represent the defendant, child, youth, respondent or legal party until the court appoints counsel for such defendant, child, youth, respondent or legal party.

(P.A. 74-317, S. 7, 14; P.A. 75-530, S. 27, 35; P.A. 76-436, S. 579, 681; P.A. 82-362; P.A. 95-261, S. 5; P.A. 11-51, S. 3.)

History: P.A. 75-530 authorized appointment of public defender to represent indigent defendant in delinquency matters in Subsec. (a); P.A. 76-436 applied provisions to deputy assistant public defenders, deleted specific reference to juvenile court proceeding and proviso re accused in court of common pleas bound over to superior court all jurisdiction having been transferred to superior court, effective July 1, 1978; P.A. 82-362 amended Subsec. (a) by adding provision that appointment is not required in misdemeanor case unless it appears that sentence of incarceration or suspended sentence of incarceration with a period of probation will be imposed; P.A. 95-261 added Subsec. (c) re representation of indigent defendant prior to appearance in court; P.A. 11-51 added new Subsec. (c) re provision of legal services and guardians ad litem in family relations matters and juvenile matters, contracts for legal services, conflicts of interest and training, practice and caseload standards, redesignated existing Subsec. (c) as Subsec. (d) and amended same to add references to a child, youth, respondent or legal party and to Division of Public Defender Services assigned counsel, effective July 1, 2011.

Cited. 19 CA 686. Although there is no constitutional right to habeas counsel, section requires that counsel appointed must render effective assistance. 24 CA 723. Statute does not create a right to counsel in filing a petition for certification to the Supreme Court. 54 CA 400. To safeguard habeas petitioner’s right to effective assistance of habeas counsel, habeas court, like a criminal trial court, has an affirmative obligation to explore the possibility that habeas counsel has a conflict of interest when that possibility is brought to the attention of the habeas court in a timely manner. 87 CA 126. Petitioner not entitled to court-appointed attorney as petition for new trial does not fall within the scope of any of the proceedings enumerated in the statute. 101 CA 213.

Subsec. (a):

Failure of appellate legal counsel to file certification of appeal deprived defendant of effective legal counsel. 257 C. 632. Indigent defendant has right to appointed counsel to determine if there is a sound basis for filing motion to correct an illegal sentence and, if appointed counsel determines there is a basis, to file such a motion. 282 C. 614.

A “habeas on a habeas” petition (the use of a habeas petition to raise an ineffective assistance of habeas counsel claim) arises from a criminal matter within the meaning of Subsec.; statutory right to counsel in a habeas petition arising from one’s conviction pertains not only to initial habeas petition asserting ineffective assistance of trial counsel claim but also to habeas on a habeas claim of ineffective assistance of habeas counsel, and habeas court improperly failed to appoint counsel to petitioner for his habeas on a habeas petition. 126 CA 684.

Petition which arises from conditions of confinement does not “arise from a criminal matter” within the meaning of subsection and therefore the petitioner is not entitled to appointed counsel. 49 CS 1.



Section 51-296a - Eligibility for counsel in family relations or juvenile matters. Procedure for appointment or assignment. Payment of attorney appointed prior to July 1, 2011.

(a) The judicial authority before whom a family relations matter described in subparagraph (A) of subdivision (1) of subsection (c) of section 51-296 is pending shall determine eligibility for counsel for a child or youth and the parents or guardian of a child or youth if they are unable to afford counsel. Upon a finding that a party is unable to afford counsel, the judicial authority shall appoint an attorney to provide representation from a list of qualified attorneys provided by the office of Chief Public Defender.

(b) The judicial authority before whom a juvenile matter described in subparagraph (B) of subdivision (1) of subsection (c) of section 51-296 is pending shall notify the office of Chief Public Defender who shall assign an attorney to represent the child or youth. The judicial authority shall determine eligibility for counsel for the parents or guardian of the child or youth if such parents or guardian is unable to afford counsel. Upon a finding that such parents or guardian is unable to afford counsel, the judicial authority shall notify the office of Chief Public Defender of such finding, and the office of Chief Public Defender shall assign an attorney to provide representation.

(c) For the purposes of determining eligibility for appointment of counsel pursuant to subsection (a) or (b) of this section, the judicial authority shall cause the parents or guardian of a child or youth to complete a written statement under oath or affirmation setting forth the parents’ or guardian’s liabilities and assets, income and sources thereof, and such other information as the Public Defender Services Commission designates and requires on forms adopted by the commission.

(d) The payment of any attorney who was appointed prior to July 1, 2011, to represent a child or indigent parent in any case described in subparagraph (A) of subdivision (1) of subsection (c) of section 51-296 who continues to represent such child or parent on or after July 1, 2011, shall be processed through the office of Chief Public Defender and paid at the rate that was in effect at the time of such appointment.

(P.A. 11-51, S. 4.)

History: P.A. 11-51 effective July 1, 2011.



Section 51-297 - Determination of indigency; definition, investigation, reimbursement for services, appeal. Penalty for false statement.

(a) A public defender, assistant public defender or deputy assistant public defender shall make such investigation of the financial status of each person he has been appointed to represent or who has requested representation based on indigency, as he deems necessary. He shall cause the person to complete a written statement under oath or affirmation setting forth his liabilities and assets, income and sources thereof, and such other information which the commission shall designate and require on forms furnished for such purpose.

(b) Any person who intentionally falsifies a written statement in order to obtain appointment of a public defender, assistant public defender or deputy assistant public defender shall be guilty of a class A misdemeanor.

(c) If a public defender, assistant public defender or deputy assistant public defender is appointed to provide assistance to any person and he subsequently determines that the person is ineligible for assistance, the public defender, assistant public defender or deputy assistant public defender shall promptly inform the person in writing and make a motion to withdraw his appearance if filed, or his appointment if made by the court, as soon as it is practical to do so without prejudice to the case, giving the defendant a reasonable time to secure private counsel. If the withdrawal is granted by the court, the person shall reimburse the commission for any assistance which has been provided for which the person is ineligible.

(d) Reimbursement to the commission shall be made in accordance with a schedule of reasonable charges for public defender services which shall be provided by the commission.

(e) The Chief Public Defender or anyone serving under him may institute an investigation into the financial status of each defendant at such times as the circumstances shall warrant. In connection therewith, he shall have the authority to require a defendant or the parents, guardians or other persons responsible for the support of a minor defendant, child or youth, or those persons holding property in trust or otherwise for a defendant, child or youth, to execute and deliver such written authorizations as may be necessary to provide the Chief Public Defender, or anyone serving under him, with access to records of public or private sources, otherwise confidential, or any other information, which may be relevant to the making of a decision as to eligibility under this chapter. The Chief Public Defender, the Deputy Chief Public Defender, and each public defender, assistant public defender and deputy assistant public defender or designee, are authorized to obtain information from any office of the state or any subdivision or agency thereof on request and without payment of any fees.

(f) As used in this chapter, “indigent defendant” means (1) a person who is formally charged with the commission of a crime punishable by imprisonment and who does not have the financial ability at the time of his request for representation to secure competent legal representation and to provide other necessary expenses of legal representation; (2) a child who has a right to counsel under the provisions of subsection (a) of section 46b-135 and who does not have the financial ability at the time of his request for representation to secure competent legal representation and to provide other necessary expenses of legal representation; or (3) any person who has a right to counsel under section 46b-136 and who does not have the financial ability at the time of his request for representation to secure competent legal representation and to provide other necessary expenses of legal representation.

(g) If the Chief Public Defender or anyone serving under the Chief Public Defender determines that an individual is not eligible to receive the services of a public defender under this chapter, the individual may appeal the decision to the court before which the individual’s case is pending.

(P.A. 74-317, S. 8, 14; P.A. 75-530, S. 28, 35; P.A. 76-436, S. 580, 681; P.A. 80-421; P.A. 81-472, S. 91, 159; P.A. 82-248, S. 149; P.A. 11-51, S. 6.)

History: P.A. 75-530 redefined “indigent defendant” in Subsec. (f) to include persons having right to counsel under Sec. 17-66f; P.A. 76-436 applied provisions to deputy assistant public defenders, effective July 1, 1978; P.A. 80-421 redefined “indigent defendant” to remove provision of P.A. 75-530 and to include children having right to counsel under Sec. 46b-135(a); P.A. 81-472 amended Subsec. (f) to provide that an “indigent person” is one who is unable to secure competent legal counsel and other necessary legal expenses; P.A. 82-248 rephrased the section but made no substantive changes; P.A. 11-51 amended Subsec. (e) to add references to “child or youth”, amended Subsec. (f) to add Subdiv. (3) re any person who has right to counsel under Sec. 46b-136 who does not have financial ability, and amended Subsec. (g) to make technical changes, effective July 1, 2011.

Subsec. (a):

Office of public defender is only entity upon which a statutory duty is imposed to investigate claim of indigency, and applicant bears burden of proving indigency. 116 CA 469.

Cited. 38 CS 464, 467.

Subsec. (b):

Applies to applicants who obtain assistance in completing public defender applicant form. 9 CA 111.



Section 51-298 - Reimbursement of commission by financially able defendants or persons. Actions by Attorney General.

(a)(1) If at any time, either during or after the disposition of his case, a defendant who is receiving or has received public defender services based on his indigency, or a person for whom counsel has been appointed pursuant to subsection (c) of section 51-296, becomes financially able to meet all or some part of the cost of the services rendered to him, he shall be required to reimburse the commission, in such amounts as he can reasonably pay, either by a single payment or by installments of reasonable amounts, in accordance with a schedule of charges for public defender services prepared by the commission. (2) Difficulty or failure in the making of payment shall not reduce or in any way affect the rendering of public defender services to the person.

(b) The commission shall have a claim against any person represented by a public defender, assistant public defender, deputy assistant public defender or Division of Public Defender Services assigned counsel pursuant to this chapter, for the reasonable value of services rendered to him, as determined in accordance with the schedule of reasonable charges for public defender services provided by the commission. The claim shall be enforceable by civil action brought in the name of the state on behalf of the commission by the Attorney General, at any time within ten years from the last date on which any services were rendered. Money so recovered shall be repaid to the commission. The Attorney General shall do all things necessary and proper to collect all money due to the commission by way of reimbursement for services rendered pursuant to this chapter. He shall have all the remedies and may take all necessary proceedings for the collection of amounts due which may be had or taken for or upon the recovery of a judgment in a civil action and may institute and maintain any action or proceeding in the courts necessary therefor. In any such proceedings or action, the defendant may contest the value of the services rendered pursuant to this chapter by any public defender, assistant public defender, deputy assistant public defender or Division of Public Defender Services assigned counsel.

(c) The Attorney General may compromise and make settlement of, or with the concurrence of the Chief Public Defender, forego any claims for services performed for any person pursuant to this chapter whenever the financial circumstances of a person are such that the best interest of the state will be served by such action.

(P.A. 74-317, S. 9, 14; P.A. 76-436, S. 581, 681; P.A. 82-248, S. 150; P.A. 11-51, S. 7.)

History: P.A. 76-436 applied provisions to deputy assistant public defenders, effective July 1, 1978; P.A. 82-248 rephrased the section but made no substantive changes; P.A. 11-51 amended Subsec. (a)(1) to add provision re person for whom counsel has been appointed pursuant to Sec. 51-296(c), and amended Subsec. (b) to add references to Division of Public Defender Services assigned counsel, effective July 1, 2011.



Section 51-299 - Eligibility of minors for public defender services. Powers of investigation.

Except in cases in which counsel has been appointed pursuant to subsection (c) of section 51-296, whenever a person requesting services pursuant to this chapter is under the age of eighteen years, eligibility for services shall be measured in terms of the financial circumstances of such person and of his parents, guardians, or those legally responsible for the support of such person. The commission shall be entitled to recover the reasonable cost of legal services, as determined in accordance with the schedule of reasonable charges for public defender services provided by the commission, from the parents, guardians, trustees or those legally responsible for the support of such person and the provisions of section 51-298 shall apply to such persons. In so doing, it shall have the authority to require such parents, guardians or other such persons as well as those persons holding property in trust or otherwise for such minor or unemancipated person to execute and deliver to the commission or its employees any written requests or authorizations required under applicable law or otherwise to provide the Chief Public Defender or those serving under him with access to such records of public or private sources, otherwise confidential, or any other information which may be relevant to the question of eligibility or liability to the commission under this chapter.

(P.A. 74-317, S. 10, 14; P.A. 11-51, S. 8.)

History: P.A. 11-51 added exception re cases where counsel has been appointed pursuant to Sec. 51-296(c), effective July 1, 2011.



Section 51-300 - Confidentiality of statement in support cases.

In cases where the accused is charged with a violation of section 53-304, no oral or written statement of financial status received by a public defender regarding eligibility to retain a public defender shall be available to any prosecuting official or be admissible in evidence except as an exhibit where an appeal is taken by the accused from an order denying his application for the appointment of a public defender.

(P.A. 74-317, S. 13, 14.)






Chapter 888 - Juvenile Matters (See Chapter 815t)



Chapter 889 - Family Matters (See Chapter 815)

Section 51-334 - (Formerly Sec. 51-182g). Family relations cases claimed as for short calendar. Lists.

Section 51-334 is repealed.

(1959, P.A. 531, S. 7; P.A. 76-436, S. 659, 681; P.A. 78-379, S. 26, 27.)






Chapter 890 - Judicial Districts, Geographical Areas, Civil and Criminal Venue, Filing and Designation of Court Location

Section 51-342 - (Formerly Sec. 51-140). County construed as judicial district for purpose of venue.

Wherever in the general statutes the word “county” is used to establish or refer to venue for the Superior Court, such word “county” shall be construed to mean a judicial district established pursuant to section 51-344.

(1949 Rev., S. 7593; 1957, P.A. 64, S. 1; 1972, P.A. 165, S. 2; June, 1972, P.A. 1, S. 20; P.A. 76-436, S. 401, 681; P.A. 77-576, S. 1, 65.)

History: 1972 acts added reference to superior court jurisdiction, effective September 5, 1972; P.A. 76-436 removed reference to jurisdiction of court of common pleas, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 77-576 restated section, referring to venue rather than jurisdiction and reflecting substitution of judicial districts generally for counties; Sec. 51-140 transferred to Sec. 51-342 in the 1977 Court Reorganization Supplement.



Section 51-343 - Definitions.

For purposes of this chapter and section 52-46a, the following definitions shall apply:

(a) “Domestic corporation” means any corporation incorporated under the laws of this state.

(b) “Filed” means filed at the court location where there is a clerk designated to receive and maintain the record of the action regardless of the court location to which the writ is made returnable.

(c) “Foreign corporation” means any corporation incorporated under the laws of any other state or foreign government.

(d) “Made returnable” designates the judicial district court location or geographical area where the plaintiff desires the case to be heard.

(e) “Property” means anything of value.

(f) “United States corporation” means any corporation incorporated under the laws of the United States.

(P.A. 77-576, S. 2, 65; P.A. 82-248, S. 151.)

History: P.A. 82-248 alphabetized the definitions and deleted from the definition of property “and includes the word estate as used in section 52-42, revision of 1958, revised to 1977.”



Section 51-344 - Judicial districts established.

For purposes of establishing venue, the Superior Court shall consist of the following judicial districts:

(1) The judicial district of Ansonia-Milford, consisting of the towns of Ansonia, Beacon Falls, Derby, Milford, Orange, Oxford, Seymour, Shelton and West Haven;

(2) The judicial district of Danbury, consisting of the towns of Bethel, Brookfield, Danbury, New Fairfield, Newtown, Redding, Ridgefield and Sherman;

(3) The judicial district of Fairfield, consisting of the towns of Bridgeport, Easton, Fairfield, Monroe, Stratford and Trumbull;

(4) The judicial district of Hartford, consisting of the towns of Avon, Bloomfield, Canton, East Granby, East Hartford, East Windsor, Enfield, Farmington, Glastonbury, Granby, Hartford, Manchester, Marlborough, Simsbury, South Windsor, Suffield, West Hartford, Windsor and Windsor Locks;

(5) The judicial district of Litchfield, consisting of the towns of Barkhamsted, Bethlehem, Bridgewater, Canaan, Colebrook, Cornwall, Goshen, Hartland, Harwinton, Kent, Litchfield, Morris, New Hartford, New Milford, Norfolk, North Canaan, Roxbury, Salisbury, Sharon, Thomaston, Torrington, Warren, Washington and Winchester;

(6) The judicial district of Middlesex, consisting of the towns of Chester, Clinton, Cromwell, Deep River, Durham, East Haddam, East Hampton, Essex, Haddam, Killingworth, Middlefield, Middletown, Old Saybrook, Portland and Westbrook;

(7) The judicial district of New Britain, consisting of the towns of Berlin, Bristol, Burlington, New Britain, Newington, Plainville, Plymouth, Rocky Hill, Southington and Wethersfield;

(8) The judicial district of New Haven, consisting of the towns of Bethany, Branford, Cheshire, East Haven, Guilford, Hamden, Madison, Meriden, New Haven, North Branford, North Haven, Wallingford and Woodbridge;

(9) The judicial district of New London, consisting of the towns of Bozrah, Colchester, East Lyme, Franklin, Griswold, Groton, Lebanon, Ledyard, Lisbon, Lyme, Montville, New London, North Stonington, Norwich, Old Lyme, Preston, Salem, Sprague, Stonington, Voluntown and Waterford;

(10) The judicial district of Stamford-Norwalk, consisting of the towns of Darien, Greenwich, New Canaan, Norwalk, Stamford, Weston, Westport and Wilton;

(11) The judicial district of Tolland, consisting of the towns of Andover, Bolton, Columbia, Coventry, Ellington, Hebron, Mansfield, Somers, Stafford, Tolland, Union, Vernon and Willington;

(12) The judicial district of Waterbury, consisting of the towns of Middlebury, Naugatuck, Prospect, Southbury, Waterbury, Watertown, Wolcott and Woodbury; and

(13) The judicial district of Windham, consisting of the towns of Ashford, Brooklyn, Canterbury, Chaplin, Eastford, Hampton, Killingly, Plainfield, Pomfret, Putnam, Scotland, Sterling, Thompson, Windham and Woodstock.

(P.A. 77-576, S. 3, 65; P.A. 79-185; 79-631, S. 110, 111; P.A. 80-201, S. 5, 9; P.A. 81-241, S. 2; 81-303; P.A. 82-248, S. 152; P.A. 83-587, S. 61, 96; P.A. 85-239, S. 1, 6; P.A. 88-230, S. 7, 12; P.A. 89-141, S. 1, 2, 7; P.A. 90-98, S. 1, 2; May Sp. Sess. P.A. 92-11, S. 60, 61, 70; P.A. 93-142, S. 4, 7, 8; 93-435, S. 92, 95; P.A. 95-220, S. 4–6; P.A. 97-16, S. 1, 2; P.A. 98-81, S. 13, 20.)

History: P.A. 79-185 transferred Thomaston from judicial district of Waterbury to judicial district of Litchfield; P.A. 79-631 changed effective date of P.A. 79-185 from October 1, 1979, to September 1, 1979; P.A. 80-201 added Subdiv. (12) establishing judicial district of Stamford-Norwalk and deleted its member towns from judicial district of Fairfield in Subdiv. (1); P.A. 81-241 transferred Hartland from the judicial district of Hartford-New Britain to the judicial district of Litchfield; P.A. 81-303 amended Subdiv. (12) concerning the Stamford-Norwalk judicial district by deleting the provision that venue for prosecutions of capital felonies, class A, B or C felonies and unclassified felonies punishable by a sentence of 10 years or more shall be in the Fairfield judicial district; P.A. 82-248 alphabetized the judicial districts and the towns within each district; P.A. 83-587 made a technical amendment; P.A. 85-239 transferred Bethlehem from the Waterbury judicial district to the Litchfield judicial district; P.A. 88-230 established the judicial district of New Britain consisting of the towns of Berlin, Bristol, Burlington, New Britain, Plainville, Plymouth and Southington by transferring said towns from the judicial district of Hartford-New Britain which was renamed the judicial district of Hartford and transferred Cromwell from the judicial district of Middlesex to the judicial district of Hartford, effective September 1, 1991; P.A. 89-141 transferred West Haven from the New Haven judicial district to the Ansonia-Milford judicial district; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; May Sp. Sess. P.A. 92-11, Sec. 60 amended Subdiv. (4) by removing Cromwell from the judicial district of Hartford and amended Subdiv. (6) by adding Cromwell to the judicial district of Middlesex, effective September 1, 1993 and further amended Subdiv. (4) in Sec. 61 by adding Cromwell to the judicial district of Hartford and amended Subdiv. (6) by deleting Cromwell from the judicial district of Middlesex effective September 1, 1994, in effect postponing transfer of Cromwell from judicial district of Middlesex for one year; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-435 repealed provisions enacted by May Sp. Sess. P.A. 92-11, effective June 28, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-16 removed Cromwell from Hartford judicial district and included Cromwell in Middlesex judicial district, effective September 1, 1998; P.A. 98-81 amended Subdiv. (4) by removing Newington, Rocky Hill and Wethersfield from judicial district of Hartford and amended Subdiv. (7) by adding those same towns to judicial district of New Britain, effective September 1, 1998.

Cited. 40 CA 762.

Cited. 39 CS 347.

Subdiv. (4):

Cited. 198 C. 147.



Section 51-344a - *(See end of section for amended version of subsection (a) and effective date.) Term “judicial district of Hartford-New Britain” deemed to refer to “judicial district of Hartford” on and after September 1, 1998.

*(a) Whenever the term “judicial district of Hartford-New Britain” or “judicial district of Hartford-New Britain at Hartford” is used or referred to in the following sections of the general statutes, it shall be deemed to mean or refer to the judicial district of Hartford on and after September 1, 1998: Sections 1-205, 1-206, 2-48, 3-21a, 3-62d, 3-70a, 3-71a, 4-61, 4-160, 4-164, 4-177b, 4-180, 4-183, 4-197, 5-202, 5-276a, 8-30g, 9-7a, 9-7b, 9-369b, 10-153e, 12-208, 12-237, 12-268l, 12-312, 12-330m, 12-405k, 12-422, 12-448, 12-454, 12-456, 12-463, 12-489, 12-522, 12-554, 12-565, 12-572, 12-586f, 12-597, 12-730, 13b-34, 13b-235, 13b-315, 13b-375, 14-57, 14-66, 14-67u, 14-110, 14-195, 14-311, 14-311c, 14-324, 14-331, 15-125, 15-126, 16-41, 16a-5, 17b-60, 17b-100, 17b-238, 17b-531, 19a-85, 19a-86, 19a-123d, 19a-425, 19a-498, 19a-517, 19a-526, 19a-633, 20-12f, 20-13e, 20-29, 20-40, 20-45, 20-59, 20-73a, 20-86f, 20-99, 20-114, 20-133, 20-154, 20-156, 20-162p, 20-192, 20-195p, 20-202, 20-206c, 20-227, 20-238, 20-247, 20-263, 20-271, 20-307, 20-341f, 20-363, 20-373, 20-404, 20-414, 21a-55, 21a-190i, 22-7, 22-64, 22-228, 22-248, 22-254, 22-320d, 22-326a, 22-344b, 22-386, 22a-6b, 22a-7, 22a-16, 22a-30, 22a-34, 22a-53, 22a-60, 22a-62, 22a-63, 22a-66h, 22a-106a, 22a-119, 22a-180, 22a-182a, 22a-184, 22a-220a, 22a-220d, 22a-225, 22a-226, 22a-226c, 22a-227, 22a-250, 22a-255l, 22a-276, 22a-285a, 22a-285g, 22a-285j, 22a-310, 22a-342a, 22a-344, 22a-361a, 22a-374, 22a-376, 22a-408, 22a-430, 22a-432, 22a-438, 22a-449f, 22a-449g, 22a-459, 23-5e, 23-65m, 25-32e, 25-36, 28-5, 29-143j, 29-158, 29-161z, 29-317, 29-323, 29-329, 29-334, 29-340, 29-369, 30-8, 31-109, 31-249b, 31-266, 31-266a, 31-270, 31-273, 31-284, 31-285, 31-339, 31-355a, 31-379, 35-3c, 35-42, 36a-186, 36a-187, 36a-471a, 36a-494, 36a-587, 36a-647, 36a-684, 36a-718, 36a-807, 36b-26, 36b-27, 36b-30, 36b-50, 36b-71, 36b-72, 36b-74, 36b-76, 38a-41, 38a-52, 38a-134, 38a-139, 38a-140, 38a-147, 38a-150, 38a-185, 38a-209, 38a-225, 38a-226b, 38a-241, 38a-337, 38a-470, 38a-620, 38a-657, 38a-687, 38a-774, 38a-776, 38a-817, 38a-843, 38a-868, 38a-906, 38a-994, 42-103c, 42-110d, 42-110k, 42-110p, 42-182, 46a-5, 46a-56, 46a-100, 47a-21, 49-73, 51-44a, 51-81b, 51-194, 52-146j, 53-392d and 54-211a.

(b) If the term “judicial district of Hartford-New Britain” or “judicial district of Hartford-New Britain at Hartford” is used or referred to in any public act of 1995, 1996, 1997 or 1998 or in any section of the general statutes which is amended in 1995, 1996, 1997 or 1998 it shall be deemed to mean or refer to the judicial district of Hartford on and after September 1, 1998.

(c) If the term “judicial district of Hartford-New Britain at New Britain” is used or referred to in any public act of 1995, 1996, 1997 or 1998 or in any section of the general statutes which is amended in 1995, 1996, 1997 or 1998 it shall be deemed to mean or refer to the judicial district of New Britain on and after September 1, 1998.

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1; P.A. 92-212, S. 20; P.A. 93-142, S. 4, 8; 93-262, S. 81, 87; P.A. 94-184, S. 2; P.A. 95-220, S. 4–6; P.A. 96-145, S. 18; 96-259, S. 11; P.A. 98-69, S. 13, 14; P.A. 99-102, S. 51; P.A. 02-73, S. 78; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 05-175, S. 23; P.A. 06-76, S. 9; P.A. 08-176, S. 72; P.A. 13-205, S. 10.)

*Note: On and after January 1, 2015, subsection (a) of this section, as amended by section 22 of public act 09-177, section 6 of public act 10-54 and sections 3 and 4 of public act 12-60, is to read as follows:

“(a) Whenever the term “judicial district of Hartford-New Britain” or “judicial district of Hartford-New Britain at Hartford” is used or referred to in the following sections of the general statutes, it shall be deemed to mean or refer to the judicial district of Hartford on and after September 1, 1998: Sections 1-205, 1-206, 2-48, 3-21a, 3-62d, 3-70a, 3-71a, 4-61, 4-160, 4-164, 4-177b, 4-180, 4-183, 4-197, 5-202, 5-276a, 8-30g, 9-7a, 9-7b, 9-369b, 10-153e, 12-208, 12-237, 12-268l, 12-312, 12-330m, 12-405k, 12-422, 12-448, 12-454, 12-456, 12-463, 12-489, 12-522, 12-554, 12-565, 12-572, 12-586f, 12-597, 12-730, 13b-34, 13b-235, 13b-315, 13b-375, 14-57, 14-66, 14-67u, 14-110, 14-195, 14-311, 14-311c, 14-324, 14-331, 15-125, 15-126, 16-41, 16a-5, 17b-60, 17b-100, 17b-238, 17b-531, 19a-85, 19a-86, 19a-123d, 19a-425, 19a-498, 19a-517, 19a-526, 19a-633, 20-12f, 20-13e, 20-29, 20-40, 20-45, 20-59, 20-73a, 20-86f, 20-99, 20-114, 20-133, 20-154, 20-156, 20-162p, 20-192, 20-195p, 20-202, 20-206c, 20-227, 20-238, 20-247, 20-263, 20-271, 20-307, 20-341f, 20-363, 20-373, 20-404, 20-414, 21a-55, 21a-190i, 22-7, 22-64, 22-228, 22-248, 22-254, 22-320d, 22-326a, 22-344b, 22-386, 22a-6b, 22a-7, 22a-16, 22a-30, 22a-34, 22a-53, 22a-60, 22a-62, 22a-63, 22a-66h, 22a-106a, 22a-119, 22a-167, 22a-180, 22a-182a, 22a-184, 22a-220a, 22a-220d, 22a-225, 22a-226, 22a-226c, 22a-227, 22a-250, 22a-255l, 22a-276, 22a-285a, 22a-285g, 22a-285j, 22a-310, 22a-342a, 22a-344, 22a-361a, 22a-374, 22a-376, 22a-408, 22a-430, 22a-432, 22a-438, 22a-449f, 22a-449g, 22a-459, 23-5e, 23-65m, 25-32e, 25-36, 28-5, 29-143j, 29-158, 29-161z, 29-323, 30-8, 31-109, 31-249b, 31-266, 31-266a, 31-270, 31-273, 31-284, 31-285, 31-339, 31-355a, 31-379, 35-3c, 35-42, 36a-186, 36a-187, 36a-471a, 36a-494, 36a-587, 36a-647, 36a-684, 36a-718, 36a-807, 36b-26, 36b-27, 36b-30, 36b-50, 36b-71, 36b-72, 36b-74, 36b-76, 38a-41, 38a-52, 38a-134, 38a-139, 38a-140, 38a-147, 38a-150, 38a-185, 38a-209, 38a-225, 38a-226b, 38a-241, 38a-337, 38a-470, 38a-620, 38a-657, 38a-687, 38a-774, 38a-776, 38a-817, 38a-843, 38a-868, 38a-906, 38a-994, 42-103c, 42-110d, 42-110k, 42-110p, 42-182, 46a-5, 46a-56, 46a-100, 47a-21, 49-73, 51-44a, 51-81b, 51-194, 52-146j, 53-392d and 54-211a.”

(P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1; P.A. 92-212, S. 20; P.A. 93-142, S. 4, 8; 93-262, S. 81, 87; P.A. 94-184, S. 2; P.A. 95-220, S. 4–6; P.A. 96-145, S. 18; 96-259, S. 11; P.A. 98-69, S. 13, 14; P.A. 99-102, S. 51; P.A. 02-73, S. 78; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 05-175, S. 23; P.A. 06-76, S. 9; P.A. 08-176, S. 72; P.A. 09-177, S. 22; P.A. 10-54, S. 6; P.A. 12-60, S. 3, 4; P.A. 13-205, S. 10.)

History: P.A. 88-230 effective September 1, 1991; P.A. 90-98 updated statutory and public act references and changed the date in Subsecs. (b) and (c) and the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; in 1993 a reference to repealed Sec. 3-62f was deleted, reference to Sec. 14-130 was replaced by reference to Sec. 38a-337 to reflect its transfer and likewise reference to Sec. 21-117 was replaced by reference to Sec. 36-571 to reflect its transfer, editorially; P.A. 92-212 deleted reference to repealed Sec. 20-286; P.A. 93-142 updated statutory and public act references and changed the date in Subsecs. (b) and (c) and the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-262 removed the reference to Sec. 17-603, effective July 1, 1993; P.A. 94-184 deleted reference to Sec. 3-72a which was repealed; P.A. 95-220 changed the date in Subsecs. (a), (b) and (c) and the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995 (Revisor’s note: A reference in Subsec. (a) to repealed Sec. 33-182 was deleted editorially by the Revisors); P.A. 96-145 amended Subsec. (a) by deleting reference to repealed Sec. 22a-388; P.A. 96-259 amended Subsec. (a) by deleting reference to Sec. 22-404 which was repealed by the same act; P.A. 98-69 authorized deletion of reference to Sec. 22-118i in Subsec. (a), since that section was repealed by the act; P.A. 99-102 authorized deletion of reference to repealed Sec. 20-20; P.A. 02-73 amended Subsec. (a) by replacing reference to Secs. 36a-462 and 36a-467 with reference to Sec. 36a-471a; June 30 Sp. Sess. P.A. 03-3, in repealing Sec. 17b-64, authorized deletion of internal references to said section in this section, effective March 1, 2004; P.A. 05-175 deleted references in Subsec. (a) to Secs. 22-37 and 22-195 repealed by the same act, effective July 1, 2005; P.A. 06-76 amended Subsec. (a) to delete reference to Sec. 22a-163m; P.A. 08-176 made a technical change in Subsec. (a), effective July 1, 2008; P.A. 09-177 amended Subsec. (a) to delete references to Secs. 29-317, 29-329, 29-334, 29-340 and 29-369, effective January 1, 2011; P.A. 10-54 changed effective date of P.A. 09-177, S. 22, from January 1, 2011, to January 1, 2013, effective May 18, 2010; P.A. 12-60 changed effective date of P.A. 09-177, S. 22, as amended by P.A. 10-54, S. 6, from January 1, 2013, to January 1, 2015, effective May 31, 2012; P.A. 13-205 amended Subsec. (a) by deleting reference to Sec. 22a-167.



Section 51-344b - Term “judicial district of New Britain” substituted for “judicial district of Hartford”, when.

Whenever the term “judicial district of Hartford” is used or referred to in the following sections of the general statutes, the term “judicial district of New Britain” shall be substituted in lieu thereof: Subsection (b) of section 3-70a, sections 3-71a and 4-164, subsection (c) of section 4-183, subdivision (4) of subsection (g) of section 10-153e, subparagraph (C) of subdivision (4) of subsection (e) of section 10a-109n, sections 12-3a, 12-89, 12-103, 12-208, 12-237, 12-242hh, 12-242ii, 12-242kk, 12-268l, 12-307, 12-312, 12-330m, 12-405k, 12-422, 12-448, 12-454, 12-463, 12-489, 12-522, 12-554, 12-586g and 12-597, subsection (b) of section 12-638i, sections 12-730, 14-57, 14-66, 14-195, 14-324, 14-331 and 19a-85, subsection (f) of section 19a-332e, sections 20-156, 20-247, 20-307, 20-373, 20-583 and 21a-55, subsection (e) of section 22-7, sections 22-320d and 22-386, subsection (e) of section 22a-6b, section 22a-30, subsection (a) of section 22a-34, subsection (b) of section 22a-34, section 22a-182a, subsection (f) of section 22a-225, sections 22a-227, 22a-344, 22a-374, 22a-408 and 22a-449g, subsection (f) of section 25-32e, section 29-158, subsection (f) of section 29-161z, sections 36b-30 and 36b-76, subsection (f) of section 38a-41, section 38a-52, subsection (c) of section 38a-150, sections 38a-185, 38a-209 and 38a-225, subdivision (3) of section 38a-226b, sections 38a-241, 38a-337 and 38a-657, subsection (c) of section 38a-774, section 38a-776, subsection (c) of section 38a-817 and section 38a-994.

(P.A. 99-215, S. 24, 29; P.A. 00-196, S. 48; P.A. 08-73, S. 14; P.A. 10-179, S. 118.)

History: P.A. 99-215 effective June 29, 1999; P.A. 00-196 made technical changes; P.A. 08-73 replaced reference to Sec. 29-161z(e) with reference to Sec. 29-161z(f); P.A. 10-179 deleted reference to Sec. 19a-653(d).



Section 51-345 - (Formerly Sec. 52-42). Venue in civil actions. Return of civil process.

(a) Actions in general. Except as provided in section 51-348 and subsections (b) to (g), inclusive, of this section, all civil process shall be made returnable to a judicial district, as follows:

(1) If all the parties reside outside this state, to the judicial district where (A) the injury occurred, (B) the transaction occurred, or (C) the property is located or lawfully attached.

(2) If the defendant is not a resident, to the judicial district where the attached property is located.

(3) If either or both the plaintiff or defendant are residents of this state, to the judicial district where either the plaintiff or defendant resides, except:

(A) If either the plaintiff or the defendant resides in the town of Manchester, East Windsor, South Windsor or Enfield, the action may be made returnable at the option of the plaintiff to either the judicial district of Hartford or the judicial district of Tolland.

(B) If either the plaintiff or the defendant resides in the town of Plymouth, the action may be made returnable at the option of the plaintiff to either the judicial district of New Britain or the judicial district of Waterbury.

(C) If either the plaintiff or the defendant resides in the town of Bethany, Milford, West Haven or Woodbridge, the action may be made returnable at the option of the plaintiff to either the judicial district of New Haven or the judicial district of Ansonia-Milford.

(D) If either the plaintiff or the defendant resides in the town of Southbury, the action may be made returnable at the option of the plaintiff to either the judicial district of Ansonia-Milford or the judicial district of Waterbury.

(E) If either the plaintiff or defendant resides in the town of Darien, Greenwich, New Canaan, Norwalk, Stamford, Weston, Westport or Wilton, the action may be made returnable at the option of the plaintiff to either the judicial district of Stamford-Norwalk or the judicial district of Fairfield.

(F) If either the plaintiff or defendant resides in the town of Watertown or Woodbury, the action may be made returnable at the option of the plaintiff to either the judicial district of Waterbury or the judicial district of Litchfield.

(G) If either the plaintiff or defendant resides in the town of Avon, Canton, Farmington or Simsbury, the action may be made returnable at the option of the plaintiff to either the judicial district of Hartford or the judicial district of New Britain.

(H) If either the plaintiff or defendant resides in the town of Newington, Rocky Hill or Wethersfield, the action may be made returnable at the option of the plaintiff to either the judicial district of Hartford or the judicial district of New Britain, except for actions where venue is in the geographical area as provided in section 51-348 or in rules of court.

(I) If either the plaintiff or defendant resides in the town of Cromwell, the action may be made returnable at the option of the plaintiff to either the judicial district of Hartford or the judicial district of Middlesex.

(J) If either the plaintiff or defendant resides in the town of New Milford, the action may be made returnable at the option of the plaintiff to either the judicial district of Danbury or the judicial district of Litchfield.

(b) Actions involving land. In all actions involving the title to land, for trespass to land and to foreclose or redeem mortgages or liens upon real property, civil process shall be made returnable to the judicial district where the real property is located, either entirely or in part, except:

(1) If the land is located in the town of Manchester, East Windsor, South Windsor or Enfield and either the plaintiff or the defendant resides in the town of Manchester, East Windsor, South Windsor or Enfield, the action may be made returnable at the option of the plaintiff to either the judicial district of Hartford or the judicial district of Tolland.

(2) If the land is located in the town of Plymouth and either the plaintiff or the defendant resides in the town of Plymouth, the action may be made returnable at the option of the plaintiff to either the judicial district of New Britain or the judicial district of Waterbury.

(3) If the land is located in the town of Bethany, Milford, West Haven or Woodbridge and either the plaintiff or the defendant resides in the town of Bethany, Milford, West Haven or Woodbridge, the action may be made returnable at the option of the plaintiff to either the judicial district of New Haven or the judicial district of Ansonia-Milford.

(4) If the land is located in the town of Southbury and either the plaintiff or the defendant resides in the town of Southbury, the action may be made returnable at the option of the plaintiff to either the judicial district of Ansonia-Milford or the judicial district of Waterbury.

(5) If the land is located in the town of Weston, Westport or Wilton and either the plaintiff or the defendant resides in any one of these towns, the action may be made returnable at the option of the plaintiff to either the judicial district of Stamford-Norwalk or the judicial district of Fairfield.

(6) If the land is located in the town of Watertown or Woodbury and either the plaintiff or the defendant resides in the town of Watertown or Woodbury, the action may be made returnable at the option of the plaintiff to either the judicial district of Waterbury or the judicial district of Litchfield.

(7) If the land is located in the town of Avon, Canton, Farmington or Simsbury and either the plaintiff or the defendant resides in the town of Avon, Canton, Farmington or Simsbury, the action may be made returnable at the option of the plaintiff to either the judicial district of Hartford or the judicial district of New Britain.

(8) If the land is located in the town of Newington, Rocky Hill or Wethersfield and either the plaintiff or the defendant resides in the town of Newington, Rocky Hill or Wethersfield, the action may be made returnable at the option of the plaintiff to either the judicial district of Hartford or the judicial district of New Britain, except for actions where venue is in the geographical area as provided in section 51-348 or in rules of court.

(9) If the land is located in the town of New Milford and either the plaintiff or the defendant resides in the town of New Milford, the action may be made returnable at the option of the plaintiff to either the judicial district of Danbury or the judicial district of Litchfield.

(c) Actions by a corporation. In all actions by a corporation, except actions made returnable under subsection (b), (d) or (g) of this section, civil process shall be made returnable as follows:

(1) If the plaintiff is either a domestic corporation or a United States corporation and the defendant is a resident, either (A) to the judicial district where the plaintiff has an office or place of business or (B) to the judicial district where the defendant resides.

(2) If the plaintiff is either a domestic corporation or a United States corporation and the defendant is a corporation, domestic or foreign, to the judicial district where (A) the plaintiff has an office or place of business, (B) the injury occurred, (C) the transaction occurred, or (D) the property is located or lawfully attached.

(3) If the plaintiff is a foreign corporation and the defendant is a resident, to the judicial district where the defendant resides.

(4) If the plaintiff is a foreign corporation and the defendant is a corporation, domestic or foreign, to the judicial district where (A) the injury occurred, (B) the transaction occurred, or (C) the property is located or lawfully attached.

(d) Actions involving consumer transactions. In all actions involving consumer transactions, civil process shall be made returnable to the judicial district where the consumer resides or where the transaction occurred. For the purposes of this subsection, consumer transaction means a transaction in which a natural person obligates himself to pay for goods sold or leased, services rendered or moneys loaned for personal, family or household purposes.

(e) Actions for partition or sale. In all actions for the partition or sale of any property, civil process shall be made returnable to the judicial district where the parties, or one of them, reside; but, if none of them resides in this state, then to the judicial district where all or a part of the property is located.

(f) Actions by nonresident fiduciary. In all actions by a nonresident executor, trustee under a will or administrator, civil process shall be made returnable to the same judicial district as would be proper if the plaintiff resided in the town where the court of probate which granted administration is held.

(g) Small claims matters. Venue for small claims matters shall be at Superior Court facilities designated by the Chief Court Administrator to hear such matters. In small claims matters, civil process shall be made returnable to the Superior Court facility designated by the Chief Court Administrator to serve the small claims area where the plaintiff resides, where the defendant resides or is doing business or where the transaction or injury occurred. If the plaintiff is a domestic corporation, a United States corporation, a foreign corporation or a limited liability company, civil process shall be made returnable to a Superior Court facility designated by the Chief Court Administrator to serve the small claims area where the defendant resides or is doing business or where the transaction or injury occurred.

(1949 Rev., S. 7747; 1961, P.A. 517, S. 37; 1972, P.A. 165, S. 9; June, 1972, P.A. 1, S. 20; P.A. 74-183, S. 79, 291; P.A. 75-406, S. 2, 11; 75-578, S. 14; P.A. 76-65; 76-380; S. 10, 12; 76-436, S. 122, 681; P.A. 77-396; 77-576, S. 4, 65; P.A. 78-280, S. 97, 127; P.A. 80-173; 80-201, S. 6, 9; P.A. 81-241, S. 1; P.A. 82-248, S. 153; P.A. 83-96, S. 1, 2; June Sp. Sess. P.A. 83-25, S. 6, 9; P.A. 85-239, S. 2, 3, 6; P.A. 88-230, S. 8, 12; P.A. 89-138, S. 1–3; 89-141, S. 3, 4, 7; P.A. 90-98, S. 1, 2; P.A. 91-42, S. 1–3; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-40, S. 9, 10, 18; P.A. 98-81, S. 14, 20; P.A. 00-191, S. 8, 16; June Sp. Sess. P.A. 01-9, S. 58, 131; P.A. 02-132, S. 75; P.A. 04-127, S. 9.)

History: 1961 act referred to actions brought before circuit court rather than to those brought before justices of the peace; 1972 acts added references to actions brought before superior court, effective September 5, 1972; P.A. 74-183 excepted summary process actions from existing provisions, deleted references to actions brought before circuit court, reflecting transfer of its functions to common pleas court and added Subsec. (b) re small claims actions, effective December 31, 1974; P.A. 75-406 added provision re venue in paternity actions in Subsec. (b); P.A. 75-578 added reference to actions brought before court of common pleas in judicial district of Ansonia-Milford in Subsec. (a); P.A. 76-65 specified venue in small claims actions in geographical area where defendant resides or does business or where transaction occurred rather than in geographical area where one of the parties resides or does business or where, if a foreign or domestic corporation, such corporation has office or place of business; P.A. 76-380 added exception re Secs. 51-348 and Subsec. (b) in Subsec. (a); P.A. 76-436 amended section to reflect transfer of all trial jurisdiction to superior court, deleting references to actions brought to common pleas court, effective July 1, 1978; P.A. 77-396 added Subsec. (d) re venue for consumer transactions; P.A. 77-576 essentially replaced previous general provisions with specific and detailed provisions, effective July 1, 1978; P.A. 78-280 rephrased Subsec. (d) for consistency with P.A. 77-576 amendments; Sec. 52-42 transferred to Sec. 51-345 in the 1977 Court Reorganization Supplement; P.A. 80-173 applied Subsec. (a)(3)(E) to residents of Bethany and Woodbridge; P.A. 80-201 added Subsecs. (a)(3)(H) and (b)(8) re actions returnable to judicial districts of Fairfield or Stamford-Norwalk; P.A. 81-241 amended Subsec. (a) by providing in Subdiv. (3)(A) that if the plaintiff or defendant lives in East Windsor or South Windsor, the action may be returned to the Hartford-New Britain or Tolland judicial district, and amended Subsec. (b) by providing in Subdiv. (1) that if the land is located in East Windsor or South Windsor and the plaintiff or defendant resides in either of those towns the action may be returned to the Hartford-New Britain or Tolland judicial district; P.A. 82-248 rephrased the section, amended Subsec. (b) by replacing real “estate” with real “property”, added Subsec. (e) concerning actions for partition or sale which was formerly Sec. 52-18 and added Subsec. (f) concerning actions by a nonresident fiduciary which is similar to former Sec. 52-21; P.A. 83-96 amended Subsecs. (a)(3)(A) and (b)(1) by adding the town of Enfield; June Sp. Sess. P.A. 83-25 amended Subsecs. (a) and (b) by deleting provisions re the option of the plaintiff to return the action to either the New Haven or Middlesex judicial district when either party resides in Wallingford or Meriden, and re the option of the plaintiff to return the action to either the New Haven or Waterbury judicial district when either party resides in Cheshire, and relettering the remaining subdivisions and subparagraphs as necessary; P.A. 85-239 amended Subsec. (a) by deleting provision permitting the plaintiff to return the action to either the Litchfield or Waterbury judicial district when either party resides in Thomaston, relettering Subdiv. (3)(F) as (3)(E), and adding new Subdiv. (3)(F) permitting the plaintiff to return the action to either the Waterbury or Litchfield judicial district when either party resides in Watertown or Woodbury, and amended Subsec. (b) by deleting provision permitting plaintiff to return the action to either the Litchfield or Waterbury judicial district if the land is located and either party resides in Thomaston, renumbering Subdiv. (6) as Subdiv. (5) and adding new Subdiv. (6) permitting the plaintiff to return the action to either the Waterbury or Litchfield judicial district if the land is located and either party resides in Watertown or Woodbury; P.A. 88-230 amended Subsecs. (a)(3)(A) and (b)(1) to change reference to the judicial district of Hartford-New Britain to the judicial district of Hartford, amended Subsecs. (a)(3)(B) and (b)(2) to change reference to the judicial district of Hartford-New Britain to the judicial district of New Britain, amended Subsec. (a) by adding Subdiv. (3)(G) permitting the plaintiff to return action to either the Hartford or New Britain judicial district when either party resides in Avon, Canton, Farmington or Simsbury and Subdiv. (3)(H) permitting the plaintiff to return action to either the Hartford or New Britain judicial district when either party resides in Newington except when venue is in the geographical area, and amended Subsec. (b) by adding Subdiv. (7) permitting the plaintiff to return action to either the Hartford or New Britain judicial district if the land is located and either party resides in Avon, Canton, Farmington or Simsbury and Subdiv. (8) permitting the plaintiff to return action to either the Hartford or New Britain judicial district if the land is located and either party resides in Newington except when venue is in the geographical area, all changes effective September 1, 1991; P.A. 89-138 amended Subsec. (a) by adding Subdiv. (3)(G) permitting plaintiff to return action to either Hartford-New Britain or Middlesex judicial district when either party resides in Cromwell, and amended Subsec. (a) by adding Subdiv. (3)(I) permitting plaintiff to return action to either Hartford or Middlesex judicial district when either party resides in Cromwell; P.A. 89-141 amended Subsec. (a)(3)(C) by permitting the plaintiff to return the action to either the New Haven or Ansonia-Milford judicial district if either party resides in West Haven and amended Subsec. (b)(3) by permitting the plaintiff to return the action to either the New Haven or Ansonia-Milford judicial district if the land is located and either party resides in Bethany, West Haven or Woodbridge; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 91-42 amended Subsec. (b)(5) by deleting the plaintiff’s option to return the action to either the judicial district of Stamford-Norwalk or Fairfield when the land is located in the town of Darien, Greenwich, New Canaan, Norwalk or Stamford; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-40 amended Subsec. (a) by expanding exception to Subsecs. (b) to (g), inclusive, amended Subsec. (c) by adding exception for Subsecs. (d) or (g) of this section, amended Subsec. (d) by changing “defendant” to “consumer” and added Subsec. (g) re return of civil process in small claims matters, effective September 1, 1997; P.A. 98-81 amended Subsec. (a)(3)(H) by adding “Rocky Hill or Wethersfield” and amended Subsec. (b)(8) by adding “Rocky Hill or Wethersfield”, effective May 22, 1998; P.A. 00-191 amended Subsec. (g) by adding provision re return of process where plaintiff is a corporation or limited liability company, effective September 1, 2000; June Sp. Sess. P.A. 01-9 amended Subsec. (g) to add provision that venue for small claims matters shall be at Superior Court facilities designated by the Chief Court Administrator to hear such matters, specify that civil process in small claims matters shall be made returnable to “the” Superior Court facility, rather than “a” Superior Court facility, designated by the Chief Court Administrator to serve the small claims area and delete requirement that the small claims area be “within the boundaries of the judicial district” where the plaintiff resides, the defendant resides or is doing business or the transaction or injury occurred, effective July 1, 2001; P.A. 02-132 amended Subsec. (g) by deleting “within the boundaries of the judicial district” re small claims area and making technical changes, effective June 7, 2002; P.A. 04-127 added Subsec. (a)(3)(J) re return of process where plaintiff or defendant resides in town of New Milford and Subsec. (b)(9) re return of process where land is located in town of New Milford.

Title to land not in question in foreclosure suit. 6 C. 198; 27 C. 564. Nor in action for mesne profits. 1 D. 263. Suits against corporations may be brought where any stockholder lives. 13 C. 202. Attachment made before receipt of process is insufficient. 43 C. 183. Replevin is in the nature of a transitory action. 66 C. 549. District court cannot determine the title to real estate which is not within the district. 72 C. 698. Court of common pleas in the judicial district of Waterbury can settle title to land only if it lies within the district. Id. Scire facias on judgment must be brought in county where judgment was rendered. 74 C. 89. It has concurrent jurisdiction with court of common pleas of New Haven county where plaintiff lives in the district and defendant in New Haven. 96 C. 283. In case of necessary joinder of parties if one plaintiff or defendant resides in one county and the rest in another, action may be brought in either county; but nonresident receiver cannot join defendant stockholders residing in different counties where liability of each is separate. 121 C. 220. See note to section 52-102. Cited. 130 C. 326. Cited. 146 C. 370. Cited. 153 C. 131 (fn2).

The process of attachment with respect to an in personam judgment is ancillary to and distinct from the process of service and invalidity of attachment does not abate the entire action. 11 CS 261. Declaratory judgment is not an ordinary civil action but is an action sui generis. 12 CS 276. Service on motor vehicle commissioner at his office where both parties are nonresidents establishes venue in Hartford. The personal residence of the agent on whom substituted service is to be made is immaterial. 18 CS 442. Cited. 20 CS 350. Legislative history discussed. 28 CS 451.

Annotations to present section:

Cited. 235 C. 595.

Cited. 10 CA 45.

Subsec. (a):

Subdiv. (1): Motion to dismiss denied; where court has jurisdiction but no venue, and no other court has venue, plaintiff’s right to be heard prevails and court has an obligation to hear the case. 46 CA 110.



Section 51-345a - (Formerly Sec. 52-17). Land lying in two or more judicial districts.

Section 51-345a is repealed.

(1949 Rev., S. 7748; 1959, P.A. 28, S. 103; 1972, P.A. 165, S. 20; June, 1972, P.A. 1, S. 20; P.A. 74-183, S. 72, 291; P.A. 78-280, S. 100, 127; P.A. 82-248, S. 163.)



Section 51-345b - Venue in actions involving administrative decisions of municipal agencies.

(a) Notwithstanding the provisions of any general statute requiring that an appeal of an administrative decision of an officer, board, commission or agency of a municipality be taken to the superior court for the judicial district in which such municipality is located, such an action may be made returnable to a judicial district as provided in subdivision (3) of subsection (a) of section 51-345.

(b) Any appeal of an administrative decision of an officer, board, commission or agency of a municipality taken prior to May 24, 1985, otherwise valid except that such action was made returnable to the superior court for a judicial district in accordance with subdivision (3) of subsection (a) of section 51-345 rather than to the superior court for the judicial district in which such municipality is located, is validated.

(P.A. 85-239, S. 4–6.)



Section 51-346 - (Formerly Sec. 52-24). Location in judicial district where civil process may be made returnable. Trial locations.

(a) Process in all civil actions brought to a judicial district, except small claims as provided in subsection (b) of this section, shall be made returnable as follows:

(1) If brought to the judicial district of Ansonia-Milford, to the court at Ansonia or Milford as the plaintiff elects;

(2) If brought to the judicial district of Danbury, to the court at Danbury;

(3) If brought to the judicial district of Fairfield, to the court at Bridgeport;

(4) If brought to the judicial district of Hartford, to the court at Hartford;

(5) If brought to the judicial district of Litchfield, to the courthouse for the judicial district of Litchfield;

(6) If brought to the judicial district of Middlesex, to the court at Middletown;

(7) If brought to the judicial district of New Britain, to the court at New Britain or Bristol as the plaintiff elects;

(8) If brought to the judicial district of New Haven, to the court at New Haven or Meriden as the plaintiff elects;

(9) If brought to the judicial district of New London, to the court at New London or Norwich as the plaintiff elects;

(10) If brought to the judicial district of Stamford-Norwalk, to the court at Stamford;

(11) If brought to the judicial district of Tolland, to the court at Rockville;

(12) If brought to the judicial district of Waterbury, to the court at Waterbury;

(13) If brought to the judicial district of Windham, to the court at Putnam or Willimantic as the plaintiff elects.

(b) Small claims matters shall be made returnable to the Superior Court facility designated by the Chief Court Administrator to handle small claims matters, except that small claims housing matters, as defined in section 47a-68, shall be assigned in accordance with section 47a-70, where applicable.

(c) Cases brought or taken to any location of the Superior Court may be assigned for trial at such location or at any other authorized court location within the judicial district, except that small claims matters may be heard at any Superior Court facility designated by the Chief Court Administrator.

(1949 Rev., S. 7764, 7765; 1951, S. 3114d, 3115d; 1957, P.A. 445, S. 3, 4; P.A. 73-603, S. 2; P.A. 75-578, S. 2; P.A. 76-436, S. 662, 681; P.A. 77-411, S. 1, 6; 77-576, S. 5, 65; P.A. 78-379, S. 15, 27; P.A. 80-201, S. 7, 9; P.A. 82-248, S. 154; P.A. 88-230, S. 9, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-40, S. 11, 12, 18; June Sp. Sess. P.A. 01-9, S. 59, 131.)

History: P.A. 73-603 amended Subsec. (c) to apply provision re court sessions at Danbury; P.A. 75-578 deleted previous detailed provisions specifying permissible transfers, added exception in Subsec. (c) and added Subsecs. (d) to (h) re bringing of action in New London or Windham county or in judicial district of Waterbury and re assignment for trial and transfers generally; P.A. 76-436 added exceptions re small claims, support paternity and summary process actions in existing provisions, substituted Meriden for Waterbury in Subsec. (a), deleted New Britain in Subsec. (b) and Ansonia in Subsec. (d), inserted Subsecs. (g) to (k) and relettered former Subsecs. (g) and (h) accordingly, effective July 1, 1978; P.A. 77-411 added Bristol in Subsec. (b), effective July 1, 1978; P.A. 77-576 replaced counties with judicial districts generally, reorganizing Subsecs, merged judicial district of New Britain and Hartford county to form judicial district of Hartford-New Britain and created judicial district of Danbury, effective July 1, 1978; Sec. 52-24 transferred to Sec. 51-346 in the 1977 Court Reorganization Supplement; P.A. 78-379 made technical corrections in Subsec. (a); P.A. 80-201 added Subsec. (a)(12) re judicial district of Stamford-Norwalk and deleted reference to Stamford in Subsec. (a)(3); P.A. 82-248 amended Subsec. (a) by alphabetizing the judicial districts and amended Subsec. (b) by deleting a provision authorizing transfer of cases between locations within the same judicial district; P.A. 88-230 added Subsec. (a)(7) providing that civil actions brought to the judicial district of New Britain be returned to the court at New Britain or Bristol and renumbered the remaining Subdivs. accordingly, and changed reference to the judicial district of Hartford-New Britain to the judicial district of Hartford and deleted references to the court at Bristol or New Britain reflecting the transfer of said towns to the new New Britain judicial district in Subsec (a)(4), effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-40 amended Subsec. (a) by adding “except small claims as provided in subsection (b) of this section”, added new Subsec. (b) re small claims matters and small claims housing matters and redesignated former Subsec. (b) as Subsec. (c), effective September 1, 1997; June Sp. Sess. P.A. 01-9 amended Subsec. (c) to add exception that small claims matters may be heard at any Superior Court facility designated by the Chief Court Administrator, effective July 1, 2001.



Section 51-346a - Jury trial in the judicial district of Ansonia-Milford.

If a jury trial is claimed in any civil action brought to the judicial district of Ansonia-Milford at Ansonia, such trial shall be tried in Milford until such time as suitable facilities are available for jury trials in either Ansonia or in Derby.

(P.A. 76-436, S. 678, 681.)



Section 51-347 - (Formerly Sec. 52-47). Where writs may be filed.

(a) Except as provided in subsection (b) of this section, any writ returnable to a judicial district and any motion, pleading or appearance shall be filed with the clerk of the judicial district to which the writ is returnable as follows:

(1) At the courthouse for the judicial district of Ansonia-Milford if returnable to the judicial district of Ansonia-Milford at Ansonia or Milford;

(2) At Danbury if returnable to the judicial district of Danbury;

(3) At Bridgeport if returnable to the judicial district of Fairfield;

(4) At Hartford if returnable to the judicial district of Hartford;

(5) At the courthouse for the judicial district of Litchfield if returnable to the judicial district of Litchfield;

(6) At Middletown if returnable to the judicial district of Middlesex;

(7) At New Britain if returnable to the judicial district of New Britain at New Britain or Bristol;

(8) (A) At New Haven if returnable to the judicial district of New Haven at New Haven, (B) at Meriden if returnable to the judicial district of New Haven at Meriden;

(9) (A) At New London if returnable to the judicial district of New London at New London, (B) at Norwich if returnable to the judicial district of New London at Norwich;

(10) At Stamford if returnable to the judicial district of Stamford-Norwalk;

(11) At Rockville if returnable to the judicial district of Tolland;

(12) At Waterbury if returnable to the judicial district of Waterbury;

(13) At Putnam if returnable to the judicial district of Windham at Putnam or Willimantic.

(b) Small claims matters writs and any motion, appearance, pleading or other document shall be filed with the clerk at the court to which they are returnable.

(1949 Rev., S. 7767; 1959, P.A. 28, S. 105; P.A. 73-603, S. 3; P.A. 74-183, S. 208, 291; P.A. 75-406, S. 9, 11; 75-530, S. 29, 35; 75-578, S. 3; P.A. 76-436, S. 663, 681; P.A. 77-411, S. 2, 6; 77-576, S. 6, 65; P.A. 78-280, S. 5, 98, 127; 78-379, S. 16, 27; P.A. 80-201, S. 8, 9; P.A. 82-248, S. 155; June Sp. Sess. P.A. 83-25, S. 7, 9; P.A. 85-414, S. 3, 5; P.A. 86-403, S. 83, 132; P.A. 88-230, S. 10, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-40, S. 13, 14, 18.)

History: 1959 act deleted provisions re civil process returnable to a justice of the peace; P.A. 73-603 specified where writs returnable to superior or common pleas court and motions, pleadings or appearances to be filed; P.A. 74-183 specified that filing is to be in “facilities occupied by the superior court” and added exception re filing of small claims, support and summary process actions and of related pleadings and appearances, effective December 31, 1974; P.A. 75-406 included paternity actions in exception added by P.A. 74-183; P.A. 75-530 added exception re process in summary process actions in provision re return of process to superior court or court of common pleas; P.A. 75-578 clarified specifications re return of writs to add references to court locations of Meriden, Ansonia, Norwich and Windham; P.A. 76-436 amended provisions to reflect transfer of all trial jurisdiction to superior court, deleting references to supreme and common pleas courts, added provisions re filings for judicial districts of Ansonia-Milford and New Britain and added reference to causes where venue is in geographical areas and specified that no cause shall fail because of submission to session of improper venue, effective July 1, 1978; P.A. 77-411 added provision re filings at Bristol, effective July 1, 1978; P.A. 77-576 replaced counties with judicial districts generally, creating judicial district of Hartford-New Britain in place of Hartford county and judicial district of New Britain and creating judicial district of Danbury, and deleted provisions re small claims, support, paternity and summary process actions and other causes venue for which is in geographical areas and provision re submission to session of improper venue added by P.A. 76-436, effective July 1, 1978; Sec. 52-47 transferred to Sec. 51-347 in the 1977 Court Reorganization Supplement; P.A. 78-280 and P.A. 78-379 made technical changes necessary to effect change from counties to judicial districts; P.A. 80-201 added Subdiv. (12) re judicial district of Stamford-Norwalk and removed reference to Stamford in Subdiv. (3) accordingly; P.A. 82-248 added “to which the writ is returnable” after “judicial district” and alphabetized the list of towns; June Sp. Sess. P.A. 83-25 amended Subdiv. (7) by adding “at Meriden if returnable to the judicial district of New Haven at Meriden”; P.A. 85-414 revised Subdiv. (8) to provide that writ returnable to judicial district of New London at Norwich shall be filed at Norwich, effective December 2, 1985, upon certification of the chief court administrator that the courthouse in New London is operational; P.A. 86-403 revised effective date of P.A. 85-414 but without affecting this section; P.A. 88-230 added Subdiv. (7) to provide that a writ shall be filed at New Britain if returnable to the judicial district of New Britain at New Britain or Bristol and renumbered the remaining Subdivs. accordingly, and revised Subdiv. (4) to change reference to the judicial district of Hartford-New Britain to the judicial district of Hartford and delete provision re filing of writs at New Britain if returnable to the judicial district of Hartford-New Britain at New Britain or Bristol to reflect transfer of said towns to the new New Britain judicial district, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-40 designated existing provisions as Subsec. (a), amended Subsec. (a) by adding “Except as provided in subsection (b) of this section” and added new Subsec. (b) re filing of writs and other documents re small claims matters, effective September 1, 1997.

See Sec. 51-347c re next business day as last day for filing when clerk’s office closed.

Return to clerk’s office, sufficient. 2 D. 480. Failure to return makes the service a trespass ab initio. 25 C. 568. Includes writ of error. 85 C. 375. Return by indifferent person should be sworn to. 74 C. 728. Return is no part of pleadings, hence not demurrable; 81 C. 284; cannot be amended after judgment to confer jurisdiction. 85 C. 327. Return day cannot be changed after issuance, nor defect be amended. 74 C. 38; Id., 438, note. Return should show adequate service. 72 C. 430. Not applicable to motion to supreme court for order requiring trial court to make finding. 95 C. 691. Cited. 113 C. 79; 116 C. 31; 137 C. 300. By counter claiming for divorce defendant waived late return of writ and his plea in abatement was properly overruled. 157 C. 470.

Cited. 8 CS 266. No authority in the clerk of the superior court to refuse to receive and enter a late return of process. A late return is voidable if attacked by the proper pleading. 15 CS 307. Provisions of the statute in respect to the return of process are mandatory. Id., 504. Where foreign attachment is made, process must be returned to court at least six days before return day. Motion to quash proper procedure to attack. 20 CS 294. Method of computing number of days discussed. 24 CS 314. Where return of process was not made at least six days before return day as required herein, proceeding was voidable, not void, and filing of general appearance by defendant constituted waiver of defect. 27 CS 126-128. Section nullified if motion to amend return day of writ under section 52-48 is allowed. 28 CS 489. Cited. 33 CS 701.



Section 51-347a - (Formerly Sec. 52-30). Transfer of jury causes to other judicial districts.

(a) The judge holding the superior court in any judicial district may, if in the opinion of such judge the cause of justice requires it, upon motion, order any civil action pending in the court, to be transferred to the court in another judicial district. The Chief Court Administrator or any judge designated by the Chief Court Administrator to act on behalf of the Chief Court Administrator under this section may, on motion of the Chief Court Administrator or any such judge, when required for the efficient operation of the courts and to insure the prompt and proper administration of justice, order like transfers.

(b) In each such case the clerk of the court location in which the action is pending shall transmit to the clerk of the court location to which the action is transferred the original files and papers with a certificate of transfer. The clerk of the court location to which the action is transferred shall enter the action in the docket of his court location and the action shall thereafter proceed as if it were originally brought to that court location.

(c) Attachments, bonds, recognizances and other securities and obligations shall not be affected by the transfer and all persons bound to appear in the action shall be held to appear before the court location to which it is transferred as if the obligation were so originally made. The judge ordering the transfer may require additional bonds for appearance before such court.

(1949 Rev., S. 7755; P.A. 74-183, S. 74, 291; P.A. 75-578, S. 13; P.A. 76-436, S. 10a, 115, 681; P.A. 78-280, S. 1, 99, 127; P.A. 82-248, S. 156; P.A. 99-215, S. 26, 29.)

History: P.A. 74-183 added provision authorizing chief court administrator to transfer cases, effective December 31, 1974; P.A. 75-578 applied provisions to judicial district of Ansonia-Milford; P.A. 76-436 deleted reference to court of common pleas, reflecting transfer of all trial jurisdiction to superior court and deleted reference to chief judge’s power to transfer cases, adding reference to power of chief court administrator’s designee to do so, effective July 1, 1978; Sec. 52-30 transferred to Sec. 51-347a in the 1977 Court Reorganization Supplement; P.A. 78-280 deleted references to counties and specific reference to transfers involving judicial district of Ansonia-Milford, thereby making provisions generally applicable; P.A. 82-248 rephrased the section and inserted Subsec. indicators; P.A. 99-215 amended Subsec. (a) by deleting requirement that a civil action be claimed to the jury in order to be transferred, adding provision that any judge designated by the Chief Court Administrator to act on his behalf under this section may order transfers and making technical changes, effective June 29, 1999.

Cause may be transferred after jury has disagreed; record need not show the reasons for transfer. 44 C. 35.

Annotations to present section:

Cited. 179 C. 415.



Section 51-347b - (Formerly Sec. 52-31). Transfer of causes by court, motion or agreement. Transfer by Chief Court Administrator.

(a) Any action or the trial of any issue or issues therein may be transferred, by order of the court on its own motion or on the granting of a motion of any of the parties, or by agreement of the parties, from the superior court for one judicial district to the superior court in another court location within the same district or to a superior court location for any other judicial district, upon notice by the clerk to the parties after the order of the court, or upon the filing by the parties of a stipulation signed by them or their attorneys to that effect. The Chief Court Administrator or any judge designated by the Chief Court Administrator to act on behalf of the Chief Court Administrator under this section may, on motion of the Chief Court Administrator or any such judge, when required for the efficient operation of the courts and to insure the prompt and proper administration of justice, order like transfers.

(b) Upon the order of the court or the Chief Court Administrator or any judge designated by the Chief Court Administrator to act on behalf of the Chief Court Administrator under this section and notice to the parties or on the filing of the stipulation, the clerk of the court shall transfer the files in the action to the clerk of the court for the other judicial district or in the other court location.

(c) If only the trial of an issue or issues in the action has been transferred, the files, after the issues have been disposed of, shall be returned to the clerk of the court for the original judicial district or location, and judgment may be entered in such court.

(d) An entry fee shall not be required to be paid to the court to which any transfer pursuant to this section was made.

(1949 Rev., S. 7941; 1955, S. 3180d; 1972, P.A. 281, S. 27; P.A. 74-183, S. 75, 291; P.A. 76-436, S. 10a, 116, 681; P.A. 78-280, S. 1, 127; P.A. 82-248, S. 157; P.A. 99-215, S. 27, 29.)

History: 1972 act authorized transfers between circuit courts and specified that no entry fee is required to be paid to court to which transfer was made, effective September 1, 1972; P.A. 74-183 removed circuit courts from purview of section, reflecting transfer of circuit court functions to court of common pleas, and added provision authorizing chief court administrator to make transfers, effective December 31, 1974; P.A. 76-436 removed court of common pleas from purview of section reflecting transfer of all trial jurisdiction to superior court, and authorized transfers from one court location to another in same county or judicial district; Sec. 52-31 transferred to Sec. 51-347a in the 1977 Court Reorganization Supplement; P.A. 78-280 deleted references to counties; P.A. 82-248 rephrased the section and inserted Subsec. indicators; P.A. 99-215 amended Subsecs. (a) and (b) by adding provision that judge designated by Chief Court Administrator to act on his behalf may order transfers, effective June 29, 1999.

See Sec. 51-347a re transfer of jury causes from one judicial district to another.

Answer cannot be treated as equivalent to a stipulation for a transfer. 74 C. 90. Cited. 146 C. 37.

Annotations to present section:

Cited. 179 C. 415. Cited. 186 C. 198. Cited. 197 C. 141.

Cited. 3 CA 484.



Section 51-347c - Last day for filing next business day if clerk’s office closed.

If the last day for filing of any matter in the clerk’s office of the Superior Court falls on a day on which such office is closed, the last day for such filing shall be the next business day.

(P.A. 78-280, S. 74, 127.)

See Sec. 51-347 re places for filing writs.

See Secs. 52-46, 52-46a, 52-48 re service and return of process in civil actions.



Section 51-348 - Geographical areas. Venue. Courthouse use. Housing docket. Hearing of infractions and violations by magistrate.

(a) The geographical areas of the Court of Common Pleas established pursuant to section 51-156a, revised to 1975, shall be the geographical areas of the Superior Court on July 1, 1978. The Chief Court Administrator, after consultation with the judges of the Superior Court, may alter the boundary of any geographical area to provide for a new geographical area provided that each geographical area so altered or so authorized shall remain solely within the boundary of a single judicial district.

(b) Such geographical areas shall serve for purposes of establishing venue for the following matters: (1) The presentment of defendants in motor vehicle matters, except as provided in subsection (d) of this section; (2) the arraignment of defendants in criminal matters; (3) housing matters as defined in section 47a-68, except that (A) in the judicial districts of Hartford, New Britain, New Haven, Fairfield, Waterbury, Middlesex, Tolland and Stamford-Norwalk, venue shall be in the judicial district, and (B) in the judicial district of Ansonia-Milford, venue shall be in the geographical area unless (i) the plaintiff requests a change in venue to either the judicial district of New Haven or the judicial district of Waterbury, or (ii) the premises are located in the town of Milford, Orange or West Haven, in which case venue shall be in the judicial district of New Haven; (4) such other matters as the judges of the Superior Court may determine by rule.

(c) For the prompt and proper administration of judicial business, any matter and any trial can be heard in any courthouse within a judicial district, at the discretion of the Chief Court Administrator, if the use of such courthouse for such matter or trial is convenient to litigants and their counsel and is a practical use of judicial personnel and facilities, except juvenile matters may be heard as provided in section 46b-122. Whenever practicable family relations matters shall be heard in facilities most convenient to the litigants. Housing matters, as defined in section 47a-68, shall be heard on a docket separate from other matters within the judicial districts of Hartford, New Britain, New Haven, Fairfield, Waterbury and Stamford-Norwalk, provided in the judicial district of New Britain such matters shall be heard by the judge assigned to hear housing matters in the judicial district of Hartford, in the judicial district of Waterbury such matters shall be heard by the judge assigned to hear housing matters in the judicial district of New Haven, and in the judicial district of Stamford-Norwalk such matters shall be heard by the judge assigned to hear housing matters in the judicial district of Fairfield. The records, files and other documents pertaining to housing matters shall be maintained separate from the records, files and other documents of the court. Matters do not have to be heard in the facilities to which the process is returned and the pleadings filed.

(d) Venue for infractions and violations that may be heard and decided by a magistrate pursuant to section 51-193u shall be at Superior Court facilities designated by the Chief Court Administrator to hear such matters.

(P.A. 76-436, S. 10a, 671, 681; P.A. 77-576, S. 7, 65; P.A. 78-365, S. 5, 13; 78-379, S. 17, 27; P.A. 79-631, S. 10, 111; P.A. 80-448, S. 6, 8; P.A. 81-419, S. 9; P.A. 82-461, S. 7; P.A. 86-359, S. 41, 44; P.A. 88-230, S. 11, 12; P.A. 89-141, S. 5–7; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 7, 8; P.A. 95-220, S. 4–6; P.A. 97-40, S. 15, 16, 18; P.A. 99-215, S. 8; June Sp. Sess. P.A. 01-9, S. 60, 131; P.A. 02-132, S. 76.)

History: P.A. 77-576 included housing matters in Subsec. (b), deleted references to counties and deleted provision whereby chief court administrator was empowered to designate courthouses to which jurors originally summoned, effective July 1, 1978; P.A. 78-365 deleted former Subsec. (b)(7) re landlord and tenant matters and summary process, renumbering Subdiv. (8) accordingly and added provisions re housing matters in Subsec. (c); P.A. 78-379 authorized chief court administrator to alter geographical area boundaries in Subsec. (a) and substituted reference to Sec. 51-303 for reference to Sec. 51-301 in Subsec. (c); P.A. 79-631 substituted Sec. 47a-68 for Sec. 47a-43 in Subsec. (b)(6); P.A. 80-448 substituted Sec. 47a-68 for Sec. 47a-43 in Subsec. (c) and deleted provision which limited existence of separate docket for housing matters to 18 months commencing January 1, 1979; P.A. 81-419 amended Subsec. (b) to provide that venue for housing matters in the judicial district of New Haven shall be in the judicial district, and amended Subsec. (c) to provide that housing matters in the judicial district of New Haven shall be heard on a separate docket; P.A. 82-461 amended Subsec. (b) by providing that for housing matters in the Fairfield, Waterbury and Stamford-Norwalk judicial districts, venue shall be in the judicial district, and in the Ansonia-Milford judicial district venue shall be in the geographical area unless the plaintiff requests a change to the New Haven or Waterbury judicial district, and amended Subsec. (c) by providing that housing matters in the Fairfield, Waterbury and Stamford-Norwalk judicial districts be heard on a separate docket and that the judges assigned to hear housing matters in the New Haven and Fairfield judicial districts hear housing matters in the Waterbury and Stamford-Norwalk judicial districts, respectively; P.A. 86-359 amended Subsec. (b) by deleting “paternity matters” and “support matters” from matters subject to geographical areas for establishment of venue; P.A. 88-230 amended Subsecs. (a) and (b) to reflect division of the judicial district of Hartford-New Britain into the separate judicial districts of Hartford and of New Britain, and amended Subsec. (b) to add provision that in the judicial district of New Britain housing matters shall be heard by the judge assigned to hear housing matters in the judicial district of Hartford, effective September 1, 1991; P.A. 89-141 amended Subsec. (b) to provide that venue for housing matters when the premises are located in the town of Milford, Orange or West Haven shall be in the New Haven judicial district; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 97-40 amended Subsec. (b) by deleting reference to small claims matters, effective September 1, 1997; P.A. 99-215 amended Subsec. (b) by adding judicial districts of Middlesex and Tolland to exception in Subdiv. (3)(A); June Sp. Sess. P.A. 01-9 amended Subsec. (b)(1) to add exception re venue for motor vehicle matters and added new Subsec. (d) specifying that venue for motor vehicle matters shall be at Superior Court facilities designated by the Chief Court Administrator to hear such matters, effective July 1, 2001; P.A. 02-132 amended Subsec. (d) by replacing “motor vehicle matters” with “infractions and violations that may be heard and decided by a magistrate pursuant to section 51-193u”, effective June 7, 2002.



Section 51-348a - (Formerly Sec. 54-27). Prosecution for nonsupport in geographical area.

(a) Notwithstanding the issuance of an order for support of a minor child or children by the Superior Court under the provisions of section 46b-84, any prosecution for nonsupport of a minor child or children as specified in section 53-304 may be brought to the geographical area of the superior court and shall proceed on proper complaint from the payee of the order, a support enforcement officer or an authorized representative of the Commissioner of Administrative Services.

(b) In any case where an order under the provisions of section 46b-84 has been issued, the order shall be the measure of failure to support.

(1953, S. 3323d; 1967, P.A. 656, S. 61a; 783; P.A. 73-373, S. 39; P.A. 74-183, S. 137, 291; P.A. 76-436, S. 529, 681; P.A. 77-452, S. 36, 72; 77-614, S. 70, 610; P.A. 82-248, S. 158; P.A. 83-295, S. 15; P.A. 90-213, S. 35, 56.)

History: 1967 acts clarified that circuit court has jurisdiction of nonsupport cases and added provisions re complaint of payee, family relations officer or authorized representative of finance commissioner; P.A. 73-373 substituted reference to Sec. 46-57 for reference to Sec. 46-26; P.A. 74-183 replaced circuit court with court of common pleas reflecting transfer of circuit court functions to common pleas court, effective December 31, 1974; P.A. 76-436 removed court of common pleas from purview of section reflecting transfer of all trial jurisdiction to superior court and allowed prosecution for nonsupport of child or children in geographical area, effective July 1, 1978; P.A. 77-452 made technical grammatical change; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; Sec. 54-27 transferred to Sec. 51-348a in 1981; P.A. 82-248 rephrased the section and inserted Subsec. indicators; P.A. 83-295 amended Subsec. (a) by replacing “family relations officer” with “family relations caseworker or support enforcement officer”; P.A. 90-213 deleted provisions concerning family relations caseworker.

See Sec. 46b-41 re definition of “complaints”.

Cited. 41 CA 861; judgment reversed, see 241 C. 490.



Section 51-349 - Where actions commenced in geographical areas.

Actions shall be made returnable to geographical areas as follows:

(1) In landlord and tenant matters arising under chapter 830 or chapter 831, in the geographical area where the premises are located;

(2) In summary process matters, in the geographical area (A) where the defendant resides or where the leased premises or trailer is located, or (B) if the defendant is a corporation, where it has an office or place of business, or (C) if the defendant is a nonresident, where the plaintiff resides or where the land lies;

(3) In matters regarding state and local health and building code violations, in the geographical area where the premises are located; and

(4) In any other matter, in such geographical area as is prescribed by statute.

(P.A. 77-576, S. 8, 65; P.A. 82-248, S. 159; P.A. 86-403, S. 116, 132; P.A. 95-213; P.A. 97-40, S. 17, 18; P.A. 06-196, S. 180.)

History: P.A. 82-248 replaced “Actions shall be commenced in the” with “Actions shall be made returnable to”, replaced alphabetic Subdiv. indicators with numeric indicators and amended Subdiv. (4) by adding “or chapter 831” which incorporates the substance of former Sec. 52-42a; P.A. 86-403 deleted Subdivs. (2) and (3) re paternity matters and support matters returnable to geographical areas and renumbered remaining Subdivs.; P.A. 95-213 amended Subdiv. (1) re venue in small claims matters to add provision where plaintiff resides or where injury occurred; P.A. 97-40 deleted Subdiv. (1) re small claims matters and renumbered remaining Subdivs., effective September 1, 1997; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 51-350 - Filing in a geographical area.

All writs, motions, pleadings and appearances made returnable to a geographical area shall be filed in the clerk’s office for the geographical area established pursuant to section 51-348.

(P.A. 77-576, S. 9, 65.)



Section 51-351 - Return to improper locations.

No cause shall fail on the ground that it has been made returnable to an improper location.

(P.A. 77-576, S. 10, 65.)

Authority to transfer extends to administrative appeals as well as ordinary civil actions. 3 CA 484. Cited. 6 CA 261. “Cause” also applies to appeals from probate. 9 CA 368.



Section 51-351a - (Formerly Sec. 52-32a). Failure to state proper forum.

No civil action shall fail and no proceedings therein shall be void for lack of jurisdiction because the complaint or appeal is directed to a court instead of a judge thereof or to a judge instead of the court of which he is judge, provided such complaint or appeal shall be amended prior to trial properly to state the forum to which it is returnable.

(February, 1965, P.A. 610.)

History: Sec. 52-32a transferred to Sec. 51-351a in 1983.



Section 51-351b - Short title: Uniform Transboundary Pollution Reciprocal Access Act.

(a) This section may be cited as the “Uniform Transboundary Pollution Reciprocal Access Act”.

(b) As used in this section:

(1) “Reciprocating jurisdiction” means a state of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico, a territory or possession of the United States of America, or a province or territory of Canada, which has enacted this section or provides substantially equivalent access to its courts and administrative agencies.

(2) “Person” means an individual person, corporation, limited liability company, business trust, estate, trust, partnership, association, joint venture, government in its private or public capacity, governmental subdivision or agency, or any other legal entity.

(c) An action or other proceeding for injury or threatened injury to property or person in a reciprocating jurisdiction caused by pollution originating, or that may originate, in this jurisdiction may be brought in this jurisdiction.

(d) A person who suffers, or is threatened with, injury to his person or property in a reciprocating jurisdiction caused by pollution originating, or that may originate, in this jurisdiction has the same rights to relief with respect to the injury or threatened injury, and may enforce those rights in this jurisdiction as if the injury or threatened injury occurred in this jurisdiction.

(e) The law to be applied in an action or other proceeding brought pursuant to this section, including what constitutes “pollution”, is the law of this jurisdiction excluding choice of law rules.

(f) This section does not accord a person injured or threatened with injury in another jurisdiction any rights superior to those that the person would have if injured or threatened with injury in this jurisdiction.

(g) The right provided in this section is in addition to and not in derogation of any other rights.

(h) The defense of sovereign immunity is applicable in any action or other proceeding brought pursuant to this section only to the extent that it would apply to a person injured or threatened with injury in this jurisdiction.

(i) This section shall be applied and construed to carry out its general purpose to make uniform the law with respect to the subject of this section among jurisdictions enacting it.

(P.A. 92-109, S. 1–9; P.A. 95-79, S. 174, 189.)

History: P.A. 95-79 amended Subsec. (b) to redefine “person” to include a limited liability company, effective May 31, 1995.



Section 51-352 - (Formerly Sec. 54-77). Venue in criminal actions.

(a) Each person charged with any offense shall be tried in the judicial district in which the offense was committed, except when it is otherwise provided.

(b) If theft is committed in one judicial district and the property stolen is carried into another judicial district, the offender may be tried in either judicial district.

(1949 Rev., S. 8793; 1961, P.A. 517, S. 51; P.A. 73-116, S. 7; 73-667, S. 1, 2; P.A. 74-183, S. 193, 291; P.A. 76-436, S. 169, 681; P.A. 78-280, S. 1, 127; P.A. 82-248, S. 160.)

History: 1961 act provided prosecution of person arrested for offense committed upon car or steamboat be in circuit or county rather than town where court is held; P.A. 73-116 added references to judicial districts; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 74-183 specified applicability of provisions to persons charged in superior court or court of common pleas and deleted reference to circuits, circuit courts’ functions having been transferred to court of common pleas, effective December 31, 1974; P.A. 76-436 deleted specific reference to superior court and court of common pleas, reflecting transfer of all trial jurisdiction to superior court, and made other minor wording changes, effective July 1, 1978; Sec. 54-77 transferred to Sec. 51-352 in the 1977 Court Reorganization Supplement; P.A. 78-280 deleted references to counties; P.A. 82-248 rephrased the section, inserted Subsec. indicators and deleted a provision concerning the place of prosecution for a person arrested for an offense committed upon a car or steamboat.

Thief may be prosecuted wherever he carries stolen goods. 1 R. 69. No jurisdiction over offense laid to have been committed in another state. Id., 403. Stealing in another state and bringing property here constitutes crime here. 3 C. 187; 33 C. 264. Nonresident procuring crime to be committed here punishable here. 34 C. 129. Congress has no power to confer jurisdiction on state courts for federal offense, nor can general assembly confer such jurisdiction. Id., 297; 82 C. 367, Reversed 223 U.S. 1. “Otherwise provided” construed to mean “provided by statute”. 62 C. 127. Venue of crime of nonsupport; 93 C. 363; of uttering in one county forged checks drawn on bank in another county. 96 C. 432. Trial in wrong county is error. Id. Cited. 187 C. 264.

History; constitutionality. 5 CS 506.



Section 51-352a - (Formerly Sec. 54-77b). Venue for offenses committed prior to April 22, 1975.

With respect to venue in criminal matters for the towns provided for in sections 51-139, 52-25e and 54-77a, the provisions of such sections shall apply only to offenses committed on or after April 22, 1975, and the provisions of section 51-139 of the general statutes, revision of 1958, revised to 1975, shall apply to offenses committed prior to said date; but no criminal cause shall fail for having been brought to a session of improper venue.

(P.A. 75-498, S. 1, 2.)

History: Sec. 54-77b transferred to Sec. 51-352a in 1981.



Section 51-352b - (Formerly Sec. 54-28). Jurisdiction of crimes committed on water.

All offenses committed on any waters adjacent to a town, but not wholly within it, shall be deemed, for the purpose of determining the jurisdiction of courts, to be committed in such town.

(1949 Rev., S. 8744.)

History: Sec. 54-28 transferred to Sec. 51-352b in 1981.



Section 51-352c - (Formerly Sec. 54-41). Jurisdiction of various offenses.

(a) A criminal prosecution shall not fail by reason of the fact that the evidence may disclose the crime to have been committed in a town or judicial district adjoining that alleged in the indictment or information.

(b) If any person is accused of committing any offense on the boundary or divisional line between any of the towns or judicial districts in the state, or so near thereto as to render it doubtful in which town or judicial district the offense was committed, the town or judicial district which first assumes jurisdiction by issuing process for the arrest and prosecution of the offender, whether the name of such offender is known or unknown, shall have exclusive jurisdiction to charge, present, indict, try, convict and sentence. In such a case, it shall only be necessary for the state, judicial district, town, city or borough to establish the venue alleged in the information, complaint, warrant or indictment by proving that the offense alleged was committed on the boundary of the judicial district or town in which the accused is being tried or so near thereto as to render it doubtful in which town or judicial district the offense was committed.

(c) The provisions of this section shall not impair the right of the accused to obtain a change of venue.

(1949 Rev., S. 8763; P.A. 73-116, S. 13; 73-667, S. 1, 2; P.A. 78-280, S. 2, 127; P.A. 82-248, S. 161.)

History: P.A. 73-116 added references to judicial districts; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 78-280 deleted references to counties; Sec. 54-41 transferred to Sec. 51-352c in 1981; P.A. 82-248 rephrased the section and inserted Subsec. indicators.

See Sec. 51-352b re jurisdiction of crimes committed on water.

See Sec. 54-1b re arraignment of prisoners and required advice as to rights.

Cited. 16 CA 245.

Annotations to present section:

Cited. 198 C. 147; Id., 285.

Cited. 16 CA 245.

Subsec. (a):

Cited. 197 C. 507. Cited. 215 C. 231.



Section 51-353 - (Formerly Sec. 54-78). Change of venue in criminal case.

Any judge holding a criminal session of the Superior Court may, upon motion, order any criminal case pending in the court to be transferred to the superior court for any other judicial district, and any person bound to appear in the case shall appear before the court for the judicial district to which it is transferred. The judge ordering the transfer may require an additional recognizance for the appearance of the accused before such court.

(1949 Rev., S. 8794; P.A. 73-116, S. 8; 73-667, S. 1, 2; P.A. 74-183, S. 194, 291; P.A. 76-336, S. 8; 76-436, S. 170, 681; P.A. 78-280, S. 1, 127; P.A. 82-248, S. 162.)

History: P.A. 73-116 added references to judicial districts; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 74-183 applied provisions to court of common pleas, effective December 31, 1974; P.A. 76-336 deleted requirement that expenses accruing prior to transfer of case be taxed before any transfer takes place; P.A. 76-436 removed court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, and deleted requirement that expenses accruing to time case is transferred must be taxed before actual transfer takes place, effective July 1, 1978; Sec. 54-78 transferred to Sec. 51-353 in the 1977 Court Reorganization Supplement; P.A. 78-280 deleted references to counties; P.A. 82-248 rephrased provisions but made no substantive change.

See Sec. 51-353a re transfer of criminal cases from one judicial district to another.

When change of venue should be granted; procedure. 98 C. 461; 100 C. 209; 103 C. 469; 109 C. 571. Court exercises discretion whether motion should be granted. 143 C. 167. On motion for change of venue, burden of showing that a fair and impartial trial cannot be had in the county of origin is on the accused. 147 C. 194.

On motion for change of venue, burden of showing that a fair and impartial trial cannot be had in the county of origin is on the accused. 20 CS 242.



Section 51-353a - (Formerly Sec. 54-18). Transfer of criminal cases between and within judicial districts.

Cases pending on the criminal docket of the superior court in any geographical area or judicial district may, with the consent of the accused and the state’s attorney for such judicial district, be transferred to the criminal sessions of said court in any other judicial district or may be transferred to any other courthouse within the judicial district.

(1949 Rev., S. 8728; 1967, P.A. 622, S. 4; P.A. 73-116, S. 18; 73-667, S. 1, 2; P.A. 76-47, S. 1, 2; P.A. 77-452, S. 35, 70, 72; P.A. 78-280, S. 116, 127.)

History: 1967 act added provision authorizing transfer of cases pending in criminal sessions of superior court of one county to criminal sessions of that court in another county; P.A. 73-116 added references to judicial districts and deleted provision specifically applicable to transfers between courts at New Haven and Waterbury; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 76-47 added Subsec. (b) re transfers from common pleas court to superior court for purpose of consolidating cases involving same accused; P.A. 77-452 deleted Subsec. (b), reflecting transfer of all trial jurisdiction to superior court, and, in remaining provisions, included reference to geographical areas and added provision authorizing transfer of case from one courthouse to another in same county or judicial district, effective July 1, 1978; P.A. 78-280 deleted references to counties and referred to cases pending “on the criminal docket” rather than to cases pending “in the criminal sessions”, reflecting fact that court now sits continuously; Sec. 54-18 transferred to Sec. 51-353a in 1981.

See Sec. 51-353 re change of venue in criminal cases.



Section 51-353b - (Formerly Sec. 54-79). Files in transferred cases.

The clerk of the court in which such case is pending shall transmit the original files and papers therein, with a certificate of such transfer, to the clerk of the court to which such case is transferred, who shall at once enter it on the docket of such court. Such case may be heard at a session of such court then being held, or thereafter to be held, for the transaction of criminal business and be there proceeded with in the same manner as if it were originally brought to such court.

(1949 Rev., S. 8795.)

History: Sec. 54-79 transferred to Sec. 51-353b in 1981.









Title 52 - Civil Actions

Chapter 895 - Civil Jurisdiction

Section 52-1 - Administration of legal and equitable rights.

The Superior Court may administer legal and equitable rights and apply legal and equitable remedies in favor of either party in one and the same civil action so that legal and equitable rights of the parties may be enforced and protected in one action. Whenever there is any variance between the rules of equity and the rules of the common law in reference to the same matter, the rules of equity shall prevail.

(1949 Rev., S. 7738; P.A. 76-436, S. 583, 681; P.A. 82-160, S. 1.)

History: P.A. 76-436 replaced “All courts which are vested with jurisdiction both in law and in equity” with “The superior court” and made other changes, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 replaced “suit” with “civil action” and rephrased the section.

Cited. 3 CA 317.

Cited. 5 CS 32. Cited. 36 CS 47. Cited. 42 CS 528.



Section 52-2 to 52-6a - Jurisdiction of justice of the peace and circuit, municipal and common pleas courts and divisions, generally. Appeals to appellate session of Superior Court; to Supreme Court.

Sections 52-2 to 52-6a, inclusive, are repealed.

(1949 Rev., S. 7565, 7579, 7580, 7739, 7940; 1953, S. 3094d, 3096d; June, 1955, S. 3096d, 3140d, 3141d; 1959, P.A. 28, S. 24, 30, 102, 204; February, 1965, P.A. 331, S. 29, 30; 388, S. 1; 1967, P.A. 304, S. 1; 1971, P.A. 870, S. 7, 15; P.A. 74-183, S. 5, 6, 9, 280, 291; P.A. 75-530, S. 1, 35; P.A. 76-436, S. 9, 242, 681; P.A. 77-253, S. 1, 2; 77-497, S. 4, 7; 77-604, S. 61, 84.)



Section 52-8 and 52-9 - Jurisdiction of the court of common pleas for the judicial district of Waterbury. Civil actions in the Court of Common Pleas; where they may be brought or taken; exceptions.

Sections 52-8 and 52-9 are repealed.

(1949 Rev., S. 7743; June, 1955, S. 3143d; 1957, P.A. 64, S. 2; 446, S. 6, 7; P.A. 73-603, S. 1; P.A. 74-183, S. 207, 291; P.A. 75-578, S. 1, 18; P.A. 76-436, S. 177, 681.)



Section 52-9b - Civil jury sessions for the court of common pleas for New Haven County. Where held.

Section 52-9b is repealed.

(P.A. 75-578, S. 8; P.A. 76-436, S. 181, 681.)



Section 52-10 - Jurisdiction of the Superior Court. Actions against judgments of.

Section 52-10 is repealed.

(1949 Rev., S. 7745; June, 1955, S. 3145d; February, 1965, P.A. 331, S. 31; P.A. 76-436, S. 177, 681.)



Section 52-11 - Complaints for change of name. Exceptions re offenders required to register with Commissioner of Emergency Services and Public Protection. Commissioner’s standing to challenge change of name.

(a) The superior court in each judicial district shall have jurisdiction of complaints praying for a change of name, brought by any person residing in the judicial district, and may change the name of the complainant, who shall thereafter be known by the name prescribed by said court in its decree, except that no superior court may issue an order or otherwise allow for the change of name of a person who is required to register with the Commissioner of Emergency Services and Public Protection as a sexual offender or as an offender convicted of committing a crime with a deadly weapon unless such person complies with the requirements of subdivision (1) of subsection (b) of this section.

(b) (1) Any person who is required to register with the Commissioner of Emergency Services and Public Protection as a sexual offender or as an offender convicted of committing a crime with a deadly weapon who files an application with the Superior Court for a change of name shall (A) prior to filing such application, notify the Commissioner of Emergency Services and Public Protection, on such form as the commissioner may prescribe, that the person intends to file an application for a change of name, indicating the change of name sought, and (B) include with such application a sworn statement that such change of name is not being sought for the purpose of avoiding the legal consequences of a criminal conviction, including, but not limited to, a criminal conviction that requires such person to register as a sexual offender or as an offender convicted of committing a crime with a deadly weapon.

(2) The Commissioner of Emergency Services and Public Protection shall have standing to challenge such person’s application for a change of name in the superior court where such change of name is sought. The commissioner shall challenge the change of name through the Attorney General. The superior court may deny such person’s application for a change of name if the court finds, by a preponderance of the evidence, that the person is applying for such change of name for the purpose of avoiding the legal consequences of a criminal conviction.

(c) Whenever the court, pursuant to this section, orders a change of name of a person, the clerk of the court shall notify the Commissioner of Emergency Services and Public Protection of the issuance of such order if the clerk finds that such person is listed in the registry established and maintained pursuant to section 54-257 or in the registry established and maintained pursuant to section 54-280.

(1949 Rev., S. 7756; P.A. 76-436, S. 176, 681; P.A. 78-33, S. 2; 78-280, S. 1, 127; P.A. 03-202, S. 17; P.A. 08-54, S. 2; P.A. 11-51, S. 134; P.A. 13-3, S. 22.)

History: P.A. 76-436 added reference to judicial districts, effective July 1, 1978; P.A. 78-33 and P.A. 78-280 replaced “county” with “judicial district” or deleted reference to counties as necessary to reflect transfer of jurisdiction from counties to judicial districts; P.A. 03-202 designated existing provisions as Subsec. (a) and added Subsec. (b) re notice to Commissioner of Public Safety; P.A. 08-54 amended Subsec. (a) to add exception re person required to register with Commissioner of Public Safety as a sexual offender, inserted new Subsec. (b) re requirements for sexual offender who files application and standing of commissioner to challenge change of name, and redesignated existing Subsec. (b) as Subsec. (c), effective May 12, 2008; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 13-3 amended Subsecs. (a) and (b) to add provisions re person required to register with commissioner as an offender convicted of committing a crime with a deadly weapon and amended Subsec. (c) to add reference to registry established pursuant to Sec. 54-280, effective January 1, 2014.



Section 52-12 - Jurisdiction over the sale of certain real property. Protection of unrepresented interests. Orders and decrees to be recorded.

(a) The Superior Court shall have exclusive jurisdiction of all matters relating to the sale of real property in which the General Assembly before June 1, 1886, exercised jurisdiction when, by reason of the condition of the parties in interest or the limitations of any will or deed, no person or persons have power to convey a legal title to the real property. The court may make all lawful orders or decrees necessary to the full exercise of such jurisdiction.

(b) The court, if any of the parties whose interest may be affected is not represented by counsel, or for other satisfactory reasons, may direct the state’s attorney for the judicial district in which the action is pending to appear, to investigate the allegations of the complaint and to do all things necessary or advisable to protect all interests not actually represented in court by counsel. The necessary expenses incurred under the direction of the court by the state’s attorney shall be taxed as a cost of the action, to be paid by the parties as the court directs.

(c) All such orders and decrees shall be recorded in the land records of the town in which any real property affected thereby is situated. A certificate signed by the town clerk that the town record has been made shall be returned to the Superior Court and become a part of the record in the action.

(1949 Rev., S. 7757; P.A. 82-160, S. 2.)

History: P.A. 82-160 replaced “land” with “real property”, rephrased the section and added Subsecs. (b) and (c) which were formerly Sec. 52-13.



Section 52-13 - Protection of unrepresented interests.

Section 52-13 is repealed.

(1949 Rev., S. 7758; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 259.)



Section 52-14 - Jurisdiction of cases brought prior to October 1, 1955.

Special.

(1949 Rev., S. 7744; June, 1955, S. 3144d.)



Section 52-15 and 52-16 - Naturalization of aliens. Disposal of fees.

Sections 52-15 and 52-16 are repealed.

(1949 Rev., S. 7629, 7632–7634; 1963, P.A. 477; P.A. 82-160, S. 3; P.A. 85-140, S. 8.)



Section 52-18 to 52-21 - Actions for partition or sale of property. Jurisdiction of foreclosure or redemption suits. Return of action brought by foreign corporation. Action by nonresident executor, trustee or administrator.

Sections 52-18 to 52-21, inclusive, are repealed.

(1949 Rev., S. 7749, 7750, 7753, 7754; 1959, P.A. 28, S. 104; 1971, P.A. 120; 246; 1972, P.A. 165, S. 21; June, 1972, P.A. 1, S. 20; P.A. 74-183, S. 34, 39, 73, 291; P.A. 76-380, S. 11, 12; 76-436, S. 113, 681; P.A. 78-280, S. 2, 126, 127; 78-331, S. 54, 58; P.A. 82-248, S. 163.)



Section 52-22 - Courts may pass title to real property by decree.

The Superior Court in the exercise of its equitable jurisdiction may pass the title to real property by decree, without any act on the part of any party holding title to the real property, when in its judgment it is the proper mode to carry the decree into effect. When the decree is recorded in the land records in the town where the real property is situated, it shall be, while in force, as effectual to transfer the real property as the deed of the party or parties holding title.

(1949 Rev., S. 7759; P.A. 76-436, S. 111, 681; P.A. 82-160, S. 4.)

History: P.A. 76-436 applied provisions to superior court where previously applicable to any court, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 replaced “estate” with “property” and rephrased the section.

Cited. 1 CA 256. Cited. 2 CA 635. Cited. 6 CA 301. Cited. 17 CA 431. Cited. 23 CA 629. Cited. 30 CA 305.

Cited. 22 CS 149. Used in conjunction with section 46-22a. 29 CS 1. Cited. Id., 462.



Section 52-23 - Order to guardian to convey ward’s realty.

The Superior Court in the exercise of its equitable jurisdiction may order the guardian of any minor or, if he has no guardian, a guardian ad litem to convey to another person the interest of his ward in any real property which ought in equity to be so conveyed.

(1949 Rev., S. 7760; P.A. 76-436, S. 112, 681; P.A. 82-160, S. 5.)

History: P.A. 76-436 applied provisions to superior court where previously applicable to any court, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 replaced “estate” with “property” and rephrased the section.



Section 52-25 to 52-28 - Venue matters. Concurrent jurisdiction of Common Pleas and Superior Courts.

Sections 52-25 to 52-28, inclusive, are repealed.

(1949 Rev., S. 7724, 7741; June, 1955, S. 3142d; 1957, P.A. 603, S. 2, 3; 1963, P.A. 607; February, 1965, P.A. 331, S. 32; 1971, P.A. 555, S. 1; P.A. 75-26, S. 1, 5–8; 75-578, S. 6, 7, 16, 18; P.A. 76-380, S. 3–9, 12; 76-436, S. 114, 157, 181, 385, 386, 664–666, 674, 681; P.A. 77-576, S. 11, 65; P.A. 78-280, S. 126, 127; 78-331, S. 54, 58.)



Section 52-29 - Superior Court may declare rights and legal relations.

(a) The Superior Court in any action or proceeding may declare rights and other legal relations on request for such a declaration, whether or not further relief is or could be claimed. The declaration shall have the force of a final judgment.

(b) The judges of the Superior Court may make such orders and rules as they may deem necessary or advisable to carry into effect the provisions of this section.

(1949 Rev., S. 7628; 1949, June, 1955, S. 3116d; P.A. 76-436, S. 388, 681; P.A. 82-160, S. 6.)

History: P.A. 76-436 removed court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, and specified that superior court judges rather than supreme court judges are empowered to make orders and rules to carry out section provisions, effective July 1, 1978; P.A. 82-160 replaced “shall have power to” with “may” and added Subsec. indicators.

Cited. 3 CA 118; Id., 302; 4 CA 137; 11 CA 332; 13 CA 282; 21 CA 77; 40 CA 75; Id., 692; 42 CA 13; Id., 363; Id., 712; 46 CA 187. Court improperly determined it lacked subject matter jurisdiction on the ground that the arbitrator had not completed the arbitration proceeding because plaintiff was seeking a declaratory judgment on the question of whether the arbitrator had completed the arbitration proceeding. 121 CA 135.

Section is remedial and it should be liberally construed. 9 CS 268. Action in the nature of declaratory judgment not appropriate to try title to office. 13 CS 430. Action for a declaratory judgment is statutory, not equitable. 14 CS 508. Prayer for declaratory judgment cognizable only in Superior Court. 16 CS 76. Cited. 18 CS 403. Action does not lie where court is of opinion parties should seek redress by some other form of procedure as where questions of fact are presented which should be determined in another action. 22 CS 44. Action allowed in case concerning claimed violation of restrictive covenant in deed. Statute is broader in scope than Uniform Act and statutes of most other jurisdictions. Id., 84. Judicial intervention to determine administrative authority at the behest of one immediately and truly injured by an administrative regulation may take place even before completion of the administrative process, if the need of the person injured is sufficiently compelling. 23 CS 30. Cited. Id., 170. The jurisdiction of Superior Court to determine the question of unlawful exercise of authority by administrative agencies is independent of the jurisdiction conferred on it by statutes creating a right of appeal. Id. A reservation or other restriction in a deed is the proper subject of an action for a declaratory judgment. Id., 486. Cited. Id., 515; 25 CS 322. Connecticut courts do not have inherent power to render declaratory judgments; circuit court has no power to render declaratory judgments and claim for incidental damages and attorneys’ fees does not change essential nature of cause of action. 32 CS 539. Cited. 42 CS 562; 44 CS 592.

Circuit court has no power to render a declaratory judgment. 3 Conn. Cir. Ct. 517.

Subsec. (a):

Cited. 192 C. 704; 209 C. 692; 218 C. 335; 222 C. 299.

Cited. 46 CA 187.

Subsec. (b):

Cited. 222 C. 299.



Section 52-32 - Transfer of causes brought to the wrong court.

Section 52-32 is repealed.

(1949 Rev., S. 7792; February, 1965, P.A. 201; P.A. 76-436, S. 148, 681.)



Section 52-33 to 52-36 - Transfer of causes between Superior and Common Pleas Court. Transfers after pretrial sessions and conferences. Fees in transferred actions. Consolidation of actions. Jury in consolidated cases.

Sections 52-33 to 52-36, inclusive, are repealed.

(1949, S. 3186d; 1955, S. 3187d; 1957, P.A. 61; 206, S. 1; 259; September, 1957, P.A. 16, S. 7; March, 1958, P.A. 27, S. 70; 1963, P.A. 157; February, 1965, P.A. 331, S. 33, 34; 1969, P.A. 373, S. 1; 1972, P.A. 165, S. 22; 281, S. 28, 29; P.A. 74-183, S. 76, 77, 291; P.A. 76-436, S. 114, 681; P.A. 82-160, S. 259.)



Section 52-36a - Claiming of cases to jury on consolidation of actions where not previously claimed.

When actions pending in the Superior Court have been ordered consolidated under the provisions of section 52-104, any party who had not previously claimed one of the actions to the jury may, within ten days after the order, claim the action to be tried to a jury of six.

(1959, P.A. 626; P.A. 74-183, S. 78, 291; 74-338, S. 30, 94; P.A. 76-436, S. 118, 681; P.A. 82-160, S. 40.)

History: P.A. 74-183 and P.A. 74-338 deleted provision which had allowed trial by twelve-person jury if specifically claimed or if case with which case in question was consolidated was claimed to jury of twelve, effective December 31, 1974; P.A. 76-436 removed court of common pleas from purview of section reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased section.



Section 52-37 and 52-37a - Transmission of files and papers; procedure. Consolidation of actions in Circuit Court and Common Pleas or Superior Court.

Sections 52-37 and 52-37a are repealed.

(1955, S. 3188d; 1959, P.A. 28, S. 39, 40; 1972, P.A. 165, S. 23; 281, S. 30; June, 1972, P.A. 1, S. 20; P.A. 74-183, S. 280, 291; P.A. 76-436, S. 119, 681.)



Section 52-39 to 52-41 - Distinct claims; separate counts; jurisdiction. Several claims; jurisdiction of Common Pleas Court. Limited jurisdiction; judgment above limit.

Sections 52-39 to 52-41, inclusive, are repealed.

(1949 Rev., S. 7761–7763; March, 1958, P.A. 27, S. 61; P.A. 76-436, S. 120, 121, 263, 584, 681.)



Section 52-42a and 52-43 to 52-45 - Venue in actions involving security deposits. Venue where all parties nonresident. When justice action may be brought in adjoining town. Appeals from justice.

Sections 52-42a and 52-43 to 52-45, inclusive, are repealed.

(1949 Rev., S. 7751, 7752; 1957, P.A. 247; 1959, P.A. 28, S. 204; 1961, P.A. 517, S. 38; P.A. 76-436, S. 123, 681; P.A. 77-332; 77-576, S. 11, 65; P.A. 82-248, S. 163.)






Chapter 896 - Civil Process, Service and Time for Return

Section 52-45a - (Formerly Sec. 52-89). Commencement of civil actions. Contents and signature of process.

Civil actions shall be commenced by legal process consisting of a writ of summons or attachment, describing the parties, the court to which it is returnable, the return day, the date and place for the filing of an appearance and information required by the Office of the Chief Court Administrator. The writ shall be accompanied by the plaintiff’s complaint. The writ may run into any judicial district and shall be signed by a commissioner of the Superior Court or a judge or clerk of the court to which it is returnable.

(1949 Rev., S. 7811; 1959, P.A. 28, S. 107; 1969, P.A. 520, S. 2; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 7; P.A. 98-13, S. 2.)

History: 1959 act deleted provision for writs returnable before a justice of the peace; 1969 act substituted “the return day and the date and time for the filing of an appearance” for “and the time and place of appearance”; P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 replaced “mesne process in civil actions shall be” with “civil actions shall be commenced by legal process consisting of”; Sec. 52-89 transferred to Sec. 52-45a in 1983; P.A. 98-13 added “information required by Office of Chief Court Administrator”.

See Sec. 52-48 re return day for process in civil action.

The residence of the parties must be stated; 9 C. 480; and in justice writs, the hour for appearance. 16 C. 44. Writs must be brought to the next term of court before which there is time to serve them. 1 R. 315. May be brought to adjourned term. 10 C. 488. A writ in favor of a town may be signed by a magistrate who is one of its inhabitants. 1 R. 175. Established practice allows one hour of grace to parties in appearing in actions brought before justices of the peace; but this limit is not inflexible. 44 C. 273. A magistrate cannot sign process in his own case nor in favor of the firm of which he is a member. 47 C. 316; overruled, see 222 C. 541 et seq. (See also 60 C. 426.) Id., 575. Petitions under the flowage act are to be served by citation. 49 C. 347. Issuance of process by de facto magistrate. 77 C. 184. Complaint must accompany writ; proper way to take advantage of such defect is by motion to erase from docket for want of process. 97 C. 400. Cited. 126 C. 607; 132 C. 515; 141 C. 407. The signing of a writ by a lawyer as a commissioner of the superior court is not a mere ministerial act. A writ of mandamus to compel the signing will not be granted. 142 C. 411. Privilege of using fictitious names discussed. 147 C. 48. Cited. 149 C. 218. Cited. 162 C. 255. Cited. 166 C. 102; Id., 174. Writ of attachment now issued only after compliance with chapter 903a. 167 C. 623.

Cited. 8 CS 398. Attachment is no part of the original process and cannot affect the judgment to be rendered thereon. 14 CS 357. Cited. 16 CS 143. True name of plaintiff has no reason to appear in the complaint; the proper place is in the writ. 18 CS 446. Application to court to examine corporate records must be made by writ, summons and complaint. 25 CS 253. Cited. 36 CS 47. Rule against plaintiff attorney signing writ in his own case not violated when his partner signed writ. Id., 69. Cited. 38 CS 389.

Annotations to present section:

Cited. 207 C. 547. Cited. 210 C. 721. Cited. 217 C. 520. Statute does not on its face exclude attorney from signing a writ in his own case; improperly executed writ does not affect subject matter jurisdiction; Doolittle v. Clark, 47 C. 316, overruled and judgment of appellate court reversed. 222 C. 541. Cited. 223 C. 68. Cited. 225 C. 13. Cited. 236 C. 330. Cited. 239 C. 265.

Cited. 13 CA 223. Cited. 18 CA 508. Cited. 19 CA 203. Cited. 22 CA 625. Cited. 25 CA 543; judgment reversed, see 222 C. 541. Cited. 27 CA 333; Id., 621. Cited. 31 CA 155. Cited. 34 CA 579. Cited. 36 CA 635; judgment reversed, see 236 C. 330. Cited. 38 CA 555. Plaintiff’s failure to properly execute her writ did not deprive trial court of subject matter jurisdiction, merely personal jurisdiction over defendants unless waived. 53 CA 84. Action not “commenced” within meaning of section by prejudgment remedy documents lacking a signed writ of summons and complaint. 61 CA 234. Because trade name is not an entity with legal capacity to sue, corporation had no standing to litigate the merits of case when it brought an action solely in its trade name, without corporation itself being named as a party. 87 CA 474. Plaintiff’s attorney’s failure to sign civil summons form was a circumstantial defect that did not deprive court of personal jurisdiction over defendants because the attorney directed a process server to serve defendants. 96 CA 320.

Listing the address of property that was subject of zoning appeal in the citation and complaint, rather than street address of plaintiff as required by preprinted form, was a circumstantial defect under common law whether or not ameliorative statutes apply and did not deprive court of subject matter jurisdiction. 50 CS 513.



Section 52-45b - (Formerly Sec. 52-90). Forms for commencement of civil action.

Unless otherwise provided by rule, the forms of legal process for commencement of civil actions may be as follows:

(1) Summons for appearance before the Superior Court.

To any proper officer:

By authority of the state of Connecticut, you are hereby commanded to summon A.B. of .... (list address or last known address) to appear before the superior court for the judicial district of .... on the .... Tuesday of ...., 20.., the appearance not to be in person but to be made by A.B. or his attorney by filing a written statement of appearance with the clerk of the court whose address is ...., (include street number and town) on or before the second day following the return date then and there to answer to C.D. of .... in a civil action, in which the plaintiff complains and says: ....

I, J.W., the subscribing authority, hereby certify that I have personal knowledge as to the financial responsibility of the plaintiff, and deem it sufficient; or, E.F. of .... is recognized in $.... to prosecute, etc.

Of this writ with your actions thereon make due return.

Dated at .... the .... day of ...., 20..

J.W., Commissioner of the Superior Court.

(2) Writ of attachment before the Superior Court.

To any proper officer:

By authority of the state of Connecticut, you are hereby commanded to attach to the value of .... dollars the real or personal property of A.B. of .... (list address or last known address) and him summon to appear before the superior court for the judicial district of .... on the .... Tuesday of ...., 20.., the appearance not to be in person but to be made by A.B. or his attorney by filing a written statement of appearance with the clerk of the court whose address is ...., (including street number and town) on or before the second day following the return date then and there to answer to C.D. of .... in a civil action, in which the plaintiff complains and says: ....

I, J.W., the subscribing authority, hereby certify that I have personal knowledge as to the financial responsibility of the plaintiff, and deem it sufficient; or, E.F. of .... is recognized in $.... to prosecute, etc.

Of this writ with your actions thereon make due return.

Dated at .... this .... day of ...., 20..

J.W., Commissioner of the Superior Court.

(1949 Rev., S. 7812; 1959, P.A. 28, S. 173; 1969, P.A. 520, S. 1; P.A. 74-183, S. 82, 291; P.A. 76-436, S. 127, 681; P.A. 77-497, S. 1, 7; 77-576, S. 43, 65; 77-604, S. 61, 84; P.A. 78-280, S. 103, 127; P.A. 82-160, S. 8.)

History: 1959 act substituted circuit court for justice of the peace; 1969 act divided section into Subsecs. and amended form to specify Tuesday as day of appearance and to specify that appearance is to be made by person summoned or his attorney by filing statement of appearance with court clerk on or before second day following return date; P.A. 74-183 substituted “superior court” for “circuit court” and “county” for “circuit” where appearing, reflecting transfer of jurisdiction and amended Subsec. (c) to apply to court of common pleas specifically rather than to unspecified “other courts”, effective December 31, 1974; P.A. 76-436 removed court of common pleas from purview of section, deleting reference to it in Subsec. (a) and entire Subsec. (c) which had stated that similar forms were to be used in common pleas court, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 77-497 removed from forms statement of dollar damages claimed by plaintiff; P.A. 77-576 clarified forms by providing for addresses of person summoned or person whose property is attached and court clerk and by specifying that appearance “is not to be in person”; P.A. 77-604 changed effective date of P.A. 77-497 but not with respect to this section; P.A. 78-280 referred to judicial districts rather than counties and specified that forms are to be used “unless otherwise provided by rule”; P.A. 82-160 replaced “mesne process in civil actions” with “legal process for commencement of civil actions”, replaced references to sheriff, deputy and constable with “any proper officer”, replaced “goods or estate” with “real or personal property” and made other minor technical changes; Sec. 52-90 transferred to Sec. 52-45b in 1983; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).

See Sec. 52-185 re bond for prosecution.

See Sec. 52-279 re conditions required for granting an attachment.

A writ in an action at law for damages is fatally defective if it contains no ad damnum clause; 47 C. 19; but see as to appeal from commissioners on an insolvent estate; 83 C. 34; and as to appeal from board of relief. 109 C. 360. Cited. 113 C. 79. Cited. 132 C. 515. Cited. 162 C. 255. Attachment by writ must comply with chapter 903a. 167 C. 623.

Cited. 6 CS 156. Cited. 35 CS 237. Cited. 36 CS 47. Cited. 38 CS 389.

Annotations to present section:

Cited. 207 C. 547. Cited. 225 C. 13.

Language in citation in zoning appeal that required defendant to appear and answer but did not state that appearance need not be in person and could be made by filing a written statement was defective, but the defect was circumstantial and dismissal was not warranted. 50 CS 513.



Section 52-46 - Time for service.

Civil process, if returnable to the Supreme Court, shall be served at least thirty days, inclusive, before the day of the sitting of the court, and, if returnable to the Superior Court, at least twelve days, inclusive, before such day.

(1949 Rev., S. 7766; 1959, P.A. 28, S. 202; P.A. 76-436, S. 411, 681.)

History: 1959 act deleted reference to process returnable to a justice of the peace; P.A. 76-436 removed court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978.

Cited. 36 CA 635; judgment reversed, see 236 C. 330.

Cited. 20 CS 162; 24 CS 315. Section nullified if motion to amend return day of writ under section 52-48 is allowed. 28 CS 489. Cited. 29 CS 519. Cited. 44 CS 39.



Section 52-46a - Return of process.

Process in civil actions returnable to the Supreme Court shall be returned to its clerk at least twenty days before the return day and, if returnable to the Superior Court, except process in summary process actions and petitions for paternity and support, to the clerk of such court at least six days before the return day.

(P.A. 76-436, S. 178, 681; P.A. 93-187, S. 6.)

History: P.A. 93-187 added “and petitions for paternity and support” after “summary process actions”.

Cited. 3 CA 566. Cited. 27 CA 590. Cited. 34 CA 579. Cited. 36 CA 635; judgment reversed, see 236 C. 330. Failure to comply with section’s mandate renders proceeding voidable, rather than void, and subject to dismissal. 126 CA 314.

Cited. 39 CS 247.



Section 52-48 - Return day of process.

(a) Process in civil actions, including transfers and applications for relief or removal, but not including summary process actions, brought to the Superior Court may be made returnable on any Tuesday in any month. The return day in any summary process action may be any week day, Monday through Saturday, except a holiday.

(b) All process shall be made returnable not later than two months after the date of the process and shall designate the place where court is to be held.

(1949 Rev., S. 7768; 1949, S. 3146d; 1967, P.A. 742, S. 1; 1969, P.A. 293, S. 1; P.A. 74-183, S. 80, 291; P.A. 76-436, S. 124, 681; P.A. 82-160, S. 9.)

History: 1967 act added alternative of process being returnable on twelfth day following day of service and extended mandatory return date from “next but one” return day to “next but two” in first sentence, extended requirement place where court is to be held be designated where court is in New Haven county to all counties, and deleted provision that time within which pleadings be filed commence to run from first Tuesday of September following return day; 1969 act amended provisions re return of process to allow return in civil actions on any Tuesday rather than on twelfth day following day of service or on first Tuesday in any month and to require return not later than two months after date of process rather than on next return day or “next but two” and to delete provision which prohibited abatement of process in civil action because the term of the court was not stated in the process; P.A. 74-183 made special separate provision for return day in summary process actions, effective December 31, 1974; P.A. 76-436 removed court of common pleas from purview of section reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased section and inserted Subsec. indicators.

Cited. 4 CA 209. Cited. 27 CA 590. Cited. 31 CA 793; judgment reversed, see 229 C. 618. Cited. 32 CA 335. Cited. 33 CA 6. Although section sets forth two-month time limitation for return of process, the legislature, by enacting Sec. 52-72, clearly provided parties an avenue to correct a procedural error concerning such process. 61 CA 305.

Remedy for failure to return secondary process. 15 CS 307. Appeal from probate is a civil action within meaning of this section. 18 CS 480. Amendment allowed where writ for personal injuries served within one year of injury inadvertently designated a return day less than twelve days from date of service. 20 CS 160. To allow motion to amend return day of writ to an earlier date would nullify sections 52-46 and 52-47. 28 CS 489. Cited. 29 CS 519.

Subsec. (a):

Cited. 40 CS 243.

Subsec. (b):

Cited. 207 C. 547. Cited. 236 C. 330.

Cited. 36 CA 635; judgment reversed, see 236 C. 330.



Section 52-48a and 52-49 - Service and return day of process in Circuit Court. Appeals from administrative officers, when returnable.

Sections 52-48a and 52-49 are repealed.

(1949 Rev., S. 7770; 1959, P.A. 28, S. 38, 106; 1961, P.A. 14; 1963, P.A. 642, S. 86; 1969, P.A. 494; P.A. 74-183, S. 81, 291; P.A. 76-436, S. 125, 681; P.A. 88-317, S. 28, 107; P.A. 89-174, S. 6, 7.)



Section 52-50 - Persons to whom process shall be directed.

(a) All process shall be directed to a state marshal, a constable or other proper officer authorized by statute, or, subject to the provisions of subsection (b) of this section, to an indifferent person. A direction on the process “to any proper officer” shall be sufficient to direct the process to a state marshal, constable or other proper officer.

(b) Process shall not be directed to an indifferent person unless more defendants than one are named in the process and are described to reside in different counties in the state, or unless, in case of a writ of attachment, the plaintiff or one of the plaintiffs, or his or their agent or attorney, makes oath before the authority signing the writ that the affiant truly believes the plaintiff is in danger of losing his debt or demand unless an indifferent person is deputed for the immediate service of the writ or other process. The authority signing the writ shall certify on the writ that he administered the oath and insert in the writ the name of the person to whom it is directed, but he need not insert the reason for such direction. Any process directed to an indifferent person by reason of such an affidavit shall be abatable on proof that the party making the affidavit did not have reasonable grounds, at the time of making it, for believing the statements in the affidavit to be true.

(c) Service of motions for modification, motions for contempt and wage withholdings in any matter involving a beneficiary of care or assistance from the state and in other IV-D child support cases may be made by any investigator employed by the Commissioner of Administrative Services or the Commissioner of Social Services.

(d) Service of motions for modification, motions for contempt and wage withholdings in any matter involving child support, including, but not limited to, petitions for support authorized under sections 17b-745 and 46b-215, and those matters involving a beneficiary of care or assistance from the state, and service of other process in IV-D support cases, as defined in subdivision (13) of subsection (b) of section 46b-231, may be made by a support enforcement officer or support services investigator of the Superior Court.

(e) Borough bailiffs may, within their respective boroughs, execute all legal process which state marshals or constables may execute.

(1949 Rev., S. 7771; 1967, P.A. 828; P.A. 76-334, S. 8, 12; P.A. 77-452, S. 26, 67, 72; 77-594, S. 5, 7; 77-614, S. 70, 521, 610; P.A. 79-560, S. 21, 39; P.A. 82-160, S. 10; P.A. 83-295, S. 16; P.A. 90-213, S. 36, 56; P.A. 93-262, S. 74, 87; 93-396, S. 6; P.A. 00-99, S. 108, 154; P.A. 01-195, S. 57, 181; P.A. 04-257, S. 79; P.A. 13-194, S. 12.)

History: 1967 act authorized investigators employed by finance and control commissioner to make service of motions for modification or contempt or wage executions in matters involving beneficiaries of state care or assistance; P.A. 76-334 extended provision added in 1967 to apply to investigators of social services commissioner and added similar provision empowering court domestic relations officers to act in matters involving child support; P.A. 77-452 removed reference to domestic relations officers of court of common pleas, that court’s functions having been transferred to superior court by P.A. 76-436, effective July 1, 1978; P.A. 77-594 specifically included petitions for support as a matter involving child support and authorized family relations officers and support services investigators power to act in such matters; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services and, effective January 1, 1979, replaced commissioner of social services with commissioner of human resources; P.A. 79-560 extended power to make service of motions, etc. to investigators of commissioner of income maintenance; P.A. 82-160 rephrased section, inserted Subsec. indicators and added Subsec. (e) which was formerly Sec. 52-66; P.A. 83-295 amended Subsec. (d) to delete a reference to service by a “domestic relations officer” or “family relations officer” and to authorize service by a family relations caseworker, family relations counselor or support enforcement officer; P.A. 90-213 deleted provisions concerning family relations caseworker and family relations counselor; P.A. 93-262 changed reference in Subsec. (c) from commissioners of income maintenance and human resources to commissioner of social services, effective July 1, 1993; P.A. 93-396 replaced the word “executions” with “withholdings”; P.A. 00-99 replaced references to sheriff and deputy sheriff with state marshal in Subsec. (a), effective December 1, 2000; P.A. 01-195 substituted “state marshals” for “sheriffs” in Subsec. (e), effective July 11, 2001; P.A. 04-257 made technical changes in Subsec. (d), effective June 14, 2004; P.A. 13-194 amended Subsec. (d) to add provision re service of other process in IV-D support cases, as defined in Sec. 46b-231(b)(13).



Section 52-51 - Service by officer before giving bond.

Any process in any civil action which is served by any officer before he has given the bond required by law shall abate.

(1949 Rev., S. 7790.)



Section 52-52 - Orders of notice of legal or judicial proceedings.

(a) Orders of notice of legal or judicial proceedings need not be directed to or attested by any officer or person, as is required of process under section 52-50, but all copies of complaints or other papers thereby ordered, served or mailed shall be so attested as true copies of the original. Such order shall not require publication of any recital stating where the designated newspaper is printed or recital of any other details in or pertinent to the application for the order which are not essential parts of the notice to be given.

(b) To prove publication of any legal notice, either the return of any officer authorized to serve process or the affidavit of any person showing that the publication was made as directed shall be sufficient. A copy of the prescribed notice, instead of the original order, may be left with the newspaper for publication purposes, and each original order shall be left with or returned to the clerk of the court in which the proceeding is pending or returnable.

(c) When proof of compliance with the order is filed with the clerk, he shall note such fact upon the docket, and such proof and order shall be preserved as part of the case file.

(1949, S. 3148d; P.A. 82-160, S. 11.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

See Sec. 52-68 re notice to nonresident adverse or interested parties and interested parties unknown to plaintiff.



Section 52-53 - State marshal may make special deputation.

A state marshal may, on any special occasion, depute, in writing on the back of the process, any proper person to serve it. After serving the process, such person shall make oath before a justice of the peace that he or she faithfully served the process according to such person’s endorsement thereon and did not fill out the process or direct any person to fill it out; and, if such justice of the peace certifies on the process that such justice of the peace administered such oath, the service shall be valid.

(1949 Rev., S. 7772; P.A. 82-160, S. 12; P.A. 00-99, S. 109, 154; P.A. 01-195, S. 58, 181.)

History: P.A. 82-160 rephrased section; P.A. 00-99 replaced reference to sheriff with state marshal, effective December 1, 2000; P.A. 01-195 made technical changes for purposes of gender neutrality, effective July 11, 2001.



Section 52-54 - Service of summons.

The service of a writ of summons shall be made by the officer reading it and the complaint accompanying it in the hearing of the defendant or by leaving an attested copy thereof with him or at his usual place of abode. When service is made by leaving an attested copy at the defendant’s usual place of abode, the officer making service shall note in his return the address at which such attested copy was left.

(1949 Rev., S. 7773; 1967, P.A. 91.)

History: 1967 act required officer making service to make note of address where attested copy was left if service is made by leaving copy at defendant’s usual place of abode.

Cited. 5 CA 556.

Unattested copy of writ left at abode of defendant not proper service; defect may be waived by general appearance. 1 CS 73. Proper method of raising issue of improper service is by motion to dismiss or motion to erase. 2 CS 105. Compared with section 52-62. Id., 134. Cited. 4 CS 138. “Usual place of abode” is connotative of residence only and not domicile. 8 CS 293. Service of writ and complaint was sufficient where it was inserted under the locked front door of the usual place of abode. 10 CS 365. Cited. 11 CS 262. Service upon defendant domiciled within the state but absent from state at time of service is sufficient for a personal judgment. 15 CS 18. What constitutes “usual place of abode”. 24 CS 324. Application to court to examine corporate records must be made by writ, summons and complaint. 25 CS 253. Service made at apartment house is insufficient, must be made at individual apartment in order to be valid. 29 CS 93. Service in motor vehicle civil actions is not completely covered by this statute. Id., 227. Cited. 33 CS 554; Id., 678. Cited. 40 CS 243. Cited. 41 CS 367. Cited. 43 CS 10.

Cited. 3 Conn. Cir. Ct. 320. In action commenced before effective date of amendment, failure of officer to note in his return the address at which abode service was made not ground for abatement. 4 Conn. Cir. Ct. 468, 470, 471.



Section 52-55 - When completion of service by another officer allowable.

(a) If an officer to whom any process is directed dies or is removed from office, or becomes physically incapacitated, or because of other good and sufficient reason is unable to complete service of the process, after he has commenced to serve it but before completing service, any other proper officer may complete service.

(b) If the term of office of any officer to whom any process is directed and who has commenced to serve it expires before the completion of service, he may nevertheless proceed to complete service in the same manner and with the same effect as if he still remained in office.

(1949 Rev., S. 7787; P.A. 82-160, S. 13.)

History: P.A. 82-160 rephrased section and inserted Subsec. indicators.



Section 52-56 - Service of process outside of officer’s precinct.

(a) If any officer has commenced the service of any civil process within his precinct, he may attach the property of, or serve the process upon, any defendant named in the process outside of his precinct. An officer shall not be deemed to have commenced service in any civil action by process of foreign attachment or garnishment by service on the garnishee therein, unless the garnishee has concealed in his possession, at the time of the service, the property of the defendant or is indebted to him.

(b) If there are two or more defendants, any of whom reside outside of the precinct of the officer commencing service or, in any action in case of attachment of property or in case of foreign attachment or garnishment, if any defendant or garnishee resides outside of the precinct of the officer commencing service, any officer may serve the process upon such of the defendants or garnishees as reside within his precinct, and may then (1) complete the service himself upon any defendant or garnishee residing outside his precinct, or (2) deliver the process to an officer of another precinct for service upon any defendant or garnishee residing in the other precinct and each officer serving the same shall endorse his actions thereon. The officer completing the service shall include in his endorsement a copy of the endorsement upon the writ of the officer commencing service and shall return the process to court.

(c) In any action where process is permitted to be served upon the Secretary of the State, the Commissioner of Motor Vehicles, the Attorney General or the Insurance Commissioner, service of such process may be made by any officer of any precinct having such process in his hands for service. Service by an officer upon the Secretary of the State, the Commissioner of Motor Vehicles, the Attorney General or the Insurance Commissioner pursuant to this subsection shall constitute the commencement of service within such officer’s precinct and such officer may then complete service as provided in subsection (a) or (b) of this section.

(d) The execution or service of any capias issued pursuant to section 52-143 or 54-2a or any warrant or capias mittimus issued by a court or family support magistrate in a family support matter may be made in any precinct in the state by any state marshal of any precinct or any special policeman appointed under section 29-1g, having such capias, warrant or capias mittimus, or a copy thereof made by any photographic, micrographic, electronic imaging or other process, which clearly and accurately copies such original document, in his hands for service.

(e) Any state marshal of any precinct may serve any person confined in any correctional institution or community correctional center in this state.

(1949 Rev., S. 7788; P.A. 82-160, S. 14; P.A. 85-232, S. 1; P.A. 86-286, S. 1; P.A. 87-196, S. 1; 87-589, S. 86, 87; P.A. 05-135, S. 1; P.A. 06-149, S. 24; P.A. 10-178, S. 2.)

History: P.A. 82-160 rephrased section and inserted Subsec. indicators; P.A. 85-232 added Subsec. (c), permitting service of process by any officer of any precinct in any action where process may be served upon secretary of the state and the commissioner of motor vehicles pursuant to Secs. 52-57, 52-59b, 52-62 and 52-63; P.A. 86-286 added Subsec. (d) permitting officer to serve civil process outside precinct in action initiated within precinct of such officer; P.A. 87-196 amended Subsec. (b) by permitting officer to complete service himself upon defendant or garnishee residing outside precinct if there are two or more defendants and one resides within his precinct, and deleting requirement that writ be directed to officers of both precincts, and deleted Subsec. (d) permitting service outside precinct if action initiated within precinct; P.A. 87-589 changed effective date of P.A. 87-196, S. 1. from October 1, 1987, to May 18, 1987; P.A. 05-135 made a technical change in Subsec. (b) and added Subsec. (d) re execution or service of capias, warrant or capias mittimus in any precinct by state marshal of any precinct, effective June 24, 2005; P.A. 06-149 amended Subsec. (d) to include special policemen appointed under Sec. 29-1g and permit use of a copy of a capias, warrant or capias mittimus; P.A. 10-178 amended Subsec. (c) to delete limitation that service upon named state official must be permitted pursuant to Secs. 52-57, 52-59b, 52-62 and 52-63, include actions where process may be served upon Attorney General or Insurance Commissioner and add provision re service upon any of named state officials constitutes commencement of service within officer’s precinct and officer may then complete service and added Subsec. (e) re service on person confined in correctional institution or community correctional center.

Completion of service outside precinct forbidden if apprehension was wrongful within it. 4 CS 456. Statute does not require sheriff to effect commencement of the action by service within in his own precinct before being authorized to serve papers outside his own county, but only to commence service in good faith in his home county. 45 CS 336.



Section 52-57 - Manner of service upon individuals, municipalities, corporations, partnerships and voluntary associations.

(a) Except as otherwise provided, process in any civil action shall be served by leaving a true and attested copy of it, including the declaration or complaint, with the defendant, or at his usual place of abode, in this state.

(b) Process in civil actions against the following-described classes of defendants shall be served as follows: (1) Against a town, upon its clerk, assistant clerk, manager or one of its selectmen; (2) against a city, upon its clerk or assistant clerk or upon its mayor or manager; (3) against a borough, upon its manager, clerk or assistant clerk or upon the warden or one of its burgesses; (4) against a school district, upon its clerk or one of its committee; (5) against a board, commission, department or agency of a town, city or borough, notwithstanding any provision of law, upon the clerk of the town, city or borough, provided two copies of such process shall be served upon the clerk and the clerk shall retain one copy and forward the second copy to the board, commission, department or agency; (6) against any other municipal or quasi-municipal corporation, upon its clerk or upon its chief presiding officer or managing agent; and (7) against an employee of a town, city or borough in a cause of action arising from the employee’s duties or employment, upon the clerk of the town, city or borough, provided two copies of such process shall be served upon the clerk and the clerk shall retain one copy and forward the second copy to the employee.

(c) In actions against a private corporation, service of process shall be made either upon the president, the vice president, an assistant vice president, the secretary, the assistant secretary, the treasurer, the assistant treasurer, the cashier, the assistant cashier, the teller or the assistant teller or its general or managing agent or manager or upon any director resident in this state, or the person in charge of the business of the corporation or upon any person who is at the time of service in charge of the office of the corporation in the town in which its principal office or place of business is located. In actions against a private corporation established under the laws of any other state, any foreign country or the United States, service of process may be made upon any of the aforesaid officers or agents, or upon the agent of the corporation appointed pursuant to section 33-922.

(d) In actions against a partnership, service of process may be made by personally serving any process within the state upon any one of the partners or, if none of the partners are residents of the state, service may be made upon the Secretary of the State; provided, prior to the return date, the officer serving the writ shall mail a copy of the writ and the complaint by registered or certified mail, return receipt requested, to the last-known address of every partner named in the writ not personally served. A statement of such mailing and receipt therefor shall be included in the officer’s return.

(e) In actions against a voluntary association, service of process may be made upon the presiding officer, secretary or treasurer. If all of such officers are not residents of the state and the voluntary association is doing business, acting or carrying out its operations or its functions within the state, the voluntary association shall be deemed to have appointed the Secretary of the State as its attorney and to have agreed that any process in any civil action brought against it may be served upon the Secretary of the State and that the process shall have the same validity as if served personally upon the presiding officer, secretary or treasurer of the voluntary association. The process shall be served by any officer to whom the process is directed upon the Secretary of the State by leaving with, or at the office of, the Secretary of the State, at least twelve days before the return day of the process, a true and attested copy thereof, and by sending to the defendant at its last-known address by registered or certified mail, postage prepaid, a like true and attested copy with an endorsement thereon of the service upon the Secretary of the State. The officer serving the process upon the Secretary of the State shall leave with the Secretary of the State, at the time of service, a fee of twenty-five dollars, which fee shall be taxed in favor of the plaintiff in his costs if he prevails in the action. The Secretary of the State shall keep a record of each such process and the day and hour of service.

(f) When the other methods of service of process provided under this section or otherwise provided by law cannot be effected, in actions concerning the establishment, enforcement or modification of child support orders other than actions for dissolution of marriage, including, but not limited to, such actions under sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b, 17b-743 to 17b-747, inclusive, and 46b-212 to 46b-213w, inclusive, and chapters 815, 815p, 815t, 815y and 816, and actions to implement garnishments for support under section 52-362, service of process may be made upon a party to the action by one of the following methods, provided proof of receipt of such process by such party is presented to the court in accordance with rules promulgated by the judges of the Superior Court:

(1) By certified mail to a party to the action addressed to the employer of such party. Any service of process so sent shall include on the outside envelope the words “To be delivered to the employee in accordance with subsection (f) of section 52-57”. The employer shall accept any such service of process sent by certified mail and promptly deliver such certified mail to the employee; or

(2) When a party to an action under this subsection is employed by an employer with fifteen or more employees, by personal service upon an official of the employer designated as an agent to accept service of process in actions brought under this subsection. Each employer with fifteen or more employees doing business in this state shall designate an official to accept service of process for employees who are parties to such actions. The person so served shall promptly deliver such process to the employee.

(1949 Rev., S. 7774; 1955, S. 3149d; 1959, P.A. 152, S. 73; P.A. 73-50; P.A. 82-160, S. 15; P.A. 83-445; P.A. 85-303, S. 1, 5; P.A. 89-195, S. 5; May Sp. Sess. P.A. 92-6, S. 106, 117; P.A. 96-271, S. 217, 254; June 18 Sp. Sess. P.A. 97-1, S. 69, 75; P.A. 03-19, S. 116; 03-224, S. 8; 03-278, S. 126; June 30 Sp. Sess. P.A. 03-3, S. 97; P.A. 04-76, S. 56; 04-78, S. 3; P.A. 05-288, S. 175; P.A. 11-214, S. 29.)

History: 1959 act deleted provisions for actions against county, county commissioners and county clerks, county government having been abolished; P.A. 73-50 allowed service to be made upon an assistant vice president and upon attorneys of foreign corporations appointed pursuant to Sec. 33-400 rather than upon “resident” attorneys of such corporations appointed pursuant to Sec. 33-138; P.A. 82-160 inserted Subsec. indicators, added Subsec. (d) concerning service upon partnerships which was formerly Sec. 52-57b, and added Subsec. (e) concerning service upon voluntary associations which was formerly Sec. 52-59; P.A. 83-445 specified that copy of writ and complaint be mailed to partners “named in writ”; P.A. 85-303 substituted reference to corporation’s attorney for reference to corporation’s agent in Subsec. (c) and raised fee for service of process upon secretary of the state from $5 to $10; P.A. 89-195 added Subsec. (f) re service of process in actions concerning child support orders where other methods of service of process cannot be effected; May Sp. Sess. P.A. 92-6 amended Subsec. (e) to raise fee from $10 to $25; P.A. 96-271 amended Subsec. (c) to replace reference to Sec. 33-400 with Sec. 33-922, effective January 1, 1997; June 18 Sp. Sess. P.A. 97-1 added reference to Secs. 46b-212 to 46b-213v, inclusive, to Subsec. (f), effective January 1, 1998 (Revisor’s note: References in Subsec. (f) to Secs. “17b-115” and “17b-693” were replaced editorially by the Revisors with “17b-616” and “17b-689b”, respectively, and the word “to” preceding “17b-693” was deleted to reflect repeal of Secs. 17b-115, 17b-689a and 17b-690 to 17b-693, inclusive); P.A. 03-19 made a technical change in Subsec. (f), effective May 12, 2003; P.A. 03-224 amended Subsec. (b) by adding new Subdiv. (5) re service on municipal board, commission, department or agency, redesignating existing Subdiv. (5) as Subdiv. (6) and adding Subdiv. (7) re service on municipal employee, effective July 2, 2003; P.A. 03-278 amended Subsec. (b) by deleting Subdiv. (5)(B) re service on clerk, chief presiding officer or executive head of municipal board, commission, department or agency, deleting Subdiv. (7)(B) re service on municipal employee pursuant to Subsec. (a) and making technical changes, effective July 9, 2003; June 30 Sp. Sess. P.A. 03-3, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, authorized deletion of internal references to said section in this section, effective March 1, 2004; P.A. 04-76 amended Subsec. (f) by deleting references to Secs. 17b-118b and 17b-221 that were repealed by the same act; P.A. 04-78 amended Subsec. (b)(5) by replacing “any provision of the general statutes” with “any provision of law”; P.A. 05-288 made technical changes in Subsec. (b), effective July 13, 2005; P.A. 11-214 amended Subsec. (f) to substitute reference to Sec. 46b-213w for reference to Sec. 46b-213v and make a technical change.

See Sec. 4a-17 re service of process on mentally ill or mentally deficient persons.

See Sec. 33-663 re service of process on registered agent for stock corporation.

See Sec. 33-1053 re service of process on registered agent for nonstock corporation.

See Sec. 52-335 re service of garnishee process on a corporation.

See Sec. 54-240l re service of process on participant in address confidentiality program.

Cited. 6 CA 43; Id., 390. Cited. 13 CA 1. Cited. 31 CA 155; Id., 629. Cited. 34 CA 634. Cited. 44 CA 225.

Cited. 4 CS 139. Cited. 9 CS 473; Id., 520. Must be read as though there was a comma between the word “agent” and the concluding phrase “or upon any director resident in this state” to denote that the qualifying phrase “resident in this state” refers only to directors. 12 CS 97. Service handed to a clerk at a desk in a hotel lobby held void. 14 CS 400. Writ to which was added names of two additional garnishees after service is abatable. 16 CS 143. Service at home of defendant while he was hospitalized held “at usual place of abode”. 17 CS 432. Attempted service on corporation by leaving copy of complaint with porter invalid where no showing that the officers could not be found. 18 CS 108. Service of process upon the secretary of a foreign corporation who is in this state does not give our courts jurisdiction over the corporation unless it has exposed itself to such jurisdiction by doing business in this state. Id., 387. Service of process at a residence owned by the defendant and occupied by a tenant, and in which the defendant had an office, was not at the defendant’s usual place of abode and was a nullity. 22 CS 288. What constitutes “usual place of abode”. 24 CS 324. Writ placed halfway under door was service at “usual place of abode”. Id., 488. Personal service need not have been made in a legal separation action where a proper constructive attachment of the property involved was made at the outset of the action. 26 CS 284, 290. Cited. 27 CS 395. Service by leaving process at house which defendant had vacated three months previously and put up for sale, herself moving out of state, was not service at her “usual place of abode, in this state”. 28 CS 284. Defendant’s former residence, still his family’s residence and listed as his voting and licensure address was no longer his place of abode when he had for over two years worked and lived in England. Id., 359. Cited. 33 CS 554; Id., 562; 34 CS 501. Cited. 35 CS 297. Hotel room may be defendant’s usual place of abode, particularly where he receives actual notice of the action. 36 CS 335. Cited. 37 CS 790. Cited. 40 CS 1.

Service on Connecticut travel agency to secure jurisdiction over foreign hotel corporation whose only contact with state was travel agency selling tickets for tour on which hotel was regular stop, held ineffective. 3 Conn. Cir. Ct. 403. Cited. 4 Conn. Cir. Ct. 470. Personal service of writ conferred in personam jurisdiction over defendant although writ did not specify defendant’s address by street and number. 5 Conn. Cir. Ct. 235. Requirement of statute for “abode” service is to be strictly construed as it is a departure from common law requirement of manual delivery for in personam service. Service of writ by leaving it in mail box in hallway outside defendant’s apartment is so haphazard and uncertain as to fail to meet statutory requirements. Id., 580. Cited. 6 Conn. Cir. Ct. 54.

Subsec. (a):

Cited. 206 C. 125. Cited. 226 C. 1. In foreclosure action, service of process at residential address when defendant was incarcerated constituted service at place of abode because family of defendant continued to live at address and defendant returned there after release from prison. 288 C. 568.

Cited. 1 CA 123. Cited. 25 CA 637. Cited. 34 CA 18. Abode service is not effective if it is left at address that is not the usual address of the party to be served. 78 CA 456. In light of facts that front door of defendants’ home was inaccessible, that marshal affixed the process to property’s main entryway, and that the property is a single-family residence and defendants actually received notice of the action, the service of process effected by the marshal was reasonably likely to achieve personal notice and constituted proper abode service pursuant to this section. 98 CA 852.

Cited. 41 CS 367.

Subsec. (b):

Cited. 206 C. 374. Cited. 214 C. 1. Subdiv. (1) cited. 232 C. 392.

Subdiv. (5): Although citation commanded the marshal to serve only one copy on clerk, not the two copies required by this Subdiv., the marshal did leave two copies, and thus defect is formal and circumstantial and will not cause dismissal of the appeal. 50 CS 513.

Subsec. (c):

Cited. 196 C. 233. Cited. 206 C. 374. Cited. 219 C. 204.

Cited. 10 CA 201. Cited. 21 CA 339. Cited. 25 CA 637. Cited. 34 CA 18. In action against foreign corporation, service of process may be made on vice president and court acquired personal jurisdiction over defendant corporation by service on vice president made in accordance with Subsec. 113 CA 845.

Cited. 42 CS 187.

Subsec. (d):

Cited. 192 C. 497. Cited. 206 C. 374.

Cited. 4 CA 339.

Service on secretary does not fulfill requirements of the statute. 40 CS 1.

Subsec. (e):

Cited. 206 C. 374. Cited. 227 C. 909.



Section 52-57a - Service of process without state upon persons domiciled or subject to jurisdiction of courts in state.

A person domiciled in or subject to the jurisdiction of the courts of this state or his executor or administrator, may be served with process without the state, in the same manner as service is made within the state, by any person authorized to make service by the laws of the state, territory, possession or country in which service is to be made or by any duly qualified attorney, solicitor, barrister or equivalent in such jurisdiction.

(1969, P.A. 635.)

See Sec. 52-59b re jurisdiction of courts over nonresidents and foreign partnerships.

Cited. 27 CA 142. Cited. 31 CA 569.

Meaning of “same manner” provision of this section is that methods of service of process under Sec. 52-57 may be used to serve process on defendant outside state. 33 CS 562. Cited. 39 CS 198.



Section 52-57b, 52-58, 52-59 and 52-59a - Service of process upon: Partnerships; corporations, by advertisement or otherwise; voluntary associations; nonresident and foreign partnerships doing business in Connecticut.

Sections 52-57b, 52-58, 52-59 and 52-59a are repealed.

(1949, Rev., S. 7775, 7776; 1959, P.A. 634; 1961, P.A. 327, S. 92; 517, S. 39; 1967, P.A. 81; 1969, P.A. 552, S. 1; 744, S. 3; P.A. 79-336; P.A. 82-160, S. 259.)



Section 52-59b - Jurisdiction of courts over nonresident individuals, foreign partnerships and foreign voluntary associations. Service of process.

(a) As to a cause of action arising from any of the acts enumerated in this section, a court may exercise personal jurisdiction over any nonresident individual, foreign partnership or foreign voluntary association, or over the executor or administrator of such nonresident individual, foreign partnership or foreign voluntary association, who in person or through an agent: (1) Transacts any business within the state; (2) commits a tortious act within the state, except as to a cause of action for defamation of character arising from the act; (3) commits a tortious act outside the state causing injury to person or property within the state, except as to a cause of action for defamation of character arising from the act, if such person or agent (A) regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered, in the state, or (B) expects or should reasonably expect the act to have consequences in the state and derives substantial revenue from interstate or international commerce; (4) owns, uses or possesses any real property situated within the state; or (5) uses a computer, as defined in subdivision (1) of subsection (a) of section 53-451, or a computer network, as defined in subdivision (3) of subsection (a) of said section, located within the state.

(b) Where personal jurisdiction is based solely upon this section, an appearance does not confer personal jurisdiction with respect to causes of action not arising from an act enumerated in this section.

(c) Any nonresident individual, foreign partnership or foreign voluntary association, or the executor or administrator of such nonresident individual, foreign partnership or foreign voluntary association, over whom a court may exercise personal jurisdiction, as provided in subsection (a) of this section, shall be deemed to have appointed the Secretary of the State as its attorney and to have agreed that any process in any civil action brought against the nonresident individual, foreign partnership or foreign voluntary association, or the executor or administrator of such nonresident individual, foreign partnership or foreign voluntary association, may be served upon the Secretary of the State and shall have the same validity as if served upon the nonresident individual, foreign partnership or foreign voluntary association personally. The process shall be served by the officer to whom the same is directed upon the Secretary of the State by leaving with or at the office of the Secretary of the State, at least twelve days before the return day of such process, a true and attested copy thereof, and by sending to the defendant at the defendant’s last-known address, by registered or certified mail, postage prepaid, return receipt requested, a like true and attested copy with an endorsement thereon of the service upon the Secretary of the State. The officer serving such process upon the Secretary of the State shall leave with the Secretary of the State, at the time of service, a fee of twenty-five dollars, which fee shall be taxed in favor of the plaintiff in the plaintiff’s costs if the plaintiff prevails in any such action. The Secretary of the State shall keep a record of each such process and the day and hour of service.

(1969, P.A. 744, S. 1, 2; 1971, P.A. 213, S. 1; P.A. 82-160, S. 16; P.A. 85-303, S. 2, 5; May Sp. Sess. P.A. 92-6, S. 107, 117; June Sp. Sess. P.A. 98-1, S. 35, 121; P.A. 99-160, S. 4; P.A. 00-191, S. 5, 16; P.A. 04-240, S. 25.)

History: 1971 act designated existing provisions as Subsecs. (a) and (b) and added Subsec. (c) re service of process on secretary of the state; P.A. 82-160 rephrased section; P.A. 85-303 raised fee for service of process on secretary of the state from $5 to $10; May Sp. Sess. P.A. 92-6 amended Subsec. (c) to raise fee from $10 to $25; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (c), effective June 24, 1998; P.A. 99-160 made technical and gender neutral changes and amended Subsec. (a) to add new Subdiv. (5) allowing Connecticut courts to exercise personal jurisdiction over nonresidents who use computers or computer networks located in this state; P.A. 00-191 amended Subsec. (c) by adding requirement that registered or certified mail be “return receipt requested”, effective September 1, 2000; P.A. 04-240 added provisions re foreign voluntary associations in Subsecs. (a) and (c) and made a technical change in Subsec. (c), effective June 8, 2004.

See Sec. 52-57a re service of process beyond state borders upon persons domiciled or subject to jurisdiction of Connecticut courts.

Cited. 1 CA 123; 16 CA 619; 31 CA 569; 46 CA 799. Where defendant was hired to practice law in New York, accepted contract in New York, and had no personnel, offices or assets in Connecticut, there was no conduct demonstrating a business transaction within the state. 121 CA 366.

Cited. 30 CS 16. Under section, jurisdiction obtained by service on the executor of a Florida estate is valid where the nonresident decedent, were he alive, would be subject to personal jurisdiction. 31 CS 417. Service pursuant to section upon a nonresident who was a resident at the time he rendered the services complained of held valid. Id., 429. A Maryland business trust cannot be served as an entity, but it can be sued through service upon its officers and agents. 32 CS 124. Cited. 33 CS 562; 40 CS 15; 42 CS 25; 44 CS 400. Defendant’s initiation of and engagement in numerous telephone conversations with plaintiff for its services in obtaining Super Bowl tickets constituted transaction of business within Connecticut for purpose of vesting court with personal jurisdiction over defendant pursuant to state long arm statute, notwithstanding plaintiff’s actual delivery of tickets to defendant in Florida. 47 CS 476.

Subsec. (a):

Cited. 224 C. 730. Subdiv. (1): Preparation of Connecticut income tax return, along with New York and federal income tax returns, is not sufficient to provide court with personal jurisdiction over New York accountant who performed services exclusively in New York, especially since claim against accountant relates to negligent preparation of New York income tax returns. 282 C. 109. Plaintiff seeking personal jurisdiction over a nonresident individual must present evidence satisfying the “substantial revenue” requirement of Subdiv. (3)(B). Id. In action to recover on a commercial note, where defendant’s wife arranged for forwarding of mail and defendant is amenable to service of process under statute, statute of limitations was not tolled by defendant’s absence from the country. 287 C. 379. Subdiv. (1): A host agreeing to provide lodging and transportation to guests previously unknown to her in return for money from the guests constitutes a purposeful business transaction. 303 C. 737.

Subdiv. (1) cited. 23 CA 287. Subdiv. (1): The phrase “transacts any business” embraces a single purposeful business transaction. 108 CA 731.

Subdiv. (1): Although copies of contract attached to complaint showed requirement of out-of-state acceptance, complaint need not contain all facts and circumstances bearing on its allegation of “transacting business in this state”, so motion to erase based on Sec. 33-397(b)(5) should have been denied; plea in abatement would allow proper formulation of issue. 33 CS 628. Subdiv. (2): Conclusion of trial court that allegation of false representation stated cause of action for “tortious act” was equally applicable to allegation of deceptive trade practice under Sec. 42-115d(a) and allegation based on confusion caused by use of corporate name; fact that these acts involved formation of contract in no way mitigates their tortious character. Id. Subdiv. (1) does not incorporate a “fiduciary shield doctrine” that protects individual from personal jurisdiction if his dealings in the forum state were solely in a corporate capacity. 47 CS 319. Personal jurisdiction under Subdiv. (2) existed because the posting by a nonresident of a threatening Internet video specifically targeting a Connecticut resident can be deemed a tortious act committed in this state, and such personal jurisdiction does not violate due process. 51 CS 212.

Subsec. (c):

Cited. 182 C. 14; 195 C. 191; 206 C. 374.

Cited. 40 CS 327.



Section 52-59c - Service upon nonresident attaching creditor.

In any action brought to foreclose a mortgage or judgment, tax or mechanic’s lien, the attorney of record for any nonresident attaching creditor, nonresident judgment lienor or nonresident mortgagee who has commenced a foreclosure action on such mortgage shall be the agent for service of process upon the creditor in the foreclosure and further service shall not be required. Service of process shall be made by the officer to whom the process is directed upon the attorney by leaving with or at the office of the attorney, at least twelve days before the return day of the process, a true and attested copy thereof, and by sending to the defendant at his last-known address, by registered or certified mail, postage prepaid, a like true and attested copy, with an endorsement thereon of the service upon the attorney.

(1969, P.A. 681; 1971, P.A. 36; P.A. 82-160, S. 17; P.A. 85-232, S. 2.)

History: 1971 act added reference to judgment or tax liens; P.A. 82-160 rephrased the section; P.A. 85-232 applied provisions to attorneys of record for nonresident judgment lienors or nonresident mortgagees who have commenced a foreclosure action on their mortgages.



Section 52-59d - Service of process outside country to be in accordance with treaty or convention or court order.

(a) Notwithstanding any provision of the general statutes relating to service of process, civil process shall not be served outside of the United States of America in violation of any applicable treaty or convention, including without limitation, the Hague Convention on Service of Process Abroad.

(b) If service of process cannot be made under the applicable treaty or convention within sixty days, the Superior Court may, upon application, order service of process upon such terms as the court deems reasonably calculated to give the defendant actual notice of the proceedings in sufficient time to enable the defendant to defend.

(P.A. 91-324, S. 1.)



Section 52-60 - Judge of probate as attorney for nonresident fiduciary. Service of process.

(a) No appointment of a nonresident of this state as an executor, administrator, conservator, guardian or trustee may take effect until the person so appointed has filed in the court of probate making the appointment a certificate, acknowledged before an officer authorized to take acknowledgments of deeds, appointing the judge of the court of probate and the judge’s successors in office to be his attorney upon whom all process in any action or proceeding described in section 52-61 and in any garnishment of the estate in the possession of the executor, administrator, conservator, guardian or trustee may be served.

(b) Such person shall agree in the certificate that any such process which is served on the judge of probate shall be of the same force and validity as if served on himself, subject to the applicable provisions of sections 52-87 and 52-88, and that the appointment of the judge of probate to be his attorney shall continue in force as long as any liability remains outstanding against him as a fiduciary and as long as he has any estate in his possession as a fiduciary.

(c) Copies of the certificate of appointment, certified by the judge or the clerk of the court of probate, shall be sufficient evidence of appointment and agreement.

(d) Service upon the judge of probate as attorney for the nonresident fiduciary shall be sufficient service upon the nonresident fiduciary, and shall be made by leaving an attested copy of the process with such judge of probate or with the probate court that appointed the nonresident fiduciary, and such judge or court shall forthwith give notice thereof to such executor, administrator, conservator, guardian or trustee.

(e) The judge of probate shall keep a record of all process served upon him which shall show the day and hour when service was made.

(1949 Rev., S. 7777; P.A. 82-160, S. 18; P.A. 12-66, S. 16.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 12-66 amended Subsec. (d) to add provision re copy of process left with probate court that appointed nonresident fiduciary and make a technical change, effective January 1, 2013.

See Sec. 45a-206 re right of foreign corporation to be executor or trustee.

Cited. 18 CS 441.



Section 52-61 - Service upon nonresident fiduciaries.

Process in civil actions against a nonresident executor, administrator, conservator, guardian or trustee, in his representative capacity, or in his individual capacity in any action founded upon or arising from his acts or omissions as such executor, administrator, conservator, guardian or trustee, may be served by leaving a true and attested copy thereof with the judge of probate or probate court that appointed the nonresident executor, administrator, conservator, guardian or trustee, and such judge or court shall forthwith give notice thereof to such executor, administrator, conservator, guardian or trustee.

(1949 Rev., S. 7778; P.A. 12-66, S. 17.)

History: P.A. 12-66 deleted provision re district where estate is in settlement, added provision re copy of process left with probate court that appointed nonresident executor, administrator, conservator, guardian or trustee, and made a conforming change, effective January 1, 2013.

See Sec. 45a-206 re right of foreign corporation to be executor or trustee.



Section 52-62 - Service upon nonresident in action for negligent operation of motor vehicle.

(a) Any nonresident of this state who causes a motor vehicle to be used or operated upon any public highway or elsewhere in this state shall be deemed to have appointed the Commissioner of Motor Vehicles as his attorney and to have agreed that any process in any civil action brought against him on account of any claim for damages resulting from the alleged negligence of the nonresident or his agent or servant in the use or operation of any motor vehicle upon any public highway or elsewhere in this state may be served upon the commissioner and shall have the same validity as if served upon the nonresident personally.

(b) The death of such a nonresident, whether before or after the commencement of a civil action, shall not operate to revoke the appointment by the nonresident of the Commissioner of Motor Vehicles as his attorney for service of process. If the process is served upon the Commissioner of Motor Vehicles and a true and attested copy thereof is sent to the administrator, executor or other legal representative of the deceased nonresident in accordance with the provisions of this section, the service shall have the same validity as if made upon the administrator, executor or legal representative personally.

(c) Process in such a civil action against a nonresident shall be served by the officer to whom the process is directed upon the Commissioner of Motor Vehicles by leaving with or at the office of the commissioner, at least twelve days before the return day of the process, a true and attested copy thereof, and by sending to the defendant or his administrator, executor or other legal representative, by registered or certified mail, postage prepaid, a like true and attested copy, with an endorsement thereon of the service upon the commissioner, addressed to the defendant or representative at his last-known address. The officer serving the process upon the Commissioner of Motor Vehicles shall leave with the commissioner, at the time of service, a fee of twenty dollars, which fee shall be taxed in favor of the plaintiff in his costs if he prevails in the action. The Commissioner of Motor Vehicles shall keep a record of each such process and the day and hour of service.

(d) For the purposes of this section, the term “nonresident” includes a person who is a resident of this state at the time a cause of action arises and who subsequently moves to another jurisdiction.

(1949 Rev., S. 7779; 1961, P.A. 192; 581, S. 21; 1967, P.A. 733; P.A. 75-153; P.A. 82-160, S. 19; P.A. 04-182, S. 13.)

History: 1961 acts added provisions re proceedings on death of nonresident and increased fee from $2 to $5; 1967 act extended section to cases where motor vehicle was used or operated elsewhere than on a public highway; P.A. 75-153 defined “nonresident” for purposes of section; P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 04-182 amended Subsec. (c) to increase fee for service of process on commissioner from $5 to $20, effective July 1, 2004.

Cited. 10 CA 393.

Service of nonresidents under this section a necessity. 2 CS 105. Service on commissioner not on defendant is no service at all; motion to erase proper. Id., 134. Service through commissioner is equivalent of personal service whether instituted by resident or nonresident. 3 CS 65. Late return of service on commissioner of no effect. Id., 160. Statute broad enough to constitute motor vehicle commissioner attorney for service. Constitutionality. 7 CS 42. Cited. 14 CS 349. Plaintiff hurt by defendant’s parked car may serve the motor vehicle commissioner. Id., 496. This statute is in derogation of the common law and is to be strictly construed. 18 CS 290. Prior to 1967 amendment, where injury by motor vehicle occurred on private property, service on nonresident invalid because vehicle not being operated on the public highways when the accident occurred. Id. Where both parties are nonresidents and service is made upon the commissioner of motor vehicles at his office, venue is established in Hartford county. The personal residence of the commissioner is immaterial. Id., 442. Cited. 19 CS 287. Section applies to an operator who, at the time of an accident, is a nonresident of this state. 20 CS 406. Under statute prior to 1961 amendment, the death of a nonresident who caused a motor vehicle to be operated in this state revoked the statutory appointment of the commissioner of motor vehicles as his agent for service of process. 21 CS 490. No jurisdiction in personam may be acquired under this section of a defendant who resided in this state at the time of the accident. 26 CS 508. Cited. 27 CS 395. Statute does not apply to now nonresident operator who held Connecticut license at time of accident. 29 CS 228. Where copy of process was mailed to “last known” address of defendant and was received by father at defendant’s new address in same town and forwarded to insurer, held purpose of statute was fulfilled. 31 CS 370. Cited. 33 CS 574.

Subsec. (a):

Cited. 206 C. 374.



Section 52-63 - Service upon motor vehicle operator or owner not found at his recorded address.

(a) Any operator or owner of a motor vehicle at the time of issuance of his license or registration shall be deemed to have appointed the Commissioner of Motor Vehicles as his attorney and to have agreed that any process in any civil action against him on account of any claim for damages resulting from his alleged negligence or the alleged negligence of his servant or agent in the operation of any motor vehicle in this state may be served upon the commissioner as provided in this section and shall have the same validity as if served upon the owner or operator personally, even though the person sought to be served has left the state prior to commencement of the action or his present whereabouts is unknown.

(b) Service of civil process may be made on a motor vehicle operator licensed under the provisions of chapter 246 by leaving a true and attested copy of the writ, summons and complaint at the office of the Commissioner of Motor Vehicles at least twelve days before the return day and by sending such a true and attested copy at least twelve days before the return day, by registered or certified mail, postage prepaid and return receipt requested, to the defendant at his last address on file in the Department of Motor Vehicles if (1) it is impossible to make service of process at the operator’s last address on file in the Department of Motor Vehicles, and (2) the operator has caused injury to the person or property of another.

(c) Service of civil process may be made on the owner of a motor vehicle registered under the provisions of chapter 246 by leaving a true and attested copy of the writ, summons and complaint at the office of the Commissioner of Motor Vehicles at least twelve days before the return day and by sending such a true and attested copy at least twelve days before the return day, by registered or certified mail, postage prepaid and return receipt requested, to the defendant at his last address on file in the Department of Motor Vehicles if (1) it is impossible to make service of process at the owner’s last address on file in the Department of Motor Vehicles, (2) the owner has loaned or permitted his motor vehicle to be driven by another, and (3) the motor vehicle has caused injury to the person or property of another.

(d) If service of process is made at the office of the Commissioner of Motor Vehicles pursuant to subsection (b) or subsection (c) of this section, the officer making such service shall certify on the process that he has made a diligent effort to obtain service at the address of the owner or operator on file in the Department of Motor Vehicles and has been unable to make such service.

(e) Service of process pursuant to this section shall be sufficient to confer jurisdiction of any such action upon the court to which the process is returnable. The court may proceed to determine the issues in the action and render final judgment but the court may, in its discretion, require further order of notice to the operator or owner.

(f) The officer serving such process upon the Commissioner of Motor Vehicles shall leave with the commissioner, at the time of service, a fee of fifty dollars, which fee shall be taxed in favor of the plaintiff in his costs if he prevails in the action. The Commissioner of Motor Vehicles shall keep a record of each such process and the day and hour of service.

(1949 Rev., S. 7780; 1957, P.A. 162; 1961, P.A. 581, S. 22; 1967, P.A. 281; P.A. 82-160, S. 20; P.A. 04-182, S. 14; P.A. 10-110, S. 30.)

History: 1961 act raised fee for service from $2 to $5; 1967 act removed limitation for service on commissioner to those cases where vehicle had been operated on a public highway; P.A. 82-160 rephrased the section and inserted Subsec. indicators; (Revisor’s note: In 1997 references to “Motor Vehicle Department” were replaced editorially by the Revisors with “Department of Motor Vehicles” for consistency with customary statutory usage); P.A. 04-182 amended Subsec. (f) to increase fee for service of process on commissioner from $5 to $20, effective July 1, 2004; P.A. 10-110 amended Subsec. (f) to increase fee for service of process from $20 to $50.

Where defendant was resident of Connecticut at time of accident in Maine but before action commenced established his residence and domicile in Maine although retaining his Connecticut operator’s license and continuing the Connecticut registry of his automobile, service under this section in Connecticut held invalid. 20 CS 195. Under former statute, a defendant who was a resident of Connecticut at the time of the accident, but who moved out of the state before suit was begun, must be served as a nonresident in an in personam action. Id., 406. This section existing in derogation of common law must be strictly complied with to secure its benefits. 26 CS 508. Under section prior to 1967 amendment a road within a privately owned shopping center was not a “public highway” within the meaning of the section. Id. Operator whose license has expired and subsequently moved to another state is subject to service through commissioner of motor vehicles. 29 CS 227.

Deficiencies in sheriff’s return were jurisdictional as this section was not complied with; hence cause was erased from docket. 5 Conn. Cir. Ct. 594.

Subsec. (b):

“Impossibility” does not require that absolute physical impossibility exists but includes factual situations where personal or abode service has little likelihood of happening or being accomplished. 78 CA 456.



Section 52-64 - Service in action against state.

(a) Service of civil process in any civil action or proceeding maintainable against or in any appeal authorized from the actions of, or service of any foreign attachment or garnishment authorized against, the state or against any institution, board, commission, department or administrative tribunal thereof, or against any officer, servant, agent or employee of the state or of any such institution, board, commission, department or administrative tribunal, as the case may be, may be made by a proper officer (1) leaving a true and attested copy of the process, including the declaration or complaint, with the Attorney General at the office of the Attorney General in Hartford, or (2) sending a true and attested copy of the process, including the summons and complaint, by certified mail, return receipt requested, to the Attorney General at the office of the Attorney General in Hartford.

(b) In any civil action commenced by a person who is incarcerated against the state or any institution, board, commission, department or administrative tribunal thereof, or against any officer, servant, agent or employee of the state or of any such institution, board, commission, department or administrative tribunal, as the case may be, service of process on all defendants in such civil action, who are sued in their official capacity, shall be accomplished by a proper officer (1) leaving one true and attested copy of the process, including the declaration or complaint, with the Attorney General at the office of the Attorney General in Hartford, or (2) sending one true and attested copy of the process, including the summons and complaint, by certified mail, return receipt requested, to the Attorney General at the office of the Attorney General in Hartford.

(1949 Rev., S. 7781; 1967, P.A. 656, S. 36; P.A. 82-160, S. 21; P.A. 05-105, S. 1; P.A. 12-133, S. 44.)

History: 1967 act deleted reference to service on the attorney general at his office “in the capitol”; P.A. 82-160 rephrased the section and added “or garnishment”; P.A. 05-105 added provision re service “by a proper officer”, designated provision re service by leaving true and attested copy of process with the Attorney General as Subdiv. (1), made a technical change and added Subdiv. (2) re service by sending process by certified mail to the Attorney General; P.A. 12-133 designated existing provisions as Subsec. (a) and made technical changes therein and added Subsec. (b) re service of process in action commenced by a person who is incarcerated.

Cited. 2 CA 196. Section concerns civil process, not subsequent pleadings, which are governed by the Practice Book. 91 CA 864.

Cited. 43 CS 10.



Section 52-65 - Service upon nonresident in a quo warranto case.

Service of an information in the nature of quo warranto brought against a nonresident usurping any office in a corporation organized under the laws of this state may be made upon the nonresident by leaving a copy (1) with the secretary of the corporation if the secretary resides in this state, or (2) if the secretary does not reside in this state, with a resident treasurer or assistant treasurer of the corporation. If no such officer resides in this state, service may be made upon the Attorney General of this state. Any service pursuant to this section shall constitute service upon the nonresident defendant and shall be sufficient notice to the defendant to enable the relator to bring the action to trial.

(1949 Rev., S. 7782; 1961, P.A. 517, S. 124; P.A. 82-160, S. 22.)

History: 1961 act deleted redundant language; P.A. 82-160 rephrased the section.



Section 52-66 - Execution of process by borough bailiffs.

Section 52-66 is repealed.

(1949 Rev., S. 7783; P.A. 82-160, S. 259.)



Section 52-67 - Service in actions on joint contracts.

In actions on joint contracts, the service of any process upon such of the defendants as are inhabitants of this state shall be sufficient notice to maintain the suit against all the defendants.

(1949 Rev., S. 7784.)

Cited. 2 CS 18. Cited. 3 CS 85. Authority to “maintain the suit against all the defendants” means all the defendants over whom the court has jurisdiction. 21 CS 156.



Section 52-68 - Notice to nonresident adverse or interested parties and interested parties unknown to plaintiff.

(a) The Superior Court, and the judges, clerks and assistant clerks thereof, may, except where it is otherwise specially provided by law, make such order as is deemed reasonable, in regard to the notice which shall be given of the institution or pendency of all complaints, writs of error and appeals from probate, which may be brought to or pending in the Superior Court, when the adverse party, or any persons so interested therein that they ought to be made parties thereto, reside out of the state, or when the names or residences of any such persons in interest are unknown to the party instituting the proceeding.

(b) Such notice, having been given and proved by the affidavit of the officer who served the notice or by other competent evidence, shall be deemed sufficient service and notice, and the court may proceed to a hearing, unless otherwise provided by law, or may order further notice as it deems reasonable.

(1949 Rev., S. 7785; 1961, P.A. 517, S. 40; February, 1965, P.A. 395; P.A. 78-280, S. 101, 127; P.A. 82-160, S. 23.)

History: 1961 act deleted obsolete provision for making of orders by county commissioners; 1965 act amended last sentence to provide proof be “by the affidavit ... or other competent evidence”; P.A. 78-280 substituted “superior court” for “any court”, reflecting transfer of all trial jurisdiction to superior court, and deleted reference to terms and sessions of court, reflecting fact that court now sits continuously; P.A. 82-160 replaced “several courts, other than the courts of probate,” with “superior court” and inserted Subsec. indicators.

See Sec. 52-52 re orders of notice of legal or judicial proceedings.

Cited. 31 CA 569.

Cited. 39 CS 198.



Section 52-69 - Notice to “representatives and creditors”, “widow” or “widower and heirs”.

The plaintiff in any action for equitable relief to which it would be necessary to make the executor of the will or administrator of the estate of a deceased person a party, if there were an executor or administrator, may, if there is no executor or administrator, and if he sets forth in his complaint the interest of such deceased person, make the deceased person’s “representatives and creditors”, without further or other designation or description, parties to the action; or if an action for equitable relief is brought relating to any interest in real property belonging to or claimed by the widow, widower or heirs of any deceased person, and the plaintiff or his attorney attach to the complaint in the action an affidavit stating that the plaintiff does not know who the widow, widower or heirs, or some of them, are, or where they or any of them reside, and, in the process to the action, describes as parties defendant “the widow and heirs”, “the widower and heirs” or “the heirs”, as the case may be, of the deceased person, without further describing the names or residences of any such parties whose names and residences may be unknown to him, the court to which the action is brought making “representatives and creditors”, “the widow and heirs”, “the widower and heirs”, or “the heirs” parties defendant, or the clerk, assistant clerk or any judge thereof, may make such order relative to the notice to be given as the court, clerk, assistant clerk or judge deems reasonable. Notice having been given according to the order and duly proved, the court may proceed to a hearing of the action. Any executor or administrator who may be appointed or qualified pending such proceedings, or any other person claiming as creditor, widow, widower or heir of the deceased person, may appear and defend in the action. All creditors and representatives of the deceased person shall be forever concluded by the judgment or decree rendered in the action.

(1949 Rev., S. 7786; P.A. 78-280, S. 102, 127; P.A. 82-160, S. 24.)

History: P.A. 78-280 deleted reference to hearing of cause at court’s first term or session after notice given, reflecting fact that court now sits continuously; P.A. 82-160 rephrased section.

See Sec. 52-87 re continuance of action because of absent or nonresident defendant.

Cited. 1 CA 535.



Section 52-70 - Endorsement on process for fees. Penalty for exacting illegal fees.

Each officer serving any process shall endorse thereon the items of his fees, with the number of miles traveled by him. If any officer demands and receives on any civil process more than his legal fees, he shall pay threefold the amount of all the fees demanded to the defendant in the action in which the illegal fees were exacted, if such fees have been paid by the defendant, otherwise to the plaintiff in such action. The provisions of this section shall not apply to any case in which the fees claimed to be illegal have been taxed and allowed by the proper authority.

(1949 Rev., S. 7789; P.A. 82-160, S. 25.)

History: P.A. 82-160 made a minor technical change.

See Sec. 52-356a(e) re statement of levying officer’s fees before return of satisfied or partially satisfied execution.



Section 52-71 - Process void if issued or served on Sunday.

Section 52-71 is repealed.

(1949 Rev., S. 7791; P.A. 76-415, S. 9; 76-435, S. 81, 82.)



Section 52-72 - Amendment of process.

(a) Upon payment of taxable costs, any court shall allow a proper amendment to civil process which is for any reason defective.

(b) Such amended process shall be served in the same manner as other civil process and shall have the same effect, from the date of the service, as if originally proper in form.

(c) If the court, on motion and after hearing, finds that the parties had notice of the pendency of the action and their rights have not been prejudiced or affected by reason of the defect, any attachment made by the original service and the rights under any lis pendens shall be preserved and continued from the date of service of the original process as though the original process had been in proper form. A certified copy of the finding shall be attached to and served with the amended process.

(1949 Rev., S. 7793; P.A. 82-160, S. 26; P.A. 12-133, S. 17.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 12-133 amended Subsec. (a) by providing that upon payment of taxable costs, any court shall allow a proper amendment to civil process which is for any reason defective and by deleting references to “process which has been made returnable to the wrong return day” and “upon payment of costs taxable upon sustaining a plea in abatement”.

See Sec. 52-130 re amendments of defects, mistakes or informalities in pleadings or record of proceedings.

Cited. 18 CA 488. Cited. 23 CA 188. Cited. 31 CA 793; judgment reversed, see 229 C. 618. Cited. 33 CA 6; judgment reversed, see 228 C. 914. Intent is to prevent loss of jurisdiction merely because of defect of return date. 50 CA 456. Although Sec. 52-48 sets forth two-month time limitation for return of process, the legislature, by enacting this section, clearly provided parties an avenue to correct a procedural error concerning such process. 61 CA 305.

Cited. 18 CS 482. Cited. 29 CS 289. Cited. 40 CS 243. Cited. 44 CS 39.






Chapter 897 - Parties and Appearances

Section 52-73 - Municipal corporations may sue and be sued.

Towns, societies, communities and corporations may prosecute and defend civil actions, may appoint agents to appear in their behalf and may employ attorneys in such actions.

(1949 Rev., S. 7794; 1959, P.A. 152, S. 74.)

History: 1959 act deleted provision counties may prosecute and defend, county government having been abolished.



Section 52-73a - (Formerly Sec. 52-116). Action on bond to municipal officer.

When any bond, note or other security is taken to any officer of a community or corporation in this state, wherein the beneficial interest belongs, or on the face of such security appears to belong, to such community or corporation, any action to recover or enforce the same may be maintained by such community or corporation in its own corporate name.

(1949 Rev., S. 7838.)

History: Sec. 52-116 transferred to Sec. 52-73a in 1983.



Section 52-74 - Action on foreign probate bond.

Any bond entered into in accordance with the laws of any other state of the United States, conditioned for the proper performance by any person or persons of the duties of executor, administrator, guardian or trustee, to the acceptance of the court having jurisdiction, may be enforced, in case of breach, against any obligors therein, resident within this state, by an action in the name of the person or persons who would be entitled to sue thereon in the proper courts of such other state. All such suits, in respect to the security for the costs by endorsement, and the effect of the judgments rendered in the same, shall be governed by the provisions concerning actions on probate bonds contained in sections 52-117 and 52-190.

(1949 Rev., S. 7795.)



Section 52-75 - Action by holder of mortgage or lien where grantee assumed the debt.

Whenever any real property encumbered by mortgage or lien is conveyed subject to the mortgage or lien and there is a provision in the conveyance that the grantee shall assume and pay the encumbrance, the holder of the mortgage or lien may, upon the nonpayment of the the encumbrance, maintain an action in his own name upon the grantee’s promise, without obtaining an assignment thereof from the grantor of the property.

(1949 Rev., S. 7796; P.A. 82-160, S. 27.)

History: P.A. 82-160 replaced “estate” with “property” and rephrased the section.

Cited. 5 CS 206.



Section 52-76 - Actions by and against voluntary associations.

Any number of persons associated together as a voluntary association, not having corporate powers, but known by a distinguishing name, may sue and be sued and plead and be impleaded by such name. A civil action may be brought against such an association by any individual member thereof and such association may bring civil actions against individual members. Civil actions may be brought, both in contract and tort, against such an association and its members, but no such civil action, except on contract, may be brought against the members without joining the association as a party to the action if the association is located or has property subject to attachment in this state.

(1949 Rev., S. 7797; P.A. 82-160, S. 28.)

History: P.A. 82-160 replaced “suits” with “civil actions” and rephrased the section.

See Sec. 52-57(e) re service of process upon presiding officer, secretary or treasurer of voluntary association.

See Sec. 52-292 re attachment in actions against voluntary associations and their members.

See Sec. 52-365 re demand on execution against voluntary association.

A labor union may sue in its own name. 15 CS 321. Cited. 42 CS 336.



Section 52-77 - Action by joint tenant or tenant in common; effect of nonjoinder.

Any joint tenant or tenant in common of land may maintain an action in his own name for any injury thereto; but the nonjoinder of the other tenants may be shown by the defendant in reduction of damages, and the plaintiff shall only recover for the damage to his interest.

(1949 Rev., S. 7798.)

Cited. 3 CA 550.

Cited. 6 Conn. Cir. Ct. 147.



Section 52-78 - Joinder of executor or administrator for a deceased joint contractor.

(a) In any case in which any joint contractor, other than a partner, has died, the executor of the will or administrator of the estate of the deceased joint contractor may be joined with the surviving contractor or contractors as a joint plaintiff, in any action upon any joint contract of the decedent and the survivor or survivors, and as a joint defendant if the estate of the decedent is not in settlement as an insolvent estate. If the estate of the decedent is joined as a joint defendant and afterwards is represented insolvent, the insolvency may be noted on the record, and thereupon the action, in respect to the executor or administrator, shall be discontinued.

(b) Any judgment against the executor or administrator shall run against the estate of the decedent only, in the same manner as if he were sued alone. The provisions of this section shall not operate to extend the time limited by the Court of Probate for the presentation of claims against the estate of the decedent.

(1949 Rev., S. 7799; P.A. 82-160, S. 29.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.



Section 52-79 - Joinder of husband and wife; costs.

Section 52-79 is repealed, effective October 1, 2002.

(1949 Rev., S. 7800; S.A. 02-12, S. 1.)



Section 52-80 - Nonsuits and withdrawals; costs.

If the plaintiff, in any action returned to court and entered in the docket, does not, on or before the opening of the court on the second day thereof, appear by himself or attorney to prosecute such action, he shall be nonsuited, in which case the defendant, if he appears, shall recover costs from the plaintiff. The plaintiff may withdraw any action so returned to and entered in the docket of any court, before the commencement of a hearing on the merits thereof. After the commencement of a hearing on an issue of fact in any such action, the plaintiff may withdraw such action, or any other party thereto may withdraw any cross complaint or counterclaim filed therein by him, only by leave of court for cause shown.

(1949 Rev., S. 7801.)

Cited. 5 CA 101. Cited. 13 CA 150. Cited. 24 CA 93. Cited. 26 CA 426. Cited. 37 CA 515. Cited. 44 CA 771. Trial court improperly restored case to docket; trial court lacked subject matter jurisdiction because no appraiser had been appointed to assess the value of the corporation, and thus no fact-finding had occurred. 54 CA 384.

Cited. 4 CS 165. Cited. 6 CS 195. Withdrawal of divorce action with respect to alimony and support payments discussed. 16 CS 88. This section applicable to condemnation proceedings. Id., 230. Plaintiff failed to make a timely claim for a jury trial so case withdrawn and a new suit immediately commenced for same cause of action; on motion of the defendant the original case was restored to the docket. 21 CS 371. Court has continuing jurisdiction to determine any claim of a vested right acquired during the pendency of an action and prior to its withdrawal, but it must first reinstate it on the docket before granting the relief sought. Id., 497.

Plaintiff’s move to withdraw action denied where memorandum of decision had previously granted defendant judgment on his demurrer. 5 Conn. Cir. Ct. 439. Where case has been voluntarily withdrawn court does not have jurisdiction to entertain motion to reopen until steps are taken to restore case to docket. 6 Conn. Cir. Ct. 91, 92. Trial court alone has power to open, set aside, vacate or modify judgment, and exercise of that power is unaffected by taking of appeal. If case has gone to judgment, motion to withdraw cannot be entertained until after judgment is opened and vacated. Id., 168, 169.



Section 52-81 - Costs taxable on withdrawal.

Upon the withdrawal of any civil action after it has been returned to court and entered upon the docket, and after an appearance has been entered for the defendant, a judgment for costs, if claimed by him, shall be rendered in his favor, but not otherwise. Judgment for costs shall not be rendered after the expiration of six months from the date of the withdrawal and no costs may be allowed which accrued after actual notice in writing of the withdrawal was given by the plaintiff to the defendant or his attorney, unless good reason therefor is shown to the court.

(1949 Rev., S. 7802; P.A. 82-160, S. 30.)

History: P.A. 82-160 rephrased the section.

Cited. 20 CA 218.

Cited. 16 CS 88.



Section 52-82 - Withdrawal when court not in session or before return day.

The plaintiff may withdraw a civil action when the Superior Court is not in session or at any time before the return day, by filing in the clerk’s office a written notice of the withdrawal, signed by himself or his attorney, specifying the action withdrawn and the time of withdrawal. The clerk shall enter the action on the docket of the court, at or before its next return day, with a note of the withdrawal and of its date.

(1949 Rev., S. 7803; 1967, P.A. 656, S. 37; P.A. 76-436, S. 402, 681; P.A. 82-160, S. 31.)

History: 1967 act substituted “when the court is not sitting” for reference to court’s being “in vacation”; P.A. 76-436 removed actions returnable to court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section.



Section 52-83 - Nonresident plaintiff’s appearance by attorney sufficient.

In any action brought by one who is not an inhabitant of this state, the clerk of the court shall enter in the record of the cause the name of the attorney by whom such plaintiff appeared, which record shall be evidence that such attorney was the lawful attorney of the plaintiff.

(1949 Rev., S. 7804.)



Section 52-84 - When judgment by default may be rendered.

When any process has been served on any defendant and returned to court, if he does not appear on or before the second day after the return day, judgment by default may be rendered against him.

(1949 Rev., S. 7805; 1967, P.A. 742, S. 2.)

History: 1967 act substituted “second day after the return day” for “second day of its session”.

See Sec. 51-55 re judgments of default or nonsuit.

Cited. 24 CS 83.



Section 52-85 - When garnishee may move to assign case for trial.

When, in an action commenced in the Superior Court by process of foreign attachment or garnishment, the defendant does not appear, if the plaintiff does not take a default in the action within four months after the return day, the court may, at any time thereafter, upon motion of any garnishee in the action, assign the action for trial.

(1949 Rev., S. 7806; P.A. 76-436, S. 412, 681; P.A. 82-160, S. 32.)

History: P.A. 76-436 removed actions brought to court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 added “or garnishment” and rephrased the section.



Section 52-86 - When creditor may appear and defend. Costs. Prohibited defenses.

(a) In any action in which property has been attached, any person may appear and defend in the name of the defendant if: (1) He files in the court an affidavit (A) that he is a creditor of the defendant, (B) that he has good reason to believe, and does believe, that the amount which the plaintiff claims was not justly due at the commencement of the action, and (C) that he is in danger of being defrauded by a recovery by the plaintiff; and (2) he gives bond with surety to the plaintiff, in such amount as the court approves, for the payment of such costs as the plaintiff may thereafter recover.

(b) If the plaintiff recovers his whole claim, costs shall be taxed against the defendant to the time of the appearance of the creditor, and the creditor shall be liable upon his bond for the remainder of the costs. If only a part of the plaintiff’s claim is recovered, the whole costs shall be taxed against the defendant, and the creditor shall not be liable for the same. If judgment is rendered in favor of the defendant, costs shall be taxed in his favor against the plaintiff, but the court may order that the judgment and execution therefor shall belong to the creditor.

(c) A creditor appearing pursuant to the provisions of this section shall not be permitted to plead in abatement, to plead or give in evidence the statute of limitations, to plead that the contract was not in writing according to the requirements of the statute, or to plead any other statutory defense consistent with the justice of the plaintiff’s claim.

(1949 Rev., S. 7807; P.A. 82-160, S. 33.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Garnishment of a debt due a nonresident defendant is in the nature of a proceeding in rem; no service of process on the defendant is required. 20 CS 293. Cited. 25 CS 274.



Section 52-87 - Continuance on account of absent or nonresident defendant. Exceptions.

(a) Every civil action in which the defendant is an inhabitant of this state but is absent from the state at the commencement of the action and continues to be absent until after the return day, without having entered any appearance therein, shall be continued or postponed for thirty days by order of the court. If the defendant does not then appear and no special reason is shown for further delay, judgment by default may be rendered against him.

(b) If the defendant is not an inhabitant or a resident of this state at the commencement of the action and does not appear therein, the court shall continue or postpone it for three months and may, if it deems further notice advisable, direct such further notice of the pendency of the action to be given to the defendant by publication in some newspaper, or otherwise, as it deems expedient, or may authorize any person empowered to serve process by the laws of the foreign jurisdiction in which the defendant resides to serve upon the defendant a copy of the summons and complaint and of the order of notice. Any such person serving process in a foreign jurisdiction shall make affidavit of his actions concerning the process on the original order of notice. If, upon the expiration of such three months, the defendant does not then appear and no special reason is shown for further delay, judgment may be rendered against the defendant by default. Upon the expiration of the three-month continuance, it shall be presumed prima facie that no special reason for further delay exists. In actions of foreclosure, including prayers for relief incident thereto and part thereof, judgment may then be rendered upon the plaintiff’s motion for judgment of foreclosure.

(c) The provisions of this section shall not apply in the case of any civil action brought under and pursuant to section 47-33 or 52-69, and no continuance or postponement of any such action or additional notice of the pendency thereof may be required unless the court so orders.

(d) A continuance or postponement under this section shall not be granted or, if granted, shall terminate if actual notice is shown in accordance with section 52-88.

(e) The provisions of this section shall not apply in the case of any civil action in which service of process is made pursuant to subsection (c) of section 52-59b with respect to a nonresident individual or foreign partnership over whom the court may exercise personal jurisdiction as provided in subdivision (4) of subsection (a) of section 52-59b.

(1949 Rev., S. 7808; 1957, P.A. 282; 1959, P.A. 151; P.A. 82-160, S. 34; P.A. 92-38, S. 3.)

History: 1959 act amended third sentence to provide for continuation or postponement where defendant does not appear “therein” (referring to this state) rather than where he does not appear “and answer thereto” (referring to the action; P.A. 82-160 rephrased the section, added Subsec. indicators and added Subsec. (d) concerning the denial or termination of a continuance or postponement; P.A. 92-38 added Subsec. (e) re nonapplicability of section to civil action in which service of process is made pursuant to Subsec. (c) of Sec. 52-59b with respect to nonresident individual or foreign partnership over whom court can exercise personal jurisdiction.

Cited. 16 CA 619.

Purpose is to secure notice of suit to absent defendant. 2 CS 18. Requirements of this section must be met in annulment action where defendant has not been served by process in this state. 14 CS 316. Applicable where nonresident defendant does not appear and answer in action brought under section 52-62. 19 CS 285. To be read in conjunction with Sec. 52-88. 33 CS 570. Continuance not granted if nonresident has actual notice. Id., 571.

Subsec. (b):

Trial court did not err in entering default judgment without observing the statutory continuance because evidence gave rise to reasonable presumption of receipt of actual notice of the action by defendant. 278 C. 92.

Cited. 9 CA 1.



Section 52-88 - Defense by garnishee. Continuance, postponement or adjournment of action.

In any action in which property is garnished, if the defendant does not appear, any garnishee may be admitted to defend his principal; but, if the defendant is not in this state and does not appear, personally or by attorney, and the garnishee does not appear to defend, the action shall be continued, postponed or adjourned for three months from the return day of the writ. A continuance, postponement or adjournment, prescribed in section 52-87 or this section, shall not be granted or, if granted, shall terminate whenever the court finds that the absent or nonresident defendant, or his authorized agent or attorney, has received actual notice of the pendency of the case at least twelve days prior to such finding, and thereupon, unless some special reason is shown for further delay, the cause may be brought to trial.

(1949 Rev., S. 7809, 7810; P.A. 82-160, S. 35.)

History: P.A. 82-160 replaced action “by foreign attachment” with “in which property is garnished”.

Actual notice under this section obviates need to grant continuance provided in Sec. 52-87. 33 CS 570.






Chapter 898 - Pleading

Section 52-91 - Pleadings; contents of complaint.

There shall be one form of civil action. The first pleading on the part of the plaintiff shall be known as the complaint and shall contain a statement of the facts constituting the cause of action and, on a separate page of the complaint, a demand for the relief, which shall be a statement of the remedy or remedies sought. When money damages are sought in the demand for relief, the demand for relief shall set forth: (1) That the amount, legal interest or property in demand is fifteen thousand dollars or more, exclusive of interest and costs; or (2) that the amount, legal interest or property in demand is two thousand five hundred dollars or more but is less than fifteen thousand dollars, exclusive of interest and costs; or (3) that the amount, legal interest or property in demand is less than two thousand five hundred dollars, exclusive of interest and costs. In addition, in a contract action in which only money damages are sought and in which the amount, legal interest or property in demand is less than fifteen thousand dollars, exclusive of interest and costs, the demand for relief shall also set forth whether or not the remedy sought is based upon an express or implied promise to pay a definite sum.

(1949 Rev., S. 7813; P.A. 77-497, S. 2, 7; 77-604, S. 61, 84; P.A. 78-379, S. 19, 27; P.A. 81-416, S. 4, 5; P.A. 82-160, S. 47; P.A. 83-144.)

History: P.A. 77-497 clarified provisions, specifying that complaint shall not allege amount of money damages sought but that it shall be a statement of remedy sought, an allegation of court’s jurisdiction and, on and after July 1, 1978, a statement that amount, legal interest or property demanded is or is not less than $7,500; P.A. 77-604 changed effective date of P.A. 77-497 but not with respect to this section; P.A. 78-379 deleted provision allowing defendant to “plead to jurisdiction or in abatement, or both” and form for that plea; P.A. 81-416 provided that on or after July 1, 1981, a complaint must state whether the amount in demand is less than or not less than $15,000, replacing the former amount of $7,500; P.A. 82-160 added provisions concerning the statement required if the amount, legal interest or property in demand is less than $5,000 or less than $2,500; P.A. 83-144 replaced provisions re allegations of the amount in demand and the threshold amounts with the provision that when money damages are sought the demand for relief shall set forth that the amount, legal interest or property in demand, exclusive of interest and costs, is (1) $15,000 or more, (2) $2,500 or more, but less than $15,000 or (3) less than $2,500, and added provision that in a contract action in which money damages of less than $15,000 are sought the demand for relief shall set forth whether or not the remedy sought is based upon an express or implied promise to pay a definite sum.

See Sec. 52-122 re inability of this section to affect flowage petitions on certain proceedings.

See Sec. 52-519 re form of writ, affidavit and bond in replevin actions.

Practice Act. Does not change law as to statute of limitations. 52 C. 145. Formal and technical objections should be made known as soon as possible. 53 C. 52; 57 C. 161; 75 C. 279. Does not apply to quo warranto; 55 C. 121; nor to criminal prosecution. 72 C. 606. Application to replevin. 77 C. 463. Rules concerning departure still in force. 60 C. 83; 85 C. 271. Purpose is to do away with artificial forms and distinctions; 56 C. 24; 63 C. 560; 73 C. 5; 83 C. 670; as between law and equity; 63 C. 559; 81 C. 402; but it goes only to matters of form; 68 C. 372; 90 C. 581; pleadings conform to equity practice. 72 C. 195. It did not profess to introduce a complete new system, but to make the old system more convenient; 71 C. 198; to distinguish between what is a defect of substance and one of form; 72 C. 449; to simplify and unify all pleadings; 71 C. 717; to bring into the record a plain statement of facts. 74 C. 702. It encourages but does not require the settlement of all controversies in one action. 79 C. 693; 80 C. 218; 81 C. 246. It enables the court to determine ultimate rights and grant all proper relief. 81 C. 552. It does not seek to bring parties to a single issue. 67 C. 377. Power of court over issues. 80 C. 223; 85 C. 434; 86 C. 561. Controversy in probate court not an action. 90 C. 50. Rules apply to book debt. 78 C. 645. Act has not changed substantive law; same facts give right to same redress as before and no other. 90 C. 576. Rules of pleading not applicable to hearing before judge under special statute. 95 C. 89.

Complaint. Term is applicable to action either at law or in equity. 60 C. 213. Recovery in contract may be had, if necessary facts proved, though plaintiff treated action as in tort. 68 C. 459. Necessity of counting on statute in action for statutory relief. 69 C. 210; 72 C. 159; 77 C. 569; 80 C. 434; 81 C. 626. It is better to refer to statute in prayer for relief. 75 C. 694; 84 C. 47. Compliance with all its terms must be alleged. 86 C. 568; 90 C. 527. All material facts must appear. 51 C. 433; 67 C. 378; 79 C. 255. Should not anticipate defense. 73 C. 477; 77 C. 638; 99 C. 311; 81 C. 287. Sufficient to show prima facie right; 77 C. 638; need not allege matter necessary only for complete adjudication of rights; 72 C. 86; or offsets or partial payments; 65 C. 537; in action of contract, general allegation sufficient to give notice of claim suffices. 81 C. 653. Bill of particulars after special count improper. 79 C. 257. Equitable relief should be specially demanded, unless facts show what it should be. 71 C. 251; 78 C. 497. Both legal and equitable relief may be sought. 72 C. 554; 77 C. 214. Need not allege that plaintiff was “specially damaged,” where facts show it. 66 C. 420. Broad conclusion of law insufficient if facts fail to support it. 81 C. 325. Alternative relief may be claimed against corporation or its officers according as contract made by latter is found to be authorized or not. 93 C. 479. In action on specialty not necessary to allege a consideration. 97 C. 195. Necessary averments in complaints by trustee in bankruptcy to recover property conveyed away by bankrupt in fraud of creditors. 99 C. 310. In appeal from doings of former board of relief, no specific prayer for relief is necessary if relief desired is obvious from allegations of complaint. 109 C. 360. Necessity for averment showing how plaintiff is aggrieved. Id. Cited. 179 C. 406.

Pleas to the jurisdiction and in abatement. Plea in abatement is not favored. 69 C. 272; 73 C. 428; 74 C. 126. Must be certain. 64 C. 74; 69 C. 272; 73 C. 538; Id., 563. Will not be aided by inference. 79 C. 526. Must demand relief. 72 C. 444; 74 C. 127. In construing, ordinary import of language followed; not necessary to negative every claim contra. 64 C. 76; 85 C. 618. Proper function to state facts not appearing of record. 82 C. 483; 83 C. 677. Where facts undisputed, plea should be framed to raise question of law. 75 C. 544. Requisites to attack premature bringing of action; 70 C. 157; another action pending; 68 C. 473; 70 C. 157; absence of recognizance in injunction suit; 73 C. 538; defective service; 73 C. 559; tax appeal; 72 C. 330; failure to take appeal to supreme court in proper time. 79 C. 526. Plea to jurisdiction unnecessary when. 72 C. 430. Defect in jurisdiction of subject matter may be taken advantage of at any time; 71 C. 270; 74 C. 265; 89 C. 200; court may act suo motu; 86 C. 351; 85 C. 517; motion to erase proper when. 79 C. 58; 90 C. 293; 97 C. 123; Id., 399. Demurrer not proper way to raise question. 85 C. 679. Certain issues may be raised either by answer, plea in abatement or plea to jurisdiction. 85 C. 263. Waiver of lack of jurisdiction where nonresident appears, answers and defends. 96 C. 266. Necessity of special appearance and plea to raise issue of jurisdiction. 97 C. 127. See note to section 52-123. When one not a party defendant in trial court entered an appearance there, was treated throughout trial as a party and filed a request for a finding, his status as a party defendant may not be attacked for first time in supreme court on plea in abatement. 109 C. 330. Plea to jurisdiction not improper, but plea in abatement may raise any issue going to jurisdiction of court. 121 C. 347. Plea in abatement appropriate remedy for taking appeal to wrong term of court. 122 C. 153. Not necessary that supreme court be in session when plea in abatement to appeal filed, and defects in appeal proceedings not waived because counsel filing plea entered general appearance. 130 C. 467. Where defect of jurisdiction appears on face of record, either plea in abatement or motion to erase may be used; 131 C. 532; but plea in abatement necessary if facts are relied upon which do not appear in record, and costs are not recoverable upon granting of motion to erase but are upon sustaining of plea. 133 C. 280. Plea in abatement, defects unavoidable. 132 C. 147. Irregularity in physician’s certificate in bastardy proceeding may be subject matter for plea in abatement. 147 C. 418. Plea in abatement filed in the second suit is the proper method of raising the claim of a prior action pending. Id., 482. When want of jurisdiction appears on the face of the record, a motion to erase held proper rather than a plea in abatement. 148 C. 336; 150 C. 588. Cited. 169 C. 646. Cited. 176 C. 401. Cited. 180 C. 223. Cited. 184 C. 569. Cited. 209 C. 526. Cited. 240 C. 576.

Cited. 1 CA 109. Cited. 15 CA 185. Cited. 30 CA 129. Cited. 39 CA 544; Id., 608; judgment reversed, see 237 C. 758. Cited. 45 CA 775.

It is not proper to plead the same matter in abatement and in bar. 1 CS 59. Mortgage creditor seeking to procure a deficiency judgment must allege facts in complaint sufficient to support a judgment in personam. 6 CS 121. Cited. 10 CS 305. Plea in abatement is not favored and should, therefore, comply strictly with the statutory requirements. 16 CS 503. Plea in abatement and to the jurisdiction which contains no prayer for judgment demurrable. 18 CS 155. Motion to erase is proper when court’s lack of jurisdiction is evident on the face of the record. 21 CS 19; 156; 352. A demurrer to a plea in abatement, raising the claim that an injured plaintiff is covered by the workmen’s compensation act and therefore cannot sue at common law, sustained since the matter raised is actually a matter in bar. Id., 240. Purpose of a plea in abatement is to bring before the court facts affecting the jurisdiction not apparent on the face of the record. Id., 375. Pendency of a prior suit between same parties for the same thing will abate an action unless it appears that the prior suit would be ineffectual. 23 CS 308. Application to court to examine corporate records must be made by writ, summons and complaint. 25 CS 253. Authorization by claims commission for plaintiff to sue the state was related to the amount requested under section 4-147, and suit for more than that amount was abatable. 26 CS 24. Where plea in abatement specified that under a contract between the parties a condition precedent to any right of legal action was a decision by arbitrators, the plaintiff was sufficiently apprised of how the cause of abatement could have been avoided. Id., 42, 43. Where defendant claimed court had no jurisdiction of the action, a plea in abatement was proper. Id., 43. Cited. 34 CS 628. Cited. 35 CS 609. Cited. 36 CS 47. Cited. 38 CS 389. Cited. 40 CS 188.

Concurrent remedies do not conflict so as to be pleadable in abatement, even though recovery in one case may operate as bar to another. 2 Conn. Cir. Ct. 96. Demurrer allowed where unable to determine what causes of action were directed to defendant as individual and in her representative capacity. Id., 116. Cited. 3 Conn. Cir. Ct. 317. Where jurisdictional defect claimed is lack of service, the proper pleading is a plea in abatement and not to the jurisdiction. Id., 321.



Section 52-91a - (Formerly Sec. 52-38). Foreclosure. Redemption. Matter in demand.

In actions for the foreclosure of title or the redemption of property claimed to be subject to a mortgage or lien, the amount of the debt or liability secured by such mortgage or lien, as described in the mortgage or certificate of lien, shall be deemed to be the amount of the matter in demand.

(1949 Rev., S. 7746.)

History: Sec. 52-38 transferred to Sec. 52-91a in 1983.

Court of common pleas under former statute had no jurisdiction to foreclose a three-thousand-dollar mortgage on account of the nonpayment of semiannual interest. 41 C. 286. Interest on note carrying sum due beyond court’s limit will not oust it of jurisdiction. Id., 419. What presumed in support of jurisdiction. 43 C. 279. Under former statute court of common pleas could not adjudicate the validity and priority of a nineteen-hundred-dollar mortgage, although auxiliary to the foreclosure of a judgment lien within its jurisdiction. 70 C. 386. Court cannot extend jurisdiction to an earlier encumbrance exceeding its limit. Id., 388. Rule applied to action to set aside deed. 87 C. 300. Applies by analogy in suit to have alleged lien removed as a cloud on title. 95 C. 68. Cited. 134 C. 653.

Interest due is included but reasonable attorney’s fees are not. 16 CS 323.

Amount in demand is amount of lien and determines jurisdiction of court. 5 Conn. Cir. Ct. 346.



Section 52-92 - Demurrers to be specific.

Section 52-92 is repealed, effective October 1, 2012.

(1949 Rev., S. 7814; P.A. 12-133, S. 47.)



Section 52-93 to 52-96 - Answer; general and special denial. Plaintiff’s reply; general and special denial; further pleadings. Pleading over allowed if demurrer overruled. Pleading of counterclaim and set-off.

Sections 52-93 to 52-96, inclusive, are repealed.

(1949 Rev., S. 7815–7818; 1967, P.A. 656, S. 38; P.A. 78-379, S. 26, 27.)



Section 52-97 - Union of legal and equitable causes of action; limitation.

In any civil action the plaintiff may include in his complaint both legal and equitable rights and causes of action, and demand both legal and equitable remedies; but, if several causes of action are united in the same complaint, they shall all be brought to recover, either (1) upon contract, express or implied, or (2) for injuries, with or without force, to person and property, or either, including a conversion of property to the defendant’s use, or (3) for injuries to character, or (4) upon claims to recover real property, with or without damages for the withholding thereof, and the rents and profits of the same, or (5) upon claims to recover personal property specifically, with or without damages for the withholding thereof, or (6) claims arising by virtue of a contract or by operation of law in favor of or against a party in some representative or fiduciary capacity, or (7) upon claims, whether in contract or tort or both, arising out of the same transaction or transactions connected with the same subject of action. The several causes of action so united shall all belong to one of these classes, and, except in an action for the foreclosure of a mortgage or lien, shall affect all the parties to the action, and not require different places of trial, and shall be separately stated; and, in any case in which several causes of action are joined in the same complaint, or as matter of counterclaim or set-off in the answer, if it appears to the court that they cannot all be conveniently heard together, the court may order a separate trial of any such cause of action or may direct that any one or more of them be expunged from the complaint or answer.

(1949 Rev., S. 7819; 1959, P.A. 28, S. 174.)

History: 1959 act deleted reference to actions brought before a justice of the peace.

In action based on absolute guaranty there is no obligation on part of creditor to first proceed against principal debtor; two causes of action not improperly joined. 2 CS 153. Consolidation of action discussed. 3 CS 168. A transaction is something quite apart from a “right of action” and something more comprehensive than a “cause of action.” It is something which has taken place whereby a cause of action has arisen. 5 CS 174. Cited. Id., 391. Joinder of tort and contract action in one complaint permitted. 6 CS 488. Proper joinder of a negligence action against two defendants and a conspiracy to defraud action against three. 7 CS 45. Cited. 8 CS 218. Cause of action upon events culminating in the execution and delivery of a deed and an action arising from a trespass on the same real estate cannot properly be joined. 12 CS 306. Separate causes of action arising out of the same transaction must be stated in separate counts. 13 CS 314. Joinder of two separate causes of action, each against a different defendant, not permitted. Cited. 14 CS 29; Id., 350. Action for divorce and one for property conveyed in consideration of marriage are properly joined. 15 CS 78. An action for annulment on grounds of insanity and one for divorce on grounds of insanity are properly joined. Id., 89. Quaere whether action for declaratory judgment of illegitimacy may be joined with an action for divorce. 16 CS 70. Where two defendants sold cosmetic preparations to the plaintiff who was injured thereby and it appeared in the complaint that the plaintiff was unable before trial to determine the harm caused by the product sold by one or the other, there was proper joinder. 17 CS 32. Breach of warranty is based “upon contract, express or implied.” Id. Action against city under statute for defective sidewalk and against another defendant for nuisance can be joined but claim must be in alternative. 22 CS 74, 76. Cited. Id., 474. (2) Applies to a plaintiff in the singular. Id.; 23 CS 94. (7) Remedy for misjoinder of causes is taken by demurrer. Id., 93. Claims for a divorce under complaint and cross complaint, each on the ground of intolerable cruelty, and claim for past support under proposed amendment to the cross complaint arise out of the same transaction, namely, the marital relationship of the parties. Id., 352. There was a misjoinder of causes of action where plaintiff, in two counts of malpractice, alleged the negligent performance of two unrelated operations a year apart. 25 CS 404, 405. Terms of section inapplicable to special statutory proceeding, such as tax appeal under section 12-118, but misjoinder may apply to such statutory appeals. 32 CS 140. Cited. 36 CS 47; Id., 56. Cited. 38 CS 389.

Court held it not permissible to join action concerned with vilification by plaintiff’s agent in attempting to collect on a promissory note with action on note as not arising out of same transaction. 3 Conn. Cir. Ct. 218. Joinder of second count, under implied contract or for reasonable value of services rendered to defendant, to complaint based on express contract was permissible under subsections (1) and (7) where parties were same and causes of action arose out of same transaction. 5 Conn. Cir. Ct. 542.



Section 52-98 - Pleadings to allege the material facts in concise form.

Section 52-98 is repealed.

(1949 Rev., S. 7820; P.A. 78-379, S. 26, 27.)



Section 52-99 - Untrue allegations or denials; costs.

Any allegation or denial made without reasonable cause and found untrue shall subject the party pleading the same to the payment of such reasonable expenses, to be taxed by the court, as may have been necessarily incurred by the other party by reason of such untrue pleading; provided no expenses for counsel fees shall be taxed exceeding ten dollars for any one offense.

(1949 Rev., S. 7821.)

Cited. 18 CA 344.



Section 52-100 - Motions to expunge or correct pleadings.

Section 52-100 is repealed.

(1949 Rev., S. 7822; P.A. 78-379, S. 26, 27.)



Section 52-101 - Joinder of interested persons as plaintiffs.

All persons having an interest in the subject of a civil action, and in obtaining the judgment demanded, may be joined as plaintiffs, except as otherwise expressly provided; and, if one who ought to be joined as plaintiff declines to join, he may be made a defendant, the reason therefor being stated in the complaint.

(1949 Rev., S. 7823; P.A. 82-160, S. 37.)

History: P.A. 82-160 added the words “a civil” before “action”.

Cited. 7 CA 613.

Who are proper parties to set aside a deed alleged to have been executed under undue influence and mental incapacity. 16 CS 212. Cited. 44 CS 569.



Section 52-102 - Joinder of persons with interest adverse to plaintiff and of necessary persons.

Upon motion made by any party or nonparty to a civil action, the person named in the party’s motion or the nonparty so moving, as the case may be, (1) may be made a party by the court if that person has or claims an interest in the controversy, or any part thereof, adverse to the plaintiff, or (2) shall be made a party by the court if that person is necessary for a complete determination or settlement of any question involved therein; provided no person who is immune from liability shall be made a defendant in the controversy.

(1949 Rev., S. 7825; P.A. 86-338, S. 16; P.A. 87-227, S. 10.)

History: P.A. 86-338 provided that any “party” has the right to make any person a defendant; P.A. 87-227 replaced “Any party shall have the right to make any person a defendant who” with “Upon motion made by any party or nonparty to a civil action, the person named in the party’s motion or the nonparty so moving, as the case may be, (1) may be made a party by the court if that person”, added provision that the person “shall be made a party by the court if that person” is necessary for a complete determination or settlement of any question, and added provision that no person who is immune from liability shall be made a defendant in the controversy.

Cited. 29 CA 618. Cited. 32 CA 340. Cited. 33 CA 714. Cited. 34 CA 634. Cited. 35 CA 204. Cited. 41 CA 62; Id., 89. Cited. 42 CA 330; judgment reversed, see 241 C. 734; Id., 363. Cited. 43 CA 227. Cited. 46 CA 391.

Cited. 12 CS 199. Cited. 17 CS 34. Mortgagee bank holding mortgage given by grantee who allegedly acquired property from incompetent grantor without consideration is proper party in suit by grantor’s conservator to void deed. 18 CS 106. Cited. 19 CS 398. Plaintiff properly moved to be made a party defendant to protect its interest re foreclosure. 25 CS 516. Cited. 26 CS 418. Provisions cannot be stretched to allow defendant to implead as third-party defendant a person who has not been sued by plaintiff. 33 CS 190. Cited. Id., 606. Cited. 41 CS 389. Cited. 44 CS 469.

Subdiv. (2):

Cited. 233 C. 701.



Section 52-102a - Impleading of third party by defendant. Rights and remedies of third-party defendant.

(a) A defendant in any civil action may move the court for permission as a third-party plaintiff to serve a writ, summons and complaint upon a person not a party to the action who is or may be liable to him for all or part of the plaintiff’s claim against him. The motion may be filed at any time before trial and permission may be granted by the court if, in its discretion, it deems that the granting of the motion will not unduly delay the trial of the action nor work an injustice upon the plaintiff or the party sought to be impleaded.

(b) The writ, summons and complaint so served shall be equivalent in all respects to an original writ, summons and complaint and the person upon whom it is served, hereinafter called the third-party defendant, shall have available to him all remedies available to an original defendant, including the right to assert set-offs or counterclaims against the third-party plaintiff, and shall be entitled to file cross-complaints against any other third-party defendant. The third-party defendant may also assert against the plaintiff any defenses which the third-party plaintiff has to the plaintiff’s claim and may assert any claim against the plaintiff arising out of the transaction or occurrence that is the subject matter of the plaintiff’s claim against the third-party plaintiff.

(c) The plaintiff, within twenty days after the third-party defendant appears in the action, may assert any claim against the third-party defendant arising out of the transaction or occurrence that is the subject matter of the original complaint, and the third-party defendant, as against such claim, shall have available to him all remedies available to an original defendant, including the right to assert set-offs or counterclaims against the plaintiff.

(d) A third-party defendant may proceed under this section against any person not a party to the action who is or may be liable to him for all or any part of the third-party plaintiff’s claim against him.

(e) When a counterclaim is asserted against a plaintiff, he may cause a third party to be brought in under circumstances which under this section would entitle a defendant to do so.

(f) When any civil action in which such a third-party brought in is reached for trial, the court hearing the case may order separate trials of different parts of the action and may make such other order respecting the trial of the action as will do justice to the parties and expedite final disposition of the case.

(February, 1965, P.A. 417; P.A. 82-160, S. 38.)

History: P.A. 82-160 inserted Subsec. indicators and made minor technical changes.

Cited. 3 CA 100. Cited. 13 CA 223. Cited. 16 CA 558. Cited. 17 CA 159. Cited. 25 CA 360. Cited. 33 CA 714. Cited. 46 CA 18. Statements made in stricken apportionment complaint cannot be used as evidential admissions. 53 CA 373.

Cited. 26 CS 188. Statute does not apply where person is already party to action. Id., 191. Cross complaint not allowed when based on claim different from that of principal complaint. Id. Insurer who disclaimed liability under a policy of insurance may be impleaded by defendant. Id., 483. In absence of legislative intent statute presumed not to apply to pending proceedings and does not operate retrospectively to defeat barring of claims by statutes of limitations (sections 52-577 and 52-584). 27 CS 46. Third party defendant’s motion for nonsuit because of plaintiffs failure to comply with order that plaintiffs make first count of their complaint more specific denied. Id., 465. Sufficiency of third party complaint may be tested by demurrer. Cause of action for breach of contract of sale stated in third party complaint commenced four years and four months after breach is barred by statute of limitations and is demurrable. 28 CS 385. Defendant, as third party plaintiff, may implead, as third party defendant, executor of operator of car even though defendant’s liability to original plaintiff had not yet been determined. 29 CS 9, 13. Statute includes accelerations effect on obligations to indemnity. Id., 171. Plaintiff need not show existing right to relief to institute third party action for indemnity. Before judgment right applies to indemnitors who may be liable in expressed or implied obligations. Id., 192. Cited. 33 CS 1. The purpose of this section is to obviate a multiplicity of actions. Id., 1, 2. Cited. Id., 188. Cited. 34 CS 287, 289. Third-party complaint must contain sufficient allegations to state cause of action equivalent to requirements of an original complaint. 35 CS 82, 88. Motion to strike third-party complaint granted since complaint failed to allege liability of the third-party defendant to the third-party plaintiff. 36 CS 134. Cited. 44 CS 510.

Applies only to person not a party to the action. 4 Conn. Cir. Ct. 419. Guarantee given by third party is sufficient cause for defendant to implead third party. 6 Conn. Cir. Ct. 369.

Subsec. (a):

Cited. 225 C. 401.

Cited. 40 CS 63.

Subsec. (c):

Filing of third party complaint by original defendant does not toll running of the statute of limitations on a cause of action between plaintiff and a third-party defendant. 21 CA 524. Trial court erred in strictly enforcing the twenty-day time limit in case in which the length of delay did not prejudice third party defendant and would not have delayed trial. 52 CA 136.



Section 52-102b - Addition of person as defendant for apportionment of liability purposes.

(a) A defendant in any civil action to which section 52-572h applies may serve a writ, summons and complaint upon a person not a party to the action who is or may be liable pursuant to said section for a proportionate share of the plaintiff’s damages in which case the demand for relief shall seek an apportionment of liability. Any such writ, summons and complaint, hereinafter called the apportionment complaint, shall be served within one hundred twenty days of the return date specified in the plaintiff’s original complaint. The defendant filing an apportionment complaint shall serve a copy of such apportionment complaint on all parties to the original action in accordance with the rules of practice of the Superior Court on or before the return date specified in the apportionment complaint. The person upon whom the apportionment complaint is served, hereinafter called the apportionment defendant, shall be a party for all purposes, including all purposes under section 52-572h.

(b) The apportionment complaint shall be equivalent in all respects to an original writ, summons and complaint, except that it shall include the docket number assigned to the original action and no new entry fee shall be imposed. The apportionment defendant shall have available to him all remedies available to an original defendant including the right to assert defenses, set-offs or counterclaims against any party. If the apportionment complaint is served within the time period specified in subsection (a) of this section, no statute of limitation or repose shall be a defense or bar to such claim for apportionment, except that, if the action against the defendant who instituted the apportionment complaint pursuant to subsection (a) of this section is subject to such a defense or bar, the apportionment defendant may plead such a defense or bar to any claim brought by the plaintiff directly against the apportionment defendant pursuant to subsection (d) of this section.

(c) No person who is immune from liability shall be made an apportionment defendant nor shall such person’s liability be considered for apportionment purposes pursuant to section 52-572h. If a defendant claims that the negligence of any person, who was not made a party to the action, was a proximate cause of the plaintiff’s injuries or damage and the plaintiff has previously settled or released the plaintiff’s claims against such person, then a defendant may cause such person’s liability to be apportioned by filing a notice specifically identifying such person by name and last known address and the fact that the plaintiff’s claims against such person have been settled or released. Such notice shall also set forth the factual basis of the defendant’s claim that the negligence of such person was a proximate cause of the plaintiff’s injuries or damages. No such notice shall be required if such person with whom the plaintiff settled or whom the plaintiff released was previously a party to the action.

(d) Notwithstanding any applicable statute of limitation or repose, the plaintiff may, within sixty days of the return date of the apportionment complaint served pursuant to subsection (a) of this section, assert any claim against the apportionment defendant arising out of the transaction or occurrence that is the subject matter of the original complaint.

(e) When a counterclaim is asserted against a plaintiff, he may cause a person not a party to the action to be brought in as an apportionment defendant under circumstances which under this section would entitle a defendant to do so.

(f) This section shall be the exclusive means by which a defendant may add a person who is or may be liable pursuant to section 52-572h for a proportionate share of the plaintiff’s damages as a party to the action.

(g) In no event shall any proportionate share of negligence determined pursuant to subsection (f) of section 52-572h attributable to an apportionment defendant against whom the plaintiff did not assert a claim be reallocated under subsection (g) of said section. Such proportionate share of negligence shall, however, be included in or added to the combined negligence of the person or persons against whom the plaintiff seeks recovery, including persons with whom the plaintiff settled or whom the plaintiff released under subsection (n) of section 52-572h, when comparing any negligence of the plaintiff to other parties and persons under subsection (b) of said section.

(P.A. 95-111, S. 1, 2.)

History: P.A. 95-111 effective July 1, 1995, and applicable to any civil action filed on or after said date.

Cited. 46 CA 18. Reaffirmed previous holdings that section implicates personal jurisdiction and not subject matter jurisdiction and applies to legal malpractice claims against apportionment defendants. 85 CA 655.

Subsec. (a):

Time limitation on bringing apportionment complaint is substantive and mandatory and implicates personal jurisdiction. 269 C. 10. Although compliance with the 120-day limit is mandatory, equitable reasons may excuse compliance, and fact that legal basis for apportioning liability arose only after the 120-day limit had expired constitutes an equitable reason justifying excusal from compliance with the limit. 281 C. 112.

Subsec. (d):

Because language of Subsec. does not include a provision for a nonappearing party, the rules of practice control and plaintiff could not accomplish service through the mail but was required to serve the new claim on the nonappearing party in the same manner as an original complaint is served. 112 CA 28.



Section 52-103 - Citation of new parties by judge.

Any court, or a judge when the court is not in session, upon motion, may cite in a new party or parties to any action pending before the court or judge, and may include in such citation an order for any proper prejudgment remedy or hearing for a prejudgment remedy.

(1949 Rev., S. 7826; P.A. 81-410, S. 3.)

History: P.A. 81-410 deleted provisions re supplemental attachments and substituted order for any proper prejudgment remedy or hearing for a prejudgment remedy.

Cited. 25 CS 315. Section may not be used by probate court appellant to become party to another’s appeal. 28 CS 392.



Section 52-104 - Joinder of plaintiffs and consolidation of causes.

All persons may be joined in one action as plaintiffs in whom any right of relief in respect to or arising out of the same transaction or series of transactions is alleged to exist either jointly or severally when, if such persons brought separate actions, any common question of law or fact would arise; provided, if, upon the motion of any party, it would appear that the joinder might embarrass or delay the trial of the action, the court may order separate trials, or make such other order as may be expedient, and judgment may be given for such one or more of the plaintiffs as may be found to be entitled to relief, for the relief to which he or they may be entitled. If two or more persons are joined as plaintiffs in an action, there shall be only one entry fee, one jury fee, if claimed for jury trial, and such other costs as may by rule be prescribed.

(1949 Rev., S. 7824; P.A. 82-160, S. 39.)

History: P.A. 82-160 rephrased the section.

See Sec. 52-36a re claiming consolidated case to jury.

See Sec. 52-484 re interpleader.

Cited. 10 CS 391; Id., 528. Cited. 12 CS 78; Id., 280. The monetary jurisdictional requirement for an action in the superior or common pleas court is not affected by the permissible joinder of plaintiffs. Id., 78; 14 CS 41; 15 CS 32. Cited. 16 CS 208. A common question of law or fact is not presented where there are two plaintiffs involved in two different accidents in which more than one question must be litigated. 23 CS 93. If much time, effort and expense would be spared in actions between same parties on substantially same grounds, court will grant motion to consolidate. 24 CS 467. Cited. 36 CS 56.



Section 52-105 - Numerous parties may be represented by one.

When the persons who might be made parties are very numerous, so that it would be impracticable or unreasonably expensive to make them all parties, one or more may sue or be sued or may be authorized by the court to defend for the benefit of all.

(1949 Rev., S. 7827.)

Does not apply to probate proceedings. Statute limited to cases wherein parties are very numerous, not enough that it is impracticable to join all the parties. Six parties are not very numerous. 13 CS 327. Cited. 25 CS 313. Cited. 31 CS 356. Cited. 37 CS 46. Cited. 41 CS 484. Cited. 44 CS 569.



Section 52-106 - Executor, administrator or trustee of express trust may sue or be sued alone.

An executor, administrator, or trustee of an express trust may sue or be sued without joining the persons represented by him and beneficially interested in the action.

(1949 Rev., S. 7828; P.A. 82-160, S. 42.)

History: P.A. 82-160 replaced “suit” with “action”.

Cited. 5 CA 427. Cited. 31 CA 476. Beneficiaries of a trust need not be joined in an action brought by a trustee and in this case all beneficiaries had notice of pending lawsuit and none sought to join as parties. 62 CA 490.



Section 52-107 - Additional parties may be summoned in.

The court may determine the controversy as between the parties before it, if it can do so without prejudice to the rights of others; but, if a complete determination cannot be had without the presence of other parties, the court may direct that such other parties be brought in. If a person not a party has an interest or title which the judgment will affect, the court, on his application, shall direct him to be made a party.

(1949 Rev., S. 7829; P.A. 82-160, S. 43.)

History: P.A. 82-160 rephrased the section.

See Sec. 52-484 re interpleader.

Cited. 7 CA 613. Cited. 16 CA 124. Cited. 21 CA 67. Cited. 31 CA 476. Cited. 32 CA 340. Cited. 41 CA 89. Cited. 42 CA 330; judgment reversed, see 241 C. 734.

Cited. 6 CS 281. Purchasers of corporate real estate from the trustee in bankruptcy were entitled to be joined as parties defendant where general manager of corporation was without assets and in parts unknown. 12 CS 199. A party charged with liability may not bring in another party liable to indemnify him. 13 CS 461. Cited. 18 CS 106. Cited. 25 CS 315. Cited. 26 CS 418. Section may not be used by probate court party to become party to another’s appeal; applicant who did not take appeal in time limited lost his right to appeal. 28 CS 392. Cited. 33 CS 606. Cited. 36 CS 56. Cited. 41 CS 23; Id., 389.

New parties may be cited in upon order of court at any time in the course of an action, provided they receive due notice and a reasonable time to prepare their particular claims or defenses. 3 Conn. Cir. Ct. 321. Where additional parties were cited in as parties defendant, the moving papers served on them did not constitute a new civil action, process in which would be subject to provisions of section 52-48a. Id.



Section 52-108 - Nonjoinder and misjoinder of parties.

An action shall not be defeated by the nonjoinder or misjoinder of parties. New parties may be added and summoned in, and parties misjoined may be dropped, by order of the court, at any stage of the action, as the court deems the interests of justice require.

(1949 Rev., S. 7830; P.A. 82-160, S. 44.)

History: P.A. 82-160 rephrased section.

Cited. 22 CA 114. Cited. 27 CA 199. Cited. 31 CA 80; Id., 476. Cited. 45 CA 702. Court has authority to permit intervention in a civil action in interests of justice and, therefore, court had jurisdiction to consider motion to intervene filed by division of criminal justice. 76 CA 130.

Cited. 4 CS 169. No action should be defeated on this technical ground unless it makes the rendition of a proper judgment impossible. 4 CS 391. Plea in abatement does not lie for nonjoinder. The defect of parties should be raised before trial. 6 CS 281. Where misjoinder of parties is in essence a misjoinder of causes of action, the proper remedy is by demurrer. 12 CS 290. Cited. 15 CS 12. Court in its discretion has authority to drop misjoined parties. 16 CS 212. Cited. 26 CS 418.



Section 52-109 - Substituted plaintiff.

When any action has been commenced in the name of the wrong person as plaintiff, the court may, if satisfied that it was so commenced through mistake, and that it is necessary for the determination of the real matter in dispute so to do, allow any other person to be substituted or added as plaintiff.

(1949 Rev., S. 7831.)

Cited. 1 CA 99; 25 CA 751; 31 CA 80; Id., 476; 33 CA 365. Section is remedial in nature and permits court to consider a motion to substitute in the face of a pending motion to dismiss. 136 CA 99.

Cited. 18 CS 446. To determine the real matter in dispute, substitution of plaintiff must be allowed. 49 CS 542.



Section 52-110 - Summoning in of third parties by defendant who counterclaims.

When a counterclaim raises questions affecting the interests of third parties, the defendant may, and if required by the court shall, cause the third parties to be summoned in as parties to the action.

(1949 Rev., S. 7832; P.A. 82-160, S. 45.)

History: P.A. 82-160 rephrased section.

Cited. 25 CA 251. Cited. 41 CA 754.



Section 52-111 - Effect of change of parties.

A change in parties, made by order of court, shall not impair any previous attachment of the property of any person remaining a defendant in the action, or impair bonds or recognizances of any person remaining a party, either as against himself or his sureties, or impair receipts to the officer for property attached. When parties are changed the court may order new bonds, if such new bonds are deemed necessary. Orders of court concerning change in parties may be upon terms, as to costs or otherwise, at the discretion of the court.

(1949 Rev., S. 7833; P.A. 81-410, S. 4.)

History: P.A. 81-410 deleted reference to “estate or body” and substituted “property”.



Section 52-112 - Insertion of names of partners in process in action by or against a partnership.

(a) In commencing a civil action by or against a partnership, it shall not be necessary to insert the names of the partners in the process, provided the partnership name is stated. The plaintiff shall have the right, within the first three days of the court after the return day, to amend the process without costs by inserting the names of the partners.

(b) An attachment, in any civil action against a partnership, of the private property of any of its members shall not be valid unless the name of the member is set forth in the process at the time of the attachment.

(1949 Rev., S. 7834; 1959, P.A. 28, S. 108; P.A. 82-160, S. 46.)

History: 1959 act deleted reference to writs returnable before a justice of the peace; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 4 CA 339.



Section 52-113 - Common counts; bill of particulars.

Section 52-113 is repealed.

(1949 Rev., S. 7835; P.A. 78-379, S. 26, 27.)



Section 52-114 - Pleading of contributory negligence.

In any action to recover damages for negligently causing the death of a person, or for negligently causing personal injury or property damage, it shall be presumed that such person whose death was caused or who was injured or who suffered property damage was, at the time of the commission of the alleged negligent act or acts, in the exercise of reasonable care. If contributory negligence is relied upon as a defense, it shall be affirmatively pleaded by the defendant or defendants, and the burden of proving such contributory negligence shall rest upon the defendant or defendants.

(1949 Rev., S. 7836.)

Application to specific facts: Cellar explosion. 118 C. 128. Malpractice. Id., 471. Burning rubbish. 129 C. 26. Drowning. 130 C. 309. Collision between vehicles. 117 C. 271; 123 C. 49; 126 C. 396; 129 C. 11; Id., 378; 132 C. 461. Pedestrian. 116 C. 150; Id., 716; 118 C. 210; 119 C. 699; 123 C. 25; 128 C. 53; Id., 605; 132 C. 420; 133 C. 329. Motorcycle officer. 117 C. 484. Policeman. 128 C. 332. Highway worker. 126 C. 27. Minor. 119 C. 277; 125 C. 526; 127 C. 297; 128 C. 182. Application of statute in automobile collision case. 147 C. 540.

Cited. 11 CA 1; Id., 348. Cited. 15 CA 668. Cited. 17 CA 268. Cited. 29 CA 552; Id., 791. Cited. 33 CA 714. Cited. 43 CA 294. Presumption of plaintiff’s reasonable care is proper for jury to consider only when defendant affirmatively pleads contributory negligence. 86 CA 310.

Cited. 4 CS 224. Cited. 8 CS 110. Cited. 12 CS 239. Where plaintiff alleged that she exercised due care, she assumed the burden of proof on that issue and this section did not apply. 14 CS 232. History reviewed. 16 CS 144. When section not applicable. 18 CS 124. Presumption does not affect the obligation of a plaintiff to sustain burden of establishing negligence of defendant and that the conduct complained of was the proximate cause of injury. Id., 247. Although New York rule requires plaintiff to prove freedom from contributory negligence, in suit instituted in Connecticut resulting from accident in New York, the plaintiff was not required to so plead. 20 CS 382. Cited. 21 CS 282. Cited. 23 CS 132; Id., 134. In suit brought against municipal employee under section 7-465, burden of alleging and proving contributory negligence remains with employee in accordance with this section. Id., 228. Burden of proof, in the sense of risk of nonpersuasion, is on defendant, although in some instances, as where the facts raise a presumption of negligence, the plaintiff may have the burden of going forward with the evidence. Id., 435. When plaintiff fails to show negligence, question of contributory negligence becomes moot. 25 CS 164. After defendant had affirmatively pleaded contributory negligence of plaintiff and all evidence had been presented she could not move for directed verdict upon claim that Rhode Island law controlled and plaintiff had burden of proving freedom from contributory negligence. 27 CS 508. Section, establishing presumption of due care on part of injured person, is applicable to suit against town and its employee under section 7-465, which imposes indemnification liability on municipality. 28 CS 506. Cited. 29 CS 75; Id., 518.

Cited. 4 Conn. Cir. Ct. 217. Jury could reasonably conclude negligence of defendant was proximate cause of injury to plaintiff when plaintiff lit the pilot in defendant’s bake oven which defendant had wrongfully assured him was free of gas. Id., 563.



Section 52-115 - Pleading charters.

All acts of incorporation passed by the General Assembly may be declared on or pleaded as public acts.

(1949 Rev., S. 7837.)



Section 52-117 - Action on probate bond.

(a) In any action upon a bond taken in a court of probate, not brought by a representative of the estate in connection with which the bond was given or by some person in his own behalf and that of all other persons interested in the estate, the plaintiff shall state in his complaint or reply, (1) the persons for whose special benefit the action is prosecuted, (2) how such persons are interested in the action, and (3) how the act or neglect of the defendant has injured their rights or affected their interests.

(b) The judgment rendered in any such action shall not, in any future proceedings, by scire facias or otherwise, bar or conclude the rights of other persons interested in the bond.

(1949 Rev., S. 7839; P.A. 82-160, S. 48.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

See Sec. 45a-144 re action on probate bond by aggrieved person.

See Sec. 52-74 re action on foreign probate bond.



Section 52-118 - Action by assignee of chose in action.

The assignee and equitable and bona fide owner of any chose in action, not negotiable, may sue thereon in his own name. Such a plaintiff shall allege in his complaint that he is the actual bona fide owner of the chose in action, and set forth when and how he acquired title.

(1949 Rev., S. 7840; P.A. 82-160, S. 36.)

History: P.A. 82-160 rephrased section.

Cited. 5 CA 427.

Omission in complaint of the averment that plaintiff was the actual and bona fide owner of the chose in action held a formal defect in pleading. 10 CS 367. Cited. 11 CS 164.



Section 52-119 - Pleading to be according to rules and orders of court.

Parties failing to plead according to the rules and orders of the court may be nonsuited or defaulted, as the case may be.

(1949 Rev., S. 7841.)

See Sec. 51-59 re hours of operation of court clerks’ offices.

See Sec. 52-190 re actions upon probate bonds and required endorsement of writ.

See Sec. 52-197 re rules governing orders to disclose facts, papers, books, documents, etc.

Judgment on the pleadings not proper in absence of responsive pleading by plaintiff to special defense. 24 CS 494.



Section 52-120 - Pleading filed by consent after expiration of time.

(a) Whenever any party or parties to a civil action, or his or their attorney, desires to file any pleading or amendment to any pleading which might properly be filed except for the fact that according to the rules of court the time within which the pleading or amendment may be filed has passed, the pleading or amendment may be filed with the clerk of the court, without an order of the court and without penalty, if the party or parties, or his or their attorney, obtains the written consent of the adverse party or parties or his or their attorney to the filing.

(b) Upon the filing of the written consent and the pleading or amendment with the clerk of the court, the pleading or amendment shall become in all respects a proper pleading for the consideration of the court, as though filed within the time prescribed by the rules of court.

(1949 Rev., S. 7842; P.A. 82-160, S. 49.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.



Section 52-121 - Pleading may be filed after expiration of time fixed, but prior to hearing on motion for default judgment or nonsuit. Judgment or penalty for failure to plead.

(a) Any pleading in any civil action may be filed after the expiration of the time fixed by statute or by any rule of court until the court has heard any motion for judgment by default or nonsuit for failure to plead which has been filed in writing with the clerk of the court in which the action is pending.

(b) No judgment of nonsuit or default, in any case in which appearance has been entered by the defendant, may be entered by the clerk of any court for failure to plead within the time fixed by statute, or by any rule of any court, until an order for it has been passed by the court after reasonable notice to the opposing counsel and hearing thereon.

(c) No penalty for failure to plead within the time provided by any rule relating to the filing of any pleading may be imposed upon any party to any action unless the failure is a violation of an order or judgment made by the court after notice and hearing thereon.

(1949 Rev., S. 7843; 1953, S. 3150d; P.A. 82-160, S. 50.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 39 CA 306.

Time for filing plea in abatement not extended. 3 CS 312; not applicable to pleadings of the same kind as others which have been disposed of. 8 CS 511. Cited. 10 CS 304. Cited. 15 CS 35. Cited. 17 CS 46. Cited. 19 CS 116. Defendant’s right to plead over after a demurrer has been sustained continues until the court has heard a proper written motion for default for failure to plead. 20 CS 17. Cited. 21 CS 352. Inapplicable to motions for disclosure of defense and judgment. 32 CS 581.

Subsec. (a):

Cited. 22 CA 4. Trial court did not abuse its discretion in precluding third-party defendant from filing special defenses where trial court finds prejudice and possible delay. 53 CA 72. Trial court did not abuse its discretion in denying defendant’s motion to set aside the default which was filed, with defendant’s answer, more than two years after the return date. 78 CA 590.



Section 52-122 - Procedure in certain actions not changed.

Sections 52-1, 52-45a, 52-45b, 52-91, 52-97 and 52-279 shall not affect flowage petitions, or proceedings in paternity, replevin, summary process, habeas corpus, mandamus, ne exeat, quo warranto, forcible entry and detainer or peaceable entry and forcible detainer, or for the payment of rewards.

(1949 Rev., S. 7844; February, 1965, P.A. 574, S. 40; P.A. 81-410, S. 13; P.A. 82-160, S. 51.)

History: 1965 act deleted obsolete reference to repealed Sec. 52-129; P.A. 81-410 deleted reference to Sec. 52-312; P.A. 82-160 rephrased section, deleted references to repealed sections and deleted “prohibition”.

Listed sections have nothing to do with appellate procedure. 15 CS 273. Cited. 17 CS 34. Cited. 36 CS 47. Cited. 38 CS 389.



Section 52-123 - Circumstantial defects not to abate pleadings.

No writ, pleading, judgment or any kind of proceeding in court or course of justice shall be abated, suspended, set aside or reversed for any kind of circumstantial errors, mistakes or defects, if the person and the cause may be rightly understood and intended by the court.

(1949 Rev., S. 7845.)

Cited. 3 CA 566; 5 CA 540; 23 CA 188; 31 CA 260. Case remanded for determination of whether naming former plaintiff in motion for deficiency judgment constituted circumstantial defect. 47 CA 459. Correction of the name of substitute plaintiff falls within category of circumstantial errors that can be cured pursuant to section. 56 CA 161. Section is a remedial statute and therefore “must be liberally construed in favor of those whom the legislature intended to benefit.” 81 CA 486. Because trade name is not an entity with legal capacity to sue, corporation had no standing to litigate merits of case when it brought an action solely in its trade name, without corporation itself being named as a party. 87 CA 474. Use of incorrect docket number is a circumstantial defect and does not deprive court of jurisdiction; statute applies to petitions for continued commitment. 92 CA 143. Plaintiff’s attorney’s failure to sign civil summons form was a circumstantial defect that did not deprive court of personal jurisdiction over defendants because the attorney directed a process server to serve defendants. 96 CA 320. Because named plaintiff used a fictitious name for itself when commencing the action, plaintiff was a fictitious entity and resulting error was not circumstantial and could not be saved under section. 136 CA 683. Section not available to save action where plaintiff conflated her legal capacity as executrix and as an individual and where plaintiff’s motion under this section was filed more than 30 days after period for amendment under Sec. 52-128 had run and after action was dismissed. 137 CA 397. Plaintiff’s use of trade name, unlike its legal name, when commencing action was not a circumstantial defect that could be cured under section. Id., 514.

The omission of the name of the issuing authority is not an error to abate the pleading. 1 CS 21. Cited. 6 CS 183; 24 CS 295. Savings clause of section does not save from a demurrer a plea in abatement which fails to pray for judgment. 34 CS 251. Cited. 38 CS 712. Listing address of property that was the subject of the zoning appeal in the citation and complaint, rather than plaintiff’s business address, was a circumstantial defect even under common law and did not deprive court of subject matter jurisdiction. 50 CS 513. Absence of a recognizance or a defective one in citation is circumstantial defect. Id.

Failure to set out address of defendant in writ is mere circumstantial defect and does not go to jurisdiction of court. 4 Conn. Cir. Ct. 468, 470, 472. Where defendant was served personally, failure to set out his address in writ is circumstantial defect and does not go to jurisdiction of court. 5 Conn. Cir. Ct. 235.



Section 52-124 and 52-125 - Plea in abatement; issue of fact; answer over. Amendment after plea in abatement.

Sections 52-124 and 52-125 are repealed.

(1949 Rev., S. 7846, 7847; 1961, P.A. 517, S. 133; P.A. 78-379, S. 26, 27.)



Section 52-126 - Action not abated on account of marriage.

An action commenced by a single person shall not abate on account of the person’s marriage. The marriage of the person may be noted on the record and the action may then proceed in the same manner as if the action was commenced after the marriage.

(1949 Rev., S. 7848; P.A. 74-77; P.A. 82-160, S. 52.)

History: P.A. 74-77 removed distinction based on sex of person commencing action, substituting “single person” for “single woman” and “such person’s marriage” for “her marriage”; P.A. 82-160 rephrased the section.



Section 52-127 - Process not to be drawn or filled out by officer.

Any process or complaint drawn or filled out by a state marshal or constable, except in such marshal’s or constable’s own cause, shall abate; but process shall not abate on account of any alteration between the time of signing and of serving it.

(1949 Rev., S. 7849; P.A. 82-160, S. 53; P.A. 00-99, S. 110, 154; P.A. 01-195, S. 59, 181.)

History: P.A. 82-160 rephrased the section; P.A. 00-99 replaced references to sheriff and deputy sheriff with state marshal, effective December 1, 2000; P.A. 01-195 made a technical change for purposes of gender neutrality, effective July 11, 2001.



Section 52-128 - Amendment of pleadings by plaintiff; costs.

The plaintiff may amend any defect, mistake or informality in the writ, complaint, declaration or petition, and insert new counts in the complaint or declaration, which might have been originally inserted therein, without costs, within the first thirty days after the return day and at any time afterwards on the payment of costs at the discretion of the court; but, after any such amendment, the defendant shall have a reasonable time to answer the same.

(1949 Rev., S. 7850; 1967, P.A. 742, S. 3.)

History: 1967 act deleted provision that amendment and insertion of new counts be within first 30 days of court to which action is returnable, substituting it be within first 30 days after return day.

Cited. 5 CA 101. Cited. 19 CA 203. Cited. 23 CA 188. Because plaintiff may amend “any defect, mistake or informality” of a pleading within thirty days of return date, an amendable summons or complaint should not be rejected by superior court clerk. 53 CA 725. Section is a curative provision allowing party to amend defective writ or complaint, permits award of costs in limited instances and makes no reference to sanctions. “Costs” defined. 85 CA 66.

Cited. 6 CS 181; Id., 381. Plaintiff entitled to amend by substituting a new defendant, where defendant originally named was an individual having the same name as the corporate defendant substituted, and such individual defendant was an executive officer and principal stockholder of the defendant corporation. 9 CS 307. Where the defect is that the sheriff of one county is named in the writ but it was served to the sheriff of another county, the defendant cannot attack this collaterally if he was in fact served. 14 CS 375. Where case is on appeal in superior court motion to amend complaint in probate court is superfluous. 24 CS 494. Cited. 38 CS 712.

Fact that ad damnum would be increased by amendment sought by plaintiff, necessitating transfer to another court, no reason to deny motion to amend. 4 Conn. Cir. Ct. 347.



Section 52-129 - Amendment of pleadings in appeals from justices.

Section 52-129 is repealed.

(1949 Rev., S. 7851; 1959, P.A. 28, S. 204.)



Section 52-130 - Amendment of defects, mistakes or informalities.

Parties may amend any defect, mistake or informality in the pleadings or other parts of the record or proceedings. When either party supposes that in any part of the pleadings he has missed the ground of his plea, and that he can plead a different plea that will save him in his cause, he may change his plea, answer, replication or rejoinder, as the case may be, and plead anew, and the other party shall have reasonable time to answer the same; and, in any case when a party amends or alters any part of the pleadings or pleads anew, if it occasions any delay in the trial or inconvenience to the other party, he shall be liable to pay costs at the discretion of the court. Any court may restrain the amendment or alteration of pleadings, so far as may be necessary to compel the parties to join issue in a reasonable time for trial.

(1949 Rev., S. 7852.)

See Sec. 52-72 re amendment of process.

See Sec. 52-190 re actions on probate bonds and required endorsement of writs.

Cited. 19 CA 280.

Power of court to restrain the amendment or alteration of pleading is to be sparingly exercised. 17 CS 47. Cited. 27 CS 63. Legislature has prescribed liberal policy toward the allowance of amendments to pleadings. 36 CS 126.



Section 52-131 - Amendment of claim against estate of insolvent debtor or deceased person.

In any hearing on the estate of an insolvent debtor or a deceased person before commissioners, or before the Superior Court on appeal from the actions of the commissioners, the claimant may amend any defect, mistake or informality in the statement of the claim, provided that he does not change the ground of action. Any such amendment in the Superior Court shall be upon such terms as to costs as the court directs.

(1949 Rev., S. 7853; P.A. 76-436, S. 126, 681; P.A. 82-160, S. 54.)

History: P.A. 76-436 deleted references to unspecified courts other than superior court, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section.

Cited. 13 CS 327. Great latitude is allowed court in permitting amendments. 15 CS 34. Cited. 22 CS 247.



Section 52-132 to 52-134 - Amendment of ad damnum clause. Relief beyond jurisdiction; transfer of action. Amendment raising damages after appeal from justice.

Sections 52-132 to 52-134, inclusive, are repealed.

(1949 Rev., S. 7854; 7855, 7862; 1959, P.A. 28, S. 109, 204; 1972, P.A. 281, S. 31; P.A. 74-183, S. 83, 291; P.A. 76-436, S. 138, 670, 681.)



Section 52-135 - Amendment of pleadings after default or demurrer overruled; costs.

The plaintiff, in any cause of action for unliquidated damages in which a default has been entered, or in which a judgment has been rendered upon a demurrer to the complaint overruled, may, at any time before final judgment, amend his complaint on the payment of costs, at the discretion of the court; but, after any such amendment, the defendant shall have a reasonable time to file an answer to the same.

(1949 Rev., S. 7856.)



Section 52-136 - Amendment from contract to tort and vice versa.

The complaint in an action brought for breach of contract may be amended so as to set forth instead a cause of action founded on a tort, arising from the same transaction or subject of action; and any complaint founded on a tort may be amended so as to set forth instead a cause of action for a breach of contract arising out of the same transaction or subject of action.

(1949 Rev., S. 7857.)

See Sec. 52-244 re circumstances under which plaintiff may not recover costs.



Section 52-137 - Amendment changing the relief sought.

If, on the trial upon an issue of fact or of law of an action in which equitable relief is demanded, it appears that the plaintiff is not entitled to equitable relief, but may be entitled to legal relief, the court may allow the complaint to be amended so as to present a proper case for legal relief. In like manner a complaint demanding legal relief may be amended to entitle the plaintiff to equitable relief.

(1949 Rev., S. 7858; P.A. 82-160, S. 55.)

History: P.A. 82-160 rephrased the section.



Section 52-138 - Amendment calling for legal relief; jury trial.

If any complaint is so amended as to call for legal instead of equitable relief, the court shall not proceed to judgment until the defendant has had a reasonable opportunity to put the issue or issues, on which the new claim for relief may be based, on the jury docket.

(1949 Rev., S. 7859.)



Section 52-139 - Set-off of mutual debts; procedure.

(a) In any action brought for the recovery of a debt, if there are mutual debts between the plaintiff or plaintiffs, or any of them, and the defendant or defendants, or any of them, one debt may be set off against the other.

(b) No debt claimed by assignment may be set off unless the plaintiff had notice, at the commencement of the action, that the debt was due the defendant.

(c) If it appears upon the trial that the plaintiff is indebted to the defendant, the court shall give judgment for the defendant to recover the balance due of the plaintiff with his costs, except that no judgment may be given against the plaintiff to recover the balance of a debt due only a part of the defendants.

(1949 Rev., S. 7860; March, 1958, P.A. 27, S. 62; 1959, P.A. 28, S. 110; P.A. 82-160, S. 56.)

History: 1959 act deleted reference to judgment by justice of the peace; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

See Sec. 37-2 re limitation on amount of interest, discount or damages for detention of money which may be recovered by a borrower.

Cited. 6 CA 106; Id., 417. Cited. 12 CA 353. Cited. 15 CA 362. Cited. 44 CA 759.

Cited. 3 Conn. Cir. Ct. 427. Unliquidated assigned claim cannot be set off in action in assumpsit. 4 Conn. Cir. Ct. 581.

Subsec. (a):

Cited. 207 C. 483.

Cited. 40 CA 536.

Subsec. (c):

Cited. 40 CA 536.



Section 52-140 - Set-off by defendant in suit by assignee.

In any action brought in his own name by the assignee of a chose in action not negotiable, the defendant, or any of the defendants, may set off, in the manner and to the extent provided in section 52-139, any mutual debt between him and the plaintiff or any of the plaintiffs, or between him and the assignors of such chose in action, or any of them.

(1949 Rev., S. 7861.)



Section 52-141 - Set-off in action for trespass or tort.

(a) In a civil action for trespass to real or personal property or for a tort, unaccompanied by force, resulting in consequential injury, a defendant may set off against any judgment rendered against him any debt which he holds, jointly or severally, against the plaintiff, subject to the conditions contained in subsections (b) and (c) of this section.

(b) (1) This section shall not apply to a civil action for damages for taking property exempt from execution.

(2) No debt which was acquired by a defendant by purchase or assignment after the accruing of the cause of action upon which the judgment is rendered may be allowed as a set-off under this section.

(3) An assignment of the judgment by the plaintiff shall not affect the right of set-off and any such assignment shall be taken subject to the right of set-off.

(4) Any such set-off shall be claimed by filing a complaint in the court in which the judgment has been rendered within twenty-four hours after final judgment.

(5) No set-off may be allowed in cases where the defendant had the right of set-off on the trial of the case.

(c) (1) The court shall make any proper set-off immediately if the debt claimed is admitted by the plaintiff or evidenced by judgment.

(2) If a claimed set-off is not admitted or evidenced by judgment and is denied by the plaintiff, it shall not be allowed unless the defendant has instituted a suit therefor prior to the rendition of judgment in the original action. If any such suit is pending at the time of rendition of judgment for the plaintiff in the original action, the court rendering judgment shall stay execution thereon until the final termination of the suit. Upon termination of the suit, the court shall allow the set-off in the original action in accordance with the amount adjudged to be due on the set-off claim in the suit.

(1949 Rev., S. 7863, 7864; P.A. 82-160, S. 57.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 26 CA 322.

Cited. 5 CS 146.

Subsec. (b):

Subdiv. (4) cited. 221 C. 912; 233 C. 460.



Section 52-142 - Joint debtors; discharge; set-off.

A discharge to one of several joint debtors, purporting to discharge him only, shall not affect the claim of the creditor against the other joint debtors. The other joint debtors may be sued for the debt and may set off any demand which could have been set off had the action been brought against all the original joint debtors.

(1949 Rev., S. 7865; P.A. 82-160, S. 58.)

History: P.A. 82-160 rephrased the section.

Subsec. (c):

Cited. 25 CA 126.






Chapter 899 - Evidence

Section 52-143 - Subpoenas for witnesses. Penalty for failure to appear and testify.

(a) Subpoenas for witnesses shall be signed by the clerk of the court or a commissioner of the Superior Court and shall be served by an officer, indifferent person or, in any criminal case in which a defendant is represented by a public defender or Division of Public Defender Services assigned counsel, by an investigator of the Division of Public Defender Services. The subpoena shall be served not less than eighteen hours prior to the time designated for the person summoned to appear, unless the court orders otherwise.

(b) Any subpoena summoning a police officer as a witness may be served upon the chief of police or any person designated by the chief of police at the appropriate police station who shall act as the agent of the police officer named in the subpoena. Service upon the agent shall be deemed to be service upon the police officer.

(c) Any subpoena summoning a correctional officer as a witness may be served upon a person designated by the Commissioner of Correction at the correctional facility where the correctional officer is assigned who shall act as the agent of the correctional officer named in the subpoena. Service upon the agent shall be deemed to be service upon the correctional officer.

(d) Subpoenas for witnesses summoned by the state, including those issued by the Attorney General or an assistant attorney general, or by any public defender or assistant public defender acting in his official capacity may contain this statement: “Notice to the person summoned: Your statutory fees as witness will be paid by the clerk of the court where you are summoned to appear, if you give the clerk this subpoena on the day you appear. If you do not appear in court on the day and at the time stated, or on the day and at the time to which your appearance may have been postponed or continued by order of an officer of the court, the court may order that you be arrested.”

(e) If any person summoned by the state, or by the Attorney General or an assistant attorney general, or by any public defender or assistant public defender acting in his official capacity, by a subpoena containing the statement as provided in subsection (d) of this section, or if any other person upon whom a subpoena is served to appear and testify in a cause pending before any court and to whom one day’s attendance and fees for traveling to court have been tendered, fails to appear and testify, without reasonable excuse, he shall be fined not more than twenty-five dollars and pay all damages to the party aggrieved; and the court or judge, on proof of the service of a subpoena containing the statement as provided in subsection (d) of this section, or on proof of the service of a subpoena and the tender of such fees, may issue a capias directed to some proper officer to arrest the witness and bring him before the court to testify.

(f) Any subpoena summoning a physician as a witness may be served upon the office manager or person in charge at the office or principal place of business of such physician who shall act as the agent of the physician named in the subpoena. Service upon the agent shall be deemed to be service upon the physician.

(1949 Rev., S. 7866; March, 1958, P.A. 27, S. 63; 1961, P.A. 378; 517, S. 41; 1967, P.A. 392; 1971, P.A. 127; P.A. 79-11; P.A. 82-160, S. 59; P.A. 84-141; P.A. 88-25; P.A. 94-30; P.A. 03-19, S. 117; 03-224, S. 9; P.A. 11-51, S. 11.)

History: 1961 acts deleted obsolete provisions for signing subpoenas and issuance of capias by justices of the peace and increased fine from $5 to not more than $25; 1967 act clarified section by adding provisions re contents of subpoena statement and re issuance of capias by court or judge “on proof of the service of a subpoena containing the aforesaid statement”; 1971 act added references to subpoenas issued by attorney general or an assistant attorney general; P.A. 79-11 added provision re manner of serving subpoena summoning a police officer; P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 84-141 amended Subsec. (a) by adding provision re time period for service of subpoena; P.A. 88-25 amended Subsec. (a) to authorize service by an investigator of the division of public defender services in any criminal case in which a defendant is represented by a public defender or special public defender; P.A. 94-30 inserted new Subsec. (c) re manner of service of a subpoena summoning a correctional officer and relettered the remaining Subsecs. accordingly (Revisor’s note: References in Subsec. (e) to former Subsec. (c) were replaced editorially by the Revisors with references to Subsec. (d)); P.A. 03-19 made a technical change in Subsec. (a), effective May 12, 2003; P.A. 03-224 added Subsec. (f) re service of subpoena summoning physician as witness, effective July 2, 2003; P.A. 11-51 amended Subsec. (a) to substitute “Division of Public Defender Services assigned counsel” for “special assistant public defender”, effective July 1, 2011 (Revisor’s note: In Subsec. (e), references to “subsection (d)” were changed editorially by the Revisors to “subsection (d) of this section” for accuracy).

See Sec. 51-35 re witnesses’ imprisonment for failure to testify and re protection against self-incrimination.

See Sec. 52-56(d) re execution or service of capias in any precinct by state marshal of any precinct.

See Sec. 52-162b re issuance of subpoena to crime victim by pro se litigant.

Cited. 5 CA 556. Cited. 8 CA 598. Cited. 33 CA 65. Cited. 40 CA 1.

Cited. 5 CS 63. Cited. 37 CS 693.

Subsec. (d):

Service of subpoena “upon” a person does not require physical acceptance of it, if the person is given notice of it and its contents. 5 CA 556.



Section 52-144 - Form of subpoena.

The form of a subpoena may be as follows:

To A. B. and C. D. of ....:

By authority of the state of Connecticut, you are hereby commanded to appear before the .... court, to be held at .... on the .... day of .... or to such day thereafter and within sixty days hereof on which the action is legally to be tried, to testify what you know in a certain civil action pending in the court, between E. F. of H., plaintiff, and G. A. of M., defendant.

Hereof fail not, under penalty of the law.

To any proper officer or indifferent person to serve and return.

Dated at H., etc.

J. K., (title of officer authorized to sign subpoena).

(1949 Rev., S. 7867; 1955, S. 3151d; P.A. 79-6; P.A. 82-160, S. 60.)

History: P.A. 79-6 required appearance within 60 rather than 30 days after subpoena; P.A. 82-160 rephrased the section.



Section 52-145 - Certain witnesses not disqualified. Credibility.

(a) A person shall not be disqualified as a witness in any action because of, (1) his interest in the outcome of the action as a party or otherwise, (2) his disbelief in the existence of a supreme being, or (3) his conviction of crime.

(b) A person’s interest in the outcome of the action or his conviction of crime may be shown for the purpose of affecting his credibility.

(1949 Rev., S. 7868; P.A. 82-160, S. 61.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 3 CA 684. Cited. 7 CA 217. Cited. 20 CA 6. Cited. 22 CA 610. Cited. 23 CA 479; Id., 692. Cited. 26 CA 157. Cited. 38 CA 815.

Credit of witness may not be attacked by showing his conviction of a crime which is not infamous, that is, for which maximum penalty cannot be more than six months in jail. 23 CS 294. Cited. 33 CS 586. Cited. 36 CS 89.

Conviction of crime of trespass inadmissible under this statute. 3 Conn. Cir. Ct. 391. Any question about previous arrests is improper because statute allows questions about convictions only in establishing credibility and reputation of witness. 6 Conn. Cir. Ct. 441.

Subsec. (a):

Cited. 198 C. 454.

Cited. 7 CA 601. Cited. 34 CA 823.

Subsec. (b):

Cited. 199 C. 255. Cited. 227 C. 389. Cited. 228 C. 412. Trial court abused discretion in barring evidence of victim’s prior felony conviction for larceny since outcome of case depended upon relative credibility of victim and defendant, and state was allowed to impeach credibility of defendant with a prior felony conviction. 245 C. 351.

Cited. 3 CA 459. Cited. 6 CA 189. Cited. 7 CA 377; Id., 445, 451. Cited. 10 CA 71. Cited. 16 CA 346. Cited. 26 CA 758. Cited. 27 CA 279. Cited. 32 CA 773. Cited. 37 CA 722. Cited. 40 CA 151. Cited. 42 CA 810. Cited. 44 CA 280; Id., 790. Cited. 45 CA 390. Cited. 46 CA 285.



Section 52-146 - Wife as a witness against her husband.

A wife may be compelled to testify in any action brought against her husband for necessaries furnished her while living apart from him.

(1949 Rev., S. 7869.)

Statute applies only when agreement does not specify time within which award must be rendered. 80 CA 1.



Section 52-146b - Privileged communications made to clergymen.

A clergyman, priest, minister, rabbi or practitioner of any religious denomination accredited by the religious body to which he belongs who is settled in the work of the ministry shall not disclose confidential communications made to him in his professional capacity in any civil or criminal case or proceedings preliminary thereto, or in any legislative or administrative proceeding, unless the person making the confidential communication waives such privilege herein provided.

(1967, P.A. 826.)



Section 52-146c - Privileged communications between psychologist and patient.

(a) As used in this section:

(1) “Person” means an individual who consults a psychologist for purposes of diagnosis or treatment;

(2) “Psychologist” means an individual licensed to practice psychology pursuant to chapter 383;

(3) “Communications” means all oral and written communications and records thereof relating to the diagnosis and treatment of a person between such person and a psychologist or between a member of such person’s family and a psychologist;

(4) “Consent” means consent given in writing by the person or his authorized representative;

(5) “Authorized representative” means (A) an individual empowered by a person to assert the confidentiality of communications which are privileged under this section, or (B) if a person is deceased, his personal representative or next of kin, or (C) if a person is incompetent to assert or waive his privileges hereunder, (i) a guardian or conservator who has been or is appointed to act for the person, or (ii) for the purpose of maintaining confidentiality until a guardian or conservator is appointed, the person’s nearest relative.

(b) Except as provided in subsection (c) of this section, in civil and criminal actions, in juvenile, probate, commitment and arbitration proceedings, in proceedings preliminary to such actions or proceedings, and in legislative and administrative proceedings, all communications shall be privileged and a psychologist shall not disclose any such communications unless the person or his authorized representative consents to waive the privilege and allow such disclosure. The person or his authorized representative may withdraw any consent given under the provisions of this section at any time in a writing addressed to the individual with whom or the office in which the original consent was filed. The withdrawal of consent shall not affect communications disclosed prior to notice of the withdrawal.

(c) Consent of the person shall not be required for the disclosure of such person’s communications:

(1) If a judge finds that any person after having been informed that the communications would not be privileged, has made the communications to a psychologist in the course of a psychological examination ordered by the court, provided the communications shall be admissible only on issues involving the person’s psychological condition;

(2) If, in a civil proceeding, a person introduces his psychological condition as an element of his claim or defense or, after a person’s death, his condition is introduced by a party claiming or defending through or as a beneficiary of the person, and the judge finds that it is more important to the interests of justice that the communications be disclosed than that the relationship between the person and psychologist be protected;

(3) If the psychologist believes in good faith that there is risk of imminent personal injury to the person or to other individuals or risk of imminent injury to the property of other individuals;

(4) If child abuse, abuse of an elderly individual or abuse of an individual who is disabled or incompetent is known or in good faith suspected;

(5) If a psychologist makes a claim for collection of fees for services rendered, the name and address of the person and the amount of the fees may be disclosed to individuals or agencies involved in such collection, provided notification that such disclosure will be made is sent, in writing, to the person not less than thirty days prior to such disclosure. In cases where a dispute arises over the fees or claims or where additional information is needed to substantiate the claim, the disclosure of further information shall be limited to the following: (A) That the person was in fact receiving psychological services, (B) the dates of such services, and (C) a general description of the types of services; or

(6) If the communications are disclosed to a member of the immediate family or legal representative of the victim of a homicide committed by the person where such person has, on or after July 1, 1989, been found not guilty of such offense by reason of mental disease or defect pursuant to section 53a-13, provided such family member or legal representative requests the disclosure of such communications not later than six years after such finding, and provided further, such communications shall only be available during the pendency of, and for use in, a civil action relating to such person found not guilty pursuant to section 53a-13.

(1969, P.A. 597, S. 13; P.A. 82-160, S. 63; P.A. 89-154, S. 1; P.A. 92-225, S. 3, 5.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 89-154 amended Subsec. (a) to redefine “person” and to add the definitions of “psychologist”, “communications”, “consent”, and “authorized representative”, amended Subsec. (b) to rephrase its provisions, to extend the prohibition on disclosure to “juvenile, probate, commitment and arbitration proceedings”, and to add provisions re the manner and effect of a withdrawal of consent, and amended Subsec. (c) to replace the introductory provision that “Relevant communications under this section shall not be privileged” with “Consent of the person shall not be required for the disclosure of such person’s communications”, deleting reference to a “clinical” psychologist in Subsec. (c)(1) and adding Subsecs. (c)(3) to (5), inclusive, re exceptions when there is risk of imminent injury to person or property, when abuse is known or suspected, and when claim is made for collection of fees for services rendered; P.A. 92-225 added Subsec. (c)(6) re exception when communications are disclosed under limited circumstances to the immediate family or legal representative of certain homicide victims.

Cited. 18 CA 273. Cited. 23 CA 98; Id., 330. Cited. 24 CA 287. Court did not violate statute by ordering disclosure of substance abuse and psychiatric treatment records of parents in case involving termination of their parental rights. 48 CA 563.



Section 52-146d - (Formerly Sec. 52-146a). Privileged communications between psychiatrist and patient. Definitions.

As used in sections 52-146d to 52-146i, inclusive:

(1) “Authorized representative” means (A) a person empowered by a patient to assert the confidentiality of communications or records which are privileged under sections 52-146c to 52-146i, inclusive, or (B) if a patient is deceased, his personal representative or next of kin, or (C) if a patient is incompetent to assert or waive his privileges hereunder, (i) a guardian or conservator who has been or is appointed to act for the patient, or (ii) for the purpose of maintaining confidentiality until a guardian or conservator is appointed, the patient’s nearest relative;

(2) “Communications and records” means all oral and written communications and records thereof relating to diagnosis or treatment of a patient’s mental condition between the patient and a psychiatrist, or between a member of the patient’s family and a psychiatrist, or between any of such persons and a person participating under the supervision of a psychiatrist in the accomplishment of the objectives of diagnosis and treatment, wherever made, including communications and records which occur in or are prepared at a mental health facility;

(3) “Consent” means consent given in writing by the patient or his authorized representative;

(4) “Identifiable” and “identify a patient” refer to communications and records which contain (A) names or other descriptive data from which a person acquainted with the patient might reasonably recognize the patient as the person referred to, or (B) codes or numbers which are in general use outside of the mental health facility which prepared the communications and records;

(5) “Mental health facility” includes any hospital, clinic, ward, psychiatrist’s office or other facility, public or private, which provides inpatient or outpatient service, in whole or in part, relating to the diagnosis or treatment of a patient’s mental condition;

(6) “Patient” means a person who communicates with or is treated by a psychiatrist in diagnosis or treatment;

(7) “Psychiatrist” means a person licensed to practice medicine who devotes a substantial portion of his time to the practice of psychiatry, or a person reasonably believed by the patient to be so qualified.

(1961, P.A. 529; 1969, P.A. 819, S. 1; P.A. 75-567, S. 36, 80; P.A. 82-160, S. 64; P.A. 89-154, S. 2.)

History: 1969 act deleted detailed provisions re privileged communications and added definitions of “consent”, “communications and records”, “mental health facility” and records which “identify” or are “identifiable”; Sec. 52-146a transferred to Sec. 52-146d in the 1969 Supplement to the General Statutes; P.A. 75-567 applied definitions to Secs. “52-146c to 52-146i” rather than to Secs. “52-146d to 52-146j”; P.A. 82-160 alphabetized the defined terms and inserted Subdiv. indicators; P.A. 89-154 applied definitions to Secs. “52-146d to 52-146i” rather than to Secs. “52-146c to 52-146i”.

Cited. 1 CA 384. Secs. 52-146d–52-146j cited. 14 CA 552. Cited. 19 CA 304. Cited. 24 CA 287. Cited. 25 CA 653; judgment reversed, see 223 C. 52. Cited. 30 CA 839. Cited. 33 CA 647. Cited. 35 CA 94; judgment reversed, see 235 C. 185. Nursing assessment containing consent form in which defendant consented to “mental health assessment and treatment” and conducted by nurse under supervision of psychiatrist is a mental health record that is privileged under Secs. 52-146d to 52-146f, inclusive. 73 CA 150.

Cited. 28 CS 57.

Subdiv. (2):

Cited. 190 C. 813.

Cited. 33 CA 253. Communications and records relating to diagnosis and treatment of an alcohol-related disorder falls within ambit of a “mental condition”. Phrase “including communications and records which occur in or are prepared at a mental health facility” interpreted as an illustrative application of phrase “wherever made”, not as a limitation on its scope; therefore trial court improperly concluded that plaintiff was required to establish that Elan, a treatment facility located in Maine, was a mental health facility as defined in Subdiv. (5) as a condition precedent to invocation of the statutory psychiatrist-patient privilege. 54 CA 663.

Subdiv. (4):

Cited. 223 C. 450.

Subdiv. (6):

Purpose of the statutory privilege is to protect a therapeutic relationship, communications that bear no relationship to the purpose for which privilege was enacted are admissible subject to normal rules of evidence. 190 C. 813.

Subdiv. (7):

Cited. 219 C. 314.



Section 52-146e - Disclosure of communications.

(a) All communications and records as defined in section 52-146d shall be confidential and shall be subject to the provisions of sections 52-146d to 52-146j, inclusive. Except as provided in sections 52-146f to 52-146i, inclusive, no person may disclose or transmit any communications and records or the substance or any part or any resume thereof which identify a patient to any person, corporation or governmental agency without the consent of the patient or his authorized representative.

(b) Any consent given to waive the confidentiality shall specify to what person or agency the information is to be disclosed and to what use it will be put. Each patient shall be informed that his refusal to grant consent will not jeopardize his right to obtain present or future treatment except where disclosure of the communications and records is necessary for the treatment.

(c) The patient or his authorized representative may withdraw any consent given under the provisions of this section at any time in a writing addressed to the person or office in which the original consent was filed. Withdrawal of consent shall not affect communications or records disclosed prior to notice of the withdrawal.

(1969, P.A. 819, S. 2, 3; P.A. 82-160, S. 65.)

History: P.A. 82-160 rephrased and reorganized section.

Psychiatric patient privilege and defendant’s right to confrontation discussed. 1 CA 384. Cited. 8 CA 216. Cited. 10 CA 103. Cited. 14 CA 552. Secs. 52-146d–52-146j also cited. Id. Cited. 15 CA 222. Cited. 17 CA 174. Cited. 18 CA 273. Cited. 19 CA 304. Cited. 20 CA 101. Cited. 24 CA 287. Cited. 25 CA 653; judgment reversed, see 223 C. 52. Cited. 30 CA 839. Cited. 33 CA 647. Cited. 35 CA 94; judgment reversed, see 235 C. 185. Need for information to institute claim creates compelling countervailing interest that requires disclosure of limited information. 50 CA 694. Cited. 52 CA 408.

Subsec. (a):

Cited. 217 C. 243. Cited. 230 C. 43.

Psychiatrist-patient privilege cannot be overridden by provisions of Sec. 19a-14(a)(10). 14 CA 552. Cited. 33 CA 253.



Section 52-146f - Consent not required for disclosure, when.

Consent of the patient shall not be required for the disclosure or transmission of communications or records of the patient in the following situations as specifically limited:

(1) Communications or records may be disclosed to other persons engaged in the diagnosis or treatment of the patient or may be transmitted to another mental health facility to which the patient is admitted for diagnosis or treatment if the psychiatrist in possession of the communications or records determines that the disclosure or transmission is needed to accomplish the objectives of diagnosis or treatment. The patient shall be informed that the communications or records will be so disclosed or transmitted. For purposes of this subsection, persons in professional training are to be considered as engaged in the diagnosis or treatment of the patients.

(2) Communications or records may be disclosed when the psychiatrist determines that there is substantial risk of imminent physical injury by the patient to himself or others or when a psychiatrist, in the course of diagnosis or treatment of the patient, finds it necessary to disclose the communications or records for the purpose of placing the patient in a mental health facility, by certification, commitment or otherwise, provided the provisions of sections 52-146d to 52-146j, inclusive, shall continue in effect after the patient is in the facility.

(3) Except as provided in section 17b-225, the name, address and fees for psychiatric services to a patient may be disclosed to individuals or agencies involved in the collection of fees for such services. In cases where a dispute arises over the fees or claims or where additional information is needed to substantiate the fee or claim, the disclosure of further information shall be limited to the following: (A) That the person was in fact a patient; (B) the diagnosis; (C) the dates and duration of treatment; and (D) a general description of the treatment, which shall include evidence that a treatment plan exists and has been carried out and evidence to substantiate the necessity for admission and length of stay in a health care institution or facility. If further information is required, the party seeking the information shall proceed in the same manner provided for hospital patients in section 4-105.

(4) Communications made to or records made by a psychiatrist in the course of a psychiatric examination ordered by a court or made in connection with the application for the appointment of a conservator by the Probate Court for good cause shown may be disclosed at judicial or administrative proceedings in which the patient is a party, or in which the question of his incompetence because of mental illness is an issue, or in appropriate pretrial proceedings, provided the court finds that the patient has been informed before making the communications that any communications will not be confidential and provided the communications shall be admissible only on issues involving the patient’s mental condition.

(5) Communications or records may be disclosed in a civil proceeding in which the patient introduces his mental condition as an element of his claim or defense, or, after the patient’s death, when his condition is introduced by a party claiming or defending through or as a beneficiary of the patient and the court or judge finds that it is more important to the interests of justice that the communications be disclosed than that the relationship between patient and psychiatrist be protected.

(6) Communications or records may be disclosed to (A) the Commissioner of Public Health in connection with any inspection, investigation or examination of an institution, as defined in subsection (a) of section 19a-490, authorized under section 19a-498, or (B) the Commissioner of Mental Health and Addiction Services in connection with any inspection, investigation or examination authorized under subsection (f) of section 17a-451.

(7) Communications or records may be disclosed to a member of the immediate family or legal representative of the victim of a homicide committed by the patient where such patient has, on or after July 1, 1989, been found not guilty of such offense by reason of mental disease or defect pursuant to section 53a-13, provided such family member or legal representative requests the disclosure of such communications or records not later than six years after such finding, and provided further, such communications shall only be available during the pendency of, and for use in, a civil action relating to such person found not guilty pursuant to section 53a-13.

(8) If a provider of behavioral health services that contracts with the Department of Mental Health and Addiction Services requests payment, the name and address of the person, a general description of the types of services provided, and the amount requested shall be disclosed to the department, provided notification that such disclosure will be made is sent, in writing, to the person at the earliest opportunity prior to such disclosure. In cases where a dispute arises over the fees or claims, or where additional information is needed to substantiate the claim, the disclosure of further information shall be limited to additional information necessary to clarify only the following: (A) That the person in fact received the behavioral health services in question, (B) the dates of such services, and (C) a general description of the types of services. Information the department receives pursuant to this subdivision shall be disclosed only to federal or state auditors and only as necessary for the purposes of auditing.

(1969, P.A. 819, S. 4; 1971, P.A. 81; P.A. 74-215, S. 2, 3; P.A. 82-160, S. 66; P.A. 84-26, S. 3; P.A. 92-225, S. 4, 5; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; June 18 Sp. Sess. P.A. 97-8, S. 82, 88; P.A. 99-178, S. 1; June Sp. Sess. P.A. 99-2, S. 21.)

History: 1971 act amended Subsec. (d) to allow disclosure of communications made or records in connection with applications for appointment of conservator by probate court and to allow disclosures in proceedings where question of incompetence because of mental illness is an issue; P.A. 74-215 amended Subsec. (c) to add exception re Sec. 17-295c and to place specific limits on disclosure of further information replacing generally stated provision which had allowed disclosure of “only such additional information as is needed to substantiate the fee or claim”; P.A. 82-160 rephrased the section, replaced alphabetic Subsec. indicators with numeric indicators and replaced numeric Subdiv. indicators with alphabetic indicators; P.A. 84-26 added Subsec. (6) re the disclosure of records pursuant to a department of health services inspection, investigation or examination of a health care institution; P.A. 92-225 added Subsec. (7) re the disclosure under limited circumstances to the immediate family or legal representative of certain homicide victims; P.A. 93-381 substituted commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 added new Subdiv. (8) re disclosure by providers of behavioral health services, effective July 1, 1997; P.A. 99-178 added Subdiv. (6)(B) re disclosure to Commissioner of Mental Health and Addiction Services under Sec. 17a-451(f); June Sp. Sess. P.A. 99-2 amended Subdiv. (8) by replacing “not less than thirty days” with “at the earliest opportunity”.

Cited. 1 CA 384. Cited. 14 CA 552. Secs. 52-146d–52-146j also cited. Id. Cited. 19 CA 304. Cited. 24 CA 287. Cited. 35 CA 94; judgment reversed, see 235 C. 185. Disclosure of patient’s name, address and social security number not precluded when purpose is to bring suit against patient for assault and battery. 50 CA 654.

Subsec. (4):

Cited. 190 C. 813. Cited. 201 C. 517.

Subsec. (5):

Cited. 190 C. 813. Cited. 231 C. 922. Legislature did not intend to authorize a subrogee to obtain a subrogor’s confidential psychiatric records in a subrogation action wherein subrogor is not a party; judgment of appellate court in Home Ins. Co. v. Aetna Life and Casualty Co., 35 CA 94, reversed. 235 C. 185.

Cited. 30 CA 839.

Cited. 44 CS 468.

Subsec. (6):

Does not apply to investigations of individual psychiatrists. 14 CA 552.



Section 52-146g - Access to communications and records by persons engaged in research.

(a) A person engaged in research may have access to psychiatric communications and records which identify patients where needed for such research, if such person’s research plan is first submitted to and approved by the director of the mental health facility or his designee.

(b) The communications and records shall not be removed from the mental health facility which prepared them. Coded data or data which does not identify a patient may be removed from a mental health facility, provided the key to the code shall remain on the premises of the facility.

(c) The mental health facility and the person doing the research shall be responsible for the preservation of the anonymity of the patients and shall not disseminate data which identifies a patient except as provided by sections 52-146d to 52-146j, inclusive.

(1969, P.A. 819, S. 5; P.A. 82-160, S. 67.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 1 CA 384. Secs. 52-146d–52-146j cited. 14 CA 552. Cited. 19 CA 304. Cited. 24 CA 287.



Section 52-146h - Transfer of information to Commissioner of Mental Health and Addiction Services. Storage of records and communications.

(a) Any facility or individual under contract with the Department of Mental Health and Addiction Services to provide behavioral health services shall transmit information and records, if requested, to the Commissioner of Mental Health and Addiction Services pursuant to his obligation under section 17a-451 to maintain the overall responsibility for the care and treatment of persons with psychiatric disorders or substance use disorders. The Commissioner of Mental Health and Addiction Services may collect and use the information and records for administration, planning or research, subject to the provisions of section 52-146g. The Commissioner of Mental Health and Addiction Services may enter into contracts within the state and into interstate compacts for the efficient storage and retrieval of the information and records.

(b) Identifiable data shall be removed from all information and records before issuance from the individual or facility which prepared them, and a code, the key to which shall remain in possession of the issuing facility and be otherwise available only to the Commissioner of Mental Health and Addiction Services for purposes of planning, administration or research, shall be the exclusive means of identifying patients. The key to the code shall not be available to any data banks in which the information is stored or to any other persons, corporations or agencies, private or governmental.

(1969, P.A. 819, S. 6; P.A. 82-160, S. 68; P.A. 95-257, S. 11, 13, 58; June 18 Sp. Sess. P.A. 97-8, S. 31, 88.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 95-257 replaced Commissioner, Department and Board of Mental Health with Commissioner, Department and Board of Mental Health and Addiction Services, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-8 amended Subsec. (a) to apply section to individuals under contract with the department to provide behavioral health services, to delete provision re approval of Board of Mental Health and Addiction Services and to replace reference to the mentally ill with reference to persons with psychiatric or substance abuse disorders and amended Subsec. (b) to change “mental health facility” to “individual or facility”, effective July 1, 1997.

Cited. 1 CA 384. Secs. 52-146d–52-146j cited. 14 CA 552. Cited. 19 CA 304. Cited. 24 CA 287.



Section 52-146i - Labeling of confidential records.

All written communications or records disclosed to another person or agency shall bear the following statement: “The confidentiality of this record is required under chapter 899 of the Connecticut general statutes. This material shall not be transmitted to anyone without written consent or other authorization as provided in the aforementioned statutes.” A copy of the consent form specifying to whom and for what specific use the communication or record is transmitted or a statement setting forth any other statutory authorization for transmittal and the limitations imposed thereon shall accompany such communication or record. In cases where the disclosure is made orally, the person disclosing the information shall inform the recipient that such information is governed by the provisions of sections 52-146d to 52-146j, inclusive.

(1969, P.A. 819, S. 7.)

Cited. 1 CA 384. Secs. 52-146d–52-146j cited. 14 CA 552. Cited. 19 CA 304. Cited. 24 CA 287.



Section 52-146j - Judicial relief.

(a) Any person aggrieved by a violation of sections 52-146d to 52-146j, inclusive, may petition the superior court for the judicial district in which he resides, or, in the case of a nonresident of the state, the superior court for the judicial district of Hartford, for appropriate relief, including temporary and permanent injunctions, and the petition shall be privileged with respect to assignment for trial.

(b) Any person aggrieved by a violation of sections 52-146d to 52-146j, inclusive, may prove a cause of action for civil damages.

(1969, P.A. 819, S. 8; P.A. 78-280, S. 2, 6, 127; P.A. 82-160, S. 69; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 78-280 substituted “judicial district” for “county” generally and “the judicial district of Hartford-New Britain” for “Hartford county”; P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.

Cited. 1 CA 384. Cited. 14 CA 552. Cited. 19 CA 304.



Section 52-146k - Privileged communications between victim and domestic violence counselor or sexual assault counselor.

(a) As used in this section:

(1) “Domestic violence agency” means any office, shelter, host home or agency offering assistance to victims of domestic violence through crisis intervention, emergency shelter referral and medical and legal advocacy, and which meets the Department of Social Services criteria of service provision for such agencies.

(2) “Domestic violence counselor” means any person engaged in a domestic violence agency (A) who has undergone a minimum of twenty hours of training which shall include, but not be limited to, the dynamics of domestic violence, crisis intervention, communication skills, working with diverse populations, an overview of the state criminal justice system and information about state and community resources for victims of domestic violence, (B) who is certified as a counselor by the domestic violence agency that provided such training, (C) who is under the control of a direct service supervisor of a domestic violence agency, and (D) whose primary purpose is the rendering of advice, counsel and assistance to, and the advocacy of the cause of, victims of domestic violence.

(3) “Confidential communication” means information transmitted between a victim of domestic violence or a victim of a sexual assault and a domestic violence counselor or a sexual assault counselor in the course of that relationship and in confidence by a means which, so far as the victim is aware, does not disclose the information to a third person other than any person who is present to further the interests of the victim in the consultation or any person to whom disclosure is reasonably necessary for the transmission of the information or for the accomplishment of the purposes for which such counselor is consulted, and includes all information received by, and any advice, report or working paper given or made by, such counselor in the course of the relationship with the victim.

(4) “Rape crisis center” means any office, institution or center offering assistance to victims of sexual assault and their families through crisis intervention, medical and legal advocacy and follow-up counseling.

(5) “Sexual assault counselor” means (A) any person engaged in a rape crisis center who (i) has undergone a minimum of twenty hours of training which shall include, but not be limited to, the dynamics of sexual assault and incest, crisis intervention, communication skills, working with diverse populations, an overview of the state criminal justice system, information about hospital and medical systems and information about state and community resources for sexual assault victims, (ii) is certified as a counselor by the sexual assault center which has provided such training, (iii) is under the control of a direct services supervisor of a rape crisis center, and (iv) whose primary purpose is the rendering of advice, counseling and assistance to, and the advocacy of the cause of, victims of sexual assault, or (B) any member of the armed forces of the state or the United States who is trained and certified as a victim advocate or a sexual assault prevention coordinator in accordance with the military’s sexual assault prevention and response program.

(6) “Victim” means any person who consults a domestic violence counselor or a sexual assault counselor for the purpose of securing advice, counseling or assistance concerning a mental, physical or emotional condition caused by domestic violence or a sexual assault.

(b) On or after October 1, 1983, a domestic violence counselor or a sexual assault counselor shall not disclose any confidential communications made to such counselor at any time by a victim in any civil or criminal case or proceeding or in any legislative or administrative proceeding unless the victim making the confidential communications waives the privilege, provided under no circumstances shall the location of the domestic violence agency or rape crisis center or the identity of the domestic violence counselor or sexual assault counselor be disclosed in any civil or criminal proceeding. Any request made on or after October 1, 1983, by the defendant or the state for such confidential communications shall be subject to the provisions of this subsection.

(c) When a victim is deceased or has been adjudged incompetent by a court of competent jurisdiction, the guardian of the victim or the executor or administrator of the estate of the victim may waive the privilege established by this section.

(d) A minor may knowingly waive the privilege established by this section. In any instance where the minor is, in the opinion of the court, incapable of knowingly waiving the privilege, the parent or guardian of the minor may waive the privilege on behalf of the minor, provided the parent or guardian is not the defendant and does not have a relationship with the defendant such that the parent or guardian has an interest in the outcome of the proceeding.

(e) The privilege established by this section shall not apply: (1) In matters of proof concerning chain of custody of evidence; (2) in matters of proof concerning the physical appearance of the victim at the time of the injury; or (3) where the domestic violence counselor or sexual assault counselor has knowledge that the victim has given perjured testimony and the defendant or the state has made an offer of proof that perjury may have been committed by the victim.

(f) The failure of any party to testify as a witness pursuant to the provisions of this section shall not result in an inference unfavorable to the state’s cause or to the cause of the defendant.

(P.A. 83-429; P.A. 85-112; P.A. 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 12-90, S. 2; 12-197, S. 6; P.A. 13-214, S. 13.)

History: P.A. 85-112 amended Subsec. (b) by adding provision that communications made to counselor at any time are privileged communications on or after October 1, 1983; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 12-90 amended Subsec. (a)(5) to redefine “sexual assault counselor”, effective June 6, 2012; P.A. 12-197 amended Subsec. (a)(4) to redefine “rape crisis center”; P.A. 13-214 amended Subsec. (a) to substitute definition of “domestic violence agency” for definition of “battered women’s center” in Subdiv. (1), substitute definition of “domestic violence counselor” for definition of “battered women’s counselor” in Subdiv. (2) and substitute references to victims of domestic violence for references to battered women, and made technical and conforming changes.



Section 52-146l - Disclosure of privileged communication by interpreter prohibited.

Any confidential communication which is deemed to be privileged under any provision of the general statutes or under the common law made by a person with the assistance of an interpreter shall not be disclosed by such interpreter in any civil or criminal case or proceeding or in any legislative or administrative proceeding, unless the person making the confidential communication waives such privilege.

(P.A. 83-395, S. 1.)



Section 52-146m - Communication made by or to deaf or hearing impaired person with assistance of operator of special telecommunications equipment deemed privileged.

Any communication made by or to a deaf or hearing impaired person with the assistance of a person operating special telecommunications equipment capable of serving the needs of deaf or hearing impaired persons shall be deemed to be confidential and privileged and shall not be disclosed by such operator in any civil or criminal case or proceeding or in any legislative or administrative proceeding, unless the person making the confidential communication waives such privilege.

(P.A. 83-314.)



Section 52-146n - Disclosure of confidential communications between Judicial Department employee and employee assistance program counselor prohibited. Information re participation in employee assistance program.

(a) For purposes of this section:

(1) “Employee assistance program counselor” means any person engaged in directing or staffing any employee assistance program which may be established by the Supreme Court upon recommendation of the Chief Court Administrator for the employees of the Judicial Department;

(2) “Confidential communications” means all oral and written communications transmitted in confidence between an employee of the Judicial Department and an employee assistance program counselor in the course of their relationship in the employee assistance program and all records prepared by the counselor in the course of that relationship with such employee; and

(3) “Employees of the Judicial Department” means full-time and part-time employees of the Judicial Department including judges of the Supreme Court, Appellate Court and Superior Court but excluding the employees and judges of the probate courts.

(b) No employee assistance program counselor shall disclose any confidential communications to any third person, other than a person to whom disclosure is reasonably necessary for the accomplishment of the purposes for which such counselor is consulted, or in any civil or criminal case or proceeding or in any legislative or administrative proceeding, unless the employee making the confidential communication waives the privilege.

(c) No person in any civil or criminal case or proceeding or in any legislative or administrative proceeding may request or require information from any employee of the Judicial Department relating to an employee’s participation in an employee assistance program, including whether or not such employee at any time participated in such employee assistance program.

(P.A. 88-190.)



Section 52-146o - Disclosure of patient communication or information by physician, surgeon or health care provider prohibited.

(a) Except as provided in sections 52-146c to 52-146j, inclusive, sections 52-146p, 52-146q and 52-146s, and subsection (b) of this section, in any civil action or any proceeding preliminary thereto or in any probate, legislative or administrative proceeding, a physician or surgeon, licensed pursuant to section 20-9, or other licensed health care provider, shall not disclose (1) any communication made to him or her by, or any information obtained by him or her from, a patient or the conservator or guardian of a patient with respect to any actual or supposed physical or mental disease or disorder, or (2) any information obtained by personal examination of a patient, unless the patient or that patient’s authorized representative explicitly consents to such disclosure.

(b) Consent of the patient or the patient’s authorized representative shall not be required for the disclosure of such communication or information (1) pursuant to any statute or regulation of any state agency or the rules of court, (2) by a physician, surgeon or other licensed health care provider against whom a claim has been made, or there is a reasonable belief will be made, in such action or proceeding, to the physician’s, surgeon’s or other licensed health care provider’s attorney or professional liability insurer or such insurer’s agent for use in the defense of such action or proceeding, (3) to the Commissioner of Public Health for records of a patient of a physician, surgeon or health care provider in connection with an investigation of a complaint, if such records are related to the complaint, or (4) if child abuse, abuse of an elderly individual, abuse of an individual who is physically disabled or incompetent or abuse of an individual with intellectual disability is known or in good faith suspected.

(P.A. 90-177; P.A. 91-141; P.A. 96-47, S. 13; P.A. 11-129, S. 20; P.A. 13-208, S. 63.)

History: P.A. 91-141 rephrased provisions re exceptions to the prohibition on disclosure and added Subsec. (b)(2) and (3) re disclosure to the attorney or professional liability insurer of a physician, surgeon or licensed health care provider and disclosure when abuse of certain individuals is known or suspected; P.A. 96-47 deleted “or other licensed health care provider” in Subsec. (a), adding reference to definitions in Sec. 20-7b(b) and inserted new Subsec. (b)(3) authorizing disclosure to Commissioner of Public Health, renumbering former Subdiv. as Subdiv. (4) (Revisor’s note: In Subsec. (a) the phrase “..., a physician, surgeon, as defined in ...” was changed editorially by the Revisors to “..., a physician or surgeon, as defined in ...”); pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (b); P.A. 13-208 amended Subsec. (a) by adding reference to Secs. 52-146p, 52-146q and 52-146s, substituting reference to Sec. 20-9 for reference to Sec. 20-7b(b), adding provision re other licensed health care provider and making technical changes, and amended Subsec. (b) by making technical changes.



Section 52-146p - Disclosure of privileged communications between marital and family therapist and person consulting such therapist prohibited. Exceptions.

(a) As used in this section:

(1) “Person” means an individual who consults a marital and family therapist for purposes of diagnosis or treatment;

(2) “Marital and family therapist” means an individual certified as a marital and family therapist pursuant to chapter 383a;

(3) “Communications” means all oral and written communications and records thereof relating to the diagnosis and treatment of a person between such person and a marital and family therapist or between a member of such person’s family and a marital and family therapist;

(4) “Consent” means consent given in writing by the person or his authorized representative;

(5) “Authorized representative” means (A) an individual empowered by a person to assert the confidentiality of communications which are privileged under this section, or (B) if a person is deceased, his personal representative or next of kin, or (C) if a person is incompetent to assert or waive his privileges under this section, (i) a guardian or conservator who has been or is appointed to act for the person, or (ii) for the purpose of maintaining confidentiality until a guardian or conservator is appointed, the person’s nearest relative.

(b) Except as provided in subsection (c) of this section, all communications shall be privileged and a marital and family therapist shall not disclose any such communications unless the person or his authorized representative consents to waive the privilege and allow such disclosure. In circumstances where more than one person in a family is receiving therapy, each such family member shall consent to the waiver. In the absence of such a waiver from each such family member, a marital and family therapist shall not disclose communications with any family member. The person or his authorized representative may withdraw any consent given under the provisions of this section at any time in a writing addressed to the individual with whom or the office in which the original consent was filed. The withdrawal of consent shall not affect communications disclosed prior to notice of the withdrawal.

(c) Consent of the person shall not be required for the disclosure of such person’s communications:

(1) Where mandated by any other provision of the general statutes;

(2) Where a marital and family therapist believes in good faith that the failure to disclose such communications presents a clear and present danger to the health or safety of any individual;

(3) Where a marital and family therapist makes a claim for collection of fees for services rendered, the name and address of the person and the amount of the fees may be disclosed to individuals or agencies involved in such collection, provided notification that such disclosure will be made is sent, in writing, to the person not less than thirty days prior to such disclosure. In cases where a dispute arises over the fees or claims or where additional information is needed to substantiate the claim, the disclosure shall be limited to the following: (A) That the person was receiving services from a marital and family therapist, (B) the dates of such services, and (C) a general description of the types of services.

(P.A. 92-225, S. 1, 5.)



Section 52-146q - Disclosure of confidential communications between social worker and person consulting such social worker prohibited. Exceptions.

(a) As used in this section:

(1) “Person” means an individual who consults a social worker for purposes of evaluation or treatment;

(2) “Social worker” means an individual licensed as a clinical social worker pursuant to chapter 383b or an individual reasonably believed by the person to be so licensed;

(3) “Communications and records” means all oral and written communications and records thereof relating to the evaluation or treatment of a person between such person and a social worker, or between a member of such person’s family and a social worker, or between such person or a member of such person’s family and an individual participating under the supervision of a social worker in the accomplishment of the objectives of evaluation or treatment, wherever made;

(4) “Consent” means consent given in writing by the person or his authorized representative;

(5) “Authorized representative” means (A) an individual empowered by a person to assert the confidentiality of communications and records under this section, or (B) if a person is deceased, his administrator or executor or, in the absence of such fiduciary, his next of kin, or (C) if a person has been declared incompetent to assert or waive his privileges under this section, a guardian or conservator who is duly appointed to act for the person;

(6) “Mental health facility” includes any hospital, clinic, ward, social worker’s office or other facility, public or private, which provides inpatient or outpatient service, in whole or in part, relating to the diagnosis or treatment of a person’s mental condition.

(b) All communications and records shall be confidential and, except as provided in subsection (c) of this section, a social worker shall not disclose any such communications and records unless the person or his authorized representative consents to such disclosure. Any consent given shall specify the individual or agency to which the communications and records are to be disclosed, the scope of the communications and records to be disclosed, the purpose of the disclosure and the expiration date of the consent. A copy of the consent form shall accompany any communications and records disclosed. The person or his authorized representative may withdraw any consent given under the provisions of this section at any time by written notice to the individual with whom or the office in which the original consent was filed. The withdrawal of consent shall not affect communications and records disclosed prior to notice of the withdrawal, except that such communications and records may not be redisclosed after the date of the notice of withdrawal.

(c) Consent of the person shall not be required for the disclosure or transmission of such person’s communications and records in the following situations as specifically limited:

(1) Communications and records may be disclosed to other individuals engaged in the diagnosis or treatment of the person or may be transmitted to a mental health facility to which the person is admitted for diagnosis or treatment if the social worker in possession of the communications and records determines that the disclosure or transmission is needed to accomplish the objectives of diagnosis or treatment, or when a social worker, in the course of evaluation or treatment of the person, finds it necessary to disclose the communications and records for the purpose of referring the person to a mental health facility. The person shall be informed that the communications and records have been so disclosed or transmitted. For purposes of this subdivision, individuals in professional training are to be considered as engaged in the diagnosis or treatment of the person.

(2) Communications and records may be disclosed when a social worker determines that there is a substantial risk of imminent physical injury by the person to himself or others, or when disclosure is otherwise mandated by any provision of the general statutes.

(3) Communications and records made in the course of an evaluation ordered by a court may be disclosed at judicial proceedings in which the person is a party provided the court finds that the person has been informed before making the communications that any communications and records may be so disclosed and provided further that communications and records shall be admissible only on issues involving the person’s mental condition.

(4) Communications and records may be disclosed in a civil proceeding in which the person introduces his mental condition as an element of his claim or defense or, after the person’s death, when his condition is introduced by a party claiming or defending through or as a beneficiary of the person. For any disclosure under this subdivision, the court shall find that it is more important to the interests of justice that the communications and records be disclosed than that the relationship between the person and the social worker be protected.

(5) If a social worker makes a claim for collection of fees for services rendered, the name and address of the person and the amount of the fees may be disclosed to individuals or agencies involved in such collection, provided written notification that such disclosure will be made is sent to the person not less than thirty days prior to such disclosure. In cases where a dispute arises over the fees or claims or where additional information is needed to substantiate the fees or claims, the disclosure of further information shall be limited to the following: (A) That the person did in fact receive the services of the social worker, (B) the dates and duration of such services, and (C) a general description of the types of services.

(P.A. 92-225, S. 2, 5; P.A. 95-116, S. 9.)

History: P.A. 95-116 redefined “social worker”, changing reference to “certified independent” social workers to “licensed clinical” social workers.

Subsec. (c):

Subdiv. (2) is unambiguous and does not permit in-court testimony by a social worker; communications and records are both confidential and not subject to disclosure, except as “specifically limited” by Subsec. 291 C. 642.



Section 52-146r - Disclosure of confidential communications between government attorney and public official or employee of public agency prohibited.

(a) As used in this section:

(1) “Authorized representative” means an individual empowered by a public agency to assert the confidentiality of communications that are privileged under this section;

(2) “Confidential communications” means all oral and written communications transmitted in confidence between a public official or employee of a public agency acting in the performance of his or her duties or within the scope of his or her employment and a government attorney relating to legal advice sought by the public agency or a public official or employee of such public agency from that attorney, and all records prepared by the government attorney in furtherance of the rendition of such legal advice;

(3) “Government attorney” means a person admitted to the bar of this state and employed by a public agency or retained by a public agency or public official to provide legal advice to the public agency or a public official or employee of such public agency; and

(4) “Public agency” means “public agency” as defined in section 1-200.

(b) In any civil or criminal case or proceeding or in any legislative or administrative proceeding, all confidential communications shall be privileged and a government attorney shall not disclose any such communications unless an authorized representative of the public agency consents to waive the privilege and allow such disclosure.

(P.A. 99-179, S. 1.)



Section 52-146s - Disclosure of confidential information between professional counselor and person consulting such professional counselor prohibited. Exceptions.

(a) As used in this section:

(1) “Person” means an individual who consults a professional counselor for purposes of diagnosis or treatment;

(2) “Professional counselor” means an individual licensed as a professional counselor pursuant to chapter 383c;

(3) “Communications” means all oral and written communications and records thereof relating to the diagnosis and treatment of a person between such person and a professional counselor or between a member of such person’s family and a professional counselor;

(4) “Consent” means consent given in writing by the person or such person’s authorized representative;

(5) “Authorized representative” means (A) an individual empowered by a person to assert the confidentiality of communications which are privileged under this section, or (B) if a person is deceased, the personal representative or next of kin of such person, or (C) if a person is incompetent to assert or waive such person’s privileges hereunder, (i) a guardian or conservator who has been or is appointed to act for the person, or (ii) for the purpose of maintaining confidentiality until a guardian or conservator is appointed, the person’s nearest relative.

(b) Except as provided in subsection (c) of this section, a professional counselor shall not disclose any such communications unless the person or the authorized representative of such person consents to waive the privilege and allow such disclosure. The person or the authorized representative of such person may withdraw any consent given under the provisions of this section at any time in writing addressed to the individual with whom or the office in which the original consent was filed. The withdrawal of consent shall not affect communications disclosed prior to notice of the withdrawal.

(c) Consent of the person shall not be required for the disclosure of such person’s communications:

(1) If a judge finds that a person, after having been informed that the communications would not be privileged, has made the communications to a professional counselor in the course of a mental health assessment ordered by the court, provided the communications shall be admissible only on issues involving the person’s mental health condition;

(2) If, in a civil proceeding, a person introduces such person’s mental health condition as an element of the claim or defense of such person or, after a person’s death, the condition of such person is introduced by a party claiming or defending through or as a beneficiary of the person, and the judge finds that it is more important to the interests of justice that the communications be disclosed than that the relationship between the person and professional counselor be protected;

(3) Where mandated by any other provision of the general statutes;

(4) Where the professional counselor believes in good faith that the failure to disclose such communication presents a clear and present danger to the health or safety of any individual;

(5) If the professional counselor believes in good faith that there is risk of imminent personal injury to the person or to other individuals or risk of imminent injury to the property of other individuals;

(6) If child abuse, abuse of an elderly individual or abuse of an individual who is disabled or incompetent is known or in good faith suspected; or

(7) Where a professional counselor makes a claim for collection of fees for services rendered, the name and address of the person and the amount of the fees may be disclosed to individuals or agencies involved in such collection, provided notification that such disclosure will be made is sent, in writing, to the person not less than thirty days prior to such disclosure. In cases where a dispute arises over the fees or claims or where additional information is needed to substantiate the claim, the disclosure of further information shall be limited to the following: (A) That the person was in fact receiving professional counseling, (B) the dates of such services, and (C) a general description of the types of services.

(P.A. 00-190.)



Section 52-146t - Protection from compelled disclosure of information obtained by news media.

(a) As used in this section:

(1) “Information” has its ordinary meaning and includes, but is not limited to, any oral, written or pictorial material, whether or not recorded, including any notes, outtakes, photographs, video or sound tapes, film or other data of whatever sort in any medium; and

(2) “News media” means:

(A) Any newspaper, magazine or other periodical, book publisher, news agency, wire service, radio or television station or network, cable or satellite or other transmission system or carrier, or channel or programming service for such station, network, system or carrier, or audio or audiovisual production company that disseminates information to the public, whether by print, broadcast, photographic, mechanical, electronic or any other means or medium;

(B) Any person who is or has been an employee, agent or independent contractor of any entity specified in subparagraph (A) of this subdivision and is or has been engaged in gathering, preparing or disseminating information to the public for such entity, or any other person supervising or assisting such person with gathering, preparing or disseminating information; or

(C) Any parent, subsidiary, division or affiliate of any person or entity specified in subparagraph (A) or (B) of this subdivision to the extent the subpoena or other compulsory process seeks the identity of a source or the information described in subsection (b) of this section.

(b) No judicial, executive or legislative body with the power to issue a subpoena or other compulsory process may compel the news media to testify concerning, or to produce or otherwise disclose, any information obtained or received, whether or not in confidence, by the news media in its capacity in gathering, receiving or processing information for potential communication to the public, or the identity of the source of any such information, or any information that would tend to identify the source of any such information, unless such judicial, executive or legislative body complies with the provisions of subsections (c) to (e), inclusive, of this section.

(c) Prior negotiations with the news media shall be pursued in all matters in which the issuance of a subpoena to, or the initiation of other compulsory process against, the news media is contemplated for information described in subsection (b) of this section or the identity of the source of such information, or any information that would tend to identify the source of any such information.

(d) If the news media and the party seeking to compel disclosure of information described in subsection (b) of this section or the identity of the source of any such information, or any information that would tend to identify the source of any such information, fail to reach a resolution, a court may compel disclosure of such information or the identity of the source of such information only if the court finds, after notice to and an opportunity to be heard by the news media, that the party seeking such information or the identity of the source of such information has established by clear and convincing evidence:

(1) That (A) in a criminal investigation or prosecution, based on information obtained from other sources than the news media, there are reasonable grounds to believe that a crime has occurred, or (B) in a civil action or proceeding, based on information obtained from other sources than the news media, there are reasonable grounds to sustain a cause of action; and

(2) That (A) the information or the identity of the source of such information is critical or necessary to the investigation or prosecution of a crime or to a defense thereto, or to the maintenance of a party’s claim, defense or proof of an issue material thereto, (B) the information or the identity of the source of such information is not obtainable from any alternative source, and (C) there is an overriding public interest in the disclosure.

(e) A court of this state shall apply the procedures and standards specified by this section to any subpoena or other compulsory process whether it arises from or is associated with a proceeding under the laws of this state or any other jurisdiction, except that with respect to a proceeding arising under the laws of another jurisdiction, a court of this state shall not afford lesser protection to the news media than that afforded by such other jurisdiction. No subpoena or compulsory process arising from or associated with a proceeding under the laws of another jurisdiction shall be enforceable in this state unless a court in this state has personal jurisdiction over the person or entity against which enforcement is sought.

(f) The provisions of subsection (b) of this section protecting from compelled disclosure information described in said subsection and the identity of the source of any such information shall also apply if a subpoena is issued to, or other compulsory process is initiated against, a third party that seeks information concerning business transactions between such third party and the news media for the purpose of obtaining information described in said subsection or discovering the identity of a source of any such information. Whenever a subpoena is issued to, or other compulsory process is initiated against, a third party that seeks information concerning business transactions between such third party and the news media, the affected news media shall be given reasonable and timely notice of the subpoena or compulsory process before it is executed or initiated, as the case may be, and an opportunity to be heard.

(g) Publication or dissemination by the news media of information described in subsection (b) of this section, or a portion thereof, shall not constitute a waiver of the protection from compelled disclosure provided in said subsection with respect to any information that is not published or disseminated.

(h) Any information obtained in violation of the provisions of this section, and the identity of the source of such information, shall be inadmissible in any action, proceeding or hearing before any judicial, executive or legislative body.

(i) Whenever any person or entity seeks the disclosure from the news media of information that is not protected against compelled disclosure pursuant to subsection (b) of this section, such person or entity shall pay the actual cost that would be incurred by the news media in making a copy of such information if a subpoena or other compulsory process was not available, and may not use a subpoena or other compulsory process as a means to avoid paying such actual cost.

(j) Nothing in subsections (a) to (i), inclusive, of this section shall be construed to deny or infringe the rights of an accused in a criminal prosecution guaranteed under the sixth amendment to the Constitution of the United States and article twenty-ninth of the amendments to the Constitution of the state of Connecticut.

(P.A. 06-140, S. 1–8.)



Section 52-146u - Disclosure of confidential communication between public defender and represented person prohibited.

(a) As used in this section:

(1) “Person” means an indigent defendant, as defined in section 51-297;

(2) “Confidential communications” means all oral and written communications transmitted in confidence between a public defender and a person the public defender has been appointed to provide legal representation to relating to legal advice sought by the person and all records prepared by the public defender in furtherance of the rendition of such legal advice; and

(3) “Public defender” means the Chief Public Defender, Deputy Chief Public Defender, public defenders, assistant public defenders, deputy assistant public defenders, Division of Public Defender Services assigned counsel and the employees of the Division of Public Defender Services.

(b) In any civil or criminal case or proceeding or in any legislative or administrative proceeding, all confidential communications shall be privileged and a public defender shall not disclose any such communications unless the person who is represented by the public defender provides informed consent, as defined in the Rules of Professional Conduct, to waive the privilege and allow such disclosure.

(P.A. 11-51, S. 12.)

History: P.A. 11-51 effective July 1, 2011.



Section 52-147 - Written statements in actions to recover damages for personal injuries.

In any action to recover damages for personal injuries no written statement concerning the facts out of which the cause of action arose given by either party to the other, or to his agent, attorney or insurer, shall be admissible in evidence unless the name and address of the person taking such statement appears thereon and unless a copy thereof is retained by the party giving such statement or delivered to him at the time such statement was given or within thirty days thereafter.

(1949 Rev., S. 7870; 1959, P.A. 541.)

History: 1959 act required name and address of person taking statement.

Work-product privilege is accorded only to product of lawyers; hence statement obtained by claims adjuster of defendant’s insurer from defendant operator was ordered produced upon plaintiff’s motion for disclosure and production. 28 CS 212.

A printed form sent by defendant’s liability insurer to plaintiffs and filled out by them was properly excluded from evidence in personal injury action of named plaintiff because no copy was given to him as required by this section. 3 Conn. Cir. Ct. 366.



Section 52-148 - Depositions in civil actions and probate proceedings.

Section 52-148 is repealed.

(1949 Rev., S. 7871; 1955, S. 3152d; 1957, P.A. 212; 1961, P.A. 505, S. 1; 1963, P.A. 98; 642, S. 83; P.A. 76-80, S. 2, 3; 76-273, S. 6.)



Section 52-148a - Taking of depositions. When court order necessary.

(a) Any party in a civil action or probate proceeding may, after the commencement of such action or proceeding, take the testimony of any person by deposition.

(b) If the party initiating the action or proceeding seeks to take a deposition prior to the expiration of twenty days after the return day in civil actions or prior to twenty days after service of the notice of deposition in a probate proceeding, he shall obtain an order of the court, except such order shall not be required (1) if an adverse party has served a notice of taking a deposition or otherwise sought discovery, or (2) if special notice has been given as provided in subsection (b) of section 52-148b.

(c) The deposition of a person confined in prison may be taken only by an order of the court on such terms as the court prescribes.

(P.A. 76-273, S. 1.)

Cited. 25 CA 126.



Section 52-148b - Notice of taking of deposition.

(a) No party may take the deposition of any person unless he has first given reasonable written notice to each adverse party or his known agent or attorney of the time and place for taking the deposition and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs. Such notice shall be served by an indifferent person at the usual place of abode of each person entitled to notice or by mailing such notice to him by certified mail.

(b) An order of the court is not required for the taking of a deposition by the party initiating a civil action or probate proceeding if the notice (1) states that the person to be examined is about to go out of this state, or is bound on a voyage to sea, and will be unavailable for examination unless his deposition is taken before expiration of the twenty-day period, and (2) sets forth facts to support such statements. The attorney for the party seeking to take the deposition shall sign the notice, and his signature constitutes a certification by him that to the best of his knowledge, information, and belief the statement and supporting facts are true.

(c) Whenever the whereabouts of any adverse party is unknown, a deposition may be taken pursuant to section 52-148a after such notice as the court, in which such deposition is to be used, or, when such court is not in session, any judge thereof, may direct.

(P.A. 76-273, S. 2.)



Section 52-148c - Before whom depositions may be taken.

(a) Within this state, depositions shall be taken before a judge or clerk of any court, justice of the peace, notary public or commissioner of the Superior Court.

(b) In any other state or country, depositions for use in a civil action or probate proceeding within this state shall be taken before a notary public, a commissioner appointed by the Governor of this state, any magistrate having power to administer oaths or a person commissioned by the court before which such action or proceeding is pending, or when such court is not in session, by any judge thereof. Any person so commissioned shall have the power by virtue of his commission to administer any necessary oath and to take testimony. Additionally, if a deposition is to be taken out of the United States, it may be taken before any foreign minister, secretary of a legation, consul or vice-consul, appointed by the United States or any person by him appointed for the purpose and having authority under the laws of the country where the deposition is to be taken; and the official character of any such person may be proved by a certificate from the Secretary of State of the United States.

(P.A. 76-273, S. 3.)



Section 52-148d - Requirements for taking of depositions. Party subject to taking of deposition.

(a) All witnesses or parties giving depositions shall be cautioned to speak the whole truth and be carefully examined, and shall subscribe their depositions, and make oath before the authority taking the depositions.

(b) The authority taking a deposition shall: (1) Attest the subscribing of the deposition and oath of the person deposed, (2) certify whether each adverse party or his agent was present and notified, (3) certify the reason for taking the deposition, and (4) seal the deposition and direct it to the court where it is to be used and deliver it, if requested, to the party at whose request it was taken.

(c) The party on whose behalf the deposition of an adverse party is taken shall be subject to having his deposition taken on behalf of such adverse party. The party on whose behalf a deposition is taken shall at his expense provide a copy of the deposition to each adverse party.

(P.A. 76-273, S. 4; P.A. 82-160, S. 70.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.



Section 52-148e - Issuance of subpoena for taking of deposition. Deposition to be used in federal court or court of other state or foreign country.

(a) Each judge or clerk of any court, justice of the peace, notary public or Commissioner of the Superior Court, in this state, may issue a subpoena, upon request, for the appearance of any witness before him to give his deposition in a civil action or probate proceeding, if the party seeking to take such person’s deposition has complied with the provisions of sections 52-148a and 52-148b and may take his deposition, each adverse party or his agent being present or notified.

(b) The subpoena may command the person to whom it is directed to produce and permit inspection and copying of designated books, papers, documents or tangible things which are material to the cause of action or the defense of the party at whose request the subpoena was issued and within the possession or control of the person to be examined. However, no subpoena may compel the production of matters which are privileged or otherwise protected by law from discovery.

(c) Any person to whom a subpoena commanding production of books, papers, documents or tangible things has been directed may, within fifteen days after the service thereof or on or before the time specified in the subpoena for compliance if such time is less than fifteen days after service, serve upon the issuing authority designated in the subpoena written objection to inspection or copying of any or all of the designated materials. If objection is made, the party at whose request the subpoena was issued shall not be entitled to inspect and copy the disputed materials except pursuant to an order of the court in which the cause is pending. The party who requested the subpoena may, if objection has been made, move upon notice to the deponent for an order at any time before or during the taking of the deposition.

(d) The court in which the cause is pending may, upon motion made promptly and in any event at or before the time for compliance specified in a subpoena authorized by subsection (b) of this section, (1) quash or modify the subpoena if it is unreasonable and oppressive or if it seeks the production of materials not subject to production under the provisions of subsection (b) of this section, or (2) condition denial of the motion upon the advancement by the party who requested the subpoena of the reasonable cost of producing the materials which he is seeking.

(e) If any person to whom a lawful subpoena is issued under any provision of this section fails without just excuse to comply with any of its terms, the court before which the cause is pending, or any judge thereof, may issue a capias and cause him to be brought before such court or judge, as the case may be, and, if the person subpoenaed refuses to comply with said subpoena, such court or judge may commit him to jail until he signifies his willingness to comply with it.

(f) Deposition of witnesses living in this state may be taken in like manner to be used as evidence in a civil action or probate proceeding pending in any court of the United States or of any other state of the United States or of any foreign country, on application to the court in which such civil action or probate proceeding is pending of any party to such civil action or probate proceeding. The Superior Court shall have jurisdiction to quash or modify, or to enforce compliance with, a subpoena issued for the taking of a deposition pursuant to this subsection.

(P.A. 76-273, S. 5; P.A. 77-604, S. 32, 84; P.A. 06-152, S. 4.)

History: P.A. 77-604 made technical correction; P.A. 06-152 amended Subsec. (f) by adding provisions re application to court in which civil action or probate proceeding is pending and re jurisdiction of Superior Court to quash, modify or enforce compliance.

See Sec. 52-161b re issuance of subpoena to crime victim by pro se litigant.



Section 52-149 - Depositions of persons sixty years old.

Section 52-149 is repealed.

(1949 Rev., S. 7872; 1955, S. 3153d; 1961, P.A. 505, S. 2; P.A. 76-273, S. 6.)



Section 52-149a - Depositions of medical witnesses.

(a) The deposition of any physician, psychologist, chiropractor, natureopathic physician or dentist licensed under the provisions of the general statutes, may be taken on behalf of either party to any civil action, workers’ compensation matter or probate proceeding, in which the physician, psychologist, chiropractor, natureopathic physician or dentist may be called as an expert witness, on notice by certified mail to each adverse party or the party’s attorney, as the case may be. The deposition may be received in evidence at the trial or hearing of the civil action, workers’ compensation matter or probate proceeding in lieu of the appearance of the witness in court or at the hearing. The deposition may be taken by stenographic means, videotape or in such other manner as may be provided by rule of court or of the compensation commissioners.

(b) Whenever the deposition of a physician, psychologist, chiropractor, natureopathic physician or dentist is so taken, the party requesting the deposition shall pay to the medical expert the fee for giving testimony for the deposition.

(P.A. 76-423; P.A. 77-210; P.A. 79-376, S. 71; P.A. 82-160, S. 71; P.A. 99-102, S. 47.)

History: P.A. 77-210 added Subsec. (b) re payment of fee for testimony to medical experts; P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation” where appearing; P.A. 82-160 made minor technical changes; P.A. 99-102 deleted obsolete references to osteopathic physicians and made a technical change re gender neutrality.

Cited. 45 CA 165.

Subsec. (a):

Cited. 203 C. 554.



Section 52-150 - Interested persons not to write depositions.

Any deposition written, drawn up or dictated by the party, his attorney or any person interested, or returned to court unsealed, or with the seal broken, may be rejected by the court.

(1949 Rev., S. 7873.)

Application to take deposition by tape recording and transcription by opposite party refused as violation of statutory and practice book provision. 31 CS 289.



Section 52-151 - Custody and opening of depositions.

Depositions returned to the court shall remain in the custody of its clerk, unless suppressed by order of court, until final judgment is rendered in the case. Any such deposition may be opened by any clerk of the court at any time and in any judicial district. The clerk shall certify thereon the time and place of opening the deposition.

(1949 Rev., S. 7874; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 72.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 rephrased the section.



Section 52-152 - Depositions of persons in armed forces.

(a) The court in which any civil action or probate proceeding is pending, and any judge of the court when the court is not in session, may issue a commission to any person in the armed forces, as defined by section 27-103, authorizing him to take the deposition of any person in the armed forces, to be used as testimony in the civil action or probate proceeding. Such commissioner may administer the requisite oath to any such person to be deposed.

(b) The deposition shall be taken by interrogatories on the part of the party taking the deposition, of which reasonable notice shall be given to each adverse party, and by cross-interrogatories by each adverse party, with like notice to the other side. The commission, with the interrogatories and cross-interrogatories, shall be forwarded to the commissioner, who shall make return of his proceedings to the court, under seal, addressed to the clerk of the court, if there is one, otherwise to the judge.

(1949 Rev., S. 7875; 1955, S. 3154d; 1957, P.A. 163, S. 43; 1967, P.A. 656, S. 39; P.A. 82-160, S. 73.)

History: 1967 act substituted language “when the court is not sitting” for reference to court’s being “in vacation”; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 23 CS 249.



Section 52-153 and 52-154 - Subpoena to deponent; commitment. Commission to take deposition of nonresident; notice where whereabouts of adverse party unknown.

Sections 52-153 and 52-154 are repealed.

(1949 Rev., S. 7876, 7877; 1955, S. 3155d, 3156d; March, 1958, P.A. 27, S. 65; 1961, P.A. 517, S. 42; P.A. 76-273, S. 6; 76-436, S. 403, 685, 686.)



Section 52-155 - Depositions before commissioner appointed by other jurisdiction. Compulsory process for witnesses.

(a) Each commissioner, appointed according to the laws or usages of any other state or government, or by any court of the United States or of any other state or government, to take testimony in this state to be used in any such court, may apply to a judge of any court of record, or to any justice of the peace, notary public or commissioner of the Superior Court, for a subpoena or to any such judge for a capias, to compel the appearance of any witness before such commissioner.

(b) Upon proof of the commissioner’s authority and that the testimony of the witness is material, the judge, justice of the peace, notary public or commissioner of the Superior Court shall issue the subpoena or capias requested. If any person summoned as a witness to testify before the commissioner refuses to appear and testify, the judge of any court of record may commit the person to prison until he signifies his willingness to appear and testify.

(c) Before any compulsory process issues to cause any witness to attend and give his deposition, it shall appear to the officer who was to take the deposition, or, in the case of a commissioner, to the officer issuing the summons, that the witness has been duly summoned and the amount of his fees tendered to him by the officer serving the same.

(1949 Rev., S. 7878; 1959, P.A. 615, S. 13; P.A. 82-160, S. 74.)

History: 1959 act provided only judge of court of record may issue capias or commit to prison, deleting provision for such action by justice, notary public or commissioner of superior court; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 40 CS 198.



Section 52-156 - Preservation of the testimony of a witness.

(a) Any person who desires to preserve the testimony of any witness, concerning any matter which is or may be the subject of a civil action, may present a petition in writing to any judge of the Superior Court, setting forth the reasons for his application, the name of the witness, the subject matter of the controversy and the names of all persons interested therein and praying that the deposition of the witness may be taken. Upon presentation of the petition, the judge shall appoint a time and place for the respondents to appear before him and show cause why the prayer of the petition should not be granted, and order such notice thereof to the parties, whether resident in this state or not, as he thinks reasonable. If, at the time appointed, he finds that the notice ordered has been given, he shall further direct, if no sufficient cause is shown to the contrary, that depositions shall be taken at such times and places as he may prescribe, either by himself or by some other person or persons whom he may appoint for that purpose, who shall receive therefor from the petitioner three dollars a day.

(b) Depositions taken pursuant to this section shall be sealed and directed to the clerk of the superior court for the judicial district in which the petitioners or some of them reside, or, if none of the petitioners resides within this state, to the clerk of the superior court for the judicial district in which the respondents or some of them reside. The clerk shall file the sealed depositions together with the petition and all the proceedings thereon. Copies of depositions taken in the manner prescribed in this section and certified by the clerk of the court shall be received in evidence in the cause for which they were taken, and in all other causes in which the same subject matter is in suit between the same parties, or between the heirs or personal representatives of the persons who petitioned for the taking of the depositions and the other parties thereto.

(1949 Rev., S. 7879; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 75; P.A. 13-194, S. 10.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 13-194 amended Subsec. (b) to substitute requirement that clerk file sealed depositions for requirement that clerk open and lodge depositions on file.



Section 52-156a - Deposition to perpetuate testimony before action or pending appeal.

(a)(1) A person who desires to perpetuate testimony regarding any matter that may be cognizable in the Superior Court may file a verified petition in the superior court for the judicial district of the residence of any expected adverse party. The petition shall be entitled in the name of the petitioner and shall show: (A) That the petitioner expects to be a party to an action cognizable in the superior court but is presently unable to bring it or cause it to be brought, (B) the subject matter of the expected action and the petitioner’s interest therein, (C) the facts which the petitioner desires to establish by the proposed testimony and the reasons for desiring to perpetuate it, (D) the names or a description of the persons the petitioner expects will be adverse parties and their addresses so far as known, and (E) the names and addresses of the persons to be examined and the substance of the testimony which the petitioner expects to elicit from each, and shall ask for an order authorizing the petitioner to take the depositions of the persons to be examined named in the petition, for the purpose of perpetuating their testimony.

(2) The petitioner shall thereafter serve a notice upon each person named in the petition as an expected adverse party, together with a copy of the petition, stating that the petitioner will apply to the court, at a time and place named therein, for the order described in the petition. At least twenty days before the date of hearing the notice shall be served in the manner provided by section 52-57; but if such service cannot with due diligence be made upon any expected adverse party named in the petition, the court may make such order as is just for service by publication or otherwise, and shall appoint, for persons not served in the manner provided by section 52-57, an attorney who shall represent them, and, in case they are not otherwise represented, shall cross-examine the deponent.

(3) If the court is satisfied that the perpetuation of the testimony may prevent a failure or delay of justice, it shall make an order designating or describing the persons whose depositions may be taken and specifying the subject matter of the examination and whether the depositions shall be taken upon oral examination or written interrogatories. The depositions may then be taken in accordance with this section; and the court may make orders for the production of documents and things and the entry upon land for inspection and other purposes, and for the physical or mental examination of persons. For the purpose of applying this section to depositions for perpetuating testimony, each reference in this section to the court in which the action is pending shall be deemed to refer to the court in which the petition for such deposition was filed.

(4) If a deposition to perpetuate testimony is taken under this section, it may be used in any action involving the same subject matter subsequently brought in the Superior Court.

(b) If an appeal has been taken from a judgment of the Superior Court or before the taking of an appeal if the time therefor has not expired, the superior court in which the judgment was rendered may allow the taking of the depositions of witnesses to perpetuate their testimony for use in the event of further proceedings in the Appellate or Supreme Court. In such case the party who desires to perpetuate the testimony may make a motion in the Superior Court for leave to take the depositions, upon the same notice and service thereof as if the action was pending in the Superior Court. The motion shall show (1) the names and addresses of persons to be examined and the substance of the testimony which the party expects to elicit from each; and (2) the reasons for perpetuating their testimony. If the court finds that the perpetuation of the testimony is proper to avoid a failure or delay of justice, it may make an order allowing the depositions to be taken and may make orders for the production of documents and things and the entry upon land for inspection and other purposes, and for the physical or mental examination of persons, and thereupon the depositions may be taken and used in the same manner and under the same conditions as are prescribed in this section for depositions taken in actions pending in the Superior Court.

(P.A. 91-324, S. 14.)



Section 52-157 - Taking of deposition may be adjourned.

The authority before whom a deposition is taken may adjourn the taking thereof from time to time, as necessity or convenience may require, giving notice thereof to the parties present.

(1949 Rev., S. 7880.)



Section 52-158 - Deposition may be used in Appellate Court.

Any deposition legally taken to be used upon the hearing or trial of any cause, and legally admissible therein, may be used by either party in any Appellate Court or tribunal where such evidence is competent.

(1949 Rev., S. 7881.)



Section 52-159 - Deposition may be used in another action.

The testimony of any witness, taken by deposition, in any civil action may be used in another civil action between the same parties, or their executors or administrators, and upon the same cause of action, to the same extent and as fully as though originally taken for use in such cause. The original deposition, when the authenticity of the same has been established, or a copy thereof, certified by the clerk of the court to which the original action was brought, shall be admitted in evidence as though originally taken for use in such cause.

(1949 Rev., S. 7882.)



Section 52-159a - Disclosure of names or reports of plaintiff’s expert witnesses in malpractice action.

Section 52-159a is repealed.

(1967, P.A. 702; 1969, P.A. 362; P.A. 76-137.)



Section 52-160 - Admissibility in subsequent trial of testimony of witness recorded in former trial.

If any witness in a civil action is beyond the reach of the process of the courts of this state, or cannot be found, and his testimony has been taken by the court stenographer or reporter upon a former trial of the action, a transcript of the record of the testimony, verified by the oath of the stenographer or court reporter, shall be admissible in evidence, in the discretion of the court, upon any subsequent trial of the action, in the same manner and to the same extent as a deposition of the witness would be if legally taken.

(1949 Rev., S. 7883; 1953, S. 3157d; P.A. 82-160, S. 76.)

History: P.A. 82-160 rephrased the section.

Testimony of witness taken during trial of a different cause of action does not fall under purview of section. 51 CA 24. An unemployment hearing, which is an administrative proceeding, was not same as or substantially similar to a civil action in which claims of a hostile work environment, retaliation, vexatious litigation and intentional infliction of emotional distress were claimed, therefore preclusion of prior testimony given at unemployment hearing was proper. 117 CA 680.



Section 52-161 - Transcript of stenographer’s or court reporter’s record part of official record.

An exemplified transcript of the record of any official stenographer or court reporter shall be prima facie a correct statement of the testimony and proceedings and shall constitute a part of the official record in the cause or matter in which such stenographer’s or reporter’s record was made.

(1949 Rev., S. 7884; 1953, S. 3158d.)

Cited. 14 CS 503. Cited. 42 CS 574.



Section 52-161a - Subpoenaing of court reporter as witness.

No court reporter may be subpoenaed to testify as a witness, or to give a deposition, with respect to any notes taken or transcripts made in his official capacity unless the party issuing the subpoena pays, for the use of the state, to the clerk of the court in which the court reporter is regularly employed, the sum of thirty dollars. This payment shall be waived by the state if the reporter is served with the subpoena not less than three days prior to the date he is commanded to appear.

(February, 1965, P.A. 152, S. 1; P.A. 82-160, S. 77.)

History: P.A. 82-160 rephrased the section.



Section 52-161b - Subpoenaing of crime victim by pro se litigant. Court authorization required.

(a) A pro se litigant in any civil matter, including a habeas corpus proceeding, shall notify the clerk of the court if such litigant has been convicted of a family violence crime, as defined in section 46b-38a, or a violation of section 53-21, 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b, 53a-73a, 53a-181c, 53a-181d or 53a-181e and if the subject of a subpoena to be issued by such litigant in such matter is the victim of the crime for which such litigant was convicted.

(b) A pro se litigant who has been convicted of said family violence crime or a violation of any of said sections shall not issue a subpoena summoning a victim of the crime for which such litigant was convicted to appear and testify at a court hearing or deposition in any civil matter, including a habeas corpus proceeding, unless a court authorizes the issuance of such subpoena in accordance with subsection (c) of this section.

(c) Whenever such pro se litigant intends to issue a subpoena to any such victim, such litigant shall provide the clerk of the court with notice of such intention. Upon receipt of such notice, the clerk of the court shall schedule a hearing and provide notice to the pro se litigant of the date, time and place of such hearing. At such hearing, the pro se litigant shall make an offer of proof as to the content of the testimony expected to be given by the victim. If the court finds that the testimony expected to be given by the victim is relevant and necessary to the civil matter, the court shall authorize the pro se litigant to issue such subpoena to such victim. The scope of such litigant’s examination of the victim shall be limited in accordance with the court’s findings on the offer of proof.

(P.A. 06-100, S. 1.)

History: P.A. 06-100 effective June 2, 2006.



Section 52-162 - Exemplification of laws of other states.

Section 52-162 is repealed.

(1949 Rev., S. 7885; P.A. 90-19, S. 4.)



Section 52-163 - Judicial notice of special acts, regulations of state and municipal agencies and municipal ordinances.

The court shall take judicial notice of: (1) Private or special acts of this state, (2) regulations of any agency of this state, as defined in section 4-166, (3) ordinances of any town, city or borough of this state, and (4) regulations of any board, commission, council, committee or other agency of any town, city or borough of this state.

(1949 Rev., S. 7886; 1967, P.A. 353; P.A. 90-19, S. 2.)

History: 1967 act added municipal ordinances to purview of statute; P.A. 90-19 reorganized provisions, deleted provision re judicial notice of “printed books or pamphlets purporting on their face to be the session or other statutes of the several states and territories in the United States or of any foreign jurisdiction”, added provision requiring judicial notice of regulations of any agency of this state and of any board, commission, council, committee or other agency of any town, city or borough of this state, and inserted Subdiv. indicators.

Cited. 2 CA 315. Statute permits courts to take judicial notice of municipal ordinances which include zoning regulations. 5 CA 455, 457. Cited. 13 CA 124. Scope of statute not extended to include rules and procedures of a local housing authority. 23 CA 366. Cited. 24 CA 49.

Cited. 8 CS 257. Cited. 27 CS 514. Cited. 33 CS 562.

Where law of New York applicable by stipulation of parties applied to case, and parties failed to establish what that law is, court will assume it is same as Connecticut law. 5 Conn. Cir. Ct. 629. Cited. 6 Conn. Cir. Ct. 539.



Section 52-163a - Determination of the law of jurisdictions outside this state.

(a) In determining the law of any jurisdiction or governmental unit thereof outside this state, the court may consider any relevant material or source, including testimony, whether or not submitted by a party or admissible under the rules of evidence.

(b) The court, not the jury, shall determine the law of any jurisdiction or governmental unit thereof outside this state. Its determination is subject to review on appeal as a ruling on a question of law.

(P.A. 90-19, S. 1.)



Section 52-164 - Reports of judicial decisions of other states.

The reports of the judicial decisions of other states and countries may be judicially noticed by the courts of this state as evidence of the common law of such states or countries and of the judicial construction of the statutes or other laws thereof.

(1949 Rev., S. 7887.)

Cited. 2 CA 315.

Statutes and decisions in foreign states are only evidence of what the law may be found to be and not what the law is. 8 CS 259. Court refused to take judicial notice of foreign law where unfairly introduced by defendant, after conclusion of evidence, by motion for directed verdict and verdict for plaintiffs was properly sustained. 27 CS 508.

Parties not having established New York law with respect to matters in issue, court assumes that law is same as Connecticut. 5 Conn. Cir. Ct. 629. Cited. 6 Conn. Cir. Ct. 539.



Section 52-165 - Records of corporations and public offices.

The entries or records of all corporations and all public offices, where entries or records are made of their acts, votes and proceedings, by some officer appointed for that purpose, may be proved by a copy certified under the hand of such officer, and the seal of such corporation or office, if any; and, if any such officer knowingly makes a false certificate, he shall be subject to the penalties provided for false statement.

(1949 Rev., S. 7888; 1971, P.A. 871, S. 120.)

History: 1971 act specified that person who makes a false certificate is punishable by penalties for perjury rather than by penalties for false statement as was previously the case.

Cited. 25 CA 217. Certificate was properly admitted into evidence because the section has no provision requiring corporate officer to state he is authorized to act in the manner in which he is acting, but merely prescribes that the act may be proved by a document under seal. 51 CA 733.

Cited. 38 CS 384. Cited. 42 CS 602.

Cited. 4 Conn. Cir. Ct. 487.



Section 52-166 - Orders of state officials.

Any order made by any state official in the performance of his duties may be proved in any court by a copy of such order certified by the person having the legal custody of the same.

(1949 Rev., S. 7889; P.A. 90-19, S. 3.)

History: P.A. 90-19 deleted references to any “regulation” made by any state official.

See Sec. 52-163 re judicial notice of regulations of state agencies.

Cited. 23 CA 366.

Cited. 42 CS 602.



Section 52-167 - Corporation certificates; copies as prima facie evidence.

A copy of any certificate filed by any corporation for record in the office of the Secretary of the State in compliance with the requirements of law shall, when attested by said secretary under his hand and the seal of the state, be prima facie evidence of the facts set forth therein.

(1949 Rev., S. 7890.)

Cited. 42 CS 602.



Section 52-168 - U.S. revenue stamps on recorded documents.

Certified copies of any memorandum made by a recording officer, showing the amount of the United States internal revenue stamps affixed to any document lodged for record in his office, and of their cancellation, shall be admissible in evidence.

(1949 Rev., S. 7891.)



Section 52-169 - Protests of bills and notes.

Protests of inland bills of exchange and promissory notes, protested without this state, shall be prima facie evidence of the facts therein stated.

(1949 Rev., S. 7892.)



Section 52-170 - Records of directors of health and religious societies.

The records of the proceedings of directors of health of towns or of any ecclesiastical society or religious congregation, or copies thereof, certified by its clerk, shall be admissible evidence of such proceedings in all courts.

(1949 Rev., S. 7893.)



Section 52-171 - Sworn copies of files and records.

The files, records, votes and proceedings of any court, community, corporation, society or public board, having a clerk, may, when he is absent or unable to perform the duties of his office, be proved in any court by copies examined and sworn to by credible witnesses.

(1949 Rev., S. 7894.)



Section 52-172 - Declarations and memoranda of deceased persons.

In actions by or against the representatives of deceased persons, and by or against the beneficiaries of any life or accident insurance policy insuring a person who is deceased at the time of the trial, the entries, memoranda and declarations of the deceased, relevant to the matter in issue, may be received as evidence. In actions by or against the representatives of deceased persons, in which any trustee or receiver is an adverse party, the testimony of the deceased, relevant to the matter in issue, given at his examination, upon the application of such trustee or receiver, shall be received in evidence.

(1949 Rev., S. 7895.)

Cited. 3 CA 111. Cited. 13 CA 101. Cited. 30 CA 305. Cited. 38 CA 73. Cited. 46 CA 620. To deny decedent the benefit of an evidentiary rule, such as the exclusions of offers of compromise, defeats purpose of statute. 50 CA 405. Out of court statement of decedent not admissible when the action was not brought by official representative of deceased person. 58 CA 19. Applicability of “dead man’s statute” discussed. 70 CA 477.

Hearsay declaration of deceased person must be examined with care. Trier to decide weight to be accorded it. 6 Conn. Cir. Ct. 148, 154. Declaration admissible under life insurance contract, not under annuity contract. Id., 676.



Section 52-173 - Entries admissible for those claiming title from decedent.

Whenever the entries and written memoranda of a deceased person would be admissible in favor of his representatives, such entries and memoranda may be admitted in favor of any person claiming title under or from the decedent.

(1949 Rev., S. 7896.)



Section 52-174 - Admissibility of records and reports of certain expert witnesses as business entries.

(a) In all actions for the recovery of damages for personal injuries or death, (1) if a physician licensed under chapter 370, dentist licensed under chapter 379, chiropractor licensed under chapter 372, natureopath licensed under chapter 373, physical therapist licensed under chapter 376, podiatrist licensed under chapter 375, psychologist licensed under chapter 383, emergency medical technician certified under chapter 368d, optometrist licensed under chapter 380, physician assistant licensed under chapter 370, advanced practice registered nurse licensed under chapter 378, professional engineer licensed under chapter 391 or land surveyor licensed under chapter 391 has died prior to the trial of the action, or (2) if such physician, dentist, chiropractor, natureopath, physical therapist, podiatrist, psychologist, emergency medical technician, optometrist, physician assistant, advanced practice registered nurse, professional engineer or land surveyor is physically or mentally disabled at the time of the trial of the action to such an extent that such person is no longer actively engaged in the practice of the profession, the party desiring to offer into evidence the written records and reports of the physician, dentist, chiropractor, natureopath, physical therapist, podiatrist, psychologist, emergency medical technician, optometrist, physician assistant or advanced practice registered nurse concerning the patient who suffered the injuries or death, or the reports and scale drawings of the professional engineer or land surveyor concerning matters relevant to the circumstances under which the injuries or death was sustained shall apply to the court in which the action is pending for permission to introduce the evidence. Notice of the application shall be served on the adverse party in the same manner as any other pleading. The court to which the application is made shall determine whether the person is disabled to the extent that the person cannot testify in person in the action. Upon the court finding that the person is so disabled, the matters shall be admissible in evidence as a business entry in accordance with the provisions of section 52-180 when offered by any party in the trial of the action.

(b) In all actions for the recovery of damages for personal injuries or death, pending on October 1, 1977, or brought thereafter, and in all court proceedings in family relations matters, as defined in section 46b-1, or in the Family Support Magistrate Division, pending on October 1, 1998, or brought thereafter, and in all other civil actions pending on October 1, 2001, or brought thereafter, any party offering in evidence a signed report and bill for treatment of any treating physician or physician assistant licensed under chapter 370, dentist licensed under chapter 379, chiropractor licensed under chapter 372, natureopath licensed under chapter 373, physical therapist licensed under chapter 376, podiatrist licensed under chapter 375, psychologist licensed under chapter 383, an emergency medical technician certified under chapter 368d, optometrist licensed under chapter 380 or advanced practice registered nurse licensed under chapter 378, may have the report and bill admitted into evidence as a business entry and it shall be presumed that the signature on the report is that of such treating physician, physician assistant, dentist, chiropractor, natureopath, physical therapist, podiatrist, psychologist, emergency medical technician, optometrist or advanced practice registered nurse and that the report and bill were made in the ordinary course of business. The use of any such report or bill in lieu of the testimony of such treating physician, physician assistant, dentist, chiropractor, natureopath, physical therapist, podiatrist, psychologist, emergency medical technician, optometrist or advanced practice registered nurse shall not give rise to any adverse inference concerning the testimony or lack of testimony of such treating physician, physician assistant, dentist, chiropractor, natureopath, physical therapist, podiatrist, psychologist, emergency medical technician, optometrist or advanced practice registered nurse. In any action to which this subsection applies, the total amount of any bill generated by such physician, physician assistant, dentist, chiropractor, natureopath, physical therapist, podiatrist, psychologist, emergency medical technician, optometrist or advanced practice registered nurse shall be admissible in evidence on the issue of the cost of reasonable and necessary medical care. The calculation of the total amount of the bill shall not be reduced because such physician, physician assistant, dentist, chiropractor, natureopath, physical therapist, podiatrist, psychologist, emergency medical technician, optometrist or advanced practice registered nurse accepts less than the total amount of the bill or because an insurer pays less than the total amount of the bill.

(c) This section shall not be construed as prohibiting either party or the court from calling the treating physician, dentist, chiropractor, natureopath, physical therapist, podiatrist, psychologist, emergency medical technician, optometrist, physician assistant or advanced practice registered nurse as a witness for purposes that include, but are not limited to, providing testimony on the reasonableness of a bill for treatment generated by such physician, dentist, chiropractor, natureopath, physical therapist, podiatrist, psychologist, emergency medical technician, optometrist, physician assistant or advanced practice registered nurse.

(1957, P.A. 414; February, 1965, P.A. 235; 1967, P.A. 656, S. 40; 848; 1969, P.A. 215; 1972, P.A. 24; P.A. 77-226; P.A. 78-140; P.A. 82-160, S. 78; P.A. 84-101; P.A. 89-153; P.A. 94-158, S. 1; P.A. 95-42; P.A. 98-81, S. 8; P.A. 99-102, S. 48; P.A. 01-15; P.A. 08-48, S. 1; P.A. 12-142, S. 3.)

History: 1965 act added provisions re professional engineers; 1967 acts added Subdiv. (2) re use of written records as testimony where physician, dentist or engineer has impairment of mental faculties which prevents him from testifying and specified evidence consisting of reports, records, etc. is admissible “as a business entry in accordance with the provisions of section 52-180”; 1969 act applied provisions to chiropractors, osteopaths and land surveyors; 1972 act applied provisions to natureopaths and revised provisions to allow use of records, etc. when person is either physically or mentally disabled “to such an extent that he is no longer actively engaged in the practice of his profession” and to make court responsible for determining if person is disabled so that he cannot testify where previously use of records allowed if person was judged mentally unfit to testify upon determination of hospital superintendent; P.A. 77-226 added Subsec. (b) re use of signed report and bill for services as evidence in actions for recovery of damages for personal injury or death; P.A. 78-140 restated Subsec. (b), specifying that report signature is presumed to be that of treating physician, dentist, etc. and the report and bill are presumed to have been made in ordinary course of business and deleting details re subpoena of medical expert; P.A. 82-160 amended Subsec. (a) by deleting provisions stating that the section was applicable to actions “pending on October 1, 1957, or which are thereafter brought”, designated the last sentence of Subsec. (b) as a new Subsec. (c), and made minor technical changes to the section; P.A. 84-101 applied provisions to podiatrists; P.A. 89-153 amended Subsec. (b) to add provision that the use of any report or bill in lieu of the testimony of a treating health care provider shall not give rise to any adverse inference re testimony or lack of testimony of such treating health care provider; P.A. 94-158 applied provisions to psychologists, emergency medical technicians and optometrists; P.A. 95-42 applied provisions to physical therapists; P.A. 98-81 amended Subsec. (b) making provisions of section apply to proceedings in family relations matters or in the Family Support Magistrate Division; P.A. 99-102 deleted obsolete references to osteopathy and made technical changes re gender neutrality; P.A. 01-15 amended Subsec. (b) by adding provision re all other civil actions pending on October 1, 2001, or brought thereafter; P.A. 08-48 applied provisions to physician assistants and advanced practice registered nurses and made technical changes; P.A. 12-142 amended Subsecs. (a) and (b) by adding chapter references applicable to licensing of health care providers and making technical changes and, in Subsec. (b), by adding provisions re total amount of bill generated by certain health care providers to be admissible in evidence re cost of medical care and re total amount not to be reduced when provider accepts less than total amount or insurer pays less than total amount, and amended Subsec. (c) by adding provision re certain health care providers may be called to provide testimony on reasonableness of a bill for treatment, effective October 1, 2012, and applicable to all actions pending on or filed on or after that date.

Cited. 5 CA 629. Cited. 17 CA 684. Cited. 23 CA 468. Cited. 24 CA 276. Cited. 29 CA 519.

Subsec. (a):

Cited. 205 C. 542. Cited. 225 C. 637.

Cited. 36 CA 737.

Subsec. (b):

Statute not limited to resident medical practitioners. 205 C. 542. Cited. Id., 623. Cited. 219 C. 324. Statute not extended to dissolution case. 247 C. 356.

Cited. 2 CA 167. Cited. 5 CA 629. Cited. 12 CA 632. Cited. 17 CA 684; Id., 684. Cited. 23 CA 468. Cited. 24 CA 276. Cited. 36 CA 737. Cited. 38 CA 628. Cited. 45 CA 165; Id., 248. Cited. 47 CA 46. No adverse inference concerning use of written medical reports is permitted in court’s charge to the jury. 65 CA 776. Section does not require that bill for treatment accompany a medical report admitted into evidence. 80 CA 111. Requirements under section regarding admissibility of report were met where there was evidence that the signatory psychologist had treated the patient and had signed the report. Id. Subsec. applies to document on a physician’s letterhead, signed by such physician, who is plaintiff’s treating physician; plaintiff is not required to lay a foundation under the business record exception in Sec. 52-180. 84 CA 667. Where a party seeks to offer an expert’s reports or records into evidence, it is improper for the court to assist in precluding the deposition of an expert. 129 CA 81.

Cited. 39 CS 301.



Section 52-174a - Admissibility of reports or bills re pregnancy, childbirth or genetic or blood testing as business record.

In any action, petition or proceeding under chapters 815j, 815y and 816, any reports or bills related to pregnancy, childbirth or genetic or blood testing, shall be admissible into evidence as a business record without the need of further foundation, provided any such report or bill is certified to be the original or a copy thereof by the creator or custodian of such report or bill and shall constitute prima facie evidence of amounts incurred for such services or tests. The use of any such report or bill in lieu of actual testimony shall not give rise to any adverse inference concerning the testimony of the creator of the record. This section shall not be construed to prohibit any party or the court from calling any such medical practitioner as a witness.

(June 18 Sp. Sess. P.A. 97-7, S. 18, 38.)

History: June 18 Sp. Sess. P.A. 97-7 effective July 1, 1997.



Section 52-175 - Entries and memoranda of mentally ill and incapable persons.

(a) In the trial of any civil action in which any party is, at the time of the trial, mentally ill or unable to testify by reason of incurable sickness, failing mind, old age, infirmity or senility, the entries and memoranda of the party, made while he was sane and which are relevant to the matter in issue, may be received as evidence.

(b) If the entries and memoranda of any such mentally ill person or person unable to testify would be admissible, under the provisions of this section, in his favor in any action to which he is a party, the entries and memoranda may be admitted in favor of any person claiming title under or from the mentally ill person or person unable to testify.

(c) The court shall determine, upon competent evidence, as a preliminary question of fact, whether the provisions of this section apply to any party or parties to any action on trial before it.

(1949 Rev., S. 7897; P.A. 82-160, S. 79; P.A. 83-587, S. 62, 96.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 83-587 made a technical amendment to Subsec. (a).

Statute does not apply if person making the statement is not a party. 49 CA 365.



Section 52-175a - Negligence action, construction of acts of blind person.

The failure of a blind person to use a guide dog or to carry a cane or walking stick which is predominantly white or metallic in color, with or without red tip, shall not be construed as evidence of comparative or contributory negligence in any negligence action.

(P.A. 73-279, S. 4.)

See Sec. 1-1f for definitions of “blind” and “physically disabled”.



Section 52-176 - Promise to pay barred debt to be in writing.

In any action against the representatives of a deceased person, an acknowledgment or promise shall not be sufficient evidence of a new or continuing contract to take the case out of the statute of limitations, unless it is contained in a writing made or signed by the party to be charged thereby. This provision shall not alter the effect of any payment of principal or interest.

(1949 Rev., S. 7898; P.A. 82-160, S. 80.)

History: P.A. 82-160 rephrased the section.

Cited. 17 CS 222.



Section 52-177 - Action on bond. Burden of proving value of principal’s interest.

Whenever, in any action brought upon a bond given in accordance with the provisions of section 52-308, the defendant sets up in his answer, or claims, that the interest of the principal in the bond in the property attached in the action in which the bond was given was, at the time of the giving of the bond, of less value than the amount ordered by the process in the action to be attached, the burden of proving the actual value of the interest shall be upon the defendant.

(1949 Rev., S. 7900; P.A. 82-160, S. 81.)

History: P.A. 82-160 replaced “suit” with “action” and “such” with “the” where appearing.



Section 52-178 - Adverse party or officer, agent or employee thereof may be compelled to testify.

A party to a civil action or probate proceeding: (1) May compel any adverse party, any person for whose benefit the action or proceeding is instituted, prosecuted or defended, or any officer, director, managing agent, or other agent or employee having knowledge of facts relevant to the action or proceeding, of a public or private corporation, partnership or association which is an adverse party or for whose benefit the action or proceeding is instituted, prosecuted or defended, to testify as a witness in his behalf, in the same manner and subject to the same rules as other witnesses; (2) may take the deposition of such party or person in the same manner and subject to the same rules as those pertaining to the taking of other depositions; and, (3) in either case, may examine such party to the same extent as an adverse witness.

(1949 Rev., S. 7901; March, 1958, P.A. 27, S. 64; 1959, P.A. 444; 1961, P.A. 177; P.A. 73-209; P.A. 82-160, S. 82.)

History: 1959 act provided party may be examined to same extent as adverse witness; 1961 act extended application to officers, etc. of corporations, partnerships or associations and provided for taking depositions; P.A. 73-209 allowed party to compel agents or employees “having knowledge of facts relevant to the action or proceeding” to testify; P.A. 82-160 rephrased the section and inserted Subdiv. indicators.

Cited. 14 CA 178.

History discussed; the act as amended merely broadens definition of “adverse party” to include specified personnel of corporations, partnerships or associations. The taking of depositions is still restricted by sections 52-148, 52-149 and 52-152. 23 CS 249. Cited. 26 CS 338.

In motion to open judgment mover must show how alleged erroneous ruling was prejudicial to him. 2 Conn. Cir. Ct. 110. Defendant’s failure to produce witnesses, relying on insufficiency of plaintiff’s case, does not permit inference that witness’ testimony would have been favorable to plaintiff. 4 Conn. Cir. Ct. 649.



Section 52-178a - Physical examination of plaintiff, when.

In any action to recover damages for personal injuries, the court or judge may order the plaintiff to submit to a physical examination by one or more physicians or surgeons. No party may be compelled to undergo a physical examination by any physician to whom he objects in writing submitted to the court or judge.

(February, 1965, P.A. 477; P.A. 82-160, S. 83.)

History: P.A. 82-160 rephrased the section.

History discussed. 26 CS 338. This section is an extension of section 52-178 providing that an adverse party must testify. Id. Discussion of legislative intent. Id. It is within the discretion of the court to decide whether plaintiff’s objection to the examination is reasonable and to order said examination if the plaintiff does not sustain his burden of proof. Id. Plaintiff’s objection to particular doctor was sustained where it appeared on oral argument he would have accepted examination by others. 28 CS 11. Cited. 40 CS 265. Legislative history analyzed. Second sentence provides that right of a party to object to a physician is unconditional. 46 CS 301.



Section 52-179 - Seal and its equivalent.

All instruments in writing executed by any person or corporation not having an official or corporate seal, purporting and intended to be a specialty or under seal, and not otherwise sealed than by the addition of the word “seal” or the letters “L.S.”, or, in the case of an official or corporate seal, by an impression of such seal upon the paper or other material employed, shall be deemed in all respects sealed instruments, and received in evidence as such.

(1949 Rev., S. 7902.)

Affixing of corporate seal on instrument renders it in all respects a sealed instrument. 2 CS 163. Whether or not a mark is a seal depends on the intent. 9 CS 393. Word “seal” does not automatically denote intention to make a sealed instrument. 30 CS 596.

Whether defendants adopted seal was under pleading, a question of contested fact. Consequently, intention of defendants with reference to their sealing of instrument should not, as it was, have been disposed of summarily as matter of law. 6 Conn. Cir. Ct. 78, 84.



Section 52-180 - Admissibility of business entries and photographic copies.

(a) Any writing or record, whether in the form of an entry in a book or otherwise, made as a memorandum or record of any act, transaction, occurrence or event, shall be admissible as evidence of the act, transaction, occurrence or event, if the trial judge finds that it was made in the regular course of any business, and that it was the regular course of the business to make the writing or record at the time of the act, transaction, occurrence or event or within a reasonable time thereafter.

(b) The writing or record shall not be rendered inadmissible by (1) a party’s failure to produce as witnesses the person or persons who made the writing or record, or who have personal knowledge of the act, transaction, occurrence or event recorded or (2) the party’s failure to show that such persons are unavailable as witnesses. Either of such facts and all other circumstances of the making of the writing or record, including lack of personal knowledge by the entrant or maker, may be shown to affect the weight of the evidence, but not to affect its admissibility.

(c) Except as provided in the Freedom of Information Act, as defined in section 1-200, if any person in the regular course of business has kept or recorded any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence or event, and in the regular course of business has caused any or all of them to be recorded, copied or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless its preservation is otherwise required by statute. The reproduction, when satisfactorily identified, shall be as admissible in evidence as the original in any judicial or administrative proceeding, whether the original is in existence or not, and an enlargement or facsimile of the reproduction shall be likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement or facsimile shall not preclude admission of the original.

(d) The term “business” shall include business, profession, occupation and calling of every kind.

(1949 Rev., S. 7903; 1955, S. 3159d; 1971, P.A. 19; P.A. 82-160, S. 84; P.A. 97-47, S. 41.)

History: 1971 act amended provision re destruction of original documents to delete prohibition against destruction of documents “held in a custodial or fiduciary capacity”; P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 97-47 amended Subsec. (c) by substituting “the Freedom of Information Act, as defined in section 1-18a” for “chapter 3”.

Annotations to former statute making book entries admissible in action for book debt: This statute was peculiar to this state, and was the earliest judicial proceeding in which parties were allowed to testify in their own behalf, a statute to this effect having been adopted in 1715. Book debt does not lie for articles delivered under a special contract; 9 C. 349; nor for damages; K. 289; 11 C. 206; nor on a promise of indemnity. 1 C. 78. It lies for money lent; 20 C. 260; and for goods sold to be paid for in kind if not so paid for; 11 C. 471; and for moneys withheld by an agent. 1 R. 85. Plaintiff is not required to prove charge on book, if he can account satisfactorily for not having made them. 6 C. 17. When entries must be verified by the maker if living and within the jurisdiction of the court. 41 C. 108. Entry not inadmissible because made upon information given by salesman. 47 C. 435. Where maker of entries is beyond the reach of process, or is incompetent to testify, his handwriting may be proved as if he were dead. 54 C. 217. It is not necessary that the transaction to which the entries apply should be directly between the original debtor and creditor. Id., 218. Physician’s entries held admissible in pauper suit between towns. Id., 216. Shop-books admissible to prove a sale to the person to whom the goods were charged. 66 C. 162. Nature of action of book debt; entries must be charges in regular account book. 78 C. 646. Entries in account book admissible to prove payment by merchandise delivered. 77 C. 167. Cited. 111 C. 419; 137 C. 320; 138 C. 23. Where the entry in a hospital record is pertinent to the care and treatment of a patient, it is admissible. 140 C. 54. Bills for extra material and labor sent to defendant in regular course of business of plaintiff were admissible entries made in regular course of business and court correctly overruled objections to them as hearsay. 156 C. 55. Plaintiff’s journal although excluded from evidence was marked as exhibit for identification and should have been retained in custody of court clerk to be available for examination by appeals court upon appeal of ruling of exclusion. Id., 401. Where general objection to admission of police record was overruled, plaintiff could not on appeal object to specific items. 157 C. 566. Testimony of director of hospital laboratory that record of complaining witness’ medical examination was kept in regular course of business made it acceptable under this section as evidence in trial for rape. 158 C. 22. Statement in hospital record that plaintiff patient was driver of car in which his injury occurred, not admissible under this section. Id., 281. Cited. 159 C. 397. Cited. 161 C. 6. Cited. 217 C. 260; Id., 476. Cited. 219 C. 787. Trial court improperly concluded that because the hospital test satisfied Sec. 52-180 it did not need to consider whether a Porter hearing was required. 263 C. 390. Although the business records are subject to redaction by trial court on grounds of relevancy, insufficient connection to “business” of the department or status as inadmissible hearsay, the burden is on opponent of the evidence properly to object to any challenged portion of the records. 267 C. 686.

Cited. 1 CA 454; Id., 501. Cited. 2 CA 58. Cited. 6 CA 429. Cited. 7 CA 326. Cited. 8 CA 177; Id., 673. Cited. 9 CA 59; Id., 379. Cited. 11 CA 327. Cited. 12 CA 468. Cited. 17 CA 121; Id., 416; Id., 460; Id., 684. Cited. 18 CA 597. Cited. 21 CA 138; Id., 162; Id., 496; Id., 645. Cited. 22 CA 689. Cited. 23 CA 19. Cited. 24 CA 57. Cited. 25 CA 298; Id., 681. Cited. 28 CA 56; Id., 521. Cited. 29 CA 600. Cited. 30 CA 346; Id., 827; Id., 839. Cited. 31 CA 94; Id., 660. Cited. 33 CA 702. Cited. 35 CA 828. Cited. 36 CA 216. Cited. 37 CA 515. Cited. 38 CA 575. Cited. 39 CA 684. Cited. 40 CA 268. Cited. 41 CA 225. Cited. 44 CA 271. Cited. 45 CA 165; Id., 352; Id., 455. Attorney trial referee did not abuse discretion by admitting exhibits pursuant to business records exception to hearsay rule. 48 CA 205. Printout of loan history and affidavit of debt were properly admitted. 51 CA 733. Documents need not be prepared by the organization itself to be admissible. 55 CA 384. Trial court properly admitted defendant’s blood alcohol level content test results as part of his hospital records because the records met requirements for a business record as an exception to the hearsay rule under section. 61 CA 164. Section allows otherwise inadmissible hearsay to be admissible, with certain limitations. 63 CA 72. Computer-generated maps were properly admitted because they met the three conditions set forth in section and witness laid the proper foundation for admission. 69 CA 169. Capital needs assessment offered by defendant to show type of report lenders typically rely upon in deciding whether to loan money deemed admissible under business record exception to hearsay rule, despite fact that assessment was not prepared by defendant; assessment was made in the regular course of business by an organization that had a duty to prepare assessment. 88 CA 638. In foreclosure action, plaintiff bank’s former employee who held several different positions within the bank and was very familiar with bank’s records and computer system but had no personal knowledge of defendant’s loan or the origin of the loan document was deemed qualified to authenticate bank’s records for purposes of admitting defendant’s loan records into evidence as exhibits. 92 CA 696. Business records exception does not require documents to have been prepared by company seeking to admit them as business records; nor is company required to establish a chain of custody for the documents or establish that witnesses have personal knowledge of their origins. Id. Document offered through testimony of assistant vice president and manager of foreclosure department who had personal knowledge of facts and circumstances surrounding defendant’s mortgage qualified as business record and testimony that document was created in regular course of plaintiff’s business, having satisfied elements of trustworthiness under section, was properly authenticated. 94 CA 793

Applies to entries and receipts of a bank indicating withdrawals. 9 CS 358. Autopsy and toxicological reports properly admitted as official reports made in the regular course of business. 19 CS 278. Medical report of a deceased physician as to defendant’s intoxication held inadmissible, though it appeared on a mimeographed form of the police department. 24 CS 45. Requirements for admission. Evidence not admissible. Discussion. 31 CS 510. Business entry exception to hearsay rule must be construed to mean that all requirements for admission must be satisfied by appropriate foundation testimony before business record can be admitted into evidence. 33 CS 668. Cited. 36 CS 632. Cited. 37 CS 637. Cited. 38 CS 384; Id., 426. Cited. 39 CS 381.

Failure of finding in trial court to indicate compliance with requirements fatal. 2 Conn. Cir. Ct. 264. Cited. Id., 693 (fn 2). Cited. 5 Conn. Cir. Ct. 192. Appellant failed to establish that improper admission of document as business entry was harmful error. 6 Conn. Cir. Ct. 160, 161-165. Police report may be admitted as business entry if it complies with rest of statute. Id., 599, 600, 601.

Subsec. (a):

Cited. 5 CA 296. Cited. 7 CA 364; Id., 398. Cited. 34 CA 535. Although the computer printouts were arguably not made in the regular course of business, the computer information itself satisfied the three statutory conditions for admissibility. 57 CA 1.

Subsec. (b):

Failure to produce witness re reports did not affect admissibility of a payment history report, but could affect weight of the evidence. 49 CA 563. Failure to produce as witness the person who actually drew, labeled and tested defendant’s blood and recorded test results in defendant’s hospital records is not a bar to admission of the evidence as a business record. 61 CA 164.



Section 52-180a - Admissibility of out-of-state hospital record or bill for treatment.

Any and all parts of any hospital record or bill for treatment, or copy thereof, made by a hospital located without this state in connection with the treatment of a patient, if not otherwise inadmissible, shall be admissible in evidence without any preliminary testimony if there is attached thereto the certification in affidavit form of the person in charge of the record room of the hospital or his authorized assistant indicating that such record, bill or copy is the original record or bill or a copy thereof, made in the regular course of the business of the hospital, and that it was the regular course of such business to make such record or bill at the time of the transaction, occurrence or event recorded therein or within a reasonable time thereafter.

(P.A. 89-156.)



Section 52-181 - Evidence of death or capture.

An official written report or record, or certified copy thereof, that a person is missing, missing in action, interned in a neutral country or beleaguered, besieged or captured by an enemy, or is dead, or is alive, made by any officer or employee of the United States authorized by any law of the United States to make the same, shall be received in any court, office or other place in this state as evidence that such person is missing, missing in action, interned in a neutral country or beleaguered, besieged or captured by an enemy, or is dead, or is alive, as the case may be.

(1955, S. 3160d.)



Section 52-182 - Presumption of family car or motorboat in operation by certain person.

Proof that the operator of a motor vehicle or a motorboat, as defined in section 15-127, was the husband, wife, father, mother, son or daughter of the owner shall raise a presumption that such motor vehicle or motorboat was being operated as a family car or boat within the scope of a general authority from the owner, and shall impose upon the defendant the burden of rebutting such presumption.

(1949 Rev., S. 7904; 1967, P.A. 310.)

History: 1967 act added motorboats to scope of section.

Cited. 9 CA 221. Cited. 38 CA 852.

Defendant must prove facts sufficient to rebut the presumption, not merely introduce evidence. 5 CS 97. In-law relationship does not come within section. Id., 16 CS 195. Doctrine not applicable to serviceman who, while overseas, loaned car to brother. 14 CS 236. Where father lived in Massachusetts and son in Connecticut, car not regarded as family car. 15 CS 146. Presumption avails plaintiff even where defendant driver was operating wife’s vehicle on company business for which company was paying for gas and oil. 17 CS 64. Failure of plaintiff to allege agency under family car doctrine not demurrable. Id., 75. Presumption does not arise where driver is son of owner’s employee. 25 CS 35. Father and son relationship must be shown between driver and owner. Id. Contributory negligence of operator of family car is imputable to plaintiff-owner so as to bar recovery by him for damage to it. 26 CS 387. Negligence of driver of family car is not imputed to owner-occupant and demurrer to defense of imputed negligence should be sustained. 28 CS 90. The purpose of this section is to govern procedure, not to affect or create substantive rights. 32 CS 158. Cited. 42 CS 114.

Applies only to cases where plaintiff invokes statute to assist recovery against defendant and not to cases where defendant invokes statute to prevent recovery by plaintiff. 2 Conn. Cir. Ct. 654. Statute evidences no legislative intent to create a universally applicable vicarious responsibility. Id., 659. An indispensable requisite of the family purpose doctrine is that the person on whom it is sought to impose liability exercise some degree of control over the automobile’s use. 3 Conn. Cir. Ct. 591, 594.



Section 52-183 - Presumption of agency in motor vehicle operation.

In any civil action brought against the owner of a motor vehicle to recover damages for the negligent or reckless operation of the motor vehicle, the operator, if he is other than the owner of the motor vehicle, shall be presumed to be the agent and servant of the owner of the motor vehicle and operating it in the course of his employment. The defendant shall have the burden of rebutting the presumption.

(1949 Rev., S. 7905; P.A. 82-160, S. 85.)

History: P.A. 82-160 rephrased the section.

Cited. 9 CA 221. Cited. 11 CA 485. Cited. 19 CA 85. Cited. 25 CA 665. Discussion of the word “owner”. 61 CA 29. Trial court improperly granted defendant’s motion to set aside verdict where jury reasonably could have found from evidence presented that public transit bus involved in accident was owned by defendant and that defendant did not rebut presumption arising under section that bus was operated by agent of defendant acting within the scope of his agency at the time of the accident. Id. Presumption is not ousted simply by introduction of any evidence to the contrary. 83 CA 782.

It is unnecessary to allege agency since statute raises such presumption. 4 CS 226; but see 12 CS 279 and 14 CS 342. Presumption is not overcome by any substantial countervailing evidence but is effective until the defendant proves the truth as to what the facts are by a fair preponderance of evidence. 5 CS 20; Id., 97. Describing the defendant as “brother, agent and servant” does not waive the presumption of agency in favor of the plaintiff. 9 CS 193. Statute does not create a new kind of agency but only creates a presumption of agency susceptible to rebuttal. 12 CS 279. Cited. 14 CS 238. Cited. 15 CS 148. Cited. 16 CS 194. Allegation of ownership and operation are sufficient to raise statutory presumption of agency. 17 CS 49. Section primarily designed to apply to commercial vehicles. Id., 73. Motion for summary judgment by defendant in effect sought to deprive plaintiff of benefit of presumption; denied. 27 CS 108. Cited. 32 CS 158.

Cited. 2 Conn. Cir. Ct. 653 (fn 2). Where a minor’s vehicle is registered in the name of the father for the purpose of evading financial responsibility, the registered owner of the vehicle is estopped to deny not only ownership of the vehicle but also that the minor-owner was acting in furtherance of the business of the father when the tort occurred. 3 Conn. Cir. Ct. 591, 598. Statute does not establish that operator of car is agent of owner, acting within scope of his employment, but only creates a rebuttable presumption. 5 Conn. Cir. Ct. 113.



Section 52-184a - Evidence obtained illegally by electronic device inadmissible.

No evidence obtained illegally by the use of any electronic device is admissible in any court of this state.

(1967, P.A. 871.)

See Sec. 53a-187 et seq re tampering with private communications and eavesdropping.

Cited. 15 CA 529.

Cited. 39 CS 392.



Section 52-184b - Failure to bill and advance payments inadmissible in malpractice cases.

(a) For the purposes of this section, “health care provider” means any person, corporation, facility or institution licensed by this state to provide health care or professional services, or an officer, employee or agent thereof acting in the course and scope of his employment.

(b) The failure of a health care provider to bill a patient for services rendered shall not be construed as an admission of liability and shall not be admissible in evidence as to liability in any trial for malpractice, error or omission against a health care provider in connection with the provision of health care or professional services.

(c) Any advance payment for medical bills by a health care provider or by the insurer of a health care provider shall not be construed as an admission of liability and shall not be admissible in evidence as to liability in any trial for malpractice, error or omission against a health care provider in connection with the provision of health care or professional services.

(P.A. 76-125, S. 1–3.)



Section 52-184c - Standard of care in negligence action against health care provider. Qualifications of expert witness.

(a) In any civil action to recover damages resulting from personal injury or wrongful death occurring on or after October 1, 1987, in which it is alleged that such injury or death resulted from the negligence of a health care provider, as defined in section 52-184b, the claimant shall have the burden of proving by the preponderance of the evidence that the alleged actions of the health care provider represented a breach of the prevailing professional standard of care for that health care provider. The prevailing professional standard of care for a given health care provider shall be that level of care, skill and treatment which, in light of all relevant surrounding circumstances, is recognized as acceptable and appropriate by reasonably prudent similar health care providers.

(b) If the defendant health care provider is not certified by the appropriate American board as being a specialist, is not trained and experienced in a medical specialty, or does not hold himself out as a specialist, a “similar health care provider” is one who: (1) Is licensed by the appropriate regulatory agency of this state or another state requiring the same or greater qualifications; and (2) is trained and experienced in the same discipline or school of practice and such training and experience shall be as a result of the active involvement in the practice or teaching of medicine within the five-year period before the incident giving rise to the claim.

(c) If the defendant health care provider is certified by the appropriate American board as a specialist, is trained and experienced in a medical specialty, or holds himself out as a specialist, a “similar health care provider” is one who: (1) Is trained and experienced in the same specialty; and (2) is certified by the appropriate American board in the same specialty; provided if the defendant health care provider is providing treatment or diagnosis for a condition which is not within his specialty, a specialist trained in the treatment or diagnosis for that condition shall be considered a “similar health care provider”.

(d) Any health care provider may testify as an expert in any action if he: (1) Is a “similar health care provider” pursuant to subsection (b) or (c) of this section; or (2) is not a similar health care provider pursuant to subsection (b) or (c) of this section but, to the satisfaction of the court, possesses sufficient training, experience and knowledge as a result of practice or teaching in a related field of medicine, so as to be able to provide such expert testimony as to the prevailing professional standard of care in a given field of medicine. Such training, experience or knowledge shall be as a result of the active involvement in the practice or teaching of medicine within the five-year period before the incident giving rise to the claim.

(P.A. 86-338, S. 11; P.A. 87-227, S. 8.)

History: P.A. 87-227 amended Subsec. (a) to change applicability of section from “In any cause of action accruing on or after October 1, 1986, to recover damages for personal injury or wrongful death” to “In any civil action to recover damages resulting from personal injury or wrongful death occurring on or after October 1, 1987” and specified that a health care provider is “as defined in section 52-184b”.

Cited. 34 CA 871. Cited. 44 CA 257.

Subsec. (a):

Cited. 239 C. 574. In claim for ordinary negligence for failure of health care provider to warn third party, expert testimony required to prove standard of care, breach of that standard and causation of injury. 262 C. 248. Expert testimony establishing standard of care at a particular hospital is relevant only if it comports with an accepted, applicable national standard of care. 289 C. 61.

Subsec. (d):

Does not preclude board-certified physician from testifying as an expert solely because the physician was not board-certified at the time of the alleged malpractice. 262 C. 637.

Cited. 34 CA 871. Cited. 46 CA 391. Subsec. deals with situations where specialties overlap. 77 CA 307. Affords court discretion in determining whether an expert may testify and thus it is possible that expert could qualify to testify at trial under this Subsec. but not qualify to provide a prelitigation opinion pursuant to Sec. 52-190a(a). 117 CA 535.



Section 52-184d - Inadmissibility of apology made by health care provider to alleged victim of unanticipated outcome of medical care.

(a) For the purposes of this section:

(1) “Health care provider” means a provider, as defined in subsection (b) of section 20-7b, or an institution, as defined in section 19a-490, and includes a health care institution or facility operated by the state;

(2) “Relative” means a victim’s spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, half brother, half sister or spouse’s parents, and includes such relationships that are created as a result of adoption and any person who has a family-type relationship with a victim;

(3) “Representative” means a legal guardian, attorney, health care representative or any person recognized in law or custom as a patient’s agent; and

(4) “Unanticipated outcome” means the outcome of a medical treatment or procedure that differs from an expected result.

(b) In any civil action brought by an alleged victim of an unanticipated outcome of medical care, or in any arbitration proceeding related to such civil action, any and all statements, affirmations, gestures or conduct expressing apology, fault, sympathy, commiseration, condolence, compassion or a general sense of benevolence that are made by a health care provider or an employee of a health care provider to the alleged victim, a relative of the alleged victim or a representative of the alleged victim and that relate to the discomfort, pain, suffering, injury or death of the alleged victim as a result of the unanticipated outcome of medical care shall be inadmissible as evidence of an admission of liability or as evidence of an admission against interest.

(P.A. 05-275, S. 9; P.A. 06-40, S. 2; 06-195, S. 78.)

History: P.A. 05-275 effective July 13, 2005; P.A. 06-40 redefined “health care provider” in Subsec. (a)(1) to include a health care institution or facility operated by the state, effective May 8, 2006; P.A. 06-195 substituted “health care representative” for “health care agent” in Subsec. (a)(3).



Section 52-184e - Admissibility of amount of damages awarded to plaintiff in separate action against different health care provider.

(a) For the purposes of this section:

(1) “Licensed health care provider” means any health care institution licensed pursuant to the provisions of chapter 368v or any individual provider of health care licensed pursuant to the provisions of chapters 370 to 373, inclusive, or 375 to 383c, inclusive, or a pharmacist or other person licensed pursuant to chapter 400j;

(2) “Health care services” means acts of diagnosis, treatment, medical evaluation or advice or such other acts as may be permissible under the health care licensing statutes of this state.

(b) In any action to recover damages resulting from personal injury or wrongful death, whether in tort or contract, in which it is alleged that such injury or death resulted from the professional negligence of a licensed health care provider in the provision of health care services, such provider may introduce evidence of the amount of damages awarded to the plaintiff for such injury or death by the trier of fact in a separate action by such plaintiff against a different health care provider.

(P.A. 05-275, S. 8.)

History: P.A. 05-275 effective October 1, 2005, and applicable to actions accruing on or after that date.






Chapter 900 - Court Practice and Procedure

Section 52-185 - Bond or recognizance for prosecution.

(a) If the plaintiff in any civil action is not an inhabitant of this state, or if it does not appear to the authority signing the process that the plaintiff is able to pay the costs of the action should judgment be rendered against him, the plaintiff shall enter into a recognizance to the adverse party with a financially responsible inhabitant of this state as surety, or a financially responsible inhabitant of this state shall enter into a recognizance to the adverse party, that the plaintiff shall prosecute his action to effect and answer all costs for which judgment is rendered against him. The recognizance shall not be discharged by any amendment or alteration of the process between the time of signing and of serving it.

(b) The recognizance may be taken in the following form:

You, C.S., as principal, and E.C., as surety, acknowledge yourselves jointly and severally bound to J.L., in a recognizance (or, as the case may be, You, E.C., acknowledge yourself bound to J.L., in a recognizance) of .... dollars, that C.S. shall prosecute the action which he has now commenced against J.L. at the Superior court to be held at H. in and for the judicial district of H., on the .... Tuesday of ...., 20.. to full effect, and that he shall pay any costs for which judgment may be rendered against him thereon.

Taken and acknowledged at H. on the .... day of ...., 20.., before me, J.W., Commissioner of the Superior Court.

(c) If a bond or recognizance is required on any writ of summons or attachment, it may be noted in the writ in the following manner:

E.C. of .... is recognized in $.... to prosecute, etc. (or words to that effect).

(d) If there has been a failure to comply with the provisions of this section, or if the authority signing a writ has failed to certify in accordance with any statute or rule that he has personal knowledge as to the financial responsibility of the plaintiff and deems it sufficient, the validity of the writ and service shall not be affected unless the failure is made a ground of a plea in abatement. If such plea in abatement is filed and sustained or if the plaintiff voluntarily elects to cure the defect by filing a bond, the court shall direct the plaintiff to file a bond to prosecute in the usual amount. Upon the filing of the bond, the case shall proceed in the same manner and to the same effect as to rights of attachment and in all other respects as though the failure had not occurred. The court may, in its discretion, order, as a condition to the acceptance of the bond, that the plaintiff pay to the defendant costs not to exceed the costs in full to the date of the order.

(1949 Rev., S. 7931; 1961, P.A. 517, S. 43; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 86; P.A. 05-152, S. 6.)

History: 1961 act deleted obsolete provision for actions before justices of the peace; P.A. 78-280 substituted “judicial district” for “county” where appearing; P.A. 82-160 rephrased the section and inserted Subsec. indicators; (Revisor’s note: In 2001 the references in Subsec. (b) of this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium); P.A. 05-152 amended Subsec. (a) by deleting provision requiring plaintiff to enter into recognizance before the process is signed.

History and review of section. 3 CS 434. Recognizance or certificate of financial responsibility is a condition precedent to the validity of the writ. 4 CS 279. Cited. 6 CS 156. Applicability in divorce actions. 7 CS 88. Cited. 8 CS 398. Meaning of “substantial” discussed. 13 CS 13. Cited. Id., 441. Court cannot waive bond even in the case of an indigent plaintiff. 36 CS 37.

Where addresses of two of three plaintiffs were lacking, but subscribing authority certified as to plaintiff’s financial responsibility, plea in abatement by defendant upon grounds the two plaintiffs might be nonresidents was overruled. 5 Conn. Cir. Ct. 235.



Section 52-186 - Court may order bond.

(a) The court, upon motion of the defendant or on its own motion, may order a sufficient bond to be given by the plaintiff before trial, unless the trial will thereby necessarily be delayed. In determining the sufficiency of the bond to be given, the court shall consider only the taxable costs which the plaintiff may be responsible for under section 52-257, except that in no event shall the court consider the fees or charges of expert witnesses notwithstanding that such fees or charges may be allowable under said section.

(b) Any party failing to comply with an order of the court to give a sufficient bond may be nonsuited or defaulted, as the case may be.

(c) Bonds for the prosecution of any civil action, pending in any court, may be taken when the court is not in session by its clerk.

(1949 Rev., S. 7932; P.A. 82-160, S. 87; P.A. 91-158; P.A. 10-43, S. 16.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 91-158 amended Subsec. (a) to add provision limiting the costs which the court may consider in determining the sufficiency of the bond; P.A. 10-43 amended Subsec. (a) to replace provision re court shall order sufficient bond be given if it finds that any bond taken for prosecution in pending action or on appeal is insufficient or that plaintiff has not given bond for prosecution and is not able to pay costs with provision re court may order sufficient bond be given by plaintiff upon motion of defendant or on its own motion and amended Subsec. (c) to delete reference to appeal bonds.

Burden of proof is on party moving for such bond. 13 CS 13. Court cannot waive bond even in the case of an indigent person. 36 CS 37. Cited. Id., 37.



Section 52-187 - Member of community defending to give bond.

If, in any action against a community, any individual member of the community appears to defend, he shall procure bond with surety to the acceptance of the court in which the action is pending to save the community harmless from all costs which may arise by reason of the appearance. The bond shall be payable to the community and be filed in the court. If the individual member successfully defends against the action, he shall be entitled to the costs recoverable from the plaintiff unless the community also appeared and incurred the costs of the defense.

(1949 Rev., S. 7934; P.A. 82-160, S. 88.)

History: P.A. 82-160 rephrased the section.



Section 52-188 - Court may order bond by nonresident defendant in realty action.

Any nonresident defendant in any civil action relating to real property or any interest therein, if any relief other than money damages is claimed, may be ordered by the court, during the pendency of the action, to give such bond to such other party or parties to the action as the court may direct, conditioned for the payment of costs. Judgment as on default may be rendered against any defendant who fails to comply with such order.

(1949 Rev., S. 7995; P.A. 82-160, S. 89.)

History: P.A. 82-160 rephrased the section.



Section 52-189 - Surety company bond acceptable.

Any surety company chartered by this state or authorized to do business herein may be accepted as surety or recognizor upon any bond or recognizance required by law in any civil action or in any proceeding instituted under the statutes of this state. In any action where a bond or recognizance is by law required, the bond of the company, duly executed and conditioned for the performance of the obligations expressed in the bond or recognizance, may be accepted by the person having authority thereto, and shall be filed by him in the court to which the action or proceeding is returnable or pending.

(1949 Rev., S. 7935; P.A. 82-160, S. 90.)

History: P.A. 82-160 rephrased the section.



Section 52-190 - Action on probate bond. Endorsement of writ.

(a) The writ in any action brought upon a probate bond, or bond taken to a judge of probate and his successors in office, shall be abatable unless, before its issue, a financially responsible inhabitant of the state signs a written endorsement upon it, substantially as follows: “I agree to be responsible for the costs of this action.” The endorser shall be liable for the costs of the action in case of judgment for the defendant, and the judgment shall be rendered against the endorser and not against the plaintiff.

(b) If the endorser dies or removes from this state, a new endorser on the writ shall be substituted. The court before which the action is pending may at any time order the substitution of a new endorser, to be approved by it, who shall endorse the writ and be liable for the costs from the commencement of the action in the same manner as the original endorser. For any failure to comply with such an order the plaintiff may be nonsuited.

(1949 Rev., S. 7933; P.A. 82-160, S. 91.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

See Sec. 45a-144 re action on probate bond by aggrieved person.

See Sec. 52-74 re action on foreign probate bond.

See Sec. 52-117 re pleading in action on probate bond.



Section 52-190a - Prior reasonable inquiry and certificate of good faith required in negligence action against a health care provider. Ninety-day extension of statute of limitations.

(a) No civil action or apportionment complaint shall be filed to recover damages resulting from personal injury or wrongful death occurring on or after October 1, 1987, whether in tort or in contract, in which it is alleged that such injury or death resulted from the negligence of a health care provider, unless the attorney or party filing the action or apportionment complaint has made a reasonable inquiry as permitted by the circumstances to determine that there are grounds for a good faith belief that there has been negligence in the care or treatment of the claimant. The complaint, initial pleading or apportionment complaint shall contain a certificate of the attorney or party filing the action or apportionment complaint that such reasonable inquiry gave rise to a good faith belief that grounds exist for an action against each named defendant or for an apportionment complaint against each named apportionment defendant. To show the existence of such good faith, the claimant or the claimant’s attorney, and any apportionment complainant or the apportionment complainant’s attorney, shall obtain a written and signed opinion of a similar health care provider, as defined in section 52-184c, which similar health care provider shall be selected pursuant to the provisions of said section, that there appears to be evidence of medical negligence and includes a detailed basis for the formation of such opinion. Such written opinion shall not be subject to discovery by any party except for questioning the validity of the certificate. The claimant or the claimant’s attorney, and any apportionment complainant or apportionment complainant’s attorney, shall retain the original written opinion and shall attach a copy of such written opinion, with the name and signature of the similar health care provider expunged, to such certificate. The similar health care provider who provides such written opinion shall not, without a showing of malice, be personally liable for any damages to the defendant health care provider by reason of having provided such written opinion. In addition to such written opinion, the court may consider other factors with regard to the existence of good faith. If the court determines, after the completion of discovery, that such certificate was not made in good faith and that no justiciable issue was presented against a health care provider that fully cooperated in providing informal discovery, the court upon motion or upon its own initiative shall impose upon the person who signed such certificate or a represented party, or both, an appropriate sanction which may include an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the pleading, motion or other paper, including a reasonable attorney’s fee. The court may also submit the matter to the appropriate authority for disciplinary review of the attorney if the claimant’s attorney or the apportionment complainant’s attorney submitted the certificate.

(b) Upon petition to the clerk of the court where the civil action will be filed to recover damages resulting from personal injury or wrongful death, an automatic ninety-day extension of the statute of limitations shall be granted to allow the reasonable inquiry required by subsection (a) of this section. This period shall be in addition to other tolling periods.

(c) The failure to obtain and file the written opinion required by subsection (a) of this section shall be grounds for the dismissal of the action.

(P.A. 86-338, S. 12; P.A. 87-227, S. 9; P.A. 03-202, S. 14; P.A. 05-275, S. 2; P.A. 07-65, S. 1.)

History: P.A. 87-227 amended Subsec. (a) to replace provision that “No action, accruing on or after October 1, 1986, shall be filed to recover damages for personal injury or wrongful death” with “No civil action shall be filed to recover damages resulting from personal injury or wrongful death occurring on or after October 1, 1987”; P.A. 03-202 amended Subsec. (a) by deleting provision re form prescribed by rules of the superior court and making technical changes; P.A. 05-275 amended Subsec. (a) to make provisions applicable to an apportionment complaint and the filing thereof, require the opinion of the similar health care provider to be signed and include a detailed basis for the formation of such opinion, require the claimant or the claimant’s attorney and any apportionment complainant or apportionment complainant’s attorney to retain the original written opinion and attach a copy of such written opinion, with the name and signature of the similar health care provider expunged, to such certificate and provide that such similar health care provider shall not, without a showing of malice, be personally liable by reason of having provided such written opinion and added new Subsec. (c) to provide that the failure to obtain and file the written opinion shall be grounds for dismissal of the action, effective October 1, 2005, and applicable to actions filed on or after that date; P.A. 07-65 amended Subsec. (b) to substitute “civil action” for “action” and add “to recover damages resulting from personal injury or wrongful death” re extension of statute of limitations.

Cited. 26 CA 497; 33 CA 378; 37 CA 105. Fall by person dependent on a wheelchair while transferring from wheelchair to an exercise mat at physical therapy facility during scheduled session, where transfers were a stated goal of therapy, is medical malpractice. 61 CA 353. If a complaint is found to sound of medical malpractice, even if plaintiff claims the complaint sounds of ordinary tort and breach of contract, then failure by plaintiff to include a good faith certificate and an opinion of a similar health care provider shall constitute grounds for dismissal. 113 CA 569. Section does not abridge common law right to pursue judicial remedy under Art. 1, Sec. 10 of Connecticut Constitution because it is merely a procedural limitation that neither eliminates nor unreasonably burdens right to legal recourse, and section does not violate due process because limitations are reasonably related to legitimate state interest of preventing frivolous or meritless medical malpractice claims. 132 CA 68. Opinion letter did not set forth sufficient information to demonstrate that its author was a similar health care provider, as defined in Sec. 52-184c, qualified to render an opinion as to the standard of care owed by defendant. 133 CA 548.

Cited. 41 CS 169.

Subsec. (a):

A surgeon, who likely would be qualified to testify as an expert witness at the trial of a medical malpractice action against a specialist physician, but who is not a “similar health care provider” as defined in Sec. 52-184c(c), may not provide the prelitigation opinion letter that must accompany the certificate of good faith attached to the complaint. 300 C. 1. A written opinion satisfies the “detailed basis” requirement if it sets forth the basis of the similar health care provider’s opinion that there appears to be evidence of medical negligence by express reference to what defendant did or failed to do to breach the applicable standard of care; written opinion need not identify the precise cause of the injury; written opinion must state the similar health care provider’s opinion as to the applicable standard of care, the fact that the standard of care was breached, and the factual basis of the similar health care provider’s conclusion concerning the breach of the standard of care. 303 C. 630.

Section establishes objective criteria, not subject to the exercise of discretion, making prelitigation requirements more definitive and uniform than requirements to testify at trial and arguably sets the bar higher to get into court than to prevail at trial; as to defendant health care provider who is a physician, the similar health care provider contemplated here is one defined in either Sec. 52-184c(b) or (c). 117 CA 535. Good faith opinion submitted sufficiently addressed allegations of negligence by indicating evidence of a breach of the standard of care, was not required to address causation, and, therefore, was sufficiently detailed for purposes of Subsec. 119 CA 808. Because defendant is a board certified specialist, a similar health care provider must be one trained and experienced in same specialty as defendant and certified by appropriate American board in same specialty. 122 CA 597. Judgment against plaintiff on a motion to strike for failure to comply with requirements re certificate of good faith is a judgment on the merits subject to doctrine of res judicata. 127 CA 606. Section requires the qualifications of the opinion letter author to be disclosed in the opinion letter in manner sufficient to determine whether author is a similar health care provider; claim of lack of informed consent against multiple providers does not trigger requirement for opinion letter. 132 CA 459.

Detailed basis for written opinion must enable defendant to ascertain basis of claim. 50 CS 385.

Subsec. (b):

Ninety-day extension provided in Subsec. applies equally to both the two-year statute of limitation and three-year statute of repose in Sec. 52-584. 269 C. 787.

Cited. 43 CA 397. The term “filed”, for purposes of effective date of a public act, refers to the bringing of a complaint or other pleading to the clerk of the court, not a state marshal for service. 106 CA 810.

Subsec. (c):

Trial court must dismiss action if opinion letter fails to comply with Subsec. (a). 300 C. 1. When a medical malpractice action has been dismissed pursuant to Subsec. for failure to supply opinion letter by a similar health care provider required by Subsec. (a), plaintiff may commence an otherwise time barred new action pursuant to the matter of form provision of Sec. 52-592(a) only if that failure was caused by simple mistake or omission, rather than egregious conduct or gross negligence attributable to plaintiff or his attorney. Id., 33. Defendant’s right to file motion to dismiss is waived if motion is not filed within time frames in rules of practice. 301 C. 388.

Failure to comply with Subsec. renders complaint subject to motion to dismiss and not motion to strike. 106 CA 810. Action subject to dismissal not only for lack of opinion letter but also if opinion letter is not from similar health care provider or does not give detailed basis for the opinion. 117 CA 535.

Failure to provide written opinion required by Subsec. (a) does not result in automatic dismissal under Subsec. (c), but rather dismissal is discretionary and based upon facts. 50 CS 385.



Section 52-190b - Designation of negligence action against health care provider as complex litigation case.

Not later than six months after the filing of an action to recover damages resulting from personal injury or wrongful death, whether in tort or in contract, in which it is alleged that such injury or death resulted from the negligence of a health care provider, the court shall schedule a conference of the parties at which the court shall determine whether to recommend to the Chief Court Administrator, or the Chief Court Administrator’s designee, that the action be designated as a complex litigation case and be transferred to the complex litigation docket. Nothing in this section shall be construed to preclude any party or a judge from, at any time, requesting the Chief Court Administrator, or the Chief Court Administrator’s designee, to designate such action as a complex litigation case and transfer such action to the complex litigation docket.

(P.A. 05-275, S. 3.)

History: P.A. 05-275 effective July 13, 2005.



Section 52-190c - Mandatory mediation for negligence action against health care provider. Stipulation by mediator and parties. Rules.

(a) There shall be mandatory mediation for all civil actions brought to recover damages resulting from personal injury or wrongful death, whether in tort or in contract, in which it is alleged that such injury or death resulted from the negligence of a health care provider. Each such civil action for which a valid certificate has been filed pursuant to section 52-190a shall be referred to mandatory mediation pursuant to subsection (b) of this section, unless the civil action is referred to another alternative dispute resolution program agreed to by the parties. Mandatory mediation under this section shall be conducted for the purpose of achieving a prompt settlement or resolution of the civil action. For the purposes of this section, “health care provider” means a provider, as defined in subsection (b) of section 20-7b, an institution, as defined in section 19a-490, or any other health care provider described in subsection (a) of section 52-184b.

(b) Prior to the close of pleadings in such civil action, the presiding judge of the civil session of the court of the judicial district in which the action is pending shall refer the action to mandatory mediation or any other alternative dispute resolution program agreed to by the parties. The duration of the referral shall not exceed one hundred twenty days unless the court, for good cause shown, extends the duration of the referral. The court shall stay the time periods within which all further pleadings, motions, requests, discovery and other procedures must be filed or undertaken, including, but not limited to, filings under section 52-192a, except with respect to any apportionment complaint under section 52-102b.

(c) Mediation under this section shall begin as soon as practicable, but not later than twenty business days after the date the action is referred under subsection (b) of this section. The first mediation session shall be conducted by the presiding judge or, at the discretion of the presiding judge, a different judge of the Superior Court or a senior judge or judge trial referee. At the first mediation session, the judge, senior judge or judge trial referee conducting the mediation session shall determine whether the action can be resolved at such mediation session, or, if the action cannot be resolved at that mediation session, whether the parties agree to participate in further mediation. If the action is not resolved at the first mediation session and the parties do not agree to further mediation, mandatory mediation under this section shall end. If the action is not resolved at the first mediation session and the parties agree to further mediation, the presiding judge of such civil session shall refer the action for mediation before an attorney who has experience as an attorney related to such civil actions and who has been a member of the bar of the state of Connecticut for at least five years. Upon such referral, mediation shall begin as soon as practicable, but not later than twenty business days after the referral. Fifty per cent of the cost of such mediation shall be paid by the plaintiffs, and fifty per cent of the cost of such mediation shall be apportioned among all defendants who are parties to the mediation.

(d) Each party to such action, and a representative of each insurer that may be liable to pay a claim on behalf of a defendant pursuant to such action, shall appear in person at each mediation session, unless participation by telephone or electronic means is permitted by the judge, senior judge, judge trial referee or mediator.

(e) If such mediation does not settle or conclude the civil action, and if all parties in attendance at such mediation agree, the mediator and all such parties may file a stipulation with the court setting forth any matter or conclusion that the parties and the mediator believe may be useful or relevant to narrow the issues, expedite discovery or assist the parties in preparing the civil action for trial.

(f) The judges of the Superior Court may adopt such rules as they deem necessary for the conduct of mediation pursuant to this section. Such rules shall be adopted in accordance with section 51-14.

(P.A. 10-122, S. 5.)

History: P.A. 10-122 effective July 1, 2010.



Section 52-191 - Precedence of actions in favor of the state.

All civil actions brought by or on behalf of the state, including informations on the relation of a private individual, shall have precedence over all other civil actions in respect to the order of trial, except actions upon probate bonds.

(1949 Rev., S. 7945; P.A. 82-160, S. 92.)

History: P.A. 82-160 rephrased the section.



Section 52-191a - Precedence of certain actions involving zoning ordinances and regulations.

Any civil action wherein one of the issues is the interpretation of a zoning ordinance or regulation that is the basis of a pending criminal prosecution under section 8-12 shall be privileged in assignment for trial.

(February, 1965, P.A. 109, S. 2.)



Section 52-191b - Precedence of proceedings involving planning commissions.

Any legal proceeding to which any municipal planning commission is a party shall be considered a privileged matter with respect to the order of trial.

(1971, P.A. 274.)



Section 52-191c - Precedence of actions involving terminally ill persons.

(a) Any civil action to which a terminally ill person is a party shall be privileged in assignment for trial. For the purpose of this section, “terminally ill” means in the final stage of an incurable or irreversible medical condition which will result in death within a relatively short time, in the opinion of the attending physician.

(b) The judges of the Superior Court may, in accordance with the provisions of section 51-14, adopt rules for the precedence of actions pursuant to this section.

(P.A. 98-54.)



Section 52-192 - Precedence of other cases in order of trial.

Any objections made to the acceptance of the report of a committee or auditor, or award of an arbitrator, shall be heard and determined promptly and without delay after return of the report or award, unless a continuance is granted for cause. Appeals from probate and from the actions of commissioners appointed by courts of probate, actions brought by or against executors or administrators of estates, actions brought by or against conservators of the estates of incapable persons, actions brought by or against guardians of the estates of minors, actions brought by receivers of insolvent corporations by order of the court by which such receivers were appointed, actions brought by or against any person sixty-five years of age or older or who reaches the age of sixty-five during the pendency of the action, actions in which a party has been ordered to post security with the Department of Motor Vehicles or has posted security with the Department of Motor Vehicles, pursuant to the requirements of section 14-117, appeals from any action of the Commissioner of Energy and Environmental Protection in accordance with section 25-17, appeals under the provisions of section 14-57, partitions and foreclosure cases, including cases in which a bond has been substituted for a mechanic’s lien, shall have precedence over all other civil actions in respect to the order of trial, except as provided in section 52-191.

(1949 Rev., S. 7946; 1957, P.A. 78, S. 1; March, 1958, P.A. 14, S. 2; 1959, P.A. 102; 1961, P.A. 329; 509, S. 1; 1963, P.A. 162; 1967, P.A. 819; 1971, P.A. 872, S. 156; P.A. 82-160, S. 93; P.A. 92-118, S. 8; P.A. 11-80, S. 1.)

History: 1959 act added partitions and foreclosures; 1961 acts added appeals under section 14-57; 1963 act added cases where bond has been substituted for mechanic’s lien; 1967 act added actions where party has been ordered to or has posted security with motor vehicle department; 1971 act replaced water resources commission with commissioner of environmental protection; P.A. 82-160 rephrased the section; P.A. 92-118 added provision re precedence in order of trial for actions brought by or against executors or administrators of estates, conservators of estates of incapable persons and guardians of the estates of minors; (Revisor’s note: In 1997 references to “Motor Vehicle Department” were changed editorially by the Revisors to “Department of Motor Vehicles” for consistency with customary statutory usage); pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.

See Sec. 49-39 re privileged status of action to foreclose a mechanics’ lien with respect to order of trial.

Privilege given to “persons” over sixty-five years of age does not extend to corporate entities in existence over sixty-five years. Legislative intent construed. 22 CS 156.

Subsec. (a):

Cited. 26 CA 322. Cited. 44 CA 154.



Section 52-192a - Offer of compromise by plaintiff. Acceptance by defendant. Amount and computation of interest.

(a) Except as provided in subsection (b) of this section, after commencement of any civil action based upon contract or seeking the recovery of money damages, whether or not other relief is sought, the plaintiff may, not earlier than one hundred eighty days after service of process is made upon the defendant in such action but not later than thirty days before trial, file with the clerk of the court a written offer of compromise signed by the plaintiff or the plaintiff’s attorney, directed to the defendant or the defendant’s attorney, offering to settle the claim underlying the action for a sum certain. For the purposes of this section, such plaintiff includes a counterclaim plaintiff under section 8-132. The plaintiff shall give notice of the offer of compromise to the defendant’s attorney or, if the defendant is not represented by an attorney, to the defendant himself or herself. Within thirty days after being notified of the filing of the offer of compromise and prior to the rendering of a verdict by the jury or an award by the court, the defendant or the defendant’s attorney may file with the clerk of the court a written acceptance of the offer of compromise agreeing to settle the claim underlying the action for the sum certain specified in the plaintiff’s offer of compromise. Upon such filing and the receipt by the plaintiff of such sum certain, the plaintiff shall file a withdrawal of the action with the clerk and the clerk shall record the withdrawal of the action against the defendant accordingly. If the offer of compromise is not accepted within thirty days and prior to the rendering of a verdict by the jury or an award by the court, the offer of compromise shall be considered rejected and not subject to acceptance unless refiled. Any such offer of compromise and any acceptance of the offer of compromise shall be included by the clerk in the record of the case.

(b) In the case of any action to recover damages resulting from personal injury or wrongful death, whether in tort or in contract, in which it is alleged that such injury or death resulted from the negligence of a health care provider, the plaintiff may, not earlier than three hundred sixty-five days after service of process is made upon the defendant in such action, file with the clerk of the court a written offer of compromise pursuant to subsection (a) of this section and, if the offer of compromise is not accepted within sixty days and prior to the rendering of a verdict by the jury or an award by the court, the offer of compromise shall be considered rejected and not subject to acceptance unless refiled.

(c) After trial the court shall examine the record to determine whether the plaintiff made an offer of compromise which the defendant failed to accept. If the court ascertains from the record that the plaintiff has recovered an amount equal to or greater than the sum certain specified in the plaintiff’s offer of compromise, the court shall add to the amount so recovered eight per cent annual interest on said amount, except in the case of a counterclaim plaintiff under section 8-132, the court shall add to the amount so recovered eight per cent annual interest on the difference between the amount so recovered and the sum certain specified in the counterclaim plaintiff’s offer of compromise. The interest shall be computed from the date the complaint in the civil action or application under section 8-132 was filed with the court if the offer of compromise was filed not later than eighteen months from the filing of such complaint or application. If such offer was filed later than eighteen months from the date of filing of the complaint or application, the interest shall be computed from the date the offer of compromise was filed. The court may award reasonable attorney’s fees in an amount not to exceed three hundred fifty dollars, and shall render judgment accordingly. This section shall not be interpreted to abrogate the contractual rights of any party concerning the recovery of attorney’s fees in accordance with the provisions of any written contract between the parties to the action.

(P.A. 76-316, S. 2; P.A. 77-269, S. 1, 2; P.A. 79-60; 79-250, S. 1; P.A. 81-315, S. 3; P.A. 82-160, S. 94; 82-228; P.A. 83-295, S. 9; P.A. 92-110, S. 1; P.A. 94-20; P.A. 01-71, S. 1; P.A. 05-275, S. 4; P.A. 07-141, S. 16; P.A. 11-77, S. 1.)

History: P.A. 77-269 amended Subsec. (c) to specify that provisions apply to “all claims, except claims which were assigned for trial on or before October 1, 1976” rather than to claims “accruing after October 1, 1976”; P.A. 79-60 raised annual interest on offer of judgment from 6% to 12% in Subsec. (b); P.A. 79-250 authorized court to award attorney’s fees not exceeding $350 and specified that provisions do not abrogate contractual rights concerning recovery of attorney’s fees in Subsec. (b); P.A. 81-315 amended provisions in Subsec. (b) concerning computation of interest on judgments in actions commenced on or after October 1, 1981; P.A. 82-160 made minor technical changes to Subsecs. (a) and (b) and deleted Subsec. (c) which had provided “This section shall apply to all claims, except claims which were assigned for trial on or before October 1, 1976”; P.A. 82-228 amended Subsec. (a) by deleting the provision allowing a plaintiff to file a new offer of judgment after rejection and to continue to file offers up until trial, and amended Subsec. (b) by providing that interest is to be computed on the amount of the verdict rather than on the amount “contained in such offer” and by deleting a provision concerning what constituted the largest offer of judgment for purposes of computing interest; P.A. 83-295 amended Subsec. (b) by providing that interest is to be computed on and added to the “amount so recovered” rather than the “verdict”; P.A. 92-110 amended Subsec. (a) to authorize a plaintiff to file an offer of judgment in any civil action “seeking the recovery of money damages, whether or not other relief is sought” rather than in any civil action “for the recovery of money only”; P.A. 94-20 amended Subsec. (a) to require an offer of judgment to be accepted prior to the rendering of a verdict by the jury or an award by the court; P.A. 01-71 amended Subsec. (a) to require an offer of judgment to be filed not later than 30 days before trial and increase from 30 to 60 days the time period for filing an acceptance of the offer of judgment and made technical changes throughout section for purposes of gender neutrality; P.A. 05-275 replaced “offer of judgment” and “offer of settlement” with “offer of compromise” where appearing, amended Subsec. (a) to provide that the offer of compromise may be filed no earlier than 180 days after service of process is made upon the defendant, delete provision that plaintiff is offering “to stipulate to a judgment”, decrease from 60 days to 30 days the time period for the defendant to accept the offer, provide that when a defendant accepts an offer the defendant is agreeing “to settle the claim underlying the action for the sum certain stated in the plaintiff’s offer of compromise” rather than “agreeing to a stipulation for judgment as contained in plaintiff’s offer of judgment” and replace “Upon such filing, the clerk shall enter judgment immediately on the stipulation” with “Upon such filing and the receipt by the plaintiff of such sum certain, the plaintiff shall file a withdrawal of the action with the clerk and the clerk shall record the withdrawal of the action against the defendant accordingly”, added new Subsec. (b) re requirements for the filing of an offer of compromise in an action to recover damages for an injury or death resulting from the negligence of a health care provider, and redesignated existing Subsec. (b) as Subsec. (c) and amended said Subsec. to decrease the rate of annual interest from 12% to 8% and delete obsolete provision re computation of interest in actions commenced before October 1, 1981, effective October 1, 2005, and applicable to actions accruing on or after that date; P.A. 07-141 amended Subsec. (a) to provide for purposes of section that a plaintiff includes a counterclaim plaintiff under Sec. 8-132, and amended Subsec. (c) re calculation of interest for a counterclaim plaintiff under Sec. 8-132 and added references to applications under Sec. 8-132, effective June 25, 2007, and applicable to applications filed on or after that date; P.A. 11-77 amended Subsec. (a) to add “Except as provided in subsection (b) of this section” and amended Subsec. (b) to add provisions re written offer of compromise filed by plaintiff not earlier than 365 days after service of process on defendant and re when such offer shall be considered rejected and not subject to acceptance unless refiled, and to delete requirements re statement of damages, authorization to disclose medical records, disclosure of expert witnesses and filing of certification with the court.

Cited. 3 CA 111; Id., 570; 8 CA 254; 13 CA 712; 21 CA 366; Id., 549. Imposes penalty for wasting Connecticut judicial resources; court “will not permit defendant to avoid consequences of his decision to ignore plaintiff’s offer of judgment merely because his contract obligations were made in another state”. 22 CA 640. Cited. 25 CA 67; 26 CA 231; Id., 322; 30 CA 664; 31 CA 806; 32 CA 118; 33 CA 662; Id., 842; 35 CA 504; 36 CA 653; 38 CA 685; 42 CA 239; Id., 712; 43 CA 645; 44 CA 154; 45 CA 165; Id., 543; 46 CA 37. Nothing in Subsec. (a) or (b) indicates that the offer of judgment must not include interest pursuant to Sec. 37-3a. 67 CA 100. Court correctly interpreted language of section in this unique case to hold that amended complaint became equivalent of original complaint for purposes of calculation of interest. 81 CA 419. Claim that court improperly awarded plaintiff interest pursuant to offer of judgment statute could not be properly reviewed because defendant failed to file motion for articulation seeking an explanation from the court as to basis for finding that renewed offer of judgment was still valid. 96 CA 294. Court properly awarded offer of compromise interest on basis of defendants’ having rejected plaintiff’s offer; defendants’ offered no authority for proposition that inadequate performance of the party making an offer of compromise precludes the statutorily prescribed remedy. 102 CA 23. The court upheld award of judgment interest in accordance with 1999 revision of section and rejected defendant’s argument that defendant’s conditional acceptance of plaintiff’s offer of judgment is an exception permitted under statute, since such conditional acceptance was a counteroffer and defendant’s interpretation ignores the punitive aspect of section. 111 CA 287.

Subsec. (a):

Although the required attorney’s signature on an offer of judgment was inscribed by the attorney’s law partner with attorney’s permission, the document is in substantial compliance with the law and such irregularity does not disadvantage defendant. 68 CA 596. Plaintiff is not required to state in an offer of judgment the period of time that defendant has to accept the offer; including reference to the acceptance period in offer of judgment is a courtesy, done in order to save defendant from having to consult language of statute. 103 CA 20.

Subsec. (b):

Cited. 188 C. 213. Requirements, purpose, de novo review, and application to unified offers of judgment. 245 C. 1. Where trial court granted defendant’s motion for remittitur due to limit of plaintiff’s underinsured motorist coverage pursuant to Sec. 38a-336, interest awarded pursuant to section is to be based on judgment amount, rather than verdict amount. 288 C. 38.

Trial court exceeded statutory authority by trebling award of attorney’s fees. 47 CA 517. Calculation of interest under Subsec. discussed. 88 CA 459.

Subsec. (c):

Where jury award of $4.2 million in dram shop action was reduced by court to $250,000 pursuant to Sec. 30-102, trial court properly found that plaintiff had “recovered” $250,000 for purposes of calculating interest under this Subsec., and interest award under this Subsec. did not undermine legislative purpose of limiting recoverable damages under Dram Shop Act. 136 CA 805.



Section 52-192b - Offers of judgment. Applicability.

Sections 52-192a to 52-195, inclusive, of the general statutes, revision of 1958, revised to January 1, 2005, shall be applicable to any cause of action accruing prior to October 1, 2005.

(P.A. 06-40, S. 1.)

History: P.A. 06-40 effective May 8, 2006.



Section 52-193 - Offer of compromise by defendant.

In any action on contract, or seeking the recovery of money damages, whether or not other relief is sought, the defendant may, not later than thirty days before trial, file with the clerk of the court a written offer of compromise signed by the defendant or the defendant’s attorney, directed to the plaintiff or the plaintiff’s attorney, offering to settle the claim underlying the action for a sum certain.

(1949 Rev., S. 7942; 1959, P.A. 28, S. 175; P.A. 92-110, S. 2; P.A. 01-71, S. 2; P.A. 05-275, S. 5.)

History: 1959 act deleted reference to actions before justices of the peace; P.A. 92-110 authorized the defendant to file an offer of judgment in any action “seeking the recovery of money damages, whether or not other relief is sought” rather than in any action “for the recovery of money only”; P.A. 01-71 required an offer of judgment to be filed not later than 30 days before trial and made technical changes for purposes of gender neutrality; P.A. 05-275 authorized the filing of “a written offer of compromise” that would offer “to settle the claim underlying the action for a sum certain” rather than “a written notice” that would offer “to allow the plaintiff to take judgment for the sum named in such notice”, effective October 1, 2005, and applicable to actions accruing on or after that date.

Cited. 17 CA 219.

Cited. 10 CS 166.



Section 52-194 - Acceptance of defendant’s offer of compromise.

In any action, the plaintiff may, within sixty days after being notified by the defendant of the filing of an offer of compromise, file with the clerk of the court a written acceptance of the offer signed by the plaintiff or the plaintiff’s attorney agreeing to settle the underlying action for the sum certain specified in the defendant’s offer of compromise. Upon the filing of the written acceptance and receipt by the plaintiff of such sum certain, the plaintiff shall file a withdrawal of the action with the clerk of the court and the clerk shall record the withdrawal of the action against the defendant accordingly. No trial may be postponed because the period within which the plaintiff may accept the offer has not expired, except at the discretion of the court.

(1949 Rev., S. 7943; 1959, P.A. 28, S. 111; P.A. 82-160, S. 95; P.A. 05-275, S. 6.)

History: 1959 act deleted provisions for actions before justices of the peace; P.A. 82-160 rephrased the section; P.A. 05-275 increased from 10 days to 60 days the time period for acceptance of the offer, replaced “offer of judgment” with “offer of compromise”, provided that by filing the acceptance the plaintiff was “agreeing to settle the underlying action for the sum certain specified in the defendant’s offer of compromise” and replaced “Upon the filing of the written acceptance, the court shall render judgment against the defendant as upon default for the sum so named and for the costs accrued at the time of the defendant’s giving the plaintiff notice of the offer” with “Upon the filing of the written acceptance and receipt by the plaintiff of such sum certain, the plaintiff shall file a withdrawal of the action with the clerk of the court and the clerk shall record the withdrawal of the action against the defendant accordingly”, effective October 1, 2005, and applicable to actions accruing on or after that date.

Cited. 10 CS 166.



Section 52-195 - Effect of failure to accept defendant’s offer of compromise.

(a) If the plaintiff does not, within the time allowed for acceptance of the offer of compromise and before the commencement of the trial, file the plaintiff’s notice of acceptance, the offer shall be deemed to be withdrawn and shall not be given in evidence.

(b) Unless the plaintiff recovers more than the sum specified in the offer of compromise, with interest from its date, the plaintiff shall recover no costs accruing after the plaintiff received notice of the filing of such offer, but shall pay the defendant’s costs accruing after the plaintiff received notice. Such costs may include reasonable attorney’s fees in an amount not to exceed three hundred fifty dollars.

(c) This section shall not be interpreted to abrogate the contractual rights of any party concerning the recovery of attorney’s fees in accordance with the provisions of any written contract between the parties to the action. The provisions of this section shall not apply to cases in which nominal damages have been assessed upon a hearing after a default or after a demurrer has been overruled.

(1949 Rev., S. 7944; P.A. 79-250, S. 2; P.A. 82-160, S. 96; P.A. 05-275, S. 7.)

History: P.A. 79-250 specified that costs may include attorney’s fees not exceeding $350 and that provisions do not abrogate contractual rights re recovery of attorney’s fees; P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 05-275 amended Subsecs. (a) and (b) to replace “offer of judgment” with “offer of compromise” where appearing and make technical changes, effective October 1, 2005, and applicable to actions accruing on or after that date.

Cited. 8 CA 254.

Cited. 10 CS 166. Reasonableness of offer of judgment discussed. 39 CS 467.

Subsec. (b):

Subsec. requires payment of costs that are authorized elsewhere in statute if plaintiff fails to recover more than the offer of compromise, and because no statute authorizes costs for expenses of daily expedited trial transcripts, defendants’ attorney’s attendance at videoconference deposition or defendants’ and defendants’ employee trial testimony, trial court improperly authorized such costs. 289 C. 61.



Section 52-195a - (Formerly Sec. 52-256). Unliquidated damages; tender.

Any party upon whom a claim for unliquidated damages is made may tender to the claimant a sum of money in payment thereof, which tender may be pleaded and in all respects be as effectual as a tender in case of a claim for debt.

(1949 Rev., S. 8002.)

History: Sec. 52-256 transferred to Sec. 52-195a in 1983.

General issue and tender repugnant; costs. 67 C. 74. Waiver of defects in tender; Id., 585; 76 C. 705. Tender bars costs. 80 C. 233; 87 C. 158. Not now necessary to pay money into court. Id., 157. Tender of money due on contract excused where other party cannot perform. 88 C. 64.



Section 52-195b - Referral of civil action involving motor vehicle to alternative dispute resolution program. Expedited process case. Privileged case.

Section 52-195b is repealed, effective October 1, 2013.

(P.A. 93-297, S. 3, 29; P.A. 13-194, S. 15.)



Section 52-195c - Time period for payment of settlement amount.

(a) When an action to recover damages has been settled, any settling defendant shall tender all sums due from such settling defendant to any settling plaintiff or such plaintiff’s agent not later than thirty days after receipt by the person or office designated in writing to the settling plaintiff or such plaintiff’s agent by the settling defendant at the time of settlement of a duly executed release and a withdrawal discontinuing any court action, if any such action is pending, that are tendered by such settling plaintiff or plaintiff’s agent and are executed by or on behalf of the settling plaintiff. If no such person or office is so designated, a settling plaintiff may tender such settlement documents to the settling defendant’s attorney or the representative of the settling defendant’s insurer with whom the settlement agreement was reached and such settling defendant shall tender all sums due from such settling defendant to any settling plaintiff or such plaintiff’s agent not later than thirty days after receipt of such settlement documents by the settling defendant’s attorney or the representative of the settling defendant’s insurer.

(b) In an action that requires judicial approval of the settlement, the plaintiff shall also tender a copy of the order of the Probate Court or other order approving such settlement with the duly executed release and withdrawal discontinuing any pending court action executed on behalf of the plaintiff.

(c) In the event that a settling defendant or insurer fails to promptly tender all sums as required by subsection (a) of this section, a default judgment shall be entered by the court on behalf of any unpaid plaintiff against such defendant twenty days after such plaintiff files a motion for a default judgment with the court and serves such motion upon the representative of the insurer with whom the settlement was reached or the defendant with whom the settlement was reached. Such motion shall be accompanied by an affidavit executed by the plaintiff or the plaintiff’s attorney setting forth the terms of such settlement with supporting documentation attached.

(d) Any insurer or defendant with whom the settlement was reached that fails to tender settlement proceeds within the time limit set forth in this section shall be liable for interest at a rate of twelve per cent a year on the amount of such settlement proceeds computed from the date such time limit expired.

(e) As used in this section, “tender” means either to personally deliver or cause to be delivered or to mail by registered or certified mail, return receipt requested. An insurer or a defendant may otherwise prove tender by presenting evidence that the settlement sums due from such insurer or such defendant were received by the settling plaintiff or such plaintiff’s agent.

(P.A. 97-58, S. 3.)



Section 52-196 - Motion to continue or postpone.

Whenever in any action pending in the Superior Court a motion for a postponement or continuance is made by either party and such motion is granted, the court may require the party making the same to pay to the adverse party such sum by way of indemnity as it deems reasonable.

(1949 Rev., S. 7930; 1959, P.A. 28, S. 112; P.A. 74-183, S. 85, 291; P.A. 76-436, S. 129, 681.)

History: 1959 act substituted circuit court for city court; P.A. 74-183 removed actions pending in circuit court from purview of section, reflecting transfer of circuit court functions to court of common pleas, effective December 31, 1974; P.A. 76-436 removed actions pending in court of common pleas from purview of section reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978.



Section 52-197 - Motion for disclosure. Rules.

(a) In any civil action, the court, upon motion of either party, may order disclosure of facts or disclosure, production and inspection of papers, books or documents by any party thereto, material to the moving party’s cause of action or defense, and within the knowledge, possession or power of the adverse party.

(b) The judges of the Supreme Court shall make rules to carry out the provisions of this section.

(1949 Rev., S. 7949; 1957, P.A. 651, S. 30; P.A. 82-160, S. 97.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 4 CA 339. Cited. 14 CA 267.

Motion to inspect a trolley car is not within the statute. 5 CS 161. Cited. Id., 291. An independent equitable action for discovery may be maintained notwithstanding this section. 7 CS 76. Cited. 8 CS 137; Id., 246. Cited. 9 CS 44. The facts desired by the defendant to be disclosed by the plaintiff must be material to the defendant’s cause. 16 CS 54. Disclosure may be ordered as to any matter concerned solely with damages as well as to issues of liability. 17 CS 40. Cited. 19 CS 147. Disclosure of written statements of witnesses and defendants refused. 21 CS 165. Disclosure of whether there is liability insurance, and the amount and terms thereof, held not within the rules of disclosure. Id., 168, but see section 52-200a. Connecticut’s disclosure rules are not as broad as the federal rules. Id., 170. Court refused request for pretrial disclosure of confidential corporate information required to establish damages before the right to obtain damages of any kind had been proved. Id. In a criminal case the accused cannot compel the prosecution to produce documents which he himself has made. Furthermore, facts sought to be disclosed must be shown to be exclusively within the knowledge of the state. 23 CS 41. Plaintiff alleging loss of earnings not required to produce copies of income tax returns. 25 CS 147. Cited. 26 CS 338. Cited. 28 CS 53. Discovery not available in appeal from administrative agency, when. 30 CS 299. Cited. 31 CS 129. Motion not allowed where an overwhelming volume of inquiry was proposed and the information was obtainable from other defendants. Id., 335. Discovery is available in summary process proceeding. 36 CS 47.



Section 52-197b - Discovery outside country to be in accordance with treaty or convention or court order.

(a) If an applicable treaty or convention including, but not limited to, the Hague Convention on the Taking of Evidence Abroad, provides for discovery outside the United States of America, the discovery methods agreed to in such treaty or convention shall be employed.

(b) If an applicable treaty or convention renders discovery inadequate or inequitable but does not prohibit additional discovery, the Superior Court may, upon application, order additional discovery under such terms and conditions as the court deems just and equitable.

(P.A. 91-324, S. 2.)



Section 52-198 - Disclosure; examination of officer of corporation.

If a corporation is party to an action, the opposite party may examine the president, treasurer, secretary, clerk or any director or other officer thereof in the same manner as if he were a party to the suit.

(1949 Rev., S. 7950.)



Section 52-199 - Questions which need not be answered. Self-incrimination.

(a) In any hearing or trial, a party interrogated shall not be obliged to answer a question or produce a document the answering or producing of which would tend to incriminate him, or to disclose his title to any property if the title is not material to the hearing or trial.

(b) The right to refuse to answer a question, produce a document or disclose a title may be claimed by the party interrogated or by counsel in his behalf.

(1949 Rev., S. 7951; P.A. 82-160, S. 62.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

See Sec. 51-35 re witnesses’ imprisonment for refusal to testify and protection against self-incrimination.

See Sec. 54-84 re option of accused to testify or remain silent during trial.

The term “any hearing or trial” includes the taking of a deposition. 31 CS 66. Cited. 32 CS 306.

Subsec. (b):

Cited. 32 CA 811. Cited. 37 CA 456; judgment reversed, see 236 C. 176.



Section 52-200 - Disclosure not conclusive.

When either party in any action has obtained from the other party a disclosure on oath, respecting the matters alleged in any pleading, the disclosure shall not be deemed conclusive, but may be contradicted like any other testimony.

(1949 Rev., S. 7952.)

Cited. 2 CA 523. Cited. 4 CA 641. Cited. 11 CA 518. Cited. 13 CA 725. Cited. 40 CA 449.



Section 52-200a - Defendant’s insurance liability policy limits and insurer’s duty to indemnify subject to discovery.

In any civil action founded upon negligence, both the defendant’s insurance liability policy limits and whether or not the insurer has disclaimed its duty to indemnify shall be subject to discovery upon written motion of the plaintiff. Any such motion and disclosure shall be excluded from the file submitted to the jury.

(1967, P.A. 485; P.A. 78-142.)

History: P.A. 78-142 reworded provisions and made “whether or not the insurer has disclaimed its duty to indemnify” subject to discovery upon written motion of plaintiff.

Statute is not unconstitutional interference by legislature with judicial department. Public policy often requires legislation to facilitate administration of justice. 28 CS 32. Applies to pending cases at its enactment and is not unconstitutional infringement on judiciary rule making power. 29 CS 195.



Section 52-201 - Action on nonnegotiable instruments; defense. Assignment.

Section 52-201 is repealed.

(1949 Rev., S. 7953; 1959, P.A. 133, S. 10-102.)



Section 52-203 - Demand for receipt not to vitiate a legal tender.

The requirement or demand for a receipt for such amount of lawful money as may be offered or tendered on account, or in payment or in part payment of any indebtedness, shall not prevent such offer or tender from being regarded or held to be a legal tender.

(1949 Rev., S. 7955.)



Section 52-204 - Recovery of expenditures by husband or parent.

In any civil action arising out of personal injury or property damage, as a result of which personal injury or property damage the husband or parent of the plaintiff has made or will be compelled to make expenditures or has contracted indebtedness, the amount of such expenditures or indebtedness may be recovered by the plaintiff, provided a recovery by the plaintiff shall be a bar to any claim by such husband or parent, except in an action in which the husband or parent is a defendant.

(1949 Rev., S. 7947; 1951, S. 3181d.)

Husband must endorse his consent upon the complaint prior to service on defendant. 4 CS 147. Transfer by parent of his right of action for consequential damages has all the attributes of an assignment. 7 CS 480. Cited. 19 CS 480. Vicarious contributory negligence or concurring negligence of parent does not bar plaintiff’s recovery of consequential damages. 28 CS 493. Wife may sue for husband’s medical expenses for which she is legally liable. 32 CS 156.



Section 52-205 - Court may determine order in which issues shall be tried.

In all cases, whether entered upon the docket as jury cases or court cases, the court may order that one or more of the issues joined be tried before the others.

(1949 Rev., S. 7939.)

Illness of plaintiff’s attorney reason to bifurcate trial. 50 CA 577.



Section 52-206 - Writings; admission of their execution.

(a) Either party to a civil action may, by a written notice, call upon the other to admit the existence and due execution of any document, material to the issue, saving all just exceptions.

(b) If the opposing party neglects or refuses to make such a requested admission within a reasonable time after the receipt of such notice, the costs of proving the document shall be paid by the party neglecting or refusing to make the admission regardless of the result of the action unless the court finds that the neglect or refusal was reasonable.

(1949 Rev., S. 7959; P.A. 82-160, S. 98.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.



Section 52-207 - Defense based on Sunday contract.

No person who has received a valuable consideration for a contract, express or implied, made on a Sunday prior to June 9, 1976, may defend any action upon the contract on the ground that it was made on a Sunday, until he has restored the consideration.

(1949 Rev., S. 7980; P.A. 76-415, S. 6; 76-435, S. 81, 82; P.A. 82-160, S. 99.)

History: P.A. 76-415 specified applicability to contracts made on Sunday “prior to October 1, 1976”; P.A. 76-435 changed effective date from October 1, 1976, to June 9, 1976, amending section text accordingly; P.A. 82-160 rephrased the section.

See Sec. 53-300a re validity of Sunday real estate contracts.

Cited. 14 CS 407. Sunday contract not demurrable if there is nothing to indicate that deposit allegedly accepted by defendant has been returned. 20 CS 443.



Section 52-208 - Reception of evidence objected to as inadmissible.

Whenever evidence offered upon the trial of any civil action is objected to as inadmissible, the court or committee trying such action shall not admit such evidence subject to the objection, unless both parties agree that it be so admitted; but, if either party requests a decision, such court or committee shall pass upon such objection and admit or reject the testimony.

(1949 Rev., S. 7960.)

Cited. 5 CA 118.



Section 52-209 - Argument of counsel; time limit.

In a trial before the Superior Court, counsel shall not occupy more than one hour in argument, unless the court, on motion for special cause, before the commencement of the argument, allows a longer time. Interlocutory questions arising during the trial of an action shall not be argued by counsel unless the court requests it.

(1949 Rev., S. 7962; 1959, P.A. 28, S. 113; P.A. 76-436, S. 404, 681; P.A. 82-160, S. 100.)

History: 1959 act deleted provision for appeal from trial before justice of the peace; P.A. 76-436 removed trials before court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section.

Where presentation of evidence lasted three and one-half days and plaintiff’s counsel did not move for additional time until after the argument had begun, rule of court limiting him to one hour was not an abuse of discretion. 15 CS 305.



Section 52-210 - Motion for nonsuit.

If, on the trial of any issue of fact in a civil action, the plaintiff has produced his evidence and rested his cause, the defendant may move for judgment as in case of nonsuit, and the court may grant such motion, if in its opinion the plaintiff has failed to make out a prima facie case.

(1949 Rev., S. 7977.)

Cited. 30 CA 664. Cited. 43 CA 83.

Motion for dismissal is unknown to Connecticut law. 2 Conn. Cir. Ct. 7. Cited. 3 Conn. Cir. Ct. 8 (Diss. Op.).



Section 52-211 - Refusal to set aside nonsuit; appeal.

If a nonsuit has been so granted in the Superior Court, the plaintiff may either (a) during the same term or session of the court and before its next return day, file a written motion to set aside such judgment; and, if such motion is denied, may appeal from such denial; and to enable him to do so the court shall state the whole evidence so produced as aforesaid that it may become a part of the record or (b) appeal pursuant to section 51-197a directly from the judgment of nonsuit. If such judgment is set aside, either on motion or appeal, the cause shall be proceeded with as though no nonsuit had been granted.

(1949 Rev., S. 7978; 1953, S. 3183d; 1969, P.A. 310; P.A. 74-183, S. 86, 291; P.A. 76-436, S. 130, 681.)

History: 1969 act allowed plaintiff option of filing appeal pursuant to Sec. 52-263 directly from judgment of nonsuit; P.A. 74-183 added reference to appeals filed pursuant to Sec. 51-265; P.A. 76-436 removed court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court and substituted reference to Sec. 51-197a for reference to Secs. 52-263 and 51-265, effective July 1, 1978.

Failure to move to have nonsuit set aside not a bar to plaintiff’s right to bring new action for the same cause within one year. Motion to erase improper way to attack court’s jurisdiction. 20 CS 377.

Cited. 3 Conn. Cir. Ct. 8 (diss. op.).

Subsec. (b):

Cited. 34 CS 606.



Section 52-212 - Opening judgment upon default or nonsuit.

(a) Any judgment rendered or decree passed upon a default or nonsuit in the Superior Court may be set aside, within four months following the date on which it was rendered or passed, and the case reinstated on the docket, on such terms in respect to costs as the court deems reasonable, upon the complaint or written motion of any party or person prejudiced thereby, showing reasonable cause, or that a good cause of action or defense in whole or in part existed at the time of the rendition of the judgment or the passage of the decree, and that the plaintiff or defendant was prevented by mistake, accident or other reasonable cause from prosecuting the action or making the defense.

(b) The complaint or written motion shall be verified by the oath of the complainant or his attorney, shall state in general terms the nature of the claim or defense and shall particularly set forth the reason why the plaintiff or defendant failed to appear.

(c) The court shall order reasonable notice of the pendency of the complaint or written motion to be given to the adverse party, and may enjoin him against enforcing the judgment or decree until the decision upon the complaint or written motion.

(1949 Rev., S. 7963, 7964; 1959, P.A. 28, S. 114; 1967, P.A. 849; P.A. 74-183, S. 87, 291; P.A. 76-436, S. 131, 681; P.A. 82-160, S. 102.)

History: 1959 act substituted circuit court for municipal court which was abolished; 1967 act clarified rights of plaintiff; P.A. 74-183 removed circuit court from purview of section, reflecting transfer of its functions to court of common pleas, effective December 31, 1974; P.A. 76-436 removed court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 1 CA 282; Id., 298. Cited. 5 CA 230. Cited. 6 CA 504. Cited. 9 CA 320; Id., 355. Cited. 10 CA 160. Cited. 14 CA 172; Id., 236. Cited. 15 CA 308. Cited. 18 CA 589. Cited 19 CA 8. Cited. 22 CA 424. Cited. 28 CA 7. Section requires date of judgment not be included in time calculation. 29 CA 465. Cited. 30 CA 541. Cited. 31 CA 634. Cited. 35 CA 236. Cited. 40 CA 404. Cited. 42 CA 119. Cited. 45 CA 137. Cited. 46 CA 54. Trial court lacks jurisdiction to consider a motion to open judgment filed outside the four-month period and may refuse to consider procedurally defective motions. 51 CA 1. Negligence of a party or his counsel is insufficient for purposes of statute to set aside a default judgment. 63 CA 544. It is axiomatic that the right to move to open and vacate a judgment assumes that the party who is to exercise the right be given opportunity to know that there is a judgment to open. Plaintiff that demonstrated it did not receive notice of entry of nonsuit in timely manner allowed to file motion to open within four months of receiving notice. 68 CA 68. Court has intrinsic power, independent of statutory provision, to vacate any judgment obtained by fraud, duress or mutual mistake. 78 CA 684.

Cited. 7 CS 250. Judgment of nonsuit not reopened to allow filing of substituted complaint where the action had been in court over a year previously and counsel did not see fit to plead over within the time provided by rules of court. 8 CS 372. Judgment in uncontested divorce action set aside where appearance of defendant’s counsel by accident or inadvertence was not entered. 16 CS 111. Statute refers to a final judgment and not to judgment by default. 17 CS 118. Cited. 19 CS 288. A default is not a judgment but an interlocutory order of court, the effect of which is to preclude defendant from making any further defense in the case so far as liability is concerned. A judgment upon default, on the other hand, is the final judgment in the case which is entered after the default and after a hearing in damages. A motion to set aside a default may be filed at any time before entry of judgment, may be informal in nature and may be granted for such reason as the court sees fit. 24 CS 81. Trial court’s refusal to open a default judgment because of defendant’s negligence in failing to appear was not an abuse of discretion on the record. 31 CS 540. Failure of defendants to appear on date set by court order of final assignment for trial because they relied on assistant court clerk’s advice the action had been reassigned to a later date, not “reasonable cause” for opening default judgment. Id., 549. Cited. 33 CS 554; Id., 775. Cited. 34 CS 501; Id., 559. In order not to frustrate the remedial purpose of the statute the time limit provisions must be construed as a limitation on the prejudiced party rather than as a jurisdictional barrier to the exercise of judicial power. 35 CS 581. Cited. Id., 598. Cited. 36 CS 626. Cited. 37 CS 676. Cited. 38 CS 731. Default judgment should not be opened where defendant received actual notice of the action but chose to ignore authority of the court. 45 CS 563.

Failure to move to open judgment resulted in waiver of claim of discharge in bankruptcy. 2 Conn. Cir. Ct. 386. Cited. 3 Conn. Cir. Ct. 7. Mere negligence or inattention of a party is no ground for vacating a judgment on default against him. Id., 397. Where plaintiff’s motion to open judgment on default was denied, he was not precluded from petitioning for a new trial. Determination of motion was not res judicata. 4 Conn. Cir. Ct. 201. Granting motion to open judgment on default abuse of discretion where facts show failure to appear and defend due to defendant’s negligence. Id., 396. Granting of motion to open judgment is interlocutory ruling, reviewable upon appeal from final judgment, and appeal was not allowed as this was not final action of circuit court. 5 Conn. Cir. Ct. 207. Cited. 6 Conn. Cir. Ct. 289. Opening judgment after default, unless based on pure error of law, lies in sound discretion of court. Id., 291.

Subsec. (a):

Defendant’s motion to open judgment was properly denied since a party must meet both parts of two prong test and defendant failed to allege any purported defense to the action. 193 C. 160. Cited. 212 C. 741. Cited. 234 C. 783. Trial court did not err in refusing to open default judgment in foreclosure action because evidence gave rise to a reasonable presumption of receipt of actual notice of the action by nonresident defendant. 278 C. 92.

Cited. 13 CA 223. Cited. 27 CA 755; judgment reversed, see 225 C.757. Cited. 38 CA 506. Cited. 39 CA 253. Cited. 40 CA 590. Cited. 43 CA 645. Cited. 44 CA 381; Id., 724. Cited. 46 CA 5. Negligence is not sufficient reason to open a judgment of default. 78 CA 466.

Subsec. (b):

Cited. 10 CA 1.



Section 52-212a - Civil judgment or decree opened or set aside within four months only.

Unless otherwise provided by law and except in such cases in which the court has continuing jurisdiction, a civil judgment or decree rendered in the Superior Court may not be opened or set aside unless a motion to open or set aside is filed within four months following the date on which it was rendered or passed. The continuing jurisdiction conferred on the court in preadoptive proceedings pursuant to subsection (o) of section 17a-112 does not confer continuing jurisdiction on the court for purposes of reopening a judgment terminating parental rights. The parties may waive the provisions of this section or otherwise submit to the jurisdiction of the court, provided the filing of an amended petition for termination of parental rights does not constitute a waiver of the provisions of this section or a submission to the jurisdiction of the court to reopen a judgment terminating parental rights.

(P.A. 77-576, S. 28, 65; P.A. 82-160, S. 103; P.A. 93-51; P.A. 98-241, S. 14, 18; P.A. 00-137, S. 16.)

History: P.A. 82-160 rephrased the section; P.A. 93-51 added provisions re reopening of judgments terminating parental rights; P.A. 98-241 changed reference from Subsec. (i) to Subsec. (h) of Sec. 17a-112, effective July 1, 1998; P.A. 00-137 changed reference from Subsec. (h) to Subsec. (o) of Sec. 17a-112.

Cited. 2 CA 543; 5 CA 417; 8 CA 254; 9 CA 446; 10 CA 160; Id., 669; 11 CA 171; 15 CA 308; 18 CA 166; Id., 589; 19 CA 213; 22 CA 4; Id., 396; Id., 424; 27 CA 755; judgment reversed, see 225 C. 157; 29 CA 465; Id., 482; 32 CA 203; 33 CA 197; 34 CA 419; Id., 641; 36 CA 73. Defendant’s filing of pleadings after judgment of dismissal could not have constituted a waiver of the 4-month period for opening judgment of dismissal. 37 CA 56. Cited. Id., 397; 38 CA 340; Id., 745; 39 CA 258; 40 CA 115; Id., 590; Id., 733; 42 CA 119; Id., 409; 44 CA 588; Id., 771; 45 CA 137; Id., 352; 46 CA 54; Id., 614. In absence of fraud, mistake, duress or accident, trial court was without jurisdiction to order rescission of stipulated judgment where request for rescission was made more than 4 months after entry of judgment. 49 CA 203. 4-month limitation period does not apply because the entry of nonsuit was a clerical error. 55 CA 655. Judgment against defendant that was contrary to law shocks the judicial conscience and violates principles of equity, and court’s denial of motion to open judgment, although filed more than 4 months after rendition of judgment, perpetuated the injustice. 59 CA 351. Discussion of “otherwise provided by law” provision; failure to file renewed motion to open judgment within 4-month limitation period. 69 CA 349. Because trial court did not make an express finding of mutual mistake, it lacked authority to open the judgment beyond the 4-month period. 78 CA 734. Statutory provisions of section do not operate to strip court of its jurisdiction over its judgments, but merely operate to limit period in which court may exercise its substantive authority to adjudicate merits of a case. 87 CA 735. Clerical error in recorded judgment with respect to amount of deficiency which is inconsistent with actual judgment, may be corrected by trial court at any time, even after expiration of 4-month period set forth in section. 88 CA 592. A judgment rendered may be opened after 4-month limitation if it is shown that judgment was obtained because of mutual mistake. 109 CA 33. As a result of the trial court’s original order to “remove” cement blocks being open to different interpretations, it was appropriate for plaintiff to invoke the trial court’s continuing jurisdiction to interpret and to effectuate the order with respect to the cement blocks, and that court properly clarified rather than modified the original order. 111 CA 436. Court had authority to open judgment more than 4 months after its entry because plaintiff had by his actions waived right to raise claim under section. 120 CA 459. Trial court permissibly opened judgment and issued corrected memoranda of decision within 4-month time frame permitted by section, and such correction did not support claim that court failed to issue decision within 120 days under Sec. 51-183b. 125 CA 207.



Section 52-213 and 52-214 - Justice of the peace to keep docket, entry fee. Jury in suit before justice of the peace.

Sections 52-213 and 52-214 are repealed.

(1949 Rev., S. 7552, 7940; 1959, P.A. 28, S. 204.)



Section 52-215 - Dockets. Jury cases. Court cases.

In the Superior Court a docket shall be kept of all cases. In such docket immediately following the names of the parties and their attorneys in all jury cases shall be entered the word “jury”. The following-named classes of cases shall be entered in the docket as jury cases upon the written request of either party made to the clerk within thirty days after the return day: Appeals from probate involving the validity of a will or paper purporting to be such, appeals from the actions of commissioners on insolvent estates, and, except as hereinafter provided, civil actions involving such an issue of fact as, prior to January 1, 1880, would not present a question properly cognizable in equity, except that there shall be no right to trial by jury in civil actions in which the amount, legal interest or property in demand does not exceed two hundred fifty dollars or in a summary process case. When, in any of the above-named cases an issue of fact is joined, the case may, within ten days after such issue of fact is joined, be entered in the docket as a jury case upon the request of either party made to the clerk; and any such case may at any time be entered in the docket as a jury case by the clerk, upon written consent of all parties or by order of court. All issues of fact in any such case shall be tried by the jury, provided the issues agreed by the parties to be tried by the court may be so tried. All cases not entered in the docket as jury cases under the foregoing provisions, including actions in which an account is demanded and judgment rendered that the defendant shall account, writs of habeas corpus and ne exeat, complaints for dissolution of marriage and all other special statutory proceedings which, prior to January 1, 1880, were not triable by jury, shall be entered on the docket as court cases, and shall, with all issues of law and issues of fact, other than those hereinbefore specified, which may be joined in actions entered on the docket as jury cases, be disposed of as court cases.

(1949 Rev., S. 7936; 1953, S. 3178d; 1959, P.A. 28, S. 115; 1967, P.A. 33, S. 1; 1971, P.A. 40, S. 5; P.A. 74-183, S. 88, 291; P.A. 76-436, S. 132, 681; P.A. 82-160, S. 104.)

History: 1959 act substituted circuit court for city court, latter having been abolished; 1967 act added language “in any civil case triable by jury under the provisions of section 51-266”, allowing entrance of such cases in docket as jury cases when an issue of fact is joined; 1971 act deleted references to presumption that requests for jury trial are requests for six-person jury unless jury of twelve is specifically requested; P.A. 74-183 removed circuit court from purview of section, reflecting transfer of its functions to court of common pleas and clarified applicability re civil actions by adding exception specifying that there is no right to jury trial where amount, legal interest or property in demand is $250 or less or in summary process cases and by deleting reference to civil cases triable by jury under Sec. 51-266, effective December 31, 1974; P.A. 76-436 removed court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, and substituted “dissolution of marriage” for “divorce” where appearing, effective July 1, 1978; P.A. 82-160 deleted from the list of court cases “actions wherein the plaintiff sues for a debt due by book to balance books accounts” and “prohibition”, and made minor technical changes.

Cited. 1 CA 511; 6 CA 576; 15 CA 297; 23 CA 287; 28 CA 693; 37 CA 162; 40 CA 261. Court did not improperly deny jury trial as to an interpleader. 87 CA 337. Section is not unconstitutional in denying right to trial by jury in summary process cases. 135 CA 831.

Action for accounting should be tried to court and not to jury notwithstanding issues of law are presented. 6 CS 193. Allowance of amendment does not enlarge period in which a case may be claimed for the jury docket. 8 CS 32, but see 12 CS 218. Jury trial is authorized in an appeal from the doings of commissioners on a solvent estate of a deceased person. 10 CS 1, but see 15 CS 415. Action by state for care and treatment of a patient is a special statutory proceeding which came into existence after January 1, 1880, and should be entered on the jury docket. Id., 369. Cited. 12 CS 218; 14 CS 410. If plaintiff claims an indebtedness which could be determined in an action at law, case cannot be stricken from jury docket. 18 CS 173. Claims of undue influence and incapacity in execution of a deed are triable by jury as of right in ejectment. 20 CS 13. Cited. 21 CS 160; 23 CS 145. A plea in abatement is not a “civil action” but a procedural part thereof and therefore may not be heard by a jury. 32 CS 245. Since any liability of a town for hospital services is statutory and did not exist prior to January 1, 1880, an action should be entered on the docket as a court case. Id., 272. Cited. 35 CS 549. If a new issue of fact is joined, either by amended complaint or amended answer or special defense, it should revive a right of election for jury trial. 36 CS 343. Cited. 37 CS 883; 44 CS 411.



Section 52-215a - Jury of six in civil actions.

On the trial of any civil action to a jury, the trial shall be to a jury of six.

(1971, P.A. 40, S. 1.)



Section 52-216 - Deciding questions of law and of fact.

The court shall decide all issues of law and all questions of law arising in the trial of any issue of fact; and, in committing the action to the jury, shall direct them to find accordingly. The court shall submit all questions of fact to the jury, with such observations on the evidence, for their information, as it thinks proper, without any direction as to how they shall find the facts. After the action has been committed to the jury, no pleas, arguments or evidence may be received before the verdict is returned into court and recorded.

(1949 Rev., S. 7969; P.A. 82-160, S. 105.)

History: P.A. 82-160 replaced “cause” with “action” and rephrased the section.

See Sec. 52-224 re special verdicts to determine questions of law by court.

Cited. 7 CA 245.

When verdict will be set aside for error in the charge. 21 CS 1. The ad damnum clause of a complaint has no probative value and should not be submitted to the jury. Id., 150.



Section 52-216a - Reading of agreements or releases to jury prohibited. Adjustments for excessive and inadequate verdicts permitted.

An agreement with any tortfeasor not to bring legal action or a release of a tortfeasor in any cause of action shall not be read to a jury or in any other way introduced in evidence by either party at any time during the trial of the cause of action against any other joint tortfeasors, nor shall any other agreement not to sue or release of claim among any plaintiffs or defendants in the action be read or in any other way introduced to a jury. If the court at the conclusion of the trial concludes that the verdict is excessive as a matter of law, it shall order a remittitur and, upon failure of the party so ordered to remit the amount ordered by the court, it shall set aside the verdict and order a new trial. If the court concludes that the verdict is inadequate as a matter of law, it shall order an additur, and upon failure of the party so ordered to add the amount ordered by the court, it shall set aside the verdict and order a new trial. This section shall not prohibit the introduction of such agreement or release in a trial to the court.

(P.A. 76-197; P.A. 77-604, S. 33, 84; P.A. 82-160, S. 106; 82-406, S. 3.)

History: P.A. 77-604 referred to agreements “with any tortfeasor” not to bring legal action rather than to agreements not to bring legal action “by any tortfeasor”; P.A. 82-160 rephrased the section; P.A. 82-406 deleted provision re authority of court to deduct any amount of money received as settlement from verdict and added provision re authority of court to order remittitur or additur.

See Sec. 52-572e re release of joint tortfeasor.

Cited. 8 CA 407; Id., 642; 26 CA 509; 31 CA 584; 38 CA 685; 43 CA 475. It is not the size of the verdict but, rather, whether it falls within the uncertain limits of just damages or shocks the sense of justice so as to lead to the conclusion that the jury was improperly influenced by partiality, prejudice, mistake or corruption. 136 CA 224.

Statute does not preclude an allegation of payments from a joint tortfeasor as a special defense. 40 CS 263.



Section 52-216b - Articulation to trier of fact of amount of damages claimed to be recoverable permitted.

(a) In any civil action to recover damages resulting from personal injury or wrongful death, counsel for any party to the action shall be entitled to specifically articulate to the trier of fact during closing arguments, in lump sums or by mathematical formulae, the amount of past and future economic and noneconomic damages claimed to be recoverable.

(b) Whenever, in a jury trial, specific monetary sums or mathematical formulae are articulated during closing arguments as provided for in subsection (a) of this section, the trial court shall instruct the jury that the sums or mathematical formulae articulated are not evidence but only arguments and that the determination of the amount of damages to be awarded, if any, is solely the jury’s function.

(P.A. 89-319.)

Cited. 31 CA 518. Cited. 38 CA 447. Standard for admission of future economic damages is that it must be reasonably probable that plaintiff will require certain treatment in the future as a result of defendant’s conduct and in this case admitted statement was impermissible when based on possibility that plaintiff may require surgery in the future. 85 CA 383.



Section 52-216c - Failure to call a witness. Jury instruction prohibited; argument by counsel permitted.

No court in the trial of a civil action may instruct the jury that an inference unfavorable to any party’s cause may be drawn from the failure of any party to call a witness at such trial. However, counsel for any party to the action shall be entitled to argue to the trier of fact during closing arguments, except where prohibited by section 52-174, that the jury should draw an adverse inference from another party’s failure to call a witness who has been proven to be available to testify.

(P.A. 98-50.)



Section 52-217 - Violation of statute by minor.

In all actions for recovery of damages for injury to person or property, in which the plaintiff or defendant was a minor under sixteen years of age at the time such cause of action arose, it shall be a question of fact to be submitted to the judge or jury to determine whether or not such minor plaintiff or minor defendant was in the exercise of due care, when there is a violation of statutory duty by such plaintiff or defendant.

(1949 Rev., S. 7948.)

Cited. 38 CS 426.



Section 52-218 - Jury may try issues of fact in equitable action.

Upon the application of either party, the court may order any issue or issues of fact in any action demanding equitable relief to be tried by a jury of six.

(1949 Rev., S. 7937; 1953, S. 3179d; 1971, P.A. 40, S. 6.)

History: 1971 act deleted provision specifying that application is deemed to be a request for six-person jury unless it expressly calls for full jury of twelve, making six-person jury the rule.

Cited. 23 CA 287. Cited. 41 CA 19.

Trial of questions of fact incidental to equitable issues is discretionary with the court. 4 CS 437. Cited. 15 CS 417. Cited. 17 CS 18. Strict foreclosure, being a purely equitable action, is not triable by a jury or of right but is within discretion of court and such discretion should be exercised sparingly. 18 CS 498. Cited. 44 CS 411.



Section 52-219 - Claim for damages and equitable relief; separate trials.

Whenever an action brought to recover damages and also to obtain equitable relief has been placed upon the docket as a jury case, the determination of the equitable issues raised by the pleadings shall not prevent a jury trial of the claim for damages, unless both parties agree in writing to waive a jury, or unless the determination of the equitable issues has necessarily adjudicated all the facts upon which the claim for damages rests.

(1949 Rev., S. 7938; P.A. 82-160, S. 107.)

History: P.A. 82-160 made minor changes in wording.



Section 52-220 - Hearing in damages: When to jury.

In any action at law in which the defendant suffers a default and there is a hearing in damages, the hearing in damages shall be to a jury of six if either party to the action, within thirty days after the default has been entered, files with the clerk of the court in which the action is pending a request in writing that the hearing in damages be to a jury.

(1949 Rev., S. 7956; 1953, S. 3182d; 1971, P.A. 40, S. 7; P.A. 78-379, S. 20, 27; P.A. 82-160, S. 108.)

History: 1971 act amended section to specify hearing heard by six-person juries in all cases where previously six-person jury was usual but request could be made for full twelve-person jury; P.A. 78-379 amended section to render provisions inapplicable in actions where judgment is rendered for plaintiff upon a demurrer to the complaint overruled; P.A. 82-160 rephrased the section.

Cited. 9 CA 1.

No jury granted for hearing in damages resulting under section 17-320. 14 CS 482.



Section 52-221 - Hearing in damages: Evidence. Notice.

(a) In any hearing in damages upon default suffered or after demurrer overruled, the defendant shall not be permitted to offer evidence to contradict any allegations in the plaintiff’s complaint, except such as relate to the amount of damage, unless he has given notice to the plaintiff of his intention to contradict such allegations and of the subject matter which he intends to contradict, nor shall the defendant be permitted to deny the right of the plaintiff to maintain the action, nor shall he be permitted to prove any matter of defense, unless he has given written notice to the plaintiff of his intention to deny such right or to prove such matter of defense.

(b) The judges of the Supreme Court shall make such rules as to the manner of filing such notices and as to the form thereof as they deem advisable.

(1949 Rev., S. 7957, 7958; 1957, P.A. 651, S. 31; P.A. 82-160, S. 109.)

History: P.A. 82-160 inserted Subsec. indicators and substituted “the” for “such” in Subsec. (a).

Cited. 6 CA 390. Cited. 9 CA 1. Cited. 19 CA 515.

Subsec. (a):

Cited. 18 CA 245.



Section 52-221a - Hearing in damages: Proof of damages on defendant’s failure to appear.

In any hearing in damages at which the defendant fails to appear in person or by counsel the plaintiff shall be permitted to submit affidavits, duly sworn and acknowledged, of damages and special damages as proof of such damages.

(1971, P.A. 411.)



Section 52-222 - Verdict by nine jurors.

Section 52-222 is repealed.

(1949 Rev., S. 7971; 1971, P.A. 40, S. 11.)



Section 52-223 - Jury may be three times returned to consider verdict.

The court may, if it judges the jury has mistaken the evidence in the action and has brought in a verdict contrary to the evidence, or has brought in a verdict contrary to the direction of the court in a matter of law, return them to a second consideration, and for the same reason may return them to a third consideration. The jury shall not be returned for further consideration after a third consideration.

(1949 Rev., S. 7972; P.A. 82-160, S. 110.)

History: P.A. 82-160 rephrased the section.

Cited. 28 CA 449. Cited. 38 CA 447. Cited. 45 CA 571.

The court may in returning the jury, submit any issue save that of damages. 10 CS 99. Cited. 22 CS 41. Cited. 38 CS 400, 404.



Section 52-224 - Special verdicts. Jury to assess damages.

(a) The court shall determine questions of law referred to it by the jury in a special verdict, which they may give when they entertain doubts respecting points of law arising in the action, or when the parties request it. In a special verdict the jury shall find the facts, and state the questions of law thus:

If the law be so in such a point, then we find for the plaintiff;

but if the law be otherwise, then we find for the defendant.

(b) When the jury finds a verdict in favor of the plaintiff, they shall assess the damages which he shall be entitled to recover.

(1949 Rev., S. 7973; P.A. 82-160, S. 111.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.



Section 52-225 - Judgment on verdict; assessment of damages when judgment rendered other than on verdict.

The court shall render judgment on all verdicts of the jury, according to their finding, with costs, unless the verdict is set aside; and in all cases where judgment is rendered otherwise than on a verdict, in favor of the plaintiff, the court shall assess the damages which he shall recover.

(1949 Rev., S. 7974.)

Verdict of jury should not be set aside lightly. 21 CS 28. Court refused to set aside verdict where evidence on issue of contributory negligence was close. Id., 282. Cited. 29 CA 484. Cited. 38 CA 685.

Cited. 3 Conn. Cir. Ct. 82. Where defendant did not move to set aside verdict, appeal court cannot decide whether jury erred in concluding defendant was guilty. 5 Conn. Cir. Ct. 334.



Section 52-225a - Reduction in economic damages in personal injury and wrongful death actions for collateral source payments.

(a) In any civil action, whether in tort or in contract, wherein the claimant seeks to recover damages resulting from (1) personal injury or wrongful death occurring on or after October 1, 1987, or (2) personal injury or wrongful death, arising out of the rendition of professional services by a health care provider, occurring on or after October 1, 1985, and prior to October 1, 1986, if the action was filed on or after October 1, 1987, and wherein liability is admitted or is determined by the trier of fact and damages are awarded to compensate the claimant, the court shall reduce the amount of such award which represents economic damages, as defined in subdivision (1) of subsection (a) of section 52-572h, by an amount equal to the total of amounts determined to have been paid under subsection (b) of this section less the total of amounts determined to have been paid, contributed or forfeited under subsection (c) of this section, except that there shall be no reduction for (A) a collateral source for which a right of subrogation exists, and (B) the amount of collateral sources equal to the reduction in the claimant’s economic damages attributable to the claimant’s percentage of negligence pursuant to section 52-572h.

(b) Upon a finding of liability and an awarding of damages by the trier of fact and before the court enters judgment, the court shall receive evidence from the claimant and other appropriate persons concerning the total amount of collateral sources which have been paid for the benefit of the claimant as of the date the court enters judgment. For purposes of this subsection, evidence that a physician or physician assistant licensed under chapter 370, dentist licensed under chapter 379, chiropractor licensed under chapter 372, natureopath licensed under chapter 373, physical therapist licensed under chapter 376, podiatrist licensed under chapter 375, psychologist licensed under chapter 383, an emergency medical technician certified under chapter 368d, optometrist licensed under chapter 380 or advanced practice registered nurse licensed under chapter 378, accepted an amount less than the total amount of any bill generated by such physician, physician assistant, dentist, chiropractor, natureopath, physical therapist, podiatrist, psychologist, emergency medical technician, optometrist or advanced practice registered nurse, or evidence that an insurer paid less than the total amount of any bill generated by such physician, physician assistant, dentist, chiropractor, natureopath, physical therapist, podiatrist, psychologist, emergency medical technician, optometrist or advanced practice registered nurse, shall be admissible as evidence of the total amount of collateral sources which have been paid for the benefit of the claimant as of the date the court enters judgment.

(c) The court shall receive evidence from the claimant and any other appropriate person concerning any amount which has been paid, contributed or forfeited, as of the date the court enters judgment, by, or on behalf of, the claimant or members of his immediate family to secure his right to any collateral source benefit which he has received as a result of such injury or death.

(P.A. 85-574, S. 1; P.A. 86-338, S. 4; P.A. 87-227, S. 4; P.A. 07-217, S. 191; P.A. 10-36, S. 9; P.A. 12-142, S. 2.)

History: P.A. 86-338 deleted provision which limited operation of section to actions arising out of the rendition of professional services by a health care provider and expanded section to include any civil action accruing on or after October 1, 1986 seeking compensation for personal injury or wrongful death, and added provision prohibiting reduction in the award for the amount of collateral sources equal to the reduction in the claimant’s recoverable damages attributable to his percentage of negligence; P.A. 87-227 divided section into Subsecs., amended Subsec. (a) to change applicability of section from “In any civil action, accruing on or after October 1, 1986, whether in tort or in contract, wherein the claimant seeks compensation for personal injury or wrongful death” to “In any civil action, whether in tort or in contract, wherein the claimant seeks to recover damages resulting from (1) personal injury or wrongful death occurring on or after October 1, 1987, or (2) personal injury or wrongful death arising out of the rendition of professional services by a health care provider, occurring on or after October 1, 1985, and prior to October 1, 1986, if the action was filed on or after October 1, 1987,” provide the reduction shall be in “economic” damages, and replace the provision that reduction shall be by “the total of all amounts paid to the claimant from all collateral sources which are available to him” with reduction by “an amount equal to the total of amounts determined to have been paid under subsection (b) less the total of amounts determined to have been paid under subsection (c)”, amended Subsec. (b) to require the court to receive evidence “before it enters judgment” concerning collateral sources paid “as of the date the court enters judgment”, and amended Subsec. (c) to replace requirement that the court “also take testimony” with requirement that the court “receive evidence from the claimant and any other appropriate person,” and to specify that the amount is that paid, contributed or forfeited “as of the date the court enters judgment” and that the collateral source benefit is that which he “has received” rather than “is receiving”; P.A. 07-217 made technical changes in Subsec. (a), effective July 12, 2007; P.A. 10-36 amended Subsec. (a) to replace “paid under subsection (c)” with “paid, contributed or forfeited under subsection (c)” and amended Subsec. (c) to make a technical change, effective July 1, 2010; P.A. 12-142 amended Subsec. (b) by adding provision re evidence that certain health care providers accepted an amount less than the total amount of a bill generated by such providers to be admissible as evidence of the total amount of collateral sources paid for the benefit of claimant, effective October 1, 2012, and applicable to all actions pending on or filed on or after that date.

Cited. 29 CA 484. Cited. 31 CA 584; Id., 806. Cited. 33 CA 99. Cited. 34 CA 444. Cited. 37 CA 784. Cited. 38 CA 685. Cited. 46 CA 76. Collateral source rule cited. 47 CA 365. Statute requires reduction of economic damages by the total of all collateral source payments received, less the total of premiums paid to secure the collateral sources. 77 CA 238.

Subsec. (a):

When the amount of collateral sources received by plaintiff is less than or equal to the amount of reduction in claimant’s economic damages attributable to claimant’s own negligence, there shall be no collateral source reduction in the award. 55 CA 150.

Subsec. (b):

Trial court did not improperly allow evidence of collateral sources to be admitted to jury. 102 CA 93.

Subsec. (c):

Where the only collateral source benefit that plaintiff received as result of automobile accident was medical payments under plaintiff’s automobile insurance policy, plaintiff was entitled to offset the collateral source reduction of her economic damage award by the cost of her medical payments coverage only. 263 C. 93.



Section 52-225b - “Collateral sources” defined.

For purposes of sections 52-225a to 52-225c, inclusive: “Collateral sources” means any payments made to the claimant, or on his behalf, by or pursuant to: (1) Any health or sickness insurance, automobile accident insurance that provides health benefits, and any other similar insurance benefits, except life insurance benefits available to the claimant, whether purchased by him or provided by others; or (2) any contract or agreement of any group, organization, partnership or corporation to provide, pay for or reimburse the costs of hospital, medical, dental or other health care services. “Collateral sources” do not include amounts received by a claimant as a settlement.

(P.A. 85-574, S. 2; P.A. 86-338, S. 5; P.A. 87-227, S. 5.)

History: P.A. 86-338 included within definition of collateral sources any payments by any person as compensation for personal injury or wrongful death attributable to the incident giving rise to the cause of action and deleted the definition of health care provider to reflect the expansion of Sec. 52-225a to any civil action; P.A. 87-227 deleted provision added in 1986 including within definition of collateral sources any payments by any person as compensation for personal injury or wrongful death attributable to the incident giving rise to the cause of action and added provision that collateral sources do not include amounts received by a claimant as a settlement.

Cited. 31 CA 806. Cited. 38 CA 685. Cited. 46 CA 76.

Debts voluntarily forgiven by medical care provider and amounts paid by employer pursuant to wage continuation plan are not collateral sources. 49 CS 7.



Section 52-225c - Recovery of collateral source benefits prohibited.

Unless otherwise provided by law, no insurer or any other person providing collateral source benefits as defined in section 52-225b shall be entitled to recover the amount of any such benefits from the defendant or any other person or entity as a result of any claim or action for damages for personal injury or wrongful death regardless of whether such claim or action is resolved by settlement or judgment. The provisions of this section shall apply to insurance contracts issued, reissued or renewed on or after October 1, 1986.

(P.A. 85-574, S. 3; P.A. 86-338, S. 6; P.A. 87-227, S. 6; P.A. 93-297, S. 24, 29.)

History: P.A. 86-338 limited collateral source benefits to those defined in “subdivision (2)” of Sec. 52-225b, deleted limitation that action for damages arise out of the rendition of professional services by a health care provider, and made section applicable to insurance contracts issued, reissued or renewed on or after October 1, 1986; P.A. 87-227 replaced “any other party providing collateral source benefits as defined in subdivision (2) of section 52-225b” with “any other person providing collateral source benefits as defined in section 52-225b”; P.A. 93-297 included any “claim” for damages and added provision barring recovery “regardless of whether such claim or action is resolved by settlement or judgment”, effective January 1, 1994, and applicable to acts or omissions occurring on or after said date.

Cited. 46 CA 76. Subrogation provision of health insurance policy deemed unenforceable due to conflict with statutory prohibition against recovery by insurers of collateral source payments. 47 CA 365.



Section 52-225d - Payment of damages in lump sum and periodic installments in personal injury, wrongful death and property damage actions.

(a) In any civil action wherein the claimant seeks to recover damages resulting from personal injury, wrongful death or damage to property occurring on or after October 1, 1987, and wherein liability is admitted or determined by the trier of fact, the court shall proceed to enter judgment as follows: (1) The trier of fact shall make separate findings for each claimant specifying the amount of any economic damages and noneconomic damages, as defined in subsection (a) of section 52-572h. (2) The court shall take into account any applicable findings made by the court or jury and shall specify for each claimant the amount of recoverable economic damages and recoverable noneconomic damages, as defined in subsection (a) of section 52-572h. (3) The court shall enter judgment in a lump sum for all such recoverable economic damages and recoverable noneconomic damages up to an aggregate of two hundred thousand dollars. If the amount of such damages remaining is in excess of two hundred thousand dollars, the court shall provide the parties sixty days to negotiate and consent to an agreement to be incorporated into an amended judgment to provide for the payment of all such damages remaining in excess of two hundred thousand dollars in a lump sum or in periodic installment payments or in any combination thereof without regard to the provisions of this section.

(b) (1) If the parties agree on the terms of payment pursuant to subdivision (3) of subsection (a) of this section, with respect to recoverable economic damages and recoverable noneconomic damages in excess of two hundred thousand dollars, the court shall, subject to a determination by the court that the terms of subsection (e) of this section have been satisfied, enter an amended judgment incorporating such agreement of the parties into the amended judgment. (2) If the parties fail to agree on the terms of payment pursuant to subdivision (3) of subsection (a) of this section, with respect to the payment of damages in excess of two hundred thousand dollars, the court shall enter an amended judgment to provide for the payment of such damages in a lump sum.

(c) If an amended judgment for periodic installment payments is entered pursuant to subsection (b) of this section, that portion of the contingency fee or any other payment arranged between the claimant and the attorney for professional services relating to recoverable economic damages and recoverable noneconomic damages subject to periodic installment payments as required under such amended judgment shall be payable in periodic installment payments in accordance with an order to be entered by the court simultaneously with but separate and apart from the amended judgment, unless prior to the entry of that order the claimant and such attorney have otherwise agreed and so informed the court.

(d) The time within which any party aggrieved by a judgment of the court made under this section may appeal shall run from the issuance of notice of the rendition of the later-filed of the judgment or amended judgment prescribed by subsection (a) of this section or the amended judgment prescribed by subsection (b) of this section.

(e) The court shall require any party liable for the payment of damages in periodic installment payments to demonstrate to the court its ability to make such periodic installment payments and, if appropriate, at the discretion of the court, require such party to post and maintain security adequate to assure full payment of such party’s portion of the unpaid damages.

(f) If the court enters judgment for periodic installment payments pursuant to subsection (a) or (b) of this section and a claimant dies before the end of the period during which such periodic installment payments are to be made, the obligation of the defendant or defendants to make such periodic installment payments shall not cease until the remaining financial obligation of the defendant or defendants has, in accordance with an order of a court having jurisdiction in the matter, been paid into the estate of the claimant in periodic installment payments or distributed to the beneficiary or beneficiaries of the estate as such court may direct and such distribution shall be binding as to any party making periodic installment payments hereunder.

(g) Nothing in this section shall be construed to limit the right of a claimant, defendant or defendants and insurers to settle claims as they consider appropriate and in their complete discretion at any time.

(h) Following the fulfillment of all obligations specified in the judgment for periodic installment payments, any obligation of the defendant or any other person to make further payments pursuant to this section shall cease.

(P.A. 86-338, S. 2; P.A. 87-227, S. 2; P.A. 05-288, S. 176.)

History: P.A. 87-227 substantially revised and rewrote section including, inter alia, deleting definitions of future economic damages, past economic damages, future noneconomic damages and past noneconomic damages, changing applicability of section from “any civil action, accruing on or after October 1, 1986, whether in tort or in contract, wherein the claimant seeks to recover damages for personal injury or wrongful death” to “any civil action wherein the claimant seeks to recover damages resulting from personal injury, wrongful death or damage to property occurring on or after October 1, 1987,” replacing provisions that required the trier of fact to specify past economic damages, future economic damages, past noneconomic damages and future economic damages and the court to apply applicable rules of law to such findings in calculating respective amounts of damages for each claimant to recover and each defendant to pay with provisions requiring the trier of fact to specify economic damages and noneconomic damages, as defined in Sec. 52-572h(a) and the court to take into account applicable findings and specify for each claimant the amount of recoverable economic damages and recoverable noneconomic damages, as defined in Sec. 52-572h(a), replacing provisions that required the court to enter judgment in a lump sum for all past economic and past noneconomic damages and for all future economic and future noneconomic damages up to $200,000 with provisions requiring a lump sum payment for all recoverable economic damages and recoverable noneconomic damages up to $200,000, replacing provisions that if the parties fail to agree on the payment of future economic and noneconomic damages in excess of $200,000 the court shall enter judgment for periodic installment payments with provisions that if the parties fail to agree on the payment of recoverable economic and recoverable noneconomic damages in excess of $200,000 the court shall enter an amended judgment to provide for a lump sum payment, deleting provisions concerning the amount and duration of periodic installment payments and prohibiting their modification, deleting provisions re payment of attorney’s fees related to past economic and noneconomic damages and revising provisions re payment of attorney’s fees related to damages subject to periodic installment payments, adding provisions re time period for appeal, making requirement of posting and maintaining security for unpaid damages discretionary with the court and revising provisions re the obligation of a defendant to make periodic installment payments upon the death of the claimant; P.A. 05-288 made technical changes in Subsecs. (b) and (c), effective July 13, 2005.

Statute does not preclude listing of subcategories of classes of damages it specifies and does not take away court’s common-law power to require jury to render a special verdict where plaintiff requests such a verdict. 64 CA 160.

Subsec. (a):

Subdiv. (1): Relationship between awards of economic and noneconomic damages discussed; judgment of appellate court in Childs v. Baines, 35 CA 301, reversed. 235 C. 107.

Subsec. (b):

Subdiv. (1) cited. 212 C. 217. Subdiv. (3) cited. Id.; 217 C. 1.

Subsec. (e):

Cited. 212 C. 217.



Section 52-225e - Notice of settlement in excess of ten thousand dollars by insurer to claimant.

(a) Upon the payment in settlement of any third-party liability claim in excess of ten thousand dollars where the claimant is a natural person, the insurer shall mail to the claimant notice of such payment at the same time payment is made by the insurer.

(b) The notice required pursuant to subsection (a) of this section shall be mailed to the last known address of such claimant as furnished by such claimant’s attorney or representative at the time of settlement.

(c) Nothing in subsection (a) or (b) of this section shall (1) create any cause of action or proceeding for any person or entity against an insurer based upon a failure to provide notice as required by this section or defective notice, or (2) establish a defense for any party to any cause of action based upon a failure to provide notice as required by this section or defective notice.

(P.A. 97-267, S. 1.)



Section 52-225f - Transfer of structured settlement payment rights prior to October 1, 2003.

(a) For purposes of this section:

(1) “Annuity issuer” means an insurer that has issued any insurance contract used to fund periodic payments under a structured settlement;

(2) “Expenses” means all broker’s commissions, service charges, application or processing fees, closing costs, filing or administrative charges, legal fees, notary fees and other commissions, fees, costs and charges payable by the payee in connection with the proposed transfer or deductible from the gross consideration that would be paid to the payee in connection with the transfer;

(3) “Interested parties” means, with respect to any structured settlement, the payee, any beneficiary designated to receive payments following the payee’s death or, if the designated beneficiary is a minor, the designated beneficiary’s parent or guardian, the annuity issuer and the structured settlement obligor;

(4) “Payee” means an individual who is receiving payments under a structured settlement and proposes to make a transfer of payment rights thereunder;

(5) “Structured settlement” means an arrangement for periodic payment of damages established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers’ compensation claim;

(6) “Structured settlement obligor” means, with respect to any structured settlement, the party that has the continuing periodic payment obligation to the payee under a structured settlement agreement or under an agreement providing for a qualified assignment within the meaning of Section 130 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(7) “Structured settlement payment rights” means rights to receive periodic payments, including lump sum payments, under a structured settlement, whether from the settlement obligor or the annuity issuer;

(8) “Transfer” means any sale, assignment, pledge, hypothecation or other form of alienation or encumbrance made for consideration;

(9) “Transfer agreement” means the agreement providing for transfer of structured settlement payment rights from a payee to a transferee; and

(10) “Transferee” means any person receiving structured settlement payment rights resulting from a transfer.

(b) No transfer of structured settlement payment rights, either directly or indirectly, shall be effective by any payee domiciled in this state or by any payee entitled to receive payments under a structured settlement funded by an insurance contract issued by an insurer domiciled in this state or owned by an insurer or corporation domiciled in this state and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of any such transfer unless (1) not less than ten days prior to the date on which the payee entered into the transfer agreement, the transferee provided to the payee a written disclosure statement setting forth (A) the amounts and due dates of the structured settlement payments to be transferred; (B) the aggregate amount of the payments; (C) the gross amount of all expenses; (D) the amount payable to the payee, net of all expenses, in exchange for the payments; (E) the discounted present value of all structured settlement payments to be transferred and the discount rate used in determining such discounted present value; and (F) a statement that the payee may be subject to adverse federal and state income tax consequences as a result of the proposed transfer; and (2) such transfer has been approved by a court pursuant to subsection (c) of this section.

(c) (1) Prior to any transfer, the payee entitled to receive payments under such structured settlement shall commence a declaratory judgment action under section 52-29 for a determination as to whether the transfer of such structured settlement payment rights is in the best interests of the payee and is fair and reasonable to all interested parties under all of the circumstances then existing. The annuity issuer and the structured settlement obligor shall be made parties to such action. If the court determines, after hearing, that such transfer should be allowed, it shall approve such transfer upon such terms and conditions as it deems appropriate.

(2) The court in which the original action was or could have been filed or the court which has jurisdiction where the applicant resides shall have jurisdiction over any such action.

(3) The payee shall cause notice of the action to be served on all interested parties by a proper officer or other person lawfully empowered to make service. The notice of the action shall include (A) a copy of the payee’s application to the court for approval of the transfer, (B) a copy of the disclosure statement required under subsection (b) of this section and (C) notice of the hearing.

(4) The payee may seek an order setting the deadline for the filing of written objections. The payee shall give notice to all interested parties of the deadline for filing objections whether such deadline has been established by court order or by operation of the general statutes or court rule. Notice shall be mailed to all interested parties at least ten days before such deadline.

(5) The court shall hold a hearing on the application. The payee shall give notice of the hearing to all interested parties.

(d) Nothing contained in this section shall imply that any transfer under a transfer agreement dated prior to October 1, 1998, is binding upon any interested party or that any annuity issuer or structured settlement obligor is under any obligation to make transferred payments to the transferee of any such prior transfer.

(e) The provisions of this section may not be waived.

(f) The provisions of this section shall be applicable to transfer agreements executed on and after October 1, 1998, and prior to October 1, 2003.

(P.A. 98-238, S. 1, 2; P.A. 03-110, S. 7.)

History: P.A. 98-238 effective October 1, 1998, and applicable to transfer agreements executed on or after said date; P.A. 03-110 added Subsec. (f) making provisions applicable to transfer agreements executed on and after October 1, 1998, and prior to October 1, 2003.



Section 52-225g - Transfer of structured settlement payment rights: Definitions.

For the purposes of sections 52-225g to 52-225l inclusive:

(1) “Annuity issuer” means an insurer that has issued a contract to fund periodic payments under a structured settlement;

(2) “Dependents” include a payee’s spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including alimony;

(3) “Discounted present value” means the present value of future payments determined by discounting the payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service;

(4) “Gross advance amount” means the sum payable to the payee or for the payee’s account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from such consideration;

(5) “Independent professional advice” means advice of an attorney, certified public accountant, actuary or other licensed professional adviser;

(6) “Interested parties” means, with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee’s death, the annuity issuer, the structured settlement obligor and any other party that has continuing rights or obligations under such structured settlement;

(7) “Net advance amount” means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under subdivision (5) of section 52-225h;

(8) “Payee” means an individual who is receiving tax-free payments under a structured settlement and proposes to transfer payment rights under the structured settlement;

(9) “Periodic payments” includes both recurring payments and scheduled future lump-sum payments;

(10) “Qualified assignment agreement” means an agreement providing for a qualified assignment within the meaning of Section 130 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended;

(11) “Responsible administrative authority” means, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by such structured settlement;

(12) “Settled claim” means the original tort claim or workers’ compensation claim resolved by a structured settlement;

(13) “Structured settlement” means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers’ compensation claim;

(14) “Structured settlement agreement” means the agreement, judgment, stipulation or release embodying the terms of a structured settlement;

(15) “Structured settlement obligor” means, with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement;

(16) “Structured settlement payment rights” means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, where:

(A) The payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in, this state;

(B) The structured settlement agreement was approved by a court or responsible administrative authority in this state; or

(C) The structured settlement agreement is expressly governed by the laws of this state;

(17) “Terms of the structured settlement” include, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement, and any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved such structured settlement;

(18) “Transfer” means any sale, assignment, pledge, hypothecation, or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration, but does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to such insured depository institution, or an agent or successor in interest thereof, or otherwise to enforce such blanket security interest against the structured settlement payment rights;

(19) “Transfer agreement” means the agreement providing for a transfer of structured settlement payment rights;

(20) “Transfer expenses” means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, but not limited to, court filing fees, attorney’s fees, escrow fees, lien recordation fees, judgment and lien search fees, finders’ fees, commissions and other payments to a broker or other intermediary, but does not include preexisting obligations of the payee payable for the payee’s account from the proceeds of a transfer; and

(21) “Transferee” means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.

(P.A. 03-110, S. 1.)

See Sec. 52-225l re transfer agreements to which applicable.



Section 52-225h - Transfer of structured settlement payment rights: Required disclosures to payee.

Not less than three days prior to the date on which the payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in boldface type at least fourteen points in size, setting forth:

(1) The amounts and due dates of the structured settlement payments to be transferred;

(2) The aggregate amount of such payments;

(3) The discounted present value of the payments to be transferred, which shall be identified as the “calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities,” and the amount of the applicable federal rate used in calculating such discounted present value;

(4) The gross advance amount;

(5) An itemized listing of all applicable transfer expenses, other than attorney’s fees and related disbursements payable in connection with the transferee’s application for approval of the transfer, and the transferee’s best estimate of the amount of any such fees and disbursements;

(6) The net advance amount;

(7) The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee; and

(8) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.

(P.A. 03-110, S. 2.)

See Sec. 52-225l re transfer agreements to which applicable.



Section 52-225i - Transfer of structured settlement payment rights: Approval.

No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on express findings by such court or responsible administrative authority that:

(1) The transfer is in the best interest of the payee, taking into account the welfare and support of the payee’s dependents;

(2) The payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received such advice or knowingly waived such advice in writing; and

(3) The transfer does not contravene any applicable statute or the order of any court or other government authority.

(P.A. 03-110, S. 3.)

See Sec. 52-225l re transfer agreements to which applicable.



Section 52-225j - Transfer of structured settlement payment rights: Effect.

Following a transfer of structured settlement payment rights under sections 52-225g to 52-225l, inclusive:

(1) The structured settlement obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from any and all liability for the transferred payments;

(2) The transferee shall be liable to the structured settlement obligor and the annuity issuer:

(A) If the transfer contravenes the terms of the structured settlement, for any taxes incurred by such parties as a consequence of the transfer, and

(B) For any other liabilities or costs, including reasonable costs and attorney’s fees, arising from compliance by such parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee’s failure to comply with sections 52-225g to 52-225l, inclusive;

(3) Neither the structured settlement obligor nor the annuity issuer may be required to divide any periodic payment between the payee and any transferee or assignee or between two or more transferees or assignees; and

(4) Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of sections 52-225g to 52-225l, inclusive.

(P.A. 03-110, S. 4.)

See Sec. 52-225l re transfer agreements to which applicable.



Section 52-225k - Transfer of structured settlement payment rights: Procedure for approval.

(a) An application under sections 52-225g to 52-225l, inclusive, for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought in the superior court for the judicial district in which the payee resides or in which the structured settlement obligor or annuity issuer maintains its principal place of business or in the superior court or before the responsible administrative authority that approved the structured settlement agreement.

(b) Not less than twenty days prior to the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under section 52-225i, the transferee shall file with the court or responsible administrative authority and serve on all interested parties a notice of the proposed transfer and the application for its approval, including with the notice:

(1) A copy of the transferee’s application;

(2) A copy of the transfer agreement;

(3) A copy of the disclosure statement required under section 52-225h;

(4) A listing of each of the payee’s dependents, together with each dependent’s age;

(5) Notification that any interested party is entitled to support, oppose or otherwise respond to the transferee’s application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(6) Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed, which shall be not less than fifteen days after service of the transferee’s notice, in order to be considered by the court or responsible administrative authority.

(P.A. 03-110, S. 5.)

See Sec. 52-225l re transfer agreements to which applicable.



Section 52-225l - Transfer of structured settlement payment rights: General provisions.

(a) The provisions of sections 52-225g to 52-225l, inclusive, may not be waived by any payee.

(b) Any transfer agreement entered into on or after October 1, 2003, by a payee who resides in this state shall provide that disputes under such transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this state. No such transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

(c) No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and agreed to maintain procedures reasonably satisfactory to the structured settlement obligor and the annuity issuer for:

(1) Periodically confirming the payee’s survival; and

(2) Giving the structured settlement obligor and the annuity issuer prompt written notice in the event of the payee’s death.

(d) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment or otherwise incur any liability to the proposed transferee or any assignee based on any failure of such transfer to satisfy the conditions of sections 52-225g to 52-225l, inclusive.

(e) Nothing contained in sections 52-225g to 52-225l, inclusive, shall be construed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to October 1, 2003, is valid or invalid.

(f) Compliance with the requirements set forth in section 52-225h and fulfillment of the conditions set forth in section 52-225i shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, noncompliance with such requirements or failure to fulfill such conditions.

(g) The provisions of sections 52-225g to 52-225l, inclusive, shall be applicable to transfer agreements executed on and after October 1, 2003.

(P.A. 03-110, S. 6.)



Section 52-226 - Trial to the court. Special finding.

In any action for legal relief, when the parties join in an issue of fact and the action is tried to the court, the judge of the court may hear and try the issue without a jury, award damages and costs, and grant execution, in the same manner and on the same principles as in a trial by jury. In any trial to a court, except a trial at a small claims session, the court shall find, upon written motion of either party made within fourteen days after the entry of judgment, the facts upon which its judgment is founded, and make the finding a part of the record.

(1949 Rev., S. 7975; 1959, P.A. 28, S. 176; 1963, P.A. 8; P.A. 82-160, S. 112.)

History: 1959 act deleted reference to trial before justice of the peace; 1963 act required motion re finding of facts be written and made within 14 days after judgment and excepted trial at small claims session from same provision; P.A. 82-160 rephrased the section.

Cited. 4 CA 46. Cited. 18 CA 559. Cited. 22 CA 265.

Applies to actions for legal relief only. 13 CS 44.



Section 52-226a - Special finding that action or defense without merit and not in good faith.

In any civil action tried to a jury, after the return of a verdict and before judgment has been rendered thereon, or in any civil action tried to the court, not more than fourteen days after judgment has been rendered, the prevailing party may file a written motion requesting the court to make a special finding to be incorporated in the judgment or made a part of the record, as the case may be, that the action or a defense to the action was without merit and not brought or asserted in good faith. Any such finding by the court shall be admissible in any subsequent action brought pursuant to section 52-568.

(P.A. 86-338, S. 8; P.A. 87-526, S. 2, 5; P.A. 00-196, S. 60.)

History: P.A. 87-526 added “subsection (a) of”; P.A. 00-196 deleted reference to “subsection (a) of” Sec. 52-568.

Cited. 44 CA 641.

Cited. 41 CS 169.



Section 52-227 - Judgment for or against some of the parties only.

In any civil action in which a cause of action is sustained in favor of or against only a part of the parties thereto, judgment may be rendered in favor of or against such parties only; but any defendant against whom no recovery is obtained shall be entitled to costs.

(1949 Rev., S. 7976.)

See Sec. 52-257 re fees of parties in civil actions.

Cited. 4 CS 167. Cited. 8 CS 30. Limits the taxation in section 52-257 to one bill of costs though there may be more than one prevailing party. Id., 324. Cited. 18 CS 106. Judgment allowable against one party in joint promise action. 30 CS 593.



Section 52-228 - Judgment too large; remittitur; correction.

If any judgment is rendered, by mistake or clerical error, for a larger sum than is due, the party recovering the judgment may have the amount of the judgment decreased by remittitur to the amount which is due, provided reasonable notice has been given to the adverse party or his attorney. The court may thereupon order the record of the judgment to be corrected, and affirm the judgment for the amount to which it has been decreased.

(1949 Rev., S. 7961; P.A. 78-280, S. 104, 127; P.A. 82-160, S. 113.)

History: P.A. 78-280 rephrased section and deleted reference to remittance of excess sum rendered in judgment by mistake or clerical error “at the same or any subsequent term or session of the court in which it was rendered”, reflecting fact that court now sits continuously; P.A. 82-160 rephrased the section.

Cited. 26 CA 231. Cited. 32 CA 617; judgment reversed, see 230 C. 795.

When court will set aside a verdict as excessive. 21 CS 233.



Section 52-228a - Appeal from order of remittitur or additur.

In any jury case where the court orders a decrease in the amount of the judgment or an increase in the amount of the judgment, the party aggrieved by the order of remittitur or additur may appeal as in any civil action. The appeal shall be on the issue of damages only, and judgment shall enter upon the verdict of liability and damages after the issue of damages is decided.

(February, 1965, P.A. 605; 1972, P.A. 108, S. 10; P.A. 82-160, S. 114.)

History: 1972 act applied provisions to cases where court orders an additur; P.A. 82-160 replaced “remittitur or additur” with “decrease in the amount of the judgment or an increase in the amount of the judgment”.

Cited. 2 CA 174. Cited. 35 CA 850. A party, having accepted an additur, lacks standing to appeal from the order granting that additur. 72 CA 327. When court rendered judgment in favor of plaintiff on same day she accepted additur, it essentially denied defendant opportunity to respond to additur by the deadline it previously had ordered. That denial contravenes provisions contained in Sec. 52-228b which allow parties a reasonable time in which to accept the additur. Because court rendered judgment before allowing defendant either to accept or reject the additur, court acted improperly. 93 CA 309.



Section 52-228b - Setting aside of verdict in action claiming money damages.

No verdict in any civil action involving a claim for money damages may be set aside except on written motion by a party to the action, stating the reasons relied upon in its support, filed and heard after notice to the adverse party according to the rules of the court. No such verdict may be set aside solely on the ground that the damages are excessive unless the prevailing party has been given an opportunity to have the amount of the judgment decreased by so much thereof as the court deems excessive. No such verdict may be set aside solely on the ground that the damages are inadequate until the parties have first been given an opportunity to accept an addition to the verdict of such amount as the court deems reasonable.

(February, 1965, P.A. 532; P.A. 82-160, S. 115.)

History: P.A. 82-160 replaced “remit” with “have the amount of the judgment decreased by” and rephrased the section.

Cited. 2 CA 174. Cited. 14 CA 289; judgment reversed, see 209 C. 450. Cited. 15 CA 6. Cited. 16 CA 379. Cited. 24 CA 739. Cited. 26 CA 231. Cited. 27 CA 135. Court should have given parties opportunity to accept a reasonable addition before ordering a new trial on all issues. Id., 471. Cited. 29 CA 151. Cited. 30 CA 125. Cited. 33 CA 575. Cited. 35 CA 239; Id., 301; judgment reversed, see 235 C. 107; Id., 850. Cited. 43 CA 453; Id., 475. Order of remittitur does not necessarily mean that verdict is tainted. 65 CA 441. Trial court was within its discretion to find that a jury’s verdict, which compensated plaintiff for past medical bills and the cost of a future surgery that would produce pain, suffering and disability, but that failed to provide plaintiff with noneconomic damages, was improper as a matter of law. 112 CA 467. Section applies only to verdict for plaintiff that may be deemed inadequate, and a court may not order an additur to a defendant’s verdict. 117 CA 658.

Cited. 37 CS 1.



Section 52-228c - Remittitur when noneconomic damages in negligence action against health care provider determined to be excessive.

Whenever in a civil action to recover damages resulting from personal injury or wrongful death, whether in tort or in contract, in which it is alleged that such injury or death resulted from the negligence of a health care provider, the jury renders a verdict specifying noneconomic damages, as defined in section 52-572h, in an amount exceeding one million dollars, the court shall review the evidence presented to the jury to determine if the amount of noneconomic damages specified in the verdict is excessive as a matter of law in that it so shocks the sense of justice as to compel the conclusion that the jury was influenced by partiality, prejudice, mistake or corruption. If the court so concludes, it shall order a remittitur and, upon failure of the party so ordered to remit the amount ordered by the court, it shall set aside the verdict and order a new trial. For the purposes of this section, “health care provider” means a provider, as defined in subsection (b) of section 20-7b, or an institution, as defined in section 19a-490.

(P.A. 05-275, S. 10.)

History: P.A. 05-275 effective July 13, 2005.



Section 52-229 and 52-230 - Continuance of cases on docket of Superior Court or Court of Common Pleas. Discontinuance of cases in Circuit Court.

Sections 52-229 and 52-230 are repealed.

(1953, S. 3184d; 1955, S. 3185d; 1959, P.A. 28, S. 116; February, 1965, P.A. 81, S. 2; P.A. 74-183, S. 280, 291; P.A. 76-436, S. 133, 681; P.A. 78-280, S. 126, 127; 78-331, S. 54, 58; 78-379, S. 26, 27.)



Section 52-231 - Facts on which judgments found to appear on record.

Each court shall keep a record of its proceedings and cause the facts on which it found its final judgments and decrees to appear on the record; and any such finding if requested by any party shall specially set forth such facts.

(1949 Rev., S. 7979.)

Cited. 12 CS 192. Cited. 13 CS 44. Cited. 33 CS 549.



Section 52-231a - Filing of affidavit re other custody proceedings; visitation rights.

Before any court enters any decree in a matter pending before it involving the custody of a minor child or children, an affidavit shall be filed with said court averring that there is no proceeding pending in any other court affecting the custody of such children or any of them or, if there is such a proceeding, a statement in detail of the nature of the proceeding and averring that the decree of the court would not conflict with or interfere with such other proceeding. For the purposes of this affidavit, visitation rights granted by the Superior Court shall not be considered as affecting the custody of such child or children.

(P.A. 73-156, S. 22; P.A. 74-164, S. 14, 20; P.A. 75-164, S. 2, 3; P.A. 76-436, S. 134, 681.)

History: P.A. 74-164 substituted “any court” for “the superior court, court of common pleas, juvenile court or a court of probate” and deleted provision specifying that “complaining party” must file required affidavit; P.A. 75-164 specified that visitation rights granted by court do not affect custody of children; P.A. 76-436 amended provision added by P.A. 75-164 to specify applicability to visitation rights granted by superior court rather than to those rights granted by “any” court, reflecting transfer of all trial jurisdiction to that court, effective July 1, 1978.

Cited. 41 CS 258.



Section 52-231b - Entry of order or judgment or approval of settlement that prohibits or restricts disclosure of sexual abuse of minor prohibited.

In any action to recover damages for personal injury to a minor, including emotional distress, caused by sexual abuse, sexual exploitation or sexual assault, no court shall enter an order or judgment in such action, or approve a settlement of such action, that prohibits or restricts any person from disclosing information concerning such abuse, exploitation or assault to the Commissioner of Children and Families or a law enforcement agency.

(P.A. 02-138, S. 19.)

History: P.A. 02-138 effective May 23, 2002.



Section 52-232 - Judge to file memorandum of decision on demurrer.

Section 52-232 is repealed.

(1949 Rev., S. 7981; P.A. 78-379, S. 26, 27.)



Section 52-233 - Certification of statutory appeals taken to a judge.

Whenever any statutory appeal from the doings of any administrative or quasi-judicial board or person is taken to a judge of the Superior Court, such judge shall certify his doings thereon to the clerk of his court and such clerk shall thereupon enter such appeal upon the docket of such court in the same manner as in other civil actions.

(1949 Rev., S. 7965; P.A. 76-436, S. 471, 681.)

History: P.A. 76-436 removed appeals taken to court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978.

See Sec. 4-183 re appeals to Superior Court from administrative proceedings.

See Sec. 51-197b re administrative appeals.



Section 52-234 - Time for entering of justice appeals.

Section 52-234 is repealed.

(1949 Rev., S. 7966; 1959, P.A. 28, S. 204.)



Section 52-235 - Reservation of questions of law.

(a) The Superior Court, or any judge of the court, with the consent of all parties of record, may reserve questions of law for the advice of the Supreme Court or Appellate Court in all cases in which an appeal could lawfully have been taken to said court had judgment been rendered therein.

(b) The court or judge making the reservation shall, in the judgment, decree or decision made or rendered in such cases, conform to the advice of the Supreme Court or the Appellate Court.

(1949 Rev., S. 7967; P.A. 82-160, S. 116; June Sp. Sess. P.A. 83-29, S. 41, 82.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators; June Sp. Sess. P.A. 83-29 included reference to appellate court.

Cited. 1 CA 22. Cited. 28 CA 622. Cited. 35 CA 72.

Subsec. (a):

Cited. 192 C. 671. Cited. 211 C. 51.

Cited. 25 CA 673.



Section 52-235a - Declaratory judgment to determine orders of priorities.

In any action in which order of priorities could be determined under scire facias proceedings, such orders of priorities may be determined by declaratory judgment proceedings.

(1959, P.A. 118, S. 1.)



Section 52-235b - Proceedings stayed if attorney unable to appear.

If, prior to judgment, an attorney for any reason ceases to be a member of the bar or becomes physically or mentally incapacitated or otherwise disabled so as to prevent him from appearing in court in an action in which he has appeared for a client, further proceedings shall not be taken in the action against the client, without leave of the court, until thirty days after notice to appear in person or by another attorney has been served upon the client either personally or in such manner as the court directs.

(1969, P.A. 797; P.A. 82-160, S. 117.)

History: P.A. 82-160 rephrased the section.



Section 52-235c - Referral to alternative dispute resolution program. Stay of proceedings in court.

The court may, upon stipulation of the parties, refer a civil action to an alternative dispute resolution program agreed to by the parties. The court shall not in any way impact or influence the alternative dispute resolution program selected by the parties. The court shall set a time limit on the duration of the referral, which shall not exceed ninety days. Such referral shall stay the time periods within which all further pleadings, motions, requests, discovery and other procedures must be filed or undertaken until such time as the alternative dispute resolution process is completed or the time period set by the court has elapsed, whichever occurs sooner.

(P.A. 93-108, S. 5, 6.)

History: P.A. 93-108 effective June 3, 1993.



Section 52-235d - Mediation. Disclosure.

(a) As used in this section, “mediation” means a process, or any part of a process, which is not court-ordered, in which a person not affiliated with either party to a lawsuit facilitates communication between such parties and, without deciding the legal issues in dispute or imposing a resolution to the legal issues, which assists the parties in understanding and resolving the legal dispute of the parties.

(b) Except as provided in this section, by agreement of the parties or in furtherance of settlement discussions, a person not affiliated with either party to a lawsuit, an attorney for one of the parties or any other participant in a mediation shall not voluntarily disclose or, through discovery or compulsory process, be required to disclose any oral or written communication received or obtained during the course of a mediation, unless (1) each of the parties agrees in writing to such disclosure, (2) the disclosure is necessary to enforce a written agreement that came out of the mediation, (3) the disclosure is required by statute or regulation, or by any court, after notice to all parties to the mediation, or (4) the disclosure is required as a result of circumstances in which a court finds that the interest of justice outweighs the need for confidentiality, consistent with the principles of law.

(c) Any disclosure made in violation of any provision of this section shall not be admissible in any proceeding.

(d) Nothing in this section shall prevent (1) the discovery or admissibility of any evidence that is otherwise discoverable merely because such evidence was presented during the course of the mediation, or (2) the disclosure of information for research or educational purposes done in cooperation with dispute resolution programs provided the parties and specific issues in controversy are not identifiable.

(P.A. 98-59, S. 1.)

Denial of motion for judgment and denial of motion for order pursuant to subsec. were not appealable final judgments. Plaintiffs did not have a colorable constitutional or statutory right, independent of the exercise of discretion of trial court, which would be irretrievably lost and irreparably harmed without immediate appellate review. 82 CA 148.



Section 52-235e - Stay of proceedings in action against crime victim during pendency of criminal proceeding.

Any civil action brought against a crime victim, as defined in section 1-1k, by a defendant in a criminal proceeding on account of the exercise or intended exercise by such crime victim of any right guaranteed under the first amendment to the United States Constitution, section 3, 4 or 14 of article first of the Constitution of the state or subsection b. of article twenty-ninth of the amendments to the Constitution of the state or any right provided to such crime victim by any provision of the general statutes, shall, upon motion of such crime victim, be stayed during the pendency of such criminal proceeding.

(P.A. 01-211, S. 15.)






Chapter 901 - Damages, Costs and Fees

Section 52-236 - Actions on contract; evidence of damages since suit.

In any action founded on contract, for the recovery of damages, the plaintiff may offer evidence of any damages that may have accrued from the same cause of action subsequent to the bringing of the action, provided he shall have given reasonable notice to the defendant of the damages which he intends to prove, and may recover judgment for the full amount of damages he may prove that he has sustained. The plaintiff, upon giving such notice, may, by leave of the court, increase the statement of amount in demand in the writ subject to the provisions of sections 52-91 and 52-259.

(1949 Rev., S. 7982; P.A. 82-160, S. 219.)

History: P.A. 82-160 rephrased the section and deleted a provision which prohibited the plaintiff from increasing his demand by an amount which would carry it beyond the jurisdiction of the court and replaced it with a provision making an increase in the amount in demand “subject to the provisions of section 52-91 and section 52-259”.

Cited. 7 CS 247. Action for damages for breach of lease not within scope of a “debt or liquidated demand in money”; authorities reviewed. 17 CS 35. Cited. 37 CS 840.

Cited. 4 Conn. Cir. Ct. 284.



Section 52-237 - Damages in actions for libel.

In any action for a libel, the defendant may give proof of intention; and unless the plaintiff proves either malice in fact or that the defendant, after having been requested by the plaintiff in writing to retract the libelous charge, in as public a manner as that in which it was made, failed to do so within a reasonable time, the plaintiff shall recover nothing but such actual damage as the plaintiff may have specially alleged and proved.

(1949 Rev., S. 7983; P.A. 03-19, S. 118.)

History: P.A. 03-19 made technical changes, effective May 12, 2003.

Cited. 11 CA 584. Cited. 25 CA 16. Televised news broadcasts could give rise to claim of defamation sounding in libel. 110 CA 283.

If special damages are not alleged, malice in fact must be proved. 15 CS 448. A libel is actionable per se if it charges improper conduct or lack of skill or integrity in one’s profession or business and is of such a nature that it is calculated to cause injury to one in his profession or business. 22 CS 248. The essential elements of a qualifiedly privileged communication are good faith, an interest to be upheld, a statement limited in its scope to that purpose, a proper occasion, and publication in a proper manner to proper parties. Id. Cited. 33 CS 4.



Section 52-238 - Damages in actions on penal bonds.

(a) In any action on a penal bond, containing any condition which has been broken, such damages only shall be assessed as are equitably due, and judgment shall not be rendered for the whole penalty, unless it appears to be due.

(b) If, upon a bond with conditions the breach of which may happen at different times, an action is brought upon the first breach, the court, upon finding a forfeiture of the bond, shall render judgment for what is due in equity at the time, with costs, and award execution. Upon any further or other breach of condition, the obligee, his executors or administrators may take out a scire facias against the obligor, his executors or administrators, from the clerk of the court in which the judgment was given, to show cause why execution should not be awarded for the money then due, or damages then sustained. The court shall thereupon render judgment for what appears to be due in equity and grant execution thereon, and may so render judgment and grant execution, from time to time, until the condition is fully performed. The whole amount of the judgments shall not exceed the penalty of the bond with interest.

(1949 Rev., S. 7984; P.A. 82-160, S. 222.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 19 CS 130. Recovery limited to amount of bond, with possible addition of interest. Id., 457.



Section 52-239 - When broadcasting stations, networks, CATV systems liable for defamation.

The owner, licensee or operator of a visual or sound radio broadcasting station or network of stations, or the agents or employees of any such owner, licensee or operator of such a station or network of stations, or the owner, licensee or operator of a community antenna television system, or the agents or employees of any such owner of a community antenna television system, shall not be liable for any damages for any defamatory statement uttered over the facilities of the station, network or community antenna television system by or on behalf of a candidate for public office or by any other person. This section shall not apply to any such owner, licensee, operator, agent or employee who wilfully, knowingly and with intent to defame participates in the broadcast of a defamatory statement.

(1955, S. 3191d; P.A. 75-120; P.A. 82-160, S. 220.)

History: P.A. 75-120 applied provisions to owners, licensees or operators of community antenna television systems and to their agents or employees; P.A. 82-160 rephrased the section.



Section 52-240 - Effect of damages on costs.

(a) In any action founded on tort tried in the Superior Court, if the damages found do not exceed fifty dollars, the plaintiff shall recover no more costs than damages, subject to the provisions of this section.

(b) If the title to property, or a right-of-way, or to the use of water, is in question, or if the damages were reduced so as not to exceed fifty dollars by reason of an act of the defendant pending the action, the plaintiff shall recover full costs.

(c) Judgment for nominal damages upon a hearing after a default or a demurrer overruled shall entitle the party in whose favor damages are given to the full taxable costs of the action.

(1949 Rev., S. 7985; 1959, P.A. 28, S. 117; 1963, P.A. 642, S. 53; P.A. 74-183, S. 89, 291; P.A. 76-436, S. 135, 681; P.A. 82-160, S. 127.)

History: 1959 act substituted circuit court for municipal court; 1963 act deleted stipulation section apply only to tort actions not brought to courts on appeal; P.A. 74-183 removed actions tried in circuit court from purview of section, reflecting transfer of circuit court functions to court of common pleas, effective December 31, 1974; P.A. 76-436 removed actions tried in court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased provisions and added Subsec. indicators.

See Sec. 47-41 re consideration of notice as disturbance of right.

Tort defined. 7 CS 521.



Section 52-240a - Award of attorney’s fees in product liability action.

If the court determines that the claim or defense is frivolous, the court may award reasonable attorney’s fees to the prevailing party in a products liability action.

(P.A. 79-483, S. 7.)

P.A. 79-483 (products liability law) cited. 16 CA 558.

Cited. 39 CS 132.



Section 52-240b - Punitive damages in product liability actions.

Punitive damages may be awarded if the claimant proves that the harm suffered was the result of the product seller’s reckless disregard for the safety of product users, consumers or others who were injured by the product. If the trier of fact determines that punitive damages should be awarded, the court shall determine the amount of such damages not to exceed an amount equal to twice the damages awarded to the plaintiff.

(P.A. 79-483, S. 8.)

Cited. 8 CA 642. P.A. 79-483 (products liability law) cited. 16 CA 558. Cited. 43 CA 1.

Legislative meaning attributed to words “claimant” and “harm”, in Sec. 52-572m(c) and (d) are sufficiently broad to permit an award of punitive damages in connection with a product liability claim involving only damage to property. 39 CS 269. Cited. 42 CS 153.



Section 52-241 and 52-242 - Municipal courts; costs in contract actions. Costs on appeal from justice or municipal court.

Sections 52-241 and 52-242 are repealed.

(1949 Rev., S. 7986, 7987; 1949, S. 3189d; 1959, P.A. 28, S. 204.)



Section 52-243 - Costs when plaintiff is partly successful.

If a verdict is found on any issue joined in an action in favor of the plaintiff, costs shall be allowed to him, though on some other issue the defendant should be entitled to judgment, unless the court which tried the issue is of the opinion that the defendant had probable cause to plead the matter found against him.

(1949 Rev., S. 7988; P.A. 82-160, S. 118.)

History: P.A. 82-160 replaced “the cause” with “an action” and rephrased the section.



Section 52-244 - When plaintiff not to recover costs.

Costs shall not be recovered by the plaintiff in any case in which he has begun an action with counts in fraud only and afterwards amends his complaint by substituting or adding counts in contract. In such case the defendant shall recover his taxable costs, and the court may, in its discretion, tax double costs in favor of the defendant.

(1949 Rev., S. 7989; P.A. 82-160, S. 119.)

History: P.A. 82-160 rephrased the section.



Section 52-245 - False statement concerning defense. Costs.

In any case in which an affidavit has been filed by the defendant, or a statement that he has a bona fide defense has been made to the court by his attorney, and the plaintiff recovers judgment, if the court is of the opinion that such affidavit was filed or statement made without just cause or for the purpose of delay, it may allow to the plaintiff, at its discretion, double costs, together with a reasonable counsel fee to be taxed by the court.

(1949 Rev., S. 7990.)

Cited. 4 CA 669.

Award of double costs and counsel fee under this section is in trial court’s discretion and its decision will not be disturbed on appeal. 5 Conn. Cir. Ct. 150.



Section 52-246 - Costs for service by indifferent person.

Costs shall not be taxed, without the written consent of the defendant, for service by an indifferent person of process commencing a civil action, if the court before which it is returnable finds that no sufficient reason existed for the deputation of an indifferent person to serve the process.

(1949 Rev., S. 7991; P.A. 82-160, S. 120.)

History: P.A. 82-160 rephrased the section.



Section 52-247 - Officer’s fees on foreign attachment when garnishee not cited in.

In any action commenced by process of foreign attachment or garnishment in which any garnishee is not cited in to disclose, the court may tax and allow, or disallow, all or any part of the fees of the officer for service of the writ upon the garnishee. The fees, if disallowed by the court, shall be paid to the officer by the plaintiff.

(1949 Rev., S. 7992; P.A. 82-160, S. 121.)

History: P.A. 82-160 added “or garnishment” after “foreign attachment” and made minor technical changes.



Section 52-248 - Costs when there are more civil actions than necessary.

When two or more civil actions are pending in the same court at the same time for the recovery of the same demand, or against two or more officers, upon receipts for executions arising from the same original judgment, the court shall not allow any costs in any such action, unless it is of the opinion that the commencement of all of the actions was necessary to secure the demand.

(1949 Rev., S. 7993; P.A. 82-160, S. 122.)

History: P.A. 82-160 replaced “suits” with “civil actions” or “actions”, and “suit” with “action”.



Section 52-249 - Costs and attorney’s fees in actions for foreclosure and substitution of bond.

(a) The plaintiff in any action of foreclosure of a mortgage or lien, upon obtaining judgment of foreclosure, when there has been a hearing as to the form of judgment or the limitation of time for redemption, shall be allowed the same costs, including a reasonable attorney’s fee, as if there had been a hearing on an issue of fact. The same costs and fees shall be recoverable as part of the judgment in any action upon a bond which has been substituted for a mechanic’s lien.

(b) In any foreclosure judgment when a lis pendens had been recorded after a title search of real property, the court shall determine a reasonable fee to be paid for the search and tax it as part of the costs.

(1949 Rev., S. 7994; 1969, P.A. 440; P.A. 82-160, S. 123; P.A. 84-282, S. 1; P.A. 99-153, S. 8.)

History: 1969 act added Subsec. (b) re fees for title searches in foreclosure judgments; P.A. 82-160 replaced real “estate” with real “property”; P.A. 84-282 amended Subsec. (a) to include reasonable attorney’s fees as allowable costs; P.A. 99-153 amended Subsec. (a) to allow recovery of costs and attorney’s fees in cases where a bond has been substituted for a mechanic’s lien.

Cited. 22 CA 468. According to statute, plaintiff must argue for attorney’s fees during foreclosure action. Thus, whether plaintiff is entitled to attorney’s fees under statute is a question of law for court to decide in the foreclosure action. Because it is a question of law, attorney trial referee cannot decide the issue. 70 CA 404. Attorney’s fees under section include fees incurred on appeal as well as at the trial level. 118 CA 367.

Plaintiff not entitled to counsel fees for protracted trial on plaintiff’s claims for contract prices of two jobs and on defendant’s counterclaims of offsets against contract price; there never was a hearing on form of the judgment or the time of redemption as required under statute. 49 CS 405.

Subsec. (a):

Cited. 19 CA 8. In action to foreclose mechanic’s lien, plaintiff is not entitled to duplicate attorney’s fees under this section and Sec. 42-150aa but rather may collect under Sec. 42-150aa for contract aspects of action and under this section for equitable relief. 86 CA 767. Award of attorney’s fees proper where court entered judgment of foreclosure in favor of plaintiff, regardless of whether plaintiff prevailed. 122 CA 686.



Section 52-249a - Costs and attorney’s fee in action upon a bond substituted for a mechanic’s lien.

A plaintiff who prevails in any action upon a bond which has been substituted for a mechanic’s lien shall be allowed costs and a reasonable attorney’s fee.

(P.A. 07-120, S. 1.)



Section 52-250 - Costs of application to dissolve injunction.

The costs of an application to dissolve an injunction may be allowed and taxed by the court, according to its discretion, in making the final decree. In any action in which a motion for the dissolution of a temporary injunction is heard before any judge when the court is not in session, the judge shall be entitled to be paid a reasonable sum for his time and expenses by the party moving for the dissolution, which shall be taxed in the bill of costs in the same manner as other costs in actions for equitable relief.

(1949 Rev., S. 7996; P.A. 82-160, S. 124; P.A. 83-587, S. 63, 96.)

History: P.A. 82-160 rephrased the section; P.A. 83-587 made a technical amendment.



Section 52-251 - Expenses and counsel fees in action to construe will or for advice concerning will or trust.

In any action brought to a court of equitable jurisdiction for the construction of a will or for the advice of the court as to the administration of an estate or trust under a will or trust instrument, by any person acting in a fiduciary capacity thereunder, there shall be allowed to each of the parties to the proceeding such reasonable sum for expenses and counsel fees as the court, in its discretion, deems equitable. The allowance shall be taxed as costs in the action, to be paid out of the estate.

(1949 Rev., S. 7997; 1955, S. 3190d; P.A. 82-160, S. 125.)

History: P.A. 82-160 rephrased the section.

Cited. 7 CS 235. In action by executor seeking determination of ownership of certain savings accounts, counsel fees cannot be awarded. 16 CS 391. Counsel fees in action for construction of will not chargeable against portion of will as to which there is no ambiguity. 17 CS 44. Cited. 42 CS 474.



Section 52-251a - Costs, attorney’s fees on small claims matter transferred to regular docket.

Whenever the plaintiff prevails in a small claims matter which was transferred to the regular docket in the Superior Court on the motion of the defendant, the court may allow to the plaintiff his costs, together with reasonable attorney’s fees to be taxed by the court.

(P.A. 73-52; P.A. 74-183, S. 167, 291; P.A. 76-436, S. 146, 681.)

History: P.A. 74-183 replaced circuit court with court of common pleas, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978.

Cited. 12 CA 353. Standard of review of award of attorney’s fees discussed. 61 CA 60. Court did not abuse its discretion in determining that $3,500 covered reasonable attorney’s fees in case where plaintiff’s small claims action was for the payment of $2,500 in promised bonuses and plaintiff requested $20,874 in attorney’s fees. Id. Section expressly limits recovery to reasonable fees, not the amount that was actually expended. Id. Pro se litigants are not entitled to attorney’s fees. 79 CA 366. Trial court award of attorney’s fees to plaintiff upheld in matter that originated in small claims session but was ultimately transferred to complex litigation docket. Purpose of statute is to deter defendants from transferring a case from small claims session and turning a relatively clear cut case into a pitched legal battle. 87 CA 687. Does not require that a party be more sophisticated than the opposing party or that a party prevail on every claim. 95 CA 652.

Cited. 33 CS 609. Court abused its discretion by awarding “reasonable attorneys’ fees” of $300 after finding at least fifty hours of preparation were required and that reasonable rate of compensation for legal services at that time was $40 per hour. 36 CS 619. Cited. 37 CS 574; Id., 873.



Section 52-251b - Costs and attorney’s fees in action for deprivation of civil rights.

(a) In any civil action to recover damages for injury to the person or to real or personal property arising out of a violation of section 46a-58, the court may allow the prevailing party his costs, together with a reasonable attorney’s fee to be taxed by the court.

(b) The provisions of subsection (a) of this section shall not be deemed: (1) To create a new cause of action against any individual, the state or any municipality, or against any officer, official or employee of the state or any municipality; or (2) to confer any new jurisdiction upon the Superior Court in any action against any individual, the state or any municipality or any officer, official or employee thereof.

(P.A. 84-36, S. 1, 2.)



Section 52-251c - Limitation on attorney contingency fees in personal injury, wrongful death and property damage actions. Waiver of limitation by claimant.

(a) In any claim or civil action to recover damages resulting from personal injury, wrongful death or damage to property occurring on or after October 1, 1987, the attorney and the claimant may provide by contract, which contract shall comply with all applicable provisions of the rules of professional conduct governing attorneys adopted by the judges of the Superior Court, that the fee for the attorney shall be paid contingent upon, and as a percentage of: (1) Damages awarded and received by the claimant; or (2) the settlement amount received pursuant to a settlement agreement.

(b) In any such contingency fee agreement such fee shall be the exclusive method for payment of the attorney by the claimant and shall not exceed an amount equal to a percentage of the damages awarded and received by the claimant or of the settlement amount received by the claimant as follows: (1) Thirty-three and one-third per cent of the first three hundred thousand dollars; (2) twenty-five per cent of the next three hundred thousand dollars; (3) twenty per cent of the next three hundred thousand dollars; (4) fifteen per cent of the next three hundred thousand dollars; and (5) ten per cent of any amount which exceeds one million two hundred thousand dollars.

(c) Notwithstanding the provisions of subsection (b) of this section, a claimant may waive the percentage limitations of said subsection if the claim or civil action is so substantially complex, unique or different from other wrongful death, personal injury or property damage claims or civil actions as to warrant a deviation from such percentage limitations. Factors that may indicate that a claim or civil action is substantially complex, unique or different from other wrongful death, personal injury or property damage claims or civil actions include, but are not limited to, if the claim or civil action (1) involves complex factual medical or legal issues, (2) involves serious permanent personal injury or death, (3) is likely to require extensive investigation and discovery proceedings, including multiple depositions, or (4) requires independent expert witness testimony. For the purposes of this subsection, “independent expert witness testimony” means testimony, whether at trial or in a deposition, from an expert who has not participated in the care of the claimant and has not participated in any official investigation of the incident involved.

(d) Prior to a claimant entering into a contingency fee agreement that provides for a fee that exceeds the percentage limitations of subsection (b) of this section, the attorney shall (1) explain the percentage limitations of subsection (b) of this section to the claimant and the reasons the attorney is unable to abide by those limitations; (2) advise the claimant of the claimant’s right to seek representation by another attorney willing to abide by the percentage limitations of subsection (b) of this section; and (3) allow the claimant a sufficient period of time to review the proposed contingency fee agreement and, if the claimant wishes, seek representation by another attorney prior to entering into such agreement.

(e) No waiver of the percentage limitations of subsection (b) of this section shall be valid unless the contingency fee agreement (1) is in writing, (2) sets forth in full the fee schedule of subsection (b) of this section, (3) contains a conspicuous statement, printed in boldface type at least twelve points in size, in substantially the following form: “I UNDERSTAND THAT THE FEE SCHEDULE SET FORTH IN SECTION 52-251c OF THE CONNECTICUT GENERAL STATUTES LIMITS THE AMOUNT OF ATTORNEY’S FEES PAYABLE BY A CLAIMANT AND THAT THE STATUTE WAS INTENDED TO INCREASE THE PORTION OF THE JUDGMENT OR SETTLEMENT THAT WAS ACTUALLY RECEIVED BY A CLAIMANT. NOTWITHSTANDING THAT THE LEGISLATIVE INTENT IN ENACTING THAT FEE SCHEDULE WAS TO CONFER A BENEFIT ON A CLAIMANT LIKE MYSELF, I KNOWINGLY AND VOLUNTARILY WAIVE THAT FEE SCHEDULE IN THIS CLAIM OR CIVIL ACTION.”, and (4) is signed and acknowledged by the claimant before a notary public or other person authorized to take acknowledgments.

(f) If a claimant waives the percentage limitations of subsection (b) of this section pursuant to this section, in no event shall (1) the total fee under the contingency fee agreement exceed thirty-three and one-third per cent of the damages awarded and received by the claimant or of the settlement amount received by the claimant, and (2) the claimant be required to repay any costs that the attorney incurred in investigating and prosecuting the claim or civil action if there is no recovery.

(g) No fee shall be payable to any attorney who seeks a fee that exceeds the percentage limitations of subsection (b) of this section unless the claimant has waived such limitations pursuant to this section and the contingency fee agreement complies with the requirements of subsection (e) of this section.

(h) For the purposes of this section, “damages awarded and received” means in a civil action in which final judgment is entered, that amount of the judgment or amended judgment entered by the court that is received by the claimant; “settlement amount received” means in a claim or civil action in which no final judgment is entered, the amount received by the claimant pursuant to a settlement agreement; and “fee” shall not include disbursements or costs incurred in connection with the prosecution or settlement of the claim or civil action, other than ordinary office overhead and expense.

(P.A. 86-338, S. 1; P.A. 87-227, S. 1; P.A. 91-380, S. 1; P.A. 04-257, S. 131; P.A. 05-275, S. 1.)

History: P.A. 87-227 amended Subsec. (a) to change the applicability of the section from “In any claim or civil action accruing on or after October 1, 1986, seeking damages as compensation for personal injury or wrongful death” to “In any claim or civil action to recover damages resulting from personal injury, wrongful death or damage to property occurring on or after October 1, 1987”, to require the contract to comply with applicable provisions of the rules of professional conduct and to replace “damages awarded pursuant to a determination by the trier of fact” with “damages awarded and received by the claimant” and “amounts pursuant to a settlement agreement” with “settlement amount pursuant to a settlement agreement”, amended Subsec. (b) to replace “percentage of the award or settlement amount” with “percentage of the damages awarded and received by the claimant or of the settlement amount received by the claimant”, and added Subsec. (c) to define “damages awarded and received”, “settlement amount received” and “fee”; P.A. 91-380 amended Subsec. (c) by revising the definitions of “damages awarded and received” and “settlement amount received” to provide that the amount received by a claimant in a claim or civil action brought pursuant to Sec. 38a-368 shall be reduced by any basic reparations benefits paid to the claimant pursuant to Sec. 38a-365; P.A. 04-257 attempted to make changes to provisions added by vetoed P.A. 04-155 and therefore such changes were void and not given effect, and added Subsec. (d) defining “medical malpractice claim or civil action” and “health care provider”, effective June 14, 2004; P.A. 05-275 amended Subsec. (a)(2) to replace “settlement amount” with “the settlement amount received”, amended Subsec. (b) to replace “arrangement” with “agreement”, added new Subsec. (c) authorizing a claimant to waive the percentage limitations of Subsec. (b) if the claim or civil action is so substantially complex, unique or different from other wrongful death, personal injury or property damage claims or civil actions as to warrant a deviation from such percentage limitations and specifying factors that may indicate such complexity, uniqueness or difference, added new Subsec. (d) specifying the responsibilities of an attorney before a claimant enters into a contingency fee agreement that provides for a fee that exceeds the percentage limitations of Subsec. (b), added new Subsec. (e) specifying the requirements that a contingency fee agreement must comply with in order for a waiver of such percentage limitations to be valid, added new Subsec. (f) providing that if the claimant waives such percentage limitations the amount of the total fee is limited to 33.33% and the claimant is not required to repay any costs incurred by the attorney if there is no recovery, added new Subsec. (g) prohibiting payment of a fee to an attorney who seeks a fee that exceeds such percentage limitations unless the claimant has waived such limitations and the agreement complies with Subsec. (e), redesignated existing Subsec. (c) as Subsec. (h) and amended said Subsec. to delete from definitions of “damages awarded and received” and “settlement amount received” provision that in a claim or civil action brought pursuant to Sec. 38a-368 such amount shall be reduced by any basic reparations benefits paid to the claimant pursuant to Sec. 38a-365 and deleted former Subsec. (d) defining “medical malpractice claim or civil action” and “health care provider”, effective July 13, 2005, and applicable to causes of action accruing on or after that date.

Cited. 28 CA 693. Cited. 43 CA 184. Cited. 45 CA 237. Section intended to regulate the attorney-client relationship in order to protect plaintiffs from excessive legal fees, and defendant insurer may assert section as a special defense in action by an attorney for interference with a contractual relation. 48 CA 699.

Benefits of section can be waived. 42 CS 526.



Section 52-251d - Attorney’s fees in action to establish paternity or establish, modify or enforce child support orders in temporary family assistance cases.

(a) In any civil action to establish paternity or to establish, modify or enforce child support orders in temporary family assistance cases pursuant to sections 17b-745, 46b-86, 46b-160, 46b-171, 46b-172, 46b-215 and 46b-231, the court may allow the state, when it is the prevailing party, a reasonable attorney’s fee.

(b) The provisions of subsection (a) of this section shall not be deemed: (1) To create a new cause of action against any individual; or (2) to confer any new jurisdiction upon the Superior Court in any action against any individual.

(P.A. 92-253, S. 9; June 18 Sp. Sess. P.A. 97-1, S. 70, 75; June 18 Sp. Sess. P.A. 97-2, S. 109, 165; June 18 Sp. Sess. P.A. 97-7, S. 27, 38; P.A. 11-214, S. 30.)

History: June 18 Sp. Sess. P.A. 97-1 deleted reference to Sec. 46b-180 in Subsec. (a) and made a technical change in Subsec. (b), effective January 1, 1998; June 18 Sp. Sess. P.A. 97-2 replaced reference to “AFDC” with “TANF” in Subsec. (a), effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) by replacing reference to Sec. 17b-748 with Sec. 17b-745, effective July 1, 1997; P.A. 11-214 amended Subsec. (a) to substitute “temporary family assistance” for “TANF”.



Section 52-252 - Costs for nonappearance of party giving notice of deposition.

When a notice is given to an adverse party or his known agent or attorney, or left at his usual place of abode, that a deposition will be taken at a certain time and place, and the adverse party, or his agent or attorney, appears at such time and place for that purpose and the party giving notice does not appear or for any reason does not take the deposition at such time and place, costs shall be allowed to the adverse party at the discretion of the court before which the action is pending.

(1949 Rev., S. 7998; P.A. 82-160, S. 126.)

History: P.A. 82-160 replaced “such” with “the” where appearing.



Section 52-253 - Costs in suit against manufacturers for nuisance.

Costs upon a complaint against a manufacturer under section 52-481, to abate or discontinue a nuisance, may be taxed at the discretion of the court.

(1949 Rev., S. 7999.)



Section 52-254 - Costs in amicable suit.

All costs incurred in any amicable suit, under chapter 908, shall be borne equally by the contesting parties.

(1949 Rev., S. 8000.)



Section 52-255 - Costs on motion to expunge.

Section 52-255 is repealed.

(1949 Rev., S. 8001; P.A. 82-160, S. 259.)



Section 52-256a - (Formerly Sec. 46-27). Award of attorney’s and officer’s fees in contempt action.

Section 52-256a is repealed.

(1957, P.A. 23; 1959, P.A. 159; P.A. 73-373, S. 43.)



Section 52-256b - Award of attorney’s and officer’s fees in contempt action.

(a) When any person is found in contempt of any order or judgment of the Superior Court, the court may award to the petitioner a reasonable attorney’s fee and the fees of the officer serving the contempt citation, such sums to be paid by the person found in contempt.

(b) This section shall not apply to the case of any person found in contempt of an order of the Superior Court entered under sections 46b-60 to 46b-62, inclusive, 46b-81 to 46b-83, inclusive, or 46b-86, which is provided for under section 46b-87.

(P.A. 76-435, S. 7, 82; P.A. 77-452, S. 27, 72; P.A. 82-160, S. 128.)

History: P.A. 77-452 removed reference to orders or judgments of court of common pleas, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 inserted Subsec. indicators and made minor technical changes.



Section 52-257 - Fees of parties in civil actions.

(a) The fees of parties in civil actions in which the matter in demand is not less than fifteen thousand dollars shall be: For each complaint, exclusive of signing and bond, five dollars for the first page and, for each succeeding page, two dollars; for each judgment file, two dollars for the first page and, for each additional page, one dollar and fifty cents. The prevailing party in any such civil action shall receive, by way of indemnity, the following sums: (1) For all proceedings before trial, fifty dollars; (2) for the trial of an issue of law or fact, seventy-five dollars, but if more than one issue of fact is tried at one time, only one trial fee shall be allowed; and (3) in difficult or extraordinary cases in the Superior Court, where a defense has been interposed, a further allowance, in the discretion of the court, not to exceed two hundred dollars.

(b) Parties shall also receive: (1) For each witness attending court, the witness’ legal fee and mileage; (2) for each deposition taken out of the state, forty dollars, and for each deposition within the state, thirty dollars; (3) on an application for the sale of property attached, the expenses incurred; (4) in any civil action affecting the title to real property situated in this state, or affecting any mortgage or lien thereon, the actual expense, not exceeding the sum of two hundred twenty-five dollars, of an examination of the land records concerning the title to the real property in question and such amount as the court or judge determines to be reasonable for the services of an expert on the value of the land when such value is in dispute; (5) for maps, plans, mechanical drawings and photographs, necessary or convenient in the trial of any action, a reasonable sum; (6) for copies of records used in evidence, bonds, recognizances and subpoenas, court and clerk’s fees; (7) for the signing and service of process, the legal fees payable therefor, except that a fee shall not be allowed for the return of a subpoena to court; (8) the actual expense incurred in publishing orders of notice under direction of the court; (9) for each interpreter necessarily employed in the trial of any civil action, twenty dollars per diem; (10) for premiums upon all bonds or undertakings provided pursuant to statute, rule of court, order of court or stipulation of parties, including bonds in lieu of or in release or dissolution of attachment, the actual amount paid, not exceeding a reasonable amount; (11) documented investigative costs and expenses, not exceeding the sum of two hundred dollars; and (12) for the recording, videotaping, transcribing and presentation of the deposition of a practitioner of the healing arts, as defined in section 20-1, dentist, registered nurse, advanced practice registered nurse or licensed practical nurse, as defined in section 20-87a, or real estate appraiser that is used in lieu of live testimony in the civil action, the reasonable expenses incurred.

(c) In all civil actions in which the matter in demand is less than fifteen thousand dollars, the prevailing party shall receive, by way of indemnity, the following sums: (1) For all proceedings before trial, ten dollars; and (2) for the trial of an issue of fact or law, fifteen dollars, but, if more than one issue of fact or law is tried at one time, only one trial fee shall be allowed.

(d) The following sums may be allowed to the prevailing party in causes on appeal, in the discretion of the court: (1) For all proceedings, one hundred dollars; (2) for expenses actually incurred in printing or photoduplicating copies of briefs, a sum not exceeding two hundred dollars; and (3) to the plaintiff in error, plaintiff in a cause reserved, or appellant, as the case may be, the record fee, provided judgment shall be rendered in his favor. Such costs in the Superior Court in appealed causes and in the Supreme Court or Appellate Court shall be in the discretion of the court on reservation of a cause for advice, or when a new trial is granted.

(e) The provisions of this section shall not interfere with the discretion of the court in taxing costs in actions in which equitable relief is demanded.

(1949 Rev., S. 3602; 1955, S. 1970d; 1959, P.A. 28, S. 177; 473, S. 2; 1961, P.A. 517, S. 125; 1963, P.A. 416, S. 3; 1967, P.A. 89; 1969, P.A. 430; 1971, P.A. 302; P.A. 74-183, S. 157, 291; P.A. 76-436, S. 559, 681; P.A. 77-497, S. 5, 6, 7; 77-604, S. 61, 84; P.A. 82-160, S. 129; P.A. 83-295, S. 10; 83-385, S. 2; June Sp. Sess. P.A. 83-29, S. 42, 82; P.A. 95-176, S. 3; P.A. 01-32, S. 2; P.A. 06-156, S. 5.)

History: 1959 acts deleted provisions for appeals from justices of peace and civil actions in town, city and borough courts and doubled fees of parties in civil actions; 1961 act doubled record fee; 1963 act deleted requirement, in proviso re record fee, that judgment be finally rendered in his favor; 1967 act removed maximum limitation of $50 for services of expert in land values, substituting such amount as court or judge determines to be reasonable; 1969 act specified that parties receive an amount determined by judge to be reasonable for examination of land records rather than the actual expense (not exceeding $50) of such examination and raised payment for interpreters from $10 to maximum of $20 per diem; 1971 act raised fees for first page of complaint from $3 to $5 and for subsequent pages from $1.50 to $2, raised prevailing parties’ award for all proceeding before trial from $20 to $50, for trial of issue of law or fact from $25 to $75, for further allowance in difficult cases from $100 to $200, for all proceedings in causes pending in appellate division or supreme court from $30 to $100 and for expenses of printing brief copies from $100 to $200, doubled allowances for depositions, restored actual expense of examination of land records as sum allowed but specified maximum of $150 and specified interpreters’ fees as $20, removing reference to lesser amounts; P.A. 74-183 specified applicability of previously existing provisions to actions in court of common pleas where the ad damnum exceeds $1,000 and in the superior court, replacing “appellate division” with superior court and removing specified record fee of $50, and added Subsec. (b) re civil actions returnable to court of common pleas where matter in demand exceeds $100 but is less than $1,000, effective December 31, 1974; P.A. 76-436 amended section to reflect transfer of all trial jurisdiction to superior court, deleting references to court of common pleas, effective July 1, 1978; P.A. 77-497 applied previous dollar limits applicable in common pleas cases to superior court cases, later raising dollar figure to $7,500, applied provisions to cases where defendant prevails and deleted provision in Subsec. (b) which had allowed prevailing party $3 as indemnity in all proceedings where matter in demand is $100 or less; P.A. 77-604 clarified effective date of P.A. 77-497 provisions, i.e. $1,000 limit applies from October 1, 1977 to June 30, 1978, and $7,500 limit takes effect on July 1, 1978; P.A. 82-160 rephrased and reorganized section; P.A. 83-295 amended Subsecs. (a) and (c) to increase from $7,500 to $15,000 the amount in demand which determines the fees of parties; P.A. 83-385 added Subsec. (b)(11) re documented investigative costs and expenses not exceeding $200; June Sp. Sess. P.A. 83-29 included reference to appellate court; P.A. 95-176 amended Subsec. (d) by adding reference to “photoduplicating”; P.A. 01-32 amended Subsec. (b)(1) by making a technical change for purposes of gender neutrality and added Subsec. (b)(12) re receipt of reasonable expenses incurred for the recording, videotaping, transcribing and presentation of the deposition of certain experts that is used in lieu of live testimony; P.A. 06-156 amended Subsec. (b)(4) by increasing maximum expense for land records examination from $150 to $225, effective June 6, 2006.

Municipality is not exempt from the taxation of costs; unlike the state a municipality has no sovereign immunity in absence of specific statutory exception or prohibition. 4 CA 30, 32. Cited. 18 CA 618. Cited. 25 CA 67. Cited. 35 CA 239. Sec. 31-51m allows for costs, but does not expressly provide for expert witness fees. Therefore, general cost provisions of Secs. 52-257 and 52-260 apply, which do not mention nontestimonial costs. Accordingly, the nontestimonial work performed by plaintiff’s economics expert was not taxable as costs. 79 CA 501. Where record did not support defendant’s claim that plaintiff had waived his right to seek costs, and because judgment was rendered in favor of plaintiff, he was a prevailing party and, thus, entitled to costs even though only nominal damages had been awarded. 88 CA 583. Under Subsec. (b)(4), title search fees are not recoverable costs for prevailing party in a reassessment proceeding. 121 CA 13.

When two or more cases between the same parties are tried together, only one indemnity for trial of issues of fact may be taxed. 3 CS 85. Cited. 4 CS 167. Cited. 5 CS 330. Cited. 6 CS 208. Witness fees chargeable if witnesses are summoned in good faith ready to testify. Id., 261. Cited. 7 CS 521. Cited. 8 CS 31; Id., 324. Allowance for searching title cannot be allowed unless the action is one affecting title or a mortgage or a lien on real estate. 9 CS 425. Former limitation on fees paid to experts on land did not apply to appraisal fees granted under section 13-150 (now section 13a-76). 21 CS 343. Cited. 24 CS 391. Cited. 27 CS 288. Usual costs plus two hundred dollar allowance awarded to plaintiff-member of nonstock corporation who successfully challenged corporation’s exclusion of women as members and guests as ultra vires, in case of first impression; no basis found for awarding attorneys’ fees. 33 CS 150. Where the trial of the issues on a counterclaim involved an action where the ad damnum was in excess of $1,000, Subsec. (a) of this section was the appropriate provision for taxation of costs. Id., 538.

Subsec. (a):

Cited. 15 CA 185.

Subsec. (b):

Subdiv. (5) cited. 215 C. 197.

Subsec. (c):

Cited. 15 CA 185. Cited. 37 CA 865.

Subsec. (e):

Cited. 225 C. 804, 814.



Section 52-257a - Fees in Circuit Court.

Section 52-257a is repealed.

(1959, P.A. 28, S. 37; 1963, P.A. 9; 1967, P.A. 628, S. 1; 1971, P.A. 870, S. 130; 1972, P.A. 108, S. 12; 281, S. 32; P.A. 74-183, S. 280, 291.)



Section 52-258 - Jury fees.

The jury fee in civil actions shall be four hundred twenty-five dollars to be paid at the time the case is claimed for the jury by the party at whose request the case is placed upon the jury docket. The jury fee shall be taxed in favor of the party paying the jury fee in the bill of costs in the action, if final judgment thereon is rendered in such party’s favor.

(1949 Rev., S. 3603; 1953, 1955, S. 1971d; 1959, P.A. 28, S. 212; 1967, P.A. 628, S. 2; 1971, P.A. 40, S. 12; 1972, P.A. 281, S. 33; P.A. 74-183, S. 90, 291; P.A. 76-436, S. 136, 681; P.A. 77-576, S. 63, 65; P.A. 80-387, S. 2; P.A. 82-160, S. 130; P.A. 83-577, S. 3; P.A. 89-219, S. 3, 10; May Sp. Sess. P.A. 92-6, S. 84, 117; P.A. 97-309, S. 12, 23; 97-322, S. 7, 9; May 9 Sp. Sess. P.A. 02-1, S. 103; P.A. 09-152, S. 1.)

History: 1959 act included circuit court; 1967 act increased jury fee from $20 to $30 for jury of six and from $50 to $100 for jury of twelve; 1971 act deleted provisions re fees for juries of twelve, the option for full jury having been repealed; 1972 act raised jury fee from $30 to $40, effective September 1, 1972; P.A. 74-183 removed circuit court actions from scope of section, reflecting transfer of circuit court functions to court of common pleas, effective December 31, 1974; P.A. 76-436 amended section to reflect transfer of all trial jurisdiction to superior court by deleting specific reference to actions in superior court or court of common pleas, effective July 1, 1978; P.A. 77-576 raised jury fee to $45, effective July 1, 1978; P.A. 80-387 raised fee to $60, effective October 1, 1980; P.A. 82-160 rephrased the section; P.A. 83-577 raised fee from $60 to $80; P.A. 89-219 raised fee to $100; May Sp. Sess. P.A. 92-6 raised fee to $250; P.A. 97-309 increased fee to $300, effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; May 9 Sp. Sess. P.A. 02-1 raised fee from $300 to $350, effective July 1, 2002; P.A. 09-152 substituted $425 for $350 re jury fee and made a technical change, effective July 1, 2009.

Cited. 28 CA 693.



Section 52-259 - *(See end of section for amended version and effective date.) Court fees.

(a) There shall be paid to the clerks for entering each appeal or writ of error to the Supreme Court, or entering each appeal to the Appellate Court, as the case may be, two hundred fifty dollars, and for each civil cause in the Superior Court, three hundred fifty dollars, except (1) two hundred twenty-five dollars for entering each case in the Superior Court in which the sole claim for relief is damages and the amount, legal interest or property in demand is less than two thousand five hundred dollars; (2) one hundred seventy-five dollars for summary process and landlord and tenant actions; and (3) there shall be no entry fee for making an application to the Superior Court for relief under section 46b-15 or for making an application to modify or extend an order issued pursuant to section 46b-15. If the amount, legal interest or property in demand by the plaintiff is alleged to be less than two thousand five hundred dollars, a new entry fee of seventy-five dollars shall be charged if the plaintiff amends his or her complaint to state that such demand is not less than two thousand five hundred dollars.

(b) The fee for the entry of a small claims case and for filing a counterclaim in a small claims case shall be ninety dollars. If a motion is filed to transfer a small claims case to the regular docket, the moving party shall pay a fee of one hundred twenty-five dollars.

(c) There shall be paid to the clerk of the Superior Court by any party who requests that a matter be designated as a complex litigation case the sum of three hundred twenty-five dollars, to be paid at the time the request is filed.

(d) There shall be paid to the clerk of the Superior Court by any party who requests a finding of fact by a judge of such court to be used on appeal the sum of twenty-five dollars, to be paid at the time the request is filed.

(e) There shall be paid to the clerk of the Superior Court a fee of seventy-five dollars for a petition for certification to the Supreme Court and Appellate Court.

(f) There shall be paid to the clerk of the Superior Court for receiving and filing an assessment of damages by appraisers of land taken for public use or the appointment of a commissioner of the Superior Court, two dollars; for recording the commission and oath of a notary public or certifying under seal to the official character of any magistrate, ten dollars; for issuing a certificate that an attorney is in good standing, ten dollars; for certifying under seal, two dollars; for exemplifying, twenty dollars; for making all necessary records and certificates of naturalization, the fees allowed under the provisions of the United States statutes for such services; and for making copies, one dollar per page. Any fee set forth in this subsection shall be payable in accordance with subsection (m) of this section.

(g) There shall be paid to the clerk of the Superior Court for a copy of a judgment file a fee of twenty-five dollars, inclusive of the fees for certification and copying, for a certified copy and a fee of fifteen dollars, inclusive of the fee for copying, for a copy which is not certified; and for a copy of a certificate of judgment in a foreclosure action, as provided by the rules of practice and procedure, twenty-five dollars, inclusive of the fees for certification and copying. Any fee set forth in this subsection shall be payable in accordance with subsection (m) of this section.

(h) There shall be paid to the clerk of the Superior Court a fee of one hundred seventy-five dollars at the time any application for a prejudgment remedy is filed.

(i) There shall be paid to the clerk of the Superior Court a fee of six hundred dollars at the time any motion to be admitted as attorney pro hac vice is filed.

(j) There shall be paid to the clerk of the Superior Court a fee of two hundred dollars at the time any counterclaim, cross complaint, apportionment complaint or third party complaint is filed.

(k) There shall be paid to the clerk of the Superior Court a fee of three hundred fifty dollars at the time any application for a dissolution of lien upon the substitution of a bond with surety is filed pursuant to subsection (a) of section 49-37, subsection (b) of section 49-55a, subsection (a) of section 49-61, subsection (a) of section 49-92b or subsection (b) of section 49-92h.

(l) A fee of twenty dollars for any check issued to the court in payment of any fee which is returned as uncollectible by the bank on which it is drawn may be imposed.

(m) Any recording or copying performed under subsection (f) or (g) of this section may be done by photograph, microfilm, as defined in section 51-36, computerized image or other process which accurately reproduces or forms a durable medium for so reproducing the original. The fees required under subsections (f) and (g) of this section for recording and copying shall be payable regardless of the method by which the recording and copying is done.

(n) The tax imposed under chapter 219 shall not be imposed upon any fee charged under the provisions of this section.

(1949 Rev., S. 3604; 1955, S. 1972d; November, 1955, S. N195; 1957, P.A. 57, S. 1; 385, S. 1; 1959, P.A. 199; 544; 670, S. 2; 1967, P.A. 628, S. 3; P.A. 74-183, S. 158, 291; P.A. 75-530, S. 4, 35; P.A. 76-368, S. 6, 9; 76-436, S. 560, 681; P.A. 77-347, S. 9, 11; 77-497, S. 3, 7; 77-576, S. 62, 65; 77-604, S. 61, 70, 84; P.A. 78-379, S. 18, 27; P.A. 79-574; P.A. 80-387, S. 1; P.A. 81-129, S. 2; 81-472, S. 92, 159; Nov. Sp. Sess. P.A. 81-4, S. 26, 32; 81-6, S. 2, 4; P.A. 82-325, S. 3, 6, 7; P.A. 83-196; 83-577, S. 1; June Sp. Sess. P.A. 83-29, S. 11, 82; June Sp. Sess. P.A. 83-35, S. 8; P.A. 85-548, S. 5; P.A. 88-103, S. 1, 4; P.A. 89-219, S. 4, 10; 89-251, S. 189, 203; May Sp. Sess. P.A. 92-6, S. 76, 117; P.A. 93-396, S. 7; P.A. 94-135, S. 3; P.A. 95-176, S. 4; P.A. 97-309, S. 13, 23; 97-322, S. 7, 9; May 9 Sp. Sess. P.A. 02-1, S. 104; P.A. 03-2, S. 43; 03-278, S. 102; May Sp. Sess. P.A. 04-2, S. 13; P.A. 09-152, S. 2; June Sp. Sess. P.A. 09-3, S. 135; P.A. 10-43, S. 17; P.A. 12-89, S. 2, 9; P.A. 13-194, S. 13

*Note: On and after July 1, 2015, this section, as amended by section 9 of public act 12-89 and section 14 of public act 13-94, is to read as follows:

“Sec. 52-259. Court fees. (a) There shall be paid to the clerks for entering each appeal or writ of error to the Supreme Court, or entering each appeal to the Appellate Court, as the case may be, two hundred fifty dollars, and for each civil cause in the Superior Court, three hundred dollars, except (1) one hundred seventy-five dollars for entering each case in the Superior Court in which the sole claim for relief is damages and the amount, legal interest or property in demand is less than two thousand five hundred dollars and for summary process and landlord and tenant actions, and (2) there shall be no entry fee for making an application to the Superior Court for relief under section 46b-15 or for making an application to modify or extend an order issued pursuant to section 46b-15. If the amount, legal interest or property in demand by the plaintiff is alleged to be less than two thousand five hundred dollars, a new entry fee of seventy-five dollars shall be charged if the plaintiff amends his or her complaint to state that such demand is not less than two thousand five hundred dollars.

(b) The fee for the entry of a small claims case shall be seventy-five dollars. If a motion is filed to transfer a small claims case to the regular docket, the moving party shall pay a fee of one hundred twenty-five dollars.

(c) There shall be paid to the clerk of the Superior Court by any party who requests that a matter be designated as a complex litigation case the sum of three hundred twenty-five dollars, to be paid at the time the request is filed.

(d) There shall be paid to the clerk of the Superior Court by any party who requests a finding of fact by a judge of such court to be used on appeal the sum of twenty-five dollars, to be paid at the time the request is filed.

(e) There shall be paid to the clerk of the Superior Court a fee of seventy-five dollars for a petition for certification to the Supreme Court and Appellate Court.

(f) There shall be paid to the clerk of the Superior Court for receiving and filing an assessment of damages by appraisers of land taken for public use or the appointment of a commissioner of the Superior Court, two dollars; for recording the commission and oath of a notary public or certifying under seal to the official character of any magistrate, ten dollars; for issuing a certificate that an attorney is in good standing, ten dollars; for certifying under seal, two dollars; for exemplifying, twenty dollars; for making all necessary records and certificates of naturalization, the fees allowed under the provisions of the United States statutes for such services; and for making copies, one dollar per page. Any fee set forth in this subsection shall be payable in accordance with subsection (k) of this section.

(g) There shall be paid to the clerk of the Superior Court for a copy of a judgment file a fee of twenty-five dollars, inclusive of the fees for certification and copying, for a certified copy and a fee of fifteen dollars, inclusive of the fee for copying, for a copy which is not certified; and for a copy of a certificate of judgment in a foreclosure action, as provided by the rules of practice and procedure, twenty-five dollars, inclusive of the fees for certification and copying. Any fee set forth in this subsection shall be payable in accordance with subsection (k) of this section.

(h) There shall be paid to the clerk of the Superior Court a fee of one hundred seventy-five dollars at the time any application for a prejudgment remedy is filed.

(i) There shall be paid to the clerk of the Superior Court a fee of three hundred dollars at the time any application for a dissolution of lien upon the substitution of a bond with surety is filed pursuant to subsection (a) of section 49-37, subsection (b) of section 49-55a, subsection (a) of section 49-61, subsection (a) of section 49-92b or subsection (b) of section 49-92h.

(j) A fee of twenty dollars for any check issued to the court in payment of any fee which is returned as uncollectible by the bank on which it is drawn may be imposed.

(k) Any recording or copying performed under subsection (f) or (g) of this section may be done by photograph, microfilm, as defined in section 51-36, computerized image or other process which accurately reproduces or forms a durable medium for so reproducing the original. The fees required under subsections (f) and (g) of this section for recording and copying shall be payable regardless of the method by which the recording and copying is done.

(l) The tax imposed under chapter 219 shall not be imposed upon any fee charged under the provisions of this section.”

(1949 Rev., S. 3604; 1955, S. 1972d; November, 1955, S. N195; 1957, P.A. 57, S. 1; 385, S. 1; 1959, P.A. 199; 544; 670, S. 2; 1967, P.A. 628, S. 3; P.A. 74-183, S. 158, 291; P.A. 75-530, S. 4, 35; P.A. 76-368, S. 6, 9; 76-436, S. 560, 681; P.A. 77-347, S. 9, 11; 77-497, S. 3, 7; 77-576, S. 62, 65; 77-604, S. 61, 70, 84; P.A. 78-379, S. 18, 27; P.A. 79-574; P.A. 80-387, S. 1; P.A. 81-129, S. 2; 81-472, S. 92, 159; Nov. Sp. Sess. P.A. 81-4, S. 26, 32; 81-6, S. 2, 4; P.A. 82-325, S. 3, 6, 7; P.A. 83-196; 83-577, S. 1; June Sp. Sess. P.A. 83-29, S. 11, 82; June Sp. Sess. P.A. 83-35, S. 8; P.A. 85-548, S. 5; P.A. 88-103, S. 1, 4; P.A. 89-219, S. 4, 10; 89-251, S. 189, 203; May Sp. Sess. P.A. 92-6, S. 76, 117; P.A. 93-396, S. 7; P.A. 94-135, S. 3; P.A. 95-176, S. 4; P.A. 97-309, S. 13, 23; 97-322, S. 7, 9; May 9 Sp. Sess. P.A. 02-1, S. 104; P.A. 03-2, S. 43; 03-278, S. 102; May Sp. Sess. P.A. 04-2, S. 13; P.A. 09-152, S. 2; June Sp. Sess. P.A. 09-3, S. 135; P.A. 10-43, S. 17; P.A. 12-89, S. 2, 9; P.A. 13-194, S. 13, 14.)

History: 1959 acts added exception to charge for second judgment after judgment reopened for cases where reopening was for court error in prior judgment and where court reopened on own motion, added fee for foreclosure by sale, raised entry fee in supreme and superior courts from $16 to $22 and in court of common pleas from $16 to $20; 1967 act increased entry fee in supreme and superior courts to $45 and in common pleas court to $30, eliminated fees for recording judgments, taking recognizance or bond for prosecution or special bail, signing writs of habeas corpus, making records, taking bail bonds and furnishing copies and for orders of notice, and further provided for furnishing copy of judgment to parties without charge; P.A. 74-183 applied $45 fee paid to superior or supreme court clerks to appeals, reduced fee for entering civil cause in common pleas court from $30 to $20 and added provision re payment of record fee in appeals from common pleas court to superior court, effective December 31, 1974; P.A. 75-530 clarified fee provisions, imposed $20 entry fee in appeals from common pleas court to superior court and deleted provision which had specified that there is no charge for one plain or certified copy of judgment to any party to the action, effective June 30, 1975; P.A. 76-368 raised fees for entering civil causes and entry fee in appeals from common pleas court to superior court by $5 each, effective July 1, 1976; P.A. 76-436 amended section to reflect transfer of common pleas court functions to superior court, deleting provisions previously applicable to actions in common pleas court, and added provisions re cases where entry fee is $20 and re new entry fee for amended addendum, effective July 1, 1978; P.A. 77-347 raised new entry fee from $45 to $50 and substituted “ad damnum” for “addendum” in provision added by P.A. 76-436 and added provisions re fees for entry and transfer of small claims cases, effective July 1, 1978, through June 30, 1979; P.A. 77-497 restated provision re new entry fee to refer to amended complaint rather than amended ad damnum, effective July 1, 1978; P.A. 77-576 raised all fees, except fee for entry of small claims case, record fees in appeals to superior court appellate session and various fees associated with documentation by $5, effective July 1, 1978; P.A. 77-604 made technical correction; P.A. 78-379 reduced record fee in appeals to superior court appellate session from $30 to $25, correcting a mistake resulting from misreading of P.A. 77-576, and specified that tax imposed under Ch. 219 does not apply to fees charged under section, effective July 1, 1978; P.A. 79-574 based fees on amount, legal interest or property in demand equally $2,500 rather than $7,500, effective October 1, 1979; P.A. 80-387 raised most fees, except those for appeals to superior court appellate session or for finding of fact or for various charges associated with documentation and except fee for entry of small claims case (raised from $6 to $8), by $5, effective October 1, 1980; P.A. 81-129 increased the fee for the entry of a small claims case from $8 to $10; P.A. 81-472 made technical changes; Nov. Sp. Sess. P.A. 81-4 raised fees for entering appeal to supreme court from $60 to $75, for entering appeal to superior court in exception from $35 to $45, for new entry fee in amended complaint from $60 to $75, for transfer of small claims case to regular docket from $35 to $45 and for entry of appeal in appellate session of superior court from $30 to $45; Nov. Sp. Sess. P.A. 81-6 added Subsec. (b) re collection fees in non-AFDC support cases; P.A. 82-325 changed effective date of Nov. Sp. Sess. P.A. 81-6, S. 2 from January 27, 1982, to 60 days following effective date of regulations adopted to effectuate purposes of Subsec. (b) enacted by that act and revised effective date of certain sections of Nov. Sp. Sess. P.A. 81-4 as well but without affecting this section; P.A. 83-196 amended Subsec. (b) by changing “shall impose” to “may impose”, deleting provisions re computation of amount of collection fee and adding provision that collection fee be in an amount necessary to meet the cost of providing support services and paid by person against whom the support order was issued; P.A. 83-577 raised fees for appeal to the supreme court from $75 to $100, for civil actions from $60 to $90, for civil actions where the sole claim is for damages and the amount in demand is less than $2,500 and summary process, landlord and tenant, paternity and support actions from $45 to $55, and for small claims cases from $10 to $20; June Sp. Sess. P.A. 83-29 added reference to appellate court, deleted reference to appellate session of the superior court and deleted provision re entry fee of $45 in Subsec. (a); June Sp. Sess. P.A. 83-35 amended Subsec. (a) by providing the entry fee for a small claims case which is a housing matter shall be $15; P.A. 85-548 amended Subsec. (b) to make imposition of fee mandatory rather than discretionary to describe fee as an “application” fee and to provide for determination, payment and reimbursement of such fee which shall not exceed $25, deleting prior provisions specifying that “collection” fee should meet the cost of providing support services and should be paid by person against whom an order of support was issued; P.A. 88-103 added Subsec. (a)(2) exempting applications to superior court for relief under Sec. 46b-15 from entry fee; P.A. 89-219 raised fees for appeal to the supreme court or appellate court from $100 to $150, for civil actions from $90 to $125, for civil actions where the sole claim is for damages and the amount in demand is less than $2,500 and summary process, landlord and tenant, paternity and support actions from $55 to $60, and for small claims cases from $15 to $20 for any housing matter and from $20 to $25 for any other matter; P.A. 89-251 amended Subsec. (b) to increase the maximum fee from $25 to $30; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to increase various fees and to add fees for a copy of a judgment file, certification and copying an application for a prejudgment remedy; P.A. 93-396 deleted former Subsec. (b) concerning the state imposition of application fees in non-AFDC child support cases; P.A. 94-135 imposed fee of $75 for petition for certification to supreme court and appellate court and fee of $20 for exemplifying and deleted record fee for appeals to appellate court; P.A. 95-176 added fee for entering writ of error to Supreme Court, eliminated $75 fee for entering support action, added provision of no entry fee for application to modify or extend order issued under Sec. 46b-15 and authorized $20 fee for check to court in payment of fee returned as uncollectible by bank; P.A. 97-309 increased fee for civil cause in Superior Court from $150 to $185, effective July 1, 1997; P.A. 97-322 changed effective date of P.A. 97-309 but without affecting this section; May 9 Sp. Sess. P.A. 02-1 raised fee for entry of a small claims case from $30 to $35 and made a technical change, effective July 1, 2002; P.A. 03-2 established fee of $250 for filing a request that a matter be designated as a complex litigation case and increased fee for a civil cause in Superior Court from $185 to $220, a civil cause in which the sole claim for relief is damages and the amount, legal interest or property in demand is less than $2,500 and for summary process, landlord and tenant and paternity actions from $75 to $120, a certified copy of a judgment file from $15 to $25, an uncertified copy of a judgment file from $10 to $15, a copy of a certificate of judgment in a foreclosure action from $20 to $25, and an application for a prejudgment remedy from $50 to $100, effective February 28, 2003; P.A. 03-278 made technical changes, effective July 9, 2003; May Sp. Sess. P.A. 04-2 increased fee for entering each civil cause in the Superior Court from $220 to $225, effective July 1, 2004; P.A. 09-152 divided existing provisions into Subsecs. (a) to (j), amended Subsec. (a) to substitute $300 for $225 re civil cause, amended Subsec. (c) to substitute $325 for $250 re complex litigation cases, amended Subsec. (h) to substitute $175 for $100 re prejudgment remedy applications, and made technical changes, effective July 1, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (a)(1) to increase entry fee from $120 to $175 and amended Subsec. (b) to increase small claims fees from $35 to $75 and from $75 to $125, effective September 9, 2009; P.A. 10-43 amended Subsec. (f) to add fee of $10 for issuing certificate that attorney is in good standing; P.A. 12-89 amended Subsec. (a) to increase entry fee in civil cause from $300 to $350, increase entry fee re demand less than $2,500 from $175 to $225, delete reference to paternity actions and make technical changes, amended Subsec. (b) to increase fee for small claims case from $75 to $90 and add provision re filing counterclaim in small claims case, added new Subsec. (i) re $600 fee for motion for admittance as attorney pro hac vice, added new Subsec. (j) re $200 fee for counterclaim, cross complaint, apportionment complaint or third party complaint, and redesignated existing Subsecs. (i) and (j) as Subsecs. (k) and (l), effective July 1, 2012, and deleted such increased and new fees and restored provisions and Subsec. designations existing prior to such amendments, effective July 1, 2015; P.A. 13-194 amended Subsecs. (f) and (g) to add provision re fee payable in accordance with Subsec. (m), added new Subsec. (k) re $350 fee for application for dissolution of lien upon substitution of a bond with surety, added new Subsec. (m) re recording and copying performed under Subsecs. (f) or (g) and fees being payable for same regardless of method, and redesignated existing Subsecs. (k) and (l) as Subsecs. (l) and (n), effective July 1, 2013, and added new Subsec. (i) to reduce fee for application for dissolution of lien from $350 to $300, added new Subsec. (k) re recording and copying fees, and redesignated existing Subsecs. (i) and (j) as Subsecs. (j) and (l), effective July 1, 2015.



Section 52-259a - Exemptions from certain fee requirements.

(a) Any member of the Division of Criminal Justice or the Division of Public Defender Services, any employee of the Judicial Department, acting in the performance of such employee’s duties, the Attorney General, an assistant attorney general, the Consumer Counsel, any attorney employed by the Office of Consumer Counsel within the Department of Energy and Environmental Protection, the Department of Revenue Services, the Commission on Human Rights and Opportunities, the Freedom of Information Commission, the Board of Labor Relations, the Office of Protection and Advocacy for Persons with Disabilities, the Office of the Victim Advocate, the Department of Social Services or the Department of Children and Families, the Office of State Ethics, or any attorney appointed by the court to assist any of them or to act for any of them in a special case or cases, while acting in such attorney’s official capacity or in the capacity for which such attorney was appointed, shall not be required to pay the fees specified in sections 52-258, 52-259, and 52-259c, subsection (a) of section 52-356a, subsection (a) of section 52-361a, section 52-367a, subsection (b) of section 52-367b and subsection (n) of section 46b-231.

(b) (1) The Immigration and Naturalization Service shall not be required to pay any fees specified in section 52-259 for any certified copy of any criminal record.

(2) The Office of the Federal Public Defender shall not be required to pay any fees specified in section 52-259 for any certified copy of any criminal record.

(3) An employee of the United States Probation Office, acting in the performance of such employee’s duties, shall not be required to pay any fee specified in section 52-259 for any certified copy of any criminal record.

(1959, P.A. 170; 1967, P.A. 515, S. 1; 1969, P.A. 19, S. 1; P.A. 74-183, S. 159, 291; P.A. 76-180, S. 2; 76-436, S. 561, 681; P.A. 77-404; 77-614, S. 164, 610; P.A. 79-334, S. 1, 2; P.A. 80-482, S. 338, 348; 80-483, S. 134, 186; P.A. 83-8; 83-385, S. 1, 3; 83-581, S. 38, 40; P.A. 86-403, S. 115, 132; P.A. 88-22, S. 5; P.A. 89-32; 89-144, S. 16; P.A. 90-213, S. 37, 56; P.A. 92-239, S. 2, 3; May Sp. Sess. P.A. 92-6, S. 77, 117; P.A. 97-203, S. 19, 20; P.A. 01-91, S. 18; 01-211, S. 11; P.A. 02-132, S. 77; P.A. 03-2, S. 44; May Sp. Sess. P.A. 04-2, S. 14; P.A. 08-47, S. 1; P.A. 10-43, S. 18; P.A. 11-80, S. 1; P.A. 12-82, S. 14; P.A. 13-244, S. 26.)

History: 1967 act added prosecuting and assistant prosecuting attorneys and assistant public defenders; 1969 act exempted attorney general and assistant attorney general from fee requirements; P.A. 74-183 deleted reference to fees specified in Sec. 52-257a, that section having been repealed; P.A. 76-180 exempted consumer counsel and attorneys employed by office of consumer counsel from fee requirements; P.A. 76-436 replaced exemption for the various state’s attorneys, prosecuting attorneys and public defenders with exemption for any member of criminal justice division or public defenders services, effective July 1, 1978; P.A. 77-404 exempted attorneys employed by commission on human rights and opportunities from fee requirements; P.A. 77-614 replaced office of consumer counsel with division of consumer counsel within the department of business regulation, effective January 1, 1979; P.A. 79-334 exempted attorneys employed by freedom of information commission from fee requirements; P.A. 80-482 placed division of consumer counsel within newly created department of public utility control and abolished the department of business regulation; P.A. 80-483 made technical grammatical correction; P.A. 83-8 included attorneys employed by the state board of labor relations within the fee exemption provisions of this section; P.A. 83-385 exempted members of the family division of the superior court from the fee requirements and included fees specified in Sec. 52-259c among the fees certain attorneys employed by the state are not required to pay; P.A. 83-581 included fees specified in Secs. 52-356a(a) and 52-361a(a) among fees certain attorneys are not required to pay; P.A. 86-403 added reference to Sec. 46b-231(n); P.A. 88-22 substituted office of consumer counsel for division of consumer counsel; P.A. 89-32 exempted attorneys employed by the office of protection and advocacy for handicapped and developmentally disabled persons from the fee requirement; P.A. 89-144 substituted the office of protection and advocacy for persons with disabilities for the office of protection and advocacy for handicapped and developmentally disabled persons; P.A. 90-213 added provision concerning the support enforcement division; P.A. 92-239 added Subsec. (b) re exemption of immigration and naturalization service from the payment of fees for copies of criminal records; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to delete reference to Sec. 52-269; (Revisor’s note: In 1997 the words “Division of” were inserted editorially by the Revisors in the phrase “Division of Public Defender Services” for consistency with customary statutory usage); P.A. 97-203 amended Subsec. (a) to add attorneys employed by the Department of Revenue Services, effective July 1, 1997; P.A. 01-91 changed “Support Enforcement Division” to “Support Enforcement Services” in Subsec. (a); P.A. 01-211 amended Subsec. (a) to add attorneys employed by the Office of the Victim Advocate and make technical changes for purposes of gender neutrality; P.A. 02-132 amended Subsec. (a) by replacing “the Family Division or Support Enforcement Services of the Superior Court” with “any employee of the Judicial Department, acting in the performance of such employee’s duties”, adding reference to Sec. 52-259d and making technical changes, effective June 7, 2002; P.A. 03-2 amended Subsec. (a) to exempt any attorney employed by the Department of Social Services from fee requirements and included fees specified in Secs. 52-367a and 52-367b(b) among fees certain attorneys and employees are not required to pay, effective February 28, 2003; May Sp. Sess. P.A. 04-2 amended Subsec. (a) by deleting reference to Sec. 52-259d that was repealed by the same act, effective July 1, 2004; P.A. 08-47 amended Subsec. (b) to designate existing provisions as Subdiv. (1) and insert Subdiv. (2) re exemption of Federal Public Defender from payment of fees for certified copies of criminal records, effective July 1, 2008; P.A. 10-43 amended Subsec. (b) to add Subdiv. (3) re exemption of employee of United States Probation Office from payment of fee for certified copy of criminal record; pursuant to P.A. 11-80, “Department of Public Utility Control” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-82 amended Subsec. (a) by exempting attorneys employed by Department of Children and Families from fee requirements; P.A. 13-244 amended Subsec. (a) by exempting employees of Office of State Ethics from fee requirements.



Section 52-259b - Waiver of fees and payment of the cost of service of process for indigent party.

(a) In any civil or criminal matter, if the court finds that a party is indigent and unable to pay a fee or fees payable to the court or to pay the cost of service of process, the court shall waive such fee or fees and the cost of service of process shall be paid by the state.

(b) There shall be a rebuttable presumption that a person is indigent and unable to pay a fee or fees or the cost of service of process if (1) such person receives public assistance, or (2) such person’s income after taxes, mandatory wage deductions and child care expenses is one hundred twenty-five per cent or less of the federal poverty level. For purposes of this subsection, “public assistance” includes, but is not limited to, state-administered general assistance, temporary family assistance, aid to the aged, blind and disabled, supplemental nutrition assistance and Supplemental Security Income.

(c) Nothing in this section shall preclude the court from (1) finding that a person whose income does not meet the criteria of subsection (b) of this section is indigent and unable to pay a fee or fees or the cost of service of process, or (2) denying an application for the waiver of the payment of a fee or fees or the cost of service of process when the court finds that (A) the applicant has repeatedly filed actions with respect to the same or similar matters, (B) such filings establish an extended pattern of frivolous filings that have been without merit, (C) the application sought is in connection with an action before the court that is consistent with the applicant’s previous pattern of frivolous filings, and (D) the granting of such application would constitute a flagrant misuse of Judicial Branch resources. If an application for the waiver of the payment of a fee or fees or the cost of service of process is denied, the court clerk shall, upon the request of the applicant, schedule a hearing on the application. Nothing in this section shall affect the inherent authority of the court to manage its docket.

(Nov. Sp. Sess. P.A. 81-4, S. 28, 32; P.A. 82-325, S. 3, 7; P.A. 90-261, S. 14, 19; P.A. 99-119; P.A. 04-76, S. 40; P.A. 09-9, S. 31; P.A. 13-310, S. 1.)

History: P.A. 82-325 changed effective date of Nov. Sp. Sess. P.A. 81-4 but without affecting this section; P.A. 90-261 made provisions of section applicable “In any civil or criminal matter”; P.A. 99-119 designated existing provisions as Subsec. (a), added Subsec. (b) establishing a rebuttable presumption of indigency if certain criteria are met, and added Subsec. (c) providing that nothing precludes a court from finding a person whose income does not meet such criteria is indigent and requiring the court clerk upon the applicant’s request to schedule a hearing on an application for a fee waiver that has been denied; P.A. 04-76 amended Subsec. (b) by deleting reference to “general assistance”; P.A. 09-9 amended Subsec. (b) by replacing “food stamps” with “supplemental nutrition assistance” and making a technical change, effective May 4, 2009; P.A. 13-310 amended Subsec. (c) by designating existing provision re court’s authority to find that a person whose income does not meet criteria specified in Subsec. (b) is indigent and unable to pay fee as Subdiv. (1), adding Subdiv. (2) re court’s authority to deny application for a fee waiver or a waiver of the cost of service of process when applicant has engaged in a pattern of previous frivolous filings and the granting of application would constitute a flagrant misuse of Judicial Branch resources, and adding “Nothing in this section shall affect the inherent authority of the court to manage its docket.”.



Section 52-259c - *(See end of section for amended version and effective date.) Fee to open, set aside, modify, extend or reargue judgment.

(a) There shall be paid to the clerk of the Superior Court upon the filing of any motion to open, set aside, modify or extend any civil judgment rendered in Superior Court a fee of seventy-five dollars for any housing matter, a fee of seventy-five dollars for any small claims matter, a fee of one hundred seventy-five dollars for any post-judgment motion to modify any judgment in a family relations matter, as defined in section 46b-1, and a fee of one hundred twenty-five dollars for any other matter, except no fee shall be paid upon the filing of any motion to open, set aside, modify or extend judgments in juvenile matters or orders issued pursuant to section 46b-15 or upon the filing of any motion pursuant to subsection (b) of section 46b-63. Such fee may be waived by the court.

(b) Upon the filing of a motion to open or reargue a judgment in any civil appeal rendered by the Supreme Court or Appellate Court or to reconsider any other civil matter decided in either court, the party filing the motion shall pay a fee of one hundred twenty-five dollars.

(Nov. Sp. Sess. P.A. 81-4, S. 27, 32; P.A. 82-325, S. 1, 3, 7; P.A. 83-577, S. 4; P.A. 89-219, S. 5, 10; May Sp. Sess. P.A. 92-6, S. 78, 117; P.A. 93-178; 93-396, S. 8; P.A. 95-176, S. 5; May 9 Sp. Sess. P.A. 02-1, S. 105; P.A. 03-2, S. 45; 03-130, S. 5; P.A. 09-152, S. 3; June Sp. Sess. P.A. 09-3, S. 136; P.A. 12-89, S. 3.)

*Note: On and after July 1, 2015, this section, as amended by section 10 of public act 12-89, is to read as follows:

“Sec. 52-259c. Fee to open, set aside, modify, extend or reargue judgment. (a) There shall be paid to the clerk of the Superior Court upon the filing of any motion to open, set aside, modify or extend any civil judgment rendered in Superior Court a fee of seventy-five dollars for any housing matter, a fee of seventy-five dollars for any small claims matter and a fee of one hundred twenty-five dollars for any other matter, except no fee shall be paid upon the filing of any motion to open, set aside, modify or extend judgments in juvenile matters or orders issued pursuant to section 46b-15 or upon the filing of any motion pursuant to subsection (b) of section 46b-63. Such fee may be waived by the court.

(b) Upon the filing of a motion to open or reargue a judgment in any civil appeal rendered by the Supreme Court or Appellate Court or to reconsider any other civil matter decided in either court, the party filing the motion shall pay a fee of one hundred twenty-five dollars.”

(Nov. Sp. Sess. P.A. 81-4, S. 27, 32; P.A. 82-325, S. 1, 3, 7; P.A. 83-577, S. 4; P.A. 89-219, S. 5, 10; May Sp. Sess. P.A. 92-6, S. 78, 117; P.A. 93-178; 93-396, S. 8; P.A. 95-176, S. 5; May 9 Sp. Sess. P.A. 02-1, S. 105; P.A. 03-2, S. 45; 03-130, S. 5; P.A. 09-152, S. 3; June Sp. Sess. P.A. 09-3, S. 136; P.A. 12-89, S. 3, 10.)

History: P.A. 82-325 rephrased the section, specified that the fee was payable upon the filing of the motion and that it applied to motions concerning “civil” judgments, made an exception for judgments in small claims and juvenile matters and provided that the section was applicable to fees payable on or after February 1, 1982; P.A. 83-577 raised fee from $15 to $25; P.A. 89-219 retained fee of $25 for any housing matter and increased fee from $25 to $50 for any other matter; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to increase fees and added new Subsecs. (b) and (c) concerning payment of fees upon the filing of motions for contempt and exceptions from those fees in child support cases; P.A. 93-178 deleted former Subsecs. (b) and (c) re the fee for filing a motion for contempt and an exception from the fee in child support cases; P.A. 93-396 would have made Subsec. (c) applicable to non-IV-D support cases, but failed to take effect since P.A. 93-178 took precedence; P.A. 95-176 amended Subsec. (a) by applying provisions to extensions of judgments and to specify that no fee will be charged re orders issued pursuant to Sec. 46b-15 and added Subsec. (b) re $60 fee for filing motion to open, reargue or reconsider judgment in appeal rendered by Supreme or Appellate Court; May 9 Sp. Sess. P.A. 02-1 raised filing fees for matters other than housing from $60 to $70, effective July 1, 2002; P.A. 03-2 amended Subsec. (a) to delete exemption from filing fee for a motion to open, set aside, modify or extend judgments in small claims matters and impose a fee of $25 upon the filing of such a motion, effective February 28, 2003; P.A. 03-130 amended Subsec. (a) by adding provision re filing of any motion pursuant to Sec. 46b-63(b); P.A. 09-152 amended Subsecs. (a) and (b) to substitute $125 for $70 re fees, effective July 1, 2009; June Sp. Sess. P.A. 09-3 amended Subsec. (a) to increase fee for housing matters from $35 to $75, and to increase fee for small claims matters from $25 to $75, effective September 9, 2009; P.A. 12-89 amended Subsec. (a) to add $175 fee for post-judgment motion to modify any judgment in a family relations matter, effective July 1, 2012, and delete such $175 fee, effective July 1, 2015.

Cited. 10 CA 669. Cited. 31 CA 260.



Section 52-259d - Additional fee for civil causes.

Section 52-259d is repealed, effective July 1, 2004.

(June Sp. Sess. P.A. 01-9, S. 10, 131; May Sp. Sess. P.A. 04-2, S. 112.)



Section 52-260 - Witness fees.

(a) The fees of a witness for attendance before any court, the General Assembly or any committee thereof, when summoned by the state, or before any legal authority, shall be fifty cents a day, and for travel to the place of trial, except as provided in section 54-152, shall be the same amount per mile as provided for state employees pursuant to section 5-141c. Whenever a garnishee is required to appear before any court, such garnishee shall receive the same fees as a witness in a civil action and be paid in the same manner. The clerk of the Superior Court, upon request, shall, on the day of attendance, pay the fee of any witness summoned by the state to appear before the court.

(b) When any regular or supernumerary police officer or any regular, volunteer or substitute firefighter of any town, city or borough is summoned to testify in any criminal proceeding pending before the Superior Court or the Department of Consumer Protection and the police officer or firefighter receives no compensation from the town, city or borough by which he is employed for the time so spent by him, the police officer or firefighter shall be allowed and paid one hundred dollars, together with the mileage allowed by law to witnesses in criminal cases, for each day he is required to attend the proceedings.

(c) When any regular or supernumerary police officer or any regular or substitute firefighter is summoned to testify in his capacity as a police officer or firefighter in any court in a civil action and the police officer or firefighter receives no compensation from the municipality by which he is employed for the time he is in attendance at court, there shall be allowed and paid to the police officer or firefighter a witness fee of one hundred dollars, together with the mileage allowed by law to witnesses in criminal cases, for each day he is required to attend court. If the police officer or firefighter testifies in any such proceeding or civil action on a vacation day or compensatory day off, he shall be paid the sum of one hundred dollars, together with the mileage allowed by law, notwithstanding the fact that he is receiving compensation for such day from the town, city or borough by which he is employed.

(d) The amounts paid under subsections (b) and (c) of this section shall be taxed as a part of the costs, and shall be in lieu of all other witness fees payable to such police officer or firefighter.

(e) When any person is confined in a community correctional center upon the allegation of the state’s attorney that he will be a material witness in a pending criminal proceeding, he shall receive, in addition to his legal fees as a witness, two dollars for each day that he is so confined.

(f) When any practitioner of the healing arts, as defined in section 20-1, dentist, registered nurse, advanced practice registered nurse or licensed practical nurse, as defined in section 20-87a, psychologist or real estate appraiser gives expert testimony in any action or proceeding, including by means of a deposition, the court shall determine a reasonable fee to be paid to such practitioner of the healing arts, dentist, registered nurse, advanced practice registered nurse, licensed practical nurse, psychologist or real estate appraiser and taxed as part of the costs in lieu of all other witness fees payable to such practitioner of the healing arts, dentist, registered nurse, advanced practice registered nurse, licensed practical nurse, psychologist or real estate appraiser.

(g) When any public accountant licensed under chapter 389 is subpoenaed by any party, other than the state, to testify in his capacity as a public accountant in any action or proceeding, the court shall determine a reasonable fee to be paid to the public accountant and such fee shall be paid by the party issuing such subpoena.

(h) The fees of any witness summoned by a party other than the state to testify in any action or proceeding shall be paid to the witness by such party on the day of attendance of such witness.

(1949 Rev., S. 3611; 1953, S. 1975d; 1957, P.A. 56; February, 1965, P.A. 574, S. 41; 1967, P.A. 273; 889; 1969, P.A. 297; 397; 720; P.A. 73-596; P.A. 74-183, S. 91, 291; P.A. 75-479, S. 3, 25; P.A. 76-436, S. 137, 681; P.A. 77-614, S. 165, 610; P.A. 78-289, S. 3; P.A. 80-190, S. 12; 80-482, S. 4, 170, 191, 339, 345, 348; P.A. 82-160, S. 131; 82-378; P.A. 83-251; P.A. 85-127; P.A. 86-182; P.A. 95-195, S. 82, 83; P.A. 00-45; P.A. 01-32, S. 1; 01-84, S. 4, 26; 01-186, S. 7; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; 04-232, S. 1; P.A. 05-45, S. 1; P.A. 10-178, S. 5.)

History: 1965 act deleted obsolete references to criminal court of common pleas, its criminal jurisdiction having been abolished; 1967 acts provided compensation for policemen testifying in circuit court and added provision re fees paid to physicians or real estate appraisers for expert testimony; 1969 acts substituted “community correctional center” for “jail”, referred to practitioners of healing arts and dentists rather than to physicians in provision added in 1967 re fees for expert testimony, authorized compensation for policemen summoned to testify “in any proceeding pending before the juvenile court”, specified that policeman receives minimum witness fee if his attendance is required for less than four hours rather than two hours and added provision re fee paid to policeman summoned to testify on his regular day(s) off; P.A. 73-596 clarified applicability of provisions concerning policemen to firemen; P.A. 74-183 substituted court of common pleas for circuit court in provision re fees paid to policemen and firemen, reflecting transfer of circuit court functions to common pleas court, effective December 31, 1974; P.A. 75-479 replaced previous provisions which had based witness payments to policemen and firemen on their salaries and had applied only when they were not compensated for serving as witnesses by the town, city or borough employing them with provisions for payment of set fee of $20 regardless of whether or not employing town, city or borough is also compensating them and imposed same fee for serving as witness on days off where previously compensation for service on such days was a minimum witness fee “equivalent to the payment for eight hours’ attendance”; P.A. 76-436 divided section into Subsecs. and removed references to proceedings in court of common pleas or juvenile court, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 77-614 replaced liquor control commission with division of liquor control within the department of business regulation in Subsec. (b), effective January 1, 1979; P.A. 78-289 raised witness fee for policemen and firemen from $20 to $40 and deleted former Subsec. (e) which had allowed witnesses summoned under Sec. 54-26 fee of $2 per day and $0.10 per mile for travel to and from court, relettering remaining Subsecs. accordingly; P.A. 80-190 deleted reference to proceedings before coroner in Subsec. (b); P.A. 80-482 made division of liquor control an independent department following abolition of department of business regulation, cancelling provision of the act which would have placed the division within the department of public safety; P.A. 82-160 rephrased the section; P.A. 82-378 amended Subsec. (b) to include witness fees for volunteer firemen; P.A. 83-251 added Subsec. (g) re fees for licensed public accountants; P.A. 85-127 amended Subsec. (f) to authorize payment of witness fees for registered nurse or licensed practical nurse; P.A. 86-182 amended Subsec. (g) to replace “subpoenaed by an adverse party” with “subpoenaed by any party”; P.A. 95-195 substituted Department of Consumer Protection for Department of Liquor Control in Subsec. (b), effective July 1, 1995; P.A. 00-45 amended Subsec. (a) to replace the fee for travel to the place of trial of $0.10 a mile with provision that the fee “shall be the same amount per mile as provided for state employees pursuant to section 5-141c”, to delete provision that a witness in a criminal trial shall receive for travel at said rate for one day only and for each day thereafter for travel shall be paid only his actual traveling expenses, not exceeding $0.10 a mile, to delete provision that prohibited fees being allowed to bystanders called as witnesses in criminal trials, and to make a technical change for purposes of gender neutrality; P.A. 01-32 amended Subsec. (f) to replace “is summoned to give expert testimony” with “gives expert testimony”, include the giving of expert testimony “by means of a deposition” and make provisions applicable to testimony by an advanced practice registered nurse; P.A. 01-84 amended Subsec. (f) to make technical changes, effective July 1, 2001; P.A. 01-186 amended Subsec. (a) by adding “except as provided in section 54-152” as exception re travel expenses for witnesses summoned by the state or before any legal authority; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 04-232 amended Subsecs. (b) and (c) to increase the fees paid to police officers and firefighters from $40 to $100 and amended Subsecs. (b) to (d), inclusive, to make technical changes; P.A. 05-45 amended Subsec. (f) to make provisions applicable to a psychologist who gives expert testimony, effective July 1, 2005; P.A. 10-178 added Subsec. (h) to require fees of witness summoned by a party other than the state to be paid on day of attendance.

Agreement to pay witness more than legal fees will not ordinarily be enforced; exceptional cases considered. 26 CS 463. Statute, as amended, read in conjunction with Sec. 48-12, as amended, entitled property owner to reasonable appraisal fees in condemnation proceedings. 27 CS 288. Cited. 37 CA 865. Legal experts are not included within enumeration of the categories of experts entitled to discretionary award of expert witness fees. 78 CA 760. Sec. 31-51m allows for costs, but does not expressly provide for expert witness fees. Therefore, general cost provisions of Sec. 52-257 and this section apply, which do not mention nontestimonial costs. Accordingly, nontestimonial work performed by plaintiff’s economics expert was not taxable as costs. 79 CA 501. Expert witness fees for roofing consulting firms are not enumerated under section and cannot be awarded as part of a claim under the Connecticut Unfair Trade Practices Act. 113 CA 509. Court improperly awarded expert witness fees for construction experts in claim under Connecticut Unfair Trade Practices Act. 121 CA 105.

Subsec. (f):

Cited. 188 C. 213. Cited. 236 C. 710. Cited. 239 C. 708. Fee charged by an expert for time spent in preparation for his or her deposition treated as a taxable cost. 286 C. 234. Trial court may not award costs for nontestimonial work performed by expert witness. 289 C. 61.

Cited. 45 CA 305. Nothing in legislative history indicates that legislature’s use of term “costs” in either Sec. 31-51m or 31-51q was intended to authorize court to award prevailing party the cost of an economist. Further, because an economist is not a listed expert witness whose cost may be reimbursed under general provisions of subsection, plaintiff’s expert economist’s testimonial fees cannot be reimbursed. 79 CA 501. Invoices submitted by defendant for expert witness fees were not sufficient on their own to establish that the costs stated therein were “reasonable”. 113 CA 339.



Section 52-261 - Fees and expenses of officers and persons serving process or performing other duties.

(a) Except as provided in subsection (b) of this section and section 52-261a, each officer or person who serves process, summons or attachments shall receive a fee of not more than thirty dollars for each process served and an additional fee of thirty dollars for the second and each subsequent service of such process, except that such officer or person shall receive an additional fee of ten dollars for each subsequent service of such process at the same address or for notification of the office of the Attorney General in dissolution and postjudgment proceedings if a party or child is receiving public assistance. Each such officer or person shall also receive the fee set by the Department of Administrative Services for state employees for each mile of travel, to be computed from the place where such officer or person received the process to the place of service, and thence in the case of civil process to the place of return. If more than one process is served on one person at one time by any such officer or person, the total cost of travel for the service shall be the same as for the service of one process only. Each officer or person who serves process shall also receive the moneys actually paid for town clerk’s fees on the service of process. Any officer or person required to summon jurors by personal service of a warrant to attend court shall receive for the first ten miles of travel while so engaged, such mileage to be computed from the place where such officer or person receives the process to the place of service, twenty-five cents for each mile, and for each additional mile, ten cents. For summoning any juror to attend court otherwise than by personal service of the warrant, such officer or person shall receive only the sum of fifty cents and actual disbursements necessarily expended by such officer or person in making service thereof as directed. Notwithstanding the provisions of this section, for summoning grand jurors, such officer or person shall receive only such officer’s or person’s actual expenses and such reasonable sum for services as are taxed by the court. The following fees shall be allowed and paid: (1) For taking bail or bail bond, one dollar; (2) for copies of writs and complaints, exclusive of endorsements, one dollar per page, not to exceed a total amount of nine hundred dollars in any particular matter; (3) for endorsements, forty cents per page or fraction thereof; (4) for service of a warrant for the seizure of intoxicating liquors, or for posting and leaving notices after the seizure, or for the destruction or delivery of any such liquors under order of court, twenty dollars; (5) for the removal and custody of such liquors so seized, reasonable expenses, and twenty dollars; (6) for the levy of an execution, when the money is actually collected and paid over, or the debt or a portion of the debt is secured by the officer, fifteen per cent on the amount of the execution, provided the minimum fee for such execution shall be thirty dollars; (7) on the levy of an execution on real property and on application for sale of personal property attached, to each appraiser, for each half day of actual service, reasonable and customary expenses; (8) for causing an execution levied on real property to be recorded, fees for travel, twenty dollars and costs; (9) for services on an application for the sale of personal property attached, or in selling mortgaged property foreclosed under a decree of court, the same fees as for similar services on executions; (10) for committing any person to a community correctional center, in civil actions, twenty-one cents a mile for travel, from the place of the court to the community correctional center, in lieu of all other expenses; and (11) for summoning and attending a jury for reassessing damages or benefits on a highway, three dollars a day. The court shall tax as costs a reasonable amount for the care of property held by any officer under attachment or execution. The officer serving any attachment or execution may claim compensation for time and expenses of any person, in keeping, securing or removing property taken thereon, provided such officer shall make out a bill. The bill shall specify the labor done, and by whom, the time spent, the travel, the money paid, if any, and to whom and for what. The compensation for the services shall be reasonable and customary and the amount of expenses and shall be taxed by the court with the costs.

(b) Each officer or person shall receive the following fees: (1) For service of an execution on a summary process judgment, not more than fifty dollars; and (2) for removal under section 47a-42 of a defendant or other occupant bound by a summary process judgment, and the possessions and personal effects of such defendant or other occupant, not more than seventy-five dollars per hour.

(1949 Rev., S. 3622; 1953, S. 1979d; 1959, P.A. 28, S. 178; 152, S. 75; 615, S. 10; 1961, P.A. 122; 311; February, 1965, P.A. 574, S. 42; 1969, P.A. 297; P.A. 74-183, S. 92, 291; P.A. 75-479, S. 1, 25; P.A. 81-80, S. 1; 81-410, S. 5; P.A. 82-160, S. 132; P.A. 91-350, S. 2; June 18 Sp. Sess. P.A. 97-11, S. 60, 65; P.A. 99-157, S. 3; June Sp. Sess. P.A. 01-9, S. 69, 131; P.A. 03-224, S. 10.)

History: 1959 acts deleted provisions for attending trials before justice of the peace and excepted state employees in classified service from payment for arrest in criminal cases; 1961 acts added proviso setting cost of travel at same amount where one, or more than one, process is served on one person at one time and added fee for setting prisoner at bar of circuit court for trial on indictment or information; 1965 act deleted reference to setting prisoner at bar of criminal court of common pleas, its criminal jurisdiction having been abolished; 1969 act substituted “community correctional center” for “jail”; P.A. 74-183 removed reference to personal service of warrant summoning juror “under the provisions of section 51-230” and replaced circuit court with court of common pleas, reflecting transfer of circuit court functions to common pleas court, effective December 1, 1974; P.A. 75-479 amended provisions to add proviso allowing increased mileage allowance where more than one prisoner is transported at same time and to delete reference to fee for setting prisoner at bar of superior court or court of common pleas for trial on one indictment or information; P.A. 81-80 increased the fee for service of process to not more than $20 for each process served and an additional $5 for the second and each subsequent defendant upon whom process is served, increased the fee for copies of writs and complaints from $0.60 to $1.00 per page; increased the fee for levying an execution from 3% to 6% on the amount of execution and exempted officers or persons who serve process for the state or transport prisoners from the provisions of this section, deleting former provisions re fees for transporting and holding prisoners, etc.; P.A. 81-410 eliminated provision re fee of 2% of execution when execution is levied on the body of the debtor and he is committed to a community correctional center; P.A. 82-160 rephrased the section and inserted Subdiv. indicators; P.A. 91-350 added “summons or attachments” after “process”, increased fee for second and subsequent defendant upon whom process is served from $5 to $10, increased fee for travel from $0.20 to $0.21 for each mile, deleted fee of $0.20 for serving summons or attachment by reading or copy, added limit of $900 in any particular matter for fees for copies of writs and complaints, increased fee for service of warrant and seizure of liquor from $1.00 to $20, increased the fee for removal and custody of seized liquor from $1.00 to $20, increased the fee for levying an execution from 6% to 10% of the amount of execution and added a minimum fee of $20, deleted specific fees for levy of execution on real property and added “reasonable and customary expenses”, increased fee for recording execution on real property from $0.50 to $20 and costs, increased fee for committing person to correctional center in civil actions from $0.20 to $0.21 a mile for travel and changed the compensation for services of property held by any officer under attachment or execution from “fixed on the basis of two dollars per hour” to “reasonable and customary”; June 18 Sp. Sess. P.A. 97-11 changed travel allowance from $0.21 per mile to fee set by Department of Administrative Services for state employees per mile, effective July 1, 1997; P.A. 99-157 designated existing provisions as Subsec. (a) and amended said Subsec. to add exception re Subsec. (b) and make provisions gender neutral and added new Subsec. (b) to establish maximum fee of $50 for service of an execution on a summary process judgment and $75 per hour for removal of a tenant or occupant and such tenant’s or occupant’s property after a summary process judgment; June Sp. Sess. P.A. 01-9 amended Subsec. (a) to increase fee for service of process, summons or attachment from $20 to $30, effective July 1, 2001; P.A. 03-224 amended Subsec. (a) by making technical changes, increasing fee for second and each subsequent service of process from $10 to $30, adding provision re additional $10 fee for subsequent service of process at the same address or notification of the office of the Attorney General re party or child receiving public assistance and, in Subdiv. (6), adding “or a portion of the debt is”, deleting “to the acceptance of the creditor”, increasing percentage amount of execution from 10% to 15% and increasing minimum fee from $20 to $30, effective July 2, 2003.

See Sec. 12-162(c) re fees for execution of alias tax warrant.



Section 52-261a - Fees and expenses of officers and persons serving process or performing other duties for the Judicial Department or Division of Criminal Justice.

(a) Any process served by any officer or person for the Judicial Department or Division of Criminal Justice shall be served in accordance with the following schedule of fees:

(1) Except as provided in subdivision (3) of this subsection, each officer or person who serves process shall receive a fee of not more than thirty dollars for the service of such process on a person and an additional fee of ten dollars for the service of such process on each additional person.

(2) Except as provided in subdivision (3) of this subsection, in addition to the fee set forth in subdivision (1) of this subsection, each officer or person who serves process shall receive, for each mile of travel, the same amount per mile as provided for state employees pursuant to section 5-141c, to be computed from the place where such officer or person received the process to the place of service, and thence in the case of civil process to the place of return, provided, if more than one process is served on one person at one time by any such officer or person, the total cost of travel for such service shall be the same as for the service of one process only.

(3) Each officer or person who serves process to enforce the obligation of an attorney pursuant to subdivision (2) of subsection (a) of section 51-81d shall receive twenty cents for each mile of travel, to be computed from the place where such officer or person received the process to the place of service, and thence to the place of return.

(4) Each officer or person who serves process shall also receive the moneys actually paid for town clerk’s fees on the service of process.

(5) Any officer or person required to summon jurors by personal service of a warrant to attend court shall receive for the first ten miles of travel while so engaged, such mileage to be computed from the place where such officer or person receives the process to the place of service, twenty-five cents for each mile, and for each additional mile, ten cents.

(6) For summoning any juror to attend court otherwise than by personal service of the warrant, such officer or person shall receive only the sum of fifty cents and actual disbursements necessarily expended by such officer or person in making service thereof as directed.

(b) Notwithstanding the provisions of this section, for summoning grand jurors, such officer or person shall receive only such officer’s or person’s actual expenses and such reasonable sum for services as are taxed by the court.

(c) The following fees shall be allowed and paid: (1) For taking bail or bail bond, one dollar; (2) for copies of writs and complaints, exclusive of endorsements, sixty cents per page; (3) for endorsements, forty cents per page or fraction thereof; (4) for service of a warrant for the seizure of intoxicating liquors, or for posting and leaving notices after the seizure, or for the destruction or delivery of any such liquors under order of court, one dollar; (5) for the removal and custody of such liquors so seized, reasonable expenses and one dollar; (6) for levying an execution, when the money is actually collected and paid over, or the debt secured by the officer to the acceptance of the creditor, three per cent on the amount of the execution; (7) on the levy of an execution on real property and on application for sale of personal property attached, to each appraiser, for each half day of actual service, two dollars, to surveyors when necessarily employed, four dollars per day and to each chain bearer necessarily employed, two dollars per day, which sums, with those paid to the town clerk, shall be, by the officer levying the execution, endorsed thereon, together with such officer’s own fees; (8) for causing an execution levied on real property to be recorded, fees for travel and fifty cents; (9) for services on an application for the sale of personal property attached, or in selling mortgaged property foreclosed under a decree of court, the same fees as for similar services on executions; (10) for committing any person to a community correctional center, in civil actions, twenty cents a mile for travel, from the place of the court to the community correctional center, in lieu of all other expenses; and (11) for summoning and attending a jury for reassessing damages or benefits on a highway, three dollars a day.

(d) The court shall tax as costs a reasonable amount for the care of property held by any officer under attachment or execution. The officer serving any attachment or execution may claim compensation for time and expenses of any person, in keeping, securing or removing property taken thereon, provided such officer shall make out a bill. The bill shall specify the labor done and by whom, the time spent, the travel, the money paid, if any, and to whom and for what. The compensation for the services shall be fixed on the basis of two dollars per hour and the amount of expenses and shall be taxed by the court with the costs.

(e) The following fees shall be allowed and paid, except to state employees in the classified service: (1) For each arrest in criminal cases, one dollar and fifty cents; (2) for any necessary assistants in making criminal arrests, a reasonable sum, the necessity of such assistance to be proved by the oath of the officer; (3) for travel with a prisoner to court or to a community correctional center, forty cents a mile, provided (A) if more than one prisoner is transported at the same time, the total cost of travel shall be forty cents per mile for each prisoner transported up to a maximum of two dollars per mile, regardless of the number of prisoners transported, and (B) if a prisoner is transported for commitment on more than one mittimus, the total cost of travel shall be the same as for the transportation of one prisoner committed on one mittimus only; (4) for holding a prisoner in custody upon criminal process for each twelve hours or fraction thereof, to be taxed as expenses in the case, one dollar; (5) for holding a prisoner in custody by order of court, one dollar a day; (6) for keepers, for every twelve hours, in lieu of all other expenses, except in special cases to be approved by the court, five dollars; (7) for executing a mittimus of commitment to the Connecticut Correctional Institution, Somers, for each prisoner, one dollar and fifty cents; (8) for transporting any prisoner from a community correctional center to the Connecticut Correctional Institution, Somers, or for transporting any person under commitment from a community correctional center to the John R. Manson Youth Institution, Cheshire, twenty-five cents a mile, to be taxed as expenses, provided, if more than one prisoner or person is transported, the total cost of travel shall be twenty-five cents per mile for each prisoner or person transported up to a maximum of one dollar per mile, regardless of the number of prisoners or persons transported; (9) for taking samples to a state chemist by order of court, two dollars, and for each mile of travel in going and returning, ten cents; (10) for service of a mittimus to commit to the Connecticut Juvenile Training School, necessary expenses and a reasonable compensation; and (11) for producing any prisoner, held by criminal process, in court or before a judge under habeas corpus proceedings, twenty-five cents a mile travel and two dollars and fifty cents a day for attendance, to be taxed and allowed by the court or judge.

(P.A. 81-80, S. 2; P.A. 82-160, S. 133; P.A. 86-186, S. 17; P.A. 88-279, S. 2, 3; P.A. 93-329, S. 13, 14; P.A. 99-26, S. 23, 39; P.A. 02-28, S. 1.)

History: P.A. 82-160 rephrased the section, inserted Subdiv. indicators and deleted “or the Connecticut School for Boys” after “Long Lane School”; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire to the John R. Manson Youth Institution, Cheshire; P.A. 88-279 limited applicability to process served by judicial department or division of criminal justice where previously applicability was stated to be for any process served for the state; P.A. 93-329 increased fee for serving a summons in support enforcement cases to $20, effective July 1, 1993; P.A. 99-26 replaced “Long Lane School” with “the Connecticut Juvenile Training School”, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 02-28 divided section into Subsecs. (a) to (e), adding subdivision designators and making technical changes throughout, deleted provisions re $0.20 for each mile of travel and added provisions re fee of not more than $30 and additional fee of $10 in Subsec. (a)(1), added provisions re mileage amount as provided for state employees in Subsec. (a)(2), added provisions re $0.20 for each mile of travel for service of process to enforce obligation of an attorney in Subsec. (a)(3) and deleted provisions re fee of $0.20 for serving summons or attachment by reading or copy and fee of $20 for serving summons in support enforcement cases in Subsec. (c).



Section 52-262 - Fees for signing process, administering oaths, acknowledgments.

Any person legally authorized, except when otherwise provided and except for judges, prosecutors and clerks of court, shall be paid the following fees: (1) For signing an attachment, summons, warrant or subpoena, taking a bond or recognizance or an affidavit, or administering an oath out of court, ten cents; (2) for taking the acknowledgment of any instrument, or signing and issuing a subpoena or capias, twenty-five cents; and (3) for causing notices of the seizure of intoxicating liquors to be posted, or issuing an order for their destruction, fifty cents.

(1949 Rev., S. 3635; 1959, P.A. 473, S. 1; 1967, P.A. 628, S. 4; P.A. 82-160, S. 134.)

History: 1959 act doubled fee for issuing execution and deleted fees for drawing complaint and warrant for an informing officer, for each succeeding page and for issuing and issuing a mittimus; 1967 act excepted payment to judges, prosecutors and clerks and deleted fee for issuing execution; P.A. 82-160 rephrased the section and inserted Subdiv. indicators.






Chapter 902 - Appeals to the Supreme Court

Section 52-263 - Appeals from Superior Court. Exceptions.

Upon the trial of all matters of fact in any cause or action in the Superior Court, whether to the court or jury, or before any judge thereof when the jurisdiction of any action or proceeding is vested in him, if either party is aggrieved by the decision of the court or judge upon any question or questions of law arising in the trial, including the denial of a motion to set aside a verdict, he may appeal to the court having jurisdiction from the final judgment of the court or of such judge, or from the decision of the court granting a motion to set aside a verdict, except in small claims cases, which shall not be appealable, and appeals as provided in sections 8-8 and 8-9.

(1949 Rev., S. 8003; 1959, P.A. 28, S. 118; 1961, P.A. 509, S. 2; P.A. 74-183, S. 93, 291; P.A. 76-436, S. 139, 681; P.A. 77-347, S. 8, 11; P.A. 78-280, S. 105, 127; P.A. 82-160, S. 135; June Sp. Sess. P.A. 83-29, S. 8, 82; P.A. 89-356, S. 8.)

History: 1959 act deleted provision for appeal from civil cause or action in municipal court; 1961 act deleted provision excepting summary process from coverage.; P.A. 74-183 deleted reference to causes or actions in court of common pleas, effective December 31, 1974; P.A. 76-436 added exception re Sec. 52-7, effective July 1, 1978; P.A. 77-347 deleted exception added by P.A. 76-436 and clarified provision re appeals to supreme court by adding exception re Secs. 51-164t, 51-164v and 51-197b; P.A. 78-280 made minor change in wording; P.A. 82-160 rephrased the section and replaced provisions concerning the right to appeal to the supreme court “except as provided in sections 51-164t, 51-164v and 51-197b” with exceptions for small claims cases, appeals within the jurisdiction of the appellate session, administrative appeals and except as otherwise provided by statute; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted reference to court “having jurisdiction” and deleted reference to appellate session and Sec. 51-197d and added exception re appeals as provided in Secs. 8-8, 8-9, 8-28 and 8-30; P.A. 89-356 deleted reference to Secs. 8-28 and 8-30.

Necessity of rendition of judgment by trial court: This was necessary under old practice; 7 C. 439; as it is now. 63 C. 576. If no judgment has been rendered, appeal is void. 66 C. 264; 109 C. 50.

Judgments reviewable in general: Judgment appealed from must be final. 51 C. 328; 71 C. 459; 74 C. 202; 96 C. 718; 108 C. 307; 109 C. 51. Appeal lies wherever writ of error formerly lay. 69 C. 483; 83 C. 690. Where judgment is suspended in a criminal case, no final judgment. 71 C. 457. “Final judgment” defined. 84 C. 31; 108 C. 22; Id., 307; 109 C. 50; 146 C. 55; 148 C. 218. Meaning of “action”. 79 C. 47. Judgment by consent not ordinarily reviewable. Id. Recognition that judgment necessarily follows is not consent. 72 C. 257. Joining appeal from reviewable judgment to one not reviewable does not invalidate former. 64 C. 535. A judgment may be final as to one party alone; 66 C. 37; 97 C. 223; or as to one part of controversy alone. 69 C. 714. A judgment rendered on a directed verdict is a final judgment. 104 C. 451. Judgment entered when party refuses to plead further after demurrer is overruled, is final. 124 C. 342. After judgment rendered on one cause of action, denial of plaintiff’s motion for trial on another cause of action, in same complaint, is final judgment. 126 C. 690. Judgment dismissing action for want of jurisdiction is final. 133 C. 249. To constitute a final judgment the rights of the parties must be concluded by the ruling so that further proceedings cannot affect them. 146 C. 55. Order of reference to a state referee and refusal of court to grant motion to revoke, both final judgments from which an appeal may be taken. Id. An order staying proceedings is not a final order and therefore not appealable. 148 C. 218. Denial of motion to expunge a counterclaim held not an appealable judgment. Id. In criminal case appeal from “the verdict rendered ... and the sentence of the court” while not taken from final judgment in strict accordance with statute, was treated as one from final judgment, since imposition of sentence is judgment of court. 149 C. 489.

Judgments reviewable; particular cases: Denial of petition for new trial. 58 C. 69. Denial of writ of prohibition. 61 C. 440. Judgment dissolving corporation. 81 C. 592. Erasure of case from docket. 70 C. 382; 75 C. 541; 84 C. 24. Judgment on demurrer sustained. 74 C. 127; Id., 202. Denial of mandamus writ. 73 C. 327; 83 C. 554. Judgment of contempt, so far as to determine that acts complained of were susceptible of such a construction. 84 C. 60. Appointing appraisers in condemnation; 75 C. 237; Id., 325; 85 C. 663; action on report of committee under charter provision that it may “be accepted or rejected at the discretion of the court”. 91 C. 639. Judgment on application for admission to bar; 79 C. 59; 80 C. 140; in disbarment proceedings. 66 C. 585; 84 C. 594; 88 C. 447. Arbitration proceedings under rule of court. 73 C. 715. Judgment on hearing in damages. 69 C. 476; 73 C. 681; 75 C. 79. Denial of motion to restore case to docket. 64 C. 535. Taxation of costs; 67 C. 259; 74 C. 107; in mandamus; 68 C. 219; refusal of costs on withdrawal of action. 70 C. 380. Decisions as to issuance of liquor licenses. 64 C. 526; 75 C. 360; 79 C. 680. Judgment removing receiver. 70 C. 473. Judgments determining rights of parties in receivership proceedings. 69 C. 709. Judgment in interpleader directing payment of fund into court. 80 C. 426. Refusal of damages in highway case. 68 C. 409. Judgment for injunction to remain in force a specified time. 96 C. 265. Order in the nature of a mandamus made in a pending action. Id., 718. Refusal to grant naturalization petition. 98 C. 444. Sufficiency of evidence to establish guilt beyond a reasonable doubt in trial to court; how reviewable. 105 C. 329; 109 C. 31; Id., 126. Reopening of judgment fixing liability of defaulting purchaser at a foreclosure sale is a final judgment; 108 C. 307; so adjudication of equitable issues although assessment of damages remains for jury. Id., 22. Where in summary process writ of error is taken from municipal court or justice of the peace to superior or common pleas court, appeal lies therefrom to Supreme Court. 125 C. 548. Order of court denying application for appraisal under Sec. 33-384 and treating cause of action instituted under Sec. 33-382 as withdrawn is final judgment within meaning of statute. 154 C. 289.

Judgments not reviewable; particular cases: Denial of motion to stay execution. 82 C. 517. Judgment appointing receiver. 74 C. 652. Compelling garnishee to disclose. 67 C. 260. Judgment in accordance with advice of Supreme Court on reservation. 71 C. 584. Judgment overruling demurrer. 48 C. 201; Id., 368; 63 C. 262; 68 C. 504; 71 C. 198; 74 C. 203; 124 C. 342. Judgment in summary process reviewable only by writ of error; 92 C. 150; appeal will be erased from docket on motion. 95 C. 69. Order for issuance of an execution. 105 C. 429. Appeal where memorandum of decision but no judgment file. 109 C. 50; see 104 C. 398. Ruling on motion for permission to inspect grand jury minutes. 124 C. 639. Trial court’s ruling that compensation commissioner had power to reopen and modify award. 126 C. 524. Judgment of city court in criminal case. 128 C. 341. Order staying proceedings. 148 C. 218. Denial of motion to expunge counterclaim. Id. A summary judgment issued pursuant to Sec. 304 of the Practice Book, being interlocutory only, is not a final judgment from which appeal lies. 153 C. 120. The test of finality is whether the rights of the parties are so concluded that further proceedings cannot affect them. 146 C. 55; 153 C. 210.

Appeals from decision of a judge: Nature of proceeding. 67 C. 206. Judge must be acting in judicial capacity. 69 C. 601. Papers must be filed with judge and he must himself allow appeal. 68 C. 418. Nature of acts of judge in chambers. 69 C. 602; 70 C. 480; 76 C. 253; 88 C. 142. When appeal carries with it stay of execution. 62 C. 487. Term to which appeal is to be taken. 70 C. 331. Judge may extend time for taking appeal. 79 C. 528. Nature of remedy. 77 C. 597. As to appeal from interlocutory rulings. 75 C. 245. Action of judge in reducing or dissolving attachment appealable under section. 92 C. 682; but not his refusal to make a finding. 97 C. 281. Proper procedure in election contest outlined. 104 C. 398. Appeal properly taken under section from decision of judge on appeal under Bridgeport charter. 125 C. 345.

Notes to former section 5692, revision of 1930, providing for separate appeal from decision denying motion to set aside verdict; in general: Joining appeal with one for errors on trial. 66 C. 267; 87 C. 692. Appeal must be taken under section; merely assigning error upon appeal from judgment not enough. 83 C. 300. Evidence must be made part of record. 82 C. 615; 109 C. 732. No finding necessary; but appellant must furnish copy of testimony for certification. 88 C. 251; see 85 C. 333; 87 C. 333; 109 C. 732. Without finding, questions as to admission of evidence and the like cannot be raised. 66 C. 265; 90 C. 126. Costs. 6 C. 190; 95 C. 453; 109 C. 737. Judge need not expressly certify that verdict is against evidence. 5 C. 74; 26 C. 596; 27 C. 198. History of power. 64 C. 64; 69 C. 191. Question of power to grant, but not advisability of granting, may be reserved. 64 C. 73. Motion does not raise question of admissibility of evidence; 66 C. 264; or, in slander suit, of privilege; 87 C. 220; or errors of trial judge in rulings. 90 C. 280. Unless all evidence is printed, court will not hold decision wrong. 81 C. 556; 82 C. 615; 83 C. 445; 98 C. 249; 103 C. 680. New trial affords only remedy for refusal to direct, or for setting aside, verdict. 81 C. 578; 108 C. 681. Appeal must be taken from action of trial court on verdict, if this is to be urged as error. 83 C. 300. Direction to make evidence part of record, and certification of it in finding; cost of printing in such case. 87 C. 333. Time to take runs from filing of decision, which may be presumed to be day counsel is notified. 93 C. 252. Not proper method to take up propriety of directing verdict. 95 C. 209. Cost of procuring and printing evidence is on appellant. Id., 451. Section as basis for setting verdict aside in trial court. 97 C. 185. Verdict directed may be set aside; procedure in such a case. 92 C. 252. Cost of printing is on appellant; procedure in criminal case where accused has no funds to pay for printing evidence. 95 C. 453. New trial on a single issue. 94 C. 504. Motion must be for new trial de novo. Id. Sufficient reason is given by use of phrase “against the evidence” where plaintiff moves to set verdict aside because damages were inadequate. 100 C. 613. On appeal from denial of motion to set verdict aside as against evidence, inclusion of arguments between counsel improper. 112 C. 120. Cited. 115 C. 722; 118 C. 699; 124 C. 560; 125 C. 266.

Rules governing action of court: New trial should not be granted unless it appears that there is manifest injustice, mistake in the application of legal principles, or corruption or prejudice; 9 C. 106; 12 C. 217; Id., 489; 19 C. 330; 21 C. 252; 26 C. 404; 29 C. 123; 30 C. 310; 52 C. 449; 64 C. 134; 68 C. 294; 69 C. 186; Id., 302; Id., 651; 72 C. 635; 75 C. 129; 79 C. 99; Id., 270; Id., 477; 90 C. 74; 91 C. 457; 93 C. 387; 99 C. 105; 102 C. 485; 104 C. 740; 106 C. 704; 150 C. 567; nor to enable a party to recover nominal damages merely. 29 C. 123. Not necessary to return jury for further consideration of case. 5 C. 73. Verdict should be set aside where jury upholds a sale which the law deems fraudulent. 21 C. 376; 38 C. 420. If evidence is conflicting, verdict must stand; 74 C. 638; 79 C. 314; 88 C. 220; 92 C. 658; 105 C. 372; 109 C. 502; and this applies to a criminal case; 98 C. 459; but see 90 C. 18; so if there is some evidence to support it. 70 C. 446; 79 C. 416; 80 C. 374; 99 C. 22; Id., 585; 100 C. 278; 104 C. 30. Jury may believe one witness against several. 79 C. 463. Discretion of trial court reviewed only in case of abuse. 73 C. 115; 77 C. 623; 85 C. 611; 86 C. 223; 90 C. 18; 91 C. 457; 93 C. 476; Id., 554; 94 C. 503; 103 C. 685. Court will not review credibility of witnesses or weight of testimony. 81 C. 623; 82 C. 610; 104 C. 233. Mistake of law or abuse of discretion must appear. 82 C. 70. All the evidence is to be considered. 84 C. 262; and read in light of instructions. 81 C. 670. If evidence is capable of different interpretations, verdict stands; 88 C. 494; or where matter is one largely of discretion. 89 C. 290. Motion on ground of excessive damages discountenanced where exemplary damages may be given. 72 C. 731; 90 C. 625. Advantage of trial judge in viewing witnesses, etc., regarded; 75 C. 127; 80 C. 206; every presumption supports his action. 64 C. 480; 75 C. 677; 76 C. 495; 77 C. 625; 79 C. 477; 80 C. 58; 84 C. 262; 86 C. 223; 90 C. 18; 104 C. 233. Weight is to be given his decision; 69 C. 512; 70 C. 444; 75 C. 127; Id., 675; 79 C. 477; 82 C. 71; 84 C. 262; 90 C. 18; Id., 74; 93 C. 476; 94 C. 559; 97 C. 187; 104 C. 30, 233; 105 C. 629; 106 C. 283, 704, 727; 107 C. 238; even in a capital case; 81 C. 22; effect of his delay in acting on motion; 73 C. 136; 75 C. 678; his memo of decision may be consulted. 86 C. 99. Motions of little merit discountenanced. 83 C. 173. Appeal upheld where verdict was set aside for want of evidence as to one unessential fact; 79 C. 85; but motion properly granted where evidence wholly fails to support verdict. 76 C. 496. Failure of party to produce evidence may be considered. 66 C. 578. Evidence to be taken in light most favorable to appellee’s contentions. 94 C. 120; 103 C. 524; 107 C. 395. If verdict might fairly and reasonably have been found, it must stand. 97 C. 174; 100 C. 580; 101 C. 548, 588; 102 C. 159; Id., 537; 105 C. 646; 106 C. 76; 107 C. 395. Verdict in action for death by wrongful act not readily set aside as inadequate. 90 C. 35. Court cannot assume from nature of verdict how it was made up. 90 C. 625. Verdict evidently based on conjecture and surmise should be set aside. 94 C. 475, 481. If verdict was reasonably open upon the evidence, motion would be denied. 95 C. 534; Id., 695. Verdict for plaintiff not to be set aside at instance of defendant on ground of inadequacy of damages. 98 C. 507; 105 C. 410. When a directed verdict may be set aside. 100 C. 529. New trial where verdict manifestly inadequate. 102 C. 145. Verdict after compliance with order for remittitur held not excessive in action of libel. 102 C. 453. Function of Supreme Court in passing upon trial court’s refusal to set aside verdict of guilty. 103 C. 457; 106 C. 704. But constitutional right to trial by jury puts a fundamental limitation on power to set verdict aside. 91 C. 457; 103 C. 685; 104 C. 422. Immaterial that trial court assigns wrong ground for its action in setting verdict aside. 103 C. 718; 104 C. 388; 105 C. 775. Setting aside of verdict upon conflicting testimony upheld; 104 C. 518; 106 C. 704; but only where conclusion is unreasonable. Id. Judgment entered on a directed verdict is a final judgment; distinguished from judgment of nonsuit. 104 C. 451. If verdict could not have been reasonably reached by reasonable men, then it is error not to set it aside. 105 C. 629. And where verdict is hopelessly incomplete, it must be set aside. Id., 774. Direction of verdict proper where only issue presented is one of law. 107 C. 368. Erroneous refusal to direct verdict can be remedied only by new trial. Id., 733. Verdict in conflict with indisputable physical facts should be set aside. 106 C. 449; 107 C. 19. Conflicting statements by plaintiff do not justify setting aside plaintiff’s verdict. Id., 239. Error not to set aside verdict rendered on issue not within the pleadings. Id., 495. Setting aside verdict where erroneous charge given. 106 C. 311. Where verdict is set aside, no other claimed error can be reviewed by appellant; otherwise as to appellee. 108 C. 682. Power to grant new trial for verdict against evidence, and legislation review; 64 C. 61; 75 C. 678; as related to jury system. 74 C. 68; 76 C. 496; 86 C. 224. Discretion of court; 64 C. 61; 77 C. 150; Id., 623; 80 C. 314; 90 C. 637; 91 C. 459; 93 C. 476; Id., 554; 94 C. 506; where damages are claimed to be excessive. 73 C. 115. Mere fact that court would have reached a different result not sufficient; 91 C. 404; or doubts correctness of verdict. 93 C. 242. That verdict just equals plaintiff’s claim does not show disregard of instruction to allow certain sum to defendant. 94 C. 613. In criminal case, verdict not set aside unless palpably and manifestly against the evidence. 96 C. 640. Verdict palpably inadequate may be set aside. 83 C. 445. In personal injury and like cases, it must palpably appear that damages are improperly assessed. 82 C. 291; 83 C. 278; 85 C. 24; Id., 111; 87 C. 168; Id., 260; Id., 691; 88 C. 265; Id., 640; 90 C. 35. If exemplary damages can be given, ordinarily verdict must stand. 90 C. 637. Damages in personal injury case must clearly be excessive; 93 C. 554; verdict upheld where plaintiff made an invalid for life. 96 C. 584. In acting on motion judge must consider all evidence; 86 C. 319; and use knowledge of human nature. 74 C. 68. Defense which should have been specially pleaded not available. 80 C. 206. Court may receive motion after 24 hours. 75 C. 679. Motion does not lie in Supreme Court. 83 C. 568. Necessity of stating grounds in motion. 90 C. 617. Cannot be sought as to issue of damages alone, but may be granted as to certain issues. 94 C. 503. Verdict against several tortfeasors may be set aside as to some only. 83 C. 27. Court’s estimate of evidence not to take place of jury’s; 86 C. 98; Id., 282; 89 C. 240; and number of witnesses does not determine weight of testimony. 79 C. 463; 87 C. 253; but see 91 C. 596. Setting aside unless remittitur entered. 78 C. 300; 81 C. 101; 82 C. 171; 83 C. 278; 85 C. 611; 86 C. 319; 87 C. 686; Supreme Court ordered remittitur. 96 C. 334; Id., 342. Verdict directed may be set aside. 92 C. 252; 100 C. 529. Refusal to direct verdict does not prevent setting it aside. 90 C. 18. Where defendant requests no finding for purposes of appeal and no finding was made, Supreme Court will be confined to pleadings and judgment in determining facts on which judgment was based; if judgment was for plaintiff, this means that all material and disputed allegations in the pleadings were found for him. 150 C. 345. Verdict should not be set aside unless it appears jury was swayed by partiality, prejudice, corruption or mistake. Id., 567. In order to set aside verdict, there must be indications that jury could not reasonably have concluded as it did. 151 C. 140. Not error to deny motion for new trial on ground of newly discovered evidence unless such evidence would be admissible in new trial and different result was reasonably probable. Id., 226. Not prejudicial for court to refuse to order mistrial where plaintiff’s witness is adjudged guilty of contempt after jury removed. Id., 284. If verdict liberal, rather than excessive, court cannot disturb it. Id., 701. Appellant cannot attempt to retry case by substituting facts found in trial court. Id., 705. Appeal lies only from a final judgment, but a formal judgment file is not essential for an appeal if in fact the court’s ruling constitutes a final adjudication of the rights of a party. 152 C. 462. Order of reference made under Sec. 8-8 for a finding of facts was not final judgment from which appeal to Supreme Court would lie. 155 C. 617. Defendant by failing to move to dismiss appeal waived defect in form of plaintiff’s appeal. Id., 653.

Notes to former section 5693, revision of 1930, providing for separate appeal from decision granting motion to set aside verdict: Under section, defendant may appeal from granting of plaintiff’s motion to set aside verdict in his favor. 84 C. 268. When last day for taking appeal falls on Sunday, it may be taken the next day. 90 C. 714. Where a verdict has been set aside, section is the sole method of appeal open; the only question which can be considered is the action of the trial court in setting verdict aside; no finding is used; the appellant can get no review of any rulings during course of trial, but the appellee, by a bill of exceptions, may. 108 C. 681. If appeal in form from judgment is limited by reasons of appeal to review of decision on motion to set aside, court may treat as appeal from that decision only. 115 C. 208; 118 C. 583. Cited. 115 C. 680; 118 C. 699; 121 C. 203. Verdict set aside where jury clearly failed to follow court’s instructions. 127 C. 684.

Trial court’s order striking out the recognizance in an appeal is a final judgment from which an appeal lies. 135 C. 388. The granting of a motion to open a judgment is not ordinarily a final judgment. Id., 509. Not necessary that there be a specific provision for an appeal. Id. If rights of some or all parties are concluded so that further proceedings cannot affect them, judgment is final and an appeal lies. 137 C. 92; 138 C. 464. Denial of application for immediate possession under Natural Gas Pipe Lines Act is final judgment. Id., 370. Court should upon its own motion reject any appeal which is not within statute. Order granting motion for new trial not a final judgment. Id., 573. Order directing defendant to proceed with arbitration pursuant to written agreement is a final judgment. 139 C. 512. Decision denying a motion to vacate order dropping a party defendant was, in effect, a final judgment. Id., 749. An appeal lies to the Supreme Court from the final judgment and not from the denial of a motion to set aside the verdict; an appeal from such denial is not void and must be challenged within 10 days of the filing of the appeal. 142 C. 73. Appeal from denial of motion to set aside verdict is voidable only. Id., 143. An appellee who seeks, in connection with the other party’s appeal, to have the commissioner’s finding corrected is to file assignments of error rather than a bill of exceptions or a cross appeal. Id., 509. An appeal must purport to be either from the judgment or from granting of a motion to set aside the verdict; amendment of appeal to conform to an appeal from the judgment is in the discretion of the court. 143 C. 567. Cited. 144 C. 389. An order revoking probation and implementing the sentence of confinement with its consequent deprivation of defendant’s liberty meets test of final judgment. 165 C. 73. An order of the court granting or denying a prejudgment remedy pursuant to Ch. 903a is a final judgment from which an appeal may be taken. 167 C. 623. Cited. 169 C. 344; 170 C. 520; 171 C. 35; 172 C. 572; 179 C. 342; Id., 415. An order issued upon a motion for discovery relating to a matter of personal jurisdiction is not a final judgment and is not appealable. 180 C. 223. Cited. 181 C. 42; 185 C. 199; Id., 510; 186 C. 86; Id., 125. Order denying defendant’s motions to disqualify is not a final judgment and therefore not immediately appealable, overruling 180 C. 443 to the extent that it is inconsistent with this conclusion. Id., 547. Cited. Id., 718; 187 C. 509; 188 C. 601. Relief under statute must be founded on an action brought to the trial court. Id., 601. Cited. 189 C. 101; Id., 547; 191 C. 27; Id., 173; Id., 506. An order denying youthful offender status is not an appealable final judgment. 192 C. 85; Id., 671; Id., 704. Cited. 193 C. 28; 194 C. 43; Id., 245; 195 C. 303; Id., 384; 196 C. 253; 197 C. 26; Id., 82; Id., 87; 198 C. 322; Id., 328; 200 C. 91; 202 C. 86; Id., 252; Id., 405; Id., 609; Id., 660. Judgment on the merits is final for purposes of appeal even though recoverability or amount of attorney’s fees for the litigation remains to be determined; latter may raise a claim separately appealable as a final judgment. 208 C. 515. Cited. 209 C. 52; 210 C. 110; Id., 503; 211 C. 631; 212 C. 741; 216 C. 253; Id., 514; 217 C. 24; 219 C. 384; 221 C. 625; 222 C. 211; 224 C. 749; 225 C. 102; Id., 146; Id., 238; 226 C. 230; Id., 497; Id., 757; 228 C. 106; Id., 630; 230 C. 441; 232 C. 122; 233 C. 44; 235 C. 82; 237 C. 339; 239 C. 375; 240 C. 673; 241 C. 24; Id., 282; 242 C. 599. Trial court order precluding parties from filing any further motions regarding custody or visitation constitutes an appealable final judgment. 243 C. 380. Trial court’s granting of plaintiff’s motion to set aside verdict and receive a new trial is appealable under this section. 246 C. 170. Discovery order is not an appealable final order when such discovery order will permanently compromise plaintiff’s right to confidentiality and when such discovery order may be appealed by plaintiff if aggrieved by trial court’s final decision. 249 C. 36. Term “party” is limited to parties to the underlying action and bail bondsman, as nonparty, has no right of appeal under statute. 250 C. 147. For purposes of determining jurisdiction under Sec. 52-263, the “underlying action” is the proceeding commenced in Connecticut from which appeal is taken, and is limited to a judicial proceeding; thus, Rhode Island administrative proceeding did not satisfy criteria but Connecticut trial court proceeding on plaintiffs’ motion to quash and for protective order constituted “underlying action” over which court had jurisdiction. 276 C. 544. Trial court’s denial of plaintiff’s motion for summary judgment was not an appealable final judgment because defendant did not file cross motion for summary judgment and the case remained active. 288 C. 646. Order issued on a motion for disclosure of documents is not a final judgment and is therefore not appealable. 296 C. 26. Review by way of appeal under section is available only to parties to an underlying action, and in a criminal proceeding, a victim is not a party. 304 C. 330.

Cited. 1 CA 378; 2 CA 472. “No Connecticut case stands for proposition that appeal of a paternity action may proceed in an appellate court without an appeal having been taken by the aggrieved party who was the sole participant in the trial.” 3 CA 212. Cited. 20 CA 23; Id., 283; 22 CA 73; 23 CA 287; 25 CA 28; 28 CA 306; 29 CA 157; Id., 716; 33 CA 99; Id., 702; 36 CA 135; Id., 138; 37 CA 100; Id., 222; Id., 269; Id., 694; 38 CA 175; Id., 317; Id., 338; Id., 466; 40 CA 58; Id., 415; Id., 446; Id., 613; 41 CA 1; Id., 747; 42 CA 119; Id., 330; judgment reversed, see 241 C. 734; 43 CA 851; 44 CA 331. Attorney trial referee’s report not a final judgment from which defendants could appeal. 48 CA 750. Aggrievement discussed. 51 CA 790. Court has jurisdiction over matter brought by state because state was a party to the underlying action and appeal was taken from a final judgment. 68 CA 849. Court’s temporary order to determine joint custody dispute over which school a child would attend was not a final judgment and was therefore not immediately appealable. 75 CA 279. Court lacked subject matter jurisdiction to consider appeal where movant was not a party to underlying action and was not aggrieved by trial court’s ruling. 83 CA 432. Although appellant is parent corporation of a party to the underlying out-of-state action, it is not a party to the action. 86 CA 120. Trial court’s granting of plaintiff’s motion for partial summary judgment was not an appealable final judgment because it disposed of only part of the complaint, and Practice Book provisions allowing an appeal if judgment disposed of all causes of action against a particular party or if trial court or Appellate Court makes a written determination regarding significance of the issues resolved by the judgment were not satisfied. 97 CA 64. Denial of motion to dismiss was not an appealable final judgment because, although interlocutory appeal from denial of motion to dismiss is permitted if motion presents a colorable double jeopardy claim, in this case defendant’s trial has concluded and there is no risk that he will be subjected to a second prosecution, consequently he will not suffer irreparable harm if appellate review is postponed until after his sentence is imposed. 121 CA 756. Based on facts of case, foster parents do not have a colorable claim to intervention as a matter of right in guardianship proceeding and therefore are not “parties” entitled to appeal. 127 CA 723. Interlocutory order determining priority of parties in a foreclosure action is not appealable where trial court orders the parties’ priorities after rendering a judgment of foreclosure by sale, but prior to any sale occurring, because such interlocutory order does not conclude the rights of the parties such that further proceedings cannot affect them. 129 CA 349.

Dismissal of appeal from judgment of the Superior Court can be had only on motion to the Supreme Court. 3 CS 354. Only where there is no possibility that a party has suffered or will suffer will no appeal be entertained. 14 CS 503. Cited. 15 CS 274; 22 CS 348; 23 CS 411; 24 CS 60. Indigent convicted criminal has constitutional right to counsel in pursuing appeal to Supreme Court. 25 CS 207. Cited. 37 CS 541; 38 CS 552.

Whether rule or decision of trial court is a final judgment from which an appeal will lie depends not upon the nature of the judgment but upon its effect as concluding the rights of some or all of the parties. 2 Conn. Cir. Ct. 578, 579. Cited. Id., 635. This section and Sec. 51-265 distinguished. 3 Conn. Cir. Ct. 237. Cited. 5 Conn. Cir. Ct. 201. Appeal to Supreme Court may be taken only from final judgment or action, and petition to argue validity of trial court’s ruling on bill of particulars was denied. Id., 310.



Section 52-264 - Judges of Supreme Court to make rules for appeals and writs of error.

The judges of the Supreme Court shall make such orders and rules as they deem necessary concerning the practice and procedure in the taking of appeals and writs of error to the Supreme Court, and concerning the giving of security by the appealing party, the stay of execution during the pendency of appeal, the payment of costs and the taxation of reasonable costs when the same have not been fixed by statute.

(1949 Rev., S. 8012; 1957, P.A. 651, S. 32; P.A. 82-160, S. 136.)

History: P.A. 82-160 made a technical correction.

Cited. 15 CS 273.



Section 52-265 - Action of Supreme Court on appeals and writs of error. Costs.

(a) On an appeal or writ of error, if the Supreme Court finds errors in the rulings or decision of the court below or of a judge thereof when the jurisdiction of any action or proceeding is or shall be vested in him, and unless it is of the opinion that the errors have not materially injured the appellant or plaintiff in error, it may: (1) Render judgment in favor of the appellant or plaintiff in error, together with his costs, or (2) may remand the action to the court below or to a judge thereof having jurisdiction, to be proceeded with by the court or judge to final judgment. If an action is remanded, the whole costs, except the costs on the writ of error or appeal, shall be taxed in favor of the prevailing party, and the costs in the Supreme Court shall be taxed in favor of the plaintiff in error or appellant.

(b) If the judgment is affirmed, or the appellant or plaintiff in error suffers a nonsuit or withdraws the action, costs shall be taxed in favor of the defendant in error or appellee; provided the fee to the prevailing party and that for printing briefs shall be in the discretion of the court, upon the reservation of a cause for its advice, or when a new trial is granted, and all costs shall be taxed at its discretion in cases brought for equitable relief.

(1949 Rev., S. 8006; P.A. 82-160, S. 137.)

History: P.A. 82-160 rephrased the section and inserted Subsec. and Subdiv. indicators.

Procedure; parties. Notice to state’s attorney where trust for hospital was involved and it did not appear. 64 C. 321. Appeal by receiver from order claimed to be void; 69 C. 709; but he cannot appeal from order removing him. 70 C. 479. Where judgment assigned is vacated by appeal, assignor proper party. 71 C. 613. In divorce action, court regards interests of parties not appearing. 78 C. 242. Right of taxpayer to appeal in suit against city. 81 C. 235. In tort action, where some defendants appeal, others may be heard. 73 C. 428; 67 C. 256; 75 C. 605. Right of bankrupt to appeal in action begun before bankruptcy by attachment where conveyance is alleged to be fraudulent. 74 C. 616. Nonjoinder of party waived by argument on merits; 75 C. 605; and court may overlook nonjoinder of parties whose interests will not be affected. 67 C. 14; 80 C. 460. Parties where appellee dies pending appeal. 82 C. 208. District attorney of the United States heard where question was constitutionality of federal statute. 82 C. 374. In will case, though necessary parties not present, court may act, if decision is favorable to them; 67 C. 14; or if decision affecting parties present will probably determine case; 71 C. 222; or if only one decision is possible, or rights of nonappearing parties will not be prejudiced; 83 C. 655; so where necessary parties are not present, court may decide issue, and remand case for lower court to summon them in; 87 C. 677; 88 C. 86; executors personally interested should so appear, but court may overlook defect; 72 C. 256; but when all parties interested appear, court will not hear executor. 79 C. 362. Ordinarily, if necessary parties not present, court will not act. 81 C. 442; 91 C. 501. Decision should be limited to rights of those who are parties. 69 C. 10. Where judgment is for one and against another defendant, former not party to appeal by latter. 97 C. 223; 104 C. 108. In election contest involving three candidates, a candidate may appeal though he did not file any pleading nor participate in trial. 102 C. 606. Case will be dismissed whenever want of jurisdiction of subject matter appears. 105 C. 511.

Procedure; pleas and motions. Court may regard plea in abatement though filed after time; 77 C. 395; 98 C. 505; with what clerk to be filed; 70 C. 339; determination of, carries costs; 82 C. 483; proper function; 82 C. 483; for defect of parties; 73 C. 432; appeal to wrong return day; 74 C. 438; to term already past; 67 C. 19; not stating time and place of sitting; 70 C. 329; 82 C. 386; failure of request for finding to include claims of law; 66 C. 551; taking appeal after time allowed; 79 C. 526; 82 C. 376; 89 C. 667; to be filed at term to which appeal actually returned; one of two appeals joined may be abated. 82 C. 386. Failure to take appeal within time fixed should be attacked by plea, not motion; Id., 377; 89 C. 667; 104 C. 353; 107 C. 367; so taking appeal to wrong term; 83 C. 134; form in such case; 85 C. 618; but plea is not proper way to secure erasure of assignment of error. 83 C. 466. Answer to plea cannot deny facts of record. 83 C. 316. Motion to erase case from docket proper when; 74 C. 729; 104 C. 353; as for misdescription of court; 79 C. 710; or where appeal is taken from judgment not final; 82 C. 517; or want of jurisdiction is apparent; 79 C. 46; or judgment conforms to advice of court previously given. 71 C. 589. Effect of denial of motion to erase; 84 C. 268; determination does not carry costs. 82 C. 483. Motion to dismiss for delay in having record printed. 83 C. 128. Motion for order directing clerk of trial court to pay over money; 71 C. 98; to recommit case where paragraphs of draft-finding not marked; 88 C. 25; to order trial court to certify evidence; 88 C. 211; to make statement of evidence in aid of appeal from nonsuit; 82 C. 132; to make finding. 79 C. 136; 89 C. 284; 97 C. 279; 78 C. 250. Motion to erase part of record not to be encouraged. 83 C. 243. Dismissal of case in ignorance of fact known to parties which would uphold appeal. 82 C. 208. Motion lies to strike from record special finding of facts where question arises on demurrer; 93 C. 160; so to strike out appeal in summary process action; 95 C. 69; or one attempted to be taken from judgment not final. 96 C. 719; 109 C. 50. No appeal lies from overruling of accused’s challenge to array when he thereupon proceeds to trial without a jury. 105 C. 337. A motion to open and vacate a judgment during the term at which it was rendered is addressed to the court’s discretion, and the action of the court will not be disturbed unless it is a clear abuse of its discretion. 147 C. 13. Motion to revoke an order of reference to a state referee is the legal equivalent of a motion to open a judgment. Id. On an appeal by the defendant from the denial of a motion for judgment non obstante veredicto, the plaintiff is required to set forth, in an appendix, the evidence which he claims warrants the rendition of a verdict in his favor. Id., 18. Jurisdiction of appeal court in reviewing denial of a motion to set aside a verdict as excessive. Id., 171. When a pleader wishes to admit or deny only a portion of a paragraph, he must recite that portion. Id., 305. Request to add certain paragraphs to draft finding must be accompanied by a record of the relevant evidence. Id. Motion to vacate a decree justified only where there was total absence of jurisdiction. Id., 482. The same principles are to be applied in reviewing court’s action in failing to set aside a verdict and in denying a motion for judgment notwithstanding the verdict. 148 C. 419. In setting aside a verdict court ordered a new trial rather than directing a verdict, for it would not have been an abuse of discretion for the trial court to have denied a motion for judgment notwithstanding the verdict and to have ordered a new trial. Id., 426. See notes to sections 52-91, 52-123.

Practice of court. Informality of appeal under new law disregarded; 64 C. 462; 72 C. 403; so where error is clear; 85 C. 679; and court overlooked minor error of procedure. 92 C. 7. Where facts found were written on margin of request for finding, court regarded them. 66 C. 56. Court passed on question irregularly presented where error was apparent and public interest involved; 67 C. 222; so where question was one of practice frequently arising; 67 C. 278; so where interpleader fairly presented questions, though it was perhaps not properly brought; 84 C. 364; 85 C. 573; 88 C. 157; 89 C. 332; so suit to construe deed of trust; 84 C. 497; so where finding was made in jury case and no one objected; 86 C. 281; so where case fully argued, court overlooked failure to close issue; 87 C. 614; so in assigning error, where no objection made. 81 C. 656. In murder case court overlooked defects of record to pass on real issues. 93 C. 343. Where case is tried upon a certain theory, court will adopt that theory. 85 C. 147; 86 C. 361; Id., 551; 107 C. 571, 580. Where question was assigned and argued as question of law, court so treated it. 65 C. 118. So it confined itself to question assumed by parties to be the only one at issue. 70 C. 489. So it followed agreement of counsel that it might regard pleadings as broad enough to cover facts found. 70 C. 540. Court regarded demurrer on same theory as had parties and trial court; 91 C. 514; 96 C. 543; 107 C. 119; and adopted parties’ construction of pleadings. 94 C. 213; 96 C. 401. Court regarded demurrer to answer in light of facts stated in reply; 91 C. 354; and demurrer to complaint in light of finding. 92 C. 646. Court stated first impression on defective appeal where both parties desired decision. 71 C. 462. It accepts issues as framed on pleadings. 83 C. 666. It decided matters as interpleader though no judgment to interplead appeared, where parties so treated it. 84 C. 209. Where both parties overlooked statute, court ordered reargument; 73 C. 519; 72 C. 157; and in another case found error because of its terms. 92 C. 551. Minor grounds of demurrer, curable by amendment, disregarded to pass on main issue; 65 C. 326; so minor points which might be raised. 66 C. 134. An issue prominent and likely to be again presented considered, though another point was decisive; 66 C. 315; 81 C. 655; 82 C. 5; 93 C. 377; but an issue not likely to rise again and which might cause embarrassment was disregarded in such a case. 68 C. 71. Decision should be limited to rights of those who are parties. 69 C. 10. Where demurrer to answer presents fundamental question, demurrer to complaint may be overlooked. 79 C. 470. Court refused to discuss questions of evidence not material to decision where no new trial ordered; 81 C. 622; and so an issue, where new trial ordered on another ground. 82 C. 280. Where same questions arise on finding and ruling on demurrer, only former regarded. 82 C. 298; 85 C. 50; Id., 67. Where two appeals taken and decision of one is conclusive, court may pass on other, to determine costs, etc. 85 C. 271. It will not pass on question not properly presented where to do so would prevent party raising question of constitutionality in U.S. court. 84 C. 606. Court heard case involving salary of its own members where parties waived disqualification. 78 C. 536. Where public interest is involved, court may remand case for further finding. Id., 250. On appeal from demurrer, facts later appearing may be consulted; 74 C. 689; 83 C. 554; 87 C. 341; Id., 403; see 83 C. 634; so on appeal from plea in abatement. 76 C. 414. Where cross complaint was defective in substance, court disregarded technical faults. 81 C. 164. Court will strive to uphold judgment entered on stipulation. 67 C. 70. Question decided on bill of exceptions not open for reargument on appeal. 77 C. 667. Where there is no rule established, the court adopts the one most likely to do justice. 82 C. 571. Deeds are to be upheld; rights are to be upheld, not forfeited. 83 C. 231. Effect of prior opinion as to correctness of charge where point in question not brought up. Id., 324. Court will not speculate as to motives of pleader. 80 C. 552. On appeal after hearing in damages, complaint taken as true unless found untrue. 74 C. 382. Court is cautious in drawing inference from finding outside scope of trial court’s inquiry. 77 C. 291. Where answer relies on date in complaint, court treats it as true date. Id., 528. Judgment on verdict directed not readily reversed. 78 C. 99; 82 C. 396. Court will take judicial notice. 67 C. 316; 69 C. 390; 73 C. 719; 81 C. 152; Id., 229; 83 C. 134; custom of lower courts; 84 C. 458; fact appearing on its records in another case. 91 C. 101. Courts must apply statutes of foreign state correctly, though trial court did not. 81 C. 164. If neither brief mentions assignment of error, court disregards it. 83 C. 417; 92 C. 579; 94 C. 521; 95 C. 378; 97 C. 308. Where committee’s report failed to include subordinate facts, court regarded them under stipulation. 95 C. 538. Where both parties took appeal and one stated his desire to withdraw his, if it would require new trial–which it would–court regarded questions it presented as academic. 93 C. 413. Where judgment rendered against two parties, successful appeal by one does not affect judgment against other, when. 104 C. 111. Finding of issues generally for plaintiff but judgment given on one count only; that count will alone be considered on defendant’s appeal. Id., 259. Otherwise if defendant prejudiced by such finding. Id. Judgment for defendant in bastardy action held a bar to action by complainant’s father for seduction. Id., 592. Court may waive defect in pleading where trial court and both parties treated pleadings as proper. 105 C. 478. Proper procedure in appeal by state in a criminal case reviewed. 106 C. 115. In suit for declaratory judgment, court is not limited by issues joined or claims of counsel; court will itself give appropriate judgment. 107 C. 661. In absence of a finding by the court, legal conclusions upon which the judgment is based must be ascertained from the memorandum. 146 C. 1. Court cannot act on assumed rulings of the court that are not discoverable on the record. Id., 10. Court may resort to the memorandum of decision for aid in interpreting uncertainties in the finding. Id., 42. Award of damages will not be set aside if it does not offend the sense of justice and compel conclusion that jury was influenced by partiality, prejudice or mistake. Id., 344. Assignments of error not pursued in brief are treated as abandoned. Id., 360. If sole question on appeal is the sufficiency of evidence to sustain the conviction, no finding of facts is necessary since conviction can only be tested by the evidence. Id., 693, 705; 147 C. 90. If appellant fails to present all evidence necessary for proper consideration of an appeal, it becomes the duty of appellee to do so. Id., 7. Courts should not interfere with the reasonable regulations and orders of police departments when made for the purpose of maintaining discipline. Id., 113. Request to add certain paragraphs to draft finding must be accompanied by a record of the relevant evidence. Id., 305. Distinction drawn between evidence inadmissible as hearsay and evidence admissible as spontaneous utterances. Id., 337. A stipulation obviates the necessity of presenting evidence to establish the facts stipulated but it does not preclude the court from drawing proper inferences from those facts. Id., 426. Assessment of damages will not be disturbed unless the sum awarded is shown to be plainly excessive, particularly where the amount was determined by the court in a trial without a jury. Id., 540; 148 C. 557. If inapplicable statute is submitted to the jury, the materiality of the error must be determined on the whole record before the court. 147 C. 638. In reviewing a charge to the jury, the court should look at it as a whole and at its probable effect upon the jury in guiding them to a correct verdict. Id., 644; 148 C. 130. Conclusions must be tested by the subordinate facts in the findings. 147 C. 677. Directed verdicts are not favored. Id., 699, 704. Statement in finding that exhibits are made a part of the findings for use in the supreme court, without printing the exhibits in the record, held not to constitute a finding as a fact of the material contained in such exhibits. Id., 720. No material corrections in finding can be made on appeal if an appendix of the necessary evidence is not filed with the brief. 148 C. 21. Court refused to review alleged error in rulings on evidence because party had not followed procedure set out in section 648 (formerly 405) of practice book. Id., 27. In order to avail himself of the rule that grounds upon which evidence is claimed to be inadmissible must be stated, a party must state the grounds for his claim of admissibility. Id., 208. A finding in a jury trial is merely a narrative of the facts claimed to have been proved by each side, made for the purpose of fairly presenting any claimed errors in the charge or rulings of the court. Id. Corrections in a finding can be made if the trial court has refused to find a material fact which was an admitted or undisputed fact; information afforded by deeds and map introduced in evidence held to constitute such material fact. Id., 299. The fact that the trial court assigned an incorrect reason for its decision would not require a reversal of the judgment if it was correct for another reason. Id. When an appellant assigns as error, and makes the claim in his brief, that a material fact was found without evidence, and does not print the relevant evidence, the burden of printing evidence to show that no error was committed is placed on the appellee; if appellee fails to print such evidence, then the questioned finding must be stricken. Id., 398. Where the admissibility of evidence depends upon a preliminary question of fact, to be determined by the court, its decision is not to be reversed unless there is clear and manifest error. Id. Where court sustained a demurrer on grounds other than those claimed by the defendant, the ruling may be upheld if a proper conclusion was reached. Id., 430. Court dismissed the appeal as the question presented was then academic. Id., 456. An obviously erroneous award of damages can be corrected to conform to the finding of the trial court. Id., 504. Cited. 149 C. 576. Court does not examine transcript of testimony in search of evidence which supports a requested finding trial court refused to make. 151 C. 204. Brief must be supported by appendix. Id. Power to remand case for new trial where error is found is unqualified. 179 C. 372. Cited. 185 C. 527.

Grounds of error, in general. Refusal to direct verdict not ground of appeal. 89 C. 117. Defendant may have exception to order substituting new plaintiff. 73 C. 384. It is error to treat case on wrong basis; 77 C. 291; to overlook a statute, though not referred to; 72 C. 157; 92 C. 551; 73 C. 519; to fail to regard material facts; 73 C. 573; to consider as evidence matter not in the case, or to misconstrue purport of testimony; 77 C. 688; not to consider evidence for all proper purposes; 82 C. 460; to insert in charge issue not raised by pleading; 84 C. 150; to leave question of law to the jury; 86 C. 641; to direct verdict on erroneous assumption as to facts; 88 C. 16; to refuse to permit counsel to press proper claim in argument; 93 C. 106; to fail to regard material and relevant evidence; 95 C. 445; but frankness of the court in suggesting that a ruling is questionable is not. 95 C. 503. A judgment not supported by facts found is erroneous. 83 C. 118; 87 C. 617. The possibility of affecting the result is the test as regards rulings on evidence. 78 C. 396; 83 C. 547. Admission of evidence attacking credit. 74 C. 425; 76 C. 92. It is error to treat evidence as uncontradicted where facts contradict it; 74 C. 468; or to find material fact without evidence. 73 C. 692; 82 C. 5; 84 C. 93; Id., 122. In ruling on demurrer, question is correctness of result, not reasons assigned. 84 C. 275. Departure from technical rules in examining witness unfamiliar with English language overlooked. 93 C. 107. Question which trial court does not find it necessary to rule upon disregarded. Id., 118. Refusal to direct verdict is not error. Id., 454. An erroneous conclusion from subordinate facts is an error of law. 96 C. 275. Where demurrer of one defendant to complaint is sustained, but case goes on and verdict is finally directed for it, appeal from verdict does not bring up ruling on demurrer. Id., 497. In passing on demurrer, court not restricted to grounds considered by trial court. Id., 542. So, where trial court inadvertently sustains demurrer to original complaint when amended complaint has been filed. 102 C. 128. When pleading to which a demurrer has been sustained is voluntarily replaced by another pleading on which issue is joined and a trial had, there is no right of appeal from decision on demurrer. 99 C. 67. Error held harmful where material evidence excluded on an erroneous ground and, on appeal, it could not be determined that the evidence was inadmissible for the purpose for which it was offered. 146 C. 42. There must be evidence to support a finding of fact; conclusions are tested by the finding and not by the evidence. Id., 90. Cross-examination to show motive, interest, bias or prejudice held to have been unduly restricted by court. 147 C. 40. For a new trial because of an erroneous ruling on evidence, the ruling must be both erroneous and harmful. Id., 76. Test for reasonableness of court’s action in directing a verdict. Id., 398. If inapplicable statute is submitted to the jury, the materiality of the error must be determined on the whole record before the court. Id., 638. Court’s finding omitted a ruling on evidence which was relied on as a ground of error, held that, because of the nature of the ruling, a new trial was necessary. Id., 641. Extemporaneous remark by judge that damages were “nominal” held not to invalidate his award of three hundred forty dollars. Id., 728. Error cannot be predicated on ambiguous exceptions which do not fairly apprise the trial court of the error claimed. 148 C. 459.

Harmless errors; in general. As regards receiver, judgment removing him is harmless. 70 C. 473. Plaintiff not harmed by grant of nonsuit as to one of two defendants. 79 C. 379. Ruling on demurrer of one party held not to avail another; 65 C. 84; so party cannot complain of any ruling as to which he has no interest. 84 C. 208. A new trial will not be granted, where record shows error to be harmless; 65 C. 76; 69 C. 201; 90 C. 382; 91 C. 354; 101 C. 59; 109 C. 401, 402; and the whole record is to be consulted. 75 C. 548. Errors must be fundamental and substantial; 83 C. 547; 85 C. 55; and prejudicial to appellant. 87 C. 341; 91 C. 316. In rulings on evidence, the possibility of affecting the result is the test; 78 C. 396; and, in a criminal prosecution, the defendant is entitled to every doubt upon the question. 75 C. 334. If the jury is not misled, an error is harmless. 79 C. 108. An error favorable to the appellant will not be regarded. 73 C. 377. If main issues are correctly decided, irregularities or errors in reaching decision may be disregarded. 68 C. 201; 86 C. 579; 89 C. 553. Giving the wrong reason for a right decision is harmless; 72 C. 216; 74 C. 125; 77 C. 457; 79 C. 104; Id., 241; Id., 605; 81 C. 153; 84 C. 275; 90 C. 612; 94 C. 80; 95 C. 248; Id., 281; Id., 431; 107 C. 119; see note regarding harmless error infra; as where new trial was proper but for another reason than that assigned; 95 C. 248; if judgment is sustainable upon any theory it stands, though it does not appear that court adopted it; 96 C. 644; correctly directing verdict but upon wrong theory. 92 C. 330. Irregularities in reaching a right decision responsive to the issues disregarded. 86 C. 201. Technical defect of parties. 52 C. 329. Where on conceded facts appellant must lose. 96 C. 588. Where one ground of demurrer is efficacious, error cannot be predicated on the fact that the demurrer was sustained on another, even if erroneous, ground. 147 C. 566. Prompt direction by court to jury to disregard its comment rendered comment harmless. 154 C. 314. See note to section 52-263. Cited. 188 C. 259.

Questions open to review; discretion of court. Rulings made in discretion of court not ordinarily reviewable; 80 C. 149; Id., 314; but whether matter is one involving discretion is; 68 C. 39; 79 C. 46; and so is conclusion reached on theory that matter was not in discretion, when it was. 68 C. 39. Granting nonsuit for failure to prosecute. 75 C. 314. Refusing nonsuit. 79 C. 266; Id., 379; 80 C. 299; 98 C. 248; Id., 373. Petition for new trial on ground of newly discovered evidence; 75 C. 576; 77 C. 15; 91 C. 25; 96 C. 254; or misconduct of juror; 84 C. 518; 87 C. 363; 109 C. 726; or his qualification. 97 C. 322. Drawing of jurors. 103 C. 471; Id., 542. Rulings allowing or disallowing amendments not ordinarily reviewable. 69 C. 555; 74 C. 62; Id., 126; 75 C. 45; Id., 308; 82 C. 479; 83 C. 417; 85 C. 271. Allowing amendment on trial; 91 C. 449; 101 C. 552; 108 C. 625: But are reviewable where an amendment is refused as a matter of law; 73 C. 1; 76 C. 273; Id., 680; or because of erroneous construction of previous ruling; 71 C. 623; or because it would be of no avail. 79 C. 458. Denial of motion to consolidate actions. 82 C. 2. Granting motion for more specific statement. 87 C. 241. Rulings on motions for continuance. 69 C. 186; 75 C. 308; Id., 314; 78 C. 654; 79 C. 380; 81 C. 474; 108 C. 176. Dismissing jury because of improper argument of counsel; 72 C. 252; 74 C. 638; 108 C. 192; returning jury for further consideration; 74 C. 584; 108 C. 553; instructing them as to duty to strive to agree; 80 C. 245; directing them to return general verdict where same crime is charged in different counts. 74 C. 531. Ordering recount of ballots. 75 C. 48. Disbarring attorney. 66 C. 585; 80 C. 149; 84 C. 594; 88 C. 447. Action as to temporary injunction. 80 C. 426. Taxing costs to garnishee in action against him; 67 C. 257; in mandamus. 68 C. 220. Order modifying decree as to custody of children in divorce action; 83 C. 479; fixing amount of alimony. 85 C. 478. Allowance to wife to defend, appeal or prosecute. 104 C. 155. As to order approving compromise of claim by receiver, see 88 C. 371. Refusal of bail after judgment in habeas corpus. 78 C. 155. Discretion of court in conduct of trial ordinarily not reviewable. 85 C. 112. Rulings as to evidence where court has discretion; 92 C. 576; as to the order of admitting testimony; 66 C. 80; Id., 168; 77 C. 394; Id., 398; 83 C. 429; 88 C. 177; 107 C. 97; as to relevancy or remoteness; 77 C. 267; 78 C. 29; Id., 66; 79 C. 664; 80 C. 19; calling attention of witness to contradictory statements out of court; 82 C. 448; preliminary proof as to admission of evidence; 69 C. 124; 70 C. 516; 71 C. 313; 73 C. 364; Id., 588; 80 C. 525; 101 C. 551; 105 C. 393; 106 C. 308; identity; 84 C. 248; scope of redirect examination; 77 C. 201; examining one’s own witness as to contradictory statements in case of surprise; 74 C. 431; permitting witness to explain answers showing interest or tending to discredit; 66 C. 175; limiting cross-examination; 74 C. 198; Id., 374; 80 C. 531; 82 C. 454; 84 C. 152; 97 C. 39; permitting cross-examination of one’s own witness as hostile; 65 C. 93; scope of redirect examination; 73 C. 471; 77 C. 201; 82 C. 280; Id., 454; excluding questions asked of an expert upon ground of lack of qualification; 91 C. 431; rulings as to witness refreshing recollection; 96 C. 279; but where court excluded evidence as improper, that part of it might have been excluded in its discretion will not obviate error. 93 C. 81. Finding as to qualification of juror. 97 C. 322. Action of court in disbarment proceedings. 90 C. 440. Extending time in which to present claim to receiver. 91 C. 359. Motion for stay of proceedings. Id., 553. Order of court for joint trial of two accused. 92 C. 58. Charge commenting on evidence. Id., 579; 96 C. 239. Decision in bastardy action as to amount of support to be furnished for child. 93 C. 318. Ruling as to printing evidence in criminal case at expense of state, though accused is appellant. 95 C. 451. Summary of discretionary and mandatory disqualifications of jurors. 103 C. 542. Compelling plaintiff to submit to physical examination by defendant’s doctors before trial held valid. Id., 272. Allowance to defend, appeal or prosecute in divorce action discretionary. 104 C. 155. So allowance of attorney’s fee to employer in joint action against third party under workmen’s compensation act. Id., 507. So, compelling production of accident report held by defendant’s counsel. Id., 513. So, competency of child of fifteen; but discretion held abused where such child had no belief in Supreme Being or understanding of obligations of an oath. Id., 588. Admission of statement as spontaneous utterance. 100 C. 482; 105 C. 433; Id., 482. But discretion may be abused. Id., 433. Whether expert be allowed to give opinion on testimony heard in court or confined to hypothetical question is discretionary. 105 C. 444; 106 C. 89. Submission of interrogatories to jury is discretionary when. 105 C. 582; 107 C. 243. Refusal to permit clerk orally to read verdict is improper but not reversible error. 105 C. 530. Admission of photographs. 106 C. 308. Continuance of trial and holding jury during illness of juror. Id., 722. Exclusion of unnecessarily repetitious questions is discretionary. 107 C. 99. Opening or vacating judgment during session at which it was rendered is discretionary; limitations on discretion. Id., 167. Where verdict is set aside, propriety of such action alone may be considered; no method whereby appellant can at same time secure review of rulings on trial. 108 C. 681. Submission of interrogatories. Id., 627. Refusal to answer jury’s question held no error. 109 C. 403. Court may change decision denying motion to set aside verdict at any time during same term. Id., 483. Only errors raised at trial are reviewable. 146 C. 90. Matter of discretion for trial court to set aside verdict as inadequate and no reversal unless there is clear abuse of discretion. Id., 114. Motion for new trial on grounds of newly discovered evidence in discretion of court. Id., 149. Admission in evidence of photograph of murder victim held not an abuse of the court’s discretion. 147 C. 194. Rule for review of alleged error relating to conclusions of law. Id., 254. The qualification of an expert witness is largely within the court’s discretion and, if any reasonable qualification can be established, an objection goes to the weight of the evidence rather than to its admissibility. Id., 321. Considerations involved in a review of a motion to set aside a verdict on the ground that it was excessive. Id., 432. Court refused to review ruling on evidence since no ground for objection was stated. Id., 566. When evidence is excluded upon a mere general objection and the offering party at no time assigns any ground in support of the claim of admissibility, supreme court lacks a basis for reviewing court’s ruling re admissibility. Id., 625. In reviewing a charge to the jury, the court should look at it as a whole and at its probable effect upon the jury in guiding them to a correct verdict. Id., 644; 148 C. 130. Wholesale attack on charge without any attempt to specify alleged error held to disentitle appellant to a review of the correctness of the charge. 147 C. 663. See also 148 C. 130. Court unable to review a claim that the trial court found a material fact without evidence since no evidence printed in the record. 147 C. 677. Court will not review alleged error in the charge to the jury if the party did not file any request to charge or, at the conclusion of the charge, took no exception to any part of the charge. 148 C. 27. Court refused to review alleged error in rulings on evidence because party had not followed procedure set out in section 648 (formerly 405) of the practice book. Id. Standards used by court in reviewing a charge to the jury. Id., 125. Court refused to review a disputed ruling on evidence since party did not state the grounds on which he claimed the evidence to be admissible. Id., 135. Substantial evidence defined. Id. Where a demurrer is overruled and the case goes to final judgment, the ruling on the demurrer may be claimed as error, since an erroneous ruling on a demurrer is a proper subject of review. Id., 153. Standard for reviewing action of a court in denying a motion to set aside a verdict. Id., 167. Party not entitled to a review of the correctness of a charge if he did not submit a proper request to charge. Id., 266. The same principles are to be applied in reviewing court’s action in failing to set aside a verdict and in denying a motion for judgment notwithstanding the verdict. Id., 419. In setting aside a verdict court ordered new trial rather than directing a verdict, for it would not have been an abuse of discretion for the trial court to have denied a motion for judgment notwithstanding the verdict and to have ordered a new trial. Id., 426.

Harmless errors; before trial. Abating action where complaint is defective in substance. 76 C. 628. Compelling plaintiff to cite in defendant where no actual harm results. 65 C. 84. Misjoining plaintiff where no judgment rendered for him. 72 C. 519. Failure to join defendant where decision reached not prejudicial to him. 80 C. 460. Striking out name of one plaintiff. 72 C. 472. Failure to sign bill of exceptions where issue otherwise raised. 73 C. 384; 80 C. 493. Striking out allegation where case turns on another issue. 74 C. 498. Denying motion to strike out, where default later suffered. 64 C. 487. Striking out allegations where party not thereby prevented from putting in whole case; 69 C. 201; 72 C. 531; 76 C. 148; 81 C. 707; 84 C. 501; 89 C. 671; refusing to allow amendment in such case. 82 C. 479. Denying motion to file defenses to count which court treats as out of case. 72 C. 651. Overruling demurrer where only harm was to make proof more burdensome; 69 C. 205; or which goes to different basis of action than that claimed; 77 C. 482; or where defect is cured by amendment. 60 C. 378; 73 C. 187; 90 C. 261. Overruling demurrer to one of several defenses where all issues found for the defendant. 92 C. 295. Treating demurrer to separate paragraphs as one to defense set out in them. 93 C. 392. Sustaining demurrer to one of two counts where plaintiff cannot recover on either; 69 C. 484; sustaining demurrer to complaint held harmless on assumption that, if overruled, defendant would have pleaded over and prevailed. 68 C. 504. Failure to specify grounds for sustaining demurrer; 69 C. 489; stating wrong ground for right result. 78 C. 575; 79 C. 241; Id., 603; 84 C. 275. Sustaining demurrer to pleading afterwards replaced by another; 72 C. 196; Id., 257; 74 C. 125; 80 C. 348; Id., 549; 81 C. 474; 99 C. 67; though latter is filed under order of court. 81 C. 415. If demurrer is correctly sustained as to one ground, rulings on others are harmless. 93 C. 604, 614. Ruling on demurrer where same question is presented and correctly decided on trial; 76 C. 335; 77 C. 304; 85 C. 51; 86 C. 616; 91 C. 474; on technical grounds, where substantial rights upheld; 79 C. 100; where later proceedings disclose that no harm was done. 83 C. 554; 87 C. 342; 91 C. 356. Refusing permission to replace plea with demurrer where latter would not prevail. 74 C. 38. Refusing application to distribute estate where there is nothing to distribute. 72 C. 322. Verbal inaccuracy in answer whereby certain issues not closed. 87 C. 221. Ruling that statements are not libelous per se where cause of action otherwise defective. 89 C. 553. Where pleading insufficient on any ground, overruling it is harmless. 81 C. 646. Appointing temporary receiver of national bank. 76 C. 260. Striking case from jury list cannot be supported unless record shows error was harmless. 90 C. 133. Court regarded demurrer in light of facts found. 92 C. 646. Refusal to permit opponent to be present at taking of deposition. 91 C. 405. Denial of motion for disclosure where facts sought are not legally available. Id., 553. Erroneous ruling on pleading held harmless. 98 C. 251. If pleading successfully demurred to is voluntarily replaced, no appeal lies from decision on demurrer; otherwise if demurrer is overruled. 99 C. 67. So no appeal from action on original complaint where substituted complaint is filed. Id., 389. See note to section 52-128.

Harmless error; matters on trial in general. Ruling on accounting which results in appellant’s favor. 71 C. 503. As to election between counts. 79 C. 672. Momentary possession of paper improperly by jury. 68 C. 248. As to improper arguments of counsel, see 68 C. 551; 72 C. 252; 74 C. 638; Id., 700; 75 C. 55; Id., 215; 77 C. 603; 81 C. 22; 83 C. 161; Id., 183; Id., 449; Id., 466; Id., 642; 85 C. 111; 86 C. 100; Id., 415. Failure to permit examination of jurors in civil case. 89 C. 46. Immaterial variance. 87 C. 691. Setting aside verdict without motion where it is later filed. 83 C. 445. Rulings as to count on which appellant prevailed. 77 C. 398. Correctly directing verdict, but upon wrong theory. 92 C. 330. Setting aside verdict where, on bill of exceptions, charge appears erroneous. Id., 252; Id., 365. Defect in interrogatories submitted for special verdict. 93 C. 446. Rulings in questions of law where plaintiff’s claims have no foundation in fact. 97 C. 275. Improper argument of state’s attorney may well be harmful. 96 C. 264. Disqualification of juror healed by verdict when. 103 C. 546. Improper argument of counsel to jury. 106 C. 122; 108 C. 192.

Harmless error; trial to court. Improper argument to court. 72 C. 202. Failure to indicate which of two rules of damages adopted where results would be substantially the same. 70 C. 125. Rulings as to damages where defendant prevails. 73 C. 300; 77 C. 150. Denying right to recover against one of two defendants, where plaintiff recovers no damages. 74 C. 443. In ruling as to failure of plaintiff’s case where defense is fully proved. 77 C. 22. Error as to irrelevant findings. 70 C. 473. Conflict between language of finding and annexed exhibits. 71 C. 254. Finding claims of party proved where other party fails to sustain burden upon him. 78 C. 614. Finding immaterial fact clearly by inadvertence. 79 C. 276. Finding fact where issue otherwise determined. 80 C. 310. Error as to subordinate facts where conclusion is sound. 75 C. 164. Ruling that words not libelous per se where plaintiff has no cause of action. 89 C. 553. Failing to mark paragraphs of draft-finding “proven” where issues otherwise presented; 81 C. 491; or it would not avail appellant. 88 C. 22. Finding harmless fact not supported by the evidence; 92 C. 208; or not alleged. 93 C. 545. Ruling as to burden of proof where issue is one of law on undisputed facts; 94 C. 452; but not where issue is one of fact. 96 C. 277. Not harmless to disregard statute requiring plaintiff who sues for negligence to adopt certain precaution. 95 C. 603. Rulings as to waiver of right where it was not proved. Id., 16.

Harmless error; evidence. Technical error where no injustice appears is harmless; 87 C. 349; and record must disclose harm; 65 C. 93; 78 C. 629; 79 C. 664; 80 C. 452; or a possibility of harm. 70 C. 646; 78 C. 396. Harmless if result would not have been changed; 62 C. 542; 70 C. 54; 72 C. 617; 75 C. 33; Id., 127; Id., 197; 83 C. 407; 84 C. 207; 95 C. 251, 263; 92 C. 428; 99 C. 160; 102 C. 336; 104 C. 321; 105 C. 394, 626; 106 C. 87, 135; 107 C. 544; or is clearly correct; 70 C. 745; or evidence does not touch vital issue in case; 81 C. 622; 82 C. 539; or would not benefit appellant; 91 C. 449; or it goes to issue not in case; 82 C. 653; or to one which decision makes immaterial. 70 C. 67; 80 C. 338; 82 C. 595; 83 C. 386; 90 C. 148; 91 C. 431. Rulings on matters of little importance or in court’s discretion. 83 C. 183. Rulings as to relevancy or remoteness of evidence. 76 C. 209; Id., 302; 77 C. 397; Id., 617; 79 C. 217; Id., 664; 81 C. 75; Id., 573; 90 C. 126. Overruling objections as to form of questions, or where evidence was trivial, or favorable to appellant. 66 C. 93; 76 C. 209; 77 C. 399; 79 C. 379; 87 C. 341. Excluding evidence where inference from it would be remote and unsubstantial; 85 C. 66; or it would be material only in connection with other facts not proved. 65 C. 69; 88 C. 219. Excluding evidence later given. 66 C. 250; 72 C. 305; 74 C. 257; 78 C. 430; 83 C. 216; 90 C. 677. Overruling objection where evidence later given without objection. 70 C. 646; 71 C. 437. Rulings on evidence where facts are otherwise proved or admitted; 73 C. 300; 77 C. 165; Id., 387; 79 C. 540; 80 C. 338; 82 C. 33; Id., 552; 83 C. 64; 84 C. 169; Id., 248; Id., 508; Id., 654; 85 C. 613; 88 C. 109; Id., 219; Id., 547; Id., 720; 89 C. 321; 90 C. 570; 91 C. 432; 92 C. 658; 97 C. 155; 102 C. 169; 105 C. 433; or court takes judicial notice. 91 C. 431. Excluding question merely preliminary. 81 C. 338. Admitting evidence as to matter which jury is instructed later to disregard. 73 C. 187; 82 C. 280; Id., 647; 97 C. 260. Limiting scope of cross-examination. 77 C. 462; 81 C. 423; 83 C. 537; 85 C. 259; 86 C. 82; 91 C. 499; 96 C. 240. Excluding opinion of nonexpert who has testified to facts. 84 C. 202. Admitting evidence in rebuttal of irrelevant evidence. 67 C. 533; 69 C. 272. Admitting document in evidence during argument. 69 C. 440. Admitting evidence as to construction of document where court adopts objector’s claims. 68 C. 579. Admitting hearsay statement of witness out of court where he confirms it in his testimony. 69 C. 652. Admitting question where no answer given; 71 C. 638; or witness states he does not remember; 74 C. 564; or answer makes question harmless. 81 C. 22. Ruling that evidence not given is admissible. 73 C. 589. Admitting evidence where court finds against it; 75 C. 139; or wholly disregards it. 85 C. 635. Immaterial self-serving declaration. 86 C. 346. Use of word “sold” where all facts as to transaction claimed to be a sale later shown. Id., 474. Ruling as to preliminary proof of document offered on direct examination made harmless by facts brought out on cross-examination. 85 C. 18. Admitting irrelevant evidence tending to prejudice jury not harmless; 89 C. 405; nor is exclusion of direct evidence of party though opponent later puts in deposition given by him; Id., 205; nor is question on cross-examination of accused tending to reflect on his character, not in issue, though his answer is “no”; 88 C. 150; nor is exclusion of written declarations of decedent, though oral ones are offered; 86 C. 474; nor exclusion of evidence as improper even though part might have been excluded in court’s discretion; 93 C. 81; and court will assume that admission of testimony as to special damages not pleaded was harmful. 91 C. 339. Admission of evidence as to intent of testator in using certain word where it accords with legal meaning is harmless. 93 C. 308. Admitting hearsay where another witness gives proper testimony as to fact and opponent partially admits it. 95 C. 62. Excluding nonexpert opinion as to danger of certain condition upon premises which jury have visited. Id., 231. Excluding question on cross-examination of plaintiff as to matter which he later fully explains. Id., 566. Excluding cross-examination of photographer as to other pictures taken by him where they were available to party examining. 96 C. 590. Relaxing rules in examination of witness with scanty knowledge of English. 93 C. 107. Permitting demonstration not under oath where it is immediately repeated under oath. 96 C. 34. Irrelevant and irresponsive answer regarding a trivial matter; Id., 582; improper question not answered and withdrawn or where witness says he does not know; Id., 638; where witness answers, he does not know, or remember. 97 C. 298. Error can rarely be based upon exclusion of leading question, as it could easily be replaced. Id.; 106 C. 729. If objections would not project or aid interests of party, he has no ground to complain. 97 C. 298. Admitting preliminary questions of expert whose opinion is finally excluded. 96 C. 240. Submitting questions of law to jury held harmless where result was correct. 98 C. 314. No appeal from ruling on evidence unless exception taken. 101 C. 445. Admitting evidence on counsel’s promise to connect it up. 106 C. 101, 308. Admission of improper but harmless evidence not reversible error. 148 C. 192.

Harmless error; charge. Charge is to be construed as a whole; 73 C. 95; 81 C. 22; Id., 601; 82 C. 343; 84 C. 467; 86 C. 335; 88 C. 558; 103 C. 148; to be reasonably read in its entirety; 94 C. 186; and if, so construed, it is correct and sufficient, error in part will be disregarded; 73 C. 667; 74 C. 525; 75 C. 254; 80 C. 298; 82 C. 600; 84 C. 152; 85 C. 359; 86 C. 415; 88 C. 700; 90 C. 59; 91 C. 6; Id., 316; or if the jury could not have been misled; 67 C. 578; 74 C. 304; Id., 525; 82 C. 518; 85 C. 19; 86 C. 424; Id., 608; 91 C. 668; 92 C. 578; as where verdict is only one legally possible; 93 C. 669; or there is a slight inaccuracy in a single sentence; 81 C. 218; 83 C. 466; 86 C. 265; 87 C. 253; Id., 341; 88 C. 177; or palpable error is disclosed by context; 79 C. 104; and the court will assume the jury was not misled. 81 C. 288. Error in part disregarded; 90 C. 261; 91 C. 393; Id., 395; inadvertent use of single expression; 93 C. 439; 102 C. 166; as use of phrase “unusual care” in negligence action; 93 C. 251; “visible” instead of “clearly visible” as in statute; 97 C. 149; or “defendant” for “plaintiff” where context makes meaning clear. 94 C. 614. Omission of word or two. 95 C. 187. Use of words “maintain and operate” where negligence alleged was in “operating” alone. 93 C. 439. Adding phrase of doubtful meaning to adequate charge as to burden of proof. 97 C. 381. Failing to charge as to equipoise of evidence, where charge correct as to burden of proof. 87 C. 363. Charge to be read in view of claims of parties. 69 C. 89; 83 C. 208; 89 C. 343. Error as to issue disregarded by jury harmless; 88 C. 558; or as to one not material to verdict; 74 C. 443; 82 C. 595; 83 C. 183; 85 C. 180; 87 C. 406; 88 C. 117; 88 C. 620; 90 C. 261; 91 C. 186; Id., 581; 107 C. 438; Id., 572; but to submit to jury issue not raised by parties or evidence is error. 92 C. 626; 95 C. 440; 94 C. 131; Id., 197. Failure to charge as requested where jury clearly adopted law of request; 71 C. 551; or it would not have availed appellant. 72 C. 402. Failure to charge as to claim of law not made. 91 C. 250. Charge proceeding on wrong theory harmless where verdict is correct. 80 C. 14. So error as to point not in issue; 70 C. 398; 77 C. 150; 78 C. 18; 108 C. 125; or one not supported by evidence; 77 C. 572; failing to charge as to admitted fact; 71 C. 569; 83 C. 183; so error as to weight of evidence as to such fact; 78 C. 18; or as to burden of proof of fact clearly established. Id., 430; 82 C. 595. Granting inapplicable request where jury could not be misled. 87 C. 691. Charge favoring appellant. 82 C. 199; 83 C. 160; 90 C. 59; 91 C. 316; Id., 188; 92 C. 315; 93 C. 126. Submitting construction of written instrument to jury where they arrive at correct decision. 81 C. 310. Charging that several counts state but one offense. 75 C. 269. Errors as to count on which appellant prevailed. 77 C. 398. Where complaint offers two bases of recovery and verdict is general, error as to one harmless, 94 C. 690; 95 C. 724; 104 C. 28; 106 C. 154. Ordinarily an erroneous charge on any material issue is ground for new trial. 87 C. 652. Assumption of fact mistakenly harmless even in murder case if jury told that facts were for them to determine; 93 C. 328; or court correctly states duty of parties in the premises; 96 C. 49; so mistake as to evidence. 95 C. 574. Incomplete and therefore incorrect statement in one place harmless where matter fully explained elsewhere; Id., 187; 97 C. 282; so irrelevant, obscure and confusing instructions where later correct rule given and verdict shows jury was not misled; 95 C. 388; 108 C. 125; greater effect to be given to final instruction; 95 C. 398; immediate correction of erroneous statement as remedying error. Id., 484. A later incorrect statement will be considered misleading, though correct rule first stated; 74 C. 177; 75 C. 326; and a later correction will not always remedy an earlier statement. 69 C. 219; 71 C. 61. Even a misstatement of evidence is not harmless where jury could not fail to follow it. 84 C. 248. Where verdict equals amount erroneously included in charge, with interest, harm appears. 81 C. 479. Calling particular attention to element of damages not properly recoverable held harmful; 91 C. 407; so permitting recovery for breach of inapplicable statute; 96 C. 22; so requiring proof of incompetency of driver of automobile as well as his negligence. Id., 669. So charge authorizing jury to treat alleged intentional wrongdoing as an accident where evidence affords no warrant for that view. 92 C. 388. But it is harmless to place duty upon a wrong theory; Id., 314; or to submit question of law where verdict shows that it was decided correctly; Id., 658; or where court erred as to one sum stated to jury but jury adopted another correctly stated; 93 C. 234; or where error is as to contract alleged in answer but verdict is based on one alleged in the complaint; Id., 412; or as to a counterclaim which jury never considers; 95 C. 530; or court places too broad a construction upon a criminal statute but accused admits facts showing guilt under proper construction. 96 C. 107. Errors in charge immaterial if verdict is properly directed. 95 C. 252. Where jury finds accused guilty, and there was no reasonable basis for a finding that enterprise was abandoned, error in charging as to that matter harmless. 97 C. 330. Held harmful for court to state it was uncertain upon whom burden of proof upon one issue rested. Id., 175. Chance remark concerning contributory negligence, though incorrect, held cured by balance of charge. 98 C. 610. Charge containing absolute contradiction on a vital point held error. 99 C. 423. Unless whole charge printed, omissions cannot be presumed. 102 C. 639. Conflicting statements regarding law governing case are usually ground for reversal. 103 C. 557. A charge is tested by the finding, not by the evidence. 147 C. 171, 296, 311. If party took no exception to charge of jury, he cannot claim error in such charge on appeal. Id., 191. Wholesale attack on charge without any attempt to specify alleged error held to disentitle appellant to a review of the correctness of the charge. Id., 663. See also 148 C. 130. Defendant could prevail on a denial of negligence or a defense of contributory negligence; hence possible error in charge on issue of negligence cured by general verdict for defendant. 147 C. 727. Court will not review alleged error in the charge to the jury if the party did not file any request to charge or, at the conclusion of the charge, took no exception to any part of the charge. 148 C. 27. Party not entitled to a review of the correctness of a charge if he did not submit a proper request to charge. Id., 266.

Immaterial errors. Error which did not influence judgment held immaterial. 52 C. 310. So one involving very small sum. 76 C. 153. Trifling or microscopical errors disregarded. 81 C. 218. Item of insignificant amount ignored in finding and reasons of appeal disregarded. 85 C. 629. De minimis non curat lex. 79 C. 104; 88 C. 50. Charge increasing damage by small amount. 83 C. 208. Trivial error in damages. 79 C. 343; 86 C. 265; 90 C. 317. Frivolous motion in error should not be reserved. 13 C. 216, note. Erroneous allowance of four dollars in judgment of one hundred fifty-two dollars. 94 C. 256. Failure to allow interest amounting to three dollars or less. 96 C. 645. Failure of court in ordering remittitur to allow for nominal damages amounting to one dollar. 96 C. 685. On appeal from award of nominal damages, error held too inconsequential to merit a new trial on issue of damages. 146 C. 470. Extemporaneous remark by judge that damages were “nominal” held not to invalidate his award of three hundred forty dollars. 147 C. 728.

Errors cured. Error in ruling on demurrer may be cured by subsequent proceedings; 74 C. 689; 83 C. 554; Id., 634; 87 C. 341; Id., 403; so ruling on plea in abatement; 76 C. 414; so error in admitting document may be cured by facts subsequently proved. 85 C. 18; see 83 C. 575. Failure to recite notice of injury cured by admitting due notice. 85 C. 221. Error in admitting evidence cured by charge when. 80 C. 582; 83 C. 575; 85 C. 337; Id., 359; 86 C. 301; 87 C. 173; 88 C. 177. Error in failing to charge as requested cured by verdict negativing facts on which it is based. 86 C. 263. Refusal to allow proper amendment disregarded where facts are stated in answer. 87 C. 634. Aider by verdict. 68 C. 517; 70 C. 72; 72 C. 112; 75 C. 201; 81 C. 696; 84 C. 272; 93 C. 643; 97 C. 149; 108 C. 127. Leaving paper in file given to jury improperly cured by charge; 82 C. 59; so improper argument. 81 C. 22; 86 C. 415. Amendment curing defect will cause demurrer on that ground to be overruled. 71 C. 632. Statement in charge may cure improper argument; 95 C. 111; see 96 C. 160; Id., 289; and ordering improper evidence stricken out and directing jury to disregard it may cure error in its admission; 95 C. 500; but this may not be so in criminal case; 97 C. 259; and charge that evidence as to one being a careful driver is immaterial if they found him negligent does not cure error in admitting the testimony as to reputation. 95 C. 639. Demonstration of personal injury not under oath repeated under oath. 96 C. 34. Defects in drawing jury panel waived by accused if he elects trial by the court. 105 C. 337. Error in charge on one count cured by general verdict where complaint contained two counts and no interrogatories were filed. Id., 486. Defendant who files new answer to amended complaint waives review of judgment on motion to expunge parts of original answer to original complaint. Id., 675. Defendant could prevail on a denial of negligence or a defense of contributory negligence, hence possible error in charge on issue of negligence cured by general verdict for defendant. 147 C. 727. Prompt direction by court to jury to disregard its comment rendered comment harmless. 154 C. 314.

Errors induced by appellant. Error induced by appellant no ground for new trial. 66 C. 577; 73 C. 379; 104 C. 299. Exclusion of evidence on appellant’s objection. 67 C. 50. Findings sought by appellant. 70 C. 480. Where court adopts theory and requests of appellant, he cannot complain; 69 C. 228; 76 C. 283; 80 C. 582; 83 C. 278; 96 C. 41; 106 C. 157; nor can he, as to taxing costs on count inserted by him out of court’s jurisdiction. 79 C. 305. Party securing process can rarely object to it as invalid. 77 C. 183. Party can rarely complain of failure of opponent to introduce evidence, induced by his silence; 77 C. 674; or of charge which imposes greater restrictions on opponent than his own requests; 82 C. 647; or of the admission of evidence in pursuance of his own theory; 84 C. 508; or of failure to charge due to his own admissions on failure to make claim. 79 C. 706. If party consents to admission of evidence, he cannot complain; 65 C. 69; or to use of document otherwise inadmissible; 90 C. 669; nor can he raise other questions where he agrees to a finding; 71 C. 505; nor can he complain of decision on demurrer to which he consents; 72 C. 435; or of ruling consented to. 79 C. 79. But to recognize that judgment is necessary result of certain ruling does not make it judgment by consent; and consent to filing amendment does not waive defects in it. 72 C. 257.

Errors waived. By trial and consent to reservation, party is estopped to claim that issues tried were not those settled before trial; 69 C. 228; so to claim error as to pleadings after stipulation filed and judgment entered accordingly. 67 C. 73. A party claiming judgment against all defendants cannot complain of failure to give it against one only. 68 C. 496. An executor who enters to defend cannot complain of a judgment against “the defendant.” 77 C. 382. Inspection and approval of judgment file as waiving defects. 88 C. 676. Appeal from ruling sustaining demurrer to special defense not waived by trial on general issue. 83 C. 634. Objection to evidence waived by later admitting fact. 89 C. 322. Amending pleading waives right to claim error in rulings on original. 79 C. 79; 80 C. 549; 81 C. 415; Id., 474; 99 C. 67, 389; see note to section 52-128. Defects in process waived by general appearance. 67 C. 366; 70 C. 329; 77 C. 382. See note to section 52-57. Irregularity in signing writ of scire facias waived by pleading to it. 74 C. 87. Nonjoinder of husband in action by wife waived by going to trial without objection. 75 C. 279. Pleading over after demurrer overruled does not waive error as to it. 71 C. 190; 74 C. 689; 99 C. 67. Answering over after plea to jurisdiction overruled not a waiver. 90 C. 293. Failing to object to irregularity of probate appeal on reservation waives it. 71 C. 129. Failure to object to giving interrogatories to jury; 81 C. 611; to acceptance of unsigned verdict; Id., 656; to variance; 83 C. 634; to determination of substantial rights on motion addressed to pleading; 77 C. 284; to demurrer being too general; 73 C. 538; to evidence that act was done by agent, not pleaded; 66 C. 155; to treating original file of justice court as record; 77 C. 140; to improper argument; 81 C. 22; 83 C. 161; Id., 183; 86 C. 415; 96 C. 584. Error rarely comes from excluding question as leading as it can be replaced. 95 C. 521. Failure to ask court to limit effect of admission; 69 C. 5; to object to statement of issues by judge in place of reading pleadings to jury. 91 C. 430. Formal defects in complaint waived by plea in bar and trial; 71 C. 613; 72 C. 450; 73 C. 368; 74 C. 304; 75 C. 423; 77 C. 155; Id., 358; 79 C. 255; Id., 338; Id., 449; 82 C. 567; 84 C. 24; 91 C. 1; or by judgment in default; 73 C. 428; 75 C. 79; 77 C. 358; Id., 501; 78 C. 48; or by such judgment and hearing in damages. 72 C. 617; 73 C. 182; 77 C. 501; 78 C. 48. Plea in bar or admissions in answer waives such defects as are reached by motion. 66 C. 165; 70 C. 73; Id., 320; 73 C. 83; Id., 368; 74 C. 304; 75 C. 254; 77 C. 382; Id., 602; 78 C. 119. Failure to make formal denial waived by trial. 70 C. 420. Amendable defects in criminal information not properly attacked disregarded. 80 C. 614. But defect as to jurisdiction over the subject matter not waived by trial; 74 C. 265; 85 C. 528; 89 C. 196; 105 C. 511; nor is disqualification of judge. 75 C. 104. Argument on merits in supreme court as waiving defect of parties; 75 C. 605; irregularity of appeal. 66 C. 37. Errors apparent on record but not presented disregarded; 83 C. 510; so reasons of appeal not urged. 83 C. 417; 92 C. 579; 94 C. 521; 95 C. 378; 97 C. 308. Errors as to a motion for a disclosure later replaced by another. 90 C. 261. Variance not objected to; 91 C. 253; 98 C. 577; 108 C. 42; as where no objection made to generality of complaint or evidence. 93 C. 302; 107 C. 488. No waiver where objection is made to argument and court says it will cover matter in its charge. 96 C. 289. Waiver of absence of innuendo in complaint for slander by going to trial. 99 C. 719. Evidence admitted without objection, within issues but outside scope of more specific statement; error held waived. 107 C. 489.

Action of supreme court on appeal. Form adopted to bring case up will not hamper court in giving proper redress. 63 C. 456. Remanding case on reversal. 3 C. 587; 4 C. 311; 5 C. 474; 12 C. 101. If nonsuit for variance is properly granted, case should not be remanded. 82 C. 236. If finding shows judgment in part based on error, new trial should be ordered. 85 C. 212. If all facts of record, judgment may be given without new trial; 72 C. 444; 99 C. 511; if facts proved lead to definite conclusion, it should be adopted; 96 C. 412; but not if finding is uncertain; 75 C. 519; or is so altered on appeal as to materially change basis of judgment; 82 C. 619; 86 C. 481; 105 C. 432; or is based in part on inadmissible evidence. 84 C. 694. When former finding of facts is not affected by reversal. 46 C. 38. New trial will not be ordered where it would be unavailing; 64 C. 397; 72 C. 617; or where no error appears though court cannot see how decision was reached; 65 C. 442; or where there are irregularities in reaching a judgment responsive to issues and supported by facts; 68 C. 201; or where substantial justice has been done; Id., 579; 78 C. 422; as where action was brought at law instead of in equity; 71 C. 250; but the court set aside a judgment for error in admitting evidence, though new trial could not result differently. 70 C. 647. If little more than nominal sum involved, court hesitates to grant new trial. 72 C. 561; 79 C. 108; 85 C. 629; 106 C. 39; 107 C. 535. Unless substantial rights are involved; 67 C. 255; 84 C. 556; thus where judgment for defendant was erroneous, but plaintiff was only entitled to nominal damages, new trial not granted; 86 C. 552; 106 C. 174; 108 C. 99; but otherwise where continuing nuisance is involved; 106 C. 174; but if plaintiff gets substantial damages and is only entitled to nominal, case should be remanded for latter judgment. 75 C. 42. A portion of a judgment may be stricken out; Id., 251; or a certain amount of damages may be added; Id., 301; and if erroneous part of judgment can be separated and justice done, court may modify judgment; 83 C. 34; and where issues properly determined, but judgment on them is erroneous, court may modify it. Id., 118. But the court remanded a case with directions to exclude an item erroneously included. 84 C. 24. And for erroneous direction of verdict or setting it aside, new trial must be ordered; 81 C. 579; so where trial court directs remittitur and it is not filed. 89 C. 712. Remanding case with directions to enter judgment for less amount than originally given. 85 C. 640. Judgment for new trial unless remittitur is filed; 69 C. 652; 71 C. 2; 78 C. 300; 81 C. 101; 85 C. 24; 87 C. 686; for new trial on issue of damages. 147 C. 365. See note to section 52-228. Unless claim for damages amended to equal those found, new trial. 89 C. 254. Judgment where United States supreme court reverses our court. 82 C. 702. Extension of time for redemption of mortgage where law day expires pending appeal; 85 C. 383; 90 C. 652. Fixing time of execution in murder case. 81 C. 22. Where there are several parties, final judgment must determine rights of all, although some only appeal. 76 C. 394. If accused is found guilty on two counts by general verdict and either is good, judgment stands. 66 C. 255. Bill of exceptions cannot enlarge judgment as to party not appealing. 72 C. 562. If any one of several defenses is good, judgment for defendant stands. 80 C. 124. Where in fraud action trial court set aside mortgage and also gave damages, supreme court, finding error as to former, directed that damages be increased by amount of mortgage. 91 C. 128. Where trial court granted an injunction and error was found, all facts appearing of record, supreme court directed judgment for damages. 92 C. 24. Where injunction included some land improperly, case remanded to determine proper lines. 93 C. 233. Where damages assessed as of wrong date, case was remanded with directions for a new trial unless excess of damages was remitted. Id., 123. Where there was error as to damages and court could not see how they were determined, retrial necessary. Id., 413. Where demurrer of one defendant was sustained wrongfully, even though it appeared that judgment would finally go against plaintiff, case was reversed. Id., 570. Where it appeared that trial court disposed of case on side issue, case was remanded to determine real issue. 95 C. 300. See note to section 52-266. Where plaintiff could not win anyway, errors as to him are harmless. 100 C. 250. Evidence printed, but not certified, will not be considered. 102 C. 357. Court will dismiss action wherever want of jurisdiction of subject matter appears. 105 C. 511. Reversal of judgment for defendant on issue of liability; new trial may be limited to assessment of damages. Id., 663; and this, whether trial to jury or court. 107 C. 72; Id., 586; 108 C. 561. Supreme court’s right to remand, if error is found, is unqualified. 128 C. 437. If there is reasonable difference of opinion on the issue of proximate cause, the determination is for the trier. 146 C. 352; Id., 470. Judgment set aside since no conclusions of either fact or law are included in the finding. 147 C. 305. Where claimed newly discovered evidence would merely affect the credibility of a witness, it is not a ground for a new trial unless it is reasonably probable that on a new trial there would be a different result. Id., 566. When evidence is excluded upon a mere general objection and the offering party at no time assigns any ground in support of the claim of admissibility, the supreme court lacks a basis for reviewing court’s ruling re admissibility. Id., 625. Court’s finding omitted a ruling on evidence which was relied on as a ground of error; held that because of the nature of the ruling a new trial was necessary. Id., 641. Where finding contained inconsistencies and was partially based on erroneous view of the law, case remanded for new trial. 148 C. 223. The fact that a trial court assigned an incorrect reason for its decision would not require a reversal of the judgment if it was correct for another reason. Id., 299. Where the admissibility of evidence depends upon a preliminary question of fact, to be determined by the court, its decision is not to be reversed unless there is clear and manifest error. Id., 398. Court dismissed the appeal as the question presented was then academic. Id., 456. An obviously erroneous award of damages can be corrected to conform to the finding of the trial court. Id., 504.

Effect of supreme court’s action. On reversal of one judgment, others dependent on it fall. 73 C. 414; 75 C. 393; 85 C. 271. Status of cause when remanded; 1 D. 152; case is the same; 73 C. 413; and so is status of parties. 81 C. 719; 85 C. 271. On remand judgment sustaining demurrer must enter unless pleadings are changed. 79 C. 605. Judgment special order. 17 C. 73; 35 C. 102. On reversal of judgment on demurrer overruled, final file of clerk is authoritative expression of judgment; if rescript is ambiguous, opinion should be consulted. 72 C. 444. Effect of decision as to construction of will. 83 C. 369. Where judgment is entered in trial court in accordance with opinion of supreme court, judgment, not opinion, determines issues. 65 C. 116. Opinion of court in granting new trial becomes law of case. 91 C. 430. Statements in opinions to be read in light of exact questions at issue. 93 C. 401. Reversal of itself not grant of new trial. 90 C. 412. On remanding, case goes to court or jury list from which it came. 91 C. 703. Where plaintiff prevailed as to each of two counts and as to counterclaim, and there was error as to one count, case remanded with directions to enter judgment between amount of count as to which no error and of counterclaim, and for retrial of issues on other count. 95 C. 600. When error found and cause remanded, new trial of all issues is necessary. 105 C. 250; Adoption of parts of finding in first case by supreme court in its opinion does not require same finding on retrial. Id. Where plaintiff prevails on all litigated issues, remand to correct inadvertent error in judgment does not make defendant party entitled to costs. 133 C. 18. This section authorizes a remand of a case for retrial on writs of error. 135 C. 367. A judgment responsive to the issues and supported by the facts should stand, even if court’s method of reaching its conclusion might be questionable. 138 C. 718. Cited. 139 C. 435; 143 C. 22; 144 C. 21.

Cited. 4 Conn. Cir. Ct. 228.

Subsec. (a):

Cited. 202 C. 190. Subdiv. (2) cited. 229 C. 817. Cited. 230 C. 608. Subdiv. (2) cited. 235 C. 671.



Section 52-265a - Direct appeal on questions involving the public interest.

(a) Notwithstanding the provisions of sections 52-264 and 52-265, any party to an action who is aggrieved by an order or decision of the Superior Court in an action which involves a matter of substantial public interest and in which delay may work a substantial injustice, may appeal under this section from the order or decision to the Supreme Court within two weeks from the date of the issuance of the order or decision. The appeal shall state the question of law on which it is based.

(b) The Chief Justice shall, within one week of receipt of the appeal, rule whether the issue involves a substantial public interest and whether delay may work a substantial injustice.

(c) Upon certification by the Chief Justice that a substantial public interest is involved and that delay may work a substantial injustice, the trial judge shall immediately transmit a certificate of his decision, together with a proper finding of fact, to the Chief Justice, who shall thereupon call a special session of the Supreme Court for the purpose of an immediate hearing upon the appeal.

(d) The Chief Justice may make orders to expedite such appeals, including orders specifying the manner in which the record on appeal may be prepared.

(1967, P.A. 895; P.A. 76-436, S. 140, 681; P.A. 82-160, S. 138.)

History: P.A. 76-436 removed appeals from orders or decisions of court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 29 CA 105; Id., 716; 32 CA 340; 37 CA 269; Id., 694.

Cited. 37 CS 541.

Subsec. (a):

Cited. 22 CA 73.



Section 52-266 - Several issues; new trial to be limited to issue in error.

If several issues are presented by the pleadings and, on the trial of one or more of such issues, an error or ground for a new trial intervenes which does not affect the legality of the trial or disposition of the other issue or issues, judgment shall not be arrested or reversed, nor a new trial granted, except so far as relates to the particular issue or issues in the trial of which such error or ground for a new trial intervened.

(1949 Rev., S. 8007.)

Cited. 4 CA 46. Cited. 26 CA 1. Section empowers court to order a retrial restricted in scope to a unique issue or issues. 63 CA 199.

Cited. 6 Conn. Cir. Ct. 240. No right to jury trial in a summary process proceeding in which no money damages are claimed. Id., 246.



Section 52-267 - Judge dying or ceasing to hold office at the time of decision; cause remanded to court rendering decision.

If, at the time of the decision upon an appeal from the judgment of a judge, the judge rendering the judgment has died, ceased to hold office or become incapable of performing his duties, the Supreme Court or Appellate Court, as the case may be, shall remand the action to the court in which the decision was filed. The court shall proceed to final judgment thereon and issue execution for the costs thereof in the same manner as if the action had been tried and decided by such court.

(1949 Rev., S. 8008; P.A. 82-160, S. 139; June Sp. Sess. P.A. 83-29, S. 43, 82.)

History: P.A. 82-160 replaced “such cause” with “the action” and rephrased the section; June Sp. Sess. P.A. 83-29 included reference to appellate court.



Section 52-268 - New trial when judge, stenographer or court reporter dies or becomes incapacitated and review of errors not possible.

(a) Any party who intends to appeal or has appealed a final judgment of the Superior Court, or of a judge thereof, an appeal from which properly lies, may move the court in writing for a new trial if the judge who rendered judgment, or the stenographer or court reporter who took the testimony at the original trial therein if his stenographic notes are not decipherable, has died or become incapable of taking the action necessary for the appeal, and the party had complied with the rules relating to the taking of appeals before such death or incapacity.

(b) The motion shall be filed in the court within ten days after the death or incapacity of the judge or stenographer or court reporter has become known to the party appealing from the judgment.

(c) The motion shall contain a statement of errors which are claimed to have occurred in the trial of the matter.

(d) After hearing the motion, the court shall grant a new trial if, in its opinion, the errors claimed to have been committed are of such a nature as fairly entitle the party appealing to a review of the errors by appeal and a review of the errors cannot otherwise be had.

(1949 Rev., S. 8009; 1959, P.A. 28, S. 119; 1967, P.A. 25, S. 1; P.A. 74-183, S. 94, 291; P.A. 76-436, S. 485, 681; P.A. 82-160, S. 140.)

History: 1959 act deleted reference to judgments rendered in municipal courts which were abolished; 1967 act added circuit court to purview of section; P.A. 74-183 removed circuit court from purview of section, reflecting transfer of its functions in reorganization of judicial system, effective December 31, 1974; P.A. 76-436 removed court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Defendant’s oral motion for new trial which did not include the necessary statement of errors does not satisfy requirements of section. 69 CA 21.

Cited. 14 CS 503. Statute not applicable when judge dies after directed verdict and before decision on motion to set aside verdict. 25 CS 60. Statute only applicable when judge dies after final judgment. 46 CS 650.



Section 52-269 - Record fee in Supreme Court.

Section 52-269 is repealed.

(1949 Rev., S. 8011; 1959, P.A. 547; 1963, P.A. 416, S. 2; P.A. 82-160, S. 141; P.A. 83-577, S. 5; June Sp. Sess. P. A. 91-3, S. 167, 168.)






Chapter 903 - New Trials

Section 52-270 - Causes for which new trials may be granted.

(a) The Superior Court may grant a new trial of any action that may come before it, for mispleading, the discovery of new evidence or want of actual notice of the action to any defendant or of a reasonable opportunity to appear and defend, when a just defense in whole or part existed, or the want of actual notice to any plaintiff of the entry of a nonsuit for failure to appear at trial or dismissal for failure to prosecute with reasonable diligence, or for other reasonable cause, according to the usual rules in such cases. The judges of the Superior Court may in addition provide by rule for the granting of new trials upon prompt request in cases where the parties or their counsel have not adequately protected their rights during the original trial of an action.

(b) An affidavit signed by any party or his or her attorney shall be presumptive evidence of want of actual notice.

(1949 Rev., 8013; 1959, P.A. 28, S. 120; P.A. 74-183, S. 95, 291; P.A. 76-93, S. 1, 4; 76-436, S. 486, 681; P.A. 82-160, S. 142.)

History: 1959 act substituted circuit court for municipal court, which was abolished; P.A. 74-183 removed circuit court from purview of section reflecting transfer of its functions in reorganization of judicial system, effective December 31, 1974; P.A. 76-93 authorized grant of new trial for want of actual notice to plaintiff of entry of a nonsuit for failure to appear or dismissal for failure to prosecute with reasonable diligence; P.A. 76-436 removed court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, and authorized granting of new trial in cases where parties or their counsel have not adequately protected their rights during the original trial of a cause, effective July 1, 1978; P.A. 82-160 replaced “cause” and “suit” with “action”, designated the existing section as Subsec. (a) and added Subsec. (b) concerning evidence of want of actual notice which was formerly part of Sec. 52-270a.

See Sec. 52-268 re new trial when judge, stenographer or court reporter dies or is incapacitated and review of errors is not possible.

Newly discovered evidence. New trial not granted if evidence could have been secured on former trial with reasonable diligence; K. 282; 18 C. 493; 20 C. 310; 43 C. 191; 81 C. 325; 86 C. 684; 89 C. 401; 96 C. 254; 111 C. 115; nor if it be merely cumulative; 20 C. 310; 43 C. 193; 68 C. 50; 77 C. 15; 83 C. 477; 106 C. 6; 138 C. 717; 139 C. 690; cumulative defined; 96 C. 258; nor for mere afterthought of witness; 45 C. 266; 75 C. 576; 77 C. 15; 96 C. 254; nor if it be merely for impeachment; 32 C. 369; 58 C. 60; nor where result would not be changed. 68 C. 50; 80 C. 157; 86 C. 684; 89 C. 401; 91 C. 23; 96 C. 258. New evidence must be sufficient to turn scale, must not be cumulative, and ordinarily must do more than impeach the reputation of a witness. 94 C. 142. Cases where evidence held insufficient; 45 C. 266; held sufficient; 53 C. 360. Such evidence cannot be proved by mere ex parte affidavit. 45 C. 266. Rules same in criminal, even capital, case. 48 C. 92. Discretion of court. 75 C. 576; 77 C. 15; 83 C. 477; 86 C. 688; 89 C. 401; 91 C. 23; 96 C. 258. Pleading. 43 C. 188; 75 C. 576; 80 C. 157; 81 C. 325. Amendment of petition. 83 C. 477; 91 C. 23. Making proceedings on former trial part of petition. 75 C. 31; 86 C. 684. Applies, by analogy, to motion before compensation commissioner to open and modify his award. 106 C. 5. In such a proceeding diligence is not as essential as in a petition for a new trial in a court. Id.; 107 C. 167. Not abuse of court’s discretion to require plaintiff first to show that evidence as not discovered or discoverable by due diligence prior to or during trial of original action. 124 C. 670. Conditions under which new trial should or may be granted for false testimony by material witness. 131 C. 682; 146 C. 149. Absence of allegation that newly discovered evidence will probably produce a different result makes petition demurrable. 137 C. 642. New trial not ordinarily granted because of discovery of additional impeaching or discrediting testimony. 139 C. 249; 152 C. 512. Evidence not newly discovered which related to actions of accused himself. Id., 317. Where claimed newly discovered evidence would merely affect credibility of a witness, it is not ground for a new trial unless it is reasonably probable that on a new trial there would be a different result. 147 C. 566. To grant a new trial the evidence must be newly discovered, material to the issue on a new trial and such that it could not have been discovered and produced on the former trial by the exercise of due diligence. 152 C. 511. Evidence which is cumulative only and designed to attack the credibility of a witness is not ordinarily a ground for a new trial and is never such a ground unless it appears reasonably certain that injustice has been done and that the result of a new trial will probably be different. Id., 512. Fair opportunity to appeal is a “reasonable cause” for a new trial, but late notification of judgment does not prevent appeal and therefore is not cause for a new trial. Petition for new trial is not a substitute for or alternative to ordinary appeal. 164 C. 212. Cited. 168 C. 541. Failure of state to comply with mailing provision of Sec. 19-483(b) did not require granting of new trial under this section. 172 C. 16, 17. Cited. Id. Cited. 173 C. 334. Distinctions between a petition and a motion for a new trial examined. 180 C. 141.

Cited. 1 CA 298. Cited. 2 CA 355. Cited. 3 CA 235; Id., 322; Id., 633. Cited. 10 CA 503. Cited. 14 CA 88. Cited. 15 CA 222; Id., 312; Id., 367; Id., 502. Cited. 18 CA 166. Cited. 19 CA 76. Cited. 25 CA 318. Cited. 29 CA 722. Cited. 32 CA 1. Cited. 33 CA 122. Cited. 34 CA 103. Cited. 36 CA 59. Final judgment is a condition precedent to proper filing of petition for new trial pursuant to this section. 69 CA 760. Exercise of due diligence is a condition precedent to finding of reasonable cause. 72 CA 692. Plaintiffs’ did not meet burden of proving they exercised due diligence to discover evidence prior to trial. 75 CA 63. Pro se plaintiffs’ mistaken interpretation of rules of practice, which led to their failure to file petition for certification to appeal, did not entitle them to a new trial under “reasonable cause” provision. 86 CA 147.

When petition for new trial is fatally defective. 1 CS 83. As there is no specific method of petitioning for a new trial, a demurrer is within the intent of the statute. 14 CS 102. Petition is the established procedure for claiming new trial. Id., 505. Cited. 17 CS 325. Under a proper showing, the loss of all exhibits might be a “reasonable cause” for the granting of a new trial. 20 CS 469. New trial denied as claimed new evidence existed at date of original trial, and would probably not change the result if new trial were granted. 31 CS 296. Cited. 32 CS 349. Actual knowledge of pendency of action which may be inferred from personal service precludes granting relief from default judgment. 33 CS 572. Cited. 36 CS 53. Cited. 37 CS 645; Id., 891. Statute of limitations did not run since plaintiff was originally barred from action under this statute by Sec. 46b-172 which barrier was subsequently removed when it was declared unconstitutional. 38 CS 534. Cited. Id., 537; Id., 718. Cited. 41 CS 454. Death of judge while post-trial motions pending does not constitute reasonable cause for new trial since death does not affect ability to appeal or prevent defendants from pursuing appeal because of fraud, mistake or accident. 46 CS 650. Newly discovered evidence of criminal activity of “uncharged misconduct” witnesses failed to meet fourth prong of Asherman standard that the evidence is likely to produce a different result in a new trial. 52 CS 69.

Motion for new trial not equivalent to petition for new trial. 3 Conn. Cir. Ct. 387. Defendant’s remembrance after trial of previously forgotten facts does not constitute newly discovered evidence. Id., 651, 654. Lack of diligence is shown by a failure to make inquiry of persons who are likely to know the facts in question. Id. Where plaintiff’s motion to open judgment on default was denied, he was not precluded from petitioning for new trial. Determination of motion was not res judicata. 4 Conn. Cir. Ct. 201. Cited. 6 Conn. Cir. Ct. 531.

Subsec. (a):

Cited. 202 C. 429. Cited. 230 C. 427. Although trial court found that newly discovered evidence consisting of statements inculpating third parties satisfied minimum threshold for admission as declarations against penal interest, it was not divested of its authority and responsibility to evaluate credibility of the evidence in order to decide properly whether a new trial would produce a different result. 295 C. 447.

Cited. 19 CA 76. Cited. 36 CA 59. “Other reasonable cause” includes every cause for which a court of equity could grant new trial, such as, for example, fraud, accident and mistake. 59 CA 291. Habeas court not barred under doctrine of collateral estoppel from determining that petitioner’s trial counsel was not ineffective; issues of due diligence on petition for a new trial and adequate performance on claim of ineffective assistance are similar but not identical. 100 CA 94.



Section 52-270a and 52-271 - Period in which new trial may be brought; affidavit evidence of want of notice. New trial in justice suit where judgment rendered prior to January 1, 1961.

Sections 52-270a and 52-271 are repealed.

(1949 Rev., S. 8014; 1959, P.A. 28, S. 203; P.A. 76-93, S. 2–4; 76-436, S. 141, 681; P.A. 78-280, S. 1, 127; P.A. 82-160, S. 259.)



Section 52-272 and 52-273 - Writs of error in matters of law only; return days. Writ of error; limitations.

Sections 52-272 and 52-273 are repealed, effective June 26, 2003.

(1949 Rev., S. 8015, 8016; March, 1958, P.A. 27, S. 66; 1959, P.A. 28, S. 121; P.A. 74-183, S. 96, 291; P.A. 82-160, S. 143; P.A. 03-176, S. 3.)



Section 52-274 - Writs of error from summary process judgments.

Section 52-274 is repealed.

(1949 Rev., S. 8017; March, 1958, P.A. 27, S. 67; 1959, P.A. 28, S. 204.)



Section 52-275 to 52-278 - Allowance and signing of writs of error. Service and return of writs of error. Judgment on affirmance or withdrawal of writ of error. Execution on judgment while writ of error pending.

Sections 52-275 to 52-278, inclusive, are repealed, effective June 26, 2003.

(1949 Rev., S. 8018–8021; P.A. 74-183, S. 97, 291; P.A. 76-436, S. 487, 681; P.A. 82-160, S. 144; P.A. 03-176, S. 3.)






Chapter 903a - Prejudgment Remedies

Section 52-278a - Definitions.

The following terms, as used in sections 52-278a to 52-278g, inclusive, shall have the following meanings, unless a different meaning is clearly indicated from the context:

(a) “Commercial transaction” means a transaction which is not a consumer transaction.

(b) “Consumer transaction” means a transaction in which a natural person obligates himself to pay for goods sold or leased, services rendered or moneys loaned for personal, family or household purposes.

(c) “Person” means and includes individuals, partnerships, associations, limited liability companies and corporations.

(d) “Prejudgment remedy” means any remedy or combination of remedies that enables a person by way of attachment, foreign attachment, garnishment or replevin to deprive the defendant in a civil action of, or affect the use, possession or enjoyment by such defendant of, his property prior to final judgment but shall not include a temporary restraining order.

(e) “Property” means any present or future interest in real or personal property, goods, chattels or choses in action, whether such is vested or contingent.

(P.A. 73-431, S. 1, 8; 73-616, S. 65, 67; P.A. 86-403, S. 84, 132; P.A. 95-79, S. 176, 189.)

History: P.A. 73-616 made technical correction in original act; P.A. 86-403 made technical change in Subdiv. (b); P.A. 95-79 redefined “person” to include limited liability companies, effective May 31, 1995.

Cited. 4 CA 510. Secs. 52-278a–52-278g cited. 14 CA 579. Cited. 19 CA 256. Cited. 25 CA 28. Cited. 28 CA 809. Cited. 29 CA 48. Cited. 32 CA 118. Cited. 46 CA 399.

Self-help repossession is not covered by the prejudgment remedies act. 31 CS 152. Cited. 38 CS 98.

Subsec. (a):

Cited. 5 CA 296.

Subsec. (d):

Cited. 172 C. 577. Cited. 220 C. 904. Cited. 238 C. 172. “Combination” of prejudgment remedies limited to combination of the four remedies enumerated in definition of “prejudgment remedy”. 261 C. 721.

Cited. 6 CA 591. May not be extended to include a temporary injunction so as to permit an appeal of an injunction under Sec. 52-278l. 25 CA 28.

Meaning of “final judgment” discussed. Prejudgment remedy available to prevailing plaintiff while case on appeal. 35 CS 49.



Section 52-278b - Availability of prejudgment remedy.

Notwithstanding any provision of the general statutes to the contrary, no prejudgment remedy shall be available to a person in any action at law or equity (1) unless he has complied with the provisions of sections 52-278a to 52-278g, inclusive, except an action upon a commercial transaction wherein the defendant has executed a waiver as provided in section 52-278f, or (2) for the garnishment of earnings as defined in subdivision (5) of section 52-350a.

(P.A. 73-431, S. 2, 8; P.A. 90-149, S. 2.)

History: P.A. 90-149 added Subdiv. (2) prohibiting the garnishment of earnings as a prejudgment remedy.

Cited. 1 CA 188. Cited. 4 CA 510. Secs. 52-278a–52-278g cited. 14 CA 579. Cited. 28 CA 809. Cited. 32 CA 118. Cited. 33 CA 223. Cited. 34 CA 801. Cited. 46 CA 399.

Cited. 38 CS 98. Subdiv. (2): Since commissions a real estate salesperson receive are debts accruing by reason of personal service they are “earnings” under Sec. 52-350a(5) and are exempt from garnishment in a prejudgment remedy application. 50 CS 460.



Section 52-278c - Documents required. Forms. Scheduling a hearing. Service on defendant. Notice and claim form. Request for hearing by defendant.

(a) Except as provided in sections 52-278e and 52-278f, any person desiring to secure a prejudgment remedy shall attach his proposed unsigned writ, summons and complaint to the following documents:

(1) An application, directed to the Superior Court to which the action is made returnable, for the prejudgment remedy requested;

(2) An affidavit sworn to by the plaintiff or any competent affiant setting forth a statement of facts sufficient to show that there is probable cause that a judgment in the amount of the prejudgment remedy sought, or in an amount greater than the amount of the prejudgment remedy sought, taking into account any known defenses, counterclaims or set-offs, will be rendered in the matter in favor of the plaintiff;

(3) A form of order that a hearing be held before the court or a judge thereof to determine whether or not the prejudgment remedy requested should be granted and that notice of such hearing complying with subsection (e) of this section be given to the defendant;

(4) A form of summons directed to a proper officer commanding him to serve upon the defendant at least four days prior to the date of the hearing, pursuant to the law pertaining to the manner of service of civil process, the application, a true and attested copy of the writ, summons and complaint, such affidavit and the order and notice of hearing;

(b) The application, order and summons shall be substantially in the form following:

APPLICATION FOR PREJUDGMENT REMEDY

To the Superior Court for the judicial district of ....

The undersigned represents:

1. That .... is about to commence an action against .... of .... (give name and address of defendant) pursuant to the attached proposed unsigned Writ, Summons, Complaint and Affidavit.

2. That there is probable cause that a judgment in the amount of the prejudgment remedy sought, or in an amount greater than the amount of the prejudgment remedy sought, taking into account any known defenses, counterclaims or set-offs, will be rendered in the matter in favor of the applicant and that to secure the judgment the applicant seeks an order from this court directing that the following prejudgment remedy be granted to secure the sum of $ ....:

a. To attach sufficient property of the defendant to secure such sum:

b. To garnishee ...., as he is the agent, trustee, debtor of the defendant and has concealed in his possession property of the defendant and is indebted to him.

c. (Other Type of Prejudgment Remedy Requested.)

Name of Applicant

By ....

His Attorney

ORDER

The above application having been presented to the court, it is hereby ordered, that a hearing be held thereon on .... at .... a.m. and that the plaintiff give notice to the defendant in accordance with section 52-278c of the general statutes of the pendency of the application and of the time when it will be heard by causing a true and attested copy of the application, the proposed unsigned writ, summons, complaint, affidavit and of this order, together with such notice as is required under subsection (e) of section 52-278c, to be served upon the defendant by some proper officer or indifferent person on or before ...., and that due return of service be made to this court.

Dated at Hartford this .... day of ...., 20...

Clerk of the Court

SUMMONS

To a state marshal of the county of ...., or either constable of the town of ...., in said county,

Greeting:

By authority of the state of Connecticut, you are hereby commanded to serve a true and attested copy of the above application, unsigned proposed writ, summons, complaint, affidavit and order upon ...., of ...., by leaving the same in his hands or at his usual place of abode on or before .....

Hereof fail not but due service and return make.

Dated at .... this .... day of .... 20...

Commissioner of the Superior Court

(c) The clerk upon receipt of all such documents in duplicate, if he finds them to be in proper form, shall fix a date for the hearing on the application and sign the order of hearing and notice except that if the application includes a request for a temporary restraining order, the court or a judge of the court shall act on the application for the temporary restraining order, fix a date for the hearing on the prejudgment remedy and sign the order of hearing and notice. The entry fee shall be then collected and the duplicate original document shall be placed in the court file.

(d) The clerk shall deliver to the applicant’s attorney the original of the documents for service. Service having been made, the original documents shall be returned to the court with the endorsement by the officer of his actions.

(e) An application for a prejudgment remedy shall be accompanied by a notice and claim form, in such form as may be prescribed by the Office of the Chief Court Administrator, containing the following language: “YOU HAVE RIGHTS SPECIFIED IN THE CONNECTICUT GENERAL STATUTES, INCLUDING CHAPTER 903a, THAT YOU MAY WISH TO EXERCISE CONCERNING THIS APPLICATION FOR A PREJUDGMENT REMEDY. THESE RIGHTS INCLUDE THE RIGHT TO A HEARING: (1) TO OBJECT TO THE PROPOSED PREJUDGMENT REMEDY BECAUSE YOU HAVE A DEFENSE TO OR SET-OFF AGAINST THE ACTION OR A COUNTERCLAIM AGAINST THE PLAINTIFF OR BECAUSE THE AMOUNT SOUGHT IN THE APPLICATION FOR THE PREJUDGMENT REMEDY IS UNREASONABLY HIGH OR BECAUSE PAYMENT OF ANY JUDGMENT THAT MAY BE RENDERED AGAINST YOU IS COVERED BY ANY INSURANCE THAT MAY BE AVAILABLE TO YOU; (2) TO REQUEST THAT THE PLAINTIFF POST A BOND IN ACCORDANCE WITH SECTION 52-278d OF THE GENERAL STATUTES TO SECURE YOU AGAINST ANY DAMAGES THAT MAY RESULT FROM THE PREJUDGMENT REMEDY; (3) TO REQUEST THAT YOU BE ALLOWED TO SUBSTITUTE A BOND FOR THE PREJUDGMENT REMEDY SOUGHT; AND (4) TO SHOW THAT THE PROPERTY SOUGHT TO BE SUBJECTED TO THE PREJUDGMENT REMEDY IS EXEMPT FROM SUCH A PREJUDGMENT REMEDY.”

(f) The notice and claim form required under subsection (e) of this section shall contain (1) the name and address of any third person holding property of the defendant who is to be made a garnishee by process preventing the dissipation of such property and (2) a statement of the procedure set forth in subsection (g) of this section for contesting the application for a prejudgment remedy or for claiming an exemption.

(g) A defendant may request a hearing to contest the application for a prejudgment remedy, assert any exemption or make a request concerning the posting or substitution of a bond. The hearing may be requested by any proper motion or by return to the Superior Court of a signed claim form that indicates, by the checking of the appropriate box on the claim form, whether the claim is an assertion of a defense, counterclaim, set-off or exemption, an assertion that any judgment that may be rendered is adequately secured by insurance, an assertion that the amount sought in the application for the prejudgment remedy is unreasonably high, a request that the plaintiff be required to post a bond to secure the defendant against any damages that may result from the prejudgment remedy or a request that the defendant be allowed to substitute a bond for the prejudgment remedy.

(P.A. 73-431, S. 3, 8; P.A. 81-410, S. 6; P.A. 83-587, S. 64, 96; P.A. 87-589, S. 14, 87; P.A. 90-230, S. 67, 101; P.A. 93-431, S. 1, 10; P.A. 00-99, S. 111, 154.)

History: P.A. 81-410 substituted “superior court for the judicial district of” for “court”, “sufficient property of the defendant to secure such sum” for “the following described real property of the defendant located in the town of” and eliminated the description requirement; and substituted “possession property” for “hands the goods, effects and estate” and “actions” for “doings”; P.A. 83-587 made a technical amendment to Subsec. (d); P.A. 87-589 made technical changes, restoring text inadvertently omitted because of computer error; P.A. 90-230 corrected an omission; P.A. 93-431 amended Subsec. (a) by requiring in Subdiv. (2) that the affidavit set forth facts sufficient to show that there is probable cause that a judgment “in the amount of the prejudgment remedy sought, or in an amount greater than the amount of the prejudgment remedy sought, taking into account any known defenses, counterclaims or set-offs,” will be rendered in favor of the plaintiff and by providing in Subdiv. (3) that the form of order require notice of the hearing “complying with subsection (e) of this section” be given to the defendant, amended Subsec. (b) to require that the plaintiff represent in his application that there is probable cause that a judgment “in the amount of the prejudgment remedy sought, or in an amount greater than the amount of the prejudgment remedy sought, taking into account any known defenses, counterclaims or set-offs,” will be rendered in favor of the applicant and to provide that the order require the plaintiff to give notice to the defendant “in accordance with section 52-278c of the general statutes” and that “such notice as is required under subsection (e) of section 52-278c” be served upon the defendant, added Subsec. (e) requiring the application to be accompanied by a notice and claim form and specifying the language concerning the rights of the defendant contained therein, added Subsec. (f) requiring the notice and claim form to contain the name and address of any third person holding property of the defendant who is to be made a garnishee and the procedure to contest the application or claim an exemption, and added Subsec. (g) authorizing a defendant to request a hearing and specifying the manner in which a hearing may be requested, effective January 1, 1994; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (b), effective December 1, 2000; (Revisor’s note: In 2001 the references in Subsec. (b) of this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).

Cited. 1 CA 188. Cited. 4 CA 510. Cited. 14 CA 579. Secs. 52-278a–52-278g also cited. Id. Cited. 21 CA 661. Cited. 25 CA 28. Cited. 27 CA 621. Cited. 28 CA 809. Cited. 32 CA 118. Cited. 33 CA 223. Cited. 34 CA 303; Id., 801. Cited. 39 CA 149; Id., 183. Cited. 45 CA 324. Cited. 46 CA 399.

Cited. 33 CS 693. Cited. 38 CS 98.

Subsec. (a) (formerly (A)):

Subdiv. (2) (formerly (b)) cited. 193 C. 174. Subdiv. (2) cited. 203 C. 475; 213 C. 612. Plaintiff cannot base application for prejudgment remedy on action to enforce a foreign judgment until the foreign judgment is obtained. Action referred to in Subdiv. (1) must be an action that plainitff is about to bring in Connecticut upon which a Connecticut court will render judgment. Prejudgment remedy statutes do not provide authorization for issuance of prejudgment remedy to secure an action brought to enforce a potential foreign judgment. 268 C. 264.

Subdiv. (2) cited. 3 CA 404; 5 CA 90; 6 CA 180; 11 CA 420.

Subsec. (b) (formerly (B)):

Cited. 178 C. 393.



Section 52-278d - Hearing on prejudgment remedy application. Determination by the court. Service of process. Stay of order. Posting of bond by plaintiff.

(a) The defendant shall have the right to appear and be heard at the hearing. The hearing shall be limited to a determination of (1) whether or not there is probable cause that a judgment in the amount of the prejudgment remedy sought, or in an amount greater than the amount of the prejudgment remedy sought, taking into account any defenses, counterclaims or set-offs, will be rendered in the matter in favor of the plaintiff, (2) whether payment of any judgment that may be rendered against the defendant is adequately secured by insurance, (3) whether the property sought to be subjected to the prejudgment remedy is exempt from execution, and (4) if the court finds that the application for the prejudgment remedy should be granted, whether the plaintiff should be required to post a bond to secure the defendant against damages that may result from the prejudgment remedy or whether the defendant should be allowed to substitute a bond for the prejudgment remedy. If the court, upon consideration of the facts before it and taking into account any defenses, counterclaims or set-offs, claims of exemption and claims of adequate insurance, finds that the plaintiff has shown probable cause that such a judgment will be rendered in the matter in the plaintiff’s favor in the amount of the prejudgment remedy sought and finds that a prejudgment remedy securing the judgment should be granted, the prejudgment remedy applied for shall be granted as requested or as modified by the court. The court shall not grant the prejudgment remedy if the prejudgment remedy or application for such prejudgment remedy was dismissed or withdrawn pursuant to the provisions of section 52-278j.

(b) The clerk, upon the granting of the application for prejudgment remedy, shall deliver to the applicant’s attorney the proposed writ, summons and complaint for service of process. If the court does not grant the application for any reason, including the failure of the plaintiff to serve the defendant, only a summons and complaint may be issued and served. In either event, the plaintiff may alter the return date of the writ, summons and complaint or the summons and complaint, as the case may be. No additional entry fee shall be collected upon the return of such action to court unless the prejudgment remedy or application for such prejudgment remedy was dismissed or withdrawn pursuant to the provisions of section 52-278j.

(c) If an application for a prejudgment remedy is granted and the defendant moves the court for a stay, the court may, if it determines justice so requires, stay such order if the defendant posts a bond, with surety, in a sum determined by such judge to be sufficient to indemnify the adverse party for any damage which may accrue as a result of such stay.

(d) At any hearing on an application for a prejudgment remedy held pursuant to this section or upon motion of the defendant at any time after the granting of such application, the defendant may request that the plaintiff post a bond, with surety, in an amount determined by the court to be sufficient to reasonably protect the defendant’s interest in the property that is subject to the prejudgment remedy against damages that may be caused by the prejudgment remedy. If the court grants the defendant’s request, the bond shall provide that if judgment in the matter is rendered for the defendant or if the prejudgment remedy is dismissed or dissolved, the plaintiff will pay to the defendant damages directly caused by the prejudgment remedy.

(e) In determining whether to grant a request for a bond and, if granted, the amount of the bond to be set, the court shall consider the nature of the property subject to the prejudgment remedy, the methods of retention or storage of the property and the potential harm to the defendant’s interest in the property that the prejudgment remedy might cause.

(f) Notwithstanding the provisions of subsections (d) and (e) of this section, the court shall waive any bond or lower the amount of any bond ordered pursuant to subsection (e) of this section, upon request for such a waiver by an indigent plaintiff, if, after hearing and a consideration of the probability that a judgment will be rendered in the matter in favor of the plaintiff, the potential harm to the defendant’s interest in the property that the prejudgment remedy might cause, and the likelihood that the defendant will dissipate such property prior to judgment, the court finds that the plaintiff should be entitled to the protections of a prejudgment remedy.

(P.A. 73-431, S. 4, 8; P.A. 75-530, S. 32, 35; P.A. 76-21, S. 4; 76-401, S. 1, 7; P.A. 86-403, S. 85, 132; P.A. 93-431, S. 2, 10.)

History: P.A. 75-530 deleted provision allowing plaintiff reimbursement for entry fee if he does not serve the writ, summons and complaint upon his request; P.A. 76-21 qualified provision prohibiting collection of additional entry fee upon return of action to court by adding “unless the prejudgment remedy or application for such prejudgment remedy was dismissed or withdrawn pursuant to the provisions of section 52-278j”; P.A. 76-401 divided section into Subsecs., added language of P.A. 76-21 amendment to provision re grant of requested or modified prejudgment remedy applied for in Subsec. (a), clarified provisions re clerk’s delivery of writ summons and complaint and re service of summons and complaint where court fails to grant the application and added Subsec. (c) re stay of order; P.A. 86-403 made technical change in Subsec. (a); P.A. 93-431 amended Subsec. (a)(1) to replace the issue of “whether or not there is probable cause to sustain the validity of the plaintiff’s claim” with “whether or not there is probable cause that a judgment in the amount of the prejudgment remedy sought, or in an amount greater than the prejudgment remedy sought, taking into account any defenses, counterclaims or set-offs, will be rendered in the matter in favor of the plaintiff” and added Subsecs. (a)(2) to (4), inclusive, re whether the judgment is secured by insurance, whether the property is exempt from execution and whether the plaintiff should be required to post a bond or the defendant should be allowed to substitute a bond, and to require the court to take into account “any defenses, counterclaims or set-offs, claims of exemption and claims of adequate insurance”, and provide that the court shall grant the prejudgment remedy if it finds the plaintiff has shown probable cause “that such a judgment will be rendered in the matter in the plaintiff’s favor in the amount of the prejudgment remedy sought” rather than probable cause “to sustain the validity of his claim” and finds “that a prejudgment remedy securing the judgment should be granted”, amended Subsec. (c) to replace “If a prejudgment remedy is issued” with “If an application for a prejudgment remedy is granted”, added Subsec. (d) authorizing a defendant to request the plaintiff to post a bond and specifying the provisions of such a bond, added Subsec. (e) specifying the factors a court shall consider in determining to grant a request for a bond and in setting the amount of such a bond, and added Subsec. (f) requiring the court to waive or lower a bond when requested by an indigent plaintiff and upon finding that the plaintiff should be entitled to the protections of the prejudgment remedy, effective January 1, 1994.

Cited. 1 CA 93; Id., 519. Cited. 4 CA 510. Secs. 52-278a–52-278g cited. 14 CA 579. Cited. 21 CA 661. Cited. 26 CA 804. Cited. 28 CA 809. Cited. 32 CA 118. Cited. 34 CA 216. Cited. 39 CA 183. Cited. 46 CA 399. Prejudgment remedy ordered by court is improper where court made no finding of probable damages. 68 CA 685.

Quantum of proof needed for prejudgment remedy less than that required to sustain final judgment. 30 CS 337. Cited. 38 CS 98.

Subsec. (a):

Cited. 189 C. 333. The hearing in probable cause is not contemplated to be a full scale trial on the merits of the plaintiff’s claim. 193 C. 174. Cited. 196 C. 359. Cited. 213 C. 612. Cited. 224 C. 483. “Or as modified by the court” encompasses the power to require whatever security is constitutionally necessary. 226 C. 773. Cited. Id., 812.

Cited. 1 CA 188. Cited. 3 CA 404. Cited. 5 CA 90. Cited. 6 CA 180. Cited. 11 CA 420. Cited. 25 CA 16. Cited. 31 CA 652. Cited. 34 CA 22; Id., 303; Id., 801. Cited. 41 CA 750. Failure to provide hearing for either party to present evidence concerning application for a prejudgment remedy found to be a procedural flaw requiring remand. 56 CA 114. Court may allow plaintiff to orally amend application and may entertain such amended application at the prejudgment remedy hearing. 68 CA 685. Court must consider potential counterclaims during a hearing on application for prejudgment remedy, even when the counterclaims have not been filed. Id. Phrase “in the matter” not restricted to lawsuits pending in Connecticut courts. Prejudgment remedy statutes intended to apply either before or after a lawsuit is filed to secure property of defendant in Connecticut should plaintiff obtain judgment in any court. Out of state judgment may be registered in Connecticut as foreign judgment to be given same effect as judgment of a court of this state. 73 CA 267. Statute clearly and unambiguously does not preclude court from granting prejudgment remedy order that authorizes attachment for amount less than amount sought in application for prejudgment remedy and does not require court, before issuing such order for a lesser amount, to determine that there exists probable cause that a judgment in at least amount sought in the application for prejudgment remedy will be rendered in the matter in favor of plaintiff utility company. 89 CA 164. To justify issuance of a prejudgment remedy, probable cause must be established both as to the merits of the cause of action and as to the amount of the requested attachment. 112 CA 315. Court unreasonably found adequate showing of insurance coverage when only the policy declaration page was admitted, defendant acknowledged insurer’s reservation of rights re defense and coverage, and neither the policy nor the reservation letter was placed in evidence. 116 CA 685.

Subsec. (b):

Cited. 33 CA 223. Cited. 34 CA 801.

Subsec. (c):

Cited. 42 CS 460.



Section 52-278e - Allowance of prejudgment remedy without hearing. Notice to defendant. Claim form. Subsequent hearing and order. Attachment of real property of municipal officers.

(a) The court or a judge of the court may allow the prejudgment remedy to be issued by an attorney without hearing as provided in sections 52-278c and 52-278d upon the filing of an affidavit sworn to by the plaintiff or any competent affiant setting forth a statement of facts sufficient to show that there is probable cause that a judgment in the amount of the prejudgment remedy sought, or in an amount greater than the amount of the prejudgment remedy sought, taking into account any known defenses, counterclaims or set-offs, will be rendered in the matter in favor of the plaintiff and that there is reasonable likelihood that the defendant (1) has hidden or will hide himself so that process cannot be served on him or (2) is about to remove himself or his property from this state or (3) is about to fraudulently dispose of or has fraudulently disposed of any of his property with intent to hinder, delay or defraud his creditors or (4) has fraudulently hidden or withheld money, property or effects which should be liable to the satisfaction of his debts.

(b) If a prejudgment remedy is issued pursuant to this section, the plaintiff shall include in the process served on the defendant a notice and claim form, in such form as may be prescribed by the Office of the Chief Court Administrator, containing the following language: YOU HAVE RIGHTS SPECIFIED IN THE CONNECTICUT GENERAL STATUTES, INCLUDING CHAPTER 903a, WHICH YOU MAY WISH TO EXERCISE CONCERNING THIS PREJUDGMENT REMEDY. THESE RIGHTS INCLUDE THE RIGHT TO A HEARING (1) TO OBJECT TO THE PREJUDGMENT REMEDY BECAUSE YOU HAVE A DEFENSE TO OR SET-OFF AGAINST THE ACTION OR A COUNTERCLAIM AGAINST THE PLAINTIFF OR BECAUSE THE AMOUNT OF THE PREJUDGMENT REMEDY ALLOWED BY THE COURT IS UNREASONABLY HIGH OR BECAUSE PAYMENT OF ANY JUDGMENT THAT MAY BE RENDERED AGAINST YOU IS ADEQUATELY SECURED BY ANY INSURANCE THAT YOU MAY HAVE; (2) TO REQUEST THAT THE PLAINTIFF POST A BOND IN ACCORDANCE WITH SECTION 52-278d OF THE GENERAL STATUTES TO SECURE YOU AGAINST ANY DAMAGES THAT MAY RESULT FROM THE PREJUDGMENT REMEDY; (3) TO REQUEST THAT THE PREJUDGMENT REMEDY BE DISSOLVED OR MODIFIED OR THAT YOU BE ALLOWED TO SUBSTITUTE A BOND FOR THE PREJUDGMENT REMEDY; AND (4) TO SHOW THAT ANY PROPERTY SUBJECT TO THE PREJUDGMENT REMEDY IS EXEMPT FROM SUCH A PREJUDGMENT REMEDY.

(c) The notice and claim form required by subsection (b) of this section shall contain (1) the name and address of any third person holding property of the defendant who is subject to garnishee process preventing the dissipation of such property, and (2) a statement of the procedure set out in subsection (d) of this section for requesting a hearing to move to dissolve or modify the prejudgment remedy.

(d) A defendant may move to dissolve or modify a prejudgment remedy allowed pursuant to this section by any proper motion or by return to the Superior Court of a signed claim form that indicates, by the checking of a box on the claim form, whether the claim is an assertion of a defense, counterclaim, set-off or exemption, an assertion that any judgment that may be rendered is adequately secured by insurance, an assertion that the amount of the prejudgment remedy is unreasonably high, a request that the plaintiff be required to post a bond to secure the defendant against any damages that may result from the prejudgment remedy, or a request that the defendant be allowed to substitute a bond for the prejudgment remedy.

(e) The court shall proceed to hold a hearing and determine any motion made under subsection (d) of this section not later than seven business days after its filing. If the court determines at such hearing requested by the defendant that there is probable cause that judgment will be rendered in the matter in favor of the plaintiff and, if the plaintiff has relied on a ground set forth in subsection (a) of this section, that there is probable cause to believe such ground exists, the prejudgment remedy granted shall remain in effect. If the court determines there is no probable cause to believe that a judgment will be rendered in the matter in favor of the plaintiff or, if a ground set forth in subsection (a) of this section was relied on, to believe such ground exists, the prejudgment remedy shall be dissolved. An order shall be issued by the court setting forth the action it has taken.

(f) No prejudgment remedy for the attachment of real property of a municipal officer may be granted pursuant to this section in any civil action against such officer for an act or omission, not malicious, wanton, wilful or ultra vires, on the part of such officer while acting in the discharge of his duties where such officer would be protected and held harmless from financial loss and expense under the provisions of section 7-101a.

(P.A. 73-431, S. 5, 8; P.A. 76-401, S. 2, 7; P.A. 85-394; P.A. 90-149, S. 3; P.A. 91-315, S. 1, 5; P.A. 93-431, S. 3, 10.)

History: P.A. 76-401 allowed issuance of prejudgment remedy without hearing if there is “probable cause to sustain the validity of the plaintiff’s claim”, also requiring as possible conditions that remedy requested “is for an attachment of real property” and that defendant “is not otherwise subject to jurisdiction over his person by the court”; P.A. 85-394 made previous provisions Subsecs. (a) and (c) and added Subsec. (b) requiring the plaintiff to provide notice to the defendant of the existence of certain statutory rights which the defendant may wish to exercise concerning the prejudgment remedy; P.A. 90-149 added Subsec. (d) restricting the prejudgment attachment of real property of a municipal officer; P.A. 91-315 amended Subsec. (a) to replace “upon verification by oath of the plaintiff or of some competent affiant that there is probable cause” with “upon the filing of an affidavit sworn to by the plaintiff or any competent affiant setting forth a statement of fact sufficient to show that there is probable cause” and amended Subsec. (c) to require the court to hold a hearing and determine the motion “not later than seven business days after its filing” rather than “expeditiously” and to provide that the criterion for deciding whether the prejudgment remedy should remain in effect or be dissolved when the plaintiff has relied on a ground set forth in Subsec. (a)(2) is whether there is probable cause to believe such ground exists; P.A. 93-431 amended Subsec. (a) to require that the affidavit contain facts sufficient to show that there is probable cause “that a judgment in the amount of the prejudgment remedy sought, or in an amount greater than the amount of the prejudgment remedy sought, taking into account any known defenses, counterclaims or set-offs, will be rendered in the matter in favor of the plaintiff” rather than probable cause “to sustain the validity of the plaintiff’s claim”, and delete the provisions allowing issuance of the prejudgment remedy without a hearing when the prejudgment remedy requested is for “an attachment of real property” or when there is reasonable likelihood that the defendant “neither resides in nor maintains an office or place of business in this state and is not otherwise subject to jurisdiction over his person by the court” or “has stated he is insolvent or has stated he is unable to pay his debts as they mature”, amended Subsec. (b) to replace “If a prejudgment remedy is granted” with “If a prejudgment remedy is issued” and substantially revise the language contained in the notice advising the defendant of his rights including changing the basis on which the defendant may object to the prejudgment remedy and adding the right to request the plaintiff to post a bond, inserted a new Subsec. (c) re contents of the notice and claim form, designated the provisions of former Subsec. (c) re a motion to dissolve or modify as Subsec. (d) and amended said Subsec. to specify the manner in which a defendant may move to dissolve or modify a prejudgment remedy, designated the provisions of former Subsec. (c) re a court hearing as Subsec. (e) and amended said Subsec. to provide that the standard at such hearing shall be probable cause that judgment will be rendered in the matter in favor of the plaintiff rather than probable cause to sustain the validity of the plaintiff’s claim, and relettered former Subsec. (d) as Subsec. (f), effective January 1, 1994.

The affidavit need not stand alone in determining probable cause; it is the hearing that decides the issue. 1 CA 188. Cited. Id., 349. Cited. 2 CA 388; Id., 404. Cited. 4 CA 330. Cited. 5 CA 90. Cited. 6 CA 7. Cited. 11 CA 289. Secs. 52-278a–52-278g cited. 14 CA 579. Cited. 16 CA 700. Cited. 19 CA 85; Id., 256. Cited. 20 CA 139. Cited. 21 CA 661. Cited. 28 CA 809. Cited. 29 CA 48. Cited. 32 CA 118. Cited. 39 CA 183. Cited. 46 CA 399.

Cited. 35 CS 24. Cited. 38 CS 98. Cited. 39 CS 88.

Subsec. (a):

Subdiv. (1): Since statute requires a factual showing that probable cause exists to sustain the validity of plaintiff’s claim, it comports with constitutional requirements. 180 C. 501. Subdiv. (2) cited. Id. Cited. 218 C. 281. Personal knowledge is touchstone of competence of affiant, and determining personal knowledge requires close examination of averments in affidavit. 296 C. 556.

Cited. 10 CA 618. Cited. 21 CA 191. Cited. 26 CA 251.

Cited. 42 CS 241.

Subsec. (c):

Cited. 10 CA 618. Cited. 21 CA 191. Cited. 24 CA 169.

Subsec. (e):

When affidavit insufficient to establish probable cause, plaintiff may introduce additional evidence to buttress the initial affidavit at the probable cause hearing, but in absence of an affidavit, plaintiff not entitled to provide support for initial application at probable cause hearing. 296 C. 556.



Section 52-278f - Issuance of prejudgment remedy when defendant in commercial transaction has waived notice and hearing.

In an action upon a commercial transaction, as defined in section 52-278a, wherein the defendant has waived his right to a notice and hearing under sections 52-278a to 52-278g, inclusive, the attorney for the plaintiff shall issue the writ for a prejudgment remedy without securing a court order provided that (1) the complaint shall set forth a copy of the waiver; (2) the plaintiff shall file an affidavit sworn to by the plaintiff or any competent affiant setting forth a statement of facts sufficient to show that there is probable cause that a judgment in the amount of the prejudgment remedy sought, or in an amount greater than the amount of the prejudgment remedy sought, taking into account any known defenses, counterclaims or set-offs, will be rendered in the matter in favor of the plaintiff; and (3) the plaintiff shall include in the process served on the defendant a notice satisfying the requirements of subsections (b) and (c) of section 52-278e.

(P.A. 73-431, S. 6, 8; P.A. 91-315, S. 2, 5; P.A. 93-431, S. 4, 10.)

History: P.A. 91-315 added Subdiv. (2) requiring the plaintiff to file an affidavit setting forth facts showing there is probable cause to sustain his claim and Subdiv. (3) requiring the plaintiff to provide a notice to the defendant satisfying the requirements of Sec. 52-278e(b); P.A. 93-431 amended Subdiv. (2) to require the affidavit to contain facts sufficient to show that there is probable cause “that a judgment in the amount of the prejudgment remedy sought, or in an amount greater than the amount of the prejudgment remedy sought, taking into account any known defenses, counterclaims or set-offs, will be rendered in the matter in favor of the plaintiff” rather than that there is probable cause “to sustain the validity of the plaintiff’s claim” and amended Subdiv. (3) to add reference to Sec. 52-278e(c), effective January 1, 1994.

Secs. 52-278a–52-278g cited. 14 CA 579. Cited. 28 CA 809. Cited. 29 CA 48. Cited. 32 CA 118. Cited. 42 CA 763. Cited. 46 CA 399.

Cited. 38 CS 98.



Section 52-278g - Motion to preserve existing prejudgment remedies.

A plaintiff who has secured a prejudgment remedy prior to May 30, 1973, may make a motion to the court in which such action is pending for a hearing as set forth in section 52-278d with notice thereof to the defendant or his attorney. If the court, upon consideration of the facts before it, finds that the plaintiff has shown probable cause to sustain the validity of his claim, such prejudgment remedy secured shall be effective from the date of such hearing and an order to that effect shall be issued by the court. Any such prejudgment remedy which is not perfected on or before October 1, 1977, shall be void and of no effect.

(P.A. 73-431, S. 7, 8; P.A. 77-156, S. 1, 2.)

History: P.A. 77-156 added provision specifying that prejudgment remedies not perfected on or before October 1, 1977, are “void and of no effect”.

Cited. 6 CA 591. Cited. 14 CA 579. Cited. 28 CA 809. Cited. 32 CA 118.

Notice sufficient to satisfy due process requirements involved in a prejudgment attachment is provided for in section 52-278g. 32 CS 13. Cited. 38 CS 98.



Section 52-278h - Application for prejudgment remedy filed by the plaintiff.

The provisions of this chapter shall apply to any application for prejudgment remedy filed by the plaintiff at any time after the institution of the action, and the forms and procedures provided therein shall be adapted accordingly.

(P.A. 75-459, S. 2, 3.)

Cited. 2 CA 388. Cited. 28 CA 809. Cited. 32 CA 118. Cited. 34 CA 22; Id., 801. This section and Sec. 52-278m control where the present action has already been instituted. 54 CA 394. Requirements of section were fulfilled where service of original action and service of subsequent application for prejudgment remedy were valid and the application came after valid service of the original complaint. 80 CA 111.

Application for prejudgment remedy “at any time after” institution of action intended by legislature to be a broad expansion of time in which remedy could be used. 35 CS 49. Cited. 38 CS 98.



Section 52-278i - (Formerly Sec. 52-282). Order for prejudgment remedy on set-off or counterclaim.

Any defendant in any civil action, upon filing a set-off or counterclaim containing a claim for money damages, may, at any time during the pendency of such action, apply in writing to the court before which such action is pending, or, when such court is not in session, to any judge thereof, for an order for a prejudgment remedy against the estate of the party or parties against whom such claim has been made. Such application shall be substantially in the form provided by subsection (b) of section 52-278c, adapted accordingly. A hearing on such motion shall be held in accordance with the provisions of section 52-278d, adapted accordingly, and if the court, upon consideration of the facts before it, finds that the defendant has shown probable cause to believe that judgment will be rendered in the matter in favor of the defendant, then the prejudgment remedy applied for shall be granted as requested or as modified by the court and the court shall issue such an order, directed to any proper officer, stating the amount and estate to be attached and the time of return, which order shall be served and returned in the same manner as an original writ of attachment, and when returned shall become a part of the files and records in the action. The estate attached shall be held to respond to the final judgment in the same manner as if it had been attached in an action originally brought for the recovery of the amount claimed in such set-off or counterclaim. The provisions of section 52-278e, except subdivision (1) of subsection (a) thereof, and sections 52-278f and 52-278g, adapted accordingly, shall apply to any application for a prejudgment remedy sought under this section.

(1949 Rev., S. 8070; 1959, P.A. 28, S. 180; P.A. 75-459, S. 1, 3; P.A. 82-472, S. 139, 183; P.A. 86-403, S. 102, 132; P.A. 93-431, S. 5, 10.)

History: 1959 act removed provisions granting justices of the peace same powers as those of court or judge under section; P.A. 75-459 applied provisions to prejudgment remedies rather than to attachments of property, adding provisions re form of application, hearing procedure and re applicability of Secs. 52-278e to 52-278g; Sec. 52-282 transferred to Sec. 52-278i in 1977; P.A. 82-472 made technical changes to internal section references; P.A. 86-403 made technical change; P.A. 93-431 provided that the prejudgment remedy shall be granted if the court finds the defendant has shown probable cause “to believe that judgment will be rendered in the matter in favor of the defendant” rather than “to sustain the validity of his claim” and made technical changes, effective January 1, 1994.

Cited. 38 CS 98.



Section 52-278j - Dismissal or withdrawal of prejudgment remedy.

(a) If an application for a prejudgment remedy is granted but the plaintiff, within thirty days thereof, does not serve and return to court the writ, summons and complaint for which the prejudgment remedy was allowed, the court shall dismiss the prejudgment remedy.

(b) If an application for a prejudgment remedy is denied and the plaintiff, within thirty days thereof, does not serve and return to court the writ of summons and complaint for which the prejudgment remedy was requested, or if a date for a hearing upon a prejudgment remedy is scheduled by the clerk and such hearing is not commenced within thirty days thereof, except as provided in section 52-278e, the court shall order the application to be considered as having been withdrawn.

(c) An application for a prejudgment remedy or a prejudgment remedy which is granted but not served may be withdrawn in the same manner as a civil cause of action.

(P.A. 76-21, S. 1–3; P.A. 78-36; P.A. 91-315, S. 3, 5.)

History: P.A. 78-36 allowed application to be considered as withdrawn if hearing date is scheduled and hearing is not commenced within 90 days of that date in Subsec. (b); P.A. 91-315 amended Subsecs. (a) and (b) to reduce the time period from 90 days to 30 days and to make the dismissal by the court in Subsec. (a) and the court’s action in ordering the withdrawal of the application in Subsec. (b) mandatory rather than discretionary.

Cited. 34 CA 303.

Cited. 38 CS 98.



Section 52-278k - Modification of prejudgment remedy.

The court may, upon any application for prejudgment remedy under section 52-278c, 52-278e, 52-278h or 52-278i, modify the prejudgment remedy requested as may be warranted by the circumstances. The court may, upon motion and after hearing, at any time modify or vacate any prejudgment remedy granted or issued under this chapter upon the presentation of evidence which would have justified such court in modifying or denying such prejudgment remedy under the standards applicable at an initial hearing.

(P.A. 76-401, S. 3, 7; P.A. 91-315, S. 4, 5.)

History: P.A. 91-315 authorized the court to modify or vacate any prejudgment remedy “issued under this chapter” using “the standards applicable” at an initial hearing, and made technical changes.

Cited. 2 CA 388. Cited. 11 CA 289. Cited. 16 CA 700. Cited. 39 CA 149.

Cited. 38 CS 98.



Section 52-278l - Appeal.

(a) An order (1) granting or denying a prejudgment remedy following a hearing under section 52-278d or (2) granting or denying a motion to dissolve or modify a prejudgment remedy under section 52-278e or (3) granting or denying a motion to preserve an existing prejudgment remedy under section 52-278g shall be deemed a final judgment for purposes of appeal.

(b) No such appeal shall be taken except within seven days of the rendering of the order from which the appeal is to be taken.

(c) No such order shall be stayed by the taking of an appeal except upon the order of the judge who made such order, and any such stay shall be granted only if the party taking the appeal posts a bond, with surety, in a sum determined by such judge to be sufficient to indemnify the adverse party for any damages which may accrue as a result of such stay.

(d) If a motion to discharge such prejudgment remedy is brought by the defendant, the property affected by such remedy may be restored to the use of the defendant, if the defendant posts a bond with surety in an amount determined by such judge to be sufficient to indemnify the plaintiff for any damages which may accrue by the defendant’s continued use of such property, until such time as such motion is decided.

(P.A. 76-401, S. 4, 7.)

Cited. 1 CA 519; 10 CA 144; 11 CA 289; 21 CA 661. Does not apply to appeal of a temporary injunction. 25 CA 28. Cited 29 CA 48; 34 CA 303; 36 CA 469; 41 CA 737; 45 CA 324.

Cited. 38 CS 98.

Subsec. (a):

Cited. 184 C. 85. Subdiv. (1) cited. 218 C. 162.

Cited. 2 CA 388. Subpara. (2) cited. 6 CA 622. Cited. 39 CA 149.

Subsec. (b):

Cited. 186 C. 329; 235 C. 650.

Cited. 1 CA 188. Appeal that was filed nine months after order for a prejudgment remedy was granted is untimely. 53 CA 425.

Subsec. (c):

Cited. 6 CA 622; 28 CA 809.



Section 52-278m - When personal service not required.

Whenever a prejudgment remedy is sought under the provisions of sections 52-278h or 52-278i against a party who has previously filed a general appearance in such action, personal service of any application or order upon such party shall not be required, unless ordered by the court, but any such application or order may be served in the same manner as any motion in such action.

(P.A. 76-401, S. 5, 7.)

This section and Sec. 52-278h control where the present action has already been instituted. 54 CA 394.

Cited. 38 CS 98.



Section 52-278n - Motion to disclose property. Order for disclosure. Substitution of surety.

(a) The court may, on motion of a party, order an appearing defendant to disclose property in which he has an interest or debts owing to him sufficient to satisfy a prejudgment remedy. The existence, location and extent of the defendant’s interest in such property or debts shall be subject to disclosure. The form and terms of disclosure shall be determined by the court.

(b) A motion to disclose pursuant to this section may be made by attaching it to the application for a prejudgment remedy or may be made at any time after the filing of the application.

(c) The court may order disclosure at any time prior to final judgment after it has determined that the party filing the motion for disclosure has, pursuant to section 52-278d, 52-278e or 52-278i, probable cause sufficient for the granting of a prejudgment remedy.

(d) A defendant, in lieu of disclosing assets pursuant to subsection (a) of this section, may move the court for substitution either of a bond with surety substantially in compliance with sections 52-307 and 52-308, or of other sufficient security.

(e) Rules of court shall be enacted to carry out the foregoing provisions and may provide for reasonable sanctions to enforce orders issued pursuant to this section.

(P.A. 81-410, S. 1; P.A. 86-403, S. 86, 132; P.A. 93-431, S. 6, 10.)

History: P.A. 86-403 made technical change in Subsec. (c); P.A. 93-431 amended Subsec. (c) to replace “issuance of a prejudgment remedy” with “granting of a prejudgment remedy”, effective January 1, 1994.

Cited. 19 CA 256. Cited. 29 CA 48.

Cited. 38 CS 98.






Chapter 904 - Attachments

Section 52-279 - When attachments may be granted.

Attachments may be granted upon all complaints containing a money demand against the estate of the defendant, both real and personal. No attachment shall be made in any action for slander, libel or invasion of privacy except upon order of the court to which the writ is made returnable. No attachment shall be made against the real or personal property of any municipal official in any action against the municipality or its officials acting within the scope of their authority except upon order of the court to which the writ is returnable. No attachment shall be made against the real or personal property of a member of the state or any municipal police force in an action involving his conduct as a policeman except (1) when such policeman has been dismissed from the police force of which he was a member at the time of the incident which gave rise to the action, or (2) upon order of the court to which the writ is returnable. No attachment shall be made against the real or personal property of any member, teacher or employee, as defined in section 10-235, of any board of education, the Board of Regents for Higher Education or governing board of any state institution of higher education, in any action against any board or commission as defined in said section or against any such member, teacher or employee involving his conduct as such member, teacher or employee, or against any member of any other appointed or elected municipal board or commission in any action against such board or commission or against such member involving his conduct as such member, except upon order of the court to which the writ is returnable. No attachment shall be made against the real or personal property of any Connecticut canine control officer or regional Connecticut canine control officer, appointed under the provisions of section 22-328, in any action against any such officer involving his conduct as such officer except upon order of the court to which the writ is returnable.

(1949 Rev., S. 8022; 1951, S. 3192d; 1959, P.A. 172; 1967, P.A. 275, S. 2; 679; 837; 1969, P.A. 505; 1972, P.A. 4; 201, S. 2; P.A. 73-495; P.A. 77-573, S. 24, 30; P.A. 81-410, S. 7; P.A. 82-218, S. 37, 49; P.A. 84-241, S. 2, 5; P.A. 11-48, S. 285.)

History: 1959 act added provision re attachment of municipal officials’ personal property in actions against municipality or its officials acting within scope of their authority; 1967 acts provided no attachment can be made in libel or invasion of privacy actions, included real property in provision re attachment of municipal officials’ property, added provision governing attachment of property of state or municipal police force member and removed provision prohibiting attachment in any action for alienation of affections except upon court order; 1969 act added provision re attachment of property of member, teacher or employee of a board of education; 1972 acts extended 1969 provision to cover members of any other municipal board or commission, the commission for higher education and governing boards of state institutions of higher education; P.A. 73-495 added provision re attachments against property of canine control officers; P.A. 77-573 replaced commission for higher education with board of higher education; P.A. 81-410 eliminated provision re body attachment and execution; P.A. 82-218 replaced board of higher education with board of governors pursuant to reorganization of higher education system, effective March 1, 1983; P.A. 84-241 added “of higher education” to board of governors’ title; pursuant to P.A. 11-48, “Board of Governors of Higher Education” was changed editorially by the Revisors to “Board of Regents for Higher Education”, effective July 1, 2011.

Cited. 28 CA 809. Cited. 32 CA 118.

Cited. 12 CS 106. Cited. 16 CS 95. Where body attachment is made, defendant cannot remain silent and later claim that officer failed to find property open to attachment. Id., 242. No distinction is to be drawn between slander and slander of title. 23 CS 282. Attachment invalid under complaint containing several causes of action, when. 29 CS 324. Distinguished from section 52-369. 35 CS 130. Cited. 36 CS 47.



Section 52-280 - Service of writ of attachment.

A writ of attachment shall be served by attaching the estate of the defendant, personal or real, or both. The officer serving the process shall leave with the person whose estate was attached, or at his usual place of abode, if within the state, a true and attested copy of the process and of the accompanying complaint, and of his return thereon, describing any estate attached.

(1949 Rev., S. 8023; P.A. 81-410, S. 8.)

History: P.A. 81-410 eliminated provision re service of body attachment.

Cited. 6 CA 622.

Invalidity in the process of attachment does not make the entire action abatable. 11 CS 261. Cited. 16 CS 95; Id., 241. See note to section 52-279.



Section 52-281 - Order for attachment on plaintiff’s application during pendency of action.

Section 52-281 is repealed.

(1949 Rev., S. 8069; 1959, P.A. 28, S. 179; P.A. 76-401, S. 6, 7.)



Section 52-283 - Certain attachments effective without removal of property.

Attachments of machinery, engines or implements, situated and used in any manufacturing or mechanical establishment, or of hay or unthreshed grain deposited in any building, or of any crop deposited in any building, or of brick in kilns, or of wood, sawed lumber, railroad ties or logs when gathered together in piles, which cannot, in the opinion of the officer levying upon the same, be moved without manifest injury, shall be effectual to hold the same without any removal thereof; provided the service of such attachment shall be completed and a copy of the process and of the accompanying complaint, with the officer’s return endorsed thereon, particularly describing the property attached, shall be filed in the office of the town clerk of the town in which such property is situated and the office of the Secretary of the State, on a form provided by said Secretary of the State, within forty-eight hours after such attachment has been made; and when the levy has been upon any such hay, unthreshed grain, crops or brick, the officer shall also post a notice of his attachment on the outer door, or other conspicuous place, of the building in which such property is situated. Fees for the filing of such notice and procedures for such filing shall be established by the Secretary of the State.

(1949 Rev., S. 8028; March, 1958, P.A. 27, S. 68; 1971, P.A. 257, S. 1; P.A. 82-472, S. 164, 183.)

History: 1971 act required that copy of process be filed in office of secretary of the state, changed filing deadline from 24 to 48 hours after attachment made and added provision authorizing secretary of the state to establish fees and procedures for filing; P.A. 82-472 made a technical change.

See Sec. 53-130 re concealment or distribution of attached property.

Cited. 3 CS 413. Cited. 4 CS 492. Cited. 11 CS 262. Exception to requirement that attached property be held in custody, discussed. 16 CS 95. Cited. 42 CS 206.



Section 52-283a - Discharge of attachment.

Each person who has filed a notice of attachment as provided under section 52-283 shall, after receiving satisfaction of his claim or after the rendition of a final judgment against him showing that nothing is due thereon, within ten days after being requested in writing to do so by any person interested in having the attachment removed, sign and lodge, in the office of the Secretary of the State, a certificate, on a form provided by the Secretary of the State, that such attachment is removed, which, when recorded shall discharge such attachment. If he fails to comply with such request, he shall pay to the party aggrieved such sum, not exceeding half the amount claimed by his lien, as the court having cognizance of the action brought therefor may determine. Fees for the filing of such certificates and procedures for such filing shall be established by the Secretary of the State.

(1971, P.A. 257, S. 2.)



Section 52-284 - Attachment against nonresident.

When the defendant is not a resident or inhabitant of this state and has estate within the same which has been attached, a copy of the process and complaint, with a return describing the estate attached, shall be left by the officer with the agent or attorney of the defendant in this state if known; and when land is attached, a like copy shall be left in the office of the town clerk of the town where the land lies. In addition, the court to which such action is returnable, or any judge, clerk or assistant clerk thereof shall make such order of notice to the defendant as is deemed reasonable to apprise him of the institution or pendency of such complaint and attachment. Such notice, having been given and proved, shall be deemed sufficient service of process in such action, and such attachment shall thereupon become effective against such estate and the defendant in such action.

(1949 Rev., S. 8024; 1953, S. 3193d; 1967, P.A. 514.)

History: 1967 act deleted provision for service on person in charge of property where defendant has no agent or attorney and substituted provision requiring court, judge, clerk or assistant clerk to make order of notice to defendant as “deemed reasonable to apprise him of the institution or pendency of such complaint and attachment”.

Cited. 6 CA 591. Under section, claimant is not time-barred until he knows, or should have known, the identity of the negligent person who caused his injury to occur. 75 CA 560.

Statute being one in derogation of the common law, it is to be strictly interpreted and construed. Waiver of defendant of the formality of process does not validate the attachment. 3 CS 407. Cited. 6 CS 114; 9 CS 521. Although an action for a legal separation is in personam, if the accompanying constructive attachment of property in the court’s jurisdiction is properly made at the outset of the action, the action becomes quasi in rem and personal service of process need not be made. 26 CS 284, 290. Where the service of process was made on the plaintiff who initiated the attachment because she was “in charge or possession” of the property involved, the defendant claimed the general assembly did not intend such service to be valid because the person served was not responsible to the defendant. Although such a service might be considered improper on other grounds, under the statute there is nothing to show that the general assembly intended anything other than what the statute provides for. Id., 289. No quasi in rem jurisdiction is obtained over nonresident unless this statute is strictly complied with and, absent an order of notice by court and service on defendant’s attorney in this state, jurisdiction was not obtained. 28 CS 233.



Section 52-285 - Attachment of real estate.

Real estate shall be attached by the officer by leaving in the office of the town clerk of the town in which it is situated a certificate that he has made such attachment, which shall be endorsed by the town clerk with a note of the precise time of its reception and recorded at length in the land records of such town; and such attachment, if completed as hereinafter provided, shall be considered as made when such certificate has been so lodged. The certificate shall be signed by such officer, shall describe the land attached with reasonable certainty and shall specify the parties to the suit, the authority issuing the writ, the court to which the process is returnable and the amount of damages claimed; and, unless the service is so completed, such estate shall not be held against any other creditor or bona fide purchaser. No such certificate left in the town clerk’s office for record shall have the effect of the notice of action pending provided for in section 52-325.

(1949 Rev., S. 8025; 1955, S. 3194d; 1967, P.A. 469.)

History: 1967 act eliminated leaving copy of process with town clerk and required recording of certificate of attachment rather than keeping it on file.

Cited. 28 CA 809. Cited. 30 CA 52. Cited. 46 CA 399. Incorrect identification of court does not make certificate of attachment defective. 50 CA 671.

Effect of failure of officer in his return to the town clerk to set forth how and when he served the process on the defendant. 17 CS 439. Although an action for a legal separation is in personam, if the accompanying constructive attachment of property in the court’s jurisdiction is properly made at the outset of the action, the action becomes quasi in rem and personal service of process need not be made. 26 CS 284.



Section 52-286 - Attachment of leasehold interests.

Leasehold interests in real estate, oyster lots or beds, franchises issuing out of real estate, and any interest in buildings owned by one person on the land of another, may be attached in the same manner as real estate.

(1949 Rev., S. 8027.)



Section 52-287 - Attachment of fixtures of telegraph, telephone or electric companies.

The fixtures of every telegraph, telephone or electric light or power company, or association engaged in distributing electricity by wires or similar conductors, including its wires, posts, crossbars, lamps, switchboards, piers and abutments, may be attached in the same manner and with the same legal effect as real estate in civil actions, by the officer lodging in the office of the Secretary of the State a certificate that he has made such attachment, which shall be endorsed by said secretary with a note of the precise time of its reception, and kept on file, open to public inspection, in said office. Such attachment, if completed as hereinafter provided, shall be considered as made when such certificate is so lodged. The certificate shall be signed by such officer, shall describe the termini of the line or lines and the location of the switchboards attached, with reasonable certainty, and shall specify the parties to the suit, the court to which the process is returnable and the amount of damages claimed; and such officer shall, within four days thereafter, leave in the office of said secretary a certified copy of the process under which the attachment was made, with an endorsement of his doings thereon; and unless the service is so completed, the property shall not be held against any other creditor or bona fide purchaser.

(1949 Rev., S. 8029.)

See Sec. 52-380b re judgment liens on certain public utility property.



Section 52-288 - Attachment of railroad cars and motor vehicles.

Section 52-288 is repealed.

(1949 Rev., S. 8030; 1967, P.A. 879; 1969, P.A. 281; P.A. 76-401, S. 6, 7.)



Section 52-289 - Attachment of corporate rights or shares.

Rights or shares in the stock of any corporation, together with the dividends and profits due and growing due thereon, may be attached and taken on execution. Such attachment shall be made by leaving a true and attested copy of the process and of the accompanying complaint, with the proper endorsement thereon of the officer serving the same, with the defendant or at his usual place of abode, if within the state, and with the secretary, clerk or cashier of such corporation or, if such corporation has no secretary, clerk or cashier or if he is absent from the state, then at the principal place in the state where such corporation transacts its business or exercises its corporate powers. When an officer with a writ of attachment applies to such secretary, clerk or cashier, for the purpose of attaching such rights or shares, the secretary, clerk or cashier shall furnish him with a certificate, under his hand, in his official capacity, specifying the number of rights or shares which the defendant holds in the stock of such corporation, with the encumbrances thereon, if any, and the amount of dividends thereon due, and upon the failure of any secretary, clerk or cashier to furnish such officer with such certificate, he shall be fined not more than two hundred dollars. Such rights or shares, together with the dividends and profits, shall be held to respond to the judgment which may be recovered in such action for sixty days after its rendition; but no attachment of shares of stock for which a certificate is outstanding shall be valid until such certificate is actually seized by the officer making the attachment, or is surrendered to the corporation which issued it.

(1949 Rev., S. 8031; 1959, P.A. 574, S. 5.)

History: 1959 act deleted provision which stated as possible condition for valid attachment that attachment of stock shares for which certificate is outstanding is not valid until “its transfer by the holder [is] enjoined”.

Cited. 5 CS 388. Cited. 16 CS 95.



Section 52-290 and 52-291 - Attachment of property purchased on condition. Disclosure by vendor of claim on the property.

Sections 52-290 and 52-291 are repealed.

(1949 Rev., S. 8032, 8033; 1959, P.A. 28, S. 181; 133, S. 10-102.)



Section 52-292 - Attachment in actions against voluntary associations and their members.

The property of a voluntary association, whether held by it or by trustees for its benefit, may be attached and held to respond to any judgment that may be recovered against it; but the individual property of its members shall not be liable to attachment or levy of execution in actions against such association to which such members are not parties. Any judgment obtained in a joint action against such association and its members shall be satisfied first from the personal property of such association, if the same is sufficient, and thereafter the property of any member of such association against whom judgment was rendered jointly with such association may be taken upon execution to satisfy the unpaid portion of such judgment. The attachment lien on the personal property of any member of such voluntary association against whom judgment is rendered in an action so brought shall not expire until two months from the completion of the levy issued upon the personal property of such association; and if real estate of any member has been attached in such action and judgment therein is rendered, the attachment lien thereon shall not expire until four months from the completion of the levy of the execution against the personal property of such association. Nothing herein contained shall be construed as prohibiting the plaintiff in any action of tort from satisfying such judgment out of the real estate of such association.

(1949 Rev., S. 8035.)

See Sec. 52-76 re actions by and against voluntary associations.

Failure to return complaint for two and one-half years not diligent as required for application of statute. 50 CA 632.

Cited. 33 CS 730.



Section 52-293 - Sale of attached livestock and perishable property.

When any livestock, or other personal property in its nature perishable or liable to depreciation, or the custody and proper preservation of which would be difficult or expensive, is attached, either party to the suit may apply to any judge of the court to which such process is returnable for an order to sell the same, and thereupon, after such reasonable notice to the adverse party as such judge directs, and upon satisfactory proof that such sale is necessary and proper, and payment of the judge’s fees by the party making such application, such judge may order such property to be sold by the officer who attached the same, or, in case of such officer’s inability, by a state marshal, or any indifferent person requested in writing to do so by such attaching officer, at public auction, at such time and place, and upon such notice, as such judge deems reasonable; and such judge may, at such judge’s discretion, order the officer making such sale to deposit the avails with the clerk of such court.

(1949 Rev., S. 8036; March, 1958, P.A. 27, S. 69; 1959, P.A. 28, S. 122; 152, S. 76; P.A. 00-99, S. 112, 154; P.A. 01-195, S. 60, 181.)

History: 1959 acts deleted enumeration of courts, etc. to which parties may apply, including town, city and borough courts and county commissioners, which were abolished, substituted statement application be made to court to which process is returnable, and deleted provision that order for deposit be subject to order of court having final jurisdiction of cause; P.A. 00-99 replaced reference to sheriff of the county or any deputy with state marshal, effective December 1, 2000; P.A. 01-195 made technical changes for purposes of gender neutrality, effective July 11, 2001.



Section 52-294 - Procedure on sale of attached property.

When the plaintiff intends to make application for a sale pursuant to section 52-293, the property shall be appraised by three disinterested property owners of the town where it was taken, one of whom shall be appointed by the plaintiff, one of whom shall be appointed by the defendant, and one of whom shall be appointed by agreement of both the plaintiff and the defendant, provided, if they cannot agree in appointing the third appraiser or if either party neglects to appoint, the attaching officer shall apply to a judge of the superior court for the judicial district in which the property is located, who shall appoint one or more appraisers as the case may require. The appraisers or any two of them, being sworn, shall make a written estimate of the true value of the property, and deliver their appraisal to the attaching officer. A certificate of the appraisal, signed by at least two of them, shall be presented to the judge to whom the plaintiff applies for an order of sale. Before any order is made upon application of the plaintiff, he shall give bond with surety to the adverse party, to the acceptance of the judge, in double the amount of the value of the property, conditioned that he shall prosecute his action to effect and pay all damages which the adverse party may sustain by the sale of such property at less than its appraised value, with interest thereon.

(1949 Rev., S. 8037; 1959, P.A. 152, S. 77; P.A. 84-527, S. 13.)

History: 1959 act deleted reference to application made to county commissioner, county government being abolished; P.A. 84-527 replaced provision that appraisers are “to be chosen, appointed and sworn, and to make their return to the officer, in the same manner as appraisers of real estate taken by execution” with provisions specifying the manner of appointment and the procedure if the plaintiff and defendant cannot agree in appointing the third appraiser or if either party neglects to appoint and provided that “the appraisers or any two of them, being sworn, shall make a written estimate of the true value of the property, and deliver their appraisal to the attaching officer”.



Section 52-295 - Costs and expenses of appraisal.

The costs of the appraisal shall be paid by the officer and charged in his fees; and the expenses thus incurred by either party shall be taxed as part of the costs in the cause; and the officer who served such writ shall make return of what has been done in the premises to the court to which such writ is returnable.

(1949 Rev., S. 8038.)



Section 52-296 - Disposition of avails of attachment sale.

If the suit upon which such property was attached is decided in favor of the defendant, the money accruing from the sale of such property shall be paid to him; but, if decided in favor of the plaintiff, such money, or so much thereof as will satisfy his claim, shall be paid to him; and, if the property attached has been subject to more than one attachment, the money shall be paid to the several attaching creditors, in the same order and proportion as the proceeds would have been payable in case of sale on execution; and the court which renders final judgment in the suit may make the necessary orders therefor.

(1949 Rev., S. 8039.)



Section 52-297 - Avails of attachment sale may be attached.

After the money accruing from the sale of the property attached has been paid to the clerk of the court, any creditor may attach it by leaving a copy of his attachment, with an endorsement of the service thereon, with such clerk, and a like copy with the defendant, if within this state; in which case the sum which such creditor recovers shall be paid to him, under the order of the court, out of the surplus left after deducting all previous attachments, in the same manner as if he had attached such property before the sale.

(1949 Rev., S. 8040; 1959, P.A. 28, S. 182.)

History: 1959 act deleted references to payment to justice of the peace.



Section 52-298 - Defendant may take avails of sale on giving bond.

The defendant may, at any time during the pendency of the suit, take to his own use the money raised by such sale, upon giving bond to the plaintiff with surety to the satisfaction of the judge who ordered such sale, or of the court before which the action is pending, if then in session, to refund the same in the event of final judgment rendered against him, to be disposed of in satisfaction of such judgment as hereinbefore provided.

(1949 Rev., S. 8041; 1959, P.A. 28, S. 183.)

History: 1959 act deleted references to justice of the peace.



Section 52-299 - Attachment of partnership property for partner’s debt.

When any action is brought to or is pending in the Superior Court, in which partnership property, or any interest therein, is attached to secure a claim against an individual partner only, any party to the action, or any member or members of such partnership, may file a complaint in the nature of a bill in equity in such court, which may, from time to time, make such order in the premises, either by granting an injunction, appointing a receiver, directing as to the disposition of the partnership property, the collection of the partnership debts and the application of the partnership funds, or otherwise, as to equity appertains.

(1949 Rev., S. 8071; P.A. 76-436, S. 405, 681.)

History: P.A. 76-436 removed actions in court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978.

Cited. 21 CA 32.



Section 52-300 - Discontinuance of attachment proceedings; security.

Any court or judge before whom any proceedings relative to the attachment of partnership property in a suit against one of the partners may be pending may order the same to be discontinued, when security is given to the plaintiff in the original action, satisfactory to such court or judge, for the payment of the judgment that may be recovered in such original action, or for the application thereto of an amount not exceeding the debtor’s interest in the whole partnership property.

(1949 Rev., S. 8072.)



Section 52-301 to 52-303 - Statement of claim of plaintiff may be required on defendant’s application. Discharge of excessive attachment; cost of proceeding.

Sections 52-301 to 52-303, inclusive, are repealed.

(1949 Rev., S. 8051–8053; 1953, S. 3198d, 3199d; 1957, P.A. 207; 1959, P.A. 28, S. 123; P.A. 74-183, S. 98, 291; P.A. 76-401, S. 6, 7; 76-436, S. 488, 681.)



Section 52-304 - Dissolution of attachment by substitution of bond or lien.

When any estate is attached, or any debt or effects taken by process of foreign attachment, the defendant may apply in writing to the court in which such action may be pending, or any judge thereof, to dissolve the attachment lien upon the substitution of (a) a bond with surety or (b) a lien on any other property of the defendant which has an equal or greater net equity value than the amount secured by such attachment.

(1949 Rev., S. 8043; 1953, S. 3196d; 1961, P.A. 517, S. 44; 1971, P.A. 39, S. 1.)

History: 1961 act deleted obsolete provision for application to justice of the peace or municipal court when debt or damages do not exceed $300; 1971 act allowed dissolution of attachment lien upon substitution of lien on other property of equal or greater net equity value than amount secured by attachment.

Cited. 1 CA 368. Provisions of statute are not discretionary; denial of the application for substitution after finding fair market value equaled or exceeded amount of original attachment held to be improper. 6 CA 350. Cited. 32 CA 118. Cited. 46 CA 399.



Section 52-305 - Form of application for dissolution.

The application may be in form substantially as follows:

To ...., a judge of the court for the ....:

The application of C.D. of ...., in the judicial district of ...., shows that he is defendant in a certain action demanding .... dollars, debt (or damages), wherein A.B. of .... is plaintiff; in which action, the following estate has been attached, to wit: .... by E.F. (insert the name of the officer), of .... and that he is desirous that said attachment should be dissolved upon the substitution of a bond with surety or upon the substitution of a lien on other property belonging to the defendant, according to the statute.

Dated at .... the .... day of ...., 20...

C.D.

(1949 Rev., S. 8044; 1961, P.A. 517, S. 45; 1971, P.A. 39, S. 2; P.A. 75-567, S. 32, 80; P.A. 78-280, S. 2, 127.)

History: 1961 act substituted circuit court for justice of the peace; 1971 act amended form to include reference to dissolution of attachment by substitution of lien on other property of defendant; P.A. 75-567 deleted reference to court for the circuit or county as the case may be, circuit court functions having been transferred to other courts by P.A. 74-183; P.A. 78-280 substituted “judicial district” for “county” where appearing; (Revisor’s note: In 2001 the reference in this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 52-306 - Notice of application to dissolve attachment.

No attachment shall be dissolved until reasonable notice of the application, in writing, signed by the defendant or his attorney, has been served upon the plaintiff or his attorney and the officer serving the attachment; and such notice may be in form substantially as follows:

A.B.

{

To .... of .... and ....

vs.

{

of .... Civil action returnable to ....

C.D.

{

Court, ...., 20...

Take notice that the defendant will apply to ...., a judge of the .... court for the ...., at .... on the .... day of ...., 20.., at .... o’clock in the .... noon, to dissolve the attachment in this cause, upon the substitution of a bond with surety or upon the substitution of a lien on other property belonging to the defendant according to the statute.

Dated at .... the .... day of ...., 20...

C.D.

(1949 Rev., S. 8045; 1961, P.A. 517, S. 46; 1971, P.A. 39, S. 3; P.A. 75-567, S. 33, 80.)

History: 1961 act substituted circuit court for justice of the peace; 1971 act added reference to dissolution of attachment upon substitution of lien on other property belonging to defendant; P.A. 75-567 removed reference to court for the circuit or county as the case may be, circuit courts having been abolished in P.A. 74-183; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 52-307 - Amount of attachment bond or substitute lien; hearing as to sufficiency.

All persons interested may be heard in relation to the amount and sufficiency of the bond or the substitute lien offered by the defendant. Such amount shall equal the value of the estate which the process directed to be attached, unless the action is founded in tort for the recovery of unliquidated damages, and it appears to the authority to whom the application is made that the amount so required to be attached is excessive, in which case he may take a bond or substitute lien for such sum as he deems reasonable.

(1949 Rev., S. 8046; 1971, P.A. 39, S. 4.)

History: 1971 act added reference to substitute liens.

Cited. 5 CA 142.

“And” following “damages” is intended to refer to unliquidated damages and to provide for a reduction if they are excessive. 12 CS 102.



Section 52-308 - Form of attachment bond.

The bond shall be taken to the plaintiff and be substantially in the following form:

KNOW ALL MEN BY THESE PRESENTS: That .... of .... as principal, and .... of .... as surety, are holden and firmly bound jointly and severally unto .... of .... in the penal sum of .... dollars, to which payment well and truly to be made, we hereby bind ourselves, our heirs, executors and administrators, firmly by these presents. THE CONDITION of this obligation is such that, whereas the said .... has brought an action against the said ...., said action being returnable to the .... court for .... judicial district on the first Tuesday of ...., 20.., demanding .... dollars damages, the writ being dated at ...., on the .... day of ...., A.D. 20.., and signed by .... as ...., and by direction of said writ an attachment has been placed upon property of the said .... as follows: .... Now, Therefore, if the said .... shall pay any judgment that may be recovered against him in such action not exceeding the amount of .... dollars (the amount of damages demanded by said writ), or in default of such payment, shall pay to the officer having the execution issued on such judgment, on demand, the actual value of the interest, not exempt from attachment and execution, of the said .... in said attached property at the time of said attachment, not exceeding said amount of .... dollars, then his bond shall be void, but otherwise in full force and effect.

Dated at .... this .... day of ...., 20...

.... L.S.

.... L.S.

(1949 Rev., S. 8047; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county” where appearing; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).



Section 52-309 - Return of application, bond or certified copy of lien and proceedings.

The authority dissolving the attachment, if it is other than the court to which the writ is returnable, shall certify his doings upon the application, and forthwith return the application, bond or certified copy of the lien and other proceedings to the court to which the writ is returnable, where they shall be kept on file.

(1949 Rev., S. 8048; 1953, S. 3197d; 1971, P.A. 39, S. 5.)

History: 1971 act added reference to return of “certified copy of the lien”.



Section 52-310 - Certificate of dissolution of attachment.

The defendant, if the attachment dissolved is of real estate, may file with the town clerk of the town where the real estate is situated a certificate of such dissolution signed by the plaintiff of record or by his attorney of record or by the authority making the same; if the attachment is of shares in any corporation, he may leave a like certificate with the officer of the corporation with whom a copy of the attachment was left in service; and, if the attachment is of debts or effects in the hands of a garnishee, he may leave a like certificate with the garnishee; and no such corporation shall be held liable to the defendant for refusing to transfer the shares attached or to pay the dividends due thereon, and no such garnishee shall be held liable to the defendant for refusing to pay the debt or to return the effects attached in his hands, until such certificate has been so left.

(1949 Rev., S. 8049.)



Section 52-311 - Attachment; new bond or lien may be required.

The court before which any action may be pending, in which such a bond or substitute lien has been given, shall, on application of either party and notice to the other, order that a new bond of a licensed surety company or some responsible inhabitant of this state or a new lien be substituted in lieu and discharge of the original one; and, if such order is made on application of the plaintiff, shall render judgment in his favor by default, if such substitution is not made within such time as the court may appoint.

(1949 Rev., S. 8050; 1971, P.A. 39, S. 6.)

History: 1971 act added reference to substitute liens.



Section 52-312 to 52-320 - Discharge from arrest on mesne process. Bail when person arrested on civil process. Special bail required in order to plead. Taking of bail after term or session of court. Liability of surety on bail bond. Actions on bail bond. Assignment of bail bond. Rights of surety. Recognizance of surety in absence of principal.

Sections 52-312 to 52-320, inclusive, are repealed.

(1949 Rev., S. 8042; 8061–8068; 1961, P.A. 289; 1963, P.A. 642, S. 54; 1967, P.A. 656, S. 42–44; 1969, P.A. 512; P.A. 74-183, S. 99, 291; P.A. 76-436, S. 489, 681; P.A. 81-410, S. 14.)



Section 52-321 - Liability of income of trust fund to creditors. Expenses of trustee.

Except as provided in sections 52-321a and 52-352b:

(a) If property has been given to trustees to pay over the income to any person, without provision for accumulation or express authorization to the trustees to withhold the income, and the income has not been expressly given for the support of the beneficiary or his family, the income shall be liable in equity to the claims of all creditors of the beneficiary.

(b) Any creditor of the beneficiary who has secured a judgment against the beneficiary may bring an action against him and serve the trustees with garnishee process, and the court to which the action is returnable may direct the trustees to pay over the net income derived from the trust estate to the judgment creditor, as the income may accrue, until the creditor’s debt is satisfied.

(c) The court having jurisdiction over the fund may make such an order for payment pursuant to subsection (b) when the beneficiary is a nonresident of this state, as well as when the beneficiary is a resident, but in the case of a nonresident beneficiary notice shall be given to the nonresident of the action against him as provided in section 52-87. The nonresidence of the beneficiary shall not deprive the court of authority to make such an order.

(d) If any such trust has been expressly provided to be for the support of the beneficiary or his family, a court of equity having jurisdiction may make such order regarding the surplus, if any, not required for the support of the beneficiary or his family, as justice and equity may require.

(e) The defendant trustee in any such action shall be entitled to charge in the administration account of the trust such expenses and disbursements as the court to which the action is brought determines to be reasonable and proper.

(1949 Rev., S. 8034; 1953, S. 3195d; P.A. 82-160, S. 223; P.A. 91-239, S. 1, 4.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 91-239 added “Except as provided in sections 52-321a and 52-352b”.

Cited. 32 CA 152.

Statute contemplates existing trust. 7 CS 308. Statute does not contemplate trusts where settlor is beneficiary or where settlor is one beneficiary and payments to him are interwoven with payments to the others; here the entire provision for payment was held invalid. 10 CS 147. Cited. 37 CS 566.

Burden is on plaintiff to show spendthrift trust was intended. 4 Conn. Cir. Ct. 402.



Section 52-321a - Trust or retirement income and certain retirement, education and medical savings accounts unavailable to creditors. Exceptions for qualified domestic relations order, recovery of costs of incarceration and recovery of damages by victim of crime.

(a) Except as provided in subsection (b) of this section, any interest in or amounts payable to a participant or beneficiary from (1) any trust, custodial account, annuity or insurance contract established as part of a Keogh plan or a retirement plan established by a corporation which is qualified under Section 401, 403, 404 or 409 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, (2) any individual retirement account which is qualified under Section 408 of said internal revenue code to the extent funded, including income and appreciation, (A) as a roll-over from a qualified retirement plan, as provided in subdivision (1) of this section, pursuant to Section 402(a)(5), 403(a) or 408(d)(3) of said internal revenue code or (B) by annual contributions which do not exceed the maximum annual limits set forth in Section 219(b) of said internal revenue code, determined without regard to any reduction or limitation for active participants required by Section 219(g) of said internal revenue code, (3) (A) any simple retirement account established and funded pursuant to Section 408(p) of said internal revenue code, (B) any simple plan established and funded pursuant to Section 401(k)(11) of said internal revenue code, (C) any Roth IRA established and funded pursuant to Section 408A of said internal revenue code, (D) any education individual retirement account established and funded pursuant to Section 530 of said internal revenue code, (E) any account established pursuant to any qualified tuition program, as defined in Section 529(b) of the Internal Revenue Code, or (F) any simplified employee pension established under Section 408(k) of said internal revenue code to the extent such pension is funded by annual contributions within the limits of Section 408(j) of said internal revenue code or roll-over contributions from a qualified plan, as provided in subdivision (1) of this subsection, pursuant to Section 402(a)(5), 403(a) or 408(d)(3) of said internal revenue code, (4) any medical savings account established under Section 220 of said internal revenue code, to the extent such account is funded by annual deductible contributions or a roll-over from any other medical savings account as provided in Section 220(f)(5) of said internal revenue code, or (5) any pension plan, annuity or insurance contract or similar arrangement not described in subdivision (1) or (2) of this subsection, established by federal or state statute for federal, state or municipal employees for the primary purpose of providing benefits upon retirement by reason of age, health or length of service, shall be exempt from the claims of all creditors of such participant or beneficiary. Any such trust, account, contract, plan or other arrangement shall be (A) conclusively presumed to be a restriction on the transfer of a beneficial interest of the debtor in a trust that is enforceable under the laws of this state, and (B) considered a trust which has been created by or which has proceeded from a person other than such participant or beneficiary, even if such participant or beneficiary is a self-employed individual, a partner of the entity sponsoring the Keogh plan or a shareholder of the corporation sponsoring the retirement plan.

(b) Nothing in this section shall impair the rights of an alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended. Nothing in this section or in subsection (m) of section 52-352b shall impair the rights of the state to proceed under section 52-361a to recover the costs of incarceration under section 18-85a and regulations adopted in accordance with section 18-85a from any federal, state or municipal pension, annuity or insurance contract or similar arrangement described in subdivision (5) of subsection (a) of this section, provided the rights of an alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall take precedence over any such recovery. Nothing in this section or in subsection (m) of section 52-352b shall impair the rights of a victim of crime to proceed under section 52-361a to recover damages awarded by a court of competent jurisdiction from any federal, state or municipal pension, annuity or insurance contract or similar arrangement described in subdivision (5) of subsection (a) of this section when such damages are the result of a crime committed by a participant or beneficiary of such pension, annuity or insurance contract or similar arrangement, provided the rights of an alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, shall take precedence over any such recovery.

(c) Nothing in this section shall affect the status of additions or contributions to a trust, account, contract, plan or other arrangement described in subsection (a) of this section if (1) (A) the debtor-participant or the debtor-beneficiary is a self-employed individual, partner of the entity sponsoring the Keogh plan or a one per cent or more shareholder of the corporation sponsoring the retirement plan, or in the opinion of a court of competent jurisdiction, exercises dominion and control over such proprietorship, partnership, corporation or other entity and (B) the addition or contribution is made less than ninety days before the filing of the claim on which the judgment is thereafter entered or (2) such additions or contributions are determined to be a fraudulent conveyance under applicable federal or state law.

(P.A. 91-239, S. 2, 4; P.A. 92-215; P.A. 98-202, S. 1, 2; P.A. 00-113; P.A. 01-195, S. 61, 181; P.A. 03-19, S. 119; P.A. 04-234, S. 21; P.A. 07-166, S. 14.)

History: P.A. 92-215 amended Subsec. (a) by adding provision re exemption of payments from individual retirement accounts qualified under Section 408 of the Internal Revenue Code from the claims of creditors; P.A. 98-202 amended Subsec. (a) by adding Subdivs. (3) and (4) re simple retirement accounts or plans, Roth IRAs, education individual retirement accounts, simplified employee pensions, medical savings accounts and renumbered former Subdiv. (3) as (5), effective June 8, 1998 (Revisor’s note: In Subsec. (a)(4) a reference to “said internal code” was changed editorially by the Revisors to “said internal revenue code”); P.A. 00-113 amended Subsec. (b) by adding provisions re rights of state to recover costs of incarceration, rights of victim to recover damages awarded by court as result of crime and rights of alternate payee under qualified domestic relations order; P.A. 01-195 made a technical change in Subsec. (b), effective July 11, 2001; P.A. 03-19 made a technical change in Subsec. (b), effective May 12, 2003; P.A. 04-234 amended Subsec. (b) to replace “costs of incarceration” with “costs of incarceration under section 18-85a and regulations adopted in accordance with section 18-85a” and to make a technical change, effective June 8, 2004; P.A. 07-166 amended Subsec. (a)(3) by adding new Subpara. (E) re exemption of payments from any qualified tuition program, as defined in Section 529(b) of the Internal Revenue Code, and redesignating existing Subpara. (E) as Subpara. (F).

Cited. 238 C. 778. P.A. 92-215 cited. Id.



Section 52-322 - Certificate of plaintiff dissolving attachment and removing lien upon happening of certain events or attachment becoming ineffective.

When the estate of any person has been attached in any proceeding wherein a certificate of such attachment or a copy of the writ or proceeding is required by law to be filed in the office of the town clerk, and the plaintiff therein has received satisfaction for the plaintiff’s claim, or final judgment has been rendered against the plaintiff thereon, or when for any reason such attachment has become of no effect, such plaintiff or the plaintiff’s attorney, at the request of any person interested in the estate attached or in having the attachment lien removed, shall file a certificate with such town clerk that such attachment is dissolved and such lien removed. Each such certificate shall be recorded by such town clerk in the land records of the town wherein the property affected by the release is located or wherein the certificate of attachment was filed.

(1949 Rev., S. 8054; P.A. 09-213, S. 9.)

History: P.A. 09-213 replaced requirement that certificate be recorded “at length in a book kept for that purpose by such clerk as a part of the land records” with requirement that certificate be recorded “by such town clerk in the land records”, replaced “lodge” with “file” and made technical changes.

Cited. 36 CA 206.

Cited. 4 Conn. Cir. Ct. 14. Cited. 6 Conn. Cir. Ct. 456.



Section 52-323 - Penalty for not filing certificate.

Section 52-323 is repealed.

(1949 Rev., S. 8055; 1969, P.A. 595, S. 5.)



Section 52-324 - Certificate of court clerk upon happening of certain events or attachment becoming ineffective.

If an attachment, such as is set forth in section 52-322, has been made and the plaintiff has withdrawn the plaintiff’s suit or has been nonsuited or final judgment has been rendered against the plaintiff, or if such suit has not been returned, or if for any reason such attachment has become of no effect, the clerk of the court to which such suit has been made returnable shall, upon the request of any person interested, issue a certificate in accordance with the facts, which certificate may be filed in the office of the town clerk, and such town clerk shall record such certificate in the land records.

(1949 Rev., S. 8056; 1959, P.A. 28, S. 184; P.A. 09-213, S. 10.)

History: 1959 act deleted reference to suits returnable to justices of the peace; P.A. 09-213 replaced requirement that certificate “shall by such town clerk be noted on the margin of the record where such attachment is recorded” with requirement that “such town clerk shall record such certificate in the land records” and made technical changes.

Cited. 36 CA 206.

Cited. 4 Conn. Cir. Ct. 14. Cited. 6 Conn. Cir. Ct. 456.



Section 52-325 - Notice of lis pendens.

(a) In any action in a court of this state or in a court of the United States (1) the plaintiff or his attorney, at the time the action is commenced or afterwards, or (2) a defendant, when he sets up an affirmative cause of action in his answer and demands substantive relief at the time the answer is filed, if the action is intended to affect real property, may cause to be recorded in the office of the town clerk of each town in which the property is situated a notice of lis pendens, containing the names of the parties, the nature and object of the action, the court to which it is returnable and the term, session or return day thereof, the date of the process and the description of the property, except that no such notice may be recorded in an action that alleges an illegal, invalid or defective transfer of an interest in real property unless the complaint or affirmative cause of action contains the date of the initial illegal, invalid or defective transfer of an interest in real property and such transfer has occurred less than sixty years prior to the commencement of such action. Such notice shall, from the time of the recording only, be notice to any person thereafter acquiring any interest in such property of the pendency of the action; and each person whose conveyance or encumbrance is subsequently executed or subsequently recorded or whose interest is thereafter obtained, by descent or otherwise, shall be deemed to be a subsequent purchaser or encumbrancer, and shall be bound by all proceedings taken after the recording of such notice, to the same extent as if he were made a party to the action. For the purpose of this section an action shall be deemed to be pending from the time of the recording of such notice; provided such notice shall be of no avail unless service of the process is completed within the time provided by law. This section shall be construed to apply to mechanics’ liens and all other inchoate liens, certificates of which are recorded subsequent to the recording of the notice of the pendency of the action; and, in suits to foreclose mortgages or other liens, the persons whose conveyances or encumbrances are subsequently executed or subsequently recorded shall forfeit their rights thereunder, unless they apply to the court in which such action is brought to be made parties thereto, prior to the date when the judgment or decree in such action is rendered.

(b) As used in this section, actions “intended to affect real property” means (1) actions whose object and purpose is to determine the title or rights of the parties in, to, under or over some particular real property; (2) actions whose object and purpose is to establish or enforce previously acquired interests in real property; (3) actions which may affect in any manner the title to or interest in real property, notwithstanding the main purpose of the action may be other than to affect the title of such real property.

(c) Notwithstanding the provisions of subsection (a) of this section, in any action except a suit to foreclose a mortgage or other lien, no recorded notice of lis pendens shall be valid or constitute constructive notice thereof unless the party recording such notice, not later than thirty days after such recording, serves a true and attested copy of the recorded notice of lis pendens upon the owner of record of the property affected thereby. The notice shall be served upon the owner, if the owner resides in the same town in which the real property is located, by any proper officer or indifferent person, by leaving a true and attested copy of such recorded notice with the owner or at the owner’s usual place of abode. If the property owner does not reside in such town, such copy may be served by any proper officer or indifferent person, by mailing such copy, by registered or certified mail, to the owner at the place where the owner resides. If such copy is returned unclaimed, notice to such property owner shall be given by publication in accordance with the provisions of section 1-2. If the property owner is a nonresident individual or foreign partnership, or the executor or administrator of the nonresident individual or foreign partnership, the notice may be served upon the Secretary of the State as provided in subsection (c) of section 52-59b and if the property owner is a foreign corporation, the notice may be served as provided in section 33-519 or 33-929. When there are two or more property owners of record, a true and attested copy of such recorded notice shall be so served on each property owner. A certified copy of the recorded notice of lis pendens, with the return of the person who served it, endorsed thereon, shall be returned to the party who recorded the notice who shall file a copy of the return with the clerk of the court in which the action is brought. The clerk shall include the copy in the record.

(1949 Rev., S. 8057; 1961, P.A. 145; P.A. 81-8, S. 1, 9; P.A. 90-58; P.A. 93-431, S. 9, 10; Oct. Sp. Sess. P.A. 93-4, S. 1, 4; P.A. 96-271, S. 218, 254; P.A. 05-247, S. 2.)

History: 1961 act added language at beginning of section specifying applicability to actions “in any court of this state or in a district court of the United States”; P.A. 81-8 added Subsecs. (b) and (c) defining “actions intended to affect real property” and requiring that, in order for a recorded notice of lis pendens to be valid or constitute constructive notice, the party recording the notice shall serve a copy of the notice upon the owner of record of the property; P.A. 90-58 amended Subsec. (c) to add provision re the manner of service of the notice if the property owner is a nonresident individual, foreign partnership or foreign corporation; P.A. 93-431 amended Subsec. (c) to authorize any “proper officer” to serve a copy of the recorded notice, effective January 1, 1994; Oct. Sp. Sess. P.A. 93-4 amended Subsec. (a) to prohibit the recording of a notice in an action alleging an illegal, invalid or defective transfer of an interest in real property unless the complaint or affirmative cause of action contains the date of the initial illegal, invalid or defective transfer and such transfer occurred less than 60 years prior to the commencement of such action, effective November 12, 1993, and applicable to any notice of lis pendens recorded before, on or after said date; P.A. 96-271 amended Subsec. (c) to replace reference to Sec. 33-411 with Sec. 33-929, effective January 1, 1997; P.A. 05-247 amended Subsec. (c) to exempt suits to foreclose a mortgage or other lien, add requirements that party who recorded notice file a copy of the return with the clerk of the court in which the action is brought and that the clerk include the copy in the record, and make technical changes.

Cited. 10 CA 166. Cited. 11 CA 211; Id., 653. Cited. 21 CA 32. Cited. 31 CA 15; judgment reversed, see 230 C. 807. Cited. 32 CA 627. Cited. 36 CA 206. Cited. 37 CA 698. Section is prospective and does not affect prior interests. 63 CA 164.

Time provisions of statute cannot as matter of law bar court from exercising its discretion under section 49-15 (opening foreclosure judgment), must be read in light of said section and does not preclude opening to make lienor a party. 27 CS 201. Purpose is to avoid harshness of common law rule that every man deemed attentive to pending litigation; related Sec. 49-39 held not condition precedent or jurisdictional, satisfied by actual notice. 34 CS 84. Action for dissolution of marriage is not akin to actions for the breach of ordinary contract, or foreclosure of mortgage or other liens. 36 CS 56. Cited. Id. Cited. 38 CS 70. Cited. 39 CS 195. Effect of notice of lis pendens distinguished from effect of prejudgment attachment; constitutionality discussed. 42 CS 241. Lis pendens statute(s) Sec. 52-325 et seq. cited. Id.

Cited. 4 Conn. Cir. Ct. 13.

Subsec. (a):

Cited. 36 CA 469.

Cited. 40 CS 312.

Subsec. (b):

Subdiv. (3): A lease comes within provision of this statute. 39 CS 195.



Section 52-325a - Application for discharge. Forms. Hearing.

(a) Whenever a notice of lis pendens is recorded against any real property pursuant to subsection (a) of section 52-325, the property owner, if the action has not then been returned to court, may make application, together with a proposed order and summons, to the superior court for the judicial district to which the action is made returnable, or to any judge thereof, that a hearing or hearings be held to determine whether such notice of lis pendens should be discharged. The court or judge shall thereupon order reasonable notice of such application to be given to the plaintiff and shall set a date or dates for the hearing or hearings to be held thereon. If such plaintiff is not a resident of this state such notice shall be given by personal service, registered or certified mail, publication or such other method as the court or judge shall direct. At least seven days notice shall be given to the plaintiff prior to the date of such hearing.

(b) The application, order and summons shall be substantially in the following form:

APPLICATION FOR DISCHARGE OF

NOTICE OF LIS PENDENS

To the .... Court of ....

The undersigned represent(s):

1. That .... is the owner of the real property described in schedule A attached hereto;

2. That on or about .... (date) .... (name of plaintiff) of .... (address of plaintiff) recorded a notice of lis pendens affecting such real property and gave notice thereof;

3. That there is not probable cause to sustain the validity of the plaintiff’s claim or, in an action that alleges an illegal, invalid or defective transfer of an interest in real property, that the initial illegal, invalid or defective transfer of an interest in real property occurred sixty years or more prior to the commencement of the action;

4. That the applicant seeks an order for discharge of such recorded notice of lis pendens.

....

(Name of Applicant)

By: ....

His Attorney

ORDER

The above application having been presented to the court, it is hereby ordered that a hearing be held thereon at .... (time) on .... (date) and that the applicant give notice to the following persons: .... (Names and addresses of persons entitled to notice) of the pendency of said application and of the time when it will be heard by causing a true and attested copy of the application and of this order to be served upon such persons by some proper officer or indifferent person on or before .... and that due return of such notice be made to this court.

Dated at .... this .... day of ...., 20...

....

(Clerk of the Court)

SUMMONS

To a state marshal of the county of ...., or either constable of the town of ...., in said county,

Greeting:

By authority of the state of Connecticut, you are hereby commanded to serve a true and attested copy of the above application and order upon ...., of .... by leaving the same in his hands or at his usual place of abode (or such other notice as ordered by the court) on or before ....

Hereof fail not but due service and return make.

Dated at .... this .... day of .... 20...

....

(Commissioner of the Superior Court)

(1) The clerk upon receipt of all such documents in duplicate, if he finds them to be in proper form, shall fix a date for a hearing on the application and sign the order of hearing and notice. A copy of the original document shall be placed in the court file.

(2) The clerk shall deliver to the applicant’s attorney the original of such documents for service. Service having been made, such original documents shall be returned to such court with the endorsement by the officer of his actions.

(c) If the action for which notice of lis pendens was recorded, is pending before any court, the property owner may at any time, unless the application under subsection (a) of this section has previously been ruled upon, move that such notice of lis pendens be discharged of record.

(P.A. 81-8, S. 2, 9; P.A. 82-472, S. 140, 183; P.A. 87-589, S. 15, 33, 87; Oct. Sp. Sess. P.A. 93-4, S. 2, 4; P.A. 00-99, S. 113, 154.)

History: P.A. 82-472 substituted “actions” for “doings” in Subsec. (b)(2); P.A. 87-589 made technical changes, restoring text inadvertently omitted through computer error; Oct. Sp. Sess. P.A. 93-4 amended Subsec. (b) to allow the applicant to represent in the application as a reason for discharge of the notice that, in an action alleging an illegal, invalid or defective transfer of an interest in real property, the initial illegal, invalid or defective transfer occurred 60 years or more prior to the commencement of the action, effective November 12, 1993, and applicable to any notice of lis pendens recorded before, on or after said date; (Revisor’s note: In 1995 in the “SUMMONS” the sentence “Hereof fail not but due serve and return make.” was changed editorially by the Revisors to “Hereof fail not but due service and return make.”); P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subsec. (b), effective December 1, 2000 (Revisor’s note: The references in Subsec. (b) of this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).

Cited. 10 CA 166. Cited. 11 CA 211.

Cited. 39 CS 195. Effect of notice of lis pendens distinguished from effect of prejudgment attachment; constitutionality discussed. 42 CS 241. Lis pendens statute(s) Sec. 52-325 et seq. cited. Id.

Subsec. (a):

Cited. 40 CS 312.

Subsec. (c):

Cited. 209 C. 15.

Cited. 36 CA 469. Cited. 45 CA 324.



Section 52-325b - Burden of proof at hearing. Order of court.

(a) Upon the hearing held on the application or motion set forth in section 52-325a, the plaintiff shall first be required to establish that there is probable cause to sustain the validity of his claim and, if the action alleges an illegal, invalid or defective transfer of an interest in real property, that the initial illegal, invalid or defective transfer of an interest in real property occurred less than sixty years prior to the commencement of the action. Any property owner entitled to notice under subsection (c) of section 52-325 may appear and be heard on the issue.

(b) Upon consideration of the facts before it, the court or judge may: (1) Deny the application or motion if (A) probable cause to sustain the validity of the claim is established or (B) in an action that alleges an illegal, invalid or defective transfer of an interest in real property, probable cause to sustain the validity of the claim is established and the initial illegal, invalid or defective transfer of an interest in real property occurred less than sixty years prior to the commencement of the action, or (2) order such notice of lis pendens discharged of record if (A) probable cause to sustain the validity of the plaintiff’s claim is not established or (B) in an action that alleges an illegal, invalid or defective transfer of an interest in real property, the initial illegal, invalid or defective transfer of an interest in real property occurred sixty years or more prior to the commencement of the action.

(P.A. 81-8, S. 3, 9; Oct. Sp. Sess. P.A. 93-4, S. 3, 4.)

History: Oct. Sp. Sess. P.A. 93-4 amended Subsec. (a) to require the plaintiff in an action that alleges an illegal, invalid or defective transfer of an interest in real property to establish that the initial illegal, invalid or defective transfer occurred less than 60 years prior to the commencement of the action and amended Subsec. (b)(1) and (2) to add Subpara. (B) re the grounds for denying or granting an application or motion to discharge a recorded notice of lis pendens in an action that alleges an illegal, invalid or defective transfer of an interest in real property, effective November 12, 1993, and applicable to any notice of lis pendens recorded before, on or after said date.

Cited. 18 CA 16. Cited. 32 CA 627.

Cited. 39 CS 195. Effect of notice of lis pendens distinguished from effect of prejudgment attachment; constitutionality discussed. 42 CS 241. Lis pendens statute(s), Sec. 52-325 et seq. cited. Id.

Subsec. (a):

Cited. 11 CA 211.



Section 52-325c - Appeal.

(a) Any order entered as provided in subsection (b) of section 52-325b shall be deemed a final judgment for the purpose of appeal.

(b) No appeal shall be taken from such order except within seven days thereof. The effect of such order shall be automatically stayed for such seven-day period. If an appeal is taken within such seven-day period, the party taking such appeal may, within such period, file an application with the clerk of the court in which such order was issued, requesting a stay of the effect of such order pending such appeal, which application shall set forth the reasons for such request. A copy of such application shall be sent to the adverse party by the applicant. Upon the filing of such application, the effect of such order shall be further stayed until a decision is rendered thereon. A hearing on such application shall be held promptly. Such order shall be stayed if the party taking such appeal posts a bond, as provided in subsection (c) of this section.

(c) Upon the hearing on such application, the court shall: (1) Upon motion of the party taking the appeal set an amount of bond with surety for the stay of such order as provided in subsection (b) of this section, which amount shall be as the court deems sufficient to indemnify the adverse party for any damages which may result from the stay. If the party taking the appeal gives such bond the order shall be stayed; or (2) grant the stay; or (3) deny the stay; or (4) condition the granting of the stay upon the giving of such a bond.

(d) Any order of discharge or any order of any stay shall take effect upon recording of a certified copy thereof in the office of the town clerk in which such notice of lis pendens was recorded. The clerk of the court in which any such order is issued shall not deliver any certified copies thereof until the time for taking an appeal has elapsed or, if an appeal is taken and an application for a stay of such order is filed, until such time as a decision granting or denying such stay has been rendered.

(e) When a certified copy of such order of discharge of notice of lis pendens has been recorded, such discharged notice of lis pendens shall not be deemed to constitute constructive notice of the claim of the party recording such notice to any third party who acquires his interest in the particular property either before or after the recording of such discharge.

(P.A. 81-8, S. 4, 9.)

Cited. 36 CA 206; Id., 469. Cited. 41 CA 737. Cited. 42 CA 617. Cited. 45 CA 324.

Cited. 39 CS 195. Effect of notice of lis pendens distinguished from effect of prejudgment attachment; constitutionality discussed. 42 CS 241. Lis pendens statute(s), Sec. 52-325 et seq. cited. Id.

Subsec. (a):

Cited. 18 CA 16.

Subsec. (b):

Cited. 10 CA 166.



Section 52-325d - Motion for discharge of invalid notice of lis pendens.

In any action in which (1) a notice of lis pendens was recorded which is not intended to affect real property, or (2) the recorded notice does not contain the information required by subsection (a) of section 52-325 or section 46b-80, as the case may be, or (3) service of process or service of the certified copy of the notice of lis pendens was not made in accordance with statutory requirements, or (4) when, for any other reason, the recorded notice of lis pendens never became effective or has become of no effect, any interested party may file a motion requesting the court to discharge the recorded notice of lis pendens. If the court finds that such notice never became effective or has become of no effect, it shall issue its order declaring that such notice of lis pendens is invalid and discharged, and that the same does not constitute constructive notice. A certified copy of such order may be recorded in the land records of the town in which the notice of lis pendens was recorded.

(P.A. 81-8, S. 6, 9.)

Cited. 39 CS 195. Effect of notice of lis pendens distinguished from effect of prejudgment attachment; constitutionality discussed. 42 CS 241. Lis pendens statute(s) Sec. 52-325 et seq. cited. Id.



Section 52-325e - Duration of notice of lis pendens. Rerecording.

(a) No notice of lis pendens recorded against any real property shall continue in force for a longer period than fifteen years after the date such notice was recorded unless within the five years prior to the expiration of said fifteen-year period such notice of lis pendens is rerecorded and a notice of such rerecording is served upon the owner of record of the property affected thereby in accordance with subsection (c) of section 52-325. The record owner of such property may thereafter make application for discharge of such notice of lis pendens in accordance with section 52-325a. No such rerecorded notice of lis pendens shall continue in force for a longer period than ten years after the date such notice was rerecorded.

(b) No notice of lis pendens which has expired by the provisions of this section shall constitute constructive notice to any third party of the interest, claim or cause of action of the person who caused such notice of lis pendens to be recorded.

(P.A. 87-360, S. 1, 2.)

Effect of notice of lis pendens distinguished from effect of prejudgment attachment; constitutionality discussed. 42 CS 241. Lis pendens statute(s) Sec. 52-325 et seq. cited. Id.



Section 52-326 - Discharge of lis pendens and invalid liens.

The provisions of sections 52-322 and 52-324 shall apply, mutatis mutandis, to any lis pendens recorded according to the provisions of section 52-325 or any invalid lien sought to be discharged under section 49-51.

(1949 Rev., S. 8058; 1961, P.A. 299; 1969, P.A. 595, S. 4; P.A. 87-589, S. 16, 87.)

History: 1961 act added provision for invalid lien sought to be discharged under section 49-51; 1969 deleted reference to applicability of Sec. 52-323, repealed by the same act; P.A. 87-589 deleted reference to Sec. 52-323.

See Secs. 49-8, 49-13 re release or discharge of mortgages or ineffective attachment, lis pendens or lien and re damages.

Cited. 36 CA 206.

Cited. 39 CS 195. Effect of notice of lis pendens distinguished from effect of prejudgment attachment; constitutionality discussed. 42 CS 241. Lis pendens statute(s) Sec. 52-325 et seq. cited. Id.

Court has no nonstatutory power to act on application for discharge of lis pendens. 4 Conn. Cir. Ct. 12, 14. Cited. 6 Conn. Cir. Ct. 456.



Section 52-327 - Duration of attachment lien on real estate. Discharge upon expiration.

No attachment of real estate shall continue in force as a lien for a longer period than fifteen years after the date thereof unless within said period the action in which such attachment was made has been prosecuted to effect and a judgment lien filed according to law. All attachments of real estate which have expired as a lien by the provisions of this section shall be deemed dissolved and the real estate shall be free from any lien or encumbrance by reason of the same and the town clerk of the town in which such real estate is situated shall, upon the request of any person interested, discharge such attachment lien by recording a discharge of lien in the land records.

(1949 Rev., S. 8026; P.A. 09-213, S. 11.)

History: P.A. 09-213 replaced requirement that town clerk “endorse on the record of such attachment the words ‘discharged by operation of law’” with requirement that town clerk “discharge such attachment lien by recording a discharge of lien in the land records”.

Cited. 17 CS 475. Cited. 39 CS 195. Effect of notice of lis pendens distinguished from effect of prejudgment attachment; constitutionality discussed. 42 CS 241. Lis pendens statute(s) Sec. 52-325 et seq. cited. Id.



Section 52-328 - Duration of attachment liens after judgment.

(a) Except as provided in subsection (c) of this section, no personal estate which has been attached may be held to respond to the judgment obtained in the suit, either against the debtor or any other creditor, unless the judgment creditor takes out an execution and has it levied on the personal estate attached, or has demand made on the garnishee in cases of foreign attachment, within sixty days after final judgment, or, if such personal estate is encumbered by any prior attachment, unless the execution is so levied within sixty days after such encumbrance has been removed.

(b) No real estate that has been attached may be held subject to the attachment to respond to the judgment obtained in the suit, either against the debtor or any other creditor, unless the judgment creditor places a judgment lien on the real estate within four months after a final judgment.

(c) In case of a foreign attachment against an executor, administrator or trustee in insolvency, demand shall be made within the times limited in sections 52-389, 52-390 and 52-391.

(d) In determining the periods within which the attaching creditor is so required to take out and levy execution, any time during which the issue or levy of an execution may be prevented or stayed by the pendency of a writ of error, or by an injunction or other legal stay of execution, shall be excluded from the computation.

(1949 Rev., S. 8073; P.A. 84-527, S. 14; P.A. 05-288, S. 177.)

History: P.A. 84-527 rephrased provisions prohibiting the holding of attached real estate to respond to a judgment unless the judgment creditor places a judgment lien on the real estate within four months after a final judgment and inserted Subsec. Indicators; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005.

Execution may issue in all actions in personam whether or not there has been an attachment. 11 CS 263. Cited. 17 CS 475. Cited. 39 CS 195. Effect of notice of lis pendens distinguished from effect of prejudgment attachment; constitutionality discussed. 42 CS 241. Lis pendens statute(s) Sec. 52-325 et seq. cited. Id.

Subsec. (a):

Cited. 238 C. 778.

Subsec. (b):

Creditor seeking to assert priority rights pursuant to section and Sec. 52-380a(b) must file a judgment lien within four months of a trial court’s final judgment in creditor’s favor, regardless of possible pendency of an appeal. 238 C. 172.

Cited. 39 CA 518.






Chapter 905 - Foreign Attachments

Section 52-329 - Process of foreign attachment.

When the effects of the defendant in any proposed or pending civil action in which a judgment or decree for the payment of money may be rendered are concealed in the hands of his agent or trustee so that they cannot be found or attached, or when a debt other than earnings, as defined in subdivision (5) of section 52-350a, is due from any person to such defendant, or when any debt, legacy or distributive share is or may become due to such defendant from the estate of any deceased person or insolvent debtor, the plaintiff may insert in his writ, subject to the provisions of sections 52-278a to 52-278g, inclusive, a direction to the officer to leave a true and attested copy thereof and of the accompanying complaint, at least twelve days before the return day, with such agent, trustee or debtor of the defendant, or, as the case may be, with the executor, administrator or trustee of such estate, or at the usual place of abode of such garnishee; and from the time of leaving such copy all the effects of the defendant in the hands of any such garnishee, and any debt due from any such garnishee to the defendant, and any debt, legacy or distributive share, due or that may become due to him from such executor, administrator or trustee in insolvency, not exempt from execution, shall be secured in the hands of such garnishee to pay such judgment as the plaintiff may recover. Notwithstanding any provision of law, the remedy provided by this section shall be available to any judgment creditor and the status of the defendant as an elected or appointed official of any branch of the government of this state may not be interposed as a defense.

(1949 Rev., S. 8074; 1961, P.A. 280; P.A. 74-183, S. 100, 291; P.A. 78-280, S. 106, 127; P.A. 90-149, S. 1; P.A. 97-132, S. 7.)

History: 1961 act provided 12-day limitation on service of copy of writ and complaint applies only to superior court or court of common pleas and added 6-day limitation for circuit court; P.A. 74-183 specified that insertion of direction to leave copy of writ and complaint is subject to the provisions of Secs. 52-278a to 52-278g and that delivery must be made at least 12 days before court session in all cases where previously 12-day deadline applied to cases in superior court or court of common pleas and 6-day deadline applied to circuit court cases, effective December 31, 1974; P.A. 78-280 required delivery at least 12 days before “return day” rather than before “session of the court to which it is returnable”, reflecting fact that court now sits continuously; P.A. 90-149 made provisions of section applicable in any “proposed or pending” civil action and exempted earnings, as defined in Sec. 52-350a(5), from a debt subject to garnishment; P.A. 97-132 added provision that remedy provided by section shall be available to any judgment creditor and status of defendant as elected or appointed official may not be defense.

See Secs. 52-335–52-337 re service of garnishee process.

See Sec. 52-361a re execution on wages after judgment.

Notice of garnishment received prior to payment of check; proceeds of debt were subject to garnishment under the statute. 4 CA 319. Cited. 14 CA 515; Id., 579.

Cited. 9 CS 476. Cited. 16 CS 143. Cash surrender value of life insurance policy is subject to garnishment under this section notwithstanding a condition of the policy that the cash surrender value would not be paid except on written application made on blanks of the company. 10 CS 336. Judgment on scire facias cannot be rendered against an administrator before the time it becomes his duty to deliver to the legatee his share. Meaning of the word “due” as used in section. 11 CS 446; 21 CS 16. Mere statutory right of action by X against the defendant is not a debt due from the defendant until this right is exercised. Id. A plaintiff may be a garnishee of a debt he owes the defendant. Id., 357. Funds held by court clerk in his official capacity are not subject to garnishment. 27 CS 481. Neither state nor state officer, acting in his official capacity, can be made garnishees in absence of statutory authorization. Id., 482. Cited. 37 CS 877. Since commissions real estate salesperson receive are debts accruing by reason of personal service they are “earnings” under Sec. 52-350a(5) and are exempt from garnishment in a prejudgment remedy application. 50 CS 460.

Procedural rule in Connecticut for prejudgment garnishment of debtors’ bank account satisfies due process requirements. 6 Conn. Cir. Ct. 103, 106.



Section 52-330 - Citing garnishee to disclose.

The plaintiff may insert in the writ a direction to the garnishee, except if he is described as an executor, administrator or trustee in insolvency, in which case he shall not be so cited in, to appear before the court to which the process is returnable and there disclose on oath whether he has in his hands the goods or effects of the defendant, or is indebted to him; and, at any time during the pendency of a foreign attachment suit, any garnishee who might have been so cited in but was not may be cited by the court to appear before it, at a time appointed, to make such disclosure.

(1949 Rev., S. 8075.)



Section 52-331 - Disclosure by garnishee to officer.

The officer serving process upon any person or corporation named as garnishee shall, at the time of service, make inquiry as to the amount then owed by such garnishee to the defendant in such action; and, if such garnishee thereupon discloses to such officer whether anything is then owed to such defendant, and if so how much, such officer shall then and there endorse such disclosure on such process as a part of his return thereon; and such disclosure shall excuse such garnishee from appearing, unless thereafter summoned as a witness, before the court to which such process is returnable, and such court may, without further proof, find the fact to be as shown by such disclosure.

(1949 Rev., S. 8076.)

Motion to quash granted where officer who served writ of attachment of defendant’s bank accounts, failed to state this in his return. 6 Conn. Cir. Ct. 51.



Section 52-332 - Corporation as garnishee; disclosure; nonappearance.

If any corporation made a garnishee and cited in to disclose was not indebted to, and had no effects of, the defendant in its possession when the complaint was served upon it, it need not appear before the court to disclose, provided it shall cause the affidavit of its treasurer or its paymaster stating such fact to be filed in such court on the return day of the complaint. If such affidavit is so filed and the plaintiff brings a scire facias against such corporation upon a judgment rendered against the defendant in the complaint, and it is found on the trial that the corporation was not indebted to the defendant and that it did not have his effects in its possession at the time of the service of the complaint, judgment shall be for the corporation to recover its costs.

(1949 Rev., S. 8077.)



Section 52-333 - Liability of garnishee for not appearing.

If any garnishee, cited in to disclose before a court held in a town other than that in which he resides, was not indebted to the defendant and had no effects of the defendant in his possession when the writ was served upon him, it shall be a sufficient excuse for his not appearing before such court if he files therein on the return day of the writ his affidavit stating such facts; but if any garnishee, when cited in to disclose, fails to appear without reasonable excuse or refuses to disclose on oath whether he has any effects of the defendant in his possession or is indebted to him, then, if the plaintiff brings a scire facias against him on a judgment recovered against the defendant in the suit, judgment shall be rendered against such garnishee personally for the costs accrued on the scire facias, though it appears that he had no effects of the debtor in his possession and was not indebted to him.

(1949 Rev., S. 8078.)



Section 52-334 - Disclosure by garnishee.

The court may examine upon oath any garnishee cited in to disclose as to whether, at the time of the service of the foreign attachment, he had effects of the defendant in his hands or was indebted to him, and may hear any other proper evidence respecting the same. If it appears that such garnishee had no effects of the defendant in his possession or was not indebted to him, he shall recover judgment for his costs; but, if it appears that such garnishee had in his possession effects of the defendant or was indebted to him, the court shall ascertain the amount, and the same shall, if the plaintiff recovers judgment and brings a scire facias against the garnishee, be prima facie evidence of the facts so found; but the defendant shall then have a right again to disclose on oath, and the parties may introduce any other proper testimony regarding such facts. If the plaintiff in such action by foreign attachment withdraws his suit or fails to recover judgment against the defendant, such garnishee shall be entitled to judgment for his costs.

(1949 Rev., S. 8079.)



Section 52-335 - Service of garnishee process on corporation.

When any corporation, engaged in transacting business in any other town than that in which its secretary or clerk resides, is named as agent, trustee or debtor of the defendant, in any action commenced by process of foreign attachment, service may be made upon such corporation by some proper officer, by leaving a true and attested copy thereof, at least twelve days before the process is returnable, with, or at the usual place of abode of, its secretary or clerk, or any agent or clerk employed by such corporation to keep its accounts or pay its employees in the town where it transacts business and where any moneys, which may be owing to the defendant, are due and payable. When the plaintiff recovers judgment in any action so brought and obtains execution for the same, a demand by the officer serving such execution on, or at the usual place of abode of, the secretary, agent or clerk of such corporation with whom service was originally made, shall be a sufficient demand of such corporation.

(1949 Rev., S. 8080.)

There is a difference in the methods of service on a corporation of process generally and service on a corporation in a garnishment proceeding. 9 CS 473.



Section 52-336 - Service on disbursing agent or paymaster of garnishee.

When any corporation having a disbursing agent or paymaster, with an office or place of business in this state, is named as garnishee, service may be made on it by leaving with such agent or paymaster, or at his office or place of business, or at his usual place of abode, an attested copy of the process in such action, at least twelve days before the return day thereof.

(1949 Rev., S. 8081.)



Section 52-337 - Service on bank or trust company as garnishee.

Whenever a bank, savings bank, trust company or industrial bank is named as garnishee, process shall be served by leaving a copy thereof with any officer or teller at the garnishee’s principal office during its regular hours of business; provided, whenever a branch of any such bank or trust company which is located in a different town from the one in which the principal office of such bank or trust company is located is named as garnishee, process shall be served by leaving a copy thereof with any officer or teller at such branch during its regular hours of business.

(1949 Rev., S. 8082; 1951, S. 3201d.)



Section 52-337a - Garnishment of checking account.

Section 52-337a is repealed.

(1963, P.A. 580; P.A. 76-401, S. 6, 7.)



Section 52-338 - Service on nonresident garnishee.

When the garnishee does not reside in this state, but is engaged in the transaction of business therein by an agent or agents, process may be served on such garnishee by leaving a true and attested copy thereof with such agent or agents.

(1949 Rev., S. 8083.)



Section 52-339 - Service on partnership garnishees.

When a partnership, the business of which is transacted by one or more of the partners exclusively, or by an agent or agents, is named as garnishee, service may be made upon such partnership by leaving a true and attested copy of the process with, or at the usual place of abode of, the members of such partnership, or such acting partner or partners, agent or agents; and the plaintiff, at any time before final judgment in such suit, may amend such process, without costs, by inserting the names of the persons composing such partnership.

(1949 Rev., S. 8084.)



Section 52-340 - Subrogation of factorizing creditor.

In actions by foreign attachment, the plaintiff shall be entitled to all the security which his debtor had for the debt or property attached.

(1949 Rev., S. 8085.)



Section 52-341 - Attachment of debt evidenced by negotiable note.

When a debt evidenced by a negotiable promissory note has been attached by process of foreign attachment and the defendant has had actual notice thereof, he shall not negotiate or transfer such note during the continuance of the attachment lien; and, if he does so, he shall be guilty of fraud upon the attaching creditor, who, if he recovers judgment in his original suit, may, within one year after its rendition, institute a civil action against the defendant for such fraud; but the title of any bona fide purchaser of such note for valuable consideration, without notice and before maturity, shall not be affected by the provisions of this section.

(1949 Rev., S. 8086.)



Section 52-342 - Presentation of debt by attaching creditor to decedent’s or insolvent estate.

When any debt due or to become due any person from an estate of a deceased person in settlement as a solvent estate is attached, the attaching creditor may, within the time limited for presenting claims against such estate, present the debt by him so attached to the executor or administrator, which shall be a sufficient presentation thereof. When any debt due or to become due any person from the estate of a deceased person represented insolvent, or from the estate of an insolvent debtor, is attached, the attaching creditor may, within the time limited for the presentation of claims against such estate, present the debt by him so attached to the commissioners on such estate, and may appear and be heard in relation thereto, and shall have the same right of appeal as the defendant; but such presentation and proof of any debt by an attaching creditor shall inure to his benefit alone, and shall not prevent such debt from being barred as against the original owner thereof, if not presented by him.

(1949 Rev., S. 8087.)



Section 52-343 - Death of garnishee pending attachment.

If any executor, administrator or trustee, in whose hands any debt, legacy or distributive share has been so attached, dies or is removed pending the proceedings either on the original writ or on the scire facias, upon proper suggestion being made upon the record such proceedings may be continued against the survivor, or his successor in such trust, as the case may be, in the same manner as they might otherwise have been against the original garnishee or garnishees.

(1949 Rev., S. 8088.)



Section 52-344 - Levy of execution as a discharge of garnishee.

The taking of any effects or debt by judgment of law out of the hands of an agent, trustee or debtor of the owner thereof, by process of foreign attachment, shall forever discharge such garnishee.

(1949 Rev., S. 8089.)



Section 52-345 - Judgment debt attached. Stay of execution.

If any judgment debt is taken by foreign attachment, the issue of the execution on such judgment, or its levy, if already issued, shall be stayed during the continuance of the lien of such attachment; and the time during which such stay is continued shall be excluded in computing the time within which such execution shall be levied in order to preserve any attachment lien created by or in the original suit.

(1949 Rev., S. 8090.)

Cited. 10 CS 345.



Section 52-346 - Garnishments of mortgages.

The plaintiff in any civil action in which garnishee process is served upon any person in any way obligated or liable under any mortgage or lien upon real estate, garnisheeing a debt or any part thereof secured by such mortgage or lien, shall, on or before the return day of such process, cause to be filed, in the office of the town clerk in the town in which the real estate is situated, a certificate giving the names of the parties to the action, the time when and the court to which such process is returnable, the amount of damages claimed and a statement that the debt secured by such mortgage or lien has been garnisheed. The town clerk shall record such certificate and note the same on the page on which such mortgage or lien is recorded. If such plaintiff recovers judgment in such action for the debt sued upon or any part thereof, he may file for record, in the land records of the town where such mortgage or lien is recorded, a judgment lien upon such mortgage or lien within four months after the date of such judgment, and thereupon he shall be subrogated to the rights of his judgment debtor in such mortgage or lien to the amount due him upon such judgment, and the rights of such judgment creditor shall not be affected by any instrument not appearing of record prior to the time of filing the certificate hereinbefore described.

(1949 Rev., S. 8091.)






Chapter 906 - Postjudgment Procedures

Section 52-347 to 52-350 - Form of execution. Service and return of execution. Interest on judgments collected on executions. Execution upon unsatisfied judgment of justice.

Sections 52-347 to 52-350, inclusive, are repealed.

(1949 Rev., S. 8092–8095; 1959, P.A. 28, S. 185, 204; 1963, P.A. 642, S. 55; P.A. 78-280, S. 107, 127; P.A. 81-410, S. 9; P.A. 83-581, S. 39, 40; June Sp. Sess. P.A. 83-29, S. 44, 82; P.A. 84-546, S. 127, 173.)



Section 52-350a - Definitions.

For the purposes of this chapter and section 49-51, unless the context otherwise requires:

(1) “Conspicuous” means conspicuous as defined in section 42a-1-201.

(2) “Consumer debt or obligation” means a debt or obligation incurred primarily for personal, family or household purposes.

(3) “Consumer judgment” means a money judgment of less than five thousand dollars against a natural person resulting from any consumer debt or obligation.

(4) “Disposable earnings” means that part of the earnings of an individual remaining after the deduction from those earnings of amounts required to be withheld for payment of federal income and employment taxes, normal retirement contributions, union dues and initiation fees, group life insurance premiums, health insurance premiums, and federal tax levies.

(5) “Earnings” means any debt accruing by reason of personal services, including any compensation payable by an employer to an employee for such personal services, whether denominated as wages, salary, commission, bonus or otherwise.

(6) “Employer” means any person owing a debt accruing to the judgment debtor by reason of personal services.

(7) “Family support judgment” means a judgment, order or decree of the Superior Court or a family support magistrate for payment of a legal obligation for support or alimony to a spouse, former spouse or child and includes any such order for periodic payments whether issued pendente lite or otherwise.

(8) “Financial institution” means a financial institution as defined in section 36a-41.

(9) “Installment payment order” means the fixing by the court of a sum to be paid periodically by the judgment debtor until satisfaction of a money judgment.

(10) “Judgment creditor” means a person in whose favor a money judgment was rendered, or any person succeeding to such rights.

(11) “Judgment debtor” means a person against whom a money judgment was rendered.

(12) “Levying officer” means a state marshal or constable acting within such marshal’s or constable’s geographical jurisdiction or in IV-D cases, any investigator employed by the Commissioner of Social Services.

(13) “Money judgment” means a judgment, order or decree of the court calling in whole or in part for the payment of a sum of money, other than a family support judgment. Money judgment includes any such money judgment of a small claims session of the Superior Court, any foreign money judgment filed with the Superior Court pursuant to the general statutes and in IV-D cases, overdue support in the amount of five hundred dollars or more accruing after the entry of an initial family support judgment.

(14) “Person” includes an individual, a partnership, an association, a limited liability company or a corporation.

(15) “Postjudgment procedure” means any procedure commenced after rendition of a money judgment, seeking or otherwise involving a discovery procedure, a placing of a lien on property, a modification or discharge of a lien, a property execution under section 52-356a, a turnover order, an installment payment order, a wage execution, a modification of a wage execution, a compliance order, a protective order or a determination of exemption rights.

(16) “Property” means any real or personal property in which the judgment debtor has an interest which he could assign or transfer, including (A) any present or future right or interest, whether or not vested or liquidated, (B) any debt, whether due or to become due, and (C) any cause of action which could be assigned or transferred.

(P.A. 83-581, S. 1, 40; P.A. 84-527, S. 1; P.A. 95-79, S. 175, 189; P.A. 96-268, S. 11, 34; P.A. 00-99, S. 114, 154; P.A. 01-195, S. 62, 181; P.A. 03-107, S. 8.)

History: P.A. 84-527 amended the definition of “postjudgment procedure” to add “a modification of a wage execution” and to replace “protection” with “protective” order; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 96-268 redefined “family support judgment” to add “family support magistrate”, redefined “levying offices” to add “in IV-D cases, any investigator employed by the Commissioner of Social Services” and redefined “money judgment” to add overdue support in the amount of $500 or more in IV-D cases, effective July 1, 1996; P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal in Subdiv. (12), effective December 1, 2000; P.A. 01-195 made a technical change in Subdiv. (12) for purposes of gender neutrality, effective July 11, 2001; P.A. 03-107 made a technical change in Subdiv. (4), effective June 18, 2003.

Cited. 33 CA 359. A judgment of foreclosure by sale is not a money judgment and the proceedings following a judgment of foreclosure by sale are not postjudgment proceedings for the purposes of this section. 108 CA 134.

Subdiv. (5):

Definition of term “earnings” discussed. 232 C. 216.

Although second phrase of definition does not apply to defendant because she is an independent contractor and not an employee, the commissions defendant receive as real estate salesperson are earnings because they are debts accruing by reason of her personal service. 50 CS 460.

Subdiv. (7):

Cited. 211 C. 485. Cited. 240 C. 35.

Cited. 15 CA 718.

Subdiv. (13):

Cited. 211 C. 485. Cited. 240 C. 35.

Cited. 15 CA 718. Marital dissolution judgment regarding child’s educational expenses did not order payment of a sum certain and cannot be characterized as a money judgment. 99 CA 347.

Subdiv. (15):

Cited. 240 C. 35.



Section 52-350b - Applicability.

(a) Sections 49-51, 52-350a, 52-350c to 52-350f, inclusive, 52-351a, 52-351b, 52-352a, 52-352b, 52-353, 52-355a, 52-356a to 52-356d, inclusive, 52-361a, 52-361b, 52-380a, 52-380d to 52-380g, inclusive, and 52-400a to 52-400d, inclusive, as amended or enacted by sections 1 to 27, inclusive, of public act 83-581 apply to all postjudgment proceedings commenced on or after July 14, 1983. Said sections do not invalidate or otherwise affect any lien, property execution or wage execution outstanding on July 14, 1983. A postjudgment proceeding commenced prior to July 14, 1983, is governed by the law in effect when the proceeding was commenced.

(b) Any execution against earnings issued pursuant to section 52-361 prior to July 14, 1983, which has not been satisfied, otherwise valid except for lack of adequate notice, is validated, subject to the right of the judgment debtor to claim an exemption or seek a modification pursuant to section 52-361b.

(P.A. 83-581, S. 28, 40; 83-587, S. 68, 96; P.A. 84-226, S. 1, 2.)

History: P.A. 83-587 added Subsec. (b) re validation of wage executions issued prior to July 14, 1983; P.A. 84-226 amended Subsec. (a) by clarifying that the lien, property execution or wage execution was outstanding “on July 14, 1983” and amended Subsec. (b) by replacing provision which excepted from validation “any execution with respect to which a person claims an exemption or seeks a modification pursuant to Sec. 52-361b within 45 days of July 14, 1983” with provision that the execution is validated “subject to the right of the judgment debtor to claim an exemption or seek a modification pursuant to Sec. 52-361b”.



Section 52-350c - Rules of court. Forms.

The judges of the Superior Court may adopt any rules they deem necessary to implement the provisions of sections 49-51, 52-350a, 52-350c to 52-350f, inclusive, 52-351a, 52-351b, 52-352a, 52-352b, 52-353, 52-355a, 52-356a to 52-356d, inclusive, 52-361a, 52-361b, 52-380a, 52-380d to 52-380g, inclusive, and 52-400a to 52-400d, inclusive. The rules shall provide whether or not interrogatories under section 52-351b, or notice thereof, are to be filed with the clerk of the court. The judges, or their designee, shall prescribe any forms required to implement sections 49-51, 52-350a, 52-350c to 52-350f, inclusive, 52-351a, 52-351b, 52-352a, 52-352b, 52-353, 52-355a, 52-356a to 52-356d, inclusive, 52-361a, 52-361b, 52-380a, 52-380d to 52-380g, inclusive, and 52-400a to 52-400d, inclusive.

(P.A. 83-581, S. 2, 40.)



Section 52-350d - Jurisdiction of Superior Court.

(a) For the purposes of postjudgment procedures, the Superior Court shall have jurisdiction over all parties of record in an action until satisfaction of the judgment or, if sooner, until the statute limiting execution has run, except the Superior Court shall have jurisdiction at any time to determine exemption rights and grant appropriate relief.

(b) This section shall not be construed to allow opening of a judgment other than within four months succeeding the date on which it was rendered as provided by section 52-212a or as otherwise provided by law.

(P.A. 83-581, S. 3, 40; P.A. 84-527, S. 2.)

History: P.A. 84-527 amended Subsec. (a) to add provision that the superior court shall have jurisdiction at any time to determine exemption rights and grant appropriate relief.



Section 52-350e - Service of process.

(a) Unless otherwise provided by section 52-351a, 52-351b, 52-356a, 52-356b or 52-361a, service of process concerning a postjudgment procedure, or concerning a determination of interest in property pursuant to section 52-356c, may be made (1) by a proper officer sending a true and attested copy thereof by certified mail, return receipt requested, to a person at his last-known address, or (2) as provided for service of process by chapter 896, or (3) as provided by rule of court for service on an appearing party if made on a party who has filed a postjudgment appearance or if made within one hundred eighty days of rendition of judgment on a party who has appeared in the action.

(b) The provisions of this section do not apply to any process issued pursuant to a contempt proceeding.

(P.A. 83-581, S. 4, 40; P.A. 84-527, S. 3; P.A. 85-346, S. 1.)

History: P.A. 84-527 amended Subsec. (a) to decrease the time period in Subdiv. (3) from one year to 180 days; P.A. 85-346 added reference to Sec. 52-351b and deleted “postage prepaid”.



Section 52-350f - Enforcement of money judgment. Costs, fees and interest.

A money judgment may be enforced against any property of the judgment debtor unless the property is exempt from application to the satisfaction of the judgment under section 52-352a, 52-352b, 52-352d or 52-361a or any other provision of the general statutes or federal law. The money judgment may be enforced, by execution or by foreclosure of a real property lien, to the amount of the money judgment with (1) all statutory costs and fees as provided by the general statutes, (2) interest as provided by chapter 673 on the money judgment and on the costs incurred in obtaining the judgment, and (3) any attorney’s fees allowed pursuant to section 52-400c.

(P.A. 83-581, S. 5, 40; P.A. 84-527, S. 4; P.A. 92-94, S. 1, 4.)

History: P.A. 84-527 rephrased section and deleted reference to “section 52-257” with respect to the allowance of statutory costs and fees; P.A. 92-94 added reference to Sec. 52-352d.

Cited. 15 CA 718. Cited. 34 CA 816. Section does not mandate the award of postjudgment interest as such an award is discretionary. 112 CA 837.



Section 52-351 - New judgment to include unsatisfied costs of execution.

Any court issuing an execution on which the costs thereon are not wholly satisfied, upon written motion of the plaintiff and such notice to the judgment debtor as the court rendering the original judgment deems reasonable, may render a new judgment which may include the prior judgment and costs and all unsatisfied costs of the first execution, and the original judgment shall thereupon be vacated.

(1949 Rev., S. 8096; 1959, P.A. 28, S. 186.)

History: 1959 act deleted references to executions issued and judgments rendered by justices of the peace.



Section 52-351a - Notice of enforcement action to be given judgment debtor.

When a lien is placed on any property or when any postjudgment paper, other than a wage execution or property execution levied against property of a natural person, is served on a third person, the judgment creditor shall send a copy of the lien, or of the papers so served, together with a statement as to where the lien was filed or on whom the papers were served, to the judgment debtor at his last-known address by first class mail, postage prepaid.

(P.A. 83-581, S. 6, 40.)



Section 52-351b - Discovery by judgment creditor.

(a) A judgment creditor may obtain discovery from the judgment debtor, or from any third person the judgment creditor reasonably believes, in good faith, may have assets of the judgment debtor, or from any financial institution to the extent provided by this section, of any matters relevant to satisfaction of the money judgment. The judgment creditor shall commence any discovery proceeding by serving an initial set of interrogatories, in a prescribed form containing such questions as to the assets and employment of the judgment debtor as may be approved by the judges of the Superior Court or their designee, on the person from whom discovery is sought. Service of an initial set of interrogatories relevant to obtaining satisfaction of a money judgment of a small claims session of the Superior Court may be made by sending such interrogatories by certified mail, return receipt requested, to the person from whom discovery is sought. Questions contained in the interrogatory form shall be in clear and simple language and shall be placed on the page in such manner as to leave space under each question for the person served to insert such person’s answer. Such person shall answer the interrogatories and return them to the judgment creditor within thirty days of the date of service. Interrogatories served on a judgment debtor shall be signed by such debtor under penalty of false statement. With respect to assets, the person served is required to reveal information concerning the amount, nature and location of the judgment debtor’s nonexempt assets up to an amount clearly sufficient in value to ensure full satisfaction of the judgment with interest and costs, provided disclosure shall be first required as to assets subject to levy or foreclosure within the state. If interrogatories are served on a financial institution, the financial institution shall disclose only whether it holds funds of the judgment debtor on account and the balance of such funds, up to the amount necessary to satisfy the judgment.

(b) The interrogatory form shall specify the names and last-known addresses of the judgment creditor and the judgment debtor, the court in which and the date on which the judgment was rendered, and the original amount of the judgment and the amount due thereon. The interrogatory form shall contain a notice of rights with respect to postjudgment interrogatories as prescribed by section 52-361b.

(c) On failure of a person served with interrogatories to return, within the thirty days, a sufficient answer or disclose sufficient assets for execution, or on objection by such person to the interrogatories, the judgment creditor may move the court for such supplemental discovery orders as may be necessary to ensure disclosure including (1) an order for compliance with the interrogatories or (2) an order authorizing additional interrogatories. The judgment creditor may obtain discovery, including the taking of depositions, from any person served with interrogatories in accordance with procedures for discovery in civil actions without further order of the court. The court may order such additional discovery as justice requires provided the order shall contain a notice that failure to comply therewith may subject the person served to being held in contempt of court.

(d) Any party from whom discovery is sought may seek a protective order pursuant to section 52-400a.

(P.A. 83-581, S. 7, 40; P.A. 84-527, S. 5; P.A. 85-346, S. 2; P.A. 97-86, S. 1; P.A. 01-186, S. 6.)

History: P.A. 84-527 amended Subsec. (a) by requiring interrogatories served on a judgment debtor to be signed under penalty of false statement and by rephrasing provision concerning the amount of a judgment debtor’s assets the person served is required to reveal, and amended Subsec. (b) by deleting a provision requiring an interrogatory form to contain a notice of rights “If served on a judgment debtor who is a natural person”; P.A. 85-346 amended Subsec. (a) by adding provision re service of initial set of interrogatories by court clerk; P.A. 97-86 amended Subsec. (c) by deleting former Subdiv. (2) which had authorized the creditor to move for “an order for production or for examination of the judgment debtor or third person, provided any examination shall be conducted before the court”, designating as new Subdiv. (2) provision allowing the creditor to move for an order authorizing additional interrogatories, formerly part of Subdiv. (1), adding provision authorizing the judgment creditor to obtain discovery from any person served with interrogatories without further order of the court and authorizing the court to order such “additional” discovery as justice requires and making a technical change; P.A. 01-186 amended Subsec. (a) by eliminating provisions re service of initial set of interrogatories may be made upon request of judgment creditor and re payment of $5 by judgment creditor for each mailing requested and by making technical changes for purposes of gender neutrality.



Section 52-352 - Property exempt from attachment and execution.

Section 52-352 is repealed.

(1949 Rev., S. 8104; P.A. 74-64; P.A. 77-466, S. 4.)



Section 52-352a - Definitions for exempt property provisions.

For the purposes of this section and sections 52-352b and 52-353, the following terms shall have the following meanings:

(a) “Value” means fair market value of the exemptioner’s equity or unencumbered interest in the property;

(b) “Necessary” means reasonably required to meet the needs of the exemptioner and his or her dependents including any special needs by reason of health or physical infirmity;

(c) “Exempt” means, unless otherwise specified, not subject to any form of process or court order for the purpose of debt collection;

(d) “Exemptioner” means the natural person entitled to an exemption under this section or section 52-352b;

(e) “Homestead” means owner-occupied real property, co-op or mobile manufactured home, as defined in subdivision (1) of section 21-64, used as a primary residence.

(P.A. 77-466, S. 1; P.A. 78-331, S. 25, 58; P.A. 83-581, S. 24, 40; P.A. 93-301, S. 1, 3; P.A. 94-55; P.A. 10-181, S. 4.)

History: P.A. 78-331 redefined “value” to specify “exemptioner’s” equity and “unencumbered” interest; P.A. 83-581 made definitions applicable to Sec. 52-353 and deleted references to Sec. 52-352c which was made a part of Sec. 52-352b by the same act; P.A. 93-301 added definition of “homestead”, effective October 1, 1993, and applicable to any lien for any obligation or claim arising on or after said date; P.A. 94-55 redefined “homestead” to include mobile manufactured homes; P.A. 10-181 redefined “homestead” in Subdiv. (e) to include co-op, effective June 9, 2010.



Section 52-352b - Exempt property.

The following property of any natural person shall be exempt:

(a) Necessary apparel, bedding, foodstuffs, household furniture and appliances;

(b) Tools, books, instruments, farm animals and livestock feed, which are necessary to the exemptioner in the course of his or her occupation, profession or farming operation;

(c) Burial plot for the exemptioner and his or her immediate family;

(d) Public assistance payments and any wages earned by a public assistance recipient under an incentive earnings or similar program;

(e) Health and disability insurance payments;

(f) Health aids necessary to enable the exemptioner to work or to sustain health;

(g) Workers’ compensation, Social Security, veterans and unemployment benefits;

(h) Court-approved payments for child support;

(i) Arms and military equipment, uniforms or musical instruments owned by any member of the militia or armed forces of the United States;

(j) One motor vehicle to the value of three thousand five hundred dollars, provided value shall be determined as the fair market value of the motor vehicle less the amount of all liens and security interests which encumber it;

(k) Wedding and engagement rings;

(l) Residential utility deposits for one residence, and one residential security deposit;

(m) Any assets or interests of an exemptioner in, or payments received by the exemptioner from, a plan or arrangement described in section 52-321a;

(n) Alimony and support, other than child support, but only to the extent that wages are exempt from execution under section 52-361a;

(o) An award under a crime reparations act;

(p) All benefits allowed by any association of persons in this state towards the support of any of its members incapacitated by sickness or infirmity from attending to his usual business;

(q) All moneys due the exemptioner from any insurance company on any insurance policy issued on exempt property, to the same extent that the property was exempt;

(r) Any interest of the exemptioner in any property not to exceed in value one thousand dollars;

(s) Any interest of the exemptioner not to exceed in value four thousand dollars in any accrued dividend or interest under, or loan value of, any unmatured life insurance contract owned by the exemptioner under which the insured is the exemptioner or an individual of whom the exemptioner is a dependent;

(t) The homestead of the exemptioner to the value of seventy-five thousand dollars, or, in the case of a money judgment arising out of services provided at a hospital, to the value of one hundred twenty-five thousand dollars, provided value shall be determined as the fair market value of the real property less the amount of any statutory or consensual lien which encumbers it; and

(u) Irrevocable transfers of money to an account held by a debt adjuster licensed pursuant to sections 36a-655 to 36a-665, inclusive, for the benefit of creditors of the exemptioner.

(P.A. 77-466, S. 2; P.A. 79-376, S. 72; P.A. 83-581, S. 25, 40; P.A. 91-239, S. 3, 4 P.A. 92-94, S. 2, 4; P.A. 93-301, S. 2, 3; 93-350; P.A. 03-266, S. 8; P.A. 07-37, S. 1; P.A. 09-208, S. 42.)

History: P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation” in Subdiv. (g); P.A. 83-581 specified that the exempt property was that “of any natural person”, added Subdivs. (j) to (o), formerly Sec. 52-352c, and added Subdivs. (p) and (q), formerly Sec. 52-354; P.A. 91-239 amended Subdiv. (m) by deleting former provision re payments received by exemptioner under profit-sharing, pension, stock bonus, annuity or similar retirement plan and added new provision re assets or interests of exemptioner in, or payments received by the exemptioner from, a plan or arrangement described in Sec. 52-321a; P.A. 92-94 added livestock feed to the exempt property listed in Subdiv. (b) and specified that such property used in the course of farming operation is exempt; P.A. 93-301 added Subdiv. (r) re any interest of exemptioner in any property not to exceed $1,000, added Subdiv. (s) re interest in exemptioner not to exceed $4,000 in any accrued dividend or interest under, or loan value of any unmatured life insurance contract owned by exemptioner under which insured is exemptioner or individual of whom exemptioner is dependent and added Subdiv. (t) re homestead of exemptioner to value of $75,000, provided value is fair market value less any statutory or consensual lien, effective October 1, 1993, and applicable to any lien for any obligation or claim arising on or after said date; P.A. 93-350 added Subdiv. (r) (codified as Subdiv. (u)) re exemption of irrevocable transfers of money to an account held by a bona fide nonprofit debt adjuster licensed pursuant to Ch. 655 for benefit of creditors of exemptioner; P.A. 03-266 amended Subdiv. (t) by adding homestead exemption of $125,000 for a money judgment arising out of hospital services; P.A. 07-37 amended Subdiv. (j) to substitute $3,500 for $1,500 re motor vehicle value, effective July 1, 2007; P.A. 09-208 amended Subdiv. (u) by deleting “bona fide nonprofit” re licensed debt adjuster.

Cited. 22 CA 260. Trial court improperly created an exemption not provided by statute. 49 CA 503.

Subdiv. (n):

Cited. 33 CA 365.

Subdiv. (t):

Trial court lacked subject matter jurisdiction to act on homestead exemption claim to protect proceeds from voluntary sale from a judgment lien creditor. 130 CA 115.

If prejudgment remedies are possible only to extent of equity in family home, the homestead exemption attachment as means of debt collection would be of limited use. 47 CS 590.



Section 52-352c - Additional exempt property.

Section 52-352c is repealed.

(P.A. 77-466, S. 3; P.A. 78-331, S. 26, 58; P.A. 83-581, S. 39, 40; P.A. 84-546, S. 127, 173.)



Section 52-352d - Exempt property of farm partnership.

(a) As used in this section, “exempt” shall have the same meaning as set forth in section 52-352a and “farm partnership” means any partnership primarily engaged in the occupation of farming in which at least fifty per cent of the partners are members of the same family.

(b) The farm animals and livestock feed which are reasonably required by a farm partnership in the course of its occupation shall be exempt. All moneys due the farm partnership from any insurance company on any insurance policy issued on such property shall also be exempt to the same extent that the property was exempt.

(P.A. 92-94, S. 3, 4.)



Section 52-353 - Levy on and sale of personal property exempt to a certain amount.

When an execution debtor owns any personal property which, if not exceeding a certain amount in value, is exempt from execution, and the officer levying the execution believes that its value exceeds the limit of exemption, he may levy on and sell it in the same manner as any other property. If, at the sale, such property brings an amount exceeding the limit of exemption, he shall immediately, on receipt of the purchase money, pay over the amount of the exemption to the execution debtor and apply the balance only on the execution; but, if a sum equal to the amount of the exemption is not bid for such property, he shall immediately return the property to the execution debtor. No money or property belonging or coming to any execution debtor under such a levy as is provided for in this section shall be liable to attachment.

(1949 Rev., S. 8105; P.A. 83-581, S. 26, 40.)

History: P.A. 83-581 replaced “goods” with “personal property” and made minor grammatical and diction changes.



Section 52-354 and 52-355 - Exemption of sick benefits and insurance moneys. Exemption of body from execution.

Sections 52-354 and 52-355 are repealed.

(1949 Rev., S. 8103, 8114; 1955, S. 3205d; P.A. 81-410, S. 14; P.A. 83-581, S. 39, 40; P.A. 84-546, S. 127, 173.)



Section 52-355a - Judgment lien on personal property.

(a) Except in the case of a consumer judgment, a judgment lien, securing the unpaid amount of any money judgment, including interest and costs, may be placed on any nonexempt personal property in which, by a filing in the office of the Secretary of the State, a security interest could be perfected under title 42a. The judgment lien shall be created by filing a judgment lien certificate in the office of the Secretary of the State. For purposes of this section, the judgment lien shall be filed as if the debtor were located in this state. However, in the case of a debtor who is not located in this state, the judgment lien shall be effective only as to the debtor’s tangible personal property that is located in this state.

(b) The judgment lien certificate shall: (1) Be signed by the judgment creditor or his attorney or personal representative; (2) state the names and last-known addresses of the judgment creditor and judgment debtor, the court in which and the date on which the judgment was rendered, and the original amount of the money judgment and the amount due thereon; and (3) describe the personal property on which the lien is to be placed.

(c) Any such judgment lien shall be effective, in the same manner and to the same extent as a similar security interest under the provisions of title 42a, for five years from the date of filing, provided the filing shall not give the judgment creditor any right to take possession of the personal property on which the lien has been placed other than by writ of execution or other judicial process. The lien may be extended for additional five-year periods in the same manner as a financing statement may be extended but shall not be extended beyond the period of enforceability of the judgment. Any such property on which a lien has been placed may be executed against and levied on by the judgment creditor in the same manner as other personal property of the judgment debtor. The fact that a judgment creditor has no right under this subsection to take possession of the personal property on which the lien has been placed other than by writ of execution or other judicial process shall not be a defense in a conversion action brought by such judgment creditor for impairment of such judgment lien.

(d) A judgment lien certificate under this section shall be recorded and indexed in the same manner as financing statements filed with the office of the Secretary of the State pursuant to title 42a. On filing, the Secretary of the State shall provide information as to and copies of any such judgment lien certificate, or any release thereof, in the same manner that information and copies are provided with respect to a financing statement. The Secretary of the State shall charge the same fees for filing, for inspection of, for release of, and for information relating to or copies of, such a judgment lien certificate as are charged with respect to a financing statement and may destroy records of lapsed liens and of releases thereof in the same manner as if such judgment lien certificate was a financing statement.

(P.A. 83-581, S. 8, 40; P.A. 84-527, S. 6; P.A. 01-132, S. 174; P.A. 03-62, S. 24.)

History: P.A. 84-527 amended Subsec. (c) to authorize the extension of the lien for additional five-year periods but not beyond the period of enforceability of the judgment; P.A. 01-132 amended Subsec. (a) to add provision that the judgment lien shall be filed as if the debtor were located in this state and, in the case of a debtor who is not located in this state, the judgment lien shall be effective only as to the debtor’s tangible personal property located in this state; P.A. 03-62 amended Subsec. (c) to replace reference to “the property” with reference to “the personal property” and to add provision re the fact that a judgment creditor has no right to take possession of the liened personal property other than by writ of execution or other judicial process shall not be a defense in a conversion action brought by the judgment creditor for impairment of the judgment lien.



Section 52-356 - Levy on personal estate.

Section 52-356 is repealed.

(1949 Rev., S. 8097; P.A. 81-410, S. 10; P.A. 83-581, S. 39, 40; P.A. 84-546, S. 127, 173.)



Section 52-356a - *(See end of section for amended version of subdivision (1) of subsection (a) and effective date.) Execution against certain nonexempt personal property. Fees.

*(a) Procedure. Levying officer’s responsibilities. (1) On application of a judgment creditor or a judgment creditor’s attorney, stating that a judgment remains unsatisfied and the amount due thereon, and subject to the expiration of any stay of enforcement and expiration of any right of appeal, the clerk of the court in which the money judgment was rendered shall issue an execution pursuant to this section against the nonexempt personal property of the judgment debtor other than debts due from a banking institution or earnings. The application shall be accompanied by a fee of one hundred dollars payable to the clerk of the court for the administrative costs of complying with the provisions of this section which fee may be recoverable by the judgment creditor as a taxable cost of the action. In the case of a consumer judgment, the application shall indicate whether, pursuant to an installment payment order under subsection (b) of section 52-356d, the court has entered a stay of execution and, if such a stay was entered, shall contain a statement of the judgment creditor or the judgment creditor’s attorney as to the debtor’s default on payments. In the case of a judgment arising out of services provided at a hospital, no application shall be made until the court has (A) issued an order for installment payments in accordance with section 52-356d, (B) made a finding that the debtor has defaulted on payments under the order, and (C) lifted the mandatory stay issued under section 52-356d. The court shall make a determination concerning noncompliance or default, and decide whether to modify the installment payment plan, continue the installment payment plan, or lift the stay. The execution shall be directed to any levying officer.

(2) The property execution shall require a proper levying officer to enforce the money judgment and shall state the names and last-known addresses of the judgment creditor and judgment debtor, the court in which and the date on which the money judgment was rendered, the original amount of the money judgment and the amount due thereon, and any information which the judgment creditor considers necessary or appropriate to identify the judgment debtor. The property execution shall notify any person served therewith that the judgment debtor’s nonexempt personal property is subject to levy, seizure and sale by the levying officer pursuant to the execution and, if the judgment debtor is a natural person, shall be accompanied by a notice of judgment debtor rights as prescribed by section 52-361b and a notice to any third person of the manner, as prescribed by subdivision (4) of this subsection, for complying with the execution.

(3) A property execution shall be returned to court within four months after issuance. The untimely return of a property execution more than four months after issuance shall not of itself invalidate any otherwise valid levy made during the four-month period.

(4) The levying officer shall personally serve a copy of the execution on the judgment debtor and make demand for payment by the judgment debtor of all sums due under the money judgment. On failure of the judgment debtor to make immediate payment, the levying officer shall levy on nonexempt personal property of the judgment debtor, other than debts due from a banking institution or earnings, sufficient to satisfy the judgment, as follows:

(A) If such nonexempt personal property is in the possession of the judgment debtor, the levying officer shall take such property into his possession as is accessible without breach of the peace;

(B) With respect to a judgment debtor who is not a natural person, if such personal property, including any debt owed, is in the possession of a third person, the levying officer shall serve that person with a copy of the execution and that person shall forthwith deliver the property or pay the amount of the debt due or payable to the levying officer, provided, if the debt is not yet payable, payment shall be made when the debt matures if within four months after issuance of the execution;

(C) With respect to a judgment debtor who is a natural person, if such personal property, including any debt owed, is in the possession of a third person, the levying officer shall serve that person with two copies of the execution, required notices and claim forms. On receipt of such papers, the third person shall forthwith mail a copy thereof postage prepaid to the judgment debtor at the last-known address of record with the third person and shall withhold delivery of the property or payment of the debt due to the levying officer or any other person for twenty days. On expiration of the twenty days, the third person shall forthwith deliver the property or pay the debt to the levying officer provided (i) if an exemption claim has been filed in accordance with subsection (d) of section 52-361b, the property shall continue to be withheld subject to determination of the claim, and (ii) if a debt is not yet payable, payment shall be made when the debt matures if within four months after issuance of the execution.

(5) Levy under this section on property held by, or a debt due from, a third person shall bar an action for such property against the third person provided the third person acted in compliance with the execution.

(6) If the levying officer cannot remove any property on which he seeks to levy without the danger of injury thereto, he may levy on and take possession of the property by posting on or adjacent to the property a conspicuous notice of the levy.

(7) Subject to the provisions of section 52-328, if the property to be executed against is already subject to an attachment, garnishment or judgment lien of the judgment creditor as security for that judgment, the priority of the execution shall hold from the date of perfecting of the attachment, garnishment or other lien. A sale pursuant to the execution forecloses any interest acquired as a result of the attachment, garnishment or judgment lien.

(8) If the judgment debtor has left the state prior to service of the execution or if he cannot otherwise be found with reasonable effort at his last-known address in this state, the levying officer shall proceed with the levy after (A) making demand for payment at such last-known address and on any agent or attorney of the judgment debtor of record with the clerk of the Superior Court, and (B) making a reasonable effort to ascertain and provide notice of the execution at any forwarding address.

(b) Sale. (1) The judgment debtor’s interest in personal property levied on pursuant to an execution, other than any money so obtained, shall be sold by the levying officer, or by an indifferent person deputed to act on his behalf, or by such other levying officer as the court in which the money judgment was rendered directs, in accordance with subdivisions (2) and (3) of this subsection. The sale shall be held at such time and place and in such manner as is commercially reasonable. The sale shall be subject to, and shall not affect, any secured interests, including any such liens, that are senior in right to the execution. No sale may be made to any levying officer, or to his agent or associate. The property shall be present and within view of those attending the sale unless otherwise ordered by the court.

(2) Notice of the time and place of sale and of the name and address of the levying officer shall be (A) sent by first class mail, postage prepaid, to the judgment debtor and to each holder of a lien or other secured interest in the property at their last-known addresses and (B) posted in the office of the town clerk in the town where the property is to be sold. On application of the judgment debtor or any other party in interest, the court may order further notice to be given, by publication or otherwise.

(3) Notice shall be given at least twenty days prior to the date of sale unless the property is perishable or threatens to decline speedily in value. If the property is perishable or threatens to decline speedily in value, the court, on application of any party or of the levying officer, may, ex parte, order shorter notice.

(c) Advertisement of sale. In addition to the notice of sale required by this section, the judgment creditor or levying officer may advertise in the legal or classified advertising section of any publication and recover any reasonable costs therefor. The judgment debtor may advertise the sale at his own expense.

(d) Distribution of sale proceeds. All amounts received from the sale, and all other money received, shall be distributed subject to the supervision of the court according to the following priorities: (1) To all reasonable and necessary costs of sale; (2) to other legal costs of levy including the levying officer’s fees of five per cent of the amount realized; (3) to payment of the judgment creditor pursuant to the judgment under which the sale was held or the money received; (4) to payment of any subordinate secured parties or lienors who make a written demand to the levying officer prior to the sale, according to their respective interests, and to any other judgment creditors presenting an execution to the levying officer, in the order of presentation; and (5) to payment to the judgment debtor.

(e) Statement of officer’s fees. Prior to return of a satisfied or partially satisfied execution, a levying officer shall sign and give the judgment debtor, on demand and without fee, an itemized statement of his fees. On his failure to comply with this provision, the levying officer shall forfeit to the judgment debtor three times the amount of his fees.

(f) Record of satisfaction. On return of an execution, the clerk of the court shall note on the record of the judgment whether, or to what extent, the judgment was satisfied.

(g) Completion of levy. Any levy commenced prior to the expiration of the levying officer’s term of office may be completed notwithstanding the expiration of that term.

(P.A. 83-581, S. 9, 40; P.A. 84-527, S. 15; P.A. 85-613, S. 131, 154; May Sp. Sess. P.A. 92-6, S. 79, 117; May 9 Sp. Sess. P.A. 02-1, S. 106; P.A. 03-2, S. 46; 03-266, S. 9; June Sp. Sess. P.A. 09-3, S. 137; P.A. 12-89, S. 4.)

*Note: On and after July 1, 2015, subdivision (1) of subsection (a) of this section, as amended by section 11 of public act 12-89, is to read as follows:

“(a) Procedure. Levying officer’s responsibilities. (1) On application of a judgment creditor or a judgment creditor’s attorney, stating that a judgment remains unsatisfied and the amount due thereon, and subject to the expiration of any stay of enforcement and expiration of any right of appeal, the clerk of the court in which the money judgment was rendered shall issue an execution pursuant to this section against the nonexempt personal property of the judgment debtor other than debts due from a banking institution or earnings. The application shall be accompanied by a fee of seventy-five dollars payable to the clerk of the court for the administrative costs of complying with the provisions of this section which fee may be recoverable by the judgment creditor as a taxable cost of the action. In the case of a consumer judgment, the application shall indicate whether, pursuant to an installment payment order under subsection (b) of section 52-356d, the court has entered a stay of execution and, if such a stay was entered, shall contain a statement of the judgment creditor or the judgment creditor’s attorney as to the debtor’s default on payments. In the case of a judgment arising out of services provided at a hospital, no application shall be made until the court has (A) issued an order for installment payments in accordance with section 52-356d, (B) made a finding that the debtor has defaulted on payments under the order, and (C) lifted the mandatory stay issued under section 52-356d. The court shall make a determination concerning noncompliance or default, and decide whether to modify the installment payment plan, continue the installment payment plan, or lift the stay. The execution shall be directed to any levying officer.”

(P.A. 83-581, S. 9, 40; P.A. 84-527, S. 15; P.A. 85-613, S. 131, 154; May Sp. Sess. P.A. 92-6, S. 79, 117; May 9 Sp. Sess. P.A. 02-1, S. 106; P.A. 03-2, S. 46; 03-266, S. 9; June Sp. Sess. P.A. 09-3, S. 137; P.A. 12-89, S. 4, 11.)

History: P.A. 84-527 amended Subsec. (b) to delete provision that notice “is completed from the date of mailing”; P.A. 85-613 made technical change, restoring language inadvertently omitted through computer error; May Sp. Sess. P.A. 92-6 amended Subsec. (a)(1) to raise fee from $6 to $10; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a)(1) to raise application fee to $20, effective July 1, 2002; P.A. 03-2 amended Subsec. (a)(1) to increase application fee to $35, effective February 28, 2003; P.A. 03-266 amended Subsec. (a)(1) by adding provisions re application in case of a judgment arising out of hospital services and determination by court re noncompliance or default and by making technical changes in Subdivs. (4)(C) and (8); June Sp. Sess. P.A. 09-3 amended Subsec. (a)(1) to increase application fee from $35 to $75 and make technical changes, effective September 9, 2009; P.A. 12-89 amended Subsec. (a)(1) to increase fee for judgment creditor application from $75 to $100, effective July 1, 2012, and decrease such fee from $100 to $75, effective July 1, 2015.

Negotiated settlement with two defendants after the judgment of strict foreclosure renders it inequitable to allow a plaintiff to execute on defendant’s property. 50 CA 289.

Subsec. (a):

Cited. 217 C. 507.



Section 52-356b - Court order for transfer of specified property or evidence.

(a) If a judgment is unsatisfied, the judgment creditor may apply to the court for an execution and an order in aid of the execution directing the judgment debtor, or any third person, to transfer to the levying officer either or both of the following: (1) Possession of specified personal property that is sought to be levied on; or (2) possession of documentary evidence of title to property of, or a debt owed to, the judgment debtor that is sought to be levied on.

(b) The court may issue a turnover order pursuant to this section, after notice and hearing or as provided in subsection (c) of this section, on a showing of need for the order. If the order is to be directed against a third person, such person shall be notified of his right pursuant to section 52-356c to a determination of any interest claimed in the property.

(c) The court may issue a turnover order against a judgment debtor, without notice or hearing, upon affidavit by the judgment creditor or another competent affiant stating facts from which the court concludes that there is a reasonable likelihood that the judgment debtor is about to remove the property from the state or is about to fraudulently dispose of the property with intent to hinder, delay or defraud his creditors. The court shall expeditiously hear and determine any motion by the judgment debtor to dissolve such an ex parte order.

(d) Unless directed to a person who is before the court, any turnover order shall be personally served and shall contain a notice that failure to comply therewith may subject the person served to being held in contempt of court.

(P.A. 83-581, S. 10, 40; P.A. 84-527, S. 7; P.A. 97-86, S. 2; P.A. 05-288, S. 178.)

History: P.A. 84-527 amended Subsec. (b) to provide for the issuance of a turnover order “after notice and hearing or as provided in Subsec. (c)” and to require a third person against whom an order is to be directed to be notified of his right to a determination of any interest claimed in the property, added a new Subsec. (c) to authorize the court to issue an ex parte turnover order, and redesignated former Subsec. (c) as Subsec. (d) and provided that a turnover order need not be personally served if directed to a person before the court; P.A. 97-86 amended Subsec. (a) to replace “If an execution is issued, the judgment creditor may apply to the court for an order in aid of the execution” with “If a judgment is unsatisfied, the judgment creditor may apply to the court for an execution and an order in aid of the execution”; P.A. 05-288 made a technical change in Subsec. (b), effective July 13, 2005.

Cited. 38 CA 44.



Section 52-356c - Determination of interests in disputed property.

(a) Where a dispute exists between the judgment debtor or judgment creditor and a third person concerning an interest in personal property sought to be levied on, or where a third person claims that the execution will prejudice his superior interest therein, the judgment creditor or third person may, within twenty days of service of the execution or upon application by the judgment creditor for a turnover order, make a claim for determination of interests pursuant to this section.

(b) The claim, which shall constitute the appearance of any third-person claimant, shall be filed with the Superior Court, on a prescribed form as a supplemental proceeding to the original action. The claim shall contain a description of the property in which an interest is claimed and a statement of the basis for the claim or of the nature of the dispute.

(c) On filing of the claim, the clerk of the court shall assign the matter for hearing on a date certain and order that notice of the hearing be served by the claimant on all persons known to claim an interest in the disputed property.

(d) Pending the hearing on the claim and subject to further order of the court, any property in dispute shall continue to be held by the person then in possession and shall not be transferred to any person who is not a party to the supplemental proceeding. If previously seized by or delivered to a levying officer, the property shall remain in the custody of the levying officer.

(e) Unless the judgment creditor waives such rights as he may have to execute against the contested property, the claim shall be deemed controverted and the issues shall be joined without further pleading by any party. The court may permit or require such further pleadings, amendments and notices and may make such further orders as justice or orderly administration requires. Prior to hearing the claim, the court may in its discretion: (1) Require the judgment creditor to post a bond in favor of a third person claimant for any damages which may accrue as a result of the outstanding execution and any subsequent proceedings, (2) on substitution by the third person of a bond as security for the property, allow the third person to obtain release of the property pending determination of the claim, or (3) direct that other known nonexempt property of the judgment debtor first be executed against.

(f) After hearing, the court shall render judgment determining the respective interests of the parties and may order the disposition of the property or its proceeds in accordance therewith.

(g) This section does not affect any interest in property of any person who is not a party to a determination pursuant to the provisions of this section.

(P.A. 83-581, S. 11, 40; P.A. 84-527, S. 8.)

History: P.A. 84-527 amended Subsec. (a) to allow making of claim “upon application by the judgment creditor for a turnover order”.

Cited (as P.A. 83-581, S. 11(a)). 1 CA 291. Cited. 4 CA 319.



Section 52-356d - Installment payment order.

(a) When a judgment is rendered against a natural person, the judgment creditor or judgment debtor may move the court for an order for installment payments in accordance with a money judgment. After hearing and consideration of the judgment debtor’s financial circumstances, the court may order installment payments reasonably calculated to facilitate payment of the judgment.

(b) In the case of a consumer judgment, the court may provide that compliance with the installment payment order, other than with an order for nominal payments pursuant to subsection (c) of this section, shall stay any property execution or foreclosure pursuant to that judgment, provided such a stay is reasonable considering the nature of the debt and the financial circumstances of the judgment debtor. In the case of a judgment arising out of services provided at a hospital, the court shall provide that compliance with the installment payment order shall stay any property execution or foreclosure pursuant to that judgment, including, but not limited to, execution on wages, execution on bank accounts, and execution on or foreclosure of real property.

(c) Notwithstanding the hearing requirement of subsection (a) of this section, on motion of the judgment creditor for an order of nominal payments, the court shall issue ex parte, without hearing, an order for nominal installment payments. The amount which shall constitute an order of nominal payments shall be set by the judges of the Superior Court. Such an order for nominal payments may be modified on motion of either party after hearing and consideration of the judgment debtor’s financial circumstances.

(d) An installment payment order shall not be enforced by contempt proceedings, but on the judgment debtor’s default on payments thereon, the judgment creditor may apply for a wage execution pursuant to section 52-361a.

(e) Interest on a money judgment shall continue to accrue under any installment payment order on such portion of the judgment as remains unpaid.

(f) On motion of either party and after notice and hearing or pursuant to a stipulation, the court may make such modification of an installment payment order as is reasonable.

(P.A. 83-581, S. 12, 40; P.A. 03-266, S. 10.)

History: P.A. 03-266 amended Subsec. (b) by adding provisions re judgment arising out of hospital services.

Subsec. (a):

Cited. 33 CA 395.

Court may consider other factors beyond debtor’s weekly salary when entering an installment payment order. 47 CS 291.

Subsec. (e):

Subsec. does not provide for automatic accrual of postjudgment interest on all judgments in which an installment payment order has been entered by the court. 304 C. 348.

Postjudgment interest does not accrue automatically when installment payments have been ordered, but judgment creditor may request postjudgment interest on a money judgment pursuant to Sec. 37-3a and such interest, if awarded, shall continue to accrue on the unpaid portion of a money judgment where installment payments have been ordered by the court. 127 CA 813.



Section 52-357 to 52-361 - Demand on execution when defendant has left the state. Sale on execution at other place than signpost. Adjournment of execution sale. When indifferent person may conduct execution sale. Execution on wages after judgment.

Sections 52-357 to 52-361, inclusive, are repealed.

(1949 Rev., S. 8098–8102; 1951, S. 3202d; 1953, 1955, S. 3203d; 1957, P.A. 293; 1959, P.A. 28, S. 124; 127; 152, S. 78; 193; 1961, P.A. 264, S. 8; 1963, P.A. 396; February, 1965, P.A. 257; 558; 1967, P.A. 496, S. 1, 2; 1969, P.A. 454, S. 34; P.A. 76-344; 76-436, S. 406, 681; P.A. 78-217, S. 2; P.A. 83-400, S. 4; 83-581, S. 39, 40; P.A. 84-546, S. 127, 173.)



Section 52-361a - *(See end of section for amended version of subsection (a) and effective date.) Execution on wages after judgment.

*(a) Application. If a judgment debtor fails to comply with an installment payment order, the judgment creditor may apply to the court for a wage execution. The application shall contain the judgment creditor’s or the judgment creditor’s attorney’s statement setting forth the particulars of the installment payment order and of the judgment debtor’s failure to comply. The application shall be accompanied by a fee of one hundred dollars payable to the clerk of the court for the administrative costs of complying with the provisions of this section which fee may be recoverable by the judgment creditor as a taxable cost of the action.

(b) Issuance. On receipt of the application, a clerk of the Superior Court shall issue a wage execution against the judgment debtor, directed to a levying officer, to enforce payment of the judgment.

(c) Contents. The wage execution shall state (1) the names and last-known addresses of the judgment creditor and judgment debtor, (2) the court in which and the date on which the money judgment was rendered, (3) the original amount of the money judgment and the amount due thereon, (4) any limitation on the execution ordered by the court pursuant to a motion for modification thereof, (5) the portion of the judgment debtor’s earnings which are subject to levy thereunder, or the information necessary to determine such portion, and (6) any information which the judgment creditor provides to identify the judgment debtor’s employer. The wage execution shall notify any employer of the manner prescribed by this section for complying with the execution and shall be accompanied by a notice of judgment debtor rights and a claim form as prescribed by section 52-361b.

(d) Levy. The levying officer shall levy on all earnings which are due or become due to the judgment debtor to the extent specified in the wage execution plus the levying officer’s fee and costs, until the judgment is satisfied, or the execution is modified or set aside, by serving the employer with the wage execution, the required notice of rights and the claim forms. On receipt thereof, the employer shall forthwith deliver a copy thereof to the judgment debtor, or mail such copy postage prepaid to the judgment debtor at his last-known address. On service of the wage execution on the employer, the wage execution shall automatically be stayed for a period of twenty days and shall thereafter immediately become a lien and continuing levy on such portion of the judgment debtor’s earnings as is specified in the wage execution, provided if a claim is filed in accordance with subsection (d) of section 52-361b within twenty days of such service on the employer, the stay shall continue until determination of the claim. Any service of process or other notice required under this section may be made in accordance with section 52-57 or by certified mail, return receipt requested, provided a levying officer may make such service by mail only to an address within such officer’s appointed jurisdiction.

(e) Service and return. A wage execution shall be served within one year from its issuance and returned within thirty days from the satisfaction of the judgment.

(f) Amount subject to levy. The maximum part of the aggregate weekly earnings of an individual which may be subject under this section to levy or other withholding for payment of a judgment is the lesser of (1) twenty-five per cent of his disposable earnings for that week, or (2) the amount by which his disposable earnings for that week exceed forty times the higher of (A) the minimum hourly wage prescribed by Section 6(a)(1) of the Fair Labor Standards Act of 1938, USC Title 29, Section 206(a)(1), or (B) the full minimum fair wage established by subsection (i) of section 31-58, in effect at the time the earnings are payable. Unless the court provides otherwise pursuant to a motion for modification, the execution and levy shall be for the maximum earnings subject to levy and shall not be limited by the amount of the installment payment order. Only one execution under this section shall be satisfied at one time. Priority of executions under this section shall be determined by the order of their presentation to the employer.

(g) Employer responsibilities. Any employer served with a wage execution, including the state and any municipality, shall, upon expiration of the automatic stay of execution and subject to any further stay pursuant to a claim, pay over to the levying officer such portion of the judgment debtor’s nonexempt earnings as the execution prescribes until the judgment is satisfied or the execution modified or set aside. The payments to the levying officer in compliance with the execution shall bar any action against the employer for such payments. If the employer fails or refuses to pay the earnings levied against to the levying officer, the employer may be subjected to a turnover order pursuant to section 52-356b and, on a finding of contempt, may be held liable to the judgment creditor for any amounts which he has so failed or refused to pay over. Any amount so recovered by the judgment creditor shall be applied toward payment of the judgment.

(h) Modification. Either party may apply at any time to the court which issued the wage execution for a modification of the execution. After notice and hearing or pursuant to a stipulation, the court may make such modification of the execution as is reasonable.

(i) Assignment of earnings. Any assignment by an employee of his earnings shall be void except (1) payments due for support in public welfare cases and payments pursuant to a family support judgment, and (2) deductions for union dues and initiation fees in accordance with the terms of a duly executed contract between an employer and his employees or a collective bargaining agent or in accordance with a duly executed authorization signed by the employee for the payment of such dues or initiation fees or both to such collective bargaining agent.

(j) Unlawful discipline, suspension or discharge. Notwithstanding any other provision of the general statutes to the contrary, no employer may discipline, suspend or discharge an employee because of any wage execution against the employee unless the employer is served with more than seven wage executions against the employee in a calendar year. An employer who violates this subsection shall be liable to the employee for all earnings and all employment benefits lost by the employee from the time of the unlawful discipline, suspension or discharge to the time of reinstatement.

(k) Status of defendant. Notwithstanding any provision of law, the remedy provided by this section shall be available to any judgment creditor and the status of the defendant as an elected or appointed official of any branch of the government of this state may not be interposed as a defense.

(P.A. 83-581, S. 13, 40; P.A. 84-527, S. 9; P.A. 87-196, S. 2; May Sp. Sess. P.A. 92-6, S. 80, 117; P.A. 97-132, S. 8; May 9 Sp. Sess. P.A. 02-1, S. 107; P.A. 03-2, S. 47; 03-107, S. 9; 03-224, S. 11; P.A. 09-152, S. 4; P.A. 12-89, S. 5; P.A. 13-140, S. 12.)

*Note: On and after July 1, 2015, subsection (a) of this section, as amended by section 12 of public act 12-89, is to read as follows:

“(a) Application. If a judgment debtor fails to comply with an installment payment order, the judgment creditor may apply to the court for a wage execution. The application shall contain the judgment creditor’s or the judgment creditor’s attorney’s statement setting forth the particulars of the installment payment order and of the judgment debtor’s failure to comply. The application shall be accompanied by a fee of seventy-five dollars payable to the clerk of the court for the administrative costs of complying with the provisions of this section which fee may be recoverable by the judgment creditor as a taxable cost of the action.”

(P.A. 83-581, S. 13, 40; P.A. 84-527, S. 9; P.A. 87-196, S. 2; May Sp. Sess. P.A. 92-6, S. 80, 117; P.A. 97-132, S. 8; May 9 Sp. Sess. P.A. 02-1, S. 107; P.A. 03-2, S. 47; 03-107, S. 9; 03-224, S. 11; P.A. 09-152, S. 4; P.A. 12-89, S. 5, 12; P.A. 13-140, S. 12.)

History: P.A. 84-527 amended Subsec. (d) by providing that the execution is automatically stayed on service of the execution “on the employer” and that the stay continues if a claim is filed “within twenty days of such service on the employer” and by replacing references to “exemption claim” and “exemption” with “claim”; P.A. 87-196 amended Subsec. (f) by changing amount subject to levy by deleting “federal” and adding “the higher of (A)” and adding “or (B) the full minimum fair wage established by subsection (j) of section 31-58”; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to raise fee from $6 to $10; P.A. 97-132 added Subsec. (k) re remedy of section available to any judgment creditor and status of defendant as elected or appointed official not a defense; May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to raise application fee from $10 to $20, effective July 1, 2002; P.A. 03-2 amended Subsec. (a) to increase application fee to $35, effective February 28, 2003; P.A. 03-107 made a technical change in Subsec. (i), effective June 18, 2003; P.A. 03-224 amended Subsec. (d) by adding provision re levying officer’s fee and costs, deleting provision re service of two copies of wage execution, adding provisions re service or notice in accordance with Sec. 52-57 or by certified mail, return receipt requested, and making technical changes, effective July 2, 2003; P.A. 09-152 amended Subsec. (a) to substitute $75 for $35 re application fee and make a technical change, effective July 1, 2009; P.A. 12-89 amended Subsec. (a) to increase judgment creditor application fee from $75 to $100, effective July 1, 2012, and decrease such fee from $100 to $75, effective July 1, 2015; P.A. 13-140 amended Subsec. (f) by replacing reference to Sec. 31-58(j) with reference to Sec. 31-58(i), effective June 18, 2013.



Section 52-361b - Notification of judgment debtor’s rights. Claim for exemption or modification.

(a) A property execution pursuant to section 52-356a to be levied on property of a judgment debtor who is a natural person shall be accompanied by a conspicuous notice in clear and simple language of judgment debtor rights, on a prescribed exemption claim form containing (1) a checklist and description of the most common classes of personal property which are exempt from execution, with a citation to the statutory authority for each class, (2) the name and address of the third person, if any, served with the execution, and a statement of the procedure, pursuant to this section, for claiming such an exemption and the time within which such a claim should be made, (3) a statement of the right of consumer judgment debtors to request an installment payment order staying execution pursuant to section 52-356d, and (4) a statement that pursuant to section 52-212, a judgment debtor may, for reasonable cause, move that the judgment be set aside within four months of rendition.

(b) A wage execution shall be accompanied by a conspicuous notice in clear and simple language of judgment debtor rights, on a prescribed exemption claim form containing (1) a checklist and description of the most common classes of earnings which are exempt from execution, with a citation to the statutory authority for each class, and a statement of the procedure, pursuant to this section, for claiming such an exemption, (2) a statement of the specific dollar amount of the statutory exemption of earnings from execution pursuant to subdivision (2) of subsection (f) of section 52-361a and a statement that the weekly amount of the levy may not exceed twenty-five per cent of the employee’s weekly disposable earnings, (3) notice to the judgment debtor that he may seek modification of the execution as provided by subsection (d) of this section, and (4) notice that pursuant to section 52-212 a judgment debtor may, for reasonable cause, move that the judgment be set aside within four months of rendition.

(c) The form for initial interrogatories prescribed by section 52-351b shall be accompanied by a conspicuous notice of rights in clear and simple language, (1) notifying the person served that with respect to assets, he is required to reveal information concerning the amount, nature and location of the judgment debtor’s assets up to an amount clearly sufficient in value to ensure full satisfaction of the judgment with interest and costs and that pursuant to section 52-400a he may apply to the court for protection from annoyance, embarrassment, oppression, or undue burden or expense, and (2) containing a list and description of the most common classes of personal property which are exempt from execution, with a citation to the statutory authority for each class.

(d) Except as provided in section 52-367b, a judgment debtor may claim an exemption as to property or earnings sought to be levied on, or may seek a modification of a wage execution, in a supplemental proceeding to the original action by return of a signed exemption claim form, indicating the property or earnings claimed to be exempt or the nature of the claim for modification being made, the class of any exemption claimed, and the name and address of any employer, or other person holding such property or earnings, to the Superior Court. Any claim with respect to a personal property execution under section 52-356a shall be returned within twenty days after levy on such property. On receipt of the claim, the clerk of the court shall promptly set the matter for a short calendar hearing and give notice of the exemption or modification claimed and the hearing date to all parties and to any employer or other third person holding such property or earnings.

(e) Pending the hearing, the execution against the property shall be stayed. Such property, other than earnings, shall continue to be held by the person in possession subject to the determination of the court. No earnings claimed to be exempt or subject to a claim for modification may be withheld from any employee until determination of the claim.

(f) The court shall promptly hear and determine all such claims.

(g) Failure by a judgment debtor to file a claim under this section shall not relieve the judgment creditor or levying officer from liability for return of any exempt property which has been levied on or for payment to the judgment debtor of any proceeds realized from the sale thereof, provided title to any such exempt property sold at an execution sale shall remain in any bona fide purchaser thereof.

(h) If a levying officer is in doubt as to whether certain property necessary to satisfy a judgment is exempt, he may certify the question of exemption to the court for a hearing and determination pursuant to this section.

(P.A. 83-581, S. 23, 40; P.A. 84-527, S. 12; 84-546, S. 114, 173.)

History: P.A. 84-527 rephrased Subsecs. (c) and (d); P.A. 84-546 made technical change in Subsec. (b).

Cited. 33 CA 395.



Section 52-362 - Income withholding and unemployment compensation for support.

(a) For the purposes of this section:

(1) “Dependent” means a spouse, former spouse or child entitled to payments under a support order, provided Support Enforcement Services of the Superior Court or the state acting under an assignment of a dependent’s support rights or under an application for child support enforcement services shall, through an officer of Support Enforcement Services or the Bureau of Child Support Enforcement within the Department of Social Services or an investigator of the Department of Administrative Services or the Attorney General, take any action which the dependent could take to enforce a support order;

(2) “Disposable earnings” means that part of the earnings of an individual remaining after deduction from those earnings of amounts required to be withheld for the payment of federal, state and local income taxes, employment taxes, normal retirement contributions, union dues and initiation fees, and group life and health insurance premiums;

(3) “Earnings” means any debt accruing to an obligor by reason of such obligor’s personal services, including any compensation payable by an employer to an employee for such personal services whether denominated as wages, salary, commission, bonus or otherwise, including unemployment compensation if a purchase of service agreement between the Commissioner of Social Services and the Labor Commissioner is in effect pursuant to subsection (e) of section 17b-179;

(4) “Employer” means any person, including the Labor Commissioner, who owes earnings to an obligor;

(5) “Income” means any periodic form of payment due to an individual, regardless of source, including, but not limited to, disposable earnings, workers’ compensation and disability benefits, payments pursuant to a pension or retirement program and interest;

(6) “Issue” means: (A) Complete the withholding order form prescribed under subsection (q) of this section and serve such form on the employer or other payer of income, or (B) in the case of an income withholding order served electronically in accordance with subsection (h) of this section, transmit electronic data sufficient to implement the withholding to an employer that has agreed to receive electronic transmission of income withholding orders and notices;

(7) “Obligor” means a person required to make payments under a support order;

(8) “Support order” means a court order, or order of a family support magistrate including an agreement approved by a court or a family support magistrate, that requires the payment to a dependent of current support, cash medical support, a specific dollar amount of child care costs or arrearage payments;

(9) “Unemployment compensation” means any compensation payable under chapter 567, including amounts payable by the administrator of the unemployment compensation law pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment.

(b) The Superior Court and any family support magistrate shall enter an order for withholding pursuant to this section against the income of an obligor to enforce a support order when the support order is entered or modified or when the obligor is before the court in an enforcement proceeding. The court shall order the withholding to be effective immediately or may, for cause or pursuant to an agreement by the parties, order a contingent withholding to be effective only on accrual of a delinquency in an amount greater than or equal to thirty days’ obligation. Any finding that there is cause not to order withholding to be effective immediately shall be based on at least (1) a written determination that, and explanation by the court or family support magistrate of why, implementing immediate income withholding would not be in the best interests of the child, and (2) proof of timely payment of previously ordered support in cases involving the modification of such support. Before the court or family support magistrate enters an order for withholding which is effective immediately against an obligor who is before the court or a family support magistrate, it shall inform the obligor of the minimum amount of income which is exempt from withholding under state and federal law, of such obligor’s right to claim any applicable state or federal exemptions with respect thereto and of such obligor’s right to offer any evidence as to why a withholding order effective immediately should not enter. If the court or family support magistrate enters an order for withholding to be effective immediately against a nonappearing obligor, notice shall be served subsequently upon the obligor in accordance with section 52-57 or sent by certified mail, return receipt requested, to the obligor’s last known address, informing such obligor: (A) That a support order has been entered to be enforced by an income withholding order, (B) that an income withholding order has been entered effective immediately as part of the support order, (C) of the minimum amount of income exempt from withholding under state and federal law and of such obligor’s right at the hearing on the support order to claim any other applicable state or federal exemptions with respect thereto, (D) of such obligor’s right to a hearing, upon motion to the court, to offer any evidence as to why the withholding order effective immediately should not continue in effect, (E) of the amount of income received by such obligor which formed the basis for the support order against such obligor, and (F) of such obligor’s right to move to modify the support order if such obligor’s income has changed substantially or if the support order substantially deviates from the child support guidelines established pursuant to section 46b-215a.

(c) (1) If an obligor is delinquent on support payments on any prior order of support in an amount greater than or equal to thirty days’ obligation, whether or not such order is subject to a contingent income withholding, such obligor shall become subject to withholding and the dependent shall cause a delinquency notice to be served on such obligor. The delinquency notice shall include a claim form and be in clear and simple language informing the obligor that (A) such obligor is delinquent under the support order in a specified amount and any additional amounts accruing until the effective date of the withholding order, (B) a withholding order has become effective against such obligor’s income, (C) such obligor has fifteen days to request a hearing before the court or family support magistrate, and at such hearing such obligor may contest the claimed delinquency and the imposition of the income withholding, seek modification of the withholding order, and claim any lawful exemption with respect to such obligor’s income, (D) such obligor has a right to seek modification of the support order by a proper motion filed with the court or family support magistrate, (E) eighty-five per cent of the first one hundred forty-five dollars of disposable income per week are exempt, and (F) the amount of the withholding order may not exceed the maximum percentage of disposable income which may be withheld pursuant to Section 1673 of Title 15 of the United States Code, together with a statement of such obligor’s right to claim any other applicable state or federal exemptions with respect thereto. The claim form shall contain a checklist identifying the most common defenses and exemptions such that the obligor may check any which apply to the obligor and a space where the obligor may briefly explain the claim or request a modification of or raise a defense to the support order.

(2) An obligor shall become subject to withholding to enforce a prior order of support upon the request of the dependent regardless of any delinquency, and whether or not such order is subject to a contingent income withholding. In such cases, the dependent shall cause a notice to be served on such obligor which notice shall comply in all respects with the delinquency notice required under subdivision (1) of this subsection except that such notice shall not be required to allege a delinquency.

(d) An obligor may claim a defense based upon mistake of fact, may claim an exemption in accordance with subsection (e) of this section with respect to the withholding order, or may file by motion a modification or defense to the support order being enforced by the withholding, by delivering a signed claim form, or other written notice or motion, with the address of the obligor thereon, indicating the nature of the claim or grounds of the motion, to the clerk of the Superior Court or the assistant clerk of the Family Support Magistrate Division within fifteen days of receipt of notice. On receipt of the claim or motion, the clerk shall promptly enter the appearance of the obligor, set the matter for a short calendar hearing, send a file-stamped copy of the claim or motion to the person or agency of the state to whom the support order is payable and notify all parties of the hearing date set. The court or family support magistrate shall promptly hear and determine the claim or motion and notify the obligor within forty-five days from the date of the notice required under subsection (c) of this section of its determination. Unless the obligor successfully shows cause why the withholding order should not continue in effect, the court or family support magistrate shall order that the outstanding withholding order continue in effect against the nonexempt income of the obligor to the extent provided under subsection (e) of this section. The order shall be a final judgment for purposes of appeal. The effect of the withholding order shall not be stayed on appeal except by order of the court or a family support magistrate.

(e) A withholding order shall issue in the amount necessary to enforce a support order against only such nonexempt income of the obligor as exceeds the greater of (1) eighty-five per cent of the first one hundred forty-five dollars per week of disposable income, or (2) the amount exempt under Section 1673 of Title 15 of the United States Code, or against any lesser amount which the court or family support magistrate deems equitable. Subject to subsection (d) of section 46b-88, the withholding order shall secure payment of past and future amounts due under the support order and an additional amount computed in accordance with the child support guidelines established in accordance with section 46b-215a, to be applied toward liquidation of any arrearage accrued under such order, unless contested by the obligor after a notice has been served pursuant to subsection (c) of this section, in which case the court or family support magistrate may determine the amount to be applied toward the liquidation of the arrearage found to have accrued under prior order of the court or family support magistrate. In no event shall such additional amount be applied if there is an existing arrearage order from the court or family support magistrate in a IV-D support case, as defined in subdivision (13) of subsection (b) of section 46b-231. Any investigator or other authorized employee of the Bureau of Child Support Enforcement within the Department of Social Services, or any officer of Support Enforcement Services of the Superior Court, may issue a withholding order entered by the Superior Court or a family support magistrate pursuant to subsection (b) of this section, and shall issue a withholding order pursuant to this subsection when the obligor becomes subject to withholding under subsection (c) of this section. On service of the order of withholding on an existing or any future employer or other payer of income, and until the support order is fully satisfied or modified, the order of withholding is a continuing lien and levy on the obligor’s income as it becomes due.

(f) Commencing no later than the first pay period in the case of an employer, or the date of periodic payment in the case of a payer of income other than an employer, that occurs after fourteen days following the date of service of an order for withholding and within seven business days of the date the obligor is paid thereafter, an employer or other payer of income shall pay sums withheld pursuant to the withholding order to the state disbursement unit, as required by subsection (p) of this section. The employer or other payer of income (1) shall specify the dates on which each withholding occurred and the amount withheld for each obligor on each such date, and (2) may combine all withheld amounts into a single payment to the state disbursement unit with the portion thereof which is attributable to each individual obligor being separately designated. If an employer or other payer of income fails to withhold from income due an obligor pursuant to an order for withholding or fails to make those payments, such employer or other payer of income is liable to such person for the full amount of income not withheld since receipt of proper notice in an action therefor, and the amount secured in the action shall be applied by such person toward the arrearage owed by the obligor. Such employer or other payer of income shall be subject to a finding of contempt by the court or family support magistrate for failure to honor such order for withholding, provided service of the order is made in accordance with section 52-57 or by certified mail, return receipt requested.

(g) All orders for withholding issued pursuant to this section shall take precedence over any execution issued pursuant to section 52-361 of the general statutes revised to 1983, or section 52-361a. Two or more orders for withholding may be levied concurrently under this section, but if the total levy in any week exceeds the maximum permitted under this section, all sums due shall be allocated by the state disbursement unit in proportion to the amount of such orders, giving priority in such allocation to current support.

(h) Service of any process under this section, including any notice, may be made in accordance with section 52-57, or by certified mail, return receipt requested. If service is made on behalf of the state, it may be made by an authorized employee of Support Enforcement Services, by an investigator or other officer of the Bureau of Child Support Enforcement within the Department of Social Services, by an investigator of the Department of Administrative Services or by the Attorney General. Service of income withholding orders by Support Enforcement Services or by an investigator or other officer of said bureau upon an employer under this section may be made in accordance with section 52-57, by certified mail, return receipt requested, by first class mail or electronically, provided the employer agrees to accept service made electronically.

(i) An applicant for employment or an employee subject to an order for withholding issued pursuant to this section shall have the same protection from discipline, suspension or discharge by an employer as provided in section 52-361a.

(j) There shall be a fine of not more than one thousand dollars imposed on any employer who discharges from employment, refuses to employ, takes disciplinary action against or discriminates against an employee subject to an order for withholding issued pursuant to this section because of the existence of such order for withholding and the obligations or additional obligations which it imposes upon the employer.

(k) The employer shall notify promptly the dependent or Support Enforcement Services as directed when the obligor terminates employment, makes a claim for workers’ compensation benefits or makes a claim for unemployment compensation benefits and shall provide the obligor’s last-known address and the name and address of the obligor’s new employer, if known.

(l) When an obligor who is subject to withholding under this section is identified as a newly hired employee pursuant to subsection (d) of section 31-2c, the state agency enforcing the obligor’s child support order shall, within two business days after the date information regarding such employee is entered into the state directory of new hires, issue a withholding order to the employer of the employee in accordance with subsection (e) of this section.

(m) The provisions of this section shall be in addition to and not in lieu of any other remedy available at law to enforce or punish for failure to obey a support order.

(n) When a support order is issued in another state and the obligor has income subject to withholding derived in this state, such income shall be subject to withholding in accordance with the provisions of this section, upon the registration of the support order in accordance with sections 46b-213g to 46b-213j, inclusive. Notice of rights to the obligor and the obligor’s right to contest such order are governed by sections 46b-213k to 46b-213n, inclusive.

(o) An employer who withholds the income of an obligor pursuant to a withholding order issued under subsection (e) or (l) of this section that is regular on its face shall not be subject to civil liability to any individual or agency for conduct in compliance with such order.

(p) All withholding orders issued under this section shall be payable to the state disbursement unit established and maintained by the Commissioner of Social Services in accordance with subsection (j) of section 17b-179. The state disbursement unit shall insure distribution of all money collected under this section to the dependent, the state and the support enforcement agencies of other states, as their interests may appear, within two business days. Each dependent who is not receiving child support enforcement services, as defined in subsection (b) of section 46b-231, shall be notified upon the issuance of a withholding order pursuant to this section, that such services are offered free of charge by the State of Connecticut upon application to the Bureau of Child Support Enforcement within the Department of Social Services.

(q) The judges of the Superior Court may adopt any rules they deem necessary to implement the provisions of this section and sections 46b-69a, 46b-178 and 52-361a and such judges, or their designee, shall prescribe any forms required to implement such provisions.

(1955, S. 3204d; 1959, P.A. 655; 1963, P.A. 33; 1969, P.A. 447, S. 3; P.A. 73-373, S. 38; P.A. 76-66; 76-436, S. 142, 681; P.A. 77-389; 77-594, S. 6, 7; 77-614, S. 70, 610; P.A. 78-217, S. 1; P.A. 80-149, S. 2, 3; P.A. 81-266, S. 1, 2; P.A. 82-433, S. 2; P.A. 83-295, S. 17; 83-400, S. 1; 83-581, S. 34, 40; P.A. 84-455, S. 4, 5; 84-527, S. 17, 18; 84-546, S. 115, 116, 173; P.A. 85-548, S. 1; P.A. 86-359, S. 36, 44; P.A. 87-483, S. 1, 3; P.A. 89-302, S. 1, 7; P.A. 90-213, S. 38, 56; P.A. 91-391, S. 10; P.A. 92-253, S. 4; P.A. 93-262, S. 1, 87; P.A. 96-268, S. 9, 34; June 18 Sp. Sess. P.A. 97-1, S. 71, 75; June 18 Sp. Sess. P.A. 97-7, S. 28, 38; P.A. 99-193, S. 6; P.A. 00-68, S. 4, 5; 00-196, S. 35; P.A. 01-91, S. 19–22; June Sp. Sess. P.A. 01-2, S. 27, 28, 69; June Sp. Sess. P.A. 01-9, S. 129, 131; P.A. 03-89, S. 6, 7; P.A. 07-247, S. 62, 63; P.A. 11-214, S. 31; 11-219, S. 9, 10; 11-233, S. 13, 14.)

History: 1959 act provided order directing execution may be against such lesser amount as court deems equitable, stipulated it be for payment of amounts due and which thereafter become due and extended application to order for support of wife; 1963 act added provision re executions issued in favor of welfare commissioner; references to commissioner of finance and control were added in 1967 in provision re executions in favor of welfare commissioner in conformity with provisions of 1967, P.A. 314, S. 1 which made finance and control department responsible for billing and collection of money due the state in child welfare cases, etc.; 1969 act removed welfare commissioner from purview of section and added provision allowing concurrent levy of two or more executions; P.A. 73-373 applied provisions to orders calling for support of husbands and substituted dissolution of marriage for divorce; P.A. 76-66 authorized execution against amounts exceeding $50 per week rather than $25 per week; P.A. 76-436 removed references to orders of courts other than superior court, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 77-389 applied provisions to support orders generally where previously applicable to orders for “weekly” support; P.A. 77-594 allowed service of execution in favor of finance and control commissioner “by certified mail, return receipt requested”, sent by the family relations officers of the issuing court; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-217 based execution on amounts exceeding first $70 of disposable earnings per week rather than $50 and defined disposable earnings for purposes of section; P.A. 80-149 required that debtor’s payments to administrative services commissioner be made monthly rather than at three-month intervals; P.A. 81-266 added provisions authorizing court to order execution at time obligation is established and allowing automatic execution if obligor defaults and fails to move court or show cause why the execution order should not go into effect; P.A. 82-433 designated previous provisions as Subsecs. (a) and (c) and added provisions for the execution against unemployment compensation in new Subsec. (b); P.A. 83-295 amended Subsec. (c) by replacing “the family relations officer” with “the family relations caseworker, the family relations counselor or a support enforcement officer” but failed to take effect, that subsection having been deleted by P.A. 83-400; P.A. 83-400 replaced previous section with revised provisions re definitions and procedures concerning wage executions and permitting such executions to be effective immediately; P.A. 83-581 amended Subsec. (c) to replace a reference to “section 52-361” with “section 52-361a” but failed to take effect as did P.A. 83-295; P.A. 84-455 amended Subsec. (a)(1) to allow enforcement of support orders by investigators of the bureau of collection services and amended Subsec. (j) to permit service of process by bureau of collection services investigators; P.A. 84-527 amended Subsec. (d) to provide that the claim form inform the obligor that $100 rather than $70 of disposable earnings per week are exempt, and amended Subsec. (g) to increase from $70 to $100 the amount of weekly disposable earnings exempt from execution or assignment; P.A. 84-546 made technical changes in Subsecs. (a), (i), (k) and (m); P.A. 85-548 revised section, substituting “an application for child support enforcement services” for “assignment of earnings” and “garnishment” for “execution”, deleting former Subsec. (c) re dependent receiving assistance from state, and relettering remaining Subsecs. accordingly, amending Subsec. (d) by changing the time limit for payment of past due amounts by obligor from 20 to 15 days, amending Subsec. (e) providing procedure re defense based on mistake of fact to garnishment and motion for modification or defense to support order, amending Subsec. (g) re withholding of sums pursuant to garnishment by employer, adding Subsec. (k) re fine for employer who discriminates against employee subject to garnishment, adding Subsec. (l) re notification of termination of employment of obligor and adding Subsec. (n) re support order issued in another state; P.A. 86-359 added references to family support magistrate and assistant clerk of the family support division throughout section, amended Subsec. (b) re authority to order garnishment on prior support order provided delinquency notice is served on obligor, amended Subsec. (g) by changing “monthly” to “within ten days of the date the obligor is paid”, amended Subsec. (h) re allocation of sums due by employer, giving priority to current support, and inserted new Subsec. (o) requiring IV-D agency to insure prompt distribution of money collected pursuant to section, relettering former Subsec. (o) as (p); P.A. 87-483 amended Subsec. (c) by deleting provision requiring that all past due amounts be paid within 15 days to stay garnishment; P.A. 89-302 amended Subsecs. (b), (e), (h), (j), (k) and (n) by changing “garnishment” to “order for withholding” or “withholding” or “withholding order”, added “for cause or pursuant to an agreement by the parties” and deleted provision re delinquency notice by dependent upon obligor; amended Subsec. (c) by adding “on any prior order of support” after “payments”, changed “garnishment” to “withholding” or “withholding order”; amended Subsec. (d) by deleting “to pay all amounts past due, or” after “fails” and changing “garnishment” to “withholding order”; amended Subsec. (f) by changing “garnishment” to “withholding order” and added provision re additional amount equal to 20% of current order or $10 weekly, whichever is greater, to be applied toward arrearage; and amended Subsec. (g) by changing “garnishment” to “order for withholding” or “withholding order”, added provision requiring employer to specify dates on which each withholding occurred and amount withheld and after “court”, added “or family support magistrate”; P.A. 90-213 changed references to the family division to the support enforcement division in Subdiv. Subsecs. (a)(1), (i) and (l) and deleted reference to support enforcement services of the family division in Subsec. (g); P.A. 91-391 added Subsec. (b)(2)(E) and (F) requiring notice of amount of income which formed basis for support order and of right to modify order if income changed substantially or if order substantially deviates from child support guidelines, amended Subsecs. (c) and (e) increasing exemption from $100 to $135 of disposable earnings per week and amended Subsec. (l) by requiring employer to notify if obligor makes claim for worker’s compensation or unemployment compensation benefits; P.A. 92-253 amended Subsec. (a)(3) by adding phrase “including payments from retirement plans”; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 96-268 redefined “disposable earnings” by subtracting the amounts withheld for state and local income taxes from “disposable earnings”, amended Subsecs. (c)(5) and (f)(1) by increasing $135 to $145, and amended Subsec. (g) by changing references to “bureau of collective services” to “state acting by and through the IV-D agency”, effective July 1, 1996; June 18 Sp. Sess. P.A. 97-1 made technical changes in Subsec. (n) and added reference to Secs. 46b-213g to 46b-213j, inclusive, and notice of rights of obligor governed by Secs. 46b-213k to 46b-213m, inclusive, effective January 1, 1998; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) by redefining “dependent” and “earnings” and adding definition of “income” in new Subdiv. (5), renumbering former Subdivs. (5) to (7), inclusive, as Subdivs. (6) to (8), inclusive, amended Subsec. (b) by deleting provision re filing of affidavit or court order for effective contingent withholding order and substituting provision that such order is effective on accrual of delinquency in amount greater than or equal to 30 days obligation and provision re finding not to order immediate withholding, added Subsec. (c)(2) re withholding to enforce prior order, whether or not such order is subject to contingent income withholding, deleted former Subsec. (d) and redesignated existing Subsecs. (e) to (l), inclusive, as Subsecs. (d) to (k), inclusive, amended Subsec. (e) by deleting provision re additional amount equal to 20% of order or $10 whichever is greater, by adding provisions re additional amount computed in accordance with child support guidelines, re application of such additional amount if there is an existing arrearage order from court or magistrate in IV-D case and re issuance of withholding order by Child Support Enforcement Bureau or Support Enforcement Division of the Superior Court, amended Subsec. (f) by making distinction between employer and payer of income other than employer and by changing “ten days” to “seven business days”, amended Subsec. (g) by changing sums due allocated by employer to sums due allocated by IV-D agency in proportion to amount of orders, added Subsec. (l) requiring issuance of withholding order within two business days after information re employee who is new hire is entered into state directory of new hires, added Subsec. (o) re immunity from civil liability of employer who withholds income pursuant to withholding order that is regular on its face, redesignated former Subsecs. (o) and (p) as (p) and (q), respectively, amended Subsec. (p) by specifying that distribution be within two business days, replacing provision requiring “prompt distribution”, and made technical changes throughout the section, effective July 1, 1997; P.A. 99-193 amended Subsecs. (c)(1)(E) and (e)(1) by adding 85% provision, amended Subsec. (f) by adding provisions re the state disbursement unit and a dependent in a IV-D support case, amended Subsec. (g) by changing “IV-D agency” to “state disbursement unit”, amended Subsec. (p) by adding provisions re withholding orders payable to the state disbursement unit and distributions to the dependent, the state and the support agencies of other states, and made technical changes; P.A. 00-68 amended Subsecs. (a)(1) and (h) to substitute “Department of Administrative Services” for “Bureau of Collection Services”; P.A. 00-196 made a technical change in Subsec. (d); P.A. 01-91 amended Subsecs. (a)(1), (e), (h) and (k) by changing “the Support Enforcement Division” to “Support Enforcement Services” and further amended Subsec. (h) by adding provision re service of income withholding orders upon employer in accordance with Sec. 52-57, by certified mail or first class mail; June Sp. Sess. P.A. 01-2 amended Subsecs. (e) and (h) by duplicating change made by P.A. 01-91, and adding reference to service by an investigator or other officer of bureau in Subsec. (h), and amended Subsec. (f) to broaden applicability of withholding requirements and to condition contempt finding upon service of order in accordance with Sec. 52-57 or by certified mail, return receipt requested, effective July 1, 2001; June Sp. Sess. P.A. 01-9 revised effective date of June Sp. Sess. P.A. 01-2 but without affecting this section; P.A. 03-89 amended Subsec. (d) by deleting provision re stay of wage withholding order pending decision by court or family support magistrate on obligor’s motion to modify or claimed defense against such withholding order, amended Subsec. (e) by adding provision re authority of Bureau of Child Support Enforcement or Support Enforcement Services to issue wage withholding orders entered by Superior Court or family support magistrate pursuant to Subsec. (b), and amended Subsec. (p) by adding provision re notice to dependents not receiving child support enforcement services that such services are offered free of charge upon application to the Bureau of Child Support Enforcement; P.A. 07-247 amended Subsec. (a)(7) by redefining “support order” to include cash medical support and specific dollar amount of child care costs and making technical changes, and amended Subsec. (e) by providing that amounts payable pursuant to a withholding order are subject Sec. 46b-88(d); P.A. 11-214 amended Subsec. (n) to substitute reference to Sec. 46b-213n for reference to Sec. 46b-213m; P.A. 11-219 amended Subsec. (a) to add new Subdiv. (6) defining “issue”, redesignate existing Subdivs. (6) to (8) as Subdivs. (7) to (9) and make a technical change, amended Subsec. (b) to substitute “enter” for “issue” re order, and amended Subsec. (h) to permit service of income withholding orders to be made electronically, provided employer agrees to accept service made electronically; P.A. 11-233 made identical changes as P.A. 11-219.

See Sec. 46b-69a re executions and earning assignments available in actions for dissolution of marriage, annulment and legal separation.

Cited. 33 CA 395.

Payments from pension trust fund are susceptible to wage execution under this section and notification to trustees of such action is not required and therefore trustees need not be made parties. 37 CS 566. Cited. Id., 840.

Subsec. (b):

Cited. 28 CA 794. Court must provide notice to the party of party’s statutory rights to claim exemptions or to present evidence that a withholding order should not issue immediately; court must then issue withholding order immediately unless cause exists for contingent wage withholding order. 51 CA 530.

Subsec. (d):

Doctrine of laches and equitable estoppel may apply under Subsec. and obligor in this case was entitled to assert doctrine of laches to stop wage withholding order where defendant had left state with child and not forwarded address as required by court order, and waited ten years to file any motion re support, and where obligor had made unsuccessful attempts to locate and contact the child. 108 CA 376.

Subsec. (e):

Cited. 240 C. 623.



Section 52-362a - Welfare support executions.

Section 52-362a is repealed.

(1969, P.A. 551, S. 1, 2; 1971, P.A. 195; P.A. 85-548, S. 11.)



Section 52-362b - Priority of voluntary wage deduction authorization for support over wage executions.

A voluntary wage deduction authorization for payment of amounts due for support in public welfare cases shall have the same priority over executions issued under section 52-361a as is provided for executions issued under section 52-362.

(1969, P.A. 220; P.A. 83-581, S. 35, 40.)

History: P.A. 83-581 replaced reference to “section 52-361” with “section 52-361a”.



Section 52-362c - Voluntary wage deduction authorization for support.

A voluntary wage deduction authorization for payment of amounts due for support shall have the same force and effect as a wage withholding order issued under section 52-362 and all payments under such authorization shall be made to the state disbursement unit established and maintained by the Commissioner of Social Services in accordance with subsection (j) of section 17b-179. A voluntary wage deduction authorization under this section shall have the same priority over execution issued under section 52-361a as is provided for wage withholding issued under section 52-362.

(1972, P.A. 214; P.A. 74-183, S. 101, 291; P.A. 76-436, S. 490, 681; P.A. 82-472, S. 141, 183; P.A. 83-581, S. 36, 40; P.A. 89-195, S. 4; 89-360, S. 16, 45; P.A. 90-213, S. 39, 56; P.A. 93-396, S. 9; P.A. 99-193, S. 13.)

History: P.A. 74-183 replaced circuit court with court of common pleas and “circuit” with “county or judicial district”, effective December 31, 1974; P.A. 76-436 removed specific references to court of common pleas, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-472 deleted obsolete reference to filing of orders in counties; P.A. 83-581 replaced a reference to “section 52-361” with “section 52-361a”; P.A. 89-195 and P.A. 89-360 applied provisions to authorizations signed by family support magistrates; P.A. 90-213 changed office to which payments are to be made from the family relations office to the bureau of collection services and changed the name of the family relations office to the support enforcement division; P.A. 93-396 removed provisions concerning circumstances under which voluntary wage execution was allowed to take effect and substituted references to withholdings for references to executions; P.A. 99-193 deleted provision re authorization signed by a judge or family support magistrate of the court, deleted provision re payments payable to the bureau of collection services and added provision re payments made to the state disbursement unit established and maintained by the Commissioner of Social Services.



Section 52-362d - Lien against property of obligor for unpaid child support. Securing, releasing or foreclosing lien. Notice of lien and opportunity for hearing. Information re unpaid support reported to participating consumer reporting agency. Offset for child support arrearage against money payable by state to obligor. Notification by Connecticut Lottery Corporation. Hearings re alleged arrearages. Regulations.

(a) Whenever an order of the Superior Court or a family support magistrate for support of a minor child or children is issued and such payments have been ordered to be made to the state acting by and through the IV-D agency and the person against whom such support order was issued owes past-due support in the amount of five hundred dollars or more, the state shall have a lien on any property, real or personal, in which such person has an interest to enforce payment of such past-due support. The lien for past-due child support shall be secured by the IV-D agency pursuant to procedures contained in the general statutes applicable to the type of property to be secured. After securing the lien, the IV-D agency shall provide such person with notice of the lien and an opportunity for a hearing before a hearing officer of the Department of Social Services pursuant to section 17b-60 to contest the lien. The IV-D agency shall file a release of such lien if a hearing officer determines that the conditions for the existence of a lien are not satisfied. Any such lien on real property may, at any time during which the obligor owes the amount of past-due child support secured by such lien, be foreclosed in an action brought in a court of competent jurisdiction by the Commissioner of Social Services in a title IV-D case or by the person to whom the child support is due. A lien for past-due support arising in any other state shall be given full faith and credit by this state provided such other state has complied with its procedural rules relating to recording or serving of liens.

(b) On October 1, 1991, and monthly thereafter, the Department of Social Services shall compile a list of all obligors who owe overdue support in the amount of one thousand dollars or more accruing after the entry of an initial court order establishing a child support obligation. Any overdue support in an amount of one thousand dollars or more shall be subject to the reporting provisions of this section. The state shall report to any participating consumer reporting agency, as defined in 15 USC 1681a(f), information regarding the amount of such overdue support owed by an obligor if the amount of such overdue support is one thousand dollars or more, on a computer tape in a format acceptable to the consumer reporting agency. Such information shall be reported by the department only after notice has been sent by the department to such obligor of the proposed action, and such obligor is given an opportunity for a hearing before a hearing officer of the department to contest the amount of the alleged arrearage. Any such notice sent to such obligor shall contain a telephone number and address of the Department of Social Services and shall contain the following language in bold type: “If you are no longer in arrears or have received this notice in error, please contact the department at the following address or telephone number.” On a monthly basis, the Department of Social Services shall provide to each consumer reporting agency informed of the original arrearage of an obligor updated information concerning any such obligor and the status of payments, including a list of obligors who no longer owe overdue support, in such acceptable computer format. The department shall designate one or more persons in the department to receive telephone or other requests from an obligor or a consumer reporting agency regarding verification of information supplied to a consumer reporting agency. The department shall respond to any such request within five working days of its receipt. Upon satisfactory verification that an obligor is no longer in arrears, the department shall send a statement to such obligor, and such statement shall constitute proof to a creditor that such obligor is no longer in arrears as of the date of the statement. A participating consumer reporting agency which receives such updated information from the department that an obligor no longer owes any overdue support shall record such information within thirty days of receipt of such notification unless the information was in a format which was unusable by the agency or contained an error which prevented the agency from matching the updated information to previously supplied data. Any consumer reporting agency which negligently or wilfully fails to use reasonable efforts to comply with any requirement imposed under this subsection with respect to an obligor shall be liable to such obligor in an amount equal to the sum of (1) any actual damages sustained by the obligor as a result of such failure, and (2) a reasonable attorney’s fee as determined by the court.

(c) When any person redeems a winning lottery ticket worth five thousand dollars or more at the central office of the Connecticut Lottery Corporation, the Connecticut Lottery Corporation shall check the name and other identifying information of such person against a list of obligors supplied by the Commissioner of Social Services. If such person is included on the list of obligors, the Connecticut Lottery Corporation shall request confirmation from the Commissioner of Social Services that such person is in fact an obligor, and upon notification by the Commissioner of Social Services that money is due from any such person as a result of a claim for support which has been assigned to the state pursuant to section 17b-77, or is to be paid to the state acting by and through the IV-D agency, the Connecticut Lottery Corporation shall withhold from any lottery winnings payable to such person under the provisions of chapter 226 or chapter 229a the amount of such claim for support owed to an individual for any portion of support which has not been assigned to the state and then the amount of such claim for support owed to the state, provided the Connecticut Lottery Corporation shall notify such person that (1) lottery winnings have been withheld as a result of the amount due for such support, and (2) such person has the right to a hearing before a hearing officer designated by the Commissioner of Social Services if such person contests the amount of the alleged claim for support. The Connecticut Lottery Corporation shall pay any such person in accordance with any decisions of the hearing officer or the court upon appeal of the hearing officer’s decision.

(d) Whenever an order of the Superior Court or a family support magistrate of this state, or an order of another state that has been registered in this state, for support of a minor child or children is issued and such payments have been ordered through the IV-D agency, and the obligor against whom such support order was issued owes overdue support under such order in the amount of five hundred dollars or more, the IV-D agency, as defined in subdivision (12) of subsection (b) of section 46b-231, or Support Enforcement Services of the Superior Court may notify (1) any state or local agency or officer with authority (A) to hold assets or property for such obligor including, but not limited to, any property unclaimed or presumed abandoned under part III of chapter 32, or (B) to distribute benefits to such obligor including, but not limited to, unemployment compensation and workers’ compensation, (2) any person having or expecting to have custody or control of or authority to distribute any amounts due such obligor under any judgment or settlement, (3) any financial institution holding assets of such obligor, and (4) any public or private entity administering a public or private retirement fund in which such obligor has an interest that such obligor owes overdue support in a IV-D support case. Upon receipt of such notice, such agency, officer, person, institution or entity shall withhold delivery or distribution of any such property, benefits, amounts, assets or funds until receipt of further notice from the IV-D agency.

(e) In IV-D cases in which a notice is sent pursuant to subsection (d) of this section, the IV-D agency shall notify the obligor that such property, benefits, amounts, assets or funds have been withheld as a result of overdue support in a IV-D support case in accordance with an order of the Superior Court or family support magistrate of this state, or an order of another state that has been registered in this state. The IV-D agency shall further notify the agency, officer, person, institution or entity to whom notice was sent pursuant to subsection (d) of this section as follows: (1) Upon expiration of the time for requesting a hearing specified in section 17b-60, to make payment to the state from any such property, benefits, amounts, assets or funds withheld in accordance with subsection (d) of this section provided, in the case of retirement funds, such payment shall only be made in accordance with a withholding order issued under section 52-362 when the obligor is entitled to receive retirement benefits from such fund; (2) upon payment of such overdue support by such obligor, to release or distribute, as appropriate, such property, benefits, amounts, assets or funds to such obligor; or (3) upon issuance of a decision by the hearing officer or the court upon appeal of such officer’s decision, to take such other action as may be ordered by such officer or such court, and such agency, officer, person, institution or entity shall forthwith comply with such notice received from the IV-D agency.

(f) Support collected pursuant to this section shall be distributed as required by Title IV-D of the Social Security Act.

(g) The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, setting forth procedures providing for adequate notice of (1) the right to a hearing before a hearing officer, and (2) procedures for a fair hearing for any person alleged by the commissioner to owe past-due or overdue child support to the state, or to an individual when the payments have been ordered payable to the state acting by and through the IV-D agency, if the commissioner has filed a lien on the property of such person or claimed an offset against money payable by the state to enforce a claim for payment of such past-due or overdue support, or intends to seize any benefits, amounts, assets or funds withheld in accordance with subsection (d) of this section or report such overdue support to a consumer credit agency.

(P.A. 85-548, S. 7; P.A. 86-359, S. 38, 44; P.A. 88-257, S. 1, 2; P.A. 90-206; 90-213, S. 40, 56; P.A. 91-139; P.A. 93-262, S. 1, 87; 93-329, S. 1; June 18 Sp. Sess. P.A. 97-7, S. 29, 38; P.A. 01-91, S. 23; 01-207, S. 9, 10, 12; P.A. 03-109, S. 1; P.A. 04-16, S. 16; P.A. 06-149, S. 25; P.A. 11-219, S. 17.)

History: P.A. 86-359 amended Subsec. (a) to add reference to family support magistrates’ orders and to refer to the child support enforcement “bureau” rather than “unit”; P.A. 88-257 inserted new Subsec. (c) re withholding of order upon treasurer for payment due from winnings pursuant to chapter 226 as result of amount due for child support and amended relettered Subsec. (d) to include regulations re notice in cases where commissioner intends to claim offset against money payable by state; P.A. 90-206 amended Subsec. (b) by requiring that on and after November 1, 1990, and annually thereafter, department of human resources compile a list of obligors who owe overdue support of $1,000 or more and report such list to participating consumer reporting agencies, that notice to obligor contain telephone number and address of department and notice to contact department if error, that department provide monthly updated information re arrearages and that consumer reporting agencies notified that obligor no longer owes overdue support record information within 15 days of notification or be liable for damages incurred by obligor for failure to record such information; P.A. 90-213 changed office to which payments are to be made from the family relations office to the commissioner of administrative services or through the support enforcement division; P.A. 91-139 amended Subsec. (b) to provide that on October 1, 1991, and monthly thereafter the department is required to report on computer tape in format acceptable to the consumer reporting agency, to add “from an obligor or a consumer reporting agency” after “requests”, to increase the time within which a consumer reporting agency is required to record updated information from 15 to 30 days after receipt, to add exception to such recording requirement providing “unless the information was in a format which was unusable by the agency or contained an error which prevented the agency from matching the updated information to previously supplied data”, and to change liability of consumer reporting agency from being liable to obligor for damages incurred for failure by such agency to record that obligor no longer owes overdue support, to liability to the obligor in an amount equal to sum of actual damages and reasonable attorney’s fee if agency negligently or wilfully fails to use reasonable efforts to comply with requirements of section; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-329 amended Subsec. (b) by adding “initial” before “court order”, adding “establishing a child support obligation” after “court order” and adding provision that overdue support in amount of $1,000 or more shall be reported unless court or magistrate makes specific finding that amount of overdue support shall not be reported; June 18 Sp. Sess. P.A. 97-7 amended Subsec. (a) re lien for past-due child support by deleting references to Commissioner of Administrative Services, Support Enforcement Division of the Superior Court and Child Support Enforcement Bureau of the Department of Social Services and adding references to the state, acting by and through the IV-D agency and by adding provisions re lien secured by IV-D agency pursuant to procedures in general statutes, reapplications of lien proceeds and re full faith and credit, amended Subsec. (c) by making a conforming change, added new Subsecs. (d), (e) and (f) re withholding and seizure of unemployment and workers’ compensation benefits, amounts due under judgment or settlement, retirement funds or assets held by financial institution of any obligor who owes overdue support of $500 or more, notice re withholding and application of overdue support collected and redesignated former Subsec. (d) as Subsec. (g), amended Subsec. (g) to provide for fair hearing re overdue support if IV-D agency has filed lien for past due support or intends to seize, withhold assets or benefits and made technical changes, effective July 1, 1997; P.A. 01-91, effective October 1, 2001, and P.A. 01-207, effective July 1, 2001, both amended Subsec. (d) by changing “the Support Enforcement Division” to “Support Enforcement Services”; P.A. 01-207 also amended Subsec. (a) to require proceeds of the lien to be applied to the family’s current and past-due support first when past-due support is owing both to a family and to the state and to make a technical change, amended Subsec. (c) to make extensive changes, substituting “Connecticut Lottery Corporation” for “Comptroller”, requiring such corporation to withhold from any lottery winnings payable under the provisions of chapter 226 or 229a the amount of such claim for support provided such corporation notifies such person that lottery winnings have been withheld as a result of amount due for support, eliminating references to the Treasurer and making technical changes for purposes of gender neutrality, and amended Subsec. (e)(1) to add “and any current support obligation”, effective July 1, 2001; P.A. 03-109 amended Subsec. (a) by deleting requirement that lien proceeds be applied to family’s current and past-due support first when past-due support is owing to both a family and the state, amended Subsec. (b) by deleting provision that allowed a court or family support magistrate to make a finding that overdue support in excess of $1,000 shall not be reported and by making a technical change, amended Subsec. (c) to require Connecticut Lottery Corporation to check the name and other identifying information of any person redeeming a winning lottery ticket worth $5,000 or more against list of obligors supplied by Commissioner of Social Services and, upon confirming that such person is an obligor, withhold lottery winnings for support owed, amended Subsecs. (d) and (e) by adding “of this state, or an order of another state that has been registered in this state” and, in Subsec. (e)(1), deleting “to satisfy such overdue support and any current support obligation”, amended Subsec. (f) by replacing former provisions with provisions requiring collected support to be “distributed as required by Title IV-D of the Social Security Act”, and amended Subsec. (g) by making a technical change; P.A. 04-16 made technical changes in Subsec. (c); P.A. 06-149 amended Subsec. (a) to substitute requirement that agency provide notice and opportunity for hearing after securing lien, and that lien be released if hearing officer determines conditions for existence of lien are not satisfied, for prior requirement that agency first provide notice and hearing prior to having lien, effective June 6, 2006; P.A. 11-219 amended Subsec. (d)(1) to designate existing provisions re benefits’ distribution as Subpara. (B) and add Subpara. (A) re authority to hold assets or property for obligor, including property unclaimed or presumed abandoned under part III of Ch. 32, and amended Subsecs. (d) and (e) to add references to “property” and “officer”.

Subsec. (a):

Cited. 234 C. 194.

Subsec. (b):

Cited. 234 C. 194.

Subsec. (c):

Cited. 234 C. 194.

Subsec. (d):

Notification of a claimant’s delinquent child support arrearages to any person having authority to distribute amounts to a support obligor under this Subsec. is not limited solely to an IV-D agency; payors can acquire this information through alternative means. 106 CA 802.

Procedures provided in this Subsec. for notice and opportunity for hearing after obligor’s assets withheld, rather than before, not in violation of right to procedural due process. 47 CS 492.

Subsec. (e):

Procedures provided in this Subsec. for notice and opportunity for hearing after obligor’s assets withheld, rather than before, not in violation of right to procedural due process. 47 CS 492.



Section 52-362e - Withholding federal income tax refunds in amount equal to support arrearage. Procedures. Eligibility. Regulations.

(a) Subject to the provisions of section 52-362h, whenever an order of the Superior Court or a family support magistrate for support of a child or children is issued, and, in IV-D support cases as defined in subdivision (13) of subsection (b) of section 46b-231, the person against whom such order was issued owes past-due support in the amount specified in subsection (c) of this section, the state shall submit to the Internal Revenue Service through the federal Office of Child Support Enforcement the name of such person and request the withholding from refunds of federal income taxes owed to such person of an amount equal to the past-due support, and payment of such withheld amount to the state for distribution in accordance with subsection (d) of this section, after first deducting from any amount payable to the guardian or custodial parent of such child a collection fee sufficient to reimburse the Internal Revenue Service and the state for the cost of the offset procedure.

(b) (1) Subject to the provisions of subsection (d) of this section, whenever an order of the Superior Court or a family support magistrate for support of a child or children is issued, and, in IV-D support cases, the person against whom such support order is issued owes past-due support in the amount specified in subsection (c) of this section, the Department of Social Services shall submit to the Commissioner of Administrative Services the name of such person and request the withholding from refunds of state income taxes owed to such person of an amount equal to the past-due support, and payment of such withheld amount by the Commissioner of Revenue Services to the state for distribution in accordance with subsection (d) of this section.

(2) Whenever an order of the Superior Court or family support magistrate is issued against a parent to cover the cost of health insurance for a child who is eligible for Medicaid and such parent has received payment from a third party for the costs of services provided under such health coverage for such child but such parent has not used such payments to reimburse, as appropriate, either the other parent or guardian or the provider of such services, the Commissioner of Social Services shall submit to the Commissioner of Administrative Services the name of such person and request the withholding from refunds of state income taxes owed to such person of an amount necessary to reimburse the Department of Social Services for such costs under the Medicaid program, and payment of such amount shall be withheld by the Commissioner of Revenue Services and distributed to the Department of Social Services for reimbursement. However, any claims for current or past due child support shall take priority over any such claims for the costs of such services.

(c) The amount of past-due support qualifying a IV-D support case for use of the federal income tax refund withholding procedure under subsection (a) of this section or the state income tax refund withholding procedure under subdivision (1) of subsection (b) of this section shall be: (1) One hundred fifty dollars or more in temporary family assistance cases under section 17b-112; and (2) five hundred dollars or more in nontemporary family assistance cases.

(d) Support collected pursuant to this section shall be distributed as required by Title IV-D of the Social Security Act.

(e) The Commissioner of Social Services shall adopt regulations, in accordance with chapter 54, setting forth procedures in compliance with federal law and regulations under Title IV-D of the Social Security Act providing for adequate notice of (1) the right to a review by Support Enforcement Services of the Superior Court, (2) the right to a fair hearing before a hearing officer, (3) a list of available defenses including the defense described in section 52-362h, and (4) procedures for a fair hearing for any person who is alleged to owe past-due support and is subject to the provisions of this section.

(P.A. 85-548, S. 10; P.A. 86-359, S. 39, 44; P.A. 90-213, S. 41, 56; P.A. 91-391, S. 11; P.A. 92-253, S. 5; P.A. 93-262, S. 1, 87; 93-396, S. 19; May Sp. Sess. P.A. 94-5, S. 10, 30; P.A. 95-305, S. 4, 6; June 18 Sp. Sess. P.A. 97-2, S. 110, 165; June 18 Sp. Sess. P.A. 97-7, S. 30, 38; P.A. 01-91, S. 24; P.A. 03-109, S. 2; P.A. 07-247, S. 64.)

History: P.A. 86-359 added reference in Subsec. (a) to orders of family support magistrates; P.A. 90-213 changed office to which payments are to be made from the family relations office to the commissioner of administrative services or through the support enforcement division in Subsec. (b) and in Subsec. (c) changed family division to the support enforcement division; P.A. 91-391 amended Subsec. (c) by adding “including the defense described in section 52-362h”; P.A. 92-253 amended section to provide withholding of state and federal income tax refunds in AFDC cases if person owes past-due support of $150 or more, and in non-AFDC IV-D support cases, the person owes past-due support of $500 or more, and withheld amount shall be paid to the state in AFDC cases and distributed to guardian or custodial parent in non-AFDC IV-D support cases; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-396 made a technical change in Subsec. (a); May Sp. Sess. P.A. 94-5 amended Subsec. (b) to require that when an order is issued against a parent, and the parent has received payment from a third party for such costs of insurance but has failed to reimburse either the other parent or guardian or the provider of such services, the commissioner of social services shall submit to the commissioner of administrative services the name of such person to request a withholding from refunds of state income taxes, effective July 1, 1994; P.A. 95-305 amended Subsec. (b) by replacing the provisions effecting a “child in an IV-D support case” with provisions effecting a “child who is eligible for Medicaid” and making technical changes, effective July 1, 1995; June 18 Sp. Sess. P.A. 97-2 replaced references to “AFDC” with “TFA” or TANF” in Subsecs. (a) and (b), effective July 1, 1997; June 18 Sp. Sess. P.A. 97-7 made technical changes in Subsec. (a), added new Subsec. (c) re application of past-due support collected pursuant to Subsec. (b), redesignated former Subsec. (c) as Subsec. (d) and made technical changes in Subsec. (d), effective July 1, 1997; P.A. 01-91 amended Subsec. (d) by changing “the Support Enforcement Division” to “Support Enforcement Services” and making a technical change; P.A. 03-109 amended Subsec. (c) by replacing former provisions with “Support collected pursuant to this section shall be distributed as required by Title IV-D of the Social Security Act”; P.A. 07-247 amended Subsec. (a) by deleting references to qualifying amounts of past-due support required for state to submit a request to IRS for withholding an income tax refund, deleting “minor” re child, replacing “TFA” with “IV-D support”, providing that state is entitled to collection fee for costs of income tax refund offset procedure, deleting reference to Secretary of the Treasury determining reimbursement costs and making technical changes, amended Subsec. (b) by adding Subdiv. designators (1) and (2), amended Subsec. (b)(1) by deleting references to qualifying amounts of past-due support required for state to submit a request to IRS for withholding an income tax refund, deleting “minor” re child, replacing “TFA” with “IV-D support” and making technical changes, added new Subsec. (c) re qualifying amounts of past-due support required for state to submit a request to IRS for withholding an income tax refund and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e).



Section 52-362f - Enforcement of child support orders by income withholding.

(a) As used in this section, unless the context requires otherwise:

(1) “Agency” means the Bureau of Child Support Enforcement within the Department of Social Services of this state and, when the context requires, means either the court or agency of any other jurisdiction with functions similar to those defined in this section, including the issuance and enforcement of support orders.

(2) “Child” means any child, whether above or below the age of majority, with respect to whom a support order exists.

(3) “Court” means the Superior Court of this state, including the Family Support Magistrate Division, or the court or agency of any other jurisdiction with functions similar to those defined in this section, including the issuance and enforcement of support orders.

(4) “Income” means earnings as defined in subdivision (3) of subsection (a) of section 52-362.

(5) “Income derived in this jurisdiction” means any earnings, the payer of which is subject to the jurisdiction of this state for the purpose of imposing and enforcing an order for withholding under section 52-362.

(6) “Jurisdiction” means any state or political subdivision, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(7) “Obligee” means any person or entity which is entitled to receive support under an order of support and shall include an agency of another jurisdiction to which a person has assigned his or her right to support.

(8) “Obligor” means any person required to make payments under the terms of a support order for a child, spouse, or former spouse.

(9) “Payer” means any payer of income.

(10) “Support order” means any order, decree, or judgment for the support, or for the payment of arrearages on such support, of a child, spouse, or former spouse issued by a court or agency of another jurisdiction, whether interlocutory or final, whether or not prospectively or retroactively modifiable, whether incidental to a proceeding for divorce, judicial or legal separation, separate maintenance, paternity, guardianship, civil protection, or otherwise.

(b) The remedies herein provided are in addition to and not in substitution for any other remedies.

(c) When a support order has been issued in this state and the obligor has earnings subject to income withholding in another jurisdiction, (1) the agency shall on application of a resident of this state, (2) Support Enforcement Services shall on behalf of any client for whom Support Enforcement Services is providing services, (3) an obligee or obligor of a support order issued by this state may, or (4) an agency to whom the obligee has assigned support rights may, promptly request the agency of another jurisdiction in which the obligor of a support order derives income to enter the order for the purpose of obtaining income withholding against such income. The agency or Support Enforcement Services, as the case may be, shall compile and transmit promptly to the agency of the other jurisdiction all documentation required to enter a support order for this purpose. The agency or Support Enforcement Services also shall transmit immediately to the agency of the other jurisdiction a certified copy of any subsequent modifications of the support order. If the agency or Support Enforcement Services receives notice that the obligor is contesting income withholding in another jurisdiction, it shall immediately notify the individual obligee of the date, time and place of the hearings and of the obligee’s right to attend.

(d) When a support order is issued in another jurisdiction and the obligor has income subject to withholding in accordance with the provisions of section 52-362, Support Enforcement Services shall, upon receiving a support order of another jurisdiction with the documentation specified in this subsection from an agency of another jurisdiction, or from an obligee, an obligor or an attorney for either the obligee or obligor, file such support order and documents in the registry maintained by Support Enforcement Services. Documentation required for the entry of a support order for another jurisdiction for the purpose of withholding of income shall comply with the requirements of section 46b-213h. If the documentation received by Support Enforcement Services does not conform to those requirements, Support Enforcement Services shall remedy any defect which it can without the assistance of the obligee or requesting agency or person. If Support Enforcement Services is unable to make such corrections, the requesting agency or person shall immediately be notified of the necessary additions or corrections. Support Enforcement Services shall accept the documentation required by this subsection as long as the substantive requirements of this subsection are met.

(e) A support order registered under subsection (d) of this section shall be enforceable by withholding in the manner and with the effect as set forth for registered support orders of another jurisdiction pursuant to section 52-362. A support order from another jurisdiction filed under this section shall not be subject to modification by a court or other agency of this state except as provided in sections 46b-213o to 46b-213r, inclusive. Entry of the order shall not confer jurisdiction on any court of this state for any purpose other than withholding of income.

(f) Upon registration of a support order from another jurisdiction pursuant to subsection (d) of this section, Family Support Magistrate Division or Support Enforcement Services of the Superior Court acting on its behalf shall proceed as provided in section 46b-213k.

(g) An income withholding order under this section shall direct payment to the Bureau of Child Support Enforcement or its designated collection agent. The bureau or its designated agent shall promptly distribute payments received pursuant to an income withholding order or garnishment based on a support order of another jurisdiction entered under this section to the agency or person designated pursuant to subdivision (5) of subsection (a) of section 46b-213h. A support order entered pursuant to subsection (d) of this section does not nullify and is not nullified by a support order made by a court of this state pursuant to any other section of the general statutes or a support order made by a court of any other state. Amounts collected by any withholding of income shall be credited against the amounts accruing or accrued for any period under any support orders issued either by this state or by another jurisdiction.

(h) The agency or Support Enforcement Services, upon receiving a certified copy of any amendment or modification to a support order entered pursuant to subsection (d) of this section, shall file such certified copy with the clerk of Support Enforcement Services, and Support Enforcement Services shall amend or modify the order for withholding to conform to the modified support order.

(i) If the agency or Support Enforcement Services determines that the obligor has obtained employment in another state or has a new or additional source of income in another state, it shall notify the agency which requested the income withholding of the changes within ten days of receiving that information and shall forward to such agency all information it has or can obtain with respect to the obligor’s new address and the name and address of the obligor’s new employer or other source of income. The agency or Support Enforcement Services shall include with the notice a certified copy of the order for withholding in effect in this state.

(j) Any person who is the obligor on a support order of another jurisdiction may obtain a voluntary income withholding by filing with the agency a request for such withholding and a certified copy of the support order issued by such jurisdiction. The agency shall file such request for a voluntary withholding with the certified copy of the support order from the jurisdiction that entered such order with the clerk of Support Enforcement Services of the Superior Court and Support Enforcement Services, acting on behalf of the Family Support Magistrate Division, shall issue an order for withholding. Any order for withholding thus issued shall be subject to all applicable provisions of this section.

(P.A. 87-483, S. 2, 3; P.A. 89-302, S. 3, 7; P.A. 90-213, S. 42, 56; P.A. 93-262, S. 1, 87; 93-396, S. 10; June 18 Sp. Sess. P.A. 97-1, S. 72, 75; P.A. 01-91, S. 25; P.A. 03-19, S. 120, 121; P.A. 11-214, S. 32.)

History: P.A. 89-302 amended Subsec. (a), (d), (e), (f), (g), (h), (k), (l) and (m) by changing “garnishment” to “withholding” or “order for withholding”; P.A. 90-213 replaced bureau of the court with support enforcement division in Subsecs. (d), (f), (g), (k), (m) and (o), changed family division to bureau of collection services and changed requirement that the family division make payments to the IV-D agency in Subsec. (j); P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-396 made technical changes; June 18 Sp. Sess. P.A. 97-1 made technical changes in Subsecs. (d), (e) and (f), deleted former Subsecs. (g), (h), (i), (n) and (o), redesignated former Subsecs. (j) to (m), inclusive, as Subsecs. (g) to (j), inclusive, and made technical and conforming changes in said Subsecs., effective January 1, 1998; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services” in Subsecs. (c), (d), (f) and (h) to (j), and changed reference to Sec. 46b-213f(a)(5) to Sec. 46b-213h(a)(5) in Subsec. (g); P.A. 03-19 made technical changes in Subsecs. (d) and (h), effective May 12, 2003; P.A. 11-214 substituted reference to Sec. 46b-213h for reference to Sec. 46b-213i in Subsec. (d) and substituted reference to Sec. 46b-213r for reference to Sec. 46b-213q in Subsec. (e).



Section 52-362g - Notice by IV-D agency for collection of current or past due child support payments.

Any written notice sent by or on behalf of the IV-D agency for the purpose of collection of current or past due child support payments shall, if such notice contains possible sanctions for failure to make payments, describe the obligor’s right to (1) move for modification of the court order, (2) a hearing prior to imposition of any sanctions and (3) appointment of counsel prior to incarceration for contempt if the obligor is indigent.

(P.A. 91-391, S. 12.)



Section 52-362h - Defense re withholding support arrearage from federal and state income tax refunds.

For the purpose only of submission to the Internal Revenue Service for the withholding from federal income tax refunds or submission to the Commissioner of Administrative Services for the withholding from state income tax refunds, beginning with the tax year 1992, past-due support for a minor child shall not be considered owing to the state if the person against whom such withholding is sought at the time of the withholding (1) is the legal guardian of the minor child and resides with the child or (2) is not the legal guardian of the minor child but has resided with the child either for six months immediately preceding the withholding or for at least six months of the tax year in question. Any notice given to an obligor shall inform him of the circumstances in which a submission for such withholding from a federal or state tax refund shall not be made and shall permit the obligor to obtain a hearing at which he may attempt to demonstrate the existence of such circumstances.

(P.A. 91-391, S. 13; P.A. 92-253, S. 6.)

History: P.A. 92-253 added phrase “or submission to the commissioner of administrative services for the withholding from state income tax refunds”.



Section 52-362i - Court may require cash deposit of support to be held by Bureau of Child Support Enforcement or Support Enforcement Services.

If the court or family support magistrate finds that (1) an obligor is delinquent on payment of child support, and (2) future support payments are in jeopardy, or (3) the obligor has exhibited or expressed an intention not to pay any such support, the court or family support magistrate may order the obligor to provide a cash deposit not to exceed the amount of four times the current monthly support and arrearage obligation, to be held in escrow by the Bureau of Child Support Enforcement or Support Enforcement Services. Any funds from such cash deposit may be disbursed by the Bureau of Child Support Enforcement or Support Enforcement Services to the custodial parent upon a determination by said bureau or Support Enforcement Services that the obligor has failed to pay the full amount of the monthly support obligation. Payment shall be in an amount that, when combined with the obligor’s payment, would not exceed the monthly support obligation. Payment from such cash deposit shall not preclude a finding of delinquency during the period of time in which the obligor failed to pay current support.

(P.A. 93-329, S. 6; P.A. 01-91, S. 26; P.A. 11-214, S. 33.)

History: P.A. 01-91 added references to Support Enforcement Services and made a technical change; P.A. 11-214 substituted “Bureau of Child Support Enforcement” for “Connecticut Child Support Enforcement Bureau”.



Section 52-362j - “Past-due support”, “overdue support”, defined.

For the purposes of sections 52-362d, 52-362e, 52-362g, and 52-362h:

(1) “Past-due support” means any one or a combination of the following: (A) Court-ordered current support or arrearage payments which have become due and payable and remain unpaid; (B) unpaid support which has been reduced to a judgment or otherwise found to be due by a court of competent jurisdiction, whether or not presently payable; (C) support due for periods prior to an action to establish a child support order.

(2) “Overdue support” means a delinquency accruing after the entry of an initial court order establishing a child support obligation.

(June 18 Sp. Sess. P.A. 97-7, S. 31, 38; P.A. 03-258, S. 5.)

History: June 18 Sp. Sess. P.A. 97-7 effective July 1, 1997; P.A. 03-258 amended Subdiv. (1) defining “past-due support” by deleting “, provided such amounts are based upon the obligor’s ability to pay during the prior periods if known or, if not known, on the obligor’s current ability to pay if known, or, if not known, upon assistance rendered to the obligor’s child” in Subpara. (C).



Section 52-363 - Levy on machinery, implements and crops. Removal.

Section 52-363 is repealed.

(1949 Rev., S. 8106; March, 1958, P.A. 27, S. 72; P.A. 83-581, S. 39, 40; P.A. 84-546, S. 127, 173.)



Section 52-364 - Levy against partnership.

No execution upon a judgment rendered against copartners shall be levied upon any other than the partnership property or the individual property of such defendants as are particularly named in the complaint.

(1949 Rev., S. 8107.)



Section 52-365 - Demand on execution against voluntary association.

Demand on execution, upon a judgment rendered against a voluntary association, may be made on its presiding officer, secretary or treasurer.

(1949 Rev., S. 8108.)

See Sec. 52-57 (e) re service of process against presiding officer, secretary or treasurer of voluntary association.

Cited. 42 CS 336.



Section 52-366 and 52-367 - Levy of execution against oyster-bed association. Levy on corporate stock.

Sections 52-366 and 52-367 are repealed.

(1949 Rev., S. 8109, 8110; 1959, P.A. 574, S. 6; P.A. 83-581, S. 39, 40; P.A. 84-546, S. 127, 173.)



Section 52-367a - *(See end of section for amended version of subsection (b) and effective date.) Execution against debts due from financial institution. Judgment debtor other than natural person.

(a) As used in this section and section 52-367b, “financial institution” means any bank, savings bank, savings and loan association or credit union organized, chartered or licensed under the laws of this state or the United States and having its main office in this state, or any similar out-of-state institution having a branch office in this state.

*(b) Execution may be granted pursuant to this section against any debts due from any financial institution to a judgment debtor which is not a natural person. If execution is desired against any such debt, the plaintiff requesting the execution shall make application to the clerk of the court. The application shall be accompanied by a fee of one hundred dollars payable to the clerk of the court for the administrative costs of complying with the provisions of this section which fee may be recoverable by the judgment creditor as a taxable cost of the action. The clerk shall issue such execution containing a direction that the officer serving such execution shall make demand (1) upon the main office of any financial institution having its main office within the county of the serving officer, or (2) if such main office is not within the serving officer’s county and such financial institution has one or more branch offices within such county, upon an employee of such a branch office, such employee and branch office having been designated by the financial institution in accordance with regulations adopted by the Banking Commissioner, in accordance with chapter 54, for the payment of any debt due to the judgment debtor, and, after having made such demand, shall serve a true and attested copy thereof, with the serving officer’s actions thereon endorsed, with the financial institution officer upon whom such demand is made. The serving officer shall not serve more than one financial institution execution per judgment debtor at a time, including copies thereof. After service of an execution on one financial institution, the serving officer shall not serve the same execution or a copy thereof upon another financial institution until receiving confirmation from the preceding financial institution that the judgment debtor had insufficient funds at the preceding financial institution available for collection to satisfy the execution. If the serving officer does not receive within twenty-five days of the service of the demand a response from the financial institution that was served indicating whether or not the taxpayer has funds at the financial institution available for collection, the serving officer may assume that sufficient funds are not available for collection and may proceed to serve another financial institution in accordance with this subsection.

(c) If any such financial institution upon which such execution is served and upon which such demand is made is indebted to the judgment debtor, the financial institution shall remove from the judgment debtor’s account the amount of such indebtedness not exceeding the amount due on such execution. Except as provided in subsection (d) of this section, the financial institution shall immediately pay to such serving officer the amount removed from the judgment debtor’s account, which amount shall be received and applied on such execution by such serving officer. Such financial institution shall act upon such execution according to section 42a-4-303 before its midnight deadline, as defined in section 42a-4-104. Nothing in this subsection shall be construed to affect any other rights or obligations of the financial institution with regard to funds in the judgment debtor’s account.

(d) If the deposit account is subject to a security interest of a secured party, other than the financial institution upon which such execution is served and upon which such demand is made, pursuant to a control agreement between the financial institution and such secured party under article 9 of title 42a, and if any funds are removed from the judgment debtor’s account pursuant to subsection (c) of this section, the financial institution shall forthwith mail a copy of the execution when received from the serving officer, postage prepaid, to the judgment debtor and to such other secured party at the last known address of such parties with respect to the affected accounts on the records of the financial institution. The financial institution shall hold the amount removed from the judgment debtor’s account pursuant to subsection (c) of this section for twenty days from the date of the mailing to the judgment debtor and such other secured party, and during such period shall not pay the serving officer.

(e) To prevent the financial institution from paying the serving officer, as provided in subsection (h) of this section, such other secured party shall give notice of its prior perfected security interest in such deposit account, by delivering to the clerk of the court that issued the execution a written claim for determination of interests in property pursuant to section 52-356c and by delivering a copy of such claim to the financial institution upon which such execution is served.

(f) Upon receipt of a written claim for determination of interests in property made pursuant to subsection (e) of this section, the clerk of the court shall enter the appearance of the secured party with the address set forth in the written claim. The clerk shall forthwith send file-stamped copies of the written claim to the judgment creditor, the judgment debtor and the financial institution upon which such execution was served with a notice stating that the disputed funds are being held until a court order is entered regarding the disposition of the funds.

(g) If a written claim for determination of interests in property is made pursuant to subsection (e) of this section, the financial institution shall continue to hold the amount removed from the judgment debtor’s account until a court order is received regarding disposition of the funds.

(h) If no written claim for determination of interests in property is made pursuant to subsection (e) of this section, the financial institution shall, upon demand, forthwith pay the serving officer the amount removed from the judgment debtor’s account, and the serving officer shall thereupon pay such sum, less such serving officer’s fees, to the judgment creditor, except to the extent otherwise ordered by a court.

(i) If a written claim for determination of interests in property is made pursuant to subsection (e) of this section, the clerk of the court, after a judgment or order is entered pursuant to section 52-356c, shall forthwith send a copy of such judgment or order to the financial institution. Such judgment or order shall be deemed to be a final judgment for the purposes of appeal. No appeal shall be taken except within seven days of the rendering of the judgment or order. The judgment or order of the court may be implemented during such seven-day period, unless stayed by the court.

(j) If records or testimony are subpoenaed from a financial institution in connection with a hearing conducted pursuant to section 52-356c on a written claim for determination of interests in property made pursuant to subsection (e) of this section, the reasonable costs and expenses of the financial institution in complying with the subpoena shall be recoverable by the financial institution from the party requiring such records or testimony, provided the financial institution shall be under no obligation to attempt to obtain records or documentation relating to the account executed against that are held by any other financial institution. The records of a financial institution as to the dates and amounts of deposits into an account in the financial institution shall, if certified as true and accurate by an officer of the financial institution, be admissible as evidence without the presence of the officer in any hearing conducted pursuant to section 52-356c to determine the legitimacy of a claim of an interest in property made under subsection (e) of this section.

(k) If such financial institution fails or refuses to pay over to such serving officer the amount of such debt, not exceeding the amount due on such execution, such financial institution shall be liable in an action therefor to the judgment creditor named in such execution, and the amount so recovered by such judgment creditor shall be applied toward the payment of the amount due on such execution.

(l) Except as provided in subsection (k) of this section, no financial institution or any officer, director or employee of such financial institution shall be liable to any person with respect to any act done or omitted in good faith or through the commission of a bona fide error that occurred despite reasonable procedures maintained by the financial institution to prevent such errors in complying with the provisions of this section.

(m) Nothing in this section shall in any way restrict the rights and remedies otherwise available to a judgment debtor or to any such secured party at law or in equity.

(1963, P.A. 44; February, 1965, P.A. 63, S. 1; P.A. 78-121, S. 78, 113; P.A. 81-352, S. 1; P.A. 83-384, S. 1; P.A. 84-546, S. 117, 173; P.A. 87-9, S. 2, 3; 87-569, S. 1; P.A. 97-158; P.A. 03-2, S. 48; 03-62, S. 22; 03-84, S. 40; 03-224, S. 12; P.A. 04-257, S. 80; P.A. 07-111, S. 3; June Sp. Sess. P.A. 09-3, S. 138; P.A. 12-89, S. 6.)

*Note: On and after July 1, 2015, subsection (b) of this section, as amended by section 13 of public act 12-89, is to read as follows:

“(b) Execution may be granted pursuant to this section against any debts due from any financial institution to a judgment debtor which is not a natural person. If execution is desired against any such debt, the plaintiff requesting the execution shall make application to the clerk of the court. The application shall be accompanied by a fee of seventy-five dollars payable to the clerk of the court for the administrative costs of complying with the provisions of this section which fee may be recoverable by the judgment creditor as a taxable cost of the action. The clerk shall issue such execution containing a direction that the officer serving such execution shall make demand (1) upon the main office of any financial institution having its main office within the county of the serving officer, or (2) if such main office is not within the serving officer’s county and such financial institution has one or more branch offices within such county, upon an employee of such a branch office, such employee and branch office having been designated by the financial institution in accordance with regulations adopted by the Banking Commissioner, in accordance with chapter 54, for the payment of any debt due to the judgment debtor, and, after having made such demand, shall serve a true and attested copy thereof, with the serving officer’s actions thereon endorsed, with the financial institution officer upon whom such demand is made. The serving officer shall not serve more than one financial institution execution per judgment debtor at a time, including copies thereof. After service of an execution on one financial institution, the serving officer shall not serve the same execution or a copy thereof upon another financial institution until receiving confirmation from the preceding financial institution that the judgment debtor had insufficient funds at the preceding financial institution available for collection to satisfy the execution. If the serving officer does not receive within twenty-five days of the service of the demand a response from the financial institution that was served indicating whether or not the taxpayer has funds at the financial institution available for collection, the serving officer may assume that sufficient funds are not available for collection and may proceed to serve another financial institution in accordance with this subsection.”

(1963, P.A. 44; February, 1965, P.A. 63, S. 1; P.A. 78-121, S. 78, 113; P.A. 81-352, S. 1; P.A. 83-384, S. 1; P.A. 84-546, S. 117, 173; P.A. 87-9, S. 2, 3; 87-569, S. 1; P.A. 97-158; P.A. 03-2, S. 48; 03-62, S. 22; 03-84, S. 40; 03-224, S. 12; P.A. 04-257, S. 80; P.A. 07-111, S. 3; June Sp. Sess. P.A. 09-3, S. 138; P.A. 12-89, S. 6, 13.)

History: 1965 act added provision in third sentence for leaving copy with banking institution officer; P.A. 78-121 removed private bankers and referred to savings and loan associations rather than to “building or” savings and loan associations in definition of “banking institution”; P.A. 81-352 included “federal credit union” in the definition of banking institution and made the definition applicable to Sec. 52-367a, made the provisions of the section applicable only to judgment debtors who are not natural persons, and made certain minor language changes; P.A. 83-384 provided that service of an execution may be made upon an employee of a branch office when the main office of the banking institution is not within the serving officer’s precincts; P.A. 84-546 made technical change, substituting “actions” for “doings”; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 87-569 substituted “county” for “precincts”; P.A. 97-158 redefined “banking institution”; (Revisor’s note: In 2003 commas were inserted editorially by the Revisors before “or (2)” and after “Commissioner of Banking” for consistency and proper form); P.A. 03-2 required a plaintiff requesting execution to “make application to the clerk of the court” rather than “so notify the clerk” and added provision requiring the application be accompanied by a fee of $35 payable to the clerk of the court for administrative costs of compliance and authorizing the recovery of such fee by the judgment creditor as a taxable cost of the action, effective February 28, 2003; P.A. 03-62 designated existing definitional provision as Subsec. (a), designated existing provisions authorizing execution against debts due from banking institution to judgment debtor and prescribing the procedure for requesting, issuing and serving such execution as Subsec. (b), designated existing provisions re obligations of banking institution upon being served such execution as Subsec. (c) and amended said Subsec. to rephrase provisions, add exception re Subsec. (d) to requirement of immediate payment to the officer and add provision that nothing shall be construed to affect any other rights or obligations of the banking institution with regard to funds in the judgment debtor’s account, added new Subsec. (d) re banking institution’s obligations when the deposit account is subject to a security interest of a secured party pursuant to a control agreement under article 9 of title 42a, added new Subsec. (e) re procedure for such other secured party to give notice of its prior perfected security interest, added new Subsec. (f) re obligations of court clerk when a written claim for determination of interests in property is received, added new Subsec. (g) re obligation of banking institution to continue to hold the amount removed from judgment debtor’s account if a written claim for determination of interests in property is made, added new Subsec. (h) re obligation of banking institution to pay the serving officer and obligation of serving officer to pay the judgment creditor if no written claim for determination of interests in property is made, added new Subsec. (i) re obligation of court clerk after a judgment or order is entered pursuant to Sec. 52-356c and the finality, appeal and implementation of such judgment or order, added new Subsec. (j) re recovery of costs and expenses of banking institution in complying with a subpoena and admissibility of the records of a banking institution as to dates and amounts of deposits into an account, designated existing provision re liability of banking institution that fails or refuses to pay over the amount of the debt as Subsec. (k), added new Subsec. (l) re immunity from liability for good faith acts or omissions or commission of bona fide errors occurring despite reasonable procedures to prevent such errors, and added Subsec. (m) re no restriction of the rights and remedies otherwise available to a judgment debtor or any such secured party at law or in equity; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” and made technical changes, effective June 3, 2003; P.A. 03-224 replaced references to “banking institution” with references to “financial institution” and made technical changes, effective July 2, 2003; P.A. 04-257 made technical changes in Subsecs. (c) to (j) and (l), effective June 14, 2004; P.A. 07-111 amended Subsec. (b) to provide that serving officer shall not serve more than one financial institution execution per judgment debtor at a time, that after service of execution on one financial institution, serving officer shall not serve the same execution or copy thereof upon another financial institution until receiving confirmation from preceding financial institution that judgment debtor had insufficient funds at preceding financial institution available for collection to satisfy execution, and that if serving officer does not receive within 25 days of service of demand a response from institution that was served indicating whether or not taxpayer has funds at such institution available for collection, serving officer may assume sufficient funds are not available; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase application fee from $35 to $75, effective September 9, 2009; P.A. 12-89 amended Subsec. (b) to increase application fee from $75 to $100, effective July 1, 2012, and decrease such fee from $100 to $75, effective July 1, 2015.

Requirements and obligations imposed by statute do not apply to any portion of depositor’s account that does not represent a debt due from bank to the depositor. 67 CA 588.



Section 52-367b - *(See end of section for amended version of subsection (b) and effective date.) Execution against debts due from financial institution. Natural person as judgment debtor.

(a) Exempt debts. Execution may be granted pursuant to this section against any debts due from any financial institution to a judgment debtor who is a natural person, except to the extent such debts are protected from execution by sections 52-352a, 52-352b, 52-352c of the general statutes, revision of 1958, revised to 1983, 52-354 of the general statutes, revision of 1958, revised to 1983, 52-361 of the general statutes, revision of 1958, revised to 1983 and section 52-361a, as well as by any other laws or regulations of this state or of the United States which exempt such debts from execution.

*(b) Issuance and service of execution. If execution is desired against any such debt, the plaintiff requesting the execution shall make application to the clerk of the court. The application shall be accompanied by a fee of one hundred dollars payable to the clerk of the court for the administrative costs of complying with the provisions of this section which fee may be recoverable by the judgment creditor as a taxable cost of the action. In a IV-D case, the request for execution shall be accompanied by an affidavit signed by the serving officer attesting to an overdue support amount of five hundred dollars or more which accrued after the entry of an initial family support judgment. If the papers are in order, the clerk shall issue such execution containing a direction that the officer serving such execution shall, within seven days from the receipt by the serving officer of such execution, make demand (1) upon the main office of any financial institution having its main office within the county of the serving officer, or (2) if such main office is not within the serving officer’s county and such financial institution has one or more branch offices within such county, upon an employee of such a branch office, such employee and branch office having been designated by the financial institution in accordance with regulations adopted by the Banking Commissioner, in accordance with chapter 54, for payment of any such nonexempt debt due to the judgment debtor and, after having made such demand, shall serve a true and attested copy of the execution, together with the affidavit and exemption claim form prescribed by subsection (k) of this section, with the serving officer’s actions endorsed thereon, with the financial institution officer upon whom such demand is made. The serving officer shall not serve more than one financial institution execution per judgment debtor at a time, including copies thereof. After service of an execution on one financial institution, the serving officer shall not serve the same execution or a copy thereof upon another financial institution until receiving confirmation from the preceding financial institution that the judgment debtor had insufficient funds at the preceding financial institution available for collection to satisfy the execution, provided any such additional service is made not later than forty-five days from the receipt by the serving officer of such execution.

(c) Removal of funds from judgment debtor’s account. If any such financial institution upon which such execution is served and upon which such demand is made is indebted to the judgment debtor, the financial institution shall remove from the judgment debtor’s account the amount of such indebtedness not exceeding the amount due on such execution before its midnight deadline, as defined in section 42a-4-104. Notwithstanding the provisions of this subsection, if electronic direct deposits that are readily identifiable as exempt federal veterans’ benefits, Social Security benefits, including, but not limited to, retirement, survivors’ and disability benefits, supplemental security income benefits or child support payments processed and received pursuant to Title IV-D of the Social Security Act were made to the judgment debtor’s account during the thirty-day period preceding the date that the execution was served on the financial institution, then the financial institution shall leave the lesser of the account balance or one thousand dollars in the judgment debtor’s account, provided nothing in this subsection shall be construed to limit a financial institution’s right or obligation to remove such funds from the judgment debtor’s account if required by any other provision of law or by a court order. The judgment debtor shall have access to such funds left in the judgment debtor’s account pursuant to this subsection. The financial institution may notify the judgment creditor that funds have been left in the judgment debtor’s account pursuant to this subsection. Nothing in this subsection shall alter the exempt status of funds which are exempt from execution under subsection (a) of this section or under any other provision of state or federal law, or the right of a judgment debtor to claim such exemption. Nothing in this subsection shall be construed to affect any other rights or obligations of the financial institution with regard to the funds in the judgment debtor’s account.

(d) Notice to judgment debtor and secured party. If any funds are removed from the judgment debtor’s account pursuant to subsection (c) of this section, upon receipt of the execution and exemption claim form from the serving officer, the financial institution shall forthwith mail copies thereof, postage prepaid, to the judgment debtor and to any secured party that is party to a control agreement between the financial institution and such secured party under article 9 of title 42a at the last known address of the judgment debtor and of any such secured party with respect to the affected accounts on the records of the financial institution. The financial institution shall hold the amount removed from the judgment debtor’s account pursuant to subsection (c) of this section for fifteen days from the date of the mailing to the judgment debtor and any such secured party, and during such period shall not pay the serving officer.

(e) Claim of exemption and claim of prior perfected security interest. To prevent the financial institution from paying the serving officer, as provided in subsection (h) of this section, the judgment debtor shall give notice of a claim of exemption by delivering to the financial institution, by mail or other means, the exemption claim form or other written notice that an exemption is being claimed and any such secured party shall give notice of its claim of a prior perfected security interest in such deposit account by delivering to the financial institution, by mail or other means, written notice thereof. The financial institution may designate an address to which the notice of a claim of exemption, or a secured party claim notice, shall be delivered. Upon receipt of such notice, the financial institution shall, within two business days, send a copy of such notice to the clerk of the court which issued the execution.

(f) Hearing. (1) Upon receipt of an exemption claim form or a secured party claim notice, the clerk of the court shall enter the appearance of the judgment debtor or such secured party with the address set forth in the exemption claim form or secured party claim notice. The clerk shall forthwith send file-stamped copies of the exemption claim form or secured party claim notice to the judgment creditor and judgment debtor with a notice stating that the disputed funds are being held for forty-five days from the date the exemption claim form or secured party claim notice was received by the financial institution or until a court order is entered regarding the disposition of the funds, whichever occurs earlier, and the clerk shall automatically schedule the matter for a short calendar hearing. The claim of exemption filed by such judgment debtor shall be prima facie evidence at such hearing of the existence of the exemption.

(2) Upon receipt of notice from the financial institution pursuant to subsection (c) of this section, a judgment creditor may, on an ex parte basis, present to a judge of the Superior Court an affidavit sworn under oath by a competent party demonstrating a reasonable belief that such judgment debtor’s account contains funds which are not exempt from execution and the amount of such nonexempt funds. Such affidavit shall not be conclusory but is required to show the factual basis upon which the reasonable belief is based. If such judge finds that the judgment creditor has demonstrated a reasonable belief that such judgment debtor’s account contains funds which are not exempt from execution, such judge shall authorize the judgment creditor to submit a written application to the clerk of the court for a hearing on the exempt status of funds left in the judgment debtor’s account pursuant to subsection (c) of this section. The judgment creditor shall promptly send a copy of the application and the supporting affidavit to the judgment debtor and to any secured party shown on a secured party claim notice sent to the judgment creditor pursuant to subdivision (1) of this subsection. Upon receipt of such application, the clerk of the court shall automatically schedule the matter for a short calendar hearing and shall give written notice to the judgment creditor, the judgment debtor and any secured party shown on a secured party claim notice received by the clerk of the court. The notice to the judgment creditor pursuant to subsection (c) of this section shall be prima facie evidence at such hearing that the funds in the account are exempt funds. The burden of proof shall be upon the judgment creditor to establish the amount of funds which are not exempt.

(g) Disposition if exemption or prior perfected security interest is claimed. If an exemption claim is made or a secured party claim notice is given pursuant to subsection (e) of this section, the financial institution shall continue to hold the amount removed from the judgment debtor’s account for forty-five days or until a court order is received regarding disposition of the funds, whichever occurs earlier. If no such order is received within forty-five days of the date the financial institution sends a copy of the exemption claim form or notice of exemption or a secured party claim notice to the clerk of the court, the financial institution shall return the funds to the judgment debtor’s account.

(h) Disposition if no exemption or prior perfected security interest is claimed. If no claim of exemption or secured party claim notice is received by the financial institution within fifteen days of the mailing to the judgment debtor and any secured party of the execution and exemption claim form pursuant to subsection (d) of this section, the financial institution shall, upon demand, forthwith pay the serving officer the amount removed from the judgment debtor’s account, and the serving officer shall thereupon pay such sum, less such serving officer’s fees, to the judgment creditor, except to the extent otherwise ordered by a court.

(i) Court order. The court, after a hearing conducted pursuant to subsection (f) of this section, shall enter an order determining the issues raised by the claim of exemption and claim by a secured party of a prior perfected security interest in such deposit account. The clerk of the court shall forthwith send a copy of such order to the financial institution. Such order shall be deemed to be a final judgment for the purposes of appeal. No appeal shall be taken except within seven days of the rendering of the order. The order of the court may be implemented during such seven-day period, unless stayed by the court.

(j) Determination of exempt moneys. If both exempt and nonexempt moneys have been deposited into an account, for the purposes of determining which moneys are exempt under this section, the moneys most recently deposited as of the time the execution is served shall be deemed to be the moneys remaining in the account.

(k) Forms. The execution, exemption claim form and clerk’s notice regarding the filing of a claim of exemption shall be in such form as prescribed by the judges of the Superior Court or their designee. The exemption claim form shall be dated and include a checklist and description of the most common exemptions, instructions on the manner of claiming the exemptions and a space for the judgment debtor to certify those exemptions claimed under penalty of false statement.

(l) Records of financial institution. If records or testimony are subpoenaed from a financial institution in connection with a hearing conducted pursuant to subsection (f) of this section, the reasonable costs and expenses of the financial institution in complying with the subpoena shall be recoverable by the financial institution from the party requiring such records or testimony, provided, the financial institution shall be under no obligation to attempt to obtain records or documentation relating to the account executed against which are held by any other financial institution. The records of a financial institution as to the dates and amounts of deposits into an account in the financial institution shall, if certified as true and accurate by an officer of the financial institution, be admissible as evidence without the presence of the officer in any hearing conducted pursuant to subsection (f) of this section to determine the legitimacy of a claim of exemption made under this section.

(m) Fee for financial institution’s costs. If there are moneys to be removed from the judgment debtor’s account, prior to the removal of such moneys pursuant to subsection (c) of this section, the financial institution shall receive from the serving officer as representative of the judgment creditor a fee of eight dollars for the financial institution’s costs in complying with the provisions of this section which fee may be recoverable by the judgment creditor as a taxable cost of the action.

(n) Liability of financial institution. If the financial institution fails or refuses to pay over to the serving officer the amount of such debt, not exceeding the amount due on such execution, such financial institution shall be liable in an action therefor to the judgment creditor named in such execution for the amount of nonexempt moneys which the financial institution failed or refused to pay over, excluding funds of up to one thousand dollars which the financial institution in good faith allowed the judgment debtor to access pursuant to subsection (c) of this section. The amount so recovered by such judgment creditor shall be applied toward the payment of the amount due on such execution. Thereupon, the rights of the financial institution shall be subrogated to the rights of the judgment creditor. If such financial institution pays exempt moneys from the account of the judgment debtor over to the serving officer contrary to the provisions of this section, such financial institution shall be liable in an action therefor to the judgment debtor for any exempt moneys so paid and such financial institution shall refund or waive any charges or fees by the financial institution, including, but not limited to, dishonored check fees, overdraft fees or minimum balance service charges and legal process fees, which were assessed as a result of such payment of exempt moneys. Thereupon, the rights of the financial institution shall be subrogated to the rights of the judgment debtor.

(o) Good faith immunity. Except as provided in subsection (n) of this section, no financial institution or any officer, director or employee of such financial institution shall be liable to any person with respect to any act done or omitted in good faith or through the commission of a bona fide error that occurred despite reasonable procedures maintained by the financial institution to prevent such errors in complying with the provisions of this section.

(p) Rights of judgment debtor and secured party. Nothing in this section shall in any way restrict the rights and remedies otherwise available to a judgment debtor or any such secured party at law or in equity.

(q) Financial institution’s rights re uncollected funds. Nothing in this section shall in any way affect any rights of the financial institution with respect to uncollected funds credited to the account of the judgment debtor, which rights shall be superior to those of the judgment creditor.

(r) Deposits of public assistance or Title IV-D child support payments. For the purposes of this subsection, “exempt” shall have the same meaning as provided in subsection (c) of section 52-352a. Funds deposited in an account that has been established for the express purpose of receiving electronic direct deposits of public assistance or of Title IV-D child support payments from the Department of Social Services shall be exempt.

(P.A. 81-352, S. 2; P.A. 83-384, S. 2; P.A. 84-546, S. 118, 173; P.A. 85-140, S. 5; P.A. 87-9, S. 2, 3; P.A. 87-569, S. 2; P.A. 94-141; P.A. 95-356, S. 2; P.A. 96-268, S. 12, 34; P.A. 01-196, S. 1, 2; June Sp. Sess. P.A. 01-9, S. 12, 131; P.A. 02-93, S. 1; P.A. 03-2, S. 49; 03-62, S. 23; 03-84, S. 41; 03-224, S. 13; P.A. 04-257, S. 81; P.A. 06-149, S. 26; P.A. 07-111, S. 4; June Sp. Sess. P.A. 09-3, S. 139; P.A. 12-89, S. 7.)

*Note: On and after July 1, 2015, subsection (b) of this section, as amended by section 14 of public act 12-89, is to read as follows:

“(b) Issuance and service of execution. If execution is desired against any such debt, the plaintiff requesting the execution shall make application to the clerk of the court. The application shall be accompanied by a fee of seventy-five dollars payable to the clerk of the court for the administrative costs of complying with the provisions of this section which fee may be recoverable by the judgment creditor as a taxable cost of the action. In a IV-D case, the request for execution shall be accompanied by an affidavit signed by the serving officer attesting to an overdue support amount of five hundred dollars or more which accrued after the entry of an initial family support judgment. If the papers are in order, the clerk shall issue such execution containing a direction that the officer serving such execution shall, within seven days from the receipt by the serving officer of such execution, make demand (1) upon the main office of any financial institution having its main office within the county of the serving officer, or (2) if such main office is not within the serving officer’s county and such financial institution has one or more branch offices within such county, upon an employee of such a branch office, such employee and branch office having been designated by the financial institution in accordance with regulations adopted by the Banking Commissioner, in accordance with chapter 54, for payment of any such nonexempt debt due to the judgment debtor and, after having made such demand, shall serve a true and attested copy of the execution, together with the affidavit and exemption claim form prescribed by subsection (k) of this section, with the serving officer’s actions endorsed thereon, with the financial institution officer upon whom such demand is made. The serving officer shall not serve more than one financial institution execution per judgment debtor at a time, including copies thereof. After service of an execution on one financial institution, the serving officer shall not serve the same execution or a copy thereof upon another financial institution until receiving confirmation from the preceding financial institution that the judgment debtor had insufficient funds at the preceding financial institution available for collection to satisfy the execution, provided any such additional service is made not later than forty-five days from the receipt by the serving officer of such execution.”

(P.A. 81-352, S. 2; P.A. 83-384, S. 2; P.A. 84-546, S. 118, 173; P.A. 85-140, S. 5; P.A. 87-9, S. 2, 3; P.A. 87-569, S. 2; P.A. 94-141; P.A. 95-356, S. 2; P.A. 96-268, S. 12, 34; P.A. 01-196, S. 1, 2; June Sp. Sess. P.A. 01-9, S. 12, 131; P.A. 02-93, S. 1; P.A. 03-2, S. 49; 03-62, S. 23; 03-84, S. 41; 03-224, S. 13; P.A. 04-257, S. 81; P.A. 06-149, S. 26; P.A. 07-111, S. 4; June Sp. Sess. P.A. 09-3, S. 139; P.A. 12-89, S. 7, 14.)

History: P.A. 83-384 amended Subsec. (b) to provide that service of an execution may be made upon an employee of a branch office when the main office of the banking institution is not within the serving officer’s precincts; P.A. 84-546 made technical changes in Subsec. (a); P.A. 85-140 amended Subsec. (k) by replacing “pursuant to section 51-14” after “judges of the superior court” with “or their designee”; (Revisor’s note: Pursuant to P.A. 87-9 “banking commissioner” was changed editorially by the Revisors to “commissioner of banking”); P.A. 87-569 substituted “county” for “precincts”; P.A. 94-141 amended Subsec. (f) to provide that the notice shall state that the disputed assets are being held for 45 days, rather than 20 days, and that the assets are being held for said 45 days “or until a court order is entered regarding the disposition of the funds, whichever occurs earlier,” amended Subsec. (g) to increase from 20 to 45 days the time period that the banking institution shall hold the funds, and amended Subsec. (i) to require the clerk of the court to forthwith send a copy of the order to the banking institution; P.A. 95-356 added Subsec. (r) exempting funds in account established for the express purpose of receiving electronic direct deposits of public assistance payments for the Department of Social Services; P.A. 96-268 amended Subsec. (b) to require that request for execution in a IV-D case be accompanied by an affidavit signed by the levying officer attesting to an overdue support amount of $500 or more, effective July 1, 1996; P.A. 01-196 amended Subsec. (b) by making technical changes, amended Subsec. (c) to add provisions re treatment of electronic direct deposits of exempt funds, amended Subsec. (d) to add reference to removal of funds pursuant to Subsec. (c) and make a technical change, amended Subsec. (f) to designate existing provisions as Subdiv. (1) and add Subdiv. (2) re nonexempt funds affidavit and hearing, amended Subsec. (h) to make a technical change, amended Subsec. (n) to add provisions re exclusion of funds accessed pursuant to Subsec. (c) and re waiver of charges and fees assessed as a result of payment of exempt moneys, and amended Subsec. (o) to add provision re commission of bona fide error, effective January 1, 2002; June Sp. Sess. P.A. 01-9 amended Subsec. (b) to add provisions re levying officer making additional demands and make technical changes, effective July 1, 2001; P.A. 02-93 amended Subsec. (c) by adding provision re child support payments processed and received pursuant to Title IV-D and by changing amount to be left in judgment debtor’s account from $800 to $1,000, amended Subsec. (n) by changing amount of excluded funds from $800 to $1,000 and made technical changes throughout section, effective January 1, 2003; P.A. 03-2 amended Subsec. (b) to require a plaintiff requesting execution to “make application to” rather than “notify” the clerk of the court and add provision requiring the application be accompanied by a fee of $35 payable to the clerk of the court for administrative costs of compliance and authorizing the recovery of such fee by the judgment creditor as a taxable cost of the action, effective February 28, 2003; P.A. 03-62 amended Subsec. (d) to require the banking institution to mail copies of the execution and exemption claim form “to any secured party that is party to a control agreement between the banking institution and such secured party under article 9 of title 42a” and add references to “any such secured party”, amended Subsec. (e) to add provision requiring any such secured party to give notice of its claim of a prior perfected security interest in deposit account by delivering written notice to the banking institution and add reference to “a secured party claim notice”, amended Subsec. (f)(1) to add reference to the appearance of “such secured party” and add references to “a secured party claim notice”, amended Subsec. (f)(2) to require the judgment creditor to send a copy of the application and affidavit “to any secured party shown on a secured party claim notice sent to the judgment creditor pursuant to subdivision (1) of this subsection” and require the court clerk to give written notice to “any secured party shown on a secured party claim notice received by the clerk of the court”, amended Subsec. (g) to make provisions applicable if “a secured party claim notice is given” and add reference to “a secured party claim notice”, amended Subsec. (h) to add reference to “secured party claim notice” and “any secured party”, amended Subsec. (i) to add reference to the “claim by a secured party of a prior perfected security interest in such deposit account” and amended Subsec. (p) to add reference to “any such secured party”; P.A. 03-84 changed “Commissioner of Banking” to “Banking Commissioner” in Subsec. (b), effective June 3, 2003; P.A. 03-224 replaced references to “banking institution” with references to “financial institution” and made a technical change, effective July 2, 2003; P.A. 04-257 made a technical change in Subsecs. (d) and (e), effective June 14, 2004; P.A. 06-149 amended Subsec. (r) to reference deposits of Title IV-D child support payments, effective June 6, 2006; P.A. 07-111 amended Subsec. (b) to delete provision authorizing serving officer to make additional demands upon main office of other financial institutions or employees of other branch offices if officer has made initial demand within 7-day period, and to provide that serving officer shall not serve more than one financial institution execution per judgment debtor at a time, and that after service of execution on one financial institution, serving officer shall not serve the same execution or copy thereof upon another financial institution until receiving confirmation from preceding financial institution that judgment debtor had insufficient funds at preceding financial institution available for collection to satisfy execution; June Sp. Sess. P.A. 09-3 amended Subsec. (b) to increase application fee from $35 to $75, effective September 9, 2009; P.A. 12-89 amended Subsec. (b) to increase application fee from $75 to $100, effective July 1, 2012, and decrease such fee from $100 to $75, effective July 1, 2015.

Cited. 22 CA 260. Trial court improperly created an exemption not provided by statute. 49 CA 503.

Subsec. (i):

Cited. 240 C. 623.

Court required to enter order determining issues raised by exemption claim. 22 CA 260.



Section 52-367c - Execution against lottery and pari-mutuel winnings.

(a) Notwithstanding any other provision of the general statutes, on application of a judgment creditor or his attorney, stating that a judgment remains unsatisfied and the amount due thereon, and subject to the expiration of any stay of enforcement and expiration of any right of appeal, the clerk of the court in which the money judgment was rendered shall issue an execution against any winnings of the judgment debtor pursuant to chapter 226 or 229a, as the case may be. The execution shall be directed to (1) the State Comptroller who shall withhold any order of the State Treasurer, or (2) the president of the Connecticut Lottery Corporation, as the case may be, for payment due from winnings pursuant to chapter 226 or 229a to such judgment debtor until the judgment is satisfied.

(b) The Connecticut Lottery Corporation may establish a reasonable fee for any administrative expenses associated with executions made pursuant to subsection (a) of this section, including the cost to the Connecticut Lottery Corporation of any fee that may be imposed by the clerk of the court. The amount of the fee shall reflect the direct and indirect costs of processing the executions by said corporation.

(P.A. 98-137, S. 55, 56, 62; 98-219, S. 33, 34.)

History: P.A. 98-219 changed the effective date of P.A. 98-137 from October 1, 1998, to July 1, 1998, effective July 1, 1998.



Section 52-368 to 52-380 - Levy on: Interest of one railroad in property of another railroad; body execution; body for want of bail; real estate; real estate of voluntary association. Return and record of levy on real estate. Levy on: Equity in real and personal estate; lands in different towns. Appointment of appraisers when town is interested. Levy on equity of redemption in different towns. Charge of illegal fees not to vitiate levy. Levy on: Oyster beds; leases and franchises.

Sections 52-368 to 52-380, inclusive, are repealed.

(1949 Rev., S. 8111–8113, 8115–8124; 1959, P.A. 28, S. 187; 1961, P.A. 517, S. 47; 1967, P.A. 656, S. 45, 46; P.A. 74-183, S. 102, 103, 291; P.A. 76-436, S. 491, 492, 681; P.A. 78-280, S. 1, 127; P.A. 81-410, S. 14; P.A. 82-472, S. 142, 183; P.A. 83-581, S. 39, 40; P.A. 84-546, S. 127, 173.)



Section 52-380a - Judgment lien on real property.

(a) A judgment lien, securing the unpaid amount of any money judgment, including interest and costs, may be placed on any real property by recording, in the town clerk’s office in the town where the real property lies, a judgment lien certificate, signed by the judgment creditor or his attorney or personal representative, containing: (1) A statement of the names and last-known addresses of the judgment creditor and judgment debtor, the court in which and the date on which the judgment was rendered, and the original amount of the money judgment and the amount due thereon; and (2) a description, which need not be by metes and bounds, of the real property on which a lien is to be placed, and a statement that the lien has been placed on such property.

(b) From the time of the recording of the judgment lien certificate, the money judgment shall be a lien on the judgment debtor’s interest in the real property described. If, within four months of judgment, the lien is placed on real property which was previously attached in the action, the lien on that property shall hold from the date of attachment, provided the judgment lien certificate contains a clause referring to and identifying the attachment, substantially in the following form: “This lien is filed within four months after judgment in the action was rendered and relates back to an attachment of real property recorded on (month) (day) (year), at Volume ___ Page ___ of the ___ land records.”

(c) A judgment lien on real property may be foreclosed or redeemed in the same manner as mortgages on the same property. In the case of a consumer judgment, the complaint shall indicate whether, pursuant to an installment payment order under subsection (b) of section 52-356d, the court has entered a stay of execution and, if such a stay was entered, shall allege any default on an installment payment order which is a precondition to foreclosure. No action to foreclose a judgment lien filed pursuant to this section may be commenced unless an execution may issue pursuant to section 52-356a. The judgment lien shall expire twenty years after the judgment was rendered unless the party claiming the lien commences an action to foreclose it within that period of time and records a notice of lis pendens in evidence thereof on the land records of the town in which the real property is located.

(P.A. 83-581, S. 14, 40; P.A. 84-527, S. 10.)

History: P.A. 84-527 amended Subsec. (c) to require the complaint in the case of a consumer judgment to indicate whether pursuant to an installment payment order the court has entered a stay of execution and to prohibit the commencement of an action to foreclose a judgment lien unless an execution may issue pursuant to Sec. 52-356a.

Cited. 8 CA 512. Cited. 30 CA 52. Legislative intent of section is to achieve the conformity necessary to make procedures for recording of state judgment liens applicable to in-state federal judgment liens under 28 USC 1962. 78 CA 305.

Subsec. (a):

Cited. 220 C. 643.

Subsec. (b):

Cited. 210 C. 221. Cited. 219 C. 620; Id., 810. Creditor seeking to assert priority rights pursuant to section and Sec. 52-328(b) must file a judgment lien within four months of a trial court’s final judgment in creditor’s favor, regardless of the possible pendency of an appeal. 238 C. 172.

Cited. 28 CA 809. Cited. 39 CA 518.

Subsec. (c):

Cited. 220 C. 643. Deficiency judgment rendered pursuant to Sec. 49-14 may be obtained in judgment lien foreclosure actions brought pursuant to this section. 255 C. 379.



Section 52-380b - (Formerly Sec. 49-54). Judgment lien on certain public utility property.

Any property of any telegraph, telephone, electric or electric distribution company, or association engaged in distributing electricity by wires or similar conductors, attached or liable to attachment under the provisions of section 52-287, may be subjected to a lien by any person holding the legal title to an unsatisfied judgment, whether by assignment or otherwise, against the company or association, provided the creditor shall file a certificate in writing in the office of the Secretary of the State in the form provided in section 52-380a. If the lien is placed upon the property attached in the suit upon which the judgment was predicated and within four months after the judgment was rendered, it shall hold from the date of the attachment. Any such lien may be foreclosed or redeemed in the same manner as mortgages upon real property.

(1949 Rev., S. 7233; P.A. 79-602, S. 104; P.A. 83-581, S. 32, 40; P.A. 98-28, S. 113, 117.)

History: P.A. 79-602 substituted “the” for “such” where appearing; P.A. 83-581 replaced a reference to “section 49-44” with “section 52-380a” and replaced “real estate” with “real property”; Sec. 49-54 transferred to Sec. 52-380b in 1985; P.A. 98-28 added electric distribution companies and deleted reference to “light or power” companies, effective July 1, 1998.



Section 52-380c - (Formerly Sec. 49-40b). Judgment liens expired by limitation of time.

Any judgment lien which has expired for failure to comply with the time limitations of section 52-380a is automatically extinguished and the continued existence of the lien unreleased of record in no way affects the record owner’s title nor the marketability of the same.

(P.A. 79-602, S. 108; P.A. 83-581, S. 31, 40.)

History: P.A. 83-581 replaced reference to “section 49-46” with “section 52-380a”; Sec. 49-40b transferred to Sec. 52-380c in 1985.



Section 52-380d - (Formerly Sec. 49-46a). Release of judgment lien on real or personal property. Form.

(a) A judgment lien on real or personal property may be released by an instrument in writing signed by the lienholder or his attorney or by any personal representative who signed the certificate of lien, setting forth that the judgment lien is discharged.

(b) A release of a judgment lien on real property is sufficient if (1) the release specifies the names of the judgment creditor and judgment debtor, the date of the lien, and the town and volume and page where the judgment lien certificate is recorded, and (2) the signature of the lienholder, attorney or personal representative is acknowledged and witnessed in the same manner as a deed on real property. The town clerk with whom the lien was recorded shall note such release as by law provided and shall index the record of each such release under the name of the judgment creditor and judgment debtor, except that a manual notation of such release shall not be required if such town clerk provides public access to an electronic indexing system that combines the grantor index and the grantee index of the town’s land records.

(c) A release of a judgment lien filed on personal property pursuant to section 52-355a is sufficient if it contains a description of the property released, the name and address of the judgment creditor and judgment debtor, and the file number of the judgment lien certificate in the office of the Secretary of the State. On presentation of such a statement of release to the filing officer in the office of the Secretary of the State, the filing officer shall mark the statement with the hour and date of filing and shall note the same on the index. The release shall be on a form prescribed by the Secretary of the State. On filing, the Secretary of the State may charge the fee prescribed by section 42a-9-525 for filing and indexing a termination statement.

(1967, P.A. 120, S. 2; P.A. 78-280, S. 63, 127; P.A. 79-602, S. 105; P.A. 83-581, S. 15, 40; P.A. 96-180, S. 161, 166; P.A. 01-132, S. 175; P.A. 07-252, S. 51.)

History: P.A. 78-280 added references to judicial districts in release form; P.A. 79-602 substituted “the” or “that” for “such” where appearing; P.A. 83-581 replaced “executed, attested and acknowledged” with “signed”, provided that the release may be signed by “any personal representative” who signed the certificate of lien, deleted a provision that the “instrument shall vest in the person or persons entitled thereto such legal title as is held by virtue of the lien”, deleted suggested language for the release instrument, added Subsec. (b) re the information required in a release of a judgment lien on real property and the town clerk’s responsibilities in connection therewith and added Subsec. (c) re the information required in a release of a judgment lien on personal property and the secretary of the state’s responsibilities in connection therewith; Sec. 49-46a transferred to Sec. 52-380d in 1985; P.A. 96-180 made technical corrections in Subsec. (c), effective June 3, 1996; P.A. 01-132 amended Subsec. (c) to replace reference to Sec. 42a-9-403 with Sec. 42a-9-525; P.A. 07-252 amended Subsec. (b) by making technical a change and adding provision re manual notation of release not required if town clerk provides public access to electronic indexing system that combines grantor and grantee indices of town’s land records, effective July 1, 2007.



Section 52-380e - Discharge of judgment lien on substitution of bond or lien on other property.

When a lien is placed on any real or personal property pursuant to section 52-355a or 52-380a, the judgment debtor may apply to the court to discharge the lien on substitution of (1) a bond with surety or (2) a lien on any other property of the judgment debtor which has an equal or greater net equity value than the amount secured by the lien. The court shall order such a discharge on notice to all interested parties and a determination after hearing of the sufficiency of the substitution. The judgment creditor shall release any lien so discharged by sending a release sufficient under section 52-380d by first class mail, postage prepaid, to the judgment debtor.

(P.A. 83-581, S. 16, 40.)



Section 52-380f - (Formerly Sec. 49-50). Discharge of judgment lien from property not needed to secure judgment.

Any person interested, as a subsequent encumbrancer or otherwise, in any real or personal property covered by a judgment lien may apply to the court for discharge of the lien as to a portion of the property, alleging that the lien covers more than sufficient property to reasonably secure the judgment. The court may, on notice to all interested parties and on proof of such allegation, discharge from the lien any of the property which is not needed for the reasonable security of the judgment debt. The judgment creditor shall release any property so discharged by sending a release sufficient under section 52-380d by first class mail, postage prepaid, to the judgment debtor.

(1949 Rev., S. 7231; P.A. 79-602, S. 107; P.A. 83-581, S. 17, 40.)

History: P.A. 79-602 rephrased section and deleted provision whereby jurisdiction of court is determined by the amount of the judgment debt as stated in certificate of lien; P.A. 83-581 replaced “real estate” with “real or personal property”, replaced the provision that a person may “bring a complaint” with “apply to the court for discharge of the lien as to a portion of the property”, required “notice to all interested parties” prior to discharge and added provision that the judgment creditor shall release any property discharged by sending a release sufficient under section 52-380d by first class mail, postage prepaid, to the judgment debtor; Sec. 49-50 transferred to Sec. 52-380f in 1985.



Section 52-380g - Release of judgment lien on satisfaction of judgment.

On satisfaction of a judgment, the judgment creditor shall release any judgment liens of record based thereon by sending a release sufficient under section 52-380d by first class mail, postage prepaid, to the judgment debtor and to any other interested person requesting a release. If, on the written request of any interested person, the judgment creditor fails within ten days to so release a lien, the judgment creditor shall be liable to the aggrieved person pursuant to section 49-51 for any damages resulting therefrom, such damages not to exceed one-half the amount of the lien.

(P.A. 83-581, S. 19, 40.)



Section 52-380h - (Formerly Sec. 49-47). Form of judgment lien foreclosure certificates.

Certificates of foreclosure of judgment liens shall be, as far as possible, of the same form as is prescribed for certificates of foreclosure of mortgages.

(1949 Rev., S. 7228; P.A. 79-602, S. 106.)

History: P.A. 79-602 deleted certificates of foreclosure of mechanics’ liens from purview of section; Sec. 49-47 transferred to Sec. 52-380h in 1985.



Section 52-380i - (Formerly Sec. 49-48). Foreclosure of lien when plaintiff holds mortgage.

Upon proceedings for the foreclosure of any judgment lien, when the judgment creditor holds a mortgage upon real estate in this state as security for the debt, or any part of it, that has gone into the judgment, which mortgage is a first charge upon the property mortgaged, the court shall, upon the motion of the judgment debtor or any later encumbrancer on the property covered by the judgment lien, order such mortgaged property to be first applied to the debt secured by it, at its cash value, to be ascertained by the court; and a foreclosure of the judgment lien shall be granted only as to the portion of such judgment that remains unsatisfied.

(1949 Rev., S. 7229.)

History: Sec. 49-48 transferred to Sec. 52-380i in 1985.

Unpaid taxes not a “first charge” within meaning of statute. 112 C. 652. Cited. 120 C. 671. Where plaintiff brought action to recover principal and interest of notes secured by mortgage but did not seek to foreclose, this section did not apply and contention of defendants that cash value of mortgaged premises must be determined by court and applied to amount of indebtedness was without merit. 157 C. 44. Cited. 185 C. 579.



Section 52-381 - Liability of garnishee; scire facias.

If judgment is rendered in favor of the plaintiff in any action by foreign attachment, all the effects in the hands of the garnishee at the time of the attachment, or debts then due from him to the defendant, and any debt, legacy or distributive share, due or to become due the defendant from any garnishee as an executor, administrator or trustee, shall be liable for the payment of such judgment. The plaintiff, on praying out an execution, may direct the officer serving the same to make demand of such garnishee for the effects of the defendant in his hands, and for the payment of any debt due the defendant, and such garnishee shall pay such debt or produce such effects, to be taken and applied on such execution. If he has in any manner disposed of the effects of the principal in his hands when the copy of the writ was left with him, or does not expose and subject them to be taken on the execution, or does not pay to the officer when demanded the debt due the defendant at the time the copy of the writ was left with him, such garnishee shall be liable to satisfy such judgment out of his own estate, as his proper debt, if the effects or debt is of sufficient value or amount; if not, then to the value of such effects or to the amount of such debt. A scire facias may be taken out from the clerk of the court where the judgment was rendered, to be served upon such garnishee, requiring him to appear before such court and show cause, if any, to the contrary; and the plaintiff may require the defendant, and the defendant shall have the right, to disclose on oath whether he has any of the effects of the debtor in his hands, or is indebted to him; and the parties may introduce any other proper testimony respecting such facts. If it is found that the defendant has the effects of such debtor in his hands or is indebted to him, or if he makes default of appearance or refuses to disclose on oath, judgment shall be rendered against him, as for his own debt, to be paid out of his own estate with costs; but, if it appears on the trial that the effects are of less value or the debt of less amount than the judgment recovered against the debtor, judgment shall be rendered to the value of the goods or to the amount of the debt; and, if it appears that the defendant has no effects of such debtor in his hands or is not indebted to him, he shall recover costs.

(1949 Rev., S. 8125.)

Cited. 14 CA 579.

Cited. 10 CS 345. Cited. 37 CS 877.

Cited. 6 Conn. Cir. Ct. 287.



Section 52-382 - Levy on nonresident garnishee.

In an action by foreign attachment in which the garnishee is described as a nonresident and service has been made upon his agent transacting business in his behalf in this state, the plaintiff, on taking out an execution, may direct the officer serving the same to make demand of such agent or of such garnishee for the effects of the defendant in such agent’s hands at the time of the attachment and for the payment of any debt then due from such garnishee to the defendant, and the person upon whom such demand is made shall produce or pay the same, to be taken and applied on such execution. If such agent of such garnishee has disposed of the effects of the principal which were in his hands when the copy of the writ was left with him or does not expose them to be taken on the execution or does not pay the officer, when demanded, the debt due the defendant at the time the copy of the writ was left with him, such judgment may be satisfied out of the estate of such garnishee which he may own in this state, as his proper debt, if the effects or debt is of sufficient value or amount, if not, then to the value of such effects or to the amount of such debt; and a scire facias may be taken out from the court where the judgment was rendered, as in other cases, on which the estate of the garnishee may be attached, and which shall be served on the agent of such garnishee, requiring such garnishee to appear personally or by his agent, before such court, and show cause, if any, to the contrary. The plaintiff may require the defendant, who shall have the right, by himself or his agent, to disclose on oath whether he has any of the goods of the debtor in his hands, or in the hands of such agent, or whether he is indebted to him; and the parties may introduce any other proper testimony respecting such facts. If it is found that the defendant has the effects of such debtor in the hands of his agent or is indebted to him or if he makes default of appearance or refuses to disclose on oath, judgment may be rendered against him, as for his own debt, to be paid out of his own estate, with costs, and execution shall be granted accordingly. If it appears on the trial that the effects are of less value, or the debt of less amount, than the judgment recovered against the debtor, judgment shall be rendered to the value of the goods or to the amount of the debt; and, if it appears that the defendant has no effects of such agent or is not indebted to him, he shall recover costs.

(1949 Rev., S. 8126.)



Section 52-383 - Levy when garnishee has left the state.

When the garnishee in any action of foreign attachment has removed from this state prior to the issuing of the execution in such action, so that no demand can be made of him in person by the officer serving the same, the clerk of the court issuing such execution shall, at the request of the creditor or his attorney, endorse thereon an order signed by such clerk, requiring the officer to whom such execution is directed to make such demand by letter forwarded by mail, postage paid, addressed to such garnishee, or in such other manner as such clerk directs; and such demand, when so made, shall be as effectual as if made of the garnishee personally; but if such garnishee has lodged with the clerk of such court a written notice, under his hand, of the appointment of an agent or attorney on whom such demand may be made, such officer shall make the like demand of such agent or attorney, if within his precincts, and make return thereof on such execution.

(1949 Rev., S. 8127.)



Section 52-384 - Scire facias against garnishee who has left state.

If, after demand made as provided in section 52-383, a writ of scire facias is issued against such garnishee, and he still remains without this state, service of such writ shall be made in such manner as the judge or clerk of the court rendering judgment in the original suit, by a written order thereon by him subscribed, directs, and by leaving with his agent or attorney, if any has been appointed by him in the manner provided in section 52-383, a true and attested copy of the writ; and process so issued and served shall be as effectual against such garnishee as if served upon him personally.

(1949 Rev., S. 8128.)



Section 52-385 - Scire facias founded on justice judgment.

Section 52-385 is repealed.

(1949 Rev., S. 8129; 1959, P.A. 28, S. 204.)



Section 52-386 - Stay of execution when debt is not payable.

When it appears on the hearing of any scire facias, founded on a foreign attachment, that the debt due the principal is not yet payable, the court shall direct the execution to be stayed until the time the debt would have become payable; and when the debt was not payable at the time the demand was made on the execution, the court shall allow the garnishee his reasonable costs for defending against such scire facias, to be deducted out of the debt so due.

(1949 Rev., S. 8130.)



Section 52-387 - Scire facias; defense by assignee or claimant.

When a scire facias is brought to recover a debt or effects taken by a foreign attachment, if any person or persons, either jointly or severally, claim such debt as assignee or assignees thereof, or such effects as owner or owners thereof, the defendant in such scire facias, having notice or knowledge of such assignment, ownership or claim, may give notice in writing, signed by proper authority and duly served, to such claimant or claimants, or his or their attorney, that such scire facias is pending, and that he or they may appear, if they see cause, and defend against it; which notice, when the claimant or claimants reside out of the state, shall be given in such time and manner as the court, before which such action is pending, directs; and thereupon, unless such claimant or claimants, within such time as such court may direct, give to such defendant sufficient security, to the approval of the court, to indemnify him against all costs, he may suffer judgment to be given against him on such scire facias, which shall be a bar to the claim of the assignee or assignees of the debt, or the owner or owners of the effects, against him for the same. If such assignee or assignees or owner or owners give such security and make effectual defense against the scire facias, he or they shall be entitled to the costs recovered against the plaintiff; but if he or they fail to make an effectual defense, the judgment rendered on the scire facias against the defendant shall be a bar to any claim against him by them for such debt or effects. If, after such security has been given, the defendant, on due notice given him, neglects to appear and disclose on oath, if required, on the trial of such scire facias, or, if a commission is issued, neglects to make disclosure before the commissioners, he shall take no benefit by the provisions of this section, nor of such security.

(1949 Rev., S. 8131.)

Scire facias proceeding discussed. 1 CA 291.

Cited. 10 CS 345.



Section 52-388 - Commission to take disclosure of garnishee.

The court before which any scire facias is pending may issue a commission to take the disclosure of the defendant on oath, when, on account of his living or being about to go out of the state, or being unable to travel through age or infirmity, the court judges it to be reasonable.

(1949 Rev., S. 8132.)



Section 52-389 - Attachment lien on debt due from solvent estate.

When any debt due or which may become due from the estate of a deceased person which is settled as a solvent estate is attached, the lien created by such attachment shall not continue unless demand is made of the garnishee upon the execution within sixty days after the rendition of the judgment, or within sixty days after the expiration of the time limited for the defendant to present his claim against the estate.

(1949 Rev., S. 8133.)



Section 52-390 - Execution; demand for legacy or distributive share.

When any legacy or distributive share due or which may become due from the estate of a deceased person is attached, the attachment shall not continue unless demand is made of the garnishee upon the execution within sixty days after the rendition of the judgment, or within sixty days after the time when, if such attachment had not been made, it would have become the duty of the executor or administrator, in the settlement of the estate, to deliver to the defendant the legacy or distributive share to which he is entitled.

(1949 Rev., S. 8134.)



Section 52-391 - Execution; demand for debt due from insolvent estate.

When any debt due or which may become due from the estate of a deceased person which is settled as an insolvent estate, or from the estate of any insolvent debtor, is attached, the attachment lien shall not continue unless demand is made of the garnishee upon the execution within sixty days after the rendition of the judgment, or within sixty days after the report of the commissioners allowing the claim of the defendant has been returned to and accepted by the Court of Probate; or, if an appeal has been allowed on such claim, within sixty days after the final allowance of such claim.

(1949 Rev., S. 8135.)



Section 52-392 - Execution; payment by executor, administrator or trustee.

When demand is made of the garnishee upon the execution, in any of the cases mentioned in sections 52-389, 52-390 and 52-391, within the periods therein specified, the garnishee may pay the debt, or deliver the legacy or distributive share, so attached, to the officer making the demand, to be applied on such execution; and if, at the time of such payment or delivery, the garnishee would have been required by law to make such payment or delivery to the defendant, if there had been no attachment, or would have been justified in so doing, he shall be credited for such payment or delivery to the officer, in his administration account.

(1949 Rev., S. 8136.)



Section 52-393 - Scire facias against executor, administrator or trustee.

If, upon demand so made, the garnishee neglects or refuses to make such payment or delivery, the plaintiff in the foreign attachment may maintain a scire facias against him as executor, administrator or trustee, as aforesaid. If the plaintiff recovers judgment, no execution shall be issued, but the defendant may pay upon the same the whole, or so much of the moneys or of the value of the effects attached, and for which he would otherwise have been liable to the original defendant, as may be necessary to satisfy the judgment; which payment shall be credited to such executor, administrator or trustee in his administration account; but he shall not be credited with the costs recovered on such scire facias, unless the Court of Probate is of the opinion that he was justified in incurring the same. If he does not so pay such judgment, so much of the same, including interest thereon from the date when such judgment was rendered, as does not exceed the whole of the moneys or of the value of the effects attached, and for which he would otherwise have been liable to the original defendant, and no more, may be recovered by the attaching creditor in an action on the probate bond, and not otherwise.

(1949 Rev., S. 8137.)



Section 52-394 to 52-396 - Officer to give items of fees to execution debtor. Completion of levy by officer not reelected or reappointed. Satisfaction of judgment to be entered on record.

Sections 52-394 to 52-396, inclusive, are repealed.

(1949 Rev., S. 8138–8140; P.A. 83-581, S. 39, 40; P.A. 84-546, S. 127, 173.)



Section 52-397 - Examination of judgment debtor.

Any judgment debtor, an execution against whom has been returned unsatisfied in whole or in part or who has failed to respond within thirty days to any postjudgment interrogatories served pursuant to section 52-351b, may be examined on oath, in the court location where the judgment was rendered, concerning his property and means of paying such judgment, before any judge of the Superior Court or before a committee appointed by such judge. Such examination shall be on questions put by the judgment creditor or his attorney, and may be ordered, on the application of the judgment creditor on a form prescribed by the Office of the Chief Court Administrator, (1) by any such judge, to be had before himself or some other such judge or such a committee, at such time and place as such judge appoints and on such reasonable notice to the debtor as such judge prescribes or (2) by the clerk, provided if the clerk finds the application to be in proper form, the clerk shall fix the time and place for the examination and sign the order for hearing and notice. The order for hearing and notice shall be served in accordance with the provisions of sections 52-46 and 52-46a. The judgment creditor or his attorney may provide for the service of a subpoena or subpoena duces tecum on the judgment debtor for appearance at such time and place. Failure of the judgment debtor to so appear in response to such subpoena shall subject him to the provisions of section 52-143, concerning fine, damages and capias.

(1949 Rev., S. 8141; 1959, P.A. 28, S. 188; February, 1965, P.A. 301; P.A. 74-183, S. 104, 291; P.A. 75-217; P.A. 76-436, S. 493, 681; P.A. 78-280, S. 1, 2, 127; P.A. 93-207, S. 1.)

History: 1959 act substituted circuit court for municipal court; 1965 act added alternative provision for examination of judgment debtor within the county where judgment was rendered; P.A. 74-183 removed circuit court judges from purview of section reflecting reorganization of judicial system, effective December 31, 1974; P.A. 75-217 added provisions re subpoena of judgment debtor and penalty for failure to appear in response to subpoena; P.A. 76-436 removed judges of common pleas court from purview of section, reflecting transfer of all trial jurisdiction to superior court, and added references to judicial districts, effective July 1, 1978; P.A. 78-280 deleted references to counties; P.A. 93-207 added phrase “or who has failed to respond within 30 days to any postjudgment interrogatories served pursuant to section 52-351b,” added provision re form of application to be prescribed by office of chief court administrator and permitted clerk to set time and place for examination and sign order for hearing and notice.



Section 52-398 - Scope of inquiry; debtor not excused from answering.

The debtor shall not be excused from answering any question on the ground that his answer might tend to convict him of fraud or show that he has been party to any fraudulent or illegal conveyance, but his answers shall not be used against him in any criminal proceeding except in a prosecution for perjury.

(1949 Rev., S. 8142.)



Section 52-399 - Commitment of debtor for contempt.

Any judge before whom any such examination is ordered may commit the judgment debtor for contempt in case of his neglect or refusal to attend or be sworn at the examination or to answer any question put to him during the examination, and any such neglect or refusal, if the examination is ordered or had before a committee, may be by such committee reported to the judge by whom he was appointed, which judge may thereupon proceed for the contempt as fully as if the examination had been ordered or had before himself.

(1949 Rev., S. 8143.)



Section 52-400 - Costs of examination.

The costs of such examination shall be taxed by the judge ordering the same and may include an attorney fee not exceeding ten dollars, and the fees of the committee not exceeding eight dollars a day, if the judge is of the opinion that such fees or either of them should be taxed, or, if the examination is before a judge, his necessary traveling expenses. If the examination results in the discovery of property or means of paying the judgment in full or to the extent of fifty dollars, such judge may order such costs to be added to and become a part of the sums collectible in such execution. The costs of service of process shall be taxed as part of the costs of the examination.

(1949 Rev., S. 8144; P.A. 93-207, S. 2.)

History: P.A. 93-207 specified that costs of service of process shall be taxed as part of costs of examination.



Section 52-400a - Protective order by court. Execution against specified property.

(a) On motion of a judgment debtor or third person from whom discovery is sought, and for good cause shown, or on its own motion, the court may make any order which justice requires to protect such debtor or third person from annoyance, embarrassment, oppression or undue burden or expense.

(b) On motion of a judgment debtor alleging that the judgment creditor is engaged in any illegal levy or in any other practices for the purpose of collecting his judgment which violate state or federal law, or on its own motion, the court may render such protective order as justice requires.

(c) On motion of the judgment debtor or an interested third person, the court may direct the order of execution against specified property of the judgment debtor.

(P.A. 83-581, S. 20, 40; P.A. 84-527, S. 11.)

History: P.A. 84-527 amended Subsec. (b) by adding “any illegal levy or in any other” and deleting language restricting a protective order to one “restraining the judgment creditor”.

Subsec. (b) is clear and unambiguous, and requires the court to grant a protective order to bar enforcement of a stipulated judgment that is determined to be usurious as a matter of law and therefore an illegal levy. 133 CA 773.



Section 52-400b - Penalty for failure to comply with certain court orders.

(a) On the continued and wilful failure of a person to comply with a discovery order pursuant to section 52-351b, or to comply with a turnover order pursuant to section 52-356b, or to comply with a protection order pursuant to section 52-400a, the court may, after hearing, commit the person for contempt and may further find such person personally liable for such damages as may have been sustained as a result of the contempt.

(b) No capias shall issue against a person who has failed to comply with a discovery, turnover or protection order unless the court finds that such person has been served with a subpoena ordering him to appear in court and he has failed to so appear.

(P.A. 83-581, S. 21, 40; P.A. 84-527, S. 16.)

History: P.A. 84-527 added Subsec. (b) prohibiting the issuance of a capias unless the person has failed to appear in court in response to a subpoena.



Section 52-400c - Attorney’s fees.

In the discretion of the court, a reasonable attorney’s fee may be allowed to the prevailing party (1) for counsel at any contempt hearing reasonable and necessary for the enforcement of a court order, pursuant to section 52-256b, (2) for counsel at any discovery hearing reasonable and necessary for the enforcement of disclosure rights, and (3) for counsel at any other hearing that is reasonable and necessary for the enforcement of rights pursuant to a postjudgment procedure that is held on a claim or defense that the court determines was made for the purpose of harassment or solely for the purpose of delay.

(P.A. 83-581, S. 22, 40.)



Section 52-400d - Appeal of certain court decisions.

(a) Any court decision on a determination of interest in property under section 52-356c, or on an exemption claim, or on a contempt proceeding, or on any stay ordered pursuant to an installment payment order, shall be a final decision for the purpose of appeal.

(b) An appeal under subsection (a) of this section shall not act as a stay unless so ordered by the court. Any such stay shall be granted if the party taking the appeal posts a bond, with surety, in a sum determined by the court to be sufficient to indemnify the adverse party for any damages which may accrue as a result of such stay or if otherwise deemed reasonable.

(P.A. 83-581, S. 27, 40.)



Section 52-400e - Failure to pay judgment as basis for revocation, suspension or refusal to grant or renew license of licensed business.

Whenever a judgment in a civil action which relates to activities for which a license is required has been rendered against a business which is licensed by a state or local licensing authority and which remains unpaid for one hundred eighty days after receipt by the judgment debtor of notice of its entry and the judgment has not been stayed or appealed, the state or local licensing authority shall consider such failure to pay, if deliberate or part of a pattern of similar conduct indicating recklessness, as a basis for the revocation, suspension or conditioning of, or refusal to grant or renew such license. Nothing herein shall be construed to preempt an authority’s existing policy if it is more restrictive.

(P.A. 83-349; P.A. 84-546, S. 123, 173.)

History: P.A. 84-546 made technical change.



Section 52-400f - Priority of claims for deposits for consumer goods and services.

In the event of (1) the termination of the existence of an entity, (2) the insolvency of a person or entity, or (3) the inability of a person or entity to pay all creditors in full, every debt due to any individual from such person or entity for a deposit made in connection with the purchase, lease or rental of goods or the purchase of services for the personal, family or household use of such individual, where such goods were not received or such services were not provided, shall be first paid in full, to the amount allowed for certain consumer deposits pursuant to subdivision (7) of subsection (a) of 11 USC Section 507, as amended and adjusted from time to time pursuant to 11 USC Section 104, as amended from time to time, before the general liabilities, except taxes or wages, of such person or entity are paid. As used in this section, “deposit made in connection with the purchase, lease or rental of goods” includes, but is not limited to, deposits made by a consumer to a home heating oil or propane gas dealer pursuant to a prepaid home heating oil or propane gas contract or capped price per gallon home heating oil contract.

(P.A. 93-314, S. 3; June 11 Sp. Sess. P.A. 08-2, S. 6.)

History: June 11 Sp. Sess. P.A. 08-2 deleted $900 amount allowed for certain deposits, inserted 11 USC 507(a)(7) and 104 references and added definition of “deposit made in connection with the purchase, lease or rental of goods”, effective June 17, 2008.






Chapter 907 - Actions for Accounting

Section 52-401 - Court to settle terms of accounting.

In any judgment or decree for an accounting, the court shall determine the terms and principles upon which such accounting shall be had.

(1949 Rev., S. 8145.)

Cited. 5 CA 457. Role of auditor is as a trier of fact. 121 CA 96.



Section 52-402 - Procedure. Auditors’ fees.

(a) When a judgment is rendered against the defendant in an action for an accounting that he account, the court shall appoint not more than three disinterested persons to take the account, who shall be sworn and shall appoint the time and place for the hearing and give reasonable notice thereof to the parties.

(b) If the defendant refuses to attend at the time and place appointed and to produce his books and render his account, the auditors shall receive from the plaintiff his statement of the account and award to him the whole sum he claims to be due.

(c) If the parties appear and produce their books, the auditors shall hear the parties and their witnesses and shall examine the books. If either party refuses to be sworn or to answer any proper questions respecting his account, the auditors may commit him to a community correctional center, there to continue until he consents to be sworn and answer all proper interrogatories.

(d) After hearing, the auditors shall adjust the accounts, find the balance due and immediately report to the court. The fees and expenses of the auditors, as fixed and allowed by the court, shall be paid by the party in whose favor the report is made and the court shall render judgment that the party in whose favor it was made shall recover the sum found to be due, with costs, including the fees and expenses of the auditors.

(1949 Rev., S. 8146; 1953, S. 3206d; 1969, P.A. 297; P.A. 82-160, S. 145.)

History: 1969 act substituted “community correctional center” for “jail”; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 5 CA 457.

Subsec. (d):

Trial court did not improperly apply subsec. to facts of the case so as to hold defendant liable for payment of entirety of auditor’s fees incurred from accounting. 91 CA 619. Party seeking accounting has obtained report in that party’s favor when report has established that at least some of amounts alleged to be due are in fact owed to the party. Court properly determined that all accountant’s fees were chargeable to defendant. Id.



Section 52-403 - Accounting before a justice of the peace.

Section 52-403 is repealed.

(1949 Rev., S. 8147; 1959, P.A. 28, S. 204.)



Section 52-404 - Accounting between coexecutors and cotenants.

(a) A residuary legatee, when all or any part of his legacy is withheld from him by an executor, may bring an action for an accounting against the executor for the recovery thereof. An executor, who is also residuary legatee, when all or any part of his legacy is withheld from him by his coexecutor, may bring an action for an accounting against his coexecutor for the recovery thereof.

(b) When two or more persons hold property as joint tenants, tenants in common or coparceners, if one of them occupies, receives, uses or takes benefit of the property in greater proportion than the amount of his interest in the property, any other party and his executors or administrators may bring an action for an accounting or for use and occupation against such person and recover such sum or value as is in excess of his proportion.

(1949 Rev., S. 8148; P.A. 82-160, S. 146.)

History: P.A. 82-160 replaced “estate” with “property”, rephrased the section and inserted Subsec. indicators.

Cited. 5 CA 457.

Subsec. (b):

Cited. 222 C. 150.

Cited. 14 CA 402.



Section 52-405 - Appeal in action demanding an accounting.

When, in any action demanding an accounting, a judgment is rendered ordering such accounting, appeal may be had from such judgment to the Appellate Court, as if it were a final judgment. Such appeal shall have precedence in the Appellate Court.

(1949 Rev., S. 8004; June Sp. Sess. P.A. 83-29, S. 45, 82.)

History: June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof.

Cited. 5 CA 457.






Chapter 908 - Amicable Suits

Section 52-406 - Submission of agreed case.

Parties to a question in difference which might be the subject of a civil action between them may, without action, agree upon a case containing the facts upon which the controversy depends and submit the case to any court in the judicial district in which either of them resides, in which an action might have been brought to determine the controversy. If it appears by affidavit of the parties, or their respective attorneys, that the controversy is real and the proceeding is submitted in good faith to determine the rights of the parties, the court shall, on payment of the court and clerk fees, as on trial, hear and determine the case and render judgment thereon. The judgment shall be entered as in other cases, but without including costs, and may be enforced in the same manner as if it had been rendered in an action.

(1949 Rev., S. 8149; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 147.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 rephrased the section.

See Sec. 52-254 re equal sharing of costs in amicable suit.

Cited. 17 CS 235.



Section 52-407 - Appeal.

If either party to a submission pursuant to section 52-406 desires a review of any question of law arising thereon and decided by the court, he may appeal the decision in the manner provided in ordinary cases of final judgment in the court, and not otherwise.

(1949 Rev., S. 8150; P.A. 82-160, S. 148.)

History: P.A. 82-160 rephrased the section.

See Sec. 52-254 re equal sharing of costs in amicable suit.






Chapter 909 - Arbitration Proceedings

Section 52-408 - Agreements to arbitrate.

An agreement in any written contract, or in a separate writing executed by the parties to any written contract, to settle by arbitration any controversy thereafter arising out of such contract, or out of the failure or refusal to perform the whole or any part thereof, or a written provision in the articles of association or bylaws of an association or corporation of which both parties are members to arbitrate any controversy which may arise between them in the future, or an agreement in writing between two or more persons to submit to arbitration any controversy existing between them at the time of the agreement to submit, or an agreement in writing between the parties to a marriage to submit to arbitration any controversy between them with respect to the dissolution of their marriage, except issues related to child support, visitation and custody, shall be valid, irrevocable and enforceable, except when there exists sufficient cause at law or in equity for the avoidance of written contracts generally.

(1949 Rev., S. 8151; P.A. 05-258, S. 2.)

History: P.A. 05-258 added provisions re agreement to arbitrate in dissolution of marriage.

Cited. 28 CA 270. Cited. 30 CA 580. Cited. 38 CA 555. Cited. 39 CA 122; Id., 444. Cited. 45 CA 466. Agreement to arbitrate must be expressed in a writing. 62 CA 83. Section evinces a public policy favoring arbitration as a vehicle for dispute resolution. It is well established that for an agreement to arbitrate to be enforceable, it must be in writing. 81 CA 755. Documentary parol evidence may be relevant to establishing existence of written agreement to arbitrate, but oral parol evidence is irrelevant absent a written agreement required by this section. 118 CA 757. Arbitration agreements are strictly construed, and must be clear and direct and not depend on implication; writing requirement of this section is strictly enforced. Id. Arbitration award could not be confirmed because oral agreement of the parties to arbitrate the matter, which was recorded in court transcript, did not fulfill requirement under this section that an arbitration agreement be in writing. 119 CA 368.

Provision in contract which provides for settlement of questions by mutual agreement, or by arbitration to be conclusive on parties, is valid and enforceable unless it can be avoided by equity. 8 CS 321. Cited. 15 CS 120. Does not involve the conduct of arbitration, as such. 20 CS 95. Cited. Id., 188. Cited. 21 CS 134; Id., 488. An agreement for an appraisal, the decision of which is not conclusive as to the ultimate rights of the parties, is not a submission to arbitration. 22 CS 449. Cited. 29 CS 26.



Section 52-409 - Stay of proceedings in court.

If any action for legal or equitable relief or other proceeding is brought by any party to a written agreement to arbitrate, the court in which the action or proceeding is pending, upon being satisfied that any issue involved in the action or proceeding is referable to arbitration under the agreement, shall, on motion of any party to the arbitration agreement, stay the action or proceeding until an arbitration has been had in compliance with the agreement, provided the person making application for the stay shall be ready and willing to proceed with the arbitration.

(1949 Rev., S. 8152; P.A. 82-160, S. 149.)

History: P.A. 82-160 substituted “the” for “such” where appearing.

Cited. 2 CA 230. Cited. 3 CA 511. Cited. 4 CA 339. Cited. 5 CA 333. Cited. 20 CA 23. Cited. 34 CA 11. Cited. 38 CA 555. Application to claim that court lacks jurisdiction to hear plaintiff’s appeal to compel arbitration where plaintiff has filed complaint in Superior Court raising identical claim that it seeks to arbitrate. 49 CA 78. The power to order a stay implies the court has jurisdiction over a matter; trial court improperly concluded it lacked subject matter jurisdiction over an action brought where contract included arbitration clause to resolve disputes. 113 CA 195. Party waived arbitration clause in its contract by its conduct of unjustifiable delay in seeking arbitration when such party participated in 2 years of pretrial activities, including requesting a 2-month continuance, and failed to file a proper motion for stay until the fact-finding hearing was half completed. 128 CA 537.

Cited. 8 CS 2. Cited. 10 CS 396. If the requirements of this statute are met, action by a party to a written arbitration agreement will be stayed until arbitration has been had. 20 CS 44. Policy of the state is to encourage arbitration as a speedy, informal procedure for the adjustment of disputes; hence court refused to enjoin arbitration proceedings pending determination of issues raised by an action for a declaratory judgment. 21 CS 134. Arbitration clause may be waived by the parties or by the one entitled to its benefit. Unjustifiable delay in seeking arbitration may warrant a finding of waiver. 23 CS 71. Where, in an action for the balance due under a contract, defendant filed plea in abatement specifying that under the provisions of the contract a condition precedent to any right of legal action was a decision by arbitrators, the plea was proper and it was not mandatory for him to ask for a stay of the proceedings until arbitration had been had. 26 CS 44. Agreement by state university trustees to submit disputes arising from contract with architect to arbitration is binding on state of Connecticut. 28 CS 173. Cited. 36 CS 266.



Section 52-410 - Application for court order to proceed with arbitration.

(a) A party to a written agreement for arbitration claiming the neglect or refusal of another to proceed with an arbitration thereunder may make application to the superior court for the judicial district in which one of the parties resides or, in a controversy concerning land, for the judicial district in which the land is situated or, when the court is not in session, to any judge thereof, for an order directing the parties to proceed with the arbitration in compliance with their agreement. The application shall be by writ of summons and complaint, served in the manner provided by law.

(b) The complaint may be in the following form: “1. On ...., 20.., the plaintiff and the defendant entered into a written agreement for arbitration, of which exhibit A, hereto attached, is a copy. 2. The defendant has neglected and refused to perform the agreement for arbitration, although the plaintiff is ready and willing to perform the agreement. The plaintiff claims an order directing the defendant to proceed with an arbitration in compliance therewith.”

(c) The parties shall be considered as at issue on the allegations of the complaint unless the defendant files answer thereto within five days from the return day, and the court or judge shall hear the matter either at a short calendar session, or as a privileged case, or otherwise, in order to dispose of the case with the least possible delay, and shall either grant the order or deny the application, according to the rights of the parties.

(1949 Rev., S. 8153; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 150.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 rephrased the section and inserted Subsec. indicators; (Revisor’s note: In 2001 the reference in Subsec. (b) of this section to the date “19..” was changed editorially by the Revisors to “20..” to reflect the new millennium).

Cited. 1 CA 253. Truncated pleading procedures and time tables of statute do not violate constitutional principle of separation of powers. 4 CA 339. Cited. 5 CA 333; Id., 517. Cited. 16 CA 209. Cited. 19 CA 235. Cited. 28 CA 139. Cited. 30 CA 803. Cited. 32 CA 190. Cited. 33 CA 152. Cited. 34 CA 11. Cited. 36 CA 839. Cited. 38 CA 555. Cited. 39 CA 429. Cited. 40 CA 294. Selection of Connecticut as arbitral forum is sufficient to confer on a Connecticut court personal jurisdiction over a party to the arbitration agreement. 72 CA 310.

Motion to confirm or vacate is not a new action but a stage in one already pending. 15 CS 118. Cited. Id., 480. Difference may be arbitrated only if subject matter is covered by the agreement. 16 CS 360. Mere assertion of invalidity of contract not sufficient to oust board of arbitration. 17 CS 14. Application for a court order to compel other party to an arbitration agreement to proceed must be by summons and complaint. 20 CS 46. Cited. Id., 95. Demurrer is a sufficient “answer” to application, as required by this section. Id., 413. Held that each employee is an unnamed principal under a labor contract but if, by virtue of a particular contract, only the company or union can apply to the court for an order to proceed with arbitration, then an individual employee is precluded from doing so. Id. Demurrer to complaint sustained on the grounds that the plaintiffs, ex-employees, had no right to arbitration as the collective bargaining agreement reserved this right to the company or the union and neither had conferred it on the plaintiffs. 21 CS 98. Method used by court to determine whether a dispute falls within the terms of an arbitration agreement. Id., 175. Cited. 41 CS 302.

Subsec. (a):

When confronted with an application under subsec. court’s task is to determine whether the parties did, in fact, enter into an agreement and whether the agreement provides for arbitration. 81 CA 755.

Subsec. (c):

Cited. 215 C. 604.



Section 52-411 - Appointment of arbitrator or umpire.

(a) If, in a written agreement to arbitrate, a method of appointing an arbitrator or arbitrators or an umpire has been provided, the method shall be followed.

(b) If no method is provided therein, or if a method is provided and any party thereto fails to use the method, or if for any other reason there is a failure in the naming of an arbitrator or arbitrators or an umpire, or if any arbitrator or umpire dies or is unable or refuses to serve, upon application by a party to the arbitration agreement, the superior court for the judicial district in which one of the parties resides or, in a controversy concerning land, for the judicial district in which the land is situated or, when the court is not in session, any judge thereof, shall appoint an arbitrator or arbitrators or an umpire, as the case may require. A person so appointed an arbitrator or umpire shall act under any arbitration agreement with the same force and effect as if he had been specifically named or referred to therein. Unless otherwise provided in the agreement, the arbitration shall be by a single arbitrator.

(c) An application under this section and the proceedings thereon shall conform to the application and proceedings provided for in section 52-410, except that such changes shall be made in the complaint as may be necessary to correctly and concisely state the plaintiff’s claim.

(1949 Rev., S. 8154; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 151.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 3 CA 590. Cited. 28 CA 270. Cited. 33 CA 152. Cited. 38 CA 555.

Cited. 15 CS 118. Cited. 22 CS 453.



Section 52-412 - Subpoenas and depositions.

(a) Any arbitrator or umpire and any other persons qualified by law to issue subpoenas in civil actions shall have power to issue subpoenas for the attendance of witnesses and for the production of books, papers and other evidence at arbitration hearings. The subpoenas shall be served in the manner provided by law for the service of subpoenas in a civil action and shall be returnable to the arbitrator or arbitrators or umpire.

(b) On application of an arbitrator, umpire or other person, the superior court for the judicial district in which one of the parties resides or, in the case of land, for the judicial district in which the land is situated or, when the court is not in session, any judge thereof, shall order necessary process to issue to compel compliance with subpoenas in an arbitration matter in the manner provided by law concerning subpoenas in a civil action.

(c) Any party to a written agreement for arbitration may make application to the Superior Court, or, when the court is not in session, to a judge thereof, having jurisdiction as provided in subsection (b) of this section, for an order directing the taking of depositions, in the manner and for the reasons prescribed by law for taking depositions to be used in a civil action, for use as evidence in an arbitration.

(1949 Rev., S. 8155; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 152; P.A. 05-288, S. 179.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005.

Cited. 25 CA 126. Cited. 28 CA 270. Cited. 34 CA 772.

Subsec. (a):

Cited. 218 C. 646.

Subsec. (c):

Cited. 41 CA 625.



Section 52-413 - Hearing; time and place; adjournment.

The arbitrators to an arbitration matter shall appoint a time and place for the hearing and notify the parties thereof. Upon application of either party and for good cause shown, the arbitrators shall postpone the time of the hearing. The arbitrators may adjourn any hearing, from time to time, as may be necessary. Any postponement or adjournment shall not extend the time, if any, fixed in the arbitration agreement, for rendering the award.

(1949 Rev., S. 8156; 1969, P.A. 474, S. 1; P.A. 82-160, S. 153.)

History: 1969 act deleted reference to extension of time “as prescribed in section 52-416”; P.A. 82-160 rephrased the section.

Cited. 27 CA 386. Cited. 28 CA 270.

Cited. 17 CS 14. Statutory requirements must be followed when parties to an arbitration agreement seek to extend the period. 20 CS 183.



Section 52-414 - Additional arbitrator. Rehearing. Oath.

(a) All the arbitrators to an arbitration matter shall meet and act together during the hearing. A majority may determine any question.

(b) If any party fails to appear before the arbitrators or an umpire after reasonable notice, the arbitrators or umpire may nevertheless proceed to hear and determine the controversy upon the evidence which is produced before them.

(c) If a written agreement to arbitrate provides that two or more arbitrators therein designated or referred to may select or appoint a person or persons as an additional arbitrator or arbitrators or as an umpire, or if a person or persons are selected or appointed as a substitute arbitrator or arbitrators or umpire and any such selection or appointment is made after evidence has been taken in the arbitration, the matters shall be reheard, unless a rehearing is waived in the written agreement to arbitrate or by subsequent written consent of the parties.

(d) Before hearing any testimony or examining other evidence in the matter, the arbitrators and umpire shall be sworn to hear and examine the matter in controversy faithfully and fairly and to make a just award according to the best of their understanding, unless the oath is waived in writing by the parties to the arbitration agreement.

(e) Any arbitrator or an umpire may administer oaths to witnesses.

(1949 Rev., S. 8157; P.A. 82-160, S. 154.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

See Sec. 1-24 re officers who are authorized to administer oaths.

Cited. 28 CA 270.

Cited. 17 CS 15. Cited. 20 CS 47. Arbitrator can hear no testimony until he has been sworn. 19 CS 387.

Subsec. (a):

Cited. 26 CA 418. Cited. 32 CA 250.

Subsec. (d):

Oath provision of statute does not apply to members of state board of mediation and arbitration. 3 CA 590. Cited. 16 CA 486.



Section 52-415 - Arbitrators may ask advice of courts.

At any time during an arbitration, upon request of all the parties to the arbitration, the arbitrators or an umpire shall make application to any designated court, or to any designated judge, for a decision on any question arising in the course of the hearing, provided such parties shall agree in writing that the decision of such court or judge shall be final as to the question determined and that it shall bind the arbitrators in rendering their award. An application under this section may be heard in the manner provided by law for the hearing of written motions at a short calendar session, or otherwise as the court or judge may direct.

(1949 Rev., S. 8158.)

Cited. 1 CA 207. Cited. 5 CA 61. Cited. 16 CA 711. Cited. 28 CA 270; Id., 337.

Cited. 17 CS 427. Court dismissed application where advice on issue of insurance coverage was tantamount to using a declaratory form of action. 25 CS 504.



Section 52-416 - Time within which award shall be rendered. Notice.

(a) If the time within which an award is rendered has not been fixed in the arbitration agreement, the arbitrator or arbitrators or umpire shall render the award within thirty days from the date the hearing or hearings are completed, or, if the parties are to submit additional material after the hearing or hearings, thirty days from the date fixed by the arbitrator or arbitrators or umpire for the receipt of the material. An award made after that time shall have no legal effect unless the parties expressly extend the time in which the award may be made by an extension or ratification in writing.

(b) The award shall be in writing and signed by the arbitrator or arbitrators, or a majority of them, or by the umpire. Written notice of the award shall be given to each party.

(1949 Rev., S. 8159; 1969, P.A. 474, S. 2; P.A. 82-160, S. 155.)

History: 1969 act required rendering of award within 30 days from date hearing or hearings completed or within 30 days after date fixed for receipt of additional material, if applicable, where previously award was to be rendered within 60 days “from the date on which such arbitrator or arbitrators were empowered to act”; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 7 CA 272. Cited. 23 CA 727. Cited. 26 CA 418. Cited. 28 CA 270. Cited. 29 CA 484. Cited. 32 CA 250. Applies only when agreement does not specify time within which award must be rendered. 80 CA 1.

Statute is directory rather than mandatory. 18 CS 239. Where there was nothing in the application to indicate when the arbitrator was empowered to act, a finding that the award was not made within the time limit was overruled. 19 CS 385. Where award is not rendered within the sixty-day period, motion to vacate must be made within thirty days thereafter under section 52-420; motion to strike answer in lieu of demurrer permissible procedure. 20 CS 94. Only the parties to an arbitration agreement may extend the sixty-day period. Id., 185. Not applicable to an arbitration before the Connecticut board of mediation and arbitration. Id., 303. Statute is not applicable to arbitration of a grievance between an employer and a union arising under a collective bargaining contract. 36 CS 223. Cited. 41 CS 302.

Subsec. (a):

Cited. 203 C. 133.

Cited. 10 CA 292. Cited. 30 CA 580. Cited. 41 CA 649. If there is no evidence of an express extension of the 30-day requirement, there is nothing to support a finding of waiver. Failure to object to an untimely arbitration award is insufficient to indicate waiver. 100 CA 373.

Subsec. (b):

Defendant’s motion to vacate arbitration award for lack of notice was properly denied because defendant’s husband received written notice and had apparent authority to accept written notice on behalf of defendant. 120 CA 117.



Section 52-417 - Application for order confirming award.

At any time within one year after an award has been rendered and the parties to the arbitration notified thereof, any party to the arbitration may make application to the superior court for the judicial district in which one of the parties resides or, in a controversy concerning land, for the judicial district in which the land is situated or, when the court is not in session, to any judge thereof, for an order confirming the award. The court or judge shall grant such an order confirming the award unless the award is vacated, modified or corrected as prescribed in sections 52-418 and 52-419.

(1949 Rev., S. 8160; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 156.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 made minor changes in wording.

Cited. 1 CA 154; 4 CA 577; 6 CA 438; 7 CA 175; Id., 272; 10 CA 292; Id., 611; 14 CA 257; 17 CA 280; 28 CA 270; 30 CA 157; 33 CA 1; Id., 737; 34 CA 27; 35 CA 638; 37 CA 708; 39 CA 122; 45 CA 432. Law firm was not party to arbitration and did not have standing to seek to have arbitration award confirmed. 74 CA 617. If a motion to vacate, modify or correct an arbitration award is not made within the 30 day limit in Sec. 52-420, the award may not thereafter be attacked on any of the grounds specified in Secs. 52-418 and 52-419 and the court lacks any discretion and is required to approve the award pursuant to this section. 134 CA 415.

Cited. 15 CS 120; 16 CS 137. Where an arbitrator’s award is within the scope of the submission and answers the specific question presented, there is no valid ground for considering the arbitrator’s reasons of decision or for vacating the award. 19 CS 344. Cited. 20 CS 94. A valuation given under former Sec. 33-19 is not an award within the meaning of this section. 21 CS 488. Even though award was outside submission, court cannot base denial of motion to confirm on that ground since defendant did not move to vacate, modify or correct award, and 30-day time limit for such motion has expired. 29 CS 22. Cited. 42 CS 336.



Section 52-418 - Vacating award.

(a) Upon the application of any party to an arbitration, the superior court for the judicial district in which one of the parties resides or, in a controversy concerning land, for the judicial district in which the land is situated or, when the court is not in session, any judge thereof, shall make an order vacating the award if it finds any of the following defects: (1) If the award has been procured by corruption, fraud or undue means; (2) if there has been evident partiality or corruption on the part of any arbitrator; (3) if the arbitrators have been guilty of misconduct in refusing to postpone the hearing upon sufficient cause shown or in refusing to hear evidence pertinent and material to the controversy or of any other action by which the rights of any party have been prejudiced; or (4) if the arbitrators have exceeded their powers or so imperfectly executed them that a mutual, final and definite award upon the subject matter submitted was not made.

(b) If an award is vacated and the time within which the award is required to be rendered has not expired, the court or judge may direct a rehearing by the arbitrators. Notwithstanding the time within which the award is required to be rendered, if an award issued pursuant to a grievance taken under a collective bargaining agreement is vacated the court or judge shall direct a rehearing unless either party affirmatively pleads and the court or judge determines that there is no issue in dispute.

(c) Any party filing an application pursuant to subsection (a) of this section concerning an arbitration award issued by the State Board of Mediation and Arbitration shall notify said board and the Attorney General, in writing, of such filing within five days of the date of filing.

(1949 Rev., S. 8161; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 157; P.A. 87-19; P.A. 97-134.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 rephrased the section, inserted Subsec. indicators and replaced alphabetic Subdiv. indicators with numeric indicators; P.A. 87-19 added Subsec. (c) to provide that the state board of mediation and arbitration and the attorney general must be notified by any party filing to vacate an award issued by the board; P.A. 97-134 amended Subsec. (b) to permit a rehearing of an award unless a party affirmatively pleads and judge determines no issue is disputed.

Unless collective bargaining agreement provides for personal right to seek arbitration an employee subject to the agreement is not a “party to the arbitration”; standing is a matter of subject matter jurisdiction which cannot be conferred by the parties. 1 CA 154. Cited. Id., 207; Id., 219; 3 CA 250; Id., 697; 4 CA 21; Id., 577; 5 CA 61; Id., 636; 6 CA 11; Id., 438; 7 CA 286; 9 CA 396; 10 CA 292; Id., 611; 12 CA 642; 13 CA 461; 14 CA 153; Id., 257; 16 CA 486; 17 CA 280; 20 CA 67; 23 CA 24; Id., 727; 26 CA 351; 27 CA 386; Id., 635; 28 CA 337; 29 CA 484; 30 CA 157; 31 CA 73; judgment reversed; see 229 C. 465; 32 CA 289; 33 CA 1; Id., 626; Id., 737; 34 CA 27; 35 CA 338; Id., 775; Id., 804; 36 CA 29; 37 CA 1; Id., 708; 39 CA 122; 43 CA 800; 44 CA 415; Id., 506; 45 CA 237; 46 CA 520. Broad and unrestricted arbitration clauses in purchase and sale agreements that provided for arbitration “concerning any matter provided for herein or arising hereunder” gave trial court the authority to determine amounts owed on each note and to direct that they be paid by defendants. 62 CA 83. Trial court’s determination was proper and consistent with applicable collective bargaining agreement. 75 CA 198. Enforcement of arbitration award reducing grievant’s dismissal to a 1-year suspension would violate a clearly established public policy against workplace sexual harassment. 125 CA 408.

When applications are commenced. 15 CS 118. Proceedings of agreement to arbitrate not affected by limitations between union and employer. Id., 391. Cited. Id., 397; 16 CS 137. Meaning of “an application to the court”. Id., 505. Cited. 17 CS 14; 18 CS 231. To vacate an award, court must find arbitrator’s interpretation clearly untenable. 19 CS 71; Id., 347. Cited. 20 CS 91. The charter of an arbitrator is the submission but the provisions of the contract in question must be read as a whole. Id., 451. A labor arbitration award which contravenes public policy by its construction of a labor agreement is void. 22 CS 475. Cited. 29 CS 25; 32 CS 85. Since the parties by the agreement of submission define the scope of the arbitration, an award will not be vacated if it conforms to the submission. 36 CS 223. Cited. 40 CS 145; Id., 365; 42 CS 336; 43 CS 470; 44 CS 312; Id., 482; 45 CS 130. Absent violation of statute, courts should not interfere in arbitral decision. Id., 144.

Former Subdiv. (b):

Cited. 140 C. 446.

Former Subdiv. (c):

Cited. 38 CS 80.

Former Subdiv. (d):

Cited. 141 C. 514; Id., 606. The question submitted to arbitration was whether the collective bargaining agreement was violated by the company’s “present operating practice”; the award, by defining a course of conduct which could be followed in the future, went beyond the submission and could not be upheld. 149 C. 687. In deciding whether arbitrators have “exceeded their powers”, as that phrase is used in Subsec., courts need only examine the submission and award to determine whether award conforms to submission. 171 C. 420. Cited. 176 C. 401; 181 C. 211; Id., 449; 183 C. 579.

Inherently inconsistent award was vacated as arbitrator acted in violation, of Subsec., imperfectly executing his powers. 27 CS 278. Since the law of the forum determines the remedy, an Iowa law prohibiting the stacking of uninsured motorist coverage was inapplicable and the arbitrator’s award was confirmed. 36 CS 232. Cited. 38 CS 80.

Subsec. (a):

Subdiv. (4) cited. 190 C. 14. Cited. 209 C. 579; 212 C. 368. Subdiv. (4) cited. Id., 652; 214 C. 734. Cited. 218 C. 51; 231 C. 563. Subdiv. (4) cited. 234 C. 408. Subdiv. (3): Misconduct under section may be waived; judgment of Appellate Court in 38 CA 709 reversed. 237 C. 378. Subdiv. (4): Arbitrators did not exceed their powers when they failed to give collateral estoppel effect to a prior arbitration award. 248 C. 108. Challenge to voluntary arbitration award rendered pursuant to an unrestricted submission which raises a legitimate and colorable claim of violation of public policy requires de novo judicial review. 257 C. 80. Trial court did not err in confirming arbitration award; in matters where an arbitration submission is unrestricted, arbitrator’s award shall not be vacated unless award rules on constitutionality of a statute, violates clear public policy or contravenes one or more statutory prescriptions of section. 273 C. 86. Trial court correctly determined that plaintiff had not adduced sufficient evidence of partiality or bias by the arbitrator to justify vacatur of award under Subdiv. (2). 276 C. 599. Arbitrator’s failure to consider trial testimony of defendant’s employee concerning employee’s bribes to plaintiff’s former mayor in exchange for awards of construction contracts constituted misconduct, because evidence was not cumulative and provided additional information. 278 C. 466. Subdiv. (4): On application to vacate award on the ground that it violates public policy, applicant did not meet significant burden to demonstrate that arbitrator exercised power in manifest disregard of the law where applicant asserted that public policy of preventing sexual harassment and workplace violence overrode employee’s contractual right to transfer. 287 C. 258. Subdiv. (4): Arbitrator did not exceed his authority by declining to award attorney’s fees under the arbitration agreement since question is whether arbitrator had authority to reach the issue, not whether the issue was correctly decided. 293 C. 748. Subdiv. (4): Arbitrator improperly relied on employee’s admission into accelerated rehabilitation program as evidence of cause for employee’s discharge from employment despite clear and significant public policy that acceptance of accelerated rehabilitation is not evidence of guilt, that it cannot be used as evidence of guilt, and that it has no probative value on the issues of guilt or innocence of the charged offenses. 298 C. 824.

Subdiv. (4) cited. 3 CA 286. Subdiv. (2) cited. 9 CA 260. Cited. 16 CA 711; 23 CA 107. Subdiv. (4) cited. Id., 107. Cited. 24 CA 254. Subdiv. (4) cited. 33 CA 669. Cited. 35 CA 638. Subdiv. (3): Once a finding of misconduct made, court required to vacate award. 38 CA 709. Subdiv. (3) cited. 44 CA 764. Cited. 45 CA 432. Subdiv. (4) is not sole source of court’s power of review of arbitration. 48 CA 849. Award not definite under Subdiv. (4) where remedy remained open to negotiation and award left a specific remedy to the predilection of a party. 49 CA 33. Plaintiff has burden of establishing the award is invalid because it falls within the proscriptions of section. Id., 443. Review of unrestricted submissions discussed; arbitrators’ decision conforms to submission. 53 CA 702. In the event part of arbitration award is within the scope of the submission and part of award is not, court may vacate any portion of the award that does not disturb the merits of the arbitration. 56 CA 786. When agreement is silent, arbitration board may establish standard of proof without violating requirements of notice and full and fair hearing. 57 CA 490. Subdiv. (4): Where submission was voluntary and unrestricted, court did not err in failing to vacate entire award since award conformed to submission, but court did err in failing to confirm entire award when it improperly substituted its findings of fact and conclusions of law for that of the arbitrator. 59 CA 224. Arbitration award vacated where award was open to negotiation; the fact that a failed negotiation might return to a different arbitrator did mitigate the indefiniteness, or lack of finality, of the award. 72 CA 274. It is axiomatic that any challenge to an award under Subdiv. (4), on ground that arbitrator exceeded his powers, is limited to comparison of award with submission. 80 CA 1. Party challenging arbitration award on the ground that arbitrator refused to receive material evidence must prove that, by virtue of an evidentiary ruling, he was in fact deprived of full and fair hearing before the arbitration panel. 81 CA 532. Subdiv. (4): With unrestricted submission, court’s review of the award is limited to determination of whether it conforms to the submission. Id., 726. Award that is legally incorrect does not fall within exception provided in Subdiv. (4) and should not be set aside. 84 CA 826. Subdiv. (4): Court did not abuse its discretion in finding that arbitration award conformed to the submission and declining to examine arbitrator’s reasoning in arriving at the award because, when submission is unrestricted, court is confined to examination of the submission and award to determine whether the award conformed to the submission. 86 CA 686. Subdiv. (4): Trial court properly denied plaintiff union’s application to vacate arbitration award, plaintiff having failed to establish its claim that arbitrator manifestly disregarded the law in concluding that article two of collective bargaining agreement pertaining to management rights, rather than article nine pertaining to layoffs, applied to facts of case; given arbitrator’s finding that grievant was unable to perform duties of a security guard, it was not unreasonable for arbitrator to conclude that article nine did not address layoffs of individuals for being unable to perform duties of their position. 99 CA 54. Arbitration panel did not exceed and imperfectly execute its powers because its award did not conform to the parties’ submission; trial court did not improperly refuse to vacate award. 102 CA 61. An arbitrator, in rendering arbitration award, may take into account grievant’s acceptance of accelerated rehabilitation; there is no clear legal principle preventing arbitrator from drawing adverse inferences from fact that grievant has utilized accelerated rehabilitation and drawing of such inferences is not violation of public policy. 107 CA 321; judgment reversed, see 298 C. 824. Plaintiff did not meet burden of demonstrating arbitration award failed to conform to submission; ex parte communication between one of the arbitrators and one of the parties did not result in any harm and did not mandate vacatur of the arbitration award. 121 CA 31. Arbitrator did not exceed his authority under Subdiv. (4) because the submission asked arbitrator to determine whether employee had been terminated for just cause in accordance with the collective bargaining agreement and, if not, what the remedy should be, the plaintiff conceded that the award conformed to the submission and the record demonstrated that the arbitrator applied and interpreted the agreement. 122 CA 617. Subdiv. (4): Submission to arbitration panel was unrestricted, and panel was not limited in the remedy it could fashion once it determined that employee was terminated from employment without just cause, and panel’s failure to reinstate employee cannot be construed as a failure to conform with the submission. 125 CA 225. Subdiv. (4): At most, the panel misapplied or misconstrued statutory requirements, neither of which is sufficient to support a manifest disregard of the law claim. 130 CA 556. Subdiv. (4): Under Subdiv., a court will compare the award to the submission to determine whether the arbitrators have exceeded their powers. 132 CA 326.

Subdiv. (4): Arbitration award that upheld the disciplining of a police officer for his insistence on being truthful contravenes public policy and therefore exceeds the powers of the arbitrator and is vacated as void and unenforceable. 40 CS 145. Subdiv. (3) cited. 41 CS 17. Subdiv. (4) cited. Id.; 43 CS 32; 45 CS 130. Labor union that sought to challenge an arbitration award failed to meet burden of demonstrating that the arbitration panel’s award violated section. 47 CS 559. On application to vacate an award on the ground that it violates public policy, court first addresses whether an explicit public policy has been identified in the application and then whether arbitrators’ award violated this clear public policy. 48 CS 38. Subdiv. (3): Application to vacate award denied where defendant failed to demonstrate that arbitrators denied request for a postponement, arbitrators misled defendant into believing its request for a postponement had been denied, or arbitrators were presented with sufficient cause for defendant to obtain a postponement. 52 CS 295.

Subsec. (b):

Cited. 218 C. 51. Although it is within discretion of trial court to decide whether to submit the issues to the initial arbitrator, the court may also refer the matter to a new arbitrator. 249 C. 474. Trial court had authority to remand case to arbitration panel to clarify its decision and complete its task without vacating award. 271 C. 474.

In 1997 amendment, legislature chose to make rehearing mandatory for arbitral awards pursuant to a collective bargaining agreement, irrespective of time within which award was required to have been rendered; legislature did not manifest intent to require court to remand award for new hearing by new arbitrator; text of statute does not require de novo hearing on remand. 66 CA 202.



Section 52-419 - Modification or correction of award.

(a) Upon the application of any party to an arbitration, the superior court for the judicial district in which one of the parties resides or, in a controversy concerning land, for the judicial district in which the land is situated, or, when the court is not in session, any judge thereof, shall make an order modifying or correcting the award if it finds any of the following defects: (1) If there has been an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the award; (2) if the arbitrators have awarded upon a matter not submitted to them unless it is a matter not affecting the merits of the decision upon the matters submitted; or (3) if the award is imperfect in matter of form not affecting the merits of the controversy.

(b) The order shall modify and correct the award, so as to effect the intent thereof and promote justice between the parties.

(1949 Rev., S. 8162; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 158.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 rephrased the section, inserted Subsec. indicators and replaced alphabetic Subdiv. indicators with numeric indicators.

Cited. 2 CA 346; 4 CA 577; 16 CA 711; 17 CA 280; 29 CA 484; 30 CA 157; 33 CA 1; 34 CA 27; 35 CA 338; 39 CA 122; 44 CA 415; 45 CA 769.

Cited. 15 CS 120; 16 CS 137; 18 CS 237; 20 CS 97; 29 CS 25; 42 CS 336; 45 CS 130.

Subsec. (a):

Subdiv. (1) cited. 190 C. 14.

Cited. 35 CA 638. Does not apply to voluntary arbitration where there has been no evident material miscalculation of figures or evident material mistake in description of any thing or property referred to in the award. 93 CA 704.

Subdiv. (1): No modification of award is warranted where claimed miscalculation, due to failure of arbitrators to make award payable over a period of time, is not evident from the face of the award. 52 CS 295.

Subsec. (b):

Cited. 183 C. 579.

Subsec. (c):

Although it is true that statute authorizes correction of an award by Superior Court, correction is made only on the timely application of a party to the arbitration. 149 C. 687.



Section 52-420 - Motion to confirm, vacate or modify award.

(a) Any application under section 52-417, 52-418 or 52-419 shall be heard in the manner provided by law for hearing written motions at a short calendar session, or otherwise as the court or judge may direct, in order to dispose of the case with the least possible delay.

(b) No motion to vacate, modify or correct an award may be made after thirty days from the notice of the award to the party to the arbitration who makes the motion.

(c) For the purpose of a motion to vacate, modify or correct an award, such an order staying any proceedings of the adverse party to enforce the award shall be made as may be deemed necessary. Upon the granting of an order confirming, modifying or correcting an award, a judgment or decree shall be entered in conformity therewith by the court or judge granting the order.

(1949 Rev., S. 8163; P.A. 82-160, S. 159.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 4 CA 339. Cited. 29 CA 736. Cited. 32 CA 250. Cited. 33 CA 1. Cited. 39 CA 122. In matter where trial court had confirmed arbitration award, and thereafter no motion to modify the judgment was filed within requisite thirty day period, trial court committed reversible error when it added requirement that plaintiff’s assignment of interest in certain property to defendant was a prerequisite to granting of a bank execution in plaintiff’s favor. Trial court’s action amounted to improper modification of arbitration award rather than effectuation of the award. 88 CA 74.

Fact that notice of the application was given the defendants by a summons rather than by a rule to show cause is not important. 16 CS 505. Contemplates and permits procedure involving use of motions in substitution for conventional forms of pleading. 20 CS 91. Taxation of costs for such proceedings are in the discretion of the court as there is no provision otherwise in the statutes. 21 CS 331. See note to Sec. 52-416. Cited. 29 CS 25; Id., 289. Cited. 45 CS 130.

Failure to move under statute will preclude aggrieved party from seeking correction of award in circuit court. 2 Conn. Cir. Ct. 66.

Subsec. (a):

Cited. 20 CA 1, 5.

Subsec. (b):

Cited. 197 C. 26. Claim of fraud does not toll the 30-day period within which a motion to vacate arbitration award must be filed pursuant to this subsec. 264 C. 307. The 30-day filing period applies to an application to vacate an arbitration award on the ground that it violates public policy. 285 C. 278.

Cited. 7 CA 272. Cited. 20 CA 1. Cited. 36 CA 29. Cited. 39 CA 444. Trial court’s action in setting appropriate amount of compensation essentially operated as a modification of the judgment confirming arbitration award and was improper since it came after expiration of the 30-day period. 72 CA 334. It is not necessary to file motion to vacate an award within the time frame set forth in this statute in cases where the arbitration award has no legal effect due to the arbitrator’s untimely award, and the parties’ lack of waiver of 30-day requirement. 100 CA 373. The 30-day filing period in Subsec. applies to a motion to vacate an arbitration award on the ground that it violates public policy. 108 CA 360.



Section 52-421 - Record to be filed with clerk of court. Effect and enforcement of judgment or decree.

(a) Any party applying for an order confirming, modifying or correcting an award shall, at the time the order is filed with the clerk for the entry of judgment thereon, file the following papers with the clerk: (1) The agreement to arbitrate, (2) the selection or appointment, if any, of an additional or substitute arbitrator or an umpire, (3) any written agreement requiring the reference of any question as provided in section 52-415, (4) each written extension of the time, if any, within which to make the award, (5) the award, (6) each notice and other paper used upon an application to confirm, modify or correct the award, and (7) a copy of each order of the court upon such an application.

(b) The judgment or decree confirming, modifying or correcting an award shall be docketed as if it were rendered in a civil action. The judgment or decree so entered shall have the same force and effect in all respects as, and be subject to all the provisions of law relating to, a judgment or decree in a civil action; and it may be enforced as if it had been rendered in a civil action in the court in which it is entered. When the award requires the performance of any other act than the payment of money, the court or judge entering the judgment or decree may direct the enforcement thereof in the manner provided by law for the enforcement of equitable decrees.

(1949 Rev., S. 8164; P.A. 82-160, S. 160.)

History: P.A. 82-160 rephrased the section, inserted Subsec. indicators and replaced alphabetic Subdiv. indicators with numeric indicators.

Cited. 4 CA 577.

Subsec. (b):

Cited. 33 CA 1. There is no requirement in this Subsec. that the court, in confirming an award, specify manner of payment. 120 CA 117.



Section 52-422 - Order pendente lite.

At any time before an award is rendered pursuant to an arbitration under this chapter, the superior court for the judicial district in which one of the parties resides or, in a controversy concerning land, for the judicial district in which the land is situated or, when said court is not in session, any judge thereof, upon application of any party to the arbitration, may make forthwith such order or decree, issue such process and direct such proceedings as may be necessary to protect the rights of the parties pending the rendering of the award and to secure the satisfaction thereof when rendered and confirmed.

(1949 Rev., S. 8165; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 52-423 - Appeal.

An appeal may be taken from an order confirming, vacating, modifying or correcting an award, or from a judgment or decree upon an award, as in ordinary civil actions.

(1949 Rev., S. 8166.)

Section has been recognized as authoritative source of law concerning appellate jurisdiction to consider the merits of arbitration appeals. 66 CA 202.



Section 52-424 - Reference of pending actions to arbitration.

When the parties to any action pending in court desire to refer it to arbitration, each may choose one arbitrator and the court may appoint a third; and the award of such arbitrators, returned to and accepted by the court, shall be final, and judgment shall be rendered pursuant thereto and execution granted thereon with costs.

(1949 Rev., S. 8167.)

Cited. 38 CA 555.






Chapter 910 - Committees, Auditors and Referees

Section 52-425 - Appointment of a committee in civil actions.

(a) In any civil action pending in the Superior Court in which an issue of fact has been closed to the court, the court may, upon motion of any party to the record, appoint a committee of one, two or three disinterested persons to hear the evidence and report the facts to the court. A committee shall not be appointed without the consent of all parties appearing, unless the court, after a hearing upon the motion for appointment of a committee, is of the opinion that the questions involved are such as clearly ought to be sent to a committee.

(b) If the action has been brought solely for the recovery of a money demand, the committee may: (1) Report simply that it finds the issue in favor of the plaintiff and that he recover a certain sum, or that it finds the issue in favor of the defendant, as the case may be, or (2) report specifically the facts relevant to the issue and established by the evidence. In all other actions, the committee shall report specifically the facts relevant to the issue and established by the evidence.

(c) Upon the acceptance of any report, judgment shall be rendered thereon according to law and the facts found.

(1949 Rev., S. 8168; 1959, P.A. 28, S. 125; P.A. 74-183, S. 105, 291; P.A. 76-436, S. 494, 681; P.A. 82-160, S. 161.)

History: 1959 act substituted circuit court for municipal court; P.A. 74-183 removed actions pending in circuit court from purview of section, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 removed actions pending in court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section and inserted Subsec. and Subdiv. indicators.

Cited. 11 CA 1.

Where complaint and counterclaim contain not numerous questions of law but numerous questions of fact, the questions involved ought to be sent to a committee. 5 CS 376. Cited. 16 CS 460.



Section 52-426 - Compensation of committee and stenographer.

When any civil action is pending in the Superior Court and has been ordered by the court to be tried before a committee appointed by the court, without a motion or written request for such committee, and no provision is made by law for the expense of such committee, the judge shall tax and allow for the services of the committee a reasonable fee, not exceeding forty dollars per day, and, when required, for the services of a stenographer and for a transcript furnished to the committee, the same rate as is allowed by law to the official court reporter. Such amounts when so taxed, shall be paid by the clerk of the court to which the action is made returnable in the same manner as other court expenses.

(1949 Rev., S. 8169; 1959, P.A. 168; P.A. 76-436, S. 407, 681; P.A. 82-160, S. 162.)

History: 1959 act doubled fee for services of committee; P.A. 76-436 removed actions “brought to the court of common pleas and referred to a committee upon written stipulation of the parties or their attorneys” from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section.

Cited. 28 CA 270.



Section 52-427 - Auditors or committee may be appointed when court not in session.

Any judge of the Superior Court may, when the court is not in session, in any action pending before the court in which a reference is proper, upon the written application of either party, with notice of at least six days to the opposite party, appoint auditors or a committee in the action. Upon making the appointment, the judge shall immediately certify the appointment to the clerk of the court.

(1949 Rev., S. 8170; 1959, P.A. 28, S. 126; 1967, P.A. 656, S. 47; P.A. 74-183, S. 106, 291; P.A. 76-436, S. 495, 681; P.A. 82-160, S. 163.)

History: 1959 act substituted circuit court for municipal court; 1967 act substituted “when the court is not sitting” for “in vacation”; P.A. 74-183 removed circuit court judges from purview of section, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 removed judges of common pleas court from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section.



Section 52-428 - Auditors in actions involving matters of accounting.

When in any action it is necessary, by reason of its being brought upon a bond with conditions, or of any special plea or claim of set-off, to settle any matter which might be the subject of an action for an accounting, the court may appoint one or more auditors to adjust and settle such matter and report their award to the court; but any other issue joined in such action shall be heard and decided as in other cases.

(1949 Rev., S. 8171; 1959, P.A. 28, S. 127.)

History: 1959 act deleted exception for actions before justices of the peace.



Section 52-429 - Powers of auditors and committees over witnesses.

Auditors and committees appointed by any court, while engaged in the trial of the cases which they are appointed to hear, shall have the same power and authority over witnesses as the appointing court and may commit any such witness for contempt for not more than thirty days.

(1949 Rev., S. 8172; 1961, P.A. 517, S. 48.)

History: 1961 act deleted obsolete provision granting same power and authority over witnesses and to commit for contempt as justices of the peace have and substituted appointing court and commitment for not more than 30 days.

See Sec. 51-33 re penalties for contempt of court.



Section 52-430 - Filling of auditor or committee vacancies when court not in session.

If any auditor, committee or member of a committee, appointed by any court, dies or declines or is unable to act, at any time when the court is not in session, the parties, or their attorneys, may agree in writing to the appointment of any person to act in his place. If they cannot agree, any judge of the court, upon application of either party and reasonable notice to the other, may fill the vacancy. Upon the filing of the agreement signed by the parties or the appointment signed by the judge with the clerk of the court, the appointment of the person therein designated shall be as effectual as if made by the court.

(1949 Rev., S. 8173; P.A. 82-160, S. 164.)

History: P.A. 82-160 rephrased the section.



Section 52-431 - Recommittal of incomplete report.

When a finding of facts made and returned to any court by an auditor or a committee, in the judgment of the court or of the Supreme Court, is incomplete or insufficient, the court may thereupon, unless objection is made by all the parties to the action, recommit the cause of action and the report to the same auditor or committee to complete and perfect the report and to return it to the court for acceptance.

(1949 Rev., S. 8174; P.A. 82-160, S. 165.)

History: P.A. 82-160 made minor changes in wording.



Section 52-432 - Judge not to be auditor or committee.

No judge whose salary is paid by the state may be appointed as an auditor or committee in any civil action.

(1949 Rev., S. 8175; P.A. 82-160, S. 166.)

History: P.A. 82-160 substituted “may” for “shall”.



Section 52-433 - Auditor or committee appointed judge may finish case.

Any auditor or committee who is appointed judge of any court shall complete his duties as such auditor or committee in the same manner and with the same effect as if he had not been so appointed.

(1949 Rev., S. 8176.)



Section 52-434 - State referees.

(a) Appointment of retired judges and members of the bar. Cases referred. (1) Each judge of the Supreme Court, each judge of the Appellate Court, each judge of the Superior Court and each judge of the Court of Common Pleas who ceases or has ceased to hold office because of retirement other than under the provisions of section 51-49 and who is an elector and a resident of this state shall be a state referee for the remainder of such judge’s term of office as a judge and shall be eligible for appointment as a state referee during the remainder of such judge’s life in the manner prescribed by law for the appointment of a judge of the court of which such judge is a member. The Superior Court may refer any civil, nonjury case or with the written consent of the parties or their attorneys, any civil jury case pending before the court in which the issues have been closed to a judge trial referee who shall have and exercise the powers of the Superior Court in respect to trial, judgment and appeal in the case, and any proceeding resulting from a demand for a trial de novo pursuant to subsection (e) of section 52-549z may be referred without the consent of the parties to a judge trial referee who has been specifically designated to hear such proceedings pursuant to subsection (b) of this section. The Superior Court may, with the consent of the parties or their attorneys, refer any criminal case to a judge trial referee who shall have and exercise the powers of the Superior Court in respect to trial, judgment, sentencing and appeal in the case, except that the Superior Court may, without the consent of the parties or their attorneys, (A) refer any criminal case, other than a criminal jury trial, to a judge trial referee assigned to a geographical area criminal court session, and (B) refer any criminal case, other than a class A or B felony or capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, to a judge trial referee to preside over the jury selection process and any voir dire examination conducted in such case, unless good cause is shown not to refer.

(2) Each judge of the Circuit Court who has ceased to hold office because of retirement other than under the provisions of section 51-49 and who is an elector and a resident of this state shall be a state referee for the remainder of such judge’s term of office as a judge and shall be eligible for appointment as a state referee during the remainder of such judge’s life in the manner prescribed by law for the appointment of a judge of the court of which such judge is a member, to whom the Superior Court may, with the written consent of the parties or their attorneys, refer any case pending in court in which the issues have been closed and which the judges of the Superior Court may establish by rule to be the kind of case which may be heard by such referees who have been appointed judge trial referees pursuant to subsection (b) of this section. The judge trial referee shall hear any such case so referred and report the facts to the court by which the case was referred.

(3) Each judge of the Juvenile Court who ceases or has ceased to hold office because of retirement other than under the provisions of section 51-49 and who is an elector and a resident of this state shall be a state referee for the remainder of such judge’s term of office as a judge and shall be eligible for appointment as a state referee during the remainder of such judge’s life in the manner prescribed by law for the appointment of a judge of the court of which such judge is a member, to whom a judge before whom any juvenile matter is pending may, with the written consent of the child concerned, either of such child’s parents, or such child’s guardian or attorney, refer any juvenile matter pending, provided such referee has been appointed a judge trial referee specifically designated to hear juvenile cases pursuant to subsection (b) of this section. The judge trial referee shall hear any matter so referred and report the facts to the court for the district from which the matter was referred.

(4) In addition to the judge trial referees who are appointed pursuant to subdivision (1), (2) or (3) of this subsection, the Chief Justice may appoint, from qualified members of the bar of the state, who are electors and residents of this state, as many state referees as the Chief Justice may from time to time deem advisable or necessary. No appointment of a member of the bar may be for a term of more than three years. Notwithstanding the provisions of subsection (f) of this section, state referees appointed by the Chief Justice from members of the bar shall receive such reasonable compensation and expenses as may be determined by the Chief Justice. The Superior Court may appoint a state referee pursuant to this subdivision to take such evidence as it directs in any civil, nonjury case including, but not limited to, appeals under section 8-8. Any such state referee shall report on such evidence to the court with any findings of fact. The report shall constitute a part of the proceeding upon which the determination of the court shall be made.

(b) Judge trial referees. The Chief Justice may designate, from among the state referees, judge trial referees to whom criminal and civil cases and juvenile matters may be referred. Criminal cases and civil cases of an adversary nature shall be referred only to state referees who are designated as judge trial referees, and proceedings resulting from a demand for a trial de novo pursuant to subsection (e) of section 52-549z shall be referred only to judge trial referees who are specifically designated to hear such proceedings. On or before October first of each year, the Chief Court Administrator shall publish the list of the judge trial referees specifically designated to hear such proceedings. Juvenile matters shall be referred only to judge trial referees who are specifically designated to hear juvenile cases. No designation pursuant to this subsection may be for a term of more than one year.

(c) Hearing rooms. Each hearing by a judge trial referee shall be held in a suitable room, to be provided by the Office of the Chief Court Administrator, in a courthouse in the judicial district where the case is pending unless the parties or their attorneys stipulate in writing that the hearing may be held elsewhere.

(d) Attendance of judicial marshal. Each judge trial referee may have the attendance of a judicial marshal at any hearing before such trial referee. The judicial marshal shall receive the same compensation provided for attendance at regular sessions of the court from which the case was referred and such compensation shall be taxed by the state referee in the same manner as similar costs are taxed by the judges of the court.

(e) Attendance of witnesses. Contempt of power. Each judge trial referee may compel the attendance of any witness summoned to appear before such trial referee at any hearing, in the same manner as the attendance of any witness may be compelled in the Superior Court, and may punish for any act of contempt committed in such trial referee’s presence while engaged in the hearing in the same manner and to the same extent as judges of the Superior Court.

(f) Compensation. Each judge trial referee shall receive, for acting as a referee or as a single auditor or committee of any court or for performing duties assigned by the Chief Court Administrator with the approval of the Chief Justice, for each day the judge trial referee is so engaged, in addition to the retirement salary: (1) (A) On and after July 1, 2013, the sum of two hundred thirty-two dollars, and (B) on and after July 1, 2014, the sum of two hundred forty-four dollars; and (2) expenses, including mileage. Such amounts shall be taxed by the court making the reference in the same manner as other court expenses.

(g) Participation in alternative dispute resolution program approved by STA-FED ADR, Inc. A judge trial referee may participate in an alternative dispute resolution program approved by STA-FED ADR, Inc. in any year commencing July first provided such referee performed the duties of a judge trial referee or a senior judge for at least seventy-five days during the preceding year, except that (1) for the year commencing July 1, 1993, a judge trial referee may participate in said alternative dispute resolution program without having performed the duties of a judge trial referee or senior judge for seventy-five days during the preceding year, and (2) a judge trial referee may participate in said alternative dispute resolution program from the date such referee assumes such status, through the completion of the year commencing July first following such date without having satisfied the seventy-five-day requirement. Any judge trial referee who participates in said alternative dispute resolution program pursuant to subsection (f) of section 51-50c without having satisfied the seventy-five-day requirement set forth in said subsection shall not be eligible to participate in said program pursuant to this subsection without having satisfied the seventy-five-day requirement set forth in this subsection.

(1949 Rev., S. 8177; 1955, S. 3207d; 1959, P.A. 363, S. 1; 1963, P.A. 149; 642, S. 56; 1967, P.A. 621, S. 5; 628, S. 5; 1971, P.A. 720; P.A. 73-282; P.A. 74-183, S. 107, 291; P.A. 76-436, S. 496, 681; P.A. 77-576, S. 46, 65; 77-614, S. 73, 610; P.A. 78-280, S. 1, 127; 78-377, S. 2, 4; P.A. 79-426, S. 3; 79-608, S. 4, 10; P.A. 80-222, S. 1; P.A. 82-160, S. 167; 82-392, S. 2, 3; June Sp. Sess. P.A. 83-29, S. 46, 82; June Sp. Sess. P.A. 83-35, S. 3, 9; P.A. 84-37, S. 1, 3; 84-436, S. 10, 12; P.A. 86-346; P.A. 87-508, S. 9, 10; P.A. 93-108, S. 4, 6; 93-313, S. 1, 4; P.A. 94-63; P.A. 95-80, S. 2, 3; 95-225, S. 30; P.A. 96-37, S. 8; P.A. 97-40, S. 5, 18; 97-178, S. 4; June 18 Sp. Sess. P.A. 97-11, S. 38, 65; July 21 Sp. Sess. P.A. 97-1, S. 5, 8; P.A. 98-245, S. 13, 14; P.A. 99-215, S. 22; June Sp. Sess. P.A. 99-1, S. 40, 51; P.A. 00-99, S. 115, 154; 00-191, S. 15; P.A. 01-84, S. 5, 26; 01-195, S. 63, 64, 181; 01-203, S. 1; May Sp. Sess. P.A. 04-2, S. 15; June Sp. Sess. P.A. 05-3, S. 6; P.A. 12-5, S. 16; P.A. 13-247, S. 243.)

History: 1959 act added provisions re appointment of judges ceasing to hold office after reaching age of 70 as state referees and re payment of state referees and designation of trial referees and stipulated chief justice’s power to determine compensation and expense payments for state referees applies only to referees appointed from members of bar; 1963 acts provided public works commissioner rather than sheriff provide room for hearing and raised payment to referee from $25 to $35, adding expenses, including mileage; 1967 acts referred to judges retiring “other than under the provisions of section 51-49 rather than to judges reaching age of seventy”, provided for referees to have powers of court in respect to trial, judgment and appeal and raised payment to referee to $50; 1971 act added provisions specifically applicable to appointment of circuit court judges as state referees, amending other provisions as necessary to reflect inclusion of circuit court judges as referees; P.A. 73-282 added provisions re appointment of juvenile court judges as state referees; P.A. 74-183 deleted reference to courthouses for “circuits”, circuit courts having been abolished in reorganization of judicial system, effective December 31, 1974; P.A. 76-436 amended section to remove power of common pleas and juvenile courts to refer cases to referees, reflecting transfer of all trial jurisdiction to superior court and added reference to judicial districts, effective July 1, 1978; P.A. 77-576 raised payment to referees from $50 to $100 per day, effective July 1, 1979; P.A. 77-614 replaced public works commissioner with commissioner of administrative services as authority providing rooms for hearings; P.A. 78-280 deleted reference to counties; P.A. 78-377 changed effective date of P.A. 77-576 as it affects this section from July 1, 1979 to January 1, 1979; P.A. 79-426 stated that judges meeting requirements for state referee are “eligible for appointment ...” as such where previously wording indicated that appointment was automatic; P.A. 79-608 reduced payment for state referees to $75 per day; P.A. 80-222 specified that judges who retire during term are to be referees for remainder of that term and are thereafter eligible for appointment as previously provided; P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 82-392 specified that written consent of parties or attorneys must be obtained prior to referral to state referees of civil jury cases only where previously such consent was required prior to referral of any case; June Sp. Sess. P.A. 83-29 included reference to each judge of the appellate court in Subsec. (a); June Sp. Sess. P.A. 83-35 amended Subsec. (f), increasing compensation of state referee from $75 to $100 per day, effective April 1, 1984; P.A. 84-37 amended Subsec. (f) to permit compensation for performing duties assigned by the chief court administrator with the approval of the chief justice; P.A. 84-436 amended Subsec. (c) to replace commissioner of administrative services with office of the chief court administrator, effective July 1, 1985; P.A. 86-346 amended Subsec. (f) to increase per diem compensation from $100 to $125; P.A. 87-508 amended Subsec. (a) to specify that referees be electors and residents of this state; P.A. 93-108 added Subsec. (g) permitting state trial referee to participate in alternative dispute resolution program approved by STA-FED ADR, Inc., effective June 3, 1993; P.A. 93-313 amended Subsec. (f) by increasing per diem for state referee from $125 to $160, effective July 1, 1993; P.A. 94-63 amended Subsec. (a) by adding provisions re referral of criminal cases to state referees and amended Subsec. (b) by specifying applicability to both civil and criminal cases; P.A. 95-80 amended Subsec. (a) by deleting requirement of written consent for referral of criminal case, effective May 31, 1995; P.A. 95-225 amended Subsec. (b) to authorize juvenile matters to be referred to trial referees and require that juvenile matters be referred only to trial referees who are specifically designated to hear juvenile cases; P.A. 96-37 changed “state trial referee” to “judge trial referee”; P.A. 97-40 amended Subsec. (a) by increasing term of appointment of member of the bar from one to three years and made a technical change in Subsec. (g); P.A. 97-178 amended Subsec. (a) by eliminating requirement of written consent of parties or attorneys for referral of civil jury case; June 18 Sp. Sess. P.A. 97-11 amended Subsec. (a) to restore language deleted by P.A. 97-178, effective July 1, 1997; July 21 Sp. Sess. P.A. 97-1 amended Subsec. (f) to increase per diem compensation to $170 on and after October 1, 1997, and to $175 on and after October 1, 1998, effective July 23, 1997; P.A. 98-245 amended Subsec. (a) to provide that Superior Court may, without consent of parties, refer criminal case other than criminal jury trial to judge trial referee and any criminal case, other than class A or B felony or capital case to judge trial referee for jury selection and voir dire, unless good cause shown not to refer and throughout section, “referee” and “state referee” changed to “judge trial referee”; P.A. 99-215 amended Subsec. (g) by making a technical change, correcting reference to Sec. 51-50c(f); June Sp. Sess. P.A. 99-1 added Subsec. (f)(3) to increase per diem compensation from $175 to $200, effective July 1, 1999; P.A. 00-99 replaced references to sheriff and deputy sheriff with judicial marshal in Subsec. (d), effective December 1, 2000; P.A. 00-191 amended Subsec. (a)(4) to add provisions re appointment of state referee to take evidence in any civil, nonjury case, including Sec. 8-8 appeals, and to report such evidence and findings of fact to the court; P.A. 01-84 amended Subsec. (f) to delete former Subdivs. (1) and (2) and made a technical change, effective July 1, 2001; P.A. 01-195 made technical changes in Subsecs. (a)(4) and (d) for purposes of gender neutrality, effective July 11, 2001; P.A. 01-203 amended Subsec. (a)(1) to add provision re Superior Court referral of proceeding resulting from demand for trial de novo to judge trial referee specifically designated to hear such proceedings without consent of parties, amended Subsec. (b) to add provisions re hearing of proceedings resulting from demand for trial de novo and re publication of list of judge trial referees specifically designated to hear such proceedings, and made technical changes in Subsecs. (a), (b), (d), (e) and (g); May Sp. Sess. P.A. 04-2 amended Subsec. (f) by increasing per diem compensation from $200 to $211, effective January 1, 2005; June Sp. Sess. P.A. 05-3 amended Subsec. (f) to increase the per diem compensation from $211 to $215 on and after January 1, 2006, and before January 1, 2007, and from $215 to $220 on and after January 1, 2007, insert Subdiv. and Subpara. designators and reposition and rephrase language, effective January 1, 2006; P.A. 12-5 amended Subsec. (a)(1)(B) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re capital felony, effective April 25, 2012; P.A. 13-247 amended Subsec. (f) to increase per diem compensation from $215 to $232 on and after July 1, 2013, and from $220 to $244 on and after July 1, 2014, effective July 1, 2013.



Section 52-434a - Powers of referees.

(a) In addition to the powers and jurisdiction granted to state referees under the provisions of section 52-434, a Chief Justice or judge of the Supreme Court, a judge of the Appellate Court, a judge of the Superior Court or a judge of the Court of Common Pleas, who has ceased to hold office as justice or judge because of having retired and who has become a state referee and has been designated as a trial referee by the Chief Justice of the Supreme Court shall have and may exercise, with respect to any civil matter referred by the Chief Court Administrator, the same powers and jurisdiction as does a judge of the court from which the proceedings were referred.

(b) In condemnation proceedings in which the assessment fixed by the condemning authority exceeds the sum of two hundred thousand dollars the court may, at the request of either party, or on its own motion, refer the proceedings to the Chief Court Administrator for referral to a committee of three such referees who, sitting together, shall hear and decide the matter. In such matters in which the fees payable to a referee are to be paid by the state, each such referee shall be reimbursed as provided in section 52-434.

(c) The power conferred by this section may be exercised by any such state referee, whether acting in his capacity as a state referee, or as an auditor, or as a committee of one, or by any committee composed of not more than three such state referees, with respect to any civil matter referred to him or to it, the provisions of any general or special law to the contrary notwithstanding.

(1967, P.A. 772; P.A. 74-309, S. 9, 17; P.A. 76-436, S. 10a, 408, 681; P.A. 82-160, S. 168; June Sp. Sess. P.A. 83-29, S. 58, 82.)

History: P.A. 74-309 amended Subsec. (a) to specify applicability to matters referred by chief court administrator rather than by superior court or court of common pleas and amended Subsec. (b) to make chief court administrator rather than court responsible for referral to committee of referees; P.A. 76-436 made no change, provisions of Sec. 10a cancelling amendment called for by Sec. 408 of the act; P.A. 82-160 made minor technical changes; June Sp. Sess. P.A. 83-29 included reference to judge of the appellate court in Subsec. (a).

Cited. 7 CA 136. Cited. 31 CA 723. Cited. 35 CA 9. Cited. 43 CA 397.

Cited. 30 CS 354.

Subsec. (a):

Cited. 20 CA 148. Cited. 21 CA 359.

Subsec. (b):

Cited. 172 C. 234. Judgment of a majority of a committee composed of three state referees is not invalid for lack of unanimity. 176 C. 391. Cited. 181 C. 217. Cited. 192 C. 377.

Cited. 21 CA 359.

Subsec. (c):

In enacting subsec., legislature made clear its intention to vest judge trial referees with all powers of Superior Court judges in civil matters referred to them. 263 C. 155.

Cited. 21 CA 359.



Section 52-434b - Referrals to senior judges; their powers and compensation.

(a) In each case, matter or proceeding which may be referred to a state referee or a committee of three state referees, or to a committee of one, or to a committee of three, or to an auditor, the Chief Court Administrator may refer the same to any senior judge or to a committee of three consisting of one or more constitutional state referees and one or more such senior judges, who shall have the powers of the referring court, the provisions of any general statute or special act to the contrary notwithstanding.

(b) In each case, matter or proceeding where a state referee may by law perform any action or any services of any kind without a specific reference to him, any senior judge shall have and exercise the power and authority of such a state referee prescribed by law.

(c) Each such senior judge shall receive for his services in respect to any matter referred to him or handled by him under the provisions of this section or for performing duties assigned by the Chief Court Administrator, in addition to his retirement salary the compensation provided by law for a state referee.

(P.A. 74-309, S. 7, 17; P.A. 76-436, S. 10a, 497, 681; P.A. 84-37, S. 2, 3.)

History: P.A. 76-436 made no change, Sec. 10a cancelling amendment called for by Sec. 497 of the act; P.A. 84-37 amended Subsec. (c) to permit compensation for performing duties assigned by the chief court administrator.

Subsec. (a):

Cited. 21 CA 359.



Section 52-434c - Certain referees assigned to Appellate Court. Eligibility. Powers and jurisdiction.

In addition to the powers and jurisdiction granted to state referees under sections 52-434 and 52-434a, a Chief Justice or a judge of the Supreme Court or Appellate Court, who has ceased to hold office as justice or judge because of having retired and who has become a state referee, may be designated by the Chief Justice of the Supreme Court to be eligible to be assigned by the Chief Judge of the Appellate Court to perform such duties of the office of judge of the Appellate Court as may be requested by the Chief Judge. The Chief Judge may assign no more than one state referee to sit on any one panel. No such designation may be for a term of more than one year. In performing the duties assigned, such retired Chief Justice or retired judge of the Supreme Court or Appellate Court shall exercise the same powers and jurisdiction as does a judge of the Superior Court who is qualified to serve as a judge on the Appellate Court.

(P.A. 95-80, S. 1, 3; P.A. 97-178, S. 3.)

History: P.A. 95-80 effective May 31, 1995; P.A. 97-178 eliminated requirement for prior written consent of parties or attorneys before referral of appeal to panel with state referee.



Section 52-434d - Special education administrative contested cases pilot program.

(a) The Chief Court Administrator may establish a pilot program for the resolution of special education administrative contested cases. If the Chief Court Administrator establishes a pilot program, the Department of Education may refer up to twenty special education administrative contested cases which shall not be jury trials and shall be heard by judge trial referees or senior judges. The entry fee established by section 52-259 shall not apply to such cases. Any case certified by the Department of Education as being part of the pilot program shall be heard as a de novo case in the Superior Court and shall be appealable directly to the Appellate Court.

(b) The Department of Education shall provide necessary funding for the pilot program to the Judicial Branch.

(P.A. 00-204, S. 6, 13; P.A. 01-173, S. 47, 67.)

History: P.A. 00-204 effective June 1, 2000; P.A. 01-173 made a technical change in Subsec. (a), effective July 1, 2001.

See Sec. 10-76h re special education hearing and review procedure, generally.






Chapter 911 - Paternity Proceedings (See Chapter 815y)

Section 52-435 - Bastardy complaint by mother.

Section 52-435 is repealed.

(1949 Rev., S. 8178, 8321; 1951, S. 3208d; 1959, P.A. 28, S. 128; 639, S. 3; 1963, P.A. 602, S. 1; February, 1965, P.A. 406, S. 8.)



Section 52-436 - Continuance of case; evidence.

Section 52-436 is repealed.

(1949 Rev., S. 8179; February, 1965, P.A. 406, S. 8.)



Section 52-439 - Withdrawal, dismissal or settlement of case, consent.

Section 52-439 is repealed.

(1949 Rev., S. 8181; 1957, P.A. 462, S. 2; 1959, P.A. 639, S. 4; 1963, P.A. 602, S. 3; February, 1965, P.A. 406, S. 8.)



Section 52-440 - When state or town may maintain suit.

Section 52-440 is repealed.

(1949 Rev., S. 8182; 1957, P.A. 462, S. 3; February, 1965, P.A. 406, S. 8.)



Section 52-441 - Suit may be compromised by Welfare Commissioner or selectmen.

Section 52-441 is repealed.

(1949 Rev., S. 8183; 1957, P.A. 462, S. 4; February, 1965, P.A. 406, S. 8.)






Chapter 912 - Flowage Petitions

Section 52-446 - Petition to flow land; contents; procedure.

When any person who has set up or desires to set up a water mill on his own land, or on land of another with his consent, desires to build or raise a dam on any land of his own, or of another with his consent, in order to create or improve a waterpower by means of a pond or reservoir, for the benefit of such mill, which dam would flow water upon land belonging to any other person, or to secure the right to build or improve discharge-ditches, to carry off the water flowing from his mill; or when any owner of any water mill, on any stream flowing out of a natural pond, desires, with the consent of the owner of the outlet of such pond, to build or raise a dam across such stream or outlet for working such mill; or when the owner of any waterpower and dam desires to conduct the water from such dam across the land of another to some point on his own land for milling purposes; or when the owner of any mill desires to deepen any watercourse below his mill, or the raceway conducting the water from such mill, in such a way as not to affect the interests of any other owner of any dam, mill or mill privilege situated on or receiving water from such watercourse; then, if such person, desiring to make any such erections or improvements, cannot agree with the owner of any land which will be affected by the same, as to the damages to be paid to him therefor, he may bring his petition against such owner to the superior court for the judicial district where the land to be overflowed or taken, or any part of it, lies; which petition shall contain such a description of the land to be overflowed or taken, and of the dam or other improvement proposed, its location and proposed height and dimensions, that the record will show with certainty the matter to be determined. Mesne process on any such petition shall be a writ of summons, describing the parties, the court to which it is returnable and the time and place of appearance, and shall be signed as in other civil actions and may run into any judicial district.

(1949 Rev., S. 8188; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.

See Sec. 13a-54 re abandonment of highway for construction of dam.

See Sec. 22a-403 re permits necessary to build, alter, repair, etc. dams and other structures.



Section 52-447 - Petition to be heard by committee, unless parties agree.

The petition, unless the parties thereto agree upon the judgment rendered thereon, shall be heard and decided by a committee of three disinterested property owners of the judicial district to be appointed by the court; and, if such committee is of the opinion that the flowing or taking of such land in the manner proposed will be of public use, it shall establish the height to which any such dam may be built and the water raised thereby, and the length of time or period during which the same may be kept up in each year thereafter, or the dimensions and location of any such discharge-ditches, aqueducts, watercourses or raceways, as the same may be built or improved; and shall assess the sum to be paid by the petitioner to the respondent for the right thus to overflow or take his land in the manner established in its report. In estimating the damage, such committee shall take into account any damage occasioned to any other land of the respondent, as well as to that overflowed or taken, and shall report its doings to such court, which shall add fifty per cent to the damages so assessed, as the sum to be paid for such right so to flow, take or injure such land.

(1949 Rev., S. 8189; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.



Section 52-448 - Not to interfere with existing dams or millsites.

No such dam shall be erected, or watercourse made or altered, to the injury of any mill lawfully existing on such watercourse, or on the stream upon which such dam is to be erected, or from or into which such watercourse flows, or to the injury of any millsite on the same on which a mill or milldam has been lawfully erected and used, unless the right to maintain a mill on such last-mentioned site has been lost or defeated by abandonment or otherwise.

(1949 Rev., S. 8190.)



Section 52-449 - Procedure upon report of committee. New inquiry by court.

Any person interested in the report of the committee may object to its acceptance for any irregularity or improper conduct, but, if accepted, it shall be final and conclusive except upon the question of damages. The court may set aside the report for any cause which may appear to it reasonable and, if required, shall inquire for itself whether such dam if erected would be of public use or not, notwithstanding any finding of the committee. If the court is of the opinion that such dam if erected would not be of public use, the petition shall be dismissed.

(1949 Rev., S. 8191.)



Section 52-450 - Reassessment of damages by jury; addition by court.

Either party may move for a reassessment of the damages by a jury of six, which shall be conducted in the manner prescribed for the reestimate of the damages and benefits for the layout or alteration of highways, and the court shall add fifty per cent to the amount assessed by the jury for the value of the land, as the measure of damages to be paid for flowing or taking the land described in the petition.

(1949 Rev., S. 8192.)

See Sec. 13a-64 and note re reestimate of damages and benefits by jury in cases concerning highway construction.



Section 52-451 - Objections to action of jury.

Upon the return of the doings of such jury, any person interested therein may object to the acceptance of the same, and for any irregularity or improper conduct the court may set it aside and order a rehearing; but, if the court accepts such return, it shall be final in the matter of damages.

(1949 Rev., S. 8193.)



Section 52-452 - Costs of reassessment; bond.

If the petitioner moves for a jury, he shall pay the costs of the application and hearing whether the jury raises the damages assessed by the committee or not; and, if the jury does not lessen such damages, he shall pay costs to the respondent, but, if the jury lessens the damages, he shall pay no costs to the respondent. If the jury raises the damages, the whole costs shall be taxed against the petitioner, and the court may require bonds for costs to the adverse party from the petitioner at any stage of the proceedings, and from the respondent to the petitioner, if the respondent moves for a jury.

(1949 Rev., S. 8194.)



Section 52-453 - Effect of assessment; payment of damages and costs.

An assessment of damages so made shall be final and conclusive on the parties, their heirs and assigns, and give the petitioner, his heirs and assigns, forever, the right to keep up such dam as established; but the damages assessed, together with the costs, shall be paid to the respondent, or deposited for his use with the State Treasurer, before the water is flowed upon such lands and within sixty days after the proceedings on such petition have been ended. If such damages and costs are not so paid or deposited, the whole proceedings shall be of no effect.

(1949 Rev., S. 8195; 1961, P.A. 517, S. 110.)

History: 1961 act substituted state treasurer for county treasurer as recipient of deposit, county government having been abolished.



Section 52-454 - Costs of petition.

The fees and expenses of the petition shall be paid by the petitioner unless it is otherwise specially provided, and shall be the same as are taxed for like services in laying out highways by the Superior Court.

(1949 Rev., S. 8196.)



Section 52-455 - Second petition; expenses of first petition to be paid.

If, in any case, the petitioner fails to pay or deposit the damages and costs that may be adjudged to the respondent, within said period of sixty days, and afterwards either the petitioner or any subsequent owner of the same water privilege for the improvement of which such petition was brought brings another petition against the same respondent for liberty to flow or take the same lands for the same purposes, the court to which such petition may be brought shall, on motion of the respondent, ascertain the reasonable costs and expenses incurred by him in defending against the former petition, and order them to be paid to him by the petitioner; and, if such payment is not made within the time limited in such order, the plaintiff shall be nonsuited.

(1949 Rev., S. 8197.)






Chapter 913 - Drainage

Section 52-456 - Drain across land of another.

When the owner of land may wish to drain it, either by the necessary deepening or widening of a natural stream or by other means, and is unable to agree with the proprietors of adjacent lands as to the mode of draining it and the damages, he may make complaint to the superior court for the judicial district where such land is, for power to drain it across the lands of such adjoining proprietors; which complaint shall be served on them in the same manner as in the case of civil actions.

(1949 Rev., S. 6285; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.

Statute may be invoked against owners of land which is not contiguous with land sought to be drained. 25 CS 177.



Section 52-457 - Damages.

Upon such complaint, the court may appoint three disinterested property owners of the town where such land is situated, to determine the best mode of draining it, and the damages which will thereby accrue to the adjoining proprietors. Such property owners shall report, in writing, their doings to said court, and all persons interested therein may appear and remonstrate against the acceptance of such report, for any irregularity or improper conduct. If such report is accepted, it shall be conclusive except as to the matter of damages and said court may order the draining of such land in accordance with the report.

(1949 Rev., S. 6286.)



Section 52-458 - Reassessment of damages.

Upon motion of either party, the court shall appoint three other disinterested property owners of such town to reassess the damages, who shall report their doings in writing to the court.

(1949 Rev., S. 6287.)



Section 52-459 - Setting aside reassessment.

The court may set such report aside if, upon exception taken, it appears that such property owners have acted improperly; otherwise their report shall be conclusive as to the assessment of damages. If the court sets aside the report of such property owners, it shall order three other disinterested property owners to reassess the damages.

(1949 Rev., S. 6288.)



Section 52-460 - Payment of costs.

If such property owners do not increase the damages, the applicants for such reassessment shall pay the costs of the application. Otherwise, costs shall be taxed at the discretion of the court.

(1949 Rev., S. 6289, 6290.)



Section 52-461 - Obstruction to drainage.

When any low lands have been drained by a ditch or current running thence in a natural course through the land of an adjoining proprietor and cannot advantageously be drained in any other course, and such drainage becomes obstructed, the owner of such low lands may give written notice to such adjoining owner to remove such obstruction so as to allow the water to pass off in its former accustomed manner. If such adjoining owner neglects to do so for thirty days after such notice, the owner of such low lands may call out two selectmen of the town wherein such lands lie, who shall view the same, having first given written notice to all parties interested of the time of their meeting for such purpose and, if they find the drainage of such low lands necessary and proper and that such drainage has become obstructed as aforesaid, they shall give written notice to such adjoining owner to remove such obstruction, in such manner as they may direct and upon such terms as to expense as may seem just. If such owner neglects to comply with such order to the acceptance of such selectmen for thirty days, such selectmen may perform the work so ordered or direct the owner of such low lands to do it to the acceptance of such selectmen, and the expense thereof as certified by such selectmen, including reasonable compensation for their services, shall be paid by such of the parties in interest and in such time as such selectmen may determine, to be recovered by any party entitled thereto by an action on this statute.

(1949 Rev., S. 6291.)






Chapter 914 - Forcible Entry and Detainer (See Chapter 833)



Chapter 915 - Habeas Corpus

Section 52-466 - Application for writ of habeas corpus. Service. Return.

(a)(1) An application for a writ of habeas corpus, other than an application pursuant to subdivision (2) of this subsection, shall be made to the superior court, or to a judge thereof, for the judicial district in which the person whose custody is in question is claimed to be illegally confined or deprived of such person’s liberty.

(2) An application for a writ of habeas corpus claiming illegal confinement or deprivation of liberty, made by or on behalf of an inmate or prisoner confined in a correctional facility as a result of a conviction of a crime, shall be made to the superior court, or to a judge thereof, for the judicial district of Tolland.

(b) The application shall be verified by the affidavit of the applicant for the writ alleging that he truly believes that the person on whose account the writ is sought is illegally confined or deprived of his liberty.

(c) The writ shall be directed to some proper officer to serve and return, who shall serve the same by putting a true and attested copy of it into the hands of the person who has the custody of the body of the person who is directed to be presented upon the writ. If the officer fails to make immediate return of the writ, with his actions thereon, he shall pay fifty dollars to the person so held in custody.

(d) Any judge of the Superior Court to whom an application for a writ of habeas corpus is made may make the writ returnable before any other judge of the court, the consent of the other judge being first obtained; and the other judge shall thereupon proceed with the matter with the same authority as though the application had been originally presented to him.

(e) If the application is made to a judge, the judge may certify the proceedings into court and the case shall thereupon be entered upon the docket and proceeded with as though the application had originally been made to the court.

(f) A foster parent or an approved adoptive parent shall have standing to make application for a writ of habeas corpus regarding the custody of a child currently or recently in his care for a continuous period of not less than ninety days in the case of a child under three years of age at the time of such application and not less than one hundred eighty days in the case of any other child.

(1949 Rev., S. 8202; 1949, S. 3212d; 1963, P.A. 459, S. 2; February, 1965, P.A. 604; P.A. 76-436, S. 410, 681; P.A. 78-280, S. 1, 110, 127; P.A. 82-160, S. 169; P.A. 83-5; P.A. 85-69; P.A. 86-186, S. 18; P.A. 87-282, S. 19; P.A. 88-332, S. 3, 4; P.A. 06-152, S. 5.)

History: 1963 act added proviso re application by or on behalf of person confined in State Prison; 1965 act added alternative of application to court or judge in Tolland county to said proviso; P.A. 76-436 removed court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, and added references to judicial districts, effective July 1, 1978; P.A. 78-280 restated provisions, deleting special provisions re conditions of making application to judges applicable dependent upon whether court was or was not in session to reflect fact that court now sits continuously and, deleting references to counties generally, substituted judicial district of Tolland for Tolland county and judicial district of Hartford-New Britain for Hartford county; P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 83-5 amended Subsec. (a) by deleting the provision which allowed an inmate at the correctional institution at Somers to make his application to either the Tolland judicial district or the Hartford-New Britain judicial district; P.A. 85-69 amended Subsec. (a) by requiring an inmate at the correctional institution at Enfield to make his application to the Tolland judicial district; P.A. 86-186 replaced the “Connecticut Correctional Institution, Enfield” with the “Connecticut Correctional Institution, Enfield-Medium or the Connecticut Correctional Institution, Enfield-Minimum”; P.A. 87-282 changed the name of the Connecticut Correctional Institution, Enfield-Minimum to the Carl Robinson Correctional Institution, Enfield; P.A. 88-332 added Subsec. (f) which gives a foster parent or an approved adoptive parent standing to make application for a writ of habeas corpus; P.A. 06-152 amended Subsec. (a) by designating existing provisions as Subdiv. (1) and amending same by inserting exception for application pursuant to Subdiv. (2), making technical changes and deleting provision re application by person confined in Connecticut Correctional Institution, Enfield-Medium or Carl Robinson Correctional Institution, Enfield, and by adding Subdiv. (2) re application for writ by inmate or prisoner confined in correctional facility.

See Sec. 51-186 re hearings on petitions for writ of habeas corpus held at Connecticut Correctional Institution, Somers.

Imprisonment on mesne process of one fraudulently decoyed from another state for the purpose is illegal, and the debtor may be released on this writ. 32 C. 589. Mere irregularities of procedure or the sufficiency of evidence are not reviewable on such a writ. 59 C. 386; 67 C. 349. Demurrer to return, and also an answer raising an issue of fact, cannot be pending at the same time. Id., 358. Where answer to return sets up facts upon which jurisdiction is claimed and demurrer is filed, court will determine jurisdiction on facts so alleged. 93 C. 361. As applied to determination of custody of child; 69 C. 291; 91 C. 156; 97 C. 442; 100 C. 207; detention of person for extradition; bail. 78 C. 150. Trial court may admit to bail pending appeal from decision dismissing writ. 100 C. 296. Habeas corpus will not lie as between coordinate courts while court first taking jurisdiction has power, upon same representations, to discharge prisoner; truth of jurisdictional recitals in judgment of court of general jurisdiction cannot be attacked collaterally on writ of habeas corpus claiming judgment a nullity. Id., 499. Bond or recognizance for costs not required. 113 C. 740.

Court of common pleas is possessed of power in habeas corpus proceedings to consider matters affecting the custody of minor children. 10 CS 275. Where defendant father from whom custody of a nonresident child is sought is not resident in this state, court has no jurisdiction under this section. 20 CS 1. Writ of habeas corpus should not be used as substitute for appeal of an original action, or for a writ of error, or for a petition for a new trial. 21 CS 73.

Annotations to present section:

Where no showing of law of Norway re modification of custody orders, court entitled to assume Norwegian law same as ours. 151 C. 172. Where there is material change in circumstances, custody order could be modified. Id. Not violation of full faith and credit to Rhode Island custody decree where shown, under that forum’s law, that court lost jurisdiction. Id., 315. Where defendant had moved to erase support order entered in habeas corpus proceeding brought by plaintiff to determine custody of minor children, claiming lack of jurisdiction, held that motion was properly denied since habeas corpus proceeding is by its nature equitable and the court, having assumed jurisdiction to do complete justice, had jurisdiction to enter the order of support. 152 C. 464, 465. Where plaintiff’s appeal under this section was taken after he had served his sentence and had been released from jail and the original period of probation had expired, held that, since he is no longer “confined or deprived of his liberty”, the issues he sought to raise are moot and the appeal should be dismissed. 153 C. 206, 207. Where information charging defendant as a second offender was correct except for a mistake in naming the crime committed and he pleaded guilty to the charge, raising no claim of error, held he established no right to relief by habeas corpus in the absence of a showing that he had suffered prejudice or injustice. Id., 599, 602. Habeas corpus to review eleven-year-old conviction upon grounds it resulted from unlawfully obtained evidence and incriminating statements denied; rules in Miranda v. Arizona, 384 U.S. 436, and Mapp v. Ohio, 367 U.S. 643, not retroactive. 155 C. 316. Cited. 156 C. 205. Cited. 183 C. 383. Cited. 184 C. 366. Cited. 198 C. 138. History and purpose of writ of habeas corpus establish that habeas court lacks power to act on habeas petition absent petitioner’s allegedly unlawful custody and therefore custody requirement in section is jurisdictional, and petitioner whose conviction has expired fully prior to filing of habeas petition is not in “custody” on that conviction within meaning of section, despite alleged existence of collateral consequences flowing from that conviction. 274 C. 507. Habeas court lacked jurisdiction over petition for writ of habeas corpus because petitioner was not in custody, as defined by statute, when he filed his petition; the challenged convictions had expired completely by the time he filed his petition and deportation proceedings that resulted from expired larceny conviction were collateral and insufficient to render him in custody. 280 C. 514. Custody qua custody does not satisfy the jurisdictional requirements of section; petitioner must be in custody on the conviction under attack at the time the habeas petition is filed. 298 C. 690.

Cited. 34 CA 129; judgment reversed, see 234 C. 51. Cited. 43 CA 176. To satisfy custody requirement the petitioner must be under some legal restraint, e.g. imprisoned or paroled, at the time petition is filed. 83 CA 10. Court lacked subject matter jurisdiction to hear petition filed when petitioner was no longer in custody with respect to the challenged conviction. 107 CA 507. Garlotte v. Fordice, 515 U.S. 39, which held that a defendant satisfied “in custody” requirement for a habeas challenge to an expired sentence because he was still serving a consecutive sentence, should not be extended to nonconsecutive enhanced sentences that a petitioner is serving for commission of later unrelated crime. 117 CA 727.

Cited. 23 CS 298. Claim of brutal treatment of a prisoner may not be considered in a habeas corpus proceeding. 25 CS 519. Habeas corpus does not lie when the petitioner is out on bail as he is presently at liberty. 26 CS 430. Habeas corpus is available to challenge illegality of confinement under unchallenged judgment of criminal conviction, as when petitioner has been deprived of constitutional rights beyond those curtailed by judgment. 34 CS 89. Probationer does fit within the second prong of section because to reach a contrary conclusion would be to totally deprive person whose sentence consists solely of a period of probation of the right to file a habeas petition attacking that conviction and that could not have been legislature’s intent in enacting section. 48 CS 470.

Subsec. (a):

P.A. 06-152, Sec. 5, which modified Subsec. (a)(2), did not eliminate Lebron v. Commissioner of Correction, 274 C. 507, “in custody” requirement. 117 CA 740.

Cited. 40 CS 251.

Subsec. (f):

Cited. 230 C. 459. Cited. 234 C. 51.

Cited. 31 CA 400; judgment reversed, see 230 C. 459.



Section 52-467 - Punishment for refusal to obey writ or accept copy.

If any person having the custody of the body of anyone directed to be presented to the court or to a judge by a writ of habeas corpus duly served fails to present the body according to the command in the writ, or refuses to accept the copy of the writ offered in service, or in any way fraudulently avoids presenting the body according to the command, or, having presented the body, does not make return of the cause of detaining the person in custody, he shall be guilty of a contempt of court and may be punished for contempt by the court or judge by commitment, and shall pay to the person so held in custody two hundred dollars.

(1949 Rev., S. 8203; P.A. 82-160, S. 170.)

History: P.A. 82-160 rephrased the section.



Section 52-468 - Commitment for contempt; application for discharge.

The court may commit to prison, for any contempt of which the respondent has been guilty in this proceeding, for a period not exceeding sixty days; and the respondent may, at any time within such time of imprisonment, appear before the court which made the order of commitment, and apply for a discharge from imprisonment, which the court may, for sufficient cause shown, direct.

(1949 Rev., S. 8204; 1967, P.A. 656, S. 48; P.A. 78-280, S. 111, 127.)

History: 1967 act substituted “when the court is not sitting” for “in vacation”; P.A. 78-280 removed judges from purview of section and deleted distinctions re procedure depending on whether court is in or out of session, reflecting fact that court now sits continuously.



Section 52-469 - Averments of return may be denied or other facts alleged.

Section 52-469 is repealed.

(1949 Rev., S. 8205; 1961, P.A. 517, S. 69.)



Section 52-470 - Summary disposal of habeas corpus case. Determination of good cause for trial. Appeal by person convicted of crime.

(a) The court or judge hearing any habeas corpus shall proceed in a summary way to determine the facts and issues of the case, by hearing the testimony and arguments in the case, and shall inquire fully into the cause of imprisonment and thereupon dispose of the case as law and justice require.

(b) (1) After the close of all pleadings in a habeas corpus proceeding, the court, upon the motion of any party or, on its own motion upon notice to the parties, shall determine whether there is good cause for trial for all or part of the petition.

(2) With respect to the determination of such good cause, each party may submit exhibits including, but not limited to, documentary evidence, affidavits and unsworn statements. Upon the motion of any party and a finding by the court that such party would be prejudiced by the disclosure of the exhibits at that stage of the proceedings, the court may consider some or all of the exhibits in camera.

(3) In order to establish such good cause, the petition and exhibits must (A) allege the existence of specific facts which, if proven, would entitle the petitioner to relief under applicable law, and (B) provide a factual basis upon which the court can conclude that evidence in support of the alleged facts exists and will be presented at trial, provided the court makes no finding that such evidence is contradicted by judicially noticeable facts. If the petition and exhibits do not establish such good cause, the court shall hold a preliminary hearing to determine whether such good cause exists. If, after considering any evidence or argument by the parties at such preliminary hearing, the court finds there is not good cause for trial, the court shall dismiss all or part of the petition, as applicable.

(c) Except as provided in subsection (d) of this section, there shall be a rebuttable presumption that the filing of a petition challenging a judgment of conviction has been delayed without good cause if such petition is filed after the later of the following: (1) Five years after the date on which the judgment of conviction is deemed to be a final judgment due to the conclusion of appellate review or the expiration of the time for seeking such review; (2) October 1, 2017; or (3) two years after the date on which the constitutional or statutory right asserted in the petition was initially recognized and made retroactive pursuant to a decision of the Supreme Court or Appellate Court of this state or the Supreme Court of the United States or by the enactment of any public or special act. The time periods set forth in this subsection shall not be tolled during the pendency of any other petition challenging the same conviction.

(d) In the case of a petition filed subsequent to a judgment on a prior petition challenging the same conviction, there shall be a rebuttable presumption that the filing of the subsequent petition has been delayed without good cause if such petition is filed after the later of the following: (1) Two years after the date on which the judgment in the prior petition is deemed to be a final judgment due to the conclusion of appellate review or the expiration of the time for seeking such review; (2) October 1, 2014; or (3) two years after the date on which the constitutional or statutory right asserted in the petition was initially recognized and made retroactive pursuant to a decision of the Supreme Court or Appellate Court of this state or the Supreme Court of the United States or by the enactment of any public or special act. For the purposes of this section, the withdrawal of a prior petition challenging the same conviction shall not constitute a judgment. The time periods set forth in this subsection shall not be tolled during the pendency of any other petition challenging the same conviction. Nothing in this subsection shall create or enlarge the right of the petitioner to file a subsequent petition under applicable law.

(e) In a case in which the rebuttable presumption of delay under subsection (c) or (d) of this section applies, the court, upon the request of the respondent, shall issue an order to show cause why the petition should be permitted to proceed. The petitioner or, if applicable, the petitioner’s counsel, shall have a meaningful opportunity to investigate the basis for the delay and respond to the order. If, after such opportunity, the court finds that the petitioner has not demonstrated good cause for the delay, the court shall dismiss the petition. For the purposes of this subsection, good cause includes, but is not limited to, the discovery of new evidence which materially affects the merits of the case and which could not have been discovered by the exercise of due diligence in time to meet the requirements of subsection (c) or (d) of this section.

(f) Subsections (b) to (e), inclusive, of this section shall not apply to (1) a claim asserting actual innocence, (2) a petition filed to challenge the conditions of confinement, or (3) a petition filed to challenge a conviction for a capital felony for which a sentence of death is imposed under section 53a-46a.

(g) No appeal from the judgment rendered in a habeas corpus proceeding brought by or on behalf of a person who has been convicted of a crime in order to obtain such person’s release may be taken unless the appellant, within ten days after the case is decided, petitions the judge before whom the case was tried or, if such judge is unavailable, a judge of the Superior Court designated by the Chief Court Administrator, to certify that a question is involved in the decision which ought to be reviewed by the court having jurisdiction and the judge so certifies.

(1949 Rev., S. 8206; 1957, P.A. 482; 1967, P.A. 182; P.A. 82-160, S. 171; June Sp. Sess. P.A. 83-29, S. 47, 82; P.A. 02-132, S. 78; P.A. 12-115, S. 1.)

History: 1967 act provides for petition by appellant within ten days after case is decided rather than certification by judge within said period; P.A. 82-160 inserted Subsec. indicators and made minor wording change in Subsec. (b); June Sp. Sess. P.A. 83-29 included reference to appellate court and deleted reference to supreme court and substituted the court “having jurisdiction” in lieu thereof in Subsec. (b); P.A. 02-132 amended Subsec. (b) by replacing “a judge of the Supreme Court or Appellate Court” with “if such judge is unavailable, a judge of the Superior Court designated by the Chief Court Administrator” and making technical changes; P.A. 12-115 made technical changes in Subsec. (a), added new Subsec. (b) re determination of whether there is good cause for trial, added Subsecs. (c) to (e) re rebuttable presumption that filing of petition challenging conviction has been delayed without good cause, added Subsec. (f) re when Subsecs. (b) to (e) shall not apply, and redesignated existing Subsec. (b) as Subsec. (g), effective October 1, 2012, and applicable to petitions filed on or after that date.

Cited. 10 CA 520. Cited. 23 CA 559. Cited. 29 CA 274. Cited. 36 CA 695. Cited. 39 CA 473. Cited. 46 CA 486.

Does not preclude any right of appeal. 15 CS 274. Right of indigent accused to appeal to state supreme court cannot be defeated by time limitations if he was deprived of federal constitutional right at his trial. 28 CS 464. Cited. 42 CS 371.

Subsec. (a):

Cited erroneously as Sec. 54-470(a). 229 C. 397. Cited. 230 C. 88. Section required defendant be granted specific performance of plea agreement. Judgment of appellate court in Melley v. Commissioner of Correction, 35 CA 374, reversed. 235 C. 413.

Cited. 29 CA 162; judgment reversed, see 229 C. 397. Cited. 39 CA 485. Cited. 41 CA 515. Cited. 42 CA 17. Cited. 46 CA 689. Habeas court abused its discretion when it denied petition for writ of habeas corpus without holding an evidentiary hearing for petitioner, even though she had finished serving her sentence. 110 CA 134.

Subsec. (g) (former Subsec. (b)):

Cited. 193 C. 439. Cited. 200 C. 553. Cited. 213 C. 38; Id., 97. Cited. 218 C. 479. Cited. 222 C. 87. Cited. 223 C. 180; Id., 411. Cited. 227 C. 124; Id., 147. Cited. 229 C. 193. Cited. 235 C. 82. Cited. 240 C. 708. Ten-day limitation on filing for certification to appeal from judgment does not implicate subject matter jurisdiction; judgment of appellate court reversed in Iovieno v. Commissioner of Correction, 222 C. 254, to the extent it conflicts with this decision, overruled. 242 C. 689. Judgment of appellate court reversed in accordance with decision in Iovieno v. Commissioner of Correction, 242 C. 689. Id., 723. In absence of demonstrable prejudice, legislature did not intend terms of the habeas court’s grant of certification to be limitation on specific issues subject to appellate review. 245 C. 132.

Cited. 5 CA 277. Cited. 6 CA 518. Cited. 12 CA 343. Cited. 19 CA 686. Cited. 23 CA 63; judgment reversed and case remanded to appellate court with direction to remand the matter to superior court with direction to render judgment granting writ of habeas corpus and ordering new trial for petitioner, see 220 C. 112. Cited. 26 CA 48. Cited. 28 CA 195. Cited. 31 CA 771; judgment reversed, see 230 C. 88. Cited. 33 CA 902. Cited. 35 CA 762. Cited. 40 CA 553. Cited. 42 CA 17. Cited. 43 CA 374; Id., 698. Subsection intended to discourage frivolous habeas appeals. 61 CA 350. Petitioner’s claim that the habeas court abused its discretion in denying a petition for certification to appeal must be predicated on an issue that was an underlying claim in the habeas petition. 68 CA 1. Petitioner’s claims that he was being treated as a slave and a prisoner at war were frivolous. 125 CA 220.






Chapter 916 - Injunctions

Section 52-471 - Granting of injunction.

(a) Any judge of any court of equitable jurisdiction may, on motion, grant and enforce a writ of injunction, according to the course of proceedings in equity, in any action for equitable relief when the relief is properly demandable, returnable to any court, when the court is not in session. Upon granting of the writ, the writ shall be of force until the sitting of the court and its further order thereon unless sooner lawfully dissolved.

(b) No injunction may be issued unless the facts stated in the application therefor are verified by the oath of the plaintiff or of some competent witness.

(1949 Rev., S. 8207; 1967, P.A. 656, S. 49; P.A. 82-160, S. 172.)

History: 1967 act substituted “sitting” for “in session, whether in term time or vacation”; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 29 CA 716.

Whether or not plaintiff is entitled to relief is determined, not by situation existing at time of alleged violations, but by that which has developed at time of trial. 21 CS 55. Cited. 23 CS 298. Cited. 39 CS 53, 55.

Causes for in general. Public nuisance; special injury must appear; 14 C. 578; 17 C. 375; 20 C. 120; 25 C. 35; 31 C. 169; 54 C. 248; 106 C. 327; 107 C. 268; see 80 C. 190; factory as a nuisance. 71 C. 647. Obstruction of way; 79 C. 454; 80 C. 497; 85 C. 545; 107 C. 266; of highway; 79 C. 359; 96 C. 709; 104 C. 619; of ditch; 77 C. 345; of access to shore. 76 C. 300; 80 C. 190. Trespass as basis for. 73 C. 524; 83 C. 418; Id., 581; 85 C. 159; 90 C. 108. Interference with tree on boundary line. 65 C. 380. Building jutting over land; 75 C. 662; covering unused well; 65 C. 382; erected pending suit; 72 C. 201; removing heating plant from building. 75 C. 171. Pollution of stream; 67 C. 494; 72 C. 531; 101 C. 310; see 83 C. 417; diversion of water. 77 C. 530; 80 C. 124. By railroad, against obstruction of track; 65 C. 410; against building parallel street railway; 69 C. 47; against solicitation by hackmen at station. 71 C. 136. To prevent taking of land before compensation made. 70 C. 628. Raising of dam in this state to injury of land in Massachusetts. 52 C. 576. To protect trademark. 33 C. 165; 51 C. 325; 72 C. 646. To protect name of corporation. 83 C. 679. To restrain illegal transfer of patent. 87 C. 74. To enforce agreement in partial restraint of trade. Id.,23. In corporate matters. 73 C. 594; 75 C. 675; 84 C. 275; 96 C. 265; 108 C. 567. To prevent illegal appropriation of town funds; 32 C. 140; but not ordinarily to restrain city council acting within its powers. 60 C. 319. Rarely issues to restrain illegal collection of taxes. 39 C. 406; 42 C. 31; 46 C. 246; 47 C. 296; 103 C. 262; 106 C. 227. To prevent sale of lands under tax warrant. 87 C. 229. Will not issue solely to protect reputation. 62 C. 596. Taxpayer may have, to restrain illegal expenditure by city. 96 C. 512. Violation of common restriction in building development. 100 C. 663; 105 C. 469. Under Federal Prohibition Act. 103 C. 14. Enforcement of charity by attorney general. 102 C. 422. To compel assignment of patent rights. Id., 191. To protect trade secret. 104 C. 475. Protection of abutter’s easement of light, air and view from space over highway; overhead bridge. Id., 620. Zoning regulations. 106 C. 476. Where an injunction is sought to restrain a trespass, title is an essential element in plaintiff’s case and the burden of proof is on plaintiff to locate the boundary line. 148 C. 158; 151 C. 381.

Court refused to grant temporary injunction staying arbitration proceedings pending determination of issues raised by action for declaratory judgment, for it is policy of court to encourage arbitration in labor field and adequate review of arbitration proceedings is set out by statute. 21 CS 134.

Against legal proceedings. Granted against enforcement of a judgment at law when; 49 C. 447; 58 C. 317; 108 C. 18; denied when. 55 C. 182; 69 C. 32. General rule as to relief against advantage gained by fraud, accident or mistake; 73 C. 412; 76 C. 328; 80 C. 642; bill of injunction against judgment and new trial. 73 C. 399; 77 C. 20. Does not lie for errors committed on trial or matters involved therein; 69 C. 32; advice of counsel as an excuse; 76 C. 323; where party has remedy by ordinary proceedings at law; 75 C. 312; 76 C. 79; 82 C. 153; where defect claimed is service on nonresident temporarily in the jurisdiction. 67 C. 111. Refused where claim was that guardian secured his nomination by ward through fraud; 75 C. 308; where sought against foreclosure on mere expectancy as to future arrangement for joint tenancy; 73 C. 454; where sought to stay attachment for contempt. 44 C. 423. Granted to stay occupation of land under invalid condemnation proceedings; 75 C. 243; where nonappearance was due in fact to statements of adversary’s attorney to ignorant foreigner. 80 C. 642. Procedure to stay levy of execution. 73 C. 559. Against judgment in superior court, where to be sought. 76 C. 322. In absence of fraud, accident or mistake, does not lie to restrain summary process judgment. 93 C. 638; 96 C. 630; Id., 645.

Procedure. Plaintiff must have interest in subject matter. 69 C. 56. One of many parties commonly interested may have. 76 C. 300. Private individual, to have redress for public wrong, must show special injury; 80 C. 190; see 54 C. 248; 70 C. 616; 106 C. 327, 482; 107 C. 268; cases cited below. Where several pollute streams, each may be enjoined. 67 C. 496. Recognizance. 76 C. 300. Decree should be clear; 36 C. 209; 38 C. 125; 58 C. 502; 65 C. 396; 71 C. 405; 85 C. 195; Id., 650; but slight error in wording will not excuse violation if meaning clear. 102 C. 358; 106 C. 467; see 70 C. 516; 76 C. 295; should do no unnecessary damage; 71 C. 405; should be construed in light of purpose intended; 85 C. 651; 107 C. 268; may provide for future contingency. 87 C. 23. Remedy for violation; 82 C. 153; 83 C. 426; 107 C. 268; scire facias; 71 C. 478; only actual damages recoverable; 83 C. 417; and not both penalty and damages; 79 C. 670; obedience cannot be compelled by force. 77 C. 398; discretion of court. 38 C. 123. Judgment may be affirmed in part only. 90 C. 108. Judgment for injunction for limited time may be final. 96 C. 265. Verification by oath of facts contained in the complaint is a prerequisite to action by the court. 148 C. 456. Equity does not have jurisdiction to remove public officers or to restrain or relieve against proceedings for their removal where there is an adequate remedy at law by mandamus or quo warranto. 150 C. 428. Cited. 156 C. 205.

Injunctive decree must be specific. 21 CS 42. Permanent injunction may be modified or dissolved at any time even after term in which judgment was rendered, and such judgment may be opened even though an appeal from it is pending and execution has been stayed. 21 CS 244.

Cited. 5 Conn. Cir. Ct. 727. Cited. 6 Conn. Cir. Ct. 105.

Subsec. (a):

Cited. 192 C. 704.

Subsec. (b):

Where plaintiff’s claim is for permanent injunction facts and statements to be proved at trial would be given under oath. 39 CS 53.



Section 52-472 - Bond on issue of temporary injunction.

No temporary injunction may be granted, except in favor of the state or of a public officer thereof in respect to any matter of a public nature, until the party making application therefor gives bond, with surety satisfactory to the court or judge granting the injunction, to the opposite party, to answer all damages in case the plaintiff fails to prosecute the action in which the injunction is applied for to effect; provided a bond need not be required when, for good cause shown, the court or a judge is of the opinion that a temporary injunction ought to issue without bond.

(1949 Rev., S. 8208; P.A. 82-160, S. 173.)

History: P.A. 82-160 rephrased the section.

Cited. 29 CA 105.

It is not customary for the court to require bond on injunctions in aid of attachment of corporate stock. 6 CS 37. Cited. 11 CS 411; 12 CS 174. Requires surety bond, satisfactory to court, be posted to indemnify party seeking injunction for any breach by enjoined party. 29 CS 66. Cited. 42 CS 460.

Cited. 6 Conn. Cir. Ct. 105.



Section 52-473 - Injunctions may be granted immediately or after notice.

(a) An injunction may be granted immediately, if the circumstances of the case demand it, or the court or judge may cause immediate notice of the application to be given to the adverse party, that he may show cause why the injunction should not be granted.

(b) No temporary injunction may be granted without notice to the adverse party unless it clearly appears from the specific facts shown by affidavit or by verified complaint that irreparable loss or damage will result to the plaintiff before the matter can be heard on notice. It shall be sufficient, on such application for a temporary injunction, to present to the court or judge the original complaint containing the demand for an injunction, duly verified, without further complaint, application or motion in writing.

(1949 Rev., S. 8209; P.A. 82-160, S. 174.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

See Sec. 52-481 re temporary injunction to abate nuisance created by a manufacturer.

Cited. 29 CA 105.

Cited. 26 CS 290.

Stipulation entered into between parties that breach of their agreement by defendant would result in issuance of injunction forthwith is sufficient grounds for ex parte issuance of injunction sought. No jury trial was required where defendant was charged with civil contempt. 5 Conn. Cir. Ct. 724. Cited. 6 Conn. Cir. Ct. 105.



Section 52-473a - Enjoining or restraining enforcement of certain environmental or public health laws. Ex parte orders prohibited. Appeal.

(a) Notwithstanding any provision of the general statutes, no court may, without a prior hearing, issue an order enjoining or restraining the enforcement of an order issued by the Commissioner of Energy and Environmental Protection pursuant to section 22a-7 with respect to chapter 446c or the Commissioner of Public Health pursuant to section 19a-332c or 25-32g to cease and desist any activity.

(b) If, after a hearing, the court issues an order enjoining or restraining the enforcement of such a cease and desist order, the state may appeal such court order to the Appellate Court. Such appeal may be expedited pursuant to rules established by the judges of the Appellate Court.

(c) Nothing in this section shall be construed to provide any person with additional remedies to enjoin or restrain any order of an agency of the state or a political subdivision of the state.

(P.A. 93-244, S. 1, 2; 93-381, S. 9, 39; 93-435, S. 59, 95; P.A. 95-257, S. 12, 21, 58; P.A. 11-80, S. 1.)

History: P.A. 93-244 effective July 1, 1993; P.A. 93-381 and P.A. 93-435 substituted commissioner and department of public health and addiction services for commissioner and department of health services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” in Subsec. (a), effective July 1, 2011.



Section 52-474 - Interested persons may appear and be heard.

Any person who may be directly or indirectly interested in, or affected by, the granting of any temporary or permanent injunction, may appear and be heard with regard to granting or dissolving the same.

(1949 Rev., S. 8210.)

Cited. 29 CA 105.

Cited. 6 Conn. Cir. Ct. 105.



Section 52-475 - Dissolution of temporary injunction.

(a) When a temporary injunction is granted in any action before its return day, it may be dissolved or modified by the Superior Court or by any judge of the Superior Court. A written motion for dissolution shall be preferred before the return day.

(b) After the return day, a motion to dissolve a temporary injunction shall be addressed to the court location in which the action is pending, or, if the court at such location is not actually in session, to a judge thereof. If the judge is unable for any reason to hear the motion, it shall be heard and determined by the superior court at another location or by any other judge of the Superior Court.

(1949 Rev., S. 8211; P.A. 76-436, S. 505, 681; P.A. 82-160, S. 175.)

History: P.A. 76-436 deleted provision requiring that any action taken by court to which case is not returnable or a judge of such court be immediately certified to court to which complaint in the action is returnable or in which it is pending, rendered obsolete by transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 29 CA 105.

Cited. 6 Conn. Cir. Ct. 105.



Section 52-476 - Continuance pending appeal.

When a temporary injunction has been granted and upon final hearing judgment has been rendered adverse to its continuance, either party may apply to the court rendering the judgment, representing that he intends to appeal the case to the court having jurisdiction and praying that the temporary injunction may be continued until the final decision therein. Unless the court is of the opinion that great and irreparable injury will be done by the further continuance of the injunction, or that the application was made only for delay and not in good faith, the court shall continue the injunction until a final decision is rendered in the court having jurisdiction.

(1949 Rev., S. 8212; P.A. 74-183, S. 283, 291; P.A. 76-436, S. 243, 681; P.A. 82-160, S. 176; June Sp. Sess. P.A. 83-29, S. 48, 82.)

History: P.A. 74-183 amended section to require that appeals be taken to appellate session of superior court if judgment was entered in court of common pleas, retaining supreme court as appellate court for judgments rendered in superior court, effective December 31, 1974; P.A. 76-436 returned all appeals to supreme court jurisdiction, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and added reference to the court “having jurisdiction”.

Cited. 29 CA 105.

Not inconsistent with sections 661, 662 and 663 of the Practice Book. Purpose of section discussed. 15 CS 272.



Section 52-477 - Permanent injunction; stay pending appeal.

When judgment has been rendered for a permanent injunction ordering either party to perform any act, the court, upon an application similar to that mentioned in section 52-476, shall stay the operation of such injunction until a final decision in the court having jurisdiction, unless the court is of the opinion that great and irreparable injury will be done by such stay or that such application was made only for delay and not in good faith.

(1949 Rev., S. 8213; P.A. 74-183, S. 284, 291; P.A. 76-436, S. 244, 681; June Sp. Sess. P.A. 83-29, S. 49, 82.)

History: P.A. 74-183 added reference to decisions of superior court to conform to changes in Sec. 54-476, effective December 31, 1974; P.A. 76-436 deleted reference to superior court decisions, also in conformity with Sec. 54-476 changes, effective July 1, 1978; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted reference to the court “having jurisdiction”.

Not inconsistent with sections 661, 662 and 663 of the Practice Book. 15 CS 273. A permanent injunction may be modified or dissolved at any time even after the term in which the judgment was rendered, and such judgment may be opened even though an appeal from it is pending and execution has been stayed. 21 CS 244.



Section 52-478 - Removal of stay or dissolution of injunction.

The court in which such case is pending may, if in its opinion the cause of justice so requires, dissolve such temporary injunction or remove the stay of such permanent injunction while such case is so pending in the Supreme Court.

(1949 Rev., S. 8214.)



Section 52-479 - Reservation for advice. Dissolution of injunction.

When an injunction is granted by a judge when the court is not in session, and the court to which the original complaint is returnable reserves the questions arising thereon for the advice of the Supreme Court, and the Supreme Court advises that the complaint be dismissed and the injunction dissolved, the injunction shall be deemed to be dissolved from the day the notice of advice is filed in the office of the clerk of the court making the reservation.

(1949 Rev., S. 8215; 1967, P.A. 656, S. 50; P.A. 82-160, S. 177.)

History: 1967 act substituted “when the court is not sitting” for “in vacation”; P.A. 82-160 rephrased the section.



Section 52-480 - Injunction against malicious erection of structure.

An injunction may be granted against the malicious erection, by or with the consent of an owner, lessee or person entitled to the possession of land, of any structure upon it, intended to annoy and injure any owner or lessee of adjacent land in respect to his use or disposition of the same.

(1949 Rev., S. 8216.)

See Sec. 52-570 re action for malicious erection of structure.

Cited. 46 CA 164.

Cited. 13 CS 25. Injunctive relief presupposes an emergency. 15 CS 455. Elements necessary to state a cause of action under this section enumerated. 21 CS 110. A hedge is not a “structure” within the meaning of Connecticut’s malicious structure statutes. 47 CS 645. Testimony credible that fence was erected, in part, for legitimate purpose of safeguarding children and dogs; essential elements of cause of action under this section are (1) structure erected on defendant’s land; (2) malicious erection of structure; (3) intent to injure enjoyment of adjacent landowner’s land by erection of structure; (4) impairment of value of adjacent land because of structure; (5) structure is useless to defendant; and (6) enjoyment of adjacent landowner’s land is in fact impaired. 51 CS 399.

Provides for injunctive relief for structures constructed with intention to annoy and injure plaintiff’s use of premises. 6 Conn. Cir. Ct. 427, 428.



Section 52-481 - Abatement of manufacturer’s nuisance. Temporary injunction.

(a) If any manufacturer carries on his business, or exposes the material used therein, or refuse produced thereby, so as to constitute a nuisance to the public or to individuals, any persons aggrieved thereby may unite in a complaint to the superior court for the judicial district where the nuisance exists, for the discontinuance or abatement of the nuisance, making the manufacturer, if known to them, the defendant. If the manufacturer is not known, they may make the person in charge of the premises the defendant. Service on the person in charge shall be sufficient notice to any defendant living out of this state.

(b) Each complaint shall be heard at the first session of the court or promptly thereafter unless continued for cause. A continuance may be granted upon such conditions and with such provision for temporary relief as the court orders.

(c) If, after hearing, the court is of the opinion that the plaintiffs are entitled to relief, it may make such order for the discontinuance or abatement of the nuisance, or for regulating the manner of conducting the business, as it finds to be necessary. If it appears that any such order is ineffectual to abate the nuisance or if it appears that the order is disobeyed or evaded, the court, upon such notice as it directs, may make such further order and provision for the enforcement of the original order or decree as may be deemed necessary.

(d) The Superior Court, or any judge thereof when the court is not in session, may, upon complaint, issue a temporary injunction against the continuance of any such nuisance until a final hearing may be had. If it is impracticable to stay the continuance of a nuisance by a temporary injunction or if the injunction is disobeyed or evaded, the court or judge may make and enforce such temporary order for the discontinuance of the nuisance until a final hearing, as may be deemed necessary.

(e) At least twenty-four hours’ notice in writing of the time and place of making such a motion for temporary injunction shall be given to the defendants or some of them, if they are known and can be found in this state, and, if not, shall be left with the person in charge of the premises, if such person can be found.

(1949 Rev., S. 8217; 1967, P.A. 656, S. 51; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 178.)

History: 1967 act substituted “when the court is not sitting” for “in vacation”; P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

See Sec. 52-253 re costs in suits against manufacturers for nuisance.

Statute is codification of existing law; it indirectly recognizes the doctrine of balancing conveniences. 11 CS 93. Persons of ordinary health and sensitiveness are to be considered in the determination of the existence of a nuisance. 22 CS 381.



Section 52-482 - Injunction against manufacturing fish oil or manure.

Section 52-482 is repealed, effective October 1, 2002.

(1949 Rev., S. 8218; P.A. 82-160, S. 179; S.A. 02-12, S. 1.)



Section 52-483 - Injunction against sale on execution; adjournment of sale.

When any temporary injunction is granted to restrain a sale on execution or tax warrant, the injunction order may direct the levying officer to adjourn the sale in such manner and for such time as the order may prescribe. If no such direction is given, such officer nevertheless may adjourn the sale, from time to time, while the injunction remains in force; and, while such sale is so adjourned, the lien created by the levy shall remain in force.

(1949 Rev., S. 8219.)






Chapter 917 - Interpleader

Section 52-484 - Action in nature of interpleader.

Whenever any person has, or is alleged to have, any money or other property in his possession which is claimed by two or more persons, either he, or any of the persons claiming the same, may bring a complaint in equity, in the nature of a bill of interpleader, to any court which by law has equitable jurisdiction of the parties and amount in controversy, making all persons parties who claim to be entitled to or interested in such money or other property. Such court shall hear and determine all questions which may arise in the case, may tax costs at its discretion and, under the rules applicable to an action of interpleader, may allow to one or more of the parties a reasonable sum or sums for counsel fees and disbursements, payable out of such fund or property; but no such allowance shall be made unless it has been claimed by the party in his complaint or answer.

(1949 Rev., S. 8220.)

Cited. 10 CA 22. Cited. 11 CA 308. Cited. 38 CA 134. Cited. 43 CA 471. Statute allows an action by an interested nonpossessor in which all claimants, including an interested possessor, as defendants, seek all or a portion of the amount being held by one of the defendants. 55 CA 238.

Matters which may be settled by interpleader. Statute creates no new grounds of interpleader and is governed by the rules of equitable interpleader. 5 CS 441. Cited. 6 CS 285. Suit of interpleader is not only for those who claim to be entitled to property but those who claim to be interested in it. 9 CS 368. A judgment debtor against whom suit has been brought by an assignee of the judgment, and who has been garnisheed in actions against the original judgment creditor, may not resort to interpleader to safeguard himself in making payment. Id., 480. Cited. 12 CS 158. What conditions are necessary to entitle a stakeholder to maintain a bill of interpleader. Id., 210. Cited. Id., 213. Where plaintiff union sued in its own name, defendant bank was not entitled to an interpleader between union officers to determine which was legally authorized to handle union funds. 15 CS 321. Once rights of parties are determined in an interpleader action under this section, court must release funds. 31 CS 529. Federal tax lien takes precedence over counsel fees provided for by this section. 35 CS 79. Cited. 39 CS 470. Statutory requisite to interpleader is that plaintiff have money or other property in his possession which is claimed by two or more persons. Because plaintiff is not a stakeholder but a contract debtor and its liability is not limited to the stake that it identifies but is, theoretically, unlimited, interpleader is inappropriate under these circumstances. 45 CS 235.






Chapter 918 - Mandamus, Ne Exeat, Prohibition and Quo Warranto

Section 52-485 - Writ of mandamus.

(a) The Superior Court may issue a writ of mandamus in any case in which a writ of mandamus may by law be granted, and may proceed therein and render judgment according to rules made by the judges of the Superior Court or, in default thereof, according to the course of the common law.

(b) When any writ of mandamus has been issued, requiring the party to whom it is directed to make a return, if the party fails to do so, the court may issue a peremptory mandamus.

(c) Any common law requirement that the state’s attorney participate in any way in an action for mandamus is abolished.

(1949 Rev., S. 8221; P.A. 76-100, S. 3; P.A. 76-436, S. 413, 681; P.A. 82-160, S. 180.)

History: P.A. 76-100 specified that any common law requirement that state’s attorney participate in action for mandamus is abolished as of October 1, 1976; P.A. 76-436 substituted superior court judges’ rules for supreme court judges’ rules and removed power of common pleas court to issue writ of mandamus, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section, inserted Subsec. indicators, and deleted “On or after October 1, 1976” from the provision abolishing any common law requirement that the state’s attorney participate in a mandamus action.

Phrase “within its jurisdiction” discussed. 13 CS 448. Writ of mandamus is a prerogative writ which will issue only to enforce a clear legal right where the person against whom it is directed is under a legal obligation to perform the act commanded. 21 CS 33. Mandamus issues to compel performance of a ministerial duty imposed by law and not involving the exercise of a discretion. There must be a clear legal right to the relief and no other remedy. 22 CS 336.

Subsec. (a):

Cited. 225 C. 575.

Cited. 13 CA 124. Cited. 37 CA 348.

Subsec. (c):

Cited. 41 CS 302.



Section 52-486 - Mandamus. Return. Judgment for costs.

When the party to whom a writ of mandamus is directed makes a return sufficient on its face and the return is denied by the other party, the court shall inquire into the truth of the return. If the return is found untrue, the court may issue a peremptory mandamus in the same manner and on the same principles as if the return were insufficient, and may render judgment for the complainant to recover his costs, and grant execution for such costs. If the return is found to be true and sufficient, the court may render judgment for costs in favor of the party complained of.

(1949 Rev., S. 8222; P.A. 82-160, S. 181.)

History: P.A. 82-160 rephrased the section.



Section 52-487 - Enforcement of corporation laws.

Any stockholder of a corporation may apply for a writ of mandamus against such corporation to compel it to obey the statute laws of the state.

(1949 Rev., S. 8223.)



Section 52-488 - Mandamus against corporation to repair highway.

Any town may apply for a writ of mandamus against any corporation bound to restore or repair any highway or bridge situated in whole or in part within the town if the corporation has neglected or refused to restore or repair the highway or bridge for thirty days after being notified to do so by the selectmen of the town.

(1949 Rev., S. 8224; P.A. 82-160, S. 182.)

History: P.A. 82-160 rephrased the section.



Section 52-489 - Issue of writ of ne exeat.

The superior court for any judicial district, and, when such court is not in session, any judge thereof, may grant and enforce writs of ne exeat, according to the course of the common law.

(1949 Rev., S. 8225; P.A. 78-280, S. 2, 127.)

History: P.A. 78-280 substituted “judicial district” for “county”.

Difference between appearance bond and performance bond discussed. 7 CA 11.



Section 52-490 - Issuance of writ of prohibition.

Section 52-490 is repealed.

(1949 Rev., S. 8226; P.A. 76-436, S. 154, 681.)



Section 52-491 - Complaint in the nature of quo warranto.

When any person or corporation usurps the exercise of any office, franchise or jurisdiction, the Superior Court may proceed, on a complaint in the nature of a quo warranto, to punish such person or corporation for such usurpation, according to the course of the common law and may proceed therein and render judgment according to the course of the common law.

(1949 Rev., S. 8227; P.A. 76-100, S. 1.)

History: P.A. 76-100 allowed court to proceed upon a complaint rather than “by information” and deleted provision for filing of information in county where cause of action arises “at the relation of any person desiring to prosecute the same, against any person usurping any corporate franchise or office”.

See Sec. 9-328 re contests and complaints in election of municipal officers and nomination of justices of the peace.

Cited. 10 CA 209; 15 CA 323; 21 CA 351; 27 CA 421. Does not expressly require plaintiff in quo warranto action to name and serve person allegedly usurping contested office; plaintiff’s failure to name such persons therefore does not require dismissal. 76 CA 24.

In a quo warranto proceeding questioning the appointment of defendant to an office, the burden of proof is upon defendant to establish his legal right to the office. 21 CS 294. Cited. 30 CS 74. Quo warranto proceeding challenging residency requirement of alderman. Id., 82.



Section 52-492 - Quo warranto; costs to prevailing party; bond.

When a complaint in the nature of a quo warranto is brought, the court shall award costs to the prevailing party against the other party as in other civil cases. The party who brings the complaint shall in all cases give bond to the other party for costs, as by law required in other civil actions.

(1949 Rev., S. 8228; P.A. 76-100, S. 2; P.A. 82-160, S. 183.)

History: P.A. 76-100 restated provisions in less detailed terms, applying section to complaints rather than informations; P.A. 82-160 made minor changes in wording.



Section 52-493 - Order in the nature of prerogative writs.

Any court having cognizance of writs of habeas corpus, mandamus, quo warranto, prohibition or ne exeat may, in any action pending before it, make any order, interlocutory or final, in the nature of any such writ, to the extent of its jurisdiction, so far as it may appear to be an appropriate form of relief.

(1949 Rev., S. 8229; P.A. 82-160, S. 184.)

History: P.A. 82-160 made minor changes in wording.

Cited. 46 CA 486.



Section 52-494 - Notice of rules and writs.

All notices of rules and writs issued under the provisions of this chapter shall be directed to a proper officer and served by leaving a true and attested copy with the defendant at such time as the court or judge directs; and such court or judge may prescribe a reasonable time for the appearance of the parties.

(1949 Rev., S. 8230.)

See Sec. 52-65 re service upon nonresident in a quo warranto case.






Chapter 919 - Partition or Sale of Real or Personal Property

Section 52-495 - Partition of joint and common estates.

Courts having jurisdiction of actions for equitable relief may, upon the complaint of any person interested, order partition of any real property held in joint tenancy, tenancy in common, coparcenary or by tenants in tail. The court may appoint a committee to partition any such property. Any decrees partitioning entailed estates shall bind the parties and all persons who thereafter claim title to the property as heirs of their bodies.

(1949 Rev., S. 8231; P.A. 82-160, S. 185.)

History: P.A. 82-160 rephrased the section.

See Sec. 45a-326 re partition or sale of undivided interest in decedent’s estate.

Cited. 2 CA 456; Id., 543. Cited. 5 CA 142. Cited. 7 CA 522. Cited. 10 CA 198. Cited. 17 CA 4. Cited. 20 CA 492. Cited. 23 CA 460. Section confers authority on Superior Court to order partition and sale upon the complaint of any person interested. 50 CA 132. Trial court may order plaintiff to execute a quitclaim deed to defendant and defendant to pay money damages to plaintiff. 54 CA 444.

Cited. 4 CS 68. Partition of property is matter of right, but partition by sale is matter of discretion. 9 CS 136. A cotenant, no matter what portion of the realty he owns, is entitled to a partition. 13 CS 131. Cited. 14 CS 169. Object of section is to afford each owner of property in joint tenancy a remedy to end such joint ownership. 17 CS 211. Defense of agreement by joint tenants debarring partition not frivolous. 25 CS 119. Cited. 28 CS 187. Defendant wife properly interposed defense to husband plaintiff’s action for partition of jointly owned home that she and their children were in possession by agreement pending entry of final judgment in pending divorce action brought by her. Id., 230. Action for divorce and action for partition are equitable actions. Id. Partition requires prior proof of operative unity of possession by plaintiff and defendant. Id., 381. Cited. 29 CS 465.

Cited. 4 Conn. Cir. Ct. 654.



Section 52-496 - Devise of freehold with contingent interest; partition.

When any deceased tenant in common, joint tenant or coparcener of real property has devised any freehold interest in the property to any person, with a contingent interest by way of remainder, substitution or executory devise, to any other person, born or unborn, a proper court of equitable jurisdiction may, on the complaint of any person interested, order partition of the property to be made between the devisee or devisees, the surviving cotenant or cotenants and the person having such contingent interest. The decree shall bind the parties and the person having the contingent interest, his heirs and assigns.

(1949 Rev., S. 8232; P.A. 82-160, S. 186.)

History: P.A. 82-160 replaced “estate” with “property” and made minor technical changes.

Cited. 5 CA 142.

Cited. 29 CS 465.



Section 52-497 - Decrees to be recorded in land records.

Each decree for a partition under sections 52-495 and 52-496, together with any actions taken under the decree, shall be recorded in the land records of the town where the real property lies before the decree shall bind any persons, except those who are parties to the complaint and any person having such a contingent interest, if unborn, and his and their heirs.

(1949 Rev., S. 8233; P.A. 82-160, S. 187.)

History: P.A. 82-160 replaced “estate” with “real property” and rephrased the section.

Cited. 29 CS 465.



Section 52-498 - Sale of land when trust cannot be executed.

(a) If real property is held by a trustee under a trust created by deed or will and, by reason of a change of circumstances or in the condition of the real property since the creation of the trust, the execution of the trust in exact accordance with the terms of the deed or will has become impossible or would fail to secure the objects manifestly intended by the grantor or testator in the deed or will, the superior court for the judicial district in which the real property is situated may, on the complaint of the trustee or any party beneficially interested in the trust, order the sale of the real property, or any part thereof, and the investment of the proceeds, either in other real property or as trust funds generally may be by law invested for the benefit of the party beneficially interested in the trust, in such manner as the court deems the most suitable to secure the objects for which the trust was originally created, as nearly as may be, according to the intent of the original grantor or testator appearing in the original deed or will.

(b) All parties interested in the real property, by reason of the trust, or as reversioners, shall be made parties to any action brought under this section.

(1949 Rev., S. 8234; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 188.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 replaced real “estate” with real “property”, rephrased the section and inserted Subsec. indicators.

Cited. 5 CA 142.

Cited. 9 CS 148. Cy pres doctrine in Connecticut has been adopted by statute since 1886. 15 CS 431. Trustees authorized to sell land and building and invest proceeds of trust establishing a girls’ high school where due to changed circumstances it was impractical to continue original plan. 18 CS 517. Trustees may sell residential property deteriorated by age and floods and apply the proceeds to erection of a new building to serve original purpose. 20 CS 364. Cited. 29 CS 465. Cited. 31 CS 93.



Section 52-499 - Sale of land to promote the interest of beneficiaries.

(a) The Superior Court may, on application of any trustee under a will admitted to probate in this state, order the sale of any real property within this state, devised to or held by the trustee in trust, whenever it will, in the opinion of the court, best promote the interest of the beneficiaries under the trust, upon notice given to all parties in interest, when the sale is not prohibited by the will. The court may make any orders necessary to protect the rights of all parties in interest and to carry the sale into full effect.

(b) Any application for sale shall be made to the superior court for the judicial district within which the probate district where the will was admitted to probate is situated.

(c) The court shall order the fund realized from the sale to be invested by the trustee, for the benefit of the parties interested in the trust, in such investments authorized by law to be made by the savings banks of this state as to the court seems advisable.

(1949 Rev., S. 8235; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 189.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 replaced real “estate” with real “property”, rephrased the section and inserted Subsec. indicators.

Cited. 5 CA 142.

Cited. 29 CS 465. Cited. 31 CS 93.



Section 52-500 - Sale or equitable distribution of real or personal property owned by two or more persons. Life estate.

(a) Any court of equitable jurisdiction may, upon the complaint of any person interested, order the sale of any property, real or personal, owned by two or more persons, when, in the opinion of the court, a sale will better promote the interests of the owners. If the court determines that one or more of the persons owning such real or personal property have only a minimal interest in such property and a sale would not promote the interests of the owners, the court may order such equitable distribution of such property, with payment of just compensation to the owners of such minimal interest, as will better promote the interests of the owners.

(b) The provisions of this section shall extend to and include land owned by two or more persons, when the whole or a part of the land is vested in any person for life with remainder to his heirs, general or special, or, on failure of the heirs, to any other person, whether the land, or any part thereof, is held in trust or otherwise. A conveyance made pursuant to a decree ordering a sale of the land shall vest the title in the purchaser thereof, and shall bind the person entitled to the life estate and his legal heirs and any other person having a remainder interest in the lands. The court issuing the decree shall make such order in relation to the investment of the proceeds of the sale as it deems necessary for the security of all persons having any interest in such land.

(1949 Rev., S. 8236; P.A. 82-160, S. 190; P.A. 04-93, S. 1.)

History: P.A. 82-160 replaced “estate” with “property”, rephrased the section and inserted Subsec. indicators; P.A. 04-93 amended Subsec. (a) by adding provision re equitable distribution of property with payment of just compensation to owners having minimal interest.

Cited. 2 CA 456. Cited. 5 CA 142. Cited. 7 CA 522. Cited. 20 CA 492. Cited. 23 CA 460. Section confers authority on Superior Court to order partition and sale upon the complaint of any person interested. 50 CA 132. Trial court may order plaintiff to execute a quitclaim deed to defendant and defendant to pay money damages to plaintiff. 54 CA 444. Where intergenerational transfer of family real property at end of grantor’s life, court has discretion to order private or public sale. 65 CA 813.

Partition by sale is matter of discretion. 9 CS 136. Cited. 13 CS 131. Cited. 14 CS 169; Id., 386. Wife’s special defense to plaintiff husband’s partition action of premises alleged to be in possession of both as joint tenants that the parties are separated, divorce action is pending and that by agreement defendant and children are in possession pending entry of final judgment in divorce action is not subject to demurrer. 28 CS 230. Power to order sale of jointly owned property rests on same ground as power to order partition and operative unity of possession must be proved to warrant partition or sale. Id., 381. Cited. 29 CS 465. Cited. 42 CS 36.

Cited. 4 Conn. Cir. Ct. 654.

Subsec. (a):

Cited. 224 C. 219.

Cited. 17 CA 4.



Section 52-501 - Sale of building and land owned by different parties. Disposition of proceeds.

(a) The Superior Court may, upon petition of any person interested, order the sale of any building and the land upon which it stands, if the title to the land is in one or more persons and has been acquired under the statute of distribution as ancestral estate of the decedent, and the title to the building, erected by the decedent in his lifetime, is in another person or other persons and has been acquired under the statute of distribution, provided the court shall find that the building has materially added to the value of the property over and above the value of the land alone, and that the respective owners are unable to agree upon the purchase, by one from the other, of the land or building.

(b) The court may determine the quantity of land that may be sold with the building in order to promote and preserve the respective interests of the owners.

(c) The court shall, after the sale, determine the value of the land sold, and from the proceeds of the sale there shall be paid to the owner of the land the full value thereof as found by the court. The remainder of the proceeds shall, after the payment of the costs therefrom, be paid to the owner of the building.

(1949 Rev., S. 8237; P.A. 82-160, S. 191.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 29 CS 465.



Section 52-502 - Orders to protect parties and effectuate sale. Sale by committee.

(a) On any complaint for the sale of real or personal property, the court in which the case is pending may make any order necessary to protect the rights of all parties in interest and to carry the sale into effect.

(b) On any such complaint, the court may appoint a committee to make the sale, who shall pay into court the proceeds therefrom. The proceeds from the sale, after deducting such reasonable costs and expenses as the court directs, shall be distributed by order of court among all persons interested in the property, in proportion to their interests.

(c) If the names or residences of any of the parties entitled to share in the fund are unknown to the court and cannot be ascertained, it shall make such order relative to the custody or investment of the share of the unknown parties as it deems reasonable.

(1949 Rev., S. 8238; P.A. 82-160, S. 192.)

History: P.A. 82-160 replaced “estate” with “property”, rephrased the section and inserted Subsec. indicators.

Cited. 5 CA 142. Cited. 10 CA 198.

Cited. 14 CS 170. Cited. 19 CS 421. Cited. 29 CS 465.

Subsec. (a):

Cited. 224 C. 219.

Cited. 17 CA 4. Cited. 23 CA 129.

Subsec. (b):

Cited. 26 CA 149. Court did not abuse its discretion in enforcing foreign domesticated judgment in distribution of partition proceeds without judgment creditor bringing a postjudgment action to enforce such judgment. 86 CA 617.



Section 52-503 - Partition or sale of property when estate in settlement.

No partition, or sale in lieu of partition, may be made of any property, real or personal, belonging wholly to an estate in settlement in any court of probate until the estate is ready for distribution.

(1949 Rev., S. 8239; P.A. 82-160, S. 193.)

History: P.A. 82-160 made minor changes in wording.

Cited. 5 CA 142. Section is a limitation on partition and sale powers granted to Superior Court and a limitation on Superior Court’s otherwise concurrent jurisdiction with Probate Court. 50 CA 132.

Cited. 4 CS 67. Does not apply where only a portion of the property is “an estate in settlement”. 19 CS 421. Cited. 29 CS 465.






Chapter 920 - Receivers

Section 52-504 - Application for receiver; orders of judge.

When any action is brought to or pending in the superior court in which an application is made for the appointment of a receiver, any judge of the superior court, when such court is not in session, after due notice given, may make such order in the action as the exigencies of the case may require, and may, from time to time, rescind and modify any such order. The judge shall cause his proceedings to be certified to the court in which the action may be pending, at its next session.

(1949 Rev., S. 8240; P.A. 82-160, S. 194.)

History: P.A. 82-160 rephrased the section.

Cited. 1 CA 397. Cited. 16 CA 420.



Section 52-505 - Receivers for certain associations, communities or corporations.

(a) If in any town, any association, community or corporation organized in whole or in part for the support of its members, has property upon which its members, in whole or in part, are dependent for support, and, in the opinion of the selectmen of the town, there is danger that the property will be lost or expended in any manner so that some of the members may become an expense to the town, the selectmen may bring an application, in the name of the town, to the superior court for the judicial district in which the town is situated, for the appointment of a receiver of the property of the association, community or corporation and for other equitable relief.

(b) The court shall have power, if it deems necessary and proper, to appoint a receiver of all the property of the association, community or corporation, and vest all the property in the receiver, by decree or otherwise, to provide that the property shall be managed and used for the benefit and support of the members, in such manner as the court finds to be best for the protection of the town and the members, and to grant such other relief as is necessary for that purpose and to protect the interests of the town and the members, according to the practice and proceedings of courts of equity.

(c) No application may be brought under this section by the selectmen until the matter has been submitted to the town at a special meeting called for that purpose and until the town has approved of the application by vote at the meeting.

(1949 Rev., S. 8241; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 195.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 rephrased the section and inserted Subsec. indicators.



Section 52-506 - Receiver to give bond.

All receivers, before assuming to act as such, shall file with the clerk of the court by which, or by a judge of which, they were appointed, a bond with such surety or sureties, and for such an amount as such court or judge may order and approve, payable to the state and conditioned for the faithful performance of their official duties.

(1949 Rev., S. 8242.)



Section 52-507 - Authority of receiver of corporation.

(a) Receivers of a corporation, appointed by judicial authority, shall have the following rights and powers: (1) The right to the possession of all the corporation’s books, papers and property; (2) the power in their own names, or in the corporation’s name, to commence and prosecute civil actions for and on behalf of the corporation; (3) the right to defend all actions brought against the corporation or them; (4) the right to demand and receive all evidences of debt and property belonging to the corporation, and to do and execute in the corporation’s name, or in their names as receivers, all other acts and things necessary or proper in the execution of their trust; and (5) all the powers for any of the above-mentioned purposes possessed by the corporation.

(b) The receivers of a corporation shall, under the order of the court, have the same power as the directors of the corporation to call in the subscriptions to its capital stock, in such proportions and at such times and places as they think necessary for the purpose of paying all the debts of the corporation and all the expenses of the receivership.

(1949 Rev., S. 8243; P.A. 82-160, S. 196.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

See Sec. 33-898 re court appointment of receiver or custodian for corporation.



Section 52-508 - Receiver to file semiannual statements.

Each such receiver shall, during the first week in April and in October in each year, sign, swear to and file with the clerk of the court by which he was appointed a full and detailed account of his actions as receiver for the preceding six months, together with a statement of all orders of court passed during the six months and the present condition and prospects of the property in his charge. Upon filing of the account, the receiver shall cause a motion for a hearing and approval of the account to be placed on the short calendar.

(1949 Rev., S. 8244; P.A. 82-160, S. 197.)

History: P.A. 82-160 replaced “estate” with “property” and rephrased the section.



Section 52-509 - Appointment of receiver of partnership.

(a) When any partnership is dissolved and the partners cannot agree upon the disposition of the partnership property and the settlement of the affairs of the partnership, any of them may apply to the superior court for the judicial district in which any of the partners resides, or in which the property of the partnership is situated, and, if the court is not in session, then to any judge of the Superior Court, for the appointment of a receiver to hold the business and all of the property, both real and personal, belonging to the partnership, and dispose of, manage and apply the property as the court or the judge may direct.

(b) Upon receiving an application, the court or judge shall immediately appoint a day for the hearing upon the application, and shall make such order relative to notice of the application and of the hearing to the other partners as may be deemed proper, provided the hearing shall be at least six days from the service of the order of notice. The court or judge upon such hearing may appoint a receiver for the partnership, who shall be subject to the orders of the court.

(1949 Rev., S. 8245; P.A. 82-160, S. 198.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.

Cited. 15 CS 433.



Section 52-510 - Power of court over partnership property.

The Superior Court, and when court is not in session any judge thereof, may make such orders relative to the management or closing up of the business of such partnership, and to the sale, division or other disposal of its real and personal property, as may be necessary to protect the rights and interests of each partner and of the creditors of such partnership.

(1949 Rev., S. 8246; 1967, P.A. 656, S. 52; P.A. 82-160, S. 199.)

History: 1967 act substituted “when said court is not sitting” for “in vacation”; P.A. 82-160 rephrased the section.



Section 52-511 - Receiver entitled to control of partnership property.

Upon the appointment of a receiver for a partnership, he shall be entitled to the immediate possession and control of all its property, both real and personal, subject to the order of the Superior Court; but any such appointment, or any order of the court, may be modified or vacated on the application to the court of any party to the proceedings, reasonable notice of the application and of the time and place of the hearing thereon having first been given to every other party.

(1949 Rev., S. 8247; P.A. 82-160, S. 200.)

History: P.A. 82-160 made minor changes in wording.



Section 52-512 - Preference in receivership proceedings to claims for wages and deposits for consumer goods and services.

(a) Every debt due to any laborer or mechanic for personal wages, from any corporation or partnership for which a receiver is appointed, for any labor performed for such corporation or partnership within three months next preceding the service of the application for the appointment of a receiver, shall be paid in full by the receiver, to the amount allowed for certain wages pursuant to subdivision (4) of subsection (a) of 11 USC Section 507, as amended and adjusted from time to time pursuant to 11 USC Section 104, as amended from time to time, before the general liabilities of such corporation or partnership are paid.

(b) Every debt due to any individual from a corporation or partnership for which a receiver is appointed for a deposit made in connection with the purchase, lease or rental of goods or the purchase of services for the personal, family or household use of such individual, where such goods were not received or such services were not provided prior to the service of the application for the appointment of a receiver, shall be paid in full by the receiver, to the amount allowed for certain consumer deposits pursuant to subdivision (7) of subsection (a) of 11 USC Section 507, as amended and adjusted from time to time pursuant to 11 USC Section 104, as amended from time to time, before the general liabilities, except taxes or wages, of the corporation or partnership are paid. As used in this subsection, “deposit made in connection with the purchase, lease or rental of goods” includes, but is not limited to, deposits made by a consumer to a home heating oil or propane gas dealer pursuant to a prepaid home heating oil or propane gas contract or capped price per gallon home heating oil contract.

(1949 Rev., S. 8248; 1957, P.A. 591, S. 3; P.A. 93-314, S. 2; June 11 Sp. Sess. P.A. 08-2, S. 5.)

History: P.A. 93-314 added Subsec. (b) to give a preference to the claim of an individual for a deposit made in connection with the purchase, lease or rental of goods or the purchase of services for the personal, family or household use of such individual; June 11 Sp. Sess. P.A. 08-2 deleted $600 amount for wages and inserted 11 USC 507(a)(4) and 104 references in Subsec. (a) and deleted $900 consumer deposit amount, inserted 11 USC 507(a)(7) and 104 references and added definition of “deposit made in connection with the purchase, lease or rental of goods” in Subsec. (b), effective June 17, 2008.

See Sec. 52-400f re preference to claims for deposits for consumer goods and services in nonreceivership situations.

Wages are given a preference over taxes. 4 CS 45. Laborer does not include bookkeeper. Id., 253.



Section 52-513 - Court may remove receiver at pleasure and fill vacancy.

Receivers may be removed at any time, at the pleasure of the court by which they were appointed or, if such court is not in session, by a judge thereof; and, if any receiver is removed or declines to act or dies, the court that appointed him, or, if such court is not in session, a judge thereof, may fill the vacancy.

(1949 Rev., S. 8249.)



Section 52-514 - Receivership; dissolution of attachment and levy of execution; costs.

(a) The commencement of proceedings for the appointment of a receiver of a corporation or a partnership shall dissolve all attachments and all levies of executions not completed, made within the preceding sixty days, on the property of the corporation or partnership.

(b) If the property is subsequently taken from the receiver so that it cannot be made subject to the orders of the court in the settlement of the affairs of the corporation or partnership or if the receivership is terminated by order of the court pending the settlement of the affairs of the corporation or partnership, the attachments and levies of execution shall revive. The time from the commencement of the proceedings to the time when the receiver is dispossessed of the property, or to the time when the court finds that the property is not subject to the orders of the court, or to the time when the trust is terminated, shall be excluded from the computation in determining the continuance of the lien created by the attachment.

(c) Attaching or levying creditors shall be allowed the amount of their legal costs, accruing before the time of the appointment of a receiver, as a preferred claim against the property of the corporation or partnership, if their respective claims upon which the attachments are founded are allowed, in whole or in part.

(1949 Rev., S. 8250; P.A. 82-160, S. 201.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.






Chapter 921 - Replevin

Section 52-515 - When action of replevin maintainable.

The action of replevin may be maintained to recover any goods or chattels in which the plaintiff has a general or special property interest with a right to immediate possession and which are wrongfully detained from him in any manner, together with the damages for such wrongful detention.

(1949 Rev., S. 8251; P.A. 82-160, S. 202.)

History: P.A. 82-160 made minor changes in wording.

See Sec. 42a-2-716(3) re goods identified to sales contract.

Court lacked a legal basis on which to grant opportunity to redeem, repurchase or bond goods or chattels subject to replevin because an action of replevin is purely statutory, not equitable, in nature. 105 CA 749.



Section 52-516 - Commencement of action of replevin. Prejudgment remedy.

(a) An action of replevin shall be commenced by a writ of summons or attachment, describing the parties, the court to which it is returnable and the time and place of appearance. The writ shall be signed as in other civil actions and may run into any judicial district.

(b) An action of replevin, to the extent that it includes a prejudgment remedy as defined in section 52-278a, shall not be allowed unless the provisions of sections 52-278a to 52-278f, inclusive, are complied with.

(1949 Rev., S. 8252; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 203.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 rephrased the section and added Subsec. (b) prohibiting actions of replevin that include prejudgment remedies as defined in Sec. 52-278a unless the provisions of Secs. 52-278a to 52-278f, inclusive, are complied with.

See Sec. 51-15 re rules of procedure in certain civil actions.



Section 52-517 - Replevin for property attached.

When any property is held by an officer by virtue of a writ of attachment, any person other than the defendant having a general or special property interest therein with a right to the immediate possession thereof, and, when the property so held is claimed by the defendant to be exempt from execution, the defendant may bring an action of replevin against the officer alone, or against the plaintiff in the writ of attachment, or against both, to recover the property.

(1949 Rev., S. 8253; P.A. 82-160, S. 204.)

History: P.A. 82-160 rephrased the section.



Section 52-518 - Replevin writ; affidavit as to value of goods and recognizance required.

A writ of replevin shall not be issued: (1) Until the plaintiff, or some other credible person, subscribes an affidavit annexed to the writ stating the true and just value of the goods which it is desired to replevy, and that the affiant believes that the plaintiff is entitled to the immediate possession of the goods, and (2) until some person, known to the authority signing the writ to be of sufficient responsibility, has entered into a recognizance before him, with at least one sufficient surety, in a sum at least double the sworn value of the property, conditioned (A) that the plaintiff shall prosecute his action to effect, (B) for the payment of any judgment that may be recovered by the defendant in the action, and (C) for the return of the property to the defendant, and payment to the defendant of all damages sustained by the replevy of the property if the plaintiff fails to establish his right to its possession. The recognizance shall be signed by the obligors in the presence of at least one witness other than the authority taking the recognizance. A record of the recognizance shall be entered at the foot of the writ before the writ is issued, and copies of the process left in service shall contain the affidavit and the recognizance.

(1949 Rev., S. 8254; P.A. 82-160, S. 205.)

History: P.A. 82-160 rephrased the section and inserted Subdiv. and Subpara. indicators.

Cited. 4 CA 58.

Cited. 34 CS 22.



Section 52-519 - Form of writ, affidavit and bond.

The writ in an action of replevin, and the accompanying affidavit and recognizance, may be in the following form:

To any proper officer:

By authority of the state of Connecticut, you are hereby commanded, without delay, to cause to be replevied to A.B. of .... certain goods and chattels, to wit: .... of the value of (here insert the value as stated in the affidavit) dollars, now in the possession of C.D. of .... at .... and wrongfully detained by him, and (to attach the goods or estate of C.D., to the value of .... dollars and) him summon to appear before the superior court to be held at .... within and for the judicial district of .... on the .... Tuesday of ...., 20..; then and there to answer to A.B., in a civil action, in which the plaintiff complains and says:

(Here follows complaint.)

Hereof fail not, but make due service and return.

Dated at ...., this .... day of ...., 20..

E.F., Commissioner of the Superior Court.

Judicial district of .... ss. Town of ...., 20..

J.S., of ...., being duly sworn, deposes and says that he believes that A.B. of .... is entitled to the immediate possession of the following described goods and chattels, namely: ....; that the deponent knows the nature and value of said goods and chattels, and that their true and just value, as nearly as the deponent can estimate it, is .... dollars.

J.S.

Subscribed and sworn to before me,

E.F., Commissioner of the Superior Court.

Be it remembered that at the town of .... in .... judicial district, on the .... day of ...., 20.., there personally appear before me, A.B. of ...., as principal, and I.J. of ...., as surety, both of whom are known to be of sufficient responsibility, and acknowledged themselves jointly and severally bound to C.D. of ...., in a recognizance in the sum of .... dollars, that A.B. of ...., who brought the foregoing writ and complaint against C.D., shall prosecute his action to effect, and shall pay to C.D. any judgment that C.D. may recover in the action, and return to C.D. the goods and chattels that may be recovered under the writ, and pay to him all damages that he may sustain by the replevying thereof if A.B. shall fail to establish his right to the possession of the same in the action.

A.B.

I.J.

Signed by the obligors in the presence of

X.Y.

Subscribed and taken before me,

E.F., Commissioner of the Superior Court.

(1949 Rev., S. 8255; P.A. 78-280, S. 2, 127; P.A. 82-160, S. 206.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 82-160 rephrased section and deleted a provision stating “Similar forms may be used in writs returnable before other courts.”; (Revisor’s note: In 2001 the references in this section to the date “19..” were changed editorially by the Revisors to “20..” to reflect the new millennium).

See Sec. 51-15 re rules of procedure in certain civil actions.

Cited. 6 CS 156.



Section 52-520 - Determination of jurisdiction of court.

Section 52-520 is repealed.

(1949 Rev., S. 8256; P.A. 76-436, S. 670, 681.)



Section 52-521 - Replevin; service; new bond; voiding of process.

(a) The officer who replevies property shall leave a true and attested copy of the process with the defendant, or at his usual place of abode, within three days after the replevy, and shall retain the property replevied in his custody for twenty-four hours after leaving the copy, unless the defendant endorses on the writ that he is satisfied with the amount and sufficiency of the recognizance taken on issuing the writ.

(b) If the defendant is not satisfied with the recognizance, he may, at any time before the return day of the writ, cite the plaintiff or his attorney, or the officer serving the writ, if the property still remains in his custody, to appear at once before a judge of the superior court where the replevin was effected, to respond to a motion for a new bond. The judge may hear the motion and, at his discretion, order a new or further bond, conditioned like the recognizance taken on issuing the writ, signed by the obligors, and delivered to the defendant, by whom it shall be transmitted to the court to which the writ was made returnable. If the order is made while the property replevied remains in the custody of the officer, he shall not deliver the property to the plaintiff until the bond is given.

(c) If an order for a new bond is not complied with, or if the officer fails to leave with, or at the usual place of abode of, the defendant a true and attested copy of the writ, or to retain the property in his custody, as hereinbefore provided, the writ of replevin shall be null and void.

(d) If it appears to the court before which an action of replevin is pending that the replevin bond attached to the writ is insufficient, the court may, at its discretion, order a new or further replevin bond to be given by the plaintiff, conditioned like the recognizance taken on issuing the writ. If the plaintiff fails to comply with the order, he shall be nonsuited.

(1949 Rev., S. 8257; 1959, P.A. 28, S. 129; 152, S. 79; P.A. 74-183, S. 114, 291; P.A. 76-436, S. 101, 681; P.A. 82-160, S. 207.)

History: 1959 acts added circuit court judge and deleted county commissioner; P.A. 74-183 removed circuit court judges from purview of section, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 removed reference to appearance before justice of the peace or judge of common pleas court, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 82-160 rephrased the section and inserted Subsec. indicators.



Section 52-522 - Pleadings.

In an action of replevin, no cause of action, except of replevin or for a conversion of the goods described in the writ of replevin, may be stated. The pleadings in such action shall conform to the requirements of pleadings in civil actions so far as such requirements may be consistent with the substantive rights secured by this chapter.

(1949 Rev., S. 8258; P.A. 82-160, S. 208.)

History: P.A. 82-160 made minor changes in wording.

See Sec. 51-15 re rules of procedure in certain civil actions.



Section 52-523 - Complaint.

If the complaint in an action of replevin contains a sufficient statement of the plaintiff’s title and right of possession, a general allegation that the defendant wrongfully took the goods shall be sufficient without setting forth the facts showing that the taking was wrongful. If the taking of the goods is not complained of, but the action is founded upon their wrongful detention, the complaint shall set forth the facts showing that the detention was wrongful.

(1949 Rev., S. 8259; P.A. 82-160, S. 209.)

History: P.A. 82-160 added “in an action of replevin” after the word “complaint”.



Section 52-524 - Defenses.

All defenses to an action of replevin, other than those to the jurisdiction or in abatement, including avowry, alleging the defendant’s right to take and hold the goods, and disclaimer, renouncing any interest in the goods, shall be made by answer or demurrer. Those defenses claiming that the taking is for a lawful cause shall be by way of answer alleging the special facts upon which they are based. If the defendant claims a return of the goods or damages, he shall make the claim by way of counterclaim.

(1949 Rev., S. 8260; P.A. 82-160, S. 210.)

History: P.A. 82-160 rephrased the section, after “avowry” added “alleging the defendant’s right to take and hold the goods” and after “disclaimer” added “renouncing any interest in the goods”.

When defendant simply filed general denial, court could award costs but not damages. 11 CS 334. Cited. 14 CS 458.



Section 52-525 - Statement of title.

(a) An allegation by either party that the party pleading or a third person was, at the time when the action of replevin was commenced, or at the time the goods were replevied, the owner of the goods, or that they were then his property, is a sufficient statement of title unless the right of action or defense rests upon a right of possession by virtue of a special property interest.

(b) If the right of action or defense rests upon a right of possession by virtue of a special property interest, the pleading shall set forth the facts upon which the special property interest depends so as to show that, at the time when the action was commenced or the goods were replevied, as the case may be, the party pleading or the third person was entitled to the possession of the goods.

(c) The defendant may, by answer, defend on the ground that a third person was entitled to the possession of the goods without connecting himself with the latter’s title.

(1949 Rev., S. 8261; P.A. 82-160, S. 211.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators.



Section 52-526 - Judgment.

No judgment for a return of the goods or for damages may be given to a defendant under a mere denial of the acts complained of, nor may a judgment of return be rendered in favor of a defendant who has either filed a disclaimer of interest in the goods or not filed a counterclaim claiming a return of the goods replevied.

(1949 Rev., S. 8262; P.A. 82-160, S. 212.)

History: P.A. 82-160 rephrased the section.

Where defendant simply filed general denial, court could not direct plaintiff to return a washing machine to defendant which defendant purchased under a conditional sales contract. 11 CS 334. Cited. 14 CS 458.



Section 52-527 - Transfer of cause to higher court.

Section 52-527 is repealed.

(1949 Rev., S. 8263; P.A. 82-160, S. 259.)



Section 52-528 - Procedure on withdrawal or nonsuit of plaintiff.

If the plaintiff, in any action of replevin, fails to appear or withdraws or is nonsuited, before or after issue is joined, the defendant may file an answer in the nature of an avowry alleging his right to take and hold the goods and a counterclaim stating the injury he has sustained and his claim for damages. Thereafter, the court shall render judgment for the defendant to recover such damages as he has sustained, and his costs, and for a return of the property replevied; except that, in any action where the plaintiff withdrew by mistake, the court shall reinstate the case as though it had not been withdrawn.

(1949 Rev., S. 8264; 1967, P.A. 106; P.A. 82-160, S. 213.)

History: 1967 act added exception for withdrawal by mistake; P.A. 82-160 rephrased the section and, after “avowry”, added “alleging his right to take and hold the goods”.



Section 52-529 - Burden of proof. Evidence. Damages and costs.

If the plaintiff’s right to the possession of the property described in the writ of replevin is put in issue, without any disclaimer of title by the defendant, the plaintiff shall be bound to prove his right to possession, and may show the damages sustained by him by reason of the detention of the property by the defendant. If the defendant in his answer by way of counterclaim claims damages for the replevin, he may give evidence of the damages. Judgment, if for the plaintiff, whether upon default or trial, shall be for his damages and costs, and, if for the defendant, shall be for a return of the property and for his damages and costs.

(1949 Rev., S. 8265; P.A. 82-160, S. 214.)

History: P.A. 82-160 rephrased the section.

Cited. 18 CA 1.



Section 52-530 - Damages for property not replevied. No costs against common carrier.

If any of the property described in the writ of replevin is not replevied, but the plaintiff proves a general or special property interest therein with a right to its immediate possession, and that the property is wrongfully detained by the defendant, and claims full damages therefor, the value of the property with damages for its detention may be included in any judgment which the plaintiff may recover. Any such value shall be stated upon the record. No costs may be taxed against a common carrier which is defendant in any action of replevin for recovery of goods, wares, merchandise, baggage or freight in its possession when such common carrier upon demand surrenders the property to the officer serving the writ and makes no defense to the action.

(1949 Rev., S. 8266; P.A. 82-160, S. 215.)

History: P.A. 82-160 rephrased the section.



Section 52-531 - Nonresident defendant; security for costs.

In an action of replevin brought against any person not an inhabitant of this state, the court before which the action is pending may make such order as to security to be given by the defendant for costs that may be recovered by the plaintiff as it deems just.

(1949 Rev., S. 8267.)






Chapter 922 - Summary Process (See Chapter 832)



Chapter 922a - Hearing of Small Claims

Section 52-549a - Application for hearing before a commissioner of the Superior Court.

(a) In any small claims action, the parties may, by agreement, submit such matter to a commissioner of the Superior Court chosen on a rotating basis by the clerk of the court to which such small claim is returned, from a list of such commissioners approved by the Chief Court Administrator, in accordance with section 52-549d, and submitted to the parties by the clerk in the small claims area in which such matter is filed. If the parties fail to agree on the first commissioner so chosen, the clerk shall choose another upon whom the parties may agree on such rotating basis.

(b) If the parties consent to a hearing before a commissioner of the Superior Court, they shall sign a statement, to be filed with the clerk of the superior court in which such action is filed, containing the following: (1) Consent to hearing before such commissioner, which shall contain the name of the commissioner; (2) a brief recital of the nature of the controversy to be determined; and (3) an agreement of the parties to abide by the decision of such commissioner.

(P.A. 76-298, S. 2, 6; P.A. 77-452, S. 30, 68, 72; P.A. 00-191, S. 6.)

History: P.A. 77-452 made chief court administrator rather than chief judge of court of common pleas responsible for approving list of superior court commissioners in Subsec. (a) and required that statement be filed by clerk of superior court rather than clerk of common pleas court in Subsec. (b), reflecting reorganization of judicial system, effective July 1, 1978; P.A. 00-191 amended Subsec. (a) by changing “geographical area” to “small claims area”.

See Sec. 51-15 re procedure and jurisdictional limit for small claims matters.

See Sec. 52-259 re court fees for entry and transfer of small claims cases.



Section 52-549b - Where hearing may be held.

Upon the filing of the statement provided for in section 52-549a, the clerk of the court shall notify the commissioner so appointed, who shall forthwith proceed to hear such controversy. Such hearing shall be heard in a courtroom unless no courtroom is available, in which case it may be heard in a law office of the commissioner or at any other place upon which the commissioner and the parties may agree.

(P.A. 76-298, S. 3, 6.)



Section 52-549c - Hearing before commissioner. Procedure. Counsel. Withdrawal. Award and judgment.

(a) A commissioner of the Superior Court appointed to hear a small claim shall not be bound by the rules regarding the admissibility of evidence, but all testimony shall be given under oath or affirmation. Either party may be represented by counsel but no record of the proceeding before the commissioner shall be required to be kept. No expense may be incurred by the commissioner except upon the consent in writing of the parties.

(b) After the commencement of the hearing neither party may withdraw from the hearing unless both parties consent to the withdrawal, or the commissioner directs a discontinuance of the proceeding.

(c) The commissioner shall make his award in writing and file the award promptly, together with his opinion, if any, with the clerk of the superior court in which the action is filed within fifteen days of the conclusion of the hearing. Unless both parties file a request in writing not to enter judgment, the clerk shall, within two days after the filing of the award and opinion, if any, enter judgment in accordance with the award and mail notice of judgment and a copy of the opinion, if any, to the parties.

(P.A. 76-298, S. 4, 6; P.A. 77-452, S. 69, 72; 77-604, S. 34, 84; P.A. 82-160, S. 216.)

History: P.A. 77-452 required filing of award with clerk of superior court rather than clerk of common pleas court in subsec. (c), reflecting reorganization of judicial system, effective July 1, 1978; P.A. 77-604 made technical grammatical correction in Subsec. (c); P.A. 82-160 rephrased the section.



Section 52-549d - List of names of commissioners to conduct hearings. Compensation.

(a) Any commissioner of the Superior Court, admitted to practice in this state for at least two years, who is able and willing to hear small claims, may submit his or her name to the clerk of the superior court for any small claims area in which the commissioner may have a law office or in which such commissioner is convenient and available to the litigants and counsel of the small claims area. The name shall be submitted to the Chief Court Administrator for approval to be placed on a list of available commissioners in any small claims area for hearing of small claims. The approved name shall thereupon be returned to the clerk who shall maintain a list of all approved names.

(b) Except as provided in section 52-549c, no commissioner may receive compensation or reimbursement for any expense incurred or for any services performed in accordance with the provisions of this chapter and section 51-15.

(P.A. 76-298, S. 5, 6; P.A. 77-452, S. 31, 72; P.A. 82-160, S. 217; P.A. 00-191, S. 7, 16; P.A. 01-195, S. 65, 181.)

History: P.A. 77-452 required submission of name to superior court clerk and to chief court administrator rather than to common pleas court clerk and chief judge of common pleas court, reflecting reorganization of judicial system, effective July 1, 1978; P.A. 82-160 deleted the “On or after June 4, 1976” at the beginning of the section, rephrased the section and inserted Subsec. indicators; P.A. 00-191 amended Subsec. (a) by changing “geographical area” to “small claims area”, effective September 1, 2000; P.A. 01-195 made technical changes in Subsec. (a) for purposes of gender neutrality, effective July 11, 2001.






Chapter 922b - Fact-Finding and Arbitration

Section 52-549n - Certain contract actions referred to fact-finders. Rules of procedure.

In accordance with the provisions of section 51-14, the judges of the Superior Court may make such rules as they deem necessary to provide a procedure in accordance with which the court, in its discretion, may refer to a fact-finder for proceedings authorized pursuant to this chapter, any contract action pending in the Superior Court, except claims under insurance contracts for uninsured and or underinsured motorist coverage, in which only money damages are claimed and which is based upon an express or implied promise to pay a definite sum, and in which the amount, legal interest or property in controversy is less than fifty thousand dollars exclusive of interest and costs. Such cases may be referred to a fact-finder only after the certificate of closed pleadings has been filed, no claim for a jury trial has been filed at the time of reference, and the time prescribed in section 52-215 for filing a jury trial claim within thirty days of the return day or within ten days after the issue of fact has been joined has expired.

(P.A. 81-462, S. 8, 13; P.A. 82-441, S. 1, 13, 23; P.A. 97-24, S. 1, 7; 97-40, S. 6.)

History: P.A. 82-441 deleted provisions re arbitration of civil actions and substituted provisions re rules of procedure for fact-finding in certain contract actions, and postponed effective date of section from July 1, 1982, to July 1, 1983; P.A. 97-24 added exception for uninsured and underinsured motorist coverage, increased limit for amount in controversy from less than $15,000 to less than $50,000 and, using language identical to that in P.A. 97-40, made change in procedure by requiring filing of certificate of closed pleadings, effective January 1, 1998; P.A. 97-40 required filing of certificate of closed pleadings.

Cited. 5 CA 469. Cited. 12 CA 348. Cited. 15 CA 185; Id., 194. Cited. 17 CA 294. Cited. 20 CA 420. Cited. 24 CA 223. Cited. 28 CA 693; Id., 693. Cited. 35 CA 353. Cited. 38 CA 772. Cited. 42 CA 763.



Section 52-549o - Assignment of fact-finders. Hearings.

The Chief Court Administrator may assign to each judicial district such number of fact-finders as he deems advisable. The Chief Court Administrator, or his designee, shall designate the holding of fact-finding hearings at such times and in such courthouse facilities as he deems to be in the best interest of court business, taking into consideration the convenience of litigants and their counsel and the efficient use of courthouse personnel and facilities.

(P.A. 82-441, S. 2, 23.)

History: P.A. 82-441, S. 2 effective July 1, 1983.

Cited. 20 CA 420.



Section 52-549p - Appointment of fact-finders. Compensation. Powers.

(a) Upon publication of a notice in the Connecticut Law Journal, any commissioner of the Superior Court admitted to practice in this state for at least five years, who is willing and able to act as a fact-finder, may submit his name to the Office of the Chief Court Administrator for approval to be placed on a list of available fact-finders for one or more judicial districts. The criteria for selection and approval of the fact-finders shall be promulgated by the judges of the Superior Court. Upon selection and approval by the Chief Court Administrator, for such term as he may fix, the fact-finders shall be sworn or affirmed to try justly and equitably all matters at issue submitted to them. The Chief Court Administrator, in his discretion, may at any time revoke any such approval.

(b) Each fact-finder shall receive one hundred dollars for each day he is assigned to a courthouse facility to conduct hearings as a fact-finder, and an additional twenty-five dollars for each finding of fact filed with the court. In difficult or extraordinary cases the Chief Court Administrator may, in his discretion, make a further allowance not to exceed two hundred dollars for services rendered attendant to but not part of the hearing.

(c) Such fact-finders shall have the power to: (1) Issue subpoenas for the attendance of witnesses and for the production of books, papers and other evidence, such subpoenas to be served in the manner provided by law for service of subpoenas in a civil action and to be returnable to the fact-finders; (2) administer oaths or affirmations; and (3) determine the admissibility of evidence and the form in which it is to be offered.

(P.A. 81-462, S. 9, 13; P.A. 82-441, S. 3, 13, 23.)

History: P.A. 82-441 deleted provision re service of attorneys as arbitrators and added provisions re appointment, compensation and powers of fact-finders, and postponed effective date of section from July 1, 1982, to July 1, 1983.

Cited. 12 CA 190. Cited. 20 CA 420.



Section 52-549q - Adjournment of meeting of arbitrators. Meeting of arbitrators. Absence of arbitrator.

Section 52-549q is repealed.

(P.A. 81-462, S. 10, 13; P.A. 82-441, S. 13, 21, 23.)



Section 52-549r - Rules of evidence to apply to fact-finding proceedings. Finding of fact. Award.

In matters submitted to fact-finding a record shall be made of the proceedings and the rules of evidence in civil cases in this state shall apply. The fact-finders shall proceed to determine the matters in controversy submitted to them, and shall prepare and sign a finding of fact, which shall include an award of damages if applicable. Within one hundred twenty days of the completion of the fact-finder’s hearing the fact-finder shall file the finding of fact with the clerk of the court together with sufficient copies thereof for the parties and their counsel.

(P.A. 81-462, S. 11, 13; P.A. 82-441, S. 4, 13, 23.)

History: P.A. 82-441 deleted provisions re arbitration and added provisions re rules of evidence in fact-finding proceedings, findings of fact and awards, and changed effective date of section from July 1, 1982, to July 1, 1983.

Cited. 20 CA 420.



Section 52-549s - Consideration of finding by court. Objections. Authority of court re finding.

(a) Not less than fourteen days after the filing of the finding, the clerk shall schedule the matter for consideration by the court. The parties may file objections to the acceptance of the finding of fact in accordance with rules established by the judges of the Superior Court. The court may (1) render judgment in accordance with the finding; (2) reject the finding and remand the case to the fact-finder who originally heard the matter for a rehearing on all or part of the finding of fact; (3) reject the finding and remand the matter to another fact-finder for a rehearing; (4) reject the finding and revoke the reference or (5) take any other action the court may deem necessary.

(b) The court may correct a finding at any time before the acceptance of the finding, upon the written stipulation of the parties.

(c) The fact-finder shall not be called as a witness, nor shall the decision of the fact-finder be admitted in evidence at another proceeding ordered by the court.

(P.A. 82-441, S. 5, 23.)

History: P.A. 82-441, S. 5 effective July 1, 1983.

Cited. 20 CA 420.



Section 52-549t - Failure to appear. Payment of fees of fact-finder. Dismissal of action.

(a) Where a party fails to appear at the hearing, the fact-finder shall nonetheless proceed with the hearing and shall make a finding of fact, as may be just and proper under the facts and circumstances of the action, which shall be filed with the clerk of the court pursuant to section 52-549r for consideration by the court pursuant to section 52-549s. If, pursuant to section 52-549s, the party who failed to appear files an objection to the acceptance of the finding of fact and the objection is sustained by the court, the court may require that party to pay to the court an amount not greater than the total fees then payable to the fact-finder for services in the case.

(b) If all parties fail to appear at the hearing, the fact-finder shall file a request with the court to dismiss the action. If the court does not dismiss the action it may be heard by the fact-finder upon order of the court. Such order may provide for the payment by any party to the court of an amount not greater than one hundred dollars.

(P.A. 82-441, S. 6, 23.)

History: P.A. 82-441, S. 5 effective July 1, 1983.

Cited. 12 CA 190. Cited. 20 CA 420.



Section 52-549u - Arbitration of certain civil actions. Rules of procedure.

In accordance with the provisions of section 51-14, the judges of the Superior Court may make such rules as they deem necessary to provide a procedure in accordance with which the court, in its discretion, may refer to an arbitrator, for proceedings authorized pursuant to this chapter, any civil action in which in the discretion of the court, the reasonable expectation of a judgment is less than fifty thousand dollars exclusive of legal interest and costs and in which a claim for a trial by jury and a certificate of closed pleadings have been filed. An award under this section shall not exceed fifty thousand dollars, exclusive of legal interest and costs. Any party may petition the court to become eligible to participate in the arbitration process as provided in this section.

(P.A. 82-441, S. 7, 23; P.A. 97-24, S. 2, 7; 97-40, S. 7.)

History: P.A. 82-441, S. 7 effective July 1, 1983; P.A. 97-24 changed amount in demand from less than $15,000 to a civil action which in discretion of court has reasonable expectation of judgment of less than $50,000, made change in procedure by requiring filing of certificate of closed pleadings, using language identical to that of P.A. 97-40, and added provisions re maximum award of $50,000 and re petition by any party for arbitration, effective January 1, 1998; P.A. 97-40 required filing of certificate of closed pleadings.

Cited. 9 CA 218. Not unconstitutional as abolishing right to trial by jury; that right is preserved by Sec. 52-549z. 13 CA 189. Cited. 15 CA 185.



Section 52-549v - Assignment of arbitrators. Arbitration proceedings.

The Chief Court Administrator may assign to each judicial district such number of arbitrators as he deems advisable. The Chief Court Administrator, or his designee, shall designate the holding of arbitration proceedings at such times and in such courthouse facilities as he deems to be in the best interest of court business, taking into consideration the convenience of litigants and their counsel, and the efficient use of courthouse personnel and facilities.

(P.A. 82-441, S. 8, 23.)

History: P.A. 82-441, S. 8 effective July 1, 1983.



Section 52-549w - Appointment of arbitrators. Compensation. Powers.

(a) Upon publication of a notice in the Connecticut Law Journal, any commissioner of the Superior Court admitted to practice in this state for at least five years, who has civil litigation experience and who is willing and able to act as an arbitrator, may submit his name to the Office of the Chief Court Administrator for approval to be placed on a list of available arbitrators for one or more judicial districts. The criteria for selection and approval of arbitrators shall be promulgated by the judges of the Superior Court. Upon selection and approval by the Chief Court Administrator, for such term as he may fix, the arbitrators shall be sworn or affirmed to try justly and equitably all matters at issue submitted to them. The Chief Court Administrator, in his discretion, may at any time revoke any such approval.

(b) Each arbitrator shall receive one hundred dollars for each day he is assigned to a courthouse facility to conduct proceedings as an arbitrator and an additional twenty-five dollars for each decision filed with the court. In difficult or extraordinary cases, the Chief Court Administrator may, in his discretion, make a further allowance not to exceed two hundred dollars for services rendered attendant to but not part of the hearing.

(c) Such arbitrators shall have the power to: (1) Issue subpoenas for the attendance of witnesses and for the production of books, papers and other evidence, such subpoenas to be served in the manner provided by law for service of subpoenas in a civil action and to be returnable to the arbitrators; (2) administer oaths or affirmations; and (3) determine the admissibility of evidence and the form in which it is to be offered.

(P.A. 82-441, S. 9, 23; P.A. 97-24, S. 3, 7.)

History: P.A. 82-441, S. 9 effective July 1, 1983; P.A. 97-24 amended Subsec. (a) by adding qualification re civil litigation experience, effective January 1, 1998.



Section 52-549x - Decision of arbitrator.

Within one hundred twenty days of the completion of the arbitration hearing the arbitrator shall file his decision with the clerk of the court together with sufficient copies thereof for the parties or their counsel. In his decision the arbitrator shall state the number of days on which hearings concerning that case were held before such arbitrator.

(P.A. 82-441, S. 10, 23; P.A. 97-24, S. 4, 7.)

History: P.A. 82-441, S. 10 effective July 1, 1983; P.A. 97-24 deleted requirement of record of proceedings and application of rules of evidence, effective January 1, 1998.



Section 52-549y - Failure to appear. Judgment. Motion to open or set aside judgment. Dismissal of action. Payment of arbitration fee.

(a) Where a party fails to appear at the hearing, the arbitrator shall nonetheless proceed with the hearing and shall make a decision, as may be just and proper under the facts and circumstances of the action, which shall be entered as a judgment forthwith by the court. Such judgment may not be opened or set aside unless a motion to open or set aside is filed within four months succeeding the date on which it was rendered. If the court opens or sets aside the judgment, it may resubmit the actions to the arbitrator. Any order opening or setting aside the judgment may be upon condition that the moving party pay into the court an amount not greater than the total fees then payable to the arbitrator for services in the case.

(b) If all parties fail to appear at the hearing, the arbitrator shall file a request with the court to dismiss the action. If the court does not dismiss the action, it may be heard by the arbitrator upon order of the court. Such order may provide for the payment by any party to the court of an amount not greater than one hundred dollars.

(P.A. 82-441, S. 11, 23.)

History: P.A. 82-441, S. 11 effective July 1, 1983.



Section 52-549z - Appeal. Trial de novo.

(a) A decision of the arbitrator shall become a judgment of the court if no appeal from the arbitrator’s decision by way of a demand for a trial de novo is filed in accordance with subsection (d) of this section.

(b) A decision of the arbitrator shall become null and void if an appeal from the arbitrator’s decision by way of a demand for a trial de novo is filed in accordance with subsection (d) of this section.

(c) For the purpose of this section the word “decision” shall include a decision and judgment rendered pursuant to subsection (a) of section 52-549y, provided the appeal is taken by a party who did not fail to appear at the hearing, and it shall exclude any other decision or judgment rendered pursuant to said section.

(d) An appeal by way of a demand for a trial de novo must be filed with the court clerk within twenty days after the deposit of the arbitrator’s decision in the United States mail, as evidenced by the postmark, and it shall include a certification that a copy thereof has been served on each counsel of record, to be accomplished in accordance with the rules of court. The decision of the arbitrator shall not be admissible in any proceeding resulting after a claim for a trial de novo or from a setting aside of an award in accordance with section 52-549aa.

(e) The Superior Court may refer any proceeding resulting from the filing of a demand for a trial de novo under subsection (d) of this section to a judge trial referee without the consent of the parties, and said judge trial referee shall have and exercise the powers of the Superior Court in respect to trial, judgment and appeal in the case, including a judgment of fifty thousand dollars or more.

(P.A. 82-441, S. 12, 23; P.A. 83-587, S. 65, 96; P.A. 97-24, S. 5, 7; P.A. 01-203, S. 2.)

History: P.A. 82-441, S. 12 effective July 1, 1983; P.A. 83-587 deleted references to Subsec. (e) of the section; P.A. 97-24 amended Subsec. (d) by adding provision re inadmissibility of decision of arbitrator, effective January 1, 1998; P.A. 01-203 amended Subsec. (d) by changing “of the filing” of arbitrator’s decision to “after the deposit” of arbitrator’s decision “in the United States mail, as evidenced by the postmark” and added Subsec. (e) re referral of trial de novo proceedings to judge trial referees without consent of parties and powers of judge trial referees with respect to trial, judgment and appeal, including judgment of $50,000 or more.



Section 52-549aa - Setting aside award. Trial de novo.

In addition to the absolute right to a trial de novo as provided under section 52-549z, the court in which such award is filed may set aside an award of arbitrators and order a trial de novo in the Superior Court upon proof that the arbitrators acted arbitrarily or capriciously in the course of the hearings before them or that the award was procured by corruption or other undue means.

(P.A. 81-462, S. 12, 13; P.A. 82-441, S. 13, 23; P.A. 97-24, S. 6, 7.)

History: P.A. 82-441 changed effective date of section from July 1, 1982, to July 1, 1983; P.A. 97-24 added reference to absolute right to trial de novo under Sec. 52-549z, effective January 1, 1998.






Chapter 923 - Statute of Frauds

Section 52-550 - Statute of frauds; written agreement or memorandum.

(a) No civil action may be maintained in the following cases unless the agreement, or a memorandum of the agreement, is made in writing and signed by the party, or the agent of the party, to be charged: (1) Upon any agreement to charge any executor or administrator, upon a special promise to answer damages out of his own property; (2) against any person upon any special promise to answer for the debt, default or miscarriage of another; (3) upon any agreement made upon consideration of marriage; (4) upon any agreement for the sale of real property or any interest in or concerning real property; (5) upon any agreement that is not to be performed within one year from the making thereof; or (6) upon any agreement for a loan in an amount which exceeds fifty thousand dollars.

(b) This section shall not apply to parol agreements for hiring or leasing real property, or any interest therein, for one year or less, in pursuance of which the leased premises have been or are actually occupied by the lessee, or any person claiming under him, during any part of the term.

(1949 Rev., S. 8293; P.A. 82-160, S. 218; P.A. 89-338, S. 3; May Sp. Sess. P.A. 92-11, S. 39, 70.)

History: P.A. 82-160 replaced “estate” with “property”, rephrased the section and inserted Subsec. indicators; P.A. 89-338 added Subsec. (a)(6) re an agreement for a loan in an amount which exceeds $50,000; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (a).

Cited. 1 CA 566; Id., 634; 3 CA 34; 4 CA 46; 5 CA 358; Id., 394; 6 CA 595; 11 CA 375; Id., 439; 13 CA 677; 16 CA 240; 18 CA 581; 20 CA 58; 23 CA 522; 26 CA 305; 28 CA 739; 33 CA 662; 35 CA 31; 38 CA 420; Id., 772; 40 CA 261; 42 CA 413; Id., 712; 44 CA 402. Court rejected argument that partial payment of contract price is an act of part performance making contract enforceable regardless of statute of frauds. 49 CA 751. Trial court’s finding that contract satisfied statute of frauds was not clearly erroneous where trial court found that description of the land had been made sufficiently definite through reference to two contracts, a map attached to the contract, other maps and descriptions, plus testimony placed in evidence at trial. Id. Statute of frauds requires that any modification to the note and mortgage be in writing. 62 CA 138.

Contract for sale of land not specific as to subsequent lien, void. 30 CS 30. Cited. 34 CS 107; Id., 620; 35 CS 24; 37 CS 27; Id., 579; Id., 698; 39 CS 95. Compliance with statute of frauds discussed. 41 CS 545.

In oral contract for sale of two building lots, plaintiff buyer could recover money held in escrow by attorney upon basis it would be unjust enrichment if defendant could retain it when conditions of escrow were not met. 5 Conn. Cir. Ct. 687. Statute of frauds is not good defense if promise was an original undertaking. 6 Conn. Cir. Ct. 112, 117. Oral contract for one thousand dollars to induce third person to sell land is not within statute of frauds, since subject matter of contract is not land or any interest therein. Id., 488.

Nature and requisites of memorandum: Advertisement of terms of sale, etc., held sufficient as against vendor. K. 15. Letter explaining purpose of deed, held sufficient memo of contract. 1 R. 171. The consideration need not be expressed in writing. 6 C. 87; 8 C. 10. Must contain subject matter, terms and names of parties. 10 C. 198; 108 C. 687. Must disclose name of vendor. 10 C. 199; 56 C. 105. What description of subject matter is sufficient. 10 C. 199. Written vote of corporation, held a sufficient memorandum. 26 C. 109; 72 C. 66. Assumption of firm debts by succeeding corporation, held valid. 26 C. 109. Whether the acceptance of a deed poll may not be a sufficient compliance with the statute, quaere. 36 C. 55; 42 C. 254. Oral negotiation followed by written offer and answer “to proceed,” sufficient. 40 C. 522. Memorandum signed and dated back by repudiated agent, insufficient. Id., 455. Signature of auctioneer is a sufficient signing. 56 C. 105. Plaintiff may enforce contract against signers though he himself failed to sign. 58 C. 18; 102 C. 479. Description of real estate held sufficiently definite. 58 C. 19. Special case; facts held not to show a sufficient signature by defendant. 63 C. 118, 119. General description of the land held too indefinite to comply with statute. Id., 118; 105 C. 413. Whether such description could be applied to the land intended, by extrinsic evidence, quaere. 63 C. 118. All terms of contract must be stated; 90 C. 193; time of delivery, see 81 C. 575. Two papers may be read together. 75 C. 679; 101 C. 329. What constitutes signature. 91 C. 29. Making certain its terms by parol evidence. 92 C. 636. Memo of sale of goods which names parties, subject matter, price and place of delivery is sufficient. 93 C. 211. Requisites of memo for sale of real estate; sufficient to describe city property by street and number alone; parol proof may explain but not supplement its terms. 96 C. 541; 105 C. 413. Part of memorandum may be below signature. 101 C. 330. Defendant’s signature under word “accepted” on nonnegotiable bill of exchange sufficient. 102 C. 558. “All my property, one house and two lots 100 x 100,” held insufficient. 105 C. 413. Memorandum not naming nor describing purchaser insufficient. 99 C. 542. Memorandum held insufficient for failure to give details of mortgage. Id. So where duration of purchase money mortgage is not disclosed. 101 C. 166; 105 C. 636. Map incorporated by reference in mutual deeds held a sufficient memorandum. 108 C. 540. Requisites of memorandum for sale of real estate. Id., 688. Memorandum held insufficient in stating time of completion and payment. Id. Power of attorney to A to convey land is not sufficient memorandum of agreement that A was to be owner. 114 C. 539. Memorandum not specifying how balance of purchase price of land was to be paid is not sufficient. 115 C. 721. “$8500 net” is sufficiently definite statement of price of real estate. 131 C. 290, 291. Exclusive agency contract by defendant with brokers is not memorandum for sale to plaintiff. 133 C. 573. Total purchase price and amount of purchase money mortgage indefinite; agreement held not sufficient. Requisites of memorandum. 145 C. 669.

Agreement to answer for the debt, default or miscarriage of another: Rule stated for determining whether a given promise is within statute or not. 60 C. 76; 83 C. 686; 93 C. 265; 99 C. 163; 107 C. 51; 112 C. 389. If promise is merely collateral to the original debt, it must be in writing, whatever the consideration. 60 C. 81. Statute is just as binding in courts of equity as in courts of law. Id., 53. A contract void under statute is void for all purposes. Id., 367. Applies to special promise made by the executor or administrator to pay, out of his own estate, what he is already liable to pay in his representative capacity. Id., 75. Agreement in statute will not be implied. 82 C. 178. If there is new benefit to promisor and act is done on his request and credit, original undertaking ordinarily arises. 112 C. 391. Oral contracts or promises held within statute: For appearance of another or payment of debt. 1 R. 57. To pay loss if suit against another failed. 2 D. 457. By discharged endorser, to pay note if maker was not sued. 4 C. 122, 130. Promise by administrator without assets; 22 C. 323; aliter, when administrator has assets. 22 C. 323. Promise to A to pay his debts due others, within statute as to A’s creditors; 31 C. 100; but not as to A. 22 C. 325. Promise made to one to whom another is answerable. Id.; 26 C. 109. Undertaking by one not before liable to perform same duty for which party for whom undertaking was made continues liable. 35 C. 350; 41 C. 196; 60 C. 71; 125 C. 500. Contracts of surety and guaranty. 31 C. 101; Id., 362. To answer for deficiency of tax collector. 41 C. 196. By third person to save endorser harmless. 52 C. 473. By third person to pay tax if collector would forbear to levy; 60 C. 76; aliter if arrangement releases original debtor. Id., 76, 77. Of owner of building to pay subcontractor if contractor did not. 60 C. 471. Agreement by officer of corporation personally to pay its debt in certain contingency; 76 C. 43; by corporation to pay for services rendered to another corporation which former organizes. 82 C. 178. A promise to indemnify the promisee for becoming surety for a third person at the request of promisor is not within statute. 147 C. 1. Undertaking, by party not before liable, for purpose of securing, or for performance of, a duty for which party for whom undertaking is made continues liable is within statute as special promise to answer for debt, default or miscarriage of another. Defense of statute of frauds need not be specially pleaded; unless X company was relieved of its obligation to pay plaintiff for work, oral promise by defendant to pay plaintiff for it constituted a collateral, rather than an original, undertaking and was within statute of frauds. 150 C. 8. Oral contracts or promises held not within statute: To pay for boarding son. 1 R. 90. Of principal to indemnify agent acting properly. 1 C. 522. By administrator to submit claim of estate to arbitration. 2 C. 691. Undertaking of assignee accepting trust. 3 C. 277. Of A to pay B one-half C might recover of D. 16 C. 553. Of A to pay for such articles as B should furnish C. 17 C. 119, 121. Contract of bailee under officer’s receipt. 20 C. 494. Special agreement of contractor de erection of church. 23 C. 557. Of administrator to pay costs of suit. 28 C. 550. Accommodation paper. 31 C. 362. Promise which discharges debtor and assumes new obligation. 35 C. 349. By grantee in deed to assume mortgage debt. 42 C. 254. Promise to pay another with funds of promisee. 53 C. 181. Oral agreement to pay funds received of promisee to his creditor. 60 C. 80. By defendant to pay plaintiff his commissions for securing actors, out of actors’ salaries, assented to by them. 62 C. 54–56. By owner, after failure of original contractor, with subcontractor for completion of work. Id., 86. Promise to indemnify surety. 64 C. 273; 83 C. 686; 122 C. 26. Promise of president of corporation to pay for supplies to its employees held to be his independent agreement. 92 C. 587. Promise made to debtor to pay his debts. 93 C. 576. Performing services for contractor of building on owner’s promise to pay, if contractor did not, see 94 C. 502. Promise to pay for doctor’s services to child injured by promisor’s automobile. 99 C. 163. A father who ratifies his daughter’s purchase of a fur coat and orally promises to pay for it; contract is enforceable. 107 C. 51. Oral agreement by seller of stock to repurchase at selling price if buyer became dissatisfied within one year is not within statute though stock was sold for over one hundred dollars. 109 C. 598. Promise of agent that he would assume entire responsibility and give personal attention to shipment from principal. 112 C. 385. Agreement by original purchaser of truck to see that payments would be made after it was transferred to another. 124 C. 383. Direct promise of mortgagee to pay for rebuilding stores. 126 C. 579. Oral agreement of sale though not enforceable under statute may entitle broker to commission. 144 C. 555. A promise to indemnify the promisee for becoming surety for a third person, at the request of the promisor, is not within statute. 147 C. 1.

Agreement for the sale of real estate: “Agreement” contemplates a transfer of some portion of the title. 61 C. 483. Stipulations collateral to the contract of sale, but contained therein, may be enforced, if the action does not tend to enforce the sale or purchase of the interest in land. 62 C. 46; 109 C. 525. Sufficiency of memorandum in general; admissibility of parol evidence to explain it. 87 C. 90. Land must be described with reasonable certainty. 90 C. 281; 91 C. 29. Law applies as well to action by vendee for damages as to one for specific performance. Id. Any modification of original agreement must be in writing. 82 C. 293. Promisor estopped to set up statute by improvements made by promisee in reliance on oral agreement to reconvey. 124 C. 507. Recital of valuable consideration in an absolute deed is sufficient to rebut a claim of a resulting trust by oral agreement. 113 C. 470; 121 C. 159. Contracts or promises held within statute: Of grantor to pay grantee for any lack of agreed acreage; K. 24; aliter; 1 R. 74; 62 C. 45. Grantee’s promise to pay more if land should exceed estimated acreage. 1 D. 23. To build and rent store with wharf for 3 years. 18 C. 228. Right to perpetually divert water upon land cannot be acquired by oral license. 23 C. 223. Agreement to dispose of equitable interest in land. 27 C. 316. Oral promise to devise real estate to plaintiff. 60 C. 50. Oral agreement to convey land in consideration of services rendered. 62 C. 373. Oral promise to will one’s property to another, in consideration of the latter’s services and companionship, is within, if promisor leaves real as well as personal estate; 63 C. 536; 83 C. 34; but not if he leaves only personal estate; 82 C. 652; but action of quantum meruit lies and agreement may be admissible in evidence. 82 C. 648; 83 C. 34. Express trust of real estate; 66 C. 499; 75 C. 1; 84 C. 560; 124 C. 144; 130 C. 294; but see where trust arose in another state and claim was for proceeds of land sold. 81 C. 436. Offer of mortgagee at auction sale of property to let certain sum “remain” on land. 70 C. 92. Approval of principal, where land sold to agent subject to it. 83 C. 120. Agreement for release of mortgage. 92 C. 416. Contracts or promises held not within statute: The conditions attending the delivery of a deed in escrow may, as between the parties, be proved by parol. 2 R. 81, 82. Promise to pay what land was reasonably worth for its use and occupation. 2 R. 150. Not to use land in certain manner. 3 D. 484. Agreement for sale of fixtures capable of separation. 3 D. 484. Statute only requires that the agreement on which the action is brought should be in writing. 2 C. 304. Collateral conditions are provable by parol. 2 C. 304. Agreement to share profits of land speculation. 4 C. 573. Implied trust de purchase and ownership of land is provable by parol. 16 C. 401; 35 C. 169; 59 C. 199. Also an express trust if partially performed. 16 C. 401. Oral partition of division fence. 29 C. 429. That builder should own building erected on promisor’s land. 34 C. 523. Oral agreement not to carry on a particular kind of business on premises sold. 61 C. 483. Oral promise by grantor to repay grantee the difference in value between actual frontage and the frontage stated in deed. 62 C. 45. Agreement with real estate broker for his services. 76 C. 308; 79 C. 297; 131 C. 378; 133 C. 209, 210. Obligation of water company to sell plant to town, arising under legislative act. 80 C. 646. Oral promise to account for money received from sale of land. 81 C. 433; 109 C. 525. Implied obligation of owner of land to refund money paid under contract for future sale after he has sold land to a third person. 82 C. 383; 90 C. 281. Agency to sell land and execute memorandum. 83 C. 120. Agreement to buy land jointly, build house and share profits. 86 C. 453. Agreement for arbitration of boundary dispute. 87 C. 678. Sale of building to be removed. 88 C. 1; 90 C. 289. Surrender of land by vendee in possession, on default in payments due under contract. 90 C. 555. Authority to sell land and sign contract may be created by parol. 96 C. 84. Absolute deed may be construed as mortgage. 91 C. 571; 93 C. 61; 97 C. 196; 109 C. 525. Memorandum not naming or describing purchaser held insufficient. 99 C. 542. Agreement held insufficient as to mortgage details. Id. So where duration of purchase money mortgage is not disclosed. 101 C. 166; 105 C. 636. Executed parol agreement for division fence not within statute. 101 C. 290. Oral agreement to release blanket mortgage from lot as soon as house erected thereon is unenforceable. 108 C. 30. Memorandum held insufficient for lack of statement as to time of payment and completion. Id., 688. Where an oral agreement is executed as to that part relating to realty, balance of agreement may be proved by parol. 109 C. 525. Power of real estate agent to enter written agreement to sell. 144 C. 541. Oral agreement of sale though not enforceable under statute may entitle broker to commission. Id., 555. Total purchase price and amount of purchase money mortgage indefinite; agreement held not sufficient. 145 C. 669. Agreement to sell did not specify conditions of repayment in regard to a purchase money mortgage; held to violate the statute of frauds. 148 C. 153. Agreement calling for total purchase price of thirty thousand dollars with stipulation as to payments totaling only $25,000 held unenforceable. 149 C. 236. Cited. 150 C. 481.

Lease of real estate: Oral agreement to lease for a term of years is within statute. 1 R. 549; 21 C. 403; 22 C. 403; 80 C. 263; 82 C. 413. The terms of such an agreement admissible in evidence as bearing on amount of rent due. 22 C. 433; 23 C. 59. Status of an oral lease which is within statute. 23 C. 312; 80 C. 455; 82 C. 414; 86 C. 34. Agreement defining terms of existing tenancy is in statute; 80 C. 507; so one for possession of premises until a controversy is settled; 80 C. 504; and one not to be performed in year. 86 C. 32. Letter saying lease is “all right” held sufficient memorandum; 75 C. 681; but agreement failing to state length of term is insufficient. 80 C. 267. Agreement for lease for 2 years is in statute. 92 C. 226. Receipt for rent may constitute sufficient memorandum. Id. Agreement for extension of lease on notice does not require new lease or written notice. 95 C. 454. Defectively executed lease for more than 1 year is binding between parties if evidenced by memorandum sufficient under statute of frauds. 102 C. 479. Statute not applicable to oral modification of lease, reducing rent, where reduced rent has actually been accepted. 120 C. 572. Entry and payment of rent under a lease may constitute such part performance as to estop lessor from setting up statute. 128 C. 619. Option to purchase decedent’s homestead excepting “the houselot of about one acre, together with the house and garage situated thereon” too uncertain to satisfy statute. 156 C. 175.

Memorandum of agreement for sale of real property complies with statute when buyer seeks to charge seller with specific performance and seller’s agreement was definite and enforceable, although buyer-plaintiff’s agreement was conditional on his obtaining a mortgage. 28 CS 114.

Written agreement to purchase land whose extent and price were left to future determination held on demurrer not to satisfy statute of frauds. 5 Conn. Cir. Ct. 439.

Partial performance and its effect: An oral agreement respecting real estate, executed in part, will be specifically enforced. K. 400; 2 R. 163, 165; 2 D. 225; 5 D. 71; 7 C. 348; 13 C. 491; 14 C. 122; 16 C. 401; 18 C. 229; 26 C. 373; 27 C. 341; 29 C. 429; 35 C. 181; 36 C. 55, 56; 80 C. 267; 85 C. 635; 88 C. 547; 91 C. 651; 92 C. 416; 98 C. 318. Acts of performance admissible before contract is specifically proved. 16 C. 402. What acts constitute part performance. 18 C. 229; 37 C. 14; 98 C. 319; 101 C. 328; 108 C. 690; 112 C. 429; 113 C. 301. What acts are insufficient. 1 R. 59; 19 C. 74; 63 C. 539–545; 108 C. 690. The acts relied upon as part performance must afford satisfactory evidence of the original contract. 2 R. 165. Mere payment in part execution is insufficient. 27 C. 316; 108 C. 690. Agreement will not be taken out of statute at law, unless performance is complete. 18 C. 231; 122 C. 510. Reason for specifically enforcing an oral contract which is partially performed. 19 C. 74. Acts must be inexplicable on any theory save that of agreement; 75 C. 1; and this presents question of law. 69 C. 104. Payment is not a part of performance. 88 C. 548; 108 C. 690. Estoppel to claim under statute. 92 C. 416; 124 C. 512. True basis of part performance is estoppel. 124 C. 516. Estoppel against setting up statute need not be pleaded. Id., 510. Entry and payment of rent under a lease may constitute such part performance as to estop lessor from setting up statute. 128 C. 619. Buyer’s possession as part performance; 98 C. 315; 101 C. 323, 328; 110 C. 392; 112 C. 427. Buyer’s use of uncompleted house for storage of furniture plus seller’s declaration that house was sold. 101 C. 328. Part performance of agreement not to be performed within a year. 106 C. 243. Part performance to make effective an oral agreement must be referable to it and consistent with its terms. 113 C. 475. Giving of power of attorney to A not part performance of oral agreement to convey to him. 114 C. 539. Doctrine of part performance is purely equitable; not available in action for damages for breach of contract within statute. 122 C. 507. Acts relied upon by plaintiff must be acts done by himself. 124 C. 148.

Agreement upon consideration of marriage: Contract to marry is not within statute. 20 C. 508. Antenuptial promise based on forbearance to sue is not within statute, although made in contemplation of marriage. 25 C. 159.

Agreement not to be performed within one year: Oral agreement to let mill for 3 years, furnish dyestuffs, etc., within. 1 R. 549. Oral lease for more than 1 year, within. 22 C. 403. If performance may take place within 1 year, as an agreement to labor for 1 year, contract is not within; 12 C. 460, 461; 61 C. 484; 101 C. 57; aliter if services are not to begin at once. 16 C. 250. Oral agreement to build store within 6 months and lease it for 3 years, not within. 18 C. 232. Mere expectation of nonperformance within a year does not bring the case within statute. 20 C. 508. The terms of an oral contract for labor, within statute, are admissible as tending to prove what the services were reasonably worth. 25 C. 191, 401. Contract of apprenticeship to continue more than 1 year is within. 18 C. 341. Contract for employment for a year to begin at subsequent day is within statute; 85 C. 421; but not a mere agreement for an increase of salary “per year.” 87 C. 79. Contract to bequeath in consideration of care until death is not within statute; depends upon continuance of life. 101 C. 57. Part performance as taking out of statute. 106 C. 243.

Agreement for sale of personal property: Performance on one side takes case out of statute. 2 R. 191, 387. Shares of stock of corporation, within. 15 C. 403; 50 C. 491; 99 C. 172; but not agreement by seller to repurchase if unsatisfactory. 109 C. 598. Delivery of stock certificates a sufficient symbolical delivery of shares. 50 C. 491. Buildings, crops and earth itself, sold as separate from land, are personal property. 19 C. 165; 88 C. 3. Oral, to manufacture and deliver special article, not within. 20 C. 53. Delivery of bill of sale is vendor’s execution of contract. 26 C. 374. Facts held to show a sale and not a contract to manufacture. 29 C. 511. If part of entire contract is within, the whole is within. 29 C. 515. Delivery at a distance from place of sale does not take case out of statute. Id. Executed contracts de division of personalty, not within. 29 C. 429. Oral, that builder should own structure erected on promisor’s land, not within; 34 C. 523; but a sale after erection must be in writing. Id. Subsequent tender and acceptance have same effect as original delivery. 44 C. 139. Includes sale of house to be severed from land; 88 C. 1; 90 C. 289; so sale of shares of stock. 90 C. 342. Agreement to enter jointly into purchase and sale of goods held not in statute. 93 C. 580. Agreement need not fix time of delivery or payment, as reasonable time will be implied. 96 C. 88. Interest in corporation where no stock certificates issued. 100 C. 60. Contract to supply and install plumbing fixtures, for a single price which included labor and incidental materials, not within statute. 110 C. 241. Memorandum held inadequate. 134 C. 376. Memorandum held sufficient. Id., 469. Resulting trust may be proved by parol evidence. 135 C. 378. Option to purchase satisfied statute. 136 C. 41. Where relationship of parties gives rise to constructive trust. Id., 352. Letter offering property, his lease, his occupation of property and other facts provide sufficient description. 138 C. 227. Allegations of complaint held sufficient to enable plaintiff vendor to produce evidence of acts of part performance. Id., 605.

Delivery, acceptance and receipt: What constitutes sufficient acceptance to take contracts out of statute; 13 C. 332; is question of fact. 90 C. 193. Goods set apart, and verbal delivery to vendee standing by, sufficient. 17 C. 173. Such delivery not symbolical. Id. Subsequent tender and acceptance have same effect as original delivery. 44 C. 139. Delivery of stock certificate sufficient delivery of shares. 50 C. 491. Acceptance by vendee must be an actual receiving on his part of the whole or part of the property sold. 60 C. 366. An acceptance may be sufficient to pass title and yet insufficient to remove case from statute. Id. Facts held insufficient to show such an acceptance as would remove case from statute. Id. Where no actual change of possession, it must clearly appear that continued possession of vendor is that of bailee for vendee. 75 C. 377; 76 C. 232. What constitutes acceptance. 90 C. 342. Constructive delivery and acceptance; shares of stock. Id.; 99 C. 173. Receipt of part of one shipment as taking case out of statute. 93 C. 580; Id., 639; 102 C. 634. Direction of seller to buyer to purchase shares in open market held part performance because creating agency. 99 C. 173. But seller’s oral agreement with buyer to repurchase shares of stock at any time within one year if buyer becomes dissatisfied is enforceable. 109 C. 598. Efforts of defendant to sell stock after delivery as indicative of acceptance. 113 C. 761.

Contract unenforceable as one which could not be performed within one year: Doctrine of part performance not applicable to such contracts. 137 C. 488. Full performance by one party to a contract takes it out of statute. 138 C. 94.

Oral promise to make a bequest in consideration of marriage made after marriage held within the prohibition of section. 1 CS 1; Id., 26. What plaintiff may prove by extrinsic evidence. Id., 61; 13 CS 78; 14 CS 454; 15 CS 60; Id., 190. Effect of failure to show that agreement could not be performed in 1 year. 3 CS 102. Effect of oral renewal of lease; renewal and continuance distinguished. Id., 146. Oral promise to reimburse town for relief furnished to one of its inhabitants not within the statute of frauds. 11 CS 295. What is a sufficiently definite description. 13 CS 78. Not essential that promisee sign memorandum. Id., 456; 15 CS 57. The written memorandum must state all the essential terms of the agreement with such certainty that there is no need to recourse to parol evidence. 13 CS 420; 14 CS 356; Id., 367. The provision “the buyer to have first refusal ....” is too indefinite as to terms to satisfy the statute of frauds. 13 CS 459. Cited. 14 CS 273. Equitable estoppel may be invoked against one claiming the benefit of statute. Id., 351. The essential terms of a sales contract are that the sale has been made and the name of the purchaser. Id., 356. Demurrer will lie if it appears impossible to produce any competent evidence of a memorandum. Id., 426. Plaintiff is entitled to prove by extrinsic evidence that defendant owned a single piece of land in Lakeville where memorandum read for “my Lakeville property.” Id., 454. Cited. 15 CS 447; 16 CS 51; 17 CS 273; 18 CS 177. Oral representation by developer that lots would be same size and shape as delineated on map not enforceable. 19 CS 6. Where subcontractor induced to complete work on owner’s promise, “I’ll see that you get your money”, it was not enforceable under section. Id., 98. Cited. 19 CS 355. What constitutes part performance of a contract for the sale of land so as to remove it from the statute of frauds. 21 CS 88. Where plaintiff gave defendant $1,000 down payment for land on promise of defendant to return it if plaintiff couldn’t get mortgage and where the agreement to buy the land was oral, held the defense of the statute of frauds was unavailable to defendant and plaintiff was entitled to have the deposit back. 23 CS 442. Agreement with real estate broker is for personal services and not within statute of frauds. 26 CS 193. Administrative regulation prescribing form for such agreement held not to alter statute of frauds. Id., 194. Cited. 32 CS 511. Where goods were sold to corporation on personal credit of sole stockholder and principal officer, without personal or direct benefit to him, conclusion that oral agreement to pay was unenforceable held error. 33 CS 528.

Where written agreement for sale of land provides that portion of purchase price shall be secured by mortgage, agreement must fix time mortgage is to run. 3 Conn. Cir. Ct. 85. Statute is not defense to action for recovery of value of improvements to property made by lessee in reliance upon oral agreement to sell property so improved. 4 Conn. Cir. Ct. 437, 439, 440.

Subsec. (a):

Subdiv. (5): Contract of indefinite duration is not subject to the “one year” provision. 202 C. 190. Subdiv. (5): Oral contract that does not say in express terms that performance is to have a specific duration beyond 1 year is the functional equivalent of a contract of indefinite duration for purposes of the statute of frauds and thus is unenforceable as outside of statute’s prescription. 220 C. 569. Subdiv. (2) cited. 221 C. 236. Contract did not violate statute of frauds re Subdiv. (4) interest in real property or Subdiv. (5) agreement not to be performed within 1 year. 245 C. 640.

Subdiv. (2) cited. 5 CA 240. Cited. 13 CA 527. Subdiv. (2) cited. 23 CA 579. Cited. 33 CA 662. Subdiv. (2) cited. 38 CA 329. Cited. Id., 333; Id., 420. Subdiv. (2) cited. Id., 772. Subdiv. (6) cited. 42 CA 413. Subdiv. (4) cited. 45 CA 466. In the absence of case law construing Subdiv. (6), it is deemed appropriate to apply its provisions in accordance with limitations and caveats that have been engrafted on the other subdivisions of Subsec. 63 CA 832. Agreement between parties not barred by statute of frauds. 69 CA 366. Due to lack of proof re existence and essential terms of an oral agreement, the alleged oral agreement violated the statute of frauds. 70 CA 692. Subdiv. (4): Contract for sale of real estate that does not contain any designation of seller fails to satisfy statute. 85 CA 503. Statute did not apply to circumstances of case because contract governing son’s debt had been fully performed and it is well-established under state law that full performance by both parties to an oral contract will operate to remove a contract from the provisions of statute, and cause of action concerned property owners’ default on their mortgage loan rather than an action to enforce property owners’ promise to pay part of son’s debt. 89 CA 200. Subdiv. (4): Although part performance may be sufficient to take a contract out of the statute of frauds, plaintiffs’ maintenance of city landscaping on the land was evidence of an agreement between plaintiffs and the city, not evidence of an agreement between plaintiffs and defendant to sell the land. 99 CA 294. Subdiv. (4): Because claim for negligent misrepresentation sounds in tort and not in contract, statute of frauds does not bar such claim. 116 CA 483. Subdiv. (5): Primary purpose of statute of frauds is to provide reliable evidence of the existence and terms of the contract, but an oral settlement agreement within framework of original lawsuit that was placed on the record before the trial judge and assented to by counsel for the parties is binding, as if the agreement were in writing and signed by the party to be charged, regardless of whether the agreement could be performed within a year. 132 CA 209.

Subdiv. (2) cited. 39 CS 188.



Section 52-551 - Sale of personal property.

Section 52-551 is repealed.

(1949 Rev., S. 8294; 1959, P.A. 133, S. 10-102.)






Chapter 923a - Uniform Fraudulent Transfer Act

Section 52-552 - Fraudulent conveyances, judgments, contracts, when void.

Section 52-552 is repealed.

(1949 Rev., S. 8295; P.A. 91-297, S. 13.)



Section 52-552a - Short title: Uniform Fraudulent Transfer Act.

Sections 52-552a to 52-552l, inclusive, may be cited as the “Uniform Fraudulent Transfer Act”.

(P.A. 91-297, S. 1.)



Section 52-552b - Definitions.

As used in sections 52-552a to 52-552l, inclusive:

(1) “Affiliate” means: (A) A person who directly or indirectly owns, controls or holds with power to vote, twenty per cent or more of the outstanding voting securities of the debtor, other than a person who holds the securities (i) as a fiduciary or agent without sole discretionary power to vote the securities, or (ii) solely to secure a debt, if the person has not exercised the power to vote; (B) a corporation twenty per cent or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote, by the debtor or a person who directly or indirectly owns, controls or holds, with power to vote, twenty per cent or more of the outstanding voting securities of the debtor, other than a person who holds the securities (i) as a fiduciary or agent without sole power to vote the securities; or (ii) solely to secure a debt, if the person has not in fact exercised the power to vote; (C) a person whose business is operated by the debtor under a lease or other agreement or a person substantially all of whose assets are controlled by the debtor; or (D) a person who operates the debtor’s business under a lease or other agreement or controls substantially all of the debtor’s assets.

(2) “Asset” means property of a debtor, but the term does not include: (A) Property to the extent it is encumbered by a valid lien, (B) property to the extent it is generally exempt under nonbankruptcy law, or (C) an interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(3) “Claim” means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

(4) “Creditor” means a person who has a claim.

(5) “Debt” means liability on a claim.

(6) “Debtor” means a person who is liable on a claim.

(7) “Insider” includes: (A) If the debtor is an individual, (i) a relative of the debtor or of a general partner of the debtor, (ii) a partnership in which the debtor is a general partner, (iii) a general partner in a partnership described in subparagraph (ii), or (iv) a corporation of which the debtor is a director, officer or person in control; (B) if the debtor is a corporation, (i) a director of the debtor, (ii) an officer of the debtor, (iii) a person in control of the debtor, (iv) a partnership in which the debtor is a general partner, (v) a general partner in a partnership described in subparagraph (iv), or (vi) a relative of a general partner, director, officer or person in control of the debtor; (C) if the debtor is a partnership, (i) a general partner in the debtor, (ii) a relative of a general partner in, a general partner of, or a person in control of the debtor, (iii) another partnership in which the debtor is a general partner, (iv) a general partner in a partnership described in subparagraph (iii), or (v) a person in control of the debtor; (D) an affiliate, or an insider of an affiliate as if the affiliate were the debtor; and (E) a managing agent of the debtor.

(8) “Lien” means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common law lien or a statutory lien.

(9) “Person” means an individual, partnership, corporation, limited liability company, association, organization, government or governmental subdivision or agency, business trust, estate, trust or any other legal or commercial entity.

(10) “Property” means anything that may be the subject of ownership.

(11) “Relative” means an individual related by consanguinity within the third degree as determined by the common law, a spouse or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(12) “Transfer” means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease and creation of a lien or other encumbrance.

(13) “Valid lien” means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

(P.A. 91-297, S. 2; P.A. 95-79, S. 177, 189.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.

Cited. 34 CA 216. Transfer cannot be considered fraudulent if, at time of transfer, the transferred property is encumbered by valid liens exceeding its value because the property would no longer be considered an asset under subdivision, and only assets may be transferred fraudulently. 79 CA 725.

Subdiv. (7):

Cited. 46 CA 399.

Subdiv. (11):

Cited. 34 CA 216.



Section 52-552c - Insolvency.

(a) A debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets at a fair valuation.

(b) A debtor who is generally not paying his debts as they become due is presumed to be insolvent.

(c) A partnership is insolvent under subsection (a) of this section if the sum of the partnership’s debts is greater than the aggregate, at a fair valuation, of all of the partnership’s assets and the sum of the excess of the value of each general partner’s nonpartnership assets over the partner’s nonpartnership debts.

(d) Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer voidable under sections 52-552a to 52-552l, inclusive.

(e) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

(P.A. 91-297, S. 3.)



Section 52-552d - Value.

(a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor’s business to furnish support to the debtor or another person.

(b) For the purposes of subdivision (2) of subsection (a) of section 52-552e and section 52-552f, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

(P.A. 91-297, S. 4.)



Section 52-552e - Transfers fraudulent as to present creditors.

(a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, if the creditor’s claim arose before the transfer was made or the obligation was incurred and if the debtor made the transfer or incurred the obligation: (1) With actual intent to hinder, delay or defraud any creditor of the debtor; or (2) without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor (A) was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction, or (B) intended to incur, or believed or reasonably should have believed that he would incur, debts beyond his ability to pay as they became due.

(b) In determining actual intent under subdivision (1) of subsection (a) of this section, consideration may be given, among other factors, to whether: (1) The transfer or obligation was to an insider, (2) the debtor retained possession or control of the property transferred after the transfer, (3) the transfer or obligation was disclosed or concealed, (4) before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit, (5) the transfer was of substantially all the debtor’s assets, (6) the debtor absconded, (7) the debtor removed or concealed assets, (8) the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred, (9) the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred, (10) the transfer occurred shortly before or shortly after a substantial debt was incurred, and (11) the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

(P.A. 91-297, S. 5.)

Subsec. (a):

Distribution of marital property constitutes a transfer under Uniform Fraudulent Transfer Act, regardless of whether distribution occurred as part of a settlement or after a trial. 304 C. 546.

Subdiv. (1) cited. 46 CA 199. Subdiv. (2) cited. Id.

Subsec. (b):

Plaintiff’s claim under act is challenge to transfer of assets, not collateral attack on dissolution decree, plaintiff having been denied intervention in dissolution proceeding was a stranger to the previous litigation and thus falls under exception to rule against collateral attacks. 304 C. 546.

Cited. 46 CA 399.



Section 52-552f - Transfers fraudulent as to present creditors.

(a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(b) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time and the insider had reasonable cause to believe that the debtor was insolvent.

(P.A. 91-297, S. 6.)

Cited. 46 CA 199.

Subsec. (b):

Cited. 34 CA 216.



Section 52-552g - When transfer is made or obligation is incurred.

For the purposes of sections 52-552a to 52-552l, inclusive:

(1) A transfer is made: (A) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and (B) with respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under sections 52-552a to 52-552l, inclusive, that is superior to the interest of the transferee;

(2) If applicable law permits the transfer to be perfected as provided in subsection (1) of this section and the transfer is not so perfected before the commencement of an action for relief under sections 52-552a to 52-552l, inclusive, the transfer is deemed made immediately before the commencement of the action;

(3) If applicable law does not permit the transfer to be perfected as provided in subsection (1) of this section, the transfer is made when it becomes effective between the debtor and the transferee;

(4) A transfer is not made until the debtor has acquired rights in the asset transferred;

(5) An obligation is incurred: (A) If oral, when it becomes effective between the parties, or (B) if evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

(P.A. 91-297, S. 7.)



Section 52-552h - Remedies of creditors.

(a) In an action for relief against a transfer or obligation under sections 52-552a to 52-552l, inclusive, a creditor, subject to the limitations in section 52-552i, may obtain: (1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor’s claim; (2) an attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by chapter 903a; (3) subject to applicable principles of equity and in accordance with applicable rules of civil procedure (A) an injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property, (B) appointment of a receiver to take charge of the asset transferred or of other property of the transferee, or (C) any other relief the circumstances may require.

(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

(P.A. 91-297, S. 8.)

Cited. 46 CA 199.



Section 52-552i - Defenses, liability and protection of transferee.

(a) A transfer or obligation is not voidable under subdivision (1) of subsection (a) of section 52-552e against a person who took in good faith and for a reasonably equivalent value.

(b) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under subdivision (1) of subsection (a) of section 52-552h, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (d) of this section, or the amount necessary to satisfy the creditor’s claim, whichever is less. The judgment may be entered against: (1) The first transferee of the asset or the person for whose benefit the transfer was made, or (2) any subsequent transferee other than a good-faith transferee who took for value or from any subsequent transferee.

(c) If the judgment under subsection (b) of this section is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Notwithstanding voidability of a transfer or an obligation under sections 52-552a to 52-552l, inclusive, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to (1) a lien on or a right to retain any interest in the asset transferred; (2) enforcement of any obligation incurred; or (3) a reduction in the amount of the liability on the judgment.

(e) A transfer is not voidable under subdivision (2) of subsection (a) of section 52-552e or section 52-552f if the transfer results from termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law.

(f) A transfer is not voidable under subsection (b) of section 52-552f: (1) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien, (2) if made in the ordinary course of business or financial affairs of the debtor and the insider, or (3) if made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

(P.A. 91-297, S. 9.)



Section 52-552j - Extinguishment of cause of action.

A cause of action with respect to a fraudulent transfer or obligation under sections 52-552a to 52-552l, inclusive, is extinguished unless action is brought: (1) Under subdivision (1) of subsection (a) of section 52-552e, within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant; (2) under subdivision (2) of subsection (a) of section 52-552e or subsection (a) of section 52-552f, within four years after the transfer was made or the obligation was incurred; or (3) under subsection (b) of section 52-552f, within one year after the transfer was made or the obligation was incurred.

(P.A. 91-297, S. 10.)



Section 52-552k - Supplementary provisions.

Unless displaced by the provisions of sections 52-552a to 52-552l, inclusive, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement the provisions of said sections.

(P.A. 91-297, S. 11.)



Section 52-552l - Uniformity of application and construction.

Sections 52-552a to 52-552k, inclusive, shall be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of said sections among states enacting them.

(P.A. 91-297, S. 12.)






Chapter 924 - Wagering Contracts

Section 52-553 - Wagers and wagering contract void.

All wagers, and all contracts and securities of which the whole or any part of the consideration is money or other valuable thing won, laid or bet, at any game, horse race, sport or pastime, and all contracts to repay any money knowingly lent at the time and place of such game, race, sport or pastime, to any person so gaming, betting or wagering, or to repay any money lent to any person who, at such time and place, so pays, bets or wagers, shall be void, provided nothing in this section shall (1) affect the validity of any negotiable instrument held by any person who acquired the same for value and in good faith without notice of illegality in the consideration, (2) apply to the sale of a raffle ticket pursuant to section 7-172, or (3) apply to any wager or contract otherwise authorized by law.

(1949 Rev., S. 6785; P.A. 03-60, S. 2; P.A. 10-36, S. 10.)

History: P.A. 03-60 made technical changes, designated existing proviso as Subdiv. (1) and added Subdiv. (2) providing that nothing in section shall apply to the sale of a raffle ticket pursuant to Sec. 7-172; P.A. 10-36 added Subdiv. (3) providing that nothing in section shall apply to any wager or contract otherwise authorized by law, effective July 1, 2010.

Section is not applicable to written agreement where parties agreed to share equally in any winnings they received from various forms of legalized gambling. 105 CA 663; judgment affirmed on alternate grounds, see 293 C. 17.

Where plaintiff sued to recover indebtedness from defendants, which claim arose from winnings from a bet made in violation of Sec. 53-298, held the court will not aid party to an illegal contract in enforcing his claim and, since all the parties were in pari delicto, judgment should be rendered for the defendants. 26 CS 238. Cited. 33 CS 170. Cited. 35 CS 522.

Cited. 6 Conn. Cir. Ct. 682.



Section 52-554 - Recovery of money lost in gaming.

Any person who, by playing at any game, or betting on the sides or hands of such as play at any game, excluding any game permitted under chapter 226 or any activity not prohibited under the provisions of sections 53-278a to 53-278g, inclusive, loses the sum or value of one dollar in the whole and pays or delivers the same or any part thereof, may, within three months next following, recover from the winner the money or the value of the goods so lost and paid or delivered, with costs of suit in a civil action, without setting forth the special matter in his complaint. If the defendant refuses to testify, if called upon in such action, relative to the discovery of the property so won, he shall be defaulted; but no evidence so given by him shall be offered against him in any criminal prosecution.

(1949 Rev., S. 6786; P.A. 81-16, S. 1, 2.)

History: P.A. 81-16 specifically excluded games permitted under chapter 226 or any activity not prohibited under Secs. 53-278a to 53-278g, inclusive.

Cited. 33 CS 170. Statute does not extend to legalized gambling authorized by Sec. 12-557 et seq. 37 CS 88.






Chapter 925 - Statutory Rights of Action and Defenses

Section 52-555 - Actions for injuries resulting in death.

(a) In any action surviving to or brought by an executor or administrator for injuries resulting in death, whether instantaneous or otherwise, such executor or administrator may recover from the party legally at fault for such injuries just damages together with the cost of reasonably necessary medical, hospital and nursing services, and including funeral expenses, provided no action shall be brought to recover such damages and disbursements but within two years from the date of death, and except that no such action may be brought more than five years from the date of the act or omission complained of.

(b) Notwithstanding the provisions of subsection (a) of this section, an action may be brought under this section at any time after the date of the act or omission complained of if the party legally at fault for such injuries resulting in death has been convicted or found not guilty by reason of mental disease or defect of a violation of section 53a-54a, 53a-54b, 53a-54c, 53a-54d, 53a-55 or 53a-55a with respect to such death.

(1949 Rev., 8296; 1949, 1951, S. 3230d; 1957, P.A. 532; 1969, P.A. 401, S. 1; P.A. 91-238, S. 1, 2; P.A. 99-42; P.A. 00-200, S. 8.)

History: 1969 act changed deadline for bringing action from one year from date injury is sustained or discovered or should have been discovered to two years from that date, effective October 1, 1969, and applicable only to injuries first sustained on or after that date; P.A. 91-238 required that action be brought within two years of death or within five years of act or omission complained of rather than within two years of date of injury or discovery of injury or within three years of act or omission complained of, effective October 1, 1991, and applicable only to injuries first sustained on or after that date; P.A. 99-42 designated existing provisions as Subsec. (a) and added Subsec. (b) eliminating time limitation in certain homicide cases; P.A. 00-200 amended Subsec. (b) by adding references to Secs. 53a-55 and 53a-55a.

See Sec. 45a-448 re distribution of damages recovered for injuries resulting in death.

See Sec. 52-584 re limitation of action for injury to person or property.

See Sec. 52-594 re time limit for executor or administrator to bring personal action which survives to deceased person’s representatives.

Cited. 3 CA 598. Cited. 43 CA 294. Cited. 44 CA 172. An executor who brings an action under this section does so in his representative, fiduciary capacity, not as an individual plaintiff, and because it is not his own cause of action, he has no right to self-representation under Sec. 51-88(d)(2). 118 CA 211.

Limitation held applicable to recovery under section allowing action for death or injury against highway commissioner. 1 CS 136. History of section reviewed. Id; 11 CS 117. Action to be brought one year after “the neglect complained of” and not from date of death. 4 CS 32. Applicable to action where death results from malpractice of a physician. 6 CS 450. Cited. 7 CS 328. Cited. 9 CS 184. Statute does not limit the number of parties that can be sued. 10 CS 396. Proviso is not a true statute of limitations but a condition precedent to the actual ripening of a complete right of action. 11 CS 239. Parent has no cause of action to recover for loss of services of child wrongfully killed. Id., 447. Fact that person injured died more than a year after injury immaterial where original complaint was brought within statutory period. Id., 413; Id., 468. Cited. 16 CS 430. Cited. 17 CS 3. Covers both antemortem elements of damage such as pain and suffering and also for injuries resulting in death. 19 CS 487. Connecticut’s wrongful death statute compared with that of North Carolina, which is based on Lord Campbell’s Act. 21 CS 233. Where prenatal injuries result in death, the personal representative of the child may prosecute an action. It makes no difference whether death took place just after birth or just prior to birth. 23 CS 256. Stillborn infant, dead from injuries sustained as a viable fetus, has a cause of action. 26 CS 358. Connecticut follows the “survival” rather than the “new cause of action” theory. Id., 358. Damages for antemortem injuries, though required to be claimed in same action as damages for death, do not depend on this section but on section 52-599, which provides that decedent’s cause of action survives to his personal representative. Where one year period of limitation with respect to those injuries had not expired when decedent died, his personal representative, under section 52-594, had year from date of death to initiate action. 28 CS 461. Wrongful death action must be brought by executor or administrator to have standing. Standing acquired subsequent to statute of limitations does not cure original action. 29 CS 139. Amendment to complaint not deemed instituting new cause of action so as to be barred by section but was amplification and expansion not change of facts originally claimed. 35 CS 38. Wrongful death action is not a new and independent action created by the demise of the injured party, but rather a claim of the deceased party which survives his death. Therefore the decedent’s spouse can attach to the wrongful death claim an independent claim for loss of consortium. Loss of consortium is now legally recoverable under “just damages”. Consortium is an element of a marital relationship and cannot be extended to the children of the marriage. Id., 292. Cited. 37 CS 1. Cited. 38 CS 318. Damages for loss of consortium are not recoverable under this statute, which compensates losses suffered only by decedent or his estate. 39 CS 8. Cited. 40 CS 95. Read together with Secs. 45-249c and 45-249d(a) “executor or administrator” is interpreted to include a temporary administrator to be allowed to commence wrongful death action when necessary to preserve estate. Id., 451. Cited. Id., 457. Cited. 44 CS 477. Administratrix may maintain action for wrongful death on behalf of a viable unborn fetus for injuries and death. 48 CS 440.



Section 52-555a - Actions for loss of consortium re death of spouse independent for determination of damages.

Any claim or cause of action for loss of consortium by one spouse with respect to the death of the other spouse shall be separate from and independent of all claims or causes of action for the determination of damages with respect to such death.

(P.A. 89-148, S. 1, 5.)

History: P.A. 89-148 effective October 1, 1989, and applicable to all causes of action arising on or after that date.

Cited. 44 CA 172.



Section 52-555b - Actions for loss of consortium re death of spouse to be joined with all actions re death of spouse.

Any claim or cause of action for loss of consortium by one spouse with respect to the death of the other spouse, which claim or cause of action may include, without limitation, claims for damages with respect to loss of the society of, affection of, moral support provided by, services provided by, sexual relations with or companionship of the other spouse, suffered because of the death of the other spouse, shall be brought with or joined with the claims and causes of action with respect to the death of the other spouse.

(P.A. 89-148, S. 2, 5.)

History: P.A. 89-148 effective October 1, 1989, and applicable to all causes of action arising on or after that date.



Section 52-555c - Statute of limitations. Actions for loss of consortium re death of spouse contingent upon proof of facts for wrongful death.

(a) No action with respect to any claim or cause of action for loss of consortium shall be commenced except within the time within which an action may be commenced with respect to the death of the other spouse in relation to which the action for loss of consortium arises.

(b) Any claim or cause of action for loss of consortium by one spouse arising out of the claim or cause of action for the wrongful death of the other spouse shall be contingent upon proof of facts sufficient to establish recovery for the claim or cause of action for wrongful death. Nothing in sections 52-555a to 52-555d, inclusive, shall limit the assertion of any defenses against the claim or cause of action for loss of consortium that would be available against the claim or cause of action for wrongful death.

(P.A. 89-148, S. 3, 5.)

History: P.A. 89-148 effective October 1, 1989, and applicable to all causes of action arising on or after that date.



Section 52-555d - Eligibility for workers’ compensation benefits bar to action for loss of consortium against employer.

No action with respect to any claim or cause of action for loss of consortium shall be brought by one spouse against an employer of the other spouse if such other spouse is entitled to receive, is receiving or has received benefits pursuant to chapter 568.

(P.A. 89-148, S. 4, 5.)

History: P.A. 89-148 effective October 1, 1989, and applicable to all causes of action arising on or after that date.

Cited. 44 CA 172.



Section 52-556 - Actions for injuries caused by motor vehicles owned by the state.

Any person injured in person or property through the negligence of any state official or employee when operating a motor vehicle owned and insured by the state against personal injuries or property damage shall have a right of action against the state to recover damages for such injury.

(1949 Rev., S. 8297.)

Cited. 7 CA 196. Cited. 10 CA 22. Cited. 20 CA 619. To constitute cause of action under statute, injury must result from negligent operation of motor vehicle by state employee or official. 82 CA 459. As a matter of law, state employee was “operating a motor vehicle” within the meaning of this section based on facts where he left a state-owned truck running along side of the road so he could perform required maintenance. 84 CA 535. Allegation defendant was operating a state vehicle in course of employment is insufficient ground to invoke statute as defense to dismissal for lack of jurisdiction when state was not a named party and never formally notified by plaintiff of pending action. 92 CA 158.

Cited. 15 CS 251. Statute abolishes defense of governmental immunity. 18 CS 36. Defendant’s motion to expunge portion of complaint alleging truck owned by state was insured denied as statute gives right of recovery only where there is such insurance. 22 CS 212.

Negligence of a state official or employee must be established by a fair preponderance of all the evidence to recover damages. 4 Conn. Cir. Ct. 116.



Section 52-557 - Injury to children being transported to school.

In any action brought by any person for personal injuries received while being transported to or from school in a vehicle owned, leased or hired by, or operated under contract with, any town, school district or other municipality, it shall be no defense that such transportation is in the line of governmental duty or is mandated by the state. In any such action brought against any town, school district or other municipality, the defense of sovereign immunity shall not be available and it shall be no defense that the transportation was being provided by an independent contractor.

(1949 Rev., S. 8298; P.A. 00-133.)

History: P.A. 00-133 barred the defense that the transportation is mandated by the state and the defense of sovereign immunity.

See Sec. 52-557c re standard of care applicable to school bus owners and operators.

Cited. 42 CA 624.

Cited. 41 CS 402. Cited. 44 CS 527. Section eliminates defense of governmental immunity for personal injuries student received due to harassment on school bus. 52 CS 42; judgment affirmed, see 129 CA 682.



Section 52-557a - Standard of care owed social invitee.

The standard of care owed to a social invitee shall be the same as the standard of care owed to a business invitee.

(1963, P.A. 575.)

Cited. 54 CA 335.



Section 52-557b - “Good samaritan law”. Immunity from liability for emergency medical assistance, first aid or medication by injection. School personnel not required to administer or render. Immunity from liability re automatic external defibrillators.

(a) A person licensed to practice medicine and surgery under the provisions of chapter 370 or dentistry under the provisions of section 20-106 or members of the same professions licensed to practice in any other state of the United States, a person licensed as a registered nurse under section 20-93 or 20-94 or certified as a licensed practical nurse under section 20-96 or 20-97, a medical technician or any person operating a cardiopulmonary resuscitator or a person trained in cardiopulmonary resuscitation in accordance with the guidelines set forth by the American Red Cross or American Heart Association, or a person operating an automatic external defibrillator, who, voluntarily and gratuitously and other than in the ordinary course of such person’s employment or practice, renders emergency medical or professional assistance to a person in need thereof, shall not be liable to such person assisted for civil damages for any personal injuries which result from acts or omissions by such person in rendering the emergency care, which may constitute ordinary negligence. A person or entity that provides or maintains an automatic external defibrillator shall not be liable for the acts or omissions of the person or entity in providing or maintaining the automatic external defibrillator, which may constitute ordinary negligence. The immunity provided in this subsection does not apply to acts or omissions constituting gross, wilful or wanton negligence. With respect to the use of an automatic external defibrillator, the immunity provided in this subsection shall only apply to acts or omissions involving the use of an automatic external defibrillator in the rendering of emergency care. Nothing in this subsection shall be construed to exempt paid or volunteer firefighters, police officers or emergency medical services personnel from completing training in cardiopulmonary resuscitation or in the use of an automatic external defibrillator in accordance with the guidelines set forth by the American Red Cross or American Heart Association. For the purposes of this subsection, “automatic external defibrillator” means a device that: (1) Is used to administer an electric shock through the chest wall to the heart; (2) contains internal decision-making electronics, microcomputers or special software that allows it to interpret physiologic signals, make medical diagnosis and, if necessary, apply therapy; (3) guides the user through the process of using the device by audible or visual prompts; and (4) does not require the user to employ any discretion or judgment in its use.

(b) A paid or volunteer firefighter or police officer, a teacher or other school personnel on the school grounds or in the school building or at a school function, a member of a ski patrol, a lifeguard, a conservation officer, patrol officer or special police officer of the Department of Energy and Environmental Protection, or emergency medical service personnel, who has completed a course in first aid offered by the American Red Cross, the American Heart Association, the National Ski Patrol, the Department of Public Health or any director of health, as certified by the agency or director of health offering the course, and who renders emergency first aid to a person in need thereof, shall not be liable to such person assisted for civil damages for any personal injuries which result from acts or omissions by such person in rendering the emergency first aid, which may constitute ordinary negligence. No paid or volunteer firefighter, police officer or emergency medical service personnel who forcibly enters the residence of any person in order to render emergency first aid to a person whom such firefighter, police officer or emergency medical service personnel reasonably believes to be in need thereof shall be liable to such person for civil damages incurred as a result of such entry. The immunity provided in this subsection does not apply to acts or omissions constituting gross, wilful or wanton negligence.

(c) An employee of a railroad company, including any company operating a commuter rail line, who has successfully completed a course in first aid, offered by the American Red Cross, the American Heart Association, the National Ski Patrol, the Department of Public Health or any director of health, as certified by the agency or director of health offering the course, and who renders emergency first aid or cardiopulmonary resuscitation to a person in need thereof, shall not be liable to such person assisted for civil damages for any personal injury or death which results from acts or omissions by such employee in rendering the emergency first aid or cardiopulmonary resuscitation which may constitute ordinary negligence. The immunity provided in this subsection does not apply to acts or omissions constituting gross, wilful or wanton negligence.

(d) A railroad company, including any commuter rail line, which provides emergency medical training or equipment to any employee granted immunity pursuant to subsection (c) of this section shall not be liable for civil damages for any injury sustained by a person or for the death of a person which results from the company’s acts or omissions in providing such training or equipment or which results from acts or omissions by such employee in rendering emergency first aid or cardiopulmonary resuscitation, which may constitute ordinary negligence. The immunity provided in this subsection does not apply to acts or omissions constituting gross, wilful or wanton negligence.

(e) (1) For purposes of this subsection, “cartridge injector” means an automatic prefilled cartridge injector or similar automatic injectable equipment used to deliver epinephrine in a standard dose for emergency first aid response to allergic reactions.

(2) Any volunteer worker associated with, or any person employed to work for, a program offered to children sixteen years of age or younger by a corporation, other than a licensed health care provider, that is exempt from federal income taxation under Section 501 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, who (A) has been trained in the use of a cartridge injector by a licensed physician, physician assistant, advanced practice registered nurse or registered nurse, (B) has obtained the consent of a parent or legal guardian to use a cartridge injector on his or her child, and (C) uses a cartridge injector on such child in apparent need thereof participating in such program, shall not be liable to such child assisted or to such child’s parent or guardian for civil damages for any personal injury or death which results from acts or omissions by such worker in using a cartridge injector which may constitute ordinary negligence. The immunity provided in this subsection does not apply to acts or omissions constituting gross, wilful or wanton negligence.

(3) A corporation, other than a licensed health care provider, that is exempt from federal income taxation under Section 501 of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, which provides training in the use of cartridge injectors to any volunteer worker granted immunity pursuant to subdivision (2) of this subsection shall not be liable for civil damages for any injury sustained by, or for the death of, a child sixteen years of age or younger who is participating in a program offered by such corporation, which injury or death results from acts or omissions by such worker in using a cartridge injector, which may constitute ordinary negligence. The immunity provided in this subsection does not apply to acts or omissions constituting gross, wilful or wanton negligence.

(f) A teacher or other school personnel, on the school grounds or in the school building or at a school function, who has completed both a course in first aid in accordance with subsection (b) of this section and a course given by the medical advisor of the school or by a licensed physician in the administration of medication by injection, who renders emergency care by administration of medication by injection to a person in need thereof, shall not be liable to the person assisted for civil damages for any injuries which result from acts or omissions by the person in rendering the emergency care of administration of medication by injection, which may constitute ordinary negligence. The immunity provided in this subsection does not apply to acts or omissions constituting gross, wilful or wanton negligence.

(g) The provisions of this section shall not be construed to require any teacher or other school personnel to render emergency first aid or administer medication by injection.

(h) Any person who has completed a course in first aid offered by the American Red Cross, the American Heart Association, the National Ski Patrol, the Department of Public Health or any director of health, as certified by the agency or director of health offering the course, or has been trained in the use of a cartridge injector by a licensed physician, physician assistant, advanced practice registered nurse or registered nurse, and who, voluntarily and gratuitously and other than in the ordinary course of such person’s employment or practice, renders emergency assistance by using a cartridge injector on another person in need thereof, or any person who is an identified staff member of a before or after school program, day camp or day care facility, as provided in section 19a-900, and who renders emergency assistance by using a cartridge injector on another person in need thereof, shall not be liable to such person assisted for civil damages for any personal injuries which result from acts or omissions by such person in using a cartridge injector, which may constitute ordinary negligence. The immunity provided in this subsection does not apply to acts or omissions constituting gross, wilful or wanton negligence. For the purposes of this subsection, “cartridge injector” has the same meaning as provided in subdivision (1) of subsection (e) of this section.

(1963, P.A. 205; 1967, P.A. 282; 878; 1969, P.A. 785; 1971, P.A. 729; P.A. 75-132; 75-456, S. 1, 2; P.A. 77-225; 77-349, S. 3; 77-614, S. 323, 610; P.A. 78-122, S. 1, 2; P.A. 82-160, S. 224; 82-286; P.A. 83-375, S. 2; P.A. 84-546, S. 119, 173; P.A. 86-237, S. 1, 2; P.A. 87-589, S. 34, 87; P.A. 89-149; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 98-62, S. 1; P.A. 99-181, S. 13; P.A. 00-196, S. 36; June Sp. Sess. P.A. 01-4, S. 37, 58; P.A. 03-211, S. 10; P.A. 04-221, S. 27; P.A. 05-144, S. 1; 05-259, S. 6; P.A. 06-196, S. 181, 182; P.A. 09-59, S. 1; P.A. 11-80, S. 1; June 12 Sp. Sess. P.A. 12-2, S. 124.)

History: 1967 acts added registered nurses, firemen, policemen and ambulance personnel; 1969 act applied provisions to persons certified as licensed practical nurses under Sec. 20-96 or 20-97; 1971 act added reference to completion of first aid course offered by American Heart Association; P.A. 75-132 applied provisions to members of ski patrols; P.A. 75-456 applied provisions to lifeguards, conservation officers and patrolmen or special policemen of environmental protection department; P.A. 77-225 clarified licensees under chapter 370 as persons licensed “to practice medicine and surgery”, and applied provisions to dentists and to teachers and other school personnel while on school grounds, in school building or at school function; P.A. 77-349 applied provisions to medical technicians, persons operating cardiopulmonary resuscitator and persons trained in cardiopulmonary resuscitation pursuant to standards of American Red Cross or American Heart Association; P.A. 77-614 substituted department of health services for department of health where appearing, effective January 1, 1979; P.A. 78-122 referred to first aid courses offered by directors of health rather than those offered by municipal health departments and added Subsec. (b) re teachers and school personnel who have completed recognized first aid course; P.A. 82-160 redesignated part of former Subsec. (a) as a new Subsec. (b) and relettered the remaining Subsecs. accordingly and rephrased the section; P.A. 82-286 amended Subsec. (a) to provide immunity from civil damages for any fireman or policeman who forcibly enters residence to render emergency first aid; P.A. 83-375 amended Subsec. (a), providing that ambulance personnel who enter residences to render emergency aid shall be immune from liability for civil damages resulting from entry; P.A. 84-546 made technical change, moving provisions re firemen’s and policemen’s immunity from Subsec. (a) to Subsec. (b); P.A. 86-237 granted immunity to railroad companies and employees for ordinary negligence committed while rendering aid and granted immunity to railroad companies for ordinary negligence committed while training employees to render aid; P.A. 87-589 made technical change in Subsec. (b); P.A. 89-149 amended Subsec. (b) to include a course in first aid offered by the National Ski Patrol; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 98-62 amended Subsec. (a) to include persons trained in the use of an automatic external defibrillator and added a definition thereof; P.A. 99-181 amended Subsec. (c) by allowing an employee to take a course in first aid offered by the American Heart Association, the National Ski Patrol, the Department of Public Health or any certified director of public health, in addition to a course offered by the American Red Cross, and by making technical changes; P.A. 00-196 made technical changes in Subsecs. (a), (b) and (e); June Sp. Sess. P.A. 01-4 amended Subsec. (b) by changing “fireman” to “firefighter”, “policeman” to “police officer”, “patrolman” to “patrol officer” and “ambulance personnel” to “emergency medical service personnel”; P.A. 03-211 added new Subdiv. (e) re immunity for use of a cartridge injector by volunteer workers and for corporations that provide training in the use of cartridge injectors and redesignated existing Subsecs. (e) and (f) as new Subsecs. (f) and (g), effective July 1, 2003; P.A. 04-221 amended Subsec. (e)(2) by adding “or any person employed to work for”; P.A. 05-144 added Subsec. (h) re immunity from civil liability for rendering emergency assistance by using a cartridge injector; P.A. 05-259 amended Subsec. (a) to extend immunity to any person who operates an automatic external defibrillator during an emergency and to specify that such immunity does not exempt paid or volunteer firefighters, police officers or emergency medical services personnel from completing training in cardiopulmonary resuscitation or in the use of an automatic external defibrillator, effective July 13, 2005; P.A. 06-196 made technical changes in Subsecs. (e)(2) and (h), effective June 7, 2006; P.A. 09-59 amended Subsec. (a) by adding provisions re operation, provision and maintenance of automatic external defibrillators and making conforming changes; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to substitute “guidelines” for “standards” set forth by the American Red Cross or American Heart Association.

Liability for gross negligence was not abolished by Good Samaritan Law. 48 CS 10.



Section 52-557c - Standard of care applicable to owners and operators of school buses.

The standard of care applicable to the owners and operators of any school bus, as defined in section 14-275, or of any motor vehicle registered as a service bus transporting children to and from school or school activities, private or public camps or any other activities concerning the transportation of groups of children shall be the same as the standard of care applicable to common carriers of passengers for hire.

(February, 1965, P.A. 303, S. 1.)



Section 52-557d - Defense of charitable immunity abolished.

The common law defense of charitable immunity is abolished and shall not constitute a valid defense to any cause of action.

(1967, P.A. 52; P.A. 82-160, S. 225.)

History: P.A. 82-160 deleted “arising subsequent to October 1, 1967” after “cause of action”.



Section 52-557e - Immunity of physicians from liability for uncompensated service on hospital utilization review committee.

No action may be brought to recover damages against any licensed physician for any decision or action taken by him as a member of a hospital utilization review committee on which he serves without compensation and to which he shall have been appointed by the staff of the hospital, the function of which committee, as directed by the federal Medicare Act, as amended, shall have been to review the utilization of the facilities of the hospital in the interests of efficiency and the quality of service to the public.

(1971, P.A. 157; P.A. 82-160, S. 226.)

History: P.A. 82-160 made minor changes in wording.



Section 52-557f - Landowner liability for recreational use of land. Definitions.

As used in sections 52-557f to 52-557i, inclusive:

(1) “Charge” means the admission price or fee asked in return for invitation or permission to enter or go upon the land;

(2) “Land” means land, roads, water, watercourses, private ways and buildings, structures, and machinery or equipment when attached to the realty, except that if the owner is a municipality, political subdivision of the state, municipal corporation, special district or water or sewer district: (A) “Land” does not include a swimming pool, playing field or court, playground, building with electrical service, or machinery when attached to the realty, that is also within the possession and control of the municipality, political subdivision of the state, municipal corporation, special district or water or sewer district; and (B) “road” does not include a paved public through road that is open to the public for the operation of four-wheeled private passenger motor vehicles;

(3) “Owner” means the possessor of a fee interest, a tenant, lessee, occupant or person in control of the premises. “Owner” includes, but is not limited to, a municipality, political subdivision of the state, municipal corporation, special district or water or sewer district;

(4) “Recreational purpose” includes, but is not limited to, any of the following, or any combination thereof: Hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiing, snow skiing, ice skating, sledding, hang gliding, sport parachuting, hot air ballooning, bicycling and viewing or enjoying historical, archaeological, scenic or scientific sites.

(1971, P.A. 249, S. 1; 440, S. 2; P.A. 77-393; Oct. Sp. Sess. P.A. 79-12, S. 2, 3; P.A. 82-160, S. 227; P.A. 88-204; P.A. 90-310, S. 3; P.A. 11-61, S. 139; 11-141, S. 19; 11-211, S. 1.)

History: Later 1971 act (P.A. 440) removed snowmobiling from definition of “recreational purpose”; P.A. 77-393 included cutting and removing wood in definition of “recreational purpose”; October, 1979, P.A. 79-12 removed cutting and removing wood from definition of “recreational purpose”; P.A. 82-160 alphabetized the defined terms; P.A. 88-204 included hang gliding and hot air ballooning in definition of “recreational purpose”; P.A. 90-310 in Subdiv. (4) added sport parachuting to the definition of “recreational purpose”; P.A. 11-61 redefined “charge” in Subdiv. (1) and “owner” in Subdiv. (3); P.A. 11-141 redefined “charge” in Subdiv. (1) and “owner” in Subdiv. (3); P.A. 11-211 redefined “land” in Subdiv. (2), “owner” in Subdiv. (3) and “recreational purpose” in Subdiv. (4).

See Sec. 52-557k re liability of landowner who allows general public to harvest firewood.

Cited. 7 CA 164. Sec. 52-557f et seq. apply to all landowners including governmental entities. 24 CA 592. Cited. 39 CA 280. Sec. 52-557f et seq. cited. Id. Recreational Land Use Act cited. Id. Cited. 45 CA 17. Recreational Land Use Act cited. Id.

Subdiv. (3):

Held municipalities are not owners within meaning of section, reconsidering and overruling decision in Manning v. Barenz, 221 C. 256. 238 C. 653.



Section 52-557g - Liability of owner of land available to public for recreation; exceptions.

(a) Except as provided in section 52-557h, an owner of land who makes all or any part of the land available to the public without charge, rent, fee or other commercial service for recreational purposes owes no duty of care to keep the land, or the part thereof so made available, safe for entry or use by others for recreational purposes, or to give any warning of a dangerous condition, use, structure or activity on the land to persons entering for recreational purposes.

(b) Except as provided in section 52-557h, an owner of land who, either directly or indirectly, invites or permits without charge, rent, fee or other commercial service any person to use the land, or part thereof, for recreational purposes does not thereby: (1) Make any representation that the premises are safe for any purpose; (2) confer upon the person who enters or uses the land for recreational purposes the legal status of an invitee or licensee to whom a duty of care is owed; or (3) assume responsibility for or incur liability for any injury to person or property caused by an act or omission of the owner.

(c) Unless otherwise agreed in writing, the provisions of subsections (a) and (b) of this section shall be deemed applicable to the duties and liability of an owner of land leased to the state or any subdivision thereof for recreational purposes.

(1971, P.A. 249, S. 2–4; P.A. 73-70, S. 1, 2; P.A. 82-160, S. 228.)

History: P.A. 73-70 deleted language limiting applicability to owners of “five or more acres” of land and specified that landowner may make “all or any part” of land available for public use without liability; P.A. 82-160 rephrased the section.

Cited. 7 CA 164. Void for vagueness doctrine does not require prior warning of civil immunity to potential claimants. 10 CA 86. Sec. 52-557f et seq. apply to all landowners including governmental entities; municipality’s immunity under section extends to its employees. 24 CA 592. Sec. 52-557f et seq. cited. Id. Cited. Id., 832. Cited. 39 CA 280. Sec. 52-557f et seq. cited. Id. Recreational Land Use Act cited. Id. Cited. 45 CA 17. Recreational Land Use Act cited. Id.

Subsec. (a):

Cited. 226 C. 446.



Section 52-557h - Owner liable, when.

Nothing in sections 52-557f to 52-557i, inclusive, limits in any way the liability of any owner of land which otherwise exists: (1) For wilful or malicious failure to guard or warn against a dangerous condition, use, structure or activity; (2) for injury suffered in any case where the owner of land charges the person or persons who enter or go on the land for the recreational use thereof, except that, in the case of land leased to the state or a subdivision thereof, any consideration received by the owner for the lease shall not be deemed a charge within the meaning of this section.

(1971, P.A. 249, S. 5; P.A. 82-160, S. 229.)

History: P.A. 82-160 made minor technical change and replaced alphabetic Subdiv. indicators with numeric indicators.

Cited. 7 CA 164. Subdiv. (1): Does not authorize recovery for nuisance. Id. Cited. 10 CA 86. Sec. 52-557f et seq. apply to all landowners including governmental entities. 24 CA 592. Sec. 52-557f et seq. cited. Id. Cited. 39 CA 280. Sec. 52-557f et seq. cited. Id. Recreational Land Use Act cited. Id. Cited. 45 CA 17. Recreational Land Use Act cited. Id.



Section 52-557i - Obligation of user of land.

Nothing in sections 52-557f to 52-557i, inclusive, shall be construed to relieve any person using the land of another for recreational purposes from any obligation which he may have in the absence of said sections to exercise care in his use of such land and in his activities thereon, or from the legal consequences of failure to employ such care.

(1971, P.A. 249, S. 6.)

Sec. 52-557f et seq. apply to all landowners including governmental entities. 24 CA 592. Sec. 52-557f et seq. cited. Id. Cited. 39 CA 280. Sec. 52-557f et seq. cited. Id. Recreational Land Use Act cited. Id. Cited. 45 CA 17. Recreational Land Use Act cited. Id.



Section 52-557j - Liability of landowner upon whose land snowmobiles, all-terrain vehicles, motorcycles, minibikes or minicycles are operated.

No landowner may be held liable for any injury sustained by any person operating a snowmobile, all-terrain vehicle, as defined in section 14-379, motorcycle or minibike or minicycle, as defined in section 14-1, upon the landowner’s property or by any passenger in the snowmobile, all-terrain vehicle or motorcycle, minibike or minicycle, whether or not the landowner had given permission, written or oral, for the operation upon his land unless the landowner charged a fee for the operation, or unless the injury is caused by the wilful or malicious conduct of the landowner.

(1971, P.A. 440, S. 1; P.A. 73-67, S. 1, 2; 73-676, S. 2; P.A. 82-160, S. 230.)

History: P.A. 73-67 exempted landowners from liability for injuries sustained in operation of all-terrain vehicles or motorcycles; P.A. 73-676 extended exemption to cover injuries sustained in operating minibikes and minicycles; P.A. 82-160 made minor changes in wording.

Court held city to be a “landowner” within the ambit of statute. Cited. 7 CA 164. Cited. 10 CA 86. Cited. 24 CA 592. Cited. 39 CA 280. Sec. 52-557f et seq. cited. Id. Recreational Land Use Act cited. Id.



Section 52-557k - Liability of landowner who allows persons to harvest firewood or fruits or vegetables.

(a) As used in this section: (1) “Owner” means the possessor of a fee interest, a tenant, occupant or person in control of the premises; (2) “harvesting” means the cutting and removal of designated standing trees, down trees, tree tops and other logging slash or debris suitable for use as firewood or the picking and removal of designated fruits or vegetables; (3) “charge” means the fee asked in return for a specified volume of firewood or a specified volume of fruits or vegetables and the right to harvest such firewood or such fruits or vegetables.

(b) Any owner of land who invites or permits any person (1) to enter the land or a part thereof to harvest firewood, with or without charge, or (2) to enter the land or a part thereof to harvest fruits or vegetables, without charge, on behalf of a nonprofit organization or nonprofit corporation for use by such nonprofit organization or nonprofit corporation or for distribution to other nonprofit organizations or nonprofit corporations, shall not be liable for damages as a result of injury to such person when such injury arises out of the use of the land or out of the act of harvesting firewood or harvesting fruits or vegetables, unless such injury is caused by such owner’s failure to warn of a dangerous hidden hazard actually known to such owner.

(c) This section shall not apply to (1) an owner who sells more than one hundred cords of firewood each calendar year, (2) an owner who operates a “pick or cut your own agricultural operation” as defined in section 52-568a, or (3) an owner who operates an agricultural operation to which the public is invited and charged for produce harvested and removed from the land.

(Oct. Sp. Sess. P.A. 79-12, S. 1, 3; P.A. 01-82.)

History: P.A. 01-82 made section applicable to owners who permit persons to harvest fruits or vegetables under certain circumstances, amending Subsec. (a) to redefine “harvesting” to include the picking and removal of designated fruits or vegetables and redefine “charge” to include the fee asked in return for a specified volume of fruits or vegetables and the right to harvest such fruits or vegetables, amending Subsec. (b) to designate existing provisions re person entering the land to harvest firewood as Subdiv. (1) and add new Subdiv. (2) re person entering the land to harvest fruits or vegetables on behalf of a nonprofit corporation or nonprofit organization for use or distribution by such nonprofit corporation or nonprofit organization and amending Subsec. (c) to designate existing provision re inapplicability of section to owner who sells more than 100 cords of firewood as Subdiv. (1), add Subdiv. (2) re owner who operates a “pick or cut your own agricultural operation” and add Subdiv. (3) re owner who operates an agricultural operation to which the public is invited and charged for produce harvested and removed from the land.

Cited. 10 CA 86.



Section 52-557l - Immunity from liability of persons who donate food and of nonprofit organizations or corporations that distribute donated food.

(a) Notwithstanding any provision of the general statutes, any person, including but not limited to a seller, farmer, processor, distributor, wholesaler or retailer of food, who donates an item of food for use or distribution by a nonprofit organization or nonprofit corporation and any nonprofit organization or nonprofit corporation that collects donated food and distributes such food to other nonprofit organizations or nonprofit corporations free of charge or for a nominal fee shall not be liable for civil damages or criminal penalties resulting from the nature, age, condition or packaging of the food, unless it is established that the donor, at the time of making the donation, or the nonprofit organization or nonprofit corporation, at the time of distributing the food, knew or had reasonable grounds to believe that the food was (1) adulterated, as defined in section 21a-101, or (2) not fit for human consumption.

(b) Notwithstanding any provision of the general statutes, any food establishment classified as class III or class IV pursuant to regulations adopted under section 19a-36, that donates perishable food for use or distribution by a temporary emergency shelter in accordance with the provisions set forth in section 38a-313b shall not be liable for civil damages or criminal penalties resulting from the nature, age, condition or packaging of the food, unless it is established that the donor, at the time of making the donation, knew or had reasonable grounds to believe that the food was (1) embargoed or ordered destroyed by the Department of Public Health or a local director of health, or an authorized agent thereof, (2) adulterated, as defined in section 21a-101, or (3) not fit for human consumption.

(P.A. 83-223, S. 1, 2; P.A. 94-17; P.A. 12-123, S. 2.)

History: P.A. 94-17 applied provisions to any nonprofit organization or nonprofit corporation that collects donated food and distributes such food to other nonprofit organizations or nonprofit corporations free of charge or for a nominal fee and deleted Subsec. (b) that had provided “Nothing in this section limits the liability of the donee organization or corporation accepting the food.”; P.A. 12-123 designated existing provisions as Subsec. (a) and made technical changes therein, and added Subsec. (b) re immunity from liability for food establishments donating perishable food.



Section 52-557m - Immunity from liability of directors, officers and trustees of nonprofit tax-exempt organizations.

Any person who serves as a director, officer or trustee of a nonprofit organization qualified as a tax-exempt organization under Section 501(c) of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended, and who is not compensated for such services on a salary or prorated equivalent basis, shall be immune from civil liability for damage or injury occurring on or after October 1, 1987, resulting from any act, error or omission made in the exercise of such person’s policy or decision-making responsibilities if such person was acting in good faith and within the scope of such person’s official functions and duties, unless such damage or injury was caused by the reckless, wilful or wanton misconduct of such person.

(P.A. 86-338, S. 10; P.A. 87-227, S. 7; P.A. 88-364, S. 68, 123; P.A. 89-211, S. 50.)

History: P.A. 87-227 replaced provision granting immunity for “any act or omission resulting in damage or injury occurring on or after October 1, 1986” with immunity for “damage or injury occurring on or after October 1, 1987, resulting from any act, error or omission made in the exercise of such person’s policy or decision-making responsibilities” and excluded damage or injury caused by “reckless” misconduct; P.A. 88-364 made technical change; P.A. 89-211 clarified reference to the Internal Revenue Code of 1986.



Section 52-557n - Liability of political subdivision and its employees, officers and agents. Liability of members of local boards and commissions.

(a)(1) Except as otherwise provided by law, a political subdivision of the state shall be liable for damages to person or property caused by: (A) The negligent acts or omissions of such political subdivision or any employee, officer or agent thereof acting within the scope of his employment or official duties; (B) negligence in the performance of functions from which the political subdivision derives a special corporate profit or pecuniary benefit; and (C) acts of the political subdivision which constitute the creation or participation in the creation of a nuisance; provided, no cause of action shall be maintained for damages resulting from injury to any person or property by means of a defective road or bridge except pursuant to section 13a-149. (2) Except as otherwise provided by law, a political subdivision of the state shall not be liable for damages to person or property caused by: (A) Acts or omissions of any employee, officer or agent which constitute criminal conduct, fraud, actual malice or wilful misconduct; or (B) negligent acts or omissions which require the exercise of judgment or discretion as an official function of the authority expressly or impliedly granted by law.

(b) Notwithstanding the provisions of subsection (a) of this section, a political subdivision of the state or any employee, officer or agent acting within the scope of his employment or official duties shall not be liable for damages to person or property resulting from: (1) The condition of natural land or unimproved property; (2) the condition of a reservoir, dam, canal, conduit, drain or similar structure when used by a person in a manner which is not reasonably foreseeable; (3) the temporary condition of a road or bridge which results from weather, if the political subdivision has not received notice and has not had a reasonable opportunity to make the condition safe; (4) the condition of an unpaved road, trail or footpath, the purpose of which is to provide access to a recreational or scenic area, if the political subdivision has not received notice and has not had a reasonable opportunity to make the condition safe; (5) the initiation of a judicial or administrative proceeding, provided that such action is not determined to have been commenced or prosecuted without probable cause or with a malicious intent to vex or trouble, as provided in section 52-568; (6) the act or omission of someone other than an employee, officer or agent of the political subdivision; (7) the issuance, denial, suspension or revocation of, or failure or refusal to issue, deny, suspend or revoke any permit, license, certificate, approval, order or similar authorization, when such authority is a discretionary function by law, unless such issuance, denial, suspension or revocation or such failure or refusal constitutes a reckless disregard for health or safety; (8) failure to make an inspection or making an inadequate or negligent inspection of any property, other than property owned or leased by or leased to such political subdivision, to determine whether the property complies with or violates any law or contains a hazard to health or safety, unless the political subdivision had notice of such a violation of law or such a hazard or unless such failure to inspect or such inadequate or negligent inspection constitutes a reckless disregard for health or safety under all the relevant circumstances; (9) failure to detect or prevent pollution of the environment, including groundwater, watercourses and wells, by individuals or entities other than the political subdivision; or (10) conditions on land sold or transferred to the political subdivision by the state when such conditions existed at the time the land was sold or transferred to the political subdivision.

(c) Any person who serves as a member of any board, commission, committee or agency of a municipality and who is not compensated for such membership on a salary or prorated equivalent basis, shall not be personally liable for damage or injury occurring on or after October 1, 1992, resulting from any act, error or omission made in the exercise of such person’s policy or decision-making responsibilities on such board, commission, committee or agency if such person was acting in good faith, and within the scope of such person’s official functions and duties, and was not acting in violation of any state, municipal or professional code of ethics regulating the conduct of such person, or in violation of subsection (a) of section 9-369b or subsection (b) or (c) of section 1-206. The provisions of this subsection shall not apply if such damage or injury was caused by the reckless, wilful or wanton misconduct of such person.

(P.A. 86-338, S. 13; P.A. 92-198; P.A. 93-290.)

History: P.A. 92-198 added Subsec. (c) concerning immunity of members of local boards and commissions who are not compensated for their membership; P.A. 93-290 added Subsec. (b)(10) re preexisting conditions on land sold or transferred by the state.

Cited. 32 CA 373; judgment reversed, see 229 C. 829; 36 CA 601; 42 CA 624. Absent specific language in this section modifying common law rule of governmental immunity for claims of strict liability pursuant to Sec. 22-357, that section should not be so construed. 58 CA 702. Section does not bar recovery from a political subdivision where circumstances make it apparent to the public officer that his or her failure to act would be likely to subject an identifiable person to imminent harm. 60 CA 178. Court provided jury with clear guidance on the issue of agency with respect to town’s potential liability. 68 CA 284. Complaint alleging that city negligently failed to maintain a stairway in a reasonably safe condition constituted an allegation of negligent performance of a discretionary, rather than ministerial, act and therefore city was immune from liability pursuant to statute that exempts political subdivisions from liability for negligent acts of its employees that require the exercise of judgment or discretion. 71 CA 844. Plaintiff’s statutory negligence claims were barred by governmental immunity. 87 CA 353.

Cited. 41 CS 420; 42 CS 22; 44 CS 45; Id., 527. Summary judgment granted for municipal defendants in matter where plaintiff alleged that defendant’s failure to timely respond to 911 call and provide effective medical care resulted in her son’s death. Plaintiff unable to invoke imminent harm/identifiable person exception to defendant’s claimed governmental immunity because decedent was not identifiable nor was the harm imminent. 49 CS 200.

Subsec. (a):

Subdiv. (1)(C): Liability in nuisance can be imposed on a municipality only if condition constituting the nuisance was created by positive act of the municipality. 245 C. 385. Subdiv. (2)(A): Plaintiff’s claim against city for intentional infliction of emotional distress by city employee is barred by governmental immunity. 267 C. 669. Subdiv. (1)(B) codifies common law rule that municipalities are liable for their negligent acts committed in their proprietary capacity. 279 C. 830. Appellate Court improperly concluded that plaintiff, the mother of a six-year-old child attending after school program located within a public school, fell within identifiable person imminent harm exception to governmental immunity; only persons recognized for purposes of exception are school children attending public schools during school hours. 284 C. 91. Subdiv. (2)(B): Governmental immunity applicable to defendants, board of education and certain public school officials, because plaintiff, a summer program supervisor who slipped on urine in the school bathroom where program was located, was not an identifiable person subject to imminent harm because the potential for harm was neither sufficiently immediate nor sufficiently certain. 294 C. 265. Subdiv. (1)(A): The identifiable person, imminent harm common-law exception to municipal employee’s qualified immunity is also applicable in an action brought directly against a municipality under this Subdiv., regardless of whether an employee or officer of municipality is also a named defendant; plaintiff resident who was injured at transfer station was not a member of a class of foreseeable victims because he was not legally required to dispose of his refuse by taking it to transfer station and could have hired an independent contractor to do so. Id., 324. Subdiv. (1)(C): Trial court properly struck plaintiffs’ claims asserted pursuant to Subpara. (C) on grounds that defendants may not be held liable for damages caused by their failure to act to abate an alleged public nuisance because Subpara. (C) contains a positive act requirement. 295 C. 141. Common law identifiable person, imminent harm exception to governmental immunity for discretionary acts applicable in action solely against municipality under Subdiv. (1)(A). 296 C. 518. Subdiv. (1)(A) is grounded in common law negligence cause of action and does not create a new kind of cause of action, but provides that political subdivisions may be held liable for certain common law negligence claims against them and their employees; negligence claims against chaperones at a school dance are barred by doctrine of qualified immunity because such chaperones were performing governmental acts, were acting in the exercise of discretion and no exception applied. 301 C. 112.

Cited. 39 CA 289. Language of section is clear and unambiguous in abrogating governmental immunity that common law gives to municipalities with respect to vicarious liability. 66 CA 669. Parties need not comply with filing requirements of Sec. 7-465 in order to utilize this section, rather parties can bring a direct cause of action for negligence against a municipality under its provisions. Id. Although trial court improperly analyzed plaintiff’s claims under subsection, which concerns claims brought directly against a municipality, rather than under applicable municipal indemnification statute (Sec. 7-465), which provides that qualified municipal immunity does not apply to claims for indemnification for acts by municipal employees unless the acts are willful or wanton, she could not prevail on claim that trial court improperly granted motion for a directed verdict because there is no recognized right to a claim for emotional distress resulting to a person from loss of a pet. 84 CA 395. Trial court properly struck plaintiffs’ negligence claim where plaintiffs claimed that city’s negligence in failing to ensure security of the building after city had taken the property by eminent domain resulted in plaintiffs property being stolen and destroyed; pursuant to Subdiv. (2)(B) city cannot be held liable for the actions of its employees pertaining to security of the property. 88 CA 1. Because municipal status of city of New Haven was undisputed, the protection afforded under Subdiv. (2)(A) granted municipal immunity from liability for intentional tort committed by plaintiff’s coemployee who was a city employee. 92 CA 558. Subdiv. (2)(A): A municipality may not be held liable for the intentional acts of its employees including the intentional infliction of emotional distress. 108 CA 710. When a law enforcement officer has been ordered by the court to vacate an arrest warrant, this is a mandatory duty; failure to do so may not be excused by governmental immunity. 110 CA 389. Section codifies the common law doctrine of qualified immunity; defendants, a municipality and police officers employed by the municipality, were entitled to qualified immunity in the performance of discretionary duties relating to the monitoring of an individual who committed suicide while being held in police department lock-up area. 120 CA 282. Decedent’s estate could not prevail against police officers because of doctrine of governmental immunity since complaint did not demonstrate that decedent was an identifiable and foreseeable victim subject to imminent harm. Id., 806. Subdiv. (2)(B): Trial court’s conclusion that statutes, regulations and policies are most often held to create discretionary duties was overreaching; because standards exist for town firefighters to secure traffic accident scene in prescribed manner without the exercise of judgment or discretion, plaintiff’s negligence action against town arose out of violations of ministerial rather than discretionary duties, and trial court improperly granted town’s motion to strike on grounds of governmental immunity. 127 CA 254. Subdiv. (2)(A): Neither the distinction between ministerial and discretionary acts nor the exceptions to discretionary act immunity factor into an analysis of governmental immunity when an intentional cause of action is alleged; the term “wilful” is synonymous with “intentional”; provision makes no distinction between ministerial and discretionary acts. 133 CA 215. City was immune from indemnity claim re fatal shooting at carnival because language in Sec. 7-284 concerning police protection at places of amusement describes a discretionary function, not a ministerial duty, and billing of operator for such police protection did not convert governmental function of providing security into a proprietary function. 138 CA 40.

Subdiv. (2)(B) cited. 41 CS 402. Subdiv. (1)(A) cited. Id. Governmental immunity inapplicable in case in which plaintiff was involved in assisting police when she was bitten by police dog. 46 CS 197.

Subsec. (b):

Subdiv. (7) cited. 226 C. 314. Subdiv. (6): Provision does not establish a sole proximate causation standard or some other heightened causation standard; codifies common law that municipal defendants are not liable for acts of nonemployees or nonagents of the municipality. 245 C. 385.

Subdiv. (7): Section does not offer municipal immunity for allegedly unconstitutional taking through inverse condemnation. 51 CS 636.



Section 52-557o - Liability of land surveyors.

No action for trespass shall lie against any surveyor licensed under chapter 391 or person acting at the direction of any such licensed surveyor who enters upon land other than the land being surveyed without causing any damage to such other land in order to perform a survey, provided no such surveyor or person acting at the direction of such surveyor shall enter upon any land owned by a railroad company, as defined in section 16-1, which is within fifty feet of a railroad track without first obtaining written permission from the railroad company, which written permission shall not be unreasonably withheld. Nothing herein shall relieve such licensed surveyor or person from liability for actual damages caused by such entry upon such other property.

(P.A. 89-310, S. 1; P.A. 92-74, S. 2, 7.)

History: P.A. 92-74 amended section to require surveyor or person acting at the direction of surveyor to obtain railroad company’s written permission before entering upon any land owned by it which is within 50 feet of a railroad track.



Section 52-557p - (Formerly Sec. 52-577p). Assumption of risk by person engaged in recreational equestrian activities, when.

Each person engaged in recreational equestrian activities shall assume the risk and legal responsibility for any injury to his person or property arising out of the hazards inherent in equestrian sports, unless the injury was proximately caused by the negligence of the person providing the horse or horses to the individual engaged in recreational equestrian activities or the failure to guard or warn against a dangerous condition, use, structure or activity by the person providing the horse or horses or his agents or employees.

(P.A. 93-286, S. 1.)

History: Sec. 52-577p transferred to Sec. 52-557p in 1997.



Section 52-557q - Immunity from liability of broadcaster that broadcasts emergency alert and information concerning child abduction. Immunity from liability of outdoor advertising establishment.

No claim for damages shall be made against a broadcaster, as defined in subsection (l) of section 12-218, or an outdoor advertising establishment, as described in the United States Department of Labor Standard Industrial Classification System Code 7312, that, pursuant to a voluntary program between broadcasters and law enforcement agencies, or between law enforcement agencies and outdoor advertising establishments, broadcasts or disseminates an emergency alert and information provided by a law enforcement agency concerning the abduction of a child, including, but not limited to, a description of the abducted child, a description of the suspected abductor and the circumstances of the abduction. Nothing in this section shall be construed to (1) limit or restrict in any way any legal protection a broadcaster or outdoor advertising establishment may have under any other law for broadcasting, outdoor advertising or otherwise disseminating any information, or (2) relieve a law enforcement agency from acting reasonably in providing information to the broadcaster or outdoor advertising establishment.

(P.A. 03-111, S. 1; P.A. 05-210, S. 33; P.A. 06-196, S. 183.)

History: P.A. 05-210 provided immunity for outdoor advertising establishment; P.A. 06-196 made technical changes, effective June 7, 2006.



Section 52-557r - Immunity from liability of fire department for installation or delivery of smoke and carbon monoxide detectors.

(a) For the purposes of this section “fire department” includes any municipal fire department, independent fire department, fire district, independent fire company, volunteer fire department and any member thereof; “device” includes any battery-operated or plug-in smoke detector, carbon monoxide detector, or combination smoke and carbon monoxide detector; and “installation” does not include the alteration or installation of electrical wiring.

(b) A fire department that delivers to, or installs at, residential premises a device or batteries for such a device shall not be liable for civil damages for personal injury, wrongful death, property damage or other loss, provided (1) such installation was done in accordance with the manufacturer’s instructions, and (2) such installation or delivery was in such department’s official capacity.

(c) Any device delivered or installed pursuant to subsection (b) of this section shall be new and shall meet all applicable current safety and manufacturing standards.

(d) Any fire department that delivers or installs a device in accordance with this section shall keep records documenting every such delivery or installation for not less than five years after such delivery or installation.

(e) Nothing in this section shall be construed to limit or otherwise affect the obligations and duties of the owner or occupier of the residential premises receiving such delivery or installation services.

(P.A. 09-78, S. 1.)



Section 52-558 - Liability for placing obstructions in highway.

When any person places or keeps building materials, or any obstacle, in any highway, either with or without a license therefor from the town, city or borough in which such highway is situated, he shall pay to such town, city or borough all costs and damages which it sustains or is compelled to pay by reason thereof.

(1949 Rev., S. 8299.)



Section 52-559 - Damage for spreading fire.

Any person who sets fire on any land, that runs upon the land of any other person, shall pay to the owner all damages done by such fire.

(1949 Rev., S. 8300.)

See Sec. 23-48 re penalty for kindling fire in the open without proper authorization.

See Sec. 23-49a re burning ban, special burning permits and penalties for violation of ban.



Section 52-560 - Damages for cutting trees, timber or shrubbery. Exclusion.

Any person who cuts, destroys or carries away any trees, timber or shrubbery, standing or lying on the land of another or on public land, except on land subject to the provisions of section 52-560a, without license of the owner, and any person who aids therein, shall pay to the party injured five times the reasonable value of any tree intended for sale or use as a Christmas tree and three times the reasonable value of any other tree, timber or shrubbery; but, when the court is satisfied that the defendant was guilty through mistake and believed that the tree, timber or shrubbery was growing on his land, or on the land of the person for whom he cut the tree, timber or shrubbery, it shall render judgment for no more than its reasonable value.

(1949 Rev., S. 8301; 1961, P.A. 548; 1963, P.A. 123; P.A. 06-89, S. 2.)

History: 1961 act substituted terms “shrubbery” for “underwood” and “public land” for “town commons,” eliminated separate provision for trees less than one foot in diameter, specified all provisions apply to trees, timber or shrubbery damaged, stipulated value, for determining damages, be reasonable value, deleting term “true” value in last clause and added provision for one cutting timber, etc., for another; 1963 act added provision re Christmas tree; P.A. 06-89 added exclusion re land subject to provisions of Sec. 52-560a.

See Secs. 53a-115 to 53a-117a, inclusive, re criminal mischief.

In order to recover treble damages under statute, the complaint must clearly state that the claim for relief is based upon the statutory remedy. 1 CA 303. Cited. 43 CA 1; 45 CA 56. Replacement cost of destroyed trees is not a proper measure of damages under section. 75 CA 781. Does not preempt the field of remedies, but rather provides for an enhancement of common-law damages by providing for treble damages in certain circumstances. 131 CA 306. Award of damages for cost of cleaning up and screening property with new trees was improper where plaintiff only introduced evidence of replacement cost of trees, rather than proper measure of damages such as market value of severed trees or diminution in real property value. 133 CA 572. Section does not provide for attorney’s fees or punitive damages. 134 CA 538.

For mitigation of treble damages provision, requirement is that defendant be “guilty through mistake” and believe that “timber was growing on his own land”; requirements are not in the alternative. 22 CS 195. Legislative history of section. Id. The true measure of damages is the reasonable market value of a severed tree or the diminution of the value of the land because of its loss; evidence of replacement cost of a tree and a charge to the jury this could be “reasonable value” was error. 31 CS 536.



Section 52-560a - Damages for encroachment on state, municipal or nonprofit land conservation organization open space land. Attorney General enforcement. Civil action.

(a) As used in this section, “open space land” includes, but is not limited to, any park, forest, wildlife management area, refuge, preserve, sanctuary, green or wildlife area owned by the state, a political subdivision of the state or a nonprofit land conservation organization and “encroach” means to conduct an activity that causes damage or alteration to the land or vegetation or other features thereon, including, but not limited to, erecting buildings or other structures, constructing roads, driveways or trails, destroying or moving stone walls, cutting trees or other vegetation, removing boundary markers, installing lawns or utilities, or using, storing, or depositing vehicles, materials or debris.

(b) No person may encroach or cause another person to encroach on open space land or on any land for which the state, a political subdivision of the state or a nonprofit land conservation organization holds a conservation easement interest, without the permission of the owner of such open space land or holder of such conservation easement or without other legal authorization.

(c) Any owner of open space land or holder of a conservation easement subject to the provisions of subsection (b) of this section or the Attorney General may bring an action in the superior court for the judicial district where the land is located against any person who violates the provisions of said subsection with respect to such owner’s land or land subject to such conservation easement. The court shall order any person who violates the provisions of subsection (b) of this section to restore the land to its condition as it existed prior to such violation or shall award the landowner the costs of such restoration, including reasonable management costs necessary to achieve such restoration. In addition, the court may award reasonable attorney’s fees and costs and such injunctive or equitable relief as the court deems appropriate.

(d) In addition to any damages and relief ordered pursuant to subsection (c) of this section, the court may award damages of up to five times the cost of restoration or statutory damages of up to five thousand dollars. In determining the amount of the award, the court shall consider the willfulness of the violation, the extent of damage done to natural resources, if any, the appraised value of any trees or shrubs cut, damaged, or carried away as determined in accordance with the latest revision of The Guide for Plant Appraisal, as published by the International Society of Arboriculture, Urbana, Illinois, or a succeeding publisher, any economic gain realized by the violator and any other relevant factors.

(P.A. 06-89, S. 1.)



Section 52-561 - Trespass to lands without color of right.

Section 52-561 is repealed.

(1949 Rev., S. 8302; 1963, P.A. 642, S. 57; P.A. 81-410, S. 14.)



Section 52-561a - Damage by domestic fowls.

Any owner or keeper of domestic fowls who allows them to trespass upon the premises of another person shall be liable to the owner or occupant of such premises for all damage done by such fowls.

(1971, P.A. 871, S. 49.)



Section 52-562 - Liability for fraud in contracting debt; concealing property.

When any person is guilty of fraud in contracting a debt, or conceals, removes or conveys away any part of his property, with intent to prevent it from being taken by legal process, or refuses to pay any debt admitted by him or established by a valid judgment, while having property, not exempt from execution, sufficient to discharge the debt, concealed or withheld by him so that the property cannot be taken by legal process, or refuses to disclose his rights of action, with intent to prevent the rights of action from being taken by foreign attachment or garnishment, any creditor aggrieved thereby may institute an action against him, setting forth his debt and the fraudulent act or acts particularly in the complaint.

(1949 Rev., S. 8303; P.A. 81-410, S. 11; P.A. 82-160, S. 231.)

History: P.A. 81-410 eliminated provision re body attachment and execution; P.A. 82-160 replaced “estate” with “property”, added “or garnishment” after “foreign attachment” and rephrased the section.

See Sec. 52-279 re conditions under which attachment may be granted.

Cited. 12 CS 106. Not enough to prove a debt under this section; fraud must also be proved. 16 CS 158. Cited. 35 CS 130.



Section 52-563 - Liability for waste by tenant for life or years.

Any person who, having no greater interest in real property than an estate for years, or for life, created by the act of the parties and not by the act of the law, commits waste upon the premises, beyond what tenants for years or life created by operation of law may do, shall be liable to the party injured in an action on this section, unless he was expressly authorized, by the contract under which the interest is created, to do the acts complained of.

(1949 Rev., S. 8304; P.A. 82-160, S. 232.)

History: P.A. 82-160 replaced “estate” with “property” and made a minor technical change.

Term “waste” relates to real estate and does not relate to personalty. 5 CS 502.



Section 52-564 - Treble damages for theft.

Any person who steals any property of another, or knowingly receives and conceals stolen property, shall pay the owner treble his damages.

(1949 Rev., S. 8305; 1963, P.A. 99.)

History: 1963 act provided recovery be treble damages rather than treble the value of the property stolen.

See chapter 952, part IX, re larceny, robbery and related offenses.

Cited. 1 CA 303; 8 CA 96; 11 CA 161; 18 CA 20; 33 CA 303; 37 CA 7; 42 CA 599; 43 CA 1; 45 CA 46; Id., 324. Statute synonymous with larceny under Sec. 53a-119. 47 CA 517. Liability for conversion is a precondition to finding of liability for treble damages under section. 86 CA 527. Because count of plaintiff’s complaint alleging civil theft is devoid of any factual assertion that defendants acted with the requisite intent to permanently deprive plaintiff of her property, plaintiff failed to state a cause of action for civil theft, and count is legally insufficient. 99 CA 719. Plaintiff is required to prove the actions alleged by clear and convincing evidence in order to be entitled to an award of treble damages. 112 CA 160; judgment reversed in part, see 297 C. 26. In order to prove liability under section, plaintiff only had to show that defendant engaged in conduct that was synonymous with larceny, and was not required to show that the funds had been stolen by defendant or anyone else; given defendant’s knowledge concerning source and disposition of funds in question, his continued failure to return funds constituted an intentional decision on his part to deprive plaintiff of its use of funds. 136 CA 99.



Section 52-564a - Liability for shoplifting.

(a) Any person eighteen years of age or older or an emancipated minor who takes possession of goods or merchandise displayed or offered for sale by any mercantile establishment, or who takes from any real property any agricultural produce kept, grown or raised on the property for purposes of sale, without the consent of the owner and with the intention of converting such goods, merchandise or produce to his own use without having paid the purchase price thereof, or who alters the price indicia of such goods or merchandise, shall be liable in a civil action to the owner of the goods, merchandise or produce for (1) the actual and reasonable costs of maintaining the action, including court costs and a reasonable attorney’s fee, (2) the retail value of the goods, merchandise or produce taken, if not recovered by the time of the commencement of the action or if recovered in an unmerchantable condition, and (3) punitive damages in an amount not to exceed three hundred dollars.

(b) A conviction of larceny by shoplifting, as defined in subdivision (9) of section 53a-119, shall not be a condition precedent to the maintenance of a civil action under this section.

(c) In any action brought pursuant to subsection (a) of this section, if the plaintiff does not prevail, the court may award to the defendant his costs, including a reasonable attorney’s fee, and damages not to exceed three hundred dollars.

(d) No action shall be brought pursuant to subsection (a) of this section but within two years from the date of the act complained of.

(P.A. 90-197; 90-282, S. 5.)

History: P.A. 90-282 added Subsec. (d) to impose two-year deadline for bringing action.



Section 52-565 - Double damages for forgery.

Any person who falsely makes, alters, forges or counterfeits any document, or knowingly utters, as true, any document falsely made, altered, forged or counterfeited, shall pay double damages to any party injured thereby.

(1949 Rev., S. 8306.)

See Secs. 53a-137 to 53a-140, inclusive, re forgery.

Cited. 11 CA 161. Cited. 41 CA 659. Cited. 43 CA 1.

An agent may commit forgery by making or signing an instrument in disobedience of his instructions or by exceeding his authority. 24 CS 498.



Section 52-565a - Liability of drawer for dishonored check. Service charge on drawer for dishonored check.

(a) A drawer negotiating a check who knows or should know that payment of such check will be refused by the drawee bank either because the drawer has no account with such bank or because the drawer has insufficient funds on deposit with such bank shall be liable to the payee for damages, in addition to the face amount of the check, provided the payee has presented such check for payment, the check is dishonored and the drawer fails to pay the face amount of such check within thirty days following the date of mailing by the payee of the written demand for payment as provided in subsection (f) of this section.

(b) In the case of a drawer negotiating a check who knows or should know that payment of such check will be refused by the drawee bank because the drawer has no account with such bank, such damages shall be in an amount to be determined by the court in light of the circumstances, but in no event shall such amount be greater than the face amount of the check or seven hundred fifty dollars, whichever is less.

(c) In the case of a drawer negotiating a check who knows or should know that payment of such check will be refused by the drawee bank because the drawer has insufficient funds on deposit with such bank, such damages shall be in an amount to be determined by the court in light of the circumstances, but in no event shall such amount be greater than the face amount of the check or four hundred dollars, whichever is less.

(d) The drawer shall not be liable to the payee for the damages provided for by this section if: (1) The drawer gave such check as payment for residential service supplied by a gas, electric, steam, telephone or water utility; (2) the drawer gave such check as payment for the rental of residential premises; or (3) the drawer gave such check as repayment of all, or a portion of, a debt secured by collateral which the payee has repossessed.

(e) The damages provided for in this section shall be available only to those persons or entities which post or otherwise give conspicuous notice to the public of the damages which may be imposed pursuant to this section. Such notice shall set forth: (1) The damages that may be imposed if a check is dishonored; (2) the section of the general statutes authorizing imposition of such damages; and (3) that criminal penalties also may apply.

(f) The written demand for payment on the dishonored check shall be in the form prescribed by subsection (g) of this section and shall be sent to the drawer’s last-known residence address or last-known place of business (1) by first class mail and certified mail return receipt requested with delivery restricted to the drawer, or (2) by first class mail or regular mail supported by an affidavit of service by mail. Such written demand for payment shall be sent on or after the date the payee received notice that such check had been dishonored. Such affidavit of service by mail shall provide substantially as follows:

STATE OF

}

AFFIDAVIT OF SERVICE

}

BY MAIL

COUNTY OF

}

...., being first duly sworn on oath, deposes and states that he/she is of legal age and that on (date) ...., 20.., he/she served the attached Written Demand for Payment, by placing a true and correct copy thereof securely enclosed in an envelope addressed as follows:

....

....

....

....

and deposited the same, with postage prepaid, in the United States mails at ...., .... .

....

(Signature)

Subscribed and sworn to before me this .... day of ...., 20.. .

....

Notary Public

.... County, ....

(SEAL)

(g) The written demand for payment required by subsection (f) of this section shall be printed in at least ten-point type in both English and Spanish and shall include the following: (1) The name and last-known address of the drawer; (2) the amount and date of the dishonored check; (3) the bank upon which the check was drawn; (4) the name of the payee; (5) the reason the check was dishonored; (6) the address to which payment should be delivered; and (7) an explanation of the damages which may be imposed pursuant to this section in the event the drawer fails to pay the face amount of the dishonored check.

(h) The penalties provided for in this section shall not apply to any check for which payment has been stopped by the drawer or to any check where the drawer has raised a reasonable defense with respect to the validity of the underlying debt.

(i) Notwithstanding the provisions of this section, in the case of a drawer who negotiates a check which is dishonored, the payee or its assignee may impose on the drawer a service charge of up to twenty dollars, provided, no such service charge may be imposed if (1) the drawer has stopped payment on the check, (2) the check was stolen, or (3) the drawer has raised a reasonable defense with respect to the validity of the underlying debt. The drawer shall not be liable under this subsection for more than one such service charge for each dishonored check.

(P.A. 86-248; P.A. 97-207, S. 2; P.A. 98-77; P.A. 03-196, S. 19.)

History: P.A. 97-207 added new Subsec. (i) re service charge for dishonored check; P.A. 98-77 deleted provisions requiring the payee to send a second written demand for payment to the drawer and specifying the form, content and manner of delivery of such second demand; P.A. 03-196 amended Subsec. (f) by inserting subdivision designators, making a technical change in Subdiv. (1) and adding provisions and form in Subdiv. (2) to allow written demand for payment on dishonored check to be sent by first class mail or regular mail supported by an affidavit of service by mail.



Section 52-566 - Treble damages for wilful removal or destruction of bridge.

Any person who wilfully removes or destroys any part of any bridge, or of its approaches, shall pay treble damages to the owner thereof or to the party bound to maintain it.

(1949 Rev., S. 8307; P.A. 82-160, S. 233.)

History: P.A. 82-160 made minor change in wording.

See Secs. 53a-115 to 53a-117a, inclusive, re criminal mischief.

Cited. 43 CA 1.



Section 52-567 - Treble damages for injury to milestone, guidepost or railing.

Any person who pulls down or injures any milestone, guidepost or other monument for the direction of travelers, or any railing lawfully erected on any causeway or public road for safety of travelers, shall pay to the owner thereof treble damages.

(1949 Rev., S. 8308.)

See Secs. 53a-115 to 53a-117a, inclusive, re criminal mischief.

Cited. 43 CA 1.



Section 52-568 - Damages for groundless or vexatious suit or defense.

Any person who commences and prosecutes any civil action or complaint against another, in his own name or the name of others, or asserts a defense to any civil action or complaint commenced and prosecuted by another (1) without probable cause, shall pay such other person double damages, or (2) without probable cause, and with a malicious intent unjustly to vex and trouble such other person, shall pay him treble damages.

(1949 Rev., S. 8309; P.A. 82-160, S. 234; P.A. 86-338, S. 9; P.A. 87-526, S. 1, 5; P.A. 93-191, S. 3, 4.)

History: P.A. 82-160 substituted “civil action” for “suit”; P.A. 86-338 made section applicable to any person who asserts a defense to an action or complaint and added provision requiring payment of double damages if an action is commenced or defense is asserted without probable cause; P.A. 87-526 added Subsec. (b), authorizing public agency to bring court action against person prosecuting freedom of information commission appeals found by commission to be frivolous, unreasonable and harassing; P.A. 93-191 deleted provisions authorizing court action against persons who brought frivolous, unreasonable or harassing appeals to the freedom of information commission, effective July 1, 1993.

See Sec. 1-241 re court action against persons who bring frivolous, unreasonable or harassing appeals to the Freedom of Information Commission.

See Sec. 52-226a re request for special finding.

Cited. 43 CA 1. Discussed re District Court ruling on evidence of reasonableness in pursuing a claim and “advice of counsel” defense. 49 CA 582. Plaintiff’s vexatious litigation claim based on defendant’s filing of an adversary proceeding in Bankruptcy Court is preempted by federal bankruptcy law that provides sanctions for filing frivolous and malicious pleadings. 86 CA 596. Court adopted Indiana Court of Appeals’ articulation of objective standard of probable cause: Standard which should govern the reasonableness of attorney’s action in instituting litigation for a client is whether claim merits litigation against defendant in question on the basis of facts known to the attorney when suit is commenced; on the basis of the facts known to the law firm, a reasonable attorney familiar with the law of this state would believe that applicable statutes of limitation could be tolled by fraudulent concealment on the part of Retirement Centers. 89 CA 459. Prejudgment remedy is not a civil action for purposes of vexatious litigation. 100 CA 63. Statutory action for vexatious litigation differs from a common-law action only in that a finding of malice is not an essential element, but will serve as a basis for higher damages. 103 CA 20. Trial court properly concluded that law firm did not have a proper purpose in filing a shareholder litigation suit pursuant to Sec. 33-948 to permit inspection of corporate records, where stock repurchase offer had expired prior to filing of suit. Id. Vexatious litigation counterclaim by defendant was premature where the original lawsuit had not yet been terminated in defendant’s favor at the time of pleading. 110 CA 511.

Elements of a vexatious suit. 14 CS 293. In an action for vexatious suit, plaintiff must show that the suit complained of terminated in his favor and that there was want of probable cause. Where defendants showed they had knowledge of facts sufficient to justify reasonable men in the belief that there were reasonable grounds for commencing and prosecuting the original action, there was no want of probable cause. 22 CS 272. Section relates only to vexatious suit and has no application to malicious prosecution. 24 CS 256. Complaint in action for vexatious suit must contain allegation prior suit terminated in plaintiff’s favor. 31 CS 305.

Vexatious suit may be brought as cause of action created by this statute in which treble damages may be awarded or may be instituted under common law in which case damages must be compensatory only. 4 Conn. Cir. Ct. 666.



Section 52-568a - Damages for groundless or vexatious suit against the owner or operator of a “pick or cut your own agricultural operation”.

Any person or any attorney who represents such person, who commences any civil action or complaint, in his own name or the name of others, against the owner or operator of a “pick or cut your own agricultural operation” (1) without probable cause, shall pay such owner or operator double damages, including, in the discretion of the court, costs and attorney’s fees, or (2) without probable cause, and with a malicious intent unjustly to vex and trouble such owner or operator, shall pay such owner or operator treble damages including, in the discretion of the court, costs and attorney’s fees. As used in this section, “pick or cut your own agricultural operation” means a farm to whom the Department of Revenue Services has issued a farmer tax exemption permit under subdivision (63) of section 12-412 that allows any person to enter such farm for the purpose of agricultural harvesting, including the cutting of Christmas trees. Nothing in this section shall be construed to affect or abrogate the provisions of section 52-568.

(P.A. 97-179, S. 11.)



Section 52-569 - Damages for leaving open bars, gate or fence.

Any person who wilfully and unlawfully throws down or leaves open any bars, gate or fence, belonging to any particular enclosure or common field, shall pay to the party injured double damages, and a sum not exceeding five dollars, according to the nature and aggravation of the trespass.

(1949 Rev., S. 8310; P.A. 82-160, S. 235.)

History: P.A. 82-160 substituted “wilfully” for “wittingly”.

See Sec. 53a-109 re criminal trespass in the third degree.

See Sec. 53a-115 to 53a-117a, inclusive, re criminal mischief.

Cited. 43 CA 1.



Section 52-570 - Action for malicious erection of structure.

An action may be maintained by the proprietor of any land against the owner or lessee of land adjacent, who maliciously erects any structure thereon, with intent to annoy or injure the plaintiff in his use or disposition of his land.

(1949 Rev., S. 8311.)

See Sec. 52-480 re injunction against malicious erection of structure.

Cited. 43 CA 1. Cited. 46 CA 164.

Elements necessary to state a cause of action under this section enumerated. 21 CS 110. Testimony credible that fence was erected, in part, for legitimate purpose of safeguarding children and dogs; essential elements of cause of action under this section are (1) structure erected on defendant’s land; (2) malicious erection of structure; (3) intent to injure enjoyment of adjacent landowner’s land by erection of structure; (4) impairment of value of adjacent land because of structure; (5) structure is useless to defendant; and (6) enjoyment of adjacent landowner’s land is in fact impaired. 51 CS 399.

Provides legal remedy for structures erected with intention to annoy and injure the plaintiff’s use of premises. 6 Conn. Cir. Ct. 427, 428.



Section 52-570a - (Formerly Sec. 52-202). Action against fiduciary.

(a) If any person has a legal claim against any executor, administrator, guardian or trustee, on account of moneys paid or services rendered for the estate administered by the executor, administrator, guardian or trustee, and which should justly be paid out of the estate, the claimant may bring a civil action against the executor, administrator, guardian or trustee, while in office, or against the successor of any of them, if such fiduciary has ceased to hold office.

(b) If the claim is found to be a just one and one which ought to be equitably paid out of the estate, judgment may be rendered in favor of the claimant, to be paid wholly out of the estate held by the executor, administrator, guardian or trustee.

(c) If there is not sufficient estate to satisfy the claim or claims in the possession of the executor, administrator, guardian or trustee, this section shall not be construed to prevent any claimant from pursuing his legal remedy against the executor, administrator, guardian or trustee, at his election, for the balance that may be due him, nor from electing to hold any such official liable to his personal responsibility for any debt contracted in the execution of the trust.

(1949 Rev., S. 7954; P.A. 82-160, S. 221.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators; Sec. 52-202 transferred to Sec. 52-570a in 1983.

See Sec. 45a-402 re suits against solvent estates by creditors whose claims have been disallowed.

Statute does not apply to expenses incurred by the claimant in an unsuccessful will contest. 53 C. 116. If statute applies to conservators, it certainly cannot be invoked in a proceeding to which he is in no way a party. 72 C. 172; 93 C. 37. Does not include action for fraud of administrator in selling land of estate. 77 C. 63. Expenses incurred by executors carrying on business. 106 C. 616; 114 C. 692. Cited. 129 C. 582; 130 C. 601. Proceeds from wrongful death action do not become general assets of the estate subject to claim against administrator. 147 C. 233. Word “guardian” does not include conservator. 155 C. 121. Permits trustee to be sued but does not apply to equitable actions and applies only to those who have incurred expenses and are executors, administrators, guardians or trustees. 160 C. 415.

Trustees held personally liable for taxes assessed on real estate held in trust. 3 CS 66. Expenses incurred by an executor are his personal obligations so far as the person who furnishes them is concerned. 13 CS 400. Where plaintiff performed legal services for estate at request of executrix, since deceased, he has recourse to her estate without seeking judgment against her executor or administrator; history of statute reviewed. 17 CS 5. A suit upon a contract with an administrator does not lie against him in his representative capacity, except claims growing out of moneys paid or services rendered the estate. 20 CS 179. Estate administrator may be sued individually and as administrator for negligence in administering estate properties. 31 CS 407. Plaintiff seeking recovery for services rendered executor or administrator has no standing to appeal probate court decree disallowing his claim but must instead bring a civil action against the executor or administrator for such relief. 36 CS 34.



Section 52-570b - Action for computer-related offenses.

(a) Any aggrieved person who has reason to believe that any other person has been engaged, is engaged or is about to engage in an alleged violation of any provision of section 53a-251 may bring an action against such person and may apply to the Superior Court for: (1) An order temporarily or permanently restraining and enjoining the commencement or continuance of such act or acts; (2) an order directing restitution; or (3) an order directing the appointment of a receiver. Subject to making due provisions for the rights of innocent persons, a receiver shall have the power to sue for, collect, receive and take into his possession any property which belongs to the person who is alleged to have violated any provision of section 53a-251 and which may have been derived by, been used in or aided in any manner such alleged violation. Such property shall include goods and chattels, rights and credits, moneys and effects, books, records, documents, papers, choses in action, bills, notes and property of every description including all computer system equipment and data, and including property with which such property has been commingled if it cannot be identified in kind because of such commingling. The receiver shall also have the power to sell, convey and assign all of the foregoing and hold and dispose of the proceeds thereof under the direction of the court. Any person who has suffered damages as a result of an alleged violation of any provision of section 53a-251, and submits proof to the satisfaction of the court that he has in fact been damaged, may participate with general creditors in the distribution of the assets to the extent he has sustained out-of-pocket losses. The court shall have jurisdiction of all questions arising in such proceedings and may make such orders and judgments therein as may be required.

(b) The court may award the relief applied for or such other relief as it may deem appropriate in equity.

(c) Independent of or in conjunction with an action under subsection (a) of this section, any person who suffers any injury to person, business or property may bring an action for damages against a person who is alleged to have violated any provision of section 53a-251. The aggrieved person shall recover actual damages and damages for unjust enrichment not taken into account in computing damages for actual loss, and treble damages where there has been a showing of wilful and malicious conduct.

(d) Proof of pecuniary loss is not required to establish actual damages in connection with an alleged violation of subsection (e) of section 53a-251 arising from misuse of private personal data.

(e) In any civil action brought under this section, the court shall award to any aggrieved person who prevails, reasonable costs and reasonable attorney’s fees.

(f) The filing of a criminal action against a person is not a prerequisite to the bringing of a civil action under this section against such person.

(g) A civil action may be brought under this section against the state or any political subdivision thereof and the defense of governmental immunity shall not be available in any such action. The rights and liability of the state or any political subdivision thereof in each such action shall be coextensive with and shall equal the rights and liability of private persons in like circumstances.

(h) No civil action under this section may be brought but within three years from the date the alleged violation of section 53a-251 is discovered or should have been discovered by the exercise of reasonable diligence.

(P.A. 84-206, S. 13.)

See Sec. 53-452 re civil action for computer crimes.

Subsec. (e):

Meaning of “who prevails” discussed. 86 CA 527.



Section 52-570c - Action for transmission of unsolicited facsimile or telephone messages. Unsolicited electronic mail advertising material.

(a) No person shall use a machine that electronically transmits facsimiles through connection with a telephone network or a device that automatically transmits a recorded telephone message to transmit unsolicited advertising material or an unsolicited telephone message which offers to sell goods or services.

(b) (1) No person shall send unsolicited advertising material by electronic mail, or cause such material to be sent by electronic mail, to an electronic mail address held by a resident of this state unless: (A) Such person identifies in the electronic mail a toll-free telephone number or a valid return electronic mail address that the recipient may use to unsubscribe or otherwise notify the sender to not send any further unsolicited electronic mail, and (B) the subject line begins with the letters “ADV”.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, no person or entity shall send by electronic mail, or cause to be sent by electronic mail, unsolicited advertising material upon notification by a recipient of such recipient’s request to not receive any further such material.

(3) For purposes of this subsection, (A) “person” does not include an electronic mail service provider, as defined in section 53-451, or an Internet access provider, (B) “Internet access provider” means a person who provides underlying network facilities utilized in the transmission of Internet services, and (C) electronic mail has “unsolicited advertising material” if it includes an advertisement for products or services and is sent without the consent of the recipient by a person with whom the recipient does not have an established business relationship, and electronic mail does not have “unsolicited advertising material” if the sender has the consent of the recipient to send such mail to the receiver, or if the sender has a prior or existing business relationship formed by voluntary communication between the sender and the recipient with or without an exchange of consideration, in response to the recipient’s inquiry about, application for, purchase of or use of products or services offered by the sender.

(c) The provisions of this section shall not apply to tax-exempt nonprofit organizations or to political or candidate committees or candidates or solicitors, as defined in chapter 155.

(d) Any person aggrieved by a violation of the provisions of this section may bring a civil action in the Superior Court to enjoin further violations and for five hundred dollars for each violation, together with costs and a reasonable attorney’s fee. No such action shall be brought but within two years from the date of the act complained of. For purposes of this subsection, each electronic mail sent in violation of subsection (b) of this section constitutes a separate and distinct violation.

(P.A. 89-103, S. 1; P.A. 90-282, S. 3, 4; P.A. 03-128, S. 2.)

History: P.A. 90-282 amended Subsec. (a) by prohibiting use of device that automatically transmits unsolicited telephone message and amended Subsec. (b) by imposing two-year deadline from date of act complained of for bringing action; P.A. 03-128 added new Subsecs. (b) and (c) re the sending of unsolicited electronic mail advertising material and re application of section, redesignated existing Subsec. (b) as new Subsec. (d) and amended same to authorize a $500 civil damages award, costs and reasonable attorney’s fee, specify that each electronic mail sent in violation of section constitutes a separate and distinct violation and making conforming changes.



Section 52-570d - Action for illegal recording of private telephonic communications.

(a) No person shall use any instrument, device or equipment to record an oral private telephonic communication unless the use of such instrument, device or equipment (1) is preceded by consent of all parties to the communication and such prior consent either is obtained in writing or is part of, and obtained at the start of, the recording, or (2) is preceded by verbal notification which is recorded at the beginning and is part of the communication by the recording party, or (3) is accompanied by an automatic tone warning device which automatically produces a distinct signal that is repeated at intervals of approximately fifteen seconds during the communication while such instrument, device or equipment is in use.

(b) The provisions of subsection (a) of this section shall not apply to:

(1) Any federal, state or local criminal law enforcement official who in the lawful performance of his duties records telephonic communications;

(2) Any officer, employee or agent of a public or private safety agency, as defined in section 28-25, who in the lawful performance of his duties records telephonic communications of an emergency nature;

(3) Any person who, as the recipient of a telephonic communication which conveys threats of extortion, bodily harm or other unlawful requests or demands, records such telephonic communication;

(4) Any person who, as the recipient of a telephonic communication which occurs repeatedly or at an extremely inconvenient hour, records such telephonic communication;

(5) Any officer, employee or agent of any communication common carrier who in the lawful performance of his duties records telephonic communications or provides facilities to an investigative officer or criminal law enforcement official authorized pursuant to chapter 959a to intercept a wire communication;

(6) Any officer, employee or agent of a Federal Communications Commission licensed broadcast station who records a telephonic communication solely for broadcast over the air;

(7) Any officer, employee or agent of the United States Secret Service who records telephonic communications which concern the safety and security of the President of the United States, members of his immediate family or the White House and its grounds; and

(8) Any officer, employee or agent of a Federal Communications Commission broadcast licensee who records a telephonic communication as part of a broadcast network or cooperative programming effort solely for broadcast over the air by a licensed broadcast station.

(c) Any person aggrieved by a violation of subsection (a) of this section may bring a civil action in the Superior Court to recover damages, together with costs and a reasonable attorney’s fee.

(P.A. 90-305.)

Does not apply to rerecording of illegally taped telephone conversation. 47 CA 764.



Section 52-570e - Action for damages resulting from violations of unemployment or workers’ compensation laws.

Any person, firm, association or corporation which suffers damages as a result of a competitive bid for a project involving the construction, repair, remodeling, alteration, conversion, modernization, improvement, rehabilitation, replacement or renovation of a building or structure not being accepted due to another person, firm, association or corporation knowingly violating the provisions of chapter 567 or 568, may bring an action for damages in the Superior Court. For the purposes of an action brought pursuant to this section, employee status shall be determined by the applicable provisions of the Internal Revenue Code of 1986, or any subsequent corresponding internal revenue code of the United States, as from time to time amended.

(P.A. 90-273.)



Section 52-570f - Action for theft of electric, gas, water, steam or community antenna television service.

Any person aggrieved by acts constituting a violation of section 53a-127c may bring a civil action in the superior court for the judicial district where the violation occurred for relief, including a temporary or permanent injunction, and damages. In addition to any other relief, the court may, in its discretion, award costs and a reasonable attorney’s fee.

(P.A. 94-215, S. 2.)



Section 52-571a - Action for deprivation of equal rights and privileges.

Any person aggrieved by a violation of section 53-37b may apply to the Superior Court for injunctive relief, recovery of damages and such other relief as the court deems just and equitable.

(P.A. 93-412, S. 2.)



Section 52-571aa - (Formerly Sec. 52-571). Discrimination on account of membership in armed forces so as to cause deprivation of rights, privileges or immunities usually enjoyed by public. Penalty.

Any person who subjects or causes to be subjected any other person to the deprivation of any rights, privileges or immunities usually enjoyed by the public, on account of membership in the armed forces of the state, as defined by section 27-2, or of the armed forces, as defined by section 27-103, or on account of the wearing of the uniform of such service, or who, on account of such membership or the wearing of any such uniform, deprives any other person of the full and equal enjoyment of any advantages, facilities, accommodations, amusement or transportation, subject only to the limitations established by law and applicable alike to all persons, or who, on account of such membership or the wearing of such uniform, discriminates in the price for the enjoyment of any such privileges, shall forfeit and pay to the person injured thereby the greater of one thousand dollars or treble damages, together with costs and a reasonable attorney’s fee.

(1949 Rev., S. 8312; 1957, P.A. 163, S. 44; P.A. 07-128, S. 3.)

History: P.A. 07-128 substituted “armed forces” for “United States” and substituted penalty of the greater of $1,000 or treble damages, “together with costs and a reasonable attorney’s fee” for double damages in any court of competent jurisdiction; Sec. 52-571 transferred to Sec. 52-571aa in 2008.



Section 52-571b - Action or defense authorized when state or political subdivision burdens a person’s exercise of religion.

(a) The state or any political subdivision of the state shall not burden a person’s exercise of religion under section 3 of article first of the Constitution of the state even if the burden results from a rule of general applicability, except as provided in subsection (b) of this section.

(b) The state or any political subdivision of the state may burden a person’s exercise of religion only if it demonstrates that application of the burden to the person (1) is in furtherance of a compelling governmental interest, and (2) is the least restrictive means of furthering that compelling governmental interest.

(c) A person whose exercise of religion has been burdened in violation of the provisions of this section may assert that violation as a claim or defense in a judicial proceeding and obtain appropriate relief against the state or any political subdivision of the state.

(d) Nothing in this section shall be construed to authorize the state or any political subdivision of the state to burden any religious belief.

(e) Nothing in this section shall be construed to affect, interpret or in any way address that portion of article seventh of the Constitution of the state that prohibits any law giving a preference to any religious society or denomination in the state. The granting of government funding, benefits or exemptions, to the extent permissible under the Constitution of the state, shall not constitute a violation of this section. As used in this subsection, the term “granting” does not include the denial of government funding, benefits or exemptions.

(f) For the purposes of this section, “state or any political subdivision of the state” includes any agency, board, commission, department, officer or employee of the state or any political subdivision of the state, and “demonstrates” means meets the burdens of going forward with the evidence and of persuasion.

(P.A. 93-252.)

Plaintiff’s claim re injuries she suffered while voluntarily participating in church healing ritual service are based on religious exercise and not religious belief, and are therefore subject to strict scrutiny under Subsecs. (a) and (b); plaintiff cannot prevail under “public safety exception” of Art. I, Sec. 3 of Connecticut Constitution. 52 CS 218; judgment affirmed, see 134 CA 459.

Subsec. (b):

Plaintiff could not prevail on claim that, pursuant to Subsec., antidiscrimination statutes should be enforced against religious institution upon showing of compelling state interest; although this Subsec. and Subsec. (a) authorize state to burden “exercise” of a person’s religion upon showing of compelling state interest, Subsec. (d) expressly precludes state from burdening “any religious belief,” and because internal governance of religious institution, including employment of ministers and clergy, is a protected religious belief of the institution, commission correctly determined that it lacked jurisdiction. 98 CA 646.



Section 52-571bb - Discrimination on account of membership in armed forces re access to any place of public accommodation, resort or amusement. Penalty.

(a) No person may deny any individual within the jurisdiction of this state full and equal accommodations in any place of public accommodation, resort or amusement because of such individual’s membership in the armed forces of the state, as defined in section 27-2, or the armed forces, as defined in section 27-103, or on account of the wearing of the uniform of any such armed forces, subject only to the conditions and limitations established by law and applicable alike to all persons.

(b) Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(P.A. 07-128, S. 2; P.A. 12-80, S. 99.)

History: P.A. 12-80 amended Subsec. (b) to replace penalty of a fine of not less than $25 or more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 52-571c - Action for damages resulting from intimidation based on bigotry or bias.

(a) Any person injured in person or property as a result of an act that constitutes a violation of section 53a-181j, 53a-181k or 53a-181l may bring a civil action against the person who committed such act to recover damages for such injury.

(b) In any civil action brought under this section in which the plaintiff prevails, the court shall award treble damages and may, in its discretion, award equitable relief and a reasonable attorney’s fee.

(c) No action shall be brought under this section but within three years from the date of the act complained of.

(P.A. 95-112; P.A. 00-72, S. 9.)

History: P.A. 00-72 amended Subsec. (a) to replace reference to “section 53a-181b” with reference to “section 53a-181j, 53a-181k or 53a-181l”.

Trial court properly determined that extent of plaintiff’s monetary recovery is not the determinative factor in exercise of its discretion to award reasonable attorney’s fee. In determining reasonable attorney’s fee court may also consider whether plaintiff has prevailed on a significant legal issue and whether the legal action accomplished a public policy goal. 277 C. 319.



Section 52-571d - Action for discrimination by golf country club in membership or access to facilities or services.

(a) For the purposes of this section, “golf country club” means an association of persons consisting of not less than twenty members who pay membership fees or dues and which maintains a golf course of not less than nine holes and (1) receives payment for dues, fees, use of space, facilities, services, meals or beverages, directly or indirectly, from or on behalf of nonmembers or (2) holds a permit to sell alcoholic liquor under chapter 545.

(b) No golf country club may deny membership in such club to any person on account of race, religion, color, national origin, ancestry, sex, gender identity or expression, marital status or sexual orientation.

(c) All classes of membership in a golf country club shall be available without regard to race, religion, color, national origin, ancestry, sex, gender identity or expression, marital status or sexual orientation.

(d) A golf country club that allows the use of its facilities or services by two or more adults per membership, including the use of such facilities or services during restricted times, shall make such use equally available to all adults entitled to use such facilities or services under that membership. The requirements of this subsection concerning equal access to facilities or services of such club shall not apply to adult children included in the membership. Nothing in this subsection shall be construed to affect the assessment by a golf country club of any fees, dues or charges it deems appropriate, including the ability to charge additional fees, dues or charges for access by both adult members during restricted times.

(e) A golf country club that has food or beverage facilities or services shall allow equal access to such facilities and services for all adults in all membership categories at all times. Nothing in this subsection shall be construed to require access to such facilities or services by any person if such access by such person would violate any provision of the general statutes or a municipal ordinance concerning the sale, consumption or regulation of alcoholic beverages.

(f) Nothing in this section shall be construed to prohibit a golf country club from sponsoring or permitting events that are limited to members of one sex if such club sponsors or permits events that are comparable for members of each sex.

(g) Any person aggrieved by a violation of the provisions of this section may bring a civil action in the Superior Court to enjoin further violations and to recover the actual damages sustained by reason of such violation or two hundred fifty dollars, whichever is greater, together with costs and a reasonable attorney’s fee.

(h) If, in an action brought under subsection (g) of this section, the court finds that a golf country club holding a permit to sell alcoholic liquor under chapter 545 has violated any of the provisions of this section, it may, in addition to any relief ordered under said subsection (g), order the suspension of such permit until such time as it determines that such club is no longer in violation of this section. The plaintiff shall send a certified copy of such order to the Department of Consumer Protection. Notwithstanding the provisions of sections 4-182 and 30-55, the department shall, upon receipt of such order, suspend such permit in accordance with such order. Upon determination by the court that such club is no longer in violation of this section, such club shall send a certified copy of such determination to the department and the department shall reinstate such permit.

(P.A. 97-85, S. 1, 2; P.A. 99-215, S. 20, 29; June 30 Sp. Sess. P.A. 03-6, S. 146(d); P.A. 04-169, S. 17; 04-189, S. 1; P.A. 11-55, S. 35.)

History: P.A. 97-85 effective January 1, 1998; P.A. 99-215 amended Subsec. (h) by deleting “clerk of the court” and substituting “plaintiff”, adding “certified” before “copy”, deleting “clerk of the court” and substituting “such club” and deleting “notice to that effect” and substituting “certified copy of such determination”, effective June 29, 1999, and applicable to actions pending or filed on or after that date; June 30 Sp. Sess. P.A. 03-6 and P.A. 04-169 replaced Department of Consumer Protection with Department of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 11-55 amended Subsecs. (b) and (c) to prohibit discrimination on account of gender identity or expression.



Section 52-571e - Action for damages resulting from actions of agent of surety on a bond.

Any person other than the principal on the bond injured in person or property by the actions of an agent of a surety on a bond in a criminal proceeding in taking or attempting to take into custody the principal on the bond, may bring a civil action for damages in the Superior Court against such agent and the court may award such injured person treble damages, together with costs and a reasonable attorney’s fee.

(P.A. 97-287, S. 13.)



Section 52-571f - Strict liability of person who illegally transfers a firearm.

Any person who sells, delivers or otherwise transfers a firearm, as defined in section 53a-3, to a person knowing that such other person is prohibited from possessing such firearm shall be strictly liable for damages for the injury or death of another person resulting from the use of such firearm by any person.

(P.A. 99-212, S. 8.)



Section 52-571g - Strict liability of person who fails to securely store a loaded firearm.

Any person whose act or omission constitutes a violation of section 29-37i shall be strictly liable for damages when a minor or, a resident of the premises who is ineligible to possess a firearm under state or federal law or who poses a risk of imminent personal injury to himself or herself or to other individuals, obtains a firearm, as defined in section 53a-3, and causes the injury or death of such minor, resident or any other person. For the purposes of this section, “minor” means any person under the age of sixteen years.

(P.A. 99-212, S. 9; P.A. 13-3, S. 55.)

History: P.A. 13-3 made section applicable to injury or death caused by resident of premises who obtains firearm while ineligible to possess firearm or while posing a risk of imminent personal injury to self or others.



Section 52-571h - Action for damages resulting from identity theft.

(a) Any person aggrieved by an act constituting a violation of section 53a-129a of the general statutes, revision of 1958, revised to January 1, 2003, or section 53a-129b, 53a-129c, 53a-129d or 53a-129e may bring a civil action in the Superior Court for damages against the person who committed the violation.

(b) In any civil action brought under this section in which the plaintiff prevails, the court shall award the greater of one thousand dollars or treble damages, together with costs and a reasonable attorney’s fee. Damages shall include, but need not be limited to, documented lost wages and any financial loss suffered by the plaintiff as a result of identity theft, as defined in section 53a-129a, 53a-129b, or 53a-129c. The court may award other remedies provided by law, including, but not limited to, the costs of providing not less than two years of commercially available identity theft monitoring and protection for such individual.

(c) No action under this section shall be brought but within three years from the date when the violation is discovered or in the exercise of reasonable care should have been discovered.

(P.A. 00-46; P.A. 03-156, S. 11; P.A. 09-239, S. 7.)

History: P.A. 03-156 amended Subsec. (a) to replace “a violation of section 53a-129a” with “a violation of section 53a-129a of the general statutes, revision of 1958, revised to January 1, 2003, or section 53a-129b, 53a-129c or 53a-129d” and added new Subsec. (c) barring an action unless brought within two years from the date when the violation is discovered or in the exercise of reasonable care should have been discovered; P.A. 09-239 amended Subsec. (a) by adding reference to Sec. 53a-129e, amended Subsec. (b) by specifying that damages shall include documented lost wages and financial loss suffered by plaintiff as result of identity theft and by giving court discretion to award other remedies provided by law, and amended Subsec. (c) to require action to be brought within 3 years, rather than 2 years.



Section 52-571i - Action for damages resulting from trafficking in persons.

Any person aggrieved by a violation of section 53a-192a may bring a civil action in the superior court for the judicial district where such person resides or the judicial district of Hartford against the person or persons who committed such violation to recover actual damages, statutory damages of not more than one thousand dollars for each day such person was coerced by another person in violation of section 53a-192a and a reasonable attorney’s fee.

(P.A. 06-43, S. 4.)

History: P.A. 06-43 effective July 1, 2006.



Section 52-572 - Parental liability for torts of minors.

(a) The parent or parents or guardian, other than a temporary guardian appointed pursuant to section 45a-622, of any unemancipated minor or minors, which minor or minors wilfully or maliciously cause damage to any property or injury to any person, or, having taken a motor vehicle without the permission of the owner thereof, cause damage to the motor vehicle, shall be jointly and severally liable with the minor or minors for the damage or injury to an amount not exceeding five thousand dollars, if the minor or minors would have been liable for the damage or injury if they had been adults.

(b) This section shall not be construed to relieve the minor or minors from personal liability for the damage or injury.

(c) The liability provided for in this section shall be in addition to and not in lieu of any other liability which may exist at law.

(d) As used in this section, “damage” shall include depriving the owner of his property or motor vehicle or of the use, possession or enjoyment thereof.

(1955, S. 3231d; 1959, P.A. 244; 549; 1969, P.A. 326; 1971, P.A. 314; 1972, P.A. 127, S. 75; P.A. 79-58; P.A. 82-160, S. 236; P.A. 93-26; P.A. 96-202, S. 8.)

History: 1959 acts added provision re taking of motor vehicle without permission and tripled maximum liability; 1969 act raised maximum liability from $750 to $1,500; 1971 act defined “damage” for purposes of section; 1972 act made no change in this section but did generally change age of majority from 21 to 18; P.A. 79-58 raised maximum liability to $3,000; P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 93-26 raised maximum liability from $3,000 to $5,000; P.A. 96-202 amended Subsec. (a) to specify inapplicability to temporary guardians appointed pursuant to Sec. 45a-622.

Parent is liable only where child himself might be required to respond in damages for his own tort. 20 CS 376. Parents sued for damage “wilfully or maliciously” caused by their child are in the same position with respect to the controlling statute of limitations as the child. Cause of action is controlled by three-year limitation under section 52-577. 24 CS 320. Although child was in technical custody of welfare commissioner, he was sent home to his parents at which time he caused damage to plaintiff’s automobile. Held father as well as minor was liable. Id., 357. Cited. 33 CS 44. Statute, which imposes on parents of minor liability not to exceed $1500 for property damage wilfully or maliciously caused by minor is held constitutional on basis that regulation has rational relationship to preservation and promotion of public welfare. 34 CS 7. Cited. 38 CS 327. Control of a minor is a determining factor in imposing liability under the statute. 40 CS 185. Cited. 41 CS 367.

Fact that minor was technically in custody of state did not relieve father of liability under this statute where son was under control of father. 3 Conn. Cir. Ct. 378. Cause of action brought under this section governed by three-year limitation set forth in section 52-577. Id., 379. Relief of parental liability, when. 6 Conn. Cir. Ct. 672. Cited. Id., 715.

Subsec. (c):

Cited. 215 C. 316.



Section 52-572a - Release by injured person voidable if obtained within fifteen days.

(a) No person, firm or corporation whose interest is adverse to that of a person receiving personal injuries as a result of a tortious act may negotiate any contract, written or oral, or any settlement to release such person, firm or corporation from liability, within fifteen days from the date of the tortious act.

(b) Any contract, settlement or release obtained in violation of this section shall be voidable at the option of the releasor upon restoration of the consideration.

(1959, P.A. 494; P.A. 82-160, S. 237.)

History: P.A. 82-160 made minor change in wording and divided section into Subsecs.



Section 52-572b - Alienation of affections and breach of promise actions abolished.

No action may be brought upon any cause arising from alienation of affections or from breach of a promise to marry.

(1967, P.A. 275, S. 1; P.A. 82-160, S. 238.)

History: P.A. 82-160 changed wording slightly and deleted language which limiting applicability to causes arising “after October 1, 1967”.

When legislature enacted section, it expressed its intent to abolish common law actions seeking damages for a particular type of conduct, regardless of the name that plaintiff assigns to that conduct and in determining whether an action is barred under section, court will consider underlying conduct alleged in plaintiff’s complaint. 80 CA 180.

Action for criminal conversation is not barred in this state by this section which specifically prohibits actions for alienation of affections and breach of promise. 28 CS 487. But see Sec. 52-572f.



Section 52-572c - Parent-child immunity abrogated in certain negligence actions.

In all actions for negligence in the operation of a motor vehicle, and in all actions accruing on or after October 1, 1979, for negligence in the operation of an aircraft or vessel, as defined in section 15-127, resulting in personal injury, wrongful death or injury to property, the immunity between parent and child in such negligence action brought by a parent against his child or by or on behalf of a child against his parent is abrogated.

(1967, P.A. 596, S. 1; P.A. 79-5.)

History: P.A. 79-5 removed obsolete reference to actions accruing after July 1, 1967, for negligence in operation of motor vehicle and applied section to actions for negligence in operation of aircraft or vessel accruing on or after October 1, 1979.

“Operator of motor vehicle” for purposes of statute discussed. 9 CA 290. Cited. 20 CA 619. Cited. 34 CA 866.



Section 52-572d - Interspousal immunity abrogated in motor vehicle negligence actions accruing out of state.

In all actions brought by one resident spouse against the other resident spouse for negligence in the operation of a motor vehicle resulting in personal injury, wrongful death or injury to property, it shall not be a defense or a bar to the cause of action that such an action by one spouse against another would not lie in the state where the injury or death occurred. The rights of such spouses, including the standard of care to be applied in such action, shall be determined as if the injury or death had occurred in this state.

(1969, P.A. 623, S. 1; P.A. 74-338, S. 48, 94.)

History: P.A. 74-338 added specific mention of “wrongful death”.

Cited. 29 CS 326. Cited. 33 CS 44.



Section 52-572e - Release of joint tortfeasor.

(a) For the purposes of this section the term “joint tortfeasors” means two or more persons jointly or severally liable in tort for the same injury to person or property whether or not a judgment has been recovered against all or any of them.

(b) A release by the injured person, or his legal representative, of one joint tortfeasor does not discharge the other tortfeasors unless, and only to the extent, the release so provides.

(1969, P.A. 143.)

Court may consider extrinsic evidence of the parties’ intent regarding scope of the release. 72 CA 402.

Cited. 41 CS 353.



Section 52-572f - Criminal conversation action abolished.

No action may be brought upon any cause arising from criminal conversation.

(1971, P.A. 177; P.A. 82-160, S. 239.)

History: P.A. 82-160 made minor change in wording and deleted language limiting applicability to causes arising “after October 1, 1971”.



Section 52-572g - Defenses against holder in due course of instrument in consumer goods credit transaction.

(a) Any holder in due course of a promissory note, contract or other instrument, other than an instrument issued in connection with a credit card transaction, evidencing an indebtedness, signed or executed by a buyer in connection with a credit transaction covering consumer goods, as defined in section 42a-9-102 or for consumer services rendered, shall be subject to all of the claims and defenses which the buyer has against the seller arising out of the transaction or against the person or persons providing the services, limited to the amount of indebtedness then outstanding in connection with the credit transaction, provided the buyer shall have made a prior written demand on the seller with respect to the transaction.

(b) For the purposes of this section “consumer services” includes any supply of accommodations, exercise and health club programs, instruction or education, including any type of training course in any field such as personality improvement, self motivation, salesmanship and similar fields, or any work, repair or other services rendered for personal, family or household purposes.

(1972, P.A. 137; P.A. 73-466; P.A. 75-251; P.A. 76-169, S. 14; P.A. 77-604, S. 35, 84; P.A. 82-160, S. 240; P.A. 01-132, S. 176.)

History: P.A. 73-466 added Subsecs. (b) and (c) and applied former provisions, designated as Subsec. (a) to holders of notes, contracts, etc. rather than to “subsequent” holders of notes, contracts, etc.; P.A. 75-251 amended Subsec. (a) to apply with respect to notes, etc. for consumer services rendered and defined “consumer services”; P.A. 76-169 deleted Subsecs. (b) and (c) re instruments issued in connection with credit card transaction for purchase of item or service; P.A. 77-604 reiterated amendments enacted in P.A. 75-251 but inadvertently omitted in P.A. 76-169; P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 01-132 amended Subsec. (a) to replace Sec. 42a-9-109 with Sec. 42a-9-102 as the statutory reference for the definition of “consumer goods”.



Section 52-572h - Negligence actions. Doctrines applicable. Liability of multiple tortfeasors for damages.

(a) For the purposes of this section: (1) “Economic damages” means compensation determined by the trier of fact for pecuniary losses including, but not limited to, the cost of reasonable and necessary medical care, rehabilitative services, custodial care and loss of earnings or earning capacity excluding any noneconomic damages; (2) “noneconomic damages” means compensation determined by the trier of fact for all nonpecuniary losses including, but not limited to, physical pain and suffering and mental and emotional suffering; (3) “recoverable economic damages” means the economic damages reduced by any applicable findings including but not limited to set-offs, credits, comparative negligence, additur and remittitur, and any reduction provided by section 52-225a; (4) “recoverable noneconomic damages” means the noneconomic damages reduced by any applicable findings including but not limited to set-offs, credits, comparative negligence, additur and remittitur.

(b) In causes of action based on negligence, contributory negligence shall not bar recovery in an action by any person or the person’s legal representative to recover damages resulting from personal injury, wrongful death or damage to property if the negligence was not greater than the combined negligence of the person or persons against whom recovery is sought including settled or released persons under subsection (n) of this section. The economic or noneconomic damages allowed shall be diminished in the proportion of the percentage of negligence attributable to the person recovering which percentage shall be determined pursuant to subsection (f) of this section.

(c) In a negligence action to recover damages resulting from personal injury, wrongful death or damage to property occurring on or after October 1, 1987, if the damages are determined to be proximately caused by the negligence of more than one party, each party against whom recovery is allowed shall be liable to the claimant only for such party’s proportionate share of the recoverable economic damages and the recoverable noneconomic damages except as provided in subsection (g) of this section.

(d) The proportionate share of damages for which each party is liable is calculated by multiplying the recoverable economic damages and the recoverable noneconomic damages by a fraction in which the numerator is the party’s percentage of negligence, which percentage shall be determined pursuant to subsection (f) of this section, and the denominator is the total of the percentages of negligence, which percentages shall be determined pursuant to subsection (f) of this section, to be attributable to all parties whose negligent actions were a proximate cause of the injury, death or damage to property including settled or released persons under subsection (n) of this section. Any percentage of negligence attributable to the claimant shall not be included in the denominator of the fraction.

(e) In any action to which this section is applicable, the instructions to the jury given by the court shall include an explanation of the effect on awards and liabilities of the percentage of negligence found by the jury to be attributable to each party.

(f) The jury or, if there is no jury, the court shall specify: (1) The amount of economic damages; (2) the amount of noneconomic damages; (3) any findings of fact necessary for the court to specify recoverable economic damages and recoverable noneconomic damages; (4) the percentage of negligence that proximately caused the injury, death or damage to property in relation to one hundred per cent, that is attributable to each party whose negligent actions were a proximate cause of the injury, death or damage to property including settled or released persons under subsection (n) of this section; and (5) the percentage of such negligence attributable to the claimant.

(g) (1) Upon motion by the claimant to open the judgment filed, after good faith efforts by the claimant to collect from a liable defendant, not later than one year after judgment becomes final through lapse of time or through exhaustion of appeal, whichever occurs later, the court shall determine whether all or part of a defendant’s proportionate share of the recoverable economic damages and recoverable noneconomic damages is uncollectible from that party, and shall reallocate such uncollectible amount among the other defendants in accordance with the provisions of this subsection. (2) The court shall order that the portion of such uncollectible amount which represents recoverable noneconomic damages be reallocated among the other defendants according to their percentages of negligence, provided that the court shall not reallocate to any such defendant an amount greater than that defendant’s percentage of negligence multiplied by such uncollectible amount. (3) The court shall order that the portion of such uncollectible amount which represents recoverable economic damages be reallocated among the other defendants. The court shall reallocate to any such other defendant an amount equal to such uncollectible amount of recoverable economic damages multiplied by a fraction in which the numerator is such defendant’s percentage of negligence and the denominator is the total of the percentages of negligence of all defendants, excluding any defendant whose liability is being reallocated. (4) The defendant whose liability is reallocated is nonetheless subject to contribution pursuant to subsection (h) of this section and to any continuing liability to the claimant on the judgment.

(h) (1) A right of contribution exists in parties who, pursuant to subsection (g) of this section are required to pay more than their proportionate share of such judgment. The total recovery by a party seeking contribution shall be limited to the amount paid by such party in excess of such party’s proportionate share of such judgment.

(2) An action for contribution shall be brought within two years after the party seeking contribution has made the final payment in excess of such party’s proportionate share of the claim.

(i) This section shall not limit or impair any right of subrogation arising from any other relationship.

(j) This section shall not impair any right to indemnity under existing law. Where one tortfeasor is entitled to indemnity from another, the right of the indemnitee is for indemnity and not contribution, and the indemnitor is not entitled to contribution from the indemnitee for any portion of such indemnity obligation.

(k) This section shall not apply to breaches of trust or of other fiduciary obligation.

(l) The legal doctrines of last clear chance and assumption of risk in actions to which this section is applicable are abolished.

(m) The family car doctrine shall not be applied to impute contributory or comparative negligence pursuant to this section to the owner of any motor vehicle or motor boat.

(n) A release, settlement or similar agreement entered into by a claimant and a person discharges that person from all liability for contribution, but it does not discharge any other persons liable upon the same claim unless it so provides. However, the total award of damages is reduced by the amount of the released person’s percentage of negligence determined in accordance with subsection (f) of this section.

(o) Except as provided in subsection (b) of this section, there shall be no apportionment of liability or damages between parties liable for negligence and parties liable on any basis other than negligence including, but not limited to, intentional, wanton or reckless misconduct, strict liability or liability pursuant to any cause of action created by statute, except that liability may be apportioned among parties liable for negligence in any cause of action created by statute based on negligence including, but not limited to, an action for wrongful death pursuant to section 52-555 or an action for injuries caused by a motor vehicle owned by the state pursuant to section 52-556.

(P.A. 73-622, S. 1; P.A. 82-160, S. 241; P.A. 86-338, S. 3; P.A. 87-227, S. 3; P.A. 88-364, S. 69, 123; P.A. 99-69, S. 1, 2.)

History: P.A. 82-160 rephrased the section and added Subsec. (d) re family car doctrine, formerly Sec. 52-572i; P.A. 86-338 added provisions re the definition of economic and noneconomic damages, the limitation of a person’s liability to his proportionate share of recoverable damages, the calculation of each person’s proportionate share of damages, the reallocation of an uncollectible amount of damages among other liable parties, the establishment and exercise of a right of contribution, the effect of the provisions of the section on any right of subrogation or indemnity and the applicability of the provisions of the section to breaches of trust or of other fiduciary obligation; P.A. 87-227 substantially revised and rewrote section including, inter alia, revising the definitions, replacing “person” with “party” throughout section, making section applicable to actions for damage to property occurring on or after October 1, 1987, including settled or released persons in the attribution of percentages of negligence, requiring the jury or court to specify any findings of fact necessary for the court to specify recoverable economic damages and recoverable noneconomic damages, revising the method of reallocating an uncollectible amount of damages so that all recoverable economic damages are reallocated among the other defendants and the claimant is fully compensated for such recoverable economic damages, providing the total recovery by a party seeking contribution shall be limited to the amount paid by such party in excess of such party’s proportionate share of the judgment, replacing provisions re when an action for contribution must be brought depending upon if a judgment has or has not been rendered with requirement that an action for contribution be brought within two years after the party seeking contribution has made the final payment in excess of his proportionate share of the claim and adding Subsec. (n) re the effect of a release, settlement or similar agreement on liability and the total award of damages; P.A. 88-364 made a technical change in Subsec. (g); P.A. 99-69 added Subsec. (o) prohibiting apportionment of liability or damages between parties liable for negligence and parties liable on any basis other than negligence and made technical changes for purposes of gender neutrality, effective May 27, 1999, and applicable to any civil action pending on or filed on or after August 11, 1998.

See Sec. 52-102b re addition of person as defendant for apportionment of liability purposes.

See Sec. 52-225a re reduction in economic damages in personal injury and wrongful death actions for collateral source payments.

See Sec. 52-225d re payment of damages in lump sum and periodic installments in personal injury, wrongful death and property damage actions.

Cited. 6 CA 383; 11 CA 1; 14 CA 561; 15 CA 392; 26 CA 509; 30 CA 327; 33 CA 714; 37 CA 515; 41 CA 61; Id., 856; 46 CA 18. Enactment of statute did not render general verdict rule inapplicable. 53 CA 399. Trial court should instruct jury that if it is unable to determine how much of plaintiff’s damages is attributable to each of the three tortfeasors from separate motor vehicle accidents, jury may make a rough apportionment and if unable to do so, jury must apportion the damages equally among each party whose negligent actions caused injury to the plaintiff. 57 CA 134. Statute applies only to negligence actions and not to claims based on recklessness. 86 CA 728. Purpose of apportionment statute is to prevent any defendant from paying more than his or her share of award and permits inclusion on verdict form of defendant who has received a directed verdict in his favor, allowing jury to apportion liability to him even though he is relieved of obligation to pay. 90 CA 766.

The comparative negligence statute does not alter the Connecticut doctrine as to proximate cause and thus does not affect the rule that failure to use a seat belt is not contributory negligence. 32 CS 89. Cited. 33 CS 187. No contribution among joint tortfeasors where both parties are negligent. 35 CS 268. Cited. 37 CS 574; 38 CS 597. Public policy concerning comparative negligence applied to Sec. 31-293 discussed. 39 CS 222. Cited. 40 CS 214; 43 CS 168; 44 CS 510. “Damage to property” does not include purely commercial losses. 47 CS 166.

Subsec. (a):

Cited. 179 C. 425; 183 C. 125; 184 C. 594; 186 C. 370; 190 C. 285. Subdiv. (1) cited. 225 C. 566.

Cited. 27 CA 471; 35 CA 301; judgment reversed, see 235 C. 107; 38 CA 685. Subdiv. (2) cited. 43 CA 453.

Subsec. (b):

When plaintiff’s conduct in assuming a risk is unreasonable then the assumption of risk doctrine overlaps contributory negligence and the principle of comparative negligence embodied in statute should apply. 190 C. 791. Cited. 212 C. 509; 216 C. 200; 228 C. 441; 236 C. 820.

Cited. 15 CA 371; 26 CA 220; 37 CA 453; 41 CA 373.

Subsec. (c):

Cited. 175 C. 477; 193 C. 15; 208 C. 82. Discussed re applicability of Subsec. (g) to actions against the state under Sec. 52-556. 247 C. 256. P.A. 86-338 replaced common-law rule of joint and several liability and provisions dealing with apportionment of liability were not repealed by P.A. 87-227. Id., 638. Provides for apportionment of liability only among those parties from whom plaintiff is entitled to recover damages. 249 C. 634.

Cited. 46 CA 377; Id., 391.

Cited. 39 CS 20.

Subsec. (d):

Cited. 24 CA 446; 31 CA 584; 46 CA 377.

Subsec. (e):

Cited. 46 CA 377.

Subsec. (f):

Cited. 27 CA 471; 33 CA 714. Subdiv. (4): Jury entitled to attribute and divide percentage of negligence only among parties to the action. Id. Cited. 46 CA 377.

Subsec. (g):

State, when sued pursuant to a waiver of sovereign immunity under Sec. 52-556, is not immune from reallocation of damages pursuant to this Subsec. 247 C. 256.

Whether defendant made “good faith efforts” is a subjective, factual determination, and the phrase “good faith” is clear and unambiguous. 132 CA 146.

Subsec. (k):

Provision of Subsec. re impairment of right to indemnity applies to Sec. 52-572h but not to suits under product liability act, Sec. 52-572m et seq. 205 C. 694.

Subsec. (n):

Trial court required to instruct jury to apportion liability where plaintiff had settled with named uninsured motorist carrier and defendant who had been found liable for damages. 257 C. 718. Trial court properly determined that withdrawal of the action against one of defendants did not constitute a “release, settlement or similar agreement” within meaning of statute, so as to permit an apportionment complaint by remaining defendant; a release and settlement represents a surrender of a cause of action pursuant to an agreement; a withdrawal shares few of the essential characteristics of a settlement and release and may be accomplished unilaterally and unconditionally. 283 C. 412. Court construed “similar agreement” to mean an agreement having the same essential characteristics of a release or settlement, and presumed that had legislature intended for apportionment to apply to withdrawn parties, it would have used term “withdrawal” in addition to, or in lieu of “similar agreement”. Id.

Cited. 46 CA 377.

Subsec. (o):

Contributory negligence is not defense to recklessness; even if jury reasonably could have found that plaintiff’s conduct was a contributory cause of accident, once jury determines that defendant’s conduct was reckless, there is no apportionment of liability and damages between the parties. 266 C. 822.



Section 52-572i - Application of the family car doctrine.

Section 52-572i is repealed.

(P.A. 76-46; P.A. 82-160, S. 259.)



Section 52-572j - Derivative actions by shareholders or members.

(a) Whenever any corporation or any unincorporated association fails to enforce a right which may properly be asserted by it, a derivative action may be brought by one or more shareholders or members to enforce the right, provided the shareholder or member was a shareholder or member at the time of the transaction of which he complained or his membership thereafter devolved on him by operation of law. The action shall be commenced by a complaint returnable to the superior court for the judicial district in which an office of the corporation or association is located. The derivative action may not be maintained if it appears that the plaintiff does not fairly and adequately represent the interests of the shareholders or members similarly situated in enforcing the right of the corporation or association. The action shall not be dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to shareholders or members in such manner as the court directs.

(b) In any action brought pursuant to this section, process shall be served on the corporation or association as in other civil actions, and notice of the service of process after its having been served shall be given to the board of directors and such other interested persons as the court deems proper. It shall not be necessary to make shareholders or members parties thereto. The costs of the action or part thereof, which shall include but not be limited to witness’ fees, court costs and reasonable attorney’s fees, may be charged by the court, in its discretion, against the corporation.

(P.A. 77-310; P.A. 82-160, S. 41; 82-472, S. 143, 183.)

History: P.A. 82-160 rephrased the section; P.A. 82-472 deleted obsolete reference to counties.

See Sec. 33-720 et seq. re derivative proceedings.

Cited. 17 CA 70. Defendant who is no longer shareholder in corporation cannot maintain derivative action on its behalf. 104 CA 810.

Cited. 39 CS 264. Cited. 40 CS 327.



Section 52-572k - Hold harmless clause against public policy in certain construction contracts.

(a) Any covenant, promise, agreement or understanding entered into in connection with or collateral to a contract or agreement relative to the construction, alteration, repair or maintenance of any building, structure or appurtenances thereto including moving, demolition and excavating connected therewith, that purports to indemnify or hold harmless the promisee against liability for damage arising out of bodily injury to persons or damage to property caused by or resulting from the negligence of such promisee, such promisee’s agents or employees, is against public policy and void, provided this section shall not affect the validity of any insurance contract, workers’ compensation agreement or other agreement issued by a licensed insurer.

(b) The provisions of this section shall apply to covenants, promises, agreements or understandings entered into on or after the thirtieth day next succeeding October 1, 1977.

(P.A. 77-356; P.A. 79-376, S. 73; P.A. 01-155, S. 2.)

History: P.A. 79-376 substituted “workers’ compensation” for “workmen’s compensation”; P.A. 01-155 amended Subsec. (a) by substituting “negligence” for “sole negligence” and by making a technical change for purposes of gender neutrality.

Enforcing an “additional insured” clause does not violate the provisions of this section. 50 CS 563.



Section 52-572l - Strict tort liability, contributory negligence and comparative negligence not bar to recovery.

In causes of action based on strict tort liability, contributory negligence or comparative negligence shall not be a bar to recovery. The provisions of this section shall apply to all actions pending on or brought after June 7, 1977, claiming strict tort liability notwithstanding the date on which the cause of action accrued. Nothing in this section shall be construed as barring the defense of misuse of the product or the defense of knowingly using the product in a defective condition in an action based on strict tort liability.

(P.A. 77-335, S. 1, 2.)

Cited. 2 CA 308. Cited. 30 CA 664. Cited. 45 CA 324.

Cited. 41 CS 179.



Section 52-572m - Product liability actions. Definitions.

As used in this section and sections 52-240a, 52-240b, 52-572n to 52-572q, inclusive, and 52-577a:

(a) “Product seller” means any person or entity, including a manufacturer, wholesaler, distributor or retailer who is engaged in the business of selling such products whether the sale is for resale or for use or consumption. The term “product seller” also includes lessors or bailors of products who are engaged in the business of leasing or bailment of products.

(b) “Product liability claim” includes all claims or actions brought for personal injury, death or property damage caused by the manufacture, construction, design, formula, preparation, assembly, installation, testing, warnings, instructions, marketing, packaging or labeling of any product. “Product liability claim” shall include, but is not limited to, all actions based on the following theories: Strict liability in tort; negligence; breach of warranty, express or implied; breach of or failure to discharge a duty to warn or instruct, whether negligent or innocent; misrepresentation or nondisclosure, whether negligent or innocent.

(c) “Claimant” means a person asserting a product liability claim for damages incurred by the claimant or one for whom the claimant is acting in a representative capacity.

(d) “Harm” includes damage to property, including the product itself, and personal injuries including wrongful death. As between commercial parties, “harm” does not include commercial loss.

(e) “Manufacturer” includes product sellers who design, assemble, fabricate, construct, process, package or otherwise prepare a product or component part of a product prior to its sale to a user or consumer. It includes a product seller or entity not otherwise a manufacturer that holds itself out as a manufacturer.

(P.A. 79-483, S. 1; 79-631, S. 106, 111; P.A. 82-160, S. 242; P.A. 84-509, S. 1; 84-546, S. 120, 173.)

History: P.A. 79-631 deleted definition of “clear and convincing evidence”, appearing as Subdiv. (f) in original act; P.A. 82-160 deleted incorrect statutory references; P.A. 84-509 amended definition of “harm” to provide that as between commercial parties, “harm” does not include commercial loss; P.A. 84-546 deleted reference to Sec. 38-370o as section to which definitions apply; (Revisor’s note: The reference in the opening sentence to Secs. “52-572n to 52-572r” was changed editorially by the Revisors to Secs. “52-572n to 52-572q” to reflect the repeal of Sec. 52-572r by P.A. 93-228, S. 34, 35).

Cited. 1 CA 48. Cited. 3 CA 230. Cited. 8 CA 642. Cited. 16 CA 558. P.A. 79-483 (products liability law) cited. Id. Cited. 30 CA 664. Cited. 31 CA 824. Connecticut liability statute cited. Id. Sec 52-572m et seq. cited. Id. Cited. 36 CA 601. Connecticut Product Liability Act cited. Id. Cited. 39 CA 635. Product liability statutes, Sec. 52-572m et seq. cited. Id. Connecticut Product Liability Act, Sec. 52-572m et seq. cited. 41 CA 555. Product liability claim cited. Id., 856. Product Liability Act, Sec. 52-557m et seq. cited. 46 CA 18; Id., 699. Sidewalk constructed using form and pour method does not constitute a “product” under section. 66 CA 681.

Cited. 37 CS 735. Cited. 39 CS 269. Cause of action alleging that electricity is a product and a large surge of electricity was a defective condition in defendant’s product was not improper as a matter of law and doctrine of strict liability is applicable. 40 CS 120. Cited. 41 CS 179. Sec. 52-572m et seq. cited. 42 CS 153. Cited. 44 CS 510. Discussion of strict tort liability on sellers of used goods. 45 CS 531. The two parts of the “actionable harm” test are plaintiff’s discovery “that he has been injured” and “that defendant’s conduct caused that injury”. 46 CS 235.

Subsec. (a):

Cited. 11 CA 391. Cited. 46 CA 18.

Cited. 36 CS 137. No distinction between sellers of new and used products. 45 CS 531.

Subsec. (b):

Cited. 11 CA 391.

Cited. 36 CS 137. Cited. 42 CS 153.

Subsec. (c):

Legislative meaning attributed to words “claimant” and “harm” are sufficiently broad to permit an award of punitive damages in connection with a product liability claim involving only damage to property. 39 CS 269.

Subsec. (d):

“Commercial loss” does not encompass costs incurred by a commercial party in repairing or replacing a defective product or in repairing property damage caused by a defective product; “damage to property” is not limited to property owned by the party seeking to recover. 291 C. 224.

Legislative meaning attributed to words “claimant” and “harm” are sufficiently broad to permit an award of punitive damages in connection with a product liability claim involving only damage to property. 39 CS 269. Cited. 41 CS 411.

Subsec. (e):

Cited. 36 CS 137.



Section 52-572n - Product liability claims.

(a) A product liability claim as provided in sections 52-240a, 52-240b, 52-572m to 52-572q, inclusive, and 52-577a may be asserted and shall be in lieu of all other claims against product sellers, including actions of negligence, strict liability and warranty, for harm caused by a product.

(b) A claim may be asserted successfully under said sections notwithstanding the claimant did not buy the product from or enter into any contractual relationship with the product seller.

(c) As between commercial parties, commercial loss caused by a product is not harm and may not be recovered by a commercial claimant in a product liability claim. An action for commercial loss caused by a product may be brought only under, and shall be governed by, title 42a, the Uniform Commercial Code.

(P.A. 79-483, S. 2; P.A. 82-160, S. 243; P.A. 84-509, S. 2; 84-546, S. 121, 173.)

History: P.A. 82-160 amended Subsec. (a) by deleting incorrect statutory references; P.A. 84-509 added Subsec. (c) re the recovery of commercial loss caused by a product; P.A. 84-546 deleted reference to Sec. 38-370o in Subsec. (a); (Revisor’s note: The reference in Subsec. (a) to Secs. “52-572n to 52-572r” was changed editorially by the Revisors to Secs. “52-572n to 52-572q” to reflect the repeal of Sec. 52-572r by P.A. 93-228, S. 34, 35).

Cited. 1 CA 48. Cited. 2 CA 308. Party has option of pleading common law theories or pleading under the statute. 3 CA 230. Cited. 8 CA 642. P.A. 79-483 (products liability law) cited. 16 CA 558. Cited. 30 CA 664. Cited. 31 CA 824. Connecticut product liability statute Sec. 52-572m et seq. cited. Id. Cited. 36 CA 601. Sec. 52-572m et seq. cited. Id. Connecticut Product Liability Act cited. Id. Cited. 39 CA 635. Product liability statutes, Sec. 52-572m et seq. cited. Id. Connecticut Product Liability Act, Sec. 52-572m et seq. cited. 41 CA 555. Sec. 52-572m et seq. cited. Id., 856. Product liability claim cited. Id. Product Liability Act, Sec. 52-572m et seq. cited. 46 CA 18; Id., 699.

Cited. 40 CS 74; Id., 120. Cited. 41 CS 179. Cited. 42 CS 153. Sec. 52-572m et seq. cited. Id. Cited. 44 CS 510.

Subsec. (a):

Provides an exclusive remedy; common law cause of action for claim within the scope of statute is barred. 200 C. 562. Products liability act provides exclusive remedy for such claims. 212 C. 462. Does not prevent plaintiff who seeks damages under Connecticut Product Liability Act, sec. 52-572m et seq., for injuries caused by allegedly defective product from also asserting a claim under Connecticut Unfair Trade Practices Act, sec. 42-110a et seq., for damages alleged to have been caused by product seller’s deceptive scheme to misrepresent and conceal the product defect. 263 C. 120. Claim that defendant breached duty to warn of dangerous and hazardous condition of rented scaffolding is barred by exclusivity provision of subsec. 284 C. 16.

Cited. 46 CA 18.

Product liability claim replaces negligence and warranty actions against product sellers only. 36 CS 137.

Subsec. (c):

“Commercial loss” does not encompass costs incurred by a commercial party in repairing or replacing a defective product or in repairing property damage caused by a defective product. 291 C. 224.



Section 52-572o - Comparative responsibility. Award of damages. Action for contribution.

(a) In any claim under sections 52-240a, 52-240b, 52-572m to 52-572q, inclusive, or 52-577a, the comparative responsibility of, or attributed to, the claimant, shall not bar recovery but shall diminish the award of compensatory damages proportionately, according to the measure of responsibility attributed to the claimant.

(b) In any claim involving comparative responsibility, the court may instruct the jury to give answers to special interrogatories, or if there is no jury, the court may make its own findings, indicating (1) the amount of damages each claimant would receive if comparative responsibility were disregarded, and (2) the percentage of responsibility allocated to each party, including the claimant, as compared with the combined responsibility of all parties to the action. For this purpose, the court may decide that it is appropriate to treat two or more persons as a single party.

(c) In determining the percentage of responsibility, the trier of fact shall consider, on a comparative basis, both the nature and quality of the conduct of the party.

(d) The court shall determine the award for each claimant according to these findings and shall enter judgment against parties liable on the basis of the common law joint and several liability of joint tortfeasors. The judgment shall also specify the proportionate amount of damages allocated against each party liable, according to the percentage of responsibility established for such party.

(e) If a judgment has been rendered, any action for contribution must be brought within one year after the judgment becomes final. If no judgment has been rendered, the person bringing the action for contribution either must have (1) discharged by payment the common liability within the period of the statute of limitations applicable to the right of action of the claimant against him and commenced the action for contribution within one year after payment, or (2) agreed while action was pending to discharge the common liability and, within one year after the agreement, have paid the liability and brought an action for contribution.

(P.A. 79-483, S. 4; P.A. 82-160, S. 244; P.A. 84-546, S. 122, 173.)

History: P.A. 82-160 amended Subsec. (a) by deleting incorrect statutory references; P.A. 84-546 deleted reference to Sec. 38-370o in Subsec. (a); (Revisor’s note: The reference in Subsec. (a) to Secs. “52-572n to 52-572r” was changed editorially by the Revisors to Secs. “52-572n to 52-572q” to reflect the repeal of Sec. 52-572r by P.A. 93-228, S. 34, 35).

Cited. 1 CA 48. Cited. 3 CA 230. Cited. 8 CA 642. P.A. 79-483 (products liability law) cited. 16 CA 558. Cited. 30 CA 664. Cited. 31 CA 824. Connecticut product liability statute, Sec. 52-572m et seq. cited. Id. Cited. 32 CA 373; judgment reversed, see 229 C. 829. Cited. 36 CA 601. Sec. 52-572m et seq. cited. Id. Connecticut Product Liability Act cited. Id. Cited. 39 CA 635. Product liability statutes, Sec. 52-572m et seq. cited. Id. Connecticut Product Liability Act, Sec. 52-572m et seq. cited. 41 CA 555. Sec. 52-572m et seq. cited. Id., 856. Product liability claim cited. Id. Product Liability Act, Sec. 52-572m et seq. cited. 46 CA 18; Id., 699.

Cited. 40 CS 120. Cited. 41 CS 179. Sec. 52-572m et seq. cited. 42 CS 153. Cited. 44 CS 510. Legislature, in enacting section, abrogated claims for common-law indemnification. 49 CS 394.

Subsec. (a):

Cited. 229 C. 500.

Subsec. (b):

Cited. 205 C. 694, 699.

Subsec. (d):

Purposes of this subsec. and Subsec. (e) are to ensure, to the extent possible, that plaintiff is made whole by recovering the full amount of his net award, from all or any one of the defendants; and to provide that if any liable defendant pays more than its proportional share of that net award, it may seek appropriate contributions from the other liable defendants. Employer who has intervened in the case to recoup workers’ compensation benefits paid to plaintiff is not a party against which proportional liability may be assigned under section. 280 C. 1.

Cited. 40 CS 74.

Subsec. (e):

Cited. 225 C. 401.



Section 52-572p - Limitation of liability of product seller.

(a) A product seller shall not be liable for harm that would not have occurred but for the fact that his product was altered or modified by a third party unless: (1) The alteration or modification was in accordance with the instructions or specifications of the product seller; (2) the alteration or modification was made with the consent of the product seller; or (3) the alteration or modification was the result of conduct that reasonably should have been anticipated by the product seller.

(b) For the purposes of this section, alteration or modification includes changes in the design, formula, function or use of the product from that originally designed, tested or intended by the product seller.

(P.A. 79-483, S. 5.)

Cited. 1 CA 48. Cited. 3 CA 230. Cited. 8 CA 642. P.A. 79-483 (products liability law) cited. 16 CA 558. Cited. 30 CA 664. Cited. 31 CA 824. Connecticut product liability statute, Sec. 52-572m et seq. cited. Id. Cited. 36 CA 601. Sec. 52-572m et seq. cited. Id. Connecticut Product Liability Act cited. Id. Cited. 39 CA 635. Product liability statutes, Sec. 52-572m et seq. cited. Id. Connecticut Product Liability Act, Sec. 52-572m et seq. cited. 41 CA 555. Sec. 52-572m et seq. cited. Id., 856. Product liability claim cited. Id. Product Liability Act, Sec. 52-572m et seq. cited. 46 CA 18; Id., 699.

Cited. 40 CS 120. Cited. 41 CS 179. Sec. 52-572m et seq. cited. 42 CS 153. Cited. 44 CS 510.

Subsec. (a):

Cited. 16 CA 558.



Section 52-572q - Liability of product seller due to lack of adequate warnings or instructions.

(a) A product seller may be subject to liability for harm caused to a claimant who proves by a fair preponderance of the evidence that the product was defective in that adequate warnings or instructions were not provided.

(b) In determining whether instructions or warnings were required and, if required, whether they were adequate, the trier of fact may consider: (1) The likelihood that the product would cause the harm suffered by the claimant; (2) the ability of the product seller to anticipate at the time of manufacture that the expected product user would be aware of the product risk, and the nature of the potential harm; and (3) the technological feasibility and cost of warnings and instructions.

(c) In claims based on this section, the claimant shall prove by a fair preponderance of the evidence that if adequate warnings or instructions had been provided, the claimant would not have suffered the harm.

(d) A product seller may not be considered to have provided adequate warnings or instructions unless they were devised to communicate with the person best able to take or recommend precautions against the potential harm.

(P.A. 79-483, S. 6; P.A. 90-191, S. 2.)

History: P.A. 90-191 amended Subsec. (d) to include warnings or instructions devised to communicate with the person best able to “recommend” precautions.

Cited. 1 CA 48. Cited. 3 CA 230. Cited. 8 CA 642. Cited. 16 CA 558. P.A. 79-483 (products liability law) cited. Id. Cited. 30 CA 664. Cited. 31 CA 824. Connecticut product liability statute Sec. 52-572m et seq. cited. Id. Cited. 32 CA 373; judgment reversed, see 229 C. 829. Cited. 36 CA 601. Sec. 52-572m et seq. cited. Id. Connecticut Product Liability Act cited. Id. Cited. 39 CA 635. Product liability statutes, Sec. 52-572m et seq. cited. Id. Connecticut Product Liability Act, Sec. 52-572m et seq. cited. 41 CA 555. Sec. 52-572m et seq. cited. Id., 856. Product liability claim cited. Id. Product Liability Act, Sec. 52-572m et seq. cited. 46 CA 18; Id., 699.

Cited. 40 CS 120. Cited. 41 CS 179. Sec. 52-572m et seq. cited. 42 CS 153. Cited. 44 CS 510.

Subsec. (a):

Cited. 229 C. 500.

Subsec. (b):

Cited. 229 C. 500. Cited. 241 C. 199.

Subdiv. (2) recognizes that a sophisticated buyer may not need same level of warning as an ordinary buyer would. 76 CA 137.

Subsec. (c):

Cited. 41 CA 555.



Section 52-572r - Product liability claims against third parties.

Section 52-572r is repealed, effective July 1, 1993.

(P.A. 79-483, S. 11; 79-631, S. 108, 111; P.A. 82-160, S. 245; P.A. 93-228, S. 34, 35.)



Section 52-572w - Agreement exempting caterer or catering establishment from liability for negligence void as against public policy.

(a) Any covenant, agreement or understanding in, in connection with or collateral to any contract or agreement made or entered into with any caterer or catering establishment, as defined in subsection (d) of section 30-22b, that exempts such caterer or catering establishment from liability for damages for bodily injury to persons or damage to property caused by or resulting from the negligence of the caterer or catering establishment, the agents, servants or employees of such caterer or catering establishment or the patrons at the event to which such contract or agreement pertains is against public policy and void.

(b) The provisions of this section shall apply to any covenant, agreement or understanding made or entered into on or after January 1, 2001.

(P.A. 00-159.)



Section 52-572x - Motor carrier transportation contract. Indemnification against liability for negligence or intentional acts or omissions void and unenforceable.

(a) For the purposes of this section, “motor carrier transportation contract” means a contract, agreement or understanding entered into, renewed, modified or extended on or after July 1, 2010, concerning (1) the transportation of property for compensation or hire, (2) the entry on public or private property for the purpose of loading, unloading or transporting property for compensation or hire, or (3) a service incidental to the activities set forth in subdivisions (1) and (2) of this subsection. “Motor carrier transportation contract” does not include the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America or other agreements providing for the interchange, use or possession of intermodal chassis or containers or other intermodal equipment.

(b) Notwithstanding any other provision of law, any provision, clause, covenant or agreement contained in a motor carrier transportation contract that purports to indemnify, defend or hold harmless, or has the effect of indemnifying, defending or holding harmless, an indemnitee from or against any liability for loss or damage resulting from such indemnitee’s negligence or intentional acts or omissions shall be void and unenforceable.

(c) This section shall not apply to a contract, agreement or understanding that concerns or affects the transportation of household goods, as defined in section 13b-387.

(P.A. 10-110, S. 25.)

History: P.A. 10-110 effective July 1, 2010.






Chapter 926 - Statute of Limitations

Section 52-573 and 52-574 - Limitation on contracts under seal. Actions on agreements to sell real estate.

Sections 52-573 and 52-574 are repealed.

(1949 Rev., S. 8313; 1949, S. 3232d; 1959, P.A. 574, S. 7; February, 1965, P.A. 401, S. 2; 1971, P.A. 18, S. 2.)



Section 52-575 - Entry upon land to be made within fifteen years.

(a) No person shall make entry into any lands or tenements but within fifteen years next after his right or title to the same first descends or accrues or within fifteen years next after such person or persons have been ousted from possession of such land or tenements; and every person, not entering as aforesaid, and his heirs, shall be utterly disabled to make such entry afterwards; and no such entry shall be sufficient, unless within such fifteen-year period, any person or persons claiming ownership of such lands and tenements and the right of entry and possession thereof against any person or persons who are in actual possession of such lands or tenements, gives notice in writing to the person or persons in possession of the land or tenements of the intention of the person giving the notice to dispute the right of possession of the person or persons to whom such notice is given and to prevent the other party or parties from acquiring such right, and the notice being served and recorded as provided in sections 47-39 and 47-40 shall be deemed an interruption of the use and possession and shall prevent the acquiring of a right thereto by the continuance of the use and possession for any length of time thereafter, provided an action is commenced thereupon within one year next after the recording of such notice. The limitation herein prescribed shall not begin to run against the right of entry of any owner of a remainder or reversionary interest in real estate, which is in the adverse possession of another, until the expiration of the particular estate preceding such remainder or reversionary estate.

(b) If any person who has such right or title of entry into any lands or tenements is, at the time of the first descending or accruing of such right or title, a minor, non compos mentis or imprisoned, he and his heirs may, notwithstanding the expiration of such fifteen years, make such entry and serve and record such notice at any time within five years next after full age, coming of sound mind or release from prison, or his heirs shall, within five years after his death, make such entry and serve and record such notice, and take benefit of the same.

(1949 Rev., S. 8314; P.A. 96-249, S. 13, 14.)

History: P.A. 96-249 divided section into Subsecs. and in Subsec. (a) added provision re interruption of possession, effective June 6, 1996.

See Secs. 47-26, 47-27 re title by adverse possession by or against railroad and railway companies and formerly canal companies.

Adverse possession. Rules strictly construed. 29 C. 398. Gives fee simple after fifteen years, unless one of exceptions of statute apply. 5 C. 298; 14 C. 290; 19 C. 475. Constructive possession will not satisfy the requirement of actual possession; 8 C. 443; as where it is by license; 5 D. 187; 38 C. 520; or under a contract. 1 R. 245. As between husband and wife; 76 C. 223; mortgagor and mortgagee; 47 C. 496; 76 C. 146; Id., 223; principal and agent; 77 C. 578; life tenant and reversioner; 70 C. 349; 76 C. 595; one entitled to dower, to whom it is not assigned, and heirs. 90 C. 133. Disability from infancy. 74 C. 111. Does not run against the state; 56 C. 517; but that state has claim to land of no consequence between individual claimants; 95 C. 619; nor against assessment lien; 79 C. 38; nor against public, but public may abandon right; 73 C. 581; and the same rule applies to railroad right-of-way. 86 C. 275. Necessary elements. 74 C. 107; 84 C. 569; 101 C. 412; 104 C. 605; 105 C. 355; 119 C. 287; 137 C. 40; 142 C. 398; 148 C. 158. If title of another is recognized, possession no longer adverse. 81 C. 547. Adverse user is use as one’s own. 83 C. 627. Possession under belief that one is owner may suffice. 81 C. 133. No necessity of claiming title. 74 C. 111; 84 C. 569; 108 C. 5. Presumption of knowledge by owner from possession. 74 C. 107; 82 C. 437. Mere exclusive possession not enough. 78 C. 128; see 75 C. 522; 82 C. 653. When possession under oral gift is sufficient; 13 C. 235; 21 C. 416; 39 C. 96; 103 C. 354; effect of deed subsequently given, conveying less than fee. 81 C. 539; 83 C. 360. Possession under void deed; 3 C. 246; 35 C. 437; 39 C. 97; 90 C. 241; effect of terms of deed. 81 C. 546. Possession under oral exchange. 82 C. 437. As applied to cornice jutting over land; 75 C. 663; 78 C. 405; to division wall. 79 C. 457. Occupation and use of land as evidence; 74 C. 107; 77 C. 28; 85 C. 159; erection of building, fence or wall; 69 C. 15; 71 C. 254; 86 C. 545; 88 C. 688; 109 C. 452; payment of taxes; 80 C. 338; color of title; ancient deeds. 71 C. 555; 88 C. 521. Accepting lease as rebutting claim of adverse user. 79 C. 493. Tacking together rights of successive disseizors; 3 D. 259; 31 C. 531; but they must be in same chain of title. 86 C. 699. A casual or stealthy reentry will not avail owner. 32 C. 498. Is ordinarily a question of fact. 83 C. 500; 89 C. 359; 90 C. 133; 99 C. 67; 105 C. 725; but see 95 C. 619. By an heir, as against right of administrator to sell land under order of court. 7 Wheat. 59. Disclaimer. 92 C. 546. By one cotenant against others; of island little visited. 95 C. 619. Possession under subsisting contract for purchase of title, when adverse. 106 C. 301. Adverse possession of fee must be against everyone; of easement, only against general public. 105 C. 728. Church society maintaining horse sheds on disputed land held to have acquired it by adverse possession. 103 C. 336. Applies only to the acquiring of title to land by adverse possession. 136 C. 277. Claim of right and an intent by possessor to use property as his own are among essential elements. 137 C. 40. Entry must be made within fifteen years and an action must be commenced and prosecuted to effect within one year after entry. Id., 205. Plaintiff alleged title by adverse possession. Defendant’s demurrer stated cause of action barred by statute. Demurrer without merit because plaintiff alleged he remained in possession to date of complaint. 138 C. 102. Conclusion of court that title by adverse possession had not been proved, sustained. Id., 690. Cited. 139 C. 220. Cited. 141 C. 198. Exclusive possession not met if dominion over property is shared with other users. 154 C. 194. Where deeds of claimant and his predecessors in title expressly excepted strip of land claimed and neither his grantor nor predecessor grantor had orally conveyed excepted strip, connection between successive adverse claimants necessary to successful acquisition of title by tacking successive adverse possessions held lacking. 155 C. 327. Adverse possession. Sporadic trespasses should not be construed as ousting the owner-neighbor of possession especially where there was no open and notorious possession. 158 C. 510. Adverse possession against cotenants and daughters; may be based on fraudulently obtained, void probate decree; nature of possession required, role of “color of title”; section discussed. 171 C. 149. Two permits granted to defendant authorizing construction of a dock did not vest title in defendant or defendant’s predecessors or allow defendant to bypass the requirements of adverse possession in section, nor did they render futile defendant’s ability to assert a claim of right to adversely possess plaintiff’s littoral area. 300 C. 297.

Prescription. Statute applies by analogy; nature of prescriptive right. 2 C. 607; 75 C. 522. Cannot give right to maintain nuisance. 69 C. 668; 72 C. 531; 83 C. 417. Community cannot acquire, to right-of-way. 78 C. 130. By city for sewer. 81 C. 137. Implies grant. 78 C. 132. User under deed cannot be basis for; 72 C. 188; but user may originate in contract or equitable right. 8 C. 137; 90 C. 241. Whether user is under license or claim of right question of fact. 78 C. 156; 89 C. 359; 96 C. 680; 105 C. 725. Must be reasonable. 83 C. 424. Elements. Id., 624; 90 C. 241; 105 C. 725. Imputing knowledge to owner. 81 C. 137; see 87 C. 31. Building or eaves jutting over land. 78 C. 401; 87 C. 31; 89 C. 359; 75 C. 664. Diversion of water; 69 C. 668; 83 C. 611. Right to discharge surface water, not lost by ten years’ use of intercepting ditch. 83 C. 59. Right to acquire lateral support by, quaere. 82 C. 126. Cannot be acquired as to secret tunnel beneath way. 87 C. 31. Fire escapes jutting over line. 92 C. 546. Underground sewer. 96 C. 676. Loss of easement by prescription; elements. 104 C. 140, 596. Abutter on highway cannot acquire prescriptive right to maintain encroachments therein. Id., 619. Right-of-way cannot be acquired over route of public highway unless discontinued or abandoned. Id., 391. Adverse user need be only exclusive as against public. 105 C. 728. Change of user from horse-drawn to motor driven vehicles does not break period. Id. User must be sufficiently open to put owner on notice. 108 C. 24. Lessee in possession cannot prescribe in himself; unless lease is effective to cover right-of-way, lessee’s adverse use of the way cannot enure to lessor’s benefit. 121 C. 638. See note to section 47-37.

Cited. 3 CA 602. Cited. 6 CA 187. Cited. 10 CA 669. Cited. 13 CA 518. Cited. 15 CA 458. Cited. 35 CA 398. When not claimed under color of title, adverse possession is limited to the area of land actually possessed; it can only extend as far as the claimant has actually occupied and possessed the land in dispute. 121 CA 748.

Cited. 15 CS 467.

Driveway openly used in common by adjoining property owners for more than fifteen years resulted in prescriptive right of plaintiff to such use and defendants were ordered to remove a newly installed fence. 5 Conn. Cir. Ct. 360.



Section 52-575a - Action to enforce recorded private restrictions or notations on maps.

No action or any other type of court proceeding shall be brought to enforce a private restriction recorded in the land records of the municipality in which the property is located or a notation on a filed map pertaining to the use of privately owned land, the type of structures that may be erected thereon or the location of same unless such action or proceeding shall be commenced within three years of the time that the person seeking to enforce such restriction had actual or constructive knowledge of such violation. This section shall be deemed not to apply to any private restriction or notation pertaining to (a) any public utility easement; (b) any right-of-way; (c) any park or open space land; (d) any private driveway, roadway or street, or (e) any sewer line or water line.

(1972, P.A. 283; P.A. 73-93; P.A. 90-169.)

History: P.A. 73-93 substituted “the party seeking to enforce such restriction” for “such party” for clarity; P.A. 90-169 replaced “a recorded private restriction” with “a private restriction recorded in the land records of the municipality in which the property is located”.



Section 52-576 - Actions for account or on simple or implied contracts.

(a) No action for an account, or on any simple or implied contract, or on any contract in writing, shall be brought but within six years after the right of action accrues, except as provided in subsection (b) of this section.

(b) Any person legally incapable of bringing any such action at the accruing of the right of action may sue at any time within three years after becoming legally capable of bringing the action.

(c) The provisions of this section shall not apply to actions upon judgments of any court of the United States or of any court of any state within the United States, or to any cause of action governed by article 2 of title 42a.

(1949 Rev., S. 8315; 1959, P.A. 574, S. 8; 1971, P.A. 18, S. 1; P.A. 82-160, S. 246.)

History: 1959 act deleted exception for nonnegotiable promissory notes and added provision re article 2 of title 42a; 1971 act referred to any “contract in writing” rather than to “any contract in writing not under seal”; P.A. 82-160 rephrased the section and inserted Subsec. indicators.

See Sec. 17b-122 re reimbursement of town by pauper.

Cited. 1 CA 7. Statute is not tolled pending appointment of an administrator or executor. Id., 535. Creditor is entitled to compensation under an insurance policy loss payable clause even though his right to bring suit against debtor has been extinguished by running of statute of limitations. Id., 595. Where plaintiff filed an amended complaint listing additional defects in construction of new house the identity of the cause of action remained the same so that the six-year contract statute of limitations applied and the court properly allowed the amendment in its discretion. Id., 652. Cited. 3 CA 250; Id., 602. Cited. 5 CA 293. Right of action accrued upon completion of services rendered. Id., 465. Cited. 6 CA 212. Cited and statute of limitation also cited. 11 CA 375. Cited. 12 CA 529. Cited. 17 CA 159. Cited. 30 CA 803. Cited. 33 CA 702. Cited. 34 CA 395. Cited. 39 CA 289. Cited. 42 CA 426. Cited. 43 CA 435. Cited. 45 CA 466. Statute of limitations cited. Id. Section’s six-year statute of limitations applied to executed oral contract, as opposed to three-year statute of limitations in Sec. 52-581 which applies only to executory contracts. 76 CA 599. If a legal malpractice case is not ripe for adjudication until damage caused by alleged malpractice becomes evident upon final judgment in the underlying action, the statute is tolled until such final judgment is rendered. 89 CA 690.

Time when statute begins to run. 3 CS 209. Cited. 5 CS 205. “I will take care of it as soon as I can” takes debt out of statute. 7 CS 48. Cited. 7 CS 145. Applies to action for recovery of loan not evidenced in writing and loan not signed by borrower. 8 CS 264. Cited. Id., 363. The law of the locus rather than the forum governs the statute of limitations. 9 CS 399. A payment to toll the statute of limitations must be made or authorized by the debtor. 10 CS 371. Claim of physician not barred by statute of limitations because it was found to be an open running account. Id., 494. Payment of interest and principal by grantee of the equity of redemption does not keep the statute of limitation from tolling against the liability of the mortgagor on the note. 11 CS 461. Cited. 12 CS 286. Does not apply to a town’s right to reimbursement under section 10-253. History. 13 CS 58. Cited. Id., 174. When services have been rendered by police officers, an implied contract to pay them arises and the statute of limitations for contracts is applicable. 14 CS 130. Distinction between legal damage and apparent damage. Id., 464. Cited. 17 CS 61. There is no statute of limitations regarding domestic judgments. The prima facie presumption of payment, which arises after twenty years, presents the only limitation of time to the collection of a domestic judgment. Id., 134. Where plaintiff alleges promise by defendant’s intestate during his lifetime to pay for services out of his estate, cause of action does not accrue until intestate’s death. 18 CS 133. Statute should not be passed upon by demurrer to complaint unless matters in avoidance of it have been voluntarily inserted in complaint. 19 CS 85. Institution of arbitration proceedings not the bringing of “action” under statute. 25 CS 76. Cited. 28 CS 162. Cited. 29 CS 501. Applied retroactively, absent express intent to the contrary. 30 CS 596. Mental incompetence does not toll the six-year limitation, but imprisonment may. 31 CS 46. Cited. 34 CS 22. Cited. 35 CS 199. Applicable where plaintiff’s performance was completely executed in contrast to applicability of Sec. 52-501 to executory contracts. 37 CS 735. Cited. 39 CS 458. Cited. 42 CS 348. Cited. 44 CS 207. Doctrine of nullum tempus occurrit regi does not operate to exempt state from statute of limitations. 51 CS 265.

In order for the statute of limitation to be available as a defense, it must be pleaded. If a party fails to plead it, he is deemed to have waived it and the plaintiff may recover, notwithstanding that the period has run. 3 Conn. Cir. Ct. 569, 571. Cited. 4 Conn. Cir. Ct. 366, 367.

Subsec. (a):

Cited. 233 C. 474. Cited. 240 C. 287. Statute of limitations cited. Id. Statute of limitations does not begin to run on claim for underinsured benefits until tortfeasor’s liability limits have been exhausted. 251 C. 106. Re claim for uninsured motorist benefits, the statute of limitations does not begin to run until plaintiff knew or should have known the tortfeasor was uninsured and in this case plaintiff could not have known the tortfeasor was uninsured until she received answers to her interrogatories which thereby put her on notice there was no insurance coverage for the accident. 255 C. 601.

Cited. 34 CA 732. Where arbitration clause in insurance policy meant underinsured motorist claimant could not maintain an action against provider until all underlying insurance was exhausted, right of action did not accrue, and statute of limitations did not begin, until that time. 49 CA 653. Accrual date or date that plaintiff properly could have maintained an action against defendant was date when plaintiff was notified of lack of insurance coverage and not date of the accident. 54 CA 724. In a claim for attorney’s fees, where plaintiff attorney continued to represent defendant client’s interests, statute of limitations did not begin to toll until attorney’s motion to withdraw his appearance had been granted. 72 CA 158. Waiver of statute of limitations included as a delay in enforcement clause at the inception of a mortgage note is void and unenforceable. 84 CA 675.

When debtor defaults on obligation payable in installments, statute of limitations on installments due in the future does not run until installment becomes due or irreversible acceleration of the debt occurs. 45 CS 325.



Section 52-577 - Action founded upon a tort.

No action founded upon a tort shall be brought but within three years from the date of the act or omission complained of.

(1949 Rev., S. 8316.)

See Sec. 52-555 re actions for injuries resulting in death.

See Sec. 52-584 re limitation of action for injury to person or property caused by negligence, misconduct or malpractice.

Annotations to former statute limiting action for trespass or slander: In trespass for mesne profits, they will not be awarded for over 3 years. 2 R. 440. Action of trespass is not the appropriate one to recover for a fire communicated by a railway locomotive. 56 C. 24. In case of continuing trespass, recovery may be had for damages accruing for 3 years next preceding the action. 76 C. 316. History of section. 82 C. 581. Section applies where cause of action is founded on absolute liability from ultrahazardous activity of blasting. 137 C. 577. Cited. 139 C. 222; 142 C. 452. Such defense must be pleaded. 143 C. 31. The date of the act or omission complained of is the date when the negligent conduct of defendant occurs and is not the date when plaintiff first sustains damages. 144 C. 170.

Cited. 1 CA 123; Id., 550; Id., 652; 2 CA 322; 5 CA 473. “The nature of the right sued upon and not the form of action nor the relief demanded determines the applicability of the statute of limitations.” 6 CA 187. Cited. 15 CA 458; Id., 677; 18 CA 525; 25 CA 360; 31 CA 235; Id., 750; 32 CA 384; Id., 786; 33 CA 422; Id., 842; Id., 702; 35 CA 31; 39 CA 183. Statute as applied to plaintiff not unconstitutional. Id., 289. Cited. 40 CA 449; 42 CA 712; 45 CA 554; 46 CA 199. In the case of special relation between attorney and client who were family, malpractice in deeds and escrow acts not barred by 3-year limitation since continuing course of conduct and special relationship. 65 CA 813. Court properly concluded that tolling claim was not barred by the collateral estoppel doctrine where defendant was neither a party nor in privity with a party to the earlier cause of action. 69 CA 151. Continuing course of conduct and continuous representation doctrines may apply in a legal malpractice action to toll the statute of limitations. Id. Applicable to claims for intentional infliction of emotional distress. 78 CA 865. Does not apply to case where defendant negligently misidentified plaintiff’s property as belonging to another, but rather such case concerns negligent injury to property and therefore statute of limitations in Sec. 52-584 applies. 79 CA 290. Pendency of a first action did not toll statute of limitations for a second action arising from the same wrong. 83 CA 442. Limitation period begins with date of the act or omission complained of, not date when plaintiff first discovers the injury. 85 CA 145. If a legal malpractice case is not ripe for adjudication until damage caused by the alleged malpractice becomes evident upon final judgment in the underlying action, the statute is tolled until such final judgment is rendered. 89 CA 690. Section applies to, and bars, defendant’s fraudulent conveyance counterclaim since claim was filed more than three years after date of the property transfer; section is an occurrence statute, meaning that the time period within which plaintiff must commence an action begins to run at moment the act or omission complained of occurs, not date when plaintiff first discovers the injury. 95 CA 436. Each distinct cause of action arising from the same wrong is governed by the statute of limitations appropriate to it and therefore plaintiff’s second and third counts, which alleged intentional infliction of emotional distress and civil conspiracy, respectively, and are unquestionably tort actions, are governed by section. Id., 454. In a matter involving plaintiff investor who alleged a breach of fiduciary duty by defendant investment professionals, trial court properly refused to extend the continuous representation doctrine to all fiduciary relationships. 112 CA 441. For malicious prosecution claim, 3-year limitation period starts to toll from date criminal matter is dismissed, not date of arrest. 113 CA 131. For continuing course of conduct doctrine to apply to toll statute of limitations, a duty must have existed at time of original wrong and trial court improperly applied doctrine in context of an alleged duty arising simply because of the existence of a relationship between the parents of minor children. 115 CA 404; judgment reversed, see 301 C. 575. The 3-year period begins on date the act or omission complained of occurs, not date the cause of action accrues or date the injury occurs. 117 CA 129. Legal malpractice claim which sounds in tort is governed by the 3-year statute of limitations. 134 CA 785.

Cited. 4 CS 222; Id., 293; 8 CS 302. Application of statute of limitations is that of the forum and not where the cause of action arose. 12 CS 477. Sec. 22-357, making the owner or keeper of a dog liable for any damage to person or property done by the dog, is controlled by a 3-year statute of limitations for an action founded upon a tort. 14 CS 428; 26 CS 294, 296. Action for inducing entry into a mental institution by fraud falls within 3-year statute of limitations. 15 CS 434. Where action charges breach of contract for failure to procure insurance coverage against damage to plaintiff’s property, cause of action is in tort but is not one for injury to property under Sec. 52-584. 17 CS 62. Cited. 17 CS 114; Id., 407; 18 CS 225; Id., 310. Cause of action based on nuisance when not arising from negligence based on 3-year statute of limitations. 20 CS 35. Cited. 22 CS 300. Controlling statute of limitations for parents sued under Sec. 52-572. 24 CS 320. Impleading under Sec. 52-102a barred by statute of limitations. 27 CS 46. Claim against manufacturer for injuries caused by defective skates held tort liability, not breach of implied warranty under Sec. 42a-2-725 of Uniform Commercial Code, and therefore barred by statute of limitations. Id. Statute of limitations for tort actions applies to personal injury action based on breach of warranty. 28 CS 160. Action for tort limited to 3-year statute of limitations. 29 CS 71. Cited. Id., 72. Mental incompetence does not toll the time limitation, but imprisonment may. 31 CS 46. Cited. 34 CS 22; Id., 643, 646. 3-year statute of limitations for tort actions applies to fraud or deception action. 36 CS 277. Cited. Id., 357; 39 CS 458; 44 CS 207; Id., 477; Id., 527. Plaintiff failed to sufficiently allege fraudulent concealment to toll the statute; defendant’s assertion of statute of limitations in motion to strike rather than as a special defense was acceptable in this case. 46 CS 386. Plaintiff failed to allege intent to conceal as is required to toll the statute. Id. Statutes of repose allow defendants at some point to be free from liability, absent unclean or fraudulent conduct, and logical conclusion is that legislature intended state to abide by statutes of repose. 51 CS 265.

Cause of action brought under Sec. 52-572 is governed by 3-year limitation imposed by this section. 3 Conn. Cir. Ct. 379.



Section 52-577a - Limitation of action based on product liability claim.

(a) No product liability claim, as defined in section 52-572m, shall be brought but within three years from the date when the injury, death or property damage is first sustained or discovered or in the exercise of reasonable care should have been discovered, except that, subject to the provisions of subsections (c), (d) and (e) of this section, no such action may be brought against any party nor may any party be impleaded pursuant to subsection (b) of this section later than ten years from the date that the party last parted with possession or control of the product.

(b) In any such action, a product seller may implead any third party who is or may be liable for all or part of the claimant’s claim, if such third party defendant is served with the third party complaint within one year from the date the cause of action brought under subsection (a) of this section is returned to court.

(c) The ten-year limitation provided for in subsection (a) of this section shall not apply to any product liability claim brought by a claimant who is not entitled to compensation under chapter 568, provided the claimant can prove that the harm occurred during the useful safe life of the product. In determining whether a product’s useful safe life has expired, the trier of fact may consider among other factors: (1) The effect on the product of wear and tear or deterioration from natural causes; (2) the effect of climatic and other local conditions in which the product was used; (3) the policy of the user and similar users as to repairs, renewals and replacements; (4) representations, instructions and warnings made by the product seller about the useful safe life of the product; and (5) any modification or alteration of the product by a user or third party.

(d) The ten-year limitation provided for in subsection (a) of this section shall be extended pursuant to the terms of any express written warranty that the product can be used for a period longer than ten years, and shall not preclude any action against a product seller who intentionally misrepresents a product or fraudulently conceals information about it, provided the misrepresentation or fraudulent concealment was the proximate cause of harm of the claimant.

(e) The ten-year limitation provided for in subsection (a) of this section shall not apply to any product liability claim, whenever brought, involving injury, death or property damage caused by contact with or exposure to asbestos, except that (1) no such action for personal injury or death may be brought by the claimant later than eighty years from the date that the claimant last had contact with or exposure to asbestos, and (2) no such action for damage to property may be brought by the claimant later than thirty years from the date of last contact with or exposure to asbestos.

(f) The definitions contained in section 52-572m shall apply to this section.

(g) The provisions of this section shall apply to all product liability claims brought on or after October 1, 1979.

(P.A. 76-293, S. 1, 2; P.A. 77-604, S. 36, 84; P.A. 79-483, S. 3; 79-631, S. 107, 111; P.A. 82-160, S. 247; P.A. 87-537, S. 12, 13; P.A. 90-191, S. 1; May Sp. Sess. P.A. 92-11, S. 40, 70; P.A. 05-288, S. 180; P.A. 11-200, S. 1.)

History: P.A. 77-604 made slight change in wording of Subsec. (a); P.A. 79-483 restated existing provisions, changing deadline for bringing action from 8 to 10 years from date party against whom action is brought parted with possession or control of product and changing applicable date re pending claims or bringing of claims from June 4, 1976, to October 1, 1979, and inserted new provisions clarifying 10-year limitation designated as Subsecs. (c) and (d), relettering former Subsec. (c) as (e); P.A. 79-631 deleted reference to pending claims in Subsec. (e); P.A. 82-160 added a new Subsec. (e) concerning the applicability of definitions in Sec. 52-572m, redesignated the former Subsec. (e) as Subsec. (f) and made minor technical changes; P.A. 87-537 inserted new Subsec. (e) re exception to 10-year limitation on claims resulting from contact with or exposure to asbestos, relettering remaining Subsecs. accordingly and made technical changes; P.A. 90-191 amended Subsec. (e) to increase from 30 to 60 years the period of time after the claimant last had contact with or exposure to asbestos within which an action for personal injury or death may be brought, retaining a time limitation of 30 years for an action for damage to property; May Sp. Sess. P.A. 92-11 amended Subsec. (e) to reposition the words “for personal injury or death” from Subdiv. (2) to Subdiv. (1) to correct a typographical error; P.A. 05-288 made technical changes in Subsecs. (a) to (e), effective July 13, 2005; P.A. 11-200 amended Subsec. (e)(1) to substitute “eighty years” for “sixty years” re last contact or exposure to asbestos, effective July 13, 2011, and applicable to any cause of action arising from any contact with or exposure to asbestos occurring prior to, on or after that date.

See chapter 400a (Sec. 20-435 et seq.) re definitions of asbestos, etc.

P.A. 79-483 (products liability law) cited. 16 CA 558. Cited. 31 CA 824. Cited. 46 CA 699. Under this section, claimant is not time-barred until he knows, or should have known, the identity of the negligent person who caused his injury to occur. 75 CA 560.

Cited. 37 CS 735. Statutes of repose allow defendants at some point to be free from liability, absent unclean or fraudulent conduct, and logical conclusion is that legislature intended state to abide by statutes of repose. 51 CS 265.

Subsec. (a):

Section held constitutional. 207 C. 599.

Statute of limitations began to run when damage was first discovered. 48 CA 160.

Subsec. (b):

Cited. 46 CA 18.

Cited. 44 CS 510.

Subsec. (c):

Enumerated factors merely are guidelines to aid fact finder in determining whether a product is within its safe and useful life. 76 CA 137.



Section 52-577b - Limitation of action for damages caused by contact with or exposure to phenoxy herbicides.

Notwithstanding the provisions of sections 52-577 and 52-577a, an action to recover damages for personal injury caused by contact with or exposure to phenoxy herbicides while serving as a member of the armed forces of the United States in Indo-China from January 1, 1962, through March 29, 1973, may be commenced within two years from the date of discovery of such injury, or within two years from the date when, through the exercise of reasonable diligence, the cause of such injury should have been discovered, whichever is later.

(P.A. 83-15, S. 1, 2.)

See chapter 506, part IV (Sec. 27-140aa et seq.) for Vietnam Herbicides Information Commission.



Section 52-577c - Limitation of action for damages caused by exposure to a hazardous chemical substance or mixture or hazardous pollutant.

(a) For the purposes of this section: (1) “Environment” means any surface water, ground water, drinking water supply, land surface or subsurface strata or ambient air within the state or under the jurisdiction of the state; (2) “exposure” means any contact, ingestion, inhalation or assimilation, including irradiation; (3) “hazardous chemical substance or mixture” means petroleum, a petroleum product or any chemical substance or mixture for which there is a federal standard, including any law, requirement, tolerance, prohibition, action level or similar legal authority adopted by an agency pursuant to federal law, including any such standard or legal authority adopted by a state or local government pursuant to federal law, generally intended to prevent, reduce or mitigate the risk of a disease or class or type of diseases to an individual or individuals resulting from exposure to such chemical substance or mixture; (4) “hazardous pollutant” means any designated, specified or referenced chemical considered to be a “hazardous substance” under Section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act, 42 USC 9601(14); (5) “release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or disposing into the environment.

(b) Notwithstanding the provisions of sections 52-577 and 52-577a, no action to recover damages for personal injury or property damage caused by exposure to a hazardous chemical substance or mixture or hazardous pollutant released into the environment shall be brought but within two years from the date when the injury or damage complained of is discovered or in the exercise of reasonable care should have been discovered.

(c) The provisions of subsection (b) of this section shall not apply to an action brought against (1) any municipal waterworks system established and operated under chapter 102 or any special act, (2) any regional water authority established under any general statute or special act, or (3) any water company as defined in section 16-1.

(P.A. 84-287; P.A. 98-140, S. 6.)

History: P.A. 98-140 redefined “hazardous chemical substance or mixture” to include petroleum and petroleum products.

Cited. 31 CA 824.

Subsec. (b):

Cited. 228 C. 905. Cited. 230 C. 12. Does not preempt Sec. 52-555. 277 C. 337.



Section 52-577d - Limitation of action for damages to minor caused by sexual abuse, exploitation or assault.

Notwithstanding the provisions of section 52-577, no action to recover damages for personal injury to a minor, including emotional distress, caused by sexual abuse, sexual exploitation or sexual assault may be brought by such person later than thirty years from the date such person attains the age of majority.

(P.A. 86-401, S. 6, 7; 86-403, S. 104, 132; P.A. 91-240; P.A. 02-138, S. 2.)

History: P.A. 86-403 made technical change; P.A. 91-240 changed “two” years to “seventeen” years and deleted phrase “except that no such action may be brought more than 7 years from the date of the act complained of”; P.A. 02-138 extended the limitation on bringing an action from 17 to 30 years after the attainment of the age of majority, effective May 23, 2002, and applicable to any cause of action arising from an incident committed prior to, on or after said date.

See Sec. 54-193a re statute of limitations in criminal prosecution.

Cited. 39 CA 183.

Cited. 44 CS 527. Cited. 45 CS 136.



Section 52-577e - Limitation of action for damages caused by sexual assault.

Notwithstanding the provisions of sections 52-577 and 52-577d, an action to recover damages for personal injury caused by sexual assault may be brought at any time after the date of the act complained of if the party legally at fault for such injury has been convicted of a violation of section 53a-70 or 53a-70a.

(P.A. 02-138, S. 3.)

History: P.A. 02-138 effective May 23, 2002, and applicable to any cause of action arising from an incident committed prior to, on or after said date.



Section 52-578 - Limitation of action for damages caused by change of grade of highway.

No action shall be brought by the owner of land adjoining a public highway, or of any interest in such land, for recovery of special damage to such property or interest by reason of any change in the grade of such highway, or by reason of excavations in such highway made in the process of repairing the same by the town, city or borough in which such highway is situated, except within six years next after the right of action accrues.

(1949 Rev., S. 8317.)



Section 52-579 - Limitation of suit on probate bond; exception.

No action shall be maintained against the surety on any probate bond unless brought within six years from the final settlement of account of the principal in such bond and the acceptance of such account by the Court of Probate; but this provision shall not apply to minors who are parties in interest.

(1949 Rev., S. 8318.)

Cited. 3 CA 602.



Section 52-580 - Settlement of partnership or joint accounts.

In any case of partnership or of joint occupancy of real or personal property, the court before which any action for the settlement or adjustment of the partnership or joint account is pending shall take into consideration, in making the settlement, all the partnership or joint transactions since the time of the last settlement, although more than six years may have elapsed since the last settlement.

(1949 Rev., S. 8319; P.A. 82-160, S. 248.)

History: P.A. 82-160 replaced “estate” with “property” and rephrased the section.

Cited. 13 CS 175.



Section 52-581 - Action on oral contract to be brought within three years.

(a) No action founded upon any express contract or agreement which is not reduced to writing, or of which some note or memorandum is not made in writing and signed by the party to be charged therewith or his agent, shall be brought but within three years after the right of action accrues.

(b) This section shall not apply to causes of action governed by article 2 of title 42a.

(1949 Rev., S. 8320; 1961, P.A. 116, S. 24; P.A. 82-160, S. 249.)

History: 1961 act excepted causes of action governed by article 2 of title 42a; P.A. 82-160 deleted the exception for “actions for a debt due by book or actions founded on proper subjects of book debt”, rephrased the section and inserted Subsec. indicators.

Cited. 17 CA 159. Cited. 18 CA 525. Cited. 33 CA 702. Cited. 39 CA 289. Section’s three-year statute of limitations applies only to executory contracts and, therefore, did not apply to executed oral contract; six-year statute of limitations in Sec. 52-576 applied. 76 CA 599. If a legal malpractice case is not ripe for adjudication until damage caused by alleged malpractice becomes evident upon final judgment in the underlying action, the statute is tolled until such final judgment is rendered. 89 CA 690. Granting of motion for summary judgment in legal malpractice action on ground that action was commenced beyond the applicable statute of limitations was proper because statute of limitations began to run despite pendency of an appeal. 110 CA 679.

When statute begins to run. 3 CS 209. Applies to actions to recover unliquidated damages for nonperformance of executory contracts. 8 CS 264. Cited. 9 CS 401; Id., 522. History and scope discussed. 13 CS 174. Statute is tolled from incurrence of legal not apparent damage. 14 CS 464. Applies to suits based upon oral contract of employment under the Fair Labor Standards Acts of 1938. 15 CS 3. Cited. 17 CS 61. Procedure required herein cannot be circumvented to avoid the three year limit set. 31 CS 434. Application restricted to executory contracts only in contrast to application of Sec. 52-576 to contracts where party has fully performed. 37 CS 735. Cited. 39 CS 458.

Cited. 4 Conn. Cir. Ct. 367.

Subsec. (a):

Permits statutory requirement of a contract in writing to be satisfied by juxtaposition of two documents, each denoting the agreement of one of the parties, but not juxtaposition of two inconsistent documents. 83 CA 715. Assumes existence of an underlying contractual commitment and addresses only the requirement of a written memorial thereof. Id.



Section 52-582 - Petition for new trial.

No petition for a new trial in any civil or criminal proceeding shall be brought but within three years next after the rendition of the judgment or decree complained of, except that a petition based on DNA (deoxyribonucleic acid) evidence that was not discoverable or available at the time of the original trial may be brought at any time after the discovery or availability of such new evidence.

(1949 Rev., S. 8322; P.A. 00-80, S. 2, 3.)

History: P.A. 00-80 added exception authorizing a petition based on DNA evidence not discoverable or available at time of original trial to be brought at any time after the discovery or availability of the new evidence, effective May 16, 2000, and applicable to any offense committed prior to, on or after that date.

Cited. 3 CA 322. Cited. 24 CA 152. Cited. 25 CA 155. Cited. 27 CA 621. Statute of limitations was not tolled by respondent’s alleged fraudulent concealment of evidence because petitioner failed to present evidence that respondent had fraudulently concealed evidence. 111 CA 656.

Must be determined solely upon its own issues and without regard to the questions raised by an appeal from the judgment. 20 CS 469. Imposition of sentence is final judgment in criminal cases and stay of execution does not affect time limit for bringing appeal. 36 CS 53. Cited. Id. Cited. 37 CS 891. Cited. 38 CS 534.

Motion for new trial not equivalent to petition for new trial. 3 Conn. Cir. Ct. 388.



Section 52-583 - Limitation of action against sheriff, state marshal or constable for neglect or default.

No civil action shall be brought against any sheriff, state marshal or constable, for any neglect or default in his or her office or duty, but within two years next after the right of action accrues.

(1949 Rev., S. 8323; P.A. 10-178, S. 3.)

History: P.A. 10-178 replaced “sheriff’s deputy” with “state marshal” and made a technical change.

Limited suits on former section 18-49 as to time of commencement. 7 CS 328.



Section 52-584 - Limitation of action for injury to person or property caused by negligence, misconduct or malpractice.

No action to recover damages for injury to the person, or to real or personal property, caused by negligence, or by reckless or wanton misconduct, or by malpractice of a physician, surgeon, dentist, podiatrist, chiropractor, hospital or sanatorium, shall be brought but within two years from the date when the injury is first sustained or discovered or in the exercise of reasonable care should have been discovered, and except that no such action may be brought more than three years from the date of the act or omission complained of, except that a counterclaim may be interposed in any such action any time before the pleadings in such action are finally closed.

(1949 Rev., S. 8324; 1957, P.A. 467; 1969, P.A. 401, S. 2.)

History: 1969 act changed deadline for bringing action from one year to two years from date injury is first sustained or discovered or should have been discovered, effective October 1, 1969, and applicable to injuries first sustained on or after that date.

See Sec. 52-190a re automatic ninety-day extension to allow reasonable inquiry in malpractice action.

See Sec. 52-555 re actions for injuries resulting in death.

See Sec. 52-594 re time limits for executor or administrator to bring personal action which survives to representatives of a deceased person.

Cited. 1 CA 7; Id., 123; Id., 652. Provides no exceptions for minors or insane persons. 3 CA 602. Cited. 6 CA 212. Cited. 11 CA 156. Cited. 14 CA 178. Cited. 16 CA 108. Cited. 18 CA 515. Cited. 19 CA 16. Cited. 21 CA 524. Cited. 22 CA 610. Cited. 24 CA 239. Cited. 25 CA 665. Cited. 29 CA 392. Cited. 31 CA 235; Id., 569. Cited. 32 CA 187; Id., 205. Cited. 33 CA 6; Id., 378; Id., 422; Id., 673. Cited. 34 CA 395. Cited. 38 CA 458; Id., 829. Cited. 42 CA 324; judgment reversed, see 242 C. 236. Cited. 43 CA 397. Cited. 45 CA 775. Cited. 46 CA 712. The continuing course of conduct doctrine does not apply after plaintiff discovers the harm. 59 CA 311. Service of prejudgment remedy document did not toll the running of section, even though contained the words “the institution of this action” and included unsigned proposed writ of summons and complaint, since unsigned writ and complaint does not have effect of commencing a civil action. 61 CA 234. Court declined to adopt rule that section is tolled when prejudgment remedy documents are served. Id. Where plaintiff’s suit against a state officer was dismissed due to immunity, the two-year statute of limitations applies in subsequent suit against the state and the exception under Sec. 52-593 for failure to name the right person as defendant does not apply. 62 CA 545. Statute of limitations not tolled by continuous course of conduct doctrine where pathology group failed to diagnose plaintiff’s disease, because to expect pathology group to provide follow-up treatment or to instruct patient on follow-up care after a negative diagnosis when there is no awareness that the diagnosis is wrong and there is no ongoing relationship is beyond the expectation of public policy. 66 CA 518. Because plaintiff failed to offer any evidence to demonstrate that defendant physician had an awareness of risk to plaintiff subsequent to the surgical sterilization procedure, plaintiff could not establish that defendant had a continuing duty to warn her so as to toll the limitation period of statute. 67 CA 565. Although genuine issue of material fact existed re defendant’s initial alleged negligence, trial court properly granted defendant’s motion for summary judgment because plaintiff failed to prove that defendant physician was aware of a risk to plaintiff that would have triggered a continuing duty to warn her so as to toll the limitation period of statute. Id., 576. Statutes of limitation are not tolled by an automatic bankruptcy stay; pursuant to federal law, if the statute of limitations expires during the automatic bankruptcy stay, plaintiff has thirty days from notice of termination or expiration of the stay within which to commence an action. 68 CA 79. Where defendant negligently misidentified plaintiff’s property as belonging to another, the case concerns negligent injury to property and therefore the statute of limitations in this section applies rather than the three-year limitation set forth in Sec. 52-577. 79 CA 290. Doctrines of continuous treatment and continuing course of conduct apply, as a matter of law, only to three-year limitation period and do not apply to toll time period for discovery portion of statute. 82 CA 396. Claim cast in contractual language subject to three-year period of statute because, in light of noneconomic relief sought, it more closely resembles claim based on tortious conduct arising out of negligent performance or nonperformance of contractual duty than claim for breach of contract. 84 CA 1. Sheriff’s attempt to serve defendant with process before he fled and subsequent service in defendant’s mailbox were sufficient to constitute good faith efforts at compliance when defendant was clearly evading service. 93 CA 76.

Cited. 1 CS 142. Includes personal injuries whether or not due to negligence, citing 119 Conn. 500, 507. 3 CS 417. Injury means physical injury. 4 CS 293. Action for malpractice whether founded on tort or contract must be brought within one year. 6 CS 92; but see 11 CS 180. Cited. 8 CS 93; 9 CS 312. Cause of action otherwise barred by statute of limitations is not saved because it is asserted as a counterclaim. Id., 387. Cited. 10 CS 6. Statute should not be passed upon by demurrer unless matters in avoidance of it have been voluntarily inserted in the complaint. Id., 419; 17 CS 1. Cited. 11 CS 119. This section carves out an action ex contractu resulting from tortious or negligent conduct which caused a breach of contract. 12 CS 286. Withholding service for the purpose of allowing insurance company to adjust claim will not estop the statute from tolling if the insurance company is not a party defendant. 14 CS 418. Legal damage and apparent damage distinguished. Id., 464. Action for inducing entry into a mental institution is not limited by this section but by Sec. 52-577. 15 CS 434. Cited. 17 CS 62. See note to Sec. 52-577. Where amendment to complaint made more than two years after accident was based on nuisance, it was not barred since it is a question of fact whether nuisance resulted from positive act or negligence. Id., 114; 20 CS 36. Cited. 18 CS 225. Section controls limitation on action for damage to plaintiff’s fence caused by the crumpling of a stone ledge on defendant’s property near the common boundary. Id., 308. Former statute: Claimed negligence against manufacturer from expulsion of automobile tire while being mounted on rim held barred by statute because manufacture took place more than a year before action was begun; former statute compared. 19 CS 293. Defendant employer and its insurer not required to intervene within the one-year period. 20 CS 31. Prior statute compared. Id., 34. When wrong sued upon consists of continuing course of conduct, statute does not begin to run until that course of conduct is completed. 22 CS 46. The statute of limitations bars the plaintiff from amending his complaint in a personal injury action to add a claim for property damage more than one year after the collision. Id., 472. Where the action is seasonably brought so far as this section is concerned, the legislature did not intend that this section qualify the right of the employee under Sec. 31-293 to join as a plaintiff within thirty days thereafter. 23 CS 106. Counterclaim more than a year after the occurrence is barred unless it may be allowed under the exception. Held that pleadings had been finally closed on the filing of a reply when they terminated in an issue of fact decisive of the merits of the case. That the court might reopen the pleadings at any time to permit amendment did not mean that they were not closed within the intendment of the statute. Id., 139. Cited. Id., 367. Cited. 24 CS 321. Where complaint is broad enough to permit proof of causes in tort and contract, demurrer merely reaching tort action is insufficient. Id., 459. Where plaintiffs alleged only negligence in their complaint, their motion to amend by charging defendant with wanton misconduct stated a new cause of action and could not be granted since the statute of limitations had run. 25 CS 363. This section does not apply to the “Dog Injury” statute, which is governed by Sec. 52-577. 26 CS 294. Impleading under Sec. 52-102a barred by statute of limitations. 27 CS 46. Motion to amend complaint to expand or amplify original allegations does not change cause of action and is not barred by statute of limitations. Id., 60. Cited. 28 CS 162. Where one year period with respect to antemortem injuries had not expired when decedent died, his personal representative under Sec. 52-594 had year from date of death to institute action. Id., 461. Ordinarily, statute of limitations does not commence to run against defendant (third party plaintiff) and in favor of third-party defendant until judgment has been entered against defendant. 29 CS 9. Statute of limitation suspended between decedent’s death and appointment of administrator in personal injury action against estate. Id., 246. Cited. Id. The time does not begin to run in a case involving a failure to warn of a foreign object in a patient’s body until the object is discovered, unless reasonable diligence would have uncovered it earlier. 32 CS 118. Cited. 34 CS 22. Provisions of this section should not be extended to allow codefendant to interpose cross claim when statute of limitations has run on the plaintiff’s cause of action. Id., 247. Statute of limitation is tolled upon the death of a tortfeasor until a fiduciary of his estate is properly appointed and qualified. 36 CS 121. Cited. Id., 269. Cited. 37 CS 735; Id., 899. Cited. 38 CS 318. Cited. 40 CS 266. Cited. 42 CS 187. Cited. 44 CS 148; Id., 527. Cited. 45 CS 136. Continuing course of conduct doctrine does not apply to the two-year limitation. Term “injury” in the statute requires an actionable harm. Id., 154. Plaintiff claim fails to toll the statute; defendant’s assertion of statute of limitations in motion to strike rather than as a special defense was acceptable in this case. 46 CS 386. Plaintiffs’ allegations of negligence, occurring 21 years before filing of suit, made against named defendant for failure to have valid certificate of occupancy or to design, construct, operate or properly maintain property in accordance with building and fire codes, were not barred as untimely by tort statute of limitations so as to warrant granting of defendants’ motion to strike those counts so alleging; facts demonstrated continuous course of conduct that tolled time limitations of section. 50 CS 28. Statutes of repose allow defendants at some point to be free from liability, absent unclean or fraudulent conduct, and logical conclusion is that legislature intended state to abide by statutes of repose. 51 CS 265.

Action based on claim physician broke contract to achieve certain result from operation is not malpractice action. Malpractice defined. 2 Conn. Cir. Ct. 135. Cause of action brought under Sec. 52-572 not governed by one-year limitation imposed by this section. 3 Conn. Cir. Ct. 379. A defendant may be estopped by his agreement, conduct, representations or fraud from asserting the bar of the statute; provided the plaintiff has presented sufficient evidence upon which the judge can base such a finding. Id., 686, 689. In a small claims action, according to the Practice Book, sections 900, 901, the statute of limitation stops running when the case is entered in court even though the service of notice is not made within the statutory period. Id., 690, 697. Cited. 5 Conn. Cir. Ct. 488. Where pleadings showed plaintiffs knew at date of accident they had substantial injuries, they had not met burden of demonstrating an exception to usual running of this statute and defendant’s motion for summary judgment was correctly granted. Id., 85. Defendant insurer’s discussions of settlement did not estop it from pleading this statute as defense to plaintiff’s action where there was no fraud on its part and final offer had been made four months before statute barred action. Id., 127. When defendant accepted plaintiff’s offer of settlement of her cause of action for personal injuries, statute became inoperative as defense as contract had been made between the parties. Id., 274.



Section 52-584a - Limitation of action against architect, professional engineer or land surveyor.

(a) No action or arbitration, whether in contract, in tort, or otherwise, (1) to recover damages (A) for any deficiency in the design, planning, contract administration, supervision, observation of construction or construction of, or land surveying in connection with, an improvement to real property; (B) for injury to property, real or personal, arising out of any such deficiency; (C) for injury to the person or for wrongful death arising out of any such deficiency, or (2) for contribution or indemnity which is brought as a result of any such claim for damages shall be brought against any architect, professional engineer or land surveyor performing or furnishing the design, planning, supervision, observation of construction or construction of, or land surveying in connection with, such improvement more than seven years after substantial completion of such improvement.

(b) Notwithstanding the provisions of subsection (a) of this section, in the case of such an injury to property or the person or such an injury causing wrongful death, which injury occurred during the seventh year after such substantial completion, an action in tort to recover damages for such an injury or wrongful death may be brought within one year after the date on which such injury occurred, irrespective of the date of death, but in no event may such an action be brought more than eight years after the substantial completion of construction of such an improvement.

(c) For purposes of subsections (a) and (b) of this section, an improvement to real property shall be considered substantially complete when (1) it is first used by the owner or tenant thereof or (2) it is first available for use after having been completed in accordance with the contract or agreement covering the improvement, including any agreed changes to the contract or agreement, whichever occurs first.

(d) The limitation prescribed by this section shall not be asserted by way of defense by any person in actual possession or the control, as owner, tenant or otherwise, of such an improvement at the time any deficiency in such an improvement constitutes the proximate cause of the injury or death for which it is proposed to bring action.

(1969, P.A. 513, S. 1–5; 1972, P.A. 294, S. 36; P.A. 86-266, S. 2; P.A. 88-364, S. 70, 123; P.A. 98-137, S. 61, 62; 98-219, S. 33, 34.)

History: 1972 act removed actions and arbitrations brought against architectural designers from purview of section; P.A. 86-266 deleted former Subsec. (d), thereby expanding the applicability of the seven-year statute of limitations for actions against architects and engineers, relettering former Subsec. (e) accordingly; P.A. 88-364 made technical change in Subsec. (a); P.A. 98-137 made provisions applicable to actions and arbitrations against land surveyors for any deficiency in land surveying in connection with an improvement to property, effective October 1, 1998, and applicable to any action or arbitration brought on or after said date with respect to a land survey performed or furnished on or after said date; P.A. 98-219 revised effective date of P.A. 98-137, but without affecting this section.

Statute intended to create a seven-year absolute maximum on actions against architects and engineers while leaving any other lesser limitations in place. 6 CA 212. Cited. 24 CA 81. Cited. 45 CA 775. Where forum was at issue, court properly declined to hear matter concerning statute of limitations re contract when it could not determine with positive assurance that issues of timeliness were intended by the parties to be excluded from the contract’s arbitration clause. 62 CA 483.

Cited. 34 CS 22. Statutes of repose allow defendants at some point to be free from liability, absent unclean or fraudulent conduct, and logical conclusion is that legislature intended state to abide by statutes of repose. 51 CS 265.

Subsec. (a):

Statute not applicable to surveyors who performed or finished surveys before October 1, 1998. 72 CA 236.

Subsec. (d):

Cited. 6 CA 212.



Section 52-584b - Limitation of actions against attorneys in connection with title certificates or opinions and title searches.

Notwithstanding any provision of the general statutes, no action, whether in contract, tort or otherwise, against an attorney to recover for injury caused by negligence or by reckless or wanton misconduct in the preparation of and the execution and delivery of an attorney’s title certificate or opinion, or the title search in connection therewith, shall be brought but within two years from the date when the injury is first sustained or discovered or in the exercise of reasonable care should have been discovered, except that no such action may be brought more than ten years from the date of such delivery. A counterclaim may be interposed in any such action any time before the pleadings in such action are finally closed.

(P.A. 81-32.)

Letter seeking approval to partition real property found not to be a title certificate or opinion within meaning of the statute. 56 CA 363.



Section 52-585 - Suit for forfeiture on penal statute limited to one year.

No suit for any forfeiture upon any penal statute shall be brought but within one year next after the commission of the offense. The provisions of this section shall not apply to any civil action brought by the state or a municipality, or any officer or agent thereof, to recover a forfeiture or civil penalty.

(1949 Rev., S. 8325; P.A. 91-312, S. 44.)

History: P.A. 91-312 added provision re nonapplicability to any civil action brought by the state or a municipality to recover a forfeiture or civil penalty.



Section 52-586 - Scire facias against garnishee limited to one year.

No writ of scire facias against any garnishee shall be brought but within one year next after the right of bringing it accrues.

(1949 Rev., S. 8326.)



Section 52-587 - Suit on bond or recognizance for costs limited to one year.

No action shall be brought against the surety on any bond or recognizance for costs only, given in any civil action, or on the appeal of any civil cause, or on any bail bond, except within one year after final judgment has been rendered in the suit in which such bond or recognizance was given.

(1949 Rev., S. 8327.)



Section 52-588 - Suit on note obtained by fraud.

No action shall be brought on a negotiable note, if the holder thereof has been notified in writing by the maker thereof, or his attorney or agent, that such note was obtained of the maker in pursuance of a conspiracy, or of a general intent to defraud, unless the same is brought within one year after such notice was given, or six months after such note became due; nor shall any claim on such note be maintained against the estate of any deceased person or insolvent debtor, unless such claim is presented within the time above specified after notice as aforesaid. If any such note is negotiated after it is due, the provisions of this section shall be held to apply to any action or proceeding founded upon such note in as full a manner as if the plaintiff had been the holder of such note at the time when such notice was given.

(1949 Rev., S. 8328.)



Section 52-589 - Action of forcible entry and detainer limited to six months.

No complaint for a forcible entry and detainer shall be brought but within six months after the entry complained of.

(1949 Rev., S. 8329.)

Action in entry and detainer was time barred as a matter of law because it did not fall within the six-month statute of limitations set forth in the statute. 71 CA 859.



Section 52-590 - When defendant’s absence from state to be excluded.

In computing the time limited in the period of limitation prescribed under any provision of chapter 925 or this chapter, the time during which the party, against whom there may be any such cause of action, is without this state shall be excluded from the computation, except that the time so excluded shall not exceed seven years.

(1949 Rev., S. 8330; 1959, P.A. 429; 1963, P.A. 642, S. 87; P.A. 85-548, S. 4.)

History: 1959 act clarified language, specifying section applies to periods prescribed under chapter 925 or this chapter and limited time excluded to seven years; 1963 act included periods prescribed in section 52-435a; P.A. 85-548 deleted reference to Sec. 46b-160.

Cited. 31 CA 569.

When “usual place of abode” is acquired. 7 CS 145. Cited. 17 CS 222; Id., 408. Statute of limitations should be raised by special defense so that plaintiff may, in reply, plead this section. 18 CS 143. Where defendant had room at Yale University and was absent therefrom only during summer vacation, his absence did not toll statute of limitations under this section. 27 CS 394. Cited. 40 CS 6. Cited. 42 CS 187.



Section 52-591 - When new action may be brought after time limited.

When a judgment in favor of a plaintiff suing in a representative character, or for the benefit of third persons, has been reversed, on the ground of a mistake in the complaint or in the proper parties thereto, and, while the action was pending, the time for bringing a new action has expired, the parties for whose special benefit the action was brought may commence a new action in their individual names at any time within one year after the reversal of the judgment, if the original action could have been so brought.

(1949 Rev., S. 8331; P.A. 82-160, S. 250.)

History: P.A. 82-160 made minor changes in wording.



Section 52-592 - Accidental failure of suit; allowance of new action.

(a) If any action, commenced within the time limited by law, has failed one or more times to be tried on its merits because of insufficient service or return of the writ due to unavoidable accident or the default or neglect of the officer to whom it was committed, or because the action has been dismissed for want of jurisdiction, or the action has been otherwise avoided or defeated by the death of a party or for any matter of form; or if, in any such action after a verdict for the plaintiff, the judgment has been set aside, or if a judgment of nonsuit has been rendered or a judgment for the plaintiff reversed, the plaintiff, or, if the plaintiff is dead and the action by law survives, his executor or administrator, may commence a new action, except as provided in subsection (b) of this section, for the same cause at any time within one year after the determination of the original action or after the reversal of the judgment.

(b) When any action has been brought against an executor or administrator or continued against an executor or administrator after the death of the defendant and has failed for any of the causes listed in subsection (a) of this section, the plaintiff, or his executor or administrator in case a cause of action survives, may commence a new action within six months after the determination of the original action.

(c) If an appeal is had from any such judgment to the Supreme Court or Appellate Court, the time the case is pending upon appeal shall be excluded in computing the time as above limited.

(d) The provisions of this section shall apply to any defendant who files a cross complaint in any action, and to any action between the same parties or the legal representatives of either of them for the same cause of action or subject of action brought to any court in this state, either before dismissal of the original action and its affirmance or within one year after the dismissal and affirmance, and to any action brought to the United States circuit or district court for the district of Connecticut which has been dismissed without trial upon its merits or because of lack of jurisdiction in such court. If such action is within the jurisdiction of any state court, the time for bringing the action to the state court shall commence from the date of dismissal in the United States court, or, if an appeal or writ of error has been taken from the dismissal, from the final determination of the appeal or writ of error.

(e) The provisions of this section shall apply to any claim against the state for which a notice of claim has been properly and timely filed with the Office of the Claims Commissioner in accordance with sections 4-147 and 4-148 and which thereafter has been dismissed by the Claims Commissioner pursuant to section 4-142.

(1949 Rev., S. 8332; P.A. 79-267; P.A. 82-160, S. 251; June Sp. Sess. P.A. 83-29, S. 50, 82; P.A. 98-20, S. 1, 2; Sept. Sp. Sess. P.A. 09-7, S. 30.)

History: P.A. 79-267 changed wording, referring to dismissal of action rather than erasure from docket and to setting aside of judgment rather than arrest of judgment and deleting reference to abatement of writs, to conform to changes in superior court rules; P.A. 82-160 reworded provisions and divided section into Subsecs; June Sp. Sess. P.A. 83-29 included reference to appellate court in Subsec. (c); P.A. 98-20 added Subsec. (e) making section applicable to certain claims against the state that have been dismissed by the Claims Commissioner pursuant to Sec. 4-142, effective April 24, 1998; Sept. Sp. Sess. P.A. 09-7 deleted reference to clerk of the Office of the Claims Commissioner, effective October 5, 2009.

Cited. 7 CA 245; 11 CA 156; 18 CA 515; 22 CA 625; 23 CA 404. “... should not be construed so liberally as to render statutes of limitation virtually meaningless.” 24 CA 239. Cited. 28 CA 653; 29 CA 132; 32 CA 187; 34 CA 732; 41 CA 297. Since section uses “action” and “cause of action”, and not “claim”, to refer to what is allowed to be brought under its provisions, trial court incorrectly concluded that savings provisions of section operate only to save the exact state law claims that were dismissed without prejudice in federal court, but do not permit the bringing of additional state law claims arising from same set of facts. 49 CA 715. Failure to return complaint for two and one-half years not diligent as required for application of statute. 50 CA 632. Second action improperly dismissed without affording plaintiff opportunity to present evidence on the issue of when he received notice of prior dismissal; plaintiff who fails to receive timely notice of dismissal of original action is not barred from pursuing the action pursuant to section. 68 CA 238. Plaintiff could not avail himself of statute where alleged breach of contract occurred in 1993, where the action had been dismissed for dormancy in 1997 and dismissed again in 1999 for failure to close the pleadings, and where plaintiff failed to file a motion to open that dismissal or to proffer any explanation for his conduct. 69 CA 614. Plaintiff must have commenced an original action before statute can be applied to save a subsequent action. 78 CA 235. Plaintiff not required to plead or prove that statute was applicable to his action because defendants had not raised a statute of limitations defense. Id., 783. Previous claims that were not tried on their merits not saved by statute because they were not commenced within time periods set forth in applicable statutes of limitations; previous action cannot qualify as “original action” for purposes of statute because action did not fail to be heard as matter of form, but as part of settlement by parties. 84 CA 1. “Action” for the purpose of section means a civil action commenced in a court of law, not an arbitration before a panel of arbitrators as an alternative to a civil action. 87 CA 367. Sec. 4-61 arbitration proceeding is not an action under this section. Id. Dismissal of prior case because of lack of attention and diligence of counsel does not qualify case for continuation of action through invocation of section. 99 CA 540. If found that the nature and extent of conduct that led to disciplinary dismissal involves excusable neglect, plaintiff is entitled to relief. 114 CA 244. There is no distinction, for purposes of taking advantage of section, between a plaintiff who voluntarily dismisses its action because of want of jurisdiction and one whose action is dismissed because it has conceded lack of jurisdiction; dismissal for want of jurisdiction does not need to be the result of mistake or accident for section to apply. 116 CA 144. Dismissal of plaintiff’s federal action without prejudice for failure to state a claim upon which relief can be granted falls within the protection afforded by section. 131 CA 99. Section is not available to save plaintiff’s untimely disability discrimination and retaliation claims because such claims involve a new cause of action that is separate from and would require a demonstration of conduct completely distinct from her previous race discrimination claims. 136 CA 759.

Cited. 15 CS 310; Id., 505. Allegations necessary to bring the matter within the purview of section should appear either by anticipation in the complaint or in the reply to a defense of the statute. 17 CS 3. Analogous to Sec. 52-125. Id., 409. Cited. Id. Where plea in abatement is sustained, plaintiff may bring new action under section notwithstanding the statute of limitations. 18 CS 443. Cited. Id., 482; 20 CS 377. Obvious intention to make statute exceedingly broad and sweeping in scope; “any matter of form” refers to mode of procedure; statute remedial in character. 22 CS 207. Where plaintiff had brought a timely appeal under Sec. 12-118 which was nonsuited, he is not entitled to rely on this section to bring a new appeal on the same cause of action after the 2-month limitation had run, since the proceeding involving an appeal under Sec. 12-107c(d) is not the type of action which comes within the saving protection of this section. 26 CS 168. Cited. 29 CS 246; 33 CS 174. Fact that an abortive action was instituted in Connecticut to appoint an administrator does not invoke statute so as to shorten period of the general statute of limitation. 36 CS 121. Cited. Id., 269; 40 CS 266. Applies where service defeated by defendant’s death, service was upon commissioner and plaintiff did not return the summons and complaint to court due to insufficiency of process. 50 CS 253.

Where default judgment was rendered for defendant in small claims session on failure of plaintiff to prosecute, default judgment was a “judgment of nonsuit” and plaintiff could commence new action under section. 3 Conn. Cir. Ct. 3, 4. Whether plaintiff is entitled to pursue his action under statute presented under pleadings an issue of law properly determined by court upon defendant’s motion for summary judgment. 5 Conn. Cir. Ct. 487. Cited. 6 Conn. Cir. Ct. 643, 694.

Subsec. (a):

Cited. 192 C. 138. Specifically authorizes commencement of new action where prior action was dismissed for want of jurisdiction; Appellate Court judgment in 20 CA 223 reversed. 216 C. 11. “Original action” means first action filed within time allowed by applicable statutes of limitations. Id., 412. Cited. 236 C. 701. Disciplinary dismissals are not excluded categorically from relief afforded by statute, and plaintiff claiming benefit of statute must be afforded opportunity to show that plaintiff’s noncompliance with court order was due to mistake, inadvertence or excusable neglect. 243 C. 569. Applies to actions otherwise barred by applicable statute of limitations, does not operate to save plaintiff’s action from contractual limitation period for bringing suit. 246 C. 378. Where a federal action and second state action were for same cause, federal action was the “original action,” i.e. first action filed within time allowed by the applicable statute of limitations; 216 C. 412 affirmed; policy of statute discussed. 250 C. 105. Appellate Court properly ruled that plaintiff’s appeal of an initial action was moot because defendant acknowledged that Subsec. precluded any statute of limitations defense in the second action that wasn’t applicable in the first action and therefore the first action, which only differed in the manner and date of service and the return date, was moot. 265 C. 650. Motion to cite in an additional defendant does not constitute a new “action” under Subsec. 299 C. 84. When a medical malpractice action has been dismissed pursuant to Sec. 52-190a(c) for failure to supply opinion letter by a similar health care provider required by Sec. 52-190a(a), plaintiff may commence an otherwise time barred new action pursuant to the matter of form provision of Subsec. only if that failure was caused by simple mistake or omission, rather than egregious conduct or gross negligence attributable to plaintiff or his attorney. 300 C. 33.

Plaintiff limited to bringing new action within 1 year from end of original action, not the last action. 11 CA 156. Not device for avoiding rules of res judicata. 28 CA 653. Dismissal due to party’s pattern of delay can result in barring relief pursuant to Subsec. 62 CA 775. Plaintiff’s original action was an “action” within meaning of Subsec. despite the fact that defendant named in that action had died prior to commencement of the action. 71 CA 697. Applicability of statute depends on particular nature of conduct involved, i.e., mere mistake, inadvertence or excusable neglect vs. egregious conduct. 72 CA 601. Plaintiff’s failure to object in a timely manner to motion to dismiss waives right to later challenge. 85 CA 746. Plaintiff may not take advantage of the accidental failure of suit statute following a judgment of nonsuit when plaintiff failed to comply with a court order to answer defendants’ written discovery and was not the victim of a lawyer’s errors because she was not represented by counsel concerning her litigation. 135 CA 506.

Subsec. (d):

Trial court has subject matter jurisdiction over federal due process claims not tried on the merits in the federal courts. 54 CA 178.



Section 52-593 - Action against wrong defendant; allowance of new action.

When a plaintiff in any civil action has failed to obtain judgment by reason of failure to name the right person as defendant therein, the plaintiff may bring a new action and the statute of limitations shall not be a bar thereto if service of process in the new action is made within one year after the termination of the original action. If service of process in the original action has been made upon an agent of the defendant named in the new action, or if the defendant in the new action is a corporation and service in the original action has been made upon an officer or agent of the corporation, notice of any claim for damage shall be sufficient if given in the original action, pursuant to statutory provisions, to any officer or agent of the defendant in the new action.

(1949 Rev., S. 8333; P.A. 82-160, S. 252.)

History: P.A. 82-160 rephrased the section.

Cited. 18 CA 515; 22 CA 625; 42 CA 345. Where plaintiff’s suit against a state officer was dismissed due to immunity under Sec. 4-165, the 2-year statute of limitations in Sec. 52-584 applies in subsequent suit against the state and the exception under this section for failure to name the right person as defendant does not apply. 62 CA 545. Plaintiff’s action to recover damages for personal injuries sustained as result of defendant’s alleged negligence could not be saved from being time barred by statute because plaintiff named the proper party in his previous action which was not dismissed for failure to name the proper party but was stayed pending resolution in arbitration; statute applies only in circumstances in which plaintiff’s original action failed by reason of naming the wrong defendant and such naming was the product of a reasonable and honest mistake of fact as to identity of the truly responsible individual. 67 CA 668. Plaintiff could not avail herself of statute’s savings clause because dismissal of her first action was for dormancy, not for failure to name the right person as defendant. 72 CA 302. Plaintiff not eligible for relief under section since she withdrew her action in favor of a settlement and did not obtain judgment in the original action. 83 CA 843. Plaintiff’s initial failure to name all presumptively factually correct defendants, whom plaintiff eventually did name, did not constitute failure to name the right person as defendant under section. 123 CA 583; judgment reversed on alternate grounds, see 306 C. 107.

Effect of section on statute of limitations where proper party was sued in corporate rather than individual name. 9 CS 307. The original action was terminated at the date judgments of nonsuit were rendered and not at the date of determination of later motions to set aside. 31 CS 302. Cited. 33 CS 176; 40 CS 266.



Section 52-593a - Action not lost where process served after expiration of limitation period.

(a) Except in the case of an appeal from an administrative agency governed by section 4-183, a cause or right of action shall not be lost because of the passage of the time limited by law within which the action may be brought, if the process to be served is personally delivered to a state marshal, constable or other proper officer within such time and the process is served, as provided by law, within thirty days of the delivery.

(b) In any such case, the officer making service shall endorse under oath on such officer’s return the date of delivery of the process to such officer for service in accordance with this section.

(1967, P.A. 890; P.A. 82-160, S. 253; P.A. 88-317, S. 29, 107; P.A. 00-99, S. 116, 138, 154; P.A. 01-195, S. 66, 181; P.A. 03-224, S. 14; P.A. 10-36, S. 11; 10-178, S. 4.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 88-317 inserted “Except in the case of an appeal from an administrative agency governed by section 4-183,” at the beginning of Subsec. (a), effective July 1, 1989, and applicable to all agency proceedings commencing on or after that date; P.A. 00-99 replaced reference to officer with state marshal and deleted provision re personal delivery to sheriff in Subsec. (a) and made technical changes in Subsec. (b), effective December 1, 2000; P.A. 01-195 substituted “state marshal” for “officer” in Subsec. (b), effective July 11, 2001; P.A. 03-224 increased time period for service of process from 15 to 30 days in Subsec. (a) and made a technical change in Subsec. (b), effective July 2, 2003; P.A. 10-36 amended Subsec. (a) to replace “state marshal authorized to serve the process” with “state marshal, constable or other proper officer within such time” and amended Subsec. (b) to replace “state marshal” with “officer” and “state marshal’s” with “officer’s”, effective July 1, 2010; P.A. 10-178 made identical changes as P.A. 10-36.

Cited. 10 CA 14; 43 CA 397. Action commences on date that process was delivered to sheriff for service, if defendant is served within 15 days of delivery to the sheriff. 53 CA 725. Delivery by mail is not precluded under section, the purpose of which is to ensure that process is received on time by the officer, but the determinative standard under section is when the marshal receives the process, not when it is mailed. 136 CA 67.

Appeal to court from decision of administrative agency is cause of action within meaning of section. 33 CS 172. Service of process which came into hands of deputy sheriff by mail was personally delivered to him within meaning of section. Id., 677. Cited. 34 CS 565; 40 CS 299; 41 CS 425; 42 CS 187.



Section 52-594 - Limit for executor or administrator to bring personal action that survives.

If the time limited for the commencement of any personal action, which by law survives to the representatives of a deceased person, has not elapsed at the time of the person’s death, one year from the date of death shall be allowed to his executor or administrator to institute an action therefor. In computing the times limited in this chapter, one year shall be excluded from the computation in actions covered by the provisions of this section.

(1949 Rev., S. 8334; P.A. 82-160, S. 254.)

History: P.A. 82-160 rephrased the section.

See Sec. 52-555 re actions for injuries resulting in death.

See Sec. 52-584 re limitation of action for injury to person or property.

Cited. 3 CA 602. Cited. 43 CA 397.

Cited. 8 CS 362. Statute does not reduce the time within which an action might have been brought had the plaintiff survived. It adds one year from the date of death to the time otherwise allowable. 15 CS 434. Where one-year period with respect to antemortem injuries had not expired when decedent died, his personal representative, under this section, had year from date of death to institute action. 28 CS 461.



Section 52-595 - Fraudulent concealment of cause of action.

If any person, liable to an action by another, fraudulently conceals from him the existence of the cause of such action, such cause of action shall be deemed to accrue against such person so liable therefor at the time when the person entitled to sue thereon first discovers its existence.

(1949 Rev., S. 8335.)

Cited. 7 CA 245. Cited. 15 CA 496; Id., 677. Cited. 16 CA 108. Cited. 19 CA 16. Cited. 31 CA 235. Plaintiff’s burden of proof under section discussed. 53 CA 102.

Cited. 17 CS 198. Cited. 42 CS 187.



Section 52-596 - Actions for payment of remuneration for employment.

No action for the payment of remuneration for employment payable periodically shall be brought but within two years after the right of action accrues, except that this limitation shall be tolled upon the filing with the Labor Commissioner of a complaint of failure to pay wages pursuant to the provisions of chapter 558.

(1949 Rev., S. 8336; P.A. 80-182.)

History: P.A. 80-182 added exception re filing of complaint for failure to pay wages with labor commissioner.

Cited and statute of limitations also cited. 11 CA 375. Cited. 16 CA 232. Cited. 43 CA 435. Payments must occur at regular intervals to qualify as periodic payments. 96 CA 673.



Section 52-597 - Action for libel or slander.

No action for libel or slander shall be brought but within two years from the date of the act complained of.

(1951, S. 3233d.)



Section 52-598 - Execution or action upon judgment for money damages. Motion to revive judgment.

(a) No execution to enforce a judgment for money damages rendered in any court of this state may be issued after the expiration of twenty years from the date the judgment was entered and no action based upon such a judgment may be instituted after the expiration of twenty-five years from the date the judgment was entered, except that there shall be no time limitation on the issuance of such execution or the institution of such action if the judgment was rendered in an action to recover damages for personal injury caused by sexual assault where the party legally at fault for such injury was convicted of a violation of section 53a-70 or 53a-70a.

(b) No execution to enforce a judgment for money damages rendered in a small claims session may be issued after the expiration of ten years from the date the judgment was entered, and no action based upon any such judgment may be instituted after the expiration of fifteen years from the date the judgment was entered.

(c) With respect to a judgment for money damages rendered in any court of this state, including, but not limited to, a small claims session, a motion to revive such judgment may be filed with the Superior Court prior to the expiration of any applicable period of time to enforce such judgment as set forth in this section. The court may grant the motion to revive the judgment if the court finds that the applicable time period to enforce the judgment under this section has not expired. No order to revive a judgment may extend the time period to enforce a judgment beyond the applicable time period set forth in this section.

(1953, S. 3234d; P.A. 76-59, S. 2; P.A. 77-452, S. 32, 72; P.A. 82-160, S. 255; P.A. 84-317, S. 1, 3; P.A. 02-138, S. 22; P.A. 09-215, S. 1.)

History: P.A. 76-59 essentially replaced previous provisions which simply stated “No action based upon a judgment for money damages which has been rendered in any court of this state shall be instituted after the expiration of 21 years from the date of such judgment, provided no payments have been made on the same during such period”; P.A. 77-452 removed reference to “court of common pleas” small claims sessions in exception, effective July 1, 1978; P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 84-317 increased the time limitation on executions to enforce judgment for money damages rendered in small claims court from 5 to 10 years from date judgment was entered and institution of action based on any such judgment from 10 to 15 years from date judgment was entered; P.A. 02-138 amended Subsec. (a) to add exception eliminating time limitation if judgment was rendered in action for damages caused by sexual assault where party legally at fault was convicted of violating Sec. 53a-70 or 53a-70a; P.A. 09-215 added Subsec. (c) re motion to revive judgment.



Section 52-598a - Limitation of action for indemnification.

Notwithstanding any provision of this chapter, an action for indemnification may be brought within three years from the date of the determination of the action against the party which is seeking indemnification by either judgment or settlement.

(P.A. 93-370, S. 1.)

Cited. 44 CS 207. P.A. 93-370 cited. Id.






Chapter 927 - Survival of Actions

Section 52-599 - Survival of cause of action. Continuation by or against executor or administrator.

(a) A cause or right of action shall not be lost or destroyed by the death of any person, but shall survive in favor of or against the executor or administrator of the deceased person.

(b) A civil action or proceeding shall not abate by reason of the death of any party thereto, but may be continued by or against the executor or administrator of the decedent. If a party plaintiff dies, his executor or administrator may enter within six months of the plaintiff’s death or at any time prior to the action commencing trial and prosecute the action in the same manner as his testator or intestate might have done if he had lived. If a party defendant dies, the plaintiff, within one year after receiving written notification of the defendant’s death, may apply to the court in which the action is pending for an order to substitute the decedent’s executor or administrator in the place of the decedent, and, upon due service and return of the order, the action may proceed.

(c) The provisions of this section shall not apply: (1) To any cause or right of action or to any civil action or proceeding the purpose or object of which is defeated or rendered useless by the death of any party thereto, (2) to any civil action or proceeding whose prosecution or defense depends upon the continued existence of the persons who are plaintiffs or defendants, or (3) to any civil action upon a penal statute.

(1949 Rev., S. 8337; 1953, S. 3235d; P.A. 82-160, S. 256; P.A. 87-237.)

History: P.A. 82-160 rephrased the section and inserted Subsec. indicators; P.A. 87-237 amended Subsec. (b) to authorize a plaintiff’s executor or administrator to enter and prosecute the action “at any time prior to the action commencing trial” and to provide that the plaintiff has one year “after receiving written notification of the defendant’s death,” rather than one year after the defendant’s death, to apply for substitution of the decedent’s executor or administrator.

Cited. 1 CA 291. Cited. 2 CA 523. Cited. 7 CA 522. Cited. 17 CA 130. Cited. 23 CA 404. Cited. 42 CA 59. Cited. 43 CA 586. Cited. 46 CA 150. Cause of action can survive if a representative of decedent’s estate is substituted for the decedent. 74 CA 617.

Action under former section 18-49 did not survive death of prisoner; it was barred by the last clause of this section. 7 CS 329; 21 CS 397. Cited. 9 CS 184. History. 11 CS 117. Father is not entitled to recover for lost service of son who has been wrongfully killed, nor is he entitled to recover for medical and hospital expenses incurred on behalf of such son. Son’s cause of action has been made to survive but this section does not provide for survival of father’s action. 14 CS 394. Cited. 16 CS 118; Id., 430. Cited. 18 CS 88. Liens and attachments placed against one owner of property held jointly under a survivorship deed does not survive that owner although the action does. 19 CS 141. When a statute can be classified as penal. 21 CS 397. Where prenatal injuries result in death, the personal representative of the child may prosecute an action. It makes no difference whether death took place just after birth or just prior to birth. 23 CS 256. Cause of action against a fireman and a municipality under section 7-308 is not limited to a living fireman but extends to his executor or administrator in case he dies. Section 7-308 must be read in conjunction with this section. Id., 321. Action to annul a bigamous marriage does not fall within statutory exception and may be brought either in the lifetime of the parties or after the death of one. 26 CS 260. Under this statute, former action for alienation of affections survived the death of the plaintiff. Id., 356. Damages for antemortem injuries, though required to be claimed in same action as damages for death, do not depend on section 52-555 but on this section, which provides that decedent’s cause of action survives to his personal representative. Where one year period of limitation with respect to those injuries had not expired when decedent died, his personal representative, under section 52-594, had year from date of death to institute action. 28 CS 461. Presumption in favor of survival of causes of action. 29 CS 465. Death of a putative father does not defeat or render useless a paternity action. 38 CS 91.

Where no executor or administrator was substituted for deceased plaintiff in appeal by defendant, case was erased from docket. 5 Conn. Cir. Ct. 121.

Subsec. (a):

Cited. 213 C. 548.

Subsec. (b):

Cited. 205 C. 324.

Court was not persuaded that amendment was intended to abolish long-standing judicial discretion to allow substitution of a fiduciary at any time upon showing of good cause. 46 CA 150.



Section 52-600 - Death of coplaintiff or codefendant.

If there are two or more plaintiffs or defendants in any action, one or more of whom die before final judgment, and the cause of action survives to or against the others, the action shall not abate by reason of the death. After the death is noted on the record, the action shall proceed.

(1949 Rev., S. 8338; P.A. 82-160, S. 257.)

History: P.A. 82-160 rephrased the section.

Cited. 46 CA 150.

Cited. Conn. Cir. Ct. 122.



Section 52-601 - Entry by successor of deceased executor or administrator.

If, during any action by or against an executor or administrator, as such, the executor or administrator dies, his successor in office may enter and prosecute or be cited in to defend the action.

(1949 Rev., S. 8339; P.A. 82-160, S. 258.)

History: P.A. 82-160 rephrased the section.



Section 52-602 - Entry by successor of public officer or trustee.

The successor of any public officer, or of the trustee of any estate, in whose name, as such officer or trustee, an action may be pending, may enter and prosecute the same in his own name in the same manner as his predecessor might have done had he continued in office.

(1949 Rev., S. 8340.)



Section 52-603 - Action by successor of public officer.

When any public officer dies, or in any way goes out of office, all actions which accrue or would have accrued to him in his official capacity may be brought by his successor.

(1949 Rev., S. 8341.)






Chapter 928 - Uniform Enforcement of Foreign Judgments

Section 52-604 - Definition of foreign judgment.

As used in sections 52-604 to 52-609, inclusive, “foreign judgment” means any judgment, decree or order of a court of the United States or of any other court which is entitled to full faith and credit in this state, except one obtained by default in appearance or by confession of judgment.

(P.A. 73-498, S. 1.)

Cited. 6 CA 541. Cited. 14 CA 384. Cited. 45 CA 798.

Cited. 38 CS 468.



Section 52-605 - Filing of foreign judgment; certification; effect; notice.

(a) A judgment creditor shall file, with a certified copy of a foreign judgment, in the court in which enforcement of such judgment is sought, a certification that the judgment was not obtained by default in appearance or by confession of judgment, that it is unsatisfied in whole or in part, the amount remaining unpaid and that the enforcement of such judgment has not been stayed and setting forth the name and last-known address of the judgment debtor.

(b) Such foreign judgment shall be treated in the same manner as a judgment of a court of this state. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of a court of this state and may be enforced or satisfied in like manner.

(c) Within thirty days after the filing of the judgment and the certificate, the judgment creditor shall mail notice of filing of the foreign judgment by registered or certified mail, return receipt requested, to the judgment debtor at such judgment debtor’s last-known address. The proceeds of an execution shall not be distributed to the judgment creditor earlier than thirty days after filing of proof of service with the clerk of the court in which enforcement of such judgment is sought.

(P.A. 73-498, S. 2, 3; P.A. 00-191, S. 9; P.A. 01-195, S. 67, 181.)

History: P.A. 00-191 amended Subsec. (c) by requiring mailing of notice of foreign judgment by registered or certified mail, return receipt requested, and prohibiting distribution of proceeds until proof of service is filed with clerk of court in which enforcement of judgment is sought; P.A. 01-195 made a technical change in Subsec. (c) for purposes of gender neutrality, effective July 11, 2001.

Cited. 14 CA 157; Id., 384. Modification of a domesticated foreign judgment does not automatically require refiling in the domestication state. 86 CA 617. Judgment is a valid final judgment, the enforcement of which has not been barred and which implicates neither personal nor subject matter jurisdiction. 87 CA 337.

Cited. 38 CS 468.

Subsec. (a):

Cited. 192 C. 10.

Subsec. (b):

Where enforcement in this state of an out-of-state judgment is challenged under the provision of Uniform Enforcement of Foreign Judgments Act that purports to subject the foreign judgment to same defenses as may be raised against an in-state judgment, only those defenses that claim absence of personal or subject matter jurisdiction in the issuing court, which are permissible under full faith and credit clause of federal constitution, may be raised. 76 CA 814. Interpreting provision to allow judgment debtor to raise substantive defenses to continuing validity of a domesticated foreign judgment would put statute into conflict with full faith and credit clause of the U.S. Constitution. 86 CA 617. Because trial court ordered that interest be paid on domesticated judgment, the interest order was postjudgment. 87 CA 337.



Section 52-606 - Grounds for stay of enforcement. Notice to judgment creditor.

(a) If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered. The judgment debtor shall provide notice of the stay of enforcement to the judgment creditor (1) by registered or certified mail, postage prepaid, return receipt requested, restricted delivery, or (2) by verified delivery to the judgment creditor as the named addressee by private messenger, delivery or courier service.

(b) If the judgment debtor shows the court any ground upon which enforcement of a judgment of a court of this state would be stayed, the court shall stay enforcement of the judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment as is required in this state. The judgment debtor shall provide notice of the stay of enforcement to the judgment creditor.

(P.A. 73-498, S. 4; P.A. 00-191, S. 10.)

History: P.A. 00-191 added provision to Subsec. (a) that judgment debtor shall provide notice of stay of enforcement to judgment creditor by registered or certified mail or verified delivery and added provision to Subsec. (b) requiring judgment debtor to provide notice of stay of enforcement to judgment creditor.



Section 52-607 - Other rights of action preserved.

The right of a judgment creditor to proceed by an action on the judgment or a motion for summary judgment in lieu of complaint instead of proceeding under sections 52-604 to 52-609, inclusive, remains unimpaired.

(P.A. 73-498, S. 5.)

Cited. 38 CS 468.



Section 52-608 - Uniform interpretation.

Sections 52-604 to 52-609, inclusive, shall be so construed as to effectuate their general purpose to make uniform the laws of those states which enact them.

(P.A. 73-498, S. 6.)



Section 52-609 - Short title: Uniform Enforcement of Foreign Judgments Act.

Sections 52-604 to 52-609, inclusive, may be cited as the “Uniform Enforcement of Foreign Judgments Act”.

(P.A. 73-498, S. 7.)






Chapter 929 - Uniform Foreign Money-Judgments Recognition Act (See Chapter 861)






Title 53 - Crimes

Chapter 938 - Offenses Against the Sovereignty of the State (Repealed)

Section 53-1 to 53-8 - Offenses against the sovereignty of the state.

Sections 53-1 to 53-8, inclusive, are repealed.

(1949 Rev., S. 8342–8349; 1969, P.A. 828, S. 214.)






Chapter 939 - Offenses Against the Person

Section 53-9 and 53-10 - Degrees of murder; trial. First degree murder, other homicides; death penalty or life imprisonment.

Sections 53-9 and 53-10 are repealed.

(1949 Rev., S. 8350, 8351; 1951, S. 3266d; 1957, P.A. 461, S. 3; 1963, P.A. 322; 573; February, 1965, P.A. 500; 1969, P.A. 828, S. 214.)



Section 53-10a - Persons sentenced to life imprisonment prior to October 1, 1963.

Any person imprisoned in any correctional institution who, prior to October 1, 1963, was sentenced under the provisions of section 53-10 of the general statutes to imprisonment in the State Prison for life without benefit of release as provided in sections 18-7, 54-125 and 54-130a shall be eligible for the same release benefits provided under said sections as any person sentenced to imprisonment for life after October 1, 1963.

(February, 1965, P.A. 258, S. 1; P.A. 76-336, S. 25.)

History: P.A. 76-336 replaced references to “State Prison” with general reference to “any correctional institution”.



Section 53-11 to 53-19 - Homicide or injuries to person punishable by imprisonment for life. Assault with intent to murder. Manslaughter. Maiming with intent to disfigure; robbery with violence; armed robbery. Assault with acid or other burning substance. Aggravated assault. Assault of Correction Department or Parole Board employee. Misconduct of railroad or railway servants or motor vehicle operators. Throwing or shooting at trains, engines, motor units, railroad cars; injury or destruction. Binding, or administering drugs with intent to commit crime.

Sections 53-11 to 53-19, inclusive, are repealed.

(1949 Rev., S. 8352–8358, 8360, 8520; 1961, P.A. 210; 1969, P.A. 144, S. 1; 327; 828, S. 214; 1971, P.A. 871, S. 129.)



Section 53-20 - Cruelty to persons.

(a)(1) Any person who intentionally tortures, torments or cruelly or unlawfully punishes another person or intentionally deprives another person of necessary food, clothing, shelter or proper physical care shall be guilty of a class D felony.

(2) Any person who, with criminal negligence, deprives another person of necessary food, clothing, shelter or proper physical care shall be fined not more than five hundred dollars or imprisoned not more than one year, or both.

(b) (1) Any person who, having the control and custody of any child under the age of nineteen years, in any capacity whatsoever, intentionally maltreats, tortures, overworks or cruelly or unlawfully punishes such child or intentionally deprives such child of necessary food, clothing or shelter shall be guilty of a class D felony.

(2) Any person who, having the control and custody of any child under the age of nineteen years, in any capacity whatsoever, with criminal negligence, deprives such child of necessary food, clothing or shelter shall be fined not more than five hundred dollars or imprisoned not more than one year, or both.

(1949 Rev., S. 8368; P.A. 05-72, S. 1; P.A. 13-258, S. 111.)

History: P.A. 05-72 designated existing provisions re cruelty to any person as Subsec. (a)(1) and amended said Subsec. to add “intentionally” as the mens rea for the offense of torturing, tormenting or cruelly or unlawfully punishing another person, replace “wilfully” with “intentionally” as the mens rea for the offense of depriving another person of necessary food, clothing, shelter or proper physical care, and increase the penalty for such intentional acts to a fine of not more than $5,000 or imprisonment of not more than 5 years or both, reenacted existing provisions re negligently depriving another person of necessary food, clothing, shelter or proper physical care and the penalty therefor as Subsec. (a)(2) and amended those provisions by replacing “negligently” with “with criminal negligence” as the mens rea for such offense, designated existing provisions re cruelty to a child as Subsec. (b)(1) and amended said Subsec. to make provisions applicable to a child under 19 years of age rather than under 16 years of age, add “intentionally” as the mens rea for the offense of maltreating, torturing, overworking or cruelly or unlawfully punishing a child, replace “wilfully” with “intentionally” as the mens rea for the offense of depriving a child of necessary food, clothing or shelter and increase the penalty for such intentional acts to a fine of not more than $5,000 or imprisonment of not more than 5 years or both, reenacted existing provisions re negligently depriving a child of necessary food, clothing or shelter and the penalty therefor as Subsec. (b)(2) and amended those provisions by making them applicable to a child under 19 years of age rather than under 16 years of age and replacing “negligently” with “with criminal negligence” as the mens rea for such offense; P.A. 13-258 changed penalty from fine of not more than five thousand dollars or imprisonment of not more than 5 years to a class D felony in Subsecs. (a)(1) and (b)(1), and made technical changes.



Section 53-21 - Injury or risk of injury to, or impairing morals of, children. Sale of children.

(a) Any person who (1) wilfully or unlawfully causes or permits any child under the age of sixteen years to be placed in such a situation that the life or limb of such child is endangered, the health of such child is likely to be injured or the morals of such child are likely to be impaired, or does any act likely to impair the health or morals of any such child, or (2) has contact with the intimate parts, as defined in section 53a-65, of a child under the age of sixteen years or subjects a child under sixteen years of age to contact with the intimate parts of such person, in a sexual and indecent manner likely to impair the health or morals of such child, or (3) permanently transfers the legal or physical custody of a child under the age of sixteen years to another person for money or other valuable consideration or acquires or receives the legal or physical custody of a child under the age of sixteen years from another person upon payment of money or other valuable consideration to such other person or a third person, except in connection with an adoption proceeding that complies with the provisions of chapter 803, or (4) intentionally and unreasonably interferes with or prevents the making of a report of suspected child abuse or neglect required under section 17a-101a, shall be guilty of (A) a class D felony for a violation of subdivision (4) of this subsection, (B) a class C felony for a violation of subdivision (1) or (3) of this subsection, and (C) a class B felony for a violation of subdivision (2) of this subsection, except that, if the violation is of subdivision (2) of this subsection and the victim of the offense is under thirteen years of age, such person shall be sentenced to a term of imprisonment of which five years of the sentence imposed may not be suspended or reduced by the court.

(b) The act of a parent or agent leaving an infant thirty days or younger with a designated employee pursuant to section 17a-58 shall not constitute a violation of this section.

(1949 Rev., S. 8369; P.A. 95-142, S. 1; P.A. 97-147, S. 1; P.A. 00-207, S. 6; P.A. 02-138, S. 4; P.A. 07-143, S. 4; P.A. 13-297, S. 1.)

History: P.A. 95-142 designated existing provisions as Subdiv. (1) and amended said Subdiv. to make technical changes, added Subdiv. (2) re contact with the intimate parts of a child or subjecting a child to contact with the intimate parts of the actor, in a sexual and indecent manner likely to impair the health or morals of the child, and specified that a person who commits the proscribed acts “shall be guilty of a class C felony” rather than “shall be fined not more than five hundred dollars or imprisoned not more than ten years or both”; P.A. 97-147 added Subdiv. (3) re permanently transferring, or acquiring or receiving, the legal or physical custody of a child for money or other valuable consideration; P.A. 00-207 designated existing provisions as Subsec. (a) and added new Subsec. (b) re exemption for parent or agent leaving an infant with a designated employee pursuant to Sec. 17a-58; P.A. 02-138 amended Subsec. (a) to change the classification of a violation of Subdiv. (2) from a class C to a class B felony; P.A. 07-143 amended Subsec. (a) to add exception that if violation is of Subdiv. (2) and victim is under 13 years of age, person guilty of violation shall be sentenced to a term of imprisonment of which 5 years of the sentence imposed may not be suspended or reduced by the court, effective July 1, 2007; P.A. 13-297 amended Subsec. (a) to add Subdiv. (4) re intentional or unreasonable interference with the making of a report of suspected child abuse or neglect, add Subpara. (A) re violation of Subdiv. (4) as a class D felony and add Subpara. (B) and (C) designators re violations of Subdivs. (1) to (3).



Section 53-21a - Leaving child unsupervised in place of public accommodation or motor vehicle. Failure to report disappearance of a child.

(a) Any parent, guardian or person having custody or control, or providing supervision, of any child under the age of twelve years who knowingly leaves such child unsupervised in a place of public accommodation or a motor vehicle for a period of time that presents a substantial risk to the child’s health or safety, shall be guilty of a class A misdemeanor.

(b) Any parent, guardian or person having custody or control, or providing supervision, of any child under the age of twelve years who knowingly leaves such child unsupervised in a place of public accommodation, which holds a permit issued under chapter 545 for the sale of alcoholic liquor for consumption on the premises, for a period of time that presents a substantial risk to the child’s health or safety, shall be guilty of a class D felony.

(c) Any parent, guardian or person having custody or control, or providing supervision, of any child under the age of twelve years who knowingly leaves such child unsupervised in a place of public accommodation or a motor vehicle between the hours of eight o’clock p.m. and six o’clock a.m. for a period of time that presents a substantial risk to the child’s health or safety, shall be guilty of a class C felony.

(d) Any parent, guardian or person having custody or control, or providing supervision, of any child under the age of twelve years who knowingly fails to report the disappearance of such child to an appropriate law enforcement agency shall be guilty of a class A misdemeanor. For the purposes of this subsection, “disappearance of such child” means that the parent, guardian or person does not know the location of the child and has not had contact with the child for a twenty-four-hour period.

(P.A. 97-298; P.A. 12-112, S. 1.)

History: P.A. 12-112 added Subsec. (d) re failure to report disappearance of a child.



Section 53-22 - Psychiatric examinations.

The court may order any person convicted under section 53-20 or 53-21 to be examined by one or more competent psychiatrists.

(1949 Rev., S. 8370.)

See Sec. 17a-566 re examination of certain convicted persons for purpose of determining mental illness or drug dependence.



Section 53-23 - Abandonment of child under the age of six years.

(a) Any person having the charge of any child under the age of six years who exposes such child in any place, with intent wholly to abandon such child, shall be guilty of a class D felony.

(b) The act of a parent or agent leaving an infant thirty days or younger with a designated employee pursuant to section 17a-58 shall not constitute a violation of this section.

(1949 Rev., S. 8366; P.A. 00-207, S. 7; P.A. 13-258, S. 112.)

History: P.A. 00-207 designated existing provisions as Subsec. (a), making technical changes therein, and added new Subsec. (b) re exemption for parent or agent leaving an infant with a designated employee pursuant to Sec. 17a-58; P.A. 13-258 amended Subsec. (a) to change penalty from fine of not more than $500 and imprisonment of not more than 5 years to a class D felony.



Section 53-23a - Hazing.

(a) For purposes of this section:

(1) “Hazing” means any action which recklessly or intentionally endangers the health or safety of a person for the purpose of initiation, admission into or affiliation with, or as a condition for continued membership in a student organization. The term shall include, but not be limited to:

(A) Requiring indecent exposure of the body;

(B) Requiring any activity that would subject the person to extreme mental stress, such as sleep deprivation or extended isolation from social contact;

(C) Confinement of the person to unreasonably small, unventilated, unsanitary or unlighted areas;

(D) Any assault upon the person; or

(E) Requiring the ingestion of any substance or any other physical activity which could adversely affect the health or safety of the individual. The term shall not include an action sponsored by an institution of higher education which requires any athletic practice, conditioning, or competition or curricular activity.

(2) “Student organization” means a fraternity, sorority or any other organization organized or operating at an institution of higher education.

(b) No student organization or member of a student organization shall engage in hazing any member or person pledged to be a member of the organization. The implied or express consent of the victim shall not be a defense in any action brought under this section.

(c) A student organization which violates subsection (b) of this section (1) shall be subject to a fine of not more than one thousand five hundred dollars and (2) shall forfeit for a period of not less than one year all of the rights and privileges of being an organization organized or operating at an institution of higher education.

(d) A member of a student organization who violates subsection (b) of this section shall be subject to a fine of not more than one thousand dollars.

(e) This section shall not in any manner limit or exclude prosecution or punishment for any crime or any civil remedy.

(P.A. 88-328, S. 1–5.)



Section 53-24 to 53-33 - Taking or enticing away a child. Unlawful exhibition or employment of child. Abduction of child by either parent. Kidnapping. Assault with intent to rob. Attempt to procure miscarriage or abortion. Abortion or miscarriage: Fine. Encouraging the commission of abortion. Abortion or miscarriage inducement: Class D felony. Severability. Use of drugs or instruments to prevent conception. Penalty for unlawful operation.

Sections 53-24 to 53-33, inclusive, are repealed.

(1949 Rev., S. 4183, 8361, 8363–8365, 8367, 8371–8373, 8568; 1969, P.A. 828, S. 214; May, 1972, P.A. 1, S. 1, 2; P.A. 77-614, S. 323, 610; P.A. 80-135; P.A. 90-113, S. 4.)



Section 53-34a - Deprivation of rights of physically disabled and blind; class C misdemeanor.

Section 53-34a is repealed.

(P.A. 73-279, S. 2; P.A. 77-278, S. 2.)



Section 53-34b - Deprivation of the right to breast-feed one’s child.

No person may restrict or limit the right of a mother to breast-feed her child.

(P.A. 97-210, S. 2.)

See Sec. 54-195 re general penalty provision.



Section 53-35b and 53-36 - Posting of notices. Complaint to Commission on Human Rights and Opportunities; commission may issue complaint; damages.

Sections 53-35b and 53-36 are repealed.

(1949, 1955, S. 3268d; 1959, P.A. 111; February, 1965, P.A. 433, S. 2; 1967, P.A. 210, S. 2; 715, S. 5; 756, S. 1; P.A. 74-43, S. 1, 2; P.A. 75-462; P.A. 80-422, S. 50.)



Section 53-36c - Counsel for commission.

Section 53-36c is repealed.

(February, 1965, P.A. 543, S. 4; 1967, P.A. 715, S. 6; P.A. 80-422, S. 50.)



Section 53-37 - Ridicule on account of creed, religion, color, denomination, nationality or race.

Any person who, by his advertisement, ridicules or holds up to contempt any person or class of persons, on account of the creed, religion, color, denomination, nationality or race of such person or class of persons, shall be guilty of a class D misdemeanor.

(1949 Rev., S. 8376; P.A. 12-80, S. 100.)

History: P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 53-37a - Deprivation of a person’s civil rights by person wearing mask or hood: Class D felony.

Any person who, with the intent to subject, or cause to be subjected, any other person to the deprivation of any rights, privileges or immunities, secured or protected by the Constitution or laws of this state or of the United States, on account of religion, national origin, alienage, color, race, sex, gender identity or expression, sexual orientation, blindness or physical disability, violates the provisions of section 46a-58 while wearing a mask, hood or other device designed to conceal the identity of such person shall be guilty of a class D felony.

(P.A. 82-14, S. 1, 2; P.A. 07-62, S. 2; P.A. 11-55, S. 36.)

History: P.A. 07-62 included within offense the deprivation of rights on account of sexual orientation; P.A. 11-55 included within offense the deprivation of rights on account of gender identity or expression.



Section 53-37b - Deprivation of a person’s equal rights and privileges by force or threat.

Any person who, acting alone or in conspiracy with another, for the purpose of depriving any person or class of persons of the equal protection of the laws of this state or the United States, or of equal privileges and immunities under the laws of this state or the United States, engages in the use of force or threat, as provided in section 53a-62, shall be guilty of a class A misdemeanor, except that if bodily injury results such person shall be guilty of a class C felony or if death results such person shall be guilty of a class B felony.

(P.A. 93-412, S. 1.)

See Sec. 52-571a re action for damages and other relief for violation of this section.



Section 53-38 - Fictitious notice of birth, marriage or death.

Section 53-38 is repealed.

(1949 Rev., S. 8377; 1969, P.A. 828, S. 214.)



Section 53-39 - Malicious prosecution.

Any person who falsely prosecutes another for any criminal charge, without probable cause and with malicious intent unjustly to vex and trouble him, shall be fined not more than one hundred dollars or imprisoned not more than one year.

(1949 Rev., S. 8378.)



Section 53-39a - Indemnification of state police, State Capitol police, certain special police and local police.

Whenever, in any prosecution of an officer of the Division of State Police within the Department of Emergency Services and Public Protection, or a member of the Office of State Capitol Police or any person appointed under section 29-18 as a special policeman for the State Capitol building and grounds, the Legislative Office Building and parking garage and related structures and facilities, and other areas under the supervision and control of the Joint Committee on Legislative Management, or a local police department for a crime allegedly committed by such officer in the course of his duty as such, the charge is dismissed or the officer found not guilty, such officer shall be indemnified by his employing governmental unit for economic loss sustained by him as a result of such prosecution, including the payment of attorney’s fees and costs incurred during the prosecution and the enforcement of this section. Such officer may bring an action in the Superior Court against such employing governmental unit to enforce the provisions of this section.

(P.A. 73-627; P.A. 77-614, S. 486, 610; P.A. 80-33, S. 2, 3; P.A. 84-48, S. 16, 17; P.A. 89-82, S. 10, 11; P.A. 96-219, S. 9; P.A. 03-97, S. 2; P.A. 10-68, S. 1; P.A. 11-51, S. 134.)

History: P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 80-33 applied provisions to members of the office of capitol security and persons appointed as special policemen for state capitol building and grounds; P.A. 84-48 included reference to special policemen for other areas under the supervision and control of the joint committee on legislative management; P.A. 89-82 expanded reference to state capitol building and grounds to include legislative office building and parking garage and related structures and facilities; P.A. 96-219 changed the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”; P.A. 03-97 added provision re action in Superior Court against employing governmental unit to enforce provisions of section, effective June 3, 2003; P.A. 10-68 replaced provision re legal fees necessarily incurred with provision re attorney’s fees and costs incurred during prosecution and enforcement of section; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.

Cited. 25 CA 599; 40 CA 705; judgment reversed, see 240 C. 590. In applying three-part test set forth in Crotty v. Naugatuck to determine whether conduct will be found to have occurred “in the course of his duty”, court found that since the charged crimes filed by state against plaintiff police officer alleged that he was an active participant in an illegal drug trafficking enterprise, such illegal activities cannot be said to be fulfilling duties of a police officer or something incidental to it and are incompatible with duties of a police officer, plaintiff failed to satisfy his burden of proving that he was entitled to economic indemnification under statute and court properly rendered judgment in favor of the city. 94 CA 445.



Section 53-40 - Blackmail.

Section 53-40 is repealed.

(1949 Rev., S. 8379; 1969, P.A. 828, S. 214.)



Section 53-41 - Tattooing of persons restricted.

Section 53-41 is repealed, effective May 23, 1994.

(1953, S. 3269d; 1963, P.A. 27; P.A. 94-105, S. 3, 4.)



Section 53-41a - Surveillance devices in dressing rooms prohibited.

No department or clothing store shall install or in any manner use a closed-circuit television system, a two-way mirror, a peephole or any other surveillance device, including any mechanical device in any dressing room available to the public. Any person convicted of a violation of this section shall be fined not more than five hundred dollars or imprisoned not more than three months or both.

(February, 1965, P.A. 214; P.A. 85-287.)

History: P.A. 85-287 prohibited department or clothing stores from using or installing a two-way mirror, peephole or other surveillance device including any mechanical device, in any dressing room available to the public and provided for a fine or prison term for persons convicted of a violation of this section.



Section 53-41b - Ear piercing.

Section 53-41b is repealed, effective May 23, 1994.

(1969, P.A. 360; 1971, P.A. 20, S. 1; P.A. 78-99, S. 2, 3; P.A. 94-105, S. 3, 4.)






Chapter 940 - Offenses Against Public Property (Repealed)

Section 53-42 to 53-55 - Offenses against public property.

Sections 53-42 to 53-55, inclusive, are repealed.

(1949 Rev., S. 8380–8393; 1953, S. 3270d; 1955, S. 3272d; 1957, P.A. 163, S. 45; September, 1957, P.A. 11, S. 10; 1959, P.A. 40, S. 1; 437, S. 1; 449, S. 2; 1963, P.A. 56; 400; 589, S. 1, 2; February, 1965, P.A. 188; 448, S. 41, 44; 1967, P.A. 17; 18; 1969, P.A. 256; 452, S. 6, 9; 828, S. 214; 1971, P.A. 871, S. 129; P.A. 74-262, S. 5, 7.)






Chapter 941 - Offenses Against Private Property

Section 53-56 to 53-80 - Theft from the person. Theft of motor vehicle, bicycle or livestock. Shoplifting. Theft, counterfeiting or embezzlement of passage tickets. Receiving stolen goods. Robbery, burglary, breaking and entering, generally. Use of explosives.

Sections 53-56 to 53-80, inclusive, are repealed.

(1949 Rev., S. 8362, 8394–8417; 1951, S. 3275d–3277d; 1953, S. 3273d; 1955, S. 3274d; 1959, P.A. 101; 596; 1961, P.A. 305; February, 1965, P.A. 574, S. 43; 1969, P.A. 828, S. 214.)



Section 53-80a - Manufacture of bombs.

Any person, other than one engaged in the manufacture of firearms or explosives or incendiary devices for lawful purposes, who fabricates, in any manner, any type of an explosive, incendiary or other device designed to be dropped, hurled, or set in place to be exploded by a timing device, shall be guilty of a class B felony.

(1971, P.A. 277.)



Section 53-81 to 53-129 - Wilful injury to private building. Damage to materials of construction project. Arson, generally. Illegal burning and dumping. Injury to or obstruction of railroads or navigation. Trespass, generally. Other offenses.

Sections 53-81 to 53-129, inclusive, are repealed.

(1949 Rev., S. 4895, 4897, 8418–8465, 8467; 1949, S. 3278d; 1955, S. 2492d; 1957, P.A. 167; 277; 529, S. 1; 1959, P.A. 28, S. 204; February, 1965, P.A. 184; 1967, P.A. 372, S. 2; 1969, P.A. 438; 828, S. 214; 1971, P.A. 871, S. 129.)



Section 53-129a - *(See end of section for amended version of subsection (a) and effective date.) Defrauding secured party.

*(a) As used in this section:

(1) “Collateral” has the same meaning as specified in subdivision (12) of subsection (a) of section 42a-9-102;

(2) “Debtor” has the same meaning as specified in subdivision (28) of subsection (a) of section 42a-9-102;

(3) “Proceeds” has the same meaning as specified in subdivision (64) of subsection (a) of section 42a-9-102;

(4) “Security agreement” has the same meaning as specified in subdivision (73) of subsection (a) of section 42a-9-102;

(5) “Security interest” has the same meaning as specified in subdivision (35) of subsection (b) of section 42a-1-201; and

(6) “Secured party” has the same meaning as specified in subdivision (72) of subsection (a) of section 42a-9-102.

(b) No person, with knowledge that a debtor has a duty to account to a secured party for proceeds of collateral, shall, with intent to defraud the secured party, take or secrete any of such proceeds or in any way appropriate the same to his own use or to the use of others.

(c) No person shall, with intent to defraud a secured party, remove or conceal or aid or abet the removal or concealment of any collateral which is subject to a security interest under a security agreement.

(d) No person, with knowledge that a sale, exchange or other disposition of collateral is prohibited under the provisions of a security agreement, shall sell, exchange or otherwise dispose of, or aid or abet the sale, exchange or other disposition of, such collateral without informing the person receiving such collateral that such collateral is subject to a security interest, and without informing the secured party of the sale, exchange or other disposition.

(e) Any person who violates any provision of this section shall be fined not more than five hundred dollars or imprisoned not more than three months or both.

(1967, P.A. 372, S. 1; P.A. 77-604, S. 54, 84; P.A. 01-132, S. 177; P.A. 05-109, S. 55.)

*Note: On and after July 1, 2013, subsection (a) of this section, as amended by section 30 of public act 11-108, is to read as follows:

“(a) As used in this section:

(1) “Collateral” has the same meaning as specified in subdivision (12) of subsection (a) of section 42a-9-102;

(2) “Debtor” has the same meaning as specified in subdivision (28) of subsection (a) of section 42a-9-102;

(3) “Proceeds” has the same meaning as specified in subdivision (64) of subsection (a) of section 42a-9-102;

(4) “Security agreement” has the same meaning as specified in subdivision (74) of subsection (a) of section 42a-9-102;

(5) “Security interest” has the same meaning as specified in subdivision (35) of subsection (b) of section 42a-1-201; and

(6) “Secured party” has the same meaning as specified in subdivision (73) of subsection (a) of section 42a-9-102.”

(1967, P.A. 372, S. 1; P.A. 77-604, S. 54, 84; P.A. 01-132, S. 177; P.A. 05-109, S. 55; P.A. 11-108, S. 30.)

History: P.A. 77-604 updated references to subsections of Sec. 42a-9-105 in Subsec. (a); P.A. 01-132 amended Subsec. (a) to rephrase, reorganize and alphabetize definitions, insert Subdiv. designators and replace Sec. 42a-9-105(1)(c) with Sec. 42a-9-102(a)(12) as the statutory reference for the definition of “collateral”, replace Sec. 42a-9-105(1)(d) with Sec. 42a-9-102(a)(28) as the statutory reference for the definition of “debtor”, replace Sec. 42a-9-306(1) with Sec. 42a-9-102(a)(64) as the statutory reference for the definition of “proceeds”, replace Sec. 42a-9-105(1)(l) with Sec. 42a-9-102(a)(73) as the statutory reference for the definition of “security agreement” and replace Sec. 42a-9-105(1)(m) with Sec. 42a-9-102(a)(72) as the statutory reference for the definition of “secured party”; P.A. 05-109 amended Subsec. (a)(5) by replacing reference to Sec. 42a-1-201(37) with reference to Sec. 42a-1-201(b)(35); P.A. 11-108 amended Subsec. (a) to replace Sec. 42a-9-102(a)(73) with Sec. 42a-9-102(a)(74) as the statutory reference for the definition of “security agreement” and replace Sec. 42a-9-102(a)(72) with Sec. 42a-9-102(a)(73) as the statutory reference for the definition of “secured party”, effective July 1, 2013.



Section 53-129b - Concealment or conveyance of leased property.

Section 53-129b is repealed.

(1967, P.A. 817; P.A. 85-339, S. 2.)



Section 53-130 - Concealing or destroying attached property.

Any person who, with intent to place personal property, attached according to the provisions of section 52-283, beyond the control of the attaching officer or attaching creditor, destroys, consumes or causes to be consumed, removes or conceals, or aids or abets the destruction, consumption, removal or concealment of, any such property, and any defendant in any suit in which his property is attached as aforesaid, who assents to such removal or concealment, shall be fined not more than five hundred dollars or imprisoned not more than six months.

(1949 Rev., S. 8466.)



Section 53-131 - Removal of identifying marks on electrical devices.

Any person who, with intent to defraud another, wilfully removes, defaces, conceals, alters or destroys the manufacturer’s serial number or other distinguishing number, name or identification mark on any motor, apparatus, appliance, device or mechanism operated by or designed principally for the use of electricity or on any part, container, cabinet, receptacle or equipment thereof, or who aids or abets such removal, defacement, concealment, alteration or destruction, shall be fined not more than five hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 8468.)



Section 53-132 - Sale of equipment with defective identification marks.

Any person who, with intent to defraud, knowingly, for himself or for others, buys, sells, receives, disposes of, conceals, uses or attempts to sell or dispose of, or has in his possession for any of said purposes, any electrical motor, apparatus, appliance, device, mechanism, container, cabinet, receptacle, equipment or part on which the manufacturer’s serial number or other distinguishing number, name or identification mark has been removed, defaced, concealed, altered or destroyed, shall be guilty of a class C misdemeanor.

(1949 Rev., S. 8469; P.A. 12-80, S. 101.)

History: P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 3 months or both with a class C misdemeanor.



Section 53-132a - Altering manufacturer’s serial number.

(a) For the purposes of this section, a manufacturer’s serial number means that number or other mark which identifies any product, other than a motor vehicle, and distinguishes it from other products of like model and kind produced by the same manufacturer and may be punched, impressed or affixed by plate. No person shall remove, deface, alter or obliterate any manufacturer’s serial number on any manufactured product with intent to prevent the tracing or identification of such product or shall knowingly sell, offer for sale, or purchase any such product whose manufacturer’s serial number has been removed, defaced, altered or obliterated with intent to prevent the tracing or identification of such product.

(b) Any person who violates any provision of this section shall be guilty of a class C misdemeanor.

(P.A. 74-42, S. 1, 2.)

See Sec. 29-36 re alteration of identifying mark, number or name of firearm.



Section 53-133 - Unlawful alteration or disposal of rental electric storage batteries.

Any person other than the owner who removes, defaces, alters or destroys, or causes to be removed, defaced, altered or destroyed, the word “rental” or any other word or identifying mark printed, painted, stamped upon or attached to any electric storage battery or sells or gives or attempts to sell or give to any person any electric storage battery so marked or, without the written consent of the owner, retains in his possession any electric storage battery so marked, with intent to keep or dispose of the same by sale or gift, or any person who buys from any person other than the owner any electric storage battery so marked, shall be fined not more than one hundred dollars.

(1949 Rev., S. 8470.)



Section 53-134 - Possession of outboard motor having defaced factory or engine number.

(a) No person shall have in his possession any outboard motor bearing an engine or factory number which shows evidence of having been altered or defaced except as hereinafter provided. Any officer, upon discovery of any outboard motor, the engine number or factory number of which has been altered or defaced, shall immediately take such motor into his custody and shall produce the same before a proper court and may take into custody the person having such motor in his possession and present him before such court. Such person may be admitted to bail pending proceedings on such matter.

(b) Any person who knowingly has in his possession any outboard motor of which the engine number, factory number, serial number or other identification number has been altered or defaced shall forthwith file with the Commissioner of Emergency Services and Public Protection a sworn statement describing such motor and showing the source of his title and, if known, the reason for such alteration or defacement. If satisfied as to the facts, the commissioner may grant permission to cut, impress or emboss permanently into the motor a special identification number or mark. No person shall wilfully alter or deface or cause to be altered or defaced any engine number, factory number, serial number or other identification number or mark on or from any outboard motor.

(c) Any person who violates any provision of this section shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 8471; 1961, P.A. 517, S. 111; P.A. 77-614, S. 486, 610; P.A. 11-51, S. 134.)

History: 1961 act deleted references to jurisdiction of trial justices, who were abolished; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011.



Section 53-135 to 53-142 - Unlawful appropriation of electric current. Fraudulent diversion or use of water. Defrauding gas companies or public hospitals. Unauthorized performance of certain compositions. Tapping telegraph or telephone wires. Unlawful sale of railroad tickets. Unlawful gait of animals on bridges.

Sections 53-135 to 53-142, inclusive, are repealed.

(1949 Rev., S. 8472–8475, 8477–8480; 1959, P.A. 28, S. 134; 1969, P.A. 828, S. 214.)



Section 53-142a - Illegal sale or possession of master car key.

Any person who makes and sells to anyone other than a new car dealer, licensed under section 14-52, a person actually engaged in the trade of locksmith, a law enforcement agency or a loan institution which finances the purchase of motor vehicles, any motor vehicle master car key, and any person other than one engaged in the manufacture of such keys as a bona fide business or other than one to whom the sale of such a key is authorized by this section who has such a key in his possession, shall, for a first offense, be guilty of a class D misdemeanor and, for a subsequent offense, be guilty of a class B misdemeanor.

(1967, P.A. 818; P.A. 12-80, S. 102.)

History: P.A. 12-80 replaced penalty for first offense of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor and replaced penalty for subsequent offense of a fine of not more than $500 or imprisonment of not more than 6 months or both with a class B misdemeanor.



Section 53-142b - Transferral, sale or use of records, tapes, film, cassettes or discs without owner’s consent, or supplying machinery for reproduction thereof, prohibited. Exceptions.

(a) As used in this section, “owner” means the person who owns the master phonograph record, master disc, master tape, master audio or video cassette or disc, master film or other device used for reproducing recorded sounds or images, or both, on phonograph records, discs, tapes, audio or video cassettes or discs, films and other articles on which sound or images, or both, are recorded and from which the transferred recorded sounds or images, or both, are directly or indirectly derived.

(b) No person shall (1) knowingly and wilfully transfer or cause to be transferred any sounds or images, or both, recorded on a phonograph record, disc, tape, audio or video cassette or disc, film or other article on which sounds or images, or both, are recorded, with the intent to sell or cause to be sold, or to use or cause to be used for profit such article without the consent of the owner, or (2) sell or offer for sale or advertise for sale any such article with the knowledge that the sounds or images, or both, thereon have been so transferred without the consent of the owner or (3) offer or make available for a fee, rental or any other form of compensation, directly or indirectly, any equipment or machinery with the knowledge that such equipment or machinery will be used by another to reproduce, without the consent of the owner, any phonograph record, disc, wire, tape, audio or video cassette or disc, film or other article on which sounds or images, or both, may be transferred.

(c) Any person engaging in radio or television broadcasting who transfers or causes to be transferred any such sounds or images, or both, which are intended for, or in connection with, broadcast transmission or related uses or for archival purposes shall be exempt from any provision of subsection (b) of this section.

(d) Any person who violates any provision of this section shall be guilty of a class A misdemeanor.

(P.A. 74-160, S. 1; P.A. 94-140, S. 1.)

History: P.A. 94-140 included audio or video cassettes or discs in list of articles on which sounds or images are recorded, substituted “sounds or images, or both” for “sounds” where appearing and added Subsec. (d) re penalty for violation, replacing former penalty contained in repealed Sec. 53-142d.



Section 53-142c - Manufacture, sale or distribution of records, tapes, cassettes or discs without identification marks prohibited.

(a) No person shall manufacture or knowingly sell, distribute, advertise for sale or cause to be sold, distributed or circulated for profit any phonograph record, tape, album of phonograph records or tapes or audio or video cassette or disc, without the actual name and address of the manufacturer thereof, and the name of the featured performer or group prominently disclosed on the outside cover, box or jacket containing such record, tape, album of records or tapes or audio or video cassette or disc.

(b) Any person who violates any provision of this section shall be guilty of a class A misdemeanor.

(P.A. 74-160, S. 2; P.A. 94-140, S. 2.)

History: P.A. 94-140 added “audio or video cassette or disc” and added Subsec. (b) re penalty for violation, replacing former penalty contained in repealed Sec. 53-142d.



Section 53-142d - Penalties for violations of sections 53-142b, 53-142c.

Section 53-142d is repealed.

(P.A. 74-160, S. 3; P.A. 94-140, S. 4.)



Section 53-142f - Possession of unauthorized recordings prohibited.

(a) No person shall knowingly possess one hundred or more copies of any single record, disc, tape, film, audio or video cassette or disc or other article on which sounds or images or both have been recorded without the consent of the owner in violation of section 53-142b.

(b) Any person who violates any provision of this section shall be guilty of a class D felony.

(P.A. 94-140, S. 3.)



Section 53-142j - (Formerly Sec. 53-142e). Destruction, delay or opening of letters and packages by private messenger or courier service prohibited.

(a) No person who is an agent or employee of a private messenger or courier service shall secrete, destroy, detain, delay or open any letter or package, entrusted to him or which comes into his possession, and which was intended to be conveyed, carried or delivered by such private messenger or courier service.

(b) Any person who violates the provisions of this section shall be guilty of a class A misdemeanor.

(P.A. 88-86.)

History: Sec. 53-142e transferred to Sec. 53-142j in 1995.



Section 53-142k - Organized retail theft.

(a) As used in this section:

(1) “Retail property” means any new article, product, commodity, item or component intended to be sold in retail commerce;

(2) “Value” means the retail value of an item as advertised by the affected retail establishment, including applicable taxes; and

(3) “Retail property fence” means a person who buys retail property when such person knows or should know the property is stolen and with the intent to unlawfully distribute the property or to promote, manage, carry on or facilitate a violation of subsection (b) of this section.

(b) Any person who, for financial gain and in conjunction with one or more other persons, commits larceny by shoplifting, as defined in section 53a-119, of retail property having an aggregate value exceeding two thousand dollars and (1) wrongfully takes such property during a period of one hundred eighty days, or (2) sells, delivers or otherwise transfers such property to a retail property fence, shall have committed the offense of organized retail theft.

(c) Any person who receives, possesses, conceals, stores, barters, sells or disposes of any retail property acquired in violation of subsection (b) of this section, with the intent to distribute the proceeds or otherwise promote, manage, carry on or facilitate a violation of said subsection, shall have committed the offense of accessory to organized retail theft.

(d) It shall not be a defense to a charge of accessory to organized retail theft in violation of subsection (c) of this section that the retail property was obtained by means other than through a violation of said subsection if the property was explicitly represented to the person charged under said subsection (c) as being obtained through the commission of organized retail theft.

(e) Any person who violates subsection (b) or (c) of this section shall be guilty of a class D felony, except that, if such person derives a financial benefit of ten thousand dollars or more as a result of such violation, such person shall be guilty of a class C felony.

(P.A. 10-177, S. 1.)






Chapter 942 - Offenses Against Public Justice

Section 53-143 to 53-150 - Perjury and subornation of perjury. Attempt to influence jurors. Conversation with or by jurors. Bribery: Generally; of witness; of executive or legislative officer. Attempt to improperly influence legislation.

Sections 53-143 to 53-150, inclusive, are repealed.

(1949 Rev., S. 8481–8488; 1969, P.A. 828, S. 214.)



Section 53-153 - Unlawful removal or alteration of records. Counterfeiting seals.

Any person who, wilfully and corruptly, takes away, alters, mutilates or destroys any book, record, document, archive or other property in the possession or custody or under the control of any institution, board, commission, department or officer of the state or any county or municipality or court, or who counterfeits the seal of this state or the seal of any court or public office entitled to have and use a seal, and makes use of the same, or, with evil intent, affixes any of the said true seals to any document, or who has in his possession any such counterfeited seal, and wilfully conceals the same, knowing it to be falsely made and counterfeited, shall be imprisoned not more than ten years.

(1949 Rev., S. 8490; 1953, S. 3280d; P.A. 78-331, S. 20, 58.)

History: P.A. 78-331 deleted reference to imprisonment specifically “in the Connecticut Correctional Institution, Somers”.

Cited. 8 CA 351. Cited. 26 CA 286.



Section 53-154 to 53-163 - Failure to appear according to promise or bond. Escape from custody, generally. Conveying of unauthorized items into a correctional institution. Intoxication and possession of intoxicating beverages on property of, or under jurisdiction of, Correction Department. When sentence to take effect.

Sections 53-154 to 53-163, inclusive, are repealed.

(1949 Rev., S. 8491–8900; 1953, S. 3281d; 1961, P.A. 312, S. 4–13; 517, S. 113; 580, S. 14–16; 1963, P.A. 12; February, 1965, P.A. 556, S. 3–5; 1967, P.A. 549, S. 7; 1969, P.A. 577; 828, S. 214; P.A. 74-280, S. 24, 25.)



Section 53-164 - Escape from certain institutions.

Any person who aids or abets any inmate in escaping from the Connecticut Juvenile Training School or the Southbury Training School or who knowingly harbors any such inmate, or aids in abducting any such inmate who has been paroled from the person or persons to whose care and service such inmate has been legally committed, shall be fined not more than five hundred dollars or imprisoned not more than three months or both. Any constable or officer of state or local police, and any officer or employee of any of said institutions, is authorized and directed to arrest any person who has escaped therefrom and return such person thereto.

(1949 Rev., S. 8501; 1961, P.A. 312, S. 14; 1967, P.A. 118, S. 7; 1972, P.A. 28, S. 3; P.A. 91-278, S. 6, 9; P.A. 99-26, S. 24, 39; P.A. 00-99, S. 117, 124, 154; P.A. 01-195, S. 68, 181.)

History: 1961 act deleted escapes from state farm for women; 1967 act changed name of Mansfield State Training School and Hospital, deleting the words “State” and “and Hospital”; 1972 act deleted reference to escapes from institutions “to which commitment may be made under the authority of section 17-379”; P.A. 91-278 removed reference to Mansfield Training School; P.A. 99-26 deleted obsolete reference to the Connecticut School for Boys and replaced “Long Lane School” with “the Connecticut Juvenile Training School”, effective upon the filing with the Governor and the General Assembly of written certification by the Commissioner of Children and Families that the new Connecticut Juvenile Training School is operational (Revisor’s note: Said written certification was filed with the Senate and House Clerks on September 20, 2001, and with the Governor on September 21, 2001); P.A. 00-99, S. 117 deleted reference to sheriff and deputy sheriff, effective December 1, 2000, and S. 124 incorporated reference to “the Connecticut Juvenile Training School” and also deleted reference to sheriff and deputy sheriff, effective “when both of the following events have occurred: (A) The Secretary of the State has certified the vote approving the constitutional amendment eliminating county sheriffs, and (B) the Commissioner of Children and Families has filed with the Governor and the General Assembly written certification that the new Connecticut Juvenile Training Center is operational” (Revisor’s note: The effective date of P.A. 00-99, S. 124 incorporates the effective date of P.A. 99-26 concerning the institution name change to the “Connecticut Juvenile Training School” and the effective date of the constitutional amendment eliminating county sheriffs); P.A. 01-195 made a technical change for purposes of gender neutrality, effective July 11, 2001.



Section 53-165 to 53-168 - Resisting, hindering or endangering officer. Aiding escape of mentally ill persons and dipsomaniacs. Breaking lockups. Rioting or inciting to riot at state correctional institution. Possession of weapons by inmates of correctional institutions. False complaint to police; use of police radio information.

Sections 53-165 to 53-168, inclusive, are repealed.

(1949 Rev., S. 8502–8505; February, 1965, P.A. 60; 1961, P.A. 130, S. 2; 132; 1969, P.A. 452, S. 3; 828, S. 214; 1971, P.A. 871, S. 129.)






Chapter 943 - Offenses Against Public Peace and Safety

Section 53-169 to 53-180 - Dispersion of riotous assembly. Disturbance of meetings and elections. Refusal to assist public officer. Breach of the peace; intimidation; libel. Indecent or harassing telephone calls. Disorderly conduct. False information concerning bombs. Loitering. Soliciting from occupants of vehicles.

Sections 53-169 to 53-180, inclusive, are repealed.

(1949 Rev., S. 8506–8508, 8510, 8511, 8518, 8519, 8533, 8534, 8639; 1953, S. 3284d; 1957, P.A. 147; 155, S. 1; 1959, P.A. 28, S. 189; 1961, P.A. 15, S. 6; 1963, P.A. 182; February, 1965, P.A. 254, S. 1, 2; 1967, P.A. 656, S. 53; 1969, P.A. 452, S. 5; 828, S. 214.)



Section 53-181 - Soliciting rides in motor vehicles.

Any person who, while on or within the limits of the traveled portion of any public highway, solicits a ride in a motor vehicle, other than a public service motor bus or taxicab, except in case of accident or emergency, shall be deemed to have committed an infraction and be fined thirty-five dollars, except that any person may, while on or within the shoulder portion of any public highway, except a limited access highway, solicit such a ride.

(1949 Rev., S. 8512; P.A. 75-220, S. 1, 2; P.A. 82-223, S. 28; P.A. 83-577, S. 32.)

History: P.A. 75-220 added exception allowing hitchhiking on shoulders of public highways other than limited access highways; P.A. 82-223 specified that violation of the section constituted an infraction and changed the fine from not more than $10 to $25; P.A. 83-577 increased the fine from $25 to $35.



Section 53-182 - Use of highways by pedestrians.

Any pedestrian who uses any street or highway negligently or recklessly or fails to obey the signal of any traffic officer, pedestrian control, sign, signal, marking or device or recklessly disregards his own safety or the safety of any person by the manner of his use of any street or highway shall be deemed to have committed an infraction and be fined not less than thirty-five dollars nor more than fifty dollars.

(1949 Rev., S. 8513; February, 1965, P.A. 448, S. 42; P.A. 82-223, S. 29; P.A. 83-577, S. 33.)

History: 1965 act deleted the word “wilfully” before “fails to obey the signal,” added the words “pedestrian control, sign, signal, marking or device” and substituted reference to the penalty in Sec. 14-296 for a specific penalty of not less than $2 nor more than $25; P.A. 82-223 specified that violation of the section constituted an infraction and replaced the penalty provision with minimum and maximum fine amounts; P.A. 83-577 increased the minimum fine from $25 to $35.

See Sec. 14-300 re crosswalks, regulation of pedestrian traffic, etc.

Cited. 39 CA 579.

Interest of state in enforcing its traffic laws outweighs defendant’s interest in stopping traffic to distribute literature. 33 CS 725. Terms “negligent” and “reckless” have precise legal definition. Id., 725.

Cited. 6 Conn. Cir. Ct. 584.



Section 53-183 to 53-189 - Animals on highway, generally. Transportation of wild animals. Signal lights and exhausts or mufflers on motor boats. Reckless operation of motor boats.

Sections 53-183 to 53-189, inclusive, are repealed.

(1949 Rev., S. 4152–4154, 8535–8538; 1959, P.A. 28, S. 135; 1961, P.A. 520, S. 20; 1969, P.A. 828, S. 214.)



Section 53-190 - Power boats on Killingly Pond, Alexander’s Lake or Lake Wononscopomuc.

Any person who operates a boat propelled in whole or in part by an internal combustion engine or an explosive engine with a total piston displacement in excess of twelve cubic inches either on Killingly Pond or Alexander’s Lake, in the town of Killingly, or on Lake Wononscopomuc, in the town of Salisbury, shall have committed an infraction. The town marine officers of Killingly and Salisbury may enforce the provisions of this section within their respective jurisdictions. The East Killingly fire department may operate on Killingly Pond, for training and rescue purposes, a boat that is propelled by an engine with a total piston displacement in excess of the limit established by this section upon the approval of the Commissioner of Energy and Environmental Protection.

(1949 Rev., S. 8514; P.A. 86-89, S. 2, 4; P.A. 11-80, S. 1.)

History: P.A. 86-89 made violations an infraction, authorized enforcement by town marine officers of Killingly and Salisbury and authorized operation of a training boat on Killingly Pond by the East Killingly fire department; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011.



Section 53-191 - Motorboats on Bolton Ponds and Gardner’s Lake.

(a) Any person who operates a boat having a motor or engine of more than six horsepower, in the upper and lower ponds of the Willimantic reservoir, known also as Bolton Ponds, in the towns of Bolton, Vernon and Coventry, shall have committed an infraction. The town marine officers of Bolton, Vernon and Coventry may enforce the provisions of this section.

(b) Any person who between sunset and eight o’clock in the morning operates a boat in excess of six miles per hour on Gardner’s Lake in the towns of Salem, Montville and Bozrah shall have committed an infraction. The town marine officers of Salem, Montville and Bozrah may enforce the provisions of this section.

(1949 Rev., S. 8515; 1949, S.A. 295; 1961, P.A. 557; P.A. 86-89, S. 3, 4.)

History: 1961 act added words “between sunset and sunrise” to subsection (b); P.A. 86-89 replaced provisions imposing fifty-dollar fine for violation with provisions making violations an infraction, specified that town marine officers of towns bordering lakes have enforcement powers and amended Subsec. (b) to prohibit the operation of a motorboat in excess of six miles per hour between sunset and eight o’clock in the morning, where before the operation of a boat with an engine greater than seven horsepower between sunset and sunrise was prohibited.



Section 53-192 and 53-193 - Speed of boats in Wethersfield Cove. Lights on boats on Highland Lake.

Sections 53-192 and 53-193 are repealed.

(1949 Rev., S. 4155; 1953, S. 3291d; 1961, P.A. 520, S. 20.)



Section 53-194 - Preservation of Bantam Lake.

Any person who, by himself or his agent, draws off or causes to be drawn off the waters of Bantam Lake in the judicial district of Litchfield, below the natural water level of said lake, by excavating or otherwise lowering the outlet of said lake, shall be fined not less than twenty-five dollars nor more than five hundred dollars or imprisoned not more than one year or be both fined and imprisoned.

(1949 Rev., S. 4156; P.A. 78-280, S. 113, 127.)

History: P.A. 78-280 substituted “judicial district of Litchfield” for “Litchfield county”.



Section 53-195 to 53-197 - Abandonment or obstruction of engines or cars. Hindering street railway company in use of its tracks. Neglect to close gates and bars at railroad crossings; protection at ferry docks.

Sections 53-195 to 53-197, inclusive, are repealed.

(1949 Rev., S. 8525–8527, 8631; 1969, P.A. 828, S. 214.)



Section 53-198 - Smoking in motor buses, railroad cars and school buses.

No passenger while traveling upon, and no employee while engaged in the operation of, a common carrier motor bus, passenger railroad car or school bus, as defined in section 14-275, shall have a lighted cigarette, cigar or pipe in his possession. This section shall not apply to any special bus or to any compartment or part of a regular bus or passenger railroad car especially provided or set apart for smoking therein. Violation of any provision of this section shall be an infraction.

(1949 Rev., S. 8529; 1959, P.A. 75; P.A. 73-90; P.A. 85-136.)

History: 1959 act included school buses; P.A. 73-90 specified applicability to passenger railroad cars and raised maximum fine from $10 to $25; P.A. 85-136 changed the penalty for a violation of provisions of section from a fine of not more than $25 to an infraction.



Section 53-199 - Theaters and moving picture shows; seating capacity; standing room.

No person owning, managing or conducting any place where any moving picture or theatrical production is exhibited shall sell any admission ticket or charge or receive any admission fee or collect or receive any valuable thing from any person after the seating capacity of such place has been exhausted, unless, at the time of such sale, charge, receipt or collection, the person making such sale, charge or collection or receiving such admission fee or valuable thing distinctly announces to the person making such purchase, or from whom such charge or collection is made or fee or valuable thing received, that standing room only is available. The state police shall, in order to ensure safety and health, limit the number of persons that may occupy standing room in each place where any moving picture or theatrical production is exhibited, and shall require the person owning, managing or conducting such place to display conspicuously, at each entrance thereto, a placard upon which shall be plainly printed such standing room capacity. Any person who violates any provision of this section or any order of the Commissioner of Emergency Services and Public Protection made pursuant thereto limiting the number of persons that may occupy standing room in a theater where any moving picture or theatrical production is exhibited, or who fails to display conspicuously, at the entrance thereto, a placard on which shall be plainly printed such standing room capacity, shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 8528; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136; P.A. 11-51, S. 134; P.A. 12-80, S. 48.)

History: P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979, but language was not changed to reflect the fact under discretionary codification powers granted by P.A. 78-303; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 30 days or both with a fine of not more than $250 and made a technical change.

See chapter 531 (Sec. 29-109 et seq.) re moving pictures, generally.



Section 53-200 - Prize fighting.

Any person who is principal or second in any prize fight in this state shall be guilty of a class D felony. A contest in which blows are struck which are intended or calculated to stun, disable or knock out either of the contestants, or in which either contestant is counted out or otherwise declared defeated because of failure to resume the contest within a certain time, shall be deemed a prize fight within the meaning of this section. The provisions of this section shall not apply to (1) professional boxing or mixed martial arts matches held or conducted under the laws of this state, or (2) amateur boxing or mixed martial arts matches held under the provisions of section 29-143j, or under the supervision of any school, college or university having an academic course of study or of the recognized athletic association connected with such school, college or university.

(1949 Rev., S. 8516; February, 1965, P.A. 617, S. 11; 1967, P.A. 787, S. 3; 1972, P.A. 55, S. 12; P.A. 85-293, S. 9; P.A. 96-259, S. 13; P.A. 13-258, S. 113; 13-259, S. 16.)

History: 1965 act deleted exception allowing professional boxing exhibitions under permit and made specific provision for amateur boxing exhibitions; 1967 act added exception for exhibitions under section 19-327; 1972 act exempted boxing exhibitions from provisions of section and deleted proviso which had stated that boxing exhibitions would be exempt “at such time as they are regulated by an agency of the United States government”; P.A. 85-293 deleted reference to consumer protection commissioner’s power to grant permits for wrestling bouts; P.A. 96-259 made technical grammatical change in reference to wrestling bouts or amateur boxing exhibitions where section does not apply; P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony; P.A. 13-259 inserted Subdiv. (1) and (2) designators, replaced “boxing exhibitions” with “professional boxing or mixed martial arts matches”, deleted reference to wrestling bouts and replaced “amateur boxing exhibitions” with “amateur boxing or mixed martial arts matches”.



Section 53-201 - Witnessing or aiding prize fights.

Any person who is present at any prize fight, to aid, abet or assist therein, or give countenance thereto, or who aids or encourages such fight in this state, without being present thereat, shall be imprisoned not more than two years or fined not more than three thousand five hundred dollars, or both. The provisions of this section shall not apply to (1) professional boxing or mixed martial arts matches held or conducted under the laws of this state, or (2) amateur boxing or mixed martial arts matches held under the provisions of section 29-143j or under the supervision of any school, college or university having an academic course of study or of the recognized athletic association connected with such school, college or university.

(1949 Rev., S. 8517; February, 1965, P.A. 617, S. 12; 1967, P.A. 787, S. 4; 1972, P.A. 55, S. 13; P.A. 85-293, S. 10; P.A. 13-258, S. 19; 13-259, S. 17.)

History: 1965 act deleted exception allowing professional boxing exhibitions under permit and made specific provision for amateur boxing exhibitions; 1967 act added exception for exhibitions under Sec. 19-327; 1972 act specified that provisions do not apply to boxing exhibitions; P.A. 85-293 deleted reference to power of commissioner of consumer protection to grant permits for wrestling bouts; P.A. 13-258 changed fine from $500 to $3,500 and made a technical change; P.A. 13-259 inserted Subdiv. (1) and (2) designators, replaced “boxing exhibitions” with “professional boxing or mixed martial arts matches”, deleted reference to wrestling bouts, replaced “amateur boxing exhibitions” with “amateur boxing or mixed martial arts matches” and made technical changes.



Section 53-202 - Machine guns.

(a) As used in this section: (1) “Machine gun” shall apply to and include a weapon of any description, loaded or unloaded, which shoots, is designed to shoot or can be readily restored to shoot automatically more than one projectile, without manual reloading, by a single function of the trigger, and shall also include any part or combination of parts designed for use in converting a weapon into a machine gun and any combination of parts from which a machine gun can be assembled if such parts are in the possession of or under the control of a person. (2) “Crime of violence” shall apply to and include any of the following-named crimes or an attempt to commit any of the same: Murder, manslaughter, kidnapping, sexual assault and sexual assault with a firearm, assault in the first or second degree, robbery, burglary, larceny and riot in the first degree. (3) “Projectile” means any size bullet that when affixed to any cartridge case may be propelled through the bore of a machine gun.

(b) Any person who possesses or uses a machine gun in the perpetration or attempted perpetration of a crime of violence shall be imprisoned not less than ten years nor more than twenty years.

(c) Any person who (1) possesses or uses a machine gun for an offensive or aggressive purpose, or (2) notwithstanding the provisions of subdivision (3) of subsection (h) of this section, transfers, sells or gives a machine gun to a person under sixteen years of age, including the temporary transfer of a machine gun to such person for use in target shooting or on a firing or shooting range or for any other purpose, shall be fined not more than one thousand dollars or imprisoned not less than five years nor more than ten years or be both fined and imprisoned.

(d) The possession or use of a machine gun shall be presumed to be for an offensive or aggressive purpose: (1) When the machine gun is on premises not owned or rented, for bona fide permanent residence or business occupancy, by the person in whose possession the machine gun was found; or (2) when in the possession of, or used by, an unnaturalized foreign-born person, or a person who has been convicted of a crime of violence in any state or federal court of record of the United States of America, its territories or insular possessions; or (3) when the machine gun is of the kind described in subsection (g) hereof and has not been registered as therein required; or (4) when empty or loaded projectiles of any caliber which have been or are susceptible of use in the machine gun are found in the immediate vicinity thereof.

(e) The presence of a machine gun in any room, boat or vehicle shall be presumptive evidence of the possession or use of the machine gun by each person occupying such room, boat or vehicle.

(f) Each manufacturer shall keep a register of all machine guns manufactured or handled by the manufacturer. Such register shall show the model and serial number, and the date of manufacture, sale, loan, gift, delivery or receipt, of each machine gun, the name, address and occupation of the person to whom the machine gun was sold, loaned, given or delivered, or from whom it was received and the purpose for which it was acquired by the person to whom the machine gun was sold, loaned, given or delivered. Upon demand, any manufacturer shall permit any marshal or police officer to inspect such manufacturer’s entire stock of machine guns, and parts and supplies therefor, and shall produce the register, herein required, for inspection. Any person who violates any provision of this subsection shall be fined not more than two thousand dollars.

(g) Each machine gun in this state adapted to use projectiles of any caliber shall be registered in the office of the Commissioner of Emergency Services and Public Protection within twenty-four hours after its acquisition and, thereafter, annually, on July first. Blanks for registration shall be prepared by said commissioner and furnished upon application. To comply with this subsection, the application as filed shall show the model and serial number of the gun, the name, address and occupation of the person in possession, and from whom and the purpose for which the gun was acquired. The registration data shall not be subject to inspection by the public. Any person who fails to register any gun as required hereby shall be presumed to possess the same for an offensive or aggressive purpose. The provisions of this subsection shall not apply to any machine gun which has been registered under the provisions of subsection (f) and which is still in the actual possession of the manufacturer.

(h) No provision of this section shall apply to: (1) The manufacture of machine guns for sale or transfer to the United States government, to any state, territory or possession of the United States or to any political subdivision thereof or to the District of Columbia; (2) the possession of a machine gun rendered inoperable by welding of all critical functioning parts and possessed as a curiosity, ornament or keepsake; or (3) a machine gun acquired, transferred or possessed in accordance with the National Firearms Act, as amended, provided such machine gun shall be subject to the provisions of subsection (g) of this section.

(1949 Rev., S. 8509; 1963, P.A. 652, S. 10; P.A. 76-336, S. 19; P.A. 77-614, S. 486, 610; P.A. 84-200; P.A. 00-99, S. 118, 154; P.A. 01-195, S. 69, 181; P.A. 09-62, S. 1; P.A. 11-51, S. 134.)

History: 1963 act deleted provisions re issuance of search warrant and order for confiscation; P.A. 76-336 redefined “crime of violence” to delete rape, mayhem, housebreaking, breaking and entering and assault “to do great bodily harm” and to add sexual assault, sexual assault with a firearm and assault in the first or second degree; P.A. 77-614 replaced commissioner of state police with commissioner of public safety, effective January 1, 1979; P.A. 84-200 replaced numeric Subsec. indicators with alphabetic indicators, replaced alphabetic Subdiv. indicators with numeric indicators, amended Subsec. (a) by redefining machine gun, including riot in the first degree as a crime of violence and adding a definition of “projectile”, amended Subsec. (b) by providing a minimum term of imprisonment of 10 years, amended Subsec. (c) by providing a maximum fine of $1,000 and a minimum term of imprisonment of 5 years or both a fine and imprisonment, amended Subsecs. (d) and (g) by replacing pistol shells or cartridges of 30 or larger caliber with “projectiles of any caliber”, and amended Subsec. (h) by adding Subdivs. (2) and (3) re exceptions for machine guns rendered inoperable by welding of all critical functioning parts and machine guns acquired, transferred or possessed in accordance with the National Firearms Act; P.A. 00-99 deleted reference to sheriff in Subsec. (f), effective December 1, 2000; P.A. 01-195 made technical changes in Subsec. (f), effective July 11, 2001; P.A. 09-62 amended Subsec. (c) to designate existing provision prohibiting a person from possessing or using a machine gun for offensive or aggressive purpose as Subdiv. (1) and add Subdiv. (2) prohibiting a person from transferring, selling or giving a machine gun to person under 16 years of age; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (g), effective July 1, 2011.

See Secs. 29-27 to 29-38, inclusive, re permits for pistols and revolvers.

See Sec. 54-33a et seq. re searches.

Cited. 9 CA 330. Cited. 17 CA 556. Cited. 25 CA 433. Cited. 44 CA 40.

Subsec. (c):

Cited. 224 C. 163.

Cited. 26 CA 698.



Section 53-202a - Assault weapons: Definitions.

As used in this section and sections 53-202b to 53-202k, inclusive:

(1) “Assault weapon” means:

(A) (i) Any selective-fire firearm capable of fully automatic, semiautomatic or burst fire at the option of the user or any of the following specified semiautomatic firearms: Algimec Agmi; Armalite AR-180; Australian Automatic Arms SAP Pistol; Auto-Ordnance Thompson type; Avtomat Kalashnikov AK-47 type; Barrett Light-Fifty model 82A1; Beretta AR-70; Bushmaster Auto Rifle and Auto Pistol; Calico models M-900, M-950 and 100-P; Chartered Industries of Singapore SR-88; Colt AR-15 and Sporter; Daewoo K-1, K-2, Max-1 and Max-2; Encom MK-IV, MP-9 and MP-45; Fabrique Nationale FN/FAL, FN/LAR, or FN/FNC; FAMAS MAS 223; Feather AT-9 and Mini-AT; Federal XC-900 and XC-450; Franchi SPAS-12 and LAW-12; Galil AR and ARM; Goncz High-Tech Carbine and High-Tech Long Pistol; Heckler & Koch HK-91, HK-93, HK-94 and SP-89; Holmes MP-83; MAC-10, MAC-11 and MAC-11 Carbine type; Intratec TEC-9 and Scorpion; Iver Johnson Enforcer model 3000; Ruger Mini-14/5F folding stock model only; Scarab Skorpion; SIG 57 AMT and 500 series; Spectre Auto Carbine and Auto Pistol; Springfield Armory BM59, SAR-48 and G-3; Sterling MK-6 and MK-7; Steyr AUG; Street Sweeper and Striker 12 revolving cylinder shotguns; USAS-12; UZI Carbine, Mini-Carbine and Pistol; Weaver Arms Nighthawk; Wilkinson “Linda” Pistol;

(ii) A part or combination of parts designed or intended to convert a firearm into an assault weapon, as defined in subparagraph (A)(i) of this subdivision, or any combination of parts from which an assault weapon, as defined in subparagraph (A)(i) of this subdivision, may be rapidly assembled if those parts are in the possession or under the control of the same person;

(B) Any of the following specified semiautomatic centerfire rifles, or copies or duplicates thereof with the capability of any such rifles, that were in production prior to or on April 4, 2013: (i) AK-47; (ii) AK-74; (iii) AKM; (iv) AKS-74U; (v) ARM; (vi) MAADI AK47; (vii) MAK90; (viii) MISR; (ix) NHM90 and NHM91; (x) Norinco 56, 56S, 84S and 86S; (xi) Poly Technologies AKS and AK47; (xii) SA 85; (xiii) SA 93; (xiv) VEPR; (xv) WASR-10; (xvi) WUM; (xvii) Rock River Arms LAR-47; (xviii) Vector Arms AK-47; (xix) AR-10; (xx) AR-15; (xxi) Bushmaster Carbon 15, Bushmaster XM15, Bushmaster ACR Rifles, Bushmaster MOE Rifles; (xxii) Colt Match Target Rifles; (xxiii) Armalite M15; (xxiv) Olympic Arms AR-15, A1, CAR, PCR, K3B, K30R, K16, K48, K8 and K9 Rifles; (xxv) DPMS Tactical Rifles; (xxvi) Smith and Wesson M&P15 Rifles; (xxvii) Rock River Arms LAR-15; (xxviii) Doublestar AR Rifles; (xxix) Barrett REC7; (xxx) Beretta Storm; (xxxi) Calico Liberty 50, 50 Tactical, 100, 100 Tactical, I, I Tactical, II and II Tactical Rifles; (xxxii) Hi-Point Carbine Rifles; (xxxiii) HK-PSG-1; (xxxiv) Kel-Tec Sub-2000, SU Rifles, and RFB; (xxxv) Remington Tactical Rifle Model 7615; (xxxvi) SAR-8, SAR-4800 and SR9; (xxxvii) SLG 95; (xxxviii) SLR 95 or 96; (xxxix) TNW M230 and M2HB; (xl) Vector Arms UZI; (xli) Galil and Galil Sporter; (xlii) Daewoo AR 100 and AR 110C; (xliii) Fabrique Nationale/FN 308 Match and L1A1 Sporter; (xliv) HK USC; (xlv) IZHMASH Saiga AK; (xlvi) SIG Sauer 551-A1, 556, 516, 716 and M400 Rifles; (xlvii) Valmet M62S, M71S and M78S; (xlviii) Wilkinson Arms Linda Carbine; and (xlix) Barrett M107A1;

(C) Any of the following specified semiautomatic pistols, or copies or duplicates thereof with the capability of any such pistols, that were in production prior to or on April 4, 2013: (i) Centurion 39 AK; (ii) Draco AK-47; (iii) HCR AK-47; (iv) IO Inc. Hellpup AK-47; (v) Mini-Draco AK-47; (vi) Yugo Krebs Krink; (vii) American Spirit AR-15; (viii) Bushmaster Carbon 15; (ix) Doublestar Corporation AR; (x) DPMS AR-15; (xi) Olympic Arms AR-15; (xii) Rock River Arms LAR 15; (xiii) Calico Liberty III and III Tactical Pistols; (xiv) Masterpiece Arms MPA Pistols and Velocity Arms VMA Pistols; (xv) Intratec TEC-DC9 and AB-10; (xvi) Colefire Magnum; (xvii) German Sport 522 PK and Chiappa Firearms Mfour-22; (xviii) DSA SA58 PKP FAL; (xix) I.O. Inc. PPS-43C; (xx) Kel-Tec PLR-16 Pistol; (xxi) Sig Sauer P516 and P556 Pistols; and (xxii) Thompson TA5 Pistols;

(D) Any of the following semiautomatic shotguns, or copies or duplicates thereof with the capability of any such shotguns, that were in production prior to or on April 4, 2013: All IZHMASH Saiga 12 Shotguns;

(E) Any semiautomatic firearm regardless of whether such firearm is listed in subparagraphs (A) to (D), inclusive, of this subdivision, and regardless of the date such firearm was produced, that meets the following criteria:

(i) A semiautomatic, centerfire rifle that has an ability to accept a detachable magazine and has at least one of the following:

(I) A folding or telescoping stock;

(II) Any grip of the weapon, including a pistol grip, a thumbhole stock, or any other stock, the use of which would allow an individual to grip the weapon, resulting in any finger on the trigger hand in addition to the trigger finger being directly below any portion of the action of the weapon when firing;

(III) A forward pistol grip;

(IV) A flash suppressor; or

(V) A grenade launcher or flare launcher; or

(ii) A semiautomatic, centerfire rifle that has a fixed magazine with the ability to accept more than ten rounds; or

(iii) A semiautomatic, centerfire rifle that has an overall length of less than thirty inches; or

(iv) A semiautomatic pistol that has an ability to accept a detachable magazine and has at least one of the following:

(I) An ability to accept a detachable ammunition magazine that attaches at some location outside of the pistol grip;

(II) A threaded barrel capable of accepting a flash suppressor, forward pistol grip or silencer;

(III) A shroud that is attached to, or partially or completely encircles, the barrel and that permits the shooter to fire the firearm without being burned, except a slide that encloses the barrel; or

(IV) A second hand grip; or

(v) A semiautomatic pistol with a fixed magazine that has the ability to accept more than ten rounds; or

(vi) A semiautomatic shotgun that has both of the following:

(I) A folding or telescoping stock; and

(II) Any grip of the weapon, including a pistol grip, a thumbhole stock, or any other stock, the use of which would allow an individual to grip the weapon, resulting in any finger on the trigger hand in addition to the trigger finger being directly below any portion of the action of the weapon when firing; or

(vii) A semiautomatic shotgun that has the ability to accept a detachable magazine; or

(viii) A shotgun with a revolving cylinder; or

(ix) Any semiautomatic firearm that meets the criteria set forth in subdivision (3) or (4) of subsection (a) of section 53-202a of the general statutes, revision of 1958, revised to January 1, 2013; or

(F) A part or combination of parts designed or intended to convert a firearm into an assault weapon, as defined in any provision of subparagraphs (B) to (E), inclusive, of this subdivision, or any combination of parts from which an assault weapon, as defined in any provision of subparagraphs (B) to (E), inclusive, of this subdivision, may be assembled if those parts are in the possession or under the control of the same person;

(2) “Assault weapon” does not include (A) any firearm modified to render it permanently inoperable, or (B) a part or any combination of parts of an assault weapon, that are not assembled as an assault weapon, when in the possession of a licensed gun dealer, as defined in subsection (f) of section 53-202f, or a gunsmith who is in the licensed gun dealer’s employ, for the purposes of servicing or repairing lawfully possessed assault weapons under sections 53-202a to 53-202k, inclusive;

(3) “Action of the weapon” means the part of the firearm that loads, fires and ejects a cartridge, which part includes, but is not limited to, the upper and lower receiver, charging handle, forward assist, magazine release and shell deflector;

(4) “Detachable magazine” means an ammunition feeding device that can be removed without disassembling the firearm action;

(5) “Firearm” means a firearm, as defined in section 53a-3;

(6) “Forward pistol grip” means any feature capable of functioning as a grip that can be held by the nontrigger hand;

(7) “Lawfully possesses” means, with respect to an assault weapon described in any provision of subparagraphs (B) to (F), inclusive, of this subdivision, (A) actual possession that is lawful under sections 53-202b to 53-202k, (B) constructive possession pursuant to a lawful purchase transacted prior to or on April 4, 2013, regardless of whether the assault weapon was delivered to the purchaser prior to or on April 4, 2013, which lawful purchase is evidenced by a writing sufficient to indicate that (i) a contract for sale was made between the parties prior to or on April 4, 2013, for the purchase of the assault weapon, or (ii) full or partial payment for the assault weapon was made by the purchaser to the seller of the assault weapon prior to or on April 4, 2013, or (C) actual possession under subparagraph (A) of this subdivision, or constructive possession under subparagraph (B) of this subdivision, as evidenced by a written statement made under penalty of false statement on such form as the Commissioner of Emergency Services and Public Protection prescribes;

(8) “Pistol grip” means a grip or similar feature that can function as a grip for the trigger hand; and

(9) “Second hand grip” means a grip or similar feature that can function as a grip that is additional to the trigger hand grip.

(P.A. 93-306, S. 1; P.A. 01-130, S. 1; P.A. 13-3, S. 25; 13-220, S. 3, 4, 21.)

History: P.A. 01-130 amended Subsec. (a) to delete reference to Sec. 53a-46a(h), make technical changes in Subdiv. (2) and add Subdivs. (3) and (4) re physical characteristics criteria applicable to definition of “assault weapon” and amended Subsec. (b) to delete reference to Sec. 53a-46a(h); P.A. 13-3 deleted Subsec. (a) designator, redefined “assault weapon” in Subdivs. (1) and (2), deleted former Subsec. (b) re firearm modified to render it permanently inoperable, added definitions of “action of the weapon” in Subdiv. (3), “detachable magazine” in Subdiv. (4), “firearm” in Subdiv. (5), “forward pistol grip” in Subdiv. (6), “lawfully possesses” in Subdiv. (7), “pistol grip” in Subdiv. (8), and “second hand grip” in Subdiv. (9), and made conforming changes, effective April 4, 2013; P.A. 13-220 redefined “assault weapon” in Subdiv. (1)(E)(ix), made a technical change in Subdiv. (2), and redefined “lawfully possesses” in Subdiv. (7), effective June 18, 2013.



Section 53-202aa - Firearms trafficking: Class C or B felony.

(a) A person is guilty of firearms trafficking if such person, knowingly and intentionally, directly or indirectly, causes one or more firearms that such person owns, is in possession of or is in control of to come into the possession of or control of another person who such person knows or has reason to believe is prohibited from owning or possessing any firearm under state or federal law.

(b) (1) Any person who violates any provision of this section shall be guilty of a class C felony if such person, on or after October 1, 2007, but prior to October 1, 2013, sells, delivers or otherwise transfers five or fewer firearms, and a class B felony if such person, on or after October 1, 2007, but prior to October 1, 2013, sells, delivers or otherwise transfers more than five firearms. (2) Any person who violates any provision of this section on or after October 1, 2013, shall be guilty of a class B felony for which three years of the sentence imposed may not be suspended or reduced by the court, and ten thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine.

(c) For the purposes of this section, “firearm” means “firearm” as defined in section 53a-3, but does not include a rifle or shotgun or an antique firearm as defined in section 29-37a.

(P.A. 07-163, S. 3; June 12 Sp. Sess. P.A. 12-2, S. 89; P.A. 13-3, S. 13, 42.)

History: June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (a); P.A. 13-3 amended Subsec. (c) to make a technical change, effective April 4, 2013, and amended Subsec. (b) to insert Subdiv. (1) designator re violation committed on or after October 1, 2007, but prior to October 1, 2013, and add Subdiv. (2) re violation committed on or after October 1, 2013, to be a class B felony for which 3 years of the sentence may not be suspended or reduced by the court and $10,000 of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing the fine, effective October 1, 2013.



Section 53-202b - Sale or transfer of assault weapon prohibited. Exemptions. Olympic pistols. Regulations. Class C felony.

(a)(1) Any person who, within this state, distributes, transports or imports into the state, keeps for sale, or offers or exposes for sale, or who gives any assault weapon, except as provided by sections 53-202a to 53-202k, inclusive, shall be guilty of a class C felony and shall be sentenced to a term of imprisonment of which two years may not be suspended or reduced by the court.

(2) Any person who transfers, sells or gives any assault weapon to a person under eighteen years of age in violation of subdivision (1) of this subsection shall be sentenced to a term of imprisonment of six years, which shall not be suspended or reduced by the court and shall be in addition and consecutive to the term of imprisonment imposed under subdivision (1) of this subsection.

(b) The provisions of subsection (a) of this section shall not apply to:

(1) The sale of assault weapons to: (A) The Department of Emergency Services and Public Protection, police departments, the Department of Correction, the Division of Criminal Justice, the Department of Motor Vehicles, the Department of Energy and Environmental Protection or the military or naval forces of this state or of the United States; (B) a sworn and duly certified member of an organized police department, the Division of State Police within the Department of Emergency Services and Public Protection or the Department of Correction, a chief inspector or inspector in the Division of Criminal Justice, a salaried inspector of motor vehicles designated by the Commissioner of Motor Vehicles, a conservation officer or special conservation officer appointed by the Commissioner of Energy and Environmental Protection pursuant to section 26-5, or a constable who is certified by the Police Officer Standards and Training Council and appointed by the chief executive authority of a town, city or borough to perform criminal law enforcement duties, pursuant to a letter on the letterhead of such department, division, commissioner or authority authorizing the purchase and stating that the sworn member, inspector, officer or constable will use the assault weapon in the discharge of official duties, and that a records check indicates that the sworn member, inspector, officer or constable has not been convicted of a crime of family violence, for use by such sworn member, inspector, officer or constable in the discharge of such sworn member’s, inspector’s, officer’s or constable’s official duties or when off duty, (C) a member of the military or naval forces of this state or of the United States, or (D) a nuclear facility licensed by the United States Nuclear Regulatory Commission for the purpose of providing security services at such facility, or any contractor or subcontractor of such facility for the purpose of providing security services at such facility;

(2) A person who is the executor or administrator of an estate that includes an assault weapon for which a certificate of possession has been issued under section 53-202d which is disposed of as authorized by the Probate Court, if the disposition is otherwise permitted by sections 53-202a to 53-202k, inclusive;

(3) The transfer of an assault weapon for which a certificate of possession has been issued under section 53-202d, by bequest or intestate succession, or, upon the death of a testator or settlor: (A) To a trust, or (B) from a trust to a beneficiary who is eligible to possess the assault weapon;

(4) The sale of a semiautomatic pistol that is defined as an assault weapon in any provision of subparagraphs (B) to (F), inclusive, of subdivision (1) of section 53-202a that the Commissioner of Emergency Services and Public Protection designates as being designed expressly for use in target shooting events at the Olympic games sponsored by the International Olympic Committee pursuant to regulations adopted under this subdivision, and for which the purchaser signs a form prescribed by the commissioner and provided by the seller that indicates that the pistol will be used by the purchaser primarily for target shooting practice and events. The Commissioner of Emergency Services and Public Protection shall adopt regulations, in accordance with chapter 54, to designate semiautomatic pistols that are defined as assault weapons in any provision of subparagraphs (B) to (F), inclusive, of subdivision (1) of section 53-202a that may be sold pursuant to this subdivision, provided the use of such pistols is sanctioned by the International Olympic Committee and USA Shooting, or any subsequent corresponding governing board for international shooting competition in the United States.

(P.A. 93-306, S. 2; P.A. 11-51, S. 134; P.A. 13-3, S. 26; 13-220, S. 5.)

History: P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 13-3 amended Subsec. (b)(1) to insert Subpara. (A) and (B) designators and add “for use in the discharge of their official duties or when off duty” in Subpara. (A) and provision re Nuclear Regulatory Commission licensee and subcontractor providing security services in Subpara. (B), and deleted references to Secs. 29-37j and 53a-46a(h) and made technical changes, effective April 4, 2013; P.A. 13-220 substantially revised Subsec. (b)(1), (2) and (3) re permitted sales and transfers and added Subdiv. (4) re sale of pistols that Commissioner of Emergency Services and Public Protection designates in regulations as designed expressly for use at Olympic games, effective June 18, 2013.



Section 53-202c - Possession of assault weapon prohibited. Exemptions. Class D felony.

(a) Except as provided in section 53-202e, any person who, within this state, possesses an assault weapon, except as provided in sections 53-202a to 53-202k, inclusive, and 53-202o, shall be guilty of a class D felony and shall be sentenced to a term of imprisonment of which one year may not be suspended or reduced by the court, except that a first-time violation of this subsection shall be a class A misdemeanor if (1) the person presents proof that such person lawfully possessed the assault weapon (A) prior to October 1, 1993, with respect to an assault weapon described in subparagraph (A) of subdivision (1) of section 53-202a, or (B) on April 4, 2013, under the provisions of sections 53-202a to 53-202k, inclusive, in effect on January 1, 2013, with respect to an assault weapon described in any provision of subparagraphs (B) to (F), inclusive, of subdivision (1) of section 53-202a, and (2) the person has otherwise possessed the assault weapon in compliance with subsection (f) of section 53-202d.

(b) The provisions of subsection (a) of this section shall not apply to the possession of assault weapons by: (1) The Department of Emergency Services and Public Protection, police departments, the Department of Correction, the Division of Criminal Justice, the Department of Motor Vehicles, the Department of Energy and Environmental Protection or the military or naval forces of this state or of the United States, (2) a sworn and duly certified member of an organized police department, the Division of State Police within the Department of Emergency Services and Public Protection or the Department of Correction, a chief inspector or inspector in the Division of Criminal Justice, a salaried inspector of motor vehicles designated by the Commissioner of Motor Vehicles, a conservation officer or special conservation officer appointed by the Commissioner of Energy and Environmental Protection pursuant to section 26-5, or a constable who is certified by the Police Officer Standards and Training Council and appointed by the chief executive authority of a town, city or borough to perform criminal law enforcement duties, for use by such sworn member, inspector, officer or constable in the discharge of such sworn member’s, inspector’s, officer’s or constable’s official duties or when off duty, (3) a member of the military or naval forces of this state or of the United States, or (4) a nuclear facility licensed by the United States Nuclear Regulatory Commission for the purpose of providing security services at such facility, or any contractor or subcontractor of such facility for the purpose of providing security services at such facility.

(c) The provisions of subsection (a) of this section shall not apply to the possession of an assault weapon described in subparagraph (A) of subdivision (1) of section 53-202a by any person prior to July 1, 1994, if all of the following are applicable:

(1) The person is eligible under sections 53-202a to 53-202k, inclusive, to apply for a certificate of possession for the assault weapon by July 1, 1994;

(2) The person lawfully possessed the assault weapon prior to October 1, 1993; and

(3) The person is otherwise in compliance with sections 53-202a to 53-202k, inclusive.

(d) The provisions of subsection (a) of this section shall not apply to the possession of an assault weapon described in any provision of subparagraphs (B) to (F), inclusive, of subdivision (1) of section 53-202a by any person prior to April 5, 2013, if all of the following are applicable:

(1) The person is eligible under sections 53-202a to 53-202k, inclusive, to apply for a certificate of possession for the assault weapon by January 1, 2014;

(2) The person lawfully possessed the assault weapon on April 4, 2013, under the provisions of sections 53-202a to 53-202k, inclusive, in effect on January 1, 2013; and

(3) The person is otherwise in compliance with sections 53-202a to 53-202k, inclusive.

(e) The provisions of subsection (a) of this section shall not apply to a person who is the executor or administrator of an estate that includes an assault weapon, or the trustee of a trust that includes an assault weapon, for which a certificate of possession has been issued under section 53-202d if the assault weapon is possessed at a place set forth in subdivision (1) of subsection (f) of section 53-202d or as authorized by the Probate Court.

(f) The provisions of subsection (a) of this section shall not apply to the possession of a semiautomatic pistol that is defined as an assault weapon in any provision of subparagraphs (B) to (F), inclusive, of subdivision (1) of section 53-202a that the Commissioner of Emergency Services and Public Protection designates as being designed expressly for use in target shooting events at the Olympic games sponsored by the International Olympic Committee pursuant to regulations adopted under subdivision (4) of subsection (b) of section 53-202b that is (1) possessed and transported in accordance with subsection (f) of section 53-202d, or (2) possessed at or transported to or from a collegiate, Olympic or target pistol shooting competition in this state which is sponsored by, conducted under the auspices of, or approved by a law enforcement agency or a nationally or state recognized entity that fosters proficiency in, or promotes education about, firearms, provided such pistol is transported in the manner prescribed in subsection (a) of section 53-202f.

(P.A. 93-306, S. 3; P.A. 02-120, S. 5; P.A. 11-51, S. 134; P.A. 13-3, S. 27; 13-220, S. 6.)

History: P.A. 02-120 amended Subsec. (a) to add reference to Sec. 53-202o, effective June 7, 2002; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-3 amended Subsec. (a)(1) to designate existing provision re assault weapon lawfully possessed prior to October 1, 1993, as Subpara. (A) and amend same to add reference to description in Sec. 53-202a(1)(A) and add Subpara. (B) re assault weapon described in Sec. 53-202a(1)(B) to (F) and lawfully possessed on April 3, 2013, under Secs. 53-202a to 53-202k in effect on January 1, 2013, amended Subsec. (b) to add exemption for Nuclear Regulatory Commission licensee and subcontractor providing security services, amended Subsec. (c) to add reference to assault weapon described in Sec. 53-202a(1)(A), added Subsec. (d) re assault weapon described in Sec. 53a-202a(1)(B) to (F) and lawfully possessed on April 3, 2013, under Secs. 53-202a to 53-202k in effect on January 1, 2013, redesignated existing Subsec. (d) as Subsec. (e), and deleted references to Secs. 29-37j and 53a-46a(h) and made technical and conforming changes, effective April 4, 2013; P.A. 13-220 substantially revised Subsec. (b) re persons permitted to possess assault weapons, amended Subsec. (e) re trust that includes an assault weapon, and added Subsec. (f) re possession of semiautomatic pistol designated in regulations adopted under Sec. 53-202b(b)(4) as Olympic pistols, effective June 18, 2013.



Section 53-202d - Certificate of possession of assault weapon. Certificate of transfer of assault weapon to gun dealer. Circumstances where possession of assault weapon authorized.

(a)(1)(A) Except as provided in subparagraph (B) of this subdivision, any person who lawfully possesses an assault weapon, as defined in subparagraph (A) of subdivision (1) of section 53-202a, prior to October 1, 1993, shall apply by October 1, 1994, or, if such person is a member of the military or naval forces of this state or of the United States and is unable to apply by October 1, 1994, because such member is or was on official duty outside of this state, shall apply within ninety days of returning to the state to the Department of Emergency Services and Public Protection, for a certificate of possession with respect to such assault weapon.

(B) No person who lawfully possesses an assault weapon pursuant to subdivision (1), (2) or (4) of subsection (b) of section 53-202c shall be required to obtain a certificate of possession pursuant to this subdivision with respect to an assault weapon used for official duties, except that any person described in subdivision (2) of subsection (b) of section 53-202c who purchases an assault weapon, as defined in subparagraph (A) of subdivision (1) of section 53-202a, for use in the discharge of official duties who retires or is otherwise separated from service shall apply within ninety days of such retirement or separation from service to the Department of Emergency Services and Public Protection for a certificate of possession with respect to such assault weapon.

(2) (A) Except as provided in subparagraph (B) of this subdivision, any person who lawfully possesses an assault weapon, as defined in any provision of subparagraphs (B) to (F), inclusive, of subdivision (1) of section 53-202a, on April 4, 2013, under the provisions of sections 53-202a to 53-202k, inclusive, in effect on January 1, 2013, or any person who regains possession of an assault weapon as defined in any provision of said subparagraphs pursuant to subsection (e) of section 53-202f, or any person who lawfully purchases a firearm on or after April 4, 2013, but prior to June 18, 2013, that meets the criteria set forth in subdivision (3) or (4) of subsection (a) of section 53-202a of the general statutes, revision of 1958, revised to January 1, 2013, shall apply by January 1, 2014, or, if such person is a member of the military or naval forces of this state or of the United States and is unable to apply by January 1, 2014, because such member is or was on official duty outside of this state, shall apply within ninety days of returning to the state to the Department of Emergency Services and Public Protection for a certificate of possession with respect to such assault weapon. Any person who lawfully purchases a semiautomatic pistol that is defined as an assault weapon in any provision of subparagraphs (B) to (F), inclusive, of subdivision (1) of section 53-202a that the Commissioner of Emergency Services and Public Protection designates as being designed expressly for use in target shooting events at the Olympic games sponsored by the International Olympic Committee pursuant to regulations adopted under subdivision (4) of subsection (b) of section 53-202b shall apply within ninety days of such purchase to the Department of Emergency Services and Public Protection for a certificate of possession with respect to such assault weapon.

(B) No person who lawfully possesses an assault weapon pursuant to subdivision (1), (2) or (4) of subsection (b) of section 53-202c shall be required to obtain a certificate of possession pursuant to this subdivision with respect to an assault weapon used for official duties, except that any person described in subdivision (2) of subsection (b) of section 53-202c who purchases an assault weapon, as defined in any provision of subparagraphs (B) to (F), inclusive, of subdivision (1) of section 53-202a for use in the discharge of official duties who retires or is otherwise separated from service shall apply within ninety days of such retirement or separation from service to the Department of Emergency Services and Public Protection for a certificate of possession with respect to such assault weapon.

(3) Any person who obtained a certificate of possession for an assault weapon, as defined in subparagraph (A) of subdivision (1) of section 53-202a, prior to April 5, 2013, that is defined as an assault weapon pursuant to any provision of subparagraphs (B) to (F), inclusive, of subdivision (1) of section 53-202a shall be deemed to have obtained a certificate of possession for such assault weapon for the purposes of sections 53-202a to 53-202k, inclusive, and shall not be required to obtain a subsequent certificate of possession for such assault weapon.

(4) The certificate of possession shall contain a description of the firearm that identifies it uniquely, including all identification marks, the full name, address, date of birth and thumbprint of the owner, and any other information as the department may deem appropriate.

(5) The department shall adopt regulations, in accordance with the provisions of chapter 54, to establish procedures with respect to the application for and issuance of certificates of possession pursuant to this section. Notwithstanding the provisions of sections 1-210 and 1-211, the name and address of a person issued a certificate of possession shall be confidential and shall not be disclosed, except such records may be disclosed to (A) law enforcement agencies and employees of the United States Probation Office acting in the performance of their duties, and (B) the Commissioner of Mental Health and Addiction Services to carry out the provisions of subsection (c) of section 17a-500.

(b) (1) No assault weapon, as defined in subparagraph (A) of subdivision (1) of section 53-202a, possessed pursuant to a certificate of possession issued under this section may be sold or transferred on or after January 1, 1994, to any person within this state other than to a licensed gun dealer, as defined in subsection (f) of section 53-202f, or as provided in section 53-202e, or by bequest or intestate succession, or, upon the death of a testator or settlor: (A) To a trust, or (B) from a trust to a beneficiary who is eligible to possess the assault weapon.

(2) No assault weapon, as defined in any provision of subparagraphs (B) to (F), inclusive, of subdivision (1) of section 53-202a, possessed pursuant to a certificate of possession issued under this section may be sold or transferred on or after April 5, 2013, to any person within this state other than to a licensed gun dealer, as defined in subsection (f) of section 53-202f, or as provided in section 53-202e, or by bequest or intestate succession, or, upon the death of a testator or settlor: (A) To a trust, or (B) from a trust to a beneficiary who is eligible to possess the assault weapon.

(c) Any person who obtains title to an assault weapon for which a certificate of possession has been issued under this section by bequest or intestate succession shall, within ninety days of obtaining title, apply to the Department of Emergency Services and Public Protection for a certificate of possession as provided in subsection (a) of this section, render the assault weapon permanently inoperable, sell the assault weapon to a licensed gun dealer or remove the assault weapon from the state.

(d) Any person who moves into the state in lawful possession of an assault weapon, shall, within ninety days, either render the assault weapon permanently inoperable, sell the assault weapon to a licensed gun dealer or remove the assault weapon from this state, except that any person who is a member of the military or naval forces of this state or of the United States, is in lawful possession of an assault weapon and has been transferred into the state after October 1, 1994, may, within ninety days of arriving in the state, apply to the Department of Emergency Services and Public Protection for a certificate of possession with respect to such assault weapon.

(e) If an owner of an assault weapon sells or transfers the assault weapon to a licensed gun dealer, such dealer shall, at the time of delivery of the assault weapon, execute a certificate of transfer and cause the certificate of transfer to be mailed or delivered to the Commissioner of Emergency Services and Public Protection. The certificate of transfer shall contain: (1) The date of sale or transfer; (2) the name and address of the seller or transferor and the licensed gun dealer, their Social Security numbers or motor vehicle operator license numbers, if applicable; (3) the licensed gun dealer’s federal firearms license number and seller’s permit number; (4) a description of the assault weapon, including the caliber of the assault weapon and its make, model and serial number; and (5) any other information the commissioner prescribes. The licensed gun dealer shall present such dealer’s motor vehicle operator’s license or Social Security card, federal firearms license and seller’s permit to the seller or transferor for inspection at the time of purchase or transfer. The Commissioner of Emergency Services and Public Protection shall maintain a file of all certificates of transfer at the commissioner’s central office.

(f) Any person who has been issued a certificate of possession for an assault weapon under this section may possess the assault weapon only under the following conditions:

(1) At that person’s residence, place of business or other property owned by that person, or on property owned by another person with the owner’s express permission;

(2) While on the premises of a target range of a public or private club or organization organized for the purpose of practicing shooting at targets;

(3) While on a target range which holds a regulatory or business license for the purpose of practicing shooting at that target range;

(4) While on the premises of a licensed shooting club;

(5) While attending any exhibition, display or educational project which is about firearms and which is sponsored by, conducted under the auspices of, or approved by a law enforcement agency or a nationally or state recognized entity that fosters proficiency in, or promotes education about, firearms;

(6) While transporting the assault weapon between any of the places set forth in this subsection, or to any licensed gun dealer, as defined in subsection (f) of section 53-202f, for servicing or repair pursuant to subsection (c) of section 53-202f, provided the assault weapon is transported as required by section 53-202f;

(7) With respect to a nonresident of this state, while transporting a semiautomatic pistol that is defined as an assault weapon in any provision of subparagraphs (B) to (F), inclusive, of subdivision (1) of section 53-202a that the Commissioner of Emergency Services and Public Protection designates as being designed expressly for use in target shooting events at the Olympic games sponsored by the International Olympic Committee pursuant to regulations adopted under subdivision (4) of subsection (b) of section 53-202b, into or through this state in order to attend any exhibition, display or educational project described in subdivision (5) of this subsection, or to participate in a collegiate, Olympic or target pistol shooting competition in this state which is sponsored by, conducted under the auspices of, or approved by a law enforcement agency or a nationally or state recognized entity that fosters proficiency in, or promotes education about, firearms, provided (A) such pistol is transported into or through this state not more than forty-eight hours prior to or after such exhibition, display, project or competition, (B) such pistol is unloaded and carried in a locked carrying case and the ammunition for such pistol is carried in a separate locked container, (C) such nonresident has not been convicted of a felony in this state or of an offense in another state that would constitute a felony if committed in this state, and (D) such nonresident has in his or her possession a pistol permit or firearms registration card if such permit or card is required for possession of such pistol under the laws of his or her state of residence.

(P.A. 93-306, S. 4; July Sp. Sess. P.A. 94-1, S. 19, 20; P.A. 98-129, S. 8; P.A. 11-51, S. 170; P.A. 12-177, S. 3; P.A. 13-3, S. 28; 13-220, S. 7, 8.)

History: July Sp. Sess. P.A. 94-1 amended Subsec. (a) to extend from July 1, 1994, to October 1, 1994, the deadline for applying for a certificate of possession and add provision requiring any member of the military or naval forces who is unable to apply by said date due to official duty outside of the state to apply within 90 days of returning to the state and amended Subsec. (b) to add exception authorizing any member of the military or naval forces in lawful possession of an assault weapon who is transferred into the state after October 1, 1994 to apply for a certificate of possession within 90 days of arriving in the state, effective July 7, 1994; P.A. 98-129 added Subsec. (a)(2) authorizing disclosure of such records to the Commissioner of Mental Health and Addiction Services to carry out the provisions of Sec. 17a-500(c); P.A. 11-51 replaced Commissioner and Department of Public Safety with Commissioner and Department of Emergency Services and Public Protection and made technical changes, effective July 1, 2011; P.A. 12-177 amended Subsec. (a)(1) to add provision re disclosure of information to employees of the U.S. Probation Office acting in performance of their duties; P.A. 13-3 amended Subsec. (a) to designate existing provisions as Subdivs. (1), (4) and (5), add reference to Sec. 53-202a(1)(A) definition in Subdiv. (1), add Subdiv. (2) re assault weapon defined in Sec. 53-202a(1)(B) to (F) lawfully possessed under Secs. 53-202a to 53-202k in effect on January 1, 2013, and add Subdiv. (3) re person who obtained certificate of possession prior to April 4, 2013, to be deemed to have obtained certificate for weapon and not to be required to obtain subsequent certificate, amended Subsec. (b) to designate existing provisions re sale or transfer as Subdiv. (1), add reference to definition in Sec. 53-202a(1)(A) therein, add Subdiv. (2) re sale of assault weapon defined in Sec. 53-202a(1)(B) to (F) possessed pursuant to a certificate of possession, and designate existing provisions re obtaining title by bequest or intestate succession as new Subsec. (c) and re person moving into state as new Subsec. (d), redesignated existing Subsecs. (c) and (d) as Subsecs. (e) and (f), and made technical and conforming changes, effective April 4, 2013; P.A. 13-220 amended Subsec. (a) to add Subpara. (B) re exception from certificate of possession requirement for persons listed in Sec. 53-202c(b)(1), (2) or (4), except upon retirement or separation from service re assault weapon purchased for official use, in Subdivs. (1) and (2), and to add provisions re person who regains possession of an assault weapon or who purchases a firearm on or after April 4, 2013, but prior to June 18, 2013, and re certificates of possession for Olympic pistols in Subdiv. (2), amended Subsec. (b) to add provisions re transfer upon death of testator or settlor, amended Subsec. (f) to add Subdiv. (7) re transport by nonresident of semiautomatic pistol designated in regulations adopted under Sec. 53-202b(b)(4) as Olympic pistols, and made technical and conforming changes, effective June 18, 2013.



Section 53-202e - Relinquishment of assault weapon to law enforcement agency.

Any individual may arrange in advance to relinquish an assault weapon to a police department or the Department of Emergency Services and Public Protection. The assault weapon shall be transported in accordance with the provisions of section 53-202f.

(P.A. 93-306, S. 5; June 12 Sp. Sess. P.A. 12-2, S. 115.)

History: June 12 Sp. Sess. P.A. 12-2 replaced “Department of Public Safety” with “Department of Emergency Services and Public Protection”, effective June 15, 2012.



Section 53-202f - Transportation and transfer of assault weapon. Authorized actions of gun dealer, manufacturer, pawnbroker or consignment shop operator.

(a) While transporting an assault weapon between any of the places set forth in subdivisions (1) to (6), inclusive, of subsection (f) of section 53-202d, no person shall carry a loaded assault weapon concealed from public view or knowingly have, in any motor vehicle owned, operated or occupied by such person (1) a loaded assault weapon, or (2) an unloaded assault weapon unless such weapon is kept in the trunk of such vehicle or in a case or other container which is inaccessible to the operator of such vehicle or any passenger in such vehicle. The provisions of this subsection shall not apply to a member, inspector, officer or constable that possesses an assault weapon pursuant to subdivision (2) of subsection (b) of section 53-202c. Any person who violates the provisions of this subsection shall be guilty of a class E felony.

(b) Any licensed gun dealer, as defined in subsection (f) of this section, who lawfully possesses an assault weapon pursuant to section 53-202d, in addition to the uses allowed in section 53-202d, may transport the assault weapon between dealers or out of the state, display the assault weapon at any gun show licensed by a state or local governmental entity or sell the assault weapon to a resident outside the state. Any transporting of the assault weapon allowed by this subsection must be done as required by subsection (a) of this section.

(c) (1) Any licensed gun dealer, as defined in subsection (f) of this section, or a federally-licensed firearm manufacturer may take possession of any assault weapon for the purposes of servicing or repair from any person to whom has been issued a certificate of possession for such weapon pursuant to sections 53-202a to 53-202k, inclusive.

(2) Any licensed gun dealer may transfer possession of any assault weapon received pursuant to subdivision (1) of this subsection to a gunsmith for purposes of accomplishing service or repair of the same. Such transfers are permissible only to the following persons:

(A) A gunsmith who is in the licensed gun dealer’s employ; or

(B) A gunsmith with whom the dealer has contracted for gunsmithing services, provided the gunsmith receiving the assault weapon holds a dealer’s license issued pursuant to Chapter 44, commencing with Section 921, of Title 18 of the United States Code and the regulations issued pursuant thereto.

(d) Not later than December 31, 2013, any person who lawfully possessed an assault weapon described in any provision of subparagraphs (B) to (F), inclusive, of subdivision (1) of section 53-202a on April 4, 2013, which was lawful under the provisions of sections 53-202a to 53-202k, inclusive, in effect on January 1, 2013, may transfer possession of the assault weapon to a licensed gun dealer within or outside of this state for sale outside of this state, and may transport the assault weapon to such dealer for the purpose of making such transfer, without obtaining a certificate of possession under section 53-202d.

(e) Not later than October 1, 2013, any licensed gun dealer, pawnbroker licensed under section 21-40, or consignment shop operator, as defined in section 21-39a, may transfer possession of an assault weapon to any person who (1) legally possessed the assault weapon prior to or on April 4, 2013, (2) placed the assault weapon in the possession of such dealer, pawnbroker or operator prior to or on April 4, 2013, pursuant to an agreement between such person and such dealer, pawnbroker or operator for the sale of the assault weapon to a third person, and (3) is eligible to possess a firearm on the date of such transfer.

(f) The term “licensed gun dealer”, as used in sections 53-202a to 53-202k, inclusive, means a person who has a federal firearms license and a permit to sell firearms pursuant to section 29-28.

(P.A. 93-306, S. 6; P.A. 13-3, S. 29; 13-220, S. 9; 13-258, S. 29.)

History: (Revisor’s note: In Subdiv. (2)(B) of Subsec. (c) the words “with whom” were substituted for “who” editorially by the Revisors for grammatical accuracy); P.A. 13-3 deleted references to Secs. 29-37j and 53a-46a(h) and made technical changes, effective April 4, 2013; P.A. 13-220 amended Subsec. (a) to add provision exempting member, inspector, officer or constable possessing an assault weapon under Sec. 53-202c(b)(2), amended Subsec. (c)(1) to add reference to federally-licensed firearm manufacturer, added new Subsec. (d) re transfer of assault weapon to licensed gun dealer not later than December 31, 2013, added Subsec. (e) re licensed gun dealer, pawnbroker or consignment shop operator permitted to transfer assault weapon not later than October 1, 2013, to person who legally possessed same prior to or on April 4, 2013, redesignated existing Subsec. (d) as Subsec. (f), and made conforming changes, effective June 18, 2013; P.A. 13-258 amended Subsec. (a) to change penalty from fine of not more than $500 or imprisonment of not more than 3 years to a class E felony.



Section 53-202g - Report of loss or theft of assault weapon or other firearm. Penalty.

(a) Any person who lawfully possesses an assault weapon under sections 53-202a to 53-202k, inclusive, or a firearm, as defined in section 53a-3, that is lost or stolen from such person shall report the loss or theft to the organized local police department for the town in which the loss or theft occurred or, if such town does not have an organized local police department, to the state police troop having jurisdiction for such town within seventy-two hours of when such person discovered or should have discovered the loss or theft. Such department or troop shall forthwith forward a copy of such report to the Commissioner of Emergency Services and Public Protection. The provisions of this subsection shall not apply to the loss or theft of an antique firearm as defined in section 29-37a.

(b) Any person who fails to make a report required by subsection (a) of this section, within the prescribed time period shall commit an infraction and be fined not more than ninety dollars for a first offense and be guilty of a class C felony for any subsequent offense, except that, if such person intentionally fails to make such report within the prescribed time period, such person shall be guilty of a class B felony. Any person who violates subsection (a) of this section for the first offense shall not lose such person’s right to hold or obtain any firearm permit under the general statutes.

(P.A. 93-306, S. 7; P.A. 07-163, S. 1; P.A. 11-51, S. 134; P.A. 13-3, S. 12, 50.)

History: P.A. 07-163 designated existing provisions as Subsec. (a) and amended same to make provisions applicable to “a firearm, as defined in section 53a-3” and assault weapons or firearms that are “lost or stolen”, rather than “stolen”, require person to report loss or theft to “the organized local police department for the town in which the loss or theft occurred or, if such town does not have an organized local police department, to the state police troop having jurisdiction for such town”, rather than to “law enforcement authorities”, require department to forthwith forward a copy of report to Commissioner of Public Safety and exclude loss or theft of an antique firearm from reporting requirement and added Subsec. (b) to establish as the penalty an infraction for a first offense and a class D felony for a subsequent offense for failing to make report within prescribed time period and a class C felony for intentionally failing to make report within prescribed time period and provide that violation of Subsec. (a) shall not cause a person to lose right to hold or obtain any firearm permit; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; P.A. 13-3 amended Subsec. (a) to delete references to Secs. 29-37j and 53a-46a(h) and make a technical change, effective April 4, 2013, and amended Subsec. (b) to change penalty for subsequent offense from a class D felony to a class C felony and change penalty for intentional failure to make a report from a class C felony to a class B felony, effective October 1, 2013.



Section 53-202h - Temporary transfer or possession of assault weapon for transport to out-of-state event.

The provisions of subsection (a) of section 53-202b and subsection (a) of section 53-202c shall not apply to the temporary transfer or possession of an assault weapon, for which a certificate of possession has been issued pursuant to section 53-202d, for purposes of transporting such weapon to and from any shooting competition or exhibition, display or educational project which is about firearms and which is sponsored by, conducted under the auspices of, or approved by a law enforcement agency or a nationally or state recognized entity that fosters proficiency in, or promotes education about, firearms, which competition, exhibition, display or educational project is held outside this state.

(P.A. 93-306, S. 10.)



Section 53-202i - Circumstances in which manufacture, transportation or temporary transfer of assault weapons not prohibited.

Nothing in sections 53-202a to 53-202k, inclusive, shall be construed to prohibit a federally-licensed firearm manufacturer engaged in the business of manufacturing assault weapons in this state from (1) manufacturing or transporting assault weapons in this state for sale within this state in accordance with subdivision (1) of subsection (b) of section 53-202b or for sale outside this state, or (2) transporting and temporarily transferring assault weapons to and from a third party for the sole purpose of permitting the third party to perform a function in the manufacturing production process.

(P.A. 93-306, S. 11; P.A. 13-3, S. 30; 13-220, S. 10.)

History: P.A. 13-3 deleted references to Secs. 29-37j and 53a-46a(h), effective April 4, 2013; P.A. 13-220 substituted “federally-licensed firearm manufacturer” for “person, firm or corporation”, designated existing provisions re manufacture and transport as Subdiv. (1) and added Subdiv. (2) re transporting and temporarily transferring assault weapons to third party to perform function in manufacturing production process, effective June 18, 2013.



Section 53-202j - Commission of a class A, B or C felony with an assault weapon: Eight-year nonsuspendable sentence.

Any person who commits any class A, B or C felony and in the commission of such felony uses, or is armed with and threatens the use of, or displays, or represents by his words or conduct that he possesses an assault weapon, as defined in section 53-202a, shall be imprisoned for a term of eight years, which shall not be suspended or reduced and shall be in addition and consecutive to any term of imprisonment imposed for conviction of such felony.

(P.A. 93-306, S. 8.)



Section 53-202k - Commission of a class A, B or C felony with a firearm: Five-year nonsuspendable sentence.

Any person who commits any class A, B or C felony and in the commission of such felony uses, or is armed with and threatens the use of, or displays, or represents by his words or conduct that he possesses any firearm, as defined in section 53a-3, except an assault weapon, as defined in section 53-202a, shall be imprisoned for a term of five years, which shall not be suspended or reduced and shall be in addition and consecutive to any term of imprisonment imposed for conviction of such felony.

(P.A. 93-306, S. 9.)

Cited. 43 CA 801. Cited. 44 CA 561. Cited. 48 CA 361. Since section is sentence enhancement provision and not a separate crime, conviction under section must be vacated. 49 CA 420. Trial court improperly rendered judgment convicting defendant of the crime of commission of class A, B or C felony with a firearm because statute does not establish a separate criminal offense but is a sentence enhancement provision. 51 CA 171. Section intended to serve as sentence enhancement provision, not as a separate crime. Id., 541. Reaffirmed ruling that statute is sentence enhancement provision and not a separate crime. 52 CA 599. Reaffirmed prior holdings that statute is sentence enhancement provision and not a separate crime. 54 CA 18. Under this section, state is not required to demonstrate that defendant actually has gun, but that defendant represented, by words or conduct, that he was holding a gun. 60 CA 487. Failure to instruct jury re elements of statute was harmless error, since evidence against defendant was overwhelming and uncontested, and not violative of due process. 61 CA 417. Trial court determination that defendant fulfilled requirements of sentence enhancement pursuant to this statute results in harmless error if jury would have, upon proper instruction, reached the same determination. 65 CA 551. Statute permits multiple enhancements. 69 CA 717. Failure of court to instruct jury that finding defendant used a firearm was harmless error where state has proven the elements necessary for the sentence enhancement. 74 CA 129. Plaintiff’s claim that trial court did not put issue of enhancement under statute to the jury was harmless error since verdict required finding that the murder was committed with a firearm. Id., 391. Court declines to create a presumption of prosecutorial vindictiveness when the state seeks sentence enhancement pursuant to this section after defendant elects a jury trial. Sentence enhancement pursuant to this section not treated as essential element of the statute and state need only prove to jury the two elements of the statute and is not required to prove that length of defendant’s incarceration should be increased. 81 CA 824. Legislature’s use of “shall” in section, coupled with precedent, amply supports conclusion that legislature intended sentence enhancement to apply to conviction under Sec. 53a-59(a)(5). 90 CA 445. Since section is a sentence enhancement provision and not a separate offense, conviction under section must be vacated. 94 CA 715. Trial court properly applied sentence enhancement provisions of section in a matter where defendant knowingly and voluntarily pled nolo contendere to section’s provisions; in doing so defendant waived his right to a jury determination of the facts with respect to that charge. 103 CA 100.



Section 53-202l - Armor piercing and incendiary .50 caliber ammunition: Definition. Sale or transfer prohibited. Class D felony.

(a) For the purposes of this section:

(1) “Armor piercing bullet” means (A) any .50 caliber bullet that (i) is designed for the purpose of, (ii) is held out by the manufacturer or distributor as, or (iii) is generally recognized as having a specialized capability to penetrate armor or bulletproof glass, including, but not limited to, such bullets commonly designated as “M2 Armor-Piercing” or “AP”, “M8 Armor-Piercing Incendiary” or “API”, “M20 Armor-Piercing Incendiary Tracer” or “APIT”, “M903 Caliber .50 Saboted Light Armor Penetrator” or “SLAP”, or “M962 Saboted Light Armor Penetrator Tracer” or “SLAPT”, or (B) any bullet that can be fired from a pistol or revolver that (i) has projectiles or projectile cores constructed entirely, excluding the presence of traces of other substances, from tungsten alloys, steel, iron, brass, bronze, beryllium copper or depleted uranium, or (ii) is fully jacketed with a jacket weight of more than twenty-five per cent of the total weight of the projectile, is larger than .22 caliber and is designed and intended for use in a firearm, and (iii) does not have projectiles whose cores are composed of soft materials such as lead or lead alloys, zinc or zinc alloys, frangible projectiles designed primarily for sporting purposes, or any other projectiles or projectile cores that the Attorney General of the United States finds to be primarily intended to be used for sporting purposes or industrial purposes or that otherwise does not constitute “armor piercing ammunition” as defined in federal law. “Armor piercing bullet” does not include a shotgun shell.

(2) “Incendiary .50 caliber bullet” means any .50 caliber bullet that (A) is designed for the purpose of, (B) is held out by the manufacturer or distributor as, or (C) is generally recognized as having a specialized capability to ignite upon impact, including, but not limited to, such bullets commonly designated as “M1 Incendiary”, “M23 Incendiary”, “M8 Armor-Piercing Incendiary” or “API”, or “M20 Armor-Piercing Incendiary Tracer” or “APIT”.

(b) Any person who knowingly distributes, transports or imports into the state, keeps for sale or offers or exposes for sale or gives to any person any ammunition that is an armor piercing bullet or an incendiary .50 caliber bullet shall be guilty of a class D felony, except that a first-time violation of this subsection shall be a class A misdemeanor.

(c) Any person who knowingly transports or carries a firearm with an armor piercing bullet or incendiary .50 caliber bullet loaded shall be guilty of a class D felony.

(d) The provisions of subsections (b) and (c) of this section shall not apply to the following:

(1) The sale of such ammunition to the Department of Emergency Services and Public Protection, police departments, the Department of Correction or the military or naval forces of this state or of the United States for use in the discharge of their official duties;

(2) A sworn and duly certified member of the Department of Emergency Services and Public Protection or a police department when transporting or carrying a firearm with an armor piercing bullet or incendiary .50 caliber bullet loaded;

(3) A person who is the executor or administrator of an estate that includes such ammunition that is disposed of as authorized by the Probate Court; or

(4) The transfer of such ammunition by bequest or intestate succession, or, upon the death of a testator or settlor: (A) To a trust, or (B) from a trust to a beneficiary who is eligible to possess such ammunition.

(e) If the court finds that a violation of this section is not of a serious nature and that the person charged with such violation (1) will probably not offend in the future, (2) has not previously been convicted of a violation of this section, and (3) has not previously had a prosecution under this section suspended pursuant to this subsection, it may order suspension of prosecution in accordance with the provisions of subsection (h) of section 29-33.

(P.A. 01-130, S. 2; P.A. 03-19, S. 122; P.A. 11-51, S. 134; P.A. 13-3, S. 32; 13-220, S. 17.)

History: P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (c)(1), effective July 1, 2011; P.A. 13-3 amended Subsec. (a)(1) to replace definition of “armor piercing .50 caliber bullet” with definition of “armor piercing bullet”, added new Subsec. (c) re class D felony for knowingly transporting or carrying firearm with armor piercing bullet or incendiary .50 caliber bullet loaded, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), and made technical changes, effective April 4, 2013; P.A. 13-220 amended Subsec. (d) to add new Subdiv. (2) re sworn and duly certified member of Department of Emergency Services and Public Protection or police department when transporting or carrying firearm with bullet loaded, redesignate existing Subdivs. (2) and (3) as Subdivs. (3) and (4) and amend redesignated Subdiv. (4) to make a technical change and allow transfer upon death of testator or settlor to a trust or from a trust to an eligible beneficiary.



Section 53-202m - Circumstances when assault weapons exempt from limitations on transfers and registration requirements.

Notwithstanding any provision of the general statutes, sections 53-202a to 53-202l, inclusive, shall not be construed to limit the transfer or require the registration of an assault weapon as defined in subdivision (3) or (4) of subsection (a) of section 53-202a of the general statutes, revision of 1958, revised to January 1, 2013, provided such firearm was legally manufactured prior to September 13, 1994.

(P.A. 01-130, S. 3; P.A. 13-220, S. 11.)

History: P.A. 13-220 added “revision of 1958, revised to January 1, 2013” re Sec. 53-202a(a)(3) or (4), effective June 18, 2013.



Section 53-202n - Possession of specified assault weapon permitted under certain circumstances. Notice requirement.

(a) For the purposes of subsection (a) of section 53-202c, this section and section 53-202o, “specified assault weapon” means any of the following firearms: Auto-Ordnance Thompson type, Avtomat Kalashnikov AK-47 type, or MAC-10, MAC-11 and MAC-11 Carbine type.

(b) The provisions of subsection (a) of section 53-202c shall not apply to any person who (1) in good faith purchased or otherwise obtained title to a specified assault weapon on or after October 1, 1993, and prior to May 8, 2002, in compliance with any state and federal laws concerning the purchase or transfer of firearms, (2) is not otherwise disqualified or prohibited from possessing such specified assault weapon, and (3) has notified the Department of Emergency Services and Public Protection in accordance with subsection (c) of this section prior to October 1, 2003, that he or she possesses such specified assault weapon.

(c) A person complies with the notice requirement of subdivision (3) of subsection (b) of this section if such person provides the Department of Emergency Services and Public Protection with: (1) A copy of the proof of purchase for such specified assault weapon, and (2) one of the following: (A) A copy of state form DPS-3 with respect to such specified assault weapon, (B) a copy of federal ATF Form 4473 with respect to such specified assault weapon, or (C) a sworn affidavit from such person that such specified assault weapon was purchased in compliance with any state and federal laws concerning the purchase or transfer of firearms; except that, if such person does not have a copy of the proof of purchase for such specified assault weapon, such person may satisfy the requirement of subdivision (1) of this subsection by, not later than January 1, 2003, providing such information as the department may require on a form prescribed by the department together with a sworn affidavit from such person that such specified assault weapon was purchased in compliance with any state and federal laws concerning the purchase or transfer of firearms.

(d) Any person who is a member of the military or naval forces of this state or of the United States and is unable to meet the notice requirements of subdivision (3) of subsection (b) and of subsection (c) of this section by October 1, 2003, because such person is or was on official duty outside this state, may file such notice within ninety days of returning to the state.

(e) As proof that a person has complied with the notice requirement of this section and that such notice has been received by the Department of Emergency Services and Public Protection, the department shall issue a certificate of possession for such specified assault weapon. Such certificate shall contain a description of the firearm that identifies it uniquely, including all identification marks, and the full name, address and date of birth of the owner.

(P.A. 02-120, S. 3; P.A. 11-51, S. 134.)

History: P.A. 02-120 effective June 7, 2002; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 53-202o - Affirmative defense in prosecution for possession of specified assault weapon.

(a) In any prosecution for a violation of section 53-202c based on the possession by the defendant of a specified assault weapon, it shall be an affirmative defense that the defendant (1) in good faith purchased or otherwise obtained title to such specified assault weapon on or after October 1, 1993, and prior to May 8, 2002, in compliance with any state and federal laws concerning the purchase or transfer of firearms, (2) is not otherwise disqualified or prohibited from possessing such specified assault weapon, and (3) has possessed such specified assault weapon in compliance with subsection (f) of section 53-202d.

(b) In any such prosecution, if such defendant proves such affirmative defense by a preponderance of the evidence, the specified assault weapon shall be returned to such defendant upon such defendant notifying the Department of Emergency Services and Public Protection in accordance with subdivision (3) of subsection (b) and of subsection (c) of section 53-202n and obtaining a certificate of possession, provided such notification is made not later than October 1, 2003.

(P.A. 02-120, S. 4; P.A. 11-51, S. 134; P.A. 13-3, S. 31.)

History: P.A. 02-120 effective June 7, 2002; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-3 made a technical change in Subsec. (a), effective April 4, 2013.



Section 53-202w - Large capacity magazines. Definitions. Sale, transfer or possession prohibited. Exceptions.

(a) As used in this section and section 53-202x:

(1) “Large capacity magazine” means any firearm magazine, belt, drum, feed strip or similar device that has the capacity of, or can be readily restored or converted to accept, more than ten rounds of ammunition, but does not include: (A) A feeding device that has been permanently altered so that it cannot accommodate more than ten rounds of ammunition, (B) a .22 caliber tube ammunition feeding device, (C) a tubular magazine that is contained in a lever-action firearm, or (D) a magazine that is permanently inoperable;

(2) “Lawfully possesses”, with respect to a large capacity magazine, means that a person has (A) actual and lawful possession of the large capacity magazine, (B) constructive possession of the large capacity magazine pursuant to a lawful purchase of a firearm that contains a large capacity magazine that was transacted prior to or on April 4, 2013, regardless of whether the firearm was delivered to the purchaser prior to or on April 4, 2013, which lawful purchase is evidenced by a writing sufficient to indicate that (i) a contract for sale was made between the parties prior to or on April 4, 2013, for the purchase of the firearm, or (ii) full or partial payment for the firearm was made by the purchaser to the seller of the firearm prior to or on April 4, 2013, or (C) actual possession under subparagraph (A) of this subdivision, or constructive possession under subparagraph (B) of this subdivision, as evidenced by a written statement made under penalty of false statement on such form as the Commissioner of Emergency Services and Public Protection prescribes; and

(3) “Licensed gun dealer” means a person who has a federal firearms license and a permit to sell firearms pursuant to section 29-28.

(b) Except as provided in this section, on and after April 5, 2013, any person who, within this state, distributes, imports into this state, keeps for sale, offers or exposes for sale, or purchases a large capacity magazine shall be guilty of a class D felony. On and after April 5, 2013, any person who, within this state, transfers a large capacity magazine, except as provided in subsection (f) of this section, shall be guilty of a class D felony.

(c) Except as provided in this section and section 53-202x: (1) Any person who possesses a large capacity magazine on or after January 1, 2014, that was obtained prior to April 5, 2013, shall commit an infraction and be fined not more than ninety dollars for a first offense and shall be guilty of a class D felony for any subsequent offense, and (2) any person who possesses a large capacity magazine on or after January 1, 2014, that was obtained on or after April 5, 2013, shall be guilty of a class D felony.

(d) A large capacity magazine may be possessed, purchased or imported by:

(1) The Department of Emergency Services and Public Protection, police departments, the Department of Correction, the Division of Criminal Justice, the Department of Motor Vehicles, the Department of Energy and Environmental Protection or the military or naval forces of this state or of the United States;

(2) A sworn and duly certified member of an organized police department, the Division of State Police within the Department of Emergency Services and Public Protection or the Department of Correction, a chief inspector or inspector in the Division of Criminal Justice, a salaried inspector of motor vehicles designated by the Commissioner of Motor Vehicles, a conservation officer or special conservation officer appointed by the Commissioner of Energy and Environmental Protection pursuant to section 26-5, or a constable who is certified by the Police Officer Standards and Training Council and appointed by the chief executive authority of a town, city or borough to perform criminal law enforcement duties, for use by such sworn member, inspector, officer or constable in the discharge of such sworn member’s, inspector’s, officer’s or constable’s official duties or when off duty;

(3) A member of the military or naval forces of this state or of the United States;

(4) A nuclear facility licensed by the United States Nuclear Regulatory Commission for the purpose of providing security services at such facility, or any contractor or subcontractor of such facility for the purpose of providing security services at such facility;

(5) Any person who is sworn and acts as a policeman on behalf of an armored car service pursuant to section 29-20 in the discharge of such person’s official duties; or

(6) Any person, firm or corporation engaged in the business of manufacturing large capacity magazines in this state that manufactures, purchases, tests or transports large capacity magazines in this state for sale within this state to persons specified in subdivisions (1) to (5), inclusive, of this subsection or for sale outside this state, or a federally-licensed firearm manufacturer engaged in the business of manufacturing firearms or large capacity magazines in this state that manufactures, purchases, tests or transports firearms or large capacity magazines in this state for sale within this state to persons specified in subdivisions (1) to (5), inclusive, of this subsection or for sale outside this state.

(e) A large capacity magazine may be possessed by:

(1) A licensed gun dealer;

(2) A gunsmith who is in a licensed gun dealer’s employ, who possesses such large capacity magazine for the purpose of servicing or repairing a lawfully possessed large capacity magazine;

(3) A person, firm, corporation or federally-licensed firearm manufacturer described in subdivision (6) of subsection (d) of this section that possesses a large capacity magazine that is lawfully possessed by another person for the purpose of servicing or repairing the large capacity magazine;

(4) Any person who has declared possession of the magazine pursuant to section 53-202x; or

(5) Any person who is the executor or administrator of an estate that includes a large capacity magazine, or the trustee of a trust that includes a large capacity magazine, the possession of which has been declared to the Department of Emergency Services and Public Protection pursuant to section 53-202x, which is disposed of as authorized by the Probate Court, if the disposition is otherwise permitted by this section and section 53-202x.

(f) Subsection (b) of this section shall not prohibit:

(1) The transfer of a large capacity magazine, the possession of which has been declared to the Department of Emergency Services and Public Protection pursuant to section 53-202x, by bequest or intestate succession, or, upon the death of a testator or settlor: (A) To a trust, or (B) from a trust to a beneficiary;

(2) The transfer of a large capacity magazine to a police department or the Department of Emergency Services and Public Protection;

(3) The transfer of a large capacity magazine to a licensed gun dealer in accordance with section 53-202x; or

(4) The transfer of a large capacity magazine prior to October 1, 2013, from a licensed gun dealer, pawnbroker licensed under section 21-40, or consignment shop operator, as defined in section 21-39a, to any person who (A) possessed the large capacity magazine prior to or on April 4, 2013, (B) placed a firearm that such person legally possessed, with the large capacity magazine included or attached, in the possession of such dealer, pawnbroker or operator prior to or on April 4, 2013, pursuant to an agreement between such person and such dealer, pawnbroker or operator for the sale of the firearm to a third person, and (C) is eligible to possess the firearm on the date of such transfer.

(g) If the court finds that a violation of this section is not of a serious nature and that the person charged with such violation (1) will probably not offend in the future, (2) has not previously been convicted of a violation of this section, and (3) has not previously had a prosecution under this section suspended pursuant to this subsection, it may order suspension of prosecution in accordance with the provisions of subsection (h) of section 29-33.

(P.A. 13-3, S. 23; 13-220, S. 1.)

History: P.A. 13-3 effective April 4, 2013; P.A. 13-220 amended Subsec. (a)(2) to redefine “lawfully possesses”, amended Subsec. (d) to substantially revise list of persons permitted to possess, purchase or import a large capacity magazine, amended Subsec. (e) to insert new Subdiv. (3) re possession for purpose of repair, redesignate existing Subdivs. (3) and (4) as Subdivs. (4) and (5) and add provision re trust that includes a magazine in redesignated Subdiv. (5), amended Subsec. (f) to add provision re transfer by bequest, intestate succession or upon death of testator or settlor in Subdiv. (1) and add Subdiv. (4) re licensed gun dealer, pawnbroker or consignment shop operator permitted to transfer magazine not later than October 1, 2013, to person who legally possessed same prior to or on April 4, 2013, and made technical and conforming changes, effective June 18, 2013.



Section 53-202x - Declaration of possession of large capacity magazine. Regulations.

(a)(1) Except as provided in subdivision (2) of this subsection, any person who lawfully possesses a large capacity magazine prior to January 1, 2014, shall apply by January 1, 2014, or, if such person is a member of the military or naval forces of this state or of the United States and is unable to apply by January 1, 2014, because such member is or was on official duty outside of this state, shall apply within ninety days of returning to the state to the Department of Emergency Services and Public Protection to declare possession of such magazine. Such application shall be made on such form or in such manner as the Commissioner of Emergency Services and Public Protection prescribes.

(2) No person who lawfully possesses a large capacity magazine pursuant to subdivision (1), (2), (4) or (5) of subsection (d) of section 53-202w shall be required to declare possession of a large capacity magazine pursuant to this section with respect to a large capacity magazine used for official duties, except that any such person who retires or is otherwise separated from service who possesses a large capacity magazine that was purchased or obtained by such person for official use before such person retired or separated from service shall declare possession of the large capacity magazine within ninety days of such retirement or separation from service to the Department of Emergency Services and Public Protection. No person that lawfully possesses a large capacity magazine pursuant to subdivision (6) of subsection (d) of section 53-202w shall be required to declare possession of such large capacity magazine.

(b) In addition to the application form prescribed under subsection (a) of this section, the department shall design or amend the application forms for a certificate of possession for an assault weapon under section 53-202d or for a permit to carry a pistol or revolver under section 29-28a, a long gun eligibility certificate under section 29-37p, an eligibility certificate for a pistol or revolver under section 29-36f or any renewal of such permit or certificate to permit an applicant to declare possession of a large capacity magazine pursuant to this section upon the same application.

(c) The department may adopt regulations, in accordance with the provisions of chapter 54, to establish procedures with respect to applications under this section. Notwithstanding the provisions of sections 1-210 and 1-211, the name and address of a person who has declared possession of a large capacity magazine shall be confidential and shall not be disclosed, except such records may be disclosed to (1) law enforcement agencies and employees of the United States Probation Office acting in the performance of their duties, and (2) the Commissioner of Mental Health and Addiction Services to carry out the provisions of subsection (c) of section 17a-500.

(d) Any person who moves into the state in lawful possession of a large capacity magazine shall, within ninety days, either render the large capacity magazine permanently inoperable, sell the large capacity magazine to a licensed gun dealer or remove the large capacity magazine from this state, except that any person who is a member of the military or naval forces of this state or of the United States, is in lawful possession of a large capacity magazine and has been transferred into the state after January 1, 2014, may, within ninety days of arriving in the state, apply to the Department of Emergency Services and Public Protection to declare possession of such large capacity magazine.

(e) (1) If an owner of a large capacity magazine transfers the large capacity magazine to a licensed gun dealer, such dealer shall, at the time of delivery of the large capacity magazine, execute a certificate of transfer. For any transfer prior to January 1, 2014, the dealer shall provide to the Commissioner of Emergency Services and Public Protection monthly reports, on such form as the commissioner prescribes, regarding the number of transfers that the dealer has accepted. For any transfer on or after January 1, 2014, the dealer shall cause the certificate of transfer to be mailed or delivered to the Commissioner of Emergency Services and Public Protection. The certificate of transfer shall contain: (A) The date of sale or transfer; (B) the name and address of the seller or transferor and the licensed gun dealer, and their Social Security numbers or motor vehicle operator license numbers, if applicable; (C) the licensed gun dealer’s federal firearms license number; and (D) a description of the large capacity magazine.

(2) The licensed gun dealer shall present such dealer’s federal firearms license and seller’s permit to the seller or transferor for inspection at the time of purchase or transfer.

(3) The Commissioner of Emergency Services and Public Protection shall maintain a file of all certificates of transfer at the commissioner’s central office.

(f) Any person who declared possession of a large capacity magazine under this section may possess the large capacity magazine only under the following conditions:

(1) At that person’s residence;

(2) At that person’s place of business or other property owned by that person, provided such large capacity magazine contains not more than ten bullets;

(3) While on the premises of a target range of a public or private club or organization organized for the purpose of practicing shooting at targets;

(4) While on a target range which holds a regulatory or business license for the purpose of practicing shooting at that target range;

(5) While on the premises of a licensed shooting club;

(6) While transporting the large capacity magazine between any of the places set forth in this subsection, or to any licensed gun dealer, provided (A) such large capacity magazine contains not more than ten bullets, and (B) the large capacity magazine is transported in the manner required for an assault weapon under subdivision (2) of subsection (a) of section 53-202f; or

(7) Pursuant to a valid permit to carry a pistol or revolver, provided such large capacity magazine (A) is within a pistol or revolver that was lawfully possessed by the person prior to April 5, 2013, (B) does not extend more than one inch below the bottom of the pistol grip, and (C) contains not more than ten bullets.

(g) Any person who violates the provisions of subsection (f) of this section shall be guilty of a class C misdemeanor.

(P.A. 13-3, S. 24; 13-220, S. 2.)

History: P.A. 13-3 effective April 4, 2013; P.A. 13-220 amended Subsec. (a) to designate existing provisions as Subdiv. (1) and add Subdiv. (2) re exception from declaration requirement for persons listed in Sec. 53-202w(d)(1), (2), (4) or (5), except upon retirement or separation from service re magazine purchased or obtained for official use, and re exception from declaration requirement for lawful possession under Sec. 53-202w(d)(6), amended Subsec. (f)(7)(B) to provide that magazine not extend more than one inch, rather than beyond, the bottom of pistol grip, and made conforming changes, effective June 18, 2013.



Section 53-203 - Unlawful discharge of firearms.

Any person who intentionally, negligently or carelessly discharges any firearm in such a manner as to be likely to cause bodily injury or death to persons or domestic animals, or the wanton destruction of property, shall be guilty of a class C misdemeanor.

(1949 Rev., S. 8521; P.A. 73-457; P.A. 12-80, S. 103.)

History: P.A. 73-457 essentially rewrote provisions, which previously prohibited discharging firearms “in any city or borough, except on military occasions, without permission first obtained from the mayor of such city or the warden of such borough” and which had imposed fine for firing cannon without permit applicable to proprietors or persons in charge of private military schools, to forbid discharging firearm so as to harm persons, domestic animals or property and to increase maximum fine from $7 to $250 and maximum imprisonment from 30 days to 3 months; P.A. 12-80 replaced penalty of a fine of not more than $250 or imprisonment of not more than 3 months or both with a class C misdemeanor.

Cited. 24 CA 408.

Cited. 39 CS 359.



Section 53-204 - Hunting or discharging firearm from public highway.

Any person who hunts or discharges any firearm from any public highway shall be fined not more than one hundred dollars. This section shall not apply to any law or conservation enforcement officer in the performance of his duty. Enforcement officers of the Department of Energy and Environmental Protection are empowered to arrest for the violation of the provisions of this section.

(1955, S. 3290d; 1957, P.A. 344; P.A. 11-80, S. 1.)

History: Pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection”, effective July 1, 2011.



Section 53-205 - Loaded shotguns, rifles and muzzleloaders prohibited in vehicles and snowmobiles.

(a) No person shall carry or possess in any vehicle or snowmobile any shotgun, rifle or muzzleloader of any gauge or caliber while such shotgun, rifle or muzzleloader contains in the barrel, chamber or magazine any loaded shell or cartridge capable of being discharged or when such muzzleloader has a percussion cap in place or when the powder pan of a flintlock contains powder. As used in this subsection, “muzzleloader” means a rifle or shotgun that is incapable of firing a self-contained cartridge and must be loaded at the muzzle end.

(b) The enforcement officers of the Department of Energy and Environmental Protection are empowered to enforce this section.

(c) The provisions of this section shall not apply to members of the military departments of the government or state while on duty or while traveling to or from assignments, or to enforcement officers, security guards or other persons employed to protect public or private property while in the performance of such duties.

(d) Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(1953, S. 3289d; 1969, P.A. 752, S. 11; P.A. 76-374; P.A. 10-36, S. 12; P.A. 11-80, S. 1; P.A. 12-80, S. 104.)

History: 1969 act prohibited carrying and possession of loaded shotguns and rifles in snowmobiles; P.A. 76-374 included muzzleloaders in prohibition and added provisions specifically applicable to muzzleloaders; P.A. 10-36 divided existing provisions into Subsecs. (a) to (d) and made technical changes, effective July 1, 2010; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 12-80 amended Subsec. (d) to replace penalty of a fine of not less than $10 or more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.

See Sec. 14-379 for definition of “snowmobile”.

See Sec. 26-6a re constables for fish and game protection.

Cited. 35 CS 659.



Section 53-206 - Carrying of dangerous weapons prohibited.

(a) Any person who carries upon his or her person any BB. gun, blackjack, metal or brass knuckles, or any dirk knife, or any switch knife, or any knife having an automatic spring release device by which a blade is released from the handle, having a blade of over one and one-half inches in length, or stiletto, or any knife the edged portion of the blade of which is four inches or more in length, any police baton or nightstick, or any martial arts weapon or electronic defense weapon, as defined in section 53a-3, or any other dangerous or deadly weapon or instrument, shall be guilty of a class E felony. Whenever any person is found guilty of a violation of this section, any weapon or other instrument within the provisions of this section, found upon the body of such person, shall be forfeited to the municipality wherein such person was apprehended, notwithstanding any failure of the judgment of conviction to expressly impose such forfeiture.

(b) The provisions of this section shall not apply to (1) any officer charged with the preservation of the public peace while engaged in the pursuit of such officer’s official duties; (2) the carrying of a baton or nightstick by a security guard while engaged in the pursuit of such guard’s official duties; (3) the carrying of a knife, the edged portion of the blade of which is four inches or more in length, by (A) any member of the armed forces of the United States, as defined in section 27-103, or any reserve component thereof, or of the armed forces of the state, as defined in section 27-2, when on duty or going to or from duty, (B) any member of any military organization when on parade or when going to or from any place of assembly, (C) any person while transporting such knife as merchandise or for display at an authorized gun or knife show, (D) any person who is found with any such knife concealed upon one’s person while lawfully removing such person’s household goods or effects from one place to another, or from one residence to another, (E) any person while actually and peaceably engaged in carrying any such knife from such person’s place of abode or business to a place or person where or by whom such knife is to be repaired, or while actually and peaceably returning to such person’s place of abode or business with such knife after the same has been repaired, (F) any person holding a valid hunting, fishing or trapping license issued pursuant to chapter 490 or any salt water fisherman carrying such knife for lawful hunting, fishing or trapping activities, or (G) any person while participating in an authorized historic reenactment; (4) the carrying by any person enrolled in or currently attending, or an instructor at, a martial arts school of a martial arts weapon while in a class or at an authorized event or competition or while transporting such weapon to or from such class, event or competition; (5) the carrying of a BB. gun by any person taking part in a supervised event or competition of the Boy Scouts of America or the Girl Scouts of America or in any other authorized event or competition while taking part in such event or competition or while transporting such weapon to or from such event or competition; and (6) the carrying of a BB. gun by any person upon such person’s own property or the property of another person provided such other person has authorized the carrying of such weapon on such property, and the transporting of such weapon to or from such property.

(1949 Rev., S. 8540; 1953, S. 3287d; P.A. 86-287, S. 1; P.A. 87-220, S. 1; P.A. 98-129, S. 9; June Sp. Sess. P.A. 98-1, S. 120, 121; P.A. 99-212, S. 12; P.A. 03-19, S. 123; P.A. 10-32, S. 148; P.A. 13-258, S. 30.)

History: P.A. 86-287 amended Subsecs. (a) and (b) by adding “or any martial arts weapon and electronic defense weapon as defined in section 53a-3” and amended Subsec. (a) by adding provision permitting person to carry any martial arts weapon anywhere within state if such person has been granted a permit to do so; P.A. 87-220 made technical changes; P.A. 98-129 replaced requirement that a permit be obtained for the carrying of certain dangerous or deadly weapons or instruments with prohibition on the carrying of such weapons or instruments, deleted slung shot, air rifles and sand bags from the list of prohibited weapons or instruments, added exception for the carrying of knives with blades of four inches or more by certain individuals and deleted requirement that the seller of any such weapon or instrument give written notice of any such sale to the chief of police of the city, warden of the borough or first selectman of the town where such weapon or instrument was sold or delivered; June Sp. Sess. P.A. 98-1 repealed all changes enacted by P.A. 98-129, effective June 24, 1998; P.A. 99-212 substantially revised section including replacing requirement that a permit be obtained for the carrying of certain dangerous or deadly weapons or instruments with prohibition on the carrying of such weapons or instruments, deleting slung shot, air rifle and sand bag from list of prohibited weapons and instruments, adding police baton or nightstick to list of prohibited weapons and instruments, making the exception for an officer charged with preservation of the public peace applicable while the officer is “engaged in the pursuit of such officer’s official duties”, adding exception for the carrying of a baton or nightstick by a security guard while engaged in the guard’s official duties, adding exception for the carrying of a knife having a blade of four inches or more by certain individuals under certain circumstances, adding exception for the carrying of a martial arts weapon by a student or instructor at a martial arts school under certain circumstances, adding exception for the carrying of a BB. gun by a person taking part in certain supervised or authorized events or competitions under certain circumstances, adding exception for the carrying of a BB. gun on private property with the authorization of the owner and the transporting of such weapon to or from such property and deleting the requirement that the seller of any such weapon or instrument give written notice of such sale to the chief of police of the city, warden of the borough or first selectman of the town where such weapon or instrument was sold or delivered; P.A. 03-19 made a technical change in Subsec. (a), effective May 12, 2003; P.A. 10-32 made technical changes, effective May 10, 2010; P.A. 13-258 amended Subsec. (a) to change penalty from fine of not more than $500 or imprisonment of not more than 3 years to a class E felony.



Section 53-206a - Application for permit. Notice of decision to applicant.

Section 53-206a is repealed, effective October 1, 1999.

(1963, P.A. 115; P.A. 77-614, S. 486, 610; P.A. 98-129, S. 21; June Sp. Sess. P.A. 98-1, S. 120, 121; P.A. 99-212, S. 22.)



Section 53-206b - Unlawful training in use of firearms, explosive or incendiary devices or techniques capable of causing injury. Class C felony.

(a) As used in this section:

(1) “Civil disorder” means a public disturbance involving acts of violence by a group of three or more persons which causes an immediate danger of or results in damage to the property of or injury to any other person.

(2) “Explosive or incendiary device” means (A) dynamite and all other forms of high explosives, (B) any explosive bomb, grenade, missile or similar device, and (C) any incendiary bomb or grenade, fire bomb or similar device, including any device which (i) consists of or includes a breakable container which contains a flammable liquid or compound and a wick composed of any material which, when ignited, is capable of igniting such flammable liquid or compound, and (ii) can be carried or thrown by an individual.

(3) “Firearm” means a firearm as defined in section 53a-3.

(b) No person shall (1) teach or demonstrate to any person the use, application or making of any firearm, explosive or incendiary device, or technique capable of causing injury or death to a person, knowing or intending that such firearm, explosive, incendiary device or technique will be unlawfully employed for use in, or in furtherance of, a civil disorder; or (2) assemble with one or more persons for the purpose of training with, practicing with or being instructed in the use of any firearm, explosive or incendiary device, or technique capable of causing injury or death to a person, intending to employ unlawfully such firearm, explosive, incendiary device or technique for use in, or in furtherance of, a civil disorder.

(c) Any person who violates any provision of this section shall be guilty of a class C felony.

(d) Nothing in this section shall make unlawful any act of any peace officer, as defined in section 53a-3, performed in the lawful discharge of his official duties.

(P.A. 81-243.)

See chapter 505 (Secs. 27-101, 27-102) re private military forces.



Section 53-206c - Sale, carrying and brandishing of facsimile firearms prohibited. Class B misdemeanor.

(a) For the purposes of this section:

(1) “Facsimile of a firearm” means (A) any nonfunctional imitation of an original firearm which was manufactured, designed and produced since 1898, or (B) any nonfunctional representation of a firearm other than an imitation of an original firearm, provided such representation could reasonably be perceived to be a real firearm. Such term does not include any look-a-like, nonfiring, collector replica of an antique firearm developed prior to 1898, or traditional BB. or pellet-firing air gun that expels a metallic or paint-contained projectile through the force of air pressure.

(2) “Firearm” means firearm as defined in section 53a-3.

(b) No person shall give, offer for sale or sell any facsimile of a firearm. The provisions of this subsection shall not apply to any facsimile of a firearm, which, because of its distinct color, exaggerated size or other design feature, cannot reasonably be perceived to be a real firearm.

(c) Except in self defense, no person shall carry, draw, exhibit or brandish a facsimile of a firearm or simulate a firearm in a threatening manner, with intent to frighten, vex or harass another person.

(d) No person shall draw, exhibit or brandish a facsimile of a firearm or simulate a firearm in the presence of a peace officer, firefighter, emergency medical technician or paramedic engaged in the performance of his duties knowing or having reason to know that such peace officer, firefighter, emergency medical technician or paramedic is engaged in the performance of his duties, with intent to impede such person in the performance of such duties.

(e) Any person who violates any provision of this section shall be guilty of a class B misdemeanor.

(P.A. 88-237.)



Section 53-206d - Carrying a firearm while under the influence of intoxicating liquor or drug prohibited. Hunting while under the influence of intoxicating liquor or drug or while impaired by the consumption of intoxicating liquor prohibited.

(a)(1) No person shall carry a pistol, revolver, machine gun, shotgun, rifle or other firearm, which is loaded and from which a shot may be discharged, upon his person (A) while under the influence of intoxicating liquor or any drug, or both, or (B) while the ratio of alcohol in the blood of such person is ten-hundredths of one per cent or more of alcohol, by weight.

(2) Any person who violates any provision of this subsection shall be guilty of a class B misdemeanor.

(b) (1) No person shall engage in hunting while under the influence of intoxicating liquor or any drug, or both, or while impaired by the consumption of intoxicating liquor. A person shall be deemed under the influence when at the time of the alleged offense the person (A) is under the influence of intoxicating liquor or any drug, or both, or (B) has an elevated blood alcohol content. For the purposes of this subdivision, “elevated blood alcohol content” means (i) a ratio of alcohol in the blood of such person that is ten-hundredths of one per cent or more of alcohol, by weight, or (ii) if such person has been convicted of a violation of this subsection, a ratio of alcohol in the blood of such person that is seven-hundredths of one per cent or more of alcohol, by weight. A person shall be deemed impaired when at the time of the alleged offense the ratio of alcohol in the blood of such person was more than seven-hundredths of one per cent of alcohol, by weight, but less than ten-hundredths of one per cent of alcohol, by weight.

(2) Any person who violates any provision of this subsection shall be guilty of a class A misdemeanor.

(3) Enforcement officers of the Department of Energy and Environmental Protection are empowered to arrest for a violation of the provisions of this subsection.

(P.A. 98-129, S. 20; P.A. 00-142, S. 3; P.A. 11-80, S. 1.)

History: P.A. 00-142 amended Subsec. (a) by designating provisions as Subdiv. (1), making technical changes therein, designated former Subsec. (b) as Subsec. (a)(2), making a technical change therein, and added new Subsec. (b) re hunting under the influence; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b)(3), effective July 1, 2011.



Section 53-206e - Limitation on sale and use of laser pointers.

(a) As used in this section, “laser pointer” means a hand-held device that emits a laser light beam and is designed to be used by the operator to indicate, mark or identify a specific position, place, item or object.

(b) No person shall sell, offer to sell, lease, give or otherwise provide a laser pointer to a person under eighteen years of age, except as provided in subsection (d) of this section.

(c) No person under eighteen years of age shall possess a laser pointer on school grounds or in any public place, except as provided in subsection (d) of this section.

(d) A person may temporarily transfer a laser pointer to a person under eighteen years of age for an educational or other lawful purpose provided the person to whom the laser pointer is temporarily transferred is under the direct supervision of a parent, legal guardian, teacher, employer or other responsible adult.

(e) No person shall shine, point or focus a laser pointer, directly or indirectly, upon or at another person in a manner that can reasonably be expected to cause harassment, annoyance or fear of injury to such other person.

(f) Any person who violates any provision of this section shall have committed an infraction.

(P.A. 99-256.)



Section 53-206f - Failure of parent or guardian to halt illegal possession of firearm by minor child.

Any parent or guardian of a minor child who, knowing that such child possesses a firearm, as defined in section 53a-3, and is ineligible to possess such firearm, fails to make reasonable efforts to halt such possession shall be guilty of (1) a class A misdemeanor, or (2) if such child causes the injury or death of another person with such firearm, a class D felony.

(P.A. 11-51, S. 33.)



Section 53-207 to 53-209 - Carrying of knife or razor with intent to assault. Removal of danger signal. Abuse of public utility employees.

Sections 53-207 to 53-209, inclusive, are repealed.

(1949 Rev., S. 8539, 8541; 1953, S. 3288d; 1969, P.A. 828, S. 214.)



Section 53-209a - Manufacture of chemical, biological or radioactive weapon.

Any person who fabricates, in any manner, (1) a weapon designed or intended to cause death or serious physical injury by the release, dissemination or impact of toxic or poisonous chemicals or their precursors, (2) a weapon involving a disease organism, or (3) a weapon designed to release radiation or radioactivity at a level dangerous to human life, other than a person engaged in the manufacture of such weapons for lawful purposes, shall be guilty of a class B felony.

(P.A. 02-97, S. 2.)



Section 53-210 - Refusal to relinquish telephone party line.

No person shall wilfully refuse to relinquish a party line when informed that such line is needed for an emergency call to a fire department or police department or for medical aid or ambulance service, or secure the use of a party line by falsely stating that such line is needed for an emergency call. As used in this section, “party line” means a subscriber line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number, and “emergency” means a situation in which property or human life is in jeopardy and the prompt summoning of aid is essential. Violation of this section shall be an infraction as provided for in sections 51-164m and 51-164n.

(1957, P.A. 375, S. 1; 1961, P.A. 517, S. 126; P.A. 75-577, S. 10, 126.)

History: 1961 act made grammatical correction in definition of emergency; P.A. 75-577 restated provisions and replaced maximum fine of $50 with statement that violation is an infraction as provided in Secs. 51-164m and 51-164n.

See Sec. 53a-183b re interfering with emergency call as class A misdemeanor.



Section 53-211 - Use of white canes by others than blind persons prohibited. Vehicles to reduce speed, grant right-of-way.

Section 53-211 is repealed, effective October 1, 2008.

(1949 Rev., S. 8543; February, 1965, P.A. 448, S. 43; P.A. 08-150, S. 63.)



Section 53-212 - Use of Roentgen-rays, x-rays and radium.

(a) No person, unless such person holds a license to practice medicine and surgery or a license to practice dentistry, shall use the Roentgen-ray or the x-ray or radium for the therapeutic or cosmetic treatment of another person, unless such person uses the same under the prescription, direction or supervision of a licensed physician, surgeon or dentist.

(b) Any person who violates any provision of subsection (a) shall be fined not less than one hundred dollars nor more than three hundred dollars or be imprisoned not more than one year or be both fined and imprisoned for the first offense, and for each subsequent offense shall be fined not less than two hundred dollars nor more than five hundred dollars or be imprisoned not less than thirty days nor more than one year or be both fined and imprisoned.

(c) The provisions of this section shall not be construed to prohibit the use of the Roentgen-ray or the x-ray for diagnostic purposes.

(1949 Rev., S. 8542; P.A. 99-102, S. 49.)

History: P.A. 99-102 amended Subsec. (a) by deleting obsolete reference to osteopathy and making a technical change re gender neutrality.



Section 53-212a - Use of fluoroscopic x-ray shoe-fitting devices prohibited.

Any person, partnership, association or corporation which operates or maintains within this state any fitting devices or machines which use fluoroscopic x-ray or radiation principles for the purpose of selling footwear or other articles of apparel through commercial outlets shall be fined not more than one hundred dollars.

(1959, P.A. 261.)



Section 53-212b to 53-214 - Use of machinery in proximity to high voltage conductors. Spitting in public places. Pollution of drinking utensils.

Sections 53-212b to 53-214, inclusive, are repealed.

(1949 Rev., S. 4148, 8637; 1961, P.A. 36; 1969, P.A. 828, S. 214; P.A. 73-379, S. 20, 21.)



Section 53-215 - Abandonment of refrigerator.

Any person who discards or abandons, or knowingly permits to be discarded or abandoned on property within his control, outdoors or within any unoccupied building or structure, any refrigerator, ice box or other container which has an airtight door or lid without having removed such door or lid shall be guilty of a class D misdemeanor, and each day of such violation shall constitute a separate offense.

(1955, S. 3286d; P.A. 12-80, S. 105.)

History: P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 53-215a - Manufacture or sale of defective recapped tires.

Any person who manufactures, sells or offers for sale any recapped motor vehicle tire, having knowledge that the casing of such tire does not meet the requirements promulgated by the Commissioner of Motor Vehicles in accordance with section 14-137, or who knowingly recaps or causes to be recapped any tire having a defective casing with intent to sell the same or offer it for sale, shall be fined not more than one hundred dollars or imprisoned not more than six months or both.

(1959, P.A. 642, S. 1; 1969, P.A. 324.)

History: 1969 act replaced reference to knowledge that tire casing “is defective” with reference to knowledge that casing does not meet requirements promulgated by motor vehicles commissioner.






Chapter 944 - (Offenses Against Chastity) Concealment of Delivery of Child

Section 53-216 to 53-237 - Offenses against chastity, generally.

Sections 53-216 to 53-237, inclusive, are repealed.

(1949 Rev., S. 8359, 8544–8561, 8569, 8594, 8683; 1953, S. 3299d; 1959, P.A. 28, S. 190; 1963, P.A. 642, S. 58; 1967, P.A. 295, S. 2; 656, S. 54; 1969, P.A. 828, S. 214.)



Section 53-237a - Concealment of delivery: Class A misdemeanor.

(a) A person is guilty of concealment of delivery who intentionally conceals the delivery of any child, whether such child was delivered alive or dead.

(b) Concealment of delivery is a class A misdemeanor.

(1971, P.A. 871, S. 56.)



Section 53-238 to 53-241 - Rape. Assault with intent to commit rape; with intent to carnally know female child. Examination for venereal disease of persons accused of violations of chapter.

Sections 53-238 to 53-241, inclusive, are repealed.

(1949 Rev., S. 8562–8565; 1969, P.A. 828, S. 214.)






Chapter 945 - (Offenses Against Humanity and Morality) Cruelty to Animals

Section 53-242 to 53-246 - Blasphemy. Obscenity. Intoxication.

Sections 53-242 to 53-246, inclusive, are repealed.

(1949 Rev., S. 8566, 8567, 8570, 8580, 8755; 1955, S. 3293d; 1963, P.A. 156; 409, S. 1–4; February, 1965, P.A. 132; 241, S. 2; 574, S. 45; 1969, P.A. 828, S. 214.)



Section 53-247 - Cruelty to animals. Animals engaged in exhibition of fighting. Intentional injury or killing of police animals or dogs in volunteer canine search and rescue teams.

(a) Any person who overdrives, drives when overloaded, overworks, tortures, deprives of necessary sustenance, mutilates or cruelly beats or kills or unjustifiably injures any animal, or who, having impounded or confined any animal, fails to give such animal proper care or neglects to cage or restrain any such animal from doing injury to itself or to another animal or fails to supply any such animal with wholesome air, food and water, or unjustifiably administers any poisonous or noxious drug or substance to any domestic animal or unjustifiably exposes any such drug or substance, with intent that the same shall be taken by an animal, or causes it to be done, or, having charge or custody of any animal, inflicts cruelty upon it or fails to provide it with proper food, drink or protection from the weather or abandons it or carries it or causes it to be carried in a cruel manner, or fights with or baits, harasses or worries any animal for the purpose of making it perform for amusement, diversion or exhibition, shall, for a first offense, be fined not more than one thousand dollars or imprisoned not more than one year or both, and for each subsequent offense, shall be guilty of a class D felony.

(b) Any person who maliciously and intentionally maims, mutilates, tortures, wounds or kills an animal shall be guilty of a class D felony. The provisions of this subsection shall not apply to any licensed veterinarian while following accepted standards of practice of the profession or to any person while following approved methods of slaughter under section 22-272a, while performing medical research as an employee of, student in or person associated with any hospital, educational institution or laboratory, while following generally accepted agricultural practices or while lawfully engaged in the taking of wildlife.

(c) Any person who knowingly (1) owns, possesses, keeps or trains an animal engaged in an exhibition of fighting for amusement or gain, (2) possesses, keeps or trains an animal with the intent that it be engaged in an exhibition of fighting for amusement or gain, (3) permits an act described in subdivision (1) or (2) of this subsection to take place on premises under his control, (4) acts as judge or spectator at an exhibition of animal fighting for amusement or gain, or (5) bets or wagers on the outcome of an exhibition of animal fighting for amusement or gain, shall be guilty of a class D felony.

(d) Any person who intentionally injures any animal while such animal is in the performance of its duties under the supervision of a peace officer, as defined in section 53a-3, or intentionally injures a dog that is a member of a volunteer canine search and rescue team, as defined in section 5-249, while such dog is in the performance of its duties under the supervision of the active individual member of such team, shall be guilty of a class D felony.

(e) Any person who intentionally kills any animal while such animal is in the performance of its duties under the supervision of a peace officer, as defined in section 53a-3, or intentionally kills a dog that is a member of a volunteer canine search and rescue team, as defined in section 5-249, while such dog is in the performance of its duties under the supervision of the active individual member of such team, shall be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

(1949 Rev., S. 8571; 1971, P.A. 99; P.A. 84-181; P.A. 89-121; P.A. 90-325, S. 30, 32; P.A. 91-35, S. 3, 5; P.A. 93-36; P.A. 96-243, S. 8, 16; P.A. 04-241, S. 4; P.A. 12-86, S. 1; P.A. 13-258, S. 114.)

History: 1971 act deleted references to “unnecessary” cruelty or neglect to provide proper care and to “cruelly” abandoning animal; P.A. 84-181 increased the maximum fine from $250 to $750; P.A. 89-121 increased the maximum fine from $750 to $1,000; P.A. 90-325 excepted baiting, harassing or worrying any animal in connection with cow-chip bingo from the penalty provisions; P.A. 91-35 deleted exception for baiting, harassing or worrying any animal in connection with cow-chip bingo established by P.A. 90-325; P.A. 93-36 added Subsec. (b) re penalty for intentional killing of a police animal; P.A. 96-243 relettered former Subsec. (b) as Subsec. (d), inserting new Subsec. (b) re malicious and intentional acts re animals and Subsec. (c) re fighting animals exhibited for amusement or gain, effective June 6, 1996; P.A. 04-241 added new Subsec. (d) re penalty for any person who intentionally injures any animal while such animal is performing duties under supervision of a peace officer or intentionally injures a dog in a volunteer canine search and rescue team while such dog is performing duties under supervision of the active individual member of such team, redesignated existing Subsec. (d) as Subsec. (e) and amended same by doubling penalty for intentional killing of a police animal and providing that any person who intentionally kills a dog in a canine search and rescue team while such dog is performing duties under supervision of the active individual member of such team shall be fined not more than $10,000 or imprisoned not more than 10 years or both; P.A. 12-86 amended Subsec. (a) to designate existing penalty as penalty for first offense and add penalty for subsequent offense of a fine of not more than $5,000 or imprisonment of not more than 5 years or both; P.A. 13-258 changed penalties in Subsecs. (a) to (d) from fine of not more than $5,000 or imprisonment of not more than 5 years to a class D felony and made a technical change in Subsec. (e).



Section 53-248 - Sale or treatment of animals unable to work.

Any person who sells, offers for sale, trades or gives away any horse for the purpose of being worked, which could not be worked in this state without violating the provisions of section 53-247, or any person who leads, rides or drives an animal on any public highway for any purpose except that of conveying the animal to a suitable place for its humane keeping or killing or for medical or surgical treatment, which animal could not be worked in this state without violating the provisions of said section, shall be fined not more than two hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 8572.)



Section 53-249 - Cruelty to poultry.

Any crate or other container used for the purpose of transporting, shipping or holding for sale any live poultry shall be in a sanitary condition and shall be constructed so as to provide sufficient ventilation and warmth, and such poultry, while in such container, shall receive such reasonable care as may be required to prevent unnecessary suffering. Any person who violates any provision of this section shall be guilty of a class D misdemeanor.

(1949 Rev., S. 8573; P.A. 12-80, S. 106.)

History: P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 53-249a - Sale or gift of dyed fowl or rabbits prohibited.

Any person who sells or offers for sale at retail or gives away, living chickens, ducklings, other fowl or rabbits, which have been dyed, colored or otherwise treated so as to import to them an artificial color, shall be fined not more than one hundred fifty dollars.

(February, 1965, P.A. 82, S. 1; P.A. 10-32, S. 149.)

History: P.A. 10-32 made a technical change, effective May 10, 2010.



Section 53-250 - Use of animals, reptiles and birds.

Any person who uses any animal, reptile or bird for the purpose of soliciting any alms, collection, contribution, subscription, donation or payment of money, or uses any animal or bird as a prize or award in the operation of any game or device, or exhibits any wild animal in connection with any business for the purpose of attracting trade upon any street, highway or public park or at any fair, exhibition or place of amusement, recreation or entertainment, or owns, keeps or has in his custody any animal, reptile or bird for any such purpose, shall be guilty of a class D misdemeanor, but no provision of this section shall be construed so as to apply to the exhibition of any animal, reptile or bird by any educational institution or in a zoological garden or in connection with any theatrical exhibition or circus or to the use of any animal in a cow-chip raffle.

(1949 Rev., S. 8574; P.A. 90-325, S. 31, 32; P.A. 91-35, S. 4, 5; P.A. 12-80, S. 107.)

History: P.A. 90-325 provided that the section not apply to the use of any animal in cow-chip bingo; P.A. 91-35 substituted cow-chip “raffle” for cow-chip “bingo”; P.A. 12-80 replaced penalty of a fine of not more than $100 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 53-251 - Docking of horses’ tails.

(a) Any person who cuts the bone of the tail of any horse for the purpose of docking the tail or who cuts the muscles or tendons of the tail of a horse, or otherwise operates upon it in any manner for the purpose or with the effect of altering the natural carriage of the tail, or who causes or knowingly permits such cutting or operation to be done upon premises of which he is the owner, lessee, proprietor or user, or assists in or is present at such cutting or operation, shall be fined not more than three hundred dollars or imprisoned not more than one year or both. Any horse with a tail set or apparently with a tail set shall be accessible and subject to inspection by any officer or agent of the Connecticut Humane Society.

(b) If a horse is found with the bone, muscles or tendons of its tail so cut and with the wound resulting from such cutting unhealed upon the premises of any person, such facts shall be prima facie evidence that the person who occupies or has the use of the premises on which such horse is so found has committed the offense described in subsection (a). If a horse is found with the bone, muscles or tendons of its tail so cut and with the wound resulting from such cutting unhealed in the charge or custody of any person, such facts shall be prima facie evidence that the person having the charge or custody of such horse has committed the offense charged in said subsection (a).

(c) No provision of this section shall be construed to prevent the operation by a registered veterinarian upon the tail of a horse when such operation is necessary for the health of the horse or is the means of effecting the natural carriage of its tail.

(1949 Rev., S. 8575.)



Section 53-252 - Transportation of animals on railroads.

No railroad company, in transporting animals, shall permit them to be confined in cars more than twenty-eight consecutive hours, except when transported in cars in which they have proper food, water, space and opportunity for rest, without unloading them for food, water and rest, for at least five consecutive hours, unless prevented by storm or other accidental cause; and, in estimating such confinement, the time during which the animals have been confined, without such rest, on connecting roads from which they are received, shall be included. Animals so unloaded shall be properly fed, watered and sheltered during such rest by the owner or person having their custody or, on his neglect, by the railroad company transporting them, at his expense; and such company shall, in such case, have a lien upon such animals for food, care and custody furnished and shall not be liable for any detention of them for such purpose. Any such company or the owner or custodian of such animals, who does not comply with the provisions of this section, shall be fined not more than five hundred dollars. The knowledge and acts of agents of, and of persons employed by, such company, in regard to animals transported, owned or employed by it or in its custody, shall be held to be its acts and knowledge.

(1949 Rev., S. 8577.)

See Sec. 29-108a for definition of “animal”.



Section 53-253 - Notice of arrest of offender to be given.

Any person making an arrest for a violation of the laws relating to cruelty to animals shall use reasonable diligence to give notice thereof to the owner of animals found in the charge or custody of the person arrested and shall properly care and provide for them until their owner takes charge of them, provided the owner shall take charge of them within sixty days from the date of such notice; and the person making such arrest shall have a lien on such animals for the expense of such care and provision.

(1949 Rev., S. 8578.)

See Sec. 29-108a for definition of “animal”.



Section 53-254 - Causing dependency or delinquency of children.

Section 53-254 is repealed.

(1949 Rev., S. 8579; 1969, P.A. 828, S. 214.)






Chapter 946 - Offenses Against Public Policy

Section 53-255 to 53-258 - Misuse of the flag. Merchandise not to have representation of flag. Exceptions. Display of mutilated United States flag.

Sections 53-255 to 53-258, inclusive, are repealed.

(1949 Rev., S. 8581–8584; 1969, P.A. 828, S. 214.)



Section 53-258a - Misuse or mutilation of the flag.

Any person who, in any manner for exhibition or display, puts or causes to be placed any inscription, picture, design, device, symbol, name, advertisement, word, character, mark or notice upon any flag, standard, color or ensign of the United States or the state flag of this state or any ensign evidently purporting to be either of such flags, standards, colors or ensigns or in any manner appends, annexes or affixes to any such flag, standard, color or ensign, any inscription, picture, design, device, symbol, name, advertisement, word, mark, notice or token or displays or exhibits or causes to be placed or exhibited any flag, standard, color or ensign of the United States or the flag of this state or any flag, standard, color or ensign evidently purporting to be either of such flags, standards, colors or ensigns, upon which in any manner is put, attached, annexed or affixed any inscription, picture, design, device, symbol, name, advertisement, word, mark, notice or token or publicly misuses, mutilates, tramples upon or otherwise defaces or defiles or puts indignity upon any of such flags, standards, colors or ensigns, whether any of such flags, standards, colors or ensigns are public or private property, shall be guilty of a class A misdemeanor. Flags, standards, colors or ensigns, the property of or used in the service of the United States or of this state, may have inscriptions, names of actions, words, marks or symbols which are placed thereon pursuant to law or authorized regulations.

(1971, P.A. 241.)



Section 53-259 to 53-263 - Display of foreign or international flags. Public officers to receive only their fixed salaries. Commission to public agents. Unlawful taking of fees and commissions. Furnishing of supplies by officer to state-aided institution.

Sections 53-259 to 53-263, inclusive, are repealed.

(1949 Rev., S. 8585, 8597, 8599, 8600, 8604; 1955, S. 3294d; 1969, P.A. 828, S. 214.)



Section 53-264 - Maintenance.

Each attorney, state marshal or constable, who, with intent to make gain by the fees of collection, purchases and sues upon any choses in action, shall be fined not more than one hundred dollars.

(1949 Rev., S. 8596; P.A. 00-99, S. 119, 154.)

History: P.A. 00-99 replaced reference to sheriff and deputy sheriff with state marshal, effective December 1, 2000.



Section 53-265 to 53-278 - Impersonation of policeman. Corruption of agents and employees. Betrayal of employer’s correspondence, books or accounts. Corrupt influences; court proceedings; evidence. Unlawful payment of naturalization fees. Fortune telling and other fraudulent practices. Betting on races and jai alai games. Gaming on public conveyances. Gaming house; keepers; frequenters. Owning faro bank. Witness not excused. Gaming in general. Keeping billiard table or slot machine for gambling purpose.

Sections 53-265 to 53-278, inclusive, are repealed.

(1949 Rev., S. 8601–8603, 8605, 8645, 8647–8655; 1955, S. 3305d; 1969, P.A. 828, S. 214; 1971, P.A. 787; 865, S. 20; 1972, P.A. 60, S. 13–16; 187, S. 15; P.A. 73-455, S. 9; P.A. 93-5.)



Section 53-278a - Gambling: Definitions.

As used in sections 53-278a to 53-278g, inclusive:

(1) “Gain” means the direct realization of winnings; “profit” means any other realized or unrealized benefit, direct or indirect, including without limitation benefits from proprietorship, management or unequal advantage in a series of transactions;

(2) “Gambling” means risking any money, credit, deposit or other thing of value for gain contingent in whole or in part upon lot, chance or the operation of a gambling device, including the playing of a casino gambling game such as blackjack, poker, craps, roulette or a slot machine, but does not include: Legal contests of skill, speed, strength or endurance in which awards are made only to entrants or the owners of entries; legal business transactions which are valid under the law of contracts; activity legal under the provisions of sections 7-169 to 7-186, inclusive; any lottery or contest conducted by or under the authority of any state of the United States, Commonwealth of Puerto Rico or any possession or territory of the United States; and other acts or transactions expressly authorized by law on or after October 1, 1973;

(3) “Professional gambling” means accepting or offering to accept, for profit, money, credits, deposits or other things of value risked in gambling, or any claim thereon or interest therein. Without limiting the generality of this definition, the following shall be included: Pool-selling and bookmaking; maintaining slot machines, one-ball machines or variants thereof, pinball machines, which award anything other than an immediate and unrecorded right of replay, roulette wheels, dice tables, or money or merchandise pushcards, punchboards, jars or spindles, in any place accessible to the public; and except as provided in sections 7-169 to 7-186, inclusive, conducting lotteries, gift enterprises, disposal or sale of property by lottery or hazard or policy or numbers games, or selling chances therein; and the following shall be presumed to be included: Conducting any banking game played with cards, dice or counters, or accepting any fixed share of the stakes therein;

(4) “Gambling device” means any device or mechanism by the operation of which a right to money, credits, deposits or other things of value may be created, as the result of the operation of an element of chance; any device or mechanism which, when operated for a consideration, does not return the same value or thing of value for the same consideration upon each operation thereof; any device, mechanism, furniture or fixture designed primarily for use in connection with professional gambling; and any subassembly or essential part designed or intended for use in connection with any such device, mechanism, furniture, fixture, construction or installation, provided an immediate and unrecorded right of replay mechanically conferred on players of pinball machines and similar amusement devices shall be presumed to be without value. “Gambling device” does not include a crane game machine or device or a redemption machine;

(5) “Gambling record” means any record, receipt, ticket, certificate, token, slip or notation given, made, used or intended to be used in connection with professional gambling;

(6) “Gambling information” means a communication with respect to any wager made in the course of, and any information intended to be used for, professional gambling. Information as to wagers, betting odds or changes in betting odds shall be presumed to be intended for use in professional gambling;

(7) “Gambling premise” means any building, room, enclosure, vehicle, vessel or other place, whether open or enclosed, used or intended to be used for professional gambling. Any place where a gambling device is found shall be presumed to be intended to be used for professional gambling, except a place wherein a bazaar or raffle for which a permit has been issued under sections 7-170 to 7-186, inclusive, or bingo for which a permit has been issued under section 7-169 is to be conducted;

(8) “Person” includes natural persons, partnerships, limited liability companies and associations of persons, and corporations; and any corporate officer, director or stockholder who authorizes, participates in or knowingly accepts benefits from any violation of sections 53-278a to 53-278g, inclusive, committed by his corporation;

(9) “Peace officer” means a municipal or state police officer or chief inspector or inspector in the Division of Criminal Justice or state marshal while exercising authority granted under any provision of the general statutes or judicial marshal in the performance of the duties of a judicial marshal;

(10) “Court” means the Superior Court;

(11) “Crane game machine or device” means a machine or device (A) that is designed and manufactured only for bona fide amusement purposes and involves at least some skill in its operation, (B) that rewards a winning player exclusively with merchandise contained within the machine or device and such merchandise is limited to noncash prizes, toys or novelties each of which has a wholesale value not exceeding ten dollars or ten times the cost of playing the machine or device, whichever is less, (C) the player of which is able to control the timing of the use of the claw or grasping device to attempt to pick up or grasp a prize, toy or novelty, (D) the player of which is made aware of any time restrictions that the machine or device imposes on the player to maneuver the claw or grasping device into a position to attempt to pick up or grasp a prize, toy or novelty, and (E) the claw or grasping device of which is not of a size, design or shape that prohibits the picking up or grasping of a prize, toy or novelty contained within the machine or device;

(12) “Redemption machine” means an amusement device operated by one or more players that involves a game the object of which is throwing, rolling, bowling, shooting, placing or propelling a ball or other object into, upon or against a hole or other target and that rewards the player or players with tickets, tokens or other noncash representations of value redeemable for merchandise prizes, provided (A) the outcome of the game is predominantly determined by the skill of the player, (B) the award of tickets, tokens or other noncash representations of value is based solely on the player’s achieving the object of the game or on the player’s score, (C) only merchandise prizes are awarded, (D) the average wholesale value of the prizes awarded in lieu of tickets or tokens for a single play of the machine does not exceed ten dollars or ten times the cost of a single play of the machine, whichever is less, and (E) the redemption value of each ticket, token or other noncash representation of value that may be accumulated by a player or players to redeem prizes of greater value does not exceed the cost of a single play of the machine.

(P.A. 73-455, S. 1; P.A. 74-183, S. 172, 291; 74-191, S. 1, 2; P.A. 75-567, S. 70, 80; P.A. 76-111, S. 4; 76-436, S. 152, 681; P.A. 95-61; 95-79, S. 178, 189; P.A. 00-99, S. 4, 154; Jan. 6 Sp. Sess. P.A. 03-1, S. 1.)

History: P.A. 74-183 redefined “court” as court of common pleas rather than circuit court, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 74-191 redefined “gambling” to exclude lotteries or contests under authority of the “Commonwealth of Puerto Rico or any possession or territory of the United States” and to substitute Sec. 7-186l for Sec. 7-186; P.A. 75-567 replaced “county” detectives with detectives in the division of criminal justice in definition of “peace officer”, county government having been abolished in 1959; P.A. 76-111 redefined “peace officer” to replace detectives with chief inspectors or inspectors of criminal justice division; P.A. 76-436 redefined “court” to delete court of common pleas, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; (Revisor’s note: In 1993 references in Subdivs. (3) and (7) to Sec. 7-186m were replaced editorially by the Revisors with references to Sec. 7-186l, Sec. 7-186m having been repealed); P.A. 95-61 amended Subdiv. (4) to exempt “crane game machine or device” and “redemption machine” from definition of “gambling device” and added Subdivs. (11) and (12) defining those terms; P.A. 95-79 redefined “person” to include limited liability companies, effective May 31, 1995; P.A. 00-99 amended Subdiv. (9) by deleting reference to sheriff and deputy sheriff and adding provision re state marshal exercising statutory authority and judicial marshal in performance of duties, effective December 1, 2000; Jan. 6 Sp. Sess. P.A. 03-1 amended definition of “gambling” in Subdiv. (2) by adding reference to “the playing of a casino gambling game such as blackjack, poker, craps, roulette or a slot machine”, deleting reference to Sec. 7-186l and substituting reference to Sec. 7-186, amended definition of “professional gambling” in Subdiv. (3) by deleting reference to Sec. 7-186l and substituting reference to Sec. 7-186, and amended definition of “gambling premises” in Subdiv. (7) by deleting reference to games of chance for which a permit was issued under Secs. 7-186a to 7-186l, inclusive, effective January 7, 2003.

See Secs. 52-553, 52-554 re wagering contracts and recovery of money lost in gaming.

Subdiv. (5):

Cited (erroneously as Sec. 52-278a(5)). 196 C. 471.



Section 53-278b - Gambling; professional gambling; penalties.

(a) Any person who engages in gambling, or solicits or induces another to engage in gambling, or is present when another person or persons are engaged in gambling, shall be guilty of a class B misdemeanor; provided natural persons shall be exempt from prosecution and punishment under this subsection for any game, wager or transaction which is incidental to a bona fide social relationship, is participated in by natural persons only and in which no person is participating, directly or indirectly, in professional gambling.

(b) Any person who engages in professional gambling shall be guilty of a class A misdemeanor.

(P.A. 73-455, S. 2.)

Pyramid merchandising schemes possess the three essential elements of a lottery, consideration, chance and prize and thus violate the lottery statute. 32 CS 279.

Subsec. (a):

Cited. 17 CA 587.

Subsec. (b):

Cited. 17 CA 587.



Section 53-278c - Seizure of gambling devices. Penalties for possession, sale, etc., of gambling devices or records. Exceptions.

(a) All gambling devices are common nuisances and, if found in a place known or suspected to be a gambling premise, are subject to seizure, immediately upon detection, by any peace officer, who shall hold the same subject to confiscation and destruction by order of a court having jurisdiction.

(b) No property right in any such gambling device shall exist or be recognized in any person, except the possessory right of officers enforcing sections 53-278a to 53-278g, inclusive.

(c) All furnishings, fixtures, equipment and stock, including without limitation furnishings and fixtures adaptable to nongambling uses and equipment and stock for printing, recording, computing, transporting, safekeeping or, except as otherwise provided in subsection (c) of section 53-278d, communication, used in connection with professional gambling or maintaining a gambling premise, and all money or other things of value at stake or displayed in or in connection with professional gambling or any gambling device, shall be subject to seizure, immediately upon detection, by any peace officer, and shall, unless good cause is shown to the contrary by the owner, be ordered by the court to be destroyed or disposed of to a charitable or educational institution or to a governmental agency or institution, provided, if such property is money or valuable prize, it shall become the property of the state; except any such property which at the time of such order is subject to a bona fide mortgage, assignment of lease or rent, lien or security interest shall remain subject to such mortgage, assignment, lien or security interest. The court may also order that such property be sold by sale at public auction, in which case the proceeds shall become the property of the state; provided any person who has a bona fide mortgage, assignment of lease or rent, lien or security interest shall have the same right to the proceeds as he had in the property prior to sale. The provisions of section 54-33g shall not be applicable to proceedings under this section.

(d) Except as provided in subsection (e) of this section, any person who knowingly owns, manufactures, possesses, buys, sells, rents, leases, stores, repairs or transports any gambling device, or offers or solicits any interest therein, except in connection with a permit under sections 7-169 to 7-186, inclusive, whether through an agent or employee or otherwise shall be guilty of a class A misdemeanor. Subsection (b) of this section shall have no application in the enforcement of this subsection.

(e) Any firm or corporation may engage in the business of manufacturing gambling devices for use outside of the state, provided such firm or corporation has obtained approval for the manufacture and transportation of such devices from the Commissioner of Emergency Services and Public Protection. The commissioner shall adopt regulations in accordance with the provisions of chapter 54 to implement the provisions of this subsection.

(f) Any person who knowingly prints, makes, possesses, stores or transports any gambling record, or buys, sells, offers or solicits any interest therein, whether through an agent or employee or otherwise, shall be guilty of a class B misdemeanor, and in the enforcement of this subsection direct possession of any gambling record shall be presumed to be knowing possession thereof.

(P.A. 73-455, S. 3; P.A. 74-221, S. 8; P.A. 75-54, S. 2, 3; P.A. 84-89, S. 1, 2; Jan. 6 Sp. Sess. P.A. 03-1, S. 2; P.A. 11-51, S. 134, 205.)

History: P.A. 74-221 amended Subsec. (c) to replace former provisions requiring sale of forfeited property, allowing transfer of liens against such property to proceeds of sale and requiring equal division of proceeds between general fund of state and general fund of political subdivision whose officers made the seizure, with provisions requiring destruction of property, disposition to charitable or educational institution or governmental agency or consideration as state property; P.A. 75-54 amended Subsec. (c) to add provisions similar to those which existed prior to amendment of P.A. 74-221 re rights of persons holding mortgages, liens, etc. against property to claim share of proceeds of sale, etc; P.A. 84-89 inserted new Subsec. (e), exempting from criminal liability firms or corporations which manufacture gambling devices for out-of-state use provided they have approval to manufacture and transport from the public safety commissioner and relettered former Subsec. (e) as Subsec. (f); (Revisor’s note: In 1993 a reference to repealed Sec. 7-186m was replaced editorially by the Revisors with a reference to Sec. 7-186l in Subsec. (d)); Jan. 6 Sp. Sess. P.A. 03-1 amended Subsec. (d) by deleting reference to Sec. 7-186l and substituting reference to Sec. 7-186, effective January 7, 2003; P.A. 11-51, S. 205, made no changes; pursuant to P.A. 11-51, S. 134, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (e), effective July 1, 2011.

Cited. 196 C. 471.

Subsec. (e):

Cited. 8 CA 673.

Subsec. (f):

Cited. 196 C. 471.



Section 53-278d - Transmission of gambling information.

(a) Any person who knowingly transmits or receives gambling information by telephone, telegraph, radio, semaphore or other means, or knowingly installs or maintains equipment for the transmission or receipt of gambling information, shall be guilty of a class A misdemeanor.

(b) When any public utility is notified in writing by a law enforcement agency acting within its jurisdiction that any service, facility or equipment furnished by it is being used or will be used to violate this section, it shall, within ten days of receipt of such notice, discontinue or refuse the furnishing of such service, facility or equipment, and no damages, penalty or forfeiture, civil or criminal, shall be imposed against any public utility for any act done in compliance with any such notice. Unreasonable failure to comply with such notice shall be prima facie evidence of knowledge against such public utility. Nothing in this subsection shall be deemed to prejudice the right of any person affected thereby to secure an appropriate determination, as otherwise provided by law, that such service, facility or equipment should not be discontinued, or removed, or should be restored.

(c) Facilities and equipment furnished by a public utility in the regular course of business, and which remain the property of such utility while so furnished, shall not be seized pursuant to subsection (c) of section 53-278c except in connection with an alleged violation of sections 53-278a to 53-278g, inclusive, by such public utility, and shall be forfeited only upon conviction of such public utility therefor.

(d) Any person who subscribes to any telephone facility in a fictitious name for the purpose of gambling shall be guilty of a class D felony.

(P.A. 73-455, S. 4.)

Cited. 3 CA 477. Cited. 5 CA 634. Cited. 8 CA 673. Cited. 17 CA 587.

Subsec. (b):

Cited. 8 CA 673.



Section 53-278e - Gambling premises as nuisance.

(a) All gambling premises are common nuisances and shall be subject to abatement by injunction or as otherwise provided by law. In any action brought under this subsection the plaintiff need not show damage and may, in the discretion of the court, be relieved of all requirements as to giving security.

(b) When any property or premise is determined by a court having jurisdiction to be a gambling premise, the owner shall have the duty to terminate all interest of anyone holding the same under him.

(c) When any property or premise, for which one or more licenses, permits or certificates issued by this state or any political subdivision or other public agency thereof are in effect, is determined by a court having jurisdiction to be a gambling premise, all such licenses, permits or certificates shall be void, and no license, permit or certificate so voided shall be reissued for such property or premise for a period of sixty days thereafter. All peace officers and all taxing and licensing officials of this state and its political subdivisions and other public agencies shall enforce this subsection.

(d) Any person who, as owner, lessee, agent, employee, operator, occupant or otherwise, knowingly maintains or aids or permits the maintaining of a gambling premise shall be guilty of a class A misdemeanor, and any person who does any act in violation of this subsection within any locked, barricaded or camouflaged place or in connection with any electrical or mechanical alarm or warning system or arrangement where a lookout is used shall be guilty of a class D felony.

(P.A. 73-455, S. 5.)



Section 53-278f - Persistent offenders.

Any person who has been convicted of a violation of subsection (b) of section 53-278b, subsection (d) of section 53-278c, subsection (a) of section 53-278d, or subsection (d) of section 53-278e or any statute predecessor thereto may, upon any subsequent violation of said subsections, be prosecuted as a persistent offender and on conviction may be subjected to the penalty of the next most serious classification of offense, provided it shall be an affirmative defense to the charge of being a persistent offender under this section if the defendant was pardoned on the ground of innocence with respect to the prior conviction on which the state is relying.

(P.A. 73-455, S. 6.)



Section 53-278g - Gambling: Excepted activities.

(a) Nothing in sections 53-278a to 53-278g, inclusive, shall be construed to prohibit the publication of an advertisement of, or the operation of, or participation in, a state lottery, pari-mutuel betting at race tracks licensed by the state, off-track betting conducted by the state or a licensee authorized to operate the off-track betting system or a promotional drawing for a prize or prizes, conducted for advertising purposes by any person, firm or corporation other than a retail grocer or retail grocery chain, wherein members of the general public may participate without making any purchase or otherwise paying or risking credit, money, or any other tangible thing of value.

(b) The Mashantucket Pequot tribe and the Mohegan Tribe of Indians of Connecticut, or their agents, may use and possess at any location within the state, solely for the purpose of training individuals in skills required for employment by the tribe or testing a gambling device, any gambling device which the tribes are authorized to utilize on their reservations pursuant to the federal Indian Gaming Regulatory Act; provided no money or other thing of value shall be paid to any person as a result of the operation of such gambling device in the course of such training or testing at locations outside of the reservation of the tribe. Any person receiving such training or testing such device may use any such device in the course of such training or testing. Whenever either of said tribes intends to use and possess at any location within the state any such gambling device for the purpose of testing such device, the tribe shall give prior notice of such testing to the Department of Consumer Protection.

(P.A. 73-455, S. 7; P.A. 93-257; 93-435, S. 93, 95; P.A. 01-45; P.A. 10-36, S. 13; P.A. 11-51, S. 182.)

History: P.A. 93-257 added Subsec. (b) permitting training of individuals in skills required for employment by Mashantucket Pequot tribe; P.A. 93-435 changed effective date of P.A. 93-257 from October 1, 1993, to June 4, 1993, effective June 28, 1993; P.A. 01-45 amended Subsec. (b) to add provisions re Mohegan Tribe and re testing gambling devices; P.A. 10-36 amended Subsec. (a) to include off-track betting conducted by licensee authorized to operate off-track betting system, effective July 1, 2010; pursuant to P.A. 11-51, “Division of Special Revenue” was changed editorially by the Revisors to “Department of Consumer Protection” in Subsec. (b), effective July 1, 2011.



Section 53-280 - Billiard and pool rooms; permits.

The first selectman of any town, the chief of police of any city or the warden of any borough may grant permits to suitable persons to conduct public billiard and pool rooms in such town, city or borough, as the case may be, and may revoke any permit issued by him, for cause found after hearing. The use of any billiard or pool table for the purpose of gaming within any billiard or pool room, for the conduct of which a permit has been granted, or the carrying on within such billiard or pool room of any game of chance shall be sufficient cause for the revocation of such permit or for the refusal of a renewal of such permit. Each application for such a permit shall be in writing and shall describe the place where such billiard or pool room is to be located and state the number of tables to be used therein and the name of the proprietor thereof. Each such permit shall designate the place where such business is to be carried on and shall continue in force for one year unless revoked. Each person receiving such permit shall annually pay to the authority granting the same the sum of ten dollars for the use of the municipality. Any person who conducts, maintains or keeps open a public billiard or pool room without such permit shall be fined not more than two hundred fifty dollars.

(1949 Rev., S. 8657; P.A. 12-80, S. 49.)

History: P.A. 12-80 replaced penalty of a fine of not more than $50 or imprisonment of not more than 6 months or both with a fine of not more than $250.



Section 53-281 to 53-288 - Billiard and pool rooms; closing. Loitering by minors under eighteen. Keeping place where fowls or animals are fought. Penalty for attending fight of fowl or animals. Unlawful exhibition of sports or animals for gain. Unlawful exhibitions near fair grounds. Endurance contests. Bribery in game, contest or sport. Acceptance of bribe by player.

Sections 53-281 to 53-288, inclusive, are repealed.

(1949 Rev., S. 8658–8665; February, 1965, P.A. 90; 1969, P.A. 828, S. 214; P.A. 94-43.)



Section 53-289 - Ticket scalping.

Section 53-289 is repealed, effective October 1, 2007.

(1949 Rev., S. 8666; P.A. 83-585; P.A. 84-546, S. 124, 173; P.A. 07-206, S. 5.)



Section 53-289a - Disclosure in advertisements of service charge on tickets.

No person shall advertise the prices of tickets to any entertainment event, including, but not limited to, any place of amusement, arena, stadium, theater, performance, sport, exhibition or athletic contest given in this state for which a service charge is imposed for the sale of a ticket at the site of the event, without conspicuously disclosing in such advertisement, whether displayed at the site of the event or elsewhere, the total price for each ticket and what portion of each ticket price, stated in a dollar amount, represents a service charge.

(P.A. 91-152.)



Section 53-289b - Ticket resellers. Conditions. Refunds. Penalty.

(a) Any person who resells a ticket to an entertainment event, including, but not limited to, a sporting event, a concert or a theatrical or operatic performance, shall refund to the purchaser of such ticket the full amount, including all service fees and delivery charges, paid by the purchaser for such ticket if any of the following occurs: (1) The event for which the ticket is resold is cancelled; (2) the ticket received by the purchaser does not grant the purchaser admission to the event described on the ticket; or (3) the ticket fails to conform to its description as advertised by the ticket reseller.

(b) A person who resells a ticket pursuant to subsection (a) of this section shall provide the purchaser of such ticket with such ticket reseller’s name, address and telephone number or other information necessary to allow such purchaser to contact such ticket reseller to obtain a refund of the ticket price, if necessary.

(c) A violation of subdivision (1) or (2) of subsection (a) of this section or of subsection (b) of this section is a class B misdemeanor.

(P.A. 07-206, S. 3.)



Section 53-289c - Unauthorized ticket resale in proximity to event prohibited. Exemptions. Penalty.

(a) No person shall resell, offer to resell or solicit the resale of a ticket to an entertainment event, including, but not limited to, a sporting event, a concert or a theatrical or operatic performance, on the day of such event, within one thousand five hundred feet of the physical structure where such event is scheduled to take place, if such resale is not authorized, in writing, by the owner or operator of such structure or event or a duly authorized agent of such owner or operator.

(b) The provisions of subsection (a) of this section do not apply to a ticket reseller who: (1) Resells a ticket for not greater than the face value printed on the ticket; or (2) maintains a permanent office within one thousand five hundred feet of the physical structure where the entertainment event is scheduled to take place provided such reseller sells, offers to resell or solicits the resale of a ticket only within the premises of such office in person or by mail, telephone or the Internet.

(c) A violation of subsection (a) of this section is a class A misdemeanor.

(P.A. 07-206, S. 4; P.A. 10-36, S. 14.)

History: P.A. 10-36 amended Subsec. (b) to make technical changes, effective July 1, 2010.



Section 53-290 - Lotteries prohibited; publication of promotional drawing.

Section 53-290 is repealed.

(1949 Rev., S. 8667; 1955, S. 3306d; 1963, P.A. 516; 1971, P.A. 865, S. 21; P.A. 73-455, S. 9.)



Section 53-290a - Disclosures re promotional drawings.

Any person who operates a promotional drawing which is authorized by the provisions of section 53-278g shall cause to be printed on each ticket or token of participation, in type not less than one-third the size of the largest type on such ticket or token, a disclosure of the actual number and dollar amount of prizes to be awarded and the number of winners per each thousand tickets or tokens to be distributed. Any person who operates a promotional drawing in violation of the provisions of this section shall be fined not more than one thousand dollars.

(1971, P.A. 83, S. 1; P.A. 73-455, S. 8.)

History: P.A. 73-455 replaced reference to Sec. 53-290, repealed by same act, with reference to Sec. 53-278g.



Section 53-291 to 53-300 - Sale of property by lottery. Property disposed of by hazard. Lottery tickets not to be sold. Drawing a lottery. Pool selling. Sporting contest pools. Policy playing; gaming by use of lottery slips or tickets. Possession of lottery tickets of other state or county. Gift enterprise forbidden. Work and recreation on Sunday.

Sections 53-291 to 53-300, inclusive, are repealed.

(1949 Rev., S. 8607, 8668–8676; 1951, S. 3302d; 1953, S. 3302d, 3307d; 1955, S. 3302d; 1957, P.A. 614, S. 2; 1959, P.A. 85; 1961, P.A. 382; 528, S. 1, 2; 1963, P.A. 522; February, 1965, P.A. 154, S. 1; 383; 384; 1967, P.A. 202; 1969, P.A. 34, S. 2; 216; 1971, P.A. 865, S. 22–27; 1972, P.A. 187, S. 16, 17; P.A. 73-455, S. 9; P.A. 76-415, S. 9; 76-435, S. 81, 82.)



Section 53-300a - Sunday real estate contracts valid.

No provision of section 53-302a shall be construed to render invalid any contract for the sale or lease of real property entered into on Sunday, and no such contract, entered into after October 1, 1967, shall be deemed to be invalid solely because it was entered into on Sunday. This section shall not affect any litigation pending in any court of this state on October 1, 1967.

(1967, P.A. 681, S. 1, 2; P.A. 76-415, S. 7; 76-435, S. 81, 82.)

History: P.A. 76-415 replaced reference to Sec. “53-300 or 53-302” with reference to Sec. 53-302a; P.A. 76-435 changed effective date of P.A. 76-415 from October 1, 1976, to date of passage.



Section 53-301 - Dealing in automobiles on Sunday.

Section 53-301 is repealed, effective October 1, 2002.

(1949 Rev., S. 8607; 1951, 1953, 1955, S. 3302d; 1957, P.A. 614, S. 1; P.A. 02-89, S. 90.)



Section 53-302 - Employment of labor on Sunday.

Section 53-302 is repealed.

(1949 Rev., S. 8608; 1967, P.A. 888; 1969, P.A. 435; P.A. 76-415, S. 9; 76-435, S. 81, 82.)



Section 53-302a - Employment of labor on Sunday prohibited; exceptions. Sunday sales.

No person, firm or corporation shall engage in work, labor or business, or employ others in work, labor or business on Sunday, except the following:

(a) Any enterprise whose activities are conducted solely for charitable or religious purposes, or which are service organizations.

(b) Any federal, state, municipal or local governmental department or agency, or its employees, acting in an official capacity.

(c) Any person, firm or corporation performing acts necessary for the public safety or health.

(d) The sale or furnishing of any of the following items of personal property or services by any person, firm or corporation in any of the businesses enumerated in subsection (e), provided such person, firm or corporation sells such products or furnishes such services in the ordinary course of its business: (1) Drugs, medical and surgical supplies, or any object purchased on the prescription of a licensed practitioner for the treatment of a patient; (2) toilet articles or any article used for personal cleanliness and hygiene; (3) baby supplies; (4) ice; (5) newspapers, magazines, artists’ supplies, films, stationery and greeting cards; (6) any food products intended for human or animal consumption; (7) gasoline, fuel additives, lubricants, antifreeze and tires; (8) emergency repair or replacement parts for motor vehicles, boats and aircraft; (9) emergency plumbing, heating, cooling and electrical repair and replacement parts and equipment; (10) cooking, heating and lighting fuel; (11) tobacco products; and (12) antiques.

(e) The operation of any of the following businesses, provided such businesses may sell only those items sold in the ordinary course of business of such businesses, unless otherwise provided in this subsection, by any person, firm or corporation: (1) (A) Retail food stores, in which no more than five persons, including the owner, if owner-operated, are employed at one time in the conduct of business and which have less than five thousand square feet not including storage facilities and ground space; (B) retail drug stores, provided such stores shall be limited to the sale of items authorized in subdivisions (1) to (6), inclusive, and (11) of subsection (d) of this section; and (C) servicing of motor vehicles, motorcycles, boats and aircraft, but limited to the sale of items listed in subdivision (7) and (8) of subsection (d) of this section, and emergency repairs to motor vehicles, motorcycles, boats and aircraft; and provided further, each such store shall post in such manner as to be clearly visible and easily read by customers a list of the classes of goods which may be sold in or services rendered in such establishments; (2) restaurants, cafeterias and other prepared food service organizations, whether food is prepared for consumption on or off the premises where sold; (3) hotels, motels and other lodging facilities; (4) medical services and other professional services on an emergency basis; (5) ambulances and funeral services; (6) public services and utilities, manufacturing, processing and plant operations of such public services and utilities; (7) transportation by whatever means and supporting facilities; (8) cold storage warehousing; (9) ice manufacturing and distributing; (10) necessary inspection, repair and maintenance of equipment and machinery; (11) plant and industrial protection services and janitorial services; (12) any business or industry which by its nature is required to be continuous; (13) publishing, including the distribution of magazines and newspapers; (14) motion picture theaters and the production of radio and television programs and theatrical entertainments; (15) sports, athletic events and the operation of entertainment and recreational facilities and libraries; (16) sale or rental of boats, and swimming, fishing and boating equipment; (17) scenic, historic and tourist attractions; (18) sale or lease of noncommercial property and mobile manufactured homes; (19) use by public of coin-operated laundries, of coin-operated dry cleaners, or other vending machines; (20) licensed commercial kennels or pet shops; (21) agriculture, including the operation of nurseries and dairies; (22) athletic shops associated with and on the premises of athletic facilities which operate on Sundays; (23) commercial facilities for the washing of motor vehicles, motorcycles, boats or aircraft; and (24) manufacturing, including any allied operations which are involved in the production of any product.

(f) This section shall not apply to isolated or occasional sales by persons not engaged in the sale, transfer or exchange of property as a business.

(P.A. 76-415, S. 1; 76-435, S. 79, 81, 82; P.A. 78-329, S. 1; June Sp. Sess. P.A. 83-3, S. 1.)

History: P.A. 76-435 changed effective date of P.A. 76-415 from October 1, 1976, to date of passage; P.A. 78-329 specified applicability to firms or corporations and amended Subsec. (e)(21) to include dairies, added Subsec. (2)(24) re manufacturing businesses and ddeleted proviso in Subsec. (1)(A) limiting stores to sale of “food products and nonalcoholic beverages intended for human or animal consumption”; June Sp. Sess. P.A. 83-3 changed term “mobile homes” to “mobile manufactured homes” in Subsec. (e)(18).



Section 53-303 - Persons who observe Saturday excepted from Sunday law.

No person who conscientiously believes that the seventh day of the week ought to be observed as the Sabbath, and actually refrains from work, labor or business on that day, or who conscientiously believes that the Sabbath begins at sundown on Friday night and ends at sundown on Saturday night, and actually refrains from work, labor or business during said period, shall be liable to prosecution for performing work, labor or business on Sunday.

(1949 Rev., S. 8609; P.A. 76-415, S. 8; 76-435, S. 81, 82; P.A. 78-329, S. 6.)

History: P.A. 76-415 substituted “work, labor or business” for “secular business and labor” where appearing; P.A. 76-435 changed effective date of P.A. 76-415 from October 1, 1976, to date of passage; P.A. 78-329 deleted requirement that person file written notice of Sabbath beliefs with prosecuting attorney of court having jurisdiction as condition of exemption from liability for prosecution and deleted provision requiring that exemption applies “provided he shall not disturb any other person who is attending public worship”.

Cited. 33 CS 717.

Cited. 4 Conn. Cir. Ct. 492.



Section 53-303a - Retail sales on certain holidays.

Section 53-303a is repealed.

(1961, P.A. 421; 1963, P.A. 384; P.A. 76-415, S. 9; 76-435, S. 81, 82.)



Section 53-303b - Employment of labor and retail sales on certain holidays.

(a) The provisions of section 53-302a shall apply to Thanksgiving Day, Christmas, New Year’s Day, Memorial and Independence Day, or if any of said days is on Sunday, to the Monday following, and to Labor Day.

(b) The provisions of section 53-302a shall not apply to the sale or furnishing of personal property or services at retail by any retail stores not exempted under said section 53-302a, on those Sundays following the fourth Thursday in November and preceding December twenty-fifth.

(P.A. 76-415, S. 2; 76-435, S. 81, 82; P.A. 78-329, S. 2.)

History: P.A. 76-435 changed effective date of P.A. 76-415 from October 1, 1976, to date of passage; P.A. 78-329 added Subsec. (b) re sales during Christmas shopping season.



Section 53-303c - Penalties.

Any person, firm or corporation who violates any provision of sections 52-207, 53-300a, 53-302a or 53-303 to 53-303e, inclusive, shall be fined not more than one hundred dollars for the first offense; not more than five hundred dollars for the second and each subsequent offense. Each violation shall constitute a separate offense. Nothing in said sections shall be construed to permit any fine being imposed upon any employee or agent who has been caused or directed by his employer to violate the provisions of said sections.

(P.A. 76-415, S. 3; 76-435, S. 81, 82; P.A. 78-329, S. 3.)

History: P.A. 76-435 changed effective date of P.A. 76-415 from October 1, 1976, to date of passage; P.A. 78-329 specified applicability to firms and corporations.



Section 53-303d - Injunction.

Any of the following may petition the superior court for the judicial district in which the violation occurs to enjoin any violations of section 53-302a or section 53-303b: (a) Any person engaged in work, labor or business prohibited or regulated by section 53-302a; (b) the Attorney General, or (c) any city or town in which a violation occurs. As used in this section, the term “person” means an individual or a business, corporation, limited liability company, partnership, firm or other organization or group of persons. Persons entitled to injunctive relief include but are not limited to persons competing with the defendant.

(P.A. 76-415, S. 4; 76-435, S. 81, 82; P.A. 78-329, S. 4; P.A. 82-472, S. 144, 183; P.A. 95-79, S. 179, 189.)

History: P.A. 76-435 changed effective date of P.A. 76-415 from October 1, 1976, to date of passage; P.A. 78-329 entirely replaced previous section which read: “Any individual, aggrieved by a violation of sections 52-207, 53-300a, 53-302a or 53-303 to 53-303e, inclusive, may petition the court of common pleas in the county or judicial district in which the violation occurs to enjoin such violation”; P.A. 82-472 deleted obsolete reference to counties; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 53-303e - More than six days employment in calendar week prohibited. Employee remedies.

(a) No employer shall compel any employee engaged in any commercial occupation or in the work of any industrial process to work more than six days in any calendar week. An employee’s refusal to work more than six days in any calendar week shall not constitute grounds for his dismissal.

(b) Any employee, who believes that his discharge was in violation of subsection (a) of this section may appeal such discharge to the State Board of Mediation and Arbitration. If said board finds that the employee was discharged in violation of said subsection (a), it may order whatever remedy will make the employee whole, including but not limited to reinstatement to his former or a comparable position.

(c) Any person who violates any provision of this section shall be fined not more than two hundred dollars.

(P.A. 76-415, S. 5; 76-435, S. 81, 82; P.A. 13-140, S. 17.)

History: P.A. 76-435 changed effective date of P.A. 76-415 from October 1, 1976, to date of passage; P.A. 13-140 deleted former Subsec. (b) re employers requiring employees to work on the Sabbath, redesignated existing Subsec. (c) as Subsec. (b), deleted former Subsec. (d) re employers inquiring about applicants’ observation of the Sabbath, redesignated existing Subsec. (e) as Subsec. (c), and made conforming changes, effective June 18, 2013.



Section 53-303f - Lease provisions requiring Sunday openings prohibited.

Section 53-303f is repealed.

(P.A. 78-329, S. 5; P.A. 79-415, S. 2.)



Section 53-304 - Nonsupport. Support orders and agreements. Administration of oaths by family relations counselors and support enforcement officers.

(a) Any person who neglects or refuses to furnish reasonably necessary support to the person’s spouse, child under the age of eighteen or parent under the age of sixty-five shall be deemed guilty of nonsupport and shall be imprisoned not more than one year, unless the person shows to the court before which the trial is had that, owing to physical incapacity or other good cause, the person is unable to furnish such support. The court may suspend the execution of any community correctional center sentence imposed, upon any terms or conditions that it deems just, may suspend the execution of the balance of any such sentence in a like manner, and, in addition to any other sentence or in lieu thereof, may order that the person convicted shall pay to the Commissioner of Administrative Services directly or through Support Enforcement Services of the Superior Court, such support, in such amount as the court may find commensurate with the necessities of the case and the ability of such person, for such period as the court shall determine. Any such order of support may, at any time thereafter, be set aside or altered by the court for cause shown. Failure of any defendant to make any payment may be punished as contempt of court and, in addition thereto or in lieu thereof, the court may order the issuance of a wage withholding in the same manner as is provided in section 17b-745, which withholding order shall have the same precedence as is provided in section 52-362. The amounts withheld under such withholding order shall be remitted to the Department of Administrative Services by the person or corporation to whom the withholding order is presented at such intervals as such withholding order directs. For the purposes of this section, “child” includes one born out of wedlock whose father has acknowledged in writing his paternity of such child or has been adjudged the father by a court of competent jurisdiction.

(b) Any person who violates any provision of this section may be prosecuted before any court of this state in the same manner as if such offense had been committed within the territorial jurisdiction of such court.

(c) A written agreement to support or any modification of an agreement to support filed with said court or the assistant clerk of the Family Support Magistrate Division shall have the same force and effect as an order of support by the Superior Court and shall be enforceable in the same manner as is provided herein for orders of support issued by the court.

(d) Family relations counselors and support enforcement officers employed by the Judicial Department may administer oaths in all affidavits, statements, complaints and reports made to or by such family relations counselors and support enforcement officers in the performance of their duties.

(1949 Rev., S. 8586; 1955, S. 3295d; 1957, P.A. 158; 1959, P.A. 115, S. 4; 308; 1963, P.A. 497; 1967, P.A. 746, S. 6; 1969, P.A. 297; 1971, P.A. 290; 1972, P.A. 127, S. 76; P.A. 74-183, S. 122, 291; P.A. 76-436, S. 512, 681; P.A. 78-331, S. 33, 58; P.A. 80-56, S. 1, 2; P.A. 83-295, S. 18; P.A. 86-359, S. 37, 44; P.A. 90-213, S. 43, 56; P.A. 93-396, S. 11; P.A. 00-68, S. 6; P.A. 01-91, S. 27; P.A. 02-132, S. 28; P.A. 04-257, S. 82.)

History: 1959 acts provided bond may be executed to state treasurer and that provisions of Sec. 17-323a shall apply to this section; 1963 act amended Subsec. (a) to provide person shall be deemed guilty of nonsupport instead of a felony, deleted 1959 provision re section 17-323a and requirements re execution of bond when sentence suspended, provided for payment through family relations division of circuit court, provisions in Subsec. (a) authorizing court to set aside or alter support order, empowering court to act upon defendant’s failure to make payments and defining “child” and added Subsec. (c) re force and effect of agreements to support made with family relations division of circuit court; 1967 act limited support obligation for children and parents to those under twenty-one and sixty-five, respectively; 1969 act substituted “community correctional center” for “jail”; 1971 act changed wording of Subsec. (c), re modifications of agreements, for clarity and deleted requirement that circuit court judge must approve agreements made between family relations division and relative after “examination of such relative in court or in chambers” for provisions to apply; 1972 act changed applicable age of children from 21 to 18 reflecting changed age of majority; P.A. 74-183 replaced family relations division with family relations office and circuit court with court of common pleas, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 78-331 substituted “spouse” for “wife”, removing unnecessary distinctions as to sex; P.A. 80-56 added Subsec. (d) empowering family relations officers to administer oaths; P.A. 83-295 amended Subsecs. (a) and (c) by replacing “family relations office” with “family services unit or support enforcement services unit” and amended Subsec. (d) by replacing “family relations officers and assistant family relations officers” with “family relations caseworkers and support enforcement officers”; P.A. 86-359 amended Subsec. (c) by changing “family services unit or support enforcement services unit” to “family division” and adding “or the assistant clerk of the family support magistrate division”; P.A. 90-213 changed office to which payments are to be made from the family services unit to the commissioner of administrative services or through the support enforcement division and changed family services unit or support enforcement services unit to the bureau of collection services in Subsec. (a), in Subsec. (c) changed family division to support enforcement division and made technical change in Subsec. (d); P.A. 93-396 made technical changes, substituting references to withholdings for references to executions; P.A. 00-68 amended Subsec. (a) to substitute “Department of Administrative Services” for “bureau of collection services” and make technical changes for purposes of gender neutrality; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services” in Subsecs. (a) and (d); P.A. 02-132 amended Subsec. (d) by replacing “family relations caseworkers” with “family relations counselors”, deleting references to “Family Division”, “Support Enforcement Services” and “the Superior Court”, adding provision re employed by the Judicial Department and making a technical change; P.A. 04-257 made technical changes in Subsec. (a), effective June 14, 2004.

See Sec. 46b-215 re obligation of relatives to furnish support.

See Sec. 46b-219 re child’s freedom from obligation to support a parent who had earlier deserted the child.

See Sec. 51-348a re prosecution for nonsupport in geographical area of Superior Court.

Cited. 4 CS 144. Cited. 5 CS 225. Cited. 13 CS 268. While wife necessarily benefits, the purpose of the statute is to protect the public purse. 14 CS 128. Cited. 15 CS 177. Existence of this section is not grounds for denying relief in an equitable action for support. 16 CS 68. Cited. 34 CS 281; Id., 284. Cited. 35 CS 130, 133.

If husband and wife mutually assent to separate, husband not relieved of responsibility to support. 2 Conn. Cir. Ct. 218. Where, in a case under this statute, defendant claims he was indigent so the court should have appointed counsel to him, but the court could not question him as to his earnings, it is incumbent on him to persuade the court that he was entitled to appointed counsel. 3 Conn. Cir. Ct. 624, 636. Legislative history discussed. 4 Conn. Cir. Ct. 544. Crime of nonsupport does not require guilty or criminal intent. Id. Defendant could not himself move to modify support order made upon his written agreement to contribute to support of his three minor children after he had been charged with crime of nonsupport. 6 Conn. Cir. Ct. 24.

Subsec. (a):

Cited. 234 C. 194.



Section 53-305 - Bond on appeal.

If the accused appeals, such court, in addition to requiring a recognizance or appearance bond, may order such accused to give a bond conditioned for his furnishing support pending the determination of such appeal.

(1949 Rev., S. 8587; 1967, P.A. 656, S. 55.)

History: 1967 act deleted obsolete references to bonds under Sec. 53-304.



Section 53-306 - Failure to comply with terms or make payment.

If any person convicted under section 53-304 fails to comply fully with the terms and conditions imposed under the provisions of said section or to make any payment required by any bond given pursuant to an appeal under section 53-305, the suspension of the execution of any community correctional center sentence imposed may be revoked and such person may be committed, and any such action shall not affect the validity of any such bond.

(1949 Rev., S. 8588; 1967, P.A. 656, S. 56; 1969, P.A. 297.)

History: 1967 act deleted obsolete references to bond under section 53-304 and added provisions re bond given under section 53-305; 1969 act substituted “community correctional center” for “jail”.



Section 53-307 - Jurisdiction.

Section 53-307 is repealed.

(1949 Rev., S. 8589; 1959, P.A. 28, S. 204.)



Section 53-308 - Forfeited bonds in nonsupport cases.

When any bond or recognizance conditioned for the appearance of any person accused in any information or complaint charging a violation of any of the provisions of section 53-304 becomes forfeited or whenever any person convicted under the provisions of said section gives a bond and fails to comply with the provisions of the same, the court before which such information or complaint is pending or in which such conviction was had, upon collection or settlement of such forfeited bond or recognizance, may order the avails or any portion thereof to be paid to the spouse or for the support of the children or both, in such manner and installments as such court may find reasonable, or may order the avails or any portion thereof to be paid to the selectmen of the town, Support Enforcement Services of the Superior Court, or the Commissioner of Administrative Services, who shall administer the same for the benefit of the spouse or children or both, as they or he may find reasonable.

(1949 Rev., S. 8590; 1959, P.A. 28, S. 136; 1967, P.A. 138; 1969, P.A. 447, S. 4; 730, S. 14; 1971, P.A. 171; P.A. 74-183, S. 123, 291; P.A. 76-436, S. 513, 681; P.A. 77-614, S. 70, 610; P.A. 78-331, S. 34, 58; P.A. 93-396, S. 12; P.A. 01-91, S. 28.)

History: 1959 act deleted references to trial justices which were abolished; 1967 act deleted reference to giving a bond under section 53-304; 1969 acts replaced welfare commissioner with commissioner of finance and control; 1971 act authorized payments to family relations division of circuit court; P.A. 74-183 replaced family relations division of circuit court with family relations office of court of common pleas, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, reflecting transfer of all jurisdiction to superior court, effective July 1, 1978; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 78-331 substituted “spouse” for “wife” eliminating unnecessary distinction based on sex; P.A. 93-396 replaced reference to family relations office with support enforcement division; P.A. 01-91 changed “the Support Enforcement Division” to “Support Enforcement Services”.



Section 53-309 to 53-311 - Abandonment. Combination to increase price of necessities. Issuing currency; bills of credit.

Sections 53-309 to 53-311, inclusive, are repealed.

(1949 Rev., S. 8591, 8611, 8612; 1949, S. 3296d; 1969, P.A. 828, S. 214; 1971, P.A. 608, S. 22.)



Section 53-311a - Distribution of unsolicited credit cards, charge plates.

(a) No person, company, partnership or corporation shall engage in the practice of mailing or the distribution in any form of any credit card, charge plate or any like instrument or device to any other person, firm or corporation unless such other person, firm or corporation has previously made a request therefor in writing or verbally.

(b) Any person, company, partnership or corporation which violates the provisions of subsection (a) of this section shall be fined not more than one hundred dollars for each card, plate, instrument or device so mailed or distributed.

(c) The provisions of this section shall not apply to the renewal of any credit card, charge plate or like instrument or device unless the recipient has previously indicated in writing his intention that such renewal not be effected nor shall it apply to the replacement of any such instrument or device by the issuer thereof during the period such instrument or device is in effect.

(1969, P.A. 136, S. 1.)



Section 53-312 - False statements of the value of stocks, bonds and other property.

Section 53-312 is repealed.

(1949 Rev., S. 8613; 1969, P.A. 591, S. 3.)



Section 53-313 - “Bucket shop”; definition.

A bucket shop, within the meaning of this section and section 53-314, is defined to be an office, store or other place wherein the proprietor or keeper thereof, either in his or its own behalf, or as the agent or correspondent of any other person, corporation, association or copartnership within or without the state, conducts the business of making or offering to make contracts, agreements, trades or transactions respecting the purchase or sale or purchase and sale of any stocks, grain, provisions or other commodity or personal property, wherein both parties thereto, or such proprietor or keeper, contemplates or intends that such contracts, agreements, trades or transactions shall be or may be closed, adjusted or settled according to, or upon the basis of, the public market quotations of prices made on any board of trade or exchange upon which the commodities or securities referred to in such contracts, agreements, trades or transactions are dealt in, and without a bona fide transaction on such board of trade or exchange; or wherein both parties, or such keeper or proprietor, contemplate or intend that such contracts, agreements, trades or transactions shall be, or may be deemed, closed or terminated when the public market quotations of prices made on such board of trade or exchange for the articles or securities named in such contracts, agreements, trades or transactions reach a certain figure; also, any office, store or other place in which the keeper or proprietor thereof, either in his or its own behalf, or as an agent as aforesaid, makes or offers to make, whether such offer is accepted or not, contracts, trades or transactions with others for the purchase or sale of any such commodity, wherein the parties thereto do not contemplate the actual or bona fide receipt or delivery of such property, but contemplate a settlement thereof based upon differences in the price at which such property is claimed to be bought and sold.

(1949 Rev., S. 8614.)



Section 53-314 - Keeping bucket shop.

No corporation, association, copartnership or person shall keep or cause to be kept any bucket shop; and any person or corporation, whether acting individually, or as a member of, or an officer, agent or employee of, any corporation, association or copartnership, who or which keeps or assists in the keeping of any bucket shop shall, upon conviction thereof, be fined not less than five hundred and not more than one thousand dollars, or be imprisoned in a community correctional center until such fine is paid, provided such imprisonment shall not continue for more than one year; and any person or persons who are found guilty of a second offense under this section and sections 53-315 and 53-316 shall, in addition to the penalty hereinbefore prescribed, be imprisoned not less than sixty days nor more than one year, and any corporation convicted of such second offense shall be liable to forfeiture of its charter. The continuance of any such establishment after a first conviction shall be deemed a second offense.

(1949 Rev., S. 8615; 1969, P.A. 297.)

History: 1969 act substituted “community correctional center” for “jail”.



Section 53-315 - Keeping bucket shop; accessory.

Any corporation, association, copartnership or person who communicates, receives, exhibits or displays, in any manner, any statements of quotations of the prices of any property mentioned in section 53-313, with a view to any transactions prohibited in section 53-314, shall be deemed an accessory, and, upon conviction thereof, shall be fined and punished the same as the principal, and as provided in section 53-314.

(1949 Rev., S. 8616.)



Section 53-316 - Information to be furnished to customers.

Each commission merchant, copartnership, association, corporation, person or broker engaged in the business of buying or selling or buying and selling stocks, grain, provisions or other commodities or personal property for any person, principal, customer or purchaser shall furnish, upon demand, to any customer or principal for whom such commission merchant, broker, copartnership, corporation, association or person has executed any order for the actual purchase or sale of the commodities hereinbefore mentioned, either for immediate or future delivery, a written statement containing the names of the parties from whom such property was bought or to whom it was sold, as the case may be, the time when, the place where and the price at which the same was either bought or sold; and the refusal of any such commission merchant, broker, copartnership, corporation or association to promptly furnish such statement, upon reasonable demand, shall be prima facie evidence that such property was sold or bought in violation of the provisions of section 53-314.

(1949 Rev., S. 8617.)



Section 53-317 - Fraudulent sale of kosher meat, meat products and other food.

(a) Any person who, with intent to defraud, sells or exposes for sale any meat or meat preparation, whether raw or prepared for human consumption, and falsely represents the same to be kosher, or as having been prepared in accordance with, and of a product or products sanctioned by, the orthodox Hebrew religious requirements; or falsely represents any food product or the contents of any package or container to be so constituted and prepared, by having or permitting to be inscribed thereon the word “kosher” in any language, or otherwise; or sells or exposes for sale in the same place of business both kosher and nonkosher meat or meat preparations, either raw or prepared for human consumption, and fails to indicate on his window signs and all display advertising, in block letters at least four inches in height, “KOSHER AND NONKOSHER MEAT SOLD HERE”; or who exposes for sale in any show window or place of business both kosher and nonkosher meat or meat preparations, either raw or prepared for human consumption, and fails to display over each kind of meat or meat preparation so exposed a sign in block letters at least four inches in height reading “KOSHER MEAT” or “NONKOSHER MEAT”, as the case may be; shall be fined not more than one hundred dollars or imprisoned not more than six months or both.

(b) Any person who, with intent to defraud, sells or exposes for sale in any restaurant or other place where food products are sold for consumption on the premises, any article of food or food preparation and falsely represents the same to be kosher or as having been prepared in accordance with the orthodox Hebrew religious requirements, either by direct statements, orally or in writing, or by the display of the word “kosher” in English or Hebrew letters, or by the display of any sign or mark in simulation of such word, or by the display of any insignia, six-pointed star, or any mark reasonably calculated to deceive or lead a reasonable person to believe that the food sold is kosher or prepared in accordance with the orthodox Hebrew religious requirements; or who sells or exposes for sale in such restaurant or such other place both kosher and nonkosher food or food preparations for consumption on the premises not prepared in accordance with the Jewish ritual or not sanctioned by the Hebrew orthodox religious requirements and fails to display on his window signs and all display advertising in block letters at least four inches in height, “KOSHER AND NONKOSHER FOOD SERVED HERE”, shall be fined not more than one hundred dollars or imprisoned not more than six months or both.

(1949 Rev., S. 8618.)

See Sec. 21a-13 re powers of Commissioner of Consumer Protection concerning kosher food.



Section 53-318 - Sale, use or exposure of diseased horses and other animals.

Section 53-318 is repealed.

(1949 Rev., S. 8619; P.A. 80-159.)



Section 53-319 - Sale or shipment of diseased flesh.

(a) Carcasses of young calves, pigs, kids and lambs are unfit for human consumption and shall be condemned if (1) the meat has the appearance of being water-soaked, is loose, flabby, tears easily and can be perforated with the fingers; or (2) its color is grayish red; or (3) good muscular development as a whole is lacking, which condition is especially noticeable on the upper shank of the leg, where small amounts of serous infiltrates or small edematous patches are sometimes present between the muscles; or (4) the tissue which later develops as the fat capsule of the kidneys is edematous, dirty yellow or grayish red, tough and intermixed with islands of fat.

(b) The possession of any such flesh dressed in a manner suitable for sale or use shall be deemed prima facie evidence of an intent to sell and a violation of the provisions of this section. All unborn and stillborn animals shall be condemned, and no hide or skin thereof shall be removed from the carcass within a room in which edible products are handled. Any person, firm or corporation which violates or causes to be violated any of the provisions of this section shall be fined not more than one hundred dollars or imprisoned not more than six months.

(1949 Rev., S. 8620.)



Section 53-320 - Distribution of noxious seeds or poisons.

No person shall spread, distribute, sow, have in his possession or deliver to another, with malicious intent, any seeds of foul or noxious plants, or spread or distribute poisons upon the land or trees of another except for the purpose of spraying such trees. Any person who violates any of the provisions of this section shall be guilty of a class D felony.

(1949 Rev., S. 8621; P.A. 13-258, S. 115.)

History: P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 5 years to a class D felony.



Section 53-321 - Sale of thistle seed in grass seed.

Any person who vends any grass seed, in which he knows there is any seed of the Canada thistle, shall be fined not more than ten dollars.

(1949 Rev., S. 8622.)

See Sec. 22-57 re restriction of sale, exposure and transportation of seed.



Section 53-322 - Sale of clams by the barrel or bushel.

Any person who sells clams usually known as quahogs, cherry stones or little necks by the barrel or bushel, unless such barrel contains not less than two hundred forty pounds or such bushel contains not less than eighty pounds net delivered, shall be fined not more than twenty-five dollars.

(1949 Rev., S. 8629; 1957, P.A. 342.)



Section 53-323 - Coercion in placing of insurance on real or personal property. Payment for inspection of damaged property. Time limit for inspection.

No person, firm or corporation selling real or personal property or engaged in the business of financing the purchase of real or personal property or of lending money on the security of real or personal property shall require, as a condition to such sale, financing or lending, or as a condition to the renewal or extension of any such loan or to the performance of any other act in connection with such sale, financing or lending, that the purchaser or borrower, or the purchaser’s or borrower’s successors, shall negotiate through a particular insurance company, or insurance producer, any policy of insurance or renewal thereof. No person, firm or corporation named as a loss payee or having an interest under any mortgagee provision of any insurance policy issued in connection with the sale of real or personal property or the financing of the purchase of real or personal property, shall require as a condition to releasing or endorsing any claim settlement payment that the property insured be inspected by such loss payee or mortgagee or its designee, unless it is inspected or approved at such loss payee’s or mortgagee’s own effort and expense. If such inspection is required, it shall be completed, with respect to personal property, within two days, excluding Saturdays, Sundays and legal holidays, of notification of the availability of such property and, with respect to real property, within thirty days, excluding Saturdays, Sundays, and legal holidays, of such notification. If any loss payee chooses to inspect any personal property pursuant to this section, such loss payee or the designee of such loss payee shall be authorized to endorse at the time of such inspection any such claim settlement payment. If an agreement is reached concerning the amount of the settlement at the time of such inspection, such loss payee or designee shall endorse at that time any such claim settlement payment. Any person, firm or corporation, whether as principal, agent, officer or director, for the person or itself, or for another person, firm or corporation, violating the provisions of this section shall be fined not more than one hundred dollars.

(1949, S. 3300d; 1957, P.A. 531; 1967, P.A. 27; P.A. 75-586; P.A. 85-328; P.A. 87-67; P.A. 01-113, S. 40, 42.)

History: 1967 act deleted unnecessary reference to insurance or renewal of insurance “insuring such property”; P.A. 75-586 added provisions re inspection of damaged property; P.A. 85-328 added provision re authorization of loss payee or designee to endorse claim settlement payment if loss payee chooses to inspect property; P.A. 87-67 specified that a loss payee or designee shall be authorized to endorse “at the time of such inspection” and added provision requiring endorsement of the claim settlement payment at the time of inspection if an agreement is reached concerning the settlement amount at that time; P.A. 01-113 substituted “insurance producer” for “insurance agent or broker” and made technical changes for purposes of gender neutrality, effective September 1, 2002.



Section 53-324 - Articles purporting to be made of gold to be marked.

Any article represented to be of gold, which is made for sale or offered for sale, or held in possession with intent to sell, by any dealer, shall bear upon it, plainly stamped, the figures indicating the exact number of twenty-fourth parts of pure gold or proportion of gold that such article contains. Any person who violates any of the provisions of this section shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 8623.)



Section 53-325 - Articles made of gold or alloy; false representations.

Any manufacturer or dealer who makes for sale, sells or offers to sell or dispose of, or has in his possession with intent to sell or dispose of, any article constructed in part of gold or any alloy or imitation thereof, having thereon, or on any box, package, cover, wrapper or other thing enclosing or encasing such article or articles for sale, any stamp, brand, engraving, printed label, trademark, imprint or other mark, indicating or designed or intended to indicate that the gold, alloy or imitation thereof in such article or articles is different from or better than the actual kind and quality of such gold, alloy or imitation thereof, shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 8624.)



Section 53-326 - Sterling silver defined. Penalty.

Any manufacturer or dealer who makes for sale, sells or offers to sell or dispose of, or has in his possession with intent to sell or dispose of, any article constructed in part of silver, or any alloy or imitation thereof, having thereon, or on any box, package, cover, wrapper or other thing enclosing or encasing such article for sale, any stamp, brand, engraving, printed label, trademark, imprint or other mark, containing the word “sterling” or the words “sterling silver”, referring or designed or intended to refer to the silver or alloy or imitation thereof, which contains less than nine hundred and twenty-five one-thousandths thereof of pure silver, shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 8625.)



Section 53-327 - Coin silver defined. Penalty.

Any manufacturer or dealer who makes for sale, sells or offers to sell or dispose of, or has in his possession with intent to sell or dispose of, any article constructed in part of silver, or any alloy or imitation thereof, having thereon, or on any box, package, cover, wrapper or other thing enclosing or encasing such article for sale, any stamp, brand, engraving, printed label, trademark, imprint or other mark containing the word “coin” or the words “coin silver”, referring or designed or intended to refer to the silver or alloy or imitation thereof in such article, when such silver, alloy or imitation contains less than nine-tenths thereof of pure silver, shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1949 Rev., S. 8626.)



Section 53-328 - Manufacture and sale of gold and silver articles.

Any manufacturer of or dealer in articles constructed in part of gold or silver or any alloy or imitation thereof, upon payment of a fee of ten dollars, may file in the office of the Secretary of the State a bond executed by himself as principal, with sufficient surety, which bond shall be approved by the secretary, in the sum of five thousand dollars, conditioned that such manufacturer or dealer shall not violate any of the provisions of sections 53-324 to 53-327, inclusive. If it appears to the court before whom any person is prosecuted for the violation of any of the provisions of said sections that the article of merchandise concerning which the charge is brought was not made or altered in any way by the defendant and that it was acquired by him in good faith as an article of the standard of purity prescribed in said sections and without knowledge or information on his part to the contrary, such prosecution shall be dismissed and the defendant discharged, provided the person from whom the defendant acquired the article is within the jurisdiction of the court or has filed the bond provided for in this section and such bond was in full force and effect at the time of the sale by such defendant and at the time of the dismissal of such prosecution and provided such defendant shall furnish to such court an affidavit stating the name, residence and place of business of the person from whom such article was acquired by the defendant and the date and circumstances of its acquisition. Upon satisfactory proof by affidavit to the Attorney General of a violation, by any person giving bond as provided in this section, of the terms of such bond, the Attorney General shall declare the bond forfeited and forthwith proceed on behalf of the state to collect as damages the whole of the sum specified therein from the parties thereto. If, however, the violation of said sections by the principal in such bond occurred within the limits of this state, and such principal, at any time before the recovery of judgment upon such forfeiture, appears before any court having jurisdiction so that a criminal prosecution for the violation of any of the provisions of said sections may be commenced against him, such proceedings for the forfeiture and collection of such bond shall be discontinued. The court before which such action for the forfeiture and collection of such bond is pending shall have power in its discretion to chancer such bond.

(1949 Rev., S. 8627; 1959, P.A. 28, S. 192.)

History: 1959 act deleted reference to jurisdiction of magistrates.



Section 53-329 - Products of prison labor. Proceeds from sales credited to industrial fund.

No person, firm or corporation shall possess, use, distribute, exchange, sell or offer for sale in this state any goods, wares or merchandise manufactured, produced or mined wholly or in part by convicts or prisoners of this or any other state, except convicts or prisoners on parole or probation; provided nothing in this section shall be construed to forbid the sale of such goods to the state or any political subdivision thereof, or to any public institution owned and managed or controlled by the state or by any political subdivision thereof, when such goods are to be used or possessed solely by the state, such political subdivision thereof or such institution, or to any person, firm or corporation which may purchase such goods for its use or consumption but not for resale, when such purchase has been approved by the Commissioner of Administrative Services or to forbid sales under the provisions of section 18-46a. Nothing in this section shall be construed to forbid the sale of products or by-products of farming operations conducted for the dual purpose of keeping convicts or prisoners employed and of producing food for use in state institutions, such by-products to include but not to be limited to bulls or bull calves or parts of carcasses thereof resulting from operations conducted to produce milk and cockerel chicks resulting from the incubation of eggs in egg-production activities. The proceeds from all sales resulting from such activities shall be paid to the Treasurer and credited to the industrial fund for the institutions of the Department of Correction created pursuant to section 18-88. Any person who violates any provision of this section shall be guilty of a class C misdemeanor.

(1949 Rev., S. 8628; 1953, S. 3303d; 1963, P.A. 239, S. 2; P.A. 77-614, S. 70, 610; P.A. 84-236, S. 3; P.A. 85-150, S. 1, 2; 85-613, S. 78, 154; P.A. 12-80, S. 186.)

History: 1963 act added reference to sales under Sec. 18-46b; P.A. 77-614 replaced commissioner of finance and control with commissioner of administrative services; P.A. 84-236 added provision requiring proceeds of sales to be paid to treasurer and credited to industrial fund for institutions of department of corrections created pursuant to Sec. 18-88; P.A. 85-150 added provision re sale of “products” of farming operations; P.A. 85-613 made technical change; P.A. 12-80 changed penalty from a fine of not more than $1,000 or imprisonment of not more than 90 days or both to a class C misdemeanor.

See Sec. 18-88 re industrial activities in correctional institutions.



Section 53-330 - Admission to public performances.

As used in this section, “places of public entertainment and amusement” means legitimate theaters, burlesque theaters, music halls, opera houses, concert halls, circuses and motion picture theaters. No person, agency, bureau, corporation or association, being the owner, lessee, proprietor, manager, superintendent, agent or employee of any place of public entertainment and amusement shall refuse to admit to any public performance held at such place any person over the age of eighteen years who presents a ticket of admission to the performance or shall eject or demand the departure of any such person from such place during the course of the performance, whether or not an offer is made to refund the purchase price or value of the ticket of admission presented by such person; but no provision of this section shall be construed to prevent the refusal of admission to or the ejectment of any person whose conduct or speech in such place is abusive or offensive or any person engaged in any activity which may tend to a breach of the peace.

(1953, S. 3317d; 1972, P.A. 127, S. 77.)

History: 1972 act amended section to reflect lowering of age of majority from 21 to 18.



Section 53-330a - Access to public transportation and places of public accommodation for volunteer canine search and rescue teams.

(a) Any individual who is an active member of a volunteer canine search and rescue team, as defined in section 5-249, may travel on a train or on any other mode of public transportation, and may enter or visit any other place of public accommodation which caters or offers its services or facilities or goods to the general public, including, but not limited to, any public building, inn, restaurant, hotel, motel, tourist cabin, place of amusement, resort or any facility of any such public accommodation, accompanied by the dog in such team, and such individual may keep such dog with him or her at all times in any such public accommodation or facility thereof at no extra charge, provided such team is engaged in a search or rescue operation and such dog shall be in the direct custody of such individual and shall wear a harness or red or orange-colored identification. No such individual shall be charged any fee not applicable alike to all guests, provided the owner of such dog shall be liable for any damage done to the premises or facilities by such dog.

(b) Any person who denies the rights afforded to active individual members of a volunteer canine search and rescue team under subsection (a) of this section shall be guilty of a class C misdemeanor, provided such individual member complies with the applicable provisions of subsection (a) of this section.

(P.A. 04-241, S. 5.)

See Sec. 46a-44 for like provisions re guide and assistance dogs.



Section 53-331 - Use of arsenic in embalming.

Any person who injects into the body of any deceased person, for the purpose of embalming the same, any fluid or substance containing arsenic in any form shall be fined not less than one hundred nor more than five hundred dollars.

(1949 Rev., S. 8632.)

See Sec. 20-216 re cases where medical examiner’s permission is required prior to embalming.



Section 53-332 - Burials; proximity to dwelling.

Section 53-332 is repealed, effective October 1, 2012.

(1949 Rev., S. 8633; 1963, P.A. 328; P.A. 77-614, S. 323, 610; P.A. 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 10-32, S. 150; P.A. 12-80, S. 193.)



Section 53-333 - Depth of burial.

Section 53-333 is repealed.

(1949 Rev., S. 8634; 1959, P.A. 302, S. 1.)



Section 53-333a - Depth of burial.

Section 53-333a is repealed, effective October 1, 2012.

(1959, P.A. 302, S. 2; P.A. 12-80, S. 193.)



Section 53-334 - Unlawful disinterment.

Any person who opens the grave or tomb where any corpse has been deposited, or removes any corpse from its place of sepulture, without the consent of the husband or wife or the near relatives of the deceased, or receives, conceals or secretes any corpse so removed, or assists in any surgical or anatomical experiments or demonstrations therewith or dissection thereof, knowing it to have been so removed, except as provided in section 19a-413, shall be guilty of a class D felony.

(1949 Rev., S. 8635; 1969, P.A. 699, S. 30; P.A. 13-258, S. 116.)

History: 1969 act added exception re Sec. 19-537; P.A. 13-258 changed penalty from fine of not more than $2,000 and imprisonment of not more than 5 years to a class D felony.



Section 53-335 to 53-340 - Malicious injury to property in cemeteries. Tramps. Wilful injury by tramps; carrying firearms. Officer may arrest without warrant. Exceptions. Vagrants and common drunkards.

Sections 53-335 to 53-340, inclusive, are repealed.

(1949 Rev., S. 8636, 8640–8644; 1955, S. 3304d; 1959, P.A. 28, S. 137; 1969, P.A. 828, S. 214.)



Section 53-340a - Solicitation of clients, patients or customers for persons or entities providing legal or health care services.

(a) For the purposes of this section:

(1) “Provider” means an attorney, a health care professional, as defined in section 19a-12a, a person who owns or operates a business or entity that provides legal or health care services, a person who, by such person’s representations, creates a reasonable belief that such person or such person’s practice, business or entity can provide legal or health care services or a person employed by or acting on behalf of any of such persons;

(2) “Public media” means telephone directories, professional directories, newspapers and other periodicals, radio, television, billboards and mailed or electronically transmitted written communications that do not involve in-person contact with a specific prospective client, patient or customer; and

(3) “Runner” means an individual who, for a pecuniary benefit, procures or attempts to procure a client, patient or customer at the direction of, request of or in cooperation with a provider whose purpose is to seek to obtain benefits under an insurance contract or assert a claim against an insured or an insurance company for providing services to the client, patient or customer, or to obtain benefits under or assert a claim against a state or federal health care benefits program or prescription drug assistance program, except that “runner” does not include (A) an individual who procures or attempts to procure a client, patient or customer for a provider through public media, (B) an individual who refers a prospective client, patient or customer to a provider as otherwise authorized by law, (C) an individual who facilitates, presents or speaks at a meeting, program or seminar that is open to the public and at which information about a provider’s services are discussed, or (D) an individual who is a bona fide employee of a provider who responds to an inquiry or request for information initiated by a prospective client, patient or customer.

(b) An individual who knowingly acts as a runner or uses, solicits, directs, hires or employs another individual to act as a runner shall be fined not more than five thousand dollars or imprisoned not more than one year, or both.

(c) The provisions of subsection (b) of this section shall not apply to the referral of individuals between attorneys, between health care professionals or between attorneys and health care professionals.

(d) The provisions of this section shall be in addition to, and shall not be construed to limit or restrict, the provisions of sections 51-86, 51-87 and 51-87a.

(P.A. 09-222, S. 1.)



Section 53-341 - Use of words “physician”, “surgeon”, “medical doctor”, “osteopath” or “doctor”, or initials “M.D.”, “D.O.” or “Dr.”. Exceptions. Penalties.

(a) Except as otherwise permitted by chapters 369 to 388, inclusive, and subsection (b) of this section, no person engaged in the practice of any branch of the art of healing the sick or injured or professing to be engaged in such practice, other than a person who is licensed to practice medicine under the provisions of chapter 370, may use or imply the use of the words “physician”, “surgeon”, “medical doctor”, “osteopath” or “doctor”, or the initials “M.D.”, “D.O.” or “Dr.”, or any similar title or description of services, with the intent to represent, or in a manner that is likely to induce the belief that, the person (1) practices medicine within the state, (2) is licensed to practice medicine within the state, or (3) may diagnose or treat any injury, deformity, ailment or disease, actual or imaginary, of another person for compensation, gain or reward.

(b) A person who holds the degree of doctor of medicine or doctor of osteopathy, but who is not licensed to practice medicine under the provisions of chapter 370, may use the initials “M.D.” or “D.O.” provided such initials are not used with the intent to represent, or in a manner that is likely to induce the belief that, the person (1) practices medicine within the state, (2) is licensed to practice medicine within the state, or (3) may diagnose or treat any injury, deformity, ailment or disease, actual or imaginary, of another person for compensation, gain or reward.

(c) Any person who violates the provisions of this section or section 20-9, 20-12d or 20-12n shall be guilty of a class D felony. For the purposes of this section, each instance of patient contact or consultation that is in violation of chapter 370 shall constitute a separate offense. Failure to renew a license in a timely manner shall not constitute a violation of this section.

(1949 Rev., S. 8646; P.A. 99-102, S. 50; P.A. 06-195, S. 58; P.A. 13-258, S. 117.)

History: P.A. 99-102 deleted obsolete reference to osteopathy and made technical changes re gender neutrality; P.A. 06-195 deleted former provisions, added Subsec. (a) prohibiting use of terms “physician”, “surgeon”, “medical doctor”, “osteopath” or “doctor”, or initials “M.D.”, “D.O.” or “Dr.”, by persons not licensed to practice medicine under chapter 370, added Subsec. (b) re limited exception for unlicensed persons who hold degree of doctor of medicine or doctor of osteopathy and added Subsec. (c) re penalties for violations, effective June 7, 2006; P.A. 13-258 amended Subsec. (c) to change penalty from fine of not more than $500 or imprisonment of not more than 5 years to a class D felony and make a technical change.



Section 53-341a - Sale of badge or shield of specific governmental official or employee.

No person, firm or corporation may sell or offer for sale a badge or shield that identifies the wearer as holding a specific office, title or position with a state or local government or the federal government unless the purchaser presents valid identification that indicates the purchaser holds such office, title or position at the time of such sale. Any person, firm or corporation that violates the provisions of this section shall be guilty of a class B misdemeanor.

(P.A. 97-123, S. 1.)



Section 53-341b - Sale or delivery of body armor restricted.

(a) No person, firm or corporation shall sell or deliver body armor to another person unless the transferee meets in person with the transferor to accomplish the sale or delivery.

(b) The provisions of subsection (a) of this section shall not apply to the sale or delivery of body armor to (1) a sworn member or authorized official of an organized local police department, the Division of State Police within the Department of Emergency Services and Public Protection, the Division of Criminal Justice, the Department of Correction, the Board of Pardons and Paroles or the Department of Motor Vehicles, (2) an authorized official of a municipality or the Department of Administrative Services that purchases body armor on behalf of an organized local police department, the Division of State Police within the Department of Emergency Services and Public Protection, the Division of Criminal Justice, the Department of Correction, the Board of Pardons and Paroles or the Department of Motor Vehicles, (3) an authorized official of the Judicial Branch who purchases body armor on behalf of a probation officer, or (4) a member of the National Guard or the armed forces reserve.

(c) As used in this section, “body armor” means any material designed to be worn on the body and to provide bullet penetration resistance.

(d) Any person, firm or corporation that violates the provisions of this section shall be guilty of a class B misdemeanor.

(P.A. 98-127, S. 2; June Sp. Sess. P.A. 05-3, S. 82; P.A. 06-119, S. 2; P.A. 11-51, S. 134; 11-213, S. 49.)

History: June Sp. Sess. P.A. 05-3 amended Subsec. (b) to exempt a sale or delivery of body armor to a sworn member or authorized official of the Division of Criminal Justice, to an authorized official of a municipality or the Department of Administrative Services who purchases body armor on behalf of the Division of Criminal Justice or to an authorized official of the judicial branch who purchases body armor on behalf of a probation officer, and to make technical changes, effective July 1, 2005; P.A. 06-119 amended Subsec. (b) to insert Subdiv. designators, exempt in Subdiv. (1) the sale or delivery of body armor to a sworn member or authorized official of Department of Correction or Board of Pardons and Paroles and exempt in Subdiv. (2) the sale or delivery of body armor to an authorized official of Department of Administrative Services that purchases body armor on behalf of Department of Correction or Board of Pardons and Paroles, effective July 1, 2006; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011; P.A. 11-213 amended Subsec. (b)(1) and (2) to add references to Department of Motor Vehicles, effective July 1, 2011.

See Sec. 53a-217d re criminal possession of body armor as a class A misdemeanor.



Section 53-341c - Unauthorized taking or transmission by first responders of images of crime or accident victims.

Any peace officer or firefighter, as those terms are defined in section 53a-3, or any ambulance driver, emergency medical responder, emergency medical technician or paramedic, as those terms are defined in section 19a-175, who responds to a request to provide medical or other assistance to a person and, other than in the performance of his or her duties, knowingly (1) takes a photographic or digital image of such person without the consent of such person or a member of such person’s immediate family, or (2) transmits, disseminates or otherwise makes available to a third person a photographic or digital image of such person without the consent of such person or a member of such person’s immediate family, shall be fined not more than two thousand dollars or imprisoned not more than one year, or both.

(P.A. 11-47, S. 1.)



Section 53-342 and 53-343 - Attendance of children at places of amusement. Unauthorized credit to minor student.

Sections 53-342 and 53-343 are repealed.

(1949 Rev., S. 8677, 8678; 1967, P.A. 287; 1969, P.A. 828, S. 214.)



Section 53-343a - Presence of persons under twenty-one years of age in class III gaming facilities prohibited. Wagering and misrepresentation of age by such persons prohibited.

(a) For the purposes of this section:

(1) “Gaming facility” means any room in which class III gaming, as legally authorized pursuant to a tribal-state compact governing the conduct of gaming activities on Indian lands or federal procedures issued by the Secretary of the Interior, is conducted, but does not include a room limited to the playing of bazaar games;

(2) “Class III gaming” has the same meaning as provided in the Indian Gaming Regulatory Act, 25 USC 2703; and

(3) “Alcoholic liquor” has the same meaning as provided in section 30-1.

(b) No person under the minimum age for the purchase of alcoholic liquor under the provisions of chapter 545 shall be present in any gaming facility, except that, unless otherwise prohibited by law, a person over the age of majority may be employed in a gaming facility if such person has obtained any license required by the state for such employment and such employment does not include handling or serving alcoholic liquor. Any person under such minimum age for the purchase of alcoholic liquor who violates the provisions of this subsection shall be fined not more than one hundred dollars.

(c) Any person under the minimum age for the purchase of alcoholic liquor under the provisions of chapter 545 who is present in any gaming facility and directly or indirectly places a wager in such gaming facility shall be guilty of a class A misdemeanor.

(d) Any person under the minimum age for the purchase of alcoholic liquor under the provisions of chapter 545 who, for the purpose of gaining access to a gaming facility, (1) misrepresents such person’s age, or (2) uses or exhibits (A) a forged, counterfeit or altered government-issued identity card, passport or motor vehicle operator’s license, or (B) a government-issued identity card, passport or motor vehicle operator’s license belonging to any other person, shall be fined not less than one hundred dollars or more than five hundred dollars or imprisoned not more than thirty days, or both.

(e) Nothing in this section shall be construed to prohibit minors from receiving lottery tickets or chances in lawfully operated games of chance as gifts.

(P.A. 03-114, S. 2; P.A. 04-257, S. 85.)

History: P.A. 04-257 made a technical change in Subsec. (d), effective June 14, 2004.

See Sec. 12-576 re presence of minors at facilities where gambling activity authorized by state law takes place.



Section 53-344 - Sale or delivery of tobacco to minors. Purchase or misrepresentation of age to purchase tobacco or possession of tobacco in public place by persons under eighteen. Transaction scans. Affirmative defense.

(a) As used in this section:

(1) “Cardholder” means any person who presents a driver’s license or an identity card to a seller or seller’s agent or employee, to purchase or receive tobacco from such seller or seller’s agent or employee;

(2) “Identity card” means an identification card issued in accordance with the provisions of section 1-1h;

(3) “Transaction scan” means the process by which a seller or seller’s agent or employee checks, by means of a transaction scan device, the validity of a driver’s license or an identity card; and

(4) “Transaction scan device” means any commercial device or combination of devices used at a point of sale that is capable of deciphering in an electronically readable format the information encoded on the magnetic strip or bar code of a driver’s license or an identity card.

(b) Any person who sells, gives or delivers to any minor under eighteen years of age tobacco, unless the minor is delivering or accepting delivery in such person’s capacity as an employee, in any form shall be fined not more than two hundred dollars for the first offense, not more than three hundred fifty dollars for a second offense within an eighteen-month period and not more than five hundred dollars for each subsequent offense within an eighteen-month period.

(c) Any person under eighteen years of age who purchases or misrepresents such person’s age to purchase tobacco in any form or possesses tobacco in any form in any public place shall be fined not more than fifty dollars for the first offense and not less than fifty dollars or more than one hundred dollars for each subsequent offense. For purposes of this subsection, “public place” means any area that is used or held out for use by the public whether owned or operated by public or private interests.

(d) (1) A seller or seller’s agent or employee may perform a transaction scan to check the validity of a driver’s license or identity card presented by a cardholder as a condition for selling, giving away or otherwise distributing tobacco to the cardholder.

(2) If the information deciphered by the transaction scan performed under subdivision (1) of this subsection fails to match the information printed on the driver’s license or identity card presented by the cardholder, or if the transaction scan indicates that the information so printed is false or fraudulent, neither the seller nor any seller’s agent or employee shall sell, give away or otherwise distribute any tobacco to the cardholder.

(3) Subdivision (1) of this subsection does not preclude a seller or seller’s agent or employee from using a transaction scan device to check the validity of a document other than a driver’s license or an identity card, if the document includes a bar code or magnetic strip that may be scanned by the device, as a condition for selling, giving away or otherwise distributing tobacco to the person presenting the document.

(e) (1) No seller or seller’s agent or employee shall electronically or mechanically record or maintain any information derived from a transaction scan, except the following: (A) The name and date of birth of the person listed on the driver’s license or identity card presented by a cardholder; (B) the expiration date and identification number of the driver’s license or identity card presented by a cardholder.

(2) No seller or seller’s agent or employee shall use a transaction scan device for a purpose other than the purposes specified in subsection (d) of this section or subsection (c) of section 30-86.

(3) No seller or seller’s agent or employee shall sell or otherwise disseminate the information derived from a transaction scan to any third party, including, but not limited to, selling or otherwise disseminating that information for any marketing, advertising or promotional activities, but a seller or seller’s agent or employee may release that information pursuant to a court order.

(4) Nothing in subsection (d) of this section or this subsection relieves a seller or seller’s agent or employee of any responsibility to comply with any other applicable state or federal laws or rules governing the sale, giving away or other distribution of tobacco.

(5) Any person who violates this subsection shall be subject to a civil penalty of not more than one thousand dollars.

(f) (1) In any prosecution of a seller or seller’s agent or employee for a violation of subsection (b) of this section, it shall be an affirmative defense that all of the following occurred: (A) A cardholder attempting to purchase or receive tobacco presented a driver’s license or an identity card; (B) a transaction scan of the driver’s license or identity card that the cardholder presented indicated that the license or card was valid; and (C) the tobacco was sold, given away or otherwise distributed to the cardholder in reasonable reliance upon the identification presented and the completed transaction scan.

(2) In determining whether a seller or seller’s agent or employee has proven the affirmative defense provided by subdivision (1) of this section, the trier of fact in such prosecution shall consider that reasonable reliance upon the identification presented and the completed transaction scan may require a seller or seller’s agent or employee to exercise reasonable diligence and that the use of a transaction scan device does not excuse a seller or seller’s agent or employee from exercising such reasonable diligence to determine the following: (A) Whether a person to whom the seller or seller’s agent or employee sells, gives away or otherwise distributes tobacco is eighteen years of age or older; and (B) whether the description and picture appearing on the driver’s license or identity card presented by a cardholder is that of the cardholder.

(1949 Rev., S. 8679; P.A. 87-374, S. 2, 3; P.A. 92-66, S. 4; P.A. 96-240, S. 8, 10; June Sp. Sess. P.A. 98-1, S. 36, 121; P.A. 01-92, S. 2; P.A. 03-19, S. 124; P.A. 08-184, S. 62.)

History: P.A. 87-374 raised applicable age from 16 to 18; P.A. 92-66 amended Subsec. (a) to increase fine from $25 to $50 and added Subsec. (b) to add fine for minors who purchase tobacco products; P.A. 96-240 amended Subsec. (a) to increase the fine for a first offense and to provide increased fines for a second and subsequent offenses and to specify that minors may handle tobacco in course of their duties as employees, effective June 6, 1996; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (b), effective June 24, 1998; P.A. 01-92 added new Subsec. (a) re definitions, designated existing Subsecs. (a) and (b) as Subsecs. (b) and (c) and made technical changes therein for purposes of gender neutrality, added new Subsec. (d) re use of a transaction scan device, added new Subsec. (e) re prohibited acts and added new Subsec. (f) re affirmative defense; P.A. 03-19 made a technical change in Subsec. (c), effective May 12, 2003; P.A. 08-184 amended Subsec. (c) by prohibiting persons under eighteen from possessing tobacco in any form in any public place and by defining “public place”.



Section 53-344a - Sale of tobacco. Proof of age.

Each retailer of cigarettes or tobacco products or employee of such retailer shall require a person who is purchasing or attempting to purchase cigarettes or tobacco products, whose age is in question, to exhibit proper proof of age. If a person fails to provide such proof of age, such retailer or employee shall not sell cigarettes or tobacco products to the person. As used in this section, “proper proof” means a motor vehicle operator’s license, a valid passport or an identity card issued in accordance with the provisions of section 1-1h.

(P.A. 92-66, S. 5.)



Section 53-345 - Soliciting for philanthropic purposes.

Section 53-345 is repealed.

(1949 Rev., S. 8606; 1953, S. 3301d; 1959, P.A. 659; 1963, P.A. 551, S. 15.)



Section 53-345a - Nitrous oxide containers; sale to or purchase by minors prohibited. Proof of age.

(a) Any person who sells, gives or delivers to any minor under eighteen years of age any container exclusively containing nitrous oxide, unless the minor is delivering or accepting delivery in his capacity as an employee, shall be fined not more than two hundred dollars for the first offense, not more than three hundred fifty dollars for a second offense within an eighteen-month period and not more than five hundred dollars for each subsequent offense within an eighteen-month period.

(b) Any person under eighteen years of age who purchases or misrepresents his age to purchase any container exclusively containing nitrous oxide shall be fined not more than fifty dollars for the first offense and not less than fifty dollars nor more than one hundred dollars for each subsequent offense.

(c) Each retailer of containers exclusively containing nitrous oxide or employee of such retailer shall require a person who is purchasing or attempting to purchase a container exclusively containing nitrous oxide, whose age is in question, to exhibit proper proof of age. If a person fails to provide such proof of age, such retailer or employee shall not sell any container exclusively containing nitrous oxide to the person. As used in this section, “proper proof” means a motor vehicle operator’s license, a valid passport or an identity card issued in accordance with the provisions of section 1-1h.

(P.A. 98-17.)






Chapter 947 - Forgery and Counterfeiting

Section 53-346 and 53-347 - Forgery. Forging or counterfeiting stamps or labels.

Sections 53-346 and 53-347 are repealed.

(1949 Rev., S. 8684, 8685; 1963, P.A. 51, S. 14; 1969, P.A. 828, S. 214.)



Section 53-347a - Prohibited acts relative to stamps, labels, trademarks, service marks, collective marks and certification marks.

(a) Any person who uses, forges or counterfeits the individual stamp or label of any mechanic or manufacturer, with intent to defraud another, or vends or offers to vend any goods having any such forged or counterfeited stamp or label thereon, knowing it to be forged or counterfeited, without disclosing the fact to the purchaser, shall be guilty of a class D felony, except that such person shall be fined not more than two hundred fifty thousand dollars.

(b) Any person who, fraudulently and with intent to deceive, affixes any mark recorded under chapter 621a or any imitation thereof calculated to deceive, to any goods, receptacle or package similar in descriptive properties to those to which such mark is appropriated; or who, fraudulently and with intent to deceive, places, in any receptacle or package to which is lawfully affixed a recorded mark, goods other than those which such mark is designed and appropriated to protect; or who, fraudulently and with intent to deceive, deals in or keeps for sale any goods with a mark fraudulently affixed as above described in this section, or any goods contained in any package or receptacle having a lawful mark, which are not such goods as such mark was designed and appropriated to protect, shall be guilty of a class D felony, except that such person shall be fined not more than two hundred fifty thousand dollars.

(c) Any person, firm, partnership, corporation, association, union or other organization (1) who wilfully and knowingly counterfeits or imitates, or offers for sale or otherwise utters or circulates any counterfeit or imitation of a mark recorded under chapter 622a; or (2) who uses or displays a genuine mark recorded under said chapter in a manner not authorized by the registrant and knowing that such use or display is not so authorized; or (3) who in any way uses the name or mark, whether recorded under said chapter or not, of any individual, firm, partnership, corporation, association, union or other organization, in and about the sale of goods or otherwise not being authorized to use the same and knowing that such use is unauthorized, shall be guilty of a class D felony, except that such person, firm, partnership, corporation, association, union or organization shall be fined not more than two hundred fifty thousand dollars. In all cases where such association, union or other organization is not incorporated, complaint may be made by any officer or member of such association, union or organization on behalf of such union, association or organization.

(1963, P.A. 51, S. 13; 1967, P.A. 689, S. 11; P.A. 95-258; P.A. 13-258, S. 118.)

History: 1967 act added Subsec. (c); P.A. 95-258 amended Subsec. (a) to increase the maximum term of imprisonment from six months to five years and the maximum fine from $100 to $250,000, amended Subsec. (b) to increase the maximum fine from $500 to $250,000 and the maximum term of imprisonment from 30 days to five years and amended Subsec. (c) to delete the minimum fine of $100, increase the maximum fine from $200 to $250,000, delete the minimum term of imprisonment of three months and increase the maximum term of imprisonment from one year to five years (Revisor’s note: In Subsec. (c) the phrase “in behalf of ...” was replaced editorially by the Revisors with “on behalf of ...” for consistency with customary statutory usage and grammatical accuracy); P.A. 13-258 replaced provisions re imprisonment of not more than 5 years with provisions re class D felony.



Section 53-348 to 53-353 - Counterfeiting, generally.

Sections 53-348 to 53-353, inclusive, are repealed.

(1949 Rev., S. 8686–8691; 1961, P.A. 517, S. 114; 1963, P.A. 652, S. 10; 1969, P.A. 828, S. 214.)






Chapter 948 - Frauds and False Pretenses

Section 53-354 to 53-364 - Embezzlement by public or corporation officer or fiduciary. Embezzlement, generally. Obtaining valuable thing or service by false pretenses. Fraudulent issue of checks or drafts. Procuring property or credit by false statement. Fraudulent warehouse receipts. Defrauding of public community by officer.

Sections 53-354 to 53-364, inclusive, are repealed.

(1949 Rev., S. 8692–8702; 1959, P.A. 28, S. 204; 1969, P.A. 828, S. 214.)



Section 53-366 and 53-367 - Diversion from state of benefit of labor of employees. Unlawful removal of vessel by master.

Sections 53-366 and 53-367 are repealed.

(1949 Rev., S. 8704, 8705; 1969, P.A. 828, S. 214.)



Section 53-368 - Falsely certifying as to administration of oath.

Any person authorized by the laws of this state to administer oaths and affirmations, who falsely certifies that an oath or affirmation has been administered by him to any person in any matter where an oath or affirmation is by law required or falsely certifies that any affidavit, deposition or written statement of any kind required by law to be made upon oath or affirmation has been sworn or affirmed to before him by the person making such affidavit, deposition or written statement in any case where the same is required by law to be made, shall be guilty of a class E felony.

(1949 Rev., S. 8706; P.A. 13-258, S. 31.)

History: P.A. 13-258 changed penalty from fine of not more than $1,000 or imprisonment of not more than 3 years to a class E felony.



Section 53-369 - False pretenses as to pedigree of animal.

Any person who, by any false pretense, device or representation, obtains from any club, association, society or company for improving the breed of cattle, horses, sheep, swine or other domestic animals the registration of any animal in the herd register or other register of any such club, association, society or company or the transfer of any such registration or who knowingly gives a false pedigree of any such animal shall be imprisoned not more than one year or fined not more than five hundred dollars or both. The person who wrongfully obtains a registration or the transfer of a registration, as aforesaid, may be tried therefor either in the venue where the false pretense, device or representation was made or practiced or where such registration or transfer was made.

(1949 Rev., S. 8709.)



Section 53-370 - Fraudulent sale of liquid fuels or lubricating oils.

No person, firm or corporation, or any member or employee thereof, shall store, expose for sale or sell any liquid fuels, lubricating oils, greases or similar products in such manner as to deceive as to identity, nature or quality; or use any container for storage with the trademark or symbol of any manufacturer or distributor except that of the manufacturer or distributor of the product contained therein; or imitate the design, trademark or symbol of any manufacturer on any container, buildings or equipment with intent to deceive purchasers as to the nature, source or quality of the commodity sold; or mix, blend or compound any of such products of one manufacturer or distributor with that of another and sell the same as the product of either, provided any owner may sell such compound under his own trademark; or aid, assist or abet any person in the violation of the above provisions by depositing or delivering such products in any container other than that of the manufacturer or distributor of such product. Any person who violates any of the provisions of this section shall be guilty of a class D misdemeanor.

(1949 Rev., S. 8710; P.A. 12-80, S. 108.)

History: P.A. 12-80 replaced penalty of a fine of not more than $200 or imprisonment of not more than 30 days or both with a class D misdemeanor.



Section 53-371 to 53-376 - Defrauding keeper of hotel, restaurant or boarding house. Evasion of fares. Fraudulent issue and use of transfer ticket upon public conveyance. False statement by hirer of horse; by hirer of boat. Conversion of money by court officer.

Sections 53-371 to 53-376, inclusive, are repealed.

(1949 Rev., S. 8712–8717; 1967, P.A. 656, S. 57; 1969, P.A. 828, S. 214.)



Section 53-377 - Fraudulent uses of badges or insignia.

Any person who copies, imitates or simulates the insignia, flag, ribbon, badge, rosette, seal, button or emblem of any society, association, labor union or incorporated club, registered under the provisions of section 35-18c, or of any society, association, labor union or incorporated club which has been in existence continuously since May 23, 1898, or any person who wears the button, badge or insignia of the Grand Army of the Republic, the American Legion or Italian American War Veterans of the United States, Incorporated, or the insignia, rosette, badge or other indicia of membership of any fraternal or beneficial order or society or of any historical, naval or military organization or uses the same to obtain aid or assistance, or uses the name of any such society, organization or order or the title of any of its officers or its rituals or ceremonies unless such person is entitled to do so under the constitution, bylaws or rules and regulations of such order or society, or falsely claims to be a member thereof, shall be fined not more than five hundred dollars.

(1949 Rev., S. 8718; 1961, P.A. 240; P.A. 74-338, S. 43, 94.)

History: 1961 act added Italian American War Veterans of the United States, Incorporated; P.A. 74-338 substituted reference to Sec. 35-18c for reference to Sec. 35-14.

See Sec. 53-341a re sale of badge or shield of governmental official or employee.



Section 53-378 - Wearing of armed forces uniform. False representation of award of armed forces decoration, medal, badge, ribbon, button or rosette.

(a) Any person, other than an officer or enlisted man or woman of the armed forces, as defined in section 27-103, or any reserve component thereof, or of the state, as defined in section 27-2, or a member of a school or college military or naval organization, organized, uniformed and drilling as such, or a resident of any veterans’ or soldiers’ home, or a police officer, who, at any time, wears the uniform, or any part of the uniform, of any of said armed forces, reserve components or organizations, within the state, shall be fined not less than five hundred dollars or more than one thousand dollars or imprisoned not more than six months, or both, provided nothing in this section shall be construed as prohibiting any person having been honorably discharged from any of said armed forces, reserve components or organizations from wearing the person’s uniform in accordance with the laws of the United States or the state and the regulations governing any of said armed forces, reserve components or organizations, or any person taking part in any play, opera, theater or other entertainment from wearing such uniform while actually engaged in such entertainment.

(b) Any person who falsely represents himself or herself, orally or in writing, to have been awarded any decoration or medal authorized by the United States Congress for the armed forces, as defined in section 27-103, or any of the service medals or badges awarded to the members of such armed forces, or the ribbon, button or rosette of any such decoration, medal or badge, or any colorable imitation thereof, shall be fined not less than five hundred dollars or more than one thousand dollars or imprisoned not more than six months, or both.

(1949 Rev., S. 8719; 1951, S, 3318d; 1957, P.A. 163, S. 46; P.A. 07-128, S. 1.)

History: P.A. 07-128 designated existing provisions as Subsec. (a) and amended same to increase penalty range from $100 to $500 to $500 to $1,000, substitute “armed forces, reserve components or organizations” for “units or services” and make technical changes, and added Subsec. (b) re false oral or written representation of being awarded any decoration, medal, badge, ribbon, button or rosette of the armed forces.

See Sec. 53a-130a re impersonation of police officer.



Section 53-378a - Solicitation of contributions for veterans’ charitable organization with intent to defraud.

(a) No person, firm or corporation that holds itself out as a representative of a veterans’ charitable organization shall, with intent to defraud, solicit a contribution for such veterans’ charitable organization that inures or is intended to inure to the benefit of any person, firm or corporation other than such veterans’ charitable organization. For the purposes of this section, “veterans’ charitable organization” means any person, firm or corporation that is or purports to be established for any benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy purpose relating to or on behalf of veterans, and “veteran” has the same meaning as provided in subsection (a) of section 27-103.

(b) Any person, firm or corporation that violates any provision of subsection (a) of this section shall be guilty of a class C misdemeanor.

(P.A. 12-195, S. 2.)



Section 53-379 - False representations to dispensaries.

Section 53-379 is repealed.

(1949 Rev., S. 8720; 1969, P.A. 828, S. 214.)



Section 53-379a - Residential mortgage fraud. Penalties. Definitions.

(a) A person commits residential mortgage fraud when, for financial gain and with the intent to defraud, such person: (1) Knowingly makes any material written misstatement, misrepresentation or omission during the mortgage lending process with the intention that a mortgage lender, mortgage correspondent lender or mortgage broker, as defined in section 36a-485, a borrower or any other person that is involved in the mortgage lending process will rely on such written misstatement, misrepresentation or omission; (2) knowingly uses or facilitates the use or attempts to use or facilitate the use of any written misstatement, misrepresentation or omission during the mortgage lending process with the intention that a mortgage lender, mortgage correspondent lender, as defined in section 36a-485, borrower or any other person that is involved in the mortgage lending process relies on it; (3) receives or attempts to receive proceeds or any other funds in connection with a residential mortgage closing that the person knew or should have known resulted from an act or acts constituting residential mortgage fraud; or (4) conspires with or solicits another to engage in an act or acts constituting residential mortgage fraud.

(b) (1) A person who commits a single act of residential mortgage fraud is guilty of a class D felony.

(2) A person who commits two or more acts of residential mortgage fraud is guilty of a class C felony.

(3) For purposes of this section, (A) “person” means (i) a mortgage broker, mortgage lender, mortgage correspondent lender, mortgage loan originator, loan processor or underwriter, as such terms are defined in section 36a-485, or (ii) any other individual who is a mortgagor on more than three individual mortgage loans or who purchases or sells more than three residential properties in a consecutive twelve-month period; (B) “mortgage lending process” means the process through which an individual seeks or obtains a residential mortgage loan, including solicitation, application, origination, negotiation of terms, underwriting, signing, closing and funding of a residential mortgage loan and services provided incident to such mortgage loan, including the appraisal of the residential property; and (C) “residential property” means “residential property” as defined in section 36a-485.

(c) It shall be sufficient in any prosecution for residential mortgage fraud to show that the party accused did the act with the intent to deceive or defraud. It shall be unnecessary to show that any particular person was harmed financially in the transaction or that the person to whom the deliberate misstatement, misrepresentation or omission was made relied upon the misstatement, misrepresentation or omission. For purposes of this section, the residential mortgage fraud is committed: (1) In the county in which the residential real property for which the mortgage loan is being sought is located; (2) in the county in which any act was performed in furtherance of residential mortgage fraud; (3) in any county in which any person alleged to have engaged in an act that constitute residential mortgage fraud had control or possession of any proceeds of such residential mortgage fraud; (4) if a closing occurred, in any county in which the closing occurred; or (5) in any county in which a document containing a deliberate misstatement, misrepresentation or omission is filed with an official registrar.

(P.A. 09-207, S. 1; 09-209, S. 42; P.A. 11-216, S. 48.)

History: P.A. 09-209 amended Subsec. (b)(3)(A)(ii) by changing “individual who makes” to “individual who is a mortgagor on”; P.A. 11-216 amended Subsec. (b)(3)(A) to redefine “person” by adding references to loan processor or underwriter and making technical changes.



Section 53-379b - Judgment liens in residential mortgage fraud. Restitution.

(a) All real and personal property of every kind used or intended for use in the course of, derived from or realized through an act of residential mortgage fraud may be subject to a judgment lien in favor of the state to secure any fine levied against a person convicted of mortgage fraud. Such judgment lien shall comply with the provisions of section 52-380a or 52-355a and shall be subordinate to any security interest in the property recorded prior to the date on which such lien is recorded.

(b) In addition to the penalty prescribed under section 53-379a, courts may order restitution to any person that has suffered a financial loss due to any act or acts constituting residential mortgage fraud.

(c) In the absence of fraud, bad faith or malice, a person shall not be subject to an action for civil liability for filing reports or furnishing other information regarding suspected residential mortgage fraud under section 53-379a to a regulatory or law enforcement agency.

(P.A. 09-207, S. 2.)






Chapter 949 - Crimes Involving Credit Cards, Scanning Devices or Reencoders

Section 53-380 to 53-388 - Credit card crimes.

Sections 53-380 to 53-388, inclusive, are repealed.

(1969, P.A. 750, S. 1–9; 1971, P.A. 871, S. 129.)



Section 53-388a - Unlawful use or possession of scanning device or reencoder. Civil action by Attorney General. Penalties.

(a) As used in this section:

(1) “Scanning device” means a scanner, reader or any other electronic device that is used to access, read, scan, obtain, memorize or temporarily or permanently store information encoded on a computer chip or a magnetic strip or stripe of a payment card.

(2) “Reencoder” means an electronic device that places encoded information from a computer chip or a magnetic strip or stripe of a payment card onto a computer chip or a magnetic strip or stripe of a different payment card or any electronic medium that allows an authorized transaction to occur.

(3) “Payment card” means a credit card, charge card, debit card or any other card that is issued to an authorized card user and that allows the user to obtain, purchase or receive goods, services, money or anything else of value from a merchant.

(4) “Merchant” means a person who receives, from an authorized user of a payment card or from someone the person reasonably believes to be such an authorized user, a payment card or information from a payment card or what the person reasonably believes to be a payment card or information from a payment card, as an instrument for obtaining, purchasing or receiving goods, services, money or anything else of value from the person.

(b) No person shall use a scanning device to access, read, obtain, memorize or temporarily or permanently store information encoded on a computer chip or a magnetic strip or stripe of a payment card without the permission of the authorized user of the payment card and with the intent to defraud the authorized user, the issuer of the authorized user’s payment card or a merchant.

(c) No person shall use a reencoder to place information encoded on a computer chip or a magnetic strip or stripe of a payment card onto a computer chip or a magnetic strip or stripe of a different card without the permission of the authorized user of the card from which the information is being reencoded and with the intent to defraud the authorized user, the issuer of the authorized user’s payment card or a merchant.

(d) The Attorney General may institute a civil proceeding in Superior Court against any person who violates subsection (b) or (c) of this section.

(e) Any person who violates the provisions of subsection (b) or (c) of this section shall be fined not more than ten thousand dollars and imprisoned not less than one year or more than ten years, or both.

(f) No person shall possess a scanning device or reencoder under circumstances manifesting an intent to use the same in the commission of a violation of subsection (b) or (c) of this section.

(g) Any person who violates subsection (f) of this section shall be guilty of a class A misdemeanor.

(P.A. 06-60, S. 1.)






Chapter 949a - Extortionate Credit Transactions

Section 53-389 - Definitions.

(a) As used in this chapter:

(1) “To extend credit” means to make or renew any loans, or to enter into any agreement, tacit or express, whereby the repayment or satisfaction of any debt or claim, whether acknowledged or disputed, valid or invalid, and however arising, may or will be deferred;

(2) “Creditor”, with reference to any given extension of credit, refers to any person making such extension of credit, or to any person claiming by, under or through such person;

(3) “Debtor”, with reference to any given extension of credit, refers to any person to whom such extension of credit is made, or to any person who guarantees the repayment of that extension of credit, or in any manner undertakes to indemnify the creditor against loss resulting from the failure of any person to whom that extension of credit is made to repay the same;

(4) “Repayment” of any extension of credit includes the repayment, satisfaction or discharge, in whole or in part, of any debt or claim, acknowledged or disputed, valid or invalid, resulting from or in connection with such extension of credit;

(5) “To collect an extension of credit” means to induce in any way any person to make repayment thereof;

(6) An “extortionate extension of credit” is any extension of credit with respect to which it is the understanding of the creditor and the debtor, at the time such extension of credit is made, that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation or property of any person;

(7) An “extortionate means” is any means which involves the use, or an express or implicit threat of use, of violence or other criminal means to cause harm to the person, reputation or property of any person.

(b) State law, including conflict of laws rules, governing the enforceability through civil judicial processes of repayment of any extension of credit or the performance of any promise given in consideration thereof, shall be judicially noticed. This subsection shall not impair any authority which any court would otherwise have to take judicial notice of any matter of state law.

(1971, P.A. 239, S. 1; May 25 Sp. Sess. P.A. 94-1, S. 97, 130.)

History: May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994.



Section 53-390 - Extortionate extension of credit. Conspiracy.

(a) Any person who makes any extortionate extension of credit, or conspires to do so, shall be guilty of a class B felony.

(b) In any prosecution under this section, if it is shown that all of the following factors were present in connection with the extension of credit in question, there is prima facie evidence that the extension of credit was extortionate; but this subsection is nonexclusive and in no way limits the effect or applicability of subsection (a): (1) The repayment of the extension of credit, or the performance of any promise given in consideration thereof, would be unenforceable, through civil judicial processes against the debtor (A) in the jurisdiction within which the debtor, if a natural person, resided or (B) in every jurisdiction within which the debtor, if other than a natural person, was incorporated or qualified to do business at the time the extension of credit was made; (2) the extension of credit was made at a rate of interest in excess of the rate permitted under title 37 calculated according to the actuarial method of allocating payments made on a debt between principal and interest, pursuant to which a payment is applied first to the accumulated interest and the balance is applied to the unpaid principal; (3) at the time the extension of credit was made, the debtor reasonably believed that either (A) one or more extensions of credit by the creditor had been collected or attempted to be collected by extortionate means, or the nonrepayment thereof had been punished by extortionate means; or (B) the creditor had a reputation for the use of extortionate means to collect extensions of credit or to punish the nonrepayment thereof; (4) upon the making of the extension of credit, the total of the extensions of credit by the creditor to the debtor then outstanding, including any unpaid interest or similar charges, exceeded ten dollars.

(c) In any prosecution under this section, if evidence has been introduced tending to show the existence of any of the circumstances described in subdivision (1) or (2) of subsection (b), and direct evidence of the actual belief of the debtor as to the creditor’s collection practices is not available, then, for the purpose of showing the understanding of the debtor and the creditor at the time the extension of credit was made, the court may, in its discretion, allow evidence to be introduced tending to show the reputation as to collection practices of the creditor in any community of which the debtor was a member at the time of the extension.

(1971, P.A. 239, S. 2.)



Section 53-391 - Advances of money or property to be used in extortionate extension of credit.

Any person who wilfully advances money or property, whether as a gift, as a loan, as an investment, pursuant to a partnership or profit sharing agreement, or otherwise, to any person, with reasonable grounds to believe that it is the intention of such person to use the money or property so advanced directly or indirectly for the purpose of making extortionate extensions of credit, shall be guilty of a class B felony and fined not more than ten thousand dollars or an amount not exceeding twice the value of the money or property so advanced, whichever is greater, or shall be imprisoned not more than twenty years, or both.

(1971, P.A. 239, S. 3.)



Section 53-392 - Participation or conspiracy in use of extortionate means. Evidence.

(a) Any person who knowingly participates in any way, or conspires to do so, in the use of any extortionate means (1) to collect or attempt to collect any extension of credit, or (2) to punish any person for the nonrepayment thereof, shall be guilty of a class B felony.

(b) In any prosecution under this section, for the purpose of showing an implicit threat as a means of collection, evidence may be introduced tending to show that one or more extensions of credit by the creditor were, to the knowledge of the person against whom the implicit threat was alleged to have been made, collected or attempted to be collected by extortionate means or that the nonrepayment thereof was punished by extortionate means.

(c) In any prosecution under this section, if evidence has been introduced tending to show the existence, at the time the extension of credit was made, of the circumstances described in subdivision (b)(1) or (b)(2) of section 53-390, and direct evidence of the actual belief of the debtor as to the creditor’s collection practices is not available, then, for the purpose of showing that words or other means of communication, shown to have been employed as a means of collection, in fact carried an express or implicit threat, the court may in its discretion allow evidence to be introduced tending to show the reputation of the defendant in any community of which the person against whom the alleged threat was made was a member at the time of the collection or attempt at collection.

(1971, P.A. 239, S. 4.)






Chapter 949b - Academic Crimes

Section 53-392a - Definitions.

As used in this chapter: “Person” means any individual, partnership, corporation, limited liability company or association; “assignment” means any specific written, recorded, pictorial, artistic or other academic task that is intended for submission to any university, college, academy, school or other educational institution which is chartered, incorporated, licensed, registered or supervised by this state, in fulfillment of the requirements of a degree, diploma, certificate or course of study at any such educational institution; and “prepare” means to create, write or in any way produce in whole or substantial part a term paper, thesis, dissertation, essay, report or other written, recorded, pictorial, artistic or other assignment for a fee.

(P.A. 73-581, S. 1; P.A. 95-79, S. 180, 189.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 53-392b - Preparation of assignments for students attending educational institutions prohibited.

(a) No person shall prepare, offer to prepare, cause to be prepared, sell or offer for sale any term paper, thesis, dissertation, essay, report or other written, recorded, pictorial, artistic or other assignment knowing, or under the circumstances having reason to know, that said assignment is intended for submission either in whole or substantial part under the name of a student other than the author of the term paper, thesis, dissertation, essay, report or other written, recorded, pictorial, artistic or other assignment in fulfillment of the requirements for a degree, diploma, certificate or course of study at any university, college, academy, school or other educational institution which is chartered, incorporated, licensed, registered or supervised by this state.

(b) Nothing contained in this chapter shall prevent any person from providing tutorial assistance, research material, information or other assistance to persons enrolled in a university, college, academy, school or other educational institution which is chartered, incorporated, licensed, registered or supervised by this state, which is not intended for submission directly or in substantial part as an assignment under the student’s name to such educational institution in fulfillment of the requirements for a degree, diploma, certificate or course of study or to prevent any person from rendering for a fee services which include the typing, research, assembling, transcription, reproduction or editing of a manuscript or other assignment which he has not prepared at the request of or on behalf of the purchaser.

(P.A. 73-581, S. 2, 3.)



Section 53-392c - Excepted actions.

Nothing contained in this chapter shall prevent any person from selling or offering for sale a publication or other written material which shall have been registered under the United States laws of copyright, provided the owner of such copyright shall have given his authorization or approval for such sale and provided such publication or other written material shall not be intended for submission as a dissertation, thesis, term paper, essay, report or other written assignment to an educational institution within the state of Connecticut in fulfillment of the requirements for a degree, diploma, certificate or course of study.

(P.A. 73-581, S. 4.)



Section 53-392d - Enforcement by the Attorney General.

Whenever the Attorney General, or his deputy, has reason to believe that any person has violated any of the provisions of this chapter, he may bring an action in the superior court for the judicial district of Hartford to enjoin the continuance of such violation; and, if it appears to the satisfaction of the court that the defendant has, in fact, violated this chapter, an injunction may be issued enjoining and restraining any further violation, without requiring proof that any person has, in fact, been injured or damaged thereby. In connection with any such proposed application, the Attorney General may conduct an investigation, subpoena witnesses and documents deemed by him necessary to the conduct of such investigation and, in the event of noncompliance with any such subpoena, may apply to the superior court for the judicial district of Hartford, which may issue an order requiring such compliance.

(P.A. 73-581, S. 6; P.A. 76-436, S. 278, 681; P.A. 80-483, S. 172, 186; P.A. 88-230, S. 1, 12; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; P.A. 95-220, S. 4–6.)

History: P.A. 76-436 replaced court of common pleas with superior court, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 80-483 substituted “judicial district of Hartford-New Britain” for “Hartford county”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 53-392e - Unlawful preparation of academic assignments: Class B misdemeanor.

Any person who violates any provision of this chapter shall be guilty of a class B misdemeanor. Any court of competent jurisdiction may grant such further relief as is necessary to enforce the provisions of this chapter, including the issuance of an injunction.

(P.A. 73-581, S. 5.)






Chapter 949c - Corrupt Organizations and Racketeering Activity Act

Section 53-393 - Short title: Corrupt Organizations and Racketeering Activity Act.

This chapter shall be known as the “Corrupt Organizations and Racketeering Activity Act” and may be cited as “CORA”.

(P.A. 82-343, S. 1.)



Section 53-394 - Definitions.

(a) “Racketeering activity” means to commit, to attempt to commit, to conspire to commit, or to intentionally aid, solicit, coerce or intimidate another person to commit any crime which, at the time of its commission, was a felony chargeable by indictment or information under the following provisions of the general statutes then applicable: (1) Sections 53-278a to 53-278f, inclusive, relating to gambling activity; (2) chapter 949a, relating to extortionate credit transactions; (3) chapter 952, part IV, relating to homicide; (4) chapter 952, part V, relating to assault, except assault with a motor vehicle as defined in section 53a-60d; (5) sections 53a-85 to 53a-88, inclusive, relating to prostitution; (6) chapter 952, part VII, relating to kidnapping; (7) chapter 952, part VIII, relating to burglary, arson and related offenses; (8) chapter 952, part IX, relating to larceny, robbery and related offenses; (9) chapter 952, part X, relating to forgery and related offenses; (10) chapter 952, part XI, relating to bribery and related offenses; (11) chapter 952, part XX, relating to obscenity and related offenses; (12) chapter 952, part XIX, relating to coercion; (13) sections 53-202, 53-206, 53a-211 and 53a-212, relating to weapons and firearms; (14) section 53-80a, relating to the manufacture of bombs; (15) sections 36b-2 to 36b-34, inclusive, relating to securities fraud and related offenses; (16) sections 21a-277, 21a-278 and 21a-279, relating to drugs; (17) section 22a-131a, relating to hazardous waste; (18) chapter 952, part XXIII, relating to money laundering; or (19) section 53a-192a, relating to trafficking in persons.

(b) “Unlawful debt” means any money or other thing of value constituting principal or interest of a debt that is incurred or contracted:

(1) In violation of any of the following provisions of law: (A) Sections 53-278a to 53-278f, inclusive, relating to gambling activity; (B) chapter 663, relating to interest violations; or

(2) In gambling activity in violation of federal law or in the business of lending money at a rate usurious under state or federal law.

(c) “Enterprise” means any individual, sole proprietorship, corporation, business trust, union chartered under the laws of this state or other legal entity, or any unchartered union, association or group of individuals associated in fact although not a legal entity, and includes illicit as well as licit enterprises and governmental, as well as other entities. In determining whether any unchartered union, association or group of individuals exists, factors which may be considered as evidence of association include, but are not limited to: (1) A common name or identifying sign, symbols or colors and (2) rules of behavior for individual members.

(d) “Person” includes any individual or entity, governmental, business or other, capable of holding a legal or beneficial interest in property.

(e) “Pattern of racketeering activity” means engaging in at least two incidents of racketeering activity that have the same or similar purposes, results, participants, victims or methods of commission or otherwise are interrelated by distinguishing characteristics, including a nexus to the same enterprise, and are not isolated incidents, provided the latter or last of such incidents occurred after October 1, 1982, and within five years after a prior incident of racketeering activity.

(f) “State’s attorney” means the Chief State’s Attorney, a deputy chief state’s attorney, any state’s attorney or any assistant state’s attorney.

(g) “Property” includes any property, real or personal, or any interest therein or any beneficial interest of whatever kind.

(P.A. 82-343, S. 2; P.A. 84-138, S. 1; P.A. 91-36; July Sp. Sess. P.A. 94-2, S. 8; P.A. 06-43, S. 2; P.A. 09-193, S. 1.)

History: P.A. 84-138 amended Subsec. (a) by replacing alphabetic Subdiv. indicators with numeric Subdiv. indicators and adding Subdiv. (17) re Sec. 22a-131a; P.A. 91-36 added Subsec. (a)(18) re chapter 952, part XXIII; July Sp. Sess. P.A. 94-2 redefined “enterprise” to add provision re factors that may be considered as evidence of association when determining whether any unchartered union, association or group of individuals exists; P.A. 06-43 added Subsec. (a)(19) re Sec. 53a-192a, effective July 1, 2006; P.A. 09-193 amended Subsec. (a) to redefine “racketeering activity” by replacing “sections 36b-2 to 36b-33, inclusive, relating to securities” with “sections 36b-2 to 36b-34, inclusive, relating to securities fraud and related offenses” in Subdiv. (15).

A partnership qualifies as an enterprise under the category of other chartered legal entities; although defendant viewed relationship as a partnership, it constituted an unchartered enterprise, or association in fact, under this Subsec. 297 C. 66.

Subsec. (g):

Cited. 206 C. 421.



Section 53-395 - Prohibited activities.

(a) It is unlawful for any person who has knowingly received any proceeds derived, directly or indirectly, from a pattern of racketeering activity or through the collection of an unlawful debt to use or invest, whether directly or indirectly, any part of such proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of any title to, or any right, interest or equity in, real property or in the establishment or operation of any enterprise.

(b) It is unlawful for any person, through a pattern of racketeering activity or through the collection of an unlawful debt, to receive anything of value or to acquire or maintain, directly or indirectly, any interest in or control of any enterprise or real property.

(c) It is unlawful for any person employed by, or associated with, any enterprise to knowingly conduct or participate in, directly or indirectly, such enterprise through a pattern of racketeering activity or through the collection of an unlawful debt.

(d) Speech, conduct or association to the extent protected by article first of the Constitution of the state or the first amendment to the United States Constitution shall not be considered unlawful under this section.

(P.A. 82-343, S. 3; P.A. 94-211.)

History: P.A. 94-211 added Subsec. (d) re speech, conduct or association protected by the state or federal constitution.

Subsec. (b):

Subsec. requires proof of an enterprise; under this Subsec., an unchartered association in fact enterprise does not require proof of an ascertainable structure separate from that inherent in the pattern of racketeering activity with which a defendant is charged. 297 C. 66.

Cited. 28 CA 306. Cited. 43 CA 555.

Subsec. (c):

Cited. 206 C. 421.

Cited. 43 CA 555.



Section 53-396 - Charging of incidents of racketeering activity. Sentencing on separately charged offense.

(a) In any information charging a violation of this chapter, the state shall allege the existence of a pattern of racketeering activity based upon at least two incidents of racketeering activity, which shall be specified in such information. The state may, where otherwise permitted by law, individually charge in separate counts of the same information or by indictment any offense notwithstanding that such offense may also constitute an incident of racketeering activity specified in the count charging a violation of this chapter. Any information charging a violation of this chapter shall also indicate whether, and to what extent, the state alleges that any property of the defendant is subject to forfeiture under this chapter.

(b) In any prosecution under this chapter the court or the jury, as the case may be, shall indicate by special verdict the particular incidents of racketeering activity that it finds to have been proved by the state beyond a reasonable doubt.

(c) In any prosecution under this chapter, the court shall impose a separate sentence on any separately charged offense of which the defendant has been found guilty notwithstanding that the offense also constitutes an incident of racketeering activity under that portion of the information charging a violation of this chapter. Any term of imprisonment imposed on the separately charged offense shall, in the discretion of the court, run either concurrently or consecutively with respect to the sentence imposed on the count charging a violation of this chapter, as provided in section 53a-27, except, in the case in which such separately charged offense constitutes a violation of section 53-202, 53-206, 53a-211 or 53a-212, such sentences shall run consecutively.

(P.A. 82-343, S. 4; July Sp. Sess. P.A. 94-2, S. 9.)

History: July Sp. Sess. P.A. 94-2 amended Subsec. (c) to add exception requiring consecutive sentences when the separately charged offense constitutes a violation of Sec. 53-202, 53-206, 53a-211 or 53a-212.



Section 53-397 - Penalty. Forfeiture of property. Disposition of seized property. Appointment of receiver.

(a) A person who violates any provision of this chapter shall be imprisoned for a definite term of not less than one year nor more than twenty years or may be fined not more than twenty-five thousand dollars, or both, and shall forfeit to the state: (1) Any property he has acquired, maintained or used in violation of this chapter, including profits derived therefrom and the appreciated value thereof, or, where applicable, the proceeds from the sale thereof; and (2) any interest in, security of, claim against, or property or contractual right of any kind affording a source of influence over any enterprise which he has established, operated, controlled, conducted or participated in the conduct of, in violation of this chapter.

(b) (1) Upon conviction of a person under this chapter the court or the jury, as the case may be, before which the defendant was tried shall determine the extent to which any property of such person is subject to forfeiture under this chapter and shall hear evidence thereon. Upon a determination thereof, the court shall render a judgment of forfeiture and authorize the Chief State’s Attorney to seize in the name of the state all property subject to forfeiture under this chapter upon such terms or conditions, relating only to such matters as the time and method of such seizure, as the court shall deem proper.

(2) If a property right is not exercisable or transferable for value by the state, it shall expire, and shall not revert to the convicted person.

(3) If the court or the jury, as the case may be, concludes that property previously owned by the defendant would have been subject to forfeiture under this chapter but for the fact that it was transferred by the defendant prior to any judgment of forfeiture with the intention of preventing its forfeiture under this chapter, the court may set aside such transfer. The court may also render any other appropriate order reasonably necessary to protect the rights of any innocent party to any such transfer.

(4) The court shall order the Chief State’s Attorney to convert into cash all such property seized under this chapter that is not yet cash as soon as commercially feasible, and shall make provision for the rights of any innocent person or entity, governmental, business or other, that are superior to that of the state and that are then known to the court or the state’s attorney or state’s attorneys involved in the case. In lieu of ordering the sale of any such property, the court may (A) if it finds that the property can be used by a state governmental agency, order the property to be delivered to such agency for such use, (B) order the property to be sold or transferred to any innocent person or entity or (C) order any equitable relief with respect to the disposition of such property as it deems appropriate.

(5) (A) To facilitate such disposition, the court may, upon motion of the Chief State’s Attorney or his designee, or on its own motion, appoint one or more receivers, who shall be vested with the right of immediate possession and control of such property forfeited to the state as is designated by the court. Any such receiver shall have and exercise all powers of ownership that are reasonable and necessary for the purpose of converting into cash the property in his possession, and shall: (i) Before assuming to act as such, file with the clerk of the court by which he was appointed, a bond with such surety or sureties, and for such an amount as such court or judge may order and approve, payable to the state and conditioned upon the faithful performance of his official duties; (ii) comply with any order of the court by which he was appointed, including orders relating to the method of transfer and sale of any property in his possession and orders directing him to file reports with the court; (iii) sign, swear to and file a final report with the court and the Chief State’s Attorney upon the disposition of all property in his possession, which report shall include a full and detailed account of his actions as such receiver and a statement of the services he has rendered in connection with his appointment, and such report shall be accompanied by a motion seeking the court’s acceptance and approval thereof; (iv) deposit with the clerk of the court at the time the final report is filed the net proceeds received by him during the pendency of his appointment from the disposition of any property in his possession together with all interest accrued thereon.

(B) Upon the faithful completion of his duties and the court’s acceptance and approval of his final report, the receiver shall be compensated by the court from the proceeds of the sale of the property placed under his control by the payment of a sum that the court determines is fair and reasonable.

(C) Any receiver appointed under this subdivision shall act as a fiduciary of the state. He may be removed at any time, at the pleasure of the court by which he was appointed or, if such court is not in session, by a judge thereof; and if such receiver is removed, declines to act, or dies, the court that appointed him, or, if such court is not in session, a judge thereof, may fill the vacancy.

(6) Any money forfeited to the state under this chapter and the proceeds from the sale of any property forfeited to the state under this chapter shall be deposited in the General Fund.

(7) At any time either before or after a judgment of forfeiture under this chapter, the Chief State’s Attorney shall have the authority to compromise or otherwise remit or mitigate in whole or in part any claim or potential claim of the state arising under this chapter.

(8) Nothing in this chapter shall in any way diminish the right of the state to exercise any of the powers conferred upon it or its agents regarding seized property under part III of chapter 959 and section 54-33g.

(P.A. 82-343, S. 5; P.A. 84-138, S. 2.)

History: P.A. 84-138 amended Subsec. (a) to provide for the forfeiture of property “used” in violation of this chapter.



Section 53-398 - Court orders.

(a) At any time in any prosecution under this chapter, the Superior Court shall have jurisdiction to render and may render the following orders:

(1) An order prohibiting the defendant from transferring, depleting or otherwise alienating or diminishing any property of his which there is probable cause to believe is subject to forfeiture under this chapter;

(2) An order appointing a receiver, in accordance with chapter 920 and the rules of court relating thereto which are not inconsistent with this chapter, over such property which there is probable cause to believe is subject to forfeiture under this chapter. Such receiver shall have all powers and obligations, subject to the supervision of the court, that exist under the statutes, the common law and the rules of court relating thereto, which are not inconsistent with this chapter, and shall be compensated with funds appropriated to the Judicial Department in an amount that the court determines is reasonable;

(3) An order permitting the defendant to transfer or deplete any property of his which there is probable cause to believe is subject to forfeiture under this chapter upon the posting by such defendant of such security as is equal to the value of the property described therein, which security shall be subject to forfeiture under this chapter to the extent that the property to which it relates otherwise would have been subject to forfeiture;

(4) Any other order, consistent with due process of law, that the court deems to be reasonable and necessary to protect the rights of any innocent person or entity or to effectuate the purposes of this chapter.

(b) Nothing in this section shall be construed as affecting the right of the defendant to receive any net income or profits resulting from the use and ownership of such property belonging to him for which there is probable cause to believe is subject to forfeiture under this chapter until a final judgment of forfeiture is rendered.

(P.A. 82-343, S. 6.)



Section 53-399 - Lien notice. Lien in favor of state.

(a) At the commencement of or during any prosecution under this chapter, any state’s attorney or his designee may file or cause to be filed in the official records of any town clerk or other appropriate official within this state or in the official records of any other state a CORA lien notice. No filing fee shall be required for the filing of such notice in this state.

(b) The CORA lien notice shall be signed by a state’s attorney and shall set out the following information:

(1) The name of the defendant; the notice may include any aliases or fictitious names under which the defendant may be known and may also name any corporation, partnership or other entity that is either controlled by or entirely owned by the defendant;

(2) To the extent then known by such state’s attorney, the present residence and business address of the defendant;

(3) A statement that a prosecution under this chapter has been commenced against the defendant, the name of the judicial district in which such case is pending, the name of the case, and, to the extent then known by such state’s attorney, the docket number of the proceeding;

(4) A statement that the notice is being filed pursuant to this chapter;

(5) The name of the state’s attorney who is bringing the proceeding and the address of his office; and

(6) A description of the appropriate property of the defendant which the state’s attorney has probable cause to believe is subject to forfeiture under this chapter.

(c) A CORA lien notice shall apply only to one person and, to the extent applicable, to any associated aliases, fictitious names or other names, including names of corporations, partnerships or other entities as provided in subdivision (1) of subsection (b) of this section.

(d) The state’s attorney shall, as soon as practicable after the filing of each CORA lien notice, furnish to the defendant either a copy of the recorded notice or a copy of the notice with a notation thereon of the office or offices in which the notice has been recorded. The failure of the state’s attorney to so furnish a copy of the notice under this subsection shall not invalidate or otherwise affect the notice.

(e) The filing of a CORA lien notice creates, from the time of its filing, a lien in favor of the state on the property therein described of the defendant named in the notice as provided in subdivision (1) of subsection (b) of this section.

(f) The lien shall commence and attach as of the time of filing of the CORA lien notice and shall continue thereafter until expiration, termination or discharge pursuant to section 53-400. The lien created in favor of the state shall be superior and prior to the interest of any other person in the property acquired subsequent to the filing of the notice.

(g) The filing of a CORA lien notice shall not affect the use to which the property to which it pertains may be put or the right of the defendant to receive any avails, rents or other proceeds resulting from the use and ownership but not the sale of such property, unless and until a judgment of forfeiture is rendered.

(P.A. 82-343, S. 7.)

Subsec. (e):

Cited. 206 C. 421.



Section 53-400 - Duration of lien notice. Release, discharge or modification of lien notice.

(a) A CORA lien notice shall be effective during the pendency of any criminal prosecution commenced under this chapter and all appellate proceedings related thereto; provided that where a judgment of forfeiture is rendered a CORA lien notice shall be effective until the recording or filing of such judgment pursuant to section 53-402.

(b) The state’s attorney filing the CORA lien notice may release in whole or in part any CORA lien notice or may release any specific property from the CORA lien notice upon such terms and conditions as he may determine. Any release of a CORA lien notice executed by the state’s attorney shall be filed in the official records in which the CORA lien notice to which it relates has been filed. No charge or fee shall be imposed for the filing of any release of a CORA lien notice in this state.

(c) At any time after a CORA lien notice has been filed by a state’s attorney or his designee pursuant to this chapter, the defendant or any state’s attorney may, by motion to the court in which such action is pending, seek a discharge or modification of such notice.

(1) The clerk shall, upon the filing of such motion, immediately set a date for hearing, which date shall be not less than five nor more than ten days after the motion has been filed, and shall notify the parties thereof. At the hearing, the court shall determine whether there is probable cause to believe (A) that any property owned by the defendant is covered by the CORA lien notice; and if so, (B) that such property or any additional property not yet covered by such notice but sought by the state to be included therein is subject to forfeiture under this chapter. The state shall bear the burden of proof at such hearing and may present to the court affidavits, testimony under oath, or other evidence that would establish such probable cause. The defendant may appear and be heard on the issue. If the court concludes that, based on the evidence, there is no probable cause to believe that any property or a portion thereof, which is covered by the CORA lien notice is subject to forfeiture under this chapter, it shall discharge the CORA lien notice or shall modify such notice so that it applies only to the property which there is probable cause to believe is subject to forfeiture under this chapter.

(2) At the hearing set forth in subdivision (1) of this subsection, the court may release from the CORA lien notice any property, upon the posting by the defendant of such security as is equal to the value of the property owned by such defendant.

(3) The court shall release from the CORA lien notice any specific property if a sale of the property is pending and the filing of the notice prevents the sale of the property; provided, the proceeds resulting from the sale of the property shall be deposited with the clerk of the court, subject to the further order of the court.

(4) The proceeds of any sale transacted pursuant to subdivision (3) of this subsection and any security posted pursuant to subdivision (2) of this subsection shall be subject to forfeiture under this chapter to the extent that the property to which they relate otherwise would have been subject to forfeiture.

(P.A. 82-343, S. 8.)

Subsec. (c):

Cited. 206 C. 421.



Section 53-401 - Appeal of orders. Stay of execution. Filing of orders.

(a) Any order rendered as provided in section 53-398 or 53-400 shall be deemed a final judgment for the purpose of appeal, which, notwithstanding section 54-96, may be taken by the state or the defendant.

(b) No appeal shall be taken from such order except within seven days thereof. The effect of such order shall be automatically stayed for such seven-day period. If an appeal is taken within such seven-day period, the party taking such appeal may, within such period, file an application with the clerk of the court in which such order was issued requesting a stay of execution of such order pending such appeal, which application shall set forth the reasons for such request. A copy of such application shall be sent to the adverse party by the applicant. Upon the filing of such application, the effect of such order shall be further stayed until a decision is rendered thereon. A hearing on such application shall be held promptly. Where an appeal is taken by the defendant, such order shall be stayed if the defendant posts a bond, as provided in subsection (c) of this section.

(c) At the hearing on such application, the court shall: (1) Upon motion of a defendant who is taking the appeal, set an amount of bond with surety for the stay of such order as provided in subsection (b) of this section, which amount shall be as much as the court deems sufficient to protect the state’s interest in the matter; (2) grant the stay; (3) deny the stay; or (4) condition the granting of the stay upon the giving of such bond by the defendant.

(d) The clerk of the court shall file a certified copy of any order of the court discharging or modifying a CORA lien notice on the official records wherein the CORA lien notice to which it relates is filed as soon as the time for taking an appeal from such order has elapsed or, if an appeal is taken and an application for a stay of such order is filed, as soon as a decision granting or denying such stay has been rendered. Such order shall be accompanied by a notation of the court’s decision on any application for a stay relating thereto. Such filing may be accomplished by mailing a certified copy of such order to the office wherein such official records are kept, with return receipt requested. Such order of the court shall be effective upon the filing of it on such official records. No charge or fee shall be imposed for the filing of any such order in this state.

(e) No appeal taken pursuant to this section shall stay the underlying criminal prosecution under this chapter.

(P.A. 82-343, S. 9.)

Subsec. (a):

Cited. 206 C. 421.



Section 53-402 - Judgment of conviction and forfeiture. Title of the state to forfeited property.

(a) Upon the entry of a final judgment of conviction and forfeiture in any criminal prosecution under this chapter from which the defendant does not appeal within the period of time permitted by law, the court shall direct the clerk to record or cause to be recorded such judgment in the official records wherein a CORA lien notice relating to such case has been filed or, in the event no such CORA lien notice has been filed, in the official records of the town clerk or other appropriate official of the town in which property that is the subject of the judgment is located or in the office of the Secretary of the State, where appropriate.

(b) If the defendant appeals the judgment of conviction and forfeiture during such period the judgment shall not be so recorded by the clerk unless and until all appellate proceedings relating to the conviction have concluded and the judgment has been affirmed. During the pendency of any such appellate proceedings the state may move for the appointment of a receiver pursuant to section 53-398 if one has not already been appointed pursuant to said section. After a judgment of conviction and forfeiture has been rendered by the court under this chapter such receiver shall hold and record any net income or profits resulting from the use and ownership of the property committed to his charge. Upon the conclusion of all appellate proceedings relating to the conviction under this chapter and an affirmance of the final judgment rendered, the clerk shall record the judgment of conviction and forfeiture in the appropriate records as provided in subsection (a) of this section and all net income or profits held by the receiver shall be deemed to be part of the property forfeited to the state by the defendant.

(c) The title of the state to the forfeited property shall, in the case of real property or a beneficial interest, relate back to the date on which a CORA lien notice covering such property or interest was filed in the appropriate official records, and if no CORA lien notice has been filed, shall vest, in the case of real property, on the date such judgment is recorded pursuant to this section, and in the case of a beneficial interest, on the date such judgment is recorded or, where appropriate, filed with the clerk of the court. In the case of personal property, the title of the state shall relate back to the date a CORA lien notice covering such property was filed in the appropriate official records, and if no CORA lien notice has been filed, shall vest on the date such judgment is filed with the clerk of the court.

(P.A. 82-343, S. 10.)

Subsec. (c):

Cited. 206 C. 421.



Section 53-403 - Limitation on prosecutions. Severability.

(a) Notwithstanding any other provision of law, a criminal prosecution under this chapter may be commenced at any time within five years after the conduct in violation of a provision of this chapter terminates.

(b) The determination by any court of competent jurisdiction that any portion of this chapter or the application thereof to any person or circumstance violates any provision of the state or federal Constitutions or is otherwise invalid shall not affect the enforceability of any other provision of this chapter which may be given effect without the invalid portion or application.

(P.A. 82-343, S. 11.)






Chapter 949d - Communications Consumer Privacy Act

Section 53-420 - Short title: Communications Consumer Privacy Act.

This chapter shall be cited as the “Communications Consumer Privacy Act”.

(P.A. 84-304, S. 1.)



Section 53-421 - Definitions.

As used in this chapter, “communications company” means any person or organization which owns, controls, operates or manages any company which provides information or entertainment electronically to a household, including but not limited to a cable or community antenna television system.

(P.A. 84-304, S. 2.)



Section 53-422 - Prohibited activities. Penalty. Recovery of damages.

(a) It shall be unlawful for a communications company to:

(1) Install and use any equipment which would allow a communications company to visually observe or listen to what is occurring in the household of an individual subscriber without the knowledge or permission of the subscriber.

(2) Provide any person or public or private organization with a list containing the name of a subscriber, unless (A) the communications company gives notice thereof to the subscriber and (B) the subscriber does not object to the disclosure of his name to such person or organization, or (C) such person or public or private organization is acting as an agent, servant or employee of the communications company.

(3) Disclose the television viewing habits of any individual subscriber without the consent of the subscriber.

(4) Install or maintain a home-protection scanning device in a dwelling as part of a communication service without the express written consent of the occupant.

(b) Any communications company which violates any provision of this section shall be fined not more than ten thousand dollars for each violation. Any person who has been injured by a violation of this section shall have the right of action against any communications company which has committed the violation to recover damages for such injury. If the court awards damages, the plaintiff shall be awarded costs.

(P.A. 84-304, S. 3.)






Chapter 949e - Health Insurance Fraud Act

Section 53-440 - Short title: “Health Insurance Fraud Act”.

Sections 53-440 to 53-443, inclusive, shall be known and may be cited as the “Health Insurance Fraud Act”.

(P.A. 87-481, S. 1; P.A. 93-430, S. 1.)

History: P.A. 93-430 changed title of the act from “the Health Care False Claims Act” to “the Health Insurance Fraud Act”.



Section 53-441 - Definitions.

As used in sections 53-440 to 53-443, inclusive:

(a) “Statement” includes but is not limited to any notice, statement, invoice, account, bill for services, explanation of services, medical opinion, test result, computer generated document, electronic transmission or other evidence of loss, injury or expense;

(b) “Person” means any individual, corporation, limited liability company, partnership, association or any other legal entity;

(c) “Insurer” means any insurance company, health care center, corporation, Lloyd’s insurer, fraternal benefit society or any other legal entity authorized to provide health care benefits in this state, including benefits provided under health insurance, disability insurance, workers’ compensation and automobile insurance or any person, partnership, association or legal entity which is self-insured and provides health care benefits to its employees or governmental entity which provides medical benefits to Medicare or Medicaid recipients.

(P.A. 87-481, S. 2; P.A. 93-430, S. 2; P.A. 95-79, S. 181, 189.)

History: P.A. 93-430 amended the definition of “statement” to include “electronic transmission” and changed the definition of “health care insurer” to “insurer” and included health care centers and governmental entities providing medical benefits to Medicare and Medicaid recipients and added reference to the benefits provided under health insurance, disability insurance, workers’ compensation and automobile insurance to the definition of “insurer”; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.



Section 53-442 - Health insurance fraud.

A person is guilty of health insurance fraud when he, with the intent to defraud or deceive any insurer, (1) presents or causes to be presented to any insurer or any agent thereof any written or oral statement as part of or in support of an application for any policy of insurance or claim for payment or other benefit from a plan providing health care benefits, whether for himself, a family member or a third party, knowing that such statement contains any false, incomplete, deceptive or misleading information concerning any fact or thing material to such claim or application, or omits information concerning any fact or thing material to such claim or application, or (2) assists, abets, solicits or conspires with another to prepare or present any written or oral statement to any insurer or any agent thereof, in connection with, or in support of, an application for any policy of insurance or claim for payment or other benefit from a plan providing health care benefits knowing that such statement contains any false, deceptive or misleading information concerning any fact or thing material to such application or claim. For purposes of this section, “misleading information” includes but is not limited to falsely representing that goods or services were medically necessary in accordance with professionally accepted standards.

(P.A. 87-481, S. 3; P.A. 93-430, S. 3.)

History: P.A. 93-430 deleted references to “health care insurer” and substituted “insurer” in lieu thereof, included a reference to application for “policy of insurance” in lieu of “application” and added a provision re assisting, abetting, soliciting or conspiring to defraud an insurer or any agent thereof.



Section 53-443 - Penalty. Order of restitution. Attorneys’ fees and investigation costs included in restitution.

Any person who violates any provision of sections 53-440 to 53-443, inclusive, shall be subject to the penalties for larceny under sections 53a-122 to 53a-125b, inclusive. Each act shall be considered a separate offense. In addition to any fine or term of imprisonment imposed, including any order of probation, any such person shall make restitution to an aggrieved insurer, including reasonable attorneys’ fees and investigation costs.

(P.A. 87-481, S. 4; P.A. 93-430, S. 4.)

History: P.A. 93-430 specified that each act of fraud constitutes a separate offense and included reasonable attorneys’ fees and investigation costs in the restitution order.



Section 53-444 - Cause of action, when.

Any insurer, as defined in subsection (c) of section 53-441, that is aggrieved as a result of an act of insurance fraud may institute an action against the perpetrator of such fraud to recover all damages resulting from the fraud.

(P.A. 93-430, S. 5.)



Section 53-445 - Knowledge of health insurance fraud, report to Insurance Commissioner. Independent investigation conducted. Subject to civil liability, when.

(a) Any person, including an insurer, as defined in subsection (c) of section 53-441, who has knowledge of or has reason to believe that health insurance fraud, as defined in section 53-442, has occurred, shall provide notice and any information, evidence and documentation in the person’s or its possession relative to the suspected fraud to the Insurance Commissioner.

(b) The commissioner shall review and investigate any reports of or information received by any person regarding insurance fraud; he shall conduct an independent investigation of the suspected insurance fraud; and when he reasonably believes that a violation has occurred, he shall refer such investigation to the appropriate state agency for criminal prosecution, civil enforcement or disciplinary action. During the commissioner’s investigation and prior to the referral of such investigation, the investigation and record thereof shall be confidential.

(c) Any person, including an insurer, as defined in subsection (c) of section 53-441, or a not-for-profit organization established to detect and prevent insurance fraud or his or its agents or employees may disclose otherwise personal or privileged information as defined in section 38a-976, orally or in writing to another person concerning any alleged, suspected or anticipated insurance fraud as defined in section 53-442, when such disclosure is limited to that which is reasonably necessary to detect, investigate or prevent criminal activity, fraud, material misrepresentation or material nondisclosure.

(d) No person shall be subject to liability for libel, slander or any other civil liability in connection with the filing of reports or documents, or furnishing orally or in writing information concerning any suspected, anticipated or alleged insurance fraud, when the reports, documents or information are provided or received in accordance with the provisions of subsection (a) or (c) of this section or in accordance with an order issued by a court of competent jurisdiction to provide testimony or evidence, unless such person disclosed false information with malice or wilful intent to injure any person.

(P.A. 93-430, S. 7, 9; P.A. 00-211, S. 5.)

History: P.A. 93-430 effective October 1, 1994 (Revisor’s note: In subsections (a) and (c) the words “their possession” and “their agents” were changed editorially by the Revisors to “his or its possession” and “his or its agents” respectively, for grammatical correctness); P.A. 00-211 amended Subsec. (a) to require notice and evidence in a person’s possession relative to suspected fraud to be provided to the Insurance Commissioner, and made a technical change for purposes of gender neutrality.






Chapter 949f - Videotape Rental and Privacy

Section 53-450 - Confidentiality of videotape rental information. Cause of action. Penalty.

(a) All personally identifiable information contained in the circulation records of any person renting videotape cassettes shall be confidential.

(b) Any person who has been injured by a violation of this section shall have a right of action against any person renting videotape cassettes who has committed the violation to recover damages for such injury.

(c) Any person who violates any provisions of this section shall be fined not more than five hundred dollars.

(P.A. 88-205, S. 1–3.)






Chapter 949g - Computer Crimes

Section 53-451 - Computer crimes.

(a) Definitions. As used in sections 53-451 to 53-453, inclusive, unless the context clearly requires otherwise:

(1) “Computer” means an electronic, magnetic or optical device or group of devices that, pursuant to a computer program, human instruction or permanent instructions contained in the device or group of devices, can automatically perform computer operations with or on computer data and can communicate the results to another computer or to a person. “Computer” includes any connected or directly related device, equipment or facility that enables the computer to store, retrieve or communicate computer programs, computer data or the results of computer operations to or from a person, another computer or another device.

(2) “Computer data” means any representation of information, knowledge, facts, concepts or instructions that is being prepared or has been prepared and is intended to be processed, is being processed or has been processed in a computer or computer network. “Computer data” may be in any form, whether readable only by a computer or only by a human or by either, including, but not limited to, computer printouts, magnetic storage media, punched cards or stored internally in the memory of the computer.

(3) “Computer network” means a set of related, remotely connected devices and any communications facilities including more than one computer with the capability to transmit data among them through the communications facilities.

(4) “Computer operation” means arithmetic, logical, monitoring, storage or retrieval functions and any combination thereof, and includes, but is not limited to, communication with, storage of data to or retrieval of data from any device or human hand manipulation of electronic or magnetic impulses. A “computer operation” for a particular computer may also be any function for which that computer was generally designed.

(5) “Computer program” means an ordered set of data representing coded instructions or statements that, when executed by a computer, causes the computer to perform one or more computer operations.

(6) “Computer services” means computer time or services including data processing services, Internet services, electronic mail services, electronic message services or information or data stored in connection therewith.

(7) “Computer software” means a set of computer programs, procedures and associated documentation concerned with computer data or with the operation of a computer, computer program or computer network.

(8) “Electronic mail service provider” means any person who (A) is an intermediary in sending or receiving electronic mail, and (B) provides to end-users of electronic mail services the ability to send or receive electronic mail.

(9) “Financial instrument” includes, but is not limited to, any check, draft, warrant, money order, note, certificate of deposit, letter of credit, bill of exchange, credit or debit card, transaction authorization mechanism, marketable security or any computerized representation thereof.

(10) “Owner” means an owner or lessee of a computer or a computer network, or an owner, lessee or licensee of computer data, computer programs or computer software.

(11) “Person” means a natural person, corporation, limited liability company, trust, partnership, incorporated or unincorporated association and any other legal or governmental entity, including any state or municipal entity or public official.

(12) “Property” means: (A) Real property; (B) computers and computer networks; (C) financial instruments, computer data, computer programs, computer software and all other personal property regardless of whether they are: (i) Tangible or intangible; (ii) in a format readable by humans or by a computer; (iii) in transit between computers or within a computer network or between any devices which comprise a computer; or (iv) located on any paper or in any device on which it is stored by a computer or by a human; and (D) computer services.

(13) A person “uses” a computer or computer network when such person:

(A) Attempts to cause or causes a computer or computer network to perform or to stop performing computer operations;

(B) Attempts to cause or causes the withholding or denial of the use of a computer, computer network, computer program, computer data or computer software to another user; or

(C) Attempts to cause or causes another person to put false information into a computer.

(14) A person is “without authority” when such person (A) has no right or permission of the owner to use a computer or such person uses a computer in a manner exceeding such right or permission, or (B) uses a computer, a computer network or the computer services of an electronic mail service provider to transmit unsolicited bulk electronic mail in contravention of the authority granted by or in violation of the policies set by the electronic mail service provider. Transmission of electronic mail from an organization to its members shall not be deemed to be unsolicited bulk electronic mail.

(b) Unauthorized use of a computer or computer network. It shall be unlawful for any person to use a computer or computer network without authority and with the intent to:

(1) Temporarily or permanently remove, halt or otherwise disable any computer data, computer programs or computer software from a computer or computer network;

(2) Cause a computer to malfunction, regardless of how long the malfunction persists;

(3) Alter or erase any computer data, computer programs or computer software;

(4) Effect the creation or alteration of a financial instrument or of an electronic transfer of funds;

(5) Cause physical injury to the property of another;

(6) Make or cause to be made an unauthorized copy, in any form, including, but not limited to, any printed or electronic form of computer data, computer programs or computer software residing in, communicated by or produced by a computer or computer network; or

(7) Falsify or forge electronic mail transmission information or other routing information in any manner in connection with the transmission of unsolicited bulk electronic mail through or into the computer network of an electronic mail service provider or its subscribers.

(c) Unlawful sale or distribution of software designed to facilitate falsification of electronic mail transmission or routing information. It shall be unlawful for any person to knowingly sell, give or otherwise distribute or possess with the intent to sell, give or distribute software that: (1) Is primarily designed or produced for the purpose of facilitating or enabling the falsification of electronic mail transmission information or other routing information; (2) has only limited commercially significant purpose or use other than to facilitate or enable the falsification of electronic mail transmission information or other routing information; or (3) is marketed by that person or another acting in concert with that person with that person’s knowledge for use in facilitating or enabling the falsification of electronic mail transmission information or other routing information.

(d) Criminal penalty. Any person who violates any provision of this section shall be guilty of a class B misdemeanor, except that if such person’s reckless disregard for the consequences of such person’s actions causes damage to the property of another person in an amount exceeding two thousand five hundred dollars, such person shall be guilty of a class A misdemeanor, and if such person’s malicious actions cause damage to the property of another person in an amount exceeding two thousand five hundred dollars, such person shall be guilty of a class D felony.

(e) Nonapplicability to provisions in certain contracts and licenses. Nothing in this section shall be construed to interfere with or prohibit terms or conditions in a contract or license related to computers, computer data, computer networks, computer operations, computer programs, computer services or computer software or to create any liability by reason of terms or conditions adopted by, or technical measures implemented by, a Connecticut-based electronic mail service provider to prevent the transmission of unsolicited electronic mail in violation of this section.

(P.A. 99-160, S. 1.)

See Sec. 52-570c re unsolicited electronic mail.

See Sec. 53a-250 et seq. re computer-related offenses.

See Sec. 53a-301 re computer crime in furtherance of terrorist purposes.



Section 53-452 - Civil actions. Recovery of attorney’s fees and costs. Damages. Statute of limitations.

(a) Any person whose property or person is injured by reason of a violation of any provision of section 53-451 may bring a civil action in the Superior Court to enjoin further violations and to recover the actual damages sustained by reason of such violation and the costs of the civil action. Without limiting the generality of the term, “damages” includes loss of profits.

(b) If the injury arises from the transmission of unsolicited bulk electronic mail, the injured person, other than an electronic mail service provider, may also recover reasonable attorneys’ fees and costs, and may elect, in lieu of actual damages, to recover the lesser of ten dollars for each and every unsolicited bulk electronic mail message transmitted in violation of section 53-451 or twenty-five thousand dollars per day for each day of violation. The injured person shall not have a cause of action against the electronic mail service provider that merely transmits the unsolicited bulk electronic mail over its computer network.

(c) If the injury arises from the transmission of unsolicited bulk electronic mail, an injured electronic mail service provider may also recover reasonable attorneys’ fees and costs and may elect, in lieu of actual damages, to recover the greater of ten dollars for each and every unsolicited bulk electronic mail message transmitted in violation of section 53-451 or twenty-five thousand dollars per day.

(d) At the request of any party to an action brought pursuant to this section, the court may, in its discretion, conduct all legal proceedings in such a way as to protect the secrecy and security of the computer, computer network, computer data, computer program and computer software involved in order to prevent any possible recurrence of the same or a similar act by another person and to protect any trade secrets of any party.

(e) The provisions of this section shall not be construed to limit any person’s right to pursue any additional civil remedy otherwise allowed by law.

(f) A civil action under this section shall not be commenced but within two years from the date of the act complained of. In actions alleging injury arising from the transmission of unsolicited bulk electronic mail, personal jurisdiction may be exercised pursuant to section 52-59b.

(P.A. 99-160, S. 2.)

See Sec. 52-570b re civil action for computer-related offenses.



Section 53-453 - Civil enforcement by Attorney General.

The Attorney General, acting on behalf of the state of Connecticut, may bring an action in the superior court for the judicial district in which a violation of any provision of section 53-451 occurs to enforce the provisions of said section. In any such action, the Attorney General may obtain, for the benefit of persons adversely affected by the violations of section 53-451, any relief to which such persons may be entitled. The Attorney General may combine such action with any other action within the Attorney General’s power to maintain, including an action under chapter 735a. Nothing in this section shall limit the right of a person adversely affected by violations of the law from bringing a private cause of action under section 53-452 or any other law that may entitle such person to relief.

(P.A. 99-160, S. 3.)



Section 53-454 - Misrepresentation as on-line Internet business. Civil enforcement by Attorney General or aggrieved person. Damages. Exclusions. Penalty.

(a) For purposes of this section:

(1) “Electronic mail message” means a message sent to a unique destination that consists of a unique user name or mailbox and a reference to an Internet domain, whether or not displayed, to which such message can be sent or delivered.

(2) “Identifying information” means specific details that can be used to access a person’s financial accounts or to obtain goods or services, including, but not limited to, such person’s Social Security number, driver’s license number, bank account number, credit or debit card number, personal identification number, automated or electronic signature, unique biometric data or account password.

(b) No person shall, by means of an Internet web page, electronic mail message or otherwise using the Internet, solicit, request or take any action to induce another person to provide identifying information by representing that the person, either directly or by implication, is an on-line Internet business, without the authority or approval of such on-line Internet business.

(c) The Attorney General or any person aggrieved by a violation of subsection (b) of this section may file a civil action in Superior Court to enforce the provisions of this section and to enjoin further violations of this section. The Attorney General or such aggrieved person may recover actual damages or twenty-five thousand dollars, whichever is greater, for each violation of subsection (b) of this section.

(d) In a civil action under subsection (c) of this section, the court may increase the damage award to an amount equal to not more than three times the award provided in said subsection (c) if the court determines that the defendant has engaged in a pattern and practice of violating subsection (b) of this section.

(e) An interactive computer service provider shall not be held liable or found in violation of this section for identifying, removing or disabling access to an Internet web page or other on-line location that such provider believes in good faith is being used to engage in a violation of this section.

(f) A violation of subsection (b) of this section shall be a class D felony. Multiple violations resulting from a single action or act shall constitute one violation for the purposes of this subsection.

(P.A. 06-50, S. 1.)









Title 53a - Penal Code

Chapter 950 - Penal Code: General Provisions

Section 53a-1 - Short title: Penal Code.

This title shall be known as the “Penal Code”.

(1969, P.A. 828, S. 1.)

Subsec. (3):

Cited. 23 CA 160.



Section 53a-2 - Application and scope.

The provisions of this title shall apply to any offense defined in this title or the general statutes, unless otherwise expressly provided or unless the context otherwise requires, and committed on or after October 1, 1971, and to any defense to prosecution for such an offense.

(1969, P.A. 828, S. 2.)

Cited. 2 CA 204. Cited. 11 CA 665. Cited. 29 CA 591.



Section 53a-3 - Definitions.

Except where different meanings are expressly specified, the following terms have the following meanings when used in this title:

(1) “Person” means a human being, and, where appropriate, a public or private corporation, a limited liability company, an unincorporated association, a partnership, a government or a governmental instrumentality;

(2) “Possess” means to have physical possession or otherwise to exercise dominion or control over tangible property;

(3) “Physical injury” means impairment of physical condition or pain;

(4) “Serious physical injury” means physical injury which creates a substantial risk of death, or which causes serious disfigurement, serious impairment of health or serious loss or impairment of the function of any bodily organ;

(5) “Deadly physical force” means physical force which can be reasonably expected to cause death or serious physical injury;

(6) “Deadly weapon” means any weapon, whether loaded or unloaded, from which a shot may be discharged, or a switchblade knife, gravity knife, billy, blackjack, bludgeon, or metal knuckles. The definition of “deadly weapon” in this subdivision shall be deemed not to apply to section 29-38 or 53-206;

(7) “Dangerous instrument” means any instrument, article or substance which, under the circumstances in which it is used or attempted or threatened to be used, is capable of causing death or serious physical injury, and includes a “vehicle” as that term is defined in this section and includes a dog that has been commanded to attack, except a dog owned by a law enforcement agency of the state or any political subdivision thereof or of the federal government when such dog is in the performance of its duties under the direct supervision, care and control of an assigned law enforcement officer;

(8) “Vehicle” means a “motor vehicle” as defined in section 14-1, a snowmobile, any aircraft, or any vessel equipped for propulsion by mechanical means or sail;

(9) “Peace officer” means a member of the Division of State Police within the Department of Emergency Services and Public Protection or an organized local police department, a chief inspector or inspector in the Division of Criminal Justice, a state marshal while exercising authority granted under any provision of the general statutes, a judicial marshal in the performance of the duties of a judicial marshal, a conservation officer or special conservation officer, as defined in section 26-5, a constable who performs criminal law enforcement duties, a special policeman appointed under section 29-18, 29-18a or 29-19, an adult probation officer, an official of the Department of Correction authorized by the Commissioner of Correction to make arrests in a correctional institution or facility, any investigator in the investigations unit of the office of the State Treasurer, any special agent of the federal government authorized to enforce the provisions of Title 21 of the United States Code, or a member of a law enforcement unit of the Mashantucket Pequot Tribe or the Mohegan Tribe of Indians of Connecticut created and governed by a memorandum of agreement under section 47-65c who is certified as a police officer by the Police Officer Standards and Training Council pursuant to sections 7-294a to 7-294e, inclusive;

(10) “Firefighter” means any agent of a municipality whose duty it is to protect life and property therein as a member of a duly constituted fire department whether professional or volunteer;

(11) A person acts “intentionally” with respect to a result or to conduct described by a statute defining an offense when his conscious objective is to cause such result or to engage in such conduct;

(12) A person acts “knowingly” with respect to conduct or to a circumstance described by a statute defining an offense when he is aware that his conduct is of such nature or that such circumstance exists;

(13) A person acts “recklessly” with respect to a result or to a circumstance described by a statute defining an offense when he is aware of and consciously disregards a substantial and unjustifiable risk that such result will occur or that such circumstance exists. The risk must be of such nature and degree that disregarding it constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation;

(14) A person acts with “criminal negligence” with respect to a result or to a circumstance described by a statute defining an offense when he fails to perceive a substantial and unjustifiable risk that such result will occur or that such circumstance exists. The risk must be of such nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation;

(15) “Machine gun” means a weapon of any description, irrespective of size, by whatever name known, loaded or unloaded, from which a number of shots or bullets may be rapidly or automatically discharged from a magazine with one continuous pull of the trigger and includes a submachine gun;

(16) “Rifle” means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed metallic cartridge to fire only a single projectile through a rifled bore for each single pull of the trigger;

(17) “Shotgun” means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of ball shot or a single projectile for each single pull of the trigger;

(18) “Pistol” or “revolver” means any firearm having a barrel less than twelve inches;

(19) “Firearm” means any sawed-off shotgun, machine gun, rifle, shotgun, pistol, revolver or other weapon, whether loaded or unloaded from which a shot may be discharged;

(20) “Electronic defense weapon” means a weapon which by electronic impulse or current is capable of immobilizing a person temporarily, but is not capable of inflicting death or serious physical injury, including a stun gun or other conductive energy device;

(21) “Martial arts weapon” means a nunchaku, kama, kasari-fundo, octagon sai, tonfa or chinese star;

(22) “Employee of an emergency medical service organization” means an ambulance driver, emergency medical technician or paramedic as defined in section 19a-175;

(23) “Railroad property” means all tangible property owned, leased or operated by a railroad carrier including, but not limited to, a right-of-way, track, roadbed, bridge, yard, shop, station, tunnel, viaduct, trestle, depot, warehouse, terminal or any other structure or appurtenance or equipment owned, leased or used in the operation of a railroad carrier including a train, locomotive, engine, railroad car, signals or safety device or work equipment or rolling stock.

(1969, P.A. 828, S. 3; 1971, P.A. 871, S. 1; 1972, P.A. 188, S. 3; P.A. 73-295; 73-639, S. 1; P.A. 74-180; 74-186, S. 8, 129; P.A. 75-283; 75-380, S. 1; P.A. 76-111, S. 9; P.A. 77-604, S. 38, 84; 77-614, S. 486, 610; P.A. 80-308; 80-394, S. 8, 13; P.A. 85-602, S. 3, 4; P.A. 86-280, S. 2; 86-287, S. 2; P.A. 90-157, S. 1; P.A. 91-171, S. 1; May 25 Sp. Sess. P.A. 94-1, S. 98, 130; P.A. 95-79, S. 182, 189; 95-277, S. 13, 19; P.A. 96-243, S. 7, 16; P.A. 00-99, S. 5, 154; 00-149, S. 1; P.A. 01-84, S. 9, 26; P.A. 02-132, S. 29; P.A. 07-123, S. 6; P.A. 11-51, S. 134; P.A. 13-170, S. 3.)

History: 1971 act included snowmobiles in definition of “vehicle” and added definitions of “peace officer” and “fireman”; 1972 act redefined “peace officer” to include special policemen appointed under Sec. 29-18; P.A. 73-295 added reference to special policemen appointed under Sec. 29-18a in definition of “peace officer”; P.A. 73-639 specified that weapons “whether loaded or unloaded” are deadly weapons; P.A. 74-180 amended definition of “deadly weapon” to specify its inapplicability to Secs. 29-38 and 53-206; P.A. 74-186 replaced county detectives with detectives in division of criminal justice in definition of “peace officer”, county government having been abolished; P.A. 75-283 included special policemen appointed under Sec. 29-19 in definition of “peace officer”; P.A. 75-380 added Subdivs. (15) to (19) defining “machine gun”, “rifle”, “shotgun”, “pistol” or “revolver” and “firearm”; P.A. 76-111 substituted chief inspectors and inspectors for detectives in definition of “peace officer”; P.A. 77-604 made technical grammatical correction in Subdiv. (9); P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979, amending Subdiv. (9) accordingly; P.A. 80-308 included adult probation officers appointed under Sec. 54-104 in definition of “peace officer”; P.A. 80-394 included special deputy sheriffs in definition of “peace officer”; P.A. 85-602 redefined “peace officer” to include investigators in the investigations unit of the state treasurer’s office; P.A. 86-280 defined “martial arts weapon”; P.A. 86-287 reiterated definition of “martial arts weapon” and defined “electronic defense weapon”; P.A. 90-157 added Subdiv. (22) defining “employee of an emergency medical service organization”; P.A. 91-171 included special agents of the federal government authorized to enforce the provisions of Title 21 of the United States Code in definition of “peace officer”; May 25 Sp. Sess. P.A. 94-1 amended Subdiv. (9) by making technical change, effective July 1, 1994; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995; P.A. 95-277 redefined “peace officer”, to include investigators in the office of the State Treasurer rather than Workers’ Compensation Commission investigators, effective June 29, 1995; P.A. 96-243 amended Subdiv. (7) to include certain dogs in the definition of “dangerous instrument”, effective June 6, 1996; P.A. 00-99 amended Subdiv. (9) by deleting reference to sheriff, deputy sheriff and special deputy sheriff and adding provision re state marshal exercising statutory authority and judicial marshal in performance of duties, effective December 1, 2000; P.A. 00-149 added Subdiv. (23) defining “railroad property”; P.A. 01-84 amended Subdiv. (10) to replace “Fireman” with “Firefighter”, effective July 1, 2001; P.A. 02-132 amended Subdiv. (9) by deleting provision re appointment under Sec. 54-104; P.A. 07-123 redefined “electronic defense weapon” in Subdiv. (20) to include “a stun gun or other conductive energy device”; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subdiv. (9), effective July 1, 2011; P.A. 13-170 redefined “peace officer” in Subdiv. (9) to include member of law enforcement unit of Mashantucket Pequot Tribe or Mohegan Tribe of Indians of Connecticut under certain conditions, effective June 25, 2013.






Chapter 951 - Penal Code: Statutory Construction; Principles of Criminal Liability

Section 53a-4 - Saving clause.

The provisions of this chapter shall not be construed as precluding any court from recognizing other principles of criminal liability or other defenses not inconsistent with such provisions.

(1969, P.A. 828, S. 4.)

Cited. 23 CA 615. Cited. 30 CA 470; Id., 527. Cited. 32 CA 224. Cited. 36 CA 680.



Section 53a-5 - Criminal liability; mental state required.

When the commission of an offense defined in this title, or some element of an offense, requires a particular mental state, such mental state is ordinarily designated in the statute defining the offense by use of the terms “intentionally”, “knowingly”, “recklessly” or “criminal negligence”, or by use of terms, such as “with intent to defraud” and “knowing it to be false”, describing a specific kind of intent or knowledge. When one and only one of such terms appears in a statute defining an offense, it is presumed to apply to every element of the offense unless an intent to limit its application clearly appears.

(1969, P.A. 828, S. 5.)

Cited. 9 CA 161; Id., 686. Cited. 17 CA 339. Cited. 19 CA 609. Cited. 40 CA 643.



Section 53a-6 - Effect of ignorance or mistake.

(a) A person shall not be relieved of criminal liability for conduct because he engages in such conduct under a mistaken belief of fact, unless: (1) Such factual mistake negates the mental state required for the commission of an offense; or (2) the statute defining the offense or a statute related thereto expressly provides that such factual mistake constitutes a defense or exemption; or (3) such factual mistake is of a kind that supports a defense of justification.

(b) A person shall not be relieved of criminal liability for conduct because he engages in such conduct under a mistaken belief that it does not, as a matter of law, constitute an offense, unless (1) the law provides that the state of mind established by such mistaken belief constitutes a defense, or unless (2) such mistaken belief is founded upon an official statement of law contained in a statute or other enactment, an administrative order or grant of permission, a judicial decision of a state or federal court, or an interpretation of the statute or law relating to the offense, officially made or issued by a public servant, agency or body legally charged or empowered with the responsibility or privilege of administering, enforcing or interpreting such statute or law.

(1969, P.A. 828, S. 6.)

Subsec. (a):

Subdiv. (1) cited. 198 C. 454. Subdiv. (3) cited. Id. Cited. 210 C. 132. When mistake of fact defense arises and when jury instruction re mistake of fact is required. 246 C. 268.

Subsec. (b):

Cited. 17 CA 326.



Section 53a-7 - Effect of intoxication.

Intoxication shall not be a defense to a criminal charge, but in any prosecution for an offense evidence of intoxication of the defendant may be offered by the defendant whenever it is relevant to negate an element of the crime charged, provided when recklessness or criminal negligence is an element of the crime charged, if the actor, due to self-induced intoxication, is unaware of or disregards or fails to perceive a risk which he would have been aware of had he not been intoxicated, such unawareness, disregard or failure to perceive shall be immaterial. As used in this section, “intoxication” means a substantial disturbance of mental or physical capacities resulting from the introduction of substances into the body.

(1969, P.A. 828, S. 7.)

Cited. 1 CA 260. Cited. 6 CA 701. Cited. 10 CA 643. Cited. 11 CA 122. Cited. 16 CA 358. Cited. 22 CA 521. Cited. 23 CA 315; Id., 502. Cited. 24 CA 678. Cited. 25 CA 456. Cited. 27 CA 73. Cited. 35 CA 699. Cited. 37 CA 404. Cited. 41 CA 361. Cited. 44 CA 818. Application of section. 51 CA 345. Trial court did not improperly exclude proffered evidence re defendant’s claim of intoxication at time of murder. 91 CA 169. While intoxication is neither a defense nor an affirmative defense to a murder charge, evidence of defendant’s intoxication is relevant to negate specific intent which is an essential element of crime of murder; however, intoxication does not automatically negate intent. 95 CA 263.



Section 53a-8 - Criminal liability for acts of another.

(a) A person, acting with the mental state required for commission of an offense, who solicits, requests, commands, importunes or intentionally aids another person to engage in conduct which constitutes an offense shall be criminally liable for such conduct and may be prosecuted and punished as if he were the principal offender.

(b) A person who sells, delivers or provides any firearm, as defined in subdivision (19) of section 53a-3, to another person to engage in conduct which constitutes an offense knowing or under circumstances in which he should know that such other person intends to use such firearm in such conduct shall be criminally liable for such conduct and shall be prosecuted and punished as if he were the principal offender.

(1969, P.A. 828, S. 8; 1971, P.A. 871, S. 2; June Sp. Sess. P.A. 92-2.)

History: 1971 act specified that person who requests, commands, aids, etc. another in the commission of an offense “may be prosecuted and punished as if he were the principal offender”; June Sp. Sess. P.A. 92-2 added Subsec. (b) re criminal liability for the conduct of another person with a firearm.

Cited. 4 CA 676; 7 CA 503; Id., 701; 9 CA 161; Id., 228; 11 CA 575; Id., 621; Id., 699; Id., 805; 12 CA 1. Being an accessory to breach of the peace is a cognizable crime. Id., 74. Cited. Id., 343; 13 CA 76; Id., 554; 14 CA 1; Id., 205; Id., 445; Id., 472; Id., 493; 15 CA 122; Id., 416; 16 CA 89; Id., 333; Id., 455; 17 CA 50; 18 CA 175; Id., 184; Id., 730; 19 CA 179; 20 CA 410; Id., 665; 22 CA 216; Id., 329; Id., 340; 23 CA 123; 25 CA 318; Id., 565; Id., 646; 26 CA 33; Id., 641; Id., 779; 27 CA 1; Id., 558; 28 CA 126; Id., 306; Id., 474; Id., 575; Id., 721; 29 CA 59; Id., 304; Id., 499; 30 CA 190; Id., 232; 31 CA 47; Id., 614; 32 CA 224; Id., 831; 33 CA 143; Id., 288; 34 CA 223; Id., 717, see 37 CA 509; 35 CA 138; Id., 360; Id., 527; Id., 781; 36 CA 190; Id., 454; Id., 473; Id., 753; Id., 774; 37 CA 35; Id., 40; Id., 276; Id., 509; Id., 574; 38 CA 777; 39 CA 224; Id., 242; Id., 579; 40 CA 47; Id., 470; Id., 526; Id., 789; 41 CA 47; Id., 565; 42 CA 555; 44 CA 499; Id., 790; 45 CA 270; 46 CA 269; Id., 640; Id., 778. Statute does not provide for a separate, substantive offense but provides alternate means by which the underlying substantive crime may be committed. 49 CA 121. Fact that defendant not formally charged as accessory does not preclude a conviction as such. Id., 183. State must prove that accused shared both the criminal intent and community of unlawful purpose with principal perpetrator of the crime. 63 CA 466. Court’s charge re accessorial liability properly tracks language of section and correctly explained that acting as accessory merely is an alternative means of committing the substantive offense. 81 CA 152. When defendant is charged with manslaughter in the first degree with a firearm as an accessory, state must prove that defendant intended to inflict serious physical injury and to aid the principal in doing so, but does not have to also prove that defendant intended the use, carrying or threatened use of the firearm. 95 CA 362. There is no meaningful distinction between principal and accessory liability and defendant may be convicted as accessory even if charged as a principal. 105 CA 862. Evidence introduced at trial was sufficient to establish intent and defendant’s identity with respect to charges stemming from drug transaction. 110 CA 70.

Defendant who operated boat while brother stole lobsters was criminally liable for intentionally aiding brother in the conduct that constituted the liable for intentionally aiding brother in the conduct that constituted the offense. 37 CS 809. Cited. 38 CS 301; 40 CS 38.

Subsec. (a):

Cited. 242 C. 485. Jury did not have to find that defendant actually wielded knife during robbery; it had to find that defendant was a participant in the robbery. 275 C. 534. Trial court properly rejected defendant’s claim that a defense of duress, if credited, would negate the required mental state governing accessorial liability, specific intent and duress can coexist. 282 C. 281.

Cited. 37 CA 464; 39 CA 333. To be guilty as accessory, one must share the criminal intent and community of unlawful purpose with perpetrator of the crime and must knowingly and willfully assist perpetrator in the acts which prepare for, facilitate or consummate it. 77 CA 80. Although the evidence did not reveal whether it was defendant or a coparticipant who had fired the fatal shot, the jury reasonably could have determined that there was sufficient concert of action between defendant and the coparticipant to support the accessory allegation. 136 CA 197.



Section 53a-9 - Lack of criminal responsibility; absence of prosecution or conviction not a defense.

In any prosecution for an offense in which the criminal liability of the defendant is based upon the conduct of another person under section 53a-8 it shall not be a defense that: (1) Such other person is not guilty of the offense in question because of lack of criminal responsibility or legal capacity or awareness of the criminal nature of the conduct in question or of the defendant’s criminal purpose or because of other factors precluding the mental state required for the commission of the offense in question; or (2) such other person has not been prosecuted for or convicted of any offense based upon the conduct in question, or has been acquitted thereof, or has legal immunity from prosecution therefor; or (3) the offense in question, as defined, can be committed only by a particular class or classes of persons, and the defendant, not belonging to such class or classes, is for that reason legally incapable of committing the offense in an individual capacity.

(1969, P.A. 828, S. 9.)

Cited. 35 CA 138; Id., 360.



Section 53a-10 - Defense.

(a) In any prosecution in which the criminal liability of the defendant is based upon the conduct of another person under section 53a-8, it shall be a defense that the defendant terminated his complicity prior to the commission of the offense under circumstances: (1) Wholly depriving it of effectiveness in the commission of the offense, and (2) manifesting a complete and voluntary renunciation of his criminal purpose.

(b) For purposes of this section, renunciation of criminal purpose is not voluntary if it is motivated, in whole or in part, by circumstances, not present or apparent at the inception of the actor’s course of conduct, which increase the probability of detection or apprehension or which make more difficult the accomplishment of the criminal purpose. Renunciation is not complete if it is motivated by a decision to postpone the criminal conduct until a more advantageous time or to transfer the criminal effort to another but similar objective or victim.

(1969, P.A. 828, S. 10; 1971, P.A. 871, S. 3.)

History: 1971 act deleted word “affirmative” modifying “defense” in Subsec. (a).

Cited. 22 CA 216. Cited. 40 CA 526.



Section 53a-11 - Criminal liability of individual for conduct in name of or on behalf of corporation or limited liability company.

A person shall be criminally liable for conduct constituting an offense which such person performs or causes to be performed in the name of or on behalf of a corporation or limited liability company to the same extent as if such conduct were performed in such person’s own name or on such person’s behalf.

(1969, P.A. 828, S. 11; P.A. 00-11; P.A. 10-32, S. 151.)

History: P.A. 00-11 included conduct performed in the name of or in behalf of a limited liability company and made technical changes for purposes of gender neutrality; P.A. 10-32 made technical changes, effective May 10, 2010.



Section 53a-12 - Defenses; burden of proof.

(a) When a defense other than an affirmative defense, is raised at a trial, the state shall have the burden of disproving such defense beyond a reasonable doubt.

(b) When a defense declared to be an affirmative defense is raised at a trial, the defendant shall have the burden of establishing such defense by a preponderance of the evidence.

(1969, P.A. 828, S. 12.)

Cited. 6 CA 701. Cited. 8 CA 667. Cited. 10 CA 697. Cited. 11 CA 665. Cited. 14 CA 511. Cited. 17 CA 200; Id., 502; judgment reversed, see 213 C. 579.

Cited. 34 CS 612. Statute does not become constitutionally vulnerable by reason of imposing on defendants the burden of establishing affirmative defenses. 35 CS 555.

Subsec. (a):

Cited. 186 C. 654. Cited. 188 C. 237; Id., 653. Cited. 194 C. 376. Cited. 203 C. 212. Cited. 209 C. 322. Cited. 210 C. 110. Cited. 220 C. 602. Cited. 228 C. 335. Cited. 231 C. 484. Cited. 232 C. 537. Cited. 233 C. 1. Cited. 234 C. 381.

Cited. 3 CA 289. Cited. 5 CA 338. Cited. 10 CA 643, 647. Cited. 11 CA 102. Cited. 17 CA 97. Cited. 20 CA 75. Cited. 24 CA 556; Id., 624. Cited. 29 CA 262. Cited. 31 CA 140. Cited. 33 CA 782. Cited. 34 CA 368; see also 233 C. 517. Cited. 46 CA 216.

Cited. 38 CS 619.

Subsec. (b):

Cited. 182 C. 388. Cited. 193 C. 695. Cited. 207 C. 374. Cited. 209 C. 733. Cited. 214 C. 540. Cited. 217 C. 648. Cited. 227 C. 456. Cited. 228 C. 281. Cited. 229 C. 328. Cited. 230 C. 351. Cited. 233 C. 403. Cited. 236 C. 189; Id., 342. Cited. 242 C. 93. Legislature not required to expressly declare an exception to culpability to be an affirmative defense for it to operate as an affirmative defense; statute does not prohibit judicially recognized affirmative defenses. 254 C. 107.

Cited. 12 CA 32. Cited. 14 CA 511. Cited. 20 CA 342. Cited. 24 CA 678; Id., 670. Cited. 28 CA 91.

Held unconstitutional insofar as it places a burden of proof on the defense. 33 CS 28.



Section 53a-13 - Lack of capacity due to mental disease or defect as affirmative defense.

(a) In any prosecution for an offense, it shall be an affirmative defense that the defendant, at the time he committed the proscribed act or acts, lacked substantial capacity, as a result of mental disease or defect, either to appreciate the wrongfulness of his conduct or to control his conduct within the requirements of the law.

(b) It shall not be a defense under this section if such mental disease or defect was proximately caused by the voluntary ingestion, inhalation or injection of intoxicating liquor or any drug or substance, or any combination thereof, unless such drug was prescribed for the defendant by a prescribing practitioner, as defined in subdivision (22) of section 20-571, and was used in accordance with the directions of such prescription.

(c) As used in this section, the terms mental disease or defect do not include (1) an abnormality manifested only by repeated criminal or otherwise antisocial conduct or (2) pathological or compulsive gambling.

(1969, P.A. 828, S. 13; P.A. 79-49; P.A. 81-301, S. 1; P.A. 83-486, S. 1; P.A. 95-264, S. 64.)

History: P.A. 79-49 clarified section by adding provisions concerning effect of use of drugs, intoxicating liquors or combinations of them on defense plea; P.A. 81-301 replaced the provision that “it shall be a defense that the defendant” lacked substantial capacity with “a defendant may be found guilty but not criminally responsible if” he lacked substantial capacity due to mental disease or defect, and replaced “It shall not be a defense under this section” with “A finding of criminal responsibility shall not be barred”; P.A. 83-486 divided section into Subsecs., amended Subsec. (a) by replacing “a defendant my be found guilty but not criminally responsible if” with “it shall be an affirmative defense that the defendant”, and rephrasing parts of said Subsec., amended Subsec. (b) by replacing “A finding of criminal responsibility shall not be barred” with “It shall not be a defense under this section” and amended Subsec. (c) by providing that mental disease or defect does not include “pathological or compulsive gambling”; P.A. 95-264 amended Subsec. (b) to change “licensed” practitioner to “prescribing” practitioner and referenced the definition section (Revisor’s note: The reference in Subsec. (b) to “prescribing practitioner, as defined in subdivision (21) of ...” was corrected editorially by the Revisors to “prescribing practitioner, as defined in subdivision (22) of ...”).

See Sec. 54-89a re court instructions to jury.

The inclusion in the court’s charge of language concerning the defendant’s capacity to distinguish right from wrong, which involved the abandoned M’Naghten test, was error. 1 CA 697. Cited. 8 CA 307. Cited. 10 CA 302. Cited. 12 CA 32. Cited. 14 CA 511. Cited. 20 CA 342. Cited. 22 CA 669. Cited. 46 CA 486; Id., 734.

State does not have to produce expert witnesses in order to sustain a conviction against a claim of insanity but may rely upon all the evidence in the case to carry its burden. 33 CS 704.

Subsec. (a):

Cited. 201 C. 174. Does not violate due process prohibition against relieving state of its burden of proving every element of crime beyond a reasonable doubt; court finds no constitutional requirement that sanity be considered an essential element of crime to be proved by state. 225 C. 450. Cited. 236 C. 189.

Cited. 35 CA 94; judgment reversed, see 235 C. 185. Cited. 44 CA 70. Defendant not entitled to a jury instruction that distinguishes between legal and societal standards of wrongfulness if defendant fails to present any evidence that, at the time of the killing, he was aware that his actions were illegal but believed that they did not offend societal morality. 50 CA 312.

Subsec. (b):

Court’s failure to define proximate cause as it related to this Subsec. did not constitute a manifest injustice to defendant that impaired the effectiveness or integrity of the trial so as to warrant plain error review. 62 CA 256.



Section 53a-14 - Duress as defense.

In any prosecution for an offense, it shall be a defense that the defendant engaged in the proscribed conduct because he was coerced by the use or threatened imminent use of physical force upon him or a third person, which force or threatened force a person of reasonable firmness in his situation would have been unable to resist. The defense of duress as defined in this section shall not be available to a person who intentionally or recklessly places himself in a situation in which it is probable that he will be subjected to duress.

(1969, P.A. 828, S. 14.)

Cited. 15 CA 34. Cited. 26 CA 367. Cited. 46 CA 486. Court did not err in charging jury re statutory exception to defense of duress by failing to define the term “situation”; because “situation” is not defined in section, it is taken that the jury, as a matter of common knowledge, comprehends the term and, therefore, the trial court was not obligated to define it. 125 CA 125.

Cited. 34 CS 612.



Section 53a-15 - Entrapment as defense.

In any prosecution for an offense, it shall be a defense that the defendant engaged in the proscribed conduct because he was induced to do so by a public servant, or by a person acting in cooperation with a public servant, for the purpose of institution of criminal prosecution against the defendant, and that the defendant did not contemplate and would not otherwise have engaged in such conduct.

(1969, P.A. 828, S. 15.)

Cited. 8 CA 158; 20 CA 395; 21 CA 326; 23 CA 392; 30 CA 470; 42 CA 751; 46 CA 486.



Section 53a-16 - Justification as defense.

In any prosecution for an offense, justification, as defined in sections 53a-17 to 53a-23, inclusive, shall be a defense.

(1969, P.A. 828, S. 16.)

Cited. 3 CA 289. Cited. 8 CA 667. Cited. 10 CA 643; Id., 697. Cited. 11 CA 665. Cited. 17 CA 200; Id., 326; Id., 602. Cited. 18 CA 303. Cited. 24 CA 195. Cited. 31 CA 58; Id., 140. Cited. 45 CA 390. State did not fail to disprove defense of justification. 75 CA 80.

Cited. 38 CS 619.



Section 53a-16a - Affirmative defense in certain situations involving firearms; exceptions.

In any prosecution for an offense under section 53a-55a, 53a-56a, 53a-60a, 53a-92a, 53a-94a, 53a-102a or 53a-103a, it shall be an affirmative defense that the pistol, revolver, rifle, shotgun, machine gun or other firearm was not a weapon from which a shot could be discharged, but it shall not be an affirmative defense to any prosecution under section 53a-55, 53a-56, 53a-60, 53a-92, 53a-94, 53a-102 or 53a-103.

(P.A. 75-380, S. 2; P.A. 81-27, S. 4; P.A. 92-260, S. 1.)

History: P.A. 81-27 removed references to prosecutions under repealed sections 53a-72, 53a-75 and 53a-78; P.A. 92-260 made technical changes.

Cited. 23 CA 615. Cited. 24 CA 195. Cited. 45 CA 390.



Section 53a-16b - Affirmative defense of coparticipant to offense with firearm.

In any prosecution for an offense under section 53a-55a, 53a-56a, 53a-60a, 53a-92a, 53a-94a, 53a-102a or 53a-103a in which the defendant was not the only participant, it shall be an affirmative defense that the defendant: (1) Was not armed with a pistol, revolver, machine gun, shotgun, rifle or other firearm, and (2) had no reasonable ground to believe that any other participant was armed with such a weapon.

(P.A. 75-380, S. 13; P.A. 92-260, S. 2.)

History: P.A. 92-260 made technical changes.

Cited. 23 CA 615. Cited. 24 CA 195. Cited. 45 CA 390.



Section 53a-17 - Conduct required or authorized by law or judicial decree.

Unless inconsistent with any provision of this chapter defining justifiable use of physical force, or with any other provision of law, conduct which would otherwise constitute an offense is justifiable when such conduct is required or authorized by a provision of law or by a judicial decree, including but not limited to (1) laws defining duties and functions of public servants, (2) laws defining duties of private citizens to assist public servants in the performance of certain of their functions, (3) laws governing the execution of legal process, (4) laws governing the military services and the conduct of war, and (5) judgments and orders of courts.

(1969, P.A. 828, S. 17.)

Cited. 8 CA 667. Cited. 18 CA 303. Cited. 21 CA 138. Cited. 23 CA 615. Cited. 24 CA 195. Cited. 45 CA 390.



Section 53a-18 - Use of reasonable physical force or deadly physical force generally.

The use of physical force upon another person which would otherwise constitute an offense is justifiable and not criminal under any of the following circumstances:

(1) A parent, guardian or other person entrusted with the care and supervision of a minor or an incompetent person, except a person entrusted with the care and supervision of a minor for school purposes as described in subdivision (6) of this section, may use reasonable physical force upon such minor or incompetent person when and to the extent that he reasonably believes such to be necessary to maintain discipline or to promote the welfare of such minor or incompetent person.

(2) An authorized official of a correctional institution or facility may, in order to maintain order and discipline, use such physical force as is reasonable and authorized by the rules and regulations of the Department of Correction.

(3) A person responsible for the maintenance of order in a common carrier of passengers, or a person acting under his direction, may use reasonable physical force when and to the extent that he reasonably believes such to be necessary to maintain order, but he may use deadly physical force only when he reasonably believes such to be necessary to prevent death or serious physical injury.

(4) A person acting under a reasonable belief that another person is about to commit suicide or to inflict serious physical injury upon himself may use reasonable physical force upon such person to the extent that he reasonably believes such to be necessary to thwart such result.

(5) A duly licensed physician or psychologist, or a person acting under his direction, may use reasonable physical force for the purpose of administering a recognized form of treatment which he reasonably believes to be adapted to promoting the physical or mental health of the patient, provided the treatment (A) is administered with the consent of the patient or, if the patient is a minor or an incompetent person, with the consent of his parent, guardian or other person entrusted with his care and supervision, or (B) is administered in an emergency when the physician or psychologist reasonably believes that no one competent to consent can be consulted and that a reasonable person, wishing to safeguard the welfare of the patient, would consent.

(6) A teacher or other person entrusted with the care and supervision of a minor for school purposes may use reasonable physical force upon such minor when and to the extent he reasonably believes such to be necessary to (A) protect himself or others from immediate physical injury, (B) obtain possession of a dangerous instrument or controlled substance, as defined in subdivision (9) of section 21a-240, upon or within the control of such minor, (C) protect property from physical damage or (D) restrain such minor or remove such minor to another area, to maintain order.

(1969, P.A. 828, S. 18; 1971, P.A. 871, S. 4; P.A. 73-205, S. 6; P.A. 89-186, S. 1, 2; P.A. 90-43; P.A. 92-260, S. 3.)

History: 1971 act specified that force used in Subdivs. (1), (3), (4) and (5) must be “reasonable” physical force; P.A. 73-205 deleted language specifically forbidding use of “deadly physical force” in Subdiv. (1); P.A. 89-186 added new Subdiv. (6) re the use of reasonable physical force by a teacher or other person entrusted with the care and supervision of a minor for school purposes and amended Subdiv. (1) accordingly; P.A. 90-43 applied provisions of Subdiv. (5) to psychologists; P.A. 92-260 amended Subdivs. (1), (3), (4) and (6) to make technical change by replacing “it is necessary” with “such to be necessary”.

Cited. 8 CA 517; Id., 667. Cited. 23 CA 615. Cited. 24 CA 195. Cited. 45 CA 390.

Cited. 43 CS 46.

Subdiv. (1):

Offense of risk of injury to a child under Sec. 53-21(a)(1) is not logically inconsistent with defense of parental justification. 294 C. 243.

Cited. 20 CA 75. Examining plain language of risk of injury statute, Sec. 53-21(a)(1), and this Subdiv., providing for the justification defense of reasonable parental discipline, there is no apparent reason to bar application of Subdiv. to a charge under Sec. 53-21(a)(1). 99 CA 713.

Subdiv. (5):

Cited. 201 C. 211.



Section 53a-19 - Use of physical force in defense of person.

(a) Except as provided in subsections (b) and (c) of this section, a person is justified in using reasonable physical force upon another person to defend himself or a third person from what he reasonably believes to be the use or imminent use of physical force, and he may use such degree of force which he reasonably believes to be necessary for such purpose; except that deadly physical force may not be used unless the actor reasonably believes that such other person is (1) using or about to use deadly physical force, or (2) inflicting or about to inflict great bodily harm.

(b) Notwithstanding the provisions of subsection (a) of this section, a person is not justified in using deadly physical force upon another person if he or she knows that he or she can avoid the necessity of using such force with complete safety (1) by retreating, except that the actor shall not be required to retreat if he or she is in his or her dwelling, as defined in section 53a-100, or place of work and was not the initial aggressor, or if he or she is a peace officer, a special policeman appointed under section 29-18b, or a motor vehicle inspector designated under section 14-8 and certified pursuant to section 7-294d, or a private person assisting such peace officer, special policeman or motor vehicle inspector at his or her direction, and acting pursuant to section 53a-22, or (2) by surrendering possession of property to a person asserting a claim of right thereto, or (3) by complying with a demand that he or she abstain from performing an act which he or she is not obliged to perform.

(c) Notwithstanding the provisions of subsection (a) of this section, a person is not justified in using physical force when (1) with intent to cause physical injury or death to another person, he provokes the use of physical force by such other person, or (2) he is the initial aggressor, except that his use of physical force upon another person under such circumstances is justifiable if he withdraws from the encounter and effectively communicates to such other person his intent to do so, but such other person notwithstanding continues or threatens the use of physical force, or (3) the physical force involved was the product of a combat by agreement not specifically authorized by law.

(1969, P.A. 828, S. 19; 1971, P.A. 871, S. 5; P.A. 92-260, S. 4; P.A. 05-180, S. 1; P.A. 06-196, S. 184; P.A. 08-150, S. 49; P.A. 10-36, S. 15.)

History: 1971 act specified that “reasonable” physical force is justified in Subsec. (a); P.A. 92-260 made technical changes; P.A. 05-180 amended Subsec. (b) to include a special policeman appointed under Sec. 29-18b within the purview of Subdiv. (1) and make technical changes for the purpose of gender neutrality; P.A. 06-196 made a technical change in Subsec. (b)(1), effective June 7, 2006; P.A. 08-150 amended Subsec. (b) to include Department of Motor Vehicles inspector appointed under Sec. 14-8 and certified pursuant to Sec. 7-294d within purview of Subdiv. (1); P.A. 10-36 amended Subsec. (b) to replace “Department of Motor Vehicles inspector appointed” with “motor vehicle inspector designated” and make technical changes, effective July 1, 2010.

Cited. 1 CA 609. Cited. 5 CA 590. Cited. 7 CA 223; Id., 457. Cited. 8 CA 667. Cited. 10 CA 643. Cited. 13 CA 139. Cited. 15 CA 34. Cited. 16 CA 264. Cited. 17 CA 200; Id., 326; Id., 502; judgment reversed, see 213 C. 579. Cited. 19 CA 576; Id., 609. Cited. 20 CA 430. Cited. 23 CA 28; Id., 615. Cited. 24 CA 195; Id., 541; Id., 586; Id., 624. Cited. 25 CA 456. Cited. 27 CA 49. Cited. 28 CA 469; Id., 833; judgment reversed, see 227 C. 518. Cited. 29 CA 262. Cited. 30 CA 95; judgment reversed, see 228 C. 147; Id., 406; judgment reversed, see 228 C. 335. Cited. 31 CA 58; Id., 140. Cited. 32 CA 687. Cited. 33 CA 616; Id., 782. Cited. 34 CA 58; judgment reversed, see 232 C. 537; Id., 368; see also 233 C. 517. Cited. 36 CA 506. Cited. 39 CA 563. Cited. 40 CA 189; Id., 805. Cited. 41 CA 255; Id., 584. Cited. 42 CA 348. Cited. 43 CA 488. Cited. 44 CA 62. Cited. 45 CA 390. Cited. 46 CA 216. Sufficiency of jury instructions re duty to retreat discussed. 48 CA 755. Statute construed to apply to person who also is usually lodged in those premises at night. 54 CA 26. First person to use physical force is not necessarily the initial aggressor. Initial aggressor is the person who acts first in a manner that creates reasonable belief in another person’s mind that physical force is about to be used upon that other person. 99 CA 736. Defendant’s testimony that he believed the victim was going after defendant’s girlfriend after the victim threatened to kill her and the ample circumstantial evidence of a history of a violent and abusive relationship between the victim and defendant’s girlfriend about which defendant was fully aware entitled him to a jury charge on the defense of others. 126 CA 597.

Cited. 34 CS 612. Use of deadly force not justified when attack by assailants on third person had stopped and assailants were leaving. 35 CS 570. Cited. 38 CS 619. Cited. 43 CS 46.

Subsec. (a):

Cited. 186 C. 654. Cited. 187 C. 199. Cited. 225 C. 916. Not only must defendant’s belief in the type of threat facing him have been reasonable, but the degree of force used in response must be evaluated for reasonableness as well. 256 C. 193. Under the subjective-objective test, state must disprove beyond a reasonable doubt that defendant subjectively held an objectively reasonable belief that use of deadly force was necessary to defend himself or others. 292 C. 656.

Cited. 3 CA 289. Cited. 5 CA 338. Cited. 22 CA 521. Cited. 25 CA 456. Cited. 29 CA 754. Cited. 31 CA 385. The subjective-objective inquiry into defendant’s belief regarding the necessary degree of force requires jury to make two separate affirmative determinations in order for defendant’s claim of self-defense to succeed. 68 CA 19. In the case of self-defense, eyewitness testimony of prior specific acts of violence perpetrated on defendant by his or her victim are admissible to show defendant’s state of mind at the time of the killing. Id., 828. State proved beyond a reasonable doubt that the defendant was not justified in using deadly physical force. 75 CA 80. Where a particular jury instruction, when viewed in isolation, could have been construed as dictating a purely objective standard, it was held that the charge as a whole, adequately instructed jury as to both the subjective and objective aspects of the test involved in a self-defense analysis. Id., 500. Trial court improperly instructed jury on defendant’s claim of self-defense by removing from its consideration the disputed factual issue of whether defendant used nondeadly force in self-defense. New trial ordered. 97 CA 679.

Subsec. (b):

Cited. 186 C. 654. Cited. 229 C. 916, see also 35 CA 520. Defendant’s knowledge of ability to retreat is measured according to the subjective standard of defendant’s actual knowledge. Defendant accused of felony murder may not rely on a claim of self-defense. 254 C. 184. Subdiv. (1) allows state to rebut self-defense claim by showing that defendant could have retreated safely before using deadly force; it does not follow that defendant is statutorily or constitutionally entitled to use evidence of retreat after using deadly force to bolster self-defense claim without permitting jury to consider other possible reasons for the flight. 279 C. 414. Unlike the subjective-objective test in Subsec. (a), the duty to retreat under 2003 revision imposes only a subjective requirement that retreat in complete safety be available and that defendant know of it. 292 C. 656.

Subdiv. (1) cited. 31 CA 385. Cited. 34 CA 610. Cited. 40 CA 624. Cited. 43 CA 488. Cited. 44 CA 62. Retreat exception applies to a dwelling, not to a superior right to being outside the dwelling. 47 CA 91.

Subsec. (c):

Subdiv. (2) cited. 221 C. 58. Subdiv. (3) cited. Id. Subdiv. (2): Person who first uses physical force is not necessarily the initial aggressor under this section. Judgment of appellate court in State v. Jimenez, 30 CA 406, reversed. 228 C. 335. There was no occasion for trial court to instruct the jury on initial aggressor doctrine under Subdiv. (2) when the state did not claim that defendant was the initial aggressor. 246 C. 268. Subdiv. (2): Language of Subdiv. is plain and unambiguous and provides that initial aggressor is justified in using physical force only if he withdraws and certain other conditions are satisfied, and Subdiv. does not provide, or suggest, that initial aggressor who uses nondeadly force is justified in using deadly force to repel victim’s unlawful escalation of force to the deadly level. 292 C. 734. Subdiv. (2): Although court used the word retreat in its jury instructions on the law of initial aggressor, rather than the word withdraw set forth in statute, such usage was not confusing or misleading. 299 C. 1.

Subdiv. (1): Provocation element carries with it requirement that actor act with specific intent to elicit use of physical force by another. 19 CA 609. Subdiv. (2) cited. Id. Cited. 22 CA 521. Subdiv. (2) cited. 35 CA 699. Jury could have reasonably concluded from evidence presented that defendant was not justified in using deadly force against the victim because he was the initial aggressor. 75 CA 80.

Cited. 41 CS 525.



Section 53a-20 - Use of physical force in defense of premises.

A person in possession or control of premises, or a person who is licensed or privileged to be in or upon such premises, is justified in using reasonable physical force upon another person when and to the extent that he reasonably believes such to be necessary to prevent or terminate the commission or attempted commission of a criminal trespass by such other person in or upon such premises; but he may use deadly physical force under such circumstances only (1) in defense of a person as prescribed in section 53a-19, or (2) when he reasonably believes such to be necessary to prevent an attempt by the trespasser to commit arson or any crime of violence, or (3) to the extent that he reasonably believes such to be necessary to prevent or terminate an unlawful entry by force into his dwelling as defined in section 53a-100, or place of work, and for the sole purpose of such prevention or termination.

(1969, P.A. 828, S. 20; 1971, P.A. 871, S. 6; P.A. 73-639, S. 2; P.A. 92-260, S. 5.)

History: 1971 act specified use of “reasonable” physical force; P.A. 73-639 allowed use of deadly physical force when necessary to prevent crime of violence and deleted language allowing use of deadly physical force “not earlier in time” than necessary to prevent or terminate unlawful entry in dwelling or workplace by force; P.A. 92-260 made technical changes by replacing “believes it is necessary” and “believes it necessary” with “believes such to be necessary”.

Cited. 2 CA 617. Cited. 8 CA 667. Cited. 23 CA 615. Cited. 24 CA 195. Cited. 45 CA 390.

Common-law right referred to; unnecessary to decide whether Sec. 53a-23 creates an exception. 34 CS 531. Cited. 43 CS 46.



Section 53a-21 - Use of physical force in defense of property.

A person is justified in using reasonable physical force upon another person when and to the extent that he reasonably believes such to be necessary to prevent an attempt by such other person to commit larceny or criminal mischief involving property, or when and to the extent he reasonably believes such to be necessary to regain property which he reasonably believes to have been acquired by larceny within a reasonable time prior to the use of such force; but he may use deadly physical force under such circumstances only in defense of person as prescribed in section 53a-19.

(1969, P.A. 828, S. 21; 1971, P.A. 871, S. 7; P.A. 92-260, S. 6.)

History: 1971 act specified use of “reasonable” physical force; P.A. 92-260 made technical changes by replacing “believes it necessary” with “believes such to be necessary”.

Cited. 2 CA 617. Cited. 8 CA 667. Cited. 16 CA 455. Cited. 19 CA 445. Cited. 23 CA 615. Cited. 24 CA 195. Cited. 29 CA 283; judgment reversed, see 228 C. 795. Cited. 31 CA 58. Cited. 32 CA 687. Cited. 34 CA 368; see also 233 C. 517. Cited. 45 CA 390. Privilege to enter another’s home to retrieve goods does not exist when defendant voluntarily gave his property to the victim. 116 CA 112.

Cited. 34 CS 612.



Section 53a-22 - Use of physical force in making arrest or preventing escape.

(a) For purposes of this section, a reasonable belief that a person has committed an offense means a reasonable belief in facts or circumstances which if true would in law constitute an offense. If the believed facts or circumstances would not in law constitute an offense, an erroneous though not unreasonable belief that the law is otherwise does not render justifiable the use of physical force to make an arrest or to prevent an escape from custody. A peace officer, special policeman appointed under section 29-18b, motor vehicle inspector designated under section 14-8 and certified pursuant to section 7-294d or authorized official of the Department of Correction or the Board of Pardons and Paroles who is effecting an arrest pursuant to a warrant or preventing an escape from custody is justified in using the physical force prescribed in subsections (b) and (c) of this section unless such warrant is invalid and is known by such officer to be invalid.

(b) Except as provided in subsection (a) of this section, a peace officer, special policeman appointed under section 29-18b, motor vehicle inspector designated under section 14-8 and certified pursuant to section 7-294d or authorized official of the Department of Correction or the Board of Pardons and Paroles is justified in using physical force upon another person when and to the extent that he or she reasonably believes such to be necessary to: (1) Effect an arrest or prevent the escape from custody of a person whom he or she reasonably believes to have committed an offense, unless he or she knows that the arrest or custody is unauthorized; or (2) defend himself or herself or a third person from the use or imminent use of physical force while effecting or attempting to effect an arrest or while preventing or attempting to prevent an escape.

(c) A peace officer, special policeman appointed under section 29-18b, motor vehicle inspector designated under section 14-8 and certified pursuant to section 7-294d or authorized official of the Department of Correction or the Board of Pardons and Paroles is justified in using deadly physical force upon another person for the purposes specified in subsection (b) of this section only when he or she reasonably believes such to be necessary to: (1) Defend himself or herself or a third person from the use or imminent use of deadly physical force; or (2) effect an arrest or prevent the escape from custody of a person whom he or she reasonably believes has committed or attempted to commit a felony which involved the infliction or threatened infliction of serious physical injury and if, where feasible, he or she has given warning of his or her intent to use deadly physical force.

(d) Except as provided in subsection (e) of this section, a person who has been directed by a peace officer, special policeman appointed under section 29-18b, motor vehicle inspector designated under section 14-8 and certified pursuant to section 7-294d or authorized official of the Department of Correction or the Board of Pardons and Paroles to assist such peace officer, special policeman, motor vehicle inspector or official to effect an arrest or to prevent an escape from custody is justified in using reasonable physical force when and to the extent that he or she reasonably believes such to be necessary to carry out such peace officer’s, special policeman’s, motor vehicle inspector’s or official’s direction.

(e) A person who has been directed to assist a peace officer, special policeman appointed under section 29-18b, motor vehicle inspector designated under section 14-8 and certified pursuant to section 7-294d or authorized official of the Department of Correction or the Board of Pardons and Paroles under circumstances specified in subsection (d) of this section may use deadly physical force to effect an arrest or to prevent an escape from custody only when: (1) He or she reasonably believes such to be necessary to defend himself or herself or a third person from what he or she reasonably believes to be the use or imminent use of deadly physical force; or (2) he or she is directed or authorized by such peace officer, special policeman, motor vehicle inspector or official to use deadly physical force, unless he or she knows that the peace officer, special policeman, motor vehicle inspector or official himself or herself is not authorized to use deadly physical force under the circumstances.

(f) A private person acting on his or her own account is justified in using reasonable physical force upon another person when and to the extent that he or she reasonably believes such to be necessary to effect an arrest or to prevent the escape from custody of an arrested person whom he or she reasonably believes to have committed an offense and who in fact has committed such offense; but he or she is not justified in using deadly physical force in such circumstances, except in defense of person as prescribed in section 53a-19.

(1969, P.A. 828, S. 23; 1971, P.A. 826; 871, S. 8; P.A. 86-231; 86-403, S. 87, 132; P.A. 92-260, S. 7; May Sp. Sess. P.A. 94-6, S. 23, 28; P.A. 04-257, S. 119; P.A. 05-108, S. 6; 05-180, S. 2; P.A. 08-150, S. 50; P.A. 10-36, S. 16.)

History: 1971 acts applied provisions of Subsecs. (a) to (f) to authorized officials of department of correction and specified authority to use physical force to prevent escape from custody in Subsec. (a) and deleted former Subsec. (g) which had allowed peace officers employed in correctional facilities to use force to prevent a prisoner’s escape and specified use of “reasonable” physical force; P.A. 86-231 amended Subsec. (c)(2) to add provision that the felony involve the infliction or threatened infliction of serious physical injury and that the officer or official give a warning if feasible of his intent to use deadly physical force; P.A. 86-403 made technical change in Subsec. (b); P.A. 92-260 made technical changes by replacing “believes it necessary”, “believes that such is necessary” and “believes it is necessary” with “believes such to be necessary”; May Sp. Sess. P.A. 94-6 amended Subsecs. (a) to (e), inclusive, to add authorized officials of the Board of Parole, effective July 1, 1994; P.A. 04-257 amended Subsecs. (a) to (e), inclusive, to delete references to an authorized official of the Board of Parole, effective June 14, 2004; P.A. 05-108 amended Subsecs. (a) to (e), inclusive, to restore references to an authorized official of the Board of Pardons and Paroles, effective June 7, 2005; P.A. 05-180 amended Subsecs. (a) to (e), inclusive, to include a special policeman appointed under Sec. 29-18b within the purview of said Subsecs. and made technical changes for the purpose of gender neutrality throughout; P.A. 08-150 amended Subsecs. (a) to (e) to include Department of Motor Vehicles inspector appointed under Sec. 14-8 and certified pursuant to Sec. 7-294d within purview of said Subsecs.; P.A. 10-36 amended Subsecs. (a) to (e) to replace “Department of Motor Vehicles inspector appointed” with “motor vehicle inspector designated” and make technical changes, effective July 1, 2010.

See Sec. 53a-23 re unjustified use of force to resist arrest.

Cited. 8 CA 667. Cited. 23 CA 615. Cited. 24 CA 195. Cited. 45 CA 390.

Cited. 43 CS 46.

Subsec. (f):

Does not require person making the arrest to have been present at the time the felony was committed for defense of citizen’s arrest to apply. 63 CA 228.

Defendant’s firing of warning shot at fleeing assailants constituted use of deadly force proscribed by statute. To permit persons to fire warning shots would frustrate purpose of statute to limit use of guns to emergency situations to protect persons from death or great bodily harm. 35 CS 570. Cited. 39 CS 392.



Section 53a-23 - Use of physical force to resist arrest not justified.

A person is not justified in using physical force to resist an arrest by a reasonably identifiable peace officer, special policeman appointed under section 29-18b or motor vehicle inspector designated under section 14-8 and certified pursuant to section 7-294d, whether such arrest is legal or illegal.

(1969, P.A. 828, S. 22; 1971, P.A. 871, S. 9; P.A. 05-180, S. 3; P.A. 08-150, S. 51; P.A. 10-36, S. 17.)

History: 1971 act deleted definition of peace officer; P.A. 05-180 included a special policeman appointed under Sec. 29-18b within purview of section; P.A. 08-150 included Department of Motor Vehicles inspector appointed under Sec. 14-8 and certified pursuant to Sec. 7-294d within purview of section; P.A. 10-36 replaced “Department of Motor Vehicles inspector appointed” with “motor vehicle inspector designated” and made technical changes, effective July 1, 2010.

Cited. 1 CA 709. Cited. 5 CA 616. Cited. 8 CA 153; Id., 667. Cited. 21 CA 326. Cited. 23 CA 615. Cited. 24 CA 195; Id., 473; judgment reversed in part, see 221 C. 788. Cited. 27 CA 49. Cited. 40 CA 601. Cited. 45 CA 390. Under this section, illegality of an arrest is not a defense to charges under. Sec. 53a-167c. Statute was intended to require an arrestee to submit to an arrest, even though he believes, and may ultimately establish, that the arrest was without probable cause or was otherwise unlawful. It was not intended to require an arrestee to submit to egregiously unlawful conduct–such as an unprovoked assault–by the police in the course of an arrest, whether the arrest was legal or illegal. 79 CA 667.

Section restricts common-law right to resist illegal arrest; not applicable to prosecution under Sec. 53a-167a; unnecessary to decide whether this section creates exception to Sec. 53a-20 or common-law right to defend premises. 34 CS 531. Cited. 38 CS 364; Id., 400.






Chapter 952 - Penal Code: Offenses

Section 53a-24 - Offense defined. Application of sentencing provisions to motor vehicle and drug selling violators.

(a) The term “offense” means any crime or violation which constitutes a breach of any law of this state or any other state, federal law or local law or ordinance of a political subdivision of this state, for which a sentence to a term of imprisonment or to a fine, or both, may be imposed, except one that defines a motor vehicle violation or is deemed to be an infraction. The term “crime” comprises felonies and misdemeanors. Every offense which is not a “crime” is a “violation”. Conviction of a violation shall not give rise to any disability or legal disadvantage based on conviction of a criminal offense.

(b) Notwithstanding the provisions of subsection (a) of this section, the provisions of sections 53a-28 to 53a-44, inclusive, shall apply to motor vehicle violations. Said provisions shall apply to convictions under section 21a-278 except that the execution of any mandatory minimum sentence imposed under the provisions of said section may not be suspended.

(1969, P.A. 828, S. 24; 1972, P.A. 294, S. 39; P.A. 75-380, S. 15; 75-577, S. 8, 126; P.A. 92-260, S. 8.)

History: 1972 act added provision in Subsec. (b) re applicability of Secs. 53a-28 to 53a-44 with respect to convictions under Sec. 19-480a; P.A. 75-380 amended Subsec. (a) to include breach of federal and other states’ laws as offense; P.A. 75-577 included infractions in exception to “offense” definition in Subsec. (a); P.A. 92-260 made technical changes.

Cited. 9 CA 686; 24 CA 195; 27 CA 225; 41 CA 454; 45 CA 722. Defendant charged with an infraction has no constitutional right to a jury trial because such right applies only to criminal prosecutions, and an infraction is not a crime pursuant to section. 134 CA 175. Classification by legislature of infractions as noncriminal acts payable by fine operates as a presumption that infractions do not constitute criminal offenses for purposes of double jeopardy analysis, albeit one that is rebuttable by clear proof to the contrary. Id., 346.

Cited. 36 CS 527; Id., 551.

Subsec. (a):

Cited. 228 C. 758.

Cited. 6 CA 505; 22 CA 108.



Section 53a-25 - Felony: Definition, classification, designation.

(a) An offense for which a person may be sentenced to a term of imprisonment in excess of one year is a felony.

(b) Felonies are classified for the purposes of sentence as follows: (1) Class A, (2) class B, (3) class C, (4) class D, (5) class E, (6) unclassified, and (7) capital felonies under the provisions of section 53a-54b in effect prior to April 25, 2012.

(c) The particular classification of each felony defined in this chapter is expressly designated in the section defining it.

(d) Any offense defined in any section of the general statutes which, by virtue of an expressly specified sentence, is within the definition set forth in subsection (a) of this section, but for which a particular classification is not expressly designated, shall be deemed: (1) A class E felony if the maximum term of imprisonment specified is in excess of one year but not more than three years; or (2) an unclassified felony if the maximum term of imprisonment is otherwise within the definition set forth in subsection (a) of this section.

(1969, P.A. 828, S. 25; P.A. 73-137, S. 6; P.A. 92-260, S. 9; P.A. 12-5, S. 17; P.A. 13-258, S. 1.)

History: P.A. 73-137 added capital felonies classification in Subsec. (b); P.A. 92-260 made a technical change in Subsecs. (a) and (c) and amended Subsec. (b)(6) to delete “for which the sentence of death may be imposed as provided in sections 53a-46a and 53a-54b”; P.A. 12-5 amended Subsec. (b)(6) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re capital felonies, effective April 25, 2012; P.A. 13-258 amended Subsec. (b) to add new Subdiv. (5) re class E felony and redesignate existing Subdivs. (5) and (6) as Subdivs. (6) and (7), designated provision of Subsec. (c) re unclassified felony as Subsec. (d) and amended same to make applicable to any felony offense defined in any section of the general statutes for which a particular classification is not expressly designated, add Subdiv. (1) re class E felony, and designate existing reference to unclassified felony as Subdiv. (2) and amend same by adding provision re felony offense where maximum term of imprisonment is otherwise within definition in Subsec. (a).



Section 53a-26 - Misdemeanor: Definition, classification, designation.

(a) An offense for which a person may be sentenced to a term of imprisonment of not more than one year is a misdemeanor.

(b) Misdemeanors are classified for the purposes of sentence as follows: (1) Class A, (2) class B, (3) class C, (4) class D, and (5) unclassified.

(c) The particular classification of each misdemeanor defined in this chapter is expressly designated in the section defining it.

(d) Any offense defined in any section of the general statutes which, by virtue of an expressly specified sentence, is within the definition set forth in subsection (a) of this section, but for which a particular classification is not expressly designated, shall be deemed: (1) A class A misdemeanor if the maximum term of imprisonment specified is one year; (2) a class B misdemeanor if the maximum term of imprisonment specified is six months; (3) a class C misdemeanor if the maximum term of imprisonment specified is three months; (4) a class D misdemeanor if the maximum term of imprisonment specified is thirty days; and (5) an unclassified misdemeanor if the maximum term of imprisonment specified is a term other than a term set forth in subdivision (1), (2), (3) or (4) of this subsection.

(1969, P.A. 828, S. 26; P.A. 92-260, S. 10; P.A. 12-80, S. 1.)

History: P.A. 92-260 made a technical change in Subsec. (b); P.A. 12-80 amended Subsec. (b) to add new Subdiv. (4) re class D misdemeanor and redesignate existing Subdiv. (4) as Subdiv. (5), designated provision of Subsec. (c) re unclassified misdemeanor as Subsec. (d) and amended same to make applicable to any offense defined in any section of the general statutes for which a particular classification is not expressly designated and add Subdivs. (1) to (5) re deemed classification of misdemeanors.

See Sec. 53a-36 re sentences for misdemeanors.

See Sec. 53a-42 re fines for misdemeanors.

Cited. 9 CA 686; 41 CA 476; 43 CA 1.

Cited. 36 CS 527; Id., 551.



Section 53a-27 - Violation: Definition, designation.

(a) An offense, for which the only sentence authorized is a fine, is a violation unless expressly designated an infraction.

(b) Every violation defined in this chapter is expressly designated as such. Any offense defined in any other section which is not expressly designated a violation or infraction shall be deemed a violation if, notwithstanding any other express designation, it is within the definition set forth in subsection (a).

(1969, P.A. 828, S. 27; P.A. 75-577, S. 4, 126.)

History: P.A. 75-577 excluded offenses expressly designated as infractions from consideration as violation.

See chapter 881b (Sec. 51-164m et seq.) re infractions.

Subsec. (a):

Cited. 27 CA 225.

Cited. 36 CS 527; Id., 551.

Subsec. (b):

Cited. 36 CS 527.



Section 53a-28 - Authorized sentences.

(a) Except as provided in section 17a-699 and chapter 420b, to the extent that the provisions of said section and chapter are inconsistent herewith, every person convicted of an offense shall be sentenced in accordance with this title.

(b) Except as provided in section 53a-46a, when a person is convicted of an offense, the court shall impose one of the following sentences: (1) A term of imprisonment; or (2) a sentence authorized by section 18-65a or 18-73; or (3) a fine; or (4) a term of imprisonment and a fine; or (5) a term of imprisonment, with the execution of such sentence of imprisonment suspended, entirely or after a period set by the court, and a period of probation or a period of conditional discharge; or (6) a term of imprisonment, with the execution of such sentence of imprisonment suspended, entirely or after a period set by the court, and a fine and a period of probation or a period of conditional discharge; or (7) a fine and a sentence authorized by section 18-65a or 18-73; or (8) a sentence of unconditional discharge; or (9) a term of imprisonment and a period of special parole as provided in section 54-125e.

(c) In addition to any sentence imposed pursuant to subsection (b) of this section, if (1) a person is convicted of an offense that resulted in injury to another person or damage to or loss of property, (2) the victim requests financial restitution, and (3) the court finds that the victim has suffered injury or damage to or loss of property as a result of such offense, the court shall order the offender to make financial restitution under terms that it determines are appropriate. In determining the appropriate terms of financial restitution, the court shall consider: (A) The financial resources of the offender and the burden restitution will place on other obligations of the offender; (B) the offender’s ability to pay based on installments or other conditions; (C) the rehabilitative effect on the offender of the payment of restitution and the method of payment; and (D) other circumstances, including the financial burden and impact on the victim, that the court determines make the terms of restitution appropriate. If the court determines that the current financial resources of the offender or the offender’s current ability to pay based on installments or other conditions are such that no appropriate terms of restitution can be determined, the court may forego setting such terms. The court shall articulate its findings on the record with respect to each of the factors set forth in subparagraphs (A) to (D), inclusive, of this subsection. Restitution ordered by the court pursuant to this subsection shall be based on easily ascertainable damages for injury or loss of property, actual expenses incurred for treatment for injury to persons and lost wages resulting from injury. Restitution shall not include reimbursement for damages for mental anguish, pain and suffering or other intangible losses, but may include the costs of counseling reasonably related to the offense. Restitution ordered by the court pursuant to this subsection shall be imposed or directed by a written order of the court containing the amount of damages for injury or loss of property, actual expenses incurred for treatment for injury to persons and lost wages resulting from injury as ascertained by the court. The order of the court shall direct that a certified copy of the order be delivered by certified mail to the victim and contain an advisement to the victim that the order is enforceable as a judgment in a civil action as provided in section 53a-28a.

(d) A sentence to a period of probation or conditional discharge in accordance with sections 53a-29 to 53a-34, inclusive, shall be deemed a revocable disposition, in that such sentence shall be tentative to the extent that it may be altered or revoked in accordance with said sections but for all other purposes it shall be deemed to be a final judgment of conviction.

(e) When sentencing a person to a period of probation who has been convicted of (1) a misdemeanor that did not involve the use, attempted use or threatened use of physical force against another person or (2) a motor vehicle violation for which a sentence to a term of imprisonment may be imposed, the court shall consider, as a condition of such sentence of probation, ordering the person to perform community service in the community in which the offense or violation occurred. If the court determines that community service is appropriate, such community service may be implemented by a community court established in accordance with section 51-181c if the offense or violation occurred within the jurisdiction of a community court established by said section.

(f) When sentencing a person to a period of probation who is or has been subject to a protective order, the court may issue a protective order that is effective during such period of probation.

(1969, P.A. 828, S. 28; 1971, P.A. 871, S. 10; P.A. 73-137, S. 7; 73-639, S. 3; P.A. 75-633, S. 4; P.A. 92-260, S. 11; P.A. 95-175, S. 1; P.A. 97-199, S. 1; June 18 Sp. Sess. P.A. 97-11, S. 62, 65; P.A. 98-234, S. 2; P.A. 00-196, S. 38; P.A. 01-211, S. 13; P.A. 03-19, S. 125; P.A. 10-144, S. 8; P.A. 12-114, S. 20.)

History: 1971 act added exception re Ch. 359 in Subsec. (a) and deleted references to “reformatory” sentences in Subsec. (b)(2) and (7), adding reference to Secs. 18-73 and 18-75 in Subdiv. (7) for conformity; P.A. 73-137 deleted references to Secs. 53a-46 and 53a-93 and added reference to Secs. 53a-46a and 53a-54b in Subsec. (b); P.A. 73-639 added references to Sec. 18-65 in Subsec. (b)(2) and (7); P.A. 75-633 deleted reference to Secs. 18-65 and 18-75 in Subsec. (b)(1), adding reference to Sec. 18-65a and deleted reference to Sec. 18-75 in Subsec. (b)(7); P.A. 92-260 amended Subsec. (a) to replace reference to “chapter 368p” with “section 17a-656 and chapter 420b” and replace “such chapter is” with “the provisions of said section and chapter are” and amended Subsec. (b) to delete from the exclusionary provision references to Secs. 53a-45, 53a-54b and 53a-92, to make a technical change in Subdivs. (2) and (6) and to replace reference to “Sec. 18-65” with “Sec. 18-65a” in Subdiv. (7); P.A. 95-175 inserted new Subsec. (c) re order of financial restitution and considerations required prior to order and relettered former Subsec. (c) as Subsec. (d); P.A. 97-199 added Subsec. (e) re order of community service in community where offense occurred, implemented by community court; June 18 Sp. Sess. P.A. 97-11 changed effective date of P.A. 97-199 from October 1, 1997, to July 1, 1997, effective July 1, 1997; P.A. 98-234 added Subsec. (b)(9) authorizing a sentence of a term of imprisonment and a period of special parole as provided in Sec. 54-125e; P.A. 00-196 amended Subsec. (e) to delete provisions re ordering community service as a condition of accelerated rehabilitation, said provisions being reenacted as part of Sec. 54-56e by same public act, and to make technical changes; P.A. 01-211 amended Subsec. (c) to designate as Subdiv. (1) the condition for ordering restitution that a person is convicted of an offense that resulted in injury to another person or damage to or loss of property, add new Subdiv. (2) re condition that the victim requests financial restitution, add new Subdiv. (3) re condition that the court finds that the victim has suffered injury or damage to or loss of property as a result of such offense, require the court to order the offender to make financial restitution “under terms that it determines are appropriate” rather than “if it determines that financial restitution is appropriate”, replace “In determining whether financial restitution is appropriate” with “In determining the appropriate terms of financial restitution”, redesignate existing Subdivs. (1), (2), (3) and (4) as Subparas. (A), (B), (C) and (D), replace in Subpara. (D) “other circumstances that the court determines makes restitution appropriate or inappropriate” with “other circumstances, including the financial burden and impact on the victim, that the court determines makes the terms of restitution appropriate”, authorize the court to forego setting appropriate terms of restitution if the current financial resources or ability to pay of the offender are such that no appropriate terms can be determined, require the court to articulate its findings on the record re factors in Subparas. (A) to (D), require restitution ordered by the court to be imposed or directed by a written order containing the amount of damages, expenses and lost wages and require a certified copy of the court order to be delivered by certified mail to the victim and to contain an advisement that the order is enforceable as provided in Sec. 53a-28a; P.A. 03-19 made a technical change in Subsec. (c), effective May 12, 2003; P.A. 10-144 added Subsec. (f) to permit court to issue protective order that is effective during period of probation; P.A. 12-114 amended Subsec. (f) to delete “issued under section 54-1k” re protective order.

Cited. 9 CA 686. Cited. 12 CA 32. Cited. 30 CA 416. Cited. 32 CA 656; judgment reversed in part, see 232 C. 345. Monetary obligation re insurance for victim as a special condition of probation speculative. 55 CA 28.

Person convicted under section 19-481(a) required to be sentenced in accord with this chapter where sentence not inconsistent with chapter 359. 31 CS 350. Does not provide for sentence of confinement with condition restricting authority of commissioner of correction to award “good time”. 35 CS 545. Cited. Id. Section contains no authority for order of restitution unless it is a condition of probation or conditional discharge. Id., 675.

Subsec. (b):

Subdivs. (3) and (8) cited. 182 C. 595. Cited. 196 C. 655. Cited. 206 C. 608. Cited. 216 C. 40. Subdiv. (9): Defendant’s sentence of ten years of imprisonment followed by ten years of special parole violated Sec. 54-128(c) and was an illegal sentence because total length of terms of imprisonment and special parole combined exceeded maximum term of imprisonment authorized for sexual assault in the second degree by Secs. 53a-35a(6) and 53a-71(b). 279 C. 527.

Cited. 8 CA 607.

Subsec. (c):

Cited. 34 CA 1. Court did not commit plain error when it did not conduct an analysis pursuant to Subsec. during sentencing because said Subsec. does not apply to plea bargains in which defendant and the state have already agreed to restitution amount. 81 CA 310.



Section 53a-28a - Enforcement of orders of financial restitution.

All financial obligations ordered pursuant to subsection (c) of section 53a-28 may be enforced in the same manner as a judgment in a civil action by the party or entity to whom the obligation is owed. Such obligations may be enforced at any time during the ten-year period following the offender’s release from confinement or within ten years of the entry of the order and sentence, whichever is longer.

(P.A. 95-175, S. 2.)



Section 53a-29 - Probation and conditional discharge: Criteria; periods; continuation or termination.

(a) The court may sentence a person to a period of probation upon conviction of any crime, other than a class A felony, if it is of the opinion that: (1) Present or extended institutional confinement of the defendant is not necessary for the protection of the public; (2) the defendant is in need of guidance, training or assistance which, in the defendant’s case, can be effectively administered through probation supervision; and (3) such disposition is not inconsistent with the ends of justice.

(b) The court may impose a sentence of conditional discharge for an offense, other than a class A felony, if it is of the opinion that: (1) Present or extended institutional confinement of the defendant is not necessary for the protection of the public; and (2) probation supervision is not appropriate.

(c) When the court imposes a sentence of conditional discharge, the defendant shall be released with respect to the conviction for which the sentence is imposed but shall be subject, during the period of such conditional discharge, to such conditions as the court may determine. The court shall impose the period of conditional discharge authorized by subsection (d) of this section and shall specify, in accordance with section 53a-30, the conditions to be complied with. When a person is sentenced to a period of probation, the court shall impose the period authorized by subsection (d), (e) or (f) of this section and may impose any conditions authorized by section 53a-30. When a person is sentenced to a period of probation, such person shall pay to the court a fee of two hundred dollars and shall be placed under the supervision of the Court Support Services Division, provided, if such person is sentenced to a term of imprisonment the execution of which is not suspended entirely, payment of such fee shall not be required until such person is released from confinement and begins the period of probation supervision.

(d) Except as provided in subsection (f) of this section, the period of probation or conditional discharge, unless terminated sooner as provided in section 53a-32 or 53a-33, shall be as follows: (1) For a class B felony, not more than five years; (2) for a class C, D or E felony or an unclassified felony, not more than three years; (3) for a class A misdemeanor, not more than two years; (4) for a class B, C or D misdemeanor, not more than one year; and (5) for an unclassified misdemeanor, not more than one year if the authorized sentence of imprisonment is six months or less, or not more than two years if the authorized sentence of imprisonment is in excess of six months, or where the defendant is charged with failure to provide subsistence for dependents, a determinate or indeterminate period.

(e) Notwithstanding the provisions of subsection (d) of this section, the court may, in its discretion, on a case by case basis, sentence a person to a period of probation which period, unless terminated sooner as provided in section 53a-32 or 53a-33, shall be as follows: (1) For a class C, D or E felony or an unclassified felony, not more than five years; (2) for a class A misdemeanor, not more than three years; and (3) for a class B misdemeanor, not more than two years.

(f) The period of probation, unless terminated sooner as provided in section 53a-32, shall be not less than ten years or more than thirty-five years for conviction of a violation of subdivision (2) of subsection (a) of section 53-21 or section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b, 53a-90a, 53a-196b, 53a-196c, 53a-196d, 53a-196e or 53a-196f.

(g) Whenever the court sentences a person, on or after October 1, 2008, to a period of probation of more than two years for a class C, D or E felony or an unclassified felony or more than one year for a class A or B misdemeanor, the probation officer supervising such person shall submit a report to the sentencing court, the state’s attorney and the attorney of record, if any, for such person, not later than sixty days prior to the date such person completes two years of such person’s period of probation for such felony or one year of such person’s period of probation for such misdemeanor setting forth such person’s progress in addressing such person’s assessed needs and complying with the conditions of such person’s probation. The probation officer shall recommend, in accordance with guidelines developed by the Judicial Branch, whether such person’s sentence of probation should be continued for the duration of the original period of probation or be terminated. If such person is serving a period of probation concurrent with another period of probation, the probation officer shall submit a report only when such person becomes eligible for termination of the period of probation with the latest return date, at which time all of such person’s probation cases shall be presented to the court for review. Not later than sixty days after receipt of such report, the sentencing court shall continue the sentence of probation or terminate the sentence of probation. Notwithstanding the provisions of section 53a-32, the parties may agree to waive the requirement of a court hearing. The Court Support Services Division shall establish within its policy and procedures a requirement that any victim be notified whenever a person’s sentence of probation may be terminated pursuant to this subsection. The sentencing court shall permit such victim to appear before the sentencing court for the purpose of making a statement for the record concerning whether such person’s sentence of probation should be terminated. In lieu of such appearance, the victim may submit a written statement to the sentencing court and the sentencing court shall make such statement a part of the record. Prior to ordering that such person’s sentence of probation be continued or terminated, the sentencing court shall consider the statement made or submitted by such victim.

(h) For the purposes of this section, a motor vehicle violation for which a sentence to a term of imprisonment of more than one year may be imposed shall be deemed an unclassified felony.

(1969, P.A. 828, S. 29; 1971, P.A. 871, S. 124, 129; P.A. 79-585, S. 8, 15; P.A. 89-219, S. 6, 10; P.A. 92-260, S. 12; P.A. 93-340, S. 12, 19; P.A. 95-142, S. 2; P.A. 01-84, S. 14, 26; P.A. 02-132, S. 30; P.A. 04-139, S. 8; P.A. 05-288, S. 181; P.A. 08-102, S. 1; P.A. 09-84, S. 1; P.A. 10-43, S. 19; P.A. 12-80, S. 4; 12-133, S. 18; P.A. 13-258, S. 6.)

History: 1971 act repealed former Subsec. (e) requiring probation officer to make recommendation as to advisability of continuing probation after probationer has been on probation for a year and allowing person on probation to be heard by court with respect to continuance or discontinuance of probation; P.A. 79-585 replaced commission on adult probation with office of adult probation in Subsec. (c); P.A. 89-219 amended Subsec. (c) to require a person sentenced to a period of probation to pay to the court a fee of $200; P.A. 92-260 amended Subsec. (c) to make technical changes and amended Subsec. (d) to replace “hereinafter provided” with “provided in section 53a-32 or 53a-33” and to replace in Subdiv. (5) “less than three months” with “three months or less”; P.A. 93-340 amended Subsec. (d)(1) to add exception re Subsec. (e) and added Subsec. (e) to authorize a period of probation of not more than 35 years for conviction of a sexual assault under certain circumstances, effective July 1, 1993; P.A. 95-142 amended Subsec. (e) to delete reference to an early termination of probation as provided in Sec. 53a-33, establish a minimum period of probation of 10 years, include a violation of Sec. 53-21(2) and delete the provisions that limited the applicability of the Subsec. to where the conviction is of a second or subsequent violation or the defendant was 18 years of age or older and the victim was under 13 years of age; P.A. 01-84 amended Subsec. (e) to replace reference to “subdivision (2) of section 53-21” with “subdivision (2) of subsection (a) of section 53-21”, effective July 1, 2001; P.A. 02-132 amended Subsec. (c) by replacing “Office of Adult Probation” with “Court Support Services Division” and making a technical change; P.A. 04-139 amended Subsec. (e) to include a violation of Sec. 53a-90a, 53a-196b, 53a-196c, 53a-196d, 53a-196e or 53a-196f; P.A. 05-288 made technical changes in Subsec. (e), effective July 13, 2005; P.A. 08-102 amended Subsec. (c) to replace reference to period of probation authorized by “subsection (d) of this section” with period authorized by “subsection (d), (e) or (f) of this section”, amended Subsec. (d) to add exception re Subsec. (f) and to decrease maximum period of probation for class C or D felony or unclassified felony from 5 years to 3 years, for class A misdemeanor from 3 years to 2 years and for class B misdemeanor from 2 years to 1 year, added new Subsec. (e) re authority of the court to sentence a person to a maximum period of probation of 5 years for class C or D felony or unclassified felony, 3 years for class A misdemeanor and 2 years for class B misdemeanor, redesignated existing Subsec. (e) as Subsec. (f), added Subsec. (g) re procedure for continuation or termination of a person’s period of probation after such person completes 2 years of such period if such person was sentenced to a period of probation for more than 2 years for class C or D felony or unclassified felony or after such person completes 1 year of such period if such person was sentenced to a period of probation for more than 1 year for class A or B misdemeanor, and made technical changes; P.A. 09-84 amended Subsec. (c) to make a technical change and add proviso that if a person is sentenced to a term of imprisonment the execution of which is not suspended entirely, payment of probation supervision fee is not required until the person is released from confinement and begins period of probation supervision; P.A. 10-43 amended Subsec. (g) to add provision re when probation officer must submit report and present probation cases for review if person is serving concurrent periods of probation; P.A. 12-80 amended Subsec. (d) to include a class D misdemeanor in Subdiv. (4) and increase threshold term of imprisonment from 3 months to 6 months in Subdiv. (5), effective October 1, 2012, and applicable to sentences imposed for crimes committed on or after that date; P.A. 12-133 added Subsec. (h) re motor vehicle violation for which sentence to a term of imprisonment of more than 1 year may be imposed to be deemed an unclassified felony; P.A. 13-258 amended Subsecs. (d)(2), (e)(1) and (g) to add references to class E felony.



Section 53a-30 - Conditions of probation and conditional discharge.

(a) When imposing sentence of probation or conditional discharge, the court may, as a condition of the sentence, order that the defendant: (1) Work faithfully at a suitable employment or faithfully pursue a course of study or of vocational training that will equip the defendant for suitable employment; (2) undergo medical or psychiatric treatment and remain in a specified institution, when required for that purpose; (3) support the defendant’s dependents and meet other family obligations; (4) make restitution of the fruits of the defendant’s offense or make restitution, in an amount the defendant can afford to pay or provide in a suitable manner, for the loss or damage caused thereby and the court may fix the amount thereof and the manner of performance; (5) if a minor, (A) reside with the minor’s parents or in a suitable foster home, (B) attend school, and (C) contribute to the minor’s own support in any home or foster home; (6) post a bond or other security for the performance of any or all conditions imposed; (7) refrain from violating any criminal law of the United States, this state or any other state; (8) if convicted of a misdemeanor or a felony, other than a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, a class A felony or a violation of section 21a-278, 21a-278a, 53a-55, 53a-56, 53a-56b, 53a-57, 53a-58 or 53a-70b or any offense for which there is a mandatory minimum sentence which may not be suspended or reduced by the court, and any sentence of imprisonment is suspended, participate in an alternate incarceration program; (9) reside in a residential community center or halfway house approved by the Commissioner of Correction, and contribute to the cost incident to such residence; (10) participate in a program of community service labor in accordance with section 53a-39c; (11) participate in a program of community service in accordance with section 51-181c; (12) if convicted of a violation of subdivision (2) of subsection (a) of section 53-21, section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b, undergo specialized sexual offender treatment; (13) if convicted of a criminal offense against a victim who is a minor, a nonviolent sexual offense or a sexually violent offense, as defined in section 54-250, or of a felony that the court finds was committed for a sexual purpose, as provided in section 54-254, register such person’s identifying factors, as defined in section 54-250, with the Commissioner of Emergency Services and Public Protection when required pursuant to section 54-251, 54-252 or 54-253, as the case may be; (14) be subject to electronic monitoring, which may include the use of a global positioning system; (15) if convicted of a violation of section 46a-58, 53-37a, 53a-181j, 53a-181k or 53a-181l, participate in an anti-bias crime education program; (16) if convicted of a violation of section 53-247, undergo psychiatric or psychological counseling or participate in an animal cruelty prevention and education program provided such a program exists and is available to the defendant; or (17) satisfy any other conditions reasonably related to the defendant’s rehabilitation. The court shall cause a copy of any such order to be delivered to the defendant and to the probation officer, if any.

(b) When a defendant has been sentenced to a period of probation, the Court Support Services Division may require that the defendant comply with any or all conditions which the court could have imposed under subsection (a) of this section which are not inconsistent with any condition actually imposed by the court.

(c) At any time during the period of probation or conditional discharge, after hearing and for good cause shown, the court may modify or enlarge the conditions, whether originally imposed by the court under this section or otherwise, and may extend the period, provided the original period with any extensions shall not exceed the periods authorized by section 53a-29. The court shall cause a copy of any such order to be delivered to the defendant and to the probation officer, if any.

(d) The period of participation in an alternate incarceration program, unless terminated sooner, shall not exceed the period of probation authorized by section 53a-29 or two years, whichever is less.

(e) The court may require that the person subject to electronic monitoring pursuant to subsection (a) of this section pay directly to the electronic monitoring service provider a fee for the cost of such electronic monitoring services. If the court finds that the person subject to electronic monitoring is indigent and unable to pay the costs of electronic monitoring services, it shall waive such costs. Any contract entered into by the Judicial Branch and the electronic monitoring service provider shall include a provision stating that the total cost for electronic monitoring services shall not exceed six dollars per day. Such amount shall be indexed annually to reflect the rate of inflation.

(1969, P.A. 828, S. 30; 1971, P.A. 781, S. 1; P.A. 73-231; P.A. 78-188, S. 4, 8; P.A. 79-585, S. 9, 15; P.A. 82-298, S. 8; P.A. 86-403, S. 88, 132; P.A. 89-383, S. 4, 16; 89-390, S. 19, 37; P.A. 90-213, S. 4, 56; June Sp. Sess. P.A. 91-9, S. 4, 10; P.A. 93-340, S. 13, 19; P.A. 94-128, S. 1, 3; P.A. 95-142, S. 3; P.A. 97-199, S. 3; June 18 Sp. Sess. P.A. 97-11, S. 62, 65; P.A. 99-183, S. 12, 13; P.A. 00-72, S. 5, 12; 00-141, S. 1; P.A. 01-84, S. 15, 26; P.A. 02-132, S. 31; P.A. 03-208, S. 1; P.A. 05-288, S. 182; P.A. 06-187, S. 29; 06-196, S. 292; P.A. 11-51, S. 134; P.A. 12-5, S. 18.)

History: 1971 act authorized court to order defendant to reside in residential community center and contribute to costs; P.A. 73-231 authorized court to order that defendant shall reside in a halfway house approved by commissioner of correction; P.A. 78-188 restated Subsec. (a)(4) and required offender to submit to restitution investigation if necessary; P.A. 79-585 replaced commission on adult probation with office of adult probation in Subsec. (b); P.A. 82-298 amended Subsec. (a) by deleting provision re restitution investigation as provided in Sec. 54-110a; P.A. 86-403 made technical change in Subsec. (c), substituting “conditional discharge” for “conditional release”; P.A. 89-383 added new Subsec. (a)(8) authorizing the court to order certain defendants to participate in an alternate incarceration program, renumbering the remaining Subdivs. accordingly, and added Subsec. (d) limiting the period of participation in an alternate incarceration program, effective July 5, 1989, to July 1, 1994; P.A. 89-390 added new Subsec. (a)(9) authorizing the court to order the defendant to participate in a program of special alternative incarceration in accordance with Sec. 53a-39b, renumbering the remaining Subdiv. accordingly; P.A. 90-213 added Subsec. (a)(11) authorizing the court to order the defendant to participate in a program of community service labor in accordance with Sec. 53a-39c, renumbering the remaining Subdiv. accordingly; June Sp. Sess. P.A. 91-9 deleted former Subsec. (a)(9) authorizing court to order defendant to participate in a program of special alternative incarceration in accordance with Sec. 53a-39b, renumbering remaining Subdivs. accordingly; P.A. 93-340 added new Subsec. (a)(11) authorizing the court to order the defendant to undergo specialized sexual offender treatment when convicted of sexual assault under certain circumstances, renumbering the remaining Subdiv. accordingly, effective July 1, 1993; P.A. 94-128 negated effect of P.A. 89-383 which had discontinued alternative incarceration program as of July 1, 1994, and reenacted and continued existence of section, effective July 1, 1994; P.A. 95-142 amended Subsec. (a)(11) to include a violation of Sec. 53-21(2) and delete provisions that limited the applicability of said Subdiv. to where the conviction is of a second or subsequent violation or the defendant was 18 years of age or older and the victim was under 13 years of age; P.A. 97-199 added new Subsec. (a)(11) re participation in program of community service, renumbering existing Subdivs. (11) and (12) as Subdivs. (12) and (13), respectively; June 18 Sp. Sess. P.A. 97-11 changed effective date of P.A. 97-199 from October 1, 1997, to July 1, 1997, effective July 1, 1997; P.A. 99-183 added new Subsec. (a)(13) re registration of identifying factors with the Commissioner of Public Safety by certain sexual offenders and renumbering existing Subdiv. (13) as Subdiv. (14), effective July 1, 1999; P.A. 00-72 amended Subsec. (a) by adding new provision, designated as Subdiv. (15), re participation in an anti-bias crime education program and making technical changes, effective July 1, 2001; P.A. 00-141 amended Subsec. (a) to make technical changes and add Subdiv. (14) re electronic monitoring, and added Subsec. (e) re electronic monitoring services; P.A. 01-84 amended Subsec. (a)(12) to replace reference to “subdivision (2) of section 53-21” with “subdivision (2) of subsection (a) of section 53-21”, effective July 1, 2001; P.A. 02-132 amended Subsec. (b) by replacing “Office of Adult Probation” with “Court Support Services Division” and making a technical change; P.A. 03-208 added new Subsec. (a)(16) re counseling or participation in an animal cruelty prevention and education program for defendant convicted of a violation of Sec. 53-247, redesignating existing Subdiv. (16) as Subdiv. (17); P.A. 05-288 made a technical change in Subsec. (e), effective July 13, 2005; P.A. 06-187 amended Subsec. (a)(14) to provide that electronic monitoring may include the use of a global positioning system and amended Subsec. (e) to increase the maximum total daily cost for electronic monitoring services from $5 to $6, effective July 1, 2006; P.A. 06-196 changed effective date of P.A. 06-187, S. 29 from July 1, 2006, to October 1, 2006, effective June 7, 2006; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a)(13), effective July 1, 2011; P.A. 12-5 amended Subsec. (a)(8) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re conviction of a capital felony, effective April 25, 2012.

Cited. 9 CA 686. Cited. 12 CA 338. Cited. 14 CA 272. Cited. 19 CA 304. Cited. 22 CA 199; Id., 449. Cited. 32 CA 1. Cited. 33 CA 432. Cited. 34 CA 1. Cited. 39 CA 722. Cited. 45 CA 722. Trial court’s modification of defendant’s probation to include sex offender evaluation and treatment was proper; Office of Adult Probation had authority under the statute to add an additional condition of probation; sexual offender treatment is clearly enumerated in Subsec. (a) and could have been imposed by sentencing court; and at any time during the period of probation, after hearing and for good cause shown, court may modify or enlarge the conditions of probation pursuant to Subsec. (c). 57 CA 112. Failure to deliver a written copy of conditions of probation did not excuse subsequent probation violation and did not invalidate resulting probation revocation. 58 CA 153. Condition required by Office of Adult Probation was inconsistent with those required by court. 69 CA 421; judgment reversed, see 268 C. 174. Under this section, the office of probation had authority to include a curfew restriction on defendant at the start of his probationary period without a court hearing and a showing of good cause, and such a condition was not inconsistent with the purposes of probation. 75 CA 643. List set forth in section meant to be illustrative, and not exhaustive. 83 CA 142.

Cited. 35 CS 536. Requiring defendant to sell his gun collection was a condition reasonably related to his rehabilitation. Id., 570. Cited. 41 CS 229. Cited. 42 CS 574.

Subsec. (a):

Cited. 169 C. 223. Subdiv. (2) cited. Id., 223. Subdiv. (7) cited. 196 C. 305. Cited. 229 C. 285. Where, pursuant to a plea bargain, defendant pleads guilty to sexual assault in fourth degree in violation of Sec. 53a-73a and public indecency in violation of Sec. 53a-186, trial court acted within its discretion in permitting office of adult probation to notify members of defendant’s community. 250 C. 280. Subdiv. (4): Since damage to an unoccupied house was the “fruit” of the collective criminal trespass in which the youthful offender had participated and of which he was convicted, the damage had a nexus to the offense and accordingly the order of restitution was reasonably related to the consequence of the youth’s criminal trespass and well within the discretion of the trial court even though the youth had not personally profited from the trespass or caused any physical damage to the property. 301 C. 684.

Subdiv. (9) cited. 3 CA 410. Subdiv. (4) cited. 7 CA 326. Cited. 42 CA 460. Cited. 45 CA 722. Trial court’s order of sexual offender treatment was authorized because section grants the court broad authority to impose any other conditions reasonably related to rehabilitation. 57 CA 743. Court’s order that defendant pay veterinary and impoundment bills incurred from defendant’s failure to restrain an animal from doing injury to another animal in violation of Sec. 53-247(a) was proper because such bills met statutory requirement of “fruits” for which the court may order restitution and such order did not violate “due process” because court was justified in concluding that defendant had means of earning income during the period set for restitution. 84 CA 542. Trial court’s order of specialized sex offender treatment as condition of probation was authorized under Subdiv. (17) re “other conditions reasonably related to” rehabilitation and was not prohibited due to omission from Subdiv. (12) which enumerated certain crimes meriting such treatment. 95 CA 686. Court’s termination of defendant’s status in accelerated rehabilitation program cannot rest solely on undisposed charge of a crime identical to the underlying charge for which defendant seeks dismissal. 98 CA 111. Subdiv. (17): In order for a condition of probation to be “reasonably related to the defendant’s rehabilitation” pursuant to Subdiv., there must be a nexus between the condition of probation and the charge for which defendant is serving probation. 102 CA 507. Although trial court specifically ordered restitution, it did not find that any damage was caused to the victim by defendant or that defendant profited from the criminal activity, nor was any rehabilitative purpose cited, so there is no basis for the court’s order. 118 CA 236; judgment reversed, see 301 C. 684.

Subdiv. (4) cited. 35 CS 675. Cited. 37 CS 853. Subdiv. (4) cited. 39 CS 504. Defendant found to have complied with terms of his accelerated rehabilitation program which required that he refrain from violating any criminal laws of the United States, this state or any other state, notwithstanding fact that defendant pled guilty to criminal charges stemming from separate events that occurred after date that he applied for entry into accelerated rehabilitation but prior to date that he was actually accepted into program. 50 CS 383.

Subsec. (b):

Cited. 229 C. 285.

Cited. 3 CA 410. Cited. 33 CA 103. Cited. 42 CA 768. Office’s requirement that, as part of sex offender treatment, defendant refrain from use of alcohol is consistent with terms ordered by the court and therefore properly imposed by the office. 60 CA 614. Probation officer could not enter into agreement with defendant that would have been in direct contradiction to a condition of probation imposed by sentencing court. 86 CA 657.

Cited. 37 CS 853.

Subsec. (c):

Special condition on probation administration properly imposed one year after sentencing in exercise of court’s discretion. 207 C. 152. Once the defendant is discharged from probation, the conditions of his probation are no longer subject to modification or enlargement. 287 C. 478.

Cited. 33 CA 103. Cited. 37 CA 72. Cited. 42 CA 768. Probation officer did not have authority to modify original conditions of probation ordered by sentencing court. 86 CA 657. The statute mandates that a court conduct a hearing related to any decision to modify probation and the hearing must be the forum in which the court explores the issue of whether good cause exists at the time the court is considering modifying the terms of the probation. The court may not modify probation unless there is a showing of good cause. 107 CA 800; judgment reversed, see 294 C. 516.



Section 53a-31 - Calculation of periods of probation and conditional discharge. Compliance with conditions during interrupted period.

(a) A period of probation or conditional discharge commences on the day it is imposed, except that, where it is preceded by a sentence of imprisonment with execution suspended after a period of imprisonment set by the court, it commences on the day the defendant is released from such imprisonment. Multiple periods, whether imposed at the same or different times, shall run concurrently.

(b) The issuance of a warrant or notice to appear, or an arraignment following an arrest without a warrant, for violation pursuant to section 53a-32 shall interrupt the period of the sentence until a final determination as to the violation has been made by the court. In the absence of a warrant, a notice to appear or an arrest for violation pursuant to section 53a-32, if the defendant has failed to comply with any of the conditions of probation or conditional discharge, such failure shall not relieve the Court Support Services Division from the responsibility of supervising the defendant.

(c) Notwithstanding the issuance of a warrant or notice to appear or an arrest without a warrant for violation pursuant to section 53a-32, the defendant shall continue to comply with the conditions with which the defendant was previously required to comply pursuant to section 53a-30. The Court Support Services Division shall make reasonable efforts to inform the defendant of the defendant’s obligation to continue to comply with such conditions and to provide the defendant with a copy of such conditions.

(d) In any case where a person who is under a sentence of probation or of conditional discharge is also under an indeterminate sentence of imprisonment, or a sentence authorized under section 18-65a or 18-73, imposed for some other offense by a court of this state, the service of the sentence of imprisonment shall satisfy the sentence of probation or of conditional discharge unless the sentence of probation or of conditional discharge is revoked prior to parole or satisfaction of the sentence of imprisonment.

(1969, P.A. 828, S. 31; 1971, P.A. 871, S. 11; P.A. 87-282, S. 20; P.A. 92-260, S. 13; P.A. 97-151, S. 1; P.A. 02-132, S. 32; P.A. 03-278, S. 103; Jan. Sp. Sess. P.A. 08-1, S. 36; P.A. 08-102, S. 5, 6; P.A. 11-155, S. 1.)

History: 1971 act substituted sentences “authorized under section 18-73 or 18-75” for “reformatory” sentences in Subsec. (c); P.A. 87-282 amended Subsec. (c) to delete obsolete reference to repealed Sec. 18-75; P.A. 92-260 amended Subsec. (c) to add reference to Sec. 18-65a; P.A. 97-151 amended Subsec. (b) to authorize the court to impose any of the conditions of release set forth in Sec. 54-64a during the interrupted period and provide that, in the absence of a warrant or notice to appear for violation, the failure of the defendant to comply with any conditions of probation or conditional discharge does not relieve the Office of Adult Probation from the responsibility of supervising the defendant; P.A. 02-132 amended Subsec. (b) by replacing “Office of Adult Probation” with “Court Support Services Division”; P.A. 03-278 made a technical change in Subsec. (b), effective July 9, 2003; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (b) to replace provision that during interrupted period “the court may impose any of the conditions of release set forth in section 54-64a” with provision that during such period “unless otherwise ordered by the court, the defendant shall comply with any conditions imposed or with any conditions he or she was previously required to comply pursuant to section 53a-30”, effective January 25, 2008; P.A. 08-102 amended Subsec. (b) to replace provision that during interrupted period “unless otherwise ordered by the court, the defendant shall comply with any conditions imposed or with any conditions he or she was previously required to comply pursuant to section 53a-30” with provision that during such period “the court may impose any of the conditions of release set forth in section 54-64a”, thereby reversing the change made by Jan. Sp. Sess. P.A. 08-1, effective May 27, 2008, and further amended Subsec. (b) to delete “During the interrupted period, the court may impose any of the conditions of release set forth in section 54-64a”, added new Subsec. (c) to require defendant to continue to comply with previously imposed conditions notwithstanding issuance of a warrant or notice to appear for a violation and require Court Support Services Division to make reasonable efforts to inform defendant of defendant’s obligation to continue to comply with such conditions and provide defendant with copy of such conditions, and redesignated existing Subsec. (c) as Subsec. (d), effective October 1, 2008; P.A. 11-155 amended Subsec. (b) to provide that “an arraignment following an arrest without a warrant” for violation pursuant to Sec. 53a-32 interrupts period of sentence and make conforming changes and amended Subsec. (c) to add reference to an arrest without a warrant, effective July 1, 2011.

Cited. 9 CA 686. Cited. 32 CA 1. Cited. 34 CA 1. Held: Term “release” as used in section includes physical release from custody whether by mistake or not and probation commences by operation of law on date of actual release from imprisonment. 36 CA 440.

Subsec. (a):

Cited. 24 CA 575. Cited. 39 CA 722. Although probation may continue during a period of incarceration, it does not commence pursuant to this section unless defendant is released from imprisonment. 60 CA 515.

Subsec. (b):

Cited. 9 CA 59. Cited. 37 CA 72. Cited. 39 CA 722. Defendant is not excused from complying with conditions of probation simply because a probation officer informs him that he is in violation of that probation. 75 CA 643. It is the issuance of the warrant that tolls the period of probation and whether the period is tolled is not dependent on the outcome of the violation of probation proceedings. 114 CA 295.



Section 53a-32 - Violation of probation or conditional discharge. Notice to victim or victim advocate. Arrest. Pretrial release conditions and supervision. Hearing. Disposition.

(a) At any time during the period of probation or conditional discharge, the court or any judge thereof may issue a warrant for the arrest of a defendant for violation of any of the conditions of probation or conditional discharge, or may issue a notice to appear to answer to a charge of such violation, which notice shall be personally served upon the defendant. Any such warrant shall authorize all officers named therein to return the defendant to the custody of the court or to any suitable detention facility designated by the court. Whenever a probation officer has probable cause to believe that a person has violated a condition of such person’s probation, such probation officer may notify any police officer that such person has, in such officer’s judgment, violated the conditions of such person’s probation and such notice shall be sufficient warrant for the police officer to arrest such person and return such person to the custody of the court or to any suitable detention facility designated by the court. Whenever a probation officer so notifies a police officer, the probation officer shall notify the victim of the offense for which such person is on probation, and any victim advocate assigned to assist the victim, provided the probation officer has been provided with the name and contact information for such victim or victim advocate. Any probation officer may arrest any defendant on probation without a warrant or may deputize any other officer with power to arrest to do so by giving such other officer a written statement setting forth that the defendant has, in the judgment of the probation officer, violated the conditions of the defendant’s probation. Such written statement, delivered with the defendant by the arresting officer to the official in charge of any correctional center or other place of detention, shall be sufficient warrant for the detention of the defendant. After making such an arrest, such probation officer shall present to the detaining authorities a similar statement of the circumstances of violation. Provisions regarding release on bail of persons charged with a crime shall be applicable to any defendant arrested under the provisions of this section. Upon such arrest and detention, the probation officer shall immediately so notify the court or any judge thereof.

(b) When the defendant is presented for arraignment on the charge of violation of any of the conditions of probation or conditional discharge, the court shall review any conditions previously imposed on the defendant and may order, as a condition of the pretrial release of the defendant, that the defendant comply with any or all of such conditions in addition to any conditions imposed pursuant to section 54-64a. Unless the court, pursuant to subsection (c) of section 54-64a, orders that the defendant remain under the supervision of a probation officer or other designated person or organization, the defendant shall be supervised by the Court Support Services Division of the Judicial Branch in accordance with subsection (a) of section 54-63b.

(c) Upon notification by the probation officer of the arrest of the defendant or upon an arrest by warrant as herein provided, the court shall cause the defendant to be brought before it without unnecessary delay for a hearing on the violation charges. At such hearing the defendant shall be informed of the manner in which such defendant is alleged to have violated the conditions of such defendant’s probation or conditional discharge, shall be advised by the court that such defendant has the right to retain counsel and, if indigent, shall be entitled to the services of the public defender, and shall have the right to cross-examine witnesses and to present evidence in such defendant’s own behalf. Unless good cause is shown, a charge of violation of any of the conditions of probation or conditional discharge shall be disposed of or scheduled for a hearing not later than one hundred twenty days after the defendant is arraigned on such charge.

(d) If such violation is established, the court may: (1) Continue the sentence of probation or conditional discharge; (2) modify or enlarge the conditions of probation or conditional discharge; (3) extend the period of probation or conditional discharge, provided the original period with any extensions shall not exceed the periods authorized by section 53a-29; or (4) revoke the sentence of probation or conditional discharge. If such sentence is revoked, the court shall require the defendant to serve the sentence imposed or impose any lesser sentence. Any such lesser sentence may include a term of imprisonment, all or a portion of which may be suspended entirely or after a period set by the court, followed by a period of probation with such conditions as the court may establish. No such revocation shall be ordered, except upon consideration of the whole record and unless such violation is established by the introduction of reliable and probative evidence and by a preponderance of the evidence.

(1969, P.A. 828, S. 32; 1971, P.A. 871, S. 12; P.A. 86-403, S. 89, 132; P.A. 95-142, S. 7; P.A. 98-130; P.A. 99-187, S. 4; P.A. 08-102, S. 7; P.A. 10-43, S. 20; P.A. 12-114, S. 14; P.A. 13-214, S. 1.)

History: 1971 act clarified Subsec. (b) to specify that lesser sentence may be imposed when a sentence is revoked; P.A. 86-403 made technical change in Subsec. (b), substituting “conditional discharge” for “conditional release”; P.A. 95-142 amended Subsec. (a) to add provision re the arrest and return of a sexual offender who has violated the conditions of his probation by failing to notify his probation officer of a change of address and amended Subsec. (b) to rephrase provisions, insert Subdiv. indicators, add Subdiv. (3) authorizing an extension of the period of probation or conditional discharge and prohibit revocation of probation or conditional discharge unless a violation is established “by the introduction of reliable and probative evidence and by a preponderance of the evidence” rather than by “reliable and probative evidence”; P.A. 98-130 amended Subsec. (b) to add provision that any lesser sentence imposed upon revocation may include a term of imprisonment followed by a period of probation; P.A. 99-187 amended Subsec. (a) to add provision authorizing a probation officer to place a defendant who, in such officer’s judgment, has violated the conditions of such defendant’s probation in the zero-tolerance drug supervision program in lieu of returning such defendant to court for violation of probation proceedings and to make technical changes for purposes of gender neutrality; P.A. 08-102 added new Subsec. (b) re court review of previously imposed conditions, court-ordered pretrial release conditions and supervising authority for defendant, designated existing provisions re hearing on violation charges as Subsec. (c) and amended same to make a technical change and add requirement that a charge of violation be disposed of or scheduled for a hearing not later than 120 days after arraignment, and redesignated existing Subsec. (b) as Subsec. (d); P.A. 10-43 amended Subsec. (a) to delete provision authorizing probation officer to place defendant who has violated conditions of probation in zero-tolerance drug supervision program and to authorize probation officer to notify police officer whenever probation officer has probable cause to believe that a person has violated a condition of such person’s probation, rather than only when a sexual offender has violated the conditions of such person’s probation by failing to notify probation officer of any change of such person’s residence address; P.A. 12-114 amended Subsec. (a) to add provision re probation officer to notify victim when probation officer notifies a police officer of a probation violation; P.A. 13-214 amended Subsec. (a) to add provisions requiring probation officer to notify victim advocate assigned to assist victim when probation officer notifies a police officer of a probation violation.



Section 53a-32a - Violation of probation by certain sexual offenders.

If a defendant who entered a plea of nolo contendere or a guilty plea under the Alford doctrine to a violation of subdivision (2) of section 53-21 of the general statutes in effect prior to October 1, 2000, subdivision (2) of subsection (a) of section 53-21 or section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b, and was ordered to undergo sexual offender treatment as a condition of probation, becomes ineligible for such treatment because of such defendant’s refusal to acknowledge that such defendant committed the act or acts charged, such defendant shall be deemed to be in violation of the conditions of such defendant’s probation and be returned to court for proceedings in accordance with section 53a-32.

(P.A. 97-151, S. 2; P.A. 01-84, S. 16, 26.)

History: P.A. 01-84 replaced reference to “a violation of subdivision (2) of section 53-21” with “a violation of subdivision (2) of section 53-21 of the general statutes in effect prior to October 1, 2000,” included a violation of “subdivision (2) of subsection (a) of section 53-21” and made technical changes for purposes of gender neutrality, effective July 1, 2001.

Statute can be applied only prospectively. 69 CA 421. Trial court improperly considered defendant’s refusal to admit to guilt during sexual offender treatment as a violation of probation. Id.; judgment reversed, see 268 C. 174. Section does not prevent court from revoking probation for failure to satisfy probation condition of successful completion of sexual offender treatment related to a crime committed under Sec. 53a-21(a)(1) which is not enumerated in section because section’s automatic nature does not deprive courts of discretion to revoke probation under other circumstances. 95 CA 686. Simply because automatic revocation proceeding established by section arguably is inapplicable to defendant convicted after trial, it does not follow that such defendant is immune from discretionary revocation sought by defendant’s probation officer on the basis of defendant’s discharge from sex offender treatment in accordance with the normal procedures set forth in Sec. 53a-32. 98 CA 579. Defendant, who was aware of the terms of his probation when entering his plea, violated his probation when he refused to discuss the details of his underlying offense at counseling. 112 CA 562.



Section 53a-33 - Termination of probation or conditional discharge.

The court or sentencing judge may at any time during the period of probation or conditional discharge, after hearing and for good cause shown, terminate a sentence of probation or conditional discharge before the completion thereof, except a sentence of probation imposed for conviction of a violation of subdivision (2) of section 53-21 of the general statutes in effect prior to October 1, 2000, subdivision (2) of subsection (a) of section 53-21 or section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b.

(1969, P.A. 828, S. 33; P.A. 92-260, S. 14; P.A. 95-142, S. 11; P.A. 01-84, S. 17, 26.)

History: P.A. 92-260 added “a sentence of”; P.A. 95-142 specified that a sentence of probation or conditional discharge may be terminated “before the completion thereof” and precluded termination of a sentence of probation imposed for conviction of a violation of Sec. 53-21(2) or Sec. 53a-70, 53a-70a, 53a-71, 53a-72a or 53a-72b; P.A. 01-84 replaced reference to “a violation of subdivision (2) of section 53-21” with “a violation of subdivision (2) of section 53-21 of the general statutes in effect prior to October 1, 2000,” and included a violation of “subdivision (2) of subsection (a) of section 53-21”, effective July 1, 2001.

Cited. 9 CA 686. Cited. 32 CA 1. Cited. 34 CA 1. Sec. 53a-31 et seq. cited. 36 CA 440.



Section 53a-34 - Unconditional discharge: Criteria; effect.

(a) The court may impose a sentence of unconditional discharge in any case where it is authorized to impose a sentence of conditional discharge under section 53a-29, if the court is of the opinion that no proper purpose would be served by imposing any condition upon the defendant’s release.

(b) When the court imposes a sentence of unconditional discharge, the defendant shall be released with respect to the conviction for which the sentence is imposed without imprisonment, probation supervision or conditions. A sentence of unconditional discharge is for all purposes a final judgment of conviction.

(1969, P.A. 828, S. 34.)

Cited. 9 CA 686. Cited. 12 CA 32. Cited. 32 CA 1. Cited. 34 CA 1. Sec. 53a-31 et seq. cited. 36 CA 440.

Subsec. (a):

Cited. 182 C. 595.



Section 53a-35 - Imprisonment for any felony committed prior to July 1, 1981: Indeterminate sentences; maximum and minimum terms.

(a) For any felony committed prior to July 1, 1981, the sentence of imprisonment shall be an indeterminate sentence, except as provided in subsection (d). When such a sentence is imposed the court shall impose a maximum term in accordance with the provisions of subsection (b) and the minimum term shall be as provided in subsection (c) or (d).

(b) The maximum term of an indeterminate sentence shall be fixed by the court and specified in the sentence as follows: (1) For a class A felony, life imprisonment; (2) for a class B felony, a term not to exceed twenty years; (3) for a class C felony, a term not to exceed ten years; (4) for a class D felony, a term not to exceed five years; (5) for an unclassified felony, a term in accordance with the sentence specified in the section of the general statutes that defines the crime; and (6) for a capital felony, life imprisonment unless a sentence of death is imposed in accordance with section 53a-46a.

(c) Except as provided in subsection (d) the minimum term of an indeterminate sentence shall be fixed by the court and specified in the sentence as follows: (1) For a class A felony, the minimum term shall not be less than ten nor more than twenty-five years; (2) for a class B, C or D felony the court may fix a minimum term of not less than one year nor more than one-half of the maximum term imposed, except that (A) where the maximum is less than three years the minimum term may be more than one-half the maximum term imposed or (B) when a person is found guilty under section 53a-59(a)(1), section 53a-59a, 53a-101(a)(1) or 53a-134(a)(2), the minimum term shall be not less than five years and such sentence shall not be suspended or reduced, or when a person is found guilty under section 53a-60c, the minimum term shall be not less than three years and such sentence shall not be suspended or reduced, or when a person is found guilty under section 53a-60b, the minimum term shall be not less than two years and such sentence shall not be suspended or reduced; (3) for an unclassified felony, a term in accordance with the sentence specified in the section of the general statutes that defines the crime.

(d) Notwithstanding the provisions of subsections (a) and (c), except as provided in subdivision (2) of said subsection (c), when a person is sentenced for a class C or D felony or for an unclassified felony, the maximum sentence for which does not exceed ten years, the court may impose a definite sentence of imprisonment and fix a term of one year or less; except when a person is found guilty under sections 53a-55a, 53a-56a, 53a-60a, 53a-70a, 53a-72b, 53a-92a, 53a-94a, 53a-102a and 53a-103a, the court shall not fix a term of less than one year.

(1969, P.A. 828, S. 35; 1971, P.A. 871, S. 13; P.A. 73-137, S. 8; P.A. 74-186, S. 9, 12; P.A. 75-380, S. 14; 75-411, S. 3; P.A. 76-435, S. 2, 82; P.A. 77-422, S. 5; P.A. 80-442, S. 9, 28; P.A. 83-587, S. 76, 96.)

History: 1971 act amended Subsec. (a) to add reference to minimum sentence terms in Subsec. (d), required that sentence be specified in the sentence in Subsec. (b), amended Subsec. (c) to add exception re Subsec. (d), to raise minimum term for Class A felony from 1 to 10 years and maximum term from 10 to 25 years, to clarify exception re maximum term of 3 years by specifying minimum terms and to add Subdiv. (3) re unclassified felonies and amended Subsec. (d) to add exception re Subsec. (c)(2) and to include applicability re unclassified felonies; P.A. 73-137 removed reference to death sentence imposed for class A felony in accordance with Sec. 53a-46 in Subsec. (b)(1) and added Subdiv. (6) re capital felonies; P.A. 74-186 removed reference to guilt under Subdivs. (2) or (4) of Sec. 53a-60(a) in Subsec. (c)(2)(B); P.A. 75-380 added exception in Subsec. (d) re required 1-year term; P.A. 75-411 deleted reference to guilt under Sec. 53a-135(a)(2) in Subsec. (c)(2)(B); P.A. 76-435 added exception in Subsec. (d) as amended by P.A. 75-380; P.A. 77-422 expanded exception in Subsec. (c)(2)(B) re required 3-year and 2-year minimum terms and added reference to guilt under Sec. 53-59a; P.A. 80-442 amended Subsec. (a) to limit applicability to felonies committed prior to July 1, 1981, effective on that date; P.A. 83-587 substituted “53a-59a” for “53-59a” in Subsec. (c).

Cited. 1 CA 724; 9 CA 686; 12 CA 403; 19 CA 440; Id., 571; Id., 631; 24 CA 612; 37 CA 228. Section does not apply to crimes committed before October 1, 1971. 133 CA 458.

Courts may impose a definite sentence for a felony of one year or less. 31 CS 350. Cited. 33 CS 705.

Subsec. (a):

Cited. 171 C. 278; 189 C. 114; 196 C. 655.

Subsec. (b):

Subdiv. (2) cited. 189 C. 114. Cited. 193 C. 144. Subdiv. (1) cited. 195 C. 326. Subdiv. (2) cited. Id. Subdiv. (4) cited. 199 C. 121; 231 C. 545. Subdiv. (3) cited. Id., 545. Subdiv. (1): Sec. 53a-35b does not apply to indeterminate life sentences imposed pursuant to Subdiv., regardless of when the sentence was imposed, but applies solely to definite life sentences imposed pursuant to Sec. 53a-35a. 300 C. 649.

Cited. 46 CA 450.

Subsec. (c):

Subdiv. (2)(B): Rational relationship exists between the protection of public health and safety and the imposition of nonsuspendable sentence for violent crime of second degree robbery, an essential element of which is threatened use of a deadly weapon or dangerous instrument. 171 C. 677. Subdiv. (2) cited. 189 C. 114. Cited. 193 C. 144. Subdiv. (1) cited. 195 C. 326. Subdiv. (2) cited. Id.; 197 C. 413; Id., 485; 199 C. 121; 202 C. 343. Subdiv. (1) cited. 211 C. 591.

Subdiv. (2) cited. 12 CA 403. Subdiv. (3) cited. Id.



Section 53a-35a - Imprisonment for felony committed on or after July 1, 1981. Definite sentence. Authorized term.

For any felony committed on or after July 1, 1981, the sentence of imprisonment shall be a definite sentence and, unless the section of the general statutes that defines or provides the penalty for the crime specifically provides otherwise, the term shall be fixed by the court as follows:

(1) (A) For a capital felony committed prior to April 25, 2012, under the provisions of section 53a-54b in effect prior to April 25, 2012, a term of life imprisonment without the possibility of release unless a sentence of death is imposed in accordance with section 53a-46a, or (B) for the class A felony of murder with special circumstances committed on or after April 25, 2012, under the provisions of section 53a-54b in effect on or after April 25, 2012, a term of life imprisonment without the possibility of release;

(2) For the class A felony of murder, a term not less than twenty-five years nor more than life;

(3) For the class A felony of aggravated sexual assault of a minor under section 53a-70c, a term not less than twenty-five years or more than fifty years;

(4) For a class A felony other than an offense specified in subdivision (2) or (3) of this section, a term not less than ten years nor more than twenty-five years;

(5) For the class B felony of manslaughter in the first degree with a firearm under section 53a-55a, a term not less than five years nor more than forty years;

(6) For a class B felony other than manslaughter in the first degree with a firearm under section 53a-55a, a term not less than one year nor more than twenty years;

(7) For a class C felony, a term not less than one year nor more than ten years;

(8) For a class D felony, a term not more than five years;

(9) For a class E felony, a term not more than three years; and

(10) For an unclassified felony, a term in accordance with the sentence specified in the section of the general statutes that defines or provides the penalty for the crime.

(P.A. 80-442, S. 10, 28; P.A. 86-220; P.A. 92-260, S. 15; July Sp. Sess. P.A. 94-2, S. 2; P.A. 07-143, S. 12; P.A. 10-36, S. 18; P.A. 12-5, S. 2; P.A. 13-258, S. 2.)

History: P.A. 80-442 effective July 1, 1981; P.A. 86-220 amended Subdiv. (1) to add “imprisonment without the possibility of release” to reflect revision made by P.A. 85-366; P.A. 92-260 amended Subdiv. (6) to add reference to “Sec. 53a-217” and provision that “for a conviction under section 53a-216, the term shall be five years”, to reflect existing minimum mandatory sentences prescribed in said sections; July Sp. Sess. P.A. 94-2 added a new Subdiv. (4) to provide a term of not less than 5 years nor more than 40 years for the class B felony of manslaughter in the first degree with a firearm under Sec. 53a-55a, renumbering the remaining Subdivs. accordingly, and amended Subdiv. (5) to provide that the specified sentence is for a class B felony “other than manslaughter in the first degree with a firearm under section 53a-55a” and delete a reference to Sec. 53a-55a, reflecting the separate sentencing provisions established for Sec. 53a-55a in Subdiv. (4); P.A. 07-143 added new Subdiv. (3) to provide a term of not less than 25 years or more than 50 years for the class A felony of aggravated sexual assault of a minor under Sec. 53a-70c, renumbering the remaining Subdivs. accordingly, and amended renumbered Subdiv. (4) to replace “a class A felony other than murder” with “a class A felony other than an offense specified in subdivision (2) or (3) of this section”, effective July 1, 2007; P.A. 10-36 added “unless the section of the general statutes that defines the crime specifically provides otherwise” re specified terms of imprisonment, deleted in Subdiv. (6) “except that for a conviction under section 53a-59(a)(1), 53a-59a, 53a-70a, 53a-94a, 53a-101(a)(1) or 53a-134(a)(2), the term shall be not less than five years nor more than twenty years”, deleted in Subdiv. (7) “except that for a conviction under section 53a-56a, the term shall be not less than three years nor more than ten years” and deleted in Subdiv. (8) “except that for a conviction under section 53a-60b or 53a-217, the term shall be not less than two years nor more than five years, for a conviction under section 53a-60c, the term shall be not less than three years nor more than five years, and for a conviction under section 53a-216, the term shall be five years”, effective July 1, 2010; P.A. 12-5 amended Subdiv. (1) to add Subpara. (A) designator and provision re capital felony committed prior to April 25, 2012, under provisions of Sec. 53a-54b in effect prior to April 25, 2012, and add Subpara. (B) re class A felony of murder with special circumstances committed on or after April 25, 2012, effective April 25, 2012; P.A. 13-258 added provision re section of the general statutes that provides the penalty for the crime, amended Subdiv. (8) to delete provision re term not less than 1 year, added new Subdiv. (9) re class E felony, redesignated existing Subdiv. (9) as Subdiv. (10) and amended same to add provision re section of the general statutes that provides the penalty for the crime, and made technical changes.



Section 53a-35b - “Life imprisonment” defined.

A sentence of life imprisonment means a definite sentence of sixty years, unless the sentence is life imprisonment without the possibility of release, imposed pursuant to subparagraph (A) or (B) of subdivision (1) of section 53a-35a, in which case the sentence shall be imprisonment for the remainder of the defendant’s natural life.

(P.A. 80-442, S. 11, 28; P.A. 85-366, S. 3; P.A. 95-19, S. 2; P.A. 12-5, S. 3.)

History: P.A. 80-442 effective July 1, 1981; P.A. 85-366 added provision re life imprisonment without the possibility of release; P.A. 95-19 made a technical change; P.A. 12-5 substituted “life imprisonment means” for “imprisonment for life shall mean” and “subparagraph (A) or (B) of subdivision (1) of section 53a-35a” for “subsection (g) of section 53a-46a”, effective April 25, 2012.

See Sec. 53a-35c re availability of sentence of life imprisonment without the possibility of release.

Cited. 9 CA 686. Cited. 24 CA 612.



Section 53a-35c - Availability of sentence of life imprisonment without the possibility of release.

The sentence of life imprisonment without the possibility of release shall not be available as a sentence for an offense committed prior to October 1, 1985.

(P.A. 85-366, S. 4.)



Section 53a-36 - Imprisonment for misdemeanor. Definite sentence. Authorized term.

A sentence of imprisonment for a misdemeanor shall be a definite sentence and, unless the section of the general statutes that defines or provides the penalty for the crime specifically provides otherwise, the term shall be fixed by the court as follows: (1) For a class A misdemeanor, a term not to exceed one year; (2) for a class B misdemeanor, a term not to exceed six months; (3) for a class C misdemeanor, a term not to exceed three months; (4) for a class D misdemeanor, a term not to exceed thirty days; and (5) for an unclassified misdemeanor, a term in accordance with the sentence specified in the section of the general statutes that defines or provides the penalty for the crime.

(1969, P.A. 828, S. 36; 1971, P.A. 871, S. 14; P.A. 77-422, S. 6; P.A. 92-260, S. 16; P.A. 10-36, S. 19; P.A. 12-80, S. 2.)

History: 1971 act added exception re guilt under Sec. 53a-61(a)(3) in Subdiv. (1); P.A. 77-422 expanded exception to include guilt under Sec. 53a-61a; P.A. 92-260 amended Subdiv. (1) to consolidate statutory references and delete redundant language; P.A. 10-36 added “unless the section of the general statutes that defines the crime specifically provides otherwise” re specified terms of imprisonment and deleted in Subdiv. (1) “except that when a person is found guilty under section 53a-61(a)(3) or 53a-61a, the term shall be one year and such sentence shall not be suspended or reduced”, effective July 1, 2010; P.A. 12-80 added provision re section of the general statutes that provides the penalty for the crime, added new Subdiv. (4) re maximum term for class D misdemeanor, redesignated existing Subdiv. (4) as Subdiv. (5) and amended same to add provision re section of the general statutes that provides the penalty for the crime.

See Sec. 53a-42 re fines for misdemeanors.

Cited. 8 CA 607. Cited. 9 CA 686. Cited. 19 CA 631. Cited. 32 CA 656; judgment reversed in part, see 232 C. 345. Cited. 37 CA 228.

Subdiv. (1):

Cited. 189 C. 114.

Subdiv. (2):

Cited. 184 C. 434.

Subdiv. (3):

Cited. 12 CA 481.



Section 53a-37 - Multiple sentences: Concurrent or consecutive, minimum term.

When multiple sentences of imprisonment are imposed on a person at the same time, or when a person who is subject to any undischarged term of imprisonment imposed at a previous time by a court of this state is sentenced to an additional term of imprisonment, the sentence or sentences imposed by the court shall run either concurrently or consecutively with respect to each other and to the undischarged term or terms in such manner as the court directs at the time of sentence. The court shall state whether the respective maxima and minima shall run concurrently or consecutively with respect to each other, and shall state in conclusion the effective sentence imposed. When a person is sentenced for two or more counts each constituting a separate offense, the court may order that the term of imprisonment for the second and subsequent counts be for a fixed number of years each. The court in such cases shall not set any minimum term of imprisonment except under the first count, and the fixed number of years imposed for the second and subsequent counts shall be added to the maximum term imposed by the court on the first count.

(1969, P.A. 828, S. 37; P.A. 73-639, S. 4.)

History: P.A. 73-639 added provisions clarifying court’s sentencing powers in cases where person is to be sentenced for two or more counts each of which constitutes a separate offense.

Cited. 7 CA 131; Id., 367. Cited. 9 CA 365; Id., 686. Cited. 17 CA 307. Cited. 20 CA 572. Cited. 26 CA 10. Cited. 34 CA 503. Application of section is limited to “offenses” and since criminal contempt is not a criminal offense it is not a matter within the section’s scope; however, legislature did not intend to change existing common law in enacting this section and therefore trial court had inherent authority to impose criminal sentence that ran concurrently with previous sentence for criminal contempt. 59 CA 145.

Cited. 30 CS 71. Cited. 36 CS 168.



Section 53a-38 - Calculation of terms of imprisonment.

(a) An indeterminate sentence of imprisonment commences when the prisoner is received in the custody or institution to which he was sentenced.

(b) A definite sentence of imprisonment commences when the prisoner is received in the custody to which he was sentenced. Where a person is under more than one definite sentence, the sentences shall be calculated as follows: (1) If the sentences run concurrently, the terms merge in and are satisfied by discharge of the term which has the longest term to run; (2) if the sentences run consecutively, the terms are added to arrive at an aggregate term and are satisfied by discharge of such aggregate term.

(c) When a sentence of imprisonment that has been imposed on a person is vacated and a new sentence is imposed on such person for the same offense or for an offense based on the same act, the new sentence shall be calculated as if it had commenced at the time the vacated sentence commenced, and all time served under or credited against the vacated sentence shall be credited against the new sentence.

(d) When a person who is serving a sentence of imprisonment escapes, the escape shall interrupt the sentence and such interruption shall continue until the return of such person to the custody of the Commissioner of Correction.

(1969, P.A. 828, S. 38; P.A. 92-260, S. 17.)

History: P.A. 92-260 made a technical change in Subsec. (c).

Cited. 9 CA 686. Cited. 45 CA 566.

Subsec. (a):

Cited. 33 CA 205.

Cited. 40 CS 354.

Subsec. (b):

Cited. 209 C. 23. Subdiv. (2) cited. 217 C. 568. Subdiv. (1) cited. 228 C. 384. Subdiv. (2) cited. Id., 384. Where habeas corpus petitioner was convicted and sentenced on separate charges in April and September of same year, and the September sentence was to run concurrent to the April sentence, petitioner’s September sentence began to run in September, because that is when he was “received in the custody to which he was sentenced”. 274 C. 563.

Cited. 34 CA 503.

Subsec. (c):

Cited. 202 C. 343. Cited. 215 C. 695. Cited. 216 C. 220. Fundamental purpose is to afford inmate credit toward current sentence for time that he was confined as direct result of his initial trial on same charges and therefore petitioner entitled to credit toward his prison sentence for time that he was confined in mental health facility. 258 C. 394.

Cited. 30 CA 190. Cited. 39 CA 455. Proper method for calculating terms of imprisonment discussed. 90 CA 460.



Section 53a-39 - Reduction of sentence or discharge of defendant by sentencing court or judge. Statement by victim.

(a) At any time during the period of a definite sentence of three years or less, the sentencing court or judge may, after hearing and for good cause shown, reduce the sentence, order the defendant discharged, or order the defendant discharged on probation or conditional discharge for a period not to exceed that to which the defendant could have been originally sentenced.

(b) At any time during the period of a definite sentence of more than three years, upon agreement of the defendant and the state’s attorney to seek review of the sentence, the sentencing court or judge may, after hearing and for good cause shown, reduce the sentence, order the defendant discharged, or order the defendant discharged on probation or conditional discharge for a period not to exceed that to which the defendant could have been originally sentenced.

(c) The provisions of this section shall not apply to any portion of a sentence imposed that is a mandatory minimum sentence for an offense which may not be suspended or reduced by the court.

(d) At a hearing held by the sentencing court or judge under this section, such court or judge shall permit any victim of the crime to appear before the court or judge for the purpose of making a statement for the record concerning whether or not the sentence of the defendant should be reduced, the defendant should be discharged or the defendant should be discharged on probation or conditional discharge pursuant to subsection (a) or (b) of this section. In lieu of such appearance, the victim may submit a written statement to the court or judge and the court or judge shall make such statement a part of the record at the hearing. For the purposes of this subsection, “victim” means the victim, the legal representative of the victim or a member of the deceased victim’s immediate family.

(1969, P.A. 828, S. 39; P.A. 82-428, S. 1, 4; P.A. 84-505, S. 3, 6; P.A. 85-354, S. 1, 3; P.A. 87-538, S. 1, 3, 5; P.A. 90-261, S. 7, 19; P.A. 94-119; P.A. 95-175, S. 3; P.A. 10-36, S. 20.)

History: P.A. 82-428 specified applicability to definite sentences “of three years or less”; P.A. 84-505 authorized the sentencing court or judge to order certain defendants discharged on intensive probation, effective June 13, 1984, to July 1, 1987; P.A. 85-354 added provisions to require applications for the intensive probation program to be referred to the office of adult probation for assessment and recommendations, to specify that the period of intensive probation shall not exceed the unexpired portion of the sentence, to authorize the court or judge to place on regular probation a defendant who successfully completes intensive probation, to specify the period of such regular probation, and to require a defendant discharged on intensive probation to comply with the probation conditions ordered by the court or required by the office of adult probation; P.A. 87-538 prohibited the discharge on intensive probation of a defendant sentenced for a class A felony, authorized the placement in the intensive probation program of a defendant with a definite sentence which includes suspension of incarceration after a period of at least two years but not more than five years, followed by a period of probation, if he has served at least one-half of the unsuspended portion of his sentence prior to release, and reenacted and continued in effect on and after July 1, 1987, the provisions of this section previously effective from June 13, 1984, until July 1, 1987; P.A. 90-261 deleted all provisions re the discharge of a defendant on intensive probation; P.A. 94-119 designated existing provisions as Subsec. (a), added Subsec. (b) authorizing the sentencing court or judge at any time during the period of a definite sentence of more than three years to reduce the sentence or order the defendant discharged and added Subsec. (c) making the section inapplicable to any sentence imposed for an offense carrying a mandatory minimum sentence; P.A. 95-175 added Subsec. (d) re statement by victim re reduction of sentence or discharge of defendant; P.A. 10-36 amended Subsec. (d) to make technical changes, effective July 1, 2010.

See Sec. 51-195 re sentence review by review division.

Cited. 3 CA 497. Cited. 9 CA 686. Cited. 12 CA 32. Term “sentence” refers to the aggregate or total effective sentence. 19 CA 631. Cited. 20 CA 467. Cited. 21 CA 557. Cited. 22 CA 601. Cited. 23 CA 201. Nothing in this section or any other statute confers on trial court jurisdiction to entertain a motion for acquittal after service of a sentence has commenced. 32 CA 1. Section does not violate separation of powers doctrine. 39 CA 632. A definite sentence includes both its executed and suspended portions. 54 CA 387.

When the original sentence was defective, commitment for violation of probation is illegal. 31 CS 350. Cited. 40 CS 238. Cited. 41 CS 229.

Subsec. (a):

“Definite sentence” is intended to have same meaning in both this subsec. and Sec. 54-125e and does not include a period of special parole. 272 C. 72.



Section 53a-39a - Alternate incarceration program.

(a) In all cases where a defendant has been convicted of a misdemeanor or a felony, other than a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, a class A felony or a violation of section 21a-278, 21a-278a, 53a-55, 53a-56, 53a-56b, 53a-57, 53a-58 or 53a-70b or any other offense for which there is a mandatory minimum sentence which may not be suspended or reduced by the court, after trial or by a plea of guilty without trial, and a term of imprisonment is part of a stated plea agreement or the statutory penalty provides for a term of imprisonment, the court may, in its discretion, order an assessment for placement in an alternate incarceration program under contract with the Judicial Department. If the Court Support Services Division recommends placement in an alternate incarceration program, it shall also submit to the court a proposed alternate incarceration plan. Upon completion of the assessment, the court shall determine whether such defendant shall be ordered to participate in such program as an alternative to incarceration. If the court determines that the defendant shall participate in such program, the court shall suspend any sentence of imprisonment and shall make participation in the alternate incarceration program a condition of probation as provided in section 53a-30.

(b) An alternate incarceration program includes, but shall not be limited to, an intensive probation program, any community service program approved by the Chief Court Administrator and any residential or nonresidential program approved by the Chief Court Administrator which provides care, supervision and supportive services such as employment, psychiatric and psychological evaluation and counseling, and drug and alcohol dependency treatment. Any defendant placed in an alternate incarceration program shall comply with any other conditions of probation ordered by the court or required by the Court Support Services Division, as provided in subsections (a) and (b) of section 53a-30.

(P.A. 89-383, S. 3, 16; P.A. 94-128, S. 1, 3; P.A. 02-132, S. 33; P.A. 12-5, S. 19.)

History: P.A. 89-383, S. 3 effective July 5, 1989, to July 1, 1994; P.A. 94-128 negated effect of P.A. 89-383, reenacting and continuing existence of section, effective July 1, 1994; P.A. 02-132 amended Subsec. (a) by replacing “program to be conducted by the Office of Adult Probation” with “program under contract with the Judicial Department” and replacing “Office of Adult Probation” with “Court Support Services Division” and amended Subsec. (b) by replacing “Office of Adult Probation” with “Court Support Services Division”; P.A. 12-5 amended Subsec. (a) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re conviction of a capital felony, effective April 25, 2012.



Section 53a-39b - Special alternative incarceration program for young male defendants.

Section 53a-39b is repealed, effective October 1, 2003.

(P.A. 89-390, S. 18, 37; P.A. 90-230, S. 75, 101; 90-261, S. 10, 19; June Sp. Sess. P.A. 91-9, S. 5, 10; P.A. 03-48, S. 2.)



Section 53a-39c - Community service labor program.

(a) There is established, within available appropriations, a community service labor program for persons convicted of a first violation of section 21a-267 or 21a-279 who have not previously been convicted of a violation of section 21a-277 or 21a-278. Upon application by any such person for participation in such program the court may grant such application and, upon a plea of guilty without trial where a term of imprisonment is part of a stated plea agreement, suspend any sentence of imprisonment and make participation in such program a condition of probation or conditional discharge in accordance with section 53a-30. No person may be placed in such program who has previously been placed in such program.

(b) Any person who enters such program shall pay to the court a participation fee of two hundred five dollars, except that no person may be excluded from such program for inability to pay such fee, provided (1) such person files with the court an affidavit of indigency or inability to pay, (2) such indigency is confirmed by the Court Support Services Division, and (3) the court enters a finding thereof. All program fees collected under this subsection shall be deposited into the alternative incarceration program account.

(c) The period of participation in the community service labor program shall be thirty days.

(P.A. 90-213, S. 3, 56; P.A. 97-248, S. 11, 12; P.A. 99-148, S. 2, 4; P.A. 03-2, S. 50; P.A. 13-159, S. 2.)

History: P.A. 97-248 amended Subsec. (a) to make ineligible for the program persons who have previously participated in the drug education program established under Sec. 54-56i, and amended Subsec. (b) to require a pretrial community service labor program established for persons for whom prosecution is suspended to include a drug education component, effective July 1, 1997; P.A. 99-148 amended Subsec. (a) to make eligible for the program persons charged with a violation of Sec. 21a-267, to make ineligible for the program persons who have previously been convicted of a violation of Sec. 21a-267 and to delete the provision that made persons who previously participated in the drug education program established under Sec. 54-56i ineligible for the program, amended Subsec. (c) to replace provisions that specified differing periods of participation in the program depending upon whether the violation was of subsection (a), (b) or (c) of Sec. 21a-279 with provisions requiring a period of participation consisting of a minimum of 14 days for a first violation and 30 days for a second violation involving a plea of guilty and conviction, and made technical changes for purposes of gender neutrality, effective July 1, 1999; P.A. 03-2 added new Subsec. (b) to establish a participation fee of $205, prohibit the exclusion of a person from the program for inability to pay such fee and require that all program fees collected be deposited into the alternative incarceration program account and redesignated existing Subsecs. (b) and (c) as new Subsecs. (c) and (d), respectively, effective February 28, 2003; P.A. 13-159 amended Subsec. (a) to change eligibility for program from persons charged under Sec. 21a-267 or 21a-279 but not previously convicted under Sec. 21a-267, 21a-277, 21a-278 or 21a-279 to persons convicted of a first violation of Sec. 21a-267 or 21a-279 but not previously convicted under Sec. 21a-277 or 21a-278, delete former Subdiv. (1) re person not previously placed in program, delete former Subdiv. (2) designator and provision re person previously placed in program, and make ineligible for the program any person who has previously been placed in the program, added new Subsec. (c) re period of participation in program to be 30 days, deleted former Subsec. (c) re tolling and dismissal of charges and former Subsec. (d) re period of participation in program for first and second violation, and made technical changes.



Section 53a-39d - Pilot zero-tolerance drug supervision program.

Section 53a-39d is repealed, effective October 1, 2010.

(P.A. 98-145, S. 3, 4; P.A. 99-187, S. 3; P.A. 02-89, S. 83; P.A. 10-43, S. 43.)



Section 53a-40 - Persistent offenders: Definitions; defense; authorized sentences; procedure.

(a) A persistent dangerous felony offender is a person who:

(1) (A) Stands convicted of manslaughter, arson, kidnapping, robbery in the first or second degree, assault in the first degree, home invasion, burglary in the first degree or burglary in the second degree with a firearm, and (B) has been, prior to the commission of the present crime, convicted of and imprisoned under a sentence to a term of imprisonment of more than one year or of death, in this state or in any other state or in a federal correctional institution, for any of the following crimes: (i) The crimes enumerated in subparagraph (A) of this subdivision or an attempt to commit any of said crimes; or (ii) murder, sexual assault in the first or third degree, aggravated sexual assault in the first degree or sexual assault in the third degree with a firearm, or an attempt to commit any of said crimes; or (iii) prior to October 1, 1975, any of the crimes enumerated in section 53a-72, 53a-75 or 53a-78 of the general statutes, revision of 1958, revised to 1975, or prior to October 1, 1971, in this state, assault with intent to kill under section 54-117, or any of the crimes enumerated in sections 53-9, 53-10, 53-11, 53-12 to 53-16, inclusive, 53-19, 53-21, 53-69, 53-78 to 53-80, inclusive, 53-82, 53-83, 53-86, 53-238 and 53-239 of the general statutes, revision of 1958, revised to 1968, or any predecessor statutes in this state, or an attempt to commit any of said crimes; or (iv) in any other state, any crimes the essential elements of which are substantially the same as any of the crimes enumerated in subparagraph (A) of this subdivision or this subparagraph; or

(2) (A) Stands convicted of sexual assault in the first or third degree, aggravated sexual assault in the first degree or sexual assault in the third degree with a firearm, and (B) has been, prior to the commission of the present crime, convicted of and imprisoned under a sentence to a term of imprisonment of more than one year or of death, in this state or in any other state or in a federal correctional institution, for any of the following crimes: (i) Murder, manslaughter, arson, kidnapping, robbery in the first or second degree, assault in the first degree, home invasion, burglary in the first degree or burglary in the second degree with a firearm, or an attempt to commit any of said crimes; or (ii) prior to October 1, 1971, in this state, assault with intent to kill under section 54-117, or any of the crimes enumerated in sections 53-9, 53-10, 53-11, 53-12 to 53-16, inclusive, 53-19, 53-21, 53-69, 53-78 to 53-80, inclusive, 53-82, 53-83 and 53-86 of the general statutes, revision of 1958, revised to 1968, or any predecessor statutes in this state, or an attempt to commit any of said crimes; or (iii) in any other state, any crimes the essential elements of which are substantially the same as any of the crimes enumerated in subparagraph (A) of this subdivision or this subparagraph.

(b) A persistent dangerous sexual offender is a person who (1) stands convicted of sexual assault in the first or third degree, aggravated sexual assault in the first degree or sexual assault in the third degree with a firearm, and (2) has been, prior to the commission of the present crime, convicted of and imprisoned under a sentence to a term of imprisonment of more than one year, in this state or in any other state or in a federal correctional institution, for (A) any of the crimes enumerated in subdivision (1) of this subsection, or (B) prior to October 1, 1975, any of the crimes enumerated in section 53a-72, 53a-75 or 53a-78 of the general statutes, revision of 1958, revised to 1975, or prior to October 1, 1971, in this state, any of the crimes enumerated in section 53-238 or 53-239 of the general statutes, revision of 1958, revised to 1968, or any predecessor statutes in this state, or an attempt to commit any of said crimes, or (C) in any other state, any crimes the essential elements of which are substantially the same as any of the crimes enumerated in subdivision (1) of this subsection or this subdivision.

(c) A persistent serious felony offender is a person who (1) stands convicted of a felony, and (2) has been, prior to the commission of the present felony, convicted of and imprisoned under an imposed term of more than one year or of death, in this state or in any other state or in a federal correctional institution, for a crime. This subsection shall not apply where the present conviction is for a crime enumerated in subdivision (1) of subsection (a) of this section and the prior conviction was for a crime other than those enumerated in subsection (a) of this section.

(d) A persistent serious sexual offender is a person, other than a person who qualifies as a persistent dangerous sexual offender under subsection (b) of this section, who qualifies as a persistent serious felony offender under subsection (c) of this section and the felony of which such person presently stands convicted is a violation of subdivision (2) of subsection (a) of section 53-21, or section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b and the prior conviction is for a violation of section 53-21 of the general statutes, revised to January 1, 1995, involving sexual contact, committed prior to October 1, 1995, a violation of subdivision (2) of section 53-21 of the general statutes, committed on or after October 1, 1995, and prior to October 1, 2000, a violation of subdivision (2) of subsection (a) of section 53-21 or a violation of section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b.

(e) A persistent larceny offender is a person who (1) stands convicted of larceny in the third degree in violation of the provisions of section 53a-124 in effect prior to October 1, 1982, or larceny in the fourth, fifth or sixth degree, and (2) has been, at separate times prior to the commission of the present larceny, twice convicted of the crime of larceny.

(f) A persistent felony offender is a person who (1) stands convicted of a felony other than a class D felony, and (2) has been, at separate times prior to the commission of the present felony, twice convicted of a felony other than a class D felony.

(g) It shall be an affirmative defense to the charge of being a persistent offender under this section that (1) as to any prior conviction on which the state is relying the defendant was pardoned on the ground of innocence, and (2) without such conviction, the defendant was not two or more times convicted and imprisoned as required by this section.

(h) When any person has been found to be a persistent dangerous felony offender, the court, in lieu of imposing the sentence of imprisonment authorized by the general statutes for the crime of which such person presently stands convicted, shall (1) sentence such person to a term of imprisonment that is not (A) less than twice the minimum term of imprisonment authorized for such crime or (B) more than twice the maximum term of imprisonment authorized for such crime or forty years, whichever is greater, provided, if a mandatory minimum term of imprisonment is authorized for such crime, such sentence shall include a mandatory minimum term of imprisonment that is twice such authorized mandatory minimum term of imprisonment, and (2) if such person has, at separate times prior to the commission of the present crime, been twice convicted of and imprisoned for any of the crimes enumerated in subsection (a) of this section, sentence such person to a term of imprisonment that is not less than three times the minimum term of imprisonment authorized for such crime or more than life, provided, if a mandatory minimum term of imprisonment is authorized for such crime, such sentence shall include a mandatory minimum term of imprisonment that is three times such authorized mandatory minimum term of imprisonment.

(i) When any person has been found to be a persistent dangerous sexual offender, the court, in lieu of imposing the sentence of imprisonment authorized by section 53a-35a for the crime of which such person presently stands convicted, shall sentence such person to a term of imprisonment and a period of special parole pursuant to subsection (b) of section 53a-28 which together constitute a sentence of imprisonment for life, as defined in section 53a-35b.

(j) When any person has been found to be a persistent serious felony offender, the court in lieu of imposing the sentence of imprisonment authorized by section 53a-35 for the crime of which such person presently stands convicted, or authorized by section 53a-35a if the crime of which such person presently stands convicted was committed on or after July 1, 1981, may impose the sentence of imprisonment authorized by said section for the next more serious degree of felony.

(k) When any person has been found to be a persistent serious sexual offender, the court, in lieu of imposing the sentence of imprisonment authorized by section 53a-35a for the crime of which such person presently stands convicted, may impose a sentence of imprisonment and a period of special parole pursuant to subsection (b) of section 53a-28 which together constitute the maximum sentence specified by section 53a-35a for the next more serious degree of felony.

(l) When any person has been found to be a persistent larceny offender, the court, in lieu of imposing the sentence authorized by section 53a-36 for the crime of which such person presently stands convicted, may impose the sentence of imprisonment for a class D felony authorized by section 53a-35, if the crime of which such person presently stands convicted was committed prior to July 1, 1981, or authorized by section 53a-35a, if the crime of which such person presently stands convicted was committed on or after July 1, 1981.

(m) When any person has been found to be a persistent felony offender, the court, in lieu of imposing the sentence authorized by section 53a-35a for the crime of which such person presently stands convicted, may impose the sentence of imprisonment authorized by said section for the next more serious degree of felony; provided the sentence imposed may not be less than three years, and provided further three years of the sentence so imposed may not be suspended or reduced by the court.

(n) (1) Whenever a person is arrested for any of the crimes enumerated in subsection (a) of this section, the prosecuting authority shall investigate and ascertain whether such person has, at separate times prior to the commission of the present crime, been twice convicted of and imprisoned for any of the crimes enumerated in said subsection (a) and would be eligible to be sentenced under subsection (h) of this section if convicted of such crime.

(2) If the prosecuting authority ascertains that such person has, at separate times prior to the commission of the present crime, been twice convicted of and imprisoned for any of the crimes enumerated in subsection (a) of this section and such person has been presented to a geographical area courthouse, the prosecuting authority shall cause such person to be transferred to a judicial district courthouse.

(3) No court shall accept a plea of guilty, not guilty or nolo contendere from a person arrested for any of the crimes enumerated in subsection (a) of this section unless it finds that the prosecuting authority has complied with the requirements of subdivision (1) of this subsection.

(4) If the prosecuting authority ascertains that such person has, at separate times prior to the commission of the present crime, been twice convicted of and imprisoned for any of the crimes enumerated in subsection (a) of this section but decides not to initiate proceedings to seek the sentence enhancement provided by subsection (h) of this section, the prosecuting authority shall state for the record the specific reason or reasons for not initiating such proceedings.

(5) If the prosecuting authority ascertains that such person has, at separate times prior to the commission of the present crime, been twice convicted of and imprisoned for any of the crimes enumerated in subsection (a) of this section and initiates proceedings to seek the sentence enhancement provided by subsection (h) of this section, but subsequently decides to terminate such proceedings, the prosecuting authority shall state for the record the specific reason or reasons for terminating such proceedings.

(1969, P.A. 828, S. 40; 1971, P.A. 871, S. 15; P.A. 73-616, S. 40; P.A. 76-336, S. 20; P.A. 80-442, S. 12, 28; P.A. 83-4, S. 1, 2; P.A. 85-603; P.A. 92-260, S. 18; P.A. 94-37, S. 1; June Sp. Sess. P.A. 99-2, S. 48; P.A. 01-84, S. 18, 26; Jan. Sp. Sess. P.A. 08-1, S. 6, 7; P.A. 08-51, S. 1, 2.)

History: 1971 act removed requirements that offenders under Subsecs. (a) and (b) have been previously convicted and imprisoned “two or more times” and “at separate times” and redefined persistent larceny offender as one who stands convicted of larceny in “the third or fourth degree” rather than in “the second or a lesser degree” in Subsec. (c); P.A. 73-616 corrected section reference re assault with intent to kill, substituting Sec. 54-117 for Sec. 53-117 in Subsec. (a); P.A. 76-336 substituted sexual assault in first or third degree or sexual assault in first or third degree with a firearm for “rape” in Subsec. (a) and specified applicability of conviction for crimes enumerated in Secs. 53a-72, 53a-75 or 53a-78 prior to October 1, 1975; P.A. 80-442 specified applicability of Subsec. (b) to persistent “serious” felony offenders, inserted new Subsec. (d) re persistent felony offenders, relettering as necessary, amended Subsecs. (f) to (h), formerly (e) to (g), re crimes committed on or after July 1, 1981, and added Subsec. (i) re extended incarceration effective July 1, 1981; P.A. 83-4 amended Subsec. (c) to reflect the establishment of six degrees of larceny pursuant to P.A. 82-271 by including persons convicted of larceny in the third degree “in violation of the provisions of section 53a-124 in effect prior to October 1, 1982” and larceny in the “fifth or sixth” degree; P.A. 85-603 made a technical change to Subsec. (h) and rewrote some of the language of said Subsec. to reflect said change; P.A. 92-260 amended Subsec. (a) to replace an obsolete reference to the offense of “sexual assault in the first degree with a firearm” with its revised name of “aggravated sexual assault in the first degree”, and made other minor technical changes in Subsecs. (a), (b) and (d); P.A. 94-37 amended Subsec. (f) to revise the penalty for a person found to be a persistent dangerous felony offender by replacing the provision that permitted the court to impose the sentence of imprisonment authorized for a class A felony with the provision requiring the court to sentence such person to a term of imprisonment of not more than 40 years and by adding the provision requiring the court to sentence such person to a term of imprisonment of not more than life if such person has been twice convicted and imprisoned for any of the crimes enumerated in Subsec. (a)(2); June Sp. Sess. P.A. 99-2 amended Subsec. (a) to delete from category of a persistent dangerous felony offender a person who stands convicted of sexual assault in the first or third degree, aggravated sexual assault in the first degree or sexual assault in the third degree with a firearm and has been previously convicted and imprisoned for more than one year for any of said crimes or any predecessor statutes, or an attempt to commit any of said crimes, to revise and restructure Subsec. to reflect such deletion and to revise Subdiv. and Subpara. indicators accordingly, added new Subsec. (b) re persistent dangerous sexual offender, new Subsec. (d) re persistent serious sexual offender, new Subsec. (i) re penalty for persistent dangerous sexual offender and new Subsec. (k) re penalty for persistent serious sexual offender, relettering intervening and remaining Subsecs. accordingly, and made provisions of section gender neutral; P.A. 01-84 amended Subsec. (d) to replace in provision re the offense for which the person presently stands convicted the reference to “a violation of subdivision (2) of section 53-21” with “a violation of subdivision (2) of subsection (a) of section 53-21”, to replace in provision re offenses for which the person was previously convicted the reference to “a violation of subdivision (2) of section 53-21” with “a violation of subdivision (2) of section 53-21 of the general statutes, committed on or after October 1, 1995, and prior to October 1, 2000,” and to add reference to a prior conviction for “a violation of subdivision (2) of subsection (a) of section 53-21”, effective July 1, 2001; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (h) to replace reference to “subdivision (2) of subsection (a) of this section” with “subparagraph (B) of subdivision (1) of subsection (a) of this section”, amended Subsecs. (h) and (i) to delete requirement for imposition of enhanced sentence that “the court is of the opinion that such person’s history and character and the nature and circumstances of such person’s criminal conduct indicate that extended incarceration and lifetime supervision will best serve the public interest” and amended Subsecs. (j) to (m) to delete requirement for imposition of enhanced sentence that “the court is of the opinion that such person’s history and character and the nature and circumstances of such person’s criminal conduct indicate that extended incarceration will best serve the public interest”, effective January 25, 2008, and amended Subsec. (a) to include the crimes of home invasion, burglary in the first degree and burglary in the second degree with a firearm in Subdivs. (1)(A) and (2)(B)(i), effective March 1, 2008; P.A. 08-51 amended Subsec. (h) to replace “the court, in lieu of imposing the sentence of imprisonment authorized by section 53a-35 for the crime of which such person presently stands convicted, or authorized by section 53a-35a if the crime of which such person presently stands convicted was committed on or after July 1, 1981,” with “the court, in lieu of imposing the sentence of imprisonment authorized by the general statutes for the crime of which such person presently stands convicted”, insert Subdiv. designators (1) and (2) and in Subdiv. (1) replace a term of imprisonment of “not more than forty years” with a term of imprisonment “that is not (A) less than twice the minimum term of imprisonment authorized for such crime or (B) more than twice the maximum term of imprisonment authorized for such crime or forty years, whichever is greater, provided, if a mandatory minimum term of imprisonment is authorized for such crime, such sentence shall include a mandatory minimum term of imprisonment that is twice such authorized mandatory minimum term of imprisonment”, and in Subdiv. (2) replace reference to “subparagraph (B) of subdivision (1) of subsection (a) of this section” with “subsection (a) of this section” and replace a term of imprisonment “of not more than life” with a term of imprisonment “that is not less than three times the minimum term of imprisonment authorized for such crime or more than life, provided, if a mandatory minimum term of imprisonment is authorized for such crime, such sentence shall include a mandatory minimum term of imprisonment that is three times such authorized mandatory minimum term of imprisonment”, and added Subsec. (n) re obligations of the prosecuting authority and the court whenever a person is arrested for any of the crimes enumerated in Subsec. (a), effective May 8, 2008.

Cited. 9 CA 686; 12 CA 1; 31 CA 140; 36 CA 401; 45 CA 390. Admission of certified copy of judgment sufficient to prove persistent dangerous felony offender. 50 CA 521. Section constitutes a sentence enhancement and not an independent criminal offense. 117 CA 486. Rule in 283 C. 748 does not apply retroactively. 130 CA 435.

Subsec. (a):

Constitutionality of dangerous felony offender statutes has long been upheld. 173 C. 545. Nothing in statute precludes state from offering probative evidence to clarify an official judgment of conviction in order to prove defendant a second offender. 194 C. 573. No viable basis for challenge to statute on the grounds of vagueness. 195 C. 326. Cited. Id., 475; 193 C. 273; 200 C. 350. Subdiv. (1) cited. Id., 453. Subdiv. (2) cited. Id. Subdivs. (1) and (2)(B) cited. 202 C. 509. Cited. 203 C. 81; 206 C. 621; 207 C. 276; 210 C. 573; 213 C. 97; 216 C. 220; 224 C. 445; 232 C. 455.

Cited. 17 CA 490; 19 CA 571; 29 CA 274; 37 CA 672; Id., 733; 39 CA 82. Subdiv. (1) cited. 46 CA 131. Jury improperly found defendant to be a persistent dangerous felony offender because his conviction of attempted assault in the first degree is not one of the qualifying felonies enumerated in subsection. 51 CA 171.

Cited. 43 CS 77.

Subsec. (b):

Presentence report used to prove that defendant was not persistent felony offender under Subsec. 169 C. 263. Cited. 182 C. 176. Failure to allege imprisonment under provisions of the statute not considered reversible error where proof of imprisonment was established during trial and defendant failed to request complete statement of facts. 184 C. 215. Cited. Id., 369; 187 C. 264; 224 C. 397; 227 C. 711; Id., 751; 232 C. 455.

Cited. 9 CA 133; 10 CA 279; 12 CA 375; 13 CA 438; 20 CA 586; 31 CA 178; 34 CA 1; 35 CA 405; 37 CA 733; 39 CA 82; Id., 789; 45 CA 369.

Subsec. (c):

Cited. 202 C. 369.

“By pleading nolo contendere to the charge of being a persistent larceny offender, defendant waived her right to appeal this issue.” 4 CA 676. Cited. 14 CA 88; 21 CA 331; 37 CA 228.

Subsec. (d):

Language of section and its legislative purpose require sequence of offense, conviction and punishment for each prior felony before enhanced penalty as a persistent offender attaches. 240 C. 317.

Cited. 41 CA 391.

Subsec. (e):

Cited. 194 C. 573.

Subsec. (f):

Cited. 169 C. 263; 187 C. 264; 200 C. 453; 207 C. 276. Purpose is to allow sentencing court to impose a more severe sentence than would be allowed for the substantive offense; Subsec. requires sentencing court to consider defendant’s history and character and the nature and circumstances of his criminal conduct and whether extended incarceration and lifetime supervision will best serve the public interest; there is no requirement that sentences imposed be strictly proportional to the nature of substantive offense or offenses of which defendant was convicted; nature of substantive offense is only one factor to be considered by sentencing court. 254 C. 613.

Cited. 19 CA 571. Under plain and unambiguous language of Subsec., only class D felonies, which carry a lesser maximum punishment than unclassified felonies, are excluded as predicate felonies, the legislature having specifically chosen not to exclude unclassified felonies. 128 CA 765.

Subsec. (g):

Cited. 224 C. 397; 227 C. 751.

Cited. 37 CA 733; 45 CA 369.

Subsec. (h):

Under 2001 revision, section clearly reflected legislature’s negative view of persistent dangerous felony offenders and the degree of punishment it wished to impose on them at the time defendant committed the offenses such that defendant was on fair notice that the substantive provision of section would apply even if certain procedural provisions were later found to be unconstitutional; text and legislative history of section indicate that the term “public interest”, as used in section, does not include the public interest in minimizing costs of incarceration. 303 C. 246.

Cited. 21 CA 331; 37 CA 228. Court followed State v. Bell in holding that jury and not the court must make finding of whether defendant’s extended incarceration will best serve the public interest. 105 CA 278. Section is not unconstitutionally vague as applied to defendant or on its face. 121 CA 672.



Section 53a-40a - Persistent offenders of crimes involving bigotry or bias. Authorized sentences.

(a) A persistent offender of crimes involving bigotry or bias is a person who (1) stands convicted of a violation of section 46a-58, 53-37a, 53a-181j, 53a-181k or 53a-181l, and (2) has been, prior to the commission of the present crime, convicted of a violation of section 46a-58, 53-37a, 53a-181j, 53a-181k or 53a-181l or section 53a-181b in effect prior to October 1, 2000.

(b) When any person has been found to be a persistent offender of crimes involving bigotry or bias, the court shall: (1) In lieu of imposing the sentence authorized for the crime under section 53a-35a if the crime is a felony, impose the sentence of imprisonment authorized by said section for the next more serious degree of felony, or (2) in lieu of imposing the sentence authorized for the crime under section 53a-36 if the crime is a misdemeanor, impose the sentence of imprisonment authorized by said section for the next more serious degree of misdemeanor, except that if the crime is a class A misdemeanor the court shall impose the sentence of imprisonment for a class D felony as authorized by section 53a-35a.

(P.A. 90-137, S. 2; P.A. 00-72, S. 10; Jan. Sp. Sess. P.A. 08-1, S. 8.)

History: P.A. 00-72 amended Subsec. (a) to replace reference in Subdiv. (1) to “subsection (a) or (c) of section 53a-181b” with reference to Sec. “53a-181j, 53a-181k or 53a-181l” and to replace reference in Subdiv. (2) to “subsection (a) or (c) of section 53a-181b” with reference to “section 53a-181j, 53a-181k or 53a-181l or section 53a-181b in effect prior to October 1, 2000” and amended Subsec. (b) to make technical changes for purposes of gender neutrality; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (b) to delete requirement for imposition of enhanced sentence that “the court is of the opinion that such person’s history and character and the nature and circumstances of such person’s criminal conduct indicate that an increased penalty will best serve the public interest”, effective January 25, 2008.



Section 53a-40b - Additional term of imprisonment authorized for offense committed while on release.

A person convicted of an offense committed while released pursuant to sections 54-63a to 54-63g, inclusive, or sections 54-64a to 54-64c, inclusive, other than a violation of section 53a-222 or 53a-222a, may be sentenced, in addition to the sentence prescribed for the offense to (1) a term of imprisonment of not more than ten years if the offense is a felony, or (2) a term of imprisonment of not more than one year if the offense is a misdemeanor.

(P.A. 90-213, S. 54; P.A. 98-90, S. 2; P.A. 10-36, S. 21.)

History: P.A. 98-90 excepted convictions under Sec. 53a-222 from provisions of section; P.A. 10-36 excepted convictions under Sec. 53a-222a from provisions of section, effective July 1, 2010.

Jury hearing not constitutionally required for enhanced sentence based on prior conviction; enhanced penalty provisions do apply to defendant who committed second crime while released on written promise to appear. 62 CA 34. Trial court lacked jurisdiction to consider defendant’s claim that sentencing court failed to articulate any reason for enhancing his sentence. 93 CA 61.



Section 53a-40c - Psychological counseling required for person convicted of sexual assault of a minor.

Any person convicted of a violation of section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a where the victim of the sexual assault was a person ten years of age or under shall, in addition to any fine or term of imprisonment imposed, be sentenced to undergo psychological counseling.

(P.A. 93-340, S. 15.)



Section 53a-40d - Persistent offenders of crimes involving assault, stalking, trespass, threatening, harassment, criminal violation of a protective order or criminal violation of a restraining order. Authorized sentences.

(a) A persistent offender of crimes involving assault, stalking, trespass, threatening, harassment, criminal violation of a protective order or criminal violation of a restraining order is a person who (1) stands convicted of assault under section 53a-61, stalking under section 53a-181d, threatening under section 53a-62, harassment under section 53a-183, criminal violation of a protective order under section 53a-223, criminal violation of a restraining order under section 53a-223b or criminal trespass under section 53a-107 or 53a-108, and (2) has, (A) been convicted of a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, a class A felony, a class B felony, except a conviction under section 53a-86 or 53a-122, a class C felony, except a conviction under section 53a-87, 53a-152 or 53a-153, or a class D felony under sections 53a-60 to 53a-60c, inclusive, 53a-72a, 53a-72b, 53a-95, 53a-103, 53a-103a, 53a-114, 53a-136 or 53a-216, assault under section 53a-61, stalking under section 53a-181d, threatening under section 53a-62, harassment under section 53a-183, criminal violation of a protective order under section 53a-223, criminal violation of a restraining order under section 53a-223b, or criminal trespass under section 53a-107 or 53a-108, (B) been convicted in any other state of any crime the essential elements of which are substantially the same as any of the crimes enumerated in subparagraph (A) of this subdivision, or (C) been released from incarceration with respect to such conviction.

(b) When any person has been found to be a persistent offender of crimes involving assault, stalking, trespass, threatening, harassment, criminal violation of a protective order or criminal violation of a restraining order, the court shall, in lieu of imposing the sentence authorized for the crime under section 53a-36 or section 53a-35a, as applicable, impose the sentence of imprisonment authorized by said section 53a-36 or section 53a-35a for the next more serious degree of misdemeanor or felony, except that if the crime is a class A misdemeanor the court shall impose the sentence of imprisonment for a class D felony, as authorized by section 53a-35a.

(P.A. 95-193, S. 2; P.A. 02-127, S. 4; Jan. Sp. Sess. P.A. 08-1, S. 9; P.A. 10-144, S. 12; P.A. 12-5, S. 20.)

History: P.A. 02-127 applied the provisions to criminal violation of a restraining order under Sec. 53a-223b and in Subsec. (b) added references to Sec. 53a-35a, specified “felony” in the provision concerning the imposition of the sentence of imprisonment authorized for the next more serious crime and made technical changes for the purpose of gender neutrality; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (b) to delete requirement for imposition of enhanced sentence that “the court is of the opinion that such person’s history and character and the nature and circumstances of such person’s criminal conduct indicate that an increased penalty will best serve the public interest”, effective January 25, 2008; P.A. 10-144 amended Subsec. (a)(2) to delete limitation re 5 years preceding commission of the present crime, designate existing provisions as Subparas. (A) and (C), add Subpara. (B) re conviction in any other state of any crime substantially the same as crimes enumerated in Subpara. (A) and delete “whichever is later” in Subpara. (C); P.A. 12-5 amended Subsec. (a)(2)(A) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re conviction of a capital felony, effective April 25, 2012.



Section 53a-40e - Standing criminal protective orders.

(a) If any person is convicted of (1) a violation of subdivision (1) or (2) of subsection (a) of section 53-21, section 53a-59, 53a-59a, 53a-60, 53a-60a, 53a-60b, 53a-60c, 53a-70, 53a-70a, 53a-70b, 53a-70c, 53a-71, 53a-72a, 53a-72b, 53a-73a, 53a-181c, 53a-181d, 53a-181e, 53a-182b, 53a-183, 53a-223, 53a-223a or 53a-223b or attempt or conspiracy to violate any of said sections or section 53a-54a, against a family or household member, as defined in section 46b-38a, or (2) any crime that the court determines constitutes a family violence crime, as defined in section 46b-38a, or attempt or conspiracy to commit any such crime, the court may, in addition to imposing the sentence authorized for the crime under section 53a-35a or 53a-36, if the court is of the opinion that the history and character and the nature and circumstances of the criminal conduct of such offender indicate that a standing criminal protective order will best serve the interest of the victim and the public, issue a standing criminal protective order which shall remain in effect for a duration specified by the court until modified or revoked by the court for good cause shown. If any person is convicted of any crime against a family or household member, as defined in section 46b-38a, other than a crime specified in subdivision (1) or (2) of this subsection, the court may, for good cause shown, issue a standing criminal protective order pursuant to this subsection.

(b) Such standing criminal protective order may include, but need not be limited to, provisions enjoining the offender from (1) imposing any restraint upon the person or liberty of the victim; (2) threatening, harassing, assaulting, molesting, sexually assaulting or attacking the victim; or (3) entering the family dwelling or the dwelling of the victim.

(c) Such standing criminal protective order shall include the following notice: “In accordance with section 53a-223a of the Connecticut general statutes, violation of this order shall be punishable by a term of imprisonment of not less than one year nor more than five years, a fine of not more than five thousand dollars, or both.”

(P.A. 96-228, S. 1; P.A. 98-15; June Sp. Sess. P.A. 98-1, S. 41, 121; P.A. 99-186, S. 13; P.A. 05-147, S. 2; P.A. 07-123, S. 5; P.A. 10-144, S. 5; P.A. 11-152, S. 5.)

History: (Revisor’s note: In Subsec. (c) the reference in public act 96-228 to “section 1 of this act” was deemed by the Revisors to be a reference to section 2 of that act and therefore codified as “section 53a-110c”); P.A. 98-15 amended Subsec. (a) to add references to Secs. 53a-181c, 53a-181d and 53a-181e; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (c), effective June 24, 1998; P.A. 99-186 amended Subsec.(a) to make provisions applicable to any person convicted “of attempt or conspiracy to violate any of said sections or section 53a-54a”; P.A. 05-147 amended Subsec. (a) to include a violation of Sec. 53a-223 and make a technical change; P.A. 07-123 amended Subsec. (a) to designate list of qualifying offenses as Subdiv. (1) and amended same by including a violation of Sec. 53a-182b, 53a-183, 53a-223a or 53a-223b and making technical changes, to add Subdiv. (2) re any crime that the court determines constitutes a family violence crime, as defined in Sec. 46b-38a, or attempt or conspiracy to commit any such crime, include sentence authorized under Sec. 53a-36 and to add provision authorizing a court for good cause shown to issue standing criminal restraining order if person is convicted of a crime against a family or household member other than a crime specified in Subdiv. (1) or (2); P.A. 10-144 substituted “standing criminal protective order” for “standing criminal restraining order” in Subsecs. (a) and (b), amended Subsec. (a) to provide that order remain in effect for duration specified by court, made technical changes in Subsec. (b) and replaced former Subsec. (c) re required language with new Subsec. (c) re required notice; P.A. 11-152 amended Subsec. (a)(1) to include a violation of Sec. 53-21(a)(1) or (2), 53a-70c or 53a-73a.

See Sec. 51-5c re automated registry of protective orders.

Order precluding defendant from having contact with his minor children is within scope of the statute. 81 CA 84.



Section 53a-40f - Persistent operating while under the influence felony offender. Authorized sentences.

(a) A persistent operating while under the influence felony offender is a person who (1) stands convicted of a violation of section 53a-56b or 53a-60d and (2) has, prior to the commission of the present crime and within the preceding ten years, been convicted of a violation of section 53a-56b or 53a-60d or subsection (a) of section 14-227a or been convicted in any other state of an offense the essential elements of which are substantially the same as section 53a-56b or 53a-60d or subsection (a) of section 14-227a.

(b) When any person has been found to be a persistent operating while under the influence felony offender, the court, in lieu of imposing the sentence authorized by section 53a-35a for the crime of which such person presently stands convicted, may impose the sentence of imprisonment authorized by said section for the next more serious degree of felony.

(P.A. 97-291, S. 1; Jan. Sp. Sess. P.A. 08-1, S. 10.)

History: Jan. Sp. Sess. P.A. 08-1 amended Subsec. (b) to delete requirement for imposition of enhanced sentence that “the court is of the opinion that his history and character and the nature and circumstances of his criminal conduct indicate that extended incarceration will best serve the public interest”, effective January 25, 2008.



Section 53a-41 - Fines for felonies.

A fine for the conviction of a felony shall, unless the section of the general statutes that defines or provides the penalty for the crime specifically provides otherwise, be fixed by the court as follows: (1) For a class A felony, an amount not to exceed twenty thousand dollars; (2) for a class B felony, an amount not to exceed fifteen thousand dollars; (3) for a class C felony, an amount not to exceed ten thousand dollars; (4) for a class D felony, an amount not to exceed five thousand dollars; (5) for a class E felony, an amount not to exceed three thousand five hundred dollars; and (6) for an unclassified felony, an amount in accordance with the fine specified in the section of the general statutes that defines or provides the penalty for the crime.

(1969, P.A. 828, S. 41; P.A. 92-256, S. 1; 92-260, S. 19; May Sp. Sess. P.A. 92-11, S. 50, 70; P.A. 13-258, S. 3.)

History: P.A. 92-256 increased the maximum fine for a class A felony from $10,000 to 20,000, for a class B felony from $10,000 to $15,000, and for a class C felony from $5,000 to $10,000; P.A. 92-260 amended Subdiv. (3) to replace “law” with “section of the general statutes”; May Sp. Sess. P.A. 92-11 changed effective date of P.A. 92-256 but did not affect the date applicable to this section; P.A. 13-258 added “unless the section of the general statutes that defines or provides the penalty for the crime specifically provides otherwise”, added new Subdiv. (5) re maximum fine for a class E felony, and redesignated existing Subdiv. (5) as Subdiv. (6) and amended same to add provision re section of general statutes that provides the penalty for the crime.



Section 53a-42 - Fines for misdemeanors.

A fine for the conviction of a misdemeanor shall, unless the section of the general statutes that defines or provides the penalty for the crime specifically provides otherwise, be fixed by the court as follows: (1) For a class A misdemeanor, an amount not to exceed two thousand dollars; (2) for a class B misdemeanor, an amount not to exceed one thousand dollars; (3) for a class C misdemeanor, an amount not to exceed five hundred dollars; (4) for a class D misdemeanor, an amount not to exceed two hundred fifty dollars; and (5) for an unclassified misdemeanor, an amount in accordance with the fine specified in the section of the general statutes that defines or provides the penalty for the crime.

(1969, P.A. 828, S. 42; P.A. 92-256, S. 2; 92-260, S. 20; May Sp. Sess. P.A. 92-11, S. 50, 70; P.A. 12-80, S. 3.)

History: P.A. 92-256 increased the maximum fine for a class A misdemeanor from $1,000 to $2,000; P.A. 92-260 replaced “law” with “section of the general statutes”; May Sp. Sess. P.A. 92-11 changed effective date of P.A. 92-256 but did not affect the date applicable to this section; P.A. 12-80 added “unless the section of the general statutes that defines or provides the penalty for the crime specifically provides otherwise”, added new Subdiv. (4) re maximum fine for class D misdemeanor, redesignated existing Subdiv. (4) as Subdiv. (5) and amended same to add provision re section of general statutes that provides the penalty for the crime.

See Sec. 53a-36 re terms of imprisonment for misdemeanors.

See Sec. 54-74 re remission of fine.

Cited. 8 CA 607. Cited. 9 CA 686. Cited. 32 CA 656; judgment reversed in part, see 232 C. 345.



Section 53a-43 - Fines for violations.

A fine for a violation shall be fixed by the court in an amount not to exceed five hundred dollars. In the case of a violation defined in any other section of the general statutes, if the amount of the fine is expressly specified in the section that defines the offense, the amount of the fine shall be fixed in accordance with such section.

(1969, P.A. 828, S. 43.)



Section 53a-44 - Alternative fine based on defendant’s gain.

If a person has gained money or property through the commission of any felony, misdemeanor or violation, upon conviction thereof the court, in lieu of imposing the fine authorized for the offense under section 53a-41, 53a-42 or 53a-43, may sentence the defendant to pay an amount, fixed by the court, not to exceed double the amount of the defendant’s gain from the commission of the offense. In such case the court shall make a finding as to the amount of the defendant’s gain from the offense and, if the record does not contain sufficient evidence to support such a finding, the court may conduct a hearing upon the issue. For purposes of this section, the term “gain” means the amount of money or the value of property derived.

(1969, P.A. 828, S. 44; P.A. 92-260, S. 21.)

History: P.A. 92-260 made technical changes in punctuation.

Cited. 9 CA 686.



Section 53a-44a - Surcharge on fine for criminal trespass or criminal mischief on public land.

Whenever any person is convicted of a violation of subdivision (4) of subsection (a) of section 53a-107, subdivision (2) of subsection (a) of section 53a-108, subdivision (3) of subsection (a) of section 53a-109, subdivision (5) of subsection (a) of section 53a-115, subdivision (3) of subsection (a) of section 53a-116, subdivision (3) or (4) of subsection (a) of section 53a-117 or subdivision (3) or (4) of subsection (a) of section 53a-117a, the court, in addition to imposing any fine authorized by section 53a-41 or 53a-42 for such violation, shall impose a surcharge in an amount equal to fifty per cent of such fine. Any such surcharge collected shall be payable to the municipality in which the arrest was made unless the arresting law enforcement authority was a conservation officer, special conservation officer or patrolman appointed by the Commissioner of Energy and Environmental Protection under authority of section 26-5, in which case such surcharge shall be payable to the Department of Energy and Environmental Protection.

(P.A. 05-234, S. 9; P.A. 11-80, S. 1.)

History: P.A. 05-234 effective January 1, 2006; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, effective July 1, 2011.



Section 53a-45 - Murder: Penalty; waiver of jury trial; finding of lesser degree.

(a) Murder is punishable as a class A felony in accordance with subdivision (2) of section 53a-35a unless it is a capital felony committed prior to April 25, 2012, punishable in accordance with subparagraph (A) of subdivision (1) of section 53a-35a, murder with special circumstances committed on or after April 25, 2012, punishable as a class A felony in accordance with subparagraph (B) of subdivision (1) of section 53a-35a, or murder under section 53a-54d.

(b) If a person indicted for murder or held to answer for murder after a hearing conducted in accordance with the provisions of section 54-46a waives his right to a jury trial and elects to be tried by a court, the court shall be composed of three judges designated by the Chief Court Administrator or his designee, who shall name one such judge to preside over the trial. Such judges, or a majority of them, shall have power to decide all questions of law and fact arising upon the trial and render judgment accordingly.

(c) The court or jury before which any person indicted for murder or held to answer for murder after a hearing conducted in accordance with the provisions of section 54-46a is tried may find such person guilty of homicide in a lesser degree than that charged.

(1969, P.A. 828, S. 45; P.A. 73-137, S. 1; P.A. 80-442, S. 13, 28; P.A. 82-298, S. 4; P.A. 83-210, S. 2, 5; P.A. 92-260, S. 22; P.A. 12-5, S. 4.)

History: P.A. 73-137 added reference to capital felonies in Subsec. (a) and substituted reference to Sec. 53a-46a for reference to Sec. 53a-46, deleted former Subsec. (b) which had allowed person indicted for murder to plead guilty with consent of court and state’s attorney in which case court would sentence him as for a Class A felony, relettering former Subsecs. (c) and (d) accordingly; P.A. 80-442 specified punishment in accordance with Sec. 53a-35a and deleted reference to death sentenced under Sec. 53a-46a in Subsec. (a), effective July 1, 1981; P.A. 82-298 amended Subsec. (b) to provide that court shall be composed of three judges designated by chief court administrator, who shall also name one such judge to preside, where previously one judge was the judge presiding at the session and the other two were designated by the chief justice of the supreme court; P.A. 83-210 amended Subsecs. (b) and (c) by inserting “or held to answer for murder after a hearing conducted in accordance with the provisions of section 54-46a”; P.A. 92-260 amended Subsec. (a) to add exception for “murder under section 53a-54d”, amended Subsec. (b) to replace provision that such judges or a majority of them “shall determine the question of guilt or innocence and shall, as provided in said section 53a-46a, render judgment and impose sentence” with “shall have power to decide all questions of law and fact arising upon the trial and render judgment accordingly”, and amended Subsec. (c) to replace “him” with “such person”; P.A. 12-5 amended Subsec. (a) to replace reference to capital felony with provision re capital felony committed prior to April 25, 2012, punishable under Sec. 53a-35a(1)(A), or murder with special circumstances committed on or after April 25, 2012, punishable as a class A felony under Sec. 53a-35a(1)(B), effective April 25, 2012.

Cited. 9 CA 686.

Subsec. (a):

Cited. 201 C. 435.

Subsec. (b):

Cited. 180 C. 382; 190 C. 639; 198 C. 77; 199 C. 163; 207 C. 374. Defendant’s decision to forgo a jury determination in capital felony sentencing proceeding and opt for sentencing by a three-judge panel was knowing, voluntary and intelligent; formulaic canvass of defendant is not required and validity of jury waiver is determined by examination of totality of the circumstances. 303 C. 71.

Subsec. (c):

Constitutionally permissible for a jury to find defendant indicted for murder guilty of homicide in a lesser degree where the evidence supports such a finding although the state of mind required is different. 180 C. 382. Cited. 181 C. 187; Id., 406; 182 C. 66; 188 C. 542; 190 C. 639; 193 C. 695; 195 C. 232. Manslaughter is not lesser included offense of felony murder. 196 C. 421. Cited. 201 C. 174; Id., 368; 206 C. 346; 210 C. 78; 212 C. 593; 214 C. 57; 225 C. 55; 226 C. 237; 231 C. 115; 240 C. 727.

Cited. 7 CA 180; 17 CA 502; judgment reversed, see 213 C. 579; 40 CA 151.

Cited. 42 CS 426.

Subsec. (d):

Cited. 206 C. 346.



Section 53a-46 - Sentencing proceedings; appeal.

Section 53a-46 is repealed.

(1969, P.A. 828, S. 46; 1972, P.A. 56, S. 1; P.A. 73-137, S. 15.)



Section 53a-46a - Imposition of sentence for capital felony committed prior to April 25, 2012. Hearing. Special verdict. Mitigating and aggravating factors. Factors barring death sentence.

(a) A person shall be subjected to the penalty of death for a capital felony committed prior to April 25, 2012, under the provisions of section 53a-54b in effect prior to April 25, 2012, only if a hearing is held in accordance with the provisions of this section.

(b) For the purpose of determining the sentence to be imposed when a defendant is convicted of or pleads guilty to a capital felony, the judge or judges who presided at the trial or before whom the guilty plea was entered shall conduct a separate hearing to determine the existence of any mitigating factor concerning the defendant’s character, background and history, or the nature and circumstances of the crime, and any aggravating factor set forth in subsection (i). Such hearing shall not be held if the state stipulates that none of the aggravating factors set forth in subsection (i) of this section exists or that any factor set forth in subsection (h) exists. Such hearing shall be conducted (1) before the jury which determined the defendant’s guilt, or (2) before a jury impaneled for the purpose of such hearing if (A) the defendant was convicted upon a plea of guilty; (B) the defendant was convicted after a trial before three judges as provided in subsection (b) of section 53a-45; or (C) if the jury which determined the defendant’s guilt has been discharged by the court for good cause, or (3) before the court, on motion of the defendant and with the approval of the court and the consent of the state.

(c) In such hearing the court shall disclose to the defendant or his counsel all material contained in any presentence report which may have been prepared. No presentence information withheld from the defendant shall be considered in determining the existence of any mitigating or aggravating factor. Any information relevant to any mitigating factor may be presented by either the state or the defendant, regardless of its admissibility under the rules governing admission of evidence in trials of criminal matters, but the admissibility of information relevant to any of the aggravating factors set forth in subsection (i) shall be governed by the rules governing the admission of evidence in such trials. The state and the defendant shall be permitted to rebut any information received at the hearing and shall be given fair opportunity to present argument as to the adequacy of the information to establish the existence of any mitigating or aggravating factor. The burden of establishing any of the aggravating factors set forth in subsection (i) shall be on the state. The burden of establishing any mitigating factor shall be on the defendant.

(d) In determining whether a mitigating factor exists concerning the defendant’s character, background or history, or the nature and circumstances of the crime, pursuant to subsection (b) of this section, the jury or, if there is no jury, the court shall first determine whether a particular factor concerning the defendant’s character, background or history, or the nature and circumstances of the crime, has been established by the evidence, and shall determine further whether that factor is mitigating in nature, considering all the facts and circumstances of the case. Mitigating factors are such as do not constitute a defense or excuse for the capital felony of which the defendant has been convicted, but which, in fairness and mercy, may be considered as tending either to extenuate or reduce the degree of his culpability or blame for the offense or to otherwise constitute a basis for a sentence less than death.

(e) The jury or, if there is no jury, the court shall return a special verdict setting forth its findings as to the existence of any factor set forth in subsection (h), the existence of any aggravating factor or factors set forth in subsection (i) and whether any aggravating factor or factors outweigh any mitigating factor or factors found to exist pursuant to subsection (d).

(f) If the jury or, if there is no jury, the court finds that (1) none of the factors set forth in subsection (h) exist, (2) one or more of the aggravating factors set forth in subsection (i) exist and (3) (A) no mitigating factor exists or (B) one or more mitigating factors exist but are outweighed by one or more aggravating factors set forth in subsection (i), the court shall sentence the defendant to death.

(g) If the jury or, if there is no jury, the court finds that (1) any of the factors set forth in subsection (h) exist, or (2) none of the aggravating factors set forth in subsection (i) exists, or (3) one or more of the aggravating factors set forth in subsection (i) exist and one or more mitigating factors exist, but the one or more aggravating factors set forth in subsection (i) do not outweigh the one or more mitigating factors, the court shall impose a sentence of life imprisonment without the possibility of release.

(h) The court shall not impose the sentence of death on the defendant if the jury or, if there is no jury, the court finds by a special verdict, as provided in subsection (e), that at the time of the offense (1) the defendant was under the age of eighteen years, or (2) the defendant was a person with intellectual disability, as defined in section 1-1g, or (3) the defendant’s mental capacity was significantly impaired or the defendant’s ability to conform the defendant’s conduct to the requirements of law was significantly impaired but not so impaired in either case as to constitute a defense to prosecution, or (4) the defendant was criminally liable under sections 53a-8, 53a-9 and 53a-10 for the offense, which was committed by another, but the defendant’s participation in such offense was relatively minor, although not so minor as to constitute a defense to prosecution, or (5) the defendant could not reasonably have foreseen that the defendant’s conduct in the course of commission of the offense of which the defendant was convicted would cause, or would create a grave risk of causing, death to another person.

(i) The aggravating factors to be considered shall be limited to the following: (1) The defendant committed the offense during the commission or attempted commission of, or during the immediate flight from the commission or attempted commission of, a felony and the defendant had previously been convicted of the same felony; or (2) the defendant committed the offense after having been convicted of two or more state offenses or two or more federal offenses or of one or more state offenses and one or more federal offenses for each of which a penalty of more than one year imprisonment may be imposed, which offenses were committed on different occasions and which involved the infliction of serious bodily injury upon another person; or (3) the defendant committed the offense and in such commission knowingly created a grave risk of death to another person in addition to the victim of the offense; or (4) the defendant committed the offense in an especially heinous, cruel or depraved manner; or (5) the defendant procured the commission of the offense by payment, or promise of payment, of anything of pecuniary value; or (6) the defendant committed the offense as consideration for the receipt, or in expectation of the receipt, of anything of pecuniary value; or (7) the defendant committed the offense with an assault weapon, as defined in section 53-202a; or (8) the defendant committed the offense set forth in subdivision (1) of section 53a-54b to avoid arrest for a criminal act or prevent detection of a criminal act or to hamper or prevent the victim from carrying out any act within the scope of the victim’s official duties or to retaliate against the victim for the performance of the victim’s official duties.

(P.A. 73-137, S. 4; P.A. 80-332, S. 1; 80-442, S. 14, 28; P.A. 85-366, S. 1; P.A. 93-306, S. 12; P.A. 95-19, S. 1; P.A. 01-151, S. 1, 2, 5; P.A. 11-129, S. 20; P.A. 12-5, S. 5.)

History: P.A. 80-332 restated provisions and referred to mitigating or aggravating factors throughout, replacing references to factors set forth in Subsecs. (f) and (g); P.A. 80-442 referred to imposition of sentence in accordance with Sec. 53a-35a(1) rather than to sentence for a Class A felony in Subsec. (e), effective July 1, 1981; P.A. 85-366 added a new Subsec. (d) to specify the procedure for the determination by a jury or court of the existence of a mitigating factor and to add a definition of mitigating factors, relettered the remaining Subsecs. and amended Subsec. (f) to replace “a sentence in accordance with Sec. 53a-35a(1)” with “a sentence of life imprisonment without the possibility of release”; P.A. 93-306 amended Subsec. (h) to add as an aggravating factor that the defendant committed the offense with an assault weapon; P.A. 95-19 revised section to permit the jury or court to make findings as to whether any aggravating factor or factors outweigh any mitigating factor or factors and require the court to sentence the defendant accordingly, while retaining provision that the existence of certain factors concerning the defendant will operate to automatically bar the imposition of the death sentence, and, more specifically, amended Subsec. (b) to provide that the separate hearing shall not be held if the state stipulates “that any factor set forth in subsection (h) exists” rather than “that one or more mitigating factors exist” and make technical changes, amended Subsec. (c) to make technical changes, amended Subsec. (e) to require the jury or court to return a special verdict setting forth its findings as to “the existence of any factor set forth in subsection (h), the existence of any aggravating factor or factors set forth in subsection (i) and whether any aggravating factor or factors outweigh any mitigating factor or factors found to exist pursuant to subsection (d)” rather than “the existence of any aggravating or mitigating factor”, amended Subsec. (f) to revise the circumstances that must be found for the court to impose the death sentence by requiring the court to sentence the defendant to death if the jury or court finds “that (1) none of the factors set forth in subsection (h) exist, (2) one or more of the aggravating factors set forth in subsection (i) exist and (3)(A) no mitigating factor exists or (B) one or more mitigating factors exist but are outweighed by one or more aggravating factors set forth in subsection (i)” rather than “that one or more of the factors set forth in subsection (h) exist and that no mitigating factor exists”, designated provisions of Subsec. (f) re the circumstances that must be found for the court to impose a sentence of life imprisonment without the possibility of release as new Subsec. (g) and amended said Subsec. to require the court to impose said sentence if the jury or court finds “that (1) any of the factors set forth in subsection (h) exist, or (2) none of the aggravating factors set forth in subsection (i) exists or (3) one or more of the aggravating factors set forth in subsection (i) exist and one or more mitigating factors exist, but the one or more aggravating factors set forth in subsection (i) do not outweigh the one or more mitigating factors” rather than “that none of the factors set forth in subsection (h) exists or that one or more mitigating factors exist”, redesignated former Subsec. (g) as new Subsec. (h) and amended said Subsec. to replace the provision that the court shall not impose the death sentence if the jury or court finds that “any mitigating factor exists” and that “the mitigating factors to be considered concerning the defendant shall include, but are not limited to” the five enumerated factors with the provision that the court shall not impose the death sentence if the jury or court finds any of the enumerated factors and deleted former Subdiv. (3) as a factor that would in and of itself bar the imposition of the death sentence the circumstance that at the time of the offense the defendant “was under unusual and substantial duress, although not such duress as to constitute a defense to prosecution”, renumbering Subdivs. (4) and (5) as Subdivs. (3) and (4), respectively, redesignated former Subsec. (h) re aggravating factors as new Subsec. (i) and amended said Subsec. to replace the provision requiring the court to impose the death sentence if no mitigating factor is present and the jury or court finds one of the enumerated factors with “The aggravating factors to be considered shall be limited to the following:”; P.A. 01-151 amended Subsec. (h) to add new Subdiv. (2) barring the imposition of the death sentence on a defendant who was a person with mental retardation, as defined in Sec. 1-1g, redesignate existing Subdivs. (2), (3) and (4) as Subdivs. (3), (4) and (5), and make technical changes for purposes of gender neutrality and amended Subsec. (i) to add Subdiv. (8) establishing as an aggravating factor the commission of the offense set forth in Sec. 53a-54b(1) to avoid arrest for a criminal act, prevent detection of a criminal act, hamper or prevent the victim carrying out the victim’s official duties or retaliate against the victim for performance of the victim’s official duties and make a technical change for purposes of gender neutrality, effective July 1, 2001; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subsec. (h)(2); P.A. 12-5 amended Subsec. (a) to replace reference to capital felony with provision re capital felony committed prior to April 25, 2012, under provisions of Sec. 53a-54b in effect prior to April 25, 2012, effective April 25, 2012.

See Sec. 53a-35b re definition of “life imprisonment”.

See Sec. 53a-35c re availability of sentence of life imprisonment without possibility of release.

Cited. 9 CA 686; 32 CA 296; 36 CA 364.

Subsec. (b):

Term “judges” in the first sentence does not entitle defendant who elected to have a jury determine his sentence at the penalty phase hearing to have all three members of the panel before whom the guilt phase was conducted preside at such hearing. 264 C. 1. Provision does not preclude trial court’s declaring a mistrial and impaneling new jury after original jury becomes deadlocked in penalty phase of a capital case. 271 C. 338. Subdiv. (3): Defendant’s decision to forgo jury determination in capital felony sentencing proceeding and opt for sentencing by three-judge panel was knowing, voluntary and intelligent; formulaic canvass of defendant is not required and validity of jury waiver is determined by examination of totality of the circumstances. 303 C. 71.

Subsec. (c):

Cited. 241 C. 57. The state may present evidence to rebut mitigation at the penalty phase that would not be admissible under normal rules of evidence; under statute, the state like defendant only has to meet the relevancy standard for evidence to be allowed. 251 C. 579. Although defendant may offer any evidence relevant to any mitigating factor, trial court is vested with discretion to exclude irrelevant information. 272 C. 106.

Subsec. (d):

Mercy is a legitimate consideration only insofar as it is related to mitigating evidence. 264 C. 1. Requirement for capital sentencer to consider “all the facts and circumstances of the case” is not unconstitutionally vague. Id. Lack of remorse is not listed as a statutory aggravating factor, and so may not be relied upon as an aggravating factor, but because mitigating factors call upon jury to elect whether to exercise mercy, defendant’s lack of remorse will be relevant generally to rebut defendant’s claimed mitigating factors. 266 C. 171. Jury must make its determination of whether the proposed mitigating evidence is mitigating in nature considering all facts and circumstances of the case, but statute does not require that mitigating evidence have some nexus to the offense. Id. “Facts and circumstances” language is a constitutionally permissible method of determining how mitigating circumstances are to be established; nowhere does statute require that mitigating evidence have some nexus to the offense. 272 C. 106. Requiring fact finder to determine whether a particular mitigating factor established by the evidence is mitigating in nature as a prerequisite to the weighing of aggravating and mitigating factors does not improperly prevent mitigating evidence offered by defendant from being given full consideration and effect; not improper for three-judge panel to find cumulative factor both factually proven and to be mitigating in nature but not find any of the individual factors to be mitigating in nature although some were factually proven. 303 C. 71. Court’s instruction to jury that it was permitted, but not required, to cumulate the evidence to find a mitigating factor complies with previously articulated constitutional standard; instruction describing mitigating evidence as “unique factors concerning the nature of the crime or who the defendant is” did not preclude jury from considering relevant mitigating evidence; “facts and circumstances” language does not unconstitutionally preclude sentencer from considering relevant mitigating evidence and does not unconstitutionally require that mitigating factor have some nexus to the crime; addition of weighing process in 1995 does not alter the constitutionality of allocating to defendant the burden of proving that a factor is mitigating in light of the facts and circumstances of the case. 305 C. 101.

Subsec. (e):

Cited. 199 C. 163. Imposition of death penalty premised on two unanimous findings by trier of fact that (1) existence of aggravating factor proved beyond a reasonable doubt by state; (2) existence of a mitigating factor not proved by defendant by a preponderance of the evidence. 207 C. 374.

Subsec. (f):

Cited. 199 C. 163; 208 C. 125; 237 C. 694. Statute requires that jury determine that aggravating factors outweigh mitigating factors by any amount or degree. 266 C. 171. In light of the unique nature of death penalty, of the need for reliability and consistency and the nature of rendering a verdict requiring death penalty, jury must be persuaded beyond a reasonable doubt that aggravating factors outweigh mitigating factors and therefore it is persuaded beyond a reasonable doubt that death sentence should be imposed. Id. Three-judge panel could reasonably have concluded, beyond a reasonable doubt, that defendant’s age, troubled background and other aspects of his person were outweighed, by any amount or degree, by the cruelty, heinousness and depravity of defendant’s crime. 303 C. 71.

Subsec. (g):

Cited. 199 C. 163; 235 C. 206. Subdiv. (5) cited. 238 C. 828. Although trial court should generally use language of Subdiv. (2) in instructing jury on the statutory mitigating factor, it is not possible that court’s minor misstatement, involving such a tenuous semantic distinction, could have misled jury. 269 C. 213. General thrust of statute as a whole persuades us that legislature intended to recognize as mitigating, per se, only those factors that tend to reduce defendant’s moral culpability for the offense and make it unlikely that threat of execution would serve as effective deterrent. Id. “Mental capacity” as used in Subdiv. (2) is not open-ended term referring to any and all types of mental function, but refers specifically to defendant’s ability, at time of the offense, to understand the wrongful nature and consequences of his conduct legislature’s intent in enacting Subsec. was to specify factual circumstances under which defendant’s moral culpability for committing the offense is reduced. Id. In order to establish either prong of the mitigating factor of Subdiv. (2), defendant must show that his mental impairment had a causal nexus with the offense, thereby reducing his moral culpability. Id.

Subsec. (h):

Subdiv. (4): Meaning of “especially cruel” must include intentional infliction of extreme pain or torture above and beyond that necessarily accompanying the underlying killing. 212 C. 258. “Same felony” means a felony that is the same in all material respects as the felony that is committed in this state during commission of the capital felony; that requirement is fully satisfied only if the two felonies share the same essential elements. 264 C. 1.

Subsec. (i):

To qualify as an aggravating factor that defendant committed the offense in an especially heinous, cruel or depraved manner, victim must have suffered extreme pain and torture beyond that necessary to cause death. 253 C. 1. Subdiv. (6) does not apply to a capital felony committed during the course of a robbery. 261 C. 111. In order to establish the aggravating factor defined in Subdiv. (4), state must prove that defendant murdered both victims in an especially heinous, cruel or depraved manner. 262 C. 537. Principles of accessorial liability may be used to prove aggravating factors in the penalty phase of a capital case. 271 C. 338. Subdiv. (3): In order to establish this aggravating factor, state must prove that defendant knew that in killing one person, another person would be subject to a very serious risk or danger to his or her life. Id. Subdiv. (4) requires proof that defendant engaged in intentional conduct that inflicted extreme physical or psychological pain, suffering or torture on victim above and beyond that necessarily accompanying the underlying killing, and that defendant specifically intended to inflict such extreme pain, suffering or torture or was callous or indifferent to the extreme physical or psychological pain, suffering or torture that his intentional conduct in fact inflicted on victim. 272 C. 106. Subdiv. (4): Court’s limiting instruction on aggravating factor of committing offense in “an especially heinous, cruel or depraved manner” that permits proof by callousness or indifference to the additional pain, suffering or torture that defendant’s intentional conduct inflicted on the victim does not render aggravating factor unconstitutionally vague. 303 C. 71. Subdiv. (6): It is not a violation of the state constitution for the sole aggravating factor found by the jury, namely, murder committed for pecuniary gain, to duplicate an element of the underlying crime of capital felony by murder for hire under Sec. 53a-54b(2); statutory language does not impose any additional temporal or premeditation requirements beyond that the expectation of compensation must be created before the murder and exist at the time of the murder. 305 C. 101.

Subdiv. (1): To ensure that prior felony conviction that is based on a constitutionally invalid guilty plea is not used as aggravant in a death penalty case, it is in the interests of justice that court hear evidence on whether the plea was voluntarily and knowingly made, and defendant bears burden of establishing the constitutional invalidity of prior plea. 48 CS 279.



Section 53a-46b - Review of death sentence.

(a) Any sentence of death imposed in accordance with the provisions of section 53a-46a shall be reviewed by the Supreme Court pursuant to its rules. In addition to its authority to correct errors at trial, the Supreme Court shall either affirm the sentence of death or vacate said sentence and remand for imposition of a sentence in accordance with subparagraph (A) of subdivision (1) of section 53a-35a.

(b) The Supreme Court shall affirm the sentence of death unless it determines that: (1) The sentence was the product of passion, prejudice or any other arbitrary factor; or (2) the evidence fails to support the finding of an aggravating factor specified in subsection (i) of section 53a-46a.

(c) The sentence review shall be in addition to direct appeal and, if an appeal is taken, the review and appeal shall be consolidated for consideration. The court shall then render its decision on the legal errors claimed and the validity of the sentence.

(P.A. 80-332, S. 2; P.A. 81-472, S. 151, 159; P.A. 85-366, S. 2; P.A. 92-260, S. 23; P.A. 95-16, S. 3, 5; 95-19, S. 3; P.A. 12-5, S. 6.)

History: P.A. 81-472 made technical changes; P.A. 85-366 made a technical change to reflect changes made to Sec. 53a-46a by same public act; P.A. 92-260 made technical changes; P.A. 95-16 deleted Subsec. (b)(3) that had required Supreme Court to affirm the death sentence unless it determines the sentence to be excessive or disproportionate to the penalty imposed in similar cases, effective April 12, 1995; P.A. 95-19 made a technical change; P.A. 12-5 amended Subsec. (a) to add “subparagraph (A) of” re reference to Sec. 53a-35a(1), effective April 25, 2012.

Cited. 9 CA 686.

Subsec. (b):

Subdiv. (3): Class of similar cases to include all convictions of a capital felony after October 1, 1973, resulting from a trial or from a plea whether or not convictions were followed by imposition of death penalty. 225 C. 559. Subdiv. (3): Prohibition against disproportionality discussed. 234 C. 735. Subdiv. (3) cited. 237 C. 332. Subdiv. (3): Court concluded that statutory proportionality review scheme is constitutional and that it involves the precedent seeking method of comparative, rather than traditional, proportionality review. 238 C. 389. Court stayed proceedings pending review. 272 C. 674. Subsec. does not create nonwaivable right to mandatory sentence review by Connecticut Supreme Court of any and all claims that death sentence was “the product of passion, prejudice or any other arbitrary factor,” regardless of the time and manner in which claim was raised. Court is not required to impose moratorium on execution of death sentences whenever an unproven claim of systemic arbitrariness in administration of death penalty scheme is raised. Id., 676. Subdiv. (1): Defendant’s claim that his death sentence was imposed arbitrarily and capriciously because there are no uniform standards guiding prosecutors’ decisions to seek the death penalty is contradicted by overwhelming authority and is rejected. 303 C. 71. Jury could reasonably have found beyond a reasonable doubt that the sole aggravating factor outweighed the numerous mitigating factors and therefore the jury’s sentencing verdict was not unreasonable and the sentence was not the product of passion, prejudice or other arbitrary factor. 305 C. 101.

Subsec. (c):

Cited. 237 C. 332. P.A. 95-16, Sec. 3(b) cited. Id.



Section 53a-46c - Applicability of death penalty provisions in effect on and after October 1, 1980.

The provisions of sections 53a-46a and 53a-46b in effect on and after October 1, 1980, shall be applicable to any person who is convicted of or pleads guilty to a capital felony under subdivisions (1) to (6), inclusive, of section 53a-54b on or after June 13, 1983.

(P.A. 83-327, S. 1, 2; P.A. 92-260, S. 24.)

History: P.A. 92-260 replaced “on October 1, 1980” with “on and after October 1, 1980”.

Cited. 9 CA 686.



Section 53a-46d - Victim impact statement read in court prior to imposition of sentence for crime punishable by death or life imprisonment without possibility of release.

A victim impact statement prepared with the assistance of a victim advocate to be placed in court files in accordance with subdivision (2) of subsection (a) of section 54-220 may be read in court prior to imposition of sentence upon a defendant found guilty of a crime punishable by death or life imprisonment without the possibility of release.

(P.A. 00-200, S. 6; P.A. 03-179, S. 2; 03-278, S. 104; P.A. 12-5, S. 21.)

History: P.A. 03-179 replaced “prepared by” with “prepared with the assistance of” and made a technical change; P.A. 03-278 made a technical change, effective July 9, 2003; P.A. 12-5 added provision re crime punishable by life imprisonment without possibility of release, effective April 25, 2012.



Section 53a-47 - Disposition of person found not guilty by reason of mental disease or defect. Confinement and examination. Release.

Section 53a-47 is repealed.

(1969, P.A. 828, S. 47; P.A. 75-476, S. 5, 6; P.A. 78-280, S. 1, 2, 115, 127; P.A. 81-301, S. 2; P.A. 83-486, S. 2; P.A. 85-506, S. 31, 32.)



Section 53a-48 - Conspiracy. Renunciation.

(a) A person is guilty of conspiracy when, with intent that conduct constituting a crime be performed, he agrees with one or more persons to engage in or cause the performance of such conduct, and any one of them commits an overt act in pursuance of such conspiracy.

(b) It shall be a defense to a charge of conspiracy that the actor, after conspiring to commit a crime, thwarted the success of the conspiracy, under circumstances manifesting a complete and voluntary renunciation of his criminal purpose.

(1969, P.A. 828, S. 48, 49; 1971, P.A. 871, S. 16.)

History: 1971 act amended Subsec. (b) to remove reference to “affirmative” defense.

See Sec. 53a-50 re effect of motivation on renunciation.

Cited. 1 CA 524; 3 CA 503; 5 CA 347; Id., 491; Id., 599; 8 CA 119; Id., 478; Id., 667; 9 CA 548; 10 CA 130; Id., 147; Id., 447; 11 CA 397; Id., 621; 14 CA 205; Id., 445; Id., 605; Id., 807; 15 CA 122; Id., 328; Id., 539; 16 CA 18; Id., 601; 17 CA 247; Id., 648; 19 CA 554; Id., 640; 21 CA 299; Id., 386; Id., 519; 22 CA 449; Id., 567; 23 CA 502; Id., 615; Id., 667; 24 CA 316; Id., 493; 26 CA 94; Id., 667; Id., 779; 27 CA 596; 28 CA 34; Id., 126; Id., 416; 29 CA 359; Id., 843; 30 CA 190; Id., 232; Id., 550; Id., 654; Id., 712; 32 CA 224; 33 CA 253; Id., 409; 34 CA 751; judgment reversed, see 233 C. 211; 35 CA 714; Id., 839; 36 CA 59; Id., 190; Id., 454; Id., 556; Id., 631; Id., 672; Id., 753; Id., 774; 37 CA 219; Id., 456; judgment reversed, see 236 C. 176; 38 CA 481; Id., 536; Id., 581; Id., 777; Id., 868; 39 CA 224; Id., 333; Id., 526; Id., 550; 40 CA 515; Id., 789; 41 CA 47; Id., 147; Id., 495; 42 CA 472; Id., 500; Id., 555; Id., 687; 43 CA 142; Id., 252; Id., 555; 44 CA 338; 45 CA 110; Id., 282; Id., 455; 46 CA 684; Id., 791. Elements of crime of conspiracy under section discussed. 63 CA 82. Statute is bilateral in nature in that conspiracy requires a showing that two or more coconspirators intended to engage in or cause conduct that constitutes a crime. 64 CA 384. Conviction and sentencing for multiple conspiracy offenses based on a single agreement is double jeopardy violation. 65 CA 788. Elements of crime of conspiracy discussed. 70 CA 393. There was sufficient evidence to prove beyond a reasonable doubt that defendant knowingly entered into a conspiracy to possess a narcotic substance with intent to sell. 75 CA 223. Jury instructions on conspiracy to commit murder must indicate that state was required to prove intent to agree or conspire to commit murder and intent to cause murder. 92 CA 92. Attempt to commit robbery in first degree in violation of Sec. 53a-49 and conspiracy to commit robbery in violation of this section are separate and distinct offenses for purposes of double jeopardy. 118 CA 35. Defendant’s sentences on four separate conspiracy charges arising from two incidents constituted double jeopardy. 124 CA 9. Conviction for two conspiracy charges arising from same agreement constituted double jeopardy. 125 CA 307. Conspiracy is a specific intent crime, with the intent divided into two elements: The intent to agree or conspire, and the intent to commit the offense which is the object of the conspiracy. 126 CA 192. Conviction of conspiracy to possess narcotics under Sec. 21a-279(a) and conspiracy to possess narcotics with intent to sell under Sec. 21a-277(a) constitutes double jeopardy. 137 CA 733.

Cited. 29 CS 344; 30 CS 211. Overt act is essential element of offense and must be alleged in information charging conspiracy. 35 CS 96. Cited. 36 CS 603; 37 CS 527; Id., 853; 38 CS 301; Id., 374; Id., 593.

Subsec. (a):

Cited. 177 C. 243; 189 C. 752; 192 C. 383; 199 C. 389; 200 C. 586; 201 C. 289; 203 C. 420; 207 C. 118; 210 C. 78; Id., 619; 212 C. 50; Id., 485; 213 C. 243; 214 C. 122; Id., 344; 215 C. 570; 217 C. 243; 218 C. 151; 223 C. 635; 227 C. 363; 230 C. 351; 232 C. 431; judgment superseded by en banc reconsideration, see 235 C. 502; Id., 537; 235 C. 502; 239 C. 235; Id., 467; 240 C. 727; 241 C. 1; Id., 502; 242 C. 125; Id., 296. Appellate Court in 41 CA 495 reversed trial court’s judgment on grounds of insufficient evidence to convict, judgment of Appellate Court reversed. Id., 485. Evidence was sufficient to support conspiracy conviction. 253 C. 354. Where two defendants were tried separately and their respective juries were presented with separate, independent evidence of their agreement to commit the crime in question, acquittal of defendant’s coconspirator did not nullify defendant’s conviction of the same charge. 257 C. 587.

Cited. 7 CA 701; 9 CA 313; 14 CA 309; judgment reversed, see 212 C. 50; Id., 688. Subdiv. (2) cited. 15 CA 416. Cited. 16 CA 245; Id., 402; 18 CA 134; 19 CA 179; Id., 195; 20 CA 665; 22 CA 340; 23 CA 602; Id., 746; judgment reversed, see 221 C. 595; 25 CA 3; Id., 21; Id., 318; 26 CA 279; 27 CA 558; Id., 161; Id., 306; Id., 474; Id., 645; Id., 721; 29 CA 59; Id., 207; 31 CA 370; 32 CA 842; 33 CA 122; Id., 339; judgment reversed, see 235 C. 502; Id., 647; 34 CA 58; judgment reversed, see 232 C. 537; Id., 96; judgment reversed, see 232 C. 537; Id., 595; 35 CA 740; 36 CA 41; Id., 483; Id., 488; 37 CA 156; Id., 360; Id., 574; 38 CA 434; 39 CA 63; Id., 242; Id., 579; Id., 645; 40 CA 47; Id., 526; 43 CA 488; Id., 830; 44 CA 499; 45 CA 270; 46 CA 640. Conviction for conspiracy to sell a controlled substance within one thousand five hundred feet of a public housing project reversed where trial court instructed that jury must find that conspiracy occurred within one thousand five hundred feet of public housing project; the law is not concerned with where the plan was hatched, but with where conspirators proposed to carry out its unlawful purpose. 73 CA 386. The nexus between defendant’s role in the conspiracy and illegal conduct of his coconspirators was not so attentuated or remote that it would be unjust to hold him responsible for the criminal conduct of his coconspirators. 107 CA 413. Nothing in Subsec. requires state to prove future or past criminal acts; federal “buyer-seller exception” not applicable to charge of conspiracy to sell narcotics. 131 CA 433.

Cited. 44 CS 490.

Subsec. (b):

Cited. 40 CA 526. Breakdown of an agreement does not end a conspiracy or disqualify previous overt acts. 131 CA 433.



Section 53a-49 - Criminal attempt: Sufficiency of conduct; renunciation as defense.

(a) A person is guilty of an attempt to commit a crime if, acting with the kind of mental state required for commission of the crime, he: (1) Intentionally engages in conduct which would constitute the crime if attendant circumstances were as he believes them to be; or (2) intentionally does or omits to do anything which, under the circumstances as he believes them to be, is an act or omission constituting a substantial step in a course of conduct planned to culminate in his commission of the crime.

(b) Conduct shall not be held to constitute a substantial step under subdivision (2) of subsection (a) of this section unless it is strongly corroborative of the actor’s criminal purpose. Without negating the sufficiency of other conduct, the following, if strongly corroborative of the actor’s criminal purpose, shall not be held insufficient as a matter of law: (1) Lying in wait, searching for or following the contemplated victim of the crime; (2) enticing or seeking to entice the contemplated victim of the crime to go to the place contemplated for its commission; (3) reconnoitering the place contemplated for the commission of the crime; (4) unlawful entry of a structure, vehicle or enclosure in which it is contemplated that the crime will be committed; (5) possession of materials to be employed in the commission of the crime, which are specially designed for such unlawful use or which can serve no lawful purpose of the actor under the circumstances; (6) possession, collection or fabrication of materials to be employed in the commission of the crime, at or near the place contemplated for its commission, where such possession, collection or fabrication serves no lawful purpose of the actor under the circumstances; (7) soliciting an innocent agent to engage in conduct constituting an element of the crime.

(c) When the actor’s conduct would otherwise constitute an attempt under subsection (a) of this section, it shall be a defense that he abandoned his effort to commit the crime or otherwise prevented its commission, under circumstances manifesting a complete and voluntary renunciation of his criminal purpose.

(1969, P.A. 828, S. 50; 1971, P.A. 871, S. 17; P.A. 92-260, S. 25.)

History: 1971 act amended Subsec. (c) to remove reference to “affirmative” defense; P.A. 92-260 made technical changes.

See Sec. 53a-50 re effect of motivation on renunciation.

Cited. 1 CA 344. Cited. 2 CA 333. Cited. 3 CA 166. Cited. 6 CA 24. Cited. 7 CA 1; Id., 257; Id., 367; Id., 503; Id., 701. Cited. 8 CA 351; Id., 496; Id., 545; Id., 631. Cited. 9 CA 169; judgment reversed, see 205 C. 370; Id., 587. Cited. 10 CA 130; Id., 503. Cited. 12 CA 32; Id., 163; Id., 217; Id., 395; Id., 604; Id., 685. Cited. 13 CA 69. Cited. 14 CA 526. Cited. 15 CA 531; Id., 704. Cited. 16 CA 38; Id., 284. Cited. 17 CA 359. Cited. 19 CA 618; Id., 631. Cited. 20 CA 27. Cited. 21 CA 326; Id., 386. Cited. 22 CA 199; Id., 340; Id., 449. Cited. 23 CA 160; Id., 315. Cited. 24 CA 13; Id., 624; Id., 697. Cited. 25 CA 104; Id., 298; Id., 334; Id., 433; Id., 578; Id., 725. Cited. 27 CA 73; Id., 403; Id., 601. Cited. 28 CA 34; Id., 64; Id., 469. Cited. 30 CA 26; Id., 406; judgment reversed, see 228 C. 335. Cited. 31 CA 370. Cited. 33 CA 339; judgment reversed in part, see 232 C. 431; judgment reversed on issues of sufficiency of evidence and jury misconduct, see 235 C. 502. Cited. 34 CA 103; Id., 223. Cited. 35 CA 51; Id., 138; Id., 740. Cited. 36 CA 161; Id., 336; Id., 641; Id., 680; Id., 805; Id., 831. Cited. 37 CA 62; judgment reversed, see 237 C. 501; Id., 733. Cited. 38 CA 777; Id., 581. Cited. 39 CA 1; Id., 18; Id., 267; Id., 333; Id., 789; Id., 810. Cited. 40 CA 60; Id., 374; Id., 483. Cited. 41 CA 515; Id., 751. Cited. 42 CA 472. Cited. 43 CA 61; Id., 252; Id., 599. Cited. 44 CA 6; Id., 70; Id., 231; Id., 476. Cited. 45 CA 390. Cited. 46 CA 684; Id., 691; Id., 734. Jury was within its right to conclude that defendant, armed with dangerous instrument, entered apartment unlawfully with intent to commit a robbery, but once inside, did not do anything which constituted a substantial step in a course of conduct planned to culminate in a robbery or that he abandoned his attempt. 87 CA 251. To be guilty of attempt, a defendant’s conscious objective must be to cause result which would constitute the substantive crime. 107 CA 517. Attempt to commit robbery in first degree in violation of this section and conspiracy to commit robbery in violation of Sec. 53a-48 are separate and distinct offenses for purposes of double jeopardy. 118 CA 35. Threats, in connection with holding knife and advancing towards victim, are sufficient evidence for jury to conclude beyond a reasonable doubt that defendant took a substantial step toward the commission of assault in the first degree. 127 CA 1.

Cited. 33 CS 599. Cited. 37 CS 755. Cited. 38 CS 464. Cited. 39 CS 347.

Subsec. (a):

Cited. 177 C. 140. Subdiv. (2) cited. 178 C. 689. Cited. 182 C. 176. Subdivs. (1) and (2) cited. Id., 585; part of ruling in State v. Jacobowitz, in which court had ruled that a defendant was entitled on remand to a direction of acquittal with respect to a count improperly added to other charges of which the defendant had had proper notice overruled, see 224 C. 1. Cited. 188 C. 574. Cited. 189 C. 303. Subdiv. (2) cited. 190 C. 822. Cited. 194 C. 258. Cited. 195 C. 651. Cited. 198 C. 53. Cited. 199 C. 255. Cited. 200 C. 44; Id., 607. Subdiv. (2) cited. 205 C. 528; Id., 673; 207 C. 646; 208 C. 202. Cited. 209 C. 416. Subdiv. (2) cited. Id., 733; 211 C. 18; Id., 441; Id., 555; 212 C. 31. Cited. Id., 50. Cited. 216 C. 492. Subdiv. (2) cited. 217 C. 243; 220 C. 408; Id., 652. Subdiv. (1) cited. Id., 928. Cited. 221 C. 402; Id., 915. Subdiv. (2) cited. 222 C. 556; 224 C. 397; 225 C. 524; 227 C. 616; 228 C. 234; 229 C. 60. Cited. Id., 839. Cited. 232 C. 431; judgment superseded by en banc reconsideration, see 235 C. 502. Subdiv. (2) cited. Id.; judgment superseded by en banc reconsideration, see 235 C. 502. Subdiv. (2) cited. 233 C. 502. Cited. 238 C. 313. Subdiv. (2) cited. 240 C. 395; 241 C. 322; Id., 802; 242 C. 485. Evidence that defendant merely solicited a murder by mailing a coded letter from the correctional facility where he was incarcerated, without any accompanying or following act of perpetration was insufficient to support conviction for attempted murder. 262 C. 295. An instruction on Subdiv. (1) should be given when evidence indicates that perpetrator failed to accomplish or complete all elements of a particular crime solely because attendant circumstances were not as perpetrator believed them to be, rendering commission of the crime impossible, while an instruction under Subdiv. (2) should be given when perpetrator’s conduct falls short of completed offense for reasons other than impossibility; under unique circumstances of case, where information was not specific to which part of attempt statute state was alleging, evidence presented did not clarify this omission, and trial court instructed jury only on Subdiv. (1), there was insufficient evidence to convict. 293 C. 234. Subdiv. (2): Because there were two separate and distinct transactions, defendant could be convicted of attempted robbery in the first degree and robbery in the first degree without offending the prohibition on double jeopardy. 299 C. 640.

Cited. 5 CA 586. Cited. 6 CA 164; Id., 476. Cited. 7 CA 149; Id., 257. Subdiv. (2) cited. 10 CA 217; Id., 462; 11 CA 80. Cited. 12 CA 221. Subdiv. (2) cited. 13 CA 12; Id., 237,. Cited. 14 CA 309; judgment reversed, see 212 C. 50. Subdiv. (2) cited. 15 CA 222; Id., 416. Cited. 23 CA 663. Subdiv. (2) cited. Id., 692; 24 CA 27; judgment reversed, see 220 C. 652; Id., 264; 26 CA 52. Cited. Id., 65. Subdiv. (2) cited. Id., 114. Cited. Id., 242. Subdiv. (2) cited. Id., 367; Id., 433. Subdiv. (1) cited. Id., 779. Subdiv. (2) cited. 28 CA 290; Id., 306; Id., 402; Id., 548; 29 CA 39; Id., 262; 30 CA 9; Id., 68; Id., 470. Subdiv. (1) cited. Id., 606. Cited. 31 CA 120; Id., 385. Subdiv. (2) cited. 33 CA 368. Subdiv. (1) Id., 647. Subdiv. (2) cited. Id., 743; judgment reversed, see 233 C. 502. Cited. 35 CA 279. Subdiv. (2) cited. Id., 699; 36 CA 41. Cited. Id., 718. Subdiv. (2) cited. 38 CA 536; 39 CA 224; Id., 242; 40 CA 387; Id., 624; 41 CA 47; Id., 287. Cited. 42 CA 264. Subdiv. (2) cited. 43 CA 488; Id., 578. Subdiv. (1) cited. Id., 619. Cited. Id., 680. Subdiv. (2) cited. Id., 785; 44 CA 499; 45 CA 658; Id., 756. Proof of prior plan or premeditation not necessary to establish criminal liability for attempted murder. 47 CA 401. Subdiv. (2) cited re testimony of sole witness sufficient to establish guilt beyond reasonable doubt. 49 CA 486. Subdiv. (2) cited re showing that victim had custody or control over appropriated property is sufficient to support a charge of larceny. Id. Subdiv. (2): Defendant took substantial step in hiring an agent to commit an arson even though agent was not actually paid. To constitute a substantial step, consummation of the deed is not required. 59 CA 362. Statutory provisions codified common law distinction between the acts of solicitation and attempt and an attempt not a solicitation under Sec. 53a-179a. 65 CA 145. On basis of the evidence, jury could reasonably conclude that defendant intended to force victim to have sexual intercourse with him and intended to compel sexual intercourse by use of force or the threat of use of force. 75 CA 447. To be guilty of crime of attempt to commit assault in the first degree defendant must be shown to have had the mental state required to commit assault in the first degree and fact that the wounds actually inflicted by defendant were relatively minor does not mean that there was insufficient evidence to find that he intended to inflict serious injury. 78 CA 646. Evidence which established that defendant arranged for sale of heroin to undercover police officer then left his residence and traveled in the direction of designated meeting place for the sale was sufficient to find defendant guilty of attempt to commit a crime, in particular, the sale of narcotics by a person who is not drug dependent in violation of Sec. 21a-278(b). 82 CA 111. Intent required for crime of attempted assault of a peace officer is the intent to prevent the officer from performing duties, regardless of whether injury is intended. 96 CA 634.

Cited. 41 CS 229. Cited. 43 CS 46.

Subsec. (b):

Cited. 194 C. 258. Cited. 211 C. 555.

Court rejected defendant’s argument that “following” must have a predatory thrust and requires proximity in space as well as in time; the jury could reasonably have concluded that defendant followed the intended victim. 105 CA 335.

Subsec. (c):

Cited. 221 C. 915.

Cited. 17 CA 128. Renunciation by defendant found not to be voluntary where defendant failed to continue course of criminal conduct because of circumstances of fellow inmate’s early release and rumors that defendant’s conversations were being recorded. 59 CA 362.



Section 53a-50 - Effect of motivation on renunciation.

For purposes of this part, renunciation of criminal purpose is not voluntary if it is motivated, in whole or in part, by circumstances, not present or apparent at the inception of the actor’s course of conduct, which increase the probability of detection or apprehension or which make more difficult the accomplishment of the criminal purpose. Renunciation is not complete if it is motivated by a decision to postpone the criminal conduct or to transfer the criminal effort to another but similar objective or victim.

(1969, P.A. 828, S. 51.)

Cited. 17 CA 128. Cited. 23 CA 160. Renunciation by defendant found not to be voluntary where defendant failed to continue course of criminal conduct because of circumstances of fellow inmate’s early release and rumors that defendant’s conversations were being recorded. 59 CA 362.



Section 53a-51 - Classification of attempt and conspiracy.

Attempt and conspiracy are crimes of the same grade and degree as the most serious offense which is attempted or is an object of the conspiracy, except that an attempt or conspiracy to commit a class A felony is a class B felony.

(1969, P.A. 828, S. 52.)

Cited. 8 CA 545. Cited. 10 CA 447. Cited. 21 CA 299. Cited. 22 CA 567. Cited. 29 CA 843. Cited. 33 CA 253. Cited. 36 CA 190. Legislature clearly intended attempt and conspiracy to commit a class B felony to be punished the same as a class B felony or it would have noted otherwise, as it did with class A felonies. 118 CA 35.



Section 53a-52 - Conviction; sentencing.

Section 53a-52 is repealed.

(1969, P.A. 828, S. 53; 1971, P.A. 871, S. 129.)



Section 53a-53 and 53a-54 - Homicide defined. Murder defined; affirmative defenses; evidence of mental condition; classification.

Sections 53a-53 and 53a-54 are repealed.

(1969, P.A. 828, S. 54, 55; 1971, P.A. 871, S. 129; P.A. 73-137, S. 15.)



Section 53a-54a - Murder.

(a) A person is guilty of murder when, with intent to cause the death of another person, he causes the death of such person or of a third person or causes a suicide by force, duress or deception; except that in any prosecution under this subsection, it shall be an affirmative defense that the defendant committed the proscribed act or acts under the influence of extreme emotional disturbance for which there was a reasonable explanation or excuse, the reasonableness of which is to be determined from the viewpoint of a person in the defendant’s situation under the circumstances as the defendant believed them to be, provided nothing contained in this subsection shall constitute a defense to a prosecution for, or preclude a conviction of, manslaughter in the first degree or any other crime.

(b) Evidence that the defendant suffered from a mental disease, mental defect or other mental abnormality is admissible, in a prosecution under subsection (a) of this section, on the question of whether the defendant acted with intent to cause the death of another person.

(c) Murder is punishable as a class A felony in accordance with subdivision (2) of section 53a-35a unless it is a capital felony committed prior to April 25, 2012, punishable in accordance with subparagraph (A) of subdivision (1) of section 53a-35a, murder with special circumstances committed on or after April 25, 2012, punishable as a class A felony in accordance with subparagraph (B) of subdivision (1) of section 53a-35a, or murder under section 53a-54d.

(P.A. 73-137, S. 2; P.A. 80-442, S. 15, 28; P.A. 83-486, S. 4; P.A. 92-260, S. 26; P.A. 12-5, S. 7.)

History: P.A. 80-442 amended Subsec. (c) to specify punishment in accordance with Sec. 53a-35a(2), deleting reference to death penalty imposed as provided by Sec. 53a-46a for capital felony, effective July 1, 1981; P.A. 83-486 amended Subsec. (a) by replacing “acted” with “committed the proscribed act or acts”; P.A. 92-260 amended Subsec. (c) to add exception for murder under Sec. 53a-54d; P.A. 12-5 amended Subsec. (c) to replace reference to capital felony with provision re capital felony committed prior to April 25, 2012, punishable under Sec. 53a-35a(1)(A), or murder with special circumstances committed on or after April 25, 2012, punishable as a class A felony under Sec. 53a-35a(1)(B), effective April 25, 2012.

See Sec. 53a-54b re murder with special circumstances.

See Sec. 53a-54c re felony murder.

See Sec. 53a-54e re construction of statutes re capital felony committed prior to April 25, 2012.

Cited. 7 CA 180; Id., 223; Id., 470. Cited. 10 CA 357. Cited. 12 CA 32; Id., 217. Cited. 17 CA 502; judgment reversed, see 213 C. 579; Id., 602. Cited. 19 CA 111; judgment reversed, see 215 C. 538; Id., 440; Id., 609; Id., 674. Cited. 22 CA 669. Cited. 24 CA 115; Id., 244; Id., 692. Cited. 25 CA 104; Id., 433; Id., 456. Cited. 26 CA 259. Cited. 27 CA 1; Id., 520. Cited. 28 CA 416; Id., 548; Id., 425; Id., 608; Id., 771. Cited. 29 CA 386; Id., 452; Id., 499. Cited. 30 CA 677. Cited. 32 CA 170. Cited. 33 CA 90; Id., 763. Cited. 34 CA 103; Id., 317. Cited. 35 CA 438; Id., 541; Id., 762. Cited. 36 CA 250; Id., 345; Id., 364; Id., 448; judgment reversed, see 236 C. 342; Id., 473; Id., 506; Id., 516; Id., 556. Cited. 37 CA 749. Cited. 38 CA 371; Id., 434. Cited. 39 CA 18; judgment reversed, see 237 C. 748; Id., 242; Id., 224; Id., 632. Cited. 40 CA 151; Id., 318; Id., 387. Cited. 41 CA 604; Id., 809. Cited. 42 CA 348; Id., 555. Cited. 43 CA 61; Id., 549. Cited. 44 CA 6; Id., 70; Id., 231; Id., 476; Id., 790. Cited. 45 CA 148; Id., 207; Id., 261; Id., 584. Cited. 46 CA 216; Id., 285; Id., 578; Cited. Id., 640. Id., 684; Id., 734. Evidence was sufficient beyond a reasonable doubt to conclude that defendant intended to cause victim’s death. 55 CA 469. It is possible to commit attempted murder without creating risk of any physical injury to another person. 56 CA 592. Failure of trial court to inform defendant of intent requirement under statute not plain error. 65 CA 234. Trial court did not improperly exclude proffered evidence re defendant’s claim of intoxication at time of murder. 91 CA 169. To establish crime of murder, state must prove beyond reasonable doubt that defendant, with intent to cause death of another, caused the death of such person or a third person; specific intent to kill is an essential element of crime of murder; to act intentionally, defendant must have had the conscious objective to cause the death of the victim. 129 CA 1.

Cited. 40 CS 38; Id., 498. Cited. 42 CS 10; Id., 426. Cited. 43 CS 367.

Subsec. (a):

Cited. 172 C. 65. “Extreme emotional disturbance” guidelines. 177 C. 1. Cited. Id., 487. Cited. 180 C. 171. Cited. 181 C. 268; Id., 284. Cited. 182 C. 142; Id., 585; part of ruling in State v. Jacobowitz, in which court had ruled that a defendant was entitled on remand to a direction of acquittal with respect to a count improperly added to other charges of which the defendant had had proper notice overruled, see 224 C. 1. Cited. 184 C. 121. Cited. 186 C. 414; Id., 574. Cited. 187 C. 6. Cited. 190 C. 219. Cited. 191 C. 27. Cited. 192 C. 700. Cited. 193 C. 474; Id., 646. Cited. 194 C. 376; Id., 392. Cited. 195 C. 166; Id., 232; Id., 651. Cited. 196 C. 557. Cited. 197 C. 106; Id., 595. Cited. 198 C. 53; Id., 77. Cited. 200 C. 224; Id., 607; Id., 642; Id., 743. Charge on this defense was inadequate under the circumstances. 201 C. 174. Cited. Id., 244; Id., 534. Cited. 202 C. 259; Id., 429. Cited. 204 C. 207; Id., 259. Cited. 205 C. 370; Id., 578; Id., 723. Cited. 206 C. 229; Id., 300; Id., 391. Cited. 208 C. 455. Cited. 209 C. 596. Cited. 210 C. 481; Id., 619. Cited. 212 C. 258; Id., 351; Id., 593. Cited. 214 C. 122; Id., 146; Id., 161; Id., 344; Id., 540. Cited. 216 C. 492. Cited. 217 C. 243. Interpretation of section not to require reasonableness of a defendant’s extreme emotional disturbance to be determined solely from his subjective viewpoint. Id., 648. Cited. 218 C. 747; Id., 766. Cited. 219 C. 234; Id., 295. Cited. 220 C. 385; Id., 408. Cited. 221 C. 128; Id., 430. Cited. 222 C. 1; Id., 718. Cited. 223 C. 41; Id., 127; Id., 207; Id., 384; Id., 411; Id., 535; Id., 635. Cited. 224 C. 196; Id., 325. Cited. 227 C. 389; Id., 448. Cited. 228 C. 384. Cited. 230 C. 183. Cited. 232 C. 537. Cited. 233 C. 1; Id., 106; Id., 174; Id., 517; Id., 813. Cited. 236 C. 388. Cited. 238 C. 253; Id., 313; Id., 395. Cited. 241 C. 1; Id., 665. Cited. 242 C. 409; Id., 485. Cited. 243 C. 205. Term “death” as used in Penal Code includes irreversible cessation of functioning of brain. 244 C. 761. Section incorporates the doctrine of transferred intent and holds both a principal and an accomplice liable for death of an unintended victim. 253 C. 354. Re jury charge on extreme emotional disturbance, it was proper for trial court to refuse to instruct jury to consider defendant’s unique mental and emotional characteristics and impact of those characteristics on defendant since the statute incorporates a standard that is objective as to its overview, but subjective as to the defendant’s belief. 261 C. 336. Defendant was entitled to a jury instruction on the lesser included offense of manslaughter as set forth in Sec. 53a-55(a)(1). 262 C. 453. Statute specifically provides for intent to be transferred from the target of defendant’s conduct to an unintended victim. 273 C. 393. The “born alive” rule, which prescribes that only one who has been born alive can be the victim of a homicide, was the common law of this state when the penal code was adopted and has not been abrogated by the legislature, and therefore trial court properly determined that an infant who is born alive and who subsequently dies of injuries sustained in utero is a “person” within meaning of homicide statutes; nothing in section requires a temporal nexus between the victim’s status as a person and the conduct that brings about the person’s death; transferred intent provisions are equally applicable to a fetus born alive as they are to any other person. 296 C. 622.

Cited. 7 CA 367; Id., 457. Cited. 8 CA 496; Id., 147; judgment reversed, see 206 C. 278; Id., 169; judgment reversed, see 205 C. 370. Cited. 10 CA 697. Cited. 11 CA 80; Id., 628. Cited. 20 CA 27. Cited. 21 CA 801. Cited. 22 CA 199; Id., 507; Id., 521. Cited. 23 CA 692. Cited. 24 CA 624. Cited. 26 CA 242. Cited. 27 CA 73; Id., 403; Id., 643. Cited. 28 CA 231; Id., 469. Cited. 29 CA 573. Cited. 30 CA 406; judgment reversed, see 228 C. 335. Cited. 31 CA 385. Cited. 32 CA 438; Id., 687; Id., 759. Cited. 33 CA 122; Id., 782. Cited. 34 CA 58; judgment reversed, see 232 C. 537; Id., 96; judgment reversed, see 232 C. 537; Id., 368; see also 233 C. 517. Cited. 35 CA 138; Id., 374; judgment reversed, see 235 C. 413; Id., 541. Cited. 36 CA 336; Id., 417; Id., 805; Id., 831. Cited. 37 CA 252; judgment reversed, see 236 C. 388; Id., 404; Id., 574. Cited. 40 CA 47; Id., 60; Id., 374; Id., 470. Cited. 41 CA 361; Id., 495; Id., 515. Cited. 43 CA 252; Id., 830. Cited. 44 CA 198; Id., 338. Cited. 45 CA 297. Cited. 46 CA 600. Statute sets forth a standard that is objective in its overview, but subjective as to defendant’s belief. 48 CA 784. Trial court’s instruction re extreme emotional disturbance defense was proper. 55 CA 469. Cited. 57 CA 734. Subsec. permits conviction of manslaughter in the first degree with a firearm under Sec. 53a-55a regardless of extreme emotional disturbance defense. 86 CA 784. One who uses deadly weapon upon a vital part of another will be deemed to have intended the probable result of that act, and from such circumstance a proper inference may be drawn in some cases that there was an intent to kill. 95 CA 263. Murder is a specific intent crime and although court’s instruction improperly referred to general intent to engage in proscribed conduct, the erroneous instruction was not harmful beyond a reasonable doubt and defendant was not deprived of fair trial because court also properly instructed jury that it had to find defendant intended to cause victim’s death. 99 CA 230. A homicide influenced by an extreme emotional disturbance is not one which is necessarily committed in hot blood stage, but rather one that was brought about by a significant mental trauma that caused defendant to brood for long period of time and then react violently, seemingly without provocation. 104 CA 780.

Subsec. must be read without the word “affirmative”. The state must prove beyond a reasonable doubt all of the elements of the offense charged without imposing any burden on the defendant. 33 CS 28. Unborn not included in definition of “person”. 40 CS 498. Cited re ineffective counsel claim. 46 CS 344.

Subsec. (b):

Evidence of mental capacity admissible when defendant is charged with commission of crime under which state must prove defendant acted recklessly. 195 C. 232.

Subsec. (c):

Cited. 180 C. 171. Cited. 181 C. 151. Cited. 193 C. 144; Id., 350. Cited. 194 C. 376; Id., 392. Cited. 196 C. 655. Cited. 200 C. 721. Cited. 201 C. 244; Id., 395. Cited. 205 C. 638. Cited. 214 C. 378.

Cited erroneously as Sec. 53a-54(c). 41 CA 530.



Section 53a-54b - Murder with special circumstances.

A person is guilty of murder with special circumstances who is convicted of any of the following: (1) Murder of a member of the Division of State Police within the Department of Emergency Services and Public Protection or of any local police department, a chief inspector or inspector in the Division of Criminal Justice, a state marshal who is exercising authority granted under any provision of the general statutes, a judicial marshal in performance of the duties of a judicial marshal, a constable who performs criminal law enforcement duties, a special policeman appointed under section 29-18, a conservation officer or special conservation officer appointed by the Commissioner of Energy and Environmental Protection under the provisions of section 26-5, an employee of the Department of Correction or a person providing services on behalf of said department when such employee or person is acting within the scope of such employee’s or person’s employment or duties in a correctional institution or facility and the actor is confined in such institution or facility, or any firefighter, while such victim was acting within the scope of such victim’s duties; (2) murder committed by a defendant who is hired to commit the same for pecuniary gain or murder committed by one who is hired by the defendant to commit the same for pecuniary gain; (3) murder committed by one who has previously been convicted of intentional murder or of murder committed in the course of commission of a felony; (4) murder committed by one who was, at the time of commission of the murder, under sentence of life imprisonment; (5) murder by a kidnapper of a kidnapped person during the course of the kidnapping or before such person is able to return or be returned to safety; (6) murder committed in the course of the commission of sexual assault in the first degree; (7) murder of two or more persons at the same time or in the course of a single transaction; or (8) murder of a person under sixteen years of age.

(P.A. 73-137, S. 3; P.A. 77-604, S. 39, 84; 77-614, S. 486, 610; P.A. 80-335; P.A. 85-144; P.A. 92-260, S. 27; P.A. 95-16, S. 4; P.A. 98-126, S. 1; P.A. 00-99, S. 120, 154; P.A. 01-84, S. 10, 26; 01-151, S. 3, 5; P.A. 11-51, S. 134; 11-80, S. 1; P.A. 12-5, S. 1.)

History: P.A. 77-604 substituted “chief inspector or inspector in the division of criminal justice” for “county detective” in Subdiv. (1); P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 80-335 added Subdivs. (7) and (8) making murder in course of committing sexual assault in first degree and murder of two or more persons at same time a capital felony; P.A. 85-144 amended Subdiv. (6) by adding “economic” and deleting the proviso that the seller was not, at the time of such sale, a drug-dependent person; P.A. 92-260 made technical changes in Subdivs. (1) and (3); P.A. 95-16 added Subdiv. (9) re murder of a person under 16 years of age; P.A. 98-126 amended Subdiv. (1) to replace “an official of the Department of Correction authorized by the Commissioner of Correction to make arrests in a correctional institution or facility” with “an employee of the Department of Correction or a person providing services on behalf of said department when such employee or person is acting within the scope of his employment or duties in a correctional institution or facility and the actor is confined in such institution or facility”; P.A. 00-99 amended Subdiv. (1) to replace reference to sheriff and deputy sheriff with provision re state marshal exercising statutory authority and judicial marshal in performance of duties, effective December 1, 2000; P.A. 01-84 replaced “fireman” with “firefighter” and made other technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 01-151 amended Subdiv. (1) to include the murder of a conservation officer or special conservation officer appointed by the Commissioner of Environmental Protection under the provisions of Sec. 26-5, deleted former Subdiv. (6) re the illegal sale, for economic gain, of cocaine, heroin or methadone to a person who dies as a direct result of the use of such cocaine, heroin or methadone, redesignating existing Subdivs. (7), (8) and (9) as Subdivs. (6), (7) and (8), and made technical changes for purposes of gender neutrality, effective July 1, 2001; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” was changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection”, effective July 1, 2011; P.A. 12-5 substituted “murder with special circumstances” for “capital felony”, effective April 25, 2012, and applicable to crimes committed on or after that date.

See Sec. 53a-54a re murder.

See Sec. 53a-54c re felony murder.

See Sec. 53a-54e re construction of statutes re capital felony committed prior to April 25, 2012.

Cited. 32 CA 38; 36 CA 364; 42 CA 348; 43 CA 549; 45 CA 207.

Cited 42 CS 426.

Subdiv. (1):

Conviction for felony murder under Sec. 53a-54c cannot serve as the predicate murder for the crime of capital felony under this section; term “murder” in capital felony statute may be applied only to intentional murder. 241 C. 702. In order to satisfy the element that police officer had been “acting within the scope of his duties”, the state was only required to prove that police officer was acting in the good faith discharge of his official duties when he stopped defendant and attempted to subdue him. 264 C. 1.

Cited. 41 CA 604.

Subdiv. (2):

Capital felony murder discussed. 199 C. 163. Cited. 203 C. 420. Evidence that codefendant said “I’ve got a job for you” and that defendant made preparations for the murder and received a snowmobile after the victim was killed was sufficient to support finding of probable cause that defendant committed murder for pecuniary gain; defendant, having been hired to kill the victim, could be held accessorily liable for capital felony under Subdiv. even if jury found that codefendant, who was not a party to any hiring relationship, was the principal actor who killed the victim; hiring element contemplates a bargained for exchange involving pecuniary gain as consideration for the commission of the murder, and the mere receipt of money or property before or after the murder is not sufficient to hold defendant liable under Subdiv. 305 C. 101.

Cited. 19 CA 111; judgment reversed, see 215 C. 538; 41 CA 604.

Subdiv. (3):

Cited. 41 CA 604; 45 CA 390.

Subdiv. (5):

Cited. 197 C. 436; 213 C. 388. Provision does not require that kidnapping be accompanied by a demand for ransom. 249 C. 645. Trial court properly instructed jury that its verdict of guilty on charge of intentional murder would provide the predicate for criminal liability under Subdiv. 263 C. 478.

Cited. 41 CA 604.

Subdiv. (6):

Cited. 233 C. 174. State need only prove that the murder in a kidnap-murder or sexual-assault murder was aggravated in order to establish the aggravating factor. 269 C. 213.

Cited. 41 CA 604.

Subdiv. (7):

Cited. 205 C. 298; 237 C. 694. Double jeopardy clause not violated where defendant convicted for two counts of capital felony; evidence indicated that the murders occurred in two sets, at distinctly separate times. 260 C. 339.

Cited. 41 CA 604.

Subdiv. (8):

Cited. 206 C. 213; 207 C. 374; 208 C. 125; 209 C. 225; 212 C. 258; 213 C. 708; 218 C. 349; 221 C. 430; 229 C. 125; 233 C. 813. Only an intentional murder can be a predicate murder to capital felony charge under section. 238 C. 828. Cited. 241 C. 322; Id., 702; 242 C. 93. Proper construction to be given to term “in the course of a single transaction” is that there need only be some nexus between murders, that the murders be connected by a common purpose or plan in order to be “in the course of a single transaction”; does not require murders to be at the same time in order to constitute “in the course of a single transaction”; temporal relationship between murders is not an absolute prerequisite to prosecution under Subdiv. 254 C. 578. Read together, Sec. 53a-54(a) and this Subdiv. provide that conviction of intentional murder under doctrine of transferred intent may be the predicate for conviction of capital felony under this Subdiv. when victim is under sixteen, regardless of defendant’s subjective state of mind. 265 C. 35. Knowledge of the victim’s age is not an element of Subdiv. Id. To limit applicability of Subdiv. to cases in which state can prove that defendant knew or reasonably should have known the age of his victim would be both impracticable and inconsistent with the legislative intent. Id. Legislature had rational basis for classifying intentional murder of a person under the age of sixteen as a capital felony. 272 C. 106.

Cited. 38 CA 581; 41 CA 604.



Section 53a-54c - Felony murder.

A person is guilty of murder when, acting either alone or with one or more persons, he commits or attempts to commit robbery, burglary, kidnapping, sexual assault in the first degree, aggravated sexual assault in the first degree, sexual assault in the third degree, sexual assault in the third degree with a firearm, escape in the first degree, or escape in the second degree and, in the course of and in furtherance of such crime or of flight therefrom, he, or another participant, if any, causes the death of a person other than one of the participants, except that in any prosecution under this section, in which the defendant was not the only participant in the underlying crime, it shall be an affirmative defense that the defendant: (1) Did not commit the homicidal act or in any way solicit, request, command, importune, cause or aid the commission thereof; and (2) was not armed with a deadly weapon, or any dangerous instrument; and (3) had no reasonable ground to believe that any other participant was armed with such a weapon or instrument; and (4) had no reasonable ground to believe that any other participant intended to engage in conduct likely to result in death or serious physical injury.

(P.A. 74-186, S. 11, 12; P.A. 76-336, S. 21; P.A. 79-570, S. 2; P.A. 92-260, S. 28.)

History: P.A. 76-336 replaced rape in first degree, deviate sexual intercourse in first degree and sexual contact in first degree with sexual assault in first degree, sexual assault in first degree with firearm, sexual assault in third degree and sexual assault in third degree with firearm; P.A. 79-570 removed murder resulting from commission of or attempt to commit arson from purview of section; P.A. 92-260 replaced obsolete reference to offense of “sexual assault in the first degree with a firearm” with revised name of “aggravated sexual assault in the first degree”; (Revisor’s note: In 1995 the indicators (A), (B), (C) and (D) were changed editorially by the Revisors to (1), (2), (3) and (4) respectively for consistency with statutory usage).

See Sec. 53a-54a re murder.

See Sec. 53a-54b re capital felony.

Cited. 11 CA 80; 12 CA 385; 24 CA 723; 27 CA 794; 29 CA 573; Id., 771; 30 CA 381; 31 CA 771; judgment reversed, see 230 C. 88; 32 CA 38; Id., 431; 33 CA 90; 35 CA 762; 36 CA 364; Id., 506; Id., 556; 38 CA 581; 41 CA 515. Self-defense not available as a defense to charge of felony murder. 42 CA 348. Cited. Id., 472; 43 CA 61; 45 CA 32; Id., 187; Id., 390; Id., 658. Reaffirmed prior holding that self-defense not a valid defense to charge of felony murder. 51 CA 798. Court rejects defendant’s argument that killing of victim who resisted a robbery attempt by walking away is not committed “in the course of and in furtherance of” the attempted robbery because the attempted robbery had ceased. 64 CA 596. Felony murder conviction carries mandatory minimum sentence of 25 years imprisonment. 127 CA 718. Homicide and assault were committed “in furtherance of” conspiracy to commit robbery, because it was within defendant’s contemplation that one or more of the people she intended to rob at gunpoint would be shot and injured or killed. Id., 819.

Cited. 36 CS 141; 41 CS 385; 42 CS 426.



Section 53a-54d - Arson murder.

A person is guilty of murder when, acting either alone or with one or more persons, he commits arson and, in the course of such arson, causes the death of a person. Notwithstanding any other provision of the general statutes, any person convicted of murder under this section shall be punished by life imprisonment and shall not be eligible for parole.

(P.A. 79-570, S. 1.)

Cited. 41 CA 476.

Cited. 42 CS 426.



Section 53a-54e - Construction of statutes re capital felony committed prior to April 25, 2012.

The provisions of subsection (t) of section 1-1 and section 54-194 shall apply and be given full force and effect with respect to a capital felony committed prior to April 25, 2012, under the provisions of section 53a-54b in effect prior to April 25, 2012.

(P.A. 12-5, S. 38.)

History: P.A. 12-5 effective April 25, 2012.



Section 53a-55 - Manslaughter in the first degree: Class B felony.

(a) A person is guilty of manslaughter in the first degree when: (1) With intent to cause serious physical injury to another person, he causes the death of such person or of a third person; or (2) with intent to cause the death of another person, he causes the death of such person or of a third person under circumstances which do not constitute murder because he committed the proscribed act or acts under the influence of extreme emotional disturbance, as provided in subsection (a) of section 53a-54a, except that the fact that homicide was committed under the influence of extreme emotional disturbance constitutes a mitigating circumstance reducing murder to manslaughter in the first degree and need not be proved in any prosecution initiated under this subsection; or (3) under circumstances evincing an extreme indifference to human life, he recklessly engages in conduct which creates a grave risk of death to another person, and thereby causes the death of another person.

(b) Manslaughter in the first degree is a class B felony.

(1969, P.A. 828, S. 56; P.A. 73-137, S. 9; P.A. 83-486, S. 5.)

History: P.A. 73-137 substituted reference to Sec. 53a-54a for reference to Sec. 53a-54 in Subdiv. (2); P.A. 83-486 amended Subsec. (a)(2) by replacing “acts” with “committed the proscribed act or acts”.

Cited. 7 CA 223. Cited. 8 CA 307. Cited. 15 CA 74; judgment reversed, see 211 C. 591. Cited. 16 CA 223. Cited. 24 CA 115. Cited. 37 CA 722. Cited. 40 CA 189; Id., 374. Cited. 41 CA 565; Id., 604. Cited. 42 CA 348. Cited. 44 CA 62. Cited. 46 CA 216.

Cited. 33 CS 28.

Subsec. (a):

Subdiv. (1): It is incumbent upon the state to prove a specific intent to cause serious physical injury as intent to achieve a result is an element of the crime charged. 165 C. 400. Cited. 174 C. 89. Cited. 176 C. 107. Subdiv. (3): The conduct proscribed does not require infliction of a physical blow. Id., 227. Subdiv. (1) cited. 177 C. 538. Subdiv. (3) cited. 179 C. 381. Subdivs. (1) and (3); Manslaughter is a lesser included offense of murder although the state of mind required is different. 180 C. 382. Subdiv. (1) cited. 181 C. 187; 182 C. 403; 183 C. 394; 185 C. 63. Subdiv. (3) cited. Id. Cited. 188 C. 237. Subdiv. (1) cited. Id., 653. Subdiv. (2) cited. 189 C. 303. Subdiv. (1): Attempt to commit is not cognizable. Id. Subdiv. (1) cited. 190 C. 219; Id., 576; 194 C. 119. Subdiv. (3) cited. Id., 279. Cited. Id., 376. Subdiv. (1) cited. Id., 408. Subdiv. (2) cited. Id. Subdiv. (1) cited. 196 C. 519. Cited. 198 C. 53; Id., 209. Subdiv. (3) cited. Id., 220. Subdiv. (1) cited. Id., 273. Cited. Id., 454. Subdiv. (1) cited. 199 C. 155. Subdiv. (2) cited. Id. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 383; Id., 417. Subdiv. (2) cited. 200 C. 224. Subdiv. (1) cited. Id., 453; 201 C. 534. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 598. Subdiv. (3) cited. 202 C. 520. Subdiv. (1) cited. Id., 520. Subdiv. (3): Not unconstitutionally vague as applied to defendant. Id., 629. Subdiv. (1) cited. 203 C. 466; 204 C. 120. Subdiv. (2) cited. 205 C. 279. Subdiv. (1) cited. 206 C. 278; 207 C. 276; 209 C. 133; 211 C. 441; 212 C. 612. Subdiv. (2) cited. 213 C. 500. Subdiv. (1) cited. Id., 579; 214 C. 57. Subdiv. (3) cited. Id.; Id., 77. Subdiv. (1) cited. 216 C. 220. Subdiv. (2) cited. 218 C. 766. Subdiv. (1) cited. 219 C. 16. Subdiv. (3) cited. 220 C. 169. Subdiv. (2) cited. Id., 285. Subdiv. (3) cited. 222 C. 444. Subdiv. (1) cited. 224 C. 546; 225 C. 55. Subdiv. (2) cited. Id. Subdiv. (3) cited. Id. Subdiv. (1) cited. 227 C. 456. Subdiv. (2) cited. Id. Subdiv. (3) cited. Id., 566. Subdiv. (3) cited. Id., 611. Subdiv. (1) cited. 228 C. 118. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 147. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 281. Subdiv. (2) cited. Id. Subdiv. (3) cited. 229 C. 193. Subdiv. (1) cited. Id., 397. Subdiv. (2) cited. 230 C. 183. Subdiv. (1) cited. 231 C. 115. Subdiv. (2) cited. Id. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 484; 233 C. 106. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 215. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 517. Subdiv. (3) cited. 235 C. 413. Subdiv. (1) cited. Id., 473. Subdiv. (3) cited. Id., 595. Cited. 236 C. 189. Subdiv. (3) cited. 238 C. 253. Subdiv. (1) cited. Id., 313. Subdiv. (3) cited. Id. Subdiv. (1) cited. 240 C. 395; Id., 727; Id., 743. Subdiv. (2) cited. Id., 799. Subdiv. (3) cited. 241 C. 502. Motion to dismiss on grounds that Subdiv. (3) is unconstitutionally vague because legislature failed to define phrases “extreme indifference to human life” and “grave risk of death” and defendant was not given “fair warning” and statute is susceptible to “arbitrary enforcement” fails to meet burden of proof because person of ordinary intelligence would have had fair warning that defendant’s actions were proscribed and was properly denied by trial court. 257 C. 544. Based on established principles concerning how evidence is construed, and the inferences reasonably drawn therefrom, evidence was sufficient to support trial court’s verdict of manslaughter in the first degree with a firearm. Id. Defendant who was convicted of murder pursuant to Sec. 53a-54a(a) was entitled to a jury instruction on the lesser included offense of manslaughter as set forth in Subdiv. (1). 262 C. 453.

Subdiv. (3): To be guilty of violating this statute “a person must have the general intent to engage in the proscribed conduct.” 5 CA 571. Subdiv. (1) cited. 7 CA 457; Id., 656. Subdiv. (1) cited. 8 CA 273. Subdiv. (3) cited. Id. Subdiv. (1) cited. 9 CA 147; judgment reversed, see 206 C. 278. Subdiv. (3) cited. 11 CA 425; Id., 628. Subdiv. (1) cited. Id., 628; 13 CA 175; 17 CA 502; judgment reversed, see 213 C. 579. Subdiv. (2) cited. Id., 602. Subdiv. (3) cited. 18 CA 423. Subdiv. (1) cited. 19 CA 576; Id., 609; Id., 674. Subdiv. (3) cited. 20 CA 410; 21 CA 138; 22 CA 265. Subdiv. (1) cited. Id., 321; . Id., 340. Subdiv. (2) cited. Id., 507. Subdiv. (1) cited. Id., 521; Id., 669. Subdiv. (3) cited. 23 CA 431. Subdiv. (1) cited. Id., 502; 24 CA 586. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 692. Subdiv. (2) cited. Id. Cited. 25 CA 456. Subdiv. (3) cited. Id., 734; 26 CA 165. Subdiv. (1) cited. Id., 242. Cited. Id., 259. Subdiv. (1) cited. 27 CA 1; Id., 520; Id., 643. Subdiv. (3) cited. 28 CA 34. Subdiv. (1) cited. Id., 81; Id., 231; Id., 771. Subdiv. (3) cited. Id.; Id., 825. Cited. 29 CA 68; judgment reversed, see 227 C. 566. Subdiv. (1) cited. Id., 162; judgment reversed, see 229 C. 397. Subdiv. (3) cited. Id., 394; Id., 452. Subdiv. (1) cited. Id., 533; Id., 754. Subdiv. (3) cited. Id., 773. Subdiv. (1) cited. 30 CA 26; Id., 232; 31 CA 385; 32 CA 687. Subdiv. (3) cited. Id.; Id., 854. Subdiv. (1) cited. 33 CA 116; Id., 782; 34 CA 236; Id., 368; see also 233 C. 517. Subdiv. (3) cited. 35 CA 138; Id., 374; judgment reversed, see 235 C. 413. Subdiv. (1) cited. Id., 438. Subdiv. (3) cited. Id. Cited. 37 CA 180; Id., 404. Subdiv. (1) cited. Id., 473. Cited. 38 CA 801. Subdiv. (3) cited. Id., 815. Subdiv. (1) cited. 39 CA 224; Id., 242. Subdiv. (3) cited. 40 CA 151. Subdiv. (1) cited. 41 CA 831; 42 CA 41; Id., 382. Subdiv. (3) cited. 43 CA 252. Subdiv. (1) cited. Id., 488. Cited. 44 CA 790. Subdiv. (3) cited. Id., 731. Evidence presented at trial concerning a healthy one-year-old left in defendant’s care was sufficient to support conviction. 47 CA 188. Subdiv. (1): Criminal liability as an accessory to manslaughter in the first degree has long been recognized under this state’s jurisprudence. 49 CA 121. To be guilty under this subsection, it must be established that defendant must have had the general intent to engage in the proscribed conduct. 56 CA 742. Subdiv. (3): Action of defendant in entering house, after car chase, obtaining loaded shotgun, walking 100 feet to edge of driveway and shooting victim showed an extreme indifference to human life. 61 CA 463. Evidence insufficient to find that defendant demonstrated an extreme indifference to human life to support conviction of manslaughter in the first degree when defendant himself ingested fentanyl lollipops, there was no evidence that he or anyone to whom he had given the lollipops had an adverse reaction to them, risks associated with ingestion of Methadose and fentanyl not commonly known by laypeople, and defendant immediately called 9-1-1 upon hearing the victim was unresponsive. 106 CA 467

Subdiv. (3) cited. 44 CS 417.



Section 53a-55a - Manslaughter in the first degree with a firearm: Class B felony: Five years not suspendable.

(a) A person is guilty of manslaughter in the first degree with a firearm when he commits manslaughter in the first degree as provided in section 53a-55, and in the commission of such offense he uses, or is armed with and threatens the use of or displays or represents by his words or conduct that he possesses a pistol, revolver, shotgun, machine gun, rifle or other firearm. No person shall be found guilty of manslaughter in the first degree and manslaughter in the first degree with a firearm upon the same transaction but such person may be charged and prosecuted for both such offenses upon the same information.

(b) Manslaughter in the first degree with a firearm is a class B felony and any person found guilty under this section shall be sentenced to a term of imprisonment in accordance with subdivision (5) of section 53a-35a of which five years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 75-380, S. 3; July Sp. Sess. P.A. 94-2, S. 1; P.A. 07-143, S. 13.)

History: July Sp. Sess. P.A. 94-2 amended Subsec. (b) to add provision that any person found guilty under this section shall be sentenced to a term of imprisonment in accordance with Sec. 53a-35a(4) and increase the nonsuspendable sentence from one year to five years; P.A. 07-143 amended Subsec. (b) to make a technical change, effective July 1, 2007.

Cited. 10 CA 357. Cited. 11 CA 425. Cited. 17 CA 97. Cited. 21 CA 801. Cited. 23 CA 502. Cited. 25 CA 734. Cited. 26 CA 259. Cited. 33 CA 116. Cited. 37 CA 722. Cited. 39 CA 224; Id., 242. Sec. 53a-54a(a) permits conviction under this section regardless of extreme emotional disturbance defense. 86 CA 784. When defendant is charged with violation of section as an accessory, state must prove that defendant intended to inflict serious physical injury and to aid the principal in doing so, but does not have to also prove that defendant intended the use, carrying or threatened use of the firearm. 95 CA 362.

Subsec. (a):

Court’s instructions on intent as element of manslaughter unconstitutional since they could be interpreted as creating a conclusive or burden-shifting presumption. 180 C. 171. Cited. 195 C. 160. Cited. 199 C. 383. Cited. 203 C. 466. Cited. 206 C. 346. Cited. 216 C. 282.

Cited. 26 CA 259. Subdiv. (1) cited. 27 CA 263.

Subsec. (b):

Cited. 206 C. 346. Cited. 207 C. 412.

Cited. 7 CA 223.



Section 53a-56 - Manslaughter in the second degree: Class C felony.

(a) A person is guilty of manslaughter in the second degree when: (1) He recklessly causes the death of another person; or (2) he intentionally causes or aids another person, other than by force, duress or deception, to commit suicide.

(b) Manslaughter in the second degree is a class C felony.

(1969, P.A. 828, S. 57.)

Cited. 7 CA 180. Cited. 11 CA 425. Cited. 19 CA 674. Cited. 21 CA 654. Cited. 24 CA 586. Cited. 26 CA 448. Cited. 32 CA 687; Id., 759. Cited. 37 CA 722. Cited. 42 CA 348. Cited re evidence sufficient to sustain conviction. 51 CA 814.

Subsec. (a):

Subdiv. (1) cited. 174 C. 89. Subdiv. (1): Manslaughter is a lesser included offense of murder although the state of mind required is different. 180 C. 382. Subdiv. (1) cited. 185 C. 63. Cited. 187 C. 6. Subdiv. (1) cited. 193 C. 632; 194 C. 119; 199 C. 155; 206 C. 657; 214 C. 57. Cited. 219 C. 16. Subdiv. (1) cited. 222 C. 444; 225 C. 55. Cited. 226 C. 20. Subdiv. (1) cited. 228 C. 118. Cited. Id., 147. Subdiv. (1) cited. 231 C. 115; 238 C. 253.

Cited. 5 CA 157. Subdiv. (1) cited. Id., 338; 11 CA 628. Cited. 17 CA 502; judgment reversed, see 213 C. 579. Subdiv. (1) cited. 20 CA 430. Cited. 25 CA 456. Subdiv. (1) cited. 28 CA 771; Id., 825. Cited. 30 CA 95; judgment reversed, see 228 C. 147. Subdiv. (1) cited. 32 CA 854; 38 CA 815; 40 CA 47. Conviction for manslaughter under Subdiv. (1) and manslaughter in second degree with a motor vehicle under Sec. 53a-56b(a) for the death of one person does not constitute double jeopardy. 111 CA 466.



Section 53a-56a - Manslaughter in the second degree with a firearm: Class C felony: One year not suspendable.

(a) A person is guilty of manslaughter in the second degree with a firearm when he commits manslaughter in the second degree as provided in section 53a-56, and in the commission of such offense he uses or is armed with and threatens the use of or displays or represents by his words or conduct that he possesses a pistol, revolver, shotgun, rifle, machine gun or other firearm. No person shall be found guilty of manslaughter in the second degree and manslaughter in the second degree with a firearm upon the same transaction but such person may be charged and prosecuted for both such offenses upon the same information.

(b) Manslaughter in the second degree with a firearm is a class C felony for which one year of the sentence imposed may not be suspended or reduced by the court.

(P.A. 75-380, S. 4.)

Cited. 10 CA 697.

Subsec. (a):

Cited. 216 C. 282.

Subsec. (b):

Cited. 207 C. 412.



Section 53a-56b - Manslaughter in the second degree with a motor vehicle: Class C felony.

(a) A person is guilty of manslaughter in the second degree with a motor vehicle when, while operating a motor vehicle under the influence of intoxicating liquor or any drug or both, he causes the death of another person as a consequence of the effect of such liquor or drug.

(b) Manslaughter in the second degree with a motor vehicle is a class C felony and the court shall suspend the motor vehicle operator’s license or nonresident operating privilege of any person found guilty under this section for one year. The court shall also order such person not to operate any motor vehicle that is not equipped with an approved ignition interlock device, as defined in section 14-227j, for a period of two years after such person’s operator’s license or nonresident operating privilege is restored by the Commissioner of Motor Vehicles.

(P.A. 82-403, S. 1; P.A. 83-534, S. 8; P.A. 85-147, S. 1; P.A. 08-150, S. 59.)

History: P.A. 83-534 amended Subsec. (b) to require the court to suspend the motor vehicle operator’s license or nonresident operating privilege of any person found guilty for one year; P.A. 85-147 deleted “while intoxicated” from the title of the offense and a provision that defined “intoxication” to include intoxication by alcohol or by drug or both, and replaced elements of offense of “when, in consequence of his intoxication while operating a motor vehicle, he causes the death of another person” with “when, while operating a motor vehicle under the influence of intoxicating liquor or any drug or both, he causes the death of another person as a consequence of the effect of such liquor or drug”; P.A. 08-150 amended Subsec. (b) to require court to order a person found guilty not to operate any motor vehicle that is not equipped with an approved ignition interlock device for a period of two years after restoration of such person’s operator’s license or nonresident operating privilege.

See Sec. 14-111g re motor vehicle operator’s retraining program.

Cited. 5 CA 378. Cited. 9 CA 686. Cited. 11 CA 122; Id., 473. Cited. 12 CA 129; Id., 294. Cited. 16 CA 358. Cited. 18 CA 223. Cited. 21 CA 138. Cited. 22 CA 108. Cited. 23 CA 215; Id., 720. Cited. 29 CA 825. Cited. 34 CA 557; Id., 655. Cited. 36 CA 710. Cited. 40 CA 359.

Subsec. (a):

Sec. 53a-57 not a lesser included offense. 11 CA 473. Cited. 20 CA 495. Conviction under Subsec. and for manslaughter in second degree under Sec. 53a-56(a)(1) for the death of one person does not constitute double jeopardy. 111 CA 466.



Section 53a-57 - Misconduct with a motor vehicle: Class D felony.

(a) A person is guilty of misconduct with a motor vehicle when, with criminal negligence in the operation of a motor vehicle, he causes the death of another person.

(b) Misconduct with a motor vehicle is a class D felony.

(1969, P.A. 828, S. 58; P.A. 76-16; P.A. 82-403, S. 3.)

History: P.A. 76-16 defined “intoxication” for purposes of section; P.A. 82-403 amended Subsec. (a) by deleting the provision that a person is guilty of misconduct with a motor vehicle when he causes the death of another person “in consequence of his intoxication while operating a motor vehicle” and by deleting the definition of “intoxication”.

See Sec. 14-111g re motor vehicle operator’s retraining program.

Cited. 3 CA 137. Violation of Sec. 14-222a, negligent homicide with a motor vehicle, is a lesser included offense of misconduct with a motor vehicle. 9 CA 686. Not a lesser included offense of Sec. 53a-56b(a). 11 CA 473. Cited. 15 CA 392. Cited. 16 CA 497. Cited. 21 CA 138. Cited. 22 CA 108. Cited. 23 CA 720. Cited. 28 CA 283. Cited. 29 CA 825. Cited. 30 CA 428. Cited. 34 CA 655. Conviction upheld where defendant became aware that his ability to operate a motor vehicle was impaired, yet continued to operate the motor vehicle. 64 CA 631.

Cited. 35 CS 519. Cited. 36 CS 527.

Subsec. (a):

Cited. 20 CA 495. This subsec. and Sec. 14-223(b) contain multiple elements that are dissimilar, and the clear language of the statutes themselves is sufficient for conclusion that they do not impose two punishments for the same act. 84 CA 351.



Section 53a-58 - Criminally negligent homicide: Class A misdemeanor.

(a) A person is guilty of criminally negligent homicide when, with criminal negligence, he causes the death of another person, except where the defendant caused such death by a motor vehicle.

(b) Criminally negligent homicide is a class A misdemeanor.

(1969, P.A. 828, S. 59.)

Cited. 17 CA 502; judgment reversed, see 213 C. 579. Cited. 24 CA 586. Cited. 26 CA 448. Cited. 28 CA 388; Id., 771. Cited. 30 CA 95; judgment reversed, see 228 C. 147; Id., 232. Cited. 32 CA 687. Cited. 35 CA 438. Defendant’s diminished mental capacity did not prevent her from forming the mental state associated with criminally negligent homicide since the standard is that of the reasonably prudent person. 131 CA 65.

Cited. 40 CS 498.

Subsec. (a):

Cited. 201 C. 174. Cited. 214 C. 57. Cited. 231 C. 115.

Cited. 34 CA 368; see also 233 C. 517.



Section 53a-58a - Negligent homicide with a motor vehicle.

Section 53a-58a is repealed.

(P.A. 73-639, S. 5; P.A. 81-26, S. 2.)



Section 53a-59 - Assault in the first degree: Class B felony: Nonsuspendable sentences.

(a) A person is guilty of assault in the first degree when: (1) With intent to cause serious physical injury to another person, he causes such injury to such person or to a third person by means of a deadly weapon or a dangerous instrument; or (2) with intent to disfigure another person seriously and permanently, or to destroy, amputate or disable permanently a member or organ of his body, he causes such injury to such person or to a third person; or (3) under circumstances evincing an extreme indifference to human life he recklessly engages in conduct which creates a risk of death to another person, and thereby causes serious physical injury to another person; or (4) with intent to cause serious physical injury to another person and while aided by two or more other persons actually present, he causes such injury to such person or to a third person; or (5) with intent to cause physical injury to another person, he causes such injury to such person or to a third person by means of the discharge of a firearm.

(b) Assault in the first degree is a class B felony provided (1) any person found guilty under subdivision (1) of subsection (a) shall be sentenced to a term of imprisonment of which five years of the sentence imposed may not be suspended or reduced by the court and (2) any person found guilty under subsection (a) shall be sentenced to a term of imprisonment of which ten years of the sentence imposed may not be suspended or reduced by the court if the victim of the offense is a person under ten years of age or if the victim of the offense is a witness, as defined in section 53a-146, and the actor knew the victim was a witness.

(1969, P.A. 828, S. 60; P.A. 80-442, S. 16, 28; P.A. 92-87, S. 1; July Sp. Sess. P.A. 94-2, S. 3; P.A. 95-142, S. 12; P.A. 99-240, S. 13.)

History: P.A. 80-442 added proviso in Subsec. (b) requiring at least 5 years’ imprisonment for person found guilty under Subsec. (a)(1), effective July 1, 1981; P.A. 92-87 added Subsec. (a)(4) re causing serious physical injury to another person while aided by two or more other persons actually present; July Sp. Sess. P.A. 94-2 added Subsec. (a)(5) re causing physical injury to another person or to a third person by means of the discharge of a firearm; P.A. 95-142 added Subsec. (b)(2) requiring the defendant to be sentenced to a term of imprisonment of which 10 years of the sentence imposed may not be suspended or reduced by the court if the victim is under 10 years of age; P.A. 99-240 amended Subsec. (b)(2) to make the nonsuspendable sentence applicable if the victim of the offense is a witness, as defined in Sec. 53a-146, and the actor knew the victim was a witness.

Cited. 3 CA 607; 5 CA 590; 8 CA 545; 11 CA 621; Id., 699; 13 CA 139; 14 CA 244; Id., 309; 17 CA 200; 19 CA 654; 20 CA 437; Id., 521; 21 CA 557; 25 CA 171; 34 CA 103; 35 CA 107; Id., 609; Id., 762; 36 CA 336; 37 CA 180; 38 CA 20; Id., 777; 39 CA 333; Id., 645; 42 CA 624; 43 CA 549; 44 CA 6; 46 CA 691. Assault statute provides for intent to be transferred and does not require that defendant be aware of the presence of unintended victim. 84 CA 263. In challenge of evidence as being insufficient to prove element that appellant was “aided by two or more other persons actually present”, where appellant and another defendant assaulted the driver of a jeep while a third defendant assaulted the passenger of a jeep and a fourth defendant kept lookout, it was reasonable for the jury to conclude that the lookout aided in the assault by following the jeep, blocking the jeep from exiting an alleyway and acting as a lookout, and it was reasonable for the jury to conclude that appellant and other two defendants had aided each other by attacking from both sides of the jeep so that neither victim could assist the other or run for help. 111 CA 184. Re accessory liability under section, defendant only needs to have the intent to cause serious physical injury, not the intent to do so with a dangerous instrument; jury could have reasonably inferred that defendant intended to aid another to inflict serious physical injury on victim and that principal used a dangerous instrument. 136 CA 568.

Cited. 39 CS 347.

Subsec. (a):

Subdiv. (1) cited. 169 C. 428. Cited. 172 C. 94; Id., 275; 173 C. 254. Evidence victim suffered various broken facial bones and spent eleven days in hospital was sufficient to show the “serious physical injury” required for conviction. Id., 389. Cited. 174 C. 16; Id., 604. Subdiv. (3) cited. 176 C. 138. Subdiv. (1) cited. 178 C. 116; Id., 448; 180 C. 481; Id., 557; 182 C. 449; Id., 501. Subdiv. (3) cited. Id., 585; part of ruling in State v. Jacobowitz, in which court had ruled that a defendant was entitled on remand to a direction of acquittal with respect to a count improperly added to other charges of which the defendant had had proper notice overruled, see 224 C. 1. Subdiv. (1) cited. 183 C. 29. Subdiv. (3) cited. 184 C. 400. Subdiv. (1) cited. 185 C. 63. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 372; 186 C. 1; Id., 17; Id., 654; 187 C. 681; 189 C. 61; Id., 303; 190 C. 219. Subdiv. (3) cited. 191 C. 12. Subdiv. (1) cited. 193 C. 48. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 474. Subdiv. (3) cited. Id., 632. Subdiv. (1) cited. 194 C. 89; Id., 119. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 408. Subdiv. (2) cited. Id. Subdiv. (1) cited. 195 C. 475; Id., 651; 196 C. 395. Cited. 197 C. 602. Subdiv. (1) cited. 198 C. 23; 199 C. 155. Subdiv. (2) cited. Id. Subdiv. (3) cited. Id. Cited. Id., 322. Subdiv. (1) cited. 200 C. 642; 202 C. 259; Id., 463. Subdiv. (3): Not unconstitutionally vague as applied to defendant. Id., 629. Subdiv. (1) cited. 204 C. 207. Subdiv. (3) cited. Id., 523. Subdiv. (1) cited. 205 C. 370; Id., 673. Subdiv. (3) cited. 208 C. 38. Subdiv. (1) cited. 209 C. 322; 210 C. 619. Subdiv. (3) cited. 211 C. 1. Subdiv. (1) cited. 212 C. 50; 213 C. 97; 214 C. 122; Id., 344. Cited. Id., 717. Subdiv. (1) cited. 216 C. 188; Id., 492. Subdiv. (3) cited. Id., 585. Subdiv. (1) cited. Id., 647; 217 C. 243. Subdiv. (3) cited. 218 C. 747. Subdiv. (1) cited. 219 C. 16. Cited. Id., 363. Subdiv. (1) cited. 220 C. 385; Id., 408; Id., 915; 222 C. 117. Subdiv. (3) cited. Id., 444. Subdiv. (1) cited. Id., 718; 225 C. 450; Id., 524. Assault statute cited. 227 C. 301. Subdiv. (1) cited. Id., 518; Id., 711. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 751. Subdiv. (3) cited. Id., 751. Subdiv. (1) cited. 228 C. 147. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 234; Id., 335; 229 C. 125. Subdiv. (3) cited. Id., 178; 230 C. 608. Subdiv. (1) cited. 231 C. 235; 233 C. 502; 235 C. 473. Subdiv. (3) cited. Id., 746. Subdiv. (1) cited. Id., 748; 237 C. 694. Subdiv. (1): Under appropriate circumstances a defendant can simultaneously intend to cause death of, and serious physical injury to, same person; judgment of Appellate Court in 39 CA 18 reversed. Id., 748. Subdiv. (2) cited. Id. Subdiv. (3) cited. Id. Subdiv. (1) cited. 239 C. 481; 240 C. 395; 241 C. 665; Id., 802. Subdiv. (3) cited. 242 C. 143. Subdiv. (1) cited. Id., 485. Subdiv. (3) cited. Id., 723. Subdiv. (1) cited. Id., 745. Subdiv. (3): Criminal conduct can arise by an omission to act when there is a legal duty to do so and defendant who had established a familial relationship with victim’s mother and her children, had assumed responsibility for the welfare of the children and had taken care of the children as though he were their father, had a legal duty to protect victim from abuse and breach of that duty exposed defendant to criminal liability. 245 C. 209. Subdiv. (5) cited. 247 C. 662. Defendant was not without fair warning and his due process rights were not denied by court’s holding construing a common law duty to act under section. 260 C. 93. Evidence that child abuse victim had sustained obvious injuries was sufficient to support defendant’s conviction based on his failure to act. Id. Re double jeopardy claim, defendant failed to meet his burden of proving that his conviction with regard to different injuries arose out of the same act. Id. This section and Sec. 53-21 do not stand in relationship to each other as greater and lesser included offenses and are not the same offense for double jeopardy purposes. Id. Defendant who was not perpetrator of physical assaults on child and who was neither a parent nor a legal guardian could not be criminally liable for assault in the first degree in violation of Subdiv. (3). Accordingly, defendant’s conviction of two counts of that crime were reversed and case remanded for resentencing on remaining charge of risk of injury to a child. 274 C. 727. Sec. 53a-61(a)(2) is lesser included offense of Subdiv. (3), and court’s refusal to grant related jury instruction constituted harmful error. 289 C. 742.

Subdiv. (1) cited. 1 CA 609. Cited. 3 CA 166. Subdiv. (1) cited. 5 CA 40. Cited. 6 CA 124. Subdiv. (1) cited. Id., 469; Id., 476; 7 CA 309; 8 CA 119; Id., 176. Subdiv. (3) cited. 9 CA 79. Subdiv. (1) cited. Id., 169; judgment reversed, see 205 C. 370; Id., 330. Subdiv. (3) cited. 10 CA 103. Subdiv. (1) cited. Id., 176; Id., 302; Id., 462; Id., 643. Subdiv. (3) cited. Id. Subdiv. (1) cited. 11 CA 499; 12 CA 217; Id., 655; 13 CA 12; Id., 120; Id., 237; Id., 687; Id., 824. Subdiv. (3) cited. 14 CA 1. Subdiv. (1) cited. Id., 140. Subdiv. (3) cited. Id., 493. Subdiv. (1) cited. Id., 511; 15 CA 34; Id., 416; Id., 531; Id., 704; 16 CA 184. Subdiv. (3) cited. Id., 206. Subdiv. (1) cited. Id., 346; Id., 390. Subdiv. (2) cited. Id. Cited. 17 CA 391. Subdiv. (1) cited. 18 CA 477; 19 CA 174; Id., 618; 20 CA 27; 21 CA 688; 22 CA 199; Id., 340. Subdiv. (3) cited. Id., 610. Subdiv. (1) cited. Id.; 23 CA 28; Id., 315; Id., 663; Id., 692; 24 CA 152; Id., 264; Id., 316; Id., 556; Id., 563; Id., 624. Subdiv. (3) cited. 25 CA 243. Subdiv. (2) cited. Id., 275. Subdiv. (1) cited. Id., 433; Id., 578; Id., 619. Subdiv. (3) cited. Id. Subdiv. (1) cited. 26 CA 52; Id., 114; Id., 145. Subdiv. (3) cited. Id., 331. Subdiv. (1) cited. Id., 367; Id., 433; Id., 641; 27 CA 73. Subdiv. (3) cited. Id. Cited. Id., 322. Subdiv. (1) cited. Id., 654; 28 CA 34; Id., 290. Subdiv. (3) cited. Id.; Id., 402. Subdiv. (1) cited. Id., 548. Subdiv. (3) cited. Id., 825. Subdiv. (1) cited. Id., 833; judgment reversed, see 227 C. 518; 29 CA 59; Id., 262; Id., 704; Id., 744; 30 CA 9; Id., 26; Id., 68; Id., 232. Subdiv. (3) cited. Id., 359. Subdiv. (1) cited. Id., 406; judgment reversed, see 228 C. 335. Subdiv. (2) cited. Id., 606. Subdiv. (1) cited. 31 CA 58; 32 CA 553. Subdiv. (3) cited. Id. Subdiv. (1) cited. 33 CA 60; Id., 122; Id., 743; judgment reversed, see 233 C. 502; 34 CA 223; Id., 261; Id., 610; Id., 691. Subdiv. (3) cited. Id., 807. Subdiv. (1) cited. 35 CA 51. Subdiv. (2) cited. Id. Subdiv. (1) cited. Id., 138. Subdiv. (3) cited. Id., 279. Subdiv. (1) cited. Id., 699; Id., 740; 36 CA 41; Id., 473; Id., 483; Id., 506. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 576; Id., 695; Id., 805; Id., 831. Subdiv. (3) cited. 37 CA 21. Subdiv. (1) cited. Id., 464. Subdiv. (3) cited. Id., 749. Subdiv. (1) cited. 39 CA 18. Subdiv. (3) cited. Id.; judgment reversed, see 237 C. 748. Subdiv. (1) cited. Id., 563. Subdiv. (3) cited. Id. Subdiv. (1) cited. 40 CA 60; Id., 387; Id., 483; Id., 515; Id., 624; 41 CA 515; Id., 565; Id., 831. Subdiv. (4) cited. 42 CA 307. Subdiv. (1) cited. Id., 371. Subdiv. (3) cited. Id. Subdiv. (1) cited. 43 CA 205. Subdiv. (3) cited. Id. Subdiv. (1) cited. Id., 488; Id., 578; 44 CA 26. Cited. Id., 231. Subdiv. (1) cited. Id.; Id., 476; Id., 499; 45 CA 270; Id., 591; 46 CA 684; Id., 734. Subdiv. (3) cited. Id. Offenses described in Subdivs. (1) and (4) are two separate offenses for purposes of double jeopardy. 53 CA 581. To secure conviction for assault in the first degree under Subdiv. (1), state must establish beyond a reasonable doubt that defendant intended to cause serious physical injury to another person, did, in fact, cause serious physical injury to that person and caused that injury by means of a dangerous instrument. 70 CA 232. There was sufficient evidence from which jury reasonably could have found victim had suffered serious and permanent disfigurement and that defendant intended to cause such serious and permanent disfigurement where defendant butted victim’s face with his head, bit her face, struck her on the head with a hairdryer, kicked her and attempted to choke her, resulting in scars to victim’s face. 74 CA 633. Defendant’s actions in shaking infant with such violence as to cause injuries consistent with “shaken baby syndrome” was a gross deviation from the standard of conduct a reasonable person would observe and evinced extreme indifference to human life. Id., 736. Subdiv. (2): Fact that the wounds actually inflicted by defendant were relatively minor does not mean that there was insufficient evidence to find that he intended to inflict serious injury. 78 CA 646. Subdiv. (1): Evidence that defendant arrived at crime scene and fired several shots at bedroom where he believed wife was staying was sufficient for jury to conclude that defendant committed attempt to commit assault in the first degree which requires proof of intentional conduct constituting a substantial step toward intentionally causing victim serious physical injury by means of a dangerous instrument or deadly weapon. 99 CA 203. Subdiv. (5): Court’s instructions to jury improperly included additional element of intent to use firearm but did not prejudice defendant because inclusion of the additional element was to the state’s, and not to defendant’s, detriment. 107 CA 517. The jury reasonably could have concluded that scars constituted serious physical injury because they negatively affected the appearance of skin on face and abdomen. 118 CA 831. Mandatory nonsuspendable 5 year minimum term of imprisonment for violation of Subdiv. (1) does not violate constitutional due process or equal protection rights. 130 CA 632.

Subsec. (b):

Cited. 219 C. 363.



Section 53a-59a - Assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the first degree: Class B felony: Five years not suspendable.

(a) A person is guilty of assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the first degree, when such person commits assault in the first degree under section 53a-59(a)(2), 53a-59(a)(3) or 53a-59(a)(5) and (1) the victim of such assault has attained at least sixty years of age, is blind or physically disabled, as defined in section 1-1f, or is pregnant, or (2) the victim of such assault is a person with intellectual disability, as defined in section 1-1g, and the actor is not a person with intellectual disability.

(b) No person shall be found guilty of assault in the first degree and assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the first degree upon the same incident of assault but such person may be charged and prosecuted for both such offenses upon the same information.

(c) In any prosecution for an offense under this section based on the victim being pregnant it shall be an affirmative defense that the actor, at the time such actor engaged in the conduct constituting the offense, did not know the victim was pregnant. In any prosecution for an offense under this section based on the victim being a person with intellectual disability, it shall be an affirmative defense that the actor, at the time such actor engaged in the conduct constituting the offense, did not know the victim was a person with intellectual disability.

(d) Assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the first degree is a class B felony and any person found guilty under this section shall be sentenced to a term of imprisonment of which five years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 77-422, S. 1; P.A. 80-442, S. 17, 28; July Sp. Sess. P.A. 94-2, S. 4; P.A. 99-122, S. 1; 99-186, S. 14; P.A. 11-129, S. 11.)

History: P.A. 80-442 added proviso in Subsec. (c) requiring five years’ imprisonment for persons found guilty under section provisions, effective July 1, 1981; July Sp. Sess. P.A. 94-2 amended Subsec. (a) to add reference to Sec. 53a-59(a)(5); P.A. 99-122 changed the name of the offense from “assault of a victim sixty or older in the first degree” to “assault of an elderly, blind, disabled or mentally retarded person in the first degree”, where appearing, amended Subsec. (a) to add Subdiv. (2) to include within the offense an assault where the victim is a person with mental retardation and the actor is not a person with mental retardation, and added new Subsec. (c) to establish an affirmative defense in a prosecution based on the victim being a person with mental retardation that the actor did not know the victim was a person with mental retardation, relettering former Subsec. (c) as Subsec. (d); P.A. 99-186 changed the name of the offense from “assault of a victim sixty or older in the first degree” to “assault of an elderly, blind, disabled or pregnant person in the first degree” where appearing, amended Subsec. (a) to include within the offense an assault where the victim is pregnant and added new Subsec. (c) to establish an affirmative defense in a prosecution based on the victim being pregnant that the actor did not know the victim was pregnant, relettering former Subsec. (c) as Subsec. (d); (Revisor’s note: In 2005, the Revisors recodified new Subsec. (c) to reflect the separate affirmative defenses established by P.A. 99-122 and P.A. 99-186); P.A. 11-129 substituted “person with intellectual disability” for “mentally retarded person” and “person with mental retardation” and made conforming changes.

See Secs. 53a-321 to 53a-323, inclusive, re abuse of elderly, blind or disabled person or person with intellectual disability.

Cited. 5 CA 590. Cited. 14 CA 1. Cited. 20 CA 467; Id., 521. Cited. 35 CA 609.

Subsec. (a):

Cited. 235 C. 502.

Cited. 28 CA 402. Cited. 40 CA 387. Subdivs. (1) and (5) do not proscribe the same offense for double jeopardy purposes. 98 CA 85.

Subsec. (b):

Cited. 216 C. 282.

Subsec. (c):

Cited. 207 C. 412.



Section 53a-59b - Assault of an employee of the Department of Correction in the first degree: Class B felony.

(a) A person is guilty of assault of an employee of the Department of Correction in the first degree when he is in the custody of the Commissioner of Correction or confined in any institution or facility of the Department of Correction and commits assault in the first degree under section 53a-59 and the victim of such assault is an employee of the Department of Correction acting in the performance of his duties.

(b) No person shall be found guilty of assault in the first degree and assault of an employee of the Department of Correction in the first degree upon the same incident of assault but such person may be charged and prosecuted for both such offenses upon the same information.

(c) Assault of an employee of the Department of Correction in the first degree is a class B felony. If any person is sentenced to a term of imprisonment for a violation of this section which occurred while such person was confined in an institution or facility of the Department of Correction, such term of imprisonment shall run consecutively to the term for which the person was serving at the time of the assault.

(P.A. 93-246, S. 2.)

See Sec. 53a-167c re assault of an employee of the Department of Correction, employee or member of the Board of Pardons and Paroles or probation officer.



Section 53a-59c - Assault of a pregnant woman resulting in termination of pregnancy: Class A felony.

(a) A person is guilty of assault of a pregnant woman resulting in termination of pregnancy when such person commits assault in the first degree as provided under subdivision (1) of subsection (a) of section 53a-59 and (1) the victim of such assault is pregnant, and (2) such assault results in the termination of pregnancy that does not result in a live birth.

(b) In any prosecution for an offense under this section, it shall be an affirmative defense that the actor, at the time such actor engaged in the conduct constituting the offense, did not know that the victim was pregnant.

(c) Assault of a pregnant woman resulting in termination of pregnancy is a class A felony.

(P.A. 03-21, S. 1.)



Section 53a-60 - Assault in the second degree: Class D felony.

(a) A person is guilty of assault in the second degree when: (1) With intent to cause serious physical injury to another person, he causes such injury to such person or to a third person; or (2) with intent to cause physical injury to another person, he causes such injury to such person or to a third person by means of a deadly weapon or a dangerous instrument other than by means of the discharge of a firearm; or (3) he recklessly causes serious physical injury to another person by means of a deadly weapon or a dangerous instrument; or (4) for a purpose other than lawful medical or therapeutic treatment, he intentionally causes stupor, unconsciousness or other physical impairment or injury to another person by administering to such person, without his consent, a drug, substance or preparation capable of producing the same; or (5) he is a parolee from a correctional institution and with intent to cause physical injury to an employee or member of the Board of Pardons and Paroles, he causes physical injury to such employee or member.

(b) Assault in the second degree is a class D felony.

(1969, P.A. 828, S. 61; 1971, P.A. 871, S. 18; P.A. 73-639, S. 20; P.A. 84-236, S. 4; P.A. 93-246, S. 3; July Sp. Sess. P.A. 94-2, S. 5; P.A. 04-234, S, 2.)

History: 1971 act added Subsec. (a)(6) re physical injury to employee of department of correction or member of parole board; P.A. 73-639 deleted former Subsec. (a)(3) re physical injury to peace officer or fireman resulting from intentional attempt to prevent such person from performing his duty, renumbering accordingly; P.A. 84-236 amended Subsec. (a)(5) by changing “committed to” to “in the custody of” and adding phrase “confined in any institution or facility of the department of correction”; P.A. 93-246 amended Subsec. (a)(5) to delete from the scope of the offense a person who is in the custody of the commissioner of correction or confined in any institution or facility of the department of correction and with intent to cause physical injury to an employee of the department of correction causes physical injury to such employee; July Sp. Sess. P.A. 94-2 amended Subsec. (a)(2) to add “other than by means of the discharge of a firearm” to reflect changes made to Sec. 53a-59 by same public act; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.

Cited. 5 CA 590; Id., 612. Cited. 7 CA 701. Cited. 12 CA 221; Id., 320; Id., 679. Cited. 13 CA 667. Cited. 17 CA 200. Cited. 20 CA 75. Cited. 24 CA 13. Cited. 32 CA 224. Cited. 34 CA 1. Cited. 35 CA 138; Id., 431. Cited. 36 CA 59. Cited. 37 CA 338. Cited. 38 CA 598. Cited. 46 CA 486; Id., 691; Id., 741.

Cited. 34 CS 531.

Subsec. (a):

Subdiv. (2) cited. 171 C. 395. Cited. 175 C. 155. Subdiv. (3) cited. 185 C. 63. Subdiv. (2) cited. 188 C. 574. Subdiv. (5) cited. 190 C. 143. Subdiv. (1) cited. 193 C. 48. Subdiv. (2) cited. Id. Subdiv. (3) cited. Id. Subdiv. (1) cited. 194 C. 119. Subdiv. (2) cited. Id. Subdiv. (1) cited. Id., 408. Subdiv. (2) cited. Id. Subdiv. (3) cited. Id. Subdiv. (2) cited. 195 C. 636; Id., 651; 198 C. 405; Id., 424. Subdiv. (1) cited. 199 C. 322. Subdiv. (3) cited. Id. Subdiv. (2) cited. 201 C. 103; Id., 289; 202 C. 520; 204 C. 207; Id., 714. Subdiv. (1) cited. 209 C. 733. Subdiv. (2) cited. 211 C. 151; 219 C. 721; 220 C. 385; 221 C. 447. Subdiv. (1) cited. 222 C. 556. Subdiv. (2) cited. 223 C. 243. Subdiv. (3) cited. Id. Subdiv. (1) cited. 226 C. 618. Subdiv. (2) cited. 227 C. 153. Subdiv. (5) cited. Id., 711; Id., 751. Subdiv. (2) cited. 228 C. 147. Subdiv. (5) cited. Id., 910; 230 C. 591; 235 C. 748. Subdiv. (2) cited. 239 C. 481.

Subdiv. (2) cited. 1 CA 584. Subdiv. (1) cited. 5 CA 40. Subdiv. (2) cited. Id., 40. Subdiv. (1) cited. 6 CA 701. Subdiv. (2) cited. 7 CA 27; Id., 95; Id., 377. Subdiv. (1) cited. 8 CA 35. Subdiv. (2) cited. 9 CA 161; 10 CA 50; Id., 330; Id., 462; 11 CA 665; 13 CA 386; 14 CA 463; Id., 472; Id., 493; Id., 586; 15 CA 586; Id., 704; 17 CA 226; 19 CA 245; Id., 576; Id., 618; 20 CA 27. Subdiv. (3) cited. 22 CA 586. Subdiv. (5) cited. 23 CA 83. Cited. Id., 447. Subdiv. (1) cited. Id., 502. Subdiv. (2) cited. Id., 705. Subdiv. (3) cited. Id. Subdiv. (2) cited. 24 CA 264. Subdiv. (1) cited. Id., 563; Id., 624. Subdiv. (2) cited. Id., 685; 25 CA 104. Subdiv. (1) cited. Id., 275. Subdiv. (2) cited. Id., 565; 26 CA 114; Id., 145; Id., 242. Subdiv. (3) cited. 27 CA 73. Cited. Id., 322. Subdiv. (2) cited. 28 CA 290; Id., 645; 29 CA 262; 30 CA 95; judgment reversed, see 228 C. 147. Subdiv. (3) cited. 31 CA 58. Subdiv. (1) cited. Id., 140. Subdiv. (5) cited. Id., 448. Subdiv. (3) cited. 33 CA 647. Subdiv. (1) cited. 34 CA 691. Subdiv. (2) cited. 36 CA 641. Cited. Id., 805. Subdiv. (3) cited. 37 CA 437. Subdiv. (2) cited. 38 CA 247; Id., 777; Id., 868. Subdiv. (1) cited. 39 CA 789. Subdiv. (2) cited. 40 CA 757; 41 CA 47. Subdiv. (3) cited. Id., 333. Subdiv. (2) cited. Id., 515; Id., 565. Cited. 43 CA 205. Subdiv. (2) cited. Id.; Id., 252; 44 CA 125; Id., 307. Cited. 45 CA 591. Subdiv. (2) cited. Id. Subdiv. (3) cited. Id. Subdiv. (2) cited. 46 CA 24. Defendant’s rights under double jeopardy clause of fifth amendment to U.S. constitution were violated by his conviction of two counts of assault in the second degree resulting from conduct against one victim that was nonsexual, continuous, uninterrupted and close in time. 92 CA 586. Subdiv. (1): The question of intent is purely a question of fact and intent may be inferred from conduct, and whether such an inference should be drawn is a question for the jury to decide. 118 CA 315.

Subdiv. (2) cited. 39 CS 494. It is possible to prove assault in the second degree without necessarily proving risk of injury pursuant to Sec. 53-21(a), so assault in the second degree and risk of injury do not stand in relationship to each other as greater and lesser offenses. 48 CS 610.



Section 53a-60a - Assault in the second degree with a firearm: Class D felony: One year not suspendable.

(a) A person is guilty of assault in the second degree with a firearm when he commits assault in the second degree as provided in section 53a-60, and in the commission of such offense he uses or is armed with and threatens the use of or displays or represents by his words or conduct that he possesses a pistol, revolver, machine gun, shotgun, rifle or other firearm. No person shall be found guilty of assault in the second degree and assault in the second degree with a firearm upon the same transaction but such person may be charged and prosecuted for both such offenses upon the same information.

(b) Assault in the second degree with a firearm is a class D felony for which one year of the sentence imposed may not be suspended or reduced by the court.

(P.A. 75-380, S. 5.)

Subsec. (a):

Cited. 198 C. 424. Cited. 200 C. 642. Cited. 201 C. 368. Cited. 216 C. 282.

Subsec. (b):

Cited. 207 C. 412.



Section 53a-60b - Assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the second degree: Class D felony: Two years not suspendable.

(a) A person is guilty of assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the second degree when such person commits assault in the second degree under section 53a-60 or larceny in the second degree under section 53a-123(a)(3) and (1) the victim of such assault or larceny has attained at least sixty years of age, is blind or physically disabled, as defined in section 1-1f, or is pregnant, or (2) the victim of such assault or larceny is a person with intellectual disability, as defined in section 1-1g, and the actor is not a person with intellectual disability.

(b) No person shall be found guilty of assault in the second degree or larceny in the second degree under section 53a-123(a)(3) and assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the second degree upon the same incident of assault or larceny, as the case may be, but such person may be charged and prosecuted for all such offenses upon the same information.

(c) In any prosecution for an offense under this section based on the victim being pregnant it shall be an affirmative defense that the actor, at the time such actor engaged in the conduct constituting the offense, did not know the victim was pregnant. In any prosecution for an offense under this section based on the victim being a person with intellectual disability, it shall be an affirmative defense that the actor, at the time such actor engaged in the conduct constituting the offense, did not know the victim was a person with intellectual disability.

(d) Assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the second degree is a class D felony and any person found guilty under this section shall be sentenced to a term of imprisonment of which two years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 77-422, S. 2; P.A. 80-442, S. 18, 28; P.A. 92-260, S. 29; P.A. 99-122, S. 2; 99-186, S. 15; P.A. 01-84, S. 6, 26; P.A. 11-129, S. 12.)

History: P.A. 80-442 amended Subsec. (c) to require that two years of sentence imposed must be served, effective July 1, 1981; P.A. 92-260 made a technical change in Subsec. (a); P.A. 99-122 changed the name of the offense from “assault of a victim sixty or older in the second degree” to “assault of an elderly, blind, disabled or mentally retarded person in the second degree”, where appearing, added Subsec. (a)(2) to include within the offense an assault where the victim is a person with mental retardation and the actor is not a person with mental retardation, and added new Subsec. (c) to establish an affirmative defense in a prosecution based on the victim being a person with mental retardation that the actor did not know the victim was a person with mental retardation, relettering former Subsec. (c) as Subsec. (d); P.A. 99-186 changed the name of the offense from “assault of a victim sixty or older in the second degree” to “assault of an elderly, blind, disabled or pregnant person in the second degree” where appearing, amended Subsec. (a) to include within the offense an assault where the victim is pregnant and added new Subsec. (c) to establish an affirmative defense in a prosecution based on the victim being pregnant that the actor did not know the victim was pregnant, relettering former Subsec. (c) as Subsec. (d); P.A. 01-84 amended Subsec. (a)(2) to add “or larceny”, effective July 1, 2001; (Revisor’s note: In 2005, the Revisors recodified Subsec. (c) to reflect the separate affirmative defenses established by P.A. 99-122 and P.A. 99-186); P.A. 11-129 substituted “person with intellectual disability” for “mentally retarded person” and “person with mental retardation” and made conforming changes.

See Secs. 53a-321 to 53a-323, inclusive, re abuse of elderly, blind or disabled person or person with intellectual disability.

Cited. 5 CA 594. Cited. 13 CA 133; Id., 420. Cited. 33 CA 616.

Subsec. (a):

Cited. 44 CA 307.

Subsec. (b):

Cited. 216 C. 282.

Subsec. (c):

Cited. 207 C. 412.



Section 53a-60c - Assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the second degree with a firearm: Class D felony: Three years not suspendable.

(a) A person is guilty of assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the second degree with a firearm when such person commits assault in the second degree with a firearm under section 53a-60a and (1) the victim of such assault has attained at least sixty years of age, is blind or physically disabled, as defined in section 1-1f, or is pregnant, or (2) the victim of such assault is a person with intellectual disability, as defined in section 1-1g, and the actor is not a person with intellectual disability.

(b) No person shall be found guilty of assault in the second degree or assault in the second degree with a firearm and assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the second degree with a firearm upon the same incident of assault but such person may be charged and prosecuted for all of such offenses upon the same information.

(c) In any prosecution for an offense under this section based on the victim being pregnant it shall be an affirmative defense that the actor, at the time such actor engaged in the conduct constituting the offense, did not know the victim was pregnant. In any prosecution for an offense under this section based on the victim being a person with intellectual disability, it shall be an affirmative defense that the actor, at the time such actor engaged in the conduct constituting the offense, did not know the victim was a person with intellectual disability.

(d) Assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the second degree with a firearm is a class D felony and any person found guilty under this section shall be sentenced to a term of imprisonment of which three years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 77-422, S. 3; P.A. 80-442, S. 19, 28; P.A. 99-122, S. 3; 99-186, S. 16; P.A. 11-129, S. 13.)

History: P.A. 80-442 amended Subsec. (c) to specify that three years of sentence imposed shall not be suspended or reduced, effective July 1, 1981; P.A. 99-122 changed the name of the offense from “assault of a victim sixty or older in the second degree with a firearm” to “assault of an elderly, blind, disabled or mentally retarded person in the second degree with a firearm”, where appearing, added Subsec. (a)(2) to include within the offense an assault where the victim is a person with mental retardation and the actor is not a person with mental retardation, and added new Subsec. (c) to establish an affirmative defense in a prosecution based on the victim being a person with mental retardation that the actor did not know the victim was a person with mental retardation, relettering former Subsec. (c) as Subsec. (d); P.A. 99-186 changed the name of the offense from “assault of a victim sixty or older in the second degree with a firearm” to “assault of an elderly, blind, disabled or pregnant person in the second degree with a firearm” where appearing, amended Subsec. (a) to include within the offense an assault where the victim is pregnant and added new Subsec. (c) to establish an affirmative defense in a prosecution based on the victim being pregnant that the actor did not know the victim was pregnant, relettering former Subsec. (c) as Subsec. (d); (Revisor’s note: In 2005, the Revisors recodified Subsec. (c) to reflect the separate affirmative defenses established by P.A. 99-122 and P.A. 99-186); P.A. 11-129 substituted “person with intellectual disability” for “mentally retarded person” and “person with mental retardation” and made conforming changes.

Cited. 5 CA 590.

Subsec. (b):

Cited. 216 C. 282.



Section 53a-60d - Assault in the second degree with a motor vehicle: Class D felony.

(a) A person is guilty of assault in the second degree with a motor vehicle when, while operating a motor vehicle under the influence of intoxicating liquor or any drug or both, he causes serious physical injury to another person as a consequence of the effect of such liquor or drug.

(b) Assault in the second degree with a motor vehicle is a class D felony and the court shall suspend the motor vehicle operator’s license or nonresident operating privilege of any person found guilty under this section for one year. The court shall also order such person not to operate any motor vehicle that is not equipped with an approved ignition interlock device, as defined in section 14-227j, for a period of two years after such person’s operator’s license or nonresident operating privilege is restored by the Commissioner of Motor Vehicles.

(P.A. 82-403, S. 2; P.A. 83-534, S. 9; P.A. 85-147, S. 2; P.A. 08-150, S. 60.)

History: P.A. 83-534 amended Subsec. (b) to require the court to suspend the motor vehicle operator’s license or nonresident operating privilege of any person found guilty for one year; P.A. 85-147 deleted “while intoxicated” from the title of the offense and a provision that defined “intoxication” to include intoxication by alcohol or by drug or both, and replaced elements of offense of “when, in consequence of his intoxication while operating a motor vehicle, he causes serious physical injury to another person” with “when, while operating a motor vehicle under the influence of intoxicating liquor or any drug or both, he causes serious physical injury to another person as a consequence of the effect of such liquor or drug”; P.A. 08-150 amended Subsec. (b) to require court to order a person found guilty not to operate any motor vehicle that is not equipped with an approved ignition interlock device for a period of two years after restoration of such person’s operator’s license or nonresident operating privilege.

See Sec. 14-111g re motor vehicle operator’s retraining program.

Cited. 5 CA 590. Cited. 9 CA 686. Cited. 16 CA 472. Cited. 21 CA 138. Cited. 22 CA 142. Cited. 23 CA 215; Id., 720. Cited. 25 CA 282. Cited. 26 CA 805. Cited. 32 CA 553. Cited. 33 CA 232; judgment reversed, see 232 C. 1. Cited. 34 CA 557; Id., 655. Cited. 36 CA 710. Cited. 38 CA 282. Cited. 40 CA 359. Nothing in Sec. 14-227a prohibits evidence of consciousness of guilt based on defendant’s refusal to take a breath test being considered in a prosecution under this section. 63 CA 433.



Section 53a-61 - Assault in the third degree: Class A misdemeanor.

(a) A person is guilty of assault in the third degree when: (1) With intent to cause physical injury to another person, he causes such injury to such person or to a third person; or (2) he recklessly causes serious physical injury to another person; or (3) with criminal negligence, he causes physical injury to another person by means of a deadly weapon, a dangerous instrument or an electronic defense weapon.

(b) Assault in the third degree is a class A misdemeanor and any person found guilty under subdivision (3) of subsection (a) of this section shall be sentenced to a term of imprisonment of one year which may not be suspended or reduced.

(1969, P.A. 828, S. 62; P.A. 86-287, S. 3; P.A. 92-260, S. 30.)

History: P.A. 86-287 amended Subsec. (a) to add reference to electronic defense weapons; P.A. 92-260 amended Subsec. (b) by adding provision re one-year mandatory nonsuspendable sentence for conviction under Subsec. (a)(3) to reflect preexisting sentencing requirement of Sec. 53a-36(1).

See Sec. 53a-36 re mandatory nonsuspendable sentence for conviction under Subdiv. (3) of Subsec. (a).

Cited. 1 CA 697. Cited. 5 CA 590. Cited. 6 CA 189. Cited. 8 CA 545. Cited. 9 CA 59; Id., 631; judgment reversed, see 205 C. 352. Cited. 11 CA 499. Cited. 12 CA 221; Id., 585. Cited. 13 CA 708. Cited. 14 CA 526. Cited. 17 CA 234. Cited. 20 CA 6; Id., 75. Cited. 21 CA 411. Cited. 24 CA 57; Id., 556. Cited. 25 CA 421; judgment reversed, see 222 C. 299; Id., 472. Cited. 26 CA 157; Id., 439. Cited. 27 CA 786. Cited. 28 CA 581; judgment reversed, see 226 C. 601. Cited. 29 CA 524; Id., 683. Cited. 30 CA 346. Cited. 31 CA 497. Cited. 35 CA 107. Cited. 36 CA 106; judgment reversed, see 234 C. 78. Cited. 37 CA 338; Id., 733. Cited. 39 CA 810. Cited. 40 CA 805. Cited. 41 CA 47. Cited. 42 CA 810. Cited. 43 CA 76. Cited. 45 CA 282. Cited. 46 CA 131.

Cited. 37 CS 664. Cited. 39 CS 347. Cited. 41 CS 505.

Subsec. (a):

Subdiv. (1) cited. 177 C. 248; 180 C. 167. Subdiv. (3) cited. Id., 557. Subdiv. (2) cited. 182 C. 353. Subdiv. (1) cited. 184 C. 366. Subdiv. (3) cited. 185 C. 63. Subdiv. (1) cited. 189 C. 114; 193 C. 48. Subdiv. (2) cited. Id. Subdiv. (3) cited. Id. Subdiv. (1) cited. 194 C. 119. Subdiv. (2) cited. Id. Cited. 195 C. 232. Cited. 197 C. 115. Subdiv. (1) cited. 198 C. 147; 206 C. 40. Subdiv. (2) cited. Id., 657. Subdiv. (1) cited. 210 C. 110; 211 C. 672; 219 C. 160; 220 C. 487; Subdiv. (2) cited. 222 C. 444. Subdiv. (3) cited. 223 C. 41. Subdiv. (1) cited. 224 C. 397; 225 C. 519. Judgment of appellate court in State v. Tanzella, 28 CA 581, reversed. 226 C. 601. Cited. Id. Subdiv. (1) cited. 228 C. 610. Subdiv. (2) is lesser included offense of Sec. 53a-59(a)(3), and court’s refusal to grant related jury instruction constituted harmful error. 289 C. 742.

Subdiv. (1) cited. 3 CA 374. Cited. 5 CA 40. Subdiv. (1) cited. 6 CA 407; 7 CA 27; Id., 257; 10 CA 330. Cited. Id., 709. Subdiv. (1) cited. 11 CA 102; 12 CA 655; 13 CA 386; Id., 667; 19 CA 554; 20 CA 101; 23 CA 663; 24 CA 518; 26 CA 114; Id., 259. Subdiv. (2) cited. Id., 331; 27 CA 322. Cited. Id., 322. Subdiv. (2) cited. 29 CA 704. Subdiv. (1) cited. 33 CA 126. Subdiv. (2) cited. 35 CA 51. Subdiv. (1) cited. 38 CA 193; 39 CA 419; Id., 832; 41 CA 565; 42 CA 445; Id., 768. Cited. 45 CA 591. Subdiv. (3) cited. Id. This is not a cognizable offense and therefore not a lesser included offense of attempted assault in the first degree. 56 CA 592.

Subdiv. (1) cited. 37 CS 520. Elements of Sec. 53a-64 are so consistent with elements of Subdiv. (2) that the court is precluded by principles of double jeopardy from entering a finding of guilty as to both charges. 46 CS 130. Subdiv. (2): Defendant’s recklessly placing his hands around victim’s throat and causing her to lose consciousness for a brief period of time constituted “serious physical injury”. Id. It is possible to prove assault in the third degree without necessarily proving risk of injury pursuant to Sec. 53-21(a), so assault in the third degree and risk of injury do not stand in relationship to each other as greater and lesser offenses. 48 CS 610.



Section 53a-61a - Assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the third degree: Class A misdemeanor: One year not suspendable.

(a) A person is guilty of assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the third degree when such person commits assault in the third degree under section 53a-61 and (1) the victim of such assault has attained at least sixty years of age, is blind or physically disabled, as defined in section 1-1f, or is pregnant, or (2) the victim of such assault is a person with intellectual disability, as defined in section 1-1g, and the actor is not a person with intellectual disability.

(b) No person shall be found guilty of assault in the third degree and assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the third degree upon the same incident of assault but such person may be charged and prosecuted for both such offenses upon the same information.

(c) In any prosecution for an offense under this section based on the victim being pregnant it shall be an affirmative defense that the actor, at the time such actor engaged in the conduct constituting the offense, did not know the victim was pregnant. In any prosecution for an offense under this section based on the victim being a person with intellectual disability, it shall be an affirmative defense that the actor, at the time such actor engaged in the conduct constituting the offense, did not know the victim was a person with intellectual disability.

(d) Assault of an elderly, blind, disabled or pregnant person or a person with intellectual disability in the third degree is a class A misdemeanor and any person found guilty under this section shall be sentenced to a term of imprisonment of one year which shall not be suspended or reduced.

(P.A. 77-422, S. 4; P.A. 92-260, S. 31; P.A. 99-122, S. 4; 99-186, S. 17; P.A. 11-129, S. 14.)

History: P.A. 92-260 amended Subsec. (c) by adding provision re one-year mandatory nonsuspendable sentence to reflect preexisting sentencing requirement of Sec. 53a-36(1); P.A. 99-122 changed the name of the offense from “assault of a victim sixty or older in the third degree” to “assault of an elderly, blind, disabled or mentally retarded person in the third degree”, where appearing, added Subsec. (a)(2) to include within the offense an assault where the victim is a person with mental retardation and the actor is not a person with mental retardation, and added new Subsec. (c) to establish an affirmative defense in a prosecution based on the victim being a person with mental retardation that the actor did not know the victim was a person with mental retardation, relettering former Subsec. (c) as Subsec. (d); P.A. 99-186 changed the name of the offense from “assault of a victim sixty or older in the third degree” to “assault of an elderly, blind, disabled or pregnant person in the third degree” where appearing, amended Subsec. (a) to include within the offense an assault where the victim is pregnant and added new Subsec. (c) to establish an affirmative defense in a prosecution based on the victim being pregnant that the actor did not know the victim was pregnant, relettering former Subsec. (c) as Subsec. (d); (Revisor’s note: In 2005, the Revisors recodified Subsec. (c) to reflect the separate affirmative defenses established by P.A. 99-122 and P.A. 99-186); P.A. 11-129 substituted “person with intellectual disability” for “mentally retarded person” and “person with mental retardation” and made conforming changes.

See Sec. 53a-36 re mandatory nonsuspendable sentence.

See Secs. 53a-321 to 53a-323, inclusive, re abuse of elderly, blind or disabled person or person with intellectual disability.

Cited. 5 CA 590. Cited. 13 CA 420. Cited. 16 CA 318. Cited. 21 CA 248. Cited. 29 CA 524. Cited. 31 CA 312. Cited. 32 CA 178.

Subsec. (a):

Cited. 12 CA 239.

Subsec. (b):

Cited. 216 C. 282.



Section 53a-61aa - Threatening in the first degree: Class D felony.

(a) A person is guilty of threatening in the first degree when such person (1) (A) threatens to commit any crime involving the use of a hazardous substance with the intent to terrorize another person, to cause evacuation of a building, place of assembly or facility of public transportation or otherwise to cause serious public inconvenience, or (B) threatens to commit such crime in reckless disregard of the risk of causing such terror, evacuation or inconvenience; (2) (A) threatens to commit any crime of violence with the intent to cause evacuation of a building, place of assembly or facility of public transportation or otherwise to cause serious public inconvenience, or (B) threatens to commit such crime in reckless disregard of the risk of causing such evacuation or inconvenience; or (3) commits threatening in the second degree as provided in section 53a-62, and in the commission of such offense he uses or is armed with and threatens the use of or displays or represents by his words or conduct that he possesses a pistol, revolver, shotgun, rifle, machine gun or other firearm. No person shall be found guilty of threatening in the first degree under subdivision (3) of this subsection and threatening in the second degree upon the same transaction but such person may be charged and prosecuted for both such offenses upon the same information.

(b) For the purposes of this section, “hazardous substance” means any physical, chemical, biological or radiological substance or matter which, because of its quantity, concentration or physical, chemical or infectious characteristics, may cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness, or pose a substantial present or potential hazard to human health.

(c) Threatening in the first degree is a class D felony.

(Nov. 15 Sp. Sess. P.A. 01-2, S. 7, 9; P.A. 02-97, S. 15; P.A. 03-22, S. 1; P.A. 12-114, S. 10.)

History: Nov. 15 Sp. Sess. P.A. 01-2 effective January 1, 2002; P.A. 02-97 amended Subsec. (a) to delete in Subdivs. (1) and (2) provisions re threatening to commit a crime of violence; P.A. 03-22 amended Subsec. (a) by designating existing elements of crime as Subdiv. (1), redesignating existing Subdivs. (1) and (2) as Subparas. (A) and (B), respectively, and adding new Subdiv. (2) to restore provisions re threatening to commit a crime of violence with the intent to cause evacuation of a building, place of assembly or facility of public transportation or otherwise to cause serious public inconvenience and threatening to commit such crime in reckless disregard of the risk of causing such evacuation or inconvenience; P.A. 12-114 amended Subsec. (a) to add Subdiv. (3) re commission of threatening in the second degree with a firearm and add provisions re charges and prosecution for threatening in the first degree under Subdiv. (3) and threatening in the second degree upon the same information.



Section 53a-62 - Threatening in the second degree: Class A misdemeanor.

(a) A person is guilty of threatening in the second degree when: (1) By physical threat, such person intentionally places or attempts to place another person in fear of imminent serious physical injury, (2) such person threatens to commit any crime of violence with the intent to terrorize another person, or (3) such person threatens to commit such crime of violence in reckless disregard of the risk of causing such terror.

(b) Threatening in the second degree is a class A misdemeanor.

(1969, P.A. 828, S. 63; Nov. 15 Sp. Sess. P.A. 01-2, S. 8, 9; P.A. 02-97, S. 16.)

History: Nov. 15 Sp. Sess. P.A. 01-2 renamed offense by replacing “threatening” with “threatening in the second degree” where appearing and amended Subsec. (a) to make technical changes, delete Subdiv. (2) re threatening to commit a crime of violence with the intent to terrorize another, to cause evacuation of a building, place of assembly or facility of public transportation, or otherwise to cause serious public inconvenience and delete Subdiv. (3) re threatening to commit such crime in reckless disregard of the risk of causing such terror or inconvenience, said provisions being reenacted as part of Sec. 53a-61aa by same act, effective January 1, 2002; P.A. 02-97 amended Subsec. (a) to designate existing provision re a person, by physical threat, intentionally placing or attempting to place another person in fear of imminent serious physical injury as Subdiv. (1), add Subdiv. (2) re threatening to commit any crime of violence with the intent to terrorize another person and add Subdiv. (3) re threatening to commit such crime of violence in reckless disregard of the risk of causing such terror.

Cited. 2 CA 617. Cited. 3 CA 289. Cited. 8 CA 190; Id., 496. Cited. 9 CA 161. Cited. 14 CA 6; Id., 526. Cited. 25 CA 149; Id., 334. Cited. 26 CA 481; judgment reversed, see 224 C. 494. Cited. 28 CA 581; judgment reversed, see 226 C. 601; Id., 708. Cited. 31 CA 497. Cited. 33 CA 103. Cited. 40 CA 805. Cited. 41 CA 47. Words of defendant’s threat to young victim, along with surrounding circumstances of the threat, were such that it was reasonable for jury to infer that defendant had placed the victim in fear of “imminent” serious physical injury. 75 CA 103. Evidence was sufficient to sustain conviction. 83 CA 489.

Cited. 37 CS 664. Cited. 42 CS 574. Cited. 43 CS 46.

Subsec. (a):

Subdiv. (1) cited. 169 C. 566; 197 C. 485; 201 C. 462. Cited. 226 C. 601. Judgment of appellate court in State v. Tanzella, 28 CA 581, reversed. Id. Subdiv. (1) cited. 227 C. 153; 228 C. 147; 232 C. 707; 233 C. 403.

Subdiv. (2): Harassment and threatening are separate and distinct crimes and in this case harassment is not a lesser included offense of threatening. 1 CA 647. Subdiv. (1) cited. 11 CA 80; 13 CA 386; Id., 438; 18 CA 643; 30 CA 95; judgment reversed, see 228 C. 147; 33 CA 184; judgment reversed, see 232 C. 707; 35 CA 262; 37 CA 276; Id., 733; 38 CA 306. Subdiv. (2) cited. Id. Subdiv. (1) cited. Id., 777; 39 CA 617; 40 CA 515; 41 CA 584. Subdiv. (2) cited. Id., 701. Subdiv. (2) was not unconstitutionally vague on its face. Statute’s application to defendant’s conduct was proper and did not interfere with his duty to protect his child and statute was not vague as applied to facts of case. 81 CA 248. There is no indication that legislature did not intend to create separate crimes prohibited by Secs. 53a-181 (a)(3) and Subdiv. (2). Id. Subdiv. (3): A reasonable speaker would foresee that the statements, “more of what happened to your son is going to happen to you” and “I’m going to be there to watch it happen”, when spoken to one whose son had suffered serious physical injuries, would cause the listener to believe that he would be subject to physical violence, and therefore the statements constituted a true threat and were not constitutionally protected speech. 130 CA 470.



Section 53a-63 - Reckless endangerment in the first degree: Class A misdemeanor.

(a) A person is guilty of reckless endangerment in the first degree when, with extreme indifference to human life, he recklessly engages in conduct which creates a risk of serious physical injury to another person.

(b) Reckless endangerment in the first degree is a class A misdemeanor.

(1969, P.A. 828, S. 64.)

Cited. 2 CA 617. Cited. 3 CA 163. Cited. 8 CA 496; Id., 631. Cited. 32 CA 84. Cited. 33 CA 103; Id., 743; judgment reversed, see 233 C. 502. Cited. 41 CA 47. Cited. 43 CA 578. Cited. 44 CA 6. Under this section, jury has to consider objectively the nature and degree of the risk and defendant’s subjective awareness of that risk. 75 CA 432.

Cited. 39 CS 347; Id., 359. Cited. 42 CS 574.

Subsec. (a):

Cited. 227 C. 301. Cited. 237 C. 348.

Cited. 3 CA 289. Cited. 8 CA 153. Cited. 10 CA 659. Cited. 18 CA 477. Cited. 24 CA 330. Cited. 26 CA 145. Cited. 40 CA 515; Id., 643. Cited. 42 CA 768. Cited. 45 CA 369.



Section 53a-64 - Reckless endangerment in the second degree: Class B misdemeanor.

(a) A person is guilty of reckless endangerment in the second degree when he recklessly engages in conduct which creates a risk of physical injury to another person.

(b) Reckless endangerment in the second degree is a class B misdemeanor.

(1969, P.A. 828, S. 65.)

Cited. 8 CA 342. Cited. 14 CA 6; Id., 10; Id., 804. Cited. 23 CA 123. Cited. 31 CA 497.

Cited. 35 CS 570. Cited. 37 CS 661. Cited. 38 CS 619. Cited. 40 CA 643. Defendant’s recklessly placing his hands around victim’s throat and causing her to lose consciousness for a brief period of time constituted “serious physical injury” in violation of the statute. 46 CS 130.

Subsec. (a):

Cited. 223 C. 618.

Cited. 3 CA 166. Cited. 24 CA 662; judgment reversed, see 223 C. 618.



Section 53a-64aa - Strangulation in the first degree: Class C felony.

(a) A person is guilty of strangulation in the first degree when such person commits strangulation in the second degree as provided in section 53a-64bb and (1) in the commission of such offense, such person (A) uses or attempts to use a dangerous instrument, or (B) causes serious physical injury to such other person, or (2) such person has previously been convicted of a violation of this section or section 53a-64bb.

(b) No person shall be found guilty of strangulation in the first degree and unlawful restraint or assault upon the same incident, but such person may be charged and prosecuted for all three offenses upon the same information. For the purposes of this section, “unlawful restraint” means a violation of section 53a-95 or 53a-96, and “assault” means a violation of section 53a-59, 53a-59a, 53a-59b, 53a-59c, 53a-60, 53a-60a, 53a-60b, 53a-60c, 53a-61 or 53a-61a.

(c) Strangulation in the first degree is a class C felony.

(P.A. 07-123, S. 8.)



Section 53a-64bb - Strangulation in the second degree: Class D felony.

(a) A person is guilty of strangulation in the second degree when such person restrains another person by the neck or throat with the intent to impede the ability of such other person to breathe or restrict blood circulation of such other person and such person impedes the ability of such other person to breathe or restricts blood circulation of such other person.

(b) No person shall be found guilty of strangulation in the second degree and unlawful restraint or assault upon the same incident, but such person may be charged and prosecuted for all three offenses upon the same information. For the purposes of this section, “unlawful restraint” means a violation of section 53a-95 or 53a-96, and “assault” means a violation of section 53a-59, 53a-59a, 53a-59b, 53a-59c, 53a-60, 53a-60a, 53a-60b, 53a-60c, 53a-61 or 53a-61a.

(c) Strangulation in the second degree is a class D felony.

(P.A. 07-123, S. 9.)



Section 53a-64cc - Strangulation in the third degree: Class A misdemeanor.

(a) A person is guilty of strangulation in the third degree when such person recklessly restrains another person by the neck or throat and impedes the ability of such other person to breathe or restricts blood circulation of such other person.

(b) No person shall be found guilty of strangulation in the third degree and unlawful restraint or assault upon the same incident, but such person may be charged and prosecuted for all three offenses upon the same information. For the purposes of this section, “unlawful restraint” means a violation of section 53a-95 or 53a-96, and “assault” means a violation of section 53a-59, 53a-59a, 53a-59b, 53a-59c, 53a-60, 53a-60a, 53a-60b, 53a-60c, 53a-61 or 53a-61a.

(c) Strangulation in the third degree is a class A misdemeanor.

(P.A. 07-123, S. 10.)



Section 53a-65 - Definitions.

As used in this part, except section 53a-70b, the following terms have the following meanings:

(1) “Actor” means a person accused of sexual assault.

(2) “Sexual intercourse” means vaginal intercourse, anal intercourse, fellatio or cunnilingus between persons regardless of sex. Its meaning is limited to persons not married to each other. Penetration, however slight, is sufficient to complete vaginal intercourse, anal intercourse or fellatio and does not require emission of semen. Penetration may be committed by an object manipulated by the actor into the genital or anal opening of the victim’s body.

(3) “Sexual contact” means any contact with the intimate parts of a person not married to the actor for the purpose of sexual gratification of the actor or for the purpose of degrading or humiliating such person or any contact of the intimate parts of the actor with a person not married to the actor for the purpose of sexual gratification of the actor or for the purpose of degrading or humiliating such person.

(4) “Impaired because of mental disability or disease” means that a person suffers from a mental disability or disease which renders such person incapable of appraising the nature of such person’s conduct.

(5) “Mentally incapacitated” means that a person is rendered temporarily incapable of appraising or controlling such person’s conduct owing to the influence of a drug or intoxicating substance administered to such person without such person’s consent, or owing to any other act committed upon such person without such person’s consent.

(6) “Physically helpless” means that a person is (A) unconscious, or (B) for any other reason, is physically unable to resist an act of sexual intercourse or sexual contact or to communicate unwillingness to an act of sexual intercourse or sexual contact.

(7) “Use of force” means: (A) Use of a dangerous instrument; or (B) use of actual physical force or violence or superior physical strength against the victim.

(8) “Intimate parts” means the genital area or any substance emitted therefrom, groin, anus or any substance emitted therefrom, inner thighs, buttocks or breasts.

(9) “Psychotherapist” means a physician, psychologist, nurse, substance abuse counselor, social worker, clergyman, marital and family therapist, mental health service provider, hypnotist or other person, whether or not licensed or certified by the state, who performs or purports to perform psychotherapy.

(10) “Psychotherapy” means the professional treatment, assessment or counseling of a mental or emotional illness, symptom or condition.

(11) “Emotionally dependent” means that the nature of the patient’s or former patient’s emotional condition and the nature of the treatment provided by the psychotherapist are such that the psychotherapist knows or has reason to know that the patient or former patient is unable to withhold consent to sexual contact by or sexual intercourse with the psychotherapist.

(12) “Therapeutic deception” means a representation by a psychotherapist that sexual contact by or sexual intercourse with the psychotherapist is consistent with or part of the patient’s treatment.

(13) “School employee” means: (A) A teacher, substitute teacher, school administrator, school superintendent, guidance counselor, psychologist, social worker, nurse, physician, school paraprofessional or coach employed by a local or regional board of education or a private elementary, middle or high school or working in a public or private elementary, middle or high school; or (B) any other person who, in the performance of his or her duties, has regular contact with students and who provides services to or on behalf of students enrolled in (i) a public elementary, middle or high school, pursuant to a contract with the local or regional board of education, or (ii) a private elementary, middle or high school, pursuant to a contract with the supervisory agent of such private school.

(1969, P.A. 828, S. 66; P.A. 75-619, S. 1; P.A. 81-27, S. 2; P.A. 85-341, S. 1; P.A. 87-259; P.A. 92-260, S. 32; P.A. 93-340, S. 1; P.A. 94-221, S. 17; P.A. 06-11, S. 1; 06-107, S. 1; 06-187, S. 45; P.A. 09-242, S. 1; P.A. 13-47, S. 3.)

History: P.A. 75-619 deleted definitions of “deviate sexual intercourse”, “female” and “forcible compulsion”, added definitions of “actor”, “use of force” and “intimate parts”, redefined “sexual intercourse” in detail where previously defined as having “its ordinary meaning” and made minor changes in wording of remaining definitions; P.A. 81-27 exempted section 53a-70b from applicability of definitions in this section; P.A. 85-341 amended definition of sexual contact to include “contact of the intimate parts of the actor with a person not married to the actor for the purpose of sexual gratification of the actor”; P.A. 87-259 amended definition of sexual contact to include contact made for the purpose of degrading or humiliating the victim; P.A. 92-260 made a technical change in the definition of sexual intercourse by repositioning language; P.A. 93-340 added definitions of “psychotherapist”, “psychotherapy”, “emotionally dependent” and “therapeutic deception”; P.A. 94-221 added the definition of “school employee”; P.A. 06-11 redefined “intimate parts” to include any substance emitted from the genital area or anus; P.A. 06-107 and P.A. 06-187 both redefined “psychotherapist” to include a hypnotist; P.A. 09-242 redefined “school employee” in Subdiv. (13) to designate existing provisions as Subpara. (A) and amend same by replacing “elementary or secondary school” with “elementary, middle or high school”, and to add Subpara. (B) re a person who has regular contact with students and provides services to or on behalf of students enrolled in a public or private elementary, middle or high school pursuant to a contract; P.A. 13-47 amended Subdiv. (4) by substituting definition of “impaired because of mental disability or disease” for definition of “mentally defective”, and amended Subdiv. (6) to redefine “physically helpless” by inserting Subpara. (A) and (B) designators and adding provisions re person physically unable to resist an act of sexual intercourse or sexual contact.



Section 53a-66 - Lack of consent.

Section 53a-66 is repealed.

(1969, P.A. 828, S. 67; P.A. 75-619, S. 7.)



Section 53a-67 - Affirmative defenses.

(a) In any prosecution for an offense under this part based on the victim’s being mentally incapacitated, physically helpless or impaired because of mental disability or disease, it shall be an affirmative defense that the actor, at the time such actor engaged in the conduct constituting the offense, did not know of such condition of the victim.

(b) In any prosecution for an offense under this part, except an offense under section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b, it shall be an affirmative defense that the defendant and the alleged victim were, at the time of the alleged offense, living together by mutual consent in a relationship of cohabitation, regardless of the legal status of their relationship.

(1969, P.A. 828, S. 68; P.A. 75-619, S. 2; P.A. 81-27, S. 3; P.A. 90-162; P.A. 13-47, S. 4.)

History: P.A. 75-619 deleted former Subsec. (b) which had allowed as affirmative defense the actor’s belief that alleged victim was above the specified age in cases where age is an element of offense unless victim is under 14, relettering Subsec. (c) accordingly; P.A. 81-27 amended Subsec. (b) to exempt prosecutions for an offense under Sec. 53a-70b; P.A. 90-162 amended Subsec. (b) to exempt prosecutions for an offense under Sec. 53a-70, 53a-70a, 53a-71, 53a-72a or 53a-72b; P.A. 13-47 amended Subsec. (a) to substitute “impaired because of mental disability or disease” for “mentally defective”.



Section 53a-68 and 53a-69 - Corroboration; exceptions. Time limitation for complaint.

Sections 53a-68 and 53a-69 are repealed.

(1969, P.A. 828, S. 69, 70; P.A. 74-131; P.A. 76-216; P.A. 87-223.)



Section 53a-70 - Sexual assault in the first degree: Class B or A felony.

(a) A person is guilty of sexual assault in the first degree when such person (1) compels another person to engage in sexual intercourse by the use of force against such other person or a third person, or by the threat of use of force against such other person or against a third person which reasonably causes such person to fear physical injury to such person or a third person, or (2) engages in sexual intercourse with another person and such other person is under thirteen years of age and the actor is more than two years older than such person, or (3) commits sexual assault in the second degree as provided in section 53a-71 and in the commission of such offense is aided by two or more other persons actually present, or (4) engages in sexual intercourse with another person and such other person is mentally incapacitated to the extent that such other person is unable to consent to such sexual intercourse.

(b) (1) Except as provided in subdivision (2) of this subsection, sexual assault in the first degree is a class B felony for which two years of the sentence imposed may not be suspended or reduced by the court or, if the victim of the offense is under ten years of age, for which ten years of the sentence imposed may not be suspended or reduced by the court.

(2) Sexual assault in the first degree is a class A felony if the offense is a violation of subdivision (1) of subsection (a) of this section and the victim of the offense is under sixteen years of age or the offense is a violation of subdivision (2) of subsection (a) of this section. Any person found guilty under said subdivision (1) or (2) shall be sentenced to a term of imprisonment of which ten years of the sentence imposed may not be suspended or reduced by the court if the victim is under ten years of age or of which five years of the sentence imposed may not be suspended or reduced by the court if the victim is under sixteen years of age.

(3) Any person found guilty under this section shall be sentenced to a term of imprisonment and a period of special parole pursuant to subsection (b) of section 53a-28 which together constitute a sentence of at least ten years.

(1969, P.A. 828, S. 71; 1971, P.A. 871, S. 19; 1972, P.A. 127, S. 78; P.A. 75-619, S. 3; P.A. 82-428, S. 2; P.A. 89-359; P.A. 92-87, S. 3; P.A. 93-340, S. 14; P.A. 95-142, S. 13; June Sp. Sess. P.A. 99-2, S. 49; P.A. 00-161, S. 1; P.A. 02-138, S. 5.)

History: 1971 act replaced alphabetic Subdiv. indicators in Subsec. (a) with numeric indicators; 1972 act changed applicable age in Subsec. (a)(1) from 21 to 18 reflecting lowered age of majority; P.A. 75-619 reworded section to reflect changes in definitions of Sec. 53a-65, substituted sexual “assault” for sexual “misconduct” and made the offense a Class B rather than Class D felony; P.A. 82-428 amended Subsec. (b) to provide that 1 year of sentence may not be suspended or reduced by the court; P.A. 89-359 added Subsec. (a)(2) re engaging in sexual intercourse with a person under 13 years of age; P.A. 92-87 added Subsec. (a)(3) re committing sexual assault in the second degree while aided by two or more other persons actually present; P.A. 93-340 amended Subsec. (a)(2) to require that the actor be more than 2 years older than the other person; P.A. 95-142 amended Subsec. (b) to provide that 10 years of the sentence imposed may not be suspended or reduced by the court if the victim is under 10 years of age; June Sp. Sess. P.A. 99-2 amended Subsec. (b) to increase from 1 year to 2 years the nonsuspendable portion of the sentence imposed when the victim is other than a victim under 10 years of age and to add requirement that any person found guilty be sentenced to a term of imprisonment and a period of special parole pursuant to Sec. 53a-28(b) which together constitute a sentence of at least 10 years; P.A. 00-161 added Subsec. (a)(4) re engaging in sexual intercourse with a person who is mentally incapacitated, which conduct was formerly classified as sexual assault in the second degree under Sec. 53a-71(a)(2) but was deleted from said section by same public act; P.A. 02-138 amended Subsec. (b) by designating existing provision re classification of offense and length of nonsuspendable sentence as Subdiv. (1) and amending said Subdiv. to add exception re Subdiv. (2), adding new Subdiv. (2) to classify the offense as a class A felony for a violation of Subsec. (a)(1) when the victim is under 16 years of age and for a violation of Subsec. (a)(2) and establish a nonsuspendable sentence for said violations of 10 years if the victim is under 10 years of age and 5 years if the victim is under 16 years of age and designating existing provisions re minimum length of a combined sentence of imprisonment and special parole as Subdiv. (3).

See chapter 968a re address confidentiality program.

See Sec. 53a-40c re sentence of psychological counseling for sexual assault of minor.

See Sec. 54-86f re admissibility of evidence of prior sexual conduct.

See Sec. 54-193a re statute of limitations for sexual abuse, exploitation or assault of minor.

Cited. 1 CA 344; Id., 378; Id., 724; 3 CA 148; Id., 374; Id., 650; 5 CA 424; Id., 556; Id., 586; 7 CA 257; Id., 701; 8 CA 44; Id., 190; Id., 216; Id., 345; Id., 399; Id., 528; Id., 620; 10 CA 457; Id., 520; Id., 709. Court concluded the absence of a marital relationship between defendant and victim is not an essential element. 11 CA 102; Id., 112; Id., 236; Id., 238; Id., 316. Cited. 12 CA 585; 13 CA 413; 14 CA 333; Id., 688; 15 CA 251; 16 CA 75; 17 CA 391; 18 CA 134; 19 CA 111; 20 CA 737; 22 CA 531; Id., 562; 23 CA 1; Id., 221; Id., 564; judgment reversed in part, see 220 C. 400; 24 CA 13; Id., 24; Id., 295; 25 CA 334; Id., 503; Id., 653; judgment reversed, see 223 C. 52; 26 CA 151; Id., 433; Id., 674; 28 CA 548; Id., 581; judgment reversed, see 226 C. 601; 29 CA 642; 32 CA 773; 34 CA 276; 35 CA 173; Id., 754; 36 CA 177; 38 CA 56; Id., 777; 39 CA 267; 40 CA 553; 41 CA 604; 43 CA 715; 44 CA 548; 46 CA 741. Intent or motive of sexual assault perpetrators discussed. 47 CA 159. Age of victim not an element of crime for which jury makes a factual determination but a sentencing factor determined by the courts. 74 CA 376. On basis of the evidence, jury could reasonably conclude that defendant intended to force victim to have sexual intercourse with him and intended to compel sexual intercourse by use of force or the threat of use of force. 75 CA 447. Because the necessary elements of this section and Sec. 53-21 are distinct, court’s respective findings of not guilty and guilty of these distinct crimes was not legally inconsistent. 78 CA 25. Trial court’s finding that the state had proven, by a preponderance of the evidence, that defendant had committed sexual assault in the first degree and thereby violated his probation was not clearly erroneous and was supported by the evidence. 108 CA 250.

Cited. 41 CS 229; 43 CS 46.

Subsec. (a):

Cited. 179 C. 328; 180 C. 101; Id., 565. Subdiv. (2) cited. 182 C. 449. Cited. 185 C. 163. Subdiv. (2) cited. Id., 402. Cited. 186 C. 757; 187 C. 681. Subdiv. (2) cited. 188 C. 372. Cited. Id., 565; Id., 574. Subdiv. (2) cited. Id., 697. Cited. 189 C. 106; Id., 611; Id., 631. Subdiv. (2) cited. Id., 631. Cited. 190 C. 104; Id., 327. Subdiv. (2) cited. Id., 440. Cited. Id., 496; 191 C. 604. Subdiv. (1) cited. 192 C. 166. Cited. 193 C. 457; 194 C. 258; Id., 594; Id., 692; 197 C. 50; Id., 485; 198 C. 53; Id., 190; Id., 285; Id., 314; Id., 405; Id., 430; Id., 598; Id., 617; 199 C. 62; Id., 399; Id., 481; 201 C. 559; 202 C. 259; Id., 509; 203 C. 385; 204 C. 714; 206 C. 39; Id., 132; Id., 437; Id., 528; 207 C. 646; 209 C. 143; Id., 416; 210 C. 51; Id., 110; Id., 315; Id., 359; 211 C. 18; 212 C. 31; 213 C. 593; 214 C. 38. Subdiv. (2) Cited. Id., 717. Judgment of appellate court in State v. Horne reversed. 215 C. 538. Cited. 216 C. 563; 218 C. 447; 219 C. 269; Id., 283; Id., 489; 220 C. 400; Id., 487; Id., 698; 221 C. 264; 222 C. 87; 223 C. 52. Subdiv. (1) cited. 225 C. 450. Cited. Id., 519; 226 C. 601. Subdiv. (1) cited. Id. Subdiv. (2) cited. Id. Cited. Id., 618. Subdiv. (1) cited. Id.; 227 C. 616. Cited. Id. Subdiv. (1) cited. 228 C. 393. Cited. Id., 456. Subdiv. (1) cited. Id. Subdiv. (2) cited. Id. Cited. Id., 552; Id., 582. Subdiv. (1) cited. Id., 756; 229 C. 529; Id., 557. Cited. Id., 580. Subdiv. (1) cited. Id. Cited. 230 C. 43. Subdiv. (1) cited. 231 C. 195; 232 C. 707; 233 C. 403; 235 C. 145. Subdiv. (3) cited. Id., 502. Subdiv. (2) cited. Id., 659. Subdiv. (1) cited. 237 C. 284; Id., 576. Cited. Id., 694; 241 C. 784. Subdiv. (2) cited. Id., 823. Subdiv. (1) cited. 242 C. 409. Cited. Id., 445. Subdiv. (1) cited. Id., 523. Medical treatment exception to the hearsay rule applies to a child sexual assault victim’s statements made to a social worker acting in the chain of medical care if statements were made to obtain medical treatment and were pertinent to the treatment sought. 260 C. 1.

Cited. 1 CA 344; Id., 724; 4 CA 514; Id., 672; 7 CA 149; Id., 489; Id., 653; 8 CA 35; Id., 148; Id., 177; Id., 387; Id., 528; Id., 620; 9 CA 208; Id., 340; 10 CA 217; Id., 709; 11 CA 102; Id., 316; Id., 673; 13 CA 60; Id., 67; Id., 76; 14 CA 40; Id., 451; Id., 657; Id., 688; Id., 710; 15 CA 222; 16 CA 75; 17 CA 525; 18 CA 134; Id., 273; Id., 643; Id., 730; 19 CA 111; judgment reversed, see 215 C. 538; Id., 618; Id., 631; 20 CA 101; Id., 193; Id., 737; 21 CA 411; Id., 467; 22 CA 329; Id., 477; 23 CA 564; judgment reversed in part, see 220 C. 400; 25 CA 243; Id., 384; Id., 653; judgment reversed, see 223 C. 52; Id., 725. Subdiv. (2) cited. 26 CA 81. Cited. Id., 395. Subdiv. (1) cited. Id., 433. Cited. Id., 574; 27 CA 279; Id., 705; 28 CA 91; Id., 195. Subdiv. (1) cited. Id., 360; judgment reversed, see 229 C. 529. Cited. Id., 402; Id., 581; judgment reversed, see 226 C. 601; 29 CA 409. Subdiv. (2) cited. Id., 724. Cited. 30 CA 56. Subdiv. (1) cited. Id., 281; Id., 523; Id., 915; 32 CA 178. Cited. Id., 217; judgment reversed, see 229 C. 580. Subdiv. (1) cited. 33 CA 184; judgment reversed, see 232 C. 707. Cited. Id., 457; 34 CA 276. Subdiv. (1) cited. 35 CA 173. Subdiv. (2) cited. Id., 728. Cited. 36 CA 177. Subdiv. (1) cited. Id., 190. Cited. Id., 216. Subdiv. (1) cited. Id., 228. Cited. Id., 641. Subdiv. (1) cited. Id., 695. Subdiv. (2) cited. 38 CA 56. Subdiv. (1) cited. Id., 100. Subdiv. (2) cited. Id., 125. Subdiv. (1) cited. Id., 231; Id., 531; Id., 777; 39 CA 45; Id., 617; Id., 742; Id., 832; 40 CA 132. Subdiv. (2) cited. Id., 132; Id., 233. Subdiv. (1) cited. Id., 250; 41 CA 139. Subdiv. (2) cited. Id., 204. Subdiv. (1) cited. Id., 255; Id., 287. Cited. Id., 317; 42 CA 78. Subdiv. (2) cited. Id., 186; judgment reversed, see 241 C. 823. Subdiv. (1) cited. Id., 445. Cited. 43 CA 552; Id., 680. Subdiv. (1) cited. Id.; Id., 704; Id., 715. Subdiv. (2) cited. Id., 785; 44 CA 457. Cited. Id., 548. Subdiv. (2) cited. 45 CA 66; Id., 116. Subdiv. (1) cited. Id., 289; Id., 756; 46 CA 810. Conviction of both sexual assault and unlawful restraint is not double jeopardy. 47 CA 117. Trial court did not abuse its discretion in commenting on testimony of state’s expert witness concerning inconsistencies in results of victim’s rape kit tests, that court having also instructed jury to base findings on recollection of all evidence presented; defendant’s challenge to other aspects of instructions on scientific evidence were not properly preserved for appellate review; trial court properly admitted victim’s written statement to police as constancy of accusation evidence; defendant failed to establish that court abused its discretion or that he was prejudiced by admission of that evidence, and his claim that victim’s statement is admissible only if tape recorded was incorrect. 48 CA 135. Subdiv. (1): Trier of fact reasonably could have concluded beyond a reasonable doubt that defendant compelled victim to engage in sexual intercourse by use of force. 52 CA 466. Subdiv. (1): Defendant could not succeed in argument that the evidence did not support a guilty verdict under section; jury could reasonably have concluded that the facts and inferences established guilt beyond reasonable doubt. 55 CA 412. Evidence was sufficient for jury to find defendant guilty beyond a reasonable doubt. 57 CA 736. Statute is not unconstitutionally vague as applied to facts of the case. 58 CA 585. Evidence was sufficient to establish guilt beyond a reasonable doubt. 75 CA 201. Subdiv. (1): Sexual assault in the second degree was not a lesser offense included within sexual assault in the first degree because it would be possible to commit the latter offense in the manner described in the information and bill of particulars without committing the former offense. 99 CA 251. Subsec. (a)(2) and Sec. 53-21(a)(2) are not the same offenses for double jeopardy purposes. 118 CA 180. Under Subdiv. (4), state need not show that any specific or identifiable drug or intoxicating substance had been administered to the victim without her consent, only that the victim was under the influence of some drug or intoxicating substance; criminal liability under Subdiv. (4) does not require a showing that the criminal actor administered the drug or intoxicating substance at issue or that the criminal actor knew, or had reason to know, that the victim was mentally incapacitated. 136 CA 731.

Subsec. (b):

Cited. 207 C. 412, 416. Issue of whether victims were less than 10 years of age was a question for jury to decide during guilt phase of trial except in this case, where court decided issue of age in sentencing process, error was harmless beyond a reasonable doubt. 271 C. 499.

Cited. 23 CA 564; judgment reversed in part, see 220 C. 400.



Section 53a-70a - Aggravated sexual assault in the first degree: Class B or A felony.

(a) A person is guilty of aggravated sexual assault in the first degree when such person commits sexual assault in the first degree as provided in section 53a-70, and in the commission of such offense (1) such person uses or is armed with and threatens the use of or displays or represents by such person’s words or conduct that such person possesses a deadly weapon, (2) with intent to disfigure the victim seriously and permanently, or to destroy, amputate or disable permanently a member or organ of the victim’s body, such person causes such injury to such victim, (3) under circumstances evincing an extreme indifference to human life such person recklessly engages in conduct which creates a risk of death to the victim, and thereby causes serious physical injury to such victim, or (4) such person is aided by two or more other persons actually present. No person shall be convicted of sexual assault in the first degree and aggravated sexual assault in the first degree upon the same transaction but such person may be charged and prosecuted for both such offenses upon the same information.

(b) Aggravated sexual assault in the first degree is a class B felony or, if the victim of the offense is under sixteen years of age, a class A felony. Any person found guilty under this section shall be sentenced to a term of imprisonment of which five years of the sentence imposed may not be suspended or reduced by the court, except that, if such person committed sexual assault in the first degree by violating subdivision (1) of subsection (a) of section 53a-70, and the victim of the offense is under sixteen years of age, twenty years of the sentence imposed may not be suspended or reduced by the court. Any person found guilty under this section shall be sentenced to a period of special parole pursuant to subsection (b) of section 53a-28 of at least five years.

(P.A. 75-619, S. 9; P.A. 80-442, S. 20, 28; P.A. 87-246; P.A. 92-87, S. 2; June Sp. Sess. P.A. 99-2, S. 50; P.A. 02-138, S. 6.)

History: P.A. 80-442 substituted “deadly weapon” for “firearm” and reference to specific firearms where occurring and increased portion of sentence which may not be suspended or reduced from 1 year to 5 years in Subsec. (b), effective July 1, 1981; P.A. 87-246 changed the name of the offense from sexual assault in the first degree with a deadly weapon to aggravated sexual assault in the first degree and added Subsec. (a)(2) re disfiguring the victim or destroying, amputating or disabling a member or organ of the victim and (a)(3) re recklessly engaging in conduct creating a risk of death to the victim and thereby causing serious physical injury to the victim; P.A. 92-87 added Subsec. (a)(4) re commission of the offense while aided by two or more other persons actually present; June Sp. Sess. P.A. 99-2 amended Subsec. (b) to add requirement that any person found guilty be sentenced to a term of imprisonment and a period of special parole pursuant to Sec. 53a-28(b) which together constitute a sentence of 20 years and made provisions of section gender neutral; P.A. 02-138 amended Subsec. (b) to classify the offense as a class A felony if the victim is under 16 years of age, add exception re 20-year nonsuspendable sentence if the violation is of Sec. 53a-70(a)(1) and the victim is under 16 years of age and replace provision that a person found guilty shall be sentenced to a term of imprisonment and a period of special parole “which together constitute a sentence of twenty years” with provision that a person found guilty shall be sentenced to a period of special parole “of at least five years”.

See chapter 968a re address confidentiality program.

See Sec. 53a-40c re sentence of psychological counseling for sexual assault of minor.

See Sec. 54-86f re admissibility of evidence of prior sexual conduct.

See Sec. 54-193a re statute of limitations for sexual abuse, exploitation or assault of minor.

Cited. 3 CA 374. Cited. 11 CA 102. Cited. 12 CA 179. Cited. 19 CA 111; judgment reversed, see 215 C. 538. Cited. 35 CA 173. Cited. 36 CA 805. Cited. 43 CA 715.

Cited. 43 CS 211.

Subsec. (a):

Cited. 206 C. 40. Cited. 216 C. 282. Cited. 235 C. 502. Five-week-old fetus constitutes a part of the mother’s body and, therefore, is a “member” of her body for purposes of subdiv. (2). 263 C. 524.

Cited. 25 CA 725. For purposes of the offense described in subdiv. (4), it is victim’s objective and subjective awareness, and not perpetrator’s physical proximity, that controls the factual determination as to whether perpetrator is “actually present”. 75 CA 578.



Section 53a-70b - Sexual assault in spousal or cohabiting relationship: Class B felony.

(a) For the purposes of this section:

(1) “Sexual intercourse” means vaginal intercourse, anal intercourse, fellatio or cunnilingus between persons regardless of sex. Penetration, however slight, is sufficient to complete vaginal intercourse, anal intercourse or fellatio and does not require emission of semen. Penetration may be committed by an object manipulated by the actor into the genital or anal opening of the victim’s body; and

(2) “Use of force” means: (A) Use of a dangerous instrument; or (B) use of actual physical force or violence or superior physical strength against the victim.

(b) No spouse or cohabitor shall compel the other spouse or cohabitor to engage in sexual intercourse by the use of force against such other spouse or cohabitor, or by the threat of the use of force against such other spouse or cohabitor which reasonably causes such other spouse or cohabitor to fear physical injury.

(c) Any person who violates any provision of this section shall be guilty of a class B felony.

(P.A. 81-27, S. 1.)

See chapter 968a re address confidentiality program.

Cited. 3 CA 374; 10 CA 709; 11 CA 102; 31 CA 20; Id., 497; 35 CA 173; 36 CA 718; 41 CA 604.

Subsec. (b):

Cited. 28 CA 581; judgment reversed, see 226 C. 601. Section describes a general intent crime, and requires only that defendant intended to violate section, not that defendant intended to sexually assault spouse; “use of force” need not be greater than is necessary to violate section, and threats need not be made immediately before the prohibited act. 132 CA 594.



Section 53a-70c - Aggravated sexual assault of a minor: Class A felony.

(a) A person is guilty of aggravated sexual assault of a minor when such person commits a violation of subdivision (2) of subsection (a) of section 53-21 or section 53a-70, 53a-70a, 53a-71, 53a-86, 53a-87 or 53a-196a and the victim of such offense is under thirteen years of age, and (1) such person kidnapped or illegally restrained the victim, (2) such person stalked the victim, (3) such person used violence to commit such offense against the victim, (4) such person caused serious physical injury to or disfigurement of the victim, (5) there was more than one victim of such offense under thirteen years of age, (6) such person was not known to the victim, or (7) such person has previously been convicted of a violent sexual assault.

(b) Aggravated sexual assault of a minor is a class A felony and any person found guilty under this section shall, for a first offense, be sentenced to a term of imprisonment of twenty-five years which may not be suspended or reduced by the court and, for any subsequent offense, be sentenced to a term of imprisonment of fifty years which may not be suspended or reduced by the court.

(P.A. 07-143, S. 3.)

History: P.A. 07-143 effective July 13, 2007.



Section 53a-71 - Sexual assault in the second degree: Class C or B felony.

(a) A person is guilty of sexual assault in the second degree when such person engages in sexual intercourse with another person and: (1) Such other person is thirteen years of age or older but under sixteen years of age and the actor is more than three years older than such other person; or (2) such other person is impaired because of mental disability or disease to the extent that such other person is unable to consent to such sexual intercourse; or (3) such other person is physically helpless; or (4) such other person is less than eighteen years old and the actor is such person’s guardian or otherwise responsible for the general supervision of such person’s welfare; or (5) such other person is in custody of law or detained in a hospital or other institution and the actor has supervisory or disciplinary authority over such other person; or (6) the actor is a psychotherapist and such other person is (A) a patient of the actor and the sexual intercourse occurs during the psychotherapy session, (B) a patient or former patient of the actor and such patient or former patient is emotionally dependent upon the actor, or (C) a patient or former patient of the actor and the sexual intercourse occurs by means of therapeutic deception; or (7) the actor accomplishes the sexual intercourse by means of false representation that the sexual intercourse is for a bona fide medical purpose by a health care professional; or (8) the actor is a school employee and such other person is a student enrolled in a school in which the actor works or a school under the jurisdiction of the local or regional board of education which employs the actor; or (9) the actor is a coach in an athletic activity or a person who provides intensive, ongoing instruction and such other person is a recipient of coaching or instruction from the actor and (A) is a secondary school student and receives such coaching or instruction in a secondary school setting, or (B) is under eighteen years of age; or (10) the actor is twenty years of age or older and stands in a position of power, authority or supervision over such other person by virtue of the actor’s professional, legal, occupational or volunteer status and such other person’s participation in a program or activity, and such other person is under eighteen years of age; or (11) such other person is placed or receiving services under the direction of the Commissioner of Developmental Services in any public or private facility or program and the actor has supervisory or disciplinary authority over such other person.

(b) Sexual assault in the second degree is a class C felony or, if the victim of the offense is under sixteen years of age, a class B felony, and any person found guilty under this section shall be sentenced to a term of imprisonment of which nine months of the sentence imposed may not be suspended or reduced by the court.

(1969, P.A. 828, S. 72; P.A. 75-619, S. 4; P.A. 82-428, S. 3; P.A. 83-326, S. 1; P.A. 85-341, S. 2; P.A. 93-340, S. 2; P.A. 94-221, S. 18; P.A. 00-161, S. 2; P.A. 02-106, S. 1; 02-138, S. 7; P.A. 04-130, S. 1; P.A. 07-143, S. 1; P.A. 11-113, S. 1; P.A. 13-47, S. 1.)

History: P.A. 75-619 restated Subsec. (a) to conform with changes made in definitions of Sec. 53a-65, referred to sexual “assault” rather than to sexual “misconduct” and made the offense a Class C felony rather than a Class A misdemeanor; P.A. 82-428 amended Subsec. (b) to provide that nine months of sentence may not be suspended or reduced by the court; P.A. 83-326 amended Subsec. (a) to impose liability when the victim is mentally defective or mentally incapacitated “to the extent that he is unable to consent to such sexual intercourse”, redesignated as Subdiv. (3) a victim who is “physically helpless” and renumbered the remaining Subdivs.; P.A. 85-341 amended Subsec. (a)(1) to increase the applicable age from 15 to 16 years; P.A. 93-340 amended Subsec. (a)(1) to specify that the other person be 13 years of age or older and the actor be more than 2 years older than such person, added Subdivs. (6) and (7) re sexual intercourse between a psychotherapist and a patient or former patient and re sexual intercourse accomplished by false representation that it is for a bona fide medical purpose; P.A. 94-221 added Subsec. (a)(8) concerning school employees and students; P.A. 00-161 amended Subsec. (a)(2) by deleting provision re the act of engaging in sexual intercourse with a person who is mentally incapacitated, which conduct was reclassified as sexual assault in the first degree under Sec. 53a-70 by same public act, and by making a technical change for purposes of gender neutrality; P.A. 02-106 added Subsec. (a)(9) re sexual intercourse between a coach or instructor and a person who is a recipient of such coaching or instruction and is a secondary school student receiving such coaching or instruction in a secondary school setting or under 18 years of age; P.A. 02-138 amended Subsec. (b) to classify the offense as a class B felony if the victim is under 16 years of age; P.A. 04-130 added Subsec. (a)(10) re actor 20 years of age or older who stands in a position of power, authority or supervision over another person under 18 years of age and engages in sexual intercourse with such other person; P.A. 07-143 amended Subsec. (a)(1) to increase the age differential from 2 to 3 years and make a technical change; P.A. 11-113 added Subsec. (a)(11) re actor who has supervisory or disciplinary authority over person placed or receiving services under direction of Commissioner of Developmental Services in any public or private facility or program and engages in sexual intercourse with such person; P.A. 13-47 amended Subsec. (a)(2) to substitute “impaired because of mental disability or disease” for “mentally defective”.



Section 53a-72 - Rape in the first degree: Class B felony.

Section 53a-72 is repealed.

(1969, P.A. 828, S. 73; 1971, P.A. 871, S. 125; P.A. 75-619, S. 7.)



Section 53a-72a - Sexual assault in the third degree: Class D or C felony.

(a) A person is guilty of sexual assault in the third degree when such person (1) compels another person to submit to sexual contact (A) by the use of force against such other person or a third person, or (B) by the threat of use of force against such other person or against a third person, which reasonably causes such other person to fear physical injury to himself or herself or a third person, or (2) engages in sexual intercourse with another person whom the actor knows to be related to him or her within any of the degrees of kindred specified in section 46b-21.

(b) Sexual assault in the third degree is a class D felony or, if the victim of the offense is under sixteen years of age, a class C felony.

(P.A. 75-619, S. 5; P.A. 80-346, S. 1; P.A. 92-260, S. 33; P.A. 02-138, S. 8.)

History: P.A. 80-346 designated previous Subdivs. (1) and (2) as Subparas. (A) and (B) in Subdiv. (1) of Subsec. (a) and added Subdiv. (2) re incest; P.A. 92-260 made technical changes by amending Subsec. (a)(1)(B) to replace “which reasonably causes such person to fear physical injury to such person” with “which reasonably causes such other person to fear physical injury to himself or herself” and amending Subsec. (a)(2) to replace “such person” with “the actor” or “him or her” as appropriate; P.A. 02-138 amended Subsec. (b) to classify the offense as a class C felony if the victim is under 16 years of age.

See chapter 968a re address confidentiality program.

See Sec. 53a-40c re sentence of psychological counseling for sexual assault of minor.

See Sec. 54-86f re admissibility of evidence of prior sexual conduct.

See Sec. 54-193a re statute of limitations for sexual abuse, exploitation or assault of minor.

Cited. 1 CA 724. Cited. 3 CA 374. Cited. 6 CA 15. Cited. 9 CA 631; judgment reversed, see 205 C. 352; Id., 648. Cited. 10 CA 591. Cited. 11 CA 102. Cited. 12 CA 585. Cited. 35 CA 173. Cited. 43 CA 715. Cited. 46 CA 741. Evidence was sufficient to support conviction and court properly instructed jury on element of intent for conviction of sexual assault in the third degree. 81 CA 189.

Subsec. (a):

Subdiv. (1)(A) cited. 198 C. 147. Cited. 205 C. 27. Subdiv. (1)(B) cited. 209 C. 416. Subdiv. (2) cited. 210 C. 244. Subdiv. (1) cited. 211 C. 18; 220 C. 400. Cited. 224 C. 397. Subdiv. (1) cited. 225 C. 519; 229 C. 580. Subdiv. (2) cited. Id., 557. Subdiv. (1)(A) cited. 233 C. 502. Subdiv. (1)(B) cited. Id. Subdiv. (1)(A) cited. 237 C. 284; Id., 576; Id., 694. Court’s failure to define “knowledge” or to explain how it pertains to charge of sexual assault in the third degree did not violate defendant’s due process rights where jury instructions, viewed as a whole, adequately informed jury of the elements of the crime. 258 C. 779. Subdiv. (2) does not violate equal protection clause of federal constitution because it applies equally to both opposite sex and same sex intercourse when individuals are related within certain degrees of kindred. 285 C. 528.

Subdiv. (1) cited. 2 CA 333. Subdiv. (2) cited. 11 CA 236. Subdiv. (1)(A) cited. 12 CA 221. Subdiv. (1) cited. 14 CA 244. Subdiv. (2) cited. Id. Subdiv. (1) cited. 18 CA 273. Subdiv. (1)(A) cited. Id., 694. Subdiv. (2) cited. 20 CA 530. Subdiv. (1)(B) cited. 23 CA 221. Subdiv. (1) cited. Id., 564; judgment reversed in part, see 200 C. 400. Subdiv. (1)(A) cited. 25 CA 653; judgment reversed, see 223 C. 52. Subdiv. (1)(B) cited. Id., 725; 26 CA 395. Subdiv. (1)(A) cited. 29 CA 724. Subdiv. (1) cited. 30 CA 281. Subdiv. (1) cited. 32 CA 217; judgment reversed, see 229 C. 580. Subdiv. (1)(A) cited. 33 CA 743; judgment reversed, see 233 C. 502. Subdiv. (1)(B) cited. Id., 743; judgment reversed, see 233 C. 502. Subdiv. (1)(A) cited. 36 CA 228. Subdiv. (1) cited. 38 CA 100. Subdiv. (2) cited. Id., 762. Subdiv. (1)(B) cited. 39 CA 657. Subdiv. (1) cited. Id., 742; 41 CA 139; Id., 287. Subdiv. (1)(A) cited. 43 CA 578. Subdiv. (1)(B) cited. Id. Subdiv. (1)(A) cited. 45 CA 756. Subdiv. (2) violates guarantees of equal protection because it proscribes heterosexual, but not homosexual, intercourse between kindred persons, and no rational basis exists for such distinction. 94 CA 667; judgment reversed, see 285 C. 498. Subdiv. (2): Jury instructions were proper as to essential element of sexual assault in the third degree when trial court directed jury to consider admission made by defendant that he was the stepfather of the victim. 110 CA 181.



Section 53a-72b - Sexual assault in the third degree with a firearm: Class C or B felony.

(a) A person is guilty of sexual assault in the third degree with a firearm when such person commits sexual assault in the third degree as provided in section 53a-72a, and in the commission of such offense, such person uses or is armed with and threatens the use of or displays or represents by such person’s words or conduct that such person possesses a pistol, revolver, machine gun, rifle, shotgun or other firearm. No person shall be convicted of sexual assault in the third degree and sexual assault in the third degree with a firearm upon the same transaction but such person may be charged and prosecuted for both such offenses upon the same information.

(b) Sexual assault in the third degree with a firearm is a class C felony or, if the victim of the offense is under sixteen years of age, a class B felony, and any person found guilty under this section shall be sentenced to a term of imprisonment of which two years of the sentence imposed may not be suspended or reduced by the court and a period of special parole pursuant to subsection (b) of section 53a-28 which together constitute a sentence of ten years.

(P.A. 75-619, S. 10; June Sp. Sess. P.A. 99-2, S. 51; P.A. 02-138, S. 9.)

History: June Sp. Sess. P.A. 99-2 amended Subsec. (b) to increase the penalty from a class D to a class C felony, increase from 1 year to 2 years the nonsuspendable portion of the sentence and add requirement that any person found guilty be sentenced to a term of imprisonment and a period of special parole pursuant to Sec. 53a-28(b) which together constitute a sentence of 10 years and made provisions of section gender neutral; P.A. 02-138 amended Subsec. (b) to classify the offense as a class B felony if the victim is under 16 years of age.

See chapter 968a re address confidentiality program.

See Sec. 53a-40c re sentence of psychological counseling for sexual assault of minor.

See Sec. 54-86f re admissibility of evidence of prior sexual conduct.

See Sec. 54-193a re statute of limitations for sexual abuse, exploitation or assault of minor.

Cited. 3 CA 374. Cited. 35 CA 173. Cited. 43 CA 715.

Subsec. (a):

Cited. 216 C. 282.

Subsec. (b):

Cited. 207 C. 412.



Section 53a-73 - Rape in the second degree: Class C felony.

Section 53a-73 is repealed.

(1969, P.A. 828, S. 74; 1971, P.A. 871, S. 129.)



Section 53a-73a - Sexual assault in the fourth degree: Class A misdemeanor or class D felony.

(a) A person is guilty of sexual assault in the fourth degree when: (1) Such person subjects another person to sexual contact who is (A) under thirteen years of age and the actor is more than two years older than such other person, or (B) thirteen years of age or older but under fifteen years of age and the actor is more than three years older than such other person, or (C) mentally incapacitated or impaired because of mental disability or disease to the extent that such other person is unable to consent to such sexual contact, or (D) physically helpless, or (E) less than eighteen years old and the actor is such other person’s guardian or otherwise responsible for the general supervision of such other person’s welfare, or (F) in custody of law or detained in a hospital or other institution and the actor has supervisory or disciplinary authority over such other person; or (2) such person subjects another person to sexual contact without such other person’s consent; or (3) such person engages in sexual contact with an animal or dead body; or (4) such person is a psychotherapist and subjects another person to sexual contact who is (A) a patient of the actor and the sexual contact occurs during the psychotherapy session, or (B) a patient or former patient of the actor and such patient or former patient is emotionally dependent upon the actor, or (C) a patient or former patient of the actor and the sexual contact occurs by means of therapeutic deception; or (5) such person subjects another person to sexual contact and accomplishes the sexual contact by means of false representation that the sexual contact is for a bona fide medical purpose by a health care professional; or (6) such person is a school employee and subjects another person to sexual contact who is a student enrolled in a school in which the actor works or a school under the jurisdiction of the local or regional board of education which employs the actor; or (7) such person is a coach in an athletic activity or a person who provides intensive, ongoing instruction and subjects another person to sexual contact who is a recipient of coaching or instruction from the actor and (A) is a secondary school student and receives such coaching or instruction in a secondary school setting, or (B) is under eighteen years of age; or (8) such person subjects another person to sexual contact and (A) the actor is twenty years of age or older and stands in a position of power, authority or supervision over such other person by virtue of the actor’s professional, legal, occupational or volunteer status and such other person’s participation in a program or activity, and (B) such other person is under eighteen years of age; or (9) such person subjects another person to sexual contact who is placed or receiving services under the direction of the Commissioner of Developmental Services in any public or private facility or program and the actor has supervisory or disciplinary authority over such other person.

(b) Sexual assault in the fourth degree is a class A misdemeanor or, if the victim of the offense is under sixteen years of age, a class D felony.

(P.A. 75-619, S. 6; P.A. 83-326, S. 2; P.A. 93-340, S. 3; P.A. 94-221, S. 19; P.A. 02-106, S. 2; 02-138, S. 10; P.A. 04-130, S. 2; P.A. 07-143, S. 2; P.A. 11-113, S. 2; P.A. 13-28, S. 1; 13-47, S. 2.)

History: P.A. 83-326 amended Subsec. (a)(1) to impose liability when the victim is mentally defective or mentally incapacitated “to the extent that he is unable to consent to such sexual contact”, redesignated as Subpara. (C) a victim who is “physically helpless” and relettered the remaining subparagraphs; P.A. 93-340 added Subsec. (a)(4) and (5) re sexual contact by a psychotherapist with a patient or former patient and re sexual contact accomplished by means of false representation that it is for a bona fide medical purpose; P.A. 94-221 added Subsec. (a)(6) re school employees and students; P.A. 02-106 made a technical change in Subsec. (a)(1)(B) for purposes of gender neutrality and added Subsec. (a)(7) re a coach or instructor subjecting another person to sexual contact who is a recipient of such coaching or instruction and is a secondary school student receiving such coaching or instruction in a secondary school setting or under 18 years of age; P.A. 02-138 amended Subsec. (a) to make technical changes and amended Subsec. (b) to classify the offense as a class D felony if the victim is under 16 years of age; P.A. 04-130 added Subsec. (a)(8) re actor 20 years of age or older who stands in a position of power, authority or supervision over another person under 18 years of age and subjects that other person to sexual contact; P.A. 07-143 amended Subsec. (a)(1) to revise Subpara. (A) re when victim is under 15 years of age by establishing an age differential between the victim and the actor requiring that for a victim under 13 years of age the actor be more than 2 years older and requiring that for a victim 13 years of age or older but under 15 years of age the actor be more than 3 years older, designating the latter provision as new Subpara. (B) and relettering the remaining Subparas. accordingly; P.A. 11-113 added Subsec. (a)(9) re actor who has supervisory or disciplinary authority over person placed or receiving services under direction of Commissioner of Developmental Services in any public or private facility or program and subjects such person to sexual contact; P.A. 13-28 amended Subsec. (a)(1) to delete “intentionally”; P.A. 13-47 amended Subsec. (a)(1)(C) to substitute “impaired because of mental disability or disease” for “mentally defective”.



Section 53a-74 to 53a-81 - Rape in the second degree. Deviate sexual intercourse in the first and second degree. Sexual contact in the first, second and third degree. Adultery: Class A misdemeanor.

Sections 53a-74 to 53a-81, inclusive, are repealed.

(1969, P.A. 828, S. 75–82; 1971, P.A. 871, S. 126–129; 1972, P.A. 127, S. 79, 80; P.A. 75-619, S. 7; P.A. 91-19, S. 2.)



Section 53a-82 - Prostitution: Class A misdemeanor.

(a) A person sixteen years of age or older is guilty of prostitution when such person engages or agrees or offers to engage in sexual conduct with another person in return for a fee.

(b) In any prosecution for an offense under this section, it shall be an affirmative defense that the actor was a victim of conduct by another person that constitutes (1) a violation of section 53a-192a, or (2) a criminal violation of 18 USC Chapter 77, as amended from time to time.

(c) In any prosecution of a person sixteen or seventeen years of age for an offense under this section, there shall be a presumption that the actor was a victim of conduct by another person that constitutes (1) a violation of section 53a-192a, or (2) a criminal violation of 18 USC Chapter 77, as amended from time to time.

(d) Nothing in this section shall limit a person’s right to assert the defense of duress pursuant to section 53a-14 in any prosecution for an offense under this section.

(e) Prostitution is a class A misdemeanor.

(1969, P.A. 828, S. 83; P.A. 06-43, S. 5; P.A. 10-115, S. 1; P.A 13-166, S. 3.)

History: P.A. 06-43 added new Subsec. (b) re affirmative defense and redesignated existing Subsec. (b) as Subsec. (c), effective July 1, 2006; P.A. 10-115 amended Subsec. (a) to limit applicability of offense to person 16 years of age or older, added new Subsec. (c) re presumption of coercion of person 16 or 17 years of age and redesignated existing Subsec. (c) as Subsec. (d); P.A. 13-166 amended Subsecs. (b) and (c) to replace provisions re actor being coerced into committing offense with provisions re actor being a victim of conduct by another that constitutes a violation of Sec. 53a-192a, designated as Subdiv. (1), or a victim of a criminal violation of 18 USC Chapter 77, designated as Subdiv. (2), added new Subsec. (d) re right to assert defense of duress pursuant to Sec. 53a-14, and redesignated existing Subsec. (d) as Subsec. (e).



Section 53a-83 - Patronizing a prostitute: Class A misdemeanor or class C felony.

(a) A person is guilty of patronizing a prostitute when: (1) Pursuant to a prior understanding, he pays a fee to another person as compensation for such person or a third person having engaged in sexual conduct with him; or (2) he pays or agrees to pay a fee to another person pursuant to an understanding that in return therefor such person or a third person will engage in sexual conduct with him; or (3) he solicits or requests another person to engage in sexual conduct with him in return for a fee.

(b) Except as provided in subsection (c) of this section, patronizing a prostitute is a class A misdemeanor.

(c) Patronizing a prostitute is a class C felony if such person knew or reasonably should have known at the time of the offense that such other person (1) had not attained eighteen years of age, or (2) was the victim of conduct of another person that constitutes (A) trafficking in persons in violation of section 53a-192a, or (B) a criminal violation of 18 USC Chapter 77, as amended from time to time.

(1969, P.A. 828, S. 84; P.A. 13-166, S. 4.)

History: P.A. 13-166 amended Subsec. (b) to provide exception re Subsec. (c) and added Subsec. (c) re class C felony offense if person knew or reasonably should have known the other person had not attained 18 years of age or was a victim of trafficking in persons or a criminal violation of 18 USC Chapter 77.



Section 53a-83a - Patronizing a prostitute from a motor vehicle: Class A misdemeanor.

(a) A person is guilty of patronizing a prostitute from a motor vehicle when he, while occupying a motor vehicle: (1) Pursuant to a prior understanding, pays a fee to another person as compensation for such person or a third person having engaged in sexual conduct with him; or (2) pays or agrees to pay a fee to another person pursuant to an understanding that in return therefor such person or a third person will engage in sexual conduct with him; or (3) solicits or requests another person to engage in sexual conduct with him in return for a fee; or (4) engages in sexual conduct for which a fee was paid or agreed to be paid.

(b) Patronizing a prostitute from a motor vehicle is a class A misdemeanor.

(P.A. 93-265, S. 2; P.A. 97-279, S. 2.)

History: P.A. 97-279 amended Subsec. (b) to delete provision that subjected any motor vehicle used in the commission of the offense to forfeiture to the state in accordance with Secs. 54-36j to 54-36l, inclusive.



Section 53a-84 - Defenses barred.

(a) In any prosecution for prostitution in violation of section 53a-82 or patronizing a prostitute in violation of section 53a-83 or 53a-83a, the sex of the two parties or prospective parties to the sexual conduct engaged in, contemplated or solicited is immaterial, and it shall be no defense that: (1) Such persons were of the same sex; or (2) the person who received, agreed to receive or solicited a fee was a male and the person who paid or agreed or offered to pay such fee was a female.

(b) In any prosecution for patronizing a prostitute in violation of section 53a-83 or 53a-83a, promoting prostitution in violation of section 53a-86, 53a-87 or 53a-88 or permitting prostitution in violation of section 53a-89, it shall be no defense that the person engaging or agreeing to engage in sexual conduct with another person in return for a fee could not be prosecuted for a violation of section 53a-82 on account of such person’s age.

(1969, P.A. 828, S. 85; P.A. 10-115, S. 4.)

History: P.A. 10-115 designated existing provisions as Subsec. (a) and amended same to add “in violation of section 53a-82” re prosecution for prostitution and “in violation of section 53a-83 or 53a-83a” re prosecution for patronizing a prostitute and added Subsec. (b) to provide that it is not a defense to patronizing a prostitute, promoting prostitution or permitting prostitution if the person engaging or offering to engage in sexual conduct for a fee could not be prosecuted under Sec. 53a-82 on account of age.



Section 53a-85 - Promoting prostitution: Definitions.

The following definitions are applicable to sections 53a-86 to 53a-89, inclusive:

(1) A person “advances prostitution” when, acting other than as a prostitute or as a patron thereof, he knowingly causes or aids a person to commit or engage in prostitution, procures or solicits patrons for prostitution, provides persons or premises for prostitution purposes, operates or assists in the operation of a house of prostitution or a prostitution enterprise, or engages in any other conduct designed to institute, aid or facilitate an act or enterprise of prostitution.

(2) A person “profits from prostitution” when acting other than as a prostitute receiving compensation for personally rendered prostitution services, he accepts or receives money or other property pursuant to an agreement or understanding with any person whereby he participates or is to participate in the proceeds of prostitution activity.

(1969, P.A. 828, S. 86.)



Section 53a-86 - Promoting prostitution in the first degree: Class B felony.

(a) A person is guilty of promoting prostitution in the first degree when he knowingly: (1) Advances prostitution by compelling a person by force or intimidation to engage in prostitution, or profits from coercive conduct by another; or (2) advances or profits from prostitution of a person less than eighteen years old.

(b) Promoting prostitution in the first degree is a class B felony. Any person found guilty under subdivision (2) of subsection (a) of this section shall be sentenced to a term of imprisonment of which nine months of the sentence imposed may not be suspended or reduced by the court.

(1969, P.A. 828, S. 87; P.A. 10-115, S. 2.)

History: P.A. 10-115 amended Subsec. (a)(2) to increase applicable age limit from 16 to 18 and amended Subsec. (b) to add 9-month nonsuspendable sentence for person found guilty under Subsec. (a)(2).

Sentencing under both risk of injury and promoting prostitution statutes not a double jeopardy violation. 53 CA 627.

Subsec. (a):

Subdiv. (2) cited. 185 C. 199; 191 C. 453.



Section 53a-87 - Promoting prostitution in the second degree: Class C felony.

(a) A person is guilty of promoting prostitution in the second degree when he knowingly advances or profits from prostitution by managing, supervising, controlling or owning, either alone or in association with others, a house of prostitution or a prostitution business or enterprise involving prostitution activity by two or more prostitutes.

(b) Promoting prostitution in the second degree is a class C felony.

(1969, P.A. 828, S. 88; 1972, P.A. 127, S. 81; P.A. 10-115, S. 3.)

History: 1972 act changed applicable age in Subsec. (a)(2) from 19 to 18, reflecting change in age of majority; P.A. 10-115 amended Subsec. (a) to delete former Subdiv. (2) re advancing or profiting from prostitution of person less than 18 years old and make a technical change.

Subsec. (a):

Subdiv. (1) cited. 13 CA 732.



Section 53a-88 - Promoting prostitution in the third degree: Class D felony.

(a) A person is guilty of promoting prostitution in the third degree when he knowingly advances or profits from prostitution.

(b) Promoting prostitution in the third degree is a class D felony.

(1969, P. A. 828, S. 89.)



Section 53a-89 - Permitting prostitution: Class A misdemeanor.

(a) A person is guilty of permitting prostitution when, having possession or control of premises which he knows are being used for prostitution purposes, he fails to make reasonable effort to halt or abate such use.

(b) Permitting prostitution is a class A misdemeanor.

(1969, P.A. 828, S. 90.)



Section 53a-90a - Enticing a minor. Penalties.

(a) A person is guilty of enticing a minor when such person uses an interactive computer service to knowingly persuade, induce, entice or coerce any person under sixteen years of age to engage in prostitution or sexual activity for which the actor may be charged with a criminal offense. For purposes of this section, “interactive computer service” means any information service, system or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.

(b) (1) Except as provided in subdivision (2) of this subsection, enticing a minor is a class D felony for a first offense, a class C felony for a second offense and a class B felony for any subsequent offense.

(2) Enticing a minor is a class B felony if the victim of the offense is under thirteen years of age and any person found guilty of such class B felony shall, for a first offense, be sentenced to a term of imprisonment of which five years of the sentence imposed may not be suspended or reduced by the court and, for any subsequent offense, be sentenced to a term of imprisonment of which ten years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 99-113; P.A. 04-139, S. 1; P.A. 07-143, S. 5.)

History: P.A. 04-139 amended Subsec. (b) to increase penalty for a first offense from a class A misdemeanor to a class D felony, for a second offense from a class D felony to a class C felony and for any subsequent offense from a class C felony to a class B felony, effective July 1, 2004; P.A. 07-143 amended Subsec. (b) to designate existing penalty provision as Subdiv. (1) and amend same to add exception re Subdiv. (2) and to add new Subdiv. (2) classifying offense as a class B felony if the victim is under 13 years of age and specifying a term of imprisonment which may not be suspended or reduced by the court of 5 years for a first offense and 10 years for a subsequent offense, effective July 1, 2007.

The plain meaning of the word “entice”, as used in Subsec., does not require that an individual actually succeed in convincing a person to act for an enticement to have occurred, and therefore, it is not necessary that defendant actually engage in sexual activity with a minor to be convicted. 127 CA 464.



Section 53a-90b - Misrepresentation of age to entice a minor: Class C felony.

(a) A person is guilty of misrepresentation of age to entice a minor when such person, in the course of and in furtherance of the commission of a violation of section 53a-90a, intentionally misrepresents such person’s age.

(b) Misrepresentation of age to entice a minor is a class C felony.

(June Sp. Sess. P.A. 07-4, S. 97.)



Section 53a-91 - Definitions.

The following definitions are applicable to this part:

(1) “Restrain” means to restrict a person’s movements intentionally and unlawfully in such a manner as to interfere substantially with his liberty by moving him from one place to another, or by confining him either in the place where the restriction commences or in a place to which he has been moved, without consent. As used herein “without consent” means, but is not limited to, (A) deception and (B) any means whatever, including acquiescence of the victim, if he is a child less than sixteen years old or an incompetent person and the parent, guardian or other person or institution having lawful control or custody of him has not acquiesced in the movement or confinement.

(2) “Abduct” means to restrain a person with intent to prevent his liberation by either (A) secreting or holding him in a place where he is not likely to be found, or (B) using or threatening to use physical force or intimidation.

(3) “Relative” means a parent, ancestor, brother, sister, uncle or aunt.

(1969, P.A. 828, S. 92; P.A. 92-260, S. 35.)

History: P.A. 92-260 amended Subsecs. (1) and (2) to replace Subdiv. indicators “(a)” and “(b)” with “(A)” and “(B)”, respectively.

Cited. 20 CA 437. Cited. 55 CA 447.

Subsec. (1):

Cited. 177 C. 335. Cited. 179 C. 328. Cited. 180 C. 565. Cited. 188 C. 406. Cited. 195 C. 253. Subpara. (a) cited. 198 C. 147. Cited. Id., 430; Id., 537. Cited. 202 C. 520. Cited. 209 C. 733. Cited. 215 C. 173; Id., 716. Cited. 225 C. 347. Cited. 237 C. 284.

Cited. 5 CA 586. Cited. 13 CA 667. Cited. 17 CA 339. Cited. 19 CA 396. Cited. 30 CA 281. Cited. 31 CA 312. Cited. 46 CA 486.

Subsec. (2):

Subdiv. (b): Cited. 172 C. 22. Subdiv. (a): Cited. 177 C. 335. Subdiv. (b): Cited. Id.; Id., 637; 178 C. 634. Cited. 179 C. 328. Cited. 182 C. 449. Cited. 188 C. 406. Cited. 199 C. 537. Cited. 209 C. 733. Cited. 215 C. 716. Cited. 225 C. 347.

Subdiv. (B) cited. 36 CA 190. Cited. 46 CA 486. Subdiv. (b) cited. Id. To prove unlawful restraint, the state had to prove that defendant abducted alleged victim by restraining her with intent to prevent her liberation by using or threatening to use physical force or intimidation. 81 CA 320.



Section 53a-92 - Kidnapping in the first degree: Class A felony.

(a) A person is guilty of kidnapping in the first degree when he abducts another person and: (1) His intent is to compel a third person (A) to pay or deliver money or property as ransom or (B) to engage in other particular conduct or to refrain from engaging in particular conduct; or (2) he restrains the person abducted with intent to (A) inflict physical injury upon him or violate or abuse him sexually; or (B) accomplish or advance the commission of a felony; or (C) terrorize him or a third person; or (D) interfere with the performance of a government function.

(b) Kidnapping in the first degree is a class A felony.

(1969, P.A. 828, S. 93, 94; P.A. 73-137, S. 5; P.A. 92-260, S. 36.)

History: P.A. 73-137 deleted former Subsec. (a)(3) making kidnapping a first degree offense when abducted person dies during abduction or before his return to safety and provisions in that Subsec. re circumstances which determine the presumption of death and provisions in Subsec. (b) re imposition of death penalty and re sentence for Class A felony when accused enters guilty plea and court and state’s attorney consent; P.A. 92-260 amended Subsec. (a)(1) to insert Subpara. indicators and made other technical changes.

Cited. 24 CA 13. Cited. 39 CA 632. Cited. 46 CA 691; Id., 741.

Subsec. (a):

Subdiv. (2)(A): Language sufficiently warns ordinary person in clear and concise terms of prohibited conduct intended. 173 C. 165. Subdiv. (2)(B) cited. 185 C. 339. Subdiv. (2) cited. 189 C. 346. Subdiv. (2)(A) cited. 194 C. 114; Id., 692. Subdiv. (2)(B) cited. 197 C. 588. Subdiv. (2)(A) cited. 198 C. 147; Id., 285; Id., 405; 199 C. 399; 200 C. 586; 201 C. 517; Id., 559; 202 C. 259; Id., 509; 203 C. 385. Subdiv. (2)(C) cited. 204 C. 1. Cited. Id., 240. Subdiv. (2)(B) cited. Id., 714. Subdiv. (2)(A) cited. 205 C. 132. Subdiv. (2)(B) cited. Id., 673. Subdiv. (2)(A) cited. 206 C. 40; 209 C. 416; Id., 733; 210 C. 110. Subdiv. (2)(B) cited. Id., 199. Subdiv. (2)(A) cited. Id., 315. Subdiv. (2) cited. 211 C. 18; 213 C. 388. Subdiv. (2)(B) cited. Id., 422. Subdiv. (2)(A) cited. 214 C. 38; Id., 89; 215 C. 173; Id., 716; 216 C. 647; 217 C. 243. Subdiv. (2)(B) cited. Id.; 219 C. 93. Subdiv. (2)(A) cited. Id., 160. Subdiv. (2)(B) cited. Id.; Id., 269. Subdiv. (2)(A) cited. Id., 283. Subdiv. (2)(C) cited. Id. Subdiv. (2)(A) cited. Id., 489. Subdiv. (2)(B) cited. Id; 220 C. 270. Subdiv. (2)(A) cited. Id., 345. Subdiv. (2)(B) cited. Id., 487. Subdiv. (2)(A) cited. Id., 698; 221 C. 264; 222 C. 556; 224 C. 397; 225 C. 450; Id., 519. Subdiv. (2) cited. 226 C. 618. Subdiv. (2)(A) cited. 227 C. 1. Subdiv. (2)(B) cited. Id. Subdiv. (2)(A) cited. Id., 153; 228 C. 582; 229 C. 557; 231 C. 195. Subdiv. (2) cited. 233 C. 403. Subdiv. (2)(A) cited. Id. Subdiv. (2) cited. 235 C. 145. Subdiv. (2)(A): Determined to be not unconstitutionally vague as applied to facts of the case. 237 C. 284. Subdiv. (2)(A) cited. Id., 694; 238 C. 389. Subdiv. (2)(B) cited. Id. Subdiv. (2)(C): Section not unconstitutionally vague on its face. Id., 784. Cited. 239 C. 235. Subdiv. (2)(A) cited. 242 C. 445. Where defendant also charged with sexual assault, restriction of movement alone can be basis of kidnapping if defendant, by violent actions, restrained victim with intent to prevent liberation. 262 C. 179; judgment reversed, see 299 C. 740. The legislature intended to exclude from the scope of the more serious crime of kidnapping and its accompanying severe penalties those confinements or movements of a victim that are merely incidental to and necessary for the commission of another crime against that victim. 287 C. 509. Subdiv. (2)(A): Since there was no evidence that defendant restrained victim to any greater degree than that necessary to commit the sexual assault, his conviction of kidnapping in the first degree cannot stand. Id., 608. Holding in State v. Salamon, 287 C. 509, that to commit a kidnapping, defendant must intend to prevent the victim’s liberation for a longer period of time or to a greater degree than that which is necessary to commit the other crime, applies retroactively to petitioner’s habeas corpus proceeding in which he challenges his kidnapping conviction. 299 C. 740. Where defendant was also charged with robbery and there was no evidence that victim was bound or moved physically, and victim was restrained for five minutes and released immediately after robbery was complete, the restraint alone cannot support kidnapping charge. 301 C. 77.

Subdiv. (2)(A) cited. 8 CA 177. Subdiv. (2)(B) cited. 25 CA 428. Subdiv. (2)(A) cited. 28 CA 195; 33 CA 457. Subdiv. (2)(B) cited. Id. Subdiv. (2)(A) cited. 34 CA 276; 36 CA 190; Id., 216; Id., 641; Id., 718. Subdiv. (2)(B) cited. Id., 774. Subdiv. (2)(A) cited. 37 CA 360. Subdiv. (2)(B) cited. Id. Subdiv. (2)(A) cited. Id., 464; 38 CA 777. Cited. 39 CA 579. Subdiv. (2)(A) cited. 41 CA 317; judgment reversed, see 242 C. 445; 43 CA 715. Subdiv. (2)(B) cited. 44 CA 307; 46 CA 810. Holding witnesses at gunpoint prior to firing fatal shot into a murder victim was kidnapping with intent to advance or accomplish the murder. 47 CA 134. Unlawful restraint as a lesser included offense, discussed. Id., 159. Evidence was insufficient to sustain defendant’s conviction under section. 55 CA 447. Subdiv. (2): Under kidnapping statute, the state had to prove that defendant had abducted and restrained alleged victim with the intent to inflict physical injury or to sexually attack her. 81 CA 320. Kidnapping in the first degree statute was unconstitutionally vague as applied to facts of defendant’s case. 91 CA 47. Abduction requirement under kidnapping statute was satisfied by testimony showing that defendant, in an effort to prevent victim from leaving his apartment, took her by the leg and placed his arm around her neck in a headlock and thereby restricted her movement with the intent to prevent her liberation. 96 CA 155. Kidnapping conviction reversed and matter remanded so jury could be instructed re holdings in State v. Salamon, 287 C. 509, and State v. DeJesus, 288 C. 418, that it could not find defendant guilty of kidnapping unless he intended to prevent the victim’s liberation for a longer period of time or to a greater degree than that necessary to commit the underlying crime. 115 CA 166. Subdiv. (2)(A): When assessing whether a kidnapping charge is merely incidental to and necessary for another crime, trial court must make a specific factual finding whether defendant intended to restrain the victim to a greater degree than what was necessary to commit the other crime; where defendant is charged with kidnapping pursuant to Subdiv. (2)(A), and no evidence is presented at trial re defendant’s intention to inflict physical injury subsequent to related sexual assault, court’s analysis of the kidnapping charge is limited to the defendant’s conduct up to the completion of the sexual assault. 118 CA 140. Subdiv. (2)(A) is a lesser offense included within the kidnapping charge of Subdiv. (2)(B) and thus conviction of both offenses for the same act constituted double jeopardy. Id., 831. Subdiv. (2): Salamon does not control burglary and larceny case because restraint of victim was not necessary to accomplish those crimes and restraint occurred after defendant took jewelry. 127 CA 181.

Cited. 43 CS 46.

Subsec. (b):

Cited. 8 CA 177.



Section 53a-92a - Kidnapping in the first degree with a firearm: Class A felony.

(a) A person is guilty of kidnapping in the first degree with a firearm when such person commits kidnapping in the first degree as provided in section 53a-92, and in the commission of said crime such person uses or is armed with and threatens the use of or displays or represents by such person’s words or conduct that such person possesses a pistol, revolver, machine gun, shotgun, rifle or other firearm. No person shall be convicted of kidnapping in the first degree and kidnapping in the first degree with a firearm upon the same transaction but such person may be charged and prosecuted for both such offenses upon the same information.

(b) Kidnapping in the first degree with a firearm is a class A felony.

(P.A. 75-380, S. 9; P.A. 13-28, S. 2.)

History: P.A. 13-28 made technical changes and amended Subsec. (b) to delete requirement that 1 year of sentence may not be suspended or reduced by the court



Section 53a-93 - Proceeding to determine sentence for kidnapping in first degree.

Section 53a-93 is repealed.

(1969, P.A. 828, S. 95; P.A. 73-137, S. 15.)



Section 53a-94 - Kidnapping in the second degree: Class B felony: Three years not suspendable.

(a) A person is guilty of kidnapping in the second degree when he abducts another person.

(b) Kidnapping in the second degree is a class B felony for which three years of the sentence imposed may not be suspended or reduced by the court.

(1969, P.A. 828, S. 96; P.A. 93-148, S. 1.)

History: P.A. 93-148 amended Subsec. (b) to add provision re three-year nonsuspendable sentence.

Cited. 1 CA 697; 12 CA 268; Id., 613; 20 CA 437; 21 CA 411; 27 CA 786; 35 CA 740; 42 CA 768; 46 CA 486; Id., 691.

Subsec. (a):

Cited. 178 C. 600; 179 C. 328; 180 C. 565; 182 C. 449; 187 C. 681; 190 C. 327; 192 C. 166; 197 C. 485; 198 C. 314; 238 C. 784. The legislature intended to exclude from the scope of the more serious crime of kidnapping and its accompanying severe penalties those confinements or movements of a victim that are merely incidental to and necessary for the commission of another crime against that victim. 287 C. 509. The court’s repeated pronouncements that there are no minimum time or distance requirements to establish restraint within the meaning of Subsec., coupled with Subsec.’s prohibition of the act of restraint only when it is accomplished with the specific intent of preventing a victim’s liberation, defeats defendant’s claim that Subsec. is unconstitutionally vague as applied to defendant’s actions. 294 C. 753. Lack of Salamon instruction was harmless because defendant was acquitted of all charges other than kidnapping and unlawful restraint. 299 C. 447.

There is neither any time requirement for the restraint, nor any distance requirement for the asportation to constitute the crime of kidnapping. 1 CA 697. By its plain terms, Subsec. gives fair warning to the public that if a person abducts another he is guilty of that offense. 83 CA 142. Statute is unconstitutionally vague as applied to the particular facts in issue because it failed to put defendant on notice that forcibly taking victim’s arm but not moving her was a violation. 95 CA 332; judgment reversed, see 294 C. 753. Section not unconstitutionally vague as applied to defendant whose actions over a 2-hour period included using stun gun and restraints against victim and confining victim in defendant’s car and home. 137 CA 29.



Section 53a-94a - Kidnapping in the second degree with a firearm: Class B felony: Three years not suspendable.

(a) A person is guilty of kidnapping in the second degree with a firearm when he commits kidnapping in the second degree, as provided in section 53a-94, and in the commission of such offense he uses or is armed with and threatens the use of or uses or displays or represents by his words or conduct that he possesses a pistol, revolver, machine gun, shotgun, rifle or other firearm. No person shall be convicted of kidnapping in the second degree and kidnapping in the second degree with a firearm upon the same transaction but such person may be charged and prosecuted for both such offenses upon the same information.

(b) Kidnapping in the second degree with a firearm is a class B felony for which three years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 75-380, S. 10; P.A. 92-260, S. 37; P.A. 93-148, S. 2.)

History: P.A. 92-260 made a technical change in Subsec. (a); P.A. 93-148 amended Subsec. (b) to increase from one year to three years the length of the nonsuspendable sentence.

Cited. 9 CA 648; 46 CA 741. Although defendant did not physically restrain victim during her confinement, his threat against victim’s life while armed with deadly weapon was evidence from which jury could reasonably infer that defendant possessed specific intent to prevent victim’s liberation; defendant could not prevail on argument that section is unconstitutionally vague for failing to provide notice that any restraint of victim, even for a very brief time, could constitute the crime of kidnapping; case is not one of the rare cases where the restraint is so minimal or limited in time as to warrant a finding of unconstitutional vagueness. 133 CA 514.

Subsec. (a):

Cited. 210 C. 110; 216 C. 282.

Subsec. (b):

Cited. 207 C. 412.



Section 53a-95 - Unlawful restraint in the first degree: Class D felony.

(a) A person is guilty of unlawful restraint in the first degree when he restrains another person under circumstances which expose such other person to a substantial risk of physical injury.

(b) Unlawful restraint in the first degree is a class D felony.

(1969, P.A. 828, S. 97; P.A. 92-260, S. 38.)

History: P.A. 92-260 amended Subsec. (a) to replace “the latter” with “such other person”.

Cited. 3 CA 374. Cited. 5 CA 424; Id., 586. Cited. 6 CA 334. Cited. 7 CA 701. Cited. 8 CA 620. Cited. 9 CA 631; judgment reversed, see 205 C. 352. Cited. 10 CA 217. Cited. 13 CA 554. Cited. 17 CA 234; Id., 339. Specific intent required. Id. Cited. Id., 391; Id., 490. Cited. 22 CA 477. Cited. 28 CA 581; judgment reversed, see 226 C. 601. Cited. 31 CA 20; Id., 312. Cited. 36 CA 805. Cited. 40 CA 553. Cited. 41 CA 701. Cited. 42 CA 78; Id., 445. Cited. 43 CA 715. Cited. 46 CA 486.

Cited. 43 CS 211.

Subsec. (a):

Cited. 174 C. 500. Cited. 176 C. 227. Cited. 179 C. 381. Cited. 185 C. 211. Cited. 186 C. 599. Cited. 190 C. 104. Cited. 197 C. 50; Id., 602. Cited. 198 C. 598; Id., 617. Cited. 205 C. 39; Id., 61; Id., 437; Id., 528. Cited. 206 C. 40. Cited. 209 C. 143. Cited. 222 C. 87. Cited. 227 C. 32; Id., 153. Cited. 241 C. 784. Cited. 242 C. 523.

Cited. 6 CA 697. Cited. 8 CA 387; Id., 491; Id., 566. Cited. 9 CA 79; Id., 208. Cited. 13 CA 667. Cited. 14 CA 710. Cited. 18 CA 134; Id., 730. Cited. 19 CA 631. Cited. 21 CA 244; Id., 467. Cited. 25 CA 725. Cited 26 CA 574; Id., 641. Cited. 32 CA 178. Cited. 38 CA 531; Id., 777. Cited. 39 CA 45; Id., 789; Id., 832. Cited. 41 CA 255; Id., 817. Conviction of both sexual assault and unlawful restraint is not double jeopardy. 47 CA 117.



Section 53a-96 - Unlawful restraint in the second degree: Class A misdemeanor.

(a) A person is guilty of unlawful restraint in the second degree when he restrains another person.

(b) Unlawful restraint in the second degree is a class A misdemeanor.

(1969, P.A. 828, S. 98.)

Cited. 9 CA 656. Cited. 19 CA 396. Cited. 29 CA 524. Cited. 30 CA 281. Cited. 31 CA 497. Cited. 46 CA 486.

Subsec. (a):

Cited. 178 C. 600. Cited. 197 C. 413.



Section 53a-97 - Custodial interference in the first degree: Class D felony.

(a) A person is guilty of custodial interference in the first degree when he commits custodial interference in the second degree as provided in section 53a-98: (1) Under circumstances which expose the child or person taken or enticed from lawful custody or the child held after a request by the lawful custodian for his return to a risk that his safety will be endangered or his health materially impaired; or (2) by taking, enticing or detaining the child or person out of this state.

(b) Custodial interference in the first degree is a class D felony.

(1969, P.A. 828, S. 99; P.A. 81-280, S. 2; P.A. 92-260, S. 39; P.A. 95-206, S. 1.)

History: P.A. 81-280 amended Subsec. (a)(1) to include risk to a child held after a request by the lawful custodian for his return; P.A. 92-260 made technical changes in Subsec. (a); P.A. 95-206 amended Subsec. (a) by classifying the detention of a child or person out of this state as a violation of custodial interference in the first degree.

Cited. 34 CS 219.



Section 53a-98 - Custodial interference in the second degree: Class A misdemeanor.

(a) A person is guilty of custodial interference in the second degree when: (1) Being a relative of a child who is less than sixteen years old and intending to hold such child permanently or for a protracted period and knowing that he has no legal right to do so, he takes or entices such child from his lawful custodian; (2) knowing that he has no legal right to do so, he takes or entices from lawful custody any incompetent person or any person entrusted by authority of law to the custody of another person or institution; or (3) knowing that he has no legal right to do so, he holds, keeps or otherwise refuses to return a child who is less than sixteen years old to such child’s lawful custodian after a request by such custodian for the return of such child.

(b) Custodial interference in the second degree is a class A misdemeanor.

(1969, P.A. 828, S. 100; P.A. 81-280, S. 1.)

History: P.A. 81-280 added Subsec. (a)(3) re failure to return a child to his lawful custodian after a request by the custodian for the child’s return.



Section 53a-99 - Substitution of children: Class D felony.

(a) A person is guilty of substitution of children when, having been temporarily entrusted with a child less than one year old and, intending to deceive a parent, guardian or other lawful custodian of such child, he substitutes, produces or returns to such parent, guardian or custodian a child other than the one entrusted.

(b) Substitution of children is a class D felony.

(1969, P.A. 828, S. 101.)



Section 53a-100 - Definitions.

(a) The following definitions are applicable to this part: (1) “Building” in addition to its ordinary meaning, includes any watercraft, aircraft, trailer, sleeping car, railroad car or other structure or vehicle or any building with a valid certificate of occupancy. Where a building consists of separate units, such as, but not limited to separate apartments, offices or rented rooms, any unit not occupied by the actor is, in addition to being a part of such building, a separate building; (2) “dwelling” means a building which is usually occupied by a person lodging therein at night, whether or not a person is actually present; (3) “night” means the period between thirty minutes after sunset and thirty minutes before sunrise; and (4) “public land” means a state park, state forest or municipal park or any other publicly-owned land that is open to the public for active or passive recreation.

(b) The following definition is applicable to sections 53a-100aa to 53a-106, inclusive: A person “enters or remains unlawfully” in or upon premises when the premises, at the time of such entry or remaining, are not open to the public and when the actor is not otherwise licensed or privileged to do so.

(1969, P.A. 828, S. 102; P.A. 74-186, S. 10, 12; P.A. 79-570, S. 7; P.A. 92-260, S. 40; P.A. 05-234, S. 8; Jan. Sp. Sess. P.A. 08-1, S. 4.)

History: P.A. 74-186 included railroad cars in definition of “building”; P.A. 79-570 included buildings “with a valid certificate of occupancy” in definition of “building”; P.A. 92-260 made a technical change in definition of “building”; P.A. 05-234 added Subsec. (a)(4) defining “public land”, effective January 1, 2006; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (a) to make definitions applicable to Sec. 53a-100aa, included in existing reference to “this part”, and amended Subsec. (b) to add reference to Sec. 53a-100aa, effective March 1, 2008.

Failure of court to define the phrase “enters unlawfully,” misled jury. 6 CA 24. Cited. 30 CA 95; judgment reversed, see 228 C. 147. Cited. 35 CA 714. Cited. 44 CA 62.

Subsec. (a):

Subdiv. (2) cited. 188 C. 542. Subdiv. (1) cited. 218 C. 273; 240 C. 708; 242 C. 523. Subdiv. (2) cited. Id.

Subdiv. (1) cited. 14 CA 119; 22 CA 440. Cited. 34 CA 823. Subdiv. (3) cited. 38 CA 231. Subdiv. (1) cited. 39 CA 1; 43 CA 488. Subdiv. (2) cited. Id. Although it is true that the crime of burglary in the second degree requires the element of a “dwelling” as opposed to “building,” our statutes define “dwelling” as a type of building “which is usually occupied by a person lodging therein at night, whether or not a person is actually present ….” 76 CA 779. An individual apartment, within an apartment home, while a dwelling, also is a separate building. Id. Subdiv. (1): Under the ordinary definition of a “building”, one’s home is clearly a building. 78 CA 610. State does not need to furnish valid certificate of occupancy or prove specific ability to occupy if structure in question falls within ordinary meaning of building. 106 CA 295. Subdiv. (2): Evidence was sufficient to find that the breezeway constituted part of the family’s “dwelling”. 125 CA 529.

Subsec. (b):

Cited. 8 CA 528. Cited. 19 CA 179. Cited. 24 CA 563. Cited. 39 CA 1. Cited. 42 CA 507. Defendant’s presence in an apartment that was not his own, his attempts to evade police and his flight were sufficient evidence from which jury could infer that he had entered apartment unlawfully. 66 CA 357. Restaurant was not open to the public at time defendant entered and management office was a separate area not open to public and defendant was not licensed or privileged to enter or remain in or upon premises. 74 CA 607.



Section 53a-100aa - Home invasion: Class A felony.

(a) A person is guilty of home invasion when such person enters or remains unlawfully in a dwelling, while a person other than a participant in the crime is actually present in such dwelling, with intent to commit a crime therein, and, in the course of committing the offense: (1) Acting either alone or with one or more persons, such person or another participant in the crime commits or attempts to commit a felony against the person of another person other than a participant in the crime who is actually present in such dwelling, or (2) such person is armed with explosives or a deadly weapon or dangerous instrument.

(b) An act shall be deemed “in the course of committing” the offense if it occurs in an attempt to commit the offense or flight after the attempt or commission.

(c) Home invasion is a class A felony and any person found guilty under this section shall be sentenced to a term of imprisonment of which ten years may not be suspended or reduced by the court.

(Jan. Sp. Sess. P.A. 08-1, S. 1.)

History: Jan. Sp. Sess. P.A. 08-1 effective March 1, 2008.



Section 53a-101 - Burglary in the first degree: Class B felony.

(a) A person is guilty of burglary in the first degree when (1) such person enters or remains unlawfully in a building with intent to commit a crime therein and is armed with explosives or a deadly weapon or dangerous instrument, or (2) such person enters or remains unlawfully in a building with intent to commit a crime therein and, in the course of committing the offense, intentionally, knowingly or recklessly inflicts or attempts to inflict bodily injury on anyone, or (3) such person enters or remains unlawfully in a dwelling at night with intent to commit a crime therein.

(b) An act shall be deemed “in the course of committing” the offense if it occurs in an attempt to commit the offense or flight after the attempt or commission.

(c) Burglary in the first degree is a class B felony provided any person found guilty under subdivision (1) of subsection (a) shall be sentenced to a term of imprisonment of which five years of the sentence imposed may not be suspended or reduced by the court.

(1969, P.A. 828, S. 103; P.A. 80-442, S. 21, 28; Jan. Sp. Sess. P.A. 08-1, S. 2.)

History: P.A. 80-442 specified in Subsec. (c) that five years of imposed sentence may not be suspended or reduced when person is guilty under Subsec. (a)(1), effective July 1, 1981; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (a) to restructure provisions, add Subdiv. (3) re entering or remaining unlawfully in a dwelling at night with intent to commit a crime therein, which conduct was formerly classified as burglary in the second degree under Sec. 53a-102 but was deleted from said section by same act, and make technical changes, effective March 1, 2008.

Cited. 1 CA 724; 6 CA 24; 13 CA 133; 19 CA 245; 24 CA 563; 29 CA 704; 30 CA 416; 35 CA 107; Id., 714; 46 CA 118. There was sufficient evidence for jury to conclude that defendants took steak knives to arm themselves during the burglary and thus committed burglary in the first degree. 52 CA 149. Jury was within its right to conclude that defendant, armed with dangerous instrument, entered apartment unlawfully with intent to commit a robbery, but once inside, did not do anything which constituted a substantial step in a course of conduct planned to culminate in a robbery or that he abandoned his attempt. 87 CA 251.

Subsec. (a):

Subdiv. (1) cited. 170 C. 162; 175 C. 398. Subdiv. (1): Presence of a tire iron used to break into an apartment is insufficient by itself to satisfy statutory definition in Sec. 53a-3(7) to support finding of attempted burglary in first degree; potential for injury considered only in conjunction with circumstances of actual or threatened use. 177 C. 140. Subdiv. (1) cited. 178 C. 564; 180 C. 481, 482; Id., 557. Subdiv. (2): A lesser included offense of felony murder. Id., 599. Cited. 182 C. 366. Subdiv. (1) cited. 185 C. 211. Subdiv. (2) cited. 186 C. 599. Subdiv. (1) cited. 188 C. 372. Subdiv. (2) cited. Id., 574; 189 C. 383. Cited. Id., 611. Subdiv. (2) cited. 190 C. 104; 194 C. 241. Subdiv. (1) cited. 196 C. 157; Id., 225; 197 C. 413; 199 C. 62; 200 C. 9. Cited. Id., 586. Subdiv. (1) cited. 203 C. 159; 204 C. 714. Subdiv. (2) cited. 205 C. 61; Id., 485. Cited. 209 C. 416. Subdiv. (2) cited. 214 C. 132. Subdiv. (1) cited. 216 C. 282. Subdiv. (2) cited. Id., 367. Subdiv. (1) cited. 217 C. 419; 219 C. 269; 221 C. 430. Subdiv. (2) cited. Id.; Id., 447; Id., 685. Subdiv. (1) cited. 223 C. 41. Subdiv. (2) cited. Id., 243. Subdiv. (1) cited. Id., 299. Subdiv. (2) cited. 225 C. 524; 227 C. 32, 48. Cited. Id., 616, 622. Subdiv. (1) cited. 228 C. 234. Subdiv. (2) cited. 230 C. 351. Subdiv. (1) cited. 232 C. 455; 235 C. 802. Cited. 241 C. 702. Subdiv. (2) cited. Id., 784. Subdiv. (1) cited. 242 C. 445. Cited. Id., 523. Subdiv. (1) cited. Id. Subdiv. (2) cited. Id. Utility room in rear of gas station convenience store in which defendant sexually assaulted and murdered victim, being a separate room and structurally distinct from the convenience store that could be reached only through gas station’s garage bay area and not open to the public, reasonably could have been found to be a separate “building” under statute. 252 C. 274. Trial court correctly permitted jury to consider charge of burglary in the third degree as lesser included offense of burglary in the first degree; state was not collaterally estopped from prosecuting defendant for burglary in the first degree. 275 C. 192. Subdiv. (2): Conspiracy to commit a reckless act is not a cognizable crime in this state because it is legally impossible to conspire to commit or achieve an unintentional or reckless act. 305 C. 101.

Cited. 6 CA 667. Subdiv. (1) cited. 697. Cited. Id., 701. Subdiv. (1) cited. 8 CA 491; Id., 631. Subdiv. (2) cited. Id. Subdiv. (1) cited. 9 CA 79. Subdiv. (2) cited. Id., 208. Subdiv. (1) cited. 10 CA 176; 12 CA 662; 13 CA 554. Subdiv. (2) cited. 14 CA 67. Subdiv. (1) cited. Id., 657; 15 CA 342. Subdiv. (2) cited. 16 CA 184; Id., 318; Id., 455; 17 CA 391. Cited. 19 CA 179. Subdiv. (1) cited. Id., 618; 21 CA 244; 23 CA 692; 24 CA 556. Subdiv. (2) cited. Id.; 25 CA 428; Id., 565. Subdiv. (1) cited. 26 CA 641. Subdiv. (2) cited. 27 CA 73; Id., 786; Id., 794. Subdiv. (1) cited. 30 CA 68. Subdiv. (2) cited. 31 CA 312. Subdiv. (1) cited. 34 CA 751; judgment reversed, see 233 C. 211; 35 CA 279. Subdiv. (2) cited. 36 CA 774. Subdiv. (1) cited 38 CA 481; Id., 531. Cited. 39 CA 45. Subdiv. (1) cited. 40 CA 60. Cited. 41 CA 255. Subdiv. (1) cited. Id., 317. Cited. Id., 817. Subdiv. (2) cited. 42 CA 78; 44 CA 307. Cited. 45 CA 187. Subdiv. (1) cited. Id.; Id., 261. Direct evidence of an entry is not required when evidence is such that the trier of fact reasonably could infer that something the defendant did inside the building could not have been done without first entering the building. 78 CA 646. Crimes of burglary in the first degree in violation of Subdiv. (1) and burglary in the first degree in violation of Subdiv. (2) each contain an element the other does not; to convict defendant under Subdiv. (1), state had to prove that defendant entered or remained unlawfully in a building with intent to commit a crime therein and that he was armed with a dangerous instrument; to convict defendant under Subdiv. (2), state had to prove that defendant entered or remained unlawfully in a building with the intent to commit a crime therein and that in the course of committing the crime, he intentionally, knowingly or recklessly inflicted bodily injury on another person. 96 CA 421. Subsec. does not require state to prove that defendant forcibly entered the building or that defendant was in possession of stolen property. Id. Trial court reasonably concluded that defendant injured the victim while in immediate flight from the commission of a burglary even though evidence demonstrated that defendant struck the victim beyond the property line of the residence where the burglary occurred. 132 CA 718.

Subsec. (c):

Cited. 207 C. 412.

Cited. 8 CA 491.



Section 53a-102 - Burglary in the second degree: Class C felony.

(a) A person is guilty of burglary in the second degree when such person enters or remains unlawfully in a dwelling, while a person other than a participant in the crime is actually present in such dwelling, with intent to commit a crime therein.

(b) Burglary in the second degree is a class C felony.

(1969, P.A. 828, S. 104; P.A. 01-83, S. 2; Jan. Sp. Sess. P.A. 08-1, S. 3.)

History: P.A. 01-83 amended Subsec. (a) to make a technical change for purposes of gender neutrality, designate existing provisions re entering or remaining unlawfully in a dwelling at night with intent to commit a crime therein as Subdiv. (1) and add Subdiv. (2) re entering or remaining unlawfully in a dwelling, while a person other than a participant in the crime is actually present in such dwelling, with intent to commit a crime therein; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (a) to delete former Subdiv. (1) re entering or remaining unlawfully in a dwelling at night with intent to commit a crime therein, which conduct was reclassified as burglary in the first degree under Sec. 53a-101 by same act, and make a conforming change, effective March 1, 2008.

Cited. 5 CA 113. Cited. 6 CA 24. Cited. 9 CA 133; Id., 349; Id., 656. Cited. 11 CA 575. Cited. 13 CA 413. Cited. 14 CA 526. Cited. 15 CA 34. Cited. 16 CA 333. Cited. 19 CA 396. Cited. 20 CA 369; Id., 586. Cited. 23 CA 201. Cited. 29 CA 801; judgment reversed, see 229 C. 285. Cited. 31 CA 94; Id., 370. Cited. 34 CA 599. Cited. 35 CA 714. Cited. 38 CA 20; Id., 231; Id., 531. Cited. 40 CA 553. Cited. 41 CA 169; Id., 255. The crime proscribed by section is complete once there has been an unlawful entering or remaining in a dwelling, at night, with intent to commit a crime in that dwelling. 76 CA 779.

Subsec. (a):

Cited. 181 C. 172. Cited. 182 C. 207. Cited. 189 C. 631. Cited. 190 C. 440. Cited. 199 C. 88. Cited. 200 C. 523. Cited. 202 C. 676. Cited. 204 C. 377. Cited. 214 C. 493. Cited. 216 C. 699. Cited. 220 C. 400. Cited. 223 C. 635. Cited. 241 C. 784.

Cited. 1 CA 260. Cited. 6 CA 697. Cited. 14 CA 710. Cited. 21 CA 260. Cited. 23 CA 564; judgment reversed in part, see 220 C. 400. Cited. 24 CA 502. Cited. 30 CA 606. Cited. 35 CA 262. Cited 36 CA 774. Cited. 38 CA 643. Cited. 42 CA 78. Defendant’s right to fair trial and unanimous verdict not violated when court made it clear that the jury had to find each element of crime proven beyond a reasonable doubt and there was ample evidence to support conviction under both alternate theories of liability. 59 CA 305. Jury could have found defendant guilty beyond a reasonable doubt of remaining unlawfully in victim’s bedroom because whatever possible license defendant thought he had to enter bedroom, that license was withdrawn when he refused to identify himself, charged at victim, lay on top of her and attempted to kiss and touch her all over her body. 93 CA 205.



Section 53a-102a - Burglary in the second degree with a firearm: Class C felony: One year not suspendable.

(a) A person is guilty of burglary in the second degree with a firearm when he commits burglary in the second degree as provided in section 53a-102, and in the commission of such offense he uses or is armed with and threatens the use of or displays or represents by his words or conduct that he possesses a pistol, revolver, rifle, shotgun, machine gun or other firearm. No person shall be convicted of burglary in the second degree and burglary in the second degree with a firearm upon the same transaction but such person may be charged and prosecuted for both such offenses upon the same information.

(b) Burglary in the second degree with a firearm is a class C felony for which one year of the sentence imposed shall not be suspended or reduced by the court.

(P.A. 75-380, S. 11; P.A. 76-435, S. 4, 68, 82; P.A. 92-260, S. 41.)

History: P.A. 76-435 made technical corrections, adding simple burglary in the second degree in Subsec. (a) and specifying in Subsec. (b) that burglary in second degree with a firearm is a Class C, rather than Class B, felony; P.A. 92-260 made technical changes in Subsec. (a).

Cited. 6 CA 24. Cited. 35 CA 714.

Subsec. (a):

Cited. 216 C. 282.

Subsec. (b):

Cited. 207 C. 412.



Section 53a-103 - Burglary in the third degree: Class D felony.

(a) A person is guilty of burglary in the third degree when he enters or remains unlawfully in a building with intent to commit a crime therein.

(b) Burglary in the third degree is a class D felony.

(1969, P.A. 828, S. 105.)

Cited. 2 CA 537. Cited. 3 CA 132; Id., 359; Id., 503. Cited. 5 CA 599. Cited. 6 CA 24; Id., 680. Cited. 8 CA 478. Cited. 9 CA 141. Cited. 10 CA 258; Id., 279; Id., 447; Id., 503. Cited. 11 CA 805. Cited. 12 CA 1; Id., 196; Id., 375. Cited. 13 CA 214; Id., 220. Cited. 14 CA 119; Id., 526. Cited. 16 CA 184; Id., 601. Cited. 18 CA 368. Cited. 19 CA 48. Cited. 20 CA 205; Id., 721. Cited. 22 CA 440. Cited. 23 CA 123; Id., 151; Id., 201. Cited. 24 CA 295. Cited. 25 CA 503. Cited. 30 CA 190. Cited. 34 CA 751; judgment reversed, see 233 C. 211. Cited. 35 CA 107; Id., 405; Id., 714. Cited. 36 CA 177; Id., 364. Cited. 37 CA 40; Id., 228. Cited. 38 CA 225; Id., 481. Cited. 39 CA 1; Id., 579. Cited. 42 CA 507. Cited. 44 CA 162. Cited. 45 CA 566. Evidence that defendant entered residence and stated he would be able to hit wife before police could arrive was sufficient to establish that at the time he entered dwelling defendant intended to commit crime of assault. 99 CA 203.

Cited. 33 CS 706; Id., 750. Cited. 38 CS 407.

Subsec. (a):

Cited. 177 C. 140. Cited. 181 C. 254. Cited. 189 C. 461. Cited. 194 C. 665. Cited. 198 C. 369. Cited. 212 C. 50. Cited. 218 C. 447.

Cited. 4 CA 514. Cited. 7 CA 1; Id., 75. Cited. 8 CA 491; Id., 528. Cited. 9 CA 121. Cited. 13 CA 438. Cited. 14 CA 309; judgment reversed, see 212 C. 50. Cited. 15 CA 531. Cited. 17 CA 490. Cited. 24 CA 502. Cited. 35 CA 699. Cited. 44 CA 307.



Section 53a-103a - Burglary in the third degree with a firearm: Class D felony: One year not suspendable.

(a) A person is guilty of burglary in the third degree with a firearm when he commits burglary in the third degree as provided in section 53a-103, and in the commission of such offense, he uses or is armed with and threatens the use of or displays or represents by his words or conduct that he possesses a pistol, revolver, shotgun, rifle, machine gun or other firearm. No person shall be convicted of burglary in the third degree and burglary in the third degree with a firearm upon the same transaction but such person may be charged and prosecuted for both such offenses upon the same information.

(b) Burglary in the third degree with a firearm is a class D felony for which one year of the sentence imposed shall not be suspended or reduced by the court.

(P.A. 75-380, S. 12.)

Cited. 6 CA 24. Cited. 14 CA 710. Cited. 28 CA 369. Cited. 35 CA 714.

Subsec. (a):

Cited. 216 C. 282. Cited. 219 C. 93.

Subsec. (b):

Cited. 207 C. 412.



Section 53a-104 - Affirmative defense to burglary.

It shall be an affirmative defense to prosecution for burglary that the building was abandoned.

(1969, P.A. 828, S. 106.)



Section 53a-105 - Conviction for burglary and other offense authorized, when.

Section 53a-105 is repealed.

(1969, P.A. 828, S. 107; 1971, P.A. 871, S. 129.)



Section 53a-106 - Manufacturing or possession of burglar’s tools: Class A misdemeanor.

(a) A person is guilty of manufacturing or possession of burglar’s tools when he manufactures or has in his possession any tool, instrument or other thing adapted, designed or commonly used for advancing or facilitating offenses involving unlawful entry into premises, or offenses involving forcible breaking of safes or other containers or depositories of property, under circumstances manifesting an intent to use or knowledge that some person intends to use the same in the commission of an offense of such character.

(b) Manufacturing or possession of burglar’s tools is a class A misdemeanor.

(1969, P.A. 828, S. 108; P.A. 92-260, S. 42.)

History: P.A. 92-260 amended Subsec. (b) to make a technical change in the name of the offense.

Cited. 5 CA 599. Cited. 6 CA 24. Cited. 11 CA 805. Cited. 28 CA 369. Cited. 35 CA 714. Cited. 37 CA 228.

Cited. 33 CS 706.

Subsec. (a):

Cited. 182 C. 366.



Section 53a-107 - Criminal trespass in the first degree: Class A misdemeanor.

(a) A person is guilty of criminal trespass in the first degree when: (1) Knowing that such person is not licensed or privileged to do so, such person enters or remains in a building or any other premises after an order to leave or not to enter personally communicated to such person by the owner of the premises or other authorized person; or (2) such person enters or remains in a building or any other premises in violation of a restraining order issued pursuant to section 46b-15 or a protective order issued pursuant to section 46b-38c, 54-1k or 54-82r by the Superior Court; or (3) such person enters or remains in a building or any other premises in violation of a foreign order of protection, as defined in section 46b-15a, that has been issued against such person in a case involving the use, attempted use or threatened use of physical force against another person; or (4) knowing that such person is not licensed or privileged to do so, such person enters or remains on public land after an order to leave or not to enter personally communicated to such person by an authorized official of the state or a municipality, as the case may be.

(b) Criminal trespass in the first degree is a class A misdemeanor.

(1969, P.A. 828, S. 109; P.A. 80-58; P.A. 91-381, S. 2; P.A. 92-260, S. 43; P.A. 95-214, S. 4; P.A. 99-240, S. 5; P.A. 03-98, S. 3; P.A. 05-147, S. 3; 05-234, S. 1.)

History: P.A. 80-58 added Subsec. (a)(2) specifying that entering or remaining in building or other premises in violation of a restraining order is criminal trespass in the first degree; P.A. 91-381 amended Subsec. (a) by adding “pursuant to section 46b-15 or a protective order issued pursuant to section 46b-38c” after “issued”; P.A. 92-260 made technical changes in Subsec. (a) by replacing references to “such person” with “he” or “him” as appropriate; P.A. 95-214 amended Subsec. (a)(2) to include a protective order issued pursuant to Sec. 54-1k; P.A. 99-240 amended Subsec. (a)(2) to include a protective order issued pursuant to Sec. 54-82r and to make provisions gender neutral; P.A. 03-98 added Subsec. (a)(3) re entry or remaining in a building or other premises in violation of a foreign order of protection; P.A. 05-147 amended Subsec. (a)(3) to delete the requirement that the foreign order of protection has been issued “after notice and an opportunity to be heard has been provided to such person”; P.A. 05-234 added Subsec. (a)(4) re entry or remaining on public land, effective January 1, 2006.

See Sec. 53a-44a re surcharge on fine for trespass on public land.

Cited. 12 CA 172. Cited. 18 CA 303. Cited. 19 CA 245. Cited. 20 CA 599. Cited. 24 CA 195. Cited. 35 CA 714. Cited. 43 CA 1. Conviction reversed; evidence was insufficient to convict defendant under section. 55 CA 475.

Word “owner” must be given broad meaning so statute serves its legislative purpose to protect any possessor of land from unwanted intrusions; proof of title not essential element. 35 CS 555. Cited. 37 CS 853.

Subsec. (a):

Subdiv. (1) cited. 216 C. 647. Subdiv. (2) cited. 236 C. 342.

Subdiv. (1) cited. 11 CA 24; 12 CA 258. Subdiv. (2) cited. 30 CA 45. Cited. 35 CA 262. Subdiv. (2) cited. 36 CA 448; judgment reversed, see 236 C. 342. Subdiv. (2): Conviction under this section and Sec. 53a-223(a) did not violate constitutional protection against double jeopardy because legislature intended multiple punishments for offense of trespassing in violation of a protective order. 97 CA 72.



Section 53a-108 - Criminal trespass in the second degree: Class B misdemeanor.

(a) A person is guilty of criminal trespass in the second degree when, knowing that such person is not licensed or privileged to do so, (1) such person enters or remains in a building, or (2) such person enters or remains on public land.

(b) Criminal trespass in the second degree is a class B misdemeanor.

(1969, P.A. 828, S. 110; P.A. 05-234, S. 2.)

History: P.A. 05-234 amended Subsec. (a) to designate existing provision re entry or remaining in a building as Subdiv. (1), add Subdiv. (2) re entry or remaining on public land and make technical changes for purposes of gender neutrality, effective January 1, 2006.

See Sec. 53a-44a re surcharge on fine for trespass on public land.

Cited. 12 CA 375. Cited. 19 CA 245. Cited. 20 CA 599; Id., 721. Cited. 24 CA 489. Cited. 31 CA 370. Cited. 35 CA 107; Id., 714.

Cited. 35 CS 555. Cited. 37 CS 755.

Subsec. (a):

Cited. 24 CA 541.



Section 53a-109 - Criminal trespass in the third degree: Class C or class B misdemeanor.

(a) A person is guilty of criminal trespass in the third degree when, knowing that such person is not licensed or privileged to do so: (1) Such person enters or remains in premises which are posted in a manner prescribed by law or reasonably likely to come to the attention of intruders or are fenced or otherwise enclosed in a manner designed to exclude intruders, or which belong to the state and are appurtenant to any state institution; or (2) such person enters or remains in any premises for the purpose of hunting, trapping or fishing; or (3) such person enters or remains on public land which is posted in a manner prescribed by law or reasonably likely to come to the attention of intruders or is fenced or otherwise enclosed in a manner designed to exclude intruders.

(b) Criminal trespass in the third degree is a class C misdemeanor, except that any person found guilty under subdivision (2) of subsection (a) of this section shall be guilty of a class B misdemeanor and fined not less than five hundred nor more than one thousand dollars.

(1969, P.A. 828, S. 111; 1971, P.A. 871, S. 20; P.A. 92-260, S. 44; P.A. 05-234, S. 3; P.A. 12-84, S. 1.)

History: 1971 act added Subsec. (a)(2) specifying that person’s entering or remaining in premises for purpose of hunting, trapping or fishing although he knows he is not licensed or privileged to do so is criminal trespass in the third degree; P.A. 92-260 made technical changes and deleted redundant language in Subsec. (a); P.A. 05-234 added Subsec. (a)(3) re entry or remaining on public land which is posted or is fenced or otherwise enclosed and to make technical changes, effective January 1, 2006; P.A. 12-84 amended Subsec. (b) to add provision re any person found guilty under Subsec. (a)(2) shall be guilty of a class B misdemeanor and fined not less than $500 or more than $1,000.

See Sec. 53a-44a re surcharge on fine for trespass on public land.

Cited. 20 CA 599. Cited. 24 CA 195. Cited. 35 CA 714.

Cited. 35 CS 555.

Subsec. (a):

Evidence that defendant entered building by not using main entrance but instead forcing open a locked door labeled with a no trespassing sign was sufficient to support conviction under section. 83 CA 377. Statute does not demand that premises be completely enclosed to fall within its purview, but they must be enclosed sufficiently to exclude intruders, namely, those who purposefully enter the property despite having no legitimate reason to do so. 105 CA 179. Where entire property was enclosed by combination of concrete wall and chainlink fence, save only for opening in front, which allowed pedestrian traffic to access sidewalk by way of set of steps, property was sufficiently enclosed, even with small gateless entryway, to bring it within the protections of section. Id.



Section 53a-110 - Affirmative defenses to criminal trespass.

It shall be an affirmative defense to prosecution for criminal trespass that: (1) The building involved in the offense was abandoned; or (2) the premises, at the time of the entry or remaining, were open to the public and the actor complied with all lawful conditions imposed on access to or remaining in the premises; or (3) the actor reasonably believed that the owner of the premises, or a person empowered to license access thereto, would have licensed him to enter or remain, or that he was licensed to do so.

(1969, P.A. 828, S. 112.)

Cited. 18 CA 303. Cited. 20 CA 599. Cited. 35 CA 714.

Cited. 35 CS 555.



Section 53a-110a - Simple trespass: Infraction.

(a) A person is guilty of simple trespass when, knowing that he is not licensed or privileged to do so, he enters any premises without intent to harm any property.

(b) Simple trespass is an infraction.

(P.A. 83-276, S. 1; P.A. 92-260, S. 45.)

History: P.A. 92-260 made technical changes.



Section 53a-110d - Simple trespass of railroad property: Infraction.

(a) A person is guilty of simple trespass of railroad property when, knowing that such person is not licensed or privileged to do so, such person enters or remains on railroad property without lawful authority or the consent of the railroad carrier.

(b) Simple trespass of railroad property is an infraction.

(P.A. 00-149, S. 2.)



Section 53a-111 - Arson in the first degree: Class A felony.

(a) A person is guilty of arson in the first degree when, with intent to destroy or damage a building, as defined in section 53a-100, he starts a fire or causes an explosion, and (1) the building is inhabited or occupied or the person has reason to believe the building may be inhabited or occupied; or (2) any other person is injured, either directly or indirectly; or (3) such fire or explosion was caused for the purpose of collecting insurance proceeds for the resultant loss; or (4) at the scene of such fire or explosion a peace officer or firefighter is subjected to a substantial risk of bodily injury.

(b) Arson in the first degree is a class A felony.

(1969, P.A. 828, S. 113; P.A. 79-570, S. 3; P.A. 80-229, S. 1; P.A. 82-290, S. 1.)

History: P.A. 79-570 restated Subsec. (a) in greater detail, replacing general language re actor’s awareness that person is in or near building or his lack of knowledge or indifference as to whether another is in or near building; P.A. 80-229 clarified Subsec. (a), adding reference to “building” definition of Sec. 53a-100 and replacing reference to peace officer’s or firefighter’s closeness to building with reference to their being at the scene of a fire or explosion; P.A. 82-290 amended Subsec. (a) to include fire or explosion caused for the purpose of collecting insurance proceeds.

Cited. 8 CA 581. Cited. 12 CA 32. Cited. 35 CA 527; Id., 714. Cited. 36 CA 454. Cited. 40 CA 789. Cited. 46 CA 350. Provisions applicable to firefighters on truck injured in accident en route to fire. Injuries not required to be substantial or foreseeable. 59 CA 507.

Subsec. (a):

Cited. 183 C. 1. Subdiv. (1) cited. 187 C. 109. Subdiv. (2) cited. Id. Cited. Id., 513. Subdiv. (1) cited. 191 C. 412. Cited. Id., 636. Subdiv. (2) cited. 199 C. 1. Cited. 200 C. 30. Trial court’s failure to consider a suspended sentence violated equal protection because it resulted in a harsher penalty for a defendant who acted with less culpable intent and caused a less serious result than arson murder. Id., 268. Cited. 202 C. 93. Subdiv. (1) cited. 204 C. 377; 205 C. 201. Cited. 207 C. 118. Subdiv. (1) cited. 213 C. 161; 214 C. 161; Id., 752; 215 C. 1. Subdiv. (2) cited. 216 C. 585; 218 C. 747. Subdiv. (1) cited. 221 C. 713. Subdiv. (3) cited. 227 C. 1. Subdiv. (4) cited. Id. Subdiv. (3) cited. 229 C. 10. Subdiv. (4) cited. Id.; 240 C. 708. Subdiv. (3) cited. 241 C. 57. Subdiv. (4) cited. Id. Motive not an ultimate issue or element of Sec. 53a-111(a)(4), therefore state is not collaterally estopped from admitting evidence of insurance despite earlier acquittal of Sec. 53a-111(a)(3). Evidence supported finding that firefighters were exposed to risk of substantial injury. 243 C. 282.

Cited. 10 CA 147. Subdiv. (2) cited. 12 CA 343. Cited. 28 CA 9. Subdivs. (3) and (4) cited. 30 CA 164; judgment reversed, see 229 C. 10. Subdiv. (1) cited. 34 CA 823; 36 CA 753. Subdiv. (3) cited. 37 CA 360. Subdiv. (4) cited. Id. Subdiv. (3) cited. 39 CA 800. Subdiv. (4) cited. Id. Defendant was not deprived of right to fair trial for violation of section because evidence was sufficient to establish that she possessed requisite intent. Although the prosecutor improperly asked defendant to comment on other witnesses’ veracity, the questioning occurred just once and was not prejudicial; prosecutor’s closing statements, even if found improper, were isolated and not prejudicial. 75 CA 163. Jury instructions were proper. Id. Definitive expert testimony that a fire was started intentionally is not required for a conviction. 127 CA 560.



Section 53a-112 - Arson in the second degree: Class B felony.

(a) A person is guilty of arson in the second degree when, with intent to destroy or damage a building, as defined in section 53a-100, (1) he starts a fire or causes an explosion and (A) such act subjects another person to a substantial risk of bodily injury; or (B) such fire or explosion was intended to conceal some other criminal act; or (C) such fire or explosion was intended to subject another person to a deprivation of a right, privilege or immunity secured or protected by the Constitution or laws of this state or of the United States; or (2) a fire or explosion was caused by an individual hired by such person to start such fire or cause such explosion.

(b) Arson in the second degree is a class B felony.

(1969, P.A. 828, S. 114; P.A. 79-570, S. 4; P.A. 80-229, S. 2; P.A. 82-290, S. 2; P.A. 84-4.)

History: P.A. 79-570 made second degree arson a Class B, rather than a Class C felony; P.A. 80-229 added reference to building definition of Sec. 53a-100; P.A. 82-290 amended Subsec. (a) by deleting (1) intent to destroy or damage a building of another (2) fires or explosions caused for the purpose of collecting insurance proceeds and (3) subjecting another building to risk of destruction or damage and adding (1) fires or explosions intended to conceal some criminal act and (2) fires or explosions caused by person hired to set fire or cause explosion; P.A. 84-4 added Subsec. (a)(1)(C) re a fire or explosion intended to subject another person to a deprivation of certain rights, privileges or immunities.

Term “another person” includes firefighters. 8 CA 581. Cited. 17 CA 466.

Subsec. (a):

Subdiv. (1)(A) cited. 174 C. 73. Subdiv. (2) cited. Id. Subdiv. (1)(B) cited. 189 C. 201. Subdiv. (1)(B)(2) cited. Id., 752. Subdiv. (1) (B) cited. 195 C. 128. Subdiv. (2) cited. Id. Cited. Id., 598. Cited. 199 C. 14. Subdiv. (1) cited. 202 C. 93. Subdiv. (1)(B) cited. 215 C. 716.

Subdiv. (1)(A) cited. 10 CA 422. Cited. 28 CA 9. Subdiv. (2): Holding in State v. Schleifer, that solicitation of another to set a fire was insufficient to establish the crime of attempt to commit arson, has been legislatively overruled by enactment of P.A. 82-290. 59 CA 362.



Section 53a-113 - Arson in the third degree: Class C felony.

(a) A person is guilty of arson in the third degree when he recklessly causes destruction or damage to a building, as defined in section 53a-100, of his own or of another by intentionally starting a fire or causing an explosion.

(b) Arson in the third degree is a class C felony.

(1969, P.A. 828, S. 115; P.A. 73-639, S. 6; P.A. 79-570, S. 5; P.A. 80-229, S. 3; P.A. 92-260, S. 46.)

History: P.A. 73-639 specified applicability to destruction or damage of person’s own building in Subsec. (a); P.A. 79-570 made third degree arson a Class C, rather than a Class D, felony; P.A. 80-229 added reference to building definition in Sec. 53a-100; P.A. 92-260 made a technical change in Subsec. (a).

Cited. 6 CA 680. Cited. 22 CA 53. Cited. 35 CA 714.

Cited. 41 CS 525.

Subsec. (a):

Cited. 235 C. 185.

Cited. 10 CA 361. Cited. 35 CA 94; judgment reversed, see 235 C. 185.



Section 53a-114 - Reckless burning: Class D felony.

(a) A person is guilty of reckless burning when he intentionally starts a fire or causes an explosion, whether on his own property or another’s, and thereby recklessly places a building, as defined in section 53a-100, of another in danger of destruction or damage.

(b) Reckless burning is a class D felony.

(1969, P.A. 828, S. 116; P.A. 79-570, S. 6; P.A. 80-229, S. 4; P.A. 92-260, S. 47.)

History: P.A. 79-570 made reckless burning a Class D felony rather than a Class A misdemeanor; P.A. 80-229 added reference to building definition in Sec. 53a-100; P.A. 92-260 made a technical change in Subsec. (a).

Subsec. (a):

Cited. 41 CA 701.



Section 53a-115 - Criminal mischief in the first degree: Class D felony.

(a) A person is guilty of criminal mischief in the first degree when: (1) With intent to cause damage to tangible property of another and having no reasonable ground to believe that such person has a right to do so, such person damages tangible property of another in an amount exceeding one thousand five hundred dollars, or (2) with intent to cause an interruption or impairment of service rendered to the public and having no reasonable ground to believe that such person has a right to do so, such person damages or tampers with tangible property of a utility or mode of public transportation, power or communication, and thereby causes an interruption or impairment of service rendered to the public, or (3) with intent to cause damage to any electronic monitoring equipment owned or leased by the state or its agent and required as a condition of probation or conditional discharge pursuant to section 53a-30, as a condition of release pursuant to section 54-64a or as a condition of community release pursuant to section 18-100c, and having no reasonable ground to believe that such person has a right to do so, such person damages such electronic monitoring equipment and thereby causes an interruption in its ability to function, or (4) with intent to cause an interruption or impairment of service rendered to the public and having no reasonable ground to believe that such person has a right to do so, such person damages or tampers with (A) any tangible property owned by the state, a municipality or a person for fire alarm or police alarm purposes, (B) any telecommunication system operated by the state police or a municipal police department, (C) any emergency medical or fire service dispatching system, (D) any fire suppression equipment owned by the state, a municipality, a person or a fire district, or (E) any fire hydrant or hydrant system owned by the state or a municipality, a person, a fire district or a private water company, or (5) with intent to cause damage to tangible property owned by the state or a municipality that is located on public land and having no reasonable ground to believe that such person has a right to do so, such person damages such tangible property in an amount exceeding one thousand five hundred dollars.

(b) Criminal mischief in the first degree is a class D felony.

(1969, P.A. 828, S. 117; 1971, P.A. 871, S. 21; P.A. 83-330, S. 1; P.A. 92-260, S. 48; P.A. 00-141, S. 4; P.A. 01-8; P.A. 05-234, S. 4.)

History: 1971 act added Subsec. (a)(3) re tampering with fire or police alarms; P.A. 83-330 amended Subsec. (a)(3) to designate damaging or tampering with fire or police alarms as Subpara. (A) and to add Subparas. (B) to (E) re damaging or tampering with telecommunication systems, emergency medical or fire service dispatching systems, fire suppression equipment and fire hydrants or hydrant systems; P.A. 92-260 made technical changes in Subsec. (a); P.A. 00-141 amended Subsec. (a) by making technical changes, adding new Subdiv. (3) re intentional damage to electronic monitoring equipment and redesignating former Subdiv. (3) as Subdiv. (4); P.A. 01-8 amended Subsec. (a)(3) to include damage to electronic monitoring equipment required as a condition of community release pursuant to Sec. 18-100c; P.A. 05-234 added Subsec. (a)(5) re damage to tangible property owned by the state or a municipality located on public land in an amount exceeding $1,500, effective January 1, 2006.

See Sec. 53a-44a re surcharge on fine for criminal mischief on public land.

Cited. 46 CA 118.

Subsec. (a):

Subdiv. (1) cited. 191 C. 412; 240 C. 708.

Subdiv. (1) cited. 29 CA 59.

Subdiv. (2) cited. 39 CS 400.



Section 53a-116 - Criminal mischief in the second degree: Class A misdemeanor.

(a) A person is guilty of criminal mischief in the second degree when: (1) With intent to cause damage to tangible property of another and having no reasonable ground to believe that such person has a right to do so, such person damages tangible property of another in an amount exceeding two hundred fifty dollars; or (2) with intent to cause an interruption or impairment of service rendered to the public and having no reasonable ground to believe that such person has a right to do so, such person damages or tampers with tangible property of a public utility or mode of public transportation, power or communication, and thereby causes a risk of interruption or impairment of service rendered to the public; or (3) with intent to cause damage to tangible property owned by the state or a municipality that is located on public land and having no reasonable ground to believe that such person has a right to do so, such person damages such tangible property in an amount exceeding two hundred fifty dollars.

(b) Criminal mischief in the second degree is a class A misdemeanor.

(1969, P.A. 828, S. 118; P.A. 05-234, S. 5.)

History: P.A. 05-234 added Subsec. (a)(3) re damage to tangible property owned by the state or a municipality located on public land in an amount exceeding $250 and made technical changes for purposes of gender neutrality, effective January 1, 2006.

See Sec. 53a-44a re surcharge on fine for criminal mischief on public land.

Cited. 38 CS 301.

Subsec. (a):

Subdiv. (1) cited. 236 C. 266.

Subdiv. (1) cited. 36 CA 680.



Section 53a-117 - Criminal mischief in the third degree: Class B misdemeanor.

(a) A person is guilty of criminal mischief in the third degree when, having no reasonable ground to believe that such person has a right to do so, such person: (1) Intentionally or recklessly (A) damages tangible property of another, or (B) tampers with tangible property of another and thereby causes such property to be placed in danger of damage; or (2) damages tangible property of another by negligence involving the use of any potentially harmful or destructive force or substance, including, but not limited to, fire, explosives, flood, avalanche, collapse of building, poison gas or radioactive material; or (3) intentionally or recklessly (A) damages tangible property owned by the state or a municipality that is located on public land, or (B) tampers with tangible property owned by the state or a municipality that is located on public land and thereby causes such property to be placed in danger of damage; or (4) damages tangible property owned by the state or a municipality that is located on public land by negligence involving the use of any potentially harmful or destructive force or substance, including, but not limited to, fire, explosives, flood, avalanche, collapse of building, poison gas or radioactive material.

(b) Criminal mischief in the third degree is a class B misdemeanor.

(1969, P.A. 828, S. 119; 1971, P.A. 871, S. 22; P.A. 05-234, S. 6.)

History: 1971 act specified that use of harmful or destructive force or substance is “not limited to” fire, explosives, etc. in Subsec. (a)(2); P.A. 05-234 added Subsec. (a)(3) and (4) re intentionally or recklessly damaging or tampering with tangible property owned by the state or a municipality located on public land and re damaging or tampering with tangible property owned by the state or a municipality located on public land by negligence involving the use of any potentially harmful or destructive force or substance and made technical changes, effective January 1, 2006.

See Sec. 53a-44a re surcharge on fine for criminal mischief on public land.

Cited. 1 CA 647. Cited. 6 CA 334. Cited. 9 CA 59. Cited. 13 CA 214. Cited. 14 CA 526; Id., 804. Cited. 18 CA 303. Cited. 29 CA 801; judgment reversed, see 229 C. 285. Cited. 36 CA 364.

Cited. 35 CS 587; Id., 675. Cited. 36 CS 89. Cited. 37 CS 755. Cited. 38 CS 665.

Subsec. (a):

Subdiv. (1)(A) cited. 221 C. 788; 227 C. 153. Subdiv. (2) cited. 236 C. 31.

Subdiv. (1)(A) cited. 7 CA 75. Subdiv. (1) cited. 17 CA 326. Subdiv. (1)(A) cited. 24 CA 473; judgment reversed in part, see 221 C. 788; 37 CA 733; 38 CA 225.

Subdiv. (1)(B) cited. 39 CS 504.



Section 53a-117a - Criminal mischief in the fourth degree: Class C misdemeanor.

(a) A person is guilty of criminal mischief in the fourth degree when, having no reasonable ground to believe such person has a right to do so, such person intentionally or recklessly (1) damages or tampers with any fire hydrant or hydrant system owned by the state or a municipality, fire district or private water company; or (2) damages, tampers with or removes any tangible property owned by the state, a municipality or a person for fire alarm, smoke detection and alarm, fire suppressant or police alarm purposes; or (3) damages or tampers with any fire hydrant or hydrant system owned by the state or a municipality that is located on public land; or (4) damages, tampers with or removes any tangible property owned by the state or a municipality that is located on public land for fire alarm, smoke detection and alarm, fire suppressant or police alarm purposes.

(b) Criminal mischief in the fourth degree is a class C misdemeanor.

(P.A. 83-330, S. 2; P.A. 84-546, S. 125, 173; P.A. 85-132; P.A. 05-234, S. 7.)

History: P.A. 84-546 changed “public alarm purposes” to “police alarm purposes”; P.A. 85-132 amended Subsec. (a)(2) by prohibiting removal of any of the specified property and by including property used for smoke detection and alarm or fire suppressant purposes; P.A. 05-234 added Subsec. (a)(3) and (4) re damaging or tampering with any fire hydrant or hydrant system owned by the state or a municipality located on public land and re damaging, tampering with or removing any tangible property owned by the state or a municipality located on public land for fire alarm, smoke detection and alarm, fire suppressant or police alarm purposes and made technical changes, effective January 1, 2006.

See Sec. 53a-44a re surcharge on fine for criminal mischief on public land.



Section 53a-117e - Criminal damage of a landlord’s property in the first degree: Class D felony.

(a) A tenant is guilty of criminal damage of a landlord’s property in the first degree when, having no reasonable ground to believe that he has a right to do so, he intentionally damages the tangible property of the landlord of the premises in an amount exceeding one thousand five hundred dollars.

(b) For the purposes of this section, “tenant”, “landlord” and “premises” shall have the meanings set forth in section 47a-1.

(c) Nothing in this section shall preclude prosecution of a person under any other provision of the general statutes.

(d) Criminal damage of a landlord’s property in the first degree is a class D felony.

(P.A. 96-74, S. 1; P.A. 98-107, S. 1, 6.)

History: P.A. 98-107 rephrased Subsec. (a), effective July 1, 1998.



Section 53a-117f - Criminal damage of a landlord’s property in the second degree: Class A misdemeanor.

(a) A tenant is guilty of criminal damage of a landlord’s property in the second degree when, having no reasonable ground to believe that a tenant has a right to do so, such tenant (1) intentionally damages the tangible property of the landlord of the premises in an amount exceeding two hundred fifty dollars, or (2) recklessly damages the tangible property of the landlord of the premises in an amount exceeding one thousand five hundred dollars.

(b) For the purposes of this section, “tenant”, “landlord” and “premises” shall have the meanings set forth in section 47a-1.

(c) Nothing in this section shall preclude prosecution of a person under any other provision of the general statutes.

(d) Criminal damage of a landlord’s property in the second degree is a class A misdemeanor.

(P.A. 96-74, S. 2; P.A. 98-107, S. 2, 6; P.A. 00-196, S. 40.)

History: P.A. 98-107 amended Subsec. (a) to rephrase provisions and add provision re reckless damage of the tangible property of the landlord in an amount exceeding $1,500, effective July 1, 1998; P.A. 00-196 made technical changes in Subsec. (a).



Section 53a-117g - Criminal damage of a landlord’s property in the third degree: Class B misdemeanor.

(a) A tenant is guilty of criminal damage of a landlord’s property in the third degree when, having no reasonable ground to believe that he has a right to do so, he recklessly damages the tangible property of the landlord of the premises in an amount exceeding two hundred fifty dollars.

(b) For the purposes of this section, “tenant”, “landlord” and “premises” shall have the meanings set forth in section 47a-1.

(c) Nothing in this section shall preclude prosecution of a person under any other provision of the general statutes.

(d) Criminal damage of a landlord’s property in the third degree is a class B misdemeanor.

(P.A. 98-107, S. 3, 6.)

History: P.A. 98-107 effective July 1, 1998.



Section 53a-117k - Damage to railroad property in the first degree: Class D felony.

(a) A person is guilty of damage to railroad property in the first degree when: (1) With intent to cause damage to railroad property and having no reasonable ground to believe that such person has a right to do so, such person damages such property in an amount exceeding one thousand five hundred dollars, or (2) with intent to cause an interruption or impairment of railroad service rendered to the public and having no reasonable ground to believe that such person has a right to do so, such person damages or tampers with railroad property and thereby causes an interruption or impairment of railroad service rendered to the public.

(b) Damage to railroad property in the first degree is a class D felony.

(P.A. 00-149, S. 3.)



Section 53a-117l - Damage to railroad property in the second degree: Class A misdemeanor.

(a) A person is guilty of damage to railroad property in the second degree when: (1) With intent to cause damage to railroad property and having no reasonable ground to believe that such person has a right to do so, such person damages such property in an amount exceeding two hundred fifty dollars, or (2) with intent to cause an interruption or impairment of railroad service rendered to the public and having no reasonable ground to believe that such person has a right to do so, such person damages or tampers with railroad property and thereby causes a risk of interruption or impairment of railroad service rendered to the public.

(b) Damage to railroad property in the second degree is a class A misdemeanor.

(P.A. 00-149, S. 4.)



Section 53a-117m - Damage to railroad property in the third degree: Class B misdemeanor.

(a) A person is guilty of damage to railroad property in the third degree when, having no reasonable ground to believe that such person has a right to do so, such person: (1) Intentionally or recklessly (A) damages railroad property, or (B) tampers with railroad property and thereby causes such property to be placed in danger of damage, or (2) damages railroad property by negligence involving the use of any potentially harmful or destructive force or substance including, but not limited to, fire, explosives, flood, avalanche, collapse of building, poison gas or radioactive material.

(b) Damage to railroad property in the third degree is a class B misdemeanor.

(P.A. 00-149, S. 5.)



Section 53a-118 - Definitions generally.

(a) The following definitions are applicable to this part: (1) “Property” means any money, personal property, real property, thing in action, evidence of debt or contract, or article of value of any kind. Commodities of a public utility nature such as gas, electricity, steam and water constitute property, but the supplying of such a commodity to premises from an outside source by means of wires, pipes, conduits or other equipment shall be deemed a rendition of a service rather than a sale or delivery of property. (2) “Obtain” includes, but is not limited to, the bringing about of a transfer or purported transfer of property or of a legal interest therein, whether to the obtainer or another. (3) To “deprive” another of property means (A) to withhold it or cause it to be withheld from him permanently or for so extended a period or under such circumstances that the major portion of its economic value or benefit is lost to him, or (B) to dispose of the property in such manner or under such circumstances as to render it unlikely that an owner will recover such property. (4) To “appropriate” property of another to oneself or a third person means (A) to exercise control over it, or to aid a third person to exercise control over it, permanently or for so extended a period or under such circumstances as to acquire the major portion of its economic value or benefit, or (B) to dispose of the property for the benefit of oneself or a third person. (5) An “owner” means any person who has a right to possession superior to that of a taker, obtainer or withholder. (6) To “receive” means to acquire possession, control or title, or to lend on the security of the property. (7) “Service” includes, but is not limited to, labor, professional service, public utility and transportation service, the supplying of hotel accommodations, restaurant services, entertainment, and the supplying of equipment for use, but does not include school accommodations provided by a school district to (A) a child or an emancipated minor, or (B) a pupil eighteen years of age or older who was a homeless person, as defined in subdivision (3) of section 8-355, at the time of the offense. (8) “Check” means any check, draft or similar sight order for the payment of money which is not postdated with respect to the time of issuance. (9) “Drawer” of a check means a person whose name appears thereon as the primary obligor, whether the actual signature be that of himself or of a person purportedly authorized to draw the check in his behalf. (10) “Representative drawer” means a person who signs a check as drawer in a representative capacity or as agent of the person whose name appears thereon as the principal drawer or obligor. (11) A person “issues” a check when, as a drawer or representative drawer thereof, he delivers it or causes it to be delivered to a person who thereby acquires a right against the drawer with respect to such check. One who draws a check with intent that it be so delivered is deemed to have issued it if the delivery occurs. (12) A person “passes” a check when, being a payee, holder or bearer of a check which previously has been or purports to have been drawn and issued by another, he delivers it, for a purpose other than collection, to a third person who thereby acquires a right with respect thereto. (13) “Funds” means money or credit. (14) A drawer has “insufficient funds” with a drawee to cover a check when he has no funds or account whatever, or funds in an amount less than that of the check; and a check dishonored for “no account” shall also be deemed to have been dishonored for “insufficient funds”. (15) “Credit” means an arrangement or understanding with a bank or depository for the payment of a check, draft or order in full on presentation.

(b) A person who has obtained possession of property by theft or other illegal means shall be deemed to have a right of possession superior to that of a person who takes, obtains or withholds it from him by larcenous means.

(c) A joint or common owner of property shall not be deemed to have a right of possession thereto superior to that of any other joint or common owner thereof.

(d) In the absence of a specific agreement to the contrary, a person in lawful possession of property shall be deemed to have a right of possession superior to that of a person having only a security interest therein, even if legal title lies with the holder of the security interest pursuant to a conditional sale contract or other security agreement.

(1969, P.A. 828, S. 120; 1971, P.A. 871, S. 23; P.A. 13-211, S. 1.)

History: 1971 act added Subdivs. (6) to (15) in Subsec. (a) defining “receive”, “service”, “check”, “drawer”, “representative drawer”, “issues”, “passes”, “funds”, “insufficient funds” and “credit”; P.A. 13-211 redefined “service” in Subsec. (a)(7) to exclude school accommodations.



Section 53a-119 - Larceny defined.

A person commits larceny when, with intent to deprive another of property or to appropriate the same to himself or a third person, he wrongfully takes, obtains or withholds such property from an owner. Larceny includes, but is not limited to:

(1) Embezzlement. A person commits embezzlement when he wrongfully appropriates to himself or to another property of another in his care or custody.

(2) Obtaining property by false pretenses. A person obtains property by false pretenses when, by any false token, pretense or device, he obtains from another any property, with intent to defraud him or any other person.

(3) Obtaining property by false promise. A person obtains property by false promise when, pursuant to a scheme to defraud, he obtains property of another by means of a representation, express or implied, that he or a third person will in the future engage in particular conduct, and when he does not intend to engage in such conduct or does not believe that the third person intends to engage in such conduct. In any prosecution for larceny based upon a false promise, the defendant’s intention or belief that the promise would not be performed may not be established by or inferred from the fact alone that such promise was not performed.

(4) Acquiring property lost, mislaid or delivered by mistake. A person who comes into control of property of another that he knows to have been lost, mislaid, or delivered under a mistake as to the nature or amount of the property or the identity of the recipient is guilty of larceny if, with purpose to deprive the owner thereof, he fails to take reasonable measures to restore the property to a person entitled to it.

(5) Extortion. A person obtains property by extortion when he compels or induces another person to deliver such property to himself or a third person by means of instilling in him a fear that, if the property is not so delivered, the actor or another will: (A) Cause physical injury to some person in the future; or (B) cause damage to property; or (C) engage in other conduct constituting a crime; or (D) accuse some person of a crime or cause criminal charges to be instituted against him; or (E) expose a secret or publicize an asserted fact, whether true or false, tending to subject some person to hatred, contempt or ridicule; or (F) cause a strike, boycott or other collective labor group action injurious to some person’s business; except that such a threat shall not be deemed extortion when the property is demanded or received for the benefit of the group in whose interest the actor purports to act; or (G) testify or provide information or withhold testimony or information with respect to another’s legal claim or defense; or (H) use or abuse his position as a public servant by performing some act within or related to his official duties, or by failing or refusing to perform an official duty, in such manner as to affect some person adversely; or (I) inflict any other harm which would not benefit the actor.

(6) Defrauding of public community. A person is guilty of defrauding a public community who (A) authorizes, certifies, attests or files a claim for benefits or reimbursement from a local, state or federal agency which he knows is false; or (B) knowingly accepts the benefits from a claim he knows is false; or (C) as an officer or agent of any public community, with intent to prejudice it, appropriates its property to the use of any person or draws any order upon its treasury or presents or aids in procuring to be allowed any fraudulent claim against such community. For purposes of this subdivision such order or claim shall be deemed to be property.

(7) Theft of services. A person is guilty of theft of services when: (A) With intent to avoid payment for restaurant services rendered, or for services rendered to him as a transient guest at a hotel, motel, inn, tourist cabin, rooming house or comparable establishment, he avoids such payment by unjustifiable failure or refusal to pay, by stealth, or by any misrepresentation of fact which he knows to be false; or (B) (i) with intent to obtain railroad, subway, bus, air, taxi or any other public transportation service without payment of the lawful charge therefor or to avoid payment of the lawful charge for such transportation service which has been rendered to him, he obtains such service or avoids payment therefor by force, intimidation, stealth, deception or mechanical tampering, or by unjustifiable failure or refusal to pay, or (ii) with intent to obtain the use of equipment, including a motor vehicle, without payment of the lawful charge therefor, or to avoid payment of the lawful charge for such use which has been permitted him, he obtains such use or avoids such payment therefor by means of any false or fraudulent representation, fraudulent concealment, false pretense or personation, trick, artifice or device, including, but not limited to, a false representation as to his name, residence, employment, or driver’s license; or (C) obtaining or having control over labor in the employ of another person, or of business, commercial or industrial equipment or facilities of another person, knowing that he is not entitled to the use thereof, and with intent to derive a commercial or other substantial benefit for himself or a third person, he uses or diverts to the use of himself or a third person such labor, equipment or facilities.

(8) Receiving stolen property. A person is guilty of larceny by receiving stolen property if he receives, retains, or disposes of stolen property knowing that it has probably been stolen or believing that it has probably been stolen, unless the property is received, retained or disposed of with purpose to restore it to the owner. A person who accepts or receives the use or benefit of a public utility commodity which customarily passes through a meter, knowing such commodity (A) has been diverted therefrom, (B) has not been correctly registered or (C) has not been registered at all by a meter, is guilty of larceny by receiving stolen property.

(9) Shoplifting. A person is guilty of shoplifting who intentionally takes possession of any goods, wares or merchandise offered or exposed for sale by any store or other mercantile establishment with the intention of converting the same to his own use, without paying the purchase price thereof. A person intentionally concealing unpurchased goods or merchandise of any store or other mercantile establishment, either on the premises or outside the premises of such store, shall be prima facie presumed to have so concealed such article with the intention of converting the same to his own use without paying the purchase price thereof.

(10) Conversion of a motor vehicle. A person is guilty of conversion of a motor vehicle who, after renting or leasing a motor vehicle under an agreement in writing which provides for the return of such vehicle to a particular place at a particular time, fails to return the vehicle to such place within the time specified, and who thereafter fails to return such vehicle to the agreed place or to any other place of business of the lessor within one hundred twenty hours after the lessor shall have sent a written demand to him for the return of the vehicle by registered mail addressed to him at his address as shown in the written agreement or, in the absence of such address, to his last-known address as recorded in the records of the motor vehicle department of the state in which he is licensed to operate a motor vehicle. It shall be a complete defense to any civil action arising out of or involving the arrest or detention of any person to whom such demand was sent by registered mail that he failed to return the vehicle to any place of business of the lessor within one hundred twenty hours after the mailing of such demand.

(11) Obtaining property through fraudulent use of an automated teller machine. A person obtains property through fraudulent use of an automated teller machine when such person obtains property by knowingly using in a fraudulent manner an automated teller machine with intent to deprive another of property or to appropriate the same to himself or a third person. In any prosecution for larceny based upon fraudulent use of an automated teller machine, the crime shall be deemed to have been committed in the town in which the machine was located. In any prosecution for larceny based upon more than one instance of fraudulent use of an automated teller machine, (A) all such instances in any six-month period may be combined and charged as one offense, with the value of all property obtained thereby being accumulated, and (B) the crime shall be deemed to have been committed in any of the towns in which a machine which was fraudulently used was located. For the purposes of this subsection, “automated teller machine” means an unmanned device at which banking transactions including, without limitation, deposits, withdrawals, advances, payments and transfers may be conducted, and includes, without limitation, a satellite device and point of sale terminal as defined in section 36a-2.

(12) Library theft. A person is guilty of library theft when (A) he conceals on his person or among his belongings a book or other archival library materials, belonging to, or deposited in, a library facility with the intention of removing the same from the library facility without authority or without authority removes a book or other archival library materials from such library facility or (B) he mutilates a book or other archival library materials belonging to, or deposited in, a library facility, so as to render it unusable or reduce its value. The term “book or other archival library materials” includes any book, plate, picture, photograph, engraving, painting, drawing, map, manuscript, document, letter, public record, microform, sound recording, audiovisual material in any format, magnetic or other tape, electronic data-processing record, artifact or other documentary, written or printed material regardless of physical form or characteristics, or any part thereof, belonging to, on loan to, or otherwise in the custody of a library facility. The term “library facility” includes any public library, any library of an educational institution, organization or society, any museum, any repository of public records and any archives.

(13) Conversion of leased property. (A) A person is guilty of conversion of leased personal property who, with the intent of converting the same to his own use or that of a third person, after renting or leasing such property under an agreement in writing which provides for the return of such property to a particular place at a particular time, sells, conveys, conceals or aids in concealing such property or any part thereof, and who thereafter fails to return such property to the agreed place or to any other place of business of the lessor within one hundred ninety-two hours after the lessor shall have sent a written demand to him for the return of the property by registered or certified mail addressed to him at his address as shown in the written agreement, unless a more recent address is known to the lessor. Acknowledgment of the receipt of such written demand by the lessee shall not be necessary to establish that one hundred ninety-two hours have passed since such written demand was sent. (B) Any person, being in possession of personal property other than wearing apparel, received upon a written lease, who, with intent to defraud, sells, conveys, conceals or aids in concealing such property, or any part thereof, shall be prima facie presumed to have done so with the intention of converting such property to his own use. (C) A person who uses a false or fictitious name or address in obtaining such leased personal property shall be prima facie presumed to have obtained such leased personal property with the intent of converting the same to his own use or that of a third person. (D) “Leased personal property”, as used in this subdivision, means any personal property received pursuant to a written contract, by which one owning such property, the lessor, grants to another, the lessee, the right to possess, use and enjoy such personal property for a specified period of time for a specified sum, but does not include personal property that is rented or leased pursuant to chapter 743i.

(14) Failure to pay prevailing rate of wages. A person is guilty of failing to pay the prevailing rate of wages when he (A) files a certified payroll, in accordance with section 31-53 which he knows is false, in violation of section 53a-157a, and (B) fails to pay to an employee or to an employee welfare fund the amount attested to in the certified payroll with the intent to convert such amount to his own use or to the use of a third party.

(15) Theft of utility service. A person is guilty of theft of utility service when he intentionally obtains electric, gas, water, telecommunications, wireless radio communications or community antenna television service that is available only for compensation: (A) By deception or threat or by false token, slug or other means including, but not limited to, electronic or mechanical device or unauthorized use of a confidential identification or authorization code or through fraudulent statements, to avoid payment for the service by himself or another person; or (B) by tampering or making connection with or disconnecting the meter, pipe, cable, conduit, conductor, attachment or other equipment or by manufacturing, modifying, altering, programming, reprogramming or possessing any device, software or equipment or part or component thereof or by disguising the identity or identification numbers of any device or equipment utilized by a supplier of electric, gas, water, telecommunications, wireless radio communications or community antenna television service, without the consent of such supplier, in order to avoid payment for the service by himself or another person; or (C) with intent to avoid payment by himself or another person for a prospective or already rendered service the charge or compensation for which is measured by a meter or other mechanical measuring device provided by the supplier of the service, by tampering with such meter or device or by attempting in any manner to prevent such meter or device from performing its measuring function, without the consent of the supplier of the service. There shall be a rebuttable presumption that the person to whom the service is billed has the intent to obtain the service and to avoid making payment for the service if, without the consent of the supplier of the service: (i) Any meter, pipe, cable, conduit, conductor, attachment or other equipment has been tampered with or connected or disconnected, (ii) any device, software or equipment or part or component thereof has been modified, altered, programmed, reprogrammed or possessed, (iii) the identity or identification numbers of any device or equipment utilized by the supplier of the service have been disguised, or (iv) a meter or other mechanical measuring device provided by the supplier of the service has been tampered with or prevented from performing its measuring function. The presumption does not apply if the person to whose service the condition applies has received such service for less than thirty-one days or until the service supplier has made at least one meter or service reading and provided a billing statement to the person as to whose service the condition applies. The presumption does not apply with respect to wireless radio communications.

(16) Air bag fraud. A person is guilty of air bag fraud when such person, with intent to defraud another person, obtains property from such other person or a third person by knowingly selling, installing or reinstalling any object, including any counterfeit air bag or nonfunctional air bag, as such terms are defined in section 14-106d, in lieu of an air bag that was designed in accordance with federal safety requirements as provided in 49 CFR 571.208, as amended, and which is proper for the make, model and year of the vehicle, as part of the vehicle inflatable restraint system.

(17) Theft of motor fuel. A person is guilty of theft of motor fuel when such person (A) delivers or causes to be delivered motor fuel, as defined in section 14-327a, into the fuel tank of a vehicle or into a portable container, or into both, on the premises of a retail dealer, as defined in section 14-318, and (B) with the intent to appropriate such motor fuel to himself or a third person, leaves such premises without paying the purchase price for such motor fuel.

(18) Failure to repay surplus Citizens’ Election Fund grant funds. A person is guilty of failure to repay surplus Citizens’ Election Fund grant funds when such person fails to return to the Citizens’ Election Fund any surplus funds from a grant made pursuant to sections 9-700 to 9-716, inclusive, not later than ninety days after the primary or election for which the grant is made.

(1969, P.A. 828, S. 121; 1971, P.A. 871, S. 24; 1972, P.A. 188, S. 1, 2; P.A. 73-639, S. 21; P.A. 75-225; P.A. 76-109; P.A. 79-268; P.A. 81-224; 81-263, S. 1; P.A. 83-417, S. 1; P.A. 84-248, S. 1; 84-301, S. 1; 84-546, S. 161, 173; P.A. 85-339, S. 1; P.A. 91-162, S. 17, 18; P.A. 92-260, S. 49; P.A. 93-392, S. 5; P.A. 95-246, S. 1; P.A. 01-36; P.A. 03-201, S. 1; 03-278, S. 105; Oct. 25 Sp. Sess. P.A. 05-5, S. 50; P.A. 06-118, S. 2; P.A. 13-282, S. 2.)

History: 1971 act deleted “Committing the crime of” preceding actual crimes in Subdivs. (6) to (8), specified actions which constitute theft of services or receiving stolen property in Subdivs. (7) and (8), deleting references to those crimes as defined in Secs. 53a-120 and 53a-126 respectively, and added Subdiv. (9) re shoplifting; 1972 act added Subpara. (B) in Subdiv. (7)(2) re fraud in avoiding payment for use of equipment, including motor vehicles and added Subdiv. (10) re conversion of motor vehicle; P.A. 73-639 revised Subdiv. (10) to clarify title of crime where previously crime described was simply referred to as larceny; P.A. 75-225 deleted provision in Subdiv. (3) which required that finding be based on evidence establishing that case facts and circumstances are “wholly consistent with guilty intent or belief and wholly inconsistent with innocent intent or belief”, and that evidence excludes “to a moral certainty every hypothesis except that of the defendant’s intention or belief that the promise would not be performed”; P.A. 76-109 applied provisions of Subdiv. (7) to community antenna television service; P.A. 79-268 specified applicability of Subdiv. (7)(3) re “gas, electricity, water and steam service” for consistency with Subdiv. (7)(5); P.A. 81-224 amended Subdiv. (8) to include receiving the use or benefit of public utility services which have been diverted from or incorrectly registered on a meter as larceny by receiving stolen property; P.A. 81-263 amended Subdiv. (6) by adding the provision that a person is guilty of defrauding a public community who authorizes or files a false claim for benefits from a local, state or federal agency or accepts the benefits from a false claim; P.A. 83-417 added Subdiv. (11) re obtaining property through fraudulent use of an automatic teller machine; P.A. 84-248 added Subdiv. (12) defining crime of library theft and the Revisors editorially added a subdivision catchline to conform with previously existing Subdivs.; P.A. 84-301 amended Subdiv. (11) by replacing “automatic” with “automated”, adding provisions re prosecution for larceny based upon more than one instance of fraudulent use, and adding definition of “automated teller machine”; P.A. 84-546 made technical change in Subdiv. (12); P.A. 85-339 added Subdiv. (13) re conversion of leased personal property; P.A. 91-162 amended Subdiv. (13) to delete refusal to return leased personal property or failure to return leased personal property to a certain place within a certain time as elements of the offense of conversion of leased personal property in order to protect consumers leasing personal property under consumer rent-to-own agreements, as defined in Sec. 42-240a, from being charged with the offense of conversion of leased personal property upon their refusal or failure to return such property to the lessor; P.A. 92-260 made a technical change in Subdiv. (6) and made technical changes in Subpara. indicators in Subdivs. (6) to (8), inclusive; P.A. 93-392 added Subdiv. (14) re failure to pay prevailing rate of wages; P.A. 95-246 amended Subdiv. (7) to delete Subpara. (C) re theft of gas, electricity, water, steam, telecommunication or community antenna service, Subpara. (D) re tampering with a meter or measuring device to avoid payment for service the charge or compensation of which is measured by such meter or device and Subpara. (E) re tampering with the equipment of a supplier of gas, electricity, water, steam, telephone or community antenna television service, relettering former Subpara. (F) as Subpara. (C), and added Subdiv. (15) re theft of utility service; (Revisors’s note: In 1999 the words in Subdiv. (8)(C) “as not been registered” were replaced editorially by the Revisors with “has not been registered” to correct a clerical error); P.A. 01-36 added Subdiv. (16) re air bag fraud (Revisor’s note: In Subdiv. (16), the heading “Air bag fraud.” was added editorially by the Revisors following “(16)” to conform the format of this new subdivision with the format of Subdivs. (1) to (15), inclusive, each of which was enacted with a descriptive heading); P.A. 03-201 added Subdiv. (17) re theft of motor fuel; P.A. 03-278 made technical changes in Subdiv. (11), effective July 9, 2003; Oct. 25 Sp. Sess. P.A. 05-5 added Subdiv. (18) re failure to repay surplus Citizens’ Election Fund grant funds, effective December 31, 2006, and applicable to elections held on or after that date; P.A. 06-118 amended Subdiv. (13) to add provision in Subpara. (A) that acknowledgment of receipt of written demand by lessee is not necessary to establish that 192 hours have passed since written demand was sent and to exclude from definition of “leased personal property” in Subpara. (D) personal property that is rented or leased pursuant to chapter 743i; P.A. 13-282 amended Subdiv. (16) by adding references to selling and to counterfeit or nonfunctional air bags.



Section 53a-119a - Shoplifting and library theft; detention, questioning, presumption of crime.

(a) Any owner, authorized agent or authorized employee of a retail mercantile establishment, who observes any person concealing or attempting to conceal goods displayed for sale therein, or the ownership of such goods, or transporting such goods from such premises without payment therefor, may question such person as to his name and address and, if such owner, agent or employee has reasonable grounds to believe that the person so questioned was then attempting to commit or was committing larceny of such goods on the premises of such establishment, may detain such person for a time sufficient to summon a police officer to the premises. Any person so questioned by such owner, authorized agent or authorized employee pursuant to the provisions of this section shall promptly identify himself by name and address. No other information shall be required of such person until a police officer has taken him into custody. For the purposes of this subsection, “reasonable grounds” shall include knowledge that a person has concealed unpurchased merchandise of such establishment while on the premises or has altered or removed identifying labels on such merchandise while on the premises or is leaving such premises with such unpurchased or concealed or altered merchandise in his possession.

(b) Whenever an employee or authorized agent of a library facility, as defined in subdivision (12) of section 53a-119, has reasonable grounds to believe that a person (1) is removing or is attempting to remove, without authority, a book or other archival library materials, as defined in said subdivision (12) of section 53a-119, from a library facility or (2) is intentionally mutilating, defacing or destroying a book or other archival library materials, such employee or authorized agent may question such person as to his name and address and may detain such person for a time sufficient to summon a police officer to the premises. Any person so questioned by such employee or agent shall promptly identify himself by name and address. For the purposes of this subsection, reasonable grounds shall include knowledge that a person (A) has concealed a book or other archival library materials while on the library facility premises or is removing such book or material from the library facility premises without authority or (B) has mutilated, defaced or destroyed a book or other archival library materials belonging to or deposited in a library facility.

(c) In any civil action by a person detained under the provisions of subsection (a) or (b) of this section against the person so detaining him or the principal or employer of such person arising out of such questioning or detention by any such owner, agent or employee, evidence that the defendant had reasonable grounds to believe that the plaintiff was, at the time in question, committing or attempting to commit larceny or mutilating, defacing or destroying a book or other archival library materials shall create a rebuttable presumption that the plaintiff was so committing or attempting to commit larceny or mutilating, defacing or destroying a book or other archival library materials.

(P.A. 73-617, S. 2; P.A. 84-248, S. 2; P.A. 92-260, S. 50.)

History: P.A. 84-248 inserted new Subsec. (b) authorizing employees or authorized agents of library facilities to detain and question any person who, on reasonable grounds, is suspected of attempting to commit library theft, relettering former Subsec. (b) as Subsec. (c), and adding provision re “mutilating, defacing or destroying library books or archival library materials”; P.A. 92-260 made technical changes in Subsecs. (b) and (c).



Section 53a-119b - Using motor vehicle or vessel without owner’s permission. Interfering or tampering with a motor vehicle. First offense: Class A misdemeanor. Subsequent offense: Class D felony.

(a) A person is guilty of using a motor vehicle without the owner’s permission when: (1) He operates or uses, or causes to be operated or used, any motor vehicle unless he has the consent of the owner; or (2) he obtains the consent of the owner to the use of his motor vehicle by fraud or fraudulent means, statement or representations.

(b) A person is guilty of using a vessel, as defined in section 15-127, without the owner’s permission when: (1) He operates or uses, or causes to be operated or used, any vessel unless he has the consent of the owner; or (2) he obtains the consent of the owner to the use of his vessel by fraud or fraudulent means, statement or representations.

(c) A person is guilty of interfering or tampering with a motor vehicle when: (1) He puts into motion the engine of any motor vehicle while it is standing without the permission of the owner except that a property owner or his agent may remove any motor vehicle left without authorization on such owner’s property in accordance with section 14-145; or (2) with intent and without right to do so, he damages any motor vehicle or damages or removes any of its parts or components.

(d) Using a motor vehicle or a vessel without the owner’s permission or interfering or tampering with a motor vehicle is a class A misdemeanor for a first offense and a class D felony for each subsequent offense.

(P.A. 73-639, S. 18; P.A. 80-292, S. 10; 80-341, S. 3; P.A. 81-351, S. 2.)

History: P.A. 80-292 replaced previous Subsec. (b) provision which made use of motor vehicle without owner’s permission a Class B misdemeanor with new provisions specifying first such offense as Class A misdemeanor and subsequent offenses as Class D felonies; P.A. 80-341 inserted new Subsec. (b) re use of vessel without owner’s permission, relettering and revising former Subsec. (b) as necessary to reflect its insertion; P.A. 81-351 inserted new Subsec. (c) on interfering or tampering with a motor vehicle, relettering former Subsec. (c) accordingly.

Cited. 14 CA 169. Cited. 21 CA 645. Cited. 25 CA 181. Cited. 26 CA 165. Cited. 27 CA 49. Cited. 32 CA 483. Cited. 36 CA 364. Cited. 37 CA 276. Cited. 45 CA 369.

Cited. 37 CS 901. Cited. 43 CS 211.

Subsec. (a):

Subdiv. (1) cited. 206 C. 657.

Subdiv. (1) cited. 10 CA 361; 43 CA 613.

Subsec. (c):

Subdiv. (2) cited. 14 CA 119. Cited. 39 CA 1. Subdiv. (1) cited. 43 CA 613.



Section 53a-120 - Theft of services; service and credit card defined.

Section 53a-120 is repealed.

(1969, P.A. 828, S. 122; 1971, P.A. 871, S. 129.)



Section 53a-121 - Value of property or services.

(a) For the purposes of this part, the value of property or services shall be ascertained as follows: (1) Except as otherwise specified in this section, value means the market value of the property or services at the time and place of the crime or, if such cannot be satisfactorily ascertained, the cost of replacement of the property or services within a reasonable time after the crime. (2) Whether or not they have been issued or delivered, written instruments, except those having a readily ascertainable market value such as some public and corporate bonds and securities, shall be evaluated as follows: (A) The value of an instrument constituting evidence of debt, such as a check, draft or promissory note, shall be deemed the amount due or collectible thereon, such figure ordinarily being the face amount of the indebtedness less any portion thereof which has been satisfied; (B) the value of any other instrument which creates, releases, discharges or otherwise affects any valuable legal right, privilege or obligation shall be deemed the greatest amount of economic loss which the owner of the instrument might reasonably suffer by virtue of the loss of the instrument. (3) When the value of property or services cannot be satisfactorily ascertained pursuant to the standards set forth in this section, its value shall be deemed to be an amount less than fifty dollars.

(b) Amounts included in thefts committed pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the grade of the offense.

(1969, P.A. 828, S. 123.)

Cited. 7 CA 326; 9 CA 313; 19 CA 521; 25 CA 298; 37 CA 62; judgment reversed, see 237 C. 501. Definition of value is not unconstitutionally vague as applied to facts of case. 111 CA 543.

Evidence of trade-in value insufficient to establish market value or replacement cost for purposes of statute. 35 CS 531.

Subsec. (a):

Subdiv. (3) cited. 176 C. 239; 178 C. 416. Subdiv. (1) cited. 181 C. 172. Cited. 190 C. 191; 196 C. 166. Subdiv. (1) cited. Id., 225. Subdiv. (3) cited. Id., 247; Id., 396. Subdiv. (1) cited. 199 C. 308; 200 C. 113.

Subdiv. (1) cited. 5 CA 129. Subdiv. (3) cited. 12 CA 408. Cited. 33 CA 339; judgment reversed in part, see 232 C. 431; judgment reversed, see 235 C. 502. Subdiv. (1) cited. 46 CA 269. Subdiv. (1): Market value has been defined as the price that would in all probability result from fair negotiations, where the seller is willing to sell and the buyer desires to buy. 95 CA 248.

Subsec. (b):

Cited. 177 C. 243; 178 C. 649; 199 C. 462; 228 C. 926; 232 C. 431; judgment superseded by en banc reconsideration, see 235 C. 502; 235 C. 502. Thefts are part of “one scheme or course of conduct” if the acts constituting the crime charged are a series of thefts committed in a similar manner and are closely related in time. 305 C. 806.

Cited. 33 CA 339; judgment reversed in part, see 232 C. 431; judgment reversed, see 235 C. 502. Cited. 34 CA 250; 47 CA 1.



Section 53a-122 - Larceny in the first degree: Class B felony.

(a) A person is guilty of larceny in the first degree when he commits larceny, as defined in section 53a-119, and: (1) The property or service, regardless of its nature and value, is obtained by extortion, (2) the value of the property or service exceeds twenty thousand dollars, (3) the property consists of a motor vehicle, the value of which exceeds twenty thousand dollars, or (4) the property is obtained by defrauding a public community, and the value of such property exceeds two thousand dollars.

(b) For purposes of this section, “motor vehicle” means any motor vehicle, construction equipment, agricultural tractor or farm implement or major component part of any of the above. In any prosecution under subdivision (3) of subsection (a) of this section, evidence of (1) forcible entry, (2) forcible removal of ignition, or (3) alteration, mutilation or removal of a vehicle identification number shall be prima facie evidence (A) that the person in control or possession of such motor vehicle knows or should have known that such motor vehicle is stolen, and (B) that such person possesses such motor vehicle with larcenous intent.

(c) Larceny in the first degree is a class B felony.

(1969, P.A. 828, S. 124; 1971, P.A. 871, S. 25; P.A. 73-639, S. 7; P.A. 81-248, S. 1; 81-351, S. 3; P.A. 82-271, S. 1; P.A. 86-275, S. 1; P.A. 92-260, S. 51; P.A. 00-103, S. 1; P.A. 09-138, S. 1.)

History: 1971 act deleted detailed description of extortionist acts in Subsec. (a)(1), i.e. threat of physical injury, damage to property, etc., and made first degree larceny a Class C, rather than a Class D, felony; P.A. 73-639 made first degree larceny a Class B felony; P.A. 81-248 amended Subsec. (a) to clarify the proscribed conduct; P.A. 81-351 included property consisting of a motor vehicle having a value exceeding $2,000 in the definition of larceny in the first degree inserted new Subsec. (b) enumerating conditions constituting prima facie evidence of a larcenous intent in regard to motor vehicles and relettered former Subsec. (b) accordingly; P.A. 82-271 amended Subsec. (a)(2) by increasing from $2,000 to $10,000 the value of the property or service obtained and added Subsec. (a)(4) concerning defrauding a public community; P.A. 86-275 amended Subsec. (a)(3) to increase the value of a motor vehicle subject to the section from in excess of $2,000 to in excess of $10,000; P.A. 92-260 made a technical change in Subsec. (a)(3); P.A. 00-103 made technical changes in Subsecs. (a) and (b) and amended Subsec. (b) by defining “motor vehicle” and by adding provisions re prima facie evidence of knowledge that vehicle is stolen and possession of vehicle with larcenous intent; P.A. 09-138 amended Subsec. (a) to increase in Subdiv. (2) the value of the property or service obtained from in excess of $10,000 to in excess of $20,000 and increase in Subdiv. (3) the value of a motor vehicle obtained from in excess of $10,000 to in excess of $20,000.

Cited. 3 CA 359. Cited. 5 CA 113; Id., 347. Cited. 6 CA 164. Cited. 7 CA 326; Id., 532. Cited. 9 CA 349. Cited. 12 CA 585. Cited. 14 CA 272. Cited. 20 CA 810. Cited. 21 CA 431. Cited. 29 CA 843. Cited. 34 CA 599; Id., 751; judgment reversed, see 233 C. 211. Cited. 36 CA 364. Cited. 37 CA 40. Cited. 45 CA 455.

Cited. 31 CS 501.

Subsec. (a):

Subdiv. (2) cited. 169 C. 581; 176 C. 239; 177 C. 243. Subdiv. (1) cited. 178 C. 427. Subdiv. (2) cited. Id., 163; Id., 416; Id., 480; Id., 649; 180 C. 182; Id., 662. 181 C. 172; id., 254, 255; Id., 299; 182 C. 52; 183 C. 225; 185 C. 211; 188 C. 671; Id., 681; Subdiv. (1) cited. 189 C. 114. Subdiv. (2) cited. Id., 201; Id., 337; Id., 383; 190 C. 541; 192 C. 405; 195 C. 421; 196 C. 225. Subdiv. (3) cited. 197 C. 17. Subdiv. (2) cited. Id., 413; Id., 629; 198 C. 348; Id., 369; 199 C. 14; 208 C. 420. Subdiv. (3) cited. 214 C. 132; Id., 717. Subdiv. (2) cited. 218 C. 151; 219 C. 93. Subdiv. (3) cited. 221 C. 685; 227 C. 611; 232 C. 691. Subdiv. (4) cited. 233 C. 527. Subdiv. (2) cited. Id., 552. Cited. 235 C. 502. Cited. 242 C. 345. Subdiv. (2): Although lack of consent is not specifically enumerated as element of larceny in the first degree, donative victim’s inability to consent to a taking is a factor properly considered in the context of a traditional understanding of larceny statute. 256 C. 135.

Subdiv. (3) cited. 3 CA 633. Subdiv. (2) cited. 4 CA 251; 5 CA 129; 7 CA 292; Id., 445. Subdiv. (3) cited. 8 CA 125. Subdiv. (2) cited. Id., 376; 9 CA 121. Cited. Id., 313. Subdiv. (2) cited. Id., 365; 10 CA 447; 11 CA 684; 13 CA 576; 15 CA 416. Subdiv. (3) cited. Id. Subdiv. (2) cited. 16 CA 402. Subdiv. (3) cited. Id. Subdiv. (2) cited. 17 CA 50. Subdiv. (1) cited. Id., 359. Subdiv. (4) cited. Id., 486. Subdiv. (2) cited. 20 CA 354; Id., 665. Subdiv. (1) cited. 21 CA 386; 22 CA 449. Subdiv. (2) cited. 24 CA 502. Subdiv. (3) cited. 25 CA 149; Id., 181; 26 CA 279. Cited. 28 CA 306. Subdiv. (2) cited. Id., 521. Subdiv. (4) cited. Id. Subdiv. (3) cited. 29 CA 394. Subdiv. (2) cited. 30 CA 190; 31 CA 614; 33 CA 368. Subdiv. (4) cited. 34 CA 694. Subdiv. (2) cited. 35 CA 566. Subdiv. (1) cited. Id., 740. Subdiv. (2) cited. 36 CA 774. Subdiv. (3) cited. 37 CA 589; Id., 619. Cited. 38 CA 481. Subdiv. (2) cited. Id., 643. Subdiv. (3) cited. 39 CA 96. Subdiv. (2) cited. 41 CA 695; 43 CA 499. Subdiv. (4) cited. 44 CA 187. Subdiv. (3) cited. Id., 476. Subdiv. (2) cited. 47 CA 1. Defendant’s claim that evidence was insufficient to support his conviction of larceny in the first degree was unavailing; the evidence, when construed in the light most favorable to sustaining verdict, was sufficient to support jury’s finding that value of victim’s car exceeded $10,000, as required by statute, and it was not improper for trial court to permit victim to testify as to his opinion of car’s value at time of the crime. 81 CA 377. Subdiv. (3): Vehicle’s owner was competent to testify as to the value of his property and that testimony was sufficient to satisfy statutory element that its value exceeded ten thousand dollars. 95 CA 248.

Subsec. (b):

Cited. 182 C. 52.



Section 53a-123 - Larceny in the second degree: Class C felony.

(a) A person is guilty of larceny in the second degree when he commits larceny, as defined in section 53a-119, and: (1) The property consists of a motor vehicle, the value of which exceeds ten thousand dollars, (2) the value of the property or service exceeds ten thousand dollars, (3) the property, regardless of its nature or value, is taken from the person of another, (4) the property is obtained by defrauding a public community, and the value of such property is two thousand dollars or less, (5) the property, regardless of its nature or value, is obtained by embezzlement, false pretenses or false promise and the victim of such larceny is sixty years of age or older or is blind or physically disabled, as defined in section 1-1f, or (6) the property, regardless of its value, consists of wire, cable or other equipment used in the provision of telecommunications service and the taking of such property causes an interruption in the provision of emergency telecommunications service.

(b) For purposes of this section, “motor vehicle” means any motor vehicle, construction equipment, agricultural tractor or farm implement or major component part of any of the above. In any prosecution under subdivision (1) of subsection (a) of this section, evidence of (1) forcible entry, (2) forcible removal of ignition, or (3) alteration, mutilation or removal of a vehicle identification number shall be prima facie evidence (A) that the person in control or possession of such motor vehicle knows or should have known that such motor vehicle is stolen, and (B) that such person possesses such motor vehicle with larcenous intent.

(c) Larceny in the second degree is a class C felony.

(1969, P.A. 828, S. 125; 1971, P.A. 871, S. 26; P.A. 73-639, S. 8; P.A. 81-248, S. 2; 81-263, S. 2; 81-351, S. 4; 81-472, S. 152, 159; P.A. 82-271, S. 2; P.A. 86-275, S. 2; P.A. 97-180; P.A. 00-103, S. 2; P.A. 09-138, S. 2; 09-243, S. 1.)

History: 1971 act applied second degree larceny to cases where property is a motor vehicle and made second degree larceny a Class D felony rather than a Class A misdemeanor; P.A. 73-639 specified that taking property, regardless of its nature or value, from another’s person is second degree larceny; P.A. 81-248 amended Subsec. (a) to clarify the proscribed conduct; P.A. 81-263 added Subsec. (a)(4) re property obtained by defrauding a public community where the value of the property is less than $2,000; P.A. 81-351 amended the definition of larceny of a motor vehicle to that with a value of $2,000 or less, inserted new Subsec. (b) enumerating conditions constituting prima facie evidence of a larcenous intent in regard to motor vehicles and relettered former Subsec. (b) accordingly; P.A. 81-472 made technical corrections; P.A. 82-271 amended Subsec. (a)(2) by increasing from $500 to $5,000 the value of the property or service obtained and amended Subsec. (c) by changing the classification from a class D to a class C felony; P.A. 86-275 amended Subsec. (a)(1) to increase the value of a motor vehicle subject to the section from $2,000 or less to a value which exceeds $5,000; P.A. 97-180 added Subsec. (a)(5) re property obtained by embezzlement, false pretenses or false promise from an aged, blind or disabled victim; P.A. 00-103 made technical changes in Subsecs. (a) and (b) and amended Subsec. (b) by defining “motor vehicle” and by adding provisions re prima facie evidence of knowledge that vehicle is stolen and possession of vehicle with larcenous intent; P.A. 09-138 amended Subsec. (a) to increase in Subdiv. (1) the value of a motor vehicle obtained from in excess of $5,000 to in excess of $10,000 and increase in Subdiv. (2) the value of the property or service obtained from in excess of $5,000 to in excess of $10,000; P.A. 09-243 amended Subsec. (a) to add Subdiv. (6) re the taking of wire, cable or other equipment that causes interruption in emergency telecommunications service.

Cited. 2 CA 537; 5 CA 113; 7 CA 326; 8 CA 125; Id., 478; 9 CA 349; 13 CA 420; Id., 576; Id., 596. Secs. 53a-122–53a-125b cited. 14 CA 272. Cited. Id., 472; 16 CA 433; 17 CA 460; 19 CA 495; 20 CA 271; Id., 369; 21 CA 248; 29 CA 843; 35 CA 566; Id., 714; 39 CA 810; 44 CA 187; Id., 294; 46 CA 691. Since statute’s language includes both taking of property and subsequent retention of the stolen property, to charge defendant with two counts of larceny is improper; they are not separately punishable and to so charge violates defendant’s constitutional guarantee against double jeopardy. 100 CA 565.

Requisites for accepting plea of guilty. 31 CS 501. Cited. 32 CS 650; 35 CS 531; 38 CS 549.

Subsec. (a):

Subdiv. (2) cited. 169 C. 247. Cited. 174 C. 129. Subdiv. (3) cited. Id., 129. Subdiv. (1) cited. 178 C. 427; Id., 689. Subdiv. (2) cited. 181 C. 299. Subdiv. (1) cited. 182 C. 476; 186 C. 426. Subdiv. (2) cited. 187 C. 264; 188 C. 325; Id., 671; 190 C. 191; 191 C. 180. Subdiv. (1) cited. 195 C. 421; 196 C. 36. Subdiv. (2) cited. Id. Subdiv. (1) cited. Id., 115. Subdiv. (2) cited. 198 C. 203. Subdiv. (1) cited. Id., 490. Subdiv. (2) cited. Id.; 200 C. 9. Subdiv. (1) cited. 201 C. 462. Subdiv. (2) cited. 206 C. 657. Cited. 207 C. 118. Subdiv. (1) cited. 208 C. 365; 210 C. 652. Subdiv. (3) cited. 211 C. 101. Subdiv. (2) cited. 212 C. 223. Subdiv. (1) cited. 213 C. 422; 215 C. 716. Subdiv. (3) cited. 219 C. 160; 220 C. 487; 223 C. 243. Subdiv. (1) cited. 232 C. 455. Subdiv. (2) cited. 233 C. 552. Subdiv. (3) cited. 235 C. 67. Subdiv. (1) cited. 238 C. 784. Cited. 239 C. 235. Subdiv. (3) cited. 240 C. 317. Subdiv. (3): Rational basis exists for legislature to classify larceny from the person as a more serious offense than simple robbery and therefore the classification did not violate defendant’s right to equal protection of the laws. 246 C. 132. For defendant to be found guilty of larceny in the third degree, state must prove that defendant committed larceny by defrauding a public community. 252 C. 229.

Subdiv. (2) cited. 1 CA 270. Subdiv. (3) cited. Id., 378, 379. Subdiv. (3): Larceny from the person requires an actual trespass to the person of the victim and therefore taking a radio which was in the vicinity of the victim, but not on the victim’s person, did not constitute larceny under section. 1 CA 642. Subdiv. (3) cited. 3 CA 126; 8 CA 491; 11 CA 102; 12 CA 239. Subdiv. (1) cited. Id., 408. Subdiv. (3) cited. Id., 685. Subdiv. (1) cited. 13 CA 12. Subdiv. (2) cited. Id., 554. Subdiv. (1) cited. 14 CA 169. Cited. Id., 493. Subdiv. (3) cited. 20 CA 513. Subdiv. (2) cited. 24 CA 697. Subdiv. (1) cited. 26 CA 52. Subdiv. (3) cited. Id., 114. Subdiv. (1) cited. Id., 279. Subdiv. (2) cited. 28 CA 306; 30 CA 606. Subdiv. (3) cited. 31 CA 47. Subdiv. (2) cited. Id., 94. Subdiv. (3) cited. Id., 312; 32 CA 21; 33 CA 468. Subdiv. (2) cited. 34 CA 250. Subdiv. (3) cited. Id., 610. Subdiv. (4) cited. Id., 699. Subdiv. (3) cited. 35 CA 740. Subdiv. (2) cited. 38 CA 643. Cited. 39 CA 579. Subdiv. (1) cited. Id., 840. Subdiv. (3) cited. Id. Subdiv. (1) cited. 40 CA 21. Subdiv. (3) cited. 41 CA 391; Id., 584. Subdiv. (1) cited. Id., 817. Subdiv. (3) cited. Id.; 42 CA 810. Subdiv. (2) cited. 46 CA 414. Cited. Id., 616. Subdiv. (3) cited. Id. Court found that money was “taken from the person of the victim” in case in which victim was tricked into turning over her money to defendant. 56 CA 428. Subdiv. (3): Wrongfully taking property from the person of another constitutes a trespass of the person, and such a taking from the person constitutes larceny in the second degree. 95 CA 248. Larceny in second degree under section is not ordinarily lesser included offense of robbery for purposes of double jeopardy. 109 CA 74. Subdiv. (5): Section not unconstitutionally void for vagueness and provided sufficient notice that embezzlement from an estate is prohibited even if conduct occurred after separate conservator of estate was appointed. 121 CA 190. Subsec., as amended by P.A. 09-138 to increase the value of property taken for the commission of larceny in the second degree, does not apply retroactively to defendant’s case; legislature stated that the provision was effective October 1, 2009, without any express language referring to retroactivity and the legislative history does not indicate a clear or unequivocal intent for it to apply retroactively. 136 CA 427.

Subdiv. (1) cited. 36 CS 603. Subdiv. (2) cited. Id.; 37 CS 527.



Section 53a-124 - Larceny in the third degree: Class D felony.

(a) A person is guilty of larceny in the third degree when he commits larceny, as defined in section 53a-119, and: (1) The property consists of a motor vehicle, the value of which is ten thousand dollars or less; (2) the value of the property or service exceeds two thousand dollars; (3) the property consists of a public record, writing or instrument kept, held or deposited according to law with or in the keeping of any public office or public servant; or (4) the property consists of a sample, culture, microorganism, specimen, record, recording, document, drawing or any other article, material, device or substance which constitutes, represents, evidences, reflects or records a secret scientific or technical process, invention or formula or any phase or part thereof. A process, invention or formula is “secret” when it is not, and is not intended to be, available to anyone other than the owner thereof or selected persons having access thereto for limited purposes with his consent, and when it accords or may accord the owner an advantage over competitors or other persons who do not have knowledge or the benefit thereof.

(b) For purposes of this section, “motor vehicle” means any motor vehicle, construction equipment, agricultural tractor or farm implement or major component part of any of the above. In any prosecution under subdivision (1) of subsection (a) of this section, evidence of (1) forcible entry, (2) forcible removal of ignition, or (3) alteration, mutilation or removal of a vehicle identification number shall be prima facie evidence (A) that the person in control or possession of such motor vehicle knows or should have known that such motor vehicle is stolen, and (B) that such person possesses such motor vehicle with larcenous intent.

(c) Larceny in the third degree is a class D felony.

(1969, P.A. 828, S. 126; 1971, P.A. 871, S. 27; P.A. 73-639, S. 9; P.A. 81-248, S. 3; P.A. 82-271, S. 3; P.A. 88-170; P.A. 92-260, S. 52; P.A. 00-103, S. 3; P.A. 09-138, S. 3.)

History: 1971 act deleted former Subsec. (a)(5) which classified obtaining property or service, regardless of its nature or value, by extortion as third degree larceny; P.A. 73-639 deleted former Subsec. (a)(4) which classified taking property from the person of another, regardless of its nature or value, as third degree larceny; P.A. 81-248 amended Subsec. (a) to clarify the proscribed conduct; P.A. 82-271 amended Subsec. (a)(1) by increasing from $50 to $1,000 the value of the property or service obtained and amended Subsec. (c) by changing the classification from a class B misdemeanor to a class D felony; P.A. 88-170 amended Subsec. (a) by adding property consisting of a motor vehicle, the value of which is $5,000 or less and inserted new Subsec. (b) stating that in any prosecution under Subsec. (a)(1), evidence of forcible entry, forcible removal of ignition or alternation, mutilation or removal of vehicle identification number shall be prima facie evidence of larcenous intent, relettering former Subsec. (b) as (c); P.A. 92-260 made technical changes in Subsec. (a); P.A. 00-103 made technical changes in Subsecs. (a) and (b) and amended Subsec. (b) by defining “motor vehicle” and by adding provisions re prima facie evidence of knowledge that vehicle is stolen and possession of vehicle with larcenous intent; P.A. 09-138 amended Subsec. (a) to increase in Subdiv. (1) the maximum value of a motor vehicle obtained from $5,000 to $10,000 and increase in Subdiv. (2) the value of the property or service obtained from in excess of $1,000 to in excess of $2,000.

See Sec. 53a-212 re stealing a firearm.

Cited. 3 CA 503. Cited. 7 CA 326. Cited. 8 CA 13; Id., 342; Id., 478; Id., 667. Cited. 9 CA 141. Cited. 10 CA 258. Cited. 12 CA 196. Cited. 14 CA 159. Secs. 53a-122–53a-125b cited. Id., 272. Cited. 18 CA 368. Cited. 19 CA 48. Cited. 20 CA 810. Cited. 23 CA 201. Cited. 25 CA 298. Cited. 29 CA 843. Cited. 32 CA 476. Cited. 33 CA 339; judgment reversed in part, see 232 C. 431; judgment reversed on issues of sufficiency of evidence and jury misconduct, see 235 C. 502; Id., 368. Cited. 38 CA 643. Cited. 41 CA 751. Cited. 46 CA 691.

Cited. 36 CS 578; Id., 583; Id., 603. Cited. 37 CS 678; Id., 796. Cited. 184 C. 95; Id., 258; Id., 434. Cited. 185 C. 260. Cited. 187 C. 292; Id., 444. Cited. 189 C. 364. Cited. 190 C. 715. Cited. 191 C. 180.

Subsec. (a):

Cited. 239 C. 235.

Cited. 39 CA 579. Cited. 46 CA 269.

Subsec. (a)(1):

Cited. 176 C. 239. Cited. 178 C. 287. Cited. 179 C. 576. Cited. 182 C. 397. Cited. 186 C. 222. Cited. 189 C. 461. Cited. 190 C. 104. Cited. 195 C. 567. Subdiv. (1) cited. 199 C. 88. Cited. 214 C. 132. Cited. 221 C. 685. Cited. 230 C. 351.

Cited. 6 CA 697. Cited. 10 CA 486. Cited. 12 CA 1. Cited. 14 CA 256. Cited. 15 CA 122. Cited. 19 CA 521. Cited. 21 CA 431. Cited. 26 CA 279. Cited. 37 CA 219; Id., 482. Cited. 41 CA 695. Cited. 43 CA 613.

Subsec. (a)(2):

Cited. 232 C. 740. Cited. 235 C. 502. Cited. 241 C. 702.

Cited. 24 CA 697. Cited. 28 CA 306. Cited. 33 CA 603. Cited. 39 CA 579. Cited. 46 CA 269.

Former Subsec. (a)(4):

Cited. 169 C. 161.

Cited. 33 CS 669; Id., 706. Cited. 34 CS 603; Id., 656.



Section 53a-125 - Larceny in the fourth degree: Class A misdemeanor.

(a) A person is guilty of larceny in the fourth degree when he commits larceny as defined in section 53a-119 and the value of the property or service exceeds one thousand dollars.

(b) Larceny in the fourth degree is a class A misdemeanor.

(1969, P.A. 828, S. 127; P.A. 81-248, S. 4; P.A. 82-271, S. 4; P.A. 09-138, S. 4.)

History: P.A. 81-248 amended Subsec. (a) to clarify the proscribed conduct; P.A. 82-271 amended Subsec. (a) by increasing the value of the property or service obtained from $50 or less to in excess of $500 and amended Subsec. (b) by changing the classification from a class C to a class A misdemeanor; P.A. 09-138 amended Subsec. (a) to increase the value of the property or service obtained from in excess of $500 to in excess of $1,000.

Cited. 4 CA 514. Cited. 5 CA 612. Cited. 7 CA 326. Cited. 9 CA 133. Cited. 12 CA 1. Cited. 14 CA 119. Secs. 53a-122–53a-125b cited. Id., 272. Cited. Id., 526. Cited. 15 CA 641. Cited. 20 CA 586. Cited. 22 CA 440. Cited. 26 CA 33. Cited. 29 CA 843. Cited. 33 CA 339; judgment reversed in part, see 232 C. 431; judgment reversed on issues of sufficiency of evidence and jury misconduct, see 235 C. 502. Cited. 35 CA 405. Cited. 38 CA 20. It is possible for defendant to be convicted of larceny for taking property he owns and for depriving bailee of its superior right of possession and the amount of bailee’s lien interest in the motor vehicle; but the value of the theft is limited by amount of bailee’s lien as secured by the property itself. 59 CA 135.

Cited. 34 CS 612. Cited. 35 CS 531. Cited. 36 CS 603. Cited. 37 CS 755; Id., 853. Cited. 38 CS 593. Cited. 39 CS 363; Id., 392.

Subsec. (a):

Cited. 235 C. 502.

Cited. 3 CA 359. Cited. 6 CA 164. Cited. 7 CA 1. Cited. 11 CA 805. Cited. 31 CA 312. Cited. 38 CA 643.



Section 53a-125a - Larceny in the fifth degree: Class B misdemeanor.

(a) A person is guilty of larceny in the fifth degree when he commits larceny as defined in section 53a-119 and the value of the property or service exceeds five hundred dollars.

(b) Larceny in the fifth degree is a class B misdemeanor.

(P.A. 82-271, S. 5; P.A. 09-138, S. 5.)

History: P.A. 09-138 amended Subsec. (a) to increase the value of the property or service obtained from in excess of $250 to in excess of $500.

Cited. 14 CA 205. Secs. 53a-122–53a-125b cited. Id., 272. Cited. 15 CA 197. Cited. 19 CA 48. Cited. 21 CA 331. Cited. 24 CA 556; Id., 563. Cited. 25 CA 298. Cited. 29 CA 843. Cited. 37 CA 228. Cited. 46 CA 118. Defendant may be convicted of larceny in the fifth degree by illegal use of a credit card. 75 CA 756.

Subsec. (a):

Cited. 231 C. 411.

Cited. 7 CA 75. Cited. 30 CA 571; judgment reversed, see 231 C. 411. Cited. 38 CA 277.



Section 53a-125b - Larceny in the sixth degree: Class C misdemeanor.

(a) A person is guilty of larceny in the sixth degree when he commits larceny as defined in section 53a-119 and the value of the property or service is five hundred dollars or less.

(b) Larceny in the sixth degree is a class C misdemeanor.

(P.A. 82-271, S. 6; P.A. 09-138, S. 6.)

History: P.A. 09-138 amended Subsec. (a) to increase the maximum value of the property or service obtained from $250 to $500.

Cited. 3 CA 132. Cited. 4 CA 676. Cited. 5 CA 599. Cited. 10 CA 130; Id., 503. Cited. 13 CA 214; Id., 438; Id., 578. Cited. 14 CA 88; Id., 205; Id., 272; Id., 309. Cited. 15 CA 197. Cited. 17 CA 273. Cited. 19 CA 48. Cited. 23 CA 123. Cited. 28 CA 195. Cited. 29 CA 843. Cited. 33 CA 432. Cited. 37 CA 228. Cited. 39 CA 384. Cited. 44 CA 125. Cited. 46 CA 778. Statutory requirement of “value” set forth in statute is satisfied where witness testified about the usefulness of coats that had been left in her vehicle. It was not necessary to prove coats were spun from silk or fashioned from the finest cloth to satisfy statutory requirement of “value”. 101 CA 144.

Subsec. (a):

Cited. 214 C. 161.

Cited. 24 CA 502. Cited. 28 CA 469. Cited. 37 CA 482. Cited. 38 CA 643. Cited. 45 CA 6. No double jeopardy where defendant convicted of larceny in the sixth degree and robbery in the third degree. 100 CA 122.



Section 53a-126 - Larceny by receiving stolen property.

Section 53a-126 is repealed.

(1969, P.A. 828, S. 128; 1971, P.A. 871, S. 129.)



Section 53a-126a - Criminal trover in the first degree: Class D felony, first offense; class C felony, subsequent offense.

(a) A person is guilty of criminal trover in the first degree when he forcibly enters or forcibly removes the ignition of the motor vehicle of another and uses the motor vehicle without the consent of such owner, and such use results in damage to or diminishes the value of such motor vehicle or subjects such owner to economic loss, fine or other penalty.

(b) Criminal trover in the first degree is a class D felony for a first offense and a class C felony for each subsequent offense.

(P.A. 94-114, S. 1.)



Section 53a-126b - Criminal trover in the second degree: Class A misdemeanor.

(a) A person is guilty of criminal trover in the second degree when, knowing that such person is not licensed or privileged to do so, such person uses the personal property of another without the consent of such owner, and such use results in damage to or diminishes the value of such property or subjects such owner to economic loss, fine or other penalty.

(b) For the purposes of this section, “economic loss” includes uncompensated economic loss that exceeds five hundred dollars suffered by an owner of personal property who is engaged in the business of renting or leasing personal property when a person to whom such owner has rented or leased such property pursuant to a written agreement providing for the return of such property at a specified time fails to return such property within one hundred twenty hours after the owner sends a written demand to such person for the return of such property by registered mail addressed to such person at such person’s address as shown in the written agreement, unless a more recent address is known to the owner. Acknowledgment of the receipt of such written demand by such person shall not be necessary to establish that one hundred twenty hours have passed since such written demand was sent. The provisions of this subsection shall not apply to personal property that is rented or leased (1) for personal, family or household purposes, or (2) pursuant to chapter 743i.

(c) Criminal trover in the second degree is a class A misdemeanor.

(P.A. 94-114, S. 2; P.A. 06-118, S. 1.)

History: P.A. 06-118 amended Subsec. (a) to make technical changes for the purpose of gender neutrality, added new Subsec. (b) re failure to return rented or leased personal property and redesignated existing Subsec. (b) as Subsec. (c).



Section 53a-127 - Diversion from state of benefit of labor of employees: Class A misdemeanor.

(a) A person is guilty of diversion from the state of benefit of labor of employees when he fraudulently procures for himself or another, from any employee of the state or any department thereof, the benefit of any labor which the state or any department thereof is entitled to receive from such employee during his hours of employment or fraudulently aids or assists in procuring or attempting to procure the benefit of any such labor.

(b) Diversion from the state of benefit of labor of employees is a class A misdemeanor.

(1969, P.A. 828, S. 129; P.A. 92-260, S. 53.)

History: P.A. 92-260 made technical changes in Subsec. (a) by repositioning and rephrasing language.

Cited. 194 C. 223.



Section 53a-127a - Unlawful entry into coin machine; possession of key to enter: Class A misdemeanor.

(a) No person shall, with intent to commit larceny: (1) Enter, or force an entrance into, alter or insert any part of an instrument into any coin machine, as defined in section 53a-143; or (2) knowingly possess a key or device, or a drawing, print or mold thereof, adapted and designed to open or break into any such coin machine.

(b) Any person who violates any provision of this section shall be guilty of a class A misdemeanor.

(1971, P.A. 753; P.A. 84-546, S. 126, 173; P.A. 92-260, S. 54.)

History: P.A. 84-546 made technical grammar change in Subsec. (a); P.A. 92-260 made a technical change in Subsec. (a).



Section 53a-127b - Fraudulent use of an automated teller machine: Class C misdemeanor.

(a) A person is guilty of fraudulent use of an automated teller machine when, with intent to deprive another of property or to appropriate the same to himself or herself or a third person, such person knowingly uses in a fraudulent manner an automated teller machine for the purpose of obtaining property. For the purposes of this section, “automated teller machine” means an unmanned device at which banking transactions including, without limitation, deposits, withdrawals, advances, payments and transfers may be conducted, and includes, without limitation, a satellite device and point of sale terminal as defined in section 36a-2.

(b) In any prosecution under this section, the crime shall be deemed to have been committed in the town in which the automated teller machine was located.

(c) Fraudulent use of an automated teller machine is a class C misdemeanor.

(P.A. 83-417, S. 2; P.A. 84-301, S. 2; P.A. 03-278, S. 106.)

History: P.A. 84-301 replaced “automatic” with “automated” and added definition of “automated teller machine”; P.A. 03-278 made technical changes in Subsec. (a), effective July 9, 2003.

See Sec. 54-1d(b) re consolidation of offenses.



Section 53a-127c - Theft of electric, gas, water, steam, telecommunications, wireless radio communications or community antenna television service for profit or economic gain: Class D felony.

(a) A person is guilty of theft of electric, gas, water, steam, telecommunications, wireless radio communications or community antenna television service for profit or economic gain when he: (1) Engages in the business for profit or economic gain of tampering or making connection with the equipment of a supplier of an electric, gas, water, steam, telecommunications, wireless radio communications or community antenna television service which is not metered or otherwise measured, in whole or in part, without the consent of such supplier, for the purpose of supplying such service on one or more occasions to two or more households, or (2) engages in the business for profit or economic gain of offering for sale to any person other than the supplier of an electric, gas, water, steam, telecommunications, wireless radio communications or community antenna television service which is not metered or otherwise measured, in whole or in part, any decoder, descrambler or other device, the principal function of which defeats the electronic signal encryption jamming or individually addressed switching imposed by such supplier for the purpose of restricting the delivery of such service to persons who pay for such service, or (3) without the consent of the supplier of such service and with intent to defraud such supplier, engages in the business for profit or economic gain of connecting or disconnecting the meters, pipes, cables, conduits, conductors or attachments of such supplier or in any other manner tampers or connects with such meters, pipes, cables, conduits, conductors or attachments. There shall be a rebuttable presumption that a person is engaged in the business for profit or economic gain of offering for sale a decoder, descrambler or other device, equipment or component in violation of subdivision (2) of this subsection if such person has five or more decoders, descramblers or other devices in his possession or under his control.

(b) Theft of electric, gas, water, steam, telecommunications, wireless radio communications or community antenna television service for profit or economic gain is a class D felony.

(P.A. 84-496; P.A. 89-281, S. 2; P.A. 94-215, S. 1; P.A. 95-246, S. 2.)

History: P.A. 89-281 added theft of cable service and made provisions applicable to one engaging in business for economic gain in Subsecs. (a) and (b); P.A. 94-215 substituted “electric, gas, water, steam” for “utility” where appearing and amended Subsec. (a) to add “or other device” in Subdiv. (2), add Subdiv. (3) re connecting, disconnecting or tampering with the meters, pipes, cables, conduits, conductors or attachments of a supplier without the consent of such supplier and with intent to defraud such supplier, and add provision making it a rebuttable presumption that a person is engaged in the business for profit or economic gain of offering for sale a decoder, descrambler or other device if he has five or more decoders, descramblers or other devices in his possession or under his control; P.A. 95-246 included theft of “telecommunications” and “wireless radio communications” service and added “equipment or component” in provision re a rebuttable presumption.

See Sec. 52-570f re civil action and relief authorized for theft of service.



Section 53a-127d - Cheating: Class D felony or class B misdemeanor.

(a) A person is guilty of cheating when, in the course of playing or conducting any lawful gambling game, he: (1) Knowingly uses an altered or counterfeit chip, token, tile, pull tab, wagering slip or check or knowingly marks, loads or tampers with any cards or dice or substitutes for cards or dice provided by the operator of a lawfully operated game of chance any cards or dice that have been marked, loaded or tampered with; or (2) knowingly uses any device, instrument, article or substance with intent to cheat or defraud or to alter or affect the otherwise random results of any lawfully operated game of chance; or (3) intentionally places, increases or attempts to increase a winning wager or decreases or attempts to decrease a losing wager after that period of time during which the rules of a lawfully operated game of chance permit a wager to be placed or after the results of the game in which the wager has been placed become known.

(b) Cheating is a class D felony, except that a violation of subdivision (3) of subsection (a) of this section is a class B misdemeanor.

(P.A. 98-193, S. 1.)



Section 53a-127e - Possession of a cheating device: Class D felony.

(a) A person is guilty of possession of a cheating device when, while on premises where lawful gambling is to be conducted, such person knowingly possesses or has under such person’s control: (1) Any altered or counterfeit chip, token, tile, pull tab, wagering slip or check or any cards or dice that have been marked, loaded or tampered with; or (2) any device, instrument or other thing adapted, designed or commonly used to facilitate the alteration of the normal play or operation of a piece of gaming equipment or to facilitate the unauthorized removal of any money or other contents from any gaming equipment; or (3) any other device, instrument or thing which, under the circumstances in which it is used or possessed, manifests an intent that it be used by the actor or another person to alter the normal play or operation of a lawfully operated game of chance or to commit cheating as provided in section 53a-127d or larceny as provided in section 53a-119.

(b) Possession of a cheating device is a class D felony.

(P.A. 98-193, S. 2; P.A. 01-84, S. 7, 26.)

History: P.A. 01-84 amended Subsec. (a) to make technical changes for purposes of gender neutrality and replace in Subdiv. (2) “adopted” with “adapted”, effective July 1, 2001.



Section 53a-127f - Possession of a shoplifting device: Class A misdemeanor.

(a) A person is guilty of possession of a shoplifting device when such person has in such person’s possession any device, instrument or other thing specifically designed or adapted to advance or facilitate the offense of larceny by shoplifting, as defined in subdivision (9) of section 53a-119, by defeating any antitheft or inventory control device, under circumstances manifesting an intent to use the same in the commission of larceny by shoplifting.

(b) Possession of a shoplifting device is a class A misdemeanor.

(P.A. 00-9.)



Section 53a-127g - Unlawful possession of a personal identifying information access device: Class A misdemeanor.

(a) For the purposes of this section, (1) “access device” includes, but is not limited to, any card, plate, code, account number, mobile identification number, personal identification number, telecommunication service access equipment, card-reading device, scanning device, reencoder or other means that could be used to access financial resources or obtain the financial information, personal information or benefits of another person, and (2) “personal identifying information” has the same meaning as provided in section 53a-129a.

(b) A person is guilty of unlawful possession of a personal identifying information access device when such person possesses an access device, document-making equipment or authentication implement for the purpose of fraudulently altering, obtaining or using the personal identifying information of another person.

(c) Unlawful possession of an access device is a class A misdemeanor.

(P.A. 09-239, S. 5.)



Section 53a-128 - Issuing a bad check. Penalties.

(a) A person is guilty of issuing a bad check when: (1) As a drawer or representative drawer, he issues a check knowing that he or his principal, as the case may be, does not then have sufficient funds with the drawee to cover it, and (A) he intends or believes at the time of issuance that payment will be refused by the drawee upon presentation, and (B) payment is refused by the drawee upon presentation; or (2) he passes a check knowing that the drawer thereof does not then have sufficient funds with the drawee to cover it, and (A) he intends or believes at the time the check is passed that payment will be refused by the drawee upon presentation, and (B) payment is refused by the drawee upon presentation.

(b) For the purposes of this section, an issuer is presumed to know that the check or order, other than a postdated check or order, would not be paid, if: (1) The issuer had no account with the drawee at the time the check or order was issued; or (2) payment was refused by the drawee for insufficient funds upon presentation within thirty days after issue and the issuer failed to make good within eight days after receiving notice of such refusal. For the purposes of this subsection, an issuer is presumed to have received notice of such refusal if the drawee or payee provides proof of mailing such notice by certified mail, return receipt requested, to the issuer at his last known address.

(c) Issuing a bad check is: (1) A class D felony if the amount of the check was more than one thousand dollars; (2) a class A misdemeanor if the amount of the check was more than five hundred dollars but not more than one thousand dollars; (3) a class B misdemeanor if the amount of the check was more than two hundred fifty dollars but not more than five hundred dollars; or (4) a class C misdemeanor if the amount of the check was two hundred fifty dollars or less.

(1969, P.A. 828, S. 130; 1971, P.A. 871, S. 28; P.A. 80-109; P.A. 81-225; P.A. 83-137.)

History: 1971 act removed former Subsec. (a) containing applicable definitions; P.A. 80-109 amended Subsec. (b) to add provision re presumption that issuer has received notice of drawee’s refusal to pay; P.A. 81-225 included proof of mailing by payee as acceptable in presuming that issuer has received notice; P.A. 83-137 amended Subsec. (c) to reclassify the offense from a class A misdemeanor to a class D felony or a class A, B or C misdemeanor depending upon the amount of the check.

Cited. 20 CA 811.

Cited. 34 CS 584. Ability of court to order personal restitution in amount of bad corporate check when there is no finding as to the ability of the defendant to pay or as to the extent of his gain. Restitution properly ordered against individual defendant issuer of bad corporate check. 35 CS 536.



Section 53a-128a - Credit card crimes. Definitions.

As used in this section and sections 53a-128b to 53a-128i, inclusive:

(a) “Cardholder” or “holder of a card” means the person named on the face of a credit card to whom or for whose benefit the credit card is issued by an issuer;

(b) “Credit card” means any instrument or device, whether known as a credit card, as a credit plate, or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining money, goods, services or anything else of value on credit;

(c) “Expired credit card” means a credit card which is no longer valid because the term shown on it has elapsed;

(d) “Issuer” means the person which issues a credit card, or its agent duly authorized for that purpose;

(e) “Participating party” means any person or any duly authorized agent of such person, which is obligated by contract to acquire from another person providing money, goods, services or anything else of value, a sales slip, sales draft or instrument for the payment of money, evidencing a credit card transaction, and from whom, directly or indirectly, the issuer is obligated by contract to acquire such sales slip, sales draft, instrument for the payment of money and the like;

(f) “Receives” or “receiving” means acquiring possession, custody or control;

(g) “Revoked credit card” means a credit card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

(1971, P.A. 871, S. 29; P.A. 92-260, S. 55.)

History: P.A. 92-260 made a technical change.

See Sec. 54-1d(b) re consolidation of offenses.

A merchant account identification card and a telephone card are within meaning of “credit card”. 246 C. 402.



Section 53a-128b - False statement to procure issuance of credit card.

Any person who makes or causes to be made, either directly or indirectly, any false statement in writing, knowing it to be false and with intent that it be relied on, respecting his identity or that of any other person or his financial condition or that of any other person, for the purpose of procuring the issuance of a credit card, violates this section and is subject to the penalties set forth in subsection (a) of section 53a-128i.

(1971, P.A. 871, S. 30.)



Section 53a-128c - Credit card theft. Illegal transfer. Fraud. Forgery.

(a) Any person who takes a credit card from the person, possession, custody or control of another without the consent of the cardholder or of the issuer or who, with knowledge that it has been so taken, receives the credit card with intent to use it or to sell it, or to transfer it to any person other than the issuer or the cardholder is guilty of credit card theft and is subject to the penalties set forth in subsection (a) of section 53a-128i. Taking a credit card without consent includes obtaining it by conduct defined or known as statutory larceny, common law larceny by trespassory taking, common law larceny by trick, embezzlement, or obtaining property by false pretense, false promise or extortion.

(b) Any person who receives a credit card that he knows to have been lost, mislaid, or delivered under a mistake as to the identity or address of the cardholder, and who retains possession, custody or control thereof with intent to use it or to sell it or to transfer it to any person other than the issuer or the cardholder, is guilty of credit card theft and is subject to the penalties set forth in subsection (a) of section 53a-128i.

(c) Any person other than the issuer who sells a credit card or any person who buys a credit card from a person other than the issuer violates this subsection and is subject to the penalties set forth in subsection (a) of section 53a-128i.

(d) Any person who, with intent to defraud the issuer, a participating party, or a person providing money, goods, services or anything else of value, or any other person, obtains control over a credit card as security for debt violates this subsection and is subject to the penalties set forth in subsection (a) of section 53a-128i.

(e) Any person, other than the issuer, who, during any twelve-month period, receives credit cards issued in the names of two or more persons which he has reason to know were taken or retained under circumstances which constitute credit card theft or a violation of section 53a-128b or subsection (c) or (d) of this section violates this subsection and is subject to the penalties set forth in subsection (b) of section 53a-128i.

(f) Any person who, with intent to defraud a purported issuer, a participating party, or a person providing money, goods, services or anything else of value, or any other person, falsely makes or falsely embosses a purported credit card or utters such a credit card is guilty of credit card forgery and is subject to the penalties set forth in subsection (b) of section 53a-128i. A person “falsely makes” a credit card when he makes or draws, in whole or in part, a device or instrument which purports to be the credit card of a named issuer but which is not such a credit card because the issuer did not authorize the making or drawing, or when such person so alters a credit card which was validly issued. A person “falsely embosses” a credit card when, without the authorization of the named issuer, he completes a credit card by adding any of the matter, other than the signature of the cardholder, which an issuer requires to appear on the credit card before it can be used by a cardholder.

(g) Any person other than the cardholder or any person authorized by him who, with intent to defraud the issuer, a participating party, or a person providing money, goods, services or anything else of value, or any other person, signs a credit card, violates this subsection and is subject to the penalties set forth in subsection (a) of section 53a-128i.

(1971, P.A. 871, S. 31.)

Cited. 37 CS 527.



Section 53a-128d - Illegal use of credit card. Presumption of knowledge of revocation.

Any person who, with intent to defraud the issuer, a participating party, or a person providing money, goods, services or anything else of value, or any other person, (1) uses for the purpose of obtaining money, goods, services or anything else of value a credit card obtained or retained in violation of section 53a-128b or a credit card which he knows is forged, expired or revoked, or (2) obtains money, goods, services or anything else of value by representing without the consent of the cardholder that he is the holder of a specified card or by representing that he is the holder of a card and such card has not in fact been issued, or (3) uses a credit card obtained or retained in violation of section 53a-128c or a credit card which he knows is forged, expired or revoked, as authority or identification to cash or to attempt to cash or otherwise to negotiate or transfer or to attempt to negotiate or transfer any check or other order for the payment of money, whether or not negotiable, if such negotiation or transfer or attempt to negotiate or transfer would constitute a violation of section 53a-128 violates this subsection and is subject to the penalties set forth in subsection (a) of section 53a-128i, if the value of all money, goods, services and other things of value obtained in violation of this subsection does not exceed five hundred dollars in any six-month period; and is subject to the penalties set forth in subsection (b) of section 53a-128i, if such value does exceed five hundred dollars in any such six-month period. Knowledge of revocation shall be presumed to have been received by a cardholder four days after it has been mailed to him, at the address set forth on the credit card or at his last-known address, by registered or certified mail, return receipt requested, and, if, the address is more than five hundred miles from the place of mailing, by air mail. If the address is located outside the United States, Puerto Rico, the Virgin Islands, the Canal Zone or Canada, notice shall be presumed to have been received ten days after mailing by registered or certified mail.

(1971, P.A. 871, S. 32.)

Review of legislative history of credit card crimes reveals no purpose or intent that enactment of the more specific crime of illegal credit card use precludes state from charging defendant with the more general crime of larceny. 75 CA 756. Conviction under this section and Secs. 53a-129b and 53a-129d for single course of conduct does not constitute double jeopardy. 119 CA 483.

Subdiv. (2):

Cited. 37 CS 527.



Section 53a-128e - Illegal furnishing of money, goods or services on credit card.

(a) Any person who is authorized by an issuer or a participating party to furnish money, goods, services or anything else of value upon presentation of a credit card by the cardholder, or any agent or employee of such person, who, with intent to defraud the issuer, or participating party, the cardholder, or any other person furnishes money, goods, services or anything else of value upon presentation of a credit card obtained or retained in violation of section 53a-128c or a credit card which he knows is forged, expired or revoked, violates this subsection and is subject to the penalties set forth in subsection (a) of section 53a-128i, if the value of all money, goods, services and other things of value furnished in violation of this subsection does not exceed five hundred dollars in any six-month period; and is subject to the penalties set forth in subsection (b) of section 53a-128i if such value does exceed five hundred dollars in any such six-month period.

(b) Any person who is authorized by an issuer or a participating party to furnish money, goods, services or anything else of value upon presentation of a credit card by the cardholder, or any agent or employee of such person, who, with intent to defraud the issuer, a participating party, the cardholder, or any other person fails to furnish money, goods, services or anything else of value which he represents in writing to the issuer or participating party that he has furnished violates this subsection and is subject to the penalties set forth in subsection (a) of section 53a-128i, if the difference between the value of all money, goods, services and anything else of value actually furnished and the value represented to the issuer or participating party to have been furnished does not exceed five hundred dollars in any six-month period; and is subject to the penalties set forth in subsection (b) of section 53a-128i if such difference does exceed five hundred dollars in any such six-month period.

(1971, P.A. 871, S. 33.)



Section 53a-128f - Unlawful completion or reproduction of credit card.

Any person, other than the cardholder, having under his possession, custody or control two or more incomplete credit cards, or possessing a purported distinctive element of a credit card, with intent to complete such incomplete credit cards or to utilize such purported distinctive element in the production or reproduction of any credit card, without the consent of the issuer, or a person having under his possession, custody or control, with knowledge of its character, a distinctive element of any credit card or any machinery, plates or any contrivance designed to produce or reproduce instruments purporting to be the credit cards of an issuer, or of any issuer in a group of issuers utilizing a common distinctive element or elements in credit cards issued by all members of such group, who has not consented to the production or reproduction of such cards, violates this section and is subject to the penalties set forth in subsection (b) of section 53a-128i. A credit card is “incomplete” if part of the matter other than the signature of the cardholder, which an issuer, or any issuer in a group of issuers utilizing a common distinctive element or elements in credit cards issued by all members of such group, requires to appear on the credit card, before it can be used by a cardholder, has not yet been stamped, embossed, imprinted or written on it. A “distinctive element” of a credit card is any material or component used in the fabrication of credit cards, which, by virtue of such element’s chemical or physical composition, color or design, is unique to the credit cards issued by a particular issuer or group of issuers utilizing a common distinctive element or elements in credit cards issued by all members of such group.

(1971, P.A. 871, S. 34; P.A. 92-260, S. 56.)

History: P.A. 92-260 made a technical change.



Section 53a-128g - Receipt of money, goods or services obtained by illegal use of credit card.

Any person who receives money, goods, services or anything else of value obtained in violation of section 53a-128d, knowing or believing the same to have been so obtained, violates this section and is subject to the penalties set forth in subsection (a) of section 53a-128i. Any person who obtains at a discount price a ticket issued by an airline, railroad, steamship or other transportation company which was acquired in violation of section 53a-128d without reasonable inquiry to ascertain that the person from whom it was obtained had a legal right to possess it shall be presumed to know that such ticket was acquired under circumstances constituting a violation of said section.

(1971, P.A. 871, S. 35.)



Section 53a-128h - Certain defenses denied.

In any prosecution for violation of sections 53a-128a to 53a-128i, inclusive, the state is not required to establish and it is no defense: (1) That a person other than the defendant who violated said sections has not been convicted, apprehended or identified; or (2) that some of the acts constituting the violation did not occur in this state or were not a violation or elements of a violation where they did occur.

(1971, P.A. 871, S. 36.)



Section 53a-128i - Penalties for credit card crimes.

(a) Any person who is subject to the penalties of this subsection shall be guilty of a class A misdemeanor.

(b) Any person who is subject to the penalties of this subsection shall be guilty of a class D felony.

(1971, P.A. 871, S. 37.)



Section 53a-129 - Misapplication of property: Class A misdemeanor.

(a) A person is guilty of misapplication of property when, knowingly possessing personal property of another pursuant to an agreement that the same will be returned to the owner at a future time, he loans, leases, pledges, pawns or otherwise encumbers such property without the consent of the owner thereof in such manner as to create a risk that the owner will not be able to recover it or will suffer pecuniary loss.

(b) In any prosecution under this section, it shall be a defense that, at the time the prosecution was commenced, (1) the defendant had recovered possession of the property, unencumbered as a result of the unlawful disposition, and (2) the owner had suffered no material economic loss as a result of the unlawful disposition.

(c) Misapplication of property is a class A misdemeanor.

(1969, P.A. 828, S. 131.)



Section 53a-129a - Identity theft defined.

(a) A person commits identity theft when such person knowingly uses personal identifying information of another person to obtain or attempt to obtain money, credit, goods, services, property or medical information without the consent of such other person.

(b) As used in this section, “personal identifying information” means any name, number or other information that may be used, alone or in conjunction with any other information, to identify a specific individual including, but not limited to, such individual’s name, date of birth, mother’s maiden name, motor vehicle operator’s license number, Social Security number, employee identification number, employer or taxpayer identification number, alien registration number, government passport number, health insurance identification number, demand deposit account number, savings account number, credit card number, debit card number or unique biometric data such as fingerprint, voice print, retina or iris image, or other unique physical representation.

(P.A. 99-99; P.A. 03-156, S. 1; P.A. 09-239, S. 1; P.A. 11-165, S. 1.)

History: P.A. 03-156 revised section to replace offense of identity theft with definition of identity theft by amending Subsec. (a) to replace “A person is guilty of identity theft when” with “A person commits identity theft when”, delete requirement that the use of such information be “for any unlawful purpose” and include “money” and “property” among items the person obtains or attempts to obtain, by designating definition of “personal identifying information” as new Subsec. (b) and amending said definition to add provision that such information means “any name, number or other information that may be used, alone or in conjunction with any other information, to identify a specific individual”, include such individual’s name, date of birth, employer or taxpayer identification number, alien registration number, government passport number, health insurance identification number, debit card number or unique biometric data such as fingerprint, voice print, retina or iris image, or other unique physical representation and replace “demand deposit number” with “demand deposit account number” and by deleting former Subsec. (b) classifying identity theft as a class D felony; P.A. 09-239 amended Subsec. (a) to specify that a person commits identity theft when such person knowingly uses personal identifying information of another person to obtain or attempt to obtain, in the name of such other person, money, credit, goods, services, property or medical information without the consent of such other person; P.A. 11-165 amended Subsec. (a) to delete “in the name of such other person”.



Section 53a-129b - Identity theft in the first degree: Class B felony.

(a) A person is guilty of identity theft in the first degree when such person commits identity theft, as defined in section 53a-129a, of another person and (1) such other person is under sixty years of age, and the value of the money, credit, goods, services or property obtained exceeds ten thousand dollars, or (2) such other person is sixty years of age or older, and the value of the money, credit, goods, services or property obtained exceeds five thousand dollars.

(b) Identity theft in the first degree is a class B felony.

(P.A. 03-156, S. 2; P.A. 09-239, S. 2.)

History: P.A. 09-239 amended Subsec. (a) by inserting “of another person” re identity theft and providing that other person be under 60 years of age if value of money, credit, goods, services or property exceeds $10,000 or that other person is 60 years of age or older and such value exceeds $5,000.



Section 53a-129c - Identity theft in the second degree: Class C felony.

(a) A person is guilty of identity theft in the second degree when such person commits identity theft, as defined in section 53a-129a, of another person and such other person is under sixty years of age, and the value of the money, credit, goods, services or property obtained exceeds five thousand dollars, or such other person is sixty years of age or older.

(b) Identity theft in the second degree is a class C felony.

(P.A. 03-156, S. 3; P.A. 09-239, S. 3.)

History: P.A. 09-239 amended Subsec. (a) by inserting “of another person” re identity theft and providing that other person is under 60 years of age and value of money, credit, goods, services or property obtained exceeds $5,000 or that other person is 60 years of age or older.



Section 53a-129d - Identity theft in the third degree: Class D felony.

(a) A person is guilty of identity theft in the third degree when such person commits identity theft, as defined in section 53a-129a.

(b) Identity theft in the third degree is a class D felony.

(P.A. 03-156, S. 4.)



Section 53a-129e - Trafficking in personal identifying information: Class D felony.

(a) A person is guilty of trafficking in personal identifying information when such person sells, gives or otherwise transfers personal identifying information, as defined in section 53a-129a, of another person to a third person knowing that such information has been obtained without the authorization of such other person and that such third person intends to use such information for an unlawful purpose.

(b) Trafficking in personal identifying information is a class D felony.

(P.A. 03-156, S. 5.)



Section 53a-130 - Criminal impersonation: Class A misdemeanor.

(a) A person is guilty of criminal impersonation when such person: (1) Impersonates another and does an act in such assumed character with intent to obtain a benefit or to injure or defraud another; or (2) pretends to be a representative of some person or organization and does an act in such pretended capacity with intent to obtain a benefit or to injure or defraud another; or (3) pretends to be a public servant other than a sworn member of an organized local police department or the Division of State Police within the Department of Emergency Services and Public Protection, or wears or displays without authority any uniform, badge or shield by which such public servant is lawfully distinguished, with intent to induce another to submit to such pretended official authority or otherwise to act in reliance upon that pretense; or (4) with intent to defraud, deceive or injure another, uses an electronic device to impersonate another and such act results in personal injury or financial loss to another or the initiation of judicial proceedings against another.

(b) The provisions of subdivision (4) of subsection (a) of this section shall not apply to a law enforcement officer acting in the performance of his or her official duties.

(c) Criminal impersonation is a class A misdemeanor.

(1969, P.A. 828, S. 132; P.A. 97-123, S. 3; P.A. 09-239, S. 4; P.A. 11-51, S. 134; 11-221, S. 1.)

History: P.A. 97-123 amended Subsec. (a)(3) to exclude from the offense a person pretending to be “a sworn member of an organized local police department or the Division of State Police within the Department of Public Safety” and include the wearing or display of a “shield”; P.A. 09-239 made a technical change in Subsec. (a) and changed penalty in Subsec. (b) from class B to class A misdemeanor; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a)(3), effective July 1, 2011; P.A. 11-221 amended Subsec. (a) by adding Subdiv. (4) re use of electronic device, added new Subsec. (b) re exception for law enforcement officer and redesignated existing Subsec. (b) as Subsec. (c).

Held not to be unconstitutionally vague. 2 CA 204. Cited. 18 CA 694. Cited. 32 CA 724. Cited. 40 CA 643. Does not require use of an official or real badge because statute’s goal is to prohibit criminal impersonation with intent of inducing another to submit to authority that he or she does not possess. 66 CA 819.

Subsec. (a):

Subdiv. (1): Statute as written does not prohibit giving a false name. 194 C. 213. Subdiv. (1) cited. 198 C. 68; 199 C. 146; 232 C. 431; judgment superseded by en banc reconsideration, see 235 C. 502; 235 C. 502.

Subdiv. (1) cited. 33 CA 339; judgment reversed in part, see 232 C. 431; judgment reversed on issues of sufficiency of evidence and jury misconduct, see 235 C. 502. Cited. 37 CA 589. Subdiv. (3) cited. 45 CA 303. Statute prohibits impersonating another, not merely giving a false name. 60 CA 534.



Section 53a-130a - Impersonation of a police officer: Class D felony.

(a) A person is guilty of impersonation of a police officer when he pretends to be a sworn member of an organized local police department or the Division of State Police within the Department of Emergency Services and Public Protection, or wears or displays without authority any uniform, badge or shield by which such police officer is lawfully distinguished, with intent to induce another person to submit to such pretended official authority or otherwise to act in reliance upon that pretense.

(b) Impersonation of a police officer is a class D felony.

(P.A. 97-123, S. 2; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 53a-131 - Unlawfully concealing a will: Class A misdemeanor.

(a) A person is guilty of unlawfully concealing a will when, with intent to defraud, he conceals, secrets, suppresses, mutilates or destroys a will, codicil or other testamentary instrument.

(b) Unlawfully concealing a will is a class A misdemeanor.

(1969, P.A. 828, S. 133.)



Section 53a-132 - False entry by an officer or agent of a public community: Class A misdemeanor.

(a) A person is guilty of false entry by an officer or agent of a public community when (1) as an officer or agent of a public community, he makes any intentionally false entry on the books of the public community or (2) he intentionally attests or certifies by placing his signature upon process that he has personally served the same, when he has not done so.

(b) False entry by an officer or agent of a public community is a class A misdemeanor.

(1969, P.A. 828, S. 134; P.A. 84-108, S. 4; P.A. 92-260, S. 57.)

History: P.A. 84-108 inserted new Subsec. (b) providing that person who intentionally attests or certifies by signature upon process that he has personally served process when he has not done so is guilty of false entry, relettering former Subsec. (b) as (c); P.A. 92-260 combined former Subsecs. (a) and (b) and rephrased language, relettering former Subsec. (c) as Subsec. (b), and amended relettered Subsec. (b) to make technical changes in the name of the offense.

State has been held to be a “public community” and an employee has been held to be an “agent” within the meaning of the statute. 159 C. 544.



Section 53a-133 - Robbery defined.

A person commits robbery when, in the course of committing a larceny, he uses or threatens the immediate use of physical force upon another person for the purpose of: (1) Preventing or overcoming resistance to the taking of the property or to the retention thereof immediately after the taking; or (2) compelling the owner of such property or another person to deliver up the property or to engage in other conduct which aids in the commission of the larceny.

(1969, P.A. 828, S. 135.)

See Sec. 53a-119 for definition of “larceny”.

Cited. 1 CA 642. Cited. 8 CA 545; Id., 620. Cited. 9 CA 373. Cited. 10 CA 330; Id., 474. Cited. 12 CA 163. Cited. 13 CA 420. Cited. 19 CA 111; judgment reversed, see 215 C. 538; Id., 554; Id., 695. Cited. 20 CA 513. Cited. 21 CA 299. Cited. 24 CA 27; judgment reversed, see 220 C. 652. Cited. 25 CA 646. Cited. 27 CA 601. Cited. 28 CA 161; Id., 612; Id., 721. Cited. 31 CA 47. Cited. 32 CA 193. Cited. 33 CA 184; judgment reversed, see 232 C. 707; Id., 311. Cited. 34 CA 223. Cited. 35 CA 699; Id., 839. Cited. 36 CA 401. Cited. 38 CA 531; Id., 581. Cited. 39 CA 63; Id., 478; Id., 579; Id., 617. Cited. 41 CA 147; Id., 255; Id., 584. Cited. 43 CA 801. Cited. 44 CA 307. Cited. 45 CA 6. Cited. 46 CA 616; Id., 691; Id., 778. Term “purpose” is synonymous with the terms “object” and “intent”. 51 CA 541. Completion of crime not required for conviction under section. Id. Knife with a six-inch blade displayed by defendant during a robbery was capable of causing death or serious physical injury and constituted a “dangerous instrument” and that defendant by his actions, demands for the money and manner of carrying the knife, used or threatened to use it during the robbery. 82 CA 823. Words in common usage can satisfy requirement of threat if jury could reasonably have inferred those words to mean “threat”. 93 CA 257.

Subdiv. (1):

Cited. 19 CA 423. Cited. 25 CA 104.

Subdiv. (2):

Cited. 20 CA 27. Cited. 25 CA 104. Cited. 27 CA 601. Defendant’s actions in keeping victim’s ATM card and the money and ordering victim out of vehicle at gun point were sufficient to constitute the “deliver up” of property within statute’s meaning. 102 CA 532.

Cited. 41 CS 525.



Section 53a-134 - Robbery in the first degree: Class B felony.

(a) A person is guilty of robbery in the first degree when, in the course of the commission of the crime of robbery as defined in section 53a-133 or of immediate flight therefrom, he or another participant in the crime: (1) Causes serious physical injury to any person who is not a participant in the crime; or (2) is armed with a deadly weapon; or (3) uses or threatens the use of a dangerous instrument; or (4) displays or threatens the use of what he represents by his words or conduct to be a pistol, revolver, rifle, shotgun, machine gun or other firearm, except that in any prosecution under this subdivision, it is an affirmative defense that such pistol, revolver, rifle, shotgun, machine gun or other firearm was not a weapon from which a shot could be discharged. Nothing contained in this subdivision shall constitute a defense to a prosecution for, or preclude a conviction of, robbery in the second degree, robbery in the third degree or any other crime.

(b) Robbery in the first degree is a class B felony provided any person found guilty under subdivision (2) of subsection (a) shall be sentenced to a term of imprisonment of which five years of the sentence imposed may not be suspended or reduced by the court.

(1969, P.A. 828, S. 136; P.A. 75-411, S. 1; P.A. 80-442, S. 22, 28; P.A. 92-260, S. 58.)

History: P.A. 75-411 removed reference to dangerous instruments in Subsec. (a)(2) and added Subdivs. (3) and (4); P.A. 80-442 added proviso in Subsec. (b) specifying that five years of sentence imposed may not be suspended or reduced, effective July 1, 1981; P.A. 92-260 amended Subsec. (a) to specify that “the crime” is “the crime of robbery as defined in section 53a-133”.

Cited. 8 CA 545. Cited. 9 CA 373. Cited. 10 CA 659. Cited. 11 CA 699; Id., 709. Cited. 12 CA 268; Id., 655. Cited. 13 CA 133; Id., 708. Cited. 14 CA 472. Cited. 15 CA 34; Id., 197. Cited. 19 CA 423. Cited. 20 CA 521. Cited. 22 CA 216. Cited. 28 CA 581; judgment reversed, see 226 C. 601. Cited. 32 CA 38. Cited. 35 CA 201; Id., 839. Cited. 36 CA 59; Id., 448; judgment reversed, see 236 C. 342. Cited. 38 CA 20; Id., 581; Id., 868. Cited. 39 CA 45. Cited. 40 CA 250. Cited. 41 CA 147. Cited. 43 CA 61; Id., 801. Cited. 45 CA 32. Cited. 46 CA 684; Id., 691. Court cannot properly instruct jury of elements of section without first instructing jury of elements of Sec. 53a-133. 51 CA 541. Sufficiency of evidence to convict defendant as a principal in robbery. Id. Jury was within its right to conclude that defendant, armed with dangerous instrument, entered apartment unlawfully with intent to commit a robbery, but once inside, did not do anything which constituted a substantial step in a course of conduct planned to culminate in a robbery or that he abandoned his attempt. 87 CA 251.

Subsec. (a):

Subdiv. (2): “Miranda” warning not a ritualistic formula and words which convey its substance are sufficient. 167 C. 309. Cited. 169 C. 242. Subdiv. (2) cited. Id., 683; 170 C. 332. Subdiv. (2): Participation of two persons not necessary, so Wharton’s rule is inapplicable. 171 C. 105. Subdiv. (2) cited. Id., 395; Id., 610; 172 C. 22; Id., 586. Subdiv. (1) cited. 174 C. 16. Subdiv. (4) cited. Id., 129; Id., 142. Subdiv. (2) cited. Id., 452; 175 C. 250. Subdiv. (2): Requirement of weapon’s operability is imposed by section 53a-3(6). Id., 569. Subdiv. (4): Essential element of subsection is defendant’s representation of having a firearm, not the firearm’s operability. Affirmative defense of inoperability does not violate due process. Id. Subdiv. (4) cited. 176 C. 239; Id., 367. Subdiv. (2) cited. 177 C. 335; Id., 370; Id., 379; Id., 637. Subdiv. (1) cited. 178 C. 116. Subdiv. (2) cited. Id., 287. Subdiv. (4) cited. Id., 427. Subdiv. (2) cited. Id., 564; Id., 634; Id., 689; 179 C. 46; Id., 576; 180 C. 557. Subdiv. (1): A lesser included offense of felony murder. Id., 599. Subdiv. (2) cited. 181 C. 237; Id., 388. Subdiv. (4) cited. 181 C. 237. Cited. Id., 426. Subdiv. (2) cited. 182 C. 262; Id., 366. Cited. Id., 430. Subdiv. (1) cited. Id., 449. Subdiv. (4) cited. Id., 533. Subdiv. (2) cited. Id., 595; 183 C. 280; 185 C. 163. Subdiv. (3) cited. Id.; Id., 260; Id., 402. Subdiv. (4) cited. Id., 607. Subdiv. (1) cited. 186 C. 1. Subdiv. (3) cited. Id., 222. Subdiv. (2) cited. Id., 261; Id., 426. Subdiv. (3) cited. 187 C. 681. Subdiv. (2) cited. 188 C. 372. Subdiv. (4) cited. Id., 406. Subdiv. (2) cited. Id., 432; Id., 515. Subdiv. (3) cited. 189 C. 114; Id., 183. Subdiv. (4) cited. Id., 268; Id., 337; Id., 429; 191 C. 564; Id., 670; 192 C. 618. Subdiv. (3) cited. 193 C. 48. Subdiv. (4) cited. Id., 238. Subdiv. (3) cited. Id., 457. Subdiv. (4) cited. Id., 526. Subdiv. (2) cited. Id., 602. Subdiv. (3) cited. 194 C. 89. Subdiv. (4) cited. 195 C. 183. Subdiv. (2) cited. Id., 326. Subdiv. (4) cited. Id., 444; Id., 552. Subdiv. (2) cited. Id., 567; 196 C. 36; Id., 115; Id., 122; Id., 157. Subdiv. (4): Essential element is the representation by a defendant that he has a firearm, not the specific identifying characteristic of the weapon alleged in the information. Id., 395. Subdiv. (4) cited. Id., 567; Id., 685. Subdiv. (2) cited. 197 C. 106. Subdiv. (4) cited. Id., 115. Subdiv. (2) cited. Id., 413. Subdiv. (4) cited. Id., 629; 198 C. 68. Subdiv. (1) cited. Id., 203. Subdiv. (3) cited. Id., 285. Cited. Id., 314. Subdiv. (4) cited. Id., 328; Id., 490. Subdiv. (3) cited. 198 C. 592; Id., 680. Subdiv. (4) cited. 199 C. 5. Subdiv. (3) cited. Id., 62; Id., 146. Subdiv. (4) cited. Id., 255. Cited. Id., 473. Subdiv. (3) cited. 200 C. 9. Subdiv. (4) cited. Id., 44; Id., 350; Id., 523. Subdiv. (3) cited. 201 C. 289. Subdiv. (4) cited. Id., 333; 202 C. 1. Subdiv. (1) cited. Id., 259; Id., 349. Cited. 203 C. 81. Subdiv. (4) cited. Id. Subdiv. (3) cited. Id., 159. Subdiv. (4) cited. Id., 445. Subdiv. (2) cited. Id., 506. Subdiv. (4) cited. 204 C. 330. Subdiv. (2) cited. Id., 377; 205 C. 673. Subdiv. (4) cited. 206 C. 40; Id., 621; Id., 657. Subdiv. (2) cited. 207 C. 152. Subdiv. (4) cited. Id., 323. Subdiv. (2) cited. Id., 619; 208 C. 38. Subdiv. (4) cited. Id., 202. Subdiv. (3) cited. Id., 365; 209 C. 416. Subdiv. (2) cited. Id., 458. Subdiv. (3) cited. 210 C. 199; 211 C. 18; Id., 398. Subdiv. (4) cited. 212 C. 6; Id., 387. Subdiv. (3) cited. 213 C. 422. Subdiv. (1) cited. 214 C. 38. Subdiv. (4): Judgment of appellate court in State v. Horne, 19 CA 111, reversed. 215 C. 538. Subdiv. (1) cited. Id., 695. Subdiv. (2) cited. 216 C. 282. Subdiv. (1) cited. Id., 367. Subdiv. (3) cited. Id., 801; 217 C. 419. Subdiv. (1) cited. 218 C. 85. Subdiv. (2) cited. Id., 151. Subdiv. (3) cited. Id., 432. Subdiv. (4) cited. 219 C. 93. Subdiv. (3) cited. Id., 269. Subdiv. (4) cited. Id.; Id., 489. Subdiv. (2) cited. 220 C. 385; Id., 652. Subdiv. (4) cited. 221 C. 447. Subdiv. (2) cited. Id., 643. Subdiv. (1) cited. 222 C. 117. Subdiv. (2) cited. 223 C. 243. Subdiv. (3) cited. Id. Subdiv. (4) cited. Id. Subdiv. (2) cited. Id., 299; Id., 595. Subdiv. (4) cited. Id., 635; 224 C. 711. Subdiv. (2) cited. 225 C. 270; 226 C. 601. Subdiv. (4) cited. Id.; 227 C. 363. Subdiv. (2) cited. 228 C. 234; Id., 384; 230 C. 351. Subdiv. (3) cited. Id., 686. Subdiv. (4) cited. 232 C. 455; Id., 691. Subdiv. (3) cited. Id., 707. Subdiv. (2) cited. 233 C. 44. Subdiv. (4) cited. 235 C. 67; Id., 402; Id., 748. Subdiv. (2) cited. Id., 802; Subdiv. (4) cited. 236 C. 342. Subdiv. (3) cited. 238 C. 784. Subdiv. (2) cited. 239 C. 235. Subdiv. (3) cited. 240 C. 317. Subdiv. (2) cited. 241 C. 1. Subdiv. (4) cited. Id., 165. Subdiv. (1) cited. Id., 322. Subdiv. (2) cited. Id.; 242 C. 93. Subdiv. (4) cited. Id., 296. Subdiv. (2) cited. 247 C. 662. Subdiv. (4): Because there were two separate and distinct transactions, defendant could be convicted of attempted robbery in the first degree and robbery in the first degree without offending the prohibition on double jeopardy. 299 C. 640. Defendant may properly be convicted of and punished for the crimes of felony murder with the predicate offense of robbery, and the crime of robbery in the first degree under Subdiv. (1) without violating the prohibition against double jeopardy. 302 C. 287.

Subdiv. (3) cited. 1 CA 584; Id., 642. Subdiv. (2) cited. Id., 697. Subdiv. (3) cited. Id. Subdiv. (4) cited. 2 CA 127. Subdiv. (2) cited. 6 CA 247. Subdiv. (3) cited. Id., 697. Subdiv. (2) cited. 7 CA 1. Subdiv. (3). cited. Id., 27. Subdiv. (2) cited. Id., 95. Subdiv. (3) cited. Id., 149. Subdiv. (4) cited. Id., 217. Subdiv. (1) cited. Id., 445. Subdiv. (3) cited. Id. Subdiv. (4) cited. Id., 503; Id., 528; Id., 715; Id., 726. Subdiv. (2) cited. 8 CA 119. Subdiv. (3) cited. Id., 399; Id., 454. Subdiv. (2) cited. Id., 467. Cited. Id., 491. Subdiv. (4) cited. Id., 566. Subdiv. (2) cited. Id., 667; 9 CA 79. Subdiv. (4) cited. Id., 275; Id., 313. Subdiv. (2) cited. Id., 548. Subdiv. (3) cited. Id., 587. Subdiv. (2) cited. Id., 648. Subdiv. (3) cited. 10 CA 50. Subdiv. (1) cited. Id., 103. Subdiv. (3) cited. Id., 330. Subdiv. (4) cited. Id., 404; Id., 474; Id., 624; Id., 643. Subdiv. (2) cited. 11 CA 80. Subdiv. (4) cited. Id. Subdiv. (2) cited. Id., 397; 12 CA 163; Id., 217. Subdiv. (4) cited. Id., 662. Subdiv. (2) cited. 13 CA 76. Subdiv. (3) cited. Id., 554. Subdiv. (2) cited. 14 CA 67. Subdiv. (4) cited. Id., 108; Id., 463. Subdiv. (3) cited. Id., 493; Id., 657. Subdiv. (4) cited. 15 CA 161. Subdiv. (2) cited. Id., 416. Subdiv. (4) cited. Id., 502. Subdiv. (2) cited. Id., 539. Subdiv. (3) cited. Id., 586. Subdiv. (2) cited. 16 CA 38. Subdiv. (4) cited. Id. Subdiv. (2) cited. Id., 206. Subdiv. (3) cited. Id., 284; Id., 390. Subdiv. (2) cited. Id., 402; 17 CA 50. Subdiv. (3) cited. Id., 359. Subdiv. (4) cited. Id., 490. Subdiv. (2) cited. Id., 648. Subdiv. (4) cited. 19 CA 111; judgment reversed, see 215 C. 53; Id., 179; Id., 554; Id., 695. Subdiv. (1) cited. 20 CA 27. Subdiv. (2) cited. Id. Cited. Id., 212; Id., 467. Subdiv. (1) cited. Id., 513. Cited. Id., 643. Subdiv. (4) cited. Id., 665. Subdiv. (3) cited. 21 CA 48. Subdiv. (4) cited. Id., 244. Subdiv. (2) cited. Id., 299. Subdiv. (3) cited. Id. Subdiv. (4) cited. Id. Subdiv. (3) cited. 22 CA 98. Cited. Id., 329. Subdiv. (2) cited. 24 CA 27; judgment reversed, see 220 C. 652. Subdiv. (3) cited. Id., 152. Cited. Id., 316. Subdiv. (3) cited. Id., 518; Id., 729. Subdiv. (2) cited. 25 CA 104. Subdiv. (4) cited. Id., 255; Id., 565; Id., 646; 26 CA 114. Subdiv. (2) cited. Id., 242. Subdiv. (3) cited. 27 CA 601. Subdiv. (2) cited. Id., 654; 28 CA 64. Subdiv. (4) cited. Id.; Id., 161. Subdiv. (1) cited. Id., 402. Subdiv. (4) cited. Id., 444. Subdiv. (2) cited. Id., 474. Subdiv. (3) cited. Id., 612. Subdiv. (4) cited. Id., 645. Subdiv. (2) cited. Id., 721. Subdiv. (4) cited. 29 CA 207; Id., 274; Id., 421. Subdiv. (3) cited. Id., 679. Subdiv. (2) cited. 30 CA 68; 31 CA 614. Cited. Id., 614. Subdiv. (3) cited. Id., 660. Subdiv. (4) cited. 32 CA 21. Subdiv. (3) cited. Id., 193. Subdiv. (4) cited. Id., 476. Subdiv. (3) cited. 33 CA 143; Id., 184; Id., 288. Subdiv. (4) cited. Id., 311; Id., 457; Id., 468. Subdiv. (2) cited. Id. Subdiv. (3) cited. Id., 849. Subdiv. (2) cited. 34 CA 223. Subdiv. (3) cited. Id., 261; Id., 610; 35 CA 279; Id., 699. Subdiv. (1) cited. Id., 740. Subdiv. (4) cited. Id., 781. Subdiv. (3): Robbery in the second degree pursuant to Sec. 53a-135(a)(1) is not a lesser included offense of robbery in the first degree pursuant to this section. Id., 839. Subdiv. (4) cited. 36 CA 401. Subdiv. (2) cited. Id., 556. Subdiv. (3) cited. Id., 718. Cited. Id., 831. Subdiv. (2) cited. Id. Subdiv. (4) cited. 37 CA 35; Id., 219. Subdiv. (3) cited. Id., 482. Subdiv. (4) cited. Id. Subdiv. (2) cited. Id., 589; Id., 619. Subdiv. (4) cited. Id., 672. Subdiv. (3) cited. Id., 733. Subdiv. (4) cited. 39 CA 63. Subdiv. (2) cited. Id., 82. Subdiv. (4) cited. Id. Subdiv. (3) cited. Id., 384. Subdiv. (4) cited. Id.; Id., 478; Id., 502. Subdiv. (2) cited. Id., 579. Subdiv. (3) cited. Id., 617. Subdiv. (4) cited. Id., 840; 40 CA 21; Id., 328. Subdiv. (2) cited. Id., 526. Subdiv. (4) cited. 41 CA 47. Subdiv. (3) cited. Id., 391. Subdiv. (2) cited. Id., 515. Subdiv. (4) cited. Id., 695. Subdiv. (2) cited. 42 CA 472. Subdiv. (4) cited. Id., 669; Id., 810; 43 CA 142. Subdiv. (1) cited. 44 CA 26. Subdiv. (4) cited. Id., 280. Subdiv. (1) cited. Id., 476. Subdiv. (4) cited. Id., 561. Subdiv. (3) cited. 45 CA 6; Id., 270; Id., 390. Subdiv. (4) cited. Id. Subdiv. (1) cited. Id., 658. Subdiv. (2) cited. Id. Subdiv. (4) cited. Id. A showing that victim had custody or control over appropriated property is sufficient to support a charge of larceny. 49 CA 486. Testimony of sole witness sufficient to establish guilt beyond reasonable doubt. Id. Subdiv. (3) requires that evidence show either actual use of a dangerous instrument or its threatened use, demonstrated by either an actual display or words combined with an overt display of the threatened instrument. 71 CA 585. Court’s failure to instruct jury on the affirmative defense of inoperability of gun involved in the incident at issue, as provided for in text of the statute relative to charge of robbery in the first degree, constituted plain error and violated defendant’s constitutional right to fair trial. Id., 865. Subdiv. (3) requires use or threatened use of a dangerous instrument. 81 CA 367. Evidence was sufficient to sustain a conviction under Subdiv. (4). 83 CA 489. Subdiv. (4): There is no statutory monetary value of stolen property included as element of robbery in the first degree. 86 CA 507. Trial court did not err in permitting state to file an amended information charging defendant with robbery in the second degree in violation of Sec. 53a-135(a)(2) after trial had commenced in matter where defendant had originally been charged with robbery in the first degree in violation of Sec. 53a-134(a)(2)(3) and (4), because amended information charged lesser included offenses included within offenses that were charged in the original information, no due process violation arose. 87 CA 750. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt; while every element must be proven beyond a reasonable doubt in order to find defendant guilty of the charged offense, each of the basic and inferred facts underlying the conclusion need not be proved beyond a reasonable doubt. 93 CA 257. Subdiv. (4): Defendant’s statement to victim that she “wouldn’t get hurt” if she did what she was told to do, combined with victim’s testimony that defendant was holding something under his jacket and pointing it in her direction, provided sufficient evidence to support defendant’s conviction of robbery in the first degree. Id., 650.

Subsec. (b):

Cited. 182 C. 595. Cited. 207 C. 412.



Section 53a-135 - Robbery in the second degree: Class C felony.

(a) A person is guilty of robbery in the second degree when such person (1) commits robbery, as defined in section 53a-133, and (A) is aided by another person actually present; or (B) in the course of the commission of the crime or of immediate flight therefrom, such person or another participant in the crime displays or threatens the use of what such person represents by such person’s words or conduct to be a deadly weapon or a dangerous instrument; or (2) in the course of committing a larceny while on the premises of a bank, Connecticut credit union or federal credit union, as those terms are defined in section 36a-2, intimidates an employee of the bank, Connecticut credit union or federal credit union by intentionally engaging in conduct that causes another person to reasonably fear for his or her physical safety or the physical safety of another for the purpose of: (A) Preventing or overcoming resistance to the taking of the property or to the retention thereof immediately after the taking of the property; or (B) compelling the owner of such property or another person to deliver up the property or to engage in other conduct which aids in the commission of the larceny.

(b) Robbery in the second degree is a class C felony.

(1969, P.A. 828, S. 137; P.A. 75-411, S. 2; P.A. 92-260, S. 59; P.A. 12-186, S. 1.)

History: P.A. 75-411 clarified Subsec. (a)(2), including references to display of weapon and to actions in course of commission of crime or in course of immediate flight from commission of crime; P.A. 92-260 amended Subsec. (a) to add “as defined in section 53a-133”; P.A. 12-186 amended Subsec. (a) to designate existing elements of crime as Subdiv. (1), redesignate existing Subdivs. (1) and (2) as Subparas. (A) and (B), add new Subdiv. (2) re elements of crime in course of committing larceny while on premises of a bank, Connecticut credit union or federal credit union, and make technical changes.

Cited. 2 CA 11; 12 CA 375; 13 CA 420; 14 CA 159; Id., 205; 36 CA 401; 37 CA 35; 39 CA 384; 43 CA 801.

Subsec. (a):

Cited. 169 C. 161; 173 C. 545; 176 C. 227; Id., 367; 179 C. 98; Id., 381; 182 C. 476; Id., 533; 184 C. 366; 187 C. 602; 190 C. 327; 194 C. 241; Id., 297; 197 C. 677; 199 C. 557; 200 C. 350; 209 C. 143; 211 C. 1; 229 C. 178; 230 C. 608; Id., 686; 235 C. 67; Id., 145; Id., 502.

Cited. 6 CA 247; 9 CA 656; 10 CA 330; 12 CA 239; 16 CA 264; Id., 455; 17 CA 247; 25 CA 428; 26 CA 779; 31 CA 47; 33 CA 143; Id., 184; Id., 468. Robbery in second degree pursuant to this section is not a lesser included offense of robbery in the first degree pursuant to Sec. 53a-134(a)(3). 35 CA 839. Cited. 36 CA 774; 41 CA 817. Court’s failure to instruct jury on the lesser included offense of robbery in the second degree in violation of statute where there was uncontroverted evidence from two state’s witnesses that the gun was inoperable constituted plain error and violated defendant’s constitutional right to fair trial. 71 CA 865. To prove defendant guilty of conspiracy to commit robbery in the second degree in violation of Subdiv. (2), state needs to prove defendant and co-conspirator specifically had an agreement to display a deadly weapon or dangerous instrument and that defendant had specific intent that such a weapon or instrument would be displayed. 138 CA 228.



Section 53a-136 - Robbery in the third degree: Class D felony.

(a) A person is guilty of robbery in the third degree when he commits robbery as defined in section 53a-133.

(b) Robbery in the third degree is a class D felony.

(1969, P.A. 828, S. 138; P.A. 92-260, S. 60.)

History: P.A. 92-260 amended Subsec. (a) to add “as defined in section 53a-133”.

Cited. 5 CA 500. Cited. 7 CA 27. Cited. 8 CA 454; Id., 620. Cited. 13 CA 420; Id., 596. Cited. 14 CA 205. Cited. 16 CA 318; Id., 433. Cited. 17 CA 226. Cited. 19 CA 423. Cited. 20 CA 513; Id., 643. Cited. 21 CA 248; Id., 291. Cited. 22 CA 216. Cited. 24 CA 316; Id., 518. Cited. 26 CA 114. Cited. 27 CA 780. Cited. 35 CA 839. Cited. 39 CA 579; Id., 810. Cited. 40 CA 250. Cited. 44 CA 307. Cited. 46 CA 616; Id., 778.

Subsec. (a):

Cited. 185 C. 402. Cited. 201 C. 125; Id., 559. Cited. 211 C. 101. Cited. 220 C. 487. Cited. 242 C. 523.

Cited. 8 CA 35. Cited. 10 CA 330. Cited. 14 CA 493. Cited. 35 CA 201. Cited. 38 CA 531. Cited. 41 CA 255; Id., 584. Jury could reasonably find that defendant’s threat was part of the same continuous transaction as the larceny; use or threatened use of a firearm is not an element of the crime. 100 CA 122.

Cited. 33 CS 599. Cited. 37 CS 520.



Section 53a-136a - Robbery involving occupied motor vehicle. Penalty.

Any person who commits robbery by taking a motor vehicle from the person of another knowing that such motor vehicle is occupied by such other person shall be imprisoned for a term of three years which shall not be suspended and shall be in addition and consecutive to any term of imprisonment imposed for such offense.

(P.A. 93-204.)



Section 53a-137 - Definitions.

The following definitions are applicable to this part:

(1) “Written instrument” means any instrument or article containing written or printed matter or the equivalent thereof, used for the purpose of reciting, embodying, conveying or recording information or constituting a symbol or evidence of value, right, privilege or identification, which is capable of being used to the advantage or disadvantage of some person.

(2) “Complete written instrument” means a written instrument which purports to be a genuine written instrument fully drawn with respect to every essential feature thereof. An endorsement, attestation, acknowledgment or other similar signature or statement is deemed both a complete written instrument in itself and a part of the main instrument in which it is contained or to which it attaches.

(3) “Incomplete written instrument” means a written instrument which contains some matter by way of content or authentication but which requires additional matter in order to render it a complete written instrument.

(4) A person “falsely makes” a written instrument when (A) such person makes or draws a complete written instrument in its entirety, or an incomplete written instrument, which purports to be an authentic creation of its ostensible maker or drawer, but which is not such either because the ostensible maker or drawer is fictitious or because, if real, the ostensible maker or drawer did not authorize the making or drawing thereof, or (B) such person signs his or her own name to a written instrument, thereby falsely and fraudulently representing that he or she has authority to sign in such capacity.

(5) A person “falsely completes” a written instrument when (A) such person, by adding, inserting or changing matter, transforms an incomplete written instrument into a complete written instrument, without the authority of any person entitled to grant it, so that such complete written instrument appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible maker or drawer, or (B) such person signs his or her own name to a written instrument, thereby falsely and fraudulently representing that he or she has authority to sign in such capacity.

(6) A person “falsely alters” a written instrument when (A) such person, without the authority of any person entitled to grant it, changes a written instrument, whether it be in complete or incomplete form, by means of erasure, obliteration, deletion, insertion of new matter or transposition of matter or in any other manner, so that such instrument in its thus altered form appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible maker or drawer, or (B) such person signs his or her own name to a written instrument, thereby falsely and fraudulently representing that he or she has authority to sign in such capacity.

(7) “Forged instrument” means a written instrument which has been falsely made, completed or altered.

(1969, P.A. 828, S. 139; P.A. 10-180, S. 4.)

History: P.A. 10-180 amended Subdivs. (4), (5) and (6) to add Subpara. (B) including within definition when person signs his or her own name to a written instrument, thereby falsely and fraudulently representing that he or she has authority to sign in such capacity, and made technical changes throughout.

Cited. 11 CA 161. Cited. 47 CA 1.

Cited. 34 CS 606.

Subsec. (1):

Cited. 37 CA 72.

Subsec. (2):

Cited. 207 C. 555.

Subsec. (3):

Cited. 207 C. 555.

Subsec. (5):

Cited. 207 C. 555.



Section 53a-138 - Forgery in the first degree: Class C felony.

(a) A person is guilty of forgery in the first degree when, with intent to defraud, deceive or injure another, he falsely makes, completes or alters a written instrument or issues or possesses any written instrument which he knows to be forged, which is or purports to be, or which is calculated to become or represent if completed: (1) Part of an issue of money, stamps, securities or other valuable instruments issued by a government or governmental instrumentality; or (2) part of an issue of stock, bonds or other instruments representing interests in or claims against a corporate or other organization or its property.

(b) Forgery in the first degree is a class C felony.

(1969, P.A. 828, S. 140; P.A. 76-292, S. 1.)

History: P.A. 76-292 made first degree forgery a Class C, rather than a Class D, felony.

Cited. 34 CS 606. Forgery statute, Sec. 53a-138 et seq. cited. 47 CA 1.



Section 53a-139 - Forgery in the second degree: Class D felony.

(a) A person is guilty of forgery in the second degree when, with intent to defraud, deceive or injure another, he falsely makes, completes or alters a written instrument or issues or possesses any written instrument which he knows to be forged, which is or purports to be, or which is calculated to become or represent if completed: (1) A deed, will, codicil, contract, assignment, commercial instrument or other instrument which does or may evidence, create, transfer, terminate or otherwise affect a legal right, interest, obligation or status; or (2) a public record or an instrument filed or required or authorized by law to be filed in or with a public office or public servant; or (3) a written instrument officially issued or created by a public office, public servant or governmental instrumentality; or (4) a prescription of a duly licensed physician or other person authorized to issue the same for any drug or any instrument or device used in the taking or administering of drugs for which a prescription is required by law.

(b) “Drugs” as used in this section includes all drugs except controlled drugs as defined in section 21a-240.

(c) Forgery in the second degree is a class D felony.

(1969, P.A. 828, S. 141; 1971, P.A. 871, S. 38; P.A. 76-292, S. 2.)

History: 1971 act removed exception re narcotic drugs in Subsec. (b); P.A. 76-292 made second degree forgery a Class D felony rather than a Class A misdemeanor.

Cited. 8 CA 342. Cited. 11 CA 161. Cited. 28 CA 521. Cited. 37 CA 72. Cited. 42 CA 790. Forgery statute, Sec. 53a-138 et seq. Cited. 47 CA 1. Defendant’s true identity is related directly to the crime and therefore defendant must be provided with “Miranda” warnings prior to being asked his or her identity as part of booking process. 103 CA 544.

Cited. 34 CS 606.

Subsec. (a):

Subdiv. (1). Cited. 169 C. 581. Subdiv. (2) cited. 195 C. 421; 198 C. 68. Subdiv. (1) cited. Id., 158. Subdiv. (2) cited. 199 C. 146. Subdiv. (1) cited. 235 C. 469.

Subdiv. (2) cited. 5 CA 473. Subdiv. (1) cited. 14 CA 1. Subdiv. (2) cited. 24 CA 493. Subdiv. (3) cited. Id.



Section 53a-140 - Forgery in the third degree: Class B misdemeanor.

(a) A person is guilty of forgery in the third degree when, with intent to defraud, deceive or injure another, he falsely makes, completes or alters a written instrument, or issues or possesses any written instrument which he knows to be forged.

(b) Forgery in the third degree is a class B misdemeanor.

(1969, P.A. 828, S. 142; 1971, P.A. 871, S. 39.)

History: 1971 act referred to issuance of instrument which person knows to be forged rather than to alteration of such an instrument.

Cited. 8 CA 342. Cited. 11 CA 161. Cited. 33 CA 339; judgment reversed in part, see 232 C. 431; judgment reversed on issues of sufficiency of evidence and jury misconduct, see 235 C. 502. Cited. 37 CA 72; Id., 437. Cited. 42 CA 790. Forgery statute, Sec. 53a-138 et seq. cited. 47 CA 1.

Subsec. (a):

The fact that insurer did not rely on the forged document had no bearing on question of whether defendant’s conduct was sufficient for a conviction under this Subsec. 119 CA 581.

Cited. 34 CS 606; Id., 656.



Section 53a-141 - Criminal simulation: Class D felony.

(a) A person is guilty of criminal simulation when: (1) With intent to defraud, he makes or alters any object in such manner that it appears to have an antiquity, rarity, source or authorship which it does not in fact possess; or (2) with knowledge of its true character and with intent to defraud, he issues or possesses an object so simulated.

(b) Criminal simulation is a class D felony.

(1969, P.A. 828, S. 143; P.A. 07-206, S. 2.)

History: P.A. 07-206 changed penalty from class A misdemeanor to class D felony.



Section 53a-142 - Forgery of symbols: Class A misdemeanor.

(a) A person is guilty of forgery of symbols of value when, with intent to defraud, deceive or injure another, he falsely makes, completes or alters a written instrument or issues or possesses any written instrument which he knows to be forged, which is or purports to be, or which is calculated to become or represent if completed part of an issue of tokens, public transportation transfers, certificates or other articles manufactured and designed for use as symbols of value usable in place of money for the purchase of property or services.

(b) Forgery of symbols of value is a class A misdemeanor.

(1969, P.A. 828, S. 144.)



Section 53a-143 - Unlawfully using slugs: Definitions.

The following definitions are applicable to sections 53a-144 and 53a-145:

(1) “Coin machine” means a coin box, turnstile, vending machine or other mechanical or electronic device or receptacle designed (A) to receive a coin or bill or token made for the purpose, and (B) in return for the insertion or deposit thereof, automatically to offer, to provide, to assist in providing or to permit the acquisition of some property or some service.

(2) “Slug” means an object or article which, by virtue of its size, shape or any other quality, is capable of being inserted or deposited in a coin machine as an improper substitute for a genuine coin, bill or token.

(3) “Value” of a slug means the value of the coin, bill or token for which it is capable of being substituted.

(1969, P.A. 828, S. 145.)



Section 53a-144 - Unlawfully using slugs in the first degree: Class B misdemeanor.

(a) A person is guilty of unlawfully using slugs in the first degree when he makes, possesses or disposes of slugs with intent to enable a person to insert or deposit them in a coin machine, and the value of such slugs exceeds one hundred dollars.

(b) Unlawfully using slugs in the first degree is a class B misdemeanor.

(1969, P.A. 828, S. 146.)



Section 53a-145 - Unlawfully using slugs in the second degree: Class C misdemeanor.

(a) A person is guilty of unlawfully using slugs in the second degree when: (1) With intent to defraud the owner of a coin machine, he inserts or deposits a slug in such machine; or (2) he makes, possesses or disposes of a slug with intent to enable a person to insert or deposit it in a coin machine.

(b) Unlawfully using slugs in the second degree is a class C misdemeanor.

(1969, P.A. 828, S. 147.)



Section 53a-146 - Definitions.

For purposes of this part:

(1) An “official proceeding” is any proceeding held or which may be held before any legislative, judicial, administrative or other agency or official authorized to take evidence under oath, including any referee, hearing examiner, commissioner or notary or other person taking evidence in connection with any proceeding.

(2) “Benefit” means monetary advantage, or anything regarded by the beneficiary as a monetary advantage, including benefit to any person or entity in whose welfare the beneficiary is interested.

(3) “Public servant” is an officer or employee of government or a quasi-public agency, as defined in section 1-120, elected or appointed, and any person participating as advisor, consultant or otherwise, paid or unpaid, in performing a governmental function.

(4) “Government” includes any branch, subdivision or agency of the state or any locality within it.

(5) “Labor official” means any duly appointed or elected representative of a labor organization or any duly appointed or elected trustee or representative of an employee welfare trust fund.

(6) “Witness” is any person summoned, or who may be summoned, to give testimony in an official proceeding.

(7) “Juror” is any person who has been drawn or summoned to serve or act as a juror in any court.

(8) “Physical evidence” means any article, object, document, record or other thing of physical substance which is or is about to be produced or used as evidence in an official proceeding.

(9) “Person selected to be a public servant” means any person who has been nominated or appointed to be a public servant.

(1969, P.A. 828, S. 148; P.A. 80-479, S. 1; P.A. 99-240, S. 12; June 11 Sp. Sess. P.A. 08-3, S. 7.)

History: P.A. 80-479 substituted “monetary advantage” for “gain or advantage” in Subdiv. (2), specified “paid or unpaid” advisors or consultants in Subdiv. (3) and added Subdiv. (9) defining “person selected to be a public servant”; P.A. 99-240 made definitions applicable to new Sec. 53a-151a but specific reference not added since said Sec. already included in existing reference to “this part” and made a technical change in Subdiv. (2) for purposes of gender neutrality; June 11 Sp. Sess. P.A. 08-3 redefined “public servant” in Subdiv. (3) to include reference to quasi-public agency.

Cited. 2 CA 204.

Subsec. (3):

Cited. 172 C. 458. Cited. 201 C. 379.

Cited. 22 CA 449. Cited. 40 CA 643.



Section 53a-147 - Bribery: Class C felony.

(a) A person is guilty of bribery if he promises, offers, confers or agrees to confer upon a public servant or a person selected to be a public servant, any benefit as consideration for the recipient’s decision, opinion, recommendation or vote as a public servant or a person selected to be a public servant.

(b) Bribery is a class C felony.

(1969, P.A. 828, S. 149; P.A. 80-479, S. 2; P.A. 03-259, S. 46.)

History: P.A. 80-479 included bribery of persons selected to be public servants in provisions and bribery consisting of promises of benefits for recipient’s decision, opinion, recommendation of vote, deleting reference to “other exercise of discretion”; P.A. 03-259 amended Subsec. (b) to change bribery from a class D felony to a class C felony.

Cited. 1 CA 524. Cited. 5 CA 125. Cited. 9 CA 15. Cited. 14 CA 322. Cited. 21 CA 386.



Section 53a-148 - Bribe receiving: Class C felony.

(a) A public servant or a person selected to be a public servant is guilty of bribe receiving if he solicits, accepts or agrees to accept from another person any benefit for, because of, or as consideration for his decision, opinion, recommendation or vote.

(b) Bribe receiving is a class C felony.

(1969, P.A. 828, S. 150; P.A. 80-479, S. 3; P.A. 92-260, S. 61; P.A. 03-259, S. 47.)

History: P.A. 80-479 applied provisions to persons selected to be public servants and reworded Subsec. (a); P.A. 92-260 amended Subsec. (a) to replace “another” with “another person”; P.A. 03-259 amended Subsec. (b) to change bribe receiving from a class D felony to a class C felony.

Cited. 5 CA 125. Cited. 14 CA 322. Cited. 17 CA 486. Cited. 22 CA 449.

Subsec. (a):

Cited. 20 CA 386.



Section 53a-148a - Failure to report bribery: Class A misdemeanor.

(a) A public servant, as defined in section 53a-146, is guilty of failure to report bribery when the public servant: (1) Knows that (A) another person has attempted to bribe such public servant, as defined in section 53a-147, or (B) such public servant has witnessed either (i) a person attempting to bribe another public servant, as defined in section 53a-147, or (ii) another public servant commit the crime of bribe receiving, as defined in section 53a-148; and (2) does not, as soon as reasonably practicable, report such crime to a law enforcement agency.

(b) Failure to report bribery is a class A misdemeanor.

(June 11 Sp. Sess. P.A. 08-3, S. 6.)



Section 53a-149 - Bribery of a witness: Class C felony.

(a) A person is guilty of bribery of a witness if he offers, confers or agrees to confer upon a witness any benefit to influence the testimony or conduct of such witness in, or in relation to, an official proceeding.

(b) Bribery of a witness is a class C felony.

(1969, P.A. 828, S. 151; P.A. 03-259, S. 48.)

History: P.A. 03-259 amended Subsec. (b) to change bribery of a witness from a class D felony to a class C felony.

Cited. 192 C. 98.

Cited as 53a-149a [sic]. 12 CA 74.



Section 53a-150 - Bribe receiving by a witness: Class C felony.

(a) A witness is guilty of bribe receiving by a witness if he solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that such benefit will influence his testimony or conduct in, or in relation to, any official proceeding.

(b) Bribe receiving by a witness is a class C felony.

(1969, P.A. 828, S. 152; P.A. 03-259, S. 51.)

History: P.A. 03-259 amended Subsec. (b) to change bribe receiving by a witness from a class D felony to a class C felony.



Section 53a-151 - Tampering with a witness: Class C felony.

(a) A person is guilty of tampering with a witness if, believing that an official proceeding is pending or about to be instituted, he induces or attempts to induce a witness to testify falsely, withhold testimony, elude legal process summoning him to testify or absent himself from any official proceeding.

(b) Tampering with a witness is a class C felony.

(1969, P.A. 828, S. 153; P.A. 03-259, S. 52.)

History: P.A. 03-259 amended Subsec. (b) to change tampering with a witness from a class D felony to a class C felony.

Cited. 1 CA 647. Cited. 12 CA 74. Cited. 26 CA 758. Cited. 30 CA 95; judgment reversed, see 228 C. 147. Cited. 33 CA 143. Cited. 46 CA 741. Defendant’s claim that statute is so vague and indefinite that it violates the due process clause of article first, Sec. 8 of the state constitution and the fourteenth amendment to the U.S. Constitution because it did not clearly define his conduct–telephoning victim despite police warnings not to contact her and instructing her to tell police that “nothing ever happened”–is without merit; language of statute plainly warns potential perpetrators that statute applies to any conduct that is intended to prompt witness to testify falsely or to refrain from testifying in an official proceeding that the perpetrator believes to be pending or imminent; legislature’s unqualified use of word “induce” clearly informs persons of ordinary intelligence that any conduct, physical or verbal, can potentially give rise to criminal liability. 74 CA 473. Supreme Court made clear that liability under section hinges on mental state of the perpetrator in engaging in the conduct at issue, not on whether he must overcome by coercive means the will of a witness reluctant to do so. 83 CA 672. As interpreted in our case law, section provides fair warning of the conduct that it prohibits. Id.

Cited. 39 CS 428. Cited. 41 CS 525. Cited. 43 CS 46.

Subsec. (a):

Cited. 41 CA 584. The “pending or about to be instituted” element may be satisfied when the facts support the inference that defendant reasonably could have contemplated that an official proceeding was likely to arise. It is enough under this statute to satisfy the required belief that an official proceeding is “about to be instituted” and is therefore imminent if a defendant, knowing he has been implicated in a crime, threatens a likely witness to that crime to withhold evidence from the police. It is sufficient to qualify as tampering that the defendant attempted to discourage the witness from speaking to the police, as opposed to testifying at trial, when there was evidence that the defendant believed an official proceeding was imminent. 110 CA 608.



Section 53a-151a - Intimidating a witness: Class C felony.

(a) A person is guilty of intimidating a witness when, believing that an official proceeding is pending or about to be instituted, such person uses, attempts to use or threatens the use of physical force against a witness or another person with intent to (1) influence, delay or prevent the testimony of the witness in the official proceeding, or (2) induce the witness to testify falsely, withhold testimony, elude legal process summoning the witness to testify or absent himself or herself from the official proceeding.

(b) Intimidating a witness is a class C felony.

(P.A. 99-240, S. 1.)



Section 53a-152 - Bribery of a juror: Class C felony.

(a) A person is guilty of bribery of a juror if he offers, confers or agrees to confer upon a juror any benefit as consideration for the juror’s decision or vote.

(b) Bribery of a juror is a class C felony.

(1969, P.A. 828, S. 154; P.A. 73-639, S. 10.)

History: P.A. 73-639 made bribery of a juror a Class C, rather than a Class D, felony.



Section 53a-153 - Bribe receiving by a juror: Class C felony.

(a) A juror is guilty of bribe receiving by a juror if he solicits, accepts or agrees to accept from another person any benefit as consideration for his decision or vote.

(b) Bribe receiving by a juror is a class C felony.

(1969, P.A. 828, S. 155; P.A. 73-639, S. 11; P.A. 92-260, S. 62.)

History: P.A. 73-639 made bribe receiving by a juror a Class C, rather than a Class D, felony; P.A. 92-260 amended Subsec. (a) to replace “another” with “another person”.



Section 53a-154 - Tampering with a juror: Class D felony.

(a) A person is guilty of tampering with a juror if he influences any juror in relation to any official proceeding to or for which such juror has been drawn, summoned or sworn.

(b) Tampering with a juror is a class D felony.

(1969, P.A. 828, S. 156.)

Subdiv. (2) cited. 170 C. 601.

Cited. 38 CS 464.



Section 53a-155 - Tampering with or fabricating physical evidence: Class D felony.

(a) A person is guilty of tampering with or fabricating physical evidence if, believing that an official proceeding is pending, or about to be instituted, he: (1) Alters, destroys, conceals or removes any record, document or thing with purpose to impair its verity or availability in such proceeding; or (2) makes, presents or uses any record, document or thing knowing it to be false and with purpose to mislead a public servant who is or may be engaged in such official proceeding.

(b) Tampering with or fabricating physical evidence is a class D felony.

(1969, P.A. 828, S. 157.)

Subsec. (a):

Cited. 214 C. 540. Subdiv. (1) cited. 236 C. 514. Cited. 237 C. 339.

Evidence that defendant discarded incriminating evidence while fleeing crime scene in order to prevent the use of such evidence in a subsequent official proceeding is sufficient to sustain a conviction under section. 135 CA 635.



Section 53a-156 - Perjury: Class D felony.

(a) A person is guilty of perjury if, in any official proceeding, such person intentionally, under oath or in an unsworn declaration under sections 1-65aa to 1-65hh, inclusive, makes a false statement, swears, affirms or testifies falsely, to a material statement which such person does not believe to be true.

(b) In any prosecution for an offense under this section, it shall be an affirmative defense that the actor was coerced into committing such offense by another person in violation of section 53a-192.

(c) Perjury is a class D felony.

(1969, P.A. 828, S. 158; P.A. 10-33, S. 9; 10-180, S. 7.)

History: P.A. 10-33 added reference to an unsworn declaration under Secs. 1-65aa to 1-65hh; P.A. 10-180 amended Subsec. (a) to make technical changes, added new Subsec. (b) re affirmative defense of coercion and redesignated existing Subsec. (b) as Subsec. (c), effective June 8, 2010.

Cited. 4 CA 359. Cited. 5 CA 552. Cited. 17 CA 395.

Subsec. (a):

Cited. 193 C. 474.

Cited. 10 CA 605.

Subsec. (b):

Cited. 9 CA 686.



Section 53a-157a - False statement on a certified payroll: Class D felony.

(a) A person is guilty of false statement on a certified payroll when such person intentionally makes a false written statement on a certified payroll submitted pursuant to section 31-53 which such person does not believe to be true and which statement is intended to mislead a contracting authority or the Labor Commissioner in the exercise of his authority or the fulfillment of his duties under chapter 557.

(b) False statement on a certified payroll is a class D felony.

(P.A. 93-392, S. 7; P.A. 13-144, S. 1.)

History: P.A. 13-144 changed “false statement in the first degree” to “false statement on a certified payroll” and made technical changes.



Section 53a-157b - (Formerly Sec. 53a-157). False statement: Class A misdemeanor.

(a) A person is guilty of false statement when such person (1) intentionally makes a false written statement that such person does not believe to be true with the intent to mislead a public servant in the performance of such public servant’s official function, and (2) makes such statement under oath or pursuant to a form bearing notice, authorized by law, to the effect that false statements made therein are punishable.

(b) False statement is a class A misdemeanor.

(1969, P.A. 828, S. 159; P.A. 93-392, S. 6; P.A. 13-144, S. 2.)

History: P.A. 93-392 amended Subsecs. (a) and (b) to classify the intentional making of a false written statement other than on a certified payroll as false statement “in the second degree”; Sec. 53a-157 transferred to Sec. 53a-157b in 1995; P.A. 13-144 changed “false statement in the second degree” to “false statement” and made technical changes.



Section 53a-158 - Bribery of a labor official: Class D felony.

(a) A person is guilty of bribery of a labor official if he offers, confers or agrees to confer upon a labor official any benefit with intent to influence him in respect to any of his acts, decisions or duties as such labor official.

(b) Bribery of a labor official is a class D felony.

(1969, P.A. 828, S. 160.)



Section 53a-159 - Bribe receiving by a labor official: Class D felony.

(a) A labor official is guilty of bribe receiving by a labor official if he solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that such benefit will influence him in respect to any of his acts, decisions or duties as such labor official.

(b) Bribe receiving by a labor official is a class D felony.

(1969, P.A. 828, S. 161.)



Section 53a-160 - Commercial bribery: Class D felony.

(a) A person is guilty of commercial bribery when he confers, or agrees to confer, any benefit upon any employee, agent or fiduciary without the consent of the latter’s employer or principal, with intent to influence his conduct in relation to his employer’s or principal’s affairs.

(b) Commercial bribery is a class D felony.

(1969, P.A. 828, S. 162; P.A. 03-259, S. 44.)

History: P.A. 03-259 amended Subsec. (b) to change commercial bribery from a class A misdemeanor to a class D felony.



Section 53a-161 - Receiving a commercial bribe: Class D felony.

(a) An employee, agent or fiduciary is guilty of receiving a commercial bribe when, without consent of his employer or principal, he solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that such benefit will influence his conduct in relation to his employer’s or principal’s affairs.

(b) Receiving a commercial bribe is a class D felony.

(1969, P.A. 828, S. 163; P.A. 03-259, S. 45.)

History: P.A. 03-259 amended Subsec. (b) to change receiving a commercial bribe from a class A misdemeanor to a class D felony.

Subsec. (a):

Subdiv. (5) cited. 37 CA 500; judgment reversed in part, see 237 C. 633.

Subsec. (b):

Cited. 20 CA 386.



Section 53a-161a - Bid rigging: Class D felony.

No person, firm, corporation, association or partnership who bids, or intends to bid, for any contract to be awarded by any commission, agency or department of the state or any political subdivision of the state shall induce or attempt to induce any other person, firm, corporation, association or partnership to submit or not to submit a bid or proposal for the purpose of restricting competition. Any person who violates the provisions of this section shall be guilty of a class D felony.

(P.A. 80-454, S. 1.)



Section 53a-161b - Disclosure of bid or proposal: Class A misdemeanor.

Unless otherwise required by law, the prices quoted in a bid or proposal for any contract to be awarded by any commission, agency or department of the state or any political subdivision of the state shall not be disclosed by the bidder or offeror prior to the opening, in the case of a bid, or prior to the award, in the case of a proposal, directly or indirectly to any other bidder or offeror or to any competitor. Any person who violates the provisions of this section shall be guilty of a class A misdemeanor.

(P.A. 80-454, S. 2.)



Section 53a-161c - Receiving kickbacks: Class D felony.

(a) A person is guilty of receiving kickbacks when he: (1) By force, intimidation or threat of procuring dismissal from employment induces any person who is employed in the construction, completion or repair of any public building, public work, or building or work financed in whole or in part by loans or grants from the state, or who has a contract with the state, to give up any part of the compensation to which he is entitled; (2) knowingly solicits, accepts or agrees to accept any benefit, in cash or in kind, from another person upon an agreement or understanding that such benefit will influence such person’s conduct in relation to referring an individual or arranging for the referral of an individual for the furnishing of any goods, facilities or services to such other person under contract to provide goods, facilities or services to a local, state or federal agency; or (3) by force, intimidation or threat, such person induces another person who has a contract with the state to give up any part of the compensation to which such other person is entitled. For the purposes of this section and section 53a-161d, “refer” means to send, direct or recommend and “referral” means the act of sending, directing or recommending. For purposes of this subsection, “benefit” shall not include forms of remuneration listed in 42 CFR Section 1001.952.

(b) Receiving kickbacks is a class D felony.

(P.A. 80-290; P.A. 96-169, S. 11.)

History: P.A. 96-169 substituted “when he: (1) By” for “whenever he by”, added Subdivs. (2) and (3) and added definitions of “refer”, “referral” and “benefit”.



Section 53a-161d - Paying a kickback: Class D felony.

(a) A person is guilty of paying a kickback when he knowingly offers or pays any benefit, in cash or kind, to any person with intent to influence such person: (1) To refer an individual, or to arrange for the referral of an individual, for the furnishing of any goods, facilities or services for which a claim for benefits or reimbursement has been filed with a local, state or federal agency; or (2) to purchase, lease, order or arrange for or recommend the purchasing, leasing or ordering of any goods, facilities or services for which a claim of benefits or reimbursement has been filed with a local, state or federal agency.

(b) Paying a kickback is a class D felony.

(P.A. 96-169, S. 12; June Sp. Sess. P.A. 98-1, S. 38, 121.)

History: June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective June 24, 1998.



Section 53a-162 - Rigging: Class D felony.

(a) A person is guilty of rigging if, with intent to prevent a publicly exhibited sporting or other contest from being conducted in accordance with the rules and usages purporting to govern it, he: (1) Confers or offers or agrees to confer any benefit upon, or threatens any injury to, a participant, official or other person associated with the contest or exhibition; or (2) tampers with any person, animal or thing.

(b) Rigging is a class D felony.

(1969, P.A. 828, S. 164.)



Section 53a-163 - Soliciting or accepting benefit for rigging: Class A misdemeanor.

(a) A person is guilty of soliciting or accepting benefit for rigging if he knowingly solicits, accepts or agrees to accept any benefit the giving of which would be criminal under section 53a-162.

(b) Soliciting or accepting benefit for rigging is a class A misdemeanor.

(1969, P.A. 828, S. 165.)



Section 53a-164 - Participation in a rigged contest: Class A misdemeanor.

(a) A person is guilty of participation in a rigged contest if he knowingly engages in, sponsors, produces, judges or otherwise participates in a publicly exhibited sporting or other contest knowing that the contest is not being conducted in compliance with the rules and usages purporting to govern it, by reason of conduct which would be criminal under section 53a-162.

(b) Participation in a rigged contest is a class A misdemeanor.

(1969, P.A. 828, S. 166; 1971, P.A. 871, S. 40.)

History: 1971 act substituted “section 53a-162” for “this section” in Subsec. (a).



Section 53a-165 - Hindering prosecution defined.

As used in sections 53a-165aa, 53a-166 and 53a-167, a person “renders criminal assistance” when, with intent to prevent, hinder or delay the discovery or apprehension of, or the lodging of a criminal charge against, another person whom such person knows or believes has committed a felony or is being sought by law enforcement officials for the commission of a felony, or with intent to assist another person in profiting or benefiting from the commission of a felony, such person: (1) Harbors or conceals such other person; or (2) warns such other person of impending discovery or apprehension; or (3) provides such other person with money, transportation, weapon, disguise or other means of avoiding discovery or apprehension; or (4) prevents or obstructs, by means of force, intimidation or deception, any person from performing an act which might aid in the discovery or apprehension of such other person or in the lodging of a criminal charge against such other person; or (5) suppresses, by an act of concealment, alteration or destruction, any physical evidence which might aid in the discovery or apprehension of such other person or in the lodging of a criminal charge against such other person; or (6) aids such other person to protect or expeditiously profit from an advantage derived from such crime.

(1969, P.A. 828, S. 167; P.A. 02-97, S. 6.)

History: P.A. 02-97 made definition applicable to Sec. 53a-165aa and made technical changes, including changes for purposes of gender neutrality.

Subdiv. (4):

Cited. 205 C. 17.

Subdiv. (5):

Cited. 7 CA 470.



Section 53a-165aa - Hindering prosecution in the first degree: Class C felony.

(a) A person is guilty of hindering prosecution in the first degree when such person renders criminal assistance to another person who has committed a class A or B felony or an unclassified felony for which the maximum penalty is imprisonment for more than ten years and such other person committed such felony with intent to intimidate or coerce the civilian population or a unit of government.

(b) Hindering prosecution in the first degree is a class C felony and any person found guilty under this section shall be sentenced to a term of imprisonment of which five years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 02-97, S. 3.)



Section 53a-166 - Hindering prosecution in the second degree: Class C felony.

(a) A person is guilty of hindering prosecution in the second degree when such person renders criminal assistance to another person who has committed a class A or class B felony or an unclassified felony for which the maximum penalty is imprisonment for more than ten years.

(b) Hindering prosecution in the second degree is a class C felony.

(1969, P.A. 828, S. 168; P.A. 78-37, S. 1; P.A. 02-97, S. 4; P.A. 03-259, S. 49.)

History: P.A. 78-37 classified rendering assistance to person who committed an unclassified offense punishable by maximum imprisonment of more than 10 years as hindering prosecution in the first degree; P.A. 02-97 changed the name of the offense from “hindering prosecution in the first degree” to “hindering prosecution in the second degree” and made technical changes, including a change for purposes of gender neutrality; P.A. 03-259 amended Subsec. (b) to change hindering prosecution in the second degree from a class D felony to a class C felony.

Cited. 7 CA 470. Cited. 22 CA 601.

Cited. 38 CS 521.

Subsec. (a):

Cited. 28 CA 721.



Section 53a-167 - Hindering prosecution in the third degree: Class D felony.

(a) A person is guilty of hindering prosecution in the third degree when such person renders criminal assistance to another person who has committed a class C, D or E felony or an unclassified felony for which the maximum penalty is imprisonment for ten years or less but more than one year.

(b) Hindering prosecution in the third degree is a class D felony.

(1969, P.A. 828, S. 169; P.A. 78-37, S. 2; P.A. 02-97, S. 5; P.A. 03-259, S. 50; P.A. 13-258, S. 7.)

History: P.A. 78-37 classified assisting person who committed an unclassified offense punishable by maximum imprisonment of 1 to 10 years as hindering prosecution in the second degree; P.A. 02-97 changed the name of the offense from “hindering prosecution in the second degree” to “hindering prosecution in the third degree” and made technical changes, including a change for purposes of gender neutrality; P.A. 03-259 amended Subsec. (b) to change hindering prosecution in the third degree from a class A misdemeanor to a class D felony; P.A. 13-258 amended Subsec. (a) to add reference to a class E felony.



Section 53a-167a - Interfering with an officer: Class A misdemeanor or class D felony.

(a) A person is guilty of interfering with an officer when such person obstructs, resists, hinders or endangers any peace officer, special policeman appointed under section 29-18b, motor vehicle inspector designated under section 14-8 and certified pursuant to section 7-294d or firefighter in the performance of such peace officer’s, special policeman’s, motor vehicle inspector’s or firefighter’s duties.

(b) Interfering with an officer is a class A misdemeanor, except that, if such violation causes the death or serious physical injury of another person, such person shall be guilty of a class D felony.

(1971, P.A. 871, S. 50; P.A. 76-225; P.A. 01-84, S. 11, 26; P.A. 05-180, S. 4; P.A. 08-150, S. 52; P.A. 10-36, S. 22; 10-110, S. 51; P.A. 13-300, S. 1.)

History: P.A. 76-225 reworded Subsec. (a) to eliminate redundant reference to interference with peace officer or fireman and made interference with an officer a Class A misdemeanor rather than a Class D felony; P.A. 01-84 amended Subsec. (a) to replace “fireman” with “firefighter” and make other technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 05-180 amended Subsec. (a) to include a special policeman appointed under Sec. 29-18b within purview of subsection; P.A. 08-150 amended Subsec. (a) to include Department of Motor Vehicles inspector appointed under Sec. 14-8 and certified pursuant to Sec. 7-294d within purview of section; P.A. 10-36 amended Subsec. (a) to replace “Department of Motor Vehicles inspector appointed” with “motor vehicle inspector designated”, add “motor vehicle inspector’s” re performance of duties and make a technical change, effective July 1, 2010; P.A. 10-110 made a technical change in Subsec. (a); P.A. 13-300 amended Subsec. (b) to establish class D felony penalty if violation causes death or serious physical injury of another.



Section 53a-167b - Failure to assist a peace officer, special policeman, motor vehicle inspector or firefighter: Class A misdemeanor.

(a) A person is guilty of failure to assist a peace officer, special policeman, motor vehicle inspector or firefighter when, commanded by a peace officer, special policeman appointed under section 29-18b, motor vehicle inspector designated under section 14-8 and certified pursuant to section 7-294d or firefighter authorized to command assistance, such person refuses to assist such peace officer, special policeman, motor vehicle inspector or firefighter in the execution of such peace officer’s, special policeman’s, motor vehicle inspector’s or firefighter’s duties.

(b) Failure to assist a peace officer, special policeman, motor vehicle inspector or firefighter is a class A misdemeanor.

(1971, P.A. 871, S. 51; P.A. 01-84, S. 12, 26; P.A. 05-180, S. 5; P.A. 08-150, S. 53; P.A. 10-36, S. 23; 10-110, S. 52.)

History: P.A. 01-84 replaced “fireman” with “firefighter” and made other technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 05-180 changed the name of the offense from “failure to assist a peace officer or firefighter” to “failure to assist a peace officer, special policeman or firefighter” and included a special policeman appointed under Sec. 29-18b within purview of section; P.A. 08-150 included Department of Motor Vehicles inspector appointed under Sec. 14-8 and certified pursuant to Sec. 7-294d within purview of section and changed name of offense from “failure to assist a peace officer, special policeman or firefighter” to “failure to assist a peace officer, special policeman, motor vehicle inspector or firefighter”; P.A. 10-36 amended Subsec. (a) to replace “Department of Motor Vehicles inspector appointed” with “motor vehicle inspector designated”, add “motor vehicle inspector’s” re execution of duties and make technical changes, effective July 1, 2010; P.A. 10-110 made a technical change in Subsec. (a).

Cited. 22 CA 683. Cited. 31 CA 443.



Section 53a-167c - Assault of public safety, emergency medical, public transit or health care personnel: Class C felony.

(a) A person is guilty of assault of public safety, emergency medical, public transit or health care personnel when, with intent to prevent a reasonably identifiable peace officer, special policeman appointed under section 29-18b, motor vehicle inspector designated under section 14-8 and certified pursuant to section 7-294d, firefighter or employee of an emergency medical service organization, as defined in section 53a-3, emergency room physician or nurse, health care employee as defined in section 19a-490q, employee of the Department of Correction, member or employee of the Board of Pardons and Paroles, probation officer, employee of the Judicial Branch assigned to provide pretrial secure detention and programming services to juveniles accused of the commission of a delinquent act, liquor control agent, employee of the Department of Children and Families assigned to provide direct services to children and youths in the care or custody of the department, employee of a municipal police department assigned to provide security at the police department’s lockup and holding facility, active individual member of a volunteer canine search and rescue team, as defined in section 5-249, or public transit employee from performing his or her duties, and while such peace officer, special policeman, motor vehicle inspector, firefighter, employee, physician, nurse, health care employee, member, liquor control agent, probation officer or active individual member is acting in the performance of his or her duties, (1) such person causes physical injury to such peace officer, special policeman, motor vehicle inspector, firefighter, employee, physician, nurse, member, liquor control agent, probation officer or active individual member, or (2) such person throws or hurls, or causes to be thrown or hurled, any rock, bottle, can or other article, object or missile of any kind capable of causing physical harm, damage or injury, at such peace officer, special policeman, motor vehicle inspector, firefighter, employee, physician, nurse, member, liquor control agent, probation officer or active individual member, or (3) such person uses or causes to be used any mace, tear gas or any like or similar deleterious agent against such peace officer, special policeman, motor vehicle inspector, firefighter, employee, physician, nurse, member, liquor control agent, probation officer or active individual member, or (4) such person throws or hurls, or causes to be thrown or hurled, any paint, dye or other like or similar staining, discoloring or coloring agent or any type of offensive or noxious liquid, agent or substance at such peace officer, special policeman, motor vehicle inspector, firefighter, employee, physician, nurse, member, liquor control agent, probation officer or active individual member, or (5) such person throws or hurls, or causes to be thrown or hurled, any bodily fluid including, but not limited to, urine, feces, blood or saliva at such peace officer, special policeman, motor vehicle inspector, firefighter, employee, physician, nurse, member, liquor control agent, probation officer or active individual member. For the purposes of this section, “public transit employee” means a person employed by the state, a political subdivision of the state, a transit district formed under chapter 103a or a person with whom the Commissioner of Transportation has contracted in accordance with section 13b-34 to provide transportation services who operates a vehicle or vessel providing public rail service, ferry service or fixed route bus service or performs duties directly related to the operation of such vehicle or vessel.

(b) Assault of public safety, emergency medical, public transit or health care personnel is a class C felony. If any person who is confined in an institution or facility of the Department of Correction is sentenced to a term of imprisonment for assault of an employee of the Department of Correction under this section, such term shall run consecutively to the term for which the person was serving at the time of the assault.

(c) In any prosecution under this section involving assault of a health care employee, as defined in section 19a-490q, it shall be a defense that the defendant is a person with a disability as described in subdivision (13), (15) or (20) of section 46a-51 and the defendant’s conduct was a clear and direct manifestation of the disability.

(P.A. 73-639, S. 19; P.A. 90-157, S. 2; 90-250, S. 2; P.A. 93-246, S. 1; P.A. 94-62; P.A. 98-41; P.A. 99-26, S. 28; 99-204; P.A. 01-84, S. 13, 26; P.A. 03-6, S. 1; 03-19, S. 126; P.A. 04-234, S. 2; 04-241, S. 3; 04-257, S. 120; P.A. 05-108, S. 7; 05-180, S. 6; P.A. 06-196, S. 185; P.A. 08-150, S. 54; P.A. 09-191, S. 2; P.A. 10-36, S. 24; P.A. 11-175, S. 4; P.A. 13-111, S. 1.)

History: P.A. 90-157 applied provisions to assaults of employees of an emergency medical service organization; P.A. 90-250 applied provisions to employees of the department of correction, specified that assault must occur while peace officer, fireman or correction department employee is acting in performance of his duties and added provision re consecutive sentences for persons sentenced for assault of correction department employees; P.A. 93-246 applied provisions to assault of an employee or member of the board of parole or probation officer; P.A. 94-62 applied the provisions to emergency room physicians and emergency room nurses; P.A. 98-41 applied provisions to an assault of an employee of the Judicial Branch assigned to provide pretrial secure detention and programming services to juveniles accused of the commission of a delinquent act or an assault of an employee of the Department of Children and Families performing duties at Long Lane School; P.A. 99-26 revised the category of employees of the Department of Children and Families to which provisions apply by replacing an employee “performing duties at Long Lane School” with an employee “assigned to provide direct services to children and youth in the care or custody of the department”; P.A. 99-204 added Subsec. (a)(5) re throwing or hurling any bodily fluid at specified personnel and changed the name of the offense to “assault of public safety or emergency medical personnel” where appearing; P.A. 01-84 replaced “fireman” with “firefighter” in Subsec. (a), effective July 1, 2001; P.A. 03-6 amended Subsec. (a) to apply provisions to assault of an employee of a municipal police department assigned to provide security at the police department’s lockup and holding facility and make a technical change for the purpose of gender neutrality; P.A. 03-19 made a technical change in Subsec. (a), effective May 12, 2003; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 04-241 applied provisions to assaults of active individual members of volunteer canine search and rescue teams; P.A. 04-257 amended Subsec. (a) to delete reference to an employee of the Board of Parole, effective June 14, 2004; P.A. 05-108 amended Subsec. (a) to restore reference to an employee of the Board of Pardons and Paroles, effective June 7, 2005; P.A. 05-180 amended Subsec. (a) to apply provisions to assault of a special policeman appointed under Sec. 29-18b; P.A. 06-196 made a technical change in Subsec. (a), effective June 7, 2006; P.A. 08-150 amended Subsec. (a) to apply provisions to assault of Department of Motor Vehicles inspector appointed under Sec. 14-8 and certified pursuant to Sec. 7-294d; P.A. 09-191 amended Subsec. (a) to define and apply provisions to a “public transit employee”, and changed name of the offense to “assault of public safety, emergency medical or public transit personnel”; P.A. 10-36 amended Subsec. (a) to replace “Department of Motor Vehicles inspector appointed” with “motor vehicle inspector designated”, effective July 1, 2010; P.A. 11-175 amended Subsec. (a) to apply provisions to assault of a “health care employee as defined in section 19a-490q” and added Subsec. (c) re disability defense for defendant being prosecuted for assault of a health care employee; P.A. 13-111 amended Subsec. (a) by adding references to liquor control agent.



Section 53a-167d - Assault of a prosecutor: Class C felony.

(a) A person is guilty of assault of a prosecutor when such person, with intent to intimidate or harass, or to retaliate against, another person on account of the performance by such other person of such other person’s duties as a prosecutor employed by the Division of Criminal Justice, causes physical injury to such other person.

(b) Assault of a prosecutor is a class C felony.

(P.A. 01-25.)



Section 53a-168 - Escape: Definitions.

For purposes of sections 53a-169 to 53a-171, inclusive:

(1) “Correctional institution” means the facilities defined in section 1-1 and any other correctional facility established by the Commissioner of Correction.

(2) “Custody” means restraint by a public servant pursuant to an arrest or court order other than a Probate Court order directed against a person who is not in the custody of the Commissioner of Correction when such order is issued.

(1969, P.A. 828, S. 170; 1971, P.A. 871, S. 41; P.A. 80-216, S. 1.)

History: 1971 act replaced reference to Sec. 53a-170 with reference to Sec. 53a-171; P.A. 80-216 clarified meaning of custody as it applies to probate court orders.

Cited. 37 CA 276.



Section 53a-169 - Escape in the first degree: Class C felony.

(a) A person is guilty of escape in the first degree (1) if he escapes from a correctional institution or (2) if he escapes from any public or private, nonprofit halfway house, group home or mental health facility or community residence to which he was transferred pursuant to subsection (e) of section 18-100 or section 18-100c and he is in the custody of the Commissioner of Correction or is required to be returned to the custody of said commissioner upon his release from such facility or (3) if he escapes from a work detail or school on the premises of the correctional institution or (4) if he fails to return from a furlough authorized under section 18-101a or (5) if he fails to return from work release or education release as authorized under sections 18-90a and 18-100 or (6) if he escapes from a hospital for mental illness in which he has been confined under the provisions of section 17a-582, 17a-584, 17a-593, 17a-594 or 17a-596 or (7) if, while under the jurisdiction of the Psychiatric Security Review Board, but not confined to a hospital for mental illness, he leaves the state without authorization of the board.

(b) Escape in the first degree is a class C felony.

(1969, P.A. 828, S. 171; P.A. 73-639, S. 12; P.A. 74-338, S. 47, 94; P.A. 78-92, S. 2; P.A. 80-216, S. 2; P.A. 82-12; P.A. 84-236, S. 1; P.A. 85-506, S. 25, 32; P.A. 89-383, S. 2, 16; P.A. 98-39.)

History: P.A. 73-639 replaced offense of escape from a correctional institution with offense of escape in the first degree which includes escapes from correctional institutions and escapes from work details or schools on institution premises; P.A. 74-338 specified failure to return from furlough as first degree escape; P.A 78-92 specified escapes from halfway house, group home or mental health facility and failure to return from work-release or education release as first degree escape; P.A. 80-216 specified escape from halfway house, group home or mental health facility is first degree escape if escapee is in correction commissioner’s custody or is to be returned to his custody upon release from the facility; P.A. 82-12 added Subsec. (a)(6) re person who escapes from a state hospital or treatment facility; P.A. 84-236 amended Subsec. (a)(2) to include escapes from community residences; P.A. 85-506 amended Subsec. (a)(6) to replace “state hospital or other treatment facility” with “hospital for mental illness” and replace reference to repealed Sec. 53a-47 with “section 17-257c, 17-257e, 17-257n, 17-257o or 17-257q”, and added Subdiv. (7) concerning a person under the jurisdiction of the psychiatric security review board who leaves the state; P.A. 89-383 amended Subsec. (a)(2) to include a person who escapes from his abode to which he was released pursuant to Sec. 18-100(f), effective July 5, 1989, to July 1, 1994 (Revisor’s note: The amendment to this section contained in P.A. 89-393 was deleted by the Revisors following its expiration on July 1, 1994); P.A. 98-39 amended Subsec. (a)(2) to add reference to Sec. 18-100c.

See Sec. 18-101a re consideration of prisoner’s failure to return from furlough as crime of escape.

Cited. 36 CA 440. Cited. 39 CA 333; Id., 407; Id., 789.

Cited. 35 CS 544.

Subsec. (a):

Subdiv. (2) cited. 213 C. 38. Subdiv. (2): Proof of single failure to report insufficient to prove guilt of “escape”. 216 C. 402. Subdiv. (4) cited. Id. Subdiv. (5) cited. Id. Subdiv. (6) cited. Id. Subdiv. (7) cited. Id. Subdiv. (2): Decision of appellate court in State v. Jemison, 35 CA 1, overruled to the extent that it permits conviction for escape to rest solely on jury’s finding that defendant repeatedly did not report to supervising officer as scheduled. 234 C. 301. Subdiv. (1) cited. 235 C. 748. Subdiv. (2) cited. 236 C. 209. Subdiv. (1) cited. Id., 266; 241 C. 322.

Subdiv. (2) cited. 29 CA 817. Subdivs. (4) and (5) cited. 35 CA 1; see also 234 C. 301. Subdiv. (1) cited. 36 CA 680. Subdiv. (2) cited. Id., 813, 815. Subdiv. (2) simply identifies another environment–a community residence–from which an unauthorized departure, or to which a failure to return, is possible and made culpable; escape is a general intent crime, and all that is necessary to prove the element of intent is that defendant have the general intent to perform the acts that constitute the offense. 121 CA 443.

Subdiv. (3): Equating failure to return from parole with escape held not violative of constitutional right to due process and equal protection. 36 CS 71.



Section 53a-170 - Escape in the second degree: Class D felony.

(a) A person is guilty of escape in the second degree if he escapes from any correctional institution while employed at work outside such correctional institution.

(b) Escape in the second degree is a class D felony.

(1969, P.A. 828, S. 173; P.A. 73-639, S. 14; P.A. 92-260, S. 63.)

History: P.A. 73-639 substituted “escape in the second degree” for “escape while at work”; P.A. 92-260 made technical changes in Subsec. (a) by repositioning and rephrasing language.



Section 53a-171 - Escape from custody: Class C felony or class A misdemeanor.

(a) A person is guilty of escape from custody if such person (1) escapes from custody, or (2) has been convicted as delinquent, has been committed to the Department of Children and Families, and (A) fails to return from a leave authorized under section 17a-8a, or (B) escapes from a state or private facility or institution in which such person has been assigned or placed by the Commissioner of Children and Families.

(b) If a person has been arrested for, charged with or convicted of a felony, escape from such custody is a class C felony, otherwise, escape from custody is a class A misdemeanor.

(1969, P.A. 828, S. 172; 1971, P.A. 16; P.A. 00-209, S. 2.)

History: 1971 act changed escape from custody after arrest or charge for, or conviction of, a felony from a Class D to a Class C felony; P.A. 00-209 added Subsec. (a)(2) re person who has been convicted as delinquent and fails to return from an authorized leave or escapes from a facility or institution in which such person was assigned or placed and made technical changes.

Cited. 23 CA 160; Id., 615. Cited. 24 CA 287. Cited. 36 CA 691. Cited. 37 CA 276; Id., 733. Knowledge of being charged with a felony, rather than a misdemeanor, is not an essential element. 114 CA 155.

Subsec. (a):

Cited. 3 CA 684. Cited. 12 CA 604.



Section 53a-171a - Aiding escape from hospital or sanatorium: Class A misdemeanor.

(a) A person is guilty of aiding escape from a hospital or sanatorium when he aids the escape from a hospital or sanatorium of any person committed thereto as mentally ill or as drug dependent.

(b) Aiding escape from a hospital or sanatorium is a class A misdemeanor.

(1971, P.A. 871, S. 42; P.A. 76-336, S. 11.)

History: P.A. 76-336 reworded Subsec. (a) for clarity and grammatical sense inserting “when he aids the escape from a hospital or sanatorium”.



Section 53a-172 - Failure to appear in the first degree: Class D felony.

(a) A person is guilty of failure to appear in the first degree when (1) while charged with the commission of a felony and while out on bail or released under other procedure of law, such person wilfully fails to appear when legally called according to the terms of such person’s bail bond or promise to appear, or (2) while on probation for conviction of a felony, such person wilfully fails to appear when legally called for any court hearing relating to a violation of such probation.

(b) Failure to appear in the first degree is a class D felony.

(1969, P.A. 828, S. 174; P.A. 92-260, S. 64; P.A. 98-26, S. 1; P.A. 10-180, S. 1.)

History: P.A. 92-260 made technical changes in Subsec. (a) by repositioning and rephrasing language; P.A. 98-26 added Subsec. (a)(2) re failure to appear for a violation of probation hearing; P.A. 10-180 amended Subsec. (a) to replace in Subdiv. (2) “a violation of probation hearing” with “any court hearing relating to a violation of such probation” and make technical changes.

Cited. 4 CA 154. Cited. 6 CA 402. Cited. 12 CA 621. Cited. 17 CA 556. Cited. 20 CA 205. Cited. 27 CA 279. Cited. 29 CA 801; judgment reversed, see 229 C. 285. Cited. 30 CA 190. Cited. 34 CA 191. Cited. 36 CA 691. Cited. 37 CA 437. Cited. 39 CA 816. Cited. 43 CA 142; Id., 552. In order to prove the wilful element, state must prove beyond a reasonable doubt either that defendant received and deliberately ignored a notice to appear or that he intentionally embarked on a course of conduct designed to prevent him from receiving such notice. 108 CA 772.

Subsec. (a):

Cited. 223 C. 283.

Cited. 13 CA 413. Cited. 24 CA 316. Cited. 25 CA 575. Cited. 30 CA 9. Cited. 41 CA 47.



Section 53a-173 - Failure to appear in the second degree: Class A misdemeanor.

(a) A person is guilty of failure to appear in the second degree when (1) while charged with the commission of a misdemeanor or a motor vehicle violation for which a sentence to a term of imprisonment may be imposed and while out on bail or released under other procedure of law, such person wilfully fails to appear when legally called according to the terms of such person’s bail bond or promise to appear, or (2) while on probation for conviction of a misdemeanor or motor vehicle violation, such person wilfully fails to appear when legally called for any court hearing relating to a violation of such probation.

(b) Failure to appear in the second degree is a class A misdemeanor.

(1969, P.A. 828, S. 175; P.A. 87-343, S. 2, 4; P.A. 92-260, S. 65; P.A. 98-26, S. 2; P.A. 10-180, S. 2.)

History: P.A. 87-343 included persons charged with a motor vehicle violation for which a sentence to a term of imprisonment may be imposed; P.A. 92-260 made technical changes in Subsec. (a) by repositioning and rephrasing language; P.A. 98-26 added Subsec. (a)(2) re failure to appear for a violation of probation hearing; P.A. 10-180 amended Subsec. (a) to replace in Subdiv. (2) “a violation of probation hearing” with “any court hearing relating to a violation of such probation” and make technical changes.

See Sec. 54-2e re issuance of rearrest warrant or capias for failure to appear.

Cited. 6 CA 247. Cited. 8 CA 542. Cited. 11 CA 644. Cited. 13 CA 638. Cited. 17 CA 226. Cited. 20 CA 811. Cited. 38 CA 85. Cited. 43 CA 142. Cited. 45 CA 722. Pursuant to section, to support a conviction for failure to appear, state must prove beyond a reasonable doubt either that defendant received and deliberately ignored a notice to appear or that he intentionally embarked on a course of conduct designed to prevent him from receiving such notice. 61 CA 118.

Cited. 35 CS 587.



Section 53a-174 - Unauthorized conveyance of items into correctional or humane institution or to inmate: Class D felony. Unauthorized conveyance of letter into or from, or use of false name to enter, correctional institution: Class A misdemeanor.

(a) Any person not authorized by law who conveys or passes, or causes to be conveyed or passed, into any correctional or humane institution or the grounds or buildings thereof, or to any inmate of such an institution who is outside the premises thereof and known to the person so conveying or passing or causing such conveying or passing to be such an inmate, any controlled drug, as defined in section 21a-240, any intoxicating liquors, any firearm, weapon, dangerous instrument or explosive of any kind, any United States currency, or any rope, ladder or other instrument or device for use in making, attempting or aiding an escape, shall be guilty of a class D felony. The unauthorized conveying, passing or possession of any rope or ladder or other instrument or device, adapted for use in making or aiding an escape, into any such institution or the grounds or buildings thereof, shall be presumptive evidence that it was so conveyed, passed or possessed for such use.

(b) Any person not authorized by law who conveys into any such institution any letter or other missive which is intended for any person confined therein, or who conveys from within the enclosure to the outside of such institution any letter or other missive written or given by any person confined therein, shall be guilty of a class A misdemeanor.

(c) Any person or visitor who enters or attempts to enter a correctional institution or facility by using a misleading or false name or title shall be guilty of a class A misdemeanor.

(1969, P.A. 828, S. 176; 1971, P.A. 871, S. 43; 1972, P.A. 12; P.A. 73-639, S. 16.)

History: 1971 act applied provisions to humane institutions and replaced reference to “narcotic or hypnotic” drugs with reference to “controlled” drugs in Subsec. (a) and added Subsec. (c) re use of false or misleading name in entrance in or attempt to enter a correctional facility; 1972 act specified conveyance of U.S. currency into correctional or humane institution or to one of its inmates as Class D felony; P.A. 73-639 prohibited conveyance of any “dangerous instrument”.



Section 53a-174a - Possession of weapon or dangerous instrument in correctional institution: Class B felony.

(a) A person is guilty of possession of a weapon or dangerous instrument in a correctional institution when, being an inmate of such institution, he knowingly makes, conveys from place to place or has in his possession or under his control any firearm, weapon, dangerous instrument, explosive, or any other substance or thing designed to kill, injure or disable.

(b) Possession of a weapon or dangerous instrument in a correctional institution is a class B felony.

(1971, P.A. 871, S. 55; P.A. 73-639, S. 17.)

History: P.A. 73-639 applied provisions with respect to possession of dangerous instruments.

Cited. 39 CA 789.

Subsec. (a):

Cited. 235 C. 748, 749.

Cited. 32 CA 448. Cited. 36 CA 41. Cited. 44 CA 499.



Section 53a-174b - Conveyance or use of electronic wireless communication device in correctional institution: Class A misdemeanor.

(a) A person is guilty of conveyance or use of an electronic wireless communication device in a correctional institution when such person, without authorization by the Commissioner of Correction or the commissioner’s designee, (1) conveys or possesses with intent to convey an electronic wireless communication device to any inmate of a correctional institution while such inmate is in such institution, or (2) uses an electronic wireless communication device to take a photographic or digital image in a correctional institution.

(b) Conveyance or use of an electronic wireless communication device in a correctional institution is a class A misdemeanor.

(P.A. 05-87, S. 1; P.A. 10-36, S. 25.)

History: P.A. 10-36 restructured provisions by designating existing provisions re elements of offense as Subsec. (a) and penalty for offense as Subsec. (b), naming offense “conveyance or use of an electronic wireless communication device in a correctional institution” in Subsecs. (a) and (b) and making conforming changes, effective July 1, 2010.



Section 53a-175 - Riot in the first degree: Class A misdemeanor.

(a) A person is guilty of riot in the first degree when simultaneously with six or more other persons he engages in tumultuous and violent conduct and thereby intentionally or recklessly causes or creates a grave risk of causing public alarm, and in the course of and as a result of such conduct, a person other than one of the participants suffers physical injury or substantial property damage occurs.

(b) Riot in the first degree is a class A misdemeanor.

(1969, P.A. 828, S. 177.)



Section 53a-176 - Riot in the second degree: Class B misdemeanor.

(a) A person is guilty of riot in the second degree when, simultaneously with two or more other persons, he engages in tumultuous and violent conduct and thereby intentionally or recklessly causes or creates a grave risk of causing public alarm.

(b) Riot in the second degree is a class B misdemeanor.

(1969, P.A. 828, S. 178.)



Section 53a-177 - Unlawful assembly: Class B misdemeanor.

(a) A person is guilty of unlawful assembly when he assembles with two or more other persons for the purpose of engaging in conduct constituting the crime of riot, or when, being present at an assembly which either has or develops such a purpose, he remains there with intent to advance that purpose.

(b) Unlawful assembly is a class B misdemeanor.

(1969, P.A. 828, S. 179.)



Section 53a-178 - Inciting to riot: Class A misdemeanor.

(a) A person is guilty of inciting to riot when he advocates, urges or organizes six or more persons to engage in tumultuous and violent conduct of a kind likely to cause public alarm.

(b) Inciting to riot is a class A misdemeanor.

(1969, P.A. 828, S. 180; P.A. 92-260, S. 66.)

History: P.A. 92-260 amended Subsec. (a) to replace “create” with “cause”.



Section 53a-179 - Criminal advocacy: Class D felony.

(a) A person is guilty of criminal advocacy when (1) he advocates the overthrow of the existing form of government of this state or any subdivision thereof by imminent dangerous action, or (2) with knowledge of its contents, he publishes, sells or distributes any document which advocates such imminent dangerous action.

(b) Criminal advocacy is a class D felony.

(1969, P.A. 828, S. 181.)



Section 53a-179a - Inciting injury to persons or property: Class C felony.

(a) A person is guilty of inciting injury to persons or property when, in public or private, orally, in writing, in printing or in any other manner, he advocates, encourages, justifies, praises, incites or solicits the unlawful burning, injury to or destruction of any public or private property or advocates, encourages, justifies, praises, incites or solicits any assault upon any organization of the armed forces of the United States, as defined by section 27-103, or of this state, as defined by section 27-2, or the police force of this or any other state or upon any officer or member thereof or the organized police or fire departments of any municipality or any officer or member thereof, or the killing or injuring of any class or body of persons, or of any individual.

(b) Inciting injury to persons or property is a class C felony.

(1971, P.A. 871, S. 52.)

Cited. 36 CA 821. Section not void for vagueness and overbreadth. 48 CA 148. Provisions codified common law distinction between solicitation an attempt and solicitation not an attempt under Sec. 53a-49(a)(1). 65 CA 145.

Subsec. (a):

Statute not unconstitutionally void for vagueness and overbreadth; requirement of intent that must be read into statute preserves it from constitutional demise under first amendment. 41 CS 525. Cited. 43 CS 46.



Section 53a-179b - Rioting at correctional institution: Class B felony.

(a) A person is guilty of rioting at a correctional institution when he incites, instigates, organizes, connives at, causes, aids, abets, assists or takes part in any disorder, disturbance, strike, riot or other organized disobedience to the rules and regulations of such institution.

(b) Rioting at a correctional institution is a class B felony.

(1971, P.A. 871, S. 53.)

Statute not constitutionally vague or overbroad. 30 CA 224. Cited. 32 CA 224. Cited. 44 CA 264.

Subsec. (a):

Cited. 39 CA 333.

Cited. 43 CS 46.



Section 53a-179c - Inciting to riot at correctional institution: Class C felony.

(a) A person is guilty of inciting to riot at a correctional institution when he incites, instigates, organizes, connives at, causes, aids, abets or takes part in any meeting of inmates of a correctional institution, the purpose of which is to foment unrest, disorder, disturbance, strike, riot or other organized disobedience to the rules and regulations of the institution.

(b) Inciting to riot at a correctional institution is a class C felony.

(1971, P.A. 871, S. 54.)



Section 53a-180 - Falsely reporting an incident in the first degree: Class D felony.

(a) A person is guilty of falsely reporting an incident in the first degree when, knowing the information reported, conveyed or circulated to be false or baseless, such person: (1) Initiates or circulates a false report or warning of an alleged occurrence or impending occurrence of a fire, explosion, catastrophe or emergency under circumstances in which it is likely that public alarm or inconvenience will result; or (2) reports, by word or action, to any official or quasi-official agency or organization having the function of dealing with emergencies involving danger to life or property, an alleged occurrence or impending occurrence of a fire, explosion or other catastrophe or emergency which did not in fact occur or does not in fact exist.

(b) Falsely reporting an incident in the first degree is a class D felony.

(1969, P.A. 828, S. 182; P.A. 81-353, S. 1; Nov. 15 Sp. Sess. P.A. 01-2, S. 1, 9.)

History: P.A. 81-353 increased the penalty from a class B to a class A misdemeanor; Nov. 15 Sp. Sess. P.A. 01-2 renamed offense by replacing “falsely reporting an incident” with “falsely reporting an incident in the first degree” where appearing, amended Subsec. (a) to make a technical change for purposes of gender neutrality, delete in Subdiv. (1) a false report or warning re a “crime” and delete former Subdiv. (3) re a gratuitous report to a law enforcement officer or agency re an offense or incident, said provision being reenacted as Sec. 53a-180c by same act, and amended Subsec. (b) to increase penalty from a class A misdemeanor to a class D felony, effective January 1, 2002.

Cited. 14 CA 548. Cited. 19 CA 396. Cited. 29 CA 843. Cited. 36 CA 556.

Cited. 34 CS 666.

Subsec. (a):

Subdiv. (3) cited. 186 C. 265.

Evidence was sufficient to sustain a guilty verdict under section. 55 CA 475.



Section 53a-180a - Falsely reporting an incident resulting in serious physical injury or death: Class C felony.

(a) A person is guilty of falsely reporting an incident resulting in serious physical injury or death when such person commits the crime of falsely reporting an incident in the first degree as provided in section 53a-180 or falsely reporting an incident in the second degree as provided in section 53a-180c, and such false report results in the serious physical injury or death of another person.

(b) Falsely reporting an incident resulting in serious physical injury or death is a class C felony.

(P.A. 81-353, S. 2; P.A. 92-260, S. 67; Nov. 15 Sp. Sess. P.A. 01-2, S. 3, 9.)

History: P.A. 92-260 amended Subsec. (b) to make technical changes in the name of the offense; Nov. 15 Sp. Sess. P.A. 01-2 amended Subsec. (a) to make a technical change for purposes of gender neutrality, replace reference to the crime of “falsely reporting an incident as provided in section 53a-180” with “falsely reporting an incident in the first degree as provided in section 53a-180” and add reference to the crime of “falsely reporting an incident in the second degree as provided in section 53a-180c” and amended Subsec. (b) to increase the penalty from a class D to a class C felony, effective January 1, 2002.



Section 53a-180aa - Breach of the peace in the first degree: Class D felony.

(a) A person is guilty of breach of the peace in the first degree when, with intent to cause inconvenience, annoyance or alarm, or recklessly creating a risk thereof, such person places a nonfunctional imitation of an explosive or incendiary device or an imitation of a hazardous substance in a public place or in a place or manner likely to be discovered by another person.

(b) For the purposes of this section: (1) “Hazardous substance” means any physical, chemical, biological or radiological substance or matter which, because of its quantity, concentration or physical, chemical or infectious characteristics, may cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness, or pose a substantial present or potential hazard to human health, and (2) “public place” means any area that is used or held out for use by the public whether owned or operated by public or private interests.

(c) Breach of the peace in the first degree is a class D felony.

(Nov. 15 Sp. Sess. P.A. 01-2, S. 5, 9.)

History: Nov. 15 Sp. Sess. P.A. 01-2 effective January 1, 2002.



Section 53a-180b - Falsely reporting an incident concerning serious physical injury or death: Class D felony.

(a) A person is guilty of falsely reporting an incident concerning serious physical injury or death when such person commits the crime of falsely reporting an incident in the second degree as provided in section 53a-180c and such false report is of the alleged occurrence or impending occurrence of the serious physical injury or death of another person.

(b) Falsely reporting an incident concerning serious physical injury or death is a class D felony.

(P.A. 97-147, S. 2; Nov. 15 Sp. Sess. P.A. 01-2, S. 4, 9.)

History: Nov. 15 Sp. Sess. P.A. 01-2 amended Subsec. (a) to replace “the crime of falsely reporting an incident as provided in section 53a-180” with “the crime of falsely reporting an incident in the second degree as provided in section 53a-180c” and make a technical change for purposes of gender neutrality, effective January 1, 2002.



Section 53a-180c - Falsely reporting an incident in the second degree: Class A misdemeanor.

(a) A person is guilty of falsely reporting an incident in the second degree when, knowing the information reported, conveyed or circulated to be false or baseless, such person gratuitously reports to a law enforcement officer or agency (1) the alleged occurrence of an offense or incident which did not in fact occur, (2) an allegedly impending occurrence of an offense or incident which in fact is not about to occur, or (3) false information relating to an actual offense or incident or to the alleged implication of some person therein.

(b) Falsely reporting an incident in the second degree is a class A misdemeanor.

(Nov. 15 Sp. Sess. P.A. 01-2, S. 2, 9.)

History: Nov. 15 Sp. Sess. P.A. 01-2 effective January 1, 2002.



Section 53a-180d - Misuse of the emergency 9-1-1 system: Class B misdemeanor.

(a) A person is guilty of misuse of the emergency 9-1-1 system when such person (1) dials or otherwise causes E 9-1-1 to be called for the purpose of making a false alarm or complaint, or (2) purposely reports false information which could result in the dispatch of emergency services.

(b) Misuse of the emergency 9-1-1 system is a class B misdemeanor.

(P.A. 07-106, S. 6.)



Section 53a-181 - Breach of the peace in the second degree: Class B misdemeanor.

(a) A person is guilty of breach of the peace in the second degree when, with intent to cause inconvenience, annoyance or alarm, or recklessly creating a risk thereof, such person: (1) Engages in fighting or in violent, tumultuous or threatening behavior in a public place; or (2) assaults or strikes another; or (3) threatens to commit any crime against another person or such other person’s property; or (4) publicly exhibits, distributes, posts up or advertises any offensive, indecent or abusive matter concerning any person; or (5) in a public place, uses abusive or obscene language or makes an obscene gesture; or (6) creates a public and hazardous or physically offensive condition by any act which such person is not licensed or privileged to do. For purposes of this section, “public place” means any area that is used or held out for use by the public whether owned or operated by public or private interests.

(b) Breach of the peace in the second degree is a class B misdemeanor.

(1969, P.A. 828, S. 183; P.A. 92-260, S. 68; P.A. 98-55; Nov. 15 Sp. Sess. P.A. 01-2, S. 6, 9.)

History: P.A. 92-260 amended Subsec. (a)(6) to replace “public, hazardous or physically offensive condition” with “public and hazardous or physically offensive condition” and amended Subsec. (b) to make a technical change in the name of the offense; P.A. 98-55 added Subsec. (a)(7) re placing a nonfunctional imitation of an explosive or incendiary device in a public place and defined “public place”, and amended Subsec. (b) to add exception making a violation of Subdiv. (7) a class A misdemeanor; Nov. 15 Sp. Sess. P.A. 01-2 renamed offense by replacing “breach of the peace” with “breach of the peace in the second degree” where appearing, deleted Subsec. (a)(7) re placing of a nonfunctional imitation of an explosive or incendiary device in a public place, said provision being reenacted as part of Sec. 53a-180aa by same act, and made technical changes for purposes of gender neutrality, and amended Subsec. (b) to delete exception that made a violation of Subsec. (a)(7) a class A misdemeanor, effective January 1, 2002.

Cited. 3 CA 410. Cited. 6 CA 334; Id.,407. Cited. 9 CA 255. Cited. 10 CA 499. Cited. 12 CA 74; Id., 306; Id., 481. Cited. 13 CA 139. Cited. 14 CA 6; Id., 10; Id., 548. Cited. 15 CA 641. Cited. 17 CA 234; Id., 339. Cited. 26 CA 157. Cited. 28 CA 344. Cited. 29 CA 683. Cited. 36 CA 135. Statute found not to be unconstitutionally vague on its face and not to be overbroad. 56 CA 264.

Cited. 33 CS 93. Cited. 34 CS 548. Obscene gesture must be erotic in a significant way and must appeal to prurient interest in sex or portray sex in patently offensive way. Id., 575. Not unconstitutionally vague or overly broad. 35 CS 587. Cited. 36 CS 89; Id., 609. Whether defendant’s vituperations addressed to the police officer constituted breach of the peace under statute discussed. 38 CS 349. Cited. 39 CS 359. Cited. 43 CS 46.

Notice of conduct to be precise. 6 Conn. Cir. Ct. 667. History prior to penal code. Id, Cited. Id., 751, 752.

Subsec. (a):

Cited. 198 C. 43. Subdiv. (2) cited. 214 C. 378. Subdiv. (1) cited. 227 C. 153; 233 C. 903. Subdiv. (1): Does not require proof of actual physical contact on part of defendant with a victim; when applied to speech, parameters of the violent, threatening or tumultuous behavior prohibited by section are consistent with “fighting words”; judgment of appellate court in State v. Szymkiewicz, 36 CA 625 et seq. reversed. 237 C. 613. Subdiv. (3): To avoid invalidation on grounds of overbreadth, judicial gloss adopted that when a police officer is the only person upon whose sensibilities the inflammatory language could have played, a conviction can be supported only for extremely offensive behavior supporting an inference that the actor wished to provoke the policeman to violence. 265 C. 145.

Cited. 1 CA 669. Subdiv. (5): This part of the statute is confined to language which constitutes “fighting” words and defendant’s repeated vile, racist and threatening epithets were of such a nature. Id., 669. Subdiv. (1) cited. Id., 709. Statute meets requirements of fair notice to defendant. 6 CA 407. Subdiv. (1) cited. 14 CA 440. Subdiv. (6) cited. 27 CA 103. Subdiv. (5) cited. Id., 103. Cited. 36 CA 625; judgment reversed, see 237 C. 613. Subdiv. (1) cited. Id., 625. Subdiv. (5) cited. Id. Cited. 37 CA 500; judgment reversed in part, see 237 C. 633. Subdiv. (1) cited. 38 CA 306; 41 CA 847. Subdiv. (3) cited. Id. Subdiv. (5) cited. Id. The distinction that may be drawn between the “fighting words” as contemplated under Subdiv. (1) and those under Subdiv. (5) can be found “under the totality of the circumstances…which gives rise to the words. Subdiv. (1) proscribes fighting words uttered in a violent, tumultuous or threatening manner, whereas Subdiv. (5) proscribes fighting words that tend to induce immediate violence by the person or persons to whom the words are uttered because of their raw effect. The core meaning of Subdiv. (5) remains intact–fighting words may arise in different contexts not confined to abusive or obscene language–and is not unconstitutionally vague. 78 CA 98. There is no indication that legislature did not intend to create separate crimes prohibited by this section and Sec. 53a-62(a)(2). 81 CA 248. Subdiv. (1): Defendant engaged in fighting or violent or tumultuous behavior with intent to cause annoyance, alarm and inconvenience by spitting on victim’s face because spitting is an unsanitary act, likely to spread potentially deadly disease and is almost universally regarded as contemptuous, is calculated to incite others to act in retaliation and actual physical contact of defendant with victim is not required. 102 CA 551. Subdiv. (3): A reasonable speaker would foresee that the statements, “more of what happened to your son is going to happen to you” and “I’m going to be there to watch it happen”, when spoken to one whose son had suffered serious physical injuries, would cause the listener to believe that he would be subject to physical violence, and therefore the statements constituted a true threat and were not constitutionally protected speech. 130 CA 470.

Subdiv. (4) cited. 38 CA 581. Subdiv. (5) cited. Id. Cited. 39 CS 504.



Section 53a-181a - Creating a public disturbance: Infraction.

(a) A person is guilty of creating a public disturbance when, with intent to cause inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he (1) engages in fighting or in violent, tumultuous or threatening behavior; or (2) annoys or interferes with another person by offensive conduct; or (3) makes unreasonable noise.

(b) Creating a public disturbance is an infraction.

(P.A. 83-276, S. 2; P.A. 92-260, S. 69.)

History: P.A. 92-260 amended Subsec. (b) to make a technical change.

No right to jury trial. 9 CA 255. Cited. 12 CA 258; Id., 481; 24 CA 195; Id., 541; 28 CA 344; 32 CA 656; judgment reversed in part, see 232 C. 345. Classification by legislature of infractions as noncriminal acts payable by fine operates as a presumption that infractions do not constitute criminal offenses for purposes of double jeopardy analysis, albeit one that is rebuttable by clear proof to the contrary; protections afforded by federal double jeopardy clause were not implicated by trial court’s erroneous sua sponte dismissal of charge against defendant when trial court plainly did not evaluate the state’s evidence and failed to make a determination that the evidence was legally insufficient to sustain a conviction. 134 CA 346.

Subsec. (a):

Cited. 237 C. 613.

Subdiv. (2): “Offensive conduct” defined. 12 CA 481. Subdiv. (1): Legislative intent to proscribe conduct which actually involves physical violence or portends imminent physical violence. Id. Cited. 36 CA 625; judgment reversed, see 237 C. 613. Language in Subdivs. (1) and (2) is similar to that of disorderly conduct statute in Sec. 53a-182, and therefore, based on prior court interpretations of Sec. 53a-182, is not facially vague. 134 CA 175.



Section 53a-181b - Intimidation based on bigotry or bias: Class D felony.

Section 53a-181b is repealed, effective October 1, 2000.

(P.A. 90-137, S. 1, 3; P.A. 00-72, S. 11.)



Section 53a-181c - Stalking in the first degree: Class D felony.

(a) A person is guilty of stalking in the first degree when such person commits stalking in the second degree as provided in section 53a-181d and (1) such person has previously been convicted of a violation of section 53a-181d, or (2) such conduct violates a court order in effect at the time of the offense, or (3) the other person is under sixteen years of age.

(b) Stalking in the first degree is a class D felony.

(P.A. 92-237, S. 1; P.A. 12-114, S. 11.)

History: P.A. 12-114 amended Subsec. (a) to delete “this section or” re previous conviction in Subdiv. (1) and make technical changes.

See chapter 968a re address confidentiality program.

See Sec. 54-1k re issuance of protective order in stalking cases.

Subsec. (a):

Subdiv. (2) cited. 46 CA 661.



Section 53a-181d - Stalking in the second degree: Class A misdemeanor.

(a) For the purposes of this section, “course of conduct” means two or more acts, including, but not limited to, acts in which a person directly, indirectly or through a third party, by any action, method, device or means, (1) follows, lies in wait for, monitors, observes, surveils, threatens, harasses, communicates with or sends unwanted gifts to, a person, or (2) interferes with a person’s property.

(b) A person is guilty of stalking in the second degree when:

(1) Such person knowingly engages in a course of conduct directed at a specific person that would cause a reasonable person to fear for such person’s physical safety or the physical safety of a third person; or

(2) Such person intentionally, and for no legitimate purpose, engages in a course of conduct directed at a specific person that would cause a reasonable person to fear that such person’s employment, business or career is threatened, where (A) such conduct consists of the actor telephoning to, appearing at or initiating communication or contact at such other person’s place of employment or business, provided the actor was previously and clearly informed to cease such conduct, and (B) such conduct does not consist of constitutionally protected activity.

(c) Stalking in the second degree is a class A misdemeanor.

(P.A. 92-237, S. 2; P.A. 12-114, S. 12.)

History: P.A. 12-114 added new Subsec. (a) defining “course of conduct”, redesignated existing Subsecs. (a) and (b) as Subsecs. (b) and (c), and amended redesignated Subsec. (b) to replace former elements of crime with Subdiv. (1) re course of conduct that would cause reasonable person to fear for safety and Subdiv. (2) re course of conduct that would cause reasonable person to fear that person’s employment, business or career is threatened.

See chapter 968a re address confidentiality program.

See Sec. 54-1k re issuance of protective order in stalking cases.

Constitutionality of statute under attack for vagueness or overbreadth discussed. 43 CS 46.



Section 53a-181e - Stalking in the third degree: Class B misdemeanor.

(a) A person is guilty of stalking in the third degree when he recklessly causes another person to reasonably fear for his physical safety by wilfully and repeatedly following or lying in wait for such other person.

(b) Stalking in the third degree is a class B misdemeanor.

(P.A. 95-214, S. 1.)

See chapter 968a re address confidentiality program.

See Sec. 54-1k re issuance of protective order in stalking cases.



Section 53a-181i - Intimidation based on bigotry or bias: Definitions.

For the purposes of sections 53a-181j to 53a-181l, inclusive:

(1) “Disability” means physical disability, mental disability or intellectual disability;

(2) “Gender identity or expression” means a person’s gender-related identity, appearance or behavior, whether or not that gender-related identity, appearance or behavior is different from that traditionally associated with the person’s assigned sex at birth;

(3) “Mental disability” means one or more mental disorders, as defined in the most recent edition of the American Psychiatric Association’s “Diagnostic and Statistical Manual of Mental Disorders”;

(4) “Intellectual disability” has the same meaning as provided in section 1-1g; and

(5) “Physical disability” means any chronic physical handicap, infirmity or impairment, whether congenital or resulting from bodily injury, organic processes or changes or from illness, including, but not limited to, blindness, epilepsy, deafness or hearing impairment or reliance on a wheelchair or other remedial appliance or device.

(P.A. 04-135, S. 1; P.A. 11-129, S. 20.)

History: Pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability”.



Section 53a-181j - Intimidation based on bigotry or bias in the first degree: Class C felony.

(a) A person is guilty of intimidation based on bigotry or bias in the first degree when such person maliciously, and with specific intent to intimidate or harass another person because of the actual or perceived race, religion, ethnicity, disability, sexual orientation or gender identity or expression of such other person, causes serious physical injury to such other person or to a third person.

(b) Intimidation based on bigotry or bias in the first degree is a class C felony.

(P.A. 00-72, S. 1; P.A. 04-135, S. 2.)

History: P.A. 04-135 amended Subsec. (a) to add “disability” and “gender identity or expression” as bases.

See Sec. 52-571c re action for damages and other relief for violation of this section.



Section 53a-181k - Intimidation based on bigotry or bias in the second degree: Class D felony.

(a) A person is guilty of intimidation based on bigotry or bias in the second degree when such person maliciously, and with specific intent to intimidate or harass another person because of the actual or perceived race, religion, ethnicity, disability, sexual orientation or gender identity or expression of such other person, does any of the following: (1) Causes physical contact with such other person, (2) damages, destroys or defaces any real or personal property of such other person, or (3) threatens, by word or act, to do an act described in subdivision (1) or (2) of this subsection, if there is reasonable cause to believe that an act described in subdivision (1) or (2) of this subsection will occur.

(b) Intimidation based on bigotry or bias in the second degree is a class D felony.

(P.A. 00-72, S. 2; P.A. 04-135, S. 3.)

History: P.A. 04-135 amended Subsec. (a) to add “disability” and “gender identity or expression” as bases.

See Sec. 52-571c re action for damages and other relief for violation of this section.

Subdiv. (3) not unconstitutionally vague or overbroad. 265 C. 145.

Subdiv. (3) is not unconstitutionally overbroad because it prohibits only true threats, not all threats, and is not unconstitutionally void for vagueness in context of defendant’s actions and words. 104 CA 46. Evidence was sufficient for jury to reasonably determine that defendant had requisite specific intent to intimidate or harass victim on basis of victim’s actual or perceived sexual orientation, which evidence included statement to police replete with disparaging remarks against homosexuals and defendant’s statement prior to incident that victim was homosexual. 118 CA 711.



Section 53a-181l - Intimidation based on bigotry or bias in the third degree: Class A misdemeanor.

(a) A person is guilty of intimidation based on bigotry or bias in the third degree when such person, with specific intent to intimidate or harass another person or group of persons because of the actual or perceived race, religion, ethnicity, disability, sexual orientation or gender identity or expression of such other person or persons: (1) Damages, destroys or defaces any real or personal property, or (2) threatens, by word or act, to do an act described in subdivision (1) of this subsection or advocates or urges another person to do an act described in subdivision (1) of this subsection, if there is reasonable cause to believe that an act described in said subdivision will occur.

(b) Intimidation based on bigotry or bias in the third degree is a class A misdemeanor.

(P.A. 00-72, S. 3; P.A. 04-135, S. 4.)

History: P.A. 04-135 amended Subsec. (a) to add “disability” and “gender identity or expression” as bases.

See Sec. 52-571c re action for damages and other relief for violation of this section.



Section 53a-182 - Disorderly conduct: Class C misdemeanor.

(a) A person is guilty of disorderly conduct when, with intent to cause inconvenience, annoyance or alarm, or recklessly creating a risk thereof, such person: (1) Engages in fighting or in violent, tumultuous or threatening behavior; or (2) by offensive or disorderly conduct, annoys or interferes with another person; or (3) makes unreasonable noise; or (4) without lawful authority, disturbs any lawful assembly or meeting of persons; or (5) obstructs vehicular or pedestrian traffic; or (6) congregates with other persons in a public place and refuses to comply with a reasonable official request or order to disperse; or (7) commits simple trespass, as provided in section 53a-110a, and observes, in other than a casual or cursory manner, another person (A) without the knowledge or consent of such other person, (B) while such other person is inside a dwelling, as defined in section 53a-100, and not in plain view, and (C) under circumstances where such other person has a reasonable expectation of privacy.

(b) Disorderly conduct is a class C misdemeanor.

(1969, P.A. 828, S. 184; P.A. 01-83, S. 1.)

History: P.A. 01-83 amended Subsec. (a) to make a technical change for purposes of gender neutrality and add Subdiv. (7) re a person who commits simple trespass and observes another person inside a dwelling under certain circumstances.

Cited. 5 CA 616. Cited. 9 CA 15; Id., 255. Cited. 11 CA 24. Cited. 12 CA 258; Id., 306; Id., 364; Id., 481. Cited. 17 CA 156; Id., 234; Id., 339. Cited. 22 CA 303. Cited. 26 CA 157. Cited. 28 CA 344. Cited. 29 CA 283; judgment reversed, see 228 C. 795. Cited. 36 CA 106; judgment reversed, see 234 C. 78. Evidence sufficient to support conviction for disorderly conduct. 96 CA 341.

Cited. 34 CS 612. Cited. 36 CS 129. Cited. 37 CS 767. Cited. 38 CS 472; Id., 665.

Subsec. (a):

Subdiv. (2) cited. 179 C. 328. Subdiv. (3): Under statute disorderly conduct may occur in a place that is not public. 194 C. 347. Subdiv. (2) cited. 221 C. 788. Subdiv. (3) cited. Id. Subdiv. (2): Plain language of section unconstitutionally vague, court construed it to provide it with constitutional content for the future. Judgment of appellate court in State v. Indrisano, 29 CA 283, 287, reversed. 228 C. 795. Cited. 230 C. 183. Subdiv. (1) cited. 237 C. 619.

Subdiv. (1) cited. 8 CA 153; Id., 517; 36 CA 625; judgment reversed, see 237 C. 613. Subdiv. (2) cited. 40 CA 643. Cited. 46 CA 661. Subdiv. (1) cited. Id. Subdiv. (2): Held unconstitutional on its face where conduct occurred prior to judicial gloss placed on statute. Id. Subdiv. (2) should be read and applied as follows: A person is guilty of disorderly conduct when, with the predominant intent previously defined or with reckless disregard for the risks of his or her conduct, the person, by conduct that is grossly offensive under contemporary community standards to a person who actually overhears it or sees it, disturbs or impedes the lawful activity of another person. 83 CA 724. There was sufficient evidence presented by the state and the court reasonably could have inferred on the basis of the size of defendants’ belongings and their position on the sidewalk that defendants intended to cause inconvenience, annoyance and alarm and did obstruct sidewalk. 108 CA 146.

Expression of political views found not to constitute disorderly conduct. 33 CS 93. Subdiv. (2): Failure of charge to limit application of section to “fighting words” deprived defendant of freedom of speech constitutional guarantee. 34 CS 689.



Section 53a-182a - Obstructing free passage: Class C misdemeanor.

(a) Unless a person is engaging in any activity which is expressive of rights guaranteed under the Constitution of the United States or the Constitution of this state, a person is guilty of obstructing free passage when, after being warned by a law enforcement officer not to do so, he (1) stands, sits or lies in or upon any public street, curb, crosswalk, walkway area, mall or the portion of private property utilized for public use, so as to obstruct unreasonably the free passage of pedestrians thereon, or (2) obstructs unreasonably or prevents free access to the entrance to any building open to the public.

(b) Obstructing free passage is a class C misdemeanor.

(P.A. 83-221; P.A. 92-260, S. 70.)

History: P.A. 92-260 amended Subsec. (a) to make technical changes.

Cited. 43 CS 46.



Section 53a-182b - Harassment in the first degree: Class D felony.

(a) A person is guilty of harassment in the first degree when, with the intent to harass, annoy, alarm or terrorize another person, he threatens to kill or physically injure that person or any other person, and communicates such threat by telephone, or by telegraph, mail, computer network, as defined in section 53a-250, or any other form of written communication, in a manner likely to cause annoyance or alarm and has been convicted of a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, a class A felony, a class B felony, except a conviction under section 53a-86 or 53a-122, a class C felony, except a conviction under section 53a-87, 53a-152 or 53a-153, or a class D felony under sections 53a-60 to 53a-60c, inclusive, 53a-72a, 53a-72b, 53a-95, 53a-103, 53a-103a, 53a-114, 53a-136 or 53a-216. For the purposes of this section, “convicted” means having a judgment of conviction entered by a court of competent jurisdiction.

(b) For purposes of this section, such offense may be deemed to have been committed either at the place where the telephone call was made or where it was received.

(c) The court may order any person convicted under this section to be examined by one or more psychiatrists.

(d) Harassment in the first degree is a class D felony.

(P.A. 90-282, S. 1; P.A. 95-143, S. 1; P.A. 12-5, S. 22.)

History: P.A. 95-143 amended Subsec. (a) to include communication of the threat by computer network; P.A. 12-5 amended Subsec. (a) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re conviction of a capital felony, effective April 25, 2012.

Cited. 43 CS 46.



Section 53a-183 - Harassment in the second degree: Class C misdemeanor.

(a) A person is guilty of harassment in the second degree when: (1) By telephone, he addresses another in or uses indecent or obscene language; or (2) with intent to harass, annoy or alarm another person, he communicates with a person by telegraph or mail, by electronically transmitting a facsimile through connection with a telephone network, by computer network, as defined in section 53a-250, or by any other form of written communication, in a manner likely to cause annoyance or alarm; or (3) with intent to harass, annoy or alarm another person, he makes a telephone call, whether or not a conversation ensues, in a manner likely to cause annoyance or alarm.

(b) For the purposes of this section, such offense may be deemed to have been committed either at the place where the communication originated or at the place where it was received.

(c) The court may order any person convicted under this section to be examined by one or more psychiatrists.

(d) Harassment in the second degree is a class C misdemeanor.

(1969, P.A. 828, S. 185; 1971, P.A. 871, S. 44; P.A. 89-103, S. 2; P.A. 90-282, S. 2; P.A. 95-143, S. 2; P.A. 12-114, S. 13.)

History: 1971 act substituted “telegraph” for “telephone” in Subsec. (a)(2); P.A. 89-103 amended Subsec. (a)(2) to include communicating by electronically transmitting a facsimile through connection with a telephone network; P.A. 90-282 changed name of offense to harassment in the second degree; P.A. 95-143 amended Subsec. (a)(2) to include communication by computer network; P.A. 12-114 amended Subsec. (b) to substitute “where the communication originated” for “where the telephone call was made” and make technical changes.

Cited. 4 CA 520. Cited. 5 CA 79. Cited. 8 CA 598. Cited. 43 CA 527. Cited. 44 CA 84. Section applies to communications made by means of a cellular telephone. 117 CA 493.

Cited. 39 CS 428. Cited. 43 CS 46. Internet service provider has federal immunity from tort liability for damages related to e-mail sent via provider’s service. 46 CS 406.

Subsec. (a):

Subdiv. (3) cited. 223 C. 731.

Subdiv. (3): Harassment and threatening are separate and distinct crimes and this case harassment is not a lesser included offense of threatening. 1 CA 647. Subdiv. (3) cited. 25 CA 503. Subdiv. (2): Section does not require state to prove defendant engaged in a direct communication with the person whom he intended to harass. 40 CA 544. Subdiv. (3) cited. 41 CA 847; 43 CA 527. Subdiv. (3): Is not unconstitutionally vague either on its face or as applied to defendant’s conduct. 46 CA 661. Subdiv. (2): Not unconstitutionally overbroad or vague. 49 CA 617. Subdiv. (3): Statute is not unconstitutionally overbroad; statute prohibits purposeful telephone harassment and does not involve first amendment concerns since it proscribes conduct and not the content of calls. 55 CA 475. Subdiv. (3): Section is not unconstitutionally vague as applied to defendant’s conduct. Id. Criminal violation of a protective order pursuant to Sec. 53a-110b and harassment in the second degree pursuant to Subdiv. (3) constitute separate offenses for double jeopardy purposes. 61 CA 118. Defendant who made five phone calls to victim was not placed in double jeopardy for multiple convictions of harassment under section because fact that victim listened to the messages consecutively did not transform defendant’s separate offenses into one act or one offense and the phrase “a telephone call” coupled with the phrase “likely to cause annoyance” shows legislative intent to punish each call made with the requisite intent. 93 CA 582. A person’s speech during a telephone call may be evidence of the person’s intent in physically making the telephone call, but cannot be basis for conviction under this section without implicating the person’s freedom of speech rights; it is the physical act of placing the call and causing a ring at the receiving end that constitutes the actus reus under Subdiv. (3). 120 CA 330. Subdiv. (3): The legislature intended the standard of conduct for provision re “annoyance or alarm” to be that perceived as such by a reasonable person operating under contemporary community standards; section unconstitutionally applied to defendant’s speech in violation of first amendment re defendant’s telephone call to the office of his ex-wife’s attorney because the evidence of the harassing manner of defendant’s telephone call rested entirely on the content of the speech he conveyed. 128 CA 546.

Subdiv. (3): Freedom of speech subject to reasonable regulation of place and manner of exercise. Not necessary to limit application of statute to “fighting words”. The prohibition is against purposeful harassment by means of device readily susceptible of abuse; trespasser upon our privacy. 34 CS 689.



Section 53a-183a - Obstructing or interfering with the lawful taking of wildlife: Class C misdemeanor.

(a) No person shall obstruct or interfere with the lawful taking of wildlife by another person at the location where the activity is taking place with intent to prevent such taking.

(b) A person violates this section when he intentionally or knowingly: (1) Drives or disturbs wildlife for the purpose of disrupting the lawful taking of wildlife where another person is engaged in the process of lawfully taking wildlife; (2) blocks, impedes or otherwise harasses another person who is engaged in the process of lawfully taking wildlife; (3) uses natural or artificial visual, aural, olfactory or physical stimuli to affect wildlife behavior in order to hinder or prevent the lawful taking of wildlife; (4) erects barriers with the intent to deny ingress or egress to areas where the lawful taking of wildlife may occur; (5) interjects himself into the line of fire; (6) affects the condition or placement of personal or public property intended for use in the lawful taking of wildlife in order to impair its usefulness or prevent its use; or (7) enters or remains upon private lands without the permission of the owner or his agent, with intent to violate this section.

(c) For the purposes of this section, “taking” and “wildlife” shall be defined as in section 26-1.

(d) Any person who violates any provision of this section shall be guilty of a class C misdemeanor.

(P.A. 85-351; P.A. 90-322.)

History: P.A. 90-322 amended Subsec. (a) to revise the elements of the offense by replacing “harass” with “obstruct”, adding provision that the obstruction or interference occur “at the location where the activity is taking place” and deleting as an element interference or harassment of another person engaged in “acts in preparation” for the lawful taking of wildlife, inserted new Subsec. (b) to enumerate specific intentional or knowing acts that constitute a violation, and Subsec. (c) to define “taking” and “wildlife” and relettered former Subsec. (b) as Subsec. (d).

Cited. 43 CS 46.



Section 53a-183b - Interfering with an emergency call: Class A misdemeanor.

(a) A person is guilty of interfering with an emergency call when such person, with the intent of preventing another person from making or completing a 9-1-1 telephone call or a telephone call or radio communication to any law enforcement agency to request police protection or report the commission of a crime, physically or verbally prevents or hinders such other person from making or completing such telephone call or radio communication.

(b) Interfering with an emergency call is a class A misdemeanor.

(P.A. 03-43, S. 1.)

See Sec. 53-210 re refusal to relinquish party line when needed for emergency call.



Section 53a-183c - Disruption of a funeral: Class A misdemeanor.

(a) For the purposes of this section:

(1) “Funeral” means any ceremony or memorial service held in connection with the burial or cremation of an individual; and

(2) “Boundary of the location”, with respect to a funeral, means (A) in the case of a funeral that is held at a cemetery, the property line of the cemetery; (B) in the case of a funeral that is held at a mortuary, the property line of the mortuary; (C) in the case of a funeral that is held at a house of worship, the property line of the house of worship; and (D) in the case of a funeral that is held at any other type of location, the reasonable property line of that location.

(b) With respect to any funeral, no individual may engage in an activity during the period beginning sixty minutes before and ending sixty minutes after such funeral, any part of which activity:

(1) (A) Takes place within the boundaries of the location of such funeral or takes place within one hundred fifty feet of the point of the intersection between (i) the boundary of the location of such funeral; and (ii) a road, pathway, or other route of ingress to or egress from the location of such funeral; and (B) includes the individual wilfully making or assisting in the making of any noise or diversion that is not part of such funeral and that disturbs or tends to disturb the peace or good order of such funeral with the intent of disturbing the peace or good order of that funeral; or

(2) (A) Is within three hundred feet of the boundary of the location of such funeral; and (B) includes the individual wilfully and without proper authorization impeding the ingress to or egress from such location with the intent to impede the ingress to or egress from such location.

(c) Any individual who violates any provision of this section shall be guilty of a class A misdemeanor.

(P.A. 07-98, S. 1; 07-187, S. 5.)

History: P.A. 07-187 changed effective date of P.A. 07-98, S. 1 from October 1, 2007, to June 6, 2007, effective June 6, 2007.



Section 53a-184 and 53a-184a - Intoxication by drug; definition, commitment, treatment, penalty. Intoxication by alcohol or drug; definition, commitment, dismissal of criminal proceedings, unclassified misdemeanor.

Sections 53a-184 and 53a-184a are repealed.

(1969, P.A. 828, S. 186; 1971, P.A. 871, S. 45; P.A. 74-280, S. 22, 25; P.A. 75-479, S. 11, 12, 25; P.A. 76-300, S. 2, 3, 4; P.A. 86-371, S. 34, 45; P.A. 89-390, S. 36, 37.)



Section 53a-185 - Loitering on school grounds: Class C misdemeanor.

(a) A person is guilty of loitering on school grounds when he loiters or remains in or about a school building or grounds, not having any reason or relationship involving custody of or responsibility for a pupil or any other license or privilege to be there.

(b) Loitering on school grounds is a class C misdemeanor.

(1969, P.A. 828, S. 187; P.A. 92-260, S. 71.)

History: P.A. 92-260 amended Subsec. (b) to make a technical change in the name of the offense.



Section 53a-186 - Public indecency: Class B misdemeanor.

(a) A person is guilty of public indecency when he performs any of the following acts in a public place: (1) An act of sexual intercourse as defined in subdivision (2) of section 53a-65; or (2) a lewd exposure of the body with intent to arouse or to satisfy the sexual desire of the person; or (3) a lewd fondling or caress of the body of another person. For the purposes of this section, “public place” means any place where the conduct may reasonably be expected to be viewed by others.

(b) Public indecency is a class B misdemeanor.

(1969, P.A. 828, S. 188; 1971, P.A. 871, S. 46; P.A. 76-336, S. 22; P.A. 92-260, S. 72.)

History: 1971 act substituted “A person” for “Any person” for consistency with other statutes; P.A. 76-336 specified sexual intercourse as defined in Sec. 53a-65 and deleted reference to acts of deviate sexual conduct in Subsec. (a) for conformity with changes enacted re sex offenses; P.A. 92-260 made technical changes in Subsec. (a) by repositioning and rephrasing language.

Cited. 38 CS 661.

Subsec. (a):

Cited. 38 CS 313.



Section 53a-187 - Definitions. Applicability.

(a) The following definitions are applicable to sections 53a-188 and 53a-189: (1) “Wiretapping” means the intentional overhearing or recording of a telephonic or telegraphic communication or a communication made by cellular radio telephone by a person other than a sender or receiver thereof, without the consent of either the sender or receiver, by means of any instrument, device or equipment. The normal operation of a telephone or telegraph corporation and the normal use of the services and facilities furnished by such corporation pursuant to its tariffs shall not be deemed “wiretapping”. (2) “Mechanical overhearing of a conversation” means the intentional overhearing or recording of a conversation or discussion, without the consent of at least one party thereto, by a person not present thereat, by means of any instrument, device or equipment. (3) “Unlawfully” means not specifically authorized by law. For purposes of this section, “cellular radio telephone” means a wireless telephone authorized by the Federal Communications Commission to operate in the frequency bandwidth reserved for cellular radio telephones.

(b) This section and sections 53a-188 and 53a-189 shall not apply to wiretapping by criminal law enforcement officials in the lawful performance of their duties and do not affect the admissibility of evidence in any proceedings other than a prosecution for eavesdropping or tampering with private communications.

(1969, P.A. 828, S. 189; P.A. 86-403, S. 90, 132; P.A. 89-103, S. 3.)

History: P.A. 86-403 made technical change in Subsec. (b); P.A. 89-103 amended Subsec. (a) to add reference to communications made by cellular radio telephone in the definition of wiretapping and to define “cellular radio telephone”.

Cordless telephone conversations are protected telephonic communications. 45 CS 497.

Subsec. (a):

Cited. 15 CA 529.

Subsec. (b):

Cited. 15 CA 529.



Section 53a-188 - Tampering with private communications: Class A misdemeanor.

(a) A person is guilty of tampering with private communications when: (1) Knowing that he does not have the consent of the sender or receiver, he obtains from an employee, officer or representative of a telephone or telegraph corporation, by connivance, deception, intimidation or in any other manner, information with respect to the contents or nature of a telephonic or telegraphic communication; or (2) knowing that he does not have the consent of the sender or receiver, and being an employee, officer or representative of a telephone or telegraph corporation, he knowingly divulges to another person the contents or nature of a telephonic or telegraphic communication.

(b) Tampering with private communications is a class A misdemeanor.

(1969, P.A. 828, S. 190.)



Section 53a-189 - Eavesdropping: Class D felony.

(a) A person is guilty of eavesdropping when he unlawfully engages in wiretapping or mechanical overhearing of a conversation.

(b) Eavesdropping is a class D felony.

(1969, P.A. 828, S. 191.)

See Sec. 52-570d re prohibition on recording private telephonic communications and civil remedies for violation thereof.

Cited. 8 CA 673. Cited. 15 CA 529.

Cordless telephone conversations are protected telephonic communications. 45 CS 497.



Section 53a-189a - Voyeurism: Class D felony.

(a) A person is guilty of voyeurism when, (1) with malice, such person knowingly photographs, films, videotapes or otherwise records the image of another person (A) without the knowledge and consent of such other person, (B) while such other person is not in plain view, and (C) under circumstances where such other person has a reasonable expectation of privacy, or (2) with intent to arouse or satisfy the sexual desire of such person or any other person, such person knowingly photographs, films, videotapes or otherwise records the image of another person (A) without the knowledge and consent of such other person, (B) while such other person is not in plain view, and (C) under circumstances where such other person has a reasonable expectation of privacy.

(b) Voyeurism is a class D felony.

(P.A. 99-143, S. 1; P.A. 03-114, S. 1; P.A. 06-187, S. 42; 06-196, S. 292.)

History: P.A. 03-114 increased the penalty from a class A misdemeanor to a class D felony; P.A. 06-187 amended Subsec. (a) to designate elements of the offense committed with the mens rea of malice as new Subdiv. (1), redesignate existing Subdivs. (1), (2) and (3) as Subparas. (A), (B) and (C) of new Subdiv. (1) and reenact elements of the offense committed with the mens rea of “intent to arouse or satisfy the sexual desire of such person or any other person” as new Subdiv. (2), effective July 1, 2006; P.A. 06-196 changed effective date of P.A. 06-187, S. 42 from July 1, 2006, to October 1, 2006, effective June 7, 2006.



Section 53a-189b - Disseminating voyeuristic material: Class D felony.

(a) A person is guilty of disseminating voyeuristic material when such person disseminates a photograph, film, videotape or other recorded image of another person without the consent of such other person and knowing that such photograph, film, videotape or image was taken, made or recorded in violation of section 53a-189a.

(b) Disseminating voyeuristic material is a class D felony.

(P.A. 99-143, S. 2.)



Section 53a-190 - Bigamy: Class D felony.

(a) A person is guilty of bigamy when he marries or purports to marry another person in this state if either is lawfully married; or so marries or purports to marry another person in any other state or country in violation of the laws thereof, and knowingly cohabits and lives with such other person in this state as husband and wife.

(b) It shall be an affirmative defense to the charge of bigamy that at the time of the subsequent marriage or purported marriage: (1) The actor reasonably believed, based on persuasive and reliable information, that the prior spouse was dead; or (2) a court had entered a judgment purporting to terminate or annul any prior disqualifying marriage and the actor did not know that such judgment was invalid; or (3) the single person did not know that the other person was legally married.

(c) Bigamy is a class D felony.

(1969, P.A. 828, S. 192; 1971, P.A. 871, S. 47; P.A. 92-260, S. 73.)

History: 1971 act substituted “A person” for “Any person” for conformity with other statutes; P.A. 92-260 made technical changes.



Section 53a-191 - Incest: Class D felony.

(a) A person is guilty of incest when he marries a person whom he knows to be related to him within any of the degrees of kindred specified in section 46b-21.

(b) Incest is a class D felony.

(1969, P.A. 828, S. 193; P.A. 80-346, S. 2; P.A. 92-260, S. 74.)

History: P.A. 80-346 substituted “such person” for “he” or “him”, eliminating unnecessary distinctions based on sex and removed reference to engaging in sexual intercourse with relative as incest; P.A. 92-260 made technical changes in Subsec. (a) by replacing “such person” with “he” or “him” as appropriate.

Subsec. (a):

Cited. 189 C. 321.



Section 53a-192 - Coercion: Class A misdemeanor or class D felony.

(a) A person is guilty of coercion when he compels or induces another person to engage in conduct which such other person has a legal right to abstain from engaging in, or to abstain from engaging in conduct in which such other person has a legal right to engage, by means of instilling in such other person a fear that, if the demand is not complied with, the actor or another will: (1) Commit any criminal offense; or (2) accuse any person of a criminal offense; or (3) expose any secret tending to subject any person to hatred, contempt or ridicule, or to impair any person’s credit or business repute; or (4) take or withhold action as an official, or cause an official to take or withhold action.

(b) It shall be an affirmative defense to prosecution based on subdivision (2), (3) or (4) of subsection (a) of this section that the actor believed the accusation or secret to be true or the proposed official action justified and that his purpose was limited to compelling the other person to behave in a way reasonably related to the circumstances which were the subject of the accusation, exposure or proposed official action, as by desisting from further misbehavior or making good a wrong done.

(c) Coercion is a class A misdemeanor except, if the threat is to commit a felony, coercion is a class D felony.

(1969, P.A. 828, S. 194; 1971, P.A. 871, S. 48; P.A. 92-260, S. 75.)

History: 1971 act referred simply to coercion rather than to “criminal” coercion in Subsec. (c); P.A. 92-260 made technical changes.

Cited. 8 CA 351. Cited. 40 CA 1.

Subsec. (a):

Subdiv. (4) cited. 18 CA 694.



Section 53a-192a - Trafficking in persons: Class B felony.

(a) A person is guilty of trafficking in persons when such person compels or induces another person to engage in conduct involving more than one occurrence of sexual contact with one or more third persons, or provide labor or services that such person has a legal right to refrain from providing, by means of (1) the use of force against such other person or a third person, or by the threat of use of force against such other person or a third person, (2) fraud, or (3) coercion, as provided in section 53a-192. For the purposes of this subsection, “sexual contact” means any contact with the intimate parts of another person.

(b) Trafficking in persons is a class B felony.

(P.A. 06-43, S. 1; P.A. 10-36, S. 26; P.A. 13-166, S. 2.)

History: P.A. 06-43 effective July 1, 2006; P.A. 10-36 amended Subsec. (a)(2) to replace “work” with “provide labor or services”, effective July 1, 2010; P.A. 13-166 amended Subsec. (a) to substantially revise elements of offense and add definition of “sexual contact”.



Section 53a-193 - Definitions.

The following definitions are applicable to this section and sections 53a-194 to 53a-210, inclusive:

(1) Any material or performance is “obscene” if, (A) taken as a whole, it predominantly appeals to the prurient interest, (B) it depicts or describes in a patently offensive way a prohibited sexual act, and (C) taken as a whole, it lacks serious literary, artistic, educational, political or scientific value. Predominant appeal shall be judged with reference to ordinary adults unless it appears from the character of the material or performance or the circumstances of its dissemination to be designed for some other specially susceptible audience. Whether a material or performance is obscene shall be judged by ordinary adults applying contemporary community standards. In applying contemporary community standards, the state of Connecticut is deemed to be the community.

(2) Material or a performance is “obscene as to minors” if it depicts a prohibited sexual act and, taken as a whole, it is harmful to minors. For purposes of this subdivision: (A) “Minor” means any person less than seventeen years old as used in section 53a-196 and less than sixteen years old as used in sections 53a-196a and 53a-196b, and (B) “harmful to minors” means that quality of any description or representation, in whatever form, of a prohibited sexual act, when (i) it predominantly appeals to the prurient, shameful or morbid interest of minors, (ii) it is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors, and (iii) taken as a whole, it lacks serious literary, artistic, educational, political or scientific value for minors.

(3) “Prohibited sexual act” means erotic fondling, nude performance, sexual excitement, sado-masochistic abuse, masturbation or sexual intercourse.

(4) “Nude performance” means the showing of the human male or female genitals, pubic area or buttocks with less than a fully opaque covering, or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple, or the depiction of covered male genitals in a discernibly turgid state in any play, motion picture, dance or other exhibition performed before an audience.

(5) “Erotic fondling” means touching a person’s clothed or unclothed genitals, pubic area, buttocks, or if such person is a female, breast.

(6) “Sexual excitement” means the condition of human male or female genitals when in a state of sexual stimulation or arousal.

(7) “Sado-masochistic abuse” means flagellation or torture by or upon a person clad in undergarments, a mask or bizarre costume, or the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed.

(8) “Masturbation” means the real or simulated touching, rubbing or otherwise stimulating a person’s own clothed or unclothed genitals, pubic area, buttocks, or, if the person is female, breast, either by manual manipulation or with an artificial instrument.

(9) “Sexual intercourse” means intercourse, real or simulated, whether genital-genital, oral-genital, anal-genital or oral-anal, whether between persons of the same or opposite sex or between a human and an animal, or with an artificial genital.

(10) “Material” means anything tangible which is capable of being used or adapted to arouse prurient, shameful or morbid interest, whether through the medium of reading, observation, sound or in any other manner. Undeveloped photographs, molds, printing plates, and the like, may be deemed obscene notwithstanding that processing or other acts may be required to make the obscenity patent or to disseminate it.

(11) “Performance” means any play, motion picture, dance or other exhibition performed before an audience.

(12) “Promote” means to manufacture, issue, sell, give, provide, lend, mail, deliver, transfer, transmit, publish, distribute, circulate, disseminate, present, exhibit, advertise, produce, direct or participate in.

(13) “Child pornography” means any visual depiction including any photograph, film, videotape, picture or computer-generated image or picture, whether made or produced by electronic, mechanical or other means, of sexually explicit conduct, where the production of such visual depiction involves the use of a person under sixteen years of age engaging in sexually explicit conduct, provided whether the subject of a visual depiction was a person under sixteen years of age at the time the visual depiction was created is a question to be decided by the trier of fact.

(14) “Sexually explicit conduct” means actual or simulated (A) sexual intercourse, including genital-genital, oral-genital, anal-genital or oral-anal physical contact, whether between persons of the same or opposite sex, or with an artificial genital, (B) bestiality, (C) masturbation, (D) sadistic or masochistic abuse, or (E) lascivious exhibition of the genitals or pubic area of any person.

(15) “Visual depiction” includes undeveloped film and videotape and data, as defined in subdivision (8) of section 53a-250, that is capable of conversion into a visual image and includes encrypted data.

(1969, P.A. 828, S. 195; P.A. 74-124; P.A. 78-331, S. 21, 58; 78-345, S. 1, 4; P.A. 83-507; P.A. 85-496, S. 4; P.A. 92-260, S. 76; P.A. 04-139, S. 2.)

History: P.A. 74-124 added provision re application of contemporary community standards in judgments concerning obscenity; P.A. 78-331 extended applicability of definitions to encompass Sec. 53a-196a; P.A. 78-345 amended Subsec. (b) to replace “nudity, sexual conduct, sexual excitement or sado-masochistic abuse” with reference to prohibited sexual acts, to redefine “minor” re 16-year-olds, to replace definition of “nudity” with definition of “nude performance”, to delete definition of “sexual conduct”, to define “prohibited sexual act”, “erotic fondling”, “masturbation”, and “sexual intercourse” and to redefine “harmful to minors” as description or representation which lacks serious literary, artistic, educational, political or scientific value for minors rather than as something “utterly without redeeming social importance for minors” and redefined “material” in Subsec. (c) to specify something used or adapted to arouse “prurient, shameful or morbid” interest; P.A. 83-507 amended Subsec. (a) to redefine “obscene” by replacing (1) “its predominant appeal is to prurient, shameful or morbid interest in nudity, sex, excretion, sadism or masochism” with “it predominantly appeals to the prurient interest”, (2) “it goes substantially beyond customary limits of candor in describing or representing such matters” with “it depicts or describes in a patently offensive way a prohibited sexual act” and (3) “it is utterly without redeeming social value” with “taken as a whole, it lacks serious literary, artistic, educational, political or scientific value”, and reordered and redesignated the other definitions; P.A. 85-496 included reference to section 53a-196c and added definition of “child pornography”; P.A. 92-260 made definitions applicable to “this section and sections 53a-194 to 53a-210, inclusive” rather than to “sections 53a-193 to 53a-196a, inclusive and section 53a-196c”, replaced alphabetic Subsec. indicators with numeric indicators, amended Subsec. (1) to replace numeric Subdiv. indicators with alphabetic indicators and add “or performance” in provisions re judging predominant appeal and applying community standards, and amended Subsec. (2) to replace numeric Subdiv. indicators with alphabetic indicators and alphabetic Subpara. indicators with numeric indicators; P.A. 04-139 applied definitions to Secs. 53a-196e to 53a-196g, inclusive, amended Subdiv. (2) to make a technical change and to delete in Subpara. (A) applicability to Sec. 53a-196c of definition of a minor as a person less than 16 years old, redefined “child pornography” in Subdiv. (13) and added definitions of “sexually explicit conduct” and “visual depiction” as Subdivs. (14) and (15), respectively.

The definition of obscenity is sufficiently explicit to inform a person of ordinary intelligence of what material would be in violation of the law. 32 CS 639.

Former Subsec. (a):

Cited. 3 CA 80. Cited. 28 CA 91.

The definition of “obscene” contained in this section is presently immune from attack upon the grounds of vagueness or over breadth at the federal level. 32 CS 639.

Former Subsec. (b):

Cited. 28 CA 91.

Former Subsec. (c):

Cited. 28 CA 91.

Former Subsec. (d):

Cited. 28 CA 91.

Cited. 38 CS 570, 574.

Former Subsec. (h):

Cited. 29 CA 591.

Former Subsec. (l):

Cited. 28 CA 91.

Subdiv. (11):

Requirement in Sec. 53a-196d, through its incorporation of Sec. 53a-193(11) and (13), that the live performance depicted in the materials be “performed before an audience” means that there must be some recording or viewing of, or listening to, a live performance, or a reproduction of a live performance, by a person or persons other than the person or persons simultaneously engaged in the performance; the number of such persons recording, viewing or listening to the performance and whether they are actually present at the live performance. 252 C. 579.



Section 53a-194 - Obscenity: Class B misdemeanor.

(a) A person is guilty of obscenity when, knowing its content and character, he promotes, or possesses with intent to promote, any obscene material or performance.

(b) Obscenity is a class B misdemeanor.

(1969, P.A. 828, S. 196.)

Cited. 28 CA 91.

Connecticut’s obscenity statute is not so vague or overly broad as to violate federal standards. This section is presently immune from attack upon the grounds of vagueness or overbreadth at the federal level. 32 CS 639. Cited. 33 CS 681. Cited. 38 CS 570.

Cited. 6 Conn. Cir. Ct. 656.



Section 53a-195 - Defense.

In any prosecution for obscenity it is a defense that the persons to whom allegedly obscene material was disseminated, or the audience to an allegedly obscene performance, consisted of persons or institutions having scientific, educational or governmental justification for possessing or viewing the same.

(1969, P.A. 828, S. 197; P.A. 92-260, S. 77.)

History: P.A. 92-260 made a technical change.



Section 53a-196 - Obscenity as to minors: Class D felony.

(a) A person is guilty of obscenity as to minors when he knowingly promotes to a minor, for monetary consideration, any material or performance which is obscene as to minors.

(b) For purposes of this section, “knowingly” means having general knowledge of or reason to know or a belief or ground for belief which warrants further inspection or inquiry as to (1) the character and content of any material or performance which is reasonably susceptible of examination by such person and (2) the age of the minor.

(c) In any prosecution for obscenity as to minors, it shall be an affirmative defense that the defendant made (1) a reasonable mistake as to age, and (2) a reasonable bona fide attempt to ascertain the true age of such minor, by examining a draft card, driver’s license, birth certificate or other official or apparently official document, exhibited by such minor, purporting to establish that such minor was seventeen years of age or older.

(d) Obscenity as to minors is a class D felony.

(1969, P.A. 828, S. 198; P.A. 85-496, S. 1; P.A. 92-260, S. 78.)

History: P.A. 85-496 increased penalty from class A misdemeanor to class D felony; P.A. 92-260 made a technical change in Subsec. (c).

Subsec. (a):

Cited. 36 CS 352.



Section 53a-196a - Employing a minor in an obscene performance: Class A felony.

(a) A person is guilty of employing a minor in an obscene performance when such person (1) employs any minor, whether or not such minor receives any consideration, for the purpose of promoting any material or performance which is obscene as to minors, notwithstanding that such material or performance is intended for an adult audience, or (2) permits any such minor to be employed, whether or not such minor receives any consideration, in the promotion of any material or performance which is obscene as to minors, notwithstanding that such material or performance is intended for an adult audience, and such person is the parent or guardian of such minor or otherwise responsible for the general supervision of such minor’s welfare.

(b) Employing a minor in an obscene performance is a class A felony and any person found guilty under this section shall be sentenced to a term of imprisonment of which ten years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 77-577, S. 2; P.A. 78-345, S. 2, 4; P.A. 85-496, S. 2; P.A. 92-260, S. 79; P.A. 07-143, S. 6.)

History: P.A. 78-345 restated provisions for conformity with Sec. 53a-193 as amended; P.A. 85-496 increased penalty from class B felony to class A felony; P.A. 92-260 made technical changes; P.A. 07-143 amended Subsec. (a) to make technical changes and amended Subsec. (b) to require any person found guilty to be sentenced to a term of imprisonment of which 10 years of the sentence imposed may not be suspended or reduced by the court, effective July 1, 2007.

See Sec. 17a-47 re legal division within Department of Children and Families.

“Audience”, in Subsec. (a)(1), may consist of a single photographer of a live performance or a single person viewing photographs of the performance, whether or not any spectator was present at performance or depicted in photographs; Subsec. (a)(1) advances legislative purpose of prohibiting the exhibition and viewing of children engaged in sexual conduct, regardless of the number of spectators. 135 CA 215.



Section 53a-196b - Promoting a minor in an obscene performance: Class B felony.

(a) A person is guilty of promoting a minor in an obscene performance when he knowingly promotes any material or performance in which a minor is employed, whether or not such minor receives any consideration, and such material or performance is obscene as to minors notwithstanding that such material or performance is intended for an adult audience.

(b) For purposes of this section, “knowingly” means having general knowledge of or reason to know or a belief or ground for belief which warrants further inspection or inquiry as to (1) the character and content of any material or performance which is reasonably susceptible of examination by such person and (2) the age of the minor employed.

(c) Promoting a minor in an obscene performance is a class B felony.

(P.A. 78-345, S. 3, 4; P.A. 85-496, S. 3; P.A. 92-260, S. 80.)

History: P.A. 85-496 increased penalty from class C felony to class B felony; P.A. 92-260 made technical changes in Subsec. (a).



Section 53a-196c - Importing child pornography: Class B felony.

(a) A person is guilty of importing child pornography when, with intent to promote child pornography, such person knowingly imports or causes to be imported into the state three or more visual depictions of child pornography of known content and character.

(b) Importing child pornography is a class B felony and any person found guilty under this section shall be sentenced to a term of imprisonment of which five years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 85-496, S. 5; P.A. 04-139, S. 3; P.A. 07-143, S. 7.)

History: P.A. 04-139 amended Subsec. (a) to replace “any child pornography” with “three or more visual depictions of child pornography” and make a technical change for purposes of gender neutrality, deleted former Subsec. (b) providing that importation of two or more copies of any publication containing child pornography shall be prima facie evidence that such publications were imported with intent to promote child pornography, redesignated existing Subsec. (c) as new Subsec. (b) and amended said Subsec. to increase penalty from a class C felony to a class B felony; P.A. 07-143 amended Subsec. (b) to require any person found guilty to be sentenced to a term of imprisonment of which 5 years of the sentence imposed may not be suspended or reduced by the court, effective July 1, 2007.



Section 53a-196d - Possessing child pornography in the first degree: Class B felony.

(a) A person is guilty of possessing child pornography in the first degree when such person knowingly possesses (1) fifty or more visual depictions of child pornography, or (2) one or more visual depictions of child pornography that depict the infliction or threatened infliction of serious physical injury.

(b) In any prosecution for an offense under this section, it shall be an affirmative defense that the acts of the defendant, if proven, would constitute a violation of section 53a-196h.

(c) Possessing child pornography in the first degree is a class B felony and any person found guilty under this section shall be sentenced to a term of imprisonment of which five years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 95-143, S. 3; P.A. 04-139, S. 4; P.A. 07-143, S. 8; P.A. 10-112, S. 3; 10-191, S. 2.)

History: P.A. 04-139 renamed offense by replacing “possessing child pornography” with “possessing child pornography in the first degree” where appearing, amended Subsec. (a) to replace provision that offense occurs when a person “knowingly possesses child pornography, as defined in subdivision (13) of section 53a-193” with “knowingly possesses fifty or more visual depictions of child pornography” and delete provision that possession of a photographic or other visual reproduction of a nude minor for a bona fide artistic, medical, scientific, educational, religious, governmental or judicial purpose is not a violation of subsection, and amended Subsec. (b) to increase penalty from a class D felony to a class B felony; P.A. 07-143 amended Subsec. (b) to require any person found guilty to be sentenced to a term of imprisonment of which 5 years of the sentence imposed may not be suspended or reduced by the court, effective July 1, 2007; P.A. 10-112 amended Subsec. (a) to designate existing provision re 50 or more visual depictions as Subdiv. (1) and add Subdiv. (2) re visual depictions of child pornography that depict infliction or threatened infliction of serious physical injury; P.A. 10-191 added new Subsec. (b) re affirmative defense and redesignated existing Subsec. (b) as Subsec. (c).



Section 53a-196e - Possessing child pornography in the second degree: Class C felony.

(a) A person is guilty of possessing child pornography in the second degree when such person knowingly possesses twenty or more but fewer than fifty visual depictions of child pornography.

(b) In any prosecution for an offense under this section, it shall be an affirmative defense that the acts of the defendant, if proven, would constitute a violation of section 53a-196h.

(c) Possessing child pornography in the second degree is a class C felony and any person found guilty under this section shall be sentenced to a term of imprisonment of which two years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 04-139, S. 5; P.A. 07-143, S. 9; P.A. 10-191, S. 3.)

History: P.A. 07-143 amended Subsec. (b) to require any person found guilty to be sentenced to a term of imprisonment of which 2 years of the sentence imposed may not be suspended or reduced by the court, effective July 1, 2007; P.A. 10-191 added new Subsec. (b) re affirmative defense and redesignated existing Subsec. (b) as Subsec. (c).



Section 53a-196f - Possessing child pornography in the third degree: Class D felony.

(a) A person is guilty of possessing child pornography in the third degree when such person knowingly possesses fewer than twenty visual depictions of child pornography.

(b) In any prosecution for an offense under this section, it shall be an affirmative defense that the acts of the defendant, if proven, would constitute a violation of section 53a-196h.

(c) Possessing child pornography in the third degree is a class D felony and any person found guilty under this section shall be sentenced to a term of imprisonment of which one year of the sentence imposed may not be suspended or reduced by the court.

(P.A. 04-139, S. 6; P.A. 07-143, S. 10; P.A. 10-191, S. 4.)

History: P.A. 07-143 amended Subsec. (b) to require any person found guilty to be sentenced to a term of imprisonment of which 1 year of the sentence imposed may not be suspended or reduced by the court, effective July 1, 2007; P.A. 10-191 added new Subsec. (b) re affirmative defense and redesignated existing Subsec. (b) as Subsec. (c).



Section 53a-196g - Possessing child pornography: Affirmative defenses.

In any prosecution for a violation of section 53a-196d, 53a-196e, 53a-196f or 53a-196h it shall be an affirmative defense that (1) the defendant (A) possessed fewer than three visual depictions of child pornography, (B) did not knowingly purchase, procure, solicit or request such visual depictions or knowingly take any other action to cause such visual depictions to come into the defendant’s possession, and (C) promptly and in good faith, and without retaining or allowing any person, other than a law enforcement agency, to access any visual depiction or copy thereof, took reasonable steps to destroy each such visual depiction or reported the matter to a law enforcement agency and afforded that agency access to each such visual depiction, or (2) the defendant possessed a visual depiction of a nude person under sixteen years of age for a bona fide artistic, medical, scientific, educational, religious, governmental or judicial purpose.

(P.A. 04-139, S. 7; P.A. 10-191, S. 5.)

History: P.A. 10-191 made provisions applicable in prosecution for violation of Sec. 53a-196h.



Section 53a-196h - Possessing or transmitting child pornography by minor: Class A misdemeanor.

(a)(1) No person who is thirteen years of age or older but under eighteen years of age may knowingly possess any visual depiction of child pornography that the subject of such visual depiction knowingly and voluntarily transmitted by means of an electronic communication device to such person and in which the subject of such visual depiction is a person thirteen years of age or older but under sixteen years of age.

(2) No person who is thirteen years of age or older but under sixteen years of age may knowingly and voluntarily transmit by means of an electronic communication device a visual depiction of child pornography in which such person is the subject of such visual depiction to another person who is thirteen years of age or older but under eighteen years of age.

(b) As used in this section, “child pornography” and “visual depiction” have the same meanings as provided in section 53a-193, and “electronic communication device” means any electronic device that is capable of transmitting a visual depiction, including a computer, computer network and computer system, as those terms are defined in section 53a-250, and a cellular or wireless telephone.

(c) Any person who violates the provisions of this section shall be guilty of a class A misdemeanor.

(P.A. 10-191, S. 1.)



Section 53a-196i - Commercial sexual exploitation of a minor: Class C felony.

(a) For the purposes of this section:

(1) “Advertisement for a commercial sex act” or “advertisement” means any advertisement or offer in electronic or print media which includes an explicit or implicit offer for a commercial sex act to occur in this state;

(2) “Commercial sex act” means any act of sexual contact, as defined in section 53a-65, or sexual intercourse, as defined in section 53a-65, for which something of value is given to or received by any person;

(3) “Depiction” means any photograph, film, videotape, visual material or printed material; and

(4) “Person” has the meaning provided in section 53a-3, but does not include a government or a governmental instrumentality.

(b) A person is guilty of commercial sexual exploitation of a minor when such person knowingly purchases advertising space for an advertisement for a commercial sex act that includes a depiction of a minor.

(c) (1) In any prosecution for an offense under this section, it shall not be a defense that the defendant (A) did not know the age of the person depicted in the advertisement, (B) relied on an oral or written representation of the age of the person depicted in the advertisement, or (C) relied on the apparent age of the person depicted in the advertisement.

(2) In any prosecution for an offense under this section, it shall be an affirmative defense that the defendant, prior to purchasing advertising space for the advertisement, made a reasonable bona fide attempt to ascertain the true age of the person depicted in the advertisement by requiring the person depicted in the advertisement to produce a driver’s license, marriage license, birth certificate or other government-issued or school-issued identity card that identifies the age of the person, provided the defendant retains and produces a copy or other record of the license, certificate or identity card used to ascertain the age of the person depicted in the advertisement.

(d) Commercial sexual exploitation of a minor is a class C felony.

(P.A. 12-141, S. 1.)



Section 53a-197 and 53a-198 - Disseminating indecent comic books: Class A misdemeanor. Failing to identify a comic book publication: Violation.

Sections 53a-197 and 53a-198 are repealed, effective October 1, 2004.

(1969, P.A. 828, S. 199, 200; P.A. 92-260, S. 81; P.A. 04-139, S. 14.)



Section 53a-199 - Injunction against promoting any obscene material or performance.

An injunction may be granted against the promoting of any material or performance that is obscene or obscene as to minors or the possessing with intent to promote any such material.

(1969, P.A. 828, S. 201.)



Section 53a-200 - Institution of action for adjudication of obscenity.

Whenever any state’s attorney or assistant state’s attorney has reasonable cause to believe that any person is knowingly promoting any material or performance that is obscene or obscene as to minors, he shall institute an action for an adjudication of the obscenity of such material or performance. Such action shall commence with the filing of an application for an injunction with a judge of the superior court for the judicial district wherein is located such material or performance. The complaint shall: (1) Be directed against the promoting of the material or performance; (2) designate as defendants and list the names and addresses, if known, of its promoters, or any person possessing it with intent to promote it; (3) allege its obscene nature; (4) seek an adjudication that it is obscene or obscene as to minors and an injunction against any promoting or possessing with intent to promote; (5) seek its surrender, seizure, destruction or termination.

(1969, P.A. 828, S. 202; P.A. 74-183, S. 124, 291; P.A. 76-436, S. 514, 681; P.A. 78-280, S. 1, 127; P.A. 92-260, S. 82.)

History: P.A. 74-183 replaced circuit court with court of common pleas and “circuit” with “county or judicial district”, reflecting transfer of circuit court functions to court of common pleas in reorganization of judicial system, effective December 31, 1974; P.A. 76-436 replaced prosecuting attorneys with state’s attorneys and assistant state’s attorneys and court of common pleas with superior court, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 92-260 made technical changes by replacing alphabetic with numeric Subdiv. indicators.



Section 53a-201 - Presentation of material or evidence depicting performance. Probable cause determination. Time for trial and decision.

The prosecuting attorney, at the time of presenting the complaint and application to the court, shall also present the material or a witness or other evidence describing or depicting the performance. If, after examination, the court finds no probable cause to believe such material or performance obscene or obscene as to minors, the court shall dismiss the action. If, after examination, the court finds probable cause to believe such material or performance obscene or obscene as to minors, the court shall then proceed as in other applications for an injunction. The person sought to be enjoined shall be entitled to a trial of the issues, commencing within one day after the close of all pleadings, and any decision by the court shall be rendered within two days of the conclusion of the trial.

(1969, P.A. 828, S. 203; P.A. 92-260, S. 83.)

History: P.A. 92-260 added provisions requiring that the court “dismiss the action” if it fails to find probable cause and that the court proceed as in other applications for an injunction “if, after examination, the court finds probable cause to believe such material or performance obscene or obscene as to minors”, provisions which were contained in former Sec. 53-244d which was repealed by 1969 P.A. 828, S. 214, the same act which enacted the penal code.



Section 53a-202 - Third party may be made a party.

On or before the date set for trial, any person who promotes, or who possesses with intent to promote, the material or performance complained of in the application for an injunction may file an appearance and be made a party to the proceedings.

(1969, P.A. 828, S. 204.)



Section 53a-203 - Jury trial.

Every person appearing shall be entitled, upon request, to a trial by jury and the court may order a trial of any issue to the jury.

(1969, P.A. 828, S. 205; P.A. 92-260, S. 84.)

History: P.A. 92-260 deleted an obsolete reference to “the criminal sessions of such court”.



Section 53a-204 - Evidence.

At the trial, all parties shall be permitted to submit evidence, including the testimony of experts, pertaining but not limited to the following: (1) The elements or standards specified in the definitions of obscene and obscene as to minors; (2) the artistic, literary, scientific, educational or governmental merits of the material or performance; (3) the intent and knowledge of any defendant.

(1969, P.A. 828, S. 206; P.A. 92-260, S. 85.)

History: P.A. 92-260 made technical changes by replacing alphabetic with numeric Subdiv. indicators.



Section 53a-205 - Judgment.

If the court or jury, as the case may be, finds the material or performance not to be obscene or obscene as to minors, the court shall enter judgment accordingly. If the court or jury, as the case may be, finds the material or performance to be obscene or obscene as to minors, the court shall enter judgment to such effect and may, in such judgment or in subsequent orders of enforcement thereof: (1) Enter an injunction against any defendant prohibiting him from promoting or possessing such material or performance, under such conditions and within such time as the court may order; (2) direct any resident defendant to dispose of all such material in his possession or under his control under such conditions and within such time as the court may order; or (3) if any defendant fails fully to comply with the judgment or order of the court, direct the state police or any organized local police department to seize and destroy all such material in the possession or under the control of such defendant wherever the same may be found within their jurisdiction.

(1969, P.A. 828, S. 207; P.A. 77-614, S. 486, 587, 610; P.A. 78-303, S. 85, 136.)

History: P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979, but under authority of P.A. 78-303 existing reference to state police was retained.



Section 53a-206 - Injunction and restraining order.

Every order granting an injunction and every restraining order shall set forth the reasons for its issuance and shall describe in reasonable detail the obscene material or performance and the promoting or possessing sought to be restrained, and is binding only upon the defendants to the action and their officers, agents, servants and employees and upon those persons in active concert or participating by contract or arrangement with them, who receive actual notice of the order by personal service or otherwise.

(1969, P.A. 828, S. 208; P.A. 92-260, S. 86.)

History: P.A. 92-260 made a technical change.



Section 53a-207 - Service of process on nonresidents.

Every nonresident person, whether acting personally or by an agent, salesman, employee, officer or another, who promotes any material or performance that is obscene or obscene as to minors in this state shall be deemed to have appointed the Secretary of the State as his attorney and to have agreed that any process in any action arising under sections 53a-199 to 53a-206, inclusive, brought against or naming such nonresident as a defendant, may be served upon said secretary and shall have the same validity as if served upon such nonresident personally. Such process shall be served by the officer to whom the same is directed upon said secretary by leaving with or at the office of said secretary a true and attested copy thereof and by sending to the defendant, by registered or certified mail, postage prepaid, a like true and attested copy with an endorsement thereon of the service upon said secretary addressed to such defendant at his last-known address. The Secretary of the State shall keep a record of each such process and the day and hour of service.

(1969, P.A. 828, S. 209; P.A. 92-260, S. 87.)

History: P.A. 92-260 made technical changes.



Section 53a-208 - Extradition.

In all cases in which a court has entered its judgment pursuant to section 53a-205 that the material or performance in question is obscene or obscene as to minors, and a charge of a violation of the injunction or restraining order is thereafter brought against a person who, being a defendant to such judgment, cannot be found in this state, the Governor, or anyone performing the functions of Governor by authority of a law of this state, shall, unless such person has appealed from such judgment and such appeal is not finally determined, demand his extradition from the executive authority of the state in which such person may be found, pursuant to the laws of this state.

(1969, P.A. 828, S. 210; P.A. 92-260, S. 88.)

History: P.A. 92-260 replaced reference to “sections 53a-199 to 53a-206, inclusive,” with “section 53a-205”.



Section 53a-209 - Penalties.

Any defendant, or any officer, agent, servant or employee of such defendant, or any person in active concert or participation by contract or arrangement with such defendant, who receives actual notice, by personal service or otherwise, of any injunction or restraining order entered pursuant to section 53a-205 and who disobeys any of the provisions thereof shall be fined not more than three thousand five hundred dollars or imprisoned not more than two years, or both.

(1969, P.A. 828, S. 211; P.A. 92-260, S. 89; P.A. 13-258, S. 20.)

History: P.A. 92-260 replaced reference to “sections 53a-199 to 53a-206, inclusive,” with “section 53a-205”; P.A. 13-258 changed fine from $1,000 to $3,500 and made a technical change.



Section 53a-210 - Levy of fine against property.

Any fine against any person under section 53a-209 may be levied against any of his real property, personal property, tangible or intangible, choses in action or property of any kind or nature, including debts owing to him, which may be situated or found in this state.

(1969, P.A. 828, S. 212; P.A. 92-260, S. 90.)

History: P.A. 92-260 replaced reference to “any of sections 53a-199 to 53a-206, inclusive,” with “section 53a-209”.



Section 53a-211 - Possession of a sawed-off shotgun or silencer: Class D felony.

(a) A person is guilty of possession of a sawed-off shotgun or a silencer when he owns, controls or possesses any sawed-off shotgun that has a barrel of less than eighteen inches or an overall length of less than twenty-six inches or when he owns, controls or possesses any silencer designed to muffle the noise of a firearm during discharge.

(b) The provisions of this section shall not apply to persons, firms, corporations or museums licensed or otherwise permitted by federal or state law to possess, control or own sawed-off shotguns or silencers.

(c) Possession of a sawed-off shotgun or a silencer is a class D felony.

(P.A. 76-45; P.A. 80-244.)

History: P.A. 80-244 deleted phrase “of any caliber” following reference to sawed-off shotguns in Subsec. (a).

See Secs. 29-35 to 29-38a, inclusive, and 53-202 to 53-206d, inclusive, re regulation of firearms and penalties imposed for firearms violations.

Cited. 1 CA 697. Cited. 7 CA 550. Cited. 11 CA 397. Cited. 14 CA 67. Cited. 15 CA 539. Cited. 17 CA 490. Cited. 30 CA 9. Fact that the weapon in evidence had a pistol grip was of no consequence because the barrel had been sawed off and therefore weapon was a sawed-off shotgun. 99 CA 183. Defendant was not entitled to jury instruction that “mere presence in the vicinity of the firearm, however, is not enough to establish possession”. 113 CA 651.

Subsec. (a):

Cited. 198 C. 68. Cited. 201 C. 505. Cited. 224 C. 163.

Cited. 13 CA 76. Cited. 26 CA 698. Cited. 28 CA 474.



Section 53a-212 - Stealing a firearm: Class C felony.

(a) A person is guilty of stealing a firearm when, with intent to deprive another person of such other person’s firearm or to appropriate the firearm to such person or a third party, such person wrongfully takes, obtains or withholds a firearm, as defined in subdivision (19) of section 53a-3.

(b) Stealing a firearm is a class C felony for which two years of the sentence imposed may not be suspended or reduced by the court, and five thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine.

(P.A. 77-217; P.A. 13-3, S. 43.)

History: P.A. 13-3 made technical changes in Subsec. (a) and amended Subsec. (b) to change penalty from a class D felony to a class C felony and provide that 2 years of the sentence imposed may not be suspended or reduced by the court and $5,000 of the fine imposed may not be remitted or reduced unless the court states its reasons for remitting or reducing the fine.



Section 53a-213 - Drinking while operating motor vehicle: Class C misdemeanor.

(a) A person is guilty of drinking while operating a motor vehicle when he drinks any alcoholic liquor while operating a motor vehicle upon a public highway of this state or upon any road of any specially chartered municipal association or of any district organized under the provisions of chapter 105, a purpose of which is the construction and maintenance of roads and sidewalks, or in any parking area for ten cars or more, or upon any private road on which a speed limit has been established in accordance with the provisions of section 14-218a or upon any school property. As used in this section, “alcoholic liquor” shall have the same meaning as in section 30-1.

(b) Drinking while operating a motor vehicle is a class C misdemeanor.

(P.A. 79-368.)



Section 53a-214 - Criminal lockout: Class C misdemeanor.

(a) A landlord of a dwelling unit subject to the provisions of chapter 830, an owner of such a unit, or the agent of such landlord or owner is guilty of criminal lockout when, without benefit of a court order, he deprives a tenant, as defined in subsection (l) of section 47a-1, of access to his dwelling unit or his personal possessions.

(b) Criminal lockout is a class C misdemeanor.

(P.A. 81-24.)



Section 53a-215 - Insurance fraud: Class D felony.

(a) A person is guilty of insurance fraud when the person, with the intent to injure, defraud or deceive any insurance company: (1) Presents or causes to be presented to any insurance company, any written or oral statement including computer-generated documents as part of, or in support of, any application for any policy of insurance or a claim for payment or other benefit pursuant to such policy of insurance, knowing that such statement contains any false, incomplete, or misleading information concerning any fact or thing material to such application or claim; or (2) assists, abets, solicits, or conspires with another to prepare or make any written or oral statement that is intended to be presented to any insurance company in connection with, or in support of, any application for any policy of insurance or any claim for payment or other benefit pursuant to such policy of insurance, knowing that such statement contains any false, incomplete, or misleading information concerning any fact or thing material to such application or claim for the purposes of defrauding such insurance company.

(b) For the purposes of this section, “statement” includes, but is not limited to, any notice, statement, invoice, account, estimate of property damages, bill for services, test result, or other evidence of loss, injury, or expense.

(c) For the purposes of this section, “insurance company” means “insurance company” as defined in section 38a-1.

(d) Insurance fraud is a class D felony.

(P.A. 81-113; P.A. 00-211, S. 6.)

History: P.A. 00-211 amended Subsec. (a) to delete “providing coverage for loss or damage to real or personal property caused by fire” re insurance policies and to make a technical change for purposes of gender neutrality and amended Subsec. (c) to redefine “insurance company”.

See Secs. 53-440 to 53-443, inclusive, re health insurance fraud and abuse.

Subsec. (a):

Subdiv. (2) cited. 227 C. 1.

Subdiv. (1) cited. 44 CA 294. Subdiv. (2) cited. Id.



Section 53a-216 - Criminal use of firearm or electronic defense weapon: Class D felony.

(a) A person is guilty of criminal use of a firearm or electronic defense weapon when he commits any class A, B or C or unclassified felony as defined in section 53a-25 and in the commission of such felony he uses or threatens the use of a pistol, revolver, machine gun, shotgun, rifle or other firearm or electronic defense weapon. No person shall be convicted of criminal use of a firearm or electronic defense weapon and the underlying felony upon the same transaction but such person may be charged and prosecuted for both such offenses upon the same information.

(b) Criminal use of a firearm or electronic defense weapon is a class D felony for which five years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 81-342, S. 1; P.A. 86-287, S. 4.)

History: P.A. 86-287 added reference to electronic defense weapons.

Cited. 24 CA 330.

Subsec. (a):

Cited. 195 C. 651.

Judgment reversed where defendant convicted of violation of statute and Sec. 53a-134(a)(2). 85 CA 708.



Section 53a-217 - Criminal possession of a firearm, ammunition or an electronic defense weapon: Class C felony.

(a) A person is guilty of criminal possession of a firearm, ammunition or an electronic defense weapon when such person possesses a firearm, ammunition or an electronic defense weapon and (1) has been convicted of a felony committed prior to, on or after October 1, 2013, or of a violation of subsection (c) of section 21a-279 or section 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-175, 53a-176, 53a-178 or 53a-181d committed on or after October 1, 2013, (2) has been convicted as delinquent for the commission of a serious juvenile offense, as defined in section 46b-120, (3) has been discharged from custody within the preceding twenty years after having been found not guilty of a crime by reason of mental disease or defect pursuant to section 53a-13, (4) knows that such person is subject to (A) a restraining or protective order of a court of this state that has been issued against such person, after notice and an opportunity to be heard has been provided to such person, in a case involving the use, attempted use or threatened use of physical force against another person, or (B) a foreign order of protection, as defined in section 46b-15a, that has been issued against such person in a case involving the use, attempted use or threatened use of physical force against another person, (5) (A) has been confined on or after October 1, 2013, in a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding sixty months by order of a probate court, or with respect to any person who holds a valid permit or certificate that was issued or renewed under the provisions of section 29-28 or 29-36f in effect prior to October 1, 2013, such person has been confined in such hospital within the preceding twelve months, or (B) has been voluntarily admitted on or after October 1, 2013, to a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding six months for care and treatment of a psychiatric disability and not solely for being an alcohol-dependent person or a drug-dependent person as those terms are defined in section 17a-680, (6) knows that such person is subject to a firearms seizure order issued pursuant to subsection (d) of section 29-38c after notice and an opportunity to be heard has been provided to such person, or (7) is prohibited from shipping, transporting, possessing or receiving a firearm pursuant to 18 USC 922(g)(4). For the purposes of this section, “convicted” means having a judgment of conviction entered by a court of competent jurisdiction, “ammunition” means a loaded cartridge, consisting of a primed case, propellant or projectile, designed for use in any firearm, and a motor vehicle violation for which a sentence to a term of imprisonment of more than one year may be imposed shall be deemed an unclassified felony.

(b) Criminal possession of a firearm, ammunition or an electronic defense weapon is a class C felony, for which two years of the sentence imposed may not be suspended or reduced by the court, and five thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine.

(P.A. 82-464, S. 1; P.A. 86-287, S. 5; P.A. 91-212; P.A. 98-129, S. 12; P.A. 99-212, S. 1; P.A. 01-130, S. 15; P.A. 03-98, S. 4; P.A. 05-147, S. 4; 05-283, S. 2; P.A. 12-133, S. 19; P.A. 13-3, S. 44.)

History: P.A. 86-287 added reference to electronic defense weapons; P.A. 91-212 replaced “pistol, revolver” with “firearm” and made technical changes; P.A. 98-129 added Subsec. (a)(2) prohibiting possession by a person who has been convicted as delinquent for the commission of a serious juvenile offense; P.A. 99-212 made provisions applicable to a person convicted of any felony rather than only of a capital felony and specified class A, B, C and D felonies; P.A. 01-130 added Subsecs. (a)(3) and (4) re possession by a person who knows he or she is subject to a restraining or protective order issued after notice and an opportunity to be heard in a case involving the use, attempted use or threatened use of physical force against another person and re possession by a person who knows he or she is subject to a firearms seizure order issued pursuant to Sec. 29-38c after notice and an opportunity to be heard; P.A. 03-98 amended Subsec. (a)(3) by replacing “protective order issued by a court” with “protective order of a court of this state” and adding provisions re foreign order of protection and re order that has been issued against such person; P.A. 05-147 amended Subsec. (a)(3) to designate existing provisions re a restraining or protective order as Subpara. (A), designate existing provisions re a foreign order of protection as Subpara. (B) and amend said Subpara. (B) to delete the requirement that the foreign order of protection has been issued “after notice and an opportunity to be heard has been provided to such person”; P.A. 05-283 added Subsec. (a)(5) re possession by a person who is prohibited from shipping, transporting, possessing or receiving a firearm pursuant to 18 USC 922(g)(4); P.A. 12-133 amended Subsec. (a) by adding provision re motor vehicle violation for which sentence to a term of imprisonment of more than 1 year may be imposed to be deemed an unclassified felony; P.A. 13-3 changed “criminal possession of a firearm or electronic defense weapon” to “criminal possession of a firearm, ammunition or an electronic defense weapon”, amended Subsec. (a) to add provision re violation of Sec. 21a-279(c), 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-175, 53a-176, 53a-178 or 53a-181d committed on or after October 1, 2013, in Subdiv. (1), add new Subdiv. (3) re person discharged within preceding 20 years after being found not guilty by reason of mental disease or defect, redesignate existing Subdiv. (3) as Subdiv. (4), add new Subdiv. (5) re person confined on or after October 1, 2013, in hospital for persons with psychiatric disabilities within preceding 60 months by probate court order, or such confinement within preceding 12 months for person who held valid permit or certificate in effect prior to October 1, 2013, and re person voluntarily admitted within preceding 6 months on or after October 1, 2013, redesignate existing Subdivs. (4) and (5) as Subdivs. (6) and (7), and define “ammunition”, and amended Subsec. (b) to change penalty from class D felony to class C felony and provide that $5,000 of the fine imposed may not be remitted or reduced unless the court states its reasons for remitting or reducing the fine.



Section 53a-217a - Criminally negligent storage of a firearm: Class D felony.

(a) A person is guilty of criminally negligent storage of a firearm when such person violates the provisions of section 29-37i and a minor or, a resident of the premises who is ineligible to possess a firearm under state or federal law or who poses a risk of imminent personal injury to himself or herself or to other individuals, obtains the firearm and causes the injury or death of such minor, resident or any other person. For the purposes of this section, “minor” means any person under the age of sixteen years.

(b) The provisions of this section shall not apply if the minor obtains the firearm as a result of an unlawful entry to any premises by any person.

(c) Criminally negligent storage of a firearm is a class D felony.

(P.A. 90-144, S. 2; P.A. 13-3, S. 56.)

History: (Revisor’s note: In codifying public act 90-144 the internal reference in Subsec. (a) to “section 29-37c” was changed editorially by the Revisors to “section 29-37i” for accuracy); P.A. 13-3 amended Subsec. (a) to add provisions re injury or death caused by resident of premises who obtains firearm while ineligible to possess firearm or while posing a risk of imminent personal injury to self or others and make technical changes.



Section 53a-217b - Possession of a weapon on school grounds: Class D felony.

(a) A person is guilty of possession of a weapon on school grounds when, knowing that such person is not licensed or privileged to do so, such person possesses a firearm or deadly weapon, as defined in section 53a-3, (1) in or on the real property comprising a public or private elementary or secondary school, or (2) at a school-sponsored activity as defined in subsection (h) of section 10-233a.

(b) The provisions of subsection (a) of this section shall not apply to the otherwise lawful possession of a firearm (1) by a person for use in a program approved by school officials in or on such school property or at such school-sponsored activity, (2) by a person in accordance with an agreement entered into between school officials and such person or such person’s employer, (3) by a peace officer, as defined in subdivision (9) of section 53a-3, while engaged in the performance of such peace officer’s official duties, or (4) by a person while traversing such school property for the purpose of gaining access to public or private lands open to hunting or for other lawful purposes, provided such firearm is not loaded and the entry on such school property is permitted by the local or regional board of education.

(c) Possession of a weapon on school grounds is a class D felony.

(June Sp. Sess. P.A. 92-1, S. 1; P.A. 93-416, S. 7; P.A. 94-221, S. 1; P.A. 98-129, S. 15; P.A. 01-84, S. 8, 26.)

History: P.A. 93-416 amended Subsecs. (a) and (c) to replace reference to offense of “possession of a firearm on school grounds” with revised name of “possession of a weapon on school grounds” due to inclusion of deadly weapon in offense in Subsec. (a); P.A. 94-221 added Subsec. (a)(2) re school-sponsored activities and amended Subsec. (b)(5) to substitute “permitted by” the board of education for “not prohibited by school officials” and, notwithstanding the provisions of Subsec. (b), provided for the prohibition by boards of education of the possession of firearms by students in or on school property or at a school-sponsored activity; P.A. 98-129 amended Subsec. (a) to add element that the person know that he is not licensed or privileged to possess a weapon on school grounds and deleted former Subsec. (b)(1) that had made provisions of Subsec. (a) inapplicable to the lawful possession of a firearm by a person holding a valid state or local permit to carry such firearm, renumbering the remaining Subdivs. accordingly, and deleted provision that had authorized boards of education and supervisory agents of private schools to prohibit the possession of firearms by students in or on school property or at a school-sponsored activity; P.A. 01-84 amended Subsec. (b)(1) to exempt possession of a firearm for use in an approved program “at such school-sponsored activity” and made technical changes for purposes of gender neutrality in Subsecs. (a) and (b), effective July 1, 2001.



Section 53a-217c - Criminal possession of a pistol or revolver: Class C felony.

(a) A person is guilty of criminal possession of a pistol or revolver when such person possesses a pistol or revolver, as defined in section 29-27, and (1) has been convicted of a felony committed prior to, on or after October 1, 2013, or of a violation of subsection (c) of section 21a-279 or section 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-175, 53a-176, 53a-178 or 53a-181d committed on or after October 1, 1994, (2) has been convicted as delinquent for the commission of a serious juvenile offense, as defined in section 46b-120, (3) has been discharged from custody within the preceding twenty years after having been found not guilty of a crime by reason of mental disease or defect pursuant to section 53a-13, (4) (A) has been confined prior to October 1, 2013, in a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding twelve months by order of a probate court, or has been confined on or after October 1, 2013, in a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding sixty months by order of a probate court, or, with respect to any person who holds a valid permit or certificate that was issued or renewed under the provisions of section 29-28 or 29-36f in effect prior to October 1, 2013, such person has been confined in such hospital within the preceding twelve months, or (B) has been voluntarily admitted on or after October 1, 2013, to a hospital for persons with psychiatric disabilities, as defined in section 17a-495, within the preceding six months for care and treatment of a psychiatric disability and not solely for being an alcohol-dependent person or a drug-dependent person as those terms are defined in section 17a-680, (5) knows that such person is subject to (A) a restraining or protective order of a court of this state that has been issued against such person, after notice and an opportunity to be heard has been provided to such person, in a case involving the use, attempted use or threatened use of physical force against another person, or (B) a foreign order of protection, as defined in section 46b-15a, that has been issued against such person in a case involving the use, attempted use or threatened use of physical force against another person, (6) knows that such person is subject to a firearms seizure order issued pursuant to subsection (d) of section 29-38c after notice and an opportunity to be heard has been provided to such person, (7) is prohibited from shipping, transporting, possessing or receiving a firearm pursuant to 18 USC 922(g)(4), or (8) is an alien illegally or unlawfully in the United States. For the purposes of this section, “convicted” means having a judgment of conviction entered by a court of competent jurisdiction.

(b) Criminal possession of a pistol or revolver is a class C felony, for which two years of the sentence imposed may not be suspended or reduced by the court, and five thousand dollars of the fine imposed may not be remitted or reduced by the court unless the court states on the record its reasons for remitting or reducing such fine.

(July Sp. Sess. P.A. 94-1, S. 3; P.A. 98-129, S. 13; P.A. 99-212, S. 21; P.A. 03-98, S. 5; P.A. 05-147, S. 5; 05-283, S. 3; P.A. 13-3, S. 45; 13-220, S. 16.)

History: P.A. 98-129 added Subsec. (a)(2) prohibiting the possession of a pistol or revolver by a person who has been convicted as delinquent for the commission of a serious juvenile offense, renumbering the remaining Subdivs. accordingly, and replaced in Subdiv. (4) “hospital for mental illness” with “hospital for persons with psychiatric disabilities”; P.A. 99-212 added Subsec. (a)(6) prohibiting the possession of a pistol or revolver by a person who knows that such person is subject to a firearms seizure order issued pursuant to Sec. 29-38c(d) after notice and an opportunity to be heard has been provided to such person, renumbering the remaining Subdiv. accordingly, and made provisions gender neutral; P.A. 03-98 made a technical change in Subsec. (a)(1) and replaced “protective order issued by a court” with “protective order of a court of this state”, and added provisions re foreign order of protection and re order that has been issued against such person in Subsec. (a)(5); P.A. 05-147 amended Subsec. (a)(5) to designate existing provisions re a restraining or protective order as Subpara. (A), designate existing provisions re a foreign order of protection as Subpara. (B) and amend said Subpara. (B) to delete the requirement that the foreign order of protection has been issued “after notice and an opportunity to be heard has been provided to such person”; P.A. 05-283 added Subsec. (a)(7) prohibiting the possession of a pistol or revolver by a person who is prohibited from shipping, transporting, possessing or receiving a firearm pursuant to 18 USC 922 (g)(4) and redesignated existing Subdiv. (7) as Subdiv. (8); P.A. 13-3 amended Subsec. (a)(4) by inserting Subpara. (A) designator, adding “prior to October 1, 2013,” re person confined in hospital for persons with psychiatric disabilities within preceding 12 months by probate court order, adding provision re such confinement on or after October 1, 2013, within preceding 60 months or within preceding 12 months for person who held valid permit or certificate in effect prior to October 1, 2013, and adding Subpara. (B) re person voluntarily admitted within preceding 6 months on or after October 1, 2013, and amended Subsec. (b) to change penalty from class D felony to class C felony for which 2 years of the sentence imposed may not be suspended or reduced by the court and $5,000 of the fine may not be remitted or reduced unless the court states its reasons for remitting or reducing the fine; P.A. 13-220 amended Subsec. (a)(1) to add “committed prior to, on or after October 1, 2013,” re felony and add “committed on or after October 1, 1994,” re violation of Sec. 21a-279(c), 53a-58, 53a-61, 53a-61a, 53a-62, 53a-63, 53a-96, 53a-175, 53a-176, 53a-178 or 53a-181d.



Section 53a-217d - Criminal possession of body armor: Class A misdemeanor.

(a) A person is guilty of criminal possession of body armor when he possesses body armor and has been (1) convicted of a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, a class A felony, except a conviction under section 53a-196a, a class B felony, except a conviction under section 53a-86, 53a-122 or 53a-196b, a class C felony, except a conviction under section 53a-87, 53a-152 or 53a-153 or a class D felony under sections 53a-60 to 53a-60c, inclusive, 53a-72a, 53a-72b, 53a-95, 53a-103, 53a-103a, 53a-114, 53a-136 or 53a-216, or (2) convicted as delinquent for the commission of a serious juvenile offense, as defined in section 46b-120.

(b) For the purposes of this section, “body armor” means any material designed to be worn on the body and to provide bullet penetration resistance and “convicted” means having a judgment of conviction entered by a court of competent jurisdiction.

(c) Criminal possession of body armor is a class A misdemeanor.

(P.A. 98-127, S. 1; P.A. 12-5, S. 23.)

History: P.A. 12-5 amended Subsec. (a)(1) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re conviction of a capital felony, effective April 25, 2012.

See Sec. 53-341b re restriction on sale or delivery of body armor.



Section 53a-217e - Negligent hunting. Penalties. Fines deposited in the Criminal Injuries Compensation Fund. Suspension of hunting license. Forfeiture of hunting weapon. Prima facie evidence of hunting.

(a) As used in this section:

(1) “Criminal negligence” shall have the same meaning as “criminal negligence”, as defined in section 53a-3;

(2) “Hunting” shall have the same meaning as “hunting”, as defined in section 26-1;

(3) “Loaded hunting implement” means (A) a rifle or shotgun with a live round in the chamber or in a magazine which is attached to such rifle or shotgun, a muzzle-loaded firearm with the percussion cap in place, or a flintlock firearm with powder in the pan, (B) a bow and arrow with an arrow notched on the bow, (C) a drawn crossbow with a bolt in place, or (D) a high velocity air gun that is charged with a projectile in the chamber or in a magazine that is attached to such air gun; and

(4) “Serious physical injury” shall have the same meaning as “serious physical injury, as defined in section 53a-3.

(b) (1) A person is guilty of negligent hunting in the first degree when, with criminal negligence while hunting, such person discharges a loaded hunting implement and thereby causes the death of another person.

(2) Negligent hunting in the first degree is a class D felony.

(c) (1) A person is guilty of negligent hunting in the second degree when, with criminal negligence while hunting, such person violates any provision of section 26-85 or discharges a loaded hunting implement and thereby causes the serious physical injury of another person.

(2) Negligent hunting in the second degree is a class A misdemeanor and any person found guilty under subdivision (1) of this subsection shall be fined not less than four hundred dollars.

(d) (1) A person is guilty of negligent hunting in the third degree when such person, while hunting, (A) discharges a firearm at a time of day when hunting is not permitted, (B) discharges a firearm from a vehicle, (C) hunts while the person’s license to hunt is suspended, (D) hunts out of season or on a Sunday, or (E) discharges a firearm so as to cause the projectile to strike or enter into any building occupied by people or domestic animals or used for storage of flammable or combustible materials.

(2) Negligent hunting in the third degree is a class B misdemeanor and any person found guilty under subdivision (1) of this subsection shall be fined not less than two hundred dollars.

(e) (1) A person is guilty of negligent hunting in the fourth degree when such person, while hunting, (A) hunts without purchasing a license, permit or stamp or other permission required by law, (B) is in possession of a loaded hunting implement at a time of day when hunting is not allowed, (C) hunts with or discharges a firearm less than two hundred fifty feet from any building occupied by people or domestic animals or used for storage of flammable or combustible materials, or less than one hundred twenty-five feet from any such building while hunting in tidal water areas, unless written permission of the owner of such building has been obtained, or (D) hunts from or discharges a hunting implement from or across a public highway.

(2) Negligent hunting in the fourth degree is a class C misdemeanor.

(f) Any person who is convicted of a violation of any provision of subsection (b), (c) or (d) of this section or subsection (b) of section 53-206d within five years of a previous conviction for violation of this section shall be considered a persistent negligent hunter. Upon such second conviction within five years, a persistent negligent hunter shall be fined an amount that is not less than twice the minimum fine provided for the second violation and shall be subject to penalties provided for the next more serious degree of negligent hunting under subsection (b), (c) or (d) of this section or subsection (b) of section 53-206d.

(g) Any fine imposed for a conviction under subsection (b), (c), (d) or (e) of this section or subsection (b) of section 53-206d shall be deposited in the Criminal Injuries Compensation Fund established pursuant to section 54-215.

(h) (1) The Commissioner of Energy and Environmental Protection may suspend the hunting license of any person convicted under subsection (b), (c), (d) or (e) of this section or subsection (b) of section 53-206d for: (A) Indefinitely upon conviction of negligent hunting in the first degree or upon conviction of any violation of subsection (b) of section 53-206d; (B) up to ten years upon conviction of negligent hunting in the second degree; (C) up to five years upon conviction of negligent hunting in the third degree; and (D) up to three years upon conviction of negligent hunting in the fourth degree.

(2) Any person arrested for a violation of subsection (b), (c) or (d) of this section or subsection (b) of section 53-206d, except as provided in section 26-85 shall surrender any firearm, bow, crossbow, bolt or high velocity air gun in the person’s possession while hunting at the time of the alleged violation. Such property shall be confiscated at the time of arrest by a police officer or conservation officer. Upon nolle or dismissal of charges or acquittal of such person of such violation, such property shall be returned to the person within five business days and in the same condition as when the firearm, bow, crossbow or high velocity air gun was surrendered. Notwithstanding the provisions of sections 54-33g and 54-36a, the property shall be turned over to the Commissioner of Energy and Environmental Protection upon conviction of such person for such violation. Said commissioner shall (A) retain the property for use by personnel of the Department of Energy and Environmental Protection, (B) convey the property to the Commissioner of Administrative Services for sale at public auction, the proceeds of which shall be credited to the Criminal Injuries Compensation Fund established pursuant to section 54-215, or (C) destroy the property.

(i) Possession by any person of a loaded hunting implement while at or entering or leaving an area where a reasonable person would believe the objective was to take wildlife shall be prima facie evidence of hunting, except that a person may, one hour before sunrise during the regulated deer and turkey firearms hunting seasons, be in possession of a loaded rifle or shotgun, as defined in subdivision (3) of subsection (a) of this section, provided a live round is not in the chamber of the rifle or shotgun.

(P.A. 00-142, S. 1; June Sp. Sess. P.A. 09-3, S. 472; P.A. 11-80, S. 1.)

History: June Sp. Sess. P.A. 09-3 amended Subsec. (g) by deleting provision requiring certain fines to be deposited in Conservation Fund and by making conforming changes; pursuant to P.A. 11-80, “Commissioner of Environmental Protection” and “Department of Environmental Protection” were changed editorially by the Revisors to “Commissioner of Energy and Environmental Protection” and “Department of Energy and Environmental Protection”, respectively, in Subsec. (h), effective July 1, 2011.



Section 53a-218 - Interference with a cemetery or burial ground: Class C felony.

(a) A person is guilty of interference with a cemetery or burial ground when he, without authorization of the owner of the burial lot, or a lineal descendant of the deceased, or of the municipality, cemetery association or person or authority responsible for the control or management of the cemetery or burial ground: (1) Intentionally destroys, mutilates, defaces, injures or removes any tomb, monument, gravestone or other structure placed or designed for a memorial of the dead, or any portion or fragment thereof, or any fence, railing, curb or other enclosure for the burial of the dead, in or from any cemetery or burial ground; or (2) wantonly or maliciously disturbs the contents of any tomb or grave in any cemetery or burial ground.

(b) Interference with a cemetery or burial ground is a class C felony and any person found guilty under this section shall be fined not less than five hundred dollars.

(P.A. 84-280, S. 4; P.A. 89-109; P.A. 96-209, S. 2.)

History: P.A. 89-109 established a minimum fine of $500; P.A. 96-209 amended Subsec. (b) by changing penalty from class D to class C felony.



Section 53a-219 - Unlawful possession or sale of gravestones: Class D felony.

(a) A person is guilty of the unlawful possession or sale of gravestones when he possesses or sells, offers for sale or attempts to sell or transfers or disposes of any monument, gravestone or other structure placed or designed for a memorial of the dead, or any portion or fragment thereof, knowing that it has been unlawfully removed from a cemetery or burial ground.

(b) Unlawful possession or sale of gravestones is a class D felony.

(P.A. 84-280, S. 5.)



Section 53a-220 - Interference with a memorial plaque: Class A misdemeanor.

(a) A person is guilty of interference with a memorial plaque when he, without authorization of the governmental body responsible for the placement, control or maintenance of a memorial plaque, intentionally defaces, mutilates or destroys a plaque commemorating a person or an event, or removes such a plaque from its official location.

(b) Interference with a memorial plaque is a class A misdemeanor.

(P.A. 91-173, S. 1.)



Section 53a-221 - Unlawful possession, purchase or sale of a memorial plaque: Class A misdemeanor.

(a) A person is guilty of the unlawful possession, purchase or sale of a memorial plaque when he possesses or purchases or attempts to purchase or sells, offers for sale or attempts to sell or transfers or disposes of a plaque commemorating a person or an event knowing that it has been unlawfully removed from its official location.

(b) Unlawful possession, purchase or sale of a memorial plaque is a class A misdemeanor.

(P.A. 91-173, S. 2.)



Section 53a-221a - Interference with a war or veterans’ memorial or monument: Class D felony.

(a) A person is guilty of interference with a war or veterans’ memorial or monument when such person, without authorization of the government body or veterans’ organization responsible for the placement, control or maintenance of a war or veterans’ memorial or monument, intentionally defaces, mutilates or destroys such memorial or monument, or removes such memorial or monument, or any part thereof, from its official location.

(b) Interference with a war or veterans’ memorial or monument is a class D felony and any person found guilty under subsection (a) of this section shall be fined five thousand dollars.

(P.A. 12-38, S. 1.)

History: P.A. 12-38 effective May 14, 2012.



Section 53a-221b - Unlawful possession, purchase or sale of a war or veterans’ memorial or monument: Class D felony.

(a) A person is guilty of the unlawful possession, purchase or sale of a war or veterans’ memorial or monument when such person possesses or purchases or attempts to purchase or sells, offers for sale or attempts to sell, or transfers or disposes of a war or veterans’ memorial or monument, or any part thereof, knowing that it has been unlawfully removed from its official location.

(b) Unlawful possession, purchase or sale of a war or veterans’ memorial or monument is a class D felony and any person found guilty under subsection (a) of this section shall be fined five thousand dollars.

(P.A. 12-38, S. 2.)

History: P.A. 12-38 effective May 14, 2012.



Section 53a-222 - Violation of conditions of release in the first degree: Class D felony.

(a) A person is guilty of violation of conditions of release in the first degree when, while charged with the commission of a felony, such person is released pursuant to subsection (b) of section 54-63c, subsection (c) of section 54-63d or subsection (c) of section 54-64a, and intentionally violates one or more of the imposed conditions of release.

(b) Violation of conditions of release in the first degree is a class D felony.

(P.A. 98-90, S. 1; P.A. 99-186, S. 10; P.A. 07-123, S. 3.)

History: P.A. 99-186 amended Subsec. (a) to revise a statutory reference and make provisions gender neutral; P.A. 07-123 renamed offense by replacing “violation of conditions of release” with “violation of conditions of release in the first degree”, amended Subsec. (a) to delete provision making offense applicable to a person charged with a “misdemeanor or motor vehicle violation for which a sentence to a term of imprisonment may be imposed”, include a person released pursuant to Sec. 54-63c(b), delete provision that person be released “on the condition that such person (1) avoid all contact with the alleged victim or (2) not use or possess a dangerous weapon” and require that person intentionally violate “one or more of the imposed conditions of release”, rather than “that condition”, and amended Subsec. (b) to increase penalty from a class A misdemeanor to a class D felony.



Section 53a-222a - Violation of conditions of release in the second degree: Class A misdemeanor.

(a) A person is guilty of violation of conditions of release in the second degree when, while charged with the commission of a misdemeanor or motor vehicle violation for which a sentence to a term of imprisonment may be imposed, such person is released pursuant to subsection (b) of section 54-63c, subsection (c) of section 54-63d or subsection (c) of section 54-64a and intentionally violates one or more of the imposed conditions of release.

(b) Violation of conditions of release in the second degree is a class A misdemeanor.

(P.A. 07-123, S. 4.)



Section 53a-223 - (Formerly Sec. 53a-110b). Criminal violation of a protective order: Class D felony.

(a) A person is guilty of criminal violation of a protective order when an order issued pursuant to subsection (e) of section 46b-38c, or section 54-1k or 54-82r has been issued against such person, and such person violates such order.

(b) No person who is listed as a protected person in such protective order may be criminally liable for (1) soliciting, requesting, commanding, importuning or intentionally aiding in the violation of the protective order pursuant to subsection (a) of section 53a-8, or (2) conspiracy to violate such protective order pursuant to section 53a-48.

(c) Criminal violation of a protective order is a class D felony.

(P.A. 91-381, S. 1; P.A. 95-214, S. 5; P.A. 99-240, S. 4; P.A. 02-127, S. 3; P.A. 11-152, S. 11.)

History: P.A. 95-214 amended Subsec. (a) to include a protective order issued pursuant to Sec. 54-1k; P.A. 99-240 amended Subsec. (a) to include a protective order issued pursuant to Sec. 54-82r; Sec. 53a-110b transferred to Sec. 53a-223 in 2001; P.A. 02-127 amended Subsec. (b) to change the classification of the offense from a class A misdemeanor to a class D felony; P.A. 11-152 added new Subsec. (b) to provide that no protected person may be criminally liable for specified offenses and redesignated existing Subsec. (b) as Subsec. (c).

Section, as amended by P.A. 99-240, does not provide that validity of underlying protective order is a necessary element of that offense. 273 C. 418.

Cited. 46 CA 661. Criminal violation of a protective order pursuant to section and harassment in the second degree pursuant to Sec. 53a-183(a)(3) constitute separate offenses for double jeopardy purposes. 61 CA 118.

Annotation to present section:

Crime requires only a showing of general intent and jury could reasonably infer from circumstantial evidence that defendant had intent to violate protective order and direct evidence of intent was not required. 280 C. 69.

Subsec. (a):

Conviction under this section and Sec. 53a-107(a)(2) did not violate constitutional protection against double jeopardy because legislature intended multiple punishments for offense of trespassing in violation of a protective order. 97 CA 72. Conviction under this Subsec. and Sec. 53a-217(a)(3)(A) did not violate constitutional protection against double jeopardy because legislature intended multiple punishments for possessing a firearm in violation of a protective order. 122 CA 399.



Section 53a-223a - (Formerly Sec. 53a-110c). Criminal violation of a standing criminal protective order: Class D felony.

(a) A person is guilty of criminal violation of a standing criminal protective order when an order issued pursuant to subsection (a) of section 53a-40e has been issued against such person, and such person violates such order.

(b) No person who is listed as a protected person in such standing criminal protective order may be criminally liable for (1) soliciting, requesting, commanding, importuning or intentionally aiding in the violation of the standing criminal protective order pursuant to subsection (a) of section 53a-8, or (2) conspiracy to violate such standing criminal protective order pursuant to section 53a-48.

(c) Criminal violation of a standing criminal protective order is a class D felony.

(P.A. 96-228, S. 2; June Sp. Sess. P.A. 98-1, S. 37, 121; P.A. 10-144, S. 6; P.A. 11-152, S. 12.)

History: June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective June 24, 1998; Sec. 53a-110c transferred to Sec. 53a-223a in 2001; P.A. 10-144 substituted “standing criminal protective order” for “standing criminal restraining order”; P.A. 11-152 added new Subsec. (b) to provide that no protected person may be criminally liable for specified offenses and redesignated existing Subsec. (b) as Subsec. (c).



Section 53a-223b - Criminal violation of a restraining order: Class D felony.

(a) A person is guilty of criminal violation of a restraining order when (1) (A) a restraining order has been issued against such person pursuant to section 46b-15, or (B) a foreign order of protection, as defined in section 46b-15a, has been issued against such person in a case involving the use, attempted use or threatened use of physical force against another, and (2) such person, having knowledge of the terms of the order, (A) does not stay away from a person or place in violation of the order, (B) contacts a person in violation of the order, (C) imposes any restraint upon the person or liberty of a person in violation of the order, or (D) threatens, harasses, assaults, molests, sexually assaults or attacks a person in violation of the order.

(b) No person who is listed as a protected person in such restraining order or foreign order of protection may be criminally liable for (1) soliciting, requesting, commanding, importuning or intentionally aiding in the violation of the restraining order or foreign order of protection pursuant to subsection (a) of section 53a-8, or (2) conspiracy to violate such restraining order or foreign order of protection pursuant to section 53a-48.

(c) Criminal violation of a restraining order is a class D felony.

(P.A. 02-127, S. 1; P.A. 03-98, S. 6; P.A. 05-147, S. 6; P.A. 11-152, S. 13.)

History: P.A. 03-98 amended Subsec. (a) by adding provisions re foreign order of protection issued after notice and opportunity to be heard in a case involving use of physical force and making technical changes; P.A. 05-147 amended Subsec. (a)(1)(B) to delete the requirement that the foreign order of protection has been issued “after notice and an opportunity to be heard has been provided to such person” and amended Subsec. (b) to increase the penalty from a class A misdemeanor to a class D felony; P.A. 11-152 added new Subsec. (b) to provide that no protected person may be criminally liable for specified offenses and redesignated existing Subsec. (b) as Subsec. (c).

Subsec. (a):

Violation of either Subdiv. (1) or (2) requires proof of an element that the other does not and therefore violation is two separate offenses for purposes of double jeopardy. 97 CA 332.



Section 53a-224 - Recruiting a member of a criminal gang: Class A misdemeanor.

(a) For the purposes of this section: (1) “Criminal gang” means a formal or informal organization, association or group of three or more persons that has: (A) As one of its primary activities the commission of one or more criminal acts; (B) members who individually or collectively engage in or have engaged in one or more criminal acts; and (C) an identifying name, sign or symbol, or an identifiable leadership or hierarchy; and (2) “criminal act” means conduct constituting a felony, as defined in section 53a-25, or a misdemeanor, as defined in section 53a-26, other than a violation of this section.

(b) A person is guilty of recruiting a member of a criminal gang when, with knowledge that membership or continued membership in such criminal gang is conditioned upon the commission of a criminal act, or with intent to facilitate the criminal acts of such criminal gang, such person knowingly causes, encourages, solicits, recruits, intimidates or coerces a person under eighteen years of age to join, participate in or remain a member of such criminal gang.

(c) Recruiting a member of a criminal gang is a class A misdemeanor.

(P.A. 13-302, S. 1.)



Section 53a-250 - Definitions.

For the purposes of this part and section 52-570b:

(1) “Access” means to instruct, communicate with, store data in or retrieve data from a computer, computer system or computer network.

(2) “Computer” means a programmable, electronic device capable of accepting and processing data.

(3) “Computer network” means (A) a set of related devices connected to a computer by communications facilities, or (B) a complex of two or more computers, including related devices, connected by communications facilities.

(4) “Computer program” means a set of instructions, statements or related data that, in actual or modified form, is capable of causing a computer or computer system to perform specified functions.

(5) “Computer services” includes, but is not limited to, computer access, data processing and data storage.

(6) “Computer software” means one or more computer programs, existing in any form, or any associated operational procedures, manuals or other documentation.

(7) “Computer system” means a computer, its software, related equipment, communications facilities, if any, and includes computer networks.

(8) “Data” means information of any kind in any form, including computer software.

(9) “Person” means a natural person, corporation, limited liability company, trust, partnership, incorporated or unincorporated association and any other legal or governmental entity, including any state or municipal entity or public official.

(10) “Private personal data” means data concerning a natural person which a reasonable person would want to keep private and which is protectable under law.

(11) “Property” means anything of value, including data.

(P.A. 84-206, S. 1; P.A. 95-79, S. 183, 189.)

History: P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.

See Sec. 53-451 re computer crimes.



Section 53a-251 - Computer crime.

(a) Defined. A person commits computer crime when he violates any of the provisions of this section.

(b) Unauthorized access to a computer system. (1) A person is guilty of the computer crime of unauthorized access to a computer system when, knowing that he is not authorized to do so, he accesses or causes to be accessed any computer system without authorization.

(2) It shall be an affirmative defense to a prosecution for unauthorized access to a computer system that: (A) The person reasonably believed that the owner of the computer system, or a person empowered to license access thereto, had authorized him to access; (B) the person reasonably believed that the owner of the computer system, or a person empowered to license access thereto, would have authorized him to access without payment of any consideration; or (C) the person reasonably could not have known that his access was unauthorized.

(c) Theft of computer services. A person is guilty of the computer crime of theft of computer services when he accesses or causes to be accessed or otherwise uses or causes to be used a computer system with the intent to obtain unauthorized computer services.

(d) Interruption of computer services. A person is guilty of the computer crime of interruption of computer services when he, without authorization, intentionally or recklessly disrupts or degrades or causes the disruption or degradation of computer services or denies or causes the denial of computer services to an authorized user of a computer system.

(e) Misuse of computer system information. A person is guilty of the computer crime of misuse of computer system information when: (1) As a result of his accessing or causing to be accessed a computer system, he intentionally makes or causes to be made an unauthorized display, use, disclosure or copy, in any form, of data residing in, communicated by or produced by a computer system; or (2) he intentionally or recklessly and without authorization (A) alters, deletes, tampers with, damages, destroys or takes data intended for use by a computer system, whether residing within or external to a computer system, or (B) intercepts or adds data to data residing within a computer system; or (3) he knowingly receives or retains data obtained in violation of subdivision (1) or (2) of this subsection; or (4) he uses or discloses any data he knows or believes was obtained in violation of subdivision (1) or (2) of this subsection.

(f) Destruction of computer equipment. A person is guilty of the computer crime of destruction of computer equipment when he, without authorization, intentionally or recklessly tampers with, takes, transfers, conceals, alters, damages or destroys any equipment used in a computer system or intentionally or recklessly causes any of the foregoing to occur.

(P.A. 84-206, S. 2.)

See Sec. 53-451 re computer crimes.

See Sec. 53a-301 re computer crime in furtherance of terrorist purposes.



Section 53a-252 - Computer crime in the first degree: Class B felony.

(a) A person is guilty of computer crime in the first degree when he commits computer crime as defined in section 53a-251 and the damage to or the value of the property or computer services exceeds ten thousand dollars.

(b) Computer crime in the first degree is a class B felony.

(P.A. 84-206, S. 3.)



Section 53a-253 - Computer crime in the second degree: Class C felony.

(a) A person is guilty of computer crime in the second degree when he commits computer crime as defined in section 53a-251 and the damage to or the value of the property or computer services exceeds five thousand dollars.

(b) Computer crime in the second degree is a class C felony.

(P.A. 84-206, S. 4.)



Section 53a-254 - Computer crime in the third degree: Class D felony.

(a) A person is guilty of computer crime in the third degree when he commits computer crime as defined in section 53a-251 and (1) the damage to or the value of the property or computer services exceeds one thousand dollars or (2) he recklessly engages in conduct which creates a risk of serious physical injury to another person.

(b) Computer crime in the third degree is a class D felony.

(P.A. 84-206, S. 5.)



Section 53a-255 - Computer crime in the fourth degree: Class A misdemeanor.

(a) A person is guilty of computer crime in the fourth degree when he commits computer crime as defined in section 53a-251 and the damage to or the value of the property or computer services exceeds five hundred dollars.

(b) Computer crime in the fourth degree is a class A misdemeanor.

(P.A. 84-206, S. 6.)



Section 53a-256 - Computer crime in the fifth degree: Class B misdemeanor.

(a) A person is guilty of computer crime in the fifth degree when he commits computer crime as defined in section 53a-251 and the damage to or the value of the property or computer services, if any, is five hundred dollars or less.

(b) Computer crime in the fifth degree is a class B misdemeanor.

(P.A. 84-206, S. 7.)



Section 53a-257 - Alternative fine based on defendant’s gain.

If a person has gained money, property or services or other consideration through the commission of any offense under section 53a-251, upon conviction thereof the court, in lieu of imposing a fine, may sentence the defendant to pay an amount, fixed by the court, not to exceed double the amount of the defendant’s gain from the commission of such offense. In such case the court shall make a finding as to the amount of the defendant’s gain from the offense and, if the record does not contain sufficient evidence to support such a finding, the court may conduct a hearing upon the issue. For the purpose of this section, “gain” means the amount of money or the value of property or computer services or other consideration derived.

(P.A. 84-206, S. 8.)



Section 53a-258 - Determination of degree of crime.

Amounts included in violations of section 53a-251 committed pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the degree of the crime.

(P.A. 84-206, S. 9.)



Section 53a-259 - Value of property or computer services.

(a) For the purposes of this part and section 52-570b, the value of property or computer services shall be: (1) The market value of the property or computer services at the time of the violation; or (2) if the property or computer services are unrecoverable, damaged or destroyed as a result of a violation of section 53a-251, the cost of reproducing or replacing the property or computer services at the time of the violation.

(b) When the value of the property or computer services or damage thereto cannot be satisfactorily ascertained, the value shall be deemed to be two hundred fifty dollars.

(c) Notwithstanding the provisions of this section, the value of private personal data shall be deemed to be one thousand five hundred dollars.

(P.A. 84-206, S. 10.)



Section 53a-260 - Location of offense.

(a) In any prosecution for a violation of section 53a-251, the offense shall be deemed to have been committed in the town in which the act occurred or in which the computer system or part thereof involved in the violation was located.

(b) In any prosecution for a violation of section 53a-251 based upon more than one act in violation thereof, the offense shall be deemed to have been committed in any of the towns in which any of the acts occurred or in which a computer system or part thereof involved in a violation was located.

(P.A. 84-206, S. 11.)



Section 53a-261 - Jurisdiction.

If any act performed in furtherance of the offenses set out in section 53a-251 occurs in this state or if any computer system or part thereof accessed in violation of section 53a-251 is located in this state, the offense shall be deemed to have occurred in this state.

(P.A. 84-206, S. 12.)



Section 53a-275 - Money laundering. Definitions.

For the purposes of this section and sections 53a-276 to 53a-282, inclusive:

(1) “Monetary instrument” means coin or currency of the United States or of any other country, travelers’ checks, personal checks, bank checks, money orders, negotiable investment securities or negotiable instruments in bearer form or otherwise in such form that title thereto passes upon delivery.

(2) “Equivalent property” means property that may be readily converted into, or exchanged for, United States or foreign currency or coin, including gold, silver or platinum bullion or coins, diamonds, emeralds, rubies, sapphires or other precious stones, stamps or airline tickets, or any other property that is intended to be so converted or exchanged.

(3) “Felony” means a felony under the laws of this state or a criminal offense committed in another jurisdiction punishable under the laws of that jurisdiction by death or a term of imprisonment exceeding one year.

(4) “Exchange”, in addition to its ordinary meaning, means purchase, sale, loan, pledge, gift, transfer, delivery, deposit, withdrawal or extension of credit.

(P.A. 87-373, S. 5.)



Section 53a-276 - Money laundering in the first degree: Class B felony.

(a) A person is guilty of money laundering in the first degree when he exchanges or receives in exchange, in one or more transactions, one or more monetary instruments derived from criminal conduct constituting a felony and of a total value exceeding ten thousand dollars, for one or more other monetary instruments or equivalent property, with the intent to conceal that the exchanged monetary instrument or instruments or equivalent property is derived in whole or in part from the criminal sale of a controlled substance or with the intent that the exchange aid a person in the criminal sale of a controlled substance or to profit or benefit from the criminal sale of a controlled substance.

(b) Money laundering in the first degree is a class B felony.

(P.A. 87-373, S. 6.)



Section 53a-277 - Money laundering in the second degree: Class C felony.

(a) A person is guilty of money laundering in the second degree when he exchanges or receives in exchange, in one or more transactions, one or more monetary instruments derived from criminal conduct constituting a felony and of a total value exceeding ten thousand dollars, for one or more other monetary instruments or equivalent property, with intent to conceal that the exchanged monetary instrument or instruments or equivalent property is derived from any criminal activity or with intent that the exchange aid a person to commit criminal conduct or to profit or benefit from the commission of a crime.

(b) Money laundering in the second degree is a class C felony.

(P.A. 87-373, S. 7.)



Section 53a-278 - Money laundering in the third degree: Class D felony.

(a) A person is guilty of money laundering in the third degree when he exchanges or receives in exchange, in one or more transactions, one or more monetary instruments derived from criminal conduct constituting a felony and of a total value exceeding ten thousand dollars, for one or more other monetary instruments or equivalent property, with knowledge that the exchange will conceal that the exchanged monetary instrument or instruments or equivalent property is derived from any criminal activity, or with knowledge that the exchange will aid a person to engage in or to profit or benefit from any criminal activity.

(b) Money laundering in the third degree is a class D felony.

(P.A. 87-373, S. 8.)



Section 53a-279 - Money laundering in the fourth degree: Class A misdemeanor.

(a) A person is guilty of money laundering in the fourth degree when he exchanges or receives in exchange, in one or more transactions, one or more monetary instruments derived from criminal conduct constituting a felony for one or more other monetary instruments or equivalent property, with knowledge that the exchange will conceal that the exchanged monetary instrument or instruments or equivalent property is derived from any criminal activity, or with knowledge that the exchange will aid a person to engage in or to profit or benefit from criminal activity.

(b) Money laundering in the fourth degree is a class A misdemeanor.

(P.A. 87-373, S. 9.)



Section 53a-280 - Money laundering. Alternative fine.

In lieu of the fine authorized under section 53a-41 or 53a-42, and in addition to any fine authorized by section 53a-44, any person who violates section 53a-276, 53a-277 or 53a-278 shall be fined, for a first offense, not more than two hundred fifty thousand dollars, or twice the value of the criminally derived monetary instrument or instruments, whichever is greater, and for a second or subsequent offense, not more than five hundred thousand dollars or five times the value of the criminally derived monetary instruments, whichever is greater.

(P.A. 87-373, S. 10.)



Section 53a-281 - Money laundering. Corporate fines.

Any corporation which violates section 53a-276, 53a-277 or 53a-278 shall be fined, for a first offense, not more than two hundred fifty thousand dollars or twice the value of the criminally derived monetary instrument or instruments, whichever is greater, and for a second or subsequent offense, not more than five hundred thousand dollars or five times the value of the criminally derived monetary instruments, whichever is greater.

(P.A. 87-373, S. 11.)



Section 53a-282 - Money laundering. Presumptions.

(a) A person who pays or receives substantially less than face value for one or more monetary instruments that are in fact derived from criminal activity is presumed to know that the monetary instrument or instruments are derived from criminal activity.

(b) A person who engages in a transaction involving one or more monetary instruments that are in fact derived from criminal activity, knowing or believing that such instrument or instruments, or the instrument or instruments or equivalent property exchanged for such criminally derived instruments, bear fictitious names, is presumed to know that the monetary instrument or instruments derived from criminal activity are in fact so derived.

(c) A person who fails to record or report a transaction involving one or more monetary instruments that are in fact derived from criminal activity, in circumstances under which such recording or reporting is either required by law or is in the ordinary course of business, is presumed to know that the monetary instrument or instruments are derived from criminal activity.

(d) A person who engages in a transaction involving one or more monetary instruments that are in fact derived from criminal activity, knowing that the physical condition or form of the monetary instrument or instruments makes it apparent that they are not the product of bona fide business or financial transactions, is presumed to know that they are derived from criminal activity.

(P.A. 87-373, S. 12.)



Section 53a-290 - “Vendor fraud” defined.

A person commits vendor fraud when, with intent to defraud and acting on such person’s own behalf or on behalf of an entity, such person provides goods or services to a beneficiary under sections 17b-22, 17b-75 to 17b-77, inclusive, 17b-79 to 17b-103, inclusive, 17b-180a, 17b-183, 17b-260 to 17b-262, inclusive, 17b-264 to 17b-285, inclusive, 17b-357 to 17b-361, inclusive, 17b-600 to 17b-604, inclusive, 17b-749, 17b-807 and 17b-808 or provides services to a recipient under Title XIX of the Social Security Act, as amended, and, (1) presents for payment any false claim for goods or services performed; (2) accepts payment for goods or services performed, which exceeds either the amounts due for goods or services performed, or the amounts authorized by law for the cost of such goods or services; (3) solicits to perform services for or sell goods to any such beneficiary, knowing that such beneficiary is not in need of such goods or services; (4) sells goods to or performs services for any such beneficiary without prior authorization by the Department of Social Services, when prior authorization is required by said department for the buying of such goods or the performance of any service; or (5) accepts from any person or source other than the state an additional compensation in excess of the amount authorized by law.

(P.A. 96-169, S. 3; June Sp. Sess. P.A. 00-2, S. 25, 53; P.A. 05-280, S. 27.)

History: (Revisor’s note: In 1997, the phrase “17b-180 to 17b-183, inclusive,” was replaced editorially by the Revisors with “17b-180a, 17b-183,” to reflect the repeal of Secs. 17b-180, 17b-181 and 17b-182); June Sp. Sess. P.A. 00-2 deleted reference to Sec. 17b-114, added reference to Sec. 17b-749 and made technical changes for the purpose of gender neutrality, effective July 1, 2000; P.A. 05-280 substituted “17b-361” for “17b-362” as Sec. 17b-362 was repealed by the same act, effective July 1, 2005.



Section 53a-291 - Vendor fraud in the first degree: Class B felony.

(a) A person is guilty of vendor fraud in the first degree when he commits vendor fraud, as defined in section 53a-290, and receives payment for goods or services fraudulently provided in excess of ten thousand dollars.

(b) Vendor fraud in the first degree is a class B felony.

(P.A. 96-169, S. 4.)



Section 53a-292 - Vendor fraud in the second degree: Class C felony.

(a) A person is guilty of vendor fraud in the second degree when he commits vendor fraud, as defined in section 53a-290, and receives payment for goods or services fraudulently provided in excess of five thousand dollars.

(b) Vendor fraud in the second degree is a class C felony.

(P.A. 96-169, S. 5.)



Section 53a-293 - Vendor fraud in the third degree: Class D felony.

(a) A person is guilty of vendor fraud in the third degree when he commits vendor fraud, as defined in section 53a-290, and receives payment for goods or services fraudulently provided in excess of one thousand dollars.

(b) Vendor fraud in the third degree is a class D felony.

(P.A. 96-169, S. 6.)



Section 53a-294 - Vendor fraud in the fourth degree: Class A misdemeanor.

(a) A person is guilty of vendor fraud in the fourth degree when he commits vendor fraud, as defined in section 53a-290, and receives payment for goods or services fraudulently provided in excess of five hundred dollars.

(b) Vendor fraud in the fourth degree is a class A misdemeanor.

(P.A. 96-169, S. 7.)



Section 53a-295 - Vendor fraud in the fifth degree: Class B misdemeanor.

(a) A person is guilty of vendor fraud in the fifth degree when he commits vendor fraud, as defined in section 53a-290, and receives payment for goods or services fraudulently provided in excess of two hundred fifty dollars.

(b) Vendor fraud in the fifth degree is a class B misdemeanor.

(P.A. 96-169, S. 8.)



Section 53a-296 - Vendor fraud in the sixth degree: Class C misdemeanor.

(a) A person is guilty of vendor fraud in the sixth degree when he commits vendor fraud, as defined in section 53a-290, and receives payment for goods or services fraudulently provided in an amount of two hundred fifty dollars or less.

(b) Vendor fraud in the sixth degree is a class C misdemeanor.

(P.A. 96-169, S. 9.)



Section 53a-300 - Act of terrorism. Enhanced sentence.

(a) A person is guilty of an act of terrorism when such person, with intent to intimidate or coerce the civilian population or a unit of government, commits a felony involving the unlawful use or threatened use of physical force or violence.

(b) When any person has been found guilty of an act of terrorism, the court shall, in lieu of imposing the sentence authorized for the crime under section 53a-35a, impose the sentence of imprisonment authorized by said section for the next more serious degree of felony.

(P.A. 02-97, S. 1; Jan. Sp. Sess. P.A. 08-1, S. 11.)

History: Jan. Sp. Sess. P.A. 08-1 amended Subsec. (b) to delete requirement for imposition of enhanced sentence that “the court is of the opinion that such person’s history and character and the nature and circumstances of such person’s criminal conduct indicate that an increased penalty will best serve the public interest”, effective January 25, 2008.



Section 53a-301 - Computer crime in furtherance of terrorist purposes: Class B felony.

(a) A person is guilty of computer crime in furtherance of terrorist purposes when such person, with intent to intimidate or coerce the civilian population or a unit of government, commits computer crime, as defined in section 53a-251, or commits a violation of any provision of section 53-451.

(b) Computer crime in furtherance of terrorist purposes is a class B felony and, if such offense is directed against any public agency, as defined in section 1-200, that is charged with the protection of public safety, five years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 02-97, S. 9.)



Section 53a-302 - Criminal misrepresentation: Class C felony.

(a) A person is guilty of criminal misrepresentation when such person, with intent to intimidate or coerce the civilian population or a unit of government and with respect to any criminal matter under investigation by an agency or official of the state or any political subdivision of the state, knowingly and wilfully (1) falsifies, conceals or covers up a material fact by any trick, scheme or device, (2) makes any materially false, fictitious or fraudulent statement or representation, or (3) makes or uses any false writing or document knowing the same to contain any materially false, fictitious or fraudulent statement or entry, and such act materially impairs such investigation.

(b) Criminal misrepresentation is a class C felony.

(P.A. 02-97, S. 10.)

See Sec. 53a-165aa re hindering prosecution in the first degree.



Section 53a-303 - Contaminating a public water supply or food supply for terrorist purposes: Class C felony.

(a) A person is guilty of contaminating a public water supply or food supply for terrorist purposes when such person, with intent to intimidate or coerce the civilian population or a unit of government, introduces a hazardous substance into (1) any storage reservoir or distribution reservoir, as those terms are defined in section 25-43, or any lake or pond, or any stream tributary thereto, that is used for supplying the inhabitants of a town, city or borough with water, or (2) any source or supply of food, as defined in section 21a-92, that is intended for human consumption.

(b) For the purposes of this section, “hazardous substance” means any physical, chemical, biological or radiological substance or matter which, because of its quantity, concentration or physical, chemical or infectious characteristics, may cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness, or pose a substantial present or potential hazard to human health.

(c) Contaminating a public water supply or food supply for terrorist purposes is a class C felony and any person found guilty under this section shall be sentenced to a term of imprisonment of which five years of the sentence imposed may not be suspended or reduced by the court.

(P.A. 02-97, S. 8.)



Section 53a-304 - Damage to public transportation property for terrorist purposes: Class C felony.

(a) A person is guilty of damage to public transportation property for terrorist purposes when such person, with intent to cause damage to bus, railroad or other public transportation property or to cause an interruption or impairment of transportation service rendered to the public, and with intent to intimidate or coerce the civilian population or a unit of government, damages such property or tampers with such property and thereby causes such property to be placed in danger of damage.

(b) Damage to public transportation property for terrorist purposes is a class C felony.

(P.A. 02-97, S. 7.)



Section 53a-320 - Definitions.

For the purposes of sections 53a-320 to 53a-323, inclusive:

(1) “Person” means any natural person, corporation, partnership, limited liability company, unincorporated business or other business entity;

(2) “Elderly person” means any person who is sixty years of age or older;

(3) “Blind person” means any person who is blind, as defined in section 1-1f;

(4) “Disabled person” means any person who is physically disabled, as defined in section 1-1f;

(5) “Person with intellectual disability” means any person with intellectual disability, as defined in section 1-1g;

(6) “Abuse” means any repeated act or omission that causes physical injury or serious physical injury to an elderly, blind or disabled person or a person with intellectual disability, except when (A) the act or omission is a part of the treatment and care, and in furtherance of the health and safety, of the elderly, blind or disabled person or person with intellectual disability, or (B) the act or omission is based upon the instructions, wishes, consent, refusal to consent or revocation of consent of an elderly, blind or disabled person or a person with intellectual disability, or the legal representative of an incapable elderly, blind or disabled person or a person with intellectual disability. For purposes of this subdivision, “repeated” means an act or omission that occurs on two or more occasions;

(7) “Intentionally” means “intentionally” as defined in subdivision (11) of section 53a-3;

(8) “Knowingly” means “knowingly” as defined in subdivision (12) of section 53a-3;

(9) “Recklessly” means “recklessly” as defined in subdivision (13) of section 53a-3;

(10) “Physical injury” means “physical injury” as defined in subdivision (3) of section 53a-3; and

(11) “Serious physical injury” means “serious physical injury” as defined in subdivision (4) of section 53a-3.

(P.A. 03-267, S. 6; P.A. 04-257, S. 111; P.A. 11-129, S. 15.)

History: P.A. 04-257 made a technical change, effective June 14, 2004; P.A. 11-129 amended Subdivs. (5) and (6) to substitute “person with intellectual disability” for “mentally retarded person” and “person with mental retardation” and make conforming changes.



Section 53a-321 - Abuse in the first degree: Class C felony.

(a) A person is guilty of abuse in the first degree when such person intentionally commits abuse of an elderly, blind or disabled person or a person with intellectual disability and causes serious physical injury to such elderly, blind or disabled person or person with intellectual disability.

(b) Abuse in the first degree is a class C felony.

(P.A. 03-267, S. 7; P.A. 04-257, S. 89; P.A. 11-129, S. 16.)

History: P.A. 04-257 made a technical change in Subsec. (a), effective June 14, 2004; P.A. 11-129 amended Subsec. (a) to substitute “person with intellectual disability” for “mentally retarded person” and make conforming changes.



Section 53a-322 - Abuse in the second degree: Class D felony.

(a) A person is guilty of abuse in the second degree when such person: (1) Intentionally commits abuse of an elderly, blind or disabled person or a person with intellectual disability and causes physical injury to such elderly, blind or disabled person or person with intellectual disability, or (2) knowingly commits abuse of an elderly, blind or disabled person or a person with intellectual disability and causes serious physical injury to such elderly, blind or disabled person or person with intellectual disability.

(b) Abuse in the second degree is a class D felony.

(P.A. 03-267, S. 8; P.A. 11-129, S. 17.)

History: P.A. 11-129 amended Subsec. (a) to substitute “person with intellectual disability” for “mentally retarded person” and make conforming changes.



Section 53a-323 - Abuse in the third degree: Class A misdemeanor.

(a) A person is guilty of abuse in the third degree when such person (1) knowingly commits abuse of an elderly, blind or disabled person or a person with intellectual disability and causes physical injury to such elderly, blind or disabled person or person with intellectual disability, or (2) recklessly commits abuse of an elderly, blind or disabled person or a person with intellectual disability and causes physical injury to such elderly, blind or disabled person or person with intellectual disability.

(b) Abuse in the third degree is a class A misdemeanor.

(P.A. 03-267, S. 9; P.A. 11-129, S. 18.)

History: P.A. 11-129 amended Subsec. (a) to substitute “person with intellectual disability” for “mentally retarded person” and make conforming changes.









Title 54 - Criminal Procedure

Chapter 959 - Court Jurisdiction and Power

Section 54-1 and 54-1a - Criminal jurisdiction of trial justices; of Court of Common Pleas.

Sections 54-1 and 54-1a are repealed.

(1949 Rev., S. 8721; 1955, S. 3319d; 1957, P.A. 522, S. 1; 1959, P.A. 28, S. 25, 204; 1961, P.A. 78; 352; 1963, P.A. 177; February, 1965, P.A. 331, S. 35; 1967, P.A. 152, S. 43; 549, S. 8; 630, S. 12; 1971, P.A. 72, S. 15; 870, S. 1; P.A., 74-183, S. 7, 291; P.A. 76-436, S. 515, 681.)



Section 54-1b - Arraignment of prisoner. Advice as to rights.

Any accused, when he is arraigned before the Superior Court, shall be advised by a judge that he has a right to counsel, that he has a right to refuse to make any statement and that any statement he makes may be introduced in evidence against him. Each such person shall be allowed a reasonable opportunity to consult counsel.

(1963, P.A. 126, S. 1; February, 1965, P.A. 185, S. 1; 436, S. 1; 1967, P.A. 549, S. 9; 656, S. 58; 1972, P.A. 69, S. 2; P.A. 74-183, S. 125, 291; P.A. 76-436, S. 516, 681; P.A. 80-313, S. 27.)

History: 1965 acts provided bond would cover appearance in court to which accused was bound over, allowed judge to release accused on his own recognizance and added provision setting forth exceptions to requirement re presentment of accused to first session of court; 1967 acts substituted criminal “term” for criminal “session” and, effective October 1, 1968, provided accused be advised of his rights at his arraignment rather than when he is put to plea, provided alternatives to bail and added concept of incapacity in provision re exceptions to requirement for presentment of accused at first session; 1972 act added Subdiv. (4) in exception to requirement that accused be presented at first session re persons accused of misdemeanor or offenses with lesser penalties as specified; P.A. 74-183 replaced circuit court with court of common pleas, reflecting reorganization of judicial system and deleted provision first added in 1965 and amended in 1967 and 1972 re exceptions to requirement for presentment at first session of court, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, reflecting transfer of all trial jurisdiction to superior court and specified that accused persons who are not released on bond or on their written promise to appear are to be committed to commissioner of correction until next criminal term of court or until discharged, effective July 1, 1978; P.A. 80-313 deleted provisions detailing conditions of release on bond or promise to appear.

See Sec. 51-296 re designation of public defender for indigent defendant or codefendant.

See Sec. 54-1j re court advice re possible immigration and naturalization ramifications of guilty or nolo contendere plea.

See Sec. 54-94a re conditional plea of nolo contendere.

Cited. 34 CA 261. Cited. 43 CA 209.

Cited. 39 CS 347.

Cited. 2 Conn. Cir. Ct. 573. Compliance by the state with the requirements of this section in no way adversely affected the defendant’s right to claim that his rights were violated because the court refused to appoint counsel to represent him. 3 Conn. Cir. Ct. 624, 630. Motion to dismiss on ground constitutional right to counsel had been violated should be made prior to not guilty plea. 4 Conn. Cir. Ct. 166. Court could conclude from statements and conduct of defendant that he had effectively waived his rights. Id., 168. On-the-scene questioning of person in investigation of crime without prior warning not precluded since such person is not under restraint. Id., 195. Purpose and necessity of arraignment or presentment of accused are to fix his identity, inform him of his constitutional rights and charge against him and give him an opportunity to plead. Id., 466. Before arraignment there is no issue pending to which accused can plead and entry of nolle prosequi before arraignment is not a final judgment from which an appeal lies. Id. Cited. 5 Conn. Cir. Ct. 35, 40; Id., 243. Collective statement of their rights to group of accused may be sufficient compliance with section but not as to defendants with linguistic difficulties or below average intelligence. Id., 178. Defendant waived his right to counsel where he had, for six months, obtained postponements on this ground. 6 Conn. Cir. Ct. 58.



Section 54-1c - Admissibility of confession.

Any admission, confession or statement, written or oral, obtained from an accused person who has not been presented to the first session of the court, or on the day specified for arraignment under the provisions of section 54-1g, or who has not been informed of such person’s rights as provided by section 54-1b or 54-64b, shall be inadmissible.

(1963, P.A. 126, S. 3; February, 1965, P.A. 436, S. 2; P.A. 76-336, S. 2; P.A. 80-313, S. 28; P.A. 03-19, S. 127.)

History: 1965 act added “or on the day specified in ... section 54-1b”; P.A. 76-336 substituted day “for arraignment under the provisions of section 54-63c” for day specified “in subdivision (1), (2) or (3) of section 54-1b”; P.A. 80-313 added reference to Sec. 54-64b and substituted reference to Sec. 54-1g for reference to Sec. 54-63c; P.A. 03-19 made technical changes, effective May 12, 2003.

Cited. 11 CA 238. Cited. 37 CA 252, 256; judgment reversed, see 236 C. 388. Cited. 43 CA 209. Cited. 44 CA 162.

Cited. 2 Conn. Cir. Ct. 573. Cited. 3 Conn. Cir. Ct. 346. Cited. 5 Conn. Cir. Ct. 35, 40.



Section 54-1d - Place of arraignment. Multiple arrest warrants. Multiple credit card and automated teller machine offenses. Identity theft and related offenses. Violation of order of protection by electronic or telephonic means.

(a) For the purposes of this section, “geographical area” means the geographical area of the Superior Court established pursuant to section 51-348.

(b) Except as provided in subsections (d) and (e) of this section, defendants in criminal actions shall be presented for arraignment to:

(1) The court in the geographical area in which the crime was alleged to have been committed;

(2) If the arrest was by warrant, the court in the geographical area in which the crime was alleged to have been committed or in which the arrest was made; or

(3) If the arrest was by a warrant issued pursuant to section 53a-32 or for failure to appear as provided in section 53a-172 or 53a-173, the court in the geographical area in which the crime was alleged to have been committed or in which the arrest was made, or the superior court having jurisdiction over the underlying criminal prosecution.

(c) If the defendant was presented to the court in the geographical area in which the arrest was made for arraignment and was not released from custody after such arraignment, the defendant shall be presented to the court in the geographical area in which the crime was alleged to have been committed not later than the second court day following such arraignment. Except as provided in subsection (d) of this section, any defendant who has been presented to the court in accordance with this section and is the subject of one or more additional arrest warrants issued for crimes that were alleged to have been committed in one or more geographical areas, other than the geographical area in which the defendant is initially presented, shall subsequently be presented to the court in each geographical area in which such crimes were alleged to have been committed, in such order as the courts may determine, not later than the second court day following the prior arraignment. A criminal cause shall not fail on the ground that it has been submitted to a session of improper venue.

(d) Any defendant who is charged with multiple offenses under any provision of section 53a-127b or sections 53a-128a to 53a-128i, inclusive, where such offenses were alleged to have been committed in more than one geographical area, may be presented to the court in any one of such geographical areas. The court may consolidate all such offenses into a single criminal action and shall have jurisdiction over such action.

(e) Any defendant who is charged with a violation of section 53a-129a of the general statutes, revision of 1958, revised to January 1, 2003, section 53a-129b, 53a-129c, 53a-129d or 53a-129e, and any defendant who is charged with any other offense committed as a result of such violation may be presented to the court in the geographical area in which the person whose personal identifying information has been obtained and used by the defendant resides and may be prosecuted in such geographical area or judicial district.

(f) Any defendant who is charged with a violation of section 53a-223, 53a-223a or 53a-223b by means of electronic or telephonic communication may be presented to the court in the geographical area in which (1) the victim resides, (2) the victim received the communication, or (3) the communication was initiated. Such defendant may be prosecuted in any such geographical area or a corresponding judicial district.

(P.A. 74-183, S. 206, 291; P.A. 76-436, S. 517, 681; P.A. 80-313, S. 29; P.A. 95-105; P.A. 98-45; P.A. 03-156, S. 8; P.A. 05-152, S. 7; P.A. 06-152, S. 14; P.A. 09-239, S. 9; P.A. 12-114, S. 9.)

History: P.A. 76-436 replaced court of common pleas with superior court, reflecting transfer of all trial jurisdiction to superior court and substituted reference to Sec. 51-348 for reference to Sec. 51-156a, effective July 1, 1978; P.A. 80-313 deleted specific reference to superior court and rephrased protection for criminal causes submitted to session of improper venue; P.A. 95-105 authorized the defendant to be brought to the court in the geographical area in which the arrest was made for arraignment if the arrest was by warrant and added provision that if the defendant was brought to such court for arraignment and not released from custody, the defendant shall be presented to the court in the geographical area in which the crime was alleged to have been committed not later than the second court day following such arraignment; P.A. 98-45 designated existing provisions as Subsec. (a), added exception language and added new Subsec. (b) re consolidation of credit card and automated teller machine fraud offenses; P.A. 03-156 amended Subsec. (a) to add exception re Subsec. (c) and added new Subsec. (c) re place of presentment of defendant charged with identity theft or any other offense committed as a result of such violation; P.A. 05-152 amended Subsec. (a) by adding provision re arraignment at superior court having jurisdiction over underlying criminal prosecution if defendant is arrested on warrant issued pursuant to Sec. 53a-32 or for failure to appear as provided in Sec. 53a-172 or 53a-173 and by making technical changes; P.A. 06-152 added new Subsec. (a) defining “geographical area”, divided existing Subsec. (a) into new Subsecs. (b)(1), (2) and (3) and (c) and made technical and conforming changes therein, inserted “in which the crime was alleged to have been committed or” in said Subsec. (b)(2), inserted “the court in the geographical area in which the crime was alleged to have been committed or in which the arrest was made, or” in said Subsec. (b)(3), added provision re presentment of defendant who is the subject of additional arrest warrants in said Subsec. (c), redesignated existing Subsec. (b) as Subsec. (d) and made a conforming change therein, and redesignated existing Subsec. (c) as Subsec. (e), effective June 6, 2006; P.A. 09-239 amended Subsec. (e) by adding reference to Sec. 53a-129e and provision re prosecution in geographical area or judicial district; P.A. 12-114 added Subsec. (f) re place of presentment of defendant charged with violation of Sec. 53a-223, 53a-223a or 53a-223b by means of electronic or telephonic communication.

Cited. 39 CS 347.



Section 54-1e - Election of place of trial when venue is in the geographical area of Derby, Ansonia, Shelton, and Seymour.

Section 54-1e is repealed.

(P.A. 75-578, S. 5; P.A. 76-436, S. 582, 681.)



Section 54-1f - (Formerly Sec. 6-49). Arrest without warrant. Pursuit outside precincts.

(a) For purposes of this section, the respective precinct or jurisdiction of a state marshal or judicial marshal shall be wherever such marshal is required to perform duties. Peace officers, as defined in subdivision (9) of section 53a-3, in their respective precincts, shall arrest, without previous complaint and warrant, any person for any offense in their jurisdiction, when the person is taken or apprehended in the act or on the speedy information of others, provided that no constable elected pursuant to the provisions of section 9-200 shall be considered a peace officer for the purposes of this subsection, unless the town in which such constable holds office provides, by ordinance, that constables shall be considered peace officers for the purposes of this subsection.

(b) Members of the Division of State Police within the Department of Emergency Services and Public Protection or of any local police department or any chief inspector or inspector in the Division of Criminal Justice shall arrest, without previous complaint and warrant, any person who the officer has reasonable grounds to believe has committed or is committing a felony.

(c) Members of any local police department or the Office of State Capitol Police and constables and state marshals who are certified under the provisions of sections 7-294a to 7-294e, inclusive, and who perform criminal law enforcement duties, when in immediate pursuit of one who may be arrested under the provisions of this section, are authorized to pursue the offender outside of their respective precincts into any part of the state in order to effect the arrest. Such person may then be returned in the custody of such officer to the precinct in which the offense was committed.

(d) Any person arrested pursuant to this section shall be presented with reasonable promptness before proper authority.

(1949 Rev., S. 465; 1953, S. 195d; 1961, P.A. 239; 1971, P.A. 754; P.A. 75-567, S. 69, 80; P.A. 76-111, S. 3; P.A. 77-614, S. 486, 610; P.A. 80-313, S. 1; 80-394, S. 7, 13; P.A. 81-472, S. 93, 159; P.A. 83-518, S. 2; P.A. 84-302, S. 2; P.A. 89-129, S. 1, 2; P.A. 96-219, S. 10; P.A. 00-99, S. 6, 154; P.A. 01-195, S. 70, 181; P.A. 11-51, S. 134.)

History: 1961 act added provision authorizing members of local police departments to pursue suspects beyond their precincts and return suspects, when caught to precinct where offense was committed; 1971 act deleted the word “organized” as qualifier of references to local police departments; P.A. 75-567 substituted detectives in the division of criminal justice for county detectives; P.A. 76-111 replaced detectives with chief inspectors and inspectors of criminal justice division; P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979; Sec. 6-49 transferred to Sec. 54-1f in 1979; P.A. 80-313 divided section into Subsecs. and substituted references to peace officers for detailed listing of persons to which provisions apply, i.e. sheriffs, inspectors, constables, etc.; P.A. 80-394 specified applicability to sheriffs, deputy sheriffs and special deputy sheriffs, adding provision re precinct or jurisdiction of deputies and special deputies; P.A. 81-472 amended Subsec. (a) to delete reference to special deputy sheriffs since such sheriffs are included in definition of peace officers; P.A. 83-518 amended Subsec. (a) providing that constables shall not be considered peace officers for purposes of Subsec. (a) unless town ordinance so provides; P.A. 84-302 permitted certified constables who perform criminal law enforcement duties to pursue offenders outside of their precincts; P.A. 89-129 amended provision in Subsec. (c) authorizing pursuit outside of precinct to include members of the office of state capitol security; P.A. 96-219 amended Subsec. (c) by changing the name of the “Office of State Capitol Security” to the “Office of State Capitol Police”; P.A. 00-99 amended Subsec. (a) by changing reference to deputy or special deputy sheriff to state marshal or judicial marshal and amended Subsec. (c) by deleting reference to sheriffs, deputy sheriffs and special deputy sheriffs and adding reference to state marshals, effective December 1, 2000; P.A. 01-195 made technical changes for purposes of gender neutrality in Subsec. (a), effective July 11, 2001; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011.

See Sec. 6-43 re special deputies.

Facts held insufficient to authorize arrest without warrant. 37 C. 32. Arrest being lawful, officer is presumed to have performed all subsequent duties. 51 C. 432–434. Extends common law rule. 84 C. 167. Owner of goods stolen or any other person may retake them and tender thief to justice. 97 C. 137. Thief resisting capture is guilty of breach of the peace and may be arrested by anyone. Id., 138. Right of police to arrest for offenses in their presence and to seize implements used in lawbreaking. Id., 545. When officer must act on his own knowledge. Id., 701. Facts held sufficient to authorize arrest without warrant. 101 C. 229. Any arrest without a warrant, except as authorized by this statute, is illegal. 115 C. 282. Police officers while off duty or out of uniform are included within the coverage of this section. 120 C. 101. Speedy information which justifies arrest is information that person arrested was guilty of crime or at least implicated in it. 131 C. 224. Officer may act on speedy information if he has reasonable ground to accept it as accurate. Id., 231. Fact defendant not taken before proper magistrate not sufficient to exclude confession. 137 C. 183. Cited. 147 C. 194. Intention of officer in pursuing person admissible as a fact to be weighed with other circumstances. 148 C. 27. An accused is lawfully taken or apprehended in the act if circumstances observed by officer preceding the arrest, viewed in light of common knowledge and his own training and experience, gave him probable cause to believe that a crime was being, or had just been, committed. Evidence seized cannot be used to sustain validity of arrest. 149 C. 567. Illegal arrest and detention does not automatically render inadmissible confessions made after the arrest or during the period of detention. 150 C. 169. Officer entitled to exert force where grounds for “reasonable belief” are present. 151 C. 402. Person need not submit to unlawful arrest. 152 C. 296. In determining the validity of an arrest made without a warrant, “reasonable grounds” is to be equated with probable cause. 153 C. 41. Probable cause exists when the arresting officer has reasonably trustworthy information sufficient to believe a felony had been committed by the accused. Id., 42. Arrest made on strength of officer’s own observation would be legal only if the circumstances he observed, when taken in connection with those before observed by him when weighed in the light of common knowledge, gave him probable reason or ground to believe that such a crime was being, or was about to be, committed. Id., 69, 70. Accused is lawfully taken or apprehended in the act if the circumstances observed by the arresting officer, viewed in light of common knowledge and his own training and experience, gave him probable cause to believe a crime was being, or had just been, committed. Amount of evidence necessary to furnish probable cause for an arrest without a warrant is to be measured by facts of particular case and need not be evidence sufficient to convict. Id., 152. A reasonable search incident to a lawful arrest is not unlawful even though made without a warrant. A lawful entry is necessarily an essential element of a reasonable search of a dwelling. Id. A police officer may make a reasonable search before or after an arrest without a warrant if the circumstances justified the arrest and the search was incidental to the arrest. Id., 154. Where larceny which constituted a misdemeanor was committed in New London and defendants were apprehended in Hartford by Hartford police, held that, since larceny is a continuing crime, the defendants, if transportation of the merchandise was with a continuous felonious intent, were committing larceny in Hartford and defendants’ claim that arrest or search without a warrant was illegal must fail. Id., 217, 218. Member of an organized local police department is authorized to arrest, without previous complaint and warrant, any person who officer has reasonable grounds to believe has committed or is committing a felony and may conduct a search incident thereto without a warrant. 155 C. 385. A legal arrest may be made without a warrant when defendant was apprehended just after his sale of drugs to an informer under police surveillance of the transaction and his person could be searched incidentally to such arrest. Id., 516. Police lieutenant’s arrest of defendant on speedy information was clearly justifiable when defendant was sitting armed in his car at night with narcotics on his person. 157 C. 114. Arrest for misdemeanor of breach of the peace on speedy information of others by police was proper. Search of car in which defendant was sitting made without warrant was lawful. Id., 222. Arrest of defendant for assault committed in officer’s presence was lawful and search of trunk of defendant’s car was lawful incident to the arrest. Id., 351. Officer’s arresting defendant for disorderly conduct was proper and search incidental thereto of person was legal. Id., 485. Arrest of defendant operating stolen car could be made without warrant on grounds that he was apprehended in act and upon speedy information where arresting officer had been informed by police barracks car was a stolen car. 159 C. 201. Arrest permitted without warrant when person is “taken or apprehended in the act” if preceding arrest, circumstances in light of officers training and experience gave him probable cause for such arrest. 160 C. 140. An informant’s tip as to description and location of criminal suspect and his truck having proved true was justifiable basis for arrest under statute. 161 C. 117. Cited. 163 C. 186. Felony provision cited. 171 C. 105. Cited. 174 C. 153; Id., 452. Cited. 178 C. 427. Cited. 183 C. 386. Cited. 220 C. 307.

Cited. 22 CS 6. An arrest by a police officer without a warrant is ground for an action for false imprisonment unless the arrest is authorized by this section. Id., 311. Cited. 24 CS 32. Where offenses committed by defendant and with which he is charged occurred within the hour prior to his arrest, officer acted speedily on information he had obtained. 25 CS 108. If search is incident to arrest, no warrant is needed. Id., 216. Discussion of facts which constitute acting on speedy information or on reasonable belief that a felony has been committed or is being committed. 26 CS 297. No need for issuance of warrant for seizure of articles which are taken incidental to lawful arrest. Id. Cited. 28 CS 313. “Speedy information” requirement was in derogation of common law re felonies; additional clause re felonies, added in 1945, is declaratory of common law. 34 CS 531. Modern trend prohibits warrantless entry to home to make an arrest unless there are exigent circumstances. Id., 539.

Arrest made hour after officer saw crime committed satisfied requirement of acting on “speedy information”. 2 Conn. Cir. Ct. 247. Cited. Id., 467. Arrest without a warrant not unlawful merely because pursuit of defendant by Orange police officer was interrupted when defendant temporarily succeeded in eluding officer. 3 Conn. Cir. Ct. 42. Arrest made without warrant on “speedy information” of informer who purchased liquor sold by defendant illegally, made within half hour after sale, held lawful. 4 Conn. Cir. Ct. 125. Cited. Id., 533. Officers would have been justified in arresting defendants for bookmaking when telephone calls and other evidence of their illegal activity occurred in presence of officers who had entered house with search warrant, even if warrant had been illegal. Id., 603. Acting on speedy information defendant was committing crime of lascivious carriage, police officers rightfully entered her apartment building and observed her conduct from fire escape of apartment. 5 Conn. Cir. Ct. 35. Police officers investigating a crime on speedy information who enter a building are licensees. Id. Statute provides a less strict standard for arrests without a warrant for felonies provided they are made by members of an organized local police department. Id., 44, 50. Defendant’s arrest by police officer who observed him in telephone booth, taking house bets on slips of paper officer could read, was properly made without warrant and reasonable search could be made on such arrest. Id., 51. Member of Derby police department was justified in arrest of defendant without warrant where New Haven police requested his arrest as one involved in felonious larceny in their jurisdiction. Id., 529. Defendant in resisting an unlawful arrest was not guilty of breach of the peace. 6 Conn. Cir. Ct. 42. Arrest by Trumbull officer of defendant as he drew up to his home in Bridgeport two hours after he had violated hit and run statute in Trumbull was valid as an arrest in immediate pursuit outside Trumbull precinct. Id., 55. Facts held sufficient to authorize arrest without warrant. Id., 228, 235, 236. Cited. Id., 613. Taken or apprehended defined. Id., 618.

Annotations to present section:

Cited. 179 C. 46. Cited. 180 C. 481. Cited. 181 C. 172. As a matter of constitutional law where entry of dwelling is for purpose of conducting search under a valid search warrant, resident may be arrested under statute where police have probable cause to believe he committed a felony; arrest does not constitute violation of fourth amendment to U.S. Constitution. Id., 187. Cited. 188 C. 432, 442. Cited. 200 C. 82. Cited. 215 C. 667. Cited. 216 C. 172. Cited. 225 C. 921. Cited. 227 C. 363. Violation of Sec. 14-227a is an “offense” within meaning of this section. 228 C 758. Cited. 229 C. 125. Cited. 240 C. 489.

Cited. 15 CA 416. Cited. 20 CA 183. Cited. 23 CA 123; Id., 487. Cited. 27 CA 370; Id., 741. Cited. 29 CA 207. Cited. 30 CA 108. Cited. 31 CA 669. Cited. 33 CA 590. Cited. 34 CA 189; Id., 201. Cited. 46 CA 633. Where prior felony conviction formed basis of a charge under this section, violation of section could not be established without presenting proof of such conviction. 64 CA 384. Does not prohibit “Terry” stops by extraterritorial police officers; rather, it prohibits full custodial arrests by extraterritorial police officers. 70 CA 297.

Cited. 38 CS 313.

Subsec. (a):

Cited. 191 C. 433. Cited. 210 C. 333. Cited. 224 C. 494. Cited. 227 C. 534. Cited. 228 C. 758. Section inapplicable to juveniles re commencement of delinquency proceedings by service of a summons alleging commission of criminal offenses. 297 C. 16.

Cited. 6 CA 124. Cited. 11 CA 11. Cited. 21 CA 326. Cited. 26 CA 481; judgment reversed, see 224 C. 494; Id., 805. Cited. 28 CA 708. Cited. 41 CA 779.

“Speedy information of others” does not preclude reliance on supplementary observations made by the officer. 37 CS 755. Officer’s entry into apartment was lawful and in full compliance with the statute. Arrest was made on the speedy information of others. Properly conducted search incidental to lawful arrest is not illegal even though made without a warrant. 38 CS 313. Cited. Id., 364. Cited. 39 CS 347. Cited. 40 CS 512.

Subsec. (b):

Cited. 183 C. 386. Cited. 189 C. 429. Cited. 195 C. 505. Cited. 220 C. 307. Cited. 236 C. 216. Cited. 248 C. 183.

Cited. 6 CA 124. Cited. 11 CA 11. Cited. 13 CA 69; Id., 214. Cited. 14 CA 388. Cited. 15 CA 569. Cited. 18 CA 184. Cited. 20 CA 168; judgment reversed, see 215 C. 667; Id., 521. Cited. 26 CA 481; judgment reversed, see 224 C. 494. Cited. 27 CA 128. Cited. 31 CA 548. Cited. 39 CA 579. Where probable cause for warrantless arrest was established using Aguilar-Spinelli factors, trial court improperly introduced second level of review under “totality of the circumstances” analysis. 47 CA 424. Phrase “reasonable grounds to believe” is synonymous with probable cause. 59 CA 272. Warrantless arrest based on probable cause was authorized under subsection. 74 CA 802. “Reasonable grounds” as used in the statute is synonymous with probable cause. 78 CA 659.

Subsec. (c):

Appellate Court, in affirming defendant’s conviction for operating motor vehicle while under the influence of intoxicating liquor, rejected defendant’s argument that there can only be “immediate pursuit” for purposes of Subsec. when there are findings that arresting officer personally observed illegal conduct and then followed suspect across jurisdictional boundaries. 88 CA 110.

Cited. 37 CS 755.



Section 54-1g - Time of arraignment. Violation of protective order, standing criminal protective order or restraining order.

(a) Any arrested person who is not released sooner or who is charged with a family violence crime as defined in section 46b-38a or a violation of section 53a-181c, 53a-181d or 53a-181e shall be promptly presented before the superior court sitting next regularly for the geographical area where the offense is alleged to have been committed. If an arrested person is hospitalized, or has escaped or is otherwise incapacitated, the person shall be presented, if practicable, to the first regular sitting after return to police custody.

(b) Any arrested person who is charged with a violation of section 53a-223, 53a-223a or 53a-223b shall be promptly presented to the superior court next sitting for the geographical area where the offense is alleged to have been committed. If the alleged offense was committed in a geographical area of the Superior Court other than the geographical area where the protective order was issued, the prosecutorial official for the geographical area of the Superior Court where the alleged offense was committed shall notify the prosecutorial official for the geographical area where the protective order was issued of the alleged violation of such protective order. On motion of any party or the court, the prosecution of such offense may be transferred to the superior court for the geographical area where the protective order was issued.

(P.A. 80-313, S. 26; P.A. 86-337, S. 10; P.A. 91-381, S. 5, 7; P.A. 93-75; P.A. 95-214, S. 2; P.A. 12-114, S. 21.)

History: P.A. 86-337 applied provisions to persons charged with a family violence crime as defined in Sec. 46b-38a; P.A. 91-381 added new Subsec. (b) re prompt presentment of arrested person charged with violation of Sec. 53a-110b to superior court where protective order was issued; P.A. 93-75 amended Subsec. (b) by adding procedure for determining geographic area of the superior court where person arrested for violation of protective order shall be prosecuted; P.A. 95-214 amended Subsec. (a) to include persons charged with “a violation of section 53a-181c, 53a-181d or 53a-181e”; P.A. 12-114 amended Subsec. (b) to add reference to violation of Sec. 53a-223a or 53a-223b.

Cited. 11 CA 238. Cited. 43 CA 209. Cited. 44 CA 162.



Section 54-1h - (Formerly Sec. 6-49a). Arrest by complaint and summons for commission of misdemeanor.

Any person who has been arrested with or without a warrant for commission of a misdemeanor, or for an offense the penalty for which is imprisonment for not more than one year or a fine of not more than one thousand dollars, or both, may, in the discretion of the arresting officer, be issued a written complaint and summons and be released on his written promise to appear on a date and time specified. If any person so arrested and summoned fails to appear for trial at the place and time so specified, or on any court date thereafter, a warrant for his rearrest or a capias shall be issued and he shall also be subject to the provisions of section 53a-173.

(1972, P.A. 69, S. 1; P.A. 84-123, S. 1.)

History: Sec. 6-49a transferred to Sec. 54-1h in 1981; P.A. 84-123 added “or on any court date thereafter” and authorized issuance of a capias for person who fails to appear.



Section 54-1i - (Formerly Sec. 54-40a). Duty of law enforcement officer before charging with a crime a person found in unconscious condition.

(a) All law enforcement officers in this state shall make a diligent effort to determine if any person they find in a semiconscious or unconscious condition is wearing an identification bracelet or metal tag, or is carrying an identification card, bearing such person’s name and any of the following information: A statement of an illness, such as epilepsy, diabetes or a cardiac condition, which might cause semiconsciousness or unconsciousness, a physician’s name or identification of a medication, before such person may be charged with a crime. If any law enforcement officer shall determine that such a person is actually suffering from an affliction which would cause semiconsciousness or unconsciousness, he shall notify such person’s physician immediately or have such person immediately transported to a physician or to some facility where the services of a physician are available.

(b) Any person who wilfully and knowingly falsifies such identification or deliberately misrepresents such an illness shall be guilty of a class A misdemeanor.

(P.A. 73-202, S. 1, 2.)

History: Sec. 54-40a transferred to Sec. 54-1i in 1981.



Section 54-1j - Ascertainment that defendant understands possible immigration and naturalization consequences of guilty or nolo contendere plea.

(a) The court shall not accept a plea of guilty or nolo contendere from any defendant in any criminal proceeding unless the court first addresses the defendant personally and determines that the defendant fully understands that if the defendant is not a citizen of the United States, conviction of the offense for which the defendant has been charged may have the consequences of deportation or removal from the United States, exclusion from readmission to the United States or denial of naturalization, pursuant to the laws of the United States. If the defendant has not discussed these possible consequences with the defendant’s attorney, the court shall permit the defendant to do so prior to accepting the defendant’s plea.

(b) The defendant shall not be required at the time of the plea to disclose the defendant’s legal status in the United States to the court.

(c) If the court fails to address the defendant personally and determine that the defendant fully understands the possible consequences of the defendant’s plea, as required in subsection (a) of this section, and the defendant not later than three years after the acceptance of the plea shows that the defendant’s plea and conviction may have one of the enumerated consequences, the court, on the defendant’s motion, shall vacate the judgment, and permit the defendant to withdraw the plea of guilty or nolo contendere, and enter a plea of not guilty.

(P.A. 82-177; P.A. 97-256, S. 6; P.A. 03-81, S. 1.)

History: P.A. 97-256 amended Subsec. (c) by imposing a three-year time period after the acceptance of the plea for the defendant to show that his plea and conviction may have one of the enumerated consequences, and deleting provision that, in the absence of a record that the court provided the required advice, the defendant is presumed not to have received such advice; P.A. 03-81 amended Subsec. (a) to replace former provision prohibiting the court accepting plea unless the court “advises” the defendant of the possible immigration or naturalization consequences of conviction if the defendant is not a citizen and setting forth specific language of such advisement with provision that prohibits the court accepting plea unless the court first addresses the defendant personally and determines that the defendant fully understands such possible consequences, add “removal” from the United States as a possible consequence and add provision requiring the court to permit the defendant to discuss these possible consequences with the defendant’s attorney prior to accepting plea, amended Subsec. (b) to make a technical change for purposes of gender neutrality and amended Subsec. (c) to make provisions applicable if court fails “to address the defendant personally and determine that the defendant fully understands the possible consequences of the defendant’s plea, as required in subsection (a) of this section” rather than if court fails “to advise a defendant, as required in subsection (a) of this section” and make a technical change for purposes of gender neutrality.

Court need only inform defendant of potential deportation consequences rather than engaging defendant in a manner to ensure full understanding. 62 CA 805. Section is in place only to call defendant’s attention to potential immigration consequences under federal law, not to inform defendant of every possible consequence of a plea. 68 CA 499. Court’s inquiry of defense counsel as to whether there were any immigration issues and whether counsel talked to defendant about possible consequences of pleas cannot be construed as substantial compliance with requirements of Subsec. (a). 120 CA 489; judgment reversed, see 303 C. 527.

Subsec. (a):

Court properly relied upon representations by defense counsel that defendant understood immigration consequences of guilty plea and court was not required to address defendant personally; substantial compliance with section is sufficient. 303 C. 527.

Subsec. (c):

Under 1999 revision, court does not have jurisdiction to hear motion filed outside of 3-year period. 306 C. 125.



Section 54-1k - Issuance of protective orders in cases of stalking, harassment, sexual assault, risk of injury to or impairing morals of a child.

(a) Upon the arrest of a person for a violation of subdivision (1) or (2) of subsection (a) of section 53-21, section 53a-70, 53a-70a, 53a-70c, 53a-71, 53a-72a, 53a-72b or 53a-73a, or any attempt thereof, or section 53a-181c, 53a-181d or 53a-181e, the court may issue a protective order pursuant to this section. Upon the arrest of a person for a violation of section 53a-182b or 53a-183, the court may issue a protective order pursuant to this section if it finds that such violation caused the victim to reasonably fear for his or her physical safety. Such order shall be an order of the court, and the clerk of the court shall cause (1) a copy of such order, or the information contained in such order, to be sent to the victim, and (2) a copy of such order, or the information contained in such order, to be sent by facsimile or other means not later than forty-eight hours after its issuance to the law enforcement agency or agencies for the town in which the victim resides, the town in which the victim is employed and the town in which the defendant resides. If the victim is enrolled in a public or private elementary or secondary school, including a technical high school, or an institution of higher education, as defined in section 10a-55, the clerk of the court shall, upon the request of the victim, send, by facsimile or other means, a copy of such order, or the information contained in such order, to such school or institution of higher education, the president of any institution of higher education at which the victim is enrolled and the special police force established pursuant to section 10a-142, if any, at the institution of higher education at which the victim is enrolled.

(b) A protective order issued under this section may include provisions necessary to protect the victim from threats, harassment, injury or intimidation by the defendant, including but not limited to, an order enjoining the defendant from (1) imposing any restraint upon the person or liberty of the victim, (2) threatening, harassing, assaulting, molesting or sexually assaulting the victim, or (3) entering the dwelling of the victim. A protective order issued under this section may include provisions necessary to protect any animal owned or kept by the victim including, but not limited to, an order enjoining the defendant from injuring or threatening to injure such animal. Such order shall be made a condition of the bail or release of the defendant and shall contain the following language: “In accordance with section 53a-223 of the Connecticut general statutes, any violation of this order constitutes criminal violation of a protective order which is punishable by a term of imprisonment of not more than five years, a fine of not more than five thousand dollars, or both. Additionally, in accordance with section 53a-107 of the Connecticut general statutes, entering or remaining in a building or any other premises in violation of this order constitutes criminal trespass in the first degree which is punishable by a term of imprisonment of not more than one year, a fine of not more than two thousand dollars, or both. Violation of this order also violates a condition of your bail or release and may result in raising the amount of bail or revoking release.”.

(c) The information contained in and concerning the issuance of any protective order issued under this section shall be entered in the registry of protective orders pursuant to section 51-5c.

(P.A. 95-214, S. 3; P.A. 02-132, S. 56; P.A. 05-147, S. 1; 05-288, S. 183; P.A. 07-78, S. 3; P.A. 08-84, S. 1; P.A. 10-144, S. 7; P.A. 12-114, S. 4; June 12 Sp. Sess. P.A. 12-2, S. 99.)

History: P.A. 02-132 replaced provisions re sending certified copy of order to law enforcement agency with provisions re sending copy of or information contained in order to law enforcement agency by facsimile or other means, replaced provisions re entry of protective orders in registry established under Sec. 46b-38c(e) with provisions re entry of information into registry of protective orders pursuant to Sec. 51-5c and made technical changes, effective January 1, 2003; P.A. 05-147 authorized the issuance of a protective order upon the arrest of a person for a violation of Sec. 53a-182b or 53a-183 if the violation caused the victim to reasonably fear for his or her physical safety and revised the language of the order to make technical changes and specify that a violation of Sec. 53a-223 is punishable by a term of imprisonment of not more than five years, a fine of not more than $5,000, or both, reflecting the increase in the penalty for said violation made by P.A. 02-127; P.A. 05-288 made technical changes and revised required language in order re penalty for criminal violation of a protective order, effective July 13, 2005; P.A. 07-78 added provision re authority of protective order to include provisions necessary to protect any animal owned or kept by the victim; P.A. 08-84 inserted Subsec. designators (a), (b) and (c), and amended Subsec. (a) to reference Secs. 53-21(a)(1) or (2), 53a-70, 53a-70a, 53a-70c, 53a-71, 53a-72a, 53a-72b or 53a-73a, or any attempt thereof; P.A. 10-144 amended Subsec. (a) to insert Subdiv. designators (1) and (2), to delete “certified” re copy of order and add “or the information contained in such order” in Subdiv. (1) and to substitute provision re law enforcement agency for town in which victim resides, town in which victim is employed and town in which defendant resides for provision re appropriate law enforcement agency in Subdiv. (2); P.A. 12-114 amended Subsec. (a) to add provision re clerk of court to send copy of order to school at which victim is enrolled, and made technical changes; June 12 Sp. Sess. P.A. 12-2 amended Subsec. (a) to substitute “technical high school” for “regional vocational technical school”.



Section 54-1l - Short title: Alvin W. Penn Racial Profiling Prohibition Act.

(a) This section and section 54-1m shall be known as the “Alvin W. Penn Racial Profiling Prohibition Act”.

(b) For the purposes of this section, “racial profiling” means the detention, interdiction or other disparate treatment of an individual solely on the basis of the racial or ethnic status of such individual.

(c) No member of the Division of State Police within the Department of Emergency Services and Public Protection, a municipal police department or any other law enforcement agency shall engage in racial profiling. The detention of an individual based on any noncriminal factor or combination of noncriminal factors is inconsistent with this policy.

(d) The race or ethnicity of an individual shall not be the sole factor in determining the existence of probable cause to place in custody or arrest an individual or in constituting a reasonable and articulable suspicion that an offense has been or is being committed so as to justify the detention of an individual or the investigatory stop of a motor vehicle.

(P.A. 99-198, S. 1; P.A. 03-160, S. 2; P.A. 11-51, S. 134.)

History: P.A. 03-160 inserted new Subsec. (a) providing that section and Sec. 54-1m shall be known as the “Alvin W. Penn Racial Profiling Prohibition Act” and redesignated existing Subsecs. (a) to (c) as new Subsecs. (b) to (d), effective June 26, 2003; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011.



Section 54-1m - Adoption of policy prohibiting certain police actions. Traffic stop information. Standardized method. Data collection and reporting.

(a) Each municipal police department, the Department of Emergency Services and Public Protection and any other department with authority to conduct a traffic stop shall adopt a written policy that prohibits the stopping, detention or search of any person when such action is solely motivated by considerations of race, color, ethnicity, age, gender or sexual orientation, and such action would constitute a violation of the civil rights of the person. For the purposes of this section: (1) “Department with authority to conduct a traffic stop” means any department that includes, or has oversight of, a police officer, and (2) “police officer” means a police officer within a municipal police department or the Department of Emergency Services and Public Protection or a person with the same authority pursuant to any provision of the general statutes to make arrests or issue citations for violation of any statute or regulation relating to motor vehicles and to enforce said statutes and regulations as policemen or state policemen have in their respective jurisdictions, including, but not limited to: (A) Special policemen or state policemen acting under the provisions of section 29-18, 17a-24 or 17a-465; (B) policemen acting under the provisions of section 29-19; (C) the Commissioner of Motor Vehicles, each deputy commissioner of the Department of Motor Vehicles and any salaried inspector of motor vehicles designated by the commissioner pursuant to section 14-8; (D) State Capitol Police officers acting under the provisions of section 2-1f; (E) special police forces acting under the provisions of section 10a-142; (F) state policemen acting under the provisions of section 27-107; and (G) fire police officers acting under the provisions of section 7-313a.

(b) Not later than July 1, 2013, the Office of Policy and Management, in consultation with the Racial Profiling Prohibition Project Advisory Board established in section 54-1s, and the Criminal Justice Information System Governing Board shall, within available resources, develop and implement a standardized method:

(1) To be used by police officers of municipal police departments, the Department of Emergency Services and Public Protection and any other department with authority to conduct a traffic stop to record traffic stop information unless the police officer is required to leave the location of the stop prior to completing such form in order to respond to an emergency or due to some other exigent circumstance within the scope of such police officer’s duties. The standardized method and any form developed and implemented pursuant to such standardized method shall allow the following information to be recorded: (A) The date and time of the stop; (B) the specific geographic location of the stop; (C) the unique identifying number of the police officer making the stop, or the name and title of the person making the stop if such person does not have a unique identifying number; (D) the race, color, ethnicity, age and gender of the operator of the motor vehicle that is stopped, provided the identification of such characteristics shall be based on the observation and perception of the police officer responsible for reporting the stop; (E) the nature of the alleged traffic violation or other violation that caused the stop to be made and the statutory citation for such violation; (F) the disposition of the stop including whether a warning, citation or summons was issued, whether a search was conducted, the authority for any search conducted, the result of any search conducted, the statute or regulation citation for any warning, citation or summons issued and whether a custodial arrest was made; and (G) any other information deemed appropriate. The method shall also provide for (i) notice to be given to the person stopped that if such person believes that such person has been stopped, detained or subjected to a search solely because of race, color, ethnicity, age, gender, sexual orientation, religion or membership in any other protected class, such person may file a complaint with the appropriate law enforcement agency unless the police officer was required to leave the location of the stop prior to providing such notice in order to respond to an emergency or due to some other exigent circumstance within the scope of such police officer’s duties, and (ii) instructions to be given to the person stopped on how to file such complaint unless the police officer was required to leave the location of the stop prior to providing such instructions in order to respond to an emergency or due to some other exigent circumstance within the scope of such police officer’s duties;

(2) To be used to report complaints pursuant to this section by any person who believes such person has been subjected to a motor vehicle stop by a police officer solely on the basis of race, color, ethnicity, age, gender, sexual orientation or religion; and

(3) To be used by each municipal police department, the Department of Emergency Services and Public Protection and any other department with authority to conduct a traffic stop to report data to the Office of Policy and Management pursuant to subsection (h) of this section.

(c) Not later than July 1, 2013, the Office of Policy and Management, in consultation with the Racial Profiling Prohibition Project Advisory Board, shall develop and implement guidelines to be used by each municipal police department, the Department of Emergency Services and Public Protection and any other department with authority to conduct a traffic stop in (1) training police officers of such agency in the completion of the form developed and implemented pursuant to subdivision (1) of subsection (b) of this section, and (2) evaluating the information collected by police officers of such municipal police department, the Department of Emergency Services and Public Protection or other department with authority to conduct a traffic stop pursuant to subsection (e) of this section for use in the counseling and training of such police officers.

(d) (1) Prior to the date a standardized method and form have been developed and implemented pursuant to subdivision (1) of subsection (b) of this section, each municipal police department, the Department of Emergency Services and Public Protection and any other department with authority to conduct a traffic stop shall, using the form developed and promulgated pursuant to the provisions of subsection (h) in effect on January 1, 2012, record and retain the following information: (A) The number of persons stopped for traffic violations; (B) characteristics of race, color, ethnicity, gender and age of such persons, provided the identification of such characteristics shall be based on the observation and perception of the police officer responsible for reporting the stop and the information shall not be required to be provided by the person stopped; (C) the nature of the alleged traffic violation that resulted in the stop; (D) whether a warning or citation was issued, an arrest made or a search conducted as a result of the stop; and (E) any additional information that such municipal police department, the Department of Emergency Services and Public Protection or any other department with authority to conduct a traffic stop, as the case may be, deems appropriate, provided such information shall not include any other identifying information about any person stopped for a traffic violation such as the person’s operator’s license number, name or address.

(2) On and after the date a standardized method and form have been developed and implemented pursuant to subdivision (1) of subsection (b) of this section, each municipal police department, the Department of Emergency Services and Public Protection and any other department with authority to conduct a traffic stop shall record and retain the information required to be recorded pursuant to such standardized method and any additional information that such municipal police department or the Department of Emergency Services and Public Protection or other department with authority to conduct a traffic stop, as the case may be, deems appropriate, provided such information shall not include any other identifying information about any person stopped for a traffic violation such as the person’s operator’s license number, name or address.

(e) Each municipal police department, the Department of Emergency Services and Public Protection and any other department with authority to conduct a traffic stop shall provide to the Chief State’s Attorney and the Office of Policy and Management (1) a copy of each complaint received pursuant to this section, and (2) written notification of the review and disposition of such complaint. No copy of such complaint shall include any other identifying information about the complainant such as the complainant’s operator’s license number, name or address.

(f) Any police officer who in good faith records traffic stop information pursuant to the requirements of this section shall not be held civilly liable for the act of recording such information unless the officer’s conduct was unreasonable or reckless.

(g) If a municipal police department, the Department of Emergency Services and Public Protection or any other department with authority to conduct a traffic stop fails to comply with the provisions of this section, the Office of Policy and Management shall recommend and the Secretary of the Office of Policy and Management may order an appropriate penalty in the form of the withholding of state funds from such municipal police department, the Department of Emergency Services and Public Protection or such other department with authority to conduct a traffic stop.

(h) Not later than October 1, 2012, each municipal police department and the Department of Emergency Services and Public Protection shall provide to the Office of Policy and Management a summary report of the information recorded pursuant to subsection (d) of this section. On and after October 1, 2013, each municipal police department, the Department of Emergency Services and Public Protection and any other department with authority to conduct a traffic stop shall provide to the Office of Policy and Management a monthly report of the information recorded pursuant to subsection (d) of this section for each traffic stop conducted, in a format prescribed by the Office of Policy and Management. On and after January 1, 2015, such information shall be submitted in electronic form, and shall be submitted in electronic form prior to said date to the extent practicable.

(i) The Office of Policy and Management shall, within available resources, review the prevalence and disposition of traffic stops and complaints reported pursuant to this section. Not later than July 1, 2014, and annually thereafter, the office shall report the results of any such review, including any recommendations, to the Governor, the General Assembly and any other entity deemed appropriate.

(j) Not later than January 1, 2014, the Office of Policy and Management shall submit a report to the joint standing committees of the General Assembly having cognizance of matters relating to the judiciary and public safety, and to the African-American Affairs Commission, the Latino and Puerto Rican Affairs Commission and the Black and Puerto Rican Caucus of the General Assembly, on the office’s progress in developing a standardized method and guidelines pursuant to this section. Such report may include recommendations for amendments to this section.

(P.A. 99-198, S. 2, 3; June Sp. Sess. P.A. 01-9, S. 128, 131; P.A. 03-160, S. 1; P.A. 04-27, S. 6; 04-257, S. 83; P.A. 11-51, S. 171; P.A. 12-74, S. 1; June 12 Sp. Sess. P.A. 12-1, S. 144; P.A. 13-75, S. 1.)

History: (Revisor’s note: A reference in Subsec. (f) to “the information recorded pursuant to subsection (d)” was changed editorially by the Revisors to “the information recorded pursuant to subsection (b)” for accuracy); June Sp. Sess. P.A. 01-9 amended Subsec. (h) to extend the effectiveness of Subsecs. (f) and (g) from January 1, 2002, to January 1, 2003, effective July 1, 2001; P.A. 03-160 amended Subsec. (b)(5) to provide that additional information does not include any other identifying information about any person stopped for a traffic violation such as his or her operator’s license number, name or address, amended Subsec. (c) to require copy of the complaint and written notification of the review and disposition of such complaint to be provided to the African-American Affairs Commission and to provide that no such complaint shall contain any other identifying information about the complainant such as his or her operator’s license number, name or address, amended Subsec. (f) to require that summary report be provided to the African-American Affairs Commission, amended Subsec. (g) to require the African-American Affairs Commission to review the prevalence and disposition of traffic stops and complaints and, not later than January 1, 2004, and annually thereafter, to report the results of such review to the Governor, the General Assembly and any other entity said commission deems appropriate and to delete references to the Chief State’s Attorney, deleted former Subsec. (h) re limited period of effectiveness of Subsecs. (f) and (g), redesignated existing Subsec. (i) as Subsec. (h) and amended said Subsec. by substituting reference in Subdiv. (1) to personal identifying information with reference to race, color, ethnicity, gender and age, effective June 26, 2003; P.A. 04-27 made technical changes, effective April 28, 2004; P.A. 04-257 made a technical change in Subsec. (b), effective June 14, 2004; P.A. 11-51 replaced Commissioner and Department of Public Safety with Commissioner and Department of Emergency Services and Public Protection and amended Subsecs. (a), (b) and (h) to delete references to January 1, 2000, effective July 1, 2011; P.A. 12-74 added new Subsec. (b) re development and implementation of standardized method to record traffic stop information, added new Subsec. (c) re training and evaluation guidelines, redesignated existing Subsec. (b) as Subsec. (d) and amended same to provide that method be used on and after July 1, 2013, if developed and implemented, redesignated existing Subsecs. (c) to (g) as Subsecs. (e) to (i) and amended same to substitute references to Office of Policy and Management for references to African-American Affairs Commission re receipt of complaints, Chief State’s Attorney re recommendation of penalty for failure to comply, Chief State’s Attorney and commission re summary report, and commission re review, within available resources, and substitute “October 1, 2013” for “October 1, 2000” re summary report, added Subsec. (j) re report to judiciary committee, deleted former Subsec. (h) re development and promulgation of forms, and made technical changes, effective July 1, 2012; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (d) to add Subdiv. (1) re use of form and recording of information, designate provisions re recording and retaining information under standardized method as Subdiv. (2) and add reference therein to municipal police department and Department of Emergency Services and Public Protection, amended Subsec. (h) to substitute “October 1, 2012” for “October 1, 2013” re summary report and delete provision re use of method and form, and made technical changes, effective July 1, 2012; P.A. 13-75 made section applicable to “any other department with authority to conduct a traffic stop”, amended Subsec. (a) to add Subdiv. (1) defining “department with authority to conduct a traffic stop” and Subdiv. (2) defining “police officer”, amended Subsec. (b)(1) to add provisions re exception to requirement to record traffic stop information and complaint information provided to person stopped when officer is required to leave in order to respond to emergency or due to other exigent circumstances within scope of duties, and to require that form include specific geographic location of stop, officer’s unique identifying number or name, title of person making stop if such person has no unique identifying number, the authority for any search conducted, the result of any search conducted, and the citation for any warning, citation or summons issued, amended Subsec. (h) to require departments to provide Office of Policy and Management with monthly reports of information recorded under Subsec. (d), amended Subsec. (i) to substitute “July 1, 2014,” for “January 1, 2014,” re report, and amended Subsec. (j) to substitute “January 1, 2014,” for “January 1, 2013,” re report and add reference to public safety committee, the African-American Affairs Commission, the Latino and Puerto Rican Affairs Commission and the Black and Puerto Rican Caucus of the General Assembly.



Section 54-1n - Complaint by victim of identity theft. Law enforcement agency’s responsibilities.

Any person who believes that such person’s personal identifying information has been obtained and used by another person in violation of section 53a-129a of the general statutes, revision of 1958, revised to January 1, 2003, or section 53a-129b, 53a-129c or 53a-129d may file a complaint reporting such alleged violation with the law enforcement agency for the town in which such person resides. Such law enforcement agency shall accept such complaint, prepare a police report on the matter, provide the complainant with a copy of such report and investigate such alleged violation and any other offenses allegedly committed as a result of such violation and shall, if necessary, coordinate such investigation with any other law enforcement agencies.

(P.A. 03-156, S. 7.)



Section 54-1o - (Note: This section is effective January 1, 2014.) Electronic recording of custodial interrogations.

(a) For the purposes of this section:

(1) “Custody” means the circumstance when (A) a person has been placed under formal arrest, or (B) there is a restraint on a person’s freedom of movement of the degree associated with a formal arrest and a reasonable person, in view of all the circumstances, would have believed that he or she was not free to leave;

(2) “Interrogation” means questioning initiated by a law enforcement official or any words or actions on the part of a law enforcement official, other than those normally attendant to arrest and custody, that such official should know are reasonably likely to elicit an incriminating response from the person;

(3) “Custodial interrogation” means any interrogation of a person while such person is in custody;

(4) “Place of detention” means a police station or barracks, courthouse, correctional facility, community correctional center or detention facility; and

(5) “Electronic recording” means an audiovisual recording made by use of an electronic or digital audiovisual device.

(b) An oral, written or sign language statement of a person under investigation for or accused of a capital felony or a class A or B felony made as a result of a custodial interrogation at a place of detention shall be presumed to be inadmissible as evidence against the person in any criminal proceeding unless: (1) An electronic recording is made of the custodial interrogation, and (2) such recording is substantially accurate and not intentionally altered.

(c) Every electronic recording required under this section shall be preserved until such time as the person’s conviction for any offense relating to the statement is final and all direct and habeas corpus appeals are exhausted or the prosecution is barred by law.

(d) If the court finds by a preponderance of the evidence that the person was subjected to a custodial interrogation in violation of this section, then any statements made by the person during or following that nonrecorded custodial interrogation, even if otherwise in compliance with this section, are presumed to be inadmissible in any criminal proceeding against the person except for the purposes of impeachment.

(e) Nothing in this section precludes the admission of:

(1) A statement made by the person in open court at his or her trial or at a preliminary hearing;

(2) A statement made during a custodial interrogation that was not recorded as required by this section because electronic recording was not feasible;

(3) A voluntary statement, whether or not the result of a custodial interrogation, that has a bearing on the credibility of the person as a witness;

(4) A spontaneous statement that is not made in response to a question;

(5) A statement made after questioning that is routinely asked during the processing of the arrest of the person;

(6) A statement made during a custodial interrogation by a person who requests, prior to making the statement, to respond to the interrogator’s questions only if an electronic recording is not made of the statement, provided an electronic recording is made of the statement by the person agreeing to respond to the interrogator’s question only if a recording is not made of the statement;

(7) A statement made during a custodial interrogation that is conducted out-of-state; and

(8) Any other statement that may be admissible under law.

(f) The state shall have the burden of proving, by a preponderance of the evidence, that one of the exceptions specified in subsection (e) of this section is applicable.

(g) Nothing in this section precludes the admission of a statement, otherwise inadmissible under this section, that is used only for impeachment and not as substantive evidence.

(h) The presumption of inadmissibility of a statement made by a person at a custodial interrogation at a place of detention may be overcome by a preponderance of the evidence that the statement was voluntarily given and is reliable, based on the totality of the circumstances.

(i) Any electronic recording of any statement made by a person at a custodial interrogation that is made by any law enforcement agency under this section shall be confidential and not subject to disclosure under the Freedom of Information Act, as defined in section 1-200, and the information shall not be transmitted to any person except as needed to comply with this section.

(P.A. 11-174, S. 1.)

History: P.A. 11-174 effective January 1, 2014.



Section 54-1p - Eyewitness identification procedures.

(a) For the purposes of this section:

(1) “Eyewitness” means a person who observes another person at or near the scene of an offense;

(2) “Photo lineup” means a procedure in which an array of photographs, including a photograph of the person suspected as the perpetrator of an offense and additional photographs of other persons not suspected of the offense, is presented to an eyewitness for the purpose of determining whether the eyewitness is able to identify the suspect as the perpetrator;

(3) “Live lineup” means a procedure in which a group of persons, including the person suspected as the perpetrator of an offense and other persons not suspected of the offense, is presented to an eyewitness for the purpose of determining whether the eyewitness is able to identify the suspect as the perpetrator;

(4) “Identification procedure” means either a photo lineup or a live lineup; and

(5) “Filler” means either a person or a photograph of a person who is not suspected of an offense and is included in an identification procedure.

(b) Not later than February 1, 2013, the Police Officer Standards and Training Council and the Division of State Police within the Department of Emergency Services and Public Protection shall jointly develop and promulgate uniform mandatory policies and appropriate guidelines for the conducting of eyewitness identification procedures that shall be based on best practices and be followed by all municipal and state law enforcement agencies. Said council and division shall also develop and promulgate a standardized form to be used by municipal and state law enforcement agencies when conducting an identification procedure and making a written record thereof.

(c) Not later than May 1, 2013, each municipal police department and the Department of Emergency Services and Public Protection shall adopt procedures for the conducting of photo lineups and live lineups that are in accordance with the policies and guidelines developed and promulgated by the Police Officer Standards and Training Council and the Division of State Police within the Department of Emergency Services and Public Protection pursuant to subsection (b) of this section and that comply with the following requirements:

(1) Whenever a specific person is suspected as the perpetrator of an offense, the photographs included in a photo lineup or the persons participating in a live lineup shall be presented sequentially so that the eyewitness views one photograph or one person at a time in accordance with the policies and guidelines developed and promulgated by the Police Officer Standards and Training Council and the Division of State Police within the Department of Emergency Services and Public Protection pursuant to subsection (b) of this section;

(2) The identification procedure shall be conducted in such a manner that the person conducting the procedure does not know which person in the photo lineup or live lineup is suspected as the perpetrator of the offense, except that, if it is not practicable to conduct a photo lineup in such a manner, the photo lineup shall be conducted by the use of a folder shuffle method, computer program or other comparable method so that the person conducting the procedure does not know which photograph the eyewitness is viewing during the procedure;

(3) The eyewitness shall be instructed prior to the identification procedure:

(A) That the eyewitness will be asked to view an array of photographs or a group of persons, and that each photograph or person will be presented one at a time;

(B) That it is as important to exclude innocent persons as it is to identify the perpetrator;

(C) That the persons in a photo lineup or live lineup may not look exactly as they did on the date of the offense because features like facial or head hair can change;

(D) That the perpetrator may or may not be among the persons in the photo lineup or live lineup;

(E) That the eyewitness should not feel compelled to make an identification;

(F) That the eyewitness should take as much time as needed in making a decision; and

(G) That the police will continue to investigate the offense regardless of whether the eyewitness makes an identification;

(4) In addition to the instructions required by subdivision (3) of this subsection, the eyewitness shall be given such instructions as may be developed and promulgated by the Police Officer Standards and Training Council and the Division of State Police within the Department of Emergency Services and Public Protection pursuant to subsection (b) of this section;

(5) The photo lineup or live lineup shall be composed so that the fillers generally fit the description of the person suspected as the perpetrator and, in the case of a photo lineup, so that the photograph of the person suspected as the perpetrator resembles his or her appearance at the time of the offense and does not unduly stand out;

(6) If the eyewitness has previously viewed a photo lineup or live lineup in connection with the identification of another person suspected of involvement in the offense, the fillers in the lineup in which the person suspected as the perpetrator participates or in which the photograph of the person suspected as the perpetrator is included shall be different from the fillers used in any prior lineups;

(7) At least five fillers shall be included in the photo lineup and at least four fillers shall be included in the live lineup, in addition to the person suspected as the perpetrator;

(8) In a photo lineup, no writings or information concerning any previous arrest of the person suspected as the perpetrator shall be visible to the eyewitness;

(9) In a live lineup, any identification actions, such as speaking or making gestures or other movements, shall be performed by all lineup participants;

(10) In a live lineup, all lineup participants shall be out of the view of the eyewitness at the beginning of the identification procedure;

(11) The person suspected as the perpetrator shall be the only suspected perpetrator included in the identification procedure;

(12) Nothing shall be said to the eyewitness regarding the position in the photo lineup or the live lineup of the person suspected as the perpetrator;

(13) Nothing shall be said to the eyewitness that might influence the eyewitness’s selection of the person suspected as the perpetrator;

(14) If the eyewitness identifies a person as the perpetrator, the eyewitness shall not be provided any information concerning such person prior to obtaining the eyewitness’s statement regarding how certain he or she is of the selection; and

(15) A written record of the identification procedure shall be made that includes the following information:

(A) All identification and nonidentification results obtained during the identification procedure, signed by the eyewitness, including the eyewitness’s own words regarding how certain he or she is of the selection;

(B) The names of all persons present at the identification procedure;

(C) The date and time of the identification procedure;

(D) In a photo lineup, the photographs presented to the eyewitness or copies thereof;

(E) In a photo lineup, identification information on all persons whose photograph was included in the lineup and the sources of all photographs used; and

(F) In a live lineup, identification information on all persons who participated in the lineup.

(P.A. 11-252, S. 1; P.A. 12-111, S. 1.)

History: (Revisor’s note: In Subsec. (b), “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51); P.A. 12-111 amended Subsec. (a) to replace “displayed” with “presented” in definitions of “photo lineup” and “live lineup”, added new Subsec. (b) re development and promulgation by February 1, 2013, of uniform mandatory policies and appropriate guidelines for conducting of eyewitness identification procedures and development and promulgation of standardized form and redesignated existing Subsec. (b) as Subsec. (c) and amended same to replace “January 1, 2012” with “May 1, 2013” as deadline for adopting lineup procedures and require such procedures to be in accordance with policies and guidelines developed and promulgated pursuant to Subsec. (b), add new Subdiv. (1) re presentation of photographs or persons sequentially, replace former Subdiv. (1) re conducting of procedure, when practicable, by person not aware of which person in lineup is suspected as perpetrator with new Subdiv. (2) re conducting of procedure in such a manner that person conducting procedure does not know which person in lineup is suspected as perpetrator and, if it is not practicable to conduct photo lineup in such a manner, allowing photo lineup to be conducted using a method so that person conducting procedure does not know which photograph eyewitness is viewing, redesignate existing Subdiv. (2) as Subdiv. (3) and amend same to add new Subpara. (A) re viewing of array of photographs or group of persons and presentation of photographs or persons one at a time, add new Subpara. (B) re importance of excluding innocent persons, add new Subpara. (C) re difference in appearance because of change in features like facial or head hair, redesignate existing Subparas. (A) to (C) as Subparas. (D) to (F) and add new Subpara. (G) re continuation of police investigation, add new Subdiv. (4) re giving of additional instructions developed and promulgated pursuant to Subsec. (b), redesignate existing Subdivs. (3) to (11) as Subdivs. (5) to (13), redesignate existing Subdiv. (12) as Subdiv. (14) and amend same to replace “eyewitness’s statement that he or she is certain of the selection” with “eyewitness’s statement regarding how certain he or she is of the selection” and redesignate existing Subdiv. (13) as Subdiv. (15) and amend same by replacing in Subpara. (D) “the photographs themselves” with “the photographs presented to the eyewitness or copies thereof”, effective July 1, 2012.



Section 54-1q - Court to advise defendant that guilty or nolo contendere plea may have consequence of suspension of driver’s license.

The court shall not accept a plea of guilty or nolo contendere from a person in a proceeding with respect to a violation of section 14-110, subsection (b) or (c) of section 14-147, section 14-215, subsection (a) of section 14-222, subsection (a) or (b) of section 14-224 or section 53a-119b unless the court advises such person that conviction of the offense for which such person has been charged may have the consequence of the Commissioner of Motor Vehicles suspending such person’s motor vehicle operator’s license.

(P.A. 03-233, S. 3.)



Section 54-1r - Complaint by protected person re violation of order of protection by electronic or telephonic means. Law enforcement agency’s responsibilities.

Any person listed as a protected person on a restraining order, protective order, standing criminal protective order or foreign order of protection who believes that an electronic or telephonic communication received by the person constitutes a violation of section 53a-223, 53a-223a or 53a-223b may file a complaint reporting such alleged violation with the law enforcement agency for the town in which (1) such person resides, (2) such person received the communication, or (3) such communication was initiated. Such law enforcement agency shall accept such complaint, prepare a police report on the matter, provide the complainant with a copy of such report and investigate such alleged violation and shall, if necessary, coordinate such investigation with any other law enforcement agencies and, upon request of the complainant, notify the law enforcement agency for the town in which the complainant resides.

(P.A. 12-114, S. 8.)



Section 54-1s - Racial Profiling Prohibition Project Advisory Board. Membership. Duties.

(a) There is established, within available resources, a Racial Profiling Prohibition Project Advisory Board for the purpose of advising the Office of Policy and Management with respect to the adoption of standardized methods and guidelines pursuant to section 54-1m. The board shall be within the Office of Policy and Management for administrative purposes only.

(b) The board shall include the following members:

(1) The Chief State’s Attorney, or a designee;

(2) The Chief Public Defender, or a designee;

(3) The president of the Connecticut Police Chiefs Association, or a designee;

(4) The executive director of the African-American Affairs Commission, or a designee;

(5) The executive director of the Latino and Puerto Rican Affairs Commission, or a designee;

(6) The executive director of the Asian Pacific American Affairs Commission, or a designee;

(7) The executive director of the Commission on Human Rights and Opportunities, or a designee;

(8) The Commissioner of Emergency Services and Public Protection, or a designee;

(9) The Commissioner of Transportation, or a designee;

(10) The director of the Institute for Municipal and Regional Policy at Central Connecticut State University, or a designee; and

(11) Such other members as the board may prescribe.

(c) The chairpersons of the joint standing committee of the General Assembly having cognizance of matters relating to the judiciary shall select two chairpersons of the board from among the members of the board.

(P.A. 12-74, S. 2.)

History: P.A. 12-74 effective June 6, 2012.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 54-2 - Conviction and binding over by trial justice.

Section 54-2 is repealed.

(1949 Rev., S. 8725; 1957, P.A. 522, S. 2; 1959, P.A. 28, S. 204.)



Section 54-2a - Issuance of bench warrants of arrest, subpoenas, capias and other criminal process. Release conditions. Service of court process. Entry of warrants and process into computer system.

(a) In all criminal cases the Superior Court, or any judge thereof, or any judge trial referee specifically designated by the Chief Justice to exercise the authority conferred by this section may issue (1) bench warrants of arrest upon application by a prosecutorial official if the court or judge determines that the affidavit accompanying the application shows that there is probable cause to believe that an offense has been committed and that the person complained against committed it, (2) subpoenas for witnesses, (3) capias for witnesses and for defendants who violate an order of the court regarding any court appearance, and (4) all other criminal process; and may administer justice in all criminal matters.

(b) The court, judge or judge trial referee issuing a bench warrant for the arrest of the person or persons complained against shall, in cases punishable by death, life imprisonment without the possibility of release or life imprisonment, set the conditions of release or indicate that the person or persons named in the warrant shall not be entitled to bail and may, in all other cases, set the conditions of release. The conditions of release, if included in the warrant, shall fix the first of the following conditions which the court, judge or judge trial referee finds necessary to assure such person’s appearance in court: (1) Written promise to appear; (2) execution of a bond without surety in no greater amount than necessary; or (3) execution of a bond with surety in no greater amount than necessary.

(c) In lieu of a warrant for the rearrest of any defendant who fails to appear for trial at the place and time specified or on any court date thereafter the court, judge or judge trial referee may issue a capias.

(d) All process issued by said court or any judge thereof, or any judge trial referee shall be served by any proper officer, or an indifferent person when specially directed to do so, and shall be obeyed by any and all persons and officers to whom the same is directed or whom it may concern.

(e) Whenever a warrant or other criminal process is issued under this section or section 53a-32, the court, judge or judge trial referee may cause such warrant or process to be entered into a central computer system in accordance with policies and procedures established by the Chief Court Administrator. Existence of the warrant or other criminal process in the computer system shall constitute prima facie evidence of the issuance of the warrant or process. Any person named in the warrant or other criminal process may be arrested based on the existence of the warrant or process in the computer system and shall, upon any such arrest, be given a copy of the warrant or process.

(1959, P.A. 28, S. 27; February, 1965, P.A. 194, S. 1; 1967, P.A. 10, S. 1; 152, S. 44; 549, S. 10; P.A. 74-183, S. 126, 291; P.A. 76-436, S. 518, 681; P.A. 77-576, S. 38, 65; P.A. 79-216, S. 1; P.A. 80-313, S. 2; P.A. 84-123, S. 2; P.A. 00-209, S. 4; P.A. 01-72, S. 1; P.A. 04-127, S. 8; P.A. 10-43, S. 21; P.A. 12-5, S. 24.)

History: 1965 act added authority of judge to issue subpoenas and warrants; 1967 acts deleted language in last sentence qualifying power of judge as being “when the circuit court is not in session” and, effective October 1, 1968, added provisions for alternatives to bail; P.A. 74-183 replaced circuit court with court of common pleas, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court and deleted references to powers of other unspecified courts and judges, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 77-576 added detailed provisions re procedure for issuance of bench warrants and clarified provisions with respect to crimes which are not bailable, effective July 1, 1978; P.A. 79-216 made minor wording changes; P.A. 80-313 divided section into Subsecs., restated power to issue bench warrants in Subsec. (a) and deleted detailed provisions re procedure re issuance of bench warrants and arrests made on bench warrant; P.A. 84-123 amended Subsec. (a) by authorizing the issuance of capias for defendants who violate a court order regarding any court appearance, added a new Subsec. (c) re the issuance of a capias in lieu of a rearrest warrant, and redesignated former Subsec. (c) as Subsec. (d); P.A. 00-209 made technical changes and added new Subsec. (e) authorizing the entry of a rearrest warrant into a central computer system, providing that the existence of the warrant in the computer system is prima facie evidence of its issuance and authorizing the arrest of a person based on the existence of the warrant in the computer system; P.A. 01-72 amended Subsec. (a) by adding “or any judge trial referee specifically designated by the Chief Justice to exercise the authority conferred by this section” and amended Subsecs. (b) to (e) by adding references to judge trial referee; P.A. 04-127 amended Subsec. (e) by deleting reference to “rearrest” warrant and adding reference to Sec. 53a-32; P.A. 10-43 amended Subsec. (e) to make provisions applicable to other criminal process and require that entry of warrant or process into central computer system be in accordance with policies and procedures established by Chief Court Administrator; P.A. 12-5 amended Subsec. (b) to add reference to cases punishable by life imprisonment without possibility of release, effective April 25, 2012.

See Sec. 52-56(d) re execution or service of capias in any precinct by state marshal of any precinct.

See Sec. 54-64b re release following arrest on court warrant.

Service on defendant by exhibiting warrant so he could read it was sufficient compliance with this section. 28 CS 19.

Failure to produce witness who is within reach and who would naturally have been produced permits, but does not require, inference that evidence of witness would have been unfavorable. 5 Conn. Cir. Ct. 298. Issuance of warrant upon application of police officer, whose information concerning defendant’s criminal act was based upon New Haven police reports, was issuance upon probable cause. “Probable cause” is a practical concept and may be based upon hearsay. Id., 529. Cited. Id., 685.

Annotations to present section:

Cited. 181 C. 562. Cited. 187 C. 292. Cited. 202 C. 443. Cited. 233 C. 403.

Cited. 38 CS 377.

Subsec. (a):

Subdiv. (1) cited. 193 C. 612; 205 C. 298.

Subdiv. (1) cited. 27 CA 307.



Section 54-2c - Traffic violator need not appear in court, when. Schedule of fines established.

Section 54-2c is repealed.

(1967, P.A. 429; 1969, P.A. 455; 1971, P.A. 436; P.A. 74-183, S. 128, 291; P.A. 75-577, S. 123, 126.)



Section 54-2d - Notation in computer network of actions taken by law enforcement agency to execute certain warrants.

Not later than thirty days after the entry of the issuance of any rearrest warrant or arrest warrant for a violation of probation into the paperless rearrest warrant network, the law enforcement agency for the municipality in which the accused person resides shall, if such network is available and accessible to such agency, enter a notation in such network of the actions, if any, that have been taken by such agency to execute the warrant and apprehend the accused person.

(P.A. 06-99, S. 2.)

See Sec. 54-108c re availability on Internet of information on outstanding arrest warrants for probation violations.



Section 54-2e - Issuance of rearrest warrant or capias for failure to appear.

Unless good cause is shown, no court shall issue a rearrest warrant or a capias for failure to appear as provided in section 53a-173 prior to four o’clock p.m. of the day of the alleged failure to appear.

(P.A. 07-243, S. 3.)



Section 54-3 and 54-4 - Issue of warrant after arrest. Trial justice may issue criminal process to be served anywhere in the state.

Sections 54-3 and 54-4 are repealed.

(1949 Rev., S. 8722, 8723; 1959, P.A. 28, S. 204.)



Section 54-6 to 54-12 - Criminal jurisdiction of municipal courts. Limit of jurisdiction of municipal courts. Jurisdiction over violations concerning overweight commercial vehicles. Bonds on adjournment of hearing. Copies of files and records for Superior Court and state’s attorneys on bindover; notice when proceeding pending on seized property. Appointment of court interpreters in municipal and trial justice court. Appeal from municipal court or trial justice.

Sections 54-6 to 54-12, inclusive, are repealed.

(1949 Rev., S. 7579, 8726, 8730, 8731, 8733, 8741; 1953, S. 3096d; 1955, S. 3097d; June, 1955, S. 3096d; November, 1955, S. N229; 1959, P.A. 28, S. 138, 204; 1961, P.A. 179; 1963, P.A. 49; 1971, P.A. 321; P.A. 73-116, S. 16; 73-667, S. 1, 2; P.A. 74-183, S. 130, 291; P.A. 76-336, S. 1; 76-436, S. 521, 681.)



Section 54-15 and 54-16 - Binding over on probable cause. Jurisdiction of Common Pleas Court on appeals.

Sections 54-15 and 54-16 are repealed.

(1949 Rev., S. 8727, 8742; 1949, S. 3320d; November, 1955, S. N230; 1959, P.A. 28, S. 141, 204; 1963, P.A. 642, S. 61.)



Section 54-17a - Presentation in one judicial district for offenses charged in various districts where defendant to plead guilty.

When any person is arrested in any judicial district upon a criminal charge within the jurisdiction of the Superior Court and any indictment or information is pending against him in the superior court for one or more other judicial districts, he may, with his consent and that of the state’s attorney for each such judicial district, be presented in the judicial district where the first warrant served upon him originated for all of the offenses to which he intends to plead guilty.

(1961, P.A. 251; P.A. 73-116, S. 17; 73-667, S. 1, 2; P.A. 78-280, S. 2, 4, 127.)

History: P.A. 73-116 added references to judicial districts; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 78-280 deleted references to counties.



Section 54-18a to 54-21 - Transfer of criminal cases between Superior and Common Pleas Court. Certain cases to be tried at first term. Search when cruelty is suspected. Search warrants in cases of cruelty to animals.

Sections 54-18a to 54-21, inclusive, are repealed.

(1949 Rev., S. 8724, 8745, 8787; 1959, P.A. 28, S. 143; 1961, P.A. 517, S. 70; 1963, P.A. 642, S. 63; 652, S. 10; 1971, P.A. 590; P.A. 73-116, S. 19; 73-667, S. 1, 2; P.A. 74-183, S. 134, 291; P.A. 76-336, S. 10; 76-436, S. 525, 526, 681.)



Section 54-25 and 54-26 - Release on recognizance. Witnesses in courts of other states.

Sections 54-25 and 54-26 are repealed.

(1949 Rev., S. 8746, 8762; 1959, P.A. 28, S. 147; P.A. 76-336, S. 10; P.A. 80-313, S. 61.)



Section 54-29 to 54-31 - Seizure of obscene literature and gambling implements. Illegal articles and implements to be destroyed. Judges of city courts may act.

Sections 54-29 to 54-31, inclusive, are repealed.

(1949 Rev., S. 8752–8754; 1959, P.A. 28, S. 148, 204; 1963, P.A. 652, S. 10.)



Section 54-33 - Search warrants for gambling and lottery implements.

Section 54-33 is repealed.

(1949 Rev., S. 8756; 1959, P.A. 28, S. 149; 1963, P.A. 652, S. 10.)



Section 54-33a - Issuance of search warrant.

(a) As used in sections 54-33a to 54-33g, inclusive, “property” includes, without limitation, documents, books, papers, films, recordings and any other tangible thing.

(b) Upon complaint on oath by any state’s attorney or assistant state’s attorney or by any two credible persons, to any judge of the Superior Court or judge trial referee, that such state’s attorney or assistant state’s attorney or such persons have probable cause to believe that any property (1) possessed, controlled, designed or intended for use or which is or has been used or which may be used as the means of committing any criminal offense; or (2) which was stolen or embezzled; or (3) which constitutes evidence of an offense, or that a particular person participated in the commission of an offense, is within or upon any place, thing or person, such judge or judge trial referee, except as provided in section 54-33j, may issue a warrant commanding a proper officer to enter into or upon such place or thing, search the same or the person and take into such officer’s custody all such property named in the warrant.

(c) A warrant may issue only on affidavit sworn to by the complainant or complainants before the judge or judge trial referee and establishing the grounds for issuing the warrant, which affidavit shall be part of the arrest file. If the judge or judge trial referee is satisfied that grounds for the application exist or that there is probable cause to believe that they exist, the judge or judge trial referee shall issue a warrant identifying the property and naming or describing the person, place or thing to be searched. The warrant shall be directed to any police officer of a regularly organized police department or any state police officer, to an inspector in the Division of Criminal Justice, to a conservation officer, special conservation officer or patrolman acting pursuant to section 26-6 or to a sworn motor vehicle inspector acting under the authority of section 14-8. The warrant shall state the date and time of its issuance and the grounds or probable cause for its issuance and shall command the officer to search within a reasonable time the person, place or thing named, for the property specified. The inadvertent failure of the issuing judge or judge trial referee to state on the warrant the time of its issuance shall not in and of itself invalidate the warrant.

(1963, P.A. 652, S. 1, 3; February, 1965, P.A. 439; 574, S. 46; P.A. 74-183, S. 138, 291; P.A. 76-436, S. 530, 681; P.A. 77-504; P.A. 79-14, S. 3; P.A. 80-313, S. 8; P.A. 81-227, S. 3; June Sp. Sess. P.A. 98-1, S. 39, 121; P.A. 00-31; P.A. 01-72, S. 2; P.A. 04-147, S. 2; P.A. 13-271, S. 42.)

History: 1965 acts authorized search of person and made grammatical correction; P.A. 74-183 replaced circuit court with court of common pleas in Subsec. (b), reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 added reference to assistant state’s attorneys and deleted reference to prosecuting attorneys and to court of common pleas in Subsec. (b), reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 77-504 added Subsec. (b)(3) authorizing issuance of search warrant to discover property constituting evidence of offense or evidence that a person participated in the commission of an offense; P.A. 79-14 added exception re Sec. 54-33j in Subsec. (b)(3); P.A. 80-313 substituted “may” for “shall” in Subsec. (c) provision re issuance of warrant on sworn affidavit; P.A. 81-227 amended Subsec. (c) by authorizing judges to direct search warrants to conservation officers and patrolmen acting pursuant to Sec. 26-6; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (c), effective June 24, 1998; P.A. 00-31 amended Subsec. (c) to require the warrant to state the date and time of its issuance and to add provision that the inadvertent failure of the issuing judge to state on the warrant the time of its issuance shall not in and of itself invalidate the warrant, and made technical changes in Subsecs. (b) and (c) for purposes of gender neutrality; P.A. 01-72 added references to judge trial referee in Subsecs. (b) and (c); P.A. 04-147 amended Subsec. (c) to authorize a warrant to be directed to an inspector in the Division of Criminal Justice and make a technical change for purposes of gender neutrality; P.A. 13-271 amended Subsec. (c) to authorize warrant to be directed to a sworn motor vehicle inspector acting under authority of Sec. 14-8, effective July 1, 2013.



Section 54-33b - Search of person.

The officer serving a search warrant may, if such officer has reason to believe that any of the property described in the warrant is concealed in the garments of any person in or upon the place or thing to be searched, search the person for the purpose of seizing the same. When the person to be searched is a woman, the search shall be made by a policewoman or other woman assisting in the service of the warrant, or by a woman designated by the judge or judge trial referee issuing the warrant.

(1963, P.A. 652, S. 2; P.A. 80-313, S. 9; P.A. 01-72, S. 4.)

History: P.A. 80-313 rephrased provisions but made no substantive changes; P.A. 01-72 made a technical change for purposes of gender neutrality and added reference to judge trial referee.

Cited. 28 CS 23.

Cited. 5 Conn. Cir. Ct. 44, 46. Search of person on premises of store searched under warrant was constitutional as statute provides for reasonable searches and seizes, not unreasonable ones. Id., 637.



Section 54-33c - Application for warrant. Execution and return of warrant. Copy of affidavit to be given to owner, occupant or person named in warrant; exceptions. Disclosure of affidavit limited by prosecuting attorney, when.

(a) The applicant for the search warrant shall file the application for the warrant and all affidavits upon which the warrant is based with the clerk of the court for the geographical area within which any person who may be arrested in connection with or subsequent to the execution of the search warrant would be presented with the return of the warrant. The warrant shall be executed within ten days and returned with reasonable promptness consistent with due process of law and shall be accompanied by a written inventory of all property seized. A copy of such warrant shall be given to the owner or occupant of the dwelling, structure, motor vehicle or place designated therein, or the person named therein. Within forty-eight hours of such search, a copy of the application for the warrant and a copy of all affidavits upon which the warrant is based shall be given to such owner, occupant or person. The judge or judge trial referee may, by order, dispense with the requirement of giving a copy of the affidavits to such owner, occupant or person at such time if the applicant for the warrant files a detailed affidavit with the judge or judge trial referee which demonstrates to the judge or judge trial referee that (1) the personal safety of a confidential informant would be jeopardized by the giving of a copy of the affidavits at such time, or (2) the search is part of a continuing investigation which would be adversely affected by the giving of a copy of the affidavits at such time, or (3) the giving of such affidavits at such time would require disclosure of information or material prohibited from being disclosed by chapter 959a. If the judge or judge trial referee dispenses with the requirement of giving a copy of the affidavits at such time, such order shall not affect the right of such owner, occupant or person to obtain such copy at any subsequent time. No such order shall limit the disclosure of such affidavits to the attorney for a person arrested in connection with or subsequent to the execution of a search warrant unless, upon motion of the prosecuting authority within two weeks of such person’s arraignment, the court finds that the state’s interest in continuing nondisclosure substantially outweighs the defendant’s right to disclosure.

(b) Any order dispensing with the requirement of giving a copy of the warrant application and accompanying affidavits to such owner, occupant or person within forty-eight hours shall be for a specific period of time, not to exceed two weeks beyond the date the warrant is executed. Within that time period the prosecuting authority may seek an extension of such period. Upon the execution and return of the warrant, affidavits which have been the subject of such an order shall remain in the custody of the clerk’s office in a secure location apart from the remainder of the court file.

(1963, P.A. 652, S. 4; 1971, P.A. 291; P.A. 76-155; P.A. 85-306; P.A. 89-247; P.A. 97-40, S. 8; P.A. 99-215, S. 9; P.A. 01-72, S. 5.)

History: 1971 act set ten-day deadline for execution of warrant and required that copy of warrant be given to owner or occupant of dwelling, structure etc. to be searched or to the person named in the warrant; P.A. 76-155 set 48-hour deadline for giving copy of warrant and added provisions re requirement that copy of warrant application, affidavits be given to owner, occupant or person named in warrant; P.A. 85-306 required the applicant to file a detailed affidavit with the judge before the judge may dispense with the requirement of giving a copy of the affidavits; P.A. 89-247 added provisions re filing of copy of search warrant application with clerk of court, re prohibition of clerks’ disclosing information pertinent to the application, re protection of rights of an arrested person’s attorney to disclosure of affidavits and re time limits on orders which dispense with requirement that copy of warrant application and affidavits be given to interested parties within 48 hours and divided section into Subsecs.; P.A. 97-40 changed “issuance” to “execution” of warrant in Subsec. (a); P.A. 99-215 amended Subsec. (a) by deleting provision requiring filing of copy of warrant and that search be conducted within one business day of execution and prohibiting clerk from disclosure of information re application or affidavits of search warrant and substituting provision that any person arrested in connection with or subsequent to execution of search warrant would be presented with return of warrant; P.A. 01-72 amended Subsec. (a) by adding references to judge trial referee.

Cited. 7 CA 265. Cited. 10 CA 347. Cited. 14 CA 356. Cited. 15 CA 251. Cited. 18 CA 477.

Cited. 28 CS 23. Omission of signature from copies of warrant and affidavits served on defendant held harmless error; exclusionary rule discussed. 35 CS 225. Cited. 36 CS 570. Cited. 40 CS 20.

Cited. 5 Conn. Cir. Ct. 44, 46. Execution of search and seizure warrant fourteen days after its issuance held unreasonable lapse of time although officers’ daily surveillance made this the opportune date for search. Motion to suppress evidence seized granted. Id., 468.

Subsec. (a):

Cited. 239 C. 793.



Section 54-33d - Interference with search.

Any person who forcibly assaults, resists, opposes, impedes, intimidates or interferes with any person authorized to serve or execute search warrants or to make searches and seizures while engaged in the performance of his duties with regard thereto or on account of the performance of such duties, shall be fined not more than one thousand dollars or imprisoned not more than one year or both; and any person who in committing any violation of this section uses any deadly or dangerous weapon shall be fined not more than ten thousand dollars or imprisoned not more than ten years or both.

(1963, P.A. 652, S. 5.)

Cited. 11 CA 47. Cited. 24 CA 330.

Cited. 30 CS 211.

Cited. 6 Conn. Cir. Ct. 176.



Section 54-33e - Destruction of property.

Any person who, before, during or after seizure of any property by any police officer authorized to make searches and seizures, in order to prevent the seizure or securing of any property named in the warrant by such police officer, breaks, destroys or removes or causes the breaking, destruction or removal of the same, shall be fined not more than one thousand dollars or imprisoned not more than one year or both.

(1963, P.A. 652, S. 6.)

Cited. 26 CA 667.

Cited. 30 CS 211.

Cited. 5 Conn. Cir. Ct. 44, 46. Cited. 6 Conn. Cir. Ct. 176.



Section 54-33f - Motion for return of unlawfully seized property and suppression as evidence.

(a) A person aggrieved by search and seizure may move the court which has jurisdiction of such person’s case or, if such jurisdiction has not yet been invoked, then the court which issued the warrant, or the court in which such person’s case is pending, for the return of the property and to suppress for use as evidence anything so obtained on the ground that: (1) The property was seized without a warrant, or (2) the warrant is insufficient on its face, or (3) the property seized is not that described in the warrant, or (4) there was not probable cause for believing the existence of the grounds on which the warrant was issued, or (5) the warrant was illegally executed. In no case may the judge or judge trial referee who signed the warrant preside at the hearing on the motion.

(b) The motion shall be made before trial or hearing unless opportunity therefor did not exist or the defendant was not aware of the grounds for the motion, but the court in its discretion may entertain the motion at the trial or hearing.

(c) The court shall receive evidence on any issue of fact necessary to the decision of the motion. If the motion is granted, the property shall be restored unless otherwise subject to lawful detention and it shall not be admissible in evidence at any hearing or trial.

(1963, P.A. 652, S. 7; 1967, P.A. 4; 1969, P.A. 292, S. 1; P.A. 80-313, S. 10; P.A. 01-72, S. 6.)

History: 1967 act added proviso prohibiting judge who signed warrant from presiding at hearing on motion; 1969 act authorized aggrieved person to make motion “in the court in which his case is pending” for return of property and to suppress its use as evidence; P.A. 80-313 reorganized provisions and divided section into Subsecs.; P.A. 01-72 amended Subsec. (a) by making technical changes for purposes of gender neutrality and adding reference to judge trial referee.

Cited. 10 CA 561. Cited. 14 CA 605. Cited. 27 CA 370. Cited. 31 CA 548.

Use of motion to suppress. 29 CS 423. Motion to dismiss, motion to suppress, difference. 30 CS 211. This section implements fourth amendment of U.S. Const. and Art. I, Sec. 7 of the Conn. Const. and is analogous to rule 41 of Federal Rules of Criminal Procedure; purposes of rule. 33 CS 129.

Evidence obtained by an immediate search of defendant’s apartment after her arrest for liquor violation was admissible. Search without warrant was an incident to a lawful arrest. 4 Conn. Cir. Ct. 125. Where officers went beyond directives of warrant for search of defendant and certain premises and searched automobiles, evidence obtained was suppressed, but articles taken were not returned in absence of demand or request. Id., 422, 423. Property sought to be suppressed was voluntarily handed over to police officers by defendant’s wife who was not party to defendant’s appeal. He has no standing to claim violation of wife’s constitutional rights as these are personal to her. Id., 605. Testimony or information, although not tangible, come within purview of statute. 5 Conn. Cir. Ct. 44. Although not expressly required it is better practice for motion to suppress to be in writing. Id., 51. Motion by defendant to suppress evidence seized in search of his car dismissed by circuit court where prosecuting attorney had instituted bindover proceedings in superior court. Id., 119. While it is better practice to test legality of seizure in preliminary hearing, court may entertain motion to suppress at trial. Officers did not search for papers where they had defendant under surveillance in his store and saw him putting papers under rafters of hatchway and picked them up upon arrest. Id., 613. Where there was probable cause to believe that defendant was in business of pool selling from allegations of affidavit, search warrant was properly issued. Id, 669. Burden of proof relative to the illegality of search and seizure is on accused. Newspaper, policy sheet and pen discarded by accused were abandoned property and apprehension of them by police is not seizure of defendant’s property. 6 Conn. Cir. Ct. 17. (5) Doctrine of retroactivity not applied to procedural problem of this kind. Id., 192, 194. Motion to suppress must specify item to be suppressed. Id., 454. Cited. Id., 574; 584.

Subsec. (a):

Subdiv. (5) cited. 15 CA 251.



Section 54-33g - Summons to owner on seizure of property. In rem action for adjudication as nuisance. Disposition of property.

(a) When any property believed to be possessed, controlled, designed or intended for use or which is or has been used or which may be used as a means of committing any criminal offense, except a violation of section 21a-267, 21a-277, 21a-278 or 21a-279, has been seized as a result of a lawful arrest or lawful search, which the state claims to be a nuisance and desires to have destroyed or disposed of in accordance with the provisions of this section, the judge or court issuing the warrant or before whom the arrested person is to be arraigned shall, within ten days after such seizure, cause to be left with the owner of, and with any person claiming of record a bona fide mortgage, assignment of lease or rent, lien or security interest in, the property so seized, or at his usual place of abode, if he is known, or, if unknown, at the place where the property was seized, a summons notifying the owner and any such other person claiming such interest and all others whom it may concern to appear before such judge or court, at a place and time named in such notice, which shall be not less than six nor more than twelve days after the service thereof. Such summons may be signed by a clerk of the court or his assistant and service may be made by a local or state police officer. It shall describe such property with reasonable certainty and state when and where and why the same was seized.

(b) If the owner of such property or any person claiming any interest in the same appears, he shall be made a party defendant in such case. Any state’s attorney or assistant state’s attorney may appear and prosecute such complaint and shall have the burden of proving all material facts by clear and convincing evidence.

(c) If the judge or court finds the allegations made in such complaint to be true and that the property has been possessed, controlled or designed for use, or is or has been or is intended to be used, with intent to violate or in violation of any of the criminal laws of this state, except a violation of section 21a-267, 21a-277, 21a-278 or 21a-279, he shall render judgment that such property is a nuisance and order the same to be destroyed or disposed of to a charitable or educational institution or to a governmental agency or institution provided, if any such property is subject to a bona fide mortgage, assignment of lease or rent, lien or security interest, such property shall not be so destroyed or disposed of in violation of the rights of the holder of such interest. When any money or valuable prize has been seized upon such warrant and condemned under the provisions of this section, such money or valuable prize shall become the property of the state and when the property is money it shall be deposited in the General Fund, provided any such property, which at the time of such order is subject to a bona fide mortgage, assignment of lease or rent, lien or security interest shall remain subject to such mortgage, assignment of lease or rent, lien or security interest. When any property or valuable prize has been declared a nuisance and condemned under this section, the court may also order that such property be sold by sale at public auction in which case the proceeds shall become the property of the state and shall be deposited in the General Fund; provided, any person who has a bona fide mortgage, assignment of lease or rent, lien or security interest shall have the same right to the proceeds as he had in the property prior to sale. Final destruction or disposal of such property shall not be made until any criminal trial in which such property might be used as evidence has been completed.

(d) If the judge or court finds the allegations not to be true or that the property has not been kept with intent to violate or in violation of the criminal laws of this state or that it is the property of a person not a defendant, he shall order the property returned to the owner forthwith and the party in possession of such property pending such determination shall be responsible and personally liable for such property from the time of seizure and shall immediately comply with such order.

(e) Failure of the state to proceed against such property in accordance with the provisions of this section shall not prevent the use of such property as evidence in any criminal trial.

(1963, P.A. 652, S. 8; February, 1965, P.A. 215; 574, S. 47; 1972, P.A. 49; P.A. 75-54, S. 1, 3; P.A. 76-77, S. 4; 76-436, S. 531, 681; P.A. 80-313, S. 11; P.A. 84-540, S. 4, 7; P.A. 87-294, S. 1; P.A. 89-269, S. 3.)

History: 1965 acts specified applicability of provisions to seized property “which the state claims to be a nuisance and desires to have destroyed or disposed of in accordance with the provisions of this section” and added provision allowing use of property which state has failed to proceed against as evidence in criminal trial; 1972 act referred to property “possessed, controlled or designed for use ... or intended to be used” in violation of criminal laws rather than to property “kept” in connection with violation of law and added proviso re superior court’s assumption of trial jurisdiction; P.A. 75-54 changed deadline for issuing summons from 48 hours after seizure to 10 days after seizure and clarified applicability re property which is subject to liens; P.A. 76-77 added provision re sale of property at public auction; P.A. 76-436 replaced prosecuting attorneys with assistant state’s attorneys and deleted proviso re superior court’s assumption of trial jurisdiction rendered obsolete because of transfer of all trial jurisdiction to that court, effective July 1, 1978; P.A. 80-313 divided section into Subsecs. and moved provision re final destruction or disposal of property but made no substantive changes; P.A. 84-540 deleted reference in Subsec. (a) to property seized “pursuant to subdivision (1) of subsection (b) of section 54-33a” and substituted reference to property “believed to be possessed, controlled, designed or intended for use or which is or has been used as a means of committing any criminal offense” seized “as a result of a search incident to an arrest, a warrantless arrest or a search warrant”; expanded provision in Subsec. (a) requiring judge or court “issuing the warrant” to issue a summons to include judge or court “before whom the arrested person is to be arraigned”; P.A. 87-294 amended Subsec. (c) to specify that property which is money shall be deposited in the general fund; P.A. 89-269 amended Subsec. (a) to add exception for “a violation of section 21a-267, 21a-277, 21a-278 or 21a-279”, to require that the property has been seized as a result of a “lawful arrest or lawful search” rather than a “search incident to an arrest, a warrantless arrest or a search warrant”, and to delete provision that the summons notify the owner to appear “then and there to show cause why such property should not be adjudged a nuisance and ordered to be destroyed or otherwise disposed of as herein provided”, amended Subsec. (b) to place on the state’s attorney or assistant state’s attorney “the burden of proving all material facts by clear and convincing evidence” and amended Subsec. (c) to add exception for “a violation of section 21a-267, 21a-277, 21a-278 or 21a-279”.

Statute requires that the issuance of the warrant, pursuant to which the property sought to be confiscated is seized, precede the seizure and that the seizure take place pursuant to that warrant. 1 CA 315. “This statute, being a forfeiture statute, must be read and applied strictly.” 5 CA 540. Cited. 15 CA 589. Cited. 19 CA 195; Id., 588. Cited. 39 CA 40.

Cited. 36 CS 551.

Seizure warrant is prerequisite to condemnation of gambling device. 2 Conn. Cir. Ct. 399. Action to condemn is civil and state has right to appeal. Id. Cited. 3 Conn. Cir. Ct. 96. Defendant’s lack of knowledge his car was being used by person to who he entrusted it for policy playing is no defense to forfeiture proceeding. 5 Conn. Cir. Ct. 1. Cited. Id., 44, 46. Cited. 6 Conn. Cir. Ct. 283. Not a criminal statute, but provides for forfeiture of car used in violation of law by in rem civil action. Id., 284.

Subsec. (a):

Time limit is directory, not mandatory. 19 CA 195. Cited. 23 CA 724.



Section 54-33h - (Formerly Sec. 53-279). Arrest of keeper of gambling equipment; seizure and disposition of property.

Section 54-33h is repealed.

(1949 Rev., S. 8656; 1959, P.A. 28, S. 191; 1963, P.A. 652, S. 9; 1969, P.A. 169; P.A. 73-455, S. 9.)



Section 54-33i - “Journalist”, “news organization” and “news” defined.

For the purposes of this section and sections 54-33a and 54-33j:

(1) “Journalist” means a person engaged in the business of investigating, collecting or writing news, or of supervising such activity, with the intent of publication or presentation or for publication or presentation to the public through a news organization.

(2) “News organization” means (A) an individual, partnership, corporation or other association engaged in the business, whether or not for profit, of (i) publishing a newspaper or other periodical that reports news events and that is issued at regular intervals or has a general circulation; or (ii) providing newsreels or other motion picture news for public showing; or (iii) broadcasting news to the public by wire, radio, television or facsimile; and (B) a press association or other association of individuals, partnerships, corporations or other associations described in subparagraph (A) of this subdivision or in subdivision (1) of this section engaged in gathering news and disseminating it to its members for publication.

(3) “News” means any compilation of facts, theories, rumors or opinions concerning any subject for the purpose of informing the public.

(P.A. 79-14, S. 1; P.A. 80-313, S. 12.)

History: P.A. 80-313 replaced alphabetic Subdiv. indicators with numeric indicators and made corresponding format changes in Subpara. indicators but made no substantive changes.



Section 54-33j - Issuance of search warrant for property of journalist or news organization.

(a) No search warrant, as provided in section 54-33a, may be issued to search any place or seize anything in the possession, custody or control of any journalist or news organization unless such warrant is issued upon probable cause that such person or organization has committed or is committing the offense related to the property named in the warrant or such property constitutes contraband or an instrumentality of a crime.

(b) Nothing in this section shall be construed as limiting the right to subpoena any such evidence if such subpoena is otherwise permitted by law.

(P.A. 79-14, S. 2.)



Section 54-33k - “Strip search” defined.

For the purposes of this section and section 54-33l, “strip search” means having an arrested person remove or arrange some or all of his or her clothing or, if an arrested person refuses to remove or arrange his or her clothing, having a peace officer or employee of the police department remove or arrange the clothing of the arrested person so as to permit a visual inspection of the genitals, buttocks, anus, female breasts or undergarments used to clothe said anatomical parts of the body.

(P.A. 80-93, S. 1; P.A. 81-234, S. 1.)

History: P.A. 81-234 amended the definition of strip search to include the removing or arranging of the clothing of an arrested person by a peace officer or an employee of the police department when the arrested person refuses to remove or arrange the clothing.



Section 54-33l - Strip searches. Procedure.

(a) No person arrested for a motor vehicle violation or a misdemeanor shall be strip searched unless there is reasonable belief that the individual is concealing a weapon, a controlled substance or contraband.

(b) No search of any body cavity other than the mouth shall be conducted without a search warrant. Any warrant authorizing a body cavity search shall specify that the search is required to be performed under sanitary conditions and conducted either by or under the supervision of a person licensed to practice medicine in accordance with chapter 370.

(c) All strip searches shall be performed by a person of the same sex as the arrested person and on premises where the search cannot be observed by persons not physically conducting the search or not absolutely necessary to conduct the search.

(d) Any peace officer or employee of a police department conducting a strip search shall (1) obtain the written permission of the police chief or an agent thereof designated for the purposes of authorizing a strip search in accordance with this section and section 54-33k and (2) prepare a report of the strip search. The report shall include the written authorization required by subdivision (1) of this subsection, the name of the person subjected to the search, the name of any person conducting the search and the time, date and place of the search. A copy of the report shall be provided to the person subjected to the search.

(e) Nothing in this section shall preclude prosecution of a peace officer or employee under any other provision of the general statutes.

(f) Nothing in this section shall be construed as limiting any statutory or common law rights of any person for purposes of any civil action or injunctive relief.

(g) The provisions of this section and section 54-33k shall not apply when the person is remanded to a correctional institution pursuant to a court order.

(P.A. 80-93, S. 2; P.A. 81-234, S. 2.)

History: P.A. 81-234 amended Subsec. (a) to clarify the exception to the prohibition on strip searches and to provide that a person may be strip searched if there is reasonable belief he is concealing contraband, amended Subsec. (b) by replacing “licensed practitioner, as defined in section 20-184a” with “person licensed to practice medicine in accordance with chapter 370”, and amended Subsec. (c) by providing that a strip search shall be performed where it cannot be observed by persons not absolutely necessary to conduct it.



Section 54-33m - Failure to wear seat belt not probable cause for vehicle search.

The failure of an operator of, or front seat passenger in, a private passenger motor vehicle or vanpool vehicle to wear a seat safety belt as required by section 14-100a shall not constitute probable cause for a law enforcement official to conduct a search of such vehicle and its contents.

(P.A. 85-429, S. 7, 8.)



Section 54-33n - Search of school lockers and property.

All local and regional boards of education and all private elementary and secondary schools may authorize the search by school or law enforcement officials of lockers and other school property available for use by students for the presence of weapons, contraband or the fruits of a crime if (1) the search is justified at its inception and (2) the search as actually conducted is reasonably related in scope to the circumstances which justified the interference in the first place. A search is justified at its inception when there are reasonable grounds for suspecting that the search will turn up evidence that the student has violated or is violating either the law or the rules of the school. A search is reasonably related in scope when the measures adopted are reasonably related to the objectives of the search and not excessively intrusive in light of the age and sex of the student and the nature of the infraction.

(P.A. 94-115.)



Section 54-34 and 54-35 - Search of person. Condemnation of gambling implements, notice.

Sections 54-34 and 54-35 are repealed.

(1949 Rev., S. 8757, 8758; 1961, P.A. 214; 255, S. 1; 1963, P.A. 652, S. 10.)



Section 54-36 - Disposition of property held as evidence.

Section 54-36 is repealed.

(1949 Rev., S. 8759; 1969, P.A. 699, S. 31; P.A. 73-116, S. 22; 73-667, S. 1, 2; P.A. 74-221, S. 9.)



Section 54-36a - Definitions. Inventory. Return of stolen property. Disposition of other seized property. Return of compliance.

(a) As used in this section, sections 53-278c and 54-36c: (1) “Contraband” means any property, the possession of which is prohibited by any provision of the general statutes; (2) “stolen property” shall include, but not be limited to, cash or the proceeds from the sale of such property obtained by theft or other illegal means; (3) “owner” means a person or persons entitled to seized property as a matter of law or fact.

(b) (1) Whenever property is seized in connection with a criminal arrest or seized pursuant to a search warrant without an arrest, the law enforcement agency seizing such property shall file, on forms provided for this purpose by the Office of the Chief Court Administrator, an inventory of the property seized. The inventory, together with the uniform arrest report, in the case of an arrest, shall be filed with the clerk of the court for the geographical area in which the criminal offense is alleged to have been committed; except, when the property is stolen property and, in the opinion of the law enforcement officer, does not exceed one thousand dollars in value, or when an attempt was made to steal the property but the property at all times remained on the premises in a sealed container, the filing of an inventory shall not be required and such property may be returned to the owner. In the case of property seized in connection with a search warrant without an arrest, the inventory shall be attached to the warrant and shall be filed with the clerk of the court for the geographical area in which the search warrant was issued. If any criminal proceeding is transferred to another court location, then the clerk with whom the inventory is filed shall transfer such inventory to the clerk of the court location to which such action is transferred.

(2) If the seized property is stolen property, within ten days of the seizure, the law enforcement agency seizing the property shall notify the owner of the property if known, or, if the owner of the property is unknown at the time of seizure, such agency shall within ten days of any subsequent ascertainment of the owner notify such owner, and, on a form prescribed by the Office of the Chief Court Administrator, advise the owner of such owner’s rights concerning the property and the location of the property. Such written notice shall include a request form for the return of the property. The owner may request the return of the property by filing such request form with such law enforcement agency, and upon receipt of such request, the law enforcement agency shall forward it to the clerk of the court for the geographical area in which the criminal offense is alleged to have been committed. The clerk of the court shall notify the defendant or defendants of the request to return the property. The court shall order the return of the property within thirty days of the date of filing such return request by the owner, except that for good cause shown, the court may order retention of the property for a period to be determined by the court. Any secondary evidence of the identity, description or value of such property shall be admissible in evidence against such defendant in the trial of such case. The fact that the evidence is secondary in nature may be shown to affect the weight of such evidence, but not to affect its admissibility. If the stolen property is a motor vehicle, a photograph of the motor vehicle and a sworn affidavit attesting to the vehicle identification number of such motor vehicle shall be sufficient evidence of the identity of the motor vehicle. For the purposes of this subdivision, “motor vehicle” means a passenger or commercial motor vehicle or a motorcycle, as defined in section 14-1, and includes construction equipment, agricultural tractors and farm implements.

(3) (A) If the seized property is currency and is stolen property, the law enforcement agency seizing the currency shall follow the procedures set forth in subdivision (2) of this subsection.

(B) If the seized property is currency and is not stolen property, the law enforcement agency seizing the currency shall, within ten days of such seizure, notify the defendant or defendants, if such currency was seized in connection with a criminal arrest, or the person or persons having a possessory interest in the premises from which such currency was seized, if such currency was seized pursuant to a search warrant without an arrest, that such defendant or person has the right to a hearing before the Superior Court on the disposition of the currency. Such defendant or person may, not later than thirty days after receiving such notice, request a hearing before the Superior Court. The court may, after any such hearing, order that the law enforcement agency, after taking reasonable measures to preserve the evidentiary value of the currency, deposit the currency in a deposit account in the name of the law enforcement agency as custodian for evidentiary funds at a financial institution in this state or order, for good cause shown, that the currency be retained for a period to be determined by the court. If such defendant or person does not request a hearing, the law enforcement agency may, after taking reasonable measures to preserve the evidentiary value of the currency, deposit the currency in a deposit account in the name of the law enforcement agency as custodian for evidentiary funds at a financial institution in this state.

(C) If the currency is deposited in a deposit account at a financial institution in this state pursuant to subparagraph (B) of this subdivision, the financial institution at which such deposit account is established shall not be required to segregate the currency deposited in such deposit account. No funds may be withdrawn from such deposit account except pursuant to a court order directed to the financial institution. Any withdrawal of funds from such deposit account shall be in the form of a check issued by the financial institution to the law enforcement agency or to such other payee as the court may order. Nothing in this subdivision shall prohibit a financial institution from charging a fee for the maintenance and administration of such deposit account and for the review of the court order.

(D) If the currency is deposited in a deposit account at a financial institution in this state pursuant to subparagraph (B) of this subdivision, any secondary evidence of the identity, description or value of such currency shall be admissible in evidence against a defendant in the trial of a criminal offense. The fact that the evidence is secondary in nature may be shown to affect the weight of such evidence, but not to affect its admissibility.

(c) Unless such seized property is stolen property and is ordered returned pursuant to subsection (b) of this section or unless such seized property is adjudicated a nuisance in accordance with section 54-33g, or unless the court finds that such property shall be forfeited or is contraband, or finds that such property is a controlled drug, a controlled substance or drug paraphernalia as defined in subdivision (8), (9) or (20) of section 21a-240, it shall, at the final disposition of the criminal action or as soon thereafter as is practical, or, if there is no criminal action, at any time upon motion of the prosecuting official of such court, order the return of such property to its owner within six months upon proper claim therefor.

(d) When the court orders the return of the seized property to the owner, the order shall provide that if the seized property is not claimed by the owner within six months, the property shall be destroyed or be given to a charitable or educational institution or to a governmental agency or institution, except that (1) if such property is money it shall be remitted to the state and shall be deposited in the General Fund or (2) if such property is a valuable prize it shall be disposed of by public auction or private sale in which case the proceeds shall become the property of the state and shall be deposited in the General Fund; provided any person who has a bona fide mortgage, assignment of lease or rent, lien or security interest in such property shall have the same right to the proceeds as he had in the property prior to the sale.

(e) If such seized property is adjudicated a nuisance or if the court finds that such property shall be forfeited or is contraband other than a controlled drug, a controlled substance or drug paraphernalia as defined in subdivision (8), (9) or (20) of section 21a-240, the court shall order that such property be destroyed or be given to a charitable or educational institution or to a governmental agency or institution, except that (1) if such property is money, the court shall order that it be remitted to the state and be deposited in the General Fund or (2) if such property is a valuable prize, the court shall order that it be disposed of by public auction or private sale in which case the proceeds shall become the property of the state and shall be deposited in the General Fund; provided any person who has a bona fide mortgage, assignment of lease or rent, lien or security interest in such property shall have the same right to the proceeds as he had in the property prior to sale.

(f) If the court finds that such seized property is fireworks as defined in section 29-356, the court shall order the forfeiture and destruction of such property. Any secondary evidence of the identity, description or value of such property shall be admissible in evidence against the defendant in the trial of the case. A photograph of the fireworks and a sworn affidavit describing such fireworks shall be sufficient evidence of the identity of the fireworks. The fact that the evidence is secondary in nature may be shown to affect the weight of such evidence, but not to affect its admissibility.

(g) If the court finds that such seized property is a controlled drug, a controlled substance or drug paraphernalia as defined in subdivision (8), (9) or (20) of section 21a-240, the court shall order the forfeiture and destruction of such property or order it delivered to the Commissioner of Consumer Protection pursuant to section 54-36g.

(h) Any order made under the provisions of subsections (b), (c), (d), (e), (f) and (g) of this section or section 54-33f or 54-33g, shall upon notification from the clerk, be complied with by the person or department having custody or possession of such property.

(i) A return of compliance with the court order, on a form prescribed by the Office of the Chief Court Administrator, shall be filed with the clerk of the court by the person or department to whom notice is sent in accordance with the provisions of subsection (h) of this section. If the court ordered the seized property returned to the owner within six months upon proper claim therefor, the return of the compliance shall be filed within seventy-two hours of the return of the property to the owner. If the owner does not claim the property within six months, then the return of compliance shall be filed within seventy-two hours of compliance with the order of the court pursuant to subsection (d) of this section. Failure to comply with the court order within ninety days following expiration of the period within which the owner of the property may claim the property shall constitute criminal contempt. If the court renders an order concerning the disposition of the property other than an order to return the property to the owner, the return of compliance shall be filed with the clerk within seventy-two hours of compliance with the court order. Failure to comply with the court order within ninety days of receipt of such order shall constitute criminal contempt. Failure to file a return of compliance as set forth in this subsection shall constitute criminal contempt. Anyone convicted of criminal contempt may be punished by a fine of not more than one hundred dollars. Each failure to comply with a court order and each failure to file a return of compliance within the required period shall constitute a separate criminal contempt.

(P.A. 74-221, S. 1–6; P.A. 75-530, S. 16, 17, 35; P.A. 76-77, S. 1; P.A. 78-280, S. 1, 127; P.A. 79-392; P.A. 81-240, S. 1, 3; P.A. 82-235; P.A. 85-263, S. 1; P.A. 87-243; 87-294, S. 2; P.A. 99-247, S. 5; P.A. 01-104; 01-186, S. 8; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1; P.A. 07-246, S. 5; P.A. 12-72, S. 1.)

History: P.A. 75-530 amended Subsec. (b) to make clear distinctions between filing procedure for inventories of property seized in arrest or under a search warrant, and to add provisions specifically applicable to stolen property and restated Subsec. (c); P.A. 76-77 required that uniform arrest report or search warrant, as the case may be, be filed with inventory, added exception to inventory requirement in connection with arrest re stolen property not exceeding $50 in value and added provision re return of stolen property upon its owner’s application to court in Subsec. (b) and changed applicable time periods re claims for property and return of property in Subsecs. (c) to (f) from one year to six months; P.A. 78-280 deleted references to filing of inventories in counties; P.A. 79-392 added definitions of “stolen property” and “owner” in Subsec. (a) and substituted reference to Sec. 54-36c for reference to Sec. 54-36b; P.A. 81-240 replaced previous provisions re return of stolen property with new provisions re notification of the owner of stolen property, procedure for return of stolen property within 30 days of request therefor, except for good cause shown and specified that secondary nature of evidence may affect weight of evidence but not admissibility in Subsec. (b) and deleted provision in Subsec. (e) whereby return of compliance was filed after return of property to owner or at the end of six months in cases where court orders return within that time period; P.A. 82-235 required office of chief court administrator to provide forms for return of stolen property, required notice of stolen property within 10 days instead of 48 hours, provided procedure for return of seized property, other than stolen property or contraband, within six months, eliminated sentence of imprisonment for criminal contempt for failure to file the return of compliance and required that any sale of unclaimed seized property ordered by the court shall be public; P.A. 85-263 amended Subsec. (b) by adding exceptions of stolen property which does not exceed $250 in value or when an attempt was made to steal property but property remained on premises in sealed container, amended Subsec. (c) by adding “finds that such property is a controlled drug” and “drug paraphernalia”, and added provisions re order of return of property by court, property adjudicated a nuisance, disposition of controlled drugs, controlled substances and drug paraphernalia and immediate filing of return of compliance if owner fails to claim property within six months; P.A. 87-243 added new Subsec. (f) re the forfeiture and destruction of fireworks and the admissibility of secondary evidence of such fireworks, and relettered the remaining subsections and internal references accordingly; P.A. 87-294 specified that property which is money and sale or auction proceeds be deposited in the general fund; P.A. 99-247 amended Subsec. (b) to insert Subdiv. indicators, reposition provision re transfer of inventory and add new Subdiv. (3) re the deposit of seized currency in a safe deposit box in a financial institution, the removal of such currency and the responsibility of such financial institution with respect to such safe deposit box and its contents; P.A. 01-104 amended Subsec. (b) by making a technical change for purposes of gender neutrality and adding provisions re motor vehicles in Subdiv. (2), deleting former Subdiv. (3) and adding new Subdiv. (3) re currency; P.A. 01-186 amended Subsec. (i) by requiring return of compliance to be filed within 72 hours of return of property or court order, providing that failure to comply with court order within 90 days shall constitute criminal contempt, adding provision re each failure to file return of compliance within required period shall constitute a separate criminal contempt and making conforming changes; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004; P.A. 07-246 amended Subsec. (f) to provide that a photograph and affidavit shall be sufficient evidence of the identity of fireworks; P.A. 12-72 amended Subsec. (b)(1) to increase from $250 to $1,000 the maximum value of stolen property re when police may return the property to the owner without filing an inventory.

See Sec. 54-36d re exemption from licensing and disposition requirements of certain proceedings concerning cigarettes, alcohol and fisheries and game.

Cited. 10 CA 130; 23 CA 215; 30 CA 249; 33 CA 409. Denial of request for return of seized property pursuant to statute was appealable and plaintiff improperly brought a writ of error. 107 CA 760. Statute does not apply to money found near drugs and seized at the same time as an arrest for violations of drug laws. 108 CA 533.

Cited. 36 CS 352.

Subsec. (a):

Subdiv. (1) cited. 242 C. 666.

Cited. 35 CS 659; 36 CS 551.

Subsec. (b):

Cited. 181 C. 388; 192 C. 98.

Where stolen jewelry was inadvertently returned to owner without notifying defendant, admission of secondary evidence not improper where defendant had opportunity to cross-examine and challenge value of stolen property claimed by state. 133 CA 681.

Cited. 39 CS 392.

Subsec. (c):

Cited. 192 C. 98. Statute authorizes the forfeiture in this case, prior to enactment of the 1984 amendment to Sec. 54-33g, which incorporated seizure as a result of a warrantless arrest. 196 C. 471. Cited. 204 C. 259.

Cited. 5 CA 540.

Cited. 35 CS 659. Use of radar detection device not “crime” so as to warrant forfeiture of device. 36 CS 551.



Section 54-36b - Examiner of seized property, appointment, duties.

There shall be an examiner of seized property who shall be appointed and be subject to supervision by the Chief Court Administrator of the Judicial Department. The examiner of seized property may prescribe forms and procedures to be used in identifying and labeling seized property, shall recommend to the judges any procedures which may be necessary to implement the provisions of this section, sections 53-278c and 54-36a, may inspect records maintained by clerks of court in connection with accounting for seized property, and may inspect offices where seized property is kept to insure the filing of inventories and compliance with other provisions of said sections. The examiner of seized property shall conduct or contract for any public auction required pursuant to the provisions of section 54-36a, section 54-33g and section 53-278c and, at his discretion, such property may be sold by him to the highest bidder in whatever locality of the state he determines affords the most favorable market. The examiner of seized property may decline the highest bid at any such sale and reoffer the property at a later sale if he considers the bid insufficient. He may dispose of any such property by private sale if, in his opinion, the probable cost of public sale will exceed the value of the property. He may also, at his discretion, dispose of such property to a charitable or educational institution or to a governmental agency or institution.

(P.A. 74-221, S. 7; P.A. 75-530, S. 18, 35; P.A. 76-77, S. 2; P.A. 85-140, S. 6; 85-263, S. 3.)

History: P.A. 75-530 authorized examiner to contract for public auction, allowed sale to highest bidder in locality affording the most favorable market and added provisions authorizing examiner to decline highest bid and hold another sale, to dispose of property by private sale and to dispose of property to charitable, educational or government institution; P.A. 76-77 added reference to Sec. 54-33q; P.A. 85-140 provided that the examiner be appointed and subject to supervision by the chief court administrator rather than the executive secretary of the judicial department; P.A. 85-263 deleted references to Secs. 54-36a(f) and 53-278(c).

See Sec. 54-36d re exemption from licensing and disposition requirements of certain proceedings concerning cigarettes, alcohol and fisheries and game.



Section 54-36c - Disposition of seized property on order of the examiner of seized property.

If there is no criminal action, property seized prior to October 1, 1974, held by law enforcement agencies in connection with a crime, which has not been claimed by the owner, except property held for disposition pursuant to section 54-33g, shall, upon notification by the police authority, be disposed of on the order of the examiner of seized property if he obtains the consent of the prosecuting official of such court. Property, seized after October 1, 1974, in connection with a crime for which an inventory need not be filed and held by law enforcement agencies for six months and which has not been claimed by the owner, shall be disposed of by an order of the examiner of seized property if he obtains the consent of the prosecuting official of such court. In disposing of property pursuant to this section, the examiner of seized property may order that such property be destroyed or be given to a charitable or educational institution or to a governmental agency or institution; provided, (1) if such property is money, he shall order that it be remitted to the state and be deposited in the General Fund or (2), if such property is a valuable prize, he shall order that it be disposed of by public auction or private sale, in which case the proceeds shall become the property of the state and shall be deposited in the General Fund; provided any person who has a bona fide mortgage, assignment of lease or rent, lien or security interest in such property shall have the same right to the proceeds as he had in the property prior to sale.

(P.A. 75-530, S. 19, 35; P.A. 76-77, S. 3; P.A. 87-294, S. 3.)

History: P.A. 76-77 amended provisions to recognize hearing of Sec. 54-36a created in 1974 and to require that examiner obtain consent of prosecuting officials before disposing of property; P.A. 87-294 amended section to specify that property which is money and sale or auction proceeds be deposited in the general fund.

See Sec. 54-36d re exemption from licensing and disposition requirements of certain proceedings concerning cigarettes, alcohol and fisheries and game.



Section 54-36d - Proceedings under chapters 214, 220 and 490 concerning cigarettes, alcohol and fisheries and game, respectively, exempt from certain licensing and disposition requirements.

Sections 21-1, 54-36a, 54-36b and 54-36c, shall not be applicable to the proceedings taken pursuant to chapters 214, 220 and 490.

(P.A. 75-530, S. 23, 35.)



Section 54-36e - Firearms and ammunition to be turned over to state police. Sale at public auction.

(a) Except as provided in sections 26-85 and 26-90, firearms and ammunition, adjudged by the court to be contraband pursuant to subsection (c) of section 54-36a, or adjudicated a nuisance pursuant to section 54-33g, shall be turned over to the Bureau of Identification of the Connecticut Division of State Police within the Department of Emergency Services and Public Protection for destruction or appropriate use or disposal by sale at public auction.

(b) Firearms and ammunition turned over to the state police pursuant to subsection (a) of this section which are not destroyed or retained for appropriate use shall be sold at public auctions, conducted by the Commissioner of Administrative Services or said commissioner’s designee. Pistols and revolvers, as defined in section 53a-3, which are antiques, as defined in section 29-33, or curios or relics, as defined in the Code of Federal Regulations, Title 27, Chapter 1, Part 178, or modern pistols and revolvers which have a current retail value of one hundred dollars or more may be sold at such public auctions, provided such pistols and revolvers shall be sold only to persons who have a valid permit to sell a pistol or revolver, or a valid permit to carry a pistol or revolver, issued pursuant to section 29-28. Rifles and shotguns, as defined in section 53a-3, shall be sold only to persons qualified under federal law to purchase such rifles and shotguns and who have a valid long gun eligibility certificate issued pursuant to section 29-37p. The proceeds of any such sale shall be paid to the State Treasurer and deposited by the State Treasurer in the forfeit firearms account within the General Fund.

(P.A. 76-77, S. 5; P.A. 77-614, S. 486, 610; P.A. 85-263, S. 4; P.A. 87-257; P.A. 00-192, S. 42, 102; P.A. 11-51, S. 134; P.A. 13-3, S. 9, 39.)

History: P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 85-263 added provisions re disposal of firearms at public auction; P.A. 87-257 amended Subsec. (b) to permit more than one annual auction of firearms by deleting restriction that firearms be sold at a public “auction held annually on or before the thirtieth of June”; P.A. 00-192 amended Subsec. (b) to require sale proceeds to be deposited in forfeit firearms account and made technical changes for purposes of gender neutrality, effective July 1, 2000; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; P.A. 13-3 amended Subsec. (b) to add requirement that rifles and shotguns only be sold to persons who have a valid long gun eligibility certificate issued pursuant to Sec. 29-37p and make a technical change, effective July 1, 2013, and made section applicable to ammunition adjudged to be contraband or adjudicated a nuisance, effective October 1, 2013.



Section 54-36f - Receipt for seized property to be given by law enforcement officials.

Whenever property is seized in connection with a criminal arrest or seized pursuant to a search warrant without an arrest, the law enforcement agency seizing such property shall give a receipt therefor to the person or persons from whom such property was seized or to the person or persons having a possessory interest in the premises from which such property was seized. The receipt, on a form provided for this purpose by the Office of the Chief Court Administrator, shall list with specificity the property seized, be signed by the law enforcement official or officials who seized the property and be given to the person or persons from whose person or premises the property was seized at the time of such seizure or, if the property was seized from premises in the absence of the person or persons having a possessory interest therein, be mailed to such person or persons by registered or certified mail within five days of such seizure.

(P.A. 84-222.)



Section 54-36g - Destruction of controlled drugs, controlled substances and drug paraphernalia held as evidence in criminal proceedings. Petition, notice and hearing. Representative samples. Certificate of results. Destruction upon final disposition of criminal action. Records.

(a) At any time after the seizure of a controlled drug or a controlled substance, as defined in subdivision (8) or (9) of section 21a-240, or drug paraphernalia, as defined in subdivision (20) of section 21a-240, in connection with a criminal arrest or pursuant to a search warrant without an arrest, the prosecuting official of the court for the geographical area in which the criminal offense is alleged to have been committed may petition the court for destruction of such controlled drug, controlled substance or drug paraphernalia. After notice, by certified or registered mail to the defendant and his attorney, and hearing on the petition, the court may order the forfeiture and destruction of such controlled drug, controlled substance or drug paraphernalia, under procedures and to the extent determined by the court, or order it delivered to the Commissioner of Consumer Protection as soon as possible. Such order shall be in writing and shall provide for the analysis of representative samples of such controlled drug, controlled substance or drug paraphernalia. The results of such analysis shall be recorded on a certificate signed by the person making the analysis, witnessed and acknowledged pursuant to section 1-29. Such certificate shall be prima facie evidence of the composition and quality of such controlled drug, controlled substance or drug paraphernalia.

(b) Upon final disposition of the criminal action or, if there is no criminal action, at any time upon motion of the prosecuting official, the court shall order the destruction of any controlled drug, controlled substance or drug paraphernalia not previously destroyed pursuant to an order under subsection (a) of this section, or order it delivered to the Commissioner of Consumer Protection as soon as possible.

(c) The law enforcement agency seizing the controlled drug, controlled substance or drug paraphernalia shall keep a full and complete record of the time and place where such controlled drug, controlled substance or drug paraphernalia was seized, the kinds, quantities and weight of drugs received, by whom the controlled drug, controlled substance or drug paraphernalia were delivered and received and the date and manner of destruction or disposition of such controlled drug, controlled substance or drug paraphernalia. Such record and the certificate of the results of the analysis shall be disclosed only to attorneys of record in the case, the defendant and to federal and state officers charged with enforcement of federal and state narcotic laws.

(P.A. 84-44, S. 1; P.A. 85-263, S. 2; June 30 Sp. Sess. P.A. 03-6, S. 146(c); P.A. 04-189, S. 1.)

History: P.A. 85-263 added references to controlled drug and amended Subsec. (b) by adding “or, if there is no criminal action, at any time upon motion of the prosecuting official”; June 30 Sp. Sess. P.A. 03-6 replaced Commissioner of Consumer Protection with Commissioner of Agriculture and Consumer Protection, effective July 1, 2004; P.A. 04-189 repealed Sec. 146 of June 30 Sp. Sess. P.A. 03-6, thereby reversing the merger of the Departments of Agriculture and Consumer Protection, effective June 1, 2004.

Requirement that certificate be prima facie evidence of composition and quality of controlled drug or substance would be meaningless unless legislature had contemplated that destruction of drugs might take place before defendant’s trial and inserted it to ensure that said destruction would not provide defendant with simple way to avoid prosecution. 63 CA 138.



Section 54-36h - Forfeiture of moneys and property related to illegal sale or exchange of controlled substances or money laundering. In rem proceeding. Disposition.

(a) The following property shall be subject to forfeiture to the state pursuant to subsection (b) of this section:

(1) All moneys used, or intended for use, in the procurement, manufacture, compounding, processing, delivery or distribution of any controlled substance, as defined in subdivision (9) of section 21a-240;

(2) All property constituting the proceeds obtained, directly or indirectly, from any sale or exchange of any such controlled substance in violation of section 21a-277 or 21a-278;

(3) All property derived from the proceeds obtained, directly or indirectly, from any sale or exchange for pecuniary gain of any such controlled substance in violation of section 21a-277 or 21a-278;

(4) All property used or intended for use, in any manner or part, to commit or facilitate the commission of a violation for pecuniary gain of section 21a-277 or 21a-278;

(5) All property constituting, or derived from, the proceeds obtained, directly or indirectly, by a corporation as a result of a violation of section 53a-276, 53a-277 or 53a-278.

(b) Not later than ninety days after the seizure of moneys or property subject to forfeiture pursuant to subsection (a) of this section, in connection with a lawful criminal arrest or a lawful search, the Chief State’s Attorney or a deputy chief state’s attorney, state’s attorney or assistant or deputy assistant state’s attorney may petition the court in the nature of a proceeding in rem to order forfeiture of said moneys or property. Such proceeding shall be deemed a civil suit in equity, in which the state shall have the burden of proving all material facts by clear and convincing evidence. The court shall identify the owner of said moneys or property and any other person as appears to have an interest therein, and order the state to give notice to such owner and any interested person by certified or registered mail, and shall promptly, but not less than two weeks after notice, hold a hearing on the petition. No testimony offered or evidence produced by such owner or interested person at such hearing and no evidence discovered as a result of or otherwise derived from such testimony or evidence, may be used against such owner or interested person in any proceeding, except that no such owner or interested person shall be immune from prosecution for perjury or contempt committed while giving such testimony or producing such evidence. At such hearing the court shall hear evidence and make findings of fact and enter conclusions of law and shall issue a final order, from which the parties shall have such right of appeal as from a decree in equity.

(c) No property shall be forfeited under this section to the extent of the interest of an owner or lienholder by reason of any act or omission committed by another person if such owner or lienholder did not know and could not have reasonably known that such property was being used or was intended to be used in, or was derived from, criminal activity.

(d) Notwithstanding the provisions of subsection (a) of this section, no moneys or property used or intended to be used by the owner thereof to pay legitimate attorney’s fees in connection with his defense in a criminal prosecution shall be subject to forfeiture under this section.

(e) Any property ordered forfeited pursuant to subsection (b) of this section shall be sold at public auction conducted by the Commissioner of Administrative Services or his designee.

(f) The proceeds from any sale of property under subsection (e) of this section and any moneys forfeited under this section shall be applied: (1) To payment of the balance due on any lien preserved by the court in the forfeiture proceedings; (2) to payment of any costs incurred for the storage, maintenance, security and forfeiture of such property; and (3) to payment of court costs. The balance, if any, shall be deposited in the drug assets forfeiture revolving account established under section 54-36i.

(P.A. 86-404, S. 3, 4; P.A. 88-364, S. 71, 123; P.A. 89-269, S. 1.)

History: P.A. 88-364 amended Subsec. (b) by substituting “moneys” for “property”; P.A. 89-269 amended Subsec. (a) to restructure provisions, to insert Subdiv. indicators, to replace in Subdiv. (2) “the proceeds of any sale of any such controlled substance in violation of any provision of the general statutes” with “All property constituting the proceeds obtained, directly or indirectly, from any sale or exchange of any controlled substance in violation of section 21a-277 or 21a-278”, and to add Subdivs. (3), (4) and (5) re other property subject to forfeiture, amended Subsec. (b) to authorize the “chief state’s attorney or a deputy chief state’s attorney, state’s attorney or assistant or deputy assistant state’s attorney” rather than “the prosecuting official of the court for the geographical area in which the criminal offense is alleged to have been committed” to petition the court “Not later than ninety days” after the seizure rather than “At any time” after the seizure, to make provisions applicable to moneys “or property” seized, to require the seizure to be “in connection with a lawful criminal arrest or a lawful search” rather than “in connection with a criminal arrest or pursuant to a search warrant without an arrest”, to change the state’s burden of proof from a preponderance of the evidence to clear and convincing evidence, to require the court to identify the owner of the moneys or property and any person with an interest therein, and to add provision prohibiting the use of certain testimony or evidence against the owner or interested person, added Subsec. (c) re the forfeiture of property when the owner or lienholder has no knowledge of the criminal activity, added Subsec. (d) re the forfeiture of moneys or property used or intended to be used to pay attorney’s fees, added Subsec. (e) re the sale at public auction of forfeited property, and added Subsec. (f) re the allocation of the proceeds from the sale of forfeited property or any forfeited moneys; (Revisor’s note: In 1995 the word “fund” in the phrase “drug assets forfeiture revolving fund” was replaced editorially by the Revisors with the word “account” to conform section with Sec. 54-36i as amended by P.A. 94-95).

Cited. 43 CS 203.

Subsec. (b):

Time limit in section is substantive and a jurisdictional prerequisite. 43 CS 203. P.A. 89-269 cited. Id.



Section 54-36i - Drug assets forfeiture revolving account. Allocation of moneys.

(a) There is established and created an account of the General Fund to be known as the “drug assets forfeiture revolving account” for the purpose of providing funds for substance abuse treatment and education programs and for use in the detection, investigation, apprehension and prosecution of persons for the violation of the laws pertaining to the illegal manufacture, sale, distribution or possession of controlled substances.

(b) The account shall consist of the proceeds from the sale of property and moneys received and deposited pursuant to section 54-36h.

(c) Moneys in such account shall be distributed as follows: (1) Seventy per cent shall be allocated to the Department of Emergency Services and Public Protection and local police departments pursuant to subsection (d) of this section, fifteen per cent of which shall be used for purposes of drug education and eighty-five per cent of which shall be used for the detection, investigation, apprehension and prosecution of persons for the violation of laws pertaining to the illegal manufacture, sale, distribution or possession of controlled substances and for the purposes of police training on gang-related violence as required by section 7-294l, (2) twenty per cent shall be allocated to the Department of Mental Health and Addiction Services for substance abuse treatment and education programs and tobacco prevention and enforcement positions engaged in compliance activities as required by the federal government as a condition of receipt of substance abuse prevention and treatment block grant funds, and (3) ten per cent shall be allocated to the Division of Criminal Justice for use in the prosecution of persons for the violation of laws pertaining to the illegal manufacture, sale, distribution or possession of controlled substances.

(d) Expenditures from the account allocated to the Department of Emergency Services and Public Protection and local police departments shall be authorized by a panel composed of: (1) The Commissioner of Emergency Services and Public Protection or his designee, (2) the commander of the state-wide narcotics task force or his designee, and (3) the president of the Connecticut Police Chiefs Association or his designee. The panel shall adopt procedures for the orderly authorization of expenditures, subject to the approval of the Comptroller. Such expenditures may be authorized only to the Department of Emergency Services and Public Protection and to organized local police departments within this state. Such expenditures shall be held by the Department of Emergency Services and Public Protection and the various organized local police departments in accounts or funds established for that purpose. In no event shall the expenditures be placed in a state or town general fund and in no event shall the expenditures be used for purposes other than those provided in subdivision (1) of subsection (c) of this section. The panel shall ensure the equitable allocation of expenditures to the Department of Emergency Services and Public Protection or any local police department which participated directly in any of the acts which led to the seizure or forfeiture of the property so as to reflect generally the contribution of said department or such local police department in such acts. The panel shall authorize expenditures from the account for the reimbursement of any organized local police department which has used its own funds in the detection, investigation, apprehension and prosecution of persons for the violation of laws pertaining to the illegal manufacture, sale, distribution or possession of controlled substances and which makes application to the panel for reimbursement.

(e) Moneys remaining in the drug assets forfeiture revolving account at the end of a fiscal year shall not revert to the General Fund but shall remain in the revolving account to be used for the purposes set forth in this section.

(P.A. 89-269, S. 2; P.A. 90-230, S. 95, 101; P.A. 91-406, S. 20, 29; P.A. 93-381, S. 9, 39; 93-416, S. 9, 10; P.A. 94-95, S. 15; P.A. 95-257, S. 5, 58; P.A. 96-180, S. 162, 166; P.A. 09-2, S. 6; P.A. 11-51, S. 134.)

History: P.A. 90-230 corrected an internal reference in Subsec. (d); P.A. 91-406 confirmed the numbering of this section as Sec. 54-36i, thereby correcting a typographical error; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission with department of public health and addiction services, effective July 1, 1993; P.A. 93-416 amended Subsec. (c)(1) to include police training on gang-related violence as another purpose for which fund moneys shall be used, effective June 29, 1993; P.A. 94-95 changed name of fund from “drug assets forfeiture revolving fund” to “drug assets forfeiture revolving account”; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-180 amended Subsec. (d)(3) to substitute “Connecticut Police Chiefs Association” for “Connecticut Chiefs of Police Association”; P.A. 09-2 amended Subsec. (c)(2) to extend use of funds to specified tobacco prevention and enforcement positions, effective April 1, 2009; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 54-36j to 54-36l - Seizure and forfeiture of motor vehicle used in patronizing a prostitute. Innocent owner defense to forfeiture of motor vehicle used in patronizing a prostitute. Release of motor vehicle seized in connection with arrest for patronizing a prostitute; delivery or return of motor vehicle upon disposition of prosecution.

Sections 54-36j to 54-36l, inclusive, are repealed, effective October 1, 1997.

(P.A. 93-265, S. 3–5; 93-398, S. 1, 2; P.A. 96-180, S. 163, 166; P.A. 97-279, S. 3.)



Section 54-36m - Impoundment of motor vehicle occupied by person arrested for patronizing a prostitute from a motor vehicle.

(a) Any police officer who arrests a person for a violation of section 53a-83a shall cause the motor vehicle such person was occupying at the time of the alleged offense to be impounded for a period of forty-eight hours after such arrest, until such person is arraigned or until such motor vehicle is released by order of the court, whichever occurs first.

(b) The owner of such motor vehicle may reclaim such motor vehicle after the expiration of such forty-eight-hour period, the arraignment of the arrested person or the issuance of a court order releasing such motor vehicle, as the case may be, upon payment of all towing and storage costs, except that if the owner of such motor vehicle is a person, firm or corporation licensed under the provisions of section 14-15, such owner may reclaim such motor vehicle at any time upon payment of all towing and storage costs.

(P.A. 97-279, S. 1.)



Section 54-36n - Identification and tracing of seized and recovered firearms and ammunition.

(a) Whenever a law enforcement agency seizes a firearm in connection with a criminal arrest or pursuant to a search warrant without an arrest or otherwise recovers a firearm, such agency shall forthwith take all appropriate steps to identify and trace the history of such firearm.

(b) In complying with the provisions of subsection (a) of this section, a law enforcement agency shall use the National Tracing Center of the Federal Bureau of Alcohol, Tobacco and Firearms. Such law enforcement agency shall immediately transmit to the National Tracing Center, by facsimile or by entering such information on the Connecticut On-Line Law Enforcement Communications Teleprocessing (COLLECT) System when said system becomes available for transmitting such information directly to the National Tracing Center, all information necessary to comply with the provisions of subsection (a) of this section.

(c) The Department of Emergency Services and Public Protection shall take appropriate action to allow the COLLECT System to be used by law enforcement agencies in complying with the provisions of this section.

(d) Whenever a firearm is identified and is determined to have been stolen, the law enforcement agency shall return such firearm, and any ammunition seized or recovered with such firearm that is determined to be stolen, to the rightful owner thereof, provided such owner is not prohibited from possessing such firearm or ammunition and such agency does not need to retain such firearm or ammunition as evidence in a criminal prosecution.

(P.A. 98-129, S. 3; P.A. 11-51, S. 134; P.A. 13-3, S. 41.)

History: Pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011; P.A. 13-3 amended Subsec. (d) to add provision re return of ammunition that is seized or recovered with a firearm that is determined to be stolen and made conforming changes.



Section 54-36o - Property derived from identity theft subject to forfeiture to state. Exceptions. Proceeds.

(a) All property constituting, or derived from, the proceeds obtained, directly or indirectly, by a person as a result of a violation of section 53a-129a of the general statutes, revision of 1958, revised to January 1, 2003, or section 53a-127g, 53a-129b, 53a-129c, 53a-129d, 53a-129e, 53a-130, 21-120 or 21-121 shall be subject to forfeiture to the state pursuant to subsection (b) of this section.

(b) Not later than ninety days after the seizure of property subject to forfeiture pursuant to subsection (a) of this section, the Chief State’s Attorney or a deputy chief state’s attorney, state’s attorney or assistant or deputy assistant state’s attorney may petition the court in the nature of a proceeding in rem to order forfeiture of said moneys or property. Such proceeding shall be deemed a civil suit in equity, in which the state shall have the burden of proving all material facts by clear and convincing evidence. The court shall identify the owner of such property and any other person as appears to have an interest therein, and order the state to give notice to such owner and any interested person by certified or registered mail, and shall promptly, but not less than two weeks after notice, hold a hearing on the petition. No testimony offered or evidence produced by such owner or interested person at such hearing and no evidence discovered as a result of or otherwise derived from such testimony or evidence, may be used against such owner or interested person in any proceeding, except that no such owner or interested person shall be immune from prosecution for perjury or contempt committed while giving such testimony or producing such evidence. At such hearing the court shall hear evidence and make findings of fact and enter conclusions of law and shall issue a final order, from which the parties shall have such right of appeal as from a decree in equity.

(c) No property shall be forfeited under this section to the extent of the interest of an owner or lienholder by reason of any act or omission committed by another person if such owner or lienholder did not know and could not have reasonably known that such property was being used or was intended to be used in, or was derived from, criminal activity.

(d) Notwithstanding the provisions of subsection (a) of this section, no property used or intended to be used by the owner thereof to pay legitimate attorney’s fees in connection with his defense in a criminal prosecution shall be subject to forfeiture under this section.

(e) Any property ordered forfeited pursuant to subsection (b) of this section shall be sold at public auction conducted by the Commissioner of Administrative Services.

(f) The proceeds from any sale of property under subsection (e) of this section shall be applied: (1) To payment of the balance due on any lien preserved by the court in the forfeiture proceedings; (2) to payment of any costs incurred for the storage, maintenance, security and forfeiture of such property; and (3) to payment of court costs. The balance, if any, shall be deposited in the privacy protection guaranty and enforcement account established under section 42-472a.

(P.A. 09-239, S. 12; June 12 Sp. Sess. P.A. 12-2, S. 90.)

History: June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (f).



Section 54-36p - Forfeiture of moneys and property related to sexual exploitation, prostitution and human trafficking. In rem proceeding. Disposition.

(a) The following property shall be subject to forfeiture to the state pursuant to subsection (b) of this section:

(1) All moneys used, or intended for use, in a violation of subdivision (3) of subsection (a) of section 53-21 or section 53a-82, 53a-86, 53a-87, 53a-88, 53a-90a, 53a-189a, 53a-189b, 53a-192a, 53a-196a, 53a-196b, 53a-196c or 53a-196i;

(2) All property constituting the proceeds obtained, directly or indirectly, from a violation of subdivision (3) of subsection (a) of section 53-21 or section 53a-82, 53a-86, 53a-87, 53a-88, 53a-90a, 53a-189a, 53a-189b, 53a-192a, 53a-196a, 53a-196b, 53a-196c or 53a-196i;

(3) All property derived from the proceeds obtained, directly or indirectly, from any sale or exchange for pecuniary gain from a violation of subdivision (3) of subsection (a) of section 53-21 or section 53a-82, 53a-86, 53a-87, 53a-88, 53a-90a, 53a-189a, 53a-189b, 53a-192a, 53a-196a, 53a-196b, 53a-196c or 53a-196i;

(4) All property used or intended for use, in any manner or part, to commit or facilitate the commission of a violation for pecuniary gain of subdivision (3) of subsection (a) of section 53-21 or section 53a-82, 53a-86, 53a-87, 53a-88, 53a-90a, 53a-189a, 53a-189b, 53a-192a, 53a-196a, 53a-196b, 53a-196c or 53a-196i.

(b) Not later than ninety days after the seizure of moneys or property subject to forfeiture pursuant to subsection (a) of this section, in connection with a lawful criminal arrest or a lawful search, the Chief State’s Attorney or a deputy chief state’s attorney, state’s attorney or assistant or deputy assistant state’s attorney may petition the court in the nature of a proceeding in rem to order forfeiture of such moneys or property. Such proceeding shall be deemed a civil suit in equity in which the state shall have the burden of proving all material facts by clear and convincing evidence. The court shall identify the owner of such moneys or property and any other person as appears to have an interest therein, and order the state to give notice to such owner and any interested person, including any victim of the crime with respect to which such moneys or property were seized, by certified or registered mail. The court shall promptly, but not less than two weeks after such notice, hold a hearing on the petition. No testimony offered or evidence produced by such owner or interested person at such hearing and no evidence discovered as a result of or otherwise derived from such testimony or evidence may be used against such owner or interested person in any proceeding, except that no such owner or interested person shall be immune from prosecution for perjury or contempt committed while giving such testimony or producing such evidence. At such hearing, the court shall hear evidence and make findings of fact and enter conclusions of law and shall issue a final order from which the parties shall have such right of appeal as from a decree in equity.

(c) No moneys or property shall be forfeited under this section to the extent of the interest of an owner or lienholder by reason of any act or omission committed by another person if such owner or lienholder did not know and could not have reasonably known that such moneys or property was being used or was intended to be used in, or was derived from, criminal activity.

(d) Notwithstanding the provisions of subsection (a) of this section, no moneys or property used or intended to be used by the owner thereof to pay legitimate attorney’s fees in connection with his or her defense in a criminal prosecution shall be subject to forfeiture under this section.

(e) Any property ordered forfeited pursuant to subsection (b) of this section shall be sold at public auction conducted by the Commissioner of Administrative Services or the commissioner’s designee.

(f) The proceeds from any sale of property under subsection (e) of this section and any moneys forfeited under this section shall be applied: (1) To payment of the balance due on any lien preserved by the court in the forfeiture proceedings; (2) to payment of any costs incurred for the storage, maintenance, security and forfeiture of any such property; and (3) to payment of court costs. The balance, if any, shall be deposited in the Criminal Injuries Compensation Fund established in section 54-215.

(P.A. 10-112, S. 1; P.A. 13-166, S. 1.)

History: P.A. 13-166 amended Subsec. (a) to add references to violations of Secs. 53a-82, 53a-88 and 53a-196i and amended Subsec. (f) to provide that balance of proceeds be deposited in Criminal Injuries Compensation Fund, rather than General Fund.



Section 54-37 to 54-39 - Disposition of accused acquitted on ground of insanity. Release of persons confined under order prior to October 1, 1959. Petition for release. Disposition of insane person upon expiration of term.

Sections 54-37 to 54-39, inclusive, are repealed.

(1949 Rev., S. 8749–8751; 1953, S. 3321d, 3322d; 1955, S. 3322d; 1959, P.A. 28, S. 150; 523, S. 1; 1963, P.A. 642, S. 65, 84; February, 1965, P.A. 435, S. 2; 557; 1967, P.A. 261, S. 2; 1971, P.A. 871, S. 129; P.A. 80-146.)






Chapter 959a - Wiretapping and Electronic Surveillance

Section 54-41a - Definitions.

The following words and phrases, as used in this chapter, shall have the following meanings, unless the context otherwise requires:

(1) “Wire communication” means any communication made in whole or in part through the use of facilities for the transmission of communications by the aid of telephone or telegraph between the point of origin and the point of reception furnished or operated by any person engaged as a common carrier in providing or operating such facilities for the transmission of intrastate, interstate or foreign communications;

(2) “Intercept” means the intentional overhearing or recording of a wire communication through the use of any electronic, mechanical or other device;

(3) “Electronic, mechanical or other device” means any device or apparatus which can be used to intercept a wire communication other than (A) any telephone or telegraph instrument, equipment or facility, or any component thereof (i) furnished to the subscriber or used by a communications common carrier in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business, or (ii) being used by a communications common carrier in the ordinary course of its business, (B) a hearing aid or similar device being used to correct subnormal hearing to not better than normal;

(4) “Person” means any officer, agent or employee of the state of Connecticut or any political subdivision thereof, and any individual, partnership, association, joint stock company, trust, limited liability company or corporation;

(5) “Investigative officer” means (A) any officer of the Connecticut state police, (B) the chief inspector or any inspector in the Division of Criminal Justice who is empowered by law to conduct investigations of or to make arrests for offenses enumerated in this chapter, (C) any municipal police officer who has been duly sworn as a special state police officer under the provisions of section 29-177 and who is currently assigned to the state-wide narcotics task force or the state-wide organized crime investigative task force and is acting under the direct authority of the Connecticut state police, and (D) any attorney authorized by law to prosecute or participate in the prosecution of offenses enumerated in this chapter;

(6) “Law enforcement officer” means any officer of any organized police department of this state or of the state police of any other state, an official of the Federal Bureau of Investigation, Drug Enforcement Administration or United States Customs Service, or the United States attorney for the district of Connecticut or a person designated by him in writing to receive the contents of any wire communication or evidence derived therefrom;

(7) “Contents”, when used with respect to any wire communication, means and includes any information concerning the identity of the parties to such communication or the existence, substance, purport or meaning of that communication;

(8) “Panel of judges” or “panel” means any panel or panels of three Superior Court judges specifically designated by the Chief Justice of the Supreme Court from time to time to receive applications for, and to enter orders authorizing, interceptions of wire communications in accordance with the provisions of this chapter;

(9) “Communication common carrier” means any person engaged as a common carrier for hire in the transmission of communications by wire or radio;

(10) “Aggrieved person” means a person who was a party to any intercepted wire communication, a person against whom the interception was directed, a person named in any order authorizing an interception, or a person having a property interest in any premises involved in any interception.

(1971, P.A. 68, S. 1; P.A. 79-179, S. 1; P.A. 82-368, S. 1; P.A. 83-543, S. 1; P.A. 87-229; P.A. 95-79, S. 184, 189.)

History: P.A. 79-179 replaced single definition for “investigative or law enforcement officer” with a separate definition for each, applying existing definition to investigative officers and adding chief inspectors and inspectors of criminal justice division; P.A. 82-368 expanded the definitions of “investigative office” to include municipal police officers as specified and “law enforcement officer” to include state police of other states and FBI or Drug Enforcement Administration officials; P.A. 83-543 expanded the definition of “law enforcement officer” to include the U.S. attorney for Connecticut or his designee; P.A. 87-229 expanded the definition of “law enforcement officer” to include an official of the United States Customs Service; P.A. 95-79 redefined “person” to include a limited liability company, effective May 31, 1995.

Cited. 8 CA 673. Cited. 10 CA 347.

Subdiv. (1):

“Wire communication” as defined in this section includes the radio wave portion of a cordless telephone conversation. 224 C. 593.

Subdiv. (2):

Cited. 171 C. 524.

Subdiv. (8):

Cited. 194 C. 447.

Subdiv. (10):

Cited. 191 C. 360.



Section 54-41b - Application for order authorizing interception.

The Chief State’s Attorney or the state’s attorney for the judicial district in which the interception is to be conducted may make application to a panel of judges for an order authorizing the interception of any wire communication by investigative officers having responsibility for the investigation of offenses as to which the application is made when such interception may provide evidence of the commission of offenses involving gambling, bribery, violations of section 53-395, violations of section 21a-277, felonious crimes of violence or felonies involving the unlawful use or threatened use of physical force or violence committed with the intent to intimidate or coerce the civilian population or a unit of government.

(1971, P.A. 68, S. 2; P.A. 78-280, S. 1, 127; P.A. 79-179, S. 2; P.A. 82-368, S. 2; P.A. 83-543, S. 2; P.A. 02-97, S. 13.)

History: P.A. 78-280 substituted “judicial district” for “county”; P.A. 79-179 deleted reference to law enforcement officers; P.A. 82-368 added bribery and violations of Sec. 53-395 (“CORA”) as crimes for which an application can be made for an interception; P.A. 83-543 authorized the chief state’s attorney to make application for interception order; P.A. 02-97 added felonies involving the unlawful use or threatened use of physical force or violence committed with the intent to intimidate or coerce the civilian population or a unit of government as crimes for which an application may be made for an interception.

Cited. 7 CA 660. Cited. 8 CA 673. Cited. 27 CA 596. Cited. 44 CA 249.



Section 54-41c - Information in application.

Each application for an order authorizing the interception of a wire communication shall be made in writing upon oath or affirmation to a panel of judges. Each application shall include the following information: (1) The identity of the applicant and his authority to make such application; (2) the identity and qualifications of the investigative officers or agency for whom the authority to intercept a wire communication is sought; (3) the identity and qualifications of the investigative or law enforcement officers to whom disclosure of the contents of any intercepted wire communication or evidence derived therefrom might be made; (4) a statement of the use to which the contents of any intercepted wire communication or any evidence derived therefrom will be put; (5) a full and complete statement of the facts and circumstances relied upon by the applicant, to justify his reasonable belief that the wire communication of a particularly described person will constitute evidence of a crime enumerated in section 54-41b that has been or is being committed or that such communication will materially aid in the apprehension of the perpetrator of such crime and that an order should be issued, including (A) details as to the particular offense that has been or is being committed, (B) a particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted, (C) a particular description of the type of communications sought to be intercepted, (D) the identity of the person, if known, who has committed or is committing the offense and whose communications are to be intercepted, (E) the time and date when the facts and circumstances relied upon by the applicant were first received by him or by the investigative or law enforcement officer conducting the investigation, whichever is earlier, (F) the way in which the intercepted wire communication will constitute material evidence of the particularly described offense or will materially aid in the apprehension of the perpetrator of such offense, (G) the hours of the day or night during which wire communication may be reasonably expected to occur; (6) a full and complete statement of facts showing that other normal investigative procedures with respect to the offense have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous to employ; (7) a statement of the period of time for which the interception is required to be maintained. No order authorizing or approving the interception of a wire communication shall be issued if the facts and circumstances relied upon by the applicant were discovered more than twenty days next preceding the date of the application. If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter; (8) a full and complete statement of the facts concerning all previous applications known to the individual making the application, made to any panel of judges, for authorization to intercept, or for approval of interceptions of, wire communications involving any of the same persons, facilities or places specified in the application, and the action taken by the panel on each such application; (9) a statement that the wire communications sought are material to a particularly described investigation or prosecution and that such communications are not legally privileged; (10) if it is reasonably necessary to make a secret entry upon a private place or premises in order to install an intercepting device to effectuate the interception, a statement to that effect and to the effect that no practicable alternative method of executing the order which will preserve the secrecy of its execution exists; (11) where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results; (12) where the application is for an order authorizing interception in excess of thirty-five orders previously issued by all panels in a calendar year, a statement setting forth the nature of the emergency situation which may result in imminent peril to the public health, safety or welfare, and the nature of that imminent peril, which requires the issuance of an additional interception order. The state’s attorney shall inform the Governor and the joint standing committee of the General Assembly having cognizance of matters relating to criminal law and procedure of the nature of the emergency situation which may result in imminent peril to the public health, safety or welfare, and the nature of that imminent peril; (13) such additional testimony or documentary evidence in support of fact in the application as the panel of judges may require. Allegations of fact in the application may be based either upon the personal knowledge of the applicant or upon information and belief. If the applicant personally knows the facts alleged, it must be so stated. If the facts establishing such probable cause are derived in whole or part from the statements of persons other than the applicant, the sources of such information and belief shall be either disclosed or described, and the application shall contain facts establishing the existence and reliability of the informant, or the reliability of the information supplied by him. The application shall also state the basis of the informant’s knowledge or belief. If the applicant’s information and belief are derived from tangible evidence or recorded oral evidence, a copy or detailed description thereof shall be annexed to or included in the application. Affidavits of persons other than the applicant may be submitted in conjunction with the application if they tend to support any fact or conclusion alleged therein. Such accompanying affidavits may be based either on personal knowledge of the affiant, or information and belief with the source thereof and reason therefor specified.

(1971, P.A. 68, S. 3; P.A. 79-179, S. 3; P.A. 82-368, S. 3.)

History: P.A. 79-179 removed reference to law enforcement officers in Subdiv. (2); P.A. 82-368 changed the time limit on reliable information from 15 to 20 days and included the provision dealing with application for the thirty-sixth and subsequent emergency orders as new Subdiv. (12), renumbering accordingly.

Cited. 5 CA 207. Cited. 7 CA 660. Cited. 17 CA 587.

Subdiv. (6):

Cited. 9 CA 182.

Subdiv. (8):

Statute requires disclosure of prior applications to intercept the conversations of a particular person, not prior interceptions of conversations to which that person was a party. 180 C. 345. Cited. 224 C. 593.

Cited. 3 CA 477.



Section 54-41d - Issuance of order.

Upon such application the panel of judges, by unanimous vote, may enter an ex parte order authorizing the interception of wire communications within the state of Connecticut, if the panel determines on the basis of the facts submitted by the applicant that there is probable cause to believe that: (1) An individual has committed or is committing an offense enumerated in section 54-41b; (2) particular communications will constitute material evidence that an offense enumerated in section 54-41b has been committed or is being committed or will materially aid in the apprehension of the perpetrator of such offense; (3) such communications are not otherwise privileged; (4) other normal investigative procedures with respect to the offense have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous to employ; (5) the facilities from which, or the place where, the wire communications are to be intercepted are being used, or are about to be used, in connection with the commission of such offense, or are leased to, listed in the name of, or commonly used by such individual; (6) such facilities or places are not those described in section 54-41h; (7) if the facilities from which a wire communication is to be intercepted are public, a special need exists to intercept wire communications over such facilities; (8) the investigative officers to be authorized to intercept the wire communication are qualified by training and experience to execute the interception sought; (9) not more than thirty-four orders authorizing interception have been previously issued by all panels in the calendar year in which the application is made, except that upon a showing of an emergency situation in which the commission of an offense enumerated in section 54-41b may result in imminent peril to public health, safety or welfare, such panel may issue additional orders authorizing interception.

(1971, P.A. 68, S. 4; P.A. 79-179, S. 4; P.A. 82-368, S. 4; P.A. 83-295, S. 11.)

History: P.A. 79-179 removed reference to law enforcement officers in Subdiv. (8); P.A. 82-368 included a provision dealing with the issuance of emergency orders involving danger to public health, safety or welfare; P.A. 83-295 amended Subdiv. (9) by replacing “a violation of” with “the commission of an offense enumerated in”.

Cited. 3 CA 477. Cited. 5 CA 207; Id., 634. Cited. 7 CA 660. Cited. 8 CA 673. Cited. 16 CA 245. Cited. 33 CA 409. Cited. 44 CA 249.

Subdiv. (7):

Cited. 210 C. 804; Id., 805. Requirement of finding of special need fully satisfied despite absence of written statement. 212 C. 485.



Section 54-41e - Statement by panel on issuance of order. Contents of order.

Each order authorizing the interception of any wire communication shall be accompanied by a written statement of the panel setting forth in detail its determination made in accordance with the provisions of section 54-41d and the grounds therefor and shall specify: (1) The identity of the person, if known, whose communications are to be intercepted; (2) the nature and location of the communication facilities as to which or the place where authority to intercept is granted; (3) a particular description of the type of communication sought to be intercepted, and a statement of the particular offense to which it relates; (4) the identity of the investigative officers authorized to intercept such wire communications; (5) the identity of the investigative or law enforcement officers to whom disclosure of the contents of any intercepted wire communication or any evidence derived therefrom may be made; (6) the use to which the contents of any intercepted wire communication or any evidence derived therefrom may be put; (7) the identity of the person making the application and his authority; (8) the identity of the panel and its authority to issue an order; (9) the period of time during which such interception is authorized, including a statement that the interception shall automatically terminate when the desired communication has been first obtained; (10) express authorization to make secret entry onto private premises to install any device, provided no such secret entry shall be authorized if there exists a practicable alternative method of executing the order which will preserve the secrecy of its execution; (11) the date of issuance of the order and its effective date. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception in accordance with the provisions of this chapter, and shall terminate upon attainment of the authorized objective, or in any event within fifteen days next succeeding the date of issuance of such order. An order authorizing the interception of a wire communication shall, upon request of the applicant, direct that a communication common carrier, landlord, custodian or other person shall furnish the applicant forthwith all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such carrier, landlord, custodian or person is according the person whose communications are to be intercepted. Any communication common carrier, landlord, custodian or other person furnishing such facilities or technical assistance shall be compensated therefor by the applicant at the prevailing rates.

(1971, P.A. 68, S. 5; P.A. 79-179, S. 5; P.A. 82-368, S. 5; P.A. 99-215, S. 10.)

History: P.A. 79-179 removed reference to law enforcement officers in Subdiv. (4); P.A. 82-368 increased from 10 to 15 days the maximum duration of an order authorizing the interception of a wire communication; P.A. 99-215 deleted “issuing” before “panel”.

Cited. 5 CA 207; Id., 634. Cited. 8 CA 673. Cited. 9 CA 182. Cited. 16 CA 245.



Section 54-41f - Execution of order; progress reports.

Any order entered in accordance with the provisions of this chapter may be executed pursuant to its terms only by the investigative officers expressly authorized therein. The order may be executed according to its terms only during the hours specified therein, and for the period authorized or part thereof. No order may authorize the interception of any wire communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than fifteen days. Whenever an order authorizing an interception is entered in accordance with the provisions of this chapter, the order may require reports to be made to the panel showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as such panel may require.

(1971, P.A. 68, S. 6; P.A. 79-179, S. 6; P.A. 82-368, S. 6; P.A. 99-215, S. 11.)

History: P.A. 79-179 removed reference to power of law enforcement officers to execute orders; P.A. 82-368 increased from 10 to 15 days the maximum duration of an interception; P.A. 99-215 deleted “which issued the order” after “panel”.



Section 54-41g - Extensions of order.

No more than three extensions of an order may be granted by the panel and only upon application for an extension made in accordance with the provisions of section 54-41c, which shall, in addition, contain the results of the interceptions conducted thus far, and findings by the panel as required by the provisions of section 54-41d. The period of any extension shall be no longer than the panel deems necessary to achieve the purposes for which it was granted and in no event longer than fifteen days.

(1971, P.A. 68, S. 7; P.A. 82-368, S. 7; P.A. 99-215, S. 12.)

History: P.A. 82-368 increased from 10 to 15 days the maximum period of an extension; P.A. 99-215 deleted “issuing” before “panel”.



Section 54-41h - Privileged wire communications; issuance of order and interception prohibited.

If the facilities from which, or the place where, the wire communications are to be intercepted are being used, or are about to be used, or are leased to, listed in the name of, or commonly used by, a licensed physician, an attorney-at-law or a practicing clergyman, no order shall be issued and no wire communications shall be intercepted over such facilities or in such places. No otherwise privileged wire communications intercepted in accordance with, or in violation of, the provisions of this chapter shall lose their privileged character, nor shall any evidence derived therefrom be used for any purpose.

(1971, P.A. 68, S. 8.)



Section 54-41i - Recording of interception; sealing, custody and destruction.

The contents of any wire communication intercepted by any means authorized by this chapter shall, if possible, be recorded on tape or wire or other comparable device. The recording of the contents of any wire communication in accordance with the provisions of this section shall be done in such manner as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions thereof, such recordings shall be made available to the panel and sealed under its directions and custody of such recordings shall be wherever the panel so directs. They shall not be destroyed except upon an order of the panel and, if not so destroyed, they shall be kept for ten years. Duplicate recordings may be made by the applicant for his use or for disclosure pursuant to the provisions of section 54-41p for investigations. The presence of the seal provided for by this section, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire communication or evidence derived therefrom under the provisions of section 54-41p.

(1971, P.A. 68, S. 9; P.A. 99-215, S. 13.)

History: P.A. 99-215 deleted “issuing such order” after “panel” and “issuing or denying” before “panel”.

Cited. 8 CA 673. Cited. 16 CA 245.



Section 54-41j - Sealing, custody, storage and destruction of applications and orders.

Applications made and orders granted in accordance with the provisions of this chapter shall be sealed by the panel and transferred to the custody of the Chief Court Administrator. Except as otherwise provided, such applications and orders shall be disclosed only upon a showing of good cause to the Chief Court Administrator. Applications and orders shall be stored in a secure place which shall be designated by the Chief Court Administrator to which access shall be denied to all persons except the Chief Court Administrator or such court officers or administrative personnel as he shall designate. Applications and orders shall not be destroyed except upon order of the Chief Court Administrator and if not so destroyed they shall be kept for ten years. Any person who violates any of the provisions of this section may be punished in accordance with the provisions of section 51-33.

(1971, P.A. 68, S. 10; P.A. 76-436, S. 10a, 533, 681; P.A. 99-215, S. 14.)

History: P.A. 76-436 made no changes, Sec. 10a of the act cancelling amendments called for in Sec. 533; P.A. 99-215 deleted “issuing or denying” before “panel”.



Section 54-41k - Service of notice of interception; inspection of intercepted communications, applications and orders; postponement of service.

Within a reasonable time but not later than ninety days next succeeding the termination of the period of an order or extensions thereof, the panel may cause to be served on the persons named in the order or the application, and shall cause to be served on persons not named in the order or application whose communications were intercepted, an inventory which shall include notice of the fact of the entry of the order or the application; the date of the entry and the period of authorized interception, or the denial of the application; and the fact that during the period wire communications were or were not intercepted. The panel shall make available to such person or his counsel for inspection the intercepted communications, applications and orders immediately upon the filing of a motion requesting such information. On an ex parte showing of good cause approved unanimously by the panel the serving of the inventory required by this section may be postponed for a period not to exceed sixty days. Not more than one such postponement shall be authorized and under no circumstances shall the serving of the inventory required by this section be made later than one hundred fifty days after the termination of the period of an order or extensions thereof.

(1971, P.A. 68, S. 11; P.A. 82-368, S. 8; P.A. 99-215, S. 15.)

History: P.A. 82-368 gave the panel discretion in ordering the service of an inventory, included persons not named in the order whose communications were intercepted as entitled to any such inventory and extended from 90 to 150 days the maximum period of postponement of such inventory; P.A. 99-215 deleted “issuing or denying” before “panel”.

Strict compliance with provisions of statute is mandatory. 3 CA 477. Cited. 10 CA 347. Service of inventory requirement discussed. 14 CA 605. Cited. 16 CA 245.

Delivery of document to defendant’s attorney deemed adequate service, when. 30 CS 302.



Section 54-41l - Intercepted communication admissible as evidence, when.

The contents of any intercepted wire communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing or other proceeding in a court of this state unless each aggrieved person, not less than thirty days before such trial, hearing or proceeding, has been served with a copy of the court order, and accompanying application, under which the interception was authorized.

(1971, P.A. 68, S. 12.)

Notice not required prior to issuance of bench warrant. 30 CS 302.



Section 54-41m - Motion to suppress.

Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency, regulatory body or other authority of the state of Connecticut, or of a political subdivision thereof, may move to suppress the contents of any intercepted wire communication, or evidence derived therefrom, on the grounds that the communication was unlawfully intercepted under the provisions of this chapter; the order of authorization or approval under which it was intercepted is insufficient on its face; or the interception was not made in conformity with the order of authorization or approval. Such motion shall be made before the trial, hearing or proceeding unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion, in which case such motion may be made at any time during the course of such trial, hearing or proceeding. If the motion is granted, the contents of the intercepted wire communication, or evidence derived therefrom, shall be treated as having been obtained in violation of this chapter and shall not be received in evidence in any such trial, hearing or proceeding. The panel, upon the filing of such motion by the aggrieved person, shall make available to the aggrieved person or his counsel for inspection the intercepted communication and evidence derived therefrom.

(1971, P.A. 68, S. 13.)

Cited. 3 CA 477. Cited. 5 CA 634. Cited. 7 CA 660. Cited. 10 CA 347. Cited. 14 CA 605. Cited. 27 CA 596. Cited. 44 CA 249.

Cited. 30 CS 302.



Section 54-41n - Report by panel to Chief Court Administrator.

In addition to any reports required by federal law, within thirty days next succeeding the expiration of an order or an extension thereof, or the denial of an application, the panel shall report to the Chief Court Administrator the fact that an order or extension was applied for; the fact that the order or extension was granted as applied for, was modified or was denied; the period of interceptions authorized by the order, and the number and duration of any extensions of the order; the offense or offenses specified in the order or application, or extension of an order; the identity of the person making the application and the nature of the facilities from which or the place where communications were to be intercepted.

(1971, P.A. 68, S. 14; P.A. 76-436, S. 10a, 534, 681; P.A. 99-215, S. 16.)

History: P.A. 76-436 made no change, Sec. 10a of the act cancelling amendment called for in Sec. 534; P.A. 99-215 deleted “issuing or denying” before “panel”.



Section 54-41o - Reports by state’s attorneys.

(a) In January of each year each state’s attorney shall report to the administrative office of the United States courts and to the Chief Court Administrator, who shall in turn report to the Governor and the General Assembly, the information required by this section with respect to each application for an order or extension made during the preceding calendar year; a general description of the interception made under such order or extension, including (1) the approximate nature and frequency of incriminating communications intercepted, (2) the approximate nature and frequency of other communications intercepted, (3) the approximate number of persons whose communications were intercepted, and (4) the approximate nature, amount and cost of the manpower and other resources used in the interceptions; the number of arrests resulting from interceptions made under such order or extension, and the offenses for which arrests were made; the number of trials resulting from such interceptions; the number of motions to suppress made with respect to such interceptions, and the number granted or denied; the number of convictions resulting from such interceptions and the offenses for which the convictions were obtained and a general assessment of the importance of the interceptions; and the information required by this section with respect to orders or extensions obtained in the calendar year next preceding.

(b) In January of each year, the Chief State’s Attorney shall make a report to the joint standing committee of the General Assembly having cognizance of matters relating to criminal law and procedure, based upon reports filed with him by each state’s attorney covering the prior calendar year. The Chief State’s Attorney’s report shall include the following information: (1) The number of orders authorizing an interception, and the number of extensions thereof; (2) the number of additional orders granted based upon an emergency situation, and the nature of the emergency; (3) the nature of the particular offense to which each order was directed; (4) a general description of the interception made under each order or extension, including (A) the nature and frequency of incriminating communications intercepted, (B) the nature and frequency of other communications intercepted, (C) the number of persons whose communications were intercepted, and (D) the nature, amount and cost of the manpower and other resources used in the interceptions; (5) the number of arrests resulting from interceptions made under each order or extension, and the offenses for which such arrests were made; (6) the number of trials resulting from such interceptions; (7) the number of motions to suppress made with respect to such interceptions, and the number granted or denied; (8) the number of convictions resulting from such interceptions and the offenses for which the convictions were obtained and (9) the number of persons who were not named in an order or application for the interception of wire communications and whose communications were intercepted.

(1971, P.A. 68, S. 15; P.A. 76-436, S. 10a, 535, 681; P.A. 79-631, S. 34, 111; P.A. 82-368, S. 9; P.A. 83-587, S. 66, 96.)

History: P.A. 76-436 made no changes, Sec. 10a of the act cancelling amendment called for in Sec. 535; P.A. 79-631 deleted requirement that chief court administrator report to the judicial council; P.A. 82-368 added Subsec. (b) dealing with the report by the chief state’s attorney to the joint standing committee of the general assembly having cognizance of matters relating to criminal law and procedure; P.A. 83-587 made a technical amendment to Subsec. (b).



Section 54-41p - Disclosure of contents of wire communication. Unauthorized disclosure: Class D felony.

(a) Any investigative officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire communication, or evidence derived therefrom, may, if specially authorized by the order authorizing the interception of such communication, disclose such contents to any investigative or law enforcement officer designated in such order to the extent that such disclosure is appropriate to the conduct of the investigation specified in the application for such order.

(b) Any person who has received, by any means authorized by this chapter, any information concerning a wire communication, or evidence derived therefrom, intercepted in accordance with the provisions of this chapter may disclose the contents of that communication or such derivative evidence insofar as it relates to the crimes set forth in section 54-41b while giving testimony under oath or affirmation in any criminal proceeding before any court or grand jury.

(c) If an investigative officer, while engaged in the interception of wire communications in accordance with the provisions of this chapter, intercepts wire communications relating to any crime not specified in the order authorizing such interception, the contents of such intercepted communications and evidence derived therefrom may be disclosed as otherwise provided in subsection (a) of this section.

(d) Any investigative officer who discloses the contents of any intercepted wire communication or evidence derived therefrom (1) to any person not authorized to receive such information or (2) in a manner otherwise than authorized by the provisions of this chapter shall be guilty of a class D felony.

(1971, P.A. 68, S. 16; P.A. 79-179, S. 7; P.A. 82-368, S. 10; P.A. 05-288, S. 184.)

History: P.A. 79-179 removed law enforcement officers’ power to disclose contents of wire communication to an investigative officer or to another law enforcement officer; P.A. 82-368 designated previous provisions as Subsecs. (a) and (b) and added Subsecs. (c) and (d) re interception of communications unrelated to crimes specified in the order and re consideration of unauthorized disclosure as a class D felony; P.A. 05-288 made a technical change in Subsec. (c), effective July 13, 2005.

Subsec. (b):

Cited. 223 C. 906. Cited. 224 C. 322.

Cited. 27 CA 596.



Section 54-41q - Authority of communication common carrier to intercept, disclose or use wire communication.

(a) It shall not be unlawful under this chapter for an operator of a switchboard, or an officer, employee or agent of any communication common carrier whose facilities are used in the transmission of a wire communication, to intercept, disclose or use that communication in the normal course of his employment while engaged in any activity which is a necessary incident to the rendition of his service or to the protection of the rights or property of the carrier of such communication, provided such communication common carriers shall not utilize service observing or random monitoring except for mechanical or service quality control checks.

(b) It shall not be unlawful under this chapter for an officer, employee or agent of any communications common carrier to provide information or facilities to an investigative officer who, pursuant to this chapter, is authorized to intercept a wire communication.

(1971, P.A. 68, S. 17; P.A. 79-179, S. 8.)

History: P.A. 79-179 authorized officer, employee or agent of communications common carrier to provide information or facilities to investigative officers rather than to law enforcement officers in Subsec. (b).



Section 54-41r - Remedies of party intercepted; defense.

Any person whose wire communication is intercepted, disclosed or used in violation of this chapter or of sections 53a-187 to 53a-189, inclusive, shall (1) have a civil cause of action against any person who intercepts, discloses or uses, or procures any other person to intercept, disclose or use, such communication, and (2) be entitled to recover from any such person actual damages but not less than liquidated damages computed at the rate of one hundred dollars per day for each day of violation or one thousand dollars, whichever is higher; punitive damages; and a reasonable attorney’s fee and other litigation costs reasonably incurred. A good faith reliance on a court order shall constitute a complete defense to any civil or criminal action brought in accordance with the provisions of this chapter or any other law.

(1971, P.A. 68, S. 18.)

Cited. 3 CA 477. Cited. 14 CA 605.

Cited. 30 CS 302.



Section 54-41s - Illegal possession, sale, distribution of equipment: Class D felony.

A person is guilty of the illegal possession, sale or distribution of electronic surveillance equipment when he possesses, sells or distributes an electronic, mechanical or other device, as defined in section 54-41a for use in violation of section 53a-188 or 53a-189. The illegal possession, sale or distribution of electronic surveillance equipment is a class D felony.

(P.A. 73-639, S. 22.)



Section 54-41t - Unauthorized or illegal interception: Class C felony.

Any investigative officer who intercepts the wire communications of any person in violation of the provisions of this chapter shall be guilty of a class C felony.

(P.A. 82-368, S. 11.)

Cited. 16 CA 245.



Section 54-41u - Admissibility of intercepted wire communication obtained pursuant to federal law.

Nothing in this chapter shall preclude the receipt in evidence in a court of this state of any intercepted wire communication obtained in conformity with 18 USC 2510 et seq.

(P.A. 02-97, S. 14.)






Chapter 960 - Information, Procedure and Bail

Section 54-42 to 54-44 - Original information in Superior Court. Bench warrant; procedure on arrest; previous bond in Court of Common Pleas. Admissibility of confession. Informations in cases appealed to Superior Court.

Sections 54-42 to 54-44, inclusive, are repealed.

(1949 Rev., S. 8764–8766; 1963, P.A. 126, S. 2, 3; 1967, P.A. 656, S. 60; 1969, P.A. 803, S. 1; P.A. 73-116, S. 23; 73-667, S. 1, 2; P.A. 76-106, S. 1; 76-436, S. 536, 681; P.A. 77-452, S. 38, 72; 77-576, S. 39, 65; P.A. 80-313, S. 61; 80-483, S. 136, 186.)



Section 54-45 - When grand jury is required. Selecting grand jury. Alternate grand jurors.

(a) The Superior Court may, when necessary, order a grand jury of eighteen electors of the judicial district where said court is sitting to be summoned, impaneled and sworn to inquire after and present such offenses as are cognizable by said court. Said court may, in its discretion, order one or two additional electors to be added to the grand jury as alternate grand jurors. Such alternate jurors shall be sworn separately from those constituting the regular panel and shall not counsel or confer with members of the regular panel as to any matters before the grand jury unless they become a part of the regular panel as hereinafter provided. They shall attend the sessions of the grand jury and shall be seated with or near the members of the regular panel, with equal opportunity to see and hear all matters adduced in the proceedings. If for any reason a grand juror is unable to further perform his duty, the court may excuse him and, if any grand juror is so excused or dies, the court may order that the alternate juror or, if more than one, that one who is designated by lot drawn by the clerk of the Superior Court, shall become a part of the regular panel and the inquiry shall then proceed as though such grand juror had been a member of the regular panel from the beginning of the inquiry.

(b) No person shall be put to plea or held to trial for any crime the punishment of which may be death or imprisonment for life, charged by the state before May 26, 1983, unless an indictment has been found against him for such crime by a grand jury legally impaneled and sworn, and no bill shall be presented by any grand jury unless at least twelve of the jurors agree to it.

(1949 Rev., S. 8747; February, 1965, P.A. 173; P.A. 73-116, S. 1; 73-667, S. 1, 2; P.A. 78-280, S. 2, 127; P.A. 80-313, S. 3; P.A. 83-210, S. 3, 5.)

History: 1965 act added provisions for alternate grand jurors; P.A. 73-116 added reference to judicial districts; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 78-280 deleted reference to counties; P.A. 80-313 divided section into Subsecs; P.A. 83-210 amended Subsec. (b) to require a grand jury indictment for crimes punishable by death or imprisonment for life “charged by the state before May 26, 1983” to reflect the establishment of a probable cause hearing pursuant to Sec. 54-46a in place of a grand jury proceeding for persons accused of such crimes.

See Sec. 1-25 re forms of oaths for jurors.

Cited. 10 CA 103. Cited. 27 CA 643; Id., 675.

Cited. 6 CS 221. Cited. 22 CS 6, 7. Person not given right to counsel before grand jury decision. This is not “critical stage” in proceedings against him. 25 CS 61. Grand jury is not prohibited from receiving hearsay evidence. That such evidence may have been considered by the grand jury would not entitle one who had been indicted to have the indictment quashed. Id., 388, 389. Counsel for the accused may not accompany him before the grand jury. Id., 389. This section was fully complied with by the court and its officers in summoning grand jury in absence of a showing that any of the members were disqualified for any reason. 26 CS 211. Nature of grand jury discussed. Id., 213. Not the state’s burden to prove that the method of selection of grand jury was fair and nondiscriminatory. Id. Charge to grand jury that presumption of sanity was adequate basis on which to find, so far as element of soundness of mind was concerned, probable cause to hold accused for trial, was accurate. Id., 214. Constitutional right of accused to counsel does not include representation by counsel before a grand jury. Id. Indictment insufficient in law may be attacked by demurrer. Provision that grand jurors come from county where court sits is broad enough to comply with federal constitutional requirement that there must be no intentional or systematic exclusion of group or class from grand jury. 29 CS 119. Exclusion of aliens from grand jury service does not make statute unconstitutional since citizenship requirement bears rational relationship to demands of jury service. 35 CS 98. Cited. 36 CS 141. Cited. 45 CS 1.

Subsec. (a):

Grand jury transcript available to a defendant under this subsection is made available under the inherent supervisory powers of the superior court and evidentiary uses of it by the defendant are restricted to impeaching a witness, attacking the credibility of a witness or proving inconsistent statements of a witness. 187 C. 281. Cited. 204 C. 259.

Cited. 4 CA 544.

Subsec. (b):

Cited. 184 C. 597. Cited. 194 C. 692. Cited. 197 C. 247. Cited. 202 C. 18. Cited. 207 C. 276. Cited. 226 C. 601.



Section 54-45a - Record of grand jury proceedings. Transcripts.

(a) In any grand jury proceeding ordered pursuant to the provisions of section 54-45, the official stenographer of the Superior Court or his assistant shall make a record of the proceedings excluding the deliberations, which shall be confidential and filed with the court. Access to the transcript shall be available only to the prosecutorial official or any person accused of crime as a result of the grand jury investigation or the accused person’s attorney. The prosecutorial official or the person accused of a crime as a result of such grand jury investigation or the accused person’s attorney may obtain a copy of the transcript by paying for it.

(b) The transcript of such proceedings may not be used as evidence in any proceeding against the accused except for the purpose of impeaching a witness, attacking the credibility of a witness or proving inconsistent statements of a witness. The transcript may also be used as evidence in a prosecution for perjury committed by a witness while giving such testimony.

(P.A. 78-289, S. 1; P.A. 80-313, S. 4.)

History: P.A. 80-313 divided section into Subsecs. and reworded provisions.

Cited. 10 CA 103.

Transcript may not be used to impeach a grand jury finding of a true bill. 36 CS 141. Cited. 42 CS 10. Cited. 45 CS 1.

Subsec. (b):

Cited. 198 C. 644. Statute governs indicting grand juries and expressly prohibits subsequent use of grand jury testimony. 250 C. 188.



Section 54-46 - Prosecution on complaint or information.

For all crimes charged by the state on or after May 26, 1983, the prosecution may be by complaint or information. For all crimes punishable by death or imprisonment for life charged by the state before May 26, 1983, the prosecution shall be by indictment.

(1949 Rev., S. 8775; P.A. 75-376; P.A. 76-336, S. 15; 76-436, S. 537, 681; P.A. 79-157; P.A. 80-313, S. 7; P.A. 83-210, S. 4, 5.)

History: P.A. 75-376 added provisions re trial on nolle prosequi; P.A. 76-336 clarified nolle provisions, substituting “At any stage in such prosecution” for “In any such prosecution”; P.A. 76-436 removed from exception cases involving nolle entered in common pleas court on matter bound over to superior court or upon recommendation of prosecutor that bench warrant is being requested or issued by superior court for arrest for same transaction, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 79-157 designated previous provisions as Subsecs. (a) and (b) and added Subsec. (c) re effect of not guilty plea on privilege with respect to assignment for trial; P.A. 80-313 specified prosecution by indictment required for all crimes punishable by death or life imprisonment and deleted former Subsecs. (b) and (c) re nolle prosequi and assignment for trial; P.A. 83-210 amended the section to reflect the establishment of a probable cause hearing to replace a grand jury proceeding by providing that prosecution by complaint or information would apply to all crimes “charged by the state on or after May 26, 1983” and prosecution by indictment would only apply to persons accused of crimes punishable by death or life imprisonment “charged by the state before May 26, 1983”.

See Sec. 54-56b re right to dismissal or trial on nolle.

See Sec. 54-56c re request for privileged trial status.

Cited. 22 CS 7. Not a denial of equal protection clause of fourteenth amendment of federal constitution to indict person by an information in larceny case. 25 CS 509.



Section 54-46a - Probable cause hearing for persons charged with crimes punishable by death, life imprisonment without possibility of release or life imprisonment.

(a) No person charged by the state, who has not been indicted by a grand jury prior to May 26, 1983, shall be put to plea or held to trial for any crime punishable by death, life imprisonment without the possibility of release or life imprisonment unless the court at a preliminary hearing determines there is probable cause to believe that the offense charged has been committed and that the accused person has committed it. The accused person may knowingly and voluntarily waive such preliminary hearing to determine probable cause.

(b) Unless waived by the accused person or extended by the court for good cause shown, such preliminary hearing shall be conducted within sixty days of the filing of the complaint or information in Superior Court. The court shall be confined to the rules of evidence, except that written reports of expert witnesses shall be admissible in evidence and matters involving chain of custody shall be exempt from such rules. No motion to suppress or for discovery shall be allowed in connection with such hearing. The accused person shall have the right to counsel and may attend and, either individually or by counsel, participate in such hearing, present argument to the court, cross-examine witnesses against him and obtain a transcript of the proceedings at his own expense. At the close of the prosecution’s case, if the court finds that, based on the evidence presented by the prosecution, probable cause exists, the accused person may make a specific offer of proof, including the names of witnesses who would testify or produce the evidence offered. The court shall not allow the accused person to present such evidence unless the court determines that such evidence would be sufficient to rebut the finding of probable cause.

(c) If, from the evidence presented pursuant to subsection (b) of this section, it appears to the court that there is probable cause to believe that the accused person has committed the offense charged, the court shall so find and approve the continuance of the accused person’s prosecution for that offense. A determination by the court that there is not probable cause to require the accused person to be put to trial for the offense charged shall not operate to prevent a subsequent prosecution of such accused person for the same offense.

(P.A. 83-210, S. 1, 5; P.A. 87-260, S. 5; P.A. 12-5, S. 25.)

History: P.A. 87-260 amended Subsec. (a) to change the applicability of the requirement of a preliminary hearing from a person charged by the state “on or after May 26, 1983” to a person charged by the state “who has not been indicted by a grand jury prior to May 26, 1983”; P.A. 12-5 amended Subsec. (a) to add reference to crime punishable by life imprisonment without possibility of release, effective April 25, 2012.

Cited. 7 CA 457. Cited. 26 CA 165. Cited. 28 CA 34. Cited. 29 CA 499. Cited. 30 CA 381. Cited. 34 CA 58; judgment reversed, see 232 C. 537. Cited. 35 CA 762. Cited. 36 CA 250; Id., 364. Cited. 37 CA 404. Cited. 46 CA 545. Second probable cause hearing which was held after the sixty-day time limit was valid because the first hearing was held within the statutory time limit and the second hearing was scheduled based on defendant’s request so that defendant could be represented by counsel. 75 CA 223.

Cited as P.A. 83-210, S. 1. 40 CS 38. Cited. 42 CS 426. Cited. 43 CS 38; Id., 367.

Subsec. (a):

Cited. 204 C. 120. Cited. 209 C. 133. Cited. 210 C. 652.

Cited. 19 CA 571. Cited. 41 CA 809. Cited. 44 CA 790. By unconditionally accepting a plea deal and pleading guilty, petitioner waived any challenge to court’s jurisdiction over his person. 105 CA 124. Statute on its face contains terms “any crime”, “the offense” and “it” when mandating that defendant exposed to punishment of life imprisonment or death be given preliminary hearing in probable cause. There is nothing in the statute that refers to crimes, offenses or an aggregation of crimes or offenses, and petitioner has referred to no case law or other statute that has interpreted the statute to require probable cause hearing when the aggregate of the charges exposes a defendant to 60 years imprisonment, but the crimes, when considered individually, expose a defendant to less than 60 years on each charge. Id. When the state amends an information and defendant no longer faces possibility of a life sentence, it is not improper for trial court to proceed without affording defendant a hearing in probable cause. Id.

Subsec. (b):

Court concluded statute constitutional “... when read in conjunction with prosecution’s ongoing constitutional duty to disclose exculpatory material to a criminal defendant independent of a defense motion or request”. 200 C. 323. Cited. 201 C. 598. Cited. 216 C. 492. No constitutional duty requires a court to entertain motions to suppress at a probable cause hearing. 218 C. 151. Cited. 229 C. 716. Cited. 238 C. 588. Waiver of time period in which to hold hearing may be asserted by the attorney for the defendant and does not require defendant personally to appear and be canvassed. 245 C. 301.

Legislature, in enacting subsection, required that probable cause hearing must be conducted within sixty days of filing of the complaint or information unless waived by defendant or extended by court for good cause shown. 79 CA 535.



Section 54-47 - Investigations into commission of crime.

Section 54-47 is repealed.

(1949 Rev., S. 8777; 1953, S. 3324d; 1969, P.A. 631, S. 2; 1971, P.A. 860; P.A. 73-116, S. 2; 73-667, S. 1, 2; P.A. 74-183, S. 139, 291; 74-186, S. 2, 12; P.A. 76-436, S. 10a, 538, 681; P.A. 78-280, S. 1, 127; P.A. 80-313, S. 5; P.A. 85-611, S. 9.)



Section 54-47a - Compelling testimony of witness. Immunity from prosecution.

(a) Whenever in the judgment of the Chief State’s Attorney, a state’s attorney or the deputy chief state’s attorney, the testimony of any witness or the production of books, papers or other evidence of any witness (1) in any criminal proceeding involving narcotics, arson, bribery, gambling, election law violations, felonious crimes of violence, any violation which is an offense under the provisions of title 22a, corruption in the executive, legislative or judicial branch of state government or in the government of any political subdivision of the state, fraud by a vendor of goods or services in the medical assistance program under Title XIX of the Social Security Act amendments of 1965, as amended, any violation of chapter 949c, or any other class A, B or C felony or unclassified felony punishable by a term of imprisonment in excess of five years for which the Chief State’s Attorney or state’s attorney demonstrates that he has no other means of obtaining sufficient information as to whether a crime has been committed or the identity of the person or persons who may have committed a crime, before a court or grand jury of this state or (2) in any investigation conducted by an investigatory grand jury as provided in sections 54-47b to 54-47g, inclusive, is necessary to the public interest, the Chief State’s Attorney, the state’s attorney, or the deputy chief state’s attorney, may, with notice to the witness, after the witness has claimed his privilege against self-incrimination, make application to the court for an order directing the witness to testify or produce evidence subject to the provisions of this section.

(b) Upon the issuance of the order such witness shall not be excused from testifying or from producing books, papers or other evidence in such case or proceeding on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture. No such witness may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he is compelled to testify or produce evidence, and no testimony or evidence so compelled, and no evidence discovered as a result of or otherwise derived from testimony or evidence so compelled, may be used as evidence against him in any proceeding, except that no witness shall be immune from prosecution for perjury or contempt committed while giving such testimony or producing such evidence. Whenever evidence is objected to as inadmissible because it was discovered as a result of or otherwise derived from compelled testimony or evidence, the burden shall be upon the person offering the challenged evidence to establish a source independent of the compelled testimony or evidence.

(1969, P.A. 631, S. 1; P.A. 74-183, S. 140, 291; 74-227, S. 1, 2; P.A. 76-436, S. 539, 681; P.A. 78-96, S. 3–5; P.A. 80-313, S. 6; P.A. 81-104; P.A. 85-611, S. 8; P.A. 87-350, S. 4, 6.)

History: P.A. 74-183 replaced circuit court with court of common pleas in accordance with reorganization of the judicial system, effective December 31, 1974; P.A. 74-227 deleted reference to prosecuting attorneys, added references to chief state’s attorney, deputy chief state’s attorneys, state referees, superior court judges and three-judge panels and extended applicability of provisions to cases involving violation of election laws; P.A. 76-436 deleted references to court of common pleas, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 78-96 applied provisions to violations which are offenses under Title 25 provisions; P.A. 80-313 divided section into Subsecs. and made minor wording changes in Subsec. (b); P.A. 81-104 provided that immunity from prosecution may be granted to any witness in a criminal proceeding involving arson or bribery; P.A. 85-611 amended Subsec. (a) to replace reference to repealed Sec. 54-47 with provision that testimony or evidence may be compelled “in any investigation conducted by an investigatory grand jury as provided in sections 54-47b to 54-47g, inclusive”; P.A. 87-350 added provisions re criminal proceeding involving violation of title 22a, corruption in executive, legislative or judicial branch of state government or in government of political subdivision of state, fraud by a vendor of goods or services in the medical assistance program under Title XIX of the Social Security Act amendments of 1965, any violation of chapter 949c or any other class A, B or C felony or unclassified felony punishable by a term of imprisonment in excess of five years for which chief state’s attorney or state’s attorney demonstrates that he has no other means of obtaining sufficient information as to whether crime has been committed or identity of person who may have committed a crime.

Cited. 16 CA 679. Cited. 17 CA 395. Cited. 20 CA 447. Cited. 33 CA 521.

Cited. 45 CS 1.



Section 54-47aa - Ex parte court order to compel disclosure of certain telephone and Internet records.

(a) For the purposes of this section:

(1) “Basic subscriber information” means: (A) Name, (B) address, (C) local and long distance telephone connection records or records of session times and durations, (D) length of service, including start date, and types of services utilized, (E) telephone or instrument number or other subscriber number or identity, including any assigned Internet protocol address, and (F) means and source of payment for such service, including any credit card or bank account number;

(2) “Call-identifying information” means dialing or signaling information that identifies the origin, direction, destination or termination of each communication generated or received by a subscriber or customer by means of any equipment, facility or service of a telecommunications carrier;

(3) “Electronic communication service” means “electronic communication service” as defined in 18 USC 2510, as amended from time to time;

(4) “Law enforcement official” means the Chief State’s Attorney, a state’s attorney, an inspector with the Division of Criminal Justice, a sworn member of the Division of State Police within the Department of Emergency Services and Public Protection or a sworn member of an organized local police department;

(5) “Remote computing service” means “remote computing service” as defined in section 18 USC 2711, as amended from time to time; and

(6) “Telecommunications carrier” means “telecommunications carrier” as defined in 47 USC 1001, as amended from time to time.

(b) A law enforcement official may request an ex parte order from a judge of the Superior Court to compel (1) a telecommunications carrier to disclose call-identifying information pertaining to a subscriber or customer, or (2) a provider of electronic communication service or remote computing service to disclose basic subscriber information pertaining to a subscriber or customer. The judge shall grant such order if the law enforcement official states a reasonable and articulable suspicion that a crime has been or is being committed or that exigent circumstances exist and such call-identifying or basic subscriber information is relevant and material to an ongoing criminal investigation. The order shall state upon its face the case number assigned to such investigation, the date and time of issuance and the name of the judge authorizing the order. The law enforcement official shall have any ex parte order issued pursuant to this subsection signed by the authorizing judge within forty-eight hours or not later than the next business day, whichever is earlier.

(c) A telecommunications carrier shall disclose call-identifying information and a provider of electronic communication service or remote computing service shall disclose basic subscriber information to a law enforcement official when an order is issued pursuant to subsection (b) of this section.

(d) Not later than forty-eight hours after the issuance of an order pursuant to subsection (b) of this section, the law enforcement official shall mail notice of the issuance of such order to the subscriber or customer whose call-identifying information or basic subscriber information is the subject of such order, except that such notification may be delayed for a period of up to ninety days upon the execution of a written certification of such official to the judge who authorized the order that there is reason to believe that notification of the existence of the order may result in (1) endangering the life or physical safety of an individual, (2) flight from prosecution, (3) destruction of or tampering with evidence, (4) intimidation of potential witnesses, or (5) otherwise seriously jeopardizing the investigation. The law enforcement official shall maintain a true copy of such certification. During such ninety-day period, the law enforcement official may request the court to extend such period of delayed notification. Such period may be extended beyond ninety days only upon approval of the court.

(e) A telecommunications carrier or provider of electronic communication service or remote computing service that provides information pursuant to an order issued pursuant to subsection (b) of this section shall be compensated for the reasonable expenses incurred in providing such information.

(f) Any telecommunications carrier or provider of electronic communication service or remote computing service that provides information in good faith pursuant to an order issued pursuant to subsection (b) of this section shall be afforded the legal protections provided under 18 USC 3124, as amended from time to time, with regard to such actions.

(g) Not later than January fifteenth of each year, each law enforcement official shall report to the Chief State’s Attorney the information required by this subsection with respect to each order issued pursuant to subsection (b) of this section in the preceding calendar year. The Chief State’s Attorney shall, based upon the reports filed by each law enforcement official and not later than January thirty-first of each year, submit a report, in accordance with the provisions of section 11-4a, to the joint standing committee of the General Assembly having cognizance of matters relating to criminal law and procedure concerning orders issued pursuant to subsection (b) of this section in the preceding calendar year. The report shall include the following information: (1) The number of orders issued, (2) whether the order was directed to a telecommunications carrier, provider of electronic communication service or provider of remote computing service, (3) whether the information sought was call-identifying information or basic subscriber information, (4) the statutory offense or offenses that were the subject of the investigation, (5) the number of notifications that were delayed pursuant to subsection (d) of this section, and the reason for such delayed notification, (6) the number of motions to vacate an order that were filed, and the number of motions granted or denied, (7) the number of investigations concluded and the final result of such investigations, and (8) the status of any criminal prosecution resulting from the investigation.

(P.A. 05-182, S. 1, 2; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a)(4), effective July 1, 2011.



Section 54-47b - Investigatory grand jury. Definitions.

For the purposes of sections 54-47a to 54-47h, inclusive:

(1) “Applicant” means any judge of the Superior Court, Appellate Court or Supreme Court, the Chief State’s Attorney or a state’s attorney who makes an application to a panel of judges for an investigation into the commission of a crime or crimes.

(2) “Crime or crimes” means (A) any crime or crimes involving corruption in the executive, legislative or judicial branch of state government or in the government of any political subdivision of the state, (B) fraud by a vendor of goods or services in the medical assistance program under Title XIX of the Social Security Act Amendments of 1965, as amended, (C) any violation of chapter 949c, (D) any violation of the election laws of the state, (E) any felony involving the unlawful use or threatened use of physical force or violence committed with the intent to intimidate or coerce the civilian population or a unit of government, and (F) any other class A, B or C felony or any unclassified felony punishable by a term of imprisonment in excess of five years for which the Chief State’s Attorney or state’s attorney demonstrates that he or she has no other means of obtaining sufficient information as to whether a crime has been committed or the identity of the person or persons who may have committed a crime.

(3) “Investigatory grand jury” means a judge, constitutional state referee or any three judges of the Superior Court, other than a judge designated by the Chief Justice to serve on the panel, appointed by the Chief Court Administrator to conduct an investigation into the commission of a crime or crimes.

(4) “Panel of judges” or “panel” means a panel of three Superior Court judges designated by the Chief Justice of the Supreme Court from time to time to receive applications for investigations into the commission of crimes in accordance with the provisions of sections 54-47a to 54-47h, inclusive, one of whom may be the Chief Court Administrator.

(P.A. 85-611, S. 1; P.A. 87-350, S. 1, 6; P.A. 02-97, S. 11.)

History: P.A. 87-350 added any violation of the election laws of the state or any unclassified felony punishable by a term of imprisonment in excess of five years to definition of “crime or crimes”, added “or state’s attorney” after “chief states attorney” and added “or the identity of the person or persons who may have committed a crime”; P.A. 02-97 amended definition of “crime or crimes” in Subdiv. (2) by adding new Subpara. (E) re any felony involving the unlawful use or threatened use of physical force or violence committed with the intent to intimidate or coerce the civilian population or a unit of government, redesignating former Subpara. (E) as Subpara. (F) and making a technical change for purposes of gender neutrality.

Cited. 16 CA 679. Cited. 17 CA 395. Cited. 20 CA 447.

Cited. 45 CS 1.



Section 54-47c - Application for investigation into commission of crime.

(a) Any judge of the Superior Court, Appellate Court or Supreme Court, the Chief State’s Attorney or a state’s attorney may make application to a panel of judges for an investigation into the commission of a crime or crimes whenever such applicant has reasonable belief that the administration of justice requires an investigation to determine whether or not there is probable cause to believe that a crime or crimes have been committed.

(b) Each application for an investigation into the commission of a crime or crimes shall be made in writing upon oath or affirmation to a panel of judges. Each application shall include the following information: (1) The identity of the applicant and his authority to make such application; (2) a full and complete statement of the facts and circumstances relied upon by the applicant to justify his reasonable belief that the investigation will lead to a finding of probable cause that a crime or crimes have been committed; and (3) a full and complete statement of the facts concerning all previous applications known to the applicant, made to any panel of judges, for investigation of any one or more of the same criminal offenses involving any of the same persons specified in the application, including the action taken by the panel on each such application. The panel of judges may require such additional testimony or documentary evidence in support of facts in the application as it deems necessary. Such additional testimony shall be transcribed.

(c) If the application is made by the Chief State’s Attorney or a state’s attorney, it shall also include (1) a full and complete statement of the status of the investigation and of the evidence collected as of the date of such application, (2) if other normal investigative procedures have been tried with respect to the alleged crime, a full and complete statement specifying the other normal investigative procedures that have been tried and the reasons such procedures have failed or the specific nature of the alleged crime or the nature of the investigation that leads the applicant to reasonably conclude that the use of normal investigative procedures would not result in the obtaining of information that would advance the investigation or would fail to secure and preserve evidence or testimony that might otherwise be compromised, (3) if other normal investigative procedures have not been tried, a full and complete statement of the reasons such procedures reasonably appear to be unlikely to succeed if tried or be too dangerous to employ, and (4) a full and complete statement of the reasons for the applicant’s belief that the appointment of an investigatory grand jury and the investigative procedures employed by such investigatory grand jury will lead to a finding of probable cause that a crime or crimes have been committed.

(d) The panel may approve the application and order an investigation into the commission of a crime or crimes if it finds that (1) the administration of justice requires an investigation to determine whether or not there is probable cause to believe that a crime or crimes have been committed, (2) if the application was made by the Chief State’s Attorney or a state’s attorney, other normal investigative procedures with respect to the alleged crime have been tried and have failed or reasonably appear to be unlikely to succeed if tried or be too dangerous to employ or, due to the specific nature of the alleged crime or the nature of the investigation, it is reasonable to conclude that the use of normal investigative procedures would not result in the obtaining of information that would advance the investigation or would fail to secure and preserve evidence or testimony that might otherwise be compromised, and (3) the investigative procedures employed by an investigatory grand jury appear likely to succeed in determining whether or not there is probable cause to believe that a crime or crimes have been committed.

(P.A. 85-611, S. 2; P.A. 87-350, S. 2, 6; P.A. 98-48, S. 2; P.A. 03-273, S. 1.)

History: P.A. 87-350 added provision re transcription of additional testimony; P.A. 98-48 designated provisions of Subsec. (b) re requirements of an application made by the Chief State’s Attorney or a state’s attorney as new Subsec. (c), amended said Subsec. (c) to designate provisions re the use of other normal investigative procedures as Subdivs. (2) and (3) and rephrase said provisions, add Subdiv. (1) requiring a statement of the status of the investigation and of the evidence collected as of the date of the application and add Subdiv. (4) requiring a statement of the reasons for the applicant’s belief that the appointment of an investigatory grand jury and the investigative procedures employed by such grand jury will lead to a finding of probable cause that a crime or crimes have been committed, and added new Subsec. (d) authorizing the panel to approve the application and order an investigation if it makes certain findings and specifying said findings; P.A. 03-273 amended Subsec. (c)(2) to add provision re statement that specifies the specific nature of the alleged crime or the nature of the investigation that leads the applicant to reasonably conclude that the use of normal investigative procedures would not result in the obtaining of information that would advance the investigation or would fail to secure and preserve evidence or testimony that might otherwise be compromised and amended Subsec. (d)(2) to add provision re finding that, due to the specific nature of the alleged crime or the nature of the investigation, it is reasonable to conclude that the use of normal investigative procedures would not result in the obtaining of information that would advance the investigation or would fail to secure and preserve evidence or testimony that might otherwise be compromised.

Cited. 16 CA 679. Cited. 17 CA 395. Cited. 20 CA 447.

Cited. 45 CS 1.



Section 54-47d - Appointment of investigatory grand jury. Duration and scope of investigation.

(a) If the panel approves the application and orders an investigation into the commission of a crime or crimes, the Chief Court Administrator shall (1) appoint an investigatory grand jury to conduct the investigation, and (2) designate the court location in the judicial district where any motions to quash and any contempt proceedings shall be heard and any findings and records of the investigation shall be filed.

(b) Each order authorizing the investigation into the commission of a crime or crimes by the panel shall specify: (1) The date of issuance of the order, (2) the period of time within which the investigation is to be conducted, provided in no event shall the investigation be longer than six months from the date the Chief Court Administrator appoints the investigatory grand jury to conduct the investigation, unless an application for an extension of time is filed and granted pursuant to subsection (c) of this section, (3) the scope of the investigation, and (4) the panel’s reasons for finding that (A) the administration of justice requires an investigation to determine whether or not there is probable cause to believe that a crime or crimes have been committed, (B) if the application was made by the Chief State’s Attorney or a state’s attorney, other normal investigative procedures with respect to the alleged crime have been tried and have failed or reasonably appear to be unlikely to succeed if tried or be too dangerous to employ, or, due to the specific nature of the alleged crime or the nature of the investigation, it is reasonable to conclude that the use of normal investigative procedures would not result in the obtaining of information that would advance the investigation or would fail to secure and preserve evidence or testimony that might otherwise be compromised, and (C) the investigative procedures employed by the investigatory grand jury appear likely to succeed in determining whether or not there is probable cause to believe that a crime or crimes have been committed. The panel shall retain a copy of the order and the original application and shall transmit to the investigatory grand jury, appointed pursuant to subsection (a) of this section, the original order and a copy of the application filed with the panel.

(c) The investigatory grand jury may make an application to the panel of judges for an extension of time within which to conduct its investigation or for an amendment to the scope of its investigation. The application for extension or amendment shall set forth the reasons for the necessity of such extension or amendment. No more than two extensions or amendments of an order may be granted by the issuing panel. The period of any extension shall be no longer than the panel deems necessary to achieve the purposes for which it was granted and in no event shall any extension be for a period longer than six months.

(P.A. 85-611, S. 3; P.A. 87-350, S. 3, 6; P.A. 98-48, S. 3; P.A. 03-273, S. 2.)

History: P.A. 87-350 made technical changes in Subsec. (a) and deleted provision in Subsec. (c) requiring extension or amendment to contain the findings thus far made; P.A. 98-48 amended Subsec. (b)(4) to insert Subpara. indicators and add Subpara. (B) re the panel’s reasons for finding that other normal investigative procedures have failed or are unlikely to succeed if tried or be too dangerous to employ and Subpara. (C) re the panel’s reasons for finding that the investigative procedures employed by the investigatory grand jury appear likely to succeed in determining whether or not there is probable cause to believe that a crime or crimes have been committed; P.A. 03-273 made a technical change in Subsec. (a) and amended Subsec. (b)(4)(B) to add provision re finding that due to the specific nature of the alleged crime or the nature of the investigation, it is reasonable to conclude that the use of normal investigative procedures would not result in the obtaining of information that would advance the investigation or would fail to secure and preserve evidence or testimony that might otherwise be compromised.

Cited. 16 CA 679. Cited. 17 CA 395. Cited. 20 CA 447. An application and order transmitted by an investigatory grand jury panel pursuant to Subsec. (b) of this section are part of the record of the investigatory grand jury. 104 CA 398; judgment reversed, see 293 C. 247.

Cited. 45 CS 1.



Section 54-47e - Sealing of order and application. Summary of scope of investigation. Disclosure.

Any order authorizing the investigation into the commission of a crime or crimes and any application filed with the panel pursuant to section 54-47c or subsection (c) of section 54-47d shall be sealed. The panel shall submit to the Chief Court Administrator a summary of the scope of the investigation, any recommendation as to the court location at which any motions to quash and any contempt proceedings are to be heard and the finding and record of the investigation are to be filed. Such summary shall be public unless the panel determines, by majority vote, that such summary be sealed for purposes of (1) ensuring the public safety of any individual, (2) ensuring that the investigation would not be adversely affected or (3) complying with other provisions of the general statutes or rules of court which prohibit disclosure of such information. Any investigation by the investigatory grand jury shall be conducted in private, provided the panel, by a majority vote, may order the investigation or any portion thereof to be public when such disclosure or order is deemed by the panel to be in the public interest.

(P.A. 85-611, S. 4; P.A. 88-345, S. 2, 3.)

History: P.A. 88-345 deleted former provisions re discretionary disclosure of fact that matter has been referred to the grand jury and added provisions re submission by panel of summary of scope of investigation, recommendation as to court location and disclosure of such summary, effective June 7, 1988, and applicable to findings filed on or after June 7, 1988.

Cited. 16 CA 679. Cited. 17 CA 395. Cited. 20 CA 447. The application for investigatory grand jury and panel’s order thereon must be sealed at onset of investigation and remain sealed unless, after investigation and filing of finding and record of investigatory grand jury, a majority of panel deems their disclosure to be in public interest. 104 CA 398; judgment reversed, see 293 C. 247.

Cited. 45 CS 1.



Section 54-47f - Conduct of investigation. Testimony of witnesses.

(a) The investigatory grand jury, in conducting the investigation, may (1) seek the assistance of the Chief State’s Attorney or state’s attorney who filed the application, or his designee, (2) appoint an attorney to provide assistance if a judge of the Superior Court, Appellate Court or Supreme Court filed the application or (3) appoint any other attorney to provide assistance when necessary in the interest of justice.

(b) The attendance of witnesses and the production of documents at such investigation may be compelled by subpoena, signed by any official authorized to issue such process.

(c) If any witness properly summoned fails to appear or to produce any documents included in the subpoena, or if he fails to answer any proper question, the investigatory grand jury conducting the investigation may report the matter to the state’s attorney for the judicial district which has been designated in subsection (a) of section 54-47d unless such state’s attorney is the applicant or has been appointed to assist in such investigation, in which case the investigatory grand jury shall report the matter to the Chief State’s Attorney, and such state’s attorney or Chief State’s Attorney, as the case may be, may file a complaint setting forth the facts at any criminal session of the superior court in such judicial district. The court shall thereupon issue a citation to the witness to appear before the court and show cause why he should not be punished as for a contempt, and if, after hearing, the court finds that he failed to appear without due cause or failed to produce any document properly to be presented to the investigatory grand jury or failed to answer any proper question in the course of the investigation, it may punish him as it might a witness failing to appear, to produce a document properly to be considered or to answer a proper question before the court.

(d) Witnesses may be examined by the investigatory grand jury conducting the investigation or by any attorney or attorneys appointed by such investigatory grand jury for such purpose. At the hearing, the official conducting the investigation shall inform the witness that he has the right to have counsel present and to consult with such counsel.

(e) The official conducting the investigation shall inform any witness who is a target of the investigation that he is a target and shall advise him that he has the right under the Constitution of the United States and the Constitution of Connecticut not to be compelled to be a witness, or to give evidence, against himself.

(f) Any attorney appointed to assist in conducting the investigation shall disclose to the investigatory grand jury any exculpatory information or material in his possession, custody or control concerning any person who is a target of the investigation.

(g) An official stenographer of the Superior Court or his assistant shall record any testimony taken at the investigation.

(P.A. 85-611, S. 5; P.A. 01-84, S. 24, 26.)

History: P.A. 01-84 made a technical change in Subsec. (b), effective July 1, 2001.

Cited. 16 CA 679. Cited. 17 CA 395. Cited. 20 CA 447.

Cited. 45 CS 1.



Section 54-47g - Finding and record of investigation. Disclosure. Hearing. Access to testimony.

(a) Within sixty days of the conclusion of the investigation, the investigatory grand jury conducting such investigation shall file its finding with the court of the judicial district designated by the Chief Court Administrator pursuant to subsection (a) of section 54-47d, and shall file a copy of its finding with the panel and with the Chief State’s Attorney or a state’s attorney if such Chief State’s Attorney or state’s attorney made application for the investigation. The stenographer shall file any record of the investigation with the court of the judicial district designated by the Chief Court Administrator pursuant to subsection (a) of section 54-47d and the panel and the Chief State’s Attorney or a state’s attorney, if such Chief State’s Attorney or state’s attorney made application for the investigation, shall have access to such record upon request made to the clerk of the court without a hearing. Such finding shall state whether or not there is probable cause to believe that a crime or crimes have been committed. Except as otherwise provided in this section, any part of the record of the investigation not disclosed with the finding pursuant to subsection (b) of this section shall be sealed, provided any person may file an application with the panel for disclosure of any such part of the record. Upon receipt of such application, the panel shall, after notice, hold a hearing and the panel, by a majority vote, may disclose any such part of the record when such disclosure is deemed by the panel to be in the public interest, except that no part of the record shall be disclosed which contains allegations of the commission of a crime by an individual if the investigatory grand jury failed to find probable cause that such individual committed such crime unless such individual requests the release of such part of the record. Any person aggrieved by an order of the panel shall have the right to appeal such order by filing a petition for review with the Appellate Court within seventy-two hours from the issuance of such order.

(b) The finding of the investigation shall be open to public inspection and copying at the court where it has been filed seven calendar days after it has been filed, unless within that period the Chief State’s Attorney or a state’s attorney with whom the finding was filed files a motion with the investigatory grand jury requesting that a part or all of such finding not be so disclosed. The finding may include all or such part of the record as the investigatory grand jury may determine, except that no part of the record shall be disclosed which contains allegations of the commission of a crime by an individual if the investigatory grand jury failed to find probable cause that such individual committed such crime unless such individual requests the release of such part of the record. In such event as much of the finding as has not been sought to be withheld from disclosure shall be disclosed promptly upon the expiration of said seven-calendar-day period.

(c) Within fifteen calendar days of the filing of such motion, the investigatory grand jury shall conduct a hearing. The investigatory grand jury shall give written notice of such hearing to the person filing such motion and any other person the investigatory grand jury deems to be an interested party to the proceedings, which may include, but not be limited to, persons who testified or were the subject of testimony before the investigatory grand jury. Within five calendar days of the conclusion of the hearing, the investigatory grand jury shall render its decision, and shall send copies thereof to all those to whom it gave notice of the hearing. It shall deny any such motion unless it makes specific findings of fact on the record that there is a substantial probability that one of the following interests will be prejudiced by publicity that nondisclosure would prevent, and that reasonable alternatives to nondisclosure cannot adequately protect that interest: (1) The right of a person to a fair trial; (2) the prevention of potential defendants from fleeing; (3) the prevention of subornation of perjury or tampering with witnesses; or (4) the protection of the lives and reputations of innocent persons which would be significantly damaged by the release of uncorroborated information. Any order of nondisclosure shall be drawn to protect the interest so found.

(d) Any person aggrieved by an order of the investigatory grand jury shall have the right to appeal such order by filing a petition for review with the Appellate Court within seventy-two hours from issuance of such order.

(e) The Appellate Court shall provide an expedited hearing on such petition in accordance with such rules as the judges of the Appellate Court may adopt, consistent with the rights of the petitioner and the parties.

(f) Notwithstanding the existence of an order of nondisclosure under this section, any witness may apply in writing to the presiding judge of the criminal session of the court of the judicial district wherein the record of the investigation has been filed, or his designee, for access to and a copy of the record of his own testimony. Any witness shall be allowed access, at all reasonable times, to the record of his own testimony and be allowed to obtain a copy of such record unless said judge or his designee finds after a hearing and for good cause shown that it is not in the best interest of justice to allow the witness to have access to and a copy of the record of his testimony.

(g) Notwithstanding the existence of an order of nondisclosure under this section, the presiding judge of the criminal session of the court of the judicial district wherein the record of the investigation has been filed, or his designee, shall grant any written request of a person accused of a crime as a result of the investigation to have access, at all reasonable times, to the record of his own testimony and to obtain a copy of such record.

(P.A. 85-611, S. 6; P.A. 87-350, S. 5, 6; P.A. 88-148; 88-345, S. 1, 3; P.A. 05-288, S. 185.)

History: P.A. 87-350 added provisions re duty of stenographer to file copies of finding and record of investigation, application of witness to presiding judge for access to record of investigation, right of witness to access at all reasonable times to access of record of own testimony and granting written request by person accused of crime as result of investigation to access of record of own testimony; P.A. 88-148 amended Subsec. (b) to authorize any witness to apply for and, unless the presiding judge or his designee disallows it, to obtain a copy of the record of his own testimony, and amended Subsec. (c) to require the presiding judge or his designee to grant the written request of a person accused of a crime as a result of the investigation to obtain a copy of the record of his own testimony; P.A. 88-345 amended Subsec. (a) to permit person to make application to panel for disclosure of record and panel to disclose any part of the record, except such part which contains allegations re individual if grand jury failed to find probable cause and re right of appeal within 72 hours of order, and added new provisions as Subsecs. (b) to (e), inclusive, re disclosure of finding, hearing on motion for nondisclosure, specific findings of fact necessary for granting such motion, right of appeal of order of grand jury and expedited hearing on petition by appellate court, relettering prior provisions accordingly, effective June 7, 1988, and applicable to findings filed on or after June 7, 1988; P.A. 05-288 made a technical change in Subsec. (a), effective July 13, 2005.

Cited. 16 CA 679. Cited. 17 CA 395. Cited. 19 CA 230. Cited. 20 CA 447.

Cited. 45 CS 1.

Subsec. (a):

P.A. 88-345 Sec. 1(a) cited. 221 C. 625. Cited. 222 C. 331. Cited. 229 C. 178.

Initial determination of “public interest” left to grand jury panel. 20 CA 447. Cited. 43 CA 851.

Because prosecution has right of access under statute to record of testimony from investigatory grand jury proceedings, it could provide to defendants, without request for hearing, those categories of materials normally subject to disclosure in criminal cases, as such disclosure is very much part of prosecutorial function, although disclosure must be only for purpose of pending criminal case and any discovery ordered by trial court pursuant to defense request should be accompanied by protective order. 50 CS 23.

Subsec. (c):

The legislature intended for grand jury to have discretion as to whether to grant a motion to seal its report if there was a substantial probability that the information in the report would prejudice a person’s right to a fair trial to a degree that is more than de minimis and that the prejudice could be prevented by nondisclosure. 293 C. 464. The “reasonable alternatives” portion requires grand jury to consider alternatives to nondisclosure when the alternatives would protect the enumerated interests in the first instance, but does not require grand jury to injure an enumerated interest through disclosure and then craft remedies to cure that injury. Id. The phrase “innocent persons” does not include persons who have been arrested as the result of grand jury’s finding of probable cause. Id.



Section 54-47h - Report.

In January of each year, the panel of judges appointed pursuant to section 54-47b shall report to the Chief Court Administrator, who shall in turn report to the Chief Justice, Governor and General Assembly, the following information with respect to applications made during the preceding calendar year: (1) The number of applications for an investigation into the commission of a crime or crimes filed with the panel; (2) the number of applications approved by the panel; and (3) the number of applications approved for extensions of time or amendments to the order.

(P.A. 85-611, S. 7.)

Cited. 16 CA 679. Cited. 17 CA 395. Cited. 20 CA 447.

Cited. 45 CS 1.



Section 54-47i - Authority of investigation ordered prior to October 1, 1985.

(a) The authority of any judge, state referee or three judges of the Superior Court to conduct an inquiry to determine whether or not there is probable cause to believe that a crime or crimes have been committed, where such inquiry was ordered prior to October 1, 1985, in accordance with section 54-47 of the general statutes, revision of 1958, revised to January 1, 1985, shall continue until the conclusion of such inquiry and a final report has been filed with the court pursuant to said section, and any action taken or caused to be taken by such judge, state referee or three judges of the Superior Court pursuant to such inquiry, otherwise valid, shall be valid notwithstanding that such action was or is taken or caused to be taken on or after October 1, 1985, and any evidence obtained pursuant to such inquiry, otherwise admissible, shall be admissible in any criminal prosecution of a person accused as a result of such inquiry notwithstanding that such evidence was or is obtained on or after October 1, 1985.

(b) The appointment of any judge or referee after October 1, 1985, to replace a judge or referee ordered to conduct an inquiry to determine whether or not probable cause to believe that a crime or crimes have been committed, where such inquiry was ordered prior to October 1, 1985, in accordance with section 54-47 of the general statutes, revised to January 1, 1985, shall not be deemed to create a new inquiry and the authority of such judge so appointed shall continue as provided in subsection (a) of this section.

(P.A. 86-317, S. 1, 2.)

Cited. 45 CS 1.



Section 54-48 - Reward for arrest of capital offender or felon.

When any crime punishable by death or imprisonment for more than one year has been committed, the Governor, upon application of the state’s attorney for the judicial district in which it has been committed, may offer, publicly, a reward not exceeding fifty thousand dollars, to the person who gives information leading to the arrest and conviction of the guilty person, or, if such guilty person has fled after conviction of a felony in a court of this state, to the person who gives information leading to the arrest and detention of the convicted felon, whether found within the state or elsewhere, which reward shall be paid to the informer by the state, by order of the court before which such conviction is had.

(1949 Rev., S. 8269; P.A. 73-116, S. 3; 73-667, S. 1, 2; P.A. 77-604, S. 55, 84; P.A. 78-276; 78-280, S. 2, 127; P.A. 97-52.)

History: P.A. 73-116 substituted “Connecticut Correctional Institution, Somers” for “State Prison” and added reference to judicial districts; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 77-604 deleted specific reference to imprisonment at Somers referring instead to imprisonment “for more than one year”; P.A. 78-276 deleted reference to counties (as did P.A. 78-280) and increased maximum amount of reward from $3,000 to $20,000; P.A. 97-52 increased the maximum amount of the reward to $50,000.



Section 54-49 - Reward for information as to high crime or crime resulting in death of police officer or firefighter.

(a) When any high crime has been committed in any municipality, the chief executive officer of such municipality, as described in section 7-193, may offer, publicly, a reward not exceeding two thousand five hundred dollars, to the person who gives information leading to the arrest and conviction of the guilty person; which reward shall be paid to the informer by the municipality, by order of the court before which such conviction is had.

(b) When any crime has been committed in any municipality which results in the death of any police officer or firefighter, the chief executive officer of such municipality, upon the affirmative vote of two-thirds of the legislative body of such municipality, or when the legislative body is the town meeting, at least two-thirds of those present and voting, may offer publicly, a reward not exceeding twenty thousand dollars, to the person who gives information leading to the arrest and conviction of the guilty person, which reward shall be paid to the informer by the municipality, by order of the court before which such conviction is had.

(1949 Rev., S. 8270; P.A. 84-540, S. 5, 7; P.A. 93-425, S. 1.)

History: P.A. 84-540 added Subsec. (b) authorizing the chief executive officer of a municipality in which a crime has been committed which results in the death of a police officer or firefighter, to offer a reward for information leading to arrest and conviction of guilty person; P.A. 93-425 amended Subsec. (a) by deleting “town, its selectmen” and adding “municipality, the chief executive officer of such municipality, as described in section 7-193”, increasing reward from amount not exceeding $200 to $2,500, and deleting “town” and substituting “municipality”.



Section 54-50 - Reward for information as to unlawful disinterment of corpse.

For any violation of the provisions of section 53-334, the Governor, upon application of the selectmen of the town where the offense has been committed, shall, publicly, offer a reward, not exceeding two hundred dollars, for the apprehension of the guilty person; and, if the offender is convicted, such reward shall be paid to the informer by the state, upon order of the court before which the conviction is had.

(1949 Rev., S. 8271.)



Section 54-51 - Reward for information as to theft of motor vehicle, livestock or poultry.

Section 54-51 is repealed, effective October 1, 2003.

(1949 Rev., S. 8272; P.A. 74-338, S. 55, 94; P.A. 03-9, S. 1.)



Section 54-52 - Determination of claims to reward.

When any reward is offered for the recovery of stolen property, or for information which may lead to the conviction of any criminal, or for both, the court before which conviction is had or the superior court for the judicial district where the offense was committed, at a criminal term, may decide upon the claims of the parties interested in such reward. If there is more than one claimant for the reward, the court in which the conviction was secured or the court for the judicial district wherein the offense was committed, or the presiding judge of such court, shall determine who are justly entitled to the reward, and may apportion it equitably among them.

(1949 Rev., S. 8268, 8273; P.A. 73-116, S. 24; 73-667, S. 1, 2; P.A. 76-436, S. 540, 681; P.A. 78-280, S. 1, 127.)

History: P.A. 73-116 added reference to judicial districts; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 76-436 deleted provision whereby presiding judge of court to which accused was bound over determines amount of reward when accused forfeits his recognizance and authorized court for county or judicial district where offense was committed to determine reward, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 78-280 deleted references to counties.



Section 54-53 - Release by correctional officials.

Each person detained in a community correctional center pursuant to the issuance of a bench warrant of arrest or for arraignment, sentencing or trial for an offense not punishable by death shall be entitled to bail and shall be released from such institution upon entering into a recognizance, with sufficient surety, or upon posting cash bail as provided in section 54-66, for the detained person’s appearance before the court having cognizance of the offense, to be taken by any person designated by the Commissioner of Correction at the institution where the person is detained. The person so designated shall deliver the recognizance or cash bail to the clerk of the appropriate court before the opening of the court on the first court day thereafter. When cash bail in excess of ten thousand dollars is received for a detained person accused of a felony, where the underlying facts and circumstances of the felony involve the use, attempted use or threatened use of physical force against another person, the person so designated shall prepare a report that contains (1) the name, address and taxpayer identification number of the detained person, (2) the name, address and taxpayer identification number of each person offering the cash bail, other than a person licensed as a professional bondsman under chapter 533 or a surety bail bond agent under chapter 700f, (3) the amount of cash received, and (4) the date the cash was received. Not later than fifteen days after receipt of such cash bail, the person so designated shall file the report with the Department of Revenue Services and mail a copy of the report to the state’s attorney for the judicial district in which the alleged offense was committed and to each person offering the cash bail.

(1949 Rev., S. 8778; 1961, P.A. 517, S. 50; February, 1965, P.A. 606; 1969, P.A. 803, S. 2; P.A. 80-313, S. 17; P.A. 99-240, S. 15.)

History: 1961 act deleted obsolete reference to county commissioners; 1965 act made section applicable to person awaiting arraignment or sentencing as well as trial, offered the alternative of posting cash bail and substituted present provisions for taking bail for prior provision of taking by the court, a judge or clerk; 1969 act replaced jail administrator with commissioner of correction, substituted references to community correctional centers for references to jails and specified applicability to persons detained “pursuant to the issuance of a bench warrant”; P.A. 80-313 made minor changes in wording; P.A. 99-240 added provisions requiring the person designated by the commissioner to prepare a report when cash bail in excess of $10,000 is received for a detained person accused of a felony involving the use, attempted use or threatened use of physical force against another person, specifying the contents of such report and requiring such designated person not later than 15 days after receipt of such cash bail to file such report with the Department of Revenue Services and mail a copy of such report to the appropriate state’s attorney and each person offering the cash bail.

Only an act of God or an act of law or an act of the obligee excuses a surety whose principal does not appear before court. Sleepiness constitutes no reason for relaxation of the law. 23 CS 321.



Section 54-53a - Detention of persons who have not made bail.

(a) No person who has not made bail may be detained in a community correctional center pursuant to the issuance of a bench warrant of arrest or for arraignment, sentencing or trial for an offense not punishable by death, for longer than forty-five days, unless at the expiration of the forty-five days he is presented to the court having cognizance of the offense. On each such presentment, the court may reduce, modify or discharge the bail, or may for cause shown remand the person to the custody of the Commissioner of Correction. On the expiration of each successive forty-five-day period, the person may again by motion be presented to the court for such purpose.

(b) Notwithstanding the provisions of subsection (a) of this section, any person who has not made bail and is detained in a community correctional center pursuant to the issuance of a bench warrant of arrest or for arraignment, sentencing or trial for an offense classified as a class D or E felony or as a misdemeanor, except a person charged with a crime in another state and detained pursuant to chapter 964 or a person detained for violation of his parole pending a parole revocation hearing, shall be presented to the court having cognizance of the offense within thirty days of the date of his detention. On such presentment, the court may reduce, modify or discharge the bail or may for cause shown remand the person to the custody of the Commissioner of Correction. On the expiration of each successive thirty-day period, the person shall again be presented to the court for such purpose.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, any person who has not made bail may be heard by the court upon a motion for modification of the bail at any time.

(1971, P.A. 513; P.A. 74-186, S. 1, 12; P.A. 80-313, S. 25; P.A. 82-244; P.A. 89-166; P.A. 13-258, S. 8.)

History: P.A. 74-186 made minor changes in wording and specified that presentment is to occur at the expiration of each successive 45-day period; P.A. 80-313 made minor changes in wording, substituting “the” for “such” etc; P.A. 82-244 added Subsec. (b) requiring a bail review hearing every 30 days for persons charged with a class D felony or a misdemeanor; P.A. 89-166 added Subsec. (c) providing that any person who has not made bail may be heard by the court upon a motion for modification of the bail at any time; P.A. 13-258 amended Subsec. (b) to add reference to a class E felony.



Section 54-54 and 54-55 - Original information in Court of Common Pleas. Information in cases appealed to Court of Common Pleas.

Sections 54-54 and 54-55 are repealed.

(1949 Rev., S. 8767, 8768; 1961, P.A. 517, S. 71.)



Section 54-56 - Dismissal of information by court.

All courts having jurisdiction of criminal cases shall at all times have jurisdiction and control over informations and criminal cases pending therein and may, at any time, upon motion by the defendant, dismiss any information and order such defendant discharged if, in the opinion of the court, there is not sufficient evidence or cause to justify the bringing or continuing of such information or the placing of the person accused therein on trial.

(1949 Rev., S. 8769.)

Cited. 4 CA 520; 5 CA 347; 7 CA 46; 11 CA 224. Insufficient cause “prong” of statute is inappropriate basis for dismissal of information preceded by arrest warrant where no trial has yet been held. 19 CA 495. Cited. 20 CA 321; 21 CA 210; 24 CA 195; 29 CA 689; 40 CA 789; 45 CA 722.

Purpose and history of law. 13 CS 112. Cited. 21 CS 246. Resort to section is not proper method to raise issue of jurisdiction of court over person of defendant. 28 CS 512. Purpose of motion to dismiss is to prevent unchecked powers by prosecuting attorney. 29 CS 118. Insufficient evidence and insufficient cause grounds of section may not be raised through pretrial dismissal motion in case where defendant was arrested on warrant signed by a judge. 49 CS 248.

Motion to dismiss count having been previously granted, motion for directed verdict on that count was properly denied. 5 Conn. Cir. Ct. 78.

Subsec. (d):

Cited. 193 C. 474.

Subsec. (e):

Cited. 200 C. 440.

Subsec. (j):

Cited. 8 CA 607.



Section 54-56a - (Formerly Sec. 54-2b). Pleading by mail in certain motor vehicle cases.

In any criminal action arising out of an alleged violation of the law relating to motor vehicles, except a violation of section 14-219 specified in subsection (e) of said section 14-219, appearances, pleas of not guilty and requests for trial by jury or court may be made by or on behalf of the defendant by mailing such pleas and requests by first-class mail, postage prepaid, to the clerk of the court in which such case is to be tried, which pleas and requests shall be received by said clerk not later than the court day next preceding the court day on which the defendant is to appear. Said pleas and claims shall be filed on forms approved by the Office of the Chief Court Administrator.

(1963, P.A. 475; P.A. 74-183, S. 127, 291; P.A. 76-381, S. 3; 76-436, S. 519, 681; P.A. 77-452, S. 34, 72; P.A. 79-196; P.A. 85-446, S. 4, 6; P.A. 90-213, S. 12.)

History: P.A. 74-183 replaced circuit court with court of common pleas, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-381 amended section to specify applicability re actions arising out of alleged commission of an infraction; P.A. 76-436 and P.A. 77-452 replaced court of common pleas with superior court, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 79-196 required that forms for filing pleas and claims be approved by chief court administrator’s office rather than by superior court judges; Sec. 54-2b transferred to Sec. 54-56a in 1981; P.A. 85-446 deleted references to procedures for an alleged commission of an infraction, effective October 1, 1986; P.A. 90-213 added exception for a violation of Sec. 14-219 specified in Subsec. (e) of said Sec. 14-219.

Cited. 29 CS 155.



Section 54-56b - Right to dismissal or trial on nolle.

A nolle prosequi may not be entered as to any count in a complaint or information if the accused objects to the nolle prosequi and demands either a trial or dismissal, except with respect to prosecutions in which a nolle prosequi is entered upon a representation to the court by the prosecuting official that a material witness has died, disappeared or become disabled or that material evidence has disappeared or has been destroyed and that a further investigation is therefore necessary.

(P.A. 80-313, S. 30.)

Cited. 5 CA 347. Cited. 10 CA 217. Cited. 11 CA 224. Cited. 40 CA 705; judgment reversed, see 240 C. 590. Cited. 44 CA 162. Defendant’s objection to entry of nolle made seven weeks after it had been entered was not timely and fell outside limited jurisdiction retained by the court following entry of a nolle. 111 CA 397.



Section 54-56c - Request for privileged trial status.

If the accused enters a plea of not guilty, the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney may, in accordance with rules adopted by the judges of the Superior Court, request that the case be privileged with respect to assignment for trial.

(P.A. 80-313, S. 31.)



Section 54-56d - (Formerly Sec. 54-40). Competency to stand trial.

(a) Competency requirement. Definition. A defendant shall not be tried, convicted or sentenced while the defendant is not competent. For the purposes of this section, a defendant is not competent if the defendant is unable to understand the proceedings against him or her or to assist in his or her own defense.

(b) Presumption of competency. A defendant is presumed to be competent. The burden of proving that the defendant is not competent by a preponderance of the evidence and the burden of going forward with the evidence are on the party raising the issue. The burden of going forward with the evidence shall be on the state if the court raises the issue. The court may call its own witnesses and conduct its own inquiry.

(c) Request for examination. If, at any time during a criminal proceeding, it appears that the defendant is not competent, counsel for the defendant or for the state, or the court, on its own motion, may request an examination to determine the defendant’s competency.

(d) Examination of defendant. Report. If the court finds that the request for an examination is justified and that, in accordance with procedures established by the judges of the Superior Court, there is probable cause to believe that the defendant has committed the crime for which the defendant is charged, the court shall order an examination of the defendant as to his or her competency. The court may (1) appoint one or more physicians specializing in psychiatry to examine the defendant, or (2) order the Commissioner of Mental Health and Addiction Services to conduct the examination either (A) by a clinical team consisting of a physician specializing in psychiatry, a clinical psychologist and one of the following: A clinical social worker licensed pursuant to chapter 383b or a psychiatric nurse clinical specialist holding a master’s degree in nursing, or (B) by one or more physicians specializing in psychiatry, except that no employee of the Department of Mental Health and Addiction Services who has served as a member of a clinical team in the course of such employment for at least five years prior to October 1, 1995, shall be precluded from being appointed as a member of a clinical team. If the Commissioner of Mental Health and Addiction Services is ordered to conduct the examination, the commissioner shall select the members of the clinical team or the physician or physicians. When performing an examination under this section, the examiners shall have access to information on treatment dates and locations in the defendant’s treatment history contained in the Department of Mental Health and Addiction Services’ database of treatment episodes for the purpose of requesting a release of treatment information from the defendant. If the examiners determine that the defendant is not competent, the examiners shall then determine whether there is a substantial probability that the defendant, if provided with a course of treatment, will regain competency within the maximum period of any placement order under this section. If the examiners determine that there is a substantial probability that the defendant, if provided with a course of treatment, will regain competency within the maximum period of any placement order under this section, the examiners shall then determine whether the defendant appears to be eligible for civil commitment, with monitoring by the Court Support Services Division, pursuant to subdivision (2) of subsection (h) of this section. If the examiners determine that there is not a substantial probability that the defendant, if provided with a course of treatment, will regain competency within the maximum period of any placement order under this section, the examiners shall then determine whether the defendant appears to be eligible for civil commitment to a hospital for psychiatric disabilities pursuant to subsection (m) of this section and make a recommendation to the court regarding the appropriateness of such civil commitment. The court may authorize a physician specializing in psychiatry, a clinical psychologist, a clinical social worker licensed pursuant to chapter 383b or a psychiatric nurse clinical specialist holding a master’s degree in nursing selected by the defendant to observe the examination. Counsel for the defendant may observe the examination. The examination shall be completed within fifteen business days from the date it was ordered and the examiners shall prepare and sign, without notarization, a written report and file such report with the court within twenty-one business days of the date of the order. On receipt of the written report, the clerk of the court shall cause copies to be delivered immediately to the state’s attorney and to counsel for the defendant.

(e) Hearing. Evidence. The court shall hold a hearing as to the competency of the defendant not later than ten days after the court receives the written report. Any evidence regarding the defendant’s competency, including the written report, may be introduced at the hearing by either the defendant or the state, except that no treatment information contained in the Department of Mental Health and Addiction Services’ database of treatment episodes may be included in the written report or introduced at the hearing unless the defendant released the treatment information pursuant to subsection (d) of this section. If the written report is introduced, at least one of the examiners shall be present to testify as to the determinations in the report, unless the examiner’s presence is waived by the defendant and the state. Any member of the clinical team shall be considered competent to testify as to the team’s determinations. A defendant and the defendant’s counsel may waive the court hearing only if the examiners, in the written report, determine without qualification that the defendant is competent. Nothing in this subsection shall limit any other release or use of information from said database permitted by law.

(f) Court finding of competency or incompetency. If the court, after the hearing, finds that the defendant is competent, the court shall continue with the criminal proceedings. If the court finds that the defendant is not competent, the court shall also find whether there is a substantial probability that the defendant, if provided with a course of treatment, will regain competency within the maximum period of any placement order permitted under this section.

(g) Court procedure if finding that defendant will not regain competency. If, at the hearing, the court finds that there is not a substantial probability that the defendant, if provided with a course of treatment, will regain competency within the period of any placement order under this section, the court shall follow the procedure set forth in subsection (m) of this section.

(h) Court procedure if finding that defendant will regain competency. Placement of defendant for treatment or pending civil commitment proceedings. Progress report. (1) If, at the hearing, the court finds that there is a substantial probability that the defendant, if provided with a course of treatment, will regain competency within the period of any placement order under this section, the court shall either (A) order placement of the defendant for treatment for the purpose of rendering the defendant competent, or (B) order placement of the defendant at a treatment facility pending civil commitment proceedings pursuant to subdivision (2) of this subsection.

(2) (A) Except as provided in subparagraph (B) of this subdivision, if the court makes a finding pursuant to subdivision (1) of this subsection and does not order placement pursuant to subparagraph (A) of said subdivision, the court shall, on its own motion or on motion of the state or the defendant, order placement of the defendant in the custody of the Commissioner of Mental Health and Addiction Services at a treatment facility pending civil commitment proceedings. The treatment facility shall be determined by the Commissioner of Mental Health and Addiction Services. Such order shall: (i) Include an authorization for the Commissioner of Mental Health and Addiction Services to apply for civil commitment of such defendant pursuant to sections 17a-495 to 17a-528, inclusive; (ii) permit the defendant to agree to request voluntarily to be admitted under section 17a-506 and participate voluntarily in a treatment plan prepared by the Commissioner of Mental Health and Addiction Services, and require that the defendant comply with such treatment plan; and (iii) provide that if the application for civil commitment is denied or not pursued by the Commissioner of Mental Health and Addiction Services, or if the defendant is unwilling or unable to comply with a treatment plan despite reasonable efforts of the treatment facility to encourage the defendant’s compliance, the person in charge of the treatment facility, or such person’s designee, shall submit a written progress report to the court and the defendant shall be returned to the court for a hearing pursuant to subsection (k) of this section. Such written progress report shall include the status of any civil commitment proceedings concerning the defendant, the defendant’s compliance with the treatment plan, an opinion regarding the defendant’s current competency to stand trial, the clinical findings of the person submitting the report and the facts upon which the findings are based, and any other information concerning the defendant requested by the court, including, but not limited to, the method of treatment or the type, dosage and effect of any medication the defendant is receiving. The Court Support Services Division shall monitor the defendant’s compliance with any applicable provisions of such order. The period of placement and monitoring under such order shall not exceed the period of the maximum sentence which the defendant could receive on conviction of the charges against such defendant, or eighteen months, whichever is less. If the defendant has complied with such treatment plan and any applicable provisions of such order, at the end of the period of placement and monitoring, the court shall approve the entry of a nolle prosequi to the charges against the defendant or shall dismiss such charges.

(B) This subdivision shall not apply: (i) To any person charged with a class A felony, a class B felony, except a violation of section 53a-122 that does not involve the use, attempted use or threatened use of physical force against another person, or a violation of section 14-227a, subdivision (2) of subsection (a) of section 53-21 or section 53a-56b, 53a-60d, 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b; (ii) to any person charged with a crime or motor vehicle violation who, as a result of the commission of such crime or motor vehicle violation, causes the death of another person; or (iii) unless good cause is shown, to any person charged with a class C felony.

(i) Placement for treatment. Conditions. The placement of the defendant for treatment for the purpose of rendering the defendant competent shall comply with the following conditions: (1) The period of placement under the order or combination of orders shall not exceed the period of the maximum sentence which the defendant could receive on conviction of the charges against the defendant or eighteen months, whichever is less; (2) the placement shall be either (A) in the custody of the Commissioner of Mental Health and Addiction Services, the Commissioner of Children and Families or the Commissioner of Developmental Services, except that any defendant placed for treatment with the Commissioner of Mental Health and Addiction Services may remain in the custody of the Department of Correction pursuant to subsection (p) of this section; or, (B) if the defendant or the appropriate commissioner agrees to provide payment, in the custody of any appropriate mental health facility or treatment program which agrees to provide treatment to the defendant and to adhere to the requirements of this section; and (3) the court shall order the placement, on either an inpatient or an outpatient basis, which the court finds is the least restrictive placement appropriate and available to restore competency. If outpatient treatment is the least restrictive placement for a defendant who has not yet been released from a correctional facility, the court shall consider whether the availability of such treatment is a sufficient basis on which to release the defendant on a promise to appear, conditions of release, cash bail or bond. If the court determines that the defendant may not be so released, the court shall order treatment of the defendant on an inpatient basis at a mental health facility or facility for persons with intellectual disability. Not later than twenty-four hours after the court orders placement of the defendant for treatment for the purpose of rendering the defendant competent, the examiners shall transmit information obtained about the defendant during the course of an examination pursuant to subsection (d) of this section to the health care provider named in the court’s order.

(j) Progress reports re treatment. The person in charge of the treatment facility, or such person’s designee, or the Commissioner of Mental Health and Addiction Services with respect to any defendant who is in the custody of the Commissioner of Correction pursuant to subsection (p) of this section, shall submit a written progress report to the court (1) at least seven days prior to the date of any hearing on the issue of the defendant’s competency; (2) whenever he or she believes that the defendant has attained competency; (3) whenever he or she believes that there is not a substantial probability that the defendant will attain competency within the period covered by the placement order; (4) whenever, within the first one hundred twenty days of the period covered by the placement order, he or she believes that the defendant would be eligible for civil commitment pursuant to subdivision (2) of subsection (h) of this section; or (5) whenever he or she believes that the defendant is still not competent but has improved sufficiently such that continued inpatient commitment is no longer the least restrictive placement appropriate and available to restore competency. The progress report shall contain: (A) The clinical findings of the person submitting the report and the facts on which the findings are based; (B) the opinion of the person submitting the report as to whether the defendant has attained competency or as to whether the defendant is making progress, under treatment, toward attaining competency within the period covered by the placement order; (C) the opinion of the person submitting the report as to whether the defendant appears to be eligible for civil commitment to a hospital for psychiatric disabilities pursuant to subsection (m) of this section and the appropriateness of such civil commitment, if there is not a substantial probability that the defendant will attain competency within the period covered by the placement order; and (D) any other information concerning the defendant requested by the court, including, but not limited to, the method of treatment or the type, dosage and effect of any medication the defendant is receiving. Not later than five business days after the court finds either that the defendant will not attain competency within the period of any placement order under this section or that the defendant has regained competency, the person in charge of the treatment facility, or such person’s designee, or the Commissioner of Mental Health and Addiction Services with respect to any defendant who is in the custody of the Commissioner of Correction pursuant to subsection (p) of this section, shall provide a copy of the written progress report to the examiners who examined the defendant pursuant to subsection (d) of this section.

(k) Reconsideration of competency. Hearing. Involuntary medication. Appointment and duties of health care guardian. (1) Whenever any placement order for treatment is rendered or continued, the court shall set a date for a hearing, to be held within ninety days, for reconsideration of the issue of the defendant’s competency. Whenever the court (A) receives a report pursuant to subsection (j) of this section which indicates that (i) the defendant has attained competency, (ii) the defendant will not attain competency within the remainder of the period covered by the placement order, (iii) the defendant will not attain competency within the remainder of the period covered by the placement order absent administration of psychiatric medication for which the defendant is unwilling or unable to provide consent, (iv) the defendant would be eligible for civil commitment pursuant to subdivision (2) of subsection (h) of this section, or (v) the defendant is still not competent but has improved sufficiently such that continued inpatient commitment is no longer the least restrictive placement appropriate and available to restore competency, or (B) receives a report pursuant to subparagraph (A)(iii) of subdivision (2) of subsection (h) of this section which indicates that (i) the application for civil commitment of the defendant has been denied or has not been pursued by the Commissioner of Mental Health and Addiction Services, or (ii) the defendant is unwilling or unable to comply with a treatment plan despite reasonable efforts of the treatment facility to encourage the defendant’s compliance, the court shall set the matter for a hearing not later than ten days after the report is received. The hearing may be waived by the defendant only if the report indicates that the defendant is competent. With respect to a defendant who is in the custody of the Commissioner of Correction pursuant to subsection (p) of this section, the Commissioner of Mental Health and Addiction Services shall retain responsibility for providing testimony at any hearing under this subsection. The court shall determine whether the defendant is competent or is making progress toward attaining competency within the period covered by the placement order. If the court finds that the defendant is competent, the defendant shall be returned to the custody of the Commissioner of Correction or released, if the defendant has met the conditions for release, and the court shall continue with the criminal proceedings. If the court finds that the defendant is still not competent but that the defendant is making progress toward attaining competency, the court may continue or modify the placement order. If the court finds that the defendant is still not competent but that the defendant is making progress toward attaining competency and inpatient placement is no longer the least restrictive placement appropriate and available to restore competency, the court shall consider whether the availability of such less restrictive placement is a sufficient basis on which to release the defendant on a promise to appear, conditions of release, cash bail or bond and may order continued treatment to restore competency on an outpatient basis. If the court finds that the defendant is still not competent and will not attain competency within the remainder of the period covered by the placement order absent administration of psychiatric medication for which the defendant is unwilling or unable to provide consent, the court shall proceed as provided in subdivisions (2), (3) and (4) of this subsection. If the court finds that the defendant is eligible for civil commitment, the court may order placement of the defendant at a treatment facility pending civil commitment proceedings pursuant to subdivision (2) of subsection (h) of this section.

(2) If the court finds that the defendant will not attain competency within the remainder of the period covered by the placement order absent administration of psychiatric medication for which the defendant is unwilling or unable to provide consent, and after any hearing held pursuant to subdivision (3) of this subsection, the court may order the involuntary medication of the defendant if the court finds by clear and convincing evidence that: (A) To a reasonable degree of medical certainty, involuntary medication of the defendant will render the defendant competent to stand trial, (B) an adjudication of guilt or innocence cannot be had using less intrusive means, (C) the proposed treatment plan is narrowly tailored to minimize intrusion on the defendant’s liberty and privacy interests, (D) the proposed drug regimen will not cause an unnecessary risk to the defendant’s health, and (E) the seriousness of the alleged crime is such that the criminal law enforcement interest of the state in fairly and accurately determining the defendant’s guilt or innocence overrides the defendant’s interest in self-determination.

(3) (A) If the court finds that the defendant is unwilling or unable to provide consent for the administration of psychiatric medication, and prior to deciding whether to order the involuntary medication of the defendant under subdivision (2) of this subsection, the court shall appoint a health care guardian who shall be a licensed health care provider with specialized training in the treatment of persons with psychiatric disabilities to represent the health care interests of the defendant before the court. Notwithstanding the provisions of section 52-146e, such health care guardian shall have access to the psychiatric records of the defendant. Such health care guardian shall file a report with the court not later than thirty days after his or her appointment. The report shall set forth such health care guardian’s findings and recommendations concerning the administration of psychiatric medication to the defendant, including the risks and benefits of such medication, the likelihood and seriousness of any adverse side effects and the prognosis with and without such medication. The court shall hold a hearing on the matter not later than ten days after receipt of such health care guardian’s report and shall, in deciding whether to order the involuntary medication of the defendant, take into account such health care guardian’s opinion concerning the health care interests of the defendant.

(B) The court, in anticipation of considering continued involuntary medication of the defendant under subdivision (4) of this subsection, shall order the health care guardian to file a supplemental report updating the findings and recommendations contained in the health care guardian’s report filed under subparagraph (A) of this subdivision.

(4) If, after the defendant has been found to have attained competency by means of involuntary medication ordered under subdivision (2) of this subsection, the court determines by clear and convincing evidence that the defendant will not remain competent absent the continued administration of psychiatric medication for which the defendant is unable to provide consent, and after any hearing held pursuant to subdivision (3) of this subsection and consideration of the supplemental report of the health care guardian, the court may order continued involuntary medication of the defendant if the court finds by clear and convincing evidence that: (A) To a reasonable degree of medical certainty, continued involuntary medication of the defendant will maintain the defendant’s competency to stand trial, (B) an adjudication of guilt or innocence cannot be had using less intrusive means, (C) the proposed treatment plan is narrowly tailored to minimize intrusion on the defendant’s liberty and privacy interests, (D) the proposed drug regimen will not cause an unnecessary risk to the defendant’s health, and (E) the seriousness of the alleged crime is such that the criminal law enforcement interest of the state in fairly and accurately determining the defendant’s guilt or innocence overrides the defendant’s interest in self-determination. Continued involuntary medication ordered under this subdivision may be administered to the defendant while the criminal charges against the defendant are pending and the defendant is in the custody of the Commissioner of Correction or the Commissioner of Mental Health and Addiction Services. An order for continued involuntary medication of the defendant under this subdivision shall be reviewed by the court every one hundred eighty days while such order remains in effect. The court shall order the health care guardian to file a supplemental report for each such review. After any hearing held pursuant to subdivision (3) of this subsection and consideration of the supplemental report of the health care guardian, the court may continue such order if the court finds, by clear and convincing evidence, that the criteria enumerated in subparagraphs (A) to (E), inclusive, of this subdivision are met.

(5) The state shall hold harmless and indemnify any health care guardian appointed by the court pursuant to subdivision (3) of this subsection from financial loss and expense arising out of any claim, demand, suit or judgment by reason of such health care guardian’s alleged negligence or alleged deprivation of any person’s civil rights or other act or omission resulting in damage or injury, provided the health care guardian is found to have been acting in the discharge of his or her duties pursuant to said subdivision and such act or omission is found not to have been wanton, reckless or malicious. The provisions of subsections (b), (c) and (d) of section 5-141d shall apply to such health care guardian. The provisions of chapter 53 shall not apply to a claim against such health care guardian.

(l) Failure of defendant to return to treatment facility in accordance with terms and conditions of release. If a defendant who has been ordered placed for treatment on an inpatient basis at a mental health facility or a facility for persons with intellectual disability is released from such facility on a furlough or for work, therapy or any other reason and fails to return to the facility in accordance with the terms and conditions of the defendant’s release, the person in charge of the facility, or such person’s designee, shall, within twenty-four hours of the defendant’s failure to return, report such failure to the prosecuting authority for the court location which ordered the placement of the defendant. Upon receipt of such a report, the prosecuting authority shall, within available resources, make reasonable efforts to notify any victim or victims of the crime for which the defendant is charged of such defendant’s failure to return to the facility. No civil liability shall be incurred by the state or the prosecuting authority for failure to notify any victim or victims in accordance with this subsection. The failure of a defendant to return to the facility in which the defendant has been placed may constitute sufficient cause for the defendant’s rearrest upon order by the court.

(m) Release or placement of defendant who will not attain competency. Report to court prior to release from placement. (1) If at any time the court determines that there is not a substantial probability that the defendant will attain competency within the period of treatment allowed by this section, or if at the end of such period the court finds that the defendant is still not competent, the court shall consider any recommendation made by the examiners pursuant to subsection (d) of this section and any opinion submitted by the treatment facility pursuant to subparagraph (C) of subsection (j) of this section regarding eligibility for, and the appropriateness of, civil commitment to a hospital for psychiatric disabilities and shall either release the defendant from custody or order the defendant placed in the custody of the Commissioner of Mental Health and Addiction Services, the Commissioner of Children and Families or the Commissioner of Developmental Services. If the court orders the defendant placed in the custody of the Commissioner of Children and Families or the Commissioner of Developmental Services, the commissioner given custody, or the commissioner’s designee, shall then apply for civil commitment in accordance with sections 17a-75 to 17a-83, inclusive, or 17a-270 to 17a-282, inclusive. If the court orders the defendant placed in the custody of the Commissioner of Mental Health and Addiction Services, the court may order the commissioner, or the commissioner’s designee, to apply for civil commitment in accordance with sections 17a-495 to 17a-528, inclusive, or order the commissioner, or the commissioner’s designee, to provide services to the defendant in a less restrictive setting, provided the examiners have determined in the written report filed pursuant to subsection (d) of this section or have testified pursuant to subsection (e) of this section that such services are available and appropriate. If the court orders the defendant placed in the custody of the Commissioner of Mental Health and Addiction Services and orders the commissioner to apply for civil commitment pursuant to this subsection, the court may order the commissioner to give the court notice when the defendant is released from the commissioner’s custody if such release is prior to the expiration of the time within which the defendant may be prosecuted for the crime with which the defendant is charged, provided such order indicates when such time expires. If the court orders the defendant placed in the custody of the Commissioner of Developmental Services for purposes of commitment under any provision of sections 17a-270 to 17a-282, inclusive, the court may order the Commissioner of Developmental Services to give the court notice when the defendant’s commitment is terminated if such termination is prior to the expiration of the time within which the defendant may be prosecuted for the crime with which the defendant is charged, provided such order indicates when such time expires.

(2) The court shall hear arguments as to whether the defendant should be released or should be placed in the custody of the Commissioner of Mental Health and Addiction Services, the Commissioner of Children and Families or the Commissioner of Developmental Services.

(3) If the court orders the release of a defendant charged with the commission of a crime that resulted in the death or serious physical injury, as defined in section 53a-3, of another person, or with a violation of subdivision (2) of subsection (a) of section 53-21, subdivision (2) of subsection (a) of section 53a-60 or section 53a-60a, 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b, or orders the placement of such defendant in the custody of the Commissioner of Mental Health and Addiction Services or the Commissioner of Developmental Services, the court may, on its own motion or on motion of the prosecuting authority, order, as a condition of such release or placement, periodic examinations of the defendant as to the defendant’s competency at intervals of not less than six months. Such an examination shall be conducted in accordance with subsection (d) of this section. Periodic examinations ordered by the court under this subsection shall continue until the court finds that the defendant has attained competency or until the time within which the defendant may be prosecuted for the crime with which the defendant is charged, as provided in section 54-193 or 54-193a, has expired, whichever occurs first.

(4) Upon receipt of the written report as provided in subsection (d) of this section, the court shall, upon the request of either party filed not later than thirty days after the court receives such report, conduct a hearing as provided in subsection (e) of this section. Such hearing shall be held not later than ninety days after the court receives such report. If the court finds that the defendant has attained competency, the defendant shall be returned to the custody of the Commissioner of Correction or released, if the defendant has met the conditions for release, and the court shall continue with the criminal proceedings.

(5) The court shall dismiss, with or without prejudice, any charges for which a nolle prosequi is not entered when the time within which the defendant may be prosecuted for the crime with which the defendant is charged, as provided in section 54-193 or 54-193a, has expired. Notwithstanding the record erasure provisions of section 54-142a, police and court records and records of any state’s attorney pertaining to a charge which is nolled or dismissed without prejudice while the defendant is not competent shall not be erased until the time for the prosecution of the defendant expires under section 54-193 or 54-193a. A defendant who is not civilly committed as a result of an application made by the Commissioner of Mental Health and Addiction Services, the Commissioner of Children and Families or the Commissioner of Developmental Services pursuant to this section shall be released. A defendant who is civilly committed pursuant to such an application shall be treated in the same manner as any other civilly committed person.

(n) Payment of costs. The cost of the examination effected by the Commissioner of Mental Health and Addiction Services and of testimony of persons conducting the examination effected by the commissioner shall be paid by the Department of Mental Health and Addiction Services. The cost of the examination and testimony by physicians appointed by the court shall be paid by the Judicial Department. If the defendant is indigent, the fee of the person selected by the defendant to observe the examination and to testify on the defendant’s behalf shall be paid by the Public Defender Services Commission. The expense of treating a defendant placed in the custody of the Commissioner of Mental Health and Addiction Services, the Commissioner of Children and Families or the Commissioner of Developmental Services pursuant to subdivision (2) of subsection (h) of this section or subsection (i) of this section shall be computed and paid for in the same manner as is provided for persons committed by a probate court under the provisions of sections 17b-122, 17b-124 to 17b-132, inclusive, 17b-136 to 17b-138, inclusive, 17b-194 to 17b-197, inclusive, 17b-222 to 17b-250, inclusive, 17b-256, 17b-263, 17b-340 to 17b-350, inclusive, 17b-689b and 17b-743 to 17b-747, inclusive.

(o) Custody of defendant prior to hearing. Until the hearing is held, the defendant, if not released on a promise to appear, conditions of release, cash bail or bond, shall remain in the custody of the Commissioner of Correction unless hospitalized as provided in sections 17a-512 to 17a-517, inclusive.

(p) Placement of defendant who presents significant security, safety or medical risk. Defendant remaining in custody of Commissioner of Correction. (1) This section shall not be construed to require the Commissioner of Mental Health and Addiction Services to place any defendant who presents a significant security, safety or medical risk in a hospital for psychiatric disabilities which does not have the trained staff, facilities or security to accommodate such a person, as determined by the Commissioner of Mental Health and Addiction Services in consultation with the Commissioner of Correction.

(2) If a defendant is placed for treatment with the Commissioner of Mental Health and Addiction Services pursuant to subsection (i) of this section and such defendant is not placed in a hospital for psychiatric disabilities pursuant to a determination made by the Commissioner of Mental Health and Addiction Services under subdivision (1) of this subsection, the defendant shall remain in the custody of the Commissioner of Correction. The Commissioner of Correction shall be responsible for the medical and psychiatric care of the defendant, and the Commissioner of Mental Health and Addiction Services shall remain responsible to provide other appropriate services to restore competency.

(3) If a defendant remains in the custody of the Commissioner of Correction pursuant to subdivision (2) of this subsection and the court finds that the defendant is still not competent and will not attain competency within the remainder of the period covered by the placement order absent administration of psychiatric medication for which the defendant is unwilling or unable to provide consent, the court shall proceed as provided in subdivisions (2), (3) and (4) of subsection (k) of this section. Nothing in this subdivision shall prevent the court from making any other finding or order set forth in subsection (k) of this section.

(q) Defense of defendant prior to trial. This section shall not prevent counsel for the defendant from raising, prior to trial and while the defendant is not competent, any issue susceptible of fair determination.

(r) Credit for time in confinement on inpatient basis. Actual time spent in confinement on an inpatient basis pursuant to this section shall be credited against any sentence imposed on the defendant in the pending criminal case or in any other case arising out of the same conduct in the same manner as time is credited for time spent in a correctional facility awaiting trial.

(1949 Rev., S. 8748; 1959, P.A. 523, S. 2; 1967, P.A. 670; 1969, P.A. 828, S. 213; P.A. 74-306, S. 1–4; P.A. 75-476, S. 1–3, 6; P.A. 76-353; 76-436, S. 532, 681; P.A. 77-415, S. 1, 2; P.A. 78-280, S. 117, 127; P.A. 80-313, S. 32; P.A. 81-365; P.A. 83-183, S. 1–5; P.A. 84-506; P.A. 85-288; 85-613, S. 79, 154; P.A. 93-91, S. 1, 2; P.A. 94-27, S. 16, 17; P.A. 95-146; 95-257, S. 11, 58; P.A. 96-90; 96-180, S. 128, 166; 96-215, S. 3, 4; P.A. 98-88, S. 1, 2; P.A. 01-41; June 30 Sp. Sess. P.A. 03-3, S. 13–17, 97; P.A. 04-28, S. 1; 04-76, S. 57; P.A. 05-19, S. 2, 3; P.A. 06-36, S. 1; P.A. 07-71, S. 1; 07-73, S. 2(b); 07-153, S. 1; P.A. 09-79, S. 1; P.A. 10-28, S. 1; P.A. 11-15, S. 1, 2; 11-129, S. 19; June 12 Sp. Sess. P.A. 12-1, S. 142.)

History: 1959 act added provision re computation and payment of hospital expense during confinement; 1967 act divided section into Subsecs., added qualification of inability to assist in his own defense to Subsecs. (a) and (c) and authority of judge to act on his own motion in Subsec. (a), amended Subsec. (b) to make mandatory the appointment of at least two psychiatrists rather than discretionary appointment of two or three physicians to examine accused and added provisions re commitment to state hospital for mental illness for examination, re physician’s witnessing of examination and re filing of examination report; 1969 act added Subsec. (d) re maximum periods of commitment; P.A. 74-306 amended Subsec. (b) to make judge’s appointment of examiners optional rather than mandatory, to change number appointed from “at least two” to “one or more”, to replace provision re commitment to state hospital with provisions re commitment to commissioner of mental health and examination by clinical team, to impose 15-day deadline for filing written report, to require hearing and to specify when hearing may be waived, amended Subsecs. (c) and (d) to reflect changes in Subsec. (b), imposing 15-day deadline for hearing in Subsec. (c) and provision re application of Sec. 17-197 in Subsec. (d), and added Subsecs. (e) and (f) re commitment of violent person and re cost of examinations; P.A. 75-476 restated and clarified Subsec. (b) adding procedural details and limiting examinations to a determination of accused’s ability to understand proceeding and assist in his own defense where previously determination was of accused’s “mental condition”, made similar changes in Subsec. (c), eliminating references to insanity and mental defectiveness and deleting provision stating that expenses are to be paid in same manner as expenses in superior court criminal prosecutions, and amended Subsec. (d) to replace previous provisions re maximum commitment for period equaling maximum sentence for the particular crime or for 25 years if case involves class A felony with maximum commitment period of 18 months, to make changes conforming provisions to changes in Subsecs. (b) and (c) and to add provisions re hearing procedure and options to proceed with trial, reconfine accused, etc.; P.A. 76-353 amended Subsec. (b) to set 10-day deadline for hearing where previously “prompt” hearing was required, amended Subsec. (c) to add references to commissioner of mental retardation, to require hearing within ten rather than 15 days and to add reference to possibility that accused will not be able to understand proceeding and assist in his own defense within remainder of commitment period, amended Subsec. (d) to conform with changes in Subsec. (c) and to restore optional maximum commitment for maximum period of sentence which may be imposed for the crime he is accused of and repealed Subsecs. (e) and (f) by omission; P.A. 76-436 amended section to reflect substitution of assistant state’s attorneys for prosecuting attorneys, effective July 1, 1978; P.A. 77-415 restated provisions, reorganized Subsecs. and added Subsecs. (f) and (g) restoring provisions omitted by P.A. 76-353; P.A. 78-280 made technical grammatical change in Subsec. (b); P.A. 80-313 restated and reordered provisions, and revised subsection divisions but made no substantive changes; Sec. 54-40 transferred to Sec. 54-56d in 1981; P.A. 81-365 replaced previous section which was declared unconstitutional; P.A. 83-183 authorized placement of defendant in custody of children and youth services commissioner in Subsecs. (g), (i), (l) and (m) and specified that court may order treatment at mental retardation facilities in Subsec. (i); P.A. 84-506 amended Subsec. (d) to require the examiner to “prepare and sign, without notarization” a written report and file it with the court within 10 days of the examination, amended Subsec. (g) to replace provision requiring court to either release the defendant or place him in the custody of the commissioner of mental health, children and youth services or mental retardation with provision that the court shall “follow the procedure set forth in Subsec. (m)”, added a new Subsec. (l) re the responsibilities of the person in charge of a treatment facility and the prosecuting authority when a defendant fails to return to such facility, and relettered remaining Subsecs. accordingly; P.A. 85-288 amended Subsec. (m) to provide that the court shall dismiss, with or without prejudice, any charges for which a nolle prosequi is not entered when the time within which the defendant may be prosecuted for the crime with which he is charged has expired; P.A. 85-613 made technical change in Subsec. (m), substituting reference to chapter 368t for reference to chapter 365a; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 94-27 amended Subsec. (m) to delete reference to Secs. 17a-580 to 17a-603, inclusive, effective July 1, 1994; P.A. 95-146 amended Subsec. (d) to revise the composition of the clinical team by replacing “a psychiatric social worker” with “one of the following: A clinical independent social worker certified pursuant to chapter 383b or a psychiatric nurse clinical specialist holding a master’s degree in nursing”, to add exception re appointment of an employee of the Department of Mental Health as a member of a clinical team, to revise the list of professionals authorized to observe the examination by deleting “a psychiatric social worker” and adding “a clinical independent social worker certified pursuant to chapter 383b or a psychiatric nurse clinical specialist holding a master’s degree in nursing” and to require the report to be filed within 21 business days of the “date of the order” rather than within 10 days of the “completion of the examination”; P.A. 95-257 replaced Commissioner and Department of Mental Health with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-90 amended Subsec. (m) to delete references to Secs. 17a-450 to 17a-484, inclusive, 17a-540 to 17a-550, inclusive, 17a-560 to 17a-576, inclusive, 17a-615 to 17a-618, inclusive, and 46a-11a to 46a-11g, inclusive; P.A. 96-180 made technical changes in Subsec. (d) by replacing references to “clinical independent social worker certified pursuant to chapter 383b” with “clinical social worker licensed pursuant to chapter 383b”, effective June 3, 1996; P.A. 96-215 amended Subsec. (b) by deleting “clear and convincing” evidence and inserting “preponderance of the” evidence in lieu thereof, effective June 4, 1996; (Revisor’s note: In 1997 the references to “17b-115 to 17b-138” and “17b-689 to 17b-693, inclusive,” in Subsec. (n) were changed editorially by the Revisors to “17b-116 to 17b-138” and “17b-689, 17b-689b”, respectively, to reflect the repeal of certain sections by Sec. 164 of June 18 Sp. Sess. P.A. 97-2); P.A. 98-88 amended Subsec. (k) to designate existing provisions as Subdiv. (1), redesignating former Subdivs. (1) and (2) as Subparas. (A) and (B), respectively, adding Subpara. (C) re a report that the defendant will not attain competency absent administration of psychiatric medication for which the defendant is unwilling or unable to provide consent and adding provision requiring the court to proceed as provided in Subdivs. (2) and (3) if it finds that the defendant will not attain competency absent administration of psychiatric medication for which the defendant is unwilling or unable to provide consent, to add new Subdiv. (2) authorizing the court to order the involuntary medication of the defendant if it makes certain findings by clear and convincing evidence, and to add new Subdiv. (3) requiring the appointment of a licensed health care provider to represent the health care interests of the defendant if the defendant is unable to provide consent for the administration of psychiatric medication, requiring such person to file a report with the court setting forth his findings and recommendations re the administration of psychiatric medication to the defendant and requiring the court to hold a hearing on the matter and consider such person’s opinion in deciding whether to order the involuntary medication of the defendant, and amended Subsec. (m) to authorize a court when it releases a defendant charged with a crime that resulted in the death or serious physical injury of another person to order periodic examinations of the defendant, set forth the procedure for conducting such an examination and a subsequent hearing by the court, require the continuation of criminal proceedings if the defendant is found to have attained competency, specify the duration of such periodic examinations and add references to Sec. 54-193a; P.A. 01-41 amended Subsec. (k) to designate as “a health care guardian” the person appointed in Subdiv. (3) to represent the health care interests of the defendant, add Subdiv. (4) re indemnification of health care guardians and make technical changes in Subdivs. (1) and (2); June 30 Sp. Sess. P.A. 03-3 amended Subsec. (d) by adding provision re whether defendant appears eligible for civil commitment with monitoring by Court Support Services Division pursuant to Subsec. (h)(2), adding Subdiv. and Subpara. designators and making technical changes, amended Subsec. (h) by designating existing provisions as Subdiv. (1) and amending said Subdiv. by designating provisions re ordering placement for treatment as Subpara. (A) and adding Subpara. (B) re ordering placement at treatment facility pending civil commitment proceedings, and by adding Subdiv. (2) re placement of defendant in custody of Commissioner of Mental Health and Addiction Services at treatment facility pending civil commitment proceedings, amended Subsec. (j) by adding Subdiv. (4) re report whenever defendant has been placed for treatment pending civil commitment proceedings and application for civil commitment is denied or not pursued and by making technical changes, amended Subsec. (m) by adding provision re if court orders placement of defendant in custody of Commissioner of Mental Health and Addiction Services and by making technical changes, and amended Subsec. (n) by adding reference to Subsec. (h)(2), effective August 20, 2003, and, in repealing Secs. 17b-19, 17b-62 to 17b-65, inclusive, 17b-116, 17b-116a, 17b-116b, 17b-117, 17b-120, 17b-121, 17b-123, 17b-134, 17b-135, 17b-220, 17b-259 and 17b-287, also authorized deletion of internal references to said sections in this section, effective March 1, 2004; P.A. 04-28 amended Subsec. (d) by changing “or” to “and” re determinations of probability that defendant will regain competency and whether defendant appears eligible for civil commitment, effective April 28, 2004; P.A. 04-76 amended Subsec. (n) by deleting references to Secs. 17b-118b and 17b-221 that were repealed by the same act; (Revisor’s note: In 2005, a reference in Subsec. (m) to Sec. 17a-283 was changed editorially by the Revisors to Sec. 17a-282 to reflect the repeal of Sec. 17a-283 by P.A. 04-54); P.A. 05-19 amended Subsec. (k)(1) by adding Subpara. (D) re denial of application for civil commitment of defendant and amended Subsec. (p) by deleting provision re state policeman to guard violent defendant after necessary placement in facility; P.A. 06-36 amended Subsec. (d) by adding provision re action of examiners upon determination of substantial probability that defendant will regain competency within maximum period of placement order, amended Subsec. (h)(2) by adding provision re request for voluntary admission under Sec. 17a-506, replacing provision re defendant ceasing voluntary participation in treatment plan with provision re defendant unwilling or unable to comply with treatment plan despite reasonable efforts of treatment facility to encourage compliance, deleting reference to Subsec. (j) and adding provision re contents of written progress report, amended Subsec. (j)(4) by adding provision re first 120 days of period covered by placement order, replacing “has been placed for treatment pending civil commitment proceedings” with “would be eligible for civil commitment” and deleting provision re application for civil commitment is denied or not pursued, amended Subsec. (k)(1) by replacing “has been placed for treatment pending civil commitment proceedings” with “would be eligible for civil commitment”, deleting provision re application for civil commitment is denied or not pursued, adding provision re receipt of report pursuant to Subsec. (h)(2)(A)(iii) and adding provision re placement order upon finding that defendant is eligible for civil commitment, amended Subsec. (k)(3) by inserting “unwilling or” and made technical changes throughout section; P.A. 07-71 amended Subsec. (k) by making a conforming change in Subdiv. (1), making a technical change in Subdiv. (2), designating existing provisions of Subdiv. (3) as Subdiv. (3)(A) and making a technical change therein, adding Subdiv. (3)(B) re supplemental report of health care guardian, adding new Subdiv. (4) re continued involuntary medication of defendant and redesignating existing Subdiv. (4) as Subdiv. (5); pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-153 amended Subsec. (d) by adding provision re examiners’ determination and recommendation re civil commitment of incompetent defendant to hospital for psychiatric disabilities, amended Subsec. (j) by adding new Subpara. (C) requiring progress report to contain opinion re eligibility for and appropriateness of such commitment and redesignating existing Subpara. (C) as Subpara. (D), made technical changes in Subsec. (k) and amended Subsec. (m) by adding provision re consideration of examiners’ recommendation and treatment facility opinion re such commitment, distinguishing between commitment procedures applicable to placement of defendant in custody of Commissioner of Children and Families or Commissioner of Developmental Services and commitment procedures applicable to placement of defendant in custody of Commissioner of Mental Health and Addiction Services and authorizing the court to order the latter commissioner to provide services in a less restrictive setting; P.A. 09-79 amended Subsec. (d) to add provision re examiners’ access to information on treatment dates and locations in department’s database of treatment episodes for purpose of obtaining release of information from defendant and to provide that examination be completed within 15 business days, rather than 15 days, amended Subsec. (e) to add provision re exclusion of treatment information in database of treatment episodes unless defendant released the information and to provide that nothing in subsection shall limit other release or use of information from said database permitted by law, amended Subsec. (i) to require evaluators to transmit information obtained about defendant not later than 24 hours after court orders placement, amended Subsec. (j) to require person in charge of treatment facility or designee to provide written progress report to examiners not later than 5 business days after court finds defendant will not attain competency within period of placement order or defendant has regained competency, and made technical changes, effective June 2, 2009; P.A. 10-28 amended Subsec. (i) to substitute “examiners” for “evaluators” and “examination” for “evaluation”, and amended Subsec. (m) to divide existing provisions into Subdivs. (1) to (5), to add provision allowing court to order commissioner to give court notice prior to committed defendant’s release if release is prior to expiration of time within which defendant may be prosecuted in Subdiv. (1), to add provision re violation of Sec. 53-21(a)(2), 53a-60(a)(2), 53a-60a, 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b, provide that periodic examinations occur at intervals of not less than 6 months and reposition provision re continuation of periodic examinations in Subdiv. (3), and to add “record” re erasure in Subdiv. (5); P.A. 11-15 added Subsecs. (j)(5) and (k)(1)(A)(v) re defendant who is not competent but has improved sufficiently that inpatient commitment is no longer the least restrictive placement appropriate and available to restore competency, amended Subsec. (k)(1) to add provision re court consideration of whether availability of such less restrictive placement is a sufficient basis on which to release such defendant on a promise to appear, conditions of release, cash bail or bond, and made technical changes; P.A. 11-129 amended Subsec. (i) to substitute “facility for persons with intellectual disability” for “mental retardation facility”; June 12 Sp. Sess. P.A. 12-1 amended Subsec. (i)(2) to insert Subpara. designators (A) and (B) and add exception in Subpara. (A) that defendant placed with Commissioner of Mental Health and Addiction Services may remain in custody of Department of Correction, amended Subsec. (j) to make provisions applicable to Commissioner of Mental Health and Addiction Services re defendant in custody of Commissioner of Correction, amended Subsec. (k)(1) to provide that Commissioner of Mental Health and Addiction Services retain responsibility for providing testimony at hearing re defendant in custody of Commissioner of Correction, amended Subsec. (l) to substitute “a facility for persons with intellectual disability” for “mental retardation facility”, amended Subsec. (m) to add provision in Subdiv. (1) allowing court to order Commissioner of Developmental Services to give court notice prior to committed defendant’s release if release is prior to expiration of time within which defendant may be prosecuted, and add provision in Subdiv. (3) allowing court to order periodic examinations of defendant placed with Commissioner of Developmental Services, amended Subsec. (p) to designate existing provisions as Subdiv. (1) and amend same to replace provisions re placement of violent defendant with provisions re defendant who presents a significant security, safety or medical risk, add Subdiv. (2) re defendant remaining in custody of Commissioner of Correction and, add Subdiv. (3) re defendant in custody of Commissioner of Correction who the court finds is still not competent and will not attain competency absent administration of psychiatric medication.

See Sec. 17a-543a re appointment of special limited conservator for and administration of medication to defendant placed in custody of Commissioner of Mental Health and Addiction Services.

See Sec. 17a-566 re required examination of persons convicted of certain crimes for signs of mental illness.

Cited. 134 C. 45; 161 C. 20. A person who is “insane” within the meaning of the rule exempting mentally disabled persons from execution is not necessarily “insane” within the meaning of the rules precluding incompetent persons from trial, conviction and sentencing. 169 C. 13. Cited. 171 C. 454; 193 C. 526; 198 C. 273.

Cited. 6 CA 476.

Cited. 14 CS 33.

Commitment hereunder operates in all particulars as civil commitment by probate court and committed person’s assets must be used for his support. 5 Conn. Cir. Ct. 542. Section applies to those already committed at time of enactment and is not ex post facto as it is not a criminal statute. Id.

Annotations to present section:

Cited. 186 C. 476; 189 C. 61; 192 C. 520; 198 C. 598; 199 C. 359; 200 C. 224; 205 C. 673; 210 C. 304; 222 C. 312; 224 C. 29; Id., 907; 225 C. 524; 227 C. 930; 229 C. 228; 230 C. 572; 233 C. 44; Id., 813; 235 C. 671.

Cited. 5 CA 79; 6 CA 476; 8 CA 491; 9 CA 587; 14 CA 140; Id., 586; 17 CA 602; 22 CA 199; Id., 477; 25 CA 741; 28 CA 360; judgment reversed, see 229 C. 529; Id., 548; 30 CA 428; 32 CA 553; 36 CA 641; 54 CA 361. Defendant is presumed competent and burden to show otherwise is on party alleging incompetence. 62 CA 367. Trial court did not improperly fail to order competency hearing in light of court’s observations of defendant at trial and various evaluation reports from mental health facility in which he had been treated, all of which concluded that he was competent to stand trial and that he was engaging in a deliberate pattern of behavior to delay his trial; trial court did not abuse its discretion in determining defendant was malingering in order to delay trial and that competency hearing under section was not required. 81 CA 294. Although defense counsel expressed concerns about defendant’s competency, court had opportunity to observe defendant on numerous occasions and did not abuse its discretion by denying defendant’s motion for a competency evaluation. 113 CA 651.

Cited. 44 CS 101. Juvenile, age 11, failed to meet burden of proving that he is not competent to stand trial because expert’s opinion that juvenile is not competent lacks sufficient foundation and is based upon expert’s age-bias for juvenile competency. 52 CS 267.

Subsec. (a):

Cited. 192 C. 383; 223 C. 557; 230 C. 109; 237 C. 633.

Cited. 34 CA 236; 36 CA 135. No abuse of discretion in finding defendant competent to stand trial. 68 CA 470.

Subsec. (b):

Cited. 237 C. 633.

Defendant who refuses to cooperate with evaluation process is presumed to be competent under Subsec. 124 CA 249.

Subsec. (c):

Cited. 192 C. 383; 237 C. 633.

Cited. 20 CA 212; 36 CA 135.

Subsec. (d):

Cited. 192 C. 383; 237 C. 633.

Subsec. (e):

Cited. 214 C. 476.

Subsec. (i):

Placements for treatment must be treated cumulatively for purposes of applying the 18-month time limitation. 288 C. 610.

Subsec. (k):

Subdiv. (2): State’s interest in trying defendant for intent to sell and manufacture of marijuana overrides defendant’s right to self-determination because the offenses were serious and carried a mandatory minimum sentence of 7 years imprisonment. 299 C. 141.

Discussion of whether trial court correctly used standards set forth in statute in determining whether to order forced medication of defendant to render him competent to stand trial; confirmation that statute makes it mandatory to appoint a licensed health care provider to represent health care interests of defendant if court finds that defendant is unable to provide consent for involuntary medication. 70 CA 488.

Subsec. (m):

The term “defendant” includes a respondent in a juvenile matter. 291 C. 556. Subdiv. (5): Provision applies to all charges pending against defendant who has been found incompetent and not restorable to competency; the applicable statute of limitations runs continuously from the date that defendant committed the offense and not from the date that defendant had been found incompetent and not restorable to competency. 301 C. 630.

Unconditional release under statute is a reasonable legislative determination. 22 CA 199. Section, as amended by P.A. 98-88, applies retroactively to authorize court to order periodic competency evaluations of incompetent defendant charged with the commission of a crime that resulted in death or serious physical injury. 126 CA 539. Trial court did not abuse its discretion in ordering periodic competency evaluations of defendant when there is no possibility that he will ever regain competence because the plain language of statute contains no such limitation and there is an interest in giving the state a formal mechanism of keeping abreast of possible improvements in defendant’s mental condition that may allow prosecution to go forward. Id.



Section 54-56e - (Formerly Sec. 54-76p). Accelerated pretrial rehabilitation.

(a) There shall be a pretrial program for accelerated rehabilitation of persons accused of a crime or crimes or a motor vehicle violation or violations for which a sentence to a term of imprisonment may be imposed, which crimes or violations are not of a serious nature.

(b) The court may, in its discretion, invoke such program on motion of the defendant or on motion of a state’s attorney or prosecuting attorney with respect to a defendant (1) who, the court believes, will probably not offend in the future, (2) who has no previous record of conviction of a crime or of a violation of section 14-196, subsection (c) of section 14-215, section 14-222a, subsection (a) of section 14-224 or section 14-227a, and (3) who states under oath, in open court or before any person designated by the clerk and duly authorized to administer oaths, under the penalties of perjury, that the defendant has never had such program invoked in the defendant’s behalf or, with respect to a defendant who is a veteran, that the defendant has not had such program invoked in the defendant’s behalf more than once previously, provided the defendant shall agree thereto and provided notice has been given by the defendant, on a form approved by rule of court, to the victim or victims of such crime or motor vehicle violation, if any, by registered or certified mail and such victim or victims have an opportunity to be heard thereon. Any defendant who makes application for participation in such program shall pay to the court an application fee of thirty-five dollars. For the purposes of this section, “veteran” means a person who is (A) a veteran, as defined in subsection (a) of section 27-103, or (B) eligible to receive services from the United States Department of Veterans Affairs pursuant to Title 38 of the United States Code.

(c) This section shall not be applicable: (1) To any person charged with a class A felony, a class B felony, except a violation of section 53a-122 that does not involve the use, attempted use or threatened use of physical force against another person, or a violation of section 14-227a, subdivision (2) of subsection (a) of section 53-21, section 53a-56b, 53a-60d, 53a-70, 53a-70a, 53a-70b, 53a-71, except as provided in subdivision (5) of this subsection, 53a-72a, 53a-72b, 53a-90a, 53a-196e or 53a-196f, (2) to any person charged with a crime or motor vehicle violation who, as a result of the commission of such crime or motor vehicle violation, causes the death of another person, (3) to any person accused of a family violence crime as defined in section 46b-38a who (A) is eligible for the pretrial family violence education program established under section 46b-38c, or (B) has previously had the pretrial family violence education program invoked in such person’s behalf, (4) to any person charged with a violation of section 21a-267 or 21a-279 who (A) is eligible for the pretrial drug education and community service program established under section 54-56i, or (B) has previously had the pretrial drug education program or the pretrial drug education and community service program invoked on such person’s behalf, (5) unless good cause is shown, to (A) any person charged with a class C felony, or (B) any person charged with committing a violation of subdivision (1) of subsection (a) of section 53a-71 while such person was less than four years older than the other person, (6) to any person charged with a violation of section 9-359 or 9-359a, or (7) to any person charged with a motor vehicle violation (A) while operating a commercial motor vehicle, as defined in section 14-1, or (B) who holds a commercial driver’s license or commercial driver’s instruction permit at the time of the violation.

(d) Except as provided in subsection (e) of this section, any defendant who enters such program shall pay to the court a participation fee of one hundred dollars. Any defendant who enters such program shall agree to the tolling of any statute of limitations with respect to such crime and to a waiver of the right to a speedy trial. Any such defendant shall appear in court and shall, under such conditions as the court shall order, be released to the custody of the Court Support Services Division, except that, if a criminal docket for drug-dependent persons has been established pursuant to section 51-181b in the judicial district, such defendant may be transferred, under such conditions as the court shall order, to the court handling such docket for supervision by such court. If the defendant refuses to accept, or, having accepted, violates such conditions, the defendant’s case shall be brought to trial. The period of such probation or supervision, or both, shall not exceed two years. If the defendant has reached the age of sixteen years but has not reached the age of eighteen years, the court may order that as a condition of such probation the defendant be referred for services to a youth service bureau established pursuant to section 10-19m, provided the court finds, through an assessment by a youth service bureau or its designee, that the defendant is in need of and likely to benefit from such services. When determining any conditions of probation to order for a person entering such program who was charged with a misdemeanor that did not involve the use, attempted use or threatened use of physical force against another person or a motor vehicle violation, the court shall consider ordering the person to perform community service in the community in which the offense or violation occurred. If the court determines that community service is appropriate, such community service may be implemented by a community court established in accordance with section 51-181c if the offense or violation occurred within the jurisdiction of a community court established by said section. If the defendant is charged with a violation of section 46a-58, 53-37a, 53a-181j, 53a-181k or 53a-181l, the court may order that as a condition of such probation the defendant participate in a hate crimes diversion program as provided in subsection (e) of this section. If a defendant is charged with a violation of section 53-247, the court may order that as a condition of such probation the defendant undergo psychiatric or psychological counseling or participate in an animal cruelty prevention and education program provided such a program exists and is available to the defendant.

(e) If the court orders the defendant to participate in a hate crimes diversion program as a condition of probation, the defendant shall pay to the court a participation fee of four hundred twenty-five dollars. No person may be excluded from such program for inability to pay such fee, provided (1) such person files with the court an affidavit of indigency or inability to pay, (2) such indigency or inability to pay is confirmed by the Court Support Services Division, and (3) the court enters a finding thereof. The Judicial Department shall contract with service providers, develop standards and oversee appropriate hate crimes diversion programs to meet the requirements of this section. Any defendant whose employment or residence makes it unreasonable to attend a hate crimes diversion program in this state may attend a program in another state which has standards substantially similar to, or higher than, those of this state, subject to the approval of the court and payment of the application and program fees as provided in this section. The hate crimes diversion program shall consist of an educational program and supervised community service.

(f) If a defendant released to the custody of the Court Support Services Division satisfactorily completes such defendant’s period of probation, such defendant may apply for dismissal of the charges against such defendant and the court, on finding such satisfactory completion, shall dismiss such charges. If the defendant does not apply for dismissal of the charges against such defendant after satisfactorily completing such defendant’s period of probation, the court, upon receipt of a report submitted by the Court Support Services Division that the defendant satisfactorily completed such defendant’s period of probation, may on its own motion make a finding of such satisfactory completion and dismiss such charges. If a defendant transferred to the court handling the criminal docket for drug-dependent persons satisfactorily completes such defendant’s period of supervision, the court shall release the defendant to the custody of the Court Support Services Division under such conditions as the court shall order or shall dismiss such charges. Upon dismissal, all records of such charges shall be erased pursuant to section 54-142a. An order of the court denying a motion to dismiss the charges against a defendant who has completed such defendant’s period of probation or supervision or terminating the participation of a defendant in such program shall be a final judgment for purposes of appeal.

(P.A. 73-641, S. 1, 2; P.A. 74-38; P.A. 76-53; 76-179; P.A. 79-581, S. 11; 79-585, S. 10, 15; P.A. 81-446, S. 4; P.A. 82-9; P.A. 83-534, S. 7; P.A. 85-350, S. 2; 85-374; P.A. 87-343, S. 3, 4; P.A. 87-567, S. 5, 7; P.A. 88-145; P.A. 89-219, S. 7, 10; P.A. 91-24, S. 6; May Sp. Sess. P.A. 92-6, S. 116, 117; P.A. 93-138; P.A. 95-142, S. 4; 95-154; 95-225, S. 31; P.A. 97-248, S. 10, 12; P.A. 98-81, S. 16, 20; 98-208, S. 1, 2; P.A. 99-148, S. 3, 4; 99-187, S. 5; P.A. 00-72, S. 4, 12; 00-196, S. 39; 00-209, S. 5; P.A. 01-16; 01-84, S. 19, 26; P.A. 02-132, S. 34; P.A. 03-208, S. 2; P.A. 04-139, S. 9; P.A. 05-235, S. 5; P.A. 07-217, S. 192; P.A. 10-43, S. 22; P.A. 11-158, S. 1; P.A. 12-42, S. 2; P.A. 13-159, S. 3; 13-271, S. 43.)

History: P.A. 74-38 transferred power to invoke accelerated rehabilitation program from state’s attorney or prosecuting attorney to the court and replaced provision which made section inapplicable to persons accused of class A, B or C felony with provision specifying that section is inapplicable in such cases “unless good cause is shown”; P.A. 76-53 clarified provision requiring that crime victims be given opportunity to express their views by specifying notice procedure; P.A. 76-179 required that candidate for rehabilitation state under oath that he has not previously had the program invoked on his behalf; P.A. 79-581 rendered provisions inapplicable to youths previously adjudged youthful offenders; P.A. 79-585 substituted office of adult probation for commission on adult probation; Sec. 54-76p transferred to Sec. 54-56e in 1981; P.A. 81-446 excluded persons charged with a violation of Sec. 14-227a from the provisions of this section; P.A. 82-9 substituted “in the future” for “again” and added provision re erasure of records pursuant to Sec. 54-142a upon dismissal; P.A. 83-534 excluded persons charged with a violation of Sec. 53a-56b or 53a-60d from the provisions of this section; P.A. 85-350 added provision that if the defendant does not apply for dismissal of the charges against him after satisfactory completion of the program the court may on its own motion make a finding of satisfactory completion and dismiss the charges; P.A. 85-374 added provision that certain court orders are final judgments for purposes of appeal; P.A. 87-343 made persons accused of a motor vehicle violation for which a sentence to a term of imprisonment may be imposed eligible for the program; P.A. 87-567 specified that section will not apply to persons accused of a family violence crime who are eligible for pretrial family education program established under Sec. 46b-38c or who have previously had pretrial family violence education program invoked in their behalf; P.A. 88-145 precluded from the program an accused who has a previous record of conviction of “a violation of section 14-196, subsection (c) of section 14-215, section 14-222a, subsection (a) of section 14-224 or section 14-227a”, and made a technical change to conform with the changes made by P.A. 87-343 by requiring the accused to give notice to the victim or victims of such crime “or motor vehicle violation”; P.A. 89-219 established an application fee of $25 and a participation fee of $100; P.A. 91-24 added provision permitting the defendant to make a sworn statement “before any person designated by the clerk and duly authorized to administer oaths”; May Sp. Sess. P.A. 92-6 increased application fee from $25 to $35; P.A. 93-138 made persons accused of more than one crime or motor vehicle violation eligible for the program; P.A. 95-142 made ineligible for the program any person charged with a violation of Sec. 53-21(2), 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b; P.A. 95-154 made ineligible for the program any person charged with a class A or B felony and any person who has previously been adjudged a youthful offender for the commission of a class B felony, however provision re youthful offenders failed to take effect because of irreconcilable conflict with P.A. 95-225, the provisions of that act having taken precedence; P.A. 95-225 made ineligible for the program any person who has previously been adjudged a youthful offender where formerly a “youth” who has previously been adjudged a youthful offender was ineligible unless good cause was shown, and added provision authorizing the court to order certain defendants be referred for services to a youth service bureau as a condition of probation if the court finds that they are in need of and likely to benefit from such services; P.A. 97-248 authorized the transfer of a defendant to the court handling the criminal docket for drug-dependent persons if such a docket has been established in the judicial district, specified that the period of probation or supervision or both not exceed two years and provided that if a defendant transferred to the court handling the criminal docket for drug-dependent persons satisfactorily completes his period of supervision the court shall release the defendant to the Office of Adult Probation or dismiss the charges, effective July 1, 1997; P.A. 98-81 after “who has not been adjudged a youthful offender” added “on or after October 1, 1995”, effective May 22, 1998; P.A. 98-208 inserted Subsec., Subdiv. and Subpara. indicators and added Subsec. (c)(2) making provisions inapplicable to any person charged with a crime or motor vehicle violation who, as a result of the commission of such crime or motor vehicle violation, causes the death of another person, effective July 1, 1998; P.A. 99-148 added Subsec. (c)(4) making provisions inapplicable to any person charged with a violation of Sec. 21a-267 or 21a-279 who is eligible for the pretrial drug education program under Sec. 54-56i or has previously had such program invoked in such person’s behalf and made provisions of section gender neutral, effective July 1, 1999; P.A. 99-187 amended Subsec. (d) to add provision authorizing the court to order as a condition of probation that the defendant participate in the zero-tolerance drug supervision program established pursuant to Sec. 53a-39d and to make technical changes for purposes of gender neutrality; P.A. 00-72 amended Subsec. (d) to add exception re amount of the participation fee and add provision authorizing the court to order participation in a hate crimes diversion program as a condition of probation for defendants charged with a violation of Sec. 46a-58, 53-37a, 53a-181j, 53a-181k or 53a-181l, added new Subsec. (e) re hate crimes diversion program and redesignated former Subsec. (e) as Subsec. (f), effective July 1, 2001; P.A. 00-196 amended Subsec. (d) to add provisions requiring the court to consider ordering a person charged with a misdemeanor that did not involve the use, attempted use or threatened use of physical force against another person or a motor vehicle violation to perform community service as a condition of probation and authorizing such community service to be implemented by a community court if the offense or violation occurred within the jurisdiction of a community court, which provisions were formerly incorporated in Sec. 53a-28(e) and were deleted therefrom by same public act; P.A. 00-209 amended Subsec. (b)(3) to replace condition that defendant “has not previously been adjudged a youthful offender on or after October 1, 1995,” with condition that defendant “has not been adjudged a youthful offender within the preceding five years”, and to add provision that in determining whether to grant an application for a person who has been adjudged a youthful offender more than five years prior to the date of the application, the court shall have access to the youthful offender records of such person and may consider the crime such person was charged with as a youth; P.A. 01-16 amended Subsec. (c)(1) to add exception re eligibility of any person charged with a violation of Sec. 53a-122 that does not involve the use, attempted use or threatened use of physical force against another person and to make a technical change; P.A. 01-84 amended Subsec. (c)(1) to replace reference to “subdivision (2) of section 53-21” with “subdivision (2) of subsection (a) of section 53-21”, effective July 1, 2001; P.A. 02-132 replaced “Office of Adult Probation” with “Court Support Services Division” in Subsecs. (d), (e) and (f) and replaced “Office of Adult Probation” with “Judicial Department” re authority for contracting with service providers in Subsec. (e); P.A. 03-208 amended Subsec. (d) to add provision authorizing the court to order counseling or participation in an animal cruelty prevention and education program for a defendant charged with a violation of Sec. 53-247; P.A. 04-139 amended Subsec. (c)(1) to make section inapplicable to a person charged with a violation of Sec. 53a-90a, 53a-196e or 53a-196f; P.A. 05-235 added Subsec. (c)(6) making section inapplicable to any person charged with a violation of Sec. 9-359 or 9-359a, effective July 1, 2005, and applicable to elections, primaries and referenda held on or after September 1, 2005; P.A. 07-217 made a technical change in Subsec. (d), effective July 12, 2007; P.A. 10-43 amended Subsec. (d) to delete provision authorizing court to order as condition of probation that defendant participate in zero-tolerance drug supervision program; P.A. 11-158 amended Subsec. (b) to delete Subdiv. (3) re condition that person not have been adjudged youthful offender within preceding 5 years, redesignate existing Subdiv. (4) as Subdiv. (3) and delete provision re court access to youthful offender records of person adjudged youthful offender more than 5 years prior to the application and consideration of crime such person was charged with as a youth; P.A. 12-42 amended Subsec. (b) to add provisions re defendant who is a veteran and re definition of “veteran”; P.A. 13-159 amended Subsec. (c) to add “except as provided in subdivision (5) of this subsection” in Subdiv. (1), substitute “pretrial drug education and community service program” for “pretrial drug education program” and make a conforming change in Subdiv. (4), and add Subpara. (A) designator re person charged with a class C felony and add Subpara. (B) re person charged under Sec. 53a-71(a)(1) for violation committed while less than 4 years older than the other person in Subdiv. (5); P.A. 13-271 amended Subsec. (c) to add Subdiv. (7) re person charged with motor vehicle violation while operating a commercial motor vehicle or who holds commercial driver’s license or commercial driver’s instruction permit at time of violation, effective January 1, 2014.



Section 54-56f - (Formerly Sec. 54-5). Requirements of sureties of the peace.

Any judge of the Superior Court may, from his personal knowledge or upon complaint of another, require sureties of the peace and good behavior from any person who threatens to beat or kill another or resists or abuses any officer in the execution of his office or contends with angry words or, by any unlawful act, terrifies or disturbs any person. When any person complains on oath to a judge of the Superior Court that he has just cause to fear that another will imprison, beat or kill the complainant, or procure others to do so, and that he is under fear of bodily harm, such judge may, if he believes such person has just cause for such fear, require sureties of the peace and good behavior from the person so complained of. Upon refusal of the person so required to find sureties of the peace in any of such cases, such judge may commit him to a community correctional center to remain until he is discharged by due course of law or until the next term of the superior court having criminal jurisdiction in such judicial district, which may make further order relating to the subject matter of any such offense; but, in all cases in which any person so complains on oath, such judge shall require of him a sufficient bond to prosecute his complaint to effect; and, if the person complained of is discharged by such judge for want of probable cause, the complainant shall pay all the expenses of such prosecution and such judge shall tax the same against the complainant and issue execution against him therefor, and the same when collected shall be paid into the hands of such judge, to be by him paid to those to whom the same may be due.

(1949 Rev., S. 8729; 1959, P.A. 28, S. 205; 1963, P.A. 642, S. 59; 1967, P.A. 656, S. 59; P.A. 73-116, S. 15; 73-667, S. 1, 2; P.A. 74-183, S. 129, 291; P.A. 76-436, S. 520, 681; P.A. 78-280, S. 1, 127.)

History: 1959 act substituted circuit court judge for trial justice and deleted provision for person who abuses justice of the peace; 1963 act deleted specification commitment be to jail “in county”; 1967 act changed court “session” to court “term”; P.A. 73-116 replaced “jail” with “community correctional center” and added reference to judicial districts; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 74-183 replaced circuit court with court of common pleas, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 78-280 deleted reference to counties; Sec. 54-5 transferred to Sec. 54-56f in 1981.

Bond void in part is void in toto. 7 C. 239. Justice authorized to take recognizance for good behavior and also to appear before higher court. 15 C. 149. Accused may be brought before and tried by another justice than the one issuing warrant. 59 C. 386. Cited. 60 C. 431.



Section 54-56g - Pretrial alcohol education program.

(a) There shall be a pretrial alcohol education program for persons charged with a violation of section 14-227a, 14-227g, 15-132a, 15-133, 15-140l or 15-140n. Upon application by any such person for participation in such program and payment to the court of an application fee of one hundred dollars and a nonrefundable evaluation fee of one hundred dollars, the court shall, but only as to the public, order the court file sealed, provided such person states under oath, in open court or before any person designated by the clerk and duly authorized to administer oaths, under penalties of perjury that: (1) If such person is charged with a violation of section 14-227a, such person has not had such program invoked in such person’s behalf within the preceding ten years for a violation of section 14-227a, (2) if such person is charged with a violation of section 14-227g, such person has never had such program invoked in such person’s behalf for a violation of section 14-227a or 14-227g, (3) such person has not been convicted of a violation of section 53a-56b or 53a-60d, a violation of subsection (a) of section 14-227a before or after October 1, 1981, or a violation of subdivision (1) or (2) of subsection (a) of section 14-227a on or after October 1, 1985, and (4) such person has not been convicted in any other state at any time of an offense the essential elements of which are substantially the same as section 53a-56b or 53a-60d or subdivision (1) or (2) of subsection (a) of section 14-227a. Unless good cause is shown, a person shall be ineligible for participation in such pretrial alcohol education program if such person’s alleged violation of section 14-227a or 14-227g caused the serious physical injury, as defined in section 53a-3, of another person. The application fee imposed by this subsection shall be credited to the Criminal Injuries Compensation Fund established by section 54-215. The evaluation fee imposed by this subsection shall be credited to the pretrial account established under section 54-56k.

(b) The court, after consideration of the recommendation of the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney in charge of the case, may, in its discretion, grant such application. If the court grants such application, the court shall refer such person to the Court Support Services Division for assessment and confirmation of the eligibility of the applicant and to the Department of Mental Health and Addiction Services for evaluation. The Court Support Services Division, in making its assessment and confirmation, may rely on the representations made by the applicant under oath in open court with respect to convictions in other states of offenses specified in subsection (a) of this section. Upon confirmation of eligibility and receipt of the evaluation report, the defendant shall be referred to the Department of Mental Health and Addiction Services by the Court Support Services Division for placement in an appropriate alcohol intervention program for one year, or be placed in a state-licensed substance abuse treatment program. The alcohol intervention program shall include a ten-session intervention program and a fifteen-session intervention program. Any person who enters the pretrial alcohol education program shall agree: (1) To the tolling of the statute of limitations with respect to such crime, (2) to a waiver of such person’s right to a speedy trial, (3) to complete ten or fifteen counseling sessions in an alcohol intervention program or successfully complete a substance abuse treatment program of not less than twelve sessions pursuant to this section dependent upon the evaluation report and the court order, (4) to commence participation in an alcohol intervention program or substance abuse treatment program not later than ninety days after the date of entry of the court order unless granted a delayed entry into a program by the court, (5) upon completion of participation in the alcohol intervention program, to accept placement in a substance abuse treatment program upon the recommendation of a provider under contract with the Department of Mental Health and Addiction Services pursuant to subsection (f) of this section or placement in a state-licensed substance abuse treatment program which meets standards established by the Department of Mental Health and Addiction Services, if the Court Support Services Division deems it appropriate, and (6) if ordered by the court, to participate in at least one victim impact panel. The suspension of the motor vehicle operator’s license of any such person pursuant to section 14-227b shall be effective during the period such person is participating in the pretrial alcohol education program, provided such person shall have the option of not commencing the participation in such program until the period of such suspension is completed. If the Court Support Services Division informs the court that the defendant is ineligible for such program and the court makes a determination of ineligibility or if the program provider certifies to the court that the defendant did not successfully complete the assigned program or is no longer amenable to treatment and such person does not request, or the court denies, program reinstatement under subsection (e) of this section, the court shall order the court file to be unsealed, enter a plea of not guilty for such defendant and immediately place the case on the trial list. If such defendant satisfactorily completes the assigned program, such defendant may apply for dismissal of the charges against such defendant and the court, on reviewing the record of the defendant’s participation in such program submitted by the Court Support Services Division and on finding such satisfactory completion, shall dismiss the charges. If the defendant does not apply for dismissal of the charges against such defendant after satisfactorily completing the assigned program the court, upon receipt of the record of the defendant’s participation in such program submitted by the Court Support Services Division, may on its own motion make a finding of such satisfactory completion and dismiss the charges. Upon motion of the defendant and a showing of good cause, the court may extend the one-year placement period for a reasonable period for the defendant to complete the assigned program. A record of participation in such program shall be retained by the Court Support Services Division for a period of ten years from the date the court grants the application for participation in such program. The Court Support Services Division shall transmit to the Department of Motor Vehicles a record of participation in such program for each person who satisfactorily completes such program. The Department of Motor Vehicles shall maintain for a period of ten years the record of a person’s participation in such program as part of such person’s driving record. The Court Support Services Division shall transmit to the Department of Energy and Environmental Protection the record of participation of any person who satisfactorily completes such program who has been charged with a violation of the provisions of section 15-132a, 15-133, 15-140l or 15-140n. The Department of Energy and Environmental Protection shall maintain for a period of ten years the record of a person’s participation in such program as a part of such person’s boater certification record.

(c) At the time the court grants the application for participation in the pretrial alcohol education program, such person shall also pay to the court a nonrefundable program fee of three hundred fifty dollars if such person is ordered to participate in the ten-session intervention program and a nonrefundable program fee of five hundred dollars if such person is ordered to participate in the fifteen-session intervention program. If the court grants the application for participation in the pretrial alcohol education program and such person is ordered to participate in a substance abuse treatment program, such person shall be responsible for the costs associated with participation in such program. No person may be excluded from either program for inability to pay such fee or cost, provided (1) such person files with the court an affidavit of indigency or inability to pay, (2) such indigency or inability to pay is confirmed by the Court Support Services Division, and (3) the court enters a finding thereof. If the court finds that a person is indigent or unable to pay for a treatment program, the costs of such program shall be paid from the pretrial account established under section 54-56k. If the court finds that a person is indigent or unable to pay for an intervention program, the court may waive all or any portion of the fee for such intervention program. If the court denies the application, such person shall not be required to pay the program fee. If the court grants the application and such person is later determined to be ineligible for participation in such pretrial alcohol education program or fails to complete the assigned program, the program fee shall not be refunded. All program fees shall be credited to the pretrial account established under section 54-56k.

(d) If a person returns to court with certification from a program provider that such person did not successfully complete the assigned program or is no longer amenable to treatment, the provider, to the extent practicable, shall include a recommendation to the court as to whether a ten-session intervention program, a fifteen-session intervention program or placement in a state-licensed substance abuse treatment program would best serve such person’s needs. The provider shall also indicate whether the current program referral was an initial referral or a reinstatement to the program.

(e) When a person subsequently requests reinstatement into an alcohol intervention program or a substance abuse treatment program and the Court Support Services Division verifies that such person is eligible for reinstatement into such program and thereafter the court favorably acts on such request, such person shall pay a nonrefundable program fee of one hundred seventy-five dollars if ordered to complete a ten-session intervention program or two hundred fifty dollars if ordered to complete a fifteen-session intervention program, as the case may be. Unless good cause is shown, such fees shall not be waived. If the court grants a person’s request to be reinstated into a treatment program, such person shall be responsible for the costs, if any, associated with being reinstated into the treatment program. All program fees collected in connection with a reinstatement to an intervention program shall be credited to the pretrial account established under section 54-56k. No person shall be permitted more than two program reinstatements pursuant to this subsection.

(f) The Department of Mental Health and Addiction Services shall contract with service providers, develop standards and oversee appropriate alcohol programs to meet the requirements of this section. Said department shall adopt regulations, in accordance with chapter 54, to establish standards for such alcohol programs. Any person ordered to participate in a treatment program shall do so at a state-licensed treatment program which meets the standards established by said department. Any defendant whose employment or residence makes it unreasonable to attend an alcohol intervention program or a substance abuse treatment program in this state may attend a program in another state which has standards substantially similar to, or higher than, those of this state, subject to the approval of the court and payment of the application, evaluation and program fees and treatment costs, as appropriate, as provided in this section.

(g) The court may, as a condition of granting such application, require that such person participate in a victim impact panel program approved by the Court Support Services Division of the Judicial Department. Such victim impact panel program shall provide a nonconfrontational forum for the victims of alcohol-related or drug-related offenses and offenders to share experiences on the impact of alcohol-related or drug-related incidents in their lives. Such victim impact panel program shall be conducted by a nonprofit organization that advocates on behalf of victims of accidents caused by persons who operated a motor vehicle while under the influence of intoxicating liquor or any drug, or both. Such organization may assess a participation fee of not more than seventy-five dollars on any person required by the court to participate in such program, provided such organization shall offer a hardship waiver when it has determined that the imposition of a fee would pose an economic hardship for such person.

(h) The provisions of this section shall not be applicable in the case of any person charged with a violation of section 14-227a (1) while operating a commercial motor vehicle, as defined in section 14-1, or (2) who holds a commercial driver’s license or commercial driver’s instruction permit at the time of the violation.

(P.A. 81-446, S. 1; P.A. 82-408, S. 1; 82-472, S. 166, 183; P.A. 83-508, S. 1, 5; 83-571, S. 1; P.A. 85-350, S. 3; 85-417; 85-529, S. 1, 4; 85-596, S. 3; P.A. 86-403, S. 91, 132; P.A. 89-110, S. 1–3; 89-219, S. 8, 10; 89-314, S. 4, 5; P.A. 91-24, S. 7; 91-243; May Sp. Sess. P.A. 92-6, S. 81, 117; P.A. 93-381, S. 9, 39; P.A. 94-135, S. 8; P.A. 95-257, S. 5, 58; P.A. 96-180, S. 129, 166; P.A. 97-309, S. 14, 23; 97-322, S. 7, 9; June 18 Sp. Sess. P.A. 97-8, S. 32, 88; P.A. 98-81, S. 11; P.A. 99-255, S. 3; P.A. 01-201, S. 2, 3; June Sp. Sess. P.A. 01-8, S. 9, 13; P.A. 02-132, S. 35; May 9 Sp. Sess. P.A. 02-1, S. 117; P.A. 03-244, S. 11, 13; June 30 Sp. Sess. P.A. 03-6, S. 177; P.A. 04-217, S. 19; 04-250, S. 2; P.A. 06-130, S. 21; P.A. 07-167, S. 42; June Sp. Sess. P.A. 07-4, S. 20; P.A. 09-140, S. 14; Sept. Sp. Sess. P.A. 09-3, S. 54; P.A. 10-18, S. 24; 10-30, S. 1; P.A. 11-80, S. 1; P.A. 13-271, S. 44.)

History: P.A. 82-408 added “before or after October 1, 1982” after “14-227a” in Subsec. (a), in Subsec. (b) changed “grants” to “may, in its discretion, grant” and eliminated provision that license suspension shall be ineffective during period of participation in program and reversed upon satisfactory completion of program, in Subsec. (d) changed “office of adult probation” to “Connecticut alcohol and drug abuse commission” and “Connecticut alcohol and drug abuse commission” to “service providers” and in Subsec. (e) after “fund” added “from which all moneys except administrative costs, shall be transferred to the Connecticut alcohol and drug abuse commission”; P.A. 82-472 changed date applicable to violations of Sec. 14-227a from October 1, 1982, to October 1, 1981; P.A. 83-508 repealed provision establishing alcohol education and treatment revolving fund from which moneys shall be transferred to Connecticut alcohol and drug abuse commission for education and treatment programs and provided that $200 fee shall be credited to the general fund instead of being deposited in revolving fund and that any balance in the revolving fund on July 1, 1983, shall be transferred to the general fund; P.A. 83-571 amended Subsec. (b) to provide that a person who enters the system agrees to accept more intensive treatment or other forms of education or treatment or to participate in additional meetings or counseling sessions if the office of adult probation deems it appropriate, to provide that the case of a defendant “no longer amenable to treatment under such program” shall be placed on the trial list, and to replace the provision that a defendant’s “case shall be brought to trial” with provision that the court shall “enter a plea of not guilty for such defendant and immediately place the case on the trial list”, to require the office of adult probation to transmit to the department of motor vehicles a record of participation for each person who satisfactorily completes such program and to require the department of motor vehicles to maintain for 7 years a record of a person’s participation in the program, and amended Subsec. (c) to increase the fee for participation from $200 to $250; P.A. 85-350 amended Subsec. (a) to provide that unless good cause is shown a person is ineligible for the program if his violation caused the serious physical injury of another person, and amended Subsec. (b) to provide that if the defendant does not apply for dismissal of the charges against him after satisfactory completion of the program the court may on its own motion make a finding of satisfactory completion and dismiss the charges; P.A. 85-417 replaced references to office of adult probation with references to bail commission; P.A. 85-529 amended Subsec. (a) to establish an application fee of $15 and provide that said fee be credited to the criminal injuries compensation fund; P.A. 85-596 amended Subsec. (a) to exclude persons convicted of a violation of “subsection (a)” of section 14-227a before or after October 1, 1981, or “a violation of subdivision (1) or (2) of subsection (a) of section 14-227a on or after October 1, 1985”; P.A. 86-403 made technical change in Subsec. (b); P.A. 89-110 amended Subsec. (a) to exclude persons convicted of a violation of Sec. 53a-56b or 53a-60d or convicted in any other state at any time of an offense the essential elements of which are substantially the same as Sec. 53a-56b, 53a-60d or 14-227a(a)(1) or (2), amended Subsec. (b) to authorize the bail commission to rely on the representations made by the applicant re convictions in other states, and amended Subsec. (d) to authorize a defendant to attend an alcohol education and treatment program in another state under certain conditions; P.A. 89-219 amended Subsec. (a) to raise the application fee from $15 to $50; P.A. 89-314 amended Subsec. (b) to add proviso that a person whose license has been suspended pursuant to Sec. 14-227b shall have the option of not commencing participation in the program until the period of such suspension is completed; P.A. 91-24 amended Subsec. (a) to add provision permitting the person to make a sworn statement “before any person designated by the clerk and duly authorized to administer oaths”; P.A. 91-243 amended Subsec. (b) to make technical language changes to clarify the role of the Connecticut alcohol and drug abuse commission in the pretrial alcohol education system and repealed obsolete Subsec. (e) re transfer of moneys in alcohol education and treatment fund to general fund; May Sp. Sess. P.A. 92-6 amended Subsec. (c) to raise fee from $250 to $350; P.A. 93-381 replaced Connecticut alcohol and drug abuse commission and executive director with department and commissioner of public health and addiction services, respectively, effective July 1, 1993; P.A. 94-135 amended Subsec. (b) to provide referral to bail commissioner for assessment and confirmation of eligibility for program, and amended Subsec. (c) to require payment of nonrefundable program fee at time court grants application and to specify that payment of such fee is not required if court denies application, but that fee is not refundable if ineligibility is determined at a later time or applicant does not complete the program; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Mental Health and Addiction Services, effective July 1, 1995; P.A. 96-180 made technical change in Subsec. (d), substituting “department” for “commission”, effective June 3, 1996; P.A. 97-309 and June 18 Sp. Sess. P.A. 97-8 both changed eight meetings or counseling sessions to ten counseling sessions in Subsec. (b) and in Subsec. (c) increased the program fee from $350 to $425, effective July 1, 1997; P.A. 97-322 revised effective date of P.A. 97-309 but without affecting this section; P.A. 98-81 amended Subsecs. (a) and (b) by changing “information or complaint” to “court file”; P.A. 99-255 amended Subsec. (b) to require a person who enters the system to agree to participate in at least fifteen counseling sessions if such person was charged with a violation of Sec. 14-227a(a)(2) and had a blood alcohol ratio of 0.16% or more of alcohol, by weight, amended Subsec. (c) to establish a program fee of $600 if the person was charged with a violation of Sec. 14-227a(a)(2) and had a blood alcohol ratio of 0.16% or more of alcohol, by weight, and made technical changes for purposes of gender neutrality (Revisor’s note: In Subsec. (b) a reference to “sixteen-hundredths of one per cent of more of alcohol” was changed editorially by the Revisors to “sixteen-hundredths of one per cent or more of alcohol” for consistency with language in Subsec. (c)); P.A. 01-201 added Subsec. (b)(5) requiring a person who enters the system to agree to participate in at least one victim impact panel if ordered by the court and added Subsec. (e) to authorize the court to require participation in a victim impact panel program as a condition of granting the application, specify the nature of the program and the organization that will conduct the program and authorize the organization to assess a participation fee; June Sp. Sess. P.A. 01-8 amended Subsec. (c) by changing “General Fund” to “pretrial account”, effective July 1, 2001; P.A. 02-132 replaced “Bail Commission” with “Court Support Services Division” in Subsecs. (b) and (c); May 9 Sp. Sess. P.A. 02-1 amended Subsec. (a) to require a pretrial alcohol education system for persons charged with a violation of Sec. 14-227g and a nonrefundable evaluation fee of $100, to require the court to order the court file sealed provided there is a statement under oath that, if such person is charged with a violation of Sec. 14-227a, such person has not had such system invoked in his or her behalf within the preceding 10 years for a violation of said section, and, if such person is charged with a violation of Sec. 14-227g, such person has never had such system invoked in his or her behalf for a violation of Sec. 14-227a or 14-227g, and to make technical changes, amended Subsec. (b) to require the court to refer applicants to the Department of Mental Health and Addiction Services for evaluation, to require any person who enters the system to agree to complete ten or fifteen counseling sessions in an alcohol intervention program dependent upon the evaluation report and the court order and to make technical changes, amended Subsec. (c) to require payment to the court of a nonrefundable program fee of $325 if such person is ordered to participate in the ten-session program and a nonrefundable program fee of $500 if such person is ordered to participate in the fifteen-session program and to make technical changes, and amended Subsec. (d) to add provision re payment of the evaluation fee, effective July 1, 2002; P.A. 03-244 amended Subsec. (a) to include reference to Secs. 15-133, 15-140l and 15-140n and amended Subsec. (b) to provide for transmittal of the record of participation to the Department of Environmental Protection for persons who violated Sec. 15-133, 15-140l or 15-140n; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to restore existing statutory language inadvertently omitted in the drafting of public act 03-244; P.A. 04-217 added Subsec. (f) providing section not applicable where person charged with violation of Sec. 14-227a while operating commercial motor vehicle, effective January 1, 2005; P.A. 04-250 amended Subsec. (a) to make technical changes, amended Subsec. (b) to authorize the placement of the defendant in a state-licensed substance abuse treatment program, add as an alternative in Subdiv. (3) successful completion of a substance abuse treatment program of not less than twelve sessions, add in Subdiv. (4) that the person agrees to accept placement in a treatment program “upon completion of participation in the alcohol intervention program” and replace in Subdiv. (4) “placement in a treatment program which has standards substantially similar to, or higher than, a program of a provider under contract with the Department of Mental Health and Addiction Services” with “placement in a state-licensed treatment program which meets standards established by” said department, amended Subsec. (c) to replace “application for participation in the pretrial alcohol education system” with “application for participation in the alcohol intervention program”, add provision that if the court grants participation in a treatment program the person is responsible for the costs associated with participation in such program, add provision that if the court finds a person is indigent or unable to pay for a treatment program the costs of such program shall be paid from the pretrial account established under Sec. 54-56k and make technical changes and amended Subsec. (d) to require any person ordered to participate in a treatment program to do so at a state-licensed treatment program which meets the standards established by said department and replace “an alcohol program” with “an alcohol intervention program or a treatment program”; P.A. 06-130 amended Subsec. (f) by making section inapplicable to holders of commercial driver’s licenses, effective July 1, 2006; P.A. 07-167 amended Subsec. (f) by deleting provision re holder of a commercial driver’s license, effective July 1, 2007; June Sp. Sess. P.A. 07-4 amended Subsec. (e) to increase fee from $25 to $75 and to permit a waiver where fee would pose economic hardship; P.A. 09-140 amended Subsecs. (a) and (b) by adding references to Sec. 15-132a and making a technical change, effective July 1, 2009; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) by replacing pretrial alcohol education system with pretrial alcohol education program, increasing application fee from $50 to $100 and specifying that evaluation fee shall be credited to pretrial account established under Sec. 54-56k, amended Subsec. (b) by providing that alcohol intervention program shall include 10-session and 15-session intervention programs, adding new Subdiv. (4) re commencing participation in program not later than 90 days after date of entry of court order, redesignating existing Subdivs. (4) and (5) as Subdivs. (5) and (6), adding provision re entry of not guilty plea for any person who does not pursue or who is denied program reinstatement by the court under Subsec. (e), extending from 7 to 10 years the record retention requirements re program participation for Departments of Motor Vehicles and Environmental Protection and making a technical change, amended Subsec. (c) by increasing alcohol intervention program fee from $325 to $350 and deleting “such evaluation and” re fees credited to pretrial account, added new Subsec. (d) re recommendations from program providers re persons who do not successfully complete assigned program, added new Subsec. (e) re reinstatement into intervention or treatment program and redesignated existing Subsecs. (d) to (f) as Subsecs. (f) to (h), effective January 1, 2010; P.A. 10-18 amended Subsecs. (a) to (c) by replacing references to “system” with references to “program”; P.A. 10-30 made technical changes and substituted references to “program” for references to “system”, amended Subsec. (b) to substitute “ten years from the date the court grants the application for participation in such program” for “seven years from the date of application”, amended Subsec. (c) to allow waiver of fees if court finds person indigent or unable to pay for intervention program, and amended Subsec. (f) to reference treatment costs, effective July 1, 2010; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (b), effective July 1, 2011; P.A. 13-271 amended Subsec. (h) to add Subdiv. (1) designator re operating a commercial motor vehicle and add Subdiv. (2) re person who holds commercial driver’s license or commercial driver’s instruction permit at time of violation, effective January 1, 2014.



Section 54-56h - Consideration of defendant’s contribution to Criminal Injuries Compensation Fund or of community service work hours. Payment of monetary contribution to fund.

(a) The court may, in the disposition of any criminal or motor vehicle case, including a dismissal or the imposition of a sentence, consider the fact that the defendant has made a monetary contribution to the Criminal Injuries Compensation Fund established under section 54-215 or a contribution of community service work hours to a private nonprofit charity or other nonprofit organization.

(b) In entering a nolle prosequi, the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney in charge of the case may consider the fact that the defendant has made a monetary contribution to the Criminal Injuries Compensation Fund or a contribution of community service work hours to a private nonprofit charity or other nonprofit organization.

(c) A monetary contribution made by a defendant to the Criminal Injuries Compensation Fund as provided in this section may be paid to either the clerk of the court or the Office of Victim Services.

(P.A. 91-85; P.A. 97-257, S. 7, 13; P.A. 06-152, S. 9.)

History: P.A. 97-257 added references to contributions to “Criminal Injuries Compensation Fund established under section 54-215”, effective July 1, 1997; P.A. 06-152 made a technical change in Subsec. (b) and added Subsec. (c) re payment of monetary contribution to Criminal Injuries Compensation Fund, effective July 1, 2006.



Section 54-56i - Pretrial drug education and community service program.

(a) There is established a pretrial drug education and community service program for persons charged with a violation of section 21a-267, 21a-279 or 21a-279a. The drug education and community service program shall include a fifteen-week drug education program, a fifteen-session drug intervention program and a substance abuse treatment program of not less than fifteen sessions, and the performance of community service.

(b) Upon application by any such person for participation in such program and payment to the court of an application fee of one hundred dollars and a nonrefundable evaluation fee of one hundred fifty dollars, the court shall, but only as to the public, order the court file sealed. A person shall be ineligible for participation in such pretrial drug education and community service program if such person has twice previously participated in (1) the pretrial drug education program established under the provisions of this section in effect prior to October 1, 2013, (2) the community service labor program established under section 53a-39c, (3) the drug education and community service program established under this section, or (4) any of such programs, except that the court may allow a person who has twice previously participated in such programs to participate in the pretrial drug education and community service program one additional time, for good cause shown. The evaluation and application fee imposed under this subsection shall be credited to the pretrial account established under section 54-56k.

(c) The court, after consideration of the recommendation of the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney in charge of the case, may, in its discretion, grant such application. If the court grants such application, the court shall refer such person (1) to the Court Support Services Division for confirmation of the eligibility of the applicant, (2) to the Department of Mental Health and Addiction Services for evaluation and determination of an appropriate drug education or substance abuse treatment program for the first or second time such application is granted, and (3) to a state-licensed substance abuse treatment program for evaluation and determination of an appropriate substance abuse treatment program for the third time such application is granted, except that, if such person is a veteran, the court may refer such person to the Department of Veterans’ Affairs or the United States Department of Veterans Affairs, as applicable, for any such evaluation. For the purposes of this subsection and subsection (d) of this section, “veteran” means a person who is (A) a veteran, as defined in subsection (a) of section 27-103, or (B) eligible to receive services from the United States Department of Veterans Affairs pursuant to Title 38 of the United States Code.

(d) (1) (A) Upon confirmation of eligibility and receipt of the evaluation and determination required under subsection (c) of this section, such person shall be placed in the drug education and community service program and referred by the Court Support Services Division for the purpose of receiving appropriate drug intervention services or substance abuse treatment program services, as recommended by the evaluation conducted pursuant to subsection (c) of this section and ordered by the court, to the Department of Mental Health and Addiction Services or to a state-licensed substance abuse treatment program for placement in the appropriate drug education or substance abuse treatment program, except that, if such person is a veteran, the division may refer such person to the Department of Veterans’ Affairs or the United States Department of Veterans Affairs, subject to the provisions of subdivision (2) of this subsection.

(B) Persons who have been granted entry into the drug education and community service program for the first time shall participate in a fifteen-week drug education program. Persons who have been granted entry into the drug education and community service program for the second time shall participate in either a fifteen-week drug education program or a substance abuse treatment program of not less than fifteen sessions, as ordered by the court based on the evaluation and determination required under subsection (c) of this section. Persons who have been granted entry into the drug education and community service program for a third time shall be referred to a state-licensed substance abuse program for evaluation and participation in a course of treatment as ordered by the court based on the evaluation and determination required under subsection (c) of this section.

(C) Persons who have been granted entry into the drug education and community service program shall also participate in a community service program administered by the Court Support Services Division pursuant to section 53a-39c. Persons who have been granted entry into the drug education and community service program for the first time shall participate in the community service program for a period of five days. Persons who have been granted entry into the drug education and community service program for the second time shall participate in the community service program for a period of fifteen days. Persons who have been granted entry into the drug education and community service program for a third or additional time shall participate in the community service program for a period of thirty days.

(D) Placement in the drug education and community service program pursuant to this section shall not exceed one year. Persons receiving substance abuse treatment program services in accordance with the provisions of this section shall only receive such services at state-licensed substance abuse treatment program facilities that are in compliance with all state standards governing the operation of such facilities, except that, if such person is a veteran, such person may receive services from facilities under the supervision of the Department of Veterans’ Affairs or the United States Department of Veterans Affairs, subject to the provisions of subdivision (2) of this subsection.

(E) Any person who enters the drug education and community service program shall agree: (i) To the tolling of the statute of limitations with respect to such crime; (ii) to a waiver of such person’s right to a speedy trial; (iii) to complete participation in the drug education and community service program, as ordered by the court; (iv) to commence participation in the drug education and community service program not later than ninety days after the date of entry of the court order unless granted a delayed entry into the program by the court; and (v) upon completion of participation in the drug education and community service program, to accept (I) placement in a treatment program upon the recommendation of a provider under contract with the Department of Mental Health and Addiction Services or a provider under the supervision of the Department of Veterans’ Affairs or the United States Department of Veterans Affairs, or (II) placement in a treatment program that has standards substantially similar to, or higher than, a program of a provider under contract with the Department of Mental Health and Addiction Services, if the Court Support Services Division deems it appropriate.

(2) The Court Support Services Division may only refer a veteran to the Department of Veterans’ Affairs or the United States Department of Veterans Affairs for the receipt of services under the program if (A) the division determines that such services will be provided in a timely manner under standards substantially similar to, or higher than, standards for services provided by the Department of Mental Health and Addiction Services under the program, and (B) the applicable department agrees to submit timely program participation and completion reports to the division in the manner required by the division.

(e) If the Court Support Services Division informs the court that such person is ineligible for the program and the court makes a determination of ineligibility or if the program provider certifies to the court that such person did not successfully complete the assigned program and such person did not request, or the court denied, reinstatement in the program under subsection (i) of this section, the court shall order the court file to be unsealed, enter a plea of not guilty for such person and immediately place the case on the trial list.

(f) If such person satisfactorily completes the assigned program, such person may apply for dismissal of the charges against such person and the court, on reviewing the record of such person’s participation in such program submitted by the Court Support Services Division and on finding such satisfactory completion, shall dismiss the charges. If such person does not apply for dismissal of the charges against such person after satisfactorily completing the assigned program, the court, upon receipt of the record of such person’s participation in such program submitted by the Court Support Services Division, may on its own motion make a finding of such satisfactory completion and dismiss the charges. Upon motion of such person and a showing of good cause, the court may extend the placement period for a reasonable period of time to allow such person to complete the assigned program. A record of participation in such program shall be retained by the Court Support Services Division for a period of ten years from the date the court grants the application for participation in the program.

(g) At the time the court grants the application for participation in the pretrial drug education and community service program, any person ordered to participate in the drug education program shall pay to the court a nonrefundable program fee of six hundred dollars. If the court orders participation in a substance abuse treatment program, such person shall pay to the court a nonrefundable program fee of one hundred dollars and shall be responsible for the costs associated with such program. No person may be excluded from any such program for inability to pay such fee or cost, provided (1) such person files with the court an affidavit of indigency or inability to pay, (2) such indigency or inability to pay is confirmed by the Court Support Services Division, and (3) the court enters a finding thereof. The court may waive all or any portion of such fee depending on such person’s ability to pay. If the court finds that a person is indigent or unable to pay for a substance abuse treatment program, the costs of such program shall be paid from the pretrial account established under section 54-56k. If the court denies the application, such person shall not be required to pay the program fee. If the court grants the application, and such person is later determined to be ineligible for participation in such pretrial drug education and community service program or fails to complete the assigned program, the program fee shall not be refunded. All program fees shall be credited to the pretrial account established under section 54-56k.

(h) If a person returns to court with certification from a program provider that such person did not successfully complete the assigned program or is no longer amenable to treatment, the provider, to the extent practicable, shall include a recommendation to the court as to whether placement in a drug education program or placement in a substance abuse treatment program would best serve such person’s needs. The provider shall also indicate whether the current program referral was an initial referral or a reinstatement to the program.

(i) When a person subsequently requests reinstatement into a drug education program or a substance abuse treatment program and the Court Support Services Division verifies that such person is eligible for reinstatement into such program and thereafter the court favorably acts on such request, any person reinstated into the drug education program shall pay a nonrefundable program fee of two hundred fifty dollars, and any person reinstated into a substance abuse treatment program shall be responsible for the costs, if any, associated with being reinstated into the treatment program. Unless good cause is shown, such program fee shall not be waived. All program fees collected in connection with a reinstatement to a drug education program shall be credited to the pretrial account established under section 54-56k. No person shall be permitted more than two program reinstatements pursuant to this subsection.

(j) The Department of Mental Health and Addiction Services shall develop standards and oversee appropriate drug education programs that it administers to meet the requirements of this section and may contract with service providers to provide such programs. The department shall adopt regulations, in accordance with chapter 54, to establish standards for such drug education programs.

(k) Any person whose employment or residence or schooling makes it unreasonable to attend a drug education program or substance abuse treatment program in this state may attend a program in another state that has standards similar to, or higher than, those of this state, subject to the approval of the court and payment of the program fee or costs as provided in this section.

(P.A. 97-248, S. 7, 12; June 18 Sp. Sess. P.A. 97-8, S. 76, 88; P.A. 99-148, S. 1, 4; 99-215, S. 21, 29; June Sp. Sess. P.A. 01-8, S. 10, 13; P.A. 02-132, S. 36; P.A. 07-148, S. 17; Sept. Sp. Sess. P.A. 09-3, S. 55; P.A. 10-18, S. 25, 26; 10-30, S. 2; P.A. 12-42, S. 3; P.A. 13-159, S. 1.)

History: P.A. 97-248 effective July 1, 1997; June 18 Sp. Sess. P.A. 97-8 amended Subsec. (a) to change the deadline for establishing the program from October 1, 1997 to January 1, 1998, effective July 1, 1997; P.A. 99-148 amended Subsec. (a) to make program available to any person charged with a violation of Sec. 21a-279 rather than a violation of only “subsection (c)” of said section, added Subsec. (d)(4) requiring the person to accept placement in a treatment program, amended Subsec. (g) to reduce the program fee from $600 to $350, added new Subsec. (i) to authorize a person to attend a drug program in another state under certain circumstances, and made technical changes for purposes of gender neutrality, effective July 1, 1999; P.A. 99-215 amended Subsec. (b) by deleting “such information or complaint to be filed as a sealed information or complaint” and substituting “the court file sealed” and amended Subsec. (e) by deleting “information or complaint” and substituting “court file”, effective June 29, 1999; June Sp. Sess. P.A. 01-8 amended Subsec. (g) by changing “General Fund” to “pretrial account”, effective July 1, 2001; P.A. 02-132 replaced “Bail Commission” with “Court Support Services Division” in Subsecs. (c) to (g) and made technical changes in Subsec. (h); P.A. 07-148 amended Subsec. (a) by deleting reference to pilot research drug education program under Sec. 17a-715; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (a) by specifying that drug education program includes a 10-session and 15-session drug intervention program and a drug treatment program and removing provision re date for establishment of program, amended Subsec. (b) by adding provision re $100 application and evaluation fees, specifying that previous participation in 8, 10 or 15-session drug program or substance abuse treatment under section are grounds for ineligibility in pretrial drug education program and specifying that evaluation and application fees shall be credited to pretrial account, amended Subsec. (c) by adding provision re referral to Department of Mental Health and Addiction Services for evaluation, amended Subsec. (d) by adding provision re receipt of appropriate services at state licensed facilities for duration not to exceed 1 year, deleting former Subdiv. (3), adding new Subdivs. (3) and (4) re participants agreeing to complete participation in program as recommended by evaluation and to commence participation in program not later than 90 days after date of entry of court order, redesignating existing Subdiv. (4) as Subdiv. (5) and adding therein “upon completion of participation in the pretrial drug education program”, and revising provision re participation in community service labor program, amended Subsec. (e) by adding “and such person did not pursue or the court denied reinstatement in the program under subsection (i) of this section”, amended Subsec. (f) by extending record retention requirements at Court Support Services Division from 7 to 10 years, amended Subsec. (g) to specify $350 fee for 10-session drug intervention program, $500 fee for 15-session drug intervention program, that when court orders participation in a drug treatment program, participant shall be responsible for costs associated with such program and that all program fees shall not be refunded and shall be credited to pretrial account, added new Subsec. (h) re recommendations from program providers when participants do not complete assigned program, added new Subsec. (i) re reinstatement into drug intervention program or substance abuse treatment program, redesignated existing Subsecs. (h) and (i) as Subsecs. (j) and (k) and amended the latter to change “drug program” to “drug intervention program” and add “or substance abuse treatment program”, effective January 1, 2010; P.A. 10-18 made technical changes in Subsecs. (d) and (g); P.A. 10-30 made technical changes, amended Subsec. (d) to substitute “Court Support Services Division” for “department”, amended Subsec. (f) to substitute “date the court grants the application for participation in the program” for “date of application”, amended Subsec. (g) to provide that costs of program be paid from pretrial account if court finds that person is indigent or unable to pay for treatment program, and amended Subsecs. (g) and (k) to reference costs, effective July 1, 2010; P.A. 12-42 amended Subsecs. (c) and (d) by adding provisions re referral of and services for persons who are veterans, and made technical changes; P.A. 13-159 amended Subsec. (a) to change name of program from “pretrial drug education program” to “pretrial drug education and community service program”, make persons charged with violation of Sec. 21a-279a eligible for program, change 10-session drug intervention program to 15-week drug education program, provide that substance abuse treatment program be not less than 15 sessions, and require performance of community service, amended Subsec. (b) to change nonrefundable evaluation fee from $100 to $150 and eliminate requirement that person state under oath that such person has never had program invoked on person’s behalf, allow person to be eligible who has previously participated in same program or community service labor program, and allow person to participate one additional time for good cause shown, amended Subsecs. (c) and (d) to add provisions re referral to Department of Mental Health and Addiction Services for evaluation and determination of appropriate program for first or second application granted, and to a state-licensed substance abuse treatment program for third application granted, amended Subsec. (d)(1) to designate existing provisions as Subparas. (A), (D) and (E), add Subpara. (B) re participation requirements upon entry to the program for a first, second or third time, add Subpara. (C) re participation in community service program and, in Subpara. (E), delete condition of participation in drug education program that person also participate in community service labor program under Sec. 53a-39c, amended Subsec. (g) to replace $350 fee for 10-session program or $500 fee for 15-session program with $600 fee and nonrefundable program fee of $100, amended Subsec. (i) to substitute “drug education program” for “drug intervention program” and add provision re any person reinstated into a substance abuse treatment program to be responsible for costs associated with being reinstated, and made technical and conforming changes.



Section 54-56j - Pretrial school violence prevention program.

(a) There shall be a school violence prevention program for students of a public or private secondary school charged with an offense involving the use or threatened use of physical violence in or on the real property comprising a public or private elementary or secondary school or at a school-sponsored activity as defined in subsection (h) of section 10-233a. Upon application by any such person for participation in such program, the court shall, but only as to the public, order the court file sealed, provided such person states under oath, in open court or before any person designated by the clerk and duly authorized to administer oaths, under penalties of perjury that such person has never had such system invoked in such person’s behalf and that such person has not been convicted of an offense involving the threatened use of physical violence in or on the real property comprising a public or private elementary or secondary school or at a school-sponsored activity as defined in subsection (h) of section 10-233a, and that such person has not been convicted in any other state at any time of an offense the essential elements of which are substantially the same as such an offense.

(b) The court, after consideration of the recommendation of the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney in charge of the case, may, in its discretion, grant such application. If the court grants such application, it shall refer such person to the Court Support Services Division for assessment and confirmation of the eligibility of the applicant. The Court Support Services Division, in making its assessment and confirmation, may rely on the representations made by the applicant under oath in open court with respect to convictions in other states of offenses specified in subsection (a) of this section. As a condition of eligibility for participation in such program, the student and the parents or guardian of such student shall certify under penalty of false statement that, to the best of such person’s knowledge and belief, such person does not possess any firearms, dangerous weapons, controlled substances or other property or materials the possession of which is prohibited by law or in violation of the law. Upon confirmation of eligibility, the defendant shall be referred to the Court Support Services Division for evaluation and placement in an appropriate school violence prevention program for one year.

(c) Any person who enters the program shall agree: (1) To the tolling of the statute of limitations with respect to such crime, (2) to a waiver of the right to a speedy trial, (3) to participate in a school violence prevention program offered by a provider under contract with the Court Support Services Division pursuant to subsection (g) of this section, and (4) to successfully complete the assigned program. If the Court Support Services Division informs the court that the defendant is ineligible for the program and the court makes a determination of ineligibility or if the program provider certifies to the court that the defendant did not successfully complete the assigned program, the court shall order the court file to be unsealed, enter a plea of not guilty for such defendant and immediately place the case on the trial list.

(d) The Court Support Services Division shall monitor the defendant’s participation in the assigned program and the defendant’s compliance with the orders of the court including, but not limited to, maintaining contact with the student and officials of the student’s school.

(e) If such defendant satisfactorily completes the assigned program and one year has elapsed since the defendant was placed in the program, such defendant may apply for dismissal of the charges against such defendant and the court, on reviewing the record of such defendant’s participation in such program submitted by the Court Support Services Division and on finding such satisfactory completion, shall dismiss the charges. If the defendant does not apply for dismissal of the charges against the defendant after satisfactorily completing the assigned program and one year has elapsed since the defendant was placed in the program, the court, upon receipt of the record of the defendant’s participation in such program submitted by the Court Support Services Division, may on its own motion make a finding of such satisfactory completion and dismiss the charges.

(f) The cost of participation in such program shall be paid by the parent or guardian of such student, except that no student shall be excluded from such program for inability to pay such cost provided (1) the parent or guardian of such student files with the court an affidavit of indigency or inability to pay, and (2) the court enters a finding thereof.

(g) The Court Support Services Division shall contract with service providers, develop standards and oversee appropriate school violence prevention programs to meet the requirements of this section.

(h) The school violence prevention program shall consist of at least eight group counseling sessions in anger management and nonviolent conflict resolution.

(P.A. 99-259, S. 2, 3; P.A. 10-43, S. 23.)

History: P.A. 99-259 effective January 1, 2000; P.A. 10-43 replaced “Bail Commission” and “Office of Alternative Sanctions” with “Court Support Services Division”, effective May 18, 2010.

See Sec. 46b-133e re suspension of delinquency proceedings for participation in school violence prevention program.



Section 54-56k - Pretrial account.

(a) There is established an account to be known as the pretrial account. The account shall contain any moneys required by law to be deposited in the account and shall be a separate, nonlapsing account of the General Fund. Investment earnings credited to the account shall become part of the assets of the account. Any balance remaining in said account at the end of any fiscal year shall be carried forward in the account for the next fiscal year.

(b) There shall be deposited in the pretrial account all evaluation fees collected pursuant to subsection (a) of section 54-56g and subsection (b) of section 54-56i and all program fees collected pursuant to subsections (c) and (e) of section 54-56g and subsections (g) and (i) of section 54-56i and funds appropriated in subsection (a) of section 47 of special act 01-1 of the June special session.

(c) Amounts in the pretrial account shall be available to fund the cost of operating the pretrial alcohol and drug education programs established under sections 54-56g and 54-56i.

(June Sp. Sess. P.A. 01-8, S. 8, 13; P.A. 10-30, S. 6.)

History: June Sp. Sess. P.A. 01-8 effective July 1, 2001; P.A. 10-30 amended Subsec. (b) to reference evaluation fees collected pursuant to Secs. 54-56g(a) and 54-56i(b) and program fees collected pursuant to Secs. 54-56g(e) and 54-56i(i), effective July 1, 2010.



Section 54-56l - Pretrial supervised diversionary program for persons with psychiatric disabilities and veterans.

(a) There shall be a supervised diversionary program for persons with psychiatric disabilities, or persons who are veterans, who are accused of a crime or crimes or a motor vehicle violation or violations for which a sentence to a term of imprisonment may be imposed, which crimes or violations are not of a serious nature. For the purposes of this section, (1) “psychiatric disability” means a mental or emotional condition, other than solely substance abuse, that (A) has substantial adverse effects on the defendant’s ability to function, and (B) requires care and treatment, and (2) “veteran” means a person who is found, pursuant to subsection (d) of this section, to have a mental health condition that is amenable to treatment, and is (A) a veteran, as defined in subsection (a) of section 27-103, or (B) eligible to receive services from the United States Department of Veterans Affairs pursuant to Title 38 of the United States Code.

(b) A person shall be ineligible to participate in such supervised diversionary program if such person (1) is ineligible to participate in the pretrial program for accelerated rehabilitation under subsection (c) of section 54-56e, or (2) has twice previously participated in such supervised diversionary program.

(c) Upon application by any such person for participation in such program, the court shall, but only as to the public, order the court file sealed, provided such person states under oath, in open court or before any person designated by the clerk and duly authorized to administer oaths, under penalties of perjury, that such person has not had such program invoked in such person’s behalf more than once. Court personnel shall provide notice, on a form approved by rule of court, to any victim of such crime or motor vehicle violation, by registered or certified mail, that such person has applied to participate in the program and that such victim has an opportunity to be heard by the court on the matter.

(d) The court shall refer such person to the Court Support Services Division for confirmation of eligibility and assessment of the person’s mental health condition. The prosecuting attorney shall provide the division with a copy of the police report in the case to assist the division in its assessment. The division shall determine if the person is amenable to treatment and if appropriate community supervision, treatment and services are available. If the division determines that the person is amenable to treatment and that appropriate community supervision, treatment and services are available, the division shall develop a treatment plan tailored to the person and shall present the treatment plan to the court.

(e) Upon confirmation of eligibility and consideration of the treatment plan presented by the Court Support Services Division, the court may grant the application for participation in the program. If the court grants the application, such person shall be referred to the division. The division may collaborate with the Department of Mental Health and Addiction Services, the Department of Veterans’ Affairs or the United States Department of Veterans Affairs, as applicable, to place such person in a program that provides appropriate community supervision, treatment and services. The person shall be subject to the supervision of a probation officer who has a reduced caseload and specialized training in working with persons with psychiatric disabilities.

(f) The Court Support Services Division shall establish policies and procedures to require division employees to notify any victim of the person admitted to the program of any conditions ordered by the court that directly affect the victim and of such person’s scheduled court appearances with respect to the case.

(g) Any person who enters the program shall agree: (1) To the tolling of the statute of limitations with respect to such crime or violation; (2) to a waiver of such person’s right to a speedy trial; and (3) to any conditions that may be established by the division concerning participation in the supervised diversionary program including conditions concerning participation in meetings or sessions of the program.

(h) If the Court Support Services Division informs the court that such person is ineligible for the program and the court makes a determination of ineligibility or if the division certifies to the court that such person did not successfully complete the assigned program, the court shall order the court file to be unsealed, enter a plea of not guilty for such person and immediately place the case on the trial list.

(i) If such person satisfactorily completes the assigned program, such person may apply for dismissal of the charges against such person and the court, on reviewing the record of such person’s participation in such program submitted by the Court Support Services Division and on finding such satisfactory completion, shall dismiss the charges. If such person does not apply for dismissal of the charges against such person after satisfactorily completing the assigned program, the court, upon receipt of the record of such person’s participation in such program submitted by the Court Support Services Division, may on its own motion make a finding of such satisfactory completion and dismiss the charges. Except as provided in subsection (j) of this section, upon dismissal, all records of such charges shall be erased pursuant to section 54-142a. An order of the court denying a motion to dismiss the charges against a person who has completed such person’s period of probation or supervision or terminating the participation of a person in such program shall be a final judgment for purposes of appeal.

(j) The Court Support Services Division shall develop and maintain a database of information concerning persons admitted to the supervised diversionary program that shall be available to the state police and organized local police departments for use by sworn police officers when responding to incidents involving such persons. Such information shall include the person’s name, date of birth, Social Security number, the violation or violations with which the person was charged, the dates of program participation and whether a deadly weapon or dangerous instrument was involved in the violation or violations for which the program was granted. The division shall enter such information in the database upon such person’s entry into the program, update such information as necessary and retain such information for a period of five years after the date of such person’s entry into the program.

(k) The Court Support Services Division, in consultation with the Department of Mental Health and Addiction Services, shall develop standards and oversee appropriate treatment programs to meet the requirements of this section and may contract with service providers to provide such programs.

(l) The Court Support Services Division shall retain the police report provided to it by the prosecuting attorney and the record of supervision including the dates of supervision and shall provide such information to the court, prosecuting attorney and defense counsel whenever a court is considering whether to grant an application by such person for participation in the supervised diversionary program for a second time.

(Jan. Sp. Sess. P.A. 08-1, S. 41; P.A. 12-42, S. 1.)

History: P.A. 12-42 amended Subsec. (a) by adding provisions re program for persons who are veterans, amended Subsec. (d) by adding references to community supervision and treatment, amended Subsec. (e) by replacing “shall” with “may” re division collaborating with departments and adding “the Department of Veterans’ Affairs or the United States Department of Veterans Affairs, as applicable”, amended Subsec. (k) by replacing “collaboration” with “consultation”, and made technical changes.



Section 54-56m - Mediation programs.

(a) There shall be established, in the geographical area of the Superior Court for the towns of Berlin, New Britain, Newington, Rocky Hill and Wethersfield, the geographical area of the Superior Court for the towns of Bethlehem, Middlebury, Naugatuck, Prospect, Southbury, Watertown, Wolcott, Woodbury and Waterbury, and such other geographical areas of the Superior Court as the Chief Court Administrator may designate, programs of mediation wherein the court may refer a criminal prosecution to mediation for resolution. For the purposes of this section, “mediation” means the process where two or more persons to a dispute agree to meet with an impartial third party to work toward a resolution of the dispute which is satisfactory to all parties in accordance with principles of mediation commonly used in labor management disputes.

(b) If mediation is successful, the prosecuting authority, upon recommendation of the family relations counselor or mediation officer, shall enter a nolle prosequi and the prosecution shall be terminated and the defendant released from custody.

(c) If mediation is unsuccessful or the defendant fails to comply with the terms of any mediation agreement, the family relations counselor or mediation officer shall notify the prosecuting authority and prosecution of the defendant may be initiated.

(d) There shall be established, in the two geographical areas of the Superior Court enumerated in subsection (a) of this section and in such other geographical areas of the Superior Court as the Chief Court Administrator may designate, units to provide mediation services in cases referred by the court to mediation. In addition, mediation services in cases referred by the court to mediation may also be provided by private agencies under contract with the Judicial Department.

(P.A. 82-383, S. 1; P.A. 85-344; P.A. 95-225, S. 48, 52; P.A. 02-132, S. 37.)

History: P.A. 85-344 made mediation programs permanent rather than “pilot” programs and authorized instituting programs in geographical areas beyond those initially involved in pilot programs; P.A. 95-225 amended Subsec. (d) to add provision authorizing mediation services to also be provided by private agencies under contract with the Judicial Department, effective June 28, 1995; P.A. 02-132 made technical changes in Subsec. (a), changed family relations officer to family relations counselor in Subsecs. (b) and (c) and deleted reference to the Family Division of the Superior Court, added provision re other geographical areas designated by the Chief Court Administrator and made technical changes in Subsec. (d).



Section 54-57 - Joinder of offenses of the same character.

Whenever two or more cases are pending at the same time against the same party in the same court for offenses of the same character, counts for such offenses may be joined in one information unless the court orders otherwise.

(1949 Rev., S. 8770.)

Cited. 10 CA 503; Id., 624; Id., 709; 14 CA 526; Id., 710; 15 CA 161; 18 CA 406; Id., 482; 19 CA 48; 24 CA 502; 25 CA 181; Id., 503; 28 CA 645; 33 CA 133; 35 CA 781; 36 CA 805; 37 CA 437; 41 CA 584; 42 CA 382; 43 CA 527; Id., 680; 45 CA 207. Joinder permitted where defendant holding knife injured victim while attacking her because physical harm not brutal or shocking. 59 CA 529. Consolidation of three informations for trial ameliorated by court’s explicit instruction to jury that offenses should be considered separately. Id. Trial court is authorized by statute and rule to order a joint trial of charges against the same defendant. 70 CA 462. Joinder was proper because evidence relating to each crime would have been admissible in each separate trial to prove a common plan or scheme. 87 CA 150. Defendant was not subject to substantial injustice or deprived of due process when trial court granted state’s motion for joinder because the matters were not so complex as to confuse a jury. 112 CA 711. Court did not abuse its discretion by joining charges of violating a protective order and threatening in the second degree because evidence from incidents on the relevant date for which defendant was charged for both crimes was admissible in both cases. 132 CA 414.

Where defendants were put to plea on a single information charging similar offenses concerning different complainants, court did not abuse its discretion in making such joinder. 2 Conn. Cir. Ct. 514. Cited. Id., 585.



Section 54-58 - Description of money in complaint or information.

When it is necessary to describe any bill issued by the United States or by any national banking association or to describe any United States coin issued as money, it shall be a sufficient description to set forth in the complaint or information that the same is lawful money of the United States, and the value thereof, which value need not be proved as alleged.

(1949 Rev., S. 8771.)



Section 54-59 - Statement of ownership, partnership or joint tenancy in indictment, information or complaint.

When in any indictment, information or complaint it is necessary to state the ownership of any property owned or possessed by more persons than one, it shall be sufficient to name one of them, and to state such property to belong to him and another or others, as the case may be; or, if it is necessary to mention for any purpose any partners, joint tenants, coparceners, tenants in common or trustees of joint stock companies, not incorporated by the laws of this state, it shall be sufficient to describe them in like manner.

(1949 Rev., S. 8772.)



Section 54-60 - Allegations in criminal cases.

Whenever any indictment, information or complaint is pending before any court, a conviction may be had for any offense sufficiently alleged therein or for an attempt to commit such offense, and the accused may be convicted or such court may accept a plea of guilty for any of such offenses.

(1949 Rev., S. 8774.)

Section is constitutionally sufficient to put a criminal defendant on notice he can be convicted of attempt to commit crime charged as well as any included lesser offenses. 39 CA 267.

Court will not allow party to enter a plea of guilty until satisfied that it is freely made and that the party making it understands its import and effect. If accused did not understand the charge against him, judgment should be opened and defendant allowed to withdraw plea of guilty. 23 CS 176.



Section 54-61 - Complaints for offenses specified in special acts, ordinances and bylaws.

In any complaint or other process for an offense against the provisions of a special act or of an ordinance or bylaw of any town, city or borough, it shall be sufficient to set forth the offense in the same manner as in the case of an offense against the provisions of a public act.

(1949 Rev., S. 8786.)



Section 54-62 - Allegation of previous conviction.

When, in any criminal complaint or information, it is necessary to set out a previous conviction for a similar offense, such previous conviction shall be held to be sufficiently alleged by naming the date when, the town or city where, the crime for which and the court wherein such conviction was had.

(1949 Rev., S. 8785.)

Cited. 45 CA 369.

Cited. 24 CS 362.



Section 54-63 - Mode of informing against larceny by embezzlement.

In any complaint or information for the crime of larceny by embezzlement, when it is unknown to the informing officer whether the total sum taken and appropriated was taken and appropriated at one or different times, it shall be sufficient to charge the total sum taken by the accused as having been taken at one and the same time.

(1949 Rev., S. 8788; P.A. 80-313, S. 57.)

History: P.A. 80-313 applied provisions to complaints or informations for crime of “larceny by” embezzlement, reflecting change in official term for the offense.



Section 54-63a - Definitions.

As used in sections 54-63a to 54-63g, inclusive, and section 54-64a, “arrested person” means a person taken into custody for violation of any law, ordinance, regulation or bylaw of the state or of any town, city, borough, district or municipal corporation or authority, and “Court Support Services Division” means the division of the Judicial Department established pursuant to section 51-1d.

(1967, P.A. 549, S. 1; P.A. 02-132, S. 38.)

History: P.A. 02-132 replaced definition of “Bail Commission” with definition of “Court Support Services Division” and made technical changes.



Section 54-63b - Pretrial release of arrested persons. Duties of Court Support Services Division. Uniform weighted release criteria.

(a) The duties of the Court Support Services Division shall include: (1) To promptly interview, prior to arraignment, any person referred by the police pursuant to section 54-63c or by a judge. Such interview shall include, but not be limited to, information concerning the accused person, his or her family, community ties, prior criminal record and physical and mental condition. Any interview of a person held at a police station may be conducted by video conference; (2) to seek independent verification of information obtained during the interview, if practicable; (3) to determine, as provided in section 54-63d, or to make recommendations on request of any judge, concerning the terms and conditions of the release of arrested persons from custody pending final disposition of their cases; (4) to prepare a written report on all persons interviewed and, upon request and pursuant to the procedures established under subsection (f) of section 54-63d, provide copies of the report to the court, defense counsel and state’s attorney. Such report shall contain the information obtained during the interview and verification process, the person’s prior criminal record, where possible, and the determination or recommendation of the commissioner pursuant to section 54-63d concerning the terms and conditions of the release of the persons so interviewed; (5) to give prior notice of each required court appearance to each person released following an interview by a bail commissioner or an intake, assessment and referral specialist employed by the Judicial Branch; (6) to supervise pursuant to the direction of the court those persons released on nonfinancial conditions; (7) to inform the court and the state’s attorney of any failure to comply with terms and conditions of release, including the arrest of persons released under its supervision; (8) to monitor, evaluate and provide information concerning terms and conditions of release and the release criteria established under subsection (b) of this section, to prepare periodic reports on its activities, and to provide such other information as is needed to assist in the improvement of the pretrial release process; (9) to perform such other functions as the Chief Court Administrator may, from time to time, assign.

(b) The Court Support Services Division shall establish written uniform weighted release criteria based upon the premise that the least restrictive condition or conditions of release necessary to ensure the appearance in court of the defendant and sufficient to reasonably ensure the safety of any other person will not be endangered is the pretrial release alternative of choice. Such criteria shall be based on, but not be limited to, the following considerations: (1) The nature and circumstances of the offense insofar as they are relevant to the risk of nonappearance; (2) the defendant’s record of previous convictions; (3) the defendant’s past record of appearance in court after being admitted to bail; (4) the defendant’s family ties; (5) the defendant’s employment record; (6) the defendant’s financial resources, character and mental condition; and (7) the defendant’s community ties.

(1967, P.A. 549, S. 2; 1969, P.A. 826, S. 1; P.A. 74-183, S. 141, 291; P.A. 76-436, S. 541, 681; P.A. 78-280, S. 118, 127; P.A. 80-313, S. 58; P.A. 81-437, S. 3, 12; P.A. 99-186, S. 11; P.A. 02-132, S. 39; P.A. 12-114, S. 5; 12-133, S. 35.)

History: 1969 act amended Subsec. (b) to authorize appointment of assistant chief bail commissioners and assistant bail commissioners and added provision empowering chief judge of circuit court to appoint additional bail commissioners; P.A. 74-183 revised provisions to reflect transfer of circuit court functions to court of common pleas, adding Subsec. (d) continuing bail commissioners for the balance of their terms, effective December 31, 1974; P.A. 76-436 amended section to reflect transfer of all trial jurisdiction to superior court, replacing references to former circuits with references to geographical areas, replacing chief judge of common pleas court with chief court administrator or his designee, etc., effective July 1, 1978; P.A. 78-280 added provision in Subsec. (b) authorizing judges to fill vacancies in bail commissioners’ offices; P.A. 80-313 substituted reference to Sec. 54-63d for reference to Sec. 54-63c in Subsec. (a); P.A. 81-437 replaced previous provisions concerning the bail commission and chief bail commissioner, expanding duties and placing office of the bail commission within the judicial department; P.A. 99-186 amended Subsec. (a) to make a technical change in a statutory reference; P.A. 02-132 amended Subsec. (a) by deleting provision re Office of the Bail Commission within the Judicial Department, adding provision re duties of the Court Support Services Division and, in Subdiv. (5), replacing “the Bail Commission” with “a bail commissioner”, deleted former Subsecs. (b), (c) and (d) re Chief Bail Commissioner, Assistant Chief Bail Commissioner and appointment of bail commissioners and other personnel and added new Subsec. (b) re uniform weighted release criteria; P.A. 12-114 amended Subsec. (b) to add provision re release criteria sufficient to reasonably ensure the safety of any other person will not be endangered, and made technical changes; P.A. 12-133 amended Subsec. (a) by adding provision re interview of person held at police station conducted by videoconference in Subdiv. (1) and adding “or an intake, assessment and referral specialist employed by the Judicial Branch” in Subdiv. (5).



Section 54-63c - Release by law enforcement officer.

(a) Except in cases of arrest pursuant to a bench warrant of arrest in which the court or a judge thereof has indicated that bail should be denied or ordered that the officer or indifferent person making such arrest shall, without undue delay, bring such person before the clerk or assistant clerk of the superior court for the geographical area under section 54-2a, when any person is arrested for a bailable offense, the chief of police, or the chief’s authorized designee, of the police department having custody of the arrested person shall promptly advise such person of the person’s rights under section 54-1b, and of the person’s right to be interviewed concerning the terms and conditions of release. Unless the arrested person waives or refuses such interview, the police officer shall promptly interview the arrested person to obtain information relevant to the terms and conditions of the person’s release from custody, and shall seek independent verification of such information where necessary. At the request of the arrested person, the person’s counsel may be present during the interview. No statement made by the arrested person in response to any question during the interview related to the terms and conditions of release shall be admissible as evidence against the arrested person in any proceeding arising from the incident for which the conditions of release were set. After such a waiver, refusal or interview, the police officer shall promptly order release of the arrested person upon the execution of a written promise to appear or the posting of such bond as may be set by the police officer, except that no condition of release set by the court or a judge thereof may be modified by such officer and no person shall be released upon the execution of a written promise to appear or the posting of a bond without surety if the person is charged with the commission of a family violence crime, as defined in section 46b-38a, and in the commission of such crime the person used or threatened the use of a firearm.

(b) If the person is charged with the commission of a family violence crime, as defined in section 46b-38a, and the police officer does not intend to impose nonfinancial conditions of release pursuant to this subsection, the police officer shall, pursuant to the procedure set forth in subsection (a) of this section, promptly order the release of such person upon the execution of a written promise to appear or the posting of such bond as may be set by the police officer. If such person is not so released, the police officer shall make reasonable efforts to immediately contact a bail commissioner or an intake, assessment and referral specialist employed by the Judicial Branch to set the conditions of such person’s release pursuant to section 54-63d. If, after making such reasonable efforts, the police officer is unable to contact a bail commissioner or an intake, assessment and referral specialist or contacts a bail commissioner or an intake, assessment and referral specialist but such bail commissioner or intake, assessment and referral specialist is unavailable to promptly perform such bail commissioner’s or intake, assessment and referral specialist’s duties pursuant to section 54-63d, the police officer shall, pursuant to the procedure set forth in subsection (a) of this section, order the release of such person upon the execution of a written promise to appear or the posting of such bond as may be set by the police officer and may impose nonfinancial conditions of release which may require that the arrested person do one or more of the following: (1) Avoid all contact with the alleged victim of the crime, (2) comply with specified restrictions on the person’s travel, association or place of abode that are directly related to the protection of the alleged victim of the crime, or (3) not use or possess a dangerous weapon, intoxicant or controlled substance. Any such nonfinancial conditions of release shall be indicated on a form prescribed by the Judicial Branch and sworn to by the police officer. Such form shall articulate (A) the efforts that were made to contact a bail commissioner or an intake, assessment and referral specialist, (B) the specific factual basis relied upon by the police officer to impose the nonfinancial conditions of release, and (C) if the arrested person was non-English-speaking, that the services of a translation service or interpreter were used. A copy of that portion of the form that indicates the nonfinancial conditions of release shall immediately be provided to the arrested person. A copy of the entire form shall be provided to counsel for the arrested person at arraignment. Any nonfinancial conditions of release imposed pursuant to this subsection shall remain in effect until the arrested person is presented before the Superior Court pursuant to subsection (a) of section 54-1g. On such date, the court shall conduct a hearing pursuant to section 46b-38c at which the defendant is entitled to be heard with respect to the issuance of a protective order.

(c) When cash bail in excess of ten thousand dollars is received for a detained person accused of a felony, where the underlying facts and circumstances of the felony involve the use, attempted use or threatened use of physical force against another person, the police officer shall prepare a report that contains (1) the name, address and taxpayer identification number of the accused person, (2) the name, address and taxpayer identification number of each person offering the cash bail, other than a person licensed as a professional bondsman under chapter 533 or a surety bail bond agent under chapter 700f, (3) the amount of cash received, and (4) the date the cash was received. Not later than fifteen days after receipt of such cash bail, the police officer shall file the report with the Department of Revenue Services and mail a copy of the report to the state’s attorney for the judicial district in which the alleged offense was committed and to each person offering the cash bail.

(d) No police officer shall set the terms and conditions of a person’s release, set a bond for a person or release a person from custody under this section unless the police officer has first checked the National Crime Information Center (NCIC) computerized index of criminal justice information to determine if such person is listed in such index.

(e) If the arrested person has not posted bail, the police officer shall immediately notify a bail commissioner or an intake, assessment and referral specialist.

(f) The chief, acting chief, superintendent of police, the Commissioner of Emergency Services and Public Protection, any captain or lieutenant of any local police department or the Division of State Police within the Department of Emergency Services and Public Protection or any person lawfully exercising the powers of any such officer may take a written promise to appear or a bond with or without surety from an arrested person as provided in subsection (a) of this section, or as fixed by the court or any judge thereof, may administer such oaths as are necessary in the taking of promises or bonds and shall file any report required under subsection (c) of this section.

(1967, P.A. 549, S. 3; 1969, P.A. 826, S. 2; P.A. 74-183, S. 142, 291; P.A. 76-336, S. 3; 76-436, S. 542, 681; P.A. 79-216, S. 2; P.A. 80-313, S. 14; P.A. 99-186, S. 8; 99-240, S. 16; P.A. 00-196, S. 41; P.A. 03-173, S. 1; P.A. 07-123, S. 1; P.A. 11-51, S. 134; P.A. 12-133, S. 36.)

History: 1969 act transferred duty to notify arrested person of his rights, etc. from bail commissioner to chief of police or his designee and added provisions re bail commissioner’s investigation and decision re release on bail in Subsec. (a); P.A. 74-183 amended section to reflect transfer of circuit court functions to court of common pleas, effective December 1, 1974; P.A. 76-336 deleted provisions which implied officer’s or bail commissioner’s right to deny release on bail if he “finds custody to be necessary to provide reasonable assurance of such person’s appearance in court”; P.A. 76-436 reworded exception in Subsec. (a) to clearly distinguish between bench warrants and arrest warrants in which court or judge has set conditions of release, replaced references to prosecuting attorneys with references to various categories of state’s attorneys and deleted references to court of common pleas, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 79-216 rephrased exception in Subsec. (a) to replace reference to condition of release with specific orders of judge or court re denial of bail, etc. and further amended subsection to specify that officer or bail commissioner may not modify condition of release set by court or judge; P.A. 80-313 deleted detailed provisions re bail procedure formerly comprising latter part of Subsec. (a) and Subsecs. (b) to (f), restated remaining provisions of Subsec. (a) and added new Subsec. (b) containing general statement of police officers’ powers; P.A. 99-186 amended Subsec. (a) to prohibit the release of a person on the execution of a written promise to appear or the posting of a bond without surety if such person is charged with the commission of a family violence crime in which such person used or threatened the use of a firearm and to make technical changes for purposes of gender neutrality; P.A. 99-240 amended Subsec. (a) to add provisions requiring the police officer to prepare a report when cash bail in excess of $10,000 is received for a person accused of a felony involving the use, attempted use or threatened use of physical force against another person, specifying the contents of such report and requiring such police officer not later than 15 days after receipt of such cash bail to file such report with the Department of Revenue Services and mail a copy of such report to the state’s attorney and each person offering the cash bail and amended Subsec. (b) to require any of the specified officials authorized to take action under said Subsec. to file any report required under Subsec. (a); P.A. 00-196 made technical changes in Subsec. (a); P.A. 03-173 amended Subsec. (a) to add provision prohibiting a police officer setting the terms and conditions of a person’s release, setting a bond for a person or releasing a person from custody unless the officer first checks the National Crime Information Center computerized index of criminal justice information to determine if such person is listed in such index; P.A. 07-123 amended Subsec. (a) to provide that no statement made by arrested person in response to any question during the interview related to terms and conditions of release shall be admissible as evidence against arrested person in any proceeding arising from the incident for which conditions of release were set, added new Subsec. (b) specifying procedure for release of a person charged with a family violence crime, authorizing police officer to impose nonfinancial conditions of release for such person and specifying types of nonfinancial conditions that may be imposed, procedure for their imposition and their duration, designated existing provisions re procedure when cash bail in excess of $10,000 is received as Subsec. (c), designated existing provision requiring police officer to first check National Crime Information Center computerized index of criminal justice information as Subsec. (d) and amended same to make a technical change, designated existing provision requiring police officer to immediately notify a bail commissioner if arrested person has not posted bail as Subsec. (e), and redesignated existing Subsec. (b) re authority and duties of police personnel as Subsec. (f) and amended same to make a technical change; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, in Subsec. (f), effective July 1, 2011; P.A. 12-133 amended Subsecs. (b) and (e) by adding references to intake, assessment and referral specialist.

See Sec. 54-1g re time for arraignment.

See Sec. 54-64c re notice of required appearance after release on bond or promise to appear.

See Sec. 54-69b re court’s authority to modify conditions of release.

See Sec. 54-71a re lack of liability of bail commissioners, police department employees and others in action for damages on account of a person’s release.

Cited. 28 CS 313.



Section 54-63d - Release by bail commissioner or intake, assessment and referral specialist. Information, files and reports held by Court Support Services Division.

(a) Upon notification by a police officer pursuant to section 54-63c that an arrested person has not posted bail, a bail commissioner or an intake, assessment and referral specialist employed by the Judicial Branch shall promptly conduct an interview and investigation as specified in subdivisions (1) and (2) of subsection (a) of section 54-63b and, based upon the criteria established pursuant to subsection (b) of section 54-63b and except as provided in subsection (b) of this section, the bail commissioner or intake, assessment and referral specialist shall promptly order release of such person on the first of the following conditions of release found sufficient to provide reasonable assurance of the person’s appearance in court: (1) Upon the execution of a written promise to appear without special conditions; (2) upon the execution of a written promise to appear with any of the nonfinancial conditions as specified in subsection (c) of this section; (3) upon the execution of a bond without surety in no greater amount than necessary; or (4) upon the execution of a bond with surety in no greater amount than necessary. If the person is unable to meet the conditions of release ordered by the bail commissioner or intake, assessment and referral specialist, the bail commissioner or intake, assessment and referral specialist shall so inform the court in a report prepared pursuant to subdivision (4) of subsection (a) of section 54-63b.

(b) No person shall be released upon the execution of a written promise to appear or the execution of a bond without surety if the person is charged with the commission of a family violence crime, as defined in section 46b-38a, and in the commission of such crime the person used or threatened the use of a firearm.

(c) In addition to or in conjunction with any of the conditions enumerated in subdivisions (1) to (4), inclusive, of subsection (a) of this section, the bail commissioner or intake, assessment and referral specialist may impose nonfinancial conditions of release, which may require that the arrested person do any of the following: (1) Remain under the supervision of a designated person or organization; (2) comply with specified restrictions on the person’s travel, association or place of abode; (3) not engage in specified activities, including the use or possession of a dangerous weapon, an intoxicant or controlled substance; (4) avoid all contact with an alleged victim of the crime and with a potential witness who may testify concerning the offense; or (5) satisfy any other condition that is reasonably necessary to assure the appearance of the person in court. Any of the conditions imposed under subsection (a) of this section and this subsection by the bail commissioner or intake, assessment and referral specialist shall be effective until the appearance of such person in court.

(d) The police department shall promptly comply with the order of release of the bail commissioner or intake, assessment and referral specialist, except that if the department objects to the order or any of its conditions, the department shall promptly so advise a state’s attorney or assistant state’s attorney, the bail commissioner or intake, assessment and referral specialist and the arrested person. The state’s attorney or assistant state’s attorney may authorize the police department to delay release, until a hearing can be had before the court then sitting for the geographical area which includes the municipality in which the arrested person is being detained or, if the court is not then sitting, until the next sitting of said court. When cash bail in excess of ten thousand dollars is received for a detained person accused of a felony, where the underlying facts and circumstances of the felony involve the use, attempted use or threatened use of physical force against another person, the police department shall prepare a report that contains (1) the name, address and taxpayer identification number of the accused person, (2) the name, address and taxpayer identification number of each person offering the cash bail, other than a person licensed as a professional bondsman under chapter 533 or a surety bail bond agent under chapter 700f, (3) the amount of cash received, and (4) the date the cash was received. Not later than fifteen days after receipt of such cash bail, the police department shall file the report with the Department of Revenue Services and mail a copy of the report to the state’s attorney for the judicial district in which the alleged offense was committed and to each person offering the cash bail.

(e) Except as provided in subsections (f) and (g) of this section, all information provided to the Court Support Services Division shall be for the sole purpose of determining and recommending the conditions of release, and shall otherwise be confidential and retained in the files of the Court Support Services Division, and not be subject to subpoena or other court process for use in any other proceeding or for any other purpose.

(f) The Court Support Services Division shall establish written procedures for the release of information contained in reports and files of the Court Support Services Division, such procedures to be approved by the executive committee of the judges of the Superior Court. Such procedures shall allow access to (1) nonidentifying information by qualified persons for purposes of research related to the administration of criminal justice; (2) all information provided to the Court Support Services Division by probation officers for the purposes of compiling presentence reports; and (3) all information provided to the Court Support Services Division concerning any person convicted of a crime and held in custody by the Department of Correction.

(g) Any files and reports held by the Court Support Services Division may be accessed and disclosed by employees of the division in accordance with policies and procedures adopted by the Chief Court Administrator.

(1967, P.A. 549, S. 4; P.A. 80-313, S. 15; P.A. 81-437, S. 4, 12; P.A. 82-383, S. 3; P.A. 95-225, S. 32; 95-261, S. 2; P.A. 97-53; P.A. 98-90, S. 3; P.A. 99-186, S. 9; 99-187, S. 1; 99-240, S. 17; P.A. 00-196, S. 42; P.A. 02-132, S. 40; P.A. 10-43, S. 24; P.A. 12-133, S. 37.)

History: P.A. 80-313 designated previous provisions as Subsec. (c), inserting new Subsecs. (a) and (b) containing provisions formerly found in Subsecs. (a) and (b) of Sec. 54-63b; P.A. 81-437 amended provisions concerning investigation by bail commissioner and criteria for release and added provisions re financial conditions of release and added new Subsec. (d) re written procedures for release of information in reports and files of office of the bail commission; P.A. 82-383 amended Subsec. (a) to provide that a term or condition of release recommended by a bail commissioner may include a term of supervision; P.A. 95-225 and 95-261 both amended Subsec. (c) to add exception for Subsec. (e) and added nearly identical provisions as new Subsec. (e) authorizing the Office of the Bail Commission to disclose reports and files to the Office of Adult Probation for the purposes of conducting investigations and supervising persons placed on probation; P.A. 97-53 amended Subsec. (a)(1) by adding “without special conditions” after “appear”, added Subsec. (a)(2) re nonfinancial conditions as specified in Subsec. (b), renumbering existing Subdivs. (2) and (3) as Subdivs. (3) and (4), changing “financial” conditions of release to “the” conditions of release, and deleting provisions re bail commissioner’s recommendation to the court, added Subsec. (b) re nonfinancial conditions and redesignated existing Subsecs. (b) to (e), inclusive, as Subsecs. (c) to (f), inclusive; P.A. 98-90 added Subsec. (f)(2) and (3) authorizing the Office of the Bail Commission to disclose files and reports to the Family Division of the Superior Court for the purpose of preparing written or oral reports and to agencies and organizations under contract with the Office of Alternative Sanctions for the purpose of monitoring arrested persons, respectively; P.A. 99-186 amended Subsec. (a) to add provision that the release of a person by the bail commissioner is subject to the exception in Subsec. (b), added new Subsec. (b) to prohibit the release of a person on the execution of a written promise to appear or the execution of a bond without surety if such person is charged with the commission of a family violence crime in which such person used or threatened the use of a firearm, relettering former Subdivs. (b) to (f) as Subdivs. (c) to (g), respectively, and made technical changes to revise statutory references and make provisions gender neutral; P.A. 99-187 amended former Subsec. (b) to add new Subdiv. (4) providing that the arrested person may be required as a condition of release to participate in the zero-tolerance drug supervision program established under Sec. 53a-39d, renumbering existing Subdivs. (4) and (5) as Subdivs. (5) and (6), respectively, and to make a technical change for purposes of gender neutrality; P.A. 99-240 amended former Subsec. (c) to add provisions requiring the police department to prepare a report when cash bail in excess of $10,000 is received for a detained person accused of a felony involving the use, attempted use or threatened use of physical force against another person, specifying the contents of such report and requiring such police department not later than 15 days after receipt of such cash bail to file such report with the Department of Revenue Services and mail a copy of such report to the state’s attorney and each person offering the cash bail; P.A. 00-196 made technical changes in Subsec. (b); P.A. 02-132 amended Subsec. (a) by making technical and conforming changes, amended Subsecs. (e) and (f) by replacing “Office of the Bail Commission” and “Chief Bail Commissioner” with “Court Support Services Division” and deleted former Subsec. (g)(1), (2) and (3) re disclosure of files and reports held by Office of the Bail Commission, replacing “Office of the Bail Commission” with “Court Support Services Division” and adding provision re access and disclosure in accordance with policies and procedures adopted by the Chief Court Administrator; P.A. 10-43 amended Subsec. (c) to delete former Subdiv. (4) re participation in zero-tolerance drug supervision program and redesignate existing Subdivs. (5) and (6) as Subdivs. (4) and (5); P.A. 12-133 amended Subsecs. (a), (c) and (d) by adding references to intake, assessment and referral specialist.

See Secs. 53a-222, 53a-222a re criminal penalties for violation of certain conditions of release.



Section 54-63e - Bond or promise conditioned on appearance.

Whenever any arrested person is released upon his written promise to appear or upon bond without or with surety, such promise or bond shall be conditioned that he shall appear before the Superior Court. Any promise or bond without or with surety, and any fee paid for a bond with surety, shall also cover any appearance of such person, unless modified, and if modified any such fee which has been paid shall be credited toward the fee of any increased or new bond with surety.

(1967, P.A. 549, S. 5; P.A. 74-183, S. 143, 291; P.A. 76-106, S. 2; 76-436, S. 543, 681; P.A. 77-452, S. 37, 72.)

History: P.A. 74-183 replaced circuit court with court of common pleas, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-106 added provisions re acceptance or modification of release conditions by superior court where accused previously entered into bond set by common pleas court in connection with same offense or offenses; P.A. 76-436 amended section to reflect transfer of all trial jurisdiction to superior court, omitting provisions added by P.A. 76-106 rendered obsolete by the change, effective July 1, 1978; P.A. 77-452 confirmed omission of P.A. 76-106 provisions.



Section 54-63f - Release after conviction and pending sentence or appeal.

A person who has been convicted of any offense, except a violation of section 53a-54a, 53a-54b, 53a-54c or 53a-54d or any offense involving the use, attempted use or threatened use of physical force against another person, and is either awaiting sentence or has given oral or written notice of such person’s intention to appeal or file a petition for certification or a writ of certiorari may be released pending final disposition of the case, unless the court finds custody to be necessary to provide reasonable assurance of such person’s appearance in court, upon the first of the following conditions of release found sufficient by the court to provide such assurance: (1) Upon such person’s execution of a written promise to appear, (2) upon such person’s execution of a bond without surety in no greater amount than necessary, (3) upon such person’s execution of a bond with surety in no greater amount than necessary, (4) upon such person’s deposit, with the clerk of the court having jurisdiction of the offense with which such person stands convicted or any assistant clerk of such court who is bonded in the same manner as the clerk or any person or officer authorized to accept bail, a sum of money equal to the amount called for by the bond required by the court, or (5) upon such person’s pledge of real property, the equity of which is equal to the amount called for by the bond required by the court, provided the person pledging such property is the owner of such property. When cash bail is offered, such bond shall be executed and the money shall be received in lieu of a surety or sureties upon such bond. Such cash bail shall be retained by the clerk of such court until a final order of the court disposing of the same is passed, provided, if such bond is forfeited, the clerk of such court shall pay the money to the payee named therein, according to the terms and conditions of the bond.

(1967, P.A. 549, S. 14; P.A. 89-47; P.A. 98-51; P.A. 00-200, S. 5.)

History: P.A. 89-47 added Subdivs. (4) and (5) authorizing release upon the deposit of a sum of money or upon the pledge of real property, respectively, and added provisions re the execution of the bond when cash bail is offered and the retention and disposition of such cash bail; P.A. 98-51 prohibited the release of a person convicted of violating Sec. 53a-54a, 53a-54b, 53a-54c or 53a-54d; P.A. 00-200 prohibited the release of a person convicted of “any offense involving the use, attempted use or threatened use of physical force against another person” and made technical changes.

Supreme Court’s determination of unconstitutionality in 261 C. 492 should be applied retroactively, as it could have impact on a defendant’s sentence. 89 CA 729.

Cited. 29 CS 339.



Section 54-63g - Appeal from court order re release.

Any accused person or the state, aggrieved by an order of the Superior Court concerning release, may petition the Appellate Court for review of such order. Any such petition shall have precedence over any other matter before said Appellate Court and any hearing shall be heard expeditiously with reasonable notice.

(1967, P.A. 549, S. 17; 1972, P.A. 108, S. 13; P.A. 74-183, S. 144, 291; P.A. 76-436, S. 544, 681; June Sp. Sess. P.A. 83-29, S. 17, 82.)

History: 1972 act replaced circuit court with court of common pleas, effective September 1, 1972, except that courts with cases pending retain jurisdiction; P.A. 74-183 replaced circuit court with court of common pleas, replaced appellate division of common pleas court with superior court and required hearing be “heard expeditiously with reasonable notice” rather than “held on one-day notice to the parties concerned”, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court and deleted provisions re superior court’s power to review common pleas court orders, leaving supreme court with sole power of review, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; June Sp. Sess. P.A. 83-29 deleted reference to supreme court and substituted appellate court in lieu thereof.

Cited. 9 CA 74. Cited. 34 CA 46. Cited. 43 CA 851. Existence of this statute, a legislatively created remedy, precludes the use of a writ of error to review an order concerning release. 110 CA 653. Petition to Appellate Court under section is exclusive method to challenge order pertaining to bail. 125 CA 775.

Cited. 6 Conn. Cir. Ct. 21, 167, 536, 549.



Section 54-64 - Police officials and clerks of court to take promise to appear or bond.

Section 54-64 is repealed.

(1949 Rev., S. 8779; 1959, P.A. 28, S. 151; 1961, P.A. 203, S. 1; 1967, P.A. 549, S. 11; P.A. 74-183, S. 145, 291; P.A. 76-436, S. 545, 681; P.A. 77-614, S. 486, 610; P.A. 79-216, S. 3; P.A. 80-313, S. 61.)



Section 54-64a - Release by judicial authority.

(a)(1) Except as provided in subsection (b) of this section, when any arrested person is presented before the Superior Court, said court shall, in bailable offenses, promptly order the release of such person upon the first of the following conditions of release found sufficient to reasonably assure the appearance of the arrested person in court: (A) Upon his execution of a written promise to appear without special conditions, (B) upon his execution of a written promise to appear with nonfinancial conditions, (C) upon his execution of a bond without surety in no greater amount than necessary, (D) upon his execution of a bond with surety in no greater amount than necessary. In addition to or in conjunction with any of the conditions enumerated in subparagraphs (A) to (D), inclusive, of this subdivision the court may, when it has reason to believe that the person is drug-dependent and where necessary, reasonable and appropriate, order the person to submit to a urinalysis drug test and to participate in a program of periodic drug testing and treatment. The results of any such drug test shall not be admissible in any criminal proceeding concerning such person.

(2) The court may, in determining what conditions of release will reasonably assure the appearance of the arrested person in court, consider the following factors: (A) The nature and circumstances of the offense, (B) such person’s record of previous convictions, (C) such person’s past record of appearance in court after being admitted to bail, (D) such person’s family ties, (E) such person’s employment record, (F) such person’s financial resources, character and mental condition and (G) such person’s community ties.

(b) (1) When any arrested person charged with the commission of a class A felony, a class B felony, except a violation of section 53a-86 or 53a-122, a class C felony, except a violation of section 53a-87, 53a-152 or 53a-153, or a class D felony under sections 53a-60 to 53a-60c, inclusive, section 53a-72a, 53a-95, 53a-103, 53a-103a, 53a-114, 53a-136 or 53a-216, or a family violence crime, as defined in section 46b-38a, is presented before the Superior Court, said court shall, in bailable offenses, promptly order the release of such person upon the first of the following conditions of release found sufficient to reasonably ensure the appearance of the arrested person in court and that the safety of any other person will not be endangered: (A) Upon such person’s execution of a written promise to appear without special conditions, (B) upon such person’s execution of a written promise to appear with nonfinancial conditions, (C) upon such person’s execution of a bond without surety in no greater amount than necessary, (D) upon such person’s execution of a bond with surety in no greater amount than necessary. In addition to or in conjunction with any of the conditions enumerated in subparagraphs (A) to (D), inclusive, of this subdivision, the court may, when it has reason to believe that the person is drug-dependent and where necessary, reasonable and appropriate, order the person to submit to a urinalysis drug test and to participate in a program of periodic drug testing and treatment. The results of any such drug test shall not be admissible in any criminal proceeding concerning such person.

(2) The court may, in determining what conditions of release will reasonably assure the appearance of the arrested person in court and that the safety of any other person will not be endangered, consider the following factors: (A) The nature and circumstances of the offense, (B) such person’s record of previous convictions, (C) such person’s past record of appearance in court after being admitted to bail, (D) such person’s family ties, (E) such person’s employment record, (F) such person’s financial resources, character and mental condition, (G) such person’s community ties, (H) the number and seriousness of charges pending against the arrested person, (I) the weight of the evidence against the arrested person, (J) the arrested person’s history of violence, (K) whether the arrested person has previously been convicted of similar offenses while released on bond, and (L) the likelihood based upon the expressed intention of the arrested person that such person will commit another crime while released.

(3) When imposing conditions of release under this subsection, the court shall state for the record any factors under subdivision (2) of this subsection that it considered and the findings that it made as to the danger, if any, that the arrested person might pose to the safety of any other person upon the arrested person’s release that caused the court to impose the specific conditions of release that it imposed.

(c) If the court determines that a nonfinancial condition of release should be imposed pursuant to subparagraph (B) of subdivision (1) of subsection (a) or (b) of this section, the court shall order the pretrial release of the person subject to the least restrictive condition or combination of conditions that the court determines will reasonably assure the appearance of the arrested person in court and, with respect to the release of the person pursuant to subsection (b) of this section, that the safety of any other person will not be endangered, which conditions may include an order that the arrested person do one or more of the following: (1) Remain under the supervision of a designated person or organization; (2) comply with specified restrictions on such person’s travel, association or place of abode; (3) not engage in specified activities, including the use or possession of a dangerous weapon, an intoxicant or a controlled substance; (4) provide sureties of the peace pursuant to section 54-56f under supervision of a designated bail commissioner or intake, assessment and referral specialist employed by the Judicial Branch; (5) avoid all contact with an alleged victim of the crime and with a potential witness who may testify concerning the offense; (6) maintain employment or, if unemployed, actively seek employment; (7) maintain or commence an educational program; (8) be subject to electronic monitoring; or (9) satisfy any other condition that is reasonably necessary to assure the appearance of the person in court and that the safety of any other person will not be endangered. The court shall state on the record its reasons for imposing any such nonfinancial condition.

(d) If the arrested person is not released, the court shall order him committed to the custody of the Commissioner of Correction until he is released or discharged in due course of law.

(e) The court may require that the person subject to electronic monitoring pursuant to subsection (c) of this section pay directly to the electronic monitoring service provider a fee for the cost of such electronic monitoring services. If the court finds that the person subject to electronic monitoring is indigent and unable to pay the costs of electronic monitoring services, the court shall waive such costs. Any contract entered into by the Judicial Branch and the electronic monitoring service provider shall include a provision stating that the total cost for electronic monitoring services shall not exceed five dollars per day. Such amount shall be indexed annually to reflect the rate of inflation.

(1961, P.A. 38; 1963, P.A. 11; 1967, P.A. 549, S. 12; P.A. 74-183, S. 146, 291; P.A. 76-436, S. 546, 681; P.A. 77-452, S. 39, 72; P.A. 80-313, S. 16; P.A. 81-437, S. 9, 12; P.A. 89-390, S. 13, 37; P.A. 90-213, S. 51; 90-261, S. 9; P.A. 91-406, S. 13, 29; P.A. 99-186, S. 5; 99-187, S. 2; P.A. 00-141, S. 2, 3; P.A. 01-84, S. 25, 26; P.A. 03-278, S. 107; Jan. Sp. Sess. P.A. 08-1, S. 25; P.A. 10-43, S. 25; P.A. 12-133, S. 38; June 12 Sp. Sess. P.A. 12-2, S. 94.)

History: 1963 act added authority for taking a bond when court was not in criminal session by any one authorized under Sec. 54-64; 1967 act, effective October 1, 1968, provided for alternatives to bond with surety and provided for making release arrangements when accused is presented before court; P.A. 74-183 replaced circuit court with court of common pleas, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court, effective July 1, 1978; P.A. 77-452 deleted wording which implies power to refuse accused bail if “custody is found to be necessary to provide reasonable assurance of his appearance”, effective July 1, 1978; P.A. 80-313 restated existing provisions and required that arrested person who is not released be committed to custody of commissioner of correction until released or discharged in due course of law; P.A. 81-437 added provision distinguishing between two types of release upon execution of written promise to appear without special conditions and with nonfinancial conditions; P.A. 89-390 added provisions authorizing the court to order a drug-dependent person to submit to a urinalysis drug test and participate in a program of periodic drug testing and treatment and specifying that the results of any such drug test shall be inadmissible in a criminal proceeding concerning such person; P.A. 90-213 designated former provisions re conditions of release and drug testing as Subsec. (a) and amended said Subsec. to provide that the court find the condition of release sufficient to reasonably assure “that the safety of any other person will not be endangered”, added Subsec. (b) authorizing the court to consider certain enumerated factors in determining the conditions of release that will reasonably assure the appearance of the arrested person in court and that the safety of any other person will not be endangered, added Subsec. (c) specifying conditions the court is authorized to order the arrested person to satisfy when a nonfinancial condition of release is imposed, and designated former provisions re the commitment to the custody of the commissioner of correction of an arrested person who is not released as Subsec. (d); P.A. 90-261 designated former provisions of Subsec. (a) Subsec. (a)(1) and amended said Subdiv. to delete provision requiring court to find the condition of release sufficient to reasonably assure that the safety of any other person will not be endangered and to redesignate Subdivs. (1) to (4) as Subparas. (A) to (D), respectively, redesignated former Subsec. (b) as Subsec. (a)(2) and amended said Subdiv. to redesignate Subdivs. (1) to (7) as Subparas. (A) to (G), respectively, and to delete former Subdiv. (8) re number and seriousness of pending charges, Subdiv. (9) re weight of the evidence, Subdiv. (10) re history of violence, Subdiv. (11) re previous convictions of similar offenses committed while released on bond and Subdiv. (12) re likelihood of commission of another crime while released, added new Subsec. (b) consisting of Subdivs. (1) and (2) being identical to former Subsecs. (a) and (b), respectively, as enacted by P.A. 90-213, but made provisions applicable to persons charged with certain serious specified felonies, and amended Subsec. (c) to revise internal references and provide that the requirement that the condition of release reasonably assure that the safety of any other person will not be endangered is applicable “with respect to the release of the person pursuant to subsection (b) of this section”; P.A. 91-406 substituted “Except as provided in subsection (b) of this section, when” for “when” at the beginning of Subsec. (a)(1); P.A. 99-186 amended Subsec. (b) to make provisions applicable to a person charged with the commission of a family violence crime as defined in Sec. 46b-38a; P.A. 99-187 added new Subsec. (c)(4) providing that the arrested person may be ordered as a condition of release to participate in the zero-tolerance drug supervision program established under Sec. 53a-39d, renumbering Subdivs. (4) to (8) as Subdivs. (5) to (9), respectively, and making technical changes for purposes of gender neutrality; P.A. 00-141 added new Subsec. (c)(9) re electronic monitoring, redesignating former Subdiv. (9) as Subdiv. (10), and added Subsec. (e) re electronic monitoring services; P.A. 01-84 amended Subsec. (b)(1) to delete reference to Sec. 53a-72b as a class D felony since violation of said section was reclassified as a class C felony by June Sp. Sess. P.A. 99-2, and to make technical changes for purposes of gender neutrality, effective July 1, 2001; P.A. 03-278 made technical changes in Subsec. (e), effective July 9, 2003; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (b) to add Subdiv. (3) requiring court to state for the record any factors under Subdiv. (2) that it considered and the findings that it made re danger, if any, that arrested person might pose to safety of any other person upon release that caused the court to impose the specific conditions of release that it imposed, effective January 25, 2008; P.A. 10-43 amended Subsec. (c) to delete former Subdiv. (4) re participation in zero-tolerance drug supervision program and redesignate existing Subdivs. (5) to (10) as Subdivs. (4) to (9); P.A. 12-133 amended Subsec. (c)(4) by adding “or intake, assessment and referral specialist employed by the Judicial Branch”; June 12 Sp. Sess. P.A. 12-2 made a technical change in Subsec. (b)(1).

See Sec. 18-100f re release by Commissioner of Correction.

See Secs. 53a-222, 53a-222a re criminal penalties for violation of certain conditions of release.

Cited. 22 CA 199.



Section 54-64b - Release following arrest on court warrant.

(a) When any person is arrested on a bench warrant of arrest issued by order of the Superior Court or, when said court is not in session, by a judge thereof, in which the court or judge issuing the warrant indicated that bail should be denied or ordered that the person to be arrested should be brought before a clerk or assistant clerk of the Superior Court, the officer or indifferent person making the arrest shall without undue delay bring the arrested person before the clerk or assistant clerk of the superior court for the geographical area where the offense is alleged to have been committed during the office hours of the clerk and if the clerk’s office is not open, the officer or indifferent person shall, without undue delay, bring the arrested person to a community correctional center within the geographical area where the offense is alleged to have been committed or, if there is no such correctional center within such geographical area, to the nearest community correctional center, or the Connecticut Correctional Institution, Niantic, as the case may be. The clerk or assistant clerk or a person designated by the Commissioner of Correction shall thereupon advise the arrested person of his rights under section 54-1b, and, when the court or judge has not indicated that bail should be denied, shall order the arrested person to enter into the condition of release pursuant to the condition fixed by the judge or court conditioned that the arrested person shall appear before the superior court having criminal jurisdiction in and for the geographical area to answer to the bench warrant of arrest and information filed in the case. Upon the failure of the arrested person to enter into the condition of release fixed by the court or judge or if the person has been arrested for an offense which is not bailable, the clerk or assistant clerk or the person designated by the Commissioner of Correction shall issue a mittimus committing the arrested person to a community correctional center, or the Connecticut Correctional Institution, Niantic, as the case may be, until he is discharged by due course of law.

(b) When any person is arrested on a bench warrant of arrest issued by order of the Superior Court or by a judge thereof, in which the court or judge has not indicated that bail should be denied or has not ordered that the officer or indifferent person making such arrest shall without undue delay bring such person before the clerk or assistant clerk of the superior court for the geographical area, the officer or indifferent person making the arrest shall without undue delay, comply with the provisions of sections 54-63c and 54-63d in setting the conditions of release for the person or persons arrested under the warrant.

(c) The clerk or assistant clerk and the person designated by the Commissioner of Correction may take a written promise to appear on a bond without or with surety from an arrested person in accordance with the conditions of release fixed by the court or judge and may administer such oaths as are necessary in the taking of promises or bonds.

(P.A. 80-313, S. 13; P.A. 85-309.)

History: P.A. 85-309 amended Subsec. (a) to authorize commitment of person under arrest to Connecticut Correctional Institution, Niantic.



Section 54-64c - Notice of appearance after release.

The person taking any promise or bond shall give the person released a copy of the promise or bond, which shall notify the person of the time when and the place where he is next to appear and of the penalty for failure so to appear.

(P.A. 80-313, S. 18.)



Section 54-64d - Release of person taken into custody on a capias.

(a) When any person is taken into custody on a capias issued by order of the Superior Court, the proper officer or state police officer taking the person into custody shall, without undue delay, bring such person before the court that issued the capias.

(b) If a courthouse lockup operated by the Judicial Branch is available at the court that issued the capias and is operational at the time the proper officer or state police officer brings the person taken into custody to the court, the proper officer or state police officer shall transfer the custody of such person to a judicial marshal at the court unless such person requires medical attention or there is insufficient space for such person at such lockup.

(1) If the court is in session, the judicial marshal shall present such person before the court. If the court is not in session but the clerk’s office is open, the judicial marshal shall present such person before the clerk or assistant clerk or a person designated by the Chief Court Administrator.

(2) If the court is not in session and the clerk’s office is closed, and such person indicates to the judicial marshal that he or she can meet the conditions of release fixed by the court, the judicial marshal shall, without undue delay, either (A) transport such person to a community correctional center within the judicial district or, if there is no community correctional center within the judicial district, to the nearest community correctional center, for the purpose of entering into the condition of release fixed by the court, or (B) if more expedient, hold the person in custody until the clerk’s office is open or the next session of the court, for the purpose of entering into the condition of release fixed by the court. If such person does not indicate to the judicial marshal that he or she can meet the conditions of release fixed by the court, the judicial marshal shall hold the person in custody until the clerk’s office is open or the next session of the court, for the purpose of entering into the condition of release fixed by the court.

(c) If a courthouse lockup operated by the Judicial Branch is not available at the court that issued the capias, or is available but is not operational or has insufficient space, the proper officer or state police officer taking the person into custody shall, without undue delay, transport such person to a community correctional center within the judicial district or, if there is no community correctional center within the judicial district, to the nearest community correctional center for the purpose of entering into the condition of release fixed by the court.

(d) The clerk or assistant clerk or a person designated by the Commissioner of Correction or by the Chief Court Administrator shall order the person taken into custody on the capias to enter into the condition of release fixed by the court on the condition that such person shall appear before the next session of the superior court that issued the capias. Upon the failure of such person to enter into the condition of release fixed by the court, the person shall be held in the correctional center pursuant to the capias until the next session of the court.

(P.A. 87-102; P.A. 03-224, S. 15; P.A. 05-152, S. 8.)

History: P.A. 03-224 added provisions re transfer of custody to judicial marshal if courthouse lockup is available and operational and added provision re designation by Chief Court Administrator, effective July 2, 2003; P.A. 05-152 divided section into Subsecs. (a), (b) and (d), amended Subsec. (a) by adding provision re person taken into custody by a state police officer and making a technical change, amended Subsec. (b) by adding provisions re transfer of custody by state police officer, making technical changes and replacing provisions re duties of proper officer with Subdivs. (1) and (2) re duties of judicial marshal, added Subsec. (c) re duties of proper officer or state police officer if courthouse lockup is not available, is not operational or has insufficient space, and made technical changes in Subsec. (d).



Section 54-64e - Noncriminal behavior as condition of release. Notice of conditions of release and sanctions for violation.

(a) When any person is released pursuant to the provisions of sections 54-63a to 54-63g, inclusive, or sections 54-64a to 54-64c, inclusive, it shall be a condition of such release that the person released not commit a federal, state or local crime during the period of release.

(b) When any person is released pursuant to the provisions of sections 54-63a to 54-63g, inclusive, or sections 54-64a to 54-64c, inclusive, such person shall be notified in writing at the time of release: (1) Of the condition specified in subsection (a) of this section and any additional conditions of release; (2) that violation of any condition of release may result in the imposition of different or additional conditions of release; (3) that if he is released with respect to an offense for which a term of imprisonment of ten or more years may be imposed and the court finds that he has violated any condition of release and the safety of any other person is endangered while he is on release, his release may be revoked; and (4) that any crime committed while on release may subject him to enhanced penalties pursuant to section 53a-40b.

(P.A. 90-213, S. 52, 56.)



Section 54-64f - Violation of conditions of release. Imposition of different or additional conditions. Revocation of release.

(a) Upon application by the prosecuting authority alleging that a defendant has violated the conditions of the defendant’s release, the court may, if probable cause is found, order that the defendant appear in court for an evidentiary hearing upon such allegations. An order to appear shall be served upon the defendant by any law enforcement officer delivering a copy to the defendant personally, or by leaving it at the defendant’s usual place of abode with a person of suitable age and discretion then residing therein, or mailing it by registered or certified mail to the last-known address of the defendant.

(b) If the court, after an evidentiary hearing at which hearsay or secondary evidence shall be admissible, finds by clear and convincing evidence that the defendant has violated reasonable conditions imposed on the defendant’s release it may impose different or additional conditions upon the defendant’s release. If the defendant is on release with respect to an offense for which a term of imprisonment of ten or more years may be imposed and the court, after an evidentiary hearing at which hearsay or secondary evidence shall be admissible, finds by clear and convincing evidence that the defendant has violated reasonable conditions of the defendant’s release and that the safety of any other person is endangered while the defendant is on release, it may revoke such release.

(c) If the defendant is on release with respect to an offense for which a term of imprisonment of ten or more years may be imposed and the court, after an evidentiary hearing at which hearsay or secondary evidence shall be admissible, finds by clear and convincing evidence that the safety of any other person is endangered while the defendant is on release and that there is probable cause to believe that the defendant has committed a federal, state or local crime while on release, there shall be a rebuttable presumption that the defendant’s release should be revoked.

(d) The revocation of a defendant’s release pursuant to this section shall cause any bond posted in the criminal proceeding to be automatically terminated and the surety to be released.

(P.A. 90-213, S. 53; P.A. 99-240, S. 11.)

History: P.A. 99-240 made hearsay or secondary evidence admissible at an evidentiary hearing and made technical changes for purposes of gender neutrality.

See Secs. 53a-222, 53a-222a re criminal penalties for violation of certain conditions of release.

Subsec. (c):

As applied to defendant statute did not violate right of bail provision of Conn. Const. Art I Sec. 8 as amended by Art. XVII. 222 C. 331.



Section 54-64g - Surveillance of serious felony offenders released on bond.

The office of the Chief State’s Attorney shall, in consultation with the Commissioner of Emergency Services and Public Protection and the Connecticut Police Chiefs Association, develop protocols for the surveillance by state police officers or municipal police officers, or both, of persons charged with the commission of a serious felony offense, as defined in section 54-82t, who are released on bond.

(P.A. 99-240, S. 10; P.A. 11-51, S. 172.)

History: P.A. 11-51 replaced “Commissioner of Public Safety” with “Commissioner of Emergency Services and Public Protection” and deleted reference to January 1, 2000, effective July 1, 2011.



Section 54-65 - Procedure when principal intends to abscond.

Any surety in a recognizance in criminal proceedings, who believes that his principal intends to abscond, shall apply to a judge of the Superior Court, produce his bail bond or evidence of his being a surety, and verify the reason of his application by oath or otherwise. Thereupon, the judge shall immediately grant a mittimus, directed to a proper officer or indifferent person, commanding him immediately to arrest the principal and commit him to a community correctional center. The Community Correctional Center Administrator shall receive the principal and retain him in a community correctional center until discharged by due order of law. The surrender of the principal shall be a full discharge of the surety upon his bond or recognizance.

(1949 Rev., S. 8780; P.A. 81-410, S. 12; P.A. 90-288, S. 1.)

History: P.A. 81-410 replaced previous provision re rights of surety with the language of former Sec. 52-319; P.A. 90-288 made provision re application to a judge by a surety who believes his principal intends to abscond mandatory rather than discretionary.



Section 54-65a - Forfeiture of bond for failure to appear. Issuance of rearrest warrant or capias. Termination or reinstatement of bond. Rebate to surety.

(a) Whenever an arrested person is released upon the execution of a bond with surety in an amount of five hundred dollars or more and such bond is ordered forfeited because the principal failed to appear in court as conditioned in such bond, the court shall, at the time of ordering the bond forfeited: (1) Issue a rearrest warrant or a capias directing a proper officer to take the defendant into custody, (2) provide written notice to the surety on the bond that the principal has failed to appear in court as conditioned in such bond, except that if the surety on the bond is an insurer, as defined in section 38a-660, the court shall provide such notice to such insurer and not to the surety bail bond agent, as defined in section 38a-660, and (3) order a stay of execution upon the forfeiture for six months. When the principal whose bond has been forfeited is returned to custody pursuant to the rearrest warrant or a capias within six months of the date such bond was ordered forfeited, the bond shall be automatically terminated and the surety released and the court shall order new conditions of release for the defendant in accordance with section 54-64a. When the principal whose bond has been forfeited returns to court voluntarily within five business days of the date such bond was ordered forfeited, the court may, in its discretion, and after finding that the defendant’s failure to appear was not wilful, vacate the forfeiture order and reinstate the bond. Such stay of execution shall not prevent the issuance of a rearrest warrant or a capias.

(b) Whenever an arrested person, whose bond has been forfeited, is returned to the jurisdiction of the court within one year of the date such bond was ordered forfeited, the surety on such bond shall be entitled to a rebate of that portion of the forfeited amount as may be fixed by the court or as may be established by a schedule adopted by rule of the judges of the court.

(P.A. 77-455; P.A. 79-461; P.A. 84-123, S. 3; P.A. 87-343, S. 1; P.A. 96-96; 96-164, S. 2; P.A. 99-62; P.A. 03-202, S. 21.)

History: P.A. 79-461 amended Subsec. (a) to specify applicability where bond is $500 or more and to add provisions re stay of execution on forfeiture; P.A. 84-123 amended Subsec. (a) to authorize a court to issue a capias for a defendant who fails to appear in court and to delete reference to issuance of a mittimus; P.A. 87-343 amended Subsec. (a) to provide automatic reinstatement of the bond and release of the surety when the arrested person is returned to custody within six months of the bond forfeiture; P.A. 96-96 amended Subsec. (a) to provide that when the “principal”, rather than the “arrested person”, is returned to custody “pursuant to the rearrest warrant or a capias” within six months of the forfeiture the bond shall be automatically “terminated”, rather than “reinstated”, and “the court shall order new conditions of release for the defendant in accordance with section 54-64a” and to add provision that when the principal returns to court voluntarily within two business days of the forfeiture, the court may vacate the forfeiture order and reinstate the bond if it finds the failure to appear was not wilful; P.A. 96-164 amended Subsec. (a) to extend from two to five business days the period after the date of forfeiture within which if the principal returns to court voluntarily the court may vacate the forfeiture order and reinstate the bond; P.A. 99-62 added new Subsec. (a)(2) requiring the court to provide written notice to the surety on the bond that the principal has failed to appear in court as conditioned in such bond, renumbering former Subdiv. (2) as Subdiv. (3); P.A. 03-202 amended Subsec. (a)(2) by adding provision re notice to insurer that is the surety on the bond, effective April 1, 2004.

This section and Sec. 54-66 do not expressly provide for, or preclude, the granting of rebate to a depositor of cash bail when defendant has been returned to the jurisdiction more than six months after the bond is called, but it is within the power of Connecticut courts to ensure defendant’s appearance and thus trial court’s award of such a rebate was proper. 68 CA 849.



Section 54-65b - Verification of rearrest warrant or capias upon request.

Upon the request during regular business hours of a person licensed as (1) a professional bondsman under chapter 533, (2) a surety bail bond agent under section 38a-660, or (3) a bail enforcement agent under sections 29-152f to 29-152i, inclusive, the Judicial Branch shall verify in the central computer system set forth in subsection (e) of section 54-2a whether a rearrest warrant or capias issued pursuant to section 54-65a is still outstanding.

(P.A. 11-45, S. 23.)



Section 54-65c - Vacating forfeiture of bond.

A court shall vacate an order forfeiting a bail bond and release the professional bondsman, as defined in section 29-144, the surety bail bond agent and the insurer, as both terms are defined in section 38a-660, if (1) the principal on the bail bond is detained or incarcerated in another state, territory or country, (2) the professional bondsman, the surety bail bond agent or the insurer provides proof of such detention or incarceration to the court and the state’s attorney prosecuting the case, and (3) the state’s attorney prosecuting the case declines to seek extradition of the principal.

(P.A. 11-45, S. 24.)



Section 54-66 - Acceptance and disposition of bail. Pledge of real property as lien. Forfeiture of bond for failure to appear. Issuance of rearrest warrant or capias. Termination or reinstatement of bond.

(a) In any criminal case in which a bond is allowable or required and the amount thereof has been determined, the accused person, or any person in the accused person’s behalf, (1) may deposit, with the clerk of the court having jurisdiction of the offense with which the accused stands charged or any assistant clerk of such court who is bonded in the same manner as the clerk or any person or officer authorized to accept bail, a sum of money equal to the amount called for by such bond, or (2) may pledge real property, the equity of which is equal to the amount called for by such bond, provided the person pledging such property is the owner of such property, and such accused person shall thereupon be admitted to bail. When cash bail is offered, such bond shall be executed and the money shall be received in lieu of a surety or sureties upon such bond. Such cash bail shall be retained by the clerk of such court until a final order of the court disposing of the same is passed; provided, if such bond is forfeited, the clerk of such court shall pay the money to the payee named therein, according to the terms and conditions of the bond. When cash bail in excess of ten thousand dollars is received for a person accused of a felony, where the underlying facts and circumstances of the felony involve the use, attempted use or threatened use of physical force against another person, the clerk of such court shall prepare a report that contains (A) the name, address and taxpayer identification number of the accused person, (B) the name, address and taxpayer identification number of each person offering the cash bail, other than a person licensed as a professional bondsman under chapter 533 or a surety bail bond agent under chapter 700f, (C) the amount of cash received, and (D) the date the cash was received. Not later than fifteen days after receipt of such cash bail, the clerk of such court shall file the report with the Department of Revenue Services and mail a copy of the report to the state’s attorney for the judicial district in which the court is located and to each person offering the cash bail.

(b) When real property is pledged, the pledge shall constitute a lien on the real property upon the filing of a notice of lien in the office of the town clerk of the town in which the property is located. The lien shall be in an amount equal to the bond set by the court. The notice of lien shall be on a form prescribed by the Office of the Chief Court Administrator. Upon order of forfeiture of the underlying bond, the state’s attorney for the judicial district in which the forfeiture is ordered shall refer the matter to the Attorney General and the Attorney General may, on behalf of the state, foreclose such lien in the same manner as a mortgage. The lien created by this subsection shall expire six years after the forfeiture is ordered unless the Attorney General commences an action to foreclose it within that period of time and records a notice of lis pendens in evidence thereof on the land records of the town in which the property is located. If the bond has not been ordered forfeited, the clerk of the court shall authorize the recording of a release of such lien upon final disposition of the criminal matter or upon order of the court. The release shall be on a form prescribed by the Office of the Chief Court Administrator.

(c) Whenever an accused person is released upon the deposit by a person on behalf of the accused person of a sum of money equal to the amount called for by such bond or upon the pledge by a person on behalf of the accused person of real property, the equity of which is equal to the amount called for by such bond, and such bond is ordered forfeited because the accused person failed to appear in court as conditioned in such bond, the court shall, at the time of ordering the bond forfeited: (1) Issue a rearrest warrant or a capias directing a proper officer to take the accused person into custody, (2) provide written notice to the person who offered cash bail or pledged real property on behalf of the accused person that the accused person has failed to appear in court as conditioned in such bond, and (3) order a stay of execution upon the forfeiture for six months. When the accused person whose bond has been forfeited is returned to custody pursuant to the rearrest warrant or a capias within six months of the date such bond was ordered forfeited, the bond shall be automatically terminated and the person who offered cash bail or pledged real property on behalf of the accused person shall be released from such obligation and the court shall order new conditions of release for the accused person in accordance with section 54-64a. When the accused person whose bond has been forfeited returns to court voluntarily within five business days of the date such bond was ordered forfeited, the court may, in its discretion, and after finding that the accused person’s failure to appear was not wilful, vacate the forfeiture order and reinstate the bond. Such stay of execution shall not prevent the issuance of a rearrest warrant or a capias.

(1949 Rev., S. 8781; 1959, P.A. 28, S. 152; P.A. 81-246; P.A. 93-265, S. 1; P.A. 99-240, S. 14; P.A. 01-186, S. 18.)

History: 1959 act deleted references to trial justices and included assistant court clerk; P.A. 81-246 permitted the accused person to pledge real property in order to be admitted to bail; P.A. 93-265 added Subsec. (b) to provide that the pledge of real property constitutes a lien on the property when a notice of lien is filed and to specify the procedure for the foreclosure or release of such lien; P.A. 99-240 amended Subsec. (a) to add provisions requiring the clerk of the court to prepare a report when cash bail in excess of $10,000 is received for a person accused of a felony involving the use, attempted use or threatened use of physical force against another person, specifying the contents of such report and requiring said clerk not later than 15 days after receipt of such cash bail to file such report with the Department of Revenue Services and mail a copy of such report to the state’s attorney and each person offering the cash bail; P.A. 01-186 added Subsec. (c) re forfeiture of bond for failure to appear, issuance of rearrest warrant or capias, stay of execution upon forfeiture of bond for six months from date bond ordered forfeited, automatic termination of bond if accused is returned to custody as result of rearrest warrant or capias and reinstatement of bond if accused returns to court voluntarily within 5 business days of order of forfeiture.

Cited. 25 CA 643. This section and Sec. 54-65a do not expressly provide for, or preclude, granting of rebate to a depositor of cash bail when defendant has been returned to the jurisdiction more than six months after the bond is called, but it is within the power of Connecticut courts to ensure defendant’s appearance and thus trial court’s award of such a rebate was proper. 68 CA 849.



Section 54-66a - Automatic termination of bail bonds.

Any bail bond posted in any criminal proceeding in this state shall be automatically terminated and released whenever the defendant: (1) Is granted accelerated rehabilitation pursuant to section 54-56e; (2) is granted admission to the pretrial alcohol education program pursuant to section 54-56g; (3) is granted admission to the pretrial family violence education program pursuant to section 46b-38c; (4) is granted admission to the community service labor program pursuant to section 53a-39c; (5) is granted admission to the pretrial drug education and community service program pursuant to section 54-56i; (6) has the complaint or information filed against such defendant dismissed; (7) is acquitted; (8) is sentenced by the court; (9) is granted admission to the pretrial school violence prevention program pursuant to section 54-56j; (10) is charged with a violation of section 29-33 and prosecution has been suspended pursuant to subsection (h) of section 29-33; or (11) is granted admission to the supervised diversionary program for persons with psychiatric disabilities pursuant to section 54-56l.

(P.A. 79-469; P.A. 86-118; P.A. 90-288, S. 2; P.A. 91-218; P.A. 92-139; 92-256, S. 5; May Sp. Sess. P.A. 92-11, S. 50, 70; P.A. 97-287, S. 14; P.A. 98-21, S. 1; 98-59, S. 2, 3; P.A. 01-186, S. 9; P.A. 10-18, S. 27; 10-30, S. 5; P.A. 12-133, S. 22; P.A. 13-159, S. 4.)

History: P.A. 86-118 added provision re the termination and release of a bail bond upon defendant’s admission to the pretrial alcohol education system; P.A. 90-288 added provision re the termination and release of a bail bond upon defendant’s admission to the pretrial family violence education program; P.A. 91-218 replaced provisions requiring the automatic termination and release of a bail bond whenever a defendant has a fine imposed by the court, whether or not a stay is had or the fine is vacated by the court, or is sentenced by the court but a stay of execution or other delay of imposition of sentence is granted with provisions requiring such automatic termination and release whenever a defendant has the complaint or information filed against him dismissed, is acquitted or is convicted; P.A. 92-139 amended Subdiv. (6) by deleting “is convicted” and inserting “is sentenced by the court”; P.A. 92-256 and May Sp. Sess. P.A. 92-11 changed effective date of P.A. 92-139 from October 1, 1992, to May 27, 1992; P.A. 97-287 added new Subdiv. (4) re automatic termination and release of a bail bond when the defendant is granted admission to the community service labor program pursuant to Sec. 53a-39c, renumbering the remaining Subdivs. accordingly; P.A. 98-21 added new Subdiv. (5) re automatic termination and release of a bail bond when the defendant is granted admission to the pretrial drug education program pursuant to Sec. 54-56i, renumbering the remaining Subdivs. accordingly; P.A. 98-59 revised effective date of P.A. 98-21, but without affecting this section; P.A. 01-186 made a technical change for purposes of gender neutrality in Subsec. (6) and added Subdivs. (9) and (10) re automatic termination of bail bond when defendant is granted admission into pretrial school violence prevention program or is charged with violation of Sec. 29-33 and prosecution is suspended; P.A. 10-18 amended Subdiv. (2) by replacing “system” with “program”; P.A. 10-30 made identical change as P.A. 10-18, effective July 1, 2010; P.A. 12-133 added Subdiv. (11) re automatic termination of bail bond when defendant is granted admission to supervised diversionary program for persons with psychiatric disabilities; P.A. 13-159 substituted “pretrial drug education and community service program” for “pretrial drug education program” in Subdiv. (5).



Section 54-67 - When attorneys not allowed to give bonds.

No attorney-at-law may give any bond or recognizance in any criminal action or proceeding in which he is interested as attorney.

(1949 Rev., S. 8782; P.A. 80-313, S. 19.)

History: P.A. 80-313 substituted “may” for “shall”.



Section 54-68 - Persons charged with gaming to give bonds.

Section 54-68 is repealed.

(1949 Rev., S. 8789.; P.A. 76-336, S. 10.)



Section 54-69 - Motion of parties to modify conditions of release.

(a) Whenever in any criminal prosecution the state’s attorney for any judicial district or the assistant state’s attorney is of the opinion that the bond without or with surety given by any accused person is excessive or insufficient in amount or security, or that the written promise of such person to appear is inadequate, or whenever any accused person alleges that the amount or security of the bond given by such accused person is excessive, such state’s attorney or assistant state’s attorney or the accused person may bring an application to the court in which the prosecution is pending or to any judge thereof, alleging such excess, insufficiency, or inadequacy, and, after notice as hereinafter provided and hearing, such judge shall in bailable offenses continue, modify or set conditions of release upon the first of the following conditions of release found sufficient to provide reasonable assurance of the appearance of the accused in court: (1) Upon such person’s execution of a written promise to appear, (2) upon such person’s execution of a bond without surety in no greater amount than necessary, (3) upon such person’s execution of a bond with surety in no greater amount than necessary.

(b) No hearing upon any such application shall be had until a copy of such application, together with a notice of the time and place of hearing thereon, has been served upon the surety or sureties upon such bond, if any, and upon the appropriate bail commissioner or intake, assessment and referral specialist employed by the Judicial Branch and, in the case of an application by an accused person, upon any such state’s attorney, or, in the case of the application by any such state’s attorney, upon the accused person.

(c) Notwithstanding the provisions of subsection (b) of this section, a hearing may be had on an application by any such state’s attorney without a copy of such application and notice of the hearing being served upon the surety or sureties upon such bond, if any, the appropriate bail commissioner or intake, assessment and referral specialist and the accused person if the accused person is charged with the commission of a family violence crime, as defined in section 46b-38a, or a violation of section 53a-181c, 53a-181d, 53a-181e, 53a-223, 53a-223a or 53a-223b and is being presented at the next sitting of the Superior Court as required by section 54-1g.

(1949 Rev., S. 8790; 1961, P.A. 517, S. 72; 1967, P.A. 549, S. 13; 656, S. 61; P.A. 74-183, S. 147, 291; P.A. 76-436, S. 548, 681; P.A. 78-280, S. 1, 127; P.A. 80-313, S. 23; P.A. 99-186, S. 6; P.A. 02-127, S. 5; P.A. 12-114, S. 22; 12-133, S. 39.)

History: 1961 act substituted circuit court for court of common pleas; 1967 acts included bond without surety or written promise as alternative to bond with surety, effective October 1, 1968, and allowed presentation of application to judge at any time rather than only when court is not in session; P.A. 74-183 replaced circuit court with court of common pleas and added reference to judicial districts, effective December 31, 1974; P.A. 76-436 deleted specific mention of common pleas court and replaced references to prosecuting attorneys with references to state’s attorneys and assistant state’s attorneys, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 80-313 restated provision to delete implication that judge has power to deny bail for bailable offenses if “he finds custody to be necessary to provide reasonable assurance of the appearance of the accused in court”; P.A. 99-186 inserted Subsec. indicators, added new Subsec. (c) to permit a hearing to be held on an application by a state’s attorney without serving a copy of the application and notice of the hearing on the surety or sureties on the bond, the bail commissioner and the accused person, as required by Subsec. (b), if the accused person is charged with the commission of a family violence crime, as defined in Sec. 46b-38a, or a violation of Sec. 53a-110b, 53a-181c, 53a-181d or 53a-181e and is being presented at the next court date as required by Sec. 54-1g, and made technical changes for purposes of gender neutrality; P.A. 02-127 amended Subsec. (c) to include a violation of Sec. 53a-223b; P.A. 12-114 amended Subsec. (c) to add reference to violation of Sec. 53a-223a; P.A. 12-133 amended Subsecs. (b) and (c) by adding references to intake, assessment and referral specialist.

Cited. 4 Conn. Cir. Ct. 116.



Section 54-69a - Motion of bail commissioner or intake, assessment and referral specialist to modify conditions of release.

A bail commissioner or an intake, assessment and referral specialist employed by the Judicial Branch who has reason to believe that a person released under any of the provisions of sections 54-63a to 54-63g, inclusive, 54-64a, 54-64b and 54-69 intends not to appear in court as required by the conditions of release may apply to a judge of the court before which the person is required to appear, and verify by oath or otherwise the reason for his or her belief, and request that the person be brought before the court in order that the conditions of such person’s release be reviewed. Upon finding reasonable grounds that the released person intends not to appear, the judge shall forthwith issue a capias directed to a proper officer or indifferent person, commanding such proper officer or indifferent person forthwith to arrest and bring the person to the court for a hearing to review the conditions of release. Such hearing shall be upon due notice as provided in section 54-69.

(1967, P.A. 549, S. 16; P.A. 80-313, S. 24; P.A. 12-133, S. 40.)

History: P.A. 80-313 updated list of applicable sections and made minor changes in wording; P.A. 12-133 added reference to intake, assessment and referral specialist employed by Judicial Branch and made technical changes.



Section 54-69b - Authority of court to modify conditions of release.

The provisions of any promise or bond taken under section 54-63c or section 54-63d may at any time be modified by the court or any judge thereof as provided in section 54-69.

(P.A. 80-313, S. 22.)



Section 54-70 - Compromise of forfeited bonds.

Section 54-70 is repealed.

(1949 Rev., S. 8791; 1959, P.A. 28, S. 193; 1963, P.A. 642, S. 66; P.A. 73-116, S. 32; 73-667, S. 1, 2; P.A. 78-280, S. 4, 119, 127; P.A. 83-279, S. 3, 4.)



Section 54-71 - Mistake in form of recognizance.

No recognizance given by the accused in a criminal prosecution for his appearance before any court may be discharged for any mistake in form, if its terms are in substantial compliance with the requirements of law.

(1949 Rev., S. 8792; P.A. 80-313, S. 20.)

History: P.A. 80-313 substituted “may” for “shall”.



Section 54-71a - No civil liability for release.

No bail commissioner or intake, assessment and referral specialist employed by the Judicial Branch, no employee of any police department, no state’s attorney or assistant state’s attorney and no municipality may be held liable in a civil action for damages on account of the release of any person under any of the provisions of sections 54-63a to 54-63g, inclusive, 54-64a, 54-64b and 54-69.

(P.A. 80-313, S. 21; P.A. 12-133, S. 41.)

History: P.A. 12-133 added reference to intake, assessment and referral specialist employed by Judicial Branch.



Section 54-72 - Fines and forfeitures; prosecutions; liability of corporation.

All fines, forfeitures and penalties, unless otherwise expressly disposed of by law, if imposed on any person by the Superior Court, shall belong to the state. When a fine, penalty or forfeiture is imposed by any statute as a punishment for any offense, and any part thereof is given to the person aggrieved or to him who sues therefor and the other part to the state, all proper informing officers shall make presentment of such offense to the court having cognizance thereof; and the whole of such fine, penalty or forfeiture shall in such case belong to the state. Whenever any corporation has incurred a penalty or forfeiture or is liable to a fine, the state’s attorney in the judicial district wherein such corporation is located or has its principal place of business in this state may bring a civil action under the provisions of this section, in the name of the state, to recover such penalty, forfeiture or fine. The court shall render judgment, under the limitations of law, for the recovery of such penalty, forfeiture or fine, and issue execution therefor.

(1949 Rev., S. 8776; 1959, P.A. 28, S. 153; 152, S. 80; 1963, P.A. 642, S. 67; P.A. 73-116, S. 4; 73-667, S. 1, 2; P.A. 74-183, S. 148, 291; P.A. 76-436, S. 549, 681; P.A. 78-280, S. 1, 127.)

History: 1959 acts deleted references to fines imposed by trial justices, included circuit court and deleted provision for fines belonging to county, county government having been abolished; 1963 act deleted obsolete provision for fines imposed by common pleas court; P.A. 73-116 added reference to judicial districts; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 74-183 replaced circuit court with court of common pleas, effective December 31, 1974; P.A. 76-436 deleted reference to power of court of common pleas to impose fines, forfeitures and penalties and deleted provision whereby jurisdiction was to be determined according to maximum penalty, forfeiture or fine which may be imposed, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 78-280 deleted reference to counties.

See Sec. 51-56a re accounting for receipts by court clerks or executors.



Section 54-73 - Collection and disposition of forfeitures.

The state’s attorney in the judicial district in which any forfeiture to the state accrues shall collect and pay it to the State Treasurer; and, if in the opinion of the court the plaintiff is an improper person to collect it, a separate execution may be issued in favor of the state.

(1949 Rev., S. 8773; 1959, P.A. 152, S. 81; P.A. 73-116, S. 5; 73-667, S. 1, 2; P.A. 78-280, S. 2, 127.)

History: 1959 act deleted provision for forfeiture to county, county government having been abolished; P.A. 73-116 added reference to judicial districts; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 78-280 deleted reference to counties.



Section 54-74 - Remission of fine.

Any judge of the Superior Court may remit any fine, if in his judgment such course will tend to the reformation of offenders or the furtherance of the ends of justice.

(1949 Rev., S. 8740; 1959, P.A. 28, S. 154; 1963, P.A. 642, S. 68; P.A. 74-183, S. 149, 291; P.A. 76-436, S. 550, 681.)

History: 1959 act substituted circuit court for trial justice or municipal court; 1963 act removed common pleas court from purview of section; P.A. 74-183 replaced circuit court with court of common pleas, effective December 31, 1974; P.A. 76-436 removed court of common pleas from purview of section, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978.



Section 54-75 - Employment of detectives.

Section 54-75 is repealed.

(1949 Rev., S. 8783; 1953, S. 3325d; 1961, P.A. 517, S. 73; 1967, P.A. 260; P.A. 73-122, S. 26, 27.)



Section 54-76a - Procedure at hearing in probable cause.

Section 54-76a is repealed.

(1959, P.A. 548; February, 1965, P.A. 321; P.A. 76-336, S. 5; P.A. 78-280, S. 126, 127; 78-331, S. 54, 58.)






Chapter 960a - Youthful Offenders

Section 54-76b - Youthful offenders: Definitions; applicability of interstate compact.

(a) For the purposes of sections 54-76b to 54-76n, inclusive:

(1) “Youth” means (A) a minor who has reached the age of sixteen years but has not reached the age of eighteen years at the time of the alleged offense, or (B) a child who has been transferred to the regular criminal docket of the Superior Court pursuant to section 46b-127; and

(2) “Youthful offender” means a youth who (A) is charged with the commission of a crime which is not a class A felony or a violation of section 14-222a, subsection (a) of section 14-224, section 14-227a or 14-227g, subdivision (2) of subsection (a) of section 53-21 or section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b, except a violation involving consensual sexual intercourse or sexual contact between the youth and another person who is thirteen years of age or older but under sixteen years of age, and (B) has not previously been convicted of a felony in the regular criminal docket of the Superior Court or been previously adjudged a serious juvenile offender or serious juvenile repeat offender, as defined in section 46b-120.

(b) The Interstate Compact for Adult Offender Supervision under section 54-133 shall apply to youthful offenders.

(1971, P.A. 72, S. 1; P.A. 79-581, S. 9; P.A. 81-472, S. 94, 159; P.A. 89-383, S. 15, 16; July Sp. Sess. P.A. 94-2, S. 7; P.A. 95-142, S. 5; 95-225, S. 33; P.A. 01-84, S. 20, 26; 01-211, S. 18; P.A. 03-243, S. 4; P.A. 05-232, S. 1; P.A. 08-32, S. 10.)

History: P.A. 79-581 specified that those who have “been afforded a pretrial program for accelerated rehabilitation under section 54-76p” are not to be considered as youthful offenders; P.A. 81-472 made technical changes; P.A. 89-383 revised in part definition of “youthful offender” by replacing “a youth who has committed a crime or crimes which are not class A felonies” with “a youth who is charged with the commission of a crime which is not a violation of section 53a-70a or a class A felony”; July Sp. Sess. P.A. 94-2 included in the definition of “youth” a child who has been transferred to the regular criminal docket pursuant to Sec. 46b-127(a)(2); P.A. 95-142 redefined “youthful offender” to exclude a youth who is charged with the commission of a violation of Sec. 53-21(2) or of Sec. 53a-70, 53a-70b, 53a-71, 53a-72a or 53a-72b; P.A. 95-225 redefined “youthful offender” to exclude a youth who has previously been adjudged a serious juvenile offender or a serious juvenile repeat offender and made a technical change; P.A. 01-84 replaced reference to “subdivision (2) of section 53-21” with “subdivision (2) of subsection (a) of section 53-21”, effective July 1, 2001; P.A. 01-211 inserted Subdiv. indicators and amended Subdiv. (1) to replace reference to “subdivision (2) of section 53-21” with “subdivision (2) of subsection (a) of section 53-21” and to add exception re violation involving consensual sexual intercourse or sexual contact between the youth and another person who is 13 years of age or older but under 16 years of age; P.A. 03-243 replaced provision re Interstate Compact on Juveniles with provision re Interstate Compact for Adult Offender Supervision under Sec. 54-133 and deleted “to the same extent as to minors below sixteen years of age”; P.A. 05-232 designated definitions as Subsec. (a) and made technical changes therein, redefined “youth” in Subsec. (a)(1) by adding provisions re age at time of the alleged offense and re docket of the Superior Court, redefined “youthful offender” in Subsec. (a)(2) by adding provision re felony conviction in regular docket of the Superior Court and deleting provisions re adjudication as a youthful offender and prior accelerated rehabilitation, and designated provision re applicability of interstate compact as Subsec. (b), effective January 1, 2006; P.A. 08-32 amended Subsec. (a)(2) to redefine “youthful offender” by excluding a youth who is charged with a violation of Sec. 14-222a, 14-224(a), 14-227a or 14-227g, effective August 1, 2008.

Cited. 6 CA 505. Cited. 8 CA 607. Cited. 20 CA 101.

Cited. 30 CS 71. Since motor vehicle violations are specifically excluded from definition of an offense, and, therefore, from definition of a crime, negligent homicide with a motor vehicle is not a crime to which youthful offender status may be applied. 49 CS 170.



Section 54-76c - Eligibility to be adjudged a youthful offender. Transfer of cases.

(a) In any case where an information or complaint has been laid charging a defendant with the commission of a crime, and where it appears that the defendant is a youth, such defendant shall be presumed to be eligible to be adjudged a youthful offender and the court having jurisdiction shall, but only as to the public, order the court file sealed, unless such defendant (1) is charged with the commission of a crime which is a class A felony or a violation of section 14-222a, subsection (a) of section 14-224, section 14-227a or 14-227g, subdivision (2) of subsection (a) of section 53-21 or section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b, except a violation involving consensual sexual intercourse or sexual contact between the youth and another person who is thirteen years of age or older but under sixteen years of age, or (2) has been previously convicted of a felony in the regular criminal docket of the Superior Court or been previously adjudged a serious juvenile offender or serious juvenile repeat offender, as defined in section 46b-120. Except as provided in subsection (b) of this section, upon motion of the prosecuting official, the court may order that an investigation be made of such defendant under section 54-76d, for the purpose of determining whether such defendant is ineligible to be adjudged a youthful offender, provided the court file shall remain sealed, but only as to the public, during such investigation.

(b) (1) Upon motion of the prosecuting official and order of the court, the case of any defendant who is a youth and is charged with the commission of a felony, other than a felony set forth in subsection (a) of this section, shall be transferred from the youthful offender docket to the regular criminal docket of the Superior Court, provided the court finds that there is probable cause to believe the defendant has committed the act for which he or she is charged. The defendant shall be arraigned in the regular criminal docket of the Superior Court by the next court business day following such transfer, provided any proceedings held prior to the finalization of such transfer shall be private and shall be conducted in such parts of the courthouse or the building wherein court is located as shall be separate and apart from the other parts of the court which are then being held for proceedings pertaining to adults charged with crimes. The file of any case so transferred shall remain sealed until the end of the tenth working day following such arraignment, unless the prosecuting official has filed a motion pursuant to subdivision (2) of this subsection, in which case such file shall remain sealed until the court makes a decision on the motion.

(2) A prosecuting official may, not later than ten working days after such arraignment, file a motion to transfer the case of any defendant who is a youth and is charged with the commission of a felony, other than a felony set forth in subsection (a) of this section, from the regular criminal docket of the Superior Court to the youthful offender docket for proceedings in accordance with the provisions of sections 54-76b to 54-76n, inclusive. The court sitting for the regular criminal docket of the Superior Court shall, after hearing and not later than ten working days after the filing of such motion, decide such motion.

(1971, P.A. 72, S. 2; P.A. 98-81, S. 9; P.A. 05-232, S. 2; P.A. 08-32, S. 11.)

History: P.A. 98-81 changed “information or complaint” to “court file”; P.A. 05-232 designated existing provisions as Subsec. (a) and amended same by replacing provisions re investigation of defendant for purpose of determining eligibility to be adjudged a youthful offender with provisions re presumption of eligibility, exceptions to eligibility and investigation to determine ineligibility to be adjudged a youthful offender, and added Subsec. (b) re transfer of cases, effective January 1, 2006; P.A. 08-32 amended Subsec. (a)(1) to add violations of Sec. 14-222a, 14-224(a), 14-227a and 14-227g to list of violations to which presumption of eligibility and sealing of the court file does not apply, effective August 1, 2008.

Cited. 8 CA 607.

Cited. 30 CS 71. Because statutory benefits afforded to defendant under section constitute a liberty interest in youthful offender status and the discretionary transfer of a youthful offender docket to regular criminal docket vests such liberty interest in eligible defendants, due process requires notice and hearing for court to determine independently whether such transfer is appropriate. 51 CS 342.

Subsec. (b):

Subdiv. (1) does not require notice and a hearing before a case may be transferred from youthful offender docket to regular criminal docket, but Subsec. implicitly requires notice and a hearing by the court on regular criminal docket prior to finalization of a transfer of a case from youthful offender docket. 300 C. 748.



Section 54-76d - Investigations. Determinations by court. Waiver of proceedings.

(a) If the court grants a motion under subsection (a) of section 54-76c or if the court on its own motion determines that the defendant should be investigated under this section, and the defendant consents to physical and mental examinations, if deemed necessary, and to investigation and questioning, and to a trial without a jury, should a trial be had, the information or complaint shall be held in abeyance and no further action shall be taken in connection with such information or complaint until such examinations, investigation and questioning are had of the defendant. Investigations under this section shall be made by an adult probation officer. When the information or complaint charges commission of a felony, the adult probation officer shall include in the investigation a summary of any unerased juvenile record of adjudications of the defendant.

(b) Upon the termination of such examinations, investigation and questioning, the court, in its discretion based on the severity of the crime, which shall also take into consideration whether or not the defendant took advantage of the victim because of the victim’s advanced age or physical incapacity, and the results of the examinations, investigation and questioning, shall determine whether such defendant is eligible or ineligible to be adjudged a youthful offender. If the court determines that the defendant is eligible to be so adjudged, no further action shall be taken on the information or complaint and the defendant shall be required to enter a plea of “guilty” or “not guilty” to the charge of being a youthful offender. If the court determines that the defendant is ineligible to be so adjudged, it shall order the information or complaint to be unsealed and the defendant shall be prosecuted as though the proceedings under sections 54-76b to 54-76n, inclusive, had not been had.

(c) If no motion is made by the prosecuting official under subsection (a) or (b) of section 54-76c or by the court under subsection (a) of this section, and the defendant consents to a trial without a jury, should a trial be had, no further action shall be taken on the information or complaint and the defendant shall be required to enter a plea of “guilty” or “not guilty” to the charge of being a youthful offender.

(d) At any time prior to trial as provided in section 54-76e or at any time prior to entering a plea of “guilty” to the charge of being a youthful offender, the defendant, on motion and with the concurrence of the defendant’s parent or guardian and the defendant’s attorney, if any, may waive further proceedings under the provisions of sections 54-76b to 54-76n, inclusive, and request a trial by jury in the regular criminal docket of the Superior Court. If the court, after making a thorough inquiry, is satisfied that such waiver is knowingly and voluntarily made, the court may grant such motion and order the information or complaint to be unsealed and the defendant shall be prosecuted as though the proceedings under sections 54-76b to 54-76n, inclusive, had not been had.

(e) At any point, if the court determines that a defendant is ineligible to be a youthful offender, the court shall order the information or complaint to be unsealed and the defendant shall be prosecuted as though the proceedings under sections 54-76b to 54-76n, inclusive, had not been had.

(1971, P.A. 72, S. 3; P.A. 77-362; P.A. 79-581, S. 10; P.A. 05-232, S. 3.)

History: P.A. 77-362 required consideration of whether or not defendant took advantage of victim because of victim’s advanced age or physical incapacity in determining eligibility for youthful offender status in Subsec. (b); P.A. 79-581 amended Subsec. (a) to require inclusion of summary of unreleased juvenile record of adjudications in investigation where information or complaint charges commission of a felony; P.A. 05-232 amended Subsec. (a) by adding reference to motion under Sec. 54-76c(a) and making technical changes, amended Subsec. (b) by adding provision re determination whether defendant is ineligible to be adjudged a youthful offender and making technical changes, and added Subsecs. (c) re procedure if no motion is made, (d) re waiver of further proceedings and (e) re determination of ineligibility at any point, effective January 1, 2006.

Cited. 8 CA 607.

Cited. 30 CS 71. Cited. 37 CS 755.

Subsec. (a):

Cited. 188 C. 565.

Subsec. (b):

Cited. 188 C. 565.



Section 54-76e - Trial to determine youthful offender status.

If the defendant enters a plea of “not guilty” or if the court on its own motion so directs, the defendant shall be tried for the purpose of determining whether he shall be adjudged a youthful offender. The trial shall be held by the court without a jury.

(1971, P.A. 72, S. 4.)

Cited. 8 CA 607.

Cited. 30 CS 71. Cited. 37 CS 755.



Section 54-76f - Statements of defendant inadmissible.

No statement, admission or confession made by the defendant to the court or to any person designated by the court to conduct the examinations, investigation and questioning referred to in section 54-76d shall ever be admissible as evidence against him or his interest, except that the court may take such statement, admission or confession into consideration at the time of sentencing such defendant, if the defendant has been adjudged a youthful offender, or has been found guilty of the crime charged in the information or complaint upon which the proceedings hereunder were based, or any subsequent crime.

(1971, P.A. 72, S. 5.)

Cited. 30 CS 71.



Section 54-76g - Judgment of youthful offender status.

If the defendant enters a plea of guilty to the charge of being a youthful offender or if, after trial, the court finds that he committed the acts charged against him in the information or complaint, the court shall adjudge the defendant to be a youthful offender and the information or complaint shall be considered a nullity and of no force or effect.

(1971, P.A. 72, S. 6.)

Cited. 8 CA 607. Cited. 21 CA 645.

Cited. 30 CS 71.



Section 54-76h - Proceedings private. Segregation of defendant in place of detention. Presence of victim at proceeding.

(a) All of the proceedings had under the provisions of sections 54-76b to 54-76n, inclusive, shall be private and shall be conducted in such parts of the courthouse or the building wherein court is located as shall be separate and apart from the other parts of the court which are then being held for proceedings pertaining to adults charged with crimes. If the defendant is committed while any examination and investigation under section 54-76d is pending, before trial, during trial or after judgment and before sentence, those persons in charge of the place of detention shall segregate the defendant, to the extent of their facilities, from defendants over the age of eighteen years charged with crime.

(b) In a proceeding under sections 54-76b to 54-76n, inclusive, the court shall not exclude any victim from such proceeding or any portion thereof unless, after hearing from the parties and the victim and for good cause shown, which shall be clearly and specifically stated on the record, the court orders otherwise. For the purposes of this subsection, “victim” means a person who is the victim of a crime for which a youth is charged, a parent or guardian of such person, the legal representative of such person or a victim advocate for such person under section 54-220.

(1971, P.A. 72, S. 7; P.A. 05-169, S. 2; 05-232, S. 4; P.A. 10-43, S. 33.)

History: P.A. 05-169 designated existing provisions as Subsec. (a), made technical changes therein and added Subsec. (b) re presence of victim at proceeding; P.A. 05-232 deleted exception for proceedings on motion under Sec. 54-76c, added reference to investigation under Sec. 54-76d and made technical changes, effective January 1, 2006; P.A. 10-43 amended Subsec. (b) to replace “an advocate appointed for such person pursuant to section 54-221” with “a victim advocate for such person under section 54-220”.

Presence of parents during testimony of their minor child as a witness should be allowed during youthful offender proceedings with instruction given as to requirement of secrecy. Defendant’s statutory right to privacy not absolute. 8 CA 607.

Cited. 30 CS 71. Cited. 38 CS 675.



Section 54-76i - Court powers over person of defendant.

Pending and during the investigation, trial, adjudication or acquittal of the defendant, or any other proceedings under sections 54-76b to 54-76n, inclusive, the court having jurisdiction shall have the same powers over the person of the defendant as it would have in the case of an adult charged with crime.

(1971, P.A. 72, S. 8; P.A. 05-232, S. 5.)

History: P.A. 05-232 replaced provision re court to which recommendation for investigation has been made with provision re court having jurisdiction, effective January 1, 2006.

Cited. 30 CS 71.



Section 54-76j - Disposition upon adjudication as youthful offender.

(a) The court, upon the adjudication of any person as a youthful offender, may: (1) Commit the defendant; (2) impose a fine not exceeding one thousand dollars; (3) impose a sentence of conditional discharge or a sentence of unconditional discharge; (4) impose a sentence of community service; (5) impose a sentence to a term of imprisonment not greater than that authorized for the crime committed by the defendant, but in no event shall any such term exceed four years; (6) impose sentence and suspend the execution of the sentence, entirely or after a period set by the court; (7) order treatment pursuant to section 17a-699; or (8) if a criminal docket for drug-dependent persons has been established pursuant to section 51-181b in the judicial district in which the defendant was adjudicated a youthful offender, transfer the supervision of the defendant to the court handling such docket.

(b) If execution of the sentence is suspended under subdivision (6) of subsection (a) of this section, the defendant may be placed on probation or conditional discharge for a period not to exceed three years, provided, at any time during the period of probation, after hearing and for good cause shown, the court may extend the period as deemed appropriate by the court. If the court places the person adjudicated to be a youthful offender on probation, the court may order that, as a condition of such probation, the person be referred for services to a youth service bureau established pursuant to section 10-19m, provided the court finds, through an assessment by a youth service bureau or its designee, that the person is in need of and likely to benefit from such services. If the court places a youthful offender on probation, school and class attendance on a regular basis and satisfactory compliance with school policies on student conduct and discipline may be a condition of such probation and, in such a case, failure to so attend or comply shall be a violation of probation. If the court has reason to believe that the person adjudicated to be a youthful offender is or has been an unlawful user of narcotic drugs, as defined in section 21a-240, and the court places such youthful offender on probation, the conditions of probation, among other things, shall include a requirement that such person shall submit to periodic tests to determine, by the use of “synthetic opiate antinarcotic in action”, nalline test or other detection tests, at a hospital or other facility, equipped to make such tests, whether such person is using narcotic drugs. A failure to report for such tests or a determination that such person is unlawfully using narcotic drugs shall constitute a violation of probation. If the court places a person adjudicated as a youthful offender for a violation of section 53-247 on probation, the court may order that, as a condition of such probation, the person undergo psychiatric or psychological counseling or participate in an animal cruelty prevention and education program, provided such a program exists and is available to the person.

(c) Commitment under this section shall be for a period not to exceed the term of imprisonment authorized for the crime committed by the defendant, but in no event shall any such period exceed four years, and shall be to any religious, charitable or other correctional institution authorized by law to receive persons over the age of sixteen years. Whenever a youthful offender is committed by the court to any duly authorized religious, charitable or other institution, other than an institution supported or controlled by the state or a subdivision thereof, such commitment shall be made, when practicable, to a religious, charitable or other institution under the control of persons of the same religious faith or persuasion as that of the youthful offender. If a youthful offender is committed by the court to any institution other than an institution supported or controlled by the state or a subdivision thereof, which is under the control of persons of a religion or persuasion different from that of the youthful offender, the court shall state or recite the facts which impel it to make such disposition, and such statement shall be made a part of the record of the proceedings.

(1971, P.A. 72, S. 9; P.A. 78-17; P.A. 79-269; P.A. 94-136, S. 1; 94-221, S. 12; P.A. 95-225, S. 43; P.A. 97-248, S. 9, 12; P.A. 99-187, S. 6; P.A. 03-208, S. 4; P.A. 05-232, S. 6; 05-288, S. 226; P.A. 10-43, S. 26.)

History: P.A. 78-17 replaced suspended sentence with imposition of conditional or unconditional discharge and authorized placement of defendant on probation for cases where sentence imposed but execution of judgment suspended where previously probation was authorized for suspended sentence as well; P.A. 79-269 authorized imposition of sentence of community service; P.A. 94-136 inserted Subsec. indicators, amended Subsec. (a) to add a new Subdiv. (5) authorizing the court to impose a sentence to a term of imprisonment not greater than that authorized for the crime committed by the defendant, renumber former Subdiv. (5) as Subdiv. (6) and authorize the court to suspend execution of the sentence “entirely or after a period set by the court” and add Subdiv. (7) authorizing the court to order treatment pursuant to Sec. 17a-656, amended Subsec. (b) to authorize the court to place the defendant on conditional discharge and amended Subsec. (c) to change the maximum period of commitment from three years to “the term of imprisonment authorized for the crime committed by the defendant”; P.A. 94-221 authorized requiring school and class attendance and compliance with school policies on student conduct and discipline to be a condition of probation and, in such a case, made failure to so attend and comply a violation of probation; P.A. 95-225 amended Subsec. (b) to add provision authorizing the court to order that as a condition of probation the person be referred for services to a youth service bureau if the court finds that the person is in need of and likely to benefit from such services; P.A. 97-248 amended Subsec. (a) to correct a statutory reference in Subdiv. (7) and add Subdiv. (8) to authorize the court to transfer the supervision of the defendant to the court handling the criminal docket for drug-dependent persons if such a docket has been established in the judicial district, effective July 1, 1997; P.A. 99-187 amended Subsec. (b) to add provision authorizing the court to order as a condition of probation that the person participate in the zero-tolerance drug supervision program established pursuant to Sec. 53a-39d; P.A. 03-208 amended Subsec. (b) to make a technical change and add provision authorizing the court to order counseling or participation in an animal cruelty prevention and education program as a condition of probation for a person adjudicated as a youthful offender for a violation of Sec. 53-247; P.A. 05-232 amended Subsec. (a)(5) by adding provision re maximum term of four years, amended Subsec. (b) by replacing provision re extension of probation for period not to exceed five years, including original probationary period, with provision re extension of period of probation or conditional discharge as deemed appropriate by the court after hearing and for good cause shown, amended Subsec. (c) by adding provisions re maximum period of four years and made technical changes, effective January 1, 2006; P.A. 05-288 made technical changes in Subsec. (b); P.A. 10-43 amended Subsec. (b) to delete provision authorizing court to order as condition of probation that person participate in zero-tolerance drug supervision program.

Only one penalty allowed upon his adjudication as a youthful offender in one or more matters. 8 CA 607.

Conflict with section 18-75. 30 CS 71.



Section 54-76k - Determination of youthful offender status not to disqualify for office, license, etc.

No determination made under the provisions of sections 54-76b to 54-76n, inclusive, shall operate as a disqualification of any youth subsequently to hold public office or public employment, or as a forfeiture of any right or privilege to receive any license granted by public authority and no youth shall be denominated a criminal by reason of such determination, nor shall such determination be deemed a conviction.

(1971, P.A. 72, S. 10.)

Cited. 32 CA 687.

Cited. 30 CS 71.



Section 54-76l - Records or other information of youth to be confidential. Exceptions.

(a) The records or other information of a youth, other than a youth arrested for or charged with the commission of a crime which is a class A felony or a violation of section 14-222a, subsection (a) of section 14-224, section 14-227a or 14-227g, subdivision (2) of subsection (a) of section 53-21 or section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b, except a violation involving consensual sexual intercourse or sexual contact between the youth and another person who is thirteen years of age or older but under sixteen years of age, including fingerprints, photographs and physical descriptions, shall be confidential and shall not be open to public inspection or be disclosed except as provided in this section, but such fingerprints, photographs and physical descriptions submitted to the State Police Bureau of Identification of the Division of State Police within the Department of Emergency Services and Public Protection at the time of the arrest of a person subsequently adjudged, or subsequently presumed or determined to be eligible to be adjudged, a youthful offender shall be retained as confidential matter in the files of the bureau and be opened to inspection only as provided in this section. Other data ordinarily received by the bureau, with regard to persons arrested for a crime, shall be forwarded to the bureau to be filed, in addition to such fingerprints, photographs and physical descriptions, and be retained in the division as confidential information, open to inspection only as provided in this section.

(b) The records of any such youth, or any part thereof, may be disclosed to and between individuals and agencies, and employees of such agencies, providing services directly to the youth, including law enforcement officials, state and federal prosecutorial officials, school officials in accordance with section 10-233h, court officials, the Division of Criminal Justice, the Court Support Services Division and a victim advocate under section 54-220 for a victim of a crime committed by the youth. Such records shall also be available to the attorney representing the youth, in any proceedings in which such records are relevant, to the parents or guardian of such youth, until such time as the youth reaches the age of majority or is emancipated, and to the youth upon his or her emancipation or attainment of the age of majority, provided proof of the identity of such youth is submitted in accordance with guidelines prescribed by the Chief Court Administrator. Such records shall also be available to members and employees of the Board of Pardons and Paroles and employees of the Department of Correction who, in the performance of their duties, require access to such records, provided the subject of the record has been adjudged a youthful offender and sentenced to a term of imprisonment or been convicted of a crime in the regular criminal docket of the Superior Court, and such records are relevant to the performance of a risk and needs assessment of such person while such person is incarcerated, the determination of such person’s suitability for release from incarceration or for a pardon, or the determination of the supervision and treatment needs of such person while on parole or other supervised release. Such records shall also be available to law enforcement officials and prosecutorial officials conducting legitimate criminal investigations. Such records disclosed pursuant to this subsection shall not be further disclosed.

(c) The records of any such youth, or any part thereof, may be disclosed upon order of the court to any person who has a legitimate interest in the information and is identified in such order. Records or information disclosed pursuant to this subsection shall not be further disclosed.

(d) The records of any such youth, or any part thereof, shall be available to the victim of the crime committed by such youth to the same extent as the record of the case of a defendant in a criminal proceeding in the regular criminal docket of the Superior Court is available to a victim of the crime committed by such defendant. The court shall designate an official from whom such victim may request such information. Information disclosed pursuant to this subsection shall not be further disclosed.

(e) Any reports and files held by the Court Support Services Division regarding any such youth who served a period of probation may be accessed and disclosed by employees of the division for the purpose of performing the duties contained in section 54-63b.

(f) Information concerning any such youth who has escaped from an institution to which such youth has been committed or for whom an arrest warrant has been issued may be disclosed by law enforcement officials.

(g) Information concerning any such youth in the custody of the Department of Correction may be disclosed by the department to the parents or guardian of such youth.

(h) The information contained in and concerning the issuance of any protective order issued in a case in which a person is presumed or determined to be eligible to be adjudged a youthful offender shall be entered in the registry of protective orders pursuant to section 51-5c and may be further disclosed as specified in said section.

(i) The records of any youth adjudged a youthful offender for a violation of section 14-215 or 14-222, subsection (b) of section 14-223 or subsection (b) or (c) of section 14-224 shall be disclosed to the Department of Motor Vehicles for administrative use in determining whether suspension of such person’s motor vehicle operator’s license is warranted. Such records disclosed pursuant to this subsection shall not be further disclosed.

(j) The provisions of this section, as amended by public act 05-232*, apply to offenses committed after January 1, 2006, and do not affect any cases pending on said date or any investigations involving offenses committed prior to said date.

(1971, P.A. 72, S. 11; P.A. 76-333, S. 6; P.A. 77-486, S. 4, 5; 77-614, S. 486, 610; P.A. 80-165, S. 2; P.A. 81-472, S. 95, 159; P.A. 82-140, S. 2; P.A. 94-221, S. 16; July Sp. Sess. P.A. 94-2, S. 11; P.A. 95-225, S. 34; 95-261, S. 3; P.A. 98-81, S. 10; 98-256, S. 12; P.A. 99-215, S. 17; P.A. 00-209, S. 3; P.A. 02-132, S. 57; P.A. 04-234, S. 2; P.A. 05-232, S. 7; P.A. 06-196, S. 186; Jan. Sp. Sess. P.A. 08-1, S. 24; P.A. 08-32, S. 12; P.A. 10-43, S. 34; 10-180, S. 5; P.A. 11-39, S. 1; 11-51, S. 134; P.A. 12-81, S. 27.)

*Note: Public act 05-232 is entitled “An Act Concerning Youthful Offender Proceedings”. (See Reference Table captioned “Public Acts of 2005” in Volume 16 which lists the sections amended, created or repealed by the act.)

History: P.A. 76-333 added the word “police” in agency designated as “state police bureau of identification”; P.A. 77-486 required that records be made available to judges and adult probation officers in connection with sentencing procedures; P.A. 77-614 made state police department a division within the department of public safety, effective January 1, 1979; P.A. 80-165 added provision re availability of records to crime victims; P.A. 81-472 made technical corrections; P.A. 82-140 permitted disclosure of identity of person charged to the victim if victim intends to bring a civil action for damages or person is adjudged a youthful offender; P.A. 94-221 replaced alphabetic with numeric Subdiv. indicators and added Subdiv. (3) re the disclosure of the identity of a person who is adjudged a youthful offender to the superintendent of schools for the school district in which such person resides and limited the use of such information by the superintendent; July Sp. Sess. P.A. 94-2 added a new Subdiv. (3) re the availability to a state’s attorney of records concerning a youth adjudged a youthful offender for the violation of certain firearm-related offenses, renumbering former Subdiv. (3) as Subdiv. (4); P.A. 95-225 substantially revised section by designating existing provisions as Subsec. (a) and amending said Subsec. to specify that the records shall be confidential and not be disclosed except as provided in this section, delete former Subdivs. (1) to (4), inclusive, re exceptions to the prohibition on disclosure and delete provision that granted any institution to which a youth is committed the right to inspect any of the records of any person committed to it as a youthful offender without a court order, adding Subsec. (b) re disclosure of the records to certain individuals and agencies, adding Subsec. (c) re disclosure of the records to any person who has a legitimate interest therein upon order of the court and adding Subsec. (d) re availability of the records to the victim of the crime; P.A. 95-261 added Subsec. (b), designated by the Revisors as Subsec. (e), re disclosure of reports and files of Office of Adult Probation re youth adjudged youthful offender to Office of the Bail Commission; P.A. 98-81 amended Subsec. (b) by adding provision that records be available to attorney representing youth, parent or guardian, until youth reaches age of majority or is emancipated, and to youth upon attainment of age of majority, provided proof of identity of such youth is submitted to court in accordance with guidelines prescribed by Chief Court Administrator; P.A. 98-256 amended Subsec. (b) to make provisions applicable to records of a youth adjudged a youthful offender “on or after October 1, 1995”; P.A. 99-215 amended Subsec. (b) by adding “emancipation or” and making a technical change; P.A. 00-209 added new Subsec. (f) authorizing the disclosure by law enforcement officials of information concerning a youth who has escaped from an institution or for whom an arrest warrant has been issued; P.A. 02-132 amended Subsec. (a) by making technical changes, amended Subsec. (b) by replacing “Office of Adult Probation, the Office of the Bail Commission” with “Court Support Services Division”, amended Subsec. (e) by replacing “Office of Adult Probation” with “Court Support Services Division”, replacing “disclosed to the Office of the Bail Commission” with “accessed and disclosed by employees of the division” and adding provision re youthful offender who served a period of probation and added Subsec. (g) re entry of information into registry of protective orders pursuant to Sec. 51-5c, effective January 1, 2003; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 05-232 amended Subsec. (a) by adding “or other information”, replacing “any youth adjudged a youthful offender” with “a youth”, adding exception for youth arrested for or charged with certain crimes and adding “or subsequently presumed or determined to be eligible to be adjudged”, amended Subsec. (b) by replacing “any youth adjudged a youthful offender on or after October 1, 1995,” with “any such youth” and making a technical change, amended Subsecs. (c), (d), (e) and (f) by replacing “any youth adjudged a youthful offender” with “any such youth”, amended Subsec. (g) by replacing “found eligible” with “presumed or determined to be eligible” and added Subsec. (h) re applicability of amended section, effective January 1, 2006; P.A. 06-196 made a technical change in Subsec. (d), effective June 7, 2006; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (b) to delete Board of Pardons and Paroles from existing list of service providing individuals and agencies to which records may be disclosed and add provision re availability of records to members and employees of Board of Pardons and Paroles and employees of Department of Correction, effective January 25, 2008; P.A. 08-32 amended Subsec. (a) to provide that confidentiality provisions do not apply to records or other information of a youth arrested for or charged with the commission of a violation of Sec. 14-222a, 14-224(a), 14-227a or 14-227g, added new Subsec. (h) re disclosure to Department of Motor Vehicles of records of youth adjudged youthful offender for violation of Sec. 14-215, 14-222, 14-223(b) or 14-224(b) or (c), suspension of the operator’s license of any such youth and prohibition on further disclosure, and redesignated existing Subsec. (h) as Subsec. (i), effective August 1, 2008; P.A. 10-43 amended Subsec. (b) to replace “an advocate appointed pursuant to section 54-221” with “a victim advocate under section 54-220”; P.A. 10-180 amended Subsec. (b) to add provision re availability of records to law enforcement officials and prosecutorial officials conducting legitimate criminal investigations; P.A. 11-39 added new Subsec. (g) re disclosure of information to parents or guardian of youth in custody of Department of Correction and redesignated existing Subsecs. (g), (h) and (i) as Subsecs. (h), (i) and (j), effective June 3, 2011; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011; P.A. 12-81 amended Subsec. (i) to delete provision requiring Commissioner of Motor Vehicles to suspend operator’s license of youth adjudged a youthful offender for 6 months for first offense and 1 year for second or subsequent offense.

Cited. 34 CA 535.

Cited. 30 CS 71. Cited. 33 CS 599. Cited. 38 CS 675.



Section 54-76m - Age of defendant at time of crime controlling.

The age of the youthful offender at the time of the commission of the crime set forth in the information or complaint shall determine whether he is entitled to the benefits provided by sections 54-76b to 54-76n, inclusive, and the provisions thereof shall apply to crimes committed prior, as well as subsequent, to October 1, 1971.

(1971, P.A. 72, S. 12.)

Cited. 30 CS 71.



Section 54-76n - Application of criminal law.

The provisions of titles 53, 53a and 54, including the right of appeal, shall apply to sections 54-76b to 54-76m, inclusive, insofar as they are applicable and not inconsistent herewith.

(1971, P.A. 72, S. 13.)

Cited. 30 CS 71.



Section 54-76o - Erasure of police and court records of youthful offender.

Whenever any person has been adjudicated a youthful offender and has subsequently been discharged from the supervision of the court or from the care of any institution or agency to whom he has been committed by the court, all police and court records pertaining to such youthful offender shall be automatically erased when such person attains twenty-one years of age, provided such person has not subsequent to being adjudged a youthful offender been convicted of a felony, as defined in section 53a-25, prior to attaining such age. Youthful offender status shall not be deemed conviction of a crime for the purposes of this section. Upon the entry of such an erasure order, all references including arrest, complaint, referrals, petitions, reports and orders, shall be removed from all agency, official and institutional files. The persons in charge of such records shall not disclose to any person, except the subject of the record, upon submission of satisfactory proof of the subject’s identity in accordance with guidelines prescribed by the Chief Court Administrator, information pertaining to the record so erased. No youth who has been the subject of such an erasure order shall be deemed to have been arrested ab initio, within the meaning of the general statutes, with respect to proceedings so erased. Copies of the erasure order shall be sent to all persons, agencies, officials or institutions known to have information pertaining to the proceedings affecting such youth.

(1972, P.A. 20, S. 1; P.A. 77-486, S. 3, 5; P.A. 92-115, S. 1, 2.)

History: P.A. 77-486 replaced provision which had required erasure of records pertaining to youthful offenders upon receipt of petition filed by youths, their parents or guardians if two years have elapsed from date of discharge with new provisions requiring automatic erasure when offenders reach 21 if they have not subsequently been convicted of a felony and specifying that youthful offender status is not deemed to be conviction of a crime; P.A. 92-115 added provision that records may be disclosed to subject of the record, upon submission of proof of identity in accordance with guidelines prescribed by chief court administrator.

Cited. 30 CS 71. Cited. 38 CS 675.



Section 54-76q - Statement of victim regarding plea agreement or sentence.

In a proceeding under sections 54-76b to 54-76n, inclusive, concerning the acceptance of a plea pursuant to a plea agreement entered into by a youth or the imposition of sentence upon such youth, the court shall permit any victim of the crime for which such youth is charged to submit a written statement for the record, or to appear before the court and make a statement for the record, regarding such plea agreement or sentence.

(P.A. 05-169, S. 3.)






Chapter 961 - Trial and Proceedings After Conviction

Section 54-77a - Establishing venue and selecting jurors for the town of Plymouth.

Section 54-77a is repealed.

(P.A. 75-26, S. 1, 8; P.A. 76-436, S. 664, 681; P.A. 77-576, S. 11, 65.)



Section 54-80 to 54-81b - Public defenders. Assistant public defenders; office; assistance. Expenses. Appointment of special defender. Public defenders for Common Pleas Court. Representation of accused on bindover.

Sections 54-80 to 54-81b, inclusive, are repealed.

(1949 Rev., S. 3615, 8796; 1959, P.A. 28, S. 13; 1961, P.A. 564, S. 1–3; 1963, P.A. 642, S. 69, 70; February, 1965, P.A. 178, S. 1, 2; 218; 1967, P.A. 34, S. 1; 189; 622, S. 8; 1969, P.A. 655, S. 2; 1971, P.A. 871, S. 121; 1972, P.A. 281, S. 22, 23; P.A. 73-116, S. 25, 26; 73-667, S. 1, 2; P.A. 74-183, S. 150, 151, 291; 74-317, S. 12, 14.)



Section 54-82 - Accused’s election of trial by court or by jury. Number of jurors.

(a) In any criminal case, prosecution or proceeding, the accused may, if the accused so elects when called upon to plead, be tried by the court instead of by the jury; and, in such case, the court shall have jurisdiction to hear and try such case and render judgment and sentence thereon.

(b) If the accused is charged with a crime punishable by death, life imprisonment without the possibility of release or life imprisonment and elects to be tried by the court, the court shall be composed of three judges to be designated by the Chief Court Administrator, or the Chief Court Administrator’s designee, who shall name one such judge to preside over the trial. Such judges, or a majority of them, shall have power to decide all questions of law and fact arising upon the trial and render judgment accordingly.

(c) If the accused does not elect to be tried by the court, the accused shall be tried by a jury of six except that no person charged with an offense which is punishable by death, life imprisonment without the possibility of release or life imprisonment, shall be tried by a jury of less than twelve without such person’s consent.

(1949 Rev., S. 8797; 1953, S. 3326d; 1967, P.A. 656, S. 62; P.A. 73-576, S. 3, 4; 73-616, S. 41, 67; P.A. 76-336, S. 4; P.A. 77-474, S. 1, 2; P.A. 80-313, S. 36; P.A. 81-47; P.A. 12-5, S. 26.)

History: 1967 act provided for designation of judges by chief court administrator instead of chief justice; P.A. 73-576 substituted “Connecticut Correctional Institution, Somers” for “State Prison” and replaced provision calling for trial by jury of six unless defendant claims twelve-person jury or case is punishable by death or life imprisonment with provision calling for jury of six except in cases involving capital offense which require trial by twelve-person jury unless defendant consents to jury of six; P.A. 73-616 transferred duty to select panel judges from chief court administrator to chief justice; P.A. 76-336 deleted specific references to imprisonment at Somers Correctional Institution; P.A. 77-474 required jury of twelve in cases involving offenses punishable by death or life imprisonment rather than in cases involving capital offenses; P.A. 80-313 divided section into Subsecs.; P.A. 81-47 amended Subsec. (b) by replacing provision re appointment of judges by chief justice with provision that three judges shall be designated by chief court administrator or his designee, who shall name one such judge to preside over the trial; P.A. 12-5 added provisions re crimes punishable by life imprisonment without possibility of release and made technical changes, effective April 25, 2012.

Cited. 41 CA 361. Three-judge court not required to deliberate with respect to all charges when only one charge carried maximum penalty of death or life in prison. 69 CA 267.

Cited. 33 CS 739; 34 CS 674.

Accused cannot postpone trial of his case indefinitely by repeatedly changing his election concerning trial by jury. 6 Conn. Cir. Ct. 218, 222, 223.

Subsec. (a):

Cited. 191 C. 506; 198 C. 77.

Subsec. (b):

Cited. 184 C. 455; 201 C. 534; 203 C. 4. Defendant’s decision to forgo a jury determination in capital felony sentencing proceeding and opt for sentencing by a three-judge panel was knowing, voluntary and intelligent; formulaic canvass of defendant is not required and validity of jury waiver is determined by examination of totality of the circumstances. 303 C. 71.

Cited. 13 CA 667; 22 CA 265. Court’s instruction to defendant that he could not change his decision to waive his right to a jury trial simply because he had rethought his position was not legally inaccurate or in contradiction of the provisions of section. 120 CA 768.

Subsec. (c):

Cited. 197 C. 247; 223 C. 384.

Cited. 34 CA 58; judgment reversed, see 232 C. 537; 41 CA 831.

Cited. 39 CS 347.



Section 54-82a - Test of insanity as defense.

Section 54-82a is repealed.

(1967, P.A. 336, S. 1, 2; 1969, P.A. 828, S. 214.)



Section 54-82b - Right to trial by jury.

(a) The party accused in a criminal action in the Superior Court may demand a trial by jury of issues which are triable of right by a jury. There is no right to trial by jury in criminal actions where the maximum penalty is a fine of one hundred ninety-nine dollars or in any matter involving violations payable through the Centralized Infractions Bureau where the maximum penalty is a fine of five hundred dollars or less.

(b) In criminal proceedings the judge shall advise the accused of his right to trial by jury at the time he is put to plea and, if the accused does not then claim a jury, his right thereto shall be deemed waived, but if a judge acting on motion made by the accused within ten days after judgment finds that such waiver was made when the accused was not fully cognizant of his rights or when, in the opinion of the judge, the proper administration of justice requires it, the judge shall vacate the judgment and cause the proceeding to be set for jury trial.

(c) In any criminal trial by a jury, except as otherwise provided by law, such trial shall be by a jury of six.

(P.A. 80-313, S. 35; P.A. 86-227; P.A. 87-241; May Sp. Sess. P.A. 92-6, S. 82, 117.)

History: P.A. 86-227 provided that “The party accused”, rather than “Any party”, may demand a jury trial and increased from $99 to $199 the maximum fine threshold for a jury trial; P.A. 87-241 amended Subsec. (a) by deleting reference to maximum penalty of sentence of 30 days or penalty consisting of both fine and imprisonment; May Sp. Sess. P.A. 92-6 amended Subsec. (a) to provide that there is no right to trial by jury in any matter involving violations payable through the centralized infractions bureau where the maximum penalty is a fine of $500 or less.

See Sec. 51-180 re criminal terms and sessions of court.

See Sec. 51-180a re special session held when an accused is confined for want of bail.

Cited. 9 CA 255. Cited. 10 CA 692. Cited. 41 CA 454.

Subsec. (a):

Statute does not violate right to trial by jury under federal or state constitutions. 5 CA 434. Cited. 12 CA 481. Cited. 14 CA 816.

Subsec. (b):

Right to jury trial discussed. 188 C. 697. Cited. 198 C. 77.

Cited. 39 CA 702. Cited. 46 CA 486.

Subsec. (c):

Cited. 197 C. 247. Cited. 223 C. 384.



Section 54-82c - (Formerly Sec. 54-139). Prisoner’s right to speedy trial on pending charges.

(a) Whenever a person has entered upon a term of imprisonment in a correctional institution of this state and, during the continuance of the term of imprisonment, there is pending in this state any untried indictment or information against such prisoner, he shall be brought to trial within one hundred twenty days after he has caused to be delivered, to the state’s attorney or assistant state’s attorney of the judicial district or geographical area, in which the indictment or information is pending, and to the appropriate court, written notice of the place of his imprisonment and his request for final disposition to be made of the indictment or information. For good cause shown in open court, the prisoner or his counsel being present, the court may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the warden, Community Correctional Center Administrator or other official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decisions of the Board of Pardons and Paroles relating to the prisoner.

(b) The written notice and request for final disposition referred to in subsection (a) hereof shall be given or sent by the prisoner to the warden, Community Correctional Center Administrator or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, Community Correctional Center Administrator or other official having custody of the prisoner shall promptly inform him in writing of the source and contents of any untried indictment or information against him concerning which the warden, administrator or other official has knowledge and of his right to make a request for final disposition thereof.

(d) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in subsection (a) hereof shall void the request.

(1957, P.A. 551, S. 1; 1961, P.A. 465; 1963, P.A. 642, S. 79; P.A. 73-116, S. 14; 73-667, S. 1, 2; P.A. 74-183, S. 156, 291; P.A. 76-436, S. 558, 681; P.A. 80-313, S. 37; June Sp. Sess. P.A. 98-1, S. 74, 121; P.A. 04-234, S. 2.)

History: 1961 act specified, in Subsec. (a), request and notice be to state’s attorney or prosecuting attorney and added circuit court; 1963 act stipulated state’s attorney be of the county, deleted reference to prosecuting attorney of county and substituted jail administrator for sheriff; P.A. 73-116 added reference to judicial districts and replaced jail administrator with community correctional center administrator; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 74-183 replaced circuit court with court of common pleas, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 replaced prosecuting attorneys of common pleas court with assistant state’s attorneys and deleted reference to various courts’ jurisdiction, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 80-313 deleted reference to counties and made slight change in wording; Sec. 54-139 transferred to Sec. 54-82c in 1981; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective June 24, 1998; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.

Phrase “has caused to be delivered” is equivalent of “has delivered” and one-hundred-twenty-day period runs from completion of delivery of both request and supplemental information. 149 C. 250. Cited. 153 C. 28. Statute permits court to grant continuance for good cause shown even where facts which lead court to grant continuance are beyond defendant’s control. 171 C. 487. Cited. 185 C. 118; 194 C. 297; 198 C. 573.

Cited. 40 CA 757.

Does not apply to prisoner in federal institution in Connecticut. 24 CS 308. Does not purport to place a limit on time within which information should be made. Id. Cited. 36 CS 327, 330.

Annotations to present section:

Cited. 193 C. 270; 194 C. 297; 197 C. 166; 198 C. 573; 202 C. 93; 221 C. 921; 224 C. 163; 242 C. 409.

Cited. 12 CA 1; 14 CA 244; Id., 493; 20 CA 205; 26 CA 698; 28 CA 195; 32 CA 38; 33 CA 184; judgment reversed, see 232 C. 707; 40 CA 757. In absence of any evidence to the contrary, it is presumed that officials acted properly under statute and therefore, because written notice was not delivered to state’s attorney, the statutory 120-day period did not commence. 107 CA 517. For purposes of speedy trial calculations, delays attributable to initiations of the defense are excludable. 110 CA 245. Time limits under section excluded entire period of time during which defendant’s competency claim was considered and resolved. 132 CA 24.

Subsec. (c):

Cited. 29 CA 694.



Section 54-82d - (Formerly Sec. 54-140). Dismissal of charges on failure to grant prisoner speedy trial.

If an action is not assigned for trial within the period of time as provided in section 54-82c, no court of this state shall any longer have jurisdiction thereof, nor shall the untried indictment or information be of any further force or effect, and the court shall enter an order dismissing the same.

(1957, P.A. 551, S. 2; P.A. 80-313, S. 38.)

History: P.A. 80-313 added specific reference to Sec. 54-139 and made slight change in wording; Sec. 54-140 transferred to Sec. 54-82d in 1981 and reference to Sec. 54-139 revised to reflect its transfer as well.

Period of time construed to run from completion of delivery of both request and supplemental information. 149 C. 250. Cited. 171 C. 487. Cited. 185 C. 118.

Annotations to present section:

Cited. 194 C. 297; Id., 510. Cited. 197 C. 166. Cited. 198 C. 573. Failure to bring to trial within time limit prescribed by Sec. 54-82c may be waived. Statute affects personal jurisdiction not subject matter jurisdiction. 202 C. 93. Cited. 221 C. 921. Cited. 224 C. 163.

Cited. 12 CA 1. Cited. 14 CA 244. Cited. 20 CA 205. Cited. 26 CA 698. Cited. 28 CA 195. Cited. 29 CA 694. Cited. 40 CA 757.



Section 54-82e - (Formerly Sec. 54-141). Mentally ill person not covered.

The provisions of sections 54-82c and 54-82d shall not apply to any person adjudged to be mentally ill.

(1957, P.A. 551, S. 3.)

History: Sec. 54-141 transferred to Sec. 54-82e in 1981 and revised references to other sections within provisions as necessary to reflect their transfer.



Section 54-82f - Voir dire examination.

In any criminal action tried before a jury, either party shall have the right to examine, personally or by his counsel, each juror outside the presence of other prospective jurors as to his qualifications to sit as a juror in the action, or as to his interest, if any, in the subject matter of the action, or as to his relations with the parties thereto. If the judge before whom the examination is held is of the opinion from the examination that any juror would be unable to render a fair and impartial verdict, the juror shall be excused by the judge from any further service upon the panel, or in the action, as the judge determines. The right of such examination shall not be abridged by requiring questions to be put to any juror in writing and submitted in advance of the commencement of said action.

(P.A. 80-313, S. 39.)

Cited. 10 CA 624. Cited. 16 CA 165; Id., 333. Cited. 26 CA 165. Cited. 30 CA 359; Id., 470. Cited. 31 CA 278; judgment reversed, see 230 C. 385; see also 37 CA 801. Cited. 38 CA 247; Id., 598. Cited. 40 CA 328. Cited. 46 CA 600. Purpose of voir dire. 49 CA 41. In a case concerning a male on male, or female on female, sexual assault, relevant questions to venirepersons that delve into prejudices, beliefs and attitudes toward homosexuality should be permitted, but questions relating to the issue of struggling with sexual identity are not permitted as such questions are unrelated to the issues in the case, are not based on undisputed facts and would test the prospective jurors’ views of certain facts. 112 CA 694.



Section 54-82g - (Formerly Sec. 51-242). Peremptory challenges in criminal prosecution.

The accused may challenge peremptorily, in any criminal trial before the Superior Court for any offense punishable by death or life imprisonment without the possibility of release, twenty-five jurors; for any offense punishable by life imprisonment, fifteen jurors; for any offense the punishment for which may be imprisonment for more than one year and for less than life, six jurors; and for any other offense, three jurors. In any criminal trial in which the accused is charged with more than one count on the information or where there is more than one information, the number of challenges is determined by the count carrying the highest maximum punishment. The state, on the trial of any criminal prosecution, may challenge peremptorily the same number of jurors as the accused.

(1949 Rev., S. 8798; 1953, S. 3327d; 1959, P.A. 28, S. 210; February, 1965, P.A. 574, S. 39; P.A. 73-576, S. 1, 4; P.A. 74-183, S. 55, 291; P.A. 76-336, S. 16; P.A. 76-436, S. 105, 681; P.A. 77-452, S. 19, 72; P.A. 80-152; 80-313, S. 40, 62; P.A. 12-5, S. 27.)

History: 1959 act added circuit court; 1965 act deleted obsolete reference to common pleas court, its criminal jurisdiction having been abolished in 1959; P.A. 73-576 replaced “State Prison” with “Connecticut Correctional Institution, Somers” and deleted provisions which pertained to twelve-person juries and allowed for eight challenges in trials where offense is punishable by sentence of less than life and four challenges for other offenses, retaining six challenges and four challenges, respectively, previously applicable to six-person juries and now made generally applicable, effective June 12, 1973, and applicable to all prosecutions claimed for jury trial on and after that date; P.A. 74-183 replaced circuit court with court of common pleas, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-336 specified that six challenges are allowed where imprisonment may be for “more than one year” and deleted specific mention of Somers institution as place of imprisonment; P.A. 76-436 reiterated changes of P.A. 76-336 and deleted reference to arraignment before court of common pleas, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 77-452 made technical grammatical change; P.A. 80-152 deleted specific reference to superior court arraignments, referring instead to arraignment “in any criminal trial” and added provision re determination of challenges allowed in cases involving more than one court or more than one information; P.A. 80-313 reiterated deletion of reference to arraignment in superior court; Sec. 51-242 transferred to Sec. 54-82g in 1981; P.A. 12-5 added provision re offense punishable by life imprisonment without possibility of release and made a technical change, effective April 25, 2012.

Peremptory challenge must be made at time of examination, unless new cause arises. 18 C. 177. Juror need not be sworn on voir dire; 47 C. 528; not a strict right, but may be granted; in any event waived by neglect to request. Id., 528. If challenge for favor overruled, no cause of complaint unless peremptory challenges exhausted. Id., 528; 49 C. 379. When court has discretion to sentence for life, accused may challenge fifteen jurors peremptorily. Id., 232. Accused has no absolute right to examine jurors. 69 C. 186; 80 C. 614. Control of judge over examination. 72 C. 722. See note to section 51-241. Where more than one count, number that may be challenged is determined by highest maximum punishment under any count. 80 C. 618. Disqualifications of jurors discussed; distinction between principal challenge and challenge to the favor. 103 C. 542. Challenge to the array, which can lie only for a cause affecting entire panel discussed. 100 C. 209; 103 C. 471; 109 C. 572. Qualifications of jurors who hold opinions formed through news reports. 147 C. 194.

Annotations to present section:

Cited. 193 C. 646. Cited. 195 C. 421. Cited. 223 C. 299. Cited. 226 C. 618. Cited. 233 C. 813. Cited. 237 C. 238. Nothing in section requires trial court to permit a party to ascertain prospective jurors’ views on specific evidence during voir dire. 269 C. 213.

Cited. 7 CA 503. Cited. 16 CA 333. Cited. 36 CA 631. Cited. 38 CA 231.



Section 54-82h - Alternate jurors in criminal cases. Peremptory challenges.

(a) In any criminal prosecution to be tried to the jury in the Superior Court if it appears to the court that the trial is likely to be protracted, the court may, in its discretion, direct that, after a jury has been selected, two or more additional jurors shall be added to the jury panel, to be known as “alternate jurors”. Such alternate jurors shall have the same qualifications and be selected and subject to examination and challenge in the same manner and to the same extent as the jurors constituting the regular panel, provided, in any case when the court directs the selection of alternate jurors, the number of peremptory challenges allowed shall be as follows: In any criminal prosecution the state and the accused may each peremptorily challenge thirty jurors if the offense for which the accused is arraigned is punishable by death or life imprisonment without the possibility of release, eighteen jurors if the offense is punishable by life imprisonment, eight jurors if the offense is punishable by imprisonment for more than one year and for less than life, and four jurors in any other case.

(b) Alternate jurors shall be sworn separately from those constituting the regular panel, and the oaths to be administered shall be as provided in section 1-25.

(c) Alternate jurors shall attend at all times upon trial of the cause. They shall be seated when the case is on trial with or near the jurors constituting the regular panel, with equal opportunity to see and hear all matters adduced in the trial of the case. If, at any time, any juror shall, for any reason, become unable to further perform the duty of a juror, the court may excuse such juror and, if any juror is so excused or dies, the court may order that an alternate juror who is designated by lot to be drawn by the clerk shall become a part of the regular panel and the trial or deliberation shall then proceed with appropriate instructions from the court as though such juror had been a member of the regular panel from the time when the trial or deliberation began. If the alternate juror becomes a member of the regular panel after deliberations began, the jury shall be instructed by the court that deliberations by the jury shall begin anew. A juror who has been selected to serve as an alternate shall not be segregated from the regular panel except when the case is given to the regular panel for deliberation at which time such alternate juror may be dismissed from further service on said case or may remain in service under the direction of the court.

(P.A. 80-313, S. 41; P.A. 82-307, S. 5, 8; P.A. 00-116, S. 6; P.A. 12-5, S. 28.)

History: P.A. 82-307 amended Subsec. (a) by changing the number of alternate jurors from “one or two” to two “or more” and amended Subsec. (c) to reflect this change; P.A. 00-116 amended Subsec. (c) by making technical changes, by permitting alternate juror to become part of the deliberation and proceed with appropriate instructions from the court as though alternate juror was part of the regular panel when the trial or deliberation began, by providing if alternate juror becomes member of panel after deliberations began, the jury shall be instructed by the court that deliberations by the jury shall begin anew, and by adding provision allowing alternate juror to remain in service under the direction of the court during deliberation of regular panel; P.A. 12-5 amended Subsec. (a) to add provision re offense punishable by life imprisonment without possibility of release, effective April 25, 2012.

Cited. 7 CA 503; 36 CA 631; 38 CA 231; 41 CA 831.

Subsec. (a):

Cited. 190 C. 219; 195 C. 421.

Cited. 8 CA 158; 34 CA 58; judgment reversed, see 232 C. 537; 35 CA 541.

Subsec. (c):

Cited. 199 C. 163; 216 C. 367; 231 C. 235. Statute requires alternate jurors to be dismissed after commencement of jury deliberations and substitution of alternate juror after commencement of deliberations is prohibited. 254 C. 472. Substitution of alternate juror after commencement of deliberations in violation of statute is not harmless error. Id. Statute now explicitly permits substitution of a juror after deliberations have begun. 257 C. 192. Process for selecting and dismissing alternate jurors, including under Subsec., does not implicate constitutional rights. 272 C. 432. Trial court could not reconsider its decision to dismiss juror once it had communicated its decision to her since such communication caused her to lose her status as a juror and she was no longer qualified to participate in the remainder of the proceedings. 303 C. 378.

Cited. 34 CA 58; judgment reversed, see 232 C. 537; 35 CA 541. Judgments of conviction reversed due to substitution of two nonjurors, formerly alternate jurors who were dismissed by trial court after deliberations had begun, for regular jurors in the jury by the trial court. 67 CA 734. Defendant’s constitutional right to fair trial before jury drawn from a fair cross-section of the community was not violated where trial court excused alternate juror for financial hardship after deliberations had begun. 110 CA 263.



Section 54-82i - (Formerly Sec. 54-22). Attendance of witnesses in criminal proceedings.

(a) Definitions. The following words, when used in this section, have the meaning specified, unless the context otherwise indicates: “Witness” means a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding; “state” includes any territory of the United States and the District of Columbia, and “summons” means a subpoena, order or other notice requiring the appearance of a witness.

(b) Summoning witness in this state to testify in another state. If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies, under the seal of such court, that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution or grand jury investigation and that the presence of such witness will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the judicial district in which such person is, such judge shall fix a time and place for a hearing and shall make an order directing the witness to appear at such time and place for such hearing. If, at such hearing, the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state and that the laws of such other state and the laws of any other state through which the witness may be required to pass by ordinary course of travel will give to such witness protection from arrest and from the service of civil or criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. At any such hearing, the certificate shall be prima facie evidence of all the facts stated therein. If such certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure the attendance of the witness in such state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before such judge for such hearing, and, being satisfied, at such hearing, of the desirability of such custody and delivery, of which desirability such certificate shall be prima facie proof, may, in lieu of issuing a subpoena or summons, order that such witness be forthwith taken into custody and delivered to an officer of the requesting state. If such witness, after being paid or tendered by an authorized person the same amount per mile as provided for state employees pursuant to section 5-141c for each mile by the ordinary traveled route to and from the court where the prosecution is pending and five dollars each day that such witness is required to travel and attend as a witness, fails, without good cause, to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

(c) Witness from another state summoned to testify in this state. If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or in grand jury investigations commenced or about to commence in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court, stating such facts and specifying the number of days the witness will be required. Such certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure the attendance of the witness in this state. Such certificate shall be presented to a judge of a court of record in the judicial district in which the witness is found. If the witness is summoned to attend and testify in this state, the witness shall be tendered the same amount per mile as provided for state employees pursuant to section 5-141c for each mile by the ordinary traveled route to and from the court where the prosecution is pending, and five dollars for each day that such witness is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails, without good cause, to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

(d) Exemption from arrest and service of process. If a person comes into this state in obedience to a summons directing him to attend and testify in this state, he shall not, while in this state pursuant to such summons, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under such summons. If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not, while so passing through this state, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under such summons.

(e) Interpretation. This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of the states which enact it.

(1949 Rev., S. 8732; P.A. 78-280, S. 2, 127; P.A. 01-186, S. 10, 11.)

History: P.A. 78-280 substituted “judicial district” for “county”; Sec. 54-22 transferred to Sec. 54-82i in 1981; P.A. 01-186 amended Subsec. (b) by replacing “sum of ten cents a mile” with provision re payment of same amount per mile as provided for state employees pursuant to Sec. 5-141c and making technical changes for purposes of gender neutrality and amended Subsec. (c) by replacing “sum of ten cents for each mile” with provision allowing witness the same amount per mile as provided for state employees pursuant to Sec. 5-141c and making technical changes for purposes of gender neutrality.

Cited. 179 C. 102.

Subsec. (c):

Cited. 171 C. 47.

Annotations to present section:

Cited. 198 C. 517. Cited. 237 C. 58.

Cited. 7 CA 503. Cited. 36 CA 250.

Subsec. (c):

Cited. 193 C. 350. Cited. 194 C. 89. Cited. 198 C. 542.

Cited. 3 CA 137. Habeas corpus petitioner, incarcerated in Arizona, could not prevail on his claim that trial court should have invoked provisions of Subsec. to secure petitioner’s presence at hearing on Commissioner of Correction’s motion to dismiss petition. Subsec. applies to criminal and grand jury proceedings not habeas corpus proceedings which are civil in nature. 82 CA 25.

Cited. 38 CS 301; Id., 521.



Section 54-82j - (Formerly Sec. 54-23). Detention of witnesses. Warrant.

Upon the written complaint of any state’s attorney addressed to the clerk of the superior court for the judicial district wherein such state’s attorney resides, alleging (1) that a person named therein is or will be a material witness in a criminal proceeding then pending before or returnable to the superior court for such judicial district, and in which proceeding any person is or may be charged with an offense punishable by death or imprisonment for more than one year, and (2) that the state’s attorney believes that such witness is likely to disappear from the state, secrete himself or otherwise avoid the service of subpoena upon him, or refuse or fail to appear and attend in and before such superior court as a witness, when desired, the clerk or any assistant clerk of the court shall issue a warrant addressed to any proper officer or indifferent person, for the arrest of the person named as a witness, and directing that such person be forthwith brought before any judge of the superior court for such judicial district, for examination. The person serving the warrant shall bring the person so arrested before the judge for examination as soon as is reasonably possible and hold him subject to the further orders of the judge. The person serving the warrant shall also notify the state’s attorney of such arrest and of the time and place of such examination.

(1949 Rev., S. 8760; 1959, P.A. 28, S. 144; February, 1965, P.A. 574, S. 44; P.A. 73-116, S. 20; 73-667, S. 1, 2; P.A. 74-183, S. 135, 291; P.A. 76-436, S. 527, 681; P.A. 78-280, S. 1, 127; P.A. 80-313, S. 42.)

History: 1959 act substituted circuit court for trial justice or municipal court; 1965 act deleted obsolete provision for bringing arrested witness before common pleas court judge; P.A. 73-116 added references to judicial districts and substituted “Connecticut Correctional Institution, Somers” for “State Prison”; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 74-183 replaced circuit court with court of common pleas, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 deleted reference to proceedings pending before common pleas court, reflecting transfer of all trial jurisdiction to superior court, and applied provisions to cases involving imprisonment for more than one year, deleting specific reference to imprisonment in Somers facility, effective July 1, 1978; P.A. 78-280 deleted references to counties; P.A. 80-313 made minor changes in wording but made no substantive changes; Sec. 54-23 transferred to Sec. 54-82j in 1981.



Section 54-82k - (Formerly Sec. 54-24). Recognizance; commitment; release; fees.

(a) If, upon the examination provided for in section 54-82j, the judge is of the opinion that the interests of justice so require, he may order that a recognizance to the state be entered into by one or more persons of sufficient responsibility, conditioned that the person named as a witness shall appear before the superior court before which the proceeding is pending or to which it is returnable and abide the order of said superior court in the case.

(b) If such recognizance is not entered into, the judge shall order the person to be committed to a community correctional center until the next criminal term of the Superior Court to be held in the judicial district, or until he is legally discharged, and the judge shall issue a proper mittimus for his commitment in the case. Any person so committed to a community correctional center shall not, upon such commitment, be confined or associated in the center with persons confined therein upon conviction of or charged with any criminal offense, and the state’s attorney for the judicial district wherein the person is so detained may release the bond and order the discharge of the person if, in his judgment, the requirements of justice so demand. When any person is confined in a community correctional center under the provisions of this section and section 54-82j, he shall receive, in addition to his legal fees as a witness, two dollars for each day that he is so confined, and the fees and expenses incurred under the provisions of this section and section 54-82j, shall be taxed by the court and paid as other expenses in criminal proceedings.

(c) Any person committed under the provisions of this section shall be released from confinement upon the giving of the required recognizance, which shall be taken as provided in case of imprisonment in a community correctional center upon criminal process.

(d) “State’s attorney”, as used in section 54-82j, and in this section, includes assistant state’s attorneys.

(1949 Rev., S. 8761; 1959, P.A. 28, S. 145; 1963, P.A. 642, S. 64; P.A. 73-116, S. 21; 73-667, S. 1, 2; P.A. 74-183, S. 136, 291; P.A. 76-436, S. 528, 681; P.A. 78-280, S. 1, 127; P.A. 80-313, S. 43.)

History: 1959 act substituted circuit court for municipal court or trial justice, which were abolished; 1963 act deleted stipulation commitment be to jail in county where court has jurisdiction; P.A. 73-116 added references to judicial districts and substituted “community correctional center” for “jail” where appearing; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 74-183 replaced circuit court with court of common pleas, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 amended section to delete references to proceedings before court of common pleas, reflecting transfer of all trial jurisdiction to superior court, effective July 1, 1978; P.A. 78-280 deleted references to counties; P.A. 80-313 divided existing provisions into Subsecs. (a), (b) and (d), rephrasing provisions, and inserted new Subsec. (c) re release upon giving required recognizance; Sec. 54-24 transferred to Sec. 54-82k in 1981 and references to other sections within provisions revised as necessary to reflect their transfer.



Section 54-82l - Rules re speedy trial to be adopted by judges of Superior Court effective July 1, 1983.

In accordance with the provisions of section 51-14, the judges of the Superior Court shall make such rules as they deem necessary to provide a procedure to assure a speedy trial for any person charged with a criminal offense on or after July 1, 1983. Such rules shall provide that (1) in any case in which a plea of not guilty is entered, the trial of a defendant charged in an information or indictment with the commission of a criminal offense shall commence within eighteen months from the filing date of the information or indictment or from the date of the arrest, whichever is later, except that when such defendant is incarcerated in a correctional institution of this state pending such trial and is not subject to the provisions of section 54-82c, the trial of such defendant shall commence within twelve months from the filing date of the information or indictment or from the date of the arrest, whichever is later; and (2) if a defendant is not brought to trial within the time limit set forth in subdivision (1) of this section and a trial is not commenced within thirty days of a motion for a speedy trial made by the defendant at any time after such time limit has passed, the information or indictment shall be dismissed. Such rules shall include provisions to identify periods of delay caused by the action of the defendant, or the defendant’s inability to stand trial, to be excluded in computing the time limits set forth in subdivision (1) of this section.

(P.A. 82-349, S. 1, 4; P.A. 83-1, S. 1, 3; P.A. 07-217, S. 193.)

History: P.A. 82-349, S. 1, effective July 1, 1983; P.A. 83-1 made provisions applicable to person charged with criminal offense on or after July 1, 1983, effective March 24, 1983; P.A. 07-217 made technical changes, effective July 12, 2007.

Cited. 3 CA 349, 351. Cited. 5 CA 347, 351. Cited. 12 CA 364.



Section 54-82m - Rules re speedy trial to be adopted by judges of Superior Court effective July 1, 1985.

In accordance with the provisions of section 51-14, the judges of the Superior Court shall make such rules as they deem necessary to provide a procedure to assure a speedy trial for any person charged with a criminal offense on or after July 1, 1985. Such rules shall provide that (1) in any case in which a plea of not guilty is entered, the trial of a defendant charged in an information or indictment with the commission of a criminal offense shall commence within twelve months from the filing date of the information or indictment or from the date of the arrest, whichever is later, except that when such defendant is incarcerated in a correctional institution of this state pending such trial and is not subject to the provisions of section 54-82c, the trial of such defendant shall commence within eight months from the filing date of the information or indictment or from the date of arrest, whichever is later; and (2) if a defendant is not brought to trial within the time limit set forth in subdivision (1) of this section and a trial is not commenced within thirty days of a motion for a speedy trial made by the defendant at any time after such time limit has passed, the information or indictment shall be dismissed. Such rules shall include provisions to identify periods of delay caused by the action of the defendant, or the defendant’s inability to stand trial, to be excluded in computing the time limits set forth in subdivision (1) of this section.

(P.A. 82-349, S. 2, 4; P.A. 83-1, S. 2, 3; P.A. 07-217, S. 194.)

History: P.A. 82-349, S. 2, effective July 1, 1985; P.A. 83-1 made provisions applicable to person charged with criminal offense on or after July 1, 1985, effective March 24, 1983; P.A. 07-217 made technical changes, effective July 12, 2007.

Cited. 14 CA 244. Cited. 33 CA 184; judgment reversed, see 232 C. 707. Cited. 37 CA 384. Cited. 38 CA 868. Cited. 40 CA 483. Statutory right to speedy trial cited. Id. Cited. Id., 643; Id., 757. Cited. 42 CA 144. Cited. 43 CA 488. Right to protection of statute waived by withdrawing motion and not filing for dismissal. 47 CA 91. Cited. 54 CA 361. Section codifies defendant’s constitutional right to speedy trial and confers on Superior Court judges authority to make such rules as they deem necessary to establish procedure for implementing that right. 66 CA 357. Defendant not deprived of right to speedy trial when trial delay was occasioned by continuances requested by defendant’s counsel, rather than by defendant, and defendant did not object. 78 CA 659.



Section 54-82q - Temporary restraining order prohibiting harassment of witness.

(a) Upon application of a prosecutorial official, a court may issue a temporary restraining order prohibiting the harassment of a witness in a criminal case if the court finds, from specific facts shown by affidavit or verified complaint, that there are reasonable grounds to believe that harassment of an identified witness in a criminal case exists or that such order is necessary to prevent and restrain the commission of an offense under section 53a-151 or 53a-151a.

(b) A temporary restraining order may be issued under this section without written or oral notice to the adverse party or such party’s attorney if the court finds, upon written certification of facts by the prosecutorial official, that such notice should not be required and that there is a reasonable probability that the state will prevail on the merits. A temporary restraining order shall set forth the reasons for the issuance of such order, be specific in its terms and describe in reasonable detail, and not by reference to the complaint or other document, the act or acts being restrained.

(c) A temporary restraining order issued without notice under this section shall be endorsed with the date and hour of issuance and be filed forthwith in the office of the clerk of the court that issued the order.

(d) A temporary restraining order issued under this section shall expire at such time as the court directs, not to exceed ten days from issuance. The court, for good cause shown before expiration of the order, may extend the expiration date of the order for not more than ten days or for a longer period if agreed to by the adverse party. If the prosecutorial official files an application for a protective order pursuant to section 54-82r prior to the expiration date of the temporary restraining order, the temporary restraining order shall remain in effect until the court makes a decision on the issuance of such protective order.

(e) If, on two days’ notice to the prosecutorial official or on such shorter notice as the court may prescribe, the adverse party appears and moves to dissolve or modify the temporary restraining order, the court shall proceed to hear and determine such motion expeditiously.

(f) When a temporary restraining order is issued without notice, an application for a protective order filed pursuant to section 54-82r shall be privileged in assignment for hearing and shall take precedence over all other matters except matters of the same character, and, if the prosecutorial official does not proceed with such application at such hearing, the temporary restraining order shall be dissolved.

(P.A. 99-240, S. 2.)

See Sec. 51-5c re automated registry of protective orders.



Section 54-82r - Protective order prohibiting harassment of witness.

(a) Upon application of a prosecutorial official, a court may issue a protective order prohibiting the harassment of a witness in a criminal case if the court, after a hearing at which hearsay evidence shall be admissible, finds by a preponderance of the evidence that harassment of an identified witness in a criminal case exists or that such order is necessary to prevent and restrain the commission of a violation of section 53a-151 or 53a-151a. Any adverse party named in the complaint has the right to present evidence and cross-examine witnesses at such hearing. Such order shall be an order of the court, and the clerk of the court shall cause a certified copy of such order to be sent to the witness, and a copy of such order, or the information contained in such order, to be sent by facsimile or other means within forty-eight hours of its issuance to the appropriate law enforcement agency.

(b) A protective order shall set forth the reasons for the issuance of such order, be specific in terms and describe in reasonable detail, and not by reference to the complaint or other document, the act or acts being restrained. A protective order issued under this section may include provisions necessary to protect the witness from threats, harassment, injury or intimidation by the adverse party including, but not limited to, enjoining the adverse party from (1) imposing any restraint upon the person or liberty of the witness, (2) threatening, harassing, assaulting, molesting or sexually assaulting the witness, or (3) entering the dwelling of the witness. Such order shall contain the following language: “In accordance with section 53a-223 of the Connecticut general statutes, any violation of this order constitutes criminal violation of a protective order which is punishable by a term of imprisonment of not more than five years, a fine of not more than five thousand dollars, or both. Additionally, in accordance with section 53a-107 of the Connecticut general statutes, entering or remaining in a building or any other premises in violation of this order constitutes criminal trespass in the first degree which is punishable by a term of imprisonment of not more than one year, a fine of not more than two thousand dollars, or both.” If the adverse party is the defendant in the criminal case, such order shall be made a condition of the bail or release of the defendant and shall also contain the following language: “Violation of this order also violates a condition of your bail or release and may result in raising the amount of bail or revoking release.”

(c) The protective order shall remain in effect for the duration of the criminal case except as otherwise ordered by the court.

(P.A. 99-240, S. 3; P.A. 02-132, S. 58; P.A. 05-288, S. 186.)

History: P.A. 02-132 amended Subsec. (a) by replacing provisions re sending certified copy of order to law enforcement agency with provisions re sending copy of or information contained in order to law enforcement agency by facsimile or other means, effective January 1, 2003; P.A. 05-288 amended Subsec. (b) by making technical changes and revising required language in order re penalty for criminal violation of a protective order, effective July 13, 2005.

See Sec. 51-5c re automated registry of protective orders.



Section 54-82s - The Leroy Brown, Jr. and Karen Clarke Witness Protection Program.

The program of providing protective services to witnesses under sections 54-82t and 54-82u shall be known as the “The Leroy Brown, Jr. and Karen Clarke Witness Protection Program”.

(P.A. 99-247, S. 6.)



Section 54-82t - Protective services for witness at risk of harm.

(a) For the purposes of this section and section 54-82u:

(1) “Witness” means any person who is summoned, or who may be summoned, to give testimony in a criminal proceeding, and includes a member of the immediate family of such person.

(2) “Witness at risk of harm” means a witness who, as a result of cooperating in an investigation or prosecution of a serious felony offense, has been, or is reasonably likely to be, intimidated, harassed, threatened, retaliated against or subjected to physical violence.

(3) “Serious felony offense” means any felony that involves the use, attempted use or threatened use of physical force against another person or results in the serious physical injury or death of another person.

(b) In any investigation or prosecution of a serious felony offense, the prosecutorial official shall review all witnesses to the offense and may identify any witness as a witness at risk of harm. Upon such identification, the prosecutorial official shall then determine whether a witness at risk of harm is critical to a criminal investigation or prosecution. If the witness at risk of harm is determined to be critical to such investigation or prosecution, the prosecutorial official may (1) certify that the witness receive protective services, or (2) if the prosecutorial official finds a compelling need to temporarily relocate the witness, certify that the witness receive protective services including temporary relocation services. In determining whether a witness should receive protective services, the prosecutorial official shall give special consideration to a witness who is a child, elderly or handicapped or otherwise more at risk of being intimidated, harassed, threatened, retaliated against or subjected to physical violence or who is a witness in a case involving organized crime, gang activities or drug trafficking or involving a high degree of risk to the witness.

(c) When a witness is certified as provided in subsection (b) of this section, the Chief State’s Attorney shall provide appropriate protective services to such witness. The Chief State’s Attorney shall coordinate the efforts of state and local agencies to provide protective services to a witness.

(d) Protective services provided to such witness may include, but are not limited to:

(1) Armed protection, escort, marked or unmarked surveillance or periodic visits or contact by law enforcement officials prior, during or subsequent to the official proceeding;

(2) Temporary physical relocation to an alternate residence;

(3) Housing expenses;

(4) Transportation or storage of personal possessions;

(5) Basic living expenses including, but not limited to, food, transportation, utility costs and health care; or

(6) Other services as needed and approved by the Chief State’s Attorney.

(e) Protective services may be provided for the duration of the criminal case or until the risk giving rise to certification has diminished, whichever occurs first.

(f) In addition to the protective services provided pursuant to subsection (d) of this section, the Chief State’s Attorney shall provide such witness with (1) information on the responsibilities and risks of being a witness, and (2) the names and telephone numbers of persons to contact if such witness has questions or concerns for such witness’s safety, including at least one telephone number that may be called twenty-four hours a day.

(g) If a witness declines to receive protective services under this section, the Chief State’s Attorney shall request the witness to make such declination in writing. Such declination shall set forth (1) the type of protective services offered, (2) that the offer of protective services has been explained in detail to the witness, and (3) a telephone number that the witness may call twenty-four hours a day if the witness has concerns for the witness’s safety or reconsiders the witness’s decision to decline protective services.

(h) If the parent or parents or guardian of a child who is certified as a witness at risk of harm critical to a criminal investigation or prosecution as provided in subsection (b) of this section, declines the provision of protective services under this section, the Office of the Chief State’s Attorney shall be notified within twenty-four hours after such declination. Upon receipt of such notice, the Chief State’s Attorney shall make reasonable efforts to confer with a victim advocate providing services for the Office of Victim Services and shall, not later than three days after such declination, determine if the matter should be referred to the Department of Children and Families for investigation as to whether such child is neglected, as defined in section 46b-120, and whether the department should provide protective services or take other action pursuant to chapter 319a or 815t with respect to such child.

(i) The costs of providing protective services to witnesses under this section shall be shared by the state and local agencies providing such services pursuant to the witness protection policy established by the Office of the Chief State’s Attorney.

(j) Any record of the Division of Criminal Justice or other governmental agency that, in the reasonable judgment of the Chief State’s Attorney or a state’s attorney, would disclose or would reasonably result in the disclosure of the identity or location of any person receiving or considered for the receipt of protective services under this section or of law enforcement techniques not otherwise known to the general public that are used in protecting witnesses, shall be confidential and not subject to disclosure under the Freedom of Information Act, as defined in section 1-200.

(k) The Division of Criminal Justice may utilize the resources of other state agencies in order to provide protective services to witnesses under this section. All offices of the state’s attorneys and other agencies requesting assistance under this section shall comply with the provisions of the witness protection policy established by the Office of the Chief State’s Attorney.

(l) The Chief State’s Attorney, pursuant to his authority under section 51-279, shall implement the provisions of this section and section 54-82u. The Chief State’s Attorney may adopt regulations in accordance with chapter 54 to implement the provisions of this section and section 54-82u.

(m) Not later than November 15, 2001, and annually thereafter, the Chief State’s Attorney shall submit a report to the General Assembly on the fiscal and operational status of the program to provide protective services to witnesses under this section.

(P.A. 99-240, S. 6.)



Section 54-82u - Witness protection agreement.

(a) In order to receive protective services under section 54-82t, the witness shall enter into a written agreement with the Chief State’s Attorney. The witness protection agreement shall be in writing and shall specify the responsibilities of the witness that establish the conditions for the Chief State’s Attorney to provide protective services. The witness shall agree to all of the following:

(1) To testify in and provide information to all appropriate law enforcement officials concerning all appropriate proceedings;

(2) To refrain from committing any crime;

(3) To take all necessary steps to avoid detection by other persons of the facts concerning the protective services provided to the witness under section 54-82t;

(4) To comply with legal obligations and civil judgments against the witness;

(5) To cooperate with all reasonable requests of officers and employees of the state or any municipality who are providing protective services under section 54-82t;

(6) To designate another person to act as agent for service of process;

(7) To make a sworn statement of all outstanding legal obligations, including obligations concerning child custody and visitation;

(8) To disclose if the witness is on probation or parole and, if so, any conditions of probation or parole;

(9) To inform regularly the appropriate official of the witness’s activities and current address; and

(10) To comply with any other lawful and appropriate conditions as determined by the Office of the Chief State’s Attorney.

(b) The Chief State’s Attorney shall not be liable for any condition in the witness protection agreement that cannot reasonably be met due to a witness committing a crime during participation in the program.

(P.A. 99-240, S. 7.)



Section 54-83 - Testimony in case where crime is punishable by death or life imprisonment without possibility of release.

No person may be convicted of any crime punishable by death or life imprisonment without the possibility of release without the testimony of at least two witnesses, or that which is equivalent thereto.

(1949 Rev., S. 8799; P.A. 80-313, S. 47; P.A. 12-5, S. 29.)

History: P.A. 80-313 substituted “may” for “shall”; P.A. 12-5 added provision re crime punishable by life imprisonment without possibility of release, effective April 25, 2012.

The evidentiary burden imposed by this section is not constitutionally compelled. 121 CA 699.



Section 54-84 - Testimony or silence of accused.

(a) Any person on trial for crime shall be a competent witness, and at his or her option may testify or refuse to testify upon such trial. The neglect or refusal of an accused party to testify shall not be commented upon by the court or prosecuting official, except as provided in subsection (b) of this section.

(b) Unless the accused requests otherwise, the court shall instruct the jury that they may draw no unfavorable inferences from the accused’s failure to testify. In cases tried to the court, no unfavorable inferences shall be drawn by the court from the accused’s silence.

(1949 Rev., S. 8800; 1971, P.A. 237; 871, S. 122; P.A. 77-360; P.A. 80-313, S. 44.)

History: 1971 acts applied provisions equally with respect to either spouse where previously applicable only to wives receiving personal violence from husbands or to women charged with violation of specified sections; P.A. 77-360 prohibited comment upon neglect or refusal to testify “by the court or prosecuting official, except as provided in subsection (b) of this section” rather than comments “to the court or jury” and added Subsec. (b); P.A. 80-313 deleted provisions re spouse’s competency as witness and option to testify or not except in cases involving violence against spouse or specified violations where testimony may be compelled.

See Sec. 54-84a re spouse’s privilege to refuse to testify against his or her husband or wife.

Cited. 9 CA 169; judgment reversed, see 205 C. 370. Cited. 13 CA 386. Cited. 16 CA 264. Cited. 22 CA 321. Cited. 24 CA 642. Cited. 27 CA 601. Cited. 28 CA 369. Cited. 33 CA 126. Cited. 34 CA 250. Use of term “unfair” in lieu of term “unfavorable” inference discussed. 36 CA 41. Cited. 39 CA 96. Legislature could not have intended that instructions to venire panel would comply with dictates of this section to give instructions to jury. 60 CA 301. Although the recorded out-of-court statement of defendant was not equivalent of in-court testimony where defendant puts his credibility in issue, prosecutor’s admonition to jury to consider defendant’s interest in the outcome of the case when evaluating defendant’s statement was not a forbidden indirect comment on defendant’s decision not to testify. 78 CA 535. Defendant’s right to a no adverse inference instruction was violated by court’s postcharge, supplemental instruction that materially and substantially misstated the nature of defendant’s privilege not to testify. 83 CA 811. Prosecutor’s statement that sexual assault cases are often decided on credibility of victim or defendant was not an improper comment on defendant’s failure to testify. 86 CA 641.

Where state’s case rested entirely on defendant’s testimony, held it was error not to inform defendant of his privilege against self-incrimination. 24 CS 353. Defendant does not have option to refuse to testify in civil proceeding for homicide by automobile on ground that he may be subject to criminal prosecution for some facts. 28 CS 59. Cited. 33 CS 505; Id., 700.

Defendant’s failure to bring timely objection re comments on his refusal to testify results in waiver of right. 2 Conn. Cir. Ct. 68. Charge to jury that, if they concluded there was such a strong probability of defendant’s guilt that denial or explanation by him was reasonably called for, then they would be entitled to consider his failure to testify, held in violation of due process and constituted reversible error. 3 Conn. Cir. Ct. 463, 464. Any comment by presiding judge or counsel forbidden. 4 Conn. Cir. Ct. 520, 522, 523. Court’s refusal to charge jury that no inference of guilt could be drawn or sinister meaning attached to defendant’s failure to testify, proper. Id. Cited. 5 Conn. Cir. Ct. 181. Defendants who took stand for limited purpose of testifying new counsel represented them entitled to assistance of counsel when questioning of them broadened out to other matters. Id., 242.

Subsec. (a):

Cited. 206 C. 300. Cited. 213 C. 422. Cited. 222 C. 469.

Cited. 7 CA 292. Cited. 26 CA 674. Cited. 27 CA 643.

Subsec. (b):

Even though defense counsel did not object to the court’s failure to give the “no unfavorable inference” instruction, the judgment was set. 182 C. 330. Cited. Id., 403. Failure to follow mandate of statute is reversible error despite failure to make a timely request or objection. Id., 580. Cited. 183 C. 444. Cited. 188 C. 681. Cited. 190 C. 1. Use of “unreasonable” instead of “unfavorable” in jury instruction constituted harmful error. 194 C. 594. Cited. 195 C. 421; Id., 444. Cited. 197 C. 574; Id., 588. Cited. 198 C. 77. Cited. 199 C. 322. Cited. 201 C. 659. Cited. 209 C. 636. Cited. 210 C. 751. Cited. 227 C. 910. Harmless error analysis applied to erroneous instruction under the statute; judgment of appellate court, State v. Yurch, 31 CA 688, 690, reversed. 229 C. 516. In context of entire jury charge re defendant’s decision not to testify, reference to defendant’s “failure to testify” was neither negative in substance nor improper; phrase “unless the defendant requests otherwise” does not obligate court to use defendant’s requested language. 255 C. 581.

Cited. 5 CA 79. Cited. 6 CA 124. Cited. 7 CA 477. Cited. 10 CA 302. Cited. 11 CA 425. Cited. 15 CA 342; Id., 749. Cited. 17 CA 490. Cited. 19 CA 48; Id., 618. Cited. 20 CA 721. Cited. 21 CA 162. Cited. 23 CA 28; Id., 151. Cited. 28 CA 290. Cited. 31 CA 688; judgment reversed, see 229 C. 516. Total omission of “no adverse interference” instruction is plain error that is not subject to harmless error analysis. 33 CA 126. Cited. 34 CA 153. Trial court’s charge did not comply with requirements of statute because of improper reference to loss of defendant’s presumption of innocence. Id., 250. Cited. 37 CA 672. Court will not infer a waiver of the mandatory instruction from defendant’s silence. 59 CA 426. Where counsel had requested omission of instruction under this section in the jury charge, it was not error for court to fail to inquire expressly of defendant if he also wanted the court to omit the instruction. 64 CA 340. Since trial court’s instruction to jury not to draw any unfavorable inference from the fact that defendant did not testify given in the context of instructions concerning how jury was to find facts in general did not clearly inform jury that it could not use defendant’s silence as a factor in its verdict and did not satisfy the statutory requirement that court convey a specific instruction to jury that no unfavorable inference could be drawn from the fact that defendant did not testify and state failed to establish that the deficient instruction was clarified or remedied by the court and failed to demonstrate harmlessness of the constitutional violation beyond a reasonable doubt, judgment was reversed and the case remanded for new trial. 97 CA 266. Where lower court had inquired about specific instruction re failure to testify and court and defense counsel discussed instruction, such discussion constituted a request for a no unfavorable inference instruction. 109 CA 679. Reiterated previous holding that provisions are not required to be waived personally by defendant but can be waived by defense counsel. Id.

Cited. 36 CS 583.



Section 54-84a - Testimony against spouse.

(a) Except as provided in subsection (b) of this section, in any criminal proceeding, a person may elect or refuse to testify against his or her then lawful spouse.

(b) The testimony of a spouse may be compelled, in the same manner as for any other witness, in a criminal proceeding against the other spouse for (1) joint participation with the spouse in criminal conduct, (2) bodily injury, sexual assault or other violence attempted, committed or threatened upon the spouse, or (3) bodily injury, sexual assault, risk of injury pursuant to section 53-21, or other violence attempted, committed or threatened upon the minor child of either spouse, or any minor child in the care or custody of either spouse.

(P.A. 80-313, S. 45; P.A. 11-152, S. 14.)

History: (Revisor’s note: In 1993, obsolete reference to repealed Sec. 53-25 was deleted editorially by the Revisors); P.A. 11-152 replaced former provisions with Subsec. (a) authorizing person to elect or refuse to testify against then lawful spouse in any criminal proceeding and Subsec. (b) re when testimony of spouse may be compelled.



Section 54-84b - Testimony of spouse re confidential communications.

(a) For the purposes of this section, “confidential communication” means any oral or written communication made between spouses during a marriage that is intended to be confidential and is induced by the affection, confidence, loyalty and integrity of the marital relationship.

(b) Except as provided in subsection (c) of this section, in any criminal proceeding, a spouse shall not be (1) required to testify to a confidential communication made by one spouse to the other during the marriage, or (2) allowed to testify to a confidential communication made by one spouse to the other during the marriage, over the objection of the other spouse.

(c) The testimony of a spouse regarding a confidential communication may be compelled, in the same manner as for any other witness, in a criminal proceeding against the other spouse for (1) joint participation with the spouse in what was, at the time the communication was made, criminal conduct or conspiracy to commit a crime, (2) bodily injury, sexual assault or other violence attempted, committed or threatened upon the spouse, or (3) bodily injury, sexual assault, risk of injury pursuant to section 53-21, or other violence attempted, committed or threatened upon the minor child of either spouse, or any minor child in the care or custody of either spouse.

(P.A. 11-152, S. 15.)



Section 54-85 - Witness to testify with regard to bribery at elections.

A person summoned as a witness to testify regarding bribery at any election shall not be excused from testifying because his evidence may tend to disgrace or criminate him, nor shall he thereafter be prosecuted for anything connected with the transaction about which he so testifies, nor shall the evidence he may so give be used against him in any proceeding.

(1949 Rev., S. 8801; P.A. 80-313, S. 46.)

History: P.A. 80-313 restated provisions but made no substantive changes.



Section 54-85a - Sequestering of witnesses in criminal prosecution.

In any criminal prosecution, the court, upon motion of the state or the defendant, shall cause any witness to be sequestered during the hearing on any issue or motion or any part of the trial of such prosecution in which he is not testifying.

(1967, P.A. 498.)

Cited. 11 CA 80. Cited. 13 CA 687. Cited. 16 CA 172. Cited. 20 CA 342. Cited. 21 CA 474. Cited. 32 CA 448. Cited. 33 CA 339; judgment reversed in part, see 232 C. 431; judgment reversed on issues of sufficiency of evidence and jury misconduct, see 235 C. 502. Cited. 34 CA 276. Cited. 38 CA 371. Scope of suppression order was not limited only to the suppression hearing and defendant did not establish that he had been prejudiced by police officers’ discussion of their testimony with each other in the time between the hearing and the trial. 74 CA 802.



Section 54-85b - Employment protection for witnesses and victims of crime. Penalty. Action for damages and reinstatement.

(a) An employer shall not deprive an employee of employment, penalize or threaten or otherwise coerce an employee with respect to employment, because (1) the employee obeys a legal subpoena to appear before any court of this state as a witness in any criminal proceeding, (2) the employee attends a court proceeding or participates in a police investigation related to a criminal case in which the employee is a crime victim, or attends or participates in a court proceeding related to a civil case in which the employee is a victim of family violence, as defined in section 46b-38a, (3) a restraining order has been issued on the employee’s behalf pursuant to section 46b-15, (4) a protective order has been issued on the employee’s behalf by a court of this state or by a court of another state, provided if issued by a court of another state, the protective order shall be registered in this state pursuant to section 46b-15a, or (5) the employee is a victim of family violence, as defined in section 46b-38a. For the purposes of this section, “crime victim” means an employee who suffers direct or threatened physical, emotional or financial harm as a result of a crime or an employee who is an immediate family member or guardian of (A) a person who suffers such harm and is a minor, physically disabled, as defined in section 46a-51, or incompetent, or (B) a homicide victim.

(b) Any employer who violates subdivision (1) of subsection (a) of this section shall be guilty of criminal contempt and shall be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

(c) If an employer discharges, penalizes or threatens or otherwise coerces an employee in violation of subsection (a) of this section, the employee, not later than one hundred eighty days from the occurrence of such action, may bring a civil action for damages and for an order requiring the employee’s reinstatement or otherwise rescinding such action. If the employee prevails, the employee shall be allowed a reasonable attorney’s fee to be fixed by the court.

(P.A. 81-186; P.A. 02-136, S. 1; P.A. 10-144, S. 14.)

History: P.A. 02-136 amended Subsec. (a) by designating existing language as Subdiv. (1) and adding new Subdivs. (2) to (4) prohibiting employers from firing, penalizing or threatening employees who are crime victims because of their attendance at court proceedings, participation in police investigations or securement of a restraining or protective order, amended Subsec. (b) by adding reference to Subsec. (a)(1), and made technical changes in Subsec. (c); P.A. 10-144 amended Subsec. (a) to make technical changes, to include attending or participating in court proceeding related to civil case where employee is victim of family violence in Subdiv. (2) and to add Subdiv. (5) re employee who is victim of family violence and amended Subsec. (c) to substitute “one hundred eighty days” for “ninety days” re time limitation to bring action.



Section 54-85c - Representative of homicide victim entitled to be present at trial of defendant. Exclusion. Hearing.

(a) For the purposes of this section, “representative of a homicide victim” means the legal representative of a victim of a homicide or a member of such victim’s immediate family selected by such family. In the event of a dispute, the court in its discretion may designate such representative.

(b) A representative of a homicide victim shall be entitled to be present at the trial or any proceeding concerning the prosecution of the defendant for the homicide, except that a judge may remove such representative from the trial or proceeding or any portion thereof for the same causes and in the same manner as the rules of court or provisions of the general statutes provide for the exclusion or removal of the defendant. No representative of a homicide victim may be excluded from the proceedings under this section without a hearing.

(c) The failure of a representative of a homicide victim to exercise any right granted by the provisions of this section shall not be cause or ground for an appeal of a conviction by a defendant or for any court to set aside, reverse or remand a criminal conviction.

(P.A. 88-278, S. 1.)



Section 54-85d - Employer not to discharge employee who attends court as family member of or person designated by homicide victim.

An employer shall not deprive an employee of employment, or threaten or otherwise coerce such employee with respect thereto, because the employee, as a parent, spouse, child or sibling of a victim of homicide, or as a person designated by the victim in accordance with section 1-56r, attends court proceedings with respect to the criminal case of the person or persons charged with committing the crime that resulted in the death of the victim.

(P.A. 99-247, S. 2; P.A. 02-105, S. 12.)

History: P.A. 02-105 added a person designated by a victim pursuant to Sec. 1-56r to employees protected in attending court proceedings.



Section 54-85e - Photograph of deceased victim shown to jury during opening and closing arguments.

A photograph not to exceed eight inches by ten inches solely of a deceased victim prior to the date of the offense for which the defendant is being tried, that is a fair and accurate representation of the victim and is not of itself inflammatory in nature, may be shown to the jury during the opening and closing arguments by the prosecutor.

(P.A. 00-200, S. 4.)



Section 54-85f - Victim of violent crime or representative of deceased victim permitted to attend court proceedings.

Any victim of a violent crime or the legal representative or member of the immediate family of a victim who is deceased shall be permitted to attend all court proceedings that are part of the court record.

(P.A. 00-200, S. 7.)



Section 54-85g - Advisement to crime victims re constitutional rights by judge at arraignment.

In order to ensure that any victim coming before the court has been advised of the victim’s constitutional rights, any judge of the Superior Court shall, at the daily commencement of the regular criminal docket at which accused persons are arraigned, issue the following advisement: “If you are a victim of a crime with a case pending before this court, you are advised that you have the right: (1) To be treated fairly and with respect throughout the criminal justice process; (2) to timely disposition of the case; (3) to be protected from the accused; (4) to be notified of and attend court proceedings; (5) to speak with the prosecutor; (6) to object or support any plea agreement; (7) to make a statement to the court before the court accepts a plea agreement and at sentencing; (8) to restitution; and (9) to information about the arrest, conviction, sentence, imprisonment and release of the accused”.

(P.A. 01-35.)



Section 54-86 - Depositions.

(a) In any case involving an offense for which the punishment may be imprisonment for more than one year, the Superior Court or a judge thereof may, upon the application of the accused, order that the deposition of a witness shall be taken before a commissioner or magistrate, to be designated by the court or judge, if it appears that his testimony will be required at trial and that, by reason of bodily infirmity or residence out of this state, he will be unable to testify at trial.

(b) Reasonable notice of the time when and place where the examination will be had and of the interrogatories to be propounded shall be given to the state’s attorney or assistant state’s attorney for the judicial district in which the prosecution is pending; and such attorney may, within such time as the court or judge limits, file with the clerk of the court additional interrogatories to be propounded to the witness to be examined.

(c) Depositions so taken, opened by and filed with the clerk within such time as the court or judge directs, may be used at trial.

(1949 Rev., S. 8802; 1963, P.A. 642, S. 71; P.A. 73-116, S. 27; 73-667, S. 1, 2; P.A. 74-48; P.A. 75-567, S. 34, 80; P.A. 76-436, S. 476, 681; P.A. 78-280, S. 1, 127; P.A. 80-313, S. 34.)

History: 1963 act updated statute, deleting provisions for court of common pleas and prosecuting attorney; P.A. 73-116 added reference to judicial districts; P.A. 73-667 changed effective date of P.A. 73-667 from October 1, 1973, to December 31, 1973; P.A. 74-48 amended section to include depositions in circuit court cases involving Class D felonies, adding reference to prosecuting attorneys and circuits; P.A. 75-567 deleted changes enacted by P.A. 74-48, except for reference to prosecuting attorneys, reflecting reorganization of judicial system in P.A. 74-183; P.A. 76-436 applied provisions to cases where punishment may be imprisonment for more than one year and substituted assistant state’s attorneys for prosecuting attorneys, effective July 1, 1978; P.A. 78-280 deleted reference to counties; P.A. 80-313 divided section into Subsecs. and restated provisions.

Cited. 19 CA 594. Cited. 29 CA 642. Cited. 36 CA 250. Cited. 42 CA 186; judgment reversed, see 241 C. 823.



Section 54-86a - Certain evidence to be made available to defendant.

(a) Upon motion of a defendant at any time after the filing of the indictment or information, and upon a showing that the items sought may be material to the preparation of his defense and that the request is reasonable, the court shall order the attorney for the state to permit the defendant to inspect and copy or photograph any relevant (1) written or recorded statements, admissions or confessions made by the defendant; (2) books, papers, documents or tangible objects obtained from or belonging to the defendant or obtained from others by seizure or process; (3) copies of records of any physical or mental examinations of the defendant; and (4) records of prior convictions of the defendant, or copies thereof, within the possession, custody or control of the state, the existence of which is known to the attorney for the state or to the defendant.

(b) An order of the court granting relief under subsection (a) of this section shall specify the time, place and manner of making the discovery and inspection permitted and may prescribe such terms and conditions as are just.

(c) A motion under subsection (a) of this section may be made only in a criminal case and shall include all relief sought under subsection (a) of this section. A subsequent motion may be made only upon a showing of cause why such motion would be in the interest of justice.

(d) Prior to the arraignment of any arrested person before the court to determine the existence of probable cause to believe such person committed the offense charged or to determine the conditions of such person’s release pursuant to section 54-64a, the attorney for the state shall provide the arrested person or his counsel with a copy of any affidavit or report submitted to the court for the purpose of making such determination; except that the court may, upon motion of the attorney for the state and for good cause shown, limit the disclosure of any such affidavit or report, or portion thereof.

(1967, P.A. 706, S. 1, 2, 3; P.A. 78-289, S. 2; 78-290, S. 2; P.A. 91-242.)

History: P.A. 78-289 amended Subsec. (a) to delete provision allowing inspection, copying etc. of defendant’s recorded testimony before a grand jury; P.A. 78-290 deleted provision in Subsec. (a) which had allowed inspection, copying etc. of exculpatory information or material; P.A. 91-242 added Subsec. (d) requiring the attorney for the state to provide the arrested person or his counsel with a copy of any affidavit or report submitted to the court for the purpose of determining probable cause or the conditions of release.

Cited. 34 CA 58; judgment reversed, see 232 C. 537.

Section does not specifically require disclosure of name and address of the informant in trial of defendant charged with sale of marijuana. 28 CS 331. Cited. 33 CS 599. Cited. 42 CS 291.

Motion for further bill of particulars after plea of not guilty denied as untimely; preliminary motions in criminal case should be filed prior to plea unless grounds are not then known. 5 Conn. Cir. Ct. 269. Unless prosecutor is under some constitutional obligation, he need not allow defense complete and unqualified access to state’s files. 6 Conn. Cir. Ct. 437.

Subsec. (a):

Subdivision (1): Indiscriminate, wholesale, and blanket demands for “exculpatory” material under motion of discovery is not permissible. Must be shown that evidence would have tendency to clear defendant. 29 CS 86.



Section 54-86b - Right of accused to examine statements.

(a) In any criminal prosecution, after a witness called by the prosecution has testified on direct examination, the court shall on motion of the defendant order the prosecution to produce any statement oral or written of the witness in the possession of the prosecution which relates to the subject matter as to which the witness has testified, and the court shall order said statement to be delivered directly to the defendant for his examination and use.

(b) If the prosecution fails to comply with the order of the court, the court shall strike from the record the testimony of the witness and the trial shall proceed unless the court in its discretion shall determine that the interests of justice require that a mistrial be declared.

(1969, P.A. 680.)

Cited 14 CA 108. Destruction of tapes held to be in bad faith; burden on state to show defendant not prejudiced. 14 CA 108. Cited. 20 CA 586. Cited. 25 CA 255; Id., 503. Cited. 29 CA 68; judgment reversed, see 227 C. 566; Id., 304; Id., 455. Cited. 32 CA 483. Cited. 46 CA 118; Id., 545.

Cited. 42 CS 10; Id., 291.

Subsec. (a):

Cited. 159 C. 264.

Cited. 10 CA 103.



Section 54-86c - Disclosure of exculpatory information or material.

(a) Not later than thirty days after any defendant enters a plea of not guilty in a criminal case, the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney in charge of the case shall disclose any exculpatory information or material which he may have with respect to the defendant whether or not a request has been made therefor. If prior to or during the trial of the case, the prosecutorial official discovers additional information or material which is exculpatory, he shall promptly disclose the information or material to the defendant.

(b) Any state’s attorney, assistant state’s attorney or deputy assistant state’s attorney may request an ex parte in camera hearing before a judge, who shall not be the same judge who presides at the hearing of the criminal case if the case is tried to the court, to determine whether any material or information is exculpatory.

(c) Each peace officer, as defined in subdivision (9) of section 53a-3, shall disclose in writing any exculpatory information or material which he may have with respect to any criminal investigation to the prosecutorial official in charge of such case.

(P.A. 78-290, S. 1; P.A. 80-313, S. 33.)

History: P.A. 80-313 replaced “such” with “the” where appearing.

Cited. 14 CA 586. Cited. 17 CA 525. Cited. 22 CA 329. Cited. 24 CA 57; Id., 195. Cited. 34 CA 58; judgment reversed, see 232 C. 537. Cited. 36 CA 417. Cited. 38 CA 777.

Cited. 36 CS 89. Cited. 42 CS 291. Police officer lied in investigation of incident and therefore violated public policy. Arbitration panel, in reinstating the police officer, violated this public policy. 50 CS 180.

Subsec. (a):

Cited. 198 C. 285. Cited. 209 C. 143.

Subsec. (b):

Cited. 206 C. 512.



Section 54-86d - Disclosure of address and telephone number by victim of sexual assault not required.

Any person who has been the victim of a sexual assault under section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a, or injury or risk of injury, or impairing of morals under section 53-21, or of an attempt thereof, shall not be required to divulge his or her address or telephone number during any trial or pretrial evidentiary hearing arising from the sexual assault or injury or risk of injury to, or impairing of morals of, children; provided the judge presiding over such legal proceeding shall find: (1) Such information is not material to the proceeding, (2) the identity of the victim has been satisfactorily established, and (3) the current address of the victim will be made available to the defense in the same manner and time as such information is made available to the defense for other criminal offenses.

(P.A. 81-448, S. 1; P.A. 82-472, S. 145, 183; P.A. 93-340, S. 9, 19.)

History: P.A. 82-472 made technical corrections; P.A. 93-340 amended Subdiv. (3) to require the judge to find that the current address of the victim “will be made available to the defense in the same manner and time as such information is made available to the defense for other criminal offenses” rather than “is made available to the defense”, effective July 1, 1993.

Cited. 42 CS 291.



Section 54-86e - Confidentiality of identifying information pertaining to victim of sexual assault. Availability of information to accused. Protective order information to be entered in registry.

The name and address of the victim of a sexual assault under section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a, or injury or risk of injury, or impairing of morals under section 53-21, or of an attempt thereof, and such other identifying information pertaining to such victim as determined by the court, shall be confidential and shall be disclosed only upon order of the Superior Court, except that (1) such information shall be available to the accused in the same manner and time as such information is available to persons accused of other criminal offenses, and (2) if a protective order is issued in a prosecution under any of said sections, the name and address of the victim, in addition to the information contained in and concerning the issuance of such order, shall be entered in the registry of protective orders pursuant to section 51-5c.

(P.A. 81-448, S. 3; P.A. 93-340, S. 10, 19; May 25 Sp. Sess. P.A. 94-1, S. 42, 130; P.A. 02-132, S. 59; P.A. 03-202, S. 15.)

History: P.A. 93-340 required name and address of victim to be available to the accused “in the same manner and time as such information is available to those accused of other criminal offenses”, effective July 1, 1993; May 25 Sp. Sess. P.A. 94-1 made technical change, effective July 1, 1994; P.A. 02-132 designated exception re availability of information to accused as Subdiv. (1), added Subdiv. (2) re entry of information into registry of protective orders pursuant to Sec. 51-5c and made a technical change, effective January 1, 2003; P.A. 03-202 added provision re other identifying information pertaining to the victim as determined by the court.

Cited. 8 CA 387. Cited. 20 CA 115. Cited. 26 CA 81. Cited. 37 CA 534. Cited. 39 CA 742. Cited. 46 CA 810. Statutory protection against disclosure of identities of sexual assault victims not limited to prosecutions for sexual assault and may be applied to protect victim’s identity in a related witness tampering trial. 84 CA 48.

Cited. 42 CS 291.



Section 54-86f - Admissibility of evidence of sexual conduct.

In any prosecution for sexual assault under sections 53a-70, 53a-70a, and 53a-71 to 53a-73a, inclusive, no evidence of the sexual conduct of the victim may be admissible unless such evidence is (1) offered by the defendant on the issue of whether the defendant was, with respect to the victim, the source of semen, disease, pregnancy or injury, or (2) offered by the defendant on the issue of credibility of the victim, provided the victim has testified on direct examination as to his or her sexual conduct, or (3) any evidence of sexual conduct with the defendant offered by the defendant on the issue of consent by the victim, when consent is raised as a defense by the defendant, or (4) otherwise so relevant and material to a critical issue in the case that excluding it would violate the defendant’s constitutional rights. Such evidence shall be admissible only after a hearing on a motion to offer such evidence containing an offer of proof. On motion of either party the court may order such hearing held in camera, subject to the provisions of section 51-164x. If the proceeding is a trial with a jury, such hearing shall be held in the absence of the jury. If, after hearing, the court finds that the evidence meets the requirements of this section and that the probative value of the evidence outweighs its prejudicial effect on the victim, the court may grant the motion. The testimony of the defendant during a hearing on a motion to offer evidence under this section may not be used against the defendant during the trial if such motion is denied, except that such testimony may be admissible to impeach the credibility of the defendant if the defendant elects to testify as part of the defense.

(P.A. 82-230; P.A. 83-113; P.A. 85-347.)

History: P.A. 83-113 added requirement that motion to offer evidence of prior sexual conduct contain an offer of proof and provision re admissibility of testimony of defendant to impeach credibility if defendant elects to testify; P.A. 85-347 deleted “prior” before “sexual conduct” and added “any” before “evidence”.

Cited. 3 CA 374; 8 CA 44; Id., 190; 11 CA 673; 14 CA 451; Id., 688. Rape victim’s shield law also cited. Id. Cited. 20 CA 263; 21 CA 411; 23 CA 221; 29 CA 409; Id., 642; 30 CA 56; 34 CA 473; 35 CA 173; 38 CA 100; 42 CA 445; 43 CA 667; Id., 680; Id., 715; 45 CA 116. Defendant’s rights under statute were impermissibly impaired when trial court excluded evidence of victim’s consensual sexual relations with the lead detective investigating her claim of sexual assault; such evidence was relevant to the substantive issue of consent raised by defendant and was offered for sole purpose of determining victim’s credibility and the inconsistency of her behavior following an alleged traumatic sexual assault. 57 CA 32. Court did not improperly exclude evidence of semen from third party on victim’s clothing. 68 CA 470. Legislative intent of rape shield statute discussed; legislature also provided for exceptions in rare instances; defendant entitled to proffer direct testimony re physical evidence tending to show misidentification; Subdiv. (1) does not specify that such evidence offered by defendant may be rebuttal evidence only. 85 CA 96. Court did not improperly exclude evidence concerning victim’s prior sexual conduct because court found that such evidence was not credible and therefore not relevant. 85 CA 575. Exclusion of evidence relating to victim’s alleged sexual interactions with his brothers did not violate defendant’s sixth amendment rights because such evidence was properly excluded as irrelevant. 99 CA 274. Trial court abused its discretion in refusing to grant evidentiary hearing to determine admissibility of evidence of plaintiff’s prior sexual conduct; evidence from police reports of two prior allegations, which presented facts that tended to demonstrate the falsity of plaintiff’s prior allegations, sufficient as offers of proof and relevant to the issue of whether defendant used force in committing the sexual assault. 106 CA 517; judgment reversed, see 295 C. 758. Defendant was properly prohibited from questioning victims about their sexual histories. 126 CA 437.

Subdiv. (1):

Court improperly excluded DNA evidence re semen from individual other than defendant under Subdiv. because evidence was offered by defendant to prove misidentification by victim, not to expose victim’s past sexual conduct. 280 C. 285.

Psychological injury is not recognized as an injury for purposes of Subdiv. 99 CA 274.

Subdiv. (2):

“Subdivision (2) of rape shield law” cited. 43 CA 715. Does not apply where the only sexual conduct to which victim testifies is alleged sexual conduct by defendant. 99 CA 274.

Subdiv. (4):

Cited. 23 CA 225. “Subdivision (4) of statute” cited. 43 CA 715. Evidence admitted under Subdiv. must be both material and relevant in order to be so critical that its exclusion could lead to a violation of defendant’s constitutional rights. 99 CA 274. Trial court improperly precluded evidence of minor victim’s sexual relationship with boyfriend because state conceded that defendant showed that victim may have had a motive to lie about defendant’s sexual assault. 121 CA 534.



Section 54-86g - Testimony of victim of child abuse. Court may order testimony taken outside courtroom. Procedure.

(a) In any criminal prosecution of an offense involving assault, sexual assault or abuse of a child twelve years of age or younger, the court may, upon motion of the attorney for any party, order that the testimony of the child be taken in a room other than the courtroom in the presence and under the supervision of the trial judge hearing the matter and be televised by closed circuit equipment in the courtroom or recorded for later showing before the court. Only the judge, the defendant, the attorneys for the defendant and for the state, persons necessary to operate the equipment and any person who would contribute to the welfare and well-being of the child may be present in the room with the child during his testimony, except that the court may order the defendant excluded from the room or screened from the sight and hearing of the child only if the state proves, by clear and convincing evidence, that the child would be so intimidated, or otherwise inhibited, by the physical presence of the defendant that a compelling need exists to take the testimony of the child outside the physical presence of the defendant in order to insure the reliability of such testimony. If the defendant is excluded from the room or screened from the sight and hearing of the child, the court shall ensure that the defendant is able to observe and hear the testimony of the child, but that the child cannot see or hear the defendant. The defendant shall be able to consult privately with his attorney at all times during the taking of the testimony. The attorneys and the judge may question the child. If the court orders the testimony of a child to be taken under this subsection, the child shall not be required to testify in court at the proceeding for which the testimony was taken.

(b) In any criminal prosecution of an offense involving assault, sexual assault or abuse of a child twelve years of age or younger, the court may, upon motion of the attorney for any party, order that the following procedures be used when the testimony of the child is taken: (1) Persons shall be prohibited from entering and leaving the courtroom during the child’s testimony; (2) an adult who is known to the child and with whom the child feels comfortable shall be permitted to sit in close proximity to the child during the child’s testimony, provided such person shall not obscure the child from the view of the defendant or the trier of fact; (3) the use of anatomically correct dolls by the child shall be permitted; and (4) the attorneys for the defendant and for the state shall question the child while seated at a table positioned in front of the child, shall remain seated while posing objections and shall ask questions and pose objections in a manner which is not intimidating to the child.

(P.A. 85-587, S. 1; P.A. 89-177, S. 1; P.A. 90-230, S. 94, 101.)

History: P.A. 89-177 amended Subsec. (a) to permit the defendant to be present in the room during the child’s testimony, to provide that the court may exclude the defendant from the room or screen him from the sight and hearing of the child only if the state proves by clear and convincing evidence that a compelling need exists to take the testimony of the child outside the physical presence of the defendant, to provide that the requirement that the defendant be able to observe and hear the child and that the child not be able to see or hear the defendant applies “if the defendant is excluded from the room or screened from the sight and hearing of the child”, and to replace provision that the defendant “may consult with his attorney” with “shall be able to consult privately with his attorney at all times during the taking of the testimony”, incorporated Subsec. (b) into Subsec. (a), and added a new Subsec. (b) authorizing the court to order that certain procedures be used when a child testifies in any criminal prosecution of an offense involving an assault, sexual assault or abuse of a child 12 years of age or younger and requiring the question of the competency of the child as a witness to be resolved prior to the time of the trial; P.A. 90-230 made technical change to Subsec. (b).

See Sec. 52-184k re tender years exception to hearsay rule.

Cited. 14 CA 333. Cited. 19 CA 445. Cited. 24 CA 146. Cited. 36 CA 803; judgment reversed, see 235 C. 659; see also 241 C. 823. Defendant not entitled to have a defense expert conduct a psychological or psychiatric examination of an alleged child victim as prerequisite to trial court’s granting of motion filed pursuant to this section. 42 CA 186; judgment reversed, see 241 C. 823. Cited. 39 CA 702. In this case, trial court properly permitted the state to videotape testimony of child victim outside the presence of the defendant. 51 CA 753. Hearing re videotaping of remainder of the child’s testimony outside the presence of defendant re her sexual assault pursuant to State v. Jarzbek, 204 C. 683, need not be conducted prior to trial or before testimony begins. 55 CA 717. Plain language of statute permits testimony via videotape of victim who is twelve years of age or younger at time of offense; victim’s age at time of videotaping is not controlling under statute. 70 CA 171.

Subsec. (a):

State’s compelling interest in securing reliable testimony from a child victim may outweigh defendant’s right of face-to-face confrontation. 284 C. 597.

Cited. 42 CA 186; judgment reversed, see 241 C. 823. Trial court’s finding of compelling need for videotaped testimony upheld. 47 CA 199.

Subsec. (b):

Cited. 26 CA 674.

Subsec. (c):

Cited. 26 CA 674.



Section 54-86h - Competency of child as witness.

No witness shall be automatically adjudged incompetent to testify because of age and any child who is a victim of assault, sexual assault or abuse shall be competent to testify without prior qualification. The weight to be given the evidence and the credibility of the witness shall be for the determination of the trier of fact.

(P.A. 85-587, S. 2.)

Cited. 12 CA 585. Cited. 13 CA 368. Cited. 19 CA 36. Cited. 20 CA 737. Cited. 23 CA 509. Cited. 24 CA 146. Cited. 25 CA 21. Cited. 42 CA 186; judgment reversed, see 241 C. 823.



Section 54-86i - Testimony of expert witness re mental state or condition of defendant.

No expert witness testifying with respect to the mental state or condition of a defendant in a criminal case may state an opinion or inference as to whether the defendant did or did not have the mental state or condition constituting an element of the crime charged or of a defense thereto, except that such expert witness may state his diagnosis of the mental state or condition of the defendant. The ultimate issue as to whether the defendant was criminally responsible for the crime charged is a matter for the trier of fact alone.

(P.A. 85-605.)

Cited. 17 CA 257. Cited. 26 CA 94. Cited erroneously as Sec. 54-86(i). 28 CA 425. Cited. 32 CA 170. Cited. 34 CA 629.



Section 54-86j - Polygraph examination of victims of sexual assault restricted.

(a) No member of any municipal police department, the state police or the Division of Criminal Justice may request or require any victim of a sexual assault under section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a to submit to or take a polygraph examination.

(b) For the purposes of this section, “polygraph” means any mechanical or electrical instrument or device of any type used or allegedly used to examine, test or question individuals for the purpose of determining truthfulness.

(P.A. 89-60.)



Section 54-86k - Admissibility of results of DNA analysis.

(a) In any criminal proceeding, DNA (deoxyribonucleic acid) testing shall be deemed to be a reliable scientific technique and the evidence of a DNA profile comparison may be admitted to prove or disprove the identity of any person. This section shall not otherwise limit the introduction of any relevant evidence bearing upon any question at issue before the court. The court shall, regardless of the results of the DNA analysis, if any, consider such other relevant evidence of the identity of the accused as shall be admissible in evidence.

(b) If the results of the DNA analysis tend to exculpate the accused, the prosecuting authority shall disclose such exculpatory information or material to the accused in accordance with section 54-86c.

(c) At least twenty-one days prior to commencement of the proceeding in which the results of a DNA analysis will be offered as evidence, the party intending to offer the evidence shall notify the opposing party, in writing, of the intent to offer the analysis and shall provide or make available copies of the profiles and the report or statement to be introduced. In the event that such notice is not given, and the person proffers such evidence, then the court may in its discretion either allow the opposing party a continuance or, under the appropriate circumstances, bar the person from presenting such evidence. The period of any such continuance shall not be counted for speedy trial purposes under section 54-82c. If the opposing party intends to object to the admissibility of such evidence he shall give written notice of that fact and the basis for his objections at least ten days prior to commencement of the proceedings.

(d) No blood sample submitted to the Division of Scientific Services within the Department of Emergency Services and Public Protection for analysis and use as provided in this section and no results of the analysis performed shall be included in the DNA data bank established by the division pursuant to section 54-102j or otherwise used in any way with identifying information on the person whose sample was submitted.

(P.A. 94-246, S. 7; P.A. 99-218, S. 9, 16; P.A. 11-51, S. 134.)

History: P.A. 99-218 amended Subsec. (d) by replacing the State Police Forensic Science Laboratory with the Division of Scientific Services within the Department of Public Safety, effective July 1, 1999; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (d), effective July 1, 2011.

See Secs. 54-102g to 54-102l, inclusive, re DNA analysis procedures.



Section 54-86l - Admissibility in criminal or juvenile proceeding of statement by child twelve years of age or younger at time of statement relating to sexual offense or offense involving physical abuse against the child.

(a) Notwithstanding any other rule of evidence or provision of law, a statement by a child twelve years of age or younger at the time of the statement relating to a sexual offense committed against that child, or an offense involving physical abuse committed against that child by the child’s parent or guardian or any other person exercising comparable authority over the child at the time of the offense, shall be admissible in a criminal or juvenile proceeding if: (1) The court finds, in a hearing conducted outside the presence of the jury, if any, that the circumstances of the statement, including its timing and content, provide particularized guarantees of its trustworthiness, (2) the statement was not made in preparation for a legal proceeding, (3) the proponent of the statement makes known to the adverse party an intention to offer the statement and the particulars of the statement including the content of the statement, the approximate time, date and location of the statement, the person to whom the statement was made and the circumstances surrounding the statement that indicate its trustworthiness, at such time as to provide the adverse party with a fair opportunity to prepare to meet it, and (4) either (A) the child testifies and is subject to cross-examination at the proceeding, or (B) the child is unavailable as a witness and (i) there is independent nontestimonial corroborative evidence of the alleged act, and (ii) the statement was made prior to the defendant’s arrest or institution of juvenile proceedings in connection with the act described in the statement.

(b) Nothing in this section shall be construed to (1) prevent the admission of any statement under another hearsay exception, (2) allow broader definitions in other hearsay exceptions for statements made by children twelve years of age or younger at the time of the statement concerning any alleged act described in subsection (a) of this section than is done for other declarants, or (3) allow the admission pursuant to the residual hearsay exception of a statement described in subsection (a) of this section.

(P.A. 07-143, S. 11; June Sp. Sess. P.A. 07-5, S. 42; P.A. 09-63, S. 1.)

History: P.A. 07-143 effective July 1, 2007; June Sp. Sess. P.A. 07-5 deleted provision in Subsec. (a) re admissibility in civil proceedings, effective October 6, 2007; P.A. 09-63 amended Subsec. (a) to substitute “child twelve years of age or younger at the time of the statement” for “child under thirteen years of age” and replace provision re persons having authority or apparent authority over the child with provision re parent, guardian or other person exercising authority over the child at time of offense, and amended Subsec. (b) to substitute “children twelve years of age or younger” for “children under thirteen years of age”.

See Sec. 54-86g re courtroom testimony of child abused or sexually assaulted.



Section 54-86m - Reproduction of property or material that constitutes child pornography prohibited.

Notwithstanding the provisions of section 54-86a, in any criminal proceeding, any property or material that constitutes child pornography shall remain in the care, custody and control of the state, and a court shall deny any request by the defendant to copy, photograph, duplicate or otherwise reproduce any property or material that constitutes child pornography provided the attorney for the state makes the property or material reasonably available to the defendant. Such property or material shall be deemed to be reasonably available to the defendant if the attorney for the state provides the defendant, the defendant’s attorney or any individual the defendant may seek to qualify to furnish expert testimony at trial, ample opportunity for inspection, viewing and examination of the property or material at a state facility or at another facility agreed upon by the attorney for the state and the defendant. For the purposes of this section, “child pornography” has the same meaning as in section 53a-193.

(P.A. 07-246, S. 2; P.A. 10-36, S. 27.)

History: P.A. 10-36 made technical changes, effective July 1, 2010.



Section 54-87 - Demurrer.

Section 54-87 is repealed.

(1949 Rev., S. 8803; P.A. 80-313, S. 61.)



Section 54-88 - State to open and close arguments.

In any criminal trial, the counsel for the state shall be entitled to open and close the argument.

(1949 Rev., S. 8804.)



Section 54-89 - Direction of court to jury.

The court shall decide all issues of law and all questions of law arising in the trial of criminal cases. In committing the cause to the jury, if in the opinion of the court the evidence is not sufficient to justify the finding of guilt beyond a reasonable doubt, the court may direct the jury to find a verdict of not guilty; otherwise the court shall submit the facts to the jury without directing how to find their verdict.

(1949 Rev., S. 8806.)

Cited. 8 CA 631. Cited. 10 CA 697. Cited. 15 CA 704. Cited. 19 CA 576.

Court may direct verdict of not guilty when reasoning mind could not reasonably reach conclusion other than that the evidence, under the law, is not sufficient to justify finding of guilty beyond reasonable doubt. 4 Conn. Cir. Ct. 192. Court may not direct jury to find verdict of guilty. 5 Conn. Cir. Ct. 222. Cited. 6 Conn. Cir. Ct. 650.



Section 54-89a - Court to inform jury on consequences of a finding of not guilty by reason of mental disease or defect.

If the court instructs the jury on a defense of mental disease or defect raised pursuant to section 53a-13, it shall, unless the defendant affirmatively objects, inform the jury of the consequences for the defendant if he is found not guilty by reason of mental disease or defect and of the confinement and release provisions of sections 17a-580 to 17a-602, inclusive, applicable to a person found not guilty by reason of mental disease or defect.

(P.A. 81-301, S. 3; P.A. 83-486, S. 6; P.A. 85-506, S. 30, 32.)

History: P.A. 83-486 replaced provision re court instructing jury “on the absence of criminal responsibility of a defendant on the grounds of mental disease or defect” with instruction “on a defense of mental disease or defect raised pursuant to section 53a-13”, and replaced “a finding of guilty but not criminally responsible” with a finding of “not guilty by reason” of mental disease or defect; P.A. 85-506 replaced reference to repealed Sec. 53a-47 with sections 17-257a to 17-257w, inclusive.

Cited. 10 CA 50. Construe narrowly to only require court to inform jury of consequences of a successful insanity defense and to allay jurors’ fears. 50 CA 312.



Section 54-91 - When sentence to be passed.

Section 54-91 is repealed.

(1949 Rev., S. 8807; P.A. 76-336, S. 10.)



Section 54-91a - (Formerly Sec. 54-109). Presentence investigation of defendant.

(a) No defendant convicted of a crime, other than a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, or murder with special circumstances under the provisions of section 53a-54b in effect on or after April 25, 2012, the punishment for which may include imprisonment for more than one year, may be sentenced, or the defendant’s case otherwise disposed of, until a written report of investigation by a probation officer has been presented to and considered by the court, if the defendant is so convicted for the first time in this state; but any court may, in its discretion, order a presentence investigation for a defendant convicted of any crime or offense other than a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, or murder with special circumstances under the provisions of section 53a-54b in effect on or after April 25, 2012.

(b) A defendant who is convicted of a crime and is not eligible for sentence review pursuant to section 51-195 may, with the consent of the sentencing judge and the prosecuting official, waive the presentence investigation.

(c) Whenever an investigation is required, the probation officer shall promptly inquire into the circumstances of the offense, the attitude of the complainant or victim, or of the immediate family where possible in cases of homicide, and the criminal record, social history and present condition of the defendant. Such investigation shall include an inquiry into any damages suffered by the victim, including medical expenses, loss of earnings and property loss. All local and state police agencies shall furnish to the probation officer such criminal records as the probation officer may request. When in the opinion of the court or the investigating authority it is desirable, such investigation shall include a physical and mental examination of the defendant. If the defendant is committed to any institution, the investigating agency shall send the reports of such investigation to the institution at the time of commitment.

(d) Any information contained in the files or report of an investigation pursuant to this section shall be available to the Court Support Services Division for the purpose of performing the duties contained in section 54-63d and to the Department of Mental Health and Addiction Services for purposes of diagnosis and treatment.

(1955, S. 3337d; 1957, P.A. 639, S. 1; 1959, P.A. 615, S. 14; P.A. 76-336, S. 6; P.A. 78-188, S. 5, 8; P.A. 80-313, S. 48; P.A. 82-281; 82-298, S. 5; P.A. 85-98; P.A. 90-261, S. 12, 19; P.A. 95-225, S. 35; 95-261, S. 4; P.A. 00-64, S. 1; P.A. 02-132, S. 41; P.A. 03-48, S. 1; P.A. 12-5, S. 30.)

History: 1959 act required report of probation officer’s investigation prior to sentencing if defendant’s record discloses a conviction obtained prior to three years from present conviction; P.A. 76-336 substituted references to capital felony for references to first degree murder where appearing; P.A. 78-188 required that criminal records be furnished to restitution specialists upon their request; P.A. 80-313 divided section into Subsecs. and substituted “may” for “shall” in provision re required reports of probation officer in Subsec. (a); Sec. 54-109 transferred to Sec. 54-91a in 1981; P.A. 82-281 amended Subsec. (a)(2) to increase from three to five years the period of time between convictions, and inserted a new Subsec. (b) authorizing certain defendants to waive the investigation, relettering former Subsec. (b) accordingly; P.A. 82-298 deleted references to restitution specialists in newly relettered Subsec. (c); P.A. 85-98 amended Subsec. (c) by adding provision requiring the investigation to include an inquiry into any damages suffered by the victim; P.A. 90-261 amended Subsec. (c) by adding provision requiring the investigation to include an inquiry into whether the department of correction recommends that the defendant participate in a special alternative incarceration program; P.A. 95-225 and P.A. 95-261 both added substantially identical provisions as new Subsec. (d) authorizing the disclosure of information in the files or report of an investigation to the Office of the Bail Commission for the purpose of performing the duties in Sec. 54-63d (Revisor’s note: P.A. 95-225 provided that “Any information contained in the files or report of an investigation made pursuant to this section may be disclosed to the Office of the Bail Commission ...”, whereas P.A. 95-261 provided that “Any information contained in the files or report of an investigation pursuant to this section shall be available to the Office of the Bail Commission ...”); P.A. 00-64 amended Subsec. (a) by making technical changes and deleting provision that required investigation if record of defendant, as shown by prosecutor, discloses conviction obtained prior to five years from guilty finding in present prosecution, and amended Subsec. (d) by adding provision making information contained in files or report available to Department of Mental Health and Addiction Services for purposes of diagnosis and treatment; P.A. 02-132 amended Subsec. (d) by replacing “Office of the Bail Commission” with “Court Support Services Division”; P.A. 03-48 amended Subsec. (c) to delete provision requiring investigation to include an inquiry into whether the Department of Correction recommends that the defendant participate in a special alternative incarceration program in accordance with Sec. 53a-39b, reflecting repeal of said Sec. by the same public act; P.A. 12-5 amended Subsec. (a) to add references to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re capital felony and add references to murder with special circumstances under Sec. 53a-54b, effective April 25, 2012.

Refusal of court to allow defendant to question on the witness stand the probation officer who prepared report held not violation of right to be confronted by witnesses and to cross-examine them. 147 C. 125. Cited. 153 C. 673; 160 C. 151, 165. Request to withdraw nolo contendere plea after presentence report may validly be refused by court if it is deemed delaying action. 161 C. 20. Cited. 168 C. 623. Cited. 169 C. 263. Cited. 176 C. 270.

Presentence investigation and report should have been made where minor defendant sentenced to reformatory for not more than two years for crime, the prescribed penalty for which is not more than one year. 26 CS 505. So, where term to be served was not more than two years where punishment for crime would include imprisonment for more than one year. 27 CS 81.

Not error to order presentence report and consider it before motion in arrest of judgment was heard. 3 Conn. Cir. Ct. 153. Not an abuse of discretion to deny accused withdrawal of plea of nolo contendere after being given copy of presentence report. Id., 206.

Annotations to present section:

Cited. 186 C. 153 (Diss. Op.). Cited. 197 C. 106. Cited. 234 C. 139. Cited. 236 C. 561.

Cited. 8 CA 607. Cited. 19 CA 640. Cited. 22 CA 10. Cited. 37 CA 801. Cited. 40 CA 643. Cited. 43 CA 142. Any objection to presentence investigation report must be made prior to sentencing because trial court is required to consider information contained in the PSI prior to sentencing. 49 CA 702.

Subsec. (a):

Cited. 5 CA 378. Cited. 10 CA 591. Cited. 42 CA 768.

Subsec. (c):

Cited. 199 C. 121.

Statute recognizes the wide range of information which a sentencing court should consider. 1 CA 724. Cited. 10 CA 591.



Section 54-91b - (Formerly Sec. 54-109a). Defendant may request copy of prior record and presentence investigation report.

In any case, without a showing of good cause, upon the request of the defendant or his attorney, prior to sentencing, the court shall provide the defendant or his attorney with a copy of his record of prior convictions and in any case wherein a presentence investigation is ordered, without a showing of good cause, the court shall provide the defendant or his attorney with a copy of the presentence investigation report at least twenty-four hours prior to the date set for sentencing and in both such cases shall hear motions addressed to the accuracy of any part of such record or report.

(1969, P.A. 129.)

History: Sec. 54-109a transferred to Sec. 54-91b in 1981.



Section 54-91c - Testimony of victim or representative of deceased victim prior to acceptance of plea agreement and at sentencing hearing. Terms of proposed plea agreement. Notification by state’s attorney.

(a) For the purposes of this section, “victim” means a person who is a victim of a crime, the legal representative of such person, a member of a deceased victim’s immediate family or a person designated by a deceased victim in accordance with section 1-56r.

(b) Prior to the imposition of sentence upon any defendant who has been found guilty of any crime or has pleaded guilty or nolo contendere to any crime, and prior to the acceptance by the court of a plea of guilty or nolo contendere made pursuant to a plea agreement with the state wherein the defendant pleads to a lesser offense than the offense with which such defendant was originally charged, the court shall permit any victim of the crime to appear before the court for the purpose of making a statement for the record, which statement may include the victim’s opinion of any plea agreement. In lieu of such appearance, the victim may submit a written statement or, if the victim of the crime is deceased, the legal representative or a member of the immediate family of such deceased victim may submit a statement of such deceased victim to the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney in charge of the case. Such state’s attorney, assistant state’s attorney or deputy assistant state’s attorney shall file the statement with the sentencing court and the statement shall be made a part of the record at the sentencing hearing. Any such statement, whether oral or written, shall relate to the facts of the case, the appropriateness of any penalty and the extent of any injuries, financial losses and loss of earnings directly resulting from the crime for which the defendant is being sentenced. The court shall inquire on the record whether any victim is present for the purpose of making an oral statement or has submitted a written statement. If no victim is present and no such written statement has been submitted, the court shall inquire on the record whether an attempt has been made to notify any such victim as provided in subdivision (1) of subsection (c) of this section or, if the defendant was originally charged with a violation of section 53a-167c for assaulting a peace officer, whether the peace officer has been personally notified as provided in subdivision (2) of subsection (c) of this section. After consideration of any such statements, the court may refuse to accept, where appropriate, a negotiated plea or sentence, and the court shall give the defendant an opportunity to enter a new plea and to elect trial by jury or by the court.

(c) (1) Except as provided in subdivision (2) of this subsection, prior to the imposition of sentence upon such defendant and prior to the acceptance of a plea pursuant to a plea agreement, the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney in charge of the case shall notify the victim of such crime of the date, time and place of the original sentencing hearing or any judicial proceeding concerning the acceptance of a plea pursuant to a plea agreement, provided the victim has informed such state’s attorney, assistant state’s attorney or deputy assistant state’s attorney that such victim wishes to make or submit a statement as provided in subsection (b) of this section and has complied with a request from such state’s attorney, assistant state’s attorney or deputy assistant state’s attorney to submit a stamped, self-addressed postcard for the purpose of such notification.

(2) Prior to the imposition of sentence upon a defendant originally charged with a violation of section 53a-167c for assaulting a peace officer, and prior to the acceptance of a plea pursuant to a plea agreement, the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney in charge of the case shall personally notify the peace officer who was the victim of such crime of the date, time and place of the original sentencing hearing or any judicial proceeding concerning the acceptance of a plea pursuant to a plea agreement.

(3) If the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney is unable to notify the victim, such state’s attorney, assistant state’s attorney or deputy state’s attorney shall sign a statement as to such notification.

(d) Upon the request of a victim, prior to the acceptance by the court of a plea of a defendant pursuant to a proposed plea agreement, the state’s attorney, assistant state’s attorney or deputy assistant state’s attorney in charge of the case shall provide such victim with the terms of such proposed plea agreement in writing.

(e) The provisions of this section shall not apply to any proceedings held in accordance with section 46b-121 or section 54-76h.

(P.A. 81-324, S. 1–3, 5; P.A. 85-117; P.A. 86-401, S. 2, 7; P.A. 98-53; P.A. 99-247, S. 1; P.A. 00-200, S. 3; P.A. 01-211, S. 10; P.A. 02-105, S. 13; P.A. 03-179, S. 1; P.A. 10-42, S. 1.)

History: 85-117 amended Subsecs. (a) and (b) by adding “or a violation of section 53a-72a or 53a-72b”; P.A. 86-401 amended Subsecs. (b) and (c) permitting victim to make statement prior to acceptance plea of guilty or nolo contendere pursuant to plea agreement wherein defendant pleads to lesser offense and requiring state’s attorney to notify victim of any such judicial proceeding; P.A. 98-53 amended Subsec. (b) by adding provision re statement by representative or family member of deceased victim and re inclusion of the appropriateness of penalty in any written or oral statement; P.A. 99-247 added new Subsec. (d) to require the prosecutorial official to provide a victim, upon such victim’s request, with the terms of a proposed plea agreement in writing prior to the court’s acceptance of the defendant’s plea, relettering former Subsec. (d) as Subsec. (e), and made a technical change for purposes of gender neutrality; P.A. 00-200 amended Subsec. (b) by making a technical change and adding provision that statement of victim may include victim’s opinion of plea agreement, and amended Subsec. (c) by providing that, if victim of crime is deceased, legal representative or family member shall inform prosecutor of wish to give statement and to be notified, and if prosecutor is unable to notify, such prosecutor shall sign statement as to notification; P.A. 01-211 amended Subsec. (a) to redefine “victim” as a person who is a victim of “a crime” rather than “a class A, B or C felony or a violation of section 53a-72a or 53a-72b”, amended Subsec. (b) to make provisions applicable with respect to the sentencing of a defendant convicted of “any crime” rather than “any class A, B or C felony or a violation of section 53a-72a or 53a-72b” and amended Subsec. (c) to delete language re deceased crime victim; P.A. 02-105 amended Subsec. (a) by adding a person designated by a victim pursuant to Sec. 1-56r to definition of “victim”; P.A. 03-179 amended Subsec. (b) by replacing “permit the victim” with “permit any victim”, adding provisions re inquiry of the court on the record and making technical changes; P.A. 10-42 amended Subsec. (b) to specify that notification of victim is as provided in Subsec. (c)(1) and add provision requiring court to inquire, if defendant was originally charged with violation of Sec. 53a-167c for assaulting a peace officer, whether peace officer has been personally notified as provided in Subsec. (c)(2) and amended Subsec. (c) to designate existing provisions re notification of victim as Subdiv. (1) and amend same by adding exception re Subdiv. (2) and replacing “advise” with “notify”, add Subdiv. (2) re notification of peace officer assaulted in violation of Sec. 53a-167c and designate existing provision re statement of prosecutor if unable to notify victim as Subdiv. (3).

See Sec. 54-91e re notification of victim through automated system prior to acceptance of plea agreement.

Cited. 41 CS 229.

Subsec. (b):

Cited. 9 CA 686. Cited. 10 CA 591.



Section 54-91d - Referral of persons to youth service bureaus.

Section 54-91d is repealed.

(P.A. 93-432, S. 4, 6; P.A. 95-225, S. 51.)



Section 54-91e - Notification of victim through automated system prior to acceptance of plea agreement.

On and after the date on which the state-wide automated victim information and notification (SAVIN) system mandated by section 54-235 becomes operational, a victim of a crime who has requested notification through the Office of Victim Services within the Judicial Department, the Board of Pardons and Paroles or the Victim Services Unit within the Department of Correction shall receive notification through the SAVIN system prior to acceptance of a plea agreement by the court. Such notification shall be deemed to have occurred once the SAVIN system has been updated to reflect the offer of a plea agreement.

(Jan. Sp. Sess. P.A. 08-1, S. 32.)

History: Jan. Sp. Sess. P.A. 08-1 effective January 25, 2008.



Section 54-91f - Apology to victim by person convicted of motor vehicle offense that resulted in death or serious physical injury to another. Inadmissibility in civil or criminal proceeding.

Any person convicted of a motor vehicle offense that resulted in the death or serious physical injury of another person may, prior to sentencing for the offense, make a statement, affirmation, gesture or expression of apology, fault, sympathy, commiseration, condolence, compassion or a general sense of benevolence to the victim of such offense, a relative of the victim or a representative of the victim. Such statement, affirmation, gesture or expression shall be made before the court in a courtroom closed to the public at a time set by the court. Such statement, affirmation, gesture or expression shall be inadmissible as evidence of an admission of liability or as evidence of an admission against interest in any civil or criminal proceeding. For the purposes of this section, “serious physical injury” has the same meaning as provided in section 53a-3.

(P.A. 12-124, S. 1.)



Section 54-92 - Pronouncement of sentence.

Any sentence to imprisonment shall be pronounced by the judge in the presence and hearing of the convicted person.

(1949 Rev., S. 8809; P.A. 76-336, S. 13.)

History: P.A. 76-336 reworded section to omit reference to imprisonment specifically in Somers correctional facility.

Cited. 31 CA 660. Legislature has designated court rather than jury to impose sentences on criminal defendants. 81 CA 824.

In absence of statute, sentences will be held to run concurrently where a person has received two or more separate sentences to imprisonment in the same penal institution and the judgments contain no provision that they shall run consecutively. 23 CS 214. Where an accused is convicted on a number of counts, a general sentence is not invalid if the punishment does not exceed the maximum which could have been imposed for any single count. Id. Habeas corpus brought on defendant’s claim he had involuntarily agreed to lesser plea to obtain shorter sentence was denied where he had received sentence he anticipated and, on being sentenced, told court he had nothing he wanted to say. 28 CS 15.



Section 54-92a - (Formerly Sec. 54-120). Commitment to custody of Commissioner of Correction.

Commitment on findings of probable cause or on adjournments and punishment by imprisonment, including imprisonment for nonpayment of a fine, when not otherwise provided, shall be by commitment to the custody of the Commissioner of Correction in such institution or facility of the Department of Correction as he determines.

(1949 Rev., S. 8826; 1961, P.A. 580, S. 18; 1967, P.A. 152, S. 45.)

History: 1961 act deleted stipulation imprisonment be in jail of county where offense was committed and provided for commitment to jail administrator; 1967 act made commitment to correction commissioner in institution which he determines upon rather than in State Prison for sentences of at least one year with optional confinement in jail where sentence was for less than one year; Sec. 54-120 transferred to Sec. 54-92a in 1981.

Cited. 99 C. 120. Cited. 115 C. 597. Where the maximum sentence for an offense is imprisonment for one year, it cannot be to the state prison. Id., 603. Before this section was adopted, most criminal statutes specified whether imprisonment should be in jail or state prison. 127 C. 720. Cited. 152 C. 470. Cited. 153 C. 208.

Cited. 23 CS 296. Cited. 30 CS 71.



Section 54-92b - (Formerly Sec. 54-122). Discharge from community correctional center when held for nonpayment of fine.

Any person held in a community correctional center for the nonpayment of fine only may, upon application, be discharged from such imprisonment by the court by which he was committed or, when the court is not sitting, by any judge thereof, provided such notice of such application and the hearing thereon as the court or judge may direct shall be given to the prosecuting officer of the court.

(1949 Rev., S. 8822; 1967, P.A. 656, S. 63; 1969, P.A. 297.)

History: 1967 act substituted “when the court is not sitting” for “in vacation”; 1969 act substituted “community correctional center” for “jail”; Sec. 54-122 transferred to Sec. 54-92b in 1981.



Section 54-92c - (Formerly Sec. 17-381). Women attendants.

Whenever any female person is committed to the Commissioner of Correction or any reformatory institution for girls or women in this state, the court making such commitment shall, unless such person is to be accompanied by a member of her own family, direct that some responsible woman shall accompany her; provided, in emergency cases, where no such woman is available, the court may make such other order as security and respect for the person of the female may require. The necessary expenses and the compensation, if any is required, for such attendant shall be taxed and allowed by the court as costs in such action.

(1949 Rev., S. 2763; 1967, P.A. 152, S. 22.)

History: 1967 act substituted the commissioner of correction for correctional institutions, provided for court order in emergency cases and removed the exception of jails; Sec. 17-381 transferred to Sec. 54-92c in 1991.



Section 54-93 - Clerks to notify warden of Connecticut Correctional Institution, Somers, of sentences.

Section 54-93 is repealed, effective October 1, 2002.

(1949 Rev., S. 8808; S.A. 02-12, S. 1.)



Section 54-93a - Court order to correct public record containing false information as a result of identity theft.

Whenever a person is convicted of a violation of section 53a-129a of the general statutes, revision of 1958, revised to January 1, 2003, section 53a-129b, 53a-129c, 53a-129d or 53a-129e, the court shall issue such orders as are necessary to correct a public record that contains false information as a result of such violation.

(P.A. 03-156, S. 6; P.A. 09-239, S. 8.)

History: P.A. 09-239 added reference to Sec. 53a-129e and replaced “may” with “shall” re court issuance of orders necessary to correct public record.



Section 54-94 - Sentence of persons between sixteen and seventeen.

Section 54-94 is repealed.

(1949 Rev., S. 8810; 1961, P.A. 580, S. 17.)



Section 54-94a - Conditional nolo contendere plea. Appeal of denial of motion to suppress or dismiss.

When a defendant, prior to the commencement of trial, enters a plea of nolo contendere conditional on the right to take an appeal from the court’s denial of the defendant’s motion to suppress or motion to dismiss, the defendant after the imposition of sentence may file an appeal within the time prescribed by law provided a trial court has determined that a ruling on such motion to suppress or motion to dismiss would be dispositive of the case. The issue to be considered in such an appeal shall be limited to whether it was proper for the court to have denied the motion to suppress or the motion to dismiss. A plea of nolo contendere by a defendant under this section shall not constitute a waiver by the defendant of nonjurisdictional defects in the criminal prosecution.

(P.A. 82-17; P.A. 88-19; P.A. 01-13.)

History: P.A. 88-19 authorized the entry of a plea of nolo contendere conditional on the right to appeal the denial of a motion to suppress statements and evidence based on the involuntariness of a statement; P.A. 01-13 substituted “motion to suppress” for “motion to suppress evidence based on an unreasonable search or seizure, motion to suppress statements and evidence based on the involuntariness of a statement” and added proviso re determination by a trial court “that a ruling on such motion to suppress or motion to dismiss would be dispositive of the case”.

Cited. 2 CA 219. Cited. 5 CA 207; Id., 441. Cited. 6 CA 394. Cited. 7 CA 265; Id., 354. Cited. 8 CA 330; Id., 361; Id., 542. Cited. 10 CA 7; Id., 561; Id., 667. Cited. 11 CA 11; Id., 140; Id., 540; judgment reversed, see 209 C. 1. Cited. 12 CA 427. Cited. 14 CA 134; Id., 205; Id., 356. Cited. 19 CA 296; Id., 626. Cited. 20 CA 168; judgment reversed, see 215 C. 667; Id., 336. Cited. 21 CA 210. Cited. 22 CA 10. Cited. 23 CA 50; Id., 215; Id., 495. Cited. 24 CA 115; Id., 438. Cited. 25 CA 3; Id., 99. Cited. 26 CA 103; Id., 481; judgment reversed, see 224 C. 494. Cited. 27 CA 128; Id., 248; Id., 370; Id., 461; Id., 741. Cited. 28 CA 508. Cited. 29 CA 207. Cited. 30 CA 712; Id., 917. Cited. 31 CA 669. Cited. 32 CA 656; judgment reversed in part, see 232 C. 345; Id., 849. Cited. 33 CA 107; Id., 409; Id., 590. Cited. 34 CA 492; Id., 557. Cited. 36 CA 106; judgment reversed, see 234 C. 78; Id., 710. Cited. 37 CA 205. Nothing in language of statute indicating that word “voluntariness” is meant to include claims of right to counsel. Id., 252; judgment reversed, see 236 C. 388. Cited. Id., 561; judgment reversed, see 236 C. 216. Cited. 38 CA 8; judgment reversed, see 236 C. 18. Cited. Id., 588. Cited. 39 CA 82. Cited. 40 CA 420; Id., 724. Cited. 41 CA 530; Id., 694; Id., 772. Cited. 42 CA 589. Cited. 43 CA 448. Cited. 44 CA 162; Id., 249. Cited. 45 CA 32. Cited. 46 CA 633. Trial court’s exercise of discretion regarding youthful offender status not a claim encompassed by this section. 51 CA 539. If defendant understood that, by entering a plea pursuant to this statute, the only issue allowed on appeal was whether trial court improperly denied his motion to suppress, then defendant cannot raise other issues on appeal. 55 CA 217. Claim of insufficient evidence is not one of the particular claims that statute permits to be appealed. 67 CA 562. Although defendant’s claim is cast as a challenge to court’s denials of his motions to suppress and to dismiss, his claim is, in reality, a challenge to court’s denial of his motion for disclosure; as such, his claim is not reviewable pursuant to section. 81 CA 492. Determination requirement of section is not a matter of convenience, but rather a matter of substance necessary to achieve the goals of the statute, therefore, the requirement is mandatory. 83 CA 700. Statutory requirement that court make a determination that the ruling on a motion to suppress or dismiss would be dispositive of the case is a matter of substance necessary to achieve goals of statute and therefore is mandatory. 87 CA 122. In a matter where state stipulated before trial court that court’s ruling on defendant’s motion to suppress evidence of prior uncharged misconduct was dispositive of case, the state was estopped from asserting otherwise before Appellate Court, as the state waived any right it may have had to dispute whether trial court was correct in its determination. 104 CA 85.



Section 54-95 - Appeal by defendant in criminal prosecution; stay of execution.

(a) Any defendant in a criminal prosecution, aggrieved by any decision of the Superior Court, upon the trial thereof, or by any error apparent upon the record of such prosecution, may be relieved by appeal, petition for a new trial or writ of error, in the same manner and with the same effect as in civil actions. No appeal may be taken from a judgment denying a petition for a new trial unless, within ten days after the judgment is rendered, the judge who heard the case or a judge of the Supreme Court or the Appellate Court, as the case may be, certifies that a question is involved in the decision which ought to be reviewed by the Supreme Court or by the Appellate Court. It shall be sufficient service of any such writ of error or petition for a new trial to serve it upon the state’s attorney for the judicial district where it is brought.

(b) When such defendant is convicted and sentenced to a term of imprisonment and, within two weeks after final judgment, files with the clerk of the court wherein the conviction was had an appeal to the Supreme Court or gives oral or written notice of his intention to appeal to said court or to petition for a new trial, the appeal or the notice shall operate as a stay of execution pending the final determination of the case, provided the defendant is admitted to bail, except the appeal or the notice shall not operate as a stay of execution, if within five days after the filing of the appeal or notice thereof, the judge before whom the criminal prosecution was tried directs in writing that the appeal or the notice shall not operate as a stay of execution. Such order shall be accompanied by a written statement of the judge’s reasons for denying the stay of execution. The order and the statement shall become a part of the files and record of the case. If any defendant has been admitted to bail following an oral or written notice of intent to appeal or petition for a new trial and such defendant has failed, within twenty days after the judgment from which the appeal is to be taken, or such further period as the court may grant, to perfect the appeal or petition, a mittimus for his arrest shall issue. If any defendant is imprisoned after sentencing and before he is admitted to bail, such period of imprisonment shall be counted toward satisfaction of his sentence. If any defendant is admitted to bail and subsequently surrendered and remitted to custody while his appeal is pending, the period of imprisonment following thereafter shall be counted toward satisfaction of his sentence.

(c) In any criminal prosecution in which the defendant has been sentenced to death and has taken an appeal to the Supreme Court of this state or the Supreme Court of the United States or brought a writ of error, writ of certiorari or petition for a new trial, the taking of the appeal, the making of the application for a writ of certiorari or the return into court of the writ of error or petition for a new trial shall, unless, upon application by the state’s attorney and after hearing, the Supreme Court otherwise orders, stay the execution of the death penalty until the clerk of the court where the trial was had has received notification of the termination of any such proceeding by decision or otherwise, and for thirty days thereafter. No appellate procedure shall be deemed to have terminated until the end of the period allowed by law for the filing of a motion for reargument, or, if such motion is filed, until the proceedings consequent thereon are finally determined. When execution is stayed under the provisions of this section, the clerk of the court shall forthwith give notice thereof to the warden of the institution in which such defendant is in custody. If the original judgment of conviction has been affirmed or remains in full force at the time when the clerk has received the notification of the termination of any proceedings by appeal, writ of certiorari, writ of error or petition for a new trial, and the day designated for the infliction of the death penalty has then passed or will pass within thirty days thereafter, the defendant shall, within said period of thirty days, upon an order of the court in which the judgment was rendered at a regular or special criminal session thereof, be presented before said court by the warden of the institution in which the defendant is in custody or his deputy, and the court, with the judge assigned to hold the session presiding, shall thereupon designate a day for the infliction of the death penalty and the clerk of the court shall issue a warrant of execution, reciting therein the original judgment, the fact of the stay of execution and the final order of the court, which warrant shall be forthwith served upon the warden or his deputy.

(1949 Rev., S. 8811; 1953, S. 3328d; 1957, P.A. 483; 1959, P.A. 474; 1963, P.A. 416, S. 1; 642, S. 73; 1972, P.A. 66, S. 1; P.A. 76-336, S. 14; P.A. 78-280, S. 1, 127; 78-379, S. 22, 27; P.A. 80-313, S. 51; June Sp. Sess. P.A. 83-29, S. 51, 82.)

History: 1959 act amended Subsec. (b) to provide appeal operate as a stay “provided the defendant is admitted to bail or makes an election in writing not to commence service of the sentence” and added provisions re filing of election not to commence service and re factors determining when sentence is satisfied; 1963 acts amended Subsec. (a) to delete obsolete references to the court of common pleas and amended Subsec. (b) to provide for filing of appeal two weeks after final judgment rather than one week after conviction; 1972 act specified that notice of intention to appeal may be oral or written and provision re issuance of mittimus for arrest of person who fails to perfect appeal within 20 days from judgment in Subsec. (b); P.A. 76-336 replaced specific references to Somers correctional facility with general references to “institution in which such defendant is in custody”; P.A. 78-280 substituted “judicial district” for “county” where appearing; P.A. 78-379 restated provision in Subsec. (b) re judge’s direction that appeal shall not stay execution and deleted provisions re defendant’s power to elect not to commence service of sentence; P.A. 80-313 made minor changes in wording but made no substantive changes; June Sp. Sess. P.A. 83-29 included reference to appellate court in Subsec. (a).

See Sec. 52-582 re time limit for bringing petitions for new trial.

Cited. 1 CA 724. Cited. 12 CA 621. Cited. 19 CA 686. Cited. 37 CA 252; judgment reversed, see 236 C. 388. Cited. 41 CA 530. Statutory requirement that court make a determination that ruling on a motion to suppress or dismiss would be dispositive of the case is a matter of substance necessary to achieve goals of statute and therefore is mandatory. 87 CA 122. Denial of petition for certification made pursuant to section is not a bar to this court’s jurisdiction, but is a threshold issue on appeal. 88 CA 572.

Term “execution” means “to put into effect”. 15 CS 273. Cited. 24 CS 60. Cited. 29 CS 339.

Cited. 2 Conn. Cir. Ct. 635. Cited. 5 Conn. Cir. Ct. 314.

Subsec. (a):

Cited. 183 C. 418. Cited. 229 C. 178; Id., 397. Since legislature did not expressly prohibit appellate review of the denial of certification to appeal, petitioner is entitled to appellate review of such denial. Petitioner may establish an abuse of discretion in such denial if there are issues that are debatable among jurists of reason, if a court could resolve the issues in a different manner or if there are questions that are adequate to deserve encouragement to proceed further. 246 C. 514. Although petitioner’s failure to seek certification to appeal pursuant to the statute does not deprive appellate tribunal of jurisdiction over the appeal, appellate tribunal should nevertheless decline to entertain an appeal challenging denial of petition for a new trial until petitioner has satisfied the certification requirement of the statute. 261 C. 533.

Cited. 23 CA 559.

Subsec. (b):

Cited. 38 CS 552. Cited. 41 CS 454.



Section 54-95a - (Formerly Sec. 54-17). Jurisdiction of Superior Court.

In any prosecution for the violation of any provision of any charter, ordinance or bylaw of a city or borough, the defendant shall have the right of appeal as in other cases.

(1949 Rev., S. 8743; 1959, P.A. 28, S. 142; 1963, P.A. 642, S. 62; P.A. 74-183, S. 133, 291; P.A. 76-436, S. 524, 681.)

History: 1959 act substituted circuit court for municipal court or trial justice, which were abolished; 1963 act updated statute, deleting provisions giving superior court jurisdiction of offenses not within jurisdiction of court of common pleas and concurrent jurisdiction of offense within its jurisdiction; P.A. 74-183 replaced circuit court with court of common pleas, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 deleted provisions granting superior court sole jurisdiction of offenses not in common pleas court’s jurisdiction and concurrent jurisdiction of offenses in common pleas court’s jurisdiction, rendered obsolete by transfer of all trial jurisdiction to superior court, effective July 1, 1978; Sec. 54-17 transferred to Sec. 54-95a in 1981.

Superior court formerly had no power to try a criminal case without a jury, even on agreement of parties. 27 C. 281. See now section 54-82. General criminal jurisdiction of superior court. 97 C. 600; 106 C. 719. Cited. 145 C. 124. Cited. 153 C. 129 (fn. 1). The general rule of jurisdiction is that nothing shall be intended to be out of the jurisdiction of the superior court but that which specially appears to be so; and, on the contrary, nothing shall be intended to be within the jurisdiction of an inferior court but that which is expressly so alleged. Id., 603, 612, 613. Cited. 154 C. 272, 278. Cited. 155 C. 595. Cited. 159 C. 150. Jurisdiction over the subject matter can neither be waived nor conferred by consent of the accused. 167 C. 228.

Cited. 9 CS 167. Held proper for police court to yield jurisdiction to superior court in certain gambling arrests in light of state’s attorney’s drive against gambling being carried on through superior court. 21 CS 246. Cited. 33 CS 708.

Cited. 5 Conn. Cir. Ct. 119.

Annotations to present section:

Cited. 14 CA 574.



Section 54-95b - Reopening judgment in certain motor vehicle and criminal cases.

Any judgment rendered in the Superior Court in any case involving prosecution for a motor vehicle violation or criminal offense adjudging the defendant to pay a fine only, may be reopened, provided a motion to reopen is filed within four months succeeding the date on which it was rendered.

(P.A. 82-153.)



Section 54-95c - Application to vacate prostitution conviction on basis of being a victim of trafficking in persons. Prosecutor’s response. Court order.

At any time after a judgment of conviction is entered pursuant to section 53a-82, the defendant may apply to the Superior Court to vacate the judgment of conviction on the basis that, at the time of the offense, the defendant was a victim of conduct of another person that constitutes (1) trafficking in persons under section 53a-192a, or (2) a criminal violation of 18 USC Chapter 77, as amended from time to time. Prior to rendering a decision on a defendant’s application to vacate the judgment of conviction, the court shall afford the prosecutor a reasonable opportunity to investigate the defendant’s claim and an opportunity to be heard to contest the defendant’s application. If the defendant proves that he or she was a victim of trafficking in persons under said section or a victim of a criminal violation of said chapter at the time of the offense, the court shall vacate the judgment of conviction and dismiss any charges related to the offense. The vacating of a judgment of conviction and dismissal of charges pursuant to this section shall not constitute grounds for an award of compensation for wrongful arrest, prosecution, conviction or incarceration pursuant to section 54-102uu or any other provision of the general statutes.

(P.A. 13-166, S. 5.)



Section 54-96 - Appeals by the state from Superior Court in criminal cases.

Appeals from the rulings and decisions of the Superior Court, upon all questions of law arising on the trial of criminal cases, may be taken by the state, with the permission of the presiding judge, to the Supreme Court or to the Appellate Court, in the same manner and to the same effect as if made by the accused.

(1949 Rev., S. 8812; 1963, P.A. 642, S. 74; P.A. 80-442, S. 23, 28; June Sp. Sess. P.A. 83-29, S. 52, 82.)

History: 1963 act deleted provisions re appeals from common pleas court; P.A. 80-442 allowed appeals to be taken to appellate session of superior court, effective July 1, 1981; June Sp. Sess. P.A. 83-29 deleted reference to appellate session of the superior court and added reference to appellate court.

Cited. 1 CA 378. Cited. 2 CA 605. Cited. 3 CA 477. Cited. 4 CA 520. Cited. 7 CA 131. Cited. 10 CA 147; Id., 532. Cited. 15 CA 289. Cited. 17 CA 385. Cited. 18 CA 658. Cited. 19 CA 631; Id., 686. Cited. 20 CA 321. Appeal period runs from date permission to appeal is granted. 23 CA 559. Cited. 25 CA 235. Cited. 26 CA 667. Cited. 27 CA 427. Cited. 29 CA 512. Cited. 32 CA 1. Cited. 34 CA 1. Cited. 36 CA 803; judgment reversed, see 235 C. 659; see also 241 C. 823. Cited. 39 CA 550; judgment reversed with respect to suppression of evidence, see 238 C. 380. Cited. 40 CA 544; Id., 789. Cited. 42 CA 1; Id., 17; Id., 186; judgment reversed, see 241 C. 823 et seq. Cited. 43 CA 698. Cited. 45 CA 722. Cited. 46 CA 350. Probation revocation hearing is a criminal case that can be appealed under this section. 50 CA 187. Trial court improperly denied state permission to appeal on the bases of inadequacy of record where state rectified record, lack of jurisdiction over defendant solely for prosecutor’s failure to sign the information pursuant to Sec. 36-12, and state’s failure to indicate its intention to appeal on date of dismissal of charges where state impliedly expressed its intent by seeking “one week” and planned to file motion to appeal within that period. 51 CA 676. In the absence of either permission to appeal or challenge to trial court’s denial of permission to appeal, appellate court lacks subject matter jurisdiction to hear an appeal pursuant to Sec. 54-96. 55 CA 250. Where there was sufficient basis in the evidence to support court’s finding on a motion to suppress and there had been a full evidentiary hearing on such motion, the record was such that there was no clear, arbitrary and extreme abuse of discretion such that an injustice appears to have been done and, therefore, trial court’s denial of state’s request for permission to appeal was not an abuse of discretion. 64 CA 495.

Cited. 38 CS 521.



Section 54-96a - (Formerly Sec. 54-13). Appeal vacated by payment of fine.

Any person appealing from the judgment of the Superior Court, adjudging him to pay a fine only, may pay the same at any time before the hearing in the Supreme Court or Appellate Court, without further cost, which payment shall vacate the appeal and restore the judgment.

(1949 Rev., S. 8734; 1959, P.A. 28, S. 139; P.A. 74-183, S. 131, 291; P.A. 76-436, S. 522, 681; June Sp. Sess. P.A. 83-29, S. 53, 82.)

History: 1959 act substituted circuit court for trial justice and municipal courts, which were abolished and changed technical operation of statute; P.A. 74-183 replaced circuit court with court of common pleas and specified appellate session as that of superior court, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court and appellate session of superior court with hearing in supreme court, effective July 1, 1978; Sec. 54-13 transferred to Sec. 54-96a in 1981; June Sp. Sess. P.A. 83-29 included reference to appellate court.

Cited. 171 C. 417.

Section by implication may be sufficient to hold that payment of a fine precludes a review. 23 CS 135. Partial execution of sentence by payment of the fine does not deprive court of power to open judgment. Id., 179.

Annotation to present section:

Section does not govern involuntary payment of fines. 76 CA 169.

Defendant’s payment of fine on basis of directive of court clerk was an involuntary payment for purposes of section. 51 CS 91.



Section 54-96b - (Formerly Sec. 54-14). Withdrawal of appeal of person committed to community correctional center.

Any person appealing from any judgment of the superior court under which judgment such person may be committed to a community correctional center may, at any time before the hearing in the Supreme Court or Appellate Court, notify the Superior Court that such appeal is withdrawn, and, if such person is in a community correctional center in default of bail awaiting trial upon such appeal, the court shall forthwith forward a mittimus to the Community Correctional Center Administrator, and the term of such sentence shall run from the date of such notice, provided such term shall not run concurrently with any other sentence or term imposed upon such person unless so directed by such court. If any person taking such appeal is at large, such person shall forthwith surrender himself to the court from which such appeal was taken and such court shall issue a mittimus in the same manner as though no appeal had been taken. Upon the issuance of such mittimus, such appeal shall be vacated and the judgment shall be in force. In any case in which the judgment from which an appeal has been taken includes a community correctional center sentence and a fine, such appeal may be vacated upon compliance with the provisions of section 54-96a and of this section, and thereupon such judgment shall be in effect.

(1949 Rev., S. 8735; 1959, P.A. 28, S. 140; 1963, P.A. 642, S. 60; 1969, P.A. 297; P.A. 74-183, S. 132, 291; P.A. 76-436, S. 523, 681; June Sp. Sess. P.A. 83-29, S. 54, 82.)

History: 1959 act substituted circuit court for trial justice or municipal court and changed technical language of statute; 1963 act substituted jail administrator for keeper of the jail; 1969 act substituted community correctional centers and their administrators for jails and their administrators; P.A. 74-183 replaced circuit court with court of common pleas and specified appellate session as that of superior court, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 76-436 replaced court of common pleas with superior court and appellate session of superior court with hearing in supreme court, effective July 1, 1978; Sec. 54-14 transferred to Sec. 54-96b in 1981; June Sp. Sess. P.A. 83-29 included reference to appellate court.

Cited. 171 C. 417.

Section by implication may be sufficient to hold that, on the carrying out of a sentence, litigation is ended, and a review is precluded. 23 CS 135. Partial execution of sentence by payment of the fine does not deprive court of power to open judgment. Id., 179.



Section 54-97 - Mittimus required for commitment to correctional facility.

No person may be committed to a correctional institution or a community correctional center without a mittimus signed by the judge or clerk of the court which committed such person or, with respect to a person sentenced to a period of special parole, signed by the chairperson of the Board of Pardons and Paroles, declaring the cause of commitment and requiring the warden or Community Correctional Center Administrator to receive and keep such person in the correctional institution or the community correctional center, as the case may be, for the period fixed by the judgment of said court or said board or until such person is legally discharged; and such mittimus shall be sufficient authority to the officer to commit such person, and to the warden or Community Correctional Center Administrator to receive and hold such person in custody, except that any community correctional center may receive any person as provided in section 7-135 without such mittimus.

(1949 Rev., S. 8813; 1959, P.A. 28, S. 194; 1961, P.A. 1, S. 3; 566, S. 3; 1963, P.A. 642, S. 75; 1969, P.A. 297; P.A. 80-313, S. 49; P.A. 04-234, S. 2, 7.)

History: 1959 act deleted obsolete reference to trial justice; 1961 acts added exception re Sec. 7-135; 1963 act deleted obsolete references to workhouses and substituted state jail administrator for warden or master; 1969 act replaced jails and their administrators with community correctional centers and their administrators; P.A. 80-313 substituted “may” for “shall” and added reference to incarceration in Somers facility for period fixed by court’s judgment or until discharge effected; P.A. 04-234 replaced references to the Connecticut Correctional Institution, Somers with “correctional institution”, authorized the commitment by a mittimus signed by the chairperson of the Board of Parole of a person sentenced to a period of special parole, authorized retention of the person for the period fixed by “said board” and made technical changes for purposes of gender neutrality, effective June 8, 2004, and replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.

“Mittimus” distinguished from “execution”. 15 CS 271. Cited. 16 CS 79.



Section 54-98 - Execution of mittimus for commitment to Connecticut Correctional Institution, Somers.

The Chief Court Administrator or the administrator’s designee shall execute each mittimus for the commitment of convicts to the Connecticut Correctional Institution, Somers, by delivering such convicts to the warden of said institution or such warden’s agent at said institution.

(1949 Rev., S. 8814; 1959, P.A. 615, S. 11; 1969, P.A. 297; P.A. 00-99, S. 121, 154; P.A. 01-195, S. 71, 181.)

History: 1959 act substituted mittimus for warrant; 1969 act replaced “jail” with “community correctional center”; P.A. 00-99 replaced reference to sheriffs with the Chief Court Administrator or the administrator’s designee and deleted provisions re fees payable to sheriffs for prisoner transportation, effective December 1, 2000; P.A. 01-195 made a technical change for the purpose of gender neutrality, effective July 11, 2001.

Cited. 16 CS 79.



Section 54-99 - Period within which death penalty inflicted.

Unless a reprieve or stay of execution is granted by competent authority, the penalty of death shall be inflicted within a period of not less than one month nor more than six months after conviction and sentence. All executions of the death penalty shall take place according to the provisions of this section and section 54-100 on the day, or within five days after the day, designated by the judge passing sentence.

(1949 Rev., S. 8815.)



Section 54-100 - Method of inflicting death penalty. Attendance at execution.

(a) The method of inflicting the punishment of death shall be by continuous intravenous injection of a substance or substances in a quantity sufficient to cause death, in accordance with procedures prescribed by the Commissioner of Correction in consultation with the Commissioner of Public Health. The Commissioner of Correction shall direct a warden of an appropriate correctional institution to appoint a suitable person or persons to perform the duty of executing sentences of the court requiring the infliction of the death penalty. Such person or persons shall receive, for such duty, such compensation as is determined by the Commissioner of Correction. When any person is sentenced to death by any court of this state having competent jurisdiction, he shall, within twenty days after final sentence, be conveyed to an appropriate correctional institution and such punishment shall be inflicted only within the walls of said institution, within an enclosure to be prepared for that purpose under direction of the warden of said institution. Such enclosure shall be so constructed as to exclude public view.

(b) Besides the warden or deputy warden and such number of correctional staff as he thinks necessary, the following persons may be present at the execution: The Commissioner of Correction, a physician, a clergyman in attendance upon the prisoner and such other adults, as the prisoner may designate, not exceeding three in number, news media representatives and such other persons as the commissioner deems appropriate. The total number of witnesses permitted at an execution shall be governed by space and security requirements and the Commissioner of Correction shall make the final determination of such number. News media representatives present at an execution shall include representatives of newspapers, broadcasters and news services, who shall report on behalf of all news media. The number of news media representatives present at an execution shall be nine, except that the commissioner, in his discretion, may authorize a greater number of such representatives or, for specified reasons of space or security, may reduce such number of representatives. The commissioner may exclude a witness for specified reasons of security.

(1949 Rev., S. 8816; 1963, P.A. 28, S. 6; P.A. 74-84; P.A. 95-16, S. 1, 5; 95-257, S. 12, 21, 58; P.A. 96-180, S. 130, 166; P.A. 97-184, S. 1.)

History: 1963 act provided electrocution be at prison in Somers rather than Wethersfield; P.A. 74-84 allowed attendance of “adults” designated by prisoner rather than attendance of “persons, adult males” designated by prisoner; P.A. 95-16 changed the method of inflicting the punishment of death from “electrocution” to “continuous intravenous injection of a substance or substances in a quantity sufficient to cause death, in accordance with procedures prescribed by the Commissioner of Correction in consultation with the Commissioner of Public Health and Addiction Services”, replaced the requirement that the warden of the Connecticut Correctional Institution, Somers, appoint a suitable person to perform the execution and that such person’s compensation be determined by the directors of said institution with the requirement that the Commissioner of Correction direct a warden of an appropriate correctional institution to appoint such a person and that such person’s compensation be determined by said commissioner, required a person sentenced to death to be conveyed to an appropriate correctional institution rather than to “the Connecticut Correctional Institution, Somers” and that the enclosure be prepared under direction of the warden of said institution rather than the warden and board of directors of the Connecticut Correctional Institution, Somers, replaced “guards” with “correction officers”, replaced as some of the persons authorized to be in attendance at the execution “the board of directors, the physician of the Connecticut Correctional Institution, Somers,” with “the commissioner, a physician of a correctional institution”, effective October 1, 1995, and applicable to executions carried out on or after said date; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-180 substituted “Commissioner of Correction” for “commissioner”, effective June 3, 1996; P.A. 97-184 inserted Subsec. indicators, amended Subsec. (a) to authorize the appointment of more than one person to perform the execution and amended Subsec. (b) to revise the list of persons authorized to be present at the execution by replacing “correction officers” with “correctional staff”, replacing “a physician of a correctional institution” with “a physician”, deleting the “sheriff of the county in which the prisoner was tried and convicted”, “representatives of not more than five newspapers in the county where the crime was committed” and “one reporter for each of the daily newspapers published in the city of Hartford” and adding “news media representatives” and “such other persons as the commissioner deems appropriate”, provided that the total number of witnesses shall be governed by space and security requirements and be finally determined by the commissioner, provide that news media representatives shall include representatives of newspapers, broadcasters and news services reporting on behalf of all news media, provided that the number of news media representatives shall be nine subject to increase or reduction by the commissioner and authorize the commissioner to exclude a witness for security reasons.



Section 54-100a - Committee on news media access to executions. Selection of news media witnesses.

There shall be a committee on news media access to executions composed of news media representatives appointed by the Associated Press Managing Editors Association of Connecticut and the Connecticut Associated Press Broadcasters Association. The Commissioner of Correction or his designee shall be an ex-officio member of the committee. The committee shall receive applications from news media seeking to witness and report executions and select news media witnesses from such applicants. The committee shall consider applications from three categories of news media: (1) Newspapers, broadcasters and news services regularly reporting general news of the state; (2) newspapers and broadcasters nearest the locality where the crime was committed; and (3) newspapers and broadcasters that regularly cover the correctional institutions deemed appropriate by the commissioner as a location for the infliction of the death penalty. The committee shall select applicants from each category unless a category lacks a qualified applicant. The committee shall promptly inform the commissioner of its recommendations and inform the news media recommended to be witnesses. For any execution, the commissioner shall specify the number of news media witnesses that space and security requirements permit. The commissioner shall promptly inform the committee if any applicant it has recommended to be a witness is to be excluded for specified reasons of security.

(P.A. 97-184, S. 2.)



Section 54-101 - Disposition of person becoming insane after death sentence.

When any person detained at the Connecticut Correctional Institution, Somers, awaiting execution of a sentence of death appears to the warden thereof to be insane, the warden may make application to the superior court for the judicial district of Tolland having either civil or criminal jurisdiction or, if said court is not in session, to any judge of the Superior Court, and, after hearing upon such application, notice thereof having been given to the state’s attorney for the judicial district wherein such person was convicted, said court or such judge may, if it appears advisable, appoint three reputable physicians to examine as to the mental condition of the person so committed. Upon return to said court or such judge of a certificate by such physicians, or a majority of them, stating that such person is insane, said court or such judge shall order the sentence of execution to be stayed and such person to be transferred to any state hospital for mental illness for confinement, support and treatment until such person recovers sanity, and shall cause a mittimus to be issued to the Department of Correction for such commitment. If, at any time thereafter, the superintendent of the state hospital to which such person has been committed is of the opinion that such person has recovered sanity, the superintendent shall so report to the state’s attorney for the judicial district wherein the conviction was had and such attorney shall thereupon make application to the superior court for such judicial district having criminal jurisdiction, for the issuance of a warrant of execution for such sentence, and, if said court finds that such person has recovered sanity, it shall cause a mittimus to be issued for such person’s return to the Connecticut Correctional Institution, Somers, there to be received and kept until a day designated in the mittimus for the infliction of the death penalty, and thereupon said penalty shall be inflicted, in accordance with the provisions of the statutes.

(1949 Rev., S. 8817; 1963, P.A. 28, S. 7; P.A. 73-116, S. 28; 73-667, S. 1, 2; P.A. 78-280, S. 120, 127; P.A. 82-472, S. 146, 183; P.A. 00-99, S. 122, 154; P.A. 01-195, S. 72, 181.)

History: 1963 act substituted Tolland county for Hartford county; P.A. 73-116 added references to judicial districts and substituted “Connecticut Correctional Institution, Somers” for “State Prison”; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 78-280 deleted references to counties; P.A. 82-472 deleted obsolete reference to counties; P.A. 00-99 replaced reference to sheriff of Tolland County or either deputy with the Department of Correction re to whom mittimus shall be issued, effective December 1, 2000; P.A. 01-195 made technical changes for purposes of gender neutrality, effective July 11, 2001.



Section 54-102 - Burial or disposal of body of executed criminal.

The warden or his deputy shall cause the body of any executed criminal to be decently and quietly buried in any place in the United States that may be designated by the relatives or friends of the executed person, provided a request for such burial has been made to the warden or deputy on or before the day of execution. The amount of the expenses of the funeral and burial to be paid by the state shall not exceed one hundred and fifty dollars, which shall be paid out of any funds on hand appropriated for the maintenance and support of the Connecticut Correctional Institution, Somers. If the expenses of the funeral and burial at the place designated by such relatives or friends exceed one hundred and fifty dollars, such relatives or friends shall pay to the warden the amount required in excess of said sum before the warden causes the body of such criminal to be removed and buried at the place designated. If the body is not claimed by any relatives or friends on or before the day of execution, the warden or deputy shall dispose of it as provided by law for the unclaimed bodies of criminals who die in the Connecticut Correctional Institution, Somers. The warden shall endorse upon the death warrant a record of his execution thereof and shall return such warrant to the clerk of the superior court for the judicial district where the trial and conviction was had.

(1949 Rev., S. 8818; 1953, S. 3329d; P.A. 73-116, S. 29; 73-667, S. 1, 2; P.A. 82-472, S. 147, 183.)

History: P.A. 73-116 added reference to judicial districts; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 82-472 deleted obsolete reference to counties.

See Sec. 19a-270 re municipal power to make anatomical donation of unclaimed bodies.



Section 54-102a - (Formerly Sec. 53a-90). Venereal examination and HIV testing of persons charged with certain sexual offenses.

(a) The court before which is pending any case involving a violation of any provision of sections 53a-65 to 53a-89, inclusive, may, before final disposition of such case, order the examination of the accused person or, in a delinquency proceeding, the accused child to determine whether or not the accused person or child is suffering from any venereal disease, unless the court from which such case has been transferred has ordered the examination of the accused person or child for such purpose, in which event the court to which such transfer is taken may determine that a further examination is unnecessary.

(b) Notwithstanding the provisions of section 19a-582, the court before which is pending any case involving a violation of section 53-21 or any provision of sections 53a-65 to 53a-89, inclusive, that involved a sexual act, as defined in section 54-102b, may, before final disposition of such case, order the testing of the accused person or, in a delinquency proceeding, the accused child for the presence of the etiologic agent for acquired immune deficiency syndrome or human immunodeficiency virus, unless the court from which such case has been transferred has ordered the testing of the accused person or child for such purpose, in which event the court to which such transfer is taken may determine that a further test is unnecessary. If the victim of the offense requests that the accused person or child be tested, the court may order the testing of the accused person or child in accordance with this subsection and the results of such test may be disclosed to the victim. The provisions of sections 19a-581 to 19a-585, inclusive, and section 19a-590, except any provision requiring the subject of an HIV-related test to provide informed consent prior to the performance of such test and any provision that would prohibit or limit the disclosure of the results of such test to the victim under this subsection, shall apply to a test ordered under this subsection and the disclosure of the results of such test.

(c) A report of the result of such examination or test shall be filed with the Department of Public Health on a form supplied by it. If such examination discloses the presence of venereal disease or if such test discloses the presence of the etiologic agent for acquired immune deficiency syndrome or human immunodeficiency virus, the court may make such order with reference to the continuance of the case or treatment or other disposition of such person as the public health and welfare require. Such examination or test shall be conducted at the expense of the Department of Public Health. Any person who fails to comply with any order of any court under the provisions of this section shall be guilty of a class C misdemeanor.

(1969, P.A. 828, S. 91; P.A. 77-614, S. 323, 610; P.A. 92-260, S. 34; P.A. 93-381, S. 9, 39; May Sp. Sess. P.A. 94-6, S. 27, 28; P.A. 95-257, S. 12, 21, 58; June Sp. Sess. P.A. 98-1, S. 40, 121; P.A. 10-43, S. 41.)

History: P.A. 77-614 replaced department of health with department of health services, effective January 1, 1979; P.A. 92-260 replaced “bound over” and “bindover” with “transferred” and “transfer”, respectively; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; May Sp. Sess. P.A. 94-6 added provisions designated as Subsec. (b) concerning acquired immune deficiency syndrome, relettered Subsec. (c) and made prior provisions Subsecs. (a) and (c), amending Subsec. (c) to apply to tests for acquired immune deficiency syndrome or human immunodeficiency virus, effective June 21, 1994; Sec. 53a-90 transferred to Sec. 54-102a in 1995; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; June Sp. Sess. P.A. 98-1 made a technical change in Subsec. (a), effective June 24, 1998; P.A. 10-43 amended Subsecs. (a) and (b) to make provisions applicable to accused child in delinquency proceeding.



Section 54-102aa - Tuberculosis testing: Definitions. Requirements.

(a) As used in this part:

(1) “Active tuberculosis” shall have the same meaning as provided in subdivision (1) of subsection (a) of section 19a-265;

(2) “Infectious tuberculosis” shall have the same meaning as provided in subdivision (2) of subsection (a) of section 19a-265; and

(3) “Latent tuberculosis” means having a positive tuberculin skin test with no clinical, bacteriologic or radiologic evidence of active tuberculosis.

(b) Any person who has been committed to the custody of the Commissioner of Correction and remains in custody for a period of at least five consecutive days shall be tested to determine if such person has active tuberculosis or latent tuberculosis infection. Any person testing positive for active tuberculosis or infectious tuberculosis shall be subject to the provisions of sections 19a-255 and 19a-262 to 19a-265, inclusive. Any person testing positive for latent tuberculosis infection shall be first medically evaluated for infectious tuberculosis and then offered treatment for latent tuberculosis infection as recommended at the time by the National Centers for Disease Control and Prevention, provided the scheduled period of custody of such person is such that the treatment may be completed prior to the release of such person from custody.

(P.A. 02-63, S. 1; P.A. 03-278, S. 108; Sept. Sp. Sess. P.A. 09-3, S. 52.)

History: P.A. 03-278 made technical changes in Subsecs. (a) and (b), effective July 9, 2003; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) by deleting reference to Sec. 19a-256, effective October 6, 2009.



Section 54-102b - HIV testing of persons convicted of certain sexual offenses.

(a) Notwithstanding any provision of the general statutes, except as provided in subsection (b) of this section, a court entering a judgment of conviction or conviction of a child as delinquent for a violation of section 53a-70, 53a-70a, 53a-70b or 53a-71 or a violation of section 53-21, 53a-72a, 53a-72b or 53a-73a involving a sexual act, shall, at the request of the victim of such crime, order that the offender be tested for the presence of the etiologic agent for acquired immune deficiency syndrome or human immunodeficiency virus and that the results be disclosed to the victim and the offender. The test shall be performed by or at the direction of the Department of Correction or, in the case of a child convicted as delinquent, at the direction of the Court Support Services Division of the Judicial Department or the Department of Children and Families, in consultation with the Department of Public Health.

(b) The provisions of sections 19a-581 to 19a-585, inclusive, and section 19a-590, except the requirement that the subject of an HIV-related test provide informed consent prior to the performance of such test, shall apply to a test ordered under this section.

(c) For the purposes of this section and section 19a-112b, “sexual act” means contact between the penis and the vulva or the penis and the anus, where such contact involving the penis occurs upon penetration, however slight, or contact between the mouth and the penis, the mouth and the vulva or the mouth and the anus.

(May Sp. Sess. P.A. 94-6, S. 24, 28; P.A. 95-257, S. 12, 21, 58; P.A. 10-43, S. 42.)

History: May Sp. Sess. P.A. 94-6 effective June 21, 1994; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 10-43 amended Subsec. (a) to replace “an adjudication of delinquency” with “conviction of a child as delinquent” and require that, in case of child convicted as delinquent, test be performed at direction of Court Support Services Division or Department of Children and Families.



Section 54-102bb - Procedures for evaluation of tuberculosis infection.

In facilities operated by the Department of Correction, the medical director, contractor and chief administrator of the facility shall ensure that: (1) Each incarcerated inmate, upon incarceration, has a tuberculin skin test, unless already known to be positive, a symptom evaluation and if indicated according to the most recent recommendations from the National Centers for Disease Control and Prevention, a chest radiograph for tuberculosis, provided each inmate who is asymptomatic and who has had a chest radiograph in a correctional facility within six months of incarceration need not have an additional chest radiograph; (2) each incarcerated inmate has an evaluation for active tuberculosis or infectious tuberculosis whenever the inmate develops a cough lasting more than two weeks; (3) each incarcerated inmate has at least an annual tuberculin skin test, unless already known to be positive; and (4) information on the results of testing for infectious tuberculosis and latent tuberculosis infection as described in subdivisions (1) to (3), inclusive, of this section and all efforts to treat each inmate for active tuberculosis or latent tuberculosis infection and discharges of inmates who have not completed therapy for tuberculosis or latent tuberculosis infection are reported promptly to the central Department of Correction tuberculosis registry.

(P.A. 02-63, S. 2; P.A. 03-278, S. 109.)

History: P.A. 03-278 made technical changes, effective July 9, 2003.



Section 54-102c - HIV information and test results provided to victim.

When a court orders a test pursuant to section 54-102a or 54-102b, the court shall provide the victim with (1) the educational materials about human immunodeficiency virus and acquired immune deficiency syndrome developed by the Department of Public Health pursuant to section 19a-112c, (2) information about and referral to HIV testing and counseling for victims of sexual acts provided through sites funded by such department pursuant to section 19a-112b, and (3) referrals and information regarding rape crisis centers. The court shall also inform the victim that the victim may designate a health care provider chosen by the victim or an HIV testing and counseling site funded by the department to receive the results of such test on behalf of the victim. The test results shall be disclosed to the victim by the designated health care provider or by a professional trained to provide counseling about HIV and acquired immune deficiency syndrome at the department-funded site designated by the victim.

(P.A. 04-165, S. 2.)



Section 54-102cc - Tuberculosis infection control committee.

(a) The Department of Correction shall establish a tuberculosis infection control committee. Said committee shall include, but not be limited to, the following members: (1) The Commissioner of Correction or said commissioner’s designee; (2) the medical director for the Department of Correction; and (3) a medical contractor or consultant currently executing any tuberculosis control contract with the Department of Correction. Said committee may consult with the Commissioner of Public Health or said commissioner’s designee.

(b) The committee established pursuant to subsection (a) of this section shall develop guidelines and protocols for the purpose of implementing section 54-102bb. Said guidelines shall include, but not be limited to, the following tuberculosis infection control activities: (1) Screening of inmates; (2) containment; and (3) assessment of guidelines implementation. Any guidelines established shall be consistent with the most recent recommendations from the National Centers for Disease Control and Prevention.

(P.A. 02-63, S. 3; P.A. 03-278, S. 110.)

History: P.A. 03-278 made a technical change in Subsec. (a), effective July 9, 2003.



Section 54-102dd - Inmates with infectious tuberculosis required to be isolated. Persons exposed encouraged to be tested.

(a) Any inmate found to have evidence of infectious tuberculosis shall be isolated from any public contact until such time as the inmate has received treatment and has been evaluated and found to be free of infection.

(b) If an inmate found to have infectious tuberculosis is believed, based on subsequent investigation, to have exposed visitors or employees to tuberculosis, efforts shall be made to inform such persons and encourage such persons to have an evaluation for tuberculosis infection.

(P.A. 02-63, S. 4.)



Section 54-102ee - Department contract option for testing of tuberculosis.

The Department of Correction may enter into a contract agreement with an appropriate health care provider to manage the responsibilities as it relates to testing, screening or treatment of inmates for tuberculosis.

(P.A. 02-63, S. 5.)



Section 54-102g - Blood or other biological sample required from certain arrested or convicted persons for DNA analysis.

(a) Whenever any person is arrested on or after October 1, 2011, for the commission of a serious felony and, prior to such arrest, has been convicted of a felony but has not submitted to the taking of a blood or other biological sample for DNA (deoxyribonucleic acid) analysis pursuant to this section, the law enforcement agency that arrested such person shall, as available resources allow, require such person to submit to the taking of a blood or other biological sample for DNA (deoxyribonucleic acid) analysis to determine identification characteristics specific to the person. If the law enforcement agency requires such person to submit to the taking of such blood or other biological sample, such person shall submit to the taking of such sample prior to release from custody and at such time and place as the agency may specify. For purposes of this subsection, “serious felony” means a violation of section 53a-54a, 53a-54b, 53a-54c, 53a-54d, 53a-55, 53a-55a, 53a-56, 53a-56a, 53a-56b, 53a-57, 53a-59, 53a-59a, 53a-60, 53a-60a, 53a-60b, 53a-60c, 53a-70, 53a-70a, 53a-70b, 53a-72b, 53a-92, 53a-92a, 53a-94, 53a-94a, 53a-95, 53a-100aa, 53a-101, 53a-102, 53a-102a, 53a-103a, 53a-111, 53a-112, 53a-134, 53a-135, 53a-136, 53a-167c, 53a-179b, 53a-179c or 53a-181c.

(b) Any person who has been convicted of a criminal offense against a victim who is a minor, a nonviolent sexual offense or a sexually violent offense, as those terms are defined in section 54-250, or a felony, and has been sentenced on that conviction to the custody of the Commissioner of Correction, and who has not submitted to the taking of a blood or other biological sample pursuant to subsection (a) of this section with respect to such offense, shall, prior to release from custody and at such time as the commissioner may specify, submit to the taking of a blood or other biological sample of sufficient quality for DNA (deoxyribonucleic acid) analysis to determine identification characteristics specific to the person. If any person required to submit to the taking of a blood or other biological sample pursuant to this subsection refuses to do so, the Commissioner of Correction or the commissioner’s designee shall notify the Department of Emergency Services and Public Protection within thirty days of such refusal for the initiation of criminal proceedings against such person.

(c) Any person who is convicted of a criminal offense against a victim who is a minor, a nonviolent sexual offense or a sexually violent offense, as those terms are defined in section 54-250, or a felony and is not sentenced to a term of confinement, and who has not submitted to the taking of a blood or other biological sample pursuant to subsection (a) of this section with respect to such offense, shall, as a condition of such sentence and at a time and place specified by the Court Support Services Division of the Judicial Department, submit to the taking of a blood or other biological sample of sufficient quality for DNA (deoxyribonucleic acid) analysis to determine identification characteristics specific to the person.

(d) Any person who has been found not guilty by reason of mental disease or defect pursuant to section 53a-13 of a criminal offense against a victim who is a minor, a nonviolent sexual offense or a sexually violent offense, as those terms are defined in section 54-250, or a felony, and is in the custody of the Commissioner of Mental Health and Addiction Services or the Commissioner of Developmental Services as a result of that finding, and who has not submitted to the taking of a blood or other biological sample pursuant to subsection (a) of this section with respect to such offense, shall, prior to a court hearing commenced in accordance with subsection (d) of section 17a-582, and at such time as the Commissioner of Mental Health and Addiction Services or the Commissioner of Developmental Services with whom such person has been placed may specify, submit to the taking of a blood or other biological sample of sufficient quality for DNA (deoxyribonucleic acid) analysis to determine identification characteristics specific to the person.

(e) Any person who has been convicted of a criminal offense against a victim who is a minor, a nonviolent sexual offense or a sexually violent offense, as those terms are defined in section 54-250, or a felony, and is serving a period of probation or parole, and who has not submitted to the taking of a blood or other biological sample pursuant to subsection (a), (b), (c) or (d) of this section, shall, prior to discharge from the custody of the Court Support Services Division or the Department of Correction and at such time as said division or department may specify, submit to the taking of a blood or other biological sample of sufficient quality for DNA (deoxyribonucleic acid) analysis to determine identification characteristics specific to the person.

(f) Any person who has been convicted or found not guilty by reason of mental disease or defect in any other state or jurisdiction of a felony or of any crime, the essential elements of which are substantially the same as a criminal offense against a victim who is a minor, a nonviolent sexual offense or a sexually violent offense, as those terms are defined in section 54-250, and is in the custody of the Commissioner of Correction, is under the supervision of the Judicial Department or the Board of Pardons and Paroles or is under the jurisdiction of the Psychiatric Security Review Board, shall, prior to discharge from such custody, supervision or jurisdiction submit to the taking of a blood or other biological sample of sufficient quality for DNA (deoxyribonucleic acid) analysis to determine identification characteristics specific to the person.

(g) If the blood or other biological sample taken from a person pursuant to this section is not of sufficient quality for DNA (deoxyribonucleic acid) analysis to determine identification characteristics specific to the person, the person shall submit to the taking of an additional sample or samples until a sample of sufficient quality is obtained.

(h) The analysis shall be performed by the Division of Scientific Services within the Department of Emergency Services and Public Protection, except that the division shall analyze samples taken pursuant to subsection (a) of this section only as available resources allow. The identification characteristics of the profile resulting from the DNA (deoxyribonucleic acid) analysis shall be stored and maintained by the division in a DNA data bank and shall be made available only as provided in section 54-102j.

(i) Any person who refuses to submit to the taking of a blood or other biological sample pursuant to this section or wilfully fails to appear at the time and place specified pursuant to subsection (b) of this section for the taking of a blood or other biological sample shall be guilty of a class D felony. Any person required to submit to the taking of a blood or other biological sample pursuant to subsection (c) of this section who wilfully fails to appear to submit to the taking of such sample within five business days of the time specified by the Court Support Services Division may be arrested pursuant to a warrant issued under section 54-2a.

(j) If any person required to submit to the taking of a blood or other biological sample pursuant to any provision of this section is in the custody of the Commissioner of Correction and refuses to submit to the taking of such sample, the commissioner or the commissioner’s designee may use reasonable force to obtain a blood or other biological sample from such person.

(k) For the purposes of this section, a motor vehicle violation for which a sentence to a term of imprisonment of more than one year may be imposed shall be deemed an unclassified felony.

(P.A. 94-246, S. 1; P.A. 98-111, S. 10; P.A. 99-183, S. 11, 13; 99-218, S. 10, 16; P.A. 03-242, S. 1; P.A. 04-188, S. 1; 04-234, S. 2; 04-257, S. 121; P.A. 07-73, S. 2(b); P.A. 10-102, S. 2; P.A. 11-51, S. 134; 11-144, S. 1; 11-207, S. 1; P.A. 12-133, S. 20.)

History: P.A. 98-111 added new Subsec. (c) requiring any person found not guilty by reason of mental disease or defect of any violation specified in Subsec. (a) or (b) on or after October 1, 1994 to have a blood sample taken for DNA analysis prior to discharge from custody, redesignating former Subsec. (c) as Subsec. (d); P.A. 99-183 revised the crimes the conviction of which subjects a person to DNA testing by replacing “a violation of section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b” in Subsecs. (a) and (b) and “any violation specified in subsection (a) or (b) of this section” in Subsec. (c) with “a criminal offense against a victim who is a minor, a nonviolent sexual offense or a sexually violent offense, as those terms are defined in section 54-250, or of a felony found by the sentencing court to have been committed for a sexual purpose, as provided in section 54-254”, amended Subsec. (a) to make provisions applicable to a person convicted of any of the specified offenses who “is sentenced to the custody of the Commissioner of Correction” rather than a person who is convicted of any of the specified offenses “on or after October 1, 1994, and is sentenced to the custody of the Commissioner of Correction” or a person who has been convicted of any of the specified offenses “and on October 1, 1994, is in the custody of the Commissioner of Correction”, amended Subsec. (b) to delete provision re applicability to persons convicted “on or after October 1, 1994”, amended Subsec. (c) to delete provision re applicability to persons found not guilty by reason of mental disease or defect “on or after October 1, 1994” and include a discharge in accordance with Sec. 17a-588, and made technical changes for purposes of gender neutrality, effective July 1, 1999; P.A. 99-218 amended Subsec. (d) by replacing the State Police Forensic Science Laboratory with the Division of Scientific Services within the Department of Public Safety, effective July 1, 1999; P.A. 03-242 replaced in Subsecs. (a), (b) and (c) “a felony found by the sentencing court to have been committed for a sexual purpose as provided in section 54-254” with “a felony”, amended Subsec. (a) to replace requirement that the person “at any time prior to release from custody, have a sample of such person’s blood taken” with requirement that the person “prior to release from custody and at such time as the commissioner may specify, submit to the taking of a blood or other biological sample”, amended Subsec. (b) to replace requirement that the person “have a sample of such person’s blood taken” with requirement that the person “at such time as the sentencing court may specify, submit to the taking of a blood or other biological sample”, amended Subsec. (c) to replace requirement that the person “at any time” prior to discharge from custody “have a sample of such person’s blood taken” with requirement that the person prior to discharge from custody and “at such time as the superintendent of the hospital for psychiatric disabilities in which such person is confined or the Commissioner of Mental Retardation with whom such person has been placed may specify, submit to the taking of a blood or other biological sample”, added new Subsec. (d) requiring any person who is convicted of a criminal offense against a victim who is a minor, nonviolent sexual offense, sexually violent offense or felony and is serving a period of probation or parole to submit to the taking of a blood or other biological sample prior to discharge from custody and redesignated existing Subsec. (d) as Subsec. (e); P.A. 04-188 amended Subsec. (a) to replace “is convicted” with “has been convicted”, replace “is sentenced” with “has been sentenced on that conviction” and add provision re notification of Department of Public Safety when a person refuses to submit to the taking of a sample, amended Subsec. (c) to replace “is found not guilty” with “has been found not guilty”, add condition that such person “is in custody as a result of that finding” and replace “superintendent of the hospital for psychiatric disabilities in which such person is confined” with “Commissioner of Mental Health and Addiction Services”, added new Subsec. (e) re taking of samples from persons convicted or found not guilty by reason of mental disease or defect in another state or jurisdiction and who are in the custody or under the supervision or jurisdiction of certain agencies in this state, redesignated existing Subsec. (e) as Subsec. (f) and added Subsec. (g) to make it a class A misdemeanor to refuse to submit to the taking of a sample; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 04-257 amended Subsec. (d) to replace references to “the Board of Parole” and “board” with “the Department of Correction” and “department”, respectively, effective June 14, 2004; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 10-102 amended Subsec. (b) to require submission to taking of sample “at a time and place specified by the Court Support Services Division of the Judicial Department” rather than “at such time as the sentencing court may specify” and amended Subsec. (g) to increase penalty from class A misdemeanor to class D felony and add provision re arrest by warrant of person who refuses to submit to taking of sample pursuant to Subsec. (b) within 5 days of time specified; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 11-144 required sample taken be “of sufficient quality”, amended Subsec. (c) to make applicable to person who is “in the custody of the Commissioner of Mental Health and Addiction Services or the Commissioner of Developmental Services”, rather than “in custody”, and require person to submit to taking of sample “prior to a court hearing commenced in accordance with subsection (d) of section 17a-582”, rather than “prior to discharge from custody in accordance with subsection (e) of section 17a-582, section 17a-588 or subsection (g) of section 17a-593”, added new Subsec. (f) to require person to submit to taking of additional sample or samples until sample of sufficient quality is obtained, redesignated existing Subsec. (f) as Subsec. (g), redesignated existing Subsec. (g) as Subsec. (h) and amended same to make penalty applicable to person who “wilfully fails to appear at the time and place specified pursuant to subsection (b) of this section for the taking of a blood or other biological sample” and replace “refuses” with “wilfully fails to appear” and added Subsec. (i) to authorize use of reasonable force to obtain sample from person in custody of Commissioner of Correction who refuses to submit to taking of sample; P.A. 11-207 added new Subsec. (a) re taking of blood or other biological sample for DNA analysis of person arrested on or after October 1, 2011, for commission of serious felony who prior to such arrest has been convicted of a felony but has not submitted to the taking of such a sample, redesignated existing Subsecs. (a) to (g) as Subsecs. (b) to (h), amended Subsecs. (b) to (d) to add condition that such person “has not submitted to the taking of a blood or other biological sample pursuant to subsection (a) of this section with respect to such offense”, amended Subsec. (e) to make a technical change, amended Subsec. (g) to add exception that division shall analyze samples taken pursuant to Subsec. (a) only as available resources allow and make a technical change, and amended Subsec. (h) to make a technical change; P.A. 12-133 added Subsec. (k) re motor vehicle violation for which sentence to a term of imprisonment of more than 1 year may be imposed deemed an unclassified felony.



Section 54-102h - Procedure for collection of blood or other biological sample for DNA analysis.

(a)(1) The collection of a blood or other biological sample from persons required to submit to the taking of such sample pursuant to subsection (a) of section 54-102g shall be the responsibility of the law enforcement agency that arrested such person and shall be taken at a time and place specified by that agency prior to such person’s release from custody.

(2) The collection of a blood or other biological sample from persons required to submit to the taking of such sample pursuant to subsection (b) of section 54-102g shall be the responsibility of the Department of Correction and shall be taken at a time and place specified by the Department of Correction.

(3) The collection of a blood or other biological sample from persons required to submit to the taking of such sample pursuant to subsection (c) of section 54-102g shall be the responsibility of the Judicial Department and shall be taken at a time and place specified by the Court Support Services Division.

(4) The collection of a blood or other biological sample from persons required to submit to the taking of such sample pursuant to subsection (d) of section 54-102g shall be the responsibility of the Commissioner of Mental Health and Addiction Services or the Commissioner of Developmental Services, as the case may be, and shall be taken at a time and place specified by said commissioner.

(5) The collection of a blood or other biological sample from persons required to submit to the taking of such sample pursuant to subsection (e) of section 54-102g shall be the responsibility of the Judicial Department if such person is serving a period of probation and of the Department of Correction if such person is serving a period of parole and shall be taken at a time and place specified by the Court Support Services Division or the Department of Correction, as the case may be.

(6) The collection of a blood or other biological sample from persons required to submit to the taking of such sample pursuant to subsection (f) of section 54-102g shall be the responsibility of the agency in whose custody or under whose supervision such person has been placed, and shall be taken at a time and place specified by such agency.

(b) Only a person licensed to practice medicine and surgery in this state, a qualified laboratory technician, a registered nurse or a phlebotomist shall take any blood sample to be submitted to analysis.

(c) No civil liability shall attach to any person authorized to take a blood or other biological sample as provided in this section as a result of the act of taking such sample from any person submitting thereto, if the blood or other biological sample was taken according to recognized medical procedures, provided no person shall be relieved from liability for negligence in the taking of any such sample.

(d) (1) Chemically clean sterile disposable needles and vacuum draw tubes shall be used for all blood samples. The tube or container for a blood or other biological sample shall be sealed and labeled with the subject’s name, Social Security number, date of birth, race and gender, the name of the person collecting the sample, and the date and place of collection. The tube or container shall be secured to prevent tampering with the contents.

(2) Only collection kits approved by the Division of Scientific Services within the Department of Emergency Services and Public Protection may be used for the collection of biological samples by buccal swabs.

(e) The steps set forth in this section relating to the taking, handling, identification and disposition of blood or other biological samples are procedural and not substantive. Substantial compliance therewith shall be deemed to be sufficient. The samples shall be transported to the Division of Scientific Services within the Department of Emergency Services and Public Protection not more than fifteen days following their collection and shall be analyzed and stored in the DNA data bank in accordance with sections 54-102i and 54-102j.

(P.A. 94-246, S. 2; P.A. 99-218, S. 11, 16; P.A. 03-242, S. 2; P.A. 04-188, S. 2; 04-234, S. 2; P.A. 07-73, S. 2(b); 07-158, S. 5; P.A. 10-102, S. 3; P.A. 11-51, S. 134; 11-207, S. 2.)

History: P.A. 99-218 amended Subsec. (b) by replacing the State Police Forensic Science Laboratory with the Division of Scientific Services within the Department of Public Safety, effective July 1, 1999; P.A. 03-242 amended Subsec. (a) to make provisions applicable to “other biological” samples in addition to blood samples, provide that samples be “taken” rather than “withdrawn” and rephrase provisions re withdrawal of samples accordingly, add provision requiring samples from persons who are found not guilty by reason of mental disease or defect and are confined in a hospital for psychiatric disabilities or placed with the Commissioner of Mental Retardation be taken at a time and place specified by the superintendent or the commissioner, add provision requiring samples from persons serving probation or parole be taken at a time and place specified by the Court Support Services Division or the Board of Parole and make provision that requires certain medical personnel to withdraw any sample applicable only to the taking of “blood” samples, amended Subsec. (b) to make provision requiring the use of needles and vacuum draw tubes applicable to “blood” samples and include references to the “container” for the sample, designated existing provisions re procedure and substantial compliance therewith and requirements re transportation, analysis and storage as Subsec. (c) and amended said Subsec. to make provisions applicable to “other biological” samples and replace “withdrawal” with “their collection”; P.A. 04-188 amended Subsec. (a) to insert Subdiv. designators, amended Subsec. (a)(1) to provide that collection of the sample shall be the responsibility of Department of Correction, that samples collected are “from persons required to submit to the taking of such sample pursuant to subsection (a) of section 54-102g” rather than “pursuant to section 54-102g from persons who are to be incarcerated” and that samples be taken at “a time and place specified” by department rather than “at the receiving unit or at such other place as is designated” by department, amended Subsec. (a)(2) to provide that collection of the sample shall be the responsibility of Department of Public Safety and that samples collected are from “persons required to submit to the taking of such sample pursuant to subsection (b) of section 54-102g” rather than from “persons who are not sentenced to a term of confinement”, amended Subsec. (a)(3) to provide that collection of the sample shall be responsibility of the Commissioner of Mental Health and Addiction Services or Commissioner of Mental Retardation, as the case may be, that samples collected are from “persons required to submit to the taking of such sample pursuant to subsection (c) of section 54-102g” rather than “persons who are found not guilty by reason of mental disease or defect pursuant to section 53a-13 and are confined in a hospital for psychiatric disabilities or placed with the Commissioner of Mental Retardation” and that sample be taken at a time and place specified by “said commissioner” rather than by “the superintendent of such hospital or said commissioner, as the case may be”, amended Subsec. (a)(4) to provide that collection of the sample shall be the responsibility of Judicial Department if the person is serving a period of probation and of Board of Parole if the person is serving a period of parole and that samples collected are from “persons required to submit to the taking of such sample pursuant to subsection (d) of section 54-102g” rather than from “persons who are serving periods of probation or parole”, added new Subdiv. (5) re agency responsible for collection of a sample from persons required to submit to the taking of a sample pursuant to Sec. 54-102g(e), designated existing provision of Subsec. (a) re persons authorized to take a blood sample as new Subsec. (b), designated existing provision of Subsec. (a) re liability of persons taking a sample as new Subsec. (c), redesignated existing Subsec. (b) re needles, tubes and containers as Subsec. (d), and redesignated existing Subsec. (c) re procedure and substantial compliance therewith and requirements re transportation, analysis and storage as Subsec. (e); P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; pursuant to P.A. 07-73 “Commissioner of Mental Retardation” was changed editorially by the Revisors to “Commissioner of Developmental Services”, effective October 1, 2007; P.A. 07-158 amended Subsec. (a)(4) to substitute “Department of Correction” for “Board of Pardons and Paroles” re collection from certain parolees; P.A. 10-102 amended Subsec. (a)(2) to provide that collection of a sample shall be responsibility of Judicial Department, rather than Department of Public Safety, and shall be taken at time and place specified by Court Support Services Division, rather than sentencing court, and amended Subsec. (d) to designate existing provisions as Subdiv. (1) and add Subdiv. (2) re collection kits approved for collection of biological samples by buccal swabs; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 11-207 amended Subsec. (a) to add new Subdiv. (1) re responsibility of arresting law enforcement agency to collect sample from persons required to submit to taking of sample pursuant to Sec. 54-102g(a) and requirement that sample be taken at time and place specified by agency prior to person’s release from custody, and to redesignate existing Subdivs. (1) to (5) as Subdivs. (2) to (6) and amend same by making technical changes to statutory references.



Section 54-102i - Procedure for conducting DNA analysis of blood or other biological sample.

(a) Whether or not the results of an analysis are to be included in the data bank, the Division of Scientific Services within the Department of Emergency Services and Public Protection shall conduct the DNA analysis in accordance with procedures adopted by the division to determine identification characteristics specific to the individual whose blood or other biological sample is being analyzed. Such procedures shall conform to nationally recognized and accepted standards for DNA analysis. The Commissioner of Emergency Services and Public Protection or the commissioner’s designee shall complete and maintain on file a form indicating the name of the person whose sample is to be analyzed, the date and by whom the sample was received and examined, and a statement that the seal on the tube or container had not been broken or otherwise tampered with. The remainder of a sample submitted for analysis and inclusion in the data bank pursuant to section 54-102g may be divided, labeled as provided for the original sample, and securely stored by the division in accordance with specific procedures set forth in regulations adopted by the Department of Emergency Services and Public Protection in accordance with the provisions of chapter 54 to ensure the integrity and confidentiality of the samples. All or part of the remainder of that sample may be used only (1) to create a statistical data base provided no identifying information on the individual whose sample is being analyzed is included, or (2) for retesting by the division to validate or update the original analysis.

(b) A report of the results of a DNA analysis conducted by the division as authorized, including the profile and identifying information, shall be made and maintained at the division. A certificate and the results of the analysis shall be admissible in any court as evidence of the facts therein stated. Except as specifically provided in this section and section 54-102j, the results of the analysis shall be securely stored and shall remain confidential.

(P.A. 94-246, S. 3; P.A. 96-2; P.A. 99-218, S. 12, 16; P.A. 03-242, S. 3; P.A. 11-51, S. 134.)

History: P.A. 96-2 amended Subsec. (b) to provide for the initiation of a DNA testing process rather than conducting a DNA analysis; P.A. 99-218 replaced the State Police Forensic Science Laboratory with the Division of Scientific Services within the Department of Public Safety, and made conforming changes, effective July 1, 1999; P.A. 03-242 amended Subsec. (a) to make provisions applicable to “other biological” samples in addition to blood samples, add reference to a “container” and make conforming and technical changes, and amended Subsec. (b) to delete provision that required the division to initiate a DNA testing process not later than 45 days after receipt of a blood sample; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, in Subsec. (a), effective July 1, 2011.



Section 54-102j - Dissemination of information in DNA data bank.

(a) It shall be the duty of the Division of Scientific Services within the Department of Emergency Services and Public Protection to receive blood or other biological samples and to analyze, classify and file the results of DNA identification characteristics profiles of blood or other biological samples submitted pursuant to section 54-102g and to make such information available as provided in this section, except that the division shall analyze samples taken pursuant to subsection (a) of section 54-102g only as available resources allow. The results of an analysis and comparison of the identification characteristics from two or more blood or other biological samples shall be made available directly to federal, state and local law enforcement officers upon request made in furtherance of an official investigation of any criminal offense. Only when a sample or DNA profile supplied by the person making the request satisfactorily matches a profile in the data bank shall the existence of data in the data bank be confirmed or identifying information from the data bank be disseminated, except that if the results of an analysis and comparison do not reveal a match between the sample or samples supplied and a DNA profile contained in the data bank, the division may, upon request of the law enforcement officer, indicate whether the DNA profile of a named individual is contained in the data bank provided the law enforcement officer has a reasonable and articulable suspicion that such individual has committed the criminal offense being investigated. A request pursuant to this subsection may be made by personal contact, mail or electronic means. The name of the person making the request and the purpose for which the information is requested shall be maintained on file with the division.

(b) Upon the request of a person from whom a blood or other biological sample has been taken pursuant to sections 54-102g and 54-102h, a copy of such person’s DNA profile shall be furnished to such person.

(c) Upon the request of any person identified and charged with an offense as the result of a search of information in the data bank, a copy of the request for a search shall be furnished to such person so identified and charged.

(d) The Department of Emergency Services and Public Protection shall adopt regulations, in accordance with the provisions of chapter 54, governing (1) the methods of obtaining information from the data bank in accordance with this section, and (2) procedures for verification of the identity and authority of the person making the request. The department shall specify the positions in that agency which require regular access to the data bank and samples submitted as a necessary function of the job.

(e) The Division of Scientific Services shall create a separate statistical data base comprised of DNA profiles of blood or other biological samples of persons whose identity is unknown. Nothing in this section or section 54-102k shall prohibit the Division of Scientific Services from sharing or otherwise disseminating the information in the statistical data base with law enforcement or criminal justice agencies within or without the state.

(f) The Division of Scientific Services may charge a reasonable fee to search and provide a comparative analysis of DNA profiles in the data bank to any authorized law enforcement agency outside of the state.

(P.A. 94-246, S. 4; P.A. 98-2; P.A. 99-218, S. 13, 16; P.A. 03-242, S. 4; P.A. 11-51, S. 134; 11-144, S. 2; 11-207, S. 4.)

History: P.A. 98-2 added “or other biological samples” to Subsec. (a); P.A. 99-218 replaced the State Police Forensic Science Laboratory with the Division of Scientific Services within the Department of Public Safety and made conforming changes, and reworded part of Subsec. (b) for gender neutrality, effective July 1, 1999; P.A. 03-242 amended Subsec. (a) to include “other biological” samples, added new Subsec. (b) to provide that upon request of a person from whom a blood or other biological sample has been taken, a copy of such person’s DNA profile shall be furnished to such person, redesignated existing Subsecs. (b), (c), (d) and (e) as new Subsecs. (c), (d), (e) and (f), respectively, made technical changes in Subsec. (d) and amended Subsec. (e) to include “other biological” samples; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011; P.A. 11-144 amended Subsec. (a) to add provision re confirmation or dissemination of information in data bank only when there is a satisfactory match, said provision formerly being part of Subsec. (c), and add exception re authority of division to indicate whether profile of a named individual is contained in data bank when there is no match but officer has reasonable and articulable suspicion that such individual committed offense being investigated, and amended Subsec. (c) to delete provision re confirmation or dissemination of information in data bank only when there is a satisfactory match; P.A. 11-207 amended Subsec. (a) to add exception re division to analyze samples taken pursuant to Sec. 54-102g(a) only as available resources allow.



Section 54-102jj - Preservation of biological evidence.

(a) For the purposes of this section and section 54-102kk:

(1) “DNA testing” means forensic deoxyribonucleic acid testing; and

(2) “Agent” means a person, firm or corporation to whom the state police or a local police department entrusts or delivers evidence to undergo DNA testing.

(b) Upon the conviction of a person of a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, or murder with special circumstances under the provisions of section 53a-54b in effect on or after April 25, 2012, or the conviction of a person of a crime after trial, or upon order of the court for good cause shown, the state police, all local police departments, any agent of the state police or a local police department and any other person to whom biological evidence has been transferred shall preserve all biological evidence acquired during the course of the investigation of such crime for the term of such person’s incarceration.

(c) The state police, a local police department, an agent or any person to whom biological evidence has been transferred may be relieved of the obligation to preserve biological evidence as provided in subsection (b) of this section by applying to the court in which the defendant’s case was prosecuted for permission to destroy such biological evidence. Upon receipt of the application, the court shall give notice to all defendants charged in connection with the prosecution and shall hold a hearing. After such hearing, the court shall grant the application if it finds that the Connecticut Supreme Court has decided the defendant’s appeal and the defendant does not seek further preservation of the biological evidence, or for good cause shown.

(P.A. 03-242, S. 6; P.A. 12-5, S. 31.)

History: P.A. 12-5 amended Subsec. (b) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re capital felony and add reference to murder with special circumstances under Sec. 53a-54b, effective April 25, 2012.



Section 54-102k - Unauthorized dissemination or use of DNA data bank information. Obtaining blood sample without authority. Penalties.

Any person who, without authority, disseminates information contained in the data bank shall be guilty of a class C misdemeanor. Any person who disseminates, receives or otherwise uses or attempts to so use information in the data bank, knowing that such dissemination, receipt or use is for a purpose other than as authorized by law, shall be guilty of a class A misdemeanor. Except as authorized by law, any person who, for purposes of having a DNA analysis performed, obtains or attempts to obtain any sample submitted to the Division of Scientific Services for analysis shall be guilty of a class D felony.

(P.A. 94-246, S. 5; P.A. 99-218, S. 14, 16.)

History: P.A. 99-218 replaced the forensic science laboratory with the Division of Scientific Services, effective July 1, 1999.



Section 54-102kk - DNA testing of biological evidence.

(a) Notwithstanding any other provision of law governing postconviction relief, any person who was convicted of a crime and sentenced to incarceration may, at any time during the term of such incarceration, file a petition with the sentencing court requesting the DNA testing of any evidence that is in the possession or control of the Division of Criminal Justice, any law enforcement agency, any laboratory or the Superior Court. The petitioner shall state under penalties of perjury that the requested testing is related to the investigation or prosecution that resulted in the petitioner’s conviction and that the evidence sought to be tested contains biological evidence.

(b) After notice to the prosecutorial official and a hearing, the court shall order DNA testing if it finds that:

(1) A reasonable probability exists that the petitioner would not have been prosecuted or convicted if exculpatory results had been obtained through DNA testing;

(2) The evidence is still in existence and is capable of being subjected to DNA testing;

(3) The evidence, or a specific portion of the evidence identified by the petitioner, was never previously subjected to DNA testing, or the testing requested by the petitioner may resolve an issue that was never previously resolved by previous testing; and

(4) The petition before the Superior Court was filed in order to demonstrate the petitioner’s innocence and not to delay the administration of justice.

(c) After notice to the prosecutorial official and a hearing, the court may order DNA testing if it finds that:

(1) A reasonable probability exists that the requested testing will produce DNA results which would have altered the verdict or reduced the petitioner’s sentence if the results had been available at the prior proceedings leading to the judgment of conviction;

(2) The evidence is still in existence and is capable of being subjected to DNA testing;

(3) The evidence, or a specific portion of the evidence identified by the petitioner, was never previously subjected to DNA testing, or the testing requested by the petitioner may resolve an issue that was never previously resolved by previous testing; and

(4) The petition before the Superior Court was filed in order to demonstrate the petitioner’s innocence and not to delay the administration of justice.

(d) The costs of DNA testing ordered pursuant to this section shall be borne by the state or the petitioner, as the court may order in the interests of justice, except that DNA testing shall not be denied because of the inability of the petitioner to pay the costs of such testing.

(e) In a proceeding under this section, the petitioner shall have the right to be represented by counsel and, if the petitioner is indigent, the court shall appoint counsel for the petitioner in accordance with section 51-296.

(P.A. 03-242, S. 7.)

Subsec. (b)(1) requires court to consider the effect of the most favorable result possible from DNA testing of evidence, and in this case, petitioner did not establish a reasonable probability under Subsec. (b)(1) because evidence amply supported conclusion that petitioner, in fact, committed the crimes. 129 CA 833; see also Id., 842. Subsec. (a) requires petitioner to make a preliminary showing supported by a reasonable basis in fact that the evidence sought to be tested likely contains biological material. 131 CA 846.



Section 54-102l - Expungement of DNA data bank records and destruction of samples.

(a) A DNA profile that has been included in the data bank pursuant to sections 54-102g to 54-102k, inclusive, shall be expunged in the event that (1) the criminal conviction or the finding of not guilty by reason of mental disease or defect on which the authority for including the person’s DNA profile was based has been reversed and the case dismissed, or (2) if the DNA profile of a person has been included in the data bank on account of the person being arrested as provided in subsection (a) of section 54-102g, the charge has been dismissed or nolled or the person has been acquitted of the charge.

(b) The Division of Scientific Services within the Department of Emergency Services and Public Protection shall purge all records and identifiable information in the data bank pertaining to the person and destroy all samples from the person upon receipt of a certified copy of (1) the court order reversing and dismissing the conviction or the finding of not guilty by reason of mental disease or defect, or (2) the court order dismissing or nolling the charge or acquitting the person of the charge.

(P.A. 94-246, S. 6; P.A. 10-36, S. 28; P.A. 11-91, S. 2; 11-207, S. 3.)

History: P.A. 10-36 made provisions applicable upon reversal of finding of not guilty by reason of mental disease or defect and made technical changes, effective July 1, 2010; P.A. 11-91 substituted “State Police Forensic Science Laboratory” with “Division of Scientific Services within the Department of Public Safety”, effective July 8, 2011 (Revisor’s note: “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” to conform with changes made by P.A. 11-51); P.A. 11-207 inserted Subsec. (a) and (b) designators, amended Subsec. (a) to replace provision re person “may request expungement” of DNA profile upon reversal of conviction or finding of not guilty by reason of mental disease or defect and dismissal of case with provision re profile “shall be expunged” upon such reversal and dismissal, designate existing provision re reversal and dismissal as Subdiv. (1) and add new Subdiv. (2) re dismissal, nolle or acquittal of charge when profile included on account of person being arrested as provided in Sec. 54-102g(a), and amended Subsec. (b) to delete former Subdiv. (1) re written request for expungement, redesignate existing Subdiv. (2) re court order reversing and dismissing conviction or finding of not guilty by reason of mental disease or defect as Subdiv. (1) and add new Subdiv. (2) re court order dismissing or nolling the charge or acquitting the person of the charge.



Section 54-102m - DNA Data Bank Oversight Panel.

(a) There is established a DNA Data Bank Oversight Panel composed of the Chief State’s Attorney, the Attorney General, the Commissioner of Emergency Services and Public Protection, the Commissioner of Correction, the executive director of the Court Support Services Division of the Judicial Department and the Chief Public Defender, or their designees. The Chief State’s Attorney shall serve as chairperson of the panel and shall coordinate the agencies responsible for the implementation and maintenance of the DNA data bank established pursuant to section 54-102j.

(b) The panel shall take such action as necessary to assure the integrity of the data bank including the destruction of inappropriately obtained samples and the purging of all records and identifiable information pertaining to the persons from whom such inappropriately obtained samples were collected.

(c) The panel shall meet on a quarterly basis and shall maintain records of its meetings. Such records shall be retained by the chairperson. The meetings and records of the panel shall be subject to the provisions of the Freedom of Information Act, as defined in section 1-200, except that discussions and records of personally identifiable DNA information contained in the data bank shall be confidential and not subject to disclosure pursuant to the Freedom of Information Act. The Chief Public Defender, or the Chief Public Defender’s designee, shall not participate in discussions concerning, or have access to records of, personally identifiable DNA information contained in the data bank.

(P.A. 03-242, S. 5; P.A. 04-188, S. 3; P.A. 10-102, S. 4; P.A. 11-9, S. 1; 11-51, S. 134.)

History: P.A. 04-188 amended Subsec. (c) to add provision that the meetings and records of the panel shall be subject to the Freedom of Information Act, except that discussions and records of personally identifiable DNA information contained in the data bank shall be confidential and not subject to disclosure pursuant to that act; P.A. 10-102 amended Subsec. (a) to add executive director of Court Support Services Division as member of panel; P.A. 11-9 amended Subsec. (a) to add Chief Public Defender as member of panel and amended Subsec. (c) to prohibit Chief Public Defender or designee from participating in discussions concerning, or having access to records of, personally identifiable DNA information contained in data bank, effective May 24, 2011; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (a), effective July 1, 2011.



Section 54-102pp - Review of wrongful convictions.

(a) The Chief Court Administrator shall establish an advisory commission to review any criminal or juvenile case involving a wrongful conviction and recommend reforms to lessen the likelihood of a similar wrongful conviction occurring in the future. The advisory commission shall consist of the Chief State’s Attorney, the Chief Public Defender and the Victim Advocate, or their designees, a representative from the Connecticut Police Chiefs Association, a representative from the Connecticut Bar Association, and representatives from one or more law schools in this state and one or more institutions of higher education in this state that offer undergraduate programs in criminal justice and forensic science.

(b) Whenever a person who has been convicted of a crime is subsequently determined to be innocent of such crime and exonerated, the advisory commission may conduct an investigation to determine the cause or causes of the wrongful conviction. Such investigation shall include, but not be limited to, an examination of the nature and circumstances of the crime, the background, character and history of the defendant, and the manner in which the investigation, evidence collection, prosecution, defense and trial of the case was conducted. Notwithstanding any provision of the general statutes concerning the confidentiality, erasure or destruction of records, the advisory commission shall have access to all police and court records and records of any prosecuting attorney pertaining to the case under investigation. The advisory commission shall not further disclose such records.

(c) Upon the conclusion of its investigation, the advisory commission shall report its findings and any recommendations it may have for reforms to lessen the likelihood of similar wrongful convictions occurring in the future to the joint standing committee of the General Assembly on the judiciary, in accordance with the provisions of section 11-4a, and to other interested persons as deemed appropriate including the Chief Court Administrator, the Chief State’s Attorney, the Chief Public Defender, the Commissioner of Emergency Services and Public Protection and the chief of any local police department involved in the investigation of the case.

(P.A. 03-242, S. 8; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (c), effective July 1, 2011.



Section 54-102r - Registration of persons convicted of sexual assault upon release from correctional facility or completion or termination of probation.

Section 54-102r is repealed, effective October 1, 1998.

(P.A. 94-246, S. 8–12; P.A. 95-142, S. 10; 95-175, S. 12; P.A. 97-183, S. 1, 2; P.A. 98-111, S. 12.)



Section 54-102uu - Compensation for wrongful incarceration.

(a) A person is eligible to receive compensation for wrongful incarceration if:

(1) Such person has been convicted by this state of one or more crimes, of which the person was innocent, has been sentenced to a term of imprisonment for such crime or crimes and has served all or part of such sentence; and

(2) Such person’s conviction was vacated or reversed and the complaint or information dismissed on grounds of innocence, or the complaint or information dismissed on a ground consistent with innocence.

(b) A person who meets the eligibility requirements of subsection (a) of this section may present a claim against the state for such compensation with the Claims Commissioner in accordance with the provisions of chapter 53. The provisions of said chapter shall be applicable to the presentment, hearing and determination of such claim except as otherwise provided in this section.

(c) At the hearing on such claim, such person shall have the burden of establishing by a preponderance of the evidence that such person meets the eligibility requirements of subsection (a) of this section. In addition, such person shall present evidence as to the damages suffered by such person which may include, but are not limited to, claims for loss of liberty and enjoyment of life, loss of earnings, loss of earning capacity, loss of familial relationships, loss of reputation, physical pain and suffering, mental pain and suffering and attorney’s fees and other expenses arising from or related to such person’s arrest, prosecution, conviction and incarceration.

(d) If the Claims Commissioner determines that such person has established such person’s eligibility under subsection (a) of this section by a preponderance of the evidence, the Claims Commissioner shall order the immediate payment to such person of compensation for such wrongful incarceration. In determining the amount of such compensation, the Claims Commissioner shall consider relevant factors including, but not limited to, the evidence presented by the person under subsection (c) of this section as to the damages suffered by such person and whether any negligence or misconduct by any officer, agent, employee or official of the state or any political subdivision of the state contributed to such person’s arrest, prosecution, conviction or incarceration.

(e) In addition to the compensation paid under subsection (d) of this section, the Claims Commissioner may order payment for the expenses of employment training and counseling, tuition and fees at any constituent unit of the state system of higher education and any other services such person may need to facilitate such person’s reintegration into the community.

(f) Any person claiming compensation under this section based on a pardon that was granted or the dismissal of a complaint or information that occurred before October 1, 2008, shall file such claim not later than two years after October 1, 2008. Any person claiming compensation under this section based on a pardon that was granted or the dismissal of a complaint that occurred on or after October 1, 2008, shall file such claim not later than two years after the date of such pardon or dismissal.

(g) Nothing in this section shall be construed to prevent such person from pursuing any other action or remedy at law or in equity that such person may have against the state and any political subdivision of the state and any officer, agent, employee or official thereof arising out of such wrongful conviction and incarceration.

(P.A. 08-143, S. 1.)



Section 54-103 - Commission on Adult Probation.

Section 54-103 is repealed.

(1955, S. 3331d; 1971, P.A. 259, S. 1; P.A. 74-183, S. 154, 291; P.A. 76-436, S. 553, 681; P.A. 78-303, S. 119, 136.)



Section 54-103a - Office of Adult Probation.

Section 54-103a is repealed, effective October 1, 2002.

(P.A. 77-614, S. 278, 610; P.A. 02-132, S. 82.)



Section 54-103b - Services for probation referrals. Duties of Court Support Services Division. Contractual services and alternative incarceration program.

The Court Support Services Division shall implement liaison with local community service providers throughout the state for the purpose of improving services delivery for probation referrals. Contractual services purchased shall be predominantly for the purpose of, but not limited to, employment, psychiatric and psychological evaluation and counseling, drug and alcohol dependency treatment, and other services towards more effective control and rehabilitation of probation referrals. The Chief Court Administrator, as part of a publicly bid contract for an alternative incarceration program, may include a requirement that the contractor provide such space as is necessary for staff of the Court Support Services Division to meet with probationers and to conduct any business that may be necessary to oversee and monitor such program. Other outside professional service fees consonant with the primary purpose of improved direct services shall be within the scope of the authority granted by this section.

(P.A. 79-585, S. 14, 15; P.A. 02-132, S. 42; P.A. 06-152, S. 6.)

History: P.A. 02-132 replaced “Office of Adult Probation” with “Court Support Services Division”; P.A. 06-152 authorized Chief Court Administrator to include space requirement in publicly bid contract for alternative incarceration program, effective June 6, 2006.



Section 54-104 - Appointment of Director of Probation and probation officers. Qualifying examinations.

Section 54-104 is repealed, effective October 1, 2002.

(1949 Rev., S. 8839; 1955, S. 3332d; P.A. 76-436, S. 554, 681; P.A. 77-614, S. 67, 279, 610; P.A. 79-585, S. 11, 15; P.A. 02-132, S. 43, 82.)



Section 54-105 - Duties of executive director of Court Support Services Division re probation. Intensive probation program. Community service program. Caseload limitation.

(a) The executive director of the Court Support Services Division shall be responsible for the supervision of the probation officers and other employees and may require reports from them. The executive director shall (1) formulate methods of investigation, supervision, record-keeping and reports, (2) compile statistics on the work of all probation officers, (3) maintain a record of all probationers, (4) perform such other duties as may be necessary to establish and maintain an efficient probation service in the Superior Court, and (5) prepare and publish such reports as may be required by the Chief Court Administrator. In the pursuance of such duties, the executive director shall have access to the records of probation officers.

(b) The Judicial Department shall establish within the Court Support Services Division an intensive probation program. The purpose of intensive probation is to place persons in the community under close supervision and restriction to ensure public safety, reduce prison overcrowding and contribute to the rehabilitation of persons in the program. There shall be periodic testing for drug or alcohol use for those probationers on intensive probation who have been identified as having histories of drug or alcohol abuse. Any defendant placed on intensive probation who fails to comply with the conditions of his intensive probation shall be presented to the court as provided in subsection (a) of section 53a-32 for a hearing to be conducted in accordance with said subsection. If such defendant is found by the court to have violated any condition of his intensive probation, the sentencing court or judge may continue such defendant on intensive probation, modify or enlarge the conditions of intensive probation or revoke the intensive probation and either require the defendant to serve the balance of the sentence imposed or impose any lesser sentence. The executive director of the Court Support Services Division shall have the same powers and duties with respect to the intensive probation program as the executive director has with respect to regular probation under subsection (a) of this section. Persons may be placed on intensive probation pursuant to an order of a court or judge under section 53a-30 or 53a-39a or as required by the Court Support Services Division.

(c) Subject to the approval of the Chief Court Administrator, the executive director of the Court Support Services Division may establish within the Court Support Services Division a community service program, including a community service labor program, which will assign, supervise and report compliance of persons sentenced to perform community service as a condition of probation or conditional discharge.

(d) The executive director of the Court Support Services Division shall establish within the Court Support Services Division a program wherein eighty-four probation officers shall have a caseload of not more than thirty-five probationers per officer for the purpose of providing high level supervision. This program shall be implemented with funds appropriated pursuant to section 48 of public act 90-213*, provided such caseload may be increased at the discretion of the executive director if funding for the current service level for the Court Support Services Division is reduced.

(1955, S. 3333d; P.A. 76-436, S. 555, 681; P.A. 77-614, S. 280, 610; P.A. 78-379, S. 23, 27; P.A. 79-585, S. 12, 15; P.A. 80-483, S. 137, 186; P.A. 84-505, S. 4, 6; P.A. 85-354, S. 2, 3; P.A. 87-538, S. 3, 5; P.A. 89-383, S. 5, 16; P.A. 90-213, S. 5, 14, 56; 90-261, S. 8, 19; P.A. 02-132, S. 44.)

*Note: Section 48 of public act 90-213 is special in nature and therefore has not been codified but remains in full force and effect according to its terms.

History: P.A. 76-436 revised section to reflect transfer of all trial jurisdiction to superior court, eliminating references to other courts, effective July 1, 1978; P.A. 77-614 replaced commission on adult probation with office of adult probation, eliminating limitations of director’s powers requiring commission approval for various actions, specified that salaries are subject to compensation plan under Sec. 51-12, deleted director’s duties to prescribe districts and assign probation officers to them and to conduct training courses for staff, and required publication of reports determined by chief court administrator rather than by commission or court, effective January 1, 1979; P.A. 78-379 added temporary provision re director’s power to enter into contracts, effective July 1, 1978, through December 31, 1978; P.A. 79-585 authorized judges to take action re salaries through committee; P.A. 80-483 made technical grammatical correction; P.A. 84-505 added Subsec. (b) requiring the director of probation to establish an intensive probation program and specifying the purpose and nature of such program, effective June 13, 1984, to July 1, 1987; P.A. 85-354 amended Subsec. (b) to replace the requirement of “weekly” testing for drug and alcohol use with “periodic” testing and replace the requirement that the director of probation immediately inform the court of the failure of a probationer to comply with the rules, regulations and orders of the intensive probation program with provisions requiring any defendant who fails to comply with the conditions of his intensive probation to be presented to the court for a hearing and provisions specifying the options of the sentencing court or judge upon finding the defendant has violated any condition of his intensive probation; P.A. 87-538 reenacted and continued in effect on and after July 1, 1987, the provisions of this section previously effective from June 13, 1984, until July 1, 1987; P.A. 89-383 amended Subsec. (b) to delete from the stated purposes of intensive probation the removal of convicted persons from incarceration and added Subsec. (c) authorizing the director to establish a community service program, specifying the nature of the program and specifying the director’s duties if he establishes such a program; P.A. 90-213 amended Subsec. (c) to authorize the establishment of a community service labor program and to require the director prior to the establishment of such program to certify that all anticipated costs can be paid for within available appropriations and added Subsec. (d) requiring the director to establish a program for the high level supervision of probationers by probation offices, providing for the funding of such program and authorizing an increase in the caseload if funding is reduced; P.A. 90-261 amended Subsec. (b) to delete the intensive probation caseload limit of twenty probationers per probation officer and the requirement that each week the officer have at least three contacts with each probationer and one or more collateral contacts, to delete the requirement that the director inform a court which ordered a sentenced defendant discharged on intensive probation of the progress of such probationer, to make the requirement of periodic drug or alcohol testing applicable to those probationers “on intensive probation”, to provide that a defendant is “placed” rather than “discharged” on intensive probation, and to replace the provision that “Persons may only be placed in the intensive probation program pursuant to an order of a court or judge under section 53a-39” with “Persons may be placed on intensive probation pursuant to an order of a court or judge under section 53a-30 or 53a-39a, or as required by the office of adult probation”; P.A. 02-132 amended Subsec. (a) by deleting provisions re Director of Probation and re appointment and salaries of probation officers and other employees, adding provisions re responsibilities of the executive director of the Court Support Services Division and making technical changes, amended Subsec. (b) by replacing “Director of Probation shall establish within the Office of Adult Probation” with “Judicial Department shall establish within the Court Support Services Division”, deleting provisions re separate operation of program and re sharing of facilities and administrative services, replacing “director” with “executive director of the Court Support Services Division” and replacing “Office of Adult Probation” with “Court Support Services Division”, amended Subsec. (c) by replacing “Director of Probation” with “executive director of the Court Support Services Division”, replacing “Office of Adult Probation” with “Court Support Services Division” and deleting provisions re duties of Director of Probation and amended Subsec. (d) by replacing “Director of Probation” with “executive director of the Court Support Services Division” and replacing “Office of Adult Probation” with “Court Support Services Division”.



Section 54-105a - Funds for the probation transition program and technical violation units.

For the fiscal year ending June 30, 2008, and each fiscal year thereafter, any revenue derived by the Department of Administrative Services from the contract for the provision of pay telephone service to inmates of correctional facilities that is remaining after any required transfer to the Department of Correction pursuant to section 18-81x, or that is remaining after any of such revenue is made available to the Department of Administrative Services to administer the criminal justice information system, shall be transferred to the Judicial Department for staffing and services necessary for the state-wide expansion of the probation transition program and the technical violation units.

(June Sp. Sess. P.A. 07-4, S. 36; P.A. 11-51, S. 76.)

History: June Sp. Sess. P.A. 07-4 effective July 1, 2007; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services”, effective July 1, 2011.



Section 54-106 and 54-107 - General Assembly to provide for expenses; central office; quarters. Appointment of probation officers.

Sections 54-106 and 54-107 are repealed, effective October 1, 2002.

(1949 Rev., S. 8833; 1955, S. 3334d; 1955, June, 1955, S. 3335d; November, 1955, S. N231; P.A. 76-436, S. 556, 681; P.A. 77-562, S. 1, 2; 77-614, S. 281, 282, 610; P.A. 79-585, S. 13, 15; 79-631, S. 35, 111; P.A. 80-483, S. 138, 186; P.A. 87-496, S. 107, 110; P.A. 02-132, S. 45, 82.)



Section 54-108 - Duties of probation officers.

(a) Probation officers shall investigate all cases referred to them for investigation by the executive director or by the court. They shall furnish to each person released under their supervision a written statement of the conditions of probation and shall instruct him regarding the same. They shall keep informed of his conduct and condition and use all suitable methods to aid and encourage him and to bring about improvement in his conduct and condition.

(b) Probation officers shall supervise and enforce all conditions of probation ordered pursuant to section 53a-30.

(c) Any interference with any probation officer or with any person placed in his charge shall render the person so interfering liable to the provisions of section 53a-167a.

(1949 Rev., S. 8834, 8835; 1955, S. 3336d; 1959, P.A. 28, S. 155; 1963, P.A. 642, S. 76; 1969, P.A. 297; P.A. 74-183, S. 155, 291; 74-338, S. 37, 94; P.A. 76-436, S. 557, 681; P.A. 11-155, S. 2.)

History: 1959 act substituted circuit court for municipal court or trial justice; 1963 act updated statute, excluding court of common pleas and reference to appeal by minor and substituting state jail administrator for jailer; 1969 act substituted community correctional centers and their administrators for jails and their administrators; P.A. 74-183 replaced circuit court with court of common pleas, reflecting reorganization of judicial system, and substituted “section 53a-167a” for “section 53-165”, effective December 31, 1974; P.A. 74-338 repeated change in section reference enacted by P.A. 74-183; P.A. 76-436 reworded section to reflect transfer of all trial jurisdiction to superior court, deleting references implying other courts’ jurisdiction, effective July 1, 1978; P.A. 11-155 inserted Subsec. (a) and (c) designators, amended Subsec. (a) to delete provisions re duty of probation officers to collect and disburse moneys and account therefor and to send record of all probations to director, re duty of police to notify probation officer whenever any minor has been arrested and re authority of court to commit minor to custody of probation officer while case is being investigated or when minor is in default of bail and is committed to a community correctional center and to make a technical change, and added Subsec. (b) requiring probation officers to supervise and enforce all conditions of probation ordered pursuant to Sec. 53a-30, effective July 1, 2011.

Cited. 31 CA 660. Section does not provide remedy for failure of probation officer to comply with the statute and does not require that defendant’s signature be on conditions of probation. Section is directory and not mandatory and violation of statute by probation officer does not excuse defendant from requirement that he not violate a condition of probation as long as probation officer advised defendant of conditions of his probation and consequences of violating those conditions. 55 CA 622. Section is directory and not mandatory and violation of section by probation officer does not excuse defendant from requirement that he not violate a condition of probation. 58 CA 153.

Cited. 42 CS 574.



Section 54-108a - Supervision of probationers.

Section 54-108a is repealed, effective October 1, 2002.

(P.A. 98-38; P.A. 02-132, S. 82.)



Section 54-108b - Risk assessment and monitoring standards developed by Chief Court Administrator.

The Chief Court Administrator shall develop a system to accurately assess the risk that an individual under the supervision of an adult probation officer has to the community and shall develop classification categories and standards of monitoring for such individuals based upon the assessment. The purpose of the classification system shall be to ensure close supervision and restriction, public safety, effective alternatives to incarceration and maximum rehabilitation of persons placed in the community under the supervision of an adult probation officer.

(June Sp. Sess. P.A. 00-1, S. 33, 46.)

History: June Sp. Sess. P.A. 00-1 effective July 1, 2000.



Section 54-108c - Availability of information on outstanding arrest warrants for probation violations.

The Court Support Services Division of the Judicial Branch shall make available on the Internet (1) information concerning all outstanding arrest warrants for violation of probation including the name, address and photographic image of the probationer named in such warrant, except that information concerning such an outstanding warrant shall not be made available on the Internet if (A) there is reason to believe that making such information available might endanger the safety of the probationer or any other person, or (B) the probationer is a person adjudicated as a youthful offender, and (2) a quarterly report listing by court of issuance all arrest warrants for violation of probation made available under subdivision (1) of this section, including the name and address of the probationer named in each such warrant and the date of issuance of such warrant.

(Jan. Sp. Sess. P.A. 08-1, S. 21; P.A. 10-43, S. 27.)

History: Jan. Sp. Sess. P.A. 08-1 effective January 25, 2008; P.A. 10-43 amended Subdiv. (1) to add exception re unavailability of information if safety of probationer or other person might be endangered or probationer is youthful offender and amended Subdiv. (2) to make provisions applicable to all arrest warrants made available under Subdiv. (1), rather than all outstanding arrest warrants, effective July 1, 2010.



Section 54-108d - Authority of probation officers to detain certain persons, seize contraband and act as member of fugitive task force.

(a) A probation officer may, in the performance of his or her official duties, detain for a reasonable period of time and until a police officer arrives to make an arrest (1) any person who has one or more unexecuted state or federal arrest warrants lodged against him or her, and (2) any person who such officer has probable cause to believe has violated a condition of probation and is the subject of a probation officer’s authorization to arrest pursuant to subsection (a) of section 53a-32. If a police officer is unable to come to the location where the person is being detained within a reasonable period of time, a probation officer may transport the person to the nearest location where a police officer is able to make an arrest.

(b) A probation officer may seize and take into custody any contraband, as defined in subsection (a) of section 54-36a, that such officer discovers in the performance of his or her official duties. Such probation officer shall promptly process such contraband in accordance with the provisions of section 54-36a.

(c) A probation officer may, in the performance of his or her official duties, act as a member of a state or federal ad hoc fugitive task force that seeks out and arrests persons who have unexecuted state or federal arrest warrants lodged against such persons and such officer shall be deemed to be acting as an employee of the state while carrying out the duties of the task force.

(P.A. 10-43, S. 29; P.A. 11-155, S. 3.)

History: P.A. 11-155 amended Subsec. (a) to add provision re authority of probation officer to transport detained person to nearest location where police officer is able to make an arrest, effective July 1, 2011.



Section 54-108e - Duties of probation officers. Availability of information contained in alternative sentencing plan or community release plan.

(a) Probation officers shall provide intensive pretrial supervision services, in accordance with guidelines developed by the Court Support Services Division, whenever ordered to do so by the court.

(b) Probation officers shall complete alternative sentencing plans, in accordance with guidelines developed by the Court Support Services Division, for persons who have entered into a stated plea agreement that includes a term of imprisonment of two years or less, whenever ordered to do so by the court.

(c) Probation officers may evaluate persons sentenced to a term of imprisonment of two years or less who have been confined under such sentence for at least ninety days and have complied with institutional rules and necessary treatment programs of the Department of Correction, and may develop a community release plan for such persons in accordance with guidelines developed by the Court Support Services Division. If a probation officer develops a community release plan, the probation officer shall apply for a sentence modification hearing under section 53a-39.

(d) Information contained in an alternative sentencing plan or a community release plan shall be available only to: (1) Employees of the Judicial Branch who in the performance of their duties require access to the information contained in such plan; (2) employees and authorized agents of state or federal agencies involved in the design and delivery of treatment services to the person who is the subject of such plan; (3) employees of state or community-based agencies providing services directly to the person who is the subject of such plan; and (4) an attorney representing the person who is the subject of such plan in any proceeding in which such plan is relevant.

(P.A. 11-51, S. 21; P.A. 12-133, S. 33.)

History: P.A. 11-51 effective June 30, 2011; P.A. 12-133 added Subsec. (d) re availability of information contained in alternative sentencing plan or community release plan.



Section 54-110 to 54-119 - Report on person with prior conviction. Restitution investigation and report. Information to be included in report. Appointment of restitution specialists and other personnel. Optional treatment of person found guilty of crime. Probation or suspension of sentence, generally. Penalty for common law high crimes and misdemeanors. Punishment upon second and third conviction. Second and subsequent convictions of crimes while armed with firearm. Additional penalties for conviction of crimes while armed with firearm. Court may impose additional sentence.

Sections 54-110 to 54-119, inclusive, are repealed.

(1949 Rev., S. 8819–8821, 8836, 8837; 1955, S. 3338d–3341d; 1957, P.A. 287, S. 1, 2; 580, S. 1; 639, S. 2; 1959, P.A. 28, S. 204; 615, S. 15; 1963, P.A. 170; 368; 1969, P.A. 605, S. 1, 2; 828, S. 214; 1971, P.A. 871, S. 129; P.A. 78-188, S. 1–3, 8; P.A. 80-313, S. 61; P.A. 82-298, S. 9.)



Section 54-121 - Indeterminate sentence.

Section 54-121 is repealed.

(1949 Rev., S. 8825; 1969, P.A. 828, S. 214.)



Section 54-123 - Transportation of prisoner discharged from jail.

Section 54-123 is repealed.

(1949 Rev., S. 8824; 1959, P.A. 152, S. 82; 1961, P.A. 580, S. 19; 1967, P.A. 152, S. 46.)



Section 54-123a - Judicial Department duties re alternative sanctions and incarceration programs.

The Judicial Department shall:

(1) Oversee and coordinate the implementation of alternative sanctions for both the regular criminal docket and the docket for juvenile matters of the Superior Court;

(2) Evaluate the effectiveness of alternative sanctions and their impact on juvenile and adult offenders, prison and jail overcrowding, court backlogs and community safety;

(3) Plan and establish new alternative sanctions;

(4) Develop criteria for determining the types of offenders appropriate to receive alternative sanctions and for determining the effectiveness of those sanctions for specific offender populations;

(5) Contract with nonprofit organizations providing alternative incarceration programs, halfway houses and other similar services;

(6) Contract for independent evaluations with respect to the use of alternative sanctions;

(7) Apply for, receive, allocate, disburse and account for grants of funds made available by the United States, the state, foundations, corporations and other businesses, agencies or individuals;

(8) Enter into agreements with the United States which may be required to obtain federal funds, and do all things necessary to apply or qualify for, accept and distribute any state and federal funds allotted under any federal or state law for alternative incarceration programs;

(9) Enter into contracts and cooperate with local government units and any combination of such units to carry out the duties imposed by this section;

(10) Enter into agreements necessary, convenient or desirable for carrying out the purposes of this section with foundations, agencies, corporations and other businesses or individuals; and

(11) Accept gifts or donations of funds, services, materials or property from any source and use such gifts or donations as is appropriate to implement the provisions of this section.

(P.A. 90-213, S. 1, 56; P.A. 95-225, S. 36; P.A. 02-132, S. 46.)

History: P.A. 95-225 amended Subsec. (b)(1) to require that the office oversee and coordinate the implementation of alternative sanctions “for both the regular criminal docket and the docket for juvenile matters of the Superior Court” and Subsec. (b)(2) to require that the office evaluate the impact of alternative sanctions on “juvenile and adult” offenders; P.A. 02-132 deleted Subsec. (a) re Office of Alternative Sanctions, deleted Subsec. (b) designator, replaced “The duties and responsibilities of the office shall be to” with “The Judicial Department shall”, deleted former Subdiv. (5) re annual report to the General Assembly, renumbered existing Subdivs. (6) to (12) as Subdivs. (5) to (11) and made a technical change.



Section 54-123b and 54-123c - Advisory committee concerning adult offenders. Advisory committee concerning juvenile offenders.

Sections 54-123b and 54-123c are repealed, effective October 1, 2003.

(P.A. 90-213, S. 2, 56; P.A. 95-225, S. 37, 38; P.A. 02-132, S. 47, 48; P.A. 03-202, S. 25.)



Section 54-123d - Establishment of alternative incarceration center providing mental health services.

(a) The Judicial Branch may establish, within available appropriations, in the judicial district of New Haven, an alternative incarceration center that, in addition to the programs and services offered by an alternative incarceration center, provides a residential and day reporting program for accused and convicted persons with mental health needs.

(b) A full range of mental health services shall, within available appropriations, be provided to the program participants. A clinical coordinator shall work with the director of the alternative incarceration center in facilitating timely access to appropriate services and shall develop a network of community, social and vocational rehabilitation supports that will enhance successful program participation and long-term community integration.

(June Sp. Sess. P.A. 01-9, S. 77, 131.)

History: June Sp. Sess. P.A. 01-9 effective July 1, 2001.



Section 54-124 - Board of Parole. Appointment and duties of executive secretary.

Section 54-124 is repealed.

(1957, P.A. 461, S. 1, 2; 1959, P.A. 276; 1967 P.A. 152, S. 49; 453, S. 1.)



Section 54-124a - Board of Pardons and Paroles.

(a) There shall be a Board of Pardons and Paroles within the Department of Correction, for administrative purposes only. On and after July 1, 2008, and prior to July 1, 2010, the board shall consist of eighteen members, and on and after July 1, 2010, the board shall consist of twenty members. The Governor shall appoint all members of the board with the advice and consent of both houses of the General Assembly. On and after July 1, 2008, twelve of the members shall serve exclusively on parole release panels, five of the members shall serve exclusively on pardons panels and the chairperson may serve on both parole release panels and pardons panels, except that on and after July 1, 2010, seven of the members shall serve exclusively on pardons panels. In the appointment of the members, the Governor shall specify the member being appointed as chairperson, the full-time and part-time members being appointed to serve on parole release panels and the members being appointed to serve on pardons panels. In the appointment of the members, the Governor shall comply with the provisions of section 4-9b. The Governor shall appoint a chairperson from among the membership. The members of the board appointed on or after February 1, 2008, shall be qualified by education, experience or training in the administration of community corrections, parole or pardons, criminal justice, criminology, the evaluation or supervision of offenders or the provision of mental health services to offenders. Each appointment of a member of the board submitted by the Governor to the General Assembly shall be referred, without debate, to the committee on the judiciary which shall report thereon not later than thirty legislative days after the date of reference.

(b) The term of each appointed member of the board serving on June 30, 2008, who had been assigned by the chairperson exclusively to parole hearings, shall expire on said date. The term of each member of the board serving on June 30, 2008, who had been appointed chairperson, had been assigned by the chairperson exclusively to pardons hearings or has been appointed by the Governor on or after February 1, 2008, shall be coterminous with the term of the Governor or until a successor is chosen, whichever is later. Any vacancy in the membership of the board shall be filled for the unexpired portion of the term by the Governor.

(c) The chairperson and five of the members of the board appointed by the Governor on or after February 1, 2008, to serve on parole release panels shall devote full time to the performance of their duties under this section and shall be compensated therefor in such amount as the Commissioner of Administrative Services determines, subject to the provisions of section 4-40. The other members of the board shall receive one hundred ten dollars for each day spent in the performance of their duties and shall be reimbursed for necessary expenses incurred in the performance of such duties. The chairperson or, in the chairperson’s absence or inability to act, a member designated by the chairperson to serve temporarily as chairperson, shall be present at all meetings of the board and participate in all decisions thereof.

(d) The chairperson shall be the executive and administrative head of said board and shall have the authority and responsibility for (1) overseeing all administrative affairs of the board, (2) assigning members to panels, (3) establishing procedural rules for members to follow when conducting hearings, reviewing recommendations made by employees of the board and making decisions, (4) adopting policies in all areas of pardons and paroles including, but not limited to, granting pardons, commutations of punishments or releases, conditioned or absolute, in the case of any person convicted of any offense against the state and commutations from the penalty of death, risk-based structured decision making and release criteria, (5) consulting with the Department of Correction on shared issues including, but not limited to, prison overcrowding, (6) consulting with the Judicial Department on shared issues of community supervision, and (7) signing and issuing subpoenas to compel the attendance and testimony of witnesses at parole proceedings. Any such subpoena shall be enforceable to the same extent as subpoenas issued pursuant to section 52-143.

(e) Of the members appointed prior to February 1, 2008, the chairperson shall assign seven members exclusively to parole release hearings and shall assign five members exclusively to pardons hearings. Except for the chairperson, no member assigned to parole release hearings may be assigned subsequently to pardons hearings and no member assigned to pardons hearings may be assigned subsequently to parole release hearings. Prior to July 1, 2008, each parole release panel shall be composed of two members from among the members assigned by the chairperson exclusively to parole release hearings or the members appointed by the Governor on or after February 1, 2008, to serve exclusively on parole release panels, and the chairperson or a member designated to serve temporarily as chairperson, for each correctional institution. On and after July 1, 2008, and prior to October 5, 2009, each parole release panel shall be composed of two members appointed by the Governor on or after February 1, 2008, to serve on parole release panels, at least one of whom is a full-time member, and the chairperson or a full-time member designated to serve temporarily as chairperson, for each correctional institution. On and after October 5, 2009, each parole release panel shall be composed of two members appointed by the Governor to serve on parole release panels and the chairperson or a full-time member designated to serve temporarily as chairperson, for each correctional institution. Such parole release panels shall be the paroling authority for the institutions to which they are assigned and not less than two members shall be present at each parole hearing. Each pardons panel shall be composed of three members from among the members assigned by the chairperson exclusively to pardons hearings or the members appointed by the Governor on or after February 1, 2008, to serve on pardons panels, one of whom may be the chairperson, except that for hearings on commutations from the penalty of death, one member of the panel shall be the chairperson.

(f) The Board of Pardons and Paroles shall have independent decision-making authority to (1) grant or deny parole in accordance with sections 54-125, 54-125a, 54-125e and 54-125g, (2) establish conditions of parole or special parole supervision in accordance with section 54-126, (3) rescind or revoke parole or special parole in accordance with sections 54-127 and 54-128, (4) grant commutations of punishment or releases, conditioned or absolute, in the case of any person convicted of any offense against the state and commutations from the penalty of death in accordance with section 54-130a.

(g) The Department of Correction shall be responsible for the supervision of any person transferred to the jurisdiction of the Board of Pardons and Paroles during such person’s period of parole or special parole.

(h) The chairperson, or the chairperson’s designee, and two members of the board from among the members assigned by the chairperson to serve exclusively on parole release panels or the members appointed by the Governor on or after February 1, 2008, to serve on parole release panels, shall conduct all parole release hearings, and shall approve or deny all parole revocations and parole rescissions recommended by an employee of the board pursuant to section 54-127a. No panel of the Board of Pardons and Paroles shall hold a hearing to determine the suitability for parole release of any person unless the chairperson of the board has made reasonable efforts to determine the existence of and obtain all information deemed pertinent to the panel’s decision and has certified that all such pertinent information determined to exist has been obtained or is unavailable.

(i) The chairperson of the board shall appoint an executive director. The executive director shall oversee the administration of the agency and, at the discretion of the chairperson, shall: (1) Direct and supervise all administrative affairs of the board, (2) prepare the budget and annual operation plan, (3) assign staff to administrative reviews, (4) organize pardons and parole release hearing calendars, (5) implement a uniform case filing and processing system, and (6) create programs for staff and board member development, training and education.

(j) The chairperson, in consultation with the executive director, shall adopt regulations, in accordance with chapter 54, concerning:

(1) Parole revocation and rescission hearings that include implementing due process requirements;

(2) An administrative pardons process that allows an applicant convicted of a crime to be granted a pardon with respect to such crime without a hearing, unless a victim of such crime requests such a hearing, if such applicant was:

(A) Convicted of a misdemeanor and (i) such conduct no longer constitutes a crime, (ii) such applicant was under twenty-one years of age at the time of conviction and has not been convicted of a crime during the five years preceding the date on which the pardon is granted, or (iii) such conviction occurred prior to the effective date of the establishment of a program under sections 17a-692 to 17a-701, inclusive, section 46b-38c, 53a-39a, 53a-39c, 54-56e, 54-56g, 54-56i or 54-56j for which the applicant would have been eligible had such program existed at the time of conviction, provided the chairperson determines the applicant would likely have been granted entry into such program; or

(B) Convicted of a violation of section 21a-277, 21a-278 or 21a-279 and such applicant has not been convicted of a crime during the five years preceding the date on which the pardon is granted, provided such date is at least ten years after the date of such conviction or such applicant’s release from incarceration, whichever is later; and

(3) Requiring board members assigned to pardons hearings to issue written statements containing the reasons for rejecting any application for a pardon.

(k) The Board of Pardons and Paroles shall hold a pardons hearing at least once every three months and shall hold such hearings in various geographical areas of the state. The board shall not hold a pardons hearing within or on the grounds of a correctional facility except when solely for the benefit of applicants who are incarcerated at the time of such hearing.

(l) The chairperson and executive director shall establish:

(1) In consultation with the Department of Correction, a parole orientation program for all parole-eligible inmates upon their transfer to the custody of the Commissioner of Correction that will provide general information on the laws and policies regarding parole release, calculation of time-served standards, general conditions of release, supervision practices, revocation and rescission policies, and procedures for administrative review and panel hearings, and any other information that the board deems relevant for preparing inmates for parole;

(2) An incremental sanctions system for parole violations including, but not limited to, reincarceration based on the type, severity and frequency of the violation and specific periods of incarceration for certain types of violations; and

(3) A formal training program for members of the board and parole officers that shall include, but not be limited to, an overview of the criminal justice system, the parole system including factors to be considered in granting parole, victim rights and services, reentry strategies, risk assessment, case management and mental health issues.

(m) The board shall employ at least one psychologist with expertise in risk assessment and recidivism of criminal offenders who shall be under the supervision of the chairperson and assist the board in its parole release decisions.

(n) In the event of the temporary inability of any member other than the chairperson to perform his or her duties, the Governor, at the request of the board, may appoint a qualified person to serve as a temporary member during such period of inability.

(o) The chairperson of the Board of Pardons and Paroles shall: (1) Adopt an annual budget and plan of operation, (2) adopt such rules as deemed necessary for the internal affairs of the board, and (3) submit an annual report to the Governor and General Assembly.

(1967, P.A. 152, S. 48; 1969, P.A. 537, S. 1; 1971, P.A. 230; 1972, P.A. 23, S. 1; P.A. 74-338, S. 57, 94; P.A. 77-614, S. 134, 610; P.A. 79-560, S. 32, 39; June Sp. Sess. P.A. 83-18; P.A. 93-219, S. 3, 14; P.A. 94-183, S. 1, 3; May 25 Sp. Sess. P.A. 94-1, S. 64, 130; P.A. 95-189, S. 1, 2; P.A. 98-234, S. 1, 5; June 30 Sp. Sess. P.A. 03-6, S. 161; P.A. 04-234, S. 1; P.A. 05-84, S. 1, 2; 05-288, S. 187; Jan. Sp. Sess. P.A. 08-1, S. 12; Sept. Sp. Sess. P.A. 09-7, S. 36; P.A. 10-14, S. 1; 10-36, S. 29.)

History: 1969 act specified that board of parole is autonomous body within department of correction solely for fiscal and budgetary purposes, increased membership from 7 to 9 and provided for their appointment, updated previous appointment provisions to provide ongoing applicability, deleted provision requiring 3 members for quorum and added provisions re assignment of members to panels and duties of panels; 1971 act deleted obsolete provision re appointment of additional members enacted in 1969 and added provision re appointment of temporary members; 1972 act increased membership to 11 and provided for their appointment; P.A. 74-338 deleted obsolete provision re initial appointment of additional members provided for in 1972 act; P.A. 77-614 provided for compensation of chairman as determined by commissioner of administrative services rather than by personnel policy board; P.A. 79-560 specified that board is within department of correction for “administrative” rather than for “fiscal and budgetary” purposes; June Sp. Sess. P.A. 83-18 increased the per diem compensation of members from $75 to $110; P.A. 93-219 inserted Subsec. indicators, amended Subsec. (a) to increase the number of members on and after July 1, 1994, from 11 to 13, require the chairman to be qualified by training, experience or education in law, criminal justice, parole matters or other related fields and require the governor to endeavor to reflect the racial diversity of the state when making appointments, added a new Subsec. (b) to require the term of the chairman to be coterminous with that of the governor, provide that the terms of all other members expire on July 1, 1994, that on and after said date 6 members shall be appointed for 2 years and 6 members appointed for 4 years and that thereafter all members shall serve for terms of 4 years and require the governor to fill any vacancy, amended Subsec. (d) to set forth the powers and duties of the chairman and added a new Subsec. (g) to set forth the duties of the board, effective July 1, 1994; P.A. 94-183 and May 25 Sp. Sess. P.A. 94-1 both amended Subsec. (a) to delete provision that the board of parole “shall be an autonomous body and within the department of correction for administrative purposes only”, effective July 1, 1994; P.A. 95-189 added new Subsec. (d)(10) re noninstitutional, community-based service programs, renumbering former Subdiv. (10) as Subdiv. (11), effective July 1, 1995; P.A. 98-234 amended Subsec. (a) to increase the number of members on and after July 1, 1998 from 13 to 15, provide for the appointment of 2 vice-chairmen and make the provision re qualifications of the chairman also applicable to the vice-chairmen, amended Subsec. (b) to provide that the term of each vice-chairman shall be the same as that of the chairman, amended Subsec. (c) to make provision re performance of duties by and compensation of the chairman also applicable to the vice-chairmen, and added Subsec. (d)(12) authorizing the signing and issuing of subpoenas and add provision that any such subpoena shall be enforceable to the same extent as subpoenas issued under Sec. 52-143, effective July 1, 1998; June 30 Sp. Sess. P.A. 03-6 amended Subsec. (a) to place board “within the Department of Correction” and delete an obsolete date, amended Subsec. (c) to delete requirement that the vice-chairmen devote their entire time to the performance of their duties and replace “entire time” with “full time” and amended Subsec. (d) to delete provision that designated the chairman as the executive and administrative head of the board, designate the Commissioner of Correction rather than the chairman as the person having the authority and responsibility for the duties set forth in said Subsec., delete former Subdiv. (11) re consulting with the Department of Correction on shared issues including, but not limited to, prison overcrowding, and redesignate existing Subdiv. (12) as new Subdiv. (11), effective August 20, 2003; P.A. 04-234 amended Subsec. (a) to rename “Board of Parole” as “Board of Pardons and Paroles”, provide that board is within Department of Correction “for administrative purposes only”, provide that on and after October 1, 2004, board shall consist of 13 rather than 15 members, require that all 13 members, rather than only chairman and 2 vice-chairmen, be appointed by the Governor with advice and consent of either house of the General Assembly, provide that chairperson shall be qualified by education, experience and training “in the administration of community corrections, parole or pardons” rather than “in law, criminal justice, parole matters or other related fields”, delete provision re qualifications of vice-chairmen and other members and add provision requiring the Governor to appoint chairperson from among membership, amended Subsec. (b) to add provision that term of each appointed member of board serving on September 30, 2004, shall expire on that date, provide that term of each member of board beginning on or after October 1, 2004, rather than only term of chairman and each vice-chairman, shall be coterminous with term of the Governor, and delete provision re appointment on or after July 1, 1994, of members other than chairman for staggered terms, amended Subsec. (c) to make technical changes, amended Subsec. (d) to designate chairperson rather than Commissioner of Correction as person having authority and responsibility for duties set forth in said Subsec., provide that chairperson shall be executive and administrative head of the board, replace in Subdiv. (1) “directing and supervising” with “overseeing”, delete former Subdivs. (2) to (5), inclusive, to reflect transfer of duties to executive director under new Subsec. (i)(2) to (5), redesignate existing Subdiv. (6) as new Subdiv. (2) and amend said Subdiv. to replace “establishing policy in all areas of parole including, but not limited to, decision making, release criteria and supervision standards” with “adopting policies in all areas of pardons and paroles including, but not limited to, granting pardons, commutations of punishments or releases, conditioned or absolute, in the case of any person convicted of any offense against the state and commutations from the penalty of death, risk-based structured decision-making and release criteria”, delete former Subdiv. (7) re establishing specialized parole units, delete former Subdiv. (8) re entering into contracts with service providers, community programs and consultants, delete former Subdiv. (9) to reflect transfer of duty to executive director under new Subsec. (i)(6), delete former Subdiv. (10) re establishing, developing and maintaining noninstitutional, community-based service programs, add new Subdiv. (3) re consulting with Department of Correction on shared issues including, but not limited to, prison overcrowding, add new Subdiv. (4) re consulting with Judicial Department on shared issues of community supervision, and redesignate existing Subdiv. (11) re subpoenas as new Subdiv. (5), amended Subsec. (e) to authorize chairperson to serve on both pardons panels and parole release panels, require chairperson to assign 7 members exclusively to parole release hearings and 5 members exclusively to pardons hearings, prohibit member assigned to one type of hearing to be subsequently assigned to other type of hearing, add provision re composition of each pardons panel and make technical changes, added new Subsec. (f) re independent decision-making authority of the board, added new Subsec. (g) re responsibility of Department of Correction for supervision of persons on parole or special parole, added new Subsec. (h) re conduct of parole release hearings and approval or denial of all parole releases, revocations and rescissions recommended by employee of board, added new Subsec. (i) re appointment and powers of executive director, added new Subsec. (j) re adoption of regulations re parole revocation and rescission hearings, an administrative pardons process and requiring written statement re reasons for rejecting pardons application, added new Subsec. (k) re frequency and location of pardons hearings, added new Subsec. (l) re establishment of parole orientation program and incremental sanctions system for parole violations, redesignated existing Subsec. (f) as Subsec. (m) and amended said Subsec. to make a technical change, and redesignated existing Subsec. (g) as Subsec. (n) and amended said Subsec. to replace “The Board of Parole” with “The chairperson of the Board of Pardons and Paroles” and replace in Subdiv. (3) “develop policy for and administer the operation” of the Interstate Parole Compact with “adopt regulations, in accordance with chapter 54, for the administration” of said compact, effective July 1, 2004; P.A. 05-84 amended Subsec. (j)(2)(A)(ii) to reduce from 10 years to 5 years the period of time prior to the granting of the pardon during which the applicant must not have been convicted of a crime, amended Subsec. (j)(2)(B) to increase from 5 years to 10 years the period of time after the date of conviction or the applicant’s release from incarceration, whichever is later, that must elapse prior to the granting of the pardon and deleted former Subsec. (n)(3) re the adoption of regulations for the administration of the Interstate Parole Compact, redesignating existing Subdiv. (4) as Subdiv. (3); P.A. 05-288 made a technical change in Subsec. (f)(4), effective July 13, 2005; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (a) to provide that from February 1, 2008, to July 1, 2008, board shall consist of not more than 25 members, rather than 13 members, that on and after July 1, 2008, board shall consist of 18 members, that on and after February 1, 2008, the Governor shall appoint all members of board with advice and consent of “both houses” of the General Assembly, rather than “either house”, that on and after July 1, 2008, 12 members shall serve exclusively on parole release panels, 5 members shall serve exclusively on pardons panels and chairperson may serve on both such panels, and that on and after February 1, 2008, the Governor shall specify the member being appointed chairperson, the full-time and part-time members being appointed to serve on parole release panels and the members being appointed to serve on pardons panels, replace requirement that in appointment of members the Governor “shall endeavor to reflect the racial diversity of the state” with “shall comply with the provisions of section 4-9b”, require that all members of the board appointed on or after February 1, 2008, rather than only chairperson, be qualified by education, experience or training in administration of community corrections, parole or pardons and add “criminal justice, criminology, the evaluation or supervision of offenders or the provision of mental health services to offenders”, and add provision requiring each appointment submitted by the Governor to the General Assembly on or after February 1, 2008, be referred to the judiciary committee which shall report thereon not later than 30 legislative days thereafter, amended Subsec. (b) to provide that term of each member serving on June 30, 2008, who had been assigned exclusively to parole hearings shall expire on said date, provide that term of each member serving on June 30, 2008, who had been appointed chairperson, had been assigned by chairperson exclusively to pardons hearings or has been appointed on or after February 1, 2008, shall be coterminous with the Governor or until a successor is chosen, whichever is later, and delete provisions re expiration of term of members serving on September 30, 2004, and duration of term of members beginning on or after October 1, 2004, amended Subsec. (c) to make the provision re devotion of full time to duties and manner of compensation applicable to five members appointed on or after February 1, 2008, to serve on parole release panels, amended Subsec. (d) to add new Subdiv. (2) re assigning members to panels, add new Subdiv. (3) re establishing procedural rules and redesignate existing Subdivs. (2), (3), (4) and (5) as Subdivs. (4), (5), (6) and (7), amended Subsec. (e) to delete provision authorizing chairperson to serve on both panels and granting chairperson responsibility for assigning members to panels, make provision requiring chairperson to assign 7 members to parole release hearings and 5 members to pardons hearings applicable with respect to “members appointed prior to February 1, 2008”, replace provision re each parole release panel shall be composed of two members and chairperson or designee with provision re “prior to July 1, 2008”, each parole release panel shall be composed of two members “from among the members assigned by the chairperson exclusively to parole release hearings or the members appointed by the Governor on or after February 1, 2008, to serve exclusively on parole release panels” and chairperson or designee, provide that “On and after July 1, 2008, each parole release panel shall be composed of two members appointed by the Governor on or after February 1, 2008, to serve on parole release panels, at least one of whom is a full-time member, and the chairperson or a full-time member designated to serve temporarily as chairperson, for each correctional institution” and replace “Each pardons panel shall be composed of three members, one of whom may be the chairperson” with “Each pardons panel shall be composed of three members from among the members assigned by the chairperson exclusively to pardons hearings or the members appointed by the Governor on or after February 1, 2008, to serve on pardons panels, one of whom may be the chairperson”, amended Subsec. (h) to replace “The chairperson, or the chairperson’s designee, and two members of the board shall conduct all parole release hearings” with “The chairperson, or the chairperson’s designee, and two members of the board from among the members assigned by the chairperson to serve exclusively on parole release panels or the members appointed by the Governor on or after February 1, 2008, to serve on parole release panels, shall conduct all parole release hearings”, make existing requirement that panel approve or deny all parole releases recommended by employee of the board pursuant to Sec. 54-125b applicable to period “prior to July 1, 2008” and add provision prohibiting panel holding hearing or meeting re parole release unless chairperson has made reasonable efforts to determine existence of and obtain all information deemed pertinent to panel’s decision and certified that all such pertinent information determined to exist has been obtained or is unavailable, amended Subsec. (l) to add Subdiv. (3) re establishment of formal training program for board members and parole officers, added new Subsec. (m) re employment of psychologist, and redesignated existing Subsecs. (m) and (n) as Subsecs. (n) and (o), effective January 25, 2008; Sept. Sp. Sess. P.A. 09-7 amended Subsec. (e) to make existing provision requiring parole release panel to have at least 1 full-time member in addition to chairperson or a full-time member designated as chairperson applicable to panels “prior to October 5, 2009,” and to add “On and after October 5, 2009, each parole release panel shall be composed of two members appointed by the Governor to serve on parole release panels and the chairperson or a full-time member designated to serve temporarily as chairperson, for each correctional institution”, effective October 5, 2009; P.A. 10-14 amended Subsec. (a) to provide that on and after July 1, 2010, the board shall consist of 20 members and that 7 members shall serve exclusively on pardons panels and to delete obsolete language, effective May 5, 2010; P.A. 10-36 amended Subsec. (h) to delete obsolete provisions re panel action on parole releases recommended by employee of board pursuant to Sec. 54-125b, effective July 1, 2010.

See Sec. 4-38f for definition of “administrative purposes only”.

See Sec. 18-101f re nondisclosure of member or employee files to inmates.



Section 54-124b - Caseload of parole officers.

The chairman of the Board of Pardons and Paroles, in consultation with the members of the board and representatives of parole officers, shall annually review and establish goals for parole officer to parolee caseload ratio.

(1967, P.A. 152, S. 50; 1972, P.A. 112, S. 1; P.A. 90-261, S. 6, 19; P.A. 93-219, S. 7, 14; P.A. 94-183, S. 2, 3; May 25 Sp. Sess. P.A. 94-1, S. 65, 130; P.A. 04-234, S. 2.)

History: 1972 act deleted proviso which had made superintendent of Niantic correctional facility responsible for direction and control of parole of women; P.A. 90-261 designated existing provisions as Subsec. (a) and added Subsec. (b) establishing a maximum caseload of twenty-five parolees per supervisor on and after July 1, 1995; P.A. 93-219 amended Subsec. (a) to delete responsibility of commissioner to “carry out field services, parolee supervision and other duties requisite to the proper administration of the parole process” and amended Subsec. (b) to replace provision establishing a maximum caseload of twenty-five parolees per supervisor as of July 1, 1995, with requirement that the chairman of the board of parole, in consultation with board members and representatives of parole officers, annually review and establish goals for parole officer to parolee caseload ratio, effective July 1, 1994; P.A. 94-183 and May 25 Sp. Sess. P.A. 94-1 both deleted Subsec. (a) that had required the commissioner of correction to furnish all necessary clerical, administrative and fiscal services to the board of parole, effective July 1, 1994; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.



Section 54-124c - Responsibility of the Department of Correction for supervision of persons released from confinement.

Notwithstanding any provision of the general statutes, the Department of Correction shall be responsible for the supervision of all persons released from confinement in a correctional institution or facility into the community, until their sentence to the custody of the Commissioner of Correction is completed.

(P.A. 93-219, S. 6, 14; P.A. 04-234, S. 32.)

History: P.A. 93-219 effective July 1, 1993; P.A. 04-234 replaced “Board of Parole” with “Department of Correction”, deleted obsolete date and deleted exception for “persons released pursuant to section 18-100c”, effective June 8, 2004.



Section 54-124d - Criminal history records check of Board of Parole personnel.

Section 54-124d is repealed, effective June 14, 2004.

(P.A. 01-175, S. 29, 32; P.A. 04-257, S. 135.)



Section 54-124e - Board of Pardons and Paroles as successor department to Board of Pardons and Board of Parole.

(a) The Board of Pardons and Paroles shall be a successor department to the Board of Pardons and the Board of Parole in accordance with the provisions of sections 4-38d and 4-39.

(b) Wherever the words “Board of Pardons” or “Board of Parole” are used in the general statutes or the public acts of 2003 and 2004, the words “Board of Pardons and Paroles” shall be substituted in lieu thereof.

(c) The Legislative Commissioners’ Office shall, in codifying the provisions of this section, make such technical, grammatical and punctuation changes as are necessary to carry out the purposes of this section.

(P.A. 04-234, S. 2.)

History: P.A. 04-234 effective July 1, 2004.



Section 54-125 - Parole of prisoner serving indeterminate sentence.

Any person confined for an indeterminate sentence, after having been in confinement under such sentence for not less than the minimum term, or, if sentenced for life, after having been in confinement under such sentence for not less than the minimum term imposed by the court, less such time as may have been earned under the provisions of section 18-7, may be allowed to go at large on parole in the discretion of the panel of the Board of Pardons and Paroles for the institution in which the person is confined, if (1) it appears from all available information, including such reports from the Commissioner of Correction as such panel may require, that there is reasonable probability that such inmate will live and remain at liberty without violating the law and (2) such release is not incompatible with the welfare of society. Such parolee shall be allowed in the discretion of such panel to return to his home or to reside in a residential community center, or to go elsewhere, upon such terms and conditions, including personal reports from such paroled person, as such panel prescribes, and to remain, while on parole, in the legal custody and control of the board until the expiration of the maximum term or terms for which he was sentenced. Any parolee released on condition that he reside in a residential community center may be required to contribute to the cost incidental to such residence. Each order of parole shall fix the limits of the parolee’s residence, which may be changed in the discretion of such panel. Within one week after the commitment of each person sentenced for more than one year during any criminal term of the Superior Court, the state’s attorney of each county and judicial district shall send to the Board of Pardons and Paroles the record, if any, of such person. In the case of an inmate serving a sentence at the John R. Manson Youth Institution, Cheshire, or at the Connecticut Correctional Institution, Niantic, the Board of Pardons and Paroles shall establish, by rule, the date upon which said board shall notify the inmate that his eligibility for parole will be considered. At any time prior thereto the Commissioner of Correction may recommend that parole be granted and, under special and unusual circumstances, the commissioner may recommend that an inmate be discharged from the institution.

(1949 Rev., S. 8827; 1957, P.A. 461, S. 4; 1967, P.A. 152, S. 51; 1969, P.A. 575; 1971, P.A. 781, S. 2; 825; 1972, P.A. 25, S. 1; P.A. 73-116, S. 30; 73-667, S. 1, 2; P.A. 76-336, S. 7; P.A. 80-442, S. 26, 28; P.A. 86-186, S. 19; P.A. 04-234, S. 2.)

History: 1967 act, effective July 1, 1968, included State Prison for Women, required quorum rather than majority of board to parole prisoner, deleted provisions for notice to State Prison inmate of parole eligibility and for notice to and action by state’s attorney relative to paroles and added provisions re determination of date on which inmate will be notified of parole eligibility in cases involving indeterminate sentences at Connecticut Reformatory or Connecticut State Farm for Women and re superintendent’s power to recommend early parole or discharge; 1969 act substituted references to Connecticut Correctional Institutions at Somers, Niantic and Cheshire for references to State Prison, State Prison or State Farm for Women and Connecticut Reformatory; 1971 acts added references to parole to residence in residential community center and replaced superintendent with commissioner of correction; 1972 act amended section to reflect parole powers vested in panels of parole board where previously parole powers were vested in the entire board acting if quorum was present; P.A. 73-116 referred to judicial districts generally, deleting specific reference to actions of state’s attorney in judicial district of Waterbury; P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 76-336 deleted specific references to the various correctional institutions, allowed parole of person sentenced for life after serving minimum term imposed by court rather than after serving 25 years and specified that records of persons sentenced for more than 1 year be sent to parole board where previously such records were required to be sent in all cases; P.A. 80-442 deleted provision which allowed reduction of minimum sentence by not more than 5 years; P.A. 86-186 changed the name of the Connecticut Correctional Institution, Cheshire, to the John R. Manson Youth Institution, Cheshire; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.

Cited. 24 CA 612. Section “creates no protected constitutional or statutory liberty interest in parole release that gives rise to a claim of illegal confinement in a habeas corpus action”. 26 CA 132. Parole eligibility was properly recalculated under 1968 revision of section because Sec. 53a-35 does not apply to crimes committed before October 1, 1971. 133 CA 458.

Cited. 4 CS 365; 25 CS 477; 26 CS 176. Where defendant sentenced as second offender asked review division to reduce his maximum term on ground that parole board had denied him parole, held it is not function of division thus to pass on actions of parole board. Id., 196. Cited. 27 CS 327. Parolee, arrested on another charge, may be held without bail for reasonable time until board can convene, because restraint from violation of law is a condition of release. 29 CS 104. Life sentence reduced in accordance with Sec. 18-7 only. 30 CS 20. Cited. 31 CS 350; 43 CS 13; 44 CS 417.



Section 54-125a - Parole of inmate serving sentence of more than two years. Eligibility. Hearing to determine suitability for parole release of certain inmates.

(a) A person convicted of one or more crimes who is incarcerated on or after October 1, 1990, who received a definite sentence or aggregate sentence of more than two years, and who has been confined under such sentence or sentences for not less than one-half of the aggregate sentence less any risk reduction credit earned under the provisions of section 18-98e or one-half of the most recent sentence imposed by the court less any risk reduction credit earned under the provisions of section 18-98e, whichever is greater, may be allowed to go at large on parole in the discretion of the panel of the Board of Pardons and Paroles for the institution in which the person is confined, if (1) it appears from all available information, including any reports from the Commissioner of Correction that the panel may require, that there is reasonable probability that such inmate will live and remain at liberty without violating the law, and (2) such release is not incompatible with the welfare of society. At the discretion of the panel, and under the terms and conditions as may be prescribed by the panel including requiring the parolee to submit personal reports, the parolee shall be allowed to return to the parolee’s home or to reside in a residential community center, or to go elsewhere. The parolee shall, while on parole, remain under the jurisdiction of the board until the expiration of the maximum term or terms for which the parolee was sentenced less any risk reduction credit earned under the provisions of section 18-98e. Any parolee released on the condition that the parolee reside in a residential community center may be required to contribute to the cost incidental to such residence. Each order of parole shall fix the limits of the parolee’s residence, which may be changed in the discretion of the board and the Commissioner of Correction. Within three weeks after the commitment of each person sentenced to more than two years, the state’s attorney for the judicial district shall send to the Board of Pardons and Paroles the record, if any, of such person.

(b) (1) No person convicted of any of the following offenses, which was committed on or after July 1, 1981, shall be eligible for parole under subsection (a) of this section: (A) Capital felony, as provided under the provisions of section 53a-54b in effect prior to April 25, 2012, (B) murder with special circumstances, as provided under the provisions of section 53a-54b in effect on or after April 25, 2012, (C) felony murder, as provided in section 53a-54c, (D) arson murder, as provided in section 53a-54d, (E) murder, as provided in section 53a-54a, or (F) aggravated sexual assault in the first degree, as provided in section 53a-70a. (2) A person convicted of (A) a violation of section 53a-100aa or 53a-102, or (B) an offense, other than an offense specified in subdivision (1) of this subsection, where the underlying facts and circumstances of the offense involve the use, attempted use or threatened use of physical force against another person shall be ineligible for parole under subsection (a) of this section until such person has served not less than eighty-five per cent of the definite sentence imposed.

(c) The Board of Pardons and Paroles shall, not later than July 1, 1996, adopt regulations in accordance with chapter 54 to ensure that a person convicted of an offense described in subdivision (2) of subsection (b) of this section is not released on parole until such person has served eighty-five per cent of the definite sentence imposed by the court. Such regulations shall include guidelines and procedures for classifying a person as a violent offender that are not limited to a consideration of the elements of the offense or offenses for which such person was convicted.

(d) The Board of Pardons and Paroles may hold a hearing to determine the suitability for parole release of any person whose eligibility for parole release is not subject to the provisions of subsection (b) of this section upon completion by such person of seventy-five per cent of such person’s definite or aggregate sentence less any risk reduction credit earned under the provisions of section 18-98e. An employee of the board or, if deemed necessary by the chairperson, a panel of the board shall assess the suitability for parole release of such person based on the following standards: (1) Whether there is reasonable probability that such person will live and remain at liberty without violating the law, and (2) whether the benefits to such person and society that would result from such person’s release to community supervision substantially outweigh the benefits to such person and society that would result from such person’s continued incarceration. If a hearing is held, and if the board determines that continued confinement is necessary, the board shall articulate for the record the specific reasons why such person and the public would not benefit from such person serving a period of parole supervision while transitioning from incarceration to the community. If a hearing is not held, the board shall document the specific reasons for not holding a hearing and provide such reasons to such person. No person shall be released on parole without receiving a hearing. The decision of the board under this subsection shall not be subject to appeal.

(e) The Board of Pardons and Paroles may hold a hearing to determine the suitability for parole release of any person whose eligibility for parole release is subject to the provisions of subdivision (2) of subsection (b) of this section upon completion by such person of eighty-five per cent of such person’s definite or aggregate sentence. An employee of the board or, if deemed necessary by the chairperson, a panel of the board shall assess the suitability for parole release of such person based on the following standards: (1) Whether there is reasonable probability that such person will live and remain at liberty without violating the law, and (2) whether the benefits to such person and society that would result from such person’s release to community supervision substantially outweigh the benefits to such person and society that would result from such person’s continued incarceration. If a hearing is held, and if the board determines that continued confinement is necessary, the board shall articulate for the record the specific reasons why such person and the public would not benefit from such person serving a period of parole supervision while transitioning from incarceration to the community. If a hearing is not held, the board shall document the specific reasons for not holding a hearing and provide such reasons to such person. No person shall be released on parole without receiving a hearing. The decision of the board under this subsection shall not be subject to appeal.

(f) Any person released on parole under this section shall remain in the custody of the Commissioner of Correction and be subject to supervision by personnel of the Department of Correction during such person’s period of parole.

(P.A. 90-261, S. 5; P.A. 92-114; P.A. 93-219, S. 2, 14; P.A. 94-37, S. 2; P.A. 95-255, S. 1–3; P.A. 99-196, S. 2; June Sp. Sess. P.A. 01-9, S. 74, 131; P.A. 04-234, S. 2, 3; Jan. Sp. Sess. P.A. 08-1, S. 5; P.A. 10-36, S. 30; P.A. 11-51, S. 25; P.A. 12-5, S. 32; P.A. 13-3, S. 59; 13-247, S. 376.)

History: P.A. 92-114 amended Subsec. (a) to make eligible for parole a person convicted of “one or more crimes” who received “a definite sentence or aggregate sentence of more than one year and has been confined under such sentence or sentences for not less than one-half of the aggregate sentence or one-half of the most recent sentence imposed by the court, whichever is greater”, rather than only a person convicted of “a felony” who received “a definite sentence of more than one year who has been confined under such sentence for not less than one-half of the sentence imposed by the court”; P.A. 93-219 amended Subsec. (a) to limit parole eligibility to persons who received a sentence of more than two years, rather than more than one year, effective July 1, 1993; P.A. 94-37 amended Subsec. (b) to make ineligible for parole a person convicted of an offense committed with a firearm in or on, or within 1,500 feet of, the real property comprising a public or private elementary or secondary school; P.A. 95-255 amended Subsec. (b) to add Subdiv. (2) re parole eligibility of persons convicted of offenses involving the use, attempted use or threatened use of physical force, designating existing provision re parole ineligibility of certain offenders as Subdiv. (1) and existing provision re parole eligibility of persons convicted of offenses carrying a mandatory minimum sentence as Subdiv. (3), effective July 1, 1996, and added Subsec. (c) requiring the Board of Parole to adopt regulations re the classification and release of violent offenders, effective July 1, 1995; P.A. 99-196 amended Subsec. (b) to delete Subdiv. (3) re parole eligibility date of a person convicted of an offense carrying a mandatory minimum sentence; June Sp. Sess. P.A. 01-9 added Subsec. (d) requiring the Board of Parole to submit reports re the number of persons whose eligibility for parole release is subject to Subsec. (a) and who have completed 75% of their definite sentence but have not been approved for parole release and made technical changes for purposes of gender neutrality in Subsec. (a), effective July 1, 2001; P.A. 04-234 amended Subsec. (a) to provide that parolee shall, while on parole, remain “under the jurisdiction” of board rather than “in the legal custody” of board and provide that limits of parolee’s residence may be changed in discretion of “the board and the Commissioner of Correction” rather than in discretion of “such panel”, amended Subsec. (b) to delete provision making ineligible for parole a person convicted of offense committed with a firearm in or on, or within 1,500 feet of an elementary or secondary school, add provision making ineligible for parole a person convicted of aggravated assault in the first degree, as provided in Sec. 53a-70a and make technical changes, deleted former Subsec. (d) requiring Board of Parole to submit reports re the number of persons whose eligibility for parole release is subject to Subsec. (a) and who have completed 75% of their definite sentence but have not been approved for parole release, added new Subsec. (d) to require board to hold hearing to determine suitability for parole release of any person whose eligibility for parole release is not subject to Subsec. (b) upon completion of 75% of such person’s sentence, require employee or panel to reassess suitability for parole release of such a person, specify standards for reassessment, require board to articulate for the record its reasons if it determines that continued confinement is necessary and provide that decision of board is not appealable, added new Subsec. (e) to require board to hold hearing to determine suitability for parole release of any person whose eligibility for parole release is not subject to Subsec. (b)(2) upon completion of 85% of such person’s sentence, require employee or panel to assess suitability for parole release of such a person, specify standards for reassessment, require board to articulate for the record its reasons if it determines that continued confinement is necessary and provide that decision of board is not appealable and added new Subsec. (f) to provide that a person remains in custody of Commissioner of Correction and is subject to supervision by personnel of Department of Correction while on parole, effective June 8, 2004, and replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (b)(2) to add Subpara. (A) re person convicted of a violation of Sec. 53a-100aa or 53a-102 and designate existing provision as Subpara. (B), effective March 1, 2008; P.A. 10-36 amended Subsec. (a) to require state’s attorney to send board the record, if any, of each person sentenced to more than 2 years, rather than more than 1 year, effective July 1, 2010; P.A. 11-51 provided for deduction from person’s sentence of any risk reduction credit earned under Sec. 18-98e when calculating parole eligibility date under Subsecs. (a) to (c), length of time under jurisdiction of board under Subsec. (a) and date for parole suitability hearing under Subsecs. (d) and (e), effective July 1, 2011; P.A. 12-5 amended Subsec. (b)(1) to insert Subpara. designators (A) and (C) to (F), add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re capital felony in Subpara. (A) and add Subpara. (B) re murder with special circumstances under Sec. 53a-54b, effective April 25, 2012; P.A. 13-3 amended Subsecs. (b)(2), (c) and (e) to delete provisions re deduction for risk reduction credit earned under Sec. 18-98e, effective July 1, 2013; P.A. 13-247 amended Subsecs. (d) and (e) by changing “shall” to “may” re hearing by board to determine suitability for parole release, adding provisions re board to document specific reasons for not holding a hearing and re no person to be released on parole without receiving a hearing, and making technical changes, effective July 1, 2013.



Section 54-125b - Parole of prisoner after administrative review without a hearing.

Section 54-125b is repealed, effective July 1, 2008.

(P.A. 93-219, S. 5, 14; P.A. 00-86; P.A. 04-234, S. 2, 4; Jan. Sp. Sess. P.A. 08-1, S. 44.)



Section 54-125c - Sexual offender treatment as precondition for parole hearing.

The Board of Pardons and Paroles, within available appropriations, may require an inmate to undergo specialized sexual offender treatment for at least one year before the board will schedule a date for a hearing to consider such inmate’s eligibility for parole.

(P.A. 95-142, S. 8; P.A. 04-234, S. 2.)

History: P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.



Section 54-125d - Deportation parole of aliens.

(a) The Board of Pardons and Paroles shall enter into an agreement with the United States Immigration and Naturalization Service for the deportation of parolees who are aliens as described in 8 USC 1252a(b)(2) and for whom an order of deportation has been issued pursuant to 8 USC 1252(b) or 8 USC 1252a(b).

(b) The Department of Correction shall determine those inmates who shall be referred to the Board of Pardons and Paroles based on intake interviews by the department and standards set forth by the United States Immigration and Naturalization Service for establishing immigrant status.

(c) Notwithstanding the provisions of subdivision (2) of subsection (b) of section 54-125a, any person whose eligibility for parole is restricted under said subdivision shall be eligible for deportation parole under this section after having served fifty per cent of the definite sentence imposed by the court.

(d) Notwithstanding any provision of the general statutes, a sentencing court may refer any person convicted of an offense other than a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, or a class A felony who is an alien to the Board of Pardons and Paroles for deportation under this section.

(e) Any person who is approved for deportation under this section shall have his sentence placed in a hold status for a period of ten years. If the parolee reenters the United States within such ten-year period, he shall be in violation of his parole agreement, the remainder of his sentence shall be reinstated and he shall be ineligible for parole consideration.

(f) Any person approved for deportation parole shall not be eligible for any form of bond whether by the state or the federal government. Any person approved for deportation parole shall be transferred to the United States Immigration and Naturalization Service for deportation in accordance with the agreement entered into pursuant to subsection (a) of this section. Any person approved for deportation parole shall waive all rights to appeal his conviction, extradition and deportation.

(P.A. 97-256, S. 1; P.A. 04-234, S. 2; P.A. 12-5, S. 33.)

History: P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 12-5 amended Subsec. (d) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re conviction of a capital felony, effective April 25, 2012.



Section 54-125e - Special parole. Conditions. Duration. Violation. Hearing. Disposition.

(a) Any person convicted of a crime committed on or after October 1, 1998, who received a definite sentence of more than two years followed by a period of special parole shall, at the expiration of the maximum term or terms of imprisonment imposed by the court, be automatically transferred to the jurisdiction of the chairperson of the Board of Pardons and Paroles or, if such person has previously been released on parole pursuant to subsection (a) of section 54-125a or section 54-131a, remain under the jurisdiction of said chairperson until the expiration of the period of special parole imposed by the court. The Department of Correction shall be responsible for the supervision of any person transferred to the jurisdiction of the chairperson of the Board of Pardons and Paroles under this section during such person’s period of special parole.

(b) When sentencing a person to a period of special parole, the court may recommend that such person comply with any or all of the requirements of subsection (a) of section 53a-30. The court shall cause a copy of any such recommendation to be delivered to such person and to the Department of Correction. The Board of Pardons and Paroles may require that such person comply with the requirements of subsection (a) of section 53a-30 which the court recommended. Any person sentenced to a period of special parole shall also be subject to such rules and conditions as may be established by the Board of Pardons and Paroles or its chairperson pursuant to section 54-126.

(c) The period of special parole shall be not less than one year or more than ten years, except that such period may be for more than ten years for a person convicted of a violation of subdivision (2) of section 53-21 of the general statutes in effect prior to October 1, 2000, subdivision (2) of subsection (a) of section 53-21 or section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b or sentenced as a persistent dangerous felony offender pursuant to subsection (h) of section 53a-40 or as a persistent serious felony offender pursuant to subsection (j) of section 53a-40.

(d) Whenever a parolee has, in the judgment of such parolee’s parole officer, violated the conditions of his or her special parole, the board shall cause the parolee to be brought before it without unnecessary delay for a hearing on the violation charges. At such hearing, the parolee shall be informed of the manner in which such parolee is alleged to have violated the conditions of such parolee’s special parole and shall be advised by the employee of the board conducting the hearing of such parolee’s due process rights.

(e) If such violation is established, the board may: (1) Continue the period of special parole; (2) modify or enlarge the conditions of special parole; or (3) revoke the sentence of special parole.

(f) If the board revokes special parole for a parolee, the chairperson may issue a mittimus for the commitment of such parolee to a correctional institution for any period not to exceed the unexpired portion of the period of special parole.

(g) Whenever special parole has been revoked for a parolee, the board may, at any time during the unexpired portion of the period of special parole, allow the parolee to be released again on special parole without court order.

(P.A. 98-234, S. 3; June Sp. Sess. P.A. 99-2, S. 52; P.A. 01-84, S. 21, 26; P.A. 04-234, S. 2, 5; P.A. 05-84, S. 3; 05-288, S. 188; P.A. 07-143, S. 14; 07-217, S. 196.)

History: June Sp. Sess. P.A. 99-2 amended Subsec. (c) to provide that the period of special parole for the specified offenses “may be for more than ten years” rather than “shall be not less than ten years nor more than thirty-five years” and to make technical changes in statutory references; P.A. 01-84 amended Subsec. (c) to replace reference to “a violation of subdivision (2) of section 53-21” with “a violation of subdivision (2) of section 53-21 of the general statutes in effect prior to October 1, 2000,” and include a violation of “subdivision (2) of subsection (a) of section 53-21”, effective July 1, 2001; P.A. 04-234 replaced “chairman” with “chairperson” where appearing, amended Subsec. (a) to require the person be “automatically” transferred to the jurisdiction of the chairperson, delete provision that the person is transferred “from the custody of the Commissioner of Correction” and add provision requiring that Department of Correction be responsible for supervision of any person transferred to the jurisdiction of the chairperson during such person’s period of special parole, added Subsec. (d) re a hearing on an alleged violation of the conditions of a parolee’s special parole, added Subsec. (e) re authorized dispositions by the board upon establishing a violation, added Subsec. (f) re authority of the chairperson to issue a mittimus upon revocation of special parole and added Subsec. (g) re authority of the board to release again on special parole a parolee whose special parole has been revoked, effective June 8, 2004, and replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 05-84 amended Subsec. (e)(1) to replace “sentence of special parole” with “period of special parole”; P.A. 05-288 made technical changes in Subsec. (c), effective July 13, 2005; P.A. 07-143 amended Subsec. (b) to add provisions authorizing court to order compliance with any or all of the requirements of Sec. 53a-30(a), requiring court to cause a copy of the order to be delivered to the person and Department of Correction and authorizing Board of Pardons and Paroles to require compliance with any or all of the requirements of Sec. 53a-30(a) which court could have imposed and are not inconsistent with any condition actually imposed by court; P.A. 07-217 amended Subsec. (b) to replace provision that court may “as a condition of the sentence, order such person to comply” with any or all of requirements of Sec. 53a-30(a) with provision re court may “recommend that such person comply” with such requirements, require delivery of copy of “recommendation”, rather than copy of “order”, and authorize board to require compliance with “the requirements of subsection (a) of section 53a-30 which the court recommended”, rather than “any or all of the requirements of subsection (a) of section 53a-30 which the court could have imposed and which are not inconsistent with any condition actually imposed by the court”.

Regardless of whether a person has been convicted of one offense or multiple offenses, the legislature has used the phrase “period of special parole” to refer to that duration of time in which a person is transferred to the jurisdiction of the chairperson of the Board of Pardons and Paroles for supervision. 133 CA 140.

Subsec. (c):

With respect to 1999 revision, when sentencing provisions of Sec. 54-128(c) and Subsec. conflict, legislature intended the maximum statutory limit in Sec. 54-128(c) to control; defendant’s sentence of ten years of imprisonment followed by ten years of special parole violated Sec. 54-128(c) and was an illegal sentence because total length of terms of imprisonment and special parole combined exceeded maximum term of imprisonment authorized for sexual assault in the second degree by Sec. 53a-35a(6) and Sec. 53a-71(b). 279 C. 527. Subsec. can be given effect only to the extent that it does not conflict with Sec. 54-128(c). 292 C. 417.

Court exceeded its authority by sentencing defendant to sixteen years of special parole, beyond the ten year maximum, where defendant had not been convicted of one of the enumerated exceptions for which a longer period of special parole may be imposed. 133 CA 140.



Section 54-125f - Pilot zero-tolerance drug supervision program.

(a) Not later than October 1, 1998, the chairman of the Board of Pardons and Paroles shall establish a pilot zero-tolerance drug supervision program. Eligibility for participation in the program shall be limited to individuals who are eligible for release on parole and shall be based upon criteria, including a limit on the maximum number of eligible participants, established by the chairman of the Board of Pardons and Paroles.

(b) Any person entering such program shall, as a condition of participating in such program, agree to: (1) Submit to periodic urinalysis drug tests, (2) detention in a halfway house facility for a period of two days each time such test produces a positive result, and (3) comply with all rules established by the halfway house if detained in such facility.

(c) Participants in the zero-tolerance drug supervision program shall submit to periodic urinalysis drug tests. If the test produces a positive result, the participant may be detained in a halfway house facility for a period of two days.

(d) Any person who has submitted to a urinalysis drug test pursuant to subsection (c) of this section that produced a positive result may request that a second urinalysis drug test be administered, at such person’s expense, to confirm the results of the first test, except that if the participant is determined to be indigent, based upon financial affidavits, the Board of Pardons and Paroles shall pay the cost of the test. The second drug test shall be a urinalysis drug test, separate and independent of the initial test. The participant may be detained in a halfway house pending the results of the second test. If such second test does not produce a positive result, the participant, if detained in a halfway house, shall be released and the fee, if paid by the participant, shall be refunded to the participant.

(e) If at any time during participation in the zero-tolerance drug supervision program, the chairman of the Board of Pardons and Paroles determines that the public safety will be served by the incarceration of a participant, such participant may be returned to a correctional facility.

(P.A. 98-145, S. 1, 4; P.A. 99-34, S. 1, 2; P.A. 02-89, S. 84; P.A. 03-278, S. 111; P.A. 04-234, S. 2.)

History: P.A. 99-34 amended Subsec. (a) to delete provision that limited the program to individuals eligible for release on parole “in accordance with section 54-125b”, effective May 27, 1999; P.A. 02-89 deleted as obsolete Subsec. (f) requiring the chairman of the Board of Parole, the Commissioner of Correction and the Chief Court Administrator to submit a report on the program to the committee of the General Assembly having cognizance of matters relating to criminal justice not later than January 1, 2000; P.A. 03-278 made a technical change in Subsec. (a), effective July 9, 2003; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.

See Sec. 18-100e re pilot zero-tolerance drug supervision program.



Section 54-125g - Parole of prisoner nearing end of maximum sentence.

Notwithstanding the provisions of sections 18-100d, 54-124c and 54-125a, any person who has six months or less to the expiration of the maximum term or terms for which such person was sentenced, may be allowed to go at large on parole provided such person agrees (1) to be subject to supervision by personnel of the Department of Correction for a period of one year, and (2) to be retained in the institution from which such person was paroled for a period equal to the unexpired portion of the term of his or her sentence if such person is found to have violated the terms or conditions of his or her parole. Any person subject to the provisions of subdivision (1) or (2) of subsection (b) of section 54-125a shall only be eligible to go at large on parole under this section after having served ninety-five per cent of the definite sentence imposed.

(P.A. 99-196, S. 1; P.A. 04-257, S. 122.)

History: P.A. 04-257 replaced “Board of Parole” with “Department of Correction”, effective June 14, 2004.



Section 54-125h - Transfer of prisoner granted parole and nearing parole release date.

Notwithstanding the provisions of section 54-125a, the chairperson of the Board of Pardons and Paroles may transfer to any public or private nonprofit halfway house, group home or mental health facility or to an approved community or private residence any person confined in a correctional institution or facility who has been granted parole release and is within eighteen months of the parole release date established by the board. Any person released from confinement pursuant to this section shall be transferred to the jurisdiction of the chairperson of the Board of Pardons and Paroles. Such person shall remain in the custody of the Commissioner of Correction during the period of such release and employees of the Department of Correction shall be responsible for the supervision of such person while such person is residing at such halfway house, group home, mental health facility or community or private residence. Such person may, at any time, be returned to confinement in a correctional facility.

(P.A. 04-234, S. 2, 9.)

History: P.A. 04-234 effective June 8, 2004 (Revisor’s note: Effective July 1, 2004, references to “Board of Parole” or “Board of Pardons” in the general statutes and in the public and special acts of the 2003 and 2004 regular and special sessions of the General Assembly were replaced with “Board of Pardons and Paroles” pursuant to Sec. 2 of P.A. 04-234).



Section 54-126 - Rules and regulations concerning parole. Enforcement.

Said Board of Pardons and Paroles may establish such rules and regulations as it deems necessary, upon which such convict may go upon parole, and the panel for the particular case may establish special provisions for the parole of a convict. The chairman of the board shall enforce such rules, regulations and provisions and retake and reimprison any convict upon parole, for any reason that such panel, or the chairman with the approval of the panel, deems sufficient; and the chairman may detain any convict or inmate pending approval by the panel of such retaking or reimprisonment.

(1949 Rev., S. 8828; 1967, P.A. 152, S. 52; 1972, P.A. 25, S. 2; P.A. 93-219, S. 8, 14; P.A. 04-234, S. 2.)

History: 1967 act, effective July 1, 1968, provided for enforcement by correction commissioner and added provision for detention by commissioner at end of section; 1972 act amended section to reflect transfer of parole power for entire board or quorum to panels and authorized panels to set special conditions for parole; P.A. 93-219 replaced the commissioner of correction with the chairman of the board as the official responsible for enforcement, recapture and detention, effective July 1, 1994; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.

Cited. 4 CS 365. Rule of board which conflicted with section 54-128 (a) declared void. 27 CS 439.



Section 54-126a - Testimony of crime victim at parole hearing.

(a) For the purposes of this section, “victim” means a person who is a victim of a crime, the legal representative of such person, a member of a deceased victim’s immediate family or a person designated by a deceased victim in accordance with section 1-56r.

(b) At a hearing held by a panel of the Board of Pardons and Paroles for the purpose of determining the eligibility for parole of an inmate incarcerated for the commission of any crime, such panel shall permit any victim of the crime for which the inmate is incarcerated to appear before the panel for the purpose of making a statement for the record concerning whether the inmate should be released on parole or the nature of any terms or conditions to be imposed upon any such release. In lieu of such appearance, the victim may submit a written statement to the panel and the panel shall make such statement a part of the record at the parole hearing.

(c) Nothing in this section shall be construed to prohibit the board from exercising its discretion to permit a member or members of a victim’s immediate family to appear before the panel and make a statement in accordance with subsection (b) of this section.

(P.A. 83-416; P.A. 85-566, S. 2; P.A. 91-389, S. 7, 12; P.A. 01-211, S. 9; P.A. 02-105, S. 14; P.A. 04-234, S. 2; Jan. Sp. Sess. P.A. 08-1, S. 13.)

History: P.A. 85-566 amended Subsec. (c) to replace provision that nothing in the section shall be construed to require the state to give notice to a victim of a scheduled parole hearing with provision that the board shall notify a victim of the date, time and place of the hearing if the victim requests notice and provides a current address; P.A. 91-389 amended Subsec. (a) to revise the definition of “victim” and deleted Subsec. (c) re the requirement that the board notify a victim who has requested notice of the date, time and place of the hearing, effective April 1, 1992; P.A. 01-211 amended Subsec. (a) to redefine “victim” and amended Subsec. (b) to make provisions applicable at a hearing for an inmate incarcerated for the commission of “any crime” rather than “a class A, B or C felony or a violation of section 53a-60a, 53a-60c, 53a-72b, 53a-103a or 53a-216”; P.A. 02-105 amended Subsec. (a) by adding a person designated by a victim pursuant to Sec. 1-56r to definition of “victim”; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; Jan. Sp. Sess. P.A. 08-1 added Subsec. (c) re board’s discretion to permit a member or members of victim’s immediate family to appear before panel and make a statement, effective January 25, 2008.

See Sec. 54-220a re assignment of victim advocates to assist victims at hearings.



Section 54-127 - Rearrest.

The request of the Commissioner of Correction or any officer of the Department of Correction so designated by the commissioner, or of the Board of Pardons and Paroles or its chairman shall be sufficient warrant to authorize any officer of the Department of Correction or any officer authorized by law to serve criminal process within this state, to return any convict or inmate on parole into actual custody; and any such officer, police officer, constable or state marshal shall arrest and hold any parolee or inmate when so requested, without any written warrant.

(1949 Rev., S. 8829; March, 1958, P.A. 27, S. 38; 1967, P.A. 152, S. 53; 1969, P.A. 271; 1971, P.A. 62; May Sp. Sess. P.A. 94-6, S. 22, 28; P.A. 00-99, S. 123, 154; P.A. 04-234, S. 2; 04-257, S. 123.)

History: 1967 act, effective July 1, 1968, added correction commissioner to those authorized to request rearrest, deleted provision for parole board to authorize persons to so request and substituted officers of the correction department for officers of the board or the State Prison; 1969 act applied provisions to correction department officers designated by commissioner; 1971 act authorized chairman of board of parole to request custody; May Sp. Sess. P.A. 94-6 added “any officer of the board of parole designated by the chairman”, made technical changes and deleted provision pertaining to compensation, effective July 1, 1994; P.A. 00-99 replaced reference to sheriff with state marshal, effective December 1, 2000; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 04-257 deleted “any officer of the Board of Parole designated by the chairman” from individuals authorized to request the return to custody of a convict or inmate and deleted an officer “of the Board of Parole” from officers authorized to return a convict or inmate to custody, effective June 14, 2004.

Cited. 12 CA 1.

Cited. 4 CS 365. Cited. 27 CS 443.



Section 54-127a - Parole revocation and rescission hearings.

All parole revocation and rescission hearings shall be conducted by an employee of the Board of Pardons and Paroles. The parole of a person who has been allowed to go on parole in accordance with subsection (a) of section 54-125a or section 54-125g, or who has been sentenced to a period of special parole in accordance with subdivision (9) of subsection (b) of section 53a-28, shall be revoked or rescinded if, after such hearing, the employee recommends such revocation or rescission and such recommendation is approved by at least two members of a panel of the board.

(P.A. 04-234, S. 2, 6.)

History: P.A. 04-234 effective June 8, 2004 (Revisor’s note: Effective July 1, 2004, references to “Board of Parole” or “Board of Pardons” in the general statutes and in the public and special acts of 2003 and 2004 regular and special sessions of the General Assembly were replaced with “Board of Pardons and Paroles” pursuant to Sec. 2 of P.A. 04-234).



Section 54-128 - Period of confinement in correctional institution after parole violation.

(a) Any paroled inmate who has been returned to any institution of the Department of Correction for violation of such inmate’s parole may be retained in a correctional institution for a period equal to the unexpired portion of the term of such inmate’s sentence at the date of the request or order for such inmate’s return less any commutation or diminution of such inmate’s sentence earned, except that the Board of Pardons and Paroles may, in its discretion, determine that such inmate shall forfeit any or all of such earned time, or may be again paroled by said board.

(b) Each parolee or inmate, subject to the provisions of section 18-7, shall be subject to loss of all or any portion of time earned.

(c) Any person who, during the service of a period of special parole imposed in accordance with subdivision (9) of subsection (b) of section 53a-28, has been returned to any institution of the Department of Correction for violation of such person’s parole, may be retained in a correctional institution for a period equal to the unexpired portion of the period of special parole. The total length of the term of incarceration and term of special parole combined shall not exceed the maximum sentence of incarceration authorized for the offense for which the person was convicted.

(1949 Rev., S. 8830; 1957, P.A. 461, S. 5; 1967, P.A. 152, S. 54; P.A. 98-234, S. 4; P.A. 04-234, S. 2, 8; 04-257, S. 84, 124.)

History: 1967 act, effective July 1, 1968, extended section to all correctional institutions rather than State Prison alone, added reference to correction commissioner and deleted restriction of subsection (b) to serious acts of insubordination and refusal to conform to prison or parole regulations; P.A. 98-234 added new Subsec. (c) re the period of time that a person who has violated his special parole may be retained in the institution from which he was paroled; P.A. 04-234 replaced where appearing “the institution from which he was paroled” with “a correctional institution” as the place where a returned inmate may be retained, amended Subsec. (a) to delete reference to a paroled “convict”, amended Subsec. (c) to delete provision re returning an inmate to “the custody of the Commissioner of Correction”, and made technical changes, effective June 8, 2004, and replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 04-257 amended Subsec. (a) to delete reference to a paroled “convict”, delete provision re returning an inmate to “the custody of the Commissioner of Correction”, replace “the institution from which he was paroled” with “a correctional institution” as the place where a returned inmate may be retained and make technical changes for purposes of gender neutrality, and made a technical change in Subsec. (c), effective June 14, 2004.

Cited. 12 CA 1.

Cited. 4 CS 365. Cited. 11 CS 284. Cited. 13 CS 309. Sentence runs for parolee until date of order for return. 16 CS 22. Cited. Id., 80. When prisoner was returned for violation of parole, term he was to serve should have been computed by subtracting, from time he was to serve, period he had served up to date of order for his return as parole violator. 27 CS 439. When a man is returned to prison for parole violation, he may be held only for the balance of time after the date of the issuance of the order for his return. 32 CS 190.

Subsec. (a):

Cited. 184 C. 222.

Subsec. (c):

When sentencing provisions of Sec. 54-125e(c) and Subsec. conflict, legislature intended the maximum statutory limit in Subsec. to control; defendant’s sentence of ten years of imprisonment followed by ten years of special parole violated Subsec. and was an illegal sentence because total length of terms of imprisonment and special parole combined exceeded maximum term of imprisonment authorized for sexual assault in the second degree by Sec. 53a-35a(6) and Sec. 53a-71(b). 279 C. 527. Sec. 54-125e(c) can be given effect only to the extent that it does not conflict with Subsec. 292 C. 417.



Section 54-129 - Discharge of paroled prisoner.

If it appears to the appropriate panel of the Board of Pardons and Paroles that any convict or inmate on parole or eligible for parole will lead an orderly life, said panel, by a unanimous vote of all the members present at any regular meeting thereof, may declare such convict or inmate discharged from the custody of the Commissioner of Correction and shall thereupon deliver to him a written certificate to that effect under the seal of the Board of Pardons and Paroles and signed by its chairman and the commissioner.

(1949 Rev., S. 8831; 1957, P.A. 461, S. 6; 1967, P.A. 152, S. 55; 1972, P.A. 25, S. 3; P.A. 04-234, S. 2.)

History: 1967 act, effective July 1, 1968, substituted custody of correction commissioner for “said prison” and provided certificate be signed by chairman of board of parole and commissioner rather than executive secretary of board and warden; 1972 act applied provisions to persons eligible for parole and transferred duties formerly held by entire parole board or quorum to panels of board; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.

Cited. 8 CA 656.

Cited. 4 CS 365. Cited. 16 CS 80.



Section 54-130 - State Prison for Women not covered.

Section 54-130 is repealed.

(1957, P.A. 461, S. 7; 1967, P.A. 152, S. 56.)



Section 54-130a - (Formerly Sec. 18-26). Jurisdiction and authority to grant commutations of punishment, releases and pardons.

(a) Jurisdiction over the granting of, and the authority to grant, commutations of punishment or releases, conditioned or absolute, in the case of any person convicted of any offense against the state and commutations from the penalty of death shall be vested in the Board of Pardons and Paroles.

(b) The board shall have authority to grant pardons, conditioned, provisional or absolute, for any offense against the state at any time after the imposition and before or after the service of any sentence.

(c) The board may accept an application for a pardon three years after an applicant’s conviction of a misdemeanor or violation and five years after an applicant’s conviction of a felony, except that the board, upon a finding of extraordinary circumstances, may accept an application for a pardon prior to such dates.

(d) Whenever the board grants an absolute pardon to any person, the board shall cause notification of such pardon to be made in writing to the clerk of the court in which such person was convicted, or the Office of the Chief Court Administrator if such person was convicted in the Court of Common Pleas, the Circuit Court, a municipal court, or a trial justice court.

(e) Whenever the board grants a provisional pardon to any person, the board shall cause notification of such pardon to be made in writing to the clerk of the court in which such person was convicted. The granting of a provisional pardon does not entitle such person to erasure of the record of the conviction of the offense or relieve such person from disclosing the existence of such conviction as may be required.

(f) In the case of any person convicted of a violation for which a sentence to a term of imprisonment may be imposed, the board shall have authority to grant a pardon, conditioned, provisional or absolute, in the same manner as in the case of any person convicted of an offense against the state.

(1949 Rev., S. 3020; 1959, P.A. 410, S. 4; P.A. 74-163, S. 5; P.A. 76-388, S. 5, 6; 76-436, S. 10a, 595, 681; P.A. 04-234, S. 2; P.A. 06-187, S. 86; P.A. 07-57, S. 1.)

History: 1959 act extended jurisdiction in Subsec. (a) from cases of persons confined in State Prison to persons convicted of any offense against the state; P.A. 74-163 added Subsec. (c) re notice of absolute pardon; P.A. 76-388 included circuit court and replaced “chief clerk” of court of common pleas with “chief judge” in Subsec. (c); P.A. 76-436 replaced “chief judge of common pleas court” with “office of the chief court administrator”, effective July 1, 1978; P.A. 04-234 replaced Board of Pardons with Board of Pardons and Paroles, effective July 1, 2004; Sec. 18-26 transferred to Sec. 54-130a in 2005; P.A. 06-187 amended Subsec. (b) to authorize board to grant “provisional” pardons, amended Subsec. (c) to provide that the “board”, rather than the “secretary of said board”, shall cause notification to be made and added Subsec. (d) to require that board cause written notification of the granting of provisional pardon to be made to clerk of the court in which the person granted such pardon was convicted and provide that granting of provisional pardon does not entitle the person to erasure of conviction record or relieve person from disclosing existence of conviction as may be required; P.A. 07-57 made a technical change in Subsec. (b), added new Subsec. (c) authorizing board to accept a pardon application 3 years after a misdemeanor or violation conviction and 5 years after a felony conviction or prior to such dates if extraordinary circumstances are found, redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e) and added new Subsec. (f) authorizing board to grant a pardon to a person convicted of a violation for which a sentence to a term of imprisonment may be imposed in the same manner as a person convicted of an offense against the state.

Cited. 124 C. 123. Cited. 145 C. 60. Cited. 152 C. 601. Cited. 206 C. 267.

Cited. 15 CA 161. Cited. 26 CA 132.

Cited. 26 CS 181. Cited. 35 CS 516.

Subsec. (a):

Board may revoke an absolute commutation prior to actual release of prisoner if factual basis for commutation proves to be erroneous and justification for granting commutation thereby abrogated. 206 C. 267.

Subsec. (b):

Cited. 208 C. 420.



Section 54-130b - (Formerly Sec. 18-26a). Commutation of punishment and deportation of inmates who are aliens.

(a) The Board of Pardons and Paroles shall enter into an agreement with the United States Immigration and Naturalization Service for the deportation of persons incarcerated in correctional facilities in the state who are aliens upon the conditioned commutation of their punishment by said board.

(b) The Board of Pardons and Paroles may grant a commutation of punishment in the case of any person incarcerated in a correctional facility in the state who is an alien and transfer such person to the United States Immigration and Naturalization Service for deportation in accordance with the agreement entered into pursuant to subsection (a) of this section provided such person agrees not to contest his criminal conviction and deportation.

(P.A. 95-162; P.A. 04-234, S. 2.)

History: P.A. 04-234 replaced Board of Pardons with Board of Pardons and Paroles, effective July 1, 2004; Sec. 18-26a transferred to Sec. 54-130b in 2005.



Section 54-130c - (Formerly Sec. 18-30). Information about prisoner.

Said board may institute inquiries by correspondence or otherwise as to the previous history or character of any prisoner, and each prosecuting officer, judge, police officer or other person shall give said board, upon request, such information as he may possess with reference to the habits, disposition, career and associates of any prisoner.

(1949 Rev., S. 3024.)

History: Sec. 18-30 transferred to Sec. 54-130c in 2005.



Section 54-130d - (Formerly Sec. 18-27a). Testimony of crime victim at session of board. Notification of Office of Victim Services of board’s action.

(a) For the purposes of this section, “victim” means a person who is a victim of a crime, the legal representative of such person or a member of a deceased victim’s immediate family.

(b) At a session held by the Board of Pardons and Paroles to consider whether to grant a commutation of punishment or release, conditioned or absolute, a commutation from the penalty of death or a pardon, conditioned or absolute, to any person convicted of any crime, the board shall permit any victim of the crime for which the person was convicted to appear before the board for the purpose of making a statement for the record concerning whether the convicted person should be granted such commutation, release or pardon. In lieu of such appearance, the victim may submit a written statement to the board and the board shall make such statement a part of the record at the session.

(c) If the Board of Pardons and Paroles is prepared to grant a commutation of punishment or release, conditioned or absolute, a commutation from the penalty of death or a pardon, conditioned or absolute, to a person convicted of an offense involving the use, attempted use or threatened use of physical force against another person or resulting in the physical injury, serious physical injury or death of another person, it shall make reasonable efforts to locate and notify any victim of the crime for which such person was convicted prior to granting such commutation, release or pardon and shall permit such victim to appear before the board and make a statement or submit a statement as provided in subsection (b) of this section.

(d) Upon the granting to any person of a commutation of punishment or release, conditioned or absolute, a commutation from the penalty of death or a pardon, conditioned or absolute, the Board of Pardons and Paroles shall forthwith notify the Office of Victim Services of its action.

(P.A. 91-389, S. 8, 12; P.A. 99-247, S. 3; P.A. 01-211, S. 8; P.A. 04-234, S. 2.)

History: P.A. 91-389, S. 8 effective April 1, 1992; (Revisor’s note: In 1995 the reference to “Commission on Victim Services” in Subsec. (c) was changed editorially by the Revisors to “Office of Victim Services” to carry out the provisions of Public Act 93-310); P.A. 99-247 added new Subsec. (c) to require the board to make reasonable efforts to locate and notify any victim of a crime of violence prior to granting the person convicted of such crime a commutation, release or pardon and to permit such victim to appear before the board and make or submit a statement, relettering former Subsec. (c) as Subsec. (d); P.A. 01-211 amended Subsec. (a) to redefine “victim” as “a person who is a victim of a crime, the legal representative of such person or a member of a deceased victim’s immediate family” rather than “the victim, the legal representative of the victim or a member of a deceased victim’s immediate family”, amended Subsec. (b) to make provisions applicable at a session for a person convicted of “any crime” rather than “a class A, B or C felony or a violation of section 53a-60a, 53a-60c, 53a-72b, 53a-103a or 53a-216” and amended Subsec. (c) to make provisions applicable with respect to a person convicted of an offense “resulting in the physical injury, serious physical injury or death of another person”; P.A. 04-234 replaced Board of Pardons with Board of Pardons and Paroles, effective July 1, 2004; Sec. 18-27a transferred to Sec. 54-130d in 2005.



Section 54-130e - Provisional pardons.

(a) For the purposes of this section and sections 31-51i and 54-130a:

(1) “Barrier” means a denial of employment or a license based on an eligible offender’s conviction of a crime without due consideration of whether the nature of the crime bears a direct relationship to such employment or license;

(2) “Eligible offender” means a person who has been convicted of a crime or crimes in this state or another jurisdiction and who is a resident of this state and is applying for a provisional pardon or is under the jurisdiction of the Board of Pardons and Paroles;

(3) “Employment” means any remunerative work, occupation or vocation or any form of vocational training, but does not include employment with a law enforcement agency;

(4) “Forfeiture” means a disqualification or ineligibility for employment or a license by reason of law based on an eligible offender’s conviction of a crime;

(5) “License” means any license, permit, certificate or registration that is required to be issued by the state or any of its agencies to pursue, practice or engage in an occupation, trade, vocation, profession or business; and

(6) “Provisional pardon” means a form of relief from barriers or forfeitures to employment or the issuance of licenses granted to an eligible offender by the Board of Pardons and Paroles pursuant to subsections (b) to (i), inclusive, of this section.

(b) The Board of Pardons and Paroles may issue a provisional pardon to relieve an eligible offender of barriers or forfeitures by reason of such person’s conviction of the crime or crimes specified in such provisional pardon. Such provisional pardon may be limited to one or more enumerated barriers or forfeitures or may relieve the eligible offender of all barriers and forfeitures. No provisional pardon shall apply or be construed to apply to the right of such person to retain or be eligible for public office.

(c) The Board of Pardons and Paroles may, in its discretion, issue a provisional pardon to an eligible offender upon verified application of such person. The board may issue a provisional pardon at any time after the sentencing of an eligible offender.

(d) The board shall not issue a provisional pardon unless the board is satisfied that:

(1) The person to whom the provisional pardon is to be issued is an eligible offender;

(2) The relief to be granted by the provisional pardon may promote the public policy of rehabilitation of ex-offenders through employment; and

(3) The relief to be granted by the provisional pardon is consistent with the public interest in public safety and the protection of property.

(e) In accordance with the provisions of subsection (d) of this section, the board may limit the applicability of the provisional pardon to specified types of employment or licenses for which the eligible offender is otherwise qualified.

(f) The board may, for the purpose of determining whether such provisional pardon should be issued, request its staff to conduct an investigation of the applicant and submit to the board a report of the investigation. Any written report submitted to the board pursuant to this subsection shall be confidential and not disclosed except where required or permitted by any provision of the general statutes or upon specific authorization of the board.

(g) If a provisional pardon is issued by the board while an eligible offender is on probation or parole, the provisional pardon shall be deemed to be temporary until the person completes such person’s period of probation or parole. During the period that such provisional pardon is temporary, the board may revoke such provisional pardon for violation of the conditions of such person’s probation or parole.

(h) The board may at any time issue a new provisional pardon to enlarge the relief previously granted, and the provisions of subsections (b) to (f), inclusive, of this section shall apply to the issuance of any new provisional pardon.

(i) The application for a provisional pardon, the report of an investigation conducted pursuant to subsection (f) of this section, the provisional pardon and the revocation of a provisional pardon shall be in such form and contain such information as the Board of Pardons and Paroles shall prescribe.

(P.A. 06-187, S. 84, 85.)



Section 54-131 - Employment of paroled or discharged prisoners. Interviews.

The Connecticut Prison Association and the Commissioner of Correction shall make all reasonable efforts to secure employment and provide directly or by contract other necessary services for any convict or inmate paroled or discharged from the custody of the commissioner and any institution of the Department of Correction, and the agents of said association are authorized, in carrying out this duty, to interview inmates of said correctional institutions prior to discharge.

(1949 Rev., S. 8832; 1949, S. 3330d; 1963 P.A. 642, S. 77; 1967, P.A. 152, S. 57.)

History: 1963 act substituted state jails for county jails; 1967 act, effective July 1, 1968, substituted correction commissioner for parole board and substituted department institutions for State Prison, reformatory and jails.

See Sec. 18-81c re Connecticut Prison Association.

Cited. 4 CS 365. Cited. 27 CS 327.



Section 54-131a - Release of inmate on medical parole.

The Board of Pardons and Paroles may determine, in accordance with sections 54-131a to 54-131g, inclusive, when and under what conditions an inmate serving any sentence of imprisonment may be released on medical parole.

(P.A. 89-383, S. 6, 16; P.A. 04-234, S. 2.)

History: P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.



Section 54-131b - Eligibility for medical parole.

The Board of Pardons and Paroles may release on medical parole any inmate serving any sentence of imprisonment, except an inmate convicted of a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, or murder with special circumstances under the provisions of section 53a-54b in effect on or after April 25, 2012, who has been diagnosed pursuant to section 54-131c as suffering from a terminal condition, disease or syndrome, and is so debilitated or incapacitated by such condition, disease or syndrome as to be physically incapable of presenting a danger to society. Notwithstanding any provision of the general statutes to the contrary, the Board of Pardons and Paroles may release such inmate at any time during the term of such inmate’s sentence.

(P.A. 89-383, S. 7, 16; P.A. 04-234, S. 2; P.A. 12-5, S. 34.)

History: P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 12-5 added reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re capital felony, added reference to murder with special circumstances under Sec. 53a-54b and made technical changes, effective April 25, 2012.



Section 54-131c - Medical diagnosis.

A diagnosis that an inmate is suffering from a terminal condition, disease or syndrome shall be made by a physician licensed under chapter 370 and shall include but need not be limited to (1) a description of such terminal condition, disease or syndrome, (2) a prognosis concerning the likelihood of recovery from such condition, disease or syndrome and (3) a description of the inmate’s physical incapacity. A diagnosis made by a physician other than one employed by the Department of Correction or a hospital or medical facility used by the Department of Correction for medical treatment of inmates may be reviewed by a physician appointed by the Commissioner of Correction or reviewed by the medical director of the Department of Correction. For purposes of this section “terminal condition, disease or syndrome” includes, but is not limited to, any prognosis by a licensed physician that the inmate has six months or less to live.

(P.A. 89-383, S. 8, 16.)



Section 54-131d - Conditions of release on medical parole.

(a) The Board of Pardons and Paroles shall require as a condition of release on medical parole that the parolee agree to placement and that he is able to be placed for a definite or indefinite period of time in a hospital or hospice or other housing accommodation suitable to his medical condition, including his family’s home, as specified by the board.

(b) The Board of Pardons and Paroles may require as a condition of release on medical parole periodic diagnoses as described in section 54-131c. If after review of such diagnoses the board finds that a parolee released pursuant to sections 54-131a to 54-131g, inclusive, is no longer so debilitated or incapacitated as to be physically incapable of presenting a danger to society, such parolee shall be returned to any institution of the Department of Correction.

(P.A. 89-383, S. 9, 16; P.A. 04-234, S. 2; 04-257, S. 125.)

History: P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 04-257 amended Subsec. (b) to provide that a parolee shall be returned to “any institution” of the Department of Correction rather than to “the custody” of said department, effective June 14, 2004.



Section 54-131e - Requests for medical diagnosis.

A request for a medical diagnosis in order to determine eligibility for medical parole under sections 54-131a to 54-131g, inclusive, may be made by the Board of Pardons and Paroles, the Commissioner of Correction, or a correctional institution warden or superintendent, or by request made to the board, commissioner, warden or superintendent by an inmate, an inmate’s spouse, parent, guardian, grandparent, aunt or uncle, sibling, child over the age of eighteen years, or attorney.

(P.A. 89-383, S. 10, 16; P.A. 04-234, S. 2.)

History: P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.



Section 54-131f - Special panel. Emergency review.

The Board of Pardons and Paroles may appoint a special panel to implement the provisions of sections 54-131a to 54-131g, inclusive. The board or special panel shall review and decide requests for medical parole under said sections on an emergency basis, and in all cases shall act in as expeditious a manner as possible.

(P.A. 89-383, S. 11, 16; P.A. 04-234, S. 2.)

History: P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.



Section 54-131g - Effect on parole or other release.

The provisions of sections 54-131a to 54-131f, inclusive, shall not affect an inmate’s eligibility for any other form of parole or release provided by law.

(P.A. 89-383, S. 12, 16.)



Section 54-131k - Compassionate parole release.

(a) The Board of Pardons and Paroles may grant a compassionate parole release to any inmate serving any sentence of imprisonment, except an inmate convicted of a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, or murder with special circumstances under the provisions of section 53a-54b in effect on or after April 25, 2012, if it finds that such inmate (1) is so physically or mentally debilitated, incapacitated or infirm as a result of advanced age or as a result of a condition, disease or syndrome that is not terminal as to be physically incapable of presenting a danger to society, and (2) (A) has served not less than one-half of such inmate’s definite or aggregate sentence, or (B) has served not less than one-half of such inmate’s remaining definite or aggregate sentence after commutation of the original sentence by the Board of Pardons and Paroles.

(b) Any person granted a compassionate parole release pursuant to this section shall be released subject to such terms and conditions as may be established by the Board of Pardons and Paroles and shall be supervised by the Department of Correction.

(P.A. 04-234, S. 2, 28; P.A. 12-5, S. 35.)

History: P.A. 04-234 effective June 8, 2004 (Revisor’s note: Effective July 1, 2004, references to “Board of Parole” or “Board of Pardons” in the general statutes and in the public and special acts of the 2003 and 2004 regular and special sessions of the General Assembly were replaced with “Board of Pardons and Paroles” pursuant to Sec. 2 of P.A. 04-234); P.A. 12-5 amended Subsec. (a) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re capital felony, add reference to murder with special circumstances under Sec. 53a-54b and make a technical change, effective April 25, 2012.



Section 54-132 - Definitions.

Section 54-132 is repealed, effective June 19, 2002.*

(1951, S. 3346d; 1957, P.A. 340; 1963, P.A. 642, S. 78; P.A. 00-185, S. 4, 5.)

*Note: P.A. 00-185 repealed this section effective “July 1, 2001, or upon enactment of the Interstate Compact for Adult Offender Supervision by thirty-five jurisdictions, whichever is later”; Pennsylvania became the thirty-fifth enacting jurisdiction on June 19, 2002.



Section 54-133 - Interstate Compact for Adult Offender Supervision.

The Interstate Compact for Adult Offender Supervision is hereby enacted into law and entered into by this state with all jurisdictions legally joining therein, in the form substantially as follows:

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to: Track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions.

The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 USC Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: To provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

In addition, this compact will: Create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials and regular reporting of compact activities to heads of state councils, state executive, judicial and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education regarding regulation of interstate movement of offenders for officials involved in such activity.

The compacting states recognize that there is no right of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. “Adult” means both individuals legally classified as adults and juveniles treated as adults by court order, statute or operation of law.

B. “Bylaws” means those bylaws established by the Interstate Commission for its governance or for directing or controlling the Interstate Commission’s actions or conduct.

C. “Compact administrator” means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state’s supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the state council under this compact.

D. “Compacting state” means any state which has enacted the enabling legislation for this compact.

E. “Commissioner” means the voting representative of each compacting state appointed pursuant to Article III of this compact.

F. “Interstate Commission” means the Interstate Commission for Adult Offender Supervision established by this compact.

G. “Member” means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

H. “Noncompacting state” means any state which has not enacted the enabling legislation for this compact.

I. “Offender” means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies.

J. “Person” means any individual, corporation, business enterprise, or other legal entity, either public or private.

K. “Rules” means acts of the Interstate Commission, duly promulgated pursuant to Article VII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

L. “State” means a state of the United States, the District of Columbia and any other territorial possession of the United States.

M. “State Council” means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

ARTICLE III

THE COMPACT COMMISSION

A. The compacting states hereby create the “Interstate Commission for Adult Offender Supervision”. The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. While each member state may determine the membership of its own State Council, its membership must include at least one representative from the legislative, judicial and executive branches of government, victims groups and compact administrators. Each State Council shall appoint as its commissioner the compact administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the State Council or by the Governor in consultation with the legislature and the judiciary.

In addition to appointment of its commissioner to the Interstate Commission, each State Council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

C. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations; such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All noncommissioner members of the Interstate Commission shall be ex officio, nonvoting, members. The Interstate Commission may provide in its bylaws for such additional, ex officio, nonvoting members as it deems necessary.

D. Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

E. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive committee which shall include commission officers, members and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws and as directed by the Interstate Commission and performs other duties as directed by the Interstate Commission or set forth in the bylaws.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

1. To adopt a seal and suitable bylaws governing the management and operation of the Interstate Commission.

2. To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

3. To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the compact commission.

4. To enforce compliance with compact provisions, Interstate Commission rules, and bylaws, using all necessary and proper means including, but not limited to, the use of judicial process.

5. To establish and maintain offices.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept or contract for services of personnel, including, but not limited to, members and their staffs.

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

9. To elect or appoint such officers, attorneys, employees, agents or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission’s personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel.

10. To accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of same.

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, real, personal or mixed.

13. To establish a budget and make expenditures and levy dues as provided in Article IX of this compact.

14. To sue and be sued.

15. To provide for dispute resolution among compacting states.

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

17. To report annually to the legislatures, governors, judiciary and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

18. To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity.

19. To establish uniform standards for the reporting, collecting and exchanging of data.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. Bylaws

1. The Interstate Commission shall, by a majority of the members, within twelve months of the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Providing reasonable standards and procedures: (i) For the establishment of committees, and (ii) governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the Interstate Commission;

f. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission;

g. Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

h. Providing transition rules for “start up” administration of the compact; and

i. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and staff

1. The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

Section C. Corporate records of the Interstate Commission

The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

Section D. Qualified immunity, defense and indemnification

1. The members, officers, executive director and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or wilful and wanton misconduct of any such person.

2. The Interstate Commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the Interstate Commission’s representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; provided, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

3. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission’s representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VI

ACTIVITIES OF THE INTERSTATE COMMISSION

1. The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

2. Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

3. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members’ participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

4. The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

5. The Interstate Commission’s bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

6. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the “Government in Sunshine Act”, 5 USC Section 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to: a. Relate solely to the Interstate Commission’s internal personnel practices and procedures; b. disclose matters specifically exempted from disclosure by statute; c. disclose trade secrets or commercial or financial information which is privileged or confidential; d. involve accusing any person of a crime, or formally censuring any person; e. disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy; f. disclose investigatory records compiled for law enforcement purposes; g. disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity; h. disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; i. specifically relate to the Interstate Commission’s issuance of a subpoena, or its participation in a civil action or proceeding.

7. For every meeting closed pursuant to this provision, the Interstate Commission’s chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

8. The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

1. The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

2. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 USC Section 551 et seq., and the Federal Advisory Committee Act, 5 USC App. 2, Section 1 et seq., as may be amended (hereinafter “APA”).

3. All rules and amendments shall become binding as of the date specified in each rule or amendment.

4. If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

5. When promulgating a rule, the Interstate Commission shall: a. Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule; b. allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available; c. provide an opportunity for an informal hearing; and d. promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

6. Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate Commission’s principal office is located for judicial review of such rule. If the court finds that the Interstate Commission’s action is not supported by substantial evidence, as defined in the APA, in the rulemaking record, the court shall hold the rule unlawful and set it aside.

7. Subjects to be addressed within twelve months after the first meeting must at a minimum include: a. Notice to victims and opportunity to be heard; b. offender registration and compliance; c. violations/returns; d. transfer procedures and forms; e. eligibility for transfer; f. collection of restitution and fees from offenders; g. data collection and reporting; h. the level of supervision to be provided by the receiving state; i. transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; j. mediation, arbitration and dispute resolution.

The existing rules governing the operation of the previous compact superseded by this compact shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

8. Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

ARTICLE VIII

OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION
BY THE INTERSTATE COMMISSION

Section A. Oversight

1. The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact’s purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute resolution

1. The compacting states shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

2. The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states.

3. The Interstate Commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Section C. Enforcement

The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XI, Section B, of this compact.

ARTICLE IX

FINANCE

1. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

2. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission’s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

3. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

4. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

1. Any state, as defined in Article II of this compact, is eligible to become a compacting state.

2. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

3. Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact (“withdrawing state”) by enacting a statute specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state.

4. The Interstate Commission shall notify the other compacting states of the withdrawing state’s intent to withdraw within sixty days of its receipt thereof.

5. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

6. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Default

1. If the Interstate Commission determines that any compacting state has at any time defaulted (“defaulting state”) in the performance of any of its obligations or responsibilities under this compact, the bylaws or any duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

b. Remedial training and technical assistance as directed by the Interstate Commission;

c. Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or chief judicial officer of the state; the majority and minority leaders of the defaulting state’s legislature, and the State Council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission bylaws, or duly promulgated rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension.

2. Within sixty days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor, the Chief Justice or chief judicial officer and the majority and minority leaders of the defaulting state’s legislature and the State Council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys’ fees.

Section D. Dissolution of compact

1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

1. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

2. The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other laws

1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states’ laws conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding effect of the compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

(1949 Rev., S. 8841; 1951, S. 3345d; P.A. 00-185, S. 3, 5.)

History: (Revisor’s note: In 1995 the indicators (a) and (b) in Subsec. (a)(1) were changed editorially by the Revisors to (A) and (B) respectively for consistency with statutory usage); P.A. 00-185 replaced former provisions re the “Uniform Act for Out-of-State Parolee Supervision” with the “Interstate Compact for Adult Offender Supervision”, effective July 1, 2001, or upon enactment of the Interstate Compact for Adult Offender Supervision by thirty-five jurisdictions, whichever is later; Pennsylvania became the thirty-fifth enacting jurisdiction on June 19, 2002.

See Sec. 54-76b re youthful offenders.

Subsec. (a)(2):

Receiving state terminates its supervision when parolee moves to another state after notice given to pending state of request of parolee to transfer. 167 C. 639.

Subsec. (a)(3):

Connecticut could retake parolee who had moved from the receiving state of Maine to Massachusetts without reporting to Connecticut authorities and was convicted of drug possession in Massachusetts. 167 C. 639. Cited. 215 C. 418.

Constitutionality of statute upheld; waiver of extradition as a condition of parole not repugnant to fourteenth amendment of U.S. Const. 17 CS 101.



Section 54-133a - Motor vehicle violation deemed a criminal offense for purposes of Interstate Compact for Adult Offender Supervision.

For the purposes of section 54-133, a motor vehicle violation for which a sentence to a term of imprisonment of more than one year may be imposed shall be deemed a criminal offense.

(P.A. 12-133, S. 21.)



Section 54-134 to 54-138b - Designation of “Compact Institutions”. Transfers to other correctional institutions. Incarceration in receiving state not to affect rights in sending state. Reimbursement for expenses. Ratification; regulations. Retaking of parolee. Unauthorized residency by parolee from another state; penalty.

Sections 54-134 to 54-138b, inclusive, are repealed, effective June 19, 2002.*

(1951, S. 3347d–3351d; 1963, P.A. 128; 1969, P.A. 297; P.A. 87-282, S. 21; P.A. 98-97; P.A. 00-185, S. 4, 5.)

*Note: P.A. 00-185 repealed these sections effective “July 1, 2001, or upon enactment of the Interstate Compact for Adult Offender Supervision by thirty-five jurisdictions, whichever is later”; Pennsylvania became the thirty-fifth enacting jurisdiction on June 19, 2002.



Section 54-142 - Destruction of notes received for unpaid fines.

Section 54-142 is repealed.

(1949 Rev., S. 8823; 1963, P.A. 642, S. 80; P.A. 76-336, S. 10.)






Chapter 961a - Criminal Records

Section 54-142a - (Formerly Sec. 54-90). Erasure of criminal records.

(a) Whenever in any criminal case, on or after October 1, 1969, the accused, by a final judgment, is found not guilty of the charge or the charge is dismissed, all police and court records and records of any state’s attorney pertaining to such charge shall be erased upon the expiration of the time to file a writ of error or take an appeal, if an appeal is not taken, or upon final determination of the appeal sustaining a finding of not guilty or a dismissal, if an appeal is taken. Nothing in this subsection shall require the erasure of any record pertaining to a charge for which the defendant was found not guilty by reason of mental disease or defect or guilty but not criminally responsible by reason of mental disease or defect.

(b) Whenever in any criminal case prior to October 1, 1969, the accused, by a final judgment, was found not guilty of the charge or the charge was dismissed, all police and court records and records of the state’s or prosecuting attorney or the prosecuting grand juror pertaining to such charge shall be erased by operation of law and the clerk or any person charged with the retention and control of such records shall not disclose to anyone their existence or any information pertaining to any charge so erased; provided nothing in this subsection shall prohibit the arrested person or any one of his heirs from filing a petition for erasure with the court granting such not guilty judgment or dismissal, or, where the matter had been before a municipal court, a trial justice, the Circuit Court or the Court of Common Pleas with the records center of the Judicial Department and thereupon all police and court records and records of the state’s attorney, prosecuting attorney or prosecuting grand juror pertaining to such charge shall be erased. Nothing in this subsection shall require the erasure of any record pertaining to a charge for which the defendant was found not guilty by reason of mental disease or defect.

(c) (1) Whenever any charge in a criminal case has been nolled in the Superior Court, or in the Court of Common Pleas, if at least thirteen months have elapsed since such nolle, all police and court records and records of the state’s or prosecuting attorney or the prosecuting grand juror pertaining to such charge shall be erased, except that in cases of nolles entered in the Superior Court, Court of Common Pleas, Circuit Court, municipal court or by a justice of the peace prior to April 1, 1972, such records shall be deemed erased by operation of law and the clerk or the person charged with the retention and control of such records shall not disclose to anyone their existence or any information pertaining to any charge so erased, provided nothing in this subsection shall prohibit the arrested person or any one of his heirs from filing a petition to the court or to the records center of the Judicial Department, as the case may be, to have such records erased, in which case such records shall be erased.

(2) Whenever any charge in a criminal case has been continued at the request of the prosecuting attorney, and a period of thirteen months has elapsed since the granting of such continuance during which period there has been no prosecution or other disposition of the matter, the charge shall be nolled upon motion of the arrested person and such erasure may thereafter be effected or a petition filed therefor, as the case may be, as provided in this subsection for nolled cases.

(d) (1) Whenever prior to October 1, 1974, any person who has been convicted of an offense in any court of this state has received an absolute pardon for such offense, such person or any one of his heirs may, at any time subsequent to such pardon, file a petition with the superior court at the location in which such conviction was effected, or with the superior court at the location having custody of the records of such conviction or with the records center of the Judicial Department if such conviction was in the Court of Common Pleas, Circuit Court, municipal court or by a trial justice court, for an order of erasure, and the Superior Court or records center of the Judicial Department shall direct all police and court records and records of the state’s or prosecuting attorney pertaining to such case to be erased.

(2) Whenever such absolute pardon was received on or after October 1, 1974, such records shall be erased.

(e) (1) The clerk of the court or any person charged with retention and control of such records in the records center of the Judicial Department or any law enforcement agency having information contained in such erased records shall not disclose to anyone, except the subject of the record, upon submission pursuant to guidelines prescribed by the Office of the Chief Court Administrator of satisfactory proof of the subject’s identity, information pertaining to any charge erased under any provision of this section and such clerk or person charged with the retention and control of such records shall forward a notice of such erasure to any law enforcement agency to which he knows information concerning the arrest has been disseminated and such disseminated information shall be erased from the records of such law enforcement agency. Such clerk or such person, as the case may be, shall provide adequate security measures to safeguard against unauthorized access to or dissemination of such records or upon the request of the accused cause the actual physical destruction of such records, except that such clerk or such person shall not cause the actual physical destruction of such records until three years have elapsed from the date of the final disposition of the criminal case to which such records pertain.

(2) No fee shall be charged in any court with respect to any petition under this section.

(3) Any person who shall have been the subject of such an erasure shall be deemed to have never been arrested within the meaning of the general statutes with respect to the proceedings so erased and may so swear under oath.

(f) Upon motion properly brought, the court or a judge thereof, if such court is not in session, may order disclosure of such records (1) to a defendant in an action for false arrest arising out of the proceedings so erased, or (2) to the prosecuting attorney and defense counsel in connection with any perjury charges which the prosecutor alleges may have arisen from the testimony elicited during the trial. Such disclosure of such records is subject also to any records destruction program pursuant to which the records may have been destroyed. The jury charge in connection with erased offenses may be ordered by the judge for use by the judiciary, provided the names of the accused and the witnesses are omitted therefrom.

(g) The provisions of this section shall not apply to any police or court records or the records of any state’s attorney or prosecuting attorney with respect to any information or indictment containing more than one count (1) while the criminal case is pending, or (2) when the criminal case is disposed of unless and until all counts are entitled to erasure in accordance with the provisions of this section, except that when the criminal case is disposed of, electronic records or portions of electronic records released to the public that reference a charge that would otherwise be entitled to erasure under this section shall be erased in accordance with the provisions of this section. Nothing in this section shall require the erasure of any information contained in the registry of protective orders established pursuant to section 51-5c. For the purposes of this subsection, “electronic record” means any police or court record or the record of any state’s attorney or prosecuting attorney that is an electronic record, as defined in section 1-267, or a computer printout.

(h) For the purposes of this section, “court records” shall not include a record or transcript of the proceedings made or prepared by an official court reporter, assistant court reporter or monitor.

(1949 Rev., S. 8840; 1963, P.A. 482; 642, S. 72; 1967, P.A. 181; 663; 1969, P.A. 229, S. 1; 1971, P.A. 635, S. 1; 1972, P.A. 20, S. 2; P.A. 73-276, S. 1, 2; P.A. 74-52, S. 1, 2; 74-163, S. 1–3; 74-183, S. 152, 291; P.A. 75-541, S. 1, 2; P.A. 76-345; 76-388, S. 4, 6; 76-436, S. 10a, 551, 681; P.A. 77-429; 77-452, S. 40, 41, 42, 72; P.A. 81-218, S. 1; P.A. 83-486, S. 7; P.A. 91-3; P.A. 93-142, S. 3, 8; P.A. 95-133, S. 1; P.A. 96-63, 96-79, S. 1; P.A. 99-215, S. 18, 29; P.A. 02-132, S. 60; P.A. 08-151, S. 1; P.A. 12-133, S. 23.)

History: 1963 acts substituted circuit court for court of common pleas, added provision for case when accused is found not guilty and provided for erasure of court records; 1967 acts added provisions re cases in common pleas, municipal and justice courts, reduced period to elapse before petition from three years to one year and added provisions requiring that petition have summons and proposed order appended, that copy of petition, summons and order be served at least 14 days before return day on specified persons, that clerk not disclose information pertaining to erased charge, that fee not be charged with respect to petition and that person subject of erasure order shall not be deemed to have been arrested ab initio with respect to erased proceedings; 1969 act inserted new provisions designated as Subsecs. (a) and (b) re final judgment of not guilty or dismissal of charges, designated previous provisions as Subsecs. (c) and (e), amending Subsec. (c) to remove references to judgments of not guilty and dismissal of charge for which application was previously same as for nolle and rephrasing Subsec. (e), and inserted new provisions re pardons as Subsec. (d); 1971 act deleted requirement that petition have summons and proposed order appended and that copy of petition, summons and proposed order be served at least 14 days before return day on specified persons; 1972 act added provisions applicable to continued cases in Subsec. (c); P.A. 73-276 deleted provisions re filing of petition with court granting nolle or with circuit court in matters pertaining to municipal court or justice of the peace and required that 13 months rather than one year have elapsed since nolle before petition filed; P.A. 74-52 amended Subsec. (c) to delete reference to nolles in common pleas court, municipal court or by justice of the peace, adding provision re nolles entered in those courts and in superior and circuit courts prior to April 1, 1972; P.A. 74-163 amended Subsec. (d) to specify applicability before or on and after October 1, 1974, added provisions in Subsec. (e) re forwarding of erasure notices, etc. and re storage or destruction of records and added Subsec. (f) re disclosure of records to accused or defendant; P.A. 74-183 amended section to reflect transfer of circuit court jurisdiction to common pleas court, reflecting reorganization of judicial system, effective December 31, 1974; P.A. 75-541 restated Subsec., prohibiting law enforcement agencies from disclosing information, referring to law enforcement agencies generally, rather than to persons, bodies or agencies including state department of police and required that court records and records of state’s or prosecuting attorneys be sealed, replacing reference to unspecified records and added Subsec. (g) clarifying applicability of provisions re police or court records or records of state’s or prosecuting attorneys; P.A. 76-345 added provisions in Subsec. (b) re police and court records and records of state’s or prosecuting attorney, substituted nolles in common pleas court for those in circuit court in Subsec. (c) pursuant to requirements of P.A. 74-183 and added provisions in Subsec. (f) re disclosure of records in connection with perjury charge, re disclosure subject to records destruction program and re use of jury charge; P.A. 76-388 specified applicability re office of chief judge of court of common pleas; P.A. 76-436 amended section to reflect transfer of all trial jurisdiction to superior court, deleting references to chief judge, clerk and prosecuting attorneys of common pleas and other lesser courts and adding references to chief court administrator, effective July 1, 1978; P.A. 77-429 authorized disclosure to hospital or institution where accused confined in Subsec. (f); P.A. 77-452 confirmed substitution of chief court administrator for chief judge of common pleas court and other related changes made in Subsecs. (b), (c) and (e); Sec. 54-90 transferred to Sec. 54-142a in 1979; P.A. 81-218 provided that in a criminal case where the accused is found not guilty, the charge shall be erased upon expiration of time to file a writ of error or appeal or upon final determination of the appeal sustaining a finding of not guilty, required retention and control of records in the records center of the judicial department rather than in the office of chief court administrator, allowed a charge to be construed as nolled only if the charge has been continued at the request of the prosecuting attorney, rather than continued in superior or common pleas court, allowed court to order disclosure of records upon application of the accused, replacing provision which allowed disclosure if court finds that nondisclosure “may be harmful to the accused in a civil action” and added references to indictments in Subsec. (g); P.A. 83-486 amended Subsec. (a) by adding provision that erasure is not required of record pertaining to a charge for which the defendant was found, by reason of mental disease or defect, not guilty or guilty but not criminally responsible, amended Subsec. (b) by adding provision that erasure is not required of record pertaining to a charge for which the defendant was found not guilty by reason of mental disease or defect, and amended Subsec. (f) by deleting provision which authorized court to disclose records to “any hospital or institution to which an accused is confined under the provisions of section 53a-47”; P.A. 91-3 amended Subsec. (e) to permit disclosure of records to subject of record pursuant to guidelines of chief court administrator of satisfactory proof of identity and amended Subsec. (f) by deleting language re disclosure of records by the court to the accused; P.A. 93-142 added “or dismissed” after “nolled”; P.A. 95-133 amended Subsec. (g) by deleting language re any count of any information which was nolled or dismissed and substituted indictment or information “containing more than one count” and added provision re disclosure and nonerasure of such information or indictment; P.A. 96-63 added Subsec. (h) to provide that the term “court records” does not include a record or transcript of the proceedings made or prepared by an official court reporter, assistant court reporter or monitor; P.A. 96-79 amended Subsec. (e) to add exception prohibiting the actual physical destruction of such records until three years have elapsed from the date of the final disposition of the criminal case to which such records pertain; P.A. 99-215 amended Subsec. (g) by deleting former provision prohibiting erasure if conviction upon one or more counts of information and permitting disclosure of information or indictment and substituting provision prohibiting erasure while criminal case is pending or when criminal case is disposed unless and until all counts are entitled to erasure in accordance with the provisions of this section, effective June 29, 1999; P.A. 02-132 amended Subsec. (g) by adding provision re information contained in the registry of protective orders established pursuant to Sec. 51-5c, effective January 1, 2003; P.A. 08-151 inserted Subdiv. designators in Subsecs. (c), (d) and (e), substituted “except that” for “However” in Subsec. (c)(1), made a technical change in Subsec. (f), and amended Subsec. (g) to insert exception for electronic records released to the public in Subdiv. (2) and define “electronic record”, effective October 1, 2009; P.A. 12-133 amended Subsec. (c)(2) by substituting “nolled upon motion of the arrested person” for “construed to have been nolled as of the date of termination of such thirteen-month period”.

See Sec. 29-15 re return of fingerprints, pictures and descriptions, etc. to persons found not guilty or whose cases are dismissed or nolled.

See Sec. 46b-146 re erasure of police and court records of delinquent children.

See Sec. 54-76o re erasure of police and court records of youthful offenders.

All police and court records include transcripts of criminal proceedings. 165 C. 152. Prohibition against disclosure of information includes transcripts and applies to everyone. Id. Cited. 179 C. 617. Cited. 240 C. 590.

Cited. 29 CS 333; Id., 344. Cited. 30 CS 108; Id., 181; Id., 197; Id., 211. Cited. 31 CS 179. Preliminary motions in criminal cases entitled State v. Anonymous, in view of this section. Id., 292; Id., 353. Cited. 32 CS 304. Cited. 33 CS 55. Cited. 34 CS 527; Id., 656. Early release of transcripts to defendants during criminal trial not a violation of this statute since in event of acquittal they would be entitled to them under provisions of Subsec. (f). 36 CS 9.

Cited. 6 Conn. Cir. Ct. 655; Id., 667; Id., 751, 752.

Subsec. (c):

Application of statute to claim of denial of right to speedy trial. 174 C. 89. Cited. 179 C. 1. Cited. 240 C. 590.

Applies where a nolle was properly and unconditionally entered. 35 CS 516.

Subsec. (f):

Must be construed to allow disclosure not only to defendant in action for false arrest but also to defendant in action for malicious prosecution. 33 CS 158. Cited. 36 CS 9.

Annotations to present section:

Cited. 179 C. 617. Cited. 183 C. 183. Fingerprints, pictures and description and other identification data regulated by Sec. 29-15 are not among the records whose disclosure is governed by this statute. 192 C. 488. Because disputed testimony was based on personal knowledge independent of the erased records, statute did not bar its admission. 200 C. 440. Cited. 201 C. 517. Cited. 206 C. 100. Act “not intended to obliterate memory or to exclude any testimony not shown to have been derived from erased records”. 216 C. 541. Erasure act cited. Id. Cited. 227 C. 641. Cited. 232 C. 922. Cited. 237 C. 339; Id., 501. Cited. 240 C. 590.

Defendant was entitled to erasure under the statute. Confidentiality afforded by Sec. 46b-11 does not sufficiently protect this right. 2 CA 472. Cited. 3 CA 590. Statute does not prevent police officers from testifying at subsequent parole hearing. 5 CA 343. Cited. 10 CA 103. Cited. 11 CA 224. Cited. 37 CA 62; judgment reversed, see 237 C. 501. Cited. 38 CA 777. Cited. 40 CA 705; judgment reversed, see 240 C. 590. Cited. 41 CA 649. When a law enforcement officer has been ordered by the court to vacate an arrest warrant, this is a mandatory duty; failure to do so may not be excused by governmental immunity. 110 CA 389.

Cited. 35 CS 186. Early release of transcripts to defendants during criminal trial not a violation of this statute since in event of acquittal they would be entitled to them under provisions of Subsec. (f). 36 CS 9. Information contained in records automatically erased is unavailable to state in further proceedings. Id., 91. Cited. 38 CS 661. Cited. 40 CS 20; Id., 38; Id., 38; Id., 498. Cited. 41 CS 356.

Subsec. (b):

Term “records” does not include evidence obtained by police in the course of an investigation, nor does it preclude testimony of witnesses as to their personal recollection of events. 68 CA 596.

Subsec. (c):

Cited. 179 C. 1. Cited. 180 C. 153. Cited. 185 C. 199. Cited. 197 C. 602. Cited. 198 C. 435. Cited. 200 C. 453. Cited. 209 C. 52; Id., 133. Given that a dismissal or erasure pursuant to Sec. 54-142a(a) or (b) would trigger application of Sec. 50-39a, court concluded same result should follow erasure of records of a nolled case under this section; judgment of appellate court in Cislo v. Shelton, 40 CA 705, reversed. 240 C. 590. In a matter where pretrial conference failed to result in agreement, statement by state to court that “case is going to remain on the firm trial list” did not equate to continuance at request of the prosecuting attorney. The phrase “continued at the request of the prosecuting attorney” requires an explicit, overt act of asking for continuance on part of state. 286 C. 666. Supreme Court does not adopt Appellate Court’s interpretation of this section as speedy trial statute because such interpretation undermines and is inconsistent with Secs. 54-82c, 54-82d, 54-82l and 54-82m in terms of finality provided by said sections and specific procedural requirements contained therein. Id.

Cited. 20 CA 737. Explicit request required from state to continue case and statement indicating that case is to remain on firm trial list is not sufficient for continuance under statute. 99 CA 579.

Information contained in records automatically erased after a nolle is unavailable to the state in the preparation of a new warrant. 36 CS 91.

Subsec. (d):

Meaning of “court records” discussed and construed. 183 C. 183.

Subsec. (e):

Cited. 208 C. 411. By filing a notice of intent to institute an action against town, defendant has waived provision of section that would otherwise permit him to have his arrest records destroyed; judgment of court in State v. Anonymous, 37 CA 62, reversed. Id., 501.

Subsec. (f):

By filing notice of intent to institute an action against town, defendant has waived nondisclosure provisions of the section; judgment of appellate court in State v. Anonymous, 37 CA 62, reversed. 237 C. 501.

Cited. 20 CA 737.

Subsec. (g):

Cited. 20 CA 737.

Subsec. (h):

Court properly prospectively applied “court records” exclusion and court properly concluded that plaintiff’s right to erasure did not vest until he was found not guilty on March 22, 2000. 67 CA 221.



Section 54-142b - (Formerly Sec. 54-90a). Erasure of record of girl found guilty of being in manifest danger.

Any person who has been found guilty under section 17-379 or any statute predecessor thereto, if she has been convicted of no other offense prior to her twenty-first birthday, may file a petition with the court by which she was found guilty, or, if such finding was by a trial justice or municipal court or the Circuit Court, to the Office of the Chief Court Administrator for an order of erasure, and such court shall thereupon order all police and court records and records of the state’s or prosecuting attorney pertaining to such case to be erased.

(1971, P.A. 192; P.A. 74-183, S. 153, 291; P.A. 75-567, S. 23, 80; P.A. 76-336, S. 12; 76-436, S. 552, 681; P.A. 77-452, S. 43, 72.)

History: P.A. 74-183 revised section to reflect transfer of circuit court jurisdiction to court of common pleas, effective December 31, 1974; P.A. 75-567 specified applicability of Sec. 17-379 of “Revision of 1958, Revised to 1968” but added language was not codified; P.A. 76-336 applied provisions to persons “found guilty” under Sec. 17-379 rather than to persons “committed to any institution” under that section; P.A. 76-436 referred to persons “convicted” under Sec. 17-379 rather than to those “found guilty” and required filing of erasure petition to office of chief court administrator rather than to common pleas court for commitments by trial justice, municipal court or circuit court, reflecting transfer of all trial jurisdiction to superior court and reorganization of judicial system, effective July 1, 1978; P.A. 77-452 restored reference to persons “found guilty” under Sec. 17-379; Sec. 54-90a transferred to Sec. 54-142b in 1979.



Section 54-142c - Disclosure of erased records.

(a) The clerk of the court or any person charged with retention and control of erased records by the Chief Court Administrator or any criminal justice agency having information contained in such erased records shall not disclose to anyone the existence of such erased records or information pertaining to any charge erased under any provision of this part, except as otherwise provided in this chapter.

(b) Notwithstanding any other provisions of this chapter, within two years from the date of disposition of any case, the clerk of the court or any person charged with retention and control of erased records by the Chief Court Administrator or any criminal justice agency having information contained in such erased records may disclose to the victim of a crime or the victim’s legal representative the fact that the case was dismissed. If such disclosure contains information from erased records, the identity of the defendant or defendants shall not be released, except that any information contained in such records, including the identity of the person charged may be released to the victim of the crime or the victim’s representative upon written application by such victim or representative to the court stating (1) that a civil action has been commenced for loss or damage resulting from such act, or (2) the intent to bring a civil action for such loss or damage. Any person who obtains criminal history record information by falsely representing to be the victim of a crime or the victim’s representative shall be guilty of a class D felony.

(P.A. 78-200, S. 15; P.A. 81-117; 81-218, S. 2; P.A. 88-278, S. 3, 4; P.A. 99-277, S. 2; P.A. 00-196, S. 43; P.A. 03-19, S. 128; P.A. 13-258, S. 119.)

History: P.A. 81-117 added Subsec. (b) re release of information contained in erased records to crime victim or his legal representative; P.A. 81-218 prohibited disclosure of information re any charge erased under part I, rather than part II, of this chapter, except as otherwise provided in chapter; P.A. 88-278 amended Subsec. (b) to permit information and identity of person contained in erased records to be released to victim upon written application stating civil action has been commenced or intent to bring civil action; P.A. 99-277 amended Subsec. (b) by changing “one year” to “two years” from the date of disposition of the case and making technical changes; P.A. 00-196 made a technical change in Subsec. (b); P.A. 03-19 made technical changes in Subsec. (a), effective May 12, 2003; P.A. 13-258 amended Subsec. (b) to change penalty from fine of not more than $5,000 or imprisonment of not less than 1 year or more than 5 years to a class D felony.



Section 54-142d - Destruction of record of decriminalized offense.

Whenever any person has been convicted of an offense in any court in this state and such offense has been decriminalized subsequent to the date of such conviction, such person may file a petition with the superior court at the location in which such conviction was effected, or with the superior court at the location having custody of the records of such conviction or with the records center of the Judicial Department if such conviction was in the Court of Common Pleas, Circuit Court, municipal court or by a trial justice, for an order of erasure, and the Superior Court or records center of the Judicial Department shall direct all police and court records and records of the state’s or prosecuting attorney pertaining to such case to be physically destroyed.

(P.A. 83-6.)



Section 54-142e - Duty of consumer reporting agency to update and delete erased criminal records. Judicial Department to make available information to identify erased records.

(a) Notwithstanding the provisions of subsection (e) of section 54-142a and section 54-142c, with respect to any person, including, but not limited to, a consumer reporting agency as defined in subsection (h) of section 31-51i, that purchases criminal matters of public record, as defined in said subsection (h), from the Judicial Department, the department shall make available to such person information concerning such criminal matters of public record that have been erased pursuant to section 54-142a. Such information may include docket numbers or other information that permits the person to identify and permanently delete records that have been erased pursuant to section 54-142a.

(b) Each person, including, but not limited to, a consumer reporting agency, that has purchased records of criminal matters of public record from the Judicial Department shall, prior to disclosing such records, (1) purchase from the Judicial Department, on a monthly basis or on such other schedule as the Judicial Department may establish, any updated criminal matters of public record or information available for the purpose of complying with this section, and (2) update its records of criminal matters of public record to permanently delete such erased records. Such person shall not further disclose such erased records.

(P.A. 08-53, S. 2; P.A. 10-32, S. 152.)

History: P.A. 08-53 effective May 1, 2008; P.A. 10-32 made a technical change in Subsec. (a), effective May 10, 2010.



Section 54-142g - Definitions.

For purposes of this part and sections 29-11 and 54-142c, the following definitions shall apply:

(a) “Criminal history record information” means court records and information compiled by criminal justice agencies for purposes of identifying criminal offenders and of maintaining as to each such offender notations of arrests, releases, detentions, indictments, informations, or other formal criminal charges or any events and outcomes arising from those arrests, releases, detentions, including pleas, trials, sentences, appeals, incarcerations, correctional supervision, paroles and releases; but does not include intelligence, presentence investigation, investigative information or any information which may be disclosed pursuant to subsection (f) of section 54-63d.

(b) “Criminal justice agency” means any court with criminal jurisdiction, the Department of Motor Vehicles or any other governmental agency created by statute which is authorized by law and engages, in fact, as its principal function in activities constituting the administration of criminal justice, including, but not limited to, organized municipal police departments, the Division of State Police, the Department of Correction, the Court Support Services Division, the Office of Policy and Management, the state’s attorneys, assistant state’s attorneys and deputy assistant state’s attorneys, the Board of Pardons and Paroles, the Chief Medical Examiner and the Office of the Victim Advocate. “Criminal justice agency” includes any component of a public, noncriminal justice agency if such component is created by statute and is authorized by law and, in fact, engages in activities constituting the administration of criminal justice as its principal function.

(c) “Conviction information” means criminal history record information which has not been erased, as provided in section 54-142a, and which discloses that a person has pleaded guilty or nolo contendere to, or was convicted of, any criminal offense, and the terms of the sentence.

(d) “Current offender information” means information on the current status and location of all persons who (1) are arrested or summoned to appear in court; (2) are being prosecuted for any criminal offense in Superior Court; (3) have an appeal pending from any criminal conviction; (4) are detained or incarcerated in any correctional facility in this state; or (5) are subject to the jurisdiction or supervision of any probation, parole or correctional agency in this state, including persons transferred to other states for incarceration or supervision.

(e) “Nonconviction information” means (1) criminal history record information that has been “erased” pursuant to section 54-142a; (2) information relating to persons granted youthful offender status; (3) continuances which are more than thirteen months old. Nonconviction information does not mean conviction information or current offender information.

(f) “Disclosure” means the communication of information to any person by any means.

(g) “Dismissal” means (1) prosecution of the charge against the accused was declined pursuant to rules of court or statute; or (2) the judicial authority granted a motion to dismiss pursuant to rules of court or statute; or (3) the judicial authority found that prosecution is no longer possible due to the limitations imposed by section 54-193.

(P.A. 78-200, S. 1; 78-303, S. 85, 136; P.A. 79-398; P.A. 80-190, S. 13; 80-193; P.A. 81-437, S. 5, 12; 81-472, S. 96, 159; P.A. 82-346, S. 4, 7; 82-472, S. 170, 183; P.A. 83-587, S. 80, 96; June Sp. Sess. P.A. 98-1, S. 75, 121; P.A. 99-186, S. 12; P.A. 00-20, S. 1, 4; P.A. 02-132, S. 49; P.A. 04-234, S. 2.)

History: P.A. 78-303 allowed substitution of division of state police for state police department in Subdiv. (b) reflecting department’s incorporation as division within the department of public safety pursuant to P.A. 77-614; P.A. 79-398 redefined “nonconviction information” to exclude nolles that have not been erased and information with a substitute information which were previously expressly included; P.A. 80-190 deleted coroners from definition of “criminal justice agency”; P.A. 80-193 included court records as “criminal history record information”; P.A. 81-437 amended Subsec. (a) to include any information which may be disclosed pursuant to Subsec. (d) of Sec. 54-63d; P.A. 81-472 made technical corrections; P.A. 82-346 deleted the Connecticut justice commission from the definition of “criminal justice agency”; P.A. 82-472 changed effective date of P.A. 82-346 from July 1, 1982, to January 1, 1983; P.A. 83-587 included the office of policy and management within the definition of “criminal justice agency”; June Sp. Sess. P.A. 98-1 made technical changes in Subsec. (b), effective June 24, 1998; P.A. 99-186 amended Subsec. (a) to make a technical change in a statutory reference; P.A. 00-20 amended Subsec. (b) to include the Office of the Victim Advocate within the definition of “criminal justice agency”, effective April 25, 2000; P.A. 02-132 amended Subsec. (b) by replacing “Office of Adult Probation” with “the Court Support Services Division”, deleting “bail commissioners” and making technical changes; P.A. 04-234 replaced Board of Pardons and Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.

Cited. 40 CA 705; judgment reversed, see 240 C. 590. Cited. 41 CA 649.

Subdiv. (a):

Cited. 186 C. 153, 158.



Section 54-142h - Data collection; audit; maintenance of records and log.

(a) All criminal justice agencies that collect, store or disseminate criminal history record information shall institute a process of data collection, entry, storage and systematic audit that will minimize the possibility of recording and storing inaccurate criminal history record information, and shall notify, upon the discovery of any such inaccuracy, all criminal justice agencies known to have received such information. The Division of Criminal Justice may give advice to criminal justice agencies concerning the collection, storage and dissemination of criminal history record information, provided the giving of such advice shall not interfere with the duties or supersede the authority of the state librarian or public records administrator with respect to public records.

(b) For the purpose of verifying the completeness and accuracy of criminal history record information collected and maintained by criminal justice information agencies subject to Title 28, Chapter 1, Part 20 of the Code of Federal Regulations, the Division of Criminal Justice shall conduct an annual audit of the records maintained by such agencies. Said division shall provide for a random sample of criminal justice agencies to be audited each year.

(c) Criminal justice agencies subject to such audits shall maintain and retain records that will facilitate such audits, including, but not limited to, the keeping of a log which chronologically records the date nonconviction record information was disclosed, the information disclosed, how or where the information was obtained and the person or criminal justice agency to whom the information was disseminated. Such log shall be maintained for a minimum period of twelve months. It shall not be necessary to log the disclosure of nonconviction record information to any authorized officer or employee within such agency.

(P.A. 78-200, S. 8; P.A. 82-346, S. 5, 7; 82-472, S. 170, 183; P.A. 92-134, S. 1.)

History: P.A. 82-346 replaced Connecticut justice commission with the division of criminal justice as auditor of records in Subsec. (b); P.A. 82-472 changed effective date of P.A. 82-346 from July 1, 1982, to January 1, 1983; P.A. 92-134 amended Subsec. (a) to add provision authorizing the division of criminal justice to give advice to criminal justice agencies re collection, storage and dissemination of criminal history record information.

Cited. 183 C. 183.



Section 54-142i - Duties of criminal justice agencies re collection, storage and dissemination of criminal history record information.

All criminal justice agencies which collect, store or disseminate criminal history record information shall:

(1) Screen and have the right to reject for employment, based on good cause, all personnel to be authorized to have direct access to criminal history record information;

(2) Initiate or cause to be initiated administrative action that could result in the transfer or removal of personnel authorized to have direct access to such information when such personnel violate the provisions of these regulations or other security requirements established for the collection, storage or dissemination of criminal history record information;

(3) Provide that direct access to computerized criminal history record information shall be available only to authorized officers or employees of a criminal justice agency, and, as necessary, other authorized personnel essential to the proper operation of a criminal history record information system, except that the Judicial Branch may provide disclosable information from its combined criminal and motor vehicle information systems or from its central computer system containing issued warrants and other criminal process as provided in section 54-2a to the public electronically, including through the Internet, in accordance with guidelines established by the Chief Court Administrator;

(4) Provide that each employee working with or having access to criminal history record information shall be made familiar with the substance and intent of the provisions in this section;

(5) Whether manual or computer processing is utilized, institute procedures to assure that an individual or agency authorized to have direct access is responsible for the physical security of criminal history record information under its control or in its custody, and for the protection of such information from unauthorized access, disclosure or dissemination. The State Police Bureau of Identification shall institute procedures to protect both its manual and computerized criminal history record information from unauthorized access, theft, sabotage, fire, flood, wind or other natural or man-made disasters;

(6) Where computerized data processing is employed, institute effective and technologically advanced software and hardware designs to prevent unauthorized access to such information and restrict to authorized organizations and personnel only, access to criminal history record information system facilities, systems operating environments, systems documentation, and data file contents while in use or when stored in a media library; and

(7) Develop procedures for computer operations which support criminal justice information systems, whether dedicated or shared, to assure that: (A) Criminal history record information is stored by the computer in such a manner that it cannot be modified, destroyed, accessed, changed purged, or overlaid in any fashion by noncriminal justice terminals; (B) operation programs are used that will prohibit inquiry, record updates, or destruction of records, from any terminal other than criminal justice system terminals which are so designated; (C) the destruction of records is limited to designated terminals under the direct control of the criminal justice agency responsible for creating or storing the criminal history record information; (D) operational programs are used to detect and store for the output of designated criminal justice agency employees all unauthorized attempts to penetrate any criminal history record information system, program or file; (E) the programs specified in subparagraphs (B) and (D) of this subdivision are known only to criminal justice agency employees responsible for criminal history record information system control or individuals or agencies pursuant to a specific agreement with the criminal justice agency to provide such programs and the programs are kept continuously under maximum security conditions.

(P.A. 78-200, S. 6; P.A. 99-215, S. 19, 29; P.A. 10-43, S. 28.)

History: P.A. 99-215 amended Subsec. (c) by adding exception for judicial branch to provide disclosable information from combined criminal and motor vehicle systems to the public electronically in accordance with guidelines by Chief Court Administrator, effective June 29, 1999; P.A. 10-43 replaced alphabetic Subdiv. designators with numeric designators, amended Subdiv. (3) to include in exception disclosable information from Judicial Branch’s central computer system containing issued warrants and other criminal process and amended Subdiv. (7) to replace numeric Subpara. designators with alphabetic designators and make technical changes.



Section 54-142j - Adoption of regulations and procedures.

The Commissioner of Emergency Services and Public Protection shall adopt regulations to establish procedures for criminal justice agencies to query the central repository prior to dissemination of any criminal history disposition information to assure that the most up to date disposition data is being used. Inquiries to the State Police Bureau of Identification shall be made prior to any dissemination except in those cases where time is of the essence and the repository is technically incapable of responding within the necessary time period.

(P.A. 78-200, S. 9; P.A. 11-51, S. 134.)

History: Pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 54-142k - Availability of conviction information and nonconviction information.

(a) Each person or agency holding conviction information or nonconviction information shall establish reasonable hours and places of inspection of such information.

(b) Each person or agency holding conviction information or nonconviction information shall (1) update such information promptly whenever related criminal history record information is erased, modified or corrected or when a pardon is granted; and (2) post on any conviction information or nonconviction information available to the public a notice that the criminal history record information may change daily due to erasures, corrections, pardons and other modifications to individual criminal history record information and that the person or agency cannot guarantee the accuracy of the information except with respect to the date the information is disclosed or obtained.

(c) Conviction information shall be available to the public for any purpose.

(d) Nonconviction information shall be available to the subject of the information and to the subject’s attorney pursuant to this subsection and subsection (e) of this section. Any person shall, upon satisfactory proof of the person’s identity, be entitled to inspect, for purposes of verification and correction, any nonconviction information relating to the person and upon the person’s request shall be given a computer printout or photocopy of such information for which a reasonable fee may be charged, provided no erased record may be released except as provided in subsection (f) of section 54-142a. Before releasing any exact reproductions of nonconviction information to the subject of the information, the agency holding such information may remove all personal identifying information from such reproductions.

(e) Any person may authorize, in writing, an agency holding nonconviction information pertaining directly to the person to disclose such information to the person’s attorney. The holding agency shall permit such attorney to inspect and obtain a copy of such information if both the attorney’s identity and that of the attorney’s client are satisfactorily established, provided no erased record may be released unless the attorney attests to such attorney’s client’s intention to challenge the accuracy of such record.

(f) Any person who obtains nonconviction information by falsely representing to be the subject of the information shall be guilty of a class D felony.

(P.A. 78-200, S. 10; P.A. 79-631, S. 12, 111; P.A. 80-218; June Sp. Sess. P.A. 83-29, S. 78, 82; P.A. 85-604; P.A. 89-28; P.A. 90-104; P.A. 92-134, S. 2; 92-262, S. 16, 42; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-381, S. 9, 39; P.A. 94-117, S. 2; P.A. 05-152, S. 10; P.A. 07-243, S. 2.)

History: P.A. 79-631 substituted reference to Sec. 54-142a(f) for reference to Sec. 54-90(j) in Subsec. (c); P.A. 80-218 added Subsec. (f) re disclosure of criminal conviction information to department of children and youth services or other youth service agencies; June Sp. Sess. P.A. 83-29 added Subsec. (g) re disclosure of criminal conviction record information to the department of mental retardation and confidentiality of such information; P.A. 85-604 added Subsecs. (h) and (i) re disclosure of criminal conviction information to the departments of human resources and health services and confidentiality of such information; P.A. 89-28 added Subsec. (j) re disclosure of criminal conviction information to family division of superior court and confidentiality of such information; P.A. 90-104 added Subsec. (k) concerning access to records by the department of mental health; P.A. 92-134 added Subsec. (l) re disclosure of criminal conviction information to the attorney general or an attorney representing a party in any juvenile matter and confidentiality of such information; P.A. 92-262 added Subsec.(m) concerning the department of education’s right to criminal conviction records of applicants for certification and persons certified under Sec. 10-145b; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 94-117 amended Subsec. (b) to provide that conviction information shall be available to public for any purpose, amended Subsec. (e) by adding phrase “other than conviction information” and changed “record” to “information” and deleted Subsecs. (f) to (m), inclusive, re access of various agencies to criminal conviction records of certain people; P.A. 05-152 amended Subsec. (a) by replacing “criminal history record information” with “conviction information or nonconviction information”, amended Subsec. (c) by adding provision re availability of nonconviction information to the subject of the information and such person’s attorney and by making technical changes, made a technical change in Subsec. (d) and amended Subsec. (e) by replacing “criminal history record information other than conviction information” with “nonconviction information”; P.A. 07-243 added new Subsec. (b) re update of information and posting of notice, redesignated existing Subsecs. (b) to (e) as Subsecs. (c) to (f) and made technical changes.

Cited. 36 CS 89.

Subsec. (b):

Cited. 36 CS 89.

Subsec. (c):

Cited. 183 C. 183.

Subsec. (d):

Cited. 183 C. 183.



Section 54-142l - Challenge to completeness or accuracy of record.

(a) A person may challenge the completeness and accuracy of such information by giving written notice of his challenge to the State Bureau of Identification and to the agency at which he inspected the information, if other than the State Police Bureau of Identification. The notice shall contain a sworn statement that the information in or supporting the challenge is accurate and that the challenge is made in good faith.

(b) Upon receipt of the notice, the State Police Bureau of Identification shall conduct an audit of the part of such person’s criminal history record information which is necessary to determine the accuracy of the challenge, and may require any criminal justice agency which was the source of the challenged information to verify such information. Within sixty days after the notice is received, the State Bureau of Identification shall notify the person in writing of the results of the audit, and of his right to appeal if the challenge is rejected.

(P.A. 78-200, S. 7.)



Section 54-142m - Disclosure of nonconviction information by criminal justice agency.

(a) A criminal justice agency holding nonconviction information may disclose it to persons or agencies not otherwise authorized (1) for the purposes of research, evaluation or statistical analysis, or (2) if there is a specific agreement with a criminal justice agency to provide services required for the administration of criminal justice pursuant to such agreement. The Judicial Branch may disclose nonconviction information to a state agency pursuant to an agreement to provide services related to the collection of moneys due. Any such disclosure of information shall be limited to that information necessary for the collection of moneys due. Pursuant to an agreement, the Judicial Branch may disclose nonconviction information to the Department of Mental Health and Addiction Services for the administration of court-ordered evaluations and the provision of programs and services to persons with psychiatric disabilities and substance abuse treatment needs. Pursuant to an agreement, the Judicial Branch may disclose nonconviction information to advocates for victims of family violence to allow such advocates to develop plans to provide for the safety of victims and victims’ minor children, provided such agreement prohibits such advocates from disclosing such nonconviction information to any person, including, but not limited to, a victim of family violence.

(b) No nonconviction information may be disclosed to such persons or agencies except pursuant to a written agreement between the agency holding it and the persons to whom it is to be disclosed.

(c) The agreement shall specify the information to be disclosed, the persons to whom it is to be disclosed, the purposes for which it is to be used, the precautions to be taken to insure the security and confidentiality of the information and the sanctions for improper disclosure or use.

(d) Persons to whom information is disclosed under the provisions of this section shall not without the subject’s prior written consent disclose or publish such information in such manner that it will reveal the identity of such subject.

(P.A. 78-200, S. 11; P.A. 80-483, S. 139, 186; P.A. 95-133, S. 2; P.A. 00-64, S. 2; P.A. 12-114, S. 15.)

History: P.A. 80-483 made technical correction; P.A. 95-133 amended Subsec. (a) by adding provision permitting judicial branch to disclose nonconviction information to state agency pursuant to agreement for collection of moneys due; P.A. 00-64 amended Subsec. (a) by adding provision that, pursuant to agreement, judicial branch may disclose nonconviction information to Department of Mental and Addiction Services for administration of court-ordered evaluations and provision of programs and services to persons with psychiatric disabilities and substance abuse treatment needs; P.A. 12-114 amended Subsec. (a) by adding provision re disclosure of nonconviction information to advocates for victims of family violence and making a technical change.



Section 54-142n - Further provisions for disclosure of nonconviction information.

Nonconviction information other than erased information may be disclosed only to: (1) Criminal justice agencies in this and other states and the federal government; (2) agencies and persons which require such information to implement a statute or executive order that expressly refers to criminal conduct; (3) agencies or persons authorized by a court order, statute or decisional law to receive criminal history record information. Whenever a person or agency receiving a request for nonconviction information is in doubt about the authority of the requesting agency to receive such information, the request shall be referred to the State Police Bureau of Investigation.

(P.A. 78-200, S. 13.)

History: (Revisor’s note: In 1995 the indicators (a), (b) and (c) were changed editorially by the Revisors to (1), (2) and (3) respectively for consistency with statutory usage).



Section 54-142o - Dissemination of nonconviction information to noncriminal justice agencies.

(a) Nonconviction information disseminated to noncriminal justice agencies shall be used by such agencies only for the purpose for which it was given and shall not be redisseminated.

(b) No agency or individual shall confirm the existence or nonexistence of nonconviction information to any person or agency that would not be eligible to receive the information itself.

(P.A. 78-200, S. 12.)

See Sec. 54-142c re disclosure of erased records.



Section 54-142p - Letter of criminal record or no criminal record to enter United States or foreign nation.

(a) Any criminal justice agency may furnish criminal history record information or a no criminal record letter to an individual in conjunction with an application to enter the United States or any foreign nation when the subject of the record (1) certified that the information is needed to complete an application to enter the United States or a foreign nation, and (2) provides proof that he is the subject of the record.

(b) The disseminating agency shall certify that the information released is accurate as of ninety days prior to release and is being disclosed only for the purpose of assisting the subject of the record in gaining entry into the United States or a foreign nation.

(P.A. 78-200, S. 14.)



Section 54-142q - Criminal Justice Information System Governing Board. Membership. Duties and responsibilities. Access to information.

(a) As used in this section, (1) “governing board” means the Criminal Justice Information System Governing Board established in this section, (2) “offender-based tracking system” means an information system that enables, as determined by the governing board and subject to this chapter, criminal justice agencies, as defined in subsection (b) of section 54-142g, the Division of Public Defender Services and the Office of the Federal Public Defender to share criminal history record information, as defined in subsection (a) of section 54-142g, and to access electronically maintained offender and case data involving felonies, misdemeanors, violations, motor vehicle violations, motor vehicle offenses for which a sentence to a term of imprisonment may be imposed, and infractions, and (3) “criminal justice information systems” means the offender-based tracking system and information systems among criminal justice agencies.

(b) There shall be a Criminal Justice Information System Governing Board which shall be within the Office of Policy and Management for administrative purposes only and shall oversee criminal justice information systems.

(c) The governing board shall be composed of the Chief Court Administrator, the Commissioner of Emergency Services and Public Protection, the Secretary of the Office of Policy and Management, the Commissioner of Correction, the chairperson of the Board of Pardons and Paroles, the Chief State’s Attorney, the Chief Public Defender, the Commissioner of Administrative Services, the Victim Advocate, the Commissioner of Motor Vehicles, the chairpersons and ranking members of the joint standing committee of the General Assembly on judiciary and the president of the Connecticut Police Chiefs Association. The Chief Court Administrator and a person appointed by the Governor from among the membership shall serve as cochairpersons. Each member of the governing board may appoint a designee who shall have the same powers as such member.

(d) The governing board shall meet at least once during each calendar quarter and at such other times as the chairperson deems necessary. A majority of the members shall constitute a quorum for the transaction of business.

(e) The governing board shall hire an executive director of the board who shall not be a member of the board and who shall serve at the pleasure of the board. The executive director shall be qualified by education, training or experience to oversee the design and implementation of a comprehensive, state-wide information technology system for the sharing of criminal justice information as provided in section 54-142s. The Office of Policy and Management shall provide office space and such staff, supplies and services as necessary for the executive director to properly carry out his or her duties under this subsection.

(f) The governing board shall develop plans, maintain policies and provide direction for the efficient operation and integration of criminal justice information systems, whether such systems service a single agency or multiple agencies. The governing board shall establish standards and procedures for use by agencies to assure the interoperability of such systems, authorized access to such systems and the security of such systems.

(g) In addition to the requirements of subsection (f) of this section, the duties and responsibilities of the governing board shall be to: (1) Oversee the operations and administration of criminal justice information systems; (2) establish such permanent and ad hoc committees as it deems necessary, with appointments to such committees not restricted to criminal justice agencies; (3) recommend any legislation necessary for implementation, operation and maintenance of criminal justice information systems; (4) establish and implement policies and procedures to meet the system-wide objectives, including the provision of appropriate controls for data access and security; and (5) perform all necessary functions to facilitate the coordination and integration of criminal justice information systems.

(h) A member of the governing board, a member of a permanent or an ad hoc committee established by the governing board, and any person operating and administering the offender-based tracking system shall be deemed to be “state officers and employees” for the purposes of chapter 53 and section 5-141d.

(i) Information that may be accessed by the Division of Public Defender Services or the Office of the Federal Public Defender pursuant to subsection (a) of this section shall be limited to: (1) Conviction information, as defined in subsection (c) of section 54-142g, (2) information that is otherwise available to the public, and (3) information, including nonconviction information, concerning a client whom the division has been appointed by the court to represent and is representing at the time of the request for access to such information.

(P.A. 99-14, S. 1, 2; P.A. 00-20, S. 2–4; P.A. 04-219, S. 24; 04-234, S. 2; P.A. 05-178, S. 1; June Sp. Sess. P.A. 07-4, S. 25; Jan. Sp. Sess. P.A. 08-1, S. 39; P.A. 09-26, S. 1; P.A. 11-51, S. 76, 181.)

History: P.A. 99-14 effective May 12, 1999; P.A. 00-20 amended Subsec. (a) to authorize the Division of Public Defender Services to participate in the offender-based tracking system and added Subsec. (f) to limit the types of information that the division may access, effective April 25, 2000; P.A. 04-219 amended Subsec. (b) to add the Commissioner of Emergency Management and Homeland Security, effective January 1, 2005; P.A. 04-234 replaced Board of Pardons and Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 05-178 inserted definitions of “governing board” and “offender-based tracking system” as new Subsec. (a), redesignated existing Subsecs. (a) to (f) as Subsecs. (b) to (g) and amended redesignated Subsec. (b) to require that governing board be within the Office of Policy and Management for administrative purposes only, to delete definition of “offender-based tracking system” and to make technical changes; June Sp. Sess. P.A. 07-4 amended Subsec. (a) to redefine “offender-based tracking system” in Subdiv. (2) and add Subdiv. (3) defining “criminal justice information systems”, amended Subsec. (b) to provide that board “shall oversee criminal justice information systems” and delete language re information system, added new Subsec. (e) to require board to develop plans, maintain policies and provide direction for the efficient operation and integration of criminal justice information systems and establish standards and procedures re interoperability of, access to and security of such systems, redesignated existing Subsecs. (e), (f) and (g) as Subsecs. (f), (g) and (h), and amended Subsec. (f) to provide that duties and responsibilities enumerated are “In addition to the requirements of subsection (e) of this section” and replace “offender-based tracking system” with “criminal justice information systems”; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (c) to replace provision re Chief Court Administrator shall serve as chairperson with provision re Chief Court Administrator and person appointed by the Governor from among the membership shall serve as cochairpersons and add chairpersons and ranking members of the judiciary committee as members of governing board, added new Subsec. (e) re hiring and qualifications of an executive director and the provision of office space, staff, supplies and services for executive director to carry out his or her duties, redesignated existing Subsecs. (e) to (h) as new Subsecs. (f) to (i), and made a technical change in new Subsec. (g), effective January 25, 2008; P.A. 09-26 referenced the Office of the Federal Public Defender in Subsecs. (a) and (i) and made a technical change; P.A. 11-51 amended Subsec. (c) to replace “Commissioner of Public Safety” and “Commissioner of Emergency Management and Homeland Security” with “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011; pursuant to P.A. 11-51, “Chief Information Officer of the Department of Information Technology” was changed editorially by the Revisors to “Commissioner of Administrative Services”, effective July 1, 2011.

See Sec. 4-38f for definition of “administrative purposes only”.



Section 54-142r - Availability of data in offender-based tracking system. Procedures for obtaining data.

(a) Any data in the offender-based tracking system, as defined in section 54-142q, shall be available to the Commissioner of Administrative Services and the executive director of a division of or unit within the Judicial Department that oversees information technology, or to such persons’ designees, for the purpose of maintaining and administering said system.

(b) Any data in said system from an information system of a criminal justice agency, as defined in subsection (b) of section 54-142g, that is available to the public under the provisions of the Freedom of Information Act, as defined in section 1-200, shall be obtained from the agency from which such data originated. The Secretary of the Office of Policy and Management shall provide to any person who submits a request for such data to the Criminal Justice Information System Governing Board, pursuant to said act, the name and address of the agency from which such data originated.

(P.A. 05-178, S. 2; P.A. 06-196, S. 187; P.A. 11-51, S. 76.)

History: P.A. 06-196 made technical changes, effective June 7, 2006; pursuant to P.A. 11-51, “Chief Information Officer of the Department of Information Technology” was changed editorially by the Revisors to “Commissioner of Administrative Services” in Subsec. (a), effective July 1, 2011.



Section 54-142s - State-wide information technology system for sharing of criminal justice information.

(a) The Criminal Justice Information System Governing Board shall design and implement a comprehensive, state-wide information technology system to facilitate the immediate, seamless and comprehensive sharing of information between all state agencies, departments, boards and commissions having any cognizance over matters relating to law enforcement and criminal justice, and organized local police departments and law enforcement officials.

(b) Such information technology system shall include, without limitation, a central tracking and information database, a central electronic document repository and centralized analytical tools, as provided in subsections (c) to (e), inclusive, of this section, all of which shall be developed with state-of-the-art technology, as provided in subsection (f) of this section, and such other components or elements as are determined to be appropriate or necessary by the board after development of a plan for the design and implementation of such system.

(c) Such information technology system shall include a central, integrated criminal justice tracking and information database that provides:

(1) Complete biographical information and vital statistics for all offenders and former offenders still living; and

(2) Tracking information for all offenders in the criminal justice system, from investigation through incarceration and release, and seamless integration with any electronic monitoring systems, global positioning systems (GPS) and any offender registries.

(d) Such information technology system shall include a central, integrated electronic repository of criminal justice records and documents that provides:

(1) Access to all state and local police reports, presentence investigations and reports, psychological and medical reports, criminal records, incarceration and parole records, and court records and transcripts, whether such records and documents normally exist in electronic or hard copy form; and

(2) Access to scanning and processing facilities to ensure that such records and documents are integrated into the system and updated immediately.

(e) Such information technology system shall include centralized analytical tools, bundled together in a custom-designed enterprise system that includes:

(1) Analytical tools that empower and enhance criminal case assessment, sentencing and plea agreement analysis and pardon, parole, probation and release decisions;

(2) Analytical tools that empower and enhance forecasting concerning recidivism and future offenses for each individual offender; and

(3) Collaborative functionality that enables seamless cross-department communication, information exchange, central note-taking and comment capabilities for each offender.

(f) Such information technology system shall be developed with state-of-the-art relational database technology and other appropriate software applications and hardware, and shall be:

(1) Completely accessible by any authorized criminal justice official through the Internet;

(2) Completely integrated with the state police, organized local police departments, law enforcement agencies and such other agencies and organizations as the governing board deems necessary and appropriate, and their information systems and database applications;

(3) Indexed and cross-referenced by offender name, residence, community, criminal offense and any other data points necessary for the effective administration of the state’s criminal justice system;

(4) Fully text searchable for all records;

(5) Secure and protected by high-level security and controls;

(6) Accessible to the public subject to appropriate privacy protections and controls; and

(7) Monitored and administered by the Criminal Justice Information Systems Governing Board, with the assistance of the Department of Administrative Services, provided major software and hardware needs may be provided and serviced by private, third-party vendors.

(g) Not later than July 1, 2008, the Criminal Justice Information Systems Governing Board shall issue a request for proposals for the design and implementation of such information technology system and hire a consultant to develop a plan for such design and implementation.

(h) Not later than July 1, 2008, and not later than January first and July first of each year thereafter, the Criminal Justice Information System Governing Board shall submit a report, in accordance with section 11-4a, to the joint standing committees of the General Assembly having cognizance of matters relating to criminal justice and appropriations and the budgets of state agencies concerning the status of the design and implementation of such information technology system. In conjunction with the report submitted not later than January first of each year, the board shall also make a presentation to said committees during the ensuing regular session concerning the status of the design and implementation of such information technology system and a specific itemization of the additional resources, if any, that are needed to achieve such design and implementation.

(Jan. Sp. Sess. P.A. 08-1, S. 40; P.A. 11-51, S. 76.)

History: Jan. Sp. Sess. P.A. 08-1 effective January 25, 2008; pursuant to P.A. 11-51, “Department of Information Technology” was changed editorially by the Revisors to “Department of Administrative Services” in Subsec. (f)(7), effective July 1, 2011.






Chapter 962 - Costs, Fees and Expenses in Criminal Proceedings or Prosecutions

Section 54-143 - Costs imposed in prosecutions.

(a) A cost of twenty dollars shall be imposed against any person convicted of a felony, and a cost of fifteen dollars shall be imposed against any person convicted of a misdemeanor or convicted under sections 14-219, 14-222, 14-224, 14-225 and 14-227a, or who pleads nolo contendere to a violation of section 14-219 and pays the fine by mail, and the taxation of costs or the collection of fees and expenses as provided by law may be imposed on appeal to the Supreme Court or Appellate Court.

(b) A cost of fifteen dollars shall be imposed against any person not a resident of this state who is summoned for allegedly having committed an infraction or a violation under section 14-219 and forfeits a cash bond or guaranteed bail bond certificate posted under section 14-140a or under reciprocal agreements made with other states. Such cost shall be included in the amount of such bond.

(c) Under no condition shall a political subdivision be held liable for the payment of any cost imposed under this section. The words “felony” and “misdemeanor” as used in this section do not include infractions or violations of any state or local housing code or violation of the regulations of the Department of Energy and Environmental Protection.

(1949 Rev., S. 8842; P.A. 76-336, S. 9; P.A. 78-261, S. 15, 17; P.A. 79-505, S. 4, 7; P.A. 80-276, S. 3, 6; 80-390, S. 4, 5; 80-483, S. 181, 186; P.A. 81-23, S. 2; June Sp. Sess. P.A. 83-29, S. 55, 82; P.A. 84-313, S. 3; P.A. 11-80, S. 1.)

History: P.A. 76-336 deleted provision which had specified that section does not act to prevent dismissal of complaint or information or entry of nolle prosequi upon payment of sum fixed by court and rephrased provision re taxation of costs and collection of fees and expenses upon appeal to supreme court; P.A. 78-261 imposed $10 cost imposed against persons convicted of crime or convicted under specified sections in title 14, replacing provision which prohibited imposition of prosecution costs except on appeals to supreme court, and added Subsec. (b) protecting political subdivisions from liability for costs and specifying that crime does not include infractions or violations of housing codes or violation of environmental protection department regulations; P.A. 79-505 added reference to Sec. 14-219 in Subsec. (a); P.A. 80-276 applied Subsec. (a) to persons who plead nolo contendere to violation of Sec. 14-219 and pays fine by mail, inserted new Subsec. (b) re $10 cost imposed against nonresidents and relettered Subsec. (c) accordingly; P.A. 80-390 replaced $10 cost in Subsec. (a) with $20 cost for felony conviction and $15 cost for other convictions and applied provision to persons convicted of misdemeanors; P.A. 80-483 raised cost imposed in Subsec. (b) from $10 to $15 and amended Subsec. (c) to refer to “felony” and “misdemeanor” rather than to crime; P.A. 81-23 amended Subsec. (b) to include violations under Sec. 14-219 and forfeitures of bond required under reciprocal agreements with other states; June Sp. Sess. P.A. 83-29 included reference to appellate court in Subsec. (a); P.A. 84-313 amended Subsec. (b) to replace “required to be posted under section 51-164o” with “posted under section 14-140a”; pursuant to P.A. 11-80, “Department of Environmental Protection” was changed editorially by the Revisors to “Department of Energy and Environmental Protection” in Subsec. (c), effective July 1, 2011.

See Sec. 54-143a re costs imposed against persons convicted of certain motor vehicle violations.

Cited. 34 CS 275.



Section 54-143a - Cost imposed for infractions and certain motor vehicle violations.

A cost of twenty dollars shall be imposed against any person convicted of a violation, as defined in section 53a-27, under any provision of section 12-487 or sections 13b-410a to 13b-410c, inclusive; any regulation adopted in accordance with the provisions of section 12-484, 12-487 or 13b-410; or a violation of section 14-147, 14-219, 14-266, 14-267a, 14-269 or 14-270, chapter 268 or subsection (a) of section 22a-250, or any section of the general statutes the violation of which is deemed an infraction, or who forfeits a cash bond or guaranteed bail bond certificate posted under section 14-140a or under reciprocal agreements made with other states for the alleged violation of any of said sections, or who pleads nolo contendere to a violation of any of said sections and pays the fine by mail; except that such cost shall be thirty-five dollars for a violation of any section of the general statutes the violation of which is deemed an infraction and carries a fine of thirty-five dollars or more. The costs imposed by this section shall be deposited in the General Fund and shall be in addition to any costs imposed by section 54-143.

(P.A. 81-63, S. 1, 2; P.A. 84-313, S. 4; 84-429, S. 77; P.A. 90-213, S. 6; May Sp. Sess. P.A. 92-6, S. 83, 117; P.A. 93-307, S. 28, 34; June 30 Sp. Sess. P.A. 03-1, S. 104; June 30 Sp. Sess. P.A. 03-6, S. 165.)

History: P.A. 84-313 added provision to impose the cost against a person who forfeits a cash bond or guaranteed bail bond certificate or under reciprocal agreements with other states; P.A. 84-429 made technical changes for statutory consistency; P.A. 90-213 increased the cost from $10 to $20 and expanded applicability of section by imposing cost against any person convicted under Sec. 14-219 and replacing provision imposing cost against any person convicted under Sec. 14-36, 14-80, 14-80b, 14-80h or 14-80i, Secs. 14-96a to 14-96cc, inclusive, or Sec. 14-99f, 14-217, 14-218a, 14-230, 14-251 or 14-299 with provision imposing cost against any person convicted of “any section of the general statutes the violation of which is deemed an infraction”; May Sp. Sess. P.A. 92-6 added violations under Secs. 12-487, 13b-404, 13b-404a, 13b-405, 14-147, 14-219, 14-266, 14-267a, 14-269 or 14-270, chapter 268 or Sec. 22a-250(a) or under regulations adopted pursuant to Secs. 12-484, 12-487 and 13b-410; P.A. 93-307 amended the section by deleting references to Secs. 13b-404, 13b-404a and 13b-405 which were repealed by the same act, substituting references to Secs. 13b-410a to 13b-410c, inclusive, effective June 29, 1993; June 30 Sp. Sess. P.A. 03-1 added provision re cost of $35 for infraction if fine is $35 as provided by statute or if fine is established by Superior Court judges pursuant to Sec. 51-164m; June 30 Sp. Sess. P.A. 03-6 replaced provision re cost of $35 for infraction if fine is $35 as provided by statute or if fine is established by Superior Court judges pursuant to Sec. 51-164m with provision re cost of $35 for violation of statute which is deemed an infraction and carries a fine of $35 or more.



Section 54-143b - Forfeited bonds for motor vehicle violations.

The total amount of any forfeited bond for a motor vehicle violation, when such bond is composed in part of an additional fee established under subsection (c) or (d) of section 51-56a, any cost established under subsection (b) of section 54-143 or any cost established under section 54-143a, shall be deposited in the General Fund as one undifferentiated lump sum amount or deposited in the Special Transportation Fund as one undifferentiated lump sum amount as may be required by statute.

(P.A. 88-103, S. 3, 4; P.A. 12-133, S. 24.)

History: P.A. 12-133 substituted “subsection (c) or (d) of section 51-56a” for “subsection (c) of section 51-56a”.



Section 54-143c - Additional fine for sexual assault offenses.

In addition to any fine, fee or cost that may be imposed pursuant to any provision of the general statutes, the court shall impose a fine of one hundred fifty-one dollars on any person who, on or after July 1, 2004, is convicted of or pleads guilty or nolo contendere to a violation of subdivision (2) of subsection (a) of section 53-21 or section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a. Fines collected under this section shall be deposited in the sexual assault victims account established under section 19a-112d.

(P.A. 04-121, S. 2.)

History: P.A. 04-121 effective July 1, 2004.



Section 54-144 - Payment of expenses.

Any expenses necessarily incurred in any criminal proceeding or prosecution, except such expenses as are incurred by the Division of Criminal Justice, when approved by the court in which the proceeding or prosecution is had, shall be paid in the same manner as are other expenses of maintenance of the court. The court may allow the payment of any fees charged by such court by means of a credit card, charge card or debit card and may charge the person making such payment a service fee for any such payment made by any such card. The fee shall not exceed any charge by the card issuer, including any discount rate.

(1949 Rev., S. 8843; P.A. 73-122, S. 15, 27; P.A. 13-247, S. 64.)

History: P.A. 73-122 added exception re expenses incurred by criminal justice division and deleted reference to payments “from the same treasury” as other expenses of maintaining court; P.A. 13-247 added provisions re payment of fees by credit card, charge card or debit card and charging service fee therefor, effective July 1, 2013.



Section 54-145 and 54-146 - Refunds to clerk of municipal court or to town treasurer. Report to clerk or town treasurer.

Sections 54-145 and 54-146 are repealed.

(1949 Rev., S. 8844, 8845; 1959, P.A. 28, S. 204.)



Section 54-147 - Rules for payment of expenses. Waiver of fee or cost.

(a) The judges of the Superior Court may establish rules, in addition to those established by statute, for the payment of the expenses of all criminal proceedings or prosecutions, except such expenses as are incurred by the Division of Criminal Justice.

(b) No fee or cost imposed pursuant to any provision of the general statutes on a person who is a defendant or has been convicted in a criminal proceeding or prosecution shall be waived by the court, except as authorized by such provision or for good cause shown.

(1949 Rev., S. 8846; P.A. 73-122, S. 16, 27; P.A. 03-97, S. 1.)

History: P.A. 73-122 added exception re expenses incurred by criminal justice division; P.A. 03-97 designated existing provisions as Subsec. (a), making a technical change therein, and added Subsec. (b) re waiver of fee or cost.



Section 54-148 - Support of prisoners after sentence.

The support of prisoners in community correctional centers, sentenced to a correctional institution, or sentenced to death, shall be paid by the state.

(1949 Rev., S. 8848; 1969, P.A. 297; P.A. 95-16, S. 2.)

History: 1969 act substituted “community correctional centers” for “jails”; P.A. 95-16 replaced “sentenced to the Connecticut Correctional Institution, Somers, or to be electrocuted” with “sentenced to a correctional institution, or sentenced to death”.



Section 54-149 - Payment for board of prisoners.

Section 54-149 is repealed.

(1949 Rev., S. 8849; 1959, P.A. 152, S. 99.)



Section 54-150 - Compensation of physicians.

Physicians shall receive a reasonable compensation for services rendered in criminal cases.

(1949 Rev., S. 3612.)



Section 54-151 - Cost of transcript and printing on appeal.

In any appeal in a criminal action, where it appears to the trial court that the accused is without funds with which to defray the costs of securing a transcript of the evidence, or printing the briefs and the appendices to the briefs, such costs shall be defrayed by the state.

(1949 Rev., S. 8850; 1957, P.A. 17; 1967, P.A. 421, S. 1.)

History: 1967 act deleted language restricting section to appeals to the supreme court.

Finding of fact after comprehensive examination of facts and circumstances is required where indigency is controverted. 5 Conn. Cir. Ct. 313.



Section 54-152 - Allowance to witnesses from another state in criminal prosecutions.

When, in any criminal prosecution, it is necessary to obtain the testimony of any witnesses residing without this state, the Chief State’s Attorney may allow them a reasonable sum for their time and expenses in going to, attending upon and returning from the court and may allow a reasonable sum for the expense of procuring their attendance or procuring any document from without this state necessary to be used as evidence on the trial of such prosecution, to be from the appropriation for the Division of Criminal Justice.

(1949 Rev., S. 8851; 1963, P.A. 642, S. 81; 1967, P.A. 844; P.A. 73-122, S. 17, 27.)

History: 1963 act deleted obsolete reference to criminal prosecution before common pleas court; 1967 act removed limitation of section to prosecutions in superior court; P.A. 73-122 made chief state’s attorney rather than the court responsible for determining witnesses’ expenses and specified that payments are to be made from criminal justice division appropriations, replacing provision whereby they were “taxed and paid as in other criminal cases”.

See Sec. 51-275 for applicable definitions.



Section 54-153 - Where witnesses for accused paid by state.

The court before which any criminal prosecution is pending may order such number of witnesses as the court approves to be summoned on behalf of the accused at the expense of the state.

(1949 Rev., S. 8852.)



Section 54-154 - Taxing expenses in search and seizure cases.

In any case in which the statutes provide for a search warrant and seizure, the court, judge or judge trial referee issuing such warrant may tax for the officer’s services thereon the same fees for service, travel, copies and endorsements as are taxed in civil cases, and such sum for securing, care and destruction of property as such court, judge or judge trial referee, under the circumstances, deems reasonable, such fees and sum to be paid from the appropriation for the Division of Criminal Justice.

(1949 Rev., S. 8853; 1959, P.A. 28, S. 195; P.A. 73-122, S. 18, 27; P.A. 01-72, S. 7.)

History: 1959 act deleted references to trial justice; P.A. 73-122 specified that payments are to be made from criminal justice division appropriation; P.A. 01-72 added references to judge trial referee.



Section 54-155 - Expenses of requisitions of fugitives.

When a requisition is made by the governor upon the executive authority of another state for the delivery of any fugitive from justice, the necessary expenses of such requisition and of the removal of such fugitive shall be ascertained and allowed by the superior court for the judicial district within which the crime charged is alleged to have been committed, and shall be paid from the appropriation for the Division of Criminal Justice, if application therefor is made within one year after such expenses have been incurred.

(1949 Rev., S. 8854; P.A. 73-122, S. 19, 27; P.A. 80-313, S. 52.)

History: P.A. 73-122 added reference to judicial districts and specified that expenses incurred under section are to be paid from criminal justice division appropriations rather than “by the state”; P.A. 80-313 deleted references to counties in accordance with provisions of P.A. 76-436 and P.A. 78-28.






Chapter 963 - Fresh Pursuit

Section 54-156 - Pursuit of suspected criminals.

(a) Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person, in order to arrest him on the ground that he is believed to have committed a felony in such other state, shall have the same authority to arrest and hold such person in custody as has any member of any duly organized state, county or municipal peace unit of this state to arrest and hold in custody a person on the ground that he is believed to have committed a felony in this state.

(b) If an arrest is made in this state by an officer of another state in accordance with the provisions of subsection (a) of this section, he shall, without unnecessary delay, take the person arrested before a judge of the superior court for the judicial district in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If such judge determines that the arrest was lawful, he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this state or admit him to bail for such purpose. If such judge determines that the arrest was unlawful, he shall discharge the person arrested.

(c) Subsection (a) of this section shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

(d) For the purpose of this section the word “state” shall include the District of Columbia.

(e) The term “fresh pursuit” as used in this section shall include fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit, as used herein, shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

(f) The provisions of this section shall apply only to those states which by their laws grant similar rights to the duly constituted officers of this state.

(1949 Rev., S. 8870; P.A. 73-116, S. 31; 73-667, S. 1, 2; P.A. 82-472, S. 148, 183; P.A. 05-288, S. 189.)

History: P.A. 73-116 added reference to judicial districts in Subsec. (b); P.A. 73-667 changed effective date of P.A. 73-116 from October 1, 1973, to April 25, 1973; P.A. 82-472 deleted obsolete reference to counties; P.A. 05-288 made a technical change in Subsecs. (b) and (c), effective July 13, 2005.






Chapter 964 - Uniform Criminal Extradition Act

Section 54-157 - Definitions.

Where appearing in this chapter, the term “Governor” includes any person performing the functions of Governor by authority of the law of this state. The term “executive authority” includes the Governor and any person performing the functions of Governor in a state other than this state. The term “state”, referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America.

(1957, P.A. 362, S. 1.)

Annotations to present section:

Cited. 186 C. 404. Cited. 190 C. 631.

Cited. 26 CA 254.



Section 54-158 - Governor’s duty to arrest and deliver up fugitive.

Subject to the provisions of this chapter, the provisions of the Constitution of the United States controlling, and any and all acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony or other crime, who has fled from justice and is found in this state.

(1957, P.A. 362, S. 2.)

Cited. 3 CA 512.

Words “or other crime” necessarily include misdemeanors. 25 CS 179.



Section 54-159 - Requirements for recognition of extradition demand.

No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing alleging, except in cases arising under section 54-162, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

(1957, P.A. 362, S. 3.)

Recognition of extradition requests under federal law and this statute discussed. 3 CA 512. Cited. 26 CA 254. Cited. 33 CA 41. Cited. 36 CA 678.

Affiant’s statement she “believes” the plaintiff to be the perpetrator of the crimes charged in Florida is not a substantial charge hereunder and writ of habeas corpus releasing plaintiff was granted. 31 CS 412. Implements Art. 4, Sec. 2 of U.S. Const. Person demanded may resist extradition by proving, in habeas corpus proceeding, that he was not present in demanding state at time of alleged offense and is, therefore, not a fugitive from its justice. 34 CS 78. Judicial finding of probable cause should be explicitly made. 40 CS 179. Cited. 42 CS 569.



Section 54-160 - State’s attorney and prosecuting attorney to assist Governor.

When a demand is made upon the Governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon any state’s attorney or prosecuting attorney in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.

(1957, P.A. 362, S. 4; P.A. 75-221.)

History: P.A. 75-221 added reference to prosecuting attorneys.



Section 54-161 - Return to this state of person imprisoned or held in another state.

When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated. The Governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in section 54-179 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

(1957, P.A. 362, S. 5.)

Plain language of section makes it clear that Connecticut’s extradition law does not make it mandatory to extradite a nonfugitive. 88 CA 178. Section governs extradition of persons who have been removed involuntarily from the demanding state by government compulsion and such persons properly are treated as nonfugitives. Id.



Section 54-162 - Return to another state of person whose act in this state caused crime.

The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in section 54-159 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this chapter not otherwise inconsistent shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime and has not fled therefrom.

(1957, P.A. 362, S. 6.)

Governor of rendering state exercises informed legal discretion, as extradition is not required by U.S. Const. (Art. 4, Sec. 2); where both governors falsely believed person was a fugitive, extradition will not be granted under this section and person must be released, as discretion was not exercised. 34 CS 78.



Section 54-163 - Arrest warrant signed by Governor.

If the Governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant shall substantially recite the facts necessary to the validity of its issuance.

(1957, P.A. 362, S. 7.)

Cited. 26 CS 469.



Section 54-164 - Authorization under warrant.

Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he is found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this chapter, to the duly authorized agent of the demanding state.

(1957, P.A. 362, S. 8.)



Section 54-165 - Power of arresting officer.

Every such officer or other person empowered to make the arrest shall have the same authority, in arresting the accused, to command assistance therein as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

(1957, P.A. 362, S. 9.)



Section 54-166 - Appearance of accused in court. Habeas corpus.

No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding him has appointed to receive him unless he is first taken forthwith before a judge of any court having criminal jurisdiction in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel; and if the prisoner or his counsel states that he or they desire to test the legality of his arrest, the judge of such court shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the state’s attorney of the county in which the arrest is made and in which the accused is in custody, and to the agent of the demanding state.

(1957, P.A. 362, S. 10; 1959, P.A. 28, S. 156.)

History: 1959 act deleted reference to trial justice.

Scope and limits of the hearing on habeas corpus discussed. 21 CS 12. In habeas corpus proceeding plaintiff argued that his return to North Carolina would be in violation of his constitutional rights, particularly those relating to cruel and unusual punishment, excessive fines and right to counsel; held that, if his constitutional rights were violated, his remedy lies in an appeal from the decision of the North Carolina court. Id.



Section 54-167 - Penalty for failure of officer to present accused in court.

Any officer who delivers to the agent for extradition of the demanding state a person in his custody under the Governor’s warrant, in wilful disobedience to section 54-166, shall be fined not more than one thousand dollars or be imprisoned not more than six months or both.

(1957, P.A. 362, S. 11.)



Section 54-168 - Confinement, when.

The officer or person executing the Governor’s warrant of arrest, or the agent of the demanding state to whom the prisoner has been delivered, may, when necessary, confine the prisoner in any community correctional center or in the jail of any city through which he passes; and the Community Correctional Center Administrator or the keeper of such jail shall receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping. The officer or agent of a demanding state to whom a prisoner has been delivered following extradition proceedings in another state, or to whom a prisoner has been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in any community correctional center or in the jail of any city through which he passes; and the Community Correctional Center Administrator or keeper of such jail shall receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent being chargeable with the expense of keeping; provided such officer or agent shall produce and show to the Community Correctional Center Administrator or the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.

(1957, P.A. 362, S. 12; 1963, P.A. 642, S. 82; 1969, P.A. 297.)

History: 1963 act substituted state jail for county jail and included jail administrator; 1969 act replaced jails and jail administrators with community correctional centers and their administrators.



Section 54-169 - Arrest warrant of judge.

Whenever any person within this state is charged on the oath of any credible person before any judge of any court of this state having criminal jurisdiction with the commission of any crime in any other state and, except in cases arising under section 54-162, with having fled from justice, or having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, or whenever complaint has been made before such judge in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime and, except in cases arising under section 54-162, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, and is believed to be in this state, the judge shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this state, and to bring him before the same or any other judge or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

(1957, P.A. 362, S. 13; 1959, P.A. 28, S. 157.)

History: 1959 act deleted references to trial justice.

Cited. 26 CS 469.



Section 54-170 - Arrest without warrant.

The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant, upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused shall be taken before such a judge with all practicable speed and complaint shall be made against him under oath setting forth the ground for the arrest as in section 54-169; and thereafter his answer shall be heard as if he had been arrested on a warrant.

(1957, P.A. 362, S. 14; 1959, P.A. 28, S. 196.)

History: 1959 act deleted reference to trial justice.



Section 54-171 - Commitment pending Governor’s warrant.

If from the examination before the judge it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under section 54-162, that he has fled from justice, the judge shall, by a warrant reciting the accusation, commit him to a community correctional center for such a time, not exceeding thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in section 54-172, or until he is legally discharged.

(1957, P.A. 362, S. 15; 1959, P.A. 28, S. 158; 1969, P.A. 297.)

History: 1959 act deleted reference to trial justice; 1969 act substituted “community correctional center” for “jail”.



Section 54-172 - Allowance and conditions of bail bond.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, such a judge in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the Governor of this state.

(1957, P.A. 362, S. 16; 1959, P.A. 28, S. 159.)

History: 1959 act deleted reference to trial justices.



Section 54-173 - Discharge or recommitment after expiration of period specified in warrant or bond.

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, such judge may discharge him or may recommit him for a further period not to exceed sixty days, or a judge may again take bail for his appearance and surrender as provided in section 54-172, but within a period not to exceed sixty days after the date of such new bond.

(1957, P.A. 362, S. 17; 1959, P.A. 28, S. 160.)

History: 1959 act deleted references to trial justice.



Section 54-174 - Forfeiture of bond.

If the prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond, the judge, by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he is within the state. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.

(1957, P.A. 362, S. 18; 1959, P.A. 28, S. 161.)

History: 1959 act deleted reference to trial justice.



Section 54-175 - Surrender of person against whom criminal prosecution pending in this state.

If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the Governor, in his discretion, may either surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.

(1957, P.A. 362, S. 19.)



Section 54-176 - Governor not to inquire into guilt or innocence of accused.

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided has been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.

(1957, P.A. 362, S. 20.)



Section 54-177 - Recall or new issuance of Governor’s warrant.

The Governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.

(1957, P.A. 362, S. 21.)



Section 54-178 - Governor seeking extradition to issue warrant to agent to receive accused.

Whenever the Governor of this state demands a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this state, from the executive authority of any other state, or from the Chief Justice or an associate justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant, under the seal of this state, to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.

(1957, P.A. 362, S. 22.)



Section 54-179 - Application by state’s attorney, Board of Pardons and Paroles or Correction Commissioner for return of accused.

(a) When the return to this state of a person charged with crime in this state is required, the state’s attorney shall present to the Governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein, at the time the application is made and certifying that, in the opinion of the state’s attorney, the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

(b) When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his bail, probation or parole, the state’s attorney of the county in which the offense was committed, the Board of Pardons and Paroles, or the Commissioner of Correction, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation or parole and the state in which he is believed to be, including the location of the person therein at the time application is made.

(c) The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The state’s attorney, Board of Pardons and Paroles or Commissioner of Correction may also attach such further affidavits and other documents in duplicate as he deems proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information and affidavits or of the judgment of conviction or of the sentence, shall be filed in the office of the Secretary of the State, to remain of record in that office. The other copies of all papers shall be forwarded with the Governor’s requisition.

(1957, P.A. 362, S. 23; 1961, P.A. 517, S. 52; 1967, P.A. 656, S. 64, 64a; June Sp. Sess. P.A. 98-1, S. 76, 121; P.A. 04-234, S. 2.)

History: 1961 act amended subsection (c) by deleting obsolete reference to trial justice; 1967 act, effective July 1, 1968, amended subsections (b) and (c) to substitute correction commissioner for warden or sheriff; June Sp. Sess. P.A. 98-1 made technical changes in Subsecs. (b) and (c), effective June 24, 1998; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004.

Cited. 34 CS 219.

Subsec. (c):

Cited. 196 C. 557.



Section 54-180 - Immunity of accused to process in civil action arising from same facts.

A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceedings to answer which he is being or has been returned, until he has been convicted in the criminal proceeding or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.

(1957, P.A. 362, S. 24.)



Section 54-181 - Waiver by accused.

Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in sections 54-163 and 54-164 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court having criminal jurisdiction within this state a writing which states that he consents to return to the demanding state; provided, before such waiver is executed or subscribed by such person, such judge shall inform such person of his rights to the issuance or service of a warrant of extradition and to obtain a writ of habeas corpus as provided in section 54-166. If and when such consent has been executed, it shall forthwith be forwarded to the office of the Governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent; provided nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this state.

(1957, P.A. 362, S. 25; 1961, P.A. 517, S. 53.)

History: 1961 act deleted obsolete references to trial justices.



Section 54-182 - State’s rights not waived.

Nothing contained in this chapter shall be deemed to constitute a waiver by the state of its right, power or privilege to try such demanded person for crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings had under this chapter which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction.

(1957, P.A. 362, S. 26.)



Section 54-183 - Trial for crimes other than those specified in extradition requisition.

After a person has been brought back to this state by, or after waiver of, extradition proceedings, he may be tried in this state for other crimes which he is charged with having committed here as well as that specified in the requisition for his extradition.

(1957, P.A. 362, S. 27.)



Section 54-184 - Interpretation of chapter.

The provisions of this chapter shall be so interpreted and construed as to effectuate the general purpose to make uniform the law of those states which enact it.

(1957, P.A. 362, S. 28.)

Cited. 36 CS 327.



Section 54-185 - Short title: Uniform Criminal Extradition Act.

This chapter may be cited as the “Uniform Criminal Extradition Act”.

(1957, P.A. 362, S. 30.)

Since this chapter is a uniform law, precedents from other states are particularly valuable in construing it. 34 CS 78.






Chapter 965 - Detainers

Section 54-186 - Agreement.

The Agreement on Detainers is hereby entered into by this state with all jurisdictions legally joining therein in form substantially as follows: The contracting states solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement: (a) “State” shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico. (b) “Sending state” shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to article III hereof or at the time that a request for custody or availability is initiated pursuant to article IV hereof. (c) “Receiving state” shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to article III or article IV hereof.

Article III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of the imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer’s jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint; provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of correction or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of correction or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of correction or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner’s request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner’s written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with article V(a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; and provided further that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer’s written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner’s being returned to the original place of imprisonment pursuant to article V(e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a) In response to a request made under article III or article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner’s presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand: (1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given. (2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in article III or article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI

(a) In determining the duration and expiration dates of the time periods provided in articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the state affected as to all severable matters.

(1957, P.A. 404, S. 1.)

Cited. 12 CA 1. Cited. 14 CA 244. Cited. 20 CA 205. Cited. 21 CA 298. Cited. 23 CA 642; judgment reversed, see 219 C. 629. Interstate agreement on detainers (IAD) cited. Id. Cited. 26 CA 254. Interstate agreement on detainers (IAD) cited. Id. Cited. Id., 698. Interstate agreement on detainers (IAD) cited. Id. Purpose of section discussed. 57 CA 478. Petitioner who made oral request for disposition and repeatedly disregarded Connecticut’s Interstate Agreement on Detainers procedures was precluded from complaining that he was denied his right to a speedy trial. 62 CA 24. Provisions apply only to trial on charges that form the basis of the detainer. 63 CA 386.

The one-hundred-eighty-day period during which plaintiff was required under Article III to be brought to trial in the other party state having elapsed, plaintiff’s habeas corpus petition granted and he is ordered discharged. 26 CS 469. Cited. 34 CS 128. Agreement on detainers may serve as a statute of limitations on right of a state to extradite prisoner in another state. Id., 128. Motions for discovery by defendant do not toll speedy trial period under Article III. 36 CS 327. Cited. 40 CS 354. Cited. 41 CS 320.

Article I:

Cited. 210 C. 78.

Article III:

Cited. 193 C. 116. Subsec. (a): “Cease to be delivered” discussed. 194 C. 297. Cited. 210 C. 78.

IAD Article III cited. 23 CA 642; judgment reversed, see 219 C. 629. Defendant’s right to speedy trial not violated when delay due to administrative error in transporting defendant. 49 CA 121.

Article IV:

Subsec. (a) cited. 193 C. 116. Cited. 210 C. 78.

Subsec. (c): Time limit within which a trial must commence may be tolled by virtue of delays attributable to defendant; and thus continuances granted at the request of defendant’s attorney tolled the statutory time period. 78 CA 610.

Article V:

Subsec. (c) cited. 193 C. 116; 210 C. 78.

Cited. 36 CA 691.

Article VI:

Subsec. (a) cited. 210 C. 78.

The 180-day speedy trial period when requested pursuant to Article III is not tolled by defendant’s filing of motions for discovery. 36 CS 327.



Section 54-187 - Appropriate court defined.

The phrase “appropriate court” as used in the Agreement on Detainers, as provided in section 54-186, shall, with reference to the courts of this state, mean the Superior Court.

(1957, P.A. 404, S. 2.)



Section 54-188 - Enforcement of agreement.

All courts, departments, agencies, officers and employees of the state and its political subdivisions shall enforce said agreement and cooperate with one another and with other party states in enforcing said agreement and effectuating its purpose.

(1957, P.A. 404, S. 3.)



Section 54-189 - Second or subsequent offense penalty not applicable.

Nothing in this chapter or in the Agreement on Detainers shall be construed to require the application of any penalty for second or subsequent offenses under any provision of the general statutes to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of said agreement.

(1957, P.A. 404, S. 4.)



Section 54-190 - Penalty for escape while in another state.

Any person who escapes or attempts to escape from custody while in another state pursuant to said agreement shall be subject to the penalties provided in section 53a-169.

(1957, P.A. 404, S. 5; 1971, P.A. 871, S. 123.)

History: 1971 act substituted reference to Sec. 53a-169 for reference to Sec. 53-155.



Section 54-191 - Warden to surrender inmate.

The warden or other official in charge of any correctional institution in this state shall give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers.

(1957, P.A. 404, S. 6.)



Section 54-192 - Commissioner of Correction to make rules and regulations.

The Commissioner of Correction is designated as the officer provided for in article VII of said agreement.

(1957, P.A. 404, S. 7; 1971, P.A. 116.)

History: 1971 act replaced director of probation with commissioner of correction.



Section 54-192h - Civil immigration detainers.

(a) For the purposes of this section:

(1) “Civil immigration detainer” means a detainer request issued pursuant to 8 CFR 287.7;

(2) “Convicted of a felony” means that a person has been convicted of a felony, as defined in section 53a-25, pursuant to a final judgment of guilt entered by a court in this state or in a court of competent jurisdiction within the United States upon a plea of guilty, a plea of nolo contendere or a finding of guilty by a jury or the court notwithstanding any pending appeal or habeas corpus proceeding arising from such judgment;

(3) “Federal immigration authority” means any officer, employee or other person otherwise paid by or acting as an agent of United States Immigration and Customs Enforcement or any division thereof or any officer, employee or other person otherwise paid by or acting as an agent of the United States Department of Homeland Security who is charged with enforcement of the civil provisions of the Immigration and Nationality Act; and

(4) “Law enforcement officer” means:

(A) Each officer, employee or other person otherwise paid by or acting as an agent of the Department of Correction;

(B) Each officer, employee or other person otherwise paid by or acting as an agent of a municipal police department;

(C) Each officer, employee or other person otherwise paid by or acting as an agent of the Division of State Police within the Department of Emergency Services and Public Protection; and

(D) Each judicial marshal and state marshal.

(b) No law enforcement officer who receives a civil immigration detainer with respect to an individual who is in the custody of the law enforcement officer shall detain such individual pursuant to such civil immigration detainer unless the law enforcement official determines that the individual:

(1) Has been convicted of a felony;

(2) Is subject to pending criminal charges in this state where bond has not been posted;

(3) Has an outstanding arrest warrant in this state;

(4) Is identified as a known gang member in the database of the National Crime Information Center or any similar database or is designated as a Security Risk Group member or a Security Risk Group Safety Threat member by the Department of Correction;

(5) Is identified as a possible match in the federal Terrorist Screening Database or similar database;

(6) Is subject to a final order of deportation or removal issued by a federal immigration authority; or

(7) Presents an unacceptable risk to public safety, as determined by the law enforcement officer.

(c) Upon determination by the law enforcement officer that such individual is to be detained or released, the law enforcement officer shall immediately notify United States Immigration and Customs Enforcement. If the individual is to be detained, the law enforcement officer shall inform United States Immigration and Customs Enforcement that the individual will be held for a maximum of forty-eight hours, excluding Saturdays, Sundays and federal holidays. If United States Immigration and Customs Enforcement fails to take custody of the individual within such forty-eight-hour period, the law enforcement officer shall release the individual. In no event shall an individual be detained for longer than such forty-eight-hour period solely on the basis of a civil immigration detainer.

(P.A. 13-155, S. 1.)

History: P.A. 13-155 effective January 1, 2014.






Chapter 966 - Limitation of Prosecutions

Section 54-193 - Limitation of prosecution for certain offenses.

(a) There shall be no limitation of time within which a person may be prosecuted for (1) a capital felony under the provisions of section 53a-54b in effect prior to April 25, 2012, a class A felony or a violation of section 53a-54d or 53a-169, (2) a violation of section 53a-165aa or 53a-166 in which such person renders criminal assistance to another person who has committed an offense set forth in subdivision (1) of this subsection, or (3) a violation of section 53a-156 committed during a proceeding that results in the conviction of another person subsequently determined to be actually innocent of the offense or offenses of which such other person was convicted.

(b) No person may be prosecuted for any offense, other than an offense set forth in subsection (a) of this section, for which the punishment is or may be imprisonment in excess of one year, except within five years next after the offense has been committed.

(c) No person may be prosecuted for any offense, other than an offense set forth in subsection (a) or (b) of this section, except within one year next after the offense has been committed.

(d) If the person against whom an indictment, information or complaint for any of said offenses is brought has fled from and resided out of this state during the period so limited, it may be brought against such person at any time within such period, during which such person resides in this state, after the commission of the offense.

(e) When any suit, indictment, information or complaint for any crime may be brought within any other time than is limited by this section, it shall be brought within such time.

(1949 Rev., S. 8871; P.A. 76-35, S. 1, 2; P.A. 77-604, S. 40, 84; P.A. 80-313, S. 53; P.A. 86-197; P.A. 00-87, S. 1, 2; P.A. 10-180, S. 6; P.A. 12-5, S. 36.)

History: P.A. 76-35 replaced reference to crimes and misdemeanors, treason, etc. with general reference to offenses, adding exceptions re capital felonies and class A felonies, deleted specific reference to imprisonment in Somers facility, substituting applicability based on imprisonment for more than one year, and specified that there is no limitation for prosecution of capital and class A felonies; P.A. 77-604 made no change; P.A. 80-313 reordered and rephrased provisions, dividing section into Subsecs.; P.A. 86-197 provided that there shall be no time limitation on the prosecution of a person for a violation of Sec. 53a-54d; P.A. 00-87 amended Subsecs. (a) and (b) to provide that there shall be no time limitation on the prosecution of a person for a violation of Sec. 53a-169 and made technical changes for purposes of gender neutrality in Subsec. (c), effective May 26, 2000, and applicable to any offense committed prior to, on or after said date; P.A. 10-180 amended Subsec. (a) to designate existing offenses for which there is no time limitation as Subdiv. (1), add Subdiv. (2) re violation of Sec. 53a-165aa or 53a-166 and add Subdiv. (3) re violation of Sec. 53a-156, amended Subsec. (b) to replace “except a capital felony, a class A felony or a violation of section 53a-54d or 53a-169” with “other than an offense set forth in subsection (a) of this section”, designated existing provision re offenses subject to one-year time limitation as Subsec. (c) and amended same to replace “any other offense, except a capital felony, a class A felony or a violation of section 53a-54d or 53a-169” with “any offense, other than an offense set forth in subsection (a) or (b) of this section” and redesignated existing Subsecs. (c) and (d) as Subsecs. (d) and (e), effective June 8, 2010, and applicable to any offense committed on or after that date and to any offense committed prior to that date for which the statute of limitations in effect at the time of the commission of the offense had not yet expired as of that date; P.A. 12-5 amended Subsec. (a)(1) to add reference to provisions of Sec. 53a-54b in effect prior to April 25, 2012, re capital felony, effective April 25, 2012.

Cited. 28 CA 91; 34 CA 473; 41 CA 476.

It is not necessary in criminal prosecution to prove the precise day the acts were committed. 4 CS 259. Cited. 6 CS 349; 24 CS 312. After a nolle prosequi has been entered, statute of limitations continues to run and a prosecution may be resumed only on a new information and a new arrest. 32 CS 504. Cited. 35 CS 565. Issuance of arrest warrant starts prosecution and tolls statute of limitations. 38 CS 377. The prosecution of defendant began with his arrest; once prosecution has commenced within time period allowed by appropriate statute of limitations, the prosecutor has broad discretion as to what crimes to charge in any particular situation. 39 CS 347.

Subsec. (b):

Cited. 202 C. 86; Id., 93. Issuance of arrest warrant is sufficient initiation of a prosecution to toll statute of limitations if warrant served with due diligence. Id., 443. Cited. 209 C. 52; 211 C. 441; 228 C. 393; 233 C. 403. Although the case against defendant under Sec. 20-427 was initially dismissed based on statute of limitations, state’s successful appeal on statute of limitations calculation and subsequent trial did not constitute unlawful double jeopardy. 250 C. 1. When the state files an amended or substitute information after the limitations period has passed, a timely information will toll statute of limitations only if the amended or substitute information does not broaden or substantially amend the charges made in the timely information. 305 C. 330.

Cited. 15 CA 222; 21 CA 449; 26 CA 674; 42 CA 790. Pursuant to Subsec., charged violations of Sec. 14-227a were subject to a 1-year limitations period because they were not punishable by a term of imprisonment of more than one year. 61 CA 90. Trial court did not improperly deny defendant’s motion to dismiss counts of information on grounds that statute of limitations precluded prosecution of counts where court found no evidence that defendant raised statute of limitations as an affirmative defense at trial. Id. Prosecution was time barred where the police department did not make sufficient effort to ensure that warrant was timely served and therefore the state could not demonstrate that delay of nearly three years on service of arrest warrant was reasonable to toll statute of limitations. 130 CA 734.

Subsec. (c):

Cited. 202 C. 443; 233 C. 403.

Cited. 35 CA 754.



Section 54-193a - Limitation of prosecution for offenses involving sexual abuse of minor.

Notwithstanding the provisions of section 54-193, no person may be prosecuted for any offense, except a class A felony, involving sexual abuse, sexual exploitation or sexual assault of a minor except within thirty years from the date the victim attains the age of majority or within five years from the date the victim notifies any police officer or state’s attorney acting in such police officer’s or state’s attorney’s official capacity of the commission of the offense, whichever is earlier, provided if the prosecution is for a violation of subdivision (1) of subsection (a) of section 53a-71, the victim notified such police officer or state’s attorney not later than five years after the commission of the offense.

(P.A. 90-279, S. 2; P.A. 91-406, S. 14, 29; P.A. 93-340, S. 11, 19; P.A. 02-138, S. 1.)

History: P.A. 91-406 inserted “after the commission of the offense” after “seven years”; P.A. 93-340 replaced “or seven years after the commission of the offense, whichever is less” with “or within five years from the date the victim notifies any police officer or state’s attorney acting in his official capacity of the commission of the offense, whichever is earlier”, effective July 1, 1993; P.A. 02-138 added exception re class A felony, extended time limitation on possible prosecution from within 2 to within 30 years from the date the victim attains the age of majority, deleted proviso that required the time period to be in no event less than 5 years after the commission of the offense, added proviso that required the victim to have notified the police officer or state’s attorney not later than 5 years after the commission of the offense if the prosecution is for a violation of Sec. 53a-71(a)(1) and made a technical change for purposes of gender neutrality, effective May 23, 2002, and applicable to any offense committed on or after said date.

See Sec. 52-577d re statute of limitations in civil action.

Cited. 26 CA 674. P.A. 02-138 amendments are not applicable to offenses committed prior to May 23, 2002. 138 CA 22.



Section 54-193b - Limitation of prosecution for sexual assault offenses when DNA evidence available.

Notwithstanding the provisions of sections 54-193 and 54-193a, there shall be no limitation of time within which a person may be prosecuted for a violation of section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a or 53a-72b, provided (1) the victim notified any police officer or state’s attorney acting in such police officer’s or state’s attorney’s official capacity of the commission of the offense not later than five years after the commission of the offense, and (2) the identity of the person who allegedly committed the offense has been established through a DNA (deoxyribonucleic acid) profile comparison using evidence collected at the time of the commission of the offense.

(P.A. 00-80, S. 1, 3; June Sp. Sess. P.A. 07-4, S. 89.)

History: P.A. 00-80 effective May 16, 2000, and applicable to any offense committed prior to, on or after said date; June Sp. Sess. P.A. 07-4 deleted former limitation of time within which a person may be prosecuted for specified offenses of “not later than twenty years from the date of the commission of the offense” and provided that “there shall be no limitation of time” within which a person may be so prosecuted, effective July 1, 2007.






Chapter 967 - General Provisions

Section 54-194 - Effect of the repeal of a criminal statute.

The repeal of any statute defining or prescribing the punishment for any crime shall not affect any pending prosecution or any existing liability to prosecution and punishment therefor, unless expressly provided in the repealing statute that such repeal shall have that effect.

(1949 Rev., S. 8872.)

See Sec. 1-1 re words and phrases in general use throughout statutes.

Cited. 22 CA 601.

Cited. 29 CS 132; Id., 333.



Section 54-195 - Penalty when no penalty provided.

Any person who is convicted of a violation of any provision of the general statutes for which violation no penalty is expressly provided shall be fined not more than one hundred dollars.

(1949 Rev., S. 8874.)



Section 54-196 to 54-198 - Accessories. Conspiracy. Attempt to commit statutory crime.

Sections 54-196 to 54-198, inclusive, are repealed.

(1949 Rev., S. 8875–8877; 1955, S. 3352d; 1969, P.A. 828, S. 214.)



Section 54-199 - Parent or guardian to accompany minor in court. Representatives of commissioner.

Whenever any minor charged with the commission of an offense is to appear in any court, he shall be accompanied by one of his parents, if such parent is physically capable of appearing and is within the jurisdiction of such court, or by his legally appointed guardian, if any. In the case of any child committed to the guardianship of the Commissioner of Social Services or the Commissioner of Children and Families, said commissioner may designate any member of his department to act as his representative. If any such parent, guardian or representative fails to appear in court as required by this section, the court may continue the case until he so appears and may issue a subpoena to compel his attendance. Failure to appear in response to such subpoena shall be punishable as contempt of court. The judge of such court may, in his discretion and for good cause, waive the requirement that a minor be accompanied by his parent, guardian or a Department of Social Services representative.

(1955, S. 3353d; 1957, P.A. 598; 1969, P.A. 297; 395; P.A. 74-251, S. 14; P.A. 75-420, S. 4, 6; P.A. 77-614, S. 521, 610; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87.)

History: 1969 act added provision allowing judge to waive requirement that minor be accompanied by parent, guardian or welfare department representative; P.A. 74-251 included cases involving children committed to commissioner of children and youth services; P.A. 75-420 replaced welfare commissioner and department with commissioner and department of social services; P.A. 77-614 replaced commissioner and department of social services with commissioner and department of human resources, effective January 1, 1979; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993.

Cited. 8 CA 607.

Cited. 4 Conn. Cir. Ct. 413.



Section 54-200 - When acquittal or conviction not a bar to further complaint.

No acquittal or conviction for any criminal offense, had upon any complaint issued by the procurement or at the solicitation of the person committing it, shall be a bar to another complaint or information for the same offense.

(1949 Rev., S. 8878.)






Chapter 968 - Victim Services

Section 54-201 - Definitions.

As used in sections 54-201 to 54-233, inclusive:

(1) “Victim” means a person who is injured or killed as provided in section 54-209;

(2) “Personal injury” means (A) actual bodily harm and mental anguish which is the direct result of bodily injury and includes pregnancy and any condition thereof, or (B) injury to a guide dog or assistance dog owned or kept by a blind or disabled person;

(3) “Dependent” means any relative of a deceased victim or a person designated by a deceased victim in accordance with section 1-56r who was wholly or partially dependent upon his income at the time of his death or the child of a deceased victim and shall include the child of such victim born after his death;

(4) “Relative” means a person’s spouse, parent, grandparent, stepparent, child, including a natural born child, stepchild and adopted child, grandchild, brother, sister, half brother or half sister or a parent of a person’s spouse;

(5) “Crime” means any act which is a felony, as defined in section 53a-25, or misdemeanor, as defined in section 53a-26, and includes any crime committed by a juvenile.

(P.A. 78-261, S. 1, 17; P.A. 87-554, S. 17; P.A. 95-175, S. 4; P.A. 02-105, S. 15; P.A. 03-129, S. 1; P.A. 10-36, S. 31.)

History: P.A. 87-554 redefined “dependents” to include children of deceased victims and added definition of “crime”; P.A. 95-175 redefined crime to include crimes committed by juveniles; P.A. 02-105 amended Subdiv. (3) by making technical changes and adding a person designated by a victim pursuant to Sec. 1-56r to definition of “dependent”; P.A. 03-129 redefined “personal injury” in Subdiv. (2) by inserting Subpara. (A) designator and adding Subpara. (B) to include injury to a guide dog or assistance dog owned or kept by a blind or disabled person; P.A. 10-36 amended Subdiv. (4) to make technical changes, effective July 1, 2010.



Section 54-202 - Compensation commissioners; appointment; Chief Victim Compensation Commissioner; temporary victim compensation commissioners; compensation.

(a) On or before July 1, 1993, the Governor shall appoint five victim compensation commissioners for a term of four years to conduct hearings and make determinations as provided in sections 54-201 to 54-233, inclusive. To be eligible for appointment, a victim compensation commissioner shall have been admitted to the practice of law in this state for at least five years prior to the appointment.

(b) Each victim compensation commissioner shall be eligible for reappointment and may be removed by the Governor for inefficiency, neglect of duty or malfeasance in office after due notice and hearing.

(c) A Chief Victim Compensation Commissioner shall be designated by the Chief Court Administrator from among the five victim compensation commissioners appointed by the Governor. The Chief Court Administrator may appoint qualified attorneys to serve as temporary victim compensation commissioners when victim compensation commissioners are not available or when additional victim compensation commissioners are necessary for the expeditious processing of claims. Temporary victim compensation commissioners shall have the same qualifications for appointment and the same powers as victim compensation commissioners.

(d) Each victim compensation commissioner and temporary victim compensation commissioner shall receive one hundred twenty-five dollars for each day of service.

(P.A. 78-261, S. 2, 17; P.A. 80-390, S. 1, 5; P.A. 83-311; P.A. 87-554, S. 1; P.A. 89-35; P.A. 91-389, S. 9; P.A. 92-153, S. 1; May Sp. Sess. P.A. 92-11, S. 49, 70; P.A. 93-310, S. 1, 32.)

History: P.A. 80-390 replaced previous provision in Subsec. (c) which had allowed members no compensation but had allowed reimbursement for expenses incurred in performing duties with provision authorizing $50 per diem; P.A. 83-311 amended Subsec. (c) by increasing compensation from $50 to $100 per day; P.A. 87-554 changed “criminal injuries compensation board” to “commission on victim services” and amended Subsec. (c) to specify that expenses are in addition to $100 per diem; P.A. 89-35 amended Subsec. (d) by adding provision permitting administrator to make preliminary evaluation and order of compensation not to exceed $2,000; P.A. 91-389 amended Subsec. (d) to replace provision permitting administrator to make preliminary evaluation and order of compensation not to exceed $2,000 with provision permitting administrator to make a preliminary evaluation of an application; P.A. 92-153 increased members from three to five, required that one member have at least five years’ experience in delivery of victim services and one member have at least five years’ experience in insurance handling personal injury claims, deleted restriction specifying that members must never have been victims themselves or be related to a victim, added provisions re expiration of terms of members on September 30, 1992, appointment of members as of October 1, 1992, and re term length, revised provision re compensation of members and appeals panel, and changed “administrator” to “executive director”; May Sp. Sess. P.A. 92-11 made a technical change in Subsec. (a); P.A. 93-310 extensively revised section, changing “members of the commission” to “victim compensation commissioners”, providing for chief victim compensation commissioner, authorizing appointment of temporary victim compensation commissioners, replacing provision authorizing reimbursement for expenses and payment of $100 per day with set compensation of $125 per day and deleting prior provisions re hearing officers, effective July 1, 1993.



Section 54-202a - Executive director. Appointment; term; salary; duties. Deputy director of compensation. Deputy director of victim services.

Section 54-202a is repealed, effective July 1, 1993.

(P.A. 92-153, S. 2; P.A. 93-310, S. 31, 32.)



Section 54-203 - Office of Victim Services established. Powers and duties.

(a) There is established an Office of Victim Services within the Judicial Department.

(b) The Office of Victim Services shall have the following powers and duties:

(1) To direct each hospital, whether public or private, to display prominently in its emergency room posters giving notice of the availability of compensation and assistance to victims of crime or their dependents pursuant to sections 54-201 to 54-233, inclusive, and to direct every law enforcement agency of the state to inform victims of crime or their dependents of their rights pursuant to sections 54-201 to 54-233, inclusive;

(2) To request from the office of the state’s attorney, state police, local police departments or any law enforcement agency such investigation and data as will enable the Office of Victim Services to determine if in fact the applicant was a victim of a crime or attempted crime and the extent, if any, to which the victim or claimant was responsible for his own injury;

(3) To request from the Department of Correction, other units of the Judicial Department and the Board of Pardons and Paroles such information as will enable the Office of Victim Services to determine if in fact a person who has requested notification pursuant to section 54-228 was a victim of a crime;

(4) To direct medical examination of victims as a requirement for payment under sections 54-201 to 54-233, inclusive;

(5) To take or cause to be taken affidavits or depositions within or without the state;

(6) To apply for, receive, allocate, disburse and account for grants of funds made available by the United States, by the state, foundations, corporations and other businesses, agencies or individuals to implement a program for victim services which shall assist witnesses and victims of crimes as the Office of Victim Services deems appropriate within the resources available and to coordinate services to victims by state and community-based agencies, with priority given to victims of violent crimes, by (A) assigning, in consultation with the Division of Criminal Justice, such victim advocates as are necessary to provide assistance; (B) administering victim service programs; and (C) awarding grants or purchase of service contracts to private nonprofit organizations or local units of government for the direct delivery of services, except that the provision of training and technical assistance of victim service providers and the development and implementation of public education campaigns may be provided by private nonprofit or for-profit organizations or local units of government. Such grants and contracts shall be the predominant method by which the Office of Victim Services shall develop, implement and operate direct service programs and provide training and technical assistance to victim service providers;

(7) To provide each person who applies for compensation pursuant to section 54-204, within ten days of the date of receipt of such application, with a written list of rights of victims of crime involving personal injury and the programs available in this state to assist such victims. The Office of Victim Services, the state or any agent, employee or officer thereof shall not be liable for the failure to supply such list or any alleged inadequacies of such list. Such list shall include, but not be limited to:

(A) Subject to the provisions of sections 18-81e and 51-286e, the victim shall have the right to be informed concerning the status of his or her case and to be informed of the release from custody of the defendant;

(B) Subject to the provisions of section 54-91c, the victim shall have the right to present a statement of his or her losses, injuries and wishes to the prosecutor and the court prior to the acceptance by the court of a plea of guilty or nolo contendere made pursuant to a plea agreement with the state wherein the defendant pleads to a lesser offense than the offense with which the defendant was originally charged;

(C) Subject to the provisions of section 54-91c, prior to the imposition of sentence upon the defendant, the victim shall have the right to submit a statement to the prosecutor as to the extent of any injuries, financial losses and loss of earnings directly resulting from the crime;

(D) Subject to the provisions of section 54-126a, the victim shall have the right to appear before a panel of the Board of Pardons and Paroles and make a statement as to whether the defendant should be released on parole and any terms or conditions to be imposed upon any such release;

(E) Subject to the provisions of section 54-36a, the victim shall have the right to have any property the victim owns which was seized by police in connection with an arrest to be returned;

(F) Subject to the provisions of sections 54-56e and 54-142c, the victim shall have the right to be notified of the application by the defendant for the pretrial program for accelerated rehabilitation and to obtain from the court information as to whether the criminal prosecution in the case has been dismissed;

(G) Subject to the provisions of section 54-85b, the victim cannot be fired, harassed or otherwise retaliated against by an employer for appearing under a subpoena as a witness in any criminal prosecution;

(H) Subject to the provisions of section 54-86g, the parent or legal guardian of a child twelve years of age or younger who is a victim of child abuse or sexual assault may request special procedural considerations to be taken during the testimony of the child;

(I) Subject to the provisions of section 46b-15, the victim of assault by a spouse or former spouse, family or household member has the right to request the arrest of the offender, request a protective order and apply for a restraining order;

(J) Subject to the provisions of sections 52-146k, 54-86e and 54-86f, the victim of sexual assault or domestic violence can expect certain records to remain confidential; and

(K) Subject to the provisions of section 53a-32, the victim and any victim advocate assigned to assist the victim may receive notification from a probation officer whenever the officer has notified a police officer that the probation officer has probable cause to believe that the offender has violated a condition of such offender’s probation.

(8) Within available appropriations, to establish a victim’s assistance center which shall provide a victims’ rights information clearinghouse which shall be a central repository of information regarding rights of victims of crime and services available to such victims and shall collect and disseminate such information to assist victims;

(9) To provide a victims’ notification clearinghouse which shall be a central repository for requests for notification filed pursuant to sections 54-228 and 54-229, and to notify persons who have filed such a request whenever an inmate has applied for release from a correctional institution or reduction of sentence or review of sentence pursuant to section 54-227 or whenever an inmate is scheduled to be released from a correctional institution and to provide victims of family violence crimes, upon request, information concerning any modification or termination of criminal orders of protection;

(10) To provide a telephone helpline that shall provide information on referrals for various services for victims of crime and their families;

(11) To provide staff services to a state advisory council. The council shall consist of not more than fifteen members to be appointed by the Chief Justice and shall include the Chief Victim Compensation Commissioner and members who represent victim populations, including but not limited to, homicide survivors, family violence victims, sexual assault victims, victims of drunk drivers, and assault and robbery victims, and members who represent the judicial branch and executive branch agencies involved with victims of crime. The members shall serve for terms of four years. Any vacancy in the membership shall be filled by the appointing authority for the balance of the unexpired term. The members shall receive no compensation for their services. The council shall meet at least six times a year. The council shall recommend to the Office of Victim Services program, legislative or other matters which would improve services to victims of crime and develop and coordinate needs assessments for both court-based and community-based victim services. The Chief Justice shall appoint two members to serve as cochairmen. Not later than December fifteenth of each year, the council shall report the results of its findings and activities to the Chief Court Administrator;

(12) To utilize such voluntary and uncompensated services of private individuals, agencies and organizations as may from time to time be offered and needed;

(13) To recommend policies and make recommendations to agencies and officers of the state and local subdivisions of government relative to victims of crime;

(14) To provide support and assistance to state-wide victim services coalitions and groups;

(15) Within available appropriations to establish a crime victims’ information clearinghouse which shall be a central repository for information collected pursuant to subdivision (9) of this subsection and information made available through the criminal justice information system, to provide a toll-free telephone number for access to such information and to develop a plan, in consultation with all agencies required to provide notification to victims, outlining any needed statutory changes, resources and working agreements necessary to make the Office of Victim Services the lead agency for notification of victims, which plan shall be submitted to the General Assembly not later than February 15, 2000;

(16) To provide a training program for judges, prosecutors, police, probation and parole personnel, bail commissioners, intake, assessment and referral specialists, officers from the Department of Correction and judicial marshals to inform them of victims’ rights and available services;

(17) To establish a sexual assault forensic examiners program that will train and make available sexual assault forensic examiners to adolescent and adult victims of sexual assault who are patients at participating acute care hospitals. In order to establish and implement such program, the Office of Victim Services may apply for, receive, allocate, disburse and account for grants of funds made available by the United States, the state, foundations, corporations and other businesses, agencies or individuals; and

(18) To submit to the joint standing committee of the General Assembly having cognizance of matters relating to victim services, in accordance with the provisions of section 11-4a, on or before January 15, 2000, and biennially thereafter a report of its activities under sections 54-201 to 54-233, inclusive, including, but not limited to, implementation of training activities and mandates. Such report shall include the types of training provided, entities providing training and recipients of training.

(P.A. 78-261, S. 3, 17; P.A. 80-390, S. 2, 5; P.A. 83-341; P.A. 85-609, S. 1; P.A. 86-401, S. 1; P.A. 87-514, S. 1, 4; 87-554, S. 2; P.A. 91-389, S. 10; P.A. 92-153, S. 3; P.A. 93-91, S. 1, 2; 93-262, S. 1, 87; 93-310, S. 2, 32; 93-381, S. 9, 39; P.A. 95-257, S. 12, 21, 58; P.A. 96-97, S. 1; P.A. 97-257, S. 3, 13; P.A. 99-184, S. 1–3; P.A. 00-99, S. 125, 154; 00-196, S. 44; P.A. 04-234, S. 2; P.A. 05-288, S. 190; Sept. Sp. Sess. P.A. 09-3, S. 49; P.A. 12-114, S. 17; 12-133, S. 25; P.A. 13-214, S. 2.)

History: P.A. 80-390 added Subdiv. (e) re implementation of programs to assist witnesses and crime victims; P.A. 83-341 amended Subsec. (e) to permit board to apply for and receive grants of funds for victim services program; P.A. 85-609 added Subsec. (f) re provision of comprehensive state-wide victim assistance program and appointment and assignment of victim advocates; P.A. 86-401 amended Subsec. (f) to permit transfer of any person employed in classified service as a victim advocate on October 1, 1986, to the criminal injuries compensation board as classified employee as victim advocate without reduction in salary or grade and added Subsec. (g) re written list of rights provided to victim; P.A. 87-514 added Subsecs. (h) to (k), inclusive, adding duty to provide victims’ rights information and telephone hotline for referrals; to continue study by task force on civil liability, assist in implementing recommendations thereof and report findings; to utilize voluntary services and recommend policies to state and local government re rights of victims of crime and victims of torts; P.A. 87-554 changed name of “criminal injuries compensation board” to “commission on victim services”; P.A. 91-389 amended Subsec. (a) to include notice of the availability of “assistance” to crime victims, inserted a new Subsec. (c) to authorize the commission to request information to verify that a person who has requested notification pursuant to Sec. 54-228 was a victim of crime and relettering the remaining Subsecs. accordingly, amended Subsec. (g) to delete provision re transfer to the commission as a classified employee any person employed in the unclassified service as a victim advocate on October 1, 1986, added Subsec. (h)(6) to (10), inclusive, re additional rights of victims to be included in the list, inserted a new Subsec. (j) re the establishment of a victims’ notification clearinghouse and the notification of persons who have requested notification, relettering the remaining Subsecs. accordingly, deleted former Subsec. (j) re the study by the task force on civil liability, and added Subsec. (l) re the establishment, composition and duties of a victim services coordinating council, relettering the remaining Subsec. accordingly; P.A. 92-153 established division of crime victims’ compensation and division of victim services under supervision of executive director and deputy directors, revised provisions re coordination of victim services, added provision re notification of victims of family violence crimes and modification or termination of criminal orders of protection not later than April 1, 1993, deleted provision re victim services coordinating council and added provision re state advisory council and added responsibility of development of comprehensive plan for administration of crime victims’ compensation and coordination of delivery of services in coordination with department of human resources, department of health services, office of policy and management, judicial branch, department of children and youth services and division of criminal justice; P.A. 93-91 substituted commissioner and department of children and families for commissioner and department of children and youth services, effective July 1, 1993; P.A. 93-262 authorized substitution of commissioner and department of social services for commissioner and department of human resources, effective July 1, 1993; P.A. 93-310 revised section by deleting references to victim compensation commission, establishing office of victim compensation within the judicial department, deleting references to victims of torts, adding deadline of January 1, 1994, for establishment of victims’ notification clearinghouse, requiring chief justice to appoint members of council, including the chief victim compensation commissioner, and two members to serve as cochairmen, effective July 1, 1993; P.A. 93-381 replaced department of health services with department of public health and addiction services, effective July 1, 1993; P.A. 95-257 replaced Commissioner and Department of Public Health and Addiction Services with Commissioner and Department of Public Health, effective July 1, 1995; P.A. 96-97 amended Subsec. (b)(9) by adding “scheduled to be” before “released”; P.A. 97-257 amended Subsec. (b)(8) by adding “Within available appropriations, to establish a victim’s assistance center which shall” and added Subdivs. (16) re establishment of victim’s information clearinghouse and provision of toll-free number for access to information and (17) re training program for judges, prosecutors, police, probation and parole personnel, bail commissioners, correctional officers and special deputy sheriffs, effective July 1, 1997; P.A. 99-184 amended Subsec. (b)(6) by adding provision that training and technical assistance for providers and development and implementation of public education campaigns may be provided by nonprofit or for-profit organizations or local units of government, amended Subsec. (b)(16) by adding provision requiring the Office of Victim Services to develop a plan in consultation with other agencies for notification of victims, making Office of Victim Services the lead agency for notification of victims and requiring plan to be submitted to General Assembly not later than February 15, 2000, and added Subdiv. (18) requiring Office of Victim Services to submit report of its activities, including training activities and mandates, to the General Assembly on or before January 15, 2000, and biennially thereafter; P.A. 00-99 replaced reference to special deputy sheriffs with judicial marshals in Subsec. (b)(17), effective December 1, 2000; P.A. 00-196 made a technical change in Subsec. (b)(18); P.A. 04-234 replaced Board of Pardons and Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 05-288 made a technical change in Subsec. (b)(16), effective July 13, 2005; Sept. Sp. Sess. P.A. 09-3 amended Subsec. (b) to add new Subdiv. (18) re establishment of sexual assault forensic examiners program and redesignate existing Subdiv. (18) as Subdiv. (19), effective October 6, 2009; P.A. 12-114 amended Subsec. (b)(7) to add Subpara. (K) re notice to victim that probation officer has notified police officer of probable cause re probation violation by offender; P.A. 12-133 amended Subsec. (b) to substitute “helpline” for “hotline” in Subdiv. (10), delete former Subdiv. (15) re development of comprehensive plan to administer crime victims’ compensation, redesignate existing Subdivs. (16) to (19) as Subdivs. (15) to (18), add “intake, assessment and referral specialists” in redesignated Subdiv. (16), and make technical changes; P.A. 13-214 amended Subsec. (b)(7)(K) to add provision re notice to any victim advocate assigned to assist the victim.



Section 54-204 - Application for compensation or restitution services. Report and examination. Confidential information.

(a) Any person who may be eligible for compensation or restitution services, or both, pursuant to sections 54-201 to 54-233, inclusive, may make application therefor to the Office of Victim Services. If the person entitled to make application is a minor or incompetent person, the application may be made on such person’s behalf by a parent, guardian or other legal representative of the minor or incompetent person.

(b) In order to be eligible for compensation or restitution services under sections 54-201 to 54-233, inclusive, the applicant shall prior to a determination on any application made pursuant to sections 54-201 to 54-233, inclusive, submit reports if reasonably available from all physicians or surgeons who have treated or examined the victim in relation to the injury for which compensation is claimed at the time of or subsequent to the victim’s injury or death. If in the opinion of the Office of Victim Services or, on review, a victim compensation commissioner, reports on the previous medical history of the victim, examination of the injured victim and a report thereon or a report on the cause of death of the victim by an impartial medical expert would be of material aid to its just determination, said office or commissioner shall order such reports and examinations. Any information received which is confidential in accordance with any provision of the general statutes shall remain confidential while in the custody of the Office of Victim Services or a victim compensation commissioner.

(P.A. 78-261, S. 4, 17; P.A. 79-505, S. 1, 7; P.A. 87-554, S. 3; P.A. 91-39; P.A. 93-310, S. 3, 32.)

History: P.A. 79-505 added references to restitution services; P.A. 87-554 substituted “commission” for “board”; P.A. 91-39 amended Subsec. (b) by adding provision that confidential information received by the commission shall remain confidential while in the custody of the commission; P.A. 93-310 changed “commission” to “office of victims services”, added “of the minor or incompetent person” after “representative”, changed “hearing” to “determination”, changed “commission or hearing examiner” to “office of victim services or, on review, a victim compensation commissioner” and “office of victim services or a victim compensation commissioner”, effective July 1, 1993.



Section 54-205 - Evaluation of application. Determination. Request for review by compensation commissioner.

(a) Upon application made under the provisions of sections 54-201 to 54-233, inclusive, the Office of Victim Services shall evaluate such application, make an appropriate determination in writing, and provide notice to the applicant of such determination. In order to make a determination on an application, the Office of Victim Services may administer oaths or affirmations, may subpoena any witness to appear or may issue a subpoena duces tecum, provided no subpoena shall be issued except under the signature of a victim compensation commissioner. Any application to any court for aid in enforcing such subpoena may be made in the name of the Office of Victim Services only by a victim compensation commissioner. Subpoenas shall be served by any person designated by a victim compensation commissioner.

(b) An applicant may request that a determination made pursuant to subsection (a) of this section be reviewed by a victim compensation commissioner by filing a request for review with the Office of Victim Services, on a form prescribed by the Office of the Chief Court Administrator, within thirty days from mailing of the notice of such determination.

(c) For the purposes of carrying out the provisions of sections 54-201 to 54-233, inclusive, a victim compensation commissioner shall hear any request for review filed by an applicant pursuant to sections 54-201 to 54-233, inclusive, to which such commissioner is assigned and shall make a written determination on such application for compensation. A victim compensation commissioner shall hold such hearings and take such testimony as such commissioner may deem advisable. A commissioner may administer oaths or affirmations to witnesses and shall have full power to subpoena any witness to appear and give testimony or to issue a subpoena duces tecum. Subpoenas shall be served by any person designated by a victim compensation commissioner.

(d) No witness under subpoena authorized to be issued by the provisions of this section shall be excused from testifying or from producing records, papers or documents. If any person disobeys such process or, having appeared in obedience thereto, refuses to answer any pertinent question put to him by the victim compensation commissioner or to produce any records, papers or documents and appears pursuant thereto, said commissioner may apply to the superior court for the judicial district of Hartford, setting forth such disobedience to process or refusal to answer. The court shall cite such person to appear before said court to answer such question or to produce such records, papers or documents or to show cause why a question put to him should not be answered or why such records, papers or documents should not be produced. Upon such person’s refusal to answer or produce records, papers or documents or to show cause, the court may commit such person to a community correctional center until such person complies, but not for a longer period than sixty days. Notwithstanding any such commitment of such person, the victim compensation commissioner may proceed with the hearing as if such witness had testified adversely regarding his interest in the proceeding.

(e) The applicant and any other person having a substantial interest in a proceeding may appear before the victim compensation commissioner and be heard, produce evidence and cross-examine witnesses in person or by his attorney. The victim compensation commissioner also may hear such other persons as in the commissioner’s judgment may have relevant evidence to submit.

(f) Any statement, document, information or matter may be considered by the Office of Victim Services or, on review, by a victim compensation commissioner, if in the opinion of said office or commissioner, it contributes to a determination of the claim, whether or not the same would be admissible in a court of law.

(g) If any person has been convicted of any offense with respect to an act on which a claim under sections 54-201 to 54-233, inclusive, is based, proof of that conviction shall be taken as conclusive evidence that the offense has been committed by such person, unless an appeal or any proceeding with regard thereto is pending.

(P.A. 78-261, S. 5, 17; P.A. 87-554, S. 4; P.A. 93-142, S. 4, 7, 8; 93-310, S. 4, 32; P.A. 95-220, S. 4–6; P.A. 96-97, S. 2; P.A. 03-189, S. 1.)

History: P.A. 87-554 changed “board” to “commission”; P.A. 93-310 revised section, changing “commission” to “office of victim services”, changing “hearing” to “determination”, providing revised procedure for determination of claims by office of victim services and upon request of applicant, review by a victim compensation commissioner and adding provision re witness under subpoena, effective July 1, 1993 (Revisor’s note: P.A. 88-230, P.A. 90-98 and P.A. 93-142 authorized substitution of “judicial district of Hartford” for “judicial district of Hartford-New Britain” in public acts of the 1993 session of the general assembly, effective September 1, 1996); P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995; P.A. 96-97 amended Subsec. (b) by increasing time for filing a request for review from 14 to 30 days from mailing notice of determination; P.A. 03-189 amended Subsec. (a) by replacing “review such application” with “evaluate such application”.



Section 54-206 - Payment of attorneys as part of order.

The Office of Victim Services or, on review, a victim compensation commissioner may, as part of any order entered under sections 54-201 to 54-233, inclusive, determine and allow reasonable attorney’s fees, which shall not exceed fifteen per cent of the amount awarded as compensation under section 54-208, to be paid out of but not in addition to the amount of such compensation. No such attorney shall ask for, contract for or receive any larger sum than the amount so allowed.

(P.A. 78-261, S. 6, 17; P.A. 87-554, S. 5; P.A. 93-310, S. 5, 32; P.A. 01-211, S. 19; P.A. 03-189, S. 2.)

History: P.A. 87-554 substituted “commission” for “board”; P.A. 93-310 changed “The commission” to “A victim compensation commissioner”, effective July 1, 1993; P.A. 01-211 designated existing provisions as Subsec. (a) and added new Subsec. (b) re direct payment to health care providers for health care services rendered to the victim; P.A. 03-189 deleted Subsec. (a) designator, added reference to the Office of Victim Services and provision re review by victim compensation commissioner and deleted former Subsec. (b) re payment to health care providers.



Section 54-207 - Regulations to prescribe procedures.

Section 54-207 is repealed, effective July 1, 1993.

(P.A. 78-261, S. 7, 17; P.A. 87-554, S. 6; P.A. 92-153, S. 7; P.A. 93-310, S. 31, 32.)



Section 54-207a - Chief Court Administrator to prescribe policies and procedures.

The Office of the Chief Court Administrator shall prescribe such policies and procedures, as deemed necessary, to implement the provisions of sections 54-201 to 54-233, inclusive, and may formulate standards for the uniform application of the payment of compensation of claims.

(P.A. 93-310, S. 6, 32.)

History: P.A. 93-310 effective July 1, 1993.



Section 54-208 - Order of payment of compensation. Criminal intent. Circumstances considered. Prosecution not necessary. Amount and manner of payments. Unclaimed award.

(a) If a person is injured or killed as provided in section 54-209, the Office of Victim Services or, on review, a victim compensation commissioner may order the payment of compensation in accordance with the provisions of sections 54-201 to 54-233, inclusive: (1) To or for the benefit of the injured person; (2) in the case of personal injury of the victim, to any person responsible for the maintenance of the victim who has suffered pecuniary loss as a result of such injury; or (3) in the case of death of the victim, to or for the benefit of any one or more of the dependents of the victim including any dependent child of a homicide victim who was killed by the other parent or to any person who has suffered pecuniary loss, including but not limited to funeral expenses, as a result of such death.

(b) For the purposes of sections 54-201 to 54-233, inclusive, a person shall be deemed to have intended an act notwithstanding that, by reason of age, insanity, drunkenness or otherwise, he was legally incapable of forming a criminal intent.

(c) In determining whether to make an order under this section, the Office of Victim Services or, on review, a victim compensation commissioner shall consider all circumstances determined to be relevant, including but not limited to provocation, consent or any other behavior of the victim which directly or indirectly contributed to such victim’s injury or death, the extent of the victim’s cooperation in investigating the application and the extent of the victim’s cooperation with law enforcement agencies in their efforts to apprehend and prosecute the offender, and any other relevant matters.

(d) An order may be made under this section whether or not any person is prosecuted or convicted of any offense arising out of such act. Upon application made by an appropriate prosecuting authority, the Office of Victim Services or a victim compensation commissioner may suspend making any determination or any proceedings, as the case may be, under sections 54-201 to 54-233, inclusive, for such period as it deems appropriate on the ground that a prosecution for an offense arising out of such act or omission has been commenced or is imminent.

(e) In determining the amount of compensation to be allowed, the Office of Victim Services or, on review, a victim compensation commissioner shall take into consideration amounts that the applicant has received or is eligible to receive from any other source or sources, including but not limited to payments from state and municipal agencies, insurance benefits, and workers’ compensation awards, as a result of the incident or offense giving rise to the application.

(f) Payments shall be made in a manner to be determined by the Office of Victim Services, including, but not limited to, lump sum or periodic payments. If an award is not claimed by the applicant within forty-five days after notice of the award, the Office of Victim Services may vacate such award or may order payments from such award to health care providers or victim service providers and vacate any remaining amount of such award.

(P.A. 78-261, S. 8, 17; P.A. 80-90; P.A. 82-397, S. 1, 7; P.A. 87-554, S. 7; P.A. 93-310, S. 7, 32; P.A. 95-175, S. 5; P.A. 02-132, S. 79.)

History: P.A. 80-90 amended Subsec. (a)(3) to include payments to victim’s estate; P.A. 82-397 deleted references to “incurred expenses” associated with injury or death in Subsec. (a), referring instead to “pecuniary loss” in both instances, added provision re extent of victim’s cooperation with board and law enforcement agencies in Subsec. (c), restated Subsec. (e) and added specific reference to payments from state and municipal agencies, insurance benefits and workers’ compensation awards and added Subsec. (f) re method of payment; P.A. 87-554 changed “board” to “commission” and amended Subsec. (a) by adding “including any child of a homicide victim who was killed by the other parent, provided the proceeds of any payment of compensation shall be placed in a trust fund for the benefit of any such child until such child or children reach the age of eighteen”; P.A. 93-310 changed “commission” to “office of victim services, or on review a victim compensation commissioner”, made technical changes, and in Subsec. (f) changed “commission” to “office of victim services”, eliminated annuities or deposits in accounts held in trust for applicant and added provision permitting vacation of award if not claimed within 45 days, effective July 1, 1993; P.A. 95-175 amended Subsec. (c) to delete “need for financial aid” as factor to be considered; P.A. 02-132 amended Subsec. (f) by adding provisions re order of payments to health care providers or victim service providers from unclaimed award and making technical changes.



Section 54-209 - When compensation may be ordered. Order inadmissible in civil or criminal proceeding.

(a) The Office of Victim Services or, on review, a victim compensation commissioner may order the payment of compensation in accordance with the provisions of sections 54-201 to 54-233, inclusive, for personal injury or death which resulted from: (1) An attempt to prevent the commission of crime or to apprehend a suspected criminal or in aiding or attempting to aid a police officer so to do, (2) the commission or attempt to commit by another of any crime as provided in section 53a-24, (3) any crime involving international terrorism as defined in Section 2331 of Title 18 of the United States Code.

(b) The Office of Victim Services or, on review, a victim compensation commissioner may also order the payment of compensation in accordance with the provisions of sections 54-201 to 54-233, inclusive, for personal injury or death that resulted from the operation of a motor vehicle by another person who was subsequently convicted with respect to such operation for a violation of subsection (a) of section 14-224 or section 14-227a, 53a-56b or 53a-60d. In the absence of a conviction, the Office of Victim Services or, on review, a victim compensation commissioner may order payment of compensation under this section if, upon consideration of all circumstances determined to be relevant, the office or commissioner, as the case may be, reasonably concludes that another person has operated a motor vehicle in violation of subsection (a) of section 14-224 or section 14-227a, 53a-56b or 53a-60d.

(c) Except as provided in subsection (b) of this section, no act involving the operation of a motor vehicle which results in injury shall constitute a crime for the purposes of sections 54-201 to 54-233, inclusive, unless the injuries were intentionally inflicted through the use of the vehicle.

(d) In instances where a violation of section 53-21, 53a-70, 53a-70a, 53a-70b, 53a-70c, 53a-71, 53a-72a, 53a-72b or 53a-73a has been alleged, the Office of Victim Services or, on review, a victim compensation commissioner may order compensation be paid if (1) the personal injury has been disclosed to: (A) A physician or surgeon licensed under chapter 370; (B) a resident physician or intern in any hospital in this state, whether or not licensed; (C) a physician assistant licensed under chapter 370; (D) an advanced practice registered nurse, registered nurse or practical nurse licensed under chapter 378; (E) a psychologist licensed under chapter 383; (F) a police officer; (G) a mental health professional; (H) an emergency medical services provider licensed or certified under chapter 368d; (I) an alcohol and drug counselor licensed or certified under chapter 376b; (J) a marital and family therapist licensed under chapter 383a; (K) a domestic violence counselor or a sexual assault counselor, as defined in section 52-146k; (L) a professional counselor licensed under chapter 383c; (M) a clinical social worker licensed under chapter 383b; or (N) an employee of the Department of Children and Families; and (2) the office or commissioner, as the case may be, reasonably concludes that a violation of any of said sections has occurred.

(e) Evidence of an order for the payment of compensation by the Office of Victim Services or a victim compensation commissioner in accordance with the provisions of sections 54-201 to 54-233, inclusive, shall not be admissible in any civil proceeding to prove the liability of any person for such personal injury or death or in any criminal proceeding to prove the guilt or innocence of any person for any crime.

(P.A. 78-261, S. 9, 17; P.A. 85-529, S. 2, 4; P.A. 87-554, S. 8; P.A. 89-49; P.A. 93-310, S. 8, 32; P.A. 95-175, S. 6; P.A. 97-59, S. 1, 4; P.A. 12-133, S. 26; P.A. 13-214, S. 14.)

History: P.A. 85-529 inserted Subsec. indicators and added Subsec. (a)(3) and an exception to Subsec. (b) to authorize the board to pay compensation for injury or death resulting from the operation of a motor vehicle by another person subsequently convicted of a violation of Sec. 14-227a, 53a-56b or 53a-60d; P.A. 87-554 changed “board” to “commission”; P.A. 89-49 inserted new Subsec. (b) permitting payment of compensation in absence of conviction if commission reasonably concludes person operated motor vehicle in violation of Sec. 14-227a, 53a-56b or 53a-60d, relettering former Subsec. (b) accordingly, and added Subsec. (d) re inadmissibility of order of compensation in civil or criminal proceeding to prove liability or guilt or innocence of any person; P.A. 93-310 changed “commission” to “office of victim services or, on review, a victim compensation commissioner”, effective July 1, 1993; P.A. 95-175 amended Subsecs. (a) and (b) by adding references to Sec. 14-224(a); P.A. 97-59 added Subsec. (a)(4) re crime involving international terrorism, effective May 8, 1997; P.A. 12-133 amended Subsec. (a) by deleting former Subdiv. (3) re operation of motor vehicle by another person who was subsequently convicted of violation and redesignating existing Subdiv. (4) as Subdiv. (3), replaced former Subsec. (b) with new Subsec. (b) re compensation in cases involving motor vehicle violations, made a conforming change in Subsec. (c), added new Subsec. (d) re order to pay compensation if personal injury is disclosed to and conclusion re violation is made by certain professionals, and redesignated existing Subsec. (d) as Subsec. (e); P.A. 13-214 amended Subsec. (d)(1)(K) to substitute “domestic violence counselor” for “battered women’s counselor”.



Section 54-210 - Compensation ordered for expenses, loss of earnings, pecuniary loss and other losses.

(a) The Office of Victim Services or a victim compensation commissioner may order the payment of compensation under sections 54-201 to 54-233, inclusive, for: (1) Expenses actually and reasonably incurred as a result of the personal injury or death of the victim, provided coverage for the cost of medical care and treatment of a crime victim who does not have medical insurance or who has exhausted coverage under applicable health insurance policies or Medicaid shall be ordered; (2) loss of earning power as a result of total or partial incapacity of such victim; (3) pecuniary loss to the spouse or dependents of the deceased victim, provided the family qualifies for compensation as a result of murder or manslaughter of the victim; (4) pecuniary loss to the relatives or dependents of a deceased victim for attendance at court proceedings with respect to the criminal case of the person or persons charged with committing the crime that resulted in the death of the victim; and (5) any other loss, except as set forth in section 54-211, resulting from the personal injury or death of the victim which the Office of Victim Services or a victim compensation commissioner, as the case may be, determines to be reasonable.

(b) Payment of compensation under sections 54-201 to 54-233, inclusive, may be made to a person who is a recipient of public assistance or state-administered general assistance for necessary and reasonable expenses related to injuries resulting from a crime and not provided for by the income assistance program in which such person is a participant. Unless required by federal law, no such payment shall be considered an asset for purposes of eligibility for such assistance.

(P.A. 78-261, S. 10, 17; P.A. 87-217; 87-554, S. 9; P.A. 92-153, S. 6; P.A. 93-310, S. 9, 32; P.A. 97-257, S. 5, 13; June 18 Sp. Sess. P.A. 97-2, S. 111, 165; P.A. 99-128, S. 1; 99-184, S. 4; P.A. 00-200, S. 1; P.A. 04-76, S. 41; P.A. 10-43, S. 36; P.A. 12-133, S. 27.)

History: P.A. 87-217 added Subsec. (b) permitting board to order compensation to recipient of income assistance for expenses related to injuries resulting from crime and not provided for by income assistance program and providing that no such payment shall be considered asset for purposes of eligibility for assistance unless required by federal law; P.A. 87-554 changed “board” to “commission”; P.A. 92-153 made no change; P.A. 93-310 changed “commission” to “office of victim services” or “office of victim services or a victim compensation commissioner, as the case may be”, effective July 1, 1993; P.A. 97-257 amended Subsec. (a) by requiring order of coverage for cost of medical care of victim who does not have medical insurance or who has exhausted coverage, effective July 1, 1998; June 18 Sp. Sess. P.A. 97-2 amended Subsec. (b) to make technical and conforming changes re references to assistance programs, effective July 1, 1997; P.A. 99-128 amended Subsec. (a) by adding provision re compensation for pecuniary loss to relatives or dependents of deceased victim for attendance at court re criminal case of person charged with crime resulting in death of victim; P.A. 99-184 amended Subsec. (a) by providing that the $100 deductible shall be at the discretion of the Office of Victim Services or a victim compensation commissioner; P.A. 00-200 amended Subsec. (a) to add provisions re compensation for pecuniary loss to spouse or dependents of deceased victim in the form of 0% to 1% loans; P.A. 04-76 amended Subsec. (b) by deleting reference to “general assistance”; P.A. 10-43 amended Subsec. (a) to delete provisions re loans to spouses and dependents of deceased victims; P.A. 12-133 amended Subsec. (a) by deleting provision re $100 deductible from total amount of compensation determined by office or commissioner.



Section 54-211 - Time limitation on filing application for compensation. Restrictions on award of compensation. Amount of compensation.

(a)(1) No order for the payment of compensation shall be made under section 54-210 unless (A) the application has been made within two years after the date of the personal injury or death, (B) the personal injury or death was the result of an incident or offense listed in section 54-209, and (C) such incident or offense has been reported to the police within five days of its occurrence or, if the incident or offense could not reasonably have been reported within such period, within five days of the time when a report could reasonably have been made, except that a victim of a sexual assault shall not be ineligible for the payment of compensation by reason of failing to make a report pursuant to this subparagraph if such victim presented himself or herself to a health care facility within seventy-two hours of such sexual assault for examination and collection of evidence of such sexual assault in accordance with the provisions of section 19a-112a. (2) Notwithstanding the provisions of subdivision (1) of this subsection, any person who, before, on or after October 1, 2005, fails to make application for compensation within two years after the date of the personal injury or death as a result of physical, emotional or psychological injuries caused by such personal injury or death may apply for a waiver of such time limitation. The Office of Victim Services, upon a finding of such physical, emotional or psychological injury, may grant such waiver. (3) Notwithstanding the provisions of subdivision (1) of this subsection, any minor who, before, on or after October 1, 2005, fails to make application for compensation within two years after the date of the personal injury or death through no fault of the minor, may apply for a waiver of such time limitation. The Office of Victim Services, upon a finding that such minor is not at fault, may grant such waiver. (4) Notwithstanding the provisions of subdivision (1) of this subsection, a person who is a dependent of a victim may make application for payment of compensation not later than two years from the date that such person discovers or in the exercise of reasonable care should have discovered that the person upon whom the applicant was dependent was a victim or ninety days after May 26, 2000, whichever is later. Such person shall file with such application a statement signed under penalty of false statement setting forth the date when such person discovered that the person upon whom the applicant was dependent was a victim and the circumstances that prevented such person discovering that the person upon whom the applicant was dependent was a victim until more than two years after the date of the incident or offense. There shall be a rebuttable presumption that a person who files such a statement and is otherwise eligible for compensation pursuant to sections 54-201 to 54-233, inclusive, is entitled to compensation. (5) Any waiver denied by the Office of Victim Services under this subsection may be reviewed by a victim compensation commissioner, provided such request for review is made by the applicant within thirty days from the mailing of the notice of denial by the Office of Victim Services. If a victim compensation commissioner grants such waiver, the commissioner shall refer the application for compensation to the Office of Victim Services for a determination pursuant to section 54-205. (6) Notwithstanding the provisions of subdivision (1), (2) or (3) of this subsection, the Office of Victim Services may, for good cause shown and upon a finding of compelling equitable circumstances, waive the time limitations of subdivision (1) of this subsection.

(b) No compensation shall be awarded if: (1) The offender is unjustly enriched by the award, provided compensation awarded to a victim which would benefit the offender in a minimal or inconsequential manner shall not be considered unjust enrichment; (2) the victim violated a penal law of this state, which violation caused or contributed to his injuries or death.

(c) No compensation shall be awarded for losses sustained for crimes against property or for noneconomic detriment such as pain and suffering.

(d) (1) No compensation shall be in an amount in excess of fifteen thousand dollars except that compensation to or for the benefit of the dependents of a homicide victim shall be in an amount not to exceed twenty-five thousand dollars. The claims of the dependents of a deceased victim, as provided in section 54-208, shall be considered derivative of the claim of such victim and the total compensation paid for all claims arising from the death of such victim shall not exceed a maximum of twenty-five thousand dollars.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, the Office of Victim Services or a victim compensation commissioner may, for good cause shown and upon a finding of compelling equitable circumstances, award compensation in an amount in excess of the maximum amounts set forth in said subdivision.

(e) Orders for payment of compensation pursuant to sections 54-201 to 54-233, inclusive, may be made only as to injuries or death resulting from incidents or offenses arising on and after January 1, 1979, except that orders for payment of compensation pursuant to subsection (b) of section 54-209 may be made only as to injuries or death resulting from incidents or offenses arising on and after July 1, 1985.

(f) Compensation shall be awarded pursuant to sections 54-201 to 54-233, inclusive, for bodily injury or death resulting from a crime which occurs (1) within this state, regardless of the residency of the applicant; (2) outside this state but within the territorial boundaries of the United States, provided the victim, at the time of injury or death, was a resident of this state and the state in which such crime occurred does not have a program for compensation of victims for which such victim is eligible; and (3) outside the territorial boundaries of the United States, provided the applicant is a victim of international terrorism, as defined in Section 2331 of Title 18 of the United States Code, and was a resident of this state at the time of injury or death.

(P.A. 78-261, S. 11, 17; P.A. 81-23, S. 1; P.A. 82-397, S. 4, 7; P.A. 85-529, S. 3, 4; 85-538, S. 3; P.A. 87-554, S. 10; P.A. 90-22, S. 1; 90-279, S. 1; P.A. 93-310, S. 10, 32; P.A. 95-175, S. 7; P.A. 97-59, S. 2, 4; P.A. 00-110, S. 1, 2; P.A. 05-249, S. 7; P.A. 06-100, S. 2, 3; P.A. 12-133, S. 28.)

History: P.A. 81-23 added Subsec. (e) prohibiting compensation to nonresident victims unless a reciprocal victim compensation provision has been enacted in the state in which the victim is a resident; P.A. 82-397 amended Subsec. (a) by deleting provision prohibiting compensation award if victim is relative of offender or living with offender as member of family or household or maintaining a sexual relationship with offender or member of family of offender and added prohibition of compensation to victim if offender benefits or if victim was living with offender by mutual consent in relationship of cohabitation, regardless of legal status, and amended Subsec. (c) by deleting requirement that all payments be made in a lump sum; P.A. 85-529 amended Subsec. (d) by providing that compensation pursuant to Sec. 54-209(a)(3) is limited to incidents or offenses arising on and after July 1, 1985; P.A. 85-538 amended Subsec. (b) adding “unless the parties have separated, are no longer in a relationship of cohabitation and there is no expectation that the parties will resume a relationship of cohabitation in the future, and deleted Subsec. (e) which required reciprocity for nonresident victim; P.A. 87-554 amended Subsec. (c) by increasing maximum compensation to $15,000, except that the maximum compensation for dependents of homicide victim shall be $25,000 and providing that claims of dependents of deceased victim shall be considered derivative of claim of victim and total of all claims shall not exceed $25,000, and amended Subsec. (e) re compensation for bodily injury or death from crime occurring in this state, regardless of residency of the applicant; P.A. 90-22 amended Subsec. (b) by adding provisions prohibiting compensation if offender may be unjustly enriched and amended Subsec. (e) by authorizing award of compensation to resident victim of a crime committed outside the state; P.A. 90-279 amended Subsec. (a) by permitting application for and granting of waiver of time limitation for benefits if failure to file within two-year period was a result of physical, emotional or psychological injuries or the negligence of the parent, guardian or custodian of a minor who failed to file within the two-year period; P.A. 93-310 changed “commission” to “office of victim services”, added provision re review of denial of waiver, deleted provision in Subsec. (b) re investigation where unjust enrichment, added provision prohibiting compensation for crimes against property or for noneconomic detriment such as pain and suffering and made technical changes, effective July 1, 1993; P.A. 95-175 amended Subsec. (a) by replacing failure to make application through “negligence of the parent, guardian or custodian” of a minor with failure to apply “through no fault of” the minor; P.A. 97-59 amended Subsec. (a) by changing “fourteen” days from the mailing of the notice of denial to “thirty” days from such mailing, amended Subsec. (f)(2) by adding “but within the territorial boundaries of the United States” and added Subdiv. (3) re crime outside territorial boundaries provided applicant is victim of international terrorism and resident of state at time of injury or death, effective May 8, 1997; P.A. 00-110 added new Subsec. (a)(4) re time limitation and procedure for a person to make application for compensation upon discovering that the person upon whom the applicant was dependent was a victim, redesignating former Subdiv. (4) as Subdiv. (5), effective May 26, 2000; P.A. 05-249 amended Subsec. (a)(2) to make provisions applicable to any person who “before, on or after October 1, 2005,” fails to make a timely application for compensation and delete the condition that an application for a waiver be filed not later than six years after the date of the personal injury or death, amended Subsec. (a)(3) to make provisions applicable to any minor who “before, on or after October 1, 2005,” fails to make a timely application for compensation and delete the condition that an application for a waiver be filed not later than two years after the minor attains the age of majority or seven years after the date of the personal injury or death, whichever is sooner, and made technical changes in Subsec. (a); P.A. 06-100 amended Subsec. (a) to insert Subpara. designators and make technical changes in Subdiv. (1), add exception in Subdiv. (1)(C) re sexual assault victim who presents himself or herself to health care facility within 72 hours for examination and collection of evidence of such sexual assault, and add Subdiv. (6) authorizing office to waive time limitations of Subdiv. (1) for good cause shown and upon a finding of compelling equitable circumstances and amended Subsec. (d) to designate existing provisions as Subdiv. (1) and add Subdiv. (2) authorizing office to award compensation in excess of maximum amounts set forth in Subdiv. (1) for good cause shown and upon finding of compelling equitable circumstances; P.A. 12-133 amended Subsec. (d)(1) by deleting provision re no compensation awarded for first $100 of injury sustained and making a technical change and amended Subsec. (e) by substituting “subsection (b) of section 54-209” for “subdivision (3) of subsection (a) of section 54-209”.



Section 54-211a - Appeal.

Any applicant aggrieved by an order or decision of a victim compensation commissioner may appeal by way of a demand for a trial de novo to the superior court for the judicial district of Hartford. The appeal shall be taken within thirty days after mailing of the order or decision, or if there is no mailing, within thirty days after personal delivery of such order or decision.

(P.A. 82-397, S. 3, 7; P.A. 87-554, S. 11; P.A. 88-230, S. 1, 12; 88-364, S. 72, 123; P.A. 90-98, S. 1, 2; P.A. 93-142, S. 4, 7, 8; 93-310, S. 11, 32; P.A. 95-220, S. 4–6.)

History: P.A. 87-554 changed “board” to “commission”; P.A. 88-230 replaced “judicial district of Hartford-New Britain” with “judicial district of Hartford”, effective September 1, 1991; P.A. 88-364 made technical changes; P.A. 90-98 changed the effective date of P.A. 88-230 from September 1, 1991, to September 1, 1993; P.A. 93-142 changed the effective date of P.A. 88-230 from September 1, 1993, to September 1, 1996, effective June 14, 1993; P.A. 93-310 changed “commission” to “victim compensation commissioner” and added provision re appeal by way of trial de novo and requirement that appeal be taken within 30 days, effective July 1, 1993; P.A. 95-220 changed the effective date of P.A. 88-230 from September 1, 1996, to September 1, 1998, effective July 1, 1995.



Section 54-212 - Office of Victim Services to have subrogated cause of action against person responsible for crime.

(a) Whenever an order for the payment of compensation for personal injury or death or for the provision of restitution services is or has been made under sections 54-201 to 54-233, inclusive, the Office of Victim Services shall, upon payment of the amount of the order or the provision of such services, be subrogated to the cause of action of the applicant against the person or persons responsible for such injury or death. The Attorney General, on behalf of the Office of Victim Services, shall be entitled to bring an action and, if the Attorney General declines to do so, the office may hire a private attorney to bring an action against such person or persons and to recover, whether by judgment, settlement or compromise settlement before or after judgment, the amount of damages sustained by the applicant and shall furnish the applicant with a copy of the action taken within thirty days of the filing of such action. If an amount greater than two-thirds of that paid pursuant to any such order is recovered and collected in any such action, whether by judgment, settlement or compromise settlement before or after judgment, the state shall pay the balance exceeding two-thirds of the amount paid pursuant to such order to the applicant less any costs and expenses incurred therefor.

(b) If the applicant brings an action against the person or persons responsible for such injury or death to recover damages arising out of the crime for which an award has been granted, or, if the applicant recovers money from any other source or sources including, but not limited to, payments from state or municipal agencies, insurance benefits or workers’ compensation awards as a result of the incident or offense giving rise to the application, the Office of Victim Services shall have a lien on the applicant’s recovery for the amount to which the office is entitled to reimbursement. If an action is brought by the applicant against the person or persons responsible for the injury or death, the applicant shall notify the Office of Victim Services of the filing of such complaint within thirty days of the filing of the complaint in court. Whenever an applicant recovers damages, whether by judgment, settlement or compromise settlement before or after judgment, from the person or persons responsible for such injury, and whenever an applicant recovers money from any other source or sources including, but not limited to, payments from state or municipal agencies, insurance benefits or workers’ compensation awards as a result of the incident or offense giving rise to the application, the Office of Victim Services is entitled to reimbursement from the applicant for two-thirds of the amount paid pursuant to any order for the payment of compensation for personal injury or death or for the provision of restitution services.

(c) Notwithstanding the provisions of subsection (a) of this section, if the Office of Victim Services finds that enforcement of its subrogation rights would cause undue harm to the applicant, the office may abrogate such rights. Notwithstanding the provisions of subsection (b) of this section, if the Office of Victim Services finds that enforcement of its lien rights would cause undue harm to the applicant, the office may abrogate such rights. “Undue harm” includes, but is not limited to, considerations of victim safety and recovery by the applicant of an amount that is less than the applicant’s compensable economic losses.

(P.A. 78-261, S. 12, 17; P.A. 79-505, S. 6, 7; P.A. 81-149; P.A. 82-397, S. 5, 7; P.A. 85-538, S. 4; P.A. 87-554, S. 12; P.A. 93-310, S. 12, 32; P.A. 95-175, S. 8; P.A. 12-133, S. 29.)

History: P.A. 79-505 added references to orders for provision of restitution services; P.A. 81-149 provided that if an amount greater than two-thirds of restitution payment is recovered by judgment or settlement, the state shall pay the excess to the applicant, less any costs and expenses, where previously the excess was paid to applicant when any amount greater than that paid was recovered; P.A. 82-397 enabled board to recover, whether by judgment settlement or compromise settlement before or after judgment the amount of damages sustained by applicant and to contract with private attorneys to undertake subrogation actions on its behalf and deleted provision re payment by state of balance exceeding two-thirds of amount paid pursuant to order; P.A. 85-538 added provision that if an amount greater than two-thirds of order is recovered, the state shall pay balance exceeding two-thirds to the applicant less costs and expenses, and added Subsec. (b) stating whenever applicant recovers damages, the board is entitled to two-thirds of amount paid pursuant to order; P.A. 87-554 changed “board” to “commission” and amended Subsec. (a) by adding provision requiring commission to furnish applicant with copy of action to recover damages within 30 days of filing such action and requiring applicant who brings any such action to provide similar notice to commission; P.A. 93-310 changed “commission” to “office of victim services” and “the attorney general, on behalf of the office of victim services”, added provision that if attorney general declines to bring an action, the office of victim services may hire private attorney to bring action, and made technical changes, effective July 1, 1993; P.A. 95-175 amended Subsec. (b) by adding provision re lien by Office of Victim Services on applicants recovery and added Subsec. (c) re abrogation of subrogation and lien rights if it would cause undue harm to the applicant; P.A. 12-133 amended Subsec. (b) by adding provision re Office of Victim Services to have a lien on any money received by applicant from any other source, adding provision re applicant to notify office when applicant recovers money from any other source as a result of incident or offense giving rise to the application and making a conforming change.



Section 54-213 - Award not subject to execution or attachment.

No award made pursuant to sections 54-201 to 54-233, inclusive, shall be subject to execution or attachment other than for expenses resulting from the injury which is the basis for the claim.

(P.A. 78-261, S. 13, 17.)



Section 54-214 - Annual report to legislature and to appropriations committee.

Section 54-214 is repealed, effective July 1, 1993.

(P.A. 78-261, S. 14, 17; P.A. 82-397, S. 2, 7; P.A. 84-179; P.A. 85-609, S. 5; P.A. 87-554, S. 13; P.A. 92-153, S. 4; P.A. 93-310, S. 31, 32.)



Section 54-215 - Criminal Injuries Compensation Fund.

(a) The Office of Victim Services shall establish a Criminal Injuries Compensation Fund for the purpose of funding the compensation and restitution services provided for by sections 54-201 to 54-233, inclusive. The fund may contain any moneys required by law to be deposited in the fund and shall be held by the Treasurer separate and apart from all other moneys, funds and accounts. The interest derived from the investment of the fund shall be credited to the fund. Amounts in the fund may be expended only pursuant to appropriation by the General Assembly, except that any recovery from the person or persons responsible for the injury or death or any reimbursement from the applicant received by the Office of Victim Services pursuant to section 54-212 and deposited in the fund may be expended in the subsequent fiscal year. Any balance remaining in the fund at the end of any fiscal year shall be carried forward in the fund for the fiscal year next succeeding.

(b) The cost paid into court under section 54-143 shall be deposited in the General Fund and shall be credited to and become a part of the Criminal Injuries Compensation Fund. Any restitution collected by the Court Support Services Division pursuant to section 46b-140, 53a-30 or 54-56e which is not disbursed within five years after the date such restitution is collected, because the victim could not be located, shall be deposited in the Criminal Injuries Compensation Fund. Any restitution collected pursuant to section 46b-140 or 54-56e on or before May 8, 1997, that has not been disbursed as of October 1, 2003, shall be deposited in the fund. If payment is awarded under section 54-210 and thereafter the court orders the defendant in the criminal case from which such injury or death resulted to make restitution, any money collected as restitution shall be paid to the fund unless the court directs otherwise. The Office of Victim Services may apply for and receive moneys for the fund from any federal, state or private source.

(c) Any administrative costs related to the operation of the Criminal Injuries Compensation Fund, including credits to and payments of compensation therefrom, shall be paid from the fund. Administrative costs of providing direct services, the proportionate share of any fixed costs associated with such services, the costs of providing direct services to victims and witnesses of crimes in accordance with subdivision (6) of subsection (b) of section 54-203, and any services offered by the Office of Victim Services to witnesses and victims of crime may be budgeted for payment from the fund.

(P.A. 78-261, S. 16, 17; P.A. 79-505, S. 2, 7; P.A. 80-390, S. 3, 5; P.A. 82-397, S. 6, 7; P.A. 86-312, S. 13, 21; P.A. 87-554, S. 14; P.A. 92-153, S. 5; May Sp. Sess. P.A. 92-14, S. 6, 11; P.A. 93-310, S. 13, 32; P.A. 97-59, S. 3, 4; P.A. 02-132, S. 50; P.A. 03-189, S. 3; 03-278, S. 112; P.A. 10-43, S. 35.)

History: P.A. 79-505 added reference to restitution services and deleted provision requiring termination of fund on June 30, 1979, and transfer of remaining moneys to general fund; P.A. 80-390 deleted specific reference to ten-dollar cost under Sec. 54-143, that amount having been increased and specified that costs of services to witnesses and crime victims are to be paid from fund; P.A. 82-397 included cost of encouraging volunteer activities on board’s behalf as administrative cost and required board to invest balance of fund in short term investment fund, with any interest earned deposited in criminal injuries compensation fund, effective July 1, 1983; P.A. 86-312 changed criminal injuries compensation “fund” to a separate nonlapsing “account” within the general fund; P.A. 87-554 changed “board” to “commission” and authorized commission to apply for and receive state funds; P.A. 92-153 changed “account” to “fund” and provided that amounts in fund may be expended only pursuant to appropriation by the general assembly, and deleted costs of volunteer activities and costs of services to witnesses and victims of crime from payments to be made from the fund; May Sp. Sess. P.A. 92-14 added provision that administrative costs of direct services and proportionate share of fixed costs for such services to witnesses and victims of crime may be paid from the fund; P.A. 93-310 changed “commission on victim services” to “office of victim services”, effective July 1, 1993; (Revisor’s note: In 1995, a reference to “said account” was changed editorially by the Revisors to “said fund” to reflect the changes enacted by P.A. 92-153); P.A. 97-59 added provision re deposit into fund of restitution collected by Office of Adult Probation and not disbursed to victim and added provision re payment of costs of providing direct services to victims and witnesses of crime from fund, effective May 8, 1997; P.A. 02-132 replaced “Office of Adult Probation” with “Court Support Services Division” and made technical changes; P.A. 03-189 divided existing provisions into Subsecs. (a) to (c), added provisions re restitution collected pursuant to Secs. 46b-140 and 54-56e, re deposit of such restitution into the fund and re disbursement within five years after the date restitution is collected in Subsec. (b) and made technical changes; P.A. 03-278 made technical changes, effective July 9, 2003; P.A. 10-43 amended Subsec. (a) to add exception authorizing expenditure in subsequent fiscal year of any recovery or reimbursement received pursuant to Sec. 54-212 and deposited in fund.



Section 54-216 - Restitution services.

(a) The Office of Victim Services or, on review, a victim compensation commissioner may order that services be provided for the restitution of any person eligible for such services in accordance with the provisions of sections 54-201 to 54-233, inclusive. Such services may include but shall not be limited to medical, psychiatric, psychological and social services and social rehabilitation services.

(b) The Office of Victim Services or, on review, a victim compensation commissioner may order that such restitution services be provided to victims of child abuse and members of their families, victims of sexual assault and members of their families, victims of domestic violence and members of their families, members of the family of any victim of homicide, and children who witness domestic violence, including, but not limited to, children who are not related to the victim. For the purposes of this subsection, “members of their families” or “member of the family” does not include the person responsible for such child abuse, sexual assault, domestic violence or homicide.

(c) The Office of Victim Services may contract with any public or private agency for any services ordered under this section.

(P.A. 79-505, S. 3, 7; P.A. 85-538, S. 1; P.A. 87-554, S. 15; P.A. 93-310, S. 14, 32; P.A. 95-175, S. 9; P.A. 11-152, S. 6; P.A. 12-114, S. 18.)

History: P.A. 85-538 inserted new Subsec. (b) re restitution services to victims of child abuse and their families and members of the family of any victim of homicide, relettering former Subsec. (b) accordingly; P.A. 87-554 replaced “board” with “commission”; P.A. 93-310 changed “commission” to “office of victim services or, on review, a victim compensation commissioner”, effective July 1, 1993; P.A. 95-175 amended Subsec. (b) by including victims of sexual assault and members of their families; P.A. 11-152 amended Subsec. (b) to add restitution services for victims of domestic violence and members of their families, and provide that “members of their families” or “member of the family” does not include the person responsible for child abuse, sexual assault, domestic violence or homicide; P.A. 12-114 amended Subsec. (b) to add provision re restitution services for children who witness domestic violence, including children who are not related to the victim.



Section 54-217 - Emergency award pending final determination on claim.

Notwithstanding the provisions of sections 54-204 and 54-205, if it appears to the Office of Victim Services, prior to taking action upon a claim and based upon a review of all information then available to the Office of Victim Services, that such claim is one with respect to which an award probably will be made and undue hardship will result to the claimant if payment is not expedited, the Office of Victim Services may make an emergency award to the claimant pending a final determination on the claimant’s application, provided (1) the amount of such emergency award shall not exceed two thousand dollars, (2) the amount of such emergency award shall be deducted from any final award made to the claimant, and (3) the excess of the amount of such emergency award over the final award, or the full amount of the emergency award if no final award is made, shall be repaid by the claimant to the Office of Victim Services.

(P.A. 79-505, S. 5, 7; P.A. 87-554, S. 16; P.A. 90-22, S. 2; P.A. 93-310, S. 15, 32; P.A. 03-189, S. 4; P.A. 10-43, S. 37.)

History: P.A. 87-554 changed “board” to “commission”; P.A. 90-22 increased maximum amount of emergency award from $500 to $1,000; P.A. 93-310 changed “commission on victim services” to “office of victim services”, effective July 1, 1993; P.A. 03-189 increased maximum amount of emergency award from $1,000 to $2,000 and made technical changes; P.A. 10-43 added provision re decision to make emergency award based upon review of all information then available to Office of Victim Services and conditioned finding that undue hardship will result if payment is not expedited, rather than if immediate payment is not made.



Section 54-218 - Profits derived as result of crime of violence. Recovery of money judgment by victim. Payment to Criminal Injuries Compensation Fund.

(a) Any person, firm, corporation, partnership, association or other legal entity contracting with any person or the representative or assignee of any person accused of a crime of violence in this state, with respect to the reenactment of such crime, by way of a movie, book, magazine article, radio or television presentation, live entertainment of any kind, or from the expression of such person’s thoughts, feelings, opinions or emotions regarding such crime, shall pay over to the Office of Victim Services any moneys which would otherwise, by terms of such contract, be owing to the persons so accused or the accused’s representatives. The Office of Victim Services shall deposit such moneys in an interest-bearing escrow account for the benefit of and payable to such accused person for the expenses of his or her defense and any victim of a crime of violence committed by such person, provided such person is finally convicted of a crime of violence for which compensation may be paid and, provided further such victim brings a civil action in a court of competent jurisdiction within five years of the date of the crime and recovers a money judgment against such person or his or her representatives. Any covenant, promise, agreement or understanding entered into or in connection with or collateral to a contract or agreement relative to the payment of any person accused or convicted of a crime of violence which attempts to circumvent the provisions of this section is prohibited.

(b) If no victim brings a civil action within five years of the date of the crime and recovers a money judgment, the moneys in any such escrow account shall be paid to the Criminal Injuries Compensation Fund established under section 54-215. If there is an affirmative finding that the person accused of the crime is not guilty within such five-year period, the money in any such escrow account shall be returned to such person.

(P.A. 82-328; P.A. 93-310, S. 16, 32; P.A. 95-175, S. 11.)

History: P.A. 93-310 deleted “clerk of the court of the judicial district in which the crime is alleged to have been committed” to the “office of victim services” and made technical changes, effective July 1, 1993; P.A. 95-175 amended Subsec. (b) by adding provision re return of money if affirmative finding that person accused of crime is not guilty.



Section 54-219 - Victim Services Technical Assistance Fund.

Section 54-219 is repealed.

(P.A. 85-609, S. 3; P.A. 88-185, S. 1, 2; P.A. 92-153, S. 13.)



Section 54-220 - Victim advocates. Responsibilities and duties.

(a) Victim advocates shall have the following responsibilities and duties: (1) To provide initial screening of each personal injury case; (2) to assist victims in the preparation of victim impact statements to be placed in court files; (3) to notify victims of their rights and request that each victim so notified attest to the fact of such notification of rights on a form developed by the Office of the Chief Court Administrator, which form shall be signed by the victim advocate and the victim and be placed in court files and a copy of which form shall be provided to the victim; (4) to provide information and advice to victims in order to assist such victims in exercising their rights throughout the criminal justice process; (5) to direct victims to public and private agencies for service; (6) to coordinate victim applications to the Office of Victim Services; and (7) to assist victims in the processing of claims for restitution.

(b) Within available appropriations, the Office of Victim Services may contract with any public or private agency for victim advocate services in geographical area courts.

(P.A. 85-609, S. 2; P.A. 87-554, S. 1; P.A. 93-310, S. 17, 32; P.A. 95-175, S. 10; P.A. 03-179, S. 3; P.A. 05-152, S. 11.)

History: (Revisor’s note: In 1991 the term “commission on victim services” was substituted editorially for “criminal injuries compensation board” pursuant to public act 87-554); P.A. 93-310 amended Subdiv. (3) by deleting “prosecutors by gathering victim or witness” and inserting “victims by providing”, amended Subdiv. (4) by deleting requirement of counsel, and amended Subdiv. (6) by changing “commission” to “office of victim services”, effective July 1, 1993; P.A. 95-175 amended Subsec. (a) by adding Subdiv. (7) re assistance of victims in processing claims for restitution and added Subsec. (b) re contracting with public or private agency for victim advocates in geographical area courts; P.A. 03-179 amended Subsec. (a) by replacing “prepare” with “assist victims in the preparation of” in Subdiv. (2), replacing provision re providing information needed for processing of cases with provisions re notification of rights and attestation on form in Subdiv. (3), and deleting reference to “individual” and adding provision re assisting victims in exercising their rights throughout the criminal justice process in Subdiv. (4); P.A. 05-152 amended Subsec. (a)(3) by inserting “so notified”.



Section 54-220a - Assignment of victim advocates to assist victims before Board of Pardons and Paroles.

The Office of Victim Services shall assign two victim advocates to provide full-time assistance to victims who appear before a panel of the Board of Pardons and Paroles or submit a written statement to such panel, as authorized by section 54-126a.

(Jan. Sp. Sess. P.A. 08-1, S. 14.)

History: Jan. Sp. Sess. P.A. 08-1 effective January 25, 2008.



Section 54-221 - Appointment of advocates for victims of crime by court.

Section 54-221 is repealed, effective October 1, 2010.

(P.A. 85-538, S. 2; P.A. 10-43, S. 43.)



Section 54-222 - Brochure re rights of victims and victim services. Notice concerning services for victims of human trafficking.

(a) The Office of the Chief Court Administrator shall develop a concise card or brochure concerning information to victims of crime concerning their rights as victims and any services available to them. The Office of Victim Services shall distribute such cards or brochures to municipalities and the state police who shall distribute such cards or brochures to crime victims.

(b) The Office of the Chief Court Administrator shall develop a concise notice concerning services available to victims of human trafficking. Such notice shall indicate that any person who is forced to engage in any activity and who cannot leave may contact a state or federal anti-trafficking hotline, and shall indicate the toll-free telephone numbers for such hotlines. The office shall make copies of such notice available to persons who are required to post such notice pursuant to section 54-234a.

(P.A. 85-609, S. 4; P.A. 87-554, S. 1; P.A. 93-310, S. 18, 32; P.A. 13-166, S. 6.)

History: (Revisor’s note: In 1991 the term “commission on victim services” was substituted editorially for “criminal injuries compensation board” and “commission” for “board” pursuant to public act 87-554); P.A. 93-310 changed reference to “commission on victim services” to “office of the chief court administrator”, changed “commission” to “office of victim services” and added “and the state police” after “municipalities”, effective July 1, 1993; P.A. 13-166 designated existing provisions as Subsec. (a) and amended same to delete “bilingual” re card or brochure, and added Subsec. (b) re notice concerning services for victims of human trafficking.



Section 54-222a - Duty of peace officer regarding crime victim. Regulations.

(a) Whenever a peace officer determines that a crime has been committed, such officer shall: (1) Render immediate assistance to any crime victim, including obtaining medical assistance for any such crime victim if such assistance is required; (2) present a card prepared by the Office of the Chief Court Administrator to the crime victim informing the crime victim of services available and the rights of crime victims in this state; and (3) refer the crime victim to the Office of Victim Services for additional information on rights and services. A peace officer shall not be liable for failing to present an informational card to any crime victim as provided in subdivision (2) of this subsection or for failing to refer any crime victim to the Office of Victim Services as provided in subdivision (3) of this subsection. For the purposes of this subsection, “crime victim” shall have the same meaning as provided in section 1-1k.

(b) The Commissioner of Emergency Services and Public Protection shall adopt regulations in accordance with chapter 54 to implement the provisions of subsection (a) of this section.

(P.A. 88-260; P.A. 93-310, S. 19, 32; P.A. 05-169, S. 4; P.A. 11-51, S. 134.)

History: P.A. 93-310 changed “commission on victims services” to “office of chief court administrator” and changed “said commission” to “the office of victim services”, effective July 1, 1993; P.A. 05-169 amended Subsec. (a) by replacing references to victim with references to crime victim, deleting provision re victim who has suffered physical injury, adding provision re peace officer not liable for failure to present informational card or refer crime victim to Office of Victim Services, defining “crime victim” and making technical changes; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subsec. (b), effective July 1, 2011.



Section 54-223 - Failure to afford rights to victim shall not constitute grounds for vacating conviction or voiding sentence or parole determination.

Failure to afford the victim of a crime any of the rights provided pursuant to any provision of the general statutes shall not constitute grounds for vacating an otherwise lawful conviction or voiding an otherwise lawful sentence or parole determination.

(P.A. 86-401, S. 3, 7.)



Section 54-224 - Liability of state re failure to afford rights to victim.

Except as provided in subsection (d) of section 46b-38b, the state or any agent, employee or officer thereof shall not be liable for (1) the failure to afford the victim of a crime any of the rights provided pursuant to any provision of the general statutes or (2) the failure to provide the victim of a crime with any notice pursuant to any provision of the general statutes.

(P.A. 86-401, S. 4, 7; P.A. 93-310, S. 20, 32.)

History: P.A. 93-310 inserted “Except as provided in subsection (d) of section 46b-38b, the”, added Subdiv. indicators, designating as Subdiv. (2) new provision re failure to provide notice to victim, effective July 1, 1993.



Section 54-225 - Voluntary program for lawyers for protection of persons injured in person or property by civil wrong.

There shall be a program for the protection of persons injured in person or property by a civil wrong. Lawyers may voluntarily participate in such program. Under the program, a lawyer shall inform any person injured in person or property by a civil wrong of his right to (1) bring an action to recover damages for such injury within the time limited by law, (2) the competent assistance of counsel, (3) notification of all court proceedings concerning his action, (4) full compensation for his injury, and (5) a written list of the rights of civil victims and the agencies or programs available to assist such victims. No lawyer who participates in such program or any law firm with which he is associated may solicit, accept or agree to accept any compensation from any such victim.

(P.A. 87-514, S. 2, 4.)



Section 54-226 - Definitions.

For the purposes of sections 54-226 to 54-231, inclusive, “furlough” means the temporary custodial transfer of an inmate from incarcerative custody to community custody for an authorized purpose under the supervision of a verified community sponsor, and “victim” means the victim, the legal representative of the victim or a member of the deceased victim’s immediate family.

(P.A. 91-389, S. 1, 12; P.A. 92-153, S. 8.)

History: P.A. 91-389, S. 1 effective April 1, 1992; P.A. 92-153 added definition of “furlough”.



Section 54-227 - Notification of Office of Victim Services and Victim Services Unit within Department of Correction by inmate or sexual offender seeking release or other relief.

(a) Any inmate who makes an application to the Board of Pardons and Paroles or the Department of Correction for release other than a furlough from a correctional institution, who applies to the sentencing court or judge for a reduction in sentence pursuant to section 53a-39 or who applies to the review division for a review of sentence pursuant to section 51-195, shall notify the Office of Victim Services and the Victim Services Unit within the Department of Correction of such application on a form prescribed by the Office of the Chief Court Administrator. Notwithstanding any provision of the general statutes, no such application shall be accepted unless the applicant has notified the Office of Victim Services and the Victim Services Unit within the Department of Correction pursuant to this subsection and provides proof of such notice as part of the application.

(b) Any person who files an application with the court to be exempted from the registration requirements of section 54-251 pursuant to subsection (b) or (c) of said section and any person who files a petition with the court pursuant to section 54-255 for an order restricting the dissemination of the registration information or removing such restriction shall notify the Office of Victim Services and the Victim Services Unit within the Department of Correction of the filing of such application or petition on a form prescribed by the Office of the Chief Court Administrator. Notwithstanding any provision of the general statutes, no such application or petition shall be considered unless such person has notified the Office of Victim Services and the Victim Services Unit within the Department of Correction pursuant to this subsection and provides proof of such notice as part of the application or petition.

(c) Notwithstanding any provision of the general statutes to the contrary, the Board of Pardons and Paroles, sentencing court and sentence review division may make available to the Office of Victim Services and the Victim Services Unit within the Department of Correction direct access to records in their custody, including computerized criminal history record information, for the purpose of performing said office’s and department’s duties regarding victim notification.

(P.A. 91-389, S. 2, 12; P.A. 92-153, S. 9; P.A. 93-310, S. 21, 32; P.A. 96-97, S. 3; P.A. 01-211, S. 3; P.A. 04-234, S. 2; P.A. 05-146, S. 2; Jan. Sp. Sess. P.A. 08-1, S. 26.)

History: P.A. 91-389, S. 2 effective April 1, 1992; P.A. 92-153 added phrase “other than a furlough”; P.A. 93-310 changed “commission on victim services” to “office of victim services”, effective July 1, 1993; P.A. 96-97 added Subsec. (b) permitting Board of Pardons, Board of Parole, sentencing court and sentence review division to allow Office of Victim Services direct access to records; P.A. 01-211 amended Subsec. (a) to require the inmate to also notify the Department of Correction of such application, added new Subsec. (b) to require any person who files an application to be exempted from the registration requirements of Sec. 54-251 or who files a petition pursuant to Sec. 54-255 for order restricting dissemination of registration information or removing such restriction to notify the Office of Victim Services and the Department of Correction of the filing of such application or petition and to prohibit the consideration of such application or petition unless such notice has been given and redesignated existing Subsec. (b) as Subsec. (c) and amended to allow the Department of Correction direct access to records in the custody of the specified agencies; P.A. 04-234 replaced Board of Pardons and Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 05-146 specified that the notice under Subsecs. (a) and (b) should be given to, and the records under Subsec. (c) made available to, the “Victim Services Unit” within the Department of Correction; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (a) to make technical changes, effective January 25, 2008.



Section 54-228 - Request by victim or family member of inmate for notification.

(a) Any victim of a crime or any member of an inmate’s immediate family who desires to be notified whenever an inmate makes an application to the Board of Pardons and Paroles, Department of Correction, sentencing court or judge or review division as provided in section 54-227, or whenever an inmate is scheduled to be released from a correctional institution other than on a furlough, may complete and file a request for notification with the Office of Victim Services or the Victim Services Unit within the Department of Correction.

(b) Any victim of a criminal offense against a victim who is a minor, a nonviolent sexual offense or a sexually violent offense, as those terms are defined in section 54-250, or a felony found by the sentencing court to have been committed for a sexual purpose, as provided in section 54-254, who desires to be notified whenever the person who was convicted or found not guilty by reason of mental disease or defect of such offense files an application with the court to be exempted from the registration requirements of section 54-251 pursuant to subsection (b) or (c) of said section or files a petition with the court pursuant to section 54-255 for an order restricting the dissemination of the registration information, or removing such restriction, may complete and file a request for notification with the Office of Victim Services or the Victim Services Unit within the Department of Correction.

(c) A request for notification filed pursuant to this section shall be in such form and content as the Office of the Chief Court Administrator may prescribe. Such request for notification shall be confidential and shall remain confidential while in the custody of the Office of Victim Services and the Department of Correction and shall not be disclosed. It shall be the responsibility of the victim to notify the Office of Victim Services and the Victim Services Unit within the Department of Correction of his or her current mailing address and telephone number, which shall be kept confidential and shall not be disclosed by the Office of Victim Services and the Department of Correction. Nothing in this section shall be construed to prohibit the Office of Victim Services, the Board of Pardons and Paroles and the Victim Services Unit within the Department of Correction from communicating with each other for the purpose of facilitating notification to a victim and disclosing to each other the name, mailing address and telephone number of the victim, provided such information shall not be further disclosed.

(P.A. 91-389, S. 3, 12; P.A. 92-153, S. 10; P.A. 93-219, S. 13, 14; 93-310, S. 22, 32; P.A. 96-97, S. 4; P.A. 01-211, S. 4; P.A. 04-234, S. 2; P.A. 05-146, S. 3; 05-152, S. 12; Jan. Sp. Sess. P.A. 08-1, S. 27, 28.)

History: P.A. 91-389, S. 3 effective April 1, 1992; P.A. 92-153 deleted reference to confidentiality “as provided in section 54-204” and inserted provision specifying that requests for notification “shall not be disclosed”; P.A. 93-219 authorized any member of an inmate’s immediate family to complete and file a request for notification, effective July 1, 1993; P.A. 93-310 changed “commission” to “office of victim services”, changed “commission on victim services” to “office of the chief court administrator”, and added provision re responsibility of victim to notify office of current mailing address, which shall be kept confidential, effective July 1, 1993; P.A. 96-97 added phrase “scheduled to be” before “released”; P.A. 01-211 designated existing provisions authorizing a victim to file a request for notification as Subsec. (a) and amended same. to authorize the victim to file request with the Department of Correction, added a new Subsec. (b) to authorize the victim of certain sexual offenses to file a request for notification whenever the perpetrator seeks to be exempted from the sexual offender registration requirements or to restrict the dissemination of the registration information or remove such restriction and designated existing provisions re the form and confidentiality of the victim’s request for notification as Subsec. (c) and amended same to make the confidentiality and nondisclosure provisions applicable to the Department of Correction and require the victim to also notify the Department of Correction of his or her current mailing address; P.A. 04-234 replaced Board of Pardons and Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 05-146 specified that the request for notification under Subsecs. (a) and (b) should be filed with, and the notice of the victim’s current mailing address under Subsec. (c) should be given to, the “Victim Services Unit” within the Department of Correction; P.A. 05-152 amended Subsec. (a) by adding exception re furlough granted for the purpose of reintegrating an inmate into the community and amended Subsec. (c) by providing that nothing in section shall be construed to prohibit communication between Office of Victim Services and Department of Correction re current mailing address of victim and disclosure of such address to each other; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (a) to delete provision re victim notification whenever inmate is to be released on furlough granted for the purpose of reintegrating the inmate into the community and amended Subsec. (c) to require victim to provide his or her current telephone number, replace provision allowing Office of Victim Services and Department of Correction to communicate with each other to determine if either has current mailing address of victim and, if so, to disclose that address to each other for purpose of facilitating notice to victim with provision allowing Office of Victim Services, Board of Pardons and Paroles and Victim Services Unit within Department of Correction to communicate with each other for purpose of facilitating notice to victim and disclosing to each other the name, mailing address and telephone number of victim, prohibit further disclosure of “such information”, rather than “such mailing address”, and make technical changes, effective January 25, 2008.



Section 54-229 - Request by prosecuting authority for notification.

Any state’s attorney, assistant state’s attorney or deputy assistant state’s attorney who desires to be notified whenever an inmate makes an application to the Board of Pardons and Paroles, Department of Correction, sentencing court or judge or review division as provided in section 54-227 may complete and file a request for notification with the Office of Victim Services or the Victim Services Unit within the Department of Correction. Such request for notification shall be in such form and content as the Office of the Chief Court Administrator may prescribe.

(P.A. 91-389, S. 4, 12; P.A. 93-310, S. 23, 32; P.A. 04-234, S. 2; P.A. 05-146, S. 1.)

History: P.A. 91-389, S. 4 effective April 1, 1992; P.A. 93-310 deleted “commission on” and inserted “office of” and deleted “commission on victim services” and inserted “office of chief court administrator” effective July 1, 1993; P.A. 04-234 replaced Board of Pardons and Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 05-146 authorized the filing of a request for notification with the Victim Services Unit within the Department of Correction.



Section 54-230 - Notification of victims and other persons by Office of Victim Services when inmate or sexual offender seeks release or other relief or is released from a correctional institution.

(a) Upon receipt of notice from an inmate pursuant to section 54-227, the Office of Victim Services shall notify by certified mail all persons who have requested to be notified pursuant to subsection (a) of section 54-228 and section 54-229 whenever such inmate makes application for release or sentence reduction or review. Such notice shall be in writing and notify each person of the nature of the release or sentence reduction or review being applied for, the address and telephone number of the board or agency to which the application by the inmate was made, and the date and place of the hearing or session, if any, scheduled on the application.

(b) Upon receipt of notice from a person pursuant to subsection (b) of section 54-227, the Office of Victim Services shall notify by certified mail all persons who have requested to be notified pursuant to subsection (b) of section 54-228 whenever such person files an application with the court to be exempted from the registration requirements of section 54-251 pursuant to subsections (b) or (c) of said section or files a petition with the court pursuant to section 54-255 for an order restricting the dissemination of the registration information, or removing such restriction. Such notice shall be in writing and notify each person of the nature of the exemption or of the restriction or removal of the restriction being applied for, the address and telephone number of the court to which the application or petition by the person was made, and the date and place of the hearing or session, if any, scheduled on the application or petition.

(c) Upon compliance with the notification requirements of this section, the Office of Victim Services shall notify, on a form prescribed by the Office of the Chief Court Administrator, the board, agency or court to which the application or petition was made of such compliance.

(d) Upon receipt of notice from the Department of Correction pursuant to section 54-231, the Office of Victim Services shall notify by certified mail all victims who have requested to be notified pursuant to section 54-228 whenever such inmate is scheduled to be released from a correctional institution. Such notice shall be in writing and notify each victim of the date of such inmate’s release. The victim shall notify the Office of Victim Services of his or her current mailing address and telephone number, which shall be kept confidential and shall not be disclosed by the Office of Victim Services. Nothing in this section shall be construed to prohibit the Office of Victim Services, the Board of Pardons and Paroles and the Victim Services Unit within the Department of Correction from communicating with each other for the purpose of facilitating notification to a victim and disclosing to each other the name, mailing address and telephone number of the victim, provided such information shall not be further disclosed.

(P.A. 91-389, S. 5, 12; P.A. 92-153, S. 11; P.A. 93-310, S. 24, 32; P.A. 96-97, S. 5; P.A. 01-211, S. 5; P.A. 05-152, S. 13; Jan. Sp. Sess. P.A. 08-1, S. 29.)

History: P.A. 91-389, S. 5 effective April 1, 1992; P.A. 92-153 deleted requirement that victim be notified of “place” where inmate is released; P.A. 93-310 changed “commission on” to “office of” and added provision in Subsec. (b) re responsibility of victim to notify office of current mailing address which shall be kept confidential, effective July 1, 1993; P.A. 96-97 amended Subsec. (b) by adding phrase “scheduled to be” before “released”; P.A. 01-211 amended Subsec. (a) to require notice to be sent by “certified” mail and replace reference to “section 54-228” with “subsection (a) of section 54-228”, added new Subsec. (b) re notification by the Office of Victim Services of victims who have requested notification whenever a sexual offender seeks to be exempted from sexual offender registration requirements or to restrict the dissemination of registration information or remove such restriction, added new Subsec. (c) requiring the Office of Victim Services to notify the board, agency or court to which the application or petition was made of said office’s compliance with the notification requirements of section and redesignated existing Subsec. (b) as Subsec. (d) and amended same to require notice to be sent by “certified” mail; P.A. 05-152 amended Subsec. (d) by providing that nothing in section shall be construed to prohibit communication between Office of Victim Services and Department of Correction re current mailing address of victim and disclosure of such address to each other; Jan. Sp. Sess. P.A. 08-1 amended Subsec. (d) to require victim to provide his or her current telephone number, replace provision allowing Office of Victim Services and Department of Correction to communicate with each other to determine if either has current mailing address of victim and, if so, to disclose that address to each other for purpose of facilitating notice to victim with provision allowing Office of Victim Services, Board of Pardons and Paroles and Victim Services Unit within Department of Correction to communicate with each other for purpose of facilitating notice to victim and disclosing to each other the name, mailing address and telephone number of victim and prohibit further disclosure of “such information”, rather than “such mailing address”, effective January 25, 2008.



Section 54-230a - Notification of victims and other persons by Department of Correction when inmate or sexual offender seeks release or other relief.

(a) Upon receipt of notice from an inmate pursuant to section 54-227, the Victim Services Unit within the Department of Correction shall notify by certified mail all persons who have requested to be notified pursuant to subsection (a) of section 54-228 and section 54-229 whenever such inmate makes application for release or sentence reduction or review. Such notice shall be in writing and notify each person of the nature of the release or sentence reduction or review being applied for, the address and telephone number of the board or agency to which the application by the inmate was made, and the date and place of the hearing or session, if any, scheduled on the application.

(b) Upon receipt of notice from a person pursuant to subsection (b) of section 54-227, the Victim Services Unit within the Department of Correction shall notify by certified mail all persons who have requested to be notified pursuant to subsection (b) of section 54-228 whenever such person files an application with the court to be exempted from the registration requirements of section 54-251 pursuant to subsections (b) or (c) of said section or files a petition with the court pursuant to section 54-255 for an order restricting the dissemination of the registration information, or removing such restriction. Such notice shall be in writing and notify each person of the nature of the exemption or of the restriction or the removal of the restriction being applied for, the address and telephone number of the court to which the application or petition by the person was made, and the date and place of the hearing or session, if any, scheduled on the application or petition.

(c) Upon compliance with the notification requirements of this section, the Victim Services Unit within the Department of Correction shall notify, on a form prescribed by the Office of the Chief Court Administrator, the board, agency or court to which the application or petition was made of such compliance.

(P.A. 01-211, S. 6; P.A. 05-146, S. 4.)

History: P.A. 05-146 specified that the required notice be given by the “Victim Services Unit” within the Department of Correction.



Section 54-231 - Notification of Office of Victim Services by Department of Correction upon release of inmate. Access to criminal history record information.

The Department of Correction shall notify the Office of Victim Services whenever the department schedules the release of an inmate from a correctional institution other than on a furlough. Notwithstanding any provision of the general statutes to the contrary, the Department of Correction may make available to the Office of Victim Services direct access to any records in its custody, including computerized criminal history record information, for the purpose of assisting said office to perform its duties regarding victim notification.

(P.A. 91-389, S. 6, 12; P.A. 92-153, S. 12; P.A. 93-310, S. 25, 32; P.A. 96-97, S. 6; P.A. 05-68, S. 1; Jan. Sp. Sess. P.A. 08-1, S. 30.)

History: P.A. 91-389, S. 6 effective April 1, 1992; P.A. 92-153 specified that correction department need not notify commission of inmate’s release on furlough; P.A. 93-310 changed “commission on victim services” to “office of victim services”, effective July 1, 1993; P.A. 96-97 changed “releases” to “schedules the release of” and added provision permitting Department of Correction to allow Office of Victim Services direct access to records; P.A. 05-68 required notification when an inmate is scheduled to be released on a furlough that is granted for the purpose of reintegrating the inmate into the community and allows the inmate to serve the period immediately preceding the inmate’s parole release or discharge date in the community; Jan. Sp. Sess. P.A. 08-1 deleted provision requiring notification whenever inmate is to be released on furlough granted for the purpose of reintegrating the inmate into the community and made a technical change, effective January 25, 2008.



Section 54-232 - Disposition of requests for notification received prior to April 1, 1992.

Section 54-232 is repealed, effective July 1, 1993.

(P.A. 91-389, S. 11; P.A. 93-310, S. 31, 32.)



Section 54-233 - Compensation of victim of tort occurring prior to July 1, 1993.

Nothing in sections 4-141, 18-85, 18-101, 54-202 to 54-206, inclusive, 54-207a to 54-212, inclusive, 54-215 to 54-218, inclusive, 54-220, 54-222, 54-222a, 54-224 and 54-227 to 54-231, inclusive, shall preclude any victim of a tort occurring prior to July 1, 1993, from seeking compensation pursuant to the provisions of this chapter, revision of 1958, revised to January 1, 1993.

(P.A. 93-310, S. 29, 32.)

History: P.A. 93-310 effective July 1, 1993.



Section 54-234 - Development of response system for victims of offense of trafficking in persons. Contracts.

(a) The Office of Victim Services within the Judicial Department shall, within available appropriations, contract with nongovernmental organizations to develop a coordinated response system to assist victims of the offense of trafficking in persons.

(b) Such contracts shall be entered into for the following purposes, including, but not limited to:

(1) Developing a uniform curriculum to address rights and services for such victims;

(2) Developing information and materials on available resources and services for such victims;

(3) Actively seeking out quality training and other educational opportunities regarding the identification and assistance of such victims that take into consideration such victims’ cultural context and needs; and

(4) Promoting and disseminating information on training and other educational opportunities concerning the assistance of such victims to emergency medical services, faith-based communities, sexual assault service providers, domestic violence service providers and state and local governmental agencies.

(June Sp. Sess. P.A. 07-4, S. 29.)



Section 54-234a - Display of notice re services for victims of human trafficking at truck stops and liquor permittee premises.

(a) On and after the date a notice is developed and made available pursuant to subsection (b) of section 54-222, each truck stop and each person who holds an on-premises consumption permit for the retail sale of alcoholic liquor pursuant to title 30 shall post the notice in plain view in a conspicuous location where sales are to be carried on. For the purposes of this section, “truck stop” means a privately owned and operated facility where food, fuel, lawful overnight truck parking and shower and laundry facilities are offered.

(b) The provisions of subsection (a) of this section shall not apply to any person who holds an on-premises consumption permit for the retail sale of alcoholic liquor pursuant to title 30 that consists of only one or more of the following: (1) A caterer, railroad, boat, airline, military, charitable organization, special club, temporary liquor or temporary beer permit, (2) a restaurant permit, restaurant permit for beer, restaurant permit for wine and beer or cafe permit, or (3) a manufacturer permit for a farm winery, a manufacturer permit for beer, manufacturer permits for beer and brew pubs, or any other manufacturer permit issued under title 30.

(P.A. 13-166, S. 7.)



Section 54-235 - State-wide automated victim information and notification system.

The Judicial Branch shall contract for the establishment and implementation of a state-wide automated victim information and notification system to provide automatic notice of relevant offender information and status reports to registered crime victims. Such system shall be used to provide victim notification by the Office of Victim Services within the Judicial Department, the Victim Services Unit within the Department of Correction, the Board of Pardons and Paroles and the Division of Criminal Justice. Such system shall be operational on July 1, 2009, or not later than thirty days after receipt of notice of the award of federal funds for the establishment and implementation of such system, whichever is earlier.

(Jan. Sp. Sess. P.A. 08-1, S. 31.)

History: Jan. Sp. Sess. P.A. 08-1 effective January 25, 2008.






Chapter 968a - Address Confidentiality Program

Section 54-240 - Definitions.

As used in this chapter:

(1) “Address confidentiality program” or “program” means the program established pursuant to this chapter;

(2) “Agency” shall have the same meaning as “public agency” or “agency”, as provided in section 1-200;

(3) “Application assistant” means a person authorized by the Secretary of the State to assist applicants in the completion of applications for program participation;

(4) “Authorized personnel” means an employee in the office of the Secretary of the State who has been designated by the Secretary of the State, or an employee of an agency who has been designated by the chief executive officer of such agency, to process and have access to records pertaining to a program participant, including, but not limited to, voter registration applications, voting records and marriage records;

(5) “Certification card” means a card issued by the Secretary of the State pursuant to section 54-240d;

(6) “Confidential address” means a program participant’s address or addresses as listed on such participant’s application for program participation that are not to be disclosed, including such participant’s residential address in this state and work and school addresses in this state, if any;

(7) “Family violence” shall have the same meaning as provided in section 46b-38a;

(8) “Injury or risk of injury to a child” means any act or conduct that constitutes a violation of section 53-21;

(9) “Law enforcement agency” means the office of the Attorney General, the office of the Chief State’s Attorney, the Division of State Police within the Department of Emergency Services and Public Protection or any municipal police department;

(10) “Marriage records” means an application for a marriage license, an issued marriage license, a license certificate or other documents related thereto;

(11) “Program address” means the post office box number and fictitious street address assigned to a program participant by the Secretary of the State;

(12) “Program participant” or “participant” means any person certified by the Secretary of the State to participate in the address confidentiality program;

(13) “Record” shall have the same meaning as “public records or files”, as provided in section 1-200;

(14) “Sexual assault” means any act that constitutes a violation of section 53a-70, 53a-70a, 53a-70b, 53a-71, 53a-72a, 53a-72b or 53a-73a; and

(15) “Stalking” means any act that constitutes a violation of section 53a-181c, 53a-181d or 53a-181e.

(P.A. 03-200, S. 1; P.A. 11-51, S. 134.)

History: P.A. 03-200 effective January 1, 2004; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subdiv. (9), effective July 1, 2011.



Section 54-240a - Program purpose. Regulations.

(a) There shall be an address confidentiality program established in the office of the Secretary of the State to provide a substitute mailing address for any person who has been a victim of family violence, injury or risk of injury to a child, sexual assault or stalking, and who wishes to keep such person’s residential address confidential because of safety concerns.

(b) The Secretary of the State shall adopt regulations, in accordance with the provisions of chapter 54, to carry out the provisions of this chapter. Such regulations may include, but need not be limited to, provisions for applications for participation in the address confidentiality program, certification of program participants, certification cancellation, agency use of program addresses, forwarding of program participants’ mail, voting by program participants and recording of vital statistics for program participants.

(P.A. 03-200, S. 2.)

History: P.A. 03-200 effective January 1, 2004.



Section 54-240b - Application for program participation. Application assistants.

(a) An adult person, a guardian or conservator of the person acting on behalf of an adult person, or a parent or guardian acting on behalf of a minor may apply to the Secretary of the State for participation in the address confidentiality program and to have the Secretary of the State designate a program address to serve as the address of the adult person or of the minor. Each application for program participation shall be completed with the assistance of an application assistant.

(b) The Secretary of the State shall make available a list of entities that employ application assistants to assist applicants in applying for participation in the address confidentiality program, provided no entity shall be included on such list unless the entity has received sufficient funds from federal or state sources as reimbursement for the reasonable costs of implementing the provisions of this chapter.

(P.A. 03-200, S. 3.)

History: P.A. 03-200 effective January 1, 2004.



Section 54-240c - Certification as program participant. Application requirements.

The Secretary of the State shall certify an applicant or the person on whose behalf an application is made as a program participant if the application is filed in the manner and on the application form prescribed by the Secretary of the State and includes:

(1) A statement made under penalty of false statement, as provided in section 53a-157b, that (A) the applicant or the person on whose behalf the application is made is a victim of family violence, injury or risk of injury to a minor, sexual assault or stalking, and (B) the applicant fears for the applicant’s safety, for the safety of the applicant’s children, for the safety of the person on whose behalf the application is made, or for the safety of the children of the person on whose behalf the application is made;

(2) Documentation supporting the statement made pursuant to subdivision (1) of this section;

(3) A designation of the Secretary of the State as the agent of the applicant or the person on whose behalf the application is made for service of process and for receipt of first class mail;

(4) The residential address in this state, the work and school addresses in this state, if any, and the phone number or numbers, if available, that are to remain confidential, but which may be used by the Secretary of the State or authorized personnel to contact the applicant or the person on whose behalf the application is made; and

(5) The application preparation date, the applicant’s signature and the signature of the application assistant who assisted the applicant in completing the application.

(P.A. 03-200, S. 4.)

History: P.A. 03-200 effective January 1, 2004.



Section 54-240d - Certification card.

Upon certification of an applicant or a person on whose behalf an application is made as a program participant pursuant to section 54-240c, the Secretary of the State shall issue a certification card to such applicant or person, as appropriate. The certification card shall include the program participant’s name and signature, a certification code, the program address and the certification expiration date. Such certification expiration date shall be four years from the date of issuance of the certification card.

(P.A. 03-200, S. 5.)

History: P.A. 03-200 effective January 1, 2004.



Section 54-240e - Program address. Forwarding of mail.

(a) The Secretary of the State shall maintain a post office box for the exclusive use of the program. The post office box number and a fictitious street address shall be the program address for program participants.

(b) The Secretary of the State shall open the post office box each day, other than Saturdays, Sundays and state holidays, and retrieve the contents. All first class mail addressed to a program participant shall be placed, unopened, into envelopes addressed to the participant and deposited at a United States post office the same day for delivery by first class mail to the participant at the confidential address indicated on the application by the participant or by the person applying on behalf of the participant.

(P.A. 03-200, S. 6.)

History: P.A. 03-200 effective January 1, 2004.



Section 54-240f - Confidentiality of marriage records.

A program participant may request that the participant’s marriage records be kept confidential by appearing in person with the participant’s spouse or intended spouse before the authorized personnel for the office of the registrar of vital statistics in the municipality where the marriage was or is to be celebrated and presenting the participant’s certification card to such personnel. Upon such request, such registrar shall keep the participant’s marriage records confidential and shall not make available for inspection or copying the name and address of a program participant or of the participant’s spouse or intended spouse contained in the participant’s marriage records, except (1) if requested by a law enforcement agency, to the law enforcement agency, (2) if directed by a court order, to a person identified in such order, or (3) if notified by the Secretary of the State that the program participant’s certification has been cancelled.

(P.A. 03-200, S. 7.)

History: P.A. 03-200 effective January 1, 2004.



Section 54-240g - Listing on voter registry list.

A program participant may request to be listed on a voter registry list without the participant’s street and house number by presenting the participant’s certification card to the authorized personnel for the office of the registrar of voters for the municipality in which the participant is eligible to vote, or has applied for such eligibility. Upon such request, the registrar of voters shall list the participant by name only in accordance with subsection (d) of section 9-35. Such registrar shall keep the participant’s confidential address confidential and shall not make such address available for inspection or copying, except (1) if requested by a law enforcement agency, to the law enforcement agency, (2) if directed by a court order, to a person identified in such order, or (3) if notified by the Secretary of the State that the program participant’s certification has been cancelled.

(P.A. 03-200, S. 8.)

History: P.A. 03-200 effective January 1, 2004.



Section 54-240h - Agency use of program address.

(a) A program participant may request that an agency use the program address as the participant’s residential, work or school address for all purposes for which the agency requires or requests such residential, work or school address. A program participant shall present the participant’s certification card to any agency official creating a new record pertaining to the participant and request the use in such record of the program address appearing on the certification card. The agency official may make a photocopy of the certification card for the records of the agency and thereafter shall immediately return the certification card to the program participant.

(b) If a program participant requests that an agency use the program address pursuant to subsection (a) of this section, the agency shall accept and use the program address as the program participant’s residential, work or school address, in lieu of the participant’s confidential address, unless the agency receives an exemption from such use granted by the Secretary of the State pursuant to section 54-240i.

(P.A. 03-200, S. 9.)

History: P.A. 03-200 effective January 1, 2004.



Section 54-240i - Exemption from use of program address by agency.

(a) An agency may request an exemption from the use of a program participant’s program address pursuant to section 54-240h by providing, in writing, to the Secretary of the State: (1) Identification of the statute or regulation that specifies the agency’s statutory or regulatory requirement for the use of the program participant’s confidential address; (2) a statement that the confidential address will be used only for such statutory or regulatory purposes; (3) identification of the specific program participant with respect to whom the exemption is requested; (4) identification of the persons who will have access to the confidential address; and (5) an explanation of how the agency’s acceptance of the program address would prevent the agency from meeting its obligations under the law and why it cannot meet its statutory or regulatory obligation by a change in its internal procedures.

(b) During the review and evaluation by the Secretary of the State, and any appeal, if applicable, of an agency’s exemption request, the agency shall use the program participant’s program address.

(c) The Secretary of the State’s determination to grant or deny an exemption request shall be based on, but need not be limited to, an evaluation of the information provided by the agency pursuant to subsection (a) of this section.

(d) If the Secretary of the State determines that there is a statutory or regulatory requirement that the agency use the program participant’s confidential address and that the confidential address will be used only to comply with such requirement, the Secretary of the State shall issue a written exemption for the agency. The Secretary of the State may include in the exemption (1) the agency’s obligation to maintain the confidentiality of the program participant’s confidential address, (2) limitations on the use of or access to the confidential address, (3) the term for which the exemption is granted, (4) a designation of the record format in which the confidential address may be maintained, (5) a designation of a disposition date after which the agency may no longer maintain a record of the participant’s confidential address, and (6) any other provisions and qualifications deemed appropriate by the Secretary of the State. Any agency that is granted an exemption may not make the program participant’s confidential address available for inspection or copying by persons other than those identified in the exemption request as having access to the confidential address, except (A) if directed by a court order, to a person identified in such order, or (B) if notified by the Secretary of the State that the program participant’s certification has been cancelled.

(e) Prior to granting an exemption, the Secretary of the State shall notify the program participant of the exemption, including the name of the agency and the reason or reasons for the exemption.

(f) If the Secretary of the State determines that there is no statutory or regulatory requirement that the agency use the program participant’s confidential address, the Secretary of the State shall issue a written denial of the exemption request. Such written denial shall include a statement of the reason or reasons for the denial.

(g) The granting or denial of the agency’s exemption request pursuant to this section constitutes a final decision. The program participant or any other party aggrieved by such decision may appeal therefrom in accordance with the provisions of section 4-183.

(P.A. 03-200, S. 10.)

History: P.A. 03-200 effective January 1, 2004.



Section 54-240j - Renewal of program certification.

(a) A program participant, a guardian or conservator of the person acting on behalf of an adult program participant, or a parent or guardian acting on behalf of a minor program participant may apply to renew the participant’s program certification by filing with the Secretary of the State (1) the participant’s current certification card, (2) a properly completed certification renewal form, and (3) a new certification card form. The program participant or the person acting on behalf of the program participant shall provide all the information required on the certification renewal form and the program participant shall sign and date the certification card form.

(b) The Secretary of the State shall (1) certify a program participant who has satisfied the filing requirements of subsection (a) of this section to participate in the program for an additional four-year term, and (2) issue to such program participant a new certification card with a new certification expiration date.

(P.A. 03-200, S. 11.)

History: P.A. 03-200 effective January 1, 2004.



Section 54-240k - Cancellation of program certification. Notice. Reapplication to program. Withdrawal from program.

(a) The Secretary of the State may cancel a program participant’s certification and invalidate the participant’s certification card if:

(1) The program participant changes the participant’s name from the name listed on the program application and fails to notify the Secretary of the State in writing of the name change not later than thirty days after the change;

(2) The program participant changes the participant’s confidential address from the address listed on the program application and fails to notify the Secretary of the State in writing of the change not later than thirty days after the change;

(3) Mail forwarded to the program participant is returned as nondeliverable;

(4) The term of the program participant’s certification has expired and the participant has not applied for renewal; or

(5) The application for program participation or renewal filed by or on behalf of the program participant contains false information.

(b) The Secretary of the State shall send written notice of cancellation to the program participant at the confidential address shown in the Secretary of the State’s records regarding the participant. The notice shall specify the reason or reasons for cancellation. The program participant shall have thirty days from the date the notice was mailed by the Secretary of the State to appeal the cancellation in accordance with regulations adopted pursuant to section 54-240a.

(c) A person may reapply to the address confidentiality program at any time after such person’s certification has been cancelled for any reason.

(d) (1) The Secretary of the State shall notify in writing the authorized personnel of the appropriate agency when a participant’s certification in the program has been cancelled. After receipt of such notice, the agency shall not be responsible for maintaining the confidentiality of the record or address of a program participant whose certification has been cancelled.

(2) If the marriage records of a program participant whose certification has been cancelled were kept confidential pursuant to section 54-240f, the Secretary of the State shall notify in writing the authorized personnel of the appropriate office of the registrar of vital statistics of the cancellation.

(3) If the participant whose certification has been cancelled was listed on a voter registry list without the participant’s street and house number pursuant to section 54-240g, the Secretary of the State shall notify in writing the authorized personnel of the appropriate office of the registrar of voters of the cancellation.

(e) A program participant may withdraw from the program by submitting to the Secretary of the State written notice of the participant’s withdrawal and the participant’s current certification card. The Secretary of the State shall cancel the participant’s certification effective on the date of receipt of such notice by the Secretary of the State.

(P.A. 03-200, S. 12.)

History: P.A. 03-200 effective January 1, 2004.



Section 54-240l - Secretary of the State as agent for program participant. Service on program participant.

(a) The Secretary of the State shall be a program participant’s agent upon whom any summons, writ, notice, demand or process in any action, proceeding or other matter involving the program participant shall be served.

(b) The Secretary of the State shall notify the chairperson of the State Marshal Commission of the names of program participants and the commission shall create a list to be used by state marshals to determine if a person upon whom process is to be served is a program participant. If a person is identified on the list as a program participant, a state marshal shall make service upon the Secretary of the State in accordance with subsection (c) of this section. Prior to making service, a state marshal shall verify the participation of a specific program participant as provided in subdivision (3) of subsection (a) of section 54-240m.

(c) A program participant may be served by any proper officer or other person lawfully empowered to make service by leaving two true and attested copies of such summons, writ, notice, demand or process, together with the required fee, at the office of the Secretary of the State or depositing the same in the United States mail, by registered or certified mail, postage prepaid, addressed to the Secretary of the State’s office and marked “Address Confidentiality Program”. The Secretary of the State shall file one copy of the summons, writ, notice, demand or process and keep a record of the date and hour of receipt. The Secretary of the State shall, not later than two business days after such service, forward by registered or certified mail the copy of such summons, writ, notice, demand or process to the program participant at the confidential address shown on the records of the Secretary of the State.

(d) Service is effective pursuant to this section as of the date and hour received by the Secretary of the State as shown on the records of the Secretary of the State.

(P.A. 03-200, S. 13; P.A. 06-100, S. 5.)

History: P.A. 03-200 effective January 1, 2004; P.A. 06-100 added new Subsec. (b) re notification of chairperson of State Marshal Commission of names of program participants, creation by said commission of list of program participants to be used by state marshals and responsibilities of state marshals when a person is identified as a program participant and redesignated existing Subsecs. (b) and (c) as Subsecs. (c) and (d), respectively, effective June 2, 2006.



Section 54-240m - Confidentiality of records re program participant. Exceptions. Notice of disclosure.

(a) The Secretary of the State may not make any records in a program participant’s file, other than the program address, available for inspection or copying, except:

(1) If requested by a law enforcement agency or by the State Elections Enforcement Commission, to such law enforcement agency or said commission, provided the request is in writing, on agency or commission letterhead stationery signed by the agency’s chief law enforcement officer, a commanding officer in the Division of State Police within the Department of Emergency Services and Public Protection or the executive director of the State Elections Enforcement Commission, as the case may be, and contains the request date and the name of the program participant;

(2) If directed by a court order, to a person identified in such order;

(3) To verify the participation of a specific program participant, in which case the Secretary of the State may only confirm information supplied by the requestor; or

(4) If the program participant’s certification has been cancelled.

(b) If the Secretary of the State discloses records pursuant to subdivision (2) or (3) of subsection (a) of this section, the Secretary of the State shall forthwith notify the program participant of such disclosure.

(P.A. 03-200, S. 14; P.A. 11-51, S. 134.)

History: P.A. 03-200 effective January 1, 2004; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection” in Subsec. (a)(1), effective July 1, 2011.



Section 54-240n - Nondisclosure of confidential address in criminal or civil proceeding.

No employee of any law enforcement agency or any state or municipal social service agency, and no other witness, shall be compelled to disclose a program participant’s confidential address during the discovery phase of, or during testimony in, any criminal or civil proceeding unless the court finds that nondisclosure may prejudice a party to the proceeding.

(P.A. 03-200, S. 15.)

History: P.A. 03-200 effective January 1, 2004.



Section 54-240o - Custody or visitation order in effect prior to or during participation in program.

No custody or visitation order in effect prior to or during a person’s participation in the address confidentiality program shall be affected by such participation or by any provision of this chapter.

(P.A. 03-200, S. 16.)

History: P.A. 03-200 effective January 1, 2004.






Chapter 969 - Registration of Sexual Offenders

Section 54-250 - Definitions.

For the purposes of sections 54-102g and 54-250 to 54-258a, inclusive:

(1) “Conviction” means a judgment entered by a court upon a plea of guilty, a plea of nolo contendere or a finding of guilty by a jury or the court notwithstanding any pending appeal or habeas corpus proceeding arising from such judgment.

(2) “Criminal offense against a victim who is a minor” means (A) a violation of subdivision (2) of section 53-21 of the general statutes in effect prior to October 1, 2000, subdivision (2) of subsection (a) of section 53-21, subdivision (2) of subsection (a) of section 53a-70, subdivision (1), (4), (8) or (10) or subparagraph (B) of subdivision (9) of subsection (a) of section 53a-71, subdivision (2) of subsection (a) of section 53a-72a, subdivision (2) of subsection (a) of section 53a-86, subdivision (2) of subsection (a) of section 53a-87, section 53a-90a, 53a-196a, 53a-196b, 53a-196c, 53a-196d, 53a-196e or 53a-196f, (B) a violation of subparagraph (A) of subdivision (9) of subsection (a) of section 53a-71 or section 53a-92, 53a-92a, 53a-94, 53a-94a, 53a-95, 53a-96 or 53a-186, provided the court makes a finding that, at the time of the offense, the victim was under eighteen years of age, (C) a violation of any of the offenses specified in subparagraph (A) or (B) of this subdivision for which a person is criminally liable under section 53a-8, 53a-48 or 53a-49, or (D) a violation of any predecessor statute to any offense specified in subparagraph (A), (B) or (C) of this subdivision the essential elements of which are substantially the same as said offense.

(3) “Identifying factors” means fingerprints, a photographic image, and a description of any other identifying characteristics as may be required by the Commissioner of Emergency Services and Public Protection. The commissioner shall also require a sample of the registrant’s blood or other biological sample be taken for DNA (deoxyribonucleic acid) analysis, unless such sample has been previously obtained in accordance with section 54-102g.

(4) “Mental abnormality” means a congenital or acquired condition of a person that affects the emotional or volitional capacity of the person in a manner that predisposes that person to the commission of criminal sexual acts to a degree that makes the person a menace to the health and safety of other persons.

(5) “Nonviolent sexual offense” means (A) a violation of section 53a-73a or subdivision (2) of subsection (a) of section 53a-189a, or (B) a violation of any of the offenses specified in subparagraph (A) of this subdivision for which a person is criminally liable under section 53a-8, 53a-48 or 53a-49.

(6) “Not guilty by reason of mental disease or defect” means a finding by a court or jury of not guilty by reason of mental disease or defect pursuant to section 53a-13 notwithstanding any pending appeal or habeas corpus proceeding arising from such finding.

(7) “Personality disorder” means a condition as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders, published by the American Psychiatric Association.

(8) “Registrant” means a person required to register under section 54-251, 54-252, 54-253 or 54-254.

(9) “Registry” means a central record system in this state, any other state or the federal government that receives, maintains and disseminates information on persons convicted or found not guilty by reason of mental disease or defect of criminal offenses against victims who are minors, nonviolent sexual offenses, sexually violent offenses and felonies found by the sentencing court to have been committed for a sexual purpose.

(10) “Release into the community” means, with respect to a conviction or a finding of not guilty by reason of mental disease or defect of a criminal offense against a victim who is a minor, a nonviolent sexual offense, a sexually violent offense or a felony found by the sentencing court to have been committed for a sexual purpose, (A) any release by a court after such conviction or finding of not guilty by reason of mental disease or defect, a sentence of probation or any other sentence under section 53a-28 that does not result in the offender’s immediate placement in the custody of the Commissioner of Correction; (B) release from a correctional facility at the discretion of the Board of Pardons and Paroles, by the Department of Correction to a program authorized by section 18-100c or upon completion of the maximum term or terms of the offender’s sentence or sentences, or to the supervision of the Court Support Services Division in accordance with the terms of the offender’s sentence; or (C) temporary leave to an approved residence by the Psychiatric Security Review Board pursuant to section 17a-587, conditional release from a hospital for mental illness or a facility for persons with intellectual disability by the Psychiatric Security Review Board pursuant to section 17a-588, or release upon termination of commitment to the Psychiatric Security Review Board.

(11) “Sexually violent offense” means (A) a violation of section 53a-70, except subdivision (2) of subsection (a) of said section, 53a-70a, 53a-70b, 53a-71, except subdivision (1), (4), (8) or (10) or subparagraph (B) of subdivision (9) of subsection (a) of said section or subparagraph (A) of subdivision (9) of subsection (a) of said section if the court makes a finding that, at the time of the offense, the victim was under eighteen years of age, 53a-72a, except subdivision (2) of subsection (a) of said section, or 53a-72b, or of section 53a-92 or 53a-92a, provided the court makes a finding that the offense was committed with intent to sexually violate or abuse the victim, (B) a violation of any of the offenses specified in subparagraph (A) of this subdivision for which a person is criminally liable under section 53a-8, 53a-48 or 53a-49, or (C) a violation of any predecessor statute to any of the offenses specified in subparagraph (A) or (B) of this subdivision the essential elements of which are substantially the same as said offense.

(12) “Sexual purpose” means that a purpose of the defendant in committing the felony was to engage in sexual contact or sexual intercourse with another person without that person’s consent. A sexual purpose need not be the sole purpose of the commission of the felony. The sexual purpose may arise at any time in the course of the commission of the felony.

(13) “Employed” or “carries on a vocation” means employment that is full-time or part-time for more than fourteen days, or for a total period of time of more than thirty days during any calendar year, whether financially compensated, volunteered or for the purpose of government or educational benefit.

(14) “Student” means a person who is enrolled on a full-time or part-time basis, in any public or private educational institution, including any secondary school, trade or professional institution or institution of higher learning.

(P.A. 98-111, S. 1; P.A. 99-183, S. 1, 13; P.A. 01-84, S. 22, 26; P.A. 02-89, S. 85; 02-132, S. 51; May 9 Sp. Sess. P.A. 02-7, S. 78; P.A. 04-139, S. 10; 04-188, S. 4; 04-234, S. 2; P.A. 06-187, S. 31–33; 06-196, S. 292; P.A. 11-51, S. 134; 11-129, S. 20; P.A. 13-73, S. 1.)

History: P.A. 99-183 made definitions applicable to new Sec. 54-258a but specific reference not added since said Sec. already included in existing reference to Secs. 54-250 to 54-259, inclusive, amended the definition of “conviction” to add “notwithstanding any pending appeal or habeas corpus proceeding arising from such judgment”, amended definition of “criminal offense against a victim who is a minor” to revise Subpara. (A) by deleting a violation of “subparagraph (A) or (D) of subdivision (1) of subsection (a) or subdivision (6) of subsection (a) of section 53a-73a” and including a violation of section “53a-196c or 53a-196d” and to add Subpara. (D) re a violation of any predecessor statute with substantially the same essential elements, amended the definition of “identifying factors” to replace “photographs” with “a photographic image”, added definition of “nonviolent sexual offense” as new Subdiv. (5), renumbering the remaining definitions accordingly, amended definition of “not guilty by reason of mental disease or defect” to add “notwithstanding any pending appeal or habeas corpus proceeding arising from such finding”, amended definition of “registry” to include a central record system in “the federal government”, include information on persons convicted or found not guilty by reason of mental disease or defect of “nonviolent sexual offenses” and replace “sexual purposes” with “a sexual purpose”, amended the definition of “release into the community” to add reference to “a nonviolent sexual offense”, replace “sexual purposes” with “a sexual purpose”, and revise Subpara. (A) by including “any release by a court after such conviction or finding of not guilty by reason of mental disease or defect” and replacing “offender’s placement” with “offender’s immediate placement”, amended definition of “sexually violent offense” to delete from Subpara. (A) reference to a violation of section “53a-73a, except subparagraph (A) or (D) of subdivision (1) of subsection (a) of said section or subdivision (6) of subsection (a) of said section” and to add Subpara. (C) re a violation of any predecessor statute with substantially the same essential elements, and added definition of “sexual purpose” as Subdiv. (12), effective July 1, 1999; P.A. 01-84 amended Subdiv. (2)(A) to replace reference to “a violation of subdivision (2) of section 53-21” with “a violation of subdivision (2) of section 53-21 of the general statutes in effect prior to October 1, 2000,” and include a violation of “subdivision (2) of subsection (a) of section 53-21”, effective July 1, 2001; P.A. 02-89 replaced reference in the introductory language to Sec. 54-259 with Sec. 54-258a, reflecting repeal of Sec. 54-259 by the same public act; P.A. 02-132 amended Subdiv. (10)(B) by replacing “Office of Adult Probation” with “Court Support Services Division”; May 9 Sp. Sess. P.A. 02-7 added Subdiv. (13) defining “employed” or “carries on a vocation” and Subdiv. (14) defining “student”, effective August 15, 2002; P.A. 04-139 amended Subdiv. (2)(A) to include a violation of Sec. 53a-90a, 53a-196e or 53a-196f; P.A. 04-188 amended Subdiv. (3) to authorize the commissioner to require the taking of a biological sample other than a blood sample; P.A. 04-234 replaced Board of Parole with Board of Pardons and Paroles, effective July 1, 2004; P.A. 06-187 amended Subdiv. (2)(A) to include a violation of Sec. 53a-71(a)(9)(B) or Sec. 53a-71(a)(10), amended Subdiv. (2)(B) to include a violation of Sec. 53a-71(a)(9)(A), amended Subdiv. (5) to designate the specified violation of Sec. 53a-73a as Subpara. (A) and include therein a violation of Sec. 53a-189a(a)(2) and add Subpara. (B) to include a violation of any of the offenses specified in Subpara. (A) for which a person is criminally liable under Sec. 53a-8, 53a-48 or 53a-49, and amended Subdiv. (11)(A) to exclude a violation of Sec. 53a-71(a)(9)(B) or Sec. 53a-71(a)(10) and exclude a violation of Sec. 53a-71(a)(9)(A) if court finds that, at the time of the offense, the victim was under 18 years of age, effective July 1, 2006; P.A. 06-196 changed effective date of P.A. 06-187, S. 31–33 from July 1, 2006, to October 1, 2006, effective June 7, 2006; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” in Subdiv. (3), effective July 1, 2011; pursuant to P.A. 11-129, “mental retardation” was changed editorially by the Revisors to “intellectual disability” in Subdiv. (10); P.A. 13-73 redefined “release into the community” in Subdiv. (10) by adding provision re temporary leave to an approved residence by the Psychiatric Security Review Board pursuant to Sec. 17a-587 and making technical changes in Subpara. (C), effective July 1, 2013.



Section 54-251 - Registration of person who has committed a criminal offense against a victim who is a minor or a nonviolent sexual offense.

(a) Any person who has been convicted or found not guilty by reason of mental disease or defect of a criminal offense against a victim who is a minor or a nonviolent sexual offense, and is released into the community on or after October 1, 1998, shall, within three days following such release or, if such person is in the custody of the Commissioner of Correction, at such time prior to release as the commissioner shall direct, and whether or not such person’s place of residence is in this state, register such person’s name, identifying factors, criminal history record, residence address and electronic mail address, instant message address or other similar Internet communication identifier, if any, with the Commissioner of Emergency Services and Public Protection, on such forms and in such locations as the commissioner shall direct, and shall maintain such registration for ten years except that any person who has one or more prior convictions of any such offense or who is convicted of a violation of subdivision (2) of subsection (a) of section 53a-70 shall maintain such registration for life. Prior to accepting a plea of guilty or nolo contendere from a person with respect to a criminal offense against a victim who is a minor or a nonviolent sexual offense, the court shall (1) inform the person that the entry of a finding of guilty after acceptance of the plea will subject the person to the registration requirements of this section, and (2) determine that the person fully understands the consequences of the plea. If any person who is subject to registration under this section changes such person’s name, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of the new name. If any person who is subject to registration under this section changes such person’s address, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of the new address and, if the new address is in another state, such person shall also register with an appropriate agency in that state, provided that state has a registration requirement for such offenders. If any person who is subject to registration under this section establishes or changes an electronic mail address, instant message address or other similar Internet communication identifier, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of such identifier. If any person who is subject to registration under this section is employed at, carries on a vocation at or is a student at a trade or professional institution or institution of higher learning in this state, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection of such status and of any change in such status. If any person who is subject to registration under this section is employed in another state, carries on a vocation in another state or is a student in another state, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection and shall also register with an appropriate agency in that state, provided that state has a registration requirement for such offenders. During such period of registration, each registrant shall complete and return forms mailed to such registrant to verify such registrant’s residence address and shall submit to the retaking of a photographic image upon request of the Commissioner of Emergency Services and Public Protection.

(b) Notwithstanding the provisions of subsection (a) of this section, the court may exempt any person who has been convicted or found not guilty by reason of mental disease or defect of a violation of subdivision (1) of subsection (a) of section 53a-71 from the registration requirements of this section if the court finds that such person was under nineteen years of age at the time of the offense and that registration is not required for public safety.

(c) Notwithstanding the provisions of subsection (a) of this section, the court may exempt any person who has been convicted or found not guilty by reason of mental disease or defect of a violation of subdivision (2) of subsection (a) of section 53a-73a or subdivision (2) of subsection (a) of section 53a-189a, from the registration requirements of this section if the court finds that registration is not required for public safety.

(d) Any person who files an application with the court to be exempted from the registration requirements of this section pursuant to subsection (b) or (c) of this section shall, pursuant to subsection (b) of section 54-227, notify the Office of Victim Services and the Victim Services Unit within the Department of Correction of the filing of such application. The Office of Victim Services or the Victim Services Unit within the Department of Correction, or both, shall, pursuant to section 54-230 or 54-230a, notify any victim who has requested notification of the filing of such application. Prior to granting or denying such application, the court shall consider any information or statement provided by the victim.

(e) Any person who violates the provisions of subsection (a) of this section shall be guilty of a class D felony, except that, if such person violates the provisions of this section by failing to notify the Commissioner of Emergency Services and Public Protection without undue delay of a change of name, address or status or another reportable event, such person shall be subject to such penalty if such failure continues for five business days.

(P.A. 98-111, S. 2; P.A. 99-183, S. 2, 13; P.A. 01-211, S. 1; May 9 Sp. Sess. P.A. 02-7, S. 79; P.A. 05-146, S. 5; P.A. 06-187, S. 34–36; 06-196, S. 292; June Sp. Sess. P.A. 07-4, S. 90; P.A. 11-51, S. 134.)

History: P.A. 99-183 amended Subsec. (a) to make provisions applicable to any person convicted or found not guilty by reason of mental disease or defect of “a nonviolent sexual offense”, require a person to register “whether or not such person’s place of residence is in this state”, add exception requiring any person who has one or more prior convictions of any such offense or who is convicted of a violation of Sec. 53a-70(a)(2) to maintain registration for life, revise provision re changing address to and registering in another state, add provision requiring a person who regularly travels into or within another state or temporarily resides in another state to notify the Commissioner of Public Safety and register with an appropriate agency in that state if that state has a registration requirement, add provision requiring registrants to submit to the retaking of a photographic image upon request and make technical changes for purposes of gender neutrality, added new Subsec. (b) to authorize the court to exempt any person convicted or found not guilty by reason of mental disease or defect of violation of Sec. 53a-71(a)(1) from the registration requirement under certain circumstances, added new Subsec. (c) to authorize the court to exempt any person convicted or found not guilty by reason of mental disease or defect of violation of Sec. 53a-73(a)(2) from the registration requirement under certain circumstances, and redesignated former Subsec. (b) as Subsec. (d), effective July 1, 1999; P.A. 01-211 added new Subsec. (d) requiring any person who files an application to be exempted to notify the Office of Victim Services and the Department of Correction of the filing of such application, requiring said office or department, or both, to notify any victim who has requested notification of the filing of such application and requiring the court to consider any information or statement provided by the victim prior to granting or denying such application and redesignated existing Subsec. (d) as Subsec. (e) and amended same to specify that penalty is for a violation of “subsection (a)” of this section; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to make requirement that a person subject to registration under this section notify the commissioner and register with an appropriate agency in another state applicable if such person “is employed in another state, carries on a vocation in another state or is a student in another state” rather than if such person “regularly travels into or within another state or temporarily resides in another state for purposes including, but not limited to employment or schooling” and to add provision requiring any person subject to registration under this section who is employed at, carries on a vocation at or is a student at a trade or professional institution or institution of higher learning in this state to notify the commissioner of such status and any change in such status, effective August 15, 2002; P.A. 05-146 amended Subsec. (d) to specify that it is the “Victim Services Unit” within the Department of Correction to which a person gives notice of the filing of an application and which notifies any victim who requested notification of the filing of the application; P.A. 06-187 amended Subsec. (a) to require person in custody of Commissioner of Correction to register at such time prior to release as commissioner directs, require person who changes such person’s name to notify commissioner in writing of new name without undue delay, replace requirement that person who changes such person’s address register new address in writing with commissioner within five days with requirement that such person notify commissioner in writing of new address without undue delay, reposition provision re notification of employment, vocational or student status at trade or professional institution or institution of higher learning in this state and of any change in such status, require that such notification be made “without undue delay”, and require that notification person must give re employment, vocational or student status in another state be given “without undue delay”, amended Subsec. (c) to include a violation of Sec. 53a-189a(a)(2) and amended Subsec. (e) to add exception that person who fails to notify commissioner without undue delay of change of name, address or status or another reportable event is subject to penalty if such failure continues for five business days, effective July 1, 2006; P.A. 06-196 changed effective date of P.A. 06-187, S. 34–36 from July 1, 2006, to October 1, 2006, effective June 7, 2006; June Sp. Sess. P.A. 07-4 amended Subsec. (a) to require registration of person’s “electronic mail address, instant message address or other similar Internet communication identifier, if any,” and require registrant who establishes or changes such an identifier to notify Commissioner of Public Safety in writing of such identifier without undue delay; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

Subsec. (a):

Court’s failure to advise defendant of registration requirement prior to defendant’s Alford plea does not render defendant exempt from registration requirement. 296 C. 305.

Absent clear expression of legislative intent, provisions do not apply to violations before effective date of section. 99 CA 358. Residence means any place of abode or dwelling place, however temporary it may be; court rejected defendant’s claim that, due to the fact he was homeless, it was impossible for him to comply with the statutory requirement that he provide a residence address for registration purposes. 112 CA 458. Manifest injustice found where court not only failed to inform defendant that he would be required to register as a sex offender, but also failed to correct defendant’s mistaken belief that by entering guilty plea pursuant to Sec. 53-21(a)(2), he would avoid such registration requirement. 127 CA 760.

Subsec. (b):

Under the “may exempt” language in Subsec., even when the two enumerated factors are satisfied in a given case, the court still may decline to grant the registry exemption. 281 C. 5.

Trial court’s determination of whether to exempt individual from registration requirements under Subsec. is properly reviewed under an abuse of discretion standard. 86 CA 186.



Section 54-252 - Registration of person who has committed a sexually violent offense.

(a) Any person who has been convicted or found not guilty by reason of mental disease or defect of a sexually violent offense, and (1) is released into the community on or after October 1, 1988, and prior to October 1, 1998, and resides in this state, shall, on October 1, 1998, or within three days of residing in this state, whichever is later, or (2) is released into the community on or after October 1, 1998, shall, within three days following such release or, if such person is in the custody of the Commissioner of Correction, at such time prior to release as the commissioner shall direct, register such person’s name, identifying factors and criminal history record, documentation of any treatment received by such person for mental abnormality or personality disorder, and such person’s residence address and electronic mail address, instant message address or other similar Internet communication identifier, if any, with the Commissioner of Emergency Services and Public Protection on such forms and in such locations as said commissioner shall direct, and shall maintain such registration for life. Prior to accepting a plea of guilty or nolo contendere from a person with respect to a sexually violent offense, the court shall (A) inform the person that the entry of a finding of guilty after acceptance of the plea will subject the person to the registration requirements of this section, and (B) determine that the person fully understands the consequences of the plea. If any person who is subject to registration under this section changes such person’s name, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of the new name. If any person who is subject to registration under this section changes such person’s address, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of the new address and, if the new address is in another state, such person shall also register with an appropriate agency in that state, provided that state has a registration requirement for such offenders. If any person who is subject to registration under this section establishes or changes an electronic mail address, instant message address or other similar Internet communication identifier, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of such identifier. If any person who is subject to registration under this section is employed at, carries on a vocation at or is a student at a trade or professional institution or institution of higher learning in this state, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection of such status and of any change in such status. If any person who is subject to registration under this section is employed in another state, carries on a vocation in another state or is a student in another state, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection and shall also register with an appropriate agency in that state, provided that state has a registration requirement for such offenders. During such period of registration, each registrant shall complete and return forms mailed to such registrant to verify such registrant’s residence address and shall submit to the retaking of a photographic image upon request of the Commissioner of Emergency Services and Public Protection.

(b) Any person who has been subject to the registration requirements of section 54-102r of the general statutes, revised to January 1, 1997, as amended by section 1 of public act 97-183, shall, not later than three working days after October 1, 1998, register under this section and thereafter comply with the provisions of sections 54-102g and 54-250 to 54-258a, inclusive, except that any person who was convicted or found not guilty by reason of mental disease or defect of an offense that is classified as a criminal offense against a victim who is a minor under subdivision (2) of section 54-250 and that is subject to a ten-year period of registration under section 54-251 shall maintain such registration for ten years.

(c) Notwithstanding the provisions of subsections (a) and (b) of this section, during the initial registration period following October 1, 1998, the Commissioner of Emergency Services and Public Protection may phase in completion of the registration procedure for persons released into the community prior to said date over the first three months following said date, and no such person shall be prosecuted for failure to register under this section during those three months provided such person complies with the directives of said commissioner regarding registration procedures.

(d) Any person who violates the provisions of this section shall be guilty of a class D felony, except that, if such person violates the provisions of this section by failing to notify the Commissioner of Emergency Services and Public Protection without undue delay of a change of name, address or status or another reportable event, such person shall be subject to such penalty if such failure continues for five business days.

(P.A. 98-111, S. 3; P.A. 99-183, S. 3, 13; P.A. 02-89, S. 86; May 9 Sp. Sess. P.A. 02-7, S. 80; P.A. 06-187, S. 37; 06-196, S. 292; June Sp. Sess. P.A. 07-4, S. 91; P.A. 11-51, S. 134.)

History: P.A. 99-183 amended Subsec. (a) to replace provision requiring a person who “is released into the community on or after October 1, 1988,” to register “within three days following such release or October 1, 1998, whichever is later” with provisions requiring a person who “is released into the community on or after October 1, 1988, and prior to October 1, 1998, and resides in this state” to register “on October 1, 1998, or within three days of residing in this state, whichever is later” and requiring a person who “is released into the community on or after October 1, 1998,” to register “within three days of such release”, to require that a person maintain registration “for life” rather than “until released from this obligation in accordance with section 54-255”, to revise provision re changing address to and registering in another state, to add provision requiring a person who regularly travels into or within another state or temporarily resides in another state to notify the Commissioner of Public Safety and register with an appropriate agency in that state if that state has a registration requirement, and to add provision requiring registrants to submit to the retaking of a photographic image upon request and made technical changes, effective July 1, 1999; P.A. 02-89 amended Subsec. (b) to replace reference to Sec. 54-259 with Sec. 54-258a, reflecting repeal of Sec. 54-259 by the same public act; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to make requirement that a person subject to registration under this section notify the commissioner and register with an appropriate agency in another state applicable if such person “is employed in another state, carries on a vocation in another state or is a student in another state” rather than if such person “regularly travels into or within another state or temporarily resides in another state for purposes including, but not limited to employment or schooling” and to add provision requiring any person subject to registration under this section who is employed at, carries on a vocation at or is a student at a trade or professional institution or institution of higher learning in this state to notify the commissioner of such status and any change in such status, effective August 15, 2002; P.A. 06-187 amended Subsec. (a) to require person in custody of Commissioner of Correction to register at such time prior to release as commissioner directs, require person who changes such person’s name to notify commissioner in writing of new name without undue delay, replace requirement that person who changes address register new address in writing with commissioner within five days with requirement that such person notify commissioner in writing of new address without undue delay, reposition provision re notification of employment, vocational or student status at trade or professional institution or institution of higher learning in this state and of any change in such status, require that such notification be made “without undue delay”, and require that notification person must give re employment, vocational or student status in another state be given “without undue delay”, amended Subsec. (b) to add exception re maintenance of registration for 10 years for offense classified as a criminal offense against victim who is a minor and that is subject to 10-year period of registration and amended Subsec. (d) to add exception that person who fails to notify commissioner without undue delay of change of name, address or status or another reportable event is subject to penalty if such failure continues for 5 business days, effective July 1, 2006; P.A. 06-196 changed effective date of P.A. 06-187, S. 37 from July 1, 2006, to October 1, 2006, effective June 7, 2006; June Sp. Sess. P.A. 07-4 amended Subsec. (a) to require registration of person’s “electronic mail address, instant message address or other similar Internet communication identifier, if any,” require registrant who establishes or changes such an identifier to notify Commissioner of Public Safety in writing of such identifier without undue delay and make technical changes; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

Subsec. (b):

Registration of nonviolent offenders under another statute does not negate requirement that sexual offenders register under repealed Sec. 52-102n. 99 CA 358.



Section 54-253 - Registration of person who has committed a sexual offense in another jurisdiction.

(a) Any person who has been convicted or found not guilty by reason of mental disease or defect in any other state, in a federal or military court or in any foreign jurisdiction of any crime (1) the essential elements of which are substantially the same as any of the crimes specified in subdivisions (2), (5) and (11) of section 54-250, or (2) which requires registration as a sexual offender in such other state or in the federal or military system, and who resides in this state on and after October 1, 1998, shall, without undue delay upon residing in this state, register with the Commissioner of Emergency Services and Public Protection in the same manner as if such person had been convicted or found not guilty by reason of mental disease or defect of such crime in this state, except that the commissioner shall maintain such registration until such person is released from the registration requirement in such other state, federal or military system or foreign jurisdiction.

(b) If any person who is subject to registration under this section changes such person’s name, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of the new name. If any person who is subject to registration under this section changes such person’s address, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of the new address and, if the new address is in another state, such person shall also register with an appropriate agency in that state, provided that state has a registration requirement for such offenders. If any person who is subject to registration under this section establishes or changes an electronic mail address, instant message address or other similar Internet communication identifier, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of such identifier. If any person who is subject to registration under this section is employed at, carries on a vocation at or is a student at a trade or professional institution or institution of higher learning in this state, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection of such status and of any change in such status. If any person who is subject to registration under this section is employed in another state, carries on a vocation in another state or is a student in another state, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection and shall also register with an appropriate agency in that state, provided that state has a registration requirement for such offenders. During such period of registration, each registrant shall complete and return forms mailed to such registrant to verify such registrant’s residence address and shall submit to the retaking of a photographic image upon request of the Commissioner of Emergency Services and Public Protection.

(c) Any person not a resident of this state who is registered as a sexual offender under the laws of any other state and who is employed in this state, carries on a vocation in this state or is a student in this state, shall, without undue delay after the commencement of such employment, vocation or education in this state, register such person’s name, identifying factors and criminal history record, locations visited on a recurring basis, and such person’s residence address, if any, in this state, residence address in such person’s home state and electronic mail address, instant message address or other similar Internet communication identifier, if any, with the Commissioner of Emergency Services and Public Protection on such forms and in such locations as said commissioner shall direct and shall maintain such registration until such employment, vocation or education terminates or until such person is released from registration as a sexual offender in such other state. If such person terminates such person’s employment, vocation or education in this state, changes such person’s address in this state or establishes or changes an electronic mail address, instant message address or other similar Internet communication identifier such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of such termination, new address or identifier.

(d) Any person not a resident of this state who is registered as a sexual offender under the laws of any other state and who travels in this state on a recurring basis for periods of less than five days shall notify the Commissioner of Emergency Services and Public Protection of such person’s temporary residence in this state and of a telephone number at which such person may be contacted.

(e) Any person who violates the provisions of this section shall be guilty of a class D felony, except that, if such person violates the provisions of this section by failing to register with the Commissioner of Emergency Services and Public Protection without undue delay or notify the Commissioner of Emergency Services and Public Protection without undue delay of a change of name, address or status or another reportable event, such person shall be subject to such penalty if such failure continues for five business days.

(P.A. 98-111, S. 4; P.A. 99-183, S. 4, 13; May 9 Sp. Sess. P.A. 02-7, S. 81; P.A. 06-187, S. 38; 06-196, S. 292; June Sp. Sess. P.A. 07-4, S. 92, 93; P.A. 11-51, S. 134.)

History: P.A. 99-183 amended Subsec. (a) to include crimes specified in Subdiv. “(5)” of Sec. 54-250, replace reference to Subdiv. “(10)” with Subdiv. “(11)” of Sec. 54-250, make the registration requirement applicable to a person who “resides” rather than “establishes residence” in this state, require registration within ten days of “residing in this state” rather than within ten days of “establishing such residence”, delete reference to the ten-year period of registration under Sec. 54-255, and make technical changes, added new Subsec. (b) re registration and notice requirements of a nonresident who is registered as a sexual offender in another state and regularly travels into or within this state or temporarily resides in this state, and redesignated former Subsec. (b) as Subsec. (c), effective July 1, 1999; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (b) to make requirement that a nonresident registered sexual offender register with the commissioner applicable if such person “is employed in this state, carries on a vocation in this state or is a student in this state” rather than if such person “regularly travels into or within this state or temporarily resides in this state for purposes including, but not limited to employment or schooling”, require such person to register “within five days after the commencement of such employment, vocation or education in this state” rather than “within three days after the commencement of such travel or residence in this state”, and replace references to “travel or residence” with “employment, vocation or education” where appearing, added new Subsec. (c) requiring any person subject to registration under this section who is employed at, carries on a vocation at or is a student at a trade or professional institution or institution of higher learning in this state to notify the commissioner of such status and any change in such status, added new Subsec. (d) requiring any nonresident registered sexual offender who travels in this state on a recurring basis for periods of less than five days to notify the commissioner of such person’s temporary residence and telephone number and redesignated existing Subsec. (c) as Subsec. (e), effective August 15, 2002; P.A. 06-187 amended Subsec. (a) to designate existing provision re crime the essential elements of which are substantially the same as Sec. 54-250(2), (3) or (11) as Subdiv. (1) and add Subdiv. (2) re crime which requires registration as a sexual offender in other state or in federal or military system, require person to register “without undue delay” upon residing in this state, rather than “within ten days” of residing in this state, and replace former exception re determining ten-year period of registration with exception re commissioner to maintain registration until person is released from registration requirement in other state, federal or military system or foreign jurisdiction, added Subsec. (b) requiring person subject to registration to notify commissioner if person changes such person’s name or address, is employed at, carries on a vocation at or is a student at trade or professional institution or institution of higher learning in this state or is employed in another state, carries on a vocation in another state or is a student in another state and requiring registrant to verify address and submit to retaking of photographic image upon request, redesignated existing Subsec. (b) as Subsec. (c) and amended same to require person to register with commissioner “without undue delay”, rather than “within five days”, after commencement of employment, vocation or education in this state and require person to notify commissioner of termination of employment, vocation or education in this state or change of address “without undue delay”, rather than “within five days”, deleted former Subsec. (c) re notification of employment, vocational or student status at trade or professional institution or institution of higher learning in this state and of any change in such status, and amended Subsec. (e) to add exception that person who fails to register with commissioner without undue delay or notify commissioner without undue delay of change of name, address or status or another reportable event is subject to penalty if such failure continues for five business days, effective July 1, 2006; P.A. 06-196 changed effective date of P.A. 06-187, S. 38 from July 1, 2006, to October 1, 2006, effective June 7, 2006; June Sp. Sess. P.A. 07-4 amended Subsecs. (b) and (c) re notification and registration requirements regarding registrants’ electronic mail addresses, instant message addresses or other similar Internet communication identifiers and made technical changes in Subsec. (c); pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.



Section 54-254 - Registration of person who has committed a felony for a sexual purpose.

(a) Any person who has been convicted or found not guilty by reason of mental disease or defect in this state on or after October 1, 1998, of any felony that the court finds was committed for a sexual purpose, may be required by the court upon release into the community or, if such person is in the custody of the Commissioner of Correction, at such time prior to release as the commissioner shall direct to register such person’s name, identifying factors, criminal history record, residence address and electronic mail address, instant message address or other similar Internet communication identifier, if any, with the Commissioner of Emergency Services and Public Protection, on such forms and in such locations as the commissioner shall direct, and to maintain such registration for ten years. If the court finds that a person has committed a felony for a sexual purpose and intends to require such person to register under this section, prior to accepting a plea of guilty or nolo contendere from such person with respect to such felony, the court shall (1) inform the person that the entry of a finding of guilty after acceptance of the plea will subject the person to the registration requirements of this section, and (2) determine that the person fully understands the consequences of the plea. If any person who is subject to registration under this section changes such person’s name, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of the new name. If any person who is subject to registration under this section changes such person’s address, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of the new address and, if the new address is in another state, such person shall also register with an appropriate agency in that state, provided that state has a registration requirement for such offenders. If any person who is subject to registration under this section establishes or changes an electronic mail address, instant message address or other similar Internet communication identifier, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection in writing of such identifier. If any person who is subject to registration under this section is employed at, carries on a vocation at or is a student at a trade or professional institution or institution of higher learning in this state, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection of such status and of any change in such status. If any person who is subject to registration under this section is employed in another state, carries on a vocation in another state or is a student in another state, such person shall, without undue delay, notify the Commissioner of Emergency Services and Public Protection and shall also register with an appropriate agency in that state, provided that state has a registration requirement for such offenders. During such period of registration, each registrant shall complete and return forms mailed to such registrant to verify such registrant’s residence address and shall submit to the retaking of a photographic image upon request of the Commissioner of Emergency Services and Public Protection.

(b) Any person who violates the provisions of this section shall be guilty of a class D felony, except that, if such person violates the provisions of this section by failing to notify the Commissioner of Emergency Services and Public Protection without undue delay of a change of name, address or status or another reportable event, such person shall be subject to such penalty if such failure continues for five business days.

(P.A. 98-111, S. 5; P.A. 99-183, S. 5, 13; May 9 Sp. Sess. P.A. 02-7, S. 82; P.A. 06-187, S. 39; 06-196, S. 292; June Sp. Sess. P.A. 07-4, S. 94; P.A. 11-51, S. 134.)

History: P.A. 99-183 amended Subsec. (a) to replace “sexual purposes” with “a sexual purpose” where appearing, revise provision re changing address to and registering in another state, add provision requiring a person who regularly travels into or within another state or temporarily resides in another state to notify the Commissioner of Public Safety and register with an appropriate agency in that state if that state has a registration requirement, add provision requiring registrants to submit to the retaking of a photographic image upon request and make technical changes for purposes of gender neutrality, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-07 amended Subsec. (a) to add provision requiring any person subject to registration under this section who is employed at, carries on a vocation at or is a student at a trade or professional institution or institution of higher learning in this state to notify the commissioner of such status and any change in such status and to make requirement that a person subject to registration under this section notify the commissioner and register with an appropriate agency in another state applicable if such person “is employed in another state, carries on a vocation in another state or is a student in another state” rather than if such person “regularly travels into or within another state or temporarily resides in another state for purposes including, but not limited to employment or schooling”, effective August 15, 2002; P.A. 06-187 amended Subsec. (a) to require person in custody of Commissioner of Correction to register at such time prior to release as commissioner directs, require person who changes such person’s name to notify commissioner in writing of new name without undue delay, replace requirement that person who changes address register new address in writing with commissioner within five days with requirement that such person notify commissioner in writing of new address without undue delay and require that notification person must give re employment, vocational or student status at trade or professional institution or institution of higher learning in this state and any change in such status and re employment, vocational or student status in another state be given “without undue delay” and amended Subsec. (b) to add exception that person who fails to notify commissioner without undue delay of change of name, address or status or another reportable event is subject to penalty if such failure continues for five business days, effective July 1, 2006; P.A. 06-196 changed effective date of P.A. 06-187, S. 39 from July 1, 2006, to October 1, 2006, effective June 7, 2006; June Sp. Sess. P.A. 07-4 amended Subsec. (a) to require registration of person’s “electronic mail address, instant message address or other similar Internet communication identifier, if any,” and require registrant who establishes or changes such an identifier to notify Commissioner of Public Safety in writing of such identifier without undue delay; pursuant to P.A. 11-51, “Commissioner of Public Safety” was changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection”, effective July 1, 2011.

Subsec. (a):

Order to register as sex offender not required to be based on finding that defendant posed risk of reoffense or danger to public safety but can be based on finding that crime was committed for sexual purpose. 288 C. 582.



Section 54-255 - Restriction on dissemination of registration information for certain offenders.

(a) Upon the conviction or finding of not guilty by reason of mental disease or defect of any person for a violation of section 53a-70b, the court may order the Department of Emergency Services and Public Protection to restrict the dissemination of the registration information to law enforcement purposes only and to not make such information available for public access, provided the court finds that dissemination of the registration information is not required for public safety and that publication of the registration information would be likely to reveal the identity of the victim within the community where the victim resides. The court shall remove the restriction on the dissemination of such registration information if, at any time, the court finds that public safety requires that such person’s registration information be made available to the public or that a change of circumstances makes publication of such registration information no longer likely to reveal the identity of the victim within the community where the victim resides. Prior to ordering or removing the restriction on the dissemination of such person’s registration information, the court shall consider any information or statements provided by the victim.

(b) Upon the conviction or finding of not guilty by reason of mental disease or defect of any person of a criminal offense against a victim who is a minor, a nonviolent sexual offense or a sexually violent offense, where the victim of such offense was, at the time of the offense, under eighteen years of age and related to such person within any of the degrees of kindred specified in section 46b-21, the court may order the Department of Emergency Services and Public Protection to restrict the dissemination of the registration information to law enforcement purposes only and to not make such information available for public access, provided the court finds that dissemination of the registration information is not required for public safety and that publication of the registration information would be likely to reveal the identity of the victim within the community where the victim resides. The court shall remove the restriction on the dissemination of such registration information if, at any time, it finds that public safety requires that such person’s registration information be made available to the public or that a change in circumstances makes publication of the registration information no longer likely to reveal the identity of the victim within the community where the victim resides.

(c) Any person who: (1) Has been convicted or found not guilty by reason of mental disease or defect of a violation of subdivision (1) of subsection (a) of section 53a-71 between October 1, 1988, and June 30, 1999, and was under nineteen years of age at the time of the offense; (2) has been convicted or found not guilty by reason of mental disease or defect of a violation of subdivision (2) of subsection (a) of section 53a-73a between October 1, 1988, and June 30, 1999; (3) has been convicted or found not guilty by reason of mental disease or defect of a criminal offense against a victim who is a minor, a nonviolent sexual offense or a sexually violent offense, between October 1, 1988, and June 30, 1999, where the victim of such offense was, at the time of the offense, under eighteen years of age and related to such person within any of the degrees of kindred specified in section 46b-21; (4) has been convicted or found not guilty by reason of mental disease or defect of a violation of section 53a-70b between October 1, 1988, and June 30, 1999; or (5) has been convicted or found not guilty by reason of mental disease or defect of any crime between October 1, 1988, and September 30, 1998, which requires registration under sections 54-250 to 54-258a, inclusive, and (A) served no jail or prison time as a result of such conviction or finding of not guilty by reason of mental disease or defect, (B) has not been subsequently convicted or found not guilty by reason of mental disease or defect of any crime which would require registration under sections 54-250 to 54-258a, inclusive, and (C) has registered with the Department of Emergency Services and Public Protection in accordance with sections 54-250 to 54-258a, inclusive; may petition the court to order the Department of Emergency Services and Public Protection to restrict the dissemination of the registration information to law enforcement purposes only and to not make such information available for public access. Any person who files such a petition shall, pursuant to subsection (b) of section 54-227, notify the Office of Victim Services and the Victim Services Unit within the Department of Correction of the filing of such petition. The Office of Victim Services or the Victim Services Unit within the Department of Correction, or both, shall, pursuant to section 54-230 or 54-230a, notify any victim who has requested notification pursuant to subsection (b) of section 54-228 of the filing of such petition. Prior to granting or denying such petition, the court shall consider any information or statements provided by the victim. The court may order the Department of Emergency Services and Public Protection to restrict the dissemination of the registration information to law enforcement purposes only and to not make such information available for public access, provided the court finds that dissemination of the registration information is not required for public safety.

(P.A. 98-111, S. 6; P.A. 99-183, S. 6, 13; P.A. 01-211, S. 2; P.A. 02-89, S. 87; P.A. 05-146, S. 6; P.A. 11-51, S. 134.)

History: P.A. 99-183 entirely replaced existing provisions that had authorized a person registered under Sec. 54-252 to apply to the court after 10 years for release from the obligation to register, that had required the court to grant such application if the person proved by clear and convincing evidence that he does not suffer from a mental abnormality or personality disorder that makes him likely to engage in sexually violent offenses and that had specified the procedure for the court to follow in acting on such application with new provisions authorizing the court under certain circumstances to order the Department of Public Safety to restrict the dissemination of registration information with respect to certain offenders to law enforcement purposes only and not make such information available for public access, effective July 1, 1999; P.A. 01-211 amended Subsec. (c) to add provisions requiring any person who files a petition to notify the Office of Victim Services and the Department of Correction of the filing of such petition, requiring said office or department, or both, to notify any victim who has requested notification of the filing of such petition and requiring the court to consider any information or statements provided by the victim prior to granting or denying such petition; P.A. 02-89 amended Subsec. (c) to replace references to Sec. 54-259 with Sec. 54-258a, reflecting repeal of Sec. 54-259 by the same public act; P.A. 05-146 amended Subsec. (c) to specify that it is the “Victim Services Unit” within the Department of Correction to which a person gives notice of the filing of a petition and which notifies any victim who requested notification of the filing of the petition; pursuant to P.A. 11-51, “Department of Public Safety” was changed editorially by the Revisors to “Department of Emergency Services and Public Protection”, effective July 1, 2011.



Section 54-256 - Responsibilities of courts and agencies in registration process.

(a) Any court, the Commissioner of Correction or the Psychiatric Security Review Board, prior to releasing into the community any person convicted or found not guilty by reason of mental disease or defect of a criminal offense against a victim who is a minor, a nonviolent sexual offense, a sexually violent offense or a felony found by the sentencing court to have been committed for a sexual purpose, except a person being released unconditionally at the conclusion of such person’s sentence or commitment, shall require as a condition of such release that such person complete the registration procedure established by the Commissioner of Emergency Services and Public Protection under sections 54-251, 54-252 and 54-254. The court, the Commissioner of Correction or the Psychiatric Security Review Board, as the case may be, shall provide the person with a written summary of the person’s obligations under sections 54-102g and 54-250 to 54-258a, inclusive, and transmit the completed registration package to the Commissioner of Emergency Services and Public Protection who shall enter the information into the registry established under section 54-257. If a court transmits the completed registration package to the Commissioner of Emergency Services and Public Protection with respect to a person released by the court, such package need not include identifying factors for such person. In the case of a person being released unconditionally who declines to complete the registration package through the court or the releasing agency, the court or agency shall: (1) Except with respect to information that is not available to the public pursuant to court order, rule of court or any provision of the general statutes, provide to the Commissioner of Emergency Services and Public Protection the person’s name, date of release into the community, anticipated residence address, if known, and criminal history record, any known treatment history of such person, any electronic mail address, instant message address or other similar Internet communication identifier for such person, if known, and any other relevant information; (2) inform the person that such person has an obligation to register within three days with the Commissioner of Emergency Services and Public Protection for a period of ten years following the date of such person’s release or for life, as the case may be, that if such person changes such person’s address such person shall within five days register the new address in writing with the Commissioner of Emergency Services and Public Protection and, if the new address is in another state or if such person is employed in another state, carries on a vocation in another state or is a student in another state, such person shall also register with an appropriate agency in that state, provided that state has a registration requirement for such offenders, and that if such person establishes or changes an electronic mail address, instant message address or other similar Internet communication identifier such person shall, within five days, register such identifier with the Commissioner of Emergency Services and Public Protection; (3) provide the person with a written summary of the person’s obligations under sections 54-102g and 54-250 to 54-258a, inclusive, as explained to the person under subdivision (2) of this subsection; and (4) make a specific notation on the record maintained by that agency with respect to such person that the registration requirements were explained to such person and that such person was provided with a written summary of such person’s obligations under sections 54-102g and 54-250 to 54-258a, inclusive.

(b) Whenever a person is convicted or found not guilty by reason of mental disease or defect of an offense that will require such person to register under section 54-251, 54-252 or 54-254, the court shall provide to the Department of Emergency Services and Public Protection a written summary of the offense that includes the age and sex of any victim of the offense and a specific description of the offense. Such summary shall be added to the registry information made available to the public through the Internet.

(P.A. 98-111, S. 7; P.A. 99-183, S. 7, 13; P.A. 02-89, S. 88; May 9 Sp. Sess. P.A. 02-7, S. 83; P.A. 06-187, S. 28; 06-196, S. 291; June Sp. Sess. P.A. 07-4, S. 95; P.A. 11-51, S. 134.)

History: P.A. 99-183 deleted the Board of Parole from requirements of section, made provisions applicable to a person “found not guilty by reason of mental disease or defect” of the specified offenses, added “a nonviolent sexual offense” to specified offenses, replaced “sexual purposes” with “a sexual purpose”, required the court or specified agencies to “provide the person with a written summary of the person’s obligations under sections 54-102g and 54-250 to 54-259, inclusive,”, added provision that if a court transmits the completed registration package to the Commissioner of Public Safety with respect to a person released by the court, the package need not include identifying factors for the person, required the court or agency to inform the person that the obligation to register is for 10 years “or for life” rather than “or until released from such obligation in accordance with section 54-255”, revised provision re changing address to and registering in another state, added provision requiring the court or agency to inform a person that if such person regularly travels into or within another state or temporarily resides in another state such person shall register with an appropriate agency in that other state if that state has a registration requirement and made technical changes for purposes of gender neutrality, effective July 1, 1999; P.A. 02-89 replaced references to Sec. 54-259 with Sec. 54-258a, reflecting repeal of Sec. 54-259 by the same public act; May 9 Sp. Sess. P.A. 02-7 amended Subdiv. (2) to require the court or agency to inform the person of requirement to register with an appropriate agency in another state if such person “is employed in another state, carries on a vocation in another state or is a student in another state” rather than if such person “regularly travels into or within another state or temporarily resides in another state for purposes including, but not limited to employment or schooling”, effective August 15, 2002; P.A. 06-187 designated existing provisions as Subsec. (a) and added Subsec. (b) requiring that court provide Department of Public Safety with written summary of offense and that summary be added to registry information available to the public through the Internet, effective July 1, 2006; P.A. 06-196 changed effective date of P.A. 06-187, S. 28 from July 1, 2006, to July 1, 2007, effective June 7, 2006; June Sp. Sess. P.A. 07-4 amended Subsec. (a)(1) to require court or agency to provide commissioner with “any electronic mail address, instant message address or other similar Internet communication identifier for such person, if known,” and make technical changes and amended Subsec. (a)(2) to require court or agency to inform person that if such person establishes or changes such an identifier such person shall, within 5 days, register such identifier with commissioner; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.



Section 54-257 - Registry. Suspension of registration. Verification of address. Retake of photographic image. Change of name.

(a) The Department of Emergency Services and Public Protection shall, not later than January 1, 1999, establish and maintain a registry of all persons required to register under sections 54-251, 54-252, 54-253 and 54-254. The department shall, in cooperation with the Office of the Chief Court Administrator, the Department of Correction and the Psychiatric Security Review Board, develop appropriate forms for use by agencies and individuals to report registration information, including changes of address. Upon receipt of registration information, the department shall enter the information into the registry and notify the local police department or state police troop having jurisdiction where the registrant resides or plans to reside. If a registrant notifies the Department of Emergency Services and Public Protection that such registrant is employed at, carries on a vocation at or is a student at a trade or professional institution or institution of higher learning in this state, the department shall notify the law enforcement agency with jurisdiction over such institution. If a registrant reports a residence in another state, the department shall notify the state police agency of that state or such other agency in that state that maintains registry information, if known. The department shall also transmit all registration information, conviction data, photographic images and fingerprints to the Federal Bureau of Investigation in such form as said bureau shall require for inclusion in a national registry.

(b) The Department of Emergency Services and Public Protection may suspend the registration of any person registered under section 54-251, 54-252, 54-253 or 54-254 while such person is incarcerated, under civil commitment or residing outside this state. During the period that such registration is under suspension, the department is not required to verify the address of the registrant pursuant to subsection (c) of this section and may withdraw the registration information from public access. Upon the release of the registrant from incarceration or civil commitment or resumption of residency in this state by the registrant, the department shall reinstate the registration, redistribute the registration information in accordance with subsection (a) of this section and resume verifying the address of the registrant in accordance with subsection (c) of this section. Suspension of registration shall not affect the date of expiration of the registration obligation of the registrant under section 54-251, 54-252 or 54-253.

(c) Except as provided in subsection (b) of this section, the Department of Emergency Services and Public Protection shall verify the address of each registrant by mailing a nonforwardable verification form to the registrant at the registrant’s last reported address. Such form shall require the registrant to sign a statement that the registrant continues to reside at the registrant’s last reported address and return the form by mail by a date which is ten days after the date such form was mailed to the registrant. The form shall contain a statement that failure to return the form or providing false information is a violation of section 54-251, 54-252, 54-253 or 54-254, as the case may be. Each person required to register under section 54-251, 54-252, 54-253 or 54-254 shall have such person’s address verified in such manner every ninety days after such person’s initial registration date. In the event that a registrant fails to return the address verification form, the Department of Emergency Services and Public Protection shall notify the local police department or the state police troop having jurisdiction over the registrant’s last reported address, and that agency shall apply for a warrant to be issued for the registrant’s arrest under section 54-251, 54-252, 54-253 or 54-254, as the case may be. The Department of Emergency Services and Public Protection shall not verify the address of registrants whose last reported address was outside this state.

(d) The Department of Emergency Services and Public Protection shall include in the registry the most recent photographic image of each registrant taken by the department, the Department of Correction, a law enforcement agency or the Court Support Services Division of the Judicial Department and shall retake the photographic image of each registrant at least once every five years.

(e) Whenever the Commissioner of Emergency Services and Public Protection receives notice from a superior court pursuant to section 52-11 or a probate court pursuant to section 45a-99 that such court has ordered the change of name of a person, and the department determines that such person is listed in the registry, the department shall revise such person’s registration information accordingly.

(f) The Commissioner of Emergency Services and Public Protection shall develop a protocol for the notification of other state agencies, the Judicial Department and local police departments whenever a person listed in the registry changes such person’s name and notifies the commissioner of the new name pursuant to section 54-251, 54-252, 54-253 or 54-254 or whenever the commissioner determines pursuant to subsection (e) of this section that a person listed in the registry has changed such person’s name.

(P.A. 98-111, S. 8; P.A. 99-183, S. 8, 13; May 9 Sp. Sess. P.A. 02-7, S. 84; P.A. 03-202, S. 19; P.A. 06-187, S. 40; 06-196, S. 292; P.A. 11-51, S. 134.)

History: P.A. 99-183 amended Subsec. (a) to delete the Board of Parole from list of agencies cooperating with the department in the development of forms to report registration information, added new Subsec. (b) re suspension of registration while a person is incarcerated, under civil commitment or residing out of state, redesignated former Subsec. (b) as Subsec. (c) and amended said Subsec. to add exception to address verification requirement when registration is suspended under Subsec. (b), to add reference to Sec. 54-253 in provision requiring the form to contain a statement that failure to return the form or providing false information is a violation of the specified statutes, to delete provision establishing an affirmative defense in a prosecution for failure to return the address verification form and to make technical changes for purposes of gender neutrality, and added Subsec. (d) to require the retaking of the photographic image of each registrant at least once every five years, effective July 1, 1999; May 9 Sp. Sess. P.A. 02-7 amended Subsec. (a) to add provision that if a registrant notifies the department that such registrant is employed at, carries on a vocation at or is a student at a trade or professional institution or institution of higher learning in this state, the department shall notify the law enforcement agency with jurisdiction over such institution and amended Subsec. (c) to require verification of address of a person required to register under Sec. 54-251 or 54-254 “every ninety days after such person’s initial registration date” rather than “annually on the anniversary of such person’s initial registration date” and to require verification of address of a person required to register under Sec. 54-253 “every ninety days after such person’s initial registration date” rather than “either annually on the anniversary of such person’s initial registration date or every ninety days after such person’s initial registration date depending upon whether, after such initial registration, such person is subject to the requirements of section 54-251 or section 54-252, respectively”, effective August 15, 2002; P.A. 03-202 added Subsec. (e) re revision of registration information upon notice of court ordered change of name; P.A. 06-187 amended Subsec. (d) to require department to include in registry most recent photographic image of each registrant taken by department, Department of Correction, law enforcement agency or Court Support Services Division and added Subsec. (f) re development of protocol for notification of other state agencies, Judicial Department and local police departments whenever commissioner is notified or determines that person listed in the registry has changed such person’s name, effective July 1, 2006; P.A. 06-196 changed effective date of P.A. 06-187, S. 40 from July 1, 2006, to October 1, 2006, effective June 7, 2006; pursuant to P.A. 11-51, “Commissioner of Public Safety” and “Department of Public Safety” were changed editorially by the Revisors to “Commissioner of Emergency Services and Public Protection” and “Department of Emergency Services and Public Protection”, respectively, effective July 1, 2011.







